Preface

Preface to Oregon Revised Statutes

2005 EDITION

Publication of Oregon Revised Statutes. The Legislative Counsel Committee, pursuant to ORS 171.275, publishes Oregon Revised Statutes and distributes the up-to-date statute text, index, comparative section tables and annotations.

The statute text of the first official edition of Oregon Revised Statutes, published in 1953, was bound in loose-part form with each chapter constituting a part that could be removed from the binder.

Until 1989, replacement parts were identified by the words REPLACEMENT PART, preceded by the year of publication on the first page of each part. Those chapters that were reprinted, but were not replacement parts because they contained no new material, were identified by the designation, (19 ___ reprint), indicating the year in which they were reprinted.

The first softcover edition of Oregon Revised Statutes was published in 1989. The 2005 edition of Oregon Revised Statutesconsists of 21 softbound volumes.

A Table of Titles and a Table of Titles and Chapters, covering all 17 volumes of the statute text, follow this Preface. Each volume is preceded by a Table of Titles and Chapters of the statutes contained in that volume. A chapter outline precedes each chapter and lists the ORS sections and certain temporary provisions compiled in that chapter.

Chapters that have been entirely repealed or renumbered are no longer listed in the Tables of Titles and Chapters, but a page identifying each of those chapters and indicating the disposition of the former content of the chapter is in the appropriate place in the statute text.

In addition to the statutes, Oregon Revised Statutes contains the Oregon Rules of Civil Procedure, printed pursuant to ORS 1.750. The rules appear in Volume 1 immediately preceding ORS chapter 12.

Compilation of 2005 regular session Acts. The 17 volumes of statute text contain, with some exceptions, the statute laws of Oregon of a general, public and permanent nature in effect on January 1, 2006 (the normal effective date of the Acts passed by the 2005 regular session of the Seventy-third Legislative Assembly). Exceptions arise because not all laws take effect on or before the usual effective date.

The text of every statute section compiled in Oregon Revised Statutes is reproduced verbatim from an enrolled Act, with the exception of the changes in form permitted by ORS 173.160 and other changes specifically authorized by law.

The Legislative Counsel has no general authority to revise; therefore, aside from the authorized changes, the text appearing for the first time in the statute text is not revised in the sense that statutes enacted as a part of House Bill No. 2 of the 1953 session (the so-called revision bill by which Oregon Revised Statutes was enacted) were revised. See the Preface to the 1953 edition. The provisions of ORS 174.510 to 174.550, relating to the enactment and construction of the revised statutes enacted by House Bill No. 2, are not applicable to every statute section now compiled in Oregon Revised Statutes.

The Legislative Counsel has set forth as notes certain temporary material and new material or has retained repealed statutes with notes explaining delayed effective dates. The notes are included to assist the user in placing the permanent law in a clearer context. In some instances, the notes have been given leadlines, which also appear in the chapter outline. Additional notes indicate special effective dates, special temporary provisions or temporary versions of permanent law. Notes are deleted in subsequent editions when they are no longer useful.

Changes in text of Acts. A number of the types of changes made in the text of enrolled Acts for publication in Oregon Revised Statutes are explained and illustrated below.

(1) Changes made pursuant to general authority granted by ORS 173.160:

(a) ORS numbers are assigned to codified session law sections. For example, section 210, chapter 459, Oregon Laws 1991, is compiled as ORS 310.140.

(b) Long sections of session laws may be divided into several shorter ORS sections. For example, section 240, chapter 16, Oregon Laws 1985, is compiled as the series ORS 816.040 to 816.290.

(c) Several sections of session laws may be combined in one ORS section. For example, sections 1, 2, 3 and 3a, chapter 690, Oregon Laws 1991, are compiled as ORS 475.996.

(d) Existing ORS sections are assigned new ORS numbers if reorganization of the material is warranted. For example, ORS 411.450 was renumbered as ORS 411.434 and then renumbered again as ORS 416.090.

(e) Actual effective dates are inserted in place of the effective date of this Act. For example, the effective date of this 1993 Act was replaced by November 4, 1993 in section 3, chapter 792, Oregon Laws 1993, compiled as ORS 215.710.

(f) References in session laws to this (year) Act or to a section of the session laws are replaced by specific ORS references. For example, in section 4, chapter 733, Oregon Laws 2003, compiled as ORS 238A.070, the words sections 5 to 26 of this 2003 Act are replaced by ORS 238A.100 to 238A.245. Also, in the amendments to ORS 128.826 by section 3, chapter 532, Oregon Laws 1991, the words section 6 of this 1991 Act are replaced by ORS 128.824.

(g) Alterations are made in unamended ORS sections containing references to a specific series of ORS sections when new session law sections were added to and made a part of that ORS series. For example, ORS 517.910 to 517.950. (emphasis added) cited in ORS 517.905 in the 1989 edition was expanded to ORS 517.910 to 517.987. (emphasis added) in the 1991 edition to accommodate sections 2 to 24a, chapter 735, Oregon Laws 1991, which were added to and made a part of ORS 517.910 to 517.950, but which could not be accommodated numerically within the existing series.

(h) Alterations are made in unamended ORS sections when new session law sections are enacted in lieu of repealed ORS sections or when ORS sections were renumbered, and such unamended ORS sections contain references to the repealed or renumbered ORS sections. For example, 285C.609 was substituted for 285B.386 in ORS 285B.332 when ORS 285B.386 was renumbered ORS 285C.609 in 2003.

(2) Changes made pursuant to specific statutes. Alterations are made in unamended ORS sections pursuant to specific statutes directing the substitution of new words or phrases for existing words or phrases. For example, section 3, chapter 380, Oregon Laws 1991, authorized the substitution of Board on Public Safety Standards and Training for Board on Police Standards and Training in Oregon Revised Statutes. A complete list of statutes authorizing substitutions of this nature appears as a note at the end of this Preface.

Not added to and made a part of. Notes may indicate that a particular ORS section was not added to and made a part of the ORS chapter or series in which the section appears. These notes mean that the placement of the section was editorial and not by legislative action. Notes also are used when the series references are either too numerous or too complex to bear further adjustment. However, the note does not mean that the section not added to a series or a chapter is any less the law. The note is intended only to remind the user that definitions, penalties and other references to the series should be examined carefully to determine whether they apply to the noted section.

For example, Oregon Revised Statutes contains chapter 137 relating to judgment, execution, parole and probation. A law relating to any of those subjects may be enacted but not legislatively added to ORS chapter 137, even though the section clearly belongs with the related materials found in that chapter. The Legislative Counsel compiles the section where it logically belongs and provides the not added to note.

Classification and arrangement. One of the fundamental tasks in code compilation is the maintenance of a sound classification system. Proper classification, by which the laws or parts of laws are brought together in logical consecutive units, is vital for a number of reasons. Classification makes the law more accessible and understandable. Only through classification can all conflicts, implied repeals and duplications be discovered and the proper revision legislation enacted. Classification makes possible improvements in the numbering system, the index and the annotations.

In the process of the initial classification for Oregon Revised Statutes, the statutes were divided into four main codes; the codes, in turn, were divided into titles and the titles into chapters. In each of the codes, an attempt has been made to arrange the titles, and the chapters within titles, in the most logical sequence. The four main codes are as follows:

(1) Volume 1 contains the remedial code, dealing with court structure and organization and remedies (ORS chapters 1 to 55) and the Oregon Rules of Civil Procedure.

(2) Volumes 2 and 3 contain the commercial and civil codes, dealing with corporations and other private legal entities, commercial transactions and relationships between individuals (ORS chapters 56 to 130).

(3) Volume 4 contains the penal code, dealing with criminal procedure, crimes generally and punishment (ORS chapters 131 to 170).

(4) Volumes 5 through 17 contain the political code, dealing with the structure and organization of state and local government and with the services rendered and the regulation exercised by government (ORS chapters 171 to 838).

The basic unit of classification is the chapter. Each chapter is intended to include all the statutes relating to each subject that logically can be treated as a unit. The arrangement of chapters within a title is intended to lead from the general to the specific or to deal with equally important but distinct legislation.

The arrangement of sections within each chapter is intended to follow a logical pattern. If there are definitions applicable to a whole chapter, they are contained in the first section (or sections) of the chapter. Next comes a section (or sections) stating the leading principle of the chapter. Following this, the details dealing with carrying out or enforcing the principle are set forth. If it is contemplated that certain steps shall be taken in a chronological order, the steps are arranged in that order. If a chapter consists of several independent or separable laws, the sections dealing with each law are arranged according to the pattern just described. In most chapters, except those in the penal code (Volume 4), criminal penalties, and often civil penalties, for violating provisions of a chapter are contained in the last section or sections of the chapter.

Cross-references. Cross-references for chapters 171, 174, 176, 182 and 186 and for certain series and sections within those chapters are located immediately following the chapter outline. Cross-references applicable to a chapter as a whole precede cross-references applicable to series and individual sections in the chapter.

Cross-references are most often employed to call attention to other statutes that affect the construction or operation of those from which reference is made, when the existence of the other statutes might not be apparent or inferred. Occasionally cross-references cite legislative resolutions or session law sections which, because of their special or temporary nature, have not been compiled. Cross-references are not a substitute for the index and classification system of Oregon Revised Statutes.

Numbering system. Under the decimal system adopted for Oregon Revised Statutes, the number to the left of the decimal point indicates the number of the chapter in which the section is located, while the number to the right indicates the relative position of the section within the chapter. The chapters are numbered progressively with Arabic numerals, but some chapters also contain an alphabetic reference, e.g., ORS chapter 72A. A progressive rather than a consecutive system has been used in order that additional chapters may be inserted in future editions without renumbering existing chapters. The sections are also numbered with the same progressive system.

Legislative history: source notes. The legislative history of each section subsequent to its enactment as a part of the 1953 revision bill, as well as the legislative history of every new section, is noted in brackets at the end of the section. The pre-1953 history is contained in a softcover pamphlet that is part of the complete edition of Oregon Revised Statutes. Source notes for sections that are repealed, amended or renumbered and new sections that are enacted are indicated as follows:

(1) Repealed sections. The number 759.395 followed by [1987 c.447 §45; repealed by 1991 c.315 §1] means that ORS 759.395 was enacted by Oregon Laws 1987, chapter 447, section 45, and was repealed by Oregon Laws 1991, chapter 315, section 1. Repealed numbers are never used in any subsequent edition.

(2) Amended sections. (a) The source note [Amended by 1981 c.854 §41] following the text of ORS 656.566 means that ORS 656.566 was enacted prior to the 1953 revision and was amended by Oregon Laws 1981, chapter 854, section 41.

(b) The source note [1979 c.806 §1; 1981 s.s. c.3 §124; repealed by 1985 c.502 §28] following the number 135.053 means that ORS 135.053 was enacted by Oregon Laws 1979, chapter 806, section 1; amended by Oregon Laws 1981 (special session), chapter 3, section 124; and then repealed by Oregon Laws 1985, chapter 502, section 28.

(3) Renumbered sections. The legislative history of a renumbered ORS section for the period before the renumbering of the section is found under the original ORS section number. The legislative history of the section for the period after the renumbering is found following the text of the renumbered section. For example, the number 184.202 followed by [1989 c.533 §1; renumbered 285.095 in 1991] means that ORS 184.202 was enacted by Oregon Laws 1989, chapter 533, section 1, and was subsequently renumbered as ORS 285.095 in 1991. (Beginning with the 1989 edition, source notes for renumbered sections indicate the year of the renumbering.) The source note [Formerly 91.780; 1991 c.852 §1] following the text of ORS 90.330 means that ORS 90.330 is a renumbered section that was formerly numbered ORS 91.780 and after renumbering, ORS 90.330 was amended by Oregon Laws 1991, chapter 852, section 1. For legislative history before the renumbering, consult the original or earlier numbers.

(4) New sections. The source note [1991 c.630 §1] following the text of ORS 137.227 means that ORS 137.227 was enacted by Oregon Laws 1991, chapter 630, section 1.

Most new ORS sections are not expressly enacted in lieu of statutes superseded by them, so the source notes following the text of such new sections reveal only the formal legislative history. The user may refer to the Act that created the section, or to the Comparative Section Tables in Volume 20, and determine whether that Act also repealed other ORS sections. These repealed ORS sections may have related to the same subject as the newer section and may lead the user to useful annotations.

(5) Repeals with enactments in lieu. In cases where an ORS section has been enacted in lieu of a repealed ORS section, the source note following the text of the existing section will so indicate. For example, the source note following the text of ORS 9.260 reads [Amended by 1953 c.604 §1; 1979 c.252 §21; repealed by 1989 c.1052 §7 (9.261 enacted in lieu of 9.260)]. Reference to former ORS 9.260 in the 1987 Replacement Part shows that it related to the same subject as ORS 9.261, and further reference to the appropriate volume of annotations discloses numerous notes of cases pertaining to former ORS 9.260 that are still relevant to ORS 9.261.

(6) Referred measures. In some instances, the amendment or repeal of a section does not become operative because the amendatory or repealing Act was referred to and rejected by the people. Consequently, the amendment does not become operative and is not compiled as part of the text. This fact will be indicated in the Comparative Section Tables (Volume 20) as a note. For example, Note: Chapter 906, Oregon Laws 1989, was referred by the electors and not approved.

Finding former law. The user who is interested in the text of an ORS section prior to its amendment or repeal should consult the chapter as it appeared in the preceding edition of Oregon Revised Statutes or the appropriate volume of Oregon Laws (session laws) for the year in which the change was made. For example, the source note to ORS 58.410, [1987 c.94 §6; 1989 c.383 §2; 1991 c.132 §2] shows that ORS 58.410 was amended by Oregon Laws 1991, chapter 132, section 2. The text of ORS 58.410 as it read prior to the 1991 amendment can be found in ORS chapter 58 (1989 Edition). The 1989 text, as affected by the 1991 amendments, can be found in Oregon Laws 1991, chapter 132, section 2, where the new material is shown in boldfaced type and the deleted material is shown in bracketed italic type.

Citation of Oregon Revised Statutes. This publication should be cited as Oregon Revised Statutes (or ORS). Individual sections may be cited by using the designation ORS followed by the section number. No other citation is necessary. Numbered paragraphs within a section are referred to within the section as subsections, lettered paragraphs as paragraphs. In other ORS sections, subsections and paragraphs are cited as ORS 619.026 (2)(b).

As defined in ORS 174.100, the word to means to and including when used in references to a series of statute sections, subsections or paragraphs. A reference to the series ORS 758.505 to 758.555 includes both ORS 758.505 and 758.555.

Method and form of publication. The complete set (21 volumes) of 2005 Oregon Revised Statutes consists of 17 volumes containing statute text, two volumes containing the General Index, one volume containing the Comparative Section Tables and one volume containing the Annotations annual cumulative supplement. In addition, the set includes one hardcover volume containing the Annotations 1971 Permanent Edition and one volume containing the softcover 1953 Edition Prior Legislative History.

Statute text in Oregon Revised Statutes is not interrupted by the insertion of annotations or cross-references between statute sections. An additional reason for separating the text and the annotations is to avoid the expense of reprinting the complete annotation material each time the statute text is brought up to date.

DAVID W. HEYNDERICKX

Acting Legislative Counsel

December 16, 2005

__________________________________________________________________

NOTE

Editorial changes made pursuant to specific statutes. The following statutes have authorized editorial changes:

Oregon Laws 1953

(1) Section 2, chapter 156, Oregon Laws 1953, authorized the substitution of the terms mentally deficient and mental deficiency for feeble-minded and feeble-mindedness in ORS chapters 426, 427 and 428.

(2) Section 2, chapter 362, Oregon Laws 1953, authorized the substitution of Oregon State College for Agricultural College of the State of Oregon or state agricultural college.

(3) Section 3, chapter 476, Oregon Laws 1953, authorized the substitution of warden for superintendent to reflect the transfer of the superintendent of the penitentiary's duties to the warden.

Oregon Laws 1955

(1) Section 2, chapter 4, Oregon Laws 1955, authorized the substitution of Veterans Day for Armistice Day.

(2) Section 1, chapter 61, Oregon Laws 1955, authorized the substitution of Department of Agriculture for Director of Agriculture in ORS chapter 558.

(3) Section 8, chapter 287, Oregon Laws 1955, authorized the substitution of Director of Department of Motor Vehicles for Secretary of State as a member of the State Speed Control Board, effective July 1, 1956.

(4) Section 33, chapter 287, Oregon Laws 1955, authorized the substitution of Department of Motor Vehicles for Secretary of State with reference to motor vehicle functions, effective July 1, 1956.

(5) Section 31, chapter 660, Oregon Laws 1955, authorized the substitution of Oregon State Correctional Institution for intermediary institution in 1955 Acts.

(6) Section 62, chapter 707, Oregon Laws 1955, authorized the substitution of State Water Resources Board for State Reclamation Commission in ORS chapters 544, 545, 547 and 548, effective January 1, 1956.

(7) Section 63, chapter 707, Oregon Laws 1955, authorized the substitution of State Engineer for State Reclamation Commission in ORS chapter 555, effective January 1, 1956.

(8) Section 70, chapter 707, Oregon Laws 1955, authorized the substitution of State Engineer for State Irrigation Board in ORS chapter 552, effective January 1, 1956.

Oregon Laws 1957

(1) Section 2, chapter 43, Oregon Laws 1957, authorized the substitution of F. H. Dammasch State Hospital for Portland State Hospital.

(2) Section 1, chapter 316, Oregon Laws 1957, authorized the substitution of Oregon State Board of Nursing for State Board of Examination and Registration of Graduate Nurses and the substitution of license for registration, when such term refers to the licensing of a professional nurse.

(3) Section 1, chapter 351, Oregon Laws 1957, authorized the substitution of State Engineer for words designating the State Water Resources Board, its members or its secretary in ORS chapters 545, 547 and 548.

Oregon Laws 1959

(1) Section 6, chapter 95, Oregon Laws 1959, authorized the substitution of words designating the State Forester for words designating the Public Utility Commissioner with reference to the branding of forest products and booming equipment under ORS chapter 532.

(2) Section 2, chapter 157, Oregon Laws 1959, authorized the substitution of words designating the State Treasurer for words designating the State Bond Commission.

(3) Section 2, chapter 174, Oregon Laws 1959, authorized the substitution for words designating the county court of Clackamas County of words necessary to reflect the legislative intention in creating the board of county commissioners of Clackamas County.

(4) Section 5, chapter 583, Oregon Laws 1959, authorized the substitution of words designating the Department of Employment Commissioner for words designating the Unemployment Compensation Commission.

(5) Section 21, chapter 662, Oregon Laws 1959, authorized the substitution of words designating the Administrative Services Revolving Fund for words designating the Purchasing Revolving Fund, Automotive Control Revolving Fund, State Printing Fund Account or Surplus Property Revolving Account.

Oregon Laws 1961

(1) Section 2, chapter 54, Oregon Laws 1961, authorized the substitution of Oregon State University for words designating Oregon State College.

(2) Section 5, chapter 108, Oregon Laws 1961, authorized the substitution of Secretary of State for words designating the Director of the Department of Finance and Administration in ORS 292.018, 292.022, 292.026 and 292.036.

(3) Section 2, chapter 127, Oregon Laws 1961, authorized the substitution of Southern Oregon College and Eastern Oregon College for words designating the Southern Oregon College of Education and the Eastern Oregon College of Education, respectively.

(4) Section 2, chapter 214, Oregon Laws 1961, authorized the substitution of words designating the Columbia Park State Home for words designating the Mid-Columbia Home or the Eastern Oregon Tuberculosis Hospital.

(5) Section 3, chapter 224, Oregon Laws 1961, authorized the substitution of State Engineer for the words Hydroelectric Commission of Oregon, Hydroelectric Commission or commission.

(6) Section 6, chapter 248, Oregon Laws 1961, authorized the substitution of the word podiatrist for the word chiropodist except in ORS 682.020, 682.040 and 682.150, and the substitution of the words practice of podiatry for words designating or referring to the practice of chiropody.

(7) Section 3, chapter 600, Oregon Laws 1961, authorized the substitution of the words Public Welfare Account for words designating the Public Assistance Fund of the State of Oregon.

(8) Section 5, chapter 706, Oregon Laws 1961, authorized the substitution of the words Mental Health Division of the Oregon State Board of Control, Mental Health Division or division for words designating the Oregon State Board of Control in ORS chapters 426, 427 and 428, and in ORS 408.580 and 475.645.

Oregon Laws 1963

(1) Section 3, chapter 90, Oregon Laws 1963, authorized the substitution of words designating a soil and water conservation district for words designating a soil conservation district.

(2) Section 4, chapter 90, Oregon Laws 1963, authorized the substitution of words designating the State Soil and Water Conservation Committee for words designating the State Soil Conservation Committee.

(3) Section 3, chapter 192, Oregon Laws 1963, authorized the substitution of words designating the State Geologist for words designating or referring to the Director of the Department of Geology and Mineral Industries.

(4) Section 51, chapter 544, Oregon Laws 1963, authorized the substitution of words designating an intermediate education district board or an intermediate education district for words designating a rural school board or rural school district, respectively.

(5) Subsection (2), section 8, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Corporation Division of the Department of Commerce for words designating the Corporation Department, the Corporation Commissioner and the Deputy Corporation Commissioner.

(6) Subsection (3), section 8, chapter 580, Oregon Laws 1963, authorized the substitution of Director of Commerce for Governor in ORS 56.060, 184.140, 184.150, 184.170, 184.190, 184.200, 671.210, 673.470, 695.130, 698.760, 721.020, 721.100 and 736.520.

(7) Subsection (2), section 15, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Planning and Development Division of the Department of Commerce for words designating the Department of Planning and Development and the Director of the Department of Planning and Development.

(8) Section 26, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the State Board of Landscape Architect Examiners for the word subboard in ORS 671.310 to 671.480 and in other statute sections in ORS.

(9) Section 37, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Real Estate Division of the Department of Commerce for words designating the Oregon Real Estate Department and the Real Estate Commissioner.

(10) Section 37, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Real Estate Division for words designating the Collection Agencies Board in ORS 697.041, 697.146, 697.235, 697.270 and 697.450.

(11) Subsection (2), section 66, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Banking Division of the Department of Commerce for words designating the State Banking Department and the Superintendent of Banks.

(12) Subsection (2), section 66, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Banking Division for words designating the State Banking Board in ORS 708.605, 708.610, 708.625, 708.635 and 708.650.

(13) Subsection (2), section 85, chapter 580, Oregon Laws 1963, authorized the substitution of words designating the Insurance Division of the Department of Commerce for words designating the Department of Insurance of the State of Oregon and the State Insurance Commissioner.

Oregon Laws 1965

(1) Subsection (2), section 271, chapter 100, Oregon Laws 1965, authorized the substitution of words designating the State Textbook Commission for words designating the State Board of Textbook Commissioners.

(2) Subsection (2), section 2, chapter 207, Oregon Laws 1965, authorized the substitution of words designating the State Board of Higher Education for words designating the Oregon State Board of Census wherever found in Oregon Revised Statutes, including but not limited to ORS 366.785, 471.110, 471.810, 472.110, 473.190 and 473.210.

(3) Section 13, chapter 253, Oregon Laws 1965 authorized the substitution of words designating the State Forestry Department Account for words designating the State Board of Forestry Account.

(4) Section 84, chapter 253, Oregon Laws 1965, authorized the substitution of words designating the Emergency Fire Cost Committee for words designating the Forest Protection and Conservation Committee.

(5) Section 69c, chapter 285, Oregon Laws 1965, authorized the substitution of words designating the State Compensation Department or the Workmen's Compensation Board for words designating the State Industrial Accident Commission.

(6) Section 26, chapter 339, Oregon Laws 1965, authorized the substitution of words designating the Fairview Hospital and Training Center for words designating the Oregon Fairview Home; of words designating the Columbia Park Hospital and Training Center for words designating the Columbia Park State Home; and of words designating the Eastern Oregon Hospital and Training Center for words designating the Eastern Oregon State Hospital.

(7) Section 77, chapter 616, Oregon Laws 1965, authorized the substitution of the term inmate for the term convict or prisoner in ORS 421.105, 421.120, 421.125, 421.142, 421.145, 421.205, 421.211, 421.213, 421.360, 421.365, 421.470, 421.480, 421.610 and 421.615.

Oregon Laws 1967

(1) Section 28, chapter 6, Oregon Laws 1967, authorized the substitution of words designating the State Apprenticeship and Training Council for words designating the State Apprenticeship Council.

(2) Section 3, chapter 156, Oregon Laws 1967, authorized the substitution of words designating the Director of the State Water Resources Board for words designating the Secretary of the State Water Resources Board.

(3) Section 3, chapter 263, Oregon Laws 1967, authorized the substitution of the words Oregon Alcohol and Drug Education Committee for words designating the Oregon Alcohol Education Committee.

(4) Section 4, chapter 295, Oregon Laws 1967, authorized the substitution of the designation board (having reference to the Workmen's Compensation Board) for words designating the State Industrial Accident Commission in ORS 460.310 to 460.380.

(5) Section 7, chapter 305, Oregon Laws 1967, authorized the substitution of words designating the Board on Police Standards and Training for words designating the Advisory Board on Police Standards and Training.

(6) Section 1, chapter 397, Oregon Laws 1967, authorized the substitution of words designating the Economic Development Division of the Department of Commerce and the Administrator of the Economic Development Division for words designating the Planning and Development Division of the Department of Commerce and the Administrator of the Planning and Development Division, respectively.

(7) Section 13, chapter 419, Oregon Laws 1967, authorized the substitution of words designating the Department of Finance or the director thereof for words designating the Department of Finance and Administration or the director thereof in numerous statute sections listed in section 12, chapter 419, Oregon Laws 1967.

(8) Section 24, chapter 419, Oregon Laws 1967, authorized the substitution of words designating the Department of General Services or the director thereof for words designating the Department of Finance and Administration or the director thereof in numerous statute sections listed in section 23, chapter 419, Oregon Laws 1967.

(9) Section 40, chapter 419, Oregon Laws 1967, authorized the substitution of words designating the General Services Revolving Fund for words designating the Administrative Services Revolving Fund in ORS 278.090, 279.791, 279.820, 279.822, 282.080, 282.110, 282.120, 282.140, 291.656 and 291.720.

(10) Section 7, chapter 424, Oregon Laws 1967, authorized the substitution of words designating the Director of Air and Water Quality Control for words designating the State Sanitary Engineer.

(11) Section 40, chapter 429, Oregon Laws 1967, authorized the

substitution of words designating merchantable forest lands, protected west side forest lands, east side forest lands and protected east side forest lands for words designating Class A forest lands, Class B forest lands, Class C forest lands and Class D forest lands, respectively.

(12) Section 14, chapter 440, Oregon Laws 1967, authorized the substitution of producer-handler for producer-distributor in ORS chapter 583.

(13) Section 16, chapter 441, Oregon Laws 1967, authorized the substitution of words designating the State Board of Social Protection for words designating the State Board of Eugenics.

(14) Section 79, chapter 454, Oregon Laws 1967, authorized the substitution of words designating the Department of Finance for words designating the Secretary of State in ORS 292.014 to 292.036, 292.045, 292.070 to 292.110, 292.150, 292.160, 292.280 to 292.298 and 292.855.

(15) Section 88, chapter 454, Oregon Laws 1967, authorized the substitution of words designating the Department of Finance for words designating the Secretary of State in ORS 179.220, 276.158, 291.350, 293.560 to 293.575, 310.655 to 310.675, 310.705 to 310.755 and 311.657.

(16) Section 21, chapter 552, Oregon Laws 1967, authorized the substitution of words designating the Department of Vocational Rehabilitation for words designating the Division of Vocational Rehabilitation.

(17) Section 56, chapter 587, Oregon Laws 1967, authorized the substitution of words designating the State Board of Cosmetic Therapy for words designating the State Board of Cosmetic Therapy Examiners.

(18) Section 8, chapter 595, Oregon Laws 1967, authorized the substitution of words designating the Department of Emergency Services, the Emergency Services Advisory Council and the Director of the Department of Emergency Services for words designating the Oregon State Civil Defense Agency, Civil Defense Advisory Council and Director of Civil Defense, respectively.

(19) Section 14, chapter 604, Oregon Laws 1967, authorized the substitution of words designating the Minor Court Rules Committee and the Minor Court Rules Account for words designating the Traffic Court Rules Committee and the Traffic Court Rules Account.

(20) Sections 20 and 21, chapter 616, Oregon Laws 1967, authorized the substitution of words designating the Division of State Lands and the Director of the Division of State Lands, for words designating the State Land Board and the Clerk of the State Land Board, respectively.

Oregon Laws 1969

(1) Section 2, chapter 6, Oregon Laws 1969, authorized substitution of words designating the Portland State University for words designating the Portland State College.

(2) Section 1, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Executive Department for words designating the Department of Finance or Department of Finance and Administration.

(3) Section 7, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Executive Department Revolving Fund for words designating the Finance Revolving Fund.

(4) Section 33, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Administrator of the Personnel Division for words designating the Merit System Director.

(5) Section 33, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Personnel Division for words designating the Department of Civil Service.

(6) Section 33, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Public Employe Relations Board for words designating the Civil Service Commission.

(7) Section 33a, chapter 80, Oregon Laws 1969, authorized substitution of words designating the State Merit System Law for words designating the State Civil Service Law.

(8) Section 89, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Personnel Account for words designating the Civil Service Department Account.

(9) Section 90, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Emergency Services Division of the Executive Department for words designating the Department of Emergency Services.

(10) Section 90, chapter 80, Oregon Laws 1969, authorized substitution of words designating the Intergovernmental Coordination Division for words designating the Intergovernmental Coordinator.

(11) Section 6, chapter 177, Oregon Laws 1969, authorized substitution of words designating the Law Enforcement Council for words designating the Crime Control Coordinating Council.

(12) Sections 3, 8, 15 and 16, chapter 199, Oregon Laws 1969, authorized substitution of words designating the Department of General Services for words designating the Board of Control in ORS 1.660, 186.110, 276.004, 276.032, 276.036, 276.038, 276.046, 276.051, 276.062, 276.156, 276.210, 276.228, 276.232, 276.234 to 276.244, 276.410, 276.510 to 276.524, 276.528 to 276.542, 276.550, 276.552, 276.566, 276.570, 305.060, 305.475, 357.060, 476.550, 536.250 and 756.050.

(13) Section 4, chapter 199, Oregon Laws 1969, authorized substitution of words designating the Secretary of State for words designating the Board of Control in ORS 192.105, 192.110 and 192.130.

(14) Section 5, chapter 199, Oregon Laws 1969, authorized substitution of words designating the Governor for words designating the Board of Control in ORS 305.050.

(15) Section 6, chapter 199, Oregon Laws 1969, authorized substitution of words designating the State Highway Commission for words designating the Board of Control in ORS 367.155 to 367.180.

(16) Section 7, chapter 199, Oregon Laws 1969, authorized substitution of words designating the Governor for words designating the Board of Control in ORS 471.725.

(17) Section 7, chapter 247, Oregon Laws 1969, authorized substitution of words designating the State Accident Insurance Fund for words designating the State Compensation Department.

(18) Section 8, chapter 256, Oregon Laws 1969, authorized substitution of words designating the Joint Committee on Rules and Resolutions for words designating the Legislative Counsel Committee.

(19) Section 5, chapter 422, Oregon Laws 1969, authorized substitution of words designating the State Board of Watchmakers for words designating the Oregon Board of Examiners in Watchmaking and Clockmaking.

(20) Section 26, chapter 502, Oregon Laws 1969, authorized substitution of words designating the Superintendent of the Oregon State Penitentiary for words designating the Warden of the Oregon State Penitentiary.

(21) Section 46, chapter 520, Oregon Laws 1969, authorized substitution of words designating the Department of Revenue for words designating the State Treasurer and words designating the director or department in place of words designating the State Treasurer or treasurer in sections related to inheritance and gift taxes.

(22) Subsection (2), section 45, chapter 520, Oregon Laws 1969, authorized substitution of words designating the Department of Revenue for words designating the State Tax Commission, words designating department for tax commission or commission and words designating director for words designating commission or member thereof, members of the commission, secretary of the commission, chairman of the commission, commissioner of the State Tax Commission, members of the State Tax Commission, chairman and secretary of the commission and entire commission.

(23) Section 2, chapter 593, Oregon Laws 1969, authorized substitution of words designating the Department of Environmental Quality or the Environmental Quality Commission, for words designating the Sanitary Authority as required by context.

(24) Section 8, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Corrections Division for words designating the Oregon State Board of Control in ORS 179.045 and 419.476.

(25) Section 9, chapter 597, Oregon Laws 1969, authorized substitution of words designating the appropriate division for words designating the Oregon State Board of Control in ORS 3.250, 117.110, 120.130, 136.150, 137.112, 137.124, 137.320, 144.410 to 144.525, 179.375, 179.385, 179.450, 179.460, 179.470, 179.490, 237.147, 243.010, 276.614, 292.860, 346.020, 346.030, 346.050, 346.070, 408.480, 408.580, 418.260, 419.511, 420.005 to 420.400, 420.810 to 420.840, 420.855 to 420.885, 420.905 to 420.915, 437.140, 497.840, 618.220, ORS chapters 421, 423 and 475.

(26) Section 10, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Institutional Services Division of the Executive Department for words designating the Oregon State Board of Control in ORS 179.620, 179.660, 179.670, 179.701, 179.731 and 179.740.

(27) Section 11, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Mental Health Division for words designating the Oregon State Board of Control in ORS 426.005 to 426.350, 426.360, 426.375, 426.510 to 426.670, chapter 427, 428.210 to 428.270, 428.310, 428.410 to 428.550, 430.010 to 430.660 and 430.710 to 430.750.

(28) Section 12, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Mental Health Division and Corrections Division for words designating the Oregon State Board of Control in ORS 415.010, 415.030, 415.040, 415.090 and 415.110.

(29) Section 13, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Corrections Division for words designating the Oregon State Board of Control in ORS 655.505 to 655.550.

(30) Section 33, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Institution Claims Account for words designating the Oregon State Board of Control Claims Account.

(31) Section 158, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Vocational Rehabilitation Division for words designating the Department of Vocational Rehabilitation.

(32) Section 159, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Administrator of the Vocational Rehabilitation Division for words designating the Director of the Department of Vocational Rehabilitation.

(33) Section 169, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Vocational Rehabilitation Division Revolving Fund for words designating the Vocational Rehabilitation Revolving Fund.

(34) Section 171, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Employment Division for words designating the Department of Employment.

(35) Section 172, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Administrator of the Employment Division for words designating the Department of Employment Commissioner.

(36) Section 173, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Employment Division Law for words designating the Department of Employment Law.

(37) Section 187, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Employment Appeals Board of the Employment Division for words designating the Appeals Board.

(38) Section 192, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Employment Division Special Administrative Fund for words designating the Department of Employment Special Administrative Fund.

(39) Section 193, chapter 597, Oregon Laws 1969, authorized substitution of the term unemployment insurance for the term unemployment compensation.

(40) Section 225, chapter 597, Oregon Laws 1969, authorized substitution of words designating the Public Welfare Division for words designating the State Public Welfare Commission and the state public welfare department.

(41) Section 8, chapter 599, Oregon Laws 1969, authorized substitution of words designating the Aeronautics Administrator for words designating the Director of Aeronautics.

(42) Section 15, chapter 599, Oregon Laws 1969, authorized substitution of words designating the Highway Division of the Department of Transportation for words designating the State Highway Department.

(43) Section 20, chapter 599, Oregon Laws 1969, authorized substitution of words designating the Motor Vehicles Division of the Department of Transportation for words designating the Department of Motor Vehicles.

(44) Section 21, chapter 599, Oregon Laws 1969, authorized substitution of words designating the Administrator of the Motor Vehicles Division of the Department of Transportation for words designating the Director of the Department of Motor Vehicles.

(45) Section 27, chapter 599, Oregon Laws 1969, authorized substitution of words designating the Motor Vehicles Division Financial Aid Account for words designating the Department of Motor Vehicles Financial Aid Account.

(46) Section 29, chapter 599, Oregon Laws 1969, authorized substitution of words designating the Motor Vehicle Division Account for words designating the Motor Vehicle Department Account.

(47) Section 3, chapter 610, Oregon Laws 1969, authorized substitution of words designating the State Soil and Water Conservation Commission for words designating the State Soil and Water Conservation Committee.

(48) Section 15a, chapter 706, Oregon Laws 1969, authorized substitution of words designating the Department of General Services for words designating the Secretary of State or the Oregon State Board of Control in ORS 276.014, 276.024, 276.032, 276.051, 276.210 to 276.256 and 276.548 to 276.556.

Oregon Laws 1971

(1) Section 3, chapter 88, Oregon Laws 1971, authorized substitution of words designating the county clerk for words designating the recorder of conveyances.

(2) Section 24, chapter 301, Oregon Laws 1971, authorized substitution of words designating the State Board of Education for words designating the Special Schools Division.

(3) Section 1, chapter 411, Oregon Laws 1971, authorized substitution of words designating the Department of Revenue for words designating the Institutional Services Division of the Executive Department in ORS 179.610 to 179.770.

(4) Section 93, chapter 513, Oregon Laws 1971, authorized substitution of words designating community college districts for words designating area education districts.

(5) Section 13, chapter 570, Oregon Laws 1971, authorized substitution of words designating the Fair Dismissal Law for words designating the Teacher Tenure Law.

(6) Section 6, chapter 638, Oregon Laws 1971, authorized substitution of words designating the Legislative Counsel Committee for words designating the Joint Committee on Rules and Resolutions.

(7) Section 13, chapter 638, Oregon Laws 1971, authorized substitution of words designating the Legislative Administration Committee for words designating the Joint Committee on Legislative Administration.

(8) Section 13, chapter 638, Oregon Laws 1971, authorized substitution of words designating the Legislative Administrator for words designating the Legislative Services Administrator.

(9) Section 48, chapter 650, Oregon Laws 1971, authorized substitution of words designating the Health Division for words designating the State Board of Health in ORS chapters 438, 441, 442, 443, 446 and 694.

(10) Section 48, chapter 650, Oregon Laws 1971, authorized substitution of words designating the Administrator of the Health Division or his designee for words designating the State Health Officer.

(11) Section 48, chapter 650, Oregon Laws 1971, authorized substitution of words designating the Physical Therapy Licensing Board for words designating the Physical Therapy Advisory Committee.

(12) Section 48, chapter 650, Oregon Laws 1971, authorized substitution of words designating the Sanitarians Registration Board for words designating the Department of Sanitarians.

(13) Section 6, chapter 679, Oregon Laws 1971, authorized substitution of words designating the Joint Committee on Ways and Means and Emergency Board for words designating the Legislative Fiscal Committee.

(14) Section 73, chapter 753, Oregon Laws 1971, authorized substitution of words designating the Department of Commerce for words designating the Commissioner of the Bureau of Labor in ORS 446.002 to 446.210, 479.510 to 479.850 and 480.515 to 480.615.

(15) Section 73, chapter 753, Oregon Laws 1971, authorized substitution of words designating the Department of Commerce for words designating the Workmen's Compensation Board in ORS 460.310 to 460.380.

(16) Section 75, chapter 779, Oregon Laws 1971, authorized substitution of words designating the Public Welfare Division for words designating county public welfare commission and county public welfare department.

Oregon Laws 1973

(1) Section 1, chapter 70, Oregon Laws 1973, authorized substitution of words designating the Eastern Oregon State College for words designating the Eastern Oregon College.

(2) Section 3, chapter 70, Oregon Laws 1973, authorized substitution of words designating the Oregon Institute of Technology for words designating the Oregon Technical Institute.

(3) Section 46, chapter 80, Oregon Laws 1973, authorized substitution of words designating the Land Conservation and Development Commission for words designating the Governor where such words occur in ORS 215.505 to 215.535.

(4) Section 22, chapter 249, Oregon Laws 1973, authorized substitution of words designating the Department of Transportation for words designating the commissioners of the Mass Transit Division.

(5) Section 27, chapter 249, Oregon Laws 1973, authorized substitution of words designating the Department of Transportation for words designating the State Highway Commission and the secretary of the State Highway Commission.

(6) Section 27, chapter 249, Oregon Laws 1973, authorized substitution of words designating the fiscal officer of the Department of Transportation for words designating the auditor of the State Highway Commission.

(7) Section 62, chapter 249, Oregon Laws 1973, authorized substitution of words designating the Department of Transportation for words designating the Oregon State Board of Aeronautics.

(8) Section 77, chapter 249, Oregon Laws 1973, authorized substitution of words designating the Department of Transportation for words designating the commissioners of the Ports Division.

(9) Section 15, chapter 558, Oregon Laws 1973, authorized substitution of words designating the Willamette River Greenway for words designating the Willamette River Park System.

(10) Section 16, chapter 558, Oregon Laws 1973, authorized substitution of words designating the Land Conservation and Development Commission for words designating the State Land Board in ORS 390.322.

(11) Section 21, chapter 656, Oregon Laws 1973, authorized substitution of words designating the director of a soil and water conservation district for words designating the supervisor of a soil and water conservation district.

(12) Section 19, chapter 691, Oregon Laws 1973, authorized substitution of words designating the Economic Development Department for words designating the Economic Development Division.

(13) Section 19, chapter 691, Oregon Laws 1973, authorized substitution of words designating the Director of the Economic Development Department for words designating the administrator of the division.

(14) Section 127, chapter 723, Oregon Laws 1973, authorized substitution of words designating the State Wildlife Commission for words designating the State Game Commission.

(15) Section 127, chapter 723, Oregon Laws 1973, authorized substitution of words designating the State Wildlife Director for words designating the State Game Director.

(16) Section 127, chapter 723, Oregon Laws 1973, authorized substitution of words designating the State Wildlife Fund for words designating the State Game Fund.

(17) Section 2, chapter 774, Oregon Laws 1973, authorized substitution of the word referee for the words hearing officer appointed or employed by the Workmen's Compensation Board under ORS 656.724.

(18) Section 16, chapter 829, Oregon Laws 1973, authorized substitution of the words the Administrator of the Health Division for the words designating the State Health Officer in ORS 431.065, 431.140, 431.170 and ORS chapters 97, 432, 433, 437 and 453.

(19) Section 16, chapter 829, Oregon Laws 1973, authorized substitution of the words the Health Division for the words designating the State Board of Health in ORS 431.065, 431.130, 431.180, 431.310, 482.141 and ORS chapters 106, 418, 432, 433, 435, 437, 452, 453, 459, 483, 616 and 654.

Oregon Laws 1974

(1) Section 26, chapter 72, Oregon Laws 1974 (special session), authorized substitution of words designating the Government Ethics Division for words designating Secretary of State in ORS 171.725, 171.730, 171.735, 171.740, 171.745, 171.750, 171.756, 171.762, 171.766, 171.772, 171.776, 171.780 and 171.785.

(2) Section 26, chapter 72, Oregon Laws 1974 (special session), authorized substitution of words designating Oregon Government Ethics Commission for words designating Secretary of State in ORS 171.992.

Oregon Laws 1975

(1) Section 2, chapter 76, Oregon Laws 1975, authorized substitution of words designating Southern Oregon State College for words designating Southern Oregon College.

(2) Section 11, chapter 147 and section 3, chapter 163, Oregon Laws 1975, authorized substitution of words designating Employment Relations Board for words designating Public Employe Relations Board.

(3) Section 1, chapter 220, Oregon Laws 1975, authorized substitution of words designating State Livestock Disease Advisory Board for words designating State Livestock Disease Advisory Committee.

(4) Section 3, chapter 253, Oregon Laws 1975, authorized substitution of words designating State Fish and Wildlife Director for words designating State Fisheries Director or State Wildlife Director.

(5) Section 4, chapter 253, Oregon Laws 1975, authorized substitution of words designating State Fish and Wildlife Commission for words designating State Wildlife Commission or Fish Commission of the State of Oregon.

(6) Section 14, chapter 302, Oregon Laws 1975, authorized substitution of words designating flight school for words designating air school.

(7) Section 8, chapter 458, Oregon Laws 1975, authorized substitution of words designating Support Enforcement Division for words designating Welfare Recovery Division.

(8) Section 13, chapter 553, Oregon Laws 1975, authorized substitution of words designating Oregon Educational Coordinating Commission for words designating Educational Coordinating Council.

(9) Section 3, chapter 581, Oregon Laws 1975, authorized substitution of words designating Water Policy Review Board for words designating State Water Resources Board or Director of the State Water Resources Board.

(10) Section 3, chapter 581, Oregon Laws 1975, authorized substitution of words designating Water Resources Director for words designating State Engineer.

(11) Section 46, chapter 606, Oregon Laws 1975, authorized substitution of words designating director [Director of the Department of Energy] for words designating State Engineer in ORS chapters 260 and 261 with regard to people's utility districts and joint operating agencies developing or transmitting electric energy.

(12) Section 22, chapter 693, Oregon Laws 1975, authorized substitution of words designating University of Oregon Health Sciences Center for words designating University of Oregon Medical and Dental Schools or either school individually.

(13) Section 2, chapter 701, Oregon Laws 1975, authorized substitution of words designating health districts for words designating hospital districts.

(14) Section 27, chapter 779, Oregon Laws 1975, authorized substitution of words designating precinct committeeperson for words designating precinct committeeman.

Oregon Laws 1977

(1) Section 2, chapter 55, Oregon Laws 1977, authorized substitution of words designating Oregon State Fair and Exposition Center for words designating Oregon State Fair Commission.

(2) Section 3, chapter 55, Oregon Laws 1977, authorized substitution of words designating Oregon State Fair and Exposition Center Account for words designating State Fair Account.

(3) Section 4, chapter 109, Oregon Laws 1977, authorized substitution of words designating Workers' Compensation Board for words designating Workmen's Compensation Board.

(4) Section 5, chapter 109, Oregon Laws 1977, authorized substitution of words designating worker for words designating workman in ORS chapter 656 and Acts of the Fifty-ninth Legislative Assembly relating to compensation for industrial accidents.

(5) Section 3, chapter 230, Oregon Laws 1977, authorized substitution of words designating Public Transit Division for words designating Mass Transit Division.

(6) Section 6, chapter 230, Oregon Laws 1977, authorized substitution of words designating Public Transit Division Account for words designating Mass Transit Division Account.

(7) Section 5, chapter 267, Oregon Laws 1977, authorized substitution of words designating Adult and Family Services Division for words designating Public Welfare Division.

(8) Section 6, chapter 267, Oregon Laws 1977, authorized substitution of words designating Assistant Director for Adult and Family Services, Assistant Director for Children's Services, Assistant Director for Mental Health, Assistant Director for Corrections, Assistant Director for Employment, Assistant Director for Vocational Rehabilitation and Assistant Director for Health, for words designating Administrator of the Public Welfare Division, Administrator of the Children's Services Division, Administrator of the Mental Health Division, Administrator of the Corrections Division, Administrator of the Employment Division, Administrator of the Vocational Rehabilitation Division and Administrator of the Health Division, respectively.

(9) Section 3, chapter 384, Oregon Laws 1977, authorized substitution of words designating Mental Health Division for words designating Department of Revenue in ORS 426.240, 427.010 and 430.165 and words designating division for words designating department in ORS 179.610 to 179.770.

(10) Section 2, chapter 481, Oregon Laws 1977, authorized substitution of words designating education service district for words designating intermediate education district and words designating education service district board for words designating intermediate education district board.

(11) Section 62, chapter 582, Oregon Laws 1977, authorized substitution of words designating Health Division for words designating State Board of Health in ORS 214.520, 222.120, 247.570, 332.111, 420.870, 438.440, 447.150, 447.690, 450.165, 450.845, 657.010, 679.025, 682.160, 690.140, 690.200, 690.330 and 691.350.

(12) Section 58, chapter 751, Oregon Laws 1977, authorized substitution of words, other designation or references necessary to reflect the legislative intention of chapter 751, Oregon Laws 1977, for words designating Health Facilities Cost Review Commission.

(13) Section 54, chapter 804, Oregon Laws 1977, authorized substitution of words designating Director of the Workers' Compensation Department for Workmen's Compensation Board in ORS 344.840, 344.850, 401.850, 654.003, 654.031, 654.035, 654.062, 654.067, 654.071, 654.086, 654.090, 654.150, 654.251, 654.991, 656.017, 656.039, 656.052, 656.054, 656.056, 656.132, 656.218, 656.232, 656.248, 656.252, 656.254, 656.262, 656.264, 656.265, 656.307, 656.403, 656.407, 656.411, 656.419 to 656.434, 656.443, 656.451, 656.455, 656.506, 656.509, 656.530, 656.560, 656.583, 656.614, 656.616, 656.622, 656.624, 656.632, 656.648, 656.728, 656.730, 656.735, 656.745, 656.750, 656.794 and 656.806.

Oregon Laws 1979

(1) Section 27, chapter 186, Oregon Laws 1979, authorized substitution of words designating Administrator of the Parks and Recreation Division for words designating State Parks Superintendent and words designating State Highway Engineer for words designating Administrator of Highways.

(2) Section 1, chapter 446, Oregon Laws 1979, authorized substitution of words designating fire fighter for words designating fireman in ORS 237.001 to 237.315, 237.630 and 237.640.

(3) Section 35, chapter 468, Oregon Laws 1979, authorized substitution of words designating State Personnel Relations Law for words designating State Merit System Law operative July 1, 1981.

(4) Sections 5 to 7, chapter 659, Oregon Laws 1979, authorized substitution of words designating Bureau of Labor and Industries for words designating Bureau of Labor, words designating Commissioner of the Bureau of Labor and Industries for words designating Commissioner of the Bureau of Labor and words designating Bureau of Labor and Industries Account for words designating Bureau of Labor Account.

(5) Section 12, chapter 828, Oregon Laws 1979, authorized substitution of words designating Department of Commerce for words designating Furniture and Bedding Inspection Section of the Health Division.

(6) Section 8, chapter 829, Oregon Laws 1979, authorized substitution of words designating State Accident Insurance Fund Corporation for words designating State Accident Insurance Fund.

(7) Section 10, chapter 829, Oregon Laws 1979, authorized substitution of words designating Motor Vehicles Division of the Department of Transportation for words designating State Accident Insurance Fund in ORS chapter 445 and words designating the Department of Justice for words designating State Accident Insurance Fund in ORS chapter 147, ORS 401.805 to 401.890 and ORS chapter 655.

(8) Section 25, chapter 839, Oregon Laws 1979, authorized substitution of words designating Director of the Workers' Compensation Department for words designating Workers' Compensation Board.

Oregon Laws 1981

(1) Section 2, chapter 72, Oregon Laws 1981, authorized substitution of words designating Western Oregon State College for words designating Oregon College of Education.

(2) Section 12, chapter 88, Oregon Laws 1981, authorized substitution of words designating Oregon Board of Maritime Pilots for words designating Oregon Board of Pilot Commissioners.

(3) Section 7, chapter 106, Oregon Laws 1981, authorized substitution of words designating General Services Operating Account for words designating General Services Revolving Fund, State Capital Construction Sinking Fund, Department of General Services' bid deposit account and Depreciation Fund Account. Section 7, chapter 106, Oregon Laws 1981, also authorized substitution of words designating Capital Projects Account for words designating State Capital Construction Account.

(4) Section 2, chapter 144, Oregon Laws 1981, authorized substitution of words designating Oregon Health Sciences University for words designating University of Oregon Health Sciences Center.

(5) Section 77, chapter 153, Oregon Laws 1981, authorized substitution of words designating county governing body for words designating county board of commissioners or county court and words designating county road official for words designating county roadmaster in ORS chapter 368.

(6) Section 18, chapter 239, Oregon Laws 1981, authorized substitution of words designating Board of Medical Examiners for the State of Oregon for words designating State Board of Podiatry Examiners.

(7) Section 6, chapter 615, Oregon Laws 1981, authorized substitution of words designating Emergency Management Division for words designating Emergency Services Division.

(8) Section 7, chapter 615, Oregon Laws 1981, authorized substitution of words designating Emergency Management Advisory Council for words designating Emergency Services Advisory Council.

(9) Section 35, chapter 647, Oregon Laws 1981, authorized substitution of words designating Oregon Condominium Act for words designating Unit Ownership Law.

(10) Section 39, chapter 815, Oregon Laws 1981, authorized substitution of words designating Electrical Board for words designating Electrical Advisory Board.

(11) Section 1, chapter 880, Oregon Laws 1981, authorized substitution of words designating Oregon Short Term Fund Board for words designating Local Government Investment Board.

(12) Section 17, chapter 3, Oregon Laws 1981 (special session), authorized substitution of words designating clerk of the court for words designating a county clerk as clerk of the circuit or district court operative January 1, 1983.

Oregon Laws 1983

(1) Section 2, chapter 42, Oregon Laws 1983, authorized substitution of words designating Economic Development Department for words designating Executive Department and words designating Director of the Economic Development Department for words designating Director of the Executive Department in ORS 447.800 to 447.865.

(2) Section 113, chapter 83, Oregon Laws 1983, authorized substitution of words designating elector for words designating voter, eligible voter, legal voter, local voter, qualified voter, duly qualified voter, registered voter, qualified elector, registered elector, legal elector and qualified registered elector, except in ORS chapters 545, 547, 548, 576 and 583. The Legislative Assembly does not intend to change statutory references to the voters' pamphlet.

(3) Section 2, chapter 121, Oregon Laws 1983, authorized substitution of words designating community college service districts for words designating area education districts.

(4) Section 37, chapter 169, Oregon Laws 1983, authorized substitution of words designating Oregon Board of Dentistry for words designating State Board of Dental Examiners.

(5) Section 5, chapter 391, Oregon Laws 1983, authorized substitution of words designating Workers' Reemployment Reserve for words designating Second Injury Reserve.

(6) Section 22, chapter 482, Oregon Laws 1983, authorized substitution of words designating Oregon Health Council for words designating Oregon Statewide Health Coordinating Council.

(7) Section 116b, chapter 740, Oregon Laws 1983, authorized substitution of words designating School of Medicine, Oregon Health Sciences University for words designating medical school of the Oregon Health Sciences University.

(8) Section 117a, chapter 740, Oregon Laws 1983, authorized substitution of words designating School of Dentistry, Oregon Health Sciences University for words designating dental school of the Oregon Health Sciences University.

(9) Section 27, chapter 810, Oregon Laws 1983, authorized substitution of words designating State Mortuary Board for words designating State Board of Funeral Directors and Embalmers.

(10) Section 28, chapter 810, Oregon Laws 1983, authorized substitution of words designating funeral service practitioners for words designating funeral directors.

Oregon Laws 1985

(1) Section 8, chapter 207, Oregon Laws 1985, authorized substitution of words designating State Mortuary and Cemetery Board for words designating State Mortuary Board.

(2) Section 1, chapter 578, Oregon Laws 1985, authorized substitution of sex neutral nouns or articles for nouns or pronouns that are not sex neutral.

(3) Section 173, chapter 673, Oregon Laws 1985, authorized substitution of words designating Water Resources Commission for words designating Water Policy Review Board.

(4) Section 174, chapter 673, Oregon Laws 1985, authorized substitution of words designating Water Resources Commission for words designating Water Resources Director in ORS chapters 545, 547, 548, 551, 552 and 555.

(5) Section 146, chapter 762, Oregon Laws 1985, authorized substitution of words designating Banking Section of the Financial Institutions Division for words designating Banking Division.

(6) Section 147, chapter 762, Oregon Laws 1985, authorized substitution of words designating Supervisor of the Banking Section for words designating Superintendent of Banks, except in ORS chapters 723 and 725.

(7) Section 148, chapter 762, Oregon Laws 1985, authorized substitution of words designating Supervisor of the Savings and Loan, Credit Union and Consumer Finance Section for words designating Superintendent of Banks in ORS chapter 723.

(8) Section 150, chapter 762, Oregon Laws 1985, authorized substitution of words designating banking institution for words designating financial institution in ORS chapters 706 to 716, except in ORS 708.600 to 708.661.

(9) Section 151, chapter 762, Oregon Laws 1985, authorized substitution of words designating Supervisor of the Savings and Loan, Credit Union and Consumer Finance Section for words designating Superintendent of Banks or licensing official in ORS chapter 725.

(10) Section 152, chapter 762, Oregon Laws 1985, authorized substitution of words designating Administrator of the Financial Institutions Division for words designating Corporation Commissioner in ORS chapter 722.

(11) Section 155, chapter 762, Oregon Laws 1985, authorized substitution of words designating Savings and Loan, Credit Union and Consumer Finance Section for words designating Office of the Savings and Loan Supervisor.

(12) Section 156, chapter 762, Oregon Laws 1985, authorized substitution of words designating Supervisor of the Savings and Loan, Credit Union and Consumer Finance Section for words designating Savings and Loan Supervisor.

(13) Section 166, chapter 762, Oregon Laws 1985, authorized substitution of words designating Financial Institutions Division Account for words designating State Banking Fund.

(14) Section 13, chapter 834, Oregon Laws 1985, authorized substitution of words designating the Public Utility Commission of Oregon for words designating the Public Utility Commissioner of Oregon.

(15) Section 17, chapter 834, Oregon Laws 1985, authorized substitution of words designating the Public Utility Commission Account for words designating the Public Utility Commissioner Account.

Oregon Laws 1987

(1) Section 42, chapter 158, Oregon Laws 1987, authorized substitution of words designating the Internal Revenue Code of 1986 for words designating the Internal Revenue Code of 1954. If the reference occurs with section numbers, the Legislative Counsel may make the substitution in consultation with the Department of Justice and Department of Revenue.

(2) Section 180, chapter 158, Oregon Laws 1987, authorized substitution of words designating worker or workers for words designating workman or workmen.

(3) Section 32, chapter 168, Oregon Laws 1987, authorized substitution of words designating the Economic Development Department for words designating the Intergovernmental Relations Division.

(4) Section 4, chapter 320, Oregon Laws 1987, authorized substitution of words designating the Department of Corrections for words designating the Corrections Division of the Department of Human Resources.

(5) Section 4a, chapter 320, Oregon Laws 1987, authorized substitution of words designating the Director of the Department of Corrections for words designating the Assistant Director for Corrections.

(6) Section 14, chapter 373, Oregon Laws 1987, authorized substitution of words designating the Department of Insurance and Finance for words designating:

(a) The Workers' Compensation Department and its Accident Prevention and Evaluation Divisions;

(b) The Insurance Division or the Insurance Division of the Department of Commerce;

(c) The Department of Commerce with respect to ORS chapter 697 and with respect to any other function transferred to the department by this Act;

(d) The Banking Section;

(e) The Savings and Loan, Credit Union and Consumer Finance Section; and

(f) The Financial Institutions Division.

(7) Section 15, chapter 373, Oregon Laws 1987, authorized substitution of words designating the Director of the Department of Insurance and Finance for words designating:

(a) The Director of the Workers' Compensation Department and the Administrators of its Accident Prevention and Evaluation Divisions;

(b) The Insurance Commissioner;

(c) The Director of Commerce with respect to functions under ORS chapter 697 and with respect to any other function transferred under this Act;

(d) The Supervisor of the Banking Section;

(e) The Supervisor of the Savings and Loan, Credit Union and Consumer Finance Section; and

(f) The Administrator of the Financial Institutions Division.

(8) Section 18, chapter 373, Oregon Laws 1987, authorized substitution of words designating the Insurance and Finance Fund for words designating Administrative Fund, the Emergency Fund, the Collection Agency Account, the Financial Institutions Division Account, the State Insurance Account and the State Insurance Revolving Fund.

(9) Section 36, chapter 660, Oregon Laws 1987, authorized substitution of words designating the Director of the Department of Human Resources for words designating the State Health Planning and Development Agency.

(10) Section 110, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Building Codes Agency for words designating the Department of Commerce in the following statute sections:

(a) ORS chapter 446.

(b) ORS 447.010 to 447.160 and 447.210 to 447.280.

(c) ORS 456.730 to 456.975.

(d) ORS chapter 460.

(e) ORS 479.510 to 479.855.

(f) ORS 480.510 to 480.665.

(g) ORS chapter 693.

(11) Subsections (1) to (3), section 111, chapter 414, Oregon Laws 1987, authorized substitution of words designating the State Building Code Administrator for words designating the Director of Commerce in the following statute sections:

(a) ORS chapter 446.

(b) ORS 447.010 to 447.160 and 447.210 to 447.280.

(c) ORS 456.730 to 456.975.

(d) ORS chapter 460.

(e) ORS 479.510 to 479.855.

(f) ORS 480.510 to 480.665.

(g) ORS chapter 693.

(12) Subsection (4), section 111, chapter 414, Oregon Laws 1987, authorized substitution of words designating the State Building Code Administrator of the Building Codes Agency for words designating the State Building Code Administrator of the Building Codes Division.

(13) Section 113a, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Real Estate Agency for words designating the Real Estate Division of the Department of Commerce.

(14) Section 113d, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Housing Agency for words designating the Housing Division of the Department of Commerce except for ORS 456.470 to 456.495.

(15) Section 113f, chapter 414, Oregon Laws 1987, authorized substitution of words designating the State Landscape Architect Board in ORS 671.310 to 671.459 and the State Landscape Contractors Board in ORS 671.510 to 671.710 for words designating the Department of Commerce and the Director of Commerce.

(16) Section 113i, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Building Codes Agency Publication Revolving Account for words designating the Building Codes Division Publication Revolving Account.

(17) Section 114, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Office of Secretary of State for words designating the Department of Commerce and words designating the Secretary of State for words designating the Director of Commerce in ORS 673.010 to 673.455 and 673.605 to 673.735.

(18) Section 118, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Office of Secretary of State for words designating the Corporation Division in:

(a) ORS chapters 56, 58, 61, 62, 70, 128, 554, 647 and 648.

(b) The Oregon Business Corporation Act, chapter 52, Oregon Laws 1987 (ORS chapter 60).

(c) ORS 418.205 to 418.310.

(d) ORS 658.410.

(e) ORS 732.005.

(19) Section 119, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Secretary of State for words designating the Corporation Commissioner in:

(a) ORS chapters 56, 58, 61, 62, 70, 128, 554, 647 and 648.

(b) The Oregon Business Corporation Act, chapter 52, Oregon Laws 1987 (ORS chapter 60).

(c) ORS 30.630.

(d) ORS 314.840.

(e) ORS 418.205 to 418.310.

(f) ORS 509.910.

(g) ORS 632.275.

(h) ORS 707.075 and 716.029.

(i) ORS 732.005 and 734.555.

(j) ORCP 7.

(k) Chapter 311, Oregon Laws 1987 (ORS 312.030 to 312.200).

(20) Section 124, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Director of the Department of Insurance and Finance for words designating the Corporation Commissioner and words designating the Department of Insurance and Finance for words designating the Corporation Division in ORS chapter 59, ORS 97.520 and 650.005 to 650.085 and ORCP 4 and chapter 148, Oregon Laws 1987.

(21) Section 131, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Bureau of Labor and Industries for words designating the Department of Commerce and words designating the Commissioner of the Bureau of Labor and Industries for words designating the Director of Commerce in ORS 702.010 to 702.230.

(22) Section 132, chapter 414, Oregon Laws 1987, authorized substitution of words designating the Health Division of the Department of Human Resources for words designating the Department of Commerce and of words designating the Assistant Director for Health for words designating the Director of Commerce in ORS chapter 690.

(23) Section 132b, chapter 414, Oregon Laws 1987, authorized substitution of words designating the State Landscape Contractors Board for words designating the State Landscape Contractors Advisory Board.

(24) Section 13, chapter 520, Oregon Laws 1987, authorized substitution of words designating the Commission on Judicial Fitness and Disability for words designating the Commission on Judicial Fitness.

(25) Section 35, chapter 660, Oregon Laws 1987, authorized substitution of words designating the Department of Human Resources for words designating the State Health Planning and Development Agency.

(26) Section 8, chapter 803, Oregon Laws 1987, authorized substitution of words designating the State Court Administrator for words designating the State Indigent Defense Board.

(27) Section 18, chapter 880, Oregon Laws 1987, authorized substitution of words designating the Oregon Office of Educational Policy and Planning for words designating the Oregon Educational Coordinating Commission.

Oregon Laws 1989

(1) Section 9, chapter 84, Oregon Laws 1989, authorized substitution of words designating General Services Operating Fund for words designating General Services Operating Account.

(2) Section 2, chapter 116, Oregon Laws 1989, authorized substitution of words designating Mental Health and Developmental Disability Services Division for words designating Mental Health Division.

(3) Section 5, chapter 116, Oregon Laws 1989, authorized substitution of words designating Assistant Director for Mental Health and Developmental Disability Services for words designating Assistant Director for Mental Health.

(4) Section 7, chapter 116, Oregon Laws 1989, authorized substitution of words designating Mental Health and Developmental Disability Services Account for words designating Mental Health Services Account.

(5) Section 9, chapter 116, Oregon Laws 1989, authorized substitution of words designating Mental Health and Developmental Disability Services Division Institution Account for words designating Mental Health Division Institution Account.

(6) Section 11, chapter 116, Oregon Laws 1989, authorized substitution of words designating community mental health and developmental disabilities programs for words designating community mental health programs.

(7) Section 9, chapter 178, Oregon Laws 1989, authorized substitution of words designating salesperson or salespersons for words designating salesman in ORS chapters 471 and 472.

(8) Section 142, chapter 224, Oregon Laws 1989, authorized substitution of words designating Oregon Disabilities Commission for words designating Commission for the Handicapped.

(9) Section 2, chapter 343, Oregon Laws 1989, authorized substitution of words designating Natural Resources Division of the State Department of Agriculture for words designating Soil and Water Conservation Division of the State Department of Agriculture.

(10) Section 1, chapter 360, Oregon Laws 1989, authorized substitution of words designating Oregon Military Department for words designating State Military Department.

(11) Section 1, chapter 361, Oregon Laws 1989, authorized substitution of words designating Oregon State Defense Force for words designating Oregon National Guard Reserve.

(12) Section 72, chapter 648, Oregon Laws 1989, authorized substitution of words designating manufactured structure or manufactured dwelling as appropriate as set forth in ORS 446.003 for words designating mobile home.

(13) Section 16, chapter 756, Oregon Laws 1989, authorized substitution of words designating Capital Projects Fund for words designating Capital Projects Account.

(14) Section 10, chapter 787, Oregon Laws 1989, authorized substitution of words designating Senior and Disabled Services Division for words designating Senior Services Division.

(15) Section 12, chapter 787, Oregon Laws 1989, authorized substitution of words designating Senior and Disabled Services Account for words designating Senior Services Account.

(16) Section 23, chapter 790, Oregon Laws 1989, authorized substitution of words designating State Board of Parole and Post-Prison Supervision for words designating State Board of Parole.

(17) Section 11, chapter 815, Oregon Laws 1989, authorized substitution of words designating Employe Suggestion Awards and Productivity Improvement Commission for words designating Employe Suggestion Awards Board.

(18) Section 48, chapter 830, Oregon Laws 1989, authorized substitution of words designating physician assistant or physician assistants for words designating physician's assistant or physicians' assistants.

(19) Section 47, chapter 830, Oregon Laws 1989, authorized substitution of words designating Physician Assistant Committee for words designating Physician's Assistant Committee.

(20) Section 1, chapter 872, Oregon Laws 1989, authorized substitution of words designating Oregon Community Children and Youth Services Commission for words designating Juvenile Services Commission or the Oregon Youth Services Commission.

(21) Section 23, chapter 835, Oregon Laws 1989, authorized substitution of words designating Oregon Youth Services Commission for words designating Juvenile Services Commission.

(22) Section 46, chapter 904, Oregon Laws 1989, authorized substitution of words designating State Parks and Recreation Department Fund for words designating Parks Division Account.

(23) Section 47, chapter 904, Oregon Laws 1989, authorized substitution in ORS chapter 390 as follows:

(a) For words designating the Department of Transportation, words designating the State Parks and Recreation Department.

(b) For words designating the Administrator of the State Parks and Recreation Division or the State Recreation Director, words designating the State Parks and Recreation Director.

(c) For words designating the Parks and Recreation Division, words designating the State Parks and Recreation Department.

(d) For words designating the Oregon Transportation Commission, words designating the State Parks and Recreation Commission.

(24) Operative on July 1, 1993, section 85, chapter 908, Oregon Laws 1989, authorizes substitution of words designating Economic Development Department for words designating Economic Development Commission except for ORS 280.255 to 280.270, 280.310 to 280.393, 280.395 and 280.397, 280.520 to 280.585 and 777.850 to 777.910.

(25) Section 22a, chapter 928, Oregon Laws 1989, authorized substitution of words designating Construction Contractors Board for words designating Builders Board.

(26) Section 13, chapter 1043, Oregon Laws 1989, authorized substitution of words designating Advocate for Minority, Women and Emerging Small Business for words designating Advocate for Minority and Women Business.

Oregon Laws 1991

(1) Section 23, chapter 749, Oregon Laws 1991, and section 17, chapter 795, Oregon Laws 1991, authorized substitution in ORS chapter 326 to 348 of words designating child with disabilities or children with disabilities for words designating handicapped child or handicapped children.

(2) Section 32, chapter 780, Oregon Laws 1991, authorized substitution of words designating State School Fund for words designating Basic School Support Fund.

(3) Section 36, chapter 693, Oregon Laws 1991, authorized substitution of words designating 21st Century Schools Council for words designating site committee or building site committee.

(4) Section 25, chapter 739, Oregon Laws 1991, authorized substitution of words designating Housing and Community Services Department and director of the Housing and Community Services Department for words designating Housing Agency and Administrator of the Housing Agency.

(5) Section 7, chapter 662, Oregon Laws 1991, authorized substitution of words designating teaching or administrative license, licensee or licensed for words designating teaching or administrative certificate or certification or certificated or related to teaching and administration certification.

(6) Section 19, chapter 618, Oregon Laws 1991, authorized substitution of words designating Public Employes' Retirement System for words designating Accounting Division of the Executive Department with respect to duties, functions or powers of the deferred compensation program transferred to PERS by the Act.

(7) Section 3, chapter 380, Oregon Laws 1991, authorized substitution of words designating Board on Public Safety Standards and Training for words designating Board on Police Standards and Training.

Oregon Laws 1993

(1) Section 31, chapter 18, Oregon Laws 1993, authorized citation of an Oregon Rule of Civil Procedure, or any part of a rule, in the manner prescribed by ORS 174.580, as amended by section 30, chapter 18, Oregon Laws 1993.

(2) Section 13, chapter 30, Oregon Laws 1993, authorized substitution of words designating Advisory Council to the Health Division for Electrologists and Permanent Color Technicians and Tattoo Artists for words designating Advisory Council to the Health Division for Electrologists.

(3) Section 2, chapter 42, Oregon Laws 1993, authorized substitution of the words naturopathic medicine for the word designating naturopathy.

(4) Section 135, chapter 45, Oregon Laws 1993, authorized substitution of the words designating Northwest Association of Schools and Colleges for the words designating Northwest Association of Secondary and Higher Schools or Northwest Association of Colleges and Secondary Schools.

(5) Section 9, chapter 185, Oregon Laws 1993, authorized substitution of words designating Board on Public Safety Standards and Training for words designating Fire Standards and Accreditation Board.

(6) Section 38, chapter 187, Oregon Laws 1993, authorized substitution of words designating Office of Emergency Management of the Department of State Police for words designating Emergency Management Division of the Executive Department.

(7) Section 39, chapter 187, Oregon Laws 1993, authorized substitution of words designating Director of the Office of Emergency Management of the Department of State Police for words designating Administrator of the Emergency Management Division of the Executive Department.

(8) Section 7, chapter 319, Oregon Laws 1993, authorized substitution of words designating Oregon Community Crime Prevention Information Center for words designating Oregon Crime Prevention Resource Center.

(9) Section 5, chapter 323, Oregon Laws 1993, authorized substitution of words designating podiatric physician and surgeon for the word designating podiatrist.

(10) Section 8, chapter 344, Oregon Laws 1993, authorized substitution of words designating Employment Department Special Administrative Fund for words designating Employment Division Special Administrative Fund.

(11) Section 12, chapter 344, Oregon Laws 1993, authorized substitution of words designating Employment Department for words designating Employment Division of the Department of Human Resources.

(12) Section 13, chapter 344, Oregon Laws 1993, authorized substitution of words designating Director of the Employment Department for words designating Assistant Director for Employment.

(13) Section 2b, chapter 500, Oregon Laws 1993, authorized substitution of words designating Oregon Department of Administrative Services for words designating Executive Department.

(14) Section 57, chapter 500, Oregon Laws 1993, authorized substitution of words designating Oregon Department of Administrative Services Operating Fund for words designating General Services Operating Fund.

(15) Section 58, chapter 500, Oregon Laws 1993, authorized substitution of words designating Oregon Department of Administrative Services for words designating Department of General Services.

(16) Section 5, chapter 518, Oregon Laws 1993, authorized substitution of words designating Consumer Protection and Education Revolving Account for words designating Antitrust Revolving Account.

(17) Section 39, chapter 676, Oregon Laws 1993, authorized substitution of words designating State Commission on Children and Families for words designating Oregon Community Children and Youth Services Commission.

(18) Section 20, chapter 696, Oregon Laws 1993, authorized substitution of words designating manufactured structures for words designating mobile homes in the Oregon Vehicle Code and ORS chapters 306, 308, 310 and 311, but not where the words mobile home were part of the phrase mobile home park or part of the name of an account.

(19) Section 15, chapter 720, Oregon Laws 1993, authorized substitution of words designating State Department of Agriculture for words designating Health Division of the Department of Human Resources or Assistant Director for Health in ORS 622.010 to 622.180 relating to certain duties, functions or powers.

(20) Section 15c, chapter 724, Oregon Laws 1993, authorized substitution of words designating Joint Legislative Committee on Information Management and Technology for words designating Joint Legislative Committee on Data Processing.

(21) Section 37, chapter 724, Oregon Laws 1993, authorized substitution of words designating Employee Suggestion Awards Commission for words designating Employe Suggestion Awards and Productivity Improvement Commission.

(22) Section 65 (1), chapter 736, Oregon Laws 1993, authorized substitution of words designating Oregon Economic Development Commission for words designating Finance Committee for Economic Development.

(23) Section 65 (2), chapter 736, Oregon Laws 1993, authorized substitution of words designating Arts Program for words designating Arts Division.

(24) Section 148, chapter 741, Oregon Laws 1993, authorized substitution of words designating Department of Transportation for the following divisions and Director of Transportation for the administrators of the divisions listed in paragraphs (a) and (c) to (e):

(a) Aeronautics Division or Aeronautics Division of the Department of Transportation.

(b) Highway Division or Highway Division of the Department of Transportation.

(c) Motor Vehicles Division or Motor Vehicles Division of the Department of Transportation.

(d) Public Transit Division or Public Transit Division of the Department of Transportation.

(e) Traffic Safety Division or Traffic Safety Division of the Department of Transportation.

(25) Section 140, chapter 742, Oregon Laws 1993, and section 237, chapter 744, Oregon Laws 1993, authorized substitution of words designating the subaccount of the State Police Account established under ORS 181.175 for words designating Oregon State Boxing and Wrestling Commission Account.

(26) Section 32, chapter 743, Oregon Laws 1993, authorized substitution of words designating Oregon Government Standards and Practices Commission for words designating Oregon Government Ethics Commission.

(27) Section 35, chapter 744, Oregon Laws 1993, implicitly authorized the substitution of words designating Department of Consumer and Business Services and Director of the Department of Consumer and Business Services for words designating Department of Insurance and Finance and Director of the Department of Insurance and Finance.

(28) Section 38, chapter 744, Oregon Laws 1993, authorized substitution of words designating Consumer and Business Services Fund for words designating Insurance and Finance Fund.

(29) Section 46, chapter 744, Oregon Laws 1993, authorized substitution of words designating Building Codes Structures Board for words designating State Structural Code Advisory Board and Energy Conservation Board.

(30) Section 106, chapter 744, Oregon Laws 1993, authorized substitution of words designating Electrical and Elevator Board for words designating Electrical Board and Elevator Safety Board.

(31) Section 165, chapter 744, Oregon Laws 1993, authorized substitution of words designating Department of Consumer and Business Services for words designating Building Codes Agency.

(32) Section 166, chapter 744, Oregon Laws 1993, authorized substitution of words designating Director of the Department of Consumer and Business Services for words designating State Building Code Administrator or Administrator of the Building Codes Agency.

(33) Section 168, chapter 744, Oregon Laws 1993, authorized substitution of words designating Consumer and Business Services Fund for words designating Building Code Account or Building Codes Agency Publication Revolving Account.

(34) Section 240, chapter 744, Oregon Laws 1993, authorized substitution of words designating Department of Consumer and Business Services for words designating Accident Prevention Division of the Department of Insurance and Finance.

Oregon Laws 1995

(1) Section 22, chapter 31, Oregon Laws 1995, authorized substitution of words designating Real Estate Agency for words designating Secretary of State relating to certain duties, functions or powers described in ORS chapter 100.

(2) Section 11, chapter 33, Oregon Laws 1995, authorized substitution of words designating State Board of Examiners for Engineering and Land Surveying, engineering intern and land surveying intern for words designating State Board of Engineering Examiners, engineer-in-training and land surveyor-in-training.

(3) Section 28, chapter 67, Oregon Laws 1995, authorized substitution of words designating Community College Support Fund for words designating Community College System Support Fund.

(4) Section 369, chapter 79, Oregon Laws 1995, authorized substitution of words designating Transportation Safety Committee for words designating Traffic Safety Committee.

(5) Section 408, chapter 79, Oregon Laws 1995, authorized substitution of words designating State Board of Higher Education for words designating board of higher education.

(6) Section 409, chapter 79, Oregon Laws 1995, authorized substitution of words designating Administrative Services Economic Development Fund for words designating Executive Department Economic Development Fund.

(7) Section 411, chapter 79, Oregon Laws 1995, authorized substitution of words designating chairperson, chairpersons, chairperson's or chairpersons' for words designating chairman, chairmen, chairman's or chairmen's in ORS chapters 246 to 260.

(8) Section 412, chapter 79, Oregon Laws 1995, authorized substitution of words designating elections officer, chief elections officer, district elections officer or chief city elections officer for words designating election officer, chief election officer, district election officer or chief city election officer.

(9) Section 413, chapter 79, Oregon Laws 1995, authorized substitution of words designating American Speech-Language-Hearing Association for words designating American Speech and Hearing Association.

(10) Section 414, chapter 79, Oregon Laws 1995, authorized substitution of words designating State System of Higher Education for words designating Oregon State System of Higher Education.

(11) Section 415, chapter 79, Oregon Laws 1995, authorized substitution of words designating Department of Higher Education for words designating State Department of Higher Education.

(12) Section 9, chapter 144, Oregon Laws 1995, authorized substitution of words designating Archives and Historic Properties Account for words designating Historic Properties Account.

(13) Section 10, chapter 144, Oregon Laws 1995, authorized substitution of words designating Division of Audits Account for words designating Cemetery Trust Review Account, Division of Audits Municipal Account or the account established under ORS 692.285.

(14) Section 11, chapter 144, Oregon Laws 1995, authorized substitution of words designating Secretary of State Miscellaneous Receipts Account for words designating Election Supply Service Revolving Account.

(15) Section 12, chapter 144, Oregon Laws 1995, authorized substitution of words designating Funeral and Cemetery Consumer Protection Trust Fund for words designating Funeral and Cemetery Consumer Protection Fund.

(16) Section 20, chapter 144, Oregon Laws 1995, authorized substitution of words designating Voting Machine Account for words designating Voting Machine Acquisition Account or Voting Machine Sinking Fund Account.

(17) Section 77, chapter 162, Oregon Laws 1995, authorized substitution of words designating Center for Research on Occupational and Environmental Toxicology for words designating Center for Occupational Disease Research.

(18) Section 60, chapter 278, Oregon Laws 1995, authorized substitution of words designating child care for words designating day care, except as the latter term applies to elderly or adult day care.

(19) Section 35, chapter 280, Oregon Laws 1995, authorized substitution of words designating State Board of Examiners for Speech-Language Pathology and Audiology for words designating State Board of Examiners for Speech Pathology and Audiology.

(20) Section 36, chapter 280, Oregon Laws 1995, authorized substitution of words designating speech-language pathology and speech-language pathologist for words designating speech pathology and speech pathologist.

(21) Section 92, chapter 301, Oregon Laws 1995, authorized substitution of words designating dispenser license, salesperson license, grower sales privilege license and druggist license for words designating dispenser's or dispensers' license, salesperson's or salespersons' license, grower's or growers' sales privilege license and druggist's or druggists' license and substitution of words designating Class A, B or C license for words designating Class A, B or C license.

(22) Section 54, chapter 332, Oregon Laws 1995, authorized substitution of words designating Administrative Law Judge for words designating referee of the Workers' Compensation Board in ORS chapters 654, 655 and 656.

(23) Section 71, chapter 343, Oregon Laws 1995, authorized substitution of words designating career school for words designating vocational school, vocational training school, private vocational school or vocational and technical school.

(24) Section 18, chapter 362, Oregon Laws 1995, authorized substitution of words designating Oregon Tourism Commission for words designating Oregon Tourism Council.

(25) Section 21, chapter 386, Oregon Laws 1995, authorized substitution of words designating office of the State Court Administrator for words designating Commissioner of the Bureau of Labor and Industries in statutes relating to the administration of laws regulating shorthand reporters.

(26) Section 11, chapter 420, Oregon Laws 1995, authorized substitution of words designating Oregon Criminal Justice Commission for words designating State Sentencing Guidelines Board and Oregon Criminal Justice Council.

(27) Section 136, chapter 422, Oregon Laws 1995, authorized substitution of words designating Oregon Youth Authority, youth, youths and youth's and youth correction facility for words designating Children's Services Division, child, children and child's and juvenile training school in ORS chapter 419C, except in ORS 419C.478.

(28) Section 136a, chapter 422, Oregon Laws 1995, authorized substitution of words designating Youth Corrections Education Program for words designating Juvenile Corrections Education Program.

(29) Section 16, chapter 428, Oregon Laws 1995, authorized substitution of words designating State Parks and Recreation Department for words designating Historic Properties Commission.

(30) Section 6, chapter 551, Oregon Laws 1995, authorized substitution of words designating Office of Energy Account for words designating Energy Department Account.

(31) Section 7, chapter 551, Oregon Laws 1995, authorized substitution of words designating Office of Energy and administrator of the Office of Energy for words designating Department of Energy and Director of the Department of Energy.

(32) Section 130, chapter 658, Oregon Laws 1995, authorized, effective January 15, 1998, substitution of words designating circuit courts for words designating district courts.

(33) Section 37, chapter 660, Oregon Laws 1995, authorized substitution of words designating Oregon 21st Century Schools Advisory Committee for words designating 21st Century Schools Advisory Committee.

(34) Section 1, chapter 727, Oregon Laws 1995, transferred the Oregon Health Council from the Department of Human Resources to the Office of the Oregon Health Plan Administrator. Section 13, chapter 727, Oregon Laws 1995, abolished the Office of Health Policy and transferred its duties, powers and functions from the Department of Human Resources to the Office of the Oregon Health Plan Administrator. Section 9, chapter 727, Oregon Laws 1995, authorized substitution of words designating the state officers and agencies to which duties, functions or powers were transferred for words designating the state officers and agencies from which the duties, functions or powers were transferred.

(35) Section 8, chapter 733, Oregon Laws 1995, authorized substitution of words designating Department of Transportation or Director of Transportation for words designating Public Utility Commission in ORS chapters 760, 761, 763, 764, 767 and 768 and in laws referring to statutes in those chapters dealing with motor carriers, railroads or any duties, functions and powers transferred under section 1, chapter 733, Oregon Laws 1995.

Oregon Laws 1997

(1) Section 13, chapter 11, Oregon Laws 1997, authorized substitution of words designating Western Oregon University, Southern Oregon University and Eastern Oregon University for words designating Western Oregon State College, Southern Oregon State College and Eastern Oregon State College.

(2) Section 2, chapter 57, Oregon Laws 1997, authorized substitution of words designating Employment Department Advisory Council for words designating State Advisory Council on Unemployment Compensation.

(3) Section 20, chapter 61, Oregon Laws 1997, authorized substitution of words designating Office of Community College Services for words designating Economic Development Department and substitution of words designating Job Training Partnership Act section of the Office of Community College Services for words designating State Job Training Partnership Administration in regard to duties, functions or powers related to the federal Job Training Partnership Act. Section 20, chapter 61, Oregon Laws 1997, further authorized substitution of words designating Human Resources Investment Council for words designating State Job Training Coordinating Council or Oregon State Job Training Coordinating Council.

(4) Section 4, chapter 121, Oregon Laws 1997, authorized substitution of words designating Public Employees Retirement System, Public Employees Retirement Board and Public Employees Retirement Fund for words designating Public Employes' Retirement System, Public Employes' Retirement Board and Public Employes' Retirement Fund.

(5) Section 21, chapter 130, Oregon Laws 1997, authorized substitution of words designating State Office for Services to Children and Families and Assistant Director for Services to Children and Families for words designating Children's Services Division and Assistant Director for Children's Services or Director of the State Office for Services to Children and Families. Section 21, chapter 130, Oregon Laws 1997, further authorized substitution of words designating Services to Children and Families Account and State Office for Services to Children and Families Scholarship Account for words designating Children's Services Account and Children's Services Division Scholarship Account.

(6) Section 5, chapter 165, Oregon Laws 1997, authorized substitution of words designating executive director for the Teacher Standards and Practices Commission for words designating executive secretary for the Teacher Standards and Practices Commission.

(7)(a) Section 12, chapter 222, Oregon Laws 1997, authorized substitution of words designating Public Employees' Benefit Account for words designating State Employes' Benefit Account.

(b) Section 13, chapter 222, Oregon Laws 1997, authorized substitution of words designating Public Employees' Benefit Board for words designating State Employes' Benefit Board.

(c) Section 22, chapter 222, Oregon Laws 1997, authorized substitution of words designating Public Employees' Benefit Account for words designating Bargaining Unit Benefits Board Account.

(d) Section 23, chapter 222, Oregon Laws 1997, authorized substitution of words designating Public Employees' Benefit Board for words designating Bargaining Unit Benefits Board.

(8) Section 231, chapter 249, Oregon Laws 1997, authorized substitution of words designating driving while suspended or revoked for words designating driving while suspended or revoked or in violation of a hardship or probationary permit.

(9) Section 277, chapter 249, Oregon Laws 1997, authorized setting forth the full name or title of a governmental agency, board, commission, division or officer in a statute section's first reference to the governmental agency, board, commission, division or officer if the governmental agency, board, commission, division or officer has been specifically defined by statute and the definition applies to the affected statute section.

(10) Section 278, chapter 249, Oregon Laws 1997, authorized substitution of words designating chairperson, chairpersons, chairperson's, chairpersons', vice chairperson, vice chairpersons, vice chairperson's, vice chairpersons', cochairperson, cochairpersons, cochairperson's or cochairpersons' for words designating chairman, chairmen, chairman's, chairmen's, vice chairman, vice chairmen, vice chairman's, vice chairmen's, cochairman, cochairmen, cochairman's or cochairmen's, except where the terms are part of an official title or are included in an interstate agreement.

(11) Section 279, chapter 249, Oregon Laws 1997, authorized substitution of words designating elections official, elections officials, elections authority or elections authorities for words designating election official, election officials, election authority or election authorities.

(12) Section 46, chapter 577, Oregon Laws 1997, authorized substitution of words designating Manufactured Dwelling Park Ombudsman for words designating Mobile Home Park Ombudsman.

(13) Section 44, chapter 581, Oregon Laws 1997, authorized substitution of words designating temporary assistance for needy families for words designating aid to dependent children.

(14) Section 60, chapter 652, Oregon Laws 1997, authorized substitution of words designating:

(a) Education and Workforce Policy Advisor for words designating Oregon Office of Educational Policy and Planning or Director of the Oregon Office of Educational Policy and Planning in statute sections relating to educational policy and workforce development.

(b) State Scholarship Commission for words designating Oregon Office of Educational Policy and Planning or Director of the Oregon Office for Educational Policy and Planning in statute sections relating to academic degrees and post-secondary programs.

(c) State Scholarship Commission Fund for words designating Oregon Office of Educational Policy and Planning Account.

(d) Education and Workforce Policy Advisor for words designating Oregon Educational Advisory Council in statute sections relating to educational policy and workforce development.

(e) State Scholarship Commission for words designating Oregon Educational Advisory Council in statute sections relating to academic degrees and post-secondary programs.

(f) Education and Workforce Policy Advisor for words designating Oregon Workforce Quality Council.

(g) Regional workforce committee for words designating regional workforce quality committee.

(15) Section 36, chapter 683, Oregon Laws 1997, authorized substitution of words designating Office for Oregon Health Plan Policy and Research or Administrator of the Office for Oregon Health Plan Policy and Research for words designating Office of the Oregon Health Plan Administrator or Oregon Health Plan Administrator.

(16) Section 8, chapter 704, Oregon Laws 1997, authorized substitution of words designating Department of Justice for words designating Department of Human Resources or divisions of the Department of Human Resources when such words involve duties, functions or powers imposed or transferred and vested by section 1, chapter 704, Oregon Laws 1997 (support payment program). Sections 1 and 8, chapter 704, Oregon Laws 1997, are operative October 1, 1998.

(17) Section 47, chapter 783, Oregon Laws 1997, authorized substitution of words designating Center for Health Statistics for words designating Vital Statistics Unit and substitution of words designating State Registrar of the Center for Health Statistics for words designating State Registrar of Vital Statistics.

(18) Section 18, chapter 792, Oregon Laws 1997, authorized substitution of words designating Respiratory Therapist Licensing Board for words designating Respiratory Care Practitioners Committee and for words designating Board of Medical Examiners or Board of Medical Examiners for the State of Oregon in statute sections relating to the regulation of the practice of respiratory care.

(19) Section 27, chapter 864, Oregon Laws 1997, authorized substitution of words designating Accountability for Schools for the 21st Century Law for words designating Fair Dismissal Law.

Oregon Laws 1999

(1)(a) Section 2, chapter 39, Oregon Laws 1999, authorized substitution of words designating Department of Community Colleges and Workforce Development for words designating Office of Community College Services.

(b) Section 8, chapter 39, Oregon Laws 1999, authorized substitution of words designating Job Training Partnership Act section of the Department of Community Colleges and Workforce Development for words designating Job Training Partnership Act section of the Office of Community College Services.

(2) Section 255, chapter 59, Oregon Laws 1999, authorized substitution of words designating local commissions on children and families for words designating local commissions for children and families.

(3) Section 256, chapter 59, Oregon Laws 1999, authorized substitution of words designating 2___ or ____(year) for words designating 19__ or 19xx or other words or notations designating the year in a date in which blanks appear.

(4) Section 16, chapter 274, Oregon Laws 1999, authorized substitution of words designating Oregon Resource and Technology Development Account for words designating Oregon Resource and Technology Development Fund. Section 16, chapter 274, further authorized substitution of words designating Oregon Resource and Technology Development Account Board for words designating board of directors of the Oregon Resource and Technology Development Fund.

(5) Section 50, chapter 322, Oregon Laws 1999, authorized substitution of words designating Oregon Board of Accountancy for words designating State Board of Accountancy.

(6) Section 10, chapter 421, Oregon Laws 1999, authorized substitution of words designating Department of Human Services for words designating Department of Human Resources and substitution of words designating Director of Human Services for words designating Director of Human Resources or Director of the Department of Human Resources. Section 10, chapter 421, further authorized substitution of words designating Department of Human Services Account for words designating Department of Human Resources Account, substitution of words designating Department of Human Services Special Checking Account for words designating Department of Human Resources Special Checking Account, substitution of words designating Department of Human Services Volunteer Program for words designating Department of Human Resources Volunteer Program and substitution of words designating Department of Human Services Volunteer Program Donated Fund Account for words designating Department of Human Resources Volunteer Program Donated Fund Account. Section 10, chapter 421, Oregon Laws 1999, is operative July 1, 2000.

(7) Section 2, chapter 422, Oregon Laws 1999, authorized substitution of words designating Adult and Family Services Division Review Commission for words designating Public Welfare Review Commission.

(8) Section 32, chapter 425, Oregon Laws 1999, authorized substitution of words designating Board of Cosmetology for words designating State Board of Barbers and Hairdressers in statute sections relating to duties, functions or powers transferred under chapter 425, Oregon Laws 1999.

(9) Section 60, chapter 509, Oregon Laws 1999, authorized substitution of words designating Oregon Economic and Community Development Commission for words designating Oregon Economic Development Commission and substitution of words designating Economic and Community Development Department for words designating Economic Development Department. Section 60, chapter 509, further authorized substitution of words designating Director of the Economic and Community Development Department for words designating Director of the Economic Development Department.

(10)(a) Section 21, chapter 537, Oregon Laws 1999, authorized substitution of words designating State Board of Massage Therapists for words designating State Board of Massage Technicians.

(b) Section 22, chapter 537, Oregon Laws 1999, authorized substitution of words designating massage therapist for words designating massage technician.

(11)(a) Section 2, chapter 704, Oregon Laws 1999, authorized substitution of words designating Oregon Student Assistance Commission for words designating State Scholarship Commission.

(b) Section 4, chapter 704, Oregon Laws 1999, authorized substitution of words designating Oregon Student Assistance Fund for words designating State Scholarship Commission Fund.

(12)(a) Section 5, chapter 743, Oregon Laws 1999, authorized substitution of words designating certification for words designating certificate of approval in statute sections relating to certificates issued by the Child Care Division of the Employment Department.

(b) Section 11, chapter 743, Oregon Laws 1999, authorized substitution of words designating registration for words designating certificate of registration without inspection in statute sections relating to certificates issued by the Child Care Division of the Employment Department.

(13) Section 3, chapter 839, Oregon Laws 1999, authorized substitution of words designating Division of Child Support for words designating Support Enforcement Division.

(14) Section 17a, chapter 885, Oregon Laws 1999, authorized substitution of words designating Health Licensing Office for words designating Health Division or Health Division of the Department of Human Resources in statute sections relating to regulation of the Respiratory Therapist Licensing Board, the Sanitarians Registration Board, the State Board of Denture Technology, the State Board of Direct Entry Midwifery, the Board of Cosmetology (formerly designated as the State Board of Barbers and Hairdressers), the Advisory Council to the Health Division for Electrologists and Permanent Color Technicians and Tattoo Artists, the Advisory Council to the Health Division on Hearing Aids, the Board of Athletic Trainers and the body piercing registration program. Section 17a, chapter 885, further authorized substitution of words designating Director of the Health Licensing Office for words designating Assistant Director for Health in statute sections relating to regulation of those boards and advisory councils and the body piercing registration program.

(15)(a) Section 40, chapter 935, Oregon Laws 1999, authorized substitution of words designating Oregon Department of Aviation for words designating Department of Transportation in ORS chapters 835, 836 and 837, substitution of words designating Director of the Oregon Department of Aviation for words designating Director of Transportation in ORS chapters 835, 836 and 837 and substitution of words designating State Aviation Board for words designating Oregon Transportation Commission in ORS chapters 835, 836 and 837.

(b) Section 40, chapter 935, Oregon Laws 1999, further authorized substitution of words designating State Aviation Account for words designating State Aeronautic Account and substitution of words designating Aviation Search and Rescue Account for words designating Aeronautical Search and Rescue Account wherever they occur in Oregon Revised Statutes. Section 40, chapter 935, further authorized substitution of words designating aviation for words designating aeronautic, aeronautics or aeronautical wherever they occur in Oregon Revised Statutes.

(c) Section 40, chapter 935, Oregon Laws 1999, is operative July 1, 2000.

(16) Section 27, chapter 1026, Oregon Laws 1999, authorized substitution of words designating Oregon Watershed Enhancement Board for words designating Governor's Watershed Enhancement Board.

(17) Section 324, chapter 1051, Oregon Laws 1999, authorized substitution of words designating violations for words designating infractions and substitution of words designating traffic violations for words designating traffic infractions. Section 324, chapter 1051, Oregon Laws 1999, is operative January 1, 2000.

(18) Section 14, chapter 1053, Oregon Laws 1999, authorized substitution of words designating local coordinated comprehensive plan for words designating comprehensive local plan, local comprehensive plan or comprehensive plan in statute sections relating to a local plan developed pursuant to ORS 417.775.

(19)(a) Section 9, chapter 1070, Oregon Laws 1999, authorized substitution of words designating Oregon Opportunity Grant for words designating need grant.

(b) Section 18, chapter 1070, Oregon Laws 1999, authorized substitution of words designating Oregon Opportunity Grant Fund for words designating Oregon State Need Grant Fund.

(c) Sections 9 and 18, chapter 1070, Oregon Laws 1999, are operative July 1, 2001.

Oregon Laws 2001

(1) Section 3, chapter 69, Oregon Laws 2001, authorized substitution of words designating Office for Oregon Health Policy and Research for words designating Office for Oregon Health Plan Policy and Research and substitution of words designating Administrator of the Office for Oregon Health Policy and Research for words designating Administrator of the Office for Oregon Health Plan Policy and Research. Section 3, chapter 69, further authorized substitution of words designating Office for Oregon Health Policy and Research Advisory Committee for words designating Office for Oregon Health Plan Policy and Research Advisory Committee.

(2) Section 110, chapter 104, Oregon Laws 2001, authorized substitution of words designating Office of Professional Technical Education for words designating Division of Professional Technical Education.

(3) Section 145, chapter 104, Oregon Laws 2001, authorized substitution of words designating ORS 417.705 to 417.790 and 419A.170 or other expanded or amended series references, as appropriate, for words designating this Act or this 1993 Act wherever they occur in sections 1, 2, 3, 5, 10, 14, 15, 16 and 30, chapter 676, Oregon Laws 1993.

(4) Section 2, chapter 123, Oregon Laws 2001, authorized substitution of words designating Oregon Health and Science University for words designating Oregon Health Sciences University.

(5) Section 7, chapter 123, Oregon Laws 2001, authorized substitution of words designating Oregon Health and Science University Board of Directors for words designating Oregon Health Sciences University Board of Directors.

(6) Section 10, chapter 136, Oregon Laws 2001, authorized substitution of words designating State Board of Tax Practitioners for words designating State Board of Tax Service Examiners.

(7) Section 3, chapter 261, Oregon Laws 2001, authorized substitution of words designating Oregon Facilities Authority for words designating Health, Housing, Educational and Cultural Facilities Authority.

(8) Section 4, chapter 261, Oregon Laws 2001, authorized substitution of words designating Oregon Facilities Authority Account for words designating Health, Housing, Educational and Cultural Facilities Authority Account.

(9) Section 5, chapter 317, Oregon Laws 2001, authorized substitution of words designating beginning teacher and administrator mentorship program for words designating beginning teacher support program.

(10) Section 2, chapter 382, Oregon Laws 2001, authorized substitution of words designating Oregon University System for words designating State System of Higher Education.

(11) Section 4, chapter 382, Oregon Laws 2001, authorized substitution of words designating Chancellor of the Oregon University System for words designating Chancellor of the State Board of Higher Education or Chancellor of the State System of Higher Education. Section 4, chapter 382, further authorized substitution of words designating Vice Chancellor of the Oregon University System for words designating Vice Chancellor of the State Board of Higher Education or Vice Chancellor of the State System of Higher Education and substitution of words designating Controller of the Oregon University System for words designating Controller of the State System of Higher Education.

(12) Section 15, chapter 539, Oregon Laws 2001, authorized substitution of words designating Oregon Department of Administrative Services for words designating State Printer, except in ORS 282.080. Section 15, chapter 539, further authorized substitution of words designating Oregon Department of Administrative Services for words designating state printing section.

(13) Section 17, chapter 684, Oregon Laws 2001, authorized substitution of words designating regional investment boards for words designating regional strategy boards.

(14)(a) Section 4, chapter 900, Oregon Laws 2001, authorized substitution of words designating Department of Human Services for words designating the following divisions, offices, programs and organizational units of the Department of Human Services:

(A) Adult and Family Services Division or Adult and Family Services Division of the Department of Human Services.

(B) State Office for Services to Children and Families or State Office for Services to Children and Families of the Department of Human Services.

(C) Mental Health and Developmental Disability Services Division or Mental Health and Developmental Disability Services Division of the Department of Human Services.

(D) Vocational Rehabilitation Division or Vocational Rehabilitation Division of the Department of Human Services.

(E) Health Division or Health Division of the Department of Human Services.

(F) Senior and Disabled Services Division or Senior and Disabled Services Division of the Department of Human Services.

(G) Alcohol and Drug Abuse Programs, office of Alcohol and Drug Abuse Programs or Alcohol and Drug Abuse Programs of the Department of Human Services.

(H) Office of Medical Assistance Programs or Office of Medical Assistance Programs of the Department of Human Services.

(I) Office of the Director or Office of the Director of Human Services.

(b) Section 4, chapter 900, further authorized substitution of words designating Director of Human Services for words designating the director, assistant director or administrator of the following divisions, offices, programs and organizational units of the Department of Human Services:

(A) Adult and Family Services Division.

(B) State Office for Services to Children and Families.

(C) Mental Health and Developmental Disability Services Division.

(D) Vocational Rehabilitation Division.

(E) Health Division.

(F) Senior and Disabled Services Division.

(G) Alcohol and Drug Abuse Programs.

(H) Office of Medical Assistance Programs.

(c) Section 4, chapter 900, further authorized substitution of words designating Public Health Account for words designating Health Division Account and substitution of words designating Vocational Rehabilitation Revolving Fund for words designating Vocational Rehabilitation Division Revolving Fund.

(d) Section 4, chapter 900, further authorized substitution of words designating Developmental Disability Diagnosis and Evaluation Service for words designating Diagnosis and Evaluation Service or Diagnosis and Evaluation Service of the Mental Health and Developmental Disability Services Division and substitution of words designating Family Services Review Commission for words designating Adult and Family Services Division Review Commission.

(15) Section 22, chapter 922, Oregon Laws 2001, authorized substitution of words designating Oregon Growth Account Board for words designating Oregon Resource and Technology Development Account Board. Section 22, chapter 922, further authorized substitution of words designating Oregon Resource and Technology Development Subaccount for words designating Oregon Resource and Technology Development Account.

(16) Section 2, chapter 954, Oregon Laws 2001, authorized substitution of words designating Trust for Cultural Development Account for words designating Cultural Trust Fund Investment Account.

(17) Section 14, chapter 962, Oregon Laws 2001, authorized substitution of words designating Public Defense Services Commission for words designating Public Defender Committee. Section 14, chapter 962, Oregon Laws 2001, is operative October 1, 2001. Section 15 (2), chapter 962, Oregon Laws 2001, lists the related sections, amendments to statutes and repealing section that are operative October 1, 2003.

(18) Section 13, chapter 965, Oregon Laws 2001, authorized substitution of words designating primary election for words designating biennial primary election.

Oregon Laws 2003

(1) Section 10, chapter 73, Oregon Laws 2003, authorized substitution of words designating Department of Justice for words designating Department of Human Services when such words involve duties, functions and powers imposed, assigned, transferred and vested by chapter 73, Oregon Laws 2003.

(2) Section 13, chapter 173, Oregon Laws 2003, authorized substitution of words designating Oregon Commission on Historic Cemeteries or its officers for words designating Oregon Pioneer Cemetery Commission or its officers.

(3)(a) Section 2, chapter 186, Oregon Laws 2003, authorized substitution of words designating State Department of Energy or department for words designating Office of Energy or office.

(b) Section 4, chapter 186, Oregon Laws 2003, authorized substitution of words designating Director of the State Department of Energy or director for words designating administrator of the Office of Energy or administrator.

(c) Section 6, chapter 186, Oregon Laws 2003, authorized substitution of words designating Oregon Hanford Cleanup Board for words designating Oregon Hanford Waste Board.

(d) Section 8, chapter 186, Oregon Laws 2003, authorized substitution of words designating State Department of Energy Account for words designating Office of Energy Account.

(4)(a) Section 2, chapter 253, Oregon Laws 2003, authorized substitution of words designating Department of State Lands for words designating Division of State Lands.

(b) Section 4, chapter 253, Oregon Laws 2003, authorized substitution of words designating Director of the Department of State Lands for words designating Director of the Division of State Lands.

(5)(a) Section 17, chapter 280, Oregon Laws 2003, authorized substitution of words designating Oregon 529 College Savings Network for words designating Oregon Qualified Tuition Savings Program.

(b) Section 17, chapter 280, Oregon Laws 2003, further authorized substitution of words designating Oregon 529 College Savings Board for words designating Oregon Qualified Tuition Savings Board.

(6) Section 569, chapter 576, Oregon Laws 2003, authorized substitution of words designating judgment for words designating decree except in ORS chapter 536, 537, 538, 539, 540, 541 or 543.

(7)(a) Section 19, chapter 797, Oregon Laws 2003, authorized substitution of words designating Oregon Wine Board or its officers for words designating Wine Advisory Board or its officers. Section 19, chapter 797, Oregon Laws 2003, is operative October 13, 2003.

(b) Section 20, chapter 797, Oregon Laws 2003, authorized substitution of words designating the account established by the Oregon Wine Board under ORS 182.470 for words designating Wine Advisory Board Account. Section 20, chapter 797, Oregon Laws 2003, is operative October 13, 2003.

Oregon Laws 2005

(1) Section 10, chapter 29, Oregon Laws 2005, authorized substitution of words designating Oregon Volunteers Commission for Voluntary Action and Service for words designating Oregon Commission for Voluntary Action and Service.

(2)(a) Section 9, chapter 777, Oregon Laws 2005, authorized substitution of words designating State Parks and Recreation Department or its officers for words designating Oregon State Fair and Exposition Center or its officers.

(b) Section 10, chapter 777, Oregon Laws 2005, authorized substitution of words designating Oregon State Fair Account for words designating Oregon State Fair and Exposition Center Account.

__________



Table of Titles and Chapters

TABLE OF TITLES AND CHAPTERS

2005 Edition



Oregon Rules of Civil Procedure

Oregon Rules of Civil Procedure (2005)

OREGON RULES OF CIVIL PROCEDURE

OREGON RULES OF CIVIL PROCEDURE

SCOPE; CONSTRUCTION; APPLICATION; RULE; CITATION

1 A            Scope

1 B            Construction

1 C            Application

1 D            Rule defined and local rules

1 E             Use of declaration under penalty of perjury in lieu of affidavit; declaration defined

1 F             Citation

FORM OF ACTION

2                One form of action

COMMENCEMENT

3                Commencement of action

JURISDICTION

(Personal)

4                Personal jurisdiction

4 A            Local presence or status

4 B            Special jurisdiction statutes

4 C            Local act or omission

4 D            Local injury; foreign act

4 E             Local services, goods, or contracts

4 F             Local property

4 G            Director or officer of a domestic corporation

4 H            Taxes or assessments

4 I              Insurance or insurers

4 J              Securities

4 K            Certain marital and domestic relations actions

4 L             Other actions

4 M            Personal representative

4 N            Joinder of claims in the same action

4 O            Defendant defined

(In Rem)

5                Jurisdiction in rem

(Without Service)

6                Personal jurisdiction without service of summons

SUMMONS

7 A            Definitions

7 B            Issuance

7 C(1)        Contents

7 C(1)        (a) Title

7 C(1)        (b) Direction to defendant

7 C(1)        (c) Subscription; post office address

7 C(2)        Time for response

7 C(3)        Notice to party served

7 C(3)        (a) In general

7 C(3)        (b) Service for counterclaim

7 C(3)        (c) Service on persons liable for attorney fees

7 D            Manner of service

7 D(1)        Notice required

7 D(2)        Service methods

7 D(2)        (a) Personal service

7 D(2)        (b) Substituted service

7 D(2)        (c) Office service

7 D(2)        (d) Service by mail

7 D(2)        (d)(i) Generally

7 D(2)        (d)(ii) Calculation of time

7 D(3)        Particular defendants

7 D(3)        (a) Individuals

7 D(3)        (a)(i) Generally

7 D(3)        (a)(ii) Minors

7 D(3)        (a)(iii) Incapacitated persons

7 D(3)        (a)(iv) Tenant of a mail agent

7 D(3)        (b) Corporations and limited partnerships

7 D(3)        (b)(i) Primary service method

7 D(3)        (b)(ii) Alternatives

7 D(3)        (c) State

7 D(3)        (d) Public bodies

7 D(3)        (e) General partnerships

7 D(3)        (f) Other unincorporated association subject to suit under a common name

7 D(3)        (g) Vessel owners and charterers

7 D(4)        Particular actions involving motor vehicles

7 D(4)        (a) Actions arising out of use of roads, highways, streets, or premises open to the public; service by mail

7 D(4)        (b) Notification of change of address

7 D(5)        Service in foreign country

7 D(6)        Court order for service; service by publication

7 D(6)        (a) Court order for service by other method

7 D(6)        (b) Contents of published summons

7 D(6)        (c) Where published

7 D(6)        (d) Mailing summons and complaint

7 D(6)        (e) Unknown heirs or persons

7 D(6)        (f) Defending before or after judgment

7 D(6)        (g) Defendant who cannot be served

7 E             By whom served; compensation

7 F             Return; proof of service

7 F(1)        Return of summons

7 F(2)        Proof of service

7 F(2)        (a) Service other than publication

7 F(2)        (a)(i) Certificate of service when summons not served by sheriff or deputy

7 F(2)        (a)(ii) Certificate of service by sheriff or deputy

7 F(2)        (b) Publication

7 F(2)        (c) Making and certifying affidavit

7 F(2)        (d) Form of certificate, affidavit or declaration

7 F(3)        Written admission

7 F(4)        Failure to make proof; validity of service

7 G            Disregard of error; actual notice

7 H            Telegraphic transmission

PROCESS

8 A            Process

8 B            Where county is a party

8 C            Service or execution

8 D            Telegraphic transmission of writ, order, or paper, for service; procedure

8 E             Proof of service or execution

SERVICE AND FILING OF PLEADINGS AND OTHER PAPERS

9 A            Service; when required

9 B            Service; how made

9 C            Filing; proof of service

9 D            When filing not required

9 E             Filing with the court defined

9 F             Service by telephonic facsimile communication device

TIME

10 A          Computation

10 B          Unaffected by expiration of term

10 C          Additional time after service by mail

11              (Reserved for Expansion)

PLEADINGS LIBERALLY CONSTRUED; DISREGARD OF ERROR

12 A          Liberal construction

12 B          Disregard of error or defect not affecting substantial right

KINDS OF PLEADINGS ALLOWED; FORMER PLEADINGS ABOLISHED

13 A          Pleadings

13 B          Pleadings allowed

13 C          Pleadings abolished

MOTIONS

14 A          Motions; in writing; grounds

14 B          Form

TIME FOR FILING PLEADINGS OR MOTIONS

15 A          Time for filing motions and pleadings

15 B          Pleading after motion

15 C          Responding to amended pleading

15 D          Enlarging time to plead or do other act

FORM OF PLEADINGS

16 A          Captions; names of parties

16 B          Concise and direct statement; paragraphs; separate statement of claims or defenses

16 C          Consistency in pleading alternative statements

16 D          Adoption by reference

SIGNING OF PLEADINGS, MOTIONS AND OTHER PAPERS; SANCTIONS

17 A          Signing by party or attorney; certificate

17 B          Pleadings, motions and other papers not signed

17 C          Certifications to court

17 D          Sanctions

17 E           Rule not applicable to discovery

CLAIMS FOR RELIEF

18              Claims for relief

RESPONSIVE PLEADINGS

19 A          Defenses; form of denials

19 B          Affirmative defenses

19 C          Effect of failure to deny

SPECIAL PLEADING RULES

20 A          Conditions precedent

20 B          Judgment or other determination of court or officer; how pleaded

20 C          Private statute; how pleaded

20 D          Corporate existence of city or county and of ordinances or comprehensive plans generally; how pleaded

20 E           Libel or slander action

20 F           Official document or act

20 G          Recitals and negative pregnants

20 H          Fictitious parties

20 I            Designation of unknown heirs in actions relating to property

20 J            Designation of unknown persons

DEFENSES AND OBJECTIONS; HOW PRESENTED; BY PLEADING OR MOTION; MOTION FOR JUDGMENT ON THE PLEADINGS

21 A          How presented

21 B          Motion for judgment on the pleadings

21 C          Preliminary hearings

21 D          Motion to make more definite and certain

21 E           Motion to strike

21 F           Consolidation of defenses in motion

21 G          Waiver or preservation of certain defenses

COUNTERCLAIMS, CROSS-CLAIMS, AND THIRD PARTY CLAIMS

22 A          Counterclaims

22 B          Cross-claim against codefendant

22 C          Third party practice

22 D          Joinder of additional parties

22 E           Separate trial

AMENDED AND SUPPLEMENTAL PLEADINGS

23 A          Amendments

23 B          Amendments to conform to the evidence

23 C          Relation back of amendments

23 D          How amendment made

23 E           Supplemental pleadings

JOINDER OF CLAIMS

24 A          Permissive joinder

24 B          Forcible entry and detainer and rental due

24 C          Separate statement

EFFECT OF PROCEEDING AFTER MOTION OR AMENDMENT

25 A          Amendment or pleading over after motion; non-waiver of defenses or objections

25 B          Amendment of pleading; objections to amended pleading not waived

25 C          Denial of motion; non-waiver by filing responsive pleading

REAL PARTY IN INTEREST; CAPACITY OF PARTNERSHIPS AND ASSOCIATIONS

26 A          Real party in interest

26 B          Partnerships and associations

MINOR OR INCAPACITATED PARTIES

27 A          Appearance of minor parties by guardian or conservator

27 B          Appearance of incapacitated person by conservator or guardian

JOINDER OF PARTIES

28 A          Permissive joinder as plaintiffs or defendants

28 B          Separate trials

JOINDER OF PERSONS NEEDED FOR JUST ADJUDICATION

29 A          Persons to be joined if feasible

29 B          Determination by court whenever joinder not feasible

29 C          Exception of class actions

MISJOINDER AND NONJOINDER OF PARTIES

30              Misjoinder and nonjoinder of parties

INTERPLEADER

31 A          Parties

31 B          Procedure

31 C          Attorney fees

CLASS ACTIONS

32 A          Requirement for class action

32 B          Class action maintainable

32 C          Determination by order whether class action to be maintained

32 D          Dismissal or compromise of class actions; court approval required; when notice required

32 E           Court authority over conduct of class actions

32 F           Notice and exclusion

32 G          Commencement or maintenance of class actions regarding particular issues; subclasses

32 H          Notice and demand required prior to commencement of action for damages

32 I            Limitation on maintenance of class actions for damages

32 J            Application of sections H and I of this rule to actions for equitable relief; amendment of complaints for equitable relief to request damages permitted

32 K          Limitation on maintenance of class actions for recovery of certain statutory penalties

32 L           Coordination of pending class actions sharing common question of law or fact

32 M          Form of judgment

32 N          Attorney fees, costs, disbursements, and litigation expenses

32 O          Statute of limitations

INTERVENTION

33 A          Definition

33 B          Intervention of right

33 C          Permissive intervention

33 D          Procedure

SUBSTITUTION OF PARTIES

34 A          Nonabatement of action by death, disability, or transfer

34 B          Death of a party; continued proceedings

34 C          Disability of a party; continued proceedings

34 D          Death of a party; surviving parties

34 E           Transfer of interest

34 F           Public officers; death or separation from office

34 G          Procedure

35              (Reserved for Expansion)

GENERAL PROVISIONS GOVERNING DISCOVERY

36 A          Discovery methods

36 B          Scope of discovery

36 B(1)      In general

36 B(2)      Insurance agreements or policies

36 B(3)      Trial preparation materials

36 C          Court order limiting extent of disclosure

PERPETUATION OF TESTIMONY OR EVIDENCE BEFORE ACTION OR PENDING APPEAL

37 A          Before action

37 A(1)      Petition

37 A(2)      Notice and service

37 A(3)      Order and examination

37 B          Pending appeal

37 C          Perpetuation by action

37 D          Filing of depositions

PERSONS WHO MAY ADMINISTER OATHS FOR DEPOSITIONS; FOREIGN DEPOSITIONS

38 A          Within Oregon

38 B          Outside the state

38 C          Foreign depositions

DEPOSITIONS UPON ORAL EXAMINATION

39 A          When deposition may be taken

39 B          Order for deposition or production of prisoner

39 C          Notice of examination

39 C(1)      General requirements

39 C(2)      Special notice

39 C(3)      Shorter or longer time

39 C(4)      Non-stenographic recording

39 C(5)      Production of documents and things

39 C(6)      Deposition of organization

39 C(7)      Deposition by telephone

39 D          Examination; record; oath; objections

39 D(1)      Examination; cross-examination; oath

39 D(2)      Record of examination

39 D(3)      Objections

39 D(4)      Written questions as alternative

39 E           Motion for court assistance; expenses

39 E(1)      Motion for court assistance

39 E(2)      Allowance of expenses

39 F           Submission to witness; changes; statement

39 F(1)      Necessity of submission to witness for examination

39 F(2)      Procedure after examination

39 F(3)      No request for examination

39 G          Certification; filing; exhibits; copies

39 G(1)      Certification

39 G(2)      Filing

39 G(3)      Exhibits

39 G(4)      Copies

39 H          Payment of expenses upon failure to appear

39 H(1)      Failure of party to attend

39 H(2)      Failure of witness to attend

39 I            Perpetuation of testimony after commencement of action

DEPOSITIONS UPON WRITTEN QUESTIONS

40 A          Serving questions; notice

40 B          Officer to take responses and prepare record

EFFECT OF ERRORS AND IRREGULARITIES IN DEPOSITIONS

41 A          As to notice

41 B          As to disqualification of officer

41 C          As to taking of deposition

41 D          As to completion and return of deposition

42              (Reserved for Expansion)

PRODUCTION OF DOCUMENTS AND THINGS AND ENTRY UPON LAND FOR INSPECTION AND OTHER PURPOSES

43 A          Scope

43 B          Procedure

43 C          Writing called for need not be offered

43 D          Persons not parties

PHYSICAL AND MENTAL EXAMINATION OF PERSONS; REPORTS OF EXAMINATIONS

44 A          Order for examination

44 B          Report of examining physician or psychologist

44 C          Reports of examinations; claims for damages for injuries

44 D          Report; effect of failure to comply

44 D(1)      Preparation of written report

44 D(2)      Failure to comply or make report or request report

44 E           Access to individually identifiable health information

REQUESTS FOR ADMISSION

45 A          Request for admission

45 B          Response

45 C          Motion to determine sufficiency

45 D          Effect of admission

45 E           Form of response

45 F           Number

FAILURE TO MAKE DISCOVERY; SANCTIONS

46 A          Motion for order compelling discovery

46 A(1)      Appropriate court

46 A(1)      (a) Parties

46 A(1)      (b) Non-parties

46 A(2)      Motion

46 A(3)      Evasive or incomplete answer

46 A(4)      Award of expenses of motion

46 B          Failure to comply with order

46 B(1)      Sanctions by court in the county where the deponent is located

46 B(2)      Sanctions by court in which action is pending

46 B(3)      Payment of expenses

46 C          Expenses on failure to admit

46 D          Failure of party to attend at own deposition or respond to request for inspection or to inform of question regarding the existence of coverage of liability insurance policy

SUMMARY JUDGMENT

47 A          For claimant

47 B          For defending party

47 C          Motion and proceedings thereon

47 D          Form of affidavits and declarations; defense required

47 E           Affidavit or declaration of attorney when expert opinion required

47 F           When affidavits or declarations are unavailable

47 G          Affidavits or declarations made in bad faith

47 H          Multiple parties or claims; limited judgment

48              (Reserved for Expansion)

49              (Reserved for Expansion)

JURY TRIAL

50              Jury trial of right

ISSUES; TRIAL BY JURY OR BY THE COURT

51 A          Issues

51 B          Issues of law; how tried

51 C          Issues of fact; how tried

51 D          Advisory jury and jury trial by consent

POSTPONEMENT OF CASES

52 A          Postponement

52 B          Absence of evidence

CONSOLIDATION; SEPARATE TRIALS

53 A          Joint hearing or trial; consolidation of actions

53 B          Separate trials

DISMISSAL OF ACTIONS; COMPROMISE

54 A          Voluntary dismissal; effect thereof

54 A(1)      By plaintiff; by stipulation

54 A(2)      By order of court

54 A(3)      Costs and disbursements

54 B          Involuntary dismissal

54 B(1)      Failure to comply with rule or order

54 B(2)      Insufficiency of evidence

54 B(3)      Dismissal for want of prosecution; notice

54 B(4)      Effect of judgment of dismissal

54 C          Dismissal of counterclaim, cross-claim, or third party claim

54 D          Costs of previously dismissed action

54 E           Compromise; effect of acceptance or rejection

54 F           Settlement conferences

SUBPOENA

55 A          Defined; form

55 B          For production of books, papers, documents, or tangible things and to permit inspection

55 C          Issuance

55 C(1)      By whom issued

55 C(2)      By clerk in blank

55 D          Service; service on law enforcement agency; service by mail; proof of service

55 D(1)      Service

55 D(2)      Service on law enforcement agency

55 D(3)      Service by mail

55 D(4)      Service by mail; exception

55 D(5)      Proof of service

55 E           Subpoena for hearing or trial; prisoners

55 F           Subpoena for taking depositions or requiring production of books, papers, documents, or tangible things; place of production and examination

55 F(1)      Subpoena for taking deposition

55 F(2)      Place of examination

55 F(3)      Production without examination or deposition

55 G          Disobedience of subpoena; refusal to be sworn or answer as a witness

55 H          Individually identifiable health information

55 H(1)      Definitions

55 H(2)      Mode of compliance

55 H(3)      Affidavit or declaration of custodian of records

55 H(4)      Personal attendance of custodian of records may be required

55 H(5)      Tender and payment of fees

55 H(6)      Scope of discovery

TRIAL BY JURY

56              Trial by jury defined

56 A          Twelve-person juries

56 B          Six-person juries

JURORS

57 A          Challenging compliance with selection procedures

57 A(1)      Motion

57 A(2)      Stay of proceedings

57 A(3)      Exclusive means of challenge

57 B          Jury; how drawn

57 C          Examination of jurors

57 D          Challenges

57 D(1)      Challenges for cause; grounds

57 D(2)      Peremptory challenges; number

57 D(3)      Conduct of peremptory challenges

57 D(4)      Challenge of preemptory challenge exercised on basis of race, ethnicity or sex

57 E           Oath of jury

57 F           Alternate jurors

TRIAL PROCEDURE

58 A          Manner of proceedings on trial by the court

58 B          Manner of proceedings on jury trial

58 C          Separation of jury before submission of cause; admonition

58 D          Proceedings if juror becomes sick

58 E           Failure to appear for trial

INSTRUCTIONS TO JURY AND DELIBERATION

59 A          Proposed instructions

59 B          Charging the jury

59 C          Deliberation

59 C(1)      Exhibits

59 C(2)      Written statement of issues

59 C(3)      Copies of documents

59 C(4)      Notes

59 C(5)      Custody of and communications with jury

59 C(6)      Separation during deliberation

59 C(7)      Jurors use of private knowledge or information

59 D          Further instructions

59 E           Comments on evidence

59 F           Discharge of jury without verdict

59 F(1)      When jury may be discharged

59 F(2)      New trial when jury discharged

59 G          Return of jury verdict

59 G(1)      Declaration of verdict

59 G(2)      Number of jurors concurring

59 G(3)      Polling the jury

59 G(4)      Informal or insufficient verdict

59 G(5)      Completion of verdict; form and entry

59 H          Necessity of noting exception on error in statement of issues or instructions given or refused

59 H(1)      Statement of issues or instructions given or refused

59 H(2)      Exceptions must be specific and on the record

MOTION FOR DIRECTED VERDICT

60              Motion for a directed verdict

VERDICTS, GENERAL AND SPECIAL

61 A          General verdict

61 B          Special verdict

61 C          General verdict accompanied by answer to interrogatories

61 D          Action for specific personal property

FINDINGS OF FACT

62 A          Necessity

62 B          Proposed findings; objections

62 C          Entry of judgment

62 D          Extending or lessening time

62 E           Necessity

62 F           Effect of findings of fact

JUDGMENT NOTWITHSTANDING THE VERDICT

63 A          Grounds

63 B          Reserving ruling on directed verdict motion

63 C          Alternative motion for new trial

63 D          Time for motion and ruling

63 E           Duties of the clerk

63 F           Motion for new trial after judgment notwithstanding the verdict

NEW TRIALS

64 A          New trial defined

64 B          Jury trial; grounds for new trial

64 C          New trial in case tried without a jury

64 D          Specification of grounds of motion; when motion must be on affidavits or declarations

64 E           When counteraffidavits or counterdeclarations are allowed; former proceedings considered

64 F           Time of motion; counteraffidavits or counterdeclarations; hearing and determination

64 G          New trial on courts own initiative

REFEREES

65 A          In general

65 A(1)      Appointment

65 A(2)      Compensation

65 A(3)      Delinquent fees

65 B          Reference

65 B(1)      Reference by agreement

65 B(2)      Reference without agreement

65 C          Powers

65 C(1)      Order of reference

65 C(2)      Power under order of reference

65 C(3)      Record

65 D          Proceedings

65 D(1)      Meetings

65 D(2)      Witnesses

65 D(3)      Accounts

65 E           Report

65 E(1)      Contents

65 E(2)      Filing

65 E(3)      Effect

SUBMITTED CONTROVERSY

66 A          Submission without action

66 A(1)      Contents of submission

66 A(2)      Who must sign the submission

66 A(3)      Effect of the submission

66 B          Submission of pending case

66 B(1)      Pleadings deemed abandoned

66 B(2)      Provisional remedies

JUDGMENTS

67 A          Definitions

67 B          Judgment for less than all claims or parties in action

67 C          Demand for judgment

67 D          Judgment in action for recovery of personal property

67 E           Judgment in action against partnership, unincorporated association, or parties jointly indebted

67 E(1)      Partnership and unincorporated association

67 E(2)      Joint obligations; effect of judgment

67 F           Judgment by stipulation

67 F(1)      Availability of judgment by stipulation

67 F(2)      Filing; assent in open court

67 G          Judgment on portion of claim exceeding counterclaim

ALLOWANCE AND TAXATION OF ATTORNEY FEES AND COSTS AND DISBURSEMENTS

68 A          Definitions

68 A(1)      Attorney fees

68 A(2)      Costs and disbursements

68 B          Allowance of costs and disbursements

68 C          Award of and entry of judgment for attorney fees and costs and disbursements

68 C(1)      Application of this section to award of attorney fees

68 C(2)      Alleging right to attorney fees

68 C(3)      Proof

68 C(4)      Procedure for seeking attorney fees or costs and disbursements

68 C(4)      (a) Filing and serving statement of attorney fees and costs and disbursements

68 C(4)      (b) Objections

68 C(4)      (c) Hearing on objections

68 C(4)      (d) No timely objections

68 C(4)      (e) Findings and conclusions

68 C(5)      Judgment concerning attorney fees or costs and disbursements

68 C(5)      (a) As part of judgment

68 C(5)      (b) By supplemental judgment; notice

68 C(6)      Avoidance of multiple collection of attorney fees and costs and disbursements

68 C(6)      (a) Separate judgments for separate claims

68 C(6)      (b) Separate judgments for the same claim

DEFAULT ORDERS AND JUDGMENTS

69 A          Entry of order of default

69 A(1)      In general

69 A(2)      Certain motor vehicle cases

69 B          Entry of default judgment

69 B(1)      By the court or the clerk

69 B(2)      By the court

69 B(3)      Amount of judgment

69 B(4)      Non-military affidavit or declaration required

69 C          Setting aside default

69 D          Plaintiffs, counterclaimants, cross-claimants

69 E           Clerk defined

RELIEF FROM JUDGMENT OR ORDER

71 A          Clerical mistakes

71 B          Mistakes; inadvertence; excusable neglect; newly discovered evidence, etc.

71 B(1)      By motion

71 B(2)      When appeal pending

71 C          Relief from judgment by other means

71 D          Writs and bills abolished

STAY OF PROCEEDINGS TO ENFORCE JUDGMENT

72 A          Immediate execution; discretionary stay

72 B          Other stays

72 C          Stay or injunction in favor of public body

72 D          Stay of judgment as to multiple claims or multiple parties

JUDGMENTS BY CONFESSION

73 A          Judgments which may be confessed

73 A(1)      For money due; where allowed

73 A(2)      Consumer transactions

73 B          Statement by defendant

73 C          Application by plaintiff

73 D          Confession by joint debtors

74              (Reserved for Expansion)

75              (Reserved for Expansion)

76              (Reserved for Expansion)

77              (Reserved for Expansion)

ORDER OR JUDGMENT FOR SPECIFIC ACTS

78 A          Judgment requiring performance considered equivalent thereto

78 B          Enforcement; contempt

78 C          Application

TEMPORARY RESTRAINING ORDERS AND PRELIMINARY INJUNCTIONS

79 A          Availability generally

79 A(1)      Circumstances

79 A(2)      Time

79 B          Temporary restraining order

79 B(1)      Notice

79 B(2)      Contents of order; duration

79 B(3)      Hearing on preliminary injunction

79 B(4)      Adverse partys motion to dissolve or modify

79 B(5)      Temporary restraining orders not extended by implication

79 C          Preliminary injunction

79 C(1)      Notice

79 C(2)      Consolidation of hearing with trial on merits

79 D          Form and scope of injunction or restraining order

79 E           Scope of rule

79 F           Writ abolished

RECEIVERS

80 A          Receiver defined

80 B          When appointment of receiver authorized

80 B(1)      Provisionally to protect property

80 B(2)      To effectuate judgment

80 B(3)      To dispose of property, to preserve during appeal or when execution unsatisfied

80 B(4)      Creditors action

80 B(5)      Attaching creditor

80 B(6)      Protect, preserve, or restrain property subject to execution

80 B(7)      Corporations and associations; when provided by statute

80 B(8)      Corporations and associations; to protect property or interest of stockholders or creditors

80 C          Appointment of receivers; notice

80 D          Form of order appointing receivers

80 E           Notice to persons interested in receivership

80 F           Special notices

80 F(1)      Required notice

80 F(2)      Request for special notice

80 F(3)      Form and service of notices

80 G          Termination of receiverships

DEFINITIONS; SERVICE; ADVERSE CLAIMANTS

81 A          Definitions

81 A(1)      Attachment

81 A(2)      Bank

81 A(3)      Clerk

81 A(4)      Consumer goods

81 A(5)      Consumer transaction

81 A(6)      Issuing officer

81 A(7)      Levy

81 A(8)      Plaintiff and defendant

81 A(9)      Provisional process

81 A(10)    Security interest

81 A(11)    Sheriff

81 A(12)    Writ

81 B          Service of notices or orders; proof of service

81 B(1)      Service

81 B(2)      Proof of service

81 C          Adverse claimants

81 C(1)      Summary release of attachment

81 C(2)      Continuation of attachment

SECURITY; BONDS AND UNDERTAKINGS; JUSTIFICATION OF SURETIES

82 A          Security required

82 A(1)      Restraining orders; preliminary injunctions

82 A(2)      Receivers

82 A(3)      Attachment or claim and delivery

82 A(4)      Other provisional process

82 A(5)      Form of security or bond

82 A(6)      Modification of security requirements by court

82 B          Security; proceedings against sureties

82 C          Approval by clerk

82 D          Qualifications of sureties

82 D(1)      Individuals

82 D(2)      Corporations

82 E           Affidavits or declarations of sureties

82 E(1)      Individuals

82 E(2)      Corporations

82 E(3)      Service

82 F           Objections to sureties

82 G          Hearing on objections to sureties

82 G(1)      Request for hearing

82 G(2)      Information to be furnished

82 G(3)      Surety insurers

PROVISIONAL PROCESS

83 A          Requirements for issuance

83 B          Provisional process prohibited in certain consumer transactions

83 C          Evidence admissible; choice of remedies available to court

83 D          Issuance of provisional process where damage to property threatened

83 E           Restraining order to protect property

83 F           Appearance; hearing; service of show cause order; content; effect of service on person in possession of property

83 G          Waiver; order without hearing

83 H          Authority of court on sustaining validity of underlying claim; provisional process; restraining order

ATTACHMENT

84 A          Actions in which attachment allowed

84 A(1)      Order for provisional process

84 A(2)      Actions in which attachment allowed

84 A(3)      Exception for financial institution

84 B          Property that may be attached

84 C          Attachment by claim of lien

84 C(1)      Property subject to claim of lien

84 C(2)      Form of claim; filing

84 C(2)      (a) Form

84 C(2)      (b) Filing

84 D          Writ of attachment

84 D(1)      Issuance; contents; to whom directed; issuance of several writs

84 D(2)      Manner of executing writ

84 D(2)      (a) Personal property not in possession of third party

84 D(2)      (b) Other personal property

84 D(3)      Notice to defendant

84 D(4)      Return of writ; inventory

84 D(5)      Indemnity to sheriff

84 E           Disposition of attached property after judgment

84 E(1)      Judgment for plaintiff

84 E(2)      Judgment not for plaintiff

84 F           Redelivery of attached property

84 F(1)      Order and bond

84 F(2)      Defense of surety

CLAIM AND DELIVERY

85 A          Claim and delivery

85 B          Delivery by sheriff under provisional process order

85 C          Custody and delivery of property

85 D          Filing of order by sheriff

85 E           Dismissal prohibited

Note: The Oregon Rules of Civil Procedure set forth below are printed and published in Oregon Revised Statutes pursuant to ORS 1.750.

Rules 1 through 64 were promulgated originally on December 2, 1978, and submitted to the Legislative Assembly at its 1979 Regular Session by the Council on Court Procedures pursuant to ORS 1.735. Rules 65 through 85, and amendments of previously adopted rules, were promulgated originally on December 13, 1980, and submitted to the Legislative Assembly at its 1981 Regular Session by the Council. Some of the rules have been amended by the Legislative Assembly.

The source of each rule is indicated in a bracketed notation following the text of the rule. For example:

[CCP 12/2/78] indicates the rule was promulgated by the Council on Court Procedures on December 2, 1978.

[CCP 12/13/80] indicates the rule was promulgated by the Council on December 13, 1980.

[CCP 12/2/78; amended by CCP 12/13/80] indicates the rule was promulgated by the Council on December 2, 1978, and amended by the Council by promulgation on December 13, 1980.

[CCP 12/2/78; amended by 1979 c.284 §7; §D amended by 1981 c.898 §3] indicates that the rule was amended by section 7, chapter 284, Oregon Laws 1979, and that section D of the rule was amended by section 3, chapter 898, Oregon Laws 1981.

[CCP 12/2/78; §K amended by 1979 c.284 §8; §M amended by CCP 12/13/80] indicates that section K of the rule was amended by section 8, chapter 284, Oregon Laws 1979, and that section M of the rule was amended by the Council on December 13, 1980.

[CCP 12/2/78; amended by CCP 12/13/80; 1981 c.912 §1]

indicates that the rule was amended by the Council on December 13, 1980, and by section 1, chapter 912, Oregon Laws 1981.

[CCP 12/2/78; amended by 1979 c.284 §9; §D amended by CCP 12/13/80; §D amended by 1981 c.898 §4] indicates that the rule was amended by section 9, chapter 284, Oregon Laws 1979, that section D of the rule was amended by the Council on December 13, 1980, and that section D of the rule was amended by section 4, chapter 898, Oregon Laws 1981.

SCOPE; CONSTRUCTION; APPLICATION; RULE; CITATION

RULE 1

A Scope. These rules govern procedure and practice in all circuit courts of this state, except in the small claims department of circuit courts, for all civil actions and special proceedings whether cognizable as cases at law, in equity, or of statutory origin except where a different procedure is specified by statute or rule. These rules shall also govern practice and procedure in all civil actions and special proceedings, whether cognizable as cases at law, in equity, or of statutory origin, for the small claims department of circuit courts and for all other courts of this state to the extent they are made applicable to such courts by rule or statute. Reference in these rules to actions shall include all civil actions and special proceedings whether cognizable as cases at law, in equity or of statutory origin.

B Construction. These rules shall be construed to secure the just, speedy, and inexpensive determination of every action.

C Application. These rules, and amendments thereto, shall apply to all actions pending at the time of or filed after their effective date, except to the extent that in the opinion of the court their application in a particular action pending when the rules take effect would not be feasible or would work injustice, in which event the former procedure applies.

D Rule defined and local rules. References to these rules shall include Oregon Rules of Civil Procedure numbered 1 through 85. General references to rule or rules shall mean only rule or rules of pleading, practice and procedure established by ORS 1.745, or promulgated under ORS 1.006, 1.735, 2.130 and 305.425, unless otherwise defined or limited. These rules do not preclude a court in which they apply from regulating pleading, practice and procedure in any manner not inconsistent with these rules.

E Use of declaration under penalty of perjury in lieu of affidavit; declaration defined. A declaration under penalty of perjury may be used in lieu of any affidavit required or allowed by these rules. A declaration under penalty of perjury may be made without notice to adverse parties, must be signed by the declarant and must include the following sentence in prominent letters immediately above the signature of the declarant: I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury. As used in these rules, declaration means a declaration under penalty of perjury.

F Citation. These rules may be referred to as ORCP and may be cited, for example, by citation of Rule 7, section D, subsection (3), paragraph (a), subparagraph (i), as ORCP 7 D(3)(a)(i). [CCP 12/2/78; amended by 1979 c.284 §7; §D amended by 1981 c.898 §3; §D amended by 1981 s.s. c.1 §21; §E amended by CCP 12/13/86; §A amended by 1995 c.658 §117; amended by 2003 c.194 §1]

FORM OF ACTION

RULE 2

One form of action. There shall be one form of action known as a civil action. All procedural distinctions between actions at law and suits in equity are hereby abolished, except for those distinctions specifically provided for by these rules, by statute, or by the Constitution of this state. [CCP 12/2/78]

COMMENCEMENT

RULE 3

Commencement of action. Other than for purposes of statutes of limitations, an action shall be commenced by filing a complaint with the clerk of the court. [CCP 12/2/78]

JURISDICTION

(Personal)

RULE 4

Personal jurisdiction. A court of this state having jurisdiction of the subject matter has jurisdiction over a party served in an action pursuant to Rule 7 under any of the following circumstances:

A Local presence or status. In any action, whether arising within or without this state, against a defendant who when the action is commenced:

A(1) Is a natural person present within this state when served; or

A(2) Is a natural person domiciled within this state; or

A(3) Is a corporation created by or under the laws of this state; or

A(4) Is engaged in substantial and not isolated activities within this state, whether such activities are wholly interstate, intrastate, or otherwise; or

A(5) Has expressly consented to the exercise of personal jurisdiction over such defendant.

B Special jurisdiction statutes. In any action which may be brought under statutes or rules of this state that specifically confer grounds for personal jurisdiction over the defendant.

C Local act or omission. In any action claiming injury to person or property within or without this state arising out of an act or omission within this state by the defendant.

D Local injury; foreign act. In any action claiming injury to person or property within this state arising out of an act or omission outside this state by the defendant, provided in addition that at the time of the injury, either:

D(1) Solicitation or service activities were carried on within this state by or on behalf of the defendant; or

D(2) Products, materials, or things distributed, processed, serviced, or manufactured by the defendant were used or consumed within this state in the ordinary course of trade.

E Local services, goods, or contracts. In any action or proceeding which:

E(1) Arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiffs benefit, by the defendant to perform services within this state or to pay for services to be performed in this state by the plaintiff; or

E(2) Arises out of services actually performed for the plaintiff by the defendant within this state or services actually performed for the defendant by the plaintiff within this state, if such performance within this state was authorized or ratified by the defendant; or

E(3) Arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiffs benefit, by the defendant to deliver or receive within this state or to send from this state goods, documents of title, or other things of value; or

E(4) Relates to goods, documents of title, or other things of value sent from this state by the defendant to the plaintiff or to a third person on the plaintiffs order or direction; or

E(5) Relates to goods, documents of title, or other things of value actually received in this state by the plaintiff from the defendant or by the defendant from the plaintiff, without regard to where delivery to carrier occurred.

F Local property. In any action which arises out of the ownership, use, or possession of real property situated in this state or the ownership, use, or possession of other tangible property, assets, or things of value which were within this state at the time of such ownership, use, or possession; including, but not limited to, actions to recover a deficiency judgment upon any mortgage, conditional sale contract, or other security agreement relating to such property, executed by the defendant or predecessor to whose obligation the defendant has succeeded.

G Director or officer of a domestic corporation. In any action against a defendant who is or was an officer or director of a domestic corporation where the action arises out of the defendants conduct as such officer or director or out of the activities of such corporation while the defendant held office as a director or officer.

H Taxes or assessments. In any action for the collection of taxes or assessments levied, assessed, or otherwise imposed by a taxing authority of this state.

I Insurance or insurers. In any action which arises out of a promise made anywhere to the plaintiff or some third party by the defendant to insure any person, property, or risk and in addition either:

I(1) The person, property, or risk insured was located in this state at the time of the promise; or

I(2) The person, property, or risk insured was located within this state when the event out of which the cause of action is claimed to arise occurred; or

I(3) The event out of which the cause of action is claimed to arise occurred within this state, regardless of where the person, property, or risk insured was located.

J Securities. In any action arising under the Oregon Securities Law, including an action brought by the Director of the Department of Consumer and Business Services, against:

J(1) An applicant for registration or registrant, and any person who offers or sells a security in this state, directly or indirectly, unless the security or the sale is exempt from ORS 59.055; or

J(2) Any person, a resident or nonresident of this state, who has engaged in conduct prohibited or made actionable under the Oregon Securities Law.

K Certain marital and domestic relations actions.

K(1) In any action to determine a question of status instituted under ORS chapter 106 or 107 when the plaintiff is a resident of or domiciled in this state.

K(2) In any action to enforce personal obligations arising under ORS chapter 106 or 107, if the parties to a marriage have concurrently maintained the same or separate residences or domiciles within this state for a period of six months, notwithstanding departure from this state and acquisition of a residence or domicile in another state or country before filing of such action; but if an action to enforce personal obligations arising under ORS chapter 106 or 107 is not commenced within one year following the date upon which the party who left the state acquired a residence or domicile in another state or country, no jurisdiction is conferred by this subsection in any such action.

K(3) In any proceeding to establish paternity under ORS chapter 109 or 110, or any action for declaration of paternity where the primary purpose of the action is to establish responsibility for child support, when the act of sexual intercourse which resulted in the birth of the child is alleged to have taken place in this state.

L Other actions. Notwithstanding a failure to satisfy the requirement of sections B through K of this rule, in any action where prosecution of the action against a defendant in this state is not inconsistent with the Constitution of this state or the Constitution of the United States.

M Personal representative. In any action against a personal representative to enforce a claim against the deceased person represented where one or more of the grounds stated in sections A through L would have furnished a basis for jurisdiction over the deceased had the deceased been living. It is immaterial whether the action is commenced during the lifetime of the deceased.

N Joinder of claims in the same action. In any action brought in reliance upon jurisdictional grounds stated in sections B through L, there cannot be joined in the same action any other claim or cause against the defendant unless grounds exist under this rule, or other rule or statute, for personal jurisdiction over the defendant as to the claim or cause to be joined.

O Defendant defined. For purposes of this rule and Rules 5 and 6, defendant includes any party subject to the jurisdiction of the court. [CCP 12/2/78; §K amended by 1979 c.284 §8; §M amended by CCP 12/13/80; §E amended by CCP 12/10/88 and 1/6/89; §K amended by 1993 c.33 §364; §J amended by 1995 c.79 §401; §K amended by 1995 c.608 §40; §K amended by 2003 c.14 §13]

(In Rem)

RULE 5

Jurisdiction in rem. A court of this state having jurisdiction of the subject matter may exercise jurisdiction in rem on the grounds stated in this section. A judgment in rem may affect the interests of a defendant in the status, property, or thing acted upon only if a summons has been served upon the defendant pursuant to Rule 7 or other applicable rule or statute. Jurisdiction in rem may be invoked in any of the following cases:

A When the subject of the action is real or personal property in this state and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists wholly or partially in excluding the defendant from any interest or lien therein. This section also shall apply when any such defendant is unknown.

B When the action is to foreclose, redeem from, or satisfy a mortgage, claim, or lien upon real property within this state. [CCP 12/2/78]

(Without Service)

RULE 6

Personal jurisdiction without service of summons. A court of this state having jurisdiction of the subject matter may, without a summons having been served upon a party, exercise jurisdiction in an action over a party with respect to any counterclaim asserted against that party in an action which the party has commenced in this state and also over any party who appears in the action and waives the defense of lack of jurisdiction over the person, insufficiency of summons or process, or insufficiency of service of summons or process, as provided in Rule 21 G. Where jurisdiction is exercised under Rule 5, a defendant may appear in an action and defend on the merits, without being subject to personal jurisdiction by virtue of this rule. [CCP 12/2/78]

SUMMONS

RULE 7

A Definitions. For purposes of this rule, plaintiff shall include any party issuing summons and defendant shall include any party upon whom service of summons is sought. For purposes of this rule, a true copy of a summons and complaint means an exact and complete copy of the original summons and complaint with a certificate upon the copy signed by an attorney of record, or if there is no attorney, by a party, which indicates that the copy is exact and complete.

B Issuance. Any time after the action is commenced, plaintiff or plaintiffs attorney may issue as many original summonses as either may elect and deliver such summonses to a person authorized to serve summons under section E of this rule. A summons is issued when subscribed by plaintiff or an active member of the Oregon State Bar.

C(1) Contents. The summons shall contain:

C(1)(a) Title. The title of the cause, specifying the name of the court in which the complaint is filed and the names of the parties to the action.

C(1)(b) Direction to defendant. A direction to the defendant requiring defendant to appear and defend within the time required by subsection (2) of this section and a notification to defendant that in case of failure to do so, the plaintiff will apply to the court for the relief demanded in the complaint.

C(1)(c) Subscription; post office address. A subscription by the plaintiff or by an active member of the Oregon State Bar, with the addition of the post office address at which papers in the action may be served by mail.

C(2) Time for response. If the summons is served by any manner other than publication, the defendant shall appear and defend within 30 days from the date of service. If the summons is served by publication pursuant to subsection D(6) of this rule, the defendant shall appear and defend within 30 days from the date stated in the summons. The date so stated in the summons shall be the date of the first publication.

C(3) Notice to party served.

C(3)(a) In general. All summonses, other than a summons referred to in paragraph (b) or (c) of this subsection, shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!

You must appear in this case or the other side will win automatically. To appear you must file with the court a legal paper called a motion or answer. The motion or answer must be given to the court clerk or administrator within 30 days along with the required filing fee. It must be in proper form and have proof of service on the plaintiffs attorney or, if the plaintiff does not have an attorney, proof of service on the plaintiff.

If you have questions, you should see an attorney immediately. If you need help in finding an attorney, you may call the Oregon State Bars Lawyer Referral Service at (503) 684-3763 or toll-free in Oregon at (800) 452-7636.

______________________________________________________________________________

C(3)(b) Service for counterclaim. A summons to join a party to respond to a counterclaim pursuant to Rule 22 D (1) shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!

You must appear to protect your rights in this matter. To appear you must file with the court a legal paper called a motion or reply. The motion or reply must be given to the court clerk or administrator within 30 days along with the required filing fee. It must be in proper form and have proof of service on the defendants attorney or, if the defendant does not have an attorney, proof of service on the defendant.

If you have questions, you should see an attorney immediately. If you need help in finding an attorney, you may call the Oregon State Bars Lawyer Referral Service at (503) 684-3763 or toll-free in Oregon at (800) 452-7636.

______________________________________________________________________________

C(3)(c) Service on persons liable for attorney fees. A summons to join a party pursuant to Rule 22 D(2) shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!

You may be liable for attorney fees in this case. Should plaintiff in this case not prevail, a judgment for reasonable attorney fees will be entered against you, as provided by the agreement to which defendant alleges you are a party.

You must appear to protect your rights in this matter. To appear you must file with the court a legal paper called a motion or reply. The motion or reply must be given to the court clerk or administrator within 30 days along with the required filing fee. It must be in proper form and have proof of service on the defendants attorney or, if the defendant does not have an attorney, proof of service on the defendant.

If you have questions, you should see an attorney immediately. If you need help in finding an attorney, you may call the Oregon State Bars Lawyer Referral Service at (503) 684-3763 or toll-free in Oregon at (800) 452-7636.

______________________________________________________________________________

D Manner of service.

D(1) Notice required. Summons shall be served, either within or without this state, in any manner reasonably calculated, under all the circumstances, to apprise the defendant of the existence and pendency of the action and to afford a reasonable opportunity to appear and defend. Summons may be served in a manner specified in this rule or by any other rule or statute on the defendant or upon an agent authorized by appointment or law to accept service of summons for the defendant. Service may be made, subject to the restrictions and requirements of this rule, by the following methods: personal service of summons upon defendant or an agent of defendant authorized to receive process; substituted service by leaving a copy of summons and complaint at a persons dwelling house or usual place of abode; office service by leaving with a person who is apparently in charge of an office; service by mail; or, service by publication.

D(2) Service methods.

D(2)(a) Personal service. Personal service may be made by delivery of a true copy of the summons and a true copy of the complaint to the person to be served.

D(2)(b) Substituted service. Substituted service may be made by delivering a true copy of the summons and the complaint at the dwelling house or usual place of abode of the person to be served, to any person 14 years of age or older residing in the dwelling house or usual place of abode of the person to be served. Where substituted service is used, the plaintiff, as soon as reasonably possible, shall cause to be mailed, by first class mail, a true copy of the summons and the complaint to the defendant at defendants dwelling house or usual place of abode, together with a statement of the date, time, and place at which substituted service was made. For the purpose of computing any period of time prescribed or allowed by these rules or by statute, substituted service shall be complete upon such mailing.

D(2)(c) Office service. If the person to be served maintains an office for the conduct of business, office service may be made by leaving a true copy of the summons and the complaint at such office during normal working hours with the person who is apparently in charge. Where office service is used, the plaintiff, as soon as reasonably possible, shall cause to be mailed, by first class mail, a true copy of the summons and the complaint to the defendant at the defendants dwelling house or usual place of abode or defendants place of business or such other place under the circumstances that is most reasonably calculated to apprise the defendant of the existence and pendency of the action, together with a statement of the date, time, and place at which office service was made. For the purpose of computing any period of time prescribed or allowed by these rules or by statute, office service shall be complete upon such mailing.

D(2)(d) Service by mail.

D(2)(d)(i) Generally. When required or allowed by this rule or by statute, except as otherwise permitted, service by mail shall be made by mailing a true copy of the summons and the complaint to the defendant by first class mail and by any of the following: certified or registered mail, return receipt requested, or express mail. For purposes of this section, first class mail does not include certified or registered, or any other form of mail which may delay or hinder actual delivery of mail to the addressee.

D(2)(d)(ii) Calculation of time. For the purpose of computing any period of time provided by these rules or by statute, service by mail, except as otherwise provided, shall be complete on the day the defendant, or other person authorized by appointment or law, signs a receipt for the mailing, or three days after the mailing if mailed to an address within the state, or seven days after the mailing if mailed to an address outside the state, whichever first occurs.

D(3) Particular defendants. Service may be made upon specified defendants as follows:

D(3)(a) Individuals.

D(3)(a)(i) Generally. Upon an individual defendant, by personal delivery of a true copy of the summons and the complaint to such defendant or other person authorized by appointment or law to receive service of summons on behalf of such defendant, by substituted service or by office service. Service may also be made upon an individual defendant to whom neither subparagraph (ii) nor (iii) of this paragraph applies by mailing made in accordance with paragraph (2)(d) of this section provided the defendant signs a receipt for the certified, registered or express mailing, in which case service shall be complete on the date on which the defendant signs a receipt for the mailing.

D(3)(a)(ii) Minors. Upon a minor under the age of 14 years, by service in the manner specified in subparagraph (i) of this paragraph upon such minor, and also upon such minors father, mother, conservator of the minors estate, or guardian, or, if there be none, then upon any person having the care or control of the minor or with whom such minor resides, or in whose service such minor is employed, or upon a guardian ad litem appointed pursuant to Rule 27 A(2).

D(3)(a)(iii) Incapacitated persons. Upon a person who is incapacitated or financially incapable, as defined by ORS 125.005, by service in the manner specified in subparagraph (i) of this paragraph upon such person, and also upon the conservator of such persons estate or guardian, or, if there be none, upon a guardian ad litem appointed pursuant to Rule 27 B(2).

D(3)(a)(iv) Tenant of a mail agent. Upon an individual defendant who is a tenant of a mail agent within the meaning of ORS 646.221 by delivering a true copy of the summons and the complaint to any person apparently in charge of the place where the mail agent receives mail for the tenant, provided that:

(A) the plaintiff makes a diligent inquiry but cannot find the defendant; and

(B) the plaintiff, as soon as reasonably possible after delivery, causes a true copy of the summons and the complaint to be mailed by first class mail to the defendant at the address at which the mail agent receives mail for the defendant and to any other mailing address of the defendant then known to the plaintiff, together with a statement of the date, time, and place at which the plaintiff delivered the copy of the summons and the complaint.

Service shall be complete on the latest date resulting from the application of subparagraph D(2)(d)(ii) of this rule to all mailings required by this subparagraph unless the defendant signs a receipt for the mailing, in which case service is complete on the day the defendant signs the receipt.

D(3)(b) Corporations and limited partnerships. Upon a domestic or foreign corporation or limited partnership:

D(3)(b)(i) Primary service method. By personal service or office service upon a registered agent, officer, director, general partner, or managing agent of the corporation or limited partnership, or by personal service upon any clerk on duty in the office of a registered agent.

D(3)(b)(ii) Alternatives. If a registered agent, officer, director, general partner, or managing agent cannot be found in the county where the action is filed, the summons may be served: by substituted service upon such registered agent, officer, director, general partner, or managing agent; or by personal service on any clerk or agent of the corporation or limited partnership who may be found in the county where the action is filed; or by mailing a copy of the summons and complaint to the office of the registered agent or to the last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Secretary of State or, if the corporation or limited partnership is not authorized to transact business in this state at the time of the transaction, event, or occurrence upon which the action is based occurred, to the principal office or place of business of the corporation or limited partnership, and in any case to any address the use of which the plaintiff knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

D(3)(c) State. Upon the state, by personal service upon the Attorney General or by leaving a copy of the summons and complaint at the Attorney Generals office with a deputy, assistant, or clerk.

D(3)(d) Public bodies. Upon any county, incorporated city, school district, or other public corporation, commission, board or agency, by personal service or office service upon an officer, director, managing agent, or attorney thereof.

D(3)(e) General partnerships. Upon any general partnerships by personal service upon a partner or any agent authorized by appointment or law to receive service of summons for the partnership.

D(3)(f) Other unincorporated association subject to suit under a common name. Upon any other unincorporated association subject to suit under a common name by personal service upon an officer, managing agent, or agent authorized by appointment or law to receive service of summons for the unincorporated association.

D(3)(g) Vessel owners and charterers. Upon any foreign steamship owner or steamship charterer by personal service upon a vessel master in such owners or charterers employment or any agent authorized by such owner or charterer to provide services to a vessel calling at a port in the State of Oregon, or a port in the State of Washington on that portion of the Columbia River forming a common boundary with Oregon.

D(4) Particular actions involving motor vehicles.

D(4)(a) Actions arising out of use of roads, highways, streets, or premises open to the public; service by mail.

D(4)(a)(i) In any action arising out of any accident, collision, or other event giving rise to liability in which a motor vehicle may be involved while being operated upon the roads, highways, streets, or premises open to the public as defined by law, of this state, if the plaintiff makes at least one attempt to serve a defendant who operated such motor vehicle, or caused it to be operated on the defendants behalf, by a method authorized by subsection (3) of this section except service by mail pursuant to subparagraph (3)(a)(i) of this section and, as shown by its return, did not effect service, the plaintiff may then serve that defendant by mailings made in accordance with paragraph (2)(d) of this section addressed to that defendant at:

(A) any residence address provided by that defendant at the scene of the accident;

(B) the current residence address, if any, of that defendant shown in the driver records of the Department of Transportation; and

(C) any other address of that defendant known to the plaintiff at the time of making the mailings required by (A) and (B) that reasonably might result in actual notice to that defendant.

Sufficient service pursuant to this subparagraph may be shown if the proof of service includes a true copy of the envelope in which each of the certified, registered or express mailings required by (A), (B) and (C) above was made showing that it was returned to sender as undeliverable or that the defendant did not sign the receipt. For the purpose of computing any period of time prescribed or allowed by these rules or by statute, service under this subparagraph shall be complete on the latest date on which any of the mailings required by (A), (B) and (C) above is made. If the mailing required by (C) is omitted because the plaintiff did not know of any address other than those specified in (A) and (B) above, the proof of service shall so certify.

D(4)(a)(ii) Any fee charged by the Department of Transportation for providing address information concerning a party served pursuant to subparagraph (i) of this paragraph may be recovered as provided in Rule 68.

(D)(4)(a)(iii) The requirements for obtaining an order of default against a defendant served pursuant to subparagraph (i) of this paragraph are as provided in Rule 69.

D(4)(b) Notification of change of address. Any person who, while operating a motor vehicle upon the roads, highways, streets, or premises open to the public as defined by law, of this state, is involved in any accident, collision, or other event giving rise to liability, shall forthwith notify the Department of Transportation of any change of such defendants address occurring within three years after such accident, collision or event.

D(5) Service in foreign country. When service is to be effected upon a party in a foreign country, it is also sufficient if service of summons is made in the manner prescribed by the law of the foreign country for service in that country in its courts of general jurisdiction, or as directed by the foreign authority in response to letters rogatory, or as directed by order of the court. However, in all cases such service shall be reasonably calculated to give actual notice.

D(6) Court order for service; service by publication.

D(6)(a) Court order for service by other method. On motion upon a showing by affidavit or declaration that service cannot be made by any method otherwise specified in these rules or other rule or statute, the court, at its discretion, may order service by any method or combination of methods which under the circumstances is most reasonably calculated to apprise the defendant of the existence and pendency of the action, including but not limited to: publication of summons; mailing without publication to a specified post office address of the defendant by first class mail and by any of the following: certified or registered mail, return receipt requested, or express mail; or posting at specified locations. If service is ordered by any manner other than publication, the court may order a time for response.

D(6)(b) Contents of published summons. In addition to the contents of a summons as described in section C of this rule, a published summons shall also contain a summary statement of the object of the complaint and the demand for relief, and the notice required in subsection C(3) shall state: The motion or answer (or reply) must be given to the court clerk or administrator within 30 days of the date of first publication specified herein along with the required filing fee. The published summons shall also contain the date of the first publication of the summons.

D(6)(c) Where published. An order for publication shall direct publication to be made in a newspaper of general circulation in the county where the action is commenced or, if there is no such newspaper, then in a newspaper to be designated as most likely to give notice to the person to be served. Such publication shall be four times in successive calendar weeks. If the plaintiff knows of a specific location other than the county where the action is commenced where publication might reasonably result in actual notice to the defendant, the plaintiff shall so state in the affidavit or declaration required by paragraph (a) of this subsection, and the court may order publication in a comparable manner at such location in addition to, or in lieu of, publication in the county where the action is commenced.

D(6)(d) Mailing summons and complaint. If the court orders service by publication and the plaintiff knows or with reasonable diligence can ascertain the defendants current address, the plaintiff shall mail a copy of the summons and the complaint to the defendant at such address by first class mail and by any of the following: certified or registered mail, return receipt requested, or express mail. If the plaintiff does not know and cannot upon diligent inquiry ascertain the current address of any defendant, a copy of the summons and the complaint shall be mailed by the methods specified above to the defendant at the defendants last known address. If the plaintiff does not know, and cannot ascertain upon diligent inquiry, the defendants current and last known addresses, mailing of a copy of the summons and the complaint is not required.

D(6)(e) Unknown heirs or persons. If service cannot be made by another method described in this section because defendants are unknown heirs or persons as described in sections I and J of Rule 20, the action shall proceed against the unknown heirs or persons in the same manner as against named defendants served by publication and with like effect; and any such unknown heirs or persons who have or claim any right, estate, lien, or interest in the property in controversy, at the time of the commencement of the action, and served by publication, shall be bound and concluded by the judgment in the action, if the same is in favor of the plaintiff, as effectively as if the action was brought against such defendants by name.

D(6)(f) Defending before or after judgment. A defendant against whom publication is ordered or such defendants representatives, on application and sufficient cause shown, at any time before judgment, shall be allowed to defend the action. A defendant against whom publication is ordered or such defendants representatives may, upon good cause shown and upon such terms as may be proper, be allowed to defend after judgment and within one year after entry of judgment. If the defense is successful, and the judgment or any part thereof has been collected or otherwise enforced, restitution may be ordered by the court, but the title to property sold upon execution issued on such judgment, to a purchaser in good faith, shall not be affected thereby.

D(6)(g) Defendant who cannot be served. Within the meaning of this subsection, a defendant cannot be served with summons by any method authorized by subsection D(3) of this section if: (i) service pursuant to subparagraph (4)(a)(i) of this section is not authorized, and the plaintiff attempted service of summons by all of the methods authorized by subsection D(3) of this section and was unable to complete service, or (ii) if the plaintiff knew that service by such methods could not be accomplished.

E By whom served; compensation. A summons may be served by any competent person 18 years of age or older who is a resident of the state where service is made or of this state and is not a party to the action nor, except as provided in ORS 180.260, an officer, director, or employee of, nor attorney for, any party, corporate or otherwise. However, service pursuant to subparagraph D(2)(d)(i) of this rule may be made by an attorney for any party. Compensation to a sheriff or a sheriffs deputy in this state who serves a summons shall be prescribed by statute or rule. If any other person serves the summons, a reasonable fee may be paid for service. This compensation shall be part of disbursements and shall be recovered as provided in Rule 68.

F Return; proof of service.

F(1) Return of summons. The summons shall be promptly returned to the clerk with whom the complaint is filed with proof of service or mailing, or that defendant cannot be found. The summons may be returned by first class mail.

F(2) Proof of service. Proof of service of summons or mailing may be made as follows:

F(2)(a) Service other than publication. Service other than publication shall be proved by:

F(2)(a)(i) Certificate of service when summons not served by sheriff or deputy. If the summons is not served by a sheriff or a sheriffs deputy, the certificate of the server indicating: the time, place, and manner of service; that the server is a competent person 18 years of age or older and a resident of the state of service or this state and is not a party to nor an officer, director, or employee of, nor attorney for any party, corporate or otherwise; and that the server knew that the person, firm, or corporation served is the identical one named in the action. If the defendant is not personally served, the server shall state in the certificate when, where, and with whom a copy of the summons and complaint was left or describe in detail the manner and circumstances of service. If the summons and complaint were mailed, the certificate may be made by the person completing the mailing or the attorney for any party and shall state the circumstances of mailing and the return receipt shall be attached.

F(2)(a)(ii) Certificate of service by sheriff or deputy. If the summons is served by a sheriff or a sheriffs deputy, the sheriffs or deputys certificate of service indicating the time, place, and manner of service, and if defendant is not personally served, when, where, and with whom the copy of the summons and complaint was left or describing in detail the manner and circumstances of service. If the summons and complaint were mailed, the certificate shall state the circumstances of mailing and the return receipt shall be attached.

F(2)(b) Publication. Service by publication shall be proved by an affidavit or by a declaration.

F(2)(b)(i) A publication by affidavit shall be in substantially the following form:

______________________________________________________________________________

Affidavit of Publication

State of Oregon          )

)           ss.

County of                    )

I, ________, being first duly sworn, depose and say that I am the ________ (here set forth the title or job description of the person making the affidavit), of the ________, a newspaper of general circulation published at ________ in the aforesaid county and state; that I know from my personal knowledge that the ________, a printed copy of which is hereto annexed, was published in the entire issue of said newspaper four times in the following issues: (here set forth dates of issues in which the same was published).

Subscribed and sworn to before me this _____ day of _____, 2_____.

_____________________

Notary Public for Oregon

My commission expires

___ day of _____, 2___.

______________________________________________________________________________

F(2)(b)(ii) A publication by declaration shall be in substantially the following form:

______________________________________________________________________________

Declaration of Publication

State of Oregon          )

)           ss.

County of                    )

I, ________, say that I am the ________ (here set forth the title or job description of the person making the declaration), of the ________, a newspaper of general circulation published at ________ in the aforesaid county and state; that I know from my personal knowledge that the ________, a printed copy of which is hereto annexed, was published in the entire issue of said newspaper four times in the following issues: (here set forth dates of issues in which the same was published).

I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

__________________

___ day of _____, 2___.

______________________________________________________________________________

F(2)(c) Making and certifying affidavit. The affidavit of service may be made and certified before a notary public, or other official authorized to administer oaths and acting as such by authority of the United States, or any state or territory of the United States, or the District of Columbia, and the official seal, if any, of such person shall be affixed to the affidavit. The signature of such notary or other official, when so attested by the affixing of the official seal, if any, of such person, shall be prima facie evidence of authority to make and certify such affidavit.

F(2)(d) Form of certificate, affidavit or declaration. A certificate, affidavit or declaration containing proof of service may be made upon the summons or as a separate document attached to the summons.

F(3) Written admission. In any case proof may be made by written admission of the defendant.

F(4) Failure to make proof; validity of service. If summons has been properly served, failure to make or file a proper proof of service shall not affect the validity of the service.

G Disregard of error; actual notice. Failure to comply with provisions of this rule relating to the form of summons, issuance of summons, or who may serve summons shall not affect the validity of service of summons or the existence of jurisdiction over the person if the court determines that the defendant received actual notice of the substance and pendency of the action. The court may allow amendment to a summons, or affidavit, declaration or certificate of service of summons. The court shall disregard any error in the content of summons that does not materially prejudice the substantive rights of the party against whom summons was issued. If service is made in any manner complying with subsection D(1) of this section, the court shall also disregard any error in the service of summons that does not violate the due process rights of the party against whom summons was issued.

H Telegraphic transmission. A summons and complaint may be transmitted by telegraph as provided in Rule 8 D. [CCP 12/2/78; amended by 1979 c.284 §9; §D amended by CCP 12/13/80; §§D,E amended by 1981 c.898 §§4,5; §§D,F amended by CCP 12/4/82; §§D,F amended by 1983 c.751 §§3,4; §C(2) amended by CCP 12/8/84; §D(4) amended by CCP 12/10/88 and 1/6/89; §D amended by CCP 12/15/90; §§C,E amended by CCP 12/12/92; §D amended by 1995 c.79 §402 and 1995 c.664 §99; §§B,C,D,F,G amended by and D(7) redesignated as D(6)(g) by CCP 12/14/96; §§D,E amended by CCP 12/12/98; §D amended by CCP 12/9/00; amended by 2003 c.194 §5]

PROCESS

RULE 8

A Process. All process authorized to be issued by any court or officer thereof shall run in the name of the State of Oregon and be signed by the officer issuing the same, and if such process is issued by a clerk of court, the seal of office of such clerk shall be affixed to such process. Summonses and subpoenas are not process and are covered by Rules 7 and 55, respectively.

B Where county is a party. Process in an action where any county is a party shall be served on the county clerk or the person exercising the duties of that office, or if the office is vacant, upon the chairperson of the governing body of the county, or in the absence of the chairperson, any member thereof.

C Service or execution. Any civil process may be served or executed on Sunday or any other legal holiday. No limitation or prohibition stated in ORS 1.060 shall apply to such service or execution of any civil process on a Sunday or other legal holiday.

D Telegraphic transmission of writ, order, or paper, for service; procedure. Any writ or order in any civil action, and all other papers requiring service, may be transmitted by telegraph for service in any place, and the telegraphic copy as defined in ORS 165.840, of such writ, order, or paper so transmitted may be served or executed by the officer or person to whom it is sent for that purpose, and returned by such officer or person if any return be requisite, in the same manner and with the same force and effect in all respects as the original might be if delivered to such officer or person. The officer or person serving or executing the same shall have the same authority and be subject to the same liabilities as if the copy were the original. The original, if a writ or order, shall also be filed in the court from which it was issued, and a certified copy thereof shall be preserved in the telegraph office from which it was sent. In sending it, either the original or a certified copy may be used by the operator for that purpose.

E Proof of service or execution. Proof of service or execution of process shall be made as provided in Rule 7 F. [CCP 12/2/78]

SERVICE AND FILING OF PLEADINGS AND OTHER PAPERS

RULE 9

A Service; when required. Except as otherwise provided in these rules, every order, every pleading subsequent to the original complaint, every written motion other than one which may be heard ex parte, and every written request, notice, appearance, demand, offer of judgment, designation of record on appeal, and similar paper shall be served upon each of the parties. No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in Rule 7.

B Service; how made. Whenever under these rules service is required or permitted to be made upon a party, and that party is represented by an attorney, the service shall be made upon the attorney unless otherwise ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to such attorney or party, by mailing it to such attorneys or partys last known address or, if the party is represented by an attorney, by telephonic facsimile communication device as provided in section F of this rule. Delivery of a copy within this rule means: handing it to the person to be served; or leaving it at such persons office with such persons clerk or person apparently in charge thereof; or, if there is no one in charge, leaving it in a conspicuous place therein; or, if the office is closed or the person to be served has no office, leaving it at such persons dwelling house or usual place of abode with some person over 14 years of age then residing therein. A party who has appeared without providing an appropriate address for service may be served by placing a copy of the pleading or other papers in the court file. Service by mail is complete upon mailing. Service of any notice or other paper to bring a party into contempt may only be upon such party personally.

C Filing; proof of service. Except as provided by section D of this rule, all papers required to be served upon a party by section A of this rule shall be filed with the court within a reasonable time after service. Except as otherwise provided in Rules 7 and 8, proof of service of all papers required or permitted to be served may be by written acknowledgment of service, by affidavit or declaration of the person making service, or by certificate of an attorney. Such proof of service may be made upon the papers served or as a separate document attached to the papers. Where service is made by telephonic facsimile communication device, proof of service shall be made by affidavit or declaration of the person making service, or by certificate of an attorney. Attached to such affidavit, declaration or certificate shall be the printed confirmation of receipt of the message generated by the transmitting machine.

D When filing not required. Notices of deposition, requests made pursuant to Rule 43, and answers and responses thereto shall not be filed with the court. This rule shall not preclude their use as exhibits or as evidence on a motion or at trial.

E Filing with the court defined. The filing of pleadings and other papers with the court as required by these rules shall be made by filing them with the clerk of the court or the person exercising the duties of that office. The clerk or the person exercising the duties of that office shall endorse upon such pleading or paper the time of day, the day of the month, month, and the year. The clerk or person exercising the duties of that office is not required to receive for filing any paper unless the name of the court, the title of the cause and the paper, and the names of the parties, and the attorney for the party requesting filing, if there be one, are legibly endorsed on the front of the document, nor unless the contents thereof are legible.

F Service by telephonic facsimile communication device. Whenever under these rules service is required or permitted to be made upon a party, and that party is represented by an attorney, the service may be made upon the attorney by means of a telephonic facsimile communication device if the attorney maintains such a device at the attorneys office and the device is operating at the time service is made. Service in this manner shall be equivalent to service by mail for purposes of Rule 10 C. [CCP 12/2/78; amended by 1979 c.284 §10; §B amended by CCP 12/13/80; §B amended by CCP 12/4/82; §§C,D,E amended by CCP 12/13/86; amended by 1989 c.295 §1; §C amended by 2003 c.194 §6; §F amended by CCP 12/11/04]

TIME

RULE 10

A Computation. In computing any period of time prescribed or allowed by these rules, by the local rules of any court or by order of court, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday or a legal holiday, including Sunday, in which event the period runs until the end of the next day which is not a Saturday or a legal holiday. If the period so computed relates to serving a public officer or filing a document at a public office, and if the last day falls on a day when that particular office is closed before the end of or for all of the normal work day, the last day shall be excluded in computing the period of time within which service is to be made or the document is to be filed, in which event the period runs until the close of office hours on the next day the office is open for business. When the period of time prescribed or allowed (without regard to section C of this rule) is less than 7 days, intermediate Saturdays and legal holidays, including Sundays, shall be excluded in the computation. As used in this rule, legal holiday means legal holiday as defined in ORS 187.010 and 187.020. This section does not apply to any time limitation governed by ORS 174.120.

B Unaffected by expiration of term. The period of time provided for the doing of any act or the taking of any proceeding is not affected or limited by the continued existence or expiration of a term of court. The continued existence or expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action which is pending before it.

C Additional time after service by mail. Except for service of summons, whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon such party and the notice or paper is served by mail, 3 days shall be added to the prescribed period. [CCP 12/2/78; §C amended by CCP 12/13/80; §A amended by CCP 12/10/88 and 1/6/89; §A amended by 2002 s.s.1 c.10 §9]

RULE 11

(Reserved for Expansion)

PLEADINGS LIBERALLY CONSTRUED; DISREGARD OF ERROR

RULE 12

A Liberal construction. All pleadings shall be liberally construed with a view of substantial justice between the parties.

B Disregard of error or defect not affecting substantial right. The court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party. [CCP 12/2/78]

KINDS OF PLEADINGS

ALLOWED; FORMER

PLEADINGS ABOLISHED

RULE 13

A Pleadings. The pleadings are the written statements by the parties of the facts constituting their respective claims and defenses.

B Pleadings allowed. There shall be a complaint and an answer. An answer may include a counterclaim against a plaintiff, including a party joined under Rule 22 D, and a cross-claim against a defendant, including a party joined under Rule 22 D. A pleading against any person joined under Rule 22 C is a third party complaint. There shall be an answer to a cross-claim and a third party complaint. There shall be a reply to a counterclaim denominated as such and a reply to assert any affirmative allegations in avoidance of any defenses asserted in an answer. There shall be no other pleading unless the court orders otherwise.

C Pleadings abolished. Demurrers and pleas shall not be used. [CCP 12/2/78; amended by 1979 c.284 §11]

MOTIONS

RULE 14

A Motions; in writing; grounds. An application for an order is a motion. Every motion, unless made during trial, shall be in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought.

B Form. The rules applicable to captions, signing, and other matters of form of pleadings, including Rule 17 A, apply to all motions and other papers provided for by these rules. [CCP 12/2/78; amended by 1979 c.284 §12]

TIME FOR FILING PLEADINGS OR MOTIONS

RULE 15

A Time for filing motions and pleadings. A motion or answer to the complaint or third party complaint and the reply to a counterclaim or answer to a cross-claim shall be filed with the clerk by the time required by Rule 7 C(2) to appear and defend. Any other motion or responsive pleading shall be filed not later than 10 days after service of the pleading moved against or to which the responsive pleading is directed.

B Pleading after motion.

B(1) If the court denies a motion, any responsive pleading required shall be filed within 10 days after service of the order, unless the order otherwise directs.

B(2) If the court grants a motion and an amended pleading is allowed or required, such pleading shall be filed within 10 days after service of the order, unless the order otherwise directs.

C Responding to amended pleading. A party shall respond to an amended pleading within the time remaining for response to the original pleading or within 10 days after service of the amended pleading, whichever period may be the longer, unless the court otherwise directs.

D Enlarging time to plead or do other act. The court may, in its discretion, and upon such terms as may be just, allow an answer or reply to be made, or allow any other pleading or motion after the time limited by the procedural rules, or by an order enlarge such time. [CCP 12/2/78; §A amended by 1979 c.284 §13; §A amended by CCP 12/10/94]

FORM OF PLEADINGS

RULE 16

A Captions; names of parties. Every pleading shall contain a caption setting forth the name of the court, the title of the action, the register number of the cause, and a designation in accordance with Rule 13 B. In the complaint the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

B Concise and direct statement; paragraphs; separate statement of claims or defenses. Every pleading shall consist of plain and concise statements in paragraphs consecutively numbered throughout the pleading with Arabic numerals, the contents of which shall be limited as far as practicable to a statement of a single set of circumstances, and a paragraph may be referred to by number in all succeeding pleadings. Each separate claim or defense shall be separately stated. Within each claim alternative theories of recovery shall be identified as separate counts.

C Consistency in pleading alternative statements. Inconsistent claims or defenses are not objectionable, and when a party is in doubt as to which of two or more statements of fact is true, the party may allege them in the alternative. A party may also state as many separate claims or defenses as the party has, regardless of consistency and whether based upon legal or equitable grounds or upon both. All statements shall be made subject to the obligation set forth in Rule 17.

D Adoption by reference. Statements in a pleading may be adopted by reference in a different part of the same pleading. [CCP 12/2/78; §B amended by CCP 12/8/84; §B amended by CCP 12/13/86]

SIGNING OF PLEADINGS, MOTIONS AND OTHER PAPERS; SANCTIONS

RULE 17

A Signing by party or attorney; certificate. Every pleading, motion and other paper of a party represented by an attorney shall be signed by at least one attorney of record who is an active member of the Oregon State Bar. A party who is not represented by an attorney shall sign the pleading, motion or other paper and state the address of the party. Pleadings need not be verified or accompanied by affidavit or declaration.

B Pleadings, motions and other papers not signed. If a pleading, motion or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.

C Certifications to court.

C(1) An attorney or party who signs, files or otherwise submits an argument in support of a pleading, motion or other paper makes the certifications to the court identified in subsections (2) to (5) of this section, and further certifies that the certifications are based on the persons reasonable knowledge, information and belief, formed after the making of such inquiry as is reasonable under the circumstances.

C(2) A party or attorney certifies that the pleading, motion or other paper is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

C(3) An attorney certifies that the claims, defenses, and other legal positions taken in the pleading, motion or other paper are warranted by existing law or by a nonfrivolous argument for the extension, modification or reversal of existing law or the establishment of new law.

C(4) A party or attorney certifies that the allegations and other factual assertions in the pleading, motion or other paper are supported by evidence. Any allegation or other factual assertion that the party or attorney does not wish to certify to be supported by evidence must be specifically identified. The attorney or party certifies that the attorney or party reasonably believes that an allegation or other factual assertion so identified will be supported by evidence after further investigation and discovery.

C(5) The party or attorney certifies that any denials of factual assertion are supported by evidence. Any denial of factual assertion that the party or attorney does not wish to certify to be supported by evidence must be specifically identified. The attorney or party certifies that the attorney or party believes that a denial of a factual assertion so identified is reasonably based on a lack of information or belief.

D Sanctions.

D(1) The court may impose sanctions against a person or party who is found to have made a false certification under section C of this rule, or who is found to be responsible for a false certification under section C of this rule. A sanction may be imposed under this section only after notice and an opportunity to be heard are provided to the party or attorney. A law firm is jointly liable for any sanction imposed against a partner, associate or employee of the firm, unless the court determines that joint liability would be unjust under the circumstances.

D(2) Sanctions may be imposed under this section upon motion of a party or upon the courts own motion. If the court seeks to impose sanctions on its own motion, the court shall direct the party or attorney to appear before the court and show cause why the sanctions should not be imposed. The court may not issue an order to appear and show cause under this subsection at any time after the filing of a voluntary dismissal, compromise or settlement of the action with respect to the party or attorney against whom sanctions are sought to be imposed.

D(3) A motion by a party to the proceeding for imposition of sanctions under this section must be made separately from other motions and pleadings, and must describe with specificity the alleged false certification. A motion for imposition of sanctions based on a false certification under subsection C(4) of this rule may not be filed until 120 days after the filing of a complaint if the alleged false certification is an allegation or other factual assertion in a complaint filed within 60 days of the running of the statute of limitations for a claim made in the complaint. Sanctions may not be imposed against a party until at least 21 days after the party is served with the motion in the manner provided by Rule 9. Notwithstanding any other provision of this section, the court may not impose sanctions against a party if, within 21 days after the motion is served on the party, the party amends or otherwise withdraws the pleading, motion, paper or argument in a manner that corrects the false certification specified in the motion. If the party does not amend or otherwise withdraw the pleading, motion, paper or argument but thereafter prevails on the motion, the court may order the moving party to pay to the prevailing party reasonable attorney fees incurred by the prevailing party by reason of the motion for sanctions.

D(4) Sanctions under this section must be limited to amounts sufficient to reimburse the moving party for attorney fees and other expenses incurred by reason of the false certification, including reasonable attorney fees and expenses incurred by reason of the motion for sanctions, and upon clear and convincing evidence of wanton misconduct amounts sufficient to deter future false certification by the party or attorney and by other parties and attorneys. The sanction may include monetary penalties payable to the court. The sanction must include an order requiring payment of reasonable attorney fees and expenses incurred by the moving party by reason of the false certification.

D(5) An order imposing sanctions under this section must specifically describe the false certification and the grounds for determining that the certification was false. The order must explain the grounds for the imposition of the specific sanction that is ordered.

E Rule not applicable to discovery. This rule does not apply to any motion, pleading or conduct that is subject to sanction under Rule 46. [CCP 12/2/78; amended by 1979 c.284 §14; §A amended by CCP 12/8/84; amended by CCP 12/13/86; amended by 1987 c.774 §12; amended by 1995 c.618 §4; §D amended by CCP 12/14/96; §A amended by 2003 c.194 §7]

CLAIMS FOR RELIEF

RULE 18

A pleading which asserts a claim for relief, whether an original claim, counterclaim, cross-claim, or third party claim, shall contain:

A A plain and concise statement of the ultimate facts constituting a claim for relief without unnecessary repetition.

B A demand of the relief which the party claims; if recovery of money or damages is demanded, the amount thereof shall be stated; relief in the alternative or of several different types may be demanded. [CCP 12/2/78; amended by CCP 12/13/86; amended by 1987 c.774 §12a; amended by CCP 12/15/90]

RESPONSIVE PLEADINGS

RULE 19

A Defenses; form of denials. A party shall state in short and plain terms the partys defenses to each claim asserted and shall admit or deny the allegations upon which the adverse party relies. If the party is without knowledge or information sufficient to form a belief as to the truth of an allegation, the party shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the allegations denied. When a pleader intends in good faith to deny only a part or a qualification of an allegation, the pleader shall admit so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the allegations of the preceding pleading, the denials may be made as specific denials of designated allegations or paragraphs, or the pleader may generally deny all the allegations except such designated allegations or paragraphs as the pleader expressly admits; but, when the pleader does so intend to controvert all of the allegations of the preceding pleading, the pleader may do so by general denial of all allegations of the preceding pleading subject to the obligations set forth in Rule 17.

B Affirmative defenses. In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, assumption of risk, comparative or contributory negligence, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, unconstitutionality, waiver, and any other matter constituting an avoidance or affirmative defense. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court on terms, if justice so requires, shall treat the pleading as if there had been a proper designation.

C Effect of failure to deny. Allegations in a pleading to which a responsive pleading is required, other than those as to the amount of damages, are admitted when not denied in the responsive pleading. Allegations in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided. [CCP 12/2/78]

SPECIAL PLEADING RULES

RULE 20

A Conditions precedent. In pleading the performance or occurrence of conditions precedent, it is sufficient to allege generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity, and when so made the party pleading the performance or occurrence shall on the trial establish the facts showing such performance or occurrence.

B Judgment or other determination of court or officer; how pleaded. In pleading a judgment or other determination of a court or officer of special jurisdiction, it is not necessary to state the facts conferring jurisdiction, but such judgment or determination may be stated to have been duly given or made. If such allegation is controverted, the party pleading is bound to establish on the trial the facts conferring jurisdiction.

C Private statute; how pleaded. In pleading a private statute, or a right derived therefrom, it is sufficient to refer to such statute by its title and the day of its passage, and the court shall thereupon take judicial notice thereof.

D Corporate existence of city or county and of ordinances or comprehensive plans generally; how pleaded.

D(1) In pleading the corporate existence of any city, it shall be sufficient to state in the pleading that the city is existing and duly incorporated and organized under the laws of the state of its incorporation. In pleading the existence of any county, it shall be sufficient to state in the pleading that the county is existing and was formed under the laws of the state in which it is located.

D(2) In pleading an ordinance, comprehensive plan, or enactment of any county or incorporated city, or a right derived therefrom, in any court, it shall be sufficient to refer to the ordinance, comprehensive plan, or enactment by its title, if any, otherwise by its commonly accepted name or number, and the date of its passage or the date of its approval when approval is necessary to render it effective, and the court shall thereupon take judicial notice thereof. As used in this subsection, comprehensive plan has the meaning given that term by ORS 197.015.

E Libel or slander action.

E(1) In an action for libel or slander it shall not be necessary to state in the complaint any extrinsic facts for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose; but it shall be sufficient to state generally that the same was published or spoken concerning the plaintiff. If such allegation is controverted, the plaintiff shall be bound to establish on the trial that it was so published or spoken.

E(2) In the answer, the defendant may allege both the truth of the matter charged as defamatory, and any mitigating circumstances, to reduce the amount of damages, and whether the defendant proves the justification or not, the defendant may give in evidence the mitigating circumstances.

F Official document or act. In pleading an official document or official act it is sufficient to allege that the document was issued or the act done in compliance with law.

G Recitals and negative pregnants. No allegations in a pleading shall be held insufficient on the grounds that they are pled by way of recital rather than alleged directly. No denial shall be treated as an admission on the ground that it contains a negative pregnant.

H Fictitious parties. When a party is ignorant of the name of an opposing party and so alleges in a pleading, the opposing party may be designated by any name, and when such partys true name is discovered, the process and all pleadings and proceedings in the action may be amended by substituting the true name.

I Designation of unknown heirs in actions relating to property. When the heirs of any deceased person are proper parties defendant to any action relating to property in this state, and the names and residences of such heirs are unknown, they may be proceeded against under the name and title of the unknown heirs of the deceased.

J Designation of unknown persons. In any action to determine any adverse claim, estate, lien, or interest in property, or to quiet title to property, the plaintiff may include as a defendant in such action, and insert in the title thereof, in addition to the names of such persons or parties as appear of record to have, and other persons or parties who are known to have, some title, claim, estate, lien, or interest in the property in controversy, the following: Also all other persons or parties unknown claiming any right, title, lien, or interest in the property described in the complaint herein. [CCP 12/2/78]

DEFENSES AND OBJECTIONS; HOW PRESENTED; BY PLEADING OR MOTION; MOTION FOR JUDGMENT ON THE PLEADINGS

RULE 21

A How presented. Every defense, in law or fact, to a claim for relief in any pleading, whether a complaint, counterclaim, cross-claim or third party claim, shall be asserted in the responsive pleading thereto, except that the following defenses may at the option of the pleader be made by motion to dismiss: (1) lack of jurisdiction over the subject matter, (2) lack of jurisdiction over the person, (3) that there is another action pending between the same parties for the same cause, (4) that plaintiff has not the legal capacity to sue, (5) insufficiency of summons or process or insufficiency of service of summons or process, (6) that the party asserting the claim is not the real party in interest, (7) failure to join a party under Rule 29, (8) failure to state ultimate facts sufficient to constitute a claim, and (9) that the pleading shows that the action has not been commenced within the time limited by statute. A motion to dismiss making any of these defenses shall be made before pleading if a further pleading is permitted. The grounds upon which any of the enumerated defenses are based shall be stated specifically and with particularity in the responsive pleading or motion. No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion. If, on a motion to dismiss asserting defenses (1) through (7), the facts constituting such defenses do not appear on the face of the pleading and matters outside the pleading, including affidavits, declarations and other evidence, are presented to the court, all parties shall be given a reasonable opportunity to present affidavits, declarations and other evidence, and the court may determine the existence or nonexistence of the facts supporting such defense or may defer such determination until further discovery or until trial on the merits. If the court grants a motion to dismiss, the court may enter judgment in favor of the moving party or grant leave to file an amended complaint. If the court grants the motion to dismiss on the basis of defense (3), the court may enter judgment in favor of the moving party, stay the proceeding, or defer entry of judgment pursuant to subsection B(3) of Rule 54.

B Motion for judgment on the pleadings. After the pleadings are closed, but within such time as not to delay the trial, any party may move for judgment on the pleadings.

C Preliminary hearings. The defenses specifically denominated (1) through (9) in section A of this rule, whether made in a pleading or by motion, and the motion for judgment on the pleadings mentioned in section B of this rule shall be heard and determined before trial on application of any party, unless the court orders that the hearing and determination thereof be deferred until the trial.

D Motion to make more definite and certain. Upon motion made by a party before responding to a pleading, or if no responsive pleading is permitted by these rules upon motion by a party within 10 days after service of the pleading, or upon the courts own initiative at any time, the court may require the pleading to be made definite and certain by amendment when the allegations of a pleading are so indefinite or uncertain that the precise nature of the charge, defense, or reply is not apparent. If the motion is granted and the order of the court is not obeyed within 10 days after service of the order or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just.

E Motion to strike. Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted by these rules, upon motion made by a party within 10 days after the service of the pleading upon such party or upon the courts own initiative at any time, the court may order stricken: (1) any sham, frivolous, or irrelevant pleading or defense or any pleading containing more than one claim or defense not separately stated; (2) any insufficient defense or any sham, frivolous, irrelevant, or redundant matter inserted in a pleading.

F Consolidation of defenses in motion. A party who makes a motion under this rule may join with it any other motions herein provided for and then available to the party. If a party makes a motion under this rule, except a motion to dismiss for lack of jurisdiction over the person or insufficiency of summons or process or insufficiency of service of summons or process, but omits therefrom any defense or objection then available to the party which this rule permits to be raised by motion, the party shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in subsection G(3) of this rule on any of the grounds there stated. A party may make one motion to dismiss for lack of jurisdiction over the person or insufficiency of summons or process or insufficiency of service of summons or process without consolidation of defenses required by this section.

G Waiver or preservation of certain defenses.

G(1) A defense of lack of jurisdiction over the person, that there is another action pending between the same parties for the same cause, insufficiency of summons or process, or insufficiency of service of summons or process, is waived under either of the following circumstances: (a) if the defense is omitted from a motion in the circumstances described in section F of this rule, or (b) if the defense is neither made by motion under this rule nor included in a responsive pleading. The defenses referred to in this subsection shall not be raised by amendment.

G(2) A defense that a plaintiff has not the legal capacity to sue, that the party asserting the claim is not the real party in interest, or that the action has not been commenced within the time limited by statute, is waived if it is neither made by motion under this rule nor included in a responsive pleading or an amendment thereof. Leave of court to amend a pleading to assert the defenses referred to in this subsection shall only be granted upon a showing by the party seeking to amend that such party did not know and reasonably could not have known of the existence of the defense or that other circumstances make denial of leave to amend unjust.

G(3) A defense of failure to state ultimate facts constituting a claim, a defense of failure to join a party indispensable under Rule 29, and an objection of failure to state a legal defense to a claim or insufficiency of new matter in a reply to avoid a defense, may be made in any pleading permitted or ordered under Rule 13 B or by motion for judgment on the pleadings, or at the trial on the merits. The objection or defense, if made at trial, shall be disposed of as provided in Rule 23 B in light of any evidence that may have been received.

G(4) If it appears by motion of the parties or otherwise that the court lacks jurisdiction over the subject matter, the court shall dismiss the action. [CCP 12/2/78; §§F,G amended by 1979 c.284 §§15, 16; §F amended by CCP 12/13/80; §A amended by CCP 12/4/82; §E amended by 1983 c.763 §58; §E amended by CCP 12/8/84; §G amended by 1987 c.714 §6; §G amended by 1995 c.658 §118; §A amended by CCP 12/9/00; §A amended by 2003 c.194 §8]

COUNTERCLAIMS, CROSS-CLAIMS, AND THIRD PARTY CLAIMS

RULE 22

A Counterclaims.

A(1) Each defendant may set forth as many counterclaims, both legal and equitable, as such defendant may have against a plaintiff.

A(2) A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

B Cross-claim against codefendant.

B(1) In any action where two or more parties are joined as defendants, any defendant may in such defendants answer allege a cross-claim against any other defendant. A cross-claim asserted against a codefendant must be one existing in favor of the defendant asserting the cross-claim and against another defendant, between whom a separate judgment might be had in the action and shall be: (a) one arising out of the occurrence or transaction set forth in the complaint; or (b) related to any property that is the subject matter of the action brought by plaintiff.

B(2) A cross-claim may include a claim that the defendant against whom it is asserted is liable, or may be liable, to the defendant asserting the cross-claim for all or part of the claim asserted by the plaintiff.

B(3) An answer containing a cross-claim shall be served upon the parties who have appeared.

C Third party practice.

C(1) After commencement of the action, a defending party, as a third party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to the third party plaintiff for all or part of the plaintiffs claim against the third party plaintiff as a matter of right not later than 90 days after service of the plaintiffs summons and complaint on the defending party. Otherwise the third party plaintiff must obtain agreement of parties who have appeared and leave of court. The person served with the summons and third party complaint, hereinafter called the third party defendant, shall assert any defenses to the third party plaintiffs claim as provided in Rule 21 and may assert counterclaims against the third party plaintiff and cross-claims against other third party defendants as provided in this rule. The third party defendant may assert against the plaintiff any defenses which the third party plaintiff has to the plaintiffs claim. The third party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiffs claim against the third party plaintiff. The plaintiff may assert any claim against the third party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiffs claim against the third party plaintiff, and the third party defendant thereupon shall assert the third party defendants defenses as provided in Rule 21 and may assert the third party defendants counterclaims and cross-claims as provided in this rule. Any party may move to strike the third party claim, or for its severance or separate trial. A third party may proceed under this section against any person not a party to the action who is or may be liable to the third party defendant for all or part of the claim made in the action against the third party defendant.

C(2) A plaintiff against whom a counterclaim has been asserted may cause a third party to be brought in under circumstances which would entitle a defendant to do so under subsection C(1) of this section.

D Joinder of additional parties.

D(1) Persons other than those made parties to the original action may be made parties to a counterclaim or cross-claim in accordance with the provisions of Rules 28 and 29.

D(2) A defendant may, in an action on a contract brought by an assignee of rights under that contract, join as parties to that action all or any persons liable for attorney fees under ORS 20.097. As used in this subsection contract includes any instrument or document evidencing a debt.

D(3) In any action against a party joined under this section of this rule, the party joined shall be treated as a defendant for purposes of service of summons and time to answer under Rule 7.

E Separate trial. Upon motion of any party or on the courts own initiative, the court may order a separate trial of any counterclaim, cross-claim, or third party claim so alleged if to do so would: (1) be more convenient; (2) avoid prejudice; or (3) be more economical and expedite the matter. [CCP 12/2/78; §D amended by 1979 c.284 §17; §A amended by CCP 12/13/80; §C amended by CCP 12/4/82; §C amended by CCP 12/10/94]

AMENDED AND SUPPLEMENTAL PLEADINGS

RULE 23

A Amendments. A pleading may be amended by a party once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted, the party may so amend it at any time within 20 days after it is served. Otherwise a party may amend the pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires. Whenever an amended pleading is filed, it shall be served upon all parties who are not in default, but as to all parties who are in default or against whom a default previously has been entered, judgment may be rendered in accordance with the prayer of the original pleading served upon them; and neither the amended pleading nor the process thereon need be served upon such parties in default unless the amended pleading asks for additional relief against the parties in default.

B Amendments to conform to the evidence. When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining an action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

C Relation back of amendments. Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against the party to be brought in by amendment, such party (1) has received such notice of the institution of the action that the party will not be prejudiced in maintaining any defense on the merits, and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against the party brought in by amendment.

D How amendment made. When any pleading is amended before trial, mere clerical errors excepted, it shall be done by filing a new pleading, to be called the amended pleading, or by interlineation, deletion, or otherwise. Such amended pleading shall be complete in itself, without reference to the original or any preceding amended one.

E Supplemental pleadings. Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit the party to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor. [CCP 12/2/78; §§B,D,E,F,G amended by CCP 12/13/80]

JOINDER OF CLAIMS

RULE 24

A Permissive joinder. A plaintiff may join in a complaint, either as independent or as alternate claims, as many claims, legal or equitable, as the plaintiff has against an opposing party.

B Forcible entry and detainer and rental due. If a claim of forcible entry and detainer and a claim for rental due are joined, the defendant shall have the same time to appear as is provided by rule or statute in actions for the recovery of rental due.

C Separate statement. The claims joined must be separately stated and must not require different places of trial. [CCP 12/2/78; amended by 1979 c.284 §18]

EFFECT OF PROCEEDING AFTER MOTION OR AMENDMENT

RULE 25

A Amendment or pleading over after motion; non-waiver of defenses or objections. When a motion to dismiss or a motion to strike an entire pleading or a motion for a judgment on the pleadings under Rule 21 is allowed, the court may, upon such terms as may be proper, allow the party to amend the pleading. In all cases where part of a pleading is ordered stricken, the pleading shall be amended in accordance with Rule 23 D. By amending a pleading pursuant to this section, the party amending such pleading shall not be deemed thereby to have waived the right to challenge the correctness of the courts ruling.

B Amendment of pleading; objections to amended pleading not waived. If a pleading is amended, whether pursuant to sections A or B of Rule 23 or section A of this rule or pursuant to other rule or statute, a party who has filed and received a courts ruling on any motion directed to the preceding pleading does not waive any defenses or objections asserted in such motion by failing to reassert them against the amended pleading.

C Denial of motion; non-waiver by filing responsive pleading. If an objection or defense is raised by motion, and the motion is denied, the party filing the motion does not waive the objection or defense by filing a responsive pleading or by failing to re-assert the objection or defense in the responsive pleading or by otherwise proceeding with the prosecution or defense of the action. [CCP 12/13/80]

REAL PARTY IN INTEREST; CAPACITY OF PARTNERSHIPS AND ASSOCIATIONS

RULE 26

A Real party in interest. Every action shall be prosecuted in the name of the real party in interest. An executor, administrator, guardian, conservator, bailee, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in that partys own name without joining the party for whose benefit the action is brought; and when a statute of this state so provides, an action for the use or benefit of another shall be brought in the name of the state. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

B Partnerships and associations. Any partnership or other unincorporated association, whether organized for profit or not, may sue in any name which it has assumed and be sued in any name which it has assumed or by which it is known. Any member of the partnership or other unincorporated association may be joined as a party in an action against the partnership or unincorporated association. [CCP 12/2/78; amended by CCP 12/13/80]

MINOR OR INCAPACITATED PARTIES

RULE 27

A Appearance of minor parties by guardian or conservator. When a minor, who has a conservator of such minors estate or a guardian, is a party to any action, such minor shall appear by the conservator or guardian as may be appropriate or, if the court so orders, by a guardian ad litem appointed by the court in which the action is brought. If the minor does not have a conservator of such minors estate or a guardian, the minor shall appear by a guardian ad litem appointed by the court. The court shall appoint some suitable person to act as guardian ad litem:

A(1) When the minor is plaintiff, upon application of the minor, if the minor is 14 years of age or older, or upon application of a relative or friend of the minor if the minor is under 14 years of age.

A(2) When the minor is defendant, upon application of the minor, if the minor is 14 years of age or older, filed within the period of time specified by these rules or other rule or statute for appearance and answer after service of summons, or if the minor fails so to apply or is under 14 years of age, upon application of any other party or of a relative or friend of the minor.

B Appearance of incapacitated person by conservator or guardian. When a person who is incapacitated or financially incapable, as defined in ORS 125.005, who has a conservator of such persons estate or a guardian, is a party to any action, the person shall appear by the conservator or guardian as may be appropriate or, if the court so orders, by a guardian ad litem appointed by the court in which the action is brought. If the person does not have a conservator of such persons estate or a guardian, the person shall appear by a guardian ad litem appointed by the court. The court shall appoint some suitable person to act as guardian ad litem:

B(1) When the person who is incapacitated or financially incapable, as defined in ORS 125.005, is plaintiff, upon application of a relative or friend of the person.

B(2) When the person is defendant, upon application of a relative or friend of the person filed within the period of time specified by these rules or other rule or statute for appearance and answer after service of summons, or if the application is not so filed, upon application of any party other than the person. [CCP 12/2/78; amended by 1979 c.284 §19; §B amended by CCP 12/15/90; §B amended by 1995 c.79 §403 and 1995 c.664 §100]

JOINDER OF PARTIES

RULE 28

A Permissive joinder as plaintiffs or defendants. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

B Separate trials. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to unnecessary expense by the inclusion of a party against whom that party asserts no claim and who asserts no claim against that party. The court may order separate trials or make other orders to prevent delay or prejudice. [CCP 12/2/78]

JOINDER OF PERSONS NEEDED FOR JUST ADJUDICATION

RULE 29

A Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if (1) in that persons absence complete relief cannot be accorded among those already parties, or (2) that person claims an interest relating to the subject of the action and is so situated that the disposition in that persons absence may (a) as a practical matter impair or impede the persons ability to protect that interest or (b) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of their claimed interest. If such person has not been so joined, the court shall order that such person be made a party. If a person should join as a plaintiff but refuses to do so, such person shall be made a defendant, the reason being stated in the complaint.

B Determination by court whenever joinder not feasible. If a person as described in subsections A(1) and (2) of this rule cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable. The factors to be considered by the court include: first, to what extent a judgment rendered in the persons absence might be prejudicial to the person or those already parties; second, the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided; third, whether a judgment rendered in the persons absence will be adequate; fourth, whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

C Exception of class actions. This rule is subject to the provisions of Rule 32. [CCP 12/2/78; amended by 1979 c.284 §20]

MISJOINDER AND NONJOINDER OF PARTIES

RULE 30

Misjoinder and nonjoinder of parties. Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately. [CCP 12/2/78]

INTERPLEADER

RULE 31

A Parties. Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but adverse to and independent of one another, or that the plaintiff alleges that plaintiff is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross-claim or counterclaim. The provisions of this rule supplement and do not in any way limit the joinder of parties otherwise permitted by rule or statute.

B Procedure. Any property or amount involved as to which the plaintiff admits liability may, upon order of the court, be deposited with the court or otherwise preserved, or secured by bond in an amount sufficient to assure payment of the liability admitted. The court may thereafter enjoin all parties before it from commencing or prosecuting any other action regarding the subject matter of the interpleader action. Upon hearing, the court may order the plaintiff discharged from liability as to property deposited or secured before determining the rights of the claimants thereto.

C Attorney fees. In any suit or action in interpleader filed pursuant to this rule by any party other than a party who has been compensated for acting as a surety with respect to the funds or property interpled, the party filing the suit or action in interpleader shall be awarded a reasonable attorney fee in addition to costs and disbursements upon the court ordering that the funds or property interpled be deposited with the court, secured or otherwise preserved and that the party filing the suit or action in interpleader be discharged from liability as to the funds or property. The attorney fees awarded shall be assessed against and paid from the funds or property ordered interpled by the court. [CCP 12/2/78; amended by 1991 c.733 §1]

CLASS ACTIONS

RULE 32

A Requirement for class action. One or more members of a class may sue or be sued as representative parties on behalf of all only if:

A(1) The class is so numerous that joinder of all members is impracticable;

A(2) There are questions of law or fact common to the class;

A(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class;

A(4) The representative parties will fairly and adequately protect the interests of the class; and

A(5) In an action for damages, the representative parties have complied with the prelitigation notice provisions of section H of this rule.

B Class action maintainable. An action may be maintained as a class action if the prerequisites of section A of this rule are satisfied, and in addition, the court finds that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to this finding include:

B(1) The extent to which the prosecution of separate actions by or against individual members of the class creates a risk of:

B(1)(a) Inconsistent or varying adjudications with respect to members of the class which would establish incompatible standards of conduct for the party opposing the class; or

B(1)(b) Adjudications with respect to members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests;

B(2) The extent to which the relief sought would take the form of injunctive relief or corresponding declaratory relief with respect to the class as a whole;

B(3) The extent to which questions of law or fact common to the members of the class predominate over any questions affecting only individual members;

B(4) The interest of members of the class in individually controlling the prosecution or defense of separate actions;

B(5) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

B(6) The desirability or undesirability of concentrating the litigation of the claims in the particular forum;

B(7) The difficulties likely to be encountered in the management of a class action that will be eliminated or significantly reduced if the controversy is adjudicated by other available means; and

B(8) Whether or not the claims of individual class members are insufficient in the amounts or interests involved, in view of the complexities of the issues and the expenses of the litigation, to afford significant relief to the members of the class.

C Determination by order whether class action to be maintained.

C(1) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether and with respect to what claims or issues it is to be so maintained and shall find the facts specially and state separately its conclusions thereon. An order under this section may be conditional, and may be altered or amended before the decision on the merits.

C(2) Where a party has relied upon a statute or law which another party seeks to have declared invalid, or where a party has in good faith relied upon any legislative, judicial, or administrative interpretation or regulation which would necessarily have to be voided or held inapplicable if another party is to prevail in the class action, the court may postpone a determination under subsection (1) of this section until the court has made a determination as to the validity or applicability of the statute, law, interpretation, or regulation.

D Dismissal or compromise of class actions; court approval required; when notice required. Any action filed as a class action in which there has been no ruling under subsection C(1) of this rule and any action ordered maintained as a class action shall not be voluntarily dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to some or all members of the class in such manner as the court directs, except that if the dismissal is to be without prejudice or with prejudice against the class representative only, then such dismissal may be ordered without notice if there is a showing that no compensation in any form has passed directly or indirectly from the party opposing the class to the class representative or to the class representatives attorney and that no promise of such compensation has been made. If the statute of limitations has run or may run against the claim of any class member, the court may require appropriate notice.

E Court authority over conduct of class actions. In the conduct of actions to which this rule applies, the court may make appropriate orders which may be altered or amended as may be desirable:

E(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument, including precertification determination of a motion made by any party pursuant to Rules 21 or 47 if the court concludes that such determination will promote the fair and efficient adjudication of the controversy and will not cause undue delay;

E(2) Requiring, for the protection of class members or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all class members of any step in the action, of the proposed extent of the judgment; of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses or otherwise to come into the action, or to be excluded from the class;

E(3) Imposing conditions on the representative parties, class members, or intervenors;

E(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly; and

E(5) Dealing with similar procedural matters.

F Notice and exclusion.

F(1) When ordering that an action be maintained as a class action under this rule, the court shall direct that notice be given to some or all members of the class under subsection E(2) of this rule, shall determine when and how this notice should be given and shall determine whether, when, how, and under what conditions putative members may elect to be excluded from the class. The matters pertinent to these determinations ordinarily include: (a) the nature of the controversy and the relief sought; (b) the extent and nature of any members injury or liability; (c) the interest of the party opposing the class in securing a final resolution of the matters in controversy; (d) the inefficiency or impracticality of separately maintained actions to resolve the controversy; (e) the cost of notifying the members of the class; and (f) the possible prejudice to members to whom notice is not directed. When appropriate, exclusion may be conditioned on a prohibition against institution or maintenance of a separate action on some or all of the matters in controversy in the class action or a prohibition against use in a separately maintained action of any judgment rendered in favor of the class from which exclusion is sought.

F(2) Prior to the entry of a judgment against a defendant the court shall request members of the class who may be entitled to individual monetary recovery to submit a statement in a form prescribed by the court requesting affirmative relief which may also, where appropriate, require information regarding the nature of the loss, injury, claim, transactional relationship, or damage. The statement shall be designed to meet the ends of justice. In determining the form of the statement, the court shall consider the nature of the acts of the defendant, the amount of knowledge a class member would have about the extent of such members damages, the nature of the class including the probable degree of sophistication of its members, and the availability of relevant information from sources other than the individual class members. The amount of damages assessed against the defendant shall not exceed the total amount of damages determined to be allowable by the court for each individual class member who has filed a statement required by the court, assessable court costs, and an award of attorney fees, if any, as determined by the court.

F(3) Failure of a class member to file a statement required by the court will be grounds for entry of judgment dismissing such class members claim for individual monetary recovery without prejudice to the right to maintain an individual, but not a class, action for such claim.

F(4) Plaintiffs shall bear costs of any notice ordered prior to a determination of liability. The court may, however, order that defendant bear all or a specified part of the costs of any notice included with a regular mailing by defendant to its current customers or employees. The court may hold a hearing to determine how the costs of such notice shall be apportioned.

F(5) No duty of compliance with due process notice requirements is imposed on a defendant by reason of the defendant including notice with a regular mailing by the defendant to current customers or employes of the defendant under this section.

F(6) As used in this section, customer includes a person, including but not limited to a student, who has purchased services or goods from a defendant.

G Commencement or maintenance of class actions regarding particular issues; subclasses. When appropriate an action may be brought or ordered maintained as a class action with respect to particular claims or issues or by or against multiple classes or subclasses. Each subclass must separately satisfy all requirements of this rule except for subsection A(1).

H Notice and demand required prior to commencement of action for damages.

H(1) Thirty days or more prior to the commencement of an action for damages pursuant to the provisions of sections A and B of this rule, the potential plaintiffs class representative shall:

H(1)(a) Notify the potential defendant of the particular alleged cause of action; and

H(1)(b) Demand that such person correct or rectify the alleged wrong.

H(2) Such notice shall be in writing and shall be sent by certified or registered mail, return receipt requested, to the place where the transaction occurred, such persons principal place of business within this state, or, in the case of a corporation or limited partnership not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership, and to any address the use of which the class representative knows, or on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

I Limitation on maintenance of class actions for damages. No action for damages may be maintained under the provisions of sections A and B of this rule upon a showing by a defendant that all of the following exist:

I(1) All potential class members similarly situated have been identified, or a reasonable effort to identify such other people has been made;

I(2) All potential class members so identified have been notified that upon their request the defendant will make the appropriate compensation, correction, or remedy of the alleged wrong;

I(3) Such compensation, correction, or remedy has been, or, in a reasonable time, will be, given; and

I(4) Such person has ceased from engaging in, or if immediate cessation is impossible or unreasonably expensive under the circumstances, such person will, within a reasonable time, cease to engage in such methods, acts, or practices alleged to be violative of the rights of potential class members.

J Application of sections H and I of this rule to actions for equitable relief; amendment of complaints for equitable relief to request damages permitted. An action for equitable relief brought under sections A and B of this rule may be commenced without compliance with the provisions of section H of this rule. Not less than 30 days after the commencement of an action for equitable relief, and after compliance with the provisions of section H of this rule, the class representatives complaint may be amended without leave of court to include a request for damages. The provisions of section I of this rule shall be applicable if the complaint for injunctive relief is amended to request damages.

K Limitation on maintenance of class actions for recovery of certain statutory penalties. A class action may not be maintained for the recovery of statutory minimum penalties for any class member as provided in ORS 646.638 or 15 U.S.C. 1640(a) or any other similar statute.

L Coordination of pending class actions sharing common question of law or fact.

L(1)(a) When class actions sharing a common question of fact or law are pending in different courts, the presiding judge of any such court, upon motion of any party or on the courts own initiative, may request the Supreme Court to assign a Circuit Court, Court of Appeals, or Supreme Court judge to determine whether coordination of the actions is appropriate, and a judge shall be so assigned to make that determination.

L(1)(b) Coordination of class actions sharing a common question of fact or law is appropriate if one judge hearing all of the actions for all purposes in a selected site or sites will promote the ends of justice taking into account whether the common question of fact or law is predominating and significant to the litigation; the convenience of parties, witnesses, and counsel; the relative development of the actions and the work product of counsel; the efficient utilization of judicial facilities and personnel; the calendar of the courts; the disadvantages of duplicative and inconsistent rulings, orders, or judgments; and the likelihood of settlement of the actions without further litigation should coordination be denied.

L(2) If the assigned judge determines that coordination is appropriate, such judge shall order the actions coordinated, report that fact to the Chief Justice of the Supreme Court, and the Chief Justice shall assign a judge to hear and determine the actions in the site or sites the Chief Justice deems appropriate.

L(3) The judge of any court in which there is pending an action sharing a common question of fact or law with coordinated actions, upon motion of any party or on the courts own initiative, may request the judge assigned to hear the coordinated action for an order coordinating such actions. Coordination of the action pending before the judge so requesting shall be determined under the standards specified in subsection (1) of this section.

L(4) Pending any determination of whether coordination is appropriate, the judge assigned to make the determination may stay any action being considered for, or affecting any action being considered for, coordination.

L(5) Notwithstanding any other provision of law, the Supreme Court shall provide by rule the practice and procedure for coordination of class actions in convenient courts, including provision for giving notice and presenting evidence.

M Form of judgment. The judgment in an action ordered maintained as a class action, whether or not favorable to the class, shall specify or describe those found to be members of the class or who, as a condition of exclusion, have agreed to be bound by the judgment. If a judgment that includes a money award is entered in favor of a class, the judgment must, when possible, identify by name each member of the class and the amount to be recovered thereby.

N Attorney fees, costs, disbursements, and litigation expenses.

N(1)(a) Attorney fees for representing a class are subject to control of the court.

N(1)(b) If under an applicable provision of law a defendant or defendant class is entitled to attorney fees, costs, or disbursements from a plaintiff class, only representative parties and those members of the class who have appeared individually are liable for those amounts. If a plaintiff is entitled to attorney fees, costs, or disbursements from a defendant class, the court may apportion the fees, costs, or disbursements among the members of the class.

N(1)(c) If the prevailing class recovers a judgment that can be divided for the purpose, the court may order reasonable attorney fees and litigation expenses of the class to be paid from the recovery.

N(1)(d) The court may order the adverse party to pay to the prevailing class its reasonable attorney fees and litigation expenses if permitted by law in similar cases not involving a class.

N(1)(e) In determining the amount of attorney fees for a prevailing class the court shall consider the following factors:

N(1)(e)(i) The time and effort expended by the attorney in the litigation, including the nature, extent, and quality of the services rendered;

N(1)(e)(ii) Results achieved and benefits conferred upon the class;

N(1)(e)(iii) The magnitude, complexity, and uniqueness of the litigation;

N(1)(e)(iv) The contingent nature of success; and

N(1)(e)(v) Appropriate criteria in DR 2-106 of the Oregon Code of Professional Responsibility.

N(2) Before a hearing under section C of this rule or at any other time the court directs, the representative parties and the attorney for the representative parties shall file with the court, jointly or separately:

N(2)(a) A statement showing any amount paid or promised them by any person for the services rendered or to be rendered in connection with the action or for the costs and expenses of the litigation and the source of all of the amounts;

N(2)(b) A copy of any written agreement, or a summary of any oral agreement, between the representative parties and their attorney concerning financial arrangement or fees; and

N(2)(c) A copy of any written agreement, or a summary of any oral agreement, by the representative parties or the attorney to share these amounts with any person other than a member, regular associate, or an attorney regularly of counsel with the law firm of the representative parties attorney. This statement shall be supplemented promptly if additional arrangements are made.

O Statute of limitations. The statute of limitations is tolled for all class members upon the commencement of an action asserting a class action. The statute of limitations resumes running against a member of a class:

O(1) Upon filing of an election of exclusion by such class member;

O(2) Upon entry of an order of certification, or of an amendment thereof, eliminating the class member from the class;

O(3) Except as to representative parties, upon entry of an order under section C of this rule refusing to certify the class as a class action; and

O(4) Upon dismissal of the action without an adjudication on the merits. [CCP 12/2/78; amended by CCP 12/13/80; amended by 1981 c.912 §1; §H amended by CCP 12/8/84; amended by CCP 12/12/92; §F amended by CCP 12/10/94; §N amended by CCP 12/9/00; §§F,M amended by 2003 c.576 §§173,259]

INTERVENTION

RULE 33

A Definition. Intervention takes place when a third person is permitted to become a party to an action between other persons, either by joining the plaintiff in claiming what is sought by the complaint, by uniting with the defendant in resisting the claims of the plaintiff, or by demanding something adversely to both the plaintiff and defendant.

B Intervention of right. At any time before trial, any person shall be permitted to intervene in an action when a statute of this state, these rules, or the common law, confers an unconditional right to intervene.

C Permissive intervention. At any time before trial, any person who has an interest in the matter in litigation may, by leave of court, intervene. In exercising its discretion, the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

D Procedure. A person desiring to intervene shall serve a motion to intervene upon the parties as provided in Rule 9. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. If the court allows the intervention, parties shall, within 10 days, file those responsive pleadings which are permitted or required by these rules for such pleading. [CCP 12/2/78; §B amended by 1979 c.284 §21]

SUBSTITUTION OF PARTIES

RULE 34

A Nonabatement of action by death, disability, or transfer. No action shall abate by the death or disability of a party, or by the transfer of any interest therein, if the claim survives or continues.

B Death of a party; continued proceedings. In case of the death of a party, the court shall, on motion, allow the action to be continued:

B(1) By such partys personal representative or successors in interest at any time within one year after such partys death; or

B(2) Against such partys personal representative or successors in interest unless the personal representative or successors in interest mail or deliver notice including the information required by ORS 115.003 (3) to the claimant or to the claimants attorney if the claimant is known to be represented, and the claimant or his attorney fails to move the court to substitute the personal representative or successors in interest within 30 days of mailing or delivery.

C Disability of a party; continued proceedings. In case of the disability of a party, the court may, at any time within one year thereafter, on motion, allow the action to be continued by or against the partys guardian or conservator or successors in interest.

D Death of a party; surviving parties. In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be shown upon the record by a written statement of a party signed in conformance with Rule 17 and the action shall proceed in favor of or against the surviving parties.

E Transfer of interest. In case of any transfer of interest, the action may be continued by or against the original party, unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party.

F Public officers; death or separation from office.

F(1) When a public officer is a party to an action in such officers official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and such officers successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

F(2) When a public officer sues or is sued in such officers official capacity, such officer may be described as a party by official title rather than by name; but the court may require such officers name to be added.

G Procedure. The motion for substitution may be made by any party, or by the successors in interest or representatives of the deceased or disabled party, or the successors in interest of the transferor and shall be served on the parties as provided in Rule 9 and upon persons not parties in the manner provided in Rule 7 for the service of a summons. [CCP 12/2/78; §D amended by 1979 c.284 §22; §B amended by CCP 12/14/02]

RULE 35 (Reserved for Expansion)

GENERAL PROVISIONS GOVERNING DISCOVERY

RULE 36

A Discovery methods. Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission.

B Scope of discovery. Unless otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows:

B(1) In general. For all forms of discovery, parties may inquire regarding any matter, not privileged, which is relevant to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things, and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

B(2) Insurance agreements or policies.  B(2)(a) A party, upon the request of an adverse party, shall disclose the existence and contents of any insurance agreement or policy under which a person transacting insurance may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment.

B(2)(b) The obligation to disclose under this subsection shall be performed as soon as practicable following the filing of the complaint and the request to disclose. The court may supervise the exercise of disclosure to the extent necessary to insure that it proceeds properly and expeditiously. However, the court may limit the extent of disclosure under this subsection as provided in section C of this rule.

B(2)(c) Information concerning the insurance agreement or policy is not by reason of disclosure admissible in evidence at trial. For purposes of this subsection, an application for insurance shall not be treated as part of an insurance agreement or policy.

B(2)(d) As used in this subsection, disclose means to afford the adverse party an opportunity to inspect or copy the insurance agreement or policy.

B(3) Trial preparation materials. Subject to the provisions of Rule 44, a party may obtain discovery of documents and tangible things otherwise discoverable under subsection B(1) of this rule and prepared in anticipation of litigation or for trial by or for another party or by or for that other partys representative (including an attorney, consultant, surety, indemnitor, insurer, or agent) only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of such partys case and is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation.

A party may obtain, without the required showing, a statement concerning the action or its subject matter previously made by that party. Upon request, a person who is not a party may obtain, without the required showing, a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person or party requesting the statement may move for a court order. The provisions of Rule 46 A(4) apply to the award of expenses incurred in relation to the motion. For purposes of this subsection, a statement previously made is (a) a written statement signed or otherwise adopted or approved by the person making it, or (b) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

C Court order limiting extent of disclosure. Upon motion by a party or by the person from whom discovery is sought, and for good cause shown, the court in which the action is pending may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following: (1) that the discovery not be had; (2) that the discovery may be had only on specified terms and conditions, including a designation of the time or place; (3) that the discovery may be had only by a method of discovery other than that selected by the party seeking discovery; (4) that certain matters not be inquired into, or that the scope of the discovery be limited to certain matters; (5) that discovery be conducted with no one present except persons designated by the court; (6) that a deposition after being sealed be opened only by order of the court; (7) that a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way; (8) that the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court; or (9) that to prevent hardship the party requesting discovery pay to the other party reasonable expenses incurred in attending the deposition or otherwise responding to the request for discovery.

If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. The provisions of Rule 46 A(4) apply to the award of expenses incurred in relation to the motion. [CCP 12/2/78; §B amended by 1979 c.284 §23; §B(3) amended by CCP 12/13/80]

PERPETUATION OF TESTIMONY OR EVIDENCE BEFORE ACTION OR PENDING APPEAL

RULE 37

A Before action.

A(1) Petition. A person who desires to perpetuate testimony or to obtain discovery to perpetuate evidence under Rule 43 or Rule 44 regarding any matter that may be cognizable in any court of this state may file a petition in the circuit court in the county of such persons residence or the residence of any expected adverse party. The petition shall be entitled in the name of the petitioner and shall show: (a) that the petitioner, or the petitioners personal representatives, heirs, beneficiaries, successors, or assigns are likely to be a party to an action cognizable in a court of this state and are presently unable to bring such an action or defend it, or that the petitioner has an interest in real property or some easement or franchise therein, about which a controversy may arise, which would be the subject of such action; (b) the subject matter of the expected action and petitioners interest therein and a copy, attached to the petition, of any written instrument the validity or construction of which may be called into question or which is connected with the subject matter of the expected action; (c) the facts which petitioner desires to establish by the proposed testimony or other discovery and petitioners reasons for desiring to perpetuate; (d) the names or a description of the persons petitioner expects will be adverse parties and their addresses so far as one is known; and, (e) the names and addresses of the parties to be examined or from whom discovery is sought and the substance of the testimony or other discovery which petitioner expects to elicit and obtain from each. The petition shall name persons to be examined and ask for an order authorizing the petitioner to take their depositions for the purpose of perpetuating their testimony, or shall name persons in the petition from whom discovery is sought and shall ask for an order allowing discovery under Rule 43 or Rule 44 from such persons for the purpose of preserving evidence.

A(2) Notice and service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court at a time and place named therein, for the order described in the petition. The notice shall be served either within or without the state in the manner provided for service of summons in Rule 7, but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served with summons in the manner provided in Rule 7, an attorney who shall represent them and whose services shall be paid for by petitioner in an amount fixed by the court, and, in case they are not otherwise represented, shall cross examine the deponent. Testimony and evidence perpetuated under this rule shall be admissible against expected adverse parties not served with notice only in accordance with the applicable rules of evidence. If any expected adverse party is a minor or incompetent, the provisions of Rule 27 apply.

A(3) Order and examination. If the court is satisfied that the perpetuation of the testimony or other discovery to perpetuate evidence may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written questions; or shall make an order designating or describing the persons from whom discovery may be sought under Rule 43 specifying the objects of such discovery; or shall make an order for a physical or mental examination as provided in Rule 44. Discovery may then be had in accordance with these rules. For the purpose of applying these rules to discovery before action, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such discovery was filed.

B Pending appeal. If an appeal has been taken from a judgment of a court to which these rules apply or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony or may allow discovery under Rule 43 or Rule 44 for use in the event of further proceedings in such court. In such case the party who desires to perpetuate the testimony or obtain the discovery may make a motion in the court therefor upon the same notice and service thereof as if the action was pending in the circuit court. The motion shall show: (1) the names and addresses of the persons to be examined or from whom other discovery is sought and the substance of the testimony or other discovery which the party expects to elicit from each; and (2) the reasons for perpetuating their testimony or seeking such other discovery. If the court finds that the perpetuation of the testimony or other discovery is proper to avoid a failure or delay of justice, it may make an order as provided in subsection (3) of section A of this rule and thereupon discovery may be had and used in the same manner and under the same conditions as are prescribed in these rules for discovery in actions pending in the circuit court.

C Perpetuation by action. This rule does not limit the power of a court to entertain an action to perpetuate testimony.

D Filing of depositions. Depositions taken under this rule shall be filed with the court in which the petition is filed or the motion is made. [CCP 12/2/78]

PERSONS WHO MAY ADMINISTER OATHS FOR DEPOSITIONS; FOREIGN DEPOSITIONS

RULE 38

A Within Oregon.

A(1) Within this state, depositions shall be preceded by an oath or affirmation administered to the deponent by an officer authorized to administer oaths by the laws of this state or by a person specially appointed by the court in which the action is pending. A person so appointed has the power to administer oaths for the purpose of the deposition.

A(2) For purposes of this rule, a deposition taken pursuant to Rule 39 C(7) is taken within this state if either the deponent or the person administering the oath is located in this state.

B Outside the state. Within another state, or within a territory or insular possession subject to the dominion of the United States, or in a foreign country, depositions may be taken (1) on notice before a person authorized to administer oaths in the place in which the examination is held, either by the law thereof or by the law of the United States, or (2) before a person appointed or commissioned by the court in which the action is pending, and such a person shall have the power by virtue of such persons appointment or commission to administer any necessary oath and take testimony, or (3) pursuant to a letter rogatory. A commission or letter rogatory shall be issued on application and notice and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter rogatory may be issued in proper cases. A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title. A letter rogatory may be addressed To the Appropriate Authority in (here name the state, territory, or country). Evidence obtained in a foreign country in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within the United States under these rules.

C Foreign depositions.

C(1) Whenever any mandate, writ, or commission is issued out of any court of record in any other state, territory, district, or foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceeding as may be employed for the purpose of taking testimony in proceedings pending in this state.

C(2) This section shall be so interpreted and construed as to effectuate its general purposes to make uniform the laws of those states which have similar rules or statutes. [CCP 12/2/78; amended by 1979 c.284 §24; §A amended by CCP 12/12/92]

DEPOSITIONS UPON ORAL EXAMINATION

RULE 39

A When deposition may be taken. After the service of summons or the appearance of the defendant in any action, or in a special proceeding at any time after a question of fact has arisen, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of the period of time specified in Rule 7 to appear and answer after service of summons on any defendant, except that leave is not required (1) if a defendant has served a notice of taking deposition or otherwise sought discovery, or (2) a special notice is given as provided in subsection C(2) of this Rule. The attendance of a witness may be compelled by subpoena as provided in Rule 55.

B Order for deposition or production of prisoner. The deposition of a person confined in a prison or jail may only be taken by leave of court. The deposition shall be taken on such terms as the court prescribes, and the court may order that the deposition be taken at the place of confinement or, when the prisoner is confined in this state, may order temporary removal and production of the prisoner for purposes of the deposition.

C Notice of examination.

C(1) General requirements. A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify such person or the particular class or group to which such person belongs. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice.

C(2) Special notice. Leave of court is not required for the taking of a deposition by plaintiff if the notice (a) states that the person to be examined is about to go out of the state, or is bound on a voyage to sea, and will be unavailable for examination unless the deposition is taken before the expiration of the period of time specified in Rule 7 to appear and answer after service of summons on any defendant, and (b) sets forth facts to support the statement. The plaintiffs attorney shall sign the notice, and such signature constitutes a certification by the attorney that to the best of such attorneys knowledge, information, and belief the statement and supporting facts are true.

If a party shows that when served with notice under this subsection, the party was unable through the exercise of diligence to obtain counsel to represent such party at the taking of the deposition, the deposition may not be used against such party.

C(3) Shorter or longer time. The court may for cause shown enlarge or shorten the time for taking the deposition.

C(4) Non-stenographic recording. The notice of deposition required under subsection (1) of this section may provide that the testimony be recorded by other than stenographic means, in which event the notice shall designate the manner of recording and preserving the deposition. A court may require that the deposition be taken by stenographic means if necessary to assure that the recording be accurate.

C(5) Production of documents and things. The notice to a party deponent may be accompanied by a request made in compliance with Rule 43 for the production of documents and tangible things at the taking of the deposition. The procedure of Rule 43 shall apply to the request.

C(6) Deposition of organization. A party may in the notice and in a subpoena name as the deponent a public or private corporation or a partnership or association or governmental agency and describe with reasonable particularity the matters on which examination is requested. In that event, the organization so named shall designate one or more officers, directors, managing agents, or other persons who consent to testify on its behalf, and shall set forth, for each person designated, the matters on which such person will testify. A subpoena shall advise a nonparty organization of its duty to make such a designation. The persons so designated shall testify as to matters known or reasonably available to the organization. This subsection does not preclude taking a deposition by any other procedure authorized in these rules.

C(7) Deposition by telephone. Parties may agree by stipulation or the court may order that testimony at a deposition be taken by telephone. If testimony at a deposition is taken by telephone pursuant to court order, the order shall designate the conditions of taking testimony, the manner of recording the deposition, and may include other provisions to assure that the recorded testimony will be accurate and trustworthy. If testimony at a deposition is taken by telephone other than pursuant to court order or stipulation made a part of the record, then objections as to the taking of testimony by telephone, the manner of giving the oath or affirmation, and the manner of recording the deposition are waived unless seasonable objection thereto is made at the taking of the deposition. The oath or affirmation may be administered to the deponent, either in the presence of the person administering the oath or over the telephone, at the election of the party taking the deposition.

D Examination; record; oath; objections.

D(1) Examination; cross-examination; oath. Examination and cross-examination of deponents may proceed as permitted at trial. The person described in Rule 38 shall put the deponent on oath.

D(2) Record of examination. The testimony of the deponent shall be recorded either stenographically or as provided in subsection C(4) of this rule. If testimony is recorded pursuant to subsection C(4) of this rule, the party taking the deposition shall retain the original recording without alteration, unless the recording is filed with the court pursuant to subsection G(2) of this rule, until final disposition of the action. Upon request of a party or deponent and payment of the reasonable charges therefor, the testimony shall be transcribed.

D(3) Objections. All objections made at the time of the examination shall be noted on the record. A party or deponent shall state objections concisely and in a non-argumentative and non-suggestive manner. Evidence shall be taken subject to the objection, except that a party may instruct a deponent not to answer a question, and a deponent may decline to answer a question, only:

(a) when necessary to present or preserve a motion under section E of this rule;

(b) to enforce a limitation on examination ordered by the court; or

(c) to preserve a privilege or constitutional or statutory right.

D(4) Written questions as alternative. In lieu of participating in an oral examination, parties may serve written questions on the party taking the deposition who shall propound them to the deponent on the record.

E Motion for court assistance; expenses.

E(1) Motion for court assistance. At any time during the taking of a deposition, upon motion and a showing by a party or a deponent that the deposition is being conducted or hindered in bad faith, or in a manner not consistent with these rules, or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or any party, the court may order the officer conducting the examination to cease forthwith from taking the deposition, or may limit the scope or manner of the taking of the deposition as provided in section C of Rule 36. The motion shall be presented to the court in which the action is pending, except that non-party deponents may present the motion to the court in which the action is pending or the court at the place of examination. If the order terminates the examination, it shall be resumed thereafter only on order of the court in which the action is pending. Upon demand of the moving party or deponent, the parties shall suspend the taking of the deposition for the time necessary to make a motion under this subsection.

E(2) Allowance of expenses. Subsection A(4) of Rule 46 shall apply to the award of expenses incurred in relation to a motion under this section.

F Submission to witness; changes; statement.

F(1) Necessity of submission to witness for examination. When the testimony is taken by stenographic means, or is recorded by other than stenographic means as provided in subsection C(4) of this rule, and if any party or the witness so requests at the time the deposition is taken, the recording or transcription shall be submitted to the witness for examination, changes, if any, and statement of correctness. With leave of court such request may be made by a party or witness at any time before trial.

F(2) Procedure after examination. Any changes which the witness desires to make shall be entered upon the transcription or stated in a writing to accompany the recording by the party taking the deposition, together with a statement of the reasons given by the witness for making them. Notice of such changes and reasons shall promptly be served upon all parties by the party taking the deposition. The witness shall then state in writing that the transcription or recording is correct subject to the changes, if any, made by the witness, unless the parties waive the statement or the witness is physically unable to make such statement or cannot be found. If the statement is not made by the witness within 30 days, or within a lesser time upon court order, after the deposition is submitted to the witness, the party taking the deposition shall state on the transcription or in a writing to accompany the recording the fact of waiver, or the physical incapacity or absence of the witness, or the fact of refusal of the witness to make the statement, together with the reasons, if any, given therefor; and the deposition may then be used as fully as though the statement had been made unless, on a motion to suppress under Rule 41 D, the court finds that the reasons given for the refusal to make the statement require rejection of the deposition in whole or in part.

F(3) No request for examination. If no examination by the witness is requested, no statement by the witness as to the correctness of the transcription or recording is required.

G Certification; filing; exhibits; copies.

G(1) Certification. When a deposition is stenographically taken, the stenographic reporter shall certify, under oath, on the transcript that the witness was duly sworn and that the transcript is a true record of the testimony given by the witness. When a deposition is recorded by other than stenographic means as provided in subsection C(4) of this rule, and thereafter transcribed, the person transcribing it shall certify, under oath, on the transcript that such person heard the witness sworn on the recording and that the transcript is a correct transcription of the recording. When a recording or a non-stenographic deposition or a transcription of such recording or non-stenographic deposition is to be used at any proceeding in the action or is filed with the court, the party taking the deposition, or such partys attorney, shall certify under oath that the recording, either filed or furnished to the person making the transcription, is a true, complete, and accurate recording of the deposition of the witness and that the recording has not been altered.

G(2) Filing. If requested by any party, the transcript or the recording of the deposition shall be filed with the court where the action is pending. When a deposition is stenographically taken, the stenographic reporter or, in the case of a deposition taken pursuant to subsection C(4) of this rule, the party taking the deposition shall enclose it in a sealed envelope, directed to the clerk of the court or the justice of the peace before whom the action is pending or such other person as may by writing be agreed upon, and deliver or forward it accordingly by mail or other usual channel of conveyance. If a recording of a deposition has been filed with the court, it may be transcribed upon request of any party under such terms and conditions as the court may direct.

G(3) Exhibits. Documents and things produced for inspection during the examination of the witness shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party. Whenever the person producing materials desires to retain the originals, such person may substitute copies of the originals, or afford each party an opportunity to make copies thereof. In the event the original materials are retained by the person producing them, they shall be marked for identification and the person producing them shall afford each party the subsequent opportunity to compare any copy with the original. The person producing the materials shall also be required to retain the original materials for subsequent use in any proceeding in the same action. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

G(4) Copies. Upon payment of reasonable charges therefor, the stenographic reporter or, in the case of a deposition taken pursuant to subsection C(4) of this rule, the party taking the deposition shall furnish a copy of the deposition to any party or to the deponent.

H Payment of expenses upon failure to appear.

H(1) Failure of party to attend. If the party giving the notice of the taking of the deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court in which the action is pending may order the party giving the notice to pay to such other party the amount of the reasonable expenses incurred by such other party and the attorney for such other party in so attending, including reasonable attorneys fees.

H(2) Failure of witness to attend. If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon the witness and the witness because of such failure does not attend, and if another party attends in person or by attorney because the attending party expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the amount of the reasonable expenses incurred by such other party and the attorney for such other party in so attending, including reasonable attorneys fees.

I Perpetuation of testimony after commencement of action.

I(1) After commencement of any action, any party wishing to perpetuate the testimony of a witness for the purpose of trial or hearing may do so by serving a perpetuation deposition notice.

I(2) The notice is subject to subsections C(1) through (7) of this rule and shall additionally state:

I(2)(a) A brief description of the subject areas of testimony of the witness; and

I(2)(b) The manner of recording the deposition.

I(3) Prior to the time set for the deposition, any other party may object to the perpetuation deposition. Such objection shall be governed by the standards of Rule 36 C. At any hearing on such an objection, the burden shall be on the party seeking perpetuation to show that: (a) the witness may be unavailable as defined in ORS 40.465 (1)(d) or (e) or 45.250 (2)(a) through (c); or (b) it would be an undue hardship on the witness to appear at the trial or hearing; or (c) other good cause exists for allowing the perpetuation. If no objection is filed, or if perpetuation is allowed, the testimony taken shall be admissible at any subsequent trial or hearing in the action, subject to the Oregon Evidence Code.

I(4) Any perpetuation deposition shall be taken not less than seven days before the trial or hearing on not less than 14 days notice. However, the court in which the action is pending may allow a shorter period for a perpetuation deposition before or during trial upon a showing of good cause.

I(5) To the extent that a discovery deposition is allowed by law, any party may conduct a discovery deposition of the witness prior to the perpetuation deposition.

I(6) The perpetuation examination shall proceed as set forth in section D of this rule. All objections to any testimony or evidence taken at the deposition shall be made at the time and noted upon the record. The court before which the testimony is offered shall rule on any objections before the testimony is offered. Any objections not made at the deposition shall be deemed waived. [CCP 12/2/78; §F amended by 1979 c.284 §25; §F amended by CCP 12/13/80; amended by CCP 12/13/86; amended by 1987 c.275 §2; §I amended by 1989 c.980 §5; §§C,E,G amended by CCP 12/12/92; §I amended by CCP 12/14/96; §§D,E amended by CCP 12/12/98]

DEPOSITIONS UPON WRITTEN QUESTIONS

RULE 40

A Serving questions; notice. Upon stipulation of the parties or leave of court for good cause shown, and after commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as provided in Rule 55. The deposition of a person confined in prison may be taken only as provided in Rule 39 B.

A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating (1) the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify such person or the particular class or group to which the person belongs, and (2) the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of Rule 39 C(6).

Within 30 days after the notice and written questions are served, a party may serve cross questions upon all other parties. Within 10 days after being served with cross questions, a party may serve redirect questions upon all other parties. Within 10 days after being served with redirect questions, a party may serve recross questions upon all other parties. The court may for cause shown enlarge or shorten the time.

B Officer to take responses and prepare record. A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by Rule 39 D, F, and G, to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by the officer. [CCP 12/2/78; amended by CCP 12/4/82]

EFFECT OF ERRORS AND IRREGULARITIES IN DEPOSITIONS

RULE 41

A As to notice.

All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

B As to disqualification of officer. Objection to taking a deposition because of disqualification of the officer administering the oath is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

C As to taking of deposition.

C(1) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

C(2) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

C(3) Objections to the form of written questions submitted under Rule 40 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within 20 days after service of the last questions authorized.

D As to completion and return of deposition. Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with under Rules 39 and 40 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained. [CCP 12/2/78]

RULE 42 (Reserved for Expansion)

PRODUCTION OF DOCUMENTS AND THINGS AND ENTRY UPON LAND FOR  NSPECTION AND OTHER PURPOSES

RULE 43

A Scope. Any party may serve on any other party a request: (1) to produce and permit the party making the request, or someone acting on behalf of the party making the request, to inspect and copy, any designated documents (including writings, drawings, graphs, charts, photographs, phono-records, and other data compilations from which information can be obtained, and translated, if necessary, by the respondent through detection devices into reasonably usable form), or to inspect and copy, test, or sample any tangible things which constitute or contain matters within the scope of Rule 36 B and which are in the possession, custody, or control of the party upon whom the request is served; or (2) to permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation there- on, within the scope of Rule 36 B.

B Procedure. A party may serve the request on the plaintiff after commencement of the action and on any other party with or after service of the summons on that party. The request shall set out the items that the requesting party desires to inspect either by individual item or by category and describe each item and category with reasonable particularity. The request shall specify a reasonable time, place, and manner for making the inspection and performing the related acts. A request shall not require a defendant to produce or allow inspection or other related acts before the expiration of 45 days after service of summons, unless the court specifies a shorter time. The party that receives service of a request shall comply with the request unless that party objects to the request, with a statement of reasons for each objection, before the time specified in the request for allowing the inspection and performing the related acts. An objection to part of an item or category of a requested item shall specify the objectionable part. The duty to comply with the request is a continuing duty during the pendency of the action. Notwithstanding any other response or objection, a party that subsequently discovers any document or thing that the request identifies shall produce or allow inspection of the item, or object in the manner described in this paragraph, within a reasonable time after discovering the item. The party submitting the request may move for an order under Rule 46 A with respect to any objection to or other failure to respond to the request or any part thereof, or any failure to permit inspection as requested.

C Writing called for need not be offered. Though a writing called for by one party is produced by the other, and is inspected by the party calling for it, the party requesting production is not obliged to offer it in evidence.

D Persons not parties. A person not a party to the action may be compelled to produce books, papers, documents, or tangible things and to submit to an inspection thereof as provided in Rule 55. This rule does not preclude an independent action against a person not a party for permission to enter upon land. [CCP 12/2/78; §A amended by 1979 c.284 §26; §D amended by CCP 12/15/90; §B amended by CCP 12/14/02]

PHYSICAL AND MENTAL EXAMINATION OF PERSONS; REPORTS OF EXAMINATIONS

RULE 44

A Order for examination. When the mental or physical condition or the blood relationship of a party, or of an agent, employee, or person in the custody or under the legal control of a party (including the spouse of a party in an action to recover for injury to the spouse), is in controversy, the court may order the party to submit to a physical or mental examination by a physician or a mental examination by a psychologist or to produce for examination the person in such partys custody or legal control. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

B Report of examining physician or psychologist. If requested by the party against whom an order is made under section A of this rule or the person examined, the party causing the examination to be made shall deliver to the requesting person or party a copy of a detailed report of the examining physician or psychologist setting out such physicians or psychologists findings, including results of all tests made, diagnoses and conclusions, together with like reports of all earlier examinations of the same condition. After delivery the party causing the examination shall be entitled upon request to receive from the party against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows inability to obtain it. This section applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise.

C Reports of examinations; claims for damages for injuries. In a civil action where a claim is made for damages for injuries to the party or to a person in the custody or under the legal control of a party, upon the request of the party against whom the claim is pending, the claimant shall deliver to the requesting party a copy of all written reports and existing notations of any examinations relating to injuries for which recovery is sought unless the claimant shows inability to comply.

D Report; effect of failure to comply.

D(1) Preparation of written report. If an obligation to furnish a report arises under sections B or C of this rule and the examining physician or psychologist has not made a written report, the party who is obliged to furnish the report shall request that the examining physician or psychologist prepare a written report of the examination, and the party requesting such report shall pay the reasonable costs and expenses, including the examiners fee, necessary to prepare such a report.

D(2) Failure to comply or make report or request report. If a party fails to comply with sections B and C of this rule, or if a physician or psychologist fails or refuses to make a detailed report within a reasonable time, or if a party fails to request that the examining physician or psychologist prepare a written report within a reasonable time, the court may require the physician or psychologist to appear for a deposition or may exclude the physicians or psychologists testimony if offered at the trial.

E Access to individually identifiable health information. Any party against whom a civil action is filed for compensation or damages for injuries may obtain copies of individually identifiable health information as defined in Rule 55 H within the scope of discovery under Rule 36 B. Individually identifiable health information may be obtained by written patient authorization, by an order of the court, or by subpoena in accordance with Rule 55 H. [CCP 12/2/78; §§A,E amended by c.284 §§27, 28; §E amended by CCP 12/4/82; §C amended by CCP 12/13/86; §§C,E amended by CCP 12/10/88 and 1/6/89; §§A,B,D amended by 1989 c.1084 §2; §E amended by CCP 12/14/02]

REQUESTS FOR ADMISSION

RULE 45

A Request for admission. After commencement of an action, a party may serve upon any other party a request for the admission by the latter of the truth of relevant matters within the scope of Rule 36 B specified in the request, including facts or opinions of fact, or the application of law to fact, or of the genuineness of any relevant documents or physical objects described in or exhibited with the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. Each matter of which an admission is requested shall be separately set forth. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. The request for admissions shall be preceded by the following statement printed in capital letters of the type size in which the request is printed: FAILURE TO SERVE A WRITTEN ANSWER OR OBJECTION WITHIN THE TIME ALLOWED BY ORCP 45 B WILL RESULT IN ADMISSION OF THE FOLLOWING REQUESTS.

B Response. The matter is admitted unless, within 30 days after service of the request, or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by the partys attorney; but, unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of 45 days after service of the summons and complaint upon such defendant. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify the answer or deny only a part of the matter of which an admission is requested, the party shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless the answering party states that reasonable inquiry has been made and that the information known or readily obtainable by the answering party is insufficient to enable the answering party to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; the party may, subject to the provisions of Rule 46 C, deny the matter or set forth reasons why the party cannot admit or deny it.

C Motion to determine sufficiency. The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this rule, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a designated time prior to trial. The provisions of Rule 46 A(4) apply to the award of expenses incurred in relation to the motion.

D Effect of admission. Any matter admitted pursuant to this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission. The court may permit withdrawal or amendment when the presentation of the merits of the case will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice such party in maintaining such partys case or such partys defense on the merits. Any admission made by a party pursuant to this rule is for the purpose of the pending action only, and neither constitutes an admission by such party for any other purpose nor may be used against such party in any other action.

E Form of response. The request for admissions shall be so arranged that a blank space shall be provided after each separately numbered request. The space shall be reasonably calculated to enable the answering party to insert the admissions, denials, or objections within the space. If sufficient space is not provided, the answering party may attach additional papers with the admissions, denials, or objections and refer to them in the space provided in the request.

F Number. A party may serve more than one set of requested admissions upon an adverse party, but the total number of requests shall not exceed 30, unless the court otherwise orders for good cause shown after the proposed additional requests have been filed. In determining what constitutes a request for admission for the purpose of applying this limitation in number, it is intended that each request be counted separately, whether or not it is subsidiary or incidental to or dependent upon or included in another request, and however the requests may be grouped, combined, or arranged. [CCP 12/2/78; §§A,B amended by 1979 c.284 §§29,30]

FAILURE TO MAKE DISCOVERY; SANCTIONS

RULE 46

A Motion for order compelling discovery. A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

A(1) Appropriate court.

A(1)(a) Parties. An application for an order to a party may be made to the court in which the action is pending, and, on matters relating to a deponents failure to answer questions at a deposition, such an application may also be made to a court of competent jurisdiction in the political subdivision where the deponent is located.

A(1)(b) Non-parties. An application for an order to a deponent who is not a party shall be made to a court of competent jurisdiction in the political subdivision where the non-party deponent is located.

A(2) Motion. If a party fails to furnish a report under Rule 44 B or C, or if a deponent fails to answer a question propounded or submitted under Rules 39 or 40, or if a corporation or other entity fails to make a designation under Rule 39 C(6) or Rule 40 A, or if a party fails to respond to a request for a copy of an insurance agreement or policy under Rule 36 B(2), or if a party in response to a request for inspection submitted under Rule 43 fails to permit inspection as requested, the discovering party may move for an order compelling discovery in accordance with the request. Any motion made under this subsection shall set out at the beginning of the motion the items that the moving party seeks to discover. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before applying for an order.

If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to Rule 36 C.

A(3) Evasive or incomplete answer. For purposes of this section, an evasive or incomplete answer is to be treated as a failure to answer.

A(4) Award of expenses of motion. If the motion is granted, the court may, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorneys fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is denied, the court may, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorneys fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

B Failure to comply with order.

B(1) Sanctions by court in the county where the deponent is located. If a deponent fails to be sworn or to answer a question after being directed to do so by a circuit court judge in the county in which the deponent is located, the failure may be considered a contempt of court.

B(2) Sanctions by court in which action is pending. If a party or an officer, director, or managing agent or a person designated under Rule 39 C(6) or 40 A to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under section A of this rule or Rule 44, the court in which the action is pending may make such orders in regard to the failure as are just, including among others, the following:

B(2)(a) An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

B(2)(b) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting the disobedient party from introducing designated matters in evidence;

B(2)(c) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or any part thereof, or rendering a judgment by default against the disobedient party;

B(2)(d) In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any order except an order to submit to a physical or mental examination.

B(2)(e) Such orders as are listed in paragraphs (a), (b), and (c) of this subsection, where a party has failed to comply with an order under Rule 44 A requiring the party to produce another for examination, unless the party failing to comply shows inability to produce such person for examination.

B(3) Payment of expenses. In lieu of any order listed in subsection (2) of this section or in addition thereto, the court shall require the party failing to obey the order or the attorney advising such party or both to pay the reasonable expenses, including attorneys fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

C Expenses on failure to admit. If a party fails to admit the genuineness of any document or the truth of any matter, as requested under Rule 45, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, the party requesting the admissions may apply to the court for an order requiring the other party to pay the party requesting the admissions the reasonable expenses incurred in making that proof, including reasonable attorneys fees. The court shall make the order unless it finds that (1) the request was held objectionable pursuant to Rule 45 B or C, or (2) the admission sought was of no substantial importance, or (3) the party failing to admit had reasonable ground to believe that such party might prevail on the matter, or (4) there was other good reason for the failure to admit.

D Failure of party to attend at own deposition or respond to request for inspection or to inform of question regarding the existence of coverage of liability insurance policy. If a party or an officer, director, or managing agent of a party or a person designated under Rule 39 C(6) or 40 A to testify on behalf of a party fails (1) to appear before the officer who is to take the deposition of that party or person, after being served with a proper notice, or (2) to comply with or serve objections to a request for production and inspection submitted under Rule 43, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just, including among others it may take any action authorized under subsection B(2)(a), (b), and (c) of this rule. In lieu of any order or in addition thereto, the court shall require the party failing to act or the attorney advising such party or both to pay the reasonable expenses, including attorneys fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act described in this section may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by Rule 36 C. [CCP 12/2/78; §§A(2),D amended by CCP 12/13/80; §§A,B amended by CCP 12/12/92; §B amended by 1999 c.59 §4; §A amended by CCP 12/11/04]

SUMMARY JUDGMENT

RULE 47

A For claimant. A party seeking to recover upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of 20 days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move, with or without supporting affidavits or declarations, for a summary judgment in that partys favor upon all or any part thereof.

B For defending party. A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move, with or without supporting affidavits or declarations, for a summary judgment in that partys favor as to all or any part thereof.

C Motion and proceedings thereon. The motion and all supporting documents shall be served and filed at least 60 days before the date set for trial. The adverse party shall have 20 days in which to serve and file opposing affidavits or declarations and supporting documents. The moving party shall have five days to reply. The court shall have discretion to modify these stated times. The court shall enter judgment for the moving party if the pleadings, depositions, affidavits, declarations and admissions on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. No genuine issue as to a material fact exists if, based upon the record before the court viewed in a manner most favorable to the adverse party, no objectively reasonable juror could return a verdict for the adverse party on the matter that is the subject of the motion for summary judgment. The adverse party has the burden of producing evidence on any issue raised in the motion as to which the adverse party would have the burden of persuasion at trial. The adverse party may satisfy the burden of producing evidence with an affidavit or a declaration under section E of this rule. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.

D Form of affidavits and declarations; defense required. Except as provided by section E of this rule, supporting and opposing affidavits and declarations shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant or declarant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit or a declaration shall be attached thereto or served therewith. The court may permit affidavits or declarations to be supplemented or opposed by depositions or further affidavits or declarations. When a motion for summary judgment is made and supported as provided in this rule an adverse party may not rest upon the mere allegations or denials of that partys pleading, but the adverse partys response, by affidavits, declarations or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue as to any material fact for trial. If the adverse party does not so respond, summary judgment, if appropriate, shall be entered against such party.

E Affidavit or declaration of attorney when expert opinion required.

Motions under this rule are not designed to be used as discovery devices to obtain the names of potential expert witnesses or to obtain their facts or opinions. If a party, in opposing a motion for summary judgment, is required to provide the opinion of an expert to establish a genuine issue of material fact, an affidavit or a declaration of the partys attorney stating that an unnamed qualified expert has been retained who is available and willing to testify to admissible facts or opinions creating a question of fact, will be deemed sufficient to controvert the allegations of the moving party and an adequate basis for the court to deny the motion. The affidavit or declaration shall be made in good faith based on admissible facts or opinions obtained from a qualified expert who has actually been retained by the attorney who is available and willing to testify and who has actually rendered an opinion or provided facts which, if revealed by affidavit or declaration, would be a sufficient basis for denying the motion for summary judgment.

F When affidavits or declarations are unavailable. Should it appear from the affidavits or declarations of a party opposing the motion that such party cannot, for reasons stated, present by affidavit or declaration facts essential to justify the opposition of that party, the court may refuse the application for judgment, or may order a continuance to permit affidavits or declarations to be obtained or depositions to be taken or discovery to be had, or may make such other order as is just.

G Affidavits or declarations made in bad faith. Should it appear to the satisfaction of the court at any time that any of the affidavits or declarations presented pursuant to this rule are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits or declarations caused the other party to incur, including reasonable attorney fees, and any offending party or attorney may be subject to sanctions for contempt.

H Multiple parties or claims; limited judgment. If the court grants summary judgment for less than all parties and claims in an action, a limited judgment may be entered if the court makes the determination required by Rule 67 B. [CCP 12/2/78; §D amended by 1979 c.284 §31; §G amended by 1981 c.898 §6; amended by CCP 12/4/82; §C amended by CCP 12/8/84; §G amended by 1991 c.724 §30; §C amended by 1995 c.618 §5; §C amended by 1999 c.815 §1; amended by 2003 c.194 §9; §C amended by CCP 12/14/02; §H amended by 2003 c.576 §260]

RULES 48 and 49 (Reserved for Expansion)

JURY TRIAL

RULE 50

Jury trial of right. The right of trial by jury as declared by the Oregon Constitution or as given by a statute shall be preserved to the parties inviolate. [CCP 12/2/78]

ISSUES; TRIAL BY JURY OR BY THE COURT

RULE 51

A Issues. Issues arise upon the pleadings when a fact or conclusion of law is maintained by one party and controverted by the other.

B Issues of law; how tried. An issue of law shall be tried by the court.

C Issues of fact; how tried. The trial of all issues of fact shall be by jury unless:

C(1) The parties or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the record, consent to trial without a jury; or

C(2) The court, upon motion of a party or on its own initiative, finds that a right of trial by jury of some or all of those issues does not exist under the Constitution or statutes of this state.

D Advisory jury and jury trial by consent. In all actions not triable by right to a jury, the court, upon motion of a party or on its own initiative, may try an issue with an advisory jury or it may, with the consent of all parties, order a trial to a jury whose verdict shall have the same effect as if trial to a jury had been a matter of right. [CCP 12/2/78]

POSTPONEMENT OF CASES

RULE 52

A Postponement. When a cause is set and called for trial, it shall be tried or dismissed, unless good cause is shown for a postponement. At its discretion, the court may grant a postponement, with or without terms, including requiring any party whose conduct made the postponement necessary to pay expenses incurred by an opposing party.

B Absence of evidence. If a motion is made for postponement on the grounds of absence of evidence, the court may require the moving party to submit an affidavit or a declaration stating the evidence which the moving party expects to obtain. If the adverse party admits that such evidence would be given and that it be considered as actually given at trial, or offered and overruled as improper, the trial shall not be postponed. However, the court may postpone the trial if, after the adverse party makes the admission described in this section, the moving party can show that such affidavit or declaration does not constitute an adequate substitute for the absent evidence. The court, when it allows the motion, may impose such conditions or terms upon the moving party as may be just. [CCP 12/2/78; §A amended by CCP 12/13/80 and 12/14/96; §B amended by 2003 c.194 §10]

CONSOLIDATION;

SEPARATE TRIALS

RULE 53

A Joint hearing or trial; consolidation of actions. Upon motion of any party, when more than one action involving a common question of law or fact is pending before the court, the court may order a joint hearing or trial of any or all of the matters in issue in such actions; the court may order all such actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

B Separate trials. The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition and economy, may order a separate trial of any claim, cross-claim, counterclaim, or of any separate issue or of any number of claims, cross-claims, counterclaims, or issues, always preserving inviolate the right of trial by jury as declared by the Oregon Constitution or as given by statute. [CCP 12/2/78]

DISMISSAL OF ACTIONS; COMPROMISE

RULE 54

A Voluntary dismissal; effect thereof.

A(1) By plaintiff; by stipulation. Subject to the provisions of Rule 32 D and of any statute of this state, an action may be dismissed by the plaintiff without order of court (a) by filing a notice of dismissal with the court and serving such notice on the defendant not less than five days prior to the day of trial if no counterclaim has been pleaded, or (b) by filing a stipulation of dismissal signed by all adverse parties who have appeared in the action. Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice, except that a notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff who has once dismissed in any court of the United States or of any state an action against the same parties on or including the same claim unless the court directs that the dismissal shall be without prejudice. Upon notice of dismissal or stipulation under this subsection, the court shall enter a judgment of dismissal.

A(2) By order of court. Except as provided in subsection (1) of this section, an action shall not be dismissed at the plaintiffs instance save upon judgment of dismissal ordered by the court and upon such terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon the defendant of the plaintiffs motion to dismiss, the defendant may proceed with the counterclaim. Unless otherwise specified in the judgment of dismissal, a dismissal under this subsection is without prejudice.

A(3) Costs and disbursements. When an action is dismissed under this section, the judgment may include any costs and disbursements, including attorney fees, provided by rule or statute. Unless the circumstances indicate otherwise, the dismissed party shall be considered the prevailing party.

B Involuntary dismissal.

B(1) Failure to comply with rule or order. For failure of the plaintiff to prosecute or to comply with these rules or any order of court, a defendant may move for a judgment of dismissal of an action or of any claim against such defendant.

B(2) Insufficiency of evidence. After the plaintiff in an action tried by the court without a jury has completed the presentation of plaintiffs evidence, the defendant, without waiving the right to offer evidence in the event the motion is not granted, may move for a judgment of dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment of dismissal against the plaintiff or may decline to render any judgment until the close of all the evidence. If the court renders judgment of dismissal with prejudice against the plaintiff, the court shall make findings as provided in Rule 62.

B(3) Dismissal for want of prosecution; notice. Not less than 60 days prior to the first regular motion day in each calendar year, unless the court has sent an earlier notice on its own initiative, the clerk of the court shall mail notice to the attorneys of record in each pending case in which no action has been taken for one year immediately prior to the mailing of such notice, that a judgment of dismissal will be entered in each such case by the court for want of prosecution, unless on or before such first regular motion day, application, either oral or written, is made to the court and good cause shown why it should be continued as a pending case. If such application is not made or good cause shown, the court shall enter a judgment of dismissal in each such case. Nothing contained in this subsection shall prevent the dismissal by the court at any time, for want of prosecution of any action upon motion of any party thereto.

B(4) Effect of judgment of dismissal. Unless the court in its judgment of dismissal otherwise specifies, a dismissal under this section operates as an adjudication without prejudice.

C Dismissal of counterclaim, cross-claim, or third party claim. The provisions of this rule apply to the dismissal of any counterclaim, cross-claim, or third party claim.

D Costs of previously dismissed action.

D(1) If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the court may make such order for the payment of any unpaid judgment for costs and disbursements against plaintiff in the action previously dismissed as it may deem proper and may stay the proceedings in the action until the plaintiff has complied with the order.

D(2) If a party who previously asserted a claim, counterclaim, cross-claim or third party claim that was dismissed with prejudice subsequently makes the same claim, counterclaim, cross-claim or third party claim against the same party, the court shall enter a judgment dismissing the claim, counterclaim, cross-claim or third party claim and may enter a judgment requiring the payment of reasonable attorney fees incurred by the party in obtaining the dismissal.

E Compromise; effect of acceptance or rejection.

E(1) Except as provided in ORS 17.065 through 17.085, the party against whom a claim is asserted may, at any time up to 10 days prior to trial, serve upon the party asserting the claim an offer to allow judgment to be given against the party making the offer for the sum, or the property, or to the effect therein specified.

E(2) If the party asserting the claim accepts the offer, the party asserting the claim or such partys attorney shall endorse such acceptance thereon, and file the same with the clerk before trial, and within three days from the time it was served upon such party asserting the claim; and thereupon judgment shall be given accordingly, as a stipulated judgment. If the offer does not state that it includes costs and disbursements or attorney fees, the party asserting the claim shall submit any claim for costs and disbursements or attorney fees to the court as provided in Rule 68.

E(3) If the offer is not accepted and filed within the time prescribed, it shall be deemed withdrawn, and shall not be given in evidence on the trial; and if the party asserting the claim fails to obtain a more favorable judgment, the party asserting the claim shall not recover costs, prevailing party fees, disbursements, or attorney fees incurred after the date of the offer, but the party against whom the claim was asserted shall recover of the party asserting the claim costs and disbursements, not including prevailing party fees, from the time of the service of the offer.

F Settlement conferences. A settlement conference may be ordered by the court at any time at the request of any party or upon the courts own motion. Unless otherwise stipulated to by the parties, a judge other than the judge who will preside at trial shall conduct the settlement conference. [CCP 12/2/78; amended by 1979 c.284 §32; §E amended by CCP 12/13/80; §A amended by 1981 c.912 §2; §E amended by 1983 c.531 §1; §A amended by CCP 12/8/84; amended by 1995 c.618 §1; §E amended by CCP 12/11/04]

SUBPOENA

RULE 55

A Defined; form. A subpoena is a writ or order directed to a person and may require the attendance of such person at a particular time and place to testify as a witness on behalf of a particular party therein mentioned or may require such person to produce books, papers, documents, or tangible things and permit inspection thereof at a particular time and place. A subpoena requiring attendance to testify as a witness requires that the witness remain until the testimony is closed unless sooner discharged, but at the end of each days attendance a witness may demand of the party, or the partys attorney, the payment of legal witness fees for the next following day and if not then paid, the witness is not obliged to remain longer in attendance. Every subpoena shall state the name of the court and the title of the action.

B For production of books, papers, documents, or tangible things and to permit inspection. A subpoena may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents, or tangible things in the possession, custody or control of that person at the time and place specified therein. A command to produce books, papers, documents, or tangible things and permit inspection thereof may be joined with a command to appear at trial or hearing or at deposition or, before trial, may be issued separately. A person commanded to produce and permit inspection and copying of designated books, papers, documents or tangible things but not commanded to also appear for deposition, hearing or trial may, within 14 days after service of the subpoena or before the time specified for compliance if such time is less than 14 days after service, serve upon the party or attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena shall not be entitled to inspect and copy the materials except pursuant to an order of the court in whose name the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person commanded to produce, move for an order at any time to compel production. In any case, where a subpoena commands production of books, papers, documents or tangible things the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may (1) quash or modify the subpoena if it is unreasonable and oppressive or (2) condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents, or tangible things.

C Issuance.

C(1) By whom issued. A subpoena is issued as follows: (a) to require attendance before a court, or at the trial of an issue therein, or upon the taking of a deposition in an action pending therein or, if separate from a subpoena commanding the attendance of a person, to produce books, papers, documents or tangible things and to permit inspection thereof: (i) it may be issued in blank by the clerk of the court in which the action is pending, or if there is no clerk, then by a judge or justice of such court; or (ii) it may be issued by an attorney of record of the party to the action in whose behalf the witness is required to appear, subscribed by the signature of such attorney; (b) to require attendance before any person authorized to take the testimony of a witness in this state under Rule 38 C, or before any officer empowered by the laws of the United States to take testimony, it may be issued by the clerk of a circuit court in the county in which the witness is to be examined; (c) to require attendance out of court in cases not provided for in paragraph (a) of this subsection, before a judge, justice, or other officer authorized to administer oaths or take testimony in any matter under the laws of this state, it may be issued by the judge, justice, or other officer before whom the attendance is required.

C(2) By clerk in blank. Upon request of a party or attorney, any subpoena issued by a clerk of court shall be issued in blank and delivered to the party or attorney requesting it, who shall fill it in before service.

D Service; service on law enforcement agency; service by mail; proof of service.

D(1) Service. Except as provided in subsection (2) of this section, a subpoena may be served by the party or any other person 18 years of age or older. The service shall be made by delivering a copy to the witness personally and giving or offering to the witness at the same time the fees to which the witness is entitled for travel to and from the place designated and, whether or not personal attendance is required, one days attendance fees. The service must be made so as to allow the witness a reasonable time for preparation and travel to the place of attendance. A subpoena for taking of a deposition, served upon an organization as provided in Rule 39 C(6), shall be served in the same manner as provided for service of summons in Rule 7 D(3)(b)(i), D(3)(d), D(3)(e), or D(3)(f). Copies of each subpoena commanding production of books, papers, documents or tangible things and inspection thereof before trial, not accompanied by command to appear at trial or hearing or at deposition, whether the subpoena is served personally or by mail, shall be served on each party at least seven days before the subpoena is served on the person required to produce and permit inspection, unless the court orders a shorter period. In addition, a subpoena shall not require production less than 14 days from the date of service upon the person required to produce and permit inspection, unless the court orders a shorter period.

D(2) Service on law enforcement agency.

D(2)(a) Every law enforcement agency shall designate individual or individuals upon whom service of subpoena may be made. At least one of the designated individuals shall be available during normal business hours. In the absence of the designated individuals, service of subpoena pursuant to paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

D(2)(b) If a peace officers attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on such officer by delivering a copy personally to the officer or to one of the individuals designated by the agency which employs the officer not later than 10 days prior to the date attendance is sought. A subpoena may be served in this manner only if the officer is currently employed as a peace officer and is present within the state at the time of service.

D(2)(c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to give actual notice to the officer whose attendance is sought of the date, time, and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall promptly notify the court and a postponement or continuance may be granted to allow the officer to be personally served.

D(2)(d) As used in this subsection, law enforcement agency means the Oregon State Police, a county sheriffs department, or a municipal police department.

D(3) Service by mail.

Under the following circumstances, service of a subpoena to a witness by mail shall be of the same legal force and effect as personal service otherwise authorized by this section:

D(3)(a) The attorney certifies in connection with or upon the return of service that the attorney, or the attorneys agent, has had personal or telephone contact with the witness, and the witness indicated a willingness to appear at trial if subpoenaed;

D(3)(b) The attorney, or the attorneys agent, made arrangements for payment to the witness of fees and mileage satisfactory to the witness; and

D(3)(c) The subpoena was mailed to the witness more than 10 days before trial by certified mail or some other designation of mail that provides a receipt for the mail signed by the recipient, and the attorney received a return receipt signed by the witness more than three days prior to trial.

D(4) Service by mail; exception. Service of subpoena by mail may be used for a subpoena commanding production of books, papers, documents, or tangible things, not accompanied by a command to appear at trial or hearing or at deposition.

D(5) Proof of service. Proof of service of a subpoena is made in the same manner as proof of service of a summons except that the server need not certify that the server is not a party in the action, an attorney for a party in the action or an officer, director or employee of a party in the action.

E Subpoena for hearing or trial; prisoners. If the witness is confined in a prison or jail in this state, a subpoena may be served on such person only upon leave of court, and attendance of the witness may be compelled only upon such terms as the court prescribes. The court may order temporary removal and production of the prisoner for the purpose of giving testimony or may order that testimony only be taken upon deposition at the place of confinement. The subpoena and court order shall be served upon the custodian of the prisoner.

F Subpoena for taking depositions or requiring production of books, papers, documents, or tangible things; place of production and examination.

F(1) Subpoena for taking deposition. Proof of service of a notice to take a deposition as provided in Rules 39 C and 40 A, or of notice of subpoena to command production of books, papers, documents, or tangible things before trial as provided in subsection D(1) of this rule or a certificate that such notice will be served if the subpoena can be served, constitutes a sufficient authorization for the issuance by a clerk of court of subpoenas for the persons named or described therein.

F(2) Place of examination. A resident of this state who is not a party to the action may be required by subpoena to attend an examination or to produce books, papers, documents, or tangible things only in the county wherein such person resides, is employed or transacts business in person, or at such other convenient place as is fixed by an order of court. A nonresident of this state who is not a party to the action may be required by subpoena to attend an examination or to produce books, papers, documents, or tangible things only in the county wherein such person is served with a subpoena, or at such other convenient place as is fixed by an order of court.

F(3) Production without examination or deposition. A party who issues a subpoena may command the person to whom it is issued, other than a hospital, to produce books, papers, documents, or tangible things by mail or otherwise, at a time and place specified in the subpoena, without commanding inspection of the originals or a deposition. In such instances, the person to whom the subpoena is directed complies if the person produces copies of the specified items in the specified manner and certifies that the copies are true copies of all the items responsive to the subpoena or, if all items are not included, why they are not.

G Disobedience of subpoena; refusal to be sworn or answer as a witness. Disobedience to a subpoena or a refusal to be sworn or answer as a witness may be punished as contempt by a court before whom the action is pending or by the judge or justice issuing the subpoena. Upon hearing or trial, if the witness is a party and disobeys a subpoena or refuses to be sworn or answer as a witness, such partys complaint, answer, or reply may be stricken.

H Individually identifiable health information.

H(1) Definitions. As used in this rule, the terms individually identifiable health information and qualified protective order are defined as follows:

H(1)(a) Individually identifiable health information means information which identifies an individual or which could be used to identify an individual; which has been collected from an individual and created or received by a health care provider, health plan, employer, or health care clearinghouse; and which relates to the past, present or future physical or mental health or condition of an individual; the provision of health care to an individual; or the past, present, or future payment for the provision of health care to an individual.

H(1)(b) Qualified protective order means an order of the court, by stipulation of the parties to the litigation or otherwise, that prohibits the parties from using or disclosing individually identifiable health information for any purpose other than the litigation for which such information was requested and which requires the return to the original custodian of such information or destruction of the individually identifiable health information (including all copies made) at the end of the litigation.

H(2) Mode of Compliance. Individually identifiable health information may be obtained by subpoena only as provided in this section. However, if disclosure of any requested records is restricted or otherwise limited by state or federal law, then the protected records shall not be disclosed in response to the subpoena unless the requesting party has complied with the applicable law.

H(2)(a) The attorney for the party issuing a subpoena requesting production of individually identifiable health information must serve the custodian or other keeper of such information either with a qualified protective order or with an affidavit or declaration together with attached supporting documentation demonstrating that: (i) the party has made a good faith attempt to provide written notice to the individual or the individuals attorney that the individual or the attorney had 14 days from the date of the notice to object; (ii) the notice included the proposed subpoena and sufficient information about the litigation in which the individually identifiable health information was being requested to permit the individual or the individuals attorney to object; (iii) the individual did not object within the 14 days or, if objections were made, they were resolved and the information being sought is consistent with such resolution. The party issuing a subpoena must also certify that he or she will, promptly upon request, permit the patient or the patients representative to inspect and copy the records received.

H(2)(b) Except as provided in subsection (4) of this section, when a subpoena is served upon a custodian of individually identifiable health information in an action in which the entity or person is not a party, and the subpoena requires the production of all or part of the records of the entity or person relating to the care or treatment of an individual, it is sufficient compliance therewith if a custodian delivers by mail or otherwise a true and correct copy of all the records responsive to the subpoena within five days after receipt thereof. Delivery shall be accompanied by an affidavit or a declaration as described in subsection (3) of this section.

H(2)(c) The copy of the records shall be separately enclosed in a sealed envelope or wrapper on which the title and number of the action, name of the witness, and date of the subpoena are clearly inscribed. The sealed envelope or wrapper shall be enclosed in an outer envelope or wrapper and sealed. The outer envelope or wrapper shall be addressed as follows: (i) if the subpoena directs attendance in court, to the clerk of the court, or to the judge thereof if there is no clerk; (ii) if the subpoena directs attendance at a deposition or other hearing, to the officer administering the oath for the deposition, at the place designated in the subpoena for the taking of the deposition or at the officers place of business; (iii) in other cases involving a hearing, to the officer or body conducting the hearing at the official place of business; (iv) if no hearing is scheduled, to the attorney or party issuing the subpoena. If the subpoena directs delivery of the records in accordance with subparagraph H(2)(c)(iv), then a copy of the proposed subpoena shall be served on the person whose records are sought and on all other parties to the litigation, not less than 14 days prior to service of the subpoena on the entity or person. Any party to the proceeding may inspect the records provided and/or request a complete copy of the records. Upon request, the records must be promptly provided by the party who issued the subpoena at the requesting partys expense.

H(2)(d) After filing and after giving reasonable notice in writing to all parties who have appeared of the time and place of inspection, the copy of the records may be inspected by any party or the attorney of record of a party in the presence of the custodian of the court files, but otherwise shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, at the direction of the judge, officer, or body conducting the proceeding. The records shall be opened in the presence of all parties who have appeared in person or by counsel at the trial, deposition, or hearing. Records which are not introduced in evidence or required as part of the record shall be returned to the custodian of hospital records who submitted them.

H(2)(e) For purposes of this section, the subpoena duces tecum to the custodian of the records may be served by first class mail. Service of subpoena by mail under this section shall not be subject to the requirements of subsection (3) of section D.

H(3) Affidavit or declaration of custodian of records.            H(3)(a) The records described in subsection (2) of this section shall be accompanied by the affidavit or declaration of a custodian of the records, stating in substance each of the following: (i) that the affiant or declarant is a duly authorized custodian of the records and has authority to certify records; (ii) that the copy is a true copy of all the records responsive to the subpoena; (iii) that the records were prepared by the personnel of the entity or person acting under the control of either, in the ordinary course of the entitys or persons business, at or near the time of the act, condition, or event described or referred to therein.

H(3)(b) If the entity or person has none of the records described in the subpoena, or only a part thereof, the affiant or declarant shall so state in the affidavit or declaration and shall send only those records of which the affiant or declarant has custody.

H(3)(c) When more than one person has knowledge of the facts required to be stated in the affidavit or declaration, more than one affidavit or declaration may be used.

H(4) Personal attendance of custodian of records may be required.

H(4)(a) The personal attendance of a custodian of records and the production of original records is required if the subpoena duces tecum contains the following statement:

______________________________________________________________________________

The personal attendance of a custodian of records and the production of original records is required by this subpoena. The procedure authorized pursuant to Oregon Rule of Civil Procedure 55 H(2) shall not be deemed sufficient compliance with this subpoena.

______________________________________________________________________________

H(4)(b) If more than one subpoena duces tecum is served on a custodian of records and personal attendance is required under each pursuant to paragraph (a) of this subsection, the custodian shall be deemed to be the witness of the party serving the first such subpoena.

H(5) Tender and payment of fees. Nothing in this section requires the tender or payment of more than one witness and mileage fee or other charge unless there has been agreement to the contrary.

H(6) Scope of discovery. Notwithstanding any other provision, this rule does not expand the scope of discovery beyond that provided in Rule 36 or Rule 44. [CCP 12/2/78; §§A,C,H amended by 1979 c.284 §§33,34,35; §§D(1), F(2) amended by CCP 12/13/80; §D amended by CCP 12/4/82; §D amended by 1983 c.751 §5; §H(2) amended by CCP 12/13/86; H(2) amended by CCP 12/10/88 and 1/6/89; §E amended by 1989 c.980 §3; amended by CCP 12/15/90; §H amended by 1993 c.18 §3; §D amended by CCP 12/10/94 and 1995 c.79 §404; §§F,H amended by CCP 12/10/94; §I enacted by 1995 c.694 §1; §I amended by CCP 12/14/96; §D amended by 1997 c.249 §10; §C amended by 1999 c.59 §5; §I amended by CCP 12/12/98; §H amended by 2001 c.104 §3; §H amended by CCP 12/14/02 and 2003 c.194 §11; §I deleted by CCP 12/14/02]

TRIAL BY JURY

RULE 56

Trial by jury defined.

A Twelve-person juries. A trial jury in the circuit court is a body of 12 persons drawn as provided in Rule 57. The parties may stipulate that a jury shall consist of any number less than 12 or that a verdict or finding of a stated majority of the jurors shall be taken as the verdict or finding of the jury.

B Six-person juries. Notwithstanding section A of this rule, a jury in circuit court shall consist of six persons if the amount in controversy is less than $10,000. [CCP 12/2/78; amended by 1995 c.658 §119]

JURORS

RULE 57

A Challenging compliance with selection procedures.

A(1) Motion. Within 7 days after the moving party discovered or by the exercise of diligence could have discovered the grounds therefor, and in any event before the jury is sworn to try the case, a party may move to stay the proceedings or for other appropriate relief, on the ground of substantial failure to comply with the applicable provisions of ORS chapter 10 in selecting the jury.

A(2) Stay of proceedings. Upon motion filed under subsection (1) of this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with the applicable provisions of ORS chapter 10 in selecting the jury, the moving party is entitled to present in support of the motion: the testimony of the clerk or court administrator, any relevant records and papers not public or otherwise available used by the clerk or court administrator, and any other relevant evidence. If the court determines that in selecting the jury there has been a substantial failure to comply with the applicable provisions of ORS chapter 10, the court shall stay the proceedings pending the selection of the jury in conformity with the applicable provisions of ORS chapter 10, or grant other appropriate relief.

A(3) Exclusive means of challenge. The procedures prescribed by this section are the exclusive means by which a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with the applicable provisions of ORS chapter 10.

B Jury; how drawn. When the action is called for trial the clerk shall draw names at random from the names of jurors in attendance upon the court until the jury is completed or the names of jurors in attendance are exhausted. If the names of jurors in attendance become exhausted before the jury is complete, the sheriff, under the direction of the court, shall summon from the bystanders, or the body of the county, so many qualified persons as may be necessary to complete the jury. Whenever the sheriff shall summon more than one person at a time from the bystanders or the body of the county, the sheriff shall return a list of the persons so summoned to the clerk. The clerk shall draw names at random from the list until the jury is completed.

C Examination of jurors. When the full number of jurors has been called, they shall be examined as to their qualifications, first by the court, then by the plaintiff, and then by the defendant. The court shall regulate the examination in such a way as to avoid unnecessary delay.

D Challenges.

D(1) Challenges for cause; grounds. Challenges for cause may be taken on any one or more of the following grounds:

D(1)(a) The want of any qualifications prescribed by ORS 10.030 for a person eligible to act as a juror.

D(1)(b) The existence of a mental or physical defect which satisfies the court that the challenged person is incapable of performing the duties of a juror in the particular action without prejudice to the substantial rights of the challenging party.

D(1)(c) Consanguinity or affinity within the fourth degree to any party.

D(1)(d) Standing in the relation of guardian and ward, physician and patient, master and servant, landlord and tenant, or debtor and creditor, to the adverse party; or being a member of the family of, or a partner in business with, or in the employment for wages of, or being an attorney for or a client of, the adverse party; or being surety in the action called for trial, or otherwise, for the adverse party.

D(1)(e) Having served as a juror on a previous trial in the same action, or in another action between the same parties for the same cause of action, upon substantially the same facts or transaction.

D(1)(f) Interest on the part of the juror in the outcome of the action, or the principal question involved therein.

D(1)(g) Actual bias on the part of a juror. Actual bias is the existence of a state of mind on the part of a juror that satisfies the court, in the exercise of sound discretion, that the juror cannot try the issue impartially and without prejudice to the substantial rights of the party challenging the juror. Actual bias may be in reference to: (i) the action; (ii) either party to the action; (iii) the sex of the party, the partys attorney, a victim or a witness; or (iv) a racial or ethnic group that the party, the partys attorney, a victim or a witness is a member of, or is perceived to be a member of. A challenge for actual bias may be taken for the cause mentioned in this paragraph, but on the trial of such challenge, although it should appear that the juror challenged has formed or expressed an opinion upon the merits of the cause from what the juror may have heard or read, such opinion shall not of itself be sufficient to sustain the challenge, but the court must be satisfied, from all the circumstances, that the juror cannot disregard such opinion and try the issue impartially.

D(2) Peremptory challenges; number. A peremptory challenge is an objection to a juror for which no reason need be given, but upon which the court shall exclude such juror. Either party is entitled to no more than three peremptory challenges if the jury consists of more than six jurors, and no more than two peremptory challenges if the jury consists of six jurors. Where there are multiple parties plaintiff or defendant in the case or where cases have been consolidated for trial, the parties plaintiff or defendant must join in the challenge and are limited to the number of peremptory challenges specified in this subsection, except the court, in its discretion and in the interest of justice, may allow any of the parties, single or multiple, additional peremptory challenges and permit them to be exercised separately or jointly.

D(3) Conduct of peremptory challenges. After the full number of jurors have been passed for cause, peremptory challenges shall be conducted by written ballot or outside the presence of the jury as follows: the plaintiff may challenge one and then the defendant may challenge one, and so alternating until the peremptory challenges shall be exhausted. After each challenge, the panel shall be filled and the additional juror passed for cause before another peremptory challenge shall be exercised, and neither party is required to exercise a peremptory challenge unless the full number of jurors are in the jury box at the time. The refusal to challenge by either party in the order of alternation shall not defeat the adverse party of such adverse partys full number of challenges, and such refusal by a party to exercise a challenge in proper turn shall conclude that party as to the jurors once accepted by that party, and if that partys right of peremptory challenge be not exhausted, that partys further challenges shall be confined, in that partys proper turn, to such additional jurors as may be called. The court may, for good cause shown, permit a challenge to be taken to any juror before the jury is completed and sworn, notwithstanding the juror challenged may have been theretofore accepted, but nothing in this subsection shall be construed to increase the number of peremptory challenges allowed.

D(4) Challenge of peremptory challenge exercised on basis of race, ethnicity or sex.

D(4)(a) A party may not exercise a peremptory challenge on the basis of race, ethnicity or sex. Courts shall presume that a peremptory challenge does not violate this paragraph, but the presumption may be rebutted in the manner provided by this section.

D(4)(b) If a party believes that the adverse party is exercising a peremptory challenge on a basis prohibited under paragraph (a) of this subsection, the party may object to the exercise of the challenge. The objection must be made before the court excuses the juror. The objection must be made outside of the presence of potential jurors. The party making the objection has the burden of establishing a prima facie case that the adverse party challenged the potential juror on the basis of race, ethnicity or sex.

D(4)(c) If the court finds that the party making the objection has established a prima facie case that the adverse party challenged a prospective juror on the basis of race, ethnicity or sex, the burden shifts to the adverse party to show that the peremptory challenge was not exercised on the basis of race, ethnicity or sex. If the adverse party fails to meet the burden of justification as to the questioned challenge, the presumption that the challenge does not violate paragraph (a) of this subsection is rebutted.

D(4)(d) If the court finds that the adverse party challenged a prospective juror on the basis of race, ethnicity or sex, the court shall disallow the peremptory challenge.

E Oath of jury. As soon as the number of the jury has been completed, an oath or affirmation shall be administered to the jurors, in substance that they and each of them will well and truly try the matter in issue between the plaintiff and defendant, and a true verdict give according to the law and evidence as given them on the trial.

F Alternate jurors. The court may direct that not more than six jurors in addition to the regular jury be called and impanelled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retired to consider its verdict, become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged as the jury retires to consider its verdict. Each side is entitled to one peremptory challenge in addition to those otherwise allowed by these rules or other rule or statute if one or two alternate jurors are to be impanelled, two peremptory challenges if three or four alternate jurors are to be impanelled, and three peremptory challenges if five or six alternate jurors are to be impanelled. The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by these rules or other rule or statute shall not be used against an alternate juror. [CCP 12/2/78; §§C,F amended by 1979 c.284 §§36, 37; §C amended by CCP 12/8/84; 1985 c.703 §20; §C amended by CCP 12/10/94; §D amended by 1995 c.530 §1 and 1995 c.707 §1; §D amended by 1997 c.801 §69]

TRIAL PROCEDURE

RULE 58

A Manner of proceedings on trial by the court. Trial by the court shall proceed in the manner prescribed in subsections (3) through (6) of section B of this rule, unless the court, for good cause stated in the record, otherwise directs.

B Manner of proceedings on jury trial. Trial by a jury shall proceed in the following manner unless the court, for good cause stated in the record, otherwise directs:

B(1) The jury shall be selected and sworn. Prior to voir dire, each party may, with the courts consent, present a short statement of the facts to the entire jury panel.

B(2) After the jury is sworn, the court shall instruct the jury concerning its duties, its conduct, the order of proceedings, the procedure for submitting written questions to witnesses if permitted, and the legal principles that will govern the proceedings.

B(3) The plaintiff shall concisely state plaintiffs case and the issues to be tried; the defendant then, in like manner, shall state defendants case based upon any defense or counterclaim or both.

B(4) The plaintiff shall introduce the evidence on plaintiffs case in chief, and when plaintiff has concluded, the defendant shall do likewise.

B(5) The parties respectively may introduce rebutting evidence only, unless the court in furtherance of justice permits them to introduce evidence upon the original cause of action, defense, or counterclaim.

B(6) When the evidence is concluded, unless the case is submitted by both sides to the jury without argument, the plaintiff shall commence and conclude the argument to the jury. The plaintiff may waive the opening argument, and if the defendant then argues the case to the jury, the plaintiff shall have the right to reply to the argument of the defendant, but not otherwise.

B(7) Not more than two counsel shall address the jury on behalf of the plaintiff or defendant; the whole time occupied on behalf of either shall not be limited to less than two hours.

B(8) After the evidence is concluded, the court shall instruct the jury. The court may instruct the jury before or after the closing arguments.

B(9) With the courts consent, jurors shall be permitted to submit to the court written questions directed to witnesses or to the court. The court shall afford the parties an opportunity to object to such questions outside the presence of the jury.

C Separation of jury before submission of cause; admonition. The jurors may be kept together in charge of a proper officer, or may, in the discretion of the court, at any time before the submission of the cause to them, be permitted to separate; in either case, they may be admonished by the court that it is their duty not to converse with any other person, or among themselves, on any subject connected with the trial, or to express any opinion thereon, until the case is finally submitted to them.

D Proceedings if juror becomes sick.

If, after the formation of the jury, and before verdict, a juror becomes sick, so as to be unable to perform the duty of a juror, the court may order such juror to be discharged. In that case, unless an alternate juror, seated under Rule 57 F, is available to replace the discharged juror or unless the parties agree to proceed with the remaining jurors, a new juror may be sworn, and the trial begin anew; or the jury may be discharged, and a new jury then or afterwards formed.

E Failure to appear for trial. When a party who has filed an appearance fails to appear for trial, the court may, in its discretion, proceed to trial and judgment without further notice to the non-appearing party. [CCP 12/2/78; §E enacted by CCP 12/10/94; §§A,B amended by CCP 12/9/00]

INSTRUCTIONS TO JURY AND DELIBERATION

RULE 59

A Proposed instructions. Unless otherwise requested by the trial judge on timely notice to counsel, proposed instructions shall be submitted at the commencement of the trial. Proposed instructions upon questions of law developed by the evidence, which could not be reasonably anticipated, may be submitted at any time before the court has instructed the jury. The number of copies of proposed instructions and their form shall be governed by local court rule.

B Charging the jury. In charging the jury, the court shall state to them all matters of law necessary for their information in giving their verdict. Whenever the knowledge of the court is by statute made evidence of a fact, the court shall declare such knowledge to the jury, who are bound to accept it as conclusive. The court shall reduce, or require a party to reduce, the charge to writing. However, if the preparation of written instructions is not feasible, the court may record the instructions electronically during the charging of the jury. The jury shall take such written instructions or recording with it while deliberating upon the verdict and then return the written instructions or recording to the clerk immediately upon conclusion of its deliberations. The clerk shall file the written instructions or recording in the court file of the case.

C Deliberation.

C(1) Exhibits. Upon retiring for deliberation the jury may take with them all exhibits received in evidence, except depositions.

C(2) Written statement of issues. Pleadings shall not go to the jury room. The court may, in its discretion, submit to the jury an impartial written statement summarizing the issues to be decided by the jury.

C(3) Copies of documents. Copies may be substituted for any parts of public records or private documents as ought not, in the opinion of the court, to be taken from the person having them in possession.

C(4) Notes. Jurors may take notes of the testimony or other proceeding on the trial and may take such notes into the jury room.

C(5) Custody of and communications with jury. After hearing the charge and submission of the cause to them, the jury shall retire for deliberation. When they retire, they must be kept together in some convenient place, under the charge of an officer, until they agree upon their verdict or are allowed by the court to separate or are discharged by the court. Unless by order of the court, the officer must not suffer any communication to be made to them, or make any personally, except to ask them if they are agreed upon a verdict, and the officer must not, before their verdict is rendered, communicate to any person the state of their deliberations, or the verdict agreed upon. Before any officer takes charge of a jury, this subsection shall be read to the officer who shall be then sworn to follow its provisions to the utmost of such officers ability.

C(6) Separation during deliberation. The court in its discretion may allow the jury to separate during its deliberation when the court is of the opinion that the deliberation process will not be adversely affected. In such cases the court will give the jury appropriate cautionary instruction.

C(7) Jurors use of private knowledge or information. A juror shall not communicate any private knowledge or information that the juror may have of the matter in controversy to other jurors nor shall the juror be governed by the same in giving his or her verdict.

D Further instructions. After retirement for deliberation, if the jury requests information on any point of law, the judge may require the officer having them in charge to conduct them into court. Upon the jury being brought into court, the information requested, if given, shall be given either orally or in writing in the presence of, or after notice to, the parties or their counsel.

E Comments on evidence. The judge shall not instruct with respect to matters of fact, nor comment thereon.

F Discharge of jury without verdict.

F(1) When jury may be discharged. The jury shall not be discharged after the cause is submitted to them until they have agreed upon a verdict and given it in open court unless:

F(1)(a) At the expiration of such period as the court deems proper, it satisfactorily appears that there is no probability of an agreement; or

F(1)(b) An accident or calamity requires their discharge; or

F(1)(c) A juror becomes ill as provided in Rule 58 D.

F(2) New trial when jury discharged. Where the jury is discharged without giving a verdict, either during the progress of the trial or after the cause is submitted to them, the action may be again tried immediately, or at a future time, as the court directs.

G Return of jury verdict.

G(1) Declaration of verdict. When the jurors have agreed upon their verdict, they shall be conducted into court by the officer having them in charge. The court shall inquire whether they have agreed upon their verdict. If the foreperson answers in the affirmative, it shall be read.

G(2) Number of jurors concurring. In civil cases three-fourths of the jury may render a verdict.

G(3) Polling the jury. When the verdict is given, and before it is filed, the jury may be polled on the request of a party, for which purpose each juror shall be asked whether the verdict is the jurors verdict. If fewer jurors answer in the affirmative than the number required to render a verdict, the jury shall be sent out for further deliberations.

G(4) Informal or insufficient verdict. If the verdict is informal or insufficient, it may be corrected by the jury under the advice of the court, or the jury may be required to deliberate further.

G(5) Completion of verdict; form and entry. When a verdict is given and is such as the court may receive, the clerk shall file the verdict. Then the jury shall be discharged from the case.

H Necessity of noting exception on error in statement of issues or instructions given or refused.

H(1) Statement of issues or instructions given or refused. A party may not obtain review on appeal of an asserted error by a trial court in submitting or refusing to submit a statement of issues to a jury pursuant to subsection C(2) of this rule or in giving or refusing to give an instruction to a jury unless the party who seeks to appeal identified the asserted error to the trial court and made a notation of exception immediately after the court instructed the jury.

H(2) Exceptions must be specific and on the record. A party shall state with particularity any point of exception to the trial judge. A party shall make a notation of exception either orally on the record or in a writing filed with the court. [CCP 12/2/78; §B amended by 1979 c.284 §38; §C amended by 1981 c.662 §1 and 1981 c.892 §97b; §B amended by CCP 12/4/82; §C(6) amended by CCP 12/10/88 and 1/6/89; §G amended by 1997 c.249 §11; §B amended by CCP 12/14/02; §H amended by CCP 12/11/04]

MOTION FOR DIRECTED VERDICT

RULE 60

Motion for a directed verdict. Any party may move for a directed verdict at the close of the evidence offered by an opponent or at the close of all the evidence. A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right so to do and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor. The order of the court granting a motion for a directed verdict is effective without any assent of the jury. If a motion for directed verdict is made by the party against whom the claim is asserted, the court may, at its discretion, give a judgment of dismissal without prejudice under Rule 54 rather than direct a verdict. [CCP 12/2/78; amended by CCP 12/13/80]

VERDICTS, GENERAL AND SPECIAL

RULE 61

A General verdict.

A(1) A general verdict is that by which the jury pronounces generally upon all or any of the issues either in favor of the plaintiff or defendant.

A(2) When a general verdict is found in favor of a party asserting a claim for the recovery of money, the jury shall also assess the amount of recovery. A specific designation by a jury that no amount of recovery shall be had complies with this subsection.

B Special verdict. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives the right to a trial by jury of the issue so omitted unless before the jury retires such party demands its submission to the jury. As to an issue omitted without such demand, the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.

C General verdict accompanied by answer to interrogatories. The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict. When the general verdict and the answers are harmonious, the appropriate judgment upon the verdict and the answers shall be entered. When the answers are consistent with each other but one or more is inconsistent with the general verdict, judgment may be entered in accordance with the answers, notwithstanding the general verdict, or the court may return the jury for further consideration of its answers and verdict or may order a new trial. When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered, but the court shall return the jury for further consideration of its answers and verdict or shall order a new trial.

D Action for specific personal property. In an action for the recovery of specific personal property, where any party who alleges a right to possession of such property is not in possession at the time of trial, in addition to any general verdict or other special verdict, the court shall require the jury to return a special verdict in the form of (1) a special written finding on the issue of the right to possession of any party alleging a right to possession, and (2) an assessment of the value of the property. [CCP 12/2/78]

FINDINGS OF FACT

RULE 62

A Necessity. Whenever any party appearing in a civil action tried by the court so demands prior to the commencement of the trial, the court shall make special findings of fact, and shall state separately its conclusions of law thereon. In the absence of such a demand for special findings, the court may make either general or special findings. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact or conclusions of law appear therein.

B Proposed findings; objections. Within 10 days after the court has made its decision, any special findings requested by any party, or proposed by the court, shall be served upon all parties who have appeared in the case and shall be filed with the clerk; and any party may, within 10 days after such service, object to such proposed findings or any part thereof, and request other, different, or additional special findings, whether or not such party has previously requested special findings. Any such objections or requests for other, different, or additional special findings shall be heard and determined by the court within 30 days after the date of the filing thereof; and, if not so heard and determined, any such objections and requests for such other, different, or additional special findings shall conclusively be deemed denied.

C Entry of judgment. Upon (1) the determination of any objections to proposed special findings and of any requests for other, different, or additional special findings, or (2) the expiration of the time for filing such objections and requests if none is filed, or (3) the expiration of the time at which such objections or requests are deemed denied, the court shall enter the appropriate order or judgment. Any such judgment or order filed prior to the expiration of the periods above set forth shall be deemed not entered until the expiration of said periods.

D Extending or lessening time. Prior to the expiration of the times provided in sections B and C of this rule, the time for serving and filing special findings, or for objecting to and requesting other, different, or additional special findings, may be extended or lessened by the trial court upon the stipulation of the parties or for good cause shown; but in no event shall the time be extended more than 30 days.

E Necessity. Requests for findings of fact or objections to findings are not necessary for purposes of appellate review.

F Effect of findings of fact. In an action tried without a jury, except as provided in ORS 19.415 (3), the findings of the court upon the facts shall have the same force and effect, and be equally conclusive, as the verdict of a jury. [CCP 12/2/78; §F amended by CCP 12/14/02]

JUDGMENT NOTWITHSTANDING THE VERDICT

RULE 63

A Grounds. When a motion for a directed verdict, made at the close of all the evidence, which should have been granted has been refused and a verdict is rendered against the applicant, the court may, on motion, render a judgment notwithstanding the verdict, or set aside any judgment which may have been entered and render another judgment, as the case may require.

B Reserving ruling on directed verdict motion. In any case where, in the opinion of the court, a motion for a directed verdict ought to be granted, it may nevertheless, at the request of the adverse party, submit the case to the jury with leave to the moving party to move for judgment in such partys favor if the verdict is otherwise than as would have been directed or if the jury cannot agree on a verdict.

C Alternative motion for new trial. A motion in the alternative for a new trial may be joined with a motion for judgment notwithstanding the verdict, and unless so joined shall, in the event that a motion for judgment notwithstanding the verdict is filed, be deemed waived. When both motions are filed, the motion for judgment notwithstanding the verdict shall have precedence over the motion for a new trial, and if granted the court shall, nevertheless, rule on the motion for a new trial and assign such reasons therefor as would apply had the motion for judgment notwithstanding the verdict been denied, and shall make and file an order in accordance with said ruling.

D Time for motion and ruling. A motion for judgment notwithstanding the verdict shall be filed not later than 10 days after the entry of the judgment sought to be set aside, or such further time as the court may allow. The motion shall be heard and determined by the court within 55 days of the time of the entry of the judgment, and not thereafter, and if not so heard and determined within said time, the motion shall conclusively be deemed denied.

E Duties of the clerk. The clerk shall, on the date an order made pursuant to this rule is entered or on the date a motion is deemed denied pursuant to section D of this rule, whichever is earlier, mail a notice of the date of entry of the order or denial of the motion to the attorney of record, if any, of each party who is not in default for failure to appear. If a party who is not in default for failure to appear does not have an attorney of record, such notice shall be mailed to the party. The clerk also shall make a note in the register of the mailing.

F Motion for new trial after judgment notwithstanding the verdict. The party whose verdict has been set aside on motion for judgment notwithstanding the verdict may serve a motion for a new trial pursuant to Rule 64 not later than 10 days after filing of the judgment notwithstanding the verdict. [CCP 12/2/78; §§D,E amended by CCP 12/13/80; §A amended by CCP 12/4/82; §E amended by 1995 c.79 §405; §E amended by 2003 c.576 §223]

NEW TRIALS

RULE 64

A New trial defined. A new trial is a re-examination of an issue of fact in the same court after judgment.

B Jury trial; grounds for new trial. A former judgment may be set aside and a new trial granted in an action where there has been a trial by jury on the motion of the party aggrieved for any of the following causes materially affecting the substantial rights of such party:

B(1) Irregularity in the proceedings of the court, jury or adverse party, or any order of the court, or abuse of discretion, by which such party was prevented from having fair trial.

B(2) Misconduct of the jury or prevailing party.

B(3) Accident or surprise which ordinary prudence could not have guarded against.

B(4) Newly discovered evidence, material for the party making the application, which such party could not with reasonable diligence have discovered and produced at the trial.

B(5) Insufficiency of the evidence to justify the verdict or other decision, or that it is against law.

B(6) Error in law occurring at the trial and objected to or excepted to by the party making the application.

C New trial in case tried without a jury. In an action tried without a jury, a former judgment may be set aside and a new trial granted on motion of the party aggrieved on any grounds set forth in section B of this rule where applicable. On a motion for a new trial in an action tried without a jury, the court may open the judgment if one has been entered, take additional testimony, amend findings of fact and conclusions of law or make new findings and conclusions, and direct the entry of a new judgment.

D Specification of grounds of motion; when motion must be on affidavits or declarations. In all cases of motion for a new trial, the grounds thereof shall be plainly specified, and no cause of new trial not so stated shall be considered or regarded by the court. When the motion is made for a cause mentioned in subsections (1) through (4) of section B of this rule, it shall be upon affidavit or declaration setting forth the facts upon which the motion is based. If the cause is newly discovered evidence, the affidavits or declarations of any witness or witnesses showing what their testimony will be, shall be produced, or good reasons shown for their nonproduction.

E When counteraffidavits or counterdeclarations are allowed; former proceedings considered. If the motion is supported by affidavits or declarations, counteraffidavits or counterdeclarations may be offered by the adverse party. In the consideration of any motion for a new trial, reference may be had to any proceedings in the case prior to the verdict or other decision sought to be set aside.

F Time of motion; counteraffidavits or counterdeclarations; hearing and determination. A motion to set aside a judgment and for a new trial, with the affidavits or declarations, if any, in support thereof, shall be filed not later than 10 days after the entry of the judgment sought to be set aside, or such further time as the court may allow. When the adverse party is entitled to oppose the motion by counteraffidavits or counterdeclarations, such party shall file the same within 10 days after the filing of the motion, or such further time as the court may allow. The motion shall be heard and determined by the court within 55 days from the time of the entry of the judgment, and not thereafter, and if not so heard and determined within said time, the motion shall conclusively be deemed denied.

G New trial on courts own initiative. If a new trial is granted by the court on its own initiative, the order shall so state and shall be made within 30 days after the entry of the judgment. Such order shall contain a statement setting forth fully the grounds upon which the order was made, which statement shall be a part of the record in the case. [CCP 12/2/78; §B amended by 1979 c.284 §39; §§F,G amended by CCP 12/13/80; amended by 2003 c.194 §12]

REFEREES

RULE 65

A In general.

A(1) Appointment. A court in which an action is pending may appoint a referee who shall have such qualifications as the court deems appropriate.

A(2) Compensation. The fees to be allowed to a referee shall be fixed by the court and shall be charged upon the parties or paid out of any fund or subject matter of the action which is in the custody and control of the court, as the court may direct.

A(3) Delinquent fees. The referee shall not retain the referees report as security for compensation. If a party ordered to pay the fee allowed by the court does not pay it after notice and within the time prescribed by the court, the referee is entitled to a writ of execution against the delinquent party.

B Reference.

B(1) Reference by agreement. The court may make a reference upon the written consent of the parties. In any case triable by right to a jury, consent to reference for decision upon issues of fact shall be a waiver of right to jury trial.

B(2) Reference without agreement. Reference may be made in actions to be tried without a jury upon motion by any party or upon the courts own initiative. In absence of agreement of the parties, a reference shall be made only upon a showing that some exceptional condition requires it.

C Powers.

C(1) Order of reference. The order of reference to a referee may specify or limit the referees powers and may direct the referee to report only upon particular issues, or to do or perform particular acts, or to receive and report evidence only. The order may fix the time and place for beginning and closing the hearings and for the filing of the referees report.

C(2) Power under order of reference. Subject to the specifications and limitations stated in the order, the referee has and shall exercise the power to regulate all proceedings in every hearing before the referee and to do all acts and take all measures necessary or proper for the efficient performance of duties under the order. The referee may require the production of evidence upon all matters embraced in the reference, including the production of all books, papers, vouchers, documents, and writings applicable thereto. Unless otherwise directed by the order of reference, the referee may rule upon the admissibility of evidence. The referee has the authority to put witnesses on oath and may personally examine such witnesses upon oath.

C(3) Record. When a party so requests, the referee shall make a record of the evidence offered and excluded in the same manner and subject to the same limitations as a court sitting without a jury.

D Proceedings.

D(1) Meetings.

D(1)(a) When a reference is made, the clerk or person performing the duties of that office shall forthwith furnish the referee with a copy of the order of reference. Upon receipt thereof, unless the order of reference otherwise provides, the referee shall forthwith set a time and place for the first meeting of the parties or their attorneys to be held within 20 days after the date of the order of reference and shall notify the parties or their attorneys of the meeting date.

D(1)(b) It is the duty of the referee to proceed with all reasonable diligence. Any party, after notice to the parties and the referee, may apply to the court for an order requiring the referee to speed the proceedings and to make the report.

D(1)(c) If a party fails to appear at the time and place appointed, the referee may proceed ex parte or may adjourn the proceedings to a future day, giving notice to the absent party of the adjournment.

D(2) Witnesses. The parties may procure the attendance of witnesses before the referee by the issuance and service of subpoenas as provided in Rule 55. If, without adequate excuse, a witness fails to appear or give evidence, that witness may be punished as for a contempt by the court and be subjected to the consequences, penalties, and remedies provided in Rule 55 G.

D(3) Accounts. When matters of accounting are in issue, the referee may prescribe the form in which the accounts shall be submitted and in any proper case may require or receive in evidence a statement by a certified public accountant who is called as a witness. Upon objection of a party to any of the items thus submitted or upon a showing that the form of statement is insufficient, the referee may require a different form of statement to be furnished or the accounts or specific items thereof to be proved by oral examination of the accounting parties or in such other manner as the referee directs.

E Report.

E(1) Contents. The referee shall without delay prepare a report upon the matters submitted by the order of reference and, if required to make findings of fact and conclusions of law, the referee shall set them forth in the report.

E(2) Filing. Unless otherwise directed by the order of reference, the referee shall file the report with the clerk of the court or person performing the duties of that office and shall file a transcript of the proceedings and of the evidence and the original exhibits with the report. The referee shall forthwith mail a copy of the report to all parties.

E(3) Effect.

E(3)(a) Unless the parties stipulate to the contrary, the referees findings of fact shall have the same effect as a jury verdict. Within 10 days after being served with notice of the filing of the report, any party may serve written objections thereto upon the other parties. Application to the court for action upon the report and upon objections to the report shall be by motion. The court after hearing may affirm or set aside the report, in whole or in part.

E(3)(b) In any case, the parties may stipulate that a referees findings of fact shall be binding or shall be binding unless clearly erroneous. [CCP 12/13/80]

SUBMITTED CONTROVERSY

RULE 66

A Submission without action. Parties to a question in controversy, which might have been the subject of an action with such parties plaintiff and defendant, may submit the question to the determination of a court having subject matter jurisdiction.

A(1) Contents of submission.

The written submission shall consist of an agreed statement of facts upon which the controversy depends, a certificate that the controversy is real and that the submission is made in good faith for the purpose of determining the rights of the parties, and a request for relief.

A(2) Who must sign the submission. The submission must be signed by all parties or their attorneys as provided in Rule 17.

A(3) Effect of the submission. From the moment the submission is filed, the court shall treat the controversy as if it is an action pending after a special verdict found. The controversy shall be determined on the agreed case alone, but the court may find facts by inference from the agreed facts. If the statement of facts in the case is not sufficient to enable the court to enter judgment, the submission shall be dismissed or the court shall allow the filing of an additional statement.

B Submission of pending case. An action may be submitted in a pending action at any time before trial, subject to the same requirements and attended by the same results as in a submission without action, and in addition:

B(1) Pleadings deemed abandoned. Submission shall be an abandonment by all parties of all prior pleadings, and the case shall stand on the agreed case alone; and

B(2) Provisional remedies. The submission must provide for any provisional remedy which is to be continued or such remedy shall be deemed waived. [CCP 12/13/80]

JUDGMENTS

RULE 67

A Definitions. Judgment as used in these rules has the meaning given that term in ORS 18.005. Order as used in these rules means any other determination by a court or judge that is intermediate in nature.

B Judgment for less than all claims or parties in action. When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the court may render a limited judgment as to one or more but fewer than all of the claims or parties. A judge may render a limited judgment under this section only if the judge determines that there is no just reason for delay.

C Demand for judgment. Every judgment shall grant the relief to which the party in whose favor it is rendered is entitled. A judgment for relief different in kind from or exceeding the amount prayed for in the pleadings may not be rendered unless reasonable notice and opportunity to be heard are given to any party against whom the judgment is to be entered.

D Judgment in action for recovery of personal property. In an action to recover the possession of personal property, judgment for the plaintiff may be for the possession, or the value of the property, in case a delivery cannot be had and damages for the detention of the property. If the property has been delivered to the plaintiff and the defendant claims a return of the property, judgment for the defendant may be for a return of the property, or the value of the property in case a return cannot be had, and damages for taking and withholding the same.

E Judgment in action against partnership, unincorporated association, or parties jointly indebted.

E(1) Partnership and unincorporated association. Judgment in an action against a partnership or unincorporated association which is sued in any name which it has assumed or by which it is known may be entered against such partnership or association and shall bind the joint property of all of the partners or associates.

E(2) Joint obligations; effect of judgment. In any action against parties jointly indebted upon a joint obligation, contract, or liability, judgment may be taken against less than all such parties and a default, dismissal, or judgment in favor of or against less than all of such parties in an action does not preclude a judgment in the same action in favor of or against the remaining parties.

F Judgment by stipulation.

F(1) Availability of judgment by stipulation. At any time after commencement of an action, a judgment may be given upon stipulation that a judgment for a specified amount or for a specific relief may be entered. The stipulation shall be of the party or parties against whom judgment is to be entered and the party or parties in whose favor judgment is to be entered. If the stipulation provides for attorney fees, costs, and disbursements, they may be entered as part of the judgment according to the stipulation.

F(2) Filing; assent in open court. The stipulation for judgment may be in a writing signed by the parties, their attorneys, or their authorized representatives, which writing shall be filed in accordance with Rule 9. The stipulation may be subjoined or appended to, and part of, a proposed form of judgment. If not in writing, the stipulation shall be assented to by all parties thereto in open court.

G Judgment on portion of claim exceeding counterclaim. The court may direct entry of a limited judgment as to that portion of any claim which exceeds a counterclaim asserted by the party or parties against whom the judgment is entered, if such party or parties have admitted the claim and asserted a counterclaim amounting to less than the claim. [CCP 12/13/80; §§A,B,G amended by 2003 c.576 §§90,261,568; §C amended by CCP 12/11/04]

ALLOWANCE AND TAXATION OF ATTORNEY FEES AND COSTS AND DISBURSEMENTS

RULE 68

A Definitions. As used in this rule:

A(1) Attorney fees. Attorney fees are the reasonable value of legal services related to the prosecution or defense of an action.

A(2) Costs and disbursements. Costs and disbursements are reasonable and necessary expenses incurred in the prosecution or defense of an action other than for legal services, and include the fees of officers and witnesses; the expense of publication of summonses or notices, and the postage where the same are served by mail; any fee charged by the Department of Transportation for providing address information concerning a party served with summons pursuant to subparagraph D(4)(a)(i) of Rule 7; the compensation of referees; the expense of copying of any public record, book, or document admitted into evidence at trial; recordation of any document where recordation is required to give notice of the creation, modification or termination of an interest in real property; a reasonable sum paid a person for executing any bond, recognizance, undertaking, stipulation, or other obligation therein; and any other expense specifically allowed by agreement, by these rules, or by other rule or statute. The court, acting in its sole discretion, may allow as costs reasonable expenses incurred by a party for interpreter services. The expense of taking depositions shall not be allowed, even though the depositions are used at trial, except as otherwise provided by rule or statute.

B Allowance of costs and disbursements. In any action, costs and disbursements shall be allowed to the prevailing party, unless these rules or other rule or statute direct that in the particular case costs and disbursements shall not be allowed to the prevailing party or shall be allowed to some other party, or unless the court otherwise directs. If, under a special provision of these rules or any other rule or statute, a party has a right to recover costs, such party shall also have a right to recover disbursements.

C Award of and entry of judgment for attorney fees and costs and disbursements.

C(1) Application of this section to award of attorney fees. Notwithstanding Rule 1 A and the procedure provided in any rule or statute permitting recovery of attorney fees in a particular case, this section governs the pleading, proof and award of attorney fees in all cases, regardless of the source of the right to recovery of such fees, except when:

C(1)(a) Such items are claimed as damages arising prior to the action; or

C(1)(b) Such items are granted by order, rather than entered as part of a judgment.

C(2)(a) Alleging right to attorney fees. A party seeking attorney fees shall allege the facts, statute or rule that provides a basis for the award of such fees in a pleading filed by that party. Attorney fees may be sought before the substantive right to recover such fees accrues. No attorney fees shall be awarded unless a right to recover such fee is alleged as provided in this subsection.

C(2)(b) If a party does not file a pleading and seeks judgment or dismissal by motion, a right to attorney fees shall be alleged in such motion, in similar form to the allegations required in a pleading.

C(2)(c) A party shall not be required to allege a right to a specific amount of attorney fees. An allegation that a party is entitled to reasonable attorney fees is sufficient.

C(2)(d) Any allegation of a right to attorney fees in a pleading or motion shall be deemed denied and no responsive pleading shall be necessary. The opposing party may make a motion to strike the allegation or to make the allegation more definite and certain. Any objections to the form or specificity of allegation of the facts, statute or rule that provides a basis for the award of fees shall be waived if not alleged prior to trial or hearing.

C(3) Proof. The items of attorney fees and costs and disbursements shall be submitted in the manner provided by subsection (4) of this section, without proof being offered during the trial.

C(4) Procedure for seeking attorney fees or costs and disbursements. The procedure for seeking attorney fees or costs and disbursements shall be as follows:

C(4)(a) Filing and serving statement of attorney fees and costs and disbursements. A party seeking attorney fees or costs and disbursements shall, not later than 14 days after entry of judgment pursuant to Rule 67:

C(4)(a)(i) File with the court a signed and detailed statement of the amount of attorney fees or costs and disbursements, together with proof of service, if any, in accordance with Rule 9 C; and

C(4)(a)(ii) Serve, in accordance with Rule 9 B, a copy of the statement on all parties who are not in default for failure to appear.

C(4)(b) Objections. A party may object to a statement seeking attorney fees or costs and disbursements or any part thereof by written objections to the statement. The objections shall be served within 14 days after service on the objecting party of a copy of the statement. The objections shall be specific and may be founded in law or in fact and shall be deemed controverted without further pleading. Statements and objections may be amended in accordance with Rule 23.

C(4)(c) Hearing on objections.

C(4)(c)(i) If objections are filed in accordance with paragraph C(4)(b) of this rule, the court, without a jury, shall hear and determine all issues of law and fact raised by the statement of attorney fees or costs and disbursements and by the objections. The parties shall be given a reasonable opportunity to present affidavits, declarations and other evidence relevant to any factual issue, including any factors that ORS 20.075 or any other statute or rule requires or permits the court to consider in awarding or denying attorney fees or costs and disbursements.

C(4)(c)(ii) The court shall deny or award in whole or in part the amounts sought as attorney fees or costs and disbursements.

C(4)(d) No timely objections. If objections are not timely filed the court may award attorney fees or costs and disbursements sought in the statement.

C(4)(e) Findings and conclusions. On the request of a party, the court shall make special findings of fact and state its conclusions of law on the record regarding the issues material to the award or denial of attorney fees. A party shall make a request pursuant to this paragraph by including a request for findings and conclusions in the title of the statement of attorney fees or costs and disbursements or objections filed pursuant to paragraph (a) or (b) of this subsection. In the absence of a request under this paragraph, the court may make either general or special findings of fact and may state its conclusions of law regarding attorney fees.

C(5) Judgment concerning attorney fees or costs and disbursements.

C(5)(a) As part of judgment. If all issues regarding attorney fees or costs and disbursements are decided before entry of a judgment pursuant to Rule 67, the court shall include any award or denial of attorney fees or costs and disbursements in that judgment.

C(5)(b) By supplemental judgment; notice. If any issue regarding attorney fees or costs and disbursements is not decided before entry of a general judgment, any award or denial of attorney fees or costs and disbursements shall be made by supplemental judgment.

C(6) Avoidance of multiple collection of attorney fees and costs and disbursements.

C(6)(a) Separate judgments for separate claims. If more than one judgment is entered in an action, the court shall take such steps as necessary to avoid the multiple taxation of the same attorney fees and costs and disbursements in those judgments.

C(6)(b) Separate judgments for the same claim. If more than one judgment is entered for the same claim (when separate actions are brought for the same claim against several parties who might have been joined as parties in the same action, or when pursuant to Rule 67 B separate limited judgments are entered against several parties for the same claim), attorney fees and costs and disbursements may be entered in each judgment as provided in this rule, but satisfaction of one judgment bars recovery of attorney fees or costs and disbursements included in all other judgments. [CCP 12/13/80; amended by 1981 c.898 §7; §C amended by 1983 c.728 §6; §A(2) amended by CCP 12/8/84; §A amended by 1987 c.586 §43; §C(2) amended by CCP 12/10/88 and 1/6/89; §C amended by CCP 12/15/90; §A amended by CCP 12/12/92; §C amended by 1993 c.18 §4; §A amended by CCP 12/14/96; §A amended by 1997 c.872 §17; §C amended by CCP 12/12/98; §C amended by CCP 12/14/02, 2003 c.194 §13 and 2003 c.576 §262; §C amended by 2005 c.22 §4 and 2005 c.568 §31a]

DEFAULT ORDERS AND JUDGMENTS

RULE 69

A Entry of order of default.

A(1) In general. When a party against whom a judgment for affirmative relief is sought has been served with summons pursuant to Rule 7 or is otherwise subject to the jurisdiction of the court and has failed to plead or otherwise defend as provided in these rules, the party seeking affirmative relief may apply for an order of default. If the party against whom an order of default is sought has filed an appearance in the action, or has provided written notice of intent to file an appearance to the party seeking an order of default, then the party against whom an order of default is sought shall be served with written notice of the application for an order of default at least 10 days, unless shortened by the court, prior to entry of the order of default. These facts, along with the fact that the party against whom the order of default is sought has failed to plead or otherwise defend as provided in these rules, shall be made to appear by affidavit, declaration or otherwise, and upon such a showing, the clerk or the court shall enter the order of default.

A(2) Certain motor vehicle cases. Notwithstanding subsection A(1) of this section, no default shall be entered against a defendant served with summons pursuant to subparagraph D(4)(a)(i) of Rule 7 unless the plaintiff submits an affidavit or a declaration showing:

A(2)(a) that the plaintiff has complied with subparagraph D(4)(a)(i) of Rule 7; and

A(2)(b) either, if the identity of the defendants insurance carrier is known to the plaintiff or could be determined from any records of the Department of Transportation accessible to the plaintiff, that the plaintiff not less than 30 days prior to the application for default mailed a copy of the summons and the complaint, together with notice of intent to apply for an order of default, to the insurance carrier by first class mail and by any of the following: certified or registered mail, return receipt requested, or express mail; or that the identity of the defendants insurance carrier is unknown to the plaintiff.

B Entry of default judgment.

B(1) By the court or the clerk. The court or the clerk upon written application of the party seeking judgment shall enter judgment when:

B(1)(a) The action arises upon contract;

B(1)(b) The claim of a party seeking judgment is for the recovery of a sum certain or for a sum which can by computation be made certain;

B(1)(c) The party against whom judgment is sought has been defaulted for failure to appear;

B(1)(d) The party seeking judgment submits an affidavit or a declaration stating that, to the best knowledge and belief of the party seeking judgment, the party against whom judgment is sought is not incapacitated as defined in ORS 125.005, a minor, a protected person as defined in ORS 125.005 or a respondent as defined in ORS 125.005;

B(1)(e) The party seeking judgment submits an affidavit or a declaration of the amount due;

B(1)(f) An affidavit or a declaration pursuant to subsection B(3) of this rule has been submitted; and

B(1)(g) Summons was personally served within the State of Oregon upon the party, or an agent, officer, director, or partner of a party, against whom judgment is sought pursuant to Rule 7 D(3)(a)(i), 7 D(3)(b)(i), 7 D(3)(e) or 7 D(3)(f).

B(2) By the court. In cases other than those cases described in subsection (1) of this section, the party seeking judgment must apply to the court for judgment by default. The party seeking judgment must submit the affidavit or declaration required by subsection (1)(d) of this section if, to the best knowledge and belief of the party seeking judgment, the party against whom judgment is sought is not incapacitated as defined in ORS 125.005, a minor, a protected person as defined in ORS 125.005 or a respondent as defined in ORS 125.005. If the party seeking judgment cannot submit an affidavit or a declaration under this subsection, a default judgment may be entered against the other party only if a guardian ad litem has been appointed or the party is represented by another person as described in Rule 27. If, in order to enable the court to enter judgment or to carry it into effect, it is necessary to take an account or to determine the amount of damages or to establish the truth of any averment by evidence or to make an investigation of any other matter, the court may conduct such hearing, or make an order of reference, or order that issues be tried by a jury, as it deems necessary and proper. The court may determine the truth of any matter upon affidavits or declarations.

B(3) Amount of judgment. The judgment entered shall be for the amount due as shown by the affidavit or declaration, and may include costs and disbursements and attorney fees entered pursuant to Rule 68.

B(4) Non-military affidavit or declaration required. No judgment by default shall be entered until the filing of an affidavit or a declaration on behalf of the plaintiff, showing that the affiant or declarant reasonably believes that the defendant is not a person in military service as defined in Article 1 of the Soldiers and Sailors Civil Relief Act of 1940, as amended, except upon order of the court in accordance with that Act.

C Setting aside default. For good cause shown, the court may set aside an order of default and, if a judgment by default has been entered, may likewise set it aside in accordance with Rule 71 B and C.

D Plaintiffs, counterclaimants, cross-claimants. The provisions of this rule apply whether the party entitled to the judgment by default is a plaintiff, a third party plaintiff, or a party who has pleaded a cross-claim or counterclaim. In all cases a judgment by default is subject to the provisions of Rule 67 B.

E Clerk defined. Reference to clerk in this rule shall include the clerk of court or any person performing the duties of that office. [CCP 12/13/80; §B amended by 1981 c.898 §8; amended by CCP 12/13/86; §§A,B(2) amended by CCP 12/10/88 and 1/6/89; §B amended by CCP 12/15/90; amended by CCP 12/12/92; §B amended by 1995 c.79 §406 and 1995 c.664 §101; §C deleted and §§D,E,F redesignated by CCP 12/10/94; §A amended by CCP 12/14/96; §B amended by 2001 c.418 §1; amended by 2003 c.194 §14]

RULE 70 [CCP 12/13/80; §C amended by 1981 c.898 §9; §A amended by 1987 c.873 §19; amended by 1989 c.768 §1; §C amended by CCP 12/15/90; §A amended by 1991 c.202 §20; §A amended by 1993 c.763 §3; §A amended by 1999 c.195 §4; §A amended by 2001 c.417 §2; §A amended by 2003 c.194 §15 and 2003 c.380 §5; repealed by 2003 c.576 §580]

RELIEF FROM JUDGMENT OR ORDER

RULE 71

A Clerical mistakes. Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time on its own motion or on the motion of any party and after such notice to all parties who have appeared, if any, as the court orders. During the pendency of an appeal, a judgment may be corrected as provided in subsection (2) of section B of this rule.

B Mistakes; inadvertence; excusable neglect; newly discovered evidence, etc.

B(1) By motion. On motion and upon such terms as are just, the court may relieve a party or such partys legal representative from a judgment for the following reasons: (a) mistake, inadvertence, surprise, or excusable neglect; (b) newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under Rule 64 F; (c) fraud, misrepresentation, or other misconduct of an adverse party; (d) the judgment is void; or (e) the judgment has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application. A motion for reasons (a), (b), and (c) shall be accompanied by a pleading or motion under Rule 21 A which contains an assertion of a claim or defense. The motion shall be made within a reasonable time, and for reasons (a), (b), and (c) not more than one year after receipt of notice by the moving party of the judgment. A copy of a motion filed within one year after the entry of the judgment shall be served on all parties as provided in Rule 9 B, and all other motions filed under this rule shall be served as provided in Rule 7. A motion under this section does not affect the finality of a judgment or suspend its operation.

B(2) When appeal pending. A motion under sections A or B may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial courts order in the appellate court within seven days of the date of the trial court order. Any necessary modification of the appeal required by the court order shall be pursuant to rule of the appellate court.

C Relief from judgment by other means. This rule does not limit the inherent power of a court to modify a judgment within a reasonable time, or the power of a court to entertain an independent action to relieve a party from a judgment, or the power of a court to grant relief to a defendant under Rule 7 D(6)(f), or the power of a court to set aside a judgment for fraud upon the court.

D Writs and bills abolished. Writs of coram nobis, coram vobis, audita querela, bills of review, and bills in the nature of a bill of review are abolished, and the procedure for obtaining any relief from a judgment shall be by motion or by an independent action. [CCP 12/13/80; §§A,B(2) amended by CCP 12/10/88 and 1/6/89]

STAY OF PROCEEDINGS TO ENFORCE JUDGMENT

RULE 72

A Immediate execution; discretionary stay. Execution or other proceeding to enforce a judgment may issue immediately upon the entry of the judgment, unless the court directing entry of the judgment, in its discretion and on such conditions for the security of the adverse party as are proper, otherwise directs. The court shall have authority to stay execution of a judgment temporarily until the filing of a notice of appeal and to stay execution of a judgment pending disposition of an appeal, as provided in ORS 19.335, 19.340 and 19.350 or other provision of law.

B Other stays. This rule does not limit the right of a party to a stay otherwise provided for by these rules or other statute or rule.

C Stay or injunction in favor of public body. The federal government, any of its public corporations or commissions, the state, any of its public corporations or commissions, a county, a municipal corporation, or other similar public body shall not be required to furnish any bond or other security when a stay is granted by authority of section A of this rule in any action to which it is a party or is responsible for payment or performance of the judgment.

D Stay of judgment as to multiple claims or multiple parties. If a court enters a limited judgment under the provisions of Rule 67 B, the court may stay enforcement of the judgment and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered. [CCP 12/13/80; §A amended by CCP 12/14/96; §A amended by 1997 c.71 §18; §D amended by 2003 c.576 §263]

JUDGMENTS BY CONFESSION

RULE 73

A Judgments which may be confessed.

A(1) For money due; where allowed. Judgment by confession may be entered without action for money due in the manner prescribed by this rule. Such judgment may be entered in any court having jurisdiction over the subject matter. The application to confess judgment shall be made in the county in which the defendants, or one of them, reside or may be found at the time of the application. A judgment entered by any court in any other county has no force or validity, notwithstanding anything in the defendants statement to the contrary.

A(2) Consumer transactions. No judgment by confession may be entered without action upon a contract, obligation, or liability which arises out of the sale of goods or furnishing of services for personal, family, or household use, or out of a loan or other extension of credit for personal, family, or household purposes, or upon a promissory note which is based upon such sale or extension of credit.

B Statement by defendant. A statement in writing must be made, signed by any party against whom judgment is to be entered or a person authorized to bind such party, and verified by oath, as follows:

B(1) It must authorize the entry of judgment for a specified sum;

B(2) It must state concisely the facts out of which it arose, and show that the sum confessed therefor is justly and presently due;

B(3) It must contain a statement that the person or persons signing the judgment understands that it authorizes entry of judgment without further proceeding which would authorize execution to enforce payment of the judgment; and

B(4) It must have been executed after the date or dates when the sums described in the statement were due.

C Application by plaintiff. Judgment by confession may be ordered by the court upon the filing of the statement required by section B of this rule. The judgment may be entered and enforced in the same manner and with the same effect as a judgment in an action.

D Confession by joint debtors. One or more joint debtors may confess a judgment for a joint debt due. Where all the joint debtors do not unite in the confession, the judgment shall be entered and enforced against only those who confessed it and it is not a bar to an action against the other joint debtors upon the same demand. [CCP 12/13/80]

RULES 74 through 77 (Reserved for Expansion)

ORDER OR JUDGMENT FOR SPECIFIC ACTS

RULE 78

A Judgment requiring performance considered equivalent thereto. A judgment requiring a party to make a conveyance, transfer, release, acquittance, or other like act within a period therein specified shall, if such party does not comply with the judgment, be deemed to be equivalent thereto.

B Enforcement; contempt. The court or judge thereof may enforce an order or judgment directing a party to perform a specific act by punishing the party refusing or neglecting to comply therewith, as for a contempt as provided in ORS 33.015 to 33.155.

C Application. Section B of this rule does not apply to an order or judgment for the payment of money, except orders and judgments for the payment of sums ordered pursuant to ORS 107.095 and 107.105 (1)(i), and money for support, maintenance, nurture, education, or attorney fees, in:

C(1) Actions for dissolution or annulment of marriage or separation from bed and board.

C(2) Proceedings upon support orders entered under ORS chapter 108, 109 or 110, or under ORS 416.400 to 416.470, 419B.400 or 419C.590. [CCP 12/13/80; 1985 c.610 §1; §C amended by CCP 12/13/86; §B amended by 1991 c.724 §31; §D repealed by 1991 c.724 §32; §C amended by 1993 c.33 §365; §C amended by 1995 c.608 §41; §C amended by 2003 c.14 §14]

TEMPORARY RESTRAINING ORDERS AND PRELIMINARY INJUNCTIONS

RULE 79

A Availability generally.

A(1) Circumstances. Subject to the requirements of Rule 82 A(1), a temporary restraining order or preliminary injunction may be allowed under this rule:

A(1)(a) When it appears that a party is entitled to relief demanded in a pleading, and such relief, or any part thereof, consists of restraining the commission or continuance of some act, the commission or continuance of which during the litigation would produce injury to the party seeking the relief; or

A(1)(b) When it appears that the party against whom a judgment is sought is doing or threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the rights of a party seeking judgment concerning the subject matter of the action, and tending to render the judgment ineffectual. This paragraph shall not apply when the provisions of Rule 83 E, F(4) and H(2) are applicable, whether or not provisional relief is ordered under those provisions.

A(2) Time. A temporary restraining order or preliminary injunction under this rule may be allowed by the court, or judge thereof, at any time after commencement of the action and before judgment.

B Temporary restraining order.

B(1) Notice. A temporary restraining order may be granted without written or oral notice to the adverse party or to such partys attorney only if:

B(1)(a) It clearly appears from specific facts shown by an affidavit, a declaration or a verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or the adverse partys attorney can be heard in opposition, and

B(1)(b) The applicant or applicants attorney submits an affidavit or a declaration setting forth the efforts, if any, which have been made to notify defendant or defendants attorney of the application, including attempts to provide notice by telephone, and the reasons supporting the claim that notice should not be required. The affidavit or declaration required in this paragraph shall not be required for orders granted by authority of ORS 107.095 (1)(c), (d), (e), (f) or (g).

B(2) Contents of order; duration. Every temporary restraining order granted without notice shall be endorsed with the date and hour of issuance, shall be filed forthwith, shall define the injury and state why it is irreparable, and shall state why the order was granted without notice.

B(2)(a) Every temporary restraining order shall expire by its terms within such time after entry, not to exceed 10 days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reasons for the extension shall be entered of record.

B(2)(b) The 10-day limit of paragraph (a) of this subsection does not apply to orders granted by authority of ORS 107.095 (1)(c), (d), (e), (f) or (g).

B(3) Hearing on preliminary injunction. In case a temporary restraining order is granted without notice, the motion for a preliminary injunction shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character. When the motion comes on for hearing the party who obtained the temporary restraining order shall proceed with the application for a preliminary injunction and, if such party does not do so, the court shall dissolve the temporary restraining order.

B(4) Adverse partys motion to dissolve or modify. On two days notice (or on shorter notice if the court so orders) to the party who obtained the temporary restraining order without notice, the adverse party may appear and move for dissolution or modification of such restraining order. In that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

B(5) Temporary restraining orders not extended by implication. If the adverse party actually appears at the time of the granting of the restraining order, but notice to the adverse party is not in accord with subsection C(1), the restraining order is not thereby converted into a preliminary injunction. If a party moves to dissolve or modify the temporary restraining order as permitted by subsection (4) of this section, and such motion is denied, the temporary restraining order is not thereby converted into a preliminary injunction.

C Preliminary injunction.

C(1) Notice. No preliminary injunction shall be issued without notice to the adverse party at least five days before the time specified for the hearing, unless a different period is fixed by order of the court.

C(2) Consolidation of hearing with trial on merits. Before or after the commencement of the hearing of an application for preliminary injunction, the parties may stipulate that the trial of the action on the merits shall be advanced and consolidated with the hearing of the application. The parties may also stipulate that any evidence received upon an application for a preliminary injunction, which would be admissible upon the trial on the merits, becomes part of the record on trial and need not be repeated upon the trial.

D Form and scope of injunction or restraining order. Every order granting a preliminary injunction and every restraining order shall set forth the reasons for its issuance, shall be specific in terms, shall describe in reasonable detail (and not by reference to the complaint or other document) the act or acts sought to be restrained, and is binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with any of them who receive actual notice of the order by personal service or otherwise.

E Scope of rule.

E(1) This rule does not apply to a temporary restraining order issued by authority of ORS 107.700 to 107.732 or 124.005 to 124.040.

E(2) This rule does not apply to temporary restraining orders or preliminary injunctions granted pursuant to ORCP 83 except for the application of section D of this rule.

E(3) These rules do not modify any statute or rule of this state relating to temporary restraining orders or preliminary injunctions in actions affecting employer and employee.

F Writ abolished. The writ of ne exeat is abolished. [CCP 12/13/80; §E amended by 1995 c.666 §27; §B amended by 2003 c.194 §16; §A amended by 2005 c.22 §4a]

RECEIVERS

RULE 80

A Receiver defined. A receiver is a person appointed by a circuit court, or judge thereof, to take charge of property during the pendency of a civil action or upon a judgment or order therein, and to manage and dispose of it as the court may direct.

B When appointment of receiver authorized. Subject to the requirements of Rule 82 A(2), a receiver may be appointed by a circuit court in the following cases:

B(1) Provisionally to protect property. Provisionally, before judgment, on the application of any party, when such partys right to the property, which is the subject of the action, and which is in the possession of an adverse party, is probable, and the property or its rents or profits are in danger of being lost or materially injured or impaired.

B(2) To effectuate judgment. After judgment to carry the same into effect.

B(3) To dispose of property, to preserve during appeal or when execution unsatisfied. To dispose of the property according to the judgment, or to preserve it during the pendency of an appeal or when an execution has been returned unsatisfied and the debtor refuses to apply the property in satisfaction of the judgment.

B(4) Creditors action. In an action brought by a creditor to set aside a transfer, mortgage, or conveyance of property on the ground of fraud or to subject property or a fund to the payment of a debt.

B(5) Attaching creditor. At the instance of an attaching creditor when the property attached is of a perishable nature or is otherwise in danger of waste, impairment, or destruction or where the debtor has absconded or abandoned the property and it is necessary to conserve or protect it, or to dispose of it immediately.

B(6) Protect, preserve, or restrain property subject to execution. At the instance of a judgment creditor either before or after the issuance of an execution to preserve, protect, or prevent the transfer of property liable to execution and sale thereunder.

B(7) Corporations and associations; when provided by statute. In cases provided by statute, when a corporation or cooperative association has been dissolved, or is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights.

B(8) Corporations and associations; to protect property or interest of stockholders or creditors. When a corporation or cooperative association has been dissolved or is insolvent or in imminent danger of insolvency and it is necessary to protect the property of the corporation or cooperative association, or to conserve or protect the interests of the stockholders or creditors.

C Appointment of receivers; notice. No receiver shall be appointed without notice to the adverse party at least five days before the time specified for the hearing, unless a different period is fixed by order of the court.

D Form of order appointing receivers. Every order or judgment appointing a receiver:

D(1) Shall contain a reasonable description of the property included in the receivership;

D(2) Shall fix the time within which the receiver shall file a report setting forth (a) the property of the debtor in greater detail, (b) the interests in and claims against it, and (c) its income-producing capacity and recommendations as to the best method of realizing its value for the benefit of those entitled;

D(3) Shall, when a general receiver is appointed to liquidate and wind up affairs, set a time within which creditors and claimants shall file their claims or be barred; and

D(4) May require periodic reports from the receiver.

E Notice to persons interested in receivership. A general receiver appointed to liquidate and wind up affairs shall under the direction of the court, give notice to the creditors of the corporation, of the partnership or association, or of the individual, in such manner as the court may direct, requiring such creditors to file their claims, duly verified, with the receiver, the receivers attorney, or the clerk of the court, within such time as the court directs.

F Special notices.

F(1) Required notice. Creditors filing claims with the receiver, all persons making contracts with the receiver, all persons having known claims against the receiver, all persons actually or constructively known to be claiming any interest in receivership property, and all persons against whom the receiver asserts claims shall receive notice of any proposed action by the court affecting their rights.

F(2) Request for special notice. At any time after a receiver is appointed, any person interested in the receivership as a party, creditor, or otherwise, may serve upon the receiver (or upon the attorney for such receiver) and file with the clerk a written request stating that such person desires special notice of any and all of the following named steps in the administration of the receivership:

F(2)(a) Filing of motions for sales, leases, or mortgages of any property in the receivership;

F(2)(b) Filing of accounts;

F(2)(c) Filing of motions for removal or discharge of the receiver; and

F(2)(d) Such other matters as are officially requested and approved by the court.

A request shall state the post-office address of the person, or such persons attorney.

F(3) Form and service of notices. Any notice required by this section shall be served in the manner provided in Rule 9, at least five days before the hearing on any of the matters above described, unless a different period is fixed by order of the court.

G Termination of receiverships. A receivership may be terminated only upon motion served with at least 10 days notice upon all parties who have appeared in the proceeding. The court may require that a final account and report be filed and served, and may provide for the filing of written objections to such account within a specified time. At the hearing on the motion to terminate, the court shall hear all objections to the final account and shall take such evidence as is appropriate, and shall make such orders as are just concerning the termination of the receivership, including all necessary orders on the fees and costs of the receivership. [CCP 12/13/80; §§C,F amended by 1981 c.898 §§9a,10; §F(3) amended by CCP 12/10/88 and 1/6/89]

DEFINITIONS; SERVICE; ADVERSE CLAIMANTS

RULE 81

A Definitions. As used in Rules 81 through 85, unless the context otherwise requires:

A(1) Attachment. Attachment is the procedure by which an unsecured plaintiff obtains a judicial lien on defendants property prior to judgment.

A(2) Bank. Bank includes commercial and savings banks, trust companies, savings and loan associations, and credit unions.

A(3) Clerk. Clerk means clerk of the court or any person performing the duties of that office.

A(4) Consumer goods. Consumer goods means consumer goods as defined in ORS 79.0102.

A(5) Consumer transaction. Consumer transaction means a transaction in which the defendant becomes obligated to pay for goods sold or leased, services rendered, or monies loaned, primarily for purposes of the defendants personal, family, or household use.

A(6) Issuing officer. Issuing officer means any person who on behalf of the court is authorized to issue provisional process.

A(7) Levy. Levy means to create a lien upon property prior to judgment by any of the procedures provided by Rules 81 through 85 that create a lien.

A(8) Plaintiff and defendant. Plaintiff includes any party asserting a claim for relief whether by way of claim, third party claim, cross-claim, or counterclaim, and defendant includes any person against whom such claim is asserted.

A(9) Provisional process. Provisional process means attachment under Rule 84, claim and delivery under Rule 85, temporary restraining orders under Rule 83, preliminary injunctions under Rule 83, or any other legal or equitable judicial process or remedy which before entry of a judgment enables a plaintiff, or the court on behalf of the plaintiff, to take possession or control of, or to restrain use or disposition of, or fix a lien on property in which the defendant claims an interest, except an order appointing a provisional receiver under Rule 80 or granting a temporary restraining order or preliminary injunction under Rule 79.

A(10) Security interest. Security interest means a lien created by agreement, as opposed to a judicial or statutory lien.

A(11) Sheriff. Sheriff includes a constable of a justice court.

A(12) Writ. A writ is an order by a court to a sheriff or other official to aid a creditor in attachment.

B Service of notices or orders; proof of service.

B(1) Service. Except where some other method is expressly permitted, any notice or order to show cause required or permitted to be served by Rules 81 through 85 shall be served in the manner in which a summons may be served.

B(2) Proof of service. Copies of all notices or orders to show cause shall be filed together with proof of service as provided in Rule 9 C.

C Adverse claimants. A person other than the defendant claiming to be the actual owner of property subject to provisional process, or any interest in such property, may move the court for an order establishing the claimants title or interest, extinguishing the plaintiffs lien, or other appropriate relief. A hearing upon such motion shall be conducted within 20 days after service pursuant to Rule 9. After hearing:

C(1) Summary release of attachment. In a case where there is no genuine issue as to any material fact and the claimant is entitled to relief as a matter of law, the court may make an order establishing claimants title or interest, extinguishing or limiting the plaintiffs lien, or granting other appropriate relief. In such case, the court may enter an order directing the plaintiff to pay the claimant the reasonable expenses incurred in securing such order, including attorney fees.

C(2) Continuation of attachment. In all other cases, the court shall order the provisional process continued pending judgment. Such order protects the sheriff but is not an adjudication between the claimant and the plaintiff. [CCP 12/13/80; amended by 1981 c.883 §36; §C amended by 1981 c.883 §37; §A amended by 1995 c.658 §120; §A amended by 2001 c.445 §186; §A amended by 2003 c.576 §264]

SECURITY; BONDS AND UNDERTAKINGS; JUSTIFICATION OF SURETIES

RULE 82

A Security required.

A(1) Restraining orders; preliminary injunctions.

A(1)(a) No restraining order or preliminary injunction shall issue except upon the giving of security by the applicant, in such sum as the court deems proper, for the payment of such costs, damages, and attorney fees as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained.

A(1)(b) No security will be required under this subsection where:

A(1)(b)(i) A restraining order or preliminary injunction is sought to protect a person from violent or threatening behavior; or

A(1)(b)(ii) A restraining order or preliminary injunction is sought to prevent unlawful conduct when the effect of the injunction is to restrict the enjoined party to available judicial remedies.

A(2) Receivers. No receiver shall be appointed except upon the giving of security by the receiver in such sum as the court deems proper for the payment of any costs, damages, and attorney fees as may be sustained or suffered by any party due to the wrongful act of the receiver.

A(3) Attachment or claim and delivery.

A(3)(a) Before any property is attached under Rule 84 or taken by the sheriff under Rule 85, the plaintiff must file with the clerk a surety bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in an amount fixed by the court, and to the effect that the plaintiff will pay all costs that may be adjudged to the defendant, and all damages which the defendant may sustain by reason of the attachment or taking, if the same be wrongful or without sufficient cause, not exceeding the sum specified in the bond or letter of credit.

A(3)(b) Upon motion by the defendant and a showing that defendants potential costs or damages exceed the amount of the bond or letter of credit, the court may require the plaintiff to give additional security.

A(3)(c) No bond or letter of credit shall be required before property is taken by the sheriff under Rule 85 if the court, in the order authorizing issuance of provisional process, finds that the claim for which probable cause exists is that defendant acquired the property contrary to law.

A(4) Other provisional process. No other provisional process shall issue except upon the giving of security by the plaintiff in such sum as the court deems proper, for payment of such costs, damages, and attorney fees as may be incurred or suffered by any party who is wrongfully damaged by such provisional process.

A(5) Form of security or bond. Unless otherwise ordered by the court under subsection (6) of this section, any security or bond provided for by these rules shall be in the form of a security bond issued by a corporate surety qualified by law to issue surety insurance as defined in ORS 731.186, or a letter of credit issued by an insured institution, as defined in ORS 706.008.

A(6) Modification of security requirements by court. The court may waive, reduce, or limit any security or bond provided by these rules, or may authorize a non-corporate surety bond or deposit in lieu of bond, or require other security, upon an ex parte showing of good cause and on such terms as may be just and equitable.

B Security; proceedings against sureties. Whenever these rules or other rule or statute require or permit the giving of security by a party, and security is given in the form of a bond or stipulation or other undertaking with one or more sureties, or in the form of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, each surety and each letter of credit issuer submits to the jurisdiction of the court and irrevocably appoints the clerk of the court as such suretys or such issuers agent upon whom any papers affecting the suretys or issuers liability on the bond, undertaking or letter of credit may be served. Any suretys or issuers liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the sureties or issuers if their addresses are known.

C Approval by clerk. Except where approval by a judge is otherwise required, the clerk is authorized to approve all irrevocable letters of credit, undertakings, bonds, and stipulations of security given in the form and amount prescribed by statute, rule, or order of the court, where the same are executed by a corporate surety under subsection D(2) of this rule, or where the same are issued by an insured institution, as defined in ORS 706.008.

D Qualifications of sureties.

D(1) Individuals. Each individual surety must be a resident of the state. If there is one individual surety, that surety must be worth twice the sum specified in the undertaking, exclusive of property exempt from execution, and over and above all just debts and liabilities; where there is more than one individual surety, each may be worth a lesser amount if the total net worth of all of them is equal to twice the sum specified in the undertaking. No attorney at law, peace officer, clerk of any court, or other officer of any court is qualified to be surety on the undertaking.

D(2) Corporations. A corporate surety must be qualified by law to issue surety insurance as defined in ORS 731.186.

E Affidavits or declarations of sureties.

E(1) Individuals. The bond or undertaking must contain an affidavit or a declaration of each surety which shall state that such surety possesses the qualifications prescribed by section D of this rule.

E(2) Corporations. The bond or undertaking of a corporate surety must contain affidavits or declarations showing the authority of the agent to act for the corporation and stating that the corporation is qualified to issue surety insurance as defined in ORS 731.186.

E(3) Service. When an irrevocable letter of credit, bond or undertaking is given for the benefit of a party, a copy of such letter of credit, bond or undertaking shall be served on that party promptly in the manner prescribed in Rule 9 A. Proof of service thereof shall thereupon be filed promptly in the court in which the letter of credit, bond or undertaking has been filed.

F Objections to sureties. If the party for whose benefit an irrevocable letter of credit, bond or undertaking is given is not satisfied with the sufficiency of the issuers or sureties, that party may, within 10 days after the receipt of a copy of the letter of credit or bond, serve upon the party giving the letter of credit or bond, or the attorney for the party giving the letter of credit or bond, a notice that the party for whose benefit the letter of credit or bond is given objects to the sufficiency of such issuers or sureties. If the party for whose benefit the letter of credit or bond is given fails to do so, that party is deemed to have waived all objection to the issuers or sureties.

G Hearing on objections to sureties.

G(1) Request for hearing. Notice of objections to an issuer or a surety as provided in section F of this rule shall be filed in the form of a motion for hearing on objections to the irrevocable letter of credit or bond. Upon demand of the objecting party, each issuer or surety shall appear at the hearing of such motion and be subject to examination as to such issuers or suretys pecuniary responsibility or the validity of the execution of the letter of credit or bond. Upon hearing of such motion, the court may approve or reject the letter of credit or bond as filed or require such amended, substitute, or additional letter of credit or bond as the circumstances will warrant.

G(2) Information to be furnished. Sureties on any bond or undertaking and any irrevocable letter of credit issuers shall furnish such information as may be required by the judge approving the same.

G(3) Surety insurers. It shall be sufficient justification for a surety insurer when examined as to its qualifications to exhibit the certificate of authority issued to it by the Director of the Department of Consumer and Business Services or a certified copy thereof. [CCP 12/13/80; §D amended by 1981 c.898 §13; amended by 1991 c.331 §2; §G amended by 1995 c.79 §407; §§A,B,C amended by 1997 c.631 §§561,562,563; §E amended by 2003 c.194 §17]

PROVISIONAL PROCESS

RULE 83

A Requirements for issuance. To obtain an order for issuance of provisional process the plaintiff shall cause to be filed with the clerk of the court from which such process is sought a sworn petition and any necessary supplementary affidavits or declarations requesting specific provisional process and showing, to the best knowledge, information, and belief of the plaintiff, affiant or declarant that the action is one in which provisional process may issue, and:

A(1) The name and residence or place of business of the defendant;

A(2) Whether the underlying claim is based on a consumer transaction and whether provisional process in a consumer good is sought;

A(3)(a) If the provisional process sought is claim and delivery, a description of the claimed property in particularity sufficient to make possible its identification, and the plaintiffs estimate of the value and location of the property;

A(3)(b) If the provisional process sought is a restraining order, a statement of the particular acts sought to be restrained;

A(4) Whether the plaintiffs claim to provisional process is based upon ownership, entitlement to possession, a security interest or otherwise;

A(5) A copy or verbatim recital of any writing or portion of a writing, if plaintiff relies upon a writing, which evidences the origin or source of the plaintiffs claim to provisional process;

A(6) Whether the claimed property is wrongfully detained by the defendant or another person;

A(7) Whether the claimed property has been taken by public authority for a tax, assessment, or fine;

A(8) If the plaintiff claims that the defendant has waived the right to be heard, a copy of the writing evidencing such waiver and a statement of when and in what manner the waiver occurred;

A(9) Facts, if any, which tend to establish that there is a substantial danger that the defendant or another person is engaging in, or is about to engage in, conduct which would place the claimed property in danger of destruction, serious harm, concealment, removal from this state, or transfer to an innocent purchaser;

A(10) Facts, if any, which tend to establish that without restraint immediate and irreparable injury, damage, or loss will occur;

A(11) Facts, if any, which tend to establish that there is substantial danger that the defendant or another person probably would not comply with a temporary restraining order; and

A(12) That there is no reasonable probability that the defendant can establish a successful defense to the underlying claim.

B Provisional process prohibited in certain consumer transactions. No court shall order issuance of provisional process to effect attachment of a consumer good or to effect attachment of any property if the underlying claim is based on a consumer transaction. Provisional process authorized by Rule 85 may issue in consumer transactions.

C Evidence admissible; choice of remedies available to court.      C(1) The court shall consider the affidavit, declaration or petition filed under section A of this rule and may consider other evidence including, but not limited to, an affidavit, a declaration, a deposition, an exhibit or oral testimony.

C(2) If from the affidavit, declaration or petition or other evidence, if any, the court finds that a complaint on the underlying claim has been filed and that there is probable cause for sustaining the validity of the underlying claim, the court shall consider whether it shall order issuance of provisional process, as provided in section D of this rule, or a restraining order, as provided in section E of this rule, in addition to a show cause order. The finding under this subsection is subject to dissolution upon hearing.

D Issuance of provisional process where damage to property threatened. Subject to section B of this rule, if the court finds that before hearing on a show cause order the defendant or other person in possession or control of the claimed property is engaging in, or is about to engage in, conduct which would place the claimed property in danger of destruction, serious harm, concealment, removal from this state, or transfer to an innocent purchaser or that the defendant or other person in possession or control of the claimed property would not comply with a temporary restraining order, and if Rule 82 A has been complied with, the court shall order issuance of provisional process in property which probably would be the subject of such destruction, harm, concealment, removal, transfer, or violation. Where real property is subject to provisional process as provided by this section, the plaintiff shall have recorded in the County Clerk Lien Record a certified copy of that order.

E Restraining order to protect property. Subject to section B of this rule, where hearing on a show cause order is pending or where the court finds that because of impending injury, destruction, transfer, removal, or concealment of the property in which provisional process is sought there is probable cause to believe that immediate and irreparable injury, damage, or loss to the plaintiff is imminent, and if Rule 82 A has been complied with, the court in its discretion may issue a temporary order directed to the defendant and each other person in possession or control of the claimed property restraining the defendant and each such other person from injuring, destroying, transferring, removing, or otherwise disposing of property and requiring the defendant and each such other person to appear at a time and place fixed by the court and show cause why such restraint should not continue during pendency of the proceeding on the underlying claim. Such order shall conform to the requirements of Rule 79 D. A restraining order under this section does not create a lien.

F Appearance; hearing; service of show cause order; content; effect of service on person in possession of property.

F(1) Subject to section B of this rule, the court shall issue an order directed to the defendant and each person having possession or control of the claimed property requiring the defendant and each such other person to appear for hearing at a place fixed by the court and at a fixed time after the third day after service of the order and before the seventh day after service of the order to show cause why provisional process should not issue. Upon request of the plaintiff the hearing date may be set later than the seventh day.

F(2) The show cause order issued under subsection (1) of this section shall be served on the defendant and on each other person to whom the order is directed.

F(3) The order shall:

F(3)(a) State that the defendant may file affidavits or declarations with the court and may present testimony at the hearing; and

F(3)(b) State that if the defendant fails to appear at the hearing the court will order issuance of the specific provisional process sought.

F(4) If at the time fixed for hearing the show cause order under subsection (1) of this section has not been served on the defendant but has been served on a person in possession or control of the property, and if Rule 82 A has been complied with, the court may restrain the person so served from injuring, destroying, transferring, removing, or concealing the property pending further order of the court or continue a temporary restraining order issued under section E of this rule. Such order shall conform to the requirements of Rule 79 D. Any restraining order issued under this subsection does not create a lien.

G Waiver; order without hearing. If after service of the order issued under subsection F(1) of this rule, the defendant by a writing executed by or on behalf of the defendant after service of the order expressly declares that defendant is aware of the right to be heard and does not want to be heard, that defendant expressly waives the right to be heard, that defendant understands that upon signing the writing the court will order issuance of the provisional process sought so that the possession or control of the claimed property will be taken from the defendant or another person, the court, subject to section B of this rule without hearing shall order issuance of provisional process.

H Authority of court on sustaining validity of underlying claim; provisional process; restraining order.

H(1) Subject to section B of this rule, if the court on hearing on a show cause order issued under section F of this rule finds that there is probable cause for sustaining the validity of the underlying claim and if Rule 82 A has been complied with, the court shall order issuance of provisional process. The order shall describe with particularity the provisional process which may be issued.

H(2) Subject to section B of this rule, if the court on hearing on a show cause order issued under section F of this rule finds that there is probable cause for sustaining the validity of the underlying claim but that the provisional process sought cannot properly be ordered, and if Rule 82 A has been complied with, the court in its discretion may continue or issue a restraining order of the nature described in section E of this rule. If a restraining order is issued, it shall conform to the requirements of Rule 79 D. A restraining order under this subsection does not create a lien. [CCP 12/13/80; §E amended by 1987 c.586 §44; §A amended by 1991 c.83 §6; §D amended by 1991 c.83 §7; amended by 2003 c.194 §18; §§A,C,H,I amended and §D deleted and §§E,F,G,H,I redesignated by CCP 12/11/04; §F amended by 2005 c.22 §4b]

ATTACHMENT

RULE 84

A Actions in which attachment allowed.

A(1) Order for provisional process. Before a writ of attachment may be issued or any property attached by any means provided by this rule, the plaintiff must obtain, and have recorded in the County Clerk Lien Record, an order under Rule 83 that provisional process may issue.

A(2) Actions in which attachment allowed. The plaintiff, at the time of issuing the summons or any time afterwards, may have the property of the defendant attached, as security for the satisfaction of any judgment that may be recovered, in the following cases:

A(2)(a) An action upon a contract, expressed or implied, for the direct payment of money, when the contract is not secured by mortgage, lien, or pledge, or when it is so secured but such security has been rendered nugatory by act of the defendant.

A(2)(b) An action against a defendant not residing in this state to recover a sum of money as damages for breach of any contract, expressed or implied, other than a contract of marriage.

A(2)(c) An action against a defendant not residing in this state to recover a sum of money as damages for injury to property in this state.

A(3) Exception for financial institution. Notwithstanding subsection (2) of this section, no attachment shall be issued against any financial institution, as that term is defined in ORS 706.008, or against the property of a financial institution.

B Property that may be attached. Only the following kinds of property are subject to lien or levy before judgment:

B(1) In actions in circuit court, real property;

B(2) Tangible personal property, including negotiable instruments and securities as defined in ORS 78.1020 except a certificate of an account or obligation or interest therein of a savings and loan institution;

B(3) Debts; and

B(4) The interest of a distributee of a decedents estate.

C Attachment by claim of lien.

C(1) Property subject to claim of lien. When attachment is authorized, the plaintiff may attach the defendants real property by filing a claim of lien.

C(2) Form of claim; filing.

C(2)(a) Form. The claim of lien must be signed by the plaintiff or plaintiffs attorney and must:

C(2)(a)(i) Identify the action by names of parties, court, case number, and judgment demanded;

C(2)(a)(ii) Describe the particular property attached in a manner sufficient to identify it;

C(2)(a)(iii) Have a certified copy of the order authorizing the claim of lien attached to the claim of lien.

C(2)(a)(iv) State that an attachment lien is claimed on the property.

C(2)(b) Filing. A claim of attachment lien in real property shall be filed with the clerk of the court that authorized the claim and with the county clerk of the county in which the property is located. The county clerk shall certify upon every claim of lien so filed the time when it was received. Upon receiving the claim of lien, the county clerk shall immediately record it in the County Clerk Lien Record. When the claim of lien is so recorded, the lien in favor of the plaintiff attaches to the real property described in the claim of lien. Whenever such lien is discharged, the county clerk shall enter upon the margin of the page on which the claim of lien is recorded a minute of the discharge.

D Writ of attachment.

D(1) Issuance; contents; to whom directed; issuance of several writs. If directed by an order authorizing provisional process under Rule 83, the clerk shall issue a writ of attachment. The writ shall be directed to the sheriff of any county in which property of the defendant may be, and shall require the sheriff to attach and safely keep all the property of the defendant within the county not exempt from execution, or so much thereof as may be sufficient to satisfy the plaintiffs demand, the amount of which shall be stated in conformity with the complaint, together with costs and expenses. Several writs may be issued at the same time to the sheriffs of different counties.

D(2) Manner of executing writ. The sheriff to whom the writ is directed and delivered shall note upon the writ the date of such delivery, and shall execute the writ without delay, as follows:

D(2)(a) Personal property not in possession of third party. Tangible personal property not in the possession of a third person shall be attached by taking it into the sheriffs custody. If any property attached is perishable, or livestock, where the cost of keeping is great, the sheriff shall sell the same in the manner in which property is sold on execution. The proceeds thereof and other property attached shall be retained by the sheriff to answer any judgment that may be recovered in the action, unless sooner subjected to execution upon another judgment. Plaintiffs lien shall attach when the property is taken into the sheriffs custody.

D(2)(b) Other personal property. Tangible and intangible personal property in the possession, control or custody of or debts or other monetary obligations owing by a third person shall be attached by writs of garnishment issued by the clerk of a court or by an attorney as provided in ORS 18.600 to 18.850.

D(3) Notice to defendant. After taking property into custody under subsection (2)(a) of this section, the sheriff shall promptly mail or deliver to the defendant, at the last-known address of the defendant, a copy of the writ of attachment, a copy of the claim of lien filed pursuant to section C of this rule, if any, a notice of exemptions form provided by ORS 18.845, and a challenge to garnishment form provided by ORS 18.850. The sheriff may meet the requirements of this subsection by mailing the documents to the last-known address of the defendant as provided by the plaintiff. The sheriff may withhold execution of the writ until the plaintiff provides such address or a statement that the plaintiff has no knowledge of the defendants address. The sheriff shall have no duty under this subsection if the plaintiff provides a statement that the plaintiff has no knowledge of the defendants address.

D(4) Return of writ; inventory. When the writ of attachment has been fully executed or discharged, the sheriff shall return the same, with the sheriffs proceedings indorsed thereon, to the clerk of the court where the action was commenced, and the sheriff shall make a full inventory of the property attached and return the same with the writ.

D(5) Indemnity to sheriff. Whenever a writ of attachment is delivered to the sheriff, if the sheriff has actual notice of any third party claim to the personal property to be levied on or is in doubt as to ownership of the property, or of encumbrances thereon, or damage to the property held that may result by reason of its perishable character, such sheriff may require the plaintiff to file with the sheriff a surety bond, indemnifying the sheriff and the sheriffs bondsmen against any loss or damage by reason of the illegality of any holding or sale on execution, or by reason of damage to any personal property held under attachment. Unless a lesser amount is acceptable to the sheriff, the bond shall be in double the amount of the estimated value of the property to be seized.

E Disposition of attached property after judgment.

E(1) Judgment for plaintiff. If judgment is recovered by the plaintiff against the defendant, and it shall appear that property has been attached in the action, and has not been sold as perishable property or discharged from the attachment, the court shall order the property to be sold to satisfy the plaintiffs demands, and if execution issue thereon, the sheriff shall apply the property attached by the sheriff or the proceeds thereof, upon the execution, and if any such property or proceeds remain after satisfying such execution, the sheriff shall, upon demand, deliver the same to the defendant; or if the property attached has been released from attachment by reason of the giving of the undertaking by the defendant, as provided by section F of this rule, the court shall upon giving judgment against the defendant also give judgment in like manner and with like effect against the surety in such undertaking.

E(2) Judgment not for plaintiff. If judgment is not recovered by the plaintiff, all the property attached, or the proceeds thereof, or the undertaking therefor, shall be returned to the defendant upon service upon the sheriff of a certified copy of the order discharging the attachment.

F Redelivery of attached property.

F(1) Order and bond. If an attachment deprives the defendant or any other person claiming the property of the possession or use of the property, the defendant or such person may obtain redelivery or possession thereof upon a court order authorizing such redelivery or possession. The moving party shall file a surety bond undertaking, in an amount fixed by the court, to pay the value of the property or the amount of plaintiffs claim, whichever is less, if the same is not returned to the sheriff upon entry of judgment against the defendant. A motion seeking an order authorizing such redelivery or possession must state the moving partys claim of the value of the attached property and must be served upon plaintiff as provided in Rule 9 at least five days prior to any hearing on such motion, unless the court orders otherwise. The property shall be released to the defendant upon the filing of the bond.

F(2) Defense of surety. In an action brought upon such undertaking against the principal or the sureties, it shall be a defense that the property for which the undertaking was given did not, at the execution of the writ of attachment, belong to the defendant against whom the writ was issued. [CCP 12/13/80; §§C,D amended by 1981 c.883 §§38,39; §§A,C amended by 1987 c.586 §§45, 46; §D amended by 1987 c.873 §20; amended by 1997 c.439 §9; §A amended by 1997 c.631 §564; §D amended by 2001 c.249 §79; §§A,B,C amended by 2003 c.576 §§224,265,266]

CLAIM AND DELIVERY

RULE 85

A Claim and delivery. In an action to recover the possession of personal property, the plaintiff, at any time after the action is commenced and before judgment, may claim the immediate delivery of such property, as provided in Rule 83.

B Delivery by sheriff under provisional process order. The order of provisional process issued by the court as provided in Rule 83 may require the sheriff of the county where the property claimed may be to take the property from the defendant or another person and deliver it to the plaintiff.

C Custody and delivery of property. Upon receipt of the order of provisional process issued by the court as provided in Rule 83, the sheriff shall forthwith take the property described in the order, if it be in the possession of the defendant or another person, and retain it in the sheriffs custody. If any part of the property is concealed in a building or other enclosure, the sheriff shall demand delivery of the property. If the property is not delivered, the sheriff shall break open the building or enclosure and take the property into possession. The sheriff shall keep the property in a secure place and deliver it to the party entitled thereto upon receiving the lawful fees for taking, and the necessary expenses for keeping the same. The court may waive the payment of such fees and expenses upon a showing of indigency.

D Filing of order by sheriff. The sheriff shall file the order, with the sheriffs proceedings thereon, including an inventory of the property taken, with the clerk of the court in which the action is pending, within 10 days after taking the property; or, if the clerk resides in another county, shall mail or forward the same within that time.

E Dismissal prohibited. If property is taken by the sheriff pursuant to this rule, the plaintiff shall not dismiss the action under ORCP 54 A(1) until 30 days after such taking. [CCP 12/13/80; §C amended by 2003 c.85 §24]

_______________



Volume 1, Chapters 1 - 55

Chapter 1

Chapter 1  Courts and Judicial Officers Generally

2005 EDITION

TITLE 1

COURTS OF RECORD; COURT OFFICERS; JURIES

Chapter     1.        Courts and Judicial Officers Generally

2.        Supreme Court; Court of Appeals

3.        Circuit Courts Generally

5.        County Courts (Judicial Functions)

7.        Records and Files of Courts

8.        Court Officers and District Attorneys

9.        Attorneys; Law Libraries

10.       Juries

_______________

Chapter 1  Courts and Judicial Officers Generally

2005 EDITION

COURTS AND JUDICIAL OFFICERS GENERALLY

COURTS OF RECORD; COURT OFFICERS; JURIES

COURTS

1.001         State policy for courts

1.002         Supreme Court; Chief Justice as administrative head of judicial department; rules; presiding judges as administrative heads of courts

1.003         Chief Justice's powers to appoint Chief Judge and presiding judges; terms; disapproval of appointment

1.004         Supreme Court rules governing coordination of class actions

1.005         Credit card transactions for fees, security deposits, fines and other court-imposed obligations; rules

1.006         Supreme Court rules

1.007         Judicial Department Revolving Account; uses; sources

1.008         Personnel plan, fiscal plan and property plan

1.009         Judicial Department Operating Account

1.010         Powers of courts in administration of court business and proceedings

1.020         Contempt punishment

1.025         Duty of court and court officers to require performance of duties relating to administration of justice; enforcement of duty by mandamus

1.030         Seal; form; custody; affixing

1.040         Sittings of court to be public; when may be private

1.050         Time for decision on submitted questions; certificate of compliance with requirement; penalty for false certificate

1.055         Term of court

1.060         Days for transaction of judicial business; exceptions

1.070         When court deemed appointed for next judicial day

1.080         Place of holding court

1.085         Chief Justice to designate principal location for sitting of courts; alternative sites

1.090         Trial elsewhere than at usual location on agreement of parties

1.110         Adjournment or postponement when judge does not attend

1.120         Proceedings unaffected by vacancy in office or failure of term

1.130         Power to adjourn proceedings

1.140         Manner of addressing application or proceeding to court or judge

1.150         Proceedings to be in English; foreign language translation; rules and procedures

1.160         Means to carry jurisdiction into effect; adoption of suitable process or mode of proceeding

1.171         Powers and duties of presiding judge for judicial district

1.175         Docket priorities

COURT SECURITY

1.177         Advisory Committee on State Court Security and Emergency Preparedness; state plan

1.178         State Court Facilities Security Account; expenditures; reports

1.180         Advisory committees on court security and emergency preparedness; plans

1.182         Court facilities security accounts; funding; expenditures; reports

OPERATION OF COURTHOUSES

1.185         County to provide courtrooms, offices and jury rooms

1.187         State to provide supplies and personal property for courts

1.190         Court Facilities Account

1.192         Local Court Facilities Accounts

COLLECTION OF COURT ACCOUNTS

1.194         Definitions for ORS 1.194 to 1.200

1.195         Reports on liquidated and delinquent accounts of state courts

1.197         Assignment of liquidated and delinquent accounts to collection agencies; relinquishment of accounts by collection agencies; collections by Department of Revenue

1.198         Exemptions from requirements of ORS 1.197

1.199         Policies and procedures for exempting accounts from requirements of ORS 1.197 and for ceasing collection efforts

1.200         Effect of ORS 1.194 to 1.200 on authority of judge

1.202         Fee for establishing and administering account for judgment that includes monetary obligation; fee for judgment referred for collection

1.204         Judicial Department collections and revenue management program; Judicial Department Collections Account; reimbursement of program expenses

JUDICIAL OFFICERS GENERALLY

1.210         Judicial officer defined

1.212         Oath of office for judges

1.220         Judicial officer or partner thereof acting as attorney

1.230         Powers of a judge out of court

1.240         Powers of judicial officers

1.250         Punishment for contempt

1.260         Powers of judges of Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts; where powers may be exercised

1.270         Powers of other judicial officers; where powers may be exercised

1.290         Leaves of absence

1.300         Senior judge; assignment; duties and powers; compensation and expenses

1.303         Disability of judge; procedures upon receipt by Chief Justice of complaint or information

1.305         Commencement of judicial term of office

INVOLUNTARY RETIREMENT OF JUDGES

1.310         Involuntary retirement of judges for disability; rules

COMMISSION ON JUDICIAL FITNESS AND DISABILITY

1.410         Commission on Judicial Fitness and Disability; term; Senate confirmation

1.415         Powers and duties of commission; rules

1.420         Investigation; hearings; consent to discipline; recommendation; temporary suspension

1.425         Commission proceedings upon receipt of complaint of disability; hearing; physical examination; disposition

1.430         Supreme Court review; censure; order of suspension or removal

1.440         Status of records of proceedings under ORS 1.420 or 1.425

1.450         Status of testimony in proceedings under ORS 1.420 or 1.425

1.460         Judge not to participate in proceedings involving self except in defense

1.470         Service of process; proof; return; witness fees

1.475         Procedure when process not obeyed

1.480         Officers; quorum; compensation and expenses

CITATION AND PETITION FORMS

1.525         Uniform citation and petition forms for certain offenses

REPRESENTATION OF JUDGES BY PRIVATE COUNSEL

1.550         Private counsel for judges

1.560         Procedure for employment of private counsel; terms and conditions

1.570         Claims for compensation of private counsel; approval by State Court Administrator

JUDGES PRO TEMPORE

1.600         Appointment pro tempore to Supreme Court or Court of Appeals; powers and duties

1.605         Compensation and expenses for judges under ORS 1.600

1.615         Appointment pro tempore to tax court or circuit court; powers and duties

1.625         Compensation and expenses for judges under ORS 1.615

1.635         Appointment pro tempore of eligible person to tax court or circuit court

1.645         Transfer, challenge, disqualification, supervision of person appointed under ORS 1.635

1.655         Extension and termination of appointment under ORS 1.635; eligibility to appear as attorney

1.665         Compensation and expenses of persons appointed under ORS 1.635

1.675         Judge pro tempore ineligible to participate in selection or removal of Chief Justice, Chief Judge or presiding judge

COUNCIL ON COURT PROCEDURES

1.725         Legislative findings

1.730         Council on Court Procedures; membership; terms; rules; meetings; expenses of members

1.735         Rules of procedure; limitation on scope and substance; submission of rules to members of bar and Legislative Assembly

1.740         Employment of staff; public hearings

1.745         Laws on civil pleading, practice and procedure deemed rules of court until changed

1.750         Legislative Counsel to publish rules

1.755         Gifts, grants and donations; Council on Court Procedures Account

1.760         Legislative advisory committee

JUDICIAL CONFERENCE

1.810         Judicial conference; membership; officers; expenses

1.820         Function of conference

1.830         Meetings

1.840         Annual report

ADVISORY COUNCILS

1.851         Local criminal justice advisory councils

JUSTICE AND MUNICIPAL COURT REGISTRY

1.855         State Court Administrator to establish registry of justice and municipal courts

COURTS

1.001 State policy for courts. The Legislative Assembly hereby declares that, as a matter of statewide concern, it is in the best interests of the people of this state that the judicial branch of state government, including the appellate, tax and circuit courts, be funded and operated at the state level. The Legislative Assembly finds that state funding and operation of the judicial branch can provide for best statewide allocation of governmental resources according to the actual needs of the people and of the judicial branch by establishing an accountable, equitably funded and uniformly administered system of justice for all the people of this state. [1981 s.s. c.3 §1]

1.002 Supreme Court; Chief Justice as administrative head of judicial department; rules; presiding judges as administrative heads of courts. (1) The Supreme Court is the highest judicial tribunal of the judicial department of government in this state. The Chief Justice of the Supreme Court is the presiding judge of the court and the administrative head of the judicial department of government in this state. The Chief Justice shall exercise administrative authority and supervision over the courts of this state consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. The Chief Justice, to facilitate exercise of that administrative authority and supervision, may:

(a) Make rules and issue orders appropriate to that exercise.

(b) Require appropriate reports from the judges, other officers and employees of the courts of this state and municipal courts.

(c) Pursuant to policies approved by the Judicial Conference of the State of Oregon, assign or reassign on a temporary basis all judges of the courts of this state to serve in designated locations within or without the county or judicial district for which the judge was elected.

(d) Set staffing levels for all courts of the state operating under the Judicial Department and for all operations in the Judicial Department.

(e) Establish time standards for disposition of cases.

(f) Establish budgets for the Judicial Department and all courts operating under the Judicial Department.

(g) Assign or reassign all court staff of courts operating under the Judicial Department.

(h) Pursuant to policies approved by the Judicial Conference of the State of Oregon, establish personnel rules and policies for judges of courts operating under the Judicial Department.

(i) Take any other action appropriate to the exercise of the powers specified in this section and other law, and appropriate to the exercise of administrative authority and supervision by the Chief Justice over the courts of this state.

(2) Subject to all other laws governing courts and court procedures, the Chief Justice may make rules for the use of electronic applications in the courts, including but not limited to rules relating to:

(a) Applications based on the use of the Internet and other similar technologies;

(b) Filing of electronic documents in court proceedings in lieu of hard copies of those documents;

(c) Payment of statutory or court-ordered monetary obligations through electronic media;

(d) Electronic storage of court documents;

(e) Use of electronic citations in lieu of the paper citation forms as allowed under ORS 153.770, including use of electronic citations for parking ordinance violations that are subject to ORS 221.333 or 810.425;

(f) Public access through electronic means to court documents that are required or authorized to be made available to the public by law; and

(g) Transmission of open court proceedings through electronic media.

(3) Rules made and orders issued by the Chief Justice under this section shall permit as much variation and flexibility in the administration of the courts of this state as are appropriate to the most efficient manner of administering each court, considering the particular needs and circumstances of the court, and consistent with the sound and efficient administration of the judicial department of government in this state.

(4) The judges, other officers and employees of the courts of this state shall comply with rules made and orders issued by the Chief Justice. Rules and orders of a court of this state, or a judge thereof, relating to the conduct of the business of the court shall be consistent with applicable rules made and orders issued by the Chief Justice.

(5) The Chief Judge of the Court of Appeals and the presiding judge of each judicial district of this state are the administrative heads of their respective courts. They are responsible and accountable to the Chief Justice of the Supreme Court in the exercise of their administrative authority and supervision over their respective courts. Other judges of the Court of Appeals or court under a presiding judge are responsible and accountable to the Chief Judge or presiding judge, and to the Chief Justice, in respect to exercise by the Chief Justice, Chief Judge or presiding judge of administrative authority and supervision.

(6) The Chief Justice may delegate the exercise of any of the powers specified by this section to the presiding judge of a court, and may delegate the exercise of any of the administrative powers specified by this section to the State Court Administrator, as may be appropriate.

(7) Subsections (1) to (4) of this section apply to justices of the peace and the justice courts of this state solely for the purpose of disciplining of justices of the peace and for the purpose of continuing legal education of justices of the peace. [1959 c.552 §1; 1973 c.484 §1; 1981 s.s. c.1 §3; 1995 c.221 §1; 1995 c.781 §2; 1999 c.787 §1; 2001 c.911 §1]

Note: Section 3, chapter 911, Oregon Laws 2001, provides:

Sec. 3. Before the Chief Justice of the Supreme Court adopts any rule for the use of electronic citations in lieu of paper citation forms for the purpose of ORS 153.770, the State Court Administrator shall report to the Joint Legislative Committee on Information Management and Technology on the manner in which electronic citations will be issued, the technology acquisitions that will be necessary by reason of the use of electronic citations and the anticipated impact of electronic citations on the operations of the courts of this state. [2001 c.911 §3]

1.003 Chief Justice's powers to appoint Chief Judge and presiding judges; terms; disapproval of appointment. (1) The Chief Justice of the Supreme Court shall appoint after conferring with and seeking the advice of the Supreme Court, and may remove at pleasure:

(a) The Chief Judge of the Court of Appeals.

(b) The presiding judge for each judicial district.

(2) Except as provided in subsection (3) of this section, the term of office of the Chief Judge or presiding judge is two years, commencing on January 1 of each even-numbered year. A judge is eligible for reappointment as Chief Judge or presiding judge.

(3) If there is a vacancy for any cause in the office of Chief Judge or presiding judge:

(a) When the vacancy occurs after January 1 of an even-numbered year and before July 1 of the following odd-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of that odd-numbered year.

(b) When the vacancy occurs after June 30 of an odd-numbered year and before January 1 of the following even-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of the odd-numbered year following that even-numbered year.

(c) The Chief Justice shall designate a judge of the court concerned as acting Chief Judge or acting presiding judge to serve until an appointment is made as provided in this section.

(4) Before appointing a Chief Judge or presiding judge the Chief Justice shall confer with and seek the advice of the judges of the courts concerned in respect to the appointment.

(5) The Chief Justice shall give written notice of the judge appointed as Chief Judge or presiding judge to each judge of the court concerned not later than 10 days before the effective date of the appointment. A majority of the judges of the courts concerned may disapprove the appointment by a written resolution signed by each judge disapproving the appointment and submitted to the Chief Justice before the effective date of the appointment. If the appointment is so disapproved, the Chief Justice shall appoint another judge as Chief Judge or presiding judge, and shall notify each judge of the courts concerned as provided in this subsection. If the courts concerned have five or more judges, a second appointment is subject to disapproval, as provided in this subsection, by a majority of the judges of the courts concerned. A third appointment is not subject to disapproval under this subsection. [1981 s.s. c.1 §4; 1995 c.658 §7; 1995 c.781 §3]

1.004 Supreme Court rules governing coordination of class actions. Notwithstanding any other provision of law or the Oregon Rules of Civil Procedure, the Supreme Court shall provide by rule the practice and procedure for coordination of class actions under ORCP 32 in convenient courts, including provision for giving notice and presenting evidence. [Formerly 13.370]

1.005 Credit card transactions for fees, security deposits, fines and other court-imposed obligations; rules. The Chief Justice of the Supreme Court or the presiding judge of any judicial district of this state may establish by rule a program to permit the use of credit card transactions as security deposits, fines, assessments, restitution or any other court-imposed monetary obligation arising out of an offense. The program may also provide for the use of credit card transactions to pay for filing fees, response fees, certification fees and any other fees charged by the court. Any rules adopted pursuant to this section may provide for recovery from the person using the credit card of an additional amount reasonably calculated to recover any charge to the court by a credit card company resulting from use of the credit card. [1983 c.763 §54; 1989 c.1008 §2; 1993 c.531 §2; 1995 c.781 §4; 1997 c.801 §112; 1999 c.1051 §234]

1.006 Supreme Court rules. (1) The Supreme Court may prescribe by rule the form of written process, notices, motions and pleadings used or submitted in civil proceedings and criminal proceedings in the courts of this state. The rules shall be designed to prescribe standardized forms of those writings for use throughout the state. The forms so prescribed shall be consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. The form of written process, notices, motions and pleadings submitted to or used in the courts of this state shall comply with rules made under this section.

(2) The Supreme Court may prescribe by rule the manner of filing of pleadings and other papers submitted in civil proceedings with the courts of this state by means of a telephonic facsimile communication device. The manner so prescribed shall be consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. [1959 c.552 §3; 1973 c.630 §1; 1981 s.s. c.1 §19; 1989 c.295 §2]

1.007 Judicial Department Revolving Account; uses; sources. (1) There is established in the State Treasury an account to be known as the Judicial Department Revolving Account. Upon the written request of the Chief Justice of the Supreme Court, the Oregon Department of Administrative Services shall draw warrants in favor of the Supreme Court and charged against appropriations to the Supreme Court for court expenses. The warrants shall be deposited in the revolving account. The revolving account shall not exceed the aggregate sum of $1 million, including unreimbursed disbursements.

(2) Moneys in the revolving account may be used for the payment of court expenses for which appropriations are made to the Supreme Court and for which immediate cash payment is necessary or desirable. Moneys in the revolving account may be disbursed by checks issued by or under the authority of the Chief Justice.

(3) All claims for reimbursement of disbursements from the revolving account shall be approved by the Chief Justice or, as directed by the Chief Justice, the State Court Administrator, and by the Oregon Department of Administrative Services. When claims have been approved, a warrant covering them shall be drawn in favor of the Supreme Court, charged against appropriations to the Supreme Court for court expenses, and used to reimburse the revolving account.

(4) This section does not authorize the drawing of a warrant against or the disbursement of any appropriation to the Supreme Court for court expenses in excess of the amount, or for a purpose other than, established by or pursuant to law therefor.

(5) As used in this section, "court expenses" includes expenses of the Supreme Court, Court of Appeals, Oregon Tax Court and State Court Administrator and expenses of the circuit courts required to be paid by the state. [1983 c.737 §1; 1985 c.502 §14]

1.008 Personnel plan, fiscal plan and property plan. The Chief Justice of the Supreme Court shall establish and maintain, consistent with applicable provisions of law:

(1) A personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees, governing the appointment, promotion, classification, minimum qualifications, compensation, expenses, leave, transfer, layoff, removal, discipline and other incidents of employment of those officers and employees.

(2) A plan for budgeting, accounting and other fiscal management and control applicable to expenditures made and revenues received by the state in respect to the courts of this state.

(3) A plan for acquisition, use and disposition of supplies, materials, equipment and other property provided by the state for the use of the courts of this state. [1981 s.s. c.3 §4]

1.009 Judicial Department Operating Account. (1) The Judicial Department Operating Account is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Judicial Department and may be used only to pay the operating expenses of the department.

(2) All moneys received by the department pursuant to ORS 151.216 (1)(i) shall be deposited in the Judicial Department Operating Account.

(3) The department may accept gifts, grants or contributions from any source, whether public or private, for deposit in the Judicial Department Operating Account. [2003 c.737 §83]

1.010 Powers of courts in administration of court business and proceedings. Every court of justice has power:

(1) To preserve and enforce order in its immediate presence.

(2) To enforce order in the proceedings before it, or before a person or body empowered to conduct a judicial investigation under its authority.

(3) To provide for the orderly conduct of proceedings before it or its officers.

(4) To compel obedience to its judgments, orders and process, and to the orders of a judge out of court, in an action, suit or proceeding pending therein.

(5) To control, in furtherance of justice, the conduct of its ministerial officers, and of all other persons in any manner connected with a judicial proceeding before it, in every matter appertaining thereto.

(6) To compel the attendance of persons to testify in an action, suit or proceeding pending therein, in the cases and manner provided by statute.

(7) To administer oaths in an action, suit or proceeding pending therein, and in all other cases where it may be necessary in the exercise of its powers or the performance of its duties. [Amended by 2003 c.576 §267]

1.020 Contempt punishment. For the effectual exercise of the powers specified in ORS 1.010, the court may punish for contempt in the cases and the manner provided by statute.

1.025 Duty of court and court officers to require performance of duties relating to administration of justice; enforcement of duty by mandamus. (1) Where a duty is imposed by law or the Oregon Rules of Civil Procedure upon a court, or upon a judicial officer, clerk, bailiff, sheriff, constable or other officer, which requires or prohibits the performance of an act or series of acts in matters relating to the administration of justice in a court, it is the duty of the judicial officer or officers of the court, and each of them, to require the officer upon whom the duty is imposed to perform or refrain from performing the act or series of acts.

(2) Matters relating to the administration of justice include, but are not limited to, the selection and impaneling of juries, the conduct of trials, the entry and docketing of judgments and all other matters touching the conduct of proceedings in courts of this state.

(3) The duty imposed by subsection (1) of this section may be enforced by writ of mandamus. [1957 c.565 §1; 1979 c.284 §40]

1.030 Seal; form; custody; affixing. (1) Each of the following courts, and no other, has a seal:

(a) The Supreme Court and the Court of Appeals.

(b) Each circuit court and the Oregon Tax Court.

(c) Each county court.

(2) The seals shall have the arms of the state engraved in the center, with the following inscription surrounding the same:

(a) For the Supreme Court, "Supreme Court, State of Oregon."

(b) For the Court of Appeals, "Court of Appeals, State of Oregon."

(c) For the circuit court, "Circuit Court, _____ County, State of Oregon," inserting the name of the particular county.

(d) For the Oregon Tax Court, "Oregon Tax Court, State of Oregon."

(e) For the county court, "County Court, _____ County, State of Oregon," inserting the name of the particular county.

(3) The clerk of the court shall keep the seal, and affix it to any process, transcript, certificate or other paper required by statute. [Amended by 1957 c.246 §1; 1961 c.533 §35; 1969 c.198 §16; 1991 c.790 §1; 1995 c.658 §9]

1.040 Sittings of court to be public; when may be private. The sittings of every court of justice are public, except that upon the agreement of the parties to a civil action, suit or proceeding, filed with the clerk or entered in the appropriate record, the court may direct the trial, or any other proceeding therein, to be private; upon such order being made, all persons shall be excluded, except the officers of the court, the parties, their witnesses and counsel. [Amended by 1985 c.540 §18]

1.050 Time for decision on submitted questions; certificate of compliance with requirement; penalty for false certificate. Any question submitted to any judge of any court of, or any justice of the peace in, any of the courts of this state, excepting the Supreme Court and the Court of Appeals and the judges thereof, must be decided and the decision rendered within three months after submission, unless prevented by sickness or unavoidable casualty, or the time be extended by stipulation in writing signed by the counsel for the respective parties and filed with the judge before the expiration of said three months. This section is mandatory, and no officer shall sign or issue any warrant for the payment of the salary or any installment of the salary of any such judge or justice of the peace unless the voucher for such warrant shall contain or be accompanied by a certificate of such judge or justice of the peace that all matters submitted to the judge or justice of the peace for decision three months or more prior to the filing of said voucher have been decided as required herein; and, in case the time has been extended by stipulation in writing, or a decision has been prevented by sickness or unavoidable casualty, said certificate shall state the facts excusing the delay. The making and filing of a false certificate shall be just cause for complaint to the legislature and removal of said judge or justice of the peace. [Amended by 1969 c.198 §17]

1.055 Term of court. (1) A term of court is a period of time appointed for the convenient transaction of the business of the court. The existence or nonexistence of a term of court has no effect on the duties and powers of the court.

(2) Notwithstanding that an act is authorized or required to be done before, during or after the expiration of a term of court, it may be done within a reasonable period of time. [1959 c.638 §1]

1.060 Days for transaction of judicial business; exceptions. (1) Except as provided in subsection (2) of this section, the courts of justice may be held and judicial business transacted on any day.

(2) On any legal holiday in this state no court may be open or transact any judicial business for any purpose except:

(a) To give instructions to a jury then deliberating upon its verdict;

(b) To receive the verdict of a jury, or to discharge a jury in case of its inability to agree upon a verdict; or

(c) For the exercise of the powers of a magistrate in criminal actions or proceedings of a criminal nature.

(3) Except to the extent provided by the order, a court may not be open or transact judicial business for any purpose when the court is closed by an order of the Chief Justice. [Amended by 1971 c.240 §1; 1973 c.512 §1; 1981 s.s. c.3 §21; 2002 s.s.1 c.10 §7]

1.070 When court deemed appointed for next judicial day. If a day appointed for holding a court, or to which it is adjourned, is a legal holiday, the court is deemed appointed for or adjourned to the next judicial day.

1.080 Place of holding court. Every court of justice shall sit at the location designated by or pursuant to law for that purpose. [Amended by 1983 c.763 §1]

1.085 Chief Justice to designate principal location for sitting of courts; alternative sites. (1) Except to the extent otherwise specifically provided by law, the Chief Justice of the Supreme Court shall designate the principal location for the sitting of the Supreme Court, Court of Appeals, Oregon Tax Court and each circuit court. For each circuit court there shall be a principal location in each county in the judicial district.

(2) The Chief Justice may designate locations for the sitting of the Supreme Court, Court of Appeals, Oregon Tax Court and each circuit court other than those designated under subsection (1) of this section. Other locations for a circuit court shall be in the judicial district. [1983 c.763 §2; 1995 c.658 §10]

1.090 Trial elsewhere than at usual location on agreement of parties. Upon agreement of the parties to a civil action, suit or proceeding in a circuit or county court, filed with the clerk or entered in the register, the court may direct that the trial or any other proceeding therein be had elsewhere within the county than at a location otherwise designated by or pursuant to law for the sitting of the court. [Amended by 1983 c.763 §3; 1985 c.540 §19]

1.100 [Repealed by 1983 c.763 §9]

1.110 Adjournment or postponement when judge does not attend. If no judge attend on the day appointed for holding a court, before 4 p.m., the court shall stand adjourned until the next day at 9 a.m. In case a judge is unable to attend at the time provided by law for a regular term of court, or at the time specified for a special term, the judge may by an order made and signed anywhere in the district of the judge postpone such regular or special term until some future time. [Amended by 1959 c.638 §2]

1.120 Proceedings unaffected by vacancy in office or failure of term. No action, suit or proceeding pending in a court of justice is affected by a vacancy in the office of any or all of the judges, or by the failure of a term thereof.

1.130 Power to adjourn proceedings. A court or judicial officer has power to adjourn any proceedings before the court or the judicial officer, from time to time, as may be necessary, unless otherwise expressly provided by statute.

1.140 Manner of addressing application or proceeding to court or judge. An application or other proceeding addressed to a court shall be addressed to it by its style as given by statute; an application or other proceeding addressed to a judicial officer shall be addressed to the judicial officer by name, without any other title than the style of office.

1.150 Proceedings to be in English; foreign language translation; rules and procedures. (1) Except as provided in this section, every writing in any action, suit or proceeding in a court of justice of this state, or before a judicial officer, shall be in English.

(2) A writing in an action, suit or proceeding in a court of justice of this state, or before a judicial officer, may be submitted in English and accompanied by a translation into a foreign language that is certified by the translator to be an accurate and true translation of the English writing. If the writing requires a signature, either the English or the foreign language writing may be signed.

(3) If a writing is submitted in English and accompanied by a translation under subsection (2) of this section, a copy of the writing and the translation must be provided to the other parties in the proceeding in the manner provided by the statutes and rules relating to service, notice and discovery of writings in civil and criminal proceedings in courts of justice of this state and before judicial officers.

(4) The State Court Administrator may establish policies and procedures governing the implementation of subsection (2) of this section.

(5) Subsection (1) of this section does not prohibit the use of common abbreviations. [Amended by 1995 c.273 §1; 2003 c.14 §2]

1.160 Means to carry jurisdiction into effect; adoption of suitable process or mode of proceeding. When jurisdiction is, by the Constitution or by statute, conferred on a court or judicial officer, all the means to carry it into effect are also given; and in the exercise of the jurisdiction, if the course of proceeding is not specifically pointed out by the procedural statutes, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the procedural statutes.

1.165 [1981 s.s. c.3 §7; renumbered 1.185 in 1999]

1.167 [1981 s.s. c.3 §18; renumbered 1.187 in 1999]

1.169 [1987 c.559 §2; 1989 c.1008 §1; 1995 c.781 §5; repealed by 1995 c.658 §127]

1.170 [Repealed by 1981 s.s. c.3 §141]

1.171 Powers and duties of presiding judge for judicial district. (1) A presiding judge appointed under ORS 1.003 is presiding judge for the circuit court of a judicial district established under ORS 3.012.

(2) The presiding judge, to facilitate exercise of administrative authority and supervision over the circuit court of the district and consistent with applicable provisions of law and the Oregon Rules of Civil Procedure, may:

(a) Apportion and otherwise regulate the disposition of the judicial business of the circuit court of the judicial district; and

(b) Make rules, issue orders and take other action appropriate to that exercise.

(3) The presiding judge may assign actions and proceedings pending before a court to other judges of the judicial district for hearing and disposition. A judge who is assigned an action or proceeding under this subsection shall hear and dispose of the assigned action or proceeding unless the presiding judge withdraws the assignment for good cause shown. [1995 c.781 §1; 1997 c.801 §146]

1.175 Docket priorities. Any time a court of this state is directed by a provision of Oregon Revised Statutes to accord priority on its docket for a particular action or proceeding, and the priority to be accorded is unclear in light of other provisions of Oregon Revised Statutes, the court may accord such priorities as are consistent with:

(1) Specific statutory time limits; and

(2) The court's efficient administration of its caseload, giving due consideration to the interests sought to be furthered by according docket priorities to certain actions or proceedings before the court. [1989 c.322 §2]

COURT SECURITY

1.177 Advisory Committee on State Court Security and Emergency Preparedness; state plan. (1) The Chief Justice of the Supreme Court may appoint an Advisory Committee on State Court Security and Emergency Preparedness for the Supreme Court, Court of Appeals, Oregon Tax Court and office of the State Court Administrator.

(2) A committee appointed under this section shall meet at the call of the Chief Justice.

(3) A committee appointed under this section shall submit to the Chief Justice a state plan for state court security improvement, emergency preparedness and business continuity for each building containing or utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator. The plan shall include capital outlay needs and may include recommendations concerning:

(a) Procedures for the secure handling, transportation and disposal of hazardous substances and contraband in court proceedings;

(b) Emergency alarm systems accessible to all court employees;

(c) Physical security for judges, staff and the public;

(d) Procedures for emergency evacuation of buildings containing or utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator;

(e) Procedures for identifying court security personnel, including a court security officer to be appointed by the Chief Justice, who shall be responsible for:

(A) The management of the plan;

(B) A regular security inspection of each building containing or utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator; and

(C) Regular security training of sheriff's department, judicial department and district attorney personnel; and

(f) Priorities for available court facilities within the building based on the level of security needed.

(4) The plan may also include:

(a) An evaluation of how each of the items listed in subsection (3) of this section is being addressed and should be addressed;

(b) How practices, facilities and equipment falling below appropriate levels are to be improved;

(c) The anticipated cost of improving practices, facilities and equipment that fall below appropriate levels;

(d) The funding source for each improvement; and

(e) The time schedule for implementation of improvements.

(5) Adoption of a plan under this section is subject to the approval of the Chief Justice. The plan may conclude that state court facility security is adequate.

(6) Implementation of the elements of a plan that have a significant fiscal impact are subject to availability of funding.

(7) The plan adopted under this section shall be reviewed and revised or amended as needed, not later than June 30 of each odd-numbered year.

(8) Except as provided in this subsection, a plan prepared under this section is confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The Chief Justice may authorize the disclosure of all or part of a plan prepared under this section if the Chief Justice determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a state court security plan and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505. [2005 c.804 §3]

1.178 State Court Facilities Security Account; expenditures; reports. (1) The State Court Facilities Security Account is established separate and distinct from the General Fund. The account consists of moneys deposited to the credit of the account under ORS 137.309 (7). Interest earned by the State Court Facilities Security Account shall be credited to the account. Moneys in the account are continuously appropriated to the State Court Administrator for the purpose of providing security in buildings that contain or are utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator as described under ORS 1.177.

(2) Expenditures by the State Court Administrator from the State Court Facilities Security Account shall be made only for:

(a) Developing or implementing a plan for state court security improvement, emergency preparedness and business continuity under ORS 1.177; and

(b) Statewide training on state court security.

(3) The State Court Administrator shall provide to the Chief Justice of the Supreme Court at least quarterly a financial report showing all revenues, deposits and expenditures from the State Court Facilities Security Account maintained by the State Court Administrator.

(4) It is the intent of the Legislative Assembly that any amounts in the State Court Facilities Security Account that are not needed for the purposes specified in subsection (2) of this section be used to fund plans for security improvement, emergency preparedness and business continuity in circuit courts, justice courts and municipal courts. [2005 c.804 §4]

1.180 Advisory committees on court security and emergency preparedness; plans. (1) As used in this section, "court facility" means a state court or justice court other than the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator.

(2) The presiding judge for a judicial district may appoint an Advisory Committee on Court Security and Emergency Preparedness for the judicial district. A committee appointed under this section shall consist of:

(a) The sheriff of each county in which a court facility is located;

(b) The district attorney of each county in which a court facility is located;

(c) A member of the local governing body of each county in which a court facility is located, or the member's representative;

(d) The president of the county bar association, if any, for each county in which a court facility is located, or the president's representative;

(e) A justice of the peace from each county in the district in which a justice court is located; and

(f) The following persons as designated by the presiding judge:

(A) The trial court administrator for each county in which a court facility is located; and

(B) A judge from each county in which a court facility is located.

(3) A committee appointed under this section shall meet at the call of the presiding judge that appointed the committee.

(4) A committee appointed under this section shall submit to the presiding judge of the judicial district a plan for court security improvement, emergency preparedness and business continuity for each building containing a court facility in the county. The plan shall include capital outlay needs and may include recommendations concerning:

(a) Security procedures for the transportation and supervision of prisoners for court appearances including, as otherwise allowed by law, the use of video transmission equipment for the appearance of defendants who are in custody;

(b) Procedures for the secure handling, transportation and disposal of hazardous substances and contraband in court proceedings;

(c) Emergency alarm systems accessible to all court employees;

(d) Physical security for judges, justices of the peace, staff and the public;

(e) Procedures for emergency evacuation of buildings containing court facilities;

(f) Procedures for identifying court security personnel, including a court security officer to be appointed by the presiding judge, who shall be responsible for:

(A) The management of the plan;

(B) A regular security inspection of each building containing a court facility; and

(C) Regular security training of sheriff department, judicial department and district attorney personnel; and

(g) Priorities for available court facilities within the building based on the level of security needed.

(5) The plan may also include:

(a) An evaluation of how each of the items listed in subsection (4) of this section is being addressed and should be addressed;

(b) How practices, facilities and equipment falling below appropriate levels are to be improved;

(c) The anticipated cost of improving practices, facilities and equipment that fall below appropriate levels;

(d) The funding source for each improvement; and

(e) The time schedule for implementation of improvements.

(6) Adoption of a plan under this section is subject to the approval of the presiding judge that appointed the committee. The plan may conclude that court facility security is adequate.

(7) Implementation of the elements of a plan that have a significant fiscal impact are subject to availability of funding.

(8) As soon as a plan, revision or amendment is adopted, the presiding judge shall provide the Chief Justice of the Supreme Court with a copy of the plan adopted under this section and any revisions or amendments to the plan. Each plan shall be reviewed and revised or amended as needed, not later than June 30 of each odd-numbered year.

(9) Except as provided in this subsection, plans prepared under this section are confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The presiding judge of a judicial district, with the concurrence of all sheriffs for the counties of the district, may authorize the disclosure of all or part of a plan prepared under this section if the judge determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a court security plan and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505. [1993 c.637 §15; 1995 c.658 §124; 1997 c.513 §§1,2; 1997 c.801 §113; 2005 c.804 §1]

1.182 Court facilities security accounts; funding; expenditures; reports. (1) The county treasurer shall deposit moneys received under ORS 137.308 (2) into a court facilities security account maintained by the county treasurer. The following apply to the account:

(a) The moneys in the account and interest upon the account are reserved for the purpose of providing security in buildings that contain state court or justice court facilities other than the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator located within the county.

(b) Expenditures by the county governing body from the court facilities security account shall be made only for developing or implementing a plan for court security improvement, emergency preparedness and business continuity under ORS 1.180.

(c) Moneys deposited in the account under ORS 137.308 (2) and expended under the provisions of this section shall be in addition to any other moneys expended by the county on court facilities security programs and personnel. A county shall not reduce other expenditures on court facilities security programs and personnel by reason of the additional moneys provided under ORS 137.308 (2).

(d) The county treasurer may charge against the court facilities security account an administrative fee for the actual costs associated with maintaining the account. The total administrative fees charged each year may not exceed five percent of the moneys received under ORS 137.308 (2) for that year.

(e) The county treasurer shall provide to the county governing body, the Advisory Committee on Court Security and Emergency Preparedness and the presiding judge of the judicial district at least quarterly a financial report showing all revenues, deposits and expenditures from the court facilities security account maintained by the county treasurer. The county treasurer may charge against the court facilities security account the actual costs associated with providing financial reports under this paragraph.

(f) The presiding judge of the judicial district shall provide to the Chief Justice of the Supreme Court a financial report showing all revenues, deposits and expenditures from the court facilities security account for each fiscal year. The report shall be submitted to the Chief Justice not later than August 30 of each year.

(2) Except as otherwise provided in subsection (3) of this section, a county may not reduce its actual operating expenditures on court facilities security programs and personnel, including funds from all local sources, exclusive of state and federal funds and other short term special funding, below the level of such expenditures in the preceding fiscal year beginning with the 1992-1993 fiscal year.

(3) A county may reduce the operating expenditures described in subsection (2) of this section if the reduction is in an amount no greater than the average reduction in general fund commitment to all county agencies during the fiscal period. [1993 c.637 §16; 2005 c.804 §2]

OPERATION OF COURTHOUSES

1.185 County to provide courtrooms, offices and jury rooms. (1) The county in which a circuit court is located or holds court shall:

(a) Provide suitable and sufficient courtrooms, offices and jury rooms for the court, the judges, other officers and employees of the court and juries in attendance upon the court, and provide maintenance and utilities for those courtrooms, offices and jury rooms.

(b) Pay expenses of the court in the county other than those expenses required by law to be paid by the state.

(2) Except as provided in subsection (1) of this section, all supplies, materials, equipment and other property necessary for the operation of the circuit courts shall be provided by the state under ORS 1.187. [Formerly 1.165]

1.187 State to provide supplies and personal property for courts. Except as provided in ORS 1.185 (1) and subject to applicable provisions of a plan established by the Chief Justice of the Supreme Court, the state shall provide the supplies, materials, equipment and other personal property necessary for the operation of the circuit courts. The cost of property provided by the state shall be paid by the state from funds available for the purpose. [Formerly 1.167]

1.190 Court Facilities Account. (1) There is established in the General Fund of the State Treasury the Court Facilities Account. The account shall consist of moneys deposited to the account under ORS 137.295 and such other moneys as may be appropriated to the account by law. Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services, and may be used only for the purpose of assisting counties in paying the costs incurred by the counties in complying with the requirements of ORS 1.185 (1), including but not limited to maintaining, improving, replacing or expanding court facilities. The department shall divide and distribute the moneys in the account among the counties of this state in the manner provided by subsection (2) of this section.

(2) At least once every three months, the Oregon Department of Administrative Services shall allocate to each judicial district established under ORS 3.012 a proportion of the moneys in the Court Facilities Account that is equal to the proportion of circuit court judges specified for the judicial district under ORS 3.012 as compared to all circuit court judge positions established under ORS 3.012. If the judicial district consists of only one county, the moneys so allocated to the district shall be distributed to that county. If the judicial district consists of more than one county, the moneys so allocated to the district shall be divided among the counties based on the populations of those counties. [1999 c.1064 §3]

Note: 1.190 becomes operative July 1, 2007. See section 5, chapter 1064, Oregon Laws 1999, as amended by section 1, chapter 394, Oregon Laws 2003.

1.192 Local Court Facilities Accounts. Each county shall establish a Local Court Facilities Account within the general fund of the county. All amounts in the account shall be dedicated to, and expended for, the funding of maintenance, improvement, replacement or expansion of court facilities in the county. The account shall consist of moneys deposited by the counties, moneys appropriated by the Legislative Assembly to the counties for court facilities and all moneys distributed to the counties from the Court Facilities Account established under ORS 1.190. Expenditures from the Local Court Facilities Account may only be made with the joint approval of the county governing body and the presiding judge of the circuit court for the county in which the court facilities are located. [1999 c.1064 §4]

Note: 1.192 becomes operative July 1, 2007. See section 5, chapter 1064, Oregon Laws 1999, as amended by section 1, chapter 394, Oregon Laws 2003.

COLLECTION OF COURT ACCOUNTS

1.194 Definitions for ORS 1.194 to 1.200. As used in ORS 1.194 to 1.200:

(1) "Payment" means an amount of money voluntarily paid by a debtor or an amount of money involuntarily paid by a debtor through offset or garnishment.

(2) "State court" means a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court. [2001 c.823 §11; 2003 c.14 §3]

1.195 Reports on liquidated and delinquent accounts of state courts. (1) Not later than October 1 of each fiscal year, all state courts and all commissions, departments and divisions in the judicial branch of state government shall submit reports to the Legislative Fiscal Office that describe the status of the liquidated and delinquent accounts of the judicial branch of state government, and the efforts made to collect those liquidated and delinquent accounts during the immediately preceding fiscal year. The reports required under this subsection shall be in a form prescribed by the Legislative Fiscal Office and shall include but not be limited to:

(a) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the beginning of the fiscal year;

(b) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the end of the fiscal year;

(c) The liquidated and delinquent accounts that have been added during the immediately preceding fiscal year;

(d) The total amount collected on liquidated and delinquent accounts during the immediately preceding fiscal year;

(e) The total amount and total number of liquidated and delinquent accounts that have been written off during the immediately preceding fiscal year;

(f) The total amount and total number of liquidated and delinquent accounts that have been assigned for collection, and the collection efforts made for those accounts, during the immediately preceding fiscal year;

(g) The total amount and total number of liquidated and delinquent accounts that have been turned over to private collection agencies under ORS 1.197 and the total amount that has been collected by those agencies during the immediately preceding fiscal year;

(h) The total amount and total number of accounts that have ceased to be liquidated and delinquent during the fiscal year for reasons other than having been collected or written off;

(i) The total number and total amount of all liquidated and delinquent accounts that have been exempted under ORS 1.199; and

(j) Any other information necessary to inform the Legislative Fiscal Office of the status of the liquidated and delinquent accounts of the judicial branch of state government.

(2) The Legislative Fiscal Office shall produce an annual report, not later than December 31 of each fiscal year, on the status of the liquidated and delinquent accounts of the judicial branch of state government. The annual report shall be based on the reports submitted under subsection (1) of this section.

(3) The reports required under subsection (1) of this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government. [2001 c.823 §12]

1.197 Assignment of liquidated and delinquent accounts to collection agencies; relinquishment of accounts by collection agencies; collections by Department of Revenue. (1) Except as otherwise provided by law, all state courts and all commissions, departments and divisions in the judicial branch of state government shall offer to assign the liquidated and delinquent accounts of the state court, commission, department or division to a private collection agency, or to the Department of Revenue under the provisions of ORS 293.250, not later than:

(a) One year from the date the account was liquidated if no payment has been received on the account within that year; or

(b) One year from the date of receipt of the most recent payment on the account.

(2) Nothing in subsection (1) of this section prohibits a state court or a commission, department or division in the judicial branch of state government from assigning a liquidated and delinquent account to a private collection agency at any time within the one-year period, or from assigning a liquidated and delinquent account to the Department of Revenue during the one-year period, if that assignment is otherwise allowed by law.

(3) Nothing in this section prevents a state court or a commission, department or division in the judicial branch of state government from assigning an account to the Department of Revenue for the purpose of seeking an offset against tax refunds or other amounts due the debtor at the time the account is assigned to a private collection agency. A state court and any commission, department or division in the judicial branch of state government that assigns the same account to both the Department of Revenue and a private collection agency shall ensure that both the Department of Revenue and the private collection agency are kept informed of the status of all collections made on the account.

(4) If a private collection agency is unable to collect on an account assigned under this section, the private collection agency shall notify the state court, commission, department or division that assigned the account that the private collection agency is unable to collect on the account and that the private collection agency will relinquish the account. The private collection agency shall relinquish the account within a reasonable time or within such time as may be set by agreement. A private collection agency that is assigned an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on a state court in collecting on liquidated and delinquent accounts.

(5) If a liquidated and delinquent account is assigned to the Department of Revenue as provided in ORS 293.250, the Department of Revenue shall have one year from the date of liquidation, or from the date of receipt of the most recent payment on the account, to collect a payment. If the Department of Revenue does not collect a payment within the one-year period or if one year has elapsed since the date of receipt of the most recent payment on the account, the Department of Revenue shall notify the state court, commission, department or division that assigned the account. The state court, commission, department or division shall then immediately offer assignment of the account to a private collection agency.

(6) For the purposes of this section, a state court or a commission, department or division in the judicial branch of state government shall be considered to have offered an account for assignment to a private collection agency if:

(a) The terms of the offer are of a type generally accepted by the collections industry for the type of account to be assigned; and

(b) The offer is made to a private collection agency that engages in the business of collecting the type of account to be assigned or made generally to private collection agencies through a bid or request for proposal process.

(7) The offer of assignment of accounts required under this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government. [2001 c.823 §13]

1.198 Exemptions from requirements of ORS 1.197. (1) ORS 1.197 does not apply to liquidated and delinquent accounts that are prohibited by state or federal law or regulation from assignment or collection.

(2) Notwithstanding ORS 1.197, a state court or a commission, department or division in the judicial branch of state government, acting in its sole discretion, may choose not to offer a liquidated and delinquent account to a private collection agency or to the Department of Revenue if the account:

(a) Is secured by a consensual security interest in real or personal property;

(b) Is based on that part of a judgment that requires payment of restitution or a payment to the Crime Victims' Assistance section of the Criminal Justice Division of the Department of Justice;

(c) Is in litigation, mediation or arbitration or is subject to a stay in bankruptcy proceedings;

(d) Is owed by a local or state government or by the federal government;

(e) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135 or who is on public assistance as defined in ORS 411.010;

(f) Consists of moneys for which a district attorney has assumed collection responsibility under ORS 8.680;

(g) Consists of moneys owed by a person who is incarcerated;

(h) Is an account that was previously offered to a private collection agency and was refused, or that was previously assigned to a private collection agency and the agency thereafter relinquished the account;

(i) Is less than $100, including penalties; or

(j) Would result in loss of federal funding if assigned. [2001 c.823 §14]

1.199 Policies and procedures for exempting accounts from requirements of ORS 1.197 and for ceasing collection efforts. (1) The State Court Administrator may establish policies and procedures for exempting accounts from the requirements of ORS 1.197. All policies establishing exemptions under this section must be documented and justified by the State Court Administrator.

(2) The State Court Administrator may establish criteria and standards by which state courts and commissions, departments and divisions in the judicial branch of state government may cease to make collection efforts for specified types of accounts. [2001 c.823 §15]

1.200 Effect of ORS 1.194 to 1.200 on authority of judge. Nothing in ORS 1.194 to 1.200 limits or affects the ability of a judge of a state court to enforce, modify, set aside, suspend, delay, condition, schedule or take any other action authorized by law with respect to a debt or money obligation owed to this state. [2001 c.823 §16]

1.202 Fee for establishing and administering account for judgment that includes monetary obligation; fee for judgment referred for collection. (1) All circuit courts and appellate courts of this state, and all commissions, departments and divisions of the judicial branch of state government, shall add a fee of not less than $25 and not more than $50 to any judgment that includes a monetary obligation that the court or judicial branch is charged with collecting. The fee shall be added to cover the cost of establishing and administering an account for the debtor and shall be added without further notice to the debtor or further order of the court. The fee shall be added only if the court gives the defendant a period of time in which to pay the obligation after the financial obligation is imposed. Fees under this subsection shall be deposited in the General Fund.

(2) All circuit courts and appellate courts of this state, and all commissions, departments and divisions of the judicial branch of state government, that use the Department of Revenue or private collection agencies shall add a fee to any judgment referred for collection that includes a monetary obligation that the state court or the commission, department or division is charged with collecting. The fee shall be added to cover the costs of collection charged by the Department of Revenue or private collection agency and shall be added to the monetary obligation without further notice to the debtor or further order of the court. The fee may not exceed the actual costs of collection charged by the Department of Revenue or private collection agency. Fees under this subsection shall be deposited in the Judicial Department Collections Account established under ORS 1.204 and may be used only for the purposes specified in ORS 1.204.

(3) A court may not waive or suspend the fees required to be added to judgments under the provisions of this section. [2001 c.823 §20]

1.204 Judicial Department collections and revenue management program; Judicial Department Collections Account; reimbursement of program expenses. (1) The State Court Administrator may establish a collections and revenue management program within the Judicial Department for the purpose of administering accounts and collections. Subject to policies and procedures prescribed by the State Court Administrator, the collections and revenue management program may collect, by any means authorized by law, all amounts owing to the state that are subject to collection by the state courts or by a commission, department or division in the judicial branch of state government. The State Court Administrator may establish a separate unit within the program for the collection of parking fines in counties with populations of more than 500,000.

(2) There is established within the General Fund the Judicial Department Collections Account. The account shall consist of moneys deposited in the account under the provisions of subsection (3) of this section. All moneys in the account are continuously appropriated to the Judicial Department and may be used only for the purposes specified in subsection (3) of this section.

(3) All moneys collected by the collections and revenue management program established under this section shall be deposited in the Judicial Department Collections Account. At the end of each calendar month, the State Court Administrator shall distribute the amounts in the account in the following order of priority:

(a) Except as provided in subsection (4) of this section, the collections and revenue management program shall be reimbursed for actual costs and expenses of the program, including personnel expenses, incurred in the administration and collection of accounts. The amount of reimbursement may not exceed the actual costs and expenses incurred by the collections and revenue management program. The State Court Administrator may designate a single percentage amount to be retained from all moneys collected under the program, but must adjust that percentage amount periodically to reflect actual program costs.

(b) All moneys not expended under paragraph (a) of this subsection shall be distributed as otherwise provided by law for the amounts collected.

(4) The collections and revenue management program may not be reimbursed under subsection (3) of this section from any of the following amounts collected under the program, and all such amounts collected under the program shall be distributed as otherwise provided by law:

(a) Restitution and compensatory fines paid under judgments in criminal actions;

(b) Legal aid fees collected under ORS 21.480;

(c) Law library fees collected under ORS 21.350;

(d) Dispute resolution surcharges imposed under ORS 36.170; and

(e) Fees imposed under ORS 21.112. [2001 c.823 §25 (enacted in lieu of 8.172); 2003 c.518 §11]

JUDICIAL OFFICERS GENERALLY

1.210 Judicial officer defined. A judicial officer is a person authorized to act as a judge in a court of justice.

1.212 Oath of office for judges. (1) Before entering upon the duties of a judge of the Supreme Court, whether upon election or appointment as a judge of the Supreme Court or upon appointment as a senior judge or a judge pro tempore, a person must take and subscribe, and submit to the Secretary of State, an oath in the form provided by section 7, Article VII (Amended) of the Oregon Constitution.

(2) Except as provided in subsection (3) of this section, before entering upon the duties of a judge of the Court of Appeals, the Oregon Tax Court or a circuit court, a person who is appointed or elected to the office must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability, and that I will not accept any other office, except judicial offices, during the term for which I have been ________ (elected or appointed).

______________________________________________________________________________

(3) Before entering upon the duties of a judge pro tempore of the Court of Appeals, the Oregon Tax Court or a circuit court, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability.

______________________________________________________________________________

(4) Before entering upon the duties of a senior judge of the State of Oregon, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a senior judge of the State of Oregon, according to the best of my ability.

______________________________________________________________________________

(5) Subsections (3) and (4) of this section do not require that any person take an oath more than once during the term that the person is approved to serve as a senior judge or judge pro tempore, or that a person serving as a senior judge or judge pro tempore take the prescribed oath before each assignment as a judge of the Court of Appeals, Oregon Tax Court or circuit court. Subsection (3) of this section does not require that a judge assigned to serve as judge pro tempore under ORS 1.615 take any additional oath of office. [2003 c.518 §6]

1.220 Judicial officer or partner thereof acting as attorney. Any judicial officer may act as an attorney in any action, suit or proceeding to which the judicial officer is a party or in which the judicial officer is directly interested. A judge of the county court or justice of the peace, otherwise authorized by law, may act as an attorney in any court other than the one of which the judge of the county court or justice of the peace is judge, except in an action, suit or proceeding removed therefrom to another court for review, but no judicial officer shall, as attorney, institute or cause to be instituted any suit, action or proceeding, or act as attorney in any suit, action or proceeding with or without hire, in any court or otherwise, other than as in this section allowed. No judicial officer shall have a partner who shall practice law or act as attorney in the court over which the judicial officer presides.

1.230 Powers of a judge out of court. A judge may exercise, out of court, all the powers expressly conferred upon a judge as distinguished from a court, and not otherwise.

1.240 Powers of judicial officers. Every judicial officer has power:

(1) To preserve and enforce order in the immediate presence of the judicial officer, and in the proceedings before the judicial officer, when the judicial officer is performing a duty imposed by statute.

(2) To compel obedience to the lawful orders of the judicial officer, as provided by statute.

(3) To compel the attendance of persons to testify in a proceeding pending before the judicial officer in the cases and manner provided by statute.

(4) To administer oaths in a proceeding pending before the judicial officer, and in all other cases where it may be necessary, in the exercise of the powers and the performance of the duties of the judicial officer.

1.250 Punishment for contempt. For the effectual exercise of the powers specified in ORS 1.240, a judicial officer may punish for contempt, in the cases and manner provided by statute.

1.260 Powers of judges of Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts; where powers may be exercised. The judges of the Supreme Court, the Court of Appeals, the Oregon Tax Court and the circuit courts have power in any part of the state:

(1) To take and certify:

(a) The proof and acknowledgment of a conveyance of real property, or any other written instrument authorized or required to be proved or acknowledged.

(b) The acknowledgment of satisfaction of a judgment in any court.

(c) An affidavit or deposition to be used in any court of justice or other tribunal of this state.

(2) To exercise any other power and perform any other duty conferred or imposed upon them by statute. [Amended by 1963 c.423 §1; 1969 c.198 §18]

1.270 Powers of other judicial officers; where powers may be exercised. Every other judicial officer may, within the county, city, district or precinct in which the judicial officer is chosen:

(1) Exercise the powers mentioned in ORS 1.260 (1).

(2) Exercise any other power and perform any other duty conferred or imposed upon the judicial officer by statute.

1.280 [1959 c.552 §4; repealed by 1981 s.s. c.1 §25]

1.290 Leaves of absence. (1) As used in this section, unless the context requires otherwise, "judge" means any judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court or any circuit court, but does not include any person appointed by the Supreme Court as judge pro tempore of any of those courts who does not hold the elective office of judge of any of those courts.

(2) Upon receipt of the written application of any judge, the Supreme Court may grant the judge a leave of absence without salary for a period of not more than one year. The Supreme Court may grant a leave of absence only if the court is satisfied that the administration of justice in Oregon will be enhanced by granting the leave. Application for a leave of absence is considered a waiver of salary by the applicant for the period of time the applicant is absent under the leave granted by the court.

(3) A leave of absence shall be granted by order of the Supreme Court. The order shall state the maximum period of time for which the leave is granted. Promptly after the granting of the leave, the State Court Administrator shall cause a certified copy of the order granting the leave to be sent to the Secretary of State and the Public Employees Retirement Board.

(4) At the termination of leave of absence under this section, unless the judge sooner dies or resigns, a judge shall resume the duties of office and cause written notice of the resumption to be sent to the Supreme Court, the Secretary of State and the Public Employees Retirement Board. The resumption and sending notice thereof constitutes a termination of the leave whether or not the full maximum period of time granted has expired.

(5) Absence on leave by a judge under this section does not create a vacancy in the office to which the judge was elected or appointed, nor is the judge subject to removal as a consequence thereof.

(6) Absence on leave under this section by a judge who is a member of the Public Employees Retirement System under ORS chapter 238 does not break the continuity of the membership of the judge in the system. [1965 c.12 §1; 1969 c.198 §19; 1971 c.193 §8; 1991 c.815 §2]

1.300 Senior judge; assignment; duties and powers; compensation and expenses. (1) A judge who retires from the circuit court, Oregon Tax Court, Court of Appeals or Supreme Court, except a judge retired under the provisions of ORS 1.310, may be designated a senior judge of the State of Oregon by the Supreme Court and, if so designated, shall be so certified by the Secretary of State.

(2) Upon filing with the Secretary of State an oath of office as a senior judge as prescribed in ORS 1.212, a senior judge is eligible for temporary assignment, with the consent of the senior judge, by the Supreme Court to a state court as provided in this subsection, whenever the Supreme Court determines that the assignment is reasonably necessary and will promote the more efficient administration of justice. A senior judge who retired from the Supreme Court may be assigned to any state court. A senior judge who retired from a court other than the Supreme Court may be assigned to any state court other than the Supreme Court.

(3) The assignment of a senior judge shall be made by an order which shall designate the court to which the judge is assigned and the duration of the assignment. Promptly after assignment of a senior judge under this section, the Supreme Court shall cause a certified copy of the order to be sent to the senior judge and another certified copy to the court to which the judge is assigned.

(4) Each senior judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the senior judge is assigned. The powers, jurisdiction and judicial authority of the senior judge in respect to any case or matter tried or heard by the senior judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(5) A senior judge assigned as provided in this section shall receive as compensation for each day the senior judge is actually engaged in the performance of duties under the assignment an amount equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the court to which the senior judge is assigned, or one-half of that daily compensation for services of one-half day or less. However, a retired judge shall not receive for services as a senior judge during any calendar year a sum of money which when added to the amount of any judicial retirement pay received by the senior judge for the year exceeds the annual salary of a judge of the court from which the senior judge retired. The compensation shall be paid upon the certificate of the senior judge that the services were performed for the number of days shown in the certificate. Services by a senior judge under an assignment and receipt of compensation for services shall not reduce or otherwise affect the amount of any retirement pay to which the senior judge otherwise would be entitled.

(6) A senior judge assigned to a court located outside the county in Oregon in which the senior judge regularly resides shall receive, in addition to daily compensation, reimbursement for hotel bills and traveling expenses necessarily incurred in the performance of duties under the assignment. The expenses shall be paid upon presentation of an itemized statement of the expenses, certified by the senior judge to be correct. [1973 c.452 §2; 1975 c.706 §9; 1979 c.56 §1; 1983 c.628 §1; 1987 c.762 §2; 2003 c.518 §7]

1.303 Disability of judge; procedures upon receipt by Chief Justice of complaint or information. (1) As used in this section and ORS 1.425:

(a) "Judge" means a judge of any court of this state.

(b) "Subject judge" means a judge whose alleged disability is involved in proceedings under this section or ORS 1.425.

(c) "Disability" means a physical or mental condition of a judge, including but not limited to impairment derived in whole or in part from habitual or excessive use of intoxicants, drugs or controlled substances, that significantly interferes with the capacity of the judge to perform judicial duties. A disability may be permanent or temporary.

(2) When the Chief Justice of the Supreme Court receives a complaint as provided in ORS 1.420 (2) or has reliable information that would lead a reasonable person to believe that a judge has a disability, the Chief Justice may:

(a) Confer with the subject judge in respect to the alleged disability.

(b) Consult with other judges of the court in which the subject judge serves and other persons who may have knowledge concerning the alleged disability.

(c) Conduct other inquiry in respect to the alleged disability as the Chief Justice considers appropriate.

(3) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a temporary disability, that informal disposition is appropriate and that the subject judge agrees to informal disposition, the Chief Justice may enter into an informal disposition of the matter with the subject judge. The informal disposition may include agreement by the subject judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge. If an informal disposition is entered into, the Chief Justice may grant the subject judge a leave of absence with salary for a period of not more than one year.

(4) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a permanent disability, or that the subject judge has a temporary disability and informal disposition is not appropriate or the subject judge does not agree to informal disposition, the Chief Justice may file a written request for an investigation under ORS 1.310 (2) or a complaint under ORS 1.425, as the Chief Justice considers appropriate.

(5) When the Chief Justice enters into an informal disposition with a subject judge under subsection (3) of this section, or files a written request or complaint in respect to a subject judge under subsection (4) of this section, or determines that a subject judge does not have a disability, the Chief Justice shall prepare a written summary of the nature of the complaint or information received, the inquiry conducted and the basis for the determination. The Chief Justice shall immediately send a copy of the summary to the Commission on Judicial Fitness and Disability, which shall retain the copy in a file for the subject judge.

(6) Documents filed with or prepared by the Chief Justice under subsections (2), (3) and (5) of this section shall not be public records unless received as competent evidence in the course of a hearing pursuant to ORS 1.310 (4) or 1.420. [1987 c.520 §1]

1.305 Commencement of judicial term of office. The term of office of a judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court, or of any circuit court shall begin on the first Monday in January following the election of the judge. [1979 c.451 §7]

INVOLUNTARY RETIREMENT OF JUDGES

1.310 Involuntary retirement of judges for disability; rules. (1) As used in this section:

(a) "Judge" includes any judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court, or of any circuit court, of the State of Oregon.

(b) "Subject judge" means any judge whose alleged disability is involved in proceedings under this section.

(c) "Disabled" means so incapacitated physically or mentally as to be unable to discharge the duties of judicial office.

(d) "Chief Justice" means the Chief Justice of the Supreme Court of Oregon; except that, if the Chief Justice is the subject judge, then the term "Chief Justice" means the one of the remaining judges of the Supreme Court who has served the longest period of time as a judge of that court.

(2) Any judge who becomes disabled may be retired in the manner provided in this section. The Governor, the Chief Justice, the Judicial Conference or the Board of Governors of the Oregon State Bar may file at any time with the Secretary of State a written request for an investigation to determine whether a judge named in such request is disabled. Upon receipt of such request, the Secretary of State shall transmit to the subject judge a certified copy of such request, with a notice to the effect that, unless such judge files a resignation within 45 days after the date of the notice, an investigation will be made to determine whether the judge is disabled. Such certified copy and notice shall be served on the subject judge, either by delivering them to the judge in person or by transmitting them by registered mail or by certified mail with return receipt to the judge at the last residence address of the judge as shown in the records of the Secretary of State.

(3) If the subject judge fails to file a resignation within 45 days after the date of the notice, the Secretary of State, within 10 days after the expiration of that period, shall transmit to the Commission on Judicial Fitness and Disability certified copies of the request and notice, with a certificate to the effect:

(a) That the Secretary of State had served the notice and copy of the request on the subject judge as provided in subsection (2) of this section; and

(b) That the judge had not filed a resignation.

(4) Upon receipt of the certified copies and certificate referred to in subsection (3) of this section, the commission shall make the requested investigation and, after hearing, determine whether the subject judge is disabled. The commission shall prepare an official record which shall include the testimony taken and the exhibits considered. If the subject judge refuses or is unable to attend, the commission may proceed with the hearing in the absence of the judge.

(5) If a majority of the members of the commission shall determine that the subject judge is in fact disabled, they shall make and sign written findings of fact upon which the determination is made and transmit them to the Secretary of State. If no appeal is filed, the office of such judge shall become vacant 10 days after the filing of such findings; and thereupon the Secretary of State shall certify to the Governor the existence of such vacancy. If a majority of the members of the commission do not find that the subject judge is disabled, they shall sign and file with the Secretary of State a written report to that effect, and thereupon the proceeding shall terminate.

(6) The commission may prescribe rules of procedure for the conduct of the investigation and fix the time and place of the hearing, giving the subject judge due notice thereof. The fees and mileage allowance of witnesses, including experts, shall be fixed by the commission.

(7) No judge retired under the provisions of this section shall be appointed as judge pro tempore to serve upon any court of the State of Oregon.

(8) The subject judge may appeal to the Supreme Court from a determination by the commission that the judge is disabled, by filing a notice with the Secretary of State within 10 days after the date of filing of the written findings of fact by the commission. The Secretary of State shall thereupon notify the commission and the Chief Justice. The commission shall forthwith transmit the official record to the Supreme Court, which upon receipt of such record shall have full jurisdiction of the proceeding.

(9) The Supreme Court shall review the proceeding de novo on the record with authority to affirm, reverse or annul the determination. Prior to such final determination, remand may also be made to the commission for additional findings of fact. In the event that the Supreme Court reverses or annuls the determination of the commission, the proceeding shall thereupon terminate and notice to that effect shall be filed with the Secretary of State. If the determination of the commission is affirmed, a decision to that effect shall be filed with the Secretary of State and the office of the subject judge shall forthwith become vacant. Thereupon, the Secretary of State shall certify to the Governor the existence of such vacancy. [Amended by 1963 c.488 §1; 1965 c.394 §1; 1969 c.332 §2; 1983 c.740 §2; 1987 c.520 §11; 1991 c.249 §1; 1991 c.815 §3]

1.312 [1969 c.332 §1; repealed by 1991 c.815 §21]

1.314 [1959 c.551 §2 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1961 c.568 §1; 1963 c.592 §1; 1965 c.394 §2; 1969 c.332 §3; repealed by 1991 c.815 §21]

1.316 [1971 c.101 §2; repealed by 1991 c.815 §21]

1.318 [1959 c.551 §3 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1961 c.568 §2; 1963 c.464 §3; 1965 c.394 §3; 1969 c.332 §4; 1983 c.770 §13; repealed by 1991 c.815 §21]

1.320 [Amended by 1955 c.496 §1; repealed by 1959 c.551 §1 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320)]

1.322 [1959 c.551 §4 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1965 c.394 §4; 1969 c.332 §5; repealed by 1991 c.815 §21]

1.326 [1959 c.551 §5 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1963 c.464 §4; repealed by 1991 c.815 §21]

1.328 [1959 c.551 §§10,11; repealed by 1961 c.568 §5]

1.330 [Amended by 1961 c.568 §3; 1963 c.464 §5; 1965 c.394 §5; 1969 c.332 §6; 1971 c.101 §3; repealed by 1991 c.815 §21]

1.340 [Amended by 1953 c.529 §5; 1955 c.496 §2; 1955 c.511 §1; 1959 c.551 §6; 1961 c.568 §4; 1963 c.464 §6; 1965 c.394 §6; 1969 c.332 §7; 1971 c.101 §4; 1983 c.770 §14; repealed by 1991 c.815 §21]

1.343 [1979 c.609 §2; 1983 c.770 §15; 1989 c.757 §2; 1991 c.796 §8; repealed by 1991 c.815 §21]

1.345 [1961 c.702 §5; repealed by 1963 c.464 §10]

1.346 [1977 c.84 §2; repealed by 1991 c.815 §21]

1.350 [Amended by 1959 c.551 §7; 1963 c.464 §7; 1969 c.332 §8; 1989 c.966 §1; repealed by 1991 c.815 §21]

1.355 [1963 c.464 §2; 1973 c.704 §1; 1975 c.614 §1; repealed by 1991 c.815 §21]

1.360 [Amended by 1953 c.529 §5; 1959 c.551 §8; 1961 c.702 §1; 1963 c.464 §8; 1965 c.394 §7; 1969 c.332 §9; 1975 c.125 §3; 1975 c.614 §2; repealed by 1991 c.815 §21]

1.365 [1987 c.625 §6; repealed by 1991 c.815 §21]

1.370 [Repealed by 1963 c.464 §10]

1.380 [Amended by 1963 c.464 §9; subsection (7) enacted as 1969 c.332 §11; subsection (8) enacted as 1969 c.332 §17; repealed by 1991 c.815 §21]

1.385 [1969 c.332 §15; repealed by 1991 c.815 §21]

1.387 [1979 c.727 §1; 1981 c.684 §1; repealed by 1991 c.815 §21]

1.390 [1969 c.332 §10; repealed by 1991 c.815 §21]

COMMISSION ON JUDICIAL FITNESS AND DISABILITY

1.410 Commission on Judicial Fitness and Disability; term; Senate confirmation. (1) There is created the Commission on Judicial Fitness and Disability consisting of:

(a) Three judges appointed by the Supreme Court;

(b) Three persons appointed by the Board of Governors of the Oregon State Bar from among persons admitted to practice law in this state; and

(c) Three persons appointed by the Governor who are not qualified under either paragraph (a) or (b) of this subsection.

(2) The term of a member is four years, but whenever a member ceases to meet the qualifications under which the member was appointed, membership shall end. Before the expiration of the term of a member, a successor shall be appointed to perform the functions of a member on the day next following expiration of the term of the member. In case of a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for a four-year term.

(3) Appointments by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [1967 c.294 §2; 1969 c.695 §16; 1971 c.511 §1; 1985 c.565 §2]

1.415 Powers and duties of commission; rules. (1) The Commission on Judicial Fitness and Disability may:

(a) Subject to the State Personnel Relations Law, appoint such subordinates and employees as the commission considers necessary to carry out the duties and powers vested in the commission.

(b) Request the assistance of and compensate physicians, expert witnesses and special counsel.

(c) By its chairperson or vice chairperson, take and preserve testimony and administer oaths to witnesses on any matter within its jurisdiction.

(2) Upon majority vote of the members of the commission or upon request of a judge whose conduct is subject to a hearing under ORS 1.420 or a judge whose alleged disability is subject to a hearing under ORS 1.425, the chairperson or vice chairperson of the commission shall issue any processes necessary to compel the attendance of witnesses and the production of any books, papers, records or documents as may be required.

(3) The commission shall adopt rules of procedure governing proceedings under ORS 1.420 and 1.425. [1967 c.294 §10; 1987 c.520 §4]

1.420 Investigation; hearings; consent to discipline; recommendation; temporary suspension. (1) Upon complaint from any person concerning the conduct of a judge or upon request of the Supreme Court, and after such investigation as the Commission on Judicial Fitness and Disability considers necessary, the commission may do any of the following:

(a) The commission may hold a hearing pursuant to subsection (3) of this section to inquire into the conduct of the judge.

(b) The commission may request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (3) of this section and maintain a record on the matter referred to them and to report to the commission on the conduct of the judge.

(c) The commission may allow the judge to execute a consent to censure, suspension or removal. If a consent is entered into under this paragraph, the judge and the commission must enter into a written stipulation of facts. The consent and stipulation of facts shall be submitted by the commission to the Supreme Court.

(2) If the commission receives a complaint that appears to indicate that a judge has a disability as defined in ORS 1.303, the commission may refer the complaint to the Chief Justice of the Supreme Court for appropriate proceedings under ORS 1.303.

(3) When a hearing is held by the commission or by masters as authorized in subsection (1) of this section, the hearing shall be public and all the testimony and evidence given and received in the hearing shall be public records. The judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the conduct of the judge justifies censure, suspension or removal from office, the commission shall recommend to the Supreme Court the censure or suspension or removal of the judge.

(5) The Supreme Court by order may temporarily suspend a judge whose conduct is the subject of proceedings under this section from exercising any judicial functions during the pendency of those proceedings. [1967 c.294 §7; 1971 c.511 §3; 1987 c.520 §5; 1997 c.720 §1]

1.425 Commission proceedings upon receipt of complaint of disability; hearing; physical examination; disposition. (1) Upon complaint from the Chief Justice of the Supreme Court as provided in ORS 1.303, and after such investigation as the Commission on Judicial Fitness and Disability considers necessary, the commission may:

(a) Proceed as provided in ORS 1.420; or

(b) If the investigation under this subsection indicates that the subject judge may have a temporary disability, hold a hearing pursuant to subsection (2) of this section to inquire into the alleged disability, or request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (2) of this section and maintain a record on the matter referred to them and to report to the commission on the alleged disability.

(2) When a hearing is held by the commission or by masters as authorized in subsection (1)(b) of this section, the hearing shall not be open to the public unless the subject judge requests a public hearing. The testimony and evidence given and received in the hearing shall not be public records. The subject judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(3)(a) The commission may direct that a subject judge, prior to a hearing, submit to a physical examination by one, two or three physicians licensed to practice in this state and appointed by the commission to conduct the examination, or submit to a mental evaluation by one, two or three physicians, psychologists or other mental health professionals licensed to practice in this state and appointed by the commission to conduct the evaluation, or submit to both that examination and evaluation. The persons appointed to conduct the examination or evaluation shall report thereon to the commission. A copy of any report to the commission shall be provided by the commission to the subject judge. The costs of the examination, evaluation and reporting shall be paid by the commission.

(b) If a subject judge directed to submit to an examination or evaluation fails to do so, the judge may not present as evidence in the proceeding the results of any medical examination of the judge done at the instance of the judge, and the commission or masters may consider the failure of the judge to submit to examination or evaluation as evidence that the judge has a disability.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the subject judge has a temporary disability, the commission may:

(a) Enter into a disposition of the matter with the subject judge, which may include agreement by the judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge and provide for supervision of compliance by the judge and for investigation, hearing as provided in subsection (2) of this section and, if appropriate, action by the commission as provided in paragraph (b) of this subsection if the judge fails to comply; or

(b) If the commission also finds that the conduct of the subject judge justifies suspension, recommend to the Supreme Court that the judge be suspended without loss of salary for a period not exceeding one year.

(5) The Supreme Court, on its own motion or on recommendation by the commission, by order may temporarily suspend a judge whose alleged disability is involved in proceedings under this section from exercising any judicial functions during the pendency of those proceedings.

(6) If the commission recommends suspension under subsection (4)(b) of this section, the Supreme Court shall review the record of the proceedings under this section on the law and facts and may receive additional evidence and permit argument. The Supreme Court may order the judge suspended without loss of salary for a period not exceeding one year. Upon an order of suspension, the judge shall be suspended from office for the period specified in the order. Suspension does not create a vacancy in the office of judge during the period of suspension. In addition to or in lieu of an order of suspension, the Supreme Court may require that the judge obtain professional counseling, medical treatment or other assistance or comply with other conditions in respect to the future conduct of the judge. [1987 c.520 §3]

1.430 Supreme Court review; censure; order of suspension or removal. (1) If a hearing has been held under ORS 1.420, the Supreme Court shall review the record of the proceedings on the law and facts and may receive additional evidence. The Supreme Court may censure the judge or it may order the judge suspended or removed from office.

(2) If the commission has agreed to allow the judge to submit a consent to censure, suspension or removal, the Supreme Court shall review the stipulation of facts and the disciplinary action to which the judge has consented. If the Supreme Court approves the consent, the court shall censure the judge or order the judge suspended or removed from office pursuant to the terms of the consent. If the Supreme Court rejects the consent and stipulation in full, the court shall remand the matter to the commission for a hearing under ORS 1.420. The hearing shall be conducted as though the consent and stipulation had never been entered into, and the stipulations made by the judge may not be considered as evidence by the commission in the hearing. If the Supreme Court accepts the stipulation of facts but rejects the disciplinary action agreed to by the judge and the commission, the court may remand the matter to the commission for such further fact-finding as the court may direct on the issue of the appropriate discipline for the conduct, and may request that the matter be briefed and argued before the court. The Supreme Court may thereafter censure the judge, or enter an order suspending or removing the judge, as the court finds appropriate under the law and the facts.

(3) Upon an order for removal, the judge shall be removed from office and the salary of the judge shall cease and the office of the judge is vacant on the date of such order.

(4) Upon an order of suspension, the judge shall be suspended from office for the period specified in the order and the salary of the judge shall cease, if so ordered, from the date of the order until the end of the specified period. Suspension does not create a vacancy in the office of judge during the period of suspension. [1967 c.294 §7; 1971 c.511 §3; 1997 c.720 §2]

1.440 Status of records of proceedings under ORS 1.420 or 1.425. (1) Documents filed with the Commission on Judicial Fitness and Disability and the investigation conducted by the commission prior to a hearing pursuant to ORS 1.420 or 1.425 shall not be public records unless received as competent evidence in the course of a hearing pursuant to ORS 1.420. The decision of the commission after hearing or upon review of the record and report of masters under ORS 1.420 shall be a public record, together with the recommendations, if any, of the commission to the Supreme Court. The decision of the commission after hearing or upon review of the record and report of masters under ORS 1.425 shall not be a public record, except for a decision and recommendation to the Supreme Court under ORS 1.425 (4)(b). A consent to censure, suspension or removal executed by a judge under ORS 1.420 (1)(c), and a stipulation of facts entered into between the commission and a judge under ORS 1.420 (1)(c), shall not be a public record until the consent and stipulation are submitted to the Supreme Court.

(2) Documents filed and testimony given in proceedings under ORS 1.420 or 1.425 are privileged communications which may not be received in evidence in any judicial proceedings other than those directly connected with the administration of ORS 1.410 to 1.480 unless expressly or impliedly waived by the person tendering the document to or testifying in such proceedings or except in a criminal prosecution for perjury or false swearing before the commission.

(3) Members of the commission, masters appointed pursuant to ORS 1.420 or 1.425 and staff of the commission shall not disclose or use any investigation, testimony or documents which are not public records as defined in ORS 1.410 to 1.480 for any purpose other than in connection with their official duties in the administration of ORS 1.410 to 1.480. The commission may, upon the request of a judge who has been the subject of a complaint and proceedings thereon that are not public records, state the disposition of the complaint and proceedings and the reasons for its decision when the commission finds that the complaint or proceedings have been publicized and fairness requires such comment. [1967 c.294 §8; 1981 c.354 §2; 1987 c.520 §6; 1997 c.720 §3]

1.450 Status of testimony in proceedings under ORS 1.420 or 1.425. Any testimony given by a witness compelled to appear before the Commission on Judicial Fitness and Disability or the masters appointed pursuant to ORS 1.420 or 1.425 shall not be used against the witness in any criminal action or proceeding, nor shall any criminal action or proceeding be brought against such witness on account of any testimony so given by the witness, except for perjury or false swearing committed before the commission or the masters. [1967 c.294 §14; 1987 c.520 §7]

1.460 Judge not to participate in proceedings involving self except in defense. A judge who is a member of the Commission on Judicial Fitness and Disability or of the Supreme Court or who acts as a master under ORS 1.420 or 1.425 shall not participate in any proceedings involving the conduct or alleged disability of the judge except in the defense of the judge. [1967 c.294 §9; 1987 c.520 §8]

1.470 Service of process; proof; return; witness fees. (1) Process issued by the commission or by the chairperson and vice chairperson of the commission shall be served by a person authorized to serve summons and in the manner prescribed for the service of a summons upon a defendant in a civil action in a circuit court. The process shall be returned to the authority issuing it within 10 days after its delivery to the person for service, with proof of service as for summons or that the person cannot be found. When served outside the county in which the process originated, the process may be returned by mail. The person to whom the process is delivered shall indorse thereon the date of delivery.

(2) Each witness compelled to attend any proceedings under ORS 1.420 or 1.425, other than an officer or employee of the state, a public corporation, or a political subdivision, shall receive for attendance the same fees and mileage allowance allowed by law to a witness in a civil case, payable from funds appropriated to the commission. [1967 c.294 §§11,12; 1973 c.827 §1; 1977 c.877 §1; 1979 c.284 §41; 1987 c.520 §9]

1.475 Procedure when process not obeyed. (1) Whenever a person summoned by the Commission on Judicial Fitness and Disability fails to appear to testify or fails to produce any books, papers, records or documents as required, or whenever any person so summoned refuses to answer any question pertinent to the subject under inquiry before the commission, or the masters appointed pursuant to ORS 1.420 or 1.425, the commission may apply to the circuit court for the county in which the failure occurred for an order to the person to attend and testify, or otherwise to comply with the demand or request of the commission or the masters.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the commission within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for the service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court. [1967 c.294 §13; 1987 c.520 §10]

1.480 Officers; quorum; compensation and expenses. (1) The Commission on Judicial Fitness and Disability shall select one of its members as chairperson, and another as vice chairperson, for such terms and to perform such functions as the commission shall determine.

(2) A majority of the commission constitutes a quorum for the transaction of business. Every recommendation on matters relating to the removal of a judge to the Supreme Court must be concurred in by a majority of the members of the commission.

(3) A member of the Commission on Judicial Fitness and Disability is entitled to compensation and expenses as provided in ORS 292.495. [1967 c.294 §§4,5; 1969 c.314 §2]

1.510 [Formerly 484.420; 1969 c.314 §3; 1971 c.404 §3; 1973 c.43 §1; 1973 c.374 §1; 1975 c.304 §2; 1979 c.477 §1; 1983 c.740 §3; repealed by 1985 c.725 §17]

1.520 [Formerly 484.410; 1971 c.404 §4; 1973 c.374 §2; 1977 c.132 §7; 1981 c.692 §4; 1981 s.s. c.3 §4; 1985 c.396 §5; 1985 c.725 §8a; 1993 c.531 §3; 1995 c.383 §120; 1995 c.545 §1a; 1995 c.781 §52; repealed by 1999 c.1051 §74]

CITATION AND PETITION FORMS

1.525 Uniform citation and petition forms for certain offenses. (1) The Supreme Court shall adopt one or more forms for the following purposes:

(a) A form of uniform violation citation for the purposes of ORS 153.045;

(b) A form of uniform criminal citation without complaint for the purposes of ORS 133.068;

(c) A form of uniform criminal citation with complaint for the purposes of ORS 133.069;

(d) Any form of uniform citation for categories of offenses as the court finds necessary or convenient; and

(e) A uniform petition for a driving while under the influence of intoxicants diversion agreement for the purposes of ORS 813.210.

(2) If changes are made to a uniform citation form under this section, the Supreme Court shall make a reasonable effort to minimize the financial impact of the changes on the state agencies and political subdivisions of this state that use the uniform citation form. Where possible, the effort to minimize the financial impact shall include a reasonable time for the state agencies and political subdivisions to exhaust their existing supplies of the citation form before the changes become effective.

(3) Except as provided in subsection (4) of this section, the uniform citation forms adopted by the Supreme Court under this section must be used by all enforcement officers, as defined in ORS 153.005, when issuing a violation citation or criminal citation.

(4) The uniform citation forms adopted by the Supreme Court under this section need not be used for:

(a) Offenses created by ordinance or agency rule governing parking of vehicles; or

(b) Offenses created by the ordinances of political subdivisions. [1979 c.477 §3; 1981 c.692 §5; 1981 c.803 §1; 1983 c.338 §879; 1985 c.725 §9; 1999 c.1051 §73]

1.530 [Formerly 484.430; repealed by 1973 c.43 §2]

REPRESENTATION OF JUDGES BY PRIVATE COUNSEL

1.550 Private counsel for judges. Whenever, pursuant to ORS chapter 180, the Attorney General is requested to represent a judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court and declines to do so, the judge may, subject to the provisions of ORS 30.260 to 30.300 and 30.310 to 30.400, employ private counsel as provided under ORS 1.560. [1977 c.79 §2]

1.560 Procedure for employment of private counsel; terms and conditions. In any case in which the judge desires the appointment of private counsel, the judge shall so notify the State Court Administrator. The State Court Administrator, under the direction of the Supreme Court, may authorize the judge to employ private counsel under the following circumstances:

(1) Where the judge is a defendant in an action, suit or proceeding and there is no other party directly interested in the outcome of the action, suit or proceeding who should fairly bear the cost of representation; or

(2) Where the judge is a defendant in an action, suit or proceeding and the State Court Administrator concludes that no party interested in the outcome of the action, suit or proceeding will provide adequate representation for the judge; or

(3) In any action, suit or proceeding, where the State Court Administrator finds that employing private counsel is necessary to protect the public interest, the integrity of the judicial system, or the interests of the judge in performing duties as a state officer. [1977 c.79 §3]

1.570 Claims for compensation of private counsel; approval by State Court Administrator. If private counsel is employed under ORS 1.560, such counsel shall submit to the State Court Administrator a verified and detailed claim for compensation, which claim shall include a statement of reimbursable expense incurred and the amount of time devoted to the matter on behalf of the judge. The State Court Administrator, under the direction of the Supreme Court, shall examine the claim and shall approve payment thereof in a reasonable amount. [1977 c.79 §4]

JUDGES PRO TEMPORE

1.600 Appointment pro tempore to Supreme Court or Court of Appeals; powers and duties. (1) The Supreme Court may appoint any regularly elected and qualified, or appointed and qualified, judge of the Court of Appeals, Oregon Tax Court or circuit court to serve as judge pro tempore of the Supreme Court, or any regularly elected and qualified, or appointed and qualified, judge of the Supreme Court, Oregon Tax Court or circuit court to serve as judge pro tempore of the Court of Appeals, whenever the Supreme Court determines that the appointment is reasonably necessary and will promote the more efficient administration of justice.

(2) An appointment under this section shall be made by order of the Supreme Court. The order shall designate the court to which the judge is appointed and the duration of the appointment. The Supreme Court shall cause a certified copy of the order to be sent to the judge appointed and another certified copy to be filed in the records of the court to which the judge is appointed.

(3) Each judge serving as judge pro tempore as provided in this section has all the judicial powers and duties, while so serving, of a regularly elected and qualified judge of the court to which the judge is appointed. However, a judge pro tempore shall not participate in the review of any case in which the judge pro tempore participated while serving on a lower court. Every decision, order or determination made by the Supreme Court or Court of Appeals while one or more judges pro tempore are serving as judges of the court shall be as binding and effective in every respect as if all of the judges participating were regularly elected and qualified judges of the court. [1975 c.706 §1; 1995 c.781 §5a; 2003 c.518 §8]

1.605 Compensation and expenses for judges under ORS 1.600. (1) A judge of the Supreme Court serving as judge pro tempore of the Court of Appeals as provided in ORS 1.600 shall receive the regular salary and expenses of a judge of the Supreme Court, including reimbursement for hotel bills and traveling expenses necessarily incurred by the judge pro tempore in the performance of duties as judge pro tempore.

(2) A judge of the Court of Appeals serving as judge pro tempore of the Supreme Court or a judge of the Oregon Tax Court or circuit court serving as judge pro tempore of the Supreme Court or Court of Appeals as provided in ORS 1.600 shall receive during the period of service as judge pro tempore, in addition to regular salary and expenses, the following compensation and expenses:

(a) An amount equal to the salary for the period of a regularly elected and qualified judge of the court to which the judge is appointed diminished by the amount received by the judge for the period in payment of regular salary as a judge; and

(b) If the judge is required to travel outside the county where the court of the judge is located, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of duties as judge pro tempore.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred. [1975 c.706 §2]

1.610 [1965 c.494 §1; 1967 c.270 §1; 1969 c.198 §27; 1969 c.577 §1; repealed by 1971 c.311 §2]

1.615 Appointment pro tempore to tax court or circuit court; powers and duties. (1) The Supreme Court may assign any regularly elected and qualified, or appointed and qualified, judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court to serve as judge pro tempore of the tax court or any circuit court, whenever the Supreme Court determines that the assignment is reasonably necessary and will promote the more efficient administration of justice.

(2) It is the duty of a judge assigned under this section to comply with the assignment. A judge assigned under this section is not required to take, subscribe or file any additional oath of office.

(3) Each judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the judge is assigned. The powers, jurisdiction and judicial authority of the judges in respect to any case or matter tried or heard by the judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor. [1975 c.706 §3; 1979 c.56 §2; 1989 c.124 §1; 1995 c.781 §5b]

1.620 [1965 c.494 §8; repealed by 1971 c.311 §2]

1.625 Compensation and expenses for judges under ORS 1.615. (1) A judge assigned as provided in ORS 1.615 shall receive the regular salary of the judge and expenses as a judge of the court of the judge.

(2) A judge assigned as provided in ORS 1.615 outside the county in which the judge regularly serves shall receive reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of the duties of the judge under the assignment.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred. [1975 c.706 §4; 1995 c.658 §11]

1.630 [1965 c.494 §2; 1969 c.577 §2; repealed by 1971 c.311 §2]

1.635 Appointment pro tempore of eligible person to tax court or circuit court. The Supreme Court may appoint any eligible person to serve as judge pro tempore of the Oregon Tax Court or as judge pro tempore of the circuit court in any county or judicial district, whenever the Supreme Court determines that the appointment is reasonably necessary and will promote the more efficient administration of justice. A person is eligible for appointment if the person is a resident of this state and has been a member in good standing of the Oregon State Bar for a period of at least three years next preceding the appointment. [1975 c.706 §5; 1987 c.762 §1; 1989 c.124 §2; 2003 c.518 §9]

1.640 [1965 c.494 §3; 1967 c.270 §2; 1969 c.198 §28; repealed by 1971 c.311 §2]

1.645 Transfer, challenge, disqualification, supervision of person appointed under ORS 1.635. (1) A judge pro tempore of a circuit court appointed to serve in any county or judicial district as provided in ORS 1.635 may, at any time while serving under the appointment, be transferred and assigned by the Supreme Court to serve as judge pro tempore in any one or more other counties or judicial districts during the term of the appointment.

(2) Each judge pro tempore appointed and qualified as provided in ORS 1.635 has all the judicial powers, duties, jurisdiction and authority, while serving under the appointment, of a regularly elected and qualified judge of the court to which the judge pro tempore is appointed or assigned.

(3) The eligibility, appointment or qualification of an appointee under ORS 1.635, or the right of the appointee to hold the position of judge pro tempore in any particular county or judicial district while serving under the appointment, is subject to challenge only in a direct proceeding instituted for that purpose as provided in ORS 30.510 to 30.640. The proceeding may be instituted in the Supreme Court if it consents to take original jurisdiction thereof.

(4) A judge pro tempore appointed as provided in ORS 1.635 is subject to disqualification to sit in any case for any of the causes specified in ORS 14.210 or 14.250.

(5) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in subsection (1) of this section to a court with one or more regularly elected and qualified judges on active duty shall be subject to the directions of the regular presiding judge of the court in respect to the assignment of cases and the general administration of the business of the court. [1975 c.706 §6]

1.650 [1965 c.494 §4; repealed by 1971 c.311 §2]

1.655 Extension and termination of appointment under ORS 1.635; eligibility to appear as attorney. (1) It is the duty of a judge pro tempore appointed as provided in ORS 1.635 to hear, decide and dispose of all cases and matters submitted to the judge pro tempore as promptly as the nature of the questions involved will permit. The powers, jurisdiction and judicial authority of the judge pro tempore in respect to any case or matter tried or heard by the judge pro tempore while serving under the appointment shall continue beyond the expiration of the appointment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(2) The Supreme Court at any time by order may:

(a) Extend the term of appointment of a judge pro tempore appointed as provided in ORS 1.635.

(b) Terminate the term of appointment of a judge pro tempore appointed as provided in ORS 1.635 as of a date specified in the order; but termination does not affect the validity of any judgment, order or other action of the judge pro tempore prior to the effective date of the termination.

(3) A judge pro tempore of a circuit court appointed as provided in ORS 1.635 is not eligible to appear as attorney in that court in any case tried by a jury at the same term of court during which the judge pro tempore served as judge pro tempore. [1975 c.706 §7; 2003 c.576 §268]

1.660 [1965 c.494 §5; 1967 c.270 §3; 1969 c.706 §64b; repealed by 1971 c.311 §2]

1.665 Compensation and expenses of persons appointed under ORS 1.635. (1) A judge pro tempore appointed as provided in ORS 1.635 shall be entitled to receive upon application therefor as compensation for each day the judge pro tempore is actually engaged in the performance of duties under the appointment an amount equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the court to which the judge is appointed, or one-half of that daily compensation for services of one-half day or less. The compensation shall be paid upon the certificate of the judge pro tempore that the services were performed for the number of days shown in the certificate, and in the same manner as the salaries of the regularly elected and qualified judges are paid. A person who wishes or is willing to serve without compensation may do so.

(2) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in ORS 1.645 to serve outside the county in which the judge pro tempore resides or maintains an office shall receive, in addition to daily compensation, if any, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge pro tempore in the performance of duties as judge pro tempore. The expenses shall be paid upon an itemized statement of the expenses, certified by the judge pro tempore that the expenses were necessarily and actually incurred, in the same manner as like expenses of regularly elected and qualified judges are paid. [1975 c.706 §8; 1981 c.65 §1]

1.670 [1965 c.494 §6; repealed by 1971 c.311 §2]

1.675 Judge pro tempore ineligible to participate in selection or removal of Chief Justice, Chief Judge or presiding judge. A person appointed or assigned to serve and serving as judge pro tempore of a court under ORS 1.600, 1.615 or 1.635 is not eligible to be, or to participate in the selection or removal of, the Chief Justice, Chief Judge or presiding judge of the court to which the person is appointed or assigned. [1981 s.s. c.1 §6]

1.680 [1965 c.494 §7; 1969 c.314 §4; repealed by 1971 c.311 §2]

1.690 [1965 c.494 §9; repealed by 1971 c.311 §2]

1.700 [1965 c.494 §10; repealed by 1971 c.311 §2]

1.710 [1965 c.494 §11; 1967 c.270 §4; repealed by 1971 c.311 §2]

COUNCIL ON COURT PROCEDURES

1.725 Legislative findings. The Legislative Assembly finds that:

(1) Oregon laws relating to civil procedure designed for the benefit of litigants which meet the needs of the court system and the bar are necessary to assure prompt and efficient administration of justice in the courts of the state.

(2) No coordinated system of continuing review of the Oregon laws relating to civil procedure now exists.

(3) Development of a system of continuing review of the Oregon laws relating to civil procedure requires the creation of a Council on Court Procedures.

(4) A Council on Court Procedures will be able to review the Oregon laws relating to civil procedure and coordinate and study proposals concerning the Oregon laws relating to civil procedure advanced by all interested persons. [1977 c.890 §1]

1.730 Council on Court Procedures; membership; terms; rules; meetings; expenses of members. (1) There is created a Council on Court Procedures consisting of:

(a) One judge of the Supreme Court, chosen by the Supreme Court.

(b) One judge of the Court of Appeals, chosen by the Court of Appeals.

(c) Eight judges of the circuit court, chosen by the Executive Committee of the Circuit Judges Association.

(d) Twelve members of the Oregon State Bar, appointed by the Board of Governors of the Oregon State Bar. The Board of Governors, in making the appointments referred to in this section, shall include but not be limited to appointments from members of the bar active in civil trial practice, to the end that the lawyer members of the council shall be broadly representative of the trial bar and the regions of the state.

(e) One public member, chosen by the Supreme Court.

(2)(a) A quorum of the council shall be constituted by a majority of the members of the council, and an affirmative vote by a majority of the council is required for action by the council on all matters other than promulgation of rules under ORS 1.735. An affirmative vote of fifteen members of the council shall be required to promulgate rules pursuant to ORS 1.735.

(b) The council shall adopt rules of procedure and shall choose, from among its membership, annually, a chairperson to preside over the meetings of the council.

(3)(a) All meetings of the council shall be held in compliance with the provisions of ORS 192.610 to 192.690.

(b) In addition to the requirements imposed by paragraph (a) of this subsection, with respect to the public hearings required by ORS 1.740 and with respect to any meeting at which final action will be taken on the promulgation, amendment or repeal of a rule under ORS 1.735, the council shall cause to be published or distributed to all members of the bar, at least two weeks before such hearing or meeting, a notice which shall include the time and place and a description of the substance of the agenda of the hearing or meeting.

(c) The council shall make available upon request a copy of any rule which it proposes to promulgate, amend or repeal.

(4) Members of the Council on Court Procedures shall serve for terms of four years and shall be eligible for reappointment to one additional term, provided that, where an appointing authority has more than one vacancy to fill, the length of the initial term shall be fixed at either two or four years by that authority to accomplish staggered expiration dates of the terms to be filled. Vacancies occurring shall be filled by the appointing authority for the unexpired term.

(5) Members of the Council on Court Procedures shall not receive compensation for their services but may receive actual and necessary travel or other expenses incurred in the performance of their official duties as members of the council, as provided in ORS 292.210 to 292.288. [1977 c.890 §2; 1981 c.545 §1; 1993 c.772 §1; 1995 c.658 §12; 1997 c.137 §§1,2; 2003 c.110 §2]

1.735 Rules of procedure; limitation on scope and substance; submission of rules to members of bar and Legislative Assembly. (1) The Council on Court Procedures shall promulgate rules governing pleading, practice and procedure, including rules governing form and service of summons and process and personal and in rem jurisdiction, in all civil proceedings in all courts of the state which shall not abridge, enlarge or modify the substantive rights of any litigant. The rules authorized by this section do not include rules of evidence and rules of appellate procedure. The rules thus adopted and any amendments which may be adopted from time to time, together with a list of statutory sections superseded thereby, shall be submitted to the Legislative Assembly at the beginning of each regular session and shall go into effect on January 1 following the close of that session unless the Legislative Assembly shall provide an earlier effective date. The Legislative Assembly may, by statute, amend, repeal or supplement any of the rules.

(2) A promulgation, amendment or repeal of a rule by the council is invalid and does not become effective unless the exact language of the proposed promulgation, amendment or repeal is published or distributed to all members of the bar at least 30 days before the meeting at which the council plans to take final action on the promulgation, amendment or repeal. If the language of the proposed promulgation, amendment or repeal is changed by the council after consideration of the language at the meeting, the council must publish or distribute notification of the change to all members of the bar within 60 days after the meeting. All changes made to proposed promulgations, amendments or repeals of rules pursuant to the provisions of this subsection must be clearly identified when the promulgation, amendment or repeal is submitted to the Legislative Assembly under subsection (1) of this section. [1977 c.890 §3; 1979 c.284 §1; 1983 c.751 §6; 1993 c.772 §2; 2003 c.110 §1]

1.740 Employment of staff; public hearings. In the exercise of its power under ORS 1.735, the council:

(1) May employ or contract with any person or persons, as the council considers necessary, to assist the council; and

(2) Shall endeavor to hold at least one public hearing in each of the congressional districts of the state during the period between regular legislative sessions. [1977 c.890 §4; 1993 c.772 §3]

1.742 [1993 c.634 §3; repealed by 2001 c.716 §30]

1.745 Laws on civil pleading, practice and procedure deemed rules of court until changed. All provisions of law relating to pleading, practice and procedure, including provisions relating to form and service of summons and process and personal and in rem jurisdiction, in all civil proceedings in courts of this state are deemed to be rules of court and remain in effect as such until and except to the extent they are modified, superseded or repealed by rules which become effective under ORS 1.735. [1977 c.890 §5; 1979 c.284 §2]

1.750 Legislative Counsel to publish rules. The Legislative Counsel shall cause the rules which have become effective under ORS 1.735, as they may be amended, repealed or supplemented by the Legislative Assembly, to be arranged, indexed, printed, published and annotated in the Oregon Revised Statutes. [1977 c.890 §6]

1.755 Gifts, grants and donations; Council on Court Procedures Account. (1) The Council on Court Procedures is authorized to accept gifts, grants and donations from any source for expenditure to carry out the duties, functions and powers of the council.

(2) The Council on Court Procedures Account is established separate and distinct from the General Fund. All moneys received by the council, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the council to carry out the duties, functions and powers of the council. [1995 c.61 §3; reenacted by 1997 c.196 §3; 2001 c.716 §20]

1.760 Legislative advisory committee. (1) The Council on Court Procedures shall elect five persons from among its members to serve as a legislative advisory committee. Two members of the committee shall be judges. Two members shall be members of the Oregon State Bar who are not judges. One member shall be the public member designated under ORS 1.730 (1)(e). The committee shall elect one of its members to serve as chairperson of the committee.

(2) Upon the request of the chairperson of a legislative committee considering legislation that proposes changes to the Oregon Rules of Civil Procedure, the legislative advisory committee established under this section shall provide technical analysis and advice to the legislative committee. Analysis and advice shall be by a majority vote of the legislative advisory committee. The committee shall consult with and consider comments from the full Council on Court Procedures to the extent possible. Analysis and advice under this subsection must be provided within 10 days after the request from the chairperson of a legislative committee.

(3) The legislative advisory committee established under this section may vote to take a position on behalf of the Council on Court Procedures on proposed legislation. If the legislative advisory committee has voted to take a position on behalf of the council, the committee shall so indicate to the legislative committee.

(4) Members of the legislative advisory committee established under this section may meet by telephone and may vote by telephone. Meetings of the committee are not subject to ORS 192.610 to 192.690.

(5) Members of the legislative advisory committee established under this section may appear before legislative committees for the purpose of testifying on legislation that proposes changes to the Oregon Rules of Civil Procedure. [1995 c.455 §8]

JUDICIAL CONFERENCE

1.810 Judicial conference; membership; officers; expenses. There hereby is created and established a Judicial Conference of the State of Oregon. The conference shall consist of all the judges of the Supreme Court, the Court of Appeals, the Oregon Tax Court and the circuit courts and all senior judges certified under ORS 1.300. The Chief Justice shall be chairperson of the conference and shall have power to invite any persons not members of the conference to attend the meetings of the conference and consult with it in the performance of its duties. The State Court Administrator shall act as executive secretary of the conference. Each member of the conference, the State Court Administrator, and each person invited by the Chief Justice, is entitled to reimbursement for hotel bills and traveling expenses necessarily incurred in the performance of duties relating to the Judicial Conference of the State of Oregon. [1955 c.470 §1; 1959 c.552 §12; 1963 c.423 §2; 1965 c.494 §13; 1969 c.198 §29; 1971 c.95 §1; 1983 c.465 §1; 1995 c.658 §5]

1.820 Function of conference. The conference may make a continuous survey and study of the organization, jurisdiction, procedure, practice and methods of administration and operation of the various courts within the state. [1955 c.470 §2; 1965 c.494 §14; 1995 c.273 §2]

1.830 Meetings. The conference shall meet at such time as shall be designated by its chairperson, not less than once annually. [1955 c.470 §3; 1965 c.494 §15]

1.840 Annual report. The conference shall report annually to the Governor with respect to such matters, including recommendations for legislation, as it may wish to bring to the attention of the Governor or of the legislature. [1955 c.470 §4; 1959 c.552 §13; 1965 c.494 §16]

1.850 [1985 c.725 §5; repealed by 1993 c.742 §38]

ADVISORY COUNCILS

1.851 Local criminal justice advisory councils. (1) The presiding judge of each judicial district shall establish a local criminal justice advisory council, unless one already exists, in each county in the judicial district. Membership of the council shall include, but is not limited to, representatives of the following:

(a) The presiding judge;

(b) The district attorney;

(c) The local correctional administrator;

(d) Public defense service providers;

(e) The county bar association;

(f) Local law enforcement; and

(g) State law enforcement.

(2) In addition to the persons listed in subsection (1) of this section, the judge may invite the participation of any other persons involved in the criminal justice system whose participation would be of benefit.

(3) The local criminal justice advisory council shall meet regularly to consider and address methods of coordinating court, public defense and related services and resources in the most efficient and cost-effective manner that complies with the constitutional and statutory mandates and responsibilities of all participants.

(4) To assist the council in these efforts, council participants shall provide the council with proposed budget information and caseload and workload projections. [1993 c.481 §1; 2001 c.962 §100]

JUSTICE AND MUNICIPAL COURT REGISTRY

1.855 State Court Administrator to establish registry of justice and municipal courts. (1) The State Court Administrator shall establish a registry of municipal courts and justice courts of this state. The registry shall include all information required to be provided by counties and cities to the State Court Administrator under this section.

(2) Upon creation of a justice court, the county in which the justice court is established shall give notice to the State Court Administrator of the boundaries of the justice court district. The county shall also provide to the State Court Administrator the name of each justice of the peace, the term of each justice of the peace and the mailing address for the justice court. Upon modification or dissolution of a justice court district, the county shall promptly notify the State Court Administrator of the modification or dissolution.

(3) Upon creation of a municipal court, the city establishing the municipal court shall give notice to the State Court Administrator that the court has been created. The city shall also provide to the State Court Administrator the name of each municipal judge elected or appointed to the court, the term of each municipal judge elected or appointed and the mailing address for the municipal court. Upon ceasing to operate a municipal court, the city shall promptly notify the State Court Administrator that the municipal court is no longer in operation. [2001 c.761 §1]

_______________



Chapter 2

Chapter 2 Â Supreme Court; Court of Appeals

2005 EDITION

SUPREME COURT; COURT OF APPEALS

COURTS OF RECORD; COURT OFFICERS; JURIES

SUPREME COURT

2.010Â Â Â Â Â Â Â Â  Number of judges of Supreme Court

2.020Â Â Â Â Â Â Â Â  Qualifications of judges

2.040Â Â Â Â Â Â Â Â  Position number of judges

2.045Â Â Â Â Â Â Â Â  Chief Justice

2.100Â Â Â Â Â Â Â Â  Quorum

2.111Â Â Â Â Â Â Â Â  Departments of court; sitting in departments or en banc; participation in decision of matter

2.120Â Â Â Â Â Â Â Â  Rules, generally

2.130Â Â Â Â Â Â Â Â  Rules governing original jurisdiction

PUBLICATION OF COURT DECISIONS

2.141Â Â Â Â Â Â Â Â  Filing of court decisions

2.150Â Â Â Â Â Â Â Â  Publication and distribution of court decisions and other official documents

2.165Â Â Â Â Â Â Â Â  Court Publications Account

COURT OF APPEALS

2.510Â Â Â Â Â Â Â Â  Court of Appeals

2.516Â Â Â Â Â Â Â Â  Jurisdiction of all appeals exclusive; exceptions

2.520Â Â Â Â Â Â Â Â  Procedure for review of decisions of Court of Appeals

2.540Â Â Â Â Â Â Â Â  Number of judges of Court of Appeals; qualifications; term

2.550Â Â Â Â Â Â Â Â  Chief Judge

2.560Â Â Â Â Â Â Â Â  Rules; where court sits; appellate mediation program

2.565Â Â Â Â Â Â Â Â  Appellate Mediation Program Revolving Account

2.570Â Â Â Â Â Â Â Â  Departments of court; sitting in departments or en banc; participation in decision of matter

2.590Â Â Â Â Â Â Â Â  Expenses for judges when away from state capital

ALTERNATIVE DISPUTE RESOLUTION

2.700Â Â Â Â Â Â Â Â  Liability of persons providing dispute resolution services

SUPREME COURT

Â Â Â Â Â  2.010 Number of judges of Supreme Court. The Supreme Court shall consist of seven judges.

Â Â Â Â Â  2.020 Qualifications of judges. (1) The judges of the Supreme Court shall be citizens of the United States, and shall have resided in this state at least three years next preceding their election or appointment.

Â Â Â Â Â  (2) All persons elected judges of the Supreme Court must, at time of their election, have been admitted to practice in the Supreme Court of Oregon.

Â Â Â Â Â  2.040 Position number of judges. The positions of the members of the Supreme Court shall be designated by the numbers 1 to 7, following the designation made by section 1, chapter 241, Laws of Oregon 1929, and each incumbent shall be designated by the same position number as the judge whom the incumbent succeeds in office.

Â Â Â Â Â  2.045 Chief Justice. (1) The Chief Justice of the Supreme Court shall be a judge of the court selected by vote of a majority of the judges of the court. The judges of the court shall endeavor to select a judge who is well qualified to act as the administrative head of the judicial department of government in this state.

Â Â Â Â Â  (2) The Chief Justice may be removed from the office of Chief Justice by vote of a majority of the judges of the court when the Chief Justice fails to perform adequately the functions of the office.

Â Â Â Â Â  (3) The term of office of the Chief Justice is six years, commencing on the date of selection. The term of office of the Chief Justice is not interrupted by expiration of the term of the Chief Justice as a judge of the court if the judge is elected judge of the court for a succeeding term. A judge may be selected as Chief Justice for successive terms of the office of Chief Justice.

Â Â Â Â Â  (4) If there is a vacancy for any cause in the office of Chief Justice, a successor Chief Justice shall be selected by vote of a majority of the judges of the court.

Â Â Â Â Â  (5) The Chief Justice may designate another judge of the court to perform the functions of the office of Chief Justice when the Chief Justice is temporarily unable to perform those functions. [1959 c.384 Â§2 (enacted in lieu of 2.050); 1981 s.s. c.1 Â§1]

Â Â Â Â Â

Â Â Â Â Â  2.050 [Repealed by 1959 c.384 Â§1 (2.045 enacted in lieu of 2.050)]

Â Â Â Â Â

Â Â Â Â Â  2.052 [1959 c.44 Â§1; 1969 c.198 Â§31; repealed by 1975 c.706 Â§10]

Â Â Â Â Â

Â Â Â Â Â  2.055 [1959 c.44 Â§2; repealed by 1975 c.706 Â§10]

Â Â Â Â Â

Â Â Â Â Â  2.058 [1959 c.44 Â§3; 1961 c.387 Â§1; 1969 c.198 Â§32; repealed by 1975 c.706 Â§10]

Â Â Â Â Â

Â Â Â Â Â  2.060 [Amended by 1955 c.127 Â§1; repealed by 1959 c.44 Â§7]

Â Â Â Â Â

Â Â Â Â Â  2.070 [Repealed by 1983 c.763 Â§9]

Â Â Â Â Â

Â Â Â Â Â  2.080 [Repealed by 1979 c.55 Â§1]

Â Â Â Â Â

Â Â Â Â Â  2.090 [Repealed by 1979 c.55 Â§1]

Â Â Â Â Â  2.100 Quorum. Subject to ORS 2.111, the presence of a majority of all the judges of the Supreme Court is necessary for the transaction of any business, except that less than a majority of the judges may meet and adjourn from day to day, or for the term, with the same effect as if all the judges were present. [Amended by 1959 c.44 Â§6; 2003 c.14 Â§4]

Â Â Â Â Â

Â Â Â Â Â  2.110 [Repealed by 1959 c.44 Â§4 (2.111 enacted in lieu of 2.110)]

Â Â Â Â Â  2.111 Departments of court; sitting in departments or en banc; participation in decision of matter. (1) In hearing and determining causes, the Supreme Court may sit all together or in departments.

Â Â Â Â Â  (2) A department shall consist of not less than three nor more than five judges. For convenience of administration, each department may be numbered. The Chief Justice shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Justice may sit in one or more of the departments and when so sitting may preside. The Chief Justice shall designate a judge to preside in each department.

Â Â Â Â Â  (3) The majority of any department shall consist of regularly elected and qualified judges of the Supreme Court.

Â Â Â Â Â  (4) The Chief Justice shall apportion the business to the departments. Each department shall have power to hear and determine causes and all questions which may arise therein, subject to subsection (5) of this section. The presence of three judges is necessary to transact business in any department, except such as may be done in chambers by any judge. The concurrence of three judges is necessary to pronounce a judgment.

Â Â Â Â Â  (5) The Chief Justice or a majority of the regularly elected and qualified judges of the Supreme Court at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Supreme Court. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce a judgment, but if the judges participating are equally divided in their views as to the judgment to be given, the decision being reviewed shall be affirmed.

Â Â Â Â Â  (6) The Chief Justice may rule on motions and issue orders in procedural matters in the Supreme Court.

Â Â Â Â Â  (7) A judge or judge pro tempore of the Supreme Court may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

Â Â Â Â Â  (8) A judge or judge pro tempore of the Supreme Court may participate in the decision of a matter without resubmission of the cause in the following circumstances:

Â Â Â Â Â  (a) The judge was appointed or elected to the Supreme Court after submission of the cause.

Â Â Â Â Â  (b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who died, became disabled, was disqualified or was otherwise unable to participate in the decision of a cause submitted to the department.

Â Â Â Â Â  (c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause. [1959 c.44 Â§5 (enacted in lieu of 2.110); 1995 c.273 Â§24; 1999 c.659 Â§1]

Â Â Â Â Â  2.120 Rules, generally. The Supreme Court shall have power to make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court, and the remanding of causes to the court below.

Â Â Â Â Â  2.130 Rules governing original jurisdiction. The Supreme Court is empowered to prescribe and make rules governing the conduct in that court of all causes of original jurisdiction therein.

Â Â Â Â Â

Â Â Â Â Â  2.140 [Repealed by 1953 c.345 Â§3]

PUBLICATION OF COURT DECISIONS

Â Â Â Â Â  2.141 Filing of court decisions. The judges of the Supreme Court and Court of Appeals shall cause their decisions to be prepared, in such number and manner as they may determine, and delivered to the State Court Administrator. The administrator shall file a copy of each decision in the office of the administrator and cause other copies to be distributed as determined by the Supreme Court. [1953 c.345 Â§1; 1965 c.233 Â§2; 1967 c.398 Â§1; 1971 c.193 Â§9; 1971 c.348 Â§2; 1971 c.526 Â§1; 1973 c.781 Â§1; 1975 c.69 Â§4; 1979 c.876 Â§1]

Â Â Â Â Â

Â Â Â Â Â  2.145 [Formerly 2.580; repealed by 1975 c.69 Â§8]

Â Â Â Â Â  2.150 Publication and distribution of court decisions and other official documents. (1) The Supreme Court shall arrange for the publication and distribution of bound volumes of reports of decisions of the Supreme Court and Court of Appeals, of bound volumes of reports of decisions of the Oregon Tax Court determined to be of general public interest under ORS 305.450, of unbound copies of those decisions to be used as advance sheets and press summaries, rules and other official judicial department publications. The bound volumes of reports or advance sheets shall contain additional material as the Supreme Court may direct.

Â Â Â Â Â  (2) The bound volumes of reports or advance sheets or both may be printed and bound, as the Supreme Court shall determine, by:

Â Â Â Â Â  (a) The Oregon Department of Administrative Services in the same manner as other state printing; or

Â Â Â Â Â  (b) A private printer pursuant to a contract entered into by the Supreme Court with the printer and not subject to ORS 282.020.

Â Â Â Â Â  (3) The bound volumes of reports or advance sheets or both may be distributed, as the Supreme Court shall determine, by:

Â Â Â Â Â  (a) The State Court Administrator; or

Â Â Â Â Â  (b) A private distributor pursuant to a contract entered into by the Supreme Court with the distributor.

Â Â Â Â Â  (4) The bound volumes of reports and advance sheets shall be distributed without charge as determined by the Supreme Court or sold by the distributor. Except as otherwise provided in a contract entered into under subsection (3)(b) of this section, the State Court Administrator shall determine sale prices and all moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165.

Â Â Â Â Â  (5) In addition to bound volumes of reports or advance sheets under the provisions of this section, the Supreme Court may make any of the decisions of courts or other court publications available in electronic format. Access to the electronic publications may be without charge or subject to such charge as may be established by the Supreme Court. All moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165. [Amended by 1961 c.103 Â§1; 1973 c.781 Â§2; 1975 c.69 Â§5; 1979 c.876 Â§2; 1982 s.s.1 c.7 Â§1; 1987 c.328 Â§1; 1993 c.98 Â§10; 1995 c.79 Â§2; 1997 c.801 Â§111]

Â Â Â Â Â  2.160 [Amended by 1961 c.103 Â§2; 1971 c.193 Â§10; 1973 c.781 Â§3; 1975 c.69 Â§6; repealed by 1979 c.976 Â§4]

Â Â Â Â Â  2.165 Court Publications Account. There is established in the General Fund an account to be known as the Court Publications Account. All moneys in the account are appropriated continuously to the Supreme Court for the purpose of paying expenses incurred by the court under ORS 2.150 and for the purpose of paying all or part of the expenses of providing electronic access to State of Oregon Law Library materials and other official Judicial Department publications. Disbursements of moneys from the account shall be approved by the Chief Justice of the Supreme Court or, as directed by the Chief Justice, the State Court Administrator. [1982 s.s.1 c.7 Â§3; 2001 c.779 Â§4]

Â Â Â Â Â  2.170 [1967 c.398 Â§9(1),(2); 1971 c.193 Â§11; 1975 c.69 Â§7; repealed by 1979 c.976 Â§4]

Â Â Â Â Â

Â Â Â Â Â  2.310 [1953 c.34 Â§1; repealed by 1959 c.552 Â§16]

Â Â Â Â Â

Â Â Â Â Â  2.320 [1953 c.34 Â§4; 1955 c.437 Â§1; repealed by 1959 c.552 Â§16]

Â Â Â Â Â Â Â Â Â Â Â

Â Â Â Â Â  2.330 [1953 c.34 Â§Â§2,3,7; repealed by 1959 c.552 Â§16]

Â Â Â Â Â  2.340 [1953 c.34 Â§5; repealed by 1959 c.552 Â§16]

Â Â Â Â Â  2.350 [1959 c.552 Â§2; renumbered 8.060]

COURT OF APPEALS

Â Â Â Â Â  2.510 Court of Appeals. As part of the judicial branch of state government, there is created a court of justice to be known as the Court of Appeals. [1969 c.198 Â§1; 1969 c.591 Â§262a; 1971 c.567 Â§1; 1971 c.734 Â§33; 1975 c.611 Â§22; 1977 c.158 Â§4]

Â Â Â Â Â

Â Â Â Â Â  2.515 [1969 c.198 Â§77; repealed by 1977 c.158 Â§5]

Â Â Â Â Â  2.516 Jurisdiction of all appeals exclusive; exceptions. Except where original jurisdiction is conferred on the Supreme Court by the Oregon Constitution or by statute and except as provided in ORS 19.405 and 138.255, the Court of Appeals shall have exclusive jurisdiction of all appeals. [1977 c.158 Â§2; 1981 c.550 Â§5]

Â Â Â Â Â  2.520 Procedure for review of decisions of Court of Appeals. Any party aggrieved by a decision of the Court of Appeals may petition the Supreme Court for review within 35 days after the date of the decision, in such manner as provided by rules of the Supreme Court. [1969 c.198 Â§2; 1973 c.516 Â§1; 1983 c.774 Â§2]

Â Â Â Â Â

Â Â Â Â Â  2.530 [1969 c.198 Â§3; repealed by 1977 c.158 Â§5]

Â Â Â Â Â  2.540 Number of judges of Court of Appeals; qualifications; term. (1) The Court of Appeals shall consist of 10 judges.

Â Â Â Â Â  (2) A judge of the Court of Appeals shall be an elector of the county of the residence of the judge and be admitted to the practice of law in this state.

Â Â Â Â Â  (3) Each judge of the Court of Appeals shall hold office for a term of six years and until a successor is elected and qualified. [1969 c.198 Â§4; 1973 c.377 Â§1; 1977 c.451 Â§1]

Â Â Â Â Â  2.550 Chief Judge. (1) The Chief Judge of the Court of Appeals shall be a judge of the court appointed as provided in ORS 1.003.

Â Â Â Â Â  (2) The Chief Judge may designate another judge of the court to perform the functions of the office of Chief Judge when the Chief Judge is temporarily unable to perform those functions.

Â Â Â Â Â  (3) The Chief Judge, to facilitate exercise of administrative authority and supervision over the court and consistent with applicable provisions of law, may make rules, issue orders and take other action appropriate to that exercise. [1969 c.198 Â§5; 1981 s.s. c.1 Â§7]

Â Â Â Â Â  2.560 Rules; where court sits; appellate mediation program. (1) The Court of Appeals shall sit primarily in Salem, but also may sit in other locations designated under ORS 1.085 (2).

Â Â Â Â Â  (2) The Court of Appeals may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court, and the remanding of causes to the lower courts, and not inconsistent with applicable rules made or orders issued by the Chief Justice of the Supreme Court or the Chief Judge of the Court of Appeals.

Â Â Â Â Â  (3) The Court of Appeals shall establish an appellate mediation program and make and enforce all rules necessary for the prompt and orderly dispatch of the business of the program. The parties to the appeal shall pay the fees of a mediator providing services under the program, unless those fees are waived or deferred by the Court of Appeals. [1969 c.198 Â§7; 1971 c.193 Â§7; 1973 c.484 Â§2; 1981 s.s. c.1 Â§20; 1983 c.763 Â§4; 1997 c.801 Â§87]

Â Â Â Â Â  2.565 Appellate Mediation Program Revolving Account. The Appellate Mediation Program Revolving Account is established within the General Fund. The Judicial Department shall pay into the State Treasury $40 of each filing fee paid by petitioners under the provisions of ORS 21.010, and $24 of each filing fee paid by respondents under the provisions of ORS 21.010. The State Treasurer shall deposit the moneys in the General Fund to the credit of the Appellate Mediation Program Revolving Account. The moneys in the account are appropriated continuously to the Judicial Department, and may be used only for the purpose of administering the appellate mediation program established under the provisions of ORS 2.560, including payment of administrative costs and costs of providing mediation services to indigent parties. [1997 c.801 Â§88]

Â Â Â Â Â  2.570 Departments of court; sitting in departments or en banc; participation in decision of matter. (1) In hearing and determining causes, the judges of the Court of Appeals may sit together or in departments.

Â Â Â Â Â  (2) A department shall consist of three judges. For convenience of administration, each department may be numbered. The Chief Judge shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Judge may sit in one or more departments and when so sitting may preside. The Chief Judge shall designate a judge to preside in each department.

Â Â Â Â Â  (3) The majority of any department shall consist of regularly elected and qualified judges of the Court of Appeals. However, if disqualifications, recusals or other events reduce the number of available judges to fewer than three, the Supreme Court may appoint such number of qualified persons as may be necessary as pro tempore members of the Court of Appeals.

Â Â Â Â Â  (4) The Chief Judge shall apportion the business of the court between the departments. Each department shall have power to hear and determine causes, and all questions that may arise therein, subject to subsection (5) of this section. The presence of three judges is necessary to transact business in any department, except such business as may be transacted in chambers by any judge. The concurrence of two judges is necessary to pronounce judgment.

Â Â Â Â Â  (5) The Chief Judge or a majority of the regularly elected and qualified judges of the Court of Appeals at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Court of Appeals. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce judgment, but if the judges participating are equally divided in their view as to the judgment to be given, the judgment appealed from shall be affirmed.

Â Â Â Â Â  (6) The Chief Judge may rule on motions and issue orders in procedural matters in the Court of Appeals.

Â Â Â Â Â  (7) A judge or judge pro tempore of the Court of Appeals may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

Â Â Â Â Â  (8) A judge or judge pro tempore of the Court of Appeals may participate in the decision of a matter without resubmission of the cause in the following circumstances:

Â Â Â Â Â  (a) The judge was appointed or elected to the Court of Appeals after submission of the cause.

Â Â Â Â Â  (b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who has died, become disabled, is disqualified or is otherwise unable to participate in the decision of a cause submitted to the department.

Â Â Â Â Â  (c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause. [1969 c.198 Â§6; 1973 c.108 Â§1; 1985 c.734 Â§1; 1989 c.124 Â§3; 1999 c.59 Â§2; 1999 c.659 Â§2; 2003 c.14 Â§5]

Â Â Â Â Â

Â Â Â Â Â  2.580 [1969 c.198 Â§8; renumbered 2.145]

Â Â Â Â Â  2.590 Expenses for judges when away from state capital. When a judge of the Court of Appeals holds court or performs any other official function away from the state capital, hotel bills and traveling expenses necessarily incurred by the judge in the performance of that duty shall be paid by the state. Such expenses are to be paid upon the certificate of the judge to the truth of an itemized statement of the expenses in the manner provided by law. [1969 c.198 Â§10]

Â Â Â Â Â

Â Â Â Â Â  2.600 [1969 c.198 Â§30; repealed by 1975 c.706 Â§10]

ALTERNATIVE DISPUTE RESOLUTION

Â Â Â Â Â  2.700 Liability of persons providing dispute resolution services. In any program established by the Oregon appellate courts to promote settlement of cases that have been filed with that court, persons assigned to a case through the program to assist and facilitate in working toward a settlement for the case are immune from civil liability for or resulting from any act or omission done or made while engaged in efforts to assist or facilitate a settlement, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another. [1995 c.678 Â§3]

_______________



Chapter 3

Chapter 3 Â Circuit Courts Generally

2005 EDITION

CIRCUIT COURTS GENERALLY

COURTS OF RECORD; COURT OFFICERS; JURIES

JUDICIAL DISTRICTS, JUDGES AND JURISDICTION

3.012Â Â Â Â Â Â Â Â  Judicial districts

3.013Â Â Â Â Â Â Â Â  State as single judicial district

3.014Â Â Â Â Â Â Â Â  Special provisions for fourth judicial district (Multnomah County)

3.016Â Â Â Â Â Â Â Â  Special provisions for sixth judicial district (Morrow and Umatilla Counties)

3.030Â Â Â Â Â Â Â Â  Election of circuit judges

3.041Â Â Â Â Â Â Â Â  Qualifications of circuit judges; residence

3.050Â Â Â Â Â Â Â Â  Circuit judges to be members of bar

3.060Â Â Â Â Â Â Â Â  Salary of judges; expenses

3.070Â Â Â Â Â Â Â Â  Powers of judges in chambers; filing and entering of decisions not signed in open court

3.075Â Â Â Â Â Â Â Â  Powers of judges to act in joint or separate session; testing process

3.130Â Â Â Â Â Â Â Â  Transfer of judicial jurisdiction of certain county courts to circuit courts

3.132Â Â Â Â Â Â Â Â  Concurrent jurisdiction with justice and municipal courts

3.134Â Â Â Â Â Â Â Â  Application of state statutes to municipal ordinance

3.136Â Â Â Â Â Â Â Â  Jurisdiction over violations of Portland charter and ordinances; disposition of moneys; hearings officers

3.185Â Â Â Â Â Â Â Â  Habeas corpus hearings by Circuit Court for Marion County

3.220Â Â Â Â Â Â Â Â  Rules; procedure when judges disagree

3.225Â Â Â Â Â Â Â Â  Establishing specialized subject-matter departments; approval by Chief Justice; eligibility and assignment of judges

CIRCUIT COURT TERMS

3.232Â Â Â Â Â Â Â Â  Types of terms

3.235Â Â Â Â Â Â Â Â  Regular terms; minimum number required in certain districts

3.238Â Â Â Â Â Â Â Â  Power or duty to call special terms; procedure

JURISDICTION OVER JUVENILE AND FAMILY-RELATED MATTERS

3.250Â Â Â Â Â Â Â Â  Definitions for ORS 3.250 to 3.280

3.255Â Â Â Â Â Â Â Â  Policy and intent

3.260Â Â Â Â Â Â Â Â  Juvenile jurisdiction vested in circuit courts; authority for transfer of jurisdiction over family-related matters to circuit courts

3.265Â Â Â Â Â Â Â Â  Limits on transfer of juvenile jurisdiction

3.270Â Â Â Â Â Â Â Â  Transfer of juvenile jurisdiction and jurisdiction over family-related matters to circuit courts

3.275Â Â Â Â Â Â Â Â  Procedure for transfer of jurisdiction over certain family-related matters

3.280Â Â Â Â Â Â Â Â  Court services for circuit courts

PANEL OF REFERENCE JUDGES

3.300Â Â Â Â Â Â Â Â  Establishment and termination of panel for disposition of civil actions in circuit court; eligibility for panel; limitation on powers

3.305Â Â Â Â Â Â Â Â  Request for referral of action to reference judge; selection of reference judge; revocation of referral

3.311Â Â Â Â Â Â Â Â  Delivery of order to reference judge; notice of time and place of trial; procedure; witnesses

3.315Â Â Â Â Â Â Â Â  Proposed report of reference judge; objections; final report; filings with clerk; entry of report as judgment of court

3.321Â Â Â Â Â Â Â Â  Compensation of reference judge; payment procedure

FAMILY LAW

(Family Court Departments)

3.405Â Â Â Â Â Â Â Â  Application to establish family court department; assignment of judges; authority of judges

3.408Â Â Â Â Â Â Â Â  Matters assignable to family court department

3.412Â Â Â Â Â Â Â Â  Chief family court judge

3.414Â Â Â Â Â Â Â Â  Assignment of matters relating to same child

3.417Â Â Â Â Â Â Â Â  Coordination of services

3.420Â Â Â Â Â Â Â Â  Abolishment of family court department

3.423Â Â Â Â Â Â Â Â  Family court department rules

3.425Â Â Â Â Â Â Â Â  Family law education programs

(Family Law Facilitation Programs)

3.428Â Â Â Â Â Â Â Â  Family law facilitation programs

(Family Court Advocate Programs)

3.430Â Â Â Â Â Â Â Â  Family court advocate programs; goals; duties

3.432Â Â Â Â Â Â Â Â  Judicial education program on establishment and management of family court departments

(Coordination of Services to Families in Family Law Cases)

3.434Â Â Â Â Â Â Â Â  Adoption of coordination plan for services; local family law advisory committees; plan contents

3.436Â Â Â Â Â Â Â Â  Appointment of statewide family law advisory committee

3.438Â Â Â Â Â Â Â Â  Duties of State Court Administrator

3.440Â Â Â Â Â Â Â Â  Family Law Account

DRUG COURT PROGRAMS

3.450Â Â Â Â Â Â Â Â  Drug court programs; fees; records

Â Â Â Â Â  3.010 [Amended by 1957 c.713 Â§3; repealed by 1961 c.724 Â§34]

JUDICIAL DISTRICTS, JUDGES AND JURISDICTION

Â Â Â Â Â  3.011 [1961 c.724 Â§1; 1963 c.491 Â§1; 1965 c.510 Â§1; 1965 c.618 Â§1; 1967 c.532 Â§1; 1967 c.533 Â§1; 1969 c.370 Â§1; 1971 c.640 Â§1; 1971 c.777 Â§1; 1973 c.572 Â§1; 1975 c.629 Â§1; 1977 c.386 Â§1; 1979 c.568 Â§14; 1981 c.215 Â§2; 1981 c.759 Â§1; 1985 c.65 Â§1; 1985 c.274 Â§1; 1985 c.311 Â§1; 1987 c.359 Â§1; 1989 c.1021 Â§1; 1991 c.298 Â§1; 1995 c.658 Â§Â§6,142,143a,144; repealed by 1997 c.801 Â§1 (3.012 enacted in lieu of 3.011)]

Â Â Â Â Â  3.012 Judicial districts. (1) The judicial districts, the counties constituting the judicial districts and the number of circuit court judges for each judicial district are as follows:

Â Â Â Â Â  (a) The first judicial district consists of Jackson County and has eight judges.

Â Â Â Â Â  (b) The second judicial district consists of Lane County and has 15 judges.

Â Â Â Â Â  (c) The third judicial district consists of Marion County and has 14 judges.

Â Â Â Â Â  (d) The fourth judicial district consists of Multnomah County and has 38 judges.

Â Â Â Â Â  (e) The fifth judicial district consists of Clackamas County and has 10 judges.

Â Â Â Â Â  (f) The sixth judicial district consists of the counties of Morrow and Umatilla and has four judges.

Â Â Â Â Â  (g) The seventh judicial district consists of the counties of Gilliam, Hood River, Sherman, Wasco and Wheeler and has four judges.

Â Â Â Â Â  (h) The eighth judicial district consists of Baker County and has one judge.

Â Â Â Â Â  (i) The ninth judicial district consists of Malheur County and has two judges.

Â Â Â Â Â  (j) The tenth judicial district consists of the counties of Union and Wallowa and has two judges.

Â Â Â Â Â  (k) The eleventh judicial district consists of Deschutes County and has seven judges.

Â Â Â Â Â  (L) The twelfth judicial district consists of Polk County and has three judges.

Â Â Â Â Â  (m) The thirteenth judicial district consists of Klamath County and has five judges.

Â Â Â Â Â  (n) The fourteenth judicial district consists of Josephine County and has four judges.

Â Â Â Â Â  (o) The fifteenth judicial district consists of the counties of Coos and Curry and has six judges.

Â Â Â Â Â  (p) The sixteenth judicial district consists of Douglas County and has five judges.

Â Â Â Â Â  (q) The seventeenth judicial district consists of Lincoln County and has three judges.

Â Â Â Â Â  (r) The eighteenth judicial district consists of Clatsop County and has two judges.

Â Â Â Â Â  (s) The nineteenth judicial district consists of Columbia County and has three judges.

Â Â Â Â Â  (t) The twentieth judicial district consists of Washington County and has 14 judges.

Â Â Â Â Â  (u) The twenty-first judicial district consists of Benton County and has three judges.

Â Â Â Â Â  (v) The twenty-second judicial district consists of the counties of Crook and Jefferson and has three judges.

Â Â Â Â Â  (w) The twenty-third judicial district consists of Linn County and has five judges.

Â Â Â Â Â  (x) The twenty-fourth judicial district consists of the counties of Grant and Harney and has one judge.

Â Â Â Â Â  (y) The twenty-fifth judicial district consists of Yamhill County and has four judges.

Â Â Â Â Â  (z) The twenty-sixth judicial district consists of Lake County and has one judge.

Â Â Â Â Â  (aa) The twenty-seventh judicial district consists of Tillamook County and has two judges.

Â Â Â Â Â  (2) The Secretary of State shall designate position numbers equal to the number of judges in each of the judicial districts established by this section. The positions shall reflect any qualifications established by ORS 3.041. [1997 c.801 Â§2 (enacted in lieu of 3.011); 1997 c.801 Â§2a; 2001 c.779 Â§1; 2001 c.823 Â§1]

Â Â Â Â Â  Note: The amendments to 3.012 by section 1, chapter 800, Oregon Laws 2005, become operative January 1, 2007, except that the provisions for new circuit court judges are operative on August 29, 2005, for the purposes of nominating and electing new judges in 2006 to assume the duties of the office on January 1, 2007. See section 3, chapter 800, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the user's convenience.

Â Â Â Â Â  3.012. (1) The judicial districts, the counties constituting the judicial districts and the number of circuit court judges for each judicial district are as follows:

Â Â Â Â Â  (a) The first judicial district consists of Jackson County and has nine judges.

Â Â Â Â Â  (b) The second judicial district consists of Lane County and has 15 judges.

Â Â Â Â Â  (c) The third judicial district consists of Marion County and has 14 judges.

Â Â Â Â Â  (d) The fourth judicial district consists of Multnomah County and has 38 judges.

Â Â Â Â Â  (e) The fifth judicial district consists of Clackamas County and has 11 judges.

Â Â Â Â Â  (f) The sixth judicial district consists of the counties of Morrow and Umatilla and has five judges.

Â Â Â Â Â  (g) The seventh judicial district consists of the counties of Gilliam, Hood River, Sherman, Wasco and Wheeler and has four judges.

Â Â Â Â Â  (h) The eighth judicial district consists of Baker County and has one judge.

Â Â Â Â Â  (i) The ninth judicial district consists of Malheur County and has two judges.

Â Â Â Â Â  (j) The tenth judicial district consists of the counties of Union and Wallowa and has two judges.

Â Â Â Â Â  (k) The eleventh judicial district consists of Deschutes County and has seven judges.

Â Â Â Â Â  (L) The twelfth judicial district consists of Polk County and has three judges.

Â Â Â Â Â  (m) The thirteenth judicial district consists of Klamath County and has five judges.

Â Â Â Â Â  (n) The fourteenth judicial district consists of Josephine County and has four judges.

Â Â Â Â Â  (o) The fifteenth judicial district consists of the counties of Coos and Curry and has six judges.

Â Â Â Â Â  (p) The sixteenth judicial district consists of Douglas County and has five judges.

Â Â Â Â Â  (q) The seventeenth judicial district consists of Lincoln County and has three judges.

Â Â Â Â Â  (r) The eighteenth judicial district consists of Clatsop County and has three judges.

Â Â Â Â Â  (s) The nineteenth judicial district consists of Columbia County and has three judges.

Â Â Â Â Â  (t) The twentieth judicial district consists of Washington County and has 14 judges.

Â Â Â Â Â  (u) The twenty-first judicial district consists of Benton County and has three judges.

Â Â Â Â Â  (v) The twenty-second judicial district consists of the counties of Crook and Jefferson and has three judges.

Â Â Â Â Â  (w) The twenty-third judicial district consists of Linn County and has five judges.

Â Â Â Â Â  (x) The twenty-fourth judicial district consists of the counties of Grant and Harney and has one judge.

Â Â Â Â Â  (y) The twenty-fifth judicial district consists of Yamhill County and has four judges.

Â Â Â Â Â  (z) The twenty-sixth judicial district consists of Lake County and has one judge.

Â Â Â Â Â  (aa) The twenty-seventh judicial district consists of Tillamook County and has two judges.

Â Â Â Â Â  (2) The Secretary of State shall designate position numbers equal to the number of judges in each of the judicial districts established by this section. The positions shall reflect any qualifications established by ORS 3.041.

Â Â Â Â Â  3.013 State as single judicial district. For the purposes of 15 U.S.C. 1692i, the state shall be considered a single judicial district. [1997 c.340 Â§7]

Â Â Â Â Â  3.014 Special provisions for fourth judicial district (Multnomah County). (1) One of the judges of the fourth judicial district shall hold court in the City of Gresham, Multnomah County, as directed by the Chief Justice of the Supreme Court but in no event less than one day a week. All proceedings resulting from alleged state traffic offenses or misdemeanors occurring east of 122nd Avenue extended to the north and south boundaries of Multnomah County shall be conducted in the court in Gresham unless the accused at first appearance in each action requests trial in Portland.

Â Â Â Â Â  (2) A proceeding to be conducted in Gresham as provided in subsection (1) of this section shall be transferred without further order of the court to a court facility in Portland for all purposes if:

Â Â Â Â Â  (a) The accused person is in the custody of a county sheriff or the Department of Corrections at the time set for any scheduled proceeding; or

Â Â Â Â Â  (b) A circuit court in the fourth judicial district issues a bench warrant or a warrant of arrest against the accused for any criminal action pending before the court.

Â Â Â Â Â  (3) Multnomah County shall provide facilities in the City of Gresham for a court judge to hold court as described under subsection (1) of this section. [Formerly 46.010; 2005 c.275 Â§1]

Â Â Â Â Â  3.015 [1961 c.724 Â§32; repealed by 1965 c.510 Â§24 and 1965 c.618 Â§11]

Â Â Â Â Â  3.016 Special provisions for sixth judicial district (Morrow and Umatilla Counties). (1) Except as provided in subsection (2) of this section, in the sixth judicial district three judges shall hold court in the county seat of Umatilla County, and one judge shall hold court in the city of Hermiston in Umatilla County.

Â Â Â Â Â  (2) In the sixth judicial district, a judge shall hold court in the City of Milton-Freewater in Umatilla County as required by caseload, and a judge shall hold court in the City of Heppner in Morrow County at least one day a week. [1995 c.658 Â§6c]

Â Â Â Â Â  Note: The amendments to 3.016 by section 2, chapter 800, Oregon Laws 2005, become operative January 1, 2007. See section 3, chapter 800, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the user's convenience.

Â Â Â Â Â  3.016. In the sixth judicial district, the judges of the district shall hold court in Pendleton, Hermiston, Milton-Freewater and Heppner as required by caseload.

Â Â Â Â Â  3.020 [Amended by 1955 c.677 Â§2; 1957 c.665 Â§2; 1957 c.713 Â§4; repealed by 1959 c.557 Â§1 (3.022 enacted in lieu of 3.020)]

Â Â Â Â Â  3.021 [1953 c.52 Â§Â§1,2,3; repealed by 1955 c.677 Â§6]

Â Â Â Â Â  3.022 [1959 c.557 Â§2 (enacted in lieu of 3.020); repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.030 Election of circuit judges. Each circuit judge shall hold office for the term for which the circuit judge was elected; and at the general election or, if applicable, at the election specified in ORS 249.088 next prior to the expiration of the term of office there shall be elected a circuit judge to succeed the circuit judge. [Amended by 1991 c.719 Â§1]

Â Â Â Â Â  3.040 [Amended by 1955 c.677 Â§3; 1957 c.665 Â§4; 1957 c.713 Â§5; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.041 Qualifications of circuit judges; residence. (1) Each judge of the circuit court shall be a citizen of the United States and a resident of this state.

Â Â Â Â Â  (2) Each judge of the circuit court shall be a resident of or have principal office in the judicial district for which the judge is elected or appointed, except that in any judicial district having a population of 500,000 or more, according to the latest federal decennial census, any judge of the circuit court may reside within 10 miles of the boundary of the judicial district.

Â Â Â Â Â  (3) In the seventh judicial district, two of the judges of the circuit court shall be residents of or have principal offices in Wasco County, Sherman County, Gilliam County or Wheeler County and two shall be residents of or have principal offices in Hood River County, Sherman County, Gilliam County or Wheeler County.

Â Â Â Â Â  (4) In the fifteenth judicial district, four of the judges of the circuit court shall be residents of or have principal offices in Coos County and two shall be residents of or have principal offices in Curry County.

Â Â Â Â Â  (5) The residence within this state required by subsection (1) of this section shall have been maintained for at least three years, and the residence or principal office required by subsections (2) to (4) of this section shall have been maintained for at least one year, immediately prior to appointment or becoming a candidate for election to the office of circuit court judge. [1961 c.724 Â§2; 1963 c.491 Â§6; 1965 c.510 Â§2; 1965 c.618 Â§4; 1967 c.532 Â§3; 1967 c.533 Â§7; 1971 c.777 Â§2; 1973 c.572 Â§2; 1977 c.386 Â§4; 1979 c.568 Â§15; 1981 c.759 Â§8; 1985 c.65 Â§2; 1985 c.311 Â§3; 1995 c.79 Â§3; 1995 c.658 Â§6a; 1997 c.801 Â§6; 2001 c.779 Â§2]

Â Â Â Â Â  3.050 Circuit judges to be members of bar. No person is eligible to the office of judge of the circuit court unless the person is a member of the Oregon State Bar. [Amended by 1961 c.724 Â§3]

Â Â Â Â Â  3.060 Salary of judges; expenses. Each of the judges of the circuit court shall receive such salary as is provided by law. When any judicial district is composed of more than one county a judge thereof is entitled to reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of duties outside the county of residence. When any circuit judge holds court in any county outside of the judicial district for which the circuit judge was elected or appointed, hotel bills and traveling expenses necessarily incurred by the judge in the performance of that duty shall be paid by the state. Such hotel bills and traveling expenses are to be paid by the state upon the certificate of the judge to the truth of an itemized statement of such hotel bills and traveling expenses. The certificate of expenses is a sufficient voucher upon which the Oregon Department of Administrative Services shall review the claim as required by ORS 293.295 and draw its warrant upon the State Treasurer for the amount thereof in favor of such circuit judge. [Amended by 1953 c.516 Â§3; 1955 c.531 Â§1; 1957 c.646 Â§1; 1959 c.552 Â§14; 1961 c.702 Â§2; 1965 c.171 Â§1; 1965 c.619 Â§1; 1967 c.38 Â§1; 1967 c.111 Â§1; 1969 c.365 Â§1; 1971 c.95 Â§2; 1971 c.642 Â§1]

Â Â Â Â Â  3.065 [1967 c.531 Â§1; 1981 s.s. c.1 Â§8; repealed by 1995 c.781 Â§51]

Â Â Â Â Â  3.070 Powers of judges in chambers; filing and entering of decisions not signed in open court. Any judge of a circuit court in any judicial district may, in chambers, grant and sign defaults, judgments, interlocutory orders and provisional remedies, make findings and decide motions, demurrers and other like matters relating to any judicial business coming before the judge from any judicial district in which the judge has presided in such matters. The judge may hear, in chambers, contested motions, demurrers and other similar matters pending within the judicial district, at any location in the district designated under ORS 1.085. Upon stipulation of counsel, the judge may try and determine any issue in equity or in law where a jury has been waived and hear and decide motions, demurrers and other like matters, in chambers, at any location in the state where the judge may happen to be, relating to any judicial business coming before the judge from any judicial district in which the judge has presided in such matters. The judge may exercise these powers as fully and effectively as though the motions, demurrers, matters or issues were granted, ordered, decided, heard and determined in open court in the county where they may be pending. If signed other than in open court, all such orders, findings and judgments issued, granted or rendered, other than orders not required to be filed and entered with the clerk before becoming effective, shall be transmitted by the judge to the clerk of the court within the county where the matters are pending. They shall be filed and entered upon receipt thereof and shall become effective from the date of entry in the register. [Amended by 1983 c.763 Â§5; 1991 c.111 Â§1; 2003 c.576 Â§269]

Â Â Â Â Â  3.075 Powers of judges to act in joint or separate session; testing process. If two or more persons are sitting as judges of the circuit court in a judicial district:

Â Â Â Â Â  (1) Any two or more of them may act in joint session for the trial or determination of any cause, matter or proceeding before the court in the judicial district, including jury cases. If the judges acting in joint session are equally divided in opinion, the opinion of the presiding judge prevails; otherwise the decision of the majority prevails.

Â Â Â Â Â  (2) Each of them may proceed separately with and try, simultaneously in the judicial district and during the same term, all causes, matters and proceedings brought before the court.

Â Â Â Â Â  (3) Process may be tested in the name of any of them. [1959 c.552 Â§9; 1995 c.781 Â§6]

Â Â Â Â Â  3.080 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.081 [1959 c.552 Â§5; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.090 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.091 [1959 c.552 Â§6; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.096 [1959 c.552 Â§7; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.100 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.101 [1961 c.405 Â§1; 1969 c.591 Â§263; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  3.102 [Formerly 3.110; 1959 c.576 Â§1; renumbered 3.570]

Â Â Â Â Â  3.105 [1953 c.35 Â§1; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.106 [1953 c.35 Â§2; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.107 [1953 c.35 Â§3; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.108 [1953 c.35 Â§4; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.109 [1953 c.35 Â§5; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.110 [Renumbered 3.102 and then 3.570]

Â Â Â Â Â  3.111 [1953 c.35 Â§6; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.112 [1953 c.35 Â§9; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.113 [1953 c.35 Â§7; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.114 [1953 c.35 Â§8; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.115 [1953 c.35 Â§10; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.120 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.130 Transfer of judicial jurisdiction of certain county courts to circuit courts. (1) All judicial jurisdiction, authority, powers, functions and duties of the county courts and the judges thereof, except the jurisdiction, authority, powers, functions and duties exercisable in the transaction of county business, are transferred to the circuit courts and the judges thereof:

Â Â Â Â Â  (a) In Baker, Clackamas, Columbia, Coos, Douglas, Jackson, Josephine, Klamath, Lake, Lane, Marion and Tillamook Counties.

Â Â Â Â Â  (b) In any county for which a county charter providing for such transfer is adopted under ORS 203.710 to 203.770, to the extent that the judicial jurisdiction, authority, powers, functions and duties were not previously transferred as provided by law.

Â Â Â Â Â  (2) All matters, causes and proceedings relating to judicial jurisdiction, authority, powers, functions and duties transferred to the circuit courts and the judges thereof under this section, and pending in a county court on the effective date of the transfer, are transferred to the circuit court for the county. [Amended by 1955 c.677 Â§4; 1957 c.275 Â§1; 1957 c.713 Â§6; 1961 c.724 Â§4; 1963 c.512 Â§1; 1965 c.247 Â§1; 1965 c.510 Â§3; 1965 c.618 Â§5; 1967 c.268 Â§1; 1967 c.533 Â§8; 1967 c.534 Â§9; 1969 c.286 Â§1; 1969 c.591 Â§264]

Â Â Â Â Â  3.132 Concurrent jurisdiction with justice and municipal courts. In addition to other cases over which they have jurisdiction, circuit courts shall have the same criminal and quasi-criminal jurisdiction as justice courts and shall have concurrent jurisdiction with municipal courts of all violations of the charter and ordinances of any city wholly or in part within their respective judicial districts committed or triable within the counties in the judicial district. [Formerly 46.040]

Â Â Â Â Â

Â Â Â Â Â  3.134 Application of state statutes to municipal ordinance. When an offense defined by municipal ordinance is tried in circuit court, it shall be subject to the same statutes and procedures that govern the trial and appeal of a like offense defined by a statute of this state. [Formerly 46.047]

Â Â Â Â Â  3.135 [1961 c.724 Â§5; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  3.136 Jurisdiction over violations of Portland charter and ordinances; disposition of moneys; hearings officers. (1) The circuit court for a county within the boundaries of which there is situated the largest part of a city having a population of more than 300,000 shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of each such city and the judges thereof with respect to all violations of the charter and ordinances of each such city.

Â Â Â Â Â  (2) All fees, fines, security deposit forfeitures and other moneys collected and received by a circuit court in matters, causes and proceedings with respect to all violations over which such circuit court is granted judicial jurisdiction by subsection (1) of this section shall be collected, handled and disposed of by the clerk of such circuit court as otherwise provided by law for moneys collected and received by such circuit court.

Â Â Â Â Â  (3) Subsection (1) of this section does not preclude the city from employing one or more quasi-judicial hearings officers empowered to hold hearings concerning violations of the charter, ordinances, rules and regulations of the city, to adopt rules and regulations relating to the conduct of the hearings process and to impose civil penalties and grant other relief as may be necessary to enforce and obtain compliance with the charter, ordinances, rules and regulations of the city. The jurisdiction and authority of a hearings officer shall not include any traffic or parking offense. The city may enforce any order of a hearings officer by a civil action in a court of appropriate jurisdiction. [Formerly 46.045; 1999 c.1051 Â§235]

Â Â Â Â Â

Â Â Â Â Â  3.140 [Amended by 1965 c.510 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  3.150 [Amended by 1957 s.s. c.8 Â§1; 1961 c.724 Â§6; 1965 c.510 Â§5; 1979 c.77 Â§1; repealed by 1983 c.673 Â§26]

Â Â Â Â Â  3.160 [Amended by 1957 s.s. c.8 Â§2; 1959 c.557 Â§3; 1961 c.724 Â§7; 1965 c.510 Â§6; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.165 [1961 c.724 Â§8; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  3.170 [Amended by 1965 c.510 Â§7; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.180 [1965 c.618 Â§7; 1967 c.533 Â§9; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  3.185 Habeas corpus hearings by Circuit Court for Marion County. (1) Notwithstanding ORS 1.040, a judge of the Circuit Court for Marion County when hearing matters relating to writs of habeas corpus as provided in ORS 34.310 to 34.730 may direct that the court be held or continued at any location designated under ORS 1.085 (2) and under such conditions as may be ordered.

Â Â Â Â Â  (2) When a court is held at a location directed as provided by subsection (1) of this section, every person held or required to appear at the court shall appear at the location so directed. [1975 c.236 Â§1; 1983 c.763 Â§6]

Â Â Â Â Â  3.210 [Amended by 1955 c.677 Â§5; 1957 c.665 Â§3; 1957 c.713 Â§8; 1959 c.557 Â§4; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.220 Rules; procedure when judges disagree. (1) A circuit court may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court and not inconsistent with applicable provisions of law, the Oregon Rules of Civil Procedure or rules made or orders issued by the Chief Justice of the Supreme Court or the presiding judge for the judicial district. If a majority of the judges of the court in a judicial district having two or more circuit court judges do not agree in respect to the making of rules under this subsection, the decision of the presiding judge shall control.

Â Â Â Â Â  (2)(a) A certified copy of a rule referred to in subsection (1) of this section made or in effect before January 1, 1984, shall be filed in the office of the State Court Administrator not later than January 1, 1984. If a copy of a rule is not so filed, the rule is void.

Â Â Â Â Â  (b) A certified copy of a rule referred to in subsection (1) of this section made or amended on or after January 1, 1984, shall be filed in the office of the State Court Administrator. No rule or amendment shall be effective unless so filed, and no rule or amendment so filed shall become effective before the 30th day after the date of filing.

Â Â Â Â Â  (c) The State Court Administrator shall maintain the copies of all rules filed pursuant to this subsection, and shall keep a record of the date of filing thereof. The administrator shall, upon request, supply copies of the rules, and may charge a reasonable fee for such copies in order to recover the cost of compilation, copying and distribution of the rules. [Subsection (2) of 1955 part derived from 1953 c.52 Â§Â§6,7; 1957 c.713 Â§9; 1961 c.724 Â§9; 1967 c.531 Â§2; 1973 c.484 Â§3; 1981 c.215 Â§4; 1981 s.s. c.1 Â§9; 1983 c.763 Â§31; 1995 c.781 Â§7]

Â Â Â Â Â  3.225 Establishing specialized subject-matter departments; approval by Chief Justice; eligibility and assignment of judges. Subject to the approval of the Chief Justice of the Supreme Court, a circuit court, by rule under ORS 3.220, may establish specialized subject-matter departments of the court, and may modify or abolish departments so established. Any judge of the court may act in any department so established or modified by rule. The presiding judge for the judicial district may assign any judge of the court to act in any department so established or modified by rule. [1981 c.215 Â§1; 1995 c.781 Â§8]

Â Â Â Â Â  3.227 [1987 c.714 Â§4; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  3.229 [1987 c.714 Â§5; 1995 c.781 Â§9; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  3.230 [Subsection (3) of 1957 part derived from 1953 c.52 Â§6; 1957 c.713 Â§10; 1957 s.s. c.8 Â§3; repealed by 1959 c.552 Â§16]

CIRCUIT COURT TERMS

Â Â Â Â Â  3.232 Types of terms. The terms of the circuit courts are either those appointed by law, or others appointed by a judge of the court. [Formerly 4.010]

Â Â Â Â Â  3.235 Regular terms; minimum number required in certain districts. (1) The regular terms of the circuit court in the several districts of the state shall be held at times designated by order of the presiding circuit judge of the court. The order shall be made and entered of record each year, and may be amended by making and entering of record further orders.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, in districts which are comprised of more than one county, the court shall designate sufficient regular terms in each county within the district to conduct those matters which arise from that county. In no event shall there be less than two terms per year in each such county. [Formerly 4.105]

Â Â Â Â Â  3.238 Power or duty to call special terms; procedure. (1) When a term of court is appointed by a judge it shall be done by a general order made and entered of record during term time, or by a special order made and filed in vacation for the trial of a particular cause or the transaction of certain business specified in the special order, a certified copy of which special order shall be served on the parties to the cause or business 10 days prior to such term. In the former case, at the term so appointed, any business may be transacted that could be transacted during a regular term, but in the latter case only such as is specified in the order.

Â Â Â Â Â  (2) Any circuit court judge of the third, seventeenth, nineteenth or twenty-first judicial district may, by order entered of record, convene special terms of court between regular terms, for the trial of actions, suits or other judicial proceedings, and may summon juries for such special terms.

Â Â Â Â Â  (3) The judge of the circuit court for Gilliam, Grant, Sherman and Wheeler Counties shall convene a sufficient number of special or adjourned terms of court in the county to speedily adjudicate all equity cases and other matters which may arise between regular terms, and shall also convene special jury terms when necessary. [Formerly 4.410; 1985 c.540 Â§20]

Â Â Â Â Â  3.240 [Amended by 1957 c.713 Â§11; repealed by 1961 c.724 Â§34]

JURISDICTION OVER JUVENILE AND FAMILY-RELATED MATTERS

Â Â Â Â Â  3.250 Definitions for ORS 3.250 to 3.280. As used in ORS 3.250 to 3.280, unless the context requires otherwise:

Â Â Â Â Â  (1) "Child" means a person under 18 years of age.

Â Â Â Â Â  (2) "Court services" includes but is not limited to services and facilities relating to intake screening, juvenile detention, shelter care, investigations, study and recommendations on disposition of cases, probation on matters within the jurisdiction of the court under ORS 3.260, family counseling, conciliation in domestic relations, group homes, and psychological or psychiatric or medical consultation and services provided at the request of or under the direction of the court, whether performed by employees of the court, by other government agencies or by contract or other arrangement. [1967 c.534 Â§1; 1987 c.158 Â§2; 1987 c.320 Â§12; 2001 c.904 Â§10; 2001 c.905 Â§10]

Â Â Â Â Â  3.255 Policy and intent. It is declared to be the policy and intent of the Legislative Assembly:

Â Â Â Â Â  (1) Notwithstanding concurrent jurisdiction, that family and family-related matters before the courts be concentrated in a single judicial jurisdiction, the circuit court.

Â Â Â Â Â  (2) The judges of the circuit court need adequate court services to assist them in exercising jurisdiction over the family and family-related matters. [1967 c.534 Â§2]

Â Â Â Â Â  3.260 Juvenile jurisdiction vested in circuit courts; authority for transfer of jurisdiction over family-related matters to circuit courts. (1) The circuit courts and the judges thereof shall exercise all juvenile court jurisdiction, authority, powers, functions and duties.

Â Â Â Â Â  (2) Pursuant to ORS 3.275, in addition to any other jurisdiction vested in it by law, the circuit court shall exercise exclusive and original judicial jurisdiction, authority, powers, functions, and duties in the judicial district in any or all of the following matters that on the date specified in the order entered under ORS 3.275 are not within the jurisdiction of the circuit court:

Â Â Â Â Â  (a) Adoption.

Â Â Â Â Â  (b) Change of name under ORS 33.410.

Â Â Â Â Â  (c) Filiation.

Â Â Â Â Â  (d) Commitment of the mentally ill or mentally deficient.

Â Â Â Â Â  (e) Any suit or civil proceeding involving custody or other disposition of a child or the support thereof or the support of a spouse, including enforcement of the Uniform Reciprocal Enforcement of Support Act and enforcement of out-of-state or foreign judgments and decrees on domestic relations.

Â Â Â Â Â  (f) Waivers of the three-day waiting period before a marriage license becomes effective under ORS 106.077.

Â Â Â Â Â  (g) Issuance of delayed birth certificate. [1967 c.534 Â§3; 1979 c.724 Â§1; 2003 c.576 Â§270]

Â Â Â Â Â  3.265 Limits on transfer of juvenile jurisdiction. (1) Notwithstanding ORS 3.260, no transfer of jurisdiction required by ORS 3.260 (1) shall occur in the following counties until the county court approves such transfer either as of July 1, 1968, or thereafter:

Â Â Â Â Â  (a) Gilliam, Sherman, Wheeler, Harney or Morrow County.

Â Â Â Â Â  (b) Any county that as of July 1, 1968, has a population of less than 11,000 and in which the judge of the circuit court does not reside.

Â Â Â Â Â  (2) Notwithstanding the limitation on transfer of juvenile jurisdiction in subsection (1) of this section, the circuit court in the judicial district shall exercise exclusive and original judicial jurisdiction, authority, powers, functions and duties in all proceedings under ORS 419B.500 to 419B.508 filed after October 3, 1989. [1967 c.534 Â§3a; 1989 c.531 Â§1; 1993 c.33 Â§272; 1995 c.658 Â§13]

Â Â Â Â Â  3.270 Transfer of juvenile jurisdiction and jurisdiction over family-related matters to circuit courts. (1) All judicial jurisdiction, authority, powers and duties of the county courts and the judges thereof over matters described in ORS 3.260 (1), are transferred to the circuit courts and the judges thereof.

Â Â Â Â Â  (2) All judicial jurisdiction, authority, powers and duties of the county courts and justice courts and the judges thereof over matters described in ORS 3.260 (2) or so much thereof as may be ordered under ORS 3.275, in so far as such jurisdiction, authority, powers, functions and duties are exercised by such courts and the judges thereof on the date specified in the order entered under ORS 3.275, are transferred to the circuit courts and the judges thereof by which the order was entered.

Â Â Â Â Â  (3) All matters, causes and proceedings relating to jurisdiction, authority, powers, functions and duties transferred to the circuit court and the judges thereof under either subsection (1) or (2) of this section and pending in the county or justice court on the effective date of the transfer, are transferred to the circuit court for the county.

Â Â Â Â Â  (4) Appeals pending in a circuit court under ORS 179.650 (1987 Replacement Part), 419.561 (1991 Edition) or 419.A.200 immediately before the date specified in the order entered under ORS 3.275 shall be conducted and completed pursuant to the provisions of law in effect immediately before that date, except that the circuit court shall be considered to be the court appealed from in so far as further disposition of the case is concerned. [1967 c.534 Â§4; 1989 c.348 Â§13; 1993 c.33 Â§273; 1993 c.717 Â§3; 1995 c.658 Â§14]

Â Â Â Â Â  3.275 Procedure for transfer of jurisdiction over certain family-related matters. (1) After making a determination that conditions in the judicial district make it desirable to concentrate jurisdiction over all or part of family and family-related matters in the circuit court, the circuit court by its own order shall exercise jurisdiction over any or all of the matters described in ORS 3.260 (2) on and after July 1 next following entry of the order.

Â Â Â Â Â  (2) Any circuit court that enters an order pursuant to this section shall cause copies of the order to be filed with the Oregon Supreme Court and with the county or justice court whose jurisdiction is affected by the order. [1967 c.534 Â§5; 1995 c.658 Â§16]

Â Â Â Â Â  3.280 Court services for circuit courts. (1) The circuit court may obtain court services by using services available without charge or, with the prior approval of the governing body of each county in the judicial district, by:

Â Â Â Â Â  (a) Employing or contracting for personnel or services; or

Â Â Â Â Â  (b) Contracting or entering into agreements with public or private agencies or with private firms or individuals, or any of them.

Â Â Â Â Â  (2) Court services obtained under subsection (1) of this section shall be subject to the supervision of the circuit court.

Â Â Â Â Â  (3) The compensation and expenses of personnel performing or providing court services and the expenses of providing court services shall be determined by the circuit court and shall be subject to the approval of and be paid by the county or counties making up the judicial district, subject to the Local Budget Law. For purposes of retirement benefits, personnel employed by the court may be considered county employees. Personnel performing or providing court services are not state employees, and their compensation and expenses shall not be paid by the state. [1967 c.534 Â§6; 1981 s.s. c.3 Â§22]

PANEL OF REFERENCE JUDGES

Â Â Â Â Â  3.300 Establishment and termination of panel for disposition of civil actions in circuit court; eligibility for panel; limitation on powers. (1) Subject to the approval of the Chief Justice of the Supreme Court, the presiding judge for a judicial district may establish, and may terminate, the use of a panel of reference judges for the trial and disposition of civil actions in the circuit court under ORS 3.300 to 3.321.

Â Â Â Â Â  (2) The Supreme Court, upon motion of the Chief Justice and the presiding judge may appoint any eligible person as a reference judge on the panel established under this section. A person is eligible for appointment as a reference judge if the person is a member in good standing of the Oregon State Bar. An eligible person need not reside within the judicial district for which use of the panel is established.

Â Â Â Â Â  (3) A person appointed as a reference judge on a panel may be removed from the panel by the Chief Justice or the presiding judge for the judicial district, in the sole discretion of the Chief Justice or presiding judge.

Â Â Â Â Â  (4) A person appointed as a reference judge on a panel is subject to the jurisdiction of the Commission on Judicial Fitness and Disability and the Supreme Court under ORS 1.420 and 1.430 in the same manner as a judge of the circuit court.

Â Â Â Â Â  (5) A person appointed as a reference judge on a panel shall not be considered to be, or to have the judicial powers, duties, jurisdiction and authority of, a judge of the circuit court except to the extent provided in ORS 3.300 to 3.321. [1983 c.704 Â§1; 1995 c.781 Â§10]

Â Â Â Â Â  3.305 Request for referral of action to reference judge; selection of reference judge; revocation of referral. (1) At any time before trial of a civil action in a circuit court for which use of a panel of reference judges is established under ORS 3.300, the parties to the action may file with the presiding judge for the judicial district a written request for referral of the action to a reference judge on the panel. Upon receipt of the request, the presiding judge, by order, shall refer the action to a reference judge.

Â Â Â Â Â  (2) The parties, in their request for referral, may specify a particular reference judge, and the presiding judge shall refer the action to the reference judge so specified.

Â Â Â Â Â  (3) If the parties do not specify a particular reference judge, the presiding judge shall select a reference judge and notify the parties of the selection. Within 10 days after selection of a reference judge by the presiding judge, the parties may file with the presiding judge a written rejection of the reference judge so selected and request that the presiding judge make another selection.

Â Â Â Â Â  (4) A reference judge may decline to accept a referral of an action by the presiding judge. If a reference judge declines to accept a referral, the parties may file with the presiding judge a written specification of, or the presiding judge may select, another reference judge.

Â Â Â Â Â  (5) The request by parties for referral of an action shall include a stipulation by the parties to the entry of the judgment arising from the reference as the judgment of the court. If the action is triable by right to a jury, the request shall constitute a waiver of the right of trial by jury by any party having that right.

Â Â Â Â Â  (6) The presiding judge may revoke a referral of an action when, in the opinion of the presiding judge, the trial of the action on reference is being unduly delayed. If the referral is revoked, the presiding judge may require the person or persons responsible for the undue delay to bear all or part of the expense of the trial incurred before the revocation. [1983 c.704 Â§2; 1995 c.781 Â§11]

Â Â Â Â Â  3.310 [Amended by 1955 c.715 Â§2; 1959 c.557 Â§5; 1961 c.724 Â§10; 1965 c.510 Â§8; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.311 Delivery of order to reference judge; notice of time and place of trial; procedure; witnesses. (1) Upon entry of an order of the presiding judge for a judicial district referring an action under ORS 3.305, the clerk of the court shall cause a copy of the order to be delivered to the reference judge. Upon receipt of the copy of the order, the reference judge shall set the action for trial on reference at a time and in a place agreeable to the parties.

Â Â Â Â Â  (2) At least five days before the date set for a trial on reference, the reference judge shall notify the clerk of the court of the time and place of the trial. The clerk shall post a notice of the time and place of the trial in a conspicuous place for trial notices at the principal location for the sitting of the court in the county in which the action is commenced.

Â Â Â Â Â  (3) Any person interested in attending a trial on reference is entitled to do so as in a trial of a civil action in the court. Upon receipt of written request by any person, the reference judge shall give the person written notice of the time and place set for a trial on reference.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 3.300 to 3.321, the reference judge has all the judicial powers and duties of a judge of the circuit court to regulate all proceedings in the trial and disposition of the action on reference.

Â Â Â Â Â  (5) The reference judge shall provide clerical personnel necessary for the conduct of the proceedings in the trial on reference, including a trial court reporter unless waived by the parties. If use of a trial court reporter is waived by the parties, the proceedings in the trial shall be reported by an audio record reporting device.

Â Â Â Â Â  (6) The trial on reference shall be conducted in the same manner as a trial by the circuit court without a jury. The reference judge shall apply the substantive law used in the courts of this state in deciding the issues submitted by the parties. Unless waived in whole or part by the parties, the reference judge shall apply the rules of pleading, practice, procedure and evidence used in the circuit courts of this state.

Â Â Â Â Â  (7) The parties may procure the attendance of witnesses before the reference judge by the issuance and service of subpoenas as provided in ORCP 55. If, without adequate excuse, a witness fails to appear or give evidence, that witness may be punished as for a contempt by the reference judge and be subjected to the consequences, penalties and remedies provided in ORCP 55 G.

Â Â Â Â Â  (8) Reference judges may conduct proceedings for the imposition of remedial sanctions under ORS 33.055, but may not conduct proceedings for the imposition of punitive sanctions under ORS 33.065. [1983 c.704 Â§3; 1991 c.724 Â§15a; 1995 c.781 Â§12]

Â Â Â Â Â  3.312 [1961 c.724 Â§12; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  3.314 [1961 c.724 Â§13; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.315 Proposed report of reference judge; objections; final report; filings with clerk; entry of report as judgment of court. (1) Within 20 days after the close of all evidence offered in a trial on reference conducted under ORS 3.311, unless a later time is agreed upon by the parties, the reference judge shall mail to each party a copy of the proposed written report of the reference judge. The proposed report shall contain the findings of fact and conclusions of law by the reference judge, and the judgment thereon of the reference judge.

Â Â Â Â Â  (2) Within 10 days after receipt of the copy of the proposed report, any party may serve written objections and suggested modifications or corrections to the proposed report upon the reference judge and the other parties. The reference judge without delay shall consider the objections and suggestions and prepare a final written report. If requested by any party, the reference judge shall conduct a hearing on the proposed written report and any objections or suggested modifications or corrections thereto before preparing the final written report.

Â Â Â Â Â  (3) Upon completion of the final written report, the reference judge shall file with the clerk of the circuit court:

Â Â Â Â Â  (a) Copies of all original papers in the action filed with the reference judge;

Â Â Â Â Â  (b) The exhibits offered and received or rejected in the trial on reference;

Â Â Â Â Â  (c) The transcript of the proceedings in the trial, if a trial court reporter was used in the trial;

Â Â Â Â Â  (d) The audio record of the proceedings in the trial, if a trial court reporter was not used in the trial; and

Â Â Â Â Â  (e) The final written report containing the findings of fact and conclusions of law by the reference judge, and the judgment thereon of the reference judge.

Â Â Â Â Â  (4) In the interest of economy, the presiding judge for a judicial district may allow the reference judge to file the final written report under subsection (3) of this section without any of the items listed in subsection (3)(a) to (d) of this section. However, the presiding judge shall require the reference judge to file the items listed in subsection (3)(a) to (d) of this section if timely notice of appeal of the judgment is filed.

Â Â Â Â Â  (5) At the time the reference judge files the final written report under subsection (3) of this section, the reference judge shall mail to each party a copy of the report.

Â Â Â Â Â  (6) Upon receipt of the final written report by the clerk of the court, the referral of the action shall terminate and the presiding judge shall order the judgment contained in the report entered as the judgment of the court in the action. Subsequent motions and other related post-trial proceedings in the action may be conducted and disposed of by the reference judge upon the order of the presiding judge, in the sole discretion of the presiding judge, or may otherwise be assigned by the presiding judge.

Â Â Â Â Â  (7) The judgment of the reference judge entered as provided in subsection (6) of this section may be appealed in the same manner as a judgment of the circuit court in a civil action. [1983 c.704 Â§4; 1995 c.781 Â§13; 2003 c.576 Â§231]

Â Â Â Â Â  3.320 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.321 Compensation of reference judge; payment procedure. (1) Unless otherwise agreed by the parties, the compensation of a reference judge to whom an action is referred under ORS 3.305 shall be an amount for each day actually engaged in the performance of duties under the referral and in the conduct and disposition of post-trial proceedings under ORS 3.315 (6) equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the circuit court, or one-half of that daily compensation for services of one-half day or less.

Â Â Â Â Â  (2) Payment of the compensation of a reference judge and the expense of the trial on reference before the reference judge shall be the obligation of the parties. The obligation shall be borne equally by the parties unless the parties agree to a different allocation.

Â Â Â Â Â  (3) The presiding judge for the judicial district shall estimate the compensation of the reference judge and the expense of the trial on reference in advance of the trial, and shall notify the parties of the estimate. The parties shall deposit with the clerk of the court the amount estimated by the presiding judge. The presiding judge may order the clerk to pay a portion of the deposited amount to the reference judge during the trial on reference. Upon termination of the referral of the action, the reference judge shall cause to be delivered to the presiding judge and each party a written statement of any remaining unpaid compensation and expense. The presiding judge shall hear and decide any objection to the written statement, and thereafter shall order payment to the reference judge or refund of any remainder of the deposited amount accordingly. [1983 c.704 Â§5; 1995 c.781 Â§14]

Â Â Â Â Â  3.330 [Amended by 1971 c.108 Â§1; 1979 c.77 Â§2; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  3.350 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.360 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.370 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.380 [Amended by 1961 c.724 Â§14; 1973 c.484 Â§4; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.390 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.400 [Repealed by 1981 c.215 Â§8]

FAMILY LAW

(Family Court Departments)

Â Â Â Â Â  3.405 Application to establish family court department; assignment of judges; authority of judges. (1) A family court department may be established in the circuit court of a judicial district upon the written application of the presiding judge. The written application must be made to the Chief Justice of the Supreme Court. Upon receipt and approval of a written application, the Chief Justice shall designate a date for commencing operation of the family court department in the judicial district. The provisions of this section do not affect the ability of a circuit court to establish specialized subject-matter departments in the manner provided by ORS 3.225.

Â Â Â Â Â  (2) In every judicial district in which a family court department is established under this section, the presiding judge of the judicial district may assign one or more judges to serve in the family court department.

Â Â Â Â Â  (3) Judges serving in the family court department have the same jurisdiction, authority, powers, functions and duties as any other circuit court judge and shall be elected and qualified in the same manner as any other circuit court judge.

Â Â Â Â Â  (4) For the purposes of this section, "judicial district" means a judicial district enumerated under the provisions of ORS 3.012. [1993 c.165 Â§1; 1995 c.658 Â§125]

Â Â Â Â Â  3.408 Matters assignable to family court department. (1) The presiding judge of the judicial district may assign to a family court department established under ORS 3.405 all of the following matters:

Â Â Â Â Â  (a) Proceedings under the provisions of ORS chapters 107, 108, 109 and 110;

Â Â Â Â Â  (b) Proceedings under the provisions of ORS chapter 25;

Â Â Â Â Â  (c) Guardianship proceedings for minors under the provisions of ORS chapter 125;

Â Â Â Â Â  (d) Juvenile court proceedings under ORS chapters 419A, 419B and 419C;

Â Â Â Â Â  (e) Proceedings to commit a mentally ill person under the provisions of ORS chapter 426 and ORS 430.397 to 430.401;

Â Â Â Â Â  (f) Probate proceedings under ORS chapters 111, 112, 113, 114, 115, 116 and 117; and

Â Â Â Â Â  (g) Any other proceeding in which a family is involved.

Â Â Â Â Â  (2) In addition to the matters specified in subsection (1) of this section, the presiding judge of the judicial district may assign to a family court department any criminal proceeding that involves domestic violence or other crime between family members. [1993 c.165 Â§2; 1995 c.608 Â§19; 1995 c.664 Â§67; 1995 c.781 Â§15; 1995 c.800 Â§7; 1999 c.1081 Â§1]

Â Â Â Â Â  3.410 [Amended by 1955 c.715 Â§3; 1959 c.557 Â§6; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.411 [1961 c.724 Â§15; 1965 c.618 Â§9; 1967 c.531 Â§3; 1967 c.533 Â§11; 1971 c.640 Â§2; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.412 Chief family court judge. If there is more than one judge assigned to a family court department for the judicial district, the presiding judge of the judicial district may designate one of the judges as the chief family court judge. [1993 c.165 Â§3]

Â Â Â Â Â  3.414 Assignment of matters relating to same child. Upon assignment to the family court department of the cases specified in ORS 3.408, the presiding judge of the judicial district shall insure, when reasonable and appropriate, that all cases that involve the same minor child be assigned to the same judge. [1993 c.165 Â§4]

Â Â Â Â Â  3.417 Coordination of services. The presiding judge of the judicial district may establish procedures for coordinating all services that may be available to persons who are or who may become parties in the proceedings specified in ORS 3.408. [1993 c.165 Â§5]

Â Â Â Â Â  3.420 Abolishment of family court department. At any time after the establishment of a family court department under ORS 3.405, the family court department shall be abolished if the presiding judge of the judicial district makes written application to the Chief Justice of the Supreme Court requesting that the family court department for that judicial district be abolished. [1993 c.165 Â§6; 1995 c.658 Â§126]

Â Â Â Â Â  3.423 Family court department rules. The Chief Justice of the Supreme Court may promulgate court rules for family court departments established under ORS 3.405. [1993 c.165 Â§7]

Â Â Â Â Â  3.425 Family law education programs. (1) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court may establish an education program designed to inform parents about the impact of family restructuring on children when the parent is a named party in any of the following proceedings:

Â Â Â Â Â  (a) An annulment or dissolution of marriage action.

Â Â Â Â Â  (b) A legal separation action.

Â Â Â Â Â  (c) A petition to establish custody or parenting time.

Â Â Â Â Â  (d) Post-judgment litigation involving custody or parenting time.

Â Â Â Â Â  (2) An education program established under subsection (1) of this section must include, but need not be limited to, information about:

Â Â Â Â Â  (a) The emotional impact of a dissolution of marriage or a separation on children at different developmental stages.

Â Â Â Â Â  (b) Parenting during and after a dissolution of marriage or a separation.

Â Â Â Â Â  (c) Custody, parenting time and shared parenting plans.

Â Â Â Â Â  (d) The effect on children of parental conduct including, but not limited to, long distance parenting.

Â Â Â Â Â  (e) Mediation and conflict resolution.

Â Â Â Â Â  (3) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court may establish an education program designed to provide information about dissolution law and legal procedures, mediation and other dispute resolution alternatives to persons seeking to annul or dissolve a marriage or to separate from each other. The program must include, but need not be limited to, information about:

Â Â Â Â Â  (a) Shared parenting plans.

Â Â Â Â Â  (b) Division of marital property.

Â Â Â Â Â  (c) Spousal and child support.

Â Â Â Â Â  (d) Court procedures and time requirements.

Â Â Â Â Â  (e) Litigation, mediation and conflict resolution.

Â Â Â Â Â  (f) The role of attorneys in mediation.

Â Â Â Â Â  (4) The court may order the parties in any action listed in subsection (1) of this section to participate in education programs described in this section unless:

Â Â Â Â Â  (a) Subject to the approval of the court, the parties agree not to participate;

Â Â Â Â Â  (b) On motion of either party or on its own motion, the court determines that participation is unnecessary; or

Â Â Â Â Â  (c) With prior approval of the court, the parties select and participate in comparable education programs.

Â Â Â Â Â  (5) The court may not require both parties to attend an education program established under this section at the same time.

Â Â Â Â Â  (6)(a) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court shall designate the program providers for the education programs.

Â Â Â Â Â  (b) A program provider may charge a person a reasonable fee to attend education programs. A program provider may not exclude a person from attending education programs due to an inability to pay the fee if the court has indicated that the person is indigent or otherwise unable to pay the fee.

Â Â Â Â Â  (c) A program provider shall issue a certificate of completion to a participant when the participant has satisfactorily completed the education programs. A certificate of completion must be filed with the court prior to the entry of the judgment in the action. [1995 c.800 Â§10(1),(2),(3); 1997 c.249 Â§2; 1997 c.707 Â§4; 1999 c.59 Â§3; 2003 c.576 Â§271]

(Family Law Facilitation Programs)

Â Â Â Â Â  3.428 Family law facilitation programs. (1) A family law facilitation program may be established by the judges of the family court department of a circuit court. If there is no family court department for the court, a family law facilitation program may be established for a circuit court by the presiding judge for the judicial district. A family law facilitation program shall be designed to assist litigants in domestic relations or other family court proceedings described in ORS 3.408. The program shall be developed in consultation with the local family law advisory committee established for the judicial district under ORS 3.434. The program shall operate under the supervision of the family court department or, if there is no family court department, under the supervision of the presiding judge for the judicial district. Services under the program shall be provided by court personnel in facilities under the supervision and control of the family court department or, if there is no family court department, under the supervision and control of the presiding judge for the judicial district. The program may provide:

Â Â Â Â Â  (a) Educational materials.

Â Â Â Â Â  (b) Court forms.

Â Â Â Â Â  (c) Assistance in completing forms.

Â Â Â Â Â  (d) Information about court procedures.

Â Â Â Â Â  (e) Referrals to agencies and resources that provide legal and other services to parents or children.

Â Â Â Â Â  (2) All materials, forms, instructions and referral lists provided through the program must be approved by the family court department or, if there is no family court department, by the presiding judge for the judicial district.

Â Â Â Â Â  (3) Except for those fees authorized for forms under ORS 21.361, services provided through the program shall be provided without charge.

Â Â Â Â Â  (4) An employee or other person providing services to litigants through a family law facilitation program as provided in this section is not engaged in the practice of law for the purposes of ORS 9.160.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, an employee or other person who assisted litigants through a family law facilitation program may not, for a period of one year after leaving the program, charge or collect any fee from a litigant for services relating to a matter that was the subject of assistance under the program.

Â Â Â Â Â  (6) The prohibition of subsection (5) of this section does not apply to persons admitted to the practice of law in this state. [1999 c.1095 Â§1]

(Family Court Advocate Programs)

Â Â Â Â Â  3.430 Family court advocate programs; goals; duties. (1) The Judicial Department shall establish family court advocate programs in counties specified in subsection (4) of this section. The programs shall be designed to develop an efficient system for providing integrated, family-focused prevention and intervention services to at-risk families identified by the family courts in those counties, and to coordinate available human services and community resources with the family courts in those counties, both for the purpose of court proceedings and for the purpose of preventing the types of problems that eventually lead to involvement with the judicial system.

Â Â Â Â Â  (2) The family court advocate programs implemented under this section shall emphasize the following goals:

Â Â Â Â Â  (a) Protection of children.

Â Â Â Â Â  (b) Successful completion of family plans designed by the programs.

Â Â Â Â Â  (c) Improved linkage between the family court and community services.

Â Â Â Â Â  (d) Improvements in the functioning of each family that is provided services by the programs.

Â Â Â Â Â  (e) Decreased caseload in the courts of this state in matters relating to families.

Â Â Â Â Â  (f) Integration of family services.

Â Â Â Â Â  (g) Identification of and referral to alternatives to court proceedings.

Â Â Â Â Â  (3) The family court advocate programs shall:

Â Â Â Â Â  (a) Coordinate services that are available to persons who are parties in proceedings before the family court, or who may become parties in proceedings before the family court.

Â Â Â Â Â  (b) Assist human services agencies in efforts made by those agencies to collaborate with the family court.

Â Â Â Â Â  (c) Assist circuit court judges in viewing litigation involving families with a focus on the family instead of viewing the parties as individual litigants.

Â Â Â Â Â  (d) Intervene with at-risk families who do not receive governmental assistance.

Â Â Â Â Â  (e) Research, identify and advocate new programs that will improve the use of family courts.

Â Â Â Â Â  (4) Family court advocate programs shall be established in Jackson County, Deschutes County and such other counties as may be designated by the Chief Justice of the Supreme Court. [1997 c.801 Â§85; 1999 c.1081 Â§4]

Â Â Â Â Â  3.432 Judicial education program on establishment and management of family court departments. The State Court Administrator shall implement an education program for state judges that emphasizes issues and problems encountered in the establishment and management of family court departments. The program shall provide education on the manner in which family court departments may be established, and shall identify means of removing obstacles to the establishment of family court departments. The program shall provide recommendations for improving the quality of service provided by family court departments. The program may provide specific instruction in issues arising under the different proceedings conducted in family court departments. [1997 c.593 Â§2]

(Coordination of Services to Families in Family Law Cases)

Â Â Â Â Â  3.434 Adoption of coordination plan for services; local family law advisory committees; plan contents. (1) No later than January 1, 1999, the presiding judge of each judicial district shall adopt a plan to coordinate the provision of services to families involved in domestic relations or other family court proceedings.

Â Â Â Â Â  (2) The presiding judge of the judicial district shall establish a local family law advisory committee for the judicial district. The committee will prepare the plan required by subsection (1) of this section. The membership of the local advisory committee must reflect the diversity of the judicial district and must include, in addition to the presiding judge or a judge designated by the presiding judge, the trial court administrator and business, social service, community and government representatives who must be knowledgeable in family and family law issues. In judicial districts composed of more than one county, the presiding judge may establish a local advisory committee in each county or establish one or more committees to serve multiple counties.

Â Â Â Â Â  (3)(a) At a minimum, the local family law advisory committee shall address the following in the plan:

Â Â Â Â Â  (A) Mandates for mediation of child custody or parenting time disputes, requiring each party to attend either a group or private mediation orientation session;

Â Â Â Â Â  (B) Methods of coordinating cases when the same child or family is involved in multiple cases; and

Â Â Â Â Â  (C) The need for, and provision of, conciliation services, mediation services, child custody evaluations, parent education and visitation services.

Â Â Â Â Â  (b) The local advisory committee may include other elements in the plan, including but not limited to:

Â Â Â Â Â  (A) The need for, and provision of, services relating to prevention and early intervention; and

Â Â Â Â Â  (B) The use of settlement options such as mediation, conciliation, arbitration and settlement conferences.

Â Â Â Â Â  (c) The local advisory committee shall include in the plan a list of mediators qualified to provide mediation in cases involving spousal support and division of property issues. Once the list is developed, the judicial district shall maintain the list.

Â Â Â Â Â  (4) The local family law advisory committee shall present the plan to the county governing body of each county within the judicial district and to the presiding judge of the judicial district for their approval. The local advisory committee shall send copies of the plan to the Chief Justice of the Oregon Supreme Court and those members of the Oregon House of Representatives and the Oregon Senate who represent the areas within the judicial district.

Â Â Â Â Â  (5) The local family law advisory committee may assist in implementing, monitoring and revising the plan. The local advisory committee, working in conjunction with legal service providers, may coordinate access to family law resources, including family law facilitation and other services. [1997 c.801 Â§135; 1999 c.1081 Â§8]

Â Â Â Â Â  3.436 Appointment of statewide family law advisory committee. (1) The Chief Justice of the Supreme Court may appoint a statewide family law advisory committee to assist the State Court Administrator in carrying out the administrator's responsibilities under ORS 3.438 (2) and (4)(a) and in identifying family law issues that need to be addressed in the future. The Chief Justice shall consider the diversity of this state in appointing the members of the statewide advisory committee.

Â Â Â Â Â  (2) The Chief Justice shall determine the terms and organization of the statewide advisory committee.

Â Â Â Â Â  (3) Members of the statewide advisory committee are not entitled to compensation, but may be reimbursed from funds available to the State Court Administrator from the Family Law Account for actual and necessary travel expenses incurred by them in the performance of their official duties. [1997 c.801 Â§136; 2001 c.779 Â§18]

Â Â Â Â Â  3.438 Duties of State Court Administrator. To the extent that adequate funds are available from the Family Law Account established under ORS 3.440, the State Court Administrator:

Â Â Â Â Â  (1) Shall hire a director of family court services and sufficient staff, whose compensation must come solely from the Family Law Account, and may delegate to the director of family court services any of the duties listed in subsections (2) to (6) of this section.

Â Â Â Â Â  (2) Shall administer the Family Law Account demonstration grant program for funding implementation of new, innovative family court services within this state. The State Court Administrator may not fund services under the demonstration grant program for a period exceeding 24 months. The statewide family law advisory committee shall review all applicant programs and shall recommend programs for approval to the Chief Justice of the Supreme Court.

Â Â Â Â Â  (3) Shall compensate the per diem expenses of the members of the statewide family law advisory committee from the Family Law Account.

Â Â Â Â Â  (4)(a) Shall plan and implement an annual statewide conference to:

Â Â Â Â Â  (A) Review legislation relating to family law issues;

Â Â Â Â Â  (B) Provide family law training;

Â Â Â Â Â  (C) Review elements of successful family law programs; and

Â Â Â Â Â  (D) Foster the development of enhanced services to families involved in proceedings before the court.

Â Â Â Â Â  (b) May pay the expenses of program development and production for program sessions and materials for the statewide conference from the Family Law Account. The State Court Administrator shall credit any receipts from registration or materials fees charged to the Family Law Account.

Â Â Â Â Â  (5) Shall pay the expenses of the Family Law Legal Services Commission.

Â Â Â Â Â  (6) Shall carry out other activities in support of the statewide and local family law advisory committees determined by the State Court Administrator to be necessary to achieve the purposes of ORS 3.434 to 3.440. [1997 c.801 Â§137]

Â Â Â Â Â  3.440 Family Law Account. The Family Law Account is established as an account in the General Fund. All moneys in the account are appropriated and constitute a continuous appropriation out of the General Fund to the State Court Administrator for the purposes of ORS 3.436 and 3.438. The State Court Administrator may accept and deposit into the account contributions of funds and assistance from the United States or its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of ORS 3.438. [1997 c.801 Â§138]

DRUG COURT PROGRAMS

Â Â Â Â Â

Â Â Â Â Â  3.450 Drug court programs; fees; records. (1) As used in this section, "drug court program" means a program in which:

Â Â Â Â Â  (a) Individuals who are before the court obtain treatment for substance abuse issues and report regularly to the court on the progress of their treatment; and

Â Â Â Â Â  (b) A local drug court team, consisting of the court, agency personnel and treatment and service providers, monitors the individuals' participation in treatment.

Â Â Â Â Â  (2)(a) The governing body of a county or a treatment provider may establish fees that individuals participating in a drug court program may be required to pay for treatment and other services provided as part of the drug court program.

Â Â Â Â Â  (b) A court may order an individual participating in a drug court program to pay fees to participate in the program. Fees imposed under this subsection may not be paid to the court.

Â Â Â Â Â  (3) Records that are maintained by the circuit court specifically for the purpose of a drug court program must be maintained separately from other court records. Records maintained by a circuit court specifically for the purpose of a drug court program are confidential and may not be disclosed except in accordance with regulations adopted under 42 U.S.C. 290dd-2, including under the circumstances described in subsections (4) to (6) of this section.

Â Â Â Â Â  (4) If the individual who is the subject of the record gives written consent, a record described in subsection (3) of this section may be disclosed to members of the local drug court team in order to develop treatment plans, monitor progress in treatment and determine outcomes of participation in the drug court program.

Â Â Â Â Â  (5) A record described in subsection (3) of this section may not be introduced into evidence in any legal proceeding other than the drug court program unless:

Â Â Â Â Â  (a) The individual who is the subject of the record gives written consent for introduction of the record; or

Â Â Â Â Â  (b) The court finds good cause for introduction. In determining whether good cause exists for purposes of this subparagraph, the court shall weigh the public interest and the need for disclosure against the potential injury caused by the disclosure to:

Â Â Â Â Â  (A) The individual who is the subject of the record;

Â Â Â Â Â  (B) The individual-physician relationship; and

Â Â Â Â Â  (C) The treatment services being provided to the individual who is the subject of the record.

Â Â Â Â Â  (6) A court, the State Court Administrator or the Oregon Criminal Justice Commission may use records described in subsection (3) of this section and other drug court program information to track and develop statistics about the effectiveness, costs and other areas of public interest concerning drug court programs. A court, the State Court Administrator or the Oregon Criminal Justice Commission may release statistics developed under this subsection and analyses based on the statistics to the public. Statistics and analyses released under this subsection may not contain any information that identifies an individual participant in a drug court program. [2003 c.385 Â§1; 2005 c.706 Â§25]

Â Â Â Â Â  3.510 [1959 c.549 Â§1; 1961 c.465 Â§1; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.520 [1959 c.549 Â§2; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.530 [1959 c.549 Â§3; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.540 [1959 c.549 Â§4; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.550 [1959 c.549 Â§5; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.560 [1959 c.549 Â§6; 1961 c.465 Â§2; 1965 c.521 Â§1; 1969 c.198 Â§33; 1969 c.269 Â§1; 1971 c.213 Â§1; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.570 [Formerly 3.110 and then 3.102; 1965 c.521 Â§2; 1969 c.269 Â§2; 1971 c.213 Â§2; repealed by 1975 c.706 Â§10]

_______________



Chapter 4

Chapter 4 (Former Provisions)

Circuit Court Terms

CIRCUIT COURT TERMS

COURTS OF RECORD; COURT OFFICERS; JURIES

4.010 [Renumbered 3.232]

4.105 [Formerly 4.120; 1979 c.474 §1; renumbered 3.235]

4.110 [Amended by 1975 c.95 §1; repealed by 1979 c.474 §2]

4.120 [Amended by 1955 c.175 §1; 1957 c.713 §12; 1961 c.81 §1; 1977 c.631 §1; renumbered 4.105]

4.130 [Repealed by 1979 c.474 §2]

4.140 [Amended by 1967 c.376 §1; 1975 c.301 §1; repealed by 1979 c.474 §2]

4.150 [Amended by 1955 c.68 §1; repealed by 1979 c.474 §2]

4.160 [Amended by 1961 c.724 §15a; repealed by 1979 c.474 §2]

4.170 [Amended by 1967 c.533 §13; repealed by 1979 c.474 §2]

4.180 [Repealed by 1979 c.474 §2]

4.190 [Repealed by 1979 c.474 §2]

4.200 [Repealed by 1979 c.474 §2]

4.210 [Amended by 1967 c.532 §4; 1967 c.533 §14; repealed by 1979 c.474 §2]

4.220 [Amended by 1953 c.88 §3; repealed by 1979 c.474 §2]

4.230 [Amended by 1965 c.176 §1; repealed by 1979 c.474 §2]

4.240 [Repealed by 1979 c.474 §2]

4.242 [1957 c.713 §13; 1969 c.163 §1; repealed by 1979 c.474 §2]

4.244 [1957 c.713 §14; 1975 c.95 §2; repealed by 1979 c.474 §2]

4.248 [1971 c.777 §3; repealed by 1979 c.474 §2]

4.250 [Repealed by 1967 c.532 §8 and 1967 c.533 §20]

4.260 [Amended by 1963 c.491 §4; 1969 c.163 §2; repealed by 1979 c.474 §2]

4.265 [1963 c.491 §5; 1969 c.163 §3; repealed by 1979 c.474 §2]

4.270 [Amended by 1969 c.163 §4; 1971 c.777 §4; repealed by 1979 c.474 §2]

4.410 [Amended by 1967 c.532 §5; 1967 c.533 §15; 1971 c.777 §5; renumbered 3.238]

_______________



Chapter 5

Chapter 5 Â County Courts (Judicial Functions)

2005 EDITION

COUNTY COURTS (JUDICIAL FUNCTIONS)

COURTS OF RECORD; COURT OFFICERS; JURIES

5.010Â Â Â Â Â Â Â Â  Who holds court

5.020Â Â Â Â Â Â Â Â  Juvenile court jurisdiction in certain counties

5.030Â Â Â Â Â Â Â Â  Power of county judge to grant injunctions and orders in suits in circuit court

5.060Â Â Â Â Â Â Â Â  Times of holding court

5.080Â Â Â Â Â Â Â Â  County judge as interested party

5.090Â Â Â Â Â Â Â Â  Absence of county judge, or vacancy; authority of circuit judge; pro tem county judge

5.100Â Â Â Â Â Â Â Â  Order of docketing and disposal of business; records of proceedings

5.105Â Â Â Â Â Â Â Â  Records of county court

5.110Â Â Â Â Â Â Â Â  Jury

5.120Â Â Â Â Â Â Â Â  Appeals

5.125Â Â Â Â Â Â Â Â  County court fees

Â Â Â Â Â  5.010 Who holds court. The county court is held by the county judge, except when county business is being transacted therein.

Â Â Â Â Â  5.020 Juvenile court jurisdiction in certain counties. The county court of counties from which no transfer of jurisdiction is made under ORS 3.260 or 3.265 or other provisions of law shall have all juvenile court jurisdiction, authority, powers, functions and duties. [Amended by 1959 c.432 Â§61; 1963 c.512 Â§3; 1965 c.247 Â§2; 1965 c.618 Â§10; 1967 c.268 Â§2; 1967 c.533 Â§12; 1967 c.534 Â§3b]

Â Â Â Â Â

Â Â Â Â Â  5.030 Power of county judge to grant injunctions and orders in suits in circuit court. The judge of any county court having judicial functions shall grant preliminary injunctions or orders in any suit in the circuit court commenced in the county, upon application made in the manner prescribed by ORCP 79. The order or injunction shall be made returnable to the circuit court of such county, to be there heard and determined. [Amended by 1981 c.898 Â§15]

Â Â Â Â Â

Â Â Â Â Â  5.040 [Amended by 1961 c.344 Â§95; repealed by 1969 c.591 Â§305]

Â Â Â Â Â

Â Â Â Â Â  5.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  5.060 Times of holding court. There shall be a term of the county court in each county for the transaction of judicial business on the first Monday of each month, and at such other times as the court in term or the judge in vacation may appoint, in like manner and with like effect as the circuit court or judge is authorized by ORS 3.238. The court shall be open at 10 a.m.

Â Â Â Â Â  5.070 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  5.080 County judge as interested party. Except as otherwise provided in ORS 111.115, any judicial proceedings commenced in the county court in which the county judge is a party or directly interested, may be certified to the circuit court for the county in which the proceedings are pending, and the matter shall be proceeded with in the circuit court as upon appeal from the county court to the circuit court. [Amended by 1969 c.591 Â§265]

Â Â Â Â Â  5.090 Absence of county judge, or vacancy; authority of circuit judge; pro tem county judge. (1) When the county judge is incapacitated, or absent from the county, or whenever there is a vacancy in the office of county judge, any circuit judge for or assigned to the county may perform the judicial functions of the county judge, hear proceedings, and enter any judgment or order necessary to carry into effect the judicial jurisdiction of the county court in all matters with the same force and effect as if done by the county judge when present in the county.

Â Â Â Â Â  (2) A county judge that exercises judicial functions may exercise judicial powers and functions in another county court as a pro tem county judge:

Â Â Â Â Â  (a) In the event of a vacancy in the office of county judge in another county, until the vacancy is filled as provided by law; or

Â Â Â Â Â  (b) In the event of the absence, incapacity or disqualification of a county judge in another county, during the period of the absence, incapacity or disqualification. [Amended by 1997 c.650 Â§1; 2003 c.576 Â§272]

Â Â Â Â Â  5.100 Order of docketing and disposal of business; records of proceedings. (1) The business of the county court at each term shall be docketed and disposed of in the following order:

Â Â Â Â Â  (a) Judicial business.

Â Â Â Â Â  (b) County business.

Â Â Â Â Â  (2) The proceedings and records of the court pertaining to the respective classifications of business specified in this section shall be kept in separate books. [Amended by 1969 c.591 Â§266]

Â Â Â Â Â  5.105 Records of county court. The records of the county courts include a register and a judgment docket. [2003 c.576 Â§174a]

Â Â Â Â Â  5.110 Jury. A county court trial jury shall consist of six persons drawn by lot from the jurors in attendance upon the court at a particular term and sworn to try and determine a question of fact.

Â Â Â Â Â  5.120 Appeals. (1) A party to a judicial proceeding in a county court may appeal from a judgment or other final determinative order given therein. The appeal shall be taken at the time and in the manner prescribed by law for the taking of an appeal from a judgment or other appealable order of the justice court. The appeal shall lie to the circuit court for the county in which the county court is located and be prosecuted, heard and determined in the manner prescribed by law for the prosecution, hearing and determination of appeals from the justice court.

Â Â Â Â Â  (2) An appeal shall lie to the Court of Appeals from the whole or a specified part of the judgment or other final determinative order of the circuit court given upon such appeal to it, in like manner and with like effect as though it were from a judgment or other appealable determinative order of such circuit court given in a suit in equity therein. [Amended by 1959 c.558 Â§50; 1977 c.290 Â§1; 2003 c.576 Â§273]

Â Â Â Â Â  5.125 County court fees. In the county court there shall be charged and collected in advance by the county clerk as clerk of the court, for the benefit of the county, the following fees, and no more, for the following purposes and services:

Â Â Â Â Â  (1) Making transcription from the judgment docket, $4.

Â Â Â Â Â  (2) Filing and entering transcript of judgment, $4.

Â Â Â Â Â  (3) Filing and docketing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125, $25.

Â Â Â Â Â  (4) Issuing writs of execution or writs of garnishment, $3 for each writ.

Â Â Â Â Â  (5) Preparing clerk's certificate of satisfaction of judgment, $3.75.

Â Â Â Â Â  (6) For any service not enumerated in this section, the fees provided or established under ORS 205.320. [Formerly 21.375; 2003 c.576 Â§166]

_______________

CHAPTER 6

[Reserved for expansion]



Chapter 7

Chapter 7 Â Records and Files of Courts

2005 EDITION

RECORDS AND FILES OF COURTS

COURTS OF RECORD; COURT OFFICERS; JURIES

COURT RECORDS GENERALLY

7.010Â Â Â Â Â Â Â Â  Records of court; minimum record retention schedules

7.015Â Â Â Â Â Â Â Â  Consolidation of records

7.020Â Â Â Â Â Â Â Â  Register

7.070Â Â Â Â Â Â Â Â  Jury register

7.090Â Â Â Â Â Â Â Â  Files of court

7.095Â Â Â Â Â Â Â Â  Electronic data processing for court records; standards for preservation and security

CUSTODY AND EXAMINATION OF RECORDS AND FILES, AND THEIR DISPOSITION, SUBSTITUTION OR RESTORATION

7.110Â Â Â Â Â Â Â Â  Custody of records and files

7.120Â Â Â Â Â Â Â Â  Disposition of exhibits, notes and audio records of circuit court cases

7.130Â Â Â Â Â Â Â Â  Search and examination of records and files; certified copies

7.140Â Â Â Â Â Â Â Â  Substitution of copy of lost record

7.150Â Â Â Â Â Â Â Â  Order of restoration when no copy available

7.160Â Â Â Â Â Â Â Â  Restoration of destroyed probate records

7.170Â Â Â Â Â Â Â Â  When copy of higher court record may be filed in lower court; effect when original is lost or destroyed

RECORDS IN ADOPTION, FILIATION, PROBATE AND JUVENILE PROCEEDINGS

7.211Â Â Â Â Â Â Â Â  Separate records in adoption cases; accessibility of records limited

7.230Â Â Â Â Â Â Â Â  Probate and juvenile court records to be kept separate

7.240Â Â Â Â Â Â Â Â  Records in probate matters

USE OF RECYCLED PAPER AND PAPER PRINTED ON BOTH SIDES

7.250Â Â Â Â Â Â Â Â  Use of paper printed on both sides; use of recycled paper

COURT RECORDS GENERALLY

Â Â Â Â Â  7.010 Records of court; minimum record retention schedules. (1) The records of the circuit courts include a register and jury register.

Â Â Â Â Â  (2) The record of the Supreme Court and the Court of Appeals is a register.

Â Â Â Â Â  (3) All references in this chapter to the clerk or court administrator relate to the office of the clerk or court administrator of the appropriate trial or appellate court.

Â Â Â Â Â  (4) Minimum record retention schedules and standards for all records of the state courts and the administrative offices of the state courts may be prescribed by the State Court Administrator pursuant to ORS 8.125. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under ORS 8.125 conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes. [Amended by 1969 c.198 Â§34; 1975 c.588 Â§3; 1985 c.540 Â§1; 1989 c.768 Â§2; 1995 c.244 Â§9; 2003 c.576 Â§174]

Â Â Â Â Â  7.015 Consolidation of records. Any of the records of the court required under ORS 7.010 may be consolidated, as the court may deem appropriate, so long as the essential elements of information and the inherent purpose of those records are maintained. [1975 c.588 Â§2]

Â Â Â Â Â  7.020 Register. The register is a record wherein the clerk or court administrator shall enter, by its title, every action, suit or proceeding commenced in, or transferred or appealed to, the court, according to the date of its commencement, transfer or appeal. Thereafter, the clerk or court administrator shall note therein all the following:

Â Â Â Â Â  (1) The date of any filing of any paper or process.

Â Â Â Â Â  (2) The date of making, filing and entry of any order, judgment, ruling or other direction of the court in or concerning such action, suit or proceeding.

Â Â Â Â Â  (3) Any other information required by statute, court order or rule. [Amended by 1971 c.193 Â§12; 1975 c.588 Â§4; 1985 c.540 Â§2; 1989 c.768 Â§3]

Â Â Â Â Â  7.030 [Amended by 1971 c.193 Â§13; 1975 c.588 Â§5; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  7.040 [Amended by 1975 c.588 Â§6; 1977 c.591 Â§1; 1985 c.540 Â§3; 1989 c.768 Â§4; 1993 c.763 Â§5; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  7.050 [Amended by 1975 c.588 Â§7; 1977 c.592 Â§1; repealed by 1989 c.768 Â§11]

Â Â Â Â Â  7.060 [Amended by 1971 c.193 Â§14; 1975 c.588 Â§8; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  7.070 Jury register. The jury register is a record wherein the clerk or court administrator shall enter the names of the persons attending upon the court at a particular term as grand or trial jurors, the time of the attendance of each, and when discharged or excused, and the amount of fees and mileage earned by each. [Amended by 1975 c.588 Â§9]

Â Â Â Â Â  7.080 [Amended by 1975 c.588 Â§10; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  7.090 Files of court. The files of the court are all papers or process filed with or by the clerk of the court or court administrator, in any action, suit or proceeding therein, or before the judge. [Amended by 1975 c.588 Â§11]

Â Â Â Â Â  7.095 Electronic data processing for court records; standards for preservation and security. (1) Where the application of electronic data processing techniques is determined to be feasible and expedient in maintaining records of the courts of this state, the Chief Justice of the Supreme Court may authorize records to be kept by use of electronic data processing equipment. Court records maintained as provided by this section shall contain the information otherwise required by law for the records of courts in this state.

Â Â Â Â Â  (2) The State Court Administrator may prescribe standards governing the use of such techniques, the preservation of the records so maintained, and controls to prevent unauthorized access to records maintained through the use of electronic data processing equipment. [1971 c.499 Â§1; 1985 c.540 Â§4; 1995 c.244 Â§2]

CUSTODY AND EXAMINATION OF RECORDS AND FILES, AND THEIR DISPOSITION, SUBSTITUTION OR RESTORATION

Â Â Â Â Â  7.110 Custody of records and files. (1) The records and files of the court shall be kept in the office of the clerk or court administrator of the respective trial or appellate court, and the clerk or court administrator is the custodian of and responsible for those records and files. The records and files shall not be taken out of the office by any person except, when allowed by special order of the court or a judge thereof or general rule made by the court, by a judge of the court or an attorney.

Â Â Â Â Â  (2) Custody of and responsibility for records and files of the court relating to an action, suit or proceeding may be transferred to the clerk or court administrator of another court, for the purposes of storage and servicing, after the expiration of 25 years after the entry of final judgment in the action, suit or proceeding. [Amended by 1971 c.193 Â§15; 1975 c.588 Â§12; 1985 c.540 Â§5]

Â Â Â Â Â  7.120 Disposition of exhibits, notes and audio records of circuit court cases. (1) The presiding judge for a judicial district may authorize destruction of any court record or document at any time after the expiration of the minimum retention period established by the State Court Administrator under ORS 8.125. Records and documents that may be destroyed under this section include registers, dockets, indexes, files, citations, notes, audio records, video records, stenographic records, exhibits, jury records and fiscal and administrative documents.

Â Â Â Â Â  (2) The presiding judge for a judicial district may order the return, destruction or other disposition of exhibits offered or received in any case in circuit court at any time after the case becomes final and not subject to further appeal. This subsection does not apply to exhibits in a case involving the determination of water rights, which exhibits shall be permanently retained. [Amended by 1955 c.497 Â§1; 1975 c.481 Â§1; 1979 c.58 Â§1; 1985 c.540 Â§6; 1993 c.33 Â§274; 1993 c.546 Â§116; 1995 c.781 Â§Â§16,16a; 1997 c.872 Â§13]

Â Â Â Â Â  7.125 [1985 c.540 Â§8; 1995 c.781 Â§Â§17,17a; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  7.130 Search and examination of records and files; certified copies. Whenever requested, the clerk or court administrator shall furnish to any person a certified copy of any portion of the records or files in the custody of the clerk or court administrator. No person other than the clerk or court administrator or a representative designated by the clerk or court administrator is entitled to make such copy, or to have the use of the records or files for such purpose. Whenever requested, the clerk or court administrator shall search the records and files, and give a certificate thereof according to the nature of the inquiry. [Amended by 1971 c.193 Â§16; 1979 c.833 Â§2; 1985 c.540 Â§9]

Â Â Â Â Â  7.140 Substitution of copy of lost record. If the record of any judgment or other proceeding of any judicial court of this state, or any part of the record of any judicial proceeding, is lost or destroyed, any party or person interested may, on application, by petition in writing under oath to the court and on showing to its satisfaction that the record has been lost or destroyed without fault or neglect of the applicant, obtain an order from the court authorizing the defect to be supplied by a certified copy of the original record when it can be obtained. The certified copy shall have the same effect as the original record. [Amended by 2003 c.576 Â§274]

Â Â Â Â Â  7.150 Order of restoration when no copy available. If the loss or destruction of any record or part thereof as mentioned in ORS 7.140 has happened and the defect cannot be supplied as therein provided, any party or person interested may make a written application to the court, to which the record belonged, verified by affidavit showing its loss or destruction and that certified copies cannot be obtained by the applicant. It shall also show the substance of the record and that its loss or destruction occurred without the fault or neglect of the applicant. Thereupon the court shall cause the application to be entered of record in the court, and due notice of it shall be given as in actions at law, that it will be heard by the court. If, upon the hearing, the court shall be satisfied that the statements contained in the written application are true, it shall make an order reciting what was the substance and effect of the lost or destroyed record. This order shall be entered of record in the court, and have the same effect which the original record would have had so far as concerns the applicant and the persons who shall have been notified as herein provided. The record in all cases when the proceeding was in rem, and no personal service was had, may be supplied upon like notice as nearly as may be as in the original proceeding. The court in which the application is pending may in all cases in which publication is required direct, by order, to be entered of record, the form of the notice, and designate the newspaper or newspapers in which it shall be published.

Â Â Â Â Â  7.160 Restoration of destroyed probate records. In case of the destruction of the records or any part thereof of any court having probate jurisdiction, the judge of the court may proceed, upon the motion of the judge or upon application in writing of any party in interest, to restore the records, papers and proceedings of the court relating to the estate of a deceased person, including recorded wills and wills probated or filed for probate in the court. For this purpose the judge may cause citations to be issued to any parties designated by the judge, and the judge may compel the attendance in court of witnesses whose testimony may be necessary to the establishment of the record or part thereof. The judge may also compel the production of written or documentary evidence which the judge deems necessary in determining the true import and effect of the original record, will, paper or other document belonging to the files of the court. The judge may also make orders and judgments establishing the original record, will, paper, document or proceeding, or its substance, as to the judge shall seem just and proper. The judge may make all rules and regulations governing the proceedings for the restoration as in the judgment of the judge will best secure the rights and protect the interest of all parties concerned. [Amended by 2003 c.576 Â§275]

Â Â Â Â Â  7.170 When copy of higher court record may be filed in lower court; effect when original is lost or destroyed. In case of the loss or destruction of the original record of any cause removed to the Supreme Court or to the Court of Appeals, a certified copy of the record of the cause remaining in the Supreme Court or the Court of Appeals may be filed in the court from which the cause was removed, on motion of any interested party or person. The copy filed shall have the same effect as the original record would have had if it had not been lost or destroyed. [Amended by 1969 c.198 Â§35]

Â Â Â Â Â  7.210 [Repealed by 1957 c.412 Â§1]

RECORDS IN ADOPTION, FILIATION, PROBATE AND JUVENILE PROCEEDINGS

Â Â Â Â Â  7.211 Separate records in adoption cases; accessibility of records limited. (1) The clerk or court administrator of any court having jurisdiction over adoption cases shall keep separate records in all cases of adoption filed in such court. The records shall not be subject to the inspection of any person, except upon order of the court. Adoption proceedings shall not be entered upon the general records of the court, nor shall the clerk or court administrator disclose to any person, without the court order, any information appearing in the adoption records. The clerk, court administrator or any other person having custody of any records or files in such cases shall not disclose them to any person without the court order. Nothing contained in this section shall prevent the clerk or court administrator from certifying copies of a judgment of adoption to the petitioners in such proceeding or their attorney. At the time of the entry of any judgment of adoption, the clerk, court administrator or other person having custody of the records or files in such cases shall cause all records, papers and files relating to the adoption to be sealed in the record of the case and such sealed records, papers and files shall not be unsealed, opened or subject to the inspection of any person except upon order of a court of competent jurisdiction.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to the disclosure of information under ORS 109.425 to 109.507. [1957 c.412 Â§3 (enacted in lieu of 109.340); 1975 c.588 Â§14; 1979 c.58 Â§5; 1983 c.672 Â§17; 1985 c.540 Â§10; 1995 c.79 Â§4; 1995 c.730 Â§6; 1997 c.873 Â§25; 1999 c.859 Â§25; 2003 c.576 Â§276]

Â Â Â Â Â  7.215 [1969 c.619 Â§8; 1975 c.588 Â§15; 1979 c.58 Â§6; 1985 c.540 Â§11; repealed by 1993 c.138 Â§1]

Â Â Â Â Â  7.220 [Amended by 1965 c.510 Â§9; 1975 c.588 Â§16; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  7.225 [Amended by 1965 c.510 Â§10; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  7.230 Probate and juvenile court records to be kept separate. Insofar as may be practicable and convenient the records and proceedings pertaining to probate and juvenile matters shall be kept separate from the other records and proceedings of the circuit courts. [Amended by 1969 c.591 Â§267]

Â Â Â Â Â  7.240 Records in probate matters. The proceedings in probate matters shall be entered and recorded by the clerk or court administrator in the following records:

Â Â Â Â Â  (1) A register, in which shall be entered a memorandum of all official business transacted by the court or judge thereof pertaining to the estate of each decedent, under the name of the decedent, and that pertaining to each protective proceeding under ORS chapter 125, under the name of the protected person.

Â Â Â Â Â  (2) A probate index, in which shall be kept an index of all the entries in the register under the names of the persons to whose estate, person or business the entries relate, which names shall be arranged chronologically in alphabetical order. [Amended by 1973 c.823 Â§84; 1975 c.588 Â§17; 1985 c.540 Â§12; 1995 c.664 Â§68]

USE OF RECYCLED PAPER AND PAPER PRINTED ON BOTH SIDES

Â Â Â Â Â  7.250 Use of paper printed on both sides; use of recycled paper. (1) The State Court Administrator and the courts of this state shall encourage persons who make filings in the courts, including all pleadings, motions, copies and other documents, to use paper that has been printed on both sides of each sheet. The courts of this state may not decline to accept any filing because the filing is printed on both sides of each sheet of paper.

Â Â Â Â Â  (2) All filings in the courts of this state, including all pleadings, motions, copies and other documents, shall be printed on recycled paper if recycled paper is readily available at a reasonable price. The State Court Administrator and the courts of this state shall encourage persons who make filings in the courts to use recycled paper that has the highest available content of post-consumer waste, as defined in ORS 279A.010, and that is recyclable in office paper recycling programs in the community in which the filing is made. A court of this state may not decline to accept any filing because the paper does not comply with the requirements of this subsection. [1997 c.762 Â§2; 2003 c.794 Â§193]

_______________



Chapter 8

Chapter 8 Â Court Officers and District Attorneys

2005 EDITION

COURT OFFICERS AND DISTRICT ATTORNEYS

COURTS OF RECORD; COURT OFFICERS; JURIES

JUDICIAL DEPARTMENT STAFF

8.100Â Â Â Â Â Â Â Â  Authority of Judicial Department to require fingerprints

STATE COURT ADMINISTRATOR; COURT STAFF

8.110Â Â Â Â Â Â Â Â  State Court Administrator; appointment; term; duties

8.120Â Â Â Â Â Â Â Â  Duties as court administrator for Supreme Court and Court of Appeals; delegation

8.125Â Â Â Â Â Â Â Â  Duties to assist Chief Justice and other courts

8.130Â Â Â Â Â Â Â Â  Fees payable to State Treasurer

8.150Â Â Â Â Â Â Â Â  Appointment and compensation of employees

8.155Â Â Â Â Â Â Â Â  Bailiffs of higher courts

8.160Â Â Â Â Â Â Â Â  Administrator and staff not to engage in private practice of law

8.170Â Â Â Â Â Â Â Â  Status of court officers and employees

TRIAL COURT ADMINISTRATORS AND STAFF

8.185Â Â Â Â Â Â Â Â  Trial court administrator for judicial district

8.195Â Â Â Â Â Â Â Â  Appointment of trial court administrators; removal

8.225Â Â Â Â Â Â Â Â  Duties of trial court administrator; delegation; transcript coordinator

8.235Â Â Â Â Â Â Â Â  Trial court administrators as state employees

8.245Â Â Â Â Â Â Â Â  Trial court administrators and other personnel not to engage in private practice of law

8.255Â Â Â Â Â Â Â Â  Agreement between state and county to provide services with county employees; payment to county; supervision of employees

COLLECTIVE BARGAINING

8.270Â Â Â Â Â Â Â Â  Collective bargaining rights of court administrators and staff

REPORTERS AND REPORTS

8.340Â Â Â Â Â Â Â Â  ReporterÂs duties

8.350Â Â Â Â Â Â Â Â  Transcript of testimony

8.360Â Â Â Â Â Â Â Â  Certified report as prima facie correct; reading as deposition; proceedings where reporter has ceased to be official reporter

CERTIFIED SHORTHAND REPORTERS

8.415Â Â Â Â Â Â Â Â  Definitions for ORS 8.415 to 8.455

8.420Â Â Â Â Â Â Â Â  Qualifications and certification of shorthand reporters

8.430Â Â Â Â Â Â Â Â  Certification speed requirements

8.435Â Â Â Â Â Â Â Â  Certificate of certified shorthand reporter; prohibition on use of title Âcertified shorthand reporterÂ unless certified

8.440Â Â Â Â Â Â Â Â  Grounds for revocation, suspension or refusal to issue certificate

8.445Â Â Â Â Â Â Â Â  Fees

8.450Â Â Â Â Â Â Â Â  Disposition of fees and other revenues

8.455Â Â Â Â Â Â Â Â  Advisory committee, membership; terms

DISTRICT ATTORNEYS

8.610Â Â Â Â Â Â Â Â  Election and term of office

8.620Â Â Â Â Â Â Â Â  Filing certificate of election

8.630Â Â Â Â Â Â Â Â  Qualifications; general powers and duties

8.640Â Â Â Â Â Â Â Â  Filling vacancies in office

8.650Â Â Â Â Â Â Â Â  District attorney as public prosecutor

8.660Â Â Â Â Â Â Â Â  Attending court and prosecuting offenses

8.665Â Â Â Â Â Â Â Â  Prosecuting violations

8.670Â Â Â Â Â Â Â Â  Proceedings before magistrates and grand jury

8.675Â Â Â Â Â Â Â Â  Priority given to administration of laws relating to public assistance and enforcement of support

8.680Â Â Â Â Â Â Â Â  Prosecuting and collecting penalties and forfeitures; prosecuting and defending for state

8.685Â Â Â Â Â Â Â Â  Assisting juvenile court; right to appear

8.690Â Â Â Â Â Â Â Â  Advising and representing county officers and employees

8.700Â Â Â Â Â Â Â Â  Register to be kept

8.710Â Â Â Â Â Â Â Â  Disqualification; appointment of special district attorney

8.720Â Â Â Â Â Â Â Â  Receiving private fee in criminal action; acting as attorney in civil action involving same controversy

8.726Â Â Â Â Â Â Â Â  District attorney and deputy prohibited from engaging in private practice of law; exceptions

8.730Â Â Â Â Â Â Â Â  Partner prosecuting or defending certain cases

8.760Â Â Â Â Â Â Â Â  Deputies may be authorized and paid by county

8.780Â Â Â Â Â Â Â Â  Appointment of deputies; qualifications; duties

8.790Â Â Â Â Â Â Â Â  Compensation of district attorney and deputies limited to salaries

8.830Â Â Â Â Â Â Â Â  Additional compensation from county for district attorney and deputies paid by state

8.850Â Â Â Â Â Â Â Â  Offices, supplies and stenographic assistance for district attorneys and deputies

8.852Â Â Â Â Â Â Â Â  Salary plan for district attorneys

Â Â Â Â Â  8.010 [Amended by 1953 c.382 Â§4; 1969 c.198 Â§36; 1983 c.763 Â§28; renumbered 8.155]

Â Â Â Â Â  8.020 [Amended by 1965 c.225 Â§1; 1981 c.126 Â§1; 1981 s.s.1 c.3 Â§23; repealed by 1983 c.77 Â§1]

Â Â Â Â Â  8.030 [Repealed by 1983 c.77 Â§1]

Â Â Â Â Â  8.060 [Formerly 2.350; repealed by 1971 c.193 Â§30]

Â Â Â Â Â  8.070 [1965 c.328 Â§1; 1975 c.260 Â§1; 1977 c.594 Â§1; repealed by 1981 s.s.1 c.3 Â§141]

Â Â Â Â Â  8.075 [1977 c.594 Â§3; repealed by 1981 s.s.1 c.3 Â§141]

JUDICIAL DEPARTMENT STAFF

Â Â Â Â Â  8.100 Authority of Judicial Department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Judicial Department may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the department; or

Â Â Â Â Â  (2) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer. [2005 c.730 Â§51]

STATE COURT ADMINISTRATOR; COURT STAFF

Â Â Â Â Â  8.110 State Court Administrator; appointment; term; duties. (1) The office of State Court Administrator is established.

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court shall appoint after conferring with and seeking the advice of the Supreme Court, may remove at pleasure and shall fix the compensation of the State Court Administrator.

Â Â Â Â Â  (3) The State Court Administrator shall perform the duties, powers and functions of the office under the supervision and subject to the direction of the Chief Justice of the Supreme Court. [Amended by 1953 c.382 Â§4; 1971 c.193 Â§1; 1981 s.s. c.1 Â§12]

Â Â Â Â Â  8.120 Duties as court administrator for Supreme Court and Court of Appeals; delegation. (1) The State Court Administrator shall, for the Supreme Court and Court of Appeals:

Â Â Â Â Â  (a) Act as court administrator for the court.

Â Â Â Â Â  (b) Keep the seal of the court, and affix it in all cases required by law.

Â Â Â Â Â  (c) Record the proceedings of the court.

Â Â Â Â Â  (d) Keep the records, files, books and papers pertaining to the court.

Â Â Â Â Â  (e) File all papers delivered to the administrator for that purpose in any action or proceeding in the court.

Â Â Â Â Â  (f) Attend the terms of the court, unless excused by the court, and administer oaths.

Â Â Â Â Â  (g) Under the direction of the court enter its orders and judgments.

Â Â Â Â Â  (h) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any paper pertaining thereto, and filed with the administrator.

Â Â Â Â Â  (i) In the performance of duties pertaining to the court, conform to the direction of the court.

Â Â Â Â Â  (2) The State Court Administrator may delegate powers of the office of State Court Administrator to officers and employees of the Judicial Department designated by the State Court Administrator in writing. [Amended by 1971 c.193 Â§2; 1981 s.s. c.1 Â§13; 1985 c.540 Â§21; 1995 c.273 Â§3; 2003 c.518 Â§4]

Â Â Â Â Â  8.125 Duties to assist Chief Justice and other courts. The State Court Administrator shall, to the extent directed by the Chief Justice of the Supreme Court:

Â Â Â Â Â  (1) Assist the Chief Justice in exercising administrative authority and supervision under ORS 1.002.

Â Â Â Â Â  (2) Consistent with applicable provisions of law and rules made thereunder:

Â Â Â Â Â  (a) Supervise the personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees.

Â Â Â Â Â  (b) Prescribe the form and content and supervise the preparation of consolidated budgets, for submission to the Legislative Assembly, applicable to expenditures made and revenues received by the state in respect to the courts of this state.

Â Â Â Â Â  (c) Supervise an accounting system for the recording, monitoring and auditing of expenditures made and revenues received by the state in respect to the courts of this state.

Â Â Â Â Â  (d) Establish and maintain inventory records of property of the state in the custody or control of the courts of this state or any judge, other officer or employee thereof.

Â Â Â Â Â  (3) Conduct a continuing survey of the administrative methods and activities, records, business and facilities of the courts of this state and make recommendations to the Chief Justice based on the survey.

Â Â Â Â Â  (4) Collect and compile statistical and other data relating to the courts of this state and municipal courts, including the caseload, workload, performance, status, management, expenses and revenues of those courts, and make reports on the business and condition of those courts.

Â Â Â Â Â  (5) Establish and supervise a statewide public information service concerning the courts of this state.

Â Â Â Â Â  (6) Establish and supervise education programs for judges, other officers and employees of the courts of this state and municipal courts pertinent to the performance of the functions of those judges, other officers and employees.

Â Â Â Â Â  (7) Provide to the judges, other officers and employees of the courts of this state, to attorneys and to the public appropriate assistance services relating to the administration and management of the courts of this state.

Â Â Â Â Â  (8) Prepare and maintain a continuing long-range plan for improvement and future needs of the courts of this state.

Â Â Â Â Â  (9) Supervise and maintain the law libraries of the judicial department of government of this state, including the State of Oregon Law Library, and excluding county law libraries established under ORS 9.820 and 9.840.

Â Â Â Â Â  (10) Enter into contracts on behalf of the Judicial Department, including but not limited to financing agreements entered into pursuant to ORS 283.087.

Â Â Â Â Â  (11) Prescribe minimum retention schedules and standards for all records of the state courts and the administrative offices of the state courts, including but not limited to minimum retention schedules and standards for registers, dockets, indexes, files, citations, notes, audio records, video records, stenographic records, exhibits, jury records and fiscal and administrative documents, whether maintained in paper, micrographic, electronic or other storage form. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under this subsection conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes. [1981 s.s. c.1 Â§15; 1985 c.308 Â§1; 1991 c.790 Â§19; 1995 c.244 Â§1; 1999 c.787 Â§2; 2001 c.779 Â§5]

Â Â Â Â Â  8.130 Fees payable to State Treasurer. Unless otherwise provided by law, all fees and other moneys collected by the State Court Administrator shall be paid to the State Treasurer promptly, and shall be deposited in the General Fund available for general governmental expenses. [Amended by 1971 c.193 Â§3; 1981 s.s. c.1 Â§16]

Â Â Â Â Â  8.140 [Amended by 1971 c.193 Â§4; repealed by 1981 s.s. c.1 Â§25]

Â Â Â Â Â  8.150 Appointment and compensation of employees. The State Court Administrator, with the approval of the Chief Justice of the Supreme Court, may appoint and shall fix the compensation of employees to perform or assist in the performance of duties, powers and functions of the administrator. [Amended by 1971 c.193 Â§5; 1981 s.s. c.1 Â§17]

Â Â Â Â Â  8.155 Bailiffs of higher courts. (1) Bailiffs for the Supreme Court and the Court of Appeals shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court. The bailiffs shall be executive officers of the respective courts.

Â Â Â Â Â  (2) Process in cases of original jurisdiction in the Supreme Court may be executed by the bailiff or any sheriff of the state as directed by the court. [Formerly 8.010]

Â Â Â Â Â  8.160 Administrator and staff not to engage in private practice of law. The State Court Administrator and employees of the administrator shall not engage in the private practice of law. [Amended by 1953 c.382 Â§4; 1971 c.193 Â§6; 1981 s.s. c.1 Â§18]

Â Â Â Â Â  8.170 Status of court officers and employees. Officers and employees of the Supreme Court, Court of Appeals and Oregon Tax Court, and employees of the State Court Administrator, who are appointed under a personnel plan established by the Chief Justice of the Supreme Court are state officers or employees in the exempt service and not subject to ORS chapter 240. However, such personnel shall have the right to be dismissed only for just cause after hearing and appeal. [1983 c.763 Â§27]

Â Â Â Â Â  8.172 [1995 c.658 Â§146; repealed by 2001 c.823 Â§24 (1.204 enacted in lieu of 8.172)]

TRIAL COURT ADMINISTRATORS AND STAFF

Â Â Â Â Â  8.185 Trial court administrator for judicial district. Unless otherwise ordered by the Chief Justice of the Supreme Court, there shall be a trial court administrator for each judicial district described in ORS 3.012. The Chief Justice may order that one trial court administrator serve for two or more adjoining judicial districts. [1981 s.s. c.3 Â§8; 1995 c.658 Â§17; 1997 c.801 Â§115]

Â Â Â Â Â  8.195 Appointment of trial court administrators; removal. (1) Subject to applicable provisions of a personnel plan established by the Chief Justice of the Supreme Court, a person to serve as trial court administrator for:

Â Â Â Â Â  (a) One judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges in the district.

Â Â Â Â Â  (b) The circuit court in a judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges.

Â Â Â Â Â  (c) Two or more adjoining judicial districts shall be appointed by the presiding judges for the judicial districts, with the approval of a majority of the circuit court judges in the districts.

Â Â Â Â Â  (2) A trial court administrator may be removed from the office by the appointing presiding judge as provided in a personnel plan established by the Chief Justice of the Supreme Court. [1981 s.s. c.3 Â§9; 1995 c.658 Â§18; 1995 c.781 Â§18]

Â Â Â Â Â  8.205 [1981 s.s. c.3 Â§10; 1995 c.658 Â§19; repealed by 1997 c.801 Â§131]

Â Â Â Â Â  8.210 [Repealed by 1973 c.781 Â§4]

Â Â Â Â Â  8.215 [1981 s.s. c.3 Â§11; 1995 c.658 Â§20a; 1995 c.781 Â§19; repealed by 1997 c.801 Â§131]

Â Â Â Â Â  8.220 [Repealed by 1973 c.781 Â§4]

Â Â Â Â Â  8.225 Duties of trial court administrator; delegation; transcript coordinator. (1) The trial court administrator for a judicial district has the duties, powers and functions prescribed by law or by rules of the circuit courts in the district.

Â Â Â Â Â  (2) A trial court administrator shall, for each court served by the officer:

Â Â Â Â Â  (a) Keep the seal of the court, and affix it in all cases required by law.

Â Â Â Â Â  (b) Record the proceedings of the court.

Â Â Â Â Â  (c) Keep the records, files, books and papers pertaining to the court.

Â Â Â Â Â  (d) File all papers delivered to the officer for that purpose in any action or proceeding in the court.

Â Â Â Â Â  (e) Attend the terms of the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

Â Â Â Â Â  (f) Under the direction of the court enter its orders and judgments.

Â Â Â Â Â  (g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any paper pertaining thereto, and filed with the officer.

Â Â Â Â Â  (h) In the performance of duties pertaining to the court, conform to the direction of the court.

Â Â Â Â Â  (3) A trial court administrator may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged.

Â Â Â Â Â  (4) A trial court administrator may delegate powers of the office of trial court administrator to employees of the trial court administrator.

Â Â Â Â Â  (5) A trial court administrator shall designate a person to act as transcript coordinator for the court. [1981 s.s. c.3 Â§12; 1985 c.540 Â§22; 1993 c.223 Â§1; 1995 c.273 Â§4; 1997 c.801 Â§Â§117,117a]

Â Â Â Â Â  8.235 Trial court administrators as state employees. Trial court administrators appointed under ORS 8.195 and other nonjudicial officers and employees of the circuit courts who are appointed under a personnel plan established by the Chief Justice of the Supreme Court are state officers or employees in the exempt service and not subject to ORS chapter 240. However, such personnel shall retain the right to be dismissed only for just cause after hearing and appeal. [1981 s.s. c.3 Â§13; 1997 c.801 Â§118]

Â Â Â Â Â  8.245 Trial court administrators and other personnel not to engage in private practice of law. Trial court administrators appointed under ORS 8.195 and other nonjudicial officers and employees of the circuit courts who are appointed under a personnel plan established by the Chief Justice of the Supreme Court shall not engage in the private practice of law. [1981 s.s. c.3 Â§15; 1997 c.801 Â§119]

Â Â Â Â Â  8.255 Agreement between state and county to provide services with county employees; payment to county; supervision of employees. (1) The State Court Administrator, on behalf of the state, and the governing body of a county, on behalf of the county, may enter into an agreement whereby services required to be provided by the state for the circuit court for the county are provided by employees of the county, instead of by state officers and employees, and the expenses of the county in providing those services are paid to the county by the state from funds available for the purpose.

Â Â Â Â Â  (2) County employees providing services under an agreement shall be under the supervision and control of the trial court administrator appointed under ORS 8.195. County employees providing services under an agreement are not thereby state employees. County employees providing services under an agreement shall not engage in the private practice of law.

Â Â Â Â Â  (3) With the prior approval of the State Court Administrator, a trial court administrator appointed under ORS 8.195, on behalf of the state, and the governing body of a county, on behalf of the county, may enter into an agreement under this section in respect to services for a circuit court for the county served by the trial court administrator. [1981 s.s. c.3 Â§16; 1995 c.781 Â§20; 1997 c.801 Â§120]

Â Â Â Â Â  8.260 [1953 c.34 Â§6; repealed by 1959 c.552 Â§16]

COLLECTIVE BARGAINING

Â Â Â Â Â  8.270 Collective bargaining rights of court administrators and staff. All officers and employees of the courts of this state who are referred to in ORS 8.170 and 8.235 are subject to collective bargaining to the extent provided in ORS 243.650 to 243.782, and ORS 8.170 and 8.235 shall not be construed to reduce or eliminate any collective bargaining rights those officers and employees may have under ORS 243.650 to 243.782. [1983 c.763 Â§27a]

Â Â Â Â Â  8.310 [Amended by 1965 c.369 Â§1; 1967 c.229 Â§1; 1971 c.565 Â§2; 1981 c.126 Â§2; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.320 [Amended by 1971 c.565 Â§3; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.330 [Repealed by 1981 s.s. c.3 Â§141]

REPORTERS AND REPORTS

Â Â Â Â Â  8.340 ReporterÂs duties. (1) It shall be the duty of each official reporter of the circuit court, justice court or municipal court to attend the court for which the reporter is appointed at such times as the judge or justice of the peace may direct.

Â Â Â Â Â  (2) A circuit court reporter shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court. Reporters for a justice or municipal court are not subject to this subsection.

Â Â Â Â Â  (3) A reporter is an officer of the court in which the reporter serves and of any court to which an appeal is made whenever the reporter has recorded the proceedings that are the subject of the appeal.

Â Â Â Â Â  (4) Upon the trial or hearing of any cause, the judge or justice of the peace upon the motion of the judge or justice of the peace may, and upon the request of either party shall, order a report of the proceedings, in which case the reporter shall, in the manner provided in subsection (5) of this section, make a report of the oral testimony and other proceedings of the trial or hearing to the extent required by the court or by the requesting party.

Â Â Â Â Â  (5) When a report is required, the reporter shall:

Â Â Â Â Â  (a) Take accurate notes by shorthand or by means of a mechanical or electronic typing device; or

Â Â Â Â Â  (b) Make audio records pursuant to policies and procedures established by the State Court Administrator.

Â Â Â Â Â  (6) The notes or audio records of the reporter shall be filed in the office of the clerk of the court subject to the provisions of ORS 7.120 and except as provided in ORS 19.385.

Â Â Â Â Â  (7) Except in the ninth or tenth judicial district, in any circuit court proceeding where the trial court regularly uses audio reporting techniques, any party may, with reasonable notice to the trial court and at that partyÂs expense, arrange for the reporting of the proceeding by stenographic means. When alternative stenographic reporting occurs, the official record of the proceedings shall be the record produced by the reporting technique regularly used by the court, unless otherwise ordered by the court. [Amended by 1955 c.497 Â§2; 1971 c.565 Â§4; 1975 c.481 Â§2; 1981 s.s. c.3 Â§24; 1985 c.496 Â§9; 1985 c.540 Â§42; 1989 c.1009 Â§1; 1995 c.244 Â§5; 1999 c.682 Â§9]

Â Â Â Â Â  8.350 Transcript of testimony. When a report of the proceedings, or any part thereof, has been made in any case as provided in ORS 8.340, if the court or either party to the suit or action or the partyÂs attorney requests a transcript of the notes or audio records into longhand, the official reporter shall cause full and accurate typewritten transcripts to be made of the testimony or other proceedings, which shall, when certified to as provided in ORS 8.360, be filed with the clerk of the court where such cause was tried or heard, for the use of the court or parties. [Amended by 1955 c.497 Â§3; 1985 c.496 Â§10; 1985 c.540 Â§43]

Â Â Â Â Â  8.360 Certified report as prima facie correct; reading as deposition; proceedings where reporter has ceased to be official reporter. (1) The report of the official reporter, when transcribed and certified to as being a correct transcript of the notes or audio records of the testimony, exceptions taken, charge of the judge, and other proceedings in the matter, shall be prima facie a correct statement thereof, and may thereafter be read in evidence as the deposition of a witness.

Â Â Â Â Â  (2) When the official reporter in any cause has ceased to be the official reporter of that court, any transcript made from the notes or audio records by the former official reporter, or made by a competent person under direction of the court, and duly certified to by the maker, under oath, as a full, true and complete transcript of the notes or audio records, shall have the same force and effect as though certified in the same manner by the official reporter. [Amended by 1955 c.497 Â§4; 1979 c.284 Â§42; 1985 c.540 Â§44]

Â Â Â Â Â  8.370 [Amended by 1953 c.566 Â§2; repealed by 1959 c.445 Â§1]

Â Â Â Â Â  8.372 [Formerly part of 8.381; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.375 [Formerly part of 8.381; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.377 [Formerly part of 8.381; 1981 c.759 Â§9; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.379 [Formerly part of 8.381; 1971 c.144 Â§1; 1971 c.390 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.380 [Amended by 1953 c.550 Â§22; 1957 c.666 Â§1; 1957 c.713 Â§15; 1959 c.509 Â§1; repealed by 1961 c.447 Â§1]

Â Â Â Â Â  8.381 [1961 c.447 Â§3; 1965 c.369 Â§2; 1967 c.532 Â§6; 1967 c.533 Â§16; parts renumbered 8.372, 8.375, 8.377, 8.379, 8.383, 8.385 and 8.387]

Â Â Â Â Â  8.383 [Formerly part of 8.381; 1981 c.759 Â§10; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.385 [Formerly part of 8.381; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.387 [Formerly part of 8.381; 1971 c.777 Â§6; 1975 c.430 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.390 [Amended by 1953 c.550 Â§22; 1961 c.447 Â§2; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.395 [1967 c.273 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.400 [Amended by 1953 c.550 Â§22; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.410 [Repealed by 1981 s.s. c.3 Â§141]

CERTIFIED SHORTHAND REPORTERS

Â Â Â Â Â  8.415 Definitions for ORS 8.415 to 8.455. As used in ORS 8.415 to 8.455, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means the State Court Administrator.

Â Â Â Â Â  (2) ÂAdvisory committeeÂ means the Certified Shorthand Reporters Advisory Committee created in ORS 8.455.

Â Â Â Â Â  (3) ÂCertified shorthand reporterÂ means an individual who has been certified to engage in the practice of shorthand reporting under ORS 8.415 to 8.455.

Â Â Â Â Â  (4) ÂShorthand reportingÂ means the making and transcribing of a verbatim record of any court proceeding, deposition, hearing or other matter where the verbatim record is required or requested by any court, grand jury, attorney or referee to be made by means of a written system of either manual or machine shorthand procedures. [Formerly 703.400; 1997 c.249 Â§3; 2003 c.14 Â§6]

Â Â Â Â Â  8.420 Qualifications and certification of shorthand reporters. (1) The State Court Administrator shall verify the qualifications of shorthand reporters to be certified and shall issue the certificate of shorthand reporter to qualified applicants.

Â Â Â Â Â  (2) The administrator shall adopt policies necessary to administer ORS 8.415 to 8.455 and may appoint any committees necessary to function in accordance with ORS 8.415 to 8.455.

Â Â Â Â Â  (3) The administrator shall:

Â Â Â Â Â  (a) Adopt policies establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter;

Â Â Â Â Â  (b) Determine the qualifications of persons applying for certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (c) Adopt policies for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (d) Grant certificates to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator;

Â Â Â Â Â  (e) Establish continuing education requirements for biennial renewal of certificates;

Â Â Â Â Â  (f) Collect fees as set by the administrator;

Â Â Â Â Â  (g) Require the biennial renewal of all certificates;

Â Â Â Â Â  (h) Establish a code of conduct and grounds for disciplinary action; and

Â Â Â Â Â  (i) Investigate complaints regarding court reporters.

Â Â Â Â Â  (4) The Certified Shorthand Reporters Advisory Committee shall recommend:

Â Â Â Â Â  (a) Standards establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter;

Â Â Â Â Â  (b) Qualifications required of persons applying for certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (c) Procedures for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (d) Certificates be granted by the administrator to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator;

Â Â Â Â Â  (e) Continuing education requirements for biennial renewal of certificates;

Â Â Â Â Â  (f) A code of conduct and grounds for suspension or revocation of certificates or other disciplinary action to the administrator;

Â Â Â Â Â  (g) Investigation of complaints regarding court reporters at the direction of the administrator; and

Â Â Â Â Â  (h) Any corrective action that may be required. [Formerly 703.402; 1997 c.249 Â§4; 2005 c.22 Â§2]

Â Â Â Â Â  8.430 Certification speed requirements. (1) Except as provided by policy established by the State Court Administrator each applicant for certification as a shorthand reporter shall satisfy the following shorthand reporting speed requirements:

Â Â Â Â Â  (a) Five minutes of literary at 180 words per minute.

Â Â Â Â Â  (b) Five minutes of jury charge at 200 words per minute.

Â Â Â Â Â  (c) Five minutes of two-voice testimony at 225 words per minute.

Â Â Â Â Â  (2) The administrator may establish various categories of certification based on achievement of different skill and performance levels. [Formerly 703.404]

Â Â Â Â Â  8.435 Certificate of certified shorthand reporter; prohibition on use of title Âcertified shorthand reporterÂ unless certified. (1) The certificate of certified shorthand reporter shall be granted to any person who meets the requirements of ORS 8.415 to 8.455 and policies of the State Court Administrator.

Â Â Â Â Â  (2) Any person who has received from the administrator a certificate of Âcertified shorthand reporterÂ shall be styled and known as a Âcertified shorthand reporterÂ and may also use the abbreviation of ÂC.S.R.Â

Â Â Â Â Â  (3) A certificate shall be renewed biennially as provided by policies of the administrator.

Â Â Â Â Â  (4) Certificates issued by the administrator may be renewed biennially upon payment of the fee established under ORS 8.445, completion of established continuing education requirements and compliance with the code of conduct policy as established by the administrator.

Â Â Â Â Â  (5) A person may not assume or use the title or designation Âcertified shorthand reporterÂ or the abbreviation ÂC.S.R.Â or any other title, designation, words, letters, abbreviation, sign or device tending to indicate that the person is a certified shorthand reporter unless the person has received a certificate as a certified shorthand reporter under ORS 8.415 to 8.455 and policies of the administrator that is not revoked, suspended or lapsed. [Formerly 703.406]

Â Â Â Â Â  8.440 Grounds for revocation, suspension or refusal to issue certificate. (1) The State Court Administrator may:

Â Â Â Â Â  (a) Revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator.

Â Â Â Â Â  (b) Require additional education or training.

Â Â Â Â Â  (2) The administrator may revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator in the case of a violation of any provision of ORS 8.415 to 8.455 or policies of the administrator.

Â Â Â Â Â  (3) The administrator may require additional education or training if the administrator finds the person engages in or has engaged in conduct that evidences a lack of knowledge or ability to apply skills of shorthand reporting. [Formerly 703.408]

Â Â Â Â Â  8.445 Fees. (1) The State Court Administrator shall establish a fee schedule for fees authorized by ORS 8.415 to 8.455, as follows:

Â Â Â Â Â  (a) Not to exceed $100 for initial registration.

Â Â Â Â Â  (b) Not to exceed $100 for biennial renewal.

Â Â Â Â Â  (c) Not to exceed $100 for the examination.

Â Â Â Â Â  (2) Fees are nonrefundable.

Â Â Â Â Â  (3) Subject to a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering and enforcing ORS 8.415 to 8.455, consistent with the budget authorized by the Legislative Assembly, as that budget may be modified by the Emergency Board. [Formerly 703.410; 2003 c.737 Â§99]

Â Â Â Â Â  8.450 Disposition of fees and other revenues. All fees, moneys and other revenues received or collected under ORS 8.415 to 8.455 shall be paid into the account established in ORS 45.294, and such moneys are continuously appropriated to the State Court Administrator for the administration and enforcement of ORS 8.415 to 8.455. [Formerly 703.412]

Â Â Â Â Â  8.455 Advisory committee, membership; terms. (1) There is created a Certified Shorthand Reporters Advisory Committee consisting of seven members appointed by the State Court Administrator as follows:

Â Â Â Â Â  (a) Four members of the advisory committee shall be persons skilled in the practice of shorthand reporting and shall have been engaged continuously in the practice of shorthand reporting for a period of not less than five years prior to the date of appointment as a member of the advisory committee. Appointees shall be certified under ORS 8.415 to 8.455. Of the shorthand reporter members, two shall be official reporters and two shall be free-lance reporters;

Â Â Â Â Â  (b) Two members of the advisory committee shall be members of the Oregon State Bar; and

Â Â Â Â Â  (c) One member of the advisory committee shall be a public member and not be a reporter or a member of the Oregon State Bar or related thereto. The public member is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The term of a member of the advisory committee shall be three years. A member is eligible for reappointment to the advisory committee. Vacancies occurring shall be filled by appointment for the unexpired term.

Â Â Â Â Â  (3) The advisory committee shall organize by the election of one of its members as president and one as secretary.

Â Â Â Â Â  (4) A majority of the advisory committee shall constitute a quorum for all purposes. [Formerly 703.414]

Â Â Â Â Â  8.510 [Amended by 1953 c.566 Â§2; 1957 c.706 Â§1; 1963 c.494 Â§1; 1981 c.215 Â§9; repealed by 1981 s.s c.3 Â§141]

DISTRICT ATTORNEYS

Â Â Â Â Â  8.610 Election and term of office. A district attorney for each county shall be elected by the electors of the county, at the general election or, if applicable, at the election specified in ORS 249.088 next preceding the expiration of the term of the then incumbent. The district attorney shall hold office for the term of four years and until a successor is elected and qualified. [Amended by 1991 c.719 Â§2]

Â Â Â Â Â  8.620 Filing certificate of election. A person elected to the office of district attorney must, before entering upon the office, qualify by filing with the Secretary of State the certificate of election of the person. [Amended by 1987 c.158 Â§3; 2005 c.22 Â§3; 2005 c.797 Â§27]

Â Â Â Â Â  8.630 Qualifications; general powers and duties. A person elected district attorney must, at the time of election, have been admitted to practice in the Supreme Court of Oregon. District attorneys shall possess the qualifications, have the powers, perform the duties and be subject to the restrictions provided by the Constitution for prosecuting attorneys, and by the laws of this state.

Â Â Â Â Â  8.640 Filling vacancies in office. When a vacancy occurs in the office of district attorney, the Governor must appoint some suitable person to fill the vacancy until the next election and qualification of a successor at the next general election. A person appointed to fill a vacancy in the office must qualify in the same manner as a person elected thereto, and shall have like power and compensation, and perform the same duties.

Â Â Â Â Â  8.650 District attorney as public prosecutor. The district attorney in each county is the public prosecutor therein and has the authority to appear and prosecute violations of the charter and ordinances of any city provided the circuit court for the county has jurisdiction with respect to violations of the charter and ordinances of each such city. In cities of a population of more than 300,000 the district attorney shall be responsible for the prosecution of all city ordinance violations. [Amended by 1971 c.633 Â§14; 1995 c.658 Â§21]

Â Â Â Â Â  8.660 Attending court and prosecuting offenses. (1) The district attorney shall attend the terms of all courts having jurisdiction of public offenses within the district attorneyÂs county, and, except as otherwise provided in this section, conduct, on behalf of the state, all prosecutions for such offenses therein.

Â Â Â Â Â  (2) A district attorney shall not conduct prosecutions under this section when:

Â Â Â Â Â  (a) A city attorney is prosecuting a violation under ORS chapter 153; or

Â Â Â Â Â  (b) The district attorney is prohibited from appearing in a violation proceeding under the provisions of ORS 153.076. [Amended by 1975 c.451 Â§170; 1981 c.626 Â§1; 1981 c.692 Â§6a; 1999 c.1051 Â§116]

Â Â Â Â Â  8.665 Prosecuting violations. Upon the issuance of a citation by any person authorized to issue citations for violations, a district attorney shall prosecute the case if it appears that a violation has occurred. [1981 c.692 Â§10; 1999 c.1051 Â§117]

Â Â Â Â Â  8.670 Proceedings before magistrates and grand jury. The district attorney shall institute proceedings before magistrates for the arrest of persons charged with or reasonably suspected of public offenses, when the district attorney has information that any such offense has been committed, and attend upon and advise the grand jury when required.

Â Â Â Â Â  8.675 Priority given to administration of laws relating to public assistance and enforcement of support. In the performance of official duties, unless otherwise specifically required by law and except for criminal and juvenile proceedings, the district attorney shall give priority to the performance of those duties involving the administration of the laws relating to public assistance and reciprocal enforcement of support. [1959 c.539 Â§5]

Â Â Â Â Â  8.680 Prosecuting and collecting penalties and forfeitures; prosecuting and defending for state. The district attorney shall prosecute for all penalties and forfeitures to the state that may be incurred in the county of the district attorney, and for which no other mode of prosecution and collection is expressly provided by statute, and in like case, prosecute or defend all actions, suits and proceedings in the county to which the state is a party.

Â Â Â Â Â  8.685 Assisting juvenile court; right to appear. (1) The district attorney shall, upon request of the juvenile court, appear in the juvenile court to assist the court in any matter within its jurisdiction.

Â Â Â Â Â  (2) In counties having a population of more than 150,000, according to the latest federal decennial census, the district attorney shall designate a deputy to assist the juvenile court as provided in subsection (1) of this section.

Â Â Â Â Â  (3) The district attorney is entitled to appear on behalf of the state in the juvenile court in any matter within the jurisdiction of the court. [1959 c.432 Â§63 (enacted in lieu of 8.750); 1991 c.681 Â§4]

Â Â Â Â Â  8.690 Advising and representing county officers and employees. Upon request of a county officer, the district attorney and deputies of the district attorney shall advise the county court and other county officers on all legal questions that may arise. When any action is instituted against any county officer or county employee for damages for an alleged wrongful act or omission in the performance of official duty, the district attorney shall defend such action. The district attorney shall also prosecute and defend all actions, suits, and proceedings to which the county may be a party. For such services the district attorney shall receive no compensation other than salary. [Amended by 1957 c.151 Â§1; 1965 c.419 Â§1]

Â Â Â Â Â  8.700 Register to be kept. The district attorney must keep a register of official business, in which the district attorney shall make a note of every action, suit or proceeding commenced or defended by the district attorney in official capacity, and the proceedings therein. The register shall, at the expiration of the term of office of the district attorney, be delivered by the district attorney to the successor in office.

Â Â Â Â Â  8.710 Disqualification; appointment of special district attorney. If a district attorney fails to attend any court at which the district attorney is required to be, or is related to the accused by consanguinity or affinity, or, prior to the district attorneyÂs election as district attorney, represented the accused in the matter to be investigated by the grand jury or the crime charged in the indictment, or is associated with the accused in business, or is interested financially in the matter or property out of which the alleged crime or criminal action arose, or is a stockholder in any corporation, any officer or stockholder of which is charged with the commission of any crime, or declines to prosecute or participate in proceedings for the imposition of sanctions for a contempt of court under ORS 33.065, or because of any other conflict cannot ethically serve as district attorney in a particular case, and such facts appear to the satisfaction of the court by affidavit or otherwise, the court shall appoint a regularly licensed and practicing attorney of this state who is not counsel for an interested party to perform the duties of district attorney during the district attorneyÂs absence or inability to serve, or the trial or investigation of such accused. When the district attorney is disqualified as provided in this section, the person so appointed by the court shall receive reasonable compensation for that personÂs attendance, to be allowed by the court. The court in such case shall order compensation to be paid by the county, except that when the person so appointed performs the district attorneyÂs responsibilities under ORS 25.080, the court shall order compensation to be paid by the Oregon Department of Administrative Services of the state from funds available for that purpose. [Amended by 1985 c.611 Â§1; 1991 c.724 Â§16]

Â Â Â Â Â  8.720 Receiving private fee in criminal action; acting as attorney in civil action involving same controversy. A district attorney shall not receive any fee or reward from any private person for services in any criminal action, nor during the pendency of such prosecution can the district attorney act as attorney for either party in any civil action, suit or proceeding involving substantially the same controversy.

Â Â Â Â Â  8.725 [1957 c.645 Â§2; 1959 c.539 Â§1; 1961 c.586 Â§3; repealed by 1965 c.633 Â§4]

Â Â Â Â Â  8.726 District attorney and deputy prohibited from engaging in private practice of law; exceptions. (1) Except as authorized by subsections (2) and (3) of this section, a district attorney, or a deputy district attorney, who receives an annual salary of more than $18,000 from the state, or from the state and county, shall not engage in the private practice of law.

Â Â Â Â Â  (2) A district attorney of Gilliam, Sherman, Wallowa or Wheeler County shall be allowed to engage in the private practice of law, unless the district attorney receives additional compensation from the county under ORS 8.830.

Â Â Â Â Â  (3) Volunteer or pro bono legal work is not prohibited. [1965 c.633 Â§2; 1971 c.583 Â§1; 1975 c.378 Â§7; 1977 c.834 Â§5; 1979 c.418 Â§8; 1981 c.908 Â§2]

Â Â Â Â Â  8.730 Partner prosecuting or defending certain cases. It is not lawful for any district attorney who has a law partner to allow that partner to prosecute or defend divorce cases or to defend cases in which the state is plaintiff and the district attorney is the public prosecutor. It is the duty of the judicial officers of this state to prohibit such practice in all cases coming before them. [Amended by 2003 c.14 Â§7]

Â Â Â Â Â  8.740 [Amended by 1953 c.652 Â§6; 1957 c.490 Â§1; 1959 c.539 Â§2; 1961 c.586 Â§2; repealed by 1967 c.556 Â§5]

Â Â Â Â Â  8.750 [Repealed by 1959 c.432 Â§62 (8.685 enacted in lieu of 8.750)]

Â Â Â Â Â  8.760 Deputies may be authorized and paid by county. The county court or board of county commissioners may empower the district attorney to appoint one or more deputy district attorneys whose compensation shall be fixed by the county court or board of county commissioners and paid out of the county funds in the same manner as county officers are paid. [Amended by 1961 c.586 Â§4]

Â Â Â Â Â  8.770 [Repealed by 1961 c.586 Â§6]

Â Â Â Â Â  8.780 Appointment of deputies; qualifications; duties. A district attorney shall appoint deputies. A deputy district attorney shall have the same qualifications as the district attorney, and subject to the direction of the district attorney, has the same functions as the district attorney. [Amended by 1961 c.586 Â§5]

Â Â Â Â Â  8.790 Compensation of district attorney and deputies limited to salaries. No salary, fees, percentage or compensation of any kind shall be allowed, paid to or received by any district attorney or deputy district attorney except as provided in ORS 8.110 to 8.150, 8.160 and 8.670 to 8.852.

Â Â Â Â Â  8.795 [1957 c.645 Â§3; 1959 c.539 Â§3; 1961 c.586 Â§6a; repealed by 1965 c.633 Â§4]

Â Â Â Â Â  8.800 [1953 c.652 Â§6; 1957 c.645 Â§1; 1959 c.539 Â§4; 1961 c.586 Â§1; repealed by 1965 c.633 Â§4]

Â Â Â Â Â  8.801 [1965 c.633 Â§1; 1967 c.597 Â§1; 1969 c.320 Â§1; repealed by 1971 c.711 Â§6]

Â Â Â Â Â  8.810 [Repealed by 1967 c.111 Â§7]

Â Â Â Â Â  8.820 [Repealed by 1967 c.111 Â§7]

Â Â Â Â Â  8.830 Additional compensation from county for district attorney and deputies paid by state. Whenever, in the judgment of any county court or board of county commissioners, the salaries paid by the state to the district attorney, or to any deputy district attorney, are not commensurate with the character of the service performed, the county court or board of county commissioners may pay out of the funds of the county such additional amounts as will properly compensate said officers for the service performed. [Amended by 1955 c.220 Â§1]

Â Â Â Â Â  8.840 [Repealed by 1953 c.652 Â§6]

Â Â Â Â Â  8.850 Offices, supplies and stenographic assistance for district attorneys and deputies. Each county shall provide the district attorney and any deputies for such county with such office space, facilities, supplies and stenographic assistance as is necessary to perform efficiently the duties of such office. [1953 c.652 Â§3]

Â Â Â Â Â  8.852 Salary plan for district attorneys. The district attorneys of the various counties shall be paid monthly salaries as adopted in the salary plan provided for in ORS 240.240 (2), to include salary adjustments awarded management service employees. [1991 c.432 Â§2; reenacted by 1993 c.290 Â§2; reenacted by 1995 c.9 Â§2; reenacted by 1997 c.75 Â§2]

_______________



Chapter 9

Chapter 9 Â Attorneys; Law Libraries

2005 EDITION

ATTORNEYS; LAW LIBRARIES

COURTS OF RECORD; COURT OFFICERS; JURIES

OREGON STATE BAR

9.005Â Â Â Â Â Â Â Â  Definitions for ORS 9.005 to 9.755

9.010Â Â Â Â Â Â Â Â  Status of attorney and Oregon State Bar; applicability of statutes

9.025Â Â Â Â Â Â Â Â  Board of governors; number; eligibility; term; effect of membership

9.030Â Â Â Â Â Â Â Â  Voting rights; eligibility of members for board and house of delegates

9.040Â Â Â Â Â Â Â Â  Election of governors; rules; vacancies

9.042Â Â Â Â Â Â Â Â  Determination of eligibility of candidate for board; procedure; review by Supreme Court

9.050Â Â Â Â Â Â Â Â  Recall of governors

9.060Â Â Â Â Â Â Â Â  Officers; election; vacancies

9.070Â Â Â Â Â Â Â Â  Duties of officers; deposit and disbursement of fees

9.080Â Â Â Â Â Â Â Â  Duties of board; professional liability fund; quorum; status of employees of bar

9.090Â Â Â Â Â Â Â Â  Appropriation and disbursement of funds

9.100Â Â Â Â Â Â Â Â  Statement of financial condition

9.110Â Â Â Â Â Â Â Â  Board to formulate rules

9.112Â Â Â Â Â Â Â Â  Board to establish minimum continuing legal education requirements

9.114Â Â Â Â Â Â Â Â  Mandatory training on duties relating to reporting child abuse

9.132Â Â Â Â Â Â Â Â  Trust account overdraft notification program

HOUSE OF DELEGATES

9.136Â Â Â Â Â Â Â Â  House of delegates created; membership; terms

9.139Â Â Â Â Â Â Â Â  Powers of house of delegates

9.142Â Â Â Â Â Â Â Â  Rules for conduct of business; meetings

9.145Â Â Â Â Â Â Â Â  Public members

9.148Â Â Â Â Â Â Â Â  Participation by nondelegates; referral of question for mail vote; petition for consideration or mail vote

9.150Â Â Â Â Â Â Â Â  Termination of delegateÂs term

9.152Â Â Â Â Â Â Â Â  Election of delegates; rules

9.155Â Â Â Â Â Â Â Â  Recall of delegate

PRACTICE OF LAW; MEMBERSHIP IN THE BAR

9.160Â Â Â Â Â Â Â Â  Bar membership required to practice law; exceptions

9.162Â Â Â Â Â Â Â Â  Definitions for ORS 9.160 to 9.166

9.164Â Â Â Â Â Â Â Â  Investigation of alleged violation of ORS 9.160

9.166Â Â Â Â Â Â Â Â  Enjoining practicing law without a license; restitution to victim

9.180Â Â Â Â Â Â Â Â  Classes of membership

9.191Â Â Â Â Â Â Â Â  Annual membership fees; professional liability assessments

9.200Â Â Â Â Â Â Â Â  Effect of failure to pay membership fees; reinstatement

9.210Â Â Â Â Â Â Â Â  Board of bar examiners; fees of applicants for admission to bar

9.220Â Â Â Â Â Â Â Â  General requirements for admission

9.241Â Â Â Â Â Â Â Â  Practice of law by attorneys licensed in other jurisdictions; rules; fee

9.242Â Â Â Â Â Â Â Â  Advice on law of foreign jurisdiction; rules

9.250Â Â Â Â Â Â Â Â  Order for admission; oath of qualified applicant

9.261Â Â Â Â Â Â Â Â  Resignation of attorney

9.280Â Â Â Â Â Â Â Â  Prohibition on acting as immigration consultant; definitions; exception

ATTORNEY AND CLIENT RELATIONSHIP

9.310Â Â Â Â Â Â Â Â  Attorney defined; counsel

9.320Â Â Â Â Â Â Â Â  Necessity for employment of attorney; effect of employment

9.330Â Â Â Â Â Â Â Â  Authority of attorney

9.340Â Â Â Â Â Â Â Â  Challenge by party of attorneyÂs authority to appear for party

9.350Â Â Â Â Â Â Â Â  Challenge of attorneyÂs authority to appear for adverse party

9.360Â Â Â Â Â Â Â Â  Compelling delivery by attorney of money or papers

9.370Â Â Â Â Â Â Â Â  Compelling delivery when attorney claims lien

9.380Â Â Â Â Â Â Â Â  Mode of changing attorneys

9.390Â Â Â Â Â Â Â Â  Notice of change

PROFESSIONAL CONDUCT

9.460Â Â Â Â Â Â Â Â  Duties of attorneys

9.490Â Â Â Â Â Â Â Â  Formulation of rules of professional conduct; prohibition on certain sanctions for violation of rule

PROHIBITED CONDUCT

9.500Â Â Â Â Â Â Â Â  Solicitation of personal injury business by nonlawyer

9.505Â Â Â Â Â Â Â Â  Payment for referring claims resulting from personal injury or death

9.510Â Â Â Â Â Â Â Â  Solicitation by attorneys

9.515Â Â Â Â Â Â Â Â  Referral of claims, suits or actions between attorneys; division of fees

9.520Â Â Â Â Â Â Â Â  Acceptance and prosecution of solicited claims

BAR DISCIPLINARY PROCEEDINGS

9.527Â Â Â Â Â Â Â Â  Grounds for disbarment, suspension or reprimand

9.528Â Â Â Â Â Â Â Â  Advice on conducting covert operations; participation in covert operations

9.529Â Â Â Â Â Â Â Â  Status of proceedings relating to discipline, admission or reinstatement

9.532Â Â Â Â Â Â Â Â  Local professional responsibility committees; state professional responsibility board; powers; witnesses, subpoenas; oaths

9.534Â Â Â Â Â Â Â Â  Disciplinary board; procedure before board; oaths; subpoenas; hearing; record

9.536Â Â Â Â Â Â Â Â  Board decision; appeal to Supreme Court; review; costs

9.537Â Â Â Â Â Â Â Â  Civil immunity of witnesses, bar officials and employees

9.539Â Â Â Â Â Â Â Â  Application to admission and reinstatement proceedings

9.542Â Â Â Â Â Â Â Â  Rules for investigation of attorneys and applicants; authority of board to require fingerprints

9.555Â Â Â Â Â Â Â Â  Copy of complaint or notice to Attorney General when bar is plaintiff or defendant; exceptions

9.565Â Â Â Â Â Â Â Â  Tax return information from Department of Revenue; use

ATTORNEY ASSISTANCE

9.568Â Â Â Â Â Â Â Â  State lawyers assistance committee; personal and practice management assistance committees; rules; confidentiality; civil immunity

LEGAL SERVICES PROGRAM

9.572Â Â Â Â Â Â Â Â  Bar to establish Legal Services Program; director; advisory and technical committees

9.574Â Â Â Â Â Â Â Â  Funding of program

9.576Â Â Â Â Â Â Â Â  Review of providers; mediation; hearing; suspension of funding

9.578Â Â Â Â Â Â Â Â  Other funding sources

CLIENT SECURITY FUND

9.615Â Â Â Â Â Â Â Â  Definition for ORS 9.615 to 9.665

9.625Â Â Â Â Â Â Â Â  Plan to relieve client losses; rules

9.635Â Â Â Â Â Â Â Â  Sources of client security fund

9.645Â Â Â Â Â Â Â Â  Annual payment by state bar members

9.655Â Â Â Â Â Â Â Â  Investigation of claim of loss; subpoena

9.657Â Â Â Â Â Â Â Â  Immunity from civil liability

9.665Â Â Â Â Â Â Â Â  Authority for reimbursement of client; waiver of conditions; subrogation for amount paid

SEARCH OR SEIZURE OF LAWYER FILES OR PREMISES

9.695Â Â Â Â Â Â Â Â  Status of files or work premises of lawyer; inadmissibility of evidence subject to search or seizure

ASSUMING PRACTICE OF NONPERFORMING ATTORNEY

9.705Â Â Â Â Â Â Â Â  Definitions for ORS 9.705 to 9.755

9.710Â Â Â Â Â Â Â Â  Jurisdiction of circuit court when attorney fails to devote adequate attention to practice or to interests of clients

9.715Â Â Â Â Â Â Â Â  Effect of failure to respond to inquiry from bar

9.720Â Â Â Â Â Â Â Â  Court assuming law practice; hearing

9.722Â Â Â Â Â Â Â Â  Temporary protective order

9.725Â Â Â Â Â Â Â Â  Appointment of custodians of law practice; duties of custodian and court

9.730Â Â Â Â Â Â Â Â  Restriction of custodianÂs practice

9.735Â Â Â Â Â Â Â Â  Compensation of custodian

9.740Â Â Â Â Â Â Â Â  Court orders appealable; stay

9.745Â Â Â Â Â Â Â Â  Statutes of limitation suspended

9.750Â Â Â Â Â Â Â Â  Applicability of lawyer-client privilege to examination of files and records

9.755Â Â Â Â Â Â Â Â  Final report of custodian; petition for compensation; court approval

LAW LIBRARIES

9.760Â Â Â Â Â Â Â Â  Judicial department library services; fees

9.780Â Â Â Â Â Â Â Â  Exchange of legal publications

9.790Â Â Â Â Â Â Â Â  Legislative Counsel furnishing copies of codes and session laws for exchange

9.800Â Â Â Â Â Â Â Â  Sale of surplus codes and session laws

9.820Â Â Â Â Â Â Â Â  Law libraries in Multnomah County

9.830Â Â Â Â Â Â Â Â  Disposition of library fees in Multnomah County

9.840Â Â Â Â Â Â Â Â  Law libraries in counties other than Multnomah County

9.850Â Â Â Â Â Â Â Â  Disposition of library fees in counties other than Multnomah County

PENALTIES

9.990Â Â Â Â Â Â Â Â  Penalties

OREGON STATE BAR

Â Â Â Â Â  9.005 Definitions for ORS 9.005 to 9.755. As used in ORS 9.005 to 9.755, unless the context or subject matter requires otherwise:

Â Â Â Â Â  (1) ÂAttorneyÂ and ÂmemberÂ mean a member of the bar.

Â Â Â Â Â  (2) ÂBoardÂ and Âboard of governorsÂ mean the board of governors of the bar.

Â Â Â Â Â  (3) ÂDelegateÂ means a delegate of the house of delegates of the Oregon State Bar.

Â Â Â Â Â  (4) ÂExecutive directorÂ means the chief administrative employee of the bar, appointed by the board. The executive director may, but need not be, a member of the bar; and the executive director shall serve at the boardÂs discretion and shall perform such duties as the board shall prescribe.

Â Â Â Â Â  (5) ÂGovernorÂ means a member of the board of governors of the bar.

Â Â Â Â Â  (6) ÂHouseÂ and Âhouse of delegatesÂ mean the house of delegates of the Oregon State Bar.

Â Â Â Â Â  (7) ÂOregon State Bar,Â Âstate barÂ and ÂbarÂ mean the Oregon State Bar created by the State Bar Act set forth in ORS 9.005 to 9.755.

Â Â Â Â Â  (8) ÂRules of procedureÂ means the rules of procedure relative to admission, discipline, resignation and reinstatement of members of the bar adopted by the board and approved by the Supreme Court. [1975 c.641 Â§2; 1979 c.252 Â§14; 1995 c.302 Â§15; 1997 c.249 Â§5]

Â Â Â Â Â  9.010 Status of attorney and Oregon State Bar; applicability of statutes. (1) An attorney, admitted to practice in this state, is an officer of the court; and the Oregon State Bar is a public corporation and an instrumentality of the Judicial Department of the government of the State of Oregon and is authorized to carry out the provisions of ORS 9.005 to 9.755. The bar is subject to the following statutes applicable to public bodies: ORS 30.210 to 30.250, 30.260 to 30.300, 30.310, 30.312, 30.390, 30.400, the Oregon Rules of Civil Procedure, ORS 192.410 to 192.505, 192.610 to 192.690, 244.010 to 244.040, 297.110 to 297.230, ORS chapters 307, 308 and 311, ORS 731.036 and 737.600. However, the bar is not subject to any other statute applicable to a state agency, department, board or commission or public body unless such statute expressly provides that it is applicable to the Oregon State Bar.

Â Â Â Â Â  (2) The Oregon State Bar has perpetual succession and a seal, and it may sue and be sued. Notwithstanding the provisions of ORS 270.020 and 279.835 to 279.855 and ORS chapters 278, 279A, 279B and 279C, it may, in its own name, for the purpose of carrying into effect and promoting its objectives, enter into contracts and lease, acquire, hold, own, encumber, insure, sell, replace, deal in and with and dispose of real and personal property.

Â Â Â Â Â  (3) No obligation of any kind incurred or created under this section shall be, or be considered, an indebtedness or obligation of the State of Oregon. [Amended by 1955 c.463 Â§1; 1965 c.461 Â§1; 1985 c.446 Â§1; 1997 c.249 Â§6; 2003 c.794 Â§194]

Â Â Â Â Â  9.020 [Amended by 1971 c.103 Â§1; repealed by 1973 c.114 Â§5]

Â Â Â Â Â  9.025 Board of governors; number; eligibility; term; effect of membership. (1) The Oregon State Bar shall be governed by a board of governors consisting of 16 members. Twelve of the members shall be active members of the Oregon State Bar, who on appointment, on nomination, on election and during the full term for which the member was appointed or elected, maintain the principal office of law practice in the region of this state in which the active members of the Oregon State Bar eligible to vote in the election at which the member was elected maintain their principal offices. Four of the members shall be appointed by the board of governors from among the public. They shall be residents of this state and shall not be active or inactive members of the Oregon State Bar. No person charged with official duties under the executive and legislative departments of state government, including but not limited to elected officers of state government, may serve on the board of governors. Any other person in the executive or legislative department of state government who is otherwise qualified may serve on the board of governors.

Â Â Â Â Â  (2) For the purpose of eligibility for nomination and to vote in the election of a member of the board of governors who is an elective member, and for appointment to the board of governors, the State of Oregon shall be divided into regions determined by the board. The board shall establish board regions that are based on the number of attorneys who have their principal offices in the region. To the extent that it is reasonably possible, the regions shall be configured by the board so that the representation of board members to attorney population in each region is equal to the representation provided in other regions. At least once every 10 years the board shall review the number of attorneys in the regions and shall alter or add regions as the board determines is appropriate in seeking to attain the goal of equal representation.

Â Â Â Â Â  (3) Members of the board of governors may be elected only by the active members of the Oregon State Bar who maintain their principal offices in the regions established by the board. The term of a member of the board is four years.

Â Â Â Â Â  (4) No judge of a municipal, state or federal court or any other full-time judicial officer, shall be eligible for appointment or election to the board of governors.

Â Â Â Â Â  (5) The term of any member of the board of governors shall terminate on the date of the death or resignation of the member, or if the member is required to be a member of the Oregon State Bar, the term terminates on the date:

Â Â Â Â Â  (a) Of the termination of active membership in the Oregon State Bar by the member for any reason;

Â Â Â Â Â  (b) When the member discontinues to maintain the principal office of practice in the region in which it was maintained at the time of the appointment or election of the member; or

Â Â Â Â Â  (c) When the member assumes office as a judge of a municipal, state or federal court, or fills a full-time judicial office.

Â Â Â Â Â  (6) No member of the board of governors shall be eligible, during the term of office, for service pro tempore as a judge of any municipal, state or federal court. [1973 c.114 Â§1; 1981 c.193 Â§3; 1993 c.307 Â§1; 1995 c.302 Â§1]

Â Â Â Â Â  9.030 Voting rights; eligibility of members for board and house of delegates. Active members shall vote in and be eligible for nomination and election to the board of governors and house of delegates from the region in which they maintain their principal offices. [Amended by 1971 c.103 Â§2; 1973 c.114 Â§2; 1995 c.302 Â§16]

Â Â Â Â Â  9.040 Election of governors; rules; vacancies. (1) The election of governors shall be held annually on a date set by the board of governors. Nomination shall be by petition signed by at least 10 members entitled to vote for such nominee. Election shall be by ballot. Nominating petitions must be filed with the executive director of the bar. The board shall establish a deadline for filing nominating petitions.

Â Â Â Â Â  (2)(a) The executive director shall mail ballots, containing the nominations for the office of governor in each region, to every eligible active member in such region. Ballots must be returned in person or by mail to the executive director on or before the day of the election in order to be counted. The executive director shall canvass the votes and record the result thereof.

Â Â Â Â Â  (b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

Â Â Â Â Â  (3) In a region in which only one position is to be filled, the candidate receiving the highest vote shall be declared elected. If a region has more than one position to be filled, the candidate with the most votes received shall be declared elected, the candidate with the next highest number of votes received shall then be declared elected, and so on until all positions are filled. The balloting shall be so conducted that only eligible active members can vote, and the secrecy of the ballot shall be preserved.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the board may not conduct an election for any position for which only a single candidate has been nominated. If only a single candidate has been nominated, the board shall declare the single candidate elected to the position on a date specified by the board.

Â Â Â Â Â  (5) A vacancy in the office of elective member of the board of governors that occurs more than 24 months before the expiration of the term shall be filled for the remainder of the term by a governor elected at a special election held in the manner provided in this section as soon as possible after the occurrence of the vacancy, or as provided in subsection (4) of this section if only a single candidate is nominated. The vacancy may be filled for the period between the occurrence of the vacancy and the election of a new governor by a person appointed by the board. A vacancy in the office of elective member that occurs 24 months or less before the expiration of the term shall be filled for the remainder of the term by a person appointed by the board.

Â Â Â Â Â  (6) A vacancy in the office of public member of the board of governors shall be filled for the remainder of the term by a governor appointed by the board. [Amended by 1973 c.114 Â§3; 1979 c.252 Â§15; 1985 c.512 Â§1; 1995 c.302 Â§2; 2001 c.297 Â§1; 2003 c.192 Â§1; 2005 c.347 Â§1]

Â Â Â Â Â  9.042 Determination of eligibility of candidate for board; procedure; review by Supreme Court. (1) Upon the written request of any member of the bar, or upon the boardÂs own motion, the board of governors shall determine the eligibility of a candidate for the board. A request under this section must be filed with the executive director within 30 days after the final day on which nominating petitions for the board are required to be filed. The board shall give written notice of the request to the candidate whose eligibility will be determined. The board shall provide an opportunity to the candidate to respond on the issue of the candidateÂs eligibility.

Â Â Â Â Â  (2) The board shall give written notice to the candidate, and to any member of the bar who has requested a determination on the eligibility of the candidate under the provisions of this section, of the boardÂs determination on the candidateÂs eligibility. The notice must be given not later than 75 days after the final day on which nominating petitions for the board are required to be filed. The notice shall state the specific grounds for the boardÂs determination.

Â Â Â Â Â  (3) A candidate, or a member of the bar who has requested a determination on the eligibility of a candidate under the provisions of this section, may file a petition for review of the boardÂs determination with the Supreme Court. The petition for review must be filed within 15 days only after notice is given to a candidate or member under subsection (2) of this section.

Â Â Â Â Â  (4) Upon the timely filing of a petition for review under subsection (3) of this section, the Supreme Court has jurisdiction to resolve all issues arising under the Oregon Constitution, state statutes, rules of the court and rules of the board that are related to the eligibility of candidates for the board.

Â Â Â Â Â  (5) The board of governors shall establish procedures for the implementation of subsections (1) and (2) of this section. The procedures shall be designed to insure that there will be a final determination on the eligibility of a candidate for the board no later than 10 days before the mailing of the ballots to members of the bar in the election that is affected by the determination.

Â Â Â Â Â  (6) This section provides the exclusive procedure for challenging the eligibility of a candidate for the board. No other administrative or judicial proceeding may be brought to challenge the eligibility of a candidate for the board. [1993 c.307 Â§3]

Â Â Â Â Â  9.050 Recall of governors. (1) On petition signed by 25 percent of the members in any region for the recall of any governor elected from that region, the executive director shall serve notice as soon as possible on the governor informing the governor that the petition has been filed. If the governor does not resign within 10 days after the date the notice is served, the executive director shall mail ballots to each active member of the bar within the region eligible to vote, submitting the question whether the governor shall be recalled. If a majority of the members voting at the election vote in favor of the recall, the governor is recalled.

Â Â Â Â Â  (2) On the affirmative vote of two-thirds of the entire membership of the board of governors, the board shall refer the question of the recall of any governor from any region to a vote of the members of that region. The executive director shall serve notice as soon as possible on the governor informing the governor that the board has approved a recall election. If the governor does not resign within 10 days after the notice is served, the executive director shall mail ballots to each active member of the bar within the region eligible to vote, submitting the question whether the governor shall be recalled. If a majority of the members voting at the election vote in favor of the recall, the governor is recalled.

Â Â Â Â Â  (3) The board of governors shall approve the ballot and any information submitted to the members in connection with a recall vote. [Amended by 1973 c.114 Â§4; 1979 c.252 Â§16; 2003 c.14 Â§8; 2005 c.347 Â§2]

Â Â Â Â Â  9.060 Officers; election; vacancies. A president, president-elect and two vice presidents shall be elected by the governors each year immediately following the annual election of governors and before the newly elected governors have qualified. The president, president-elect and vice presidents shall be elected from among the attorney board members. All officers shall continue in office until their successors are elected and qualify. Vacancies in any of the offices shall be filled by the board by appointment for the remainder of the term. All officers shall take office as provided by the bar bylaws. [Amended by 1985 c.512 Â§2; 1991 c.726 Â§1; 1995 c.302 Â§3]

Â Â Â Â Â  9.070 Duties of officers; deposit and disbursement of fees. (1) The president shall preside at all meetings of the house of delegates and of the board of governors, and in the presidentÂs absence or inability to act, the president shall designate another officer to preside. Other duties of the president, president-elect and vice presidents shall be such as the board of governors may prescribe.

Â Â Â Â Â  (2) All fees shall be paid into the treasury of the state bar, and when so paid shall become part of its funds and shall be disbursed only on order of the board of governors. [Amended by 1981 c.193 Â§4; 1991 c.331 Â§1; 1995 c.302 Â§4]

Â Â Â Â Â  9.080 Duties of board; professional liability fund; quorum; status of employees of bar. (1) The state bar shall be governed by the board of governors, except as provided in ORS 9.136 to 9.155. The board is charged with the executive functions of the state bar and shall at all times direct its power to the advancement of the science of jurisprudence and the improvement of the administration of justice. It shall have the authority to adopt, alter, amend and repeal bylaws and to adopt new bylaws containing provisions for the regulation and management of the affairs of the state bar not inconsistent with law.

Â Â Â Â Â  (2)(a) The board shall have the authority to require all active members of the state bar engaged in the private practice of law whose principal offices are in Oregon to carry professional liability insurance and shall be empowered, either by itself or in conjunction with other bar organizations, to do whatever is necessary and convenient to implement this provision, including the authority to own, organize and sponsor any insurance organization authorized under the laws of the State of Oregon and to establish a lawyerÂs professional liability fund. This fund shall pay, on behalf of active members of the state bar engaged in the private practice of law whose principal offices are in Oregon, all sums as may be provided under such plan which any such member shall become legally obligated to pay as money damages because of any claim made against such member as a result of any act or omission of such member in rendering or failing to render professional services for others in the memberÂs capacity as an attorney or caused by any other person for whose acts or omissions the member is legally responsible. The board shall have the authority to assess each active member of the state bar engaged in the private practice of law whose principal office is in Oregon for contributions to such fund, to establish definitions of coverage to be provided by such fund and to retain or employ legal counsel to represent such fund and defend and control the defense against any covered claim made against such member. The board shall have the further authority to offer optional professional liability coverage on an underwritten basis above the minimum required coverage limits provided under such fund, either through such fund, through a separate fund or through any insurance organization authorized under the laws of the State of Oregon, and may do whatever is necessary and convenient to implement this provision. Any fund so established shall not be subject to the Insurance Code of the State of Oregon. Records of a claim against the fund are exempt from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (b) For purposes of paragraph (a) of this subsection, an attorney is not engaged in the private practice of law if the attorney is a full-time employee of a corporation other than a corporation incorporated under ORS chapter 58, the state, an agency or department thereof, a county, city, special district or any other public or municipal corporation or any instrumentality thereof. However, an attorney who practices law outside of the attorneyÂs full-time employment is engaged in the private practice of law.

Â Â Â Â Â  (c) For the purposes of paragraph (a) of this subsection, the principal office of an attorney is considered to be the location where the attorney engages in the private practice of law more than 50 percent of the time engaged in that practice. In the case of an attorney in a branch office outside Oregon and the main office to which the branch office is connected is in Oregon, the principal office of the attorney is not considered to be in Oregon unless the attorney engages in the private practice of law in Oregon more than 50 percent of the time engaged in the private practice of law.

Â Â Â Â Â  (3) The board may appoint such committees, officers and employees as it deems necessary or proper and fix and pay their compensation and necessary expenses. At any meeting of the board, two-thirds of the total number of members then in office shall constitute a quorum. It shall promote and encourage voluntary county or other local bar associations.

Â Â Â Â Â  (4) Except as provided in this subsection, an employee of the state bar shall not be considered an ÂemployeeÂ as the term is defined in the public employeesÂ retirement laws. However, an employee of the state bar may, at the option of the employee, for the purpose of becoming a member of the Public Employees Retirement System, be considered an ÂemployeeÂ as the term is defined in the public employeesÂ retirement laws. The option, once exercised by written notification directed to the Public Employees Retirement Board, may not be revoked subsequently, except as may otherwise be provided by law. Upon receipt of such notification by the Public Employees Retirement Board, an employee of the state bar who would otherwise, but for the exemption provided in this subsection, be considered an Âemployee,Â as the term is defined in the public employeesÂ retirement laws, shall be so considered. The state bar and its employees shall be exempt from the provisions of the State Personnel Relations Law. No member of the state bar shall be considered an ÂemployeeÂ as the term is defined in the public employeesÂ retirement laws, the unemployment compensation laws and the State Personnel Relations Law solely by reason of membership in the state bar. [Amended by 1955 c.463 Â§2; 1975 c.641 Â§3; 1977 c.527 Â§1; 1979 c.508 Â§1; 1983 c.128 Â§2; 1985 c.486 Â§1; 1989 c.1052 Â§5; 1995 c.302 Â§17]

Â Â Â Â Â  9.090 Appropriation and disbursement of funds. The board may make appropriations and disbursements from the funds of the bar and pay all necessary expenses. [Amended by 1969 c.314 Â§5; 1979 c.252 Â§17]

Â Â Â Â Â  9.100 Statement of financial condition. The board shall have prepared annually a statement explaining the financial condition of the state bar for the 12 months preceding. Such statement shall be submitted by the executive director promptly to the Chief Justice of the Supreme Court. [Amended by 1991 c.726 Â§2]

Â Â Â Â Â  9.110 Board to formulate rules. The board of governors may formulate and declare rules for carrying out the functions of the state bar. [Amended by 1975 c.641 Â§4; 1981 c.193 Â§5; 1995 c.302 Â§5]

Â Â Â Â Â  9.112 Board to establish minimum continuing legal education requirements. The board of governors shall by rule establish minimum continuing legal education requirements for all active members of the Oregon State Bar. Rules adopted by the board of governors are subject to review by the Supreme Court. [1999 c.953 Â§3]

Â Â Â Â Â  9.114 Mandatory training on duties relating to reporting child abuse. The Oregon State Bar shall require that attorneys complete one hour of training every three years designed to provide education on the duties of attorneys under ORS 419B.010. All training under this section shall be applied by the bar against the hours of continuing legal education required of attorneys as a condition of membership in the bar or as a condition to the practice of law in this state. Credit acquired under this section shall be applied first against any requirement of continuing legal education relating to ethics. [1999 c.953 Â§2]

Â Â Â Â Â  9.120 [Repealed by 1995 c.302 Â§23]

Â Â Â Â Â  9.130 [Amended by 1979 c.508 Â§2; 1981 c.193 Â§2; 1983 c.373 Â§1; repealed by 1995 c.302 Â§23]

Â Â Â Â Â  9.132 Trust account overdraft notification program. (1) Subject to the requirements of ORS 9.490, the Supreme Court may establish a trust account overdraft notification program for attorneys.

Â Â Â Â Â  (2) The board of governors may adopt regulations for the administration of a trust account overdraft notification program established under this section. Regulations adopted under this subsection are binding upon all members of the bar only after those regulations are approved by the Supreme Court. [1993 c.131 Â§2]

HOUSE OF DELEGATES

Â Â Â Â Â  9.136 House of delegates created; membership; terms. (1) The house of delegates of the Oregon State Bar is created. The house consists of elected and ex officio voting delegates. All delegates must be active members of the state bar except for the public members of the board of governors and the public members appointed by the board pursuant to ORS 9.145.

Â Â Â Â Â  (2) The members of the board of governors of the Oregon State Bar are ex officio voting delegates.

Â Â Â Â Â  (3) The chairperson of each Oregon State Bar section is an ex officio voting delegate.

Â Â Â Â Â  (4) The elected president of each county bar association is an ex officio voting delegate. Not more than one county bar association from each county may be represented by a delegate under this subsection.

Â Â Â Â Â  (5) Elected delegates shall be elected from the regions established by ORS 9.025 and an additional region composed of all areas not located in this state. Only active members of the bar may vote for delegates. A member who maintains a principal office in one of the regions established by ORS 9.025 may vote for delegates from the region where the member maintains the office. A member who does not maintain a principal office in this state but who has an address on file with the bar may vote for delegates from the region composed of all areas not located in this state.

Â Â Â Â Â  (6) Each region shall elect at least five delegates. If more than 550 active members maintain their principal offices in the region, the members shall elect delegates as follows:

Â Â Â Â Â  (a) The members shall elect one delegate for each 100 members who maintain their principal offices in the region.

Â Â Â Â Â  (b) The members shall elect one additional delegate if more than 50 members who maintain their principal offices in the region are not accounted for after the allocation provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (7) Elected delegates shall serve for terms of three years. A vacancy in the office of an elected delegate shall be filled for the remainder of the term by a delegate appointed by the board of governors.

Â Â Â Â Â  (8) An elected delegate may not serve as a member of the board of governors, as a section chairperson or as a county bar association president during the delegateÂs term.

Â Â Â Â Â  (9) For the purposes of this section, Âcounty bar associationÂ means a general purpose bar association established by the lawyers of one or more counties for the purpose of maintaining good professional relations between members of the bench and of the bar in the county or counties, and for the purpose of improving the administration of justice in the county or counties. [1995 c.302 Â§7; 2001 c.297 Â§2]

Â Â Â Â Â  9.139 Powers of house of delegates. (1) The delegates at a meeting of the house of delegates may, by a vote of the majority of the delegates attending the meeting, do either of the following:

Â Â Â Â Â  (a) Modify or rescind an action or decision of the board of governors.

Â Â Â Â Â  (b) Direct the board of governors as to future action.

Â Â Â Â Â  (2) The board of governors is bound by a decision of the house of delegates made in the manner prescribed by subsection (1) of this section.

Â Â Â Â Â  (3) The power of the house of delegates to direct, modify or rescind an action or decision of the board of governors under subsection (1) of this section does not include the power:

Â Â Â Â Â  (a) To invalidate payments previously made at the direction of the board;

Â Â Â Â Â  (b) To direct, modify or rescind any assessment by the board for contributions to a professional liability fund established under ORS 9.080; or

Â Â Â Â Â  (c) To direct, modify or rescind any other action or decision by the board that is subject to control, approval or review by the Supreme Court.

Â Â Â Â Â  (4) Subsection (3)(c) of this section does not affect the ability of the house of delegates to formulate disciplinary rules under ORS 9.490. [1995 c.302 Â§8]

Â Â Â Â Â  9.142 Rules for conduct of business; meetings. (1) The board of governors shall formulate rules for the conduct of the business of the house of delegates. Rules adopted by the board become effective upon the adoption of the rules by the house of delegates. The president of the Oregon State Bar may call special meetings of the house. The president shall call a special meeting of the house if 25 or more delegates make a written request for a special meeting. A majority of the total number of delegates constitutes a quorum for any regular or special meeting of the house.

Â Â Â Â Â  (2) The board of governors shall set a time and place for the annual meeting of the house of delegates. At the annual meeting, the board of governors shall submit to the house of delegates reports of the proceedings by the board since the last meeting of the house, reports of the officers and committees of the state bar and recommendations of the board. [1995 c.302 Â§9]

Â Â Â Â Â

Â Â Â Â Â  9.145 Public members. The board of governors shall appoint a public member delegate for each region established by ORS 9.025. A public member delegate shall serve a three-year term. A vacant public member delegate position shall be filled for the remainder of the term by a delegate appointed by the board of governors. The appointment of public member delegates shall be made by the board before the time set for the election of delegates under ORS 9.152. The term of a public member delegate shall commence on the same date that the term of an elected delegate commences. [1995 c.302 Â§10; 2001 c.297 Â§3]

Â Â Â Â Â  9.148 Participation by nondelegates; referral of question for mail vote; petition for consideration or mail vote. (1) Active members of the Oregon State Bar may participate in the discussion of matters before the house of delegates, but only delegates may vote. The house of delegates may by rule impose restrictions on participation by members of the state bar who are not delegates.

Â Â Â Â Â  (2) The board of governors or the house of delegates, acting on its own motion, may refer to the members of the bar by mail ballot any question or measure considered by the board or house to be appropriate for submission to a vote of the members. Referral may be made under this subsection at any time.

Â Â Â Â Â  (3) Active members of the state bar, by written petition signed by at least two percent of all active members, may have placed on the agenda of a meeting of the house of delegates any question or measure appropriate for a vote of the house. The petition shall contain the full text of the question or measure proposed. The petition must be filed with the executive director at least 45 days before the annual or special meeting of the house specified in the petition at the meeting when the petitioners seek to have the question or measure considered.

Â Â Â Â Â  (4) Active members of the state bar, by written petition signed by no fewer than five percent of all active members, may request that the board of governors submit to a vote of the members any question or measure. The board of governors shall submit the question or measure to a vote of the members of the bar if the question or measure is appropriate for a vote of the members. The initiative petition must contain the full text of the question or measure proposed. [1995 c.302 Â§11]

Â Â Â Â Â  9.150 Termination of delegateÂs term. The term of service of any delegate shall end upon the death or resignation of the delegate. If the delegate is an attorney delegate, the term of service shall end on the date that the delegate:

Â Â Â Â Â  (1) Terminates the delegateÂs active membership in the Oregon State Bar for any reason;

Â Â Â Â Â  (2) Ceases to maintain the delegateÂs principal office in the region the delegate was appointed or elected to represent;

Â Â Â Â Â  (3) Takes office as a member of the board of governors, as a chairperson of a state bar section or as a county bar association president; or

Â Â Â Â Â  (4) Is recalled pursuant to ORS 9.155. [1995 c.302 Â§12; 2001 c.297 Â§4]

Â Â Â Â Â  9.152 Election of delegates; rules. (1) The election of delegates to the house of delegates shall be held annually on a date set by the board of governors. Except as provided in subsection (2) of this section, nominations shall be made by petition signed by at least 10 members of the Oregon State Bar entitled to vote for a delegate in the election. The election shall be by ballot. Nominating petitions must be filed with the executive director of the state bar at least 30 days before the election.

Â Â Â Â Â  (2)(a) The executive director shall mail ballots containing the nominations for the office of delegate in each region to every active member in the region. Ballots may be delivered in person or by mail to the executive director, but must be received by the executive director on or before the day of the election. The executive director, with any assistants that the executive director may designate, shall canvass the votes and record the results of the election.

Â Â Â Â Â  (b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

Â Â Â Â Â  (3) The candidate, or candidates if there is more than one open position, receiving the highest number of votes in each region for the position or positions being filled shall be declared elected. Balloting shall be conducted in a manner than ensures that only active members of the bar can vote and that the secrecy of the ballots shall be preserved.

Â Â Â Â Â  (4) The nomination petition for a delegate from the region composed of all areas not located in this state need only be signed by the candidate for the position.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, an election shall not be held for any position for which only a single candidate has been nominated. If only a single candidate has been nominated, the board shall declare the single candidate elected to the position on a date specified by the board. [1995 c.302 Â§13; 2001 c.297 Â§5; 2003 c.192 Â§2]

Â Â Â Â Â  9.155 Recall of delegate. Upon the filing of a petition with the Oregon State Bar signed by 25 percent of the members of the bar from a region for the recall of a delegate elected from that region, the executive director shall serve notice on the delegate of the filing of the petition. If the delegate does not resign within 15 days after the date that the notice is served, the executive director shall mail ballots to each member of the bar within the region. The ballots shall submit the question of whether the delegate should be recalled. If a majority of the members voting in the election vote in favor of the recall, the delegate is recalled and the position held by the delegate becomes vacant upon the executive directorÂs declaration of the results of the election. [1995 c.302 Â§14; 2001 c.297 Â§6]

PRACTICE OF LAW; MEMBERSHIP IN THE BAR

Â Â Â Â Â  9.160 Bar membership required to practice law; exceptions. (1) Except as provided in this section, a person may not practice law or represent that person as qualified to practice law unless that person is an active member of the Oregon State Bar.

Â Â Â Â Â  (2) Subsection (1) of this section does not affect the right to prosecute or defend a cause in person as provided in ORS 9.320.

Â Â Â Â Â  (3) A person licensed under ORS 696.022 acting in the scope of the personÂs license to arrange a real estate transaction, including the sale, purchase, exchange, option or lease coupled with an option to purchase, lease for a term of one year or longer or rental of real property, is not engaged in the practice of law in violation of subsection (1) of this section.

Â Â Â Â Â  (4) A title insurer authorized to do business in this state, a title insurance agent licensed under the laws of this state or an escrow agent licensed under the laws of this state is not engaged in the practice of law in violation of subsection (1) of this section if, for the purposes of a transaction in which the insurer or agent provides title insurance or escrow services, the insurer or agent:

Â Â Â Â Â  (a) Prepares any satisfaction, reconveyance, release, discharge, termination or cancellation of a lien, encumbrance or obligation;

Â Â Â Â Â  (b) Acts pursuant to the instructions of the principals to the transaction as scrivener to fill in blanks in any document selected by the principals;

Â Â Â Â Â  (c) Presents to the principals to the transaction for their selection any blank form prescribed by statute, rule, ordinance or other law; or

Â Â Â Â Â  (d) Presents to the principals to the transaction for their selection a blank form prepared or approved by a lawyer licensed to practice law in this state for one or more of the following:

Â Â Â Â Â  (A) A mortgage.

Â Â Â Â Â  (B) A trust deed.

Â Â Â Â Â  (C) A promissory note.

Â Â Â Â Â  (D) An assignment of a mortgageeÂs interest under a mortgage.

Â Â Â Â Â  (E) An assignment of a beneficial interest under a trust deed.

Â Â Â Â Â  (F) An assignment of a sellerÂs or buyerÂs interest under a land sale contract.

Â Â Â Â Â  (G) A power of attorney.

Â Â Â Â Â  (H) A subordination agreement.

Â Â Â Â Â  (I) A memorandum of an instrument that is to be recorded in place of the instrument that is the subject of the memorandum.

Â Â Â Â Â  (5) In performing the services permitted in subsection (4) of this section, a title insurer, a title insurance agent or an escrow agent may not draft, select or give advice regarding any real estate document if those activities require the exercise of informed or trained discretion.

Â Â Â Â Â  (6) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section unless the escrow agent provides to the principals to the transaction a notice in at least 12-point type as follows:

______________________________________________________________________________

Â Â Â Â Â  YOU WILL BE REVIEWING, APPROVING AND SIGNING IMPORTANT DOCUMENTS AT CLOSING. LEGAL CONSEQUENCES FOLLOW FROM THE SELECTION AND USE OF THESE DOCUMENTS. THESE CONSEQUENCES AFFECT YOUR RIGHTS AND OBLIGATIONS. YOU MAY CONSULT AN ATTORNEY ABOUT THESE DOCUMENTS. YOU SHOULD CONSULT AN ATTORNEY IF YOU HAVE QUESTIONS OR CONCERNS ABOUT THE TRANSACTION OR ABOUT THE DOCUMENTS. IF YOU WISH TO REVIEW TRANSACTION DOCUMENTS THAT YOU HAVE NOT YET SEEN, PLEASE CONTACT THE ESCROW AGENT.

______________________________________________________________________________

Â Â Â Â Â  (7) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section for a real estate sale and purchase transaction in which all or part of the purchase price consists of deferred payments by the buyer to the seller unless the escrow agent provides to the principals to the transaction:

Â Â Â Â Â  (a) A copy of any proposed instrument of conveyance between the buyer and seller to be used in the transaction;

Â Â Â Â Â  (b) A copy of any proposed deferred payment security instrument between the buyer and seller to be used in the transaction; and

Â Â Â Â Â  (c) A copy of any proposed promissory note or other evidence of indebtedness between the buyer and seller to be used in the transaction.

Â Â Â Â Â  (8) The notice and copies of documents that must be provided under subsections (6) and (7) of this section must be delivered in the manner most likely to ensure receipt by the principals to the transaction at least three days before completion of the transaction. If copies of documents have been provided under subsection (7) of this section and are subsequently amended, copies of the amended documents must be provided before completion of the transaction.

Â Â Â Â Â  (9) Failure of any person to comply with the requirements of subsections (3) to (8) of this section does not affect the validity of any transaction and may not be used as a basis to challenge any transaction. [Amended by 2003 c.260 Â§1]

Â Â Â Â Â  9.162 Definitions for ORS 9.160 to 9.166. As used in ORS 9.160 to 9.166 and 9.280, unless the context or subject matter requires otherwise:

Â Â Â Â Â  (1) ÂPersonÂ means a human being and where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

Â Â Â Â Â  (2) ÂRestitutionÂ means full, partial or nominal payment of pecuniary damages to a victim.

Â Â Â Â Â  (3) ÂVictimÂ means any person who the court determines has suffered pecuniary damages as a result of any other personÂs violation of ORS 9.160. [1987 c.860 Â§2]

Â Â Â Â Â  9.164 Investigation of alleged violation of ORS 9.160. Upon written complaint of any person or upon its own initiative, the Board of Governors of the Oregon State Bar shall investigate any alleged violation of ORS 9.160. [1987 c.860 Â§3]

Â Â Â Â Â  9.166 Enjoining practicing law without a license; restitution to victim. If the board has reason to believe that a person is practicing law without a license, the board may maintain a suit for injunctive relief in the name of the Oregon State Bar against any person violating ORS 9.160. The court shall enjoin any person violating ORS 9.160 from practicing law without a license. Any person who has been so enjoined may be punished for contempt by the court issuing the injunction. An injunction may be issued without proof of actual damage sustained by any person. The court shall order restitution to any victim of any person violating ORS 9.160. The prevailing party may recover its costs and attorney fees in any suit for injunctive relief brought under this section in which the board is the plaintiff. [1987 c.860 Â§4; 2001 c.300 Â§57; 2003 c.260 Â§3; 2003 c.670 Â§6]

Â Â Â Â Â  9.180 Classes of membership. All persons admitted to practice law in this state thereby shall become active members of the bar. Every member shall be an active member unless, at the memberÂs request, or for reasons prescribed by statute, the rules of the Supreme Court, or the rules of procedure, the member is enrolled as an inactive member. An inactive member may, on compliance with the rules of the Supreme Court and the rules of procedure and payment of all required fees, again become an active member. Inactive members shall not hold office or vote, but they shall have such other privileges as the board may provide. [Amended by 1961 c.499 Â§1; 1979 c.252 Â§18]

Â Â Â Â Â  9.190 [Amended by 1957 c.271 Â§1; 1961 c.138 Â§1; part renumbered 9.200 (2); repealed by 1969 c.602 Â§1 (9.191 enacted in lieu of 9.190)]

Â Â Â Â Â  9.191 Annual membership fees; professional liability assessments. (1) Except as provided in subsection (2) of this section, the annual membership fees to be paid by members of the Oregon State Bar shall be established by the Board of Governors of the Oregon State Bar, and each year notice of the proposed fees for the coming year shall be published and distributed to the membership not later than 20 days before the annual meeting of the house of delegates. Any increase in annual membership fees over the amount established for the preceding year must be approved by a majority of delegates of the house of delegates voting thereon at the annual meeting of the house of delegates. The board shall establish the date by which annual membership fees must be paid.

Â Â Â Â Â  (2) The board shall establish prorated membership fees payable for the year that a member is admitted to the practice of law in this state. If the new member is admitted on or before the date established by the board for the payment of annual membership fees under subsection (1) of this section, the new member must pay the full annual membership fees established under subsection (1) of this section.

Â Â Â Â Â  (3) In establishing annual membership fees, the board shall consider and be guided by the anticipated financial needs of the state bar for the year for which the fees are established, time periods of membership and active or inactive status of members. Annual membership fees may include any amount assessed under any plan for professional liability insurance for active members engaged in the private practice of law whose principal offices are in Oregon as provided in ORS 9.080 (2). The board may not require that a member who has been admitted to practice law in Oregon for 50 years or more pay membership fees, assessments or any amount under ORS 9.645, except that the member shall be required to pay any amount assessed under any plan for professional liability insurance if the member is engaged in the private practice of law and the memberÂs principal office is in Oregon. [1969 c.602 Â§2 (enacted in lieu of 9.190); 1973 c.21 Â§1; 1975 c.641 Â§5; 1977 c.527 Â§2; 1979 c.508 Â§3; 1985 c.486 Â§2; 1985 c.512 Â§3; 1995 c.302 Â§18; 1999 c.171 Â§7; 2001 c.104 Â§2; 2003 c.192 Â§3]

Â Â Â Â Â  9.200 Effect of failure to pay membership fees; reinstatement. (1) Any member in default in payment of membership fees established under ORS 9.191 (1) for a period of 90 days, or any person in default in payment of membership fees established under ORS 9.191 (2) for a period of 30 days after admission or as otherwise provided by the board, or any member in default in payment of assessed contributions to a professional liability fund under ORS 9.080 (2) for a period of 30 days, shall, after 60 daysÂ written notice of the delinquency, be suspended from membership in the bar. The notice of delinquency shall be sent by the executive director, by registered or certified mail, to the member in default at the last-known post-office address of the member. Failure to pay the fees or contributions within 60 days after the date of the deposit of the notice in the post office shall automatically suspend the delinquent member. The names of all members suspended from membership for nonpayment of fees or contributions shall be certified by the executive director to the State Court Administrator and to each of the judges of the Court of Appeals, circuit and tax courts of the state.

Â Â Â Â Â  (2) An active member delinquent in the payment of such fees or contributions shall not be entitled to vote.

Â Â Â Â Â  (3) A member suspended for delinquency in payment of such fees or contributions shall be reinstated only on compliance with the rules of the Supreme Court and the rules of procedure and payment of all required fees or contributions. [Amended by 1957 c.271 Â§1; 1961 c.499 Â§2; subsection (2) formerly part of 9.190; 1979 c.508 Â§4a]

Â Â Â Â Â  9.210 Board of bar examiners; fees of applicants for admission to bar. The Supreme Court shall appoint 12 members of the Oregon State Bar to a board of bar examiners. The Supreme Court shall also appoint two public members to the board who are not active or inactive members of the Oregon State Bar. The board shall examine applicants and recommend to the Supreme Court for admission to practice law those who fulfill the requirements prescribed by law and the rules of the Supreme Court. With the approval of the Supreme Court, the board may fix and collect fees to be paid by applicants for admission, which fees shall be paid into the treasury of the bar. [Amended by 1979 c.252 Â§20; 1981 c.193 Â§6]

Â Â Â Â Â  9.220 General requirements for admission. An applicant for admission as attorney must apply to the Supreme Court and show that the applicant:

Â Â Â Â Â  (1) Is at least 18 years old, which proof may be made by the applicantÂs affidavit.

Â Â Â Â Â  (2)(a) Is a person of good moral character and fit to practice law.

Â Â Â Â Â  (b) For purposes of this section and ORS 9.025, 9.070, 9.110, 9.210, 9.250 and 9.527, the lack of Âgood moral characterÂ may be established by reference to acts or conduct that reflect moral turpitude or to acts or conduct which would cause a reasonable person to have substantial doubts about the individualÂs honesty, fairness and respect for the rights of others and for the laws of the state and the nation. The conduct or acts in question should be rationally connected to the applicantÂs fitness to practice law.

Â Â Â Â Â  (3) Has the requisite learning and ability, which must be shown by the examination of the applicant, by the judges or under their direction. However, no rule shall establish any maximum on the number of times an applicant may apply for and take the bar examination whenever presented if the reason for refusing admission to practice law is failure to pass the bar examination. [Amended by 1973 c.827 Â§2; 1981 c.193 Â§7; 1983 c.373 Â§2; 1985 c.599 Â§1; 1991 c.726 Â§3; 1995 c.302 Â§21; 1999 c.171 Â§3]

Â Â Â Â Â  9.230 [Repealed by 1981 c.193 Â§12]

Â Â Â Â Â  9.240 [Amended by 1961 c.499 Â§3; repealed by 1993 c.213 Â§2]

Â Â Â Â Â  9.241 Practice of law by attorneys licensed in other jurisdictions; rules; fee. (1) Notwithstanding ORS 9.160, the Supreme Court may adopt rules to govern the appearance in judicial and administrative proceedings by attorneys who have not been admitted to practice law in this state. Subject to those rules, an attorney who has not been admitted to practice law in this state may appear as counsel for a party in an action or proceeding before a court, or may appear as counsel for a party in an administrative proceeding, if the attorney is associated with an active member of the Oregon State Bar.

Â Â Â Â Â  (2) Notwithstanding ORS 9.160, the Supreme Court may adopt rules pursuant to the procedures established by ORS 9.490 that allow attorneys who have not been admitted to practice law in this state to practice law in Oregon on a temporary basis, including performing transactional or prelitigation work.

Â Â Â Â Â  (3) The Supreme Court may by rule require the payment of a fee by an attorney appearing as counsel for a party in an action or proceeding before a court under the provisions of subsection (1) of this section. All amounts collected from any fee imposed by the Supreme Court under the provisions of this subsection shall be deposited with the Oregon State Bar and are continuously appropriated to the Oregon State Bar. Amounts appropriated to the Oregon State Bar under this subsection may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572 and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program and in collecting fees imposed under this subsection. [1993 c.213 Â§1; 2001 c.223 Â§1; 2003 c.260 Â§5]

Â Â Â Â Â  9.242 Advice on law of foreign jurisdiction; rules. (1) The Supreme Court may adopt rules permitting a person licensed to practice law in a foreign jurisdiction to advise on the law of that foreign jurisdiction in Oregon without the necessity of compliance with ORS 9.160.

Â Â Â Â Â  (2) As used in this section, Âforeign jurisdictionÂ means any nation, country, state, political or other entity other than any state of the United States, the District of Columbia, Puerto Rico or a United States Territory or possession. [1989 c.1052 Â§2]

Â Â Â Â Â  9.250 Order for admission; oath of qualified applicant. (1) If the Supreme Court finds that an applicant for admission as an attorney is 18 years of age or more, is of good moral character and fit to practice law, and possesses the requisite learning and ability to practice as an attorney in all the courts of this state, the court shall enter an order that the applicant be admitted to practice as an attorney. The order shall specify that admission take effect upon the applicant taking the oath required by subsection (2) of this section.

Â Â Â Â Â  (2) The applicant shall execute a written oath that in the practice of law the applicant will support the Constitution and laws of the United States and of this state, and be of faithful and honest demeanor in office. The applicant is entitled to practice as an attorney after the State Court Administrator has received the oath executed under this subsection. [Amended by 1973 c.827 Â§3; 1981 c.193 Â§8; 1989 c.1052 Â§6; 1991 c.726 Â§4; 1997 c.388 Â§3]

Â Â Â Â Â  9.260 [Amended by 1953 c.604 Â§1; 1979 c.252 Â§21; repealed by 1989 c.1052 Â§7 (9.261 enacted in lieu of 9.260)]

Â Â Â Â Â  9.261 Resignation of attorney. (1) An attorney may resign from membership in the bar pursuant to rules adopted by the board under ORS 9.542. After acceptance of the resignation by the Supreme Court, the attorney shall not be entitled to the rights nor subject to the disabilities or prohibitions incident to membership, except that the attorney is still subject to the power of the court in respect to matters arising prior to the resignation.

Â Â Â Â Â  (2) An attorney who has resigned may be readmitted to practice only in compliance with rules adopted pursuant to ORS 9.542. [1989 c.1052 Â§8 (enacted in lieu of 9.260)]

Â Â Â Â Â  9.270 [Amended by 1953 c.604 Â§1; 1961 c.499 Â§4; 1971 c.193 Â§17; 1979 c.252 Â§22; repealed by 1989 c.1052 Â§26]

Â Â Â Â Â  9.280 Prohibition on acting as immigration consultant; definitions; exception. (1) It shall be a violation of ORS 9.160 for any person to engage in the business or act in the capacity of an immigration consultant in this state, for compensation, unless the person is an active member of the Oregon State Bar.

Â Â Â Â Â  (2) As used in this section, unless the context or subject matter requires otherwise:

Â Â Â Â Â  (a) ÂImmigration consultantÂ means any person who gives advice on an immigration matter, including but not limited to drafting an application, brief, document, petition or other paper or completing a form provided by a federal or state agency in an immigration matter.

Â Â Â Â Â  (b) ÂImmigration matterÂ means any proceeding, filing or action affecting the immigration or citizenship status of any person which arises under immigration and naturalization law, executive order or presidential proclamation, or action of the United States Immigration and Naturalization Service, the United States Department of State or the United States Department of Labor.

Â Â Â Â Â  (3) This section does not apply to any person or qualified designated entity authorized by federal law to represent persons before the Board of Immigration Appeals or the United States Immigration and Naturalization Service. [1987 c.860 Â§5]

ATTORNEY AND CLIENT RELATIONSHIP

Â Â Â Â Â  9.310 Attorney defined; counsel. An attorney is a person authorized to represent a party in the written proceedings in any action, suit or proceeding, in any stage thereof. An attorney, other than the one who represents the party in the written proceedings, may also represent a party in court, or before a judicial officer, in which case the attorney is known as counsel, and the authority of the attorney is limited to the matters that transpire in the court or before such officer at the time.

Â Â Â Â Â  9.320 Necessity for employment of attorney; effect of employment. Any action, suit, or proceeding may be prosecuted or defended by a party in person, or by attorney, except that the state or a corporation appears by attorney in all cases, unless otherwise specifically provided by law. Where a party appears by attorney, the written proceedings must be in the name of the attorney, who is the sole representative of the client of the attorney as between the client and the adverse party, except as provided in ORS 9.310. [Amended by 1975 c.451 Â§171]

Â Â Â Â Â  9.330 Authority of attorney. An attorney has authority to bind the attorneyÂs client in any of the proceedings in an action, suit or proceeding, by the attorney and client agreement, filed with the clerk or entered in the appropriate record of the court. The attorney also has authority to receive money or property claimed by the client in an action, suit or proceeding, during the pendency thereof, or within three years after judgment, and upon the payment or delivery thereof to discharge the claim or acknowledge satisfaction of the judgment. This section does not prevent a party from employing a new attorney to issue execution upon a judgment or to take other proceedings prescribed by law for its enforcement, and when the party does so, the authority of the former attorney ceases. [Amended by 1985 c.540 Â§23; 2003 c.576 Â§277]

Â Â Â Â Â  9.340 Challenge by party of attorneyÂs authority to appear for party. If it is alleged by a party for whom an attorney appears that the attorney does so without authority, and the allegation is verified by the affidavit of the party, the court may, if it finds the allegation true, at any stage of the proceedings relieve the party for whom the attorney has assumed to appear from the consequences of the attorneyÂs acts.

Â Â Â Â Â  9.350 Challenge of attorneyÂs authority to appear for adverse party. The court or judge thereof may, on motion of either party and on showing reasonable grounds therefor, require the attorney for an adverse party to prove the authority under which the attorney appears, and until the attorney does so, may stay all proceedings by the attorney on behalf of the party for whom the attorney assumes to appear.

Â Â Â Â Â  9.360 Compelling delivery by attorney of money or papers. When an attorney refuses to deliver over money or papers to a person from whom or for whom the attorney has received them in the course of professional employment, the attorney may be required by an order of the court in which a judicial proceeding was prosecuted or defended, or if none were prosecuted or defended, then by an order of the circuit court or judge thereof for the county where such attorney resides or may be found, to do so within a specified time, or show cause why the attorney should not be punished for a contempt.

Â Â Â Â Â  9.370 Compelling delivery when attorney claims lien. If an attorney claims a lien, under the provisions of ORS 87.430, upon the money or papers subject to delivery under ORS 9.360, the court shall:

Â Â Â Â Â  (1) Impose, as a condition of making the order, the requirement that the client give security, in form and amount to be directed, to satisfy the lien when determined in an action or suit;

Â Â Â Â Â  (2) Summarily inquire into the facts on which the claim of a lien is founded, and determine the same; or

Â Â Â Â Â  (3) Direct the trial of the controversy by a jury, or refer it, and upon the verdict or report, determine the same as in other cases. [Amended by 1975 c.648 Â§70; 1991 c.67 Â§2; 2003 c.14 Â§9]

Â Â Â Â Â  9.380 Mode of changing attorneys. The attorney in an action, suit or proceeding may be changed, or the relationship of attorney and client terminated, as follows:

Â Â Â Â Â  (1) Before judgment or final determination, upon the consent of the attorney filed with the clerk or entered in the appropriate record of the court; or

Â Â Â Â Â  (2) At any time, upon the order of the court or judge thereof, based on the application of the client or the attorney, for good and sufficient cause. [Amended by 1985 c.540 Â§24; 2003 c.576 Â§278]

Â Â Â Â Â  9.390 Notice of change. When an attorney is changed as provided in ORS 9.380, written notice of the change and of the substitution of a new attorney, or of the appearance of the party in person, shall be given to the adverse party. Until then the adverse party is bound to recognize the former attorney.

Â Â Â Â Â  9.400 [1987 c.774 Â§8; renumbered 20.340 in 1997]

PROFESSIONAL CONDUCT

Â Â Â Â Â  9.460 Duties of attorneys. An attorney shall:

Â Â Â Â Â  (1) Support the Constitution and laws of the United States and of this state;

Â Â Â Â Â  (2) Employ, for the purpose of maintaining the causes confided to the attorney, such means only as are consistent with truth, and never seek to mislead the court or jury by any artifice or false statement of law or fact;

Â Â Â Â Â  (3) Maintain the confidences and secrets of the attorneyÂs clients consistent with the rules of professional conduct established pursuant to ORS 9.490; and

Â Â Â Â Â  (4) Never reject, for any personal consideration, the cause of the defenseless or the oppressed. [Amended by 1989 c.1052 Â§9; 1991 c.726 Â§5]

Â Â Â Â Â  9.470 [Repealed by 1965 c.353 Â§2]

Â Â Â Â Â  9.480 [Amended by 1965 c.353 Â§1; 1981 c.193 Â§9; renumbered 9.527]

Â Â Â Â Â  9.490 Formulation of rules of professional conduct; prohibition on certain sanctions for violation of rule. (1) The board of governors, with the approval of the house of delegates given at any regular or special meeting, shall formulate rules of professional conduct, and when such rules are adopted by the Supreme Court, shall have power to enforce the same. Such rules shall be binding upon all members of the bar.

Â Â Â Â Â  (2) A court of this state may not order that evidence be suppressed or excluded in any criminal trial, grand jury proceeding or other criminal proceeding, or order that any criminal prosecution be dismissed, solely as a sanction or remedy for violation of a rule of professional conduct adopted by the Supreme Court. [Amended by 1995 c.302 Â§19; 1995 c.708 Â§2]

PROHIBITED CONDUCT

Â Â Â Â Â  9.500 Solicitation of personal injury business by nonlawyer. No person shall solicit within the state any business on account of a claim for personal injuries to any person, or solicit any litigation on account of personal injuries to any person within the state, and any contract wherein any person not an attorney agrees to recover, either through litigation or otherwise, any damages for personal injuries to any person shall be void.

Â Â Â Â Â  9.505 Payment for referring claims resulting from personal injury or death. No person shall offer or promise payment of money or other consideration, or accept any offer or promise of payment of money or other consideration, nor shall any person pay or accept money or other consideration, for referring to an attorney any claim for damage resulting from personal injury or death. [1961 c.561 Â§1]

Â Â Â Â Â  9.510 Solicitation by attorneys. No attorney shall solicit business at factories, mills, hospitals or other places, or retain members of a firm or runners or solicitors for the purpose of obtaining business on account of personal injuries to any person, or for the purpose of bringing damage suits on account of personal injuries.

Â Â Â Â Â  9.515 Referral of claims, suits or actions between attorneys; division of fees. (1) Nothing contained in ORS 9.505 shall prevent referral of claims, suits or actions between attorneys.

Â Â Â Â Â  (2) The provisions of ORS 9.505 shall not prohibit the referral of claims, suits or actions between attorneys or the dividing of fees for legal services with another lawyer consistent with the rules of professional conduct adopted pursuant to ORS 9.490. [1961 c.561 Â§Â§2,3; 1989 c.1052 Â§10]

Â Â Â Â Â  9.520 Acceptance and prosecution of solicited claims. No attorney shall accept from a solicitor described in ORS 9.500 any claim for damages, or bring an action for damages on account of any claim obtained from such solicitor. Any agreement between an attorney and such solicitor regarding compensation to be paid to the attorney or solicitor is void.

Â Â Â Â Â  9.525 [1975 c.641 Â§8; repealed by 1983 c.618 Â§1]

BAR DISCIPLINARY PROCEEDINGS

Â Â Â Â Â  9.527 Grounds for disbarment, suspension or reprimand. The Supreme Court may disbar, suspend or reprimand a member of the bar whenever, upon proper proceedings for that purpose, it appears to the court that:

Â Â Â Â Â  (1) The member has committed an act or carried on a course of conduct of such nature that, if the member were applying for admission to the bar, the application should be denied;

Â Â Â Â Â  (2) The member has been convicted in any jurisdiction of an offense which is a misdemeanor involving moral turpitude or a felony under the laws of this state, or is punishable by death or imprisonment under the laws of the United States, in any of which cases the record of the conviction shall be conclusive evidence;

Â Â Â Â Â  (3) The member has willfully disobeyed an order of a court requiring the member to do or forbear an act connected with the legal profession;

Â Â Â Â Â  (4) The member is guilty of willful deceit or misconduct in the legal profession;

Â Â Â Â Â  (5) The member is guilty of willful violation of any of the provisions of ORS 9.460 or 9.510;

Â Â Â Â Â  (6) The member is guilty of gross or repeated negligence or incompetence in the practice of law; or

Â Â Â Â Â  (7) The member has violated any of the provisions of the rules of professional conduct adopted pursuant to ORS 9.490. [Formerly 9.480; 1989 c.1052 Â§11]

Â Â Â Â Â  9.528 Advice on conducting covert operations; participation in covert operations. (1) Notwithstanding ORS 9.527 (4), the attorneys listed in subsection (2) of this section:

Â Â Â Â Â  (a) May provide legal advice and direction to the officers and employees of a public body, as defined in ORS 192.410, or to the officers and employees of the federal government, on conducting covert activities for the purpose of enforcing laws, even though the activities may require the use of deceit or misrepresentation; and

Â Â Â Â Â  (b) May participate in covert activities that are conducted by public bodies, as defined in ORS 192.410, for the purpose of enforcing laws, or in covert activities that are conducted by the federal government for the purpose of enforcing laws, even though the participation may require the use of deceit or misrepresentation.

Â Â Â Â Â  (2) The provisions of this section apply to the Attorney General, the Deputy Attorney General, assistant attorneys general, district attorneys, deputy district attorneys and any other attorney employed by, or working on behalf of, a public body, as defined in ORS 192.410, or the federal government. [2001 c.667 Â§2]

Â Â Â Â Â  9.529 Status of proceedings relating to discipline, admission or reinstatement. Bar proceedings relating to discipline, admission and reinstatement are neither civil nor criminal in nature. They are sui generis and within the inherent power of the Supreme Court to control. The grounds for denying any applicant admission or reinstatement or for the discipline of attorneys set forth in ORS 9.005 to 9.755 are not intended to limit or alter the inherent power of the Supreme Court to deny any applicant admission or reinstatement to the bar or to discipline a member of the bar. [1983 c.618 Â§3; 1997 c.249 Â§9]

Â Â Â Â Â  9.530 [Repealed by 1965 c.353 Â§2]

Â Â Â Â Â  9.532 Local professional responsibility committees; state professional responsibility board; powers; witnesses; subpoenas; oaths. (1) The board of governors shall create local professional responsibility committees to investigate the conduct of attorneys. The composition and authority of local professional responsibility committees shall be as provided in the rules of procedure.

Â Â Â Â Â  (2) The board of governors shall also create a state professional responsibility board to review the conduct of attorneys and to institute disciplinary proceedings against members of the bar. The composition and authority of the state professional responsibility board shall be as provided in the rules of procedure.

Â Â Â Â Â  (3)(a) The state professional responsibility board and local professional responsibility committees shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the member being investigated, and the production of books, papers and documents pertaining to the matter under investigation.

Â Â Â Â Â  (b) A witness in an investigation conducted by the state professional responsibility board or a local professional responsibility committee who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. The state professional responsibility board or local professional responsibility committees may enforce any subpoena issued pursuant to paragraph (a) of this subsection by application to any circuit court.

Â Â Â Â Â  (c) Any member of the state professional responsibility board or a local professional responsibility committee may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection. [1983 c.618 Â§4]

Â Â Â Â Â  9.534 Disciplinary board; procedure before board; oaths; subpoenas; hearing; record. (1) The Supreme Court shall appoint a disciplinary board to hear formal charges against members of the bar. The composition and authority of, and procedure before, the disciplinary board or panels thereof shall be as provided in the rules of procedure.

Â Â Â Â Â  (2) A member, formally accused of misconduct by the bar, shall be given reasonable written notice of the charges against the member, a reasonable opportunity to defend against the charges, the right to be represented by counsel, and the right to examine and cross-examine witnesses. The member shall also have the right to appear and testify, and the right to the issuance of subpoenas for attendance of witnesses and the production of books, papers or documents in the defense of the member.

Â Â Â Â Â  (3) Rules of evidence and discovery in disciplinary proceedings shall be as provided in the rules of procedure.

Â Â Â Â Â  (4)(a) The disciplinary board shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the accused member, and the production of books, papers and documents pertaining to the matter before the disciplinary board.

Â Â Â Â Â  (b) A witness in a disciplinary proceeding who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. Subpoenas issued pursuant to paragraph (a) of this subsection may be enforced by application to any circuit court.

Â Â Â Â Â  (c) Any member of the disciplinary board may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (5) The hearing before the disciplinary board shall be held in the county in which the member charged maintains an office for the practice of law, the county in which the member resides, or the county in which the offense is alleged to have been committed. With the consent of the member, the hearing may be held elsewhere in the state.

Â Â Â Â Â  (6) A record of all hearings shall be made and preserved by the disciplinary board. [1983 c.618 Â§5]

Â Â Â Â Â  9.535 [1975 c.641 Â§9; 1979 c.450 Â§1; repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.536 Board decision; appeal to Supreme Court; review; costs. (1) Upon the conclusion of a hearing, the disciplinary board shall file with the State Court Administrator a written decision in the matter. The Oregon State Bar or the accused may seek review of the decision by the Supreme Court. Such review shall be a matter of right upon the request of either party. Otherwise, the decision of the disciplinary board shall be final. The procedure for seeking discretionary review and on review shall be as provided in the rules of procedure.

Â Â Â Â Â  (2) When a matter is before the Supreme Court for review, the court shall consider the matter de novo and may adopt, modify or reject the decision of the disciplinary board in whole or in part and thereupon enter an appropriate order.

Â Â Â Â Â  (3) The Supreme Court, or the disciplinary board in cases where its decision has become final, may award judgment in any bar proceeding for all or part of a partyÂs actual and necessary costs and disbursements incurred. The procedures for recovery of such costs and disbursements shall be the same as in civil cases.

Â Â Â Â Â  (4) The State Court Administrator shall enter any judgment for costs and disbursements in the records of the Supreme Court and shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the member or applicant resides or maintains an office for the practice of law or other business. If a judgment for costs and disbursements is entered against the bar, the State Court Administrator shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the bar maintains its principal place of business. On receipt of a certified copy of the judgment, the clerk of the circuit court shall file it and cause it to be entered in the circuit court register. Such judgment shall thereafter have the same force and effect, may be enforced by execution in the same manner, may be extended in the same manner and, upon payment, shall be satisfied in the same manner as other judgments entered in circuit court. [1983 c.618 Â§6; 1985 c.540 Â§25; 1991 c.790 Â§2; 1997 c.149 Â§1; 2003 c.192 Â§4; 2003 c.576 Â§175]

Â Â Â Â Â  9.537 Civil immunity of witnesses, bar officials and employees. (1) Any person who has made a complaint to the bar concerning the conduct of an attorney, or who has given information or testimony in or relative to a proposed or pending admission, reinstatement or disciplinary proceeding shall be absolutely immune from civil liability for any such acts.

Â Â Â Â Â  (2) The Oregon State Bar, its officers, the members of local professional responsibility committees, the state professional responsibility board, the board of bar examiners, the board of governors, the disciplinary board, and bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending admission, reinstatement or disciplinary proceedings. [1983 c.618 Â§7]

Â Â Â Â Â  9.539 Application to admission and reinstatement proceedings. ORS 9.534 and 9.536 apply to admission and reinstatement proceedings to the extent provided in the rules of procedure. However, the Supreme Court shall review the decisions of the disciplinary board in all such matters. [1983 c.618 Â§8]

Â Â Â Â Â  9.540 [Amended by 1961 c.499 Â§5; 1971 c.193 Â§18; repealed by 1973 c.490 Â§1 (9.541 enacted in lieu of 9.540)]

Â Â Â Â Â  9.541 [1973 c.490 Â§2 (enacted in lieu of 9.540); repealed by 1975 c.641 Â§13]

Â Â Â Â Â  9.542 Rules for investigation of attorneys and applicants; authority of board to require fingerprints. (1) The board of governors, subject to the approval of the Supreme Court, may adopt rules of procedure relating to the investigation of the conduct of attorneys and applicants for admission and reinstatement to the bar, and relating to the conduct of admission, reinstatement and disciplinary proceedings.

Â Â Â Â Â  (2) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the board of governors may require the fingerprints of a person who is applying for admission or reinstatement to the bar or for renewal of a license issued by the bar. [1983 c.618 Â§9; 2005 c.730 Â§56]

Â Â Â Â Â  9.545 [1983 c.617 Â§2 (enacted in lieu of 9.595); 1999 c.171 Â§1; renumbered 9.568 in 1999]

Â Â Â Â Â  9.550 [Amended by 1961 c.499 Â§6; 1973 c.490 Â§3; 1975 c.641 Â§6; 1979 c.252 Â§23; repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.555 Copy of complaint or notice to Attorney General when bar is plaintiff or defendant; exceptions. (1) Upon commencement of any action in which the bar is a plaintiff, the bar shall mail a copy of the complaint by certified or registered mail, return receipt requested, to the Attorney General and shall file proof of such mailing with the court.

Â Â Â Â Â  (2) When the bar is served with summons and complaint in an action in which the bar is named as a defendant, the bar shall give notice to the Attorney General by mailing a copy of the summons and complaint to the Attorney General by certified or registered mail, return receipt requested, within five working days of the date of service on the bar.

Â Â Â Â Â  (3) The notice provisions of subsections (1) and (2) of this section shall not apply to matters involving admission of any applicant to the bar, discipline or reinstatement of a member of the bar or claims made against a member of the bar for which the professional liability fund of the bar may be obligated to pay money damages under ORS 9.080 (2). [1985 c.446 Â§3]

Â Â Â Â Â  9.560 [Amended by 1963 c.106 Â§1; 1973 c.490 Â§4; 1975 c.641 Â§7; 1979 c.252 Â§24; repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.565 Tax return information from Department of Revenue; use. The Department of Revenue may furnish to the Oregon State Bar the name and address, if known, of any person admitted to practice law in this state who prepares a return or report permitted or required to be filed with the department for another, and may also furnish to the bar the name and address of the taxpayer, in instances where the department has reasonable grounds to believe the person preparing the return or report prepared it in violation of any provision of ORS 9.460 to 9.542 or 9.705 to 9.755 or the disciplinary rules adopted thereunder. The department shall provide a statement of the basis for its belief that a violation may have occurred. The bar and any person, board or committee described in ORS 9.537 (2), shall use the names, addresses and information furnished under this section solely in the enforcement of ORS 9.460 to 9.542 or 9.705 to 9.755 or the disciplinary rules adopted thereunder. Any information disclosed by the department pursuant to this section may be used in any bar proceeding relating to the discipline, admission or reinstatement of the person preparing the return or report. [1985 c.602 Â§10; 1999 c.171 Â§2]

ATTORNEY ASSISTANCE

Â Â Â Â Â  9.568 State lawyers assistance committee; personal and practice management assistance committees; rules; confidentiality; civil immunity. (1)(a) The board of governors of the Oregon State Bar may create a state lawyers assistance committee for the purpose of implementing a lawyers assistance program and, pursuant thereto, authorize the state lawyers assistance committee to investigate and resolve complaints or referrals regarding lawyers whose performance or conduct may impair their ability to practice law or their professional competence.

Â Â Â Â Â  (b) The board may adopt rules for the operation of the state lawyers assistance committee.

Â Â Â Â Â  (c) The purpose of the state lawyers assistance committee is the provision of supervision and assistance to those lawyers whose performance or conduct may impair their ability to practice law or their professional competence.

Â Â Â Â Â  (2)(a) In addition to the state lawyers assistance committee created under subsection (1) of this section, the board may create personal and practice management assistance committees to provide assistance to lawyers who are suffering from impairment or other circumstances that may adversely affect professional competence or conduct. Personal and practice management assistance committees may also provide advice and training to lawyers in practice management.

Â Â Â Â Â  (b) The board may adopt rules governing the provision of assistance to lawyers by personal and practice management assistance committees.

Â Â Â Â Â  (c) The purpose of a personal and practice management assistance committee is the provision of completely confidential assistance, advice and training to lawyers in a manner that fosters maximum openness in communications between a lawyer and the committee and that encourages a lawyer to seek assistance from the committee.

Â Â Â Â Â  (3) Any information provided to or obtained by the state lawyers assistance committee or any personal and practice management assistance committee, or provided to or obtained by any agent of those committees, is:

Â Â Â Â Â  (a) Confidential;

Â Â Â Â Â  (b) Exempt from the provisions of ORS 192.410 to 192.505;

Â Â Â Â Â  (c) Not discoverable or admissible in any civil proceeding without the written consent of the lawyer to whom the information pertains; and

Â Â Â Â Â  (d) Not discoverable or admissible in any disciplinary proceeding except to the extent provided by rules of procedure adopted pursuant to ORS 9.542.

Â Â Â Â Â  (4) The limitations placed on the disclosure and admissibility of information in this section shall not apply to information relating to a lawyerÂs noncooperation with the state lawyers assistance committee or any agent of the committee, or to information otherwise obtained by the bar from any other source.

Â Â Â Â Â  (5) The board may authorize the state lawyers assistance committee to act as the monitor or supervisor for lawyers placed on probation or in diversion in connection with a disciplinary investigation or proceeding, or who have been conditionally admitted or reinstated to the practice of law. Any information provided to or obtained by the state lawyers assistance committee when the committee acts as a monitor or supervisor under the provisions of this subsection is not subject to subsection (3) of this section.

Â Â Â Â Â  (6) All meetings of the state lawyers assistance committee and the personal and practice management assistance committees are exempt from the provisions of ORS 192.610 to 192.690.

Â Â Â Â Â  (7) Any person who makes a complaint or referral to the bar as to the competence of an attorney or provides information or testimony in connection with the state lawyers assistance committee or any personal and practice management assistance committee is not subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (8) With respect to their acts in connection with the state lawyers assistance committee or any personal and practice management assistance committee, the same privileges and immunities from civil and criminal proceedings that apply to prosecuting and judicial officers of the state shall apply to the board, all officers and employees of the bar, and the members of the committees and their agents.

Â Â Â Â Â  (9) For the purposes of this section, agents of the state lawyers assistance committee or a personal and practice management assistance committee include investigators, attorneys, counselors, staff personnel and any other individual or entity acting on behalf of or at the request of the committees. [Formerly 9.545; 2005 c.347 Â§3]

Â Â Â Â Â  9.570 [Repealed by 1983 c.618 Â§1]

LEGAL SERVICES PROGRAM

Â Â Â Â Â  9.572 Bar to establish Legal Services Program; director; advisory and technical committees. (1) The Oregon State Bar shall by rule establish a Legal Services Program. The program shall provide standards and guidelines for legal service providers receiving funding from fees collected under ORS 21.480. The rules shall also provide methods for evaluating legal service providers. Funding received under the program may be used only for the provision of legal services to the poor without charge and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program.

Â Â Â Â Â  (2) The Oregon State Bar shall appoint a director of the Legal Services Program established under this section. The bar shall prescribe the duties of the director and fix the salary of the director.

Â Â Â Â Â  (3) The Oregon State Bar may establish any advisory or technical committees it deems necessary to advise the bar in establishing and operating the Legal Services Program. [1997 c.801 Â§73]

Â Â Â Â Â  9.574 Funding of program. All fees collected under the provisions of ORS 21.480 shall be deposited with the State Court Administrator. Within the first 25 days of the month following the month in which the fees are collected, the State Court Administrator shall make the distribution required by ORS 21.480 (5). The remaining funds deposited with the State Court Administrator shall be deposited by the State Court Administrator with the Oregon State Bar. All amounts so deposited with the Oregon State Bar are continuously appropriated to the Oregon State Bar, and may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572 and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program. [1997 c.801 Â§72; 2003 c.737 Â§98]

Â Â Â Â Â  9.576 Review of providers; mediation; hearing; suspension of funding. (1) The director of the Legal Services Program appointed under ORS 9.572 shall periodically review legal service providers who receive funding from fees collected under ORS 21.480. If the director determines that there are reasonable grounds to believe that a provider is not in substantial compliance with the standards and guidelines adopted under ORS 9.572, the director shall negotiate with the provider in an attempt to bring the program into compliance.

Â Â Â Â Â  (2) If the director of the Legal Services Program is unable to negotiate satisfactory compliance with the standards and guidelines of the program established by the Oregon State Bar under ORS 9.572, the director shall give the provider 30 days in which to bring the program into compliance. If the director concludes that the program is not in compliance at the end of the 30-day period, the matter shall be submitted to mediation. The director and the provider shall jointly select a mediator. If the director and provider are unable to select a mediator within 15 days after the expiration of the 30-day period, any presiding judge for a judicial district may appoint a mediator upon the petition of the director.

Â Â Â Â Â  (3) If mediation under subsection (2) of this section fails to produce a resolution of the matter, the director shall give the provider notice that a hearing will be held not sooner than 30 days after the date the notice is given. If, after hearing, the director determines that the provider is not in compliance with the standards and guidelines of the program and that the provider has failed to show satisfactory progress towards achieving compliance, the director shall suspend further funding of the program until such time as the provider makes a showing of compliance. [1997 c.801 Â§74]

Â Â Â Â Â  9.578 Other funding sources. The Oregon State Bar may apply for, accept and expend moneys from any public or private source, including the federal government, made available for the purpose of establishing or funding legal service programs in Oregon. [1997 c.801 Â§75]

Â Â Â Â Â  9.580 [Repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.590 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.595 [1981 c.193 Â§11; repealed by 1983 c.618 Â§1 (9.545 enacted in lieu of 9.595)]

Â Â Â Â Â  9.600 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.610 [Repealed by 1953 c.609 Â§2]

CLIENT SECURITY FUND

Â Â Â Â Â  9.615 Definition for ORS 9.615 to 9.665. As used in ORS 9.615 to 9.665, Âclient security fundÂ means a fund created under ORS 9.625. [1967 c.546 Â§2]

Â Â Â Â Â  9.620 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.625 Plan to relieve client losses; rules. The board of governors may adopt a plan to relieve or mitigate pecuniary losses to the clients of active members caused by dishonest conduct of those members in their practice of law. The plan may provide for establishing, administering and dissolving a separate fund and for payments from that fund to reimburse losses and costs and expenses of administering the fund. The board may adopt rules of procedure to carry out the plan. The insurance laws of the state shall not apply to this fund. [1967 c.546 Â§3; 1975 c.641 Â§10; 1989 c.1052 Â§12]

Â Â Â Â Â  9.630 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.635 Sources of client security fund. A client security fund may include:

Â Â Â Â Â  (1) Transfers by the board of governors from other funds of the state bar;

Â Â Â Â Â  (2) Voluntary contributions and payments by members under ORS 9.645;

Â Â Â Â Â  (3) Claims recovered under ORS 9.665; and

Â Â Â Â Â  (4) Income from investments of the fund. [1967 c.546 Â§4]

Â Â Â Â Â  9.640 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.645 Annual payment by state bar members. To establish and maintain a client security fund, the board of governors may require an annual payment by each active member of the state bar. The payment authorized by this section shall be due at the same time, and enforced in the same manner, as payment of the annual membership fee. [1967 c.546 Â§5; 1975 c.641 Â§11; 1979 c.314 Â§1; 1983 c.122 Â§1; 1989 c.1052 Â§25; 1991 c.726 Â§6]

Â Â Â Â Â  9.650 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.655 Investigation of claim of loss; subpoena. (1) Upon the filing of a claim, verified under oath, by a client claiming a pecuniary loss under ORS 9.625, the board of governors or its designated representative shall determine if the person named in the claim as the attorney whose dishonest conduct caused the loss was an active member of the Oregon State Bar engaged in the practice of law in Oregon at the time of the transaction out of which the claim arose and whether the transaction arose out of the personÂs practice of law in Oregon. The board or designated representative shall then determine if the person:

Â Â Â Â Â  (a) Has been found guilty of a crime arising out of the claimed dishonest conduct which caused the loss;

Â Â Â Â Â  (b) In the case of a claim of loss of $5,000 or less, has been disbarred, suspended or reprimanded in disciplinary proceedings or has resigned from the bar due to circumstances arising out of the claimed dishonest conduct which caused the loss; or

Â Â Â Â Â  (c) Has been the object of a judgment entered in any proceeding arising out of the claimed dishonest conduct which caused the loss and, if the object of a judgment for money entered in favor of the claimant, has failed to pay the judgment, and execution issued on the judgment has been returned uncollected or that issuance of execution would be a useless act.

Â Â Â Â Â  (2) After complying with subsection (1) of this section, if the board or representative requires additional information to determine the claim, the board or the representative may compel by subpoena the person named in the claim as the attorney whose dishonest conduct caused the loss, or any other person having knowledge of the matter, to appear for the purpose of giving testimony, and may compel by subpoena the production of records and documents pertinent to the claim. The subpoena shall have the same force and effect as in a civil action in the circuit court, and may be enforced by order of the circuit court for the county in which the person was served. [1967 c.546 Â§6; 1975 c.641 Â§12; 1979 c.383 Â§1; 1989 c.1052 Â§13; 2003 c.576 Â§279; 2005 c.347 Â§4]

Â Â Â Â Â  9.657 Immunity from civil liability. (1) Any person who has made a claim with the client security fund committee of the bar concerning a loss allegedly caused by the intentional dishonest conduct of the personÂs lawyer, or who has given information to the bar relative to a proposed or pending client security fund claim shall be absolutely immune from civil liability for such acts.

Â Â Â Â Â  (2) The Oregon State Bar, its officers, the members of the client security fund committee, the board of governors, bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending client security fund claims. [1989 c.1052 Â§4]

Â Â Â Â Â  9.660 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.665 Authority for reimbursement of client; waiver of conditions; subrogation for amount paid. (1) Except as provided in this section, reimbursement from the client security fund is discretionary with the board of governors.

Â Â Â Â Â  (2) The board shall not authorize payment unless the conditions of ORS 9.655 (1) have been found to exist. However, the board may, in its sole discretion, waive one or more of the conditions of ORS 9.655 (1) in cases of extreme hardship or special and unusual circumstances. The state bar is subrogated, in the amount that a clientÂs claim is reimbursed from the client security fund, to all rights and remedies of that client against the attorney whose dishonest conduct caused the loss, against the estate of the attorney or against any other person liable for the loss. [1967 c.546 Â§7; 1989 c.1052 Â§14; 1991 c.726 Â§7; 2003 c.14 Â§10]

Â Â Â Â Â  9.670 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.680 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.690 [Repealed by 1953 c.609 Â§2]

SEARCH OR SEIZURE OF LAWYER FILES OR PREMISES

Â Â Â Â Â  9.695 Status of files or work premises of lawyer; inadmissibility of evidence subject to search or seizure. (1) Notwithstanding ORS 133.535, the files, papers, effects or work premises of a lawyer relating to the provision of legal service by the lawyer shall not be subject to search or seizure by any law enforcement officer, either by search warrant or otherwise.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply where there is probable cause to believe that the lawyer has committed, is committing or is about to commit a crime.

Â Â Â Â Â  (3) As used in this section, ÂlawyerÂ means a member of the Oregon State Bar or a person licensed to practice law in any court of this state or any court of record of the United States or of any state, territory or other jurisdiction of the United States.

Â Â Â Â Â  (4) Evidence or the fruits thereof obtained in violation of this section shall be inadmissible in any criminal or civil action or proceeding, except for an action or suit brought for violation of this section or the rights protected thereby. [1981 c.908 Â§1]

Â Â Â Â Â  9.700 [Repealed by 1953 c.609 Â§2]

ASSUMING PRACTICE OF NONPERFORMING ATTORNEY

Â Â Â Â Â  9.705 Definitions for ORS 9.705 to 9.755. As used in ORS 9.705 to 9.755:

Â Â Â Â Â  (1) ÂAffected attorneyÂ means a member or former member of the Oregon State Bar whose law practice is placed within the jurisdiction of the court or as to whom a petition has been filed to place such law practice within the jurisdiction of the court.

Â Â Â Â Â  (2) ÂLaw practiceÂ means a practice conducted by an individual, a partnership or a professional corporation. [1979 c.252 Â§2; 1985 c.512 Â§4; 1989 c.1052 Â§15]

Â Â Â Â Â  9.710 Jurisdiction of circuit court when attorney fails to devote adequate attention to practice or to interests of clients. The circuit court of the county in which an attorney engaged in the practice of law in this state maintains or has maintained a principal office shall have jurisdiction as provided in ORS 9.705 to 9.755 whenever such attorney:

Â Â Â Â Â  (1) Without good reason has ceased to devote or is incapable of devoting time and attention, personally or through another attorney, to the law practice of the attorney; or

Â Â Â Â Â  (2) For any reason has ceased to devote or is incapable of devoting the time and attention, personally or through another attorney, to the law practice of the attorney which is necessary to protect the interests of the clients of the attorney. [1979 c.252 Â§3; 1985 c.512 Â§5; 1989 c.1052 Â§16]

Â Â Â Â Â  9.715 Effect of failure to respond to inquiry from bar. If the affected attorney fails to respond or respond adequately within seven days to an inquiry sent by registered mail or by certified mail with return receipt from the bar to the last-known address of that attorney regarding the alleged failure of the affected attorney to serve and protect adequately the interests of that client of the attorney, either personally or through another attorney, the board of governors may petition the court to take jurisdiction over the law practice of an affected attorney as provided in ORS 9.705 to 9.755. Notice of the filing of the petition, and a copy thereof, shall be served upon the affected attorney, or if appropriate, upon the heirs of the affected attorney, personal representatives or conservators together with notice of time and place for hearing upon said petition. Service may be made by personal or substituted service as provided by law for service of a summons, or in the alternative, may be made by certified or registered mail, return receipt requested, addressed to the affected attorney at the latest address shown on the official membership records of the Oregon State Bar or to the personal representative or conservator of the affected attorney at the latest address shown in the probate proceeding. The court may prescribe additional alternative methods of service as it deems necessary to protect the interest of the affected attorney. Hearing upon said petition shall be held not sooner than five days, nor more than 15 days, after the filing of the petition. [1979 c.252 Â§4; 1985 c.512 Â§6; 1989 c.1052 Â§17; 1991 c.249 Â§2]

Â Â Â Â Â  9.720 Court assuming law practice; hearing. If after notice and an opportunity to be heard the court finds that it has jurisdiction and finds that the assumption of such jurisdiction is necessary in order to protect the interest of the clients of the affected attorney or to protect the public interest, the court may, by appropriate order, immediately take jurisdiction over the law practice of the affected attorney, including all legal files, clientsÂ trust funds, clientsÂ property and all books, records, funds and property used in the law practice of the affected attorney. [1979 c.252 Â§5]

Â Â Â Â Â  9.722 Temporary protective order. Notwithstanding ORS 9.715 and 9.720, the court may enter a temporary order authorizing the Oregon State Bar to take specific action to protect the interests of an attorneyÂs clients, an attorneyÂs employees or other persons without giving notice of the petition to the affected attorney, to the heirs of the affected attorney or to the personal representative or conservator for the attorney if the bar establishes by affidavit or by verified petition that immediate and irreparable injury, loss or damage will result to a client of the attorney, an employee of the attorney or other person if the temporary order is not entered. [1997 c.135 Â§2]

Â Â Â Â Â  9.725 Appointment of custodians of law practice; duties of custodian and court. (1) If the court assumes jurisdiction under ORS 9.705 to 9.755, it shall appoint one or more attorneys who are members in good standing of the Oregon State Bar to act as custodian of the law practice of the affected attorney. Immediately upon appointment, such custodian shall take possession and control of all property comprising the law practice of the affected attorney. The court may order any custodian appointed under ORS 9.705 to 9.755 to do one or more of the following:

Â Â Â Â Â  (a) Examine the files and records of the law practice and obtain information as to any pending matters which may require attention;

Â Â Â Â Â  (b) Notify persons and entities who appear to be clients of the affected attorney that the court has assumed jurisdiction and inform such persons that it may be in their best interest to obtain other legal counsel;

Â Â Â Â Â  (c) Apply for extensions of time pending employment of other counsel by the client;

Â Â Â Â Â  (d) File notices, motions and pleadings on behalf of the client where jurisdictional time limits are involved and other legal counsel has not yet been obtained;

Â Â Â Â Â  (e) Give notice to appropriate persons and entities who may be affected, other than clients, that the court has assumed jurisdiction;

Â Â Â Â Â  (f) Arrange for the surrender or delivery of clientsÂ papers or property; and

Â Â Â Â Â  (g) Do such other acts as the court may direct to carry out the purposes of ORS 9.705 to 9.755.

Â Â Â Â Â  (2) The court shall have jurisdiction over the files, records and property of the affected attorney for the purposes of ORS 9.705 to 9.755, and may make all orders necessary or appropriate to protect the interest of the affected attorney, the clients of the affected attorney and the public. [1979 c.252 Â§6; 1985 c.512 Â§7; 1989 c.1052 Â§18]

Â Â Â Â Â  9.730 Restriction of custodianÂs practice. An attorney appointed as custodian under ORS 9.705 to 9.755, and any professional corporation, partner, associate or person sharing office with such custodian shall be prohibited from accepting employment by any client of the affected attorney as to any legal matter pending at the time of the custodianÂs appointment, provided, however, that any act done by such custodian pursuant to order of the court under ORS 9.705 to 9.755 shall not be deemed acceptance of employment. [1979 c. 252 Â§9; 1985 c.512 Â§8; 1989 c.1052 Â§19]

Â Â Â Â Â  9.735 Compensation of custodian. The court shall enter a judgment awarding reasonable compensation and expenses to any attorney who acts as custodian under ORS 9.705 to 9.755. The judgment shall be against the affected attorney or the estate of the affected attorney. The judgment is a lien upon all nontrust funds, office furnishings, supplies, equipment, library and other personal property used in the law practice of the affected attorney retroactive to the date of filing of the petition for jurisdiction under ORS 9.705 to 9.755. The judgment lien is subordinate to nonpossessory liens and security interest created prior to its taking effect, and may be foreclosed as provided in ORS chapter 87. [1979 c.252 Â§11; 1985 c.512 Â§9; 1989 c.1052 Â§20; 2003 c.576 Â§225]

Â Â Â Â Â  9.740 Court orders appealable; stay. Jurisdictional and final orders of the circuit court pursuant to ORS 9.705 to 9.755 are appealable but may not be stayed except as ordered by the circuit court or any appellate court. [1979 c.252 Â§7; 1985 c.512 Â§10; 1989 c.1052 Â§21]

Â Â Â Â Â  9.745 Statutes of limitation suspended. Any applicable statute of limitations or time limit for the filing set by statute or rule of court as it relates to the affected attorneyÂs clients shall be suspended automatically by the filing of a petition for jurisdiction under ORS 9.705 to 9.755 for a period of 120 days following the date of filing of such petition. [1979 c.252 Â§8; 1985 c.512 Â§11; 1989 c.1052 Â§22]

Â Â Â Â Â  9.750 Applicability of lawyer-client privilege to examination of files and records. Persons examining the files and records of the law practice of the affected attorney pursuant to ORS 9.705 to 9.755 shall observe the lawyer-client privilege and shall make disclosure only to the extent necessary to carry out the purposes of ORS 9.705 to 9.755. Such disclosure is a disclosure which is reasonably necessary for the accomplishment of the purpose for which the affected attorney was consulted. The appointment of such custodian shall not affect the lawyer-client privilege which privilege shall apply to communications by or to the custodian to the same extent as it would have applied to communications by or to the affected attorney. [1979 c.252 Â§10; 1985 c.512 Â§12; 1989 c.1052 Â§23]

Â Â Â Â Â  9.755 Final report of custodian; petition for compensation; court approval. Whenever the purposes of ORS 9.705 to 9.755 have been accomplished with respect to the law practice of an affected attorney, the custodian attorney shall file with the court a final report and accounting of all funds and property coming into the custody of that attorney. A copy thereof and a copy of the petition of custodian attorney for compensation and expenses shall be mailed to all persons upon whom service was made pursuant to ORS 9.715. Upon approval by the court an order shall be entered approving the final report and accounting, fixing the amount of compensation and expenses to be allowed to the custodian attorney, and discharging the custodian attorney from further duties. [1979 c.252 Â§12; 1985 c.512 Â§13; 1989 c.1052 Â§24]

LAW LIBRARIES

Â Â Â Â Â  9.760 Judicial department library services; fees. The State Court Administrator may authorize any library of the judicial department of government to provide photographic or other copies of any of its materials, and to make reasonable charges for such copies or services. [Amended by 1959 c.655 Â§1; 1985 c.308 Â§2]

Â Â Â Â Â  9.770 [Amended by 1959 c.655 Â§2; repealed by 1985 c.308 Â§6]

Â Â Â Â Â  9.780 Exchange of legal publications. The State Court Administrator may send, free of charge, one copy of the codes, session laws and Supreme Court, Court of Appeals and Oregon Tax Court reports of this state as the same may be published, to each state and foreign country that exchanges, free of charge, its codes, session laws and equivalent reports with this state. All legal books and publications received in exchange by the state shall be added to the collection of the State of Oregon Law Library. [Amended by 1985 c.308 Â§3; 2001 c.779 Â§6]

Â Â Â Â Â  9.790 Legislative Counsel furnishing copies of codes and session laws for exchange. The Legislative Counsel shall, upon requisition of the State Court Administrator, supply a sufficient number of copies of the codes and session laws of this state, as the same may be published, to carry out the provisions of ORS 9.780. [Amended by 1985 c.308 Â§4]

Â Â Â Â Â  9.800 Sale of surplus codes and session laws. The State Court Administrator may sell the unused sets of Oregon codes and session laws which are not needed for the purpose of exchanging for the codes and session laws of other states and for other books. The sales shall be for cash and the proceeds deposited as provided by ORS 8.130. [Amended by 1985 c.308 Â§5]

Â Â Â Â Â  9.810 [Repealed by 1985 c.308 Â§6]

Â Â Â Â Â  9.820 Law libraries in Multnomah County. In all counties containing more than 400,000 inhabitants, according to the latest federal decennial census, the county court or board of county commissioners may contract with any law library association or corporation owning and maintaining a law library in the county at or convenient to the courthouse, for the use of the library by the judges of the circuit and county courts, county commissioners, district attorney and all members of the bar, and shall, if the association permits the use of its library by all members of the bar without charge, pay therefor all library fees collected pursuant to ORS 21.350 (1) to the library association or corporation for the use of the library. [Amended by 1963 c.519 Â§1; 1965 c.619 Â§3]

Â Â Â Â Â  9.830 Disposition of library fees in Multnomah County. Fees collected pursuant to ORS 21.350 (1) shall be paid, in the manner determined by the State Court Administrator, to the appropriate officer of the county within the first 25 days of the month following the month in which collected, for payment to the library association or corporation contracted with pursuant to ORS 9.820. [Amended by 1965 c.619 Â§4; 1981 s.s. c.3 Â§78; 1983 c.763 Â§36]

Â Â Â Â Â  9.840 Law libraries in counties other than Multnomah County. The county court of any county containing not more than 400,000 inhabitants, according to the latest federal decennial census, may, after a resolution duly passed by the bar association of the county therefor has been filed with the county clerk, pass a resolution at a regular meeting of the county court, declaring that the county maintains and operates a law library as described in ORS 21.350 (3), or that the county proposes, after the passing of the resolution by the county court, to establish, maintain and operate such a library, and reciting that the county has a population of not more than 400,000, according to the latest federal decennial census. Such resolution shall be authorization and direction to the clerk of a court to collect the fees prescribed in ORS 21.350 (1). Fees so collected shall be paid, in the manner determined by the State Court Administrator, to the appropriate officer of the county within the first 25 days of the month following the month in which collected. [Amended by 1963 c.519 Â§2; 1965 c.619 Â§5; 1981 s.s. c.3 Â§79; 1983 c.763 Â§37; 1997 c.801 Â§147]

Â Â Â Â Â  9.850 Disposition of library fees in counties other than Multnomah County. In all counties containing not more than 400,000 inhabitants, according to the latest federal decennial census, the county court may use such part of the law library fees collected pursuant to ORS 21.350 (1) as the court deems desirable for the purpose of acquiring, maintaining or operating a law library at the county seat of the county, at such place as the court may direct. In no event may moneys received from law library fees be used for any purpose other than acquiring, maintaining or operating a law library. [Amended by 1963 c.519 Â§3; 1965 c.619 Â§6; 2003 c.14 Â§11]

PENALTIES

Â Â Â Â Â  9.990 Penalties. (1) Any person who violates ORS 9.160 shall be fined not more than $500 or imprisoned in the county jail for a period not to exceed six months, or both.

Â Â Â Â Â  (2) Any person who violates any of the provisions of ORS 9.500 or 9.520 commits a Class A violation.

Â Â Â Â Â  (3) Any person violating any of the provisions of ORS 9.505 shall, upon conviction, be fined not more than $1,000 or imprisoned in the county jail for a period not to exceed one year, or both. [Subsection (3) enacted as 1961 c.561 Â§4; 1999 c.1051 Â§143]

_______________



Chapter 10

Chapter 10 Â Juries

2005 EDITION

JURIES

COURTS OF RECORD; COURT OFFICERS; JURIES

GENERAL PROVISIONS

10.010Â Â Â Â Â Â  Definitions

10.020Â Â Â Â Â Â  Kinds of juries

10.030Â Â Â Â Â Â  Eligibility for jury service; discrimination prohibited

10.050Â Â Â Â Â Â  Excuse from jury duty

10.055Â Â Â Â Â Â  Deferment of jury service

10.061Â Â Â Â Â Â  Fees payable to jurors; required waiver

10.065Â Â Â Â Â Â  Mileage fee and reimbursement of other expenses

10.075Â Â Â Â Â Â  Payment of per diem and mileage fees by state; payment of other expenses

10.080Â Â Â Â Â Â  Seeking or offering to procure place on jury or list of jurors and selection of juror pursuant to request prohibited

10.090Â Â Â Â Â Â  Prohibited acts by employers against jurors; notice to jurors; remedy for violations

10.095Â Â Â Â Â Â  Duty of jury; instructions

10.100Â Â Â Â Â Â  View of premises by jury

10.105Â Â Â Â Â Â  Jury service term

10.107Â Â Â Â Â Â  Implementation of Âone day, one trialÂ jury service

10.115Â Â Â Â Â Â  Hearing or speech impaired jurors

10.125Â Â Â Â Â Â  Security for jury sequestered or kept overnight

SELECTION AND SUMMONING OF GRAND JURORS AND TRIAL JURORS IN CIRCUIT COURTS

10.205Â Â Â Â Â Â  Selection and summoning of jurors; identification numbers

10.215Â Â Â Â Â Â  Master jury list; sources; contents

10.225Â Â Â Â Â Â  Term jury list; contents; notice to persons whose names appear on list

10.235Â Â Â Â Â Â  Additional jurors; selection; notice

10.245Â Â Â Â Â Â  Determining eligibility of jurors; eligibility form; effect of false statements or failure to respond

10.255Â Â Â Â Â Â  Record of persons summoned to serve as jurors

10.265Â Â Â Â Â Â  Preservation of jury orders, records and papers

10.275Â Â Â Â Â Â  Jury challenges; request for access to confidential jury records; order allowing disclosure; exclusive procedure

JURY OF INQUEST

10.810Â Â Â Â Â Â  Definition

10.820Â Â Â Â Â Â  Number of jurors required to concur

PENALTIES

10.990Â Â Â Â Â Â  Penalties

10.992Â Â Â Â Â Â  Penalty for violation of ORS 10.090

GENERAL PROVISIONS

Â Â Â Â Â  10.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂClerk of courtÂ means the trial court administrator or any other nonjudicial officer or employee of the circuit court for a county authorized by the presiding judge for the judicial district.

Â Â Â Â Â  (2) ÂJurorÂ means any juror or prospective juror.

Â Â Â Â Â  (3) ÂJuryÂ means a body of persons temporarily selected from persons who live in a particular county or district, and invested with power to present or indict in respect to a crime or to try a question of fact. [Amended by 1985 c.703 Â§1; 1995 c.658 Â§22; 1995 c.781 Â§21; 1997 c.801 Â§121]

Â Â Â Â Â  10.020 Kinds of juries. A jury is of three kinds:

Â Â Â Â Â  (1) A grand jury.

Â Â Â Â Â  (2) A trial jury.

Â Â Â Â Â  (3) A jury of inquest.

Â Â Â Â Â  10.030 Eligibility for jury service; discrimination prohibited. (1) Except as otherwise specifically provided by statute, the opportunity for jury service shall not be denied or limited on the basis of race, national origin, gender, age, religious belief, income, occupation or any other factor that discriminates against a cognizable group in this state.

Â Â Â Â Â  (2) Any person is eligible to act as a juror in a civil trial unless the person:

Â Â Â Â Â  (a) Is not a citizen of the United States;

Â Â Â Â Â  (b) Does not live in the county in which summoned for jury service;

Â Â Â Â Â  (c) Is less than 18 years of age; or

Â Â Â Â Â  (d) Has had rights and privileges withdrawn and not restored under ORS 137.281.

Â Â Â Â Â  (3)(a) Any person is eligible to act as a juror in a criminal trial, beginning on or after December 5, 1996, unless the person:

Â Â Â Â Â  (A) Is not a citizen of the United States;

Â Â Â Â Â  (B) Does not live in the county in which summoned for jury service;

Â Â Â Â Â  (C) Is less than 18 years of age;

Â Â Â Â Â  (D) Has had rights and privileges withdrawn and not restored under ORS 137.281; or

Â Â Â Â Â  (E) Has been convicted of a felony or served a felony sentence within the prior 15 years.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂFelony sentenceÂ includes any incarceration, post-prison supervision, parole or probation imposed upon conviction of a felony or served as a result of conviction of a felony.

Â Â Â Â Â  (B) ÂHas been convicted of a felonyÂ has the meaning given that term in ORS 166.270.

Â Â Â Â Â  (4) A person who is blind, hearing or speech impaired or physically disabled shall not be ineligible to act as a juror or be excluded from a jury list or jury service on the basis of blindness, hearing or speech impairment or physical disability alone.

Â Â Â Â Â  (5) No person is eligible to act as a juror in any circuit court of this state within 24 months after being discharged from jury service in a federal court in this state or circuit court of this state unless that personÂs service as a juror is required because of a need for additional jurors.

Â Â Â Â Â  (6) In addition to the disqualifications listed in subsection (2) of this section, a person is ineligible to act as a juror on a grand jury if the person has been convicted of a felony, other than a felony traffic offense, or has served a felony sentence, other than a sentence for a felony traffic offense, within the prior 15 years. As used in this subsection, ÂconvictionÂ means an adjudication of guilt upon a verdict or finding entered in a criminal proceeding in a court of competent jurisdiction. [Amended by 1971 c.630 Â§1; 1975 c.781 Â§4; 1977 c.262 Â§1; 1985 c.703 Â§2; 1989 c.224 Â§3; 1997 c.313 Â§8; 1997 c.736 Â§1]

Â Â Â Â Â  10.040 [Amended by 1961 c.454 Â§208; 1975 c.84 Â§1; repealed by 1979 c.728 Â§1]

Â Â Â Â Â  10.050 Excuse from jury duty. (1) A judge of the court or clerk of court shall excuse a person from acting as a juror upon a showing of undue hardship or extreme inconvenience to the person, the personÂs family, the personÂs employer or the public served by the person. In applying this subsection the judge or clerk of court shall carefully consider and weigh both the public need for juries which are representative of the full community and the individual circumstances offered as a justification for excuse from jury service. A person may request and be granted excuse from jury service under this subsection by means of telephone communication or mail.

Â Â Â Â Â  (2) Notwithstanding ORS 10.030 (4), a judge may, by own motion, excuse a juror whose presence on the jury would substantially impair the progress of the action on trial or prejudice the parties thereto.

Â Â Â Â Â  (3) A judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is 70 years of age or older. A person may request and be granted excuse from jury service under this subsection by means of telephone communication or mail.

Â Â Â Â Â  (4) A judge of the court or clerk of court shall excuse a woman from acting as a juror upon the request of the woman if the woman is breast-feeding a child. A request for excuse from jury service under this subsection must be made in writing.

Â Â Â Â Â  (5) Unless the public need for juries in the court outweighs the individual circumstances of the person summoned, a judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is the sole caregiver for a child or other dependent during the courtÂs normal hours of operation, the person is unable to afford day care or make other arrangements for the care of the dependent, and the person personally attends to the dependent during the courtÂs normal hours of operation. [Amended by 1967 c.389 Â§1; 1975 c.160 Â§3; 1977 c.262 Â§2; 1977 c.631 Â§2; 1979 c.728 Â§2; 1985 c.703 Â§5; 1995 c.808 Â§1; 1997 c.313 Â§35; 1999 c.1085 Â§1]

Â Â Â Â Â  10.055 Deferment of jury service. A judge of the court or clerk of court may allow, for good cause shown, a person summoned to serve as a juror for a particular jury service term to defer jury service to any other term beginning within one year after the end of the term for which the person was summoned. The name of a person allowed to defer jury service shall be included with the names of persons to be summoned as jurors for the subsequent term to which jury service is deferred. [1967 c.473 Â§2; 1969 c.176 Â§1; 1971 c.207 Â§1; 1975 c.342 Â§13; 1985 c.703 Â§6]

Â Â Â Â Â  10.060 [Amended by 1955 c.296 Â§1; 1971 c.358 Â§1; 1981 c.509 Â§1; 1985 c.703 Â§7; repealed by 1999 c.1085 Â§3 (10.061 enacted in lieu of 10.060)]

Â Â Â Â Â  10.061 Fees payable to jurors; required waiver. (1) The fee of jurors in courts other than circuit courts is $10 for each day that a juror is required to attend.

Â Â Â Â Â  (2)(a) The fee of jurors for the first two days of required attendance in circuit court during a term of service is $10 for each day that a juror is required to attend.

Â Â Â Â Â  (b) The fee of jurors for the third and subsequent days of required attendance in circuit court during a term of service is $25 for each day that a juror is required to attend.

Â Â Â Â Â  (3) Unless otherwise provided by the terms of an employment agreement, a juror must waive the jurorÂs fee provided for in subsection (1), (2) or (4) of this section if the juror is paid a wage or salary by the jurorÂs employer for the days that the juror is required to attend a court, including a municipal or justice court. The provisions of this subsection do not affect any claim a juror may have for mileage reimbursement under ORS 10.065.

Â Â Â Â Â  (4) In addition to the fees and mileage prescribed in subsection (1) of this section and ORS 10.065 for service in a court other than a circuit court, the governing body of a city or county may provide by ordinance for an additional juror fee and for city or county reimbursement of jurors for mileage and other expenses incurred in serving as jurors in courts other than circuit courts. [1999 c.1085 Â§4 (enacted in lieu of 10.060); 2001 c.761 Â§3; 2001 c.779 Â§13; 2002 s.s.1 c.10 Â§3]

Â Â Â Â Â  10.065 Mileage fee and reimbursement of other expenses. (1) In addition to the fees prescribed in ORS 10.061, a juror who is required to travel from the jurorÂs usual place of abode in order to execute or perform service as a juror in a court other than a circuit court shall be paid mileage at the rate of eight cents a mile for travel in going to and returning from the place where the service is performed.

Â Â Â Â Â  (2) In addition to the fees prescribed in ORS 10.061, a juror who is required to travel from the jurorÂs usual place of abode in order to execute or perform service as a juror in a circuit court shall be paid mileage at the rate of 20 cents a mile for travel in going to and returning from the place where the service is performed. Mileage paid to a juror shall be based on the shortest practicable route between the jurorÂs residence and the place where court is held.

Â Â Â Â Â  (3) In addition to the fees prescribed in ORS 10.061, the State Court Administrator may reimburse a juror who uses public transportation to travel from the jurorÂs usual place of abode in order to execute or perform service as a juror in a circuit court, without regard to the distance traveled by the juror.

Â Â Â Â Â  (4) In addition to the fees prescribed in ORS 10.061, a juror serving in circuit court may be paid for lodging expenses, dependent care expenses and other reasonable expenses that arise by reason of jury service. Expenses under this subsection may be paid only upon written request of the juror, made in such form and containing such information as may be required by the State Court Administrator. The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of expenses under this subsection. Payment of expenses under this subsection is subject to availability of funds for the payment.

Â Â Â Â Â  (5) A juror shall be paid the mileage and other expenses provided for in this section for each dayÂs attendance at court.

Â Â Â Â Â  (6) The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of mileage and expenses under subsections (2) to (4) of this section. [1957 c.676 Â§1; 1971 c.358 Â§2; 1981 c.509 Â§2; 1999 c.1085 Â§5; 2002 s.s.1 c.10 Â§4]

Â Â Â Â Â  10.070 [Repealed by 1957 c.676 Â§2]

Â Â Â Â Â  10.075 Payment of per diem and mileage fees by state; payment of other expenses. (1) The per diem fees, mileage and expenses due to each juror in the circuit court shall be paid by the state from funds available for the purpose. Payment shall be made upon a certified statement, prepared by the clerk of court, showing the number of days each juror has served and the amount due each juror for mileage and other expenses.

Â Â Â Â Â  (2) If a jury in the circuit court is provided food, drink, lodging or transportation by order of the circuit court, the cost thereof shall be paid by the state from funds available for the purpose.

Â Â Â Â Â  (3) Each circuit court shall offer each juror the opportunity to waive receipt of the per diem and mileage expenses otherwise payable to the juror for the purpose of funding Judicial Department programs and activities identified by the Chief Justice of the Supreme Court. All amounts waived by a juror under the provisions of this subsection are continuously appropriated to the Judicial Department programs and activities that are identified by the Chief Justice for receipt of the waived amounts, and may be used only for the purposes of those programs and activities.

Â Â Â Â Â  (4) This section does not apply to mileage and other expenses of jurors reimbursed by a county as provided in ORS 10.061 (4). [1981 s.s. c.3 Â§43; 1985 c.703 Â§8; 1999 c.1085 Â§6]

Â Â Â Â Â  10.077 [Formerly 17.315; 1981 s.s. c.30 Â§60; repealed by

Â Â Â Â Â  1985 c.703 Â§28]

Â Â Â Â Â  10.080 Seeking or offering to procure place on jury or list of jurors and selection of juror pursuant to request prohibited. (1) A person may not ask or request any sheriff, constable or any other person, whose duty it is under the law to select or summon any jury or juror, to select or put the person upon the jury. A person may not procure or offer to procure for the person or for another person a place upon any jury or seek to have the person or another placed upon the list of jurors that is required by law to be made.

Â Â Â Â Â  (2) A sheriff, constable or other person who has a duty under the law to select or summon a jury may not select, summon or place upon any jury any person whom the sheriff, constable or other person has been asked or requested to select or summon. [Amended by 2003 c.14 Â§12]

Â Â Â Â Â  10.090 Prohibited acts by employers against jurors; notice to jurors; remedy for violations. (1) An employer shall not discharge or threaten to discharge, intimidate, or coerce any employee by reason of the employeeÂs service or scheduled service as a juror on a grand jury, trial jury or jury of inquest.

Â Â Â Â Â  (2) This section shall not be construed to alter or affect an employerÂs policies or agreements with employees concerning employeesÂ wages during times when an employee serves or is scheduled to serve as a juror.

Â Â Â Â Â  (3) When summoning jurors, the person whose duty it is under the law to summon shall notify each juror of the jurorÂs rights under this section.

Â Â Â Â Â  (4) Upon complaint filed by a prospective juror or a juror who has served or upon petition of the district attorney, the circuit court shall have jurisdiction to prevent and restrain violations of this section by issuing appropriate orders, including but not limited to, reinstatement of an employee discharged by reason of service as a juror, with back pay for the time the employee was discharged. [1975 c.160 Â§1; 1985 c.703 Â§11]

Â Â Â Â Â  10.095 Duty of jury; instructions. The jury, subject to the control of the court, in the cases specified by statute, are the judges of the effect or value of evidence addressed to them, except when it is thereby declared to be conclusive. They are, however, to be instructed by the court on all proper occasions:

Â Â Â Â Â  (1) That their power of judging of the effect of evidence is not arbitrary, but to be exercised with legal discretion, and in subordination to the rules of evidence;

Â Â Â Â Â  (2) That they are not bound to find in conformity with the declarations of any number of witnesses, which do not produce conviction in their minds, against a less number, or against a presumption or other evidence satisfying their minds;

Â Â Â Â Â  (3) That a witness false in one part of the testimony of the witness is to be distrusted in others;

Â Â Â Â Â  (4) That the testimony of an accomplice ought to be viewed with distrust, and the oral admissions of a party with caution;

Â Â Â Â Â  (5) That in civil cases the affirmative of the issue shall be proved, and when the evidence is contradictory, the finding shall be according to the preponderance of evidence;

Â Â Â Â Â  (6) That in criminal cases a person is innocent of a crime or wrong until the prosecution proves otherwise, and guilt shall be established beyond reasonable doubt;

Â Â Â Â Â  (7) That evidence is to be estimated, not only by its own intrinsic weight, but also according to the evidence which it is in the power of one side to produce and of the other to contradict; and, therefore,

Â Â Â Â Â  (8) That if weaker and less satisfactory evidence is offered when it appears that stronger and more satisfactory was within the power of the party, the evidence offered should be viewed with distrust. [Formerly 17.250]

Â Â Â Â Â  10.100 View of premises by jury. Whenever, in the opinion of the court, it is proper that the jury should have a view of real property which is the subject of the litigation, or of the place in which any material fact occurred, it may order the jury to be conducted in a body, in the custody of a proper officer, to the place, which shall be shown to them by the judge or by a person appointed by the court for that purpose. While the jury are thus absent, no person, other than the judge or person so appointed, shall speak to them on any subject connected with the trial. [Formerly 17.230]

Â Â Â Â Â  10.105 Jury service term. The length of a jury service term in a county shall be established by the presiding judge for the judicial district, but no trial juror shall be required to serve more than 10 days unless necessary to complete the trial of an action. A day of service is each day during a jury service term on which a juror is required to attend and attends. [1985 c.703 Â§4; 1995 c.781 Â§22]

Â Â Â Â Â  10.107 Implementation of Âone day, one trialÂ jury service. The Chief Justice of the Supreme Court shall take all reasonable actions necessary to expedite implementation of juror service procedures for circuit courts that will allow a person called for jury service to serve for one day, or for one trial if selected to serve on a trial. [1999 c.1085 Â§10]

Â Â Â Â Â  10.110 [Amended by 1955 c.717 Â§1; 1957 c.393 Â§1; 1973 c.836 Â§312; 1981 s.s. c.3 Â§44; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.115 Hearing or speech impaired jurors. (1) As used in this section:

Â Â Â Â Â  (a) ÂAssistive communication deviceÂ means any equipment designed to facilitate communication by a disabled person.

Â Â Â Â Â  (b) ÂDisabled jurorÂ means a person who is hearing or speech impaired, who is summoned to serve as a juror and whose name is drawn for grand jury or trial jury service.

Â Â Â Â Â  (c) ÂQualified interpreterÂ means a person who is readily able to communicate with a disabled juror, accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

Â Â Â Â Â  (2) The court to which a disabled juror is summoned, upon written request by the juror and upon a finding by the court that the juror requires the services of a qualified interpreter or the use of an assistive communication device in examination of the juror as to the jurorÂs qualifications to act as a juror or in performance by the juror of the functions of a juror, shall appoint a qualified interpreter for the juror and shall fix the compensation and expenses of the interpreter and shall provide an appropriate assistive communication device if needed. The compensation and expenses of an interpreter so appointed and the cost of any assistive communication device shall be paid by the public authority required to pay the fees due to the juror.

Â Â Â Â Â  (3) An oath or affirmation shall be administered to a qualified interpreter appointed for a disabled juror, in substance that the interpreter will accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, a qualified interpreter appointed for a disabled juror shall be present during deliberations by the jury on which the juror serves. The interpreter shall not participate in the jury deliberations in any manner except to facilitate communication between the disabled juror and the other jurors or other persons with whom the jurors may communicate, and the court shall so instruct the jury and the interpreter.

Â Â Â Â Â  (5) When a disabled juror serves on a trial jury each party to the proceeding shall stipulate to the presence of the qualified interpreter appointed for the juror during jury deliberations, and shall prepare and deliver to the court proposed instructions in respect to the interpreter. [1985 c.703 Â§9; 1989 c.224 Â§4; 1991 c.750 Â§6]

Â Â Â Â Â  10.120 [Amended by 1965 c.387 Â§1; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  10.125 Security for jury sequestered or kept overnight. When a jury is kept overnight or otherwise sequestered and the sheriff is ordered to provide security for the jury by a judge or clerk of court of the court to which the jurors were summoned, the sheriff shall provide that security. The cost of providing the security shall be paid by the county. [1985 c.703 Â§10]

Â Â Â Â Â  10.130 [Amended by 1979 c.728 Â§3; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.135 [1969 c.219 Â§1; 1973 c.836 Â§313; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.140 [Amended by 1955 c.717 Â§2; repealed by 1969 c.219 Â§2]

Â Â Â Â Â  10.150 [Amended by 1955 c.717 Â§3; 1977 c.465 Â§1; 1981 s.s. c.3 Â§45; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.160 [Amended by 1955 c.717 Â§4; 1981 s.s. c.3 Â§46; repealed by 1985 c.703 Â§28]

SELECTION AND SUMMONING OF GRAND JURORS AND TRIAL JURORS IN CIRCUIT COURTS

Â Â Â Â Â  10.205 Selection and summoning of jurors; identification numbers. (1) ORS 10.205 to 10.265 govern the selection and summoning of persons for service as grand jurors or trial jurors in the circuit court in a county.

Â Â Â Â Â  (2) The presiding judge for the judicial district may authorize the use of juror identification numbers in place of juror names in the performance of functions under ORS 10.215 to 10.265, 132.020 and ORCP 57 B for the selection of jurors in the county, except for functions under ORS 10.215 (4) and 10.225 (3), when to do so would promote the efficiency of the selection process, but the selection must be done randomly. [1985 c.703 Â§12; 1995 c.781 Â§23; 2005 c.385 Â§4]

Â Â Â Â Â  10.210 [Amended by 1957 c.594 Â§1; 1961 c.705 Â§4; 1965 c.510 Â§11; 1977 c.519 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  10.215 Master jury list; sources; contents. (1) The State Court Administrator shall cause to be prepared at least once each year a master jury list containing names selected at random from the source lists. The source lists are the most recent list of electors of the county, the records furnished by the Department of Transportation as provided in ORS 802.260 (2) and any other sources approved by the Chief Justice of the Supreme Court that will furnish a fair cross section of the citizens of the county. The State Court Administrator and circuit courts may use source lists obtained from any person or public body, and jury lists containing names selected from a source list, only for purposes consistent with administering the selection and summoning of persons for service as jurors, the drawing of names of jurors, and other tasks necessary to accomplish those functions. Except as specifically provided by law, the State Court Administrator and circuit courts may not disclose source lists obtained from any person or public body, and jury lists containing names selected from a source list, to any other person or public body.

Â Â Â Â Â  (2) A public body having custody, possession or control of any list that may be used as a source list for preparation of a master jury list, upon written request by the State Court Administrator, shall make its list available at any reasonable time and, except as otherwise provided in ORS 802.260, without charge to the State Court Administrator for inspection or copying. The public body, upon written request by the State Court Administrator, shall provide a copy of its list for the date and in the form requested to the State Court Administrator. Except as otherwise provided in ORS 802.260, the copy shall be provided without charge.

Â Â Â Â Â  (3) The number of names placed on a master jury list shall be sufficient to meet the projected need for grand jurors and trial jurors in the circuit court in the county, but the total number shall not be less than two percent of the population of the county according to the latest federal decennial census.

Â Â Â Â Â  (4) A master jury list shall contain the first name, the surname, the place of residence and, if assigned, the juror identification number of each person whose name is placed thereon.

Â Â Â Â Â  (5) A master jury list shall be certified by the trial court administrator and placed on file in the circuit court as soon as possible after it is prepared.

Â Â Â Â Â  (6) A newly filed master jury list shall be maintained separately from the previously filed master jury list. The presiding judge shall designate when a newly filed master jury list becomes effective, after which time names of persons shall not be selected from the previously filed master jury list for a term jury list. When a newly filed master jury list becomes effective, all orders, records and papers prepared in connection with the selection process based on the previously filed master jury list shall be preserved by the trial court administrator and State Court Administrator for the period prescribed by the State Court Administrator under ORS 8.125.

Â Â Â Â Â  (7) The State Court Administrator may make adjustments to the master jury list, and may authorize the presiding judge of a judicial district to make adjustments to a term jury list, for the purpose of updating the addresses of persons appearing on the lists and removing the names of persons who are deceased, permanently ineligible for jury service or permanently excused from jury service. The State Court Administrator shall ensure that a record is maintained of all adjustments to jury lists made under this subsection.

Â Â Â Â Â  (8) For the purposes of this section, Âpublic bodyÂ has the meaning given that term in ORS 174.109. [1985 c.703 Â§13; 1987 c.681 Â§3; 1995 c.273 Â§6; 1995 c.781 Â§24a; 1997 c.872 Â§15; 2001 c.779 Â§14; 2003 c.803 Â§18; 2005 c.385 Â§5]

Â Â Â Â Â  10.220 [Amended by 1955 c.717 Â§5; 1957 c.594 Â§2; 1959 c.462 Â§1; 1961 c.705 Â§5; 1965 c.510 Â§12; 1977 c.519 Â§2; 1981 s.s. c.3 Â§47; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.225 Term jury list; contents; notice to persons whose names appear on list. (1) Not less than 10 days before the commencement of a jury service term in a county, a term jury list containing names selected at random from the master jury list shall be prepared at the direction of the presiding judge for the judicial district or clerk of court.

Â Â Â Â Â  (2) The number of names placed on a term jury list shall be determined by the presiding judge or clerk of court according to the projected need for grand jurors and trial jurors in the circuit court in the county for the term.

Â Â Â Â Â  (3) A term jury list shall contain the first name, the surname, the place of residence and, if assigned, the juror identification number of each person whose name is placed thereon.

Â Â Â Â Â  (4) A term jury list shall be certified by the clerk of court and placed on file in the circuit court as soon as possible after it is prepared.

Â Â Â Â Â  (5) Not less than 10 days before the commencement of a jury service term, the clerk of court shall summon the persons whose names are placed on the term jury list by giving written notice to each of them by mail. [1985 c.703 Â§14; 1995 c.781 Â§25]

Â Â Â Â Â  10.230 [Amended by 1981 s.s. c.3 Â§48; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.235 Additional jurors; selection; notice. (1) When an additional number of jurors is needed for a jury service term in a county because the term jury list for the term becomes exhausted, or in the opinion of the presiding judge for the judicial district is likely to become exhausted, before the end of the term, additional jurors may be selected and summoned as provided in this section.

Â Â Â Â Â  (2) The presiding judge for the judicial district may order an additional number of names selected from the master jury list and added to the term jury list in the same manner as the original term jury list is prepared. As directed by the presiding judge of the circuit court, the persons whose names are added to the term jury list shall be summoned by the clerk of court giving written notice to each of them by mail or by the sheriff or other officer giving written notice to each of them personally or by leaving written notice at the personÂs place of residence with some person of suitable age and discretion. The notice need be given only a reasonable time before the day on which the persons summoned are required to attend.

Â Â Â Â Â  (3) If the master jury list becomes exhausted or in the opinion of the presiding judge is likely to become exhausted, the presiding judge may order that the clerk of court select an additional number of names from the source lists described in ORS 10.215 (1) and that the persons whose names are so selected be summoned as provided in subsection (2) of this section.

Â Â Â Â Â  (4) If there is an immediate need for additional jurors, a judge of the circuit court for the county may direct the clerk of court, sheriff or other officer to summon a sufficient number of eligible persons to meet that need. Those persons shall be summoned as directed by the judge. [1985 c.703 Â§15; 1995 c.781 Â§26]

Â Â Â Â Â  10.240 [Amended by 1981 s.s. c.3 Â§49; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.245 Determining eligibility of jurors; eligibility form; effect of false statements or failure to respond. (1) Before or at the time a person summoned to serve as a juror reports for jury service in a county, a judge of the circuit court for the county or clerk of court shall question the person as to the eligibility of the person to act as a juror under ORS 10.030. If a judge or clerk of court determines that a person so questioned is not eligible to act as a juror, the person shall be discharged.

Â Â Â Â Â  (2) The presiding judge for the judicial district may cause to be mailed or delivered with a jurorÂs summons a juror eligibility form and instructions for completion of the form and return of the completed form by mail or personal delivery to the clerk of court by a specified date. The form shall set forth the eligibility requirements prescribed in ORS 10.030.

Â Â Â Â Â  (3) A person who knowingly makes a false statement of material fact in response to a question on a juror eligibility form may be punished for contempt.

Â Â Â Â Â  (4) A completed juror eligibility form shall contain the summoned personÂs signed declaration that the responses to questions on the form are true to the best of the personÂs knowledge and an acknowledgment that a knowingly made false statement of material fact may be punished by a fine or imprisonment or both. Notarization of a completed form shall not be required.

Â Â Â Â Â  (5) If a person summoned is unable to complete a juror eligibility form, another person may do it for the person summoned. Another person completing a form shall indicate on the form that the person did so and the reason therefor.

Â Â Â Â Â  (6) If a person summoned fails to return a properly completed juror eligibility form as instructed, a judge of the circuit court may direct the person to appear forthwith and properly complete a form. If the person fails to appear as directed, a judge of the circuit court shall order the person to appear and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

Â Â Â Â Â  (7) Before or at the time a person summoned reports for jury service, a judge of the circuit court or clerk of court may question the person as to responses to questions on a completed jury eligibility form returned by the person and grounds for any ineligibility of the person to act as a juror. Any pertinent information so acquired shall be noted on the form.

Â Â Â Â Â  (8) Review by a judge of the circuit court or clerk of court of a completed juror eligibility form returned by a person summoned satisfies the requirement prescribed in subsection (1) of this section that a person summoned be questioned. If a judge or clerk of court determines that a person is not eligible to act as a juror based on a completed form, the person shall be discharged. [1985 c.703 Â§16; 1995 c.781 Â§27]

Â Â Â Â Â  10.250 [Amended by 1981 s.s. c.3 Â§50; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.255 Record of persons summoned to serve as jurors. The clerk of court shall cause to be prepared a record on all persons summoned to serve as jurors for a jury service term in a county, specifying:

Â Â Â Â Â  (1) Those who did not attend.

Â Â Â Â Â  (2) Those who were discharged for ineligibility to act as jurors.

Â Â Â Â Â  (3) Those who were discharged for any other reason.

Â Â Â Â Â  (4) Those whose jury service was deferred and the term to which jury service of each was deferred.

Â Â Â Â Â  (5) Those who attended and were not discharged or deferred.

Â Â Â Â Â  (6) The per diem fees and mileage due to each entitled thereto. [1985 c.703 Â§17]

Â Â Â Â Â  10.260 [Repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.265 Preservation of jury orders, records and papers. After the end of a jury service term in a county, all orders, records and papers prepared in connection with the selection and summoning of persons to serve as jurors for the term as provided in ORS 10.225 to 10.255 shall be preserved by the clerk of court for the period established by the State Court Administrator under ORS 8.125. [1985 c.703 Â§18; 1995 c.244 Â§6]

Â Â Â Â Â  10.270 [Amended by 1967 c.532 Â§7; 1967 c.533 Â§17; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.275 Jury challenges; request for access to confidential jury records; order allowing disclosure; exclusive procedure. (1) A person challenging a jury panel under ORS 136.005 or ORCP 57 A who seeks jury records that are confidential under ORS 10.215 must include a request for access to the confidential records in the motion challenging the jury panel. The motion and supporting affidavit must be served on the trial court administrator and the State Court Administrator. The request must:

Â Â Â Â Â  (a) Specify the purpose for which the jury records are sought; and

Â Â Â Â Â  (b) Identify with particularity the relevant jury records sought to be released including the type and time period of the records.

Â Â Â Â Â  (2) The court may order release of the jury records if the court finds that:

Â Â Â Â Â  (a) The jury records sought are likely to produce evidence relevant to the motion; and

Â Â Â Â Â  (b) Production of the jury records is not unduly burdensome.

Â Â Â Â Â  (3) An order under subsection (2) of this section may include, but need not be limited to:

Â Â Â Â Â  (a) A requirement that the moving party provide advance payment to the trial court administrator and, if applicable, the State Court Administrator for the reasonable costs of providing copies of the jury records; and

Â Â Â Â Â  (b) Restrictions on further disclosure of the jury records including, but not limited to:

Â Â Â Â Â  (A) A requirement that the moving party return all originals and copies to the court at the conclusion of the proceeding;

Â Â Â Â Â  (B) A requirement that the jury records may be used only for the purpose of supporting the jury panel challenge made in the motion;

Â Â Â Â Â  (C) A prohibition against distributing the jury records to a person who is not an agent or representative of the moving party; and

Â Â Â Â Â  (D) A prohibition against contacting or attempting to contact the persons whose names appear on the jury records without specific authorization of the court.

Â Â Â Â Â  (4) The trial court administrator or the State Court Administrator may intervene at any time as a matter of right as to any issues relating to the release of jury records under this section.

Â Â Â Â Â  (5) The procedure established by this section is the exclusive means for compelling production of confidential jury records as evidence relevant to a challenge to a jury panel under ORS 136.005 or ORCP 57 A. [2001 c.779 Â§16]

Â Â Â Â Â  10.280 [Repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.290 [Amended by 1965 c.387 Â§2; repealed by 1975 c.342 Â§1]

Â Â Â Â Â  10.300 [Amended by 1963 c.519 Â§4; 1973 c.836 Â§314; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.310 [Repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.320 [Amended by 1979 c.728 Â§4; 1981 s.s. c.3 Â§51; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.330 [Amended by 1981 s.s. c.3 Â§52; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.340 [Amended by 1963 c.519 Â§5; repealed by 1975 c.342 Â§1]

Â Â Â Â Â  10.350 [Repealed by 1975 c.342 Â§1]

Â Â Â Â Â  10.400 [1975 c.342 Â§3; 1977 c.631 Â§3; 1981 s.s. c.3 Â§53; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.410 [1975 c.342 Â§4; 1977 c.631 Â§4; 1981 s.s. c.3 Â§54; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.420 [1975 c.342 Â§5; 1977 c.631 Â§5; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.430 [1975 c.342 Â§6; 1977 c.631 Â§6; 1981 s.s. c.3 Â§55; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.440 [1975 c.342 Â§7; 1977 c.631 Â§7; 1981 s.s. c.3 Â§56; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.450 [1975 c.342 Â§8; 1977 c.631 Â§8; 1981 s.s. c.3 Â§57; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.460 [1975 c.342 Â§9; 1977 c.631 Â§9; 1981 s.s. c.3 Â§58; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.470 [1975 c.342 Â§10; 1977 c.631 Â§10; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.480 [1975 c.342 Â§11; 1977 c.631 Â§11; 1981 s.s. c.3 Â§59; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.490 [1975 c.342 Â§12; repealed by 1981 s.s. c.3 Â§141]

JURY OF INQUEST

Â Â Â Â Â  10.810 Definition. A jury of inquest is a body of six persons, legally qualified to serve as jurors, summoned from the inhabitants of a particular district before the district attorney, sheriff or other ministerial officer, to inquire of particular facts. [Formerly 146.010; 1965 c.221 Â§9]

Â Â Â Â Â  10.820 Number of jurors required to concur. The verdict of a jury of inquest is sufficient if two-thirds of the jurors concur therein. [Formerly 146.020]

PENALTIES

Â Â Â Â Â  10.990 Penalties. (1) Violation of ORS 10.080 is a Class B violation.

Â Â Â Â Â  (2) If a person summoned to serve as a juror in a circuit court fails to attend as required, the court shall order the person to appear forthwith and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

Â Â Â Â Â  (3) A juror summoned to a court who fails to give attention in court, or who leaves without permission while the court is in session or otherwise fails to complete required jury service without permission, may be punished for contempt of the court. [Amended by 1985 c.703 Â§19; 1999 c.1051 Â§144]

Â Â Â Â Â  10.992 Penalty for violation of ORS 10.090. Any employer who violates ORS 10.090 commits a Class A violation. [1975 c.160 Â§2; 1999 c.1051 Â§145]

_______________



Chapter 11

Chapter 11 (Former Provisions)

Forms of Actions and Suits

FORMS OF ACTIONS AND SUITS

COURTS OF RECORD; COURT OFFICERS; JURIES

11.010 [Repealed by 1979 c.284 §199]

11.020 [Repealed by 1979 c.284 §199]

11.030 [Renumbered 30.715]

11.040 [Repealed by 1973 c.85 §3]

11.050 [1973 c.85 §1; repealed by 1979 c.284 §199]

11.060 [1973 c.85 §2; repealed by 1979 c.284 §199]

_______________



Chapter 12

Chapter 12 Â Limitations of Actions and Suits

2005 EDITION

TITLE 2

PROCEDURE IN CIVIL PROCEEDINGS

ChapterÂ Â Â Â  12.Â Â Â Â Â Â  Limitations of Actions and Suits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.Â Â Â Â Â Â  Jurisdiction; Venue; Change of Judge

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  17.Â Â Â Â Â Â  Compromise; Settlement

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  18.Â Â Â Â Â Â  Judgments

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  19.Â Â Â Â Â Â  Appeals

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.Â Â Â Â Â Â  Attorney Fees; Costs and Disbursements

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  21.Â Â Â Â Â Â  Fees Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  22.Â Â Â Â Â Â  Bonds and Other Security Deposits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.Â Â Â Â Â Â  Enforcement and Recognition of Foreign Judgments; Foreign-Money Claims

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.Â Â Â Â Â Â  Support Enforcement

_______________

Chapter 12 Â Limitations of Actions and Suits

2005 EDITION

LIMITATIONS OF ACTIONS AND SUITS

PROCEDURE IN CIVIL PROCEEDINGS

GENERAL PROVISIONS

12.010Â Â Â Â Â Â  Time of commencing actions

12.020Â Â Â Â Â Â  When action deemed begun

12.040Â Â Â Â Â Â  Limitations of suits generally; land patent suits; defense of possession by equitable title; suit on new promise, fraud or mistake

12.050Â Â Â Â Â Â  Action to recover real property

12.060Â Â Â Â Â Â  Suit or action on land contracts; time when they cease to affect the property

12.070Â Â Â Â Â Â  Action on judgment, decree or sealed instrument

12.080Â Â Â Â Â Â  Action on certain contracts or liabilities

12.085Â Â Â Â Â Â  Action against garnishee

12.090Â Â Â Â Â Â  Accounts; accrual of cause of action

12.100Â Â Â Â Â Â  Action on official act or penalty

12.110Â Â Â Â Â Â  Actions for certain injuries to person not arising on contract; action for overtime or premium pay; action for professional malpractice; effect of fraud or deceit; action for injuries to person arising from nuclear incident

12.115Â Â Â Â Â Â  Action for negligent injury to person or property

12.117Â Â Â Â Â Â  Actions based on child abuse

12.120Â Â Â Â Â Â  Action on escape; action for defamation

12.125Â Â Â Â Â Â  Action arising under rental agreement

12.130Â Â Â Â Â Â  Action for penalty

12.135Â Â Â Â Â Â  Action for damages from construction, alteration or repair of improvement to real property; Âsubstantial completionÂ defined; application

12.137Â Â Â Â Â Â  Action for loss of or damage to property arising from nuclear incident

12.140Â Â Â Â Â Â  Actions not otherwise provided for

12.150Â Â Â Â Â Â  Suspension of running of statute by absence or concealment

12.155Â Â Â Â Â Â  Effect of notice of advance payment on running of period of limitation

12.160Â Â Â Â Â Â  Suspension as to persons under disability

12.170Â Â Â Â Â Â  Disability must exist when right of action accrues

12.180Â Â Â Â Â Â  Coexisting disabilities must all be removed

12.190Â Â Â Â Â Â  Effect of death on limitations

12.195Â Â Â Â Â Â  Effect of attorney death on limitations

12.200Â Â Â Â Â Â  Suspension by war as to alien

12.210Â Â Â Â Â Â  Suspension by injunction or prohibition of statute

12.220Â Â Â Â Â Â  Commencement of new action after involuntary dismissal

12.230Â Â Â Â Â Â  Acknowledgment or promise taking contract case out of statute; effect of payment

12.240Â Â Â Â Â Â  Effect of payment after obligation becomes due

12.250Â Â Â Â Â Â  Actions by state, county or public corporations

12.270Â Â Â Â Â Â  Conclusive presumption of validity of governmental subdivision boundary proceedings one year after effective date

12.272Â Â Â Â Â Â  Action based on pesticide application

12.274Â Â Â Â Â Â  Action against trustee of express trust

12.276Â Â Â Â Â Â  Action for death, injury or damage resulting from breast implants

12.278Â Â Â Â Â Â  Action against manufacturer of certain pickup trucks

12.280Â Â Â Â Â Â  Action based on practice of land surveying

12.282Â Â Â Â Â Â  Action against manufacturer of extendable equipment

UNIFORM CONFLICT OF LAWS-LIMITATIONS ACT

12.410Â Â Â Â Â Â  Definitions for ORS 12.410 to 12.480

12.420Â Â Â Â Â Â  Purpose

12.430Â Â Â Â Â Â  Claims based on law of other states; limitation period

12.440Â Â Â Â Â Â  Application of statutes and rules governing conflict of laws

12.450Â Â Â Â Â Â  When limitation period of another state not applicable

12.460Â Â Â Â Â Â  Claims to which statutes apply

12.470Â Â Â Â Â Â  Severability

12.480Â Â Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  12.010 Time of commencing actions. Actions shall only be commenced within the periods prescribed in this chapter, after the cause of action shall have accrued, except where a different limitation is prescribed by statute. [Amended by 1979 c.284 Â§43]

Â Â Â Â Â  12.020 When action deemed begun. (1) Except as provided in subsection (2) of this section, for the purpose of determining whether an action has been commenced within the time limited, an action shall be deemed commenced as to each defendant, when the complaint is filed, and the summons served on the defendant, or on a codefendant who is a joint contractor, or otherwise united in interest with the defendant.

Â Â Â Â Â  (2) If the first publication of summons or other service of summons in an action occurs before the expiration of 60 days after the date on which the complaint in the action was filed, the action against each person of whom the court by such service has acquired jurisdiction shall be deemed to have been commenced upon the date on which the complaint in the action was filed. [Amended by 1973 c.731 Â§1]

Â Â Â Â Â  12.030 [Repealed by 1973 c.731 Â§2]

Â Â Â Â Â  12.040 Limitations of suits generally; land patent suits; defense of possession by equitable title; suit on new promise, fraud or mistake. (1) A suit shall only be commenced within the time limited to commence an action as provided in this chapter; and a suit for the determination of any right or claim to or interest in real property shall be deemed within the limitations provided for actions for the recovery of the possession of real property.

Â Â Â Â Â  (2) No suit shall be maintained to set aside, cancel, annul or otherwise affect a patent to lands issued by the United States or this state, or to compel any person claiming or holding under such patent to convey the lands described therein, or any portion of them, to the plaintiff in such suit, or to hold the same in trust for, or to the use and benefit of such plaintiff, or on account of any matter, thing or transaction which was had, done, suffered or transpired prior to the date of such patent, unless such suit is commenced within 10 years from the date of such patent.

Â Â Â Â Â  (3) This section shall not bar an equitable owner in possession of real property from defending possession by means of the equitable title; and in any action for the recovery of any real property, or the possession thereof, by any person or persons claiming or holding the legal title to the same under such patent against any person or persons in possession of such real property under any equitable title, or having in equity the right to the possession thereof as against the plaintiff in such action, such equitable right of possession may be pleaded by answer in such action, or set up by bill in equity to enjoin such action or execution upon any judgment rendered therein; and the right of such equitable owner to defend possession in such action, or by bill for injunction, shall not be barred by lapse of time while an action for the possession of such real property is not barred.

Â Â Â Â Â  (4) In a suit upon a new promise, fraud or mistake, the limitation shall only be deemed to commence from the making of the new promise or the discovery of the fraud or mistake.

Â Â Â Â Â  12.050 Action to recover real property. An action for the recovery of real property, or for the recovery of the possession thereof, shall be commenced within 10 years. No action shall be maintained for such recovery unless it appear that the plaintiff, an ancestor, predecessor, or grantor was seized or possessed of the premises in question within 10 years before the commencement of the action.

Â Â Â Â Â  12.060 Suit or action on land contracts; time when they cease to affect the property. (1) Unless suit or action to enforce a contract for the sale of real property is instituted in the county in which the real property is situated within five years from the date of maturity of the final payment provided for in the contract, or from the date to which the final payment shall have been extended by agreement of record, the contract shall not thereafter be a lien, encumbrance, or cloud on the title of the property.

Â Â Â Â Â  (2) When the purchase price fixed in the contract is payable in installments, the contract shall be deemed to mature on the date upon which the final payment would be payable if the minimum amount of the principal due on each installment had been paid as provided in the terms of the contract.

Â Â Â Â Â  12.070 Action on judgment, decree or sealed instrument. (1) An action upon a judgment or decree of any court of the United States, or of any state or territory within the United States; or

Â Â Â Â Â  (2) An action upon a sealed instrument entered into before August 13, 1965,

shall be commenced within 10 years. [Amended by 1965 c.502 Â§3]

Â Â Â Â Â  12.080 Action on certain contracts or liabilities. (1) An action upon a contract or liability, express or implied, excepting those mentioned in ORS 12.070, 12.110 and 12.135 and except as otherwise provided in ORS 72.7250;

Â Â Â Â Â  (2) An action upon a liability created by statute, other than a penalty or forfeiture, excepting those mentioned in ORS 12.110;

Â Â Â Â Â  (3) An action for waste or trespass upon or for interference with or injury to any interest of another in real property, excepting those mentioned in ORS 12.050, 12.060, 12.135, 12.137 and 273.241; or

Â Â Â Â Â  (4) An action for taking, detaining or injuring personal property, including an action for the specific recovery thereof, excepting an action mentioned in ORS 12.137;

shall be commenced within six years. [Amended by 1957 c.374 Â§3; 1961 c.726 Â§396; 1973 c.363 Â§1; 1983 c.437 Â§2; 1987 c.705 Â§3; 1991 c.968 Â§2]

Â Â Â Â Â  12.085 Action against garnishee. (1) Except as provided in subsection (2) of this section, proceedings against a garnishee under ORS 18.775 to 18.782 must be commenced within one year after the delivery of the writ of garnishment.

Â Â Â Â Â  (2) If the writ of garnishment is delivered to a person in the personÂs capacity as a personal representative of an estate, proceedings against the garnishee under ORS 18.775 to 18.782 must be commenced within one year after the entry of a judgment of final distribution for the estate. [1977 c.786 Â§3; 1981 c.883 Â§29; 2001 c.249 Â§66; 2003 c.85 Â§1; 2003 c.576 Â§279a]

Â Â Â Â Â  12.090 Accounts; accrual of cause of action. In an action to recover a balance due upon an account, the cause of action shall be deemed to have accrued from the time of the last charge or payment proved in the account. Interest, financing and carrying charges shall not be deemed such a charge. [Amended by 1973 c.204 Â§1]

Â Â Â Â Â  12.100 Action on official act or penalty. (1) An action against a sheriff or constable upon a liability incurred by the doing of an act in an official capacity and in virtue of the office of the sheriff or constable; or by the omission of an official duty, including the nonpayment of money collected upon an execution, but not including an action for an escape, shall be commenced within three years.

Â Â Â Â Â  (2) An action upon a statute for penalty or forfeiture, where the action is given to the party aggrieved, or to such party and the state, excepting those actions mentioned in ORS 12.110, shall be commenced within three years. [Amended by 1957 c.374 Â§4; 1965 c.221 Â§10]

Â Â Â Â Â  12.110 Actions for certain injuries to person not arising on contract; action for overtime or premium pay; action for professional malpractice; effect of fraud or deceit; action for injuries to person arising from nuclear incident. (1) An action for assault, battery, false imprisonment, or for any injury to the person or rights of another, not arising on contract, and not especially enumerated in this chapter, shall be commenced within two years; provided, that in an action at law based upon fraud or deceit, the limitation shall be deemed to commence only from the discovery of the fraud or deceit.

Â Â Â Â Â  (2) An action upon a statute for a forfeiture or penalty to the state or county shall be commenced within two years.

Â Â Â Â Â  (3) An action for overtime or premium pay or for penalties or liquidated damages for failure to pay overtime or premium pay shall be commenced within two years.

Â Â Â Â Â  (4) An action to recover damages for injuries to the person arising from any medical, surgical or dental treatment, omission or operation shall be commenced within two years from the date when the injury is first discovered or in the exercise of reasonable care should have been discovered. However, notwithstanding the provisions of ORS 12.160, every such action shall be commenced within five years from the date of the treatment, omission or operation upon which the action is based or, if there has been no action commenced within five years because of fraud, deceit or misleading representation, then within two years from the date such fraud, deceit or misleading representation is discovered or in the exercise of reasonable care should have been discovered.

Â Â Â Â Â  (5) An action, arising from a nuclear incident, as defined in 42 U.S.C. 2014(q), that involves the release of radioactive material, excluding releases from acts of war, that causes bodily injury, sickness or death, shall be commenced:

Â Â Â Â Â  (a) Within two years from the time an injured person discovers or reasonably could have discovered the injury and the causal connection between the injury and the nuclear incident; or

Â Â Â Â Â  (b) Within two years from any substantial change in the degree of injury to the person arising out of a nuclear incident. [Amended by 1957 c.374 Â§1; 1967 c.406 Â§1; 1969 c.642 Â§1; 1971 c.473 Â§1; 1975 c.796 Â§10a; 1981 c.149 Â§1; 1987 c.705 Â§4]

Â Â Â Â Â  12.115 Action for negligent injury to person or property. (1) In no event shall any action for negligent injury to person or property of another be commenced more than 10 years from the date of the act or omission complained of.

Â Â Â Â Â  (2) Nothing in this section shall be construed to extend any period of limitation otherwise established by law, including but not limited to the limitations established by ORS 12.110. [1967 c.406 Â§2]

Â Â Â Â Â  12.117 Actions based on child abuse. (1) Notwithstanding ORS 12.110, 12.115 or 12.160, an action based on conduct that constitutes child abuse or conduct knowingly allowing, permitting or encouraging child abuse accruing while the person who is entitled to bring the action is under 18 years of age shall be commenced not more than six years after that person attains 18 years of age, or if the injured person has not discovered the injury or the causal connection between the injury and the child abuse, nor in the exercise of reasonable care should have discovered the injury or the causal connection between the injury and the child abuse, not more than three years from the date the injured person discovers or in the exercise of reasonable care should have discovered the injury or the causal connection between the child abuse and the injury, whichever period is longer.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âchild abuseÂ means any of the following:

Â Â Â Â Â  (a) Intentional conduct by an adult that results in:

Â Â Â Â Â  (A) Any physical injury to a child; or

Â Â Â Â Â  (B) Any mental injury to a child which results in observable and substantial impairment of the childÂs mental or psychological ability to function caused by cruelty to the child, with due regard to the culture of the child;

Â Â Â Â Â  (b) Rape of a child, which includes but is not limited to rape, sodomy, unlawful sexual penetration and incest, as those acts are defined in ORS chapter 163;

Â Â Â Â Â  (c) Sexual abuse, as defined in ORS chapter 163, when the victim is a child; or

Â Â Â Â Â  (d) Sexual exploitation of a child, including but not limited to:

Â Â Â Â Â  (A) Conduct constituting violation of ORS 163.435 and any other conduct which allows, employs, authorizes, permits, induces or encourages a child to engage in the performing for people to observe or the photographing, filming, tape recording or other exhibition which, in whole or in part, depicts sexual conduct or contact; and

Â Â Â Â Â  (B) Allowing, permitting, encouraging or hiring a child to engage in prostitution, as defined in ORS chapter 167.

Â Â Â Â Â  (3) Nothing in this section creates a new cause of action or enlarges any existing cause of action. [1989 c.643 Â§Â§2,3; 1991 c.386 Â§4; 1991 c.932 Â§1; 1993 c.18 Â§5; 1993 c.296 Â§1; 1993 c.622 Â§2]

Â Â Â Â Â  12.120 Action on escape; action for defamation. (1) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process; or

Â Â Â Â Â  (2) An action for libel or slander

shall be commenced within one year. [Amended by 1957 c.374 Â§2]

Â Â Â Â Â  12.125 Action arising under rental agreement. An action arising under a rental agreement or ORS chapter 90 shall be commenced within one year. [1973 c.559 Â§39]

Â Â Â Â Â  12.130 Action for penalty. An action upon a statute for a penalty given in whole or in part to the person who will prosecute for the same, shall be commenced within one year after the commission of the offense; and if the action is not commenced within one year by a private party, it may be commenced within two years thereafter, in behalf of the state, by the district attorney of the county where the offense was committed or is triable.

Â Â Â Â Â  12.133 [1983 c.589 Â§2; repealed by 1999 c.130 Â§1]

Â Â Â Â Â  12.135 Action for damages from construction, alteration or repair of improvement to real property; Âsubstantial completionÂ defined; application. (1) An action against a person, whether in contract, tort or otherwise, arising from such person having performed the construction, alteration or repair of any improvement to real property or the supervision or inspection thereof, or from such person having furnished the design, planning, surveying, architectural or engineering services for such improvement, shall be commenced within the applicable period of limitation otherwise established by law; but in any event such action shall be commenced within 10 years from substantial completion or abandonment of such construction, alteration or repair of the improvement to real property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an action against a person for the practice of architecture, as defined in ORS 671.010, the practice of landscape architecture, as defined in ORS 671.310, or the practice of engineering, as defined in ORS 672.005, to recover damages for injury to a person, property or to any interest in property, including damages for delay or economic loss, regardless of legal theory, arising from the construction, alteration or repair of any improvement to real property shall be commenced within two years from the date the injury or damage is first discovered or in the exercise of reasonable care should have been discovered; but in any event the action shall be commenced within 10 years from substantial completion or abandonment of the construction, alteration or repair.

Â Â Â Â Â  (3) For purposes of this section, Âsubstantial completionÂ means the date when the contractee accepts in writing the construction, alteration or repair of the improvement to real property or any designated portion thereof as having reached that state of completion when it may be used or occupied for its intended purpose or, if there is no such written acceptance, the date of acceptance of the completed construction, alteration or repair of such improvement by the contractee.

Â Â Â Â Â  (4) For the purposes of this section, an improvement to real property shall be considered abandoned on the same date that the improvement is considered abandoned under ORS 87.045.

Â Â Â Â Â  (5) This section:

Â Â Â Â Â  (a) Applies, in addition to other actions, to actions brought in the name of the state or any county or other public corporation therein, or for its benefit; and

Â Â Â Â Â  (b) Does not apply to actions against any person in actual possession and control of the improvement, as owner, tenant or otherwise, at the time such cause of action accrues. [1971 c.664 Â§Â§2,3,4; 1983 c.437 Â§1; 1991 c.968 Â§1]

Â Â Â Â Â  12.137 Action for loss of or damage to property arising from nuclear incident. (1) An action, arising from a nuclear incident that involves the release of radioactive material, excluding releases from acts of war, that causes loss of or damage to property, or loss of use of property shall be commenced:

Â Â Â Â Â  (a) Within two years from the time an injured person discovers or reasonably could have discovered the injury to property and the causal connection between the injury and the nuclear incident; or

Â Â Â Â Â  (b) Within two years from any substantial change in the degree of injury to the property arising out of a nuclear incident.

Â Â Â Â Â  (2) As used in this section, Ânuclear incidentÂ has the meaning given that term in 42 U.S.C. 2014(q).

Â Â Â Â Â  (3) In no event shall any action under subsection (1) of this section or ORS 12.110 (5) be commenced more than 30 years from the date of the nuclear incident. [1987 c.705 Â§Â§1,2]

Â Â Â Â Â  Note: 12.137 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  12.140 Actions not otherwise provided for. An action for any cause not otherwise provided for shall be commenced within 10 years.

Â Â Â Â Â  12.150 Suspension of running of statute by absence or concealment. If, when a cause of action accrues against any person, the person is out of the state and service cannot be made within the state or the person is concealed therein, such action may be commenced within the applicable period of limitation in this chapter after the return of the person into the state, or after the termination of the concealment of the person; and if, after a cause of action has accrued against a person, the person shall depart from and reside out of this state, or if the person is concealed therein, the time of the absence or concealment of the person shall not be deemed or taken as any part of the time limited for the commencement of such action. [Amended by 1973 c.206 Â§1; 1987 c.158 Â§4]

Â Â Â Â Â  12.155 Effect of notice of advance payment on running of period of limitation. (1) If the person who makes an advance payment referred to in ORS 31.560 or 31.565 gives to each person entitled to recover damages for the death, injury or destruction, not later than 30 days after the date the first of such advance payments was made, written notice of the date of expiration of the period of limitation for the commencement of an action for damages set by the applicable statute of limitations, then the making of any such advance payment does not suspend the running of such period of limitation. The notice required by this subsection shall be in such form as the Director of the Department of Consumer and Business Services prescribes.

Â Â Â Â Â  (2) If the notice required by subsection (1) of this section is not given, the time between the date the first advance payment was made and the date a notice is actually given of the date of expiration of the period of limitation for the commencement of an action for damages set by the applicable statute of limitations is not part of the period limited for commencement of the action by the statute of limitations. [1971 c.331 Â§5; 1981 c.892 Â§85b]

Â Â Â Â Â  12.160 Suspension as to persons under disability. If, at the time the cause of action accrues, any person entitled to bring an action mentioned in ORS 12.010 to 12.050, 12.070 to 12.250 and 12.276 is within the age of 18 years or insane, the time of such disability shall not be a part of the time limited for the commencement of the action; but the period within which the action shall be brought shall not be extended more than five years by any such disability, nor shall it be extended in any case longer than one year after such disability ceases. [Amended by 1973 c.827 Â§4; 1979 c.246 Â§1; 1983 c.762 Â§9; 1997 c.339 Â§1]

Â Â Â Â Â  12.170 Disability must exist when right of action accrues. No person shall make use of a disability unless it existed when the right of action of the person accrued.

Â Â Â Â Â  12.180 Coexisting disabilities must all be removed. When two or more disabilities coexist at the time the right of action accrues, the limitation shall not attach until all are removed.

Â Â Â Â Â  12.190 Effect of death on limitations. (1) If a person entitled to bring an action dies before the expiration of the time limited for its commencement, an action may be commenced by the personal representative of the person after the expiration of that time, and within one year after the death of the person.

Â Â Â Â Â  (2) If a person against whom an action may be brought dies before the expiration of the time limited for its commencement, an action may be commenced against the personal representative of the person after the expiration of that time, and within one year after the death of the person. [Amended by 1969 c.591 Â§268]

Â Â Â Â Â  12.195 Effect of attorney death on limitations. Notwithstanding the time established by statute for the commencement of an action, a person must commence the action within 180 days after the death of an attorney for the person, or within the time established by statute for the commencement of the action, whichever is later, if:

Â Â Â Â Â  (1) The attorney has agreed to represent the person in the action;

Â Â Â Â Â  (2) The attorney-client relationship between the person and the attorney is confirmed in a writing prepared by the attorney or at the direction of the attorney; and

Â Â Â Â Â  (3) The attorney dies before the expiration of the time allowed by statute for commencement of the action. [2005 c.457 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 457, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. (1) Except as provided in subsection (2) of this section, section 2 of this 2005 Act [12.195] applies to all causes of action, whether arising before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) Section 2 of this 2005 Act does not apply to any action in which an attorney dies before the effective date of this 2005 Act. [2005 c.457 Â§3]

Â Â Â Â Â  Note: 12.195 was added to and made a part of ORS chapter 12 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  12.200 Suspension by war as to alien. When a person is an alien subject or citizen of a country at war with the United States, the time of the continuance of the war shall not be a part of the period limited for the commencement of the action.

Â Â Â Â Â  12.210 Suspension by injunction or prohibition of statute. When the commencement of an action is stayed by injunction or a statutory prohibition, the time of the continuance of the injunction or prohibition shall not be a part of the time limited for the commencement of the action.

Â Â Â Â Â  12.220 Commencement of new action after involuntary dismissal. (1) Notwithstanding ORS 12.020, if an action is filed with a court within the time allowed by statute, and the action is involuntarily dismissed without prejudice on any ground not adjudicating the merits of the action, or is involuntarily dismissed with prejudice on the ground that the plaintiff failed to properly effect service of summons within the time allowed by ORS 12.020 and the statute of limitations for the action expired, the plaintiff may commence a new action based on the same claim or claims against a defendant in the original action if the defendant had actual notice of the filing of the original action not later than 60 days after the action was filed.

Â Â Â Â Â  (2) If, pursuant to subsection (1) of this section, a new action is commenced in the manner provided by ORS 12.020 not later than 180 days after the judgment dismissing the original action is entered in the register of the court, the new action is not subject to dismissal by reason of not having been commenced within the time allowed by statute.

Â Â Â Â Â  (3) A new action may be commenced only once under this section for the same claim or claims.

Â Â Â Â Â  (4) All defenses that would have been available if the original action had been commenced within the time otherwise allowed by statute shall be available in a new action commenced under this section. [Amended by 1961 c.726 Â§397; 2003 c.296 Â§1]

Â Â Â Â Â  12.230 Acknowledgment or promise taking contract case out of statute; effect of payment. No acknowledgment or promise shall be sufficient evidence of a new or continuing contract, whereby to take the case out of the operation of this chapter, unless the same is contained in some writing, signed by the party to be charged thereby; but this section shall not alter the effect of any payment of principal or interest.

Â Â Â Â Â  12.240 Effect of payment after obligation becomes due. Whenever any payment of principal or interest is made after it has become due, upon an existing contract, whether it is a bill of exchange, promissory note, bond, or other evidence of indebtedness, the limitation shall commence from the time the last payment was made.

Â Â Â Â Â  12.250 Actions by state, county or public corporations. Unless otherwise made applicable thereto, the limitations prescribed in this chapter shall not apply to actions brought in the name of the state, or any county, or other public corporation therein, or for its benefit.

Â Â Â Â Â  12.260 [Repealed by 1987 c.536 Â§9]

Â Â Â Â Â  12.270 Conclusive presumption of validity of governmental subdivision boundary proceedings one year after effective date. On September 13, 1975, any proceeding that establishes or alters the boundaries of a governmental subdivision previously or hereafter initiated and purported to be effected in accordance with applicable legal requirements shall be conclusively presumed valid for all purposes one year after the purported effective date of the action. No direct or collateral attack on the action may thereafter be commenced. This statute of limitations includes but is not limited to the following proceedings:

Â Â Â Â Â  (1) Formations and change of organizations under ORS 198.705 to 198.955.

Â Â Â Â Â  (2) Boundary changes under ORS 199.410 to 199.519.

Â Â Â Â Â  (3) Consolidations under ORS 199.705 to 199.795.

Â Â Â Â Â  (4) Incorporations under ORS 221.010 to 221.090.

Â Â Â Â Â  (5) Annexations under ORS 222.111 to 222.180, 222.750 and 222.840 to 222.915.

Â Â Â Â Â  (6) Consolidations under ORS 222.210 to 222.310.

Â Â Â Â Â  (7) Withdrawals and transfers of territory under ORS 222.510 to 222.580.

Â Â Â Â Â  (8) Mergers under ORS 222.610 to 222.710.

Â Â Â Â Â  (9) Formations and changes under ORS chapter 261.

Â Â Â Â Â  (10) Alterations, changes, mergers and consolidations under ORS 330.080 to 330.123, 330.505 to 330.780 (1989 Edition) and 335.490 to 335.505.

Â Â Â Â Â  (11) Alterations, changes, mergers and consolidations under ORS chapter 333 commenced before July 1, 2003.

Â Â Â Â Â  (12) Formations and boundary changes under ORS 341.025 to 341.125 and 341.565 to 341.575.

Â Â Â Â Â  (13) Organizations and boundary changes under ORS 545.002 and 545.025 to 545.043, 545.051 to 545.105, 545.109, 545.123, 545.126 and 545.131.

Â Â Â Â Â  (14) Formations and boundary alterations under ORS 547.005 to 547.060 and 547.250 to 547.260.

Â Â Â Â Â  (15) Formations and organizations under ORS chapter 551. [1975 c.326 Â§2; 1991 c.167 Â§1; 1999 c.452 Â§29; 2003 c.226 Â§20; 2005 c.209 Â§1]

Â Â Â Â Â  Note: 12.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  12.272 Action based on pesticide application. (1) Notwithstanding any other provision of this chapter, no action against a landowner, person for whom the pesticide was applied or pesticide operator arising out of the use or application of any pesticide shall be commenced unless the person commencing the action, within the time specified by ORS 634.172, files the report required by ORS 634.172 and mails or personally delivers true copies of that report to:

Â Â Â Â Â  (a) The landowner or pesticide operator who is allegedly responsible for the loss; and

Â Â Â Â Â  (b) The person for whom the pesticide was applied if that person is not the person commencing the action.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) ÂLandownerÂ includes any person, firm, corporation, the state, any county within the state, or municipality, shown by records of the county to be the owner of land or having such land under contract for purchase.

Â Â Â Â Â  (b) ÂPesticide operatorÂ has the meaning given in ORS 634.006. [1991 c.351 Â§3; 1995 c.96 Â§1]

Â Â Â Â Â  12.274 Action against trustee of express trust. Notwithstanding any other provision of this chapter, an action against the trustee of an express trust, whether in contract, tort or otherwise, arising from any act or omission of the trustee constituting a breach of duty shall be commenced within six years from the date the act or omission is discovered or in the exercise of reasonable diligence should have been discovered. However, no such action shall be commenced more than 10 years from the date of the act or omission complained of, or two years from the termination of any fiduciary account established under the trust, whichever date is later. [1991 c.968 Â§4]

Â Â Â Â Â  12.276 Action for death, injury or damage resulting from breast implants. (1) Notwithstanding ORS 12.110 (1) or 30.020, an action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component must be commenced not later than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered:

Â Â Â Â Â  (a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

Â Â Â Â Â  (b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

Â Â Â Â Â  (c) All other elements required to establish plaintiffÂs claim for relief.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, an action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 12.110 (1), 12.115 or any other statute of repose in Oregon Revised Statutes.

Â Â Â Â Â  (3) An action for death, injury or damage against a physician licensed pursuant to ORS chapter 677, or against a health care facility licensed under ORS chapter 442, resulting from breast implants containing silicone, silica or silicon as a component, remains subject to the limitations imposed by ORS 12.110 (4), 12.115, 30.020 and 30.075.

Â Â Â Â Â  (4) An action for death, injury or damage against a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component remains subject to the limitations imposed by ORS 12.110 (1), 12.115, 30.020 and 30.075 if:

Â Â Â Â Â  (a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

Â Â Â Â Â  (b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

Â Â Â Â Â  (5) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

Â Â Â Â Â  (a) The decedent;

Â Â Â Â Â  (b) The personal representative for the decedent; or

Â Â Â Â Â  (c) Any person for whose benefit the action could be brought. [1993 c.259 Â§2]

Â Â Â Â Â  12.278 Action against manufacturer of certain pickup trucks. (1) A civil action against a manufacturer of pickup trucks for injury or damage resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than two years after the injury or damage occurs. A civil action against a manufacturer of pickup trucks for death resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than three years after the death.

Â Â Â Â Â  (2) A civil action against a manufacturer of pickup trucks for death, injury or damage resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision is not subject to ORS 12.115, 30.020, 30.905 (1) or any other statute of repose in Oregon Revised Statutes.

Â Â Â Â Â  (3) For the purposes of this section, Âsidesaddle gas tankÂ means a gas tank mounted outside of the side rails of the frame of a pickup truck. [1995 c.55 Â§2]

Â Â Â Â Â  12.280 Action based on practice of land surveying. Notwithstanding ORS 12.135 (1) or any other statute of limitation, an action against a person for the practice of land surveying, as defined in ORS 672.005, to recover damages for injury to a person, property or to any interest in property, including damages for delay or economic loss, regardless of legal theory, arising out of the survey of real property must be commenced within two years after the date the injury or damage is first discovered or in the exercise of reasonable care should have been discovered. In no event may an action arising out of a survey be commenced more than 10 years after the date on which any map prepared by the land surveyor is filed under the provisions of ORS 209.250, or, if no map is filed, more than 10 years after the completion of work on the survey. [1995 c.310 Â§2]

Â Â Â Â Â  12.282 Action against manufacturer of extendable equipment. (1) A civil action against a manufacturer of extendable equipment for injury or other damage arising out of contact with power lines, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than two years after the injury or damage occurs. A civil action against a manufacturer of extendable equipment for death arising out of contact with power lines, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than three years after the death.

Â Â Â Â Â  (2) A civil action against a manufacturer of extendable equipment for injury, death or other damage arising out of contact with power lines is not subject to ORS 12.115, 30.020 or 30.905 (1) or any other statute of repose in Oregon Revised Statutes.

Â Â Â Â Â  (3) For purposes of this section, Âextendable equipmentÂ means cranes, truck-mounted cranes, truck-mounted booms, and any self-powered vehicle with booms or other extensions that can reach power lines from the ground. [1999 c.514 Â§1]

Â Â Â Â Â  Note: 12.282 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

UNIFORM CONFLICT OF LAWS-LIMITATIONS ACT

Â Â Â Â Â  12.410 Definitions for ORS 12.410 to 12.480. As used in ORS 12.410 to 12.480:

Â Â Â Â Â  (1) ÂClaimÂ means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute.

Â Â Â Â Â  (2) ÂStateÂ means a state, commonwealth, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country or a political subdivision of any of them. [1987 c.536 Â§1]

Â Â Â Â Â  Note: 12.410 to 12.480 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  12.420 Purpose. ORS 12.410 to 12.480 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 12.410 to 12.480 among states enacting it. [1987 c.536 Â§6]

Â Â Â Â Â  Note: See note under 12.410.

Â Â Â Â Â  12.430 Claims based on law of other states; limitation period. (1) Except as provided by ORS 12.450, if a claim is substantively based:

Â Â Â Â Â  (a) Upon the law of one other state, the limitation period of that state applies; or

Â Â Â Â Â  (b) Upon the law of more than one state, the limitation period of one of those states, chosen by the law of conflict of laws of this state, applies.

Â Â Â Â Â  (2) The limitation period of this state applies to all other claims. [1987 c.536 Â§2]

Â Â Â Â Â  Note: See note under 12.410.

Â Â Â Â Â  12.440 Application of statutes and rules governing conflict of laws. If the statute of limitations of another state applies to the assertion of a claim in this state, the other stateÂs relevant statutes and other rules of law governing tolling and accrual apply in computing the limitation period, but its statutes and other rules of law governing conflict of laws do not apply. [1987 c.536 Â§3]

Note: See note under 12.410.

Â Â Â Â Â  12.450 When limitation period of another state not applicable. If the court determines that the limitation period of another state applicable under ORS 12.430 and 12.440 is substantially different from the limitation period of this state and has not afforded a fair opportunity to sue upon, or imposes an unfair burden in defending against the claim, the limitation period of this state applies. [1987 c.536 Â§4]

Â Â Â Â Â  Note: See note under 12.410.

Â Â Â Â Â  12.460 Claims to which statutes apply. ORS 12.410 to 12.480 apply to claims:

Â Â Â Â Â  (1) Accruing after January 1, 1988; or

Â Â Â Â Â  (2) Asserted in a civil action or proceeding more than one year after January 1, 1988, but it does not revive a claim barred before January 1, 1988. [1987 c.536 Â§5]

Â Â Â Â Â  Note: See note under 12.410.

Â Â Â Â Â  12.470 Severability. If any provision of ORS 12.410 to 12.480 or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 12.410 to 12.480 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 12.410 to 12.480 are severable. [1987 c.536 Â§8]

Â Â Â Â Â  Note: See note under 12.410.

Â Â Â Â Â  12.480 Short title. ORS 12.410 to 12.480 may be cited as the Uniform Conflict of Laws-Limitations Act. [1987 c.536 Â§7]

Â Â Â Â Â  Note: See note under 12.410.

_______________



Chapter 13

Chapter 13 (Former Provisions)

Parties; Class Actions

PARTIES; CLASS ACTIONS

PROCEDURE IN CIVIL PROCEEDINGS

13.010 [Repealed by 1979 c.284 §199]

13.020 [Amended by 1975 c.457 §1; repealed by 1979 c.284 §199]

13.030 [Repealed by 1979 c.284 §199]

13.040 [Repealed by 1961 c.344 §109]

13.041 [1961 c.344 §96; 1973 c.823 §85; repealed by 1979 c.284 §199]

13.050 [Repealed by 1961 c.344 §109]

13.051 [1961 c.344 §97; 1973 c.823 §86; repealed by 1979 c.284 §199]

13.060 [Repealed by 1979 c.284 §199]

13.070 [Repealed by 1979 c.284 §199]

13.080 [Amended by 1969 c.591 §269; 1975 c.108 §1; repealed by 1979 c.284 §199]

13.090 [Repealed by 1979 c.284 §199]

13.110 [Repealed by 1979 c.284 §199]

13.120 [Repealed by 1979 c.284 §199]

13.130 [Repealed by 1979 c.284 §199]

13.140 [Repealed by 1979 c.284 §199]

13.150 [Repealed by 1979 c.284 §199]

13.160 [Amended by 1975 c.158 §4; repealed by 1977 c.154 §1 (13.161 enacted in lieu of 13.160)]

13.161 [1977 c.154 §2 (enacted in lieu of 13.160); repealed by 1979 c.284 §199]

13.170 [Amended by 1973 c.349 §11; 1975 c.158 §5; repealed by 1979 c.284 §199]

13.180 [1975 c.623 §5; repealed by 1979 c.284 §199]

13.190 [1975 c.623 §13; repealed by 1979 c.284 §199]

13.210 [1973 c.349 §1; repealed by 1979 c.284 §199]

13.220 [1973 c.349 §2; repealed by 1979 c.284 §199]

13.230 [1973 c.349 §3; repealed by 1979 c.284 §199]

13.240 [1973 c.349 §8; repealed by 1979 c.284 §199]

13.250 [1973 c.349 §7; repealed by 1979 c.284 §199]

13.260 [1973 c.349 §4; repealed by 1979 c.284 §199]

13.270 [1973 c.349 §6; repealed by 1979 c.284 §199]

13.280 [1973 c.349 §12; repealed by 1979 c.284 §199]

13.290 [1973 c.349 §13; repealed by 1979 c.284 §199]

13.300 [1973 c.349 §14; repealed by 1979 c.284 §199]

13.310 [1973 c.349 §15; 1979 c.284 §44; renumbered 41.815]

13.320 [1973 c.349 §9; repealed by 1979 c.284 §199]

13.330 [1973 c.349 §§16, 17; 1974 s.s. c.29 §1; repealed by 1979 c.284 §199]

13.340 [1973 c.349 §18; repealed by 1979 c.284 §199]

13.350 [1973 c.349 §19; repealed by 1979 c.284 §199]

13.360 [1973 c.349 §20; repealed by 1979 c.284 §199]

13.370 [1973 c.349 §21; 1974 s.s. c.29 §2; 1979 c.284 §45; renumbered 1.004]

13.380 [1973 c.349 §5; repealed by 1979 c.284 §199]

13.390 [1973 c.349 §10; repealed by 1979 c.284 §199]

13.400 [1973 c.349 §22; 1979 c.284 §46; renumbered 19.015]

13.410 [1973 c.349 §23; 1979 c.284 §47; renumbered 19.013]

_______________



Chapter 14

Chapter 14 Â Jurisdiction; Venue; Change of Judge

2005 EDITION

JURISDICTION; VENUE; CHANGE OF JUDGE

PROCEDURE IN CIVIL PROCEEDINGS

JURISDICTION AND VENUE

14.030Â Â Â Â Â Â  Jurisdiction as affected by place where cause of action or suit arises

14.040Â Â Â Â Â Â  Actions and suits that are to be brought where subject is situated

14.050Â Â Â Â Â Â  Actions that are to be brought where cause arose

14.060Â Â Â Â Â Â  Venue of suits against state departments and officials

14.080Â Â Â Â Â Â  Venue for other actions; residence of corporations and partnerships

CHANGE OF VENUE

14.110Â Â Â Â Â Â  When place of trial may be changed

14.120Â Â Â Â Â Â  Time of motion; to what county changed; number of changes

14.130Â Â Â Â Â Â  Transmission of transcript of proceedings and original papers

14.140Â Â Â Â Â Â  Payment of costs

14.150Â Â Â Â Â Â  When court may vacate order

14.160Â Â Â Â Â Â  When change of place of trial deemed complete

TRANSFER OF PROCEEDING AGAINST PUBLIC BODY

14.165Â Â Â Â Â Â  Transfer of proceeding against public body; effect of transfer on statute of limitations; adoption of rules by Court of Appeals; filing fees

DISQUALIFICATION OF JUDGE

14.210Â Â Â Â Â Â  Disqualification of judge for cause; application of section; waiver

14.250Â Â Â Â Â Â  Disqualification of judge; transfer of cause; making up issues

14.260Â Â Â Â Â Â  Affidavit and motion for change of judge; time for making; limit of two changes of judge

14.270Â Â Â Â Â Â  Time of making motion for change of judge in certain circumstances; limit of two changes of judge

14.275Â Â Â Â Â Â  Disqualification of appellate judge

Â Â Â Â Â  14.010 [Amended by 1975 c.628 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  14.020 [Repealed by 1979 c.284 Â§199]

JURISDICTION AND VENUE

Â Â Â Â Â  14.030 Jurisdiction as affected by place where cause of action or suit arises. When the court has jurisdiction of the parties, it may exercise it in respect to any cause of action or suit wherever arising, except for the specific recovery of real property situated without this state, or for an injury thereto.

Â Â Â Â Â  14.035 [1963 c.352 Â§1; 1975 c.628 Â§2; 1979 c.246 Â§2; repealed by 1979 c.246 Â§7]

Â Â Â Â Â  14.040 Actions and suits that are to be brought where subject is situated. Actions and suits for the following causes shall be commenced and tried in the county in which the subject of the action or suit, or some part thereof, is situated:

Â Â Â Â Â  (1) Actions for the recovery of real property, or an estate or interest therein, or for injuries to real property.

Â Â Â Â Â  (2) Actions for the recovery of any personal property distrained for any cause.

Â Â Â Â Â  (3) Suits for the partition of real property.

Â Â Â Â Â  (4) Suits for the foreclosure of a lien or mortgage upon real property.

Â Â Â Â Â  (5) Suits for the determination of an adverse claim, estate, or interest in real property, or the specific performance of an agreement in relation thereto. [Amended by 1997 c.249 Â§12]

Â Â Â Â Â  14.050 Actions that are to be brought where cause arose. Actions for the following causes shall be commenced and tried in the county where the cause, or some part thereof, arose:

Â Â Â Â Â  (1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake, river or other stream of water, situated in two or more counties, the action may be commenced and tried in any county bordering on such lake, river or stream, and opposite the place where the offense was committed;

Â Â Â Â Â  (2) Against a public officer or person specially appointed to execute the duties of the public officer for an act done by the officer or person in virtue of the office of the public officer; or against a person who, by the command of the public officer, or in aid of the public officer, shall do anything touching the duties of such officer.

Â Â Â Â Â  14.060 Venue of suits against state departments and officials. Any suit against any department, official, officer, commissioner, commission or board of the state, as such, or in virtue of such status, other than a suit for the causes enumerated in ORS 14.040, may be brought in the county wherein the cause of suit, or some part thereof, arose.

Â Â Â Â Â  14.070 [Amended by 1987 c.331 Â§1; 1995 c.637 Â§10; 1995 c.666 Â§10; 1999 c.738 Â§5; 2003 c.264 Â§5; repealed by 2003 c.289 Â§Â§8,8a]

Â Â Â Â Â  14.080 Venue for other actions; residence of corporations and partnerships. (1) All other actions shall be commenced in the county in which the defendants, or one of them, reside at the commencement of the action or in the county where the cause of action arose. A party resident of more than one county shall be deemed a resident of each such county. If none of the defendants reside in this state the action may be commenced in any county.

Â Â Â Â Â  (2) For purposes of this section, a corporation incorporated under the laws of this state, a limited partnership or a foreign corporation authorized to do business in this state shall be deemed to be a resident of any county where the corporation or limited partnership conducts regular, sustained business activity or has an office for the transaction of business or where any agent authorized to receive process resides. A foreign corporation or foreign limited partnership not authorized to transact business in this state shall be deemed not to be a resident of any county in this state.

Â Â Â Â Â  (3) For purposes of this section, a partnership or other unincorporated association subject to being sued in its own name shall be deemed a resident of any county where any person resides upon whom summons could be served for service upon the partnership or unincorporated association. [Amended by 1983 c.163 Â§1]

CHANGE OF VENUE

Â Â Â Â Â  14.110 When place of trial may be changed. (1) The court or judge thereof may change the place of trial, on the motion of either party to an action or suit, when it appears from the affidavit of such party that the motion is not made for the purpose of delay and:

Â Â Â Â Â  (a) That the action or suit has not been commenced in the proper county;

Â Â Â Â Â  (b) That the judge is a party to, or directly interested in the event of the action or suit, or connected by consanguinity or affinity within the third degree, with the adverse party or those for whom the adverse party prosecutes or defends;

Â Â Â Â Â  (c) That the convenience of witnesses and the parties would be promoted by such change; or

Â Â Â Â Â  (d) In an action, that the judge or the inhabitants of the county are so prejudiced against the party making the motion that the party cannot expect an impartial trial before the judge or in the county, as the case may be.

Â Â Â Â Â  (2) When the moving party in an action is a nonresident of the county, the affidavit required under this section may be made by anyone on behalf of the moving party. [Amended by 2003 c.14 Â§15]

Â Â Â Â Â  14.120 Time of motion; to what county changed; number of changes. The motion for a change of the place of trial may be made and allowed any time after the commencement of the action or suit and before the beginning of trial, except that, if the change sought is pursuant to the provisions of ORS 14.110 (1)(a), the motion must be made before filing of the answer. If the motion is allowed, the change shall be made to the county where the action or suit ought to have been commenced, if it is for the cause mentioned in ORS 14.110 (1)(a), and in other cases to the most convenient county where the cause assigned as the reason for the change does not exist. Neither party shall be entitled to more than one change of the place of trial, except for causes not in existence when the first change was allowed. [Amended by 1963 c.339 Â§1]

Â Â Â Â Â  14.130 Transmission of transcript of proceedings and original papers. When the place of trial has been changed, the clerk shall forthwith transmit to the clerk of the proper court, a transcript of the proceedings in such cause, with all the original papers filed therein, having first made out and filed in the office of the clerk, authenticated copies of all such original papers.

Â Â Â Â Â  14.140 Payment of costs. The cost of a change of venue on the ground set forth in ORS 14.110 (1)(a) shall be paid by the plaintiff, and failure to pay such cost within 20 days after entry of the order for change of venue is ground for dismissal of the action or suit. The cost of a change of venue on any other grounds shall be paid by the applicant. The cost of a change of venue on any ground shall not be taxed as a part of the costs of the case; and the clerk may require payment of such costs before the transcript and papers are transmitted. [Amended by 1963 c.339 Â§2]

Â Â Â Â Â  14.150 When court may vacate order. If the transcript and papers are not transmitted to the clerk of the proper court within the time prescribed in the order allowing the change, and the delay is caused by the act or omission of the party procuring the change, the adverse party, on motion to the court or judge thereof, may have the order vacated, and thereafter no other change of the place of trial shall be allowed to such party.

Â Â Â Â Â  14.160 When change of place of trial deemed complete. Upon the filing of the transcript and papers with the clerk of the court to which the cause is transferred, the change of venue shall be deemed complete, and thereafter the action shall proceed as though it had been commenced in that court.

TRANSFER OF PROCEEDING AGAINST PUBLIC BODY

Â Â Â Â Â  14.165 Transfer of proceeding against public body; effect of transfer on statute of limitations; adoption of rules by Court of Appeals; filing fees. (1) If an action or other proceeding against a public body is filed in circuit court and the circuit court does not have authority to decide the case, the circuit court shall:

Â Â Â Â Â  (a) Transfer the case to the court or tribunal authorized by law to decide the case if the circuit court determines that another court or tribunal is authorized by law to decide the case;

Â Â Â Â Â  (b) Refer the question to the Court of Appeals if the circuit court is in doubt whether there is another court or tribunal authorized by law to decide the case; or

Â Â Â Â Â  (c) Dismiss the action or proceeding if the circuit court determines that no other court or tribunal is authorized by law to decide the case.

Â Â Â Â Â  (2) If an action or other proceeding against a public body is filed in the Court of Appeals and the Court of Appeals does not have authority to decide the case, the Court of Appeals shall:

Â Â Â Â Â  (a) Transfer the case to the court or tribunal authorized by law to decide the case if the Court of Appeals determines that another court or tribunal is authorized by law to decide the case; or

Â Â Â Â Â  (b) Dismiss the action or proceeding if the Court of Appeals determines that no other court or tribunal is authorized by law to decide the case.

Â Â Â Â Â  (3) If a case is transferred by the circuit court under this section to a court or tribunal other than the Court of Appeals, and the court or tribunal determines, on its own motion or on the motion of a party, that the court or tribunal is not authorized by law to decide the case, the court or tribunal shall refer the question to the Court of Appeals.

Â Â Â Â Â  (4) The Court of Appeals shall adopt rules for the referral of questions to the Court of Appeals under this section. The rules shall provide opportunity for the parties to address the question, but shall provide the Court of Appeals with the means to reach an expeditious and summary determination of the question.

Â Â Â Â Â  (5) Upon referral of a question to the Court of Appeals under this section, the Court of Appeals shall:

Â Â Â Â Â  (a) Transfer the case to the court or tribunal that the Court of Appeals determines to be authorized by law to decide the case;

Â Â Â Â Â  (b) Decide the case if the Court of Appeals is the appropriate court; or

Â Â Â Â Â  (c) Dismiss the action or proceeding if the Court of Appeals determines that no court or tribunal is authorized by law to decide the case.

Â Â Â Â Â  (6) If an action or proceeding against a public body is transferred under this section, and the action or proceeding was filed in the transferring court within the time allowed by law for filing the action or proceeding in the receiving court or tribunal, the case may not be dismissed as not being filed within the time allowed by law.

Â Â Â Â Â  (7) If an action or proceeding against a public body is filed in circuit court or the Court of Appeals based on a reasonable interpretation of law, and the circuit court or the Court of Appeals determines that the case should be transferred under this section, the case shall be transferred to the appropriate court or tribunal in the manner provided by this section and may not be dismissed as not being filed within the time allowed by law if:

Â Â Â Â Â  (a) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was filed in the proper court;

Â Â Â Â Â  (b) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was timely filed in the transferring court; and

Â Â Â Â Â  (c) Any delay caused by the failure to file the action or proceeding within the time allowed for filing in the receiving court or tribunal does not substantially prejudice an adverse interest or public interest.

Â Â Â Â Â  (8) If an order to transfer is entered under this section, the transferring court shall send a copy of the order to each party to the action or proceeding. Within 10 days after the entry of the transfer order, the person who filed the action or proceeding must file a copy of the transfer order in the receiving court or tribunal and, subject to any provision for waiver or deferral of fees, pay to the receiving court or tribunal any filing fees charged by that court or tribunal. Within such time as may be allowed by the receiving court or tribunal, the person must then comply with such additional pleading and service requirements as may be imposed by the receiving court or tribunal. The person filing the action or proceeding is not entitled to a refund of any filing fees paid to the transferring court.

Â Â Â Â Â  (9) The provisions of this section do not apply to any action or proceeding that is subject to the provisions of ORS 34.102.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given in ORS 192.410.

Â Â Â Â Â  (b) ÂTribunalÂ means a public body authorized by law to review decisions of another public body. [2001 c.561 Â§1]

Â Â Â Â Â  14.170 [Amended by 1971 c.298 Â§1; repealed by 1981 s.s. c.3 Â§141]

DISQUALIFICATION OF JUDGE

Â Â Â Â Â  14.210 Disqualification of judge for cause; application of section; waiver. (1) A judge shall not act as such in a court of which the judge is a member in any of the following circumstances:

Â Â Â Â Â  (a) The judge shall not act as judge if the judge is a party to or directly interested in the action, suit or proceeding, except that the judge shall not be disqualified from acting as such in a case in which the judge is added as a party after taking any official action as a judge in the action, suit or proceeding, and in that case the judge shall be dismissed as a party without prejudice.

Â Â Â Â Â  (b) Except as provided in ORS 2.111 and 2.570, a judge shall not act as judge if the judge was not present and sitting as a member of the court at the hearing of a matter submitted for its decision. A judge may sign an order or judgment reflecting a decision made by another judge if, for good cause, the judge who made the decision is not available.

Â Â Â Â Â  (c) A judge shall not act as judge if the judge is related to any party, or to the attorney for any party, or to the partner or office associate of any such attorney, by consanguinity or affinity within the third degree.

Â Â Â Â Â  (d) A judge shall not act as judge if the judge has been attorney in the action, suit or proceeding for any party.

Â Â Â Â Â  (e) If appeal is made from a decision of another court, or judicial review of a decision of an administrative agency is sought, a judge shall not act as judge on appeal if the judge participated in making the decision that is subject to review.

Â Â Â Â Â  (2) This section does not apply to an application to change the place of trial, or the regulation of the order of business in court. In the circumstances specified in subsection (1)(c) and (d) of this section, the disqualification shall be deemed waived by the parties unless a motion for disqualification of the judge is made as provided by statute or court rule. [Amended by 1983 c.763 Â§59; 1999 c.659 Â§3]

Â Â Â Â Â  14.220 [Repealed by 1955 c.408 Â§2]

Â Â Â Â Â  14.230 [Repealed by 1955 c.408 Â§2]

Â Â Â Â Â  14.240 [Repealed by 1955 c.408 Â§2]

Â Â Â Â Â  14.250 Disqualification of judge; transfer of cause; making up issues. No judge of a circuit court shall sit to hear or try any suit, action, matter or proceeding when it is established, as provided in ORS 14.250 to 14.270, that any party or attorney believes that such party or attorney cannot have a fair and impartial trial or hearing before such judge. In such case the presiding judge for the judicial district shall forthwith transfer the cause, matter or proceeding to another judge of the court, or apply to the Chief Justice of the Supreme Court to send a judge to try it; or, if the convenience of witnesses or the ends of justice will not be interfered with by such course, and the action or suit is of such a character that a change of venue thereof may be ordered, the presiding judge may send the case for trial to the most convenient court; except that the issues in such cause may, upon the written stipulation of the attorneys in the cause agreeing thereto, be made up in the district of the judge to whom the cause has been assigned. [1955 c.408 Â§1(1); 1981 c.215 Â§5; 1987 c.338 Â§1; 1995 c.781 Â§28]

Â Â Â Â Â  14.260 Affidavit and motion for change of judge; time for making; limit of two changes of judge. (1) Any party to or any attorney appearing in any cause, matter or proceeding in a circuit court may establish the belief described in ORS 14.250 by motion supported by affidavit that such party or attorney believes that such party or attorney cannot have a fair and impartial trial or hearing before such judge, and that it is made in good faith and not for the purpose of delay. No specific grounds for the belief need be alleged. Such motion shall be allowed unless the judge moved against, or the presiding judge for the judicial district, challenges the good faith of the affiant and sets forth the basis of such challenge. In the event of such challenge, a hearing shall be held before a disinterested judge. The burden of proof shall be on the challenging judge to establish that the motion was made in bad faith or for the purposes of delay.

Â Â Â Â Â  (2) The affidavit shall be filed with such motion at any time prior to final determination of such cause, matter or proceedings in uncontested cases, and in contested cases before or within five days after such cause, matter or proceeding is at issue upon a question of fact or within 10 days after the assignment, appointment and qualification or election and assumption of office of another judge to preside over such cause, matter or proceeding.

Â Â Â Â Â  (3) No motion to disqualify a judge shall be made after the judge has ruled upon any petition, demurrer or motion other than a motion to extend time in the cause, matter or proceeding. No motion to disqualify a judge or a judge pro tem, assigned by the Chief Justice of the Supreme Court to serve in a county other than the county in which the judge or judge pro tem resides shall be filed more than five days after the party or attorney appearing in the cause receives notice of the assignment.

Â Â Â Â Â  (4) In judicial districts having a population of 100,000 or more, the affidavit and motion for change of judge shall be made at the time and in the manner prescribed in ORS 14.270.

Â Â Â Â Â  (5) No party or attorney shall be permitted to make more than two applications in any cause, matter or proceeding under this section. [1955 c.408 Â§1(2); 1959 c.667 Â§1; 1981 c.215 Â§6; 1987 c.338 Â§2; 1995 c.781 Â§29]

Â Â Â Â Â  14.270 Time of making motion for change of judge in certain circumstances; limit of two changes of judge. An affidavit and motion for change of judge to hear the motions and demurrers or to try the case shall be made at the time of the assignment of the case to a judge for trial or for hearing upon a motion or demurrer. Oral notice of the intention to file the motion and affidavit shall be sufficient compliance with this section providing that the motion and affidavit are filed not later than the close of the next judicial day. No motion to disqualify a judge to whom a case has been assigned for trial shall be made after the judge has ruled upon any petition, demurrer or motion other than a motion to extend time in the cause, matter or proceeding; except that when a presiding judge assigns to the presiding judge any cause, matter or proceeding in which the presiding judge has previously ruled upon any such petition, motion or demurrer, any party or attorney appearing in the cause, matter or proceeding may move to disqualify the judge after assignment of the case and prior to any ruling on any such petition, motion or demurrer heard after such assignment. No party or attorney shall be permitted to make more than two applications in any action or proceeding under this section. [1955 c.408 Â§1(3); 1959 c.667 Â§2; 1969 c.144 Â§1; 1981 c.215 Â§7; 1995 c.781 Â§30]

Â Â Â Â Â  14.275 Disqualification of appellate judge. A party or an attorney for a party in a cause before the Supreme Court or Court of Appeals may move to disqualify a judge of the Supreme Court or of the Court of Appeals for one or more of the grounds specified in ORS 14.210, or upon the ground that the judgeÂs participation in the cause would violate the Oregon Code of Judicial Conduct. [1999 c.659 Â§4]

_______________



Chapter 15

Chapter 15 (Former Provisions)

Commencement of Actions and Suits; Summons

COMMENCEMENT OF ACTIONS AND SUITS; SUMMONS

PROCEDURE IN CIVIL PROCEEDINGS

15.010 [Repealed by 1979 c.284 §199]

15.020 [Amended by 1977 c.877 §2; repealed by 1979 c.284 §199]

15.030 [Repealed by 1979 c.284 §199]

15.040 [Amended by 1963 c.310 §1; 1967 c.297 §1; 1969 c.181 §1; 1971 c.192 §1; 1977 c.877 §3; repealed by 1979 c.284 §199]

15.050 [Repealed by 1969 c.181 §2]

15.060 [Amended by 1955 c.165 §1; 1973 c.827 §5; 1977 c.877 §4; repealed by 1979 c.284 §199]

15.070 [Repealed by 1979 c.284 §199]

15.080 [Amended by 1961 c.344 §98; 1963 c.310 §2; 1967 c.581 §1; 1973 c.823 §87; 1975 c.604 §1; 1977 c.877 §5; repealed by 1979 c.284 §199]

15.085 [1963 c.445 §2; 1969 c.597 §257; 1971 c.779 §1; repealed by 1979 c.284 §199]

15.090 [Repealed by 1979 c.284 §199]

15.100 [Renumbered 18.135]

15.110 [Amended by 1955 c.293 §1; 1973 c.827 §6; 1977 c.877 §6; repealed by 1979 c.284 §199]

15.120 [Repealed by 1979 c.284 §199]

15.130 [Amended by 1955 c.70 §1; 1965 c.329 §1; 1973 c.529 §1; repealed by 1979 c.284 §199]

15.140 [Repealed by 1979 c.284 §199]

15.150 [Repealed by 1979 c.284 §199]

15.160 [Amended by 1961 c.353 §1; 1977 c.877 §7; repealed by 1979 c.284 §199]

15.170 [Repealed by 1979 c.284 §199]

15.180 [Repealed by 1979 c.284 §199]

15.190 [Amended by 1955 c.287 §15; subsection (5) of 1955 part derived from 1955 c.287 §§33, 34; 1959 c.440 §1; 1967 c.410 §1; 1969 c.389 §1; 1973 c.60 §1; 1977 c.877 §8; repealed by 1979 c.284 §199]

15.200 [Amended by 1955 c.287 §16; subsection (3) of 1955 part derived from 1955 c.287 §§33, 34; 1959 c.440 §2; 1961 c.146 §1; repealed by 1979 c.284 §199]

15.210 [1975 c.623 §7; repealed by 1979 c.284 §199]

15.220 [1975 c.623 §8; repealed by 1979 c.284 §199]

_______________



Chapter 16

Chapter 16 (Former Provisions)

Pleadings; Motions; Orders; Process; Notices; Papers

PLEADINGS; PROCESS; NOTICES; PAPERS

PROCEDURE IN CIVIL PROCEEDINGS

16.010 [Repealed by 1979 c.284 §199]

16.020 [Repealed by 1979 c.284 §199]

16.030 [Repealed by 1979 c.284 §199]

16.040 [Repealed by 1979 c.284 §199]

16.050 [Repealed by 1979 c.284 §199]

16.060 [Repealed by 1979 c.284 §199]

16.070 [Repealed by 1979 c.284 §199]

16.080 [Repealed by 1979 c.284 §199]

16.090 [Repealed by 1979 c.284 §199]

16.100 [Repealed by 1979 c.284 §199]

16.110 [Repealed by 1979 c.284 §199]

16.120 [Repealed by 1979 c.284 §199]

16.130 [Repealed by 1979 c.284 §199]

16.140 [Amended by 1975 c.716 §1; repealed by 1979 c.284 §199]

16.150 [Repealed by 1979 c.284 §199]

16.210 [Repealed by 1979 c.284 §199]

16.220 [Amended by 1973 c.59 §1; 1975 c.158 §1; repealed by 1977 c.356 §1 (16.221 enacted in lieu of 16.220)]

16.221 [1977 c.356 §2 (enacted in lieu of 16.220); repealed by 1979 c.284 §199]

16.230 [Repealed by 1975 c.158 §6]

16.240 [Repealed by 1979 c.284 §199]

16.250 [Repealed by 1979 c.284 §199]

16.260 [Repealed by 1979 c.284 §199]

16.270 [Repealed by 1979 c.284 §199]

16.280 [Repealed by 1979 c.284 §199]

16.290 [Amended by 1975 c.623 §9; repealed by 1979 c.284 §199]

16.300 [Repealed by 1975 c.158 §6]

16.305 [1975 c.158 §2; repealed by 1979 c.284 §199]

16.310 [Repealed by 1975 c.158 §6]

16.315 [1971 c.124 §1; 1975 c.158 §3; repealed by 1979 c.284 §199]

16.320 [Repealed by 1979 c.284 §199]

16.325 [1975 c.623 §10; repealed by 1979 c.284 §199]

16.330 [Repealed by 1979 c.284 §199]

16.340 [Repealed by 1979 c.284 §199]

16.360 [Repealed by 1979 c.284 §199]

16.370 [Repealed by 1979 c.284 §199]

16.380 [Repealed by 1979 c.284 §199]

16.390 [Repealed by 1979 c.284 §199]

16.400 [Repealed by 1979 c.284 §199]

16.410 [Repealed by 1979 c.284 §199]

16.420 [Repealed by 1979 c.284 §199]

16.430 [Repealed by 1979 c.284 §199]

16.460 [Repealed by 1979 c.284 §199]

16.470 [Renumbered 17.003]

16.480 [Repealed by 1979 c.284 §199]

16.490 [Repealed by 1979 c.284 §199]

16.500 [Repealed by 1979 c.284 §199]

16.510 [Amended by 1967 c.493 §1; 1975 c.332 §1; repealed by 1979 c.284 §199]

16.530 [Repealed by 1979 c.284 §199]

16.540 [Repealed by 1979 c.284 §199]

16.610 [Repealed by 1979 c.284 §199]

16.620 [Repealed by 1979 c.284 §199]

16.630 [Repealed by 1979 c.284 §199]

16.640 [Repealed by 1979 c.284 §199]

16.650 [Repealed by 1979 c.284 §199]

16.660 [Repealed by 1979 c.284 §199]

16.710 [Repealed by 1979 c.284 §199]

16.720 [Repealed by 1979 c.284 §199]

16.730 [Repealed by 1979 c.284 §199]

16.740 [Repealed by 1979 c.284 §199]

16.760 [Repealed by 1979 c.284 §199]

16.765 [Repealed by 1979 c.284 §199]

16.770 [Repealed by 1979 c.284 §199]

16.780 [Repealed by 1979 c.284 §199]

16.790 [Repealed by 1979 c.284 §199]

16.800 [Repealed by 1979 c.284 §199]

16.810 [Repealed by 1979 c.284 §199]

16.820 [Repealed by 1979 c.284 §199]

16.830 [Repealed by 1979 c.284 §199]

16.840 [Repealed by 1979 c.284 §199]

16.850 [Repealed by 1979 c.284 §199]

16.860 [Amended by 1977 c.607 §1; repealed by 1979 c.284 §199]

16.870 [Repealed by 1979 c.284 §199]

16.880 [Amended by 1959 c.628 §6; 1965 c.221 §11; repealed by 1979 c.284 §199]

_______________



Chapter 17

Chapter 17 Â Compromise; Settlement

2005 EDITION

COMPROMISE; SETTLEMENT

PROCEDURE IN CIVIL PROCEEDINGS

SETTLEMENT OR COMPROMISE WITH INJURED WORKER

17.065Â Â Â Â Â Â  Definitions for ORS 17.065 to 17.085

17.075Â Â Â Â Â Â  When settlement prohibited between employer and employee

17.085Â Â Â Â Â Â  When settlement allowed

SETTLEMENT OR COMPROMISE BY PUBLIC BODY

17.095Â Â Â Â Â Â  Prohibition of confidential settlements and compromises; exceptions

PENALTIES

17.990Â Â Â Â Â Â  Penalties

Â Â Â Â Â  17.003 [Formerly 16.470; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.005 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.010 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.015 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.020 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.025 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.030 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.033 [1973 c.812 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.035 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.040 [Amended by 1957 c.376 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.045 [Amended by 1955 c.497 Â§5; 1957 c.376 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.050 [Amended by 1969 c.388 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.055 [Amended by 1975 c.512 Â§4; repealed by 1979 c.284 Â§199]

SETTLEMENT OR COMPROMISE WITH INJURED WORKER

Â Â Â Â Â  17.065 Definitions for ORS 17.065 to 17.085. As used in ORS 17.065 to 17.085, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCompromiseÂ means an agreement to allow judgment to be given for a sum or value specified.

Â Â Â Â Â  (2) ÂEmployerÂ includes any agent or representative of an employer.

Â Â Â Â Â  (3) ÂReleaseÂ means an agreement to abandon a claim or right to the person against whom the claim exists.

Â Â Â Â Â  (4) ÂSettlementÂ means an agreement to accept as full and complete compensation for a claim a sum or value specified. [1975 c.512 Â§1; 1979 c.284 Â§49]

Â Â Â Â Â  17.075 When settlement prohibited between employer and employee. (1) An employer whose interest is or may become adverse to that of an injured employee shall not, within 15 days from the date of the occurrence causing the employeeÂs injury:

Â Â Â Â Â  (a) Negotiate or attempt to negotiate a settlement or compromise with the injured employee;

Â Â Â Â Â  (b) Obtain or attempt to obtain a general release of liability from the injured employee; or

Â Â Â Â Â  (c) Obtain or attempt to obtain any statement, either written or oral from the injured employee.

Â Â Â Â Â  (2) Subsection (1)(c) of this section does not apply to the extent that compliance with statutes or rules of federal or state agencies requiring reports of accidents and injuries necessitates obtaining an employee statement within the 15-day period following the date of the injury.

Â Â Â Â Â  (3) Any settlement or compromise agreement entered into, any general release of liability or any written or oral statement made by any employee after the employee incurs a personal injury, that is not obtained in accordance with ORS 17.085, requiring notice, may be disavowed by the injured employee within 12 months following the date of the injury and such statement, release, compromise or settlement shall not be admissible evidence in any court action or administrative proceeding relating to the injury. [1975 c.512 Â§2; 2005 c.22 Â§5]

Â Â Â Â Â  17.085 When settlement allowed. ORS 17.075 relating to settlements, compromises, releases and statements obtained by an employer whose interest is or may become adverse to an injured employee shall not apply, if at least five days prior to obtaining the settlement, compromise, release or statement, the injured

employee has signified the willingness of the injured employee that a settlement, compromise, release or statement be given. [1975 c.512 Â§3]

SETTLEMENT OR COMPROMISE BY PUBLIC BODY

Â Â Â Â Â  17.095 Prohibition of confidential settlements and compromises; exceptions. (1) A public body, or officer, employee or agent of a public body, who is a defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an action under ORS 294.100, may not enter into any settlement or compromise of the action if the settlement or compromise requires that the terms or conditions of the settlement or compromise be confidential.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A public body, or officer, employee or agent of a public body, may enter into a settlement or compromise that requires the terms or conditions to be confidential if federal law requires terms or conditions of that settlement or compromise to be confidential. Only terms and conditions that are required to be confidential under federal law may be confidential in the settlement or compromise.

Â Â Â Â Â  (b) A court may order that the terms or conditions of a settlement or compromise that reveal the identity of a person be confidential if:

Â Â Â Â Â  (A) The person whose identity is revealed is a victim of sexual abuse or is under 18 years of age; and

Â Â Â Â Â  (B) The court determines, by written findings, that the specific privacy interests of the person outweigh the publicÂs interest in the terms or conditions.

Â Â Â Â Â  (3) Any public body, or officer, employee or agent of a public body, who is a defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an action under ORS 294.100, shall file with the court a full and complete disclosure of the terms and conditions of any settlement or compromise of the claims against the public body, its officers, employees or agents. The disclosure shall be filed prior to the dismissal of the action.

Â Â Â Â Â  (4) For the purposes of this section:

Â Â Â Â Â  (a) ÂActionÂ means a legal proceeding that has been commenced as provided in ORCP 3; and

Â Â Â Â Â  (b) ÂPublic bodyÂ has that meaning given in ORS 30.260. [Formerly 30.402; 2005 c.352 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 352, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 17.095 and 36.230 by sections 1 and 2 of this 2005 Act apply to actions and mediations commenced on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.352 Â§3]

Â Â Â Â Â  17.100 [1989 c.465 Â§1; renumbered 31.825 in 2003]

Â Â Â Â Â  17.105 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.110 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.115 [Amended by 1973 c.836 Â§315; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.120 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.125 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.130 [Amended by 1975 c.781 Â§5; 1977 c.262 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.135 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.140 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.145 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.150 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.155 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.165 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.170 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.175 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.180 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.185 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.190 [1969 c.222 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.205 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.210 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.215 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.220 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.225 [Amended by 1969 c.222 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.230 [Renumbered 10.100]

Â Â Â Â Â  17.235 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.240 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.245 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.250 [Amended by 1981 c.892 Â§85a; renumbered 10.095]

Â Â Â Â Â  17.255 [Amended by 1965 c.534 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.305 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.310 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.315 [Renumbered 10.077]

Â Â Â Â Â  17.320 [Amended by 1977 c.357 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.325 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.330 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.335 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.340 [Amended by 1959 c.638 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.345 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.350 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.355 [Amended by 1975 c.279 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.360 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.405 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.410 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.415 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.420 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.425 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.430 [Amended by 1953 c.580 Â§2; 1959 c.558 Â§28; 1959 c.638 Â§4; repealed by 1965 c.177 Â§1 (17.431 enacted in lieu of 17.430)]

Â Â Â Â Â  17.431 [1965 c.177 Â§2 (enacted in lieu of 17.430); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.435 [Amended by 1965 c.177 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.440 [Repealed by 1965 c.177 Â§4 (17.441 enacted in lieu of 17.440)]

Â Â Â Â Â  17.441 [1965 c.177 Â§5 (enacted in lieu of 17.440); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.505 [Amended by 1977 c.357 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.510 [Amended by 1977 c.357 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.515 [Amended by 1971 c.565 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.520 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  17.525 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  17.605 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.610 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.615 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.620 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.625 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.630 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.705 [Amended by 1965 c.391 Â§1; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.710 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.720 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.725 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.730 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.735 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.740 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.745 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.750 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.755 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.760 [Amended by 1959 c.638 Â§5; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.765 [Repealed by 1981 c.898 Â§53]

PENALTIES

Â Â Â Â Â  17.990 Penalties. A person violating ORS 17.075 (1) commits a Class A violation. [1975 c.512 Â§5; 1999 c.1051 Â§146]

_______________



Chapter 18

Chapter 18 Â Judgments

2005 EDITION

JUDGMENTS

PROCEDURE IN CIVIL PROCEEDINGS

DEFINITIONS

18.005Â Â Â Â Â Â  Definitions

18.015Â Â Â Â Â Â  Statutory references to decrees and judgments

APPLICATION

18.025Â Â Â Â Â Â  Courts subject to chapter

APPROPRIATE DOCUMENT

18.028Â Â Â Â Â Â  Authority of Chief Justice

18.029Â Â Â Â Â Â  Effect of chapter on use of judgment

FORM OF JUDGMENT DOCUMENT

18.035Â Â Â Â Â Â  Preparation of judgment document

18.038Â Â Â Â Â Â  Form of judgment document generally

18.042Â Â Â Â Â Â  Judgment in civil action that includes money award

18.048Â Â Â Â Â Â  Judgment in criminal action that contains money award

18.052Â Â Â Â Â Â  Duty of judge with respect to form of judgment document

18.058Â Â Â Â Â Â  Duty of court administrator with respect to form of judgment document

18.062Â Â Â Â Â Â  Use of electronic judgment forms

ENTRY OF JUDGMENTS IN REGISTER

18.075Â Â Â Â Â Â  Entry of judgments in circuit courts generally

18.078Â Â Â Â Â Â  Notice of entry of judgment in circuit court civil action

18.082Â Â Â Â Â Â  Effect of entry of judgment

CORRECTIONS TO JUDGMENTS

18.107Â Â Â Â Â Â  Corrections to civil judgments

18.112Â Â Â Â Â Â  Correction of designation of judgment as general judgment

JUDGMENT LIENS

18.150Â Â Â Â Â Â  Judgment liens in circuit courts

18.152Â Â Â Â Â Â  Establishing judgment lien in other counties

18.154Â Â Â Â Â Â  Appeal; motion to eliminate lien

18.158Â Â Â Â Â Â  Judgment lien based on judgment for child support or spousal support entered in another state

18.162Â Â Â Â Â Â  Judgment lien based on justice and municipal court judgments; satisfaction filing fee

18.165Â Â Â Â Â Â  Priority of judgment lien over unrecorded conveyance

18.170Â Â Â Â Â Â  Form for lien record abstract; rules

EXPIRATION AND EXTENSION OF JUDGMENT REMEDIES

18.180Â Â Â Â Â Â  Expiration of judgment remedies in circuit court

18.182Â Â Â Â Â Â  Extension of judgment remedies

18.185Â Â Â Â Â Â  Extension of judgment lien of spousal support award

18.190Â Â Â Â Â Â  Spousal support awards in judgments entered before January 1, 2004

18.192Â Â Â Â Â Â  Child support awards in judgments entered before January 1, 1994

18.194Â Â Â Â Â Â  Expiration and extension of judgment remedies for justice and municipal court judgments

RELEASE OF LIEN

18.200Â Â Â Â Â Â  Release of lien

18.202Â Â Â Â Â Â  Reinstatement of lien

ASSIGNMENT OF JUDGMENT

18.205Â Â Â Â Â Â  Assignment of judgment

SATISFACTION OF MONEY AWARDS

18.225Â Â Â Â Â Â  Satisfaction of money awards generally

18.228Â Â Â Â Â Â  Satisfaction of support awards payable to Department of Justice

18.232Â Â Â Â Â Â  Alternate method for satisfaction of support awards payable to Department of Justice

18.235Â Â Â Â Â Â  Motion to satisfy money award

18.238Â Â Â Â Â Â  Proceedings after discharge in bankruptcy

CONTRIBUTION

18.242Â Â Â Â Â Â  Contribution among judgment debtors; subrogation of surety

APPEAL

18.245Â Â Â Â Â Â  Jurisdictional requirements

ENFORCEMENT OF JUDGMENTS

(Generally)

18.252Â Â Â Â Â Â  Execution

18.255Â Â Â Â Â Â  Enforcement of judgment by circuit court for county where debtor resides

(Proceedings in Support of Execution)

18.265Â Â Â Â Â Â  Debtor examination

18.268Â Â Â Â Â Â  Conduct of debtor examination; seizure of property

18.270Â Â Â Â Â Â  Written interrogatories

EXEMPT PROPERTY

(Generally)

18.300Â Â Â Â Â Â  Resident not entitled to federal bankruptcy exemptions

18.305Â Â Â Â Â Â  Property not exempt from execution for purchase price

18.312Â Â Â Â Â Â  Execution not to issue against property of deceased party

18.318Â Â Â Â Â Â  Execution against property in possession or control of public officer or agency

18.322Â Â Â Â Â Â  Adjudication of claim of exemption

(Personal Property)

18.345Â Â Â Â Â Â  Exempt personal property generally

18.348Â Â Â Â Â Â  Certain funds exempt when deposited in account; limitations

18.352Â Â Â Â Â Â  Proceeds of casualty and indemnity insurance attachable on execution

18.358Â Â Â Â Â Â  Certain retirement plans exempt from execution; exceptions

18.362Â Â Â Â Â Â  Exemption for firearms

18.364Â Â Â Â Â Â  Prohibition on demanding firearms

(Wages)

18.375Â Â Â Â Â Â  Definitions

18.385Â Â Â Â Â Â  Wage exemption

(Homesteads)

18.395Â Â Â Â Â Â  Homestead exemption

18.398Â Â Â Â Â Â  Denial of homestead exemption when judgment is for child support

18.402Â Â Â Â Â Â  Limitations on homestead exemption

18.406Â Â Â Â Â Â  Exemption not applicable to certain liens, mortgages and interests

18.412Â Â Â Â Â Â  Notice of intent to discharge judgment lien against homestead

18.415Â Â Â Â Â Â  Objections to discharge; hearing

18.422Â Â Â Â Â Â  Release of judgment lien

(Manufactured Dwellings and Floating Homes)

18.428Â Â Â Â Â Â  Exemption for manufactured dwellings and floating homes

WRITS OF GARNISHMENT

(Definitions)

18.600Â Â Â Â Â Â  Definitions

(Garnishment Generally)

18.602Â Â Â Â Â Â  Garnishment described

18.605Â Â Â Â Â Â  Debts subject to garnishment; when writ may be issued on debt

18.607Â Â Â Â Â Â  Form of writ; single writ for two or more debtors

18.609Â Â Â Â Â Â  Validity of writ after issuance

18.610Â Â Â Â Â Â  Court with authority over writ

(Garnishable Property)

18.615Â Â Â Â Â Â  Garnishable property generally

18.618Â Â Â Â Â Â  Property not subject to garnishment

18.620Â Â Â Â Â Â  Setoff for certain amounts payable to underlying lienholders

(Duration of WritÂs Effect)

18.625Â Â Â Â Â Â  Duration of writÂs effect

18.627Â Â Â Â Â Â  Multiple writs

(Persons Authorized to Issue Writs)

18.635Â Â Â Â Â Â  Who may issue writs

(Writs Issued by Court Administrator)

18.638Â Â Â Â Â Â  Writs issued by court administrators generally

18.640Â Â Â Â Â Â  Grounds for denying issuance of writ

(Writs Issued by Division of Child Support or District Attorney)

18.645Â Â Â Â Â Â  Writs issued by Division of Child Support or district attorney; rules

(Delivery of Writ)

18.650Â Â Â Â Â Â  Items required to be delivered to garnishee

18.652Â Â Â Â Â Â  Manner of delivery; delivery fee

18.655Â Â Â Â Â Â  Proper person to receive writ

18.658Â Â Â Â Â Â  Documents to be delivered to debtor

(Duties of Garnishee Generally)

18.665Â Â Â Â Â Â  Duties generally

18.668Â Â Â Â Â Â  Immunity by payment to court administrator or delivery to sheriff

18.670Â Â Â Â Â Â  Exceptions to garnisheeÂs duties

18.672Â Â Â Â Â Â  Duties of personal representative who is garnished

(Garnishee Response)

18.680Â Â Â Â Â Â  Response required; time

18.682Â Â Â Â Â Â  When response not required

18.685Â Â Â Â Â Â  Contents of response; manner of making payment

18.688Â Â Â Â Â Â  Response of garnishee who is employer of debtor

18.690Â Â Â Â Â Â  Delivery of garnishee response

18.692Â Â Â Â Â Â  Supplemental garnishee response

(Challenge to Garnishment)

18.700Â Â Â Â Â Â  Manner of making challenge to garnishment

18.702Â Â Â Â Â Â  Notice to garnishor and garnishee of challenge to garnishment

18.705Â Â Â Â Â Â  Duties of garnishor and creditor created by challenge to garnishment

18.708Â Â Â Â Â Â  Duties of garnishee created by challenge to garnishment

18.710Â Â Â Â Â Â  Hearing on challenge to garnishment

18.712Â Â Â Â Â Â  Allowance or denial of challenge

18.715Â Â Â Â Â Â  Sanctions

18.718Â Â Â Â Â Â  Special procedures for writs issued for past due support

(Claim by Person Other Than Debtor)

18.725Â Â Â Â Â Â  Claim by person other than debtor for all or part of garnished property

(Payment of Money Under Writ Generally)

18.730Â Â Â Â Â Â  Payment of money under writ; garnishorÂs duty to hold payments

18.732Â Â Â Â Â Â  Money owed to debtor that is due within 45 days

(Payment of Nonexempt Wages)

18.735Â Â Â Â Â Â  Payment of wages subject to garnishment

18.736Â Â Â Â Â Â  Processing fee

(Payments Made to Court Administrator)

18.738Â Â Â Â Â Â  Acceptance or rejection of payments by court administrator

18.740Â Â Â Â Â Â  Payments erroneously sent to court

(Crediting of Payments)

18.742Â Â Â Â Â Â  Crediting of payments against debt

18.745Â Â Â Â Â Â  Excess payments

(Property Subject to Sale by Sheriff)

18.750Â Â Â Â Â Â  Application of ORS 18.750 to 18.760

18.752Â Â Â Â Â Â  Garnishee duties

18.755Â Â Â Â Â Â  Request for sale; sheriffÂs fees

18.758Â Â Â Â Â Â  SheriffÂs sale

18.760Â Â Â Â Â Â  Challenge to garnishment

(Release of Garnishment)

18.770Â Â Â Â Â Â  Release of garnishment

(Sanctions Against Noncomplying Garnishee)

18.775Â Â Â Â Â Â  Liability of garnishee

18.778Â Â Â Â Â Â  Order to appear

18.780Â Â Â Â Â Â  Pleadings; default judgment

18.782Â Â Â Â Â Â  Hearing

(Financial Institution as Garnishee)

18.790Â Â Â Â Â Â  Search fee; garnishment processing fee

18.792Â Â Â Â Â Â  Safe deposit boxes

18.795Â Â Â Â Â Â  Setoff for amounts owing to financial institution

18.798Â Â Â Â Â Â  Effect of garnishment served on financial institution

(Writs Issued to Enforce Agency Orders or Warrants)

18.800Â Â Â Â Â Â  Special procedures for writs issued to enforce agency orders or warrants

(Use of Writ for Provisional Process)

18.810Â Â Â Â Â Â  Use of writ for provisional process

(Forms)

18.830Â Â Â Â Â Â  Writ of garnishment form

18.832Â Â Â Â Â Â  Debt calculation form

18.835Â Â Â Â Â Â  Garnishee response form

18.838Â Â Â Â Â Â  Instructions to garnishee form

18.840Â Â Â Â Â Â  Wage exemption calculation form

18.842Â Â Â Â Â Â  Release of garnishment form

18.845Â Â Â Â Â Â  Notice of exemptions form; instructions for challenge to garnishment

18.850Â Â Â Â Â Â  Challenge to garnishment form

NOTICE OF GARNISHMENT

18.854Â Â Â Â Â Â  Notices of garnishment generally

18.855Â Â Â Â Â Â  Notices of garnishment issued by state agencies

18.857Â Â Â Â Â Â  Notice of garnishment issued by county tax collector

WRITS OF EXECUTION

(Function and Form of Writ)

18.860Â Â Â Â Â Â  Function of writ

18.862Â Â Â Â Â Â  Form of writ

(Issuance of Writ)

18.865Â Â Â Â Â Â  Court administrator to issue writ

18.867Â Â Â Â Â Â  Issuance of writs of execution for certain judgments awarding child support

18.868Â Â Â Â Â Â  Sheriff to whom writ is issued

18.870Â Â Â Â Â Â  Recording of writ

(Return on Writ)

18.872Â Â Â Â Â Â  Return on writ of execution

(Instructions to Sheriff)

18.875Â Â Â Â Â Â  Instructions to sheriff

(Levy)

18.878Â Â Â Â Â Â  Manner of levying on property

18.880Â Â Â Â Â Â  Alternative procedure for levying on tangible personal property

18.882Â Â Â Â Â Â  Criminal penalty for moving, using or damaging secured property

18.884Â Â Â Â Â Â  Levying on intangible personal property

18.886Â Â Â Â Â Â  CreditorÂs bond

18.888Â Â Â Â Â Â  Notice of levy

18.890Â Â Â Â Â Â  DebtorÂs bond

(Challenge to Writ of Execution)

18.892Â Â Â Â Â Â  Challenge to writ of execution

18.894Â Â Â Â Â Â  Notice of challenge to execution

18.896Â Â Â Â Â Â  Challenge to execution form

18.898Â Â Â Â Â Â  Hearing on challenge to execution

18.899Â Â Â Â Â Â  Sanctions

EXECUTION SALE

(Residential Property)

18.901Â Â Â Â Â Â  Definition of residential property

18.904Â Â Â Â Â Â  Order required for sale of residential property; exceptions

18.906Â Â Â Â Â Â  Motion for order authorizing sale of residential property

18.908Â Â Â Â Â Â  Notice of motion for order authorizing sale of residential property

18.912Â Â Â Â Â Â  Hearing on motion for order authorizing sale of residential property

(Notice of Sale)

18.918Â Â Â Â Â Â  Person entitled to written notice of sale

18.920Â Â Â Â Â Â  Notice of sale of personal property

18.922Â Â Â Â Â Â  Expedited sale of perishable personal property; expedited sale to prevent loss of value

18.924Â Â Â Â Â Â  Notice of sale of real property

18.926Â Â Â Â Â Â  Legal notices website; posting fee

(Conduct of Execution Sale)

18.930Â Â Â Â Â Â  Conduct of sale generally; county fee

18.932Â Â Â Â Â Â  Postponement of sale; rules

18.934Â Â Â Â Â Â  Amount of property to be sold; officers and deputies may not purchase

18.936Â Â Â Â Â Â  Bid by judgment creditor

18.938Â Â Â Â Â Â  Manner of payment

18.940Â Â Â Â Â Â  Bill of sale for personal property

18.942Â Â Â Â Â Â  SheriffÂs certificate of sale for real property

18.944Â Â Â Â Â Â  Notice of completed sale

18.946Â Â Â Â Â Â  Possession after sale; right to rents or value of use

18.948Â Â Â Â Â Â  Confirmation of sale of real property

18.950Â Â Â Â Â Â  Delivery and distribution of proceeds

18.952Â Â Â Â Â Â  Effect of sale on judgment debtorÂs or mortgagorÂs title; effect of redemption by judgment debtor or mortgagor

18.954Â Â Â Â Â Â  Conduct of sale pursuant to court rule or terms of order or judgment

(Redemption)

18.960Â Â Â Â Â Â  Definitions

18.962Â Â Â Â Â Â  Property that may be redeemed

18.963Â Â Â Â Â Â  Who may redeem

18.964Â Â Â Â Â Â  Time for redemption

18.966Â Â Â Â Â Â  Redemption amount payable to purchaser

18.967Â Â Â Â Â Â  Redemption amount payable to redemptioner

18.968Â Â Â Â Â Â  Setoff for rents, income and profits realized by certificate holder; certificate holderÂs lien for crops and amounts expended to prevent waste

18.970Â Â Â Â Â Â  Redemption notice

18.971Â Â Â Â Â Â  Objection to redemption notice

18.972Â Â Â Â Â Â  Response to redemption notice

18.973Â Â Â Â Â Â  Objection to response

18.975Â Â Â Â Â Â  Payment of redemption amount

18.978Â Â Â Â Â Â  Court proceedings on objections

18.980Â Â Â Â Â Â  Accounting

18.981Â Â Â Â Â Â  Manner of payment

18.982Â Â Â Â Â Â  Redemptioner must provide sheriff with address

(Waste)

18.983Â Â Â Â Â Â  Court may restrain waste

(SheriffÂs Deed)

18.985Â Â Â Â Â Â  SheriffÂs deed

SPECIAL RULES FOR SPECIFIC TYPES OF PROPERTY

18.986Â Â Â Â Â Â  Manufactured dwellings and floating homes

18.987Â Â Â Â Â Â  PurchaserÂs interest in land sale contract; leasehold interest in land with unexpired term of more than two years

18.988Â Â Â Â Â Â  SellerÂs right to receive payments under land sale contract

18.989Â Â Â Â Â Â  Equitable interests in property

MISCELLANEOUS

18.992Â Â Â Â Â Â  Referral of disputes to court

18.993Â Â Â Â Â Â  Effect of ORS 18.860 to 18.993 on courtÂs ability to direct seizure

18.999Â Â Â Â Â Â  Recovery of expenses incurred in enforcing judgment and certain other monetary obligations

DEFINITIONS

Â Â Â Â Â  18.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂActionÂ means any proceeding commenced in a court in which the court may render a judgment.

Â Â Â Â Â  (2) ÂChild support awardÂ means a money award or agency order that requires the payment of child support and that is entered under ORS 108.010 to 108.550, 416.310 to 416.340, 416.400 to 416.465, 416.510 to 416.990, 419B.400 or 419C.590 or ORS chapter 25, 107, 109 or 110.

Â Â Â Â Â  (3) ÂCivil actionÂ means any action that is not a criminal action.

Â Â Â Â Â  (4) ÂCourt administratorÂ means a trial court administrator in a circuit court that has a trial court administrator and the clerk of the court in all other courts.

Â Â Â Â Â  (5) ÂCriminal actionÂ has the meaning given in ORS 131.005.

Â Â Â Â Â  (6) ÂExecutionÂ means enforcement of the money award portion of a judgment or enforcement of a judgment requiring delivery of the possession or sale of specific real or personal property, by means of writs of execution, writs of garnishment and other statutory or common law writs or remedies that may be available under the law.

Â Â Â Â Â  (7) ÂGeneral judgmentÂ means the judgment entered by a court that decides all requests for relief in the action except:

Â Â Â Â Â  (a) A request for relief previously decided by a limited judgment; and

Â Â Â Â Â  (b) A request for relief that may be decided by a supplemental judgment.

Â Â Â Â Â  (8) ÂJudgmentÂ means the concluding decision of a court on one or more requests for relief in one or more actions, as reflected in a judgment document.

Â Â Â Â Â  (9) ÂJudgment documentÂ means a writing in the form provided by ORS 18.038 that incorporates a courtÂs judgment.

Â Â Â Â Â  (10) ÂJudgment lienÂ means:

Â Â Â Â Â  (a) The effect of a judgment on real property as described in ORS 18.150 (2) and (3) for the county in which the judgment is entered, and as described in ORS 18.152 (2) and (3) for a county in which the judgment is recorded under ORS 18.152; and

Â Â Â Â Â  (b) A support arrearage lien attaching to real property under ORS 18.150 (3) or 18.152 (3).

Â Â Â Â Â  (11) ÂJudgment remedyÂ means:

Â Â Â Â Â  (a) The ability of a judgment creditor to enforce a judgment through execution; and

Â Â Â Â Â  (b) Any judgment lien arising under ORS 18.150 or 18.152.

Â Â Â Â Â  (12) ÂLegal authorityÂ means:

Â Â Â Â Â  (a) A statute;

Â Â Â Â Â  (b) An Oregon Rule of Civil Procedure;

Â Â Â Â Â  (c) A rule or order of the Chief Justice of the Supreme Court adopted under ORS 18.028; and

Â Â Â Â Â  (d) All controlling appellate court decisions in effect December 31, 2003.

Â Â Â Â Â  (13) ÂLimited judgmentÂ means:

Â Â Â Â Â  (a) A judgment entered under ORCP 67 B or 67 G;

Â Â Â Â Â  (b) A judgment entered before the conclusion of an action in a circuit court for the partition of real property, defining the rights of the parties to the action and directing sale or partition;

Â Â Â Â Â  (c) An interlocutory judgment foreclosing an interest in real property; and

Â Â Â Â Â  (d) A judgment rendered before entry of a general judgment in an action that disposes of at least one but fewer than all requests for relief in the action and that is rendered pursuant to a legal authority that specifically authorizes that disposition by limited judgment.

Â Â Â Â Â  (14) ÂMoney awardÂ means a judgment or portion of a judgment that requires the payment of money.

Â Â Â Â Â  (15) ÂPersonÂ includes a public body as defined in ORS 174.109.

Â Â Â Â Â  (16) ÂRequest for reliefÂ means a claim, a charge in a criminal action or any other request for a determination of the rights and liabilities of one or more parties in an action that a legal authority allows the court to decide by a judgment.

Â Â Â Â Â  (17) ÂSupplemental judgmentÂ means a judgment that may be rendered after a general judgment pursuant to a legal authority.

Â Â Â Â Â  (18) ÂSupport arrearage lienÂ means a lien that attaches to real property under the provisions of ORS 18.150 (3) or 18.152 (3).

Â Â Â Â Â  (19) ÂSupport awardÂ means a money award or agency order that requires the payment of child or spousal support. [2003 c.576 Â§1; 2005 c.542 Â§55; 2005 c.568 Â§4]

Â Â Â Â Â  Note: Section 7, chapter 568, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Sections 2 [18.245] and 6 [18.029] of this 2005 Act and the amendments to ORS 18.005 by section 4 of this 2005 Act apply to all judgments entered on or after January 1, 2004. [2005 c.568 Â§7]

Â Â Â Â Â  Note: Sections 45 and 569 (1) and (2), chapter 576, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 45. (1) Except as provided by this section or by sections 1 to 44 of this 2003 Act [ORS chapter 18], sections 1 to 44 of this 2003 Act apply only to judgments entered on or after the effective date of this 2003 Act [January 1, 2004]. Nothing in this 2003 Act affects the validity, lien effect or enforceability of any judgment or decree entered before the effective date of this 2003 Act. Nothing in this 2003 Act affects the validity, lien effect or enforceability of any order or warrant docketed or recorded before the effective date of this 2003 Act. Except as provided by this section or sections 1 to 44 of this 2003 Act, any judgment or decree entered before the effective date of this 2003 Act, and any order or warrant docketed or recorded before the effective date of this 2003 Act, shall continue to be governed by the law in effect on the day immediately preceding the effective date of this 2003 Act.

Â Â Â Â Â  (2) Section 12 of this 2003 Act [18.107] applies to any corrected judgment entered on or after the effective date of this 2003 Act, without regard to whether the original judgment is entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (3) A judgment creditor may create a judgment lien for a judgment in a county other than the county in which a judgment is entered in the manner provided by section 15 of this 2003 Act [18.152] without regard to whether the judgment is entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (4) Section 17 of this 2003 Act [18.158] applies to all judgments, whether entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (5) Except as provided in sections 21 [18.190] and 22 [18.192] of this 2003 Act, sections 18 [18.180] and 19 [18.182] of this 2003 Act apply to all judgments, whether entered before, on or after the effective date of this 2003 Act. Notwithstanding section 19 of this 2003 Act, any order of renewal entered before the effective date of this 2003 Act may be recorded in the manner provided by section 19 (6) of this 2003 Act with the effect provided by section 15 (4) of this 2003 Act.

Â Â Â Â Â  (6) Section 23 of this 2003 Act [18.200] applies to the release of any judgment lien after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (7) Section 24 of this 2003 Act [18.205] applies to the assignment of any judgment after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (8) Section 25 of this 2003 Act [18.225] applies to any satisfaction of judgment filed with a court on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (9) Sections 26 [18.228] and 27 [18.232] of this 2003 Act apply to all judgments, whether entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (10) Section 28 of this 2003 Act [18.235] applies to any motion for an order declaring that a money award has been satisfied, or to determine the amount necessary to satisfy a money award, filed with a court on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (11) Sections 29 [18.252] and 30 [18.255] of this 2003 Act apply to execution on any judgment, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (12) Sections 31 [18.265] and 32 [18.268] of this 2003 Act apply to any motion for a debtor examination made on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (13) Section 33 of this 2003 Act [18.270] applies to any written interrogatories served on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (14) Sections 34 to 44 of this 2003 Act [18.465 to 18.476 and 18.492 to 18.518, both 2003 Edition] apply to any writ of execution issued on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act. [2003 c.576 Â§45]

Â Â Â Â Â  Sec. 569. (1) Except as specifically provided by this 2003 Act, the deletions of statutory references to decrees and the substitutions of references to judgments that are made by the provisions of this 2003 Act do not affect the determination as to whether a person has a right to a jury trial, the scope of review of the courtÂs decision under ORS 19.250, or any other procedural or substantive aspect of the proceedings giving rise to the courtÂs decision in an action.

Â Â Â Â Â  (2) Except as specifically provided by this 2003 Act, the elimination of statutory references to dockets by this 2003 Act does not affect the validity, lien effect or enforceability of any judgment docketed before the effective date of this 2003 Act [January 1, 2004]. [2003 c.576 Â§569(1),(2)]

Â Â Â Â Â  18.010 [Amended by 1977 c.208 Â§1; 1979 c.284 Â§50; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.015 Statutory references to decrees and judgments. (1) References in the statutes of this state to decrees include judgments, and references in the statutes of this state to judgments include decrees.

Â Â Â Â Â  (2) References in the statutes of this state to judgments of other states include decrees of other states, and references in the statutes of this state to decrees of other states include judgments of other states. [2003 c.576 Â§1a]

Â Â Â Â Â  18.020 [Repealed by 1979 c.284 Â§199]

APPLICATION

Â Â Â Â Â  18.025 Courts subject to chapter. Except as specifically provided by this chapter, the provisions of this chapter apply to circuit courts, municipal courts and justice courts and to county courts performing judicial functions. [2003 c.576 Â§2]

APPROPRIATE DOCUMENT

Â Â Â Â Â  18.028 Authority of Chief Justice. The Chief Justice of the Supreme Court by rule or order may:

Â Â Â Â Â  (1) Authorize or require that specified requests for relief that are not governed by other legal authority be decided by judgment; and

Â Â Â Â Â  (2) Authorize or require the use of a limited or supplemental judgment for specified requests for relief that are not governed by other legal authority. [2005 c.568 Â§3]

Â Â Â Â Â  18.029 Effect of chapter on use of judgment. The provisions of this chapter do not impose any requirement that a court use a judgment for the courtÂs concluding decision on a request for relief if a legal authority allows or requires that the court decide the request for relief by order or other means. [2005 c.568 Â§6]

Â Â Â Â Â  Note: See first note under 18.005.

Â Â Â Â Â  18.030 [Amended by 1973 c.207 Â§1; 1977 c.616 Â§1; repealed by 1981 c.898 Â§53]

FORM OF JUDGMENT DOCUMENT

Â Â Â Â Â  18.035 Preparation of judgment document. (1) In a civil action, the court may designate one of the parties to prepare a proposed judgment document. If the court does not designate a party to prepare a proposed judgment document, the prevailing party shall prepare a proposed judgment document. If more than one party has prevailed in the action, the prevailing parties may agree to designate one of the prevailing parties to prepare a proposed judgment document. Nothing in this subsection prevents any party to a civil action from preparing and submitting a proposed judgment document to the court.

Â Â Â Â Â  (2) In criminal actions and juvenile proceedings under ORS chapters 419A, 419B and 419C, the judge shall ensure that a judgment document complying with ORS 18.038 and 18.048 is created and filed. [2003 c.576 Â§3; 2005 c.568 Â§11]

Â Â Â Â Â  18.038 Form of judgment document generally. (1) A judgment document must be plainly titled as a judgment.

Â Â Â Â Â  (2) The title of a judgment document must indicate whether the judgment is a limited judgment, a general judgment or a supplemental judgment. This subsection does not apply to:

Â Â Â Â Â  (a) Justice courts, municipal courts and county courts performing judicial functions.

Â Â Â Â Â  (b) Judgments in criminal actions.

Â Â Â Â Â  (c) Judgments in juvenile proceedings under ORS chapters 419A, 419B and 419C.

Â Â Â Â Â  (3) A judgment document must be separate from any other document in the action. The judgment document may have attached affidavits, certificates, motions, stipulations and exhibits as necessary or proper in support of the judgment.

Â Â Â Â Â  (4) A judgment document must include:

Â Â Â Â Â  (a) The name of the court rendering the judgment and the file number or other identifier used by the court for the action or actions decided by the judgment;

Â Â Â Â Â  (b) The names of any parties in whose favor the judgment is given and the names of any parties against whom the judgment is given; and

Â Â Â Â Â  (c) The signature of the judge rendering the judgment, or the signature of the court administrator if the court administrator is authorized by law to sign the judgment document, and the date the judgment document is signed.

Â Â Â Â Â  (5) This section does not apply to any foreign judgment filed with a court under ORS 24.115 or 110.405. [2003 c.576 Â§4; 2005 c.568 Â§38]

Â Â Â Â Â  18.040 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.042 Judgment in civil action that includes money award. (1) The judgment document for a judgment in a civil action that includes a money award must contain a separate section clearly labeled as a money award. Any judgment in a civil action that includes a money award, but does not contain a separate section clearly labeled as a money award, does not create a judgment lien but may be enforced by any other judgment remedy.

Â Â Â Â Â  (2) The separate section required by subsection (1) of this section must include all of the following:

Â Â Â Â Â  (a) The name and address of each judgment creditor and the name, address and telephone number of any attorney who represents one or more of the judgment creditors.

Â Â Â Â Â  (b) The name of each judgment debtor and, to the extent known by the judgment creditor:

Â Â Â Â Â  (A) The address of each judgment debtor;

Â Â Â Â Â  (B) The date of birth of each judgment debtor;

Â Â Â Â Â  (C) The Social Security number or tax identification number of each judgment debtor;

Â Â Â Â Â  (D) The driver license number of each judgment debtor and the name of the state that issued the license; and

Â Â Â Â Â  (E) The name of any attorney for each judgment debtor.

Â Â Â Â Â  (c) The name of any person or public body, as defined in ORS 174.109, other than the judgment creditorÂs attorney, that is known by the judgment creditor to be entitled to any portion of the money award.

Â Â Â Â Â  (d) The amount of the money award.

Â Â Â Â Â  (e) Any interest owed as of the date the judgment is entered in the register, either as a specific amount or as accrual information, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (f) Information about interest that accrues on the judgment after entry in the register, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (g) For monetary obligations that are payable on a periodic basis, any accrued arrearages, required further payments per period and payment dates.

Â Â Â Â Â  (h) If the judgment requires the payment of costs and disbursements or attorney fees, a statement indicating that the award is made, any specific amounts awarded, a clear identification of the specific requests for relief for which any attorney fees are awarded and the amount of attorney fees awarded for each request for relief.

Â Â Â Â Â  (3) The information required by subsection (2) of this section must be set forth in the money award section of the judgment document in the same order as the requirements appear in subsection (2) of this section.

Â Â Â Â Â  (4) The separate section required by subsection (1) of this section must be placed immediately above the judgeÂs or court administratorÂs signature. The separate section must be clearly labeled at its beginning as a money award. If the judgment includes a support award, the label of the separate section must so indicate. Except for information described in ORS 24.290, the separate section of the judgment document may not contain any provision except the information required by this section.

Â Â Â Â Â  (5) Notwithstanding subsection (2) of this section, in proceedings under ORS 107.085 and 107.485 the Social Security number of a judgment debtor must be provided by the judgment creditor in the manner established by the State Court Administrator under ORS 107.840.

Â Â Â Â Â  (6) Notwithstanding subsection (2) of this section, a public body, as defined in ORS 174.109, need not include the Social Security number or driver license number of a judgment debtor if disclosure of the Social Security number or driver license number violates federal law or any law of this state.

Â Â Â Â Â  (7) The provisions of this section do not apply to foreign judgments that are filed with a court under ORS 24.115 or 110.405. If a foreign judgment is filed with the court under ORS 24.115, the separate statement required by ORS 24.125 must be filed with the foreign judgment. [2003 c.576 Â§5; 2005 c.568 Â§12]

Â Â Â Â Â  18.048 Judgment in criminal action that contains money award. (1) Except as provided in this section, the judgment document in a criminal action that contains a money award, whether by reason of a fine, restitution, forfeiture of security under ORS 135.280, a fee, an assessment, costs and disbursements or any other monetary obligation, must contain a separate section clearly labeled at its beginning as a money award. The separate section must be placed immediately above the judgeÂs or court administratorÂs signature. If the judgment includes an award of restitution, the label of the separate section must so indicate.

Â Â Â Â Â  (2) The separate money award section described by subsection (1) of this section must contain the following information:

Â Â Â Â Â  (a) A listing of the specific amounts awarded as fines, assessments, costs, restitution and any other monetary obligations imposed in the sentence as part of the money award. If the court is unable to determine the full amount of restitution at the time of sentencing, the court may include the amount that can be determined or may establish a maximum amount.

Â Â Â Â Â  (b) If restitution or a compensatory fine is ordered, the name and address of the person to whom the court should disburse payments, unless the victim requests that this information be exempt from disclosure in the public record.

Â Â Â Â Â  (c) A statement that, subject to amendment of a judgment under ORS 137.107, money required to be paid as a condition of probation remains payable after revocation of probation only if the amount is included in the money award portion of the judgment document, even if the amount is referred to in other parts of the judgment document.

Â Â Â Â Â  (d) Unless immediate payment is required, the specific terms of payment imposed or allowed by the court.

Â Â Â Â Â  (e) If payment of all or part of a monetary obligation is suspended, a statement specifying the nature and amount of the suspended obligations.

Â Â Â Â Â  (3) The requirements of this section and ORS 18.038 do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action.

Â Â Â Â Â  (4) If a judgment is for conviction of a violation as described in ORS 153.008, the judgment creates a lien only if the court so orders. If a judgment does not create a lien under this subsection, the judgment document need not contain the separate money award section described by subsection (1) of this section.

Â Â Â Â Â  (5) A judgment in a criminal action that contains a money award is a judgment in favor of the state and may be enforced only by the state.

Â Â Â Â Â  (6) A judgment in a criminal action that includes a money award, but does not contain a separate section clearly labeled as a money award, does not create a judgment lien but may be enforced by any other judgment remedy. [2003 c.576 Â§6; 2005 c.566 Â§13; 2005 c.568 Â§13; 2005 c.618 Â§3a]

Â Â Â Â Â  Note: Section 8 (1), chapter 618, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 8. (1) The amendments to ORS 18.048, 18.075, 18.180 and 18.194 by sections 1 to 4 of this 2005 Act apply to judgments entered on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.618 Â§8(1)]

Â Â Â Â Â  18.050 [Amended by 1959 c.638 Â§6; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.052 Duty of judge with respect to form of judgment document. (1) A judge rendering a judgment shall file with the court administrator a judgment document that incorporates the judgment. The judge must sign the judgment document unless the court administrator is authorized by law to sign the judgment document. Before signing a judgment document, the judge shall ensure that all requirements imposed by law for entry of the judgment have been fulfilled, including the making of any written findings of fact or conclusions of law. If a proposed judgment document submitted under ORS 18.035 does not comply with the requirements of ORS 18.038, 18.042 and 18.048, the judge may not sign the judgment document. If a proposed judgment document submitted under ORS 18.035 establishes paternity or includes a provision concerning support, but does not comply with the requirements of ORS 25.020 (8), the judge may not sign the judgment document. Unless the judgment is exempt under ORS 18.038 (2), the judge shall ensure that the title of the judgment document indicates whether the judgment is a limited judgment, general judgment or supplemental judgment. If the judgment is a limited judgment rendered under the provisions of ORCP 67 B, the judge must determine that there is no just reason for delay, but the judgment document need not reflect that determination if the title of the judgment document indicates that the judgment is a limited judgment.

Â Â Â Â Â  (2) A court administrator who signs a judgment under authority granted by law has the same duties as a judge under the provisions of this section.

Â Â Â Â Â  (3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§7; 2005 c.561 Â§1; 2005 c.568 Â§14]

Â Â Â Â Â  18.058 Duty of court administrator with respect to form of judgment document. (1) Except as provided in subsection (2) of this section, the court administrator shall note in the register that a judgment document has been filed if the judgment document is signed by a judge of the court, or by the court administrator if the court administrator is authorized by law to sign the judgment document, and filed with the court administrator, whether or not the judgment document complies with the requirements of ORS 18.038, 18.042 and 18.048.

Â Â Â Â Â  (2) If the title of a document filed with the court administrator indicates that the document is a decree, or indicates that the document is a judgment but fails to indicate whether the judgment is a limited judgment, general judgment or supplemental judgment, the court administrator may not note in the register that a judgment document has been filed, and shall return the document to the judge, unless the judgment is exempt under ORS 18.038 (2).

Â Â Â Â Â  (3) The court administrator may rely on a judgment document for entry of information in the register. The court administrator is not liable for entering any information in the register that reflects information contained in a judgment document, whether or not the information in the judgment is correct or properly presented.

Â Â Â Â Â  (4) The court administrator may rely on the presence or absence of a separate section in the judgment document required by ORS 18.042 or 18.048 in determining whether a judgment contains a money award. The court administrator shall enter information in the register, and in the separate record required by ORS 18.075, only from the separate section unless otherwise ordered by the court.

Â Â Â Â Â  (5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§8]

Â Â Â Â Â  18.060 [Amended by 1979 c.284 Â§51; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.062 Use of electronic judgment forms. The provisions of this chapter do not affect the ability of the Chief Justice of the Supreme Court to authorize the use of electronic judgment forms pursuant to rules adopted under ORS 1.002 (2). [2005 c.568 Â§41]

Â Â Â Â Â  18.070 [Repealed by 1981 c.898 Â§53]

ENTRY OF JUDGMENTS IN REGISTER

Â Â Â Â Â  18.075 Entry of judgments in circuit courts generally. (1) A judgment is entered in circuit court when a court administrator notes in the register that a judgment document has been filed with the court administrator.

Â Â Â Â Â  (2) Subject to ORS 18.058 (2), when a judge files a judgment document with the court administrator, the court administrator shall note in the register:

Â Â Â Â Â  (a) That the judgment document has been filed and the day, hour and minute that the judgment is entered.

Â Â Â Â Â  (b) Whether the judgment is a limited judgment, a general judgment or a supplemental judgment.

Â Â Â Â Â  (c) Whether the judgment includes a money award.

Â Â Â Â Â  (d) Whether the judgment creates a judgment lien under ORS 18.150.

Â Â Â Â Â  (3) If the court administrator notes in the register that a judgment creates a judgment lien, the court administrator shall note in a separate record maintained by the court administrator:

Â Â Â Â Â  (a) The name of all judgment debtors.

Â Â Â Â Â  (b) The name of all judgment creditors.

Â Â Â Â Â  (c) The amount of the money award.

Â Â Â Â Â  (d) Whether the money award includes a support award or an award of restitution.

Â Â Â Â Â  (4) If the court administrator makes a notation of judgment in the separate record required by subsection (3) of this section, the court administrator shall thereafter also note in the separate record:

Â Â Â Â Â  (a) The date on which any appeal is filed.

Â Â Â Â Â  (b) Whether a supersedeas undertaking, as defined in ORS 19.005, is filed.

Â Â Â Â Â  (c) The date of any decision on appeal.

Â Â Â Â Â  (d) Any execution issued by the court and the return on any execution.

Â Â Â Â Â  (e) Any satisfaction of the judgment, when entered.

Â Â Â Â Â  (f) Other such information as may be deemed necessary by court order or court rule.

Â Â Â Â Â  (5) The court administrator shall enter a judgment in the register within 24 hours after the judgment document is filed with court administrator, excluding Saturdays and legal holidays. If the court administrator is not able to enter the judgment within the time prescribed in this subsection, or fails to do so, the court administrator shall enter the judgment as soon as practicable thereafter.

Â Â Â Â Â  (6) Except as provided in ORS 18.058, and in ORCP 69 B(1) for judgments by default, the court administrator shall be subject to the direction of the court in entering judgments in the register.

Â Â Â Â Â  (7) The court administrator shall not delay entry of judgment under ORCP 68 for taxation of attorney fees or costs and disbursements.

Â Â Â Â Â  (8) Administrative orders entered in the register under ORS 416.440 have the effect provided for in that section.

Â Â Â Â Â  (9) The State Court Administrator shall ensure that the register, and the separate record required by subsection (3) of this section, be established and maintained in a uniform manner in the circuit courts.

Â Â Â Â Â  (10) References in Oregon Revised Statutes to docketing of a judgment are equivalent to entry of a judgment as described in subsection (1) of this section.

Â Â Â Â Â  (11) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§9; 2005 c.568 Â§15; 2005 c.618 Â§2]

Â Â Â Â Â  Note: Section 9a, chapter 576, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 9a. (1) Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not make any entry in the register or in the separate record maintained under section 9 of this 2003 Act [18.075] that is different from the entries made by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to make such modifications as may be necessary to accommodate those entries in the computer systems utilized by the circuit courts.

Â Â Â Â Â  (2) All references to the docket in computer records and documents of the circuit courts shall be construed to be references to the separate record maintained under section 9 of this 2003 Act, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to the docket.

Â Â Â Â Â  (3) All references to decrees in computer records and documents of the circuit courts shall be construed to be references to judgments, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to decrees.

Â Â Â Â Â  (4) All references to money judgments in computer records and documents of the circuit courts shall be construed to be references to money awards, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to money judgments. [2003 c.576 Â§9a]

Â Â Â Â Â  Note: See note under 18.048.

Â Â Â Â Â  18.078 Notice of entry of judgment in circuit court civil action. (1) Upon entering a judgment in a civil action, or entry of any corrected judgment under ORS 18.107, the court administrator shall mail the notice described in subsection (2) of this section to the attorneys of record for each party that is not in default for failure to appear. If a party does not have an attorney of record, and is not in default for failure to appear, the court administrator shall mail the notice to the party. The court administrator shall note in the register that the notice required by this section was mailed as required by this section.

Â Â Â Â Â  (2) The notice required by this section must reflect:

Â Â Â Â Â  (a) The date the judgment was entered.

Â Â Â Â Â  (b) Whether the judgment was entered as a limited judgment, a general judgment or a supplemental judgment.

Â Â Â Â Â  (c) Whether the court administrator noted in the register that the judgment contained a money award.

Â Â Â Â Â  (d) Whether the court administrator noted in the register that the judgment creates a judgment lien.

Â Â Â Â Â  (3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

Â Â Â Â Â  (4) This section does not apply to judgments in juvenile proceedings under ORS chapter 419A, 419B or 419C, civil commitment proceedings, probate proceedings, adoptions or guardianship or conservatorship proceedings under ORS chapter 125. [2003 c.576 Â§10; 2005 c.568 Â§16]

Â Â Â Â Â  Note: Section 10a, chapter 576, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 10a. Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not mail notice of judgment in the form provided by section 10 of this 2003 Act [18.078] and may continue to use the form of notice used by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to allow use of notices of judgments in the form provided by section 10 of this 2003 Act. [2003 c.576 Â§10a]

Â Â Â Â Â  18.080 [Amended by 1971 c.365 Â§1; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.082 Effect of entry of judgment. (1) Upon entry of a judgment, the judgment:

Â Â Â Â Â  (a) Becomes the exclusive statement of the courtÂs decision in the case and governs the rights and obligations of the parties that are subject to the judgment;

Â Â Â Â Â  (b) May be enforced in the manner provided by law;

Â Â Â Â Â  (c) May be appealed in the manner provided by law;

Â Â Â Â Â  (d) Acts as official notice of the courtÂs decision; and

Â Â Â Â Â  (e) May be set aside or modified only by the court rendering the judgment or by another court or tribunal with the same or greater authority than the court rendering the judgment.

Â Â Â Â Â  (2) A general judgment incorporates a previous written decision of the court that decides one or more requests for relief in the case and that:

Â Â Â Â Â  (a) Is not a judgment;

Â Â Â Â Â  (b) Is consistent with the terms of the general judgment and any limited judgments in the case; and

Â Â Â Â Â  (c) Reflects an express determination by the court that the decision be conclusive as to the requests for relief that are resolved.

Â Â Â Â Â  (3) Upon entry of a general judgment, any request for relief in the action that is not decided by the general judgment or by a previous limited judgment, that has not been incorporated into the general judgment under subsection (2) of this section, or that cannot be decided by a supplemental judgment, is dismissed with prejudice unless the judgment provides that the dismissal is without prejudice.

Â Â Â Â Â  (4) Subsection (3) of this section does not affect the right of any party to assign error on appeal to any decision of a court made by order during an action.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to a general judgment of dismissal. Except as otherwise provided by law, by the Oregon Rules of Civil Procedure or by the terms of the judgment, a general judgment of dismissal is without prejudice as to any request for relief in the action.

Â Â Â Â Â  (6) If a document labeled as a decree is filed with the court administrator, or a judgment document is filed with the court administrator that does not indicate whether the judgment is a limited, general or supplemental judgment, and the court administrator fails to comply with ORS 18.058 and makes an entry in the register indicating that a judgment has been filed with court administrator, the document has the effect of a general judgment entered in circuit court. [2003 c.576 Â§11; 2005 c.568 Â§17]

Â Â Â Â Â  18.090 [Amended by 1979 c.284 Â§52; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.100 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.105 [1975 c.106 Â§1; 1977 c.208 Â§2; repealed by 1979 c.284 Â§199]

CORRECTIONS TO JUDGMENTS

Â Â Â Â Â  18.107 Corrections to civil judgments. (1) A court may correct the terms of a civil judgment previously entered as provided in ORCP 71. The court may make the correction by signing a corrected judgment document and filing the document with the court administrator. The title of the judgment document must reflect that the judgment is a corrected limited judgment, corrected general judgment or a corrected supplemental judgment.

Â Â Â Â Â  (2) Unless a correction to a judgment affects a substantial right of a party, the time for appeal of the judgment commences upon entry of the original judgment.

Â Â Â Â Â  (3) If the correction of a judgment affects a substantial right of a party, and the corrected judgment is entered before the time for appealing the original judgment has expired, the time for appeal of the judgment commences upon entry of the corrected judgment. If the correction affects a substantial right of a party, and the corrected judgment is entered after the time for appealing the original judgment has expired, the time for appeal of the corrected portions of the judgment and all other portions of the judgment affected by the correction commences upon entry of the corrected judgment.

Â Â Â Â Â  (4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

Â Â Â Â Â  (5) This section does not apply to juvenile proceedings under ORS chapter 419B. [2003 c.576 Â§12]

Â Â Â Â Â  18.110 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.112 Correction of designation of judgment as general judgment. (1) Upon motion of any party, the court may enter a corrected judgment under ORS 18.107 that changes the designation of a judgment from a general judgment to a limited judgment if the moving party establishes that:

Â Â Â Â Â  (a) Except by operation of ORS 18.082 (3), the judgment does not decide all requests for relief in the action other than requests for relief previously decided by a limited judgment or requests for relief that could be decided by a supplemental judgment; and

Â Â Â Â Â  (b) The judgment was inadvertently designated as a general judgment under circumstances that indicate that the moving party did not reasonably understand that the requests for relief that were not expressly decided by the judgment would be dismissed.

Â Â Â Â Â  (2) A motion under subsection (1) of this section must be filed within the time provided by ORCP 71 B.

Â Â Â Â Â  (3) Upon motion of any party, the court shall enter a corrected judgment under ORS 18.107 that changes to a limited judgment any document that has the effect of a general judgment under the provisions of ORS 18.082 (6) unless all requests for relief in the action are decided by the terms of the document, by previous limited judgments entered in the action or by written decisions of the court that are incorporated in a general judgment under the provisions of ORS 18.082 (2).

Â Â Â Â Â  (4) Notwithstanding ORS 18.107, the time for appeal of the judgment corrected under this section commences from the entry of the corrected judgment. A motion may be filed under this section while an appeal is pending as provided in ORCP 71 B(2).

Â Â Â Â Â  (5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§13; 2005 c.568 Â§18]

Â Â Â Â Â  18.115 [1975 c.623 Â§12; 1979 c.284 Â§53; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.120 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.125 [1977 c.208 Â§3; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.130 [Repealed by 1977 c.208 Â§5]

Â Â Â Â Â  18.135 [Formerly 15.100; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.140 [Amended by 1957 c.348 Â§1; 1973 c.207 Â§2; repealed by 1979 c.284 Â§199]

JUDGMENT LIENS

Â Â Â Â Â  18.150 Judgment liens in circuit courts. (1) If a judgment document filed with a court administrator under ORS 18.075 (2) includes a money award and complies with ORS 18.042 (1) or 18.048 (1), the court administrator shall note in the register of a circuit court that the judgment creates a judgment lien unless:

Â Â Â Â Â  (a) The judgment is entered in the small claims department of a circuit court in an amount of less than $3,000, exclusive of costs, and the judgment creditor has not created a judgment lien for the judgment as provided in ORS 46.488;

Â Â Â Â Â  (b) The judgment is entered in a criminal action for conviction of a violation, and the court does not order under ORS 18.048 (4) that the judgment creates a judgment lien;

Â Â Â Â Â  (c) The judgment is entered under ORS 153.820; or

Â Â Â Â Â  (d) The judgment does not create a lien by operation of other law.

Â Â Â Â Â  (2) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien, the judgment has the following effect in the county in which the judgment is entered:

Â Â Â Â Â  (a) When the judgment is entered, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

Â Â Â Â Â  (b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is entered and before the judgment lien expires.

Â Â Â Â Â  (3) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien and the judgment contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is entered:

Â Â Â Â Â  (a) Any lump sum support award existing when the judgment is entered creates a support arrearage lien and has the effect specified by subsection (2) of this section;

Â Â Â Â Â  (b) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien for the unpaid installment attaches to all real property of the judgment debtor in the county at that time; and

Â Â Â Â Â  (c) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien attaches to all real property that the judgment debtor thereafter acquires in the county for the purpose of enforcing the unpaid installment, and remains attached to that property until satisfaction is made for the installment or the judgment lien arising from support award portion of the judgment expires.

Â Â Â Â Â  (4) Real property may be conveyed or encumbered free of a judgment lien created by the support award portion of a judgment, but the conveyance or encumbrance is subject to any support arrearage lien that attached to the real property under this section or ORS 18.152.

Â Â Â Â Â  (5) A judgment lien does not attach to any real property of a judgment debtor acquired after the debt giving rise to the judgment is discharged under federal bankruptcy laws. Debts are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the debt has been discharged.

Â Â Â Â Â  (6) A court administrator may rely on the judgment document to determine whether a judgment creates a judgment lien.

Â Â Â Â Â  (7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§14; 2005 c.568 Â§19]

Â Â Â Â Â  18.152 Establishing judgment lien in other counties. (1) At any time after a judgment that creates a judgment lien is entered under ORS 18.150 and before the expiration of the judgment remedies for the judgment, a judgment creditor may create a judgment lien for the judgment in any other county of this state by recording the judgment in the County Clerk Lien Record for that county. The judgment may be recorded by recording a certified copy of the judgment document or a lien record abstract for the judgment.

Â Â Â Â Â  (2) Except as provided in this section, a judgment recorded under this section has the following effect in the county in which the judgment is recorded:

Â Â Â Â Â  (a) When the judgment is recorded, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

Â Â Â Â Â  (b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before the judgment lien expires.

Â Â Â Â Â  (3) Except as provided in this section, if a judgment recorded under this section contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is recorded:

Â Â Â Â Â  (a) When the judgment is recorded, a support arrearage lien attaches to all real property of the judgment debtor in the county at that time for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded.

Â Â Â Â Â  (b) A support arrearage lien for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before full satisfaction is made for the lump sum or installment or the judgment lien of the support award portion of the judgment expires.

Â Â Â Â Â  (c) If an installment becomes due under the terms of the support award and is not paid after the judgment is recorded, a support arrearage lien for the installment attaches to all real property of the judgment debtor in the county at the time the installment becomes due and attaches to all real property that the judgment debtor thereafter acquires in the county until full satisfaction is made for the installment or the judgment lien of the support award portion of the judgment expires.

Â Â Â Â Â  (4)(a) If a certificate of extension is filed under ORS 18.182, and the certificate is filed before the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate with the judgment. The recording shall act to extend the judgment lien of a judgment, and any support arrearage lien, in the county for the time provided in ORS 18.180 to 18.192.

Â Â Â Â Â  (b) If a certificate of extension is filed under ORS 18.182, and the certificate is filed after the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate in the County Clerk Lien Record in any county in which the judgment has been recorded under subsection (1) of this section. If the recording is made before the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.192, the recording extends the judgment lien of the judgment, without loss of priority, for the time provided in ORS 18.180 to 18.192. If the recording is made after the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.192, the recording extends the judgment lien of the judgment for the time provided in ORS 18.180 to 18.192, but the lien is subordinate to all other interests that are of record on the date the certificate or lien record abstract is recorded.

Â Â Â Â Â  (5) When the judgment lien of a judgment expires in the county in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expires in the other county or counties in which the judgment has been recorded.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§15; 2005 c.568 Â§20]

Â Â Â Â Â  18.154 Appeal; motion to eliminate lien. A judgment debtor who appeals a judgment may move the trial court for elimination of the judgment lien created by the judgment. A court may grant a motion under this section if the judgment debtor files a supersedeas undertaking, as defined in ORS 19.005, and provides such additional security as may be required by the court to ensure that adequate amounts will be available to satisfy the judgment if affirmed on appeal. If the court grants the motion, the court administrator shall note in the register, and in the separate record required under ORS 18.075, that the judgment lien has been eliminated. [2003 c.576 Â§16]

Â Â Â Â Â  18.158 Judgment lien based on judgment for child support or spousal support entered in another state. (1) At any time after a judgment for unpaid child support or unpaid spousal support becomes effective in another state and before the expiration or satisfaction of that judgment under the other stateÂs law, a judgment creditor under the judgment may record a certified copy of the judgment or a lien record abstract for the judgment in the County Clerk Lien Record for any county in this state.

Â Â Â Â Â  (2) If a judgment of another state described in subsection (1) of this section is extended or renewed under the laws of the state that rendered the judgment, a judgment creditor under the judgment may record a certified copy of the extension or renewal in the County Clerk Lien Record for any county in this state or may record a lien record abstract for extension or renewal in the County Clerk Lien Record for any county in this state.

Â Â Â Â Â  (3) Upon recording a judgment, lien record abstract, extension or renewal under this section, the judgment creates a judgment lien as described in ORS 18.152 (3).

Â Â Â Â Â  (4) When the judgment expires in the state in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expire in every county in which the judgment has been recorded under this section.

Â Â Â Â Â  (5) Liens arising by operation of law in another state against real property for amounts of overdue payments under a support order, as defined in ORS 110.303, shall be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien as required by this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in Oregon as provided in ORS chapter 110.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§17]

Â Â Â Â Â  18.160 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.162 Judgment lien based on justice and municipal court judgments; satisfaction filing fee. (1) Subject to the requirements of this section and ORS 221.344, from the time that a judgment of a justice or municipal court is transcribed or recorded as provided in ORS 52.635 or 221.351, the judgment creates a judgment lien as described in ORS 18.152.

Â Â Â Â Â  (2) The judgment lien of a judgment entered in a justice or municipal court may be eliminated as provided in ORS 18.154 if an appeal is taken from the judgment. The clerk of the justice or municipal court shall note the elimination of the lien in the judgment docket.

Â Â Â Â Â  (3) When the lien of a justice or municipal court judgment ceases in the county in which the judgment was originally recorded or transcribed, the lien shall cease in every other county in which a certified copy of the judgment or a lien record abstract has been recorded. When the judgment has been fully satisfied, it is the responsibility of the judgment creditor to file a full satisfaction in any circuit court to which the judgment has been transcribed under ORS 52.635, and to record the satisfaction in the County Clerk Lien Record for the county in which the court is located if a certified copy of the judgment or a lien record abstract for the judgment was recorded in that County Clerk Lien Record. Upon satisfaction in full of the judgment, the judgment creditor shall deliver to the judgment debtor an executed satisfaction of the judgment for any other county where a certified copy of the judgment or a lien record abstract has been recorded. The county clerk shall charge a fee as provided in ORS 205.320 for filing a satisfaction of judgment. [Formerly 18.355]

Â Â Â Â Â  18.165 Priority of judgment lien over unrecorded conveyance. (1) If a judgment with lien effect under ORS 18.150, 18.152 or 18.158 is entered or recorded in a county before a conveyance, or a memorandum of a conveyance, of real property of the debtor is recorded in that county, the conveyance of the judgment debtorÂs interest is void as against the lien of the judgment unless:

Â Â Â Â Â  (a) The grantee under the conveyance is a purchaser in good faith for a valuable consideration and the conveyance or memorandum of the conveyance is recorded within 20 days after delivery and acceptance of the conveyance, excluding Saturdays and legal holidays under ORS 187.010 and 187.020;

Â Â Â Â Â  (b) The judgment creditor has actual notice, record notice or inquiry notice of a conveyance to a grantee when the judgment is entered or recorded in the county;

Â Â Â Â Â  (c) The conveyance is a fulfillment deed entitled to priority over the judgment under ORS 93.645; or

Â Â Â Â Â  (d) The conveyance is a mortgage, trust deed or other security instrument given to secure financing for the purchase of the real property described in the conveyance.

Â Â Â Â Â  (2) For the purpose of subsection (1)(a) of this section, a memorandum of conveyance must contain the date of the instrument being memorialized, the names of the parties, a legal description of the real property involved and a description of the nature of the interest created. The memorandum must be signed by the person from whom the interest is intended to pass, and be acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂConveyanceÂ means a deed, a land sale contract, an assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or any other agreement affecting the title of real property within this state, including a trust deed, a mortgage, an assignment for security purposes or an assignment solely of proceeds, given by a purchaser or seller under a land sale contract or given by a person with title to the real property.

Â Â Â Â Â  (b) ÂGranteeÂ means:

Â Â Â Â Â  (A) The person deemed to be the mortgagee under a trust deed pursuant to ORS 86.715; and

Â Â Â Â Â  (B) Any other person to whom the interest that is the subject of a conveyance is intended to pass. [Formerly 18.370; 2005 c.568 Â§21]

Â Â Â Â Â  18.170 Form for lien record abstract; rules. (1) Unless otherwise prescribed by law, a person recording a lien record abstract shall use substantially the following form:

______________________________________________________________________________

LIEN RECORD ABSTRACT

The undersigned states:

A.Â
Creditor/Prevailing Party Information
:

Â Â Â Â Â  __Â  1. The creditor/prevailing party is:

Â Â Â Â Â  _____________________

Â Â Â Â Â  and the address of the creditor is:

Â Â Â Â Â  _____________________

Â Â Â Â Â  _____________________

Â Â Â Â Â  under judgment, order or petition entered on _____ (date) in the_____ Court for _____ (County) of _____ (State) under Case No._____.

Â Â Â Â Â  __Â  2. The CreditorÂs attorneyÂs name is

Â Â Â Â Â  _____________________

Â Â Â Â Â  AttorneyÂs Address is:

Â Â Â Â Â  _____________________

Â Â Â Â Â  AttorneyÂs Phone No. is: ______

B.Â
Debtor/Losing Party Information
:

Â Â Â Â Â  __Â  1. The Debtor/losing party is:

Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  2. DebtorÂs address (if known):

Â Â Â Â Â  _____________________

Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  3. DebtorÂs Social Security No. or

Â Â Â Â Â  Taxpayer Identification No.

Â Â Â Â Â  (if known):

Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  4. DebtorÂs driver license no. and

Â Â Â Â Â  state of issuance for the license

Â Â Â Â Â  (if known):

Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  5. Name of debtorÂs attorney

Â Â Â Â Â  (if known):

Â Â Â Â Â  _____________________

C.Â
Judgment Information
:

Â Â Â Â Â  __Â  1. The amount of the judgment is:

Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  2. The amount of the costs is:

Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  3. The amount of attorney fees, if any

Â Â Â Â Â  is: _____________________

D.Â
The Real or Personal Property to Be

Â Â Â Â Â
Affected

Â Â Â Â Â  (Check appropriate box):

Â Â Â Â Â  __Â  All real property of the debtor/losing party, now or hereafter acquired, in ________ County as provided under ORS 18.152.

Â Â Â Â Â  __Â  The following described real or personal property of debtor (legal description as set forth or on attached Exhibit):

Â Â Â Â Â  _____________________

Â Â Â Â Â  _____________________

Â Â Â Â Â  _____________________

Â Â Â Â Â  _____________________

Â Â Â Â Â  IN WITNESS WHEREOF, the

Â Â Â Â Â  undersigned person or persons have

Â Â Â Â Â  executed thisÂ Â Â Â Â Â Â Â  abstract this ___ day

Â Â Â Â Â  of______, 2___.

____________Â Â Â Â Â Â Â Â Â Â Â  ____________

____________Â Â Â Â Â Â Â Â Â Â Â  ____________

State of OregonÂ Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of___, 2___, by____________.

__________________

Notary Public for Oregon

My commission expires: _________

State of OregonÂ Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of___, 2___, by ____________ and by ____________ of____________, a corporation on behalf of the corporation.

__________________

Notary Public for Oregon

My commission expires: _________

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) A lien record abstract that is the result of a judgment for unpaid child or spousal support entered in another state shall be on the form prescribed by rules adopted by the Department of Justice in lieu of the form required by subsection (1) of this section. [Formerly 18.325]

EXPIRATION AND EXTENSION OF JUDGMENT REMEDIES

Â Â Â Â Â  18.180 Expiration of judgment remedies in circuit court. (1) Judgment remedies for a judgment expire upon full satisfaction of the money award portion of the judgment.

Â Â Â Â Â  (2) If a judgment lien arises out of a support award under ORS 18.150 (3) or 18.152 (3), a support arrearage lien attaching to real property under the judgment lien expires upon satisfaction of the unpaid installment that gave rise to the support arrearage lien.

Â Â Â Â Â  (3) Except as provided in ORS 18.180 to 18.192, judgment remedies for a judgment in a civil action expire 10 years after the entry of the judgment.

Â Â Â Â Â  (4) Except as provided in this subsection, judgment remedies for a judgment in a criminal action expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action that includes a money award for restitution expire 50 years after the entry of the judgment.

Â Â Â Â Â  (5) Except as provided in ORS 18.192, judgment remedies for the child support award portion of a judgment, and any lump sum support award for child support, expire 25 years after the entry of the judgment that first establishes the support obligation.

Â Â Â Â Â  (6)(a) Except as provided by paragraph (b) of this subsection and ORS 18.190, judgment remedies for any unpaid installment under the spousal support award portion of a judgment, including any installment arrearage lien arising under the judgment, expire 25 years after the entry of the judgment that first establishes the support obligation, or 10 years after an installment comes due under the judgment and is not paid, whichever is later.

Â Â Â Â Â  (b) The judgment lien for the spousal support award portion of a judgment that is entered on or after January 1, 2004, including any installment arrearage lien arising under the judgment, expires 25 years after the entry of the judgment that first establishes the support obligation unless a certificate of extension is filed under ORS 18.185.

Â Â Â Â Â  (7)(a) If a money award in a judgment under ORS 107.105 (1)(f) provides for a future payment of money, and the future payment does not become due for 10 or more years after the judgment is entered, judgment remedies for the portion of the judgment providing for future payment expire 10 years after the date on which the future payment becomes due. At any time before the judgment remedies for a money award described in this subsection expire, judgment remedies for the portion of the judgment providing for a future payment may be extended as provided in ORS 18.182.

Â Â Â Â Â  (b) This subsection does not apply to support awards.

Â Â Â Â Â  (8) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§18; 2005 c.568 Â§22; 2005 c.618 Â§1]

Â Â Â Â Â  Note: See note under 18.048.

Â Â Â Â Â  18.182 Extension of judgment remedies. (1) Judgment remedies for a judgment may be extended by filing a certificate of extension in the court that entered the judgment. The court administrator shall enter the certificate in the register of the court and in the separate record maintained under ORS 18.075. Except as provided in ORS 18.180 to 18.192, a judgment creditor may file a certificate of extension only if:

Â Â Â Â Â  (a) Judgment remedies for the judgment have not expired under ORS 18.180; and

Â Â Â Â Â  (b) A full satisfaction document for the money award portion of the judgment has not been filed.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

Â Â Â Â Â  (a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

Â Â Â Â Â  (b) The judgment lien was not avoided by action of the bankruptcy court;

Â Â Â Â Â  (c) The judgment lien has not been discharged under ORS 18.238; and

Â Â Â Â Â  (d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

Â Â Â Â Â  (3) A certificate of extension must be signed by the judgment creditor, or by an attorney who represents the judgment creditor.

Â Â Â Â Â  (4) Subject to ORS 18.190 and 18.192, if a certificate of extension is filed after the date on which the judgment remedies for the judgment expire under ORS 18.180, the certificate has no effect.

Â Â Â Â Â  (5) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

Â Â Â Â Â  (6) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was recorded under ORS 18.152, with the effect provided by ORS 18.152 (4).

Â Â Â Â Â  (7) Except as provided in ORS 18.185, 18.190 and 18.192, the judgment remedies for the support award portion of a judgment, and any lump sum money award for unpaid child support installments, may not be extended under this section.

Â Â Â Â Â  (8) The judgment remedies for a judgment in a criminal action may not be extended under this section.

Â Â Â Â Â  (9) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§19]

Â Â Â Â Â  18.185 Extension of judgment lien of spousal support award. (1) If a judgment that is entered on or after January 1, 2004, includes a spousal support award, a judgment creditor may file a certificate of extension under ORS 18.182 at any time more than 15 years after the entry of the judgment that first establishes the support obligation and before the judgment lien for the spousal support award portion of a judgment expires under ORS 18.180 (6)(b). If a certificate of extension is filed under this subsection:

Â Â Â Â Â  (a) The judgment lien for the spousal support award portion of the judgment expires 10 years after the certificate of extension is filed; and

Â Â Â Â Â  (b) Any installment arrearage lien that arises under the judgment, whether before or after the filing of the certificate, expires 10 years after the installment comes due and is not paid or when the judgment lien for the spousal support award portion of the judgment expires under paragraph (a) of this subsection, whichever is first.

Â Â Â Â Â  (2) Notwithstanding ORS 18.182 (5), certificates of extension under ORS 18.182 may continue to be filed in the manner provided by subsection (1) of this section and with like effect for as long as the judgment lien for the spousal support award portion of a judgment has not expired and any installments remain to be paid under the judgment. [2003 c.576 Â§20]

Â Â Â Â Â  18.190 Spousal support awards in judgments entered before January 1, 2004. (1) The judgment lien for the spousal support award portion of a judgment that is entered before January 1, 2004, including any installment arrearage liens that arise under the judgment, expires 10 years after the entry of the judgment that first establishes the support obligation unless a certificate of extension is filed under ORS 18.182, or the judgment was renewed in the manner provided by the statutes in effect immediately before January 1, 2004, within 10 years after the judgment was entered.

Â Â Â Â Â  (2) ORS 18.180 (6) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004, under the statutes in effect immediately before January 1, 2004.

Â Â Â Â Â  (3) This section and ORS 18.180 (6) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 2004, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments. [2003 c.576 Â§21]

Â Â Â Â Â  18.192 Child support awards in judgments entered before January 1, 1994. (1) The judgment lien of the child support award portion of a judgment entered before January 1, 1994, and any installment arrearage lien that arose under the judgment lien, expires 10 years after the entry of the judgment that established the support obligation unless the judgment was renewed in the manner provided by the statutes in effect immediately before January 1, 2004, within 10 years after the judgment was entered.

Â Â Â Â Â  (2) ORS 18.180 (5) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004.

Â Â Â Â Â  (3) This section and ORS 18.180 (5) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 1994, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments. [2003 c.576 Â§22]

Â Â Â Â Â  18.194 Expiration and extension of judgment remedies for justice and municipal court judgments. (1) Judgment remedies for a judgment in justice and municipal courts expire upon full satisfaction of the money award portion of the judgment.

Â Â Â Â Â  (2) Except as provided in this section, judgment remedies for a judgment in a civil action in a justice or municipal court expire 10 years after the entry of the judgment.

Â Â Â Â Â  (3) Except as provided in this subsection, judgment remedies for a judgment in a criminal action in a justice or municipal court expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action in a justice or municipal court that includes a money award for restitution expire 50 years after the entry of the judgment.

Â Â Â Â Â  (4) Judgment remedies for a judgment in justice or municipal court may be extended by filing a certificate of extension in the court that entered the judgment. The clerk shall enter the certificate in the docket of the court. A judgment creditor may file a certificate of extension only if:

Â Â Â Â Â  (a) Judgment remedies for the judgment have not expired; and

Â Â Â Â Â  (b) A full satisfaction document for the money award portion of the judgment has not been filed.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

Â Â Â Â Â  (a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

Â Â Â Â Â  (b) The judgment lien was not avoided by action of the bankruptcy court;

Â Â Â Â Â  (c) The judgment lien has not been discharged under ORS 18.238; and

Â Â Â Â Â  (d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

Â Â Â Â Â  (6) If a certificate of extension is filed under this section after the date on which the judgment remedies for the judgment expire, the certificate has no effect.

Â Â Â Â Â  (7) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

Â Â Â Â Â  (8) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was transcribed or recorded as provided in ORS 52.635 or 221.351, with the effect provided by ORS 18.152 (4).

Â Â Â Â Â  (9) The judgment remedies for a judgment in a criminal action may not be extended under this section. [Formerly 18.365; 2005 c.618 Â§4]

Â Â Â Â Â  Note: See note under 18.048.

RELEASE OF LIEN

Â Â Â Â Â  18.200 Release of lien. (1) A judgment creditor may provide a release of lien document to a judgment debtor or to any other person with an interest in real property to which a judgment lien has attached. The release of lien document may be for all real property in a county or for a single piece of real property in a county. A release of lien document may be signed by the judgment creditor, or by any attorney who represents the creditor. The signature of the judgment creditor or attorney signing a release of lien document must be witnessed by a notary public.

Â Â Â Â Â  (2) A release of lien document may be filed with the court administrator at any time after a judgment lien attaches under ORS 18.150. The court administrator shall note in the register and in the separate record maintained under ORS 18.075 that the release of lien document has been filed, and also shall note whether the release is for all real property in a county or only for a single piece of real property in a county.

Â Â Â Â Â  (3) A release of lien document may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

Â Â Â Â Â  (4) Upon filing or recording under this section, a release of lien document operates to eliminate any judgment lien arising from the entry or recording of the judgment to the extent reflected in the document. The filing of a release of lien document does not constitute a full or partial satisfaction of the judgment.

Â Â Â Â Â  (5) The court administrator may not charge a fee for filing a release of lien document.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§23]

Â Â Â Â Â  18.202 Reinstatement of lien. (1) If the administrator, as defined in ORS 25.010, eliminated a judgment lien document by filing a release of lien document with the court administrator under ORS 18.200, the administrator may reinstate the lien by recording a notice of reinstatement in the County Clerk Lien Record for the county where the judgment was entered.

Â Â Â Â Â  (2) If the administrator, as defined in ORS 25.010, eliminated a judgment lien by recording a release of lien document in a County Clerk Lien Record under the provisions of ORS 18.200, the administrator may reinstate the lien by recording a notice of reinstatement in the County Clerk Lien Record for the county in which the release was recorded.

Â Â Â Â Â  (3) The administrator may reinstate a lien under this section only if:

Â Â Â Â Â  (a) The release was for all real property of a judgment debtor in a county; and

Â Â Â Â Â  (b) The judgment lien that was eliminated arose out of the support award portion of the judgment.

Â Â Â Â Â  (4) A certified copy of the judgment document, or a lien record abstract for the judgment, must be attached to the notice of reinstatement and be recorded with the notice. A notice of reinstatement may be recorded at any time after the release of lien document was filed or recorded and before the expiration of the judgment remedies for the judgment that gives rise to the judgment lien.

Â Â Â Â Â  (5) Upon recording a notice of reinstatement under this section, the reinstated judgment lien has the same force and effect as a judgment lien created under ORS 18.152.

Â Â Â Â Â  (6) A notice of reinstatement must be signed by the administrator as defined in ORS 25.010, or by an attorney who represents the administrator. The signature must be witnessed by a notary public. [2005 c.568 Â§9]

Â Â Â Â Â  Note: Section 10, chapter 568, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 10. A notice of reinstatement may be recorded under section 9 of this 2005 Act [18.202] for any release of lien, whether filed or recorded before, on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.568 Â§10]

ASSIGNMENT OF JUDGMENT

Â Â Â Â Â  18.205 Assignment of judgment. (1) A judgment creditor may assign all or part of the creditorÂs rights under a judgment. An assignment of judgment document must be signed by the judgment creditor, or by an attorney who represents the judgment creditor. The signature of the judgment creditor or attorney signing the document must be acknowledged by a notary public. The document may be:

Â Â Â Â Â  (a) Filed with the court administrator for the court in which the judgment was entered, and upon such filing shall be entered in the register and in the separate record maintained under ORS 18.075; or

Â Â Â Â Â  (b) Recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

Â Â Â Â Â  (2) Upon filing or recording under this section, an assignment of judgment document operates to assign the judgment creditorÂs rights under the judgment to the extent reflected in the document.

Â Â Â Â Â  (3) If this or another state is assigned or subrogated to the support rights of a person under ORS 418.032, 418.042, 419B.406 or 419C.597 or similar statutes of another state, an assignment of judgment document bearing the signature of the Administrator of the Division of Child Support of the Department of Justice or the authorized representative of the administrator may be filed or recorded in the same manner as an assignment of judgment document under subsection (1) of this section and shall have the same effect as an assignment of judgment document signed by the judgment creditor.

Â Â Â Â Â  (4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§24]

Â Â Â Â Â  18.210 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  18.220 [Repealed by 1979 c.284 Â§199]

SATISFACTION OF MONEY AWARDS

Â Â Â Â Â  18.225 Satisfaction of money awards generally. (1) A satisfaction document may be for full or partial satisfaction of a money award. The title of the document must indicate whether the money award has been partially or fully satisfied. A satisfaction document must be signed by the judgment creditor or by an attorney who represents the judgment creditor. The signature of the judgment creditor or attorney signing a satisfaction document must be witnessed by a notary public.

Â Â Â Â Â  (2) When the money award portion of a judgment has been fully satisfied, the judgment creditor must:

Â Â Â Â Â  (a) File a satisfaction document for the full amount of the money award portion of the judgment in the county in which the judgment was entered; and

Â Â Â Â Â  (b) Deliver to the judgment debtor a satisfaction document for the full amount of the money award portion of the judgment for every county in which the judgment has been recorded under ORS 18.152.

Â Â Â Â Â  (3) Upon request by a judgment debtor or any person with an interest in real property subject to a judgment lien, a judgment creditor must provide to the judgment debtor a satisfaction document for all amounts credited against a money award as of the date that the satisfaction document is signed.

Â Â Â Â Â  (4) A satisfaction document may be filed with the court administrator at any time after entry of a judgment. The court administrator may not charge a fee for filing a satisfaction document. The court administrator shall note in the register and in the separate record maintained under ORS 18.075 that the satisfaction document has been filed, and shall note if the document indicates that the money award has been fully satisfied.

Â Â Â Â Â  (5) Upon payment of all required fees, the court administrator shall issue a certified copy of any satisfaction document filed with the court administrator and entered in the court register. The certified copy may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

Â Â Â Â Â  (6) A satisfaction document for a support award that is paid to the Department of Justice may be filed with the court administrator only as provided in ORS 18.228.

Â Â Â Â Â  (7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§25]

Â Â Â Â Â  18.228 Satisfaction of support awards payable to Department of Justice. (1) If a support award is paid to the Department of Justice, the judgment creditor may receive credit for satisfaction of the judgment only in the manner provided by this section. The department may provide judgment creditors with forms and instructions for satisfaction of support awards under this section.

Â Â Â Â Â  (2) Any satisfaction document for a support award described in subsection (1) of this section must be mailed to or delivered to the Department of Justice, and not to the court administrator. The department shall credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department. Except as provided in subsection (3) of this section, the department shall not credit amounts against the support award pay records to the extent that the judgment is assigned or subrogated to this or another state. The Department of Justice shall thereafter promptly forward the satisfaction document to the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records maintained by the department. The court administrator shall note in the register as paid only the amount stated in the certificate, and not the amount shown on the satisfaction document.

Â Â Â Â Â  (3) If a support award has been assigned to this state, the Department of Justice may satisfy the support award to the extent of the assignment. The department may credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department and file the satisfaction document with the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records. The court administrator shall note in the register and in the separate record maintained under ORS 18.075 the amount of satisfaction shown on the certificate, and not the amount shown on the satisfaction document.

Â Â Â Â Â  (4) Unless a judgment requires that payments under a support award be paid to the Department of Justice or enforcement services are provided pursuant to ORS 25.080, all satisfaction documents for a support award must be filed with the court administrator. [2003 c.576 Â§26]

Â Â Â Â Â  18.230 [Amended by 1967 c.466 Â§1; 1975 c.134 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  18.232 Alternate method for satisfaction of support awards payable to Department of Justice. (1) In addition to or in lieu of the certificate and satisfaction document provided for in ORS 18.228, the Department of Justice may execute and file a satisfaction document for a support award requiring payment to the department if:

Â Â Â Â Â  (a) The judgment debtor provides a sworn affidavit indicating that the money award has been paid in full;

Â Â Â Â Â  (b) The department certifies that the department has a complete pay record for the payments under the support award; and

Â Â Â Â Â  (c) The department certifies that there are no arrearages.

Â Â Â Â Â  (2) The Department of Justice shall be considered to have a complete pay record for the purposes of subsection (1) of this section if the department has kept the pay record for the support award from the date that the first payment was to be made under the support award, or if the judgment creditor or an entity providing enforcement services under ORS 25.080 establishes arrearages for the time period the pay record was not kept by the department.

Â Â Â Â Â  (3) The signature of a person signing a satisfaction document filed under this section need not be acknowledged by a notary public.

Â Â Â Â Â  (4) If a satisfaction document under this section is for any payment made to the Department of Justice for amounts that have not been assigned by the judgment creditor to the state, the department shall give notice to the judgment creditor in the manner provided by ORS 25.085. The notice must inform the judgment creditor that the department will execute and file the satisfaction of judgment unless the department receives a request for a hearing within 30 days after the date the notice was mailed. If a judgment creditor requests a hearing, the Department of Justice shall conduct the hearing as a contested case under ORS chapter 183 before a hearing officer appointed by the department. [2003 c.576 Â§27]

Â Â Â Â Â  18.235 Motion to satisfy money award. (1) A judgment debtor or person with an interest in real property against which a judgment lien exists may move the court for an order declaring that a money award has been satisfied or for a determination of the amount necessary to satisfy the money award, when the person cannot otherwise obtain a satisfaction document from a judgment creditor.

Â Â Â Â Â  (2) Motions under this section shall be filed in the action in which the judgment was entered. All proceedings on the motion shall be conducted as part of the action in which the judgment was entered. An appearance fee may not be charged for filing a motion under this section.

Â Â Â Â Â  (3) A motion under this section must include the following information, to the extent known to the person making the motion:

Â Â Â Â Â  (a) The date of entry and principal amount of the money award.

Â Â Â Â Â  (b) The rate of interest and the date the interest commenced to accrue.

Â Â Â Â Â  (c) The date or dates and amounts of any payments on the money award.

Â Â Â Â Â  (d) Any amount that the person believes remains to be paid on the money award, including any supporting mathematical calculations.

Â Â Â Â Â  (e) Any other information necessary or helpful to the court in making its determination.

Â Â Â Â Â  (4) A person making a motion under this section must serve the motion on the judgment creditor. If the person making the motion is not the judgment debtor, the person also must serve the motion and supporting affidavit on the judgment debtor. If an assignment of judgment document has been filed with the court under ORS 18.205, the motion must be served on the person named as the assignee of the judgment. Service on the judgment creditor and judgment debtor under this subsection may be made as provided in ORCP 9 if the motion is filed within one year after entry of the judgment. If the motion is filed more than one year after entry of the judgment, or service is to be made on an assignee of the judgment, the motion may either be personally served as provided in ORCP 7, or be served by certified mail, return receipt requested with signed receipt. The court may waive service on any person under this subsection if the person making the motion files an affidavit with the court stating that the person cannot be found after diligent effort by the person making the motion. The party making the motion shall file proof of service with the court.

Â Â Â Â Â  (5) A person served with a motion under this section must file a response within 21 days after service is made, or within such time as may be allowed by the court. The response must specifically identify those assertions in the motion that the person contests. The response must contain any information or mathematical calculations necessary to support the contentions of the responding party.

Â Â Â Â Â  (6) The court shall hear the motion not less than seven days after notice of hearing is given to the person filing the motion and to the parties served with the motion. The court shall hear and determine the issues in a summary fashion without a jury. The court shall give the parties a reasonable opportunity to present evidence relevant to any factual issues.

Â Â Â Â Â  (7) If the court determines that the person making the motion is entitled to relief, the court shall issue an order providing that the money award has been satisfied in full or, if the money award has not been satisfied in full, the specific amount that will satisfy the judgment on a specific date or within a period of time specified in the order.

Â Â Â Â Â  (8) If the court finds that the judgment creditor willfully failed to provide a satisfaction document under ORS 18.225, the court may render a supplemental judgment awarding reasonable attorney fees to the person making the motion. The supplemental judgment may provide that the demanding party may satisfy the judgment by paying such amounts the court determines to be necessary to satisfy the judgment less that sum of money the court awards as attorney fees.

Â Â Â Â Â  (9) If the court finds that the money award has been satisfied, or if the amount specified by the court is paid to the court administrator within the time specified by the court, the court administrator shall note in the register and in the separate record maintained under ORS 18.075 that the money award has been satisfied in full. The court administrator shall deliver any money paid to the court administrator to the party or parties specified in the courtÂs order.

Â Â Â Â Â  (10) Upon request of the judgment debtor or person making the motion, the court administrator shall issue a certificate indicating that the money award has been satisfied. The certificate may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152. Recording of the certificate eliminates any judgment lien that was created by the recording of the judgment.

Â Â Â Â Â  (11) At least five days before filing a motion under this section, the person must serve by personal delivery or first class mail a copy of the motion on the Administrator of the Division of Child Support of the Department of Justice, or on the branch office of the Department of Justice providing support services to the county in which the motion will be made, if:

Â Â Â Â Â  (a) The motion relates to satisfaction of a support award; and

Â Â Â Â Â  (b) Child support rights, as defined in ORS 25.010, for the judgment creditor have been assigned to the state.

Â Â Â Â Â  (12) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§28]

Â Â Â Â Â  18.238 Proceedings after discharge in bankruptcy. (1) Any person discharged from debts pursuant to the federal bankruptcy laws may file in any court or tribunal in which a judgment has at any time been rendered against the person, either before or after such discharge, a motion in the suit, action or proceeding for the discharge of the judgment from the record. After notice to the judgment creditor, or to any assignee of the judgment creditor whose assignment has been filed or recorded under ORS 18.205, the court shall enter a final order that the judgment be discharged and satisfied of record if the debtor establishes that:

Â Â Â Â Â  (a) The debtor has been discharged from the payment of the judgment or the claim upon which the judgment was based; and

Â Â Â Â Â  (b) Either there was no property to which a judgment lien had attached under ORS 18.150, 18.152, 52.635 or 221.351, as of the date the petition for relief is filed under the federal bankruptcy laws, or if there was such property, the value of the property on the date of the filing of the petition was not more than the outstanding balance of any prior lien or liens upon the property.

Â Â Â Â Â  (2) If the debtor fails to meet the burden of proof established by subsection (1) of this section, the court shall enter a final order denying the debtorÂs motion.

Â Â Â Â Â  (3) For the purposes of this section, when notice was given in connection with bankruptcy proceedings to a creditor retaining a beneficial interest in an assigned judgment or claim, such notice shall provide the basis for the satisfaction of that portion of the judgment in which the creditor retains a beneficial interest. When the bankrupt received notice prior to the adjudication of bankruptcy of the assignment of a judgment or claim, notice to the assignor retaining a beneficial interest may not provide the basis for satisfaction for that portion of the judgment which represents the amount actually paid by the assignee of the judgment for the claim and actual court costs incurred by the assignee in prosecuting the claim. [Formerly 18.420]

Â Â Â Â Â  18.240 [Repealed by 1979 c.284 Â§199]

CONTRIBUTION

Â Â Â Â Â  18.242 Contribution among judgment debtors; subrogation of surety. When property liable to an execution against several persons is sold thereon, and more than a due proportion of the judgment is levied upon the property of one of them, or one of them pays, without a sale, more than that personÂs proportion, that person may compel contribution from the others; and when a judgment is against several, and is upon an obligation or contract of one of them as security for another, and the surety pays the amount, or any part thereof, either by sale of property or before sale, the surety may compel repayment from the principal. In such cases, the person so paying or contributing shall be entitled to the benefit of the judgment to enforce contribution or repayment, if within 30 days after payment the person files with the clerk of the court where the judgment was rendered, notice of payment and claim to contribution or repayment; upon filing such notice, the clerk shall make an entry thereof in the margin of the docket where the judgment is entered. In any county where the judgment was recorded the person may have the notice of payment and claim to contribution or repayment recorded in the County Clerk Lien Record. [Formerly 18.430]

Â Â Â Â Â  Note: 18.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPEAL

Â Â Â Â Â  18.245 Jurisdictional requirements. The following requirements are the only requirements of this chapter that are jurisdictional for the purposes of appeal of a judgment:

Â Â Â Â Â  (1) The judgment document for the judgment must be plainly titled as a judgment as required by ORS 18.038 (1).

Â Â Â Â Â  (2) The judgment document for the judgment must comply with the requirements of ORS 18.038 (4).

Â Â Â Â Â  (3) The court administrator for the circuit court rendering the judgment must note in the register of the court that the judgment document has been filed, as required by ORS 18.058 (1). [2005 c.568 Â§2]

Â Â Â Â Â  Note: See first note under 18.005.

Â Â Â Â Â  18.250 [Repealed by 1979 c.284 Â§199]

ENFORCEMENT OF JUDGMENTS

(Generally)

Â Â Â Â Â  18.252 Execution. (1) Except as provided in this section, and subject to the terms of the judgment, a judgment may be enforced by execution upon entry of the judgment. The ability to enforce a judgment by execution expires as provided in ORS 18.180 to 18.192.

Â Â Â Â Â  (2) Any portion of a money award that by the terms of the judgment is to be paid on some date after the date that the judgment is entered may be enforced by execution when payment becomes due under the terms of the money award and is not paid.

Â Â Â Â Â  (3) Except as provided in ORS 18.255 or by other law, a judgment may be enforced only by the court in which the judgment is entered or, if the judgment is a foreign judgment, the court in which the judgment is first filed under ORS 24.115 or 110.405.

Â Â Â Â Â  (4) Nothing in ORS 18.252 to 18.993 affects the ability of a judgment creditor to enforce a judgment by means other than execution. [2003 c.576 Â§29]

Â Â Â Â Â  18.255 Enforcement of judgment by circuit court for county where debtor resides. (1) The circuit court for the county where a judgment debtor resides may enforce a circuit court judgment entered in another circuit court if a transcript of the original judgment is filed with the court. The circuit court for the county where a judgment debtor resides may issue a writ of execution against real property under the provisions of this section only if a certified copy of the original judgment, or a lien record abstract in the form provided by ORS 18.170, is recorded in the County Clerk Lien Record for that county, in addition to the filing of a transcript of the original judgment with the circuit court for that county. In no event shall the court administrator be liable for issuing a writ of execution, writ of garnishment or other execution for a judgment transcribed pursuant to this section.

Â Â Â Â Â  (2) A judgment creditor who files a transcript of a judgment under subsection (1) of this section must give written notice of the filing to the circuit court in which the judgment was originally entered.

Â Â Â Â Â  (3) At the time a transcript of a judgment is filed under this section, the judgment creditor or the attorney for the judgment creditor must make and file with the court administrator a statement containing the information required for a money award under ORS 18.042 (2) and an affidavit setting forth:

Â Â Â Â Â  (a) The name and last-known address of the judgment creditor;

Â Â Â Â Â  (b) The name and last-known address of the judgment debtor;

Â Â Â Â Â  (c) A statement that the judgment creditor has a good faith belief that the judgment debtor resides in the county in which the transcript of the judgment is filed;

Â Â Â Â Â  (d) A statement that the judgment has not been satisfied and that execution on the judgment has not been stayed; and

Â Â Â Â Â  (e) A statement that written notice of the filing has been given to the circuit court in which the judgment was originally entered.

Â Â Â Â Â  (4) The circuit court in which a transcript of a judgment is filed under this section is the only court with authority to issue a writ of execution, writ of garnishment or other execution on the transcribed judgment until the judgment creditor files an affidavit with the circuit court certifying that the judgment debtor no longer resides in that county. A copy of the affidavit must be filed by the judgment creditor in the court in which the judgment was originally entered. After the filing of an affidavit under this subsection, only the circuit court in which the judgment was originally entered may issue a writ of execution, writ of garnishment or other execution on the judgment.

Â Â Â Â Â  (5) When a transcribed judgment is filed with a circuit court under this section, the court administrator shall enter the transcribed judgment in the register but shall not note in the register that the judgment creates a judgment lien. The files and records of the court in which the judgment was originally entered remain the official record of the proceeding, and files and records maintained by a court in which a transcribed judgment has been filed are auxiliary to the files and records of the court in which the judgment was originally entered. Satisfaction documents under ORS 18.225 and certificates of extension under ORS 18.180 to 18.192 may be filed only in the court in which the judgment was originally entered.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§30]

Â Â Â Â Â  18.260 [Amended by 1971 c.224 Â§1; repealed by 1979 c.284 Â§199]

(Proceedings in Support of Execution)

Â Â Â Â Â  18.265 Debtor examination. (1) At any time after a judgment is entered, a judgment creditor may upon motion obtain an order requiring the judgment debtor to appear before the court or a referee appointed by the court at the time and place specified in the order, and requiring the judgment debtor to answer under oath questions concerning any property or interest in property that the judgment debtor may have or claim. The motion must be supported by one of the following:

Â Â Â Â Â  (a) Proof of service of a notice of demand to pay the judgment within 10 days. The notice of demand must be served in the same manner as a summons or by any form of mail addressed to the judgment debtor and requesting a receipt. Service by mail under this paragraph is effective on the date of mailing.

Â Â Â Â Â  (b) A return of a writ of execution showing that the judgment has not been satisfied.

Â Â Â Â Â  (c) A garnishee response to a writ of garnishment that does not fully satisfy the judgment.

Â Â Â Â Â  (2) Only the following courts may issue an order under this section:

Â Â Â Â Â  (a) The court in which the original judgment was entered.

Â Â Â Â Â  (b) Any circuit court for the county in which the judgment debtor resides and in which the judgment has been recorded under ORS 18.152.

Â Â Â Â Â  (c) Any circuit court for the county in which the principal place of employment of the judgment debtor is located and in which the judgment has been recorded under ORS 18.152.

Â Â Â Â Â  (3) If a motion under this section is filed in the court specified by subsection (2)(b) or (c) of this section, a certified copy of the judgment or a certified copy of the recording made in the County Clerk Lien Record of the county must be filed with the motion unless a transcript of the judgment has been filed with the court under ORS 18.255.

Â Â Â Â Â  (4) Except as provided in this section, a judgment debtor may not be required to attend in a county other than the county in which the judgment debtor resides or may be found at the time of service of the order requiring the appearance, unless the place where the judgment debtor is to appear is not more than 100 miles from the residence of the judgment debtor.

Â Â Â Â Â  (5) If the judgment debtor resides more than 100 miles from the place of examination, the judgment debtor shall be required to appear and shall be paid mileage at the time of the hearing as provided for witnesses in ORS 44.415.

Â Â Â Â Â  (6) Upon motion and good cause shown, the court may order that proceedings under this section be conducted at a time or place other than the time or place specified in the original order.

Â Â Â Â Â  (7) The court may at any time enter an order restraining the judgment debtor from selling, transferring or in any manner disposing of any property of the judgment debtor that is subject to execution pending an examination under this section. [2003 c.576 Â§31]

Â Â Â Â Â  18.268 Conduct of debtor examination; seizure of property. (1) A judgment debtor may be examined on oath concerning the judgment debtorÂs property in a debtorÂs examination. Upon request by the judgment creditor, the proceedings shall be reduced to writing and filed with the court administrator. The judgment creditor and judgment debtor may subpoena and examine witnesses.

Â Â Â Â Â  (2) If it appears that the judgment debtor has any property that may be applied against the judgment, the court may order that the property be seized for application against the judgment. [2003 c.576 Â§32]

Â Â Â Â Â  18.270 Written interrogatories. (1) At any time after a judgment is entered, a judgment creditor may serve written interrogatories relating to the judgment debtorÂs property and financial affairs on a judgment debtor. The interrogatories may be personally served in the manner provided for summons or may be served by any form of mail addressed to the judgment debtor and requesting a receipt. Service by mail under this subsection is effective on the date of mailing. The interrogatories shall notify the judgment debtor that the judgment debtorÂs failure to answer the interrogatories truthfully shall subject the judgment debtor to the penalties for false swearing as provided in ORS 162.075 and for contempt of court as provided in ORS 33.015 to 33.155.

Â Â Â Â Â  (2) Within 20 days after receipt of the interrogatories, the judgment debtor must answer all questions under oath and return the original interrogatories to the judgment creditor.

Â Â Â Â Â  (3) Failure of the judgment debtor to comply with the provisions of this section is contempt of court, and the judgment creditor may commence proceedings under the provisions of ORS 33.015 to 33.155. [2003 c.576 Â§33; 2005 c.22 Â§7]

EXEMPT PROPERTY

(Generally)

Â Â Â Â Â  18.300 Resident not entitled to federal bankruptcy exemptions. In accordance with Section 522 (b) of the Bankruptcy Code of 1978 (11 U.S.C. 522 (b)), residents of this state shall not be entitled to the federal exemptions provided in Section 522 (d) of the Bankruptcy Code of 1978 (11 U.S.C. 522 (d)). Nothing in this section shall affect the exemptions given to residents of this state by the Constitution of the State of Oregon and the Oregon Revised Statutes. [Formerly 23.305]

Â Â Â Â Â  18.305 Property not exempt from execution for purchase price. No article of property, or if the same has been sold or exchanged, then neither the proceeds of such sale nor the articles received in exchange therefor, shall be exempt from execution issued on a judgment recovered for its price. [Formerly 23.220]

Â Â Â Â Â  18.310 [Amended by 1967 c.471 Â§1; repealed by 1979 c.284

Â§199]

Â Â Â Â Â  18.312 Execution not to issue against property of deceased party. Execution shall not issue against the property of a deceased party, but such judgment shall be paid as a claim against the estate of the deceased party in the manner prescribed by ORS chapter 115 or ORS 114.505 to 114.560. [Formerly 23.105]

Â Â Â Â Â  18.315 [1999 c.788 Â§15; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.318 Execution against property in possession or control of public officer or agency. Any salary, wages, credits, or other personal property in the possession or under the control of the state or of any county, city, school district or other political subdivision therein, or any board, institution, commission, or officer of the same, belonging or owed to any person, firm or corporation, shall be subject to execution in the same manner and with the same effect as property in the possession of individuals is subject to execution; however, process in such proceedings may be served only on the board, department, institution, commission, agency, or officer charged with the duty of approving a voucher or claim for such salary, wages, credits, or other property. No clerk or officer of any court shall be required to answer as garnishee as to any moneys or property in the possession of the clerk or officer in the custody of the law. [Formerly 23.190]

Â Â Â Â Â  18.320 [Amended by 1961 c.151 Â§1; 1983 c.405 Â§1; 1983 c.696 Â§3; 1985 c.343 Â§1; 1987 c.586 Â§3; 1989 c.768 Â§5; 1993 c.223 Â§2; 1997 c.801 Â§59; 1999 c.80 Â§31; 1999 c.788 Â§18; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.322 Adjudication of claim of exemption. The judgment debtorÂs claim of exemption shall, upon application of either plaintiff or judgment debtor, be adjudicated in a summary manner at a hearing in the court out of which the execution issues. [Formerly 23.168; 2005 c.542 Â§56]

Â Â Â Â Â  18.325 [1987 c.586 Â§2b; 1989 c.171 Â§2; 1999 c.59 Â§6; 1999 c.80 Â§32; 1999 c.195 Â§5; 2003 c.73 Â§13; 2003 c.576 Â§570; renumbered 18.170 in 2003]

Â Â Â Â Â  18.330 [Repealed by 1959 c.558 Â§29 (18.335 enacted in lieu of 18.330)]

Â Â Â Â Â  18.335 [1959 c.558 Â§30 (enacted in lieu of 18.330); 1979 c.284 Â§54; 1983 c.405 Â§2; 1987 c.873 Â§21; 1997 c.340 Â§5; 1997 c.872 Â§16; 2001 c.249 Â§67; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.340 [Repealed by 1959 c.558 Â§51]

(Personal Property)

Â Â Â Â Â  18.345 Exempt personal property generally. (1) All property, including franchises, or rights or interest therein, of the judgment debtor, shall be liable to an execution, except as provided in this section and in other statutes granting exemptions from execution. The following property, or rights or interest therein of the judgment debtor, except as provided in ORS 18.305, shall be exempt from execution:

Â Â Â Â Â  (a) Books, pictures and musical instruments to the value of $600.

Â Â Â Â Â  (b) Wearing apparel, jewelry and other personal items to the value of $1,800.

Â Â Â Â Â  (c) The tools, implements, apparatus, team, harness or library, necessary to enable the judgment debtor to carry on the trade, occupation or profession by which the judgment debtor habitually earns a living, to the value of $3,000.

Â Â Â Â Â  (d) A vehicle to the value of $2,150. As used in this paragraph ÂvehicleÂ includes an automobile, truck, trailer, truck and trailer or other motor vehicle.

Â Â Â Â Â  (e) Domestic animals and poultry kept for family use, to the total value of $1,000 and food sufficient to support such animals and poultry for 60 days.

Â Â Â Â Â  (f) Household goods, furniture, radios, a television set and utensils all to the total value of $3,000, if the judgment debtor holds the property primarily for the personal, family or household use of the judgment debtor; provisions actually provided for family use and necessary for the support of a householder and family for 60 days and also 60 daysÂ supply of fuel.

Â Â Â Â Â  (g) All property of the state or any county or incorporated city therein, or of any other public or municipal corporation of like character.

Â Â Â Â Â  (h) All professionally prescribed health aids for the debtor or a dependent of the debtor.

Â Â Â Â Â  (i) Spousal support, child support, or separate maintenance to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

Â Â Â Â Â  (j) The debtorÂs right to receive, or property that is traceable to, an award under any crime victim reparation law.

Â Â Â Â Â  (k) The debtorÂs right to receive, or property that is traceable to, a payment or payments, not to exceed a total of $10,000, on account of personal bodily injury of the debtor or an individual of whom the debtor is a dependent.

Â Â Â Â Â  (L) The debtorÂs right to receive, or property that is traceable to, a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

Â Â Â Â Â  (m) VeteransÂ benefits and loans.

Â Â Â Â Â  (n) The debtorÂs right to receive an earned income tax credit under the federal tax laws and any moneys that are traceable to a payment of an earned income tax credit under the federal tax laws.

Â Â Â Â Â  (o) The debtorÂs interest, not to exceed $400 in value, in any personal property. However, this exemption may not be used to increase the amount of any other exemption.

Â Â Â Â Â  (2) If the property claimed by the judgment debtor as exempt is adjudicated by the court out of which the execution issued to be of a value in excess of that allowed by the appropriate paragraph of subsection (1) of this section, the officer seizing the property shall proceed to sell such property. Out of the proceeds of such sale, the officer shall deduct costs of sale and shall pay to the judgment debtor an amount equivalent to the value declared to be exempt by any of the paragraphs of subsection (1) of this section and shall apply the balance of the proceeds of sale on the execution. A sale may not be made under such execution unless the highest bid made exceeds the appropriate exemption claimed and allowed plus costs of sale. If no bid is received in excess of the value allowed by the appropriate paragraph of subsection (1) of this section, the costs of sale shall be borne by the judgment creditor.

Â Â Â Â Â  (3) If two or more members of a household are joint judgment debtors, each judgment debtor shall be entitled to claim the exemptions in subsection (1)(a), (b), (c), (d) and (o) of this section in the same or different properties. The exemptions provided by subsection (1)(a), (b), (c), (d), (j), (k) and (o) of this section, when claimed for jointly owned property, may be combined at the option of the debtors.

Â Â Â Â Â  (4) Notwithstanding any other provision of law except ORS 657.855, if a writ of garnishment or other execution is issued to collect past due support as defined in ORS 18.600, 75 percent of unemployment compensation benefits, workersÂ compensation benefits and other benefits paid to the debtor by the United States, by the state or by a political subdivision of the state are exempt. The exemption related to unemployment compensation benefits provided by this subsection is subject to ORS 657.855. The exemption provided by this subsection applies without regard to whether the payment is made on a periodic basis or in a lump sum, including any lump sum payable pursuant to a settlement or judgment. Notwithstanding subsection (1)(k) of this section, if a payment is made under a settlement or judgment on account of personal bodily injury and the garnishment or other execution is issued to collect past due support as defined in ORS 18.600, the lesser of 75 percent of the payment or $7,500 is exempt. [Formerly 23.160; 2005 c.456 Â§1]

Â Â Â Â Â  Note: Section 7, chapter 456, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. The amendments to ORS 18.345 and 18.395 by sections 1 and 2 of this 2005 Act apply only to execution as defined by ORS 18.005 that is issued on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.456 Â§7]

Â Â Â Â Â  18.348 Certain funds exempt when deposited in account; limitations. (1) All funds exempt from execution and other process under ORS 18.358, 18.385 (2) to (4), 238.445, 344.580, 348.863, 401.405, 407.595, 411.760, 414.095, 655.530, 656.234, 657.855 and 748.207 and 38 U.S.C. 3101 and 42 U.S.C. 407 shall remain exempt when deposited in an account of a judgment debtor as long as the exempt funds are identifiable.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the provisions of subsection (1) of this section do not apply to any accumulation of funds greater than $7,500.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to funds exempt from execution or other process under 42 U.S.C. 407. [Formerly 23.166; 2005 c.381 Â§19]

Â Â Â Â Â  18.350 [Amended by 1961 c.151 Â§2; 1983 c.405 Â§3; 1983 c.696 Â§3a; 1985 c.343 Â§2; 1987 c.586 Â§4; 1993 c.523 Â§1; 1997 c.71 Â§13; 1997 c.801 Â§66; 1999 c.195 Â§1; 1999 c.788 Â§21a; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.352 Proceeds of casualty and indemnity insurance attachable on execution. Whenever a judgment debtor has a policy of insurance covering liability, or indemnity for any injury or damage to person or property, which injury or damage constituted the cause of action in which the judgment was rendered, the amount covered by the policy of insurance shall be subject to attachment upon the execution issued upon the judgment. [Formerly 23.230]

Â Â Â Â Â  18.355 [1999 c.788 Â§16; 2003 c.576 Â§93; renumbered 18.162 in 2003]

Â Â Â Â Â  18.358 Certain retirement plans exempt from execution; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂBeneficiaryÂ means a person for whom retirement plan benefits are provided and their spouse.

Â Â Â Â Â  (b) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 1998.

Â Â Â Â Â  (c) ÂPermitted contributionÂ means:

Â Â Â Â Â  (A) A contribution that, at the time of the contribution, is not taxable income to the beneficiary and, if the sponsor is a taxable entity, is tax deductible to the sponsor;

Â Â Â Â Â  (B) A nondeductible contribution by a beneficiary to a retirement plan to the extent that the contribution is permitted to be made under the Internal Revenue Code;

Â Â Â Â Â  (C) A deductible or nondeductible contribution to an individual retirement account to the extent the contribution is not subject to federal excise tax as an excess contribution;

Â Â Â Â Â  (D) A contribution, pursuant to a rollover or transfer, from one retirement plan to another, to the extent the federal tax deferred status is preserved at such time;

Â Â Â Â Â  (E) A rollover from an individual retirement account described in section 408 of the Internal Revenue Code to an individual retirement account described in section 408A of the Internal Revenue Code; and

Â Â Â Â Â  (F) Any earnings under a retirement plan which are attributable to a contribution described in subparagraphs (A) to (E) of this paragraph.

Â Â Â Â Â  (d) ÂRetirement planÂ means:

Â Â Â Â Â  (A) A pension plan and trust, including a profit sharing plan, that is described in sections 401(a), 401(c), 401(k), 403 and 457 of the Internal Revenue Code, including that portion attributable to contributions made by or attributable to a beneficiary;

Â Â Â Â Â  (B) An individual retirement account or annuity, including one that is pursuant to a simplified employee pension, as described in section 408 or 408A of the Internal Revenue Code; and

Â Â Â Â Â  (C) Any pension not described in subparagraphs (A) and (B) of this paragraph granted to any person in recognition or by reason of a period of employment by or service for the Government of the United States or any state or political subdivision of any state, or any municipality, person, partnership, association or corporation.

Â Â Â Â Â  (e) ÂSponsorÂ means an individual or entity which establishes a retirement plan.

Â Â Â Â Â  (2) Subject to the limitations set forth in subsection (3) of this section, a retirement plan shall be conclusively presumed to be a valid spendthrift trust under these statutes and the common law of this state, whether or not the retirement plan is self-settled, and a beneficiaryÂs interest in a retirement plan shall be exempt, effective without necessity of claim thereof, from execution and all other process, mesne or final.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) A contribution to a retirement plan, other than a permitted contribution, shall be subject to ORS 95.200 to 95.310 concerning fraudulent transfers; and

Â Â Â Â Â  (b) Unless otherwise ordered by a court under ORS 25.387, 75 percent of a beneficiaryÂs interest in a retirement plan shall be exempt from execution or other process arising out of a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C. [Formerly 23.170]

Â Â Â Â Â  18.360 [Amended by 1983 c.405 Â§4; 1983 c.696 Â§32a; 1985 c.343 Â§3; 1987 c.586 Â§5; 1993 c.716 Â§1; 1993 c.763 Â§6; 1995 c.79 Â§5; 1997 c.801 Â§103; 1999 c.788 Â§22; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.362 Exemption for firearms. Every citizen of this state above the age of 16 years shall be entitled to have, hold and keep, for the own use and defense of the citizen and shall have exempt from execution one rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt under this section may not exceed $1,000. [Formerly 23.200]

Â Â Â Â Â  18.364 Prohibition on demanding firearms. No officer, civil or military, or other person, shall take from or demand of the owner any firearms mentioned in ORS 18.362, except where the services of the owner are also required to keep the peace or defend the state. [Formerly 23.210]

Â Â Â Â Â  18.365 [1999 c.788 Â§17; 2003 c.576 Â§94; renumbered 18.194 in 2003]

Â Â Â Â Â  18.370 [Amended by 1987 c.586 Â§6; 2003 c.576 Â§45a; renumbered 18.165 in 2003]

(Wages)

Â Â Â Â Â  18.375 Definitions. As used in this section and ORS 18.385:

Â Â Â Â Â  (1) ÂDisposable earningsÂ means that part of the earnings of an individual remaining after the deduction from those earnings of any amounts required to be withheld by law.

Â Â Â Â Â  (2) ÂEarningsÂ means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension or retirement program.

Â Â Â Â Â  (3) ÂEmployerÂ means any entity or individual who engages a person to perform work or services for which compensation is given in periodic payments or otherwise, even though the relationship of the person so engaged to the employer may be as an independent contractor for other purposes.

Â Â Â Â Â  (4) ÂGarnishmentÂ means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of a debt. ÂGarnishmentÂ does not include the procedure authorized by ORS 25.372 to 25.427, 419B.408 or 419C.600 or ORS chapter 110. [Formerly 23.175]

Â Â Â Â Â  18.380 [Repealed by 1985 c.343 Â§14]

Â Â Â Â Â  18.385 Wage exemption. (1) Except as provided in this section, 75 percent of the disposable earnings of an individual are exempt from execution.

Â Â Â Â Â  (2) The disposable earnings of an individual are exempt from execution to the extent that payment under a garnishment would result in net disposable earnings for an individual of less than the following amounts:

Â Â Â Â Â  (a) $170 for any period of one week or less;

Â Â Â Â Â  (b) $340 for any two-week period;

Â Â Â Â Â  (c) $368 for any half-month period;

Â Â Â Â Â  (d) $731 for any one-month period; and

Â Â Â Â Â  (e) For any other period longer than one week, $170 multiplied by that fraction produced by dividing the number of days for which the earnings are paid by seven. The amount calculated under this paragraph must be rounded to the nearest dollar.

Â Â Â Â Â  (3) If an individual is paid for a period shorter than one week, the exemption calculated under subsection (2) of this section may not exceed $170 for any one-week period.

Â Â Â Â Â  (4) An employer shall deduct from the amount of disposable earnings determined to be nonexempt under subsections (1) to (3) of this section any amounts withheld from the individualÂs earnings for the same period of time under an order issued pursuant to ORS 25.378, 419B.408 or 419C.600 or ORS chapter 110. The employer shall make payment under a garnishment only of those amounts remaining after the deduction is made.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section do not apply to:

Â Â Â Â Â  (a) Any order of a court of bankruptcy.

Â Â Â Â Â  (b) Any debt due for federal tax.

Â Â Â Â Â  (6) Subsections (2) to (4) of this section do not apply to any debt due for state tax. Subsection (1) of this section does not apply to a debt due for state tax if a state agency issues a special notice of garnishment under ORS 18.855 (6).

Â Â Â Â Â  (7) A court may not make, execute or enforce any order or process in violation of this section.

Â Â Â Â Â  (8) Any waiver by an individual of the provisions of this section is void.

Â Â Â Â Â  (9) An employer may not discharge any individual because the individual has had earnings garnished. [Formerly 23.186]

Â Â Â Â Â  18.390 [Amended by 1961 c.151 Â§3; 1983 c.696 Â§4; repealed by 1985 c.343 Â§14]

(Homesteads)

Â Â Â Â Â  18.395 Homestead exemption. (1) A homestead shall be exempt from sale on execution, from the lien of every judgment and from liability in any form for the debts of the owner to the amount in value of $30,000, except as otherwise provided by law. The exemption shall be effective without the necessity of a claim thereof by the judgment debtor. When two or more members of a household are debtors whose interests in the homestead are subject to sale on execution, the lien of a judgment or liability in any form, their combined exemptions under this section shall not exceed $39,600. The homestead must be the actual abode of and occupied by the owner, or the ownerÂs spouse, parent or child, but the exemption shall not be impaired by:

Â Â Â Â Â  (a) Temporary removal or temporary absence with the intention to reoccupy the same as a homestead;

Â Â Â Â Â  (b) Removal or absence from the property; or

Â Â Â Â Â  (c) The sale of the property.

Â Â Â Â Â  (2) The exemption shall extend to the proceeds derived from such sale to an amount not exceeding $30,000 or $39,600, whichever amount is applicable under subsection (1) of this section, if the proceeds are held for a period not exceeding one year and held with the intention to procure another homestead therewith.

Â Â Â Â Â  (3) The exemption period under subsection (1)(b) and (c) of this section shall be one year from the removal, absence or sale, whichever occurs first.

Â Â Â Â Â  (4) When the owner of a homestead has been granted a discharge in bankruptcy or has conveyed the homestead property, the value thereof, for the purpose of determining a leviable interest in excess of the homestead exemption, shall be the value on the date of the petition in bankruptcy, whether the value is determined in the bankruptcy proceedings or not, or on the date the conveyance becomes effective, whichever shall first occur. However, with respect to judgments not discharged in the bankruptcy, or entered against the owner after discharge, the value on the effective date of conveyance shall be controlling.

Â Â Â Â Â  (5) Except as provided in subsection (7) of this section, no homestead that is the actual abode of and occupied by the judgment debtor, or that is the actual abode of and occupied by a spouse, dependent parent or dependent child of the judgment debtor, shall be sold on execution to satisfy a judgment that at the time of entry does not exceed $3,000. However, such judgment shall remain a lien upon the real property, and the property may be sold on execution:

Â Â Â Â Â  (a) At any time after the sale of the property by the judgment debtor; and

Â Â Â Â Â  (b) At any time after the property is no longer the actual abode of and occupied by the judgment debtor or the spouse, dependent parent or dependent child of the judgment debtor.

Â Â Â Â Â  (6) The limitation on execution sales imposed by subsection (5) of this section is not impaired by temporary removal or temporary absence with the intention to reoccupy the property as a homestead.

Â Â Â Â Â  (7) The limitation on execution sales imposed by subsection (5) of this section does not apply if two or more judgments are owing to a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment was entered, is greater than $3,000.

Â Â Â Â Â  (8) Upon the issuance of an order authorizing sale as required by ORS 18.904, and in conformance with subsection (5) of this section, the sheriff may proceed to sell the property. If the homestead exemption applies, the sheriff shall pay the homestead owner out of the proceeds the sum of $30,000 or $39,600, whichever is applicable, and apply the balance of the proceeds on the execution. However, no sale shall be made where the homestead exemption applies unless the sum bid for the homestead is in excess of the sum of the costs of sale and $30,000 or $39,600, whichever is applicable. If no such bid is received, the expense of the sale shall be borne by the petitioner.

Â Â Â Â Â  (9) The homestead exemption provided by this section applies to a purchaserÂs interest under a land sale contract, as defined by ORS 18.960. [Formerly 23.240; 2005 c.456 Â§2; 2005 c.542 Â§57]

Â Â Â Â Â  Note: Section 3, chapter 135, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 23.240 [renumbered 18.395] and 23.164 [renumbered 18.428] by sections 1 and 2 of this 1999 Act apply only to judgments entered in the register of a court on or after the effective date of this 1999 Act [October 23, 1999]. [1999 c.135 Â§3]

Â Â Â Â Â  Note: See note under 18.345.

Â Â Â Â Â  18.398 Denial of homestead exemption when judgment is for child support. (1) It is the policy of this state:

Â Â Â Â Â  (a) To afford protection to the debtor and the debtorÂs family homestead through the homestead exemption;

Â Â Â Â Â  (b) To maintain dependent children from the financial resources of both parents of those children;

Â Â Â Â Â  (c) That the homestead exemption should not be permitted to serve as a shield for a debtorÂs evasion of child support obligations;

Â Â Â Â Â  (d) That the burden for that support should not be shifted in all cases to the present family of the debtor through the sale of the family residence; and

Â Â Â Â Â  (e) That to accommodate these policies, the court should have the discretion to decline to allow all or part of a claimed homestead exemption in cases involving child support as provided in this section.

Â Â Â Â Â  (2) Notwithstanding ORS 18.395 to 18.422, a court in its discretion may decline to allow a homestead exemption in whole or part in any proceeding under ORS 18.912 if the proceeding is based on a judgment for child support that arises out of an order or judgment under ORS 24.115, 107.095, 107.105, 107.135, 108.120, 109.100, 109.103, 109.155, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110 or 125.

Â Â Â Â Â  (3) In exercising the discretion granted under subsection (1) of this section, the court shall consider:

Â Â Â Â Â  (a) The financial resources of both parties;

Â Â Â Â Â  (b) The number of dependents of each of the parties;

Â Â Â Â Â  (c) The ages, health and conditions of parties and their dependents;

Â Â Â Â Â  (d) The child support payment history of the judgment debtor on the judgment which is the subject of the petition; and

Â Â Â Â Â  (e) Other collection attempts by the judgment creditor on the judgment which is the subject of the petition.

Â Â Â Â Â  (4) This section shall not apply to any proceeding under ORS 18.912 brought by or on the behalf of the state or any agency of the state. [Formerly 23.242; 2005 c.542 Â§58]

Â Â Â Â Â  18.400 [Amended by 1965 c.619 Â§7; 1979 c.694 Â§1; 1983 c.696 Â§5; 1985 c.343 Â§4; 1985 c.496 Â§18; 1985 c.610 Â§2; 1987 c.586 Â§7; 1993 c.33 Â§275; 1995 c.608 Â§20; 1997 c.123 Â§1; 1997 c.704 Â§12; 1999 c.788 Â§23; 2001 c.900 Â§235; 2003 c.73 Â§14; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.402 Limitations on homestead exemption. The homestead mentioned in ORS 18.395 shall consist, when not located in any town or city laid off into blocks and lots, of any quantity of land not exceeding 160 acres, and when located in any such town or city, of any quantity of land not exceeding one block. However, a homestead under this section shall not exceed in value the sum of $30,000 or $39,600, whichever amount is applicable under ORS 18.395 (1). [Formerly 23.250; 2005 c.456 Â§3]

Â Â Â Â Â  18.405 [1979 c.694 Â§3; 2001 c.334 Â§1; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.406 Exemption not applicable to certain liens, mortgages and interests. ORS 18.395 to 18.422 do not apply to construction liens for work, labor or material done or furnished exclusively for the improvement of the homestead property, to purchase money liens, to mortgages lawfully executed, or to the enforcement of a sellerÂs rights under a land sale contract, as defined by ORS 18.960. [Formerly 23.260; 2005 c.542 Â§58a]

Â Â Â Â Â  18.410 [Amended by 1985 c.540 Â§26; 1987 c.586 Â§8; 1989 c.768 Â§6; 1999 c.788 Â§24; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.412 Notice of intent to discharge judgment lien against homestead. (1) At any time after the date of execution of an agreement to transfer the ownership of property in which a homestead exemption exists pursuant to ORS 18.395, the homestead owner or the ownerÂs transferee may give notice of intent to discharge the property from the judgment lien to a judgment creditor. Each notice shall be styled as a paper in the action in which the judgment was recovered and shall:

Â Â Â Â Â  (a) Identify the property and the judgment and state that the judgment debtor is about to transfer, or has transferred, the property and that the transfer is intended to discharge the property from any lien effect of the judgment;

Â Â Â Â Â  (b) State the fair market value of the property on the date of the notice or of any applicable petition in bankruptcy, whichever is applicable, and list the encumbrances against the property, including the nature and date of each encumbrance, the name of the encumbrancer and the amount presently secured by each encumbrance;

Â Â Â Â Â  (c) State that the property is claimed by the person giving the notice to be wholly exempt from the lien of the judgment or, if the value of the property exceeds the sum of the encumbrances specified as required under paragraph (b) of this subsection that are senior to the judgment lien and $30,000 or $39,600, whichever amount of the homestead exemption is applicable under ORS 18.395 (1), that the amount of the excess or the amount due on the judgment, whichever is less, will be deposited with the court administrator for the court in which the judgment was entered for the use of the judgment holder; and

Â Â Â Â Â  (d) Advise the holder of the judgment that the property may be discharged from any lien arising from the judgment, without further notice to the judgment creditor, unless prior to a specified date, which in no case may be earlier than 14 days after the date of mailing of the notice, the judgment creditor files objections and a request for a hearing on the matter as provided in ORS 18.415.

Â Â Â Â Â  (2) Each notice described by subsection (1) of this section shall be sent by certified mail to the judgment creditor, as shown by the court records, at the judgment creditorÂs present or last-known address according to the best knowledge of the person sending the notice. A copy of each notice, together with proof of mailing, may be filed with the court administrator for the court in which the judgment was entered and shall be filed by the court administrator with the records and files of the action in which the judgment was recovered. [Formerly 23.280; 2005 c.456 Â§4]

Â Â Â Â Â  18.415 Objections to discharge; hearing. (1) Any holder of an interest in a judgment described in a notice sent pursuant to ORS 18.412 may file objections to the notice and a request for a hearing upon the application for an order made pursuant to ORS 18.422 (4). The objections and the request for a hearing must be filed in the court that entered the judgment. The objections and the request for hearing must be filed prior to the date specified in the notice and must indicate the grounds for the objections and include the address to which notice of any hearing upon request for an order may be sent.

Â Â Â Â Â  (2)(a) If the holder of a judgment admits the validity of the homestead exemption and objects only that the value placed upon the property in the notice is or was less than the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, the court shall try the issue of fair market value without formal pleadings. Each party may offer evidence of fair market value, but the holder of the judgment has the burden of proving the fair market value.

Â Â Â Â Â  (b) If the objection is made to other than the valuation of the property, the court shall try the issues of fact and law in the manner of a quiet title suit and may direct filing of formal pleadings as it considers necessary for definition of issues.

Â Â Â Â Â  (3) If the court finds that the fair market value of the property specified in the notice reasonably approximates the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, or, if other issues are raised by the objections and are decided against the holder of the judgment, the court shall make an order that the property is not subject to the lien of the objecting judgment holder. In all other cases, the application for an order shall be dismissed and the lien upon the property shall not be affected by the notice. [Formerly 23.290; 2005 c.568 Â§23]

Â Â Â Â Â  18.420 [Amended by 1961 c.538 Â§1; 1987 c.586 Â§9; 1991 c.696 Â§1; 1999 c.788 Â§25; 2003 c.576 Â§571; renumbered 18.238 in 2003]

Â Â Â Â Â  18.422 Release of judgment lien. (1) If a deposit, as required by ORS 18.412 (1)(c), is made by a transferee of any property, the transferee may credit the amount of the deposit against the consideration owed by the transferee for the transfer.

Â Â Â Â Â  (2) The holder of any judgment described in ORS 18.412 (1) is entitled to receive the full amount of any deposit made with respect to the judgment upon delivery to the court administrator of a release of lien document in the form provided by ORS 18.200 for the property described in the notice. If the real property is located in a county where a certified copy of the judgment or lien record abstract has been recorded, the holder of the judgment, upon receipt of the deposit, shall have a certified copy of the release of lien document recorded in the County Clerk Lien Record.

Â Â Â Â Â  (3) If a release of lien document for the property is not delivered by the holder of the judgment to the court administrator as required by subsection (2) of this section, the court administrator shall hold the deposit described in ORS 18.412 (1) and the deposit shall be paid by the court administrator to the homestead claimant upon expiration of the judgment remedies for the judgment as provided in ORS 18.180 to 18.192.

Â Â Â Â Â  (4) At any time after the date specified in a notice, as provided by ORS 18.412 (1)(d), the homestead claimant for the property described in the judgment may apply to the court in which the judgment was entered for an order that the property described in the notice is no longer subject to the judgment lien. If no objections are filed and no hearing is requested in accordance with ORS 18.415, the judge shall issue an ex parte order that the property is no longer subject to the judgment lien if the judge is satisfied that the property has been, or is about to be, transferred and that the notice was prepared and mailed and a deposit was made as required in ORS 18.412. The judge must, in addition, find that the holder of the judgment actually received notice or, if the whereabouts of the holder are unknown, that a reasonably diligent effort has been made to find the holder. If objections and a request for a hearing have been filed by the holder of the judgment, the court shall set a hearing and notify the holder of the judgment of the time and place of the hearing. The homestead claimant may have a certified copy of the ex parte order recorded in the County Clerk Lien Record. [Formerly 23.300]

Â Â Â Â Â  18.425 [1987 c.774 Â§29; 1997 c.801 Â§123; 1999 c.788 Â§26; repealed by 2001 c.779 Â§10]

(Manufactured Dwellings and Floating Homes)

Â Â Â Â Â  18.428 Exemption for manufactured dwellings and floating homes. (1) Except as otherwise provided by law, a manufactured dwelling or floating home and the property upon which the manufactured dwelling or floating home is situated are exempt from execution and from liability in any form for the debts of the owner to the value of $23,000 if the manufactured dwelling or floating home is the actual abode of and occupied by the owner, or by the spouse, parent or child of the owner, the manufactured dwelling or floating home is occupied as a sole residence and no other homestead exemption exists. When two or more members of a household are debtors whose interests in the homestead are subject to sale on execution, the lien of a judgment or liability in any form, their combined exemptions under this section may not exceed $30,000. The exemption shall be effective without the necessity of a claim thereof by the judgment debtor.

Â Â Â Â Â  (2) The exemption provided for in subsection (1) of this section is not impaired by temporary removal or absence with the intention to reoccupy the manufactured dwelling or floating home as a home, nor by the sale thereof, but shall extend to the proceeds derived from such sale up to $23,000 or $30,000, whichever amount is applicable under subsection (1) of this section, while the proceeds are held for a period not exceeding one year and with the intention to procure another homestead with those proceeds.

Â Â Â Â Â  (3) Upon the issuance of an order authorizing sale as required by ORS 18.904, the sheriff may proceed to sell the premises and, if the homestead exemption applies, out of the proceeds pay the owner the sum of $23,000 or $30,000, whichever amount is applicable under subsection (1) of this section, and apply the balance of the proceeds on the execution. However, no sale shall be made where the homestead exemption applies unless the sum bid for the property is in excess of the sum of the costs of sale and $23,000 or $30,000, whichever amount is applicable. If no such bid is received, the expense of the sale shall be borne by the petitioner.

Â Â Â Â Â  (4) The provisions of subsections (1), (2), (3) and (7) of this section do not apply to:

Â Â Â Â Â  (a) Construction liens for work, labor or material done or furnished exclusively for the improvement of the manufactured dwelling or floating home;

Â Â Â Â Â  (b) Purchase money liens;

Â Â Â Â Â  (c) Mortgages;

Â Â Â Â Â  (d) Executions issued on a judgment recovered for the purchase price; or

Â Â Â Â Â  (e) The enforcement of a sellerÂs rights under a land sale contract, as defined in ORS 18.960.

Â Â Â Â Â  (5) If a debtor owns a manufactured dwelling or floating home but not the property upon which the manufactured dwelling or floating home is situated, subsections (1), (2), (3) and (4) of this section apply, but the value of the debtorÂs interest exempt from execution and liability may not exceed $20,000 for an individual debtor, or $27,000 when two or more members of a household are debtors whose interests in the homestead are subject to execution or liability in any form.

Â Â Â Â Â  (6) When the owner of a homestead under this section has been granted a discharge in bankruptcy or has conveyed the property, the value thereof, for the purpose of determining a leviable interest in excess of the homestead exemption, shall be the value on the date of the petition in bankruptcy, whether the value is determined in the bankruptcy proceedings or not, or on the date the conveyance becomes effective, whichever shall first occur.

Â Â Â Â Â  (7) Except as provided in subsection (9) of this section, a manufactured dwelling or floating home, and the property upon which the manufactured dwelling or floating home is situated, that is the actual abode of and occupied by the judgment debtor, or that is the actual abode of and occupied by a spouse, dependent parent or dependent child of the judgment debtor, may not be sold on execution to satisfy a judgment that at the time of entry does not exceed $3,000. The judgment shall remain a lien upon the real property owned by the judgment debtor and upon which the manufactured dwelling or floating home is situated, and the manufactured dwelling or floating home and real property upon which the manufactured dwelling or floating home is situated may be sold on execution:

Â Â Â Â Â  (a) At any time after the sale of the manufactured dwelling or floating home by the judgment debtor, or the sale of the real property on which the manufactured dwelling or floating home is situated by the judgment debtor; or

Â Â Â Â Â  (b) At any time after the manufactured dwelling or floating home is no longer the actual abode of and occupied by the judgment debtor or the spouse, dependent parent or dependent child of the judgment debtor.

Â Â Â Â Â  (8) The limitation on execution sales imposed by subsection (7) of this section is not impaired by temporary removal or absence with the intention to reoccupy the manufactured dwelling, floating home and property as a home.

Â Â Â Â Â  (9) The limitation on execution sales imposed by subsection (7) of this section does not apply if two or more judgments are owing to a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment was entered, is greater than $3,000.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂFloating homeÂ has the meaning given that term in ORS 830.700.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003. [Formerly 23.164; 2005 c.542 Â§59a; 2005 c.568 Â§24]

Â Â Â Â Â  Note: See first note under 18.395.

Â Â Â Â Â  18.430 [Amended by 1987 c.586 Â§10; renumbered 18.242 in 2003]

Â Â Â Â Â  18.440 [1971 c.665 Â§1; 1975 c.269 Â§1; renumbered 31.800 in 2003]

Â Â Â Â Â  18.445 [1975 c.269 Â§2; renumbered 31.805 in 2003]

Â Â Â Â Â  18.450 [1975 c.269 Â§3; 1995 c.696 Â§1; renumbered 31.810 in 2003]

Â Â Â Â Â  18.455 [1975 c.269 Â§4; 1995 c.696 Â§2; renumbered 31.815 in 2003]

Â Â Â Â Â  18.460 [1975 c.269 Â§5; renumbered 31.820 in 2003]

Â Â Â Â Â  18.465 [2003 c.576 Â§34; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.468 [2003 c.576 Â§35; 2005 c.568 Â§24a; repealed by 2005 c.542 Â§Â§73,73a]

Â Â Â Â Â  18.470 [1971 c.668 Â§1; 1975 c.599 Â§1; 1995 c.696 Â§3; renumbered 31.600 in 2003]

Â Â Â Â Â  18.472 [2003 c.576 Â§36; 2005 c.542 Â§60; renumbered 18.867 in 2005]

Â Â Â Â Â  18.475 [1975 c.599 Â§4; renumbered 31.620 in 2003]

Â Â Â Â Â  18.476 [2003 c.576 Â§37; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.478 [Formerly 23.410; repealed by 2005 c.542 Â§73 and 2005 c.568 Â§42]

Â Â Â Â Â  18.480 [1975 c.599 Â§2; 1995 c.79 Â§6; 1995 c.696 Â§4; renumbered 31.605 in 2003]

Â Â Â Â Â  18.482 [Formerly 23.310; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.485 [1975 c.599 Â§3; 1987 c.774 Â§7; 1995 c.696 Â§5; renumbered 31.610 in 2003]

Â Â Â Â Â  18.486 [Formerly 23.440; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.490 [1975 c.599 Â§5; renumbered 31.615 in 2003]

Â Â Â Â Â  18.492 [2003 c.576 Â§38; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.494 [2003 c.576 Â§39; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.500 [Formerly 41.950; renumbered 31.550 in 2003]

Â Â Â Â Â  18.505 [2003 c.576 Â§40; 2005 c.542 Â§61; 2005 c.568 Â§25; renumbered 18.892 in 2005]

Â Â Â Â Â  18.508 [2003 c.576 Â§41; renumbered 18.894 in 2005]

Â Â Â Â Â  18.510 [1971 c.331 Â§6; 1975 c.784 Â§14; 1981 c.892 Â§85c; 1981 c.898 Â§17; renumbered 31.555 in 2003]

Â Â Â Â Â  18.512 [2003 c.576 Â§42; 2005 c.456 Â§5; 2005 c.542 Â§61b; 2005 c.568 Â§25a; renumbered 18.896 in 2005]

Â Â Â Â Â  18.515 [2003 c.576 Â§43; renumbered 18.898 in 2005]

Â Â Â Â Â  18.518 [2003 c.576 Â§44; renumbered 18.899 in 2005]

Â Â Â Â Â  18.520 [Formerly 41.960; renumbered 31.560 in 2003]

Â Â Â Â Â  18.530 [Formerly 41.970; renumbered 31.565 in 2003]

Â Â Â Â Â  18.532 [Formerly 23.450; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.535 [1995 c.688 Â§3; 2003 c.552 Â§1; renumbered 31.725 in 2003]

Â Â Â Â Â  18.536 [Formerly 23.445; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.537 [1995 c.688 Â§2; renumbered 31.730 in 2003]

Â Â Â Â Â  18.538 [Formerly 23.460; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.540 [1987 c.774 Â§3; 1991 c.862 Â§1; 1995 c.688 Â§1; 1997 c.73 Â§1; renumbered 31.735 in 2003]

Â Â Â Â Â  18.542 [Formerly 23.470; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.545 [Formerly 23.480; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.548 [Formerly 23.490; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.550 [1987 c.774 Â§4; 1989 c.721 Â§45; 1989 c.782 Â§34; 1995 c.280 Â§28; 1999 c.537 Â§1; renumbered 31.740 in 2003]

Â Â Â Â Â  18.552 [Formerly 23.515; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.555 [Formerly 23.500; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.560 [1987 c.774 Â§6; renumbered 31.710 in 2003]

Â Â Â Â Â  18.562 [Formerly 23.510; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.565 [Formerly 23.520; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.568 [Formerly 23.530; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.570 [1987 c.774 Â§7a; 1995 c.696 Â§6; renumbered 31.705 in 2003]

Â Â Â Â Â  18.572 [Formerly 23.540; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.578 [Formerly 23.550; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.580 [1987 c.774 Â§9; 2003 c.576 Â§232; renumbered 31.580 in 2003]

Â Â Â Â Â  18.582 [Formerly 23.560; repealed by 2005 c.542 Â§73]

Â Â Â Â Â

Â Â Â Â Â  18.585 [Formerly 23.570; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.588 [Formerly 23.580; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.590 [1989 c.1074 Â§1; renumbered 31.760 in 2003]

Â Â Â Â Â  18.592 [1999 c.1065 Â§1; renumbered 31.715 in 2003]

Â Â Â Â Â  18.594 [Formerly 23.590; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.598 [Formerly 23.600; repealed by 2005 c.542 Â§73]

WRITS OF GARNISHMENT

(Definitions)

Â Â Â Â Â  18.600 Definitions. As used in ORS 18.600 to 18.850:

Â Â Â Â Â  (1) ÂCheckÂ has the meaning given that term in ORS 73.0104.

Â Â Â Â Â  (2) ÂCreditorÂ means a person to whom a debt is owed by a debtor.

Â Â Â Â Â  (3) ÂDebtÂ means any monetary obligation for which a garnishment may be issued under ORS 18.605.

Â Â Â Â Â  (4) ÂDebtorÂ means a person whose property is being garnished for the purpose of paying a debt owed to a creditor.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a financial institution or trust company as those terms are defined in ORS 706.008.

Â Â Â Â Â  (6) ÂGarnishable propertyÂ means all property described in ORS 18.615, but does not include:

Â Â Â Â Â  (a) Any property that is not subject to garnishment under ORS 18.618; and

Â Â Â Â Â  (b) Any property that is applied as a setoff under ORS 18.620 or 18.795.

Â Â Â Â Â  (7) ÂGarnisheeÂ means a person to whom a writ of garnishment has been delivered.

Â Â Â Â Â  (8) ÂGarnishorÂ means:

Â Â Â Â Â  (a) The creditor, if the writ is issued by the court administrator on behalf of the creditor under ORS 18.635 (2); or

Â Â Â Â Â  (b) The issuer, if the writ is issued under ORS 18.635 by any person other than the court administrator.

Â Â Â Â Â  (9) ÂPast due supportÂ means the amount of child or spousal support, or both, determined under a court or administrative order in a proceeding under ORS chapter 107, 108, 109, 110, 416, 419B or 419C that has not been paid or is certified to be owed by another state under ORS 25.083.

Â Â Â Â Â  (10) ÂWagesÂ includes all amounts paid for the services of an employee by an employer, including amounts paid as a commission or bonus.

Â Â Â Â Â  (11) ÂWritÂ means a writ of garnishment. [2001 c.249 Â§1; 2003 c.85 Â§2; 2003 c.576 Â§47; 2005 c.542 Â§62]

(Garnishment Generally)

Â Â Â Â Â  18.602 Garnishment described. For the purposes of ORS 18.600 to 18.850, garnishment is the procedure by which a creditor invokes the authority of a circuit court, justice court or municipal court to acquire garnishable property of a debtor that is in the possession, control or custody of a person other than the debtor. [2001 c.249 Â§2]

Â Â Â Â Â  18.605 Debts subject to garnishment; when writ may be issued on debt. (1) Garnishment may be used to acquire garnishable property for application against the following debts:

Â Â Â Â Â  (a) A judgment requiring the payment of money that has been entered in the register of a circuit court or docketed in the docket of a justice, county or municipal court.

Â Â Â Â Â  (b) If the writ of garnishment is issued pursuant to provisional process under ORCP 83 and 84, a claim of one party against another party in a civil action.

Â Â Â Â Â  (c) Support arrearage shown on the support records of the Department of Justice pursuant to ORS 25.020 and 25.167, even though such records may not constitute a full record of the support arrearage owed.

Â Â Â Â Â  (d) Monetary obligations imposed under agency orders or warrants recorded pursuant to law in the County Clerk Lien Record.

Â Â Â Â Â  (2) For the purposes of ORS 18.600 to 18.850:

Â Â Â Â Â  (a) A writ may be issued for a monetary obligation based on a judgment other than a judgment for support after the judgment is entered in the register of a circuit court or after the judgment is docketed in the docket of a justice, county or municipal court.

Â Â Â Â Â  (b) A writ may be issued for a monetary obligation based on a judgment for support after the underlying judgment, court order or administrative order that creates the support obligation is entered in the register of the court or after a request for administrative enforcement services is received under ORS 25.083.

Â Â Â Â Â  (c) A writ may be issued pursuant to provisional process under ORCP 83 and 84 after the court order for provisional process is entered in the docket or register of the court.

Â Â Â Â Â  (d) A writ may be issued for a monetary obligation based on an agency order or warrant after the order or warrant is recorded in the County Clerk Lien Record. [2001 c.249 Â§3; 2003 c.576 Â§176]

Â Â Â Â Â  18.607 Form of writ; single writ for two or more debtors. (1) Except as otherwise provided by law, a writ of garnishment must be in substantially the form provided by ORS 18.830. Notation on the writ of additional information for purposes of identifying the debtor or the garnishable property believed to be held by the garnishee does not affect the validity or operation of the writ. A debt calculation form, in substantially the form provided by ORS 18.832, must be prepared for each writ of garnishment issued.

Â Â Â Â Â  (2) A writ of garnishment must contain all of the following information:

Â Â Â Â Â  (a) The name of the court whose authority is invoked.

Â Â Â Â Â  (b) The names of the creditor and debtor.

Â Â Â Â Â  (c) The name of the garnishor.

Â Â Â Â Â  (d) The date on which judgment was entered against the debtor or the debt otherwise became subject to garnishment under ORS 18.605.

Â Â Â Â Â  (e) The debtorÂs Social Security number or employer identification number, if those numbers are known by the garnishor. A public body, as defined in ORS 174.109, shall not include the Social Security number of the debtor if the disclosure of the Social Security number would violate federal law or any law of this state.

Â Â Â Â Â  (f) The amount subject to garnishment under the writ, as determined by completing the debt calculation form provided in ORS 18.832.

Â Â Â Â Â  (g) The date on which the writ is issued.

Â Â Â Â Â  (h) All addresses required in the writ of garnishment form provided by ORS 18.830.

Â Â Â Â Â  (3) If a writ of garnishment is issued by the court administrator, the creditor must sign the certification in the writ indicating that the creditor has read the writ and that to the best of the knowledge, information and belief of the creditor there is good ground to support issuance of the writ and the amount indicated in the writ as subject to garnishment.

Â Â Â Â Â  (4) If a writ is issued by any person other than the court administrator, the person issuing the writ must sign the certification described in subsection (3) of this section.

Â Â Â Â Â  (5) A single writ may be issued for two or more debtors if those debtors are jointly liable on all or part of the debt. [2001 c.249 Â§4; 2003 c.85 Â§3; 2003 c.576 Â§48]

Â Â Â Â Â  18.609 Validity of writ after issuance. (1) A writ of garnishment is valid only if the writ is delivered not more than 60 days after the writ is issued. If the writ is delivered within the time specified in this section, the writ acts to garnish property for the period of time specified by ORS 18.625.

Â Â Â Â Â  (2) If the court administrator is issuing a writ of garnishment, the date of issuance for the writ is the date the court administrator stamps and signs the writ. If the writ is issued by any other person, the date of issuance for the writ is the date on which the issuer signs the certification described in ORS 18.607 (4). [2001 c.249 Â§5; 2003 c.576 Â§49]

Â Â Â Â Â  18.610 Court with authority over writ. (1) Only the following courts have authority over a writ of garnishment issued for the enforcement of a judgment:

Â Â Â Â Â  (a) The court in which the judgment to be enforced was originally entered or first registered;

Â Â Â Â Â  (b) The circuit court for the county in which a judgment debtor resides if the requirements of ORS 18.255 have been met; and

Â Â Â Â Â  (c) The circuit court for the county in which a debtor has filed a challenge to the garnishment under ORS 18.718.

Â Â Â Â Â  (2) Only the following courts have authority over a writ of garnishment issued for the enforcement of an agency order or warrant:

Â Â Â Â Â  (a) The circuit court for the county in which the order or warrant was first recorded; and

Â Â Â Â Â  (b) The circuit court for the county in which the debtor resides if the order or warrant has also been recorded in that county.

Â Â Â Â Â  (3) The circuit court for the county in which the order for provisional process is entered has sole authority for issuance of a writ of garnishment issued pursuant to an order for provisional process. [2001 c.249 Â§6; 2003 c.576 Â§572]

(Garnishable Property)

Â Â Â Â Â  18.615 Garnishable property generally. Except as specifically provided in ORS 18.600 to 18.850, a writ of garnishment delivered to a garnishee garnishes all personal property of the debtor, including but not limited to property in safe deposit boxes, stocks, wages, monetary obligations owing to the debtor that are then in existence whether due or to become due, property held on expired and unexpired bailments and leases, and property held by the garnishee pursuant to a security interest granted by the debtor to the garnishee. A writ of garnishment acts to garnish all property of the debtor possessed by the garnishee, all property of the debtor over which the garnishee has control and all property of the debtor that is in the custody of the garnishee. If a person other than the debtor has an interest in the garnished property, the writ of garnishment acts only to garnish the interest of the debtor in the property. [2001 c.249 Â§7]

Â Â Â Â Â  18.618 Property not subject to garnishment. (1) Notwithstanding ORS 18.615, the following are not garnishable property:

Â Â Â Â Â  (a) Equitable interests, except to the extent allowed under ORS chapter 130.

Â Â Â Â Â  (b) Property in the custody of the law.

Â Â Â Â Â  (c) Property in the possession of a conservator.

Â Â Â Â Â  (d) Property in the possession of a personal representative that constitutes the subject matter of a trust contained in a duly probated will of a decedent.

Â Â Â Â Â  (e) If a residential landlord is the garnishee, property in the possession of a residential landlord that is held as a security deposit or prepaid rent under ORS 90.300.

Â Â Â Â Â  (f) The right of a seller under a land sale contract, as defined by ORS 18.960, to receive payments that are due more than 45 days after the writ of garnishment is delivered.

Â Â Â Â Â  (2) If a garnishee holds any property described in subsection (1) of this section, the garnishee must note in the garnishee response required by ORS 18.680 that the garnishee holds the property, but may not deliver the property to the garnishor.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, if a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after a writ of garnishment could be issued under ORS 18.605, the garnishment of any property of the debtor in the garnisheeÂs possession, control or custody is stayed pursuant to section 362 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330). [2001 c.249 Â§8; 2005 c.348 Â§98a; 2005 c.391 Â§1; 2005 c.542 Â§63]

Â Â Â Â Â  18.620 Setoff for certain amounts payable to underlying lienholders. (1) Notwithstanding ORS 18.615, a garnishee may apply a setoff against amounts owing to the debtor under the terms of a land sale contract, under the terms of a promissory note or other evidence of indebtedness that is secured by a mortgage or trust deed, or under the terms of a security agreement as defined in ORS 79.0102, to the extent that those amounts are actually paid to another person:

Â Â Â Â Â  (a) Who is entitled to receive the amounts under the terms of the land sale contract, mortgage, trust deed or security agreement, or under the terms of any other land sale contract, mortgage, trust deed or security agreement that is secured by the same property that is the subject of the land sale contract, mortgage, trust deed or security agreement; and

Â Â Â Â Â  (b) Who has an interest in the property that is the subject of the land sale contract, mortgage, trust deed or security agreement that is superior to the interest of the creditor under the laws that would govern a foreclosure, trust deed sale, repossession or other action against the property that is the subject of the land sale contract, mortgage, trust deed or security agreement.

Â Â Â Â Â  (2) A garnishee must deliver in the manner required by ORS 18.600 to 18.850 all amounts in the garnisheeÂs possession, control or custody at the time of delivery of the writ of garnishment that are not actually paid by the garnishee to another person as described in subsection (1) of this section, unless those amounts are exempt from execution under other law.

Â Â Â Â Â  (3) A garnishee who applies a setoff under this section must disclose that the setoff has been applied, and the amount of the setoff, in the garnishee response required by ORS 18.680. The garnishee must certify in the garnishee response that the amounts specified in the certificate were actually paid by the garnishee to another person entitled to receive those amounts under subsection (1) of this section. [2001 c.249 Â§9; 2001 c.445 Â§159a]

(Duration of WritÂs Effect)

Â Â Â Â Â  18.625 Duration of writÂs effect. (1) For any property other than wages, a writ of garnishment acts to garnish only garnishable property of the debtor that is in the garnisheeÂs possession, control or custody at the time the writ is delivered, including money that is owed but not yet due.

Â Â Â Â Â  (2) A writ of garnishment acts to garnish all wages owed by the garnishee to the debtor at the time the writ is delivered. Except as provided in subsection (3) of this section, a writ also acts to garnish all wages earned by the debtor by reason of services to the garnishee during the period commencing with the date the writ is delivered and ending on the earlier of:

Â Â Â Â Â  (a) The expiration of 90 days after the date the writ is delivered; or

Â Â Â Â Â  (b) The date on which the garnishment is released or satisfied in full.

Â Â Â Â Â  (3) If a writ of garnishment is issued on behalf of a county or county agency, the writ acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount owed to the county or county agency is paid or until the writ of garnishment is released by the county or county agency or by a court order. A writ of garnishment issued on behalf of a county or county agency shall contain language reasonably designed to notify the garnishee of the provisions of this subsection. [2001 c.249 Â§10]

Â Â Â Â Â  18.627 Multiple writs. (1) Except as otherwise provided by law, the first writ of garnishment delivered to a garnishee has priority over all other writs delivered to the garnishee for the same debtor. A garnishee shall make payments or deliver property under a subsequently delivered writ only if there is garnishable property of the debtor remaining in the garnisheeÂs possession, control or custody after complying with the first writ delivered to the garnishee.

Â Â Â Â Â  (2) If a debtor earns wages from a garnishee during the period that a writ of garnishment is in effect under ORS 18.625, the garnishee shall make payments under the first writ delivered to the garnishee until the expiration of the period of time specified in ORS 18.625, and shall thereafter make payments on subsequently delivered writs in the order in which they were delivered to the garnishee as long as each writ continues to be effective under ORS 18.625. Any delay in payment under a writ by reason of this subsection does not affect the expiration of the writÂs effect at the time specified in ORS 18.625. If the first writ does not garnish all wages of the debtor that are not exempt from execution, the garnishee shall make concurrent payment on a subsequently delivered writ of the balance of the wages that are not exempt from execution.

Â Â Â Â Â  (3) If a garnishee pays wages to a debtor and the garnishee receives another writ of garnishment during the period that a writ is in effect under ORS 18.625, the garnishee shall note those facts on the garnishee response and indicate the date on which the previous writ will expire.

Â Â Â Â Â  (4) A subsequent writ of garnishment issued on behalf of the same creditor against the same debtor and delivered to the same garnishee during the period that a previous writ is effective under ORS 18.625 acts only to garnish property of the debtor other than wages. [2001 c.249 Â§11]

(Persons Authorized to Issue Writs)

Â Â Â Â Â  18.635 Who may issue writs. (1) A writ of garnishment may be issued only by a person specified in this section.

Â Â Â Â Â  (2) The court administrator may issue a writ pursuant to ORS 18.638 and 18.640 only:

Â Â Â Â Â  (a) For the enforcement of a judgment that requires the payment of money and that has been entered in the register of a circuit court or docketed in the docket of a justice or municipal court;

Â Â Â Â Â  (b) Pursuant to an order for provisional process under ORCP 83 and 84; or

Â Â Â Â Â  (c) On behalf of a claimant under an order recorded pursuant to ORS 671.707 or 701.150, if the claimant has complied with the requirements of ORS 205.126.

Â Â Â Â Â  (3) An attorney who is an active member of the Oregon State Bar may issue a writ for the purpose of enforcing:

Â Â Â Â Â  (a) A judgment that requires payment of money and that has been entered in the register of a circuit court of this state or docketed in the docket of a justice or municipal court of this state; and

Â Â Â Â Â  (b) An order or warrant that an agency has recorded in the County Clerk Lien Record as authorized by law, including any order that has been recorded pursuant to ORS 671.707 or 701.150.

Â Â Â Â Â  (4) The administrator, as defined in ORS 25.010, may issue writs of garnishment only for the collection of past due support. Writs issued under this subsection are subject to the provisions of ORS 18.645. [2001 c.249 Â§12; 2003 c.576 Â§50]

(Writs Issued by Court Administrator)

Â Â Â Â Â  18.638 Writs issued by court administrators generally. (1) Unless there are grounds for denying issuance of a writ of garnishment under ORS 18.640, the court administrator shall issue writs of garnishment upon proper application and payment of all required fees. A writ of garnishment issued by the court administrator must be signed by the creditor. The signature constitutes a certificate by the person under ORCP 17 and is subject to the sanctions provided by ORCP 17.

Â Â Â Â Â  (2) The court administrator may not fill in or complete a writ of garnishment on behalf of a creditor.

Â Â Â Â Â  (3) The court administrator is not responsible for verifying the amounts set forth in a writ issued by the court administrator and is not liable for errors in the writ made by the creditor. [2001 c.249 Â§13; 2003 c.576 Â§51]

Â Â Â Â Â  18.640 Grounds for denying issuance of writ. (1) The court administrator shall refuse to issue a writ of garnishment that is not substantially in the form required by ORS 18.830.

Â Â Â Â Â  (2) The court administrator shall refuse to issue a writ of garnishment that is incomplete or contains improper instructions. Grounds for refusing issuance of a writ under this subsection include:

Â Â Â Â Â  (a) The inability of the court administrator to verify the existence of the debt claimed as the basis for the writ by a review of the register of the court.

Â Â Â Â Â  (b) A determination by the court administrator, based on a review of the register of the court, that a satisfaction of judgment has been filed with the court.

Â Â Â Â Â  (3) The court administrator shall refuse to issue a writ of garnishment pursuant to an order for provisional process under ORCP 83 and 84 if the party seeking issuance of the writ has not complied with all requirements of ORCP 82 A(3), A(5) and A(6) and B to G, 83 and 84. [2001 c.249 Â§14; 2003 c.576 Â§52]

(Writs Issued by Division of Child Support or District Attorney)

Â Â Â Â Â  18.645 Writs issued by Division of Child Support or district attorney; rules. (1) The administrator, as defined in ORS 25.010, may issue writs of garnishment for the collection of past due support in the manner provided by this section. Except as otherwise specifically provided in ORS 18.600 to 18.850, the provisions of ORS 18.600 to 18.850 apply to all writs issued under this section.

Â Â Â Â Â  (2) Notwithstanding ORS 18.607, a writ of garnishment issued under this section need not contain the name of the court whose authority is invoked.

Â Â Â Â Â  (3) A single writ of garnishment may be issued under this section for two or more judgments for past due support owed by the same judgment debtor. A separate debt calculation form for each of the judgments must be prepared as provided by ORS 18.832. The writ must reflect the captions of all cases for which the writ is issued. The writ also must reflect, as the amount subject to garnishment under the writ, the sum of the amounts due under all of the judgments subject to the writ. Notwithstanding ORS 18.700 (2), the debtor may file a challenge to a writ issued under this subsection with the court administrator for any court in which one of the judgments subject to the writ was entered. Upon receipt of a notice of a challenge to a garnishment under this subsection, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ and garnishee response, copies of all judgments for which the writ is issued and the debt calculation forms for those judgments, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. The Department of Justice shall adopt rules governing the distribution to judgment creditors of amounts received by the administrator under a writ issued under this subsection.

Â Â Â Â Â  (4) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment issued under this section need not deliver a copy of the garnishee response to the court administrator.

Â Â Â Â Â  (5) Notwithstanding ORS 18.730, payments under a writ issued under this section must be delivered to the Department of Justice.

Â Â Â Â Â  (6) Notwithstanding ORS 18.730, the Department of Justice must hold any payments received from the garnishee under a writ issued pursuant to this section:

Â Â Â Â Â  (a) For a period of 120 days after delivery of the writ, if the garnishee is making a payment of wages.

Â Â Â Â Â  (b) For a period of 30 days after delivery of the writ, if the garnishee is making a payment other than wages.

Â Â Â Â Â  (7) When issuing writs under this section, the Administrator of the Division of Child Support of the Department of Justice shall modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this section. [2001 c.249 Â§15; 2003 c.85 Â§4; 2003 c.373 Â§1; 2003 c.576 Â§53a]

(Delivery of Writ)

Â Â Â Â Â  18.650 Items required to be delivered to garnishee. (1) All of the following items must be delivered to a garnishee:

Â Â Â Â Â  (a) The original writ of garnishment in substantially the form provided by ORS 18.830 or a copy of the writ.

Â Â Â Â Â  (b) A garnishee response form in substantially the form provided by ORS 18.835.

Â Â Â Â Â  (c) An instructions to garnishee form in substantially the form provided by ORS 18.838.

Â Â Â Â Â  (d) A wage exemption calculation form in substantially the form provided by ORS 18.840.

Â Â Â Â Â  (e) Any search fee required by ORS 18.790.

Â Â Â Â Â  (2) If any of the items described in subsection (1) of this section is not delivered to the garnishee, the garnishment is not effective to garnish any property of the debtor, the garnishee is not required to respond to the garnishment and the garnishee may proceed to deal with any property of the debtor as though the writ of garnishment had not been issued. [2001 c.249 Â§16; 2003 c.85 Â§5]

Â Â Â Â Â  18.652 Manner of delivery; delivery fee. (1) A writ of garnishment may be delivered to the garnishee personally or by certified mail, return receipt requested. Delivery is effective upon receipt of the writ by the garnishee. If the garnishee refuses to accept delivery by certified mail, the garnishor may attempt personal delivery, but the garnishor must have a new writ issued in order to claim additional delivery fees.

Â Â Â Â Â  (2) Personal delivery of a writ of garnishment may be made only by:

Â Â Â Â Â  (a) The sheriff of the county where the writ is to be delivered; or

Â Â Â Â Â  (b) A competent person 18 years of age or older who is a resident of the State of Oregon and who is not a party or attorney in the action.

Â Â Â Â Â  (3) If personal delivery is made under this section, the person serving the writ must note the date of delivery upon the original writ delivered to the garnishee or upon the copy of the writ delivered to the garnishee.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, a person other than a sheriff may not deliver a writ of garnishment unless the person has errors and omissions insurance with limits of not less than $100,000 per occurrence from a company authorized to do business in this state.

Â Â Â Â Â  (5) The delivery fee for a writ of garnishment by a person other than a sheriff shall be in an amount agreed to between the person making the delivery and the garnishor. The delivery fee for a writ by a sheriff under this section is $15. [2001 c.249 Â§17; 2003 c.85 Â§6; 2003 c.304 Â§5]

Â Â Â Â Â  18.655 Proper person to receive writ. (1) Except as otherwise provided in this section, a writ of garnishment may be delivered to any of the following persons:

Â Â Â Â Â  (a) If the property of the debtor is in the possession, control or custody of an individual, the writ may be delivered to the individual. If the individual is the sole proprietor of a business, the writ may also be delivered to any person designated by the individual to accept service of a writ of garnishment. If the individual maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

Â Â Â Â Â  (b) If the property of the debtor is in the possession, control or custody of a partnership other than a limited partnership, the writ may be delivered to any partner or to any person designated by the partnership to accept service of a writ of garnishment. If the partnership is a limited partnership, the writ of garnishment may be delivered only to a general partner or to a person designated by the partnership to accept service. If the partnership maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

Â Â Â Â Â  (c) If the property of the debtor is in the possession, control or custody of a corporation, the writ may be delivered to any officer or managing agent of the corporation or to any person designated by the corporation to accept service.

Â Â Â Â Â  (d) If the property of the debtor is in the possession, control or custody of a limited liability company, the writ may be delivered to any member of the company or to any person designated by the company to accept service.

Â Â Â Â Â  (e) If the property of the debtor is in the possession, control or custody of a financial institution, the writ may be delivered to the manager, assistant manager or other designated person at any office or branch of the financial institution where deposits are received or that has been designated by the institution as a place for receiving writs of garnishment. Delivery of a writ in the manner prescribed in this paragraph is effective to garnish all property of the debtor held at all offices and branches of the financial institution located in this state.

Â Â Â Â Â  (f) If the property of the debtor is in the possession, control or custody of a public body, as defined in ORS 174.109, the writ may be delivered to the board, department, institution, commission or officer charged with approving a claim for the property, or to such person or place as may be designated by the public body.

Â Â Â Â Â  (2) Notwithstanding ORS 78.1120 (2), if the property of the debtor is money that is owed to the debtor that is not evidenced by a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person who owes the money in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding ORS 78.1120 (2), if the property of the debtor is stock in a corporation, other than stock represented by a negotiable certificate or similar instrument, the writ of garnishment must be delivered to the corporation in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding ORS 77.6020 and 78.1120, if the property of the debtor is a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person having possession of the instrument in the manner provided by subsection (1) of this section. The garnishment does not limit the rights of a holder in due course of a negotiable instrument under ORS 73.0302, a holder to whom a negotiable document has been duly negotiated under ORS 77.5010 or a protected purchaser of a security under ORS 78.3030.

Â Â Â Â Â  (5) If the property of the debtor is an interest of an heir or legatee in an estate of a decedent, the writ of garnishment must be delivered to the personal representative of the estate in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (6) For the purposes of subsection (1)(a) and (b) of this section, office delivery may be made by leaving all of the items required by ORS 18.650 (1) at the office during normal working hours with the person who is apparently in charge. If office delivery is used, the person delivering the writ, as soon as reasonably possible, shall cause to be mailed by first class mail all of the items required by ORS 18.650 (1) to the garnishee at the garnisheeÂs place of business or such other place under the circumstances that is most reasonably calculated to apprise the garnishee of the garnishment, together with a statement of the date, time and place at which office delivery was made. Office delivery under this subsection is effective upon the receipt of the writ by the person who is apparently in charge of the office. [2001 c.249 Â§18; 2003 c.85 Â§7; 2005 c.269 Â§1]

Â Â Â Â Â  18.658 Documents to be delivered to debtor. (1) Following delivery of a writ of garnishment to a garnishee, the person who delivered the writ must mail or deliver promptly the following documents to the debtor whose property is being garnished by the writ:

Â Â Â Â Â  (a) A copy of the writ of garnishment.

Â Â Â Â Â  (b) The original of the debt calculation form.

Â Â Â Â Â  (c) A notice of exemptions form in substantially the form provided by ORS 18.845.

Â Â Â Â Â  (d) A challenge to garnishment form in substantially the form provided by ORS 18.850, with the names and addresses of the garnishor and garnishee entered by the garnishor.

Â Â Â Â Â  (2) A person serving a writ of garnishment may meet the requirements of subsection (1) of this section by mailing the documents to the address of the debtor that appears in the writ of garnishment. If an address for the debtor does not appear in the writ, the person serving the writ need not comply with subsection (1) of this section. [2001 c.249 Â§19; 2003 c.85 Â§8]

(Duties of Garnishee Generally)

Â Â Â Â Â  18.665 Duties generally. (1) Upon receiving a writ of garnishment, the garnishee shall determine whether a garnishee response is required under ORS 18.680 and 18.682. The garnishee has no duty to determine whether the garnishor, sheriff or other person has complied with the requirements of ORS 18.600 to 18.850, or to otherwise determine whether the writ of garnishment is valid. If a garnishee response is required, the garnishee must make a diligent effort to determine whether the garnishee is the employer of the debtor and whether the garnishee has possession, control or custody of any property of the debtor as described in ORS 18.615. If the garnishee has possession, control or custody of such property, the garnishee must hold the property, or as much of the property as is necessary to satisfy the garnishment, as required by ORS 18.600 to 18.850, and thereafter make delivery of the property in the manner required by ORS 18.600 to 18.850.

Â Â Â Â Â  (2) The duty of a garnishee to hold and deliver property is not affected by joint ownership of the property. If a garnishee holds property that is owned, or appears to be owned, by the debtor and one or more other persons, the garnishee must still hold and deliver all of the property, or as much of the property as is necessary to satisfy the garnishment.

Â Â Â Â Â  (3) If a single writ is issued for two or more joint debtors under ORS 18.607 (5) and the garnishable property in the garnisheeÂs possession, control or custody exceeds the amount necessary to satisfy the garnishment, the garnishee must hold and deliver as much of the property as is necessary to satisfy the garnishment but may select, in the sole discretion of the garnishee, the property to hold and deliver without regard to which of the joint debtors owns the property. [2001 c.249 Â§20; 2003 c.85 Â§9]

Â Â Â Â Â  18.668 Immunity by payment to court administrator or delivery to sheriff. (1) Notwithstanding any provision of ORS 18.600 to 18.850, a garnishee may pay to the garnishor or to the court administrator any money that the garnishee reasonably believes may have been garnished and may deliver to the sheriff in the manner provided by ORS 18.600 to 18.850 any property that the garnishee reasonably believes to have been garnished. The garnishee has no duty to determine whether money or property held by the garnishee is exempt from garnishment or to determine whether the money or property is garnishable property.

Â Â Â Â Â  (2) If the garnishee makes payment of garnished money to the garnishor or to the court administrator under subsection (1) of this section, or delivers garnished property to the sheriff in the manner provided by ORS 18.600 to 18.850, the garnishee is discharged from liability to the creditor for the value of the money paid or property delivered.

Â Â Â Â Â  (3) If the garnishee requests a receipt, the sheriff or court administrator shall provide the garnishee with a receipt for any property delivered to the sheriff or payment made to the court administrator. [2001 c.249 Â§21; 2003 c.576 Â§54]

Â Â Â Â Â  18.670 Exceptions to garnisheeÂs duties. (1) A garnishee has no duty to hold or deliver any property under a writ of garnishment if the property has been released by a court order or a release of garnishment has been delivered to the garnishee under ORS 18.770.

Â Â Â Â Â  (2) The duty of a garnishee to hold or deliver any property under a writ of garnishment is not breached if the property is removed from the possession, control or custody of the garnishee before the garnishee can act to stop that removal through the exercise of reasonable care. [2001 c.249 Â§22]

Â Â Â Â Â  18.672 Duties of personal representative who is garnished. Garnishment does not impair the powers of a personal representative over estate property for the purposes of administration. If a personal representative receives a writ of garnishment, the personal representative must prepare and deliver a garnishee response in the manner provided by ORS 18.600 to 18.850, but no payment of money or delivery of property need be made by the personal representative until such time as specified in this section. The personal representative must note on the response that the property is estate property subject to administration. The personal representative must also file a copy of the writ of garnishment and the garnishee response in the office of the court administrator for the court in which the estate is being administered, and must report the garnishment to the court in any petition for distribution. In a judgment made upon such petition, distribution shall be ordered to the heir or legatee, but delivery shall be ordered to the sheriff or to the garnishor, as required by ORS 18.600 to 18.850. [2001 c.249 Â§23; 2003 c.576 Â§55]

(Garnishee Response)

Â Â Â Â Â  18.680 Response required; time. (1) Except as specifically provided under ORS 18.682, a garnishee must prepare a garnishee response in substantially the form provided by ORS 18.835 and must deliver the response in the manner provided in ORS 18.690.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a garnishee response must be delivered by the garnishee not later than seven calendar days after the date on which the writ of garnishment was delivered to the garnishee.

Â Â Â Â Â  (3) If the seventh calendar day after delivery of a writ of garnishment is a Saturday, Sunday or legal holiday, a garnishee response must be delivered by the garnishee on or before the next following day that is not a Saturday, Sunday or legal holiday. [2001 c.249 Â§24]

Â Â Â Â Â  18.682 When response not required. A garnishee has no duty to prepare and deliver a garnishee response if:

Â Â Â Â Â  (1) The writ of garnishment is not delivered to the garnishee within the time provided under ORS 18.609;

Â Â Â Â Â  (2) The garnishor fails to serve the garnishee with all items required under ORS 18.650;

Â Â Â Â Â  (3) The garnishee receives a release of garnishment issued under ORS 18.770; or

Â Â Â Â Â  (4) Any other law or court order directs that the response not be made. [2001 c.249 Â§25]

Â Â Â Â Â  18.685 Contents of response; manner of making payment. A garnishee must note upon a garnishee response the date on which the garnishee received the writ of garnishment. The garnishee must also note upon the response the following information and deliver the response in the manner provided by ORS 18.690:

Â Â Â Â Â  (1) If the garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor and the petition was filed after the date shown on the face of the writ as the date on which the judgment was entered or otherwise first became subject to garnishment.

Â Â Â Â Â  (2) If the garnishee does not employ the debtor and the garnishee does not have any garnishable property of the debtor in the possession, control or custody of the garnishee, the garnishee must so note on the response.

Â Â Â Â Â  (3) If the garnishee employs the debtor, the garnishee must so state on the response and make all other responses required by this section or ORS 18.688. The garnishee must thereafter make payment under the writ in the manner provided by ORS 18.735.

Â Â Â Â Â  (4) If the garnishee has any cash belonging to the debtor, or the garnishee owes any money to the debtor other than wages that is due as of the time the response is made, the garnishee must so note on the response. The garnishee must make payment with the response in the manner provided by ORS 18.730 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

Â Â Â Â Â  (5) If the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made but that will become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. When the money becomes due, the garnishee must make payment in the manner provided by ORS 18.732 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

Â Â Â Â Â  (6) Except as provided in ORS 18.618 (1)(f), if the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made and the money will not become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

Â Â Â Â Â  (7) If the garnishee has any garnishable property of the debtor in the possession, control or custody of the garnishee that is not cash or owed money, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

Â Â Â Â Â  (8) If the garnishee can determine from the writ that the garnishee may owe money to or hold garnishable property of the debtor, but is not sure what or how much, the garnishee must so state on the response and must state that the garnishee will file an amended response when the garnishee determines what or how much money or property the garnishee owes or holds.

Â Â Â Â Â  (9) If the garnishee determines that the writ of garnishment does not comply on its face with ORS 18.600 to 18.850, or if the garnishee is unable to determine the identity of the debtor from the information contained in the writ, the writ of garnishment is ineffective to garnish the property of the debtor. The garnishee must so note on the response and provide an explanation.

Â Â Â Â Â  (10) If, before delivering the garnishee response, the garnishee receives an order to withhold income issued under ORS chapter 25 that applies to the income of the debtor, the garnishee must so note on the response. The garnishee must provide details of the order to withhold income, including the name of the agency serving the order, the date the order was served on the garnishee and the amount to be withheld. If the garnishee employs the debtor, the garnishee must make the responses required under ORS 18.688.

Â Â Â Â Â  (11) If the garnishee receives notice of a challenge to the garnishment before delivering the response, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.708. [2001 c.249 Â§26; 2005 c.542 Â§65]

Â Â Â Â Â  18.688 Response of garnishee who is employer of debtor. In addition to the requirements of ORS 18.685, if a garnishee employs the debtor, the garnishee must so note on the garnishee response and indicate the pay period and the next payday for the debtor. [2001 c.249 Â§27]

Â Â Â Â Â  18.690 Delivery of garnishee response. (1) Except as provided in subsection (2) of this section, a garnishee who is required to deliver a garnishee response must mail or personally deliver:

Â Â Â Â Â  (a) The original of the response to the garnishor;

Â Â Â Â Â  (b) A copy of the response to the debtor; and

Â Â Â Â Â  (c) A copy of the response to the court administrator for the court specified in the writ of garnishment as having authority over the writ.

Â Â Â Â Â  (2) The garnishee shall not mail or personally deliver a copy of the garnishee response to the court administrator if:

Â Â Â Â Â  (a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after the debt was adjudicated as provided in ORS 18.605, and the garnishee will not make payments or deliver property under the writ pursuant to ORS 18.618 (3); or

Â Â Â Â Â  (b) The garnishee does not employ the debtor and the garnishee has no property of the debtor in the garnisheeÂs possession, control or custody that is garnishable property.

Â Â Â Â Â  (3) For the purpose of compliance with ORS 18.680, delivery of a garnishee response under this section is accomplished upon mailing or upon personal delivery of the response. [2001 c.249 Â§28; 2003 c.85 Â§10; 2003 c.576 Â§56; 2005 c.391 Â§5]

Â Â Â Â Â  18.692 Supplemental garnishee response. (1) The garnishee shall prepare a supplemental garnishee response and deliver the supplemental garnishee response to the garnishor and to the debtor, if either of the following occurs after the garnishee has delivered an initial garnishee response and before the garnishee delivers all property that is subject to garnishment under the writ of garnishment:

Â Â Â Â Â  (a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor under section 301, 302 or 303 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330) after the debt was adjudicated as provided in ORS 18.605; or

Â Â Â Â Â  (b) The garnishee receives an order to withhold income that is entitled to priority under ORS 25.375.

Â Â Â Â Â  (2) The supplemental garnishee response required under this section must be in substantially the form provided in the instructions to garnishee form set forth in ORS 18.838. [2001 c.249 Â§29; 2003 c.85 Â§11]

(Challenge to Garnishment)

Â Â Â Â Â  18.700 Manner of making challenge to garnishment. (1) A debtor may use a challenge to a garnishment to claim such exemptions from garnishment as are permitted by law. A challenge to a garnishment may also be used by a debtor:

Â Â Â Â Â  (a) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed by the debtor to the creditor; or

Â Â Â Â Â  (b) To assert that property is not garnishable property.

Â Â Â Â Â  (2) A debtor may make a challenge to a garnishment by completing the challenge to garnishment form provided by ORS 18.850, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court specified in the writ of garnishment as the court with authority over the writ and a copy of the completed form to the garnishor. A challenge to a garnishment must be delivered:

Â Â Â Â Â  (a) Within 120 days after a copy of the writ of garnishment is delivered to the debtor, if the garnishee is the employer of the debtor and the challenge is based on an exemption that is claimed for wages earned by the debtor from the garnishee; or

Â Â Â Â Â  (b) Within 30 days after a copy of the writ of garnishment is delivered to the debtor, if the challenge is made on any other basis.

Â Â Â Â Â  (3) Upon receiving a challenge to a garnishment under subsection (2) of this section, the court administrator shall retain all payments sent to the court administrator under ORS 18.705 and 18.708 until such time as the court enters a decision on the challenge. The court administrator shall reject any payment that is received after the challenge is made and that is not payable to the court, and the court administrator shall return the payment to the garnishee with instructions to reissue the payment as payable to the court.

Â Â Â Â Â  (4) A court shall not require the payment of any fee for the filing of a challenge to a garnishment.

Â Â Â Â Â  (5) A challenge to a garnishment may be used only for the purposes specified in this section and ORS 18.725. [2001 c.249 Â§30; 2003 c.85 Â§12; 2003 c.576 Â§57]

Â Â Â Â Â  18.702 Notice to garnishor and garnishee of challenge to garnishment. (1) Without unreasonable delay, a court administrator who has received a challenge to a garnishment under ORS 18.700 shall provide written notice of the challenge as provided in this section. The notice must include a statement reflecting the consequences of failure of a garnishor or garnishee to comply with the requirements of ORS 18.705 and 18.708. The notice may include the notice of hearing under ORS 18.710.

Â Â Â Â Â  (2) The court administrator shall provide the notice of a challenge required by subsection (1) of this section to:

Â Â Â Â Â  (a) The garnishor.

Â Â Â Â Â  (b) The garnishee, unless the court administrator knows that the garnishee has already delivered all garnishable property to the garnishor.

Â Â Â Â Â  (c) The sheriff of the county identified in any notice delivered to the court administrator under ORS 18.755 (5). [2001 c.249 Â§31; 2003 c.576 Â§58]

Â Â Â Â Â  18.705 Duties of garnishor and creditor created by challenge to garnishment. (1) Except as provided in subsection (4) of this section, upon receiving notice of a challenge to a garnishment under ORS 18.702, a garnishor who is a creditor must send to the court specified in the writ of garnishment all amounts received by the garnishor that the debtor has claimed to be exempt or not subject to garnishment, unless the court specifically orders otherwise.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, if the garnishor is not a creditor, upon receiving notice of a challenge to a garnishment under ORS 18.702, the garnishor must promptly send to the court specified in the writ of garnishment all amounts received under the writ that have not been delivered to the creditor and that the debtor has claimed to be exempt or not subject to garnishment. The creditor must promptly send to the court specified in the writ all amounts that the creditor has received under the writ and that the debtor has claimed to be exempt or not subject to garnishment.

Â Â Â Â Â  (3) Payments made to the court under this section must be in cash or by check made payable to the court. If the payment has not reached the court by the time of the hearing under ORS 18.710, the court administrator shall so notify the judge presiding at the hearing. If the court determines that any of the garnished money should be disbursed to the debtor and the payment has not reached the court by the time of that determination, the court may issue an order requiring that the garnishor or creditor appear and show cause why the garnishor or creditor should not be held in contempt. In addition to contempt proceedings, the court may require the garnishor or creditor to pay attorney fees under ORS 20.105. A courtÂs imposition of sanctions under this subsection does not limit any remedy otherwise available to the debtor.

Â Â Â Â Â  (4) This section does not apply if the garnishor or creditor is not allowed by law to disburse the payment to the court.

Â Â Â Â Â  (5) The receipt of a challenge to a garnishment does not affect the requirement under ORS 18.755 (1) that the garnishor mail or deliver a written request for sale of property, and pay the fees determined by the sheriff under ORS 18.755 (3), not later than 20 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ. The garnishor must note upon the request for sale that a challenge to the garnishment has been made by the debtor. [2001 c.249 Â§32; 2003 c.85 Â§13; 2003 c.304 Â§2; 2003 c.576 Â§59]

Â Â Â Â Â  18.708 Duties of garnishee created by challenge to garnishment. (1) Upon receiving notice of a challenge to a garnishment under ORS 18.702, a garnishee who would otherwise be required to make a payment to the garnishor shall mail or deliver the payment, by cash or by check made payable to the court, to the court administrator. The garnishee must make the payment to the court within the time that the garnishee would have otherwise been required to mail or deliver the payment to the garnishor. A garnishee who fails to make payment in the manner required by this section is subject to liability under the provisions of ORS 18.775 to 18.782.

Â Â Â Â Â  (2) Upon receiving notice of a challenge under ORS 18.702, a garnishee who holds any property described in ORS 18.750 must hold the garnished property for the period specified in ORS 18.752 (1). If the sheriff informs the garnishee before the end of the period specified in ORS 18.752 (1) that the property held by the garnishee will be sold, the garnishee shall continue to hold the property until receiving further directions from the court. [2001 c.249 Â§33; 2003 c.576 Â§60]

Â Â Â Â Â  18.710 Hearing on challenge to garnishment. (1) A debtorÂs challenge to a garnishment shall be adjudicated in a summary manner at a hearing before the court with authority over the writ of garnishment. The court administrator shall immediately set a hearing date and send notice of the hearing to the garnishor, garnishee and debtor at the addresses provided in the challenge to garnishment form. The hearing shall be held as soon as possible. The garnishor shall provide a copy of the writ of garnishment to the court on or before the date set for the hearing.

Â Â Â Â Â  (2) Hearings on a challenge to a garnishment may be held by telecommunication.

Â Â Â Â Â  (3) The debtor has the burden to prove timely delivery of a challenge to a garnishment. [2001 c.249 Â§34; 2003 c.85 Â§14; 2003 c.576 Â§61]

Â Â Â Â Â  18.712 Allowance or denial of challenge. (1) Except as provided in subsection (3) of this section, if a challenge to a garnishment is allowed by the court, the court administrator shall mail to the debtor from any payments made to the court administrator all amounts determined to be exempt from or not subject to garnishment within 10 judicial days after the courtÂs order allowing the challenge. If the challenge to a garnishment has been made for property described in ORS 18.750 and a request for sale of the property has been made by the garnishor under ORS 18.755, the court administrator shall give notice of the courtÂs decision to the garnishee and to the sheriff who would conduct the sale.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, any amount determined to be garnishable property that is not exempt after a hearing shall be mailed to the garnishor within 10 judicial days after the courtÂs order denying the challenge as to that amount.

Â Â Â Â Â  (3) The Judicial Department may by written policy establish time limitations different from the 10-day period provided in subsections (1) and (2) of this section for the delivery of amounts after a judicial determination on a challenge to a garnishment. The time limitations established by the department may be longer or shorter than the 10-day period. The policy may provide for a period longer than 10 days for a category of payments only if the department determines that the category is subject to special circumstances that create substantial difficulties in meeting a requirement of delivery within 10 days. The policy shall provide for delivery in less than 10 days for any category of payments that the department determines can be delivered within a shorter period of time. The department shall consider federal guidelines and rules relating to the timing of transactions in financial institutions in developing a policy under this subsection. Any policy adopted under this subsection applies to all courts of this state, except that municipal courts and justice courts are not bound by any requirement that a category of payments be delivered in less than 10 days. [2001 c.249 Â§35; 2003 c.576 Â§62]

Â Â Â Â Â  18.715 Sanctions. (1) A court may impose sanctions against any person who files a challenge to a garnishment in bad faith. The sanctions a court may impose under this subsection are a penalty of not more than $100 and responsibility for attorney fees under ORS 20.105.

Â Â Â Â Â  (2) The court shall order a creditor to return any property that is garnished under a writ of garnishment and that was exempt from garnishment or not subject to garnishment, and shall order the creditor to pay a penalty of $200 to the debtor in addition to all costs and reasonable attorney fees incurred by the debtor in recovering the property and penalty, if:

Â Â Â Â Â  (a) The creditor is the garnishor and fails to provide in the writ any address for the debtor that is known to the creditor; or

Â Â Â Â Â  (b) The creditor is not the garnishor and fails to provide to the garnishor any address for the debtor that is known to the creditor.

Â Â Â Â Â  (3) The imposition of sanctions under this section does not limit any remedy otherwise available to the creditor or debtor. [2001 c.249 Â§36]

Â Â Â Â Â  18.718 Special procedures for writs issued for past due support. (1) Notwithstanding ORS 18.700 (2), if a writ of garnishment is issued pursuant to ORS 25.083, the debtor may:

Â Â Â Â Â  (a) Challenge the enforcement of the past due support in the appropriate tribunal of the state upon whose request the writ was issued as indicated in the writ of garnishment; or

Â Â Â Â Â  (b) File a challenge to the garnishment with the court administrator for the court in the county in which the property was located when the writ was delivered, if the debtor pays the filing fee required for an appearance under ORS chapter 21 and files with the court administrator copies of the writ of garnishment, the debt calculation form and the garnishee response delivered to the debtor under ORS 18.658.

Â Â Â Â Â  (2) When a challenge to a garnishment is filed under this section, the court administrator shall enter the filing in the court register and the court shall decide the challenge in the manner provided by ORS 18.710.

Â Â Â Â Â  (3) Immediately upon receipt of a notice of a challenge to a garnishment under this section, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ of garnishment and garnishee response, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. [2001 c.249 Â§36a; 2003 c.576 Â§63]

(Claim by Person Other Than Debtor)

Â Â Â Â Â  18.725 Claim by person other than debtor for all or part of garnished property. Any person other than a debtor who has an interest in any garnished property or in any part of the garnished property may assert that interest by filing with the court administrator for the court specified in the writ of garnishment an application in substantially the form set forth in ORS 18.850 for a challenge to a garnishment. The provisions of ORS 18.700 to 18.715 apply to an application made under this section. [2001 c.249 Â§37; 2003 c.576 Â§64]

(Payment of Money Under Writ Generally)

Â Â Â Â Â  18.730 Payment of money under writ; garnishorÂs duty to hold payments. (1) Unless the court has directed otherwise or the garnishee has received notice that a challenge to the garnishment has been filed by the debtor, a garnishee shall make payments of money under a writ of garnishment to the garnishor.

Â Â Â Â Â  (2) Except as provided in ORS 18.645 and 18.745, a garnishor receiving a payment under a writ of garnishment must hold the payment for a period of 10 days after receipt. The payments must be held in this state, must be clearly identifiable and must be held separate and apart from any account used for operating a business or used to pay personal or business expenses. A payment under a writ may be commingled with other garnished money.

Â Â Â Â Â  (3) If a garnishee receives notice of a challenge to the garnishment from the court administrator under ORS 18.702, the garnishee shall cease making payments to the garnishor and shall make all further payments to the court administrator in the manner provided by ORS 18.708.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, if a creditor is a state agency as defined by ORS 183.750, the garnishor may require that checks issued for payments under a writ be made payable to the garnishor or to such other person as designated by the garnishor. A state agency may modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this subsection. [2001 c.249 Â§38; 2003 c.85 Â§15; 2003 c.576 Â§65]

Â Â Â Â Â  18.732 Money owed to debtor that is due within 45 days. (1) If the property garnished by a writ of garnishment is money that is owed to the debtor and that is not due to be paid at the time the writ is delivered but that will become due within 45 days after the delivery date, the garnishee is not required to deliver the money until payment is due. Within five days after the payment is due, unless the garnishment has been satisfied or released, the garnishee must mail or deliver to the garnishor the amount of the payment then due or a portion of the payment sufficient to satisfy the garnishment, whichever is less.

Â Â Â Â Â  (2) If the garnishee receives notice of a challenge to the garnishment at any time before the garnishee mails or delivers the amount due, the garnishee shall comply with ORS 18.708. [2001 c.249 Â§39]

(Payment of Nonexempt Wages)

Â Â Â Â Â  18.735 Payment of wages subject to garnishment. Upon delivery of a writ of garnishment, a garnishee that employs the debtor shall pay to the garnishor all wages that are determined to be subject to garnishment, and that are not exempt under ORS 18.385, at the following times:

Â Â Â Â Â  (1) The garnishee must make an initial payment when the garnishee next pays any wages to the debtor. The payment must be for all wages that were owing to the debtor on the date that the writ was delivered to the garnishee, and all amounts that are being paid to the debtor for work performed after the writ was delivered and before issuance of the paycheck. The garnishee must compute the amount of wages subject to garnishment using the wage exemption calculation form provided by ORS 18.840 and must mail a copy of the completed form along with the first payment under the writ.

Â Â Â Â Â  (2) Unless the writ of garnishment is satisfied or released, the garnishee must make subsequent payments under the writ whenever the garnishee makes any payment of wages to the debtor during the period specified in ORS 18.625. Each time there is any change in the debtorÂs pay period or any change in the amount paid to the debtor during the debtorÂs pay period, the garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the payment.

Â Â Â Â Â  (3) Unless the writ of garnishment is satisfied or released sooner, the garnishee must make a final payment under the writ when the garnishee next makes a payment of wages to the debtor after the writ expires under the provisions of ORS 18.625. The payment must be for all wages that were owing to the debtor on the date that the writ expires. The garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the final payment. [2001 c.249 Â§40]

Â Â Â Â Â  18.736 Processing fee. (1) If a garnishee that employs a debtor is required to make any payment under a writ of garnishment by reason of wages payable to the debtor, the garnishee may collect a $1 processing fee for each week of wages, or fraction of a week of wages, for which a payment is made under the provisions of ORS 18.735. The processing fee must be collected after the last payment is made under the writ. The fee shall be withheld from the wages of the debtor, and is in addition to the amounts withheld for payment to the garnishor under the writ or under any other writ delivered to the garnishee.

Â Â Â Â Â  (2) The fee provided for in this section may not be collected if withholding of the fee would reduce the debtorÂs net disposable income below the minimum amounts prescribed by ORS 18.385. [2003 c.779 Â§3]

(Payments Made to Court Administrator)

Â Â Â Â Â  18.738 Acceptance or rejection of payments by court administrator. (1) The court administrator is not liable for accepting any amount of payment under a writ of garnishment, including any payment that is sent to the court administrator in error or any payment that exceeds the amount required to satisfy the garnishment.

Â Â Â Â Â  (2) The court administrator may return to the garnishee any payment received from the garnishee unless the garnishee has delivered a garnishee response to the court in the manner required by ORS 18.690 or has provided a statement to the court administrator that the payment is a voluntary payment on behalf of the debtor to be applied toward satisfaction of the garnishment or is a payment under another law or court order that requires or allows the garnishee to pay money to the court. [2001 c.249 Â§41; 2003 c.576 Â§66]

Â Â Â Â Â  18.740 Payments erroneously sent to court. (1) If a garnishee erroneously sends a payment to the court that should have been sent to the garnishor, the court administrator shall immediately forward to the garnishor any cash or check made payable to the garnishor. If a garnishee erroneously sends a payment in the form of a check made payable to the court, the court administrator may deposit and hold the check until the check has cleared and then forward the payment to the garnishor.

Â Â Â Â Â  (2) The court administrator is not liable for interest on money erroneously sent to the court if the court administrator transmits the money to the garnishor in a timely manner. [2001 c.249 Â§42; 2003 c.576 Â§67]

(Crediting of Payments)

Â Â Â Â Â  18.742 Crediting of payments against debt. (1) If a garnishee makes payment to the garnishor, the payment shall be credited against the debt on the date the garnishor receives the payment.

Â Â Â Â Â  (2) If a garnishee makes payment to the court, the payment shall be credited against the debt on the date the court administrator disburses payment to the garnishor, unless the court otherwise orders. This subsection applies even if the garnishee makes payment to the court in error or when the court administrator holds money pending a decision on a challenge to the garnishment. [2001 c.249 Â§43; 2003 c.576 Â§68]

Â Â Â Â Â  18.745 Excess payments. Within 10 days after receiving a payment under a writ of garnishment, a garnishor or creditor must return to the debtor any amount that exceeds the amount owing on the debt. If payment was made by check, the garnishor or creditor is not required to return the payment until 10 days after the check has cleared. [2001 c.249 Â§44; 2003 c.85 Â§16]

(Property Subject to Sale by Sheriff)

Â Â Â Â Â  18.750 Application of ORS 18.750 to 18.760. (1) A garnishee shall not deliver the property described in this section to the garnishor. If the garnishor seeks to apply the property described in this section against the debt of the debtor, the property must be sold by the sheriff in the manner specified in ORS 18.750 to 18.760.

Â Â Â Â Â  (2) The provisions of ORS 18.750 to 18.760 apply to:

Â Â Â Â Â  (a) Except as provided in ORS 18.618 (1)(f), any money owed by a garnishee to a debtor the payment of which is not due at the time the writ of garnishment is delivered to the garnishee and the payment of which does not become due within 45 days after the date of delivery;

Â Â Â Â Â  (b) Property of the debtor that the garnishee holds under an unexpired bailment or lease;

Â Â Â Â Â  (c) Property of the debtor in which the garnishee has a security interest that was granted to the garnishee by the debtor before the delivery of the writ; and

Â Â Â Â Â  (d) Any other garnishable property that is not payable in money.

Â Â Â Â Â  (3) The property described in subsection (2)(a) to (c) of this section must be delivered by the garnishee to the purchaser in the manner provided by ORS 18.758 (3) if the interest of the debtor in the property is sold by the sheriff under ORS 18.758. Subject to the provisions of ORS 18.755, the garnishee must deliver to the sheriff any other garnishable property that is not payable in money upon receiving notice from the sheriff under ORS 18.755 (4). [2001 c.249 Â§45; 2005 c.542 Â§64]

Â Â Â Â Â  18.752 Garnishee duties. (1) If a garnishee indicates in the garnishee response that the garnishee holds any property described in ORS 18.750, the garnishee must hold the garnished property, or a portion of the property sufficient to satisfy the garnishment, for a period of 30 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ, unless the sheriff or the garnishor notifies the garnishee that the garnishment is released or terminated. If the sheriff contacts the garnishee during the 30-day period, the garnishee shall deliver the property to the sheriff or take such other action as may be specified in the notice given to the garnishee under ORS 18.755 (4).

Â Â Â Â Â  (2) If the garnishee is not contacted by the sheriff before the end of the 30-day period provided for in subsection (1) of this section, the garnishment is of no further force or effect with respect to the property and the garnishee may deal with the garnished property as if the writ had not been delivered to the garnishee. [2001 c.249 Â§46; 2003 c.304 Â§3; 2003 c.576 Â§69a]

Â Â Â Â Â  18.755 Request for sale; sheriffÂs fees. (1) If a garnishee indicates in the garnishee response that the garnishee holds any property described in ORS 18.750, the garnishor may require that the property be sold and that the proceeds of the sale be applied against the debt owed to the creditor. A sale of the property shall be conducted by the sheriff only if the garnishor mails or delivers a written request for sale of the property, and pays the fees determined by the sheriff under subsection (3) of this section, not later than 20 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ. A copy of the writ and a copy of the garnishee response must be attached to the request for sale of the property.

Â Â Â Â Â  (2) A sale of the property described in ORS 18.750 may be conducted under ORS 18.750 to 18.760 only by the sheriff of the county in which the writ was delivered or, if the property is not located within the county in which the writ was delivered, by the sheriff of the county in which the property is located.

Â Â Â Â Â  (3) A garnishor may request that the sheriff of a county described in subsection (2) of this section provide a statement to the garnishor of the fees that the sheriff will charge for conducting a sale of property that is described in ORS 18.750. The sheriff shall conduct such investigation as may be necessary to determine the difficulty of conducting any sale of the property under ORS 18.758, including any costs that the sheriff may incur in taking into possession any of the property described in ORS 18.750 (3). The sheriff shall determine whether the property described in ORS 18.750 (3) should be taken into possession of the sheriff, or whether the sheriff should enter into an agreement with the garnishee for the garnishee to continue to hold the property pending sale by the sheriff. The sheriff shall provide the statement of fees to the garnishor not later than five days after the garnishor requests the statement.

Â Â Â Â Â  (4) If the garnishor mails or delivers a written request for sale of property and pays the sheriff fees determined under subsection (3) of this section within the time allowed by subsection (1) of this section, the sheriff shall promptly mail or deliver a written notice to the garnishee. The notice shall direct the garnishee to:

Â Â Â Â Â  (a) Hold all property described in ORS 18.750 (2)(a) to (c) until the garnishee receives further instructions with respect to disposition of the property; and

Â Â Â Â Â  (b) Deliver all property described in ORS 18.750 (2)(d) to the sheriff, unless the sheriff has agreed with the garnishee that the property should continue to be held by the garnishee pending sale.

Â Â Â Â Â  (5) Upon sending a notice to a garnishee under subsection (4) of this section, the sheriff shall mail or deliver a copy of the notice to the court administrator for the court with authority over the writ. [2001 c.249 Â§47; 2003 c.304 Â§4; 2003 c.576 Â§69]

Â Â Â Â Â  18.758 SheriffÂs sale. (1) A sheriff shall sell property under ORS 18.750 to 18.760 in the same manner in which property is sold on execution. If the debtor owns only part of the property, the sheriff shall sell the interest of the debtor in the property. The sale of the property must be conducted by the sheriff:

Â Â Â Â Â  (a) Within 15 days after notice is sent to the garnishee under ORS 18.755 (4), if the garnishee is directed to continue to hold the property pending sale by the sheriff; or

Â Â Â Â Â  (b) Within 15 days after the property is delivered to the sheriff, if the garnishee is directed to deliver the property to the sheriff under ORS 18.755 (4).

Â Â Â Â Â  (2) If the garnishor notifies the sheriff that property should be released to the debtor, the sheriff shall promptly release the property.

Â Â Â Â Â  (3) If the garnishee continues to hold property of the debtor pending sale of the property under ORS 18.750 to 18.760, within five days after the sale of property under this section the sheriff shall advise the garnishee in writing of the identity of the purchaser and that the purchaser is entitled to possession of the property or to possession of the debtorÂs interest in the property. If the property is a debt owed to the debtor for which payment is not due or is subject to a bailment, lease or security interest that has not yet expired or been satisfied or released, the garnishee need not deliver the property to the purchaser until five days after payment is due, the bailment or lease has expired, or the indebtedness secured by the property is satisfied or the security interest is released. [2001 c.249 Â§48]

Â Â Â Â Â  18.760 Challenge to garnishment. If the sheriff receives notice of a challenge to the garnishment pursuant to ORS 18.702 after a request for sale of property has been submitted by the garnishor under ORS 18.755, the sheriff shall not take possession of or sell any property that is subject to the challenge. If the sheriff has taken property into possession before receiving the notice provided for in ORS 18.702, the sheriff shall hold the property pending the courtÂs determination on the challenge. Upon receiving notice of the courtÂs determination under ORS 18.712, the sheriff shall proceed as directed by the court. [2001 c.249 Â§49]

(Release of Garnishment)

Â Â Â Â Â  18.770 Release of garnishment. (1) A garnishor may issue a release of garnishment that covers all or any portion of the property held under a writ of garnishment. The release must be in substantially the form provided by ORS 18.842. The garnishor must deliver a copy of the release to the garnishee and the debtor. In addition, the garnishor must deliver a copy of the release to:

Â Â Â Â Â  (a) The sheriff, if the garnishor has made a request for sale of property under ORS 18.755; and

Â Â Â Â Â  (b) The court administrator for the court specified in the writ of garnishment as the court with authority over the writ, if the garnishor has made a request for sale of property under ORS 18.755 or if the garnishor has received a challenge to the garnishment.

Â Â Â Â Â  (2) A person who does not receive a copy of a release under this section is not liable for treating the property as though the writ were still in effect.

Â Â Â Â Â  (3) Any proceedings for the sale of property under ORS 18.758 shall be terminated immediately upon receipt by the sheriff of a copy of a release of garnishment.

Â Â Â Â Â  (4) Upon receipt of a copy of a release under this section, the garnishee may proceed to deal with the released property as though the writ of garnishment had not been issued. [2001 c.249 Â§50; 2003 c.576 Â§70]

(Sanctions Against Noncomplying Garnishee)

Â Â Â Â Â  18.775 Liability of garnishee. (1) If a garnishee fails to file a garnishee response within the time required by law, or fails to deliver all garnishable property required to be delivered under the writ of garnishment within the time required by law, the garnishee is liable to the creditor in an amount equal to the lesser of:

Â Â Â Â Â  (a) The amount required to satisfy the garnishment; or

Â Â Â Â Â  (b) The value of the debtorÂs garnishable property held by the garnishee at the time the writ is delivered to the garnishee.

Â Â Â Â Â  (2) A judgment may be entered against the garnishee for the amounts specified in this section if, after a hearing, the court finds that:

Â Â Â Â Â  (a) The garnishee at the time of the delivery of the writ of garnishment held garnishable property of the debtor beyond the amount reported in the garnishee response;

Â Â Â Â Â  (b) The garnishee held any garnishable property of the debtor and the garnishee failed to make a response; or

Â Â Â Â Â  (c) The garnishee failed to deliver garnishable property required to be delivered under the writ.

Â Â Â Â Â  (3) The creditor may also recover costs of the creditor as determined under ORCP 68. If the garnishee fails to file a garnishee response within the time required by law, the costs of the creditor may be recovered from the garnishee even if it is determined that the garnishee held no garnishable property of the debtor at the time the writ was delivered to the garnishee.

Â Â Â Â Â  (4) Any amounts from a garnishee collected other than costs under a judgment entered pursuant to this section must be credited against the debt owed by the debtor to the creditor. [2001 c.249 Â§51]

Â Â Â Â Â  18.778 Order to appear. (1) If a garnishee fails to provide a garnishee response within the time required by law, or the response is unsatisfactory to the garnishor, or the garnishee fails to deliver garnishable property under the writ of garnishment within the time required by law, upon application of the garnishor, the garnishee may be ordered by the court to appear at a specified time and place for an examination. In addition to or in lieu of an order to appear for examination, the court may order the garnishee to appear for a hearing under ORS 18.782 to determine whether the garnishee should be held liable for the amount specified in ORS 18.775.

Â Â Â Â Â  (2) At any time after a garnishor applies for an order under this section, the court may enter an order restraining the garnishee from in any manner disposing of or injuring any of the property of the debtor alleged by the garnishor to be in the garnisheeÂs possession.

Â Â Â Â Â  (3) Disobedience of any order of the court under this section, or refusal to answer any question upon appearance under an order to appear for examination, may be punished as contempt. [2001 c.249 Â§52]

Â Â Â Â Â  18.780 Pleadings; default judgment. (1) If the court orders a garnishee to appear for a hearing under ORS 18.782, the garnishor must serve upon the garnishee written allegations not less than 20 days before the time set for the hearing or within such time as may be specified in the order. The allegations must inform the garnishee that if the garnishee fails to answer the allegations not less than 10 days before the time when the garnishee is required to appear for hearing, default judgment may be given against the garnishee for an amount no greater than the judgment against the debtor, plus any costs awarded by the court in the proceeding. The garnishor may also serve upon the garnishee, not less than 20 days before the time set for the hearing or within such time as may be specified in the order, written interrogatories concerning matters relating to the garnishment.

Â Â Â Â Â  (2) Unless further time is allowed for good cause, not less than 10 days before the time when the garnishee is required to appear for hearing, the garnishee must file with the court an answer to the allegations and interrogatories of the garnishor and deliver a true copy of the answer to the garnishor. The answer shall be on oath and shall contain a full response to all of the allegations and interrogatories.

Â Â Â Â Â  (3) The garnishor may except to the answer of the garnishee for insufficiency, within such time as may be allowed by the court. If the answer is adjudged insufficient, the garnishee may be allowed to amend the answer.

Â Â Â Â Â  (4) If the garnishee fails to answer as required under subsection (2) of this section, the creditor may have judgment against the garnishee for want of answer. In no case shall default judgment be given against the garnishee for an amount greater than the judgment against the debtor, plus any costs awarded by the court in the proceeding. The judgment provided for in this subsection is in lieu of any judgment under ORS 18.775. Any amounts other than costs collected from a garnishee under a judgment entered pursuant to this subsection must be credited against the debt owed by the debtor to the creditor. [2001 c.249 Â§53]

Â Â Â Â Â  18.782 Hearing. Witnesses, including the debtor and garnishee, may be required to appear and testify at a hearing held pursuant to an order issued under ORS 18.778. The proceedings against a garnishee shall be tried by the court as upon the trial of an issue of law between a plaintiff and defendant. [2001 c.249 Â§54]

(Financial Institution as Garnishee)

Â Â Â Â Â  18.790 Search fee; garnishment processing fee. (1) Except as provided in subsection (2) of this section, the garnishor must pay a $10 search fee at the time of delivery of any writ of garnishment on a financial institution, or at the time a notice of garnishment is delivered to the financial institution under ORS 18.854. A separate search fee must be delivered to the financial institution for each debtor if the writ is issued for more than one debtor under ORS 18.607 (5). If the search fee required by this section is not paid:

Â Â Â Â Â  (a) The garnishment is not effective to garnish any property of the debtor; and

Â Â Â Â Â  (b) The financial institution need not file a garnishee response.

Â Â Â Â Â  (2) The search fee provided for in this section need not be paid to a financial institution if the debtor is an employee of the financial institution.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a financial institution may enter into an agreement with any state agency authorized to garnish pursuant to ORS 18.854 for periodic billing and payment of garnishee search fees required under this section.

Â Â Â Â Â  (4) The right of a financial institution to receive the search fee provided for in this section does not in any way restrict or impair the right of the financial institution to charge and collect an additional garnishment processing fee from any debtor whose property the financial institution holds, or to whom the financial institution owes money. However, a financial institution may not charge or collect a garnishment processing fee in violation of ORS 652.610. If a financial institution charges a garnishment processing fee, the financial institution may collect the fee by deducting the amount of the fee from any amount that the financial institution owes to the debtor. [2001 c.249 Â§55; 2003 c.85 Â§16a]

Â Â Â Â Â  18.792 Safe deposit boxes. Notwithstanding any other provision of ORS 18.600 to 18.850, but subject to the provisions of ORS 18.854, the duty of a financial institution that is a garnishee to deliver any property of the debtor that may be contained in a safe deposit box that is in the garnisheeÂs possession, control or custody at the time the writ of garnishment is delivered is conditioned upon the garnishor first paying to the garnishee, in addition to the search fee provided for in ORS 18.790, all reasonable costs incurred by the garnishee in gaining entry to the safe deposit box. The costs must be paid to the garnishee by the garnishor before access to the safe deposit box is granted. If the garnishor fails to pay such costs to the garnishee within 20 days after the delivery of the garnishee response, the garnishment shall not be effective to garnish any property of the debtor that may be contained in the safe deposit box and the garnishee may proceed to deal with the safe deposit box and its contents as though the writ of garnishment had not been issued. Nothing in this section limits the right of a garnishor to reach the contents of any safe deposit box in any manner otherwise provided by law. [2001 c.249 Â§56]

Â Â Â Â Â  18.795 Setoff for amounts owing to financial institution. In addition to such rights as the garnishee may have at law or in equity, a garnishee who is a financial institution may, following delivery of a writ of garnishment to the garnishee, set off such sums as are due from the debtor at the time the writ of garnishment is delivered. A garnishee may not set off any amounts that are not otherwise due to be paid but that have been accelerated after the delivery of a writ of garnishment. Notwithstanding any other provision of ORS 18.600 to 18.850, such a garnishee shall have no obligation to remit any sums upon the garnishment that the garnishee has set off pursuant to this section. A garnishee who sets off amounts pursuant to this section shall disclose the fact and the amount of the setoff in the garnishee response required by ORS 18.680, and must certify in the response that the amount set off by the garnishee was due from the debtor to the garnishee at the time the writ was delivered. [2001 c.249 Â§56a]

Â Â Â Â Â  18.798 Effect of garnishment served on financial institution. Notwithstanding any other provision of ORS 18.600 to 18.850, if a writ of garnishment is delivered to a financial institution after 4 p.m. and the financial institution has a deposit account held in the name of the debtor, the writ of garnishment only garnishes moneys on deposit in the account at the beginning of the business day next following the day on which the writ is delivered. [2001 c.249 Â§56b]

(Writs Issued to Enforce Agency Orders or Warrants)

Â Â Â Â Â  18.800 Special procedures for writs issued to enforce agency orders or warrants. (1) Except as provided in this section, the provisions of ORS 18.600 to 18.850 apply to all writs of garnishment issued on behalf of agencies for the enforcement of agency orders or warrants that are recorded in the County Clerk Lien Record.

Â Â Â Â Â  (2) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment described in subsection (1) of this section need not deliver a copy of the garnishee response to the court administrator for the court identified as having authority over the writ.

Â Â Â Â Â  (3) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a writ of garnishment described in subsection (1) of this section must deliver the challenge in person or by first class mail to the garnishor within the time specified by ORS 18.700 (2).

Â Â Â Â Â  (4) A person issuing a writ of garnishment described in subsection (1) of this section shall modify the forms provided in ORS 18.600 to 18.850 to reflect that:

Â Â Â Â Â  (a) The writ of garnishment is issued pursuant to an order or warrant recorded in the County Clerk Lien Record;

Â Â Â Â Â  (b) A copy of the garnishee response need not be delivered or mailed to the court administrator for the court identified in the writ; and

Â Â Â Â Â  (c) A challenge to a writ of garnishment described in subsection (1) of this section must be delivered to the garnishor and not to the court.

Â Â Â Â Â  (5) Within 14 days after receipt of a challenge to a garnishment described in subsection (1) of this section, the garnishor must either:

Â Â Â Â Â  (a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

Â Â Â Â Â  (b) File with the court administrator a response to the challenge attaching copies of the writ and garnishee response and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment.

Â Â Â Â Â  (6) The provisions of this section do not apply to writs of garnishment issued by the court administrator, writs issued by an attorney for the enforcement of an order recorded under ORS 671.707 or 701.150 or writs issued by the administrator, as defined in ORS 25.010, under ORS 18.645. [2001 c.249 Â§57; 2003 c.576 Â§71]

(Use of Writ for Provisional Process)

Â Â Â Â Â  18.810 Use of writ for provisional process. (1) Notwithstanding any other provision of ORS 18.600 to 18.850, a debt calculation form need not be prepared or delivered for any writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84.

Â Â Â Â Â  (2) Notwithstanding ORS 18.730, if a writ of garnishment is issued pursuant to an order for provisional process under ORCP 83 and 84, all payments of money by the garnishee under the writ shall be made to the court administrator for the court specified in the writ as the court with authority over the writ. The court administrator shall hold the money pending entry of a judgment against the debtor unless the court finds, upon a challenge to the garnishment made by the debtor under ORS 18.700, that all or part of the money is exempt from execution or not subject to garnishment. If judgment is entered in favor of the debtor, the judgment must direct the court administrator to pay the money to the debtor. If judgment is entered in favor of the creditor, the judgment must direct the court administrator to pay to the creditor as much of the money as will satisfy the judgment and to pay the remainder to the debtor.

Â Â Â Â Â  (3) Notwithstanding ORS 18.750 to 18.760, if a writ of garnishment is issued pursuant to an order for provisional process under ORCP 83 and 84, the sheriff shall not sell any property described in ORS 18.750 before a judgment is entered in the proceedings, unless the court finds, upon a challenge made by the debtor under ORS 18.700, that all or part of the property is exempt from execution or is not subject to garnishment. If judgment is entered in favor of the debtor, the judgment must direct the sheriff to deliver the property to the debtor. If judgment is entered in favor of the creditor, the judgment must direct the sheriff to sell the property in the manner provided by ORS 18.758.

Â Â Â Â Â  (4) If property taken into the possession of the sheriff under a writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84 is perishable, or the cost of storing the property is great, the sheriff shall sell the property in the same manner in which property is sold on execution. The proceeds shall be held and distributed in the same manner as provided in subsection (2) of this section for payments made under the writ.

Â Â Â Â Â  (5) The court administrator shall attach to any writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84 a notice that informs the garnishee of the provisions of subsection (2) of this section. [2001 c.249 Â§58; 2003 c.576 Â§72]

(Forms)

Â Â Â Â Â  18.830 Writ of garnishment form. A writ of garnishment must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  WRIT OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GARNISHMENT

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

TO:________.

Â Â Â Â Â  You are now a Garnishee. AS A GARNISHEE, YOU NEED TO KNOW THE FOLLOWING:

Â Â Â Â Â  ________(who is called the ÂDebtorÂ) owes money to ________ (who is called the ÂCreditorÂ). A judgment was entered against the Debtor for the debt, or the debt otherwise became subject to garnishment, on_____, 2__. The DebtorÂs Social Security number or employer identification number is ________ (insert if known).

Â Â Â Â Â  The amount subject to garnishment is $_____.

Â Â Â Â Â  This writ garnishes
all
of the following:

Â Â Â Â Â  ÂÂ Â Â Â  Wages that you owe the Debtor at the time this writ is delivered to you, and all wages that the Debtor earns during the 90-day period following the date on which you receive this writ.

Â Â Â Â Â  ÂÂ Â Â Â  All property of the Debtor (including money) that is in your possession, control or custody at the time this writ is delivered to you.

Â Â Â Â Â  ÂÂ Â Â Â  All debts that you owe the Debtor at the time this writ is delivered to you, whether or not payment is due on the debt at the time you receive this writ.

Â Â Â Â Â  YOU MUST ANSWER THIS WRIT BY COMPLETING THE ATTACHED GARNISHEE RESPONSE WITHIN THE TIME ALLOWED BY LAW, WHETHER OR NOT YOU HOLD ANY OF THE DEBTORÂS PROPERTY OR OWE ANYTHING TO THE DEBTOR. IF YOU DO NOT TRUTHFULLY ANSWER THIS WRIT, OR YOU DO NOT DELIVER MONEY OR PROPERTY WHEN YOU ARE REQUIRED TO DO SO, YOU WILL BE LIABLE TO THE CREDITOR.

Â Â Â Â Â  If you have questions, you should contact an attorney. Court employees cannot give you legal advice. The CreditorÂs attorney cannot give you legal advice.

Â Â Â Â Â  A writ of garnishment may be issued only by the court administrator, by the attorney for the Creditor or by a person who is specifically authorized by law to issue garnishments. This writ is issued by (check one):

Â Â Â Â Â  __Â  The court administrator

Â Â Â Â Â  __Â  The attorney for the Creditor

Â Â Â Â Â  __Â  Other authorized issuer:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name and title ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Statutory authority to issue writ ________

Â Â Â Â Â  This writ is valid only if it has been delivered to you within 60 days after the date of issuance. If the court administrator is issuing this writ, the date of issuance is the date the court administrator signs the writ (see ÂCOURT SEALÂ below). If this writ is issued by any other person, the date of issuance is the date on which the issuer signs the certification (see ÂCERTIFICATIONÂ below).

IMPORTANT ADDRESSES

(see Step 2 of Instructions to Garnishee form)

(Court Administrator)

Â Â Â Â Â  ________Court

Â Â Â Â Â  Street address ________

Â Â Â Â Â  City _____ County _____

Â Â Â Â Â  State _____ Zip Code _____

(Debtor)

Â Â Â Â Â  Name ________

Â Â Â Â Â  Telephone number (if known) _____

Â Â Â Â Â  __Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â  City _____ State _____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â  __Â  Creditor has no knowledge of DebtorÂs address

(Garnishor; check one)

Â Â Â Â Â  __Â  Creditor: (Must be filled in if the court administrator issues writ.)

Â Â Â Â Â Â Â Â Â Â Â  Name ________

Â Â Â Â Â Â Â Â Â Â Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â  City_____Â Â Â Â Â Â  State _____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â  __Â  Attorney for Creditor:

Â Â Â Â Â Â Â Â Â Â Â  Name ________

Â Â Â Â Â Â Â Â Â Â Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â  City_____Â Â Â Â Â Â  State _____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â Â Â Â Â Â Â  Telephone number ________

Â Â Â Â Â Â Â Â Â Â Â  Oregon State Bar number ______

Â Â Â Â Â  __Â  Other authorized issuer of writ:

Â Â Â Â Â Â Â Â Â Â Â  Name ________

Â Â Â Â Â Â Â Â Â Â Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â  City_____Â Â Â Â Â Â  State _____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â Â Â Â Â Â Â  Telephone number ________

CERTIFICATION

(The following certification must be signed by the Creditor if this writ is issued by the court administrator. In all other cases, the following certification must be signed by the person issuing the writ.)

Â Â Â Â Â  I certify that I have read this writ of garnishment and to the best of my knowledge, information and belief, there is good ground to support issuance of the writ, and the amount indicated as subject to garnishment is lawfully subject to collection by this writ.

_______________Â Â Â Â Â  ______, 2__

SignatureÂ Â Â Â Â Â Â Â  Date

_______________

Oregon State Bar No. (if attorney)

COURT SEAL

(To be completed only if this writ is issued by the court administrator. The writ must be stamped by the court administrator. The court administrator has not calculated any amounts on the writ and is not liable for errors made in the writ by the Creditor.)

Â Â Â Â Â  Issued by the court administrator this __ day of______, 2__.

COURT ADMINISTRATOR

By _______________

______________________________________________________________________________ [2001 c.249 Â§59; 2003 c.85 Â§17; 2003 c.576 Â§73]

Â Â Â Â Â  18.832 Debt calculation form. (1) A debt calculation form shall be prepared for each writ of garnishment issued. A copy of the form need not be served on the garnishee, but a copy must be delivered to the debtor along with a copy of the writ in the manner required by ORS 18.658.

Â Â Â Â Â  (2) A debt calculation form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  DEBT

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CALCULATION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  TO: ________(Debtor).

Â Â Â Â Â

The following amounts have been calculated to be owing from you to ________ (Creditor). The amounts are owed by reason of:

Â Â Â Â Â  __Â  A judgment entered against you dated_____, 2__, in Case No._____, ______Court, ______County.

Â Â Â Â Â  __Â  Other debt subject to garnishment under the law (provide details):

______________________

______________________

Â Â Â Â Â  THE COURT ADMINISTRATOR HAS NOT CALCULATED ANY AMOUNTS FOR THE PURPOSE OF THIS FORM AND IS NOT LIABLE FOR ERRORS IN THIS FORM OR IN THE WRIT OF GARNISHMENT MADE BY THE CREDITOR OR GARNISHOR.

Original Debt AmountÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Pre-adjudication InterestÂ Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Attorney FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Cost BillÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Post-adjudication InterestÂ Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Delivery Fee for WritÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  SheriffÂs Fees other

Â Â Â Â Â  than Delivery FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Other (Explain. Attach

Â Â Â Â Â  additional sheets

Â Â Â Â Â  if necessary.)

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  Total ÂOtherÂ

Â Â Â Â Â  from additional

Â Â Â Â Â  sheets (if used)

+Â Â Â  Past Writ Issuance FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Past Delivery FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Transcript and Filing

Â Â Â Â Â  Fees for Other CountiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

=Â Â Â  SubtotalÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

LESS Payments Made on DebtÂ Â Â Â Â Â Â Â Â  $(______)

=Â Â Â
Total
Amount Required to

Â Â Â Â Â  Satisfy Debt in FullÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  NOTE: INSERTING ITEMS AND AMOUNTS NOT LAWFULLY SUBJECT TO COLLECTION BY GARNISHMENT MAY RESULT IN LIABILITY FOR WRONGFUL EXECUTION.

Â Â Â Â Â  I certify that I have read this Debt Calculation form and to the best of my knowledge, information and belief the amount shown as owing is correct.

_______________

Creditor (Creditor must sign if writ issued by court administrator.)

_______________

Garnishor (Attorney for Creditor or other person authorized by law to issue writ.)

_______________

Address

_______________

Telephone Number

_______________

Oregon State Bar Number (if attorney)

_______________, 2__

Date of Calculation

______________________________________________________________________________ [2001 c.249 Â§60; 2003 c.576 Â§74]

Â Â Â Â Â  18.835 Garnishee response form. A garnishee response must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GARNISHEE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RESPONSE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The writ of garnishment was delivered to me on the ___ day of_____, 2__. The following responses are accurate and complete as of that date.

______________________________________________________________________________

PART I: DEBTORÂS PROPERTY

GENERALLY

(ALL GARNISHEES MUST FILL OUT

THIS PORTION OF THE RESPONSE)

Place a check in front of all the following statements that apply. You may need to check more than one statement.

Â Â Â Â Â  __Â  I have discovered that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the date shown on the face of the writ as the date on which the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment. (You need not complete any other part of this response, but you must sign the response and deliver it in the manner specified in Step 2 of the Instructions to Garnishee form.)

Â Â Â Â Â  __Â  I do not employ the Debtor, I do not have in my possession, control or custody any personal property of the Debtor, and I do not owe any debts or other obligations to the Debtor.

Â Â Â Â Â  __Â  I employ the Debtor. (You must complete Part II of this response.)

Â Â Â Â Â  __Â  I have in my possession, control or custody money that belongs to the Debtor (other than wages), or I owe a debt or other obligation to the Debtor (other than wages) that is due as of the time of this response. I am forwarding this money, or enough of it to satisfy the garnishment, to the Garnishor.

Â Â Â Â Â  __Â  I owe a debt or other obligation to the Debtor (other than wages) that was not due as of the time of this response but will become due within 45 days after the writ was delivered to me. I will forward the money, or enough of it to satisfy the garnishment, to the Garnishor when the debt or other obligation becomes due.

Â Â Â Â Â  __Â  I owe the following debt or other obligation to the Debtor (other than wages) that will not become due within 45 days after the date that the writ was delivered to me. I will not make any payments on the debt or obligation until I receive instructions from the Sheriff or until 30 days have passed from the date on which I deliver this response. (See Instructions to Garnishee form.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I have in my possession, control or custody the following personal property (other than money) that belongs to the Debtor. I will hold all of the property for the Garnishor until I receive instructions from the Sheriff or until 30 days have passed from the date on which I deliver this response. (See Instructions to Garnishee form.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I may owe money to or hold property of the Debtor, but I am not sure what or how much it might be. (You must provide an explanation in the following space and you must deliver an amended response when you find out. You must deliver an amended response even if you find out that you have no property of the Debtor or owe no money to the Debtor.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  The writ of garnishment delivered to me, on its face, does not comply with the Oregon laws governing writs of garnishment, or I cannot determine the identity of the Debtor from the information in the writ. (You must provide an explanation in the following space.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I have received an order to withhold income that applies to the income of the Debtor. The order to withhold income has priority over the writ of garnishment, and compliance with the order will reduce or eliminate the money that I would otherwise deliver under the writ. (Provide details, including the name of the agency serving the order to withhold income, the date the order was served on you and the amount to be withheld. If you employ the Debtor, you must still complete Part II of this response.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I have received notice of a challenge to the garnishment. I will deliver to the court administrator all money that I would otherwise deliver to the Garnishor. (See Step 3 of Instructions to Garnishee form.)

Â Â Â Â Â  __Â  Other (Explain)

______________________

______________________

______________________

______________________

______________________________________________________________________________

PART II: DEBTORÂS EMPLOYER

(GARNISHEES WHO EMPLOY THE

DEBTOR MUST FILL OUT THIS

PORTION OF THE RESPONSE)

Place a check in front of all the following statements that apply. You may need to check more than one statement.

Â Â Â Â Â  NOTE: THE LAW PROHIBITS DISCHARGE OF THE DEBTOR FROM EMPLOYMENT BY REASON OF GARNISHMENT.

Â Â Â Â Â  __Â  I employ the Debtor. The Debtor is paid on a _____ basis (insert Âweekly,Â ÂmonthlyÂ or other pay period). Wages will next be payable to the Debtor on the ___ day of_____, 2__. I will complete a Wage Exemption Calculation form for each payment of wages that is made during the 90-day period immediately following the date that the writ of garnishment was delivered to me. I will also complete a Wage Exemption Calculation form for the payday immediately following the end of the 90-day period. I will forward to the Garnishor on each of these occasions those wages calculated to be subject to garnishment, or enough of those wages to satisfy the garnishment.

Â Â Â Â Â  __Â  I had already received a writ of garnishment from another Garnishor before this writ was delivered to me. Under Oregon law, the previous writ has priority. The previous writ will terminate on the ___ day of_____, 2__.

______________________________________________________________________________

Â Â Â Â Â  I hereby certify that I have fully and accurately completed this garnishee response.

Dated_____, 2__

_______________

Name of Garnishee

_______________

Signature

Telephone number _______________

Fax number (if available) ___________

_______________

Address

______________________________________________________________________________ [2001 c.249 Â§61; 2003 c.85 Â§18; 2003 c.576 Â§75; 2005 c.542 Â§66]

Â Â Â Â Â  18.838 Instructions to garnishee form. Instructions to garnishees must be in substantially the following form:

______________________________________________________________________________

INSTRUCTIONS TO GARNISHEE

Â Â Â Â Â  Except as specifically provided in these instructions,
you must complete and deliver the Garnishee Response within seven calendar days after you receive the writ of garnishment.
If the writ does not comply with Oregon law, the writ is not effective to garnish any property of the Debtor, but you still must complete and deliver the Garnishee Response. You must complete and deliver the response even though you cannot determine from the writ whether you hold any property or owe any debt to the Debtor. If the seventh calendar day is a Saturday, Sunday or legal holiday, you must deliver your response on or before the next following day that is not a Saturday, Sunday or legal holiday.

Â Â Â Â Â  The writ is not effective, and you need not make a Garnishee Response, if:

Â Â Â Â Â  Â You do not receive the writ within 60 days after the date of issuance shown on the face of the writ.

Â Â Â Â Â  Â You do not receive an original writ of garnishment or a copy of the writ.

Â Â Â Â Â  Statutes that may affect your rights and duties under the writ can be found in ORS 18.600 to 18.850.

Â Â Â Â Â  NOTE: The Garnishor may be the Creditor, the attorney for the Creditor or some other person who is authorized by law to issue the writ of garnishment. See the writ to determine who the Garnishor is.

STEP 1. FILL OUT THE GARNISHEE RESPONSE.

Â Â Â Â Â  All garnishees who are required to deliver a garnishee response must fill in Part I of the Garnishee Response. Garnishees who employ the Debtor must also fill in Part II of the response. You should keep a copy of the response for your records.

Â Â Â Â Â
Completing Part I of the Garnishee Response.
If you discover before you deliver your response that a bankruptcy petition has been filed by or on behalf of the Debtor, and the bankruptcy petition was filed after a judgment was entered against the Debtor or after the debt otherwise became subject to garnishment (see the date specified in the writ), you must put a check by the appropriate statement in Part I. If a bankruptcy petition has been filed, you should not make any payments to the Garnishor unless the court orders otherwise. You need not complete any other part of the response, but you still must sign the response and deliver it in the manner described in Step 2 of these instructions.

Â Â Â Â Â  In all other cases you must list in Part I all money and personal property of the Debtor that is in your possession, control or custody at the time of delivery of the writ. You must also list all debts that you owe to the Debtor, whether or not those debts are currently due (e.g., money loaned to you by the Debtor that is to be repaid at a later time).

Â Â Â Â Â  If you are the employer of the Debtor at the time the writ is delivered to you, you must put a check by the appropriate statement in Part I. In addition, you must complete Part II of the response.

Â Â Â Â Â  If you believe that you may hold property of the Debtor or that you owe a debt to the Debtor, but you are not sure, you must put a check by the appropriate statement and provide an explanation. When you find out what property you hold that belongs to the Debtor, or you find out whether you owe money to the Debtor and how much, you must prepare and deliver an amended response. You must do this even if you find out that you have no property of the Debtor or that you do not owe anything to the Debtor.

Â Â Â Â Â  If you determine that the writ, on its face, does not comply with Oregon laws governing writs of garnishment, or if you are unable to determine the identity of the Debtor from the information in the writ, then the writ is not effective to garnish any property of the Debtor. You must put a check by the appropriate statement in Part I and provide an explanation. You still must complete the response and deliver the response in the manner described in Step 2 of these instructions.

Â Â Â Â Â  If you have received an order to withhold income that applies to the income of the Debtor and that order has priority over the garnishment, and if compliance with the order will reduce or eliminate the money or property that you would otherwise deliver under the garnishment, you must put a check by the appropriate statement in Part I. You still must fill out the remainder of the response and deliver the response in the manner described in Step 2 of these instructions. If you employ the Debtor, you still must complete Part II of the response.

Â Â Â Â Â  If you receive notice of a challenge to the garnishment before you send your response, you must complete and deliver your response as otherwise required by these instructions. However, see Step 3 of these instructions regarding payment of money or delivery of property after receipt of notice of a challenge to the garnishment.

Â Â Â Â Â  If you owe a debt to the Debtor and the Debtor owes a debt to the holder of an underlying lien on your property, you may be able to offset the amount payable to the underlying lienholder. See ORS 18.620. You must note that you have made the offset in Part I of the response (under ÂOtherÂ) and specify the amount that was offset.

Â Â Â Â Â
Completing Part II of the Garnishee Response (employers only).
You must fill in Part II of the response if you employ the Debtor on the date the writ of garnishment is delivered to you, or if you previously employed the Debtor and still owe wages to the Debtor on the date the writ is delivered to you.

Â Â Â Â Â
Wages affected.
The writ garnishes all wages that you owe to the Debtor for work performed before the date you received the writ, even though the wages will not be paid until a later date. The writ also garnishes all wages that are attributable to services performed during the 90-day period following the date you received the writ, even though you would not pay the Debtor for all or part of those services until after the end of the 90-day period. Wages subject to garnishment under the writ include all amounts paid by you as an employer, whether on an hourly, weekly or monthly basis, and include commission payments and bonuses.

Â Â Â Â Â
Example 1:
Debtor A is employed by you and is paid a monthly salary on the first day of each month. You receive a writ of garnishment on July 17. The writ garnishes all wages that you owe to Debtor A for work performed on or before July 17. If Debtor A was paid on July 1 for services performed in the month of June, the writ garnishes Debtor AÂs salary for the period beginning July 1 and ending October 15 (90 days after receipt of the writ).

Â Â Â Â Â
Calculation of wages subject to garnishment.
A Wage Exemption Calculation form is attached to the writ of garnishment. You must use this form to calculate the amount of the DebtorÂs wages that is subject to garnishment. You should read the instructions printed on the Wage Exemption Calculation form to determine the normal wage exemption and the minimum wage exemption for each payment you make under the writ.

Â Â Â Â Â  A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Â Â Â Â Â
Payment of amount subject to garnishment.
Payments under the writ must be made at the following times, unless the amount owing on the judgment or other debt is fully paid before the final payment is made or the writ is released:

Â Â Â Â Â  (a) You must make a payment to the Garnishor of all wages subject to garnishment at the time you next pay wages to the Debtor. Complete the wage exemption computation, using the Wage Exemption Calculation form, to determine the portion of the DebtorÂs wages that is subject to garnishment. Be sure to adjust the minimum exemption amount for any payment that covers less than a full pay period. You must include a copy of the Wage Exemption Calculation form with this first payment.

Â Â Â Â Â
Example 2:
Using the facts given in Example 1, when you next make any payment of wages to Debtor A after you receive the writ on July 17, you must complete the Wage Exemption Calculation form and send the form to the Garnishor along with all amounts determined to be subject to garnishment that are attributable to the period covered by the payment. If you pay Debtor A on August 1, the payment will be for all wages attributable to the period beginning July 1 and ending July 31.

Â Â Â Â Â  (b) Unless the writ of garnishment is satisfied or released, during the 90-day period following the date you received the writ, you must pay to the Garnishor all wages that are determined to be subject to garnishment whenever you issue a paycheck to the Debtor. If the Debtor is paid on a weekly basis, you must make payment under the writ on a weekly basis. If the Debtor is paid on a monthly basis, you must make payment under the writ on a monthly basis. If the amount paid to the Debtor varies from paycheck to paycheck, or changes at any time from the amount being paid at the time the writ was delivered to you, you must perform a new wage exemption computation to determine the amount of wages subject to garnishment under the writ. You must send a copy of the new Wage Exemption Calculation form with your payment to the Garnishor.

Â Â Â Â Â
Example 3:
Using the facts given above, as you make each subsequent payment of wages to Debtor A you must make a payment of that portion of the DebtorÂs wages that are subject to garnishment. If you continue to pay Debtor A on the first of each month, payments must be made on September 1 and October 1.

Â Â Â Â Â  (c) Upon the expiration of the 90-day period, you must make a final payment to the Garnishor for all wages that were owing to the Debtor for the work performed by the Debtor through the 90th day following your receipt of the writ. This payment may be made at the time of the DebtorÂs next paycheck. You will need to complete another Wage Exemption Calculation form to determine the amount of the wages subject to garnishment.

Â Â Â Â Â
Example 4:
Using the facts given above, you must make a final payment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. You may make this payment at the time you issue Debtor AÂs paycheck on November 1, but you must make the payment at any time you issue a paycheck to Debtor A after October 15. Be sure that in completing the wage exemption computation for the final payment you adjust the minimum exemption amount to take into account the fact that the period covered is only 15 days of the full month (see instructions on Wage Exemption Calculation form).

Â Â Â Â Â
Processing fee.
You may collect a $1 processing fee for each week of wages, or fraction of a week of wages, for which a payment is made under the writ. The fee must be collected after you make the last payment under the writ. The fee must be withheld from the wages of the debtor, and is in addition to the amounts withheld for payment to the garnishor under the writ or under any other writ you have received.

Â Â Â Â Â
If you receive more than one writ of garnishment.
If you receive a second writ of garnishment for the same Debtor from another Garnishor, the first writ will have priority for wages. The priority of the first writ lasts for the 90-day period following delivery of that writ to you, or until the first writ is paid in full, whichever comes first. In your response to the second writ, you must put a check by the appropriate statement in Part II and indicate the date on which the first writ will expire (90 days after the date you received the writ). You should make no payments under the second writ until expiration of the first writ. The expiration date of the second writ is 90 days after the date you received the second writ; the expiration date is not affected by any delay in payment attributable to the priority of the first writ.

STEP 2. DELIVER THE GARNISHEE RESPONSE.

Â Â Â Â Â  You must deliver your Garnishee Response and copies of the response in the manner provided in this step. The response and copies may be mailed or delivered personally.

Â Â Â Â Â  You must complete and deliver the Garnishee Response within seven calendar days after you receive the writ of garnishment. If the seventh calendar day is a Saturday, Sunday or legal holiday, you must deliver your response on or before the next following day that is not a Saturday, Sunday or legal holiday.

Â Â Â Â Â  If you are required to hold any property under the writ or make any payment under the writ, either at the time of making your response or later, you must:

Â Â Â Â Â  (a) Send the
original
of your Garnishee Response to the Garnishor at the address indicated on the writ under Important Addresses.

Â Â Â Â Â  (b) Send a
copy
of your Garnishee Response to the court administrator at the address indicated on the writ under Important Addresses.

Â Â Â Â Â  (c) Send a
copy
of your Garnishee Response to the Debtor if an address is indicated on the writ under Important Addresses.

Â Â Â Â Â  If you are
not
required to hold any property under the writ or make any payment under the writ, either at the time of making your response or later, you must:

Â Â Â Â Â  (a) Send the
original
of your Garnishee Response to the Garnishor at the address indicated on the writ under Important Addresses.

Â Â Â Â Â  (b) Send a
copy
of your Garnishee Response to the Debtor if an address is indicated on the writ under Important Addresses.

STEP 3. DELIVER THE FUNDS OR OTHER PROPERTY.

Â Â Â Â Â  As long as the writ is in effect, you may be liable to the Creditor if you pay any debt or turn over any property to the Debtor except as specifically allowed by law. If you have any money or property of the Debtor in your possession, control or custody at the time of delivery of the writ, or owe any debt to the Debtor, you must pay the money or hold the property as required by this step. Exceptions to this requirement are listed below.

Â Â Â Â Â  IF YOU ARE HOLDING MONEY FOR THE DEBTOR OR OWE A DEBT THAT IS CURRENTLY DUE, you must pay the money to the Garnishor with your response. You must send your payment to the Garnishor at the address indicated on the writ under Important Addresses. Make your check payable to the Garnishor.

Â Â Â Â Â  IF YOU OWE A DEBT TO THE DEBTOR THAT WILL BECOME DUE WITHIN 45 DAYS AFTER THE DATE YOU RECEIVED THE WRIT, you must send your payment directly to the Garnishor at the address provided in the writ when the debt becomes due. Make your check payable to the Garnishor.

Â Â Â Â Â  IF YOU ARE HOLDING PROPERTY THAT BELONGS TO THE DEBTOR, OR OWE A DEBT TO THE DEBTOR THAT WILL NOT BECOME DUE WITHIN 45 DAYS AFTER THE DATE YOU RECEIVED THE WRIT, you must keep the property or debt in your possession, control or custody until you receive written notice from the Sheriff. The SheriffÂs notice will tell you what to do with the property or debt. If you have followed all of the instructions in the writ and you receive no notice from the Sheriff within 30 days after the date on which you delivered your Garnishee Response, you may treat the writ as being of no further force or effect.

Â Â Â Â Â  EXCEPTIONS:

Â Â Â Â Â
1. Challenge to garnishment or specific directions from court.
If you are making any payments under the garnishment and before making a payment you receive notice of a challenge to the garnishment from the court, or receive a specific direction from the court to make payments to the court, you must send or deliver the payment directly to the court administrator. If the money is currently due when you receive the notice, send the payment promptly to the court. If the payment is for a debt that is payable within 45 days after you receive the writ, make the payment to the court promptly when it becomes due. If you make payment by check, make the check
payable to the State of Oregon.
Because you may be liable for any payment that does not reach the court, it is better not to send cash by mail.

Â Â Â Â Â  A challenge to the garnishment does not affect your duty to follow the instructions you receive from the Sheriff for property that belongs to the Debtor and debts that you owe to the Debtor that do not become due within 45 days.

Â Â Â Â Â
2. Previous writ of garnishment.
If you receive a second writ of garnishment for the same Debtor from another Garnishor, the first writ will have priority and you need not make payments or deliver property under the second writ to the extent that compliance with the first writ will reduce or eliminate the payment of money or delivery of property that you would otherwise make under the garnishment. You must still deliver a Garnishee Response to the second writ, and must commence payment under the second writ as soon as the first writ is satisfied or expires.

Â Â Â Â Â
3. Offset for payment of underlying lien.
If you owe a debt to the Debtor and the Debtor owes a debt to the holder of an underlying lien on your property, you may be able to offset the amount payable to the underlying lienholder. See ORS 18.620.

Â Â Â Â Â
4. Subsequent events:

Â Â Â Â Â  (a) Bankruptcy. If you make your response and then discover that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment (see date in writ), you may not make any further payments or delivery of property under the writ unless the court orders otherwise. If you have not delivered all property that is subject to garnishment under this writ when you discover that a bankruptcy petition has been filed, you must mail the following notice to the Garnishor and to the Debtor.

Â Â Â Â Â  (b) Order to withhold income. If you make your response and then receive an order to withhold income that has priority over the writ, you may make payments or deliver property under the writ only after payment of the amounts required under the order to withhold income. If you have not delivered all property that is subject to garnishment under this writ when you receive an order to withhold income that has priority, you must mail the following notice to the Garnishor and to the Debtor.

______________________________________________________________________________

SUPPLEMENTAL GARNISHEE

RESPONSE

Â Â Â Â Â  TO: The Garnishor and the Debtor

Â Â Â Â Â  RE: Writ of garnishment received_____, 2__ (date), in the case of ________ (Plaintiff) vs. ________(Defendant), Circuit Court of ______ County, Oregon, Case No._____.

Â Â Â Â Â  The undersigned Garnishee furnished a Garnishee Response to this writ of garnishment on_____, 2__ (date). Since that time (check appropriate statement):

Â Â Â Â Â  __Â  I have discovered that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment.

Â Â Â Â Â  __Â  I have received an order to withhold income of the Debtor by reason of a support obligation. Under ORS 25.375, the order to withhold income has priority over any other legal process under Oregon law against the same income. The withholding of income pursuant to the order to withhold income might reduce or eliminate subsequent payments under the garnishment. (Provide details, including the name of the agency serving the order to withhold, the date the order was served on you and the amounts to be withheld.)

Â Â Â Â Â  Dated_____, 2__

Â Â Â Â Â  _______________

Â Â Â Â Â  Name of Garnishee

Â Â Â Â Â  _______________

Â Â Â Â Â  Signature

Â Â Â Â Â  _______________

Â Â Â Â Â  Address

______________________________________________________________________________

SPECIAL INSTRUCTIONS FOR BANKS

AND OTHER FINANCIAL INSTITUTIONS

Â Â Â Â Â  If the Garnishor fails to pay the search fee required by ORS 18.790 and you do not employ the Debtor, you are not required to deliver a Garnishee Response and you may deal with any property of the Debtor as though the garnishment had not been issued.

Â Â Â Â Â  If the Debtor owes a debt to you that was due at the time you received the writ of garnishment, you may be able to offset the amount of that debt. See ORS 18.795. You must note that you have made the offset in Part I of the Garnishee Response (under ÂOtherÂ) and specify the amount that was offset.

Â Â Â Â Â  Before making a payment under the writ, you may first deduct any processing fee that you are allowed under ORS 18.790.

Â Â Â Â Â  You need not deliver any property contained in a safe deposit box unless the Garnishor pays you in advance for the costs that will be incurred in gaining entry to the box. See ORS 18.792.

______________________________________________________________________________ [2001 c.249 Â§62; 2003 c.85 Â§19; 2003 c.576 Â§76; 2003 c.779 Â§4]

Â Â Â Â Â  18.840 Wage exemption calculation form. A wage exemption calculation form must be delivered to the garnishee with each writ of garnishment. A wage exemption calculation form must be in substantially the following form:

______________________________________________________________________________

WAGE EXEMPTION CALCULATION

(to be filled out by
employers only
)

Â Â Â Â Â  1.Â Â  DebtorÂs gross wages

Â Â Â Â Â  for period covered by this

Â Â Â Â Â  paymentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $___

2.Â Â  Total amount required to be

Â Â Â Â Â  withheld by law for amount in Line 1

Â Â Â Â Â  (Federal and state

Â Â Â Â Â  withholding, Social

Â Â Â Â Â  Security, etc.)Â Â Â Â Â Â Â  $___

3.Â Â  DebtorÂs disposable wages

Â Â Â Â Â  (Subtract Line 2

Â Â Â Â Â  from Line 1)Â Â Â Â Â Â Â Â Â  $___

4.Â Â  Normal exemption (Enter 75

Â Â Â Â Â  percent of Line 3) $___

5.Â Â  Minimum exemption (check one)

Â Â Â Â Â  __Â  $170 (payment of wages weekly)

Â Â Â Â Â  __Â  $340 (payment of wages every

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  two weeks)

Â Â Â Â Â  __Â  $368 (payment of wages half-monthly)

Â Â Â Â Â  __Â  $731 (payment of wages monthly)

Â Â Â Â Â  __Â  $___ (Any other period longer than one week, including partial payments for less than full pay period) (Multiply $170 by number of weeks or fraction of a week)

6.Â Â  Wages exempt from garnishment

Â Â Â Â Â  (Line 4 or 5,

Â Â Â Â Â  whichever is greater)Â Â Â Â Â Â Â Â  $___

7.Â Â  Nonexempt wages (Subtract

Â Â Â Â Â  Line 6 from Line 3)Â Â Â Â Â Â Â Â Â Â  $___

8.Â Â  Amount withheld for this pay period

Â Â Â Â Â  pursuant to a support order under

Â Â Â Â Â  support withholding process or under

Â Â Â Â Â  another writ with priorityÂ Â Â Â Â Â Â Â Â Â Â Â Â  $___

9.Â Â  Wages subject to garnishment

Â Â Â Â Â  (Subtract Line 8

Â Â Â Â Â  from Line 7)Â Â Â Â Â Â Â Â Â  $___

INSTRUCTIONS FOR WAGE

EXEMPTION CALCULATION FORM

Â Â Â Â Â  If you employ the Debtor named in the writ of garnishment, you must fill out and return this Wage Exemption Calculation form. A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Â Â Â Â Â
Normal wage exemption.
The wage exemption calculation is based on the amount of the payment you make under the writ of garnishment. The normal wage exemption in Line 4 is 75 percent of the employeeÂs disposable wages in Line 3.

Â Â Â Â Â
Minimum wage exemption.
The minimum exemption in Line 5 is also based on the amount of the payment you are making. The minimum exemption is designed to ensure that an employee receives at least a certain minimum amount in any one-week period. If the payment is for a one-week period (without regard to whether the period is a calendar week or any other seven-day period), the minimum exemption is $170. The minimum exemption is $340 if the payment is for a two-week period. If the payment is for one-half of one month (i.e., the Debtor is paid twice each month), the minimum exemption is $368. The minimum exemption for a monthly payment is $731.

Â Â Â Â Â  If the payment you are making is based on some period of time other than one week, two weeks, half month or month, and the payment is for more than one week, you must calculate the minimum exemption by multiplying $170 by the number of weeks covered by the paycheck, including any fraction of a week. You should round the amount calculated to the nearest dollar.

Â Â Â Â Â
Example 1:
You pay Debtor A every 10 days. Each 10-day period is equal to 1.429 weeks (10 divided by 7). The minimum exemption is $243 ($170 Â´ 1.429 rounded to the nearest dollar).

Â Â Â Â Â  You
must
use this same calculation for computing the minimum exemption when making a payment for less than a full pay period (e.g., for the final payment at the end of the 90-day period covered by the writ).

Â Â Â Â Â
Example 2:
You pay Debtor A on a monthly basis. You are required to make a final payment under a writ of garnishment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. This period is equal to 2.143 weeks (15 divided by 7). The minimum exemption is $364 ($170 Â´ 2.143 rounded to the nearest dollar).

Â Â Â Â Â  The amount of time actually worked by the Debtor during the period covered by the paycheck does
not
affect the calculation of the minimum exemption.

Â Â Â Â Â
Example 3:
You pay Debtor A on a weekly basis. Debtor A works two days per week. The minimum exemption is $170 for each weekly payment you make for Debtor A.

Â Â Â Â Â  If the payment you are making is based on a period of time less than one week, the minimum wage exemption may not exceed $170 for any one-week period.

Â Â Â Â Â
If you receive more than one writ of garnishment.
If you receive more than one writ of garnishment for the same debtor, the writs have priority based on the date on which you receive them. If the full amount of wages subject to garnishment for a given pay period is paid on the first writ, you should not make any payment on subsequently received writs until the first writ expires. In some cases, it may be necessary to make payments on two or more writs for the same pay period.

Â Â Â Â Â
Example 4.
You have received two writs of garnishment for Debtor A. You pay Debtor A on a monthly basis. The first writ expires on October 16. The second writ will not expire until November 15. You will need to prepare two wage exemption calculation forms for Debtor AÂs October wages and make payments under both writs. The wage exemption calculation form for the first writ will be for the wages attributable to October 1 to October 15 as described in Example 2. The wage exemption calculation form for the second writ will be for all wages for the month of October, but the amounts withheld under the first writ must be subtracted on Line 8 to determine the October wages subject to garnishment under the second writ.

______________________________________________________________________________ [2001 c.249 Â§63; 2003 c.85 Â§20]

Â Â Â Â Â  18.842 Release of garnishment form. A release of garnishment must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RELEASE OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GARNISHMENT

Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

TO: _______________(Garnishee).

Â Â Â Â Â  A writ of garnishment was delivered to you by the Garnishor named below on the ___ day of_____, 2__. The following money or other property that is subject to the writ is hereby released:

Â Â Â Â Â  __Â  All money and property of the Debtor held by you.

Â Â Â Â Â  __Â  The following money or property of the Debtor held by you (provide details):

______________________

______________________

Â Â Â Â Â  The writ of garnishment has no further force or effect with respect to the specified property.

Dated_____, 2__

_______________

Name of Garnishor

_______________

Signature

_______________

Address

______________________________________________________________________________ [2001 c.249 Â§63a]

Â Â Â Â Â  18.845 Notice of exemptions form; instructions for challenge to garnishment. A notice of exemptions form must be in substantially the form set forth in this section. Nothing in the notice form described in this section is intended to expand or restrict the law relating to exempt property. A determination as to whether property is exempt from execution, attachment and garnishment must be made by reference to other law. The form provided in this section may be modified to provide more information or to update the notice based on subsequent changes in exemption laws.

______________________________________________________________________________

NOTICE OF EXEMPT PROPERTY

AND INSTRUCTIONS FOR

CHALLENGE TO GARNISHMENT

Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

Â Â Â Â Â  YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

Â Â Â Â Â  State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

Â Â Â Â Â  (1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

Â Â Â Â Â  (a) 75 percent of your take-home wages; or

Â Â Â Â Â  (b) $170 per workweek.

Â Â Â Â Â  (2) Social Security benefits.

Â Â Â Â Â  (3) Supplemental Security Income (SSI).

Â Â Â Â Â  (4) Public assistance (welfare).

Â Â Â Â Â  (5) Unemployment benefits.

Â Â Â Â Â  (6) Disability benefits (other than SSI benefits).

Â Â Â Â Â  (7) WorkersÂ compensation benefits.

Â Â Â Â Â  (8) Exempt wages, Social Security benefits (other than SSI), welfare, unemployment benefits and disability benefits when placed in a checking or savings account (up to $7,500).

Â Â Â Â Â  (9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

Â Â Â Â Â  (10) A homestead (house, mobile home or houseboat) occupied by you, or occupied by your spouse, parent or child. The value of the homestead is exempt up to the following amounts:

Â Â Â Â Â  (a) For a mobile home or houseboat located on land that is not owned by you, $20,000. If you jointly own the mobile home or houseboat with another person who is also liable on the debt, $27,000.

Â Â Â Â Â  (b) For a mobile home or houseboat located on land that is owned by you, $23,000. If you jointly own the mobile home or houseboat with another person who is also liable on the debt, $30,000.

Â Â Â Â Â  (c) For any other homestead, $30,000. If you jointly own the homestead with another person who is also liable on the debt, $39,600.

Â Â Â Â Â  (11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

Â Â Â Â Â  (12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

Â Â Â Â Â  *(13) An automobile, truck, trailer or other vehicle with a value not to exceed $2,150.

Â Â Â Â Â  *(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $3,000.

Â Â Â Â Â  *(15) Books, pictures and musical instruments with a combined value not to exceed $600.

Â Â Â Â Â  *(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

Â Â Â Â Â  (17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

Â Â Â Â Â  (18) Provisions and fuel for your family for 60 days.

Â Â Â Â Â  (19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

Â Â Â Â Â  (20) Public or private pensions.

Â Â Â Â Â  (21) VeteransÂ benefits and loans.

Â Â Â Â Â  (22) Medical assistance benefits.

Â Â Â Â Â  (23) Health insurance proceeds and disability proceeds of life insurance policies.

Â Â Â Â Â  (24) Cash surrender value of life insurance policies not payable to your estate.

Â Â Â Â Â  (25) Federal annuities.

Â Â Â Â Â  (26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

Â Â Â Â Â  (27) Professionally prescribed health aids for you or any of your dependents.

Â Â Â Â Â  *(28) Elderly rental assistance allowed pursuant to ORS 310.635.

Â Â Â Â Â  (29) Your right to receive, or property traceable to:

Â Â Â Â Â  (a) An award under any crime victim reparation law.

Â Â Â Â Â  (b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

Â Â Â Â Â  (c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

Â Â Â Â Â  (30) Amounts paid to you as an earned income tax credit under federal tax law.

Â Â Â Â Â  *(31) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

Â Â Â Â Â  (32) Equitable interests in property.

Â Â Â Â Â  (33) Security deposits or prepaid rent held by a residential landlord under ORS 90.300.

Â Â Â Â Â  (34) If the amount shown as owing on the Debt Calculation form exceeds the amount you actually owe to the creditor, the difference between the amount owed and the amount shown on the Debt Calculation form.

Â Â Â Â Â  Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workersÂ compensation benefits, unemployment benefits, veteransÂ benefits and pensions are normally exempt, but only 75 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

Â Â Â Â Â  YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

Â Â Â Â Â  (1) Fill out the Challenge to Garnishment form that you received with this notice.

Â Â Â Â Â  (2) Mail or deliver the Challenge to Garnishment form to the court administrator at the address shown on the writ of garnishment, and mail or deliver a copy of the form to the Garnishor at the address shown on the writ of garnishment. If you wish to claim wages or salary as exempt, you must mail or deliver the form within 120 days after you receive this notice. If you wish to claim that any other money or property is exempt, or claim that the property is not subject to garnishment, you must mail or deliver the form within 30 days after you receive this notice. You have the burden of showing that your challenge is made on time, so you should keep records showing when the challenge was mailed or delivered.

Â Â Â Â Â  (3) The law only requires that the Garnishor hold the garnished money or property for 10 days before applying it to the CreditorÂs use. You may be able to keep the property from being used by the Creditor by promptly following (1) and (2) above.

Â Â Â Â Â  You should be prepared to explain your exemption in court. If you have any questions about the garnishment or the debt, you should see an attorney.

Â Â Â Â Â  YOU MAY USE THE CHALLENGE TO GARNISHMENT FORM
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from garnishment as are permitted by law.

Â Â Â Â Â  (2) To assert that property is not garnishable property under ORS 18.618.

Â Â Â Â Â  (3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

Â Â Â Â Â  YOU MAY
NOT
USE THE CHALLENGE TO GARNISHMENT FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  IF YOU FILE A CHALLENGE TO A GARNISHMENT IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.715.

Â Â Â Â Â  When you file a Challenge to Garnishment form, the Garnishee may be required to make all payments under the garnishment to the court, and the Garnishor may be required to pay to the court all amounts received by the Garnishor that are subject to the challenge to the garnishment. The Garnishee and Garnishor are subject to penalties if they do not. For a complete explanation of their responsibilities, see ORS 18.705 and 18.708.

______________________________________________________________________________ [2001 c.249 Â§64; 2001 c.538 Â§2a; 2003 c.79 Â§2; 2003 c.85 Â§21; 2003 c.576 Â§77; 2005 c.391 Â§2; 2005 c.456 Â§6; 2005 c.568 Â§25b]

Â Â Â Â Â  18.850 Challenge to garnishment form. A challenge to garnishment form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CHALLENGE TO

Plaintiff,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) Â Â Â Â Â Â Â Â Â  GARNISHMENT

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  THIS FORM MAY BE USED BY THE DEBTOR
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from garnishment as are permitted by law.

Â Â Â Â Â  (2) To assert that property is not garnishable property under ORS 18.618.

Â Â Â Â Â  (3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

Â Â Â Â Â  THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS GARNISHED.

Â Â Â Â Â  THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  I/We claim that the following described property or money is exempt from execution or is not subject to garnishment:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We believe this property is exempt from or not subject to garnishment because (the Notice of Exempt Property that you received lists most types of property that you can claim as exempt from or not subject to garnishment):

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We claim that the total amount owed is:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name______Â Â  Name ______

Signature______Â Â Â Â Â Â Â Â  Signature ______

Address______Â Â Â Â Â Â Â Â Â Â  Address ______

____________Â Â Â Â Â Â Â Â Â Â Â  ____________

TelephoneÂ Â Â Â Â Â Â  Telephone

Number______Â Â Â Â Â Â Â Â Â Â  Number ______

(Required)Â Â Â Â Â Â  (Required)

TO BE COMPLETED BY GARNISHOR:

Name of GarnishorÂ Â Â Â  ____________

Address of Garnishor ____________

___________________________

Name of GarnisheeÂ Â Â Â  ____________

Address of Garnishee ____________

___________________________

______________________________________________________________________________ [2001 c.249 Â§65; 2003 c.85 Â§22]

NOTICE OF GARNISHMENT

Â Â Â Â Â  18.854 Notices of garnishment generally. (1) Any state agency authorized to issue warrants to collect taxes and debts owed to the State of Oregon, including but not limited to warrants issued pursuant to ORS 179.655, 267.385, 293.250, 314.430, 316.207, 320.080, 321.570, 323.390, 411.703, 657.396, 657.642, 657.646, 705.175 and 825.504, or any county tax collector authorized to issue warrants to collect taxes and debts owed to the county pursuant to ORS 311.625, may garnish property of a debtor in the possession, control or custody of a person other than the debtor by delivering to the person all of the following:

Â Â Â Â Â  (a) A notice of garnishment;

Â Â Â Â Â  (b) A warrant, or a true copy of a warrant;

Â Â Â Â Â  (c) The items specified in ORS 18.650 (1)(b) to (d); and

Â Â Â Â Â  (d) Any garnisheeÂs search fee payable as provided in ORS 18.790.

Â Â Â Â Â  (2) A notice of garnishment may be issued by any person designated by the state agency or by the county tax collector. A warrant need not be recorded in the County Clerk Lien Record as a condition of issuing a notice of garnishment under the provisions of this section. The provisions of ORS 18.800 do not apply to a notice of garnishment.

Â Â Â Â Â  (3) If any of the items described in subsection (1) of this section are not delivered to the garnishee, a notice of garnishment shall not be effective to garnish any property of the debtor, and the garnishee shall not be required to respond to the garnishment and may proceed to deal with any property of the debtor as though the notice of garnishment had not been issued.

Â Â Â Â Â  (4) Notwithstanding ORS 18.652, a notice of garnishment and the other items required by subsection (1) of this section may be delivered in person by any employee of the state agency or of the county tax collector authorized by the agency or the county to deliver the notice of garnishment, or by certified mail, return receipt requested. The employee need not be covered by the errors and omissions insurance required in ORS 18.652.

Â Â Â Â Â  (5) Notwithstanding any provision of ORS 18.600 to 18.850, a debt calculation form need not be prepared or delivered for any notice of garnishment.

Â Â Â Â Â  (6) Notwithstanding ORS 18.792, the duty of a garnishee to deliver any property of the debtor that may be contained in a safe deposit box that is in the garnisheeÂs possession, control or custody at the time of delivery of the notice of garnishment to the garnishee is conditioned upon the state agency or the county tax collector first paying to the garnishee, in addition to the search fee provided for in ORS 18.790, all reasonable costs incurred by the garnishee in gaining entry to the safe deposit box. The costs shall be paid to the garnishee by the state agency or the county tax collector at least five days before the date the state agency or the county tax collector takes possession of the property in the safe deposit box. If the state agency or the county tax collector fails to pay such costs to the garnishee within 20 days after the delivery of the garnishee response, the garnishment shall not be effective to garnish any property of the debtor that may be contained in the safe deposit box and the garnishee may proceed to deal with the safe deposit box and its contents as though the notice of garnishment had not been issued. Nothing in this subsection limits the rights of a state agency or county tax collector to reach the contents of any safe deposit box in any manner otherwise provided by law.

Â Â Â Â Â  (7) Except as provided in this section and ORS 18.855 and 18.857, all provisions of ORS 18.600 to 18.850 apply to notices of garnishment. The state agency or county tax collector shall modify the forms provided in ORS 18.600 to 18.850 as necessary to allow use of those forms for notices of garnishment. The form of the notice of garnishment must clearly indicate that the document is a notice of garnishment and must reflect the date of all warrants on which the notice of garnishment is based.

Â Â Â Â Â  (8) The Attorney General may adopt model forms for notices of garnishment and other documents issued by state agencies and county tax collectors under this section and ORS 18.855 and 18.857. There is a presumption, as described in ORS 40.120, that any state agency or county tax collector that uses a model form adopted by the Attorney General under this subsection has complied with the requirements of ORS 18.600 to 18.850, and with the provisions of this section and ORS 18.855 and 18.857, with respect to the form of notices of garnishment. [Formerly 18.900]

Â Â Â Â Â  Note: 18.854 to 18.857 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  18.855 Notices of garnishment issued by state agencies. (1) Notwithstanding ORS 18.607, a notice of garnishment issued by a state agency need not contain the name of a court whose authority is invoked.

Â Â Â Â Â  (2) State agencies shall make such modifications as are necessary in the wage exemption calculation form provided by ORS 18.840 if a notice of garnishment is issued for a debt due for a state tax that is subject to the provisions of ORS 18.385 (6).

Â Â Â Â Â  (3) Notwithstanding ORS 18.625, a notice of garnishment issued by a state agency acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount of the debt is paid or until the notice of garnishment is released by the state agency or by court order. A notice of garnishment issued by a state agency must contain language reasonably designed to notify the garnishee of the provisions of this subsection.

Â Â Â Â Â  (4) Notwithstanding ORS 18.690, a garnishee who receives a notice of garnishment issued by a state agency need not deliver a copy of the garnishee response to the clerk of the court, but must deliver the original of the response to the state agency.

Â Â Â Â Â  (5) Notwithstanding ORS 18.700, a challenge to a notice of garnishment issued by a state agency must be delivered in person or by first class mail to the state agency within the time specified by ORS 18.700 (2). Within 14 days after receiving the challenge, the state agency must either concede the challenge or give the person making the challenge opportunity for hearing. If the person making the challenge requests a hearing, the agency shall immediately refer the challenge to the Office of Administrative Hearings established under ORS 183.605. The hearing shall be conducted as soon as possible. Notwithstanding ORS 183.315, the hearing shall be conducted as a contested case hearing. An issue that was decided in a previous hearing, or for which the debtor was previously afforded an opportunity for hearing, may not be reconsidered.

Â Â Â Â Â  (6) If a state agency is issuing a notice of garnishment for collection of a state tax, and the state agency has reason to believe that the debtor intends to leave the state or do any other act that would jeopardize collection of the tax, the state agency may issue a special notice of garnishment. Any earnings, as defined in ORS 18.375, garnished under a special notice of garnishment are not subject to a claim of exemption under ORS 18.385. A special notice of garnishment issued under this subsection garnishes only that property of the debtor that is in the garnisheeÂs possession, control or custody at the time the special notice is delivered, including debts not yet due, and all wages owed by the garnishee to the debtor at the time the special notice is delivered. A special notice of garnishment does not act to garnish wages earned by the debtor by reason of services rendered to the garnishee after the delivery of the special notice of garnishment.

Â Â Â Â Â  (7) A special notice of garnishment issued under subsection (6) of this section shall contain a statement indicating that it is a special notice of garnishment under subsection (6) of this section and a statement reflecting the provisions of subsection (6) of this section. Notwithstanding ORS 18.854 (1), a wage exemption calculation form shall not be delivered to the garnishee with a special notice of garnishment. [Formerly 18.902]

Â Â Â Â Â  Note: See note under 18.854.

Â Â Â Â Â  18.857 Notice of garnishment issued by county tax collector. (1) A notice of garnishment issued by a county tax collector must name the circuit court for the county that employs the tax collector as the court whose authority is invoked.

Â Â Â Â Â  (2) At least 15 days before any county tax collector issues a notice of garnishment, the tax collector must mail to the debtor by certified mail, return receipt requested, at the debtorÂs last-known address, a notification of all amounts owing to the county, a statement that further collection enforcement actions may be taken by the county to collect those amounts, and a statement that those enforcement actions may include seizing any real property owned by the debtor, imposing a lien against any real property owned by the debtor, or garnishing bank accounts, wages and other property owned by the debtor. Only one such notification shall be required and any number of garnishments may be issued after the notification is mailed.

Â Â Â Â Â  (3) Notwithstanding ORS 18.615, a notice of garnishment issued by a county tax collector acts to garnish only that property of the debtor that is in the garnisheeÂs possession, control or custody at the time the notice is delivered, including debts not yet due, and all wages owed by the garnishee to the debtor at the time the notice is delivered. A notice of garnishment issued by a county tax collector does not act to garnish wages earned by the debtor by reason of services rendered to the garnishee after the delivery of the notice of garnishment.

Â Â Â Â Â  (4) Notwithstanding ORS 18.690, a garnishee who receives a notice of garnishment issued by a county tax collector need not deliver a copy of the garnishee response to the clerk of the court, but must deliver the original of the response to the county tax collector.

Â Â Â Â Â  (5) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a notice of garnishment issued by a county tax collector must deliver the challenge in person or by first class mail to the county tax collector within the time specified by ORS 18.700 (2).

Â Â Â Â Â  (6) Within 14 days after receipt of a challenge to a garnishment under subsection (5) of this section, the county tax collector must either:

Â Â Â Â Â  (a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

Â Â Â Â Â  (b) File with the clerk of the court a response to the challenge, attaching copies of the notice of garnishment and the garnishee response, and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment. [Formerly 18.905]

Â Â Â Â Â  Note: See note under 18.854.

WRITS OF EXECUTION

(Function and Form of Writ)

Â Â Â Â Â  18.860 Function of writ. (1) A writ of execution may direct a sheriff to:

Â Â Â Â Â  (a) Levy on and sell real property of the judgment debtor and deliver the proceeds to the court for application against a money award.

Â Â Â Â Â  (b) Levy on and sell personal property of the judgment debtor in the possession of the judgment debtor, and deliver the proceeds to the court for application against a money award.

Â Â Â Â Â  (c) Levy on and deliver possession of specific real or personal property pursuant to the terms of the judgment.

Â Â Â Â Â  (d) Levy on and sell specific real or personal property pursuant to the terms of the judgment.

Â Â Â Â Â  (e) Levy on currency that is in the possession of the judgment debtor and deliver the currency to the court for application against a money award.

Â Â Â Â Â  (2) A single writ of execution may be issued for two or more of the purposes specified in this section. [2005 c.542 Â§1]

Â Â Â Â Â  18.862 Form of writ. (1) A writ of execution must be directed to a sheriff and must contain the name of the court, the names of the parties to the action and the case number for the action. The writ must contain a mailing address for the judgment creditor. The writ must describe the judgment and, if the writ of execution is issued for application of property of the judgment debtor against a money award, the writ must state the amount owing on the money award when the writ is issued.

Â Â Â Â Â  (2) If the judgment requires that specific real or personal property of the judgment debtor be sold, the writ must particularly describe the property and direct the sheriff to sell the specified property.

Â Â Â Â Â  (3) If the judgment requires the delivery of the possession of real or personal property, the writ must direct the sheriff to deliver the possession of the property. The writ must particularly describe the property and specify the party to whom the property is to be delivered. [2005 c.542 Â§2]

(Issuance of Writ)

Â Â Â Â Â  18.865 Court administrator to issue writ. (1) Except as otherwise provided by law, upon request of a judgment creditor or other prevailing party under a judgment, a court administrator shall issue a writ of execution for any judgment that includes a money award or that requires the delivery or sale of specific real or personal property. Except as provided by ORS 18.255 and 18.867, writs of execution may be issued only by the court administrator for the court in which the judgment was entered.

Â Â Â Â Â  (2) A court administrator may rely on the information provided by the person seeking issuance of a writ of execution and is not liable for any errors or omissions in that information. [2005 c.542 Â§3]

Â Â Â Â Â  18.867 Issuance of writs of execution for certain judgments awarding child support. (1) If support enforcement services are being provided under ORS 25.080, the administrator as defined in ORS 25.010 may issue a writ of execution for the support award portion of the judgment for which support enforcement services are being provided. A copy of the writ of execution must be filed with the circuit court of the county in which the judgment was entered or recorded. A writ of execution issued under this section must be executed by the sheriff in the same manner as a writ issued by the court administrator.

Â Â Â Â Â  (2) The Department of Justice shall adopt an appropriate form for writs of execution under this section. The form must be substantially as set forth for writs of execution described in ORS 18.862. [Formerly 18.472]

Â Â Â Â Â  18.868 Sheriff to whom writ is issued. (1) If a writ of execution directs a sheriff to sell real property or tangible personal property of a judgment debtor and deliver the proceeds to the court for application against a money award, the writ may be issued to the sheriff of any county in this state where property of the judgment debtor to be levied on is located.

Â Â Â Â Â  (2) If the writ of execution directs the sheriff to sell or deliver possession of specific real or tangible personal property, the writ must be issued to the sheriff of the county where the property is located.

Â Â Â Â Â  (3) If the writ of execution directs the sheriff to sell intangible personal property and deliver the proceeds to the court for application against a money award, the court administrator shall issue the writ to the sheriff for the county in which the court sits.

Â Â Â Â Â  (4) More than one writ of execution may be issued at the same time to different sheriffs for the enforcement of a single judgment. If the writ or the instructions to the sheriff direct the sale of a single, contiguous parcel of real property that is located in more than one county, and the judgment creditor has recorded copies of the writ or abstracts of the writ under ORS 18.870 in each county that contains part of the property, the sheriff for any county in which part of the property is located may levy on and sell the entire property. If the sheriff levies on property under this subsection, the sheriff must record a copy of the notice of levy in the County Clerk Lien Record for any county not served by the sheriff. [2005 c.542 Â§4]

Â Â Â Â Â  18.870 Recording of writ. Upon delivery of a writ of execution to the sheriff of any county, the judgment creditor must record a copy of the writ certified to be true by the court administrator or an abstract of the writ in the County Clerk Lien Record for the county if the writ of execution or the accompanying instructions to the sheriff require the sale of real property. A legal description of the real property must be included in, or attached to, the copy of the writ or the abstract. The recording of the writ or abstract in any county in which a judgment lien does not exist under ORS 18.150 or 18.152, or in a county in which a notice of pendency under ORS 93.740 has not been previously recorded for the property to be sold, has the same effect as recording a notice of pendency under ORS 93.740. [2005 c.542 Â§5]

(Return on Writ)

Â Â Â Â Â  18.872 Return on writ of execution. (1) The sheriff shall make a return on the writ of execution to the court administrator within 60 days after the sheriff receives the writ. The person that requested issuance of the writ may authorize the sheriff to continue execution under the writ and delay making a return on the writ to a date not later than 150 days after the sheriff receives the writ as long as the execution sale occurs no later than 150 days after the sheriff receives the writ. The final date for return on the writ may be extended as provided in ORS 18.932 and 18.938. For good cause shown, the court that issued the writ may extend the time for a return on the writ beyond the time provided by this subsection.

Â Â Â Â Â  (2) The return on a writ of execution must reflect whether the sheriff levied on any property pursuant to the terms of the writ. If the sheriff did levy on property pursuant to the terms of the writ, the return must reflect the disposition made of the property by the sheriff. If any property was sold, the sheriff shall deliver the net proceeds of the sale to the court administrator with the return as required by ORS 18.950. If currency was levied on, the sheriff shall deliver the currency to the court administrator with the return.

Â Â Â Â Â  (3) The return on a writ of execution must reflect the amount of costs of sale claimed by the judgment creditor under ORS 18.950 (2). The judgment creditor must provide the sheriff with a statement of the costs claimed on or before the date of the execution sale.

Â Â Â Â Â  (4) The sheriff shall mail a copy of the return by first class mail to the judgment debtor and to the judgment creditor. [2005 c.542 Â§6]

(Instructions to Sheriff)

Â Â Â Â Â  18.875 Instructions to sheriff. (1) The judgment creditor shall provide instructions to the sheriff with a writ of execution. The instructions must be signed by the judgment creditor or the judgment creditorÂs attorney. The instructions may be delivered to the sheriff after the writ is delivered to the sheriff. The instructions must include:

Â Â Â Â Â  (a) The names and addresses of the judgment creditor and all debtors to whom notice must be given under ORS 18.888;

Â Â Â Â Â  (b) The names and addresses of any other persons to whom notice must be given under ORS 18.918;

Â Â Â Â Â  (c) A description of any personal property to be levied on;

Â Â Â Â Â  (d) A street address or other description of the place where any tangible personal property may be found;

Â Â Â Â Â  (e) A legal description for any real property or interest in real property to be levied on;

Â Â Â Â Â  (f) A statement indicating whether any property to be levied on is residential property as defined by ORS 18.901;

Â Â Â Â Â  (g) Whether any condominium unit, manufactured dwelling or floating home to be levied on is inventory held for sale or lease in the regular course of business; and

Â Â Â Â Â  (h) A statement identifying whether any portion of the property to be levied on is intangible personal property, and any special instructions required to implement an order entered pursuant to ORS 18.884.

Â Â Â Â Â  (2) If instructions to the sheriff direct the sale of tangible personal property, the judgment creditor may request in the instructions that the property not be seized by the sheriff and that the property be secured in the manner provided by ORS 18.880. The instructions may request that the property be rendered temporarily inoperable, and the manner in which the property should be rendered inoperable.

Â Â Â Â Â  (3) If a judgment creditor seeks sale of real property under a writ of execution and the real property has a street address, the instructions to the sheriff must include the street address of the real property to be sold. If the real property is residential property that is subject to ORS 18.904, a copy of the court order authorizing the sale, or a copy of the judgment directing sale or foreclosure of the property, must be attached to the instructions.

Â Â Â Â Â  (4) In addition to the instructions required by this section, a sheriff may require that a judgment creditor provide all other instructions as may be necessary to allow the sheriff to levy on and to sell or deliver property pursuant to a writ of execution. [2005 c.542 Â§7]

(Levy)

Â Â Â Â Â  18.878 Manner of levying on property. Upon receipt of a writ of execution, the sheriff shall indorse upon the writ of execution the time when the sheriff received the writ. The sheriff shall then levy on property pursuant to the writ of execution and the instructions provided to the sheriff under ORS 18.875 by doing all of the following:

Â Â Â Â Â  (1) Filing a notice of levy with the court if real property is to be sold under the writ, or if residential property as described in ORS 18.901 (2), (3) or (4) is to be sold under the writ.

Â Â Â Â Â  (2) Seizing any tangible personal property that the sheriff has not been instructed to secure in the manner provided by ORS 18.880.

Â Â Â Â Â  (3) Securing any tangible personal property in the manner provided by ORS 18.880 if the sheriff has been instructed to secure the property in that manner.

Â Â Â Â Â  (4) Filing a notice of levy with the court in the manner provided by ORS 18.884 if the sheriff has been instructed to sell intangible personal property.

Â Â Â Â Â  (5) Securing and delivering possession of property if the writ requires that property be delivered under the writ. [2005 c.542 Â§8]

Â Â Â Â Â  18.880 Alternative procedure for levying on tangible personal property. (1) If a sheriff is instructed to secure tangible personal property under this section, the sheriff shall leave the property in the custody of the judgment debtor.

Â Â Â Â Â  (2) The sheriff shall attach a notice to the property in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: This property is to be sold by the sheriff pursuant to a writ of execution. Any person who moves this property from this place without authorization from the sheriff, who damages this property or who uses property that the sheriff has rendered inoperable without authorization from the sheriff, commits a crime and is subject to prosecution. If you have any questions, you should contact the Sheriff of _____ County.

:BOX.If this box has been checked, the sheriff has rendered the property inoperable and the property may not be used by any person without the authorization of the sheriff.

______________________________________________________________________________

Â Â Â Â Â  (3) A sheriff is not liable to the judgment creditor, to the judgment debtor or to any other person for any loss or damage to property that is secured in the manner provided by this section. [2005 c.542 Â§9]

Â Â Â Â Â  18.882 Criminal penalty for moving, using or damaging secured property. A judgment debtor or other person commits a Class A misdemeanor if the person knows that a notice has been attached to property secured under ORS 18.880 and the person:

Â Â Â Â Â  (1) Moves the property without authorization from the sheriff;

Â Â Â Â Â  (2) Damages the property; or

Â Â Â Â Â  (3) If the sheriff has rendered the property inoperable, uses the property without authorization from the sheriff. [2005 c.542 Â§10]

Â Â Â Â Â  18.884 Levying on intangible personal property. (1) A sheriff shall file a notice of levy on intangible property with the court upon receiving the instructions directing the sale of intangible personal property unless the sheriff is provided with an order entered under subsection (2) of this section. The notice shall identify the nature of the property to be sold.

Â Â Â Â Â  (2) A judgment creditor may seek an ex parte order from the court directing the manner in which intangible personal property may be secured by the sheriff. The court shall approve the order if the proposed manner of securing the property is reasonable under the circumstances. The judgment creditor must attach a copy of the order to instructions provided to the sheriff under ORS 18.875. The sheriff shall file a notice of levy with the court upon securing the property in the manner directed by the order. [2005 c.542 Â§11]

Â Â Â Â Â  18.886 CreditorÂs bond. (1) As a condition of levying on personal property under a writ of execution, a sheriff may require that the judgment creditor file with the sheriff a good and sufficient bond or irrevocable letter of credit indemnifying the sheriff against any loss to the sheriff by reason of levying on or selling the property if:

Â Â Â Â Â  (a) The sheriff has actual notice of any third-party claim to the property;

Â Â Â Â Â  (b) The sheriff has doubt as to the ownership of the property or as to any encumbrances on the property; or

Â Â Â Â Â  (c) The property is perishable.

Â Â Â Â Â  (2) A bond or irrevocable letter of credit under this section must be in double the amount of the value of the property to be levied on, as estimated by the sheriff.

Â Â Â Â Â  (3) The sheriff may not require a bond or irrevocable letter of credit under this section if the writ of execution directs the sale or delivery of specific personal property pursuant to the terms of the judgment. [2005 c.542 Â§12]

Â Â Â Â Â  18.888 Notice of levy. (1) After levying on property, a sheriff shall mail or deliver a copy of the writ of execution to each judgment debtor. If the writ is issued pursuant to an in rem judgment against personal property, the sheriff shall mail or deliver a copy of the writ to the person from whom the property was seized. If the writ is issued pursuant to an in rem judgment against real property, the sheriff shall mail or deliver a copy of the writ to the occupants of the property. The sheriff shall mail the copy of the writ to the addresses included in the instructions to the sheriff. If the judgment debtor has not provided an address for a person, the sheriff need not mail a copy of the writ to the person.

Â Â Â Â Â  (2) If the sheriff has levied on intangible property, in addition to the copy of the writ required under subsection (1) of this section, the sheriff shall mail or deliver to the persons described in subsection (1) of this section a copy of the notice of levy filed with the court pursuant to ORS 18.878 (4).

Â Â Â Â Â  (3) Unless the writ directs the sheriff to sell or deliver specific real or personal property pursuant to the terms of the judgment, in addition to the copy of the writ required under subsection (1) of this section the sheriff shall mail or deliver to each judgment debtor:

Â Â Â Â Â  (a) A copy of the notice of levy or a statement of the date and time of the levy; and

Â Â Â Â Â  (b) A challenge to execution form as provided by ORS 18.896. [2005 c.542 Â§13]

Â Â Â Â Â  18.890 DebtorÂs bond. If a sheriff is instructed by a judgment creditor to levy on tangible personal property by seizing the property for later sale or by securing the property under ORS 18.880 for later sale, the sheriff may permit the judgment debtor to retain custody and use of all or part of the property until the sale is made if the judgment debtor files with the sheriff a good and sufficient bond or irrevocable letter of credit indemnifying the sheriff against any loss to the sheriff by reason of failure of the judgment debtor to deliver the property at the time and place of sale. The bond or irrevocable letter of credit must be in an amount equal to twice the value of the property, as estimated by the sheriff. A sheriff is not discharged from liability to the judgment creditor for property by reason of the filing of a bond or letter of credit under this section. [2005 c.542 Â§14]

(Challenge to Writ of Execution)

Â Â Â Â Â  18.892 Challenge to writ of execution. (1) Except as provided in subsection (2) of this section, a judgment debtor may use a challenge to execution form only to claim such exemptions under a writ of execution as are permitted by law.

Â Â Â Â Â  (2) A judgment debtor may not use a challenge to execution form to challenge execution on residential property of the debtor as defined by ORS 18.901 if the judgment creditor has obtained an order under ORS 18.904 authorizing the sale or if the judgment directs the sale or delivery of specific property.

Â Â Â Â Â  (3) Any person other than a judgment debtor who has an interest in any property levied on by a sheriff may assert that interest by delivering a challenge to execution in the manner provided by subsection (4) of this section.

Â Â Â Â Â  (4) A person may make a challenge to a writ of execution by completing the challenge to execution form provided in ORS 18.896, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court identified in the writ of execution and a copy of the challenge to the judgment creditor. Upon receiving a copy of the challenge, the judgment creditor shall promptly notify the sheriff of the challenge.

Â Â Â Â Â  (5) A challenge to execution must be delivered in the manner provided by subsection (4) of this section within 30 days after the property is levied on as described in ORS 18.878 or before the property is sold on execution, whichever occurs first. [Formerly 18.505]

Â Â Â Â Â  18.894 Notice of challenge to execution. Without unreasonable delay, a court administrator who has received a challenge to execution under ORS 18.892 shall provide written notice of the challenge to all sheriffs for counties to which writs of execution have been issued and no return made, and to the person that requested issuance of the writ. The notice may include the notice of hearing required by ORS 18.898. [Formerly 18.508]

Â Â Â Â Â  18.896 Challenge to execution form. (1) The challenge to execution form described in this section does not expand or restrict the law relating to exempt property. A determination as to whether property is exempt from attachment or execution must be made by reference to other law. The form provided in this section may be modified to provide more information or to update the notice based on subsequent changes in exemption laws.

Â Â Â Â Â  (2) A challenge to execution form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CHALLENGE TO

Plaintiff,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  EXECUTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  THIS FORM MAY BE USED BY THE DEBTOR
ONLY
TO CLAIM SUCH EXEMPTIONS FROM EXECUTION AS ARE PERMITTED BY LAW.

Â Â Â Â Â  THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS TO BE SOLD ON EXECUTION.

Â Â Â Â Â  THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  I/We claim that the following described property or money is exempt from execution:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We believe this property is exempt from execution because (the Notice of Exempt Property at the end of this form describes most types of property that you can claim as exempt from execution):

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name________Â Â Â Â Â Â Â Â Â Â  Name ________

Signature______Â Â Â Â Â Â Â Â  Signature ______

Address______Â Â Â Â Â Â Â Â Â Â  Address ______

____________Â Â Â Â Â Â Â Â Â Â Â  ____________

TelephoneÂ Â Â Â Â Â Â  Telephone

Number______Â Â Â Â Â Â Â Â Â Â  Number ______

(Required)Â Â Â Â Â Â  (Required)

YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

Â Â Â Â Â  (1) Fill out the Challenge to Execution form that you received with this notice.

Â Â Â Â Â  (2) Mail or deliver the Challenge to Execution form to the court administrator at the address shown on the writ of execution.

Â Â Â Â Â  (3) Mail or deliver a copy of the Challenge to Execution form to the judgment creditor at the address shown on the writ of execution.

Â Â Â Â Â  You should be prepared to explain your exemption in court. If you have any questions about the execution or the debt, you should see an attorney.

Â Â Â Â Â  YOU MAY USE THE CHALLENGE TO EXECUTION FORM
ONLY
TO CLAIM SUCH EXEMPTIONS FROM EXECUTION AS ARE PERMITTED BY LAW.

Â Â Â Â Â  YOU MAY
NOT
USE THE CHALLENGE TO EXECUTION FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  IF YOU CLAIM AN EXEMPTION IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.899.

NOTICE OF EXEMPT PROPERTY

Â Â Â Â Â  Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

Â Â Â Â Â  YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

Â Â Â Â Â  State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

Â Â Â Â Â  (1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

Â Â Â Â Â  (a) 75 percent of your take-home wages; or

Â Â Â Â Â  (b) $170 per workweek.

Â Â Â Â Â  (2) Social Security benefits.

Â Â Â Â Â  (3) Supplemental Security Income (SSI).

Â Â Â Â Â  (4) Public assistance (welfare).

Â Â Â Â Â  (5) Unemployment benefits.

Â Â Â Â Â  (6) Disability benefits (other than SSI benefits).

Â Â Â Â Â  (7) WorkersÂ compensation benefits.

Â Â Â Â Â  (8) Exempt wages, Social Security benefits (other than SSI), welfare, unemployment benefits and disability benefits when placed in a checking or savings account (up to $7,500).

Â Â Â Â Â  (9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

Â Â Â Â Â  (10) A homestead (house, mobile home or houseboat) occupied by you, or occupied by your spouse, parent or child. The value of the homestead is exempt up to the following amounts:

Â Â Â Â Â  (a) For a mobile home or houseboat located on land that is not owned by you, $20,000. If you jointly own the mobile home or houseboat with another person who is also liable on the debt, $27,000.

Â Â Â Â Â  (b) For a mobile home or houseboat located on land that is owned by you, $23,000. If you jointly own the mobile home or houseboat with another person who is also liable on the debt, $30,000.

Â Â Â Â Â  (c) For any other homestead, $30,000. If you jointly own the homestead with another person who is also liable on the debt, $39,600.

Â Â Â Â Â  (11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

Â Â Â Â Â  (12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

Â Â Â Â Â  *(13) An automobile, truck, trailer or other vehicle with a value not to exceed $2,150.

Â Â Â Â Â  *(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $3,000.

Â Â Â Â Â  *(15) Books, pictures and musical instruments with a combined value not to exceed $600.

Â Â Â Â Â  *(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

Â Â Â Â Â  (17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

Â Â Â Â Â  (18) Provisions and fuel for your family for 60 days.

Â Â Â Â Â  (19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

Â Â Â Â Â  (20) Public or private pensions.

Â Â Â Â Â  (21) VeteransÂ benefits and loans.

Â Â Â Â Â  (22) Medical assistance benefits.

Â Â Â Â Â  (23) Health insurance proceeds and disability proceeds of life insurance policies.

Â Â Â Â Â  (24) Cash surrender value of life insurance policies not payable to your estate.

Â Â Â Â Â  (25) Federal annuities.

Â Â Â Â Â  (26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

Â Â Â Â Â  (27) Professionally prescribed health aids for you or any of your dependents.

Â Â Â Â Â  *(28) Elderly rental assistance allowed pursuant to ORS 310.635.

Â Â Â Â Â  *(29) Your right to receive, or property traceable to:

Â Â Â Â Â  *(a) An award under any crime victim reparation law.

Â Â Â Â Â  *(b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

Â Â Â Â Â  *(c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

Â Â Â Â Â  (30) Amounts paid to you as an earned income tax credit under federal tax law.

Â Â Â Â Â  (31) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

Â Â Â Â Â  (32) Equitable interests in property.

Â Â Â Â Â  Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

Â Â Â Â Â  SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workersÂ compensation benefits, unemployment benefits, veteransÂ benefits and pensions are normally exempt, but only 75 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

______________________________________________________________________________ [Formerly 18.512]

Â Â Â Â Â  18.898 Hearing on challenge to execution. (1) A challenge to execution shall be adjudicated in a summary manner at a hearing before the court with authority over the writ of execution. Upon receipt of a challenge to execution, the court administrator shall immediately set a hearing date and send notice of the hearing to the judgment debtor and the judgment creditor. The hearing shall be held as soon as possible. The sheriff may not sell any property that is described in the challenge to execution until the court has issued a decision on the challenge, and the time for making a return on the writ is suspended until the decision is made or the sale completed, whichever is later. The sheriff shall not delay sale if the judgment debtor has filed the challenge to execution in violation of ORS 18.892 (2).

Â Â Â Â Â  (2) Hearings on a challenge to execution may be held by telecommunication devices.

Â Â Â Â Â  (3) The judgment debtor has the burden to prove timely delivery of a challenge to execution under ORS 18.892. [Formerly 18.515]

Â Â Â Â Â  18.899 Sanctions. A court may impose sanctions against any person who files a challenge to execution in bad faith. The sanctions a court may impose under this section are a penalty of not more than $100 and responsibility for attorney fees under ORS 20.105. [Formerly 18.518]

Â Â Â Â Â  18.900 [2001 c.249 Â§81; 2003 c.85 Â§23; 2003 c.578 Â§3; 2003 c.663 Â§3; 2005 c.336 Â§3; renumbered 18.854 in 2005]

EXECUTION SALE

(Residential Property)

Â Â Â Â Â  18.901 Definition of residential property. For the purposes of this section and ORS 18.904, 18.906, 18.908 and 18.912, Âresidential propertyÂ means any of the following property:

Â Â Â Â Â  (1) Real property on which no more than four units designed to be used as dwellings are located.

Â Â Â Â Â  (2) A condominium unit that is designed to be used as a dwelling and that is not being held as inventory for sale or lease in the regular course of business.

Â Â Â Â Â  (3) A manufactured dwelling as defined by ORS 446.003 that is not being held as inventory for sale or lease in the regular course of business.

Â Â Â Â Â  (4) A floating home as defined in ORS 830.700 that is not being held as inventory for sale or lease in the regular course of business. [2005 c.542 Â§15]

Â Â Â Â Â  18.902 [2001 c.249 Â§Â§82,82a; 2002 s.s.3 c.7 Â§2; 2003 c.75 Â§22; renumbered 18.855 in 2005]

Â Â Â Â Â  18.904 Order required for sale of residential property; exceptions. (1) If the judgment debtor is a natural person, residential property may be sold under a writ of execution only after the entry of a court order authorizing the sale.

Â Â Â Â Â  (2) This section does not apply to writs of execution that direct the sheriff to sell specific property pursuant to the terms of the judgment.

Â Â Â Â Â  (3) This section does not apply to a writ of execution issued to enforce a judgment foreclosing:

Â Â Â Â Â  (a) A construction lien for work, labor or material done or furnished exclusively for the improvement of the property to be sold;

Â Â Â Â Â  (b) A lawfully executed purchase money lien against the property to be sold; or

Â Â Â Â Â  (c) A lawfully executed mortgage or trust deed on the property to be sold. [2005 c.542 Â§16]

Â Â Â Â Â  18.905 [2001 c.249 Â§83; renumbered 18.857 in 2005]

Â Â Â Â Â  18.906 Motion for order authorizing sale of residential property. (1) A judgment creditor may file a motion with a court requesting an order authorizing the sheriff to sell residential property. The motion must be filed with a court that has authority to issue a writ of execution for the judgment. The motion must include a statement that does all of the following:

Â Â Â Â Â  (a) Indicates the amount of the money award or money awards, as reflected in the judgment or judgments.

Â Â Â Â Â  (b) Indicates the amount owing on the money award or money awards on the date the motion is filed.

Â Â Â Â Â  (c) Indicates whether any of the money awards arise out of an order or judgment for child support as described in ORS 18.398.

Â Â Â Â Â  (d) Identifies the residential property to be sold.

Â Â Â Â Â  (e) Indicates whether the property is a homestead. If the property is a homestead, the motion must allege facts showing that the homestead may be sold on execution.

Â Â Â Â Â  (2) A motion under this section must be accompanied by an affidavit disclosing the basis of the allegations contained in the motion. If the judgment creditor relies on more than one judgment to support the order, the motion must be accompanied by copies of all other judgments on which the judgment creditor relies.

Â Â Â Â Â  (3) A court shall promptly schedule a hearing on a motion filed under this section. In setting the hearing the court shall allow adequate time to allow service on the judgment debtor under ORS 18.908. [2005 c.542 Â§17]

Â Â Â Â Â  18.908 Notice of motion for order authorizing sale of residential property. (1) At least 10 days before the hearing on a motion filed under ORS 18.906, the judgment creditor must:

Â Â Â Â Â  (a) Serve the judgment debtor in the manner provided by ORCP 7 with a copy of the motion and the supporting affidavit, and with a notice of the time and place of the hearing; and

Â Â Â Â Â  (b) Send a copy of the motion and the notice by first class mail to the property at the mailing address for the property.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section must be in substantially the following form:

______________________________________________________________________________

NOTICE OF HEARING ON SHERIFFÂS

SALE OF YOUR PROPERTY

Â Â Â Â Â  This is to notify you that _____ has asked the court to order the sheriff to sell property located at _________ to satisfy a judgment against_____.

Â Â Â Â Â  Before deciding whether to order the sale, the court will hold a hearing on_____, 2___, at ______ a.m./p.m., in Room _____,______.

Â Â Â Â Â  The law provides that property is your homestead if the property is actually used as a home by you, your spouse, a dependent parent or a dependent child. If you are temporarily absent from the property but intend to move back in, the property is still your homestead.

Â Â Â Â Â  The law provides that if the property is your homestead, then $_____ of its value ($_____for a manufactured dwelling if you do not own the property where the dwelling is located) may not be taken to satisfy a judgment against you. In addition, a homestead usually may not be sold to satisfy a judgment for $3,000 or less.

Â Â Â Â Â  The law provides that property may be sold despite the fact that it is your homestead and all of its value may be taken to satisfy a judgment against you if the judgment is for child support.

Â Â Â Â Â  IF YOU WISH TO PROTECT THIS PROPERTY FROM A SHERIFFÂS SALE, YOU SHOULD COME TO THE COURT HEARING.

Â Â Â Â Â  IF YOU HAVE ANY QUESTIONS, YOU SHOULD SEE A LAWYER AT ONCE.

Â Â Â Â Â  If you do not own this property, please give this notice and the papers served with it to the owner.

______________________________________________________________________________ [2005 c.542 Â§18]

Â Â Â Â Â  18.910 [Formerly 29.367; 2003 c.576 Â§572a; 2005 c.542 Â§67; 2005 c.702 Â§95; renumbered 18.999 in 2005]

Â Â Â Â Â  18.912 Hearing on motion for order authorizing sale of residential property. (1) Whether or not the judgment debtor appears at the hearing, the court shall inquire as to the facts alleged in a motion filed under ORS 18.906 and make a summary determination on the motion.

Â Â Â Â Â  (2) The court shall authorize sale of the property pursuant to a motion filed under ORS 18.906 unless the court finds:

Â Â Â Â Â  (a) That the property is the homestead of the judgment debtor;

Â Â Â Â Â  (b) That the judgment is subject to the homestead exemption; and

Â Â Â Â Â  (c) That the amount of the judgment or judgments was $3,000 or less at the time of entry of the judgment or judgments as described in ORS 18.395 (7) and 18.428 (9).

Â Â Â Â Â  (3) If the court authorizes the sale of residential property, the order must state whether the homestead exemption applies to the property. If the homestead exemption does apply to the property, the order must state the allowed amount of the exemption.

Â Â Â Â Â  (4) If the court authorizes the sale of residential property, the judgment creditor may recover the costs of service of the motion and notice under ORS 18.908 as part of the costs of the sale. [2005 c.542 Â§19]

(Notice of Sale)

Â Â Â Â Â  18.918 Person entitled to written notice of sale. (1) A judgment creditor must list in the instructions required by ORS 18.875 the names and addresses of all persons entitled to written notice of the execution sale. For each person listed, the list must include the address last known to the judgment creditor. For all execution sales, the list must include:

Â Â Â Â Â  (a) The name of the judgment debtor; and

Â Â Â Â Â  (b) The name of any attorney for a judgment debtor reflected in the judgment document.

Â Â Â Â Â  (2) If real property is to be sold in the execution sale, the list prepared by the judgment creditor under this section must include the name of each person with one of the following interests in the real property, determined as of a date that is identified by the judgment creditor and that is not more than 10 days before the request for issuance of the writ of execution was filed:

Â Â Â Â Â  (a) Any person who has a lien of record against the property that attached to the property after the judgment lien attached and before the determination date identified by the judgment creditor.

Â Â Â Â Â  (b) Any person who has an interest in the property that was acquired from the debtor or any successor to the debtor, and that was recorded after the judgment lien attached and before the determination date identified by the judgment creditor.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a writ of execution requiring the sale of specific real property identified in a judgment of foreclosure or any other judgment directing the sale of specific real property. If a writ of execution is issued pursuant to a judgment in an in rem proceeding, a judgment of foreclosure or another judgment directing the sale of the specific real property, the list prepared by the judgment creditor under this section must contain the names and last known addresses of the persons who were parties to the action at the time of judgment in lieu of the names required under subsection (2) of this section.

Â Â Â Â Â  (4) Failure to include the name of a person required to be listed under this section does not affect the validity of an execution sale or in any way give that person any right to challenge the sale of the property. By submitting the instructions to the sheriff, a judgment creditor certifies that the list of persons reflected in the instructions complies with this section, and the failure to include the name of any person as required by this section is subject to sanction under ORCP 17. [2005 c.542 Â§20]

Â Â Â Â Â  18.920 Notice of sale of personal property. (1) Before conducting an execution sale of personal property, a sheriff shall give written notice of the sale in the manner provided by this section. The notice must identify the property to be sold and the time and place of the sale.

Â Â Â Â Â  (2) Before any execution sale of personal property, the sheriff shall:

Â Â Â Â Â  (a) Mail copies of the notice of sale by first class mail and by certified mail, return receipt requested, to the judgment debtor at the address provided in the instructions to the sheriff; and

Â Â Â Â Â  (b) Mail a copy of the notice of sale by first class mail to any attorney for the judgment debtor identified in the instructions at the address provided in the instructions to the sheriff.

Â Â Â Â Â  (3) The notices required by subsection (2) of this section must be mailed not less than 10 days before an execution sale is conducted.

Â Â Â Â Â  (4) The sheriff shall post a notice of the sale in three public places in the county in which the sale is to take place. The notice must be posted not more than 20 days before the date of sale identified in the notice of sale and not less than 10 days before that date.

Â Â Â Â Â  (5) In lieu of posting notice under subsection (4) of this section, a sheriff shall give notice of an execution sale by Internet posting if the judgment creditor requests that posting in the instructions given to the sheriff under ORS 18.875 and the State Court Administrator has established a website for the purpose of giving legal notice pursuant to ORS 18.926. Subject to ORS 18.926 (3), the notice must be posted on the Internet not less than 10 days before the date identified in the notice of sale and remain posted until that date. [2005 c.542 Â§21]

Â Â Â Â Â  18.922 Expedited sale of perishable personal property; expedited sale to prevent loss of value. (1) Notwithstanding ORS 18.920, if perishable personal property is levied on by a sheriff:

Â Â Â Â Â  (a) The notices required by ORS 18.920 (2) must be mailed by express mail not less than 48 hours before the execution sale is conducted; and

Â Â Â Â Â  (b) The sheriff shall post notice of the sale in the manner required by ORS 18.920 (4) or (5) not less than 48 hours before the execution sale is conducted.

Â Â Â Â Â  (2) In lieu of conducting an expedited sale under subsection (1) of this section, a judgment creditor or a sheriff may seek an ex parte order from the court directing the manner of conducting an expedited sale to prevent loss of value. An order issued under this section may modify or eliminate any of the requirements of ORS 18.920. If an ex parte order is entered under this subsection at the request of the judgment creditor, the judgment creditor must provide a copy of the order to the sheriff. [2005 c.542 Â§22]

Â Â Â Â Â  18.924 Notice of sale of real property. (1) Before conducting an execution sale of real property, a sheriff shall give written notice of the sale in the manner provided by this section. The notice must identify the property to be sold and the time and place of the sale.

Â Â Â Â Â  (2) Before any execution sale of real property, the sheriff shall:

Â Â Â Â Â  (a) Mail copies of the notice of sale by first class mail and by certified mail, return receipt requested, to the judgment debtor at the address provided in the instructions to the sheriff;

Â Â Â Â Â  (b) Mail a copy of the notice of sale by first class mail to any attorney for the judgment debtor identified in the instructions at the address provided in the instructions; and

Â Â Â Â Â  (c) Mail a copy of the notice of sale by first class mail to any other person listed in the instructions pursuant to ORS 18.918 at the address provided in the instructions.

Â Â Â Â Â  (3) The notices required by subsection (2) of this section must be mailed not less than 28 days before an execution sale is conducted.

Â Â Â Â Â  (4) Before any execution sale of real property for which the judgment creditor has provided a street address under ORS 18.875 (3), the sheriff shall post a notice of the sale in a conspicuous place on the property. The notice must be posted not more than seven days after the sheriff mails notices as required by subsection (2) of this section.

Â Â Â Â Â  (5) The sheriff shall publish a copy of the notice of sale of real property once a week for four successive weeks in a newspaper of general circulation in the county where the real property is located. The sheriff may not conduct the sale until the expiration of the four-week period.

Â Â Â Â Â  (6) In lieu of publication in a newspaper under subsection (5) of this section, a sheriff shall publish a notice of sale of real property by Internet posting if the State Court Administrator has established a website for the purpose of giving legal notice pursuant to the provisions of ORS 18.926 and the judgment creditor has requested that notice be published by Internet posting in the instructions provided to the sheriff under ORS 18.875. Subject to ORS 18.926 (3), the notice must be posted on the Internet not less than 28 days before the date identified in the notice of sale and remain posted until that date. [2005 c.542 Â§23]

Â Â Â Â Â  18.926 Legal notices website; posting fee. (1) Subject to the availability of funding, the State Court Administrator may establish and maintain a website for the purpose of giving legal notices pursuant to ORS 18.860 to 18.993.

Â Â Â Â Â  (2) The State Court Administrator may establish fees for posting legal notices on a website maintained under this section. All fees collected by the State Court Administrator under this subsection shall be deposited in the Judicial Department Operating Account established under ORS 1.009.

Â Â Â Â Â  (3) For the purpose of determining whether a legal notice has been posted for the period of time required by law, an interruption of service of a website maintained under this section that does not exceed 48 hours does not affect the continuity of the posting. An interruption of service of a website maintained under this section does not prevent the sheriff from conducting an execution sale unless the court orders otherwise. [2005 c.542 Â§24]

(Conduct of Execution Sale)

Â Â Â Â Â  18.930 Conduct of sale generally; county fee. (1) The sheriff shall conduct an execution sale by public oral auction. The sale must be conducted between 9 a.m. and 4 p.m. All property shall be sold by the sheriff in such parcels as are likely to bring the highest price. Any portion of real property belonging to a person other than the judgment debtor must be sold separately if the person requests a separate sale.

Â Â Â Â Â  (2) A judgment creditor that is a public body, as defined in ORS 174.109, may set a minimum bid amount for property to be sold at an execution sale.

Â Â Â Â Â  (3) Tangible personal property to be sold at an execution sale must be present at the place where the sale is conducted unless the property is not in the possession of the sheriff.

Â Â Â Â Â  (4) The county may establish a fee to be collected by the sheriff at the time of sale. The amount of the fee shall be established by the governing body of the county and may not be greater than the amount necessary to pay the county for the expenses incurred by the county for giving notice of the sale and conducting the sale and for the anticipated expenses for any notices required to be given after the sale and other post-sale administration of the sale.

Â Â Â Â Â  (5) A person who purchases real property that is subject to redemption at an execution sale must provide the sheriff with an address to which a redemption notice may be sent and must notify the sheriff of any change in address until the purchaser transfers the purchaserÂs interest in the property, the property is redeemed or the time allowed for redemption expires, whichever occurs first. Any person who thereafter acquires the purchaserÂs interest in the property must notify the sheriff of the transfer, provide the sheriff with an address to which a redemption notice may be sent and notify the sheriff of any change in address until there is a another transfer, the property is redeemed or the time allowed for redemption expires, whichever occurs first. [2005 c.542 Â§25]

Â Â Â Â Â  18.932 Postponement of sale; rules. (1) A sheriff may postpone an execution sale to a specified date if:

Â Â Â Â Â  (a) The sheriff is unable to conduct the sale at the place and time specified in the notice of the sale;

Â Â Â Â Â  (b) The sheriff considers it appropriate to postpone the sale for want of purchasers; or

Â Â Â Â Â  (c) For other sufficient cause.

Â Â Â Â Â  (2) A sheriff shall postpone an execution sale to a specified date upon the request of a judgment creditor. The sheriff may not postpone the execution sale to a date later than the final date for return on the writ of execution under ORS 18.872.

Â Â Â Â Â  (3) If possible, the sheriff shall make a public announcement of a postponement at the time and place scheduled for the sale.

Â Â Â Â Â  (4) An execution sale may be postponed more than one time under the provisions of this section. An execution sale may not be postponed beyond the date that a return on the writ is due. If the judgment creditor requests a postponement to a specified date, and the date is more than 60 days after the sheriff received the writ, the request for a postponement of the sale automatically operates as a request for an extension of the time for a return on the writ of execution under ORS 18.872 (1), and the return on the writ is due three business days after the date specified by the judgment creditor for the sale.

Â Â Â Â Â  (5) The sheriff need not give additional notice of sale in the manner provided by ORS 18.918, 18.920, 18.922 or 18.924 by reason of a postponement. The State Court Administrator by rule may establish procedures for giving notice of a postponement by a posting on a website maintained under ORS 18.926. [2005 c.542 Â§26]

Â Â Â Â Â  18.934 Amount of property to be sold; officers and deputies may not purchase. At an execution sale, the sheriff shall sell only the property necessary to satisfy the judgment. A sheriff conducting an execution sale and deputies of the sheriff may not purchase property at the sale or acquire any interest in property by reason of the sale. [2005 c.542 Â§27]

Â Â Â Â Â  18.936 Bid by judgment creditor. (1) A judgment creditor may make oral bids for property to be sold at an execution sale. If the oral bid of the judgment creditor is the highest bid, the judgment creditor need not make any payment to the sheriff other than for:

Â Â Â Â Â  (a) Any unpaid sheriffÂs fees for the execution sale;

Â Â Â Â Â  (b) The amount of an exemption claimed by the debtor that the judgment creditor agrees to or that a court has determined applies to the property; and

Â Â Â Â Â  (c) Any amount bid by the judgment creditor that exceeds the full amount of the money award, calculated as of the date that the sale is to be conducted, plus the costs of the sale as described in ORS 18.950 (2) that have been paid by the judgment creditor.

Â Â Â Â Â  (2) A judgment creditor may submit a written bid for property to be sold in an execution sale before the sale is conducted. A bid under this subsection may not be for more than the full amount of the money award, calculated as of the date that the sale is to be conducted, plus the costs of the sale that are recoverable by the judgment creditor as described in ORS 18.950 (2). A bid under this subsection must be received by the sheriff not less than 48 hours before the sale is conducted. The sheriff may rely on the judgment creditorÂs calculation of the amount due under the money award and for the costs of sale, and is not required to make a separate calculation. If the written bid of the judgment creditor is the highest bid, the judgment creditor need not make any payment to the sheriff other than for:

Â Â Â Â Â  (a) Any unpaid sheriffÂs fees for the execution sale; and

Â Â Â Â Â  (b) The amount of an exemption claimed by the debtor that the judgment creditor agrees to or that a court has determined applies to the property.

Â Â Â Â Â  (3) A judgment creditor may instruct the sheriff to accept any bid that matches the amount of the bid made by the judgment creditor under subsection (2) of this section.

Â Â Â Â Â  (4) A written bid under subsection (2) of this section is irrevocable, but the judgment creditor who submits the written bid may make an oral bid at the time of the sale that is higher than the written bid.

Â Â Â Â Â  (5) A judgment creditor must notify the sheriff of any amounts included in a bid made by the judgment creditor that are attributable to costs of sale under ORS 18.950 (2). [2005 c.542 Â§28]

Â Â Â Â Â  18.938 Manner of payment. (1) Except as provided in this section, a sheriff shall accept as payment from a purchaser of real property at an execution sale a cashierÂs check or cash. Except as provided in this section, a sheriff shall accept any combination of cashierÂs checks or cash that is adequate to pay the purchase price.

Â Â Â Â Â  (2) A sheriff shall accept a cashierÂs check as payment from a purchaser at an execution sale only if the cashierÂs check is made payable to the sheriff and is drawn on a financial institution that is authorized to do business under the laws of Oregon or the United States.

Â Â Â Â Â  (3) If any part of the purchase price at an execution sale is paid with a cashierÂs check, the sheriff shall give the purchaser a receipt for the funds in lieu of a certificate of sale under ORS 18.942. The receipt must state that the purchaser is the successful bidder and must describe the property sold.

Â Â Â Â Â  (4) If any part of the purchase price at an execution sale is paid with a cashierÂs check, the sheriff shall deposit the check in a financial institution not later than the end of the first business day after the day on which the sale is conducted. The check must be deposited in a separate account.

Â Â Â Â Â  (5) If the sheriff receives verification from a financial institution within 15 days after the date of the execution sale that all cashierÂs checks delivered to the sheriff for a purchase have received final settlement, the sale is effective as of the date and hour of the sale, and the purchaser has priority over any interest acquired in the real property after that time. The sheriff shall thereafter:

Â Â Â Â Â  (a) Mail to the purchaser by first class mail a certificate of sale as provided under ORS 18.942 for all real property purchased; and

Â Â Â Â Â  (b) Deliver the net proceeds of the sale to the court administrator or other official as provided by law.

Â Â Â Â Â  (6) Subject to subsection (8) of this section, if the sheriff does not receive verification from a financial institution within 15 days after the date of the sale that all cashierÂs checks delivered to the sheriff for a purchase have received final settlement, the sale is void and the sheriff shall return to the purchaser any cash tendered by the purchaser and any amounts received for cashierÂs checks for which final settlement was received, less any bank charges incurred for cashierÂs checks and any other amount allowed by law.

Â Â Â Â Â  (7) If any part of the purchase price at an execution sale is paid with a cashierÂs check, and the return date for the writ that is the basis for the sale is less than 18 days after the date of the sale, the return date is automatically extended to 18 days after the date of the sale.

Â Â Â Â Â  (8) The judgment creditor may extend by a period of not more than 60 days the time for the sheriff to receive verification of a cashierÂs check provided for in subsections (5) and (6) of this section. If the judgment creditor extends the time for the sheriff to receive verification of a cashierÂs check, the return date for the writ is automatically extended three business days after the date specified by the judgment creditor.

Â Â Â Â Â  (9) A judgment creditor may elect to pursue remedies under ORS chapter 73 by reason of the failure of a financial institution to honor a cashierÂs check tendered under this section, as though the judgment creditor had been the person to whom the check was payable.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂCashierÂs checkÂ has the meaning given that term in ORS 73.0104.

Â Â Â Â Â  (b) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008. [2005 c.542 Â§29]

Â Â Â Â Â  18.940 Bill of sale for personal property. (1) If a sheriff sells personal property at an execution sale, upon receipt of the purchase money the sheriff shall give a bill of sale to the purchaser for any intangible property or other property not in the possession of the sheriff. The sheriff shall deliver personal property in the possession of the sheriff to the purchaser, but shall give the purchaser a bill of sale for that property only if the purchaser requests it.

Â Â Â Â Â  (2) If the sheriff has secured property in the manner provided by ORS 18.880 and the judgment debtor refuses to make the property available to the purchaser, without further court order the sheriff shall use all reasonable force necessary to allow the purchaser to access the property at the place where the property was located when the sheriff secured the property. [2005 c.542 Â§30]

Â Â Â Â Â  18.942 SheriffÂs certificate of sale for real property. (1) If a sheriff sells real property at an execution sale, the sheriff shall prepare a certificate of sale containing a particular description of the property sold, the price bid for each distinct lot or parcel and the total amount paid. The certificate must state whether the property is subject to redemption. Except as provided in ORS 18.938 (3), the sheriff shall give the certificate to the purchaser.

Â Â Â Â Â  (2) A purchaser may record in the County Clerk Lien Record the sheriffÂs certificate of sale provided to the purchaser under the provisions of this section. [2005 c.542 Â§31]

Â Â Â Â Â  18.944 Notice of completed sale. (1) After the execution sale of any residential property as defined in ORS 18.901 that is subject to redemption and not later than 30 days after the purchaser is given the certificate of sale, the sheriff shall:

Â Â Â Â Â  (a) Securely attach to the main entrance of any dwelling unit upon the property a written notice stating that the property has been sold; and

Â Â Â Â Â  (b) Send a copy of the notice described in paragraph (a) of this subsection by first class mail and by registered or certified mail to the judgment debtor.

Â Â Â Â Â  (2) The notice required by subsection (1)(a) of this section shall be in substantially the following form:

______________________________________________________________________________

YOUR PROPERTY HAS BEEN SOLD

Â Â Â Â Â  Your property located at _________ has been sold. The property was sold on_____, 2___, to satisfy a court judgment against you. The purchaserÂs name and address are_________. The purchaser paid _____ for your property.

Â Â Â Â Â  You may have the right to buy back the property from the purchaser by paying the purchaser the amount paid at the sale plus taxes, expenses and interest. YOU WILL LOSE THE RIGHT TO BUY BACK YOUR PROPERTY ON_____, 2___. If you do not buy back your property, the sheriff will give a deed for your property to the purchaser on that date.

Â Â Â Â Â  The law on the rights of a person whose property is sold to satisfy a court judgment is found in ORS 18.960 to 18.985. You must follow exactly the instructions provided there.

Â Â Â Â Â  IF YOU HAVE ANY QUESTIONS, YOU SHOULD SEE A LAWYER AT ONCE.

______________________________________________________________________________

Â Â Â Â Â  (3) The sheriff shall retain the return receipt for a notice sent by registered or certified mail as provided in subsection (1)(b) of this section and shall make and retain a record of the posting of notice required by subsection (1)(a) of this section.

Â Â Â Â Â  (4) Failure of the sheriff to comply with any provision of this section does not affect the validity of the sale of residential property. However, this subsection does not limit any other right the judgment debtor may have. [2005 c.542 Â§32]

Â Â Â Â Â  18.946 Possession after sale; right to rents or value of use. (1) Subject to subsection (2) of this section, the purchaser of real property at an execution sale is entitled to possession of the property from the date of sale until a redemption of the property, if any. Subject to subsection (2) of this section, the redemptioner of real property is entitled to possession of the property from the date the payment required by ORS 18.966 or 18.967 is made until another redemption, if any.

Â Â Â Â Â  (2) If property sold on execution or redeemed is in the possession of a tenant who holds the property at the time of the sale under an unexpired lease that has a priority that is inferior to the claim of the judgment creditor, the lessee has the right to remain in possession of the property until expiration of the period allowed for redemption if the lessee makes the lease payments to the purchaser or redemptioner, or pays to the purchaser or redemptioner a monthly payment equal to the value of the use and occupancy of the property, whichever amount is greater. [2005 c.542 Â§33]

Â Â Â Â Â  18.948 Confirmation of sale of real property. (1) A sale of real property in an execution sale is conclusively established to have been conducted in the manner required by ORS 18.860 to 18.993 unless the judgment debtor or another person adversely affected by the sale files an objection to the sale no later than 10 days after the filing of the sheriffÂs return under ORS 18.872.

Â Â Â Â Â  (2) If an objection to a sale is filed, the court shall schedule a hearing on the objection. The court shall grant an order confirming the sale unless the person objecting to the sale establishes that the sale was not conducted in a manner that substantially conformed with the manner required by law, and that as a result it was probable that the person suffered damage. An order confirming a sale under this subsection conclusively establishes that the sale was conducted in the manner required by ORS 18.860 to 18.993. If the court sustains the objection, the court shall direct that the property be resold. Notwithstanding any other provision of ORS 18.860 to 18.993, the court may establish timelines for the conduct of the second sale and the return by the sheriff upon completion of the second sale.

Â Â Â Â Â  (3) If the court orders that real property be resold under this section, the sheriff may not accept any bid in the second sale that is less than the amount paid in the first sale. If no higher bid is received in the second sale, the sheriff shall so indicate in the sheriffÂs return to the court. If a higher bid is received at the second sale, upon receipt of the proceeds the court administrator shall return to the first purchaser the amounts paid by the purchaser. If the original purchaser makes the highest bid in the second sale, the purchaser need pay to the sheriff only the difference between the bid in the second sale and the amounts already paid by the purchaser. [2005 c.542 Â§34]

Â Â Â Â Â  18.950 Delivery and distribution of proceeds. (1) After the deduction of all sheriffÂs fees and costs allowed by law that have not been paid by the judgment creditor, and deduction of all other amounts required by law, the sheriff shall deliver all net proceeds from an execution sale to the court administrator with the sheriffÂs return on the writ. The court shall enter an order of distribution for the proceeds. An order directing distribution to the judgment creditor may be entered ex parte.

Â Â Â Â Â  (2) A judgment creditor is entitled to recover from the proceeds of the sale all of the following costs of sale paid by the judgment creditor:

Â Â Â Â Â  (a) SheriffÂs fees;

Â Â Â Â Â  (b) The cost of any title report required to determine persons entitled to notice under ORS 18.918 (2);

Â Â Â Â Â  (c) The cost of any indemnity bond required by ORS 18.886;

Â Â Â Â Â  (d) Amounts that may be recovered by the judgment creditor under ORS 18.999;

Â Â Â Â Â  (e) Services fees that may be recovered as costs under ORS 18.912; and

Â Â Â Â Â  (f) Recording fees incurred pursuant to ORS 18.870.

Â Â Â Â Â  (3) The court shall order that the costs specified in subsection (2) of this section be paid before application of the remaining proceeds to satisfaction of the judgment.

Â Â Â Â Â  (4) If any proceeds from an execution sale remain after the payment of costs under subsection (3) of this section and satisfaction of the judgment, the court administrator shall pay the remaining proceeds as directed by the court in the order of distribution. [2005 c.542 Â§35]

Â Â Â Â Â  18.952 Effect of sale on judgment debtorÂs or mortgagorÂs title; effect of redemption by judgment debtor or mortgagor. (1) The title of a judgment debtor or mortgagor to real property that is subject to redemption under ORS 18.960 to 18.985 is not transferred by the sale of the property at an execution sale. If a judgment debtor or mortgagor, or a successor in interest to a judgment debtor or mortgagor, redeems property sold at an execution sale, the right to possession of the property is restored subject to all liens of record, whether arising before, on or after the sale, as though the sale had never occurred.

Â Â Â Â Â  (2) If a judgment debtor or mortgagor, or a successor in interest to a judgment debtor or mortgagor, redeems property sold at an execution sale, the property may not be redeemed by any other person. The sheriff shall provide the redemptioner with a certificate of redemption. A certificate of redemption may be recorded in the County Clerk Lien Record for the county in which the property is located. [2005 c.542 Â§36]

Â Â Â Â Â  18.954 Conduct of sale pursuant to court rule or terms of order or judgment. A court, by the terms of a judgment or order, may direct that an execution sale under a specific judgment be conducted in a manner different than the manner specified by ORS 18.860 to 18.993. The Chief Justice of the Supreme Court may by court rule provide that execution sales be conducted in a manner different than the manner specified by ORS 18.860 to 18.993. [2005 c.542 Â§37]

(Redemption)

Â Â Â Â Â  18.960 Definitions. As used in ORS 18.960 to 18.985:

Â Â Â Â Â  (1) ÂCertificate holderÂ means a person who holds a certificate of sale issued under ORS 18.942 or who holds a certificate of redemption issued under ORS 18.975.

Â Â Â Â Â  (2) ÂClaimantÂ means a person who claims to have a right to redeem under ORS 18.960 to 18.985.

Â Â Â Â Â  (3) ÂLand sale contractÂ means a contract for the transfer or conveyance of an interest in real property. ÂLand sale contractÂ does not include earnest money agreements, preliminary sales agreements, options or rights of first refusal.

Â Â Â Â Â  (4) ÂRedemptionerÂ means a person other than a judgment debtor who has redeemed property under ORS 18.960 to 18.985.

Â Â Â Â Â  (5) ÂRedemption noticeÂ means a notice described under ORS 18.970. [2005 c.542 Â§37a]

Â Â Â Â Â  18.962 Property that may be redeemed. (1) All real property sold at an execution sale may be redeemed except for a leasehold interest with an unexpired term of less than two years.

Â Â Â Â Â  (2) A manufactured dwelling, as defined by ORS 446.003, may be redeemed only if the manufactured dwelling is sold together with the real property on which the manufactured dwelling is located.

Â Â Â Â Â  (3) The right of a seller to receive payments under a land sale contract that is sold with the real property may be redeemed.

Â Â Â Â Â  (4) Except as provided in ORS 18.987 (3), a purchaserÂs interest in a land sale contract may be redeemed. [2005 c.542 Â§38]

Â Â Â Â Â  18.963 Who may redeem. (1) Subject to subsection (3) of this section, property that is described in ORS 18.962 and that is sold at an execution sale may be redeemed by:

Â Â Â Â Â  (a) The judgment debtor;

Â Â Â Â Â  (b) A mortgagor whose interest in the property was sold at the execution sale;

Â Â Â Â Â  (c) Any person with a lien against the property that has a priority that is inferior to the claim of the judgment creditor; or

Â Â Â Â Â  (d) The successor in interest of any person described in paragraph (a), (b) or (c) of this subsection.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, for the purposes of ORS 18.960 to 18.985:

Â Â Â Â Â  (a) All references to a judgment debtor include a mortgagor whose interest in the property that was sold at the execution sale and any successor in interest to such a mortgagor;

Â Â Â Â Â  (b) All references to a judgment debtor include a successor in interest to a judgment debtor; and

Â Â Â Â Â  (c) A person described in subsection (1)(c) of this section, and any successor in interest of that person, is a lien claimant.

Â Â Â Â Â  (3) Any person described in subsection (1) of this section who conveys all of the personÂs interest in property sold on execution to a successor in interest may not redeem the property. [2005 c.542 Â§39]

Â Â Â Â Â  18.964 Time for redemption. (1) Except as otherwise provided in ORS 18.960 to 18.985, the ability of a judgment debtor to redeem property sold at an execution sale expires unless the judgment debtor redeems the property within 180 days after the date of sale.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the ability of a lien claimant to redeem property sold at an execution sale expires unless the lien claimant redeems the property within 60 days after the date of sale.

Â Â Â Â Â  (3) If any lien claimant redeems property within the time provided by subsection (2) of this section, any other lien claimant may redeem the property from the redemptioner. The subsequent redemption must be made within 60 days after the redemption amount specified in ORS 18.966 or 18.967 is paid to the sheriff. Other lien claimants may thereafter redeem from a preceding redemptioner, in the same manner, as long as each redemption is made within 60 days after the previous redemption. [2005 c.542 Â§40]

Â Â Â Â Â  18.966 Redemption amount payable to purchaser. Subject to ORS 18.968, a claimant may redeem property from the purchaser at an execution sale by paying to the sheriff:

Â Â Â Â Â  (1) The amount paid by the purchaser at the execution sale, with interest on that amount at the rate of nine percent per annum from the date of sale;

Â Â Â Â Â  (2) The amount of any taxes the purchaser has paid on the property, with interest at the rate of nine percent per annum from the date of payment;

Â Â Â Â Â  (3) Any amounts necessarily expended by the purchaser to prevent waste, with interest at the rate of nine percent per annum from the date of payment; and

Â Â Â Â Â  (4) Any amounts that the purchaser has paid on liens superior to the interest of the purchaser, with interest at the rate of nine percent per annum from the date of payment. [2005 c.542 Â§41]

Â Â Â Â Â  18.967 Redemption amount payable to redemptioner. Subject to ORS 18.968, a claimant may redeem property from a redemptioner by paying to the sheriff:

Â Â Â Â Â  (1) The amount paid by the redemptioner, with interest on that amount at the rate of nine percent per annum from the date of payment;

Â Â Â Â Â  (2) The amount owing on the lien of the redemptioner, unless the payment is made by a lien claimant and the lien claimant has a lien that has a priority that is superior to the lien of the redemptioner;

Â Â Â Â Â  (3) The amount of any taxes the redemptioner has paid on the property, with interest at the rate of nine percent per annum from the date of payment;

Â Â Â Â Â  (4) Any amounts necessarily expended by the redemptioner to prevent waste, with interest at the rate of nine percent per annum from the date of payment; and

Â Â Â Â Â  (5) Any amounts that the redemptioner has paid on liens superior to the lien of the redemptioner, with interest at the rate of nine percent per annum from the date of payment. [2005 c.542 Â§42]

Â Â Â Â Â  18.968 Setoff for rents, income and profits realized by certificate holder; certificate holderÂs lien for crops and amounts expended to prevent waste. (1) A judgment debtor is entitled to a setoff against the amounts required to redeem property sold at an execution sale for all rents, income and profits realized by the certificate holder from the property.

Â Â Â Â Â  (2) If the real property sold at an execution sale is farmland, the certificate holder has a lien on the first crops sown or grown after the sale and for all sums reasonably expended by the certificate holder in plowing, cultivating or seeding the property. The lien of the certificate holder is superior to all other liens except the liens provided by law for payment of wages for work in cultivating the land or harvesting the crops grown on the property. If the real property is not farmland, the certificate holder has a lien on the profits accruing from the property during the period that the certificate holder held the land for sums necessarily expended by the certificate holder to prevent waste. [2005 c.542 Â§43]

Â Â Â Â Â  18.970 Redemption notice. (1) A claimant who wishes to redeem property must serve the certificate holder with a redemption notice. The notice must specify a date and approximate time when the claimant will make payment to the sheriff, the redemption amount calculated by the claimant and the manner in which the redemption amount was calculated. The notice must include a mailing address for the claimant. The date of the redemption must be a weekday that is not a legal holiday. The time of the redemption must be between the hours of 9 a.m. and 4 p.m. The notice must inform the certificate holder if an accounting under ORS 18.980 is required.

Â Â Â Â Â  (2) If the claimant is a lien claimant, the notice must reflect the nature of the lien claimantÂs interest and the claimant shall attach to the notice copies of any documents necessary to establish that interest. If the claimant is a successor in interest to another person with redemption rights under ORS 18.963, the claimant shall attach to the notice copies of any documents necessary to establish how the person acquired the interest. If the claimant claims to have an interest with a priority that is superior to the interest of the certificate holder, the claimant shall attach to the notice copies of any documents necessary to establish that priority.

Â Â Â Â Â  (3) A redemption notice must be served by personal service or by first class mail. If the notice is served by first class mail, service is effective on mailing. A copy of the notice may be filed with the sheriff before the notice is given to the certificate holder, but must be filed with the sheriff no later than seven days before the redemption date specified in the notice. The notice must be served on the certificate holder not more than 30 days before the payment date specified in the redemption notice, and:

Â Â Â Â Â  (a) Not less than 14 days before the payment date specified in the notice, if service is made by first class mail; or

Â Â Â Â Â  (b) Not less than seven days before the payment date specified in the notice, if personal service is made.

Â Â Â Â Â  (4) A claimant shall submit proof of service of the notice required by this section at the time the claimant pays the sheriff under ORS 18.975.

Â Â Â Â Â  (5) If a certificate holder fails to comply with the requirements of ORS 18.930 (5) or 18.982, the certificate holder may not object to a redemption by reason of failure to receive a redemption notice. [2005 c.542 Â§44a]

Â Â Â Â Â  18.971 Objection to redemption notice. (1) A certificate holder may object to a redemption notice if the certificate holder asserts that the claimant is not eligible to redeem. An objection under this section must be filed with the court administrator, filed with the sheriff and mailed by first class mail to the claimant before the payment date specified in the notice.

Â Â Â Â Â  (2) The filing of an objection under this section does not affect the requirement of payment of the redemption amount specified in the redemption notice under ORS 18.975. [2005 c.542 Â§44b]

Â Â Â Â Â  18.972 Response to redemption notice. (1) A certificate holder shall respond to a redemption notice if:

Â Â Â Â Â  (a) The notice requests an accounting under ORS 18.980; or

Â Â Â Â Â  (b) The certificate holder objects to the redemption amount specified in the notice.

Â Â Â Â Â  (2) A response to a redemption notice must be served by personal service or by first class mail. If the response is served by first class mail, service is effective on mailing. A copy of the response may be filed with the sheriff before the response is given to the claimant, but must be filed with the sheriff before the payment date specified in the notice. The response must be served on the claimant before the payment date specified in the notice.

Â Â Â Â Â  (3) If the redemption notice requests an accounting, the accounting must be attached to the response given under this section.

Â Â Â Â Â  (4) If the certificate holder objects to the redemption amount specified in the notice because the certificate holder claims additional amounts are owing under ORS 18.966 or 18.967, the response must include all information specified in ORS 18.980 (1)(a) to (d).

Â Â Â Â Â  (5) A response filed under this section must include a statement of the amount claimed as the proper redemption amount after deductions or additions by reason of any accounting provided with the response or by reason of additional amounts claimed under subsection (4) of this section. [2005 c.542 Â§44c]

Â Â Â Â Â  18.973 Objection to response. (1) A claimant may object to the amount claimed in the response as the proper redemption amount. An objection under this section must be filed with the court administrator and mailed by first class mail to the certificate holder within seven days after the response is served under ORS 18.972.

Â Â Â Â Â  (2) The filing of an objection under this section does not affect the requirement of payment of the redemption amount specified in the redemption notice under ORS 18.975. Payment of the amount claimed in the response waives any objection filed under this section unless the claimant delivers a copy of the objection to the sheriff with the payment. [2005 c.542 Â§44d]

Â Â Â Â Â  18.975 Payment of redemption amount. (1) Except as provided in ORS 18.980 (2) and (4), unless a certificate holder has indicated a lower redemption amount in the certificate holderÂs response under ORS 18.972, a claimant shall pay the sheriff at least the redemption amount specified in the notice on or before the payment date specified in the redemption notice. If the claimant does not make payment as required by this subsection, the redemption notice is of no effect.

Â Â Â Â Â  (2) The sheriff shall issue to the claimant who makes payment under this section a certificate of redemption on the payment date specified in the redemption notice unless:

Â Â Â Â Â  (a) Before the payment date specified in the notice, an objection is filed with the sheriff in the manner required by ORS 18.971;

Â Â Â Â Â  (b) Before the payment date specified in the notice, a response is filed with the sheriff in the manner required by ORS 18.972, and the claimant fails to pay additional amounts claimed in the response on the payment date specified in the notice;

Â Â Â Â Â  (c) An objection to a response is delivered to the sheriff with the payment in the manner required by ORS 18.973; or

Â Â Â Â Â  (d) The calculations or other documentation provided to the sheriff appear irregular to the sheriff.

Â Â Â Â Â  (3) If the calculations or other documentation provided to the sheriff appear irregular to the sheriff, and the claimant objects to the failure of the sheriff to issue a certificate of redemption pursuant to subsection (2)(d) of this section, the sheriff shall give written notice to the court of the objection pursuant to ORS 18.992.

Â Â Â Â Â  (4) If a claimant pays the sheriff the redemption amount specified in the redemption notice, but the sheriff does not issue a certificate of redemption pursuant to subsection (2) of this section, the sheriff shall give the claimant a receipt for the funds in lieu of a certificate of redemption.

Â Â Â Â Â  (5) If a response is filed with the sheriff in the manner required by ORS 18.972 before the payment date specified in the notice, and the claimant makes payment as required by subsection (1) of this section but fails to pay additional amounts claimed in the response, the redemption notice is of no effect and the sheriff shall return the payment to the claimant unless:

Â Â Â Â Â  (a) The claimant objects to the response in the manner provided by ORS 18.973; or

Â Â Â Â Â  (b) The claimant pays additional amounts claimed in the response, plus interest, in the manner provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a response is filed with the sheriff in the manner required by ORS 18.972 before the payment date specified in the notice, and the claimant makes payment as required by subsection (1) of this section but fails to pay additional amounts claimed in the response, the sheriff shall issue a certificate of redemption to the claimant dated as of the date that the receipt was issued under subsection (4) of this section if the claimant pays additional amounts claimed in the response, plus interest, within seven days after the date the receipt was issued. [2005 c.542 Â§44e]

Â Â Â Â Â  18.978 Court proceedings on objections. (1) If an objection is filed under ORS 18.971 or 18.973, the sheriff shall transmit to the court administrator copies of all records relating to the sale that are within the sheriffÂs possession.

Â Â Â Â Â  (2) The court shall schedule a hearing on an objection filed under ORS 18.971 or 18.973 as soon as possible.

Â Â Â Â Â  (3) If a certificate holder files an objection under ORS 18.971, and the court determines that the claimant is eligible to redeem, the court shall direct the sheriff to issue a certificate of redemption to the claimant, dated as of the date that the receipt was issued under ORS 18.975. If the court determines that the claimant is not eligible to redeem, the court shall direct the sheriff to refund all amounts paid by the claimant to the sheriff.

Â Â Â Â Â  (4) If an objection is filed by a claimant under ORS 18.973, the court shall determine the proper redemption amount. If the court determines that the proper redemption amount is greater than the amount paid under ORS 18.975, the court shall direct the sheriff to issue a certificate of redemption to the claimant upon payment of the additional amounts plus interest within 10 days after entry of the courtÂs order, dated as of the date that the receipt was issued under ORS 18.975. If the additional amounts and interest are not paid within the time allowed, the redemption is void and the sheriff shall refund to the claimant all amounts paid to the sheriff. If the court determines that the proper redemption amount is less than the amount paid under ORS 18.975, the court shall direct the sheriff to issue a certificate of redemption to the claimant, dated as of the date that the receipt was issued under ORS 18.975, and order a refund to the claimant of the amounts determined by the court to be in excess of the proper redemption amount.

Â Â Â Â Â  (5) Upon issuance of a certificate of redemption under this section, the sheriff shall deliver to the certificate holder the amount determined to be the proper redemption amount.

Â Â Â Â Â  (6) If the court determines under subsection (4) of this section that the proper redemption amount is greater than the amount paid under ORS 18.975, and determines that the amount specified in the redemption notice does not represent a good faith attempt to determine the proper redemption amount, the court shall enter judgment against the claimant for all attorney fees incurred by the certificate holder in the proceedings. [2005 c.542 Â§44f]

Â Â Â Â Â  18.980 Accounting. (1) A judgment debtor may require that a certificate holder provide an accounting under this section by including a request for an accounting in the redemption notice. If a redemption notice includes a request for an accounting, the certificate holder shall attach an accounting to the response given under ORS 18.972. The accounting must reflect:

Â Â Â Â Â  (a) The amount of any taxes the certificate holder has paid on the property, with interest at the rate of nine percent per annum from the date of payment.

Â Â Â Â Â  (b) Any amounts necessarily expended by the certificate holder to prevent waste, with interest at the rate of nine percent per annum from the date of payment.

Â Â Â Â Â  (c) Any amounts that the certificate holder has paid on liens superior to the lien of the certificate holder, with interest at the rate of nine percent per annum from the date of payment.

Â Â Â Â Â  (d) The amount owing on the lien of the certificate holder, if the certificate holder is a redemptioner.

Â Â Â Â Â  (e) The net proceeds of rents, income or profits from the property by the certificate holder while the certificate holder has been in possession of the property.

Â Â Â Â Â  (2) If a redemption notice includes a request for an accounting and the certificate holder fails to respond as required by ORS 18.972, the time for paying the redemption amount is automatically extended to 30 days after the redemption date specified in the redemption notice or until the time specified by subsection (4) of this section if a claimant files a motion under subsection (3) of this section.

Â Â Â Â Â  (3) If a redemption notice includes a request for an accounting, and the certificate holder fails to respond as required by ORS 18.972, the claimant may file a motion with the court requesting an order requiring the certificate holder to show cause why the certificate holder should not be held in contempt. A motion under this subsection must be made not more than 28 days after the redemption notice is served on the certificate holder. The claimant must deliver a copy of the motion to the sheriff.

Â Â Â Â Â  (4) If a motion is filed under subsection (3) of this section:

Â Â Â Â Â  (a) The time for redemption of the property is automatically extended to 30 days after the accounting is provided by the certificate holder; and

Â Â Â Â Â  (b) The time for paying the redemption amount is automatically extended to 30 days after the accounting is provided by the certificate holder. [2005 c.542 Â§45]

Â Â Â Â Â  18.981 Manner of payment. (1) Except as provided in this section, a sheriff shall accept as payment from a claimant a cashierÂs check or cash. Except as provided in this section, a sheriff shall accept any combination of cashierÂs checks or cash that is adequate to pay the redemption amount.

Â Â Â Â Â  (2) A sheriff shall accept a cashierÂs check as payment only if the cashierÂs check is made payable to the sheriff and is drawn on a financial institution that is authorized to do business under the laws of Oregon or the United States. If any part of the redemption amount is paid with a cashierÂs check, the sheriff shall give the purchaser a receipt for the funds in lieu of a certificate of redemption under ORS 18.975.

Â Â Â Â Â  (3) If any part of the redemption amount is paid with a cashierÂs check, the sheriff shall deposit the check in a financial institution not later than the end of the first business day after the day on which the check is received. The check must be deposited in a separate account.

Â Â Â Â Â  (4) If the sheriff receives verification from a financial institution within 15 days after the date of the redemption that all cashierÂs checks delivered to the sheriff for the redemption have received final settlement, and the sheriff is required to give a certificate of redemption under ORS 18.975, the sheriff shall mail to the claimant by first class mail a certificate of redemption and deliver to the certificate holder all amounts paid to the sheriff. If the sheriff is not required to give a certificate of redemption under ORS 18.975, the sheriff shall give the person tendering the amounts a receipt for the funds in lieu of a certificate of redemption, and shall deliver a certificate of redemption and the amounts paid to the sheriff only as provided in ORS 18.978 after a final decision by the court.

Â Â Â Â Â  (5) If the sheriff does not receive verification from a financial institution within 15 days after the checks are deposited that all cashierÂs checks delivered to the sheriff have received final settlement, the redemption is void and the sheriff shall return to the claimant any cash tendered by the claimant and any amounts received for cashierÂs checks for which final settlement was received, less any bank charges incurred for cashierÂs checks and any other amount allowed by law.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂCashierÂs checkÂ has the meaning given that term in ORS 73.0104.

Â Â Â Â Â  (b) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008. [2005 c.542 Â§46]

Â Â Â Â Â  18.982 Redemptioner must provide sheriff with address. A redemptioner must provide the sheriff with an address to which a redemption notice may be sent and must notify the sheriff of any change in address until the redemptioner transfers the redemptionerÂs interest in the property, the property is redeemed or the expiration of the time allowed for another redemption, whichever occurs first. Any person who acquires the redemptionerÂs interest in the property must notify the sheriff of the transfer, provide the sheriff with an address to which a redemption notice may be sent, and notify the sheriff of any change in address until there is a another transfer, the property is redeemed or the expiration of the time allowed for another redemption, whichever occurs first. [2005 c.542 Â§46a]

(Waste)

Â Â Â Â Â  18.983 Court may restrain waste. Upon motion of a claimant, or a certificate holder who is not in possession of the property, the court may restrain waste of the real property sold at an execution sale. A person in possession of the real property does not commit waste of the property by continuing to use the property in the same manner in which the property was used before the execution sale, by engaging in the ordinary course of husbandry on the property or by making necessary repairs to buildings. [2005 c.542 Â§47]

(SheriffÂs Deed)

Â Â Â Â Â  18.985 SheriffÂs deed. (1) Unless the property is redeemed by the judgment debtor, upon request of the certificate holder and payment of the fee required by ORS 21.410 (1)(c), the sheriff shall execute and deliver a deed for real property sold at an execution sale. The deed shall convey the property to the certificate holder. The deed shall be delivered to the certificate holder as soon as possible.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the court may direct the sheriff to execute a deed to a certificate holder before the expiration of the time allowed for redemption if the certificate holder establishes that the certificate holder has acquired the rights of all persons entitled to redeem. [2005 c.542 Â§48]

SPECIAL RULES FOR SPECIFIC

TYPES OF PROPERTY

Â Â Â Â Â  18.986 Manufactured dwellings and floating homes. (1) Except as provided in subsection (2) of this section, a manufactured dwelling or floating home must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993 if the real property upon which the manufactured dwelling or floating home is located is to be sold at the execution sale.

Â Â Â Â Â  (2) A manufactured dwelling or floating home that is held as inventory for sale or lease in the normal course of business must be levied on and sold in the same manner as provided for tangible personal property under ORS 18.860 to 18.993.

Â Â Â Â Â  (3) If the real property upon which a manufactured dwelling or floating home is located is not to be sold at the execution sale, and the manufactured dwelling or floating home is not held as inventory for sale or lease in the normal course of business, the manufactured dwelling or floating home must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993 except that:

Â Â Â Â Â  (a) The legal description required by ORS 18.875 (1)(e) need not be included in the instructions to the sheriff; and

Â Â Â Â Â  (b) The sheriff shall give the purchaser of a manufactured dwelling or floating home a bill of sale under ORS 18.940 and not a certificate of sale under ORS 18.942.

Â Â Â Â Â  (4) For the purposes of this section:

Â Â Â Â Â  (a) ÂFloating homeÂ has the meaning given that term in ORS 830.700.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003. [2005 c.542 Â§49]

Â Â Â Â Â  18.987 PurchaserÂs interest in land sale contract; leasehold interest in land with unexpired term of more than two years. (1) Except as provided in this section, a purchaserÂs interest in a land sale contract, as defined by ORS 18.960, or a leasehold interest in land with an unexpired term of more than two years must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

Â Â Â Â Â  (2) The legal description required by ORS 18.875 (1)(e) in instructions to a sheriff directing the sale of a purchaserÂs interest in a land sale contract, as defined by ORS 18.960, or the sale of a leasehold interest in land with an unexpired term of more than two years must be of the property sold under the land sale contract, or of the real property subject to the lease.

Â Â Â Â Â  (3) There is no right of redemption if a purchaserÂs interest in a land sale contract, as defined by ORS 18.960, is sold at an execution sale pursuant to a judgment enforcing the sellerÂs rights under the contract and if the judgment directing the sale of the purchaserÂs interest indicates that the purchaserÂs interest is sold without redemption rights. [2005 c.542 Â§50]

Â Â Â Â Â  18.988 SellerÂs right to receive payments under land sale contract. (1) Except as provided by this section, the right of a seller to receive payments under a land sale contract, as defined by ORS 18.960:

Â Â Â Â Â  (a) May not be sold pursuant to a writ of garnishment;

Â Â Â Â Â  (b) May be sold only under a writ of execution in conjunction with a sale of the sellerÂs interest in the real property; and

Â Â Â Â Â  (c) Must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

Â Â Â Â Â  (2) This section does not affect the ability of a judgment creditor to garnish payments owed to a seller under a land sale contract, as defined by ORS 18.960, that are due when the writ of garnishment is delivered or within 45 days after the writ of garnishment is delivered, as provided by ORS 18.685 (5). [2005 c.542 Â§51]

Â Â Â Â Â  18.989 Equitable interests in property. (1) Except as provided in subsection (3) of this section, an equitable interest in property may be sold pursuant to a writ of execution only if:

Â Â Â Â Â  (a) An order or judgment specifically authorizes the sale of the equitable interest; and

Â Â Â Â Â  (b) The writ of execution specifically directs the sale of the equitable interest.

Â Â Â Â Â  (2) If a writ of execution specifically directs the sale of the equitable interest in property, the judgment creditor must submit a copy of the order or judgment authorizing the sale with the instructions to the sheriff required by ORS 18.875.

Â Â Â Â Â  (3) If a writ of execution specifically directs the sale of the equitable interest in real property, the equitable interest shall be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

Â Â Â Â Â  (4) A purchaserÂs interest in a land sale contract, as defined by ORS 18.960, or a leasehold interest in land with an unexpired term of more than two years, may be sold pursuant to a writ of execution even though the sale is not specifically authorized by an order or judgment and the writ does not specifically direct the sale of the interest. [2005 c.542 Â§52]

MISCELLANEOUS

Â Â Â Â Â  18.992 Referral of disputes to court. If at any time a judgment debtor, judgment creditor, purchaser or lien claimant objects to the performance by a sheriff of any duty imposed on the sheriff under ORS 18.860 to 18.993, the sheriff may give written notice of the objection to the court and request that the court resolve the dispute. If written notice is given to the court under this section, the court shall resolve the dispute and provide such additional instructions to the sheriff as may be necessary. [2005 c.542 Â§53]

Â Â Â Â Â  18.993 Effect of ORS 18.860 to 18.993 on courtÂs ability to direct seizure. Nothing in ORS 18.860 to 18.993 affects the ability of a court to direct seizure of property under ORS 18.268 (2). [2005 c.542 Â§54]

Â Â Â Â Â  18.999 Recovery of expenses incurred in enforcing judgment and certain other monetary obligations. This section establishes the right of a plaintiff to recover certain moneys the plaintiff has expended to recover a debt under ORS 18.854 or to enforce a judgment and establishes procedures for that recovery. The following apply to this section:

Â Â Â Â Â  (1) When a plaintiff receives moneys under a garnishment, attachment or payment, the plaintiff may proceed as follows:

Â Â Â Â Â  (a) Before crediting the total amount of moneys received against the judgment or debt, the plaintiff may recover and keep from the total amount received under the garnishment, attachment or payment any moneys allowed to be recovered under this section.

Â Â Â Â Â  (b) After recovering moneys as allowed under paragraph (a) of this subsection, the plaintiff shall credit the remainder of the moneys received against the judgment or debt as provided by law.

Â Â Â Â Â  (2) Moneys recovered under subsection (1)(a) of this section shall not be considered moneys paid on and to be credited against the original judgment or debt sought to be enforced. No additional judgment is necessary to recover moneys in the manner provided in subsection (1)(a) of this section.

Â Â Â Â Â  (3) The only moneys a plaintiff may recover under subsection (1)(a) of this section are those described in subsection (4) of this section that the plaintiff has paid to enforce the existing specific judgment or debt that the specific garnishment or attachment was issued to enforce or upon which the payment was received. Moneys recoverable under subsection (1)(a) of this section remain recoverable and, except as provided under subsection (8) of this section, may be recovered from moneys received by the plaintiff under subsequent garnishments, attachments or payments on the same specific judgment or debt.

Â Â Â Â Â  (4) This section allows the recovery only of the following:

Â Â Â Â Â  (a) Statutorily established moneys that meet the requirements under subsection (3) of this section, as follows:

Â Â Â Â Â  (A) GarnisheeÂs search fees under ORS 18.790.

Â Â Â Â Â  (B) Fees for delivery of writs of garnishment under ORS 18.652.

Â Â Â Â Â  (C) Circuit court fees as provided under ORS 21.325.

Â Â Â Â Â  (D) County court fees as provided under ORS 5.125.

Â Â Â Â Â  (E) County clerk recording fees as provided in ORS 205.320.

Â Â Â Â Â  (F) Actual fees or disbursements made under ORS 21.410.

Â Â Â Â Â  (G) Costs of execution as provided in ORS 105.112.

Â Â Â Â Â  (H) Fees paid to an attorney for issuing a garnishment in an amount not to exceed $7 for each garnishment.

Â Â Â Â Â  (I) Costs of an execution sale as described in ORS 18.950 (2).

Â Â Â Â Â  (b) Interest on the amounts specified in paragraph (a) of this subsection at the rate provided for judgments in ORS 82.010 for the period of time beginning with the expenditure of the amount and ending upon recovery of the amount under this section.

Â Â Â Â Â  (5) The plaintiff shall be responsible for doing all of the following:

Â Â Â Â Â  (a) Maintaining a precise accounting of moneys recovered under subsection (1)(a) of this section and making the accounting available for any proceeding relating to that judgment or debt.

Â Â Â Â Â  (b) Providing reasonable notice to the defendant of moneys the plaintiff recovers under subsection (1)(a) of this section.

Â Â Â Â Â  (6) Moneys recovered under subsection (1)(a) of this section remain subject to all other provisions of law relating to payments, or garnished or attached moneys including, but not limited to, those relating to exemption, claim of exemption, overpayment and holding periods.

Â Â Â Â Â  (7) Nothing in this section limits the right of a plaintiff to recover moneys described in this section or other moneys in any manner otherwise allowed by law.

Â Â Â Â Â  (8) A writ of garnishment or attachment is not valid if issued solely to recover moneys recoverable under subsection (1)(a) of this section unless the right to collect the moneys is first reduced to a judgment or to a debt enforceable under ORS 18.854. [Formerly 18.910]

Â Â Â Â Â  Note: Section 96, chapter 702, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 96. The amendments to ORS 18.910 [renumbered 18.999] by section 95 of this 2005 Act apply only to writs of garnishment issued on or after the effective date of this 2005 Act [August 3, 2005]. [2005 c.702 Â§96]

Â Â Â Â Â  Note: 18.999 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 19

Chapter 19 Â Appeals

2005 EDITION

APPEALS

PROCEDURE IN CIVIL PROCEEDINGS

GENERAL PROVISIONS

19.005Â Â Â Â Â Â  Definitions

APPEALABLE JUDGMENTS

(Generally)

19.205Â Â Â Â Â Â  Appealable judgments and orders

(Class Actions)

19.215Â Â Â Â Â Â  Determining amount in controversy in class action for purposes of appeal

19.225Â Â Â Â Â Â  Appealability of certain orders in class actions

(Determining Whether Judgment Appealable)

19.235Â Â Â Â Â Â  Jurisdiction for determining whether decision is appealable

COMMENCING AN APPEAL

(Generally)

19.240Â Â Â Â Â Â  How appeal to Court of Appeals taken

19.245Â Â Â Â Â Â  Who may appeal; appeal of default judgments and judgments taken by confession; appeal of stipulated judgments

(Notice of Appeal)

19.250Â Â Â Â Â Â  Contents of notice of appeal

19.255Â Â Â Â Â Â  Time for service and filing of notice of appeal

19.260Â Â Â Â Â Â  Filing by mail

19.265Â Â Â Â Â Â  Payment of filing fee

(Jurisdiction of Appellate Court and Trial Court)

19.270Â Â Â Â Â Â  Appellate jurisdiction of Supreme Court and Court of Appeals; trial court jurisdiction to enter appealable judgment

19.275Â Â Â Â Â Â  Continuing jurisdiction of trial court in certain domestic relations cases

UNDERTAKINGS ON APPEAL AND STAYS OF JUDGMENT

(Undertakings)

19.300Â Â Â Â Â Â  Undertakings on appeal generally; filing and service

19.305Â Â Â Â Â Â  Qualifications of sureties; objections

19.310Â Â Â Â Â Â  Waiver, reduction or limitation of undertaking

19.312Â Â Â Â Â Â  Supersedeas undertaking in certain actions against tobacco product manufacturer

(Letter of Credit in Support of Undertaking)

19.315Â Â Â Â Â Â  Requirements for use of letter of credit

19.320Â Â Â Â Â Â  Expiration and renewal of letter of credit

19.325Â Â Â Â Â Â  Payment on letter of credit

(Stays)

19.330Â Â Â Â Â Â  Stays generally

19.335Â Â Â Â Â Â  Stay by filing of supersedeas undertaking

19.340Â Â Â Â Â Â  Waiver of supersedeas undertaking; sale of perishables

19.345Â Â Â Â Â Â  Enforcement of judgment in contract action notwithstanding appeal

19.350Â Â Â Â Â Â  Discretionary stay by court

19.355Â Â Â Â Â Â  Stay of domestic relations judgment

(Appellate Review of Trial Court Orders

Relating to Undertakings and Stays)

19.360Â Â Â Â Â Â  Appellate review of trial court orders relating to undertakings and stays

RECORD ON APPEAL

19.365Â Â Â Â Â Â  Preparation and transmission of record generally

19.370Â Â Â Â Â Â  Certification of transcript; effect of referral to appellate mediation; correction of errors; settlement order

19.375Â Â Â Â Â Â  Cost of transcript

19.380Â Â Â Â Â Â  Agreed narrative statement

19.385Â Â Â Â Â Â  Audio records

19.390Â Â Â Â Â Â  Bill of exceptions not required

19.395Â Â Â Â Â Â  Time extensions for preparation of record

HEARINGS ON APPEALS

19.400Â Â Â Â Â Â  Where appeals heard

DISPOSITION OF APPEALS

(Certification of Appeal to Supreme Court)

19.405Â Â Â Â Â Â  Certification of appeal to Supreme Court

(Stipulated Dismissals and Settlements)

19.410Â Â Â Â Â Â  Stipulated dismissals; settlement; effect of settlement on pending appeal

(Disposition on Merits)

19.415Â Â Â Â Â Â  Scope of appellate review

19.420Â Â Â Â Â Â  Action by appellate court on appeal; review of order granting new trial or judgment notwithstanding verdict; reversal upon loss or destruction of reporterÂs notes or audio records

19.425Â Â Â Â Â Â  Review of intermediate orders; directing restitution

19.430Â Â Â Â Â Â  Review of trial court order granting a new trial on courtÂs own initiative

19.435Â Â Â Â Â Â  Memorandum decisions

(Attorney Fees and Penalties)

19.440Â Â Â Â Â Â  Award of attorney fees authorized by statute

19.445Â Â Â Â Â Â  Damages upon affirmance of judgment

(Appellate Judgment)

19.450Â Â Â Â Â Â  Appellate judgment; when effective; effect of entry in trial court register; effect on judgment lien

MISCELLANEOUS

19.500Â Â Â Â Â Â  Service of papers under provisions of chapter

19.510Â Â Â Â Â Â  Powers of successor trial judge with respect to appeals

GENERAL PROVISIONS

Â Â Â Â Â  19.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂExhibitsÂ means exhibits offered and received or rejected in the trial court.

Â Â Â Â Â  (2) ÂJudgmentÂ means a judgment or appealable order, as provided in ORS 19.205.

Â Â Â Â Â  (3) ÂNotice of appealÂ includes a notice of cross-appeal.

Â Â Â Â Â  (4) ÂRecordÂ or Ârecord of the caseÂ means the trial court file and any transcript, narrative statement and exhibits.

Â Â Â Â Â  (5) ÂSupersedeas undertakingÂ means an undertaking on appeal that secures performance of a judgment being appealed and operates to stay enforcement of the judgment pending appeal.

Â Â Â Â Â  (6) ÂTranscriptÂ means the transcript of the court reporterÂs report as provided in ORS 8.340, 8.350 and 8.360 and any transcript of an audio record prepared under ORS 19.370.

Â Â Â Â Â  (7) ÂTrial court fileÂ means all the original papers filed in the trial court whether before or after judgment, including but not limited to the summons and proof of service thereof, pleadings, motions, affidavits, depositions, stipulations, orders, jury instructions, the judgment, the notice of appeal and the undertaking on appeal.

Â Â Â Â Â  (8) ÂUndertaking for costsÂ means an undertaking on appeal that secures payment of costs and disbursements that may be awarded against an appellant on appeal, and any amounts that may be awarded to the respondent under the provisions of ORS 19.445.

Â Â Â Â Â  (9) ÂUndertaking on appealÂ means a promise secured by sureties or by money, bond or any other security described in ORS 22.020. ÂUndertaking on appealÂ includes undertakings for costs and supersedeas undertakings. [1959 c.558 Â§2; 1985 c.734 Â§2; 1997 c.71 Â§12; 1997 c.389 Â§23; 1997 c.801 Â§124; 1999 c.59 Â§9; 1999 c.367 Â§5; 2003 c.576 Â§280]

Â Â Â Â Â  19.010 [Amended by 1973 c.197 Â§1; 1977 c.208 Â§4; 1979 c.562 Â§3; 1981 c.898 Â§18; 1997 c.389 Â§24; renumbered 19.205 in 1997]

Â Â Â Â Â  19.013 [Formerly 13.410; renumbered 19.215 in 1997]

Â Â Â Â Â  19.015 [Formerly 13.400; renumbered 19.225 in 1997]

Â Â Â Â Â  19.020 [Renumbered 19.245 in 1997]

Â Â Â Â Â

Â Â Â Â Â  19.023 [Formerly 19.030; 1969 c.198 Â§37; 1973 c.207 Â§3; 1981 c.177 Â§1; 1997 c.389 Â§5; renumbered 19.240 in 1997]

Â Â Â Â Â  19.026 [1959 c.558 Â§4; 1973 c.207 Â§4; 1979 c.284 Â§55; 1987 c.852 Â§5; renumbered 19.255 in 1997]

Â Â Â Â Â  19.028 [1979 c.297 Â§1; 1985 c.734 Â§3; 1987 c.852 Â§6; 1989 c.768 Â§12; 1997 c.389 Â§6; renumbered 19.260 in 1997]

Â Â Â Â Â  19.029 [1959 c.558 Â§5; 1971 c.565 Â§6; 1973 c.207 Â§5; 1983 c.621 Â§1; 1985 c.734 Â§4; renumbered 19.250 in 1997]

Â Â Â Â Â  19.030 [Amended by 1959 c.558 Â§3; renumbered 19.023]

Â Â Â Â Â  19.033 [1959 c.558 Â§6; 1969 c.198 Â§38; 1971 c.565 Â§7; 1983 c.673 Â§22; 1983 c.740 Â§4; 1985 c.734 Â§5; 1989 c.195 Â§1; 1995 c.800 Â§11; 1997 c.71 Â§14; 1997 c.389 Â§20; 1997 c.801 Â§90; renumbered 19.270 in 1997]

Â Â Â Â Â  19.034 [1987 c.712 Â§2; renumbered 19.235 in 1997]

Â Â Â Â Â  19.035 [1959 c.558 Â§7; 1963 c.27 Â§1; 1969 c.198 Â§39; 1971 c.193 Â§19; 1983 c.774 Â§6; renumbered 19.265 in 1997]

Â Â Â Â Â  19.038 [1959 c.558 Â§8; 1981 c.483 Â§1; 1983 c.673 Â§23; 1985 c.734 Â§6; 1991 c.331 Â§3; 1995 c.79 Â§7; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.040 [Amended by 1977 c.416 Â§6; 1981 c.483 Â§2; 1985 c.734 Â§7; 1991 c.331 Â§4; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.045 [1959 c.558 Â§9; 1977 c.416 Â§1; 1985 c.734 Â§8; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.050 [Amended by 1983 c.763 Â§60; 1987 c.852 Â§7; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.060 [Amended by 1997 c.71 Â§15; renumbered 19.345 in 1997]

Â Â Â Â Â  19.065 [1959 c.558 Â§10; 1969 c.198 Â§40; 1997 c.389 Â§21; 1997 c.801 Â§124a; renumbered 19.365 in 1997]

Â Â Â Â Â  19.069 [1971 c.565 Â§10; 1997 c.801 Â§125; renumbered 19.385 in 1997]

Â Â Â Â Â  19.070 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.074 [1959 c.558 Â§11; 1969 c.198 Â§41; 1971 c.193 Â§20; 1971 c.565 Â§8; repealed by 1997 c.389 Â§22]

Â Â Â Â Â  19.078 [1959 c.558 Â§12; 1971 c.193 Â§21; 1971 c.565 Â§11; 1981 c.51 Â§1; 1989 c.1053 Â§9; 1995 c.273 Â§7; 1997 c.801 Â§126; renumbered 19.370 in 1997]

Â Â Â Â Â  19.080 [Amended by 1959 c.558 Â§18; renumbered 19.118]

Â Â Â Â Â  19.084 [1959 c.558 Â§13; 1985 c.565 Â§2a; renumbered 19.375 in 1997]

Â Â Â Â Â  19.088 [1959 c.558 Â§14; 1969 c.198 Â§42; 1971 c.193 Â§22; renumbered 19.380 in 1997]

Â Â Â Â Â  19.090 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.094 [1959 c.558 Â§15; 1963 c.372 Â§1; 1969 c.198 Â§43; repealed by 1971 c.565 Â§12 (19.095 enacted in lieu of 19.094)]

Â Â Â Â Â  19.095 [1971 c.565 Â§13 (19.095 enacted in lieu of 19.094); renumbered 19.395 in 1997]

Â Â Â Â Â  19.098 [1959 c.558 Â§16; 1969 c.198 Â§44; 1971 c.193 Â§23; 1971 c.565 Â§14; repealed by 1997 c.389 Â§22]

Â Â Â Â Â  19.100 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.104 [1959 c.558 Â§27; 1979 c.284 Â§56; 1997 c.389 Â§25; 1997 c.801 Â§128; renumbered 19.500 in 1997]

Â Â Â Â Â  19.108 [1959 c.558 Â§20 (enacted in lieu of 19.110); 1969 c.198 Â§45; 1971 c.193 Â§24; 1985 c.734 Â§9; repealed by 1997 c.389 Â§22]

Â Â Â Â Â  19.110 [Repealed by 1959 c.558 Â§19 (19.108 enacted in lieu of 19.110)]

Â Â Â Â Â  19.111 [1985 c.734 Â§11; 1997 c.389 Â§19; 1997 c.801 Â§89; renumbered 19.410 in 1997]

Â Â Â Â Â  19.114 [1959 c.558 Â§22; renumbered 19.390 in 1997]

Â Â Â Â Â  19.118 [Formerly 19.080; 1969 c.198 Â§46; 1983 c.763 Â§7; renumbered 19.400 in 1997]

Â Â Â Â Â  19.120 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.125 [1959 c.558 Â§21; 1965 c.177 Â§6; 1979 c.396 Â§1; renumbered 19.415 in 1997]

Â Â Â Â Â  19.130 [Amended by 1955 c.497 Â§6; 1959 c.558 Â§24; 1969 c.198 Â§47; 1985 c.540 Â§45; renumbered 19.420 in 1997]

Â Â Â Â Â  19.140 [Renumbered 19.425 in 1997]

Â Â Â Â Â

Â Â Â Â Â  19.150 [Amended by 1959 c.33 Â§1; repealed by 1959 c.558 Â§25 (19.190 enacted in lieu of 19.150)]

Â Â Â Â Â  19.160 [Renumbered 19.445 in 1997]

Â Â Â Â Â  19.170 [1959 c.558 Â§17; renumbered 19.510 in 1997]

Â Â Â Â Â  19.180 [1959 c.558 Â§23; 1969 c.198 Â§48; renumbered 19.435 in 1997]

Â Â Â Â Â  19.190 [1959 c.558 Â§26 (enacted in lieu of 19.150); 1969 c.198 Â§49; 1981 c.178 Â§1; 1985 c.540 Â§27; 1985 c.734 Â§12; 1987 c.586 Â§11; 1997 c.71 Â§16; renumbered 19.450 in 1997]

Â Â Â Â Â  19.200 [1979 c.284 Â§58; renumbered 19.430 in 1997]

APPEALABLE JUDGMENTS

(Generally)

Â Â Â Â Â  19.205 Appealable judgments and orders. (1) Unless otherwise provided by law, a limited judgment, general judgment or supplemental judgment, as those terms are defined by ORS 18.005, may be appealed as provided in this chapter. A judgment corrected under ORCP 71 may be appealed only as provided in ORS 18.107 and 18.112.

Â Â Â Â Â  (2) An order in an action that affects a substantial right, and that effectively determines the action so as to prevent a judgment in the action, may be appealed in the same manner as provided in this chapter for judgments.

Â Â Â Â Â  (3) An order that is made in the action after a general judgment is entered and that affects a substantial right, including an order granting a new trial, may be appealed in the same manner as provided in this chapter for judgments.

Â Â Â Â Â  (4) No appeal to the Court of Appeals shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleadings that the amount in controversy exceeds $250.

Â Â Â Â Â  (5) An appeal may be taken from the circuit court in any special statutory proceeding under the same conditions, in the same manner and with like effect as from a judgment or order entered in an action, unless appeal is expressly prohibited by the law authorizing the special statutory proceeding.

Â Â Â Â Â  (6) Nothing in ORS chapter 18 affects the authority of an appellate court to dismiss an appeal or to remand a proceeding to the trial court under ORS 19.270 (4) based on the appellate courtÂs determination that the appeal has not been taken from an appealable judgment or order. [Formerly 19.010; 2003 c.576 Â§85]

Â Â Â Â Â  19.210 [1981 c.550 Â§2; 1997 c.389 Â§3; renumbered 19.405 in 1997]

(Class Actions)

Â Â Â Â Â  19.215 Determining amount in controversy in class action for purposes of appeal. The aggregate amount of the claims of all potential class members in a class action under ORCP 32 shall determine whether the amount in controversy is sufficient to satisfy the provisions of ORS 19.205 (4) for the purposes of any appeal to the Court of Appeals. [Formerly 19.013; 2003 c.576 Â§573]

Â Â Â Â Â  19.220 [1981 c.897 Â§107; renumbered 19.440 in 1997]

Â Â Â Â Â  19.225 Appealability of certain orders in class actions. When a circuit court judge, in making in a class action under ORCP 32 an order not otherwise appealable, is of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, the judge shall so state in writing in such order. The Court of Appeals may thereupon, in its discretion, permit an appeal to be taken from such order to the Court of Appeals if application is made to the court within 10 days after the entry of the order. Application for such an appeal shall not stay proceedings in the circuit court unless the circuit court judge or the Court of Appeals or a judge thereof shall so order. [Formerly 19.015]

Â Â Â Â Â  19.230 [1987 c.793 Â§1; 1991 c.817 Â§17; 1995 c.595 Â§20; renumbered 34.102 in 1997]

(Determining Whether Judgment Appealable)

Â Â Â Â Â  19.235 Jurisdiction for determining whether decision is appealable. (1) Notwithstanding ORS 19.270, if any party or the trial court on its own motion, on receiving actual notice of the filing of the notice of appeal, raises the issue whether the decision being appealed is appealable, the trial court shall have jurisdiction to make a summary determination, with or without a hearing, whether the decision is appealable. As used in this section, ÂdecisionÂ means any trial court ruling, either oral or written.

Â Â Â Â Â  (2) If the trial court determines that the decision is not appealable, the trial court, in its discretion, may proceed through entry of judgment or stay proceedings pending an appellate court determination of the existence of an appealable decision. The trial court may refer the question of the existence of an appealable decision to the court to which the appeal is taken. Neither an order by the trial court to proceed through entry of judgment, an order by the trial court to stay proceedings pending an appellate court determination, nor a trial court referral of the question of the existence of an appealable decision to the appellate court is appealable. However, on motion of any party or on its own motion the appellate court may stay proceedings in the trial court or stay any order or judgment entered by the trial court pending a final determination of appealability.

Â Â Â Â Â  (3) When a party by motion, the trial court by referral or the appellate court on its own motion raises the issue whether the decision is appealable, the appellate court may make a summary determination of the appealability of the decision. A summary determination of the appealability of a decision under this subsection is subject to review by the Supreme Court as provided in ORS 2.520 except that the petition for review shall be served and filed within 14 days after the date of the courtÂs determination. Either the Court of Appeals or the Supreme Court may shorten the time period within which the petition for review shall be filed. A petition for review of a determination under this subsection shall not be treated as a request for reconsideration by the Court of Appeals. The Supreme Court shall expedite its review of the Court of AppealsÂ summary determination under this subsection.

Â Â Â Â Â  (4)(a) The trial courtÂs authority to proceed with a case under subsection (2) of this section shall end when the appellate court has made an express determination that an appeal has been taken from an appealable order or judgment, all means for obtaining review of that determination under subsection (3) of this section have been exhausted, and the State Court Administrator at the direction of the court has mailed copies of the final appellate court determination to the trial court and the parties; otherwise, the trial courtÂs jurisdiction shall continue.

Â Â Â Â Â  (b) No action by the trial court taken pursuant to subsections (1) and (2) of this section, except for entry of judgment, shall be void solely because an appellate court later determines that a notice of appeal was filed from an appealable decision. [Formerly 19.034]

COMMENCING AN APPEAL

(Generally)

Â Â Â Â Â  19.240 How appeal to Court of Appeals taken. (1) An appeal to the Court of Appeals shall be taken in the manner prescribed in this chapter.

Â Â Â Â Â  (2) The appeal shall be taken by causing a notice of appeal, in the form prescribed by ORS 19.250, to be served:

Â Â Â Â Â  (a) On all parties who have appeared in the action, suit or proceeding;

Â Â Â Â Â  (b) On the trial court administrator; and

Â Â Â Â Â  (c) On the trial court transcript coordinator if a transcript is designated in connection with the appeal.

Â Â Â Â Â  (3) The original of the notice with proof of service indorsed thereon or affixed thereto shall be filed with the Court of Appeals. [Formerly 19.023; 1999 c.367 Â§2]

Â Â Â Â Â  19.245 Who may appeal; appeal of default judgments and judgments taken by confession; appeal of stipulated judgments. (1) Except as provided in subsections (2) and (3) of this section, any party to a judgment may appeal from the judgment.

Â Â Â Â Â  (2) A party to a judgment given by confession or for want of an answer may not appeal from the judgment except as follows:

Â Â Â Â Â  (a) A plaintiff, third party plaintiff or a party who pleaded a cross-claim or counterclaim may appeal from the judgment if the judgment is not in accord with the relief demanded in the complaint.

Â Â Â Â Â  (b) A defendant may appeal from the judgment if the trial court has entered a default judgment against the defendant as a sanction or has denied a motion to set aside a default order or judgment.

Â Â Â Â Â  (c) A defendant may appeal from the judgment if it is void.

Â Â Â Â Â  (3) A party to a stipulated judgment may appeal from the judgment only if:

Â Â Â Â Â  (a) The judgment specifically provides that the party has reserved the right to appellate review of a ruling of the trial court in the cause; and

Â Â Â Â Â  (b) The appeal presents a justiciable controversy. [Formerly 19.020; 1999 c.367 Â§1; 2001 c.541 Â§1]

(Notice of Appeal)

Â Â Â Â Â  19.250 Contents of notice of appeal. (1) The notice of appeal shall contain the following:

Â Â Â Â Â  (a) The title of the cause. The party appealing a judgment shall be designated the appellant and the adverse party the respondent, but the title of the action or proceeding is not otherwise changed by reason of the appeal.

Â Â Â Â Â  (b) The names of the parties and their attorneys.

Â Â Â Â Â  (c) A notice to all parties or their attorneys as have appeared in the action or proceedings that an appeal is taken from the judgment or some specified part thereof and designating who are the adverse parties to the appeal.

Â Â Â Â Â  (d) A designation of those portions of the proceedings and exhibits to be included in the record in addition to the trial court file. The appellant may amend the designation of record at any time after filing the notice of appeal until 35 days after the transcript is filed by filing and serving in the same manner as a notice of appeal a notice of amended designation of record. The amended notice shall clearly indicate those portions of the proceedings and exhibits being added to or deleted from the original designation of record. The designation may not be later amended by the appellant unless the appellate court so orders.

Â Â Â Â Â  (e) A plain and concise statement of the points on which the appellant intends to rely. On appeal, the appellant may rely on no other points than those set forth in such statement. If the appellant has designated for inclusion in the record all the testimony and all the instructions given and requested, no statement of points is necessary. Not later than the 15th day following the filing of the transcript, the appellant may serve and file an amended statement of points. Except by approval of the court, the appellant may then rely on no other points than those set forth in such amended statement.

Â Â Â Â Â  (f) The signature of the appellant or attorney for the appellant.

Â Â Â Â Â  (2) Within 14 days after the filing of the notice of appeal or notice of amended designation of record any other party may serve and file a designation of additional parts of the proceedings and exhibits to be included in the record. Such designation shall be served and filed as provided for the serving and filing of a notice of appeal under ORS 19.240 and 19.260. If such party also appeals, the designation shall be included in the notice of appeal of the party and shall not be served and filed separately.

Â Â Â Â Â  (3) The reporter shall prepare a transcript of such parts of the proceedings as are designated pursuant to subsection (1)(d) of this section and subsection (2) of this section. [Formerly 19.029; 1999 c.367 Â§3]

Â Â Â Â Â  19.255 Time for service and filing of notice of appeal. (1) Except as provided in subsections (2) and (3) of this section, a notice of appeal must be served and filed within 30 days after the judgment appealed from is entered in the register.

Â Â Â Â Â  (2) If a motion for a new trial is filed and served within the time allowed by ORCP 64, or a motion for judgment notwithstanding the verdict is filed and served within the time allowed by ORCP 63, a notice of appeal must be served and filed:

Â Â Â Â Â  (a) Within 30 days after the order disposing of the motion is entered in the register, or within 30 days after the motion is deemed denied under ORCP 63 D or 64 F, whichever is first; or

Â Â Â Â Â  (b) Within the time allowed by subsection (1) of this section, if the period of time provided for in subsection (1) of this section expires later than the period of time provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (3) Any other party who has appeared in the action, suit or proceeding, desiring to appeal against the appellant or any other party to the action, suit or proceeding, may serve and file notice of appeal within 10 days after the expiration of the time allowed by subsections (1) and (2) of this section. Any party not an appellant or respondent, but who becomes an adverse party to a cross appeal, may cross appeal against any party to the appeal by a written statement in the brief.

Â Â Â Â Â  (4) Except as otherwise ordered by the appellate court, when more than one notice of appeal is filed, the date on which the last such notice was filed shall be used in determining the time for preparation of the transcript, filing briefs and other steps in connection with the appeal. [Formerly 19.026; 2003 c.281 Â§1]

Â Â Â Â Â  19.260 Filing by mail. (1) Filing a notice of appeal in the Court of Appeals or the Supreme Court may be accomplished by mail. The date of filing such notice shall be the date of mailing, provided it is mailed by registered or certified mail and the party filing the notice has proof from the post office of such mailing date. Proof of mailing shall be certified by the party filing the notice and filed thereafter with the court to which the appeal is taken. If the notice is received by the court on or before the date by which such notice is required to be filed, the party filing the notice is not required to file proof of mailing.

Â Â Â Â Â  (2) Service of notice of appeal on a party, transcript coordinator or the trial court administrator, or service of a petition for judicial review on a party or administrative agency may be accomplished by first class, registered or certified mail. The date of serving such notice shall be the date of mailing. Proof of mailing shall be certified by the party filing the notice and filed thereafter with the court to which the appeal is taken.

Â Â Â Â Â  (3) Except as otherwise provided by law, the provisions of subsections (1) and (2) of this section are applicable to petitions for judicial review, cross petitions for judicial review and petitions under the original jurisdiction of the Supreme Court or Court of Appeals. [Formerly 19.028; 1999 c.367 Â§6]

Â Â Â Â Â  19.265 Payment of filing fee. At the time the notice of appeal is filed as provided in ORS 19.240, the appellant shall deposit with the State Court Administrator the amount of the appropriate filing fee. The timely deposit of such fee is not jurisdictional, but omission to do so shall be cause for dismissal of the appeal, subject to the provisions of ORS 19.270 (3). [Formerly 19.035]

(Jurisdiction of Appellate Court and Trial Court)

Â Â Â Â Â  19.270 Appellate jurisdiction of Supreme Court and Court of Appeals; trial court jurisdiction to enter appealable judgment. (1) The Supreme Court or the Court of Appeals has jurisdiction of the cause when the notice of appeal has been served and filed as provided in ORS 19.240, 19.250 and 19.255. The trial court may exercise those powers in connection with the appeal as are conferred by law, and retains jurisdiction in the matter for the following purposes:

Â Â Â Â Â  (a) Deciding requests for attorney fees, costs and disbursements or expenses pursuant to ORCP 68 or other provision of law.

Â Â Â Â Â  (b) Enforcing the judgment, subject to any stay of the judgment.

Â Â Â Â Â  (2) The following requirements of ORS 19.240, 19.250 and 19.255 are jurisdictional and may not be waived or extended:

Â Â Â Â Â  (a) Service of the notice of appeal on all parties identified in the notice of appeal as adverse parties or, if the notice of appeal does not identify adverse parties, on all parties who have appeared in the action, suit or proceeding, as provided in ORS 19.240 (2)(a), within the time limits prescribed by ORS 19.255.

Â Â Â Â Â  (b) Filing of the original of the notice of appeal with the Court of Appeals as provided in ORS 19.240 (3), within the time limits prescribed by ORS 19.255.

Â Â Â Â Â  (3) After the Supreme Court or the Court of Appeals has acquired jurisdiction of the cause, the omission of a party to perform any of the acts required in connection with an appeal, or to perform such acts within the time required, shall be cause for dismissal of the appeal. In the event of such omission, the court, on motion of a party or on its own motion may dismiss the appeal. An appeal dismissed on a partyÂs motion or on the courtÂs own motion may be reinstated upon showing of good cause.

Â Â Â Â Â  (4) Notwithstanding the filing of a notice of appeal, the trial court has jurisdiction, with leave of the appellate court, to enter an appealable judgment if the appellate court determines that:

Â Â Â Â Â  (a) At the time of the filing of the notice of appeal the trial court intended to enter an appealable judgment; and

Â Â Â Â Â  (b) The judgment from which the appeal is taken is defective in form or was entered at a time when the trial court did not have jurisdiction of the cause under subsection (1) of this section, or the trial court had not yet entered an appealable judgment.

Â Â Â Â Â  (5) Notwithstanding the filing of a notice of appeal, the trial court has jurisdiction:

Â Â Â Â Â  (a) To enter an order or supplemental judgment under ORCP 71 or ORS 19.275, 107.105 (4) or 107.452; and

Â Â Â Â Â  (b) To enter an order or supplemental judgment for the purpose of implementing a settlement as allowed by ORS 19.410 (3).

Â Â Â Â Â  (6) Jurisdiction of the appellate court over a cause ends when a copy of the appellate judgment is mailed by the State Court Administrator to the court from which the appeal was taken pursuant to ORS 19.450, except that the appellate court may:

Â Â Â Â Â  (a) Recall the appellate judgment as justice may require;

Â Â Â Â Â  (b) Stay enforcement of the appellate judgment to allow the filing of a petition for writ of certiorari to the Supreme Court of the United States; and

Â Â Â Â Â  (c) Stay enforcement of the appellate judgment pending disposition of the matter by the Supreme Court of the United States or for such other time as the Oregon appellate court may deem appropriate.

Â Â Â Â Â  (7) If a limited or supplemental judgment is appealed, the jurisdiction of the appellate court is limited to the matters decided by the limited or supplemental judgment, and the trial court retains jurisdiction over all other matters in the proceeding.

Â Â Â Â Â  (8) After jurisdiction of the appellate court ends, all orders which may be necessary to carry the appellate judgment into effect shall be made by the court from which the appeal was taken. [Formerly 19.033; 2003 c.576 Â§86; 2005 c.568 Â§25c]

Â Â Â Â Â  19.275 Continuing jurisdiction of trial court in certain domestic relations cases. (1) Any motion that requires a showing of a change of circumstances before the court may modify a judgment, including a motion to reconsider the spousal or child support provisions of a judgment pursuant to ORS 107.135, may be filed with the trial court while an appeal from the judgment is pending before an appellate court. The filing of a motion under this subsection does not affect the right of the appellant to pursue the appeal of the judgment.

Â Â Â Â Â  (2) The trial court in its discretion may proceed to hear and decide a motion under this section or may hold the motion in abeyance pending disposition of the appeal.

Â Â Â Â Â  (3) Pursuant to the provisions of ORS 19.205, the courtÂs decision on a motion under this section is a supplemental judgment. The appellate court in its discretion may consolidate an appeal from a supplemental judgment under this section with the pending appeal of the general judgment in the case, may direct that both appeals be heard at the same time or may allow the appeals to proceed independently. [1997 c.71 Â§11; 2003 c.576 Â§87; 2005 c.568 Â§26]

UNDERTAKINGS ON APPEAL AND STAYS OF JUDGMENT

(Undertakings)

Â Â Â Â Â  19.300 Undertakings on appeal generally; filing and service. (1) An appellant must serve and file an undertaking for costs within 14 days after the filing of a notice of appeal. Unless the undertaking is waived, reduced or limited under ORS 19.310, an undertaking for costs must be in the amount of $500.

Â Â Â Â Â  (2) A supersedeas undertaking may be served and filed by an appellant at any time while a case is pending on appeal.

Â Â Â Â Â  (3) The original of an undertaking on appeal, with proof of service, must be filed with the trial court administrator. A copy of the undertaking must be served on each adverse party on appeal in the manner prescribed by ORCP 9B. [1997 c.71 Â§2; 1999 c.367 Â§7]

Â Â Â Â Â  19.305 Qualifications of sureties; objections. (1) Undertakings on appeal are subject to the provisions of ORS 22.020 to 22.070.

Â Â Â Â Â  (2) A surety for an undertaking on appeal must be qualified as provided in ORCP 82. The amount of liability assumed by a surety or letter of credit issuer must be stated in the undertaking. The liability of a surety or letter of credit issuer is limited to the amount specified in the undertaking.

Â Â Â Â Â  (3) Objections to the sufficiency of an undertaking on appeal, including the objections to the amount of the undertaking and to the sufficiency of the security for the undertaking, must be filed in and determined by the trial court in the manner provided by ORCP 82. Notwithstanding ORCP 82 F, objections to the undertaking must be filed within 14 days after the date on which a copy of the undertaking is served on the party who objects to the undertaking. [1997 c.71 Â§3]

Â Â Â Â Â  19.310 Waiver, reduction or limitation of undertaking. (1) By written stipulation of the parties, an undertaking on appeal may be waived, reduced or limited. The stipulation must be filed with the trial court administrator within 14 days after the filing of the notice of appeal. Unless disapproved or modified by the trial court, the stipulation has the effect specified by the terms of the stipulation.

Â Â Â Â Â  (2) The trial court may waive, reduce or limit an undertaking on appeal upon a showing of good cause, including indigence, and on such terms as are just and equitable. [1997 c.71 Â§4; 1999 c.367 Â§8]

Â Â Â Â Â  19.312 Supersedeas undertaking in certain actions against tobacco product manufacturer. (1) The provisions of this section apply only to civil actions against a tobacco product manufacturer as defined in ORS 323.800, or against an affiliate or successor of a tobacco product manufacturer, in which:

Â Â Â Â Â  (a) The tobacco product manufacturer is subject to the requirements of ORS 323.806; and

Â Â Â Â Â  (b) The state is not a plaintiff.

Â Â Â Â Â  (2) In any civil action described in subsection (1) of this section, the supersedeas undertaking required of the tobacco product manufacturer, or of an affiliate or successor of the tobacco product manufacturer, as a condition of a stay of judgment throughout all appeals or discretionary appellate review, shall be established in the manner provided by the laws and court rules of this state applicable to supersedeas undertakings, but the amount of the supersedeas undertaking may not exceed $150 million.

Â Â Â Â Â  (3) If at any time after the posting of the supersedeas undertaking pursuant to the provisions of this section the court determines that a tobacco product manufacturer, affiliate or successor, outside of the ordinary course of its business, is purposely dissipating or diverting assets for the purpose of avoiding payment on final judgment in the action, the court may condition continuance of the stay on an order requiring that the tobacco product manufacturer, affiliate or successor post a supersedeas undertaking in an amount up to the full amount of the judgment.

Â Â Â Â Â  (4) The provisions of this section apply to any supersedeas undertaking required for a judgment entered by a court of this state and to any security required as a condition of staying enforcement of a foreign judgment under the provisions of ORS 24.135 (2). [2003 c.804 Â§87; 2005 c.22 Â§9]

(Letter of Credit in Support of Undertaking)

Â Â Â Â Â  19.315 Requirements for use of letter of credit. (1) Except as provided in subsection (4) of this section, an irrevocable letter of credit filed in support of an undertaking on appeal must contain:

Â Â Â Â Â  (a) The name and address of the issuing bank, the date of issuance and the limit of the bankÂs liability under the letter of credit.

Â Â Â Â Â  (b) The name of the court that entered the judgment being appealed and the title and file number of the case for which the judgment was entered.

Â Â Â Â Â  (c) The name and address of the party who is filing the undertaking or, if the party is represented by an attorney, the name and address of the attorney.

Â Â Â Â Â  (d) The name and address of the beneficiary or, if the beneficiary is represented by an attorney, the name and address of the attorney for the beneficiary.

Â Â Â Â Â  (e) A statement that the issuing bank will pay to the beneficiary, up to the limit stated in the letter of credit, the amount of any drafts submitted to the issuing bank under ORS 19.325.

Â Â Â Â Â  (2) An irrevocable letter of credit filed in support of an undertaking on appeal may be issued only by an insured institution, as defined in ORS 706.008, that has an office or other facility in this state or that has a registered agent in this state.

Â Â Â Â Â  (3) A letter of credit under this section may contain an expiration date. Any letter of credit containing an expiration date must comply with ORS 19.320.

Â Â Â Â Â  (4) A party filing a letter of credit in support of an undertaking on appeal and the party for whose benefit an undertaking is filed may by agreement waive any of the requirements of subsection (1) of this section. [1997 c.172 Â§2; 1999 c.59 Â§10]

Â Â Â Â Â  19.320 Expiration and renewal of letter of credit. (1) If a letter of credit issued under ORS 19.315 contains an expiration date, the letter of credit must also state an automatic renewal period and contain a statement that the issuing bank will automatically renew the letter of credit on the expiration date and at the end of each automatic renewal period thereafter unless the bank has elected not to renew the letter in the manner provided by subsection (2) of this section.

Â Â Â Â Â  (2) A bank that issues a letter of credit may elect not to renew a letter of credit by giving written notice to the following persons:

Â Â Â Â Â  (a) To the party that files the letter of credit, at the address stated in the letter of credit, or, if the attorney for the party is named in the letter of credit, to the attorney at the address stated in the letter of credit.

Â Â Â Â Â  (b) To the beneficiary, at the address stated in the letter of credit, or, if the attorney for the beneficiary is named in the letter, to the attorney at the address stated in the letter of credit.

Â Â Â Â Â  (3) Notice of nonrenewal under subsection (2) of this section must be given by certified mail. The notice must be mailed at least 60 days before the expiration date reflected on the letter of credit or 60 days before the end of any subsequent automatic renewal period.

Â Â Â Â Â  (4) If an issuing bank has given notice of nonrenewal under the provisions of this section, the bank must pay to the trial court administrator who is holding the letter of credit the amount stated in the letter of credit as the limit of the bankÂs liability unless the beneficiary gives written notice to the bank that the letter of credit has been released. A beneficiary shall promptly notify the issuing bank in writing if the court has entered an order releasing the letter of credit.

Â Â Â Â Â  (5) Any amount paid by an issuing bank to a trial court administrator under subsection (4) of this section shall be treated as a deposit of money under ORS 22.020. Any amount that is not paid out to the beneficiary pursuant to the appellate judgment shall be refunded to the bank making the deposit. [1997 c.172 Â§3; 1999 c.367 Â§9]

Â Â Â Â Â  19.325 Payment on letter of credit. (1) If an appellate judgment entitles a beneficiary to payment from the issuing bank of a letter of credit, the appellate judgment must direct the trial court administrator to release the letter of credit to the beneficiary. Upon issuance of the appellate judgment, the beneficiary may enforce the letter of credit by submitting a draft to the issuing bank in accordance with the terms of the letter of credit. The amount of the draft must include all amounts determined necessary to cover the interest that will accrue until the date that disbursement will be made to the beneficiary.

Â Â Â Â Â  (2) Except as provided in this section, a draft submitted by a beneficiary under this section need not be in any particular form. The draft must be dated, must be for a specific sum of money and must contain the following language:

______________________________________________________________________________

Â Â Â Â Â  Pay to the order of the undersigned beneficiary the amount of this draft. The undersigned beneficiary hereby certifies that there is now an appellate judgment in this case pursuant to which the amount of the draft stated above is now due and owing to the beneficiary from the party on whose behalf the letter of credit was issued.

______________________________________________________________________________

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, the following items must be attached to a draft submitted by a beneficiary under this section:

Â Â Â Â Â  (a) The original letter of credit under which the draft is drawn.

Â Â Â Â Â  (b) A copy of the appellate judgment certified by the State Court Administrator that shows the amount that the beneficiary is entitled to recover under the letter of credit.

Â Â Â Â Â  (4) If the issuing bank of a letter of credit does not honor a letter of credit, on motion of the beneficiary the trial court shall enter judgment against the issuing bank unless the bank establishes that the bank is not required under the law to honor the letter of credit. [1997 c.172 Â§4; 1999 c.367 Â§10]

(Stays)

Â Â Â Â Â  19.330 Stays generally. The filing of a notice of appeal does not automatically stay the judgment that is the subject of the appeal. A party may seek to stay a judgment in the manner provided by ORS 19.335, 19.340 or 19.350, or as provided by other law. [1997 c.71 Â§5]

Â Â Â Â Â  19.335 Stay by filing of supersedeas undertaking. (1) If a judgment is for the recovery of money, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will pay the judgment to the extent that the judgment is affirmed on appeal.

Â Â Â Â Â  (2) If a judgment requires the transfer or delivery of possession of real property, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will not commit waste or allow waste to be committed on the real property while the appellant possesses the property, and the appellant will pay the value of the use and occupation of the property for the period of possession if the judgment is affirmed. The value of the use and occupation during the period of possession must be stated in the undertaking.

Â Â Â Â Â  (3)(a) If a judgment requires the transfer or delivery of possession of personal property, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will obey the judgment of the appellate court, and that if the appellant does not obey the judgment, the appellant will pay an amount determined by the trial court and stated in the undertaking.

Â Â Â Â Â  (b) If a judgment requires the transfer or delivery of possession of personal property, the judgment is stayed without the filing of a supersedeas undertaking if the appellant transfers or delivers the personal property to the court or places the property in the custody of an officer or receiver appointed by the trial court.

Â Â Â Â Â  (4) If a judgment requires the foreclosure of a mortgage, lien or other encumbrance, and also requires payment of the debt secured by the mortgage, lien or other encumbrance, a supersedeas undertaking acts to stay that portion of the judgment that requires payment of the debt if the undertaking provides that the appellant will pay any portion of the judgment remaining unsatisfied after the sale of the property subject to the mortgage, lien or other encumbrance. The amount of the undertaking must be stated in the undertaking. The requirements of this subsection are in addition to any provisions in a supersedeas undertaking that may be required under subsection (2) or (3) of this section to stay delivery or transfer of property.

Â Â Â Â Â  (5) If a judgment requires the execution of a conveyance or other instrument, the judgment is stayed without the filing of a supersedeas undertaking if the appellant executes the instrument and deposits the instrument with the trial court administrator. Unless otherwise directed by the appellate court, the instrument must be held by the trial court administrator until issuance of the appellate judgment terminating the appeal. [1997 c.71 Â§6; 1999 c.367 Â§11]

Â Â Â Â Â  19.340 Waiver of supersedeas undertaking; sale of perishables. (1) The trial court, in its discretion, may stay a judgment without requiring a supersedeas undertaking, or reduce the amount of the supersedeas undertaking required of the appellant, if the appellant is an executor, administrator, trustee or other person acting on behalf of another.

Â Â Â Â Â  (2) If a judgment that has been stayed requires the sale of perishable property, or if perishable property has been seized to satisfy or secure a judgment that has been stayed, the trial court may order that perishable property be sold and the proceeds of the sale deposited or invested until issuance of the appellate judgment terminating the appeal. [1997 c.71 Â§7]

Â Â Â Â Â  19.345 Enforcement of judgment in contract action notwithstanding appeal. If the judgment has been given in an action or suit upon a contract, notwithstanding an appeal and supersedeas undertaking, the respondent may proceed to enforce such judgment, if within 10 days from the time the appeal is perfected the respondent files with the trial court administrator an undertaking to the effect that if the judgment is reversed or modified the respondent will make such restitution as the appellate court may direct. Such undertaking may be excepted to by the appellant in like manner and with like effect as the undertaking of an appellant, and the sureties therein shall have the same qualifications. [Formerly 19.060; 1999 c.367 Â§12; 2003 c.576 Â§281]

Â Â Â Â Â  19.350 Discretionary stay by court. (1) A party may seek a stay of judgment pending a decision on appeal in the manner provided by this section only if the judgment may not be stayed under the provisions of ORS 19.335 or 19.340, or under any other provision of law specifying a procedure or grounds for staying the judgment. A stay of judgment may not be granted under this section if any other provision of law specifies that a stay may not be granted pending a decision on appeal.

Â Â Â Â Â  (2) Except as provided in subsection (5) of this section, a party seeking a stay under the provisions of this section must first request a stay from the trial court. The trial court may act on a request for a stay before or after a notice of appeal is filed. The time for filing a notice of appeal is not tolled by the making of a request for a stay under this section or by the trial courtÂs action on the request.

Â Â Â Â Â  (3) The trial court shall consider the following factors in deciding whether to grant a stay under this section, in addition to such other factors as the trial court considers important:

Â Â Â Â Â  (a) The likelihood of the appellant prevailing on appeal.

Â Â Â Â Â  (b) Whether the appeal is taken in good faith and not for the purpose of delay.

Â Â Â Â Â  (c) Whether there is any support in fact or in law for the appeal.

Â Â Â Â Â  (d) The nature of the harm to the appellant, to other parties, to other persons and to the public that will likely result from the grant or denial of a stay.

Â Â Â Â Â  (4) The trial court has discretion to impose reasonable conditions on the grant of a stay under the provisions of this section. The court may require that a supersedeas undertaking be filed in a specified amount as a condition of granting a stay under the provisions of this section.

Â Â Â Â Â  (5) A party may request a stay pending appeal from the appellate court in the first instance, and the appellate court may act on that request without requiring the party to seek a stay from the trial court, if the party establishes that the filing of a request for a stay with the trial court would be futile or that the trial court is unable or unwilling to act on the request within a reasonable time. In considering a request for a stay under this subsection, the appellate court shall consider the factors set out in subsection (3) of this section in addition to any other factors the court considers important. [1997 c.71 Â§8]

Â Â Â Â Â  19.355 Stay of domestic relations judgment. (1) The provisions of this chapter relating to stays on appeal apply to a domestic relations judgment.

Â Â Â Â Â  (2) If an appellant seeks a stay of only specific provisions of a domestic relations judgment, the motion seeking the stay must identify those provisions of the judgment that are to be stayed. If the court allows a stay of only certain provisions of the judgment, the order of the court must specifically indicate those provisions. If a supersedeas undertaking is filed with the court for the purpose of staying specific provisions of the judgment, the undertaking must indicate the specific provisions of the judgment covered by the undertaking. A stay of any specific provision of a domestic relations judgment may be granted only if:

Â Â Â Â Â  (a) The specific provision is subject to stay under the provisions of this chapter; and

Â Â Â Â Â  (b) All requirements of this chapter for a stay of the provision are satisfied.

Â Â Â Â Â  (3) For the purposes of this section, Âdomestic relations judgmentÂ means a judgment entered in proceedings under ORS chapter 107, 108 or 109. [1997 c.71 Â§10; 2003 c.576 Â§282]

(Appellate Review of Trial Court Orders Relating to Undertakings and Stays)

Â Â Â Â Â  19.360 Appellate review of trial court orders relating to undertakings and stays. (1) Any party aggrieved by the trial courtÂs final order relating to an undertaking on appeal, the trial courtÂs grant or denial of a stay or the terms and conditions imposed by the trial court on the granting of a stay may seek review of the trial courtÂs decision by filing a motion in the appellate court to which the appeal is made. The motion must be filed within 14 days after the entry of the trial courtÂs order. During the 14-day period after the entry of the trial courtÂs order, the judgment shall automatically be stayed unless the trial court orders otherwise. The trial court may impose terms or conditions on the stay or take such other action as may be necessary to prevent prejudice to the parties.

Â Â Â Â Â  (2) The appellate court may review the decision of the trial court under the provisions of this section at any time after the filing of the notice of appeal. The appellate court shall review the decision de novo upon the record.

Â Â Â Â Â  (3) On de novo review under subsection (2) of this section, the record shall be restricted to the record made before the trial court unless:

Â Â Â Â Â  (a) There is additional relevant information relating to the period of time following the decision of the trial court that the appellate court determines to be important to review of the decision; or

Â Â Â Â Â  (b) The party submitting new information establishes that there was good cause for not submitting the information to the trial court.

Â Â Â Â Â  (4) On review of a trial courtÂs decision relating to a request for a stay pending appeal, an appellate court may remand the matter to the trial court for reconsideration, may vacate a stay granted by the trial court, may grant a stay, and may impose or modify terms and conditions on a stay. Upon receipt of a request for a stay pending appeal made to the appellate court in the first instance, the appellate court may remand the matter to the trial court for consideration in the first instance, may grant or deny a stay, and may impose terms and conditions on a stay issued by the appellate court. [1997 c.71 Â§9; 1999 c.294 Â§1]

RECORD ON APPEAL

Â Â Â Â Â  19.365 Preparation and transmission of record generally. (1) The record of the case shall be prepared and transmitted to the court to which the appeal is made in the manner provided in this chapter.

Â Â Â Â Â  (2) The record on appeal shall consist of those parts of the trial court file, exhibits and record of oral proceedings in the trial court that are designated under ORS 19.250. The record of oral proceedings shall be the transcript prepared under ORS 19.370, an agreed narrative statement prepared under ORS 19.380 or the audio record if the appellate court has waived preparation of a transcript under ORS 19.385.

Â Â Â Â Â  (3) The trial court administrator shall, upon request of the State Court Administrator, deliver the record of the case to the appellate court.

Â Â Â Â Â  (4) When it appears to the appellate court that the record on appeal is erroneous or that the record does not contain material that should have been part of the trial court file, and the erroneous or incomplete record substantially affects the merits of the appeal, on motion of a party or on its own motion the court may make such order to correct or supplement the record as may be just.

Â Â Â Â Â  (5) If the record on appeal is not sufficient to allow the appellate court to review an assignment of error, the court may decline to review the assignment of error and may dismiss the appeal if there are no other assignments of error that may be reviewed.

Â Â Â Â Â  (6) Unless otherwise ordered by the appellate court, the State Court Administrator shall return the trial court file and the exhibits to the trial court administrator upon issuance of the appellate judgment disposing of the appeal. [Formerly 19.065]

Â Â Â Â Â  19.370 Certification of transcript; effect of referral to appellate mediation; correction of errors; settlement order. (1) If a transcript is prepared from audio records by a person other than the reporter, then the reporter shall certify the audio records and the transcript shall be certified by the person preparing it. In all other cases the transcript shall be certified by the reporter or the trial judge.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the person preparing the transcript shall file the transcript with the trial court administrator within 30 days after the filing of the notice of appeal. The person preparing the transcript shall give immediate notice in writing to the parties that the transcript has been filed. Except as provided in subsection (4) of this section, the person preparing the transcript shall serve the respondent with a copy of the transcript and shall, at the time of filing the original transcript, file proof of such service with the trial court administrator, and with the State Court Administrator.

Â Â Â Â Â  (3) If an appeal is referred to mediation under the rules of the appellate mediation program established by the Court of Appeals pursuant to ORS 2.560, the transcript must be filed within 30 days after expiration of the period of time specified in the rules during which the appeal is held in abeyance, or within 30 days after the court directs that the appeal no longer be held in abeyance, whichever occurs first.

Â Â Â Â Â  (4) If there are two or more parties in addition to the appellant who have appeared in the trial court and who are represented by different attorneys, the person preparing the transcript shall at the time of filing the original transcript deposit a copy thereof with the trial court administrator for use by all such other parties. The person preparing the transcript shall serve notice of such deposit upon all such parties and file proof of such service with the trial court administrator and with the State Court Administrator.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, within 15 days after the transcript is filed, any party may move the trial court for an order to correct any errors appearing in the transcript or, where the interests of justice require, to have additional parts of the proceedings included in the transcript. If two or more persons are preparing parts of the transcript, the motion must be filed within 15 days after the last part of the transcript is filed. A copy of any such motion shall be filed with the court to which the appeal is made. The trial court shall direct the making of such corrections and the adding of such matter as may be appropriate and shall fix the time within which such corrections or additions shall be made.

Â Â Â Â Â  (6) If an appeal is referred to mediation under the rules of the appellate mediation program established by the Court of Appeals pursuant to ORS 2.560, and the transcript is filed during any period of time specified in the rules during which the appeal is held in abeyance, a motion under subsection (5) of this section must be filed within 15 days after expiration of the period of time the appeal is held in abeyance, or within 15 days after the court directs that the appeal no longer be held in abeyance, whichever occurs first.

Â Â Â Â Â  (7) Upon the denial of a motion to correct or add to the transcript under subsection (5) of this section, or upon the making of such corrections or additions as may be ordered, whichever last occurs, the trial court shall enter an order settling the transcript and send copies thereof to each of the parties or their attorneys and to the State Court Administrator. In the absence of a motion to correct or add to the transcript, the transcript shall be deemed automatically settled 15 days after it is filed. [Formerly 19.078; 1999 c.367 Â§13; 2001 c.341 Â§1; 2001 c.962 Â§62]

Â Â Â Â Â  19.375 Cost of transcript. (1) Where more than one appeal is taken from the same judgment, only one original transcript shall be filed.

Â Â Â Â Â  (2) The cost of preparing the transcript and copy shall be paid by the party designating it to be made, except that where a party has designated additional parts of the proceedings to be included in the transcript as provided in ORS 19.250 (2), the trial court on motion of such party may direct that the cost of preparing all or part of the additional parts of the transcript be paid by the appellant if it appears that such additional parts are necessary to the determination of the appeal. The cost of preparing the original and copy of the transcript shall be taxable as part of the costs on appeal. [Formerly 19.084]

Â Â Â Â Â  19.380 Agreed narrative statement. In lieu of or in addition to a transcript, the parties may prepare an agreed narrative statement of the proceedings below or parts thereof. The narrative statement shall be signed by the parties or their attorneys and shall be filed with the trial court administrator within 30 days after the filing of the notice of appeal. When such a statement is filed, the appellant shall promptly notify the State Court Administrator, at Salem. [Formerly 19.088; 1999 c.367 Â§14]

Â Â Â Â Â  19.385 Audio records. Where the trial proceedings are recorded on audio records, the court to which the appeal is made may waive transcription and provide for hearing of the appeal on the basis of the audio records alone under such rules as the court may prescribe. The reporter shall certify and file the audio recordings with the trial court administrator immediately upon receiving notice that the appeal is to be heard on the basis of the recordings alone. [Formerly 19.069; 1999 c.367 Â§15]

Â Â Â Â Â  19.390 Bill of exceptions not required. A bill of exceptions is not required. For the purposes of section 3, Article VII (Amended) of the Oregon Constitution, the transcript, as defined in ORS 19.005, is the bill of exceptions. [Formerly 19.114]

Â Â Â Â Â  19.395 Time extensions for preparation of record. Extensions of time for the performance of any act in connection with the preparation of the record may be granted only by the court to which the appeal is made and under such rules as that court may prescribe. [Formerly 19.095]

HEARINGS ON APPEALS

Â Â Â Â Â  19.400 Where appeals heard. An appeal taken from any circuit court in any county lying east of the Cascade Mountains, except Klamath and Lake, shall be heard at Pendleton, unless otherwise ordered by the Court of Appeals if it has jurisdiction of the cause or if the cause is before the Supreme Court unless otherwise stipulated between the parties. All other appeals to the Supreme Court or to the Court of Appeals shall be heard at Salem, unless other locations are designated under ORS 1.085 (2). [Formerly 19.118]

DISPOSITION OF APPEALS

(Certification of Appeal to Supreme Court)

Â Â Â Â Â  19.405 Certification of appeal to Supreme Court. (1) When the Court of Appeals has jurisdiction of an appeal, the court, through the Chief Judge and pursuant to appellate rules, may certify the appeal to the Supreme Court in lieu of disposition by the Court of Appeals. The Court of Appeals shall provide notice of certification to the parties to the appeal.

Â Â Â Â Â  (2) The Supreme Court, by order entered within 20 days after the date of receiving certification of an appeal from the Court of Appeals under subsection (1) of this section, may accept or deny acceptance of the certified appeal. The Supreme Court, by order entered within that 20-day period, may extend by not more than 10 days the time for acceptance or denial of acceptance of the certified appeal. If the Supreme Court accepts a certified appeal, the Court of Appeals shall transmit the record of the case and the briefs of parties to the Supreme Court, the Supreme Court shall have jurisdiction of the cause, and the appeal shall be considered pending in the Supreme Court without additional notice of appeal, filing fee, undertaking or, except as the Supreme Court may require, briefs of parties. A certified appeal shall remain pending in the Court of Appeals before the Supreme Court accepts or denies acceptance, and if the Supreme Court denies acceptance or fails to accept or deny acceptance within the time provided for in this subsection. The Supreme Court shall provide notice of acceptance or denial of acceptance of certification to the parties to the appeal. [Formerly 19.210]

(Stipulated Dismissals and Settlements)

Â Â Â Â Â  19.410 Stipulated dismissals; settlement; effect of settlement on pending appeal. (1) An appellate court may dismiss an appeal at any time if the parties to the appeal stipulate to the dismissal.

Â Â Â Â Â  (2) Dismissal of an appeal shall operate as an affirmance of the judgment being appealed if the appellate court so directs in the order of dismissal.

Â Â Â Â Â  (3) If the parties to an appeal settle all or part of the matter on appeal, the trial court has jurisdiction to enter any orders or judgments that may be necessary to implement the settlement. If the settlement disposes of all issues on appeal, the appellate court may dismiss the appeal. If the settlement disposes of part of the issues on appeal, the appellate court may limit the scope of the appeal to the issues not disposed of by the settlement. [Formerly 19.111]

(Disposition on Merits)

Â Â Â Â Â  19.415 Scope of appellate review. (1) Upon an appeal from a judgment in an action at law, the scope of review shall be as provided in section 3, Article VII (Amended) of the Oregon Constitution.

Â Â Â Â Â  (2) No judgment shall be reversed or modified except for error substantially affecting the rights of a party.

Â Â Â Â Â  (3) Upon an appeal from a judgment in an equitable proceeding, the Court of Appeals shall try the cause anew upon the record.

Â Â Â Â Â  (4) When the Court of Appeals has tried a cause anew upon the record, the Supreme Court may limit its review of the decision of the Court of Appeals to questions of law. [Formerly 19.125; 2003 c.576 Â§88; 2005 c.568 Â§27]

Â Â Â Â Â  19.420 Action by appellate court on appeal; review of order granting new trial or judgment notwithstanding verdict; reversal upon loss or destruction of reporterÂs notes or audio records. (1) Upon an appeal, the court to which the appeal is made may affirm, reverse or modify the judgment or part thereof appealed from as to any or all of the parties joining in the appeal, and may include in such decision any or all of the parties not joining in the appeal, except a codefendant of the appellant against whom a several judgment might have been given in the court below; and may, if necessary and proper, order a new trial.

Â Â Â Â Â  (2) Where in the trial court a motion for judgment notwithstanding the verdict and a motion for a new trial were made in the alternative, and an appeal is taken from a judgment notwithstanding the verdict or an order granting a new trial, the court to which the appeal is made may consider the correctness of the ruling of the trial court on either or both motions if such ruling is assigned as erroneous in the brief of any party affected by the appeal, without the necessity of a cross-appeal.

Â Â Â Â Â  (3) Whenever it appears that an appeal cannot be prosecuted, by reason of the loss or destruction, through no fault of the appellant, of the reporterÂs notes or audio records, or of the exhibits or other matter necessary to the prosecution of the appeal, the judgment appealed from may be reversed and a new trial ordered as justice may require. [Formerly 19.130]

Â Â Â Â Â  19.425 Review of intermediate orders; directing restitution. Upon an appeal, the appellate court may review any intermediate order involving the merits or necessarily affecting the judgment appealed from; and when it reverses or modifies such judgment, may direct complete restitution of all property and rights lost thereby. [Formerly 19.140; 2003 c.576 Â§283]

Â Â Â Â Â  19.430 Review of trial court order granting a new trial on courtÂs own initiative. If an appeal is taken from an order of the trial court granting a new trial on its own initiative, the order shall be affirmed on appeal only on grounds set forth in the order or because of reversible error affirmatively appearing in the record. [Formerly 19.200]

Â Â Â Â Â  19.435 Memorandum decisions. The Supreme Court or the Court of Appeals may decide cases before it by means of memorandum decisions and shall prepare full opinions only in such cases as it deems proper. [Formerly 19.180]

(Attorney Fees and Penalties)

Â Â Â Â Â  19.440 Award of attorney fees authorized by statute. Any statute law of this state that authorizes or requires the award or allowance of attorney fees to a party in a civil action or proceeding, but does not expressly authorize or require that award or allowance on an appeal in the action or proceeding and does not expressly prohibit that award or allowance on an appeal, shall be construed as authorizing or requiring that award or allowance on an appeal in the action or proceeding. [Formerly 19.220]

Â Â Â Â Â  19.445 Damages upon affirmance of judgment. Whenever a judgment is affirmed on appeal, and it is for recovery of money, or personal property or the value thereof, the judgment shall be given for 10 percent of the amount thereof, for damages for the delay, unless it appears evident to the appellate court that there was probable cause for taking the appeal. [Formerly 19.160; 2003 c.576 Â§284]

(Appellate Judgment)

Â Â Â Â Â  19.450 Appellate judgment; when effective; effect of entry in trial court register; effect on judgment lien. (1) As used in this section:

Â Â Â Â Â  (a) ÂDecisionÂ means a memorandum opinion, an opinion indicating the author or an order denying or dismissing an appeal issued by the Court of Appeals or the Supreme Court. The decision shall state the courtÂs disposition of the judgment being appealed, and may provide for final disposition of the cause. The decision shall designate the prevailing party or parties, state whether a party or parties will be allowed costs and disbursements, and if so, by whom the costs and disbursements will be paid.

Â Â Â Â Â  (b) ÂAppellate judgmentÂ means the decision of the Court of Appeals or Supreme Court, or such portion of the decision as may be specified by the rule of the Supreme Court, together with an award of attorney fees or allowance of costs and disbursements, if any.

Â Â Â Â Â  (2) As to appeals from circuit and tax courts, the appellate judgment is effective when a copy of the appellate judgment is entered in the courtÂs register and mailed by the State Court Administrator to the court from which the appeal was taken. When the State Court Administrator mails a copy of the appellate judgment to the court from which the appeal was taken, the administrator also shall mail a copy to the parties to the appeal.

Â Â Â Â Â  (3) If a new trial is ordered, upon the receipt of the appellate judgment by the trial court administrator for the court below, the trial court administrator shall enter the appellate courtÂs decision in the register of the court below and thereafter the cause shall be deemed pending for trial in such court, according to the directions of the court which rendered the decision. If a new trial is not ordered, upon the receipt of the appellate judgment by the trial court administrator, a judgment shall be entered in the register according to the directions of the court which rendered the decision, in like manner and with like effect as if the same was given in the court below.

Â Â Â Â Â  (4) A party entitled to enforce an undertaking may obtain judgment against a surety by filing a request with the State Court Administrator and serving a copy of the request on the other parties and the surety. The request must identify the surety against whom judgment is to be entered and the amount of the judgment sought to be imposed against the surety. Unless otherwise directed by the appellate court, upon receiving the request the State Court Administrator shall include in the appellate judgment a judgment against the surety in the amount specified.

Â Â Â Â Â  (5) If the appellate judgment terminating an appeal contains a judgment against a surety for an undertaking, the trial court administrator shall enter the judgment against the surety in like manner and with like effect as if the judgment was given in the court below.

Â Â Â Â Â  (6) Except as provided in ORS 18.154, an appeal does not discharge the lien of a judgment and unless the judgment is reversed, the lien of the judgment merges with and continues in the affirmed or modified judgment given on appeal, from the time of the entry of the judgment in the court below. The lien of any judgment created by recording a certified copy of the judgment or a lien record abstract continues in force in the same manner as the original judgment lien as provided in this subsection. [Formerly 19.190; 1999 c.367 Â§16; 2003 c.576 Â§89]

MISCELLANEOUS

Â Â Â Â Â  19.500 Service of papers under provisions of chapter. Except as otherwise provided in this chapter, when any provision of this chapter requires that a paper be served and filed, the paper shall be served in the manner provided in ORCP 9 B on all other parties who have appeared in the action, suit or proceeding and who are not represented by the same counsel as the party serving the paper, and shall be filed, with proof of service indorsed thereon, with the trial court administrator. [Formerly 19.104]

Â Â Â Â Â  19.510 Powers of successor trial judge with respect to appeals. In case of death, resignation, expiration of the term of office or vacancy in office for any other cause of the judge before whom the matter was tried, or in case illness or other cause prevents the judge from performing the duties of judge, a successor in office or any other judge assigned to perform the duties of the judge, may take any action with respect to the appeal which the judge who tried it could take. [Formerly 19.170]

_______________



Chapter 20

Chapter 20 Â Attorney Fees; Costs and Disbursements

2005 EDITION

ATTORNEY FEES; COSTS AND DISBURSEMENTS

PROCEDURE IN CIVIL PROCEEDINGS

ATTORNEY FEES; EXPERT WITNESS FEES

20.075Â Â Â Â Â Â  Factors to be considered by court in awarding attorney fees; limitation on appellate review of attorney fee award

20.077Â Â Â Â Â Â  Determination of prevailing party; cases in which more than one claim made; prevailing party on appeal

20.080Â Â Â Â Â Â  Attorney fees for certain tort claims of $5,500 or less

20.082Â Â Â Â Â Â  Attorney fees for contract claims of $5,500 or less

20.083Â Â Â Â Â Â  Attorney fees under void or unenforceable contract

20.085Â Â Â Â Â Â  Costs and attorney fees in inverse condemnation proceedings

20.094Â Â Â Â Â Â  Attorney fees in actions or suits in which discharge in bankruptcy asserted

20.096Â Â Â Â Â Â  Reciprocity of attorney fees and costs in proceedings to enforce contract

20.097Â Â Â Â Â Â  Attorney fees and costs where defendant prevails in certain proceedings to enforce contract

20.098Â Â Â Â Â Â  Attorney fees and compensation of expert witnesses in certain proceedings for breach of warranty

20.105Â Â Â Â Â Â  Attorney fees where party disobeys court order or asserts claim, defense or ground for appeal without objectively reasonable basis

20.107Â Â Â Â Â Â  Attorney and expert witness fees and other costs on claim of unlawful discrimination; defense

OTHER COSTS

20.115Â Â Â Â Â Â  Service expenses recoverable as costs and disbursements

20.120Â Â Â Â Â Â  Costs on review of decision of officer, tribunal, or court of inferior jurisdiction

20.125Â Â Â Â Â Â  Assessment of costs and attorney fees against attorney causing mistrial

20.130Â Â Â Â Â Â  Proceeding to which state or public corporation is party

20.140Â Â Â Â Â Â  State and certain public corporations not required to advance costs; payment of costs recovered

20.150Â Â Â Â Â Â  Recovery of costs and disbursements when party represented by another

20.160Â Â Â Â Â Â  Liability of attorney of nonresident or foreign corporation plaintiff; security for costs

20.170Â Â Â Â Â Â  Qualification of and exception to security; deposit in lieu of undertaking

20.180Â Â Â Â Â Â  Effect of tender as to costs

PREVAILING PARTY FEES

20.190Â Â Â Â Â Â  Prevailing party fees

APPEALS ON ATTORNEY FEES AND OTHER COSTS

20.220Â Â Â Â Â Â  Appeal on attorney fees and costs; effect of reversal or modification

COSTS AND DISBURSEMENTS IN APPELLATE COURTS

20.310Â Â Â Â Â Â  Costs and disbursements in Supreme Court or Court of Appeals

20.320Â Â Â Â Â Â  Statement of costs and disbursements; objections

20.330Â Â Â Â Â Â  Costs and disbursements in cases of original jurisdiction

CONTINGENT FEE AGREEMENTS

20.340Â Â Â Â Â Â  Contingent fee agreement

Â Â Â Â Â  20.010 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.015 [1983 c.527 Â§3; repealed by 2001 c.417 Â§5]

Â Â Â Â Â  20.020 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.030 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  20.040 [Amended by 1979 c.284 Â§59; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.050 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.055 [1967 c.359 Â§703a; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.060 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.070 [Amended by 1977 c.544 Â§1; repealed by 1981 c.898 Â§53]

ATTORNEY FEES; EXPERT WITNESS FEES

Â Â Â Â Â  20.075 Factors to be considered by court in awarding attorney fees; limitation on appellate review of attorney fee award. (1) A court shall consider the following factors in determining whether to award attorney fees in any case in which an award of attorney fees is authorized by statute and in which the court has discretion to decide whether to award attorney fees:

Â Â Â Â Â  (a) The conduct of the parties in the transactions or occurrences that gave rise to the litigation, including any conduct of a party that was reckless, willful, malicious, in bad faith or illegal.

Â Â Â Â Â  (b) The objective reasonableness of the claims and defenses asserted by the parties.

Â Â Â Â Â  (c) The extent to which an award of an attorney fee in the case would deter others from asserting good faith claims or defenses in similar cases.

Â Â Â Â Â  (d) The extent to which an award of an attorney fee in the case would deter others from asserting meritless claims and defenses.

Â Â Â Â Â  (e) The objective reasonableness of the parties and the diligence of the parties and their attorneys during the proceedings.

Â Â Â Â Â  (f) The objective reasonableness of the parties and the diligence of the parties in pursuing settlement of the dispute.

Â Â Â Â Â  (g) The amount that the court has awarded as a prevailing party fee under ORS 20.190.

Â Â Â Â Â  (h) Such other factors as the court may consider appropriate under the circumstances of the case.

Â Â Â Â Â  (2) A court shall consider the factors specified in subsection (1) of this section in determining the amount of an award of attorney fees in any case in which an award of attorney fees is authorized or required by statute. In addition, the court shall consider the following factors in determining the amount of an award of attorney fees in those cases:

Â Â Â Â Â  (a) The time and labor required in the proceeding, the novelty and difficulty of the questions involved in the proceeding and the skill needed to properly perform the legal services.

Â Â Â Â Â  (b) The likelihood, if apparent to the client, that the acceptance of the particular employment by the attorney would preclude the attorney from taking other cases.

Â Â Â Â Â  (c) The fee customarily charged in the locality for similar legal services.

Â Â Â Â Â  (d) The amount involved in the controversy and the results obtained.

Â Â Â Â Â  (e) The time limitations imposed by the client or the circumstances of the case.

Â Â Â Â Â  (f) The nature and length of the attorneyÂs professional relationship with the client.

Â Â Â Â Â  (g) The experience, reputation and ability of the attorney performing the services.

Â Â Â Â Â  (h) Whether the fee of the attorney is fixed or contingent.

Â Â Â Â Â  (3) In any appeal from the award or denial of an attorney fee subject to this section, the court reviewing the award may not modify the decision of the court in making or denying an award, or the decision of the court as to the amount of the award, except upon a finding of an abuse of discretion.

Â Â Â Â Â  (4) Nothing in this section authorizes the award of an attorney fee in excess of a reasonable attorney fee. [1995 c.618 Â§6; 2001 c.417 Â§3]

Â Â Â Â Â  20.077 Determination of prevailing party; cases in which more than one claim made; prevailing party on appeal. (1) In any action or suit in which one or more claims are asserted for which an award of attorney fees is either authorized or required, the prevailing party on each claim shall be determined as provided in this section. The provisions of this section apply to all proceedings in the action or suit, including arbitration, trial and appeal.

Â Â Â Â Â  (2) For the purposes of making an award of attorney fees on a claim, the prevailing party is the party who receives a favorable judgment or arbitration award on the claim. If more than one claim is made in an action or suit for which an award of attorney fees is either authorized or required, the court or arbitrator shall:

Â Â Â Â Â  (a) Identify each party that prevails on a claim for which attorney fees could be awarded;

Â Â Â Â Â  (b) Decide whether to award attorney fees on claims for which the court or arbitrator is authorized to award attorney fees, and the amount of the award;

Â Â Â Â Â  (c) Decide the amount of the award of attorney fees on claims for which the court or arbitrator is required to award attorney fees; and

Â Â Â Â Â  (d) Enter a judgment that complies with the requirements of ORS 18.038 and 18.042.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, upon appeal of a judgment in an action or suit in which one or more claims are asserted for which the prevailing party may receive an award of attorney fees, the appellate court in its discretion may designate as the prevailing party a party who obtains a substantial modification of the judgment.

Â Â Â Â Â  (4) This section does not create a claim to an award of attorney fees in any action or suit in which the court or arbitrator is not otherwise authorized or required to make an award of attorney fees by contract or other law. [2001 c.417 Â§1; 2003 c.576 Â§167]

Â Â Â Â Â  20.080 Attorney fees for certain tort claims of $5,500 or less. (1) In any action for damages for an injury or wrong to the person or property, or both, of another where the amount pleaded is $5,500 or less, and the plaintiff prevails in the action, there shall be taxed and allowed to the plaintiff, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the action, if the court finds that written demand for the payment of such claim was made on the defendant not less than 10 days before the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461. However, no attorney fees shall be allowed to the plaintiff if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461, an amount not less than the damages awarded to the plaintiff.

Â Â Â Â Â  (2) If the defendant pleads a counterclaim, not to exceed $5,500, and the defendant prevails in the action, there shall be taxed and allowed to the defendant, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the counterclaim.

Â Â Â Â Â  (3) The provisions of this section do not apply to any action based on contract. [Amended by 1955 c.554 Â§1; 1979 c.525 Â§1; 1981 c.897 Â§1; 1981 c.898 Â§19; 1985 c.342 Â§7; 1985 c.618 Â§15c; 1997 c.46 Â§2; 1999 c.947 Â§1; 2001 c.542 Â§2]

Â Â Â Â Â  20.082 Attorney fees for contract claims of $5,500 or less. (1) As used in this section, ÂcontractÂ includes:

Â Â Â Â Â  (a) Express contracts;

Â Â Â Â Â  (b) Implied contracts; and

Â Â Â Â Â  (c) Instruments or documents evidencing a debt.

Â Â Â Â Â  (2) Except as provided in this section, a court shall allow reasonable attorney fees to the prevailing party on any claim based on contract if:

Â Â Â Â Â  (a) The amount of the principal together with interest due on the contract at the time the claim is filed is $5,500 or less; and

Â Â Â Â Â  (b) The contract does not contain a clause that authorizes or requires the award of attorney fees.

Â Â Â Â Â  (3) Attorney fees may not be awarded to a plaintiff under the provisions of this section unless written demand for payment of the claim was made on the defendant not less than 10 days before the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461. The failure of a plaintiff to give notice under the provisions of this subsection does not affect the ability of a defendant to claim attorney fees under the provisions of this section.

Â Â Â Â Â  (4) Attorney fees may not be awarded to a plaintiff under the provisions of this section if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461, an amount not less than the amount awarded to the plaintiff.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Contracts for insurance;

Â Â Â Â Â  (b) Contracts for which another statute authorizes or requires an award of attorney fees;

Â Â Â Â Â  (c) Any action for damages for breach of an express or implied warranty in a sale of consumer goods or services that is subject to ORS 20.098; or

Â Â Â Â Â  (d) Any action against the maker of a dishonored check that is subject to ORS 30.701. [2001 c.542 Â§1; 2005 c.22 Â§10]

Â Â Â Â Â  20.083 Attorney fees under void or unenforceable contract. A prevailing party in a civil action relating to an express or implied contract is entitled to an award of attorney fees that is authorized by the terms of the contract or by statute, even though the party prevails by reason of a claim or defense asserting that the contract is in whole or part void or unenforceable. [2003 c.393 Â§1]

Â Â Â Â Â  20.085 Costs and attorney fees in inverse condemnation proceedings. In a proceeding brought under section 18, Article I or section 4, Article XI of the Oregon Constitution by an owner of property or by a person claiming an interest in property, if the owner or other person prevails, the owner or other person shall be entitled to costs and disbursements and reasonable attorney fees at trial and on appeal. [1965 c.484 Â§1; 1981 c.897 Â§2; 1995 c.79 Â§8]

Â Â Â Â Â  20.090 [Amended by 1963 c.247 Â§1; 1973 c.553 Â§1; 1981 c.897 Â§3; repealed by 1997 c.182 Â§7]

Â Â Â Â Â  20.094 Attorney fees in actions or suits in which discharge in bankruptcy asserted. In any action or suit on a debt in which the defendant asserts a discharge in bankruptcy as a defense, the court shall award a reasonable attorney fee at trial and on appeal to the prevailing party. [1971 c.167 Â§2; 1973 c.216 Â§1; 1981 c.897 Â§4; 1995 c.618 Â§18]

Â Â Â Â Â  20.095 [1953 c.213 Â§1; repealed by 1965 c.611 Â§18]

Â Â Â Â Â  20.096 Reciprocity of attorney fees and costs in proceedings to enforce contract. (1) In any action or suit in which a claim is made based on a contract, where such contract specifically provides that attorney fees and costs incurred to enforce the provisions of the contract shall be awarded to one of the parties, the party that prevails on the claim, whether that party is the party specified in the contract or not, shall be entitled to reasonable attorney fees in addition to costs and disbursements.

Â Â Â Â Â  (2) Attorney fees provided for in a contract described in subsection (1) of this section shall not be subject to waiver by the parties to any such contract that is entered into after September 9, 1971. Any provision in such a contract that provides for a waiver of attorney fees is void.

Â Â Â Â Â  (3) As used in this section and ORS 20.097, ÂcontractÂ includes any instrument or document evidencing a debt. [1971 c.202 Â§1; 1975 c.623 Â§3; 1979 c.735 Â§1; 1981 c.898 Â§20; 1983 c.527 Â§1; 2001 c.542 Â§Â§3,3a]

Â Â Â Â Â  20.097 Attorney fees and costs where defendant prevails in certain proceedings to enforce contract. (1) In any action or suit on a contract by an assignee of any right under that contract, the maker of that contract and the plaintiff in the action or suit on that contract shall be severally liable for any attorney fees and costs that may be awarded to the defendant in the action.

Â Â Â Â Â  (2) As used in this section, ÂmakerÂ means the original party to the contract which is the subject of the action or suit who is the predecessor in interest of the plaintiff under the contract.

Â Â Â Â Â  (3) A maker shall be liable under this section only if the defense successfully asserted by the defendant existed at the time of the assignment of the contract. [1975 c.623 Â§2; 1989 c.1065 Â§1; 2001 c.542 Â§4]

Â Â Â Â Â  20.098 Attorney fees and compensation of expert witnesses in certain proceedings for breach of warranty. (1) In any action for damages for breach of an express or implied warranty in a sale of consumer goods or services where the amount pleaded is $2,500 or less and the plaintiff prevails in the action, there shall be taxed and allowed to the plaintiff, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the action, and as part of the disbursements of the action, a reasonable amount to be fixed by the court as compensation of expert witnesses, if the court finds that written demand for the payment of such claim was made on the defendant not less than 30 days before commencement of the action and that the defendant was allowed within that 30 days reasonable opportunity to inspect any property pertaining to the claim; provided, that no attorney fees at trial and on appeal or compensation of expert witnesses shall be allowed to the plaintiff if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action, an amount not less than the damages awarded to the plaintiff.

Â Â Â Â Â  (2) If the defendant prevails in an action in which the plaintiff requests attorney fees or compensation of expert witnesses under subsection (1) of this section, the court may in its discretion allow reasonable attorney fees at trial and on appeal or a reasonable amount as compensation of expert witnesses to the defendant if it finds the action to have been frivolous. [1971 c.744 Â§23; 1975 c.586 Â§1; 1981 c.897 Â§5; 1981 c.898 Â§21]

Â Â Â Â Â  20.100 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.105 Attorney fees where party disobeys court order or asserts claim, defense or ground for appeal without objectively reasonable basis. (1) In any civil action, suit or other proceeding in a circuit court or the Oregon Tax Court, or in any civil appeal to or review by the Court of Appeals or Supreme Court, the court shall award reasonable attorney fees to a party against whom a claim, defense or ground for appeal or review is asserted, if that party is a prevailing party in the proceeding and to be paid by the party asserting the claim, defense or ground, upon a finding by the court that the party willfully disobeyed a court order or that there was no objectively reasonable basis for asserting the claim, defense or ground for appeal.

Â Â Â Â Â  (2) All attorney fees paid to any agency of the state under this section shall be deposited to the credit of the agencyÂs appropriation or cash account from which the costs and expenses of the proceeding were paid or incurred. If the agency obtained an Emergency Board allocation to pay costs and expenses of the proceeding, to that extent the attorney fees shall be deposited in the General Fund available for general governmental expenses. [1983 c.763 Â§57; 1995 c.618 Â§2]

Â Â Â Â Â  20.107 Attorney and expert witness fees and other costs on claim of unlawful discrimination; defense. (1) In any civil judicial proceeding, including judicial review of an administrative proceeding based on a claim of unlawful discrimination, the court shall award to the prevailing plaintiff attorney and expert witness fees reasonably and necessarily incurred in connection with the discrimination claim, at the trial court or agency level and on appeal. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court or agency.

Â Â Â Â Â  (2) In making an award under this section, the court shall calculate attorney and expert witness fees on the basis of a reasonable hourly rate at the time the award is made, multiplied by the amount of time actually and reasonably spent in connection with the discrimination claim.

Â Â Â Â Â  (3) When an award under this section is made against a state agency or an officer or employee of a state agency, the award shall be paid by the agency directly from funds available to it.

Â Â Â Â Â  (4) As used in this section, Âunlawful discriminationÂ means discrimination based upon personal characteristics including, but not limited to, gender, national origin, age, marital status, race, religion or alienage. [1985 c.768 Â§1; 1995 c.618 Â§20]

Â Â Â Â Â  20.110 [Repealed by 1981 c.898 Â§53]

OTHER COSTS

Â Â Â Â Â  20.115 Service expenses recoverable as costs and disbursements. (1) A person who is otherwise entitled to recover costs and disbursements may recover the following amounts as part of costs and disbursements:

Â Â Â Â Â  (a) An amount paid to a sheriff for service of process or other documents under ORS 21.410.

Â Â Â Â Â  (b) An amount paid to a person other than a sheriff for service of process or other documents. Except as provided in subsection (2) of this section, the amount that may be recovered as costs and disbursements under this paragraph may not exceed the maximum amount payable to a sheriff for service of the same process or document under ORS 21.410.

Â Â Â Â Â  (2) In addition to amounts recoverable under subsection (1) of this section, a person who is otherwise entitled to recover costs and disbursements may recover the following amounts paid to a person other than a sheriff for service of process or other documents:

Â Â Â Â Â  (a) The reasonable cost of service outside this state.

Â Â Â Â Â  (b) The reasonable rate for mileage.

Â Â Â Â Â  (c) The reasonable cost of locating and serving a party when routine service methods are unsuccessful.

Â Â Â Â Â  (d) The reasonable cost of expedited service if expedited service is necessary.

Â Â Â Â Â  (3) In addition to amounts recoverable under subsections (1) and (2) of this section, a person who is otherwise entitled to recover costs and disbursements may recover amounts paid for an attempt at service made in good faith if the amounts paid would be recoverable under subsections (1) and (2) of this section had service of process or other documents been accomplished.

Â Â Â Â Â  (4) The provisions of this section do not limit the ability of a party to recover any reasonable costs of service if the party has a contract right to recover those costs. [1997 c.202 Â§1]

Â Â Â Â Â  20.120 Costs on review of decision of officer, tribunal, or court of inferior jurisdiction. When the decision of an officer, tribunal, or court of inferior jurisdiction is brought before a court for review, such review shall, for all the purposes of costs or disbursements, be deemed an appeal to such court upon errors in law, and costs therein shall be allowed and recovered accordingly.

Â Â Â Â Â  20.125 Assessment of costs and attorney fees against attorney causing mistrial. In the case of a mistrial in a civil or criminal action, if the court determines that the mistrial was caused by the deliberate misconduct of an attorney, the court, upon motion by the opposing party or upon motion of the court, shall assess against the attorney causing the mistrial costs and disbursements, as defined in ORCP 68, and reasonable attorney fees incurred by the opposing party as a result of the misconduct. [1985 c.556 Â§1; 1995 c.618 Â§3]

Â Â Â Â Â  20.130 Proceeding to which state or public corporation is party. In all actions or suits prosecuted or defended in the name and for the use of the state, or any county or other public corporation therein, the state or public corporation is liable for and may recover costs and disbursements in like manner and with like effect as in the case of natural persons. When a natural person is joined with the state as plaintiff, or the action is upon the information of such natural person, the natural person shall be liable in the first instance for the defendantÂs costs and disbursements; and such costs and disbursements shall not be recovered from the state until after execution is issued therefor against such person and returned unsatisfied in whole or in part.

Â Â Â Â Â  20.140 State and certain public corporations not required to advance costs; payment of costs recovered. When the state or any county, city or school district in this state, or an officer, employee or agent thereof appearing in a representative or other official capacity, is a party in an action or proceeding in any court in this state, that party is not required to pay in advance to a state or county officer any fee taxable as costs and disbursements in the action or proceeding. If that party is entitled to recover costs and disbursements in the action or proceeding, the amount of the fee not paid in advance shall be included in the statement of costs and disbursements claimed by the party, shall be entered as part of the judgment and, if recovered by the party, shall be paid by the party to the state or county officer entitled to receive the fee. The party shall employ reasonable effort to recover the amount of the fee. [Amended by 1983 c.763 Â§19; 1987 c.405 Â§1]

Â Â Â Â Â  20.150 Recovery of costs and disbursements when party represented by another. In an action, suit or proceeding prosecuted or defended by an executor, administrator, trustee of an express trust or person expressly authorized by statute to prosecute or defend therein, or in which a party appears by general guardian, conservator or guardian ad litem, costs and disbursements shall be recovered or not as in ordinary cases, but if recovered shall be chargeable only upon or collected from the estate, trust fund or party represented or for whom appearance is made, unless the court or judge thereof shall order such costs and disbursements to be recovered from the executor, administrator, trustee, person, guardian or conservator personally for mismanagement or bad faith in the commencement, prosecution or defense of the action, suit or proceeding. [Amended by 1961 c.344 Â§99]

Â Â Â Â Â  20.160 Liability of attorney of nonresident or foreign corporation plaintiff; security for costs. The attorney of a plaintiff who resides out of the state or is a foreign corporation, against whom costs are adjudged in favor of a defendant, is liable to the defendant therefor. If the attorney neglects to pay the same, upon the information of the defendant the attorney shall be punished as for a contempt. The attorney may relieve or discharge the attorney from such liability by filing, at the commencement of the action or suit, or at any time thereafter before judgment, an undertaking executed by one or more sufficient sureties, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case providing for the payment to the defendant of the costs and disbursements that may be adjudged to the attorney. [Amended by 1991 c.331 Â§5; 1997 c.631 Â§367; 2003 c.576 Â§285; 2005 c.22 Â§11]

Â Â Â Â Â  20.170 Qualification of and exception to security; deposit in lieu of undertaking. The sureties in the undertaking described in ORS 20.160 shall possess the qualifications of sureties in an undertaking for bail on arrest. The sufficiency of any surety or irrevocable letter of credit issuer may be excepted to by the defendant at any time within five days from notice of filing the same, and if so, they shall justify in an amount not less than $200, in like manner and with like effect as sureties for bail on arrest. Until the time for excepting to the sufficiency of the sureties or letter of credit issuers has expired or, if excepted to, until they are found sufficient, the attorney is liable as if no undertaking or letter of credit had been given. A deposit of $200 or other sum which the court or judge may direct, with the clerk, may be made in lieu of such undertaking or letter of credit. [Amended by 1991 c.331 Â§6]

Â Â Â Â Â  20.180 Effect of tender as to costs. When in any action or suit for the recovery of money or damages only, the defendant shall allege in answer that before the commencement thereof the defendant tendered to the plaintiff a certain amount of money in full payment or satisfaction of the cause, and now brings the same into court and deposits it with the clerk for the plaintiff, if such allegation of tender is found true, and the plaintiff does not recover a greater sum than the amount so tendered, the plaintiff shall not recover costs from the defendant, but the defendant shall recover costs from the plaintiff. [Amended by 2005 c.22 Â§12]

PREVAILING PARTY FEES

Â Â Â Â Â  20.190 Prevailing party fees. (1) Except as provided in subsections (2) to (5) of this section, a prevailing party in a civil action or proceeding who has a right to recover costs and disbursements in the following cases also has a right to recover, as a part of the costs and disbursements, the following additional amounts:

Â Â Â Â Â  (a) In the Supreme Court or Court of Appeals, on an appeal, $100.

Â Â Â Â Â  (b) In a circuit court:

Â Â Â Â Â  (A) When judgment is given without trial of an issue of law or fact or on an appeal, $60; or

Â Â Â Â Â  (B) When judgment is given after trial of an issue of law or fact, $85.

Â Â Â Â Â  (c) In a small claims department, a county court or justice court, one-half of the amount provided for in paragraph (b) of this subsection.

Â Â Â Â Â  (2) In lieu of the prevailing party fee provided for in subsection (1) of this section, in any civil action or proceeding in which recovery of money or damages is sought, a prevailing party who has a right to recover costs and disbursements also has a right to recover, as a part of the costs and disbursements, the following additional amounts:

Â Â Â Â Â  (a) In a circuit court:

Â Â Â Â Â  (A) When judgment is given without trial of an issue of law or fact, $275; or

Â Â Â Â Â  (B) When judgment is given after trial of an issue of law or fact, $550.

Â Â Â Â Â  (b) In a small claims department, a county court or justice court:

Â Â Â Â Â  (A) When judgment is given without trial of an issue of law or fact, $75; or

Â Â Â Â Â  (B) When judgment is given after trial of an issue of law or fact, $100.

Â Â Â Â Â  (3) In addition to the amounts provided for in subsection (2) of this section, in any civil action or proceeding in a circuit court in which recovery of money or damages is sought, the court may award to the prevailing party up to an additional $5,000 as a prevailing party fee. The court shall consider the following factors in making an award under the provisions of this subsection:

Â Â Â Â Â  (a) The conduct of the parties in the transactions or occurrences that gave rise to the litigation, including any conduct of a party that was reckless, willful, malicious, in bad faith or illegal.

Â Â Â Â Â  (b) The objective reasonableness of the claims and defenses asserted by the parties.

Â Â Â Â Â  (c) The extent to which an award of a larger prevailing party fee in the case would deter others from asserting good faith claims or defenses in similar cases.

Â Â Â Â Â  (d) The extent to which an award of a larger prevailing party fee in the case would deter others from asserting meritless claims and defenses.

Â Â Â Â Â  (e) The objective reasonableness of the parties and the diligence of the parties and their attorneys during the proceedings.

Â Â Â Â Â  (f) The objective reasonableness of the parties and the diligence of the parties in pursuing settlement of the dispute.

Â Â Â Â Â  (g) Any award of attorney fees made to the prevailing party as part of the judgment.

Â Â Â Â Â  (h) Such other factors as the court may consider appropriate under the circumstances of the case.

Â Â Â Â Â  (4) Nonprevailing parties are jointly liable for the prevailing party fees provided for in this section. A court may not award more than one prevailing party fee to a prevailing party under this section, or more than one prevailing party fee against a nonprevailing party regardless of the number of parties in the action, and, upon being paid the amount of the award, the prevailing party may not seek recovery of any additional amounts under the provisions of this section from any other nonprevailing party.

Â Â Â Â Â  (5) In any appeal from the award or denial of a prevailing party fee under subsection (2) of this section, the court reviewing the award may not modify the decision of the court in making or denying an award, or the decision of the court as to the amount of the award, except upon a finding of an abuse of discretion.

Â Â Â Â Â  (6) The prevailing party fees provided for in this section may not be awarded in the following proceedings:

Â Â Â Â Â  (a) A class action proceeding under ORCP 32.

Â Â Â Â Â  (b) A condemnation proceeding.

Â Â Â Â Â  (c) Proceedings under the provisions of ORS chapters 25, 107, 108, 109 and 110.

Â Â Â Â Â  (7) Mandatory arbitration under ORS 36.400 to 36.425 does not constitute a trial of an issue of law or fact for the purposes of this section. [1981 c.898 Â§18a; 1987 c.725 Â§6; 1989 c.1007 Â§1; 1995 c.618 Â§7; 1997 c.249 Â§13; 1997 c.801 Â§Â§56,56a; 2005 c.702 Â§93]

Â Â Â Â Â  20.210 [Amended by 1959 c.638 Â§7; 1979 c.284 Â§60; repealed by 1981 c.898 Â§53]

APPEALS ON ATTORNEY FEES AND OTHER COSTS

Â Â Â Â Â  20.220 Appeal on attorney fees and costs; effect of reversal or modification. (1) An appeal may be taken from a judgment under ORCP 68 C(4) allowing or denying attorney fees or costs and disbursements on questions of law only, as in other cases. On such appeal the statement of attorney fees or costs and disbursements, the objections thereto and the judgment rendered thereon shall constitute the trial court file, as defined in ORS 19.005.

Â Â Â Â Â  (2) If an appeal is taken from a judgment under ORS 19.205 before the trial court enters a judgment under ORCP 68 C(4), any necessary modification of the appeal shall be pursuant to rules of the appellate court.

Â Â Â Â Â  (3) When an appeal is taken from a judgment under ORS 19.205 to which an award of attorney fees or costs and disbursements relates:

Â Â Â Â Â  (a) If the appellate court reverses the judgment, the award of attorney fees or costs and disbursements shall be deemed reversed; or

Â Â Â Â Â  (b) If the appellate court modifies the judgment such that the party who was awarded attorney fees or costs and disbursements is no longer entitled to the award, the party against whom attorney fees or costs and disbursements were awarded may move for relief under ORCP 71 B(1)(e). [Amended by 1967 c.471 Â§2; 1981 c.898 Â§22; 1989 c.768 Â§7]

Â Â Â Â Â  20.230 [Repealed by 1981 c.898 Â§53]

COSTS AND DISBURSEMENTS IN APPELLATE COURTS

Â Â Â Â Â  20.310 Costs and disbursements in Supreme Court or Court of Appeals. (1) In any appeal to the Court of Appeals or review by the Supreme Court, the court shall allow costs and disbursements to the prevailing party, unless a statute provides that in the particular case costs and disbursements shall not be allowed to the prevailing party or shall be allowed to some other party, or unless the court directs otherwise. If, under a special provision of any statute, a party has a right to recover costs, such party shall also have a right to recover disbursements. On the same terms and conditions, when the Supreme Court denies a petition for review, the respondent on review is entitled to costs and disbursements reasonably incurred in connection with the petition for review.

Â Â Â Â Â  (2) Costs and disbursements on appeal to the Court of Appeals or Supreme Court or on petition for review by the Supreme Court are the filing or appearance fee, the reasonable cost for any bond or irrevocable letter of credit, the prevailing party fee provided for under ORS 20.190, the printing, including the abstract of record, required by rule of the court, postage for the filing or service of items that are required to be filed or served by law or court rule, and the transcript of testimony or other proceedings, when necessarily forming part of the record on appeal. [Amended by 1971 c.99 Â§1; 1977 c.290 Â§2; 1985 c.734 Â§13; 1987 c.314 Â§1; 1991 c.331 Â§7; 1997 c.389 Â§11]

Â Â Â Â Â  20.320 Statement of costs and disbursements; objections. Costs or disbursements shall not be allowed in the Supreme Court or Court of Appeals to a party unless the party serves on the adverse party or the adverse partyÂs attorney, and files with the State Court Administrator, a statement certified under ORCP 17 showing with reasonable certainty all costs and disbursements claimed by the party. The statement must be accompanied by proof of service on all adverse parties, and must be filed within 21 days from the date of the courtÂs decision, or within such further time as may be allowed by the court. The total of the items included in the statement of costs and disbursements thus filed, with the exception of items or amounts not allowed by law or by rules of the Supreme Court or Court of Appeals, shall be entered by the administrator as a part of the appellate judgment, in favor of the party entitled to the costs and disbursements, unless an adverse party within 14 days from date of service of the statement serves and files objections to the statement. The filing or appearance fee and the prevailing party fee under ORS 20.190 (1) shall be awarded by the court without the filing of a statement of costs and disbursements. [Amended by 1971 c.99 Â§2; 1983 c.774 Â§4; 1985 c.734 Â§14; 2003 c.518 Â§3]

Â Â Â Â Â  20.330 Costs and disbursements in cases of original jurisdiction. Litigants shall recover their costs and disbursements in cases of original jurisdiction in the Supreme Court, the same as provided in cases on appeal.

CONTINGENT FEE AGREEMENTS

Â Â Â Â Â  20.340 Contingent fee agreement. (1) In any civil action arising out of bodily injury, death or property damage, including claims for emotional injury or distress, loss of care, comfort, companionship and society, and loss of consortium, if an attorney for a plaintiff in respect to any civil action enters into an agreement with the plaintiff whereby the attorney receives as a fee a percentage of the amount of any settlement or judgment awarded to the plaintiff:

Â Â Â Â Â  (a) The contingent fee agreement shall be written in plain and simple language reasonably believed to be understandable by the plaintiff.

Â Â Â Â Â  (b) The attorney shall explain the terms and conditions of the agreement in compliance with a model explanation in plain and simple language prepared by the Oregon State Bar a reasonable time before the agreement is signed.

Â Â Â Â Â  (c) The contingent fee agreements must contain a provision allowing the plaintiff to rescind the agreement within 24 hours after signing upon written notice to the attorney.

Â Â Â Â Â  (2) Any contingent fee agreement entered into on or after September 26, 1987, that does not comply with the requirements of subsection (1) of this section is voidable. [Formerly 9.400]

_______________



Chapter 21

Chapter 21 Â Fees Generally

2005 EDITION

FEES GENERALLY

PROCEDURE IN CIVIL PROCEEDINGS

APPELLATE COURT FEES

21.010Â Â Â Â Â Â  Filing and appearance fees on appeal

21.020Â Â Â Â Â Â  Fees for seal, copies of records and other services

21.040Â Â Â Â Â Â  Filing fees in cases of original jurisdiction

CIRCUIT COURT FEES

(Filing and Appearance Fees)

21.110Â Â Â Â Â Â  Filing and appearance fees in circuit court

21.111Â Â Â Â Â Â  Filing and appearance fees in certain domestic relations cases

21.112Â Â Â Â Â Â  Additional fee for conciliation, mediation and other services and programs in certain domestic relations cases

21.114Â Â Â Â Â Â  Filing and appearance fees in adoption and change of name proceedings; trial or hearing fee

(Trial and Hearing Fees)

21.270Â Â Â Â Â Â  Trial fees

21.275Â Â Â Â Â Â  Hearing fees

(Probate Fees)

21.310Â Â Â Â Â Â  Probate filing fees and trial fee

(Miscellaneous Circuit Court Fees)

21.325Â Â Â Â Â Â  Miscellaneous circuit court fees

(Disposition of Fees)

21.335Â Â Â Â Â Â  Disposition of circuit court fees

LAW LIBRARY FEES

21.350Â Â Â Â Â Â  Law library fees

FORM FEES

21.361Â Â Â Â Â Â  Fees for forms provided by courts; exception

21.363Â Â Â Â Â Â  Court Forms Revolving Fund

SHERIFF AND PROCESS SERVER FEES

21.410Â Â Â Â Â Â  Sheriff and process server fees for services in civil actions, suits and proceedings

21.420Â Â Â Â Â Â  Itemized statement of charges

TRANSCRIPT FEES

21.470Â Â Â Â Â Â  Transcript fees; rules

LEGAL AID FEES

21.480Â Â Â Â Â Â  Legal aid and mediation program fees in circuit courts

REFEREE FEES

21.510Â Â Â Â Â Â  Referee fees

LIABILITY FOR AND PAYMENT OF FEES

21.580Â Â Â Â Â Â  Exemption of state, county and city from certain fees

21.605Â Â Â Â Â Â  Waiver or deferral of fees and costs for indigents; fees and costs as judgment for public body; waiver of cost of transcript on appeal; rules

21.607Â Â Â Â Â Â  Judgments for deferred fees and costs; interest; satisfaction; compromise prohibited

21.615Â Â Â Â Â Â  Payment of certain fees in appeal to circuit court in any criminal action other than for state crime

21.660Â Â Â Â Â Â  Advance payment of, or security for, fees for services in court proceedings

21.670Â Â Â Â Â Â  Duty of officer receiving fees to give receipted cost bill

MISCELLANEOUS PROVISIONS

21.730Â Â Â Â Â Â  Per diem and mileage for private persons performing services required by law or in execution of process

PENALTIES

21.990Â Â Â Â Â Â  Penalties

APPELLATE COURT FEES

Â Â Â Â Â  21.010 Filing and appearance fees on appeal. (1) Except as provided in subsection (2) of this section, the appellant in an appeal or the petitioner in a judicial review in the Supreme Court or the Court of Appeals shall pay a filing fee of $140 in the manner prescribed by ORS 19.265. The respondent in such case and any other person appearing in the appeal, upon entering first appearance or filing first brief in the court, shall pay to the State Court Administrator the sum of $105. The party entitled to costs and disbursements on such appeal shall recover from the opponent the amount so paid.

Â Â Â Â Â  (2) Filing and appearance fees shall not be assessed in appeals from habeas corpus proceedings under ORS 34.710, post-conviction relief proceedings under ORS 138.650, juvenile court under ORS 419A.200 and the involuntary commitment of allegedly mentally ill persons under ORS 426.135 or allegedly mentally retarded persons under ORS 427.295, or on judicial review of orders of the Psychiatric Security Review Board under ORS 161.385 (8) or orders of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (3) Filing and appearance fees shall be assessed in an appeal from an appeal to a circuit court from a justice court or municipal court in an action alleging commission of a state offense designated as a violation or an action alleging violation of a city charter or ordinance, but not in an action alleging commission of a state crime.

Â Â Â Â Â  (4) Filing and appearance fees shall only be assessed in an appeal in a contempt proceeding seeking imposition of remedial sanctions under the provisions of ORS 33.055.

Â Â Â Â Â  (5) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the appellant in an appeal or the petitioner in a judicial review in the Supreme Court or the Court of Appeals shall pay a surcharge of $42 in the manner prescribed by ORS 19.265. The respondent in the case, upon entering first appearance or filing first brief in the court, shall pay to the State Court Administrator a surcharge of $25. [Amended by 1963 c.556 Â§1; 1967 c.398 Â§3; 1969 c.198 Â§50; 1981 s.s. c.3 Â§Â§66,67; 1985 c.734 Â§15; 1987 c.852 Â§4; 1991 c.724 Â§17; 1993 c.33 Â§276; 1997 c.801 Â§27; 1999 c.1051 Â§118; 2003 c.737 Â§Â§1,3; 2005 c.702 Â§Â§1,2]

Â Â Â Â Â  Note: The amendments to 21.010 by section 3, chapter 702, Oregon Laws 2005, and section 33, chapter 843, Oregon Laws 2005, become operative January 1, 2007. See section 4, chapter 702, Oregon Laws 2005, and section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.010. (1) Except as provided in subsection (2) of this section, the appellant in an appeal or the petitioner in a judicial review in the Supreme Court or the Court of Appeals shall pay a filing fee of $154 in the manner prescribed by ORS 19.265. The respondent in such case and any other person appearing in the appeal, upon entering first appearance or filing first brief in the court, shall pay to the State Court Administrator the sum of $105. The party entitled to costs and disbursements on such appeal shall recover from the opponent the amount so paid.

Â Â Â Â Â  (2) Filing and appearance fees shall not be assessed in appeals from habeas corpus proceedings under ORS 34.710, post-conviction relief proceedings under ORS 138.650, juvenile court under ORS 419A.200 and the involuntary commitment of allegedly mentally ill persons under ORS 426.135 or allegedly mentally retarded persons under ORS 427.295, or on judicial review of orders of the Psychiatric Security Review Board under ORS 161.385 (9) or orders of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (3) Filing and appearance fees shall be assessed in an appeal from an appeal to a circuit court from a justice court or municipal court in an action alleging commission of a state offense designated as a violation or an action alleging violation of a city charter or ordinance, but not in an action alleging commission of a state crime.

Â Â Â Â Â  (4) Filing and appearance fees shall only be assessed in an appeal in a contempt proceeding seeking imposition of remedial sanctions under the provisions of ORS 33.055.

Â Â Â Â Â  21.020 Fees for seal, copies of records and other services. (1) The State Court Administrator shall collect a fee of $1 for affixing the seal of the court to a document.

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court by order may establish or authorize fees for copies of records of the appellate courts and the administrative offices of the State Court Administrator, for services relating to those records and for other services that the appellate courts or administrative offices of the State Court Administrator are authorized or required to perform for which no fees are specifically provided by law. The fee established by the Chief Justice for paper copies of records may not exceed 25 cents per page, except for records for which additional services are required. If additional services are required, fees for providing the records are subject to ORS 192.440. [Amended by 1967 c.398 Â§4; 1969 c.198 Â§51; 1971 c.193 Â§25; 1997 c.801 Â§47; 2003 c.576 Â§286; 2005 c.385 Â§1]

Â Â Â Â Â  21.030 [Repealed by 1967 c.398 Â§10]

Â Â Â Â Â  21.040 Filing fees in cases of original jurisdiction. (1) In cases of original jurisdiction in the Supreme Court, the plaintiff or moving party shall pay $35 and the defendant or respondent shall pay $20 on the filing of their first paper.

Â Â Â Â Â  (2) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, in cases of original jurisdiction in the Supreme Court, the plaintiff or moving party shall pay a surcharge of $11 and the defendant or respondent shall pay a surcharge of $6 on the filing of their first paper. [Amended by 1967 c.398 Â§5; 1997 c.801 Â§48; 2003 c.737 Â§Â§5,6; 2005 c.702 Â§Â§5,6]

Â Â Â Â Â  Note: The amendments to 21.040 by section 7, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 8, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â

21.040. In cases of original jurisdiction in the Supreme Court, the plaintiff or moving party shall pay $39 and the defendant or respondent shall pay $22 on the filing of their first paper.

Â Â Â Â Â  21.050 [Amended by 1969 c.198 Â§52; 1971 c.193 Â§26; repealed by 1981 s.s. c.1 Â§25]

Â Â Â Â Â  21.060 [1981 s.s. c.3 Â§81; 1983 c.308 Â§1; 1985 c.496 Â§16; 1995 c.658 Â§23; 1997 c.801 Â§Â§49,49a; 1997 c.872 Â§1; renumbered 21.325 in 1997]

Â Â Â Â Â  21.070 [1981 s.s. c.3 Â§82; 1983 c.763 Â§40; renumbered 21.335 in 1997]

CIRCUIT COURT FEES

(Filing and Appearance Fees)

Â Â Â Â Â  21.110 Filing and appearance fees in circuit court. (1) Except as otherwise provided in this section, at the time of filing in the circuit court of any civil action, suit or proceeding, including appeals, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party the sum of $97 as a flat and uniform filing fee. In addition, at the time of filing any appearance in any such action, suit or proceeding by any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, the clerk shall collect from the party or parties the sum of $83 as a flat and uniform filing fee.

Â Â Â Â Â  (2) In the following actions, the clerk of the circuit court shall collect the sum of $62 as a flat and uniform filing fee from the plaintiff, appellant or moving party at the time the action is filed, and shall collect the sum of $53 as a flat and uniform filing fee from any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, at the time of filing any appearance in the action:

Â Â Â Â Â  (a) Actions for the recovery of money or damages only when the amount claimed does not exceed $10,000.

Â Â Â Â Â  (b) Actions for the recovery of specific personal property when the value of the property claimed and the damages for the detention do not exceed $10,000.

Â Â Â Â Â  (c) Actions for the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $10,000.

Â Â Â Â Â  (d) Actions to enforce, marshal and foreclose liens upon personal property where the amount claimed for such liens does not exceed $10,000.

Â Â Â Â Â  (e) Actions of interpleader, and in the nature of interpleader, when the amount of money or the value of the property involved does not exceed $10,000.

Â Â Â Â Â  (f) Actions for injunctive relief under ORS chapter 90 when the amount of any damages claimed does not exceed $10,000.

Â Â Â Â Â  (3) The clerk of the court shall collect the sum of $300 as a flat and uniform filing fee from the petitioner in a proceeding under ORS 181.607 or 181.608, at the time the petition is filed. Fees collected under this subsection shall be deposited into the Judicial Department Operating Account established in ORS 1.009.

Â Â Â Â Â  (4) For purposes of subsection (2) of this section, the amount claimed, value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees as defined by ORCP 68 A.

Â Â Â Â Â  (5) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid by the person filing the paper or pleading, or if a request for a fee waiver or deferral is granted by the court. No part of any such filing fee shall be refunded to any party. The uniform fee shall cover all services to be performed by the court or clerk in any such action, suit or proceeding, except where additional fees are specially authorized by law.

Â Â Â Â Â  (6) Any plaintiff, appellant, moving party, defendant or respondent that files an action or appearance that is subject to the filing fees established under subsection (2) of this section must include in the caption of the pleading the following words: ÂClaim of not more than $10,000.Â

Â Â Â Â Â  (7) The fees imposed by this section do not apply to:

Â Â Â Â Â  (a) Protective proceedings under ORS chapter 125;

Â Â Â Â Â  (b) Proceedings for dissolution of marriage, annulment of marriage or separation;

Â Â Â Â Â  (c) Filiation proceedings under ORS 109.124 to 109.230;

Â Â Â Â Â  (d) Proceedings to determine custody or support of a child under ORS 109.103;

Â Â Â Â Â  (e) Probate, adoption or change of name proceedings;

Â Â Â Â Â  (f) Proceedings involving dwelling units to which ORS chapter 90 applies and for which the fee is provided by ORS 105.130; or

Â Â Â Â Â  (g) Any counterclaim, cross-claim or third-party claim filed by a party who has appeared in the action or proceeding.

Â Â Â Â Â  (8) The fees described in this section shall not be charged to a district attorney or to the Division of Child Support of the Department of Justice for the filing of any case, motion, document, stipulated order, process or other document relating to the provision of support enforcement services as described in ORS 25.080.

Â Â Â Â Â  (9)(a) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, at the time of filing in the circuit court of any civil action, suit or proceeding, including appeals, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party a surcharge of $29. The clerk shall also, at the time of filing any appearance in any such action, suit or proceeding upon the part of any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, collect from such party or parties a surcharge of $22.

Â Â Â Â Â  (b) In addition to the fees provided for in subsection (2) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the circuit court shall collect a surcharge of $19 from the plaintiff, appellant or moving party, and shall collect a surcharge of $14 from any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, in the actions described in subsection (2) of this section. [Amended by 1955 c.458 Â§1; 1959 c.563 Â§2; 1965 c.619 Â§8; 1971 c.621 Â§1; 1975 c.607 Â§1; 1979 c.833 Â§3; 1981 s.s. c.3 Â§Â§68,69; 1983 c.581 Â§2; 1983 c.763 Â§20; 1985 c.496 Â§1; 1995 c.273 Â§8; 1995 c.658 Â§140; 1995 c.664 Â§69; 1997 c.801 Â§Â§25,25a; 2003 c.530 Â§4; 2003 c.737 Â§Â§8a,10a; 2005 c.702 Â§Â§9,10]

Â Â Â Â Â  Note: The amendments to 21.110 by section 11, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 12, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.110. (1) Except as otherwise provided in this section, at the time of filing in the circuit court of any civil action, suit or proceeding, including appeals, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party the sum of $107 as a flat and uniform filing fee. In addition, at the time of filing any appearance in any such action, suit or proceeding by any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, the clerk shall collect from the party or parties the sum of $83 as a flat and uniform filing fee.

Â Â Â Â Â  (2) In the following actions, the clerk of the circuit court shall collect the sum of $68 as a flat and uniform filing fee from the plaintiff, appellant or moving party at the time the action is filed, and shall collect the sum of $53 as a flat and uniform filing fee from any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, at the time of filing any appearance in the action:

Â Â Â Â Â  (a) Actions for the recovery of money or damages only when the amount claimed does not exceed $10,000.

Â Â Â Â Â  (b) Actions for the recovery of specific personal property when the value of the property claimed and the damages for the detention do not exceed $10,000.

Â Â Â Â Â  (c) Actions for the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $10,000.

Â Â Â Â Â  (d) Actions to enforce, marshal and foreclose liens upon personal property where the amount claimed for such liens does not exceed $10,000.

Â Â Â Â Â  (e) Actions of interpleader, and in the nature of interpleader, when the amount of money or the value of the property involved does not exceed $10,000.

Â Â Â Â Â  (f) Actions for injunctive relief under ORS chapter 90 when the amount of any damages claimed does not exceed $10,000.

Â Â Â Â Â  (3) The clerk of the court shall collect the sum of $300 as a flat and uniform filing fee from the petitioner in a proceeding under ORS 181.607 or 181.608, at the time the petition is filed. Fees collected under this subsection shall be deposited into the Judicial Department Operating Account established in ORS 1.009.

Â Â Â Â Â  (4) For purposes of subsection (2) of this section, the amount claimed, value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees as defined by ORCP 68 A.

Â Â Â Â Â  (5) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid by the person filing the paper or pleading, or if a request for a fee waiver or deferral is granted by the court. No part of any such filing fee shall be refunded to any party. The uniform fee shall cover all services to be performed by the court or clerk in any such action, suit or proceeding, except where additional fees are specially authorized by law.

Â Â Â Â Â  (6) Any plaintiff, appellant, moving party, defendant or respondent that files an action or appearance that is subject to the filing fees established under subsection (2) of this section must include in the caption of the pleading the following words: ÂClaim of not more than $10,000.Â

Â Â Â Â Â  (7) The fees imposed by this section do not apply to:

Â Â Â Â Â  (a) Protective proceedings under ORS chapter 125;

Â Â Â Â Â  (b) Proceedings for dissolution of marriage, annulment of marriage or separation;

Â Â Â Â Â  (c) Filiation proceedings under ORS 109.124 to 109.230;

Â Â Â Â Â  (d) Proceedings to determine custody or support of a child under ORS 109.103;

Â Â Â Â Â  (e) Probate, adoption or change of name proceedings;

Â Â Â Â Â  (f) Proceedings involving dwelling units to which ORS chapter 90 applies and for which the fee is provided by ORS 105.130; or

Â Â Â Â Â  (g) Any counterclaim, cross-claim or third-party claim filed by a party who has appeared in the action or proceeding.

Â Â Â Â Â  (8) The fees described in this section shall not be charged to a district attorney or to the Division of Child Support of the Department of Justice for the filing of any case, motion, document, stipulated order, process or other document relating to the provision of support enforcement services as described in ORS 25.080.

Â Â Â Â Â  21.111 Filing and appearance fees in certain domestic relations cases. (1) In the proceedings specified in subsection (2) of this section, the clerk of the circuit court shall collect the sum of $90 as a flat and uniform filing fee from the petitioner at the time the petition is filed, and shall collect the sum of $46 as a flat and uniform filing fee from the respondent upon the respondent making an appearance.

Â Â Â Â Â  (2) The filing fee established by subsection (1) of this section shall be collected by the clerk in the following proceedings:

Â Â Â Â Â  (a) Proceedings for dissolution of marriage, annulment of marriage or separation.

Â Â Â Â Â  (b) Filiation proceedings under ORS 109.124 to 109.230.

Â Â Â Â Â  (c) Proceedings to determine custody or support of a child under ORS 109.103.

Â Â Â Â Â  (3) In addition to all other fees collected, the clerk of the circuit court shall collect from the moving party a fee of $45 at the time of the filing of a motion after entry of a judgment of marital annulment, dissolution or separation. A fee of $35 shall be charged to the responding party at the time a response is filed to the motion. The fee provided for in this subsection does not apply to any pleading under ORCP 68, 69 or 71.

Â Â Â Â Â  (4) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court. No part of any such filing fee shall be refunded to any party. The uniform fee shall cover all services to be performed by the court or clerk in any of the proceedings, except where additional fees are specially authorized by law.

Â Â Â Â Â  (5) Any petitioner or respondent that files a petition or appearance that is subject to the filing fees established under subsection (1) of this section must include in the caption of the pleading the following words: ÂDomestic relations case subject to fee under ORS 21.111.Â

Â Â Â Â Â  (6) The fees described in this section shall not be charged to a district attorney or to the Division of Child Support of the Department of Justice for the filing of any case, motion, document, stipulated order, process or other document relating to the provision of support enforcement services as described in ORS 25.080.

Â Â Â Â Â  (7)(a) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, in the proceedings specified in subsection (2) of this section the clerk of the circuit court shall collect a surcharge of $27 from the petitioner at the time the petition is filed, and shall collect a surcharge of $14 from the respondent upon the respondent making an appearance.

Â Â Â Â Â  (b) In addition to the fees provided for in subsection (3) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the circuit court shall collect from the moving party a surcharge of $14 at the time of the filing of a motion for the modification of a judgment of marital annulment, dissolution or separation, if the motion is filed more than one year after the entry of the judgment in the register of the court. [1997 c.801 Â§26; 2003 c.737 Â§Â§12,14a,14c; 2005 c.702 Â§Â§13,14]

Â Â Â Â Â  Note: The amendments to 21.111 by section 15, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 16, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.111. (1) In the proceedings specified in subsection (2) of this section, the clerk of the circuit court shall collect the sum of $99 as a flat and uniform filing fee from the petitioner at the time the petition is filed, and shall collect the sum of $51 as a flat and uniform filing fee from the respondent upon the respondent making an appearance.

Â Â Â Â Â  (2) The filing fee established by subsection (1) of this section shall be collected by the clerk in the following proceedings:

Â Â Â Â Â  (a) Proceedings for dissolution of marriage, annulment of marriage or separation.

Â Â Â Â Â  (b) Filiation proceedings under ORS 109.124 to 109.230.

Â Â Â Â Â  (c) Proceedings to determine custody or support of a child under ORS 109.103.

Â Â Â Â Â  (3) In addition to all other fees collected, the clerk of the circuit court shall collect from the moving party a fee of $50 at the time of the filing of a motion after entry of a judgment of marital annulment, dissolution or separation. A fee of $35 shall be charged to the responding party at the time a response is filed to the motion. The fee provided for in this subsection does not apply to any pleading under ORCP 68, 69 or 71.

Â Â Â Â Â  (4) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court. No part of any such filing fee shall be refunded to any party. The uniform fee shall cover all services to be performed by the court or clerk in any of the proceedings, except where additional fees are specially authorized by law.

Â Â Â Â Â  (5) Any petitioner or respondent that files a petition or appearance that is subject to the filing fees established under subsection (1) of this section must include in the caption of the pleading the following words: ÂDomestic relations case subject to fee under ORS 21.111.Â

Â Â Â Â Â  (6) The fees described in this section shall not be charged to a district attorney or to the Division of Child Support of the Department of Justice for the filing of any case, motion, document, stipulated order, process or other document relating to the provision of support enforcement services as described in ORS 25.080.

Â Â Â Â Â  21.112 Additional fee for conciliation, mediation and other services and programs in certain domestic relations cases. (1) The clerk of the court shall collect at the time a proceeding described in subsection (4) of this section is filed a fee in an amount determined by the governing body of the county to be necessary in the particular type of case, in addition to any other funds used therefor, to pay the expenses of providing:

Â Â Â Â Â  (a) Mediation under ORS 107.755 to 107.795;

Â Â Â Â Â  (b) Conciliation services under ORS 107.510 to 107.610;

Â Â Â Â Â  (c) Expedited parenting time enforcement under ORS 107.434;

Â Â Â Â Â  (d) Education programs under ORS 3.425;

Â Â Â Â Â  (e) Investigations, evaluations, examinations and referrals for services under ORS 107.425; and

Â Â Â Â Â  (f) Any other program or service to which parties may be referred or that may be ordered by that court, including programs or services established to assist the court or a family in a domestic relations case if the presiding judge for the judicial district has approved the program or service.

Â Â Â Â Â  (2) Before approving the provision of any program or service under subsection (1)(d) to (f) of this section, the presiding judge shall evaluate:

Â Â Â Â Â  (a) The need for programs and services described in subsection (1)(a) to (c) of this section and the appropriate level of funding for those programs and services; and

Â Â Â Â Â  (b) The impact on funding for the programs and services described in subsection (1)(a) to (c) of this section that would result from providing a program or service under subsection (1)(d) to (f) of this section.

Â Â Â Â Â  (3) The fees provided for in this section are in addition to all other fees that are collected by the clerk at the time the proceeding is filed. Fees collected under this section shall be paid, in the manner determined by the State Court Administrator, to the appropriate officer of the county within the first 25 days of the month following the month in which collected. The fees shall be used by the county to pay the expenses specified in subsection (1) of this section.

Â Â Â Â Â  (4) The additional fee established by this section shall be collected by the clerk:

Â Â Â Â Â  (a) In the following proceedings:

Â Â Â Â Â  (A) Proceedings for dissolution of marriage, annulment of marriage or separation.

Â Â Â Â Â  (B) Filiation proceedings under ORS 109.124 to 109.230.

Â Â Â Â Â  (C) Proceedings to determine custody or support of a child under ORS 109.103.

Â Â Â Â Â  (D) Proceedings for modifications of orders issued under subparagraphs (A) to (C) of this paragraph.

Â Â Â Â Â  (E) Proceedings under ORS 107.434.

Â Â Â Â Â  (b) For responses in any of the proceedings listed in paragraph (a) of this subsection. [1963 c.434 Â§11; 1971 c.280 Â§20; 1975 c.607 Â§2; 1979 c.833 Â§4; 1981 c.835 Â§1; 1981 s.s. c.3 Â§70; 1983 c.671 Â§6; 1983 c.763 Â§38; 1985 c.412 Â§1; 1995 c.273 Â§9; 1997 c.475 Â§Â§5,5a; 1999 c.59 Â§11; 2001 c.394 Â§1; 2003 c.737 Â§107]

Â Â Â Â Â  21.114 Filing and appearance fees in adoption and change of name proceedings; trial or hearing fee. (1) In a court having jurisdiction, the clerk of the court shall charge and collect:

Â Â Â Â Â  (a) In an adoption proceeding, a first appearance fee of $35 from the party filing the petition for adoption, and a first appearance fee of $21 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (b) In a change of name proceeding, a first appearance fee of $35 from the party filing the application for change of name, and a first appearance fee of $21 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (2) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court.

Â Â Â Â Â  (3) In any adoption or change of name proceeding in a court having jurisdiction, the clerk of the court shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a trial or hearing fee of $35.

Â Â Â Â Â  (4) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the court shall charge and collect:

Â Â Â Â Â  (a) In an adoption proceeding, a surcharge of $11 from the party filing the petition for adoption, and a surcharge of $6 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (b) In a change of name proceeding, a surcharge of $11 from the party filing the application for change of name, and a surcharge of $6 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (5) In addition to the fee provided for in subsection (3) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, in any adoption or change of name proceeding in a court having jurisdiction, the clerk of the court shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a surcharge of $11. [Formerly 21.320; 2003 c.737 Â§Â§16,17; 2005 c.702 Â§Â§17,18]

Â Â Â Â Â  Note: The amendments to 21.114 by section 19, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 20, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.114. (1) In a court having jurisdiction, the clerk of the court shall charge and collect:

Â Â Â Â Â  (a) In an adoption proceeding, a first appearance fee of $39 from the party filing the petition for adoption, and a first appearance fee of $23 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (b) In a change of name proceeding, a first appearance fee of $39 from the party filing the application for change of name, and a first appearance fee of $23 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (2) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court.

Â Â Â Â Â  (3) In any adoption or change of name proceeding in a court having jurisdiction, the clerk of the court shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a trial or hearing fee of $39.

Â Â Â Â Â  21.115 [Formerly 21.210; 1965 c.619 Â§9; renumbered 21.375]

Â Â Â Â Â

Â Â Â Â Â  21.120 [Amended by 1959 c.453 Â§1; 1963 c.519 Â§6; 1965 c.619 Â§10; 1967 c.111 Â§2; 1971 c.621 Â§2; 1981 c.571 Â§1; 1981 s.s. c.3 Â§71; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â

Â Â Â Â Â  21.130 [Amended by 1959 c.678 Â§1; 1963 c.519 Â§7; 1965 c.619 Â§11; 1967 c.111 Â§3; 1971 c.61 Â§1; 1979 c.631 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â

Â Â Â Â Â  21.140 [Amended by 1961 c.563 Â§1; 1963 c.519 Â§8; 1965 c.619 Â§12; renumbered 21.350]

Â Â Â Â Â

Â Â Â Â Â  21.150 [Amended by 1963 c.519 Â§9; repealed by 1965 c.619 Â§39]

Â Â Â Â Â

Â Â Â Â Â  21.210 [Amended by 1955 c.458 Â§2; renumbered 21.115 and then 21.375]

Â Â Â Â Â

Â Â Â Â Â  21.220 [Amended by 1963 c.519 Â§10; repealed by 1965 c.619 Â§39]

Â Â Â Â Â

Â Â Â Â Â  21.230 [Amended by 1963 c.519 Â§11; repealed by 1965 c.619 Â§39]

Â Â Â Â Â

Â Â Â Â Â  21.240 [Amended by 1959 c.563 Â§3; 1963 c.519 Â§12; repealed by 1965 c.619 Â§39]

Â Â Â Â Â

Â Â Â Â Â  21.250 [Amended by 1963 c.519 Â§13; repealed by 1965 c.619 Â§39]

Â Â Â Â Â

Â Â Â Â Â  21.260 [Amended by 1959 c.563 Â§4; 1963 c.519 Â§14; repealed by 1965 c.619 Â§39]

(Trial and Hearing Fees)

Â Â Â Â Â  21.270 Trial fees. (1) In any civil action, suit or proceeding in the circuit court, other than a protective proceeding under ORS chapter 125 or a probate, adoption or change of name proceeding, trial fees shall be collected as provided in this section.

Â Â Â Â Â  (2) The clerk of the circuit court shall collect from the plaintiff, appellant or moving party, for a trial on the merits without a jury, a trial fee of $70 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

Â Â Â Â Â  (3)(a) The clerk shall collect from the plaintiff or appellant, for a trial by a jury of more than six persons, a jury trial fee of $175 for each full or partial day of the trial. The clerk shall collect from the plaintiff or appellant, for a trial by a jury of six persons, a jury trial fee of $100 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial by jury. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

Â Â Â Â Â  (b) If the plaintiff or appellant waives a trial by jury, and the defendant or respondent desires a trial by jury, the clerk shall collect the jury trial fee from the defendant or respondent, and not from the plaintiff or appellant.

Â Â Â Â Â  (c) A case in which the jury trial fee for the first day of trial has not been paid shall be tried by the court without a jury, unless the court otherwise orders. If a case in which the jury trial fee for the first day of trial has not been paid is tried by a jury, the clerk shall tax against the losing party the total amount of the jury trial fee. The jury trial fee constitutes a monetary obligation payable to the court, and may be made part of the judgment in the case by the clerk without further notice to the debtor or further order of the court.

Â Â Â Â Â  (4) If a counterclaim, cross-claim or third party claim is tried on any day other than a day on which the claim of the plaintiff is tried, the clerk shall collect from the party asserting the counterclaim, cross-claim or third party claim the trial fee or jury trial fee, whichever is applicable, for that day, and shall not collect the applicable fee for that day from the plaintiff. If the party asserting a counterclaim, cross-claim or third party claim waives a trial by jury on the claim, and the party defending against the claim desires a trial by jury on the claim, the clerk shall collect the jury trial fee from the defending party and not from the asserting party.

Â Â Â Â Â  (5) The fees provided for in this section include any reporting of the trial proceedings, but not the preparation of transcripts of a report.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (3)(c) of this section, the fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party.

Â Â Â Â Â  (7) A court shall order that a trial fee paid under the provisions of this section be refunded to the party that paid the fee if all claims in the action or proceeding are decided without the commencement of a trial and the party that paid the fee files a motion and affidavit requesting refund of the fee not more than 15 days after entry of judgment disposing of the action or proceeding.

Â Â Â Â Â  (8)(a) In addition to the trial fee provided for in subsection (2) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party, for a trial on the merits without a jury, a surcharge on the trial fee of $21 for each full or partial day of the trial.

Â Â Â Â Â  (b) In addition to the jury trial fee provided for in subsection (3) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk shall collect from the plaintiff or appellant, for a trial by a jury of more than six persons, a surcharge on the jury trial fee of $53 for each full or partial day of the trial. The clerk shall collect from the plaintiff or appellant, for a trial by a jury of six persons, a surcharge on the jury trial fee of $30 for each full or partial day of the trial. [Amended by 1963 c.519 Â§15; 1965 c.619 Â§13; 1971 c.621 Â§4; 1975 c.607 Â§4; 1979 c.833 Â§5; 1981 s.s. c.3 Â§Â§72,73; 1983 c.763 Â§21; 1985 c.496 Â§2; 1995 c.664 Â§70; 1997 c.801 Â§51; 2003 c.737 Â§Â§19,21; 2005 c.702 Â§Â§21,22]

Â Â Â Â Â  Note: The amendments to 21.270 by section 23, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 24, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.270. (1) In any civil action, suit or proceeding in the circuit court, other than a protective proceeding under ORS chapter 125 or a probate, adoption or change of name proceeding, trial fees shall be collected as provided in this section.

Â Â Â Â Â  (2) The clerk of the circuit court shall collect from the plaintiff, appellant or moving party, for a trial on the merits without a jury, a trial fee of $77 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

Â Â Â Â Â  (3)(a) The clerk shall collect from the plaintiff or appellant, for a trial by a jury of more than six persons, a jury trial fee of $193 for each full or partial day of the trial. The clerk shall collect from the plaintiff or appellant, for a trial by a jury of six persons, a jury trial fee of $110 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial by jury. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

Â Â Â Â Â  (b) If the plaintiff or appellant waives a trial by jury, and the defendant or respondent desires a trial by jury, the clerk shall collect the jury trial fee from the defendant or respondent, and not from the plaintiff or appellant.

Â Â Â Â Â  (c) A case in which the jury trial fee for the first day of trial has not been paid shall be tried by the court without a jury, unless the court otherwise orders. If a case in which the jury trial fee for the first day of trial has not been paid is tried by a jury, the clerk shall tax against the losing party the total amount of the jury trial fee. The jury trial fee constitutes a monetary obligation payable to the court, and may be made part of the judgment in the case by the clerk without further notice to the debtor or further order of the court.

Â Â Â Â Â  (4) If a counterclaim, cross-claim or third party claim is tried on any day other than a day on which the claim of the plaintiff is tried, the clerk shall collect from the party asserting the counterclaim, cross-claim or third party claim the trial fee or jury trial fee, whichever is applicable, for that day, and shall not collect the applicable fee for that day from the plaintiff. If the party asserting a counterclaim, cross-claim or third party claim waives a trial by jury on the claim, and the party defending against the claim desires a trial by jury on the claim, the clerk shall collect the jury trial fee from the defending party and not from the asserting party.

Â Â Â Â Â  (5) The fees provided for in this section include any reporting of the trial proceedings, but not the preparation of transcripts of a report.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (3)(c) of this section, the fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party.

Â Â Â Â Â  (7) A court shall order that a trial fee paid under the provisions of this section be refunded to the party that paid the fee if all claims in the action or proceeding are decided without the commencement of a trial and the party that paid the fee files a motion and affidavit requesting refund of the fee not more than 15 days after entry of judgment disposing of the action or proceeding.

Â Â Â Â Â  21.275 Hearing fees. (1) In any civil action, suit or proceeding in the circuit court, other than a protective proceeding under ORS chapter 125 or a probate, adoption or change of name proceeding, hearing fees for reported hearings shall be collected as provided in this section. There is no hearing fee under this section for a hearing not reported.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂHearingÂ means an actual appearance of one or more parties before the court for an examination by the court without a jury, other than a trial or during a trial for which a trial fee is required, of issues of fact or law arising from a motion, application, petition or other paper filed with the court by a moving party, but does not include a conference solely for the purpose of case settlement or case scheduling.

Â Â Â Â Â  (b) ÂMoving partyÂ means a party who files with the court a motion, application, petition or other paper referred to in paragraph (a) of this subsection.

Â Â Â Â Â  (c) ÂNonmoving partyÂ means a party other than a moving party.

Â Â Â Â Â  (3) The clerk of the circuit court shall collect the hearing fees. The fee for a reported hearing is $30 if the hearing period is not more than three hours or $70 if the hearing period is more than three hours. The fee does not include the preparation of transcripts of a report.

Â Â Â Â Â  (4) If a hearing in respect to the paper filed by the moving party is required by statute or rule, the paper shall indicate whether the moving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the moving party requests reporting, the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the paper is filed. If the moving party does not request reporting and a nonmoving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (5) If a hearing in respect to the paper filed by the moving party is not required by statute or rule, the paper shall indicate whether the moving party requests a hearing. The paper also shall indicate whether the moving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the moving party requests reporting, the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the paper is filed. If the moving party does not request reporting and a nonmoving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (6) If a hearing in respect to the paper filed by the moving party is not required by statute or rule or requested by the moving party and a nonmoving party files a request for hearing with the court, the request also shall indicate whether the nonmoving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the nonmoving party requests reporting the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed. If the nonmoving party does not request reporting and the moving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (7) If a hearing in respect to the paper filed by the moving party is not required by statute or rule or requested by a party, but the court on its own motion orders a hearing and a party files a request that the hearing be reported with the court, the request shall contain an estimate of the hearing period, and the party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed. If the court on its own motion orders a hearing, no party requests reporting and the court on its own motion orders that the hearing be reported, the court order shall contain an estimate of the hearing period, and each party shall pay an equal proportionate share of the applicable hearing fee, based upon the estimate of the hearing period, before the hearing is held.

Â Â Â Â Â  (8) No paper containing a request for reporting or other request for reporting referred to in subsections (4) to (7) of this section shall be deemed filed unless the fee required by those subsections of the filing party is paid by the party.

Â Â Â Â Â  (9) The fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party.

Â Â Â Â Â  (10) In addition to the hearing fee provided for in subsection (3) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the circuit court shall collect a surcharge on the hearing fee of $9 if the hearing period is not more than three hours or $21 if the hearing period is more than three hours. [1985 c.496 Â§4; 1995 c.664 Â§71; 1997 c.801 Â§52; 2003 c.737 Â§Â§23,24; 2005 c.702 Â§Â§25,26]

Â Â Â Â Â  Note: The amendments to 21.275 by section 27, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 28, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.275. (1) In any civil action, suit or proceeding in the circuit court, other than a protective proceeding under ORS chapter 125 or a probate, adoption or change of name proceeding, hearing fees for reported hearings shall be collected as provided in this section. There is no hearing fee under this section for a hearing not reported.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂHearingÂ means an actual appearance of one or more parties before the court for an examination by the court without a jury, other than a trial or during a trial for which a trial fee is required, of issues of fact or law arising from a motion, application, petition or other paper filed with the court by a moving party, but does not include a conference solely for the purpose of case settlement or case scheduling.

Â Â Â Â Â  (b) ÂMoving partyÂ means a party who files with the court a motion, application, petition or other paper referred to in paragraph (a) of this subsection.

Â Â Â Â Â  (c) ÂNonmoving partyÂ means a party other than a moving party.

Â Â Â Â Â  (3) The clerk of the circuit court shall collect the hearing fees. The fee for a reported hearing is $33 if the hearing period is not more than three hours or $77 if the hearing period is more than three hours. The fee does not include the preparation of transcripts of a report.

Â Â Â Â Â  (4) If a hearing in respect to the paper filed by the moving party is required by statute or rule, the paper shall indicate whether the moving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the moving party requests reporting, the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the paper is filed. If the moving party does not request reporting and a nonmoving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (5) If a hearing in respect to the paper filed by the moving party is not required by statute or rule, the paper shall indicate whether the moving party requests a hearing. The paper also shall indicate whether the moving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the moving party requests reporting, the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the paper is filed. If the moving party does not request reporting and a nonmoving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (6) If a hearing in respect to the paper filed by the moving party is not required by statute or rule or requested by the moving party and a nonmoving party files a request for hearing with the court, the request also shall indicate whether the nonmoving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the nonmoving party requests reporting the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed. If the nonmoving party does not request reporting and the moving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (7) If a hearing in respect to the paper filed by the moving party is not required by statute or rule or requested by a party, but the court on its own motion orders a hearing and a party files a request that the hearing be reported with the court, the request shall contain an estimate of the hearing period, and the party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed. If the court on its own motion orders a hearing, no party requests reporting and the court on its own motion orders that the hearing be reported, the court order shall contain an estimate of the hearing period, and each party shall pay an equal proportionate share of the applicable hearing fee, based upon the estimate of the hearing period, before the hearing is held.

Â Â Â Â Â  (8) No paper containing a request for reporting or other request for reporting referred to in subsections (4) to (7) of this section shall be deemed filed unless the fee required by those subsections of the filing party is paid by the party.

Â Â Â Â Â  (9) The fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party.

Â Â Â Â Â  21.280 [1959 c.563 Â§1; 1963 c.519 Â§16; repealed by 1965 c.619 Â§39]

(Probate Fees)

Â Â Â Â Â  21.310 Probate filing fees and trial fee. (1) Except as provided in ORS 114.515, in a court having probate jurisdiction, the clerk of the court shall charge and collect the following fees for the filing of the initial papers in any probate proceeding, including petitions for the appointment of personal representatives, probate of wills and contest of wills, or in any conservatorship proceeding:

______________________________________________________________________________

Â Â Â Â Â  Where the amount of the estate is:

Â Â Â Â Â  1. Not more than $10,000Âa fee of $21.

Â Â Â Â Â  2. More than $10,000 and not more than $25,000Âa fee of $70.

Â Â Â Â Â  3. More than $25,000 and not more than $50,000Âa fee of $140.

Â Â Â Â Â  4. More than $50,000 and not more than $100,000Âa fee of $210.

Â Â Â Â Â  5. More than $100,000 and not more than $500,000Âa fee of $280.

Â Â Â Â Â  6. More than $500,000 and not more than $1,000,000Âa fee of $350.

Â Â Â Â Â  7. More than $1,000,000Âa fee of $420.

______________________________________________________________________________

Â Â Â Â Â  (2) In determining fees under subsection (1) of this section in a probate proceeding, the amount of a settlement in a wrongful death action brought for the benefit of the decedentÂs surviving spouse or dependents is not part of the estate.

Â Â Â Â Â  (3) In a court having probate jurisdiction, the clerk shall charge and collect a fee of $21 for the filing of the initial papers in any guardianship proceeding.

Â Â Â Â Â  (4) In a court having probate jurisdiction, the clerk shall charge and collect a fee of $7 at the time of filing a will without a petition for probate.

Â Â Â Â Â  (5) At the time of filing any answer, motion or objection in a probate proceeding or protective proceeding under ORS chapter 125, the party filing the answer, motion or objection shall pay a fee of $17 to the clerk.

Â Â Â Â Â  (6) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court.

Â Â Â Â Â  (7) In any probate proceeding or protective proceeding under ORS chapter 125 in a court having probate jurisdiction, the clerk shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a trial or hearing fee of $35.

Â Â Â Â Â  (8)(a) In addition to the fees provided for in subsection (1) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, the clerk of a circuit court shall charge and collect the following surcharges for the filing of the initial papers in any probate proceeding, including petitions for the appointment of personal representatives, probate of wills and contest of wills, or in any conservatorship proceeding:

______________________________________________________________________________

Â Â Â Â Â  Where the amount of the estate is:

Â Â Â Â Â  1. Not more than $10,000Â$6.

Â Â Â Â Â  2. More than $10,000 and not more than $25,000Â$21.

Â Â Â Â Â  3. More than $25,000 and not more than $50,000Â$42.

Â Â Â Â Â  4. More than $50,000 and not more than $100,000Â$63.

Â Â Â Â Â  5. More than $100,000 and not more than $500,000Â$84.

Â Â Â Â Â  6. More than $500,000 and not more than $1,000,000Â$105.

Â Â Â Â Â  7. More than $1,000,000Â$126.

______________________________________________________________________________

Â Â Â Â Â  (b) In addition to the fee provided for in subsection (3) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, the clerk of a circuit court shall charge and collect a surcharge of $6 for the filing of the initial papers in any guardianship proceeding.

Â Â Â Â Â  (c) In addition to the fee provided for in subsection (4) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, the clerk of a circuit court shall charge and collect a surcharge of $2 at the time of filing a will without a petition for probate.

Â Â Â Â Â  (d) In addition to the fee provided for in subsection (5) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, at the time of filing in circuit court any answer, motion or objection in a probate proceeding or protective proceeding under ORS chapter 125, the party filing the answer, motion or objection shall pay a surcharge of $5 to the clerk.

Â Â Â Â Â  (e) In addition to the fee provided for in subsection (7) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, the clerk of a circuit court shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a surcharge on the trial or hearing fee of $11. [Amended by 1955 c.458 Â§3; 1965 c.619 Â§14; 1971 c.621 Â§5; 1973 c.506 Â§1; 1975 c.607 Â§5; 1979 c.833 Â§6; 1981 s.s. c.3 Â§74; 1985 c.496 Â§5; 1995 c.664 Â§72; 1997 c.801 Â§28; 2003 c.737 Â§Â§26,27; 2005 c.702 Â§Â§29,30]

Â Â Â Â Â  Note: The amendments to 21.310 by section 31, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 32, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.310. (1) Except as provided in ORS 114.515, in a court having probate jurisdiction, the clerk of the court shall charge and collect the following fees for the filing of the initial papers in any probate proceeding, including petitions for the appointment of personal representatives, probate of wills and contest of wills, or in any conservatorship proceeding:

______________________________________________________________________________

Â Â Â Â Â  Where the amount of the estate is:

Â Â Â Â Â  1. Not more than $10,000Âa fee of $23.

Â Â Â Â Â  2. More than $10,000 and not more than $25,000Âa fee of $77.

Â Â Â Â Â  3. More than $25,000 and not more than $50,000Âa fee of $154.

Â Â Â Â Â  4. More than $50,000 and not more than $100,000Âa fee of $231.

Â Â Â Â Â  5. More than $100,000 and not more than $500,000Âa fee of $308.

Â Â Â Â Â  6. More than $500,000 and not more than $1,000,000Âa fee of $385.

Â Â Â Â Â  7. More than $1,000,000Âa fee of $462.

______________________________________________________________________________

Â Â Â Â Â  (2) In determining fees under subsection (1) of this section in a probate proceeding, the amount of a settlement in a wrongful death action brought for the benefit of the decedentÂs surviving spouse or dependents is not part of the estate.

Â Â Â Â Â  (3) In a court having probate jurisdiction, the clerk shall charge and collect a fee of $23 for the filing of the initial papers in any guardianship proceeding.

Â Â Â Â Â  (4) In a court having probate jurisdiction, the clerk shall charge and collect a fee of $8 at the time of filing a will without a petition for probate.

Â Â Â Â Â  (5) At the time of filing any answer, motion or objection in a probate proceeding or protective proceeding under ORS chapter 125, the party filing the answer, motion or objection shall pay a fee of $19 to the clerk.

Â Â Â Â Â  (6) A paper or pleading shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court.

Â Â Â Â Â  (7) In any probate proceeding or protective proceeding under ORS chapter 125 in a court having probate jurisdiction, the clerk shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a trial or hearing fee of $39.

Â Â Â Â Â  21.313 [1959 c.452 Â§2; 1967 c.111 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  21.315 [Formerly 21.360; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.320 [Amended by 1963 c.519 Â§17; 1965 c.619 Â§15; 1967 c.534 Â§10; 1971 c.621 Â§6; 1975 c.607 Â§6; 1979 c.833 Â§7; 1981 s.s. c.3 Â§Â§75,76; 1985 c.496 Â§7; 1997 c.801 Â§29; renumbered 21.114 in 1997]

(Miscellaneous Circuit Court Fees)

Â Â Â Â Â  21.325 Miscellaneous circuit court fees. (1) In the circuit court there shall be charged and collected in advance by the clerk of the court the following fees for the following purposes and services:

Â Â Â Â Â  (a) Making transcription of a judgment entered in the register, $6.

Â Â Â Â Â  (b) Filing and entering transcript of judgment, $6.

Â Â Â Â Â  (c) Filing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125 or copy of child custody determination of another state filed as provided in ORS 109.787, $35.

Â Â Â Â Â  (d) Issuing writs of execution or writs of garnishment, $7 for each writ.

Â Â Â Â Â  (e) Preparing a certified copy of a satisfaction document under ORS 18.225 (5), $5.

Â Â Â Â Â  (f) Issuing an order under ORS 18.265 requiring a judgment debtor to appear when the order is issued by any court other than the court in which the original judgment was entered, $4.

Â Â Â Â Â  (g) Issuing notices of restitution as provided in ORS 105.151, $3 for each notice.

Â Â Â Â Â  (h) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as the Chief Justice of the Supreme Court may establish or authorize, except that a fee may not be charged for location or inspection of court records.

Â Â Â Â Â  (2) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the court shall charge and collect the following surcharges on the following services:

Â Â Â Â Â  (a) Making transcription of a judgment entered in the register, $2.

Â Â Â Â Â  (b) Filing and entering transcript of judgment, $2.

Â Â Â Â Â  (c) Filing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125 or copy of child custody determination of another state filed as provided in ORS 109.787, $11.

Â Â Â Â Â  (d) Issuing writs of execution or writs of garnishment, $1 for each writ.

Â Â Â Â Â  (e) Preparing a certified copy of a satisfaction document under ORS 18.225 (5), $2.

Â Â Â Â Â  (f) Issuing an order under ORS 18.265 requiring a judgment debtor to appear when the order is issued by any court other than the court in which the original judgment was entered, $1.

Â Â Â Â Â  (g) Issuing notices of restitution as provided in ORS 105.151, $1 for each notice. [Formerly 21.060; 1999 c.649 Â§43; 2001 c.596 Â§42; 2003 c.737 Â§Â§29,30a,30c; 2005 c.702 Â§Â§33,34]

Â Â Â Â Â  Note: The amendments to 21.325 by section 35, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 36, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  21.325. In the circuit court there shall be charged and collected in advance by the clerk of the court the following fees for the following purposes and services:

Â Â Â Â Â  (1) Making transcription of a judgment entered in the register, $7.

Â Â Â Â Â  (2) Filing and entering transcript of judgment, $7.

Â Â Â Â Â  (3) Filing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125 or copy of child custody determination of another state filed as provided in ORS 109.787, $39.

Â Â Â Â Â  (4) Issuing writs of execution or writs of garnishment, $7 for each writ.

Â Â Â Â Â  (5) Preparing a certified copy of a satisfaction document under ORS 18.225 (5), $6.

Â Â Â Â Â  (6) Issuing an order under ORS 18.265 requiring a judgment debtor to appear when the order is issued by any court other than the court in which the original judgment was entered, $4.

Â Â Â Â Â  (7) Issuing notices of restitution as provided in ORS 105.151, $3 for each notice.

Â Â Â Â Â  (8) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as the Chief Justice of the Supreme Court may establish or authorize, except that a fee may not be charged for location or inspection of court rec- ords.

Â Â Â Â Â  21.330 [Amended by 1961 c.563 Â§2; 1963 c.519 Â§18; repealed by 1965 c.619 Â§39]

(Disposition of Fees)

Â Â Â Â Â  21.335 Disposition of circuit court fees. Except as otherwise specifically provided by law, all fees collected by the clerk of a circuit court shall be deposited in the General Fund available for general governmental expenses. [Formerly 21.070]

Â Â Â Â Â  21.340 [Amended by 1963 c.519 Â§19; repealed by 1965 c.619 Â§39]

LAW LIBRARY FEES

Â Â Â Â Â  21.350 Law library fees. (1) In counties containing more than 400,000 inhabitants, according to the latest federal decennial census, or when directed as provided in ORS 9.840, the clerk of the court shall collect in each civil suit, action or proceeding filed in the circuit or county court a law library fee determined by the county court or board of county commissioners in an amount not greater than 33 percent of the filing fee provided by law, except that the amount shall be rounded up to the next full dollar.

Â Â Â Â Â  (2) The fees provided for in this section shall be collected in the same manner as other fees are collected in the suit, action or proceeding, and is in addition to the other fees provided by law.

Â Â Â Â Â  (3) The fee provided in subsection (1) of this section may be collected if the county owns and maintains, or hereafter may acquire, own or maintain under the provisions of ORS 9.840 and 9.850, a law library at the county seat, available at all reasonable times to the use of litigants, and permitted to be used by all attorneys at law duly admitted to practice in this state, without additional fees to such litigants or attorneys.

Â Â Â Â Â  (4) For the purpose of imposing the law library fee provided for in this section in cases that are subject to the filing fees established by ORS 105.130, the percentage figure provided for under subsection (1) of this section shall be applied to the sum of the fee established by ORS 105.130 (2) and the surcharge established under ORS 105.130 (6). If the defendant demands a trial in the action, the percentage figure provided for under subsection (1) of this section shall be applied to the additional filing fee required of the plaintiff under ORS 105.130 (3), and to the sum of the filing fee required of the defendant under ORS 105.130 (3) and the surcharge established under ORS 105.130 (6). [Formerly 21.140; 1973 c.381 Â§6; 1981 s.s. c.3 Â§77; 1997 c.801 Â§46]

Â Â Â Â Â  Note: Section 84 (1), chapter 737, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 84. (1) Notwithstanding ORS 21.350, the amount of the law library fee collected by the clerk of a court under ORS 21.350 in each civil suit, action or proceeding filed in a circuit court on and after September 1, 2003, and before January 1, 2007, may not exceed the amount of the fee collected by the clerk in the 2001-2003 biennium. [2003 c.737 Â§84(1); 2003 c.737 Â§84a(1); 2005 c.702 Â§92(1)]

Â Â Â Â Â  21.360 [Amended by 1955 c.458 Â§4; renumbered 21.315]

FORM FEES

Â Â Â Â Â  21.361 Fees for forms provided by courts; exception. (1) The State Court Administrator may prescribe and charge a reasonable price, covering the costs of labor and material, for any forms provided by the courts of this state. The sums so collected shall be paid over to the State Treasurer and credited to the Court Forms Revolving Fund.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no charge shall be made for forms made available under the provisions of ORS 107.700 to 107.735 or 124.005 to 124.040. [1991 c.790 Â§21; 1995 c.666 Â§11]

Â Â Â Â Â  21.363 Court Forms Revolving Fund. There is established in the General Fund of the State Treasury the Court Forms Revolving Fund. Moneys in the revolving fund are continuously appropriated to the Judicial Department for the purpose of paying the costs of labor and materials incurred by the courts of this state in providing forms as provided in ORS 21.361. [1991 c.790 Â§22; 2005 c.22 Â§13]

Â Â Â Â Â  21.370 [Amended by 1963 c.519 Â§20; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.375 [Formerly 21.210 and then 21.115; 1971 c.621 Â§7; 1975 c.607 Â§8; 1979 c.833 Â§8; 1981 c.883 Â§30; 1981 c.898 Â§23; 1981 s.s. c.3 Â§83; 1985 c.496 Â§17; 1995 c.559 Â§56; 1997 c.872 Â§3; renumbered 5.125 in 1997]

Â Â Â Â Â  21.380 [Amended by 1963 c.519 Â§21; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.385 [Formerly 46.223; repealed by 1999 c.59 Â§12]

SHERIFF AND PROCESS SERVER FEES

Â Â Â Â Â  21.410 Sheriff and process server fees for services in civil actions, suits and proceedings. (1) The sheriff of a county shall collect the following fees in civil actions, suits and proceedings for each case delivered to the office of the sheriff:

Â Â Â Â Â  (a) $28 for serving summons, subpoena, citation, order, notice, including notice of seizure and sale of personal or real property, notice of restitution and notice of seizure under writ of attachment or execution, or similar documents, including small claims or writ of execution, directed to not more than two parties at the same address. If service is requested for more than two parties at the same address, the fee is $15 for each party at the same address. The fee authorized by this paragraph shall not be charged to the state in civil actions, suits and proceedings where one party is a person who has been appointed counsel at state expense.

Â Â Â Â Â  (b) For seizure and sale of personal or real property, enforcement of writ of execution of judgment of restitution, or other enforcement or seizure under writ of attachment or execution, or other process or proceeding, $47, and, in addition, such sums as may be reasonable and necessary to secure each keeper or custodian of property in custody, the expense of inventory of property in custody and expense incurred in newspaper advertising required by law in the execution of process.

Â Â Â Â Â  (c) For making a conveyance of real property sold on any process, $15, to be paid by, or for, the grantee.

Â Â Â Â Â  (d) For making a copy of any process, order, notice or other instrument in writing, when necessary to complete the service thereof, for each folio, $3; but no charge shall be made for copy of complaint or other paper not actually made by the sheriff.

Â Â Â Â Â  (e) For entering and processing distraint warrants for state agencies, $6.25 each.

Â Â Â Â Â  (2) Persons other than a sheriff serving process and other documents may charge any fee agreed to between the server and the person requesting service.

Â Â Â Â Â  (3) Fees collected for service by the sheriff shall be retained for the benefit of the county where the party to be served cannot be found.

Â Â Â Â Â  (4) No mileage or commission shall be collected by a sheriff for service of any document or process but in any service involving travel in excess of 75 miles round trip an additional fee not to exceed $25 may be billed and collected by a sheriff. Mileage shall be measured from the location at which the service is made to the circuit court in that county.

Â Â Â Â Â  (5) Amounts paid for service of process and other documents may be recovered as costs and disbursements to the extent provided by ORS 20.115.

Â Â Â Â Â  (6) A sheriff may not collect a fee under this section for serving a foreign restraining order or an order that only grants relief under ORS 107.095 (1)(c).

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂFolioÂ means 100 words, counting two figures as one word. Any portion of a folio, when the whole paper contains less than a folio, or when such portion is an excess over the last folio, shall be deemed a folio.

Â Â Â Â Â  (b) ÂForeign restraining orderÂ means a restraining order that is a foreign judgment as defined by ORS 24.105. [Amended by 1959 c.620 Â§1; 1965 c.619 Â§16; 1969 c.252 Â§1; 1973 c.393 Â§1; 1975 c.607 Â§9; 1977 c.547 Â§1; 1979 c.833 Â§9; 1981 c.835 Â§2; 1981 c.883 Â§31; 1989 c.910 Â§1; 1989 c.1053 Â§1; 1991 c.594 Â§1; 1995 c.559 Â§53; 1995 c.583 Â§1; 1997 c.202 Â§2; 1997 c.249 Â§14; 1999 c.1052 Â§8; 2001 c.104 Â§4; 2001 c.962 Â§86; 2003 c.304 Â§Â§6,7]

Â Â Â Â Â  21.420 Itemized statement of charges. The return on any summons, process, subpoena or other paper served by a sheriff shall be accompanied by a subjoined itemized statement of the charges made for the service thereof, including the mileage actually and necessarily traveled in making the service.

Â Â Â Â Â  21.460 [Amended by 1961 c.446 Â§1; 1975 c.607 Â§10; 1979 c.833 Â§10; 1981 s.s. c.3 Â§Â§84,85; repealed by 1985 c.496 Â§32]

TRANSCRIPT FEES

Â Â Â Â Â  21.470 Transcript fees; rules. (1) A reporter appointed under ORS 8.340 (2) may not charge more than $2.50 per page for the original transcript, or more than 25 cents per page for each additional copy, for preparing transcripts on appeal as provided in ORS 8.350.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a reporter employed by one of the parties may charge fees as agreed to between the reporter and all of the parties to the proceeding for preparing transcripts on appeal as provided in ORS 8.350. The reporter and the parties shall agree to the fees to be charged prior to the commencement of the proceeding to be recorded. Any fees agreed upon shall be charged to parties joining the proceeding after the commencement of the proceeding for preparing transcripts on appeal as provided in ORS 8.350.

Â Â Â Â Â  (3) A reporter employed by one of the parties may not charge a public body, as defined by ORS 174.109, fees for preparing transcripts on appeal as provided in ORS 8.350 that exceed the fees established by subsection (1) of this section.

Â Â Â Â Â  (4) Each page of the original transcript on appeal prepared by a reporter under this section must be prepared as specified by rules for transcripts on appeal adopted by the Supreme Court.

Â Â Â Â Â  (5) Except as otherwise provided by law, the fees for preparing a transcript requested by a party shall be paid forthwith by the party, and when paid shall be taxable as disbursements in the case. The fees for preparing a transcript requested by the court, and not by a party, shall be paid by the state from funds available for the purpose.

Â Â Â Â Â  (6) When the court provides personnel to prepare transcripts from audio records of court proceedings, the transcript fees provided in subsection (1) of this section to be paid by a party shall be paid to the clerk of the court. [Amended by 1959 c.446 Â§1; 1971 c.565 Â§15; 1973 c.195 Â§1; 1979 c.833 Â§11; 1981 s.s. c.3 Â§86; 1987 c.796 Â§1; 2005 c.164 Â§1]

Note: Section 2, chapter 164, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 21.470 by section 1 of this 2005 Act apply only to transcripts requested on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.164 Â§2]

LEGAL AID FEES

Â Â Â Â Â  21.480 Legal aid and mediation program fees in circuit courts. (1) In all counties wherein legal representation is provided for the poor without fee by a nonprofit legal aid program operating under the Legal Services Program established pursuant to ORS 9.572, the clerk of the circuit court shall collect the fees provided for in subsection (2) of this section to assist in defraying the operating costs of the legal aid program and to fund mediation programs offered through the State Department of Agriculture. The fees provided for in subsection (2) of this section are in addition to all other fees collected by the clerk of the court and shall be collected by the clerk in the same manner that other fees are collected by the clerk.

Â Â Â Â Â  (2) The clerk shall collect the following fees from the plaintiff or other moving party in each civil suit, action or proceeding in the circuit court when the plaintiff or party files the first paper in the suit, action or proceeding, and from a defendant or respondent when the defendant or respondent files an appearance in the suit, action or proceeding:

Â Â Â Â Â  (a) $9.50, for filings in the small claims department of a circuit court.

Â Â Â Â Â  (b) $18, upon the filing of a complaint that is subject to the filing fee established under ORS 105.130 (2). If the defendant demands a trial, the clerk shall collect a fee of $38 from the defendant, and an additional fee of $21 from the plaintiff. In no event shall the plaintiff in an action subject to the filing fee established under ORS 105.130 be required to pay a total fee of more than $39 under the provisions of this subsection.

Â Â Â Â Â  (c) $33, if the action, suit or proceeding is subject to the filing fees established by ORS 21.111.

Â Â Â Â Â  (d) $30, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (2).

Â Â Â Â Â  (e) $38, for any other filings in a circuit court not specifically provided for in this subsection, including all probate proceedings, protective proceedings under ORS chapter 125, adoption proceedings and change of name proceedings.

Â Â Â Â Â  (3) In addition to the fees provided for in ORS 21.010, the State Court Administrator shall collect a fee of $55 from an appellant or petitioner whenever a filing fee is collected under ORS 21.010 and a fee of $15 from each respondent whenever an appearance fee is collected under ORS 21.010.

Â Â Â Â Â  (4) All fees collected by the clerk under this section shall be deposited with the State Court Administrator. All fees collected under this section shall be distributed in the manner provided by ORS 9.574.

Â Â Â Â Â  (5) Ten percent of the funds deposited with the State Court Administrator under this section shall be transferred by the State Court Administrator on a monthly basis to the State Department of Agriculture, until such time as the amount specified under subsection (6) of this section has been transferred to the State Department of Agriculture for the biennium. Moneys transferred to the State Department of Agriculture under this section are continuously appropriated to the department and may be used by the department only for the purpose of funding mediation programs established by the department. Moneys appropriated to the department under this subsection may not be used by the department to fund the costs of conducting individual farm credit mediations. The department shall consult with the director of the Mark O. Hatfield School of Government in establishing and operating mediation programs funded under this subsection.

Â Â Â Â Â  (6) The amount transferred by the State Court Administrator to the State Department of Agriculture under subsection (5) of this section may not exceed $150,000 in any biennium. [1977 c.112 Â§1; 1981 c.664 Â§1; 1983 c.114 Â§1; 1985 c.342 Â§5; 1989 c.385 Â§1; 1997 c.801 Â§Â§45,45a; 2003 c.737 Â§Â§92,94,96; 2003 c.791 Â§Â§8,8a; 2005 c.817 Â§2]

Â Â Â Â Â  21.485 [1977 c.112 Â§2; 1981 c.664 Â§2; 1983 c.114 Â§2; 1985 c.342 Â§6; 1989 c.385 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  21.490 [1977 c.112 Â§3; 1983 c.763 Â§39; repealed by 1997 c.801 Â§77]

REFEREE FEES

Â Â Â Â Â  21.510 Referee fees. The fees of referees shall be fixed by the court, but the parties may agree in writing upon any other rate of compensation and thereupon such rate shall be allowed.

Â Â Â Â Â  21.520 [1979 c.429 Â§1; renumbered 205.245]

Â Â Â Â Â  21.530 [1979 c.429 Â§2; renumbered 205.255]

Â Â Â Â Â  21.560 [Repealed by 1983 c.763 Â§24]

Â Â Â Â Â  21.570 [Amended by 1965 c.619 Â§17; 1967 c.398 Â§6; repealed by 1983 c.763 Â§24]

LIABILITY FOR AND PAYMENT OF FEES

Â Â Â Â Â  21.580 Exemption of state, county and city from certain fees. None of the fees prescribed in ORS 21.325 for services in the circuit court shall be collected from the state or from the county in which the court is located or from a city in the county in which the court is located. [Amended by 1965 c.619 Â§18; 1981 s.s. c.3 Â§87; 1983 c.763 Â§22; 1985 c.496 Â§26; 1991 c.790 Â§3]

Â Â Â Â Â  21.590 [Repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  21.600 [Amended by 1965 c.619 Â§19; 1967 c.398 Â§7; repealed by 1985 c.496 Â§32]

Â Â Â Â Â  21.605 Waiver or deferral of fees and costs for indigents; fees and costs as judgment for public body; waiver of cost of transcript on appeal; rules. (1)(a) The Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals, a judge of a circuit or county court, the judge of the Oregon Tax Court, a tax court magistrate or a justice of the peace may waive in whole or in part, defer in whole or in part, or both, all fees and court costs payable by a party to a particular civil action or proceeding in the court of the justice, judge or magistrate, upon application by the party, if the justice, judge or magistrate finds that the party is unable to pay all or any part of the fees and costs. Waiver or deferral of an inmateÂs fees and court costs is subject to ORS 30.642 to 30.650.

Â Â Â Â Â  (b) A fee may not be charged for filing an application under paragraph (a) of this subsection.

Â Â Â Â Â  (c) All amounts deferred under this subsection constitute a monetary obligation payable to the public body to which the fees and court costs are owed, and may be made part of the judgment or other final written disposition of the action or proceeding by the clerk of the court or by the State Court Administrator without further notice to the debtor or further order of the court.

Â Â Â Â Â  (d) The judgment or other final written disposition of the action or proceeding may provide that all or part of deferred amounts be waived if the court determines that the person is unable to pay the deferred amounts or may require the payment of the deferred amounts not later than a date certain. A default in payment by the person so ordered to pay shall subject the person to a contempt proceeding.

Â Â Â Â Â  (e) A judgment or other final written disposition rendered under this subsection may be filed and entered as a judgment in any county in this state.

Â Â Â Â Â  (2) If fees and court costs payable by a party to a civil action or proceeding have been waived or deferred under subsection (1) of this section, that party is not required to pay any fees or costs so waived or deferred except as provided in subsection (1) of this section and ORS 30.642 to 30.650, and any pleading, petition, application, request, motion, claim, demand, exception or other paper or appearance presented by that party for filing or acceptance in the action or proceeding shall be filed or accepted without the payment of any such fees or costs.

Â Â Â Â Â  (3)(a) In a civil action or proceeding, the court to which an appeal is taken may waive in whole or in part, defer in whole or in part, or partially waive and partially defer the expense of preparing a transcript on appeal, if:

Â Â Â Â Â  (A) The party requesting the transcript is unable to pay the expense of preparing the transcript; and

Â Â Â Â Â  (B) The party requesting the transcript makes a prima facie showing that the transcript is necessary to prosecute the appeal and would reveal reversible error in the action or proceeding.

Â Â Â Â Â  (b) In any civil action or proceeding in which the court waives or defers any part of the expense of preparing a transcript on appeal, the court shall authorize preparation of only so much of the transcript as is necessary to prosecute the appeal.

Â Â Â Â Â  (c) To the extent that the court waives or defers any part of the expense of preparing a transcript on appeal, the State Court Administrator shall pay the expense out of funds appropriated for that purpose.

Â Â Â Â Â  (d) If the court defers payment of any part of the expense of preparing a transcript, and any part of the deferred expense remains unpaid at the conclusion of the appeal, the unpaid amounts may be made part of the judgment or other final written disposition of the action or proceeding in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (e) If costs on appeal are awarded to a party who has obtained a waiver or deferral under this subsection, any portion of the costs awarded for the expense of preparing the transcript on appeal shall be ordered paid to the State Court Administrator to the extent that the waived or deferred expense was paid by the State Court Administrator.

Â Â Â Â Â  (f) Waiver or deferral of an inmateÂs expenses under this subsection is subject to ORS 30.642 to 30.650.

Â Â Â Â Â  (4) In any case in which fees and court costs have been waived or deferred under this section, a judgment or other final written disposition shall be rendered as in other cases, but the state is not liable for the payment of any fees or costs awarded against a party whose fees or costs have been waived or deferred.

Â Â Â Â Â  (5) In the exercise of the authority granted by ORS 1.002, the Chief Justice of the Supreme Court may provide by rule standards and practices for waiver or deferral of fees, court costs and expenses under this section. [1969 c.288 Â§1; 1973 c.67 Â§1; 1977 c.416 Â§2; 1981 s.s. c.3 Â§88; 1983 c.673 Â§24; 1985 c.342 Â§24; 1985 c.496 Â§24; 1995 c.273 Â§11; 1995 c.658 Â§25; 1999 c.367 Â§4; 1999 c.657 Â§7a; 2003 c.518 Â§5; 2003 c.576 Â§178; 2003 c.737 Â§85]

Â Â Â Â Â

Â Â Â Â Â  21.607 Judgments for deferred fees and costs; interest; satisfaction; compromise prohibited. (1) Notwithstanding ORS 82.010, judgments resulting from the deferral of fees and court costs under the provisions of ORS 21.605 bear no interest.

Â Â Â Â Â  (2) If a judge of a circuit or county court defers payment of any fees or court costs under the provisions of ORS 21.605, and the amount of those deferred fees or court costs is subsequently paid in full, the trial court administrator for the court shall note in the register or docket that the deferred fees and costs have been paid in full. Notation in the register or docket that deferred fees and costs have been paid in full constitutes a satisfaction of the judgment for those fees and costs.

Â Â Â Â Â  (3) If the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals or the judge of the Oregon Tax Court defers payment of any fees or court costs under the provisions of ORS 21.605, including deferral of the cost of preparing the transcript on appeal, and the amount of those deferred fees or court costs is subsequently paid in full, the State Court Administrator shall note upon the register of the court that the deferred fees and costs have been paid in full. Notation in the register that deferred fees and costs have been paid in full constitutes a satisfaction of the judgment for those fees and costs.

Â Â Â Â Â  (4) Upon notation in the register or docket that deferred fees and costs have been paid in full, a certified copy of the notation may be filed with any circuit court or County Clerk Lien Record in which the judgment was filed under the provisions of ORS 21.605. Upon filing of the certified copy, the trial court administrator for the court, or the county clerk if the judgment was filed in the County Clerk Lien Record, shall cause the certified copy to be entered in the register or docket of the court or recorded in the County Clerk Lien Record.

Â Â Â Â Â  (5) Judgments resulting from the deferral of fees and court costs under the provisions of ORS 21.605 may not be compromised, settled or adjusted by a trial court administrator or the State Court Administrator. [1995 c.273 Â§12; 1997 c.801 Â§129; 1999 c.367 Â§17; 2003 c.576 Â§179]

Â Â Â Â Â  21.610 [Amended by 1963 c.519 Â§22; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.615 Payment of certain fees in appeal to circuit court in any criminal action other than for state crime. (1) In an appeal to a circuit court from a justice court or municipal court in an action for commission of a state violation or an action for violation of a city charter or ordinance, but not in an action for commission of a state crime:

Â Â Â Â Â  (a) The filing, trial and law library fees required by ORS 21.110, 21.270 and 21.350 are required of the appellant and respondent.

Â Â Â Â Â  (b) The legal aid fee required by ORS 21.480 is required of the appellant.

Â Â Â Â Â  (2) Payment of fees required by subsection (1) of this section is subject to ORS 20.140.

Â Â Â Â Â  (3) Fees required by subsection (1) of this section may be waived or deferred by a judge of the circuit court for the reason and in the manner provided in ORS 21.605. [1985 c.342 Â§27; 1999 c.1051 Â§120]

Â Â Â Â Â  21.620 [Amended by 1963 c.519 Â§23; 1965 c.619 Â§20; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  21.630 [Repealed by 1955 c.458 Â§5]

Â Â Â Â Â  21.640 [Repealed by 1955 c.458 Â§5]

Â Â Â Â Â  21.650 [Repealed by 1955 c.458 Â§5]

Â Â Â Â Â  21.660 Advance payment of, or security for, fees for services in court proceedings. Except as provided in ORS 20.140, and except the fees for which advance payment or a deposit is otherwise required by law, every officer, witness, or other person required to do or perform any act or service for any party to any action, suit or proceeding in a court of justice in this state shall be entitled to demand and receive from such party the compensation which the law allows therefor in advance; but a party may at the option of the party pay the fees of the officers of the court in advance, or give such officers an undertaking with sufficient sureties therefor. The fees secured to the officers, or any of them, by any party to the judgment, may be collected by an execution against the property of such party and that of the sureties of the party in the undertaking therefor. Such officersÂ execution may issue in the name of the clerk as plaintiff in the writ, and for the benefit of all officers to whom fees are so due and secured, whenever an execution might issue to enforce the judgment at the instance of the prevailing party. [Amended by 2003 c.576 Â§288]

Â Â Â Â Â  21.670 Duty of officer receiving fees to give receipted cost bill. An officer receiving fees for any official services must, upon demand, give the party paying the same a receipted bill thereof, specifying the items of such fees.

Â Â Â Â Â  21.710 [Repealed by 1997 c.249 Â§15]

Â Â Â Â Â  21.720 [Repealed by 1981 s.s. c.3 Â§141]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  21.730 Per diem and mileage for private persons performing services required by law or in execution of process. All private persons performing services required by law or in the execution of legal process, when no express provision is made for their compensation shall be entitled to $3 for each day so employed, and mileage for any necessary travel, going and returning, at the rate of eight cents a mile, and no more.

PENALTIES

Â Â Â Â Â  21.990 Penalties. Any officer refusing or neglecting to comply with ORS 21.670 shall be liable to the party demanding the receipt for a penalty of $25.

_______________



Chapter 22

Chapter 22 Â Bonds and Other Security Deposits

2005 EDITION

BONDS AND OTHER SECURITY DEPOSITS

PROCEDURE IN CIVIL PROCEEDINGS

22.010Â Â Â Â Â Â  State, county or city not required to furnish any bond in any action

22.020Â Â Â Â Â Â  Deposit of money, letter of credit, checks or federal or municipal obligations, in lieu of security or bond

22.030Â Â Â Â Â Â  Officers with whom deposit is made; duplicate receipts

22.040Â Â Â Â Â Â  Filing duplicate receipt

22.050Â Â Â Â Â Â  Discharge or forfeiture of bond or security; garnishment

22.060Â Â Â Â Â Â  Deposit to be in special fund or depository; interest

22.070Â Â Â Â Â Â  Redemption of money or securities; exchange of securities

22.090Â Â Â Â Â Â  Qualifications and justification of surety

Â Â Â Â Â  22.010 State, county or city not required to furnish any bond in any action. The state, or any county or incorporated city, shall not be required to furnish any bond or undertaking upon appeal or otherwise in any action or proceeding in any court in this state in which it is a party or interested.

Â Â Â Â Â  22.020 Deposit of money, letter of credit, checks or federal or municipal obligations, in lieu of security or bond. (1) In any cause, action, proceeding or matter before any court, board or commission in this state or upon appeal from any action of any such court, board or commission, where bond or security deposit of any character is required or permitted for any purpose, it is lawful for the party required or permitted to furnish such security or bond to deposit, in lieu thereof, in the manner provided in ORS 22.020 to 22.070, money, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, a certified check or checks on any state or national bank within this country payable to the officer with whom such check is filed, satisfactory municipal bonds negotiable by delivery, or obligations of the United States Government negotiable by delivery, equal in amount to the amount of the bond or security deposit so required or permitted.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an irrevocable letter of credit may not be furnished to a court in lieu of other security or bond to be deposited in any criminal offense, action, proceeding or matter before any court, in a protective proceeding under ORS chapter 125, or in any cause, action, proceeding or matter before any court under ORS 105.395, 111.185, 113.005, 113.035, 113.105, 113.115, 114.325 and 125.715. In any other type of civil cause, action, proceeding or matter before any court, an irrevocable letter of credit may be furnished pursuant to subsection (1) of this section subject to approval of its terms by the parties and to its being in the form and amount prescribed by statute, rule or order of the court. [Amended by 1973 c.836 Â§316; 1991 c.331 Â§8; 1995 c.664 Â§73; 1997 c.631 Â§368; 1999 c.1051 Â§236]

Â Â Â Â Â  22.030 Officers with whom deposit is made; duplicate receipts. (1) Any party desiring to make use of the provisions of ORS 22.020 to 22.070 shall, except as provided in subsection (2) of this section, make or cause to be made, with the treasurer of the county or city within which the bond is to be furnished, or, in any case, with the State Treasurer, the deposit authorized by ORS 22.020. The treasurer, upon tender, must accept such money or securities and deliver to the depositor a duplicate receipt reciting the fact of such deposit; provided, that in case of bond or security deposit is required after the office hours of any such treasurer with whom it is desired to make the deposit, the deposit may be made with the chief clerk of such court, board or commission or with the sheriff of the county or the deputy in charge of the county jail or the sheriffÂs office, who shall accept the same, giving duplicate receipts therefor, and cause such money or securities to be delivered to the proper treasurer within 48 hours thereafter.

Â Â Â Â Â  (2) In any criminal case or in any proceeding in any court the deposit may be made with the court or clerk thereof, with the same effect and result as though made with such treasurer, and it shall not be necessary for the money or securities to be delivered to the treasurer. [Amended by 1973 c.836 Â§317; 1999 c.1051 Â§237]

Â Â Â Â Â  22.040 Filing duplicate receipt. The filing of one of such duplicate receipts with the court, board or commission with which such bond or security deposit is required or permitted to be filed shall have the same effect as the furnishing of such bond or security deposit and shall be taken and accepted by the court, board or commission or by the chief clerk in lieu of such bond or security deposit. [Amended by 1973 c.836 Â§318; 1999 c.1051 Â§238]

Â Â Â Â Â  22.050 Discharge or forfeiture of bond or security; garnishment. If the bond or security deposit is discharged, an order to that effect shall be entered upon the records of the court, board or commission with a statement of the amount to be returned to the person making the deposit. Upon presentation to the treasurer of a copy of such order, duly certified by the clerk of the court, board or commission making the same, the treasurer shall pay to the person named therein or to the order of the person the amount specified or shall return the securities, as the case may be. If the bond or security deposit is forfeited, an order to that effect shall be entered upon the records of the court, board or commission, and upon presentation to the treasurer of a copy of such order, certified by the chief clerk of the court, board or commission making the same, the treasurer shall make such disposition of the money or securities as the order shall provide. In case the money or securities are in the hands of the clerk of the court, board or commission at the time the bond or security deposit is declared discharged or forfeited, the clerk shall make the same disposition of the money or securities as the treasurer would be required to make in similar circumstances. Whenever the order of the court, board or commission requires or contemplates the same, the treasurer or clerk shall indorse to the proper party any certified check deposited with the treasurer or clerk as security. Money or securities deposited under ORS 22.020 to 22.070 shall not be subject to garnishment. [Amended by 1973 c.836 Â§319; 1999 c.1051 Â§239]

Â Â Â Â Â  22.060 Deposit to be in special fund or depository; interest. Any money or securities received by any treasurer under the provisions of ORS 22.030 shall be deposited in a special fund or place of deposit subject to the order of the proper court, board or commission. Any interest accumulating upon such fund shall be paid into the general fund or corresponding fund of the state, county or city, according to the nature of the case or in accordance with the order of the proper court, board or commission; provided, however, that when bonds or other securities are deposited the interest coupons shall not be detached therefrom but shall follow the disposition of the securities.

Â Â Â Â Â  22.070 Redemption of money or securities; exchange of securities. Any party making use of the provisions of ORS 22.020 to 22.070 may, at any time before forfeiture of the same, redeem any money or securities so deposited by submitting the bond originally required or permitted, or may exchange such securities for others of equal value if satisfactory to the officer with whom the same have been deposited. [Amended by 1999 c.1051 Â§240]

Â Â Â Â Â  22.090 Qualifications and justification of surety. References in the statute laws of this state to the qualifications of a surety in a bond or undertaking as in bail on arrest and the justification of that surety are intended to be and shall be considered, except where and to the extent that the context of a reference requires otherwise, references to the qualifications and justification of a surety as provided in ORCP 82 D through G. [1981 c.898 Â§14]

_______________



Chapter 23

Chapter 23 (Former Provisions)

Enforcement of Judgments and Decrees;

Executions and Exemptions

ENFORCEMENT OF JUDGMENTS; EXECUTIONS

PROCEDURE IN CIVIL PROCEEDINGS

23.005 [1999 c.788 §28; repealed by 2003 c.576 §580]

23.010 [Repealed by 1979 c.284 §199]

23.020 [Amended by 1955 c.648 §3; 1979 c.284 §61; repealed by 1981 c.898 §53]

23.030 [Amended by 1987 c.586 §12; 1989 c.768 §9; 1997 c.340 §1; 1999 c.788 §29; repealed by 2003 c.576 §580]

23.040 [Amended by 1981 c.898 §24; repealed by 2003 c.576 §580]

23.050 [Amended by 1981 c.898 §25; 1989 c.229 §14; 1999 c.80 §33; 1999 c.788 §30a; 2003 c.73 §15; repealed by 2003 c.576 §580]

23.060 [Repealed by 2003 c.576 §580]

23.070 [Repealed by 2003 c.576 §580]

23.080 [Repealed by 1981 c.898 §53]

23.090 [Repealed by 1981 c.898 §53]

23.100 [Repealed by 1989 c.229 §15]

23.105 [1989 c.229 §13; renumbered 18.312 in 2003]

23.160 [Amended by 1957 c.687 §1; 1965 c.577 §1; 1975 c.208 §1; 1981 c.903 §2; 1993 c.439 §5; 1995 c.289 §1; 1999 c.745 §1; 2001 c.249 §68; 2001 c.538 §1; 2003 c.79 §1; 2003 c.572 §1; 2003 c.576 §83; renumbered 18.345 in 2003]

23.164 [1957 c.687 §2; 1971 c.765 §1; 1975 c.208 §2; 1981 c.840 §3; 1981 c.903 §3a; 1983 c.454 §1; 1993 c.439 §1; 1999 c.135 §2; 1999 c.788 §11a; 2001 c.596 §43; 2003 c.378 §6a; renumbered 18.428 in 2003]

23.166 [1977 c.623 §4; 1979 c.814 §4; 1980 c.19 §1; 1983 c.586 §42; 1987 c.490 §48; 1989 c.356 §2; 1991 c.845 §2; 1999 c.130 §2; 2001 c.12 §9; 2001 c.249 §69; renumbered 18.348 in 2003]

23.168 [1957 c.687 §3; 1977 c.623 §5; 1981 c.840 §4; 1987 c.873 §22; 1997 c.340 §2; renumbered 18.322 in 2003]

23.170 [Amended by 1979 c.85 §1; 1985 c.671 §1; 1987 c.688 §1; 1989 c.356 §1; 1989 c.726 §1a; 1993 c.33 §277; 1993 c.798 §23; 1995 c.608 §21; 1999 c.80 §85; 1999 c.162 §1; 1999 c.745 §2; renumbered 18.358 in 2003]

23.175 [1969 c.403 §2; 1985 c.671 §2; 1989 c.726 §2; 1993 c.33 §278; 1993 c.798 §24; 1995 c.608 §22; renumbered 18.375 in 2003]

23.180 [Amended by 1957 c.550 §1; repealed by 1965 c.486 §1 (23.181 enacted in lieu of 23.180)]

23.181 [1965 c.486 §2 (enacted in lieu of 23.180); repealed by 1969 c.403 §4]

23.185 [1969 c.403 §3; 1971 c.498 §1; 1973 c.273 §1; 1973 c.519 §1; 1975 c.208 §3; 1975 c.458 §3; 1979 c.847 §1; 1981 c.883 §32; 1983 c.622 §1; 1989 c.726 §3; 1989 c.810 §11; 1991 c.845 §1; 1993 c.33 §279; 1993 c.798 §25; 1995 c.608 §23; repealed by 2001 c.249 §69a (23.186 enacted in lieu of 23.185)]

23.186 [2001 c.249 §69b (enacted in lieu of 23.185); renumbered 18.385 in 2003]

23.190 [Amended by 1959 c.671 §1; renumbered 18.318 in 2003]

23.200 [Amended by 1961 c.599 §1; 1993 c.439 §6; renumbered 18.362 in 2003]

23.210 [Renumbered 18.364 in 2003]

23.220 [Amended by 1975 c.208 §4; renumbered 18.305 in 2003]

23.230 [Renumbered 18.352 in 2003]

23.240 [Amended by 1959 c.561 §1; 1969 c.525 §1; 1975 c.208 §5; 1981 c.840 §5; 1981 c.903 §4a; 1993 c.439 §2; 1999 c.135 §1; 1999 c.788 §12a; renumbered 18.395 in 2003]

23.242 [1989 c.1007 §3; 1993 c.33 §280; 1995 c.608 §24; 1995 c.664 §74; 2003 c.576 §289; renumbered 18.398 in 2003]

23.250 [Amended by 1959 c.561 §2; 1975 c.208 §6; 1981 c.903 §5; 1993 c.439 §3; renumbered 18.402 in 2003]

23.260 [Amended by 1969 c.591 §270; 1981 c.840 §6; 1981 c.903 §6; renumbered 18.406 in 2003]

23.270 [Amended by 1959 c.561 §3; 1975 c.208 §7; repealed by 1981 c.840 §13 and 1981 c.903 §7a]

23.280 [1975 c.742 §2; 1981 c.840 §7; 1981 c.903 §8a; 1993 c.439 §4; 2003 c.576 §226; renumbered 18.412 in 2003]

23.290 [1975 c.742 §4; 1981 c.840 §8; 2003 c.576 §227; renumbered 18.415 in 2003]

23.300 [1975 c.742 §3; 1987 c.586 §13; 1999 c.788 §32a; 2003 c.576 §228; renumbered 18.422 in 2003]

23.305 [1981 c.903 §1; renumbered 18.300 in 2003]

23.310 [Amended by 1977 c.547 §2; 1981 c.898 §26; 1991 c.331 §9; renumbered 18.482 in 2003]

23.320 [Repealed by 2003 c.576 §580]

23.330 [Repealed by 2003 c.576 §580]

23.340 [Amended by 1981 c.898 §27; repealed by 2003 c.576 §580]

23.350 [Amended by 1991 c.331 §10; 1997 c.631 §369; repealed by 2003 c.576 §580]

23.410 [Amended by 2003 c.576 §79; renumbered 18.478 in 2003]

23.420 [Repealed by 1981 c.883 §1]

23.425 [1981 c.883 §35; 2001 c.249 §70; repealed by 2003 c.576 §580]

23.430 [Repealed by 1981 c.883 §1]

23.440 [Renumbered 18.486 in 2003]

23.445 [1981 c.840 §2; 1983 c.454 §2; 1983 c.463 §1; 1989 c.1007 §4; 1999 c.788 §13; 2001 c.596 §44; 2003 c.378 §7; 2003 c.576 §290; renumbered 18.536 in 2003]

23.450 [Amended by 1979 c.761 §1; 1981 c.840 §9; 1981 c.903 §9a; 1991 c.249 §3; renumbered 18.532 in 2003]

23.460 [Amended by 1971 c.120 §1; 1981 c.840 §10; renumbered 18.538 in 2003]

23.470 [Renumbered 18.542 in 2003]

23.480 [Renumbered 18.545 in 2003]

23.490 [Amended by 1959 c.638 §8; 2003 c.576 §80; renumbered 18.548 in 2003]

23.500 [Renumbered 18.555 in 2003]

23.510 [Renumbered 18.562 in 2003]

23.515 [1981 c.840 §12; renumbered 18.552 in 2003]

23.520 [Renumbered 18.565 in 2003]

23.530 [Amended by 2003 c.576 §291; renumbered 18.568 in 2003]

23.540 [Renumbered 18.572 in 2003]

23.550 [Renumbered 18.578 in 2003]

23.560 [Amended by 1979 c.562 §4; 1979 c.794 §2a; 1985 c.760 §2; 1999 c.788 §33; renumbered 18.582 in 2003]

23.570 [Amended by 1991 c.111 §2; 2003 c.576 §81; renumbered 18.585 in 2003]

23.580 [Renumbered 18.588 in 2003]

23.590 [Renumbered 18.594 in 2003]

23.600 [Renumbered 18.598 in 2003]

23.650 [1977 c.613 §1; repealed by 1981 c.883 §1]

23.655 [1977 c.613 §2; repealed by 1981 c.883 §1]

23.660 [1977 c.613 §3; repealed by 1981 c.883 §1]

23.665 [1977 c.613 §§4,5; 1979 c.761 §2; repealed by 1981 c.883 §1]

23.670 [1977 c.613 §6; 1979 c.833 §12a; repealed by 1981 c.883 §1]

23.710 [Amended by 1975 c.131 §1; 1983 c.747 §1; 1989 c.171 §3; 1995 c.38 §1; repealed by 2003 c.576 §580]

23.720 [Amended by 1975 c.131 §2; 1983 c.744 §1; 1983 c.747 §2; 1987 c.873 §23; 1991 c.724 §18; repealed by 2003 c.576 §580]

23.730 [Amended by 1987 c.873 §24; repealed by 2003 c.576 §580]

23.740 [Repealed by 1981 c.898 §53]

23.750 [Repealed by 1981 c.883 §1]

23.760 [1975 c.458 §1; 1985 c.671 §25; renumbered 25.010]

23.765 [1975 c.458 §10; 1980 c.20 §1; 1981 c.168 §1; 1981 c.596 §1; 1981 c.822 §1; 1985 c.671 §50; renumbered 25.020]

23.767 [1975 c.458 §19; 1977 c.216 §3; 1981 c.822 §2; 1981 s.s. c.3 §25; renumbered 25.030]

23.775 [1961 c.210 §1; 1963 c.497 §3; 1969 c.619 §9; 1971 c.280 §21; 1973 c.502 §12; 1981 c.822 §4; 1981 s.s. c.3 §28; renumbered 25.040]

23.777 [1975 c.458 §2; 1981 c.822 §5; renumbered 25.050]

23.778 [1979 c.343 §2; 1985 c.610 §3; renumbered 25.360]

23.780 [1961 c.210 §2; 1971 c.779 §2; renumbered 25.060]

23.783 [1975 c.458 §4; 1981 c.822 §6; renumbered 25.350]

23.785 [1961 c.210 §3; repealed by 1975 c.458 §18]

23.787 [1975 c.458 §5; 1981 c.822 §9; renumbered 25.070]

23.789 [1975 c.458 §6; 1979 c.589 §1; 1983 c.761 §8; 1985 c.671 §51; renumbered 25.080]

23.790 [1961 c.210 §4; 1981 c.822 §7; renumbered 25.090]

23.795 [1963 c.498 §2; 1969 c.619 §10; 1971 c.280 §22; 1973 c.502 §15; subsection (2) compiled as 107.400; 1973 c.524 §3; 1979 c.245 §1; 1981 s.s. c.3 §29; 1985 c.610 §5; renumbered 25.100]

23.800 [1963 c.498 §3; 1973 c.524 §2; 1979 c.245 §2; renumbered 25.110]

23.805 [1963 c.498 §4; renumbered 25.120]

23.807 [1977 c.216 §1; 1981 c.822 §8; 1981 s.s. c.3 §30; renumbered 25.130]

23.808 [1981 c.822 §10; 1981 s.s. c.3 §27; renumbered 25.140]

23.809 [1977 c.216 §2; repealed by 1981 c.822 §12]

23.810 [Repealed by 1981 c.898 §53]

23.815 [1981 c.822 §3; 1981 s.s. c.3 §26; renumbered 25.150]

23.820 [Repealed by 1981 c.898 §53]

23.825 [1981 c.822 §11; renumbered 25.160]

23.830 [Repealed by 1981 c.898 §53]

23.835 [1983 c.761 §1; renumbered 25.170]

23.837 [1983 c.761 §2; renumbered 25.180]

23.840 [Repealed by 1981 c.898 §53]

23.842 [1983 c.761 §3; renumbered 25.190]

23.845 [1983 c.761 §4; renumbered 25.200]

23.847 [1983 c.761 §5; renumbered 25.210]

23.850 [Repealed by 1981 c.898 §53]

23.855 [1983 c.767 §3; renumbered 25.220]

23.860 [Repealed by 1981 c.898 §53]

23.865 [1983 c.761 §7; renumbered 25.230]

23.870 [Repealed by 1981 c.898 §53]

23.880 [Repealed by 1981 c.898 §53]

23.890 [Repealed by 1981 c.898 §53]

23.900 [Repealed by 1981 c.898 §53]

23.910 [Repealed by 1981 c.898 §53]

23.920 [Repealed by 1981 c.898 §53]

23.930 [Repealed by 1981 c.898 §53]

_______________



Chapter 24

Chapter 24 Â Enforcement and Recognition of Foreign Judgments; Foreign-Money Claims

2005 EDITION

FOREIGN JUDGMENTS; FOREIGN-MONEY CLAIMS

PROCEDURE IN CIVIL PROCEEDINGS

UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

24.105Â Â Â Â Â Â  Definitions for ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175

24.115Â Â Â Â Â Â  Filing of foreign judgment; effect

24.125Â Â Â Â Â Â  Notice of filing of judgment; delay in enforcement

24.129Â Â Â Â Â Â  Certification of filing in single court; filing of certified copy or lien record abstract for other counties

24.135Â Â Â Â Â Â  Grounds for staying enforcement of judgment; security for satisfaction of judgment

24.140Â Â Â Â Â Â  Interest and costs

24.150Â Â Â Â Â Â  Satisfaction of judgment; filing

24.155Â Â Â Â Â Â  Optional procedure

24.165Â Â Â Â Â Â  Construction of ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175

24.175Â Â Â Â Â Â  Short title

FOREIGN RESTRAINING ORDERS

24.190Â Â Â Â Â Â  Foreign restraining orders

UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

24.200Â Â Â Â Â Â  Definitions for ORS 24.200 to 24.255

24.210Â Â Â Â Â Â  Nonexclusive construction of ORS 24.200 to 24.255

24.220Â Â Â Â Â Â  Recognition of foreign judgment; conclusiveness; exceptions

24.230Â Â Â Â Â Â  Discretion of court to stay proceedings during appeal

24.240Â Â Â Â Â Â  Jurisdiction

24.250Â Â Â Â Â Â  Uniformity of interpretation

24.255Â Â Â Â Â Â  Short title

UNIFORM FOREIGN-MONEY CLAIMS ACT

24.260Â Â Â Â Â Â  Definitions for ORS 24.260 to 24.335

24.265Â Â Â Â Â Â  Scope of application of ORS 24.260 to 24.335

24.270Â Â Â Â Â Â  Variation of application by agreement

24.275Â Â Â Â Â Â  Determining proper money of the claim

24.280Â Â Â Â Â Â  Determining amount of money of certain contract claims

24.285Â Â Â Â Â Â  Asserting and defending foreign-money claim

24.290Â Â Â Â Â Â  Judgments and awards on foreign-money claims; times of money conversion; form of judgment; post-judgment enforcement

24.295Â Â Â Â Â Â  Conversions of foreign money in distribution proceeding

24.300Â Â Â Â Â Â  Prejudgment and judgment interest

24.305Â Â Â Â Â Â  Enforcement of foreign judgments

24.310Â Â Â Â Â Â  Determining United States dollar value of foreign-money claims for limited purposes

24.315Â Â Â Â Â Â  Effect of currency substitution

24.320Â Â Â Â Â Â  Supplementary general principles of law

24.325Â Â Â Â Â Â  Uniformity of application and construction

24.330Â Â Â Â Â Â  Severability

24.335Â Â Â Â Â Â  Short title

Â Â Â Â Â  24.010 [1955 c.647 Â§1; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.020 [1955 c.647 Â§2; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.030 [1955 c.647 Â§3; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.040 [1955 c.647 Â§4; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.050 [1955 c.647 Â§5; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.060 [1955 c.647 Â§6; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.070 [1955 c.647 Â§7; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.080 [1955 c.647 Â§8; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.090 [1955 c.647 Â§9; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.100 [1955 c.647 Â§10; repealed by 1979 c.577 Â§8]

UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

Â Â Â Â Â  24.105 Definitions for ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175. In ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 Âforeign judgmentÂ means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state. [1979 c.577 Â§1]

Â Â Â Â Â  24.110 [1955 c.647 Â§11; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.115 Filing of foreign judgment; effect. (1) A copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this state may be filed in the office of the clerk of any circuit court of any county of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court.

Â Â Â Â Â  (2) A certified copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this state shall be recorded in the County Clerk Lien Record of any county other than the county in which the judgment is originally filed, in order to become a lien upon the real property of the judgment debtor in that county as provided in ORS 18.152.

Â Â Â Â Â  (3) A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner. [1979 c.577 Â§2; 1985 c.343 Â§5; 1987 c.586 Â§14; 1995 c.273 Â§13; 2003 c.576 Â§180]

Â Â Â Â Â  24.120 [1955 c.647 Â§12; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.125 Notice of filing of judgment; delay in enforcement. (1) At the time of the filing of the foreign judgment, the judgment creditor or the creditorÂs lawyer shall make and file with the clerk of the court an affidavit setting forth the names and last-known post-office addresses of the judgment debtor and the judgment creditor, together with a separate statement containing the information required to be contained in a judgment under ORS 18.042.

Â Â Â Â Â  (2) Promptly after filing the foreign judgment and the affidavit, the judgment creditor must mail notice of the filing of the foreign judgment to the judgment debtor. The notice shall include the name and post-office address of the judgment creditor and the judgment creditorÂs lawyer, if any, in this state. The judgment creditor must file with the court proof of mailing the notice.

Â Â Â Â Â  (3) No execution or other process for enforcement of a foreign judgment filed pursuant to ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175, except a judgment, decree or order of a court of the United States, shall issue until five days after the date the judgment, affidavit and separate statement required in subsection (1) of this section are filed. [1979 c.577 Â§3; 1985 c.343 Â§6; 1987 c.873 Â§25; 1989 c.768 Â§8; 1997 c.872 Â§7; 2003 c.576 Â§168]

Â Â Â Â Â  24.129 Certification of filing in single court; filing of certified copy or lien record abstract for other counties. At the time of filing of any foreign judgment as provided in ORS 24.115, the judgment creditor shall certify that the judgment creditor is filing such judgment in only one court in Oregon. Thereafter, a certified copy of the judgment or a lien record abstract may be recorded in the County Clerk Lien Record of any other county in this state as provided in ORS 18.152. [1985 c.343 Â§9; 1987 c.586 Â§15; 2003 c.576 Â§574]

Â Â Â Â Â  24.130 [1955 c.647 Â§13; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.135 Grounds for staying enforcement of judgment; security for satisfaction of judgment. (1) If the judgment debtor shows the court of any county that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

Â Â Â Â Â  (2) If the judgment debtor shows the court of any county any ground upon which enforcement of a judgment of any court of any county of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state. [1979 c.577 Â§4]

Â Â Â Â Â  24.140 Interest and costs. When a registered foreign judgment becomes a final judgment of this state, the court shall include as part of the judgment interest payable on the foreign judgment under the law of the state in which it was rendered, and the cost of obtaining the authenticated copy of the original judgment. The court shall include as part of its judgment court costs incidental to the proceeding in accordance with the law of this state and the costs of recording documents as permitted by statute. [1955 c.647 Â§14; 1987 c.586 Â§16]

Â Â Â Â Â  24.150 Satisfaction of judgment; filing. Satisfaction, either partial or complete, of the original judgment or of a judgment entered thereupon in any other state shall operate to the same extent as satisfaction of the judgment in this state, except as to costs authorized by ORS 24.140. When such judgment in this state has been satisfied, including costs authorized by ORS 24.140, it shall be the responsibility of the judgment creditor to provide an executed satisfaction to this judgment debtor. The judgment debtor may file the satisfaction in the records of the court in which the judgment was originally filed in this state, and may record the satisfaction in every county in this state in which a certified copy of the judgment or a lien record abstract has been recorded. [1955 c.647 Â§15; 1985 c.343 Â§7; 1987 c.586 Â§17]

Â Â Â Â Â  24.155 Optional procedure. The right of a judgment creditor to bring an action to enforce the judgment instead of proceeding under ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 remains unimpaired. [1979 c.577 Â§5]

Â Â Â Â Â  24.160 [1955 c.647 Â§16; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.165 Construction of ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175. ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 shall be interpreted and construed in order to effectuate its general purpose to make uniform the law of those states which enact it. [1979 c.577 Â§6]

Â Â Â Â Â  24.170 [1955 c.647 Â§17; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.175 Short title. ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 may be cited as the Uniform Enforcement of Foreign Judgments Act. [1979 c.577 Â§7]

Â Â Â Â Â  24.180 [1955 c.647 Â§18; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.185 [1991 c.222 Â§1; 1993 c.188 Â§9; 1997 c.863 Â§1; repealed by 1999 c.250 Â§5]

FOREIGN RESTRAINING ORDERS

Â Â Â Â Â  24.190 Foreign restraining orders. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂForeign restraining orderÂ means a restraining order that is a foreign judgment as defined by ORS 24.105.

Â Â Â Â Â  (b)(A) ÂRestraining orderÂ means an injunction or other order issued for the purpose of preventing:

Â Â Â Â Â  (i) Violent or threatening acts or harassment against another person;

Â Â Â Â Â  (ii) Contact or communication with another person; or

Â Â Â Â Â  (iii) Physical proximity to another person.

Â Â Â Â Â  (B) ÂRestraining orderÂ includes temporary and final orders, other than support or child custody orders, issued by a civil or criminal court regardless of whether the order was obtained by filing an independent action or as a pendente lite order in another proceeding. However, for a civil order to be considered a restraining order, the civil order must have been issued in response to a complaint, petition or motion filed by or on behalf of a person seeking protection.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, immediately upon the arrival in this state of a person protected by a foreign restraining order, the foreign restraining order is enforceable as an Oregon order without the necessity of filing and continues to be enforceable as an Oregon order without any further action by the protected person.

Â Â Â Â Â  (b) A foreign restraining order is not enforceable as an Oregon order if:

Â Â Â Â Â  (A) The person restrained by the order shows that:

Â Â Â Â Â  (i) The court that issued the order lacked jurisdiction over the subject matter or lacked personal jurisdiction over the person restrained by the order; or

Â Â Â Â Â  (ii) The person restrained by the order was not given reasonable notice and an opportunity to be heard under the law of the jurisdiction in which the order was issued; or

Â Â Â Â Â  (B) The foreign restraining order was issued against a person who had petitioned for a restraining order unless:

Â Â Â Â Â  (i) The person protected by the foreign restraining order filed a separate petition seeking the restraining order; and

Â Â Â Â Â  (ii) The court issuing the foreign restraining order made specific findings that the person was entitled to the order.

Â Â Â Â Â  (3)(a) A person protected by a foreign restraining order may present a true copy of the order to a county sheriff for entry into the Law Enforcement Data System maintained by the Department of State Police. Subject to paragraph (b) of this subsection, the county sheriff shall enter the order into the Law Enforcement Data System if the person certifies that the order is the most recent order in effect between the parties and provides proof of service or other written certification that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the restraining order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order is fully enforceable as an Oregon order in any county or tribal land in this state.

Â Â Â Â Â  (b) The Department of State Police shall specify information that is required for a foreign restraining order to be entered into the Law Enforcement Data System.

Â Â Â Â Â  (c) At the time a county sheriff enters an order into the Law Enforcement Data System under paragraph (a) of this subsection, the sheriff shall also enter the order into the databases of the National Crime Information Center of the United States Department of Justice.

Â Â Â Â Â  (4) Pending a contempt hearing for alleged violation of a foreign restraining order, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Unless the order provides otherwise, the security amount for release is $5,000.

Â Â Â Â Â  (5) ORS 24.115, 24.125, 24.129, 24.135, 24.140, 24.150 and 24.155 do not apply to a foreign restraining order.

Â Â Â Â Â  (6) A person protected by a foreign restraining order may file a certified copy of the order and proof of service in the office of the clerk of any circuit court of any county of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner. The filing fee provided for in ORS 21.325 (1)(c) shall not apply to a filing under this section. [1999 c.250 Â§1; 2003 c.737 Â§74]

Â Â Â Â Â  Note: The amendments to 24.190 by section 75, chapter 737, Oregon Laws 2003, become operative January 1, 2007. See section 76, chapter 737, Oregon Laws 2003, as amended by section 89, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  24.190. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂForeign restraining orderÂ means a restraining order that is a foreign judgment as defined by ORS 24.105.

Â Â Â Â Â  (b)(A) ÂRestraining orderÂ means an injunction or other order issued for the purpose of preventing:

Â Â Â Â Â  (i) Violent or threatening acts or harassment against another person;

Â Â Â Â Â  (ii) Contact or communication with another person; or

Â Â Â Â Â  (iii) Physical proximity to another person.

Â Â Â Â Â  (B) ÂRestraining orderÂ includes temporary and final orders, other than support or child custody orders, issued by a civil or criminal court regardless of whether the order was obtained by filing an independent action or as a pendente lite order in another proceeding. However, for a civil order to be considered a restraining order, the civil order must have been issued in response to a complaint, petition or motion filed by or on behalf of a person seeking protection.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, immediately upon the arrival in this state of a person protected by a foreign restraining order, the foreign restraining order is enforceable as an Oregon order without the necessity of filing and continues to be enforceable as an Oregon order without any further action by the protected person.

Â Â Â Â Â  (b) A foreign restraining order is not enforceable as an Oregon order if:

Â Â Â Â Â  (A) The person restrained by the order shows that:

Â Â Â Â Â  (i) The court that issued the order lacked jurisdiction over the subject matter or lacked personal jurisdiction over the person restrained by the order; or

Â Â Â Â Â  (ii) The person restrained by the order was not given reasonable notice and an opportunity to be heard under the law of the jurisdiction in which the order was issued; or

Â Â Â Â Â  (B) The foreign restraining order was issued against a person who had petitioned for a restraining order unless:

Â Â Â Â Â  (i) The person protected by the foreign restraining order filed a separate petition seeking the restraining order; and

Â Â Â Â Â  (ii) The court issuing the foreign restraining order made specific findings that the person was entitled to the order.

Â Â Â Â Â  (3)(a) A person protected by a foreign restraining order may present a true copy of the order to a county sheriff for entry into the Law Enforcement Data System maintained by the Department of State Police. Subject to paragraph (b) of this subsection, the county sheriff shall enter the order into the Law Enforcement Data System if the person certifies that the order is the most recent order in effect between the parties and provides proof of service or other written certification that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the restraining order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order is fully enforceable as an Oregon order in any county or tribal land in this state.

Â Â Â Â Â  (b) The Department of State Police shall specify information that is required for a foreign restraining order to be entered into the Law Enforcement Data System.

Â Â Â Â Â  (c) At the time a county sheriff enters an order into the Law Enforcement Data System under paragraph (a) of this subsection, the sheriff shall also enter the order into the databases of the National Crime Information Center of the United States Department of Justice.

Â Â Â Â Â  (4) Pending a contempt hearing for alleged violation of a foreign restraining order, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Unless the order provides otherwise, the security amount for release is $5,000.

Â Â Â Â Â  (5) ORS 24.115, 24.125, 24.129, 24.135, 24.140, 24.150 and 24.155 do not apply to a foreign restraining order.

Â Â Â Â Â  (6) A person protected by a foreign restraining order may file a certified copy of the order and proof of service in the office of the clerk of any circuit court of any county of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner. The filing fee provided for in ORS 21.325 (3) shall not apply to a filing under this section.

Â Â Â Â Â  Note: 24.190 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 24 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

Â Â Â Â Â  24.200 Definitions for ORS 24.200 to 24.255. As used in ORS 24.200 to 24.255:

Â Â Â Â Â  (1) ÂForeign stateÂ means any governmental unit other than the United States, or any state, district, commonwealth, territory, insular possession thereof, or the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the Ryukyu Islands;

Â Â Â Â Â  (2) ÂForeign judgmentÂ means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters. [1977 c.61 Â§1; 1991 c.67 Â§3]

Â Â Â Â Â  24.210 Nonexclusive construction of ORS 24.200 to 24.255. ORS 24.200 to 24.255 do not prevent the recognition of a foreign judgment in situations not covered by ORS 24.200 to 24.255. [1977 c.61 Â§7]

Â Â Â Â Â  24.220 Recognition of foreign judgment; conclusiveness; exceptions. (1) Except as provided in subsections (3) and (4) of this section, a foreign judgment meeting the requirements of subsection (2) of this section is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.

Â Â Â Â Â  (2) ORS 24.200 to 24.255 apply to any foreign judgment that is final and conclusive and enforceable where rendered even though an appeal therefrom is pending or it is subject to appeal.

Â Â Â Â Â  (3) A foreign judgment is not conclusive if:

Â Â Â Â Â  (a) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

Â Â Â Â Â  (b) The foreign court did not have personal jurisdiction over the defendant; or

Â Â Â Â Â  (c) The foreign court did not have jurisdiction over the subject matter.

Â Â Â Â Â  (4) A foreign judgment may not be recognized if:

Â Â Â Â Â  (a) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable the defendant to defend;

Â Â Â Â Â  (b) The judgment was obtained by fraud;

Â Â Â Â Â  (c) The cause of action on which the judgment is based is repugnant to the public policy of this state;

Â Â Â Â Â  (d) The judgment conflicts with another final and conclusive judgment;

Â Â Â Â Â  (e) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court;

Â Â Â Â Â  (f) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action; or

Â Â Â Â Â  (g) The party seeking to enforce the foreign judgment fails to demonstrate that the foreign court that rendered the judgment recognizes and enforces judgments of the state and federal courts of the United States. [1977 c.61 Â§Â§2,3,4; 2003 c.281 Â§2]

Â Â Â Â Â  24.230 Discretion of court to stay proceedings during appeal. If the defendant satisfies the court either that an appeal is pending or that the defendant is entitled and intends to appeal from the foreign judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal. [1977 c.61 Â§6]

Â Â Â Â Â  24.240 Jurisdiction. (1) The foreign judgment shall not be refused recognition for lack of personal jurisdiction if:

Â Â Â Â Â  (a) The defendant was served personally in the foreign state;

Â Â Â Â Â  (b) The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant;

Â Â Â Â Â  (c) The defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

Â Â Â Â Â  (d) The defendant was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign state;

Â Â Â Â Â  (e) The defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign state; or

Â Â Â Â Â  (f) The defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of such operation.

Â Â Â Â Â  (2) The courts of this state may recognize other bases of jurisdiction. [1977 c.61 Â§5]

Â Â Â Â Â  24.250 Uniformity of interpretation. ORS 24.200 to 24.255 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them. [1977 c.61 Â§8]

Â Â Â Â Â  24.255 Short title. ORS 24.200 to 24.255 may be cited as the Uniform Foreign Money-Judgments Recognition Act. [1977 c.61 Â§9]

UNIFORM FOREIGN-MONEY CLAIMS ACT

Â Â Â Â Â  24.260 Definitions for ORS 24.260 to 24.335. For the purposes of ORS 24.260 to 24.335:

Â Â Â Â Â  (1) ÂActionÂ means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

Â Â Â Â Â  (2) ÂBank-offered spot rateÂ means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

Â Â Â Â Â  (3) ÂConversion dateÂ means the banking day next preceding the date on which money, in accordance with ORS 24.260 to 24.335, is:

Â Â Â Â Â  (a) Paid to a claimant in an action or distribution proceeding;

Â Â Â Â Â  (b) Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

Â Â Â Â Â  (c) Used to recoup, setoff or counterclaim in different moneys in an action or distribution proceeding.

Â Â Â Â Â  (4) ÂDistribution proceedingÂ means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust or other fund.

Â Â Â Â Â  (5) ÂForeign moneyÂ means money other than money of the United States of America.

Â Â Â Â Â  (6) ÂForeign-money claimÂ means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

Â Â Â Â Â  (7) ÂMoneyÂ means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

Â Â Â Â Â  (8) ÂMoney of the claimÂ means the money determined as proper pursuant to ORS 24.275.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest or any other legal or commercial entity.

Â Â Â Â Â  (10) ÂRate of exchangeÂ means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

Â Â Â Â Â  (11) ÂSpot rateÂ means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

Â Â Â Â Â  (12) ÂStateÂ means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States. [1991 c.202 Â§2]

Â Â Â Â Â  24.265 Scope of application of ORS 24.260 to 24.335. (1) ORS 24.260 to 24.335 apply only to a foreign-money claim in an action or distribution proceeding.

Â Â Â Â Â  (2) ORS 24.260 to 24.335 apply to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding. [1991 c.202 Â§3]

Â Â Â Â Â  24.270 Variation of application by agreement. (1) The effect of ORS 24.260 to 24.335 may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment. The right of the parties to vary the effect of ORS 24.260 to 24.335 includes, but is not limited to, the selection of the date and time for conversion or of a specified rate of exchange to be applied to a particular transaction or a portion thereof and, after the entry of judgment, any agreement as to how the judgment is to be satisfied.

Â Â Â Â Â  (2) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction. [1991 c.202 Â§4]

Â Â Â Â Â  24.275 Determining proper money of the claim. (1) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

Â Â Â Â Â  (2) If the parties to a transaction have not otherwise agreed, the money of the claim, as in each case may be appropriate, is the money:

Â Â Â Â Â  (a) Regularly used between the parties as a matter of usage or course of dealing;

Â Â Â Â Â  (b) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

Â Â Â Â Â  (c) In which the loss was ultimately felt or will be incurred by the party claimant. [1991 c.202 Â§5]

Â Â Â Â Â  24.280 Determining amount of money of certain contract claims. (1) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

Â Â Â Â Â  (2) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

Â Â Â Â Â  (3) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtorÂs obligation to be paid in the debtorÂs money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall, upon the motion of any party, amend the judgment or award accordingly. [1991 c.202 Â§6]

Â Â Â Â Â  24.285 Asserting and defending foreign-money claim. (1) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in United States dollars.

Â Â Â Â Â  (2) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

Â Â Â Â Â  (3) A person may assert a defense, setoff, recoupment or counterclaim in any money without regard to the money of other claims.

Â Â Â Â Â  (4) The determination of the proper money of the claim is a question of law. [1991 c.202 Â§7]

Â Â Â Â Â  24.290 Judgments and awards on foreign-money claims; times of money conversion; form of judgment; post-judgment enforcement. (1) Except as provided in subsection (3) of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

Â Â Â Â Â  (2) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate, except that any payment made through a court pursuant to ORS 18.235 must be made in United States dollars. When a payment is made to the court, the judgment debtor shall simultaneously file with the court an affidavit or certificate executed in good faith by its counsel or a bank officer stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of the money of the claim that will be satisfied by the payment. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate.

Â Â Â Â Â  (3) Assessed costs, disbursements and attorney fees must be entered in United States dollars.

Â Â Â Â Â  (4) Each payment in United States dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

Â Â Â Â Â  (5) A judgment or award made in an action or distribution proceeding on both a defense, setoff, recoupment or counterclaim and the adverse partyÂs claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

Â Â Â Â Â  (6) A judgment or award substantially complies with subsection (1) of this section when it is plainly titled as a judgment, it complies with the requirements of ORS 18.038 and it includes all of the following:

Â Â Â Â Â  (a) The names of the judgment creditor, the judgment creditorÂs attorney and the judgment debtor.

Â Â Â Â Â  (b) The amount of the judgment in the foreign money of the claim, the type of foreign money and the foreign state, as defined by ORS 24.200 (1), utilizing the money that the claim is denominated in.

Â Â Â Â Â  (c) The interest owed to the date of the judgment, either as a specific amount in the foreign money or as accrual information, including the rate or rates of interest as determined by ORS 24.300, the balance or balances upon which the interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (d) Post-judgment interest accrual information, including the rate or rates of interest as determined by ORS 24.300, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (e) For judgments that accrued on a periodic basis, any accrued arrearages, required further payments per period in the foreign money and accrual dates.

Â Â Â Â Â  (f) A statement that the judgment debtor has the option to pay the judgment or award, including the interest owed on the date of judgment and the post-judgment interest, unless the parties have agreed otherwise as according to ORS 24.270, in the amount of United States dollars that will purchase that foreign money on the conversion date at a bank-offered spot rate at or near the close of business on the banking day before the day of payment.

Â Â Â Â Â  (g) A statement that, if the judgment debtor pays the judgment through a court under ORS 18.235, the payment must be in United States dollars as provided in subsection (2) of this section.

Â Â Â Â Â  (h) The amount of assessed costs, disbursements and attorney fees in United States dollars, if they are awarded, and any specific amounts awarded. This paragraph does not require inclusion of specific amounts where such will be determined later under ORCP 68 C.

Â Â Â Â Â  (i) The terms of any agreement made by the parties, before the entry of the judgment, to vary the effect of ORS 24.260 to 24.335.

Â Â Â Â Â  (7) If a contract claim is of the type covered by ORS 24.280 (1) or (2), the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

Â Â Â Â Â  (8) When a judgment is given on a foreign-money claim in circuit court, the clerk shall enter the judgment in the register and shall note that the judgment creates a judgment lien. The judgment shall have the same force and effect as any other judgment obtained in the circuit court.

Â Â Â Â Â  (9) A judgment or award may be discharged by payment.

Â Â Â Â Â  (10) A party seeking enforcement of a judgment entered as provided in this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of United States dollars that would satisfy the judgment on the date of the affidavit or certificate by applying said rate of exchange. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate. The computation contained in the affidavit or certificate shall remain in effect for 60 days following the filing of the affidavit or certificate and may be recomputed before the expiration of 60 days by the filing of additional affidavits or certificates provided that recomputation shall not affect any payment obtained before the filing of the recomputation. [1991 c.202 Â§8; 1993 c.545 Â§114; 1995 c.658 Â§26; 2003 c.576 Â§181]

Â Â Â Â Â  24.295 Conversions of foreign money in distribution proceeding. The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated. [1991 c.202 Â§9]

Â Â Â Â Â  24.300 Prejudgment and judgment interest. (1) With respect to a foreign-money claim, recovery of prejudgment or preaward interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection (2) of this section, are matters of the substantive law governing the right to recovery under the conflict of laws rules of this state.

Â Â Â Â Â  (2) The court or arbitrator shall increase or decrease the amount of prejudgment or preaward interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

Â Â Â Â Â  (3) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state. [1991 c.202 Â§10]

Â Â Â Â Â  24.305 Enforcement of foreign judgments. (1) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in ORS 24.290, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

Â Â Â Â Â  (2) A foreign judgment may be entered in the register in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

Â Â Â Â Â  (3) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall operate to the same extent as a satisfaction of the judgment in this state, except as to costs authorized by ORS 24.140, notwithstanding the entry of judgment in this state.

Â Â Â Â Â  (4) A judgment entered on a foreign-money claim only in United States dollars in another state must be enforced in this state in United States dollars only. [1991 c.202 Â§11; 2003 c.576 Â§182]

Â Â Â Â Â  24.310 Determining United States dollar value of foreign-money claims for limited purposes. (1) Computations under this section are for the limited purposes of the section and do not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

Â Â Â Â Â  (2) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of the United States dollars at issue for assessing costs or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections (3) and (4) of this section.

Â Â Â Â Â  (3) A party seeking process, costs, bond or other undertaking under subsection (2) of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

Â Â Â Â Â  (4) A party seeking the process, costs, bond or other undertaking under subsection (2) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate. [1991 c.202 Â§12]

Â Â Â Â Â  24.315 Effect of currency substitution. (1) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

Â Â Â Â Â  (2) If substitution under subsection (1) of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend, upon the motion of any party, the judgment or award by a like conversion of the former money. [1991 c.202 Â§13]

Â Â Â Â Â  24.320 Supplementary general principles of law. Unless displaced by particular provisions of ORS 24.260 to 24.335, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement its provisions. [1991 c.202 Â§14]

Â Â Â Â Â  24.325 Uniformity of application and construction. ORS 24.260 to 24.335 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 24.260 to 24.335 among states enacting it. [1991 c.202 Â§15]

Â Â Â Â Â  24.330 Severability. If any provision of ORS 24.260 to 24.335 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 24.260 to 24.335 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 24.260 to 24.335 are severable. [1991 c.202 Â§17]

Â Â Â Â Â  24.335 Short title. ORS 24.260 to 24.335 may be cited as the Uniform Foreign-Money Claims Act. [1991 c.202 Â§16]

_______________



Chapter 25

Chapter 25 Â Support Enforcement

2005 EDITION

SUPPORT ENFORCEMENT

PROCEDURE IN CIVIL PROCEEDINGS

GENERAL PROVISIONS

25.010Â Â Â Â Â Â  Definitions for support enforcement laws

25.011Â Â Â Â Â Â  ÂAddressÂ defined

25.015Â Â Â Â Â Â  When payment on support order begins; determining; notification of date

25.020Â Â Â Â Â Â  When support payment to be made to Department of Justice; collection agency services; duties of department; credit for payments not made to department; rules

25.025Â Â Â Â Â Â  Annual notice to parties receiving services under ORS 25.020

25.030Â Â Â Â Â Â  When payment payable to bank account or escrow agent

25.070Â Â Â Â Â Â  Order may include payment of support enforcement fees; limitation

25.075Â Â Â Â Â Â  Cooperative agreements with Indian tribes or tribal organizations

25.080Â Â Â Â Â Â  Entity primarily responsible for support enforcement services; duties; application fees; rules

25.081Â Â Â Â Â Â  Access to records with Social Security number

25.082Â Â Â Â Â Â  Administrative subpoenas; civil penalty; rules

25.083Â Â Â Â Â Â  High-volume automated administrative enforcement services

25.085Â Â Â Â Â Â  Service on obligee; methods

25.089Â Â Â Â Â Â  Enforcement and modification of child support judgments

25.091Â Â Â Â Â Â  Multiple child support judgments

25.100Â Â Â Â Â Â  Transfer of files to county where party resides or property located

25.110Â Â Â Â Â Â  Jurisdiction of circuit court in county to which files transferred

25.125Â Â Â Â Â Â  Disposition of support obligation overpayments; rules

25.130Â Â Â Â Â Â  Election of alternative support payment method; termination of election

25.140Â Â Â Â Â Â  Copies of new or modified support orders to department

25.150Â Â Â Â Â Â  Department to collect fees for services

25.160Â Â Â Â Â Â  Referral of support cases by district attorney to department; duration of collection services

25.164Â Â Â Â Â Â  Payment of support through Department of Justice

25.167Â Â Â Â Â Â  Procedure for determining arrearages

25.170Â Â Â Â Â Â  Proceedings to require delinquent obligor to appear for examination of financial circumstances

25.180Â Â Â Â Â Â  Examination of obligorÂs financial circumstances

25.190Â Â Â Â Â Â  Continuance of proceedings; certification of matter to court; service of notice to obligor and obligee

25.200Â Â Â Â Â Â  Arrest of obligor for failure to appear

25.210Â Â Â Â Â Â  Use of obligorÂs property for delinquent support payments

25.213Â Â Â Â Â Â  Assignment of proceeds of insurance policy to secure support obligation

25.220Â Â Â Â Â Â  Computer printouts of administrator; evidence of authenticity not required in support proceedings; evidentiary effect

25.230Â Â Â Â Â Â  Court authorized to require security for support payments

25.240Â Â Â Â Â Â  Order to pay support by parent with legal custody of minor

25.243Â Â Â Â Â Â  Grievance procedure; rules

25.245Â Â Â Â Â Â  Rebuttable presumption of inability to pay child support when parent receiving certain assistance payments; rules

25.260Â Â Â Â Â Â  Confidentiality of records; rules

25.265Â Â Â Â Â Â  Access to information in Federal Parent Locator Service; rules

FORMULA FOR DETERMINING AMOUNT OF CHILD SUPPORT

25.270Â Â Â Â Â Â  Legislative findings

25.275Â Â Â Â Â Â  Formula for determining child support awards; criteria to be considered; mandated standards; reduction; rules

25.280Â Â Â Â Â Â  Formula amount presumed correct; rebuttal of presumption; criteria

25.287Â Â Â Â Â Â  Proceedings to modify orders to comply with formula; when proceeding may be initiated; issues considered

25.290Â Â Â Â Â Â  Determining disposable income of obligor; offsets; rules

HEALTH CARE COVERAGE

25.321Â Â Â Â Â Â  Definitions for ORS 25.321 to 25.343

25.323Â Â Â Â Â Â  Health care coverage; rules

25.325Â Â Â Â Â Â  Enforcing health care coverage

25.327Â Â Â Â Â Â  Service of medical support notice

25.329Â Â Â Â Â Â  Actions required after service of medical support notice

25.331Â Â Â Â Â Â  Obligation to withhold

25.333Â Â Â Â Â Â  Contesting medical support notice

25.335Â Â Â Â Â Â  Termination of support order

25.337Â Â Â Â Â Â  Liability

25.339Â Â Â Â Â Â  Priority of medical support notice

25.341Â Â Â Â Â Â  Notice of termination of obligorÂs relationship

25.343Â Â Â Â Â Â  Authorization for reimbursement payments

INCOME WITHHOLDING AND PAYMENT RECORDS

25.372Â Â Â Â Â Â  Applicability

25.375Â Â Â Â Â Â  Priority of withholding

25.378Â Â Â Â Â Â  Payment of support by income withholding; initiation of income withholding

25.381Â Â Â Â Â Â  Establishing income withholding as method of paying support; records

25.384Â Â Â Â Â Â  Statement on withholding in support order

25.387Â Â Â Â Â Â  Withholding more than amount authorized by law

25.390Â Â Â Â Â Â  Amendment of support order not required for withholding

25.393Â Â Â Â Â Â  Remedy additional to other remedies

25.396Â Â Â Â Â Â  Exception to withholding; termination of withholding; rules

25.399Â Â Â Â Â Â  Notice of order to withhold; contents of notice

25.402Â Â Â Â Â Â  Service of order on withholder; contents

25.405Â Â Â Â Â Â  Contesting order to withhold; basis

25.408Â Â Â Â Â Â  Withholding is continuing obligation

25.411Â Â Â Â Â Â  When withholding begins; payment to Department of Justice or obligee

25.414Â Â Â Â Â Â  Standard amount to be withheld; processing fee; rules

25.417Â Â Â Â Â Â  Amount to be withheld when obligor paid more frequently than monthly

25.421Â Â Â Â Â Â  Procedure if withholder does not withhold support

25.424Â Â Â Â Â Â  Liability of withholder for withholding and for failing to withhold; unlawful employment practice

25.427Â Â Â Â Â Â  Rules

INCOME TAX INTERCEPT

25.610Â Â Â Â Â Â  Procedure to collect support orders from state tax refunds; voluntary withholding; rules

25.620Â Â Â Â Â Â  Procedures to collect past due support from state tax refunds; fees

25.625Â Â Â Â Â Â  Federal tax offset; passport denial; rules

DISCLOSURES OF INFORMATION BY FINANCIAL INSTITUTIONS

25.640Â Â Â Â Â Â  Definitions for ORS 25.643 and 25.646

25.643Â Â Â Â Â Â  Disclosure of information on obligors by financial institutions; fees; liability

25.646Â Â Â Â Â Â  Disclosure of financial records of customers by financial institutions; liability

CONSUMER REPORTING AGENCIES

25.650Â Â Â Â Â Â  Information on past due support to consumer reporting agencies; rules

LIENS ON PERSONAL PROPERTY

25.670Â Â Â Â Â Â  Judgment lien on personal property

25.680Â Â Â Â Â Â  Effect of lien; priority

25.690Â Â Â Â Â Â  Foreclosure of lien

MISCELLANEOUS

25.710Â Â Â Â Â Â  Duty of district attorney

25.715Â Â Â Â Â Â  Child support paid from security deposit

25.720Â Â Â Â Â Â  When support assignable

25.725Â Â Â Â Â Â  Child Support Deposit Fund

25.727Â Â Â Â Â Â  Garnishing income of person required to provide health insurance for child eligible under Medicaid

25.729Â Â Â Â Â Â  Application of laws to effectuate purposes of ORS chapter 110

SUSPENSION OF OCCUPATIONAL AND DRIVER LICENSES

25.750Â Â Â Â Â Â  Suspension of licenses, certificates, permits and registrations; when authorized; rules

25.752Â Â Â Â Â Â  Memberships in professional organizations that are required by state law

25.756Â Â Â Â Â Â  Identifying persons holding licenses, certificates, permits and registrations

25.759Â Â Â Â Â Â  Notice to persons subject to suspension; contents

25.762Â Â Â Â Â Â  Agreement between obligor and administrator; effect of failure to contest suspension or to enter into agreement

25.765Â Â Â Â Â Â  Procedure if obligor contacts administrator within time limits; hearing

25.768Â Â Â Â Â Â  Judicial review of order

25.771Â Â Â Â Â Â  Obligor holding more than one license, certificate, permit or registration

25.774Â Â Â Â Â Â  Reinstatement

25.777Â Â Â Â Â Â  Reimbursing issuing entities for costs incurred

25.780Â Â Â Â Â Â  Other licenses, certificates, permits and registrations subject to suspension

25.783Â Â Â Â Â Â  Confidentiality of information

25.785Â Â Â Â Â Â  Issuing entities to require Social Security number

EMPLOYER REPORTING PROGRAM

25.790Â Â Â Â Â Â  Hiring or rehiring individual; report required; contents

25.792Â Â Â Â Â Â  Confidentiality

25.794Â Â Â Â Â Â  Verification of employment; information about compensation and benefits; rules

PENALTIES

25.990Â Â Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  25.010 Definitions for support enforcement laws. As used in ORS chapters 25, 107, 109 and 416 and any other statutes providing for support payments or support enforcement procedures, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means either the Administrator of the Division of Child Support of the Department of Justice or a district attorney, or the administratorÂs or a district attorneyÂs authorized representative.

Â Â Â Â Â  (2) ÂChildÂ has the meaning given that term in ORS 110.303.

Â Â Â Â Â  (3) ÂChild support rightsÂ means the right to establish or enforce an obligation imposed or imposable by law to provide support, including but not limited to medical support and an unsatisfied obligation to provide support.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Justice.

Â Â Â Â Â  (5) ÂDisposable incomeÂ means that part of the income of an individual remaining after the deduction from the income of any amounts required to be withheld by law except laws enforcing spousal or child support and any amounts withheld to pay medical or dental insurance premiums.

Â Â Â Â Â  (6) ÂEmployerÂ means any entity or individual who engages an individual to perform work or services for which compensation is given in periodic payments or otherwise.

Â Â Â Â Â  (7) ÂIncomeÂ is any monetary obligation in excess of $4.99 after the fee described in ORS 25.414 (6) has been deducted that is in the possession of a third party owed to an obligor and includes but is not limited to:

Â Â Â Â Â  (a) Compensation paid or payable for personal services whether denominated as wages, salary, commission, bonus or otherwise;

Â Â Â Â Â  (b) Periodic payments pursuant to a pension or retirement program;

Â Â Â Â Â  (c) Cash dividends arising from stocks, bonds or mutual funds;

Â Â Â Â Â  (d) Interest payments;

Â Â Â Â Â  (e) Periodic payments from a trust account;

Â Â Â Â Â  (f) Any program or contract to provide substitute wages during times of unemployment or disability;

Â Â Â Â Â  (g) Any payment pursuant to ORS chapter 657; or

Â Â Â Â Â  (h) Amounts payable to independent contractors.

Â Â Â Â Â  (8) ÂObligeeÂ has the meaning given that term in ORS 110.303.

Â Â Â Â Â  (9) ÂObligorÂ has the meaning given that term in ORS 110.303.

Â Â Â Â Â  (10) ÂOrder to withholdÂ means an order or other legal process that requires a withholder to withhold support from the income of an obligor.

Â Â Â Â Â  (11) ÂPublic assistanceÂ has the meaning given that term in ORS 416.400.

Â Â Â Â Â  (12) ÂWithholderÂ means any person who disburses income and includes but is not limited to an employer, conservator, trustee or insurer of the obligor. [Formerly 23.760; 1991 c.362 Â§1; 1993 c.798 Â§4; 1995 c.608 Â§1; 1997 c.704 Â§13; 1999 c.80 Â§1; 2001 c.334 Â§2; 2001 c.455 Â§1; 2003 c.572 Â§2; 2005 c.560 Â§1]

Â Â Â Â Â  25.011 ÂAddressÂ defined. As used in ORS chapters 25, 106, 107, 108, 109, 110 and 416, when a person is required to provide an address, ÂaddressÂ means a residence, mailing or contact address in the same state as the personÂs home. [1993 c.448 Â§1; 1995 c.608 Â§25]

Â Â Â Â Â  Note: 25.011 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.015 When payment on support order begins; determining; notification of date. (1) The Department of Justice shall notify the parties to a support order that payment is to commence on the first due date following the date of the notice when:

Â Â Â Â Â  (a) The department receives a copy of a support order of a court that requires payments to be made through the department or for which there is an application for support enforcement services;

Â Â Â Â Â  (b) The department commences accounting services; and

Â Â Â Â Â  (c) The order has been entered within the previous 180 days.

Â Â Â Â Â  (2) The department shall include in the notice under subsection (1) of this section a statement that no later than 60 days after the date of the notice the department shall adjust the account to reflect an accrued arrearage for the period of time between the effective date of the order and the date of the notice unless a party requests that the department establish the arrearage on the account as provided in ORS 25.167 or 416.429.

Â Â Â Â Â  (3) If, within 60 days after the date of the notice under subsection (1) of this section, a party requests the department to establish the arrearage as provided in ORS 25.167 or 416.429, the department may not reflect an accrued arrearage on the account until the arrearage has been established.

Â Â Â Â Â  (4) If a party does not request the department to establish the arrearage as provided in subsection (3) of this section, the department shall adjust the account to reflect the arrearage for the period of time between the effective date of the order and the date of the notice. [1997 c.500 Â§2; 1999 c.18 Â§4]

Â Â Â Â Â  25.020 When support payment to be made to Department of Justice; collection agency services; duties of department; credit for payments not made to department; rules. (1) Support payments for or on behalf of any person, ordered, registered or filed under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C, unless otherwise authorized by ORS 25.030, shall be made to the Department of Justice, as the state disbursement unit:

Â Â Â Â Â  (a) During periods for which support is assigned under ORS 418.032, 418.042, 419B.406 or 419C.597;

Â Â Â Â Â  (b) As provided by rules adopted under ORS 180.345, when public assistance is provided to a person who receives or has a right to receive support payments on the personÂs own behalf or on behalf of another person;

Â Â Â Â Â  (c) After the assignment of support terminates for as long as amounts assigned remain owing;

Â Â Â Â Â  (d) For any period during which support enforcement services are provided under ORS 25.080;

Â Â Â Â Â  (e) When ordered by the court under ORS 419B.400;

Â Â Â Â Â  (f) When a support order that is entered or modified on or after January 1, 1994, includes a provision requiring the obligor to pay support by income withholding; or

Â Â Â Â Â  (g) When ordered by the court under any other applicable provision of law.

Â Â Â Â Â  (2) The Department of Justice shall disburse payments, after lawful deduction of fees and in accordance with applicable statutes and rules, to those persons and entities that are lawfully entitled to receive such payments.

Â Â Â Â Â  (3)(a) When the administrator is providing support enforcement services under ORS 25.080, the obligee may enter into an agreement with a collection agency, as defined in ORS 697.005, for assistance in collecting child support payments.

Â Â Â Â Â  (b) The Department of Justice:

Â Â Â Â Â  (A) Shall disburse support payments, to which the obligee is legally entitled, to the collection agency if the obligee submits the completed form referred to in paragraph (c)(A) of this subsection to the department;

Â Â Â Â Â  (B) May reinstate disbursements to the obligee if:

Â Â Â Â Â  (i) The obligee requests that disbursements be made directly to the obligee;

Â Â Â Â Â  (ii) The collection agency violates any provision of this subsection; or

Â Â Â Â Â  (iii) The Department of Consumer and Business Services notifies the Department of Justice that the collection agency is in violation of the rules adopted under ORS 697.086;

Â Â Â Â Â  (C) Shall credit the obligorÂs account for the full amount of each support payment received by the department and disbursed to the collection agency; and

Â Â Â Â Â  (D) Shall develop the form referred to in paragraph (c)(A) of this subsection, which shall include a notice to the obligee printed in type size equal to at least 12-point type that the obligee may be eligible for support enforcement services from the department or the district attorney without paying the interest or fee that is typically charged by a collection agency.

Â Â Â Â Â  (c) The obligee shall:

Â Â Â Â Â  (A) Provide to the department, on a form approved by the department, information about the agreement with the collection agency; and

Â Â Â Â Â  (B) Promptly notify the department when the agreement is terminated.

Â Â Â Â Â  (d) The collection agency:

Â Â Â Â Â  (A) May provide investigative and location services to the obligee and disclose relevant information from those services to the administrator for purposes of providing support enforcement services under ORS 25.080;

Â Â Â Â Â  (B) May not charge interest or a fee for its services exceeding 29 percent of each support payment received unless the collection agency, if allowed by the terms of the agreement between the collection agency and the obligee, hires an attorney to perform legal services on behalf of the obligee;

Â Â Â Â Â  (C) May not initiate, without written authorization from the administrator, any enforcement action relating to support payments on which support enforcement services are provided by the administrator under ORS 25.080; and

Â Â Â Â Â  (D) Shall include in the agreement with the obligee a notice printed in type size equal to at least 12-point type that provides information on the fees, penalties, termination and duration of the agreement.

Â Â Â Â Â  (e) The administrator may use information disclosed by the collection agency to provide support enforcement services under ORS 25.080.

Â Â Â Â Â  (4) The Department of Justice may immediately transmit payments received from any obligor who has not previously tendered any payment by a check or instrument that was not paid or was dishonored, to the obligee, without waiting for payment or clearance of the check or instrument received.

Â Â Â Â Â  (5) The Department of Justice shall notify each obligor and obligee by mail when support payments shall be made to the department and when the obligation to make payments in this manner shall cease.

Â Â Â Â Â  (6)(a) The administrator shall provide information about a child support account directly to a party to the support order regardless of whether the party is represented by an attorney. As used in this subsection, Âinformation about a child support accountÂ means the:

Â Â Â Â Â  (A) Date of issuance of the support order.

Â Â Â Â Â  (B) Amount of the support order.

Â Â Â Â Â  (C) Dates and amounts of payments.

Â Â Â Â Â  (D) Dates and amounts of disbursements.

Â Â Â Â Â  (E) Payee of any disbursements.

Â Â Â Â Â  (F) Amount of any arrearage.

Â Â Â Â Â  (G) Source of any collection.

Â Â Â Â Â  (b) Nothing in this subsection limits the information the administrator may provide by law to a party who is not represented by an attorney.

Â Â Â Â Â  (7) Any pleading for the entry or modification of a support order must contain a statement that payment of support under a new or modified order will be by income withholding unless an exception to payment by income withholding is granted under ORS 25.396.

Â Â Â Â Â  (8)(a) Except as provided in paragraphs (d) and (e) of this subsection, a judgment or order establishing paternity or including a provision concerning support must contain:

Â Â Â Â Â  (A) The residence, mailing or contact address, Social Security number, telephone number and driver license number of each party;

Â Â Â Â Â  (B) The name, address and telephone number of all employers of each party;

Â Â Â Â Â  (C) The names and dates of birth of the joint children of the parties; and

Â Â Â Â Â  (D) Any other information required by rule adopted by the Chief Justice of the Supreme Court under ORS 1.002.

Â Â Â Â Â  (b) The judgment or order shall also include notice that the obligor and obligee:

Â Â Â Â Â  (A) Must inform the court and the administrator in writing of any change in the information required by this subsection within 10 days after the change; and

Â Â Â Â Â  (B) May request that the administrator review the amount of support ordered after two years or at any time upon a substantial change of circumstances.

Â Â Â Â Â  (c) The administrator may require of the parties any additional information that is necessary for the provision of support enforcement services under ORS 25.080.

Â Â Â Â Â  (d)(A) Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would unreasonably be put at risk by the disclosure of information specified in this subsection or by the disclosure of other information concerning a child or party to a paternity or support proceeding or if an existing order so requires, a court or administrator or administrative law judge, when the proceeding is administrative, shall order that the information not be contained in any document provided to another party or otherwise disclosed to a party other than the state.

Â Â Â Â Â  (B) The Department of Justice shall adopt rules providing for similar confidentiality for information described in subparagraph (A) of this paragraph that is maintained by an entity providing support enforcement services under ORS 25.080.

Â Â Â Â Â  (e) The Chief Justice of the Supreme Court may, in consultation with the Department of Justice, adopt rules under ORS 1.002 to designate information specified in this subsection as confidential and require that the information be submitted through an alternate procedure to ensure that the information is exempt from public disclosure under ORS 192.502.

Â Â Â Â Â  (9)(a) Except as otherwise provided in paragraph (b) of this subsection, in any subsequent child support enforcement action, the court or administrator, upon a showing of diligent effort made to locate the obligor or obligee, may deem due process requirements to be met by mailing notice to the last-known residential, mailing or employer address or contact address as provided in ORS 25.085.

Â Â Â Â Â  (b) Service of an order directing an obligor to appear in a contempt proceeding is subject to ORS 33.015 to 33.155.

Â Â Â Â Â  (10) Subject to ORS 25.030, this section, to the extent it imposes any duty or function upon the Department of Justice, shall be deemed to supersede any provisions of ORS chapters 107, 108, 109, 110, 416, 419A, 419B and 419C that would otherwise impose the same duties or functions upon the county clerk or the Department of Human Services.

Â Â Â Â Â  (11) Except as provided for in subsections (12), (13) and (14) of this section, credit may not be given for payments not made to the Department of Justice as required under subsection (1) of this section.

Â Â Â Â Â  (12) The Department of Justice shall give credit for payments not made to the department:

Â Â Â Â Â  (a) When payments are not assigned to this or another state and the obligee and obligor agree in writing that specific payments were made and should be credited;

Â Â Â Â Â  (b) When payments are assigned to the State of Oregon, the obligor and obligee make sworn written statements that specific payments were made, canceled checks or other substantial evidence is presented to corroborate their statements and the obligee has been given prior written notice of any potential criminal or civil liability that may attach to an admission of the receipt of assigned support;

Â Â Â Â Â  (c) When payments are assigned to another state and that state verifies that payments not paid to the department were received by the other state; or

Â Â Â Â Â  (d) As provided by rule adopted under ORS 180.345.

Â Â Â Â Â  (13) An obligor may apply to the Department of Justice for credit for payments made other than to the Department of Justice. If the obligee or other state does not provide the agreement, sworn statement or verification required by subsection (12) of this section, credit may be given pursuant to order of an administrative law judge assigned from the Office of Administrative Hearings after notice and opportunity to object and be heard are given to both obligor and obligee. Notice shall be served upon the obligee as provided by ORS 25.085. Notice to the obligor may be by regular mail at the address provided in the application for credit. A hearing conducted under this subsection is a contested case hearing and ORS 183.413 to 183.470 apply. Any party may seek a hearing de novo in the circuit court.

Â Â Â Â Â  (14) Nothing in this section precludes the Department of Justice from giving credit for payments not made to the department when there has been a judicially determined credit or satisfaction or when there has been a satisfaction of support executed by the person to whom support is owed.

Â Â Â Â Â  (15) The Department of Justice shall adopt rules that:

Â Â Â Â Â  (a) Direct how support payments that are made through the department are to be applied and distributed; and

Â Â Â Â Â  (b) Are consistent with federal regulations. [Formerly 23.765; 1991 c.724 Â§19; 1993 c.33 Â§366; 1993 c.448 Â§2; 1993 c.596 Â§1; 1995 c.608 Â§2; 1997 c.704 Â§14; 1999 c.18 Â§1; 1999 c.80 Â§42; 1999 c.798 Â§1; 2001 c.322 Â§1; 2001 c.455 Â§Â§2,3; 2001 c.961 Â§1; 2003 c.73 Â§17a; 2003 c.75 Â§23; 2003 c.380 Â§Â§6,7; 2003 c.421 Â§Â§1,2; 2003 c.572 Â§3; 2003 c.576 Â§Â§292,293a; 2005 c.561 Â§2]

Â Â Â Â Â  25.025 Annual notice to parties receiving services under ORS 25.020. Once each year, the Department of Justice shall notify the parties in child support cases receiving services under ORS 25.020 of all the following:

Â Â Â Â Â  (1) When physical custody of a child changes from the obligee to the obligor, the obligation to pay child support for the child is not automatically terminated.

Â Â Â Â Â  (2) When a physical change of custody of a child occurs, either party may request a modification of the support order to terminate support based on a substantial change of circumstances.

Â Â Â Â Â  (3) At the request of either party, child support may be established for the parent with current physical custody of the child.

Â Â Â Â Â  (4) If a change in the physical custody of a child is temporary, the obligee may satisfy support accruing for the child for periods that the child is in the physical custody of the obligor as provided in ORS 18.225, 18.228, 18.232 and 18.235. [1997 c.385 Â§4; 2003 c.73 Â§18; 2003 c.576 Â§575]

Â Â Â Â Â  Note: 25.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.030 When payment payable to bank account or escrow agent. (1) Support orders in respect of obligees not subject to ORS 25.020 may provide for payment under the order to a checking or savings account or by electronic transfer to an account maintained by an escrow agent, licensed under ORS 696.511, for distribution to the obligee, if the obligor and obligee have so elected or if the court in its discretion believes that payment to a checking or savings account or payment by electronic transfer to an account maintained by a licensed escrow agent will be in the best interest of the parties.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if an election has been made as provided in ORS 25.130. [Formerly 23.767; 1989 c.976 Â§36; 1991 c.230 Â§32; 1997 c.872 Â§4; 1999 c.80 Â§78; 2003 c.210 Â§1]

Â Â Â Â Â  25.040 [Formerly 23.775; 1993 c.33 Â§281; 1993 c.448 Â§3; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.050 [Formerly 23.777; 1989 c.633 Â§4; 1989 c.726 Â§4; 1991 c.519 Â§1; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.060 [Formerly 23.780; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.070 Order may include payment of support enforcement fees; limitation. Any judgment or order entered in a proceeding for the enforcement of any delinquent support obligation, including an order entered under ORS 25.378, shall include, on the motion of the Division of Child Support of the Department of Justice or the district attorney, if either has appeared in the case, an order for payment of any support enforcement fees required by law in addition to any other costs chargeable to the obligor, and in addition to the support obligation. The Department of Justice shall deduct the amount of any previously imposed support enforcement fees from any payment subsequently made by the obligor but the amount of the deduction shall not exceed 25 percent of any payment. The support enforcement fee, when collected, shall be paid to the Division of Child Support of the Department of Justice or the district attorney, whichever appeared in the case. [Formerly 23.787; 1993 c.798 Â§34; 1997 c.704 Â§15; 1999 c.80 Â§79; 2003 c.576 Â§294]

Â Â Â Â Â  25.075 Cooperative agreements with Indian tribes or tribal organizations. (1) Notwithstanding the provisions of ORS 25.080, the Department of Justice may enter into cooperative agreements with Indian tribes or tribal organizations within the borders of this state, if the Indian tribe or tribal organization demonstrates that the tribe or organization has an established tribal court system or a Court of Indian Offenses with the authority to:

Â Â Â Â Â  (a) Establish paternity;

Â Â Â Â Â  (b) Establish, modify and enforce support orders; and

Â Â Â Â Â  (c) Enter support orders in accordance with child support guidelines established by the tribe or organization.

Â Â Â Â Â  (2) The agreements must provide for the cooperative delivery of child support enforcement services and for the forwarding of all child support collections pursuant to the functions performed by the tribe or organization to the department, or conversely, by the department to the tribe or organization, which shall distribute the child support collections in accordance with the agreement. [1997 c.746 Â§131; 1999 c.735 Â§5; 2003 c.73 Â§19]

Â Â Â Â Â  Note: 25.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.080 Entity primarily responsible for support enforcement services; duties; application fees; rules. (1) This subsection describes the entity primarily responsible for providing support enforcement services described in subsection (4) of this section for any order or judgment that is or could be entered under ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400 or 419C.590. The entity shall provide the support enforcement services described in subsection (4) of this section on behalf of the State of Oregon and no other party or either parent. The following entity is primarily responsible:

Â Â Â Â Â  (a) The Division of Child Support of the Department of Justice:

Â Â Â Â Â  (A) If support rights are, or were within the past five months, assigned to this or another state; or

Â Â Â Â Â  (B) In any case where arrearage under a support order is assigned or owed to or the right to recover back support or state debt is held by this state or another state.

Â Â Â Â Â  (b) Except as provided in subsection (6) of this section, the district attorney in cases other than those described in paragraph (a) of this subsection if the obligee, obligor, beneficiary or person having physical custody of a minor child regarding any support order that has been imposed or could be imposed requests support enforcement services.

Â Â Â Â Â  (2) The Department of Justice shall adopt rules addressing the provision of support enforcement services when the purposes of the state in providing those services may be contradictory in individual cases.

Â Â Â Â Â  (3) Notwithstanding the division of responsibility for providing support enforcement services between the Division of Child Support and the district attorney as described in subsection (1) of this section, provision of support enforcement services may not be challenged on the basis that the entity providing the services in a particular case is not the entity responsible for the case under subsection (1) of this section.

Â Â Â Â Â  (4) When responsible for providing support enforcement services and there is sufficient evidence available to support the action to be taken, the entity described in subsection (1) of this section:

Â Â Â Â Â  (a) Shall establish and enforce any child support obligation;

Â Â Â Â Â  (b) Shall establish paternity;

Â Â Â Â Â  (c) Shall enforce spousal support when the obligee is living with the obligorÂs child for whom support enforcement services are being provided and those services are funded in part by federal moneys;

Â Â Â Â Â  (d) May enforce any other order or judgment for spousal support;

Â Â Â Â Â  (e) Shall, on behalf of the state, initiate and respond to child support modification proceedings based upon a substantial change of circumstances;

Â Â Â Â Â  (f) Shall, on behalf of the state, initiate and respond to child support modification proceedings based upon a modification conducted under ORS 25.287 concerning existing child support orders;

Â Â Â Â Â  (g) Shall establish and enforce obligations to provide medical insurance coverage for dependent children;

Â Â Â Â Â  (h) Shall ensure compliance with the provisions of 42 U.S.C. 651 to 669 and 45 C.F.R. Chapter III as authorized by state law;

Â Â Â Â Â  (i) Shall carry out the policy of the State of Oregon regarding child support obligations as expressed in ORS 416.405; and

Â Â Â Â Â  (j) Shall ensure that child support orders are in compliance with the formula established by this chapter.

Â Â Â Â Â  (5) In any proceeding under subsection (4) of this section, the parties are those described in ORS 416.407.

Â Â Â Â Â  (6) The district attorney of any county and the department may provide by agreement for assumption by the Division of Child Support of the functions of the district attorney under subsection (1) of this section or for redistribution between the district attorney and the Division of Child Support of all or any portion of the duties, responsibilities and functions set forth in subsections (1) and (4) of this section.

Â Â Â Â Â  (7) All county governing bodies and all district attorneys shall enter into child support cooperative agreements with the department. The following apply to this subsection:

Â Â Â Â Â  (a) The agreements shall contain appropriate terms and conditions sufficient for the state to comply with all child support enforcement service requirements under federal law; and

Â Â Â Â Â  (b) If this state loses any federal funds due to the failure of a county governing body or district attorney to either enter into an agreement under this subsection or to provide sufficient support enforcement service, the county shall be liable to the department for, and the liability shall be limited to, the amount of money the state determines it lost because of the failure. The state shall offset the loss from any moneys the state is holding for or owes the county or from any moneys the state would pay to the county for any purpose.

Â Â Â Â Â  (8) The Department of Justice shall enter into an agreement with the Oregon District Attorneys Association to establish a position or positions to act as a liaison between the Division of Child Support and those district attorneys who provide support enforcement services under this section. The department shall fund the position or positions. The Oregon District Attorneys Association shall administer the liaison position or positions under the agreement. The liaison shall work to:

Â Â Â Â Â  (a) Enhance the participation and interaction of the district attorneys in the development and implementation of Child Support Program policies and services; and

Â Â Â Â Â  (b) Increase the effectiveness of child support enforcement services provided by the district attorneys.

Â Â Â Â Â  (9) The district attorney or the Division of Child Support, whichever is appropriate, shall provide the services specified in subsections (1) and (4) of this section to any person requesting them, but may in their discretion, upon a determination and notice to the person requesting the service that the prospect of successful recovery from the obligor of a portion of the delinquency or future payments is remote, require payment to the district attorney or the Division of Child Support of an application fee, in accordance with an application fee schedule established by rule by the department. If service performed results in the district attorney or the Division of Child Support recovering any support enforcement fees, the fees shall be paid to the applicant in an amount equal to the amount of the application fee.

Â Â Â Â Â  (10) An obligee may request the Division of Child Support or a district attorney to cease all collection efforts if it is anticipated that physical or emotional harm will be caused to the parent or caretaker relative or the child for whom support was to have been paid. The department, by rule, shall set out the circumstances under which such requests shall be honored. [Formerly 23.790; 1991 c.758 Â§1; 1993 c.33 Â§367; 1995 c.608 Â§9; 1997 c.704 Â§16; 2001 c.900 Â§236; 2003 c.73 Â§20; 2003 c.576 Â§295; 2005 c.560 Â§2]

Â Â Â Â Â  25.081 Access to records with Social Security number. (1) Notwithstanding any other provision of law, an entity providing support enforcement services under ORS 25.080 shall have access, using a Social Security number as an identifier, to any record required by law to contain the Social Security number of an individual.

Â Â Â Â Â  (2) To the maximum extent feasible, a public body maintaining records described in ORS 25.785, including automated records, shall make the records accessible by Social Security number for purposes of support enforcement.

Â Â Â Â Â  (3) For purposes of this section, Âpublic bodyÂ has the meaning given that term in ORS 192.410. [1997 c.746 Â§118]

Â Â Â Â Â  Note: 25.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.082 Administrative subpoenas; civil penalty; rules. (1) When services are being provided under Title IV-D of the Social Security Act, the enforcing agency of this or any other state may subpoena financial records and other information needed to establish paternity or to establish, modify or enforce a support order. The subpoena may be served on a party or on a public or private entity. Service of the subpoena may be by certified mail.

Â Â Â Â Â  (2) A party or public or private entity that discloses information to the enforcing agency in compliance with a subpoena served under subsection (1) of this section is not liable to any person for any loss, damage or injury arising out of the disclosure.

Â Â Â Â Â  (3) Upon request of an enforcing agency of another state, only a court or enforcing agency of Oregon may enforce a subpoena issued by the enforcing agency of the other state.

Â Â Â Â Â  (4) Notwithstanding ORS 192.575, a party or public or private entity that fails without good cause to comply with a subpoena issued under this section is subject to a civil penalty not to exceed $250. A civil penalty under this section must be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (5) The Department of Justice shall adopt rules to implement the provisions of this section. [1997 c.746 Â§33; 2003 c.73 Â§21]

Â Â Â Â Â  Note: 25.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.083 High-volume automated administrative enforcement services. (1) As necessary to meet the requirements of 42 U.S.C. 666(a)(14), the Division of Child Support of the Department of Justice, when requested by another state, shall provide high-volume automated administrative enforcement services. In providing services to another state under this section, the division may:

Â Â Â Â Â  (a) Through automated data matches with financial institutions and other entities where assets may be found, identify assets owned by persons who owe child support in other states; and

Â Â Â Â Â  (b) Seize such assets by execution as defined in ORS 18.005 or by such other processes to seize property as the division is authorized by law to use.

Â Â Â Â Â  (2) A request by another state for services provided under subsection (1) of this section:

Â Â Â Â Â  (a) Must include information, as required by rule, that will enable the department to compare the information about the case with information in databases within Oregon; and

Â Â Â Â Â  (b) Constitutes a certification by the state requesting the services:

Â Â Â Â Â  (A) Of the amount of periodic support under an order, the payment of which is in arrears; and

Â Â Â Â Â  (B) That it has complied with all procedural due process requirements applicable to the case.

Â Â Â Â Â  (3) The administrator is authorized to request from other states services of the type provided under subsection (1) of this section. [1999 c.930 Â§2; 2001 c.249 Â§71; 2003 c.576 Â§576]

Â Â Â Â Â  25.085 Service on obligee; methods. (1) In any proceeding under ORS 25.080, service of legal documents upon an obligee may be by regular mail to the address at which the obligee receives public assistance, to an address provided by the obligee on the obligeeÂs application for child support enforcement services or to any other address given by the obligee. When service is authorized by regular mail under this section, proof of service may be by notation upon the computerized case record made by the person making the mailing. The notation shall set forth the address to which the documents were mailed, the date they were mailed, the description of the documents mailed and the name of the person making the notation. If the documents are returned by the postal service as undeliverable as addressed, that fact shall be noted on the computerized case record. If no new address for service by regular mail can be obtained, service shall be by certified mail, return receipt requested or by personal service upon the obligee.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter or ORS chapter 110 or 416, when a case is referred to this state by a public child support agency of another state for action in this state, there is no requirement that an obligee, present in the initiating state and receiving child support enforcement services from that state, be served in any action taken in this state as a consequence of the interstate referral. In such cases the requirement to serve the obligee that would otherwise apply is satisfied by sending to the initiating agency in the other state, by regular mail, any documents that would otherwise be served upon the obligee.

Â Â Â Â Â  (3) The appropriate child support agency of the state shall make any mailings to or service upon the obligee that is required by this section. [1993 c.596 Â§17; 1995 c.608 Â§26; 1997 c.249 Â§16; 1999 c.87 Â§1; 2003 c.572 Â§4]

Â Â Â Â Â  Note: 25.085 was added to and made a part of ORS chapter 25 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.089 Enforcement and modification of child support judgments. (1) As used in this section, Âchild support judgmentÂ means the terms of a judgment or order of a court, or an order that has been filed under ORS 416.440, that provide for past or current monetary support or for a health benefit plan under ORS 25.321 to 25.343 for the benefit of a child. ÂChild support judgmentÂ does not include any term of a judgment or order that deals with matters other than monetary support or a health benefit plan under ORS 25.321 to 25.343 for the benefit of a child.

Â Â Â Â Â  (2)(a) A child support judgment originating under ORS 416.440 has all the force, effect and attributes of a circuit court judgment. The judgment lien created by a child support judgment originating under ORS 416.440 applies to all arrearages owed under the underlying order from the date the administrator or administrative law judge entered, filed or registered the underlying order under ORS 416.400 to 416.465 or ORS chapter 110.

Â Â Â Â Â  (b) Until the underlying order is filed under ORS 416.440, the order may not be enforced against and has no lien effect on real property.

Â Â Â Â Â  (c) No action to enforce a child support judgment originating under ORS 416.440 may be taken while the child support judgment is stayed under ORS 416.427, except as permitted in the order granting the stay.

Â Â Â Â Â  (3) In any judicial or administrative proceeding in which child support may be awarded under this chapter or ORS chapter 107, 108, 109, 110 or 416 or ORS 125.025, 419B.400 or 419C.590, if a child support judgment already exists with regard to the same obligor and child:

Â Â Â Â Â  (a) A court may only enforce the existing child support judgment, modify the existing child support judgment as specifically authorized by law or set aside the existing child support judgment under subsection (6) of this section or under the provisions of ORCP 71. If the court sets aside the existing child support judgment, the court may issue a new child support judgment.

Â Â Â Â Â  (b) The administrator or administrative law judge may only enforce the existing child support judgment, modify the existing child support judgment as specifically authorized by law or, with regard to an existing child support judgment originating under ORS 416.400, move to set aside the existing child support judgment under subsection (6) of this section or for the reasons set out in ORCP 71.

Â Â Â Â Â  (4) If the administrator or administrative law judge finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, the administrator or administrative law judge shall apply the provisions of ORS 416.448.

Â Â Â Â Â  (5)(a) If the court finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, and each judgment was issued in this state, the court shall apply the provisions of ORS 25.091 to determine the controlling terms of the child support judgments and to issue a governing child support judgment as defined in ORS 25.091.

Â Â Â Â Â  (b) If the court finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, and one or more of the judgments was issued by a tribunal of another state, the court shall apply the provisions of ORS chapter 110 to determine which judgment is the controlling child support order.

Â Â Â Â Â  (6) Subject to the provisions of subsection (3) of this section, a court may modify or set aside a child support judgment issued in this state when:

Â Â Â Â Â  (a) The child support judgment was issued without prior notice to the issuing court, administrator or administrative law judge that:

Â Â Â Â Â  (A) There was pending in this state or any other jurisdiction any type of support proceeding involving the child; or

Â Â Â Â Â  (B) There existed in this state or any other jurisdiction another child support judgment involving the child; or

Â Â Â Â Â  (b) The child support judgment was issued after another child support judgment, and the later judgment did not enforce, modify or set aside the earlier judgment in accordance with this section.

Â Â Â Â Â  (7) When modifying a child support judgment, the court, administrator or administrative law judge shall specify in the modification judgment the effects of the modification on the child support judgment being modified. [2003 c.146 Â§2; 2003 c.576 Â§298a; 2005 c.22 Â§14]

Â Â Â Â Â  Note: 25.089 and 25.091 were added to and made a part of ORS chapter 25 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.090 [Formerly 23.790; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.091 Multiple child support judgments. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild support judgmentÂ has the meaning given that term in ORS 25.089.

Â Â Â Â Â  (b) ÂGoverning child support judgmentÂ means a child support judgment issued in this state that addresses both monetary support and a health benefit plan under ORS 25.321 to 25.343 and is entitled to exclusive prospective enforcement or modification with respect to any earlier child support judgment issued in this state.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section or ORS 25.089, when two or more child support judgments exist involving the same obligor and child and one or more of the judgments was issued by a tribunal of another state, the court shall apply the provisions of ORS chapter 110 before enforcing or modifying a judgment under this section or ORS 25.089.

Â Â Â Â Â  (3) When two or more child support judgments exist involving the same obligor and child and the same period, any party to one or more of the child support judgments or the administrator, under ORS 416.448, may file a petition with the court for a governing child support judgment under this section. When a matter involving a child is before the court and the court finds that two or more child support judgments exist involving the same obligor and child and the same period, the court on its own motion, and after notice to all affected parties, may determine the controlling terms of the child support judgments and issue a governing child support judgment under this section.

Â Â Â Â Â  (4) When two or more child support judgments exist involving the same obligor and child and the same period, and each judgment was issued in this state, there is a presumption that the terms of the last-issued child support judgment are the controlling terms and terminate contrary terms of each earlier-issued child support judgment, except that:

Â Â Â Â Â  (a) When the last-issued child support judgment is silent about monetary support for the benefit of the child, the monetary support terms of an earlier-issued child support judgment continue; and

Â Â Â Â Â  (b) When the last-issued child support judgment is silent about a health benefit plan under ORS 25.321 to 25.343 for the benefit of a child, the health benefit plan terms of an earlier-issued child support judgment continue.

Â Â Â Â Â  (5) A party may rebut the presumption in subsection (4) of this section by showing that:

Â Â Â Â Â  (a) The last-issued child support judgment should be set aside under the provisions of ORCP 71;

Â Â Â Â Â  (b) The last-issued child support judgment was issued without prior notice to the issuing court, administrator or administrative law judge that:

Â Â Â Â Â  (A) There was pending in this state or any other jurisdiction any type of support proceeding involving the child; or

Â Â Â Â Â  (B) There existed in this state or any other jurisdiction another child support judgment involving the child; or

Â Â Â Â Â  (c) The last-issued child support judgment was issued after an earlier child support judgment and did not enforce, modify or set aside the earlier child support judgment in accordance with ORS 25.089.

Â Â Â Â Â  (6) When a court finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state, the court shall set the matter for hearing to determine the controlling terms of the child support judgments. When the child support judgments were issued in different counties of this state, the court may cause the records from the original proceedings to be transmitted to the court in accordance with ORS 25.100.

Â Â Â Â Â  (7) Following a review of each child support judgment and any other evidence admitted by the court:

Â Â Â Â Â  (a) The court shall apply the presumption in subsection (4) of this section, unless the presumption is rebutted, and shall determine the controlling terms of the child support judgments; and

Â Â Â Â Â  (b) Notwithstanding ORS 25.089 (3), the court shall issue a governing child support judgment addressing both monetary support and a health benefit plan under ORS 25.321 to 25.343 for the benefit of the child.

Â Â Â Â Â  (8) The governing child support judgment must include:

Â Â Â Â Â  (a) A reference to each child support judgment considered and a copy of the judgment;

Â Â Â Â Â  (b) A determination of which terms regarding monetary support and a health benefit plan under ORS 25.321 to 25.343 are controlling and which child support judgment or judgments contain those terms;

Â Â Â Â Â  (c) An affirmation, termination or modification of the terms regarding monetary support and a health benefit plan under ORS 25.321 to 25.343 in each of the child support judgments;

Â Â Â Â Â  (d) Except as provided in subsection (9) of this section, a reconciliation of any monetary support arrears or credits under all of the child support judgments; and

Â Â Â Â Â  (e) The effective date of each controlling term and the termination date of each noncontrolling term in each of the child support judgments. In determining these dates, the court may apply the following:

Â Â Â Â Â  (A) A controlling term is effective on the date specified in the child support judgment containing that term or, if no date is specified, on the date the child support judgment was entered as described in ORS 18.075.

Â Â Â Â Â  (B) A noncontrolling term is terminated on the date the governing child support judgment is entered as described in ORS 18.075.

Â Â Â Â Â  (9) The court may order the parties, in a separate proceeding under ORS 25.167 or 416.429, to reconcile any monetary support arrears or credits under all of the child support judgments.

Â Â Â Â Â  (10) When the governing child support judgment is entered as described in ORS 18.075, the noncontrolling terms of each earlier child support judgment regarding monetary support or a health benefit plan under ORS 25.321 to 25.343 are terminated. However, subject to subsection (11) of this section, the entry of the governing child support judgment does not affect any support payment arrearage or any liability related to health benefit plan coverage that has accrued under a child support judgment before the governing child support judgment is entered.

Â Â Â Â Â  (11) For purposes of reconciling any monetary support arrears or credits under all of the child support judgments, amounts collected and credited for a particular period under one child support judgment must be credited against the amounts accruing or accrued for the same period under any other child support judgment.

Â Â Â Â Â  (12) Not sooner than 30 days and not later than 60 days after entry of the governing child support judgment, a party named by the court, or the petitioner if the court names no other party, shall file a certified copy of the governing child support judgment with each court or the administrator that issued an earlier child support judgment. A party who fails to file a certified copy of the governing child support judgment as required by this subsection is subject to monetary sanctions, including but not limited to attorney fees, costs and disbursements. A failure to file does not affect the validity or enforceability of the governing child support judgment.

Â Â Â Â Â  (13) This section applies to any judicial proceeding in which child support may be awarded or modified under this chapter or ORS chapter 107, 108, 109 or 416 or ORS 125.025, 419B.400, 419B.923, 419C.590 or 419C.610. [2003 c.146 Â§3; 2005 c.22 Â§15; 2005 c.83 Â§2]

Â Â Â Â Â  Note: See note under 25.089.

Â Â Â Â Â  Note: Section 1, chapter 83, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (b) ÂChild support judgmentÂ has the meaning given that term in ORS 25.089.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 25.089, 25.091 and 416.448 to the contrary, the monetary support terms of a child support judgment originating under ORS 416.440 are terminated by the monetary support terms of a later-issued child support judgment of a court if:

Â Â Â Â Â  (a) The two child support judgments involve the same obligor and child and the same period;

Â Â Â Â Â  (b) The administrator was providing services under ORS 25.080;

Â Â Â Â Â  (c) The later-issued child support judgment was entered before January 1, 2004;

Â Â Â Â Â  (d) The administrator or a court gave the later-issued child support judgment precedence over the earlier-issued child support judgment originating under ORS 416.440; and

Â Â Â Â Â  (e) All parties had an opportunity to challenge the amount of child support ordered in the later-issued child support judgment.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 25.091 (11) and 416.448 (7), for purposes of reconciling any monetary support arrears or credits under the two child support judgments described in subsection (2) of this section:

Â Â Â Â Â  (a) The monetary support terms of the child support judgment originating under ORS 416.440 are deemed terminated on the date the later-issued child support judgment was entered as described in ORS 18.075; and

Â Â Â Â Â  (b) Entry of the later-issued child support judgment does not affect any support payment arrearage or credit that has accrued under the earlier-issued child support judgment originating under ORS 416.440. [2005 c.83 Â§1]

Â Â Â Â Â  25.100 Transfer of files to county where party resides or property located. (1) With respect to any order or judgment entered pursuant to ORS 107.095, 107.105, 108.120, 109.155, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110, if a party seeking modification or enforcement of an order or judgment for the payment of money files a certificate to the effect that a party is presently in another county of this state, the court may, upon motion of the party, order that certified copies of the files, records and prepared transcripts of testimony in the original proceeding be transmitted to the clerk of the circuit court of any county in this state in which the obligee or obligor resides, or in which property of the obligor is located.

Â Â Â Â Â  (2) Any files, records and prepared transcripts of testimony maintained in the county to which certified copies have been transmitted as provided in subsection (1) of this section shall be auxiliary to those maintained in the county of origin, whose files, records and prepared transcripts shall remain the official record.

Â Â Â Â Â  (3) The original of any order entered in the auxiliary county under ORS 25.110 shall be entered in the files and records of the auxiliary county and certified copies thereof shall be forwarded to the county of origin for filing. The party submitting the original order for signature shall submit an extra copy for forwarding by the clerk and shall indicate on that copy where it is to be forwarded.

Â Â Â Â Â  (4) Notwithstanding any file number assigned in the auxiliary county for purposes of identification, the file number assigned in the county of origin shall be the reference number for all purposes including support payment records in the Department of Justice. [Formerly 23.795; 1993 c.33 Â§283; 1995 c.608 Â§27; 1995 c.609 Â§4; 1997 c.704 Â§18; 1999 c.80 Â§43; 2003 c.576 Â§296]

Â Â Â Â Â  25.110 Jurisdiction of circuit court in county to which files transferred. (1) Upon receipt of such certified copies referred to in ORS 25.100, the circuit court of the county to which such certified copies have been transmitted shall have jurisdiction to compel compliance with such order or judgment the same as if it were the court which made and entered the original order or judgment for the payment of support. The only court having jurisdiction to modify any provision of the original order or judgment is the court having original jurisdiction of the cause in which such order or judgment was entered or the circuit court of the county in which either party resides if that court has received the certified copies referred to in ORS 25.100.

Â Â Â Â Â  (2) The provisions of ORS 25.100 (2) to (4) shall apply to this section. [Formerly 23.800; 2003 c.576 Â§297]

Â Â Â Â Â  25.120 [Formerly 23.805; 1993 c.33 Â§284; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.125 Disposition of support obligation overpayments; rules. (1) The Department of Justice may return moneys to an obligor when the department determines that the obligor has paid more moneys than are due under a support obligation. However, when the obligor has an ongoing support obligation, the department may give the obligor credit for the excess amount paid and apply the credit to the future support obligation until the credit is fully used. When the department applies a credit to offset a future support obligation, the department shall so notify the obligee. The notice must inform the obligee that, if the obligee requests, the department will conduct an administrative review to determine if the record keeping and accounting related to the calculation of the credit balance is correct. The department shall conduct the administrative review within 30 days after receiving the request.

Â Â Â Â Â  (2) An overpayment in favor of the state is created when the Department of Justice, under ORS 25.020, has transmitted moneys received from an obligor to an obligee or a collection agency, a child support agency of another state or an agency of this state and:

Â Â Â Â Â  (a) The amount transmitted is more than the support obligation requires and the Department of Justice has returned the excess to the obligor under subsection (1) of this section;

Â Â Â Â Â  (b) The Department of Justice has misapplied moneys received; or

Â Â Â Â Â  (c) The amount transmitted is attributable in whole or in part to a tax refund offset collection all or part of which has been taken back by the Internal Revenue Service or the Department of Revenue.

Â Â Â Â Â  (3)(a) The obligee or the agency to whom the moneys were transmitted owes the amount of the overpayment to the state. The Department of Justice shall:

Â Â Â Â Â  (A) Attempt to recover the overpayment if it is cost-effective to do so;

Â Â Â Â Â  (B) Notify the obligee or the agency to whom the overpayment was made that the obligee or agency owes money to the state and specify the amount of the overpayment to be returned to the department; and

Â Â Â Â Â  (C) Give the obligee opportunity to object.

Â Â Â Â Â  (b) If the obligee does not file a timely written objection, the overpayment amount determined by the department is final and the provisions of subsection (4) of this section apply. If the department does not resolve an objection to an obligeeÂs satisfaction, an administrative law judge assigned from the Office of Administrative Hearings shall hear the objection. An order by the administrative law judge is final. An obligee may appeal the decision of an administrative law judge to the circuit court for a hearing de novo.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, if an agency of this or another state owes the overpayment, the agency shall return the amount of the overpayment to the department without notice and opportunity to object.

Â Â Â Â Â  (4) The amount of the overpayment specified in subsection (3)(a) of this section is a liquidated debt and a delinquent amount owed to the state. The Department of Justice may recover the debt by obtaining from the obligee a voluntary assignment of a portion of future support payments to be applied to the debt or in any other way permitted by law.

Â Â Â Â Â  (5)(a) In addition to the debt created under subsection (2) of this section, a debt in favor of the state is created when:

Â Â Â Â Â  (A) The Department of Justice receives a check for support amounts due from an obligor or withholder subject to an order to withhold under this chapter;

Â Â Â Â Â  (B) The Department of Justice transmits the amount to the obligee, a child support agency of another state or an agency of this state; and

Â Â Â Â Â  (C) The check is dishonored.

Â Â Â Â Â  (b) When a debt is created under paragraph (a) of this subsection, the obligor or withholder who presented the check owes the amount of money specified on the check to the state.

Â Â Â Â Â  (c) The Department of Justice shall:

Â Â Â Â Â  (A) Attempt to recover the debt if it is cost-effective to do so;

Â Â Â Â Â  (B) Notify the obligor or withholder who presented the check that the obligor or withholder owes the money to the state; and

Â Â Â Â Â  (C) Specify the amount of the debt to be paid to the department.

Â Â Â Â Â  (d) The amount of the debt specified in paragraph (c) of this subsection is a liquidated debt and a delinquent amount owed to the state. The Department of Justice may recover the debt in any way permitted under law.

Â Â Â Â Â  (6)(a) When a motion has been filed to terminate, vacate or set aside a support order or to modify a support order because of a change in physical custody of the child, the administrator may suspend enforcement of the support order if:

Â Â Â Â Â  (A) Collection of support would result in a credit balance if the motion were granted; and

Â Â Â Â Â  (B) The obligee does not object to suspending enforcement of the support order.

Â Â Â Â Â  (b) The obligee may object, within 14 days after the date of the notice of intent to suspend enforcement of the support order, only on the grounds that:

Â Â Â Â Â  (A) The child is not in the physical custody of the obligor;

Â Â Â Â Â  (B) The child is in the physical custody of the obligor without the consent of the obligee; or

Â Â Â Â Â  (C) A credit balance would not result if the motion were granted.

Â Â Â Â Â  (c) A party may appeal the administratorÂs decision to suspend or not to suspend enforcement of the support order under ORS 183.484.

Â Â Â Â Â  (d) As used in this subsection, Âcredit balanceÂ means that payments have been made in excess of all amounts owed by an obligor for ongoing and past due child support.

Â Â Â Â Â  (7) The Department of Justice shall adopt rules to carry out the provisions of this section. [1997 c.385 Â§2; 2001 c.961 Â§2; 2003 c.73 Â§22a; 2003 c.75 Â§72; 2003 c.572 Â§5; 2005 c.560 Â§3]

Â Â Â Â Â  25.130 Election of alternative support payment method; termination of election. (1) The parties may elect to make support payments as provided in ORS 25.030 unless the provisions of ORS 25.020 (1) apply. The election terminates when the provisions of ORS 25.020 (1) apply subsequent to the election.

Â Â Â Â Â  (2) The election must be in writing and filed with the court that entered the support order. The election must be signed by both the obligor and the obligee and must specify the amount of the support payment, the date payment is due, the court order number and:

Â Â Â Â Â  (a) The account number of the checking or savings account that is to be used; or

Â Â Â Â Â  (b) The name of an escrow agent, licensed under ORS 696.511, to whom, and the account number into which, the payments are to be electronically transferred.

Â Â Â Â Â  (3) Notice of termination of the bank or escrow agent option and payment requirements pursuant to ORS 25.020 or 25.030 shall be sent by the Department of Justice to the obligorÂs and to the obligeeÂs last-known address. [Formerly 23.807; 1993 c.596 Â§3; 1995 c.608 Â§8; 1997 c.704 Â§19; 1999 c.80 Â§80; 2003 c.210 Â§2]

Â Â Â Â Â  25.140 Copies of new or modified support orders to department. Counties that have heretofore transferred the collection, accounting and disbursement responsibilities to the Department of Justice, or that have elected not to maintain support collections, accounting and disbursement services, and clerks of courts not maintaining support collection services, shall forward to the department copies of all new and modified support orders, satisfactions or other pertinent documents in a timely manner. [Formerly 23.808; 1997 c.704 Â§20]

Â Â Â Â Â  25.150 Department to collect fees for services. The Department of Justice shall assess and collect any fees for enforcement services and collection, accounting and disbursement services required by federal law or regulation, or state law or administrative rule. [Formerly 23.815; 1997 c.704 Â§21; 1999 c.80 Â§81]

Â Â Â Â Â  25.160 Referral of support cases by district attorney to department; duration of collection services. (1) For the purposes of ORS 25.020, 25.030, 25.070, 25.080, 25.085 and 25.130 to 25.160, all support cases shall be referred by the district attorney to the Department of Justice for provision of collection, accounting and disbursement services when a written application for enforcement is made to the district attorney or the Division of Child Support and the case qualifies for support enforcement services under federal regulations and state law.

Â Â Â Â Â  (2) The Department of Justice shall continue collection, accounting and disbursement services for any case referred under subsection (1) of this section until notified by the district attorney or the Division of Child Support that enforcement action has been discontinued. [Formerly 23.825; 1997 c.704 Â§22; 1999 c.80 Â§82]

Â Â Â Â Â  25.164 Payment of support through Department of Justice. (1) If the payment method for support payments set forth in the support judgment does not require payments to be made through the Department of Justice, the obligor, obligee, district attorney or Division of Child Support of the Department of Justice may request to have subsequent payments made through the department. All of the following apply to the request:

Â Â Â Â Â  (a) The request must be in writing;

Â Â Â Â Â  (b) The request must include the last-known addresses of the obligor and the obligee; and

Â Â Â Â Â  (c) The request must be filed with the department.

Â Â Â Â Â  (2) When a request is made under this section, all of the following apply:

Â Â Â Â Â  (a) The existing method of support accounting shall terminate effective the first day of the month following the month the request was filed;

Â Â Â Â Â  (b) The department shall commence support accounting and distribution when the existing method is terminated; and

Â Â Â Â Â  (c) The request constitutes an application for support enforcement services and for the use of state and federal laws, regulations and rules relating to support payments and enforcement of judgments.

Â Â Â Â Â  (3) If there is no appropriate record of support payments for purposes of this section, the department may establish a record of arrearage under ORS 25.167. [Formerly 25.320; 2003 c.146 Â§6]

Â Â Â Â Â  25.167 Procedure for determining arrearages. This section establishes procedures for determining the amount of arrearage and for making a record of arrearage of support payments. All of the following apply to this section:

Â Â Â Â Â  (1) A record of support payment arrearage may be established by:

Â Â Â Â Â  (a) Court order;

Â Â Â Â Â  (b) A governing child support judgment issued under ORS 25.091 or 416.448;

Â Â Â Â Â  (c) Administrative order issued under ORS 416.427 or 416.429;

Â Â Â Â Â  (d) Stipulation of the parties; or

Â Â Â Â Â  (e) The procedures under subsection (2) of this section whenever an existing child or spousal support case enters the Department of Justice records system without a current payment record maintained by any court clerk.

Â Â Â Â Â  (2) When allowed under subsection (1) of this section, arrearage amounts may be established under this subsection. All of the following apply to this subsection:

Â Â Â Â Â  (a) The obligee or obligor may execute a certificate in a form acceptable to the Department of Justice that states the total amount owed or the payment history in as much detail as is necessary to demonstrate the periods and amounts of any arrearage.

Â Â Â Â Â  (b) The person making the certificate shall file the original certificate with the court in which the support judgment was entered. When a governing child support judgment has been issued, the person making the certificate shall file the original certificate with the court that issued the governing child support judgment.

Â Â Â Â Â  (c) The person making the certificate shall serve a true copy of the certificate upon the other party together with a notice that the certificate will be the basis of a permanent record unless the other party files objections.

Â Â Â Â Â  (d) For objections to be valid under paragraph (c) of this subsection, the other party must file the objection with the court within 14 days from the date of service of the certificate and must mail or serve true copies of the objections on both the party who filed the certificate and either:

Â Â Â Â Â  (A) The district attorney; or

Â Â Â Â Â  (B) If support rights are or have been assigned to the State of Oregon at any time within the last five months or if arrears under the support judgment are so assigned, the Division of Child Support of the Department of Justice.

Â Â Â Â Â  (e) If objections are filed within the time allowed, the party filing the certificate must file a supplemental certificate that is in a form acceptable to the department and that provides any information concerning the payment history that the department determines necessary.

Â Â Â Â Â  (f) If objections are filed within the time allowed, the district attorney or the Division of Child Support shall cause the case to be set for a court hearing. At the hearing, the court shall consider the correctness of the certificate but may not consider objections to the merits of the support judgment. The parties may settle the case by written agreement anytime before the court hearing. Notice of the court hearing shall be served upon the party filing the objections as authorized in ORCP 9 B.

Â Â Â Â Â  (g) If no objections are filed under this subsection within the time allowed, the amount of arrearage stated in the certificate is the amount owed for purposes of any subsequent action. The district attorney or the Division of Child Support shall file with the court a certificate stating the arrearage established under this paragraph.

Â Â Â Â Â  (3) When a request for accounting and distribution services is made under ORS 25.164, an agency or court may not take or allow any ex parte enforcement action on amounts owed as arrearage from before the time that the Department of Justice commences support accounting and distribution until the amount is established under this section. This subsection does not prohibit or limit any enforcement action on support payments that become due subsequent to the departmentÂs commencement of support accounting and distribution under ORS 25.164.

Â Â Â Â Â  (4) In any determination under this section, a canceled check, payable to the obligee, indorsed by the obligee or deposited to an account of the obligee, drawn on the account of the obligor and marked as child support shall be prima facie evidence that child support was paid to the obligee in the amount shown on the face of the check. It is immaterial that the check was signed by a person other than the obligor, provided that the person who signed the check was an authorized signatory of checks drawn on the account. [Formerly 25.330; 2003 c.146 Â§7; 2003 c.576 Â§298]

Â Â Â Â Â  25.170 Proceedings to require delinquent obligor to appear for examination of financial circumstances. When a support obligation is more than one month in arrears, the Attorney General or a district attorney may upon motion obtain an order requiring the obligor to appear for the purpose of examination regarding the obligorÂs financial circumstances. The court shall require the obligor to appear at a time and date certain at such place as may be appropriate. The order to appear shall inform the obligor that the obligorÂs answers may be used in subsequent enforcement and possible criminal proceedings, and that the obligor has a right to be represented by an attorney at the examination. The order shall be served upon the obligor in the same manner as service of summons. The order to appear shall also be served upon the obligee by regular mail. The obligee shall have the right to attend any such examination. [Formerly 23.835; 1989 c.599 Â§1; 1993 c.596 Â§4]

Â Â Â Â Â  25.180 Examination of obligorÂs financial circumstances. (1) The examination shall be conducted under oath by an employee of the Department of Justice or district attorney. The employee shall inform the obligor that the obligorÂs answers may be used in subsequent enforcement and possible criminal proceedings, and that the obligor has a right to be represented by an attorney at the examination. A record of the examination may be made by either stenographic or electronic means. The obligor may be examined in regard to the obligorÂs income and property, and to any matter relevant to the obligorÂs ability to pay support.

Â Â Â Â Â  (2) An obligee or the obligeeÂs attorney may examine the obligor in a proceeding conducted under this section. [Formerly 23.837; 1989 c.599 Â§2; 1993 c.596 Â§5]

Â Â Â Â Â  25.190 Continuance of proceedings; certification of matter to court; service of notice to obligor and obligee. (1) The examination may be continued for further review of the obligorÂs financial circumstances and employment, or the matter may be certified to the court for a contempt hearing on the issue of failure to pay support as ordered. If the examination is to be continued for further review or is to be certified to the court for a contempt hearing, the obligor shall be served at the examination with a notice stating the time, date and place for further examination or hearing before the court. Service may be made by an employee of the Department of Justice or district attorney.

Â Â Â Â Â  (2) Any notice served upon the obligor regarding a continuation of the examination or regarding the certification of the matter to the court for a contempt hearing must also be served upon the obligee. Such service upon the obligee may be by regular mail. [Formerly 23.842; 1989 c.599 Â§3; 1993 c.596 Â§6]

Â Â Â Â Â  25.200 Arrest of obligor for failure to appear. (1) If the obligor fails to appear for examination or further examination, the Attorney General or a district attorney may apply to the court which issued the order to appear for an order directing the issuance of a warrant for the arrest of the obligor. The motion shall be accompanied by an affidavit which shall state the relevant facts and whether the obligor contacted the Department of Justice or district attorney, as appropriate. If the court finds that the obligor had notice and failed to appear, the court shall order the issuance of a warrant for the arrest of the obligor in order to bring the obligor before the court to show cause why the obligor should not be held in contempt for a failure to appear as ordered.

Â Â Â Â Â  (2) If the matter has been certified to the court for a contempt hearing and the obligor, having been properly served, fails to appear, the court shall order the issuance of a warrant for the arrest of the obligor. Upon arrest, the obligor shall be brought before the court to show cause why the obligor should not be held in contempt for a failure to appear as ordered. [Formerly 23.845; 1989 c.599 Â§4]

Â Â Â Â Â  25.210 Use of obligorÂs property for delinquent support payments. If by examination of the obligor it appears that the obligor has any property liable to execution, the court, upon motion of the Attorney General or a district attorney, shall order that the obligor apply the same in satisfaction of the arrears or that the property be levied on by execution, or both. [Formerly 23.847; 1989 c.599 Â§5]

Â Â Â Â Â  25.213 Assignment of proceeds of insurance policy to secure support obligation. If by examination of the obligor under ORS 25.170, it appears that the obligor is the beneficiary and owner of an insurance policy on the life of the child, the court, upon motion of the Attorney General or a district attorney, may order that the obligor assign to the obligee the rights to as much of the proceeds of the insurance policy as necessary to secure the obligation to make support payments, if assignment is permitted in the policy. This assignment shall be in addition to any other security ordered by the court. [1997 c.54 Â§2]

Â Â Â Â Â  25.220 Computer printouts of administrator; evidence of authenticity not required in support proceedings; evidentiary effect. (1) In any proceeding to establish, enforce or modify a support obligation, extrinsic evidence of authenticity is not required as a condition precedent to the admission of a computer printout of the administrator that may reflect the employment records of a parent, the support payment record of an obligor, the payment of public assistance, the amounts paid, the period during which public assistance was paid, the persons receiving or having received assistance and any other pertinent information, if the printout bears a seal purporting to be that of the administrator and is certified as a true copy by original or facsimile signature of a person purporting to be an officer or employee of the administrator. Printouts certified in accordance with this section constitute prima facie evidence of the existence of the facts stated therein.

Â Â Â Â Â  (2) To the extent permitted under federal and state law, obligors and obligees, and their attorneys, may obtain copies of such printouts upon request made to the administrator. [Formerly 23.855; 1989 c.519 Â§1; 1997 c.704 Â§23; 1999 c.735 Â§19]

Â Â Â Â Â  25.230 Court authorized to require security for support payments. Whenever a court has entered an order for the payment of support, the court may provide for such security, bond or other guarantee satisfactory to the court to secure the obligation to make support payments. [Formerly 23.865]

Â Â Â Â Â  25.240 Order to pay support by parent with legal custody of minor. Notwithstanding any other law, where a court or the administrator has the authority under ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400 to 419B.406 or 419C.590, 419C.592 and 419C.597 to require a parent without legal custody to pay support for a minor child, then the court or administrator may require a parent with legal custody to pay support for such a child as long as that parent does not have physical custody of such child or is not providing the child with the necessities of life, including but not limited to lodging, food and clothing. [1985 c.610 Â§11; 1993 c.33 Â§368; 1995 c.608 Â§28; 2001 c.455 Â§5]

Â Â Â Â Â  25.243 Grievance procedure; rules. In addition to any other hearing rights authorized by law, an applicant for services provided under ORS 25.080 and any party to a child support order for which services are provided under ORS 25.080 may file a grievance with the Department of Justice concerning any service provided under ORS 25.080. The department shall adopt rules establishing a process for handling grievances under this section. The process must provide that grievances not involving a public child support agency in another state be addressed no later than 90 days after the grievance is submitted to the department. [1995 c.608 Â§45; 2003 c.73 Â§23]

Â Â Â Â Â  25.245 Rebuttable presumption of inability to pay child support when parent receiving certain assistance payments; rules. (1) Notwithstanding any other provision of Oregon law, a parent who is eligible for and receiving cash payments under Title IV-A of the Social Security Act, the general assistance program as provided in ORS chapter 411 or a general assistance program of another state or tribe, the Oregon Supplemental Income Program or the federal Supplemental Security Income Program shall be rebuttably presumed unable to pay child support and a child support obligation does not accrue unless the presumption is rebutted.

Â Â Â Â Â  (2) Each month, the Department of Human Services shall identify those persons receiving cash payments under the programs listed in subsection (1) of this section that are administered by the State of Oregon and provide that information to the administrator. If benefits are received from programs listed in subsection (1) of this section that are administered by other states, tribes or federal agencies, the obligor shall provide the administrator with written documentation of the benefits. The Department of Human Services shall adopt rules to implement this subsection.

Â Â Â Â Â  (3) The administrator shall refer to the information provided in subsection (2) of this section prior to establishing any child support obligation. Within 30 days following identification of persons under subsection (2) of this section, the entity responsible for support enforcement services under ORS 25.080 shall provide notice of the presumption to the obligee and obligor and shall inform all parties to the support order that, unless a party objects as provided in subsection (4) of this section, child support shall cease accruing beginning with the support payment due on or after the date the obligor first begins receiving the cash payments and continuing through the support payment due in the last month in which the obligor received the cash payments. The entity responsible for support enforcement services shall serve the notice on the obligee in the manner provided for the service of summons in a civil action or by certified mail, return receipt requested, and shall serve the notice on the obligor by first class mail to the obligorÂs last-known address. The notice shall specify the month in which cash payments are first made and shall contain a statement that the administrator represents the state and that low cost legal counsel may be available.

Â Â Â Â Â  (4) A party may object to the presumption by sending an objection to the entity responsible for support enforcement services under ORS 25.080 within 20 days after the date of service of the notice. The objection must describe the resources of the obligor or other evidence that might rebut the presumption of inability to pay child support. The entity receiving the objection shall cause the case to be set for a hearing before a court or an administrative law judge. The court or administrative law judge may consider only whether the presumption has been rebutted.

Â Â Â Â Â  (5) If no objection is made, or if the court or administrative law judge finds that the presumption has not been rebutted, the Department of Justice shall discontinue billing the obligor for the period of time described in subsection (3) of this section and no arrearage shall accrue for the period during which the obligor is not billed. In addition, the entity providing support enforcement services shall file with the circuit court in which the support order or judgment has been entered a copy of the notice described in subsection (3) of this section or, if an objection is made and the presumption is not rebutted, a copy of the administrative law judgeÂs order.

Â Â Â Â Â  (6)(a) Within 30 days after the date the obligor ceases receiving cash payments under a program listed in subsection (1) of this section, the Department of Justice shall provide notice to all parties to the support order:

Â Â Â Â Â  (A) Specifying the last month in which a cash payment was made;

Â Â Â Â Â  (B) Stating that the payment of those benefits has terminated and that by operation of law billing and accrual of support resumes; and

Â Â Â Â Â  (C) Informing the parties of their rights to request a review and modification of the support order based on a substantial change in circumstance or pursuant to ORS 25.287 or any other provision of law.

Â Â Â Â Â  (b) The notice shall include a statement that the administrator represents the state and that low cost legal counsel may be available.

Â Â Â Â Â  (c) The entity providing enforcement services shall file a copy of the notice required by paragraph (a) of this subsection with the circuit court in which the support order or judgment has been entered.

Â Â Â Â Â  (7) Receipt by a child support obligor of cash payments under any of the programs listed in subsection (1) of this section shall be sufficient cause for a court or administrative law judge to allow a credit and satisfaction against child support arrearage for months that the obligor received the cash payments.

Â Â Â Â Â  (8) The notice and finding of financial responsibility required by ORS 416.415 shall include notice of the presumption, nonaccrual and arrearage credit rights provided for in this section.

Â Â Â Â Â  (9) The presumption, nonaccrual and arrearage credit rights created by this section shall apply whether or not child support enforcement services are being provided under Title IV-D of the Social Security Act.

Â Â Â Â Â  (10) Application of the presumption, nonaccrual and arrearage credit rights created by this section does not constitute a modification but does not limit the right of any party to seek a modification of a support order based upon a change of circumstances or pursuant to ORS 25.287 or any other provision of law. In determining whether a change in circumstances has occurred or whether two years have elapsed since entry of a support order, the court or administrative law judge may not consider any action taken under this section as entry of a support order. The presumption stated in subsection (1) of this section applies in any modification proceeding. [1991 c.520 Â§3; 1993 c.799 Â§1; 1997 c.704 Â§24; 2001 c.104 Â§5; 2001 c.455 Â§6; 2003 c.75 Â§73; 2003 c.576 Â§299]

Â Â Â Â Â  25.250 [1987 c.427 Â§1; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.255 [1989 c.812 Â§2; 1991 c.67 Â§4; 1991 c.519 Â§2; 1993 c.33 Â§286; 1993 c.800 Â§1; 1995 c.506 Â§Â§12,12a; 1999 c.80 Â§10; 2003 c.73 Â§24a; 2003 c.75 Â§74; repealed by 2003 c.637 Â§14]

Â Â Â Â Â  25.260 Confidentiality of records; rules. (1) As used in this section, ÂChild Support ProgramÂ means:

Â Â Â Â Â  (a) The program described in ORS 180.345;

Â Â Â Â Â  (b) The Administrator of the Division of Child Support of the Department of Justice;

Â Â Â Â Â  (c) A district attorney; and

Â Â Â Â Â  (d) The administratorÂs or district attorneyÂs authorized representative.

Â Â Â Â Â  (2) Unless otherwise authorized by law, child support records, including data contained in the Child Support ProgramÂs automated system, are confidential and may be disclosed or used only as necessary for the administration of the program.

Â Â Â Â Â  (3) In administering the Child Support Program, the program may:

Â Â Â Â Â  (a) In accordance with rules adopted under subsection (7) of this section, report abuse as defined in ORS 419B.005 if the abuse is discovered while providing program services.

Â Â Â Â Â  (b) Extract and receive information from other databases as necessary to carry out the programÂs responsibilities under state and federal law.

Â Â Â Â Â  (4) The Child Support Program may compare and share information with public and private entities as necessary to perform the programÂs responsibilities under state and federal law.

Â Â Â Â Â  (5) The Child Support Program may exchange information with state agencies administering programs funded under Title XIX and Part A of Title IV of the Social Security Act as necessary for the Child Support Program and the state agencies to perform their responsibilities under state and federal law.

Â Â Â Â Â  (6) In addition to any penalty to which an individual may be subject under ORS 25.990, an employee of the Department of Justice, of a district attorney or of the Department of Human Services who discloses or uses the contents of any records in violation of subsection (2) of this section is subject to discipline, up to and including dismissal from employment.

Â Â Â Â Â  (7) The Department of Justice shall adopt rules consistent with federal regulations governing confidentiality of Child Support Program information. [1989 c.812 Â§3(1); 1991 c.758 Â§2; 1995 c.609 Â§7; 1999 c.80 Â§72; 2003 c.450 Â§1; 2005 c.22 Â§16]

Â Â Â Â Â  25.265 Access to information in Federal Parent Locator Service; rules. The Department of Justice shall adopt rules establishing a procedure by which a person authorized under federal law may access information in the Federal Parent Locator Service. [1997 c.746 Â§22a; 2003 c.73 Â§25]

Â Â Â Â Â  Note: 25.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FORMULA FOR DETERMINING AMOUNT OF CHILD SUPPORT

Â Â Â Â Â  25.270 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The federal Family Support Act of 1988 mandates that the state must establish a formula for child support award amounts that is applicable in any judicial or administrative proceeding for the award of child support.

Â Â Â Â Â  (2) It is further mandated that the amount of child support determined by the formula must be presumed to be the correct amount unless rebutted by a specific finding on the record that the application of the formula would be unjust or inappropriate in the particular case as determined under criteria established by the state.

Â Â Â Â Â  (3) It is also mandated that the formula is to be reviewed at least once every four years to insure that the application of the formula results in appropriate child support awards.

Â Â Â Â Â  (4) There is a need for uniformity in child support awards, and child support awards often are based upon noneconomic factors and are inadequate in terms of the needs of the child.

Â Â Â Â Â  (5) The Division of Child Support of the Department of Justice is the appropriate agency to establish the required formula. [1989 c.811 Â§2]

Â Â Â Â Â  25.275 Formula for determining child support awards; criteria to be considered; mandated standards; reduction; rules. (1) The Division of Child Support of the Department of Justice shall establish by rule a formula for determining child support awards in any judicial or administrative proceeding. In establishing the formula, the division shall take into consideration the following criteria:

Â Â Â Â Â  (a) All earnings, income and resources of each parent, including real and personal property;

Â Â Â Â Â  (b) The earnings history and potential of each parent;

Â Â Â Â Â  (c) The reasonable necessities of each parent;

Â Â Â Â Â  (d) The ability of each parent to borrow;

Â Â Â Â Â  (e) The educational, physical and emotional needs of the child for whom the support is sought;

Â Â Â Â Â  (f) The amount of assistance that would be paid to the child under the full standard of need of the stateÂs IV-A plan;

Â Â Â Â Â  (g) Preexisting support orders and current dependents; and

Â Â Â Â Â  (h) Other reasonable criteria that the division may find to be appropriate.

Â Â Â Â Â  (2) The formula described in subsection (1) of this section must also comply with the following standards:

Â Â Â Â Â  (a) The child is entitled to benefit from the income of both parents to the same extent that the child would have benefited had the family unit remained intact or if there had been an intact family unit consisting of both parents and the child.

Â Â Â Â Â  (b) Both parents should share in the costs of supporting the child in the same proportion as each parentÂs income bears to the combined income of both parents.

Â Â Â Â Â  (3) The formula described in subsection (1) of this section must be designed to ensure, as a minimum, that the child for whom support is sought benefits from the income and resources of the absent parent on an equitable basis in comparison with any other minor children of the absent parent.

Â Â Â Â Â  (4) The child support obligation to be paid by the obligor and determined under the formula described in subsection (1) of this section:

Â Â Â Â Â  (a) May be reduced or increased in consideration of the costs of a health benefit plan incurred by the obligor or obligee, as provided in ORS 25.321 to 25.343.

Â Â Â Â Â  (b) May be reduced dollar for dollar in consideration of any Social Security or apportioned VeteransÂ benefits paid to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement.

Â Â Â Â Â  (c) Shall be reduced dollar for dollar in consideration of any SurvivorsÂ and DependentsÂ Educational Assistance under 38 U.S.C. chapter 35 paid to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement. [1989 c.811 Â§3; 1993 c.800 Â§2; 1999 c.1030 Â§1; 2003 c.73 Â§26a; 2003 c.75 Â§75; 2003 c.572 Â§6; 2003 c.637 Â§15]

Â Â Â Â Â  25.280 Formula amount presumed correct; rebuttal of presumption; criteria. In any judicial or administrative proceeding for the establishment or modification of a child support obligation under ORS chapters 107, 108, 109 and 416, and ORS chapter 110 or ORS 419B.400, 419B.923, 419C.590 or 419C.610, the amount of support determined by the formula established pursuant to ORS 25.270 to 25.287, 107.105, 416.415, 416.435 and 419B.400 or 419C.590 shall be presumed to be the correct amount of the obligation. This shall be a rebuttable presumption and a written finding or a specific finding on the record that the application of the formula would be unjust or inappropriate in a particular case shall be sufficient to rebut the presumption. The following criteria shall be considered in making the finding:

Â Â Â Â Â  (1) Evidence of the other available resources of a parent;

Â Â Â Â Â  (2) The reasonable necessities of a parent;

Â Â Â Â Â  (3) The net income of a parent remaining after withholdings required by law or as a condition of employment;

Â Â Â Â Â  (4) A parentÂs ability to borrow;

Â Â Â Â Â  (5) The number and needs of other dependents of a parent;

Â Â Â Â Â  (6) The special hardships of a parent including, but not limited to, any medical circumstances of a parent affecting the parentÂs ability to pay child support;

Â Â Â Â Â  (7) The needs of the child;

Â Â Â Â Â  (8) The desirability of the custodial parent remaining in the home as a full-time parent and homemaker;

Â Â Â Â Â  (9) The tax consequences, if any, to both parents resulting from spousal support awarded and determination of which parent will name the child as a dependent; and

Â Â Â Â Â  (10) The financial advantage afforded a parentÂs household by the income of a spouse or another person with whom the parent lives in a relationship similar to husband and wife. [1989 c.811 Â§4; 1993 c.33 Â§287; 1993 c.354 Â§1; 1995 c.608 Â§30; 2001 c.622 Â§42]

Â Â Â Â Â  25.285 [1989 c.811 Â§5; repealed by 1991 c.519 Â§8 (25.287 enacted in lieu of 25.285 in 1993)]

Â Â Â Â Â  25.287 Proceedings to modify orders to comply with formula; when proceeding may be initiated; issues considered. (1)(a) The entity providing support enforcement services under ORS 25.080 may initiate proceedings to modify a support obligation to ensure that the support obligation is in accordance with the formula established under ORS 25.270 to 25.287.

Â Â Â Â Â  (b) Proceedings under this subsection may occur only after two years have elapsed from the later of the following:

Â Â Â Â Â  (A) The date the original support obligation took effect;

Â Â Â Â Â  (B) The date any previous modification of the support obligation took effect; or

Â Â Â Â Â  (C) The date of any previous review and determination under this subsection that resulted in no modification of the support obligation.

Â Â Â Â Â  (c) For purposes of paragraph (b) of this subsection, a support obligation or modification takes effect on the first date on which the obligor is to pay the established or modified support amount.

Â Â Â Â Â  (d) The only issues at proceedings under this subsection are whether two years have elapsed, as described in paragraph (b) of this subsection, and whether the support obligation is in substantial compliance with the formula established under ORS 25.270 to 25.287.

Â Â Â Â Â  (e) Upon review, if the administrator determines that a support obligation does not qualify for modification under this section, a party may object to the determination within 30 days after the date of the determination. A hearing on the objection shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings. Appeal of the order of the administrative law judge may be taken to the circuit court of the county in which the support obligation has been entered or registered for a hearing de novo. The appeal to the court shall be by petition for review filed within 60 days after entry of the order of the administrative law judge.

Â Â Â Â Â  (f) If the court, the administrator or the administrative law judge finds that more than two years have elapsed, as described in paragraph (b) of this subsection, the court, the administrator or the administrative law judge shall modify the support order to bring the support obligation into substantial compliance with the formula established under ORS 25.270 to 25.287, regardless of whether there has been a substantial change in circumstances since the support obligation was last established, modified or reviewed. Proceedings by the administrator or administrative law judge under this subsection shall be conducted according to the provisions of ORS 416.425 and 416.427.

Â Â Â Â Â  (g) The provisions of this subsection apply to any support obligation established by a support order under ORS chapter 24, 107, 108, 109, 110 or 416 or ORS 419B.400 or 419C.590.

Â Â Â Â Â  (2) The entity providing support enforcement services shall state in the document initiating the proceeding, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child, other than the support obligation the entity seeks to modify.

Â Â Â Â Â  (3) The entity providing support enforcement services shall include with the document initiating the proceeding a certificate regarding any pending support proceeding and any existing support order other than the support obligation the entity seeks to modify. The entity providing support enforcement services shall use a certificate that is in a form prescribed by the administrator and shall include information required by the administrator and subsection (2) of this section.

Â Â Â Â Â  (4) The administrator, court or administrative law judge may use the provisions of subsection (1) of this section when a support order was entered in another state and registered in Oregon, the provisions of ORS chapter 110 apply and more than two years have elapsed as provided in subsection (1)(b) of this section.

Â Â Â Â Â  (5) Notwithstanding the provisions of this section, proceedings may be initiated at any time to modify a support obligation based upon a substantial change of circumstances under any other provision of law.

Â Â Â Â Â  (6) The obligee is a party to any action to modify a support obligation under this section. [1991 c.519 Â§3; 1993 c.33 Â§369; 1993 c.596 Â§7 (enacted in lieu of 25.285 in 1993); 1995 c.608 Â§31; 1999 c.80 Â§64; 1999 c.735 Â§1; 2001 c.455 Â§Â§7,8; 2003 c.75 Â§24; 2003 c.116 Â§Â§1,2; 2003 c.576 Â§Â§183,184; 2005 c.560 Â§4]

Â Â Â Â Â  25.290 Determining disposable income of obligor; offsets; rules. (1) In determining the disposable income of an obligor, the obligor may claim offsets against gross receipts for ordinary and necessary business expenses and taxes directly related to the income withheld. The obligor has the burden of proof and must furnish documentation to support any offsets claimed.

Â Â Â Â Â  (2) The Department of Justice may adopt rules governing the determination of the income subject to withholding that remains after application of offsets. Withholding actions in a case that is not receiving support enforcement services under ORS 25.080 may be appealed to the circuit court. [1995 c.608 Â§1b; 2003 c.73 Â§27]

Â Â Â Â Â  25.310 [1985 c.671 Â§4; 1989 c.812 Â§4; 1991 c.362 Â§2; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.311 [1993 c.798 Â§5; 1995 c.608 Â§32; 1999 c.80 Â§2; 1999 c.735 Â§8; 1999 c.849 Â§Â§38,39; renumbered 25.378 in 1999]

Â Â Â Â Â  25.313 [1993 c.798 Â§3; renumbered 25.393 in 1999]

Â Â Â Â Â  25.314 [1993 c.798 Â§6; 1995 c.272 Â§6; 1997 c.704 Â§26; 1999 c.80 Â§3; renumbered 25.402 in 1999]

Â Â Â Â Â  25.315 [1993 c.798 Â§7; 1999 c.80 Â§4; renumbered 25.399 in 1999]

Â Â Â Â Â  25.316 [1993 c.798 Â§8; 1999 c.80 Â§5; 1999 c.735 Â§12; renumbered 25.405 in 1999]

Â Â Â Â Â  25.317 [1993 c.798 Â§9; 1999 c.735 Â§11; renumbered 25.396 in 1999]

Â Â Â Â Â  25.318 [1993 c.798 Â§10; renumbered 25.390 in 1999]

Â Â Â Â Â  25.320 [1985 c.671 Â§5; 1997 c.704 Â§27; renumbered 25.164 in 1999]

HEALTH CARE COVERAGE

Â Â Â Â Â  25.321 Definitions for ORS 25.321 to 25.343. As used in ORS 25.321 to 25.343:

Â Â Â Â Â  (1) ÂAccessibleÂ means that, unless otherwise provided in a support order:

Â Â Â Â Â  (a) A health benefit plan does not have service area limitations or the health benefit plan provides an option not subject to service area limitations;

Â Â Â Â Â  (b) A health benefit plan has service area limitations and the child lives within 30 miles or 30 minutes of a primary care provider under the plan; or

Â Â Â Â Â  (c) A health benefit plan is accessible as defined in rules of the Department of Justice.

Â Â Â Â Â  (2) ÂEnforcing agencyÂ means the administrator.

Â Â Â Â Â  (3) ÂEnrollÂ means to be eligible for and covered by a health benefit plan.

Â Â Â Â Â  (4) ÂHealth benefit planÂ means any policy or contract of insurance, indemnity, subscription or membership issued by an insurer or any self-insured employee benefit plan for the purpose of covering medical expenses. Medical expenses may include but are not limited to hospital, surgical, major medical, dental, optical, prescription drugs, office visits or any other comparable health care expenses or any combination of these expenses.

Â Â Â Â Â  (5)(a) ÂHealth care coverageÂ means providing a health benefit plan under ORS 25.323 to meet the medical needs of a child and paying the cost of any premium required by the health benefit plan.

Â Â Â Â Â  (b) ÂHealth care coverageÂ does not include and is a separate obligation from any monetary amount of child support or spousal support ordered to be paid.

Â Â Â Â Â  (6) ÂMedical support noticeÂ means a notice as prescribed under 42 U.S.C. 666(a)(19) or a substantially similar notice that is issued and forwarded by the enforcing agency to enforce health care coverage provisions of a support order.

Â Â Â Â Â  (7) ÂPlan administratorÂ means:

Â Â Â Â Â  (a) The employer, union or other provider that offers a health benefit plan; or

Â Â Â Â Â  (b) The person to whom, under a written agreement of the parties, the duty of plan administrator is delegated by the employer, union or other provider that offers a health benefit plan.

Â Â Â Â Â  (8) ÂPrimary care providerÂ means a physician who provides primary care and is a family or general practitioner, pediatrician, internist, obstetrician, or gynecologist.

Â Â Â Â Â  (9) ÂSatisfactory health care coverageÂ means coverage provided under a health benefit plan, other than Medicaid or the Oregon Health Plan, that at a minimum includes emergency care, inpatient and outpatient hospital care, physician services, whether provided within or outside a hospital setting, and laboratory and X-ray services. [2003 c.637 Â§2]

Â Â Â Â Â  25.323 Health care coverage; rules. (1) In all child support orders entered under ORS chapters 107, 108, 109 and 110 and ORS 416.400 to 416.465, 419B.400 and 419C.590, and in any modifications of those orders, the court or the enforcing agency shall order the obligor to provide satisfactory health care coverage for the child, unless the court or the enforcing agency finds that:

Â Â Â Â Â  (a) The obligee or the assignee of child support rights has elected to provide health care coverage for the child; or

Â Â Â Â Â  (b) The obligor cannot provide satisfactory health care coverage that is reasonable in cost and accessible to the child.

Â Â Â Â Â  (2) If the court or the enforcing agency finds that the obligor cannot provide health care coverage because health care coverage that is reasonable in cost and accessible to the child is not available at the time the child support order is entered, the court or the enforcing agency shall include in the order a provision requiring the obligor to provide health care coverage when such coverage becomes available to the obligor.

Â Â Â Â Â  (3) Health care coverage is reasonable in cost if:

Â Â Â Â Â  (a) The coverage is available to the obligor through employment related or other group health insurance;

Â Â Â Â Â  (b) The obligorÂs share, if any, of premiums for the coverage does not, under the circumstances of the case, make the application of the formula established under ORS 25.275 unjust or inappropriate; and

Â Â Â Â Â  (c) The coverage satisfies other criteria that the Department of Justice may adopt by rule.

Â Â Â Â Â  (4) The Department of Justice shall adopt rules under ORS 25.275 for determining how the costs of providing health care coverage affect the support obligation. [2003 c.637 Â§3]

Â Â Â Â Â  25.325 Enforcing health care coverage. (1) When a child support order requires an obligor to provide health care coverage for a child under a health benefit plan:

Â Â Â Â Â  (a) The court or the enforcing agency may issue a qualified medical child support order as provided in section 609 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1169) directing the obligorÂs employer or plan administrator to enroll the obligorÂs child in a health benefit plan and directing the obligorÂs employer to withhold any required premium from the obligorÂs compensation.

Â Â Â Â Â  (b) If support enforcement services are being provided under ORS 25.080, the enforcing agency shall, when appropriate:

Â Â Â Â Â  (A) Issue a medical support notice in accordance with rules adopted by the Department of Justice.

Â Â Â Â Â  (B) Issue a medical support notice to the obligorÂs employer within two business days of receiving information under ORS 25.790 that the employer has hired or rehired the obligor.

Â Â Â Â Â  (C) Provide the obligee with information regarding the health care coverage obtained for the child and with any notice that coverage may terminate because withholding has stopped under ORS 25.331 or 25.341.

Â Â Â Â Â  (2) If an order to provide health care coverage is in effect or is being sought:

Â Â Â Â Â  (a) The obligorÂs employer or plan administrator shall release to the obligee or the enforcing agency, upon request, the name and address of the insurer and any plan administrator; and

Â Â Â Â Â  (b) The plan administrator shall release to the obligee or the enforcing agency, upon request, information about dependent health care coverage under the health benefit plan.

Â Â Â Â Â  (3) If a qualified medical child support order or a medical support notice has been served on the obligorÂs employer, the order or notice is binding on the employer and the plan administrator to the extent that the child is eligible to be enrolled in the health benefit plan under the applicable terms and conditions of the plan and the standard enrollment guidelines as described in ORS 743.847. Enrollment of the child shall be allowed at any time, notwithstanding any enrollment season restrictions. [2003 c.637 Â§4]

Â Â Â Â Â  25.327 Service of medical support notice. (1) The enforcing agency shall serve the medical support notice on the obligorÂs employer as a withholder. The notice may be served upon the withholder or the withholderÂs registered agent, corporate officer, bookkeeper, accountant, person responsible for payroll or local office manager by:

Â Â Â Â Â  (a) Personal service;

Â Â Â Â Â  (b) Any type of mail that is calculated to give actual notice and is addressed to one of the persons listed in this subsection; or

Â Â Â Â Â  (c) Electronic means if the employer has the ability to receive the medical support notice in that manner.

Â Â Â Â Â  (2) Service of a medical support notice constitutes receipt of a medical child support order.

Â Â Â Â Â  (3) The enforcing agency shall, as provided in ORS 25.333, notify the obligor and obligee that the medical support notice has been served on the obligorÂs employer. [2003 c.637 Â§5]

Â Â Â Â Â  25.329 Actions required after service of medical support notice. When the enforcing agency serves a medical support notice on an employer:

Â Â Â Â Â  (1) The employer shall comply with the provisions in the medical support notice;

Â Â Â Â Â  (2) The plan administrator and the employer shall treat the medical support notice as an application by the enforcing agency for health care coverage for the named child under the health benefit plan to the extent an application is required by the plan;

Â Â Â Â Â  (3) If the obligor named in the medical support notice is not an employee of the employer, or if a health benefit plan is not offered or available to the obligor, the employer shall notify the enforcing agency within 20 business days after the date of the medical support notice;

Â Â Â Â Â  (4) If a health benefit plan is offered or available to the obligor, the employer shall send the plan administratorÂs portion of the notice to each appropriate plan administrator within 20 business days after the date of the medical support notice;

Â Â Â Â Â  (5) Within 40 business days after the date of the medical support notice, the plan administrator shall do all of the following as directed by the notice:

Â Â Â Â Â  (a) Complete the appropriate portion of the notice and return the portion to the enforcing agency;

Â Â Â Â Â  (b) If the child is or will be enrolled, notify the obligor and obligee and furnish the obligee with the information necessary to effectuate coverage and submit claims for benefits;

Â Â Â Â Â  (c) If the child has been or will be enrolled, provide the enforcing agency with the type of health benefit plan under which the child has been or will be enrolled, including whether dental, optical, office visits and prescription drugs are covered services;

Â Â Â Â Â  (d) If more than one health benefit plan is available to the obligor and the obligor is not enrolled, forward the health benefit plan descriptions and documents to the enforcing agency;

Â Â Â Â Â  (e) If the obligor is subject to a waiting period that expires more than 90 days after the date of receipt of the medical support notice by the plan administrator or if the obligor has not completed a waiting period that is measured in a manner other than the passage of time, notify the employer, the enforcing agency, the obligor and the obligee; and

Â Â Â Â Â  (f) Upon completion of the enrollment, notify the employer of the enrollment;

Â Â Â Â Â  (6) If the plan administrator notifies the employer that the obligor is subject to a waiting period that expires more than 90 days after the date of receipt of the medical support notice by the plan administrator or that the obligor is subject to a waiting period that is measured in a manner other than the passage of time, the employer shall, when the obligor becomes eligible to enroll in the plan, notify the plan administrator that the medical support notice requires that the child named in the notice be enrolled in the plan;

Â Â Â Â Â  (7) The plan administrator shall enroll the child and, if necessary to the enrollment of the child, enroll the obligor in the plan selected in accordance with this subsection. All of the following apply to the selection of the plan:

Â Â Â Â Â  (a) If the obligor is enrolled in a health benefit plan that offers dependent coverage, that plan shall be selected;

Â Â Â Â Â  (b) If the obligor is not enrolled in a health benefit plan or is not enrolled in a plan that offers dependent coverage, and if only one plan with dependent coverage is offered, that plan shall be selected; and

Â Â Â Â Â  (c) If the obligor is not enrolled in a health benefit plan or is not enrolled in a plan that offers dependent coverage and if more than one plan with dependent coverage is offered, the enforcing agency shall:

Â Â Â Â Â  (A) Send the health benefit plan descriptions and documents to the obligee; and

Â Â Â Â Â  (B) Select a plan in consultation with the obligee and in accordance with rules adopted by the Department of Justice;

Â Â Â Â Â  (8) If more than one health benefit plan is available to the obligor and the obligor is not enrolled, within 20 business days after the date the plan administrator forwarded the health benefit plan descriptions and documents to the enforcing agency under subsection (5)(d) of this section, the plan administrator shall:

Â Â Â Â Â  (a) Enroll the child, and if necessary the obligor, in the health benefit plan selected by the enforcing agency; or

Â Â Â Â Â  (b) Enroll the child, and if necessary the obligor, in any default option if the plan administrator has not received a selection from the enforcing agency; and

Â Â Â Â Â  (9) Upon notification from the plan administrator that the child is enrolled, the employer shall either withhold and forward the premiums as provided in ORS 25.331 or notify the enforcing agency that the enrollment cannot be completed because of limits established for withholding as provided in ORS 25.331. [2003 c.637 Â§6]

Â Â Â Â Â  25.330 [1985 c.671 Â§6; 1991 c.588 Â§1; 1995 c.609 Â§5; 1997 c.704 Â§28; renumbered 25.167 in 1999]

Â Â Â Â Â  25.331 Obligation to withhold. (1) Upon notification from the plan administrator that the child is enrolled in the health benefit plan, the employer shall withhold from the obligorÂs compensation the obligorÂs share, if any, of premiums for the health benefit plan. The employer shall forward the amount withheld as required by the health benefit plan.

Â Â Â Â Â  (2) The withholding required by a qualified medical child support order or a medical support notice is a continuing obligation. The qualified medical child support order or medical support notice and the withholding remain in effect and are binding upon the employer until further notice from the court or the enforcing agency.

Â Â Â Â Â  (3)(a) An amount withheld by an employer in compliance with a withholding order issued for monetary support and a qualified medical child support order or medical support notice may not exceed 50 percent of the obligorÂs net disposable income.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, upon the motion of a party and after a hearing, the court may order the withholding of more than 50 percent of the obligorÂs net disposable income. However, the amount withheld may not exceed the amount allowed under section 303(b) of the federal Consumer Credit Protection Act (15 U.S.C. 1673(b)).

Â Â Â Â Â  (4) If an obligorÂs compensation drops to a level at which withholding under this section exceeds the amount allowed under subsection (3) of this section, the employer shall stop the withholding and send the court or the enforcing agency, as the case may be, a written notice within 15 days of stopping the withholding. The notice shall include the obligorÂs name, address and Social Security number and the date the employer stopped withholding under this section.

Â Â Â Â Â  (5) An employer is not subject to civil liability to an individual or agency for conduct or actions in compliance with a medical support notice if the employer:

Â Â Â Â Â  (a) Is served with a medical support notice under ORS 25.327 that is regular on its face; and

Â Â Â Â Â  (b) Complies with the provisions of the medical support notice if the notice appears to be in conformance with section 609 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1169). [2003 c.637 Â§7]

Â Â Â Â Â  25.333 Contesting medical support notice. (1) When the enforcing agency issues a medical support notice under ORS 25.325, the enforcing agency shall notify the obligor and the obligee by regular mail to the last known addresses of the obligor and obligee:

Â Â Â Â Â  (a) That the notice has been sent to the obligorÂs employer; and

Â Â Â Â Â  (b) Of the obligorÂs rights and duties under the notice.

Â Â Â Â Â  (2) An obligor may contest a medical support notice within 14 days after the date the premium is first withheld pursuant to the notice or, if the health benefit plan is provided at no cost to the obligor, the date the first premium is paid by the employer.

Â Â Â Â Â  (3) The only basis for contesting a medical support notice is a mistake of fact. A Âmistake of factÂ means any of the following:

Â Â Â Â Â  (a) No order to provide health care coverage under a health benefit plan has been issued in regard to the obligorÂs child;

Â Â Â Â Â  (b) The amount to be withheld for premiums is greater than is permissible under ORS 25.331; or

Â Â Â Â Â  (c) The alleged obligor is not the obligor from whom health care coverage is required.

Â Â Â Â Â  (4) The obligor may contest the medical support notice by requesting an administrative review. After receiving a request for review and within 45 days after the date the premium is first withheld pursuant to the medical support notice, the enforcing agency shall determine, based on an evaluation of the facts, whether the withholding for premiums may continue. The enforcing agency shall inform the obligor and obligee of the determination in writing and include information regarding the right to appeal the determination.

Â Â Â Â Â  (5) Any appeal of the enforcing agencyÂs determination under subsection (4) of this section is to the circuit court for a hearing under ORS 183.484.

Â Â Â Â Â  (6) The initiation of proceedings to contest a medical support notice or an appeal of the enforcing agencyÂs determination under this section does not stay the withholding of premiums. [2003 c.637 Â§8]

Â Â Â Â Â  25.335 Termination of support order. When support enforcement services are being provided under ORS 25.080, the enforcing agency shall notify the employer when there is no longer in effect a support order requiring health care coverage for which the enforcing agency is responsible. However, termination of the health care coverage is governed by the health benefit planÂs provisions for termination and by applicable federal law. [2003 c.637 Â§9]

Â Â Â Â Â  25.337 Liability. (1) If the plan administrator or the employer fails to comply with the requirements described in ORS 25.329 or 25.331, the enforcing agency or obligee may bring a civil action against the plan administrator or employer for medical expenses, the obligorÂs share of the premiums, attorney fees and costs.

Â Â Â Â Â  (2) An employer commits an unlawful employment practice if the employer discharges an obligor, refuses to hire an obligor or in any other manner discriminates, retaliates or takes disciplinary action against an obligor because of the entry of a medical support notice or qualified medical child support order or because of the obligations imposed upon the plan administrator by the order. An employee may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820.

Â Â Â Â Â  (3) An obligor who fails to maintain health care coverage for a child as ordered is liable, from the date of the order, for any medical expenses resulting from the failure to maintain coverage.

Â Â Â Â Â  (4) The remedies described in this section are not exclusive. Nothing in this section precludes action by the court to enforce a judicial or administrative order requiring health care coverage or costs by imposition of remedial or punitive sanctions for contempt or otherwise. [2003 c.637 Â§10]

Â Â Â Â Â  25.339 Priority of medical support notice. A medical support notice issued under ORS 25.325 has priority over any previously filed attachment, execution, garnishment or assignment of income other than a withholding order issued for monetary support, unless otherwise requested by the obligee. [2003 c.637 Â§11]

Â Â Â Â Â  25.340 [1985 c.671 Â§7; 1993 c.798 Â§35; renumbered 25.381 in 1999]

Â Â Â Â Â  25.341 Notice of termination of obligorÂs relationship. When an employer is unable to continue withholding from an obligorÂs compensation because the relationship between the employer and the obligor ends, the employer shall send the enforcing agency a written notice within 15 days of the termination of the relationship. The notice must include the obligorÂs name, the obligorÂs last known address, the obligorÂs Social Security number, the date the relationship terminated and, if known, the name and address of a new employer of or other provider of a health benefit plan to the obligor. [2003 c.637 Â§12]

Â Â Â Â Â  25.343 Authorization for reimbursement payments. The signature of the obligee or guardian of a child covered by a health benefit plan is a valid authorization for purposes of processing an insurance reimbursement payment to the provider of the health services as provided in ORS 743.847. [2003 c.637 Â§13]

Â Â Â Â Â  25.350 [Formerly 23.783; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.351 [1993 c.798 Â§12; 1995 c.272 Â§1; 1997 c.704 Â§29; 1999 c.80 Â§6; renumbered 25.414 in 1999]

Â Â Â Â Â  25.353 [1993 c.798 Â§14; 1995 c.272 Â§7; 1997 c.704 Â§30; 1999 c.80 Â§7; renumbered 25.417 in 1999]

Â Â Â Â Â  25.354 [1995 c.272 Â§4; 1999 c.735 Â§15; renumbered 25.387 in 1999]

Â Â Â Â Â  25.355 [1993 c.798 Â§15; 1997 c.704 Â§31; 1999 c.80 Â§8; renumbered 25.411 in 1999]

Â Â Â Â Â  25.357 [1993 c.798 Â§16; renumbered 25.421 in 1999]

Â Â Â Â Â  25.359 [1993 c.798 Â§17; renumbered 25.408 in 1999]

Â Â Â Â Â  25.360 [Formerly 23.778; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.361 [1993 c.798 Â§18; repealed by 1999 c.735 Â§23]

Â Â Â Â Â  25.363 [1993 c.798 Â§19; 1999 c.80 Â§9; renumbered 25.424 in 1999]

Â Â Â Â Â  25.365 [1993 c.798 Â§20; renumbered 25.427 in 1999]

Â Â Â Â Â  25.367 [1993 c.798 Â§2; 1995 c.608 Â§33; 1999 c.130 Â§3; renumbered 25.372 in 1999]

Â Â Â Â Â  25.370 [1985 c.671 Â§8; 1989 c.812 Â§5; 1993 c.798 Â§26; 1997 c.704 Â§32; renumbered 25.384 in 1999]

INCOME WITHHOLDING AND PAYMENT RECORDS

Â Â Â Â Â  25.372 Applicability. ORS 25.372 to 25.427 apply to current support, arrears and interest on arrears, independently or combined, whether arrears are owed to an obligee, the state or a foreign jurisdiction. [Formerly 25.367; 2001 c.249 Â§73; 2003 c.73 Â§28; 2003 c.572 Â§7]

Â Â Â Â Â  25.375 Priority of withholding. Except as provided in ORS 25.339, withholding under ORS 25.378 has priority over any other legal process under Oregon law against the same income. [Formerly 25.722; 2003 c.637 Â§16]

Â Â Â Â Â  25.378 Payment of support by income withholding; initiation of income withholding. (1) Except as otherwise provided in ORS 25.396, when a support order is entered or modified by the Division of Child Support, a district attorney, an administrative law judge or a circuit court, including a juvenile court, the order shall include a provision requiring the obligor to pay support by income withholding regardless of whether support enforcement services are being provided under ORS 25.080. In addition to the income withholding provided for in this subsection, income withholding may be initiated in accordance with subsections (2) to (6) of this section.

Â Â Â Â Â  (2) When an obligor is subject to a support order issued or registered in this state and fails to make payments at least equal to the amount of support payable for one month, a court or the administrator, whichever is appropriate, shall initiate income withholding without the need for a judicial or administrative hearing and without the need for advance notice to the obligor of the withholding.

Â Â Â Â Â  (3) When an arrearage exists and notice of the delinquent amount has been given to the obligor, a court, upon application, shall issue a withholding order upon the ex parte request of a person holding support rights or the administrator.

Â Â Â Â Â  (4) If an obligor is not otherwise subject to income withholding a court or the administrator may issue an order to withhold upon the ex parte motion of the obligor.

Â Â Â Â Â  (5)(a) Upon the request of the holder of support rights, a court or the administrator, as appropriate, may issue a withholding order at any time if:

Â Â Â Â Â  (A) The obligor is not otherwise subject to withholding; and

Â Â Â Â Â  (B) After notice and an opportunity to object has been given to the obligor, a finding is made that it would be in the best interests of the child to issue a withholding order.

Â Â Â Â Â  (b) If the obligor has been granted an exception to withholding under ORS 25.396 by a court, the holder of support rights must apply for withholding under this subsection by motion to the court.

Â Â Â Â Â  (6) A court or the administrator shall issue an order to withhold when a support order or an arrearage from another jurisdiction is entered in Oregon in accordance with interstate income withholding under ORS chapter 110. [Formerly 25.311; 2001 c.104 Â§Â§6,7; 2003 c.73 Â§Â§29,30; 2003 c.75 Â§25]

Â Â Â Â Â  25.381 Establishing income withholding as method of paying support; records. (1) Whenever services are being provided under ORS 25.080, support rights are not and have not at any time during the past five months been assigned to this or another state, and no arrearages under a support order are so assigned, the administrator shall provide, upon request of an obligor or obligee, services sufficient to permit establishment of income withholding under ORS 25.378, including services necessary to establish a support payment record under ORS 25.164 and 25.167.

Â Â Â Â Â  (2) Regardless of whether services are being provided under ORS 25.080, the administrator shall provide, upon request of an obligor or obligee, services sufficient to permit establishment of income withholding under ORS 25.378:

Â Â Â Â Â  (a) For the payment of child support without the necessity of an application for support enforcement services under Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.); and

Â Â Â Â Â  (b) For the payment of spousal support if the obligee is receiving food stamps or any other form of public assistance, as defined in ORS 411.010, from the Department of Human Services. [Formerly 25.340; 2001 c.900 Â§8; 2003 c.73 Â§31; 2005 c.265 Â§1]

Â Â Â Â Â  25.384 Statement on withholding in support order. (1) Any child support order issued or modified after October 1, 1989, shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE OF INCOME WITHHOLDING

Â Â Â Â Â  The support order is enforceable by income withholding under ORS 25.372 to 25.427. Withholding shall occur immediately, whenever there are arrears at least equal to the support payment for one month, whenever the obligated parent requests such withholding or whenever the obligee requests withholding for good cause. The district attorney or, as appropriate, the Division of Child Support of the Department of Justice will assist in securing such withholding. Exceptions may apply in some circumstances.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) The Department of Justice shall provide annual notice to each obligor and obligee on support orders being enforced by the district attorney or Division of Child Support of the availability of and requirements for exceptions to withholding. [Formerly 25.370]

Â Â Â Â Â  25.387 Withholding more than amount authorized by law. Notwithstanding ORS 25.414 and 656.234, the court upon motion of a party holding the support rights, the Division of Child Support or the district attorney, and after a hearing, may order the withholding of more than the amount otherwise authorized by law. In no case may an order require payment of an amount that exceeds the limits imposed by the Consumer Credit Protection Act (15 U.S.C. 1673(b)). [Formerly 25.354]

Â Â Â Â Â  25.390 Amendment of support order not required for withholding. Disposable income is subject to an order to withhold to satisfy a support obligation without the need for any amendment to the support order involved or for any further action, other than those actions required or permitted under ORS 25.378. [Formerly 25.318]

Â Â Â Â Â  25.393 Remedy additional to other remedies. Collection of support by withholding income pursuant to ORS chapter 25 is in addition to any other remedy provided by law for the enforcement of support. [Formerly 25.313]

Â Â Â Â Â  25.396 Exception to withholding; termination of withholding; rules. (1) When a court or the administrator enters or modifies a support order, the court or administrator may grant an exception to income withholding required under ORS 25.378 if the court or administrator makes a written finding that there is good cause not to require income withholding. Good cause exists when there is proof of timely payment of previously ordered support and when initiating or continuing income withholding would not be in the best interests of the child.

Â Â Â Â Â  (2) The court or administrator may grant an exception to income withholding required under ORS 25.378 if:

Â Â Â Â Â  (a) The obligor and obligee at any time agree in writing to an alternative payment method;

Â Â Â Â Â  (b) When money is owed to the state under the support order, the state agrees in writing to the alternative payment method;

Â Â Â Â Â  (c) The obligor has paid in full all arrears accrued under the support order;

Â Â Â Â Â  (d) The obligor has complied with the terms of any previous exception granted under this section; and

Â Â Â Â Â  (e) The court or administrator accepts the alternative payment method.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, when child support is currently assigned to the state and the child is in the custody of the Oregon Youth Authority or the Department of Human Services, the state or the obligor may request and the court or administrator may grant an exception from income withholding if:

Â Â Â Â Â  (a) The order to withhold is a barrier to reunification of the family or rehabilitation of the youth or is prejudicial to the obligorÂs ability to provide for another child to whom a duty of support is owed; and

Â Â Â Â Â  (b) The state and the obligor agree in writing to an alternative payment method.

Â Â Â Â Â  (4) Exceptions to income withholding described in this section may be granted by the administrator or the court, except that when support enforcement services are being provided under ORS 25.080 the only permissible alternative payment methods are an electronic funds transfer to the Department of Justice or another method permitted under rules adopted under this section.

Â Â Â Â Â  (5) A party may appeal the administratorÂs decision granting or denying an exception under this section to the circuit court in accordance with ORS 183.484.

Â Â Â Â Â  (6) Income withholding may be terminated only if the conditions set forth in this section are met.

Â Â Â Â Â  (7) The Department of Justice shall adopt rules and establish procedures to implement this section. [Formerly 25.317; 2001 c.171 Â§1; 2003 c.73 Â§32; 2003 c.572 Â§8]

Â Â Â Â Â  25.399 Notice of order to withhold; contents of notice. (1) When an order to withhold is issued under ORS 25.378, the party or entity initiating the action shall send notice of the order to withhold to the obligor and the obligee by regular mail to the last-known addresses of the obligor and obligee. The notice shall state:

Â Â Â Â Â  (a) That withholding has commenced;

Â Â Â Â Â  (b) The amount to be withheld and the amount of arrears, if any;

Â Â Â Â Â  (c) That the order to withhold applies to any current or subsequent withholder or period of employment;

Â Â Â Â Â  (d) The procedures available for contesting the withholding and that the only basis for contesting the withholding is a mistake of fact, which means an error in the amount of current support or arrearages, or an error in the identity of the obligor;

Â Â Â Â Â  (e) The availability of and requirements for exceptions to withholding;

Â Â Â Â Â  (f) That the obligor has 14 days from the date that the income is first withheld pursuant to the order to withhold to contest the withholding; and

Â Â Â Â Â  (g) The actions that will be taken if the obligor contests the withholding.

Â Â Â Â Â  (2) The notice requirement of subsection (1) of this section may be met by mailing a copy of the order to withhold, by regular mail, to the obligor and to the obligee. [Formerly 25.315]

Â Â Â Â Â  25.402 Service of order on withholder; contents. (1)(a) The party initiating the support action shall serve the order to withhold on the withholder. The order may be personally served upon the withholder or the withholderÂs registered agent, an officer of the corporation, bookkeeper, accountant, person responsible for payroll or local office manager or may be served by any type of mail which is calculated to give actual notice and is addressed to one of the persons listed above.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection and unless the Department of Justice, prior to initiating service, receives written notice of completion of service by another party, the department shall serve the order to withhold in all cases affecting a support order for which the department or the district attorney has responsibility under ORS 25.080 for providing support enforcement services regardless of whether the department or another party initiated the support action.

Â Â Â Â Â  (2) The order to withhold shall inform the withholder of all of the following:

Â Â Â Â Â  (a) The amount of the obligorÂs continuing support obligation.

Â Â Â Â Â  (b) That the withholder is required to withhold from the obligorÂs disposable income due or becoming due to the obligor at each pay period an amount as determined by ORS 25.414.

Â Â Â Â Â  (c) The appropriate person to whom to make the withholding payment.

Â Â Â Â Â  (d) The information contained in ORS 25.375, 25.387, 25.411, 25.414, 25.417, 25.421 and 25.424. [Formerly 25.314]

Â Â Â Â Â  25.405 Contesting order to withhold; basis. (1) An obligor contesting an order to withhold issued under ORS 25.378 must do so within 14 days from the date income is first withheld pursuant to the order to withhold. The obligor may not contest an order to withhold issued under ORS 25.378 (5).

Â Â Â Â Â  (2) The only basis for contesting the order to withhold is a mistake of fact. ÂMistake of factÂ means an error in the amount of current support or arrearages, or an error in the identity of the obligor. Payment of all arrearages shall not be the sole basis for not implementing withholding.

Â Â Â Â Â  (3) If the order to withhold was issued by a court of this state, the obligor must contest the order to withhold in the court that issued the order.

Â Â Â Â Â  (4) If the order to withhold was issued by a court or administrative agency of another state and was received directly by an employer in this state under ORS 110.394, the obligor may contest the order to withhold by:

Â Â Â Â Â  (a) Seeking relief from enforcement of the order in the appropriate tribunal of the state that issued the order; or

Â Â Â Â Â  (b) Registering the underlying withholding order in Oregon and seeking relief from enforcement of the order in an Oregon circuit court.

Â Â Â Â Â  (5) If the order to withhold was issued pursuant to a request for enforcement under ORS 25.080, the obligor may contest the order to withhold to the district attorney or the Division of Child Support. The district attorney or the Division of Child Support need not provide an opportunity for a contested case administrative hearing under ORS chapter 183 or a hearing in circuit court. Within 45 days after the date income is first withheld pursuant to the order to withhold, the district attorney or the Division of Child Support shall determine, based on an evaluation of the facts, if the withholding shall continue and notify the obligor of the determination and of the obligorÂs right to appeal the determination.

Â Â Â Â Â  (6) Any appeal of the decision of the district attorney or the Division of Child Support made under subsection (5) of this section is to the circuit court for a hearing under ORS 183.484.

Â Â Â Â Â  (7) The initiation of proceedings to contest an order to withhold under subsection (4) of this section, a motion or request to contest an order to withhold or an appeal of the decision of the district attorney or the Division of Child Support made under subsection (5) of this section does not act to stay withholding unless otherwise ordered by a court. [Formerly 25.316]

Â Â Â Â Â  25.408 Withholding is continuing obligation. The withholding required by the order is a continuing obligation. The notice and the withholding required by the order remain in effect and are binding upon the withholder until further notice from the court or the entity issuing the notice. [Formerly 25.359]

Â Â Â Â Â  25.410 [1985 c.671 Â§13a; 1993 c.798 Â§27; 1993 c.800 Â§3; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.411 When withholding begins; payment to Department of Justice or obligee. (1) The withholder shall start withholding not later than five days after the first payday following receipt of the order to withhold.

Â Â Â Â Â  (2) Within seven business days after the date the obligor receives income, the withholder shall pay amounts withheld to the Department of Justice or to the obligee by deposit into the obligeeÂs bank account, whichever is specified in the order to withhold. The withholder shall include, with the payment, the obligorÂs name and case number and the date upon which the income was withheld.

Â Â Â Â Â  (3) When payments are made to the Department of Justice, the withholder may combine amounts withheld from different obligorsÂ incomes in a single payment as long as such payment is accompanied by a list that separately identifies which portion of the payment is attributable to each obligor, the obligorÂs name and case number, if any.

Â Â Â Â Â  (4) As used in this section, the term Âbusiness dayÂ means a day on which the Department of Justice is open for regular business. [Formerly 25.355]

Â Â Â Â Â  25.414 Standard amount to be withheld; processing fee; rules. (1) The withholder shall withhold from the obligorÂs disposable monthly income, other than workersÂ compensation under ORS chapter 656 or unemployment compensation under ORS chapter 657, the amount stated in the order to withhold. The entity issuing the order to withhold shall compute this amount subject to the following:

Â Â Â Â Â  (a) If withholding is for current support only, the amount to be withheld is the amount specified as current support in the support order.

Â Â Â Â Â  (b) If withholding is for current support and there is an arrearage, the amount to be withheld is 120 percent of the amount specified as current support in the support order.

Â Â Â Â Â  (c) If withholding is only for arrearage, the amount to be withheld is one of the following:

Â Â Â Â Â  (A) The amount of the last ordered monthly support.

Â Â Â Â Â  (B) If there is no last ordered monthly support amount, the monthly support amount used to calculate the arrearage amount specified in the order or judgment for arrearage.

Â Â Â Â Â  (C) If there is no last ordered monthly support amount and if there was no monthly support amount, an amount calculated under the formula established under ORS 25.275. For purposes of this subparagraph, this calculation shall be based on the obligorÂs current monthly gross income or, if the obligorÂs current monthly gross income is not known, the Oregon hourly minimum wage converted to a monthly amount based upon a 40-hour workweek, zero income for the obligee, and one joint child, regardless of how many children the parties may actually have. No rebuttals to this calculation may be allowed.

Â Â Â Â Â  (d) Notwithstanding the amount determined to be withheld under paragraph (c) of this subsection, the obligor must retain disposable monthly income of at least 160 times the applicable federal minimum hourly wage prescribed by section 6 (a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) or any future minimum hourly wages prescribed in that section.

Â Â Â Â Â  (2) The amount to be withheld from unemployment compensation under ORS chapter 657 is calculated as follows:

Â Â Â Â Â  (a) If withholding is for a current support order, regardless of the existence of arrearage, the amount to be withheld is the lesser of:

Â Â Â Â Â  (A) Twenty-five percent of the benefits paid; or

Â Â Â Â Â  (B) The current monthly support obligation. The entity issuing the order to withhold may convert the monthly support obligation amount to a percentage to be withheld from each benefits payment. However, the total amount withheld in one month may not exceed 25 percent of the benefits paid in that month or the current monthly support obligation, whichever is less.

Â Â Â Â Â  (b) If withholding is for arrearage only, the amount to be withheld is the lesser of:

Â Â Â Â Â  (A) Fifteen percent of the benefits paid; or

Â Â Â Â Â  (B) The amount of the last ordered monthly support obligation. The entity issuing the order to withhold may convert the last ordered monthly support obligation amount to a percentage to be withheld from each benefits payment. However, the total amount withheld in one month may not exceed 15 percent of the benefits paid in that month or the amount of the last ordered monthly support obligation, whichever is less.

Â Â Â Â Â  (c) The withholder may not charge or collect a processing fee when withholding from unemployment compensation.

Â Â Â Â Â  (3) The amount to be withheld from workersÂ compensation under ORS chapter 656 is set forth in ORS 656.234.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, when withholding is from a lump sum payment or benefit, including but not limited to retroactive workersÂ compensation benefits, lump sum retirement plan disbursements or withdrawals, insurance payments or settlements, severance pay, bonus payments or any other similar payments or benefits that are not periodic recurring income, the amount subject to withholding for payment of a support obligation may not exceed one-fourth of the amount of the lump sum payment or benefit.

Â Â Â Â Â  (5) Notwithstanding any other provision of this section, the administrator may set a lesser amount to be withheld if the obligor demonstrates the withholding is prejudicial to the obligorÂs ability to provide for a child the obligor has a duty to support. The Department of Justice shall adopt rules consistent with federal regulations to implement this subsection.

Â Â Â Â Â  (6) Except as provided in subsection (2) of this section, the withholder may deduct from the obligorÂs disposable income a monthly processing fee not to exceed $5. The processing fee is in addition to the amount calculated to be withheld for support, unless the amount to be withheld for support is the maximum allowed under subsection (8) of this section, in which case the fee is deducted from the amount withheld as support.

Â Â Â Â Â  (7) If there are multiple withholding orders against the same obligor, the amount to be withheld is the sum of each support order calculated independently.

Â Â Â Â Â  (8) No withholding as calculated under this section, including the processing fee permitted in subsection (6) of this section, shall exceed 50 percent of the obligorÂs net disposable income. The limit established in this subsection applies whenever withholding is implemented under this section, whether by a single order or by multiple orders against the same obligor.

Â Â Â Â Â  (9) When the obligorÂs income is not sufficient for the withholder to fully comply with each withholding order, the withholder shall withhold the maximum amount allowed under this section. If all withholding orders for a particular obligor are payable to or through the department, the withholder shall pay to the department the income withheld and the department shall determine priorities for allocating income withheld to multiple child support cases relative to that obligor. If one or more of the withholding orders for a particular obligor require payment other than to or through the department, the withholder shall use the following to determine priorities for withholding and allocating income withheld to multiple child support cases:

Â Â Â Â Â  (a) If the amount withheld from the obligorÂs income is sufficient to pay the current support due to each case but is not enough to fully comply with the withholding order for each case where past due support is owed, the withholder shall:

Â Â Â Â Â  (A) Pay to each case the amount of support due for the current month; and

Â Â Â Â Â  (B) Pay the remainder of the amount withheld in equal amounts to each case where past due support is owed. However, no case shall receive more than the total amount of current support and past due support owed to that case at the time the payment is made.

Â Â Â Â Â  (b) If the amount withheld is not sufficient to pay the current support due to each case, each case shall be paid a proportionate share of the amount withheld. The withholder shall determine this for each case by dividing the monthly amount ordered as current support for that case by the combined monthly amount ordered as current support for all cases relative to the same obligor, and multiplying this percentage by the total amount withheld.

Â Â Â Â Â  (10) An order to withhold income is not subject to the limitations of ORS 18.385.

Â Â Â Â Â  (11) A withholder shall withhold funds as directed in the order to withhold, except that when a withholder receives an income-withholding order issued by another state, the withholder shall apply the income-withholding law of the state of the obligorÂs principal place of employment in determining:

Â Â Â Â Â  (a) The withholderÂs fee for processing an income-withholding order;

Â Â Â Â Â  (b) The maximum amount permitted to be withheld from the obligorÂs income;

Â Â Â Â Â  (c) The time periods within which the withholder must implement the income-withholding order and forward the child support payment;

Â Â Â Â Â  (d) The priorities for withholding and allocating income withheld for multiple child support obligees; and

Â Â Â Â Â  (e) Any withholding terms or conditions not specified in the order. [Formerly 25.351; 2001 c.455 Â§10; 2003 c.73 Â§33; 2003 c.572 Â§9]

Â Â Â Â Â  25.417 Amount to be withheld when obligor paid more frequently than monthly. When an obligor is required to pay support by income withholding and is paid more often than monthly, the withholder shall withhold up to the full amount specified in the order to withhold, based on the obligorÂs pay period as specified in the order to withhold. The amount withheld may not exceed the maximum amount allowed under ORS 25.414 (8). [Formerly 25.353; 2001 c.455 Â§11]

Â Â Â Â Â  25.420 [1985 c.671 Â§13; 1993 c.800 Â§4; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.421 Procedure if withholder does not withhold support. If for any reason a withholder does not withhold support in any month, the withholder shall explain the reason for not withholding. The withholder shall send the explanation for not withholding to the person or entity to whom the withholder sends payments and shall send the explanation on the date that the withholder would normally send a payment. If the withholder does not send a payment because the obligor is no longer employed by the withholder, the withholder may include in the explanation the name and address of the obligorÂs new employer, if known. A withholder is not liable to the obligor for disclosure of this information. [Formerly 25.357]

Â Â Â Â Â  25.424 Liability of withholder for withholding and for failing to withhold; unlawful employment practice. (1) A withholder is not subject to civil liability to an individual or agency for conduct or actions in compliance with an order to withhold if the withholder:

Â Â Â Â Â  (a) Is served with an order to withhold under ORS 25.402 that is regular on its face; and

Â Â Â Â Â  (b) Complies with the terms of the order if the order appears to be in compliance with ORS 25.402.

Â Â Â Â Â  (2) The withholder is liable for all amounts that the withholder fails to withhold or pay as required by the order to withhold or withholds or pays in excess of the amount required by the order to withhold. The holder of support rights, the obligor, the Division of Child Support or a district attorney may bring an action against the withholder:

Â Â Â Â Â  (a) To recover all amounts that the withholder failed to withhold or pay or withheld or paid in excess of the amount required;

Â Â Â Â Â  (b) To recover an additional amount as damages not to exceed the amount referred to in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) If the failure to withhold was willful or the result of gross negligence by the withholder, to have an additional amount imposed as a fine payable to the court not to exceed $250 for each time the withholder failed to withhold or pay or withheld or paid an amount exceeding the amount required and to pay reasonable costs of the action including attorney fees.

Â Â Â Â Â  (3)(a) An employer commits an unlawful employment practice if the employer discharges an employee, refuses to hire an individual or in any other manner discriminates, retaliates or takes disciplinary action against an obligor because of the entry or service of an order to withhold under ORS 25.378 and 25.402 or because of the obligations or additional obligations that the order imposes upon the employer. An obligor may bring an action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. These remedies are in addition to any other remedy available in law or equity.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to actions taken by an employer pursuant to any condition of employment required by law.

Â Â Â Â Â  (4) Nothing in ORS 25.372 to 25.427 precludes an action for contempt for disobedience of a judicial order to withhold. [Formerly 25.363; 2001 c.621 Â§67; 2003 c.572 Â§10]

Â Â Â Â Â  25.427 Rules. The Department of Justice shall make rules and take action as is necessary to carry out the purposes of ORS 25.372 to 25.427. [Formerly 25.365; 2003 c.73 Â§34]

Â Â Â Â Â  25.430 [1985 c.671 Â§13b; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.440 [1985 c.671 Â§14; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.450 [1985 c.671 Â§15; 1989 c.520 Â§1; 1993 c.596 Â§9; 1993 c.798 Â§28; 1993 c.800 Â§5; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.460 [1985 c.671 Â§16; 1993 c.596 Â§10; 1993 c.798 Â§29; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.470 [1985 c.671 Â§17; 1993 c.798 Â§30; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.480 [1985 c.671 Â§18; 1993 c.596 Â§11; 1993 c.798 Â§36; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.490 [1985 c.671 Â§19; 1993 c.798 Â§37; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.500 [1985 c.671 Â§20; 1993 c.798 Â§38; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.510 [1985 c.671 Â§21; 1993 c.798 Â§39; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.520 [1985 c.671 Â§22; 1993 c.798 Â§40; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.530 [1985 c.671 Â§23; repealed by 1995 c.608 Â§46]

INCOME TAX INTERCEPT

Â Â Â Â Â  25.610 Procedure to collect support orders from state tax refunds; voluntary withholding; rules. (1) Whenever support enforcement services are being provided and those services are funded in part through Title IV-D of the Social Security Act (42 U.S.C. 651, et seq.), the administrator may request the Department of Revenue, through the Department of Justice or its designee, to collect past due child and spousal support from income tax refunds due to the obligor. The request shall be based upon the payment record maintained under ORS 25.020.

Â Â Â Â Â  (2) If support payment records have not been maintained as provided in ORS 25.020, then a support payment record may be established under ORS 25.164, 25.167 and 416.429.

Â Â Â Â Â  (3) The Department of Justice shall adopt rules:

Â Â Â Â Â  (a) Setting out additional criteria for requests under subsection (1) of this section; and

Â Â Â Â Â  (b) Directing how any support obligation collected by the Department of Revenue shall be distributed, consistent with federal regulations.

Â Â Â Â Â  (4) Before a request is made to the Department of Revenue under subsection (1) of this section, the Department of Justice shall provide advance written notice to the obligor and the obligee of its intent to refer the case to the Department of Revenue. The notice shall inform the parties:

Â Â Â Â Â  (a) Of the proposed action;

Â Â Â Â Â  (b) Of the obligorÂs right to request an administrative review of the proposed action;

Â Â Â Â Â  (c) That an administrative review, if desired, must be requested by the obligor within 30 days after the date of the notice; and

Â Â Â Â Â  (d) That the only issues that may be considered in the administrative review are:

Â Â Â Â Â  (A) Whether the obligor is the person who owes the support obligation; and

Â Â Â Â Â  (B) Whether the amount shown as the past due support is correct.

Â Â Â Â Â  (5) An administrative review must be requested within 30 days after the date of the notice described in subsection (4) of this section. At the administrative review, an issue may not be considered if it was previously litigated or if the obligor failed to exercise rights to appear and be heard or to appeal a decision that resulted in the accrual of the arrearage being used as a basis for a request under subsection (1) of this section. A party may appeal a decision from the administrative review under ORS 183.484.

Â Â Â Â Â  (6) When the Department of Revenue has been requested to collect past due child and spousal support from income tax refunds due to the obligor, the Department of Revenue may not allow the obligor to apply any income tax refund to future taxes of the obligor.

Â Â Â Â Â  (7) Notwithstanding any other provision of this section, an obligor who is not delinquent in payment of child or spousal support may authorize the Department of Revenue, through the Department of Justice or its designee, to withhold any income tax refund owing to that obligor for the purpose of applying the moneys as a credit to the support account maintained by the Department of Justice. [1985 c.671 Â§Â§27,28; 1989 c.519 Â§6; 1991 c.588 Â§2; 1993 c.596 Â§12; 1997 c.170 Â§12; 1997 c.704 Â§33; 2001 c.455 Â§12; 2003 c.73 Â§35; 2003 c.572 Â§11; 2005 c.560 Â§5]

Â Â Â Â Â  25.620 Procedures to collect past due support from state tax refunds; fees. (1) The Department of Revenue shall establish procedures consistent with ORS 25.610 to collect past due child and spousal support from income tax refunds due to the obligor in the same manner that other delinquent accounts are collected under ORS 293.250.

Â Â Â Â Â  (2) The Department of Revenue shall establish procedures to ensure that when an obligor has filed a joint income tax return, the obligorÂs spouse may apply for a share of the refund, if any. The procedures shall provide for notice to the obligee regarding any application by the obligorÂs spouse for a share of the refund.

Â Â Â Â Â  (3) No collection shall be made by the Department of Revenue unless the debt is in a liquidated amount.

Â Â Â Â Â  (4) Notwithstanding the provisions of ORS 293.250, the Department of Revenue shall designate a single fee to retain from moneys collected for child support as a reasonable fee to cover only the actual cost.

Â Â Â Â Â  (5) The Department of Revenue shall forward the net proceeds of collections made under subsection (1) of this section to the Department of Justice. Such proceeds shall be applied pursuant to ORS 25.610 (3).

Â Â Â Â Â  (6) Notwithstanding any other law relating to the confidentiality of tax records, the Department of Revenue shall send the Department of Justice the obligorÂs home address and Social Security number or numbers on each case submitted for collection pursuant to ORS 25.610. [1985 c.671 Â§29; 1993 c.596 Â§13; 1997 c.170 Â§13; 1997 c.704 Â§34; 2001 c.455 Â§27]

Â Â Â Â Â  25.625 Federal tax offset; passport denial; rules.

(1) The Department of Justice may furnish to the United States Secretary of Health and Human Services certifications appropriate to and required for action by the secretary to offset federal income tax returns and to deny, revoke or limit passports of individuals owing child support arrearages.

Â Â Â Â Â  (2) The department shall adopt rules to carry out the purposes of subsection (1) of this section. [1997 c.746 Â§13; 2003 c.73 Â§36]

Â Â Â Â Â  Note: 25.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISCLOSURES OF INFORMATION

BY FINANCIAL INSTITUTIONS

Â Â Â Â Â  25.640 Definitions for ORS 25.643 and 25.646. For purposes of ORS 25.643 and 25.646:

Â Â Â Â Â  (1) ÂAccountÂ means a demand deposit account, checking or negotiable withdrawal order account, savings account, share draft account, time deposit account or money-market mutual fund account.

Â Â Â Â Â  (2) ÂCustomerÂ has the meaning given that term in ORS 192.550.

Â Â Â Â Â  (3) ÂFinancial institutionÂ means:

Â Â Â Â Â  (a) A depository institution, as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));

Â Â Â Â Â  (b) Any federal credit union or state credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution-affiliated party of such a credit union, as defined in section 206(r) of the Federal Credit Union Act (12 U.S.C. 1786(r)); and

Â Â Â Â Â  (c) Any benefit association, insurance company, safe deposit company, money-market mutual fund or similar entity authorized to do business in the state.

Â Â Â Â Â  (4) ÂFinancial recordsÂ has the meaning given that term in ORS 192.550. [1997 c.746 Â§120]

Â Â Â Â Â  Note: 25.640 to 25.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.643 Disclosure of information on obligors by financial institutions; fees; liability. (1) The Department of Justice and financial institutions doing business in this state shall enter into agreements to develop and operate a data match system using automated data exchanges to the maximum extent feasible.

Â Â Â Â Â  (2) Pursuant to the agreements, financial institutions shall provide, for each calendar quarter, the name, address, Social Security number or other taxpayer identification number and other identifying information for each obligor who:

Â Â Â Â Â  (a) Maintains an account at the institution; and

Â Â Â Â Â  (b) Owes past due support, as identified by the department by name and Social Security number or other taxpayer identification number.

Â Â Â Â Â  (3) The department shall pay a reasonable fee to a financial institution for conducting the data match provided for in this section. The fee may not exceed the actual costs incurred by the financial institution.

Â Â Â Â Â  (4) A financial institution, including an institution-affiliated party as defined in section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)), is not liable under any state law to any person:

Â Â Â Â Â  (a) For any disclosure of information to the department under this section;

Â Â Â Â Â  (b) For encumbering or surrendering any assets held by the financial institution in response to a notice of lien or levy issued by the department; or

Â Â Â Â Â  (c) For any other action taken in good faith to comply with the requirements of this section. [1997 c.746 Â§121; 2003 c.73 Â§37]

Â Â Â Â Â  Note: See note under 25.640.

Â Â Â Â Â  25.646 Disclosure of financial records of customers by financial institutions; liability. (1) Upon request of the Department of Justice and the receipt of the certification required under subsection (2) of this section, a financial institution shall provide financial records of a customer.

Â Â Â Â Â  (2) In requesting information under subsection (1) of this section, the department shall provide the name and Social Security number of the person whose financial records are sought and shall state with reasonable specificity the financial records requested. The department shall certify to the financial institution in writing, signed by an agent of the department:

Â Â Â Â Â  (a) That the person whose financial records are sought is a party to a proceeding to establish, modify or enforce the child support obligation of the person; and

Â Â Â Â Â  (b) That the department has authorization from the person for release of the financial records, has given the person written notice of its request for financial records or will give the notice within five days after the financial institution responds to the request.

Â Â Â Â Â  (3) The department shall reimburse a financial institution supplying financial records under this section for actual costs incurred.

Â Â Â Â Â  (4) A financial institution, including an institution-affiliated party as defined in section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)), that supplies financial records to the department under this section is not liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of the financial records.

Â Â Â Â Â  (5) A financial institution that is requested to supply financial records under this section may enter into an agreement with the department concerning the method by which requests for financial records and responses from the financial institution shall be made.

Â Â Â Â Â  (6) The department shall provide a reasonable time to the financial institution for responding to a request for financial records.

Â Â Â Â Â  (7) The department shall seek financial records under this section only:

Â Â Â Â Â  (a) With respect to a person who is a party to a proceeding to establish, modify or enforce the child support obligation of the person; or

Â Â Â Â Â  (b) According to the provisions of ORS 25.083. [1997 c.746 Â§122; 1999 c.930 Â§4; 2001 c.455 Â§13]

Â Â Â Â Â  Note: See note under 25.640.

CONSUMER REPORTING AGENCIES

Â Â Â Â Â  25.650 Information on past due support to consumer reporting agencies; rules. (1) As used in this section, Âconsumer reporting agencyÂ means any person that, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and that uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

Â Â Â Â Â  (2)(a) Notwithstanding any other law, and subject to rules established by the Department of Justice, for cases in which there is past due support, the department shall:

Â Â Â Â Â  (A) Report periodically to consumer reporting agencies the name of any obligor who is delinquent in the payment of support and the amount owed by the obligor; and

Â Â Â Â Â  (B) Otherwise make available to a consumer reporting agency upon its request information regarding the amount of past due support owed by an obligor.

Â Â Â Â Â  (b) The department shall provide advance notice to both the obligor and the obligee concerning the proposed reporting of information to the consumer reporting agencies. The notice must inform both parties:

Â Â Â Â Â  (A) Of the amount of the past due support the department will report to the consumer reporting agencies;

Â Â Â Â Â  (B) That the department will continue to report the past due support amount owed without sending additional notice to the parties;

Â Â Â Â Â  (C) Of the obligorÂs right to request an administrative review within 30 days after the date of the notice; and

Â Â Â Â Â  (D) Of the issues that may be considered on review.

Â Â Â Â Â  (c) If an obligor requests an administrative review, the department may not report the past due support amount until the review is complete.

Â Â Â Â Â  (d) A party may appeal a decision from the administrative review under ORS 183.484. An appeal of the decision does not stay the department from making reports to consumer reporting agencies.

Â Â Â Â Â  (3)(a) If paternity has been established and a consumer report is needed for the purpose of establishing or modifying a child support order, the administrator may request that a consumer reporting agency provide a report.

Â Â Â Â Â  (b) At least 10 days prior to making a request under paragraph (a) of this subsection, the administrator shall notify the obligor or obligee whose report is requested, by certified or registered mail, that the report will be requested.

Â Â Â Â Â  (4) The department shall report information under subsection (2) of this section only to a person that has furnished evidence satisfactory to the department that the person is a consumer reporting agency.

Â Â Â Â Â  (5) When the department has made a report to a consumer reporting agency under subsection (2) of this section, the department shall promptly notify the consumer reporting agency when the departmentÂs records show that the obligor no longer owes past due support. [1985 c.671 Â§Â§45,46; 1993 c.596 Â§14; 1997 c.704 Â§35; 1999 c.80 Â§66; 2003 c.73 Â§38; 2005 c.560 Â§6]

LIENS ON PERSONAL PROPERTY

Â Â Â Â Â  25.670 Judgment lien on personal property. (1) Whenever there is a judgment for unpaid child or spousal support, a lien arises by operation of law on any personal property owned by the obligor, and the lien continues until the liability for the unpaid support is satisfied or the judgment or renewal thereof has expired. For purposes of this section and ORS 25.680 and 25.690, liability for the unpaid support includes the amount of unpaid support, with interest, and any costs that may be associated with lawful execution on the lien including, but not limited to, attorney fees, costs of notice and sale, storage and handling.

Â Â Â Â Â  (2)(a) A lien arising under subsection (1) of this section may be recorded by filing a written notice of claim of lien with the county clerk of the county in which the obligor resides or the property is located. The notice of claim of lien required under this subsection shall be a written statement and must include:

Â Â Â Â Â  (A) A statement of the total amount due, as of the date of the filing of the notice of claim of lien;

Â Â Â Â Â  (B) The name and address of the obligor and obligee;

Â Â Â Â Â  (C) The name and address of the office of the district attorney, Division of Child Support or other person or entity filing the notice;

Â Â Â Â Â  (D) A statement identifying the county where the underlying support order was entered and its case number;

Â Â Â Â Â  (E) A description of the personal property to be charged with the lien sufficient for identification; and

Â Â Â Â Â  (F) A statement of the date the lien expires under the laws of the issuing state. If no expiration date is provided, the lien expires in Oregon five years from the date of recording.

Â Â Â Â Â  (b) The county clerk shall record the notice of claim of lien filed under paragraph (a) of this subsection in the County Clerk Lien Record.

Â Â Â Â Â  (3)(a) When a notice of claim of lien is recorded pursuant to subsection (2) of this section, the person or entity filing the notice of claim of lien shall send forthwith a copy of the notice to the owner of the personal property to be charged with the lien by registered or certified mail sent to the ownerÂs last-known address.

Â Â Â Â Â  (b) A copy of the notice shall also be sent to the obligee by regular mail.

Â Â Â Â Â  (4) Liens described in subsection (1) of this section that arise by operation of law in another state shall be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien set forth in this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in Oregon as provided in ORS chapter 110. [1985 c.671 Â§47; 1993 c.223 Â§3; 1993 c.596 Â§15; 1999 c.80 Â§34; 2003 c.576 Â§577]

Â Â Â Â Â  25.680 Effect of lien; priority. (1) Whenever a notice of claim of lien has been recorded under ORS 25.670 (2), the owner of the personal property may not release, sell, transfer, pay over, encumber or convey the personal property that is the subject of the lien until the Department of Justice or person to whom the support is or was owed or, if services are being provided under ORS 25.080, the enforcing agency of this or any other state releases the lien, the lien has been satisfied or a court has ordered release of the lien on the basis that no debt exists or that the debt has been satisfied. The limitations of this subsection do not apply to transfers or conveyances of the property by the owner to the holder of a security interest that was in existence at the time the notice of claim of lien was filed.

Â Â Â Â Â  (2) The rights of bona fide purchasers for value or persons with a security interest in the personal property are not affected by the creation or the existence of the lien.

Â Â Â Â Â  (3) Liens filed under ORS 25.670 do not have priority over previously perfected security interests. [1985 c.671 Â§48; 1999 c.80 Â§35; 2003 c.73 Â§39]

Â Â Â Â Â  25.690 Foreclosure of lien. A lien arising pursuant to ORS 25.670 may be foreclosed in the manner set out in ORS 87.262 or ORS chapter 18 or in any other manner permitted under law. [1985 c.671 Â§49; 1999 c.80 Â§36; 2003 c.576 Â§577a]

Â Â Â Â Â  25.700 [1993 c.763 Â§Â§2,4; repealed by 2003 c.576 Â§580]

MISCELLANEOUS

Â Â Â Â Â  25.710 Duty of district attorney. (1) Notwithstanding ORS 25.080, the district attorney, except as provided in subsection (2) of this section, shall continue to enforce support enforcement cases until the Department of Justice otherwise directs if:

Â Â Â Â Â  (a) The case was being enforced by the district attorney on October 1, 1985; and

Â Â Â Â Â  (b) The case involves any arrearages assigned to the state or any other state.

Â Â Â Â Â  (2) This section does not apply when the obligor or beneficiary of the support judgment or order is receiving any of the following:

Â Â Â Â Â  (a) Public assistance; or

Â Â Â Â Â  (b) Care, support or services under ORS 418.015. [1985 c.671 Â§51a; 2003 c.73 Â§40; 2003 c.572 Â§12; 2003 c.576 Â§301]

Â Â Â Â Â  25.715 Child support paid from security deposit. (1) The court may order that the portion of a security deposit made under ORS 135.265 that would otherwise be returned to the person who made the deposit or the amount of child support arrearages, whichever is less, be paid to an obligee or the Division of Child Support of the Department of Justice if:

Â Â Â Â Â  (a) The defendant is an obligor who owes child support arrearages;

Â Â Â Â Â  (b) The obligee or the administrator has filed a motion requesting the court to make such an order;

Â Â Â Â Â  (c) The obligee or the administrator has served the defendant with a copy of the motion;

Â Â Â Â Â  (d) The defendant has an opportunity to respond and request a hearing; and

Â Â Â Â Â  (e) The court has determined that such an order is appropriate.

Â Â Â Â Â  (2) The court may order that a portion of a security amount forfeited under ORS 135.280 be paid to the division and be applied to any unsatisfied child support judgment and to provide security for child support payments in accordance with ORS 25.230 if:

Â Â Â Â Â  (a) The defendant is an obligor who owes child support;

Â Â Â Â Â  (b) The administrator has filed a motion requesting the court to make such an order;

Â Â Â Â Â  (c) The motion specifies the amount to be applied to the child support judgment under ORS 135.280; and

Â Â Â Â Â  (d) The court has determined that such an order is appropriate. [1999 c.1030 Â§5; 2001 c.705 Â§1]

Â Â Â Â Â  25.720 When support assignable. (1) Except as provided in ORS 25.125, 418.032, 418.042, 419B.406 or 419C.597 or subsection (2) of this section, the right to receive child or spousal support payments under ORS chapters 107, 108, 109, 110, 416, 419B and 419C is not assignable, and any transaction in violation of this section is void.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the right to receive support payments is assignable as may be appropriate for the protection of a minor or other person for whom a fiduciary has been appointed under ORS chapter 125 or for whom a trust has been established.

Â Â Â Â Â  (3) A person may not solicit or accept the assignment of support rights under subsection (1) of this section. [1985 c.671 Â§52(1),(2),(3); 1993 c.33 Â§288; 1995 c.514 Â§12; 1995 c.608 Â§34; 1995 c.664 Â§75; 1997 c.385 Â§3; 2003 c.131 Â§1]

Â Â Â Â Â  25.722 [1993 c.798 Â§11; renumbered 25.375 in 1999]

Â Â Â Â Â  25.725 Child Support Deposit Fund. (1) The Child Support Deposit Fund is established in the State Treasury separate and distinct from the General Fund. Interest earned by the Child Support Deposit Fund shall be credited to the fund. All moneys in the Child Support Deposit Fund are appropriated continuously for use by the Department of Justice as the state disbursement unit.

Â Â Â Â Â  (2) All moneys received by the department under ORS 25.020 and 25.620 and any other state or federal law authorizing the department to collect or receive child support payments shall be deposited in the Child Support Deposit Fund. The Child Support Deposit Fund is not subject to the provisions of ORS 291.234 to 291.260. [1995 c.262 Â§2; 1997 c.704 Â§36; 2003 c.73 Â§41]

Â Â Â Â Â  25.727 Garnishing income of person required to provide health insurance for child eligible under Medicaid. (1) The Department of Justice, or its designee, may garnish the wages, salary or other employment income of, and withhold amounts from state tax refunds to, any person who:

Â Â Â Â Â  (a) Is required by court or administrative order to provide coverage of the cost of health services to a child eligible for medical assistance under Medicaid; and

Â Â Â Â Â  (b) Has received payment from a third party for the costs of such services but has not used the payments to reimburse either the other parent or guardian of the child or the provider of the services.

Â Â Â Â Â  (2) The department, or its designee, may take this action to the extent necessary to reimburse the state Medicaid agency for its costs, but claims for current and past due child support shall take priority over these claims. [1995 c.506 Â§9; 2003 c.73 Â§42]

Â Â Â Â Â  25.729 Application of laws to effectuate purposes of ORS chapter 110. Any provision in the laws of this state relating to establishment, modification and enforcement of support may be applied to effectuate the purposes of ORS chapter 110 to the extent that such application is not inconsistent with ORS chapter 110. [1995 c.608 Â§11]

SUSPENSION OF OCCUPATIONAL

AND DRIVER LICENSES

Â Â Â Â Â  25.750 Suspension of licenses, certificates, permits and registrations; when authorized; rules. (1) All licenses, certificates, permits or registrations that a person is required by state law to possess in order to engage in an occupation or profession or to use a particular occupational or professional title, all annual licenses issued to individuals by the Oregon Liquor Control Commission, all driver licenses or permits issued by the Department of Transportation and recreational hunting and fishing licenses, as defined by rule of the Department of Justice, are subject to suspension by the respective issuing entities upon certification to the issuing entity by the administrator that a child support case record is being maintained by the Department of Justice, that the case is being enforced by the administrator under the provisions of ORS 25.080 and that one or both of the following conditions apply:

Â Â Â Â Â  (a) That the party holding the license, certificate, permit or registration is under order or judgment to pay monthly child support and is in arrears, with respect to any such judgment or order requiring the payment of child support, in an amount equal to three months of support or $2,500, whichever occurs later, and:

Â Â Â Â Â  (A) Has not entered into an agreement with the administrator with respect to the child support obligation; or

Â Â Â Â Â  (B) Is not in compliance with an agreement entered into with the administrator; or

Â Â Â Â Â  (b) That the party holding the license, certificate, permit or registration has failed, after receiving appropriate notice, to comply with a subpoena or other procedural order relating to a paternity or child support proceeding and:

Â Â Â Â Â  (A) Has not entered into an agreement with the administrator with respect to compliance; or

Â Â Â Â Â  (B) Is not in compliance with such an agreement.

Â Â Â Â Â  (2) The Department of Justice by rule shall specify the conditions and terms of agreements, compliance with which precludes the suspension of the license, certificate, permit or registration. [1993 c.365 Â§2; 1995 c.620 Â§1; 1995 c.750 Â§7; 1997 c.704 Â§37; 1999 c.80 Â§11; 2001 c.323 Â§1; 2001 c.455 Â§14; 2003 c.73 Â§43]

Â Â Â Â Â  25.752 Memberships in professional organizations that are required by state law. As used in ORS 25.750 to 25.783, Âlicenses, certificates, permits or registrationsÂ includes, but is not limited to, memberships in professional organizations that are required by state law in order to engage in a profession. [1995 c.620 Â§12]

Â Â Â Â Â  25.753 [1993 c.365 Â§3; repealed by 1995 c.620 Â§13]

Â Â Â Â Â  25.756 Identifying persons holding licenses, certificates, permits and registrations. The Department of Justice shall enter into agreements regarding the identification of persons who are subject to the provisions of ORS 25.750 to 25.783 and who hold licenses, certificates, permits or registrations with:

Â Â Â Â Â  (1) The Oregon Liquor Control Commission;

Â Â Â Â Â  (2) All entities that issue licenses, certificates, permits or registrations that a person is required by state law to possess to engage in an occupation, profession or recreational hunting or fishing or to use a particular occupational or professional title; and

Â Â Â Â Â  (3) The Department of Transportation. [1993 c.365 Â§4; 1995 c.620 Â§2; 1995 c.750 Â§8; 1997 c.704 Â§38; 1999 c.80 Â§12]

Â Â Â Â Â  25.759 Notice to persons subject to suspension; contents. Upon identification of a person subject to suspension under ORS 25.750 to 25.783, the administrator may issue a notice, sent by regular mail to both the address of record as shown in the records of the issuing entity and the address of record as shown on the administratorÂs child support file. Such notice shall contain the following information:

Â Â Â Â Â  (1) That certain licenses, certificates, permits and registrations, which shall be specified in the notice, are subject to suspension as provided for by ORS 25.750 to 25.783.

Â Â Â Â Â  (2) The name, Social Security number, if available, date of birth, if known, and child support case number or numbers of the person subject to the action.

Â Â Â Â Â  (3) The amount of arrears and the amount of the monthly child support obligation, if any, or, if suspension is based on ORS 25.750 (1)(b), a description of the subpoena or other procedural order with which the person subject to the action has failed to comply.

Â Â Â Â Â  (4) The procedures available for contesting the suspension of a license, certificate, permit or registration.

Â Â Â Â Â  (5) That the only bases for contesting the suspension are:

Â Â Â Â Â  (a) That the arrears are not greater than three months of support or $2,500;

Â Â Â Â Â  (b) That there is a mistake in the identity of the obligor;

Â Â Â Â Â  (c) That the person subject to the suspension has complied with the subpoena or other procedural order identified in subsection (3) of this section; or

Â Â Â Â Â  (d) That the person subject to the suspension is in compliance with a previous agreement as provided for by ORS 25.750 to 25.783.

Â Â Â Â Â  (6) That the obligor may enter into an agreement, prescribed by rule by the Department of Justice, compliance with which shall preclude the suspension under ORS 25.750 to 25.783.

Â Â Â Â Â  (7) That the obligor has 30 days from the date of the notice to contact the administrator in order to:

Â Â Â Â Â  (a) Contest the action in writing on a form prescribed by the administrator;

Â Â Â Â Â  (b) Comply with the subpoena or procedural order identified in subsection (3) of this section; or

Â Â Â Â Â  (c) Enter into an agreement authorized by ORS 25.750 and 25.762. The notice shall state that any agreement must be in writing and must be entered into within 30 days of making contact with the administrator.

Â Â Â Â Â  (8) That failure to contact the administrator within 30 days of the date of the notice shall result in notification to the issuing entity to suspend the license, certificate, permit or registration. [1993 c.365 Â§5; 1995 c.620 Â§3; 1997 c.704 Â§39; 1999 c.80 Â§13; 2001 c.323 Â§2; 2001 c.455 Â§15; 2003 c.73 Â§44]

Â Â Â Â Â  25.762 Agreement between obligor and administrator; effect of failure to contest suspension or to enter into agreement. (1) If the administrator is contacted within 30 days of the date of the notice specified in ORS 25.759, the administrator and the obligor may enter into an agreement as provided for by rule of the Department of Justice. If no contest is filed or if no agreement is entered into within the time prescribed by ORS 25.750 to 25.783, or if the obligor fails to comply with the terms of an agreement previously entered into, the administrator shall advise the issuing entity to suspend the license, certificate, permit or registration forthwith.

Â Â Â Â Â  (2) After receipt of notice to suspend from the administrator, no further administrative review or contested case proceeding within or by the issuing entity is required. [1993 c.365 Â§6; 1995 c.620 Â§4; 1999 c.80 Â§14; 2001 c.323 Â§3; 2003 c.73 Â§45]

Â Â Â Â Â  25.765 Procedure if obligor contacts administrator within time limits; hearing. (1) If the obligor makes the contact within 30 days of the date of the notice as provided for in ORS 25.759, the administrator shall provide the obligor with the opportunity to contest the suspension on the bases set forth in ORS 25.759 (5). The administrator shall determine whether suspension should occur. If the administrator determines that suspension should occur, the administrator shall make a written determination of such finding.

Â Â Â Â Â  (2) The obligor may object to the determination described in subsection (1) of this section within 30 days after the date of the determination. Any hearing on the objection shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings. Any suspension is stayed pending the decision of the administrative law judge. Any order of the administrative law judge that supports a suspension shall result in the notification to the issuing entity by the administrator to suspend the license, certificate, permit or registration forthwith.

Â Â Â Â Â  (3) After receipt of notice to suspend from the administrator, no further administrative review or contested case proceeding within or by the issuing entity is required. [1993 c.365 Â§7; 1995 c.620 Â§5; 1999 c.80 Â§15; 1999 c.849 Â§Â§43,44; 2001 c.323 Â§Â§4,5; 2003 c.75 Â§26; 2005 c.560 Â§7]

Â Â Â Â Â  25.768 Judicial review of order. The order of the administrative law judge is final and is subject to judicial review as provided in ORS 183.482. Any suspension under ORS 25.750 to 25.783 is not stayed pending judicial review. [1993 c.365 Â§8; 2003 c.75 Â§76]

Â Â Â Â Â  25.771 Obligor holding more than one license, certificate, permit or registration. In the event that an obligor holds more than one license, certificate, permit or registration described in ORS 25.750, any determination regarding suspension of one license, certificate, permit or registration is sufficient to suspend any other license, certificate, permit or registration described in ORS 25.750. [1993 c.365 Â§9; 1995 c.620 Â§6]

Â Â Â Â Â  25.774 Reinstatement. When, at any time after suspension under ORS 25.750 to 25.783, the conditions resulting in the suspension no longer exist, the administrator shall so notify the issuing entity and shall confirm that the license, certificate, permit or registration may be reinstated contingent upon the requirements of the issuing entity. Until the issuing entity receives notice under this section, the issuing entity may not reinstate, reissue, renew or otherwise make the license, certificate, permit or registration available to the holder of the suspended license, certificate, permit or registration. [1993 c.365 Â§10; 1995 c.620 Â§7; 1999 c.80 Â§16; 2001 c.323 Â§6]

Â Â Â Â Â  25.777 Reimbursing issuing entities for costs incurred. The Department of Justice shall enter into agreements to reimburse issuing entities for their costs of compliance with ORS 25.750 to 25.783 to the extent that those costs are eligible for Federal Financial Participation under Title IV-D of the Social Security Act. [1993 c.365 Â§11; 1995 c.620 Â§8; 2001 c.323 Â§7]

Â Â Â Â Â  25.780 Other licenses, certificates, permits and registrations subject to suspension. In addition to any other grounds for suspension provided by law:

Â Â Â Â Â  (1) The Oregon Liquor Control Commission and any entity that issues licenses, certificates, permits or registrations that a person is required by state law to possess to engage in an occupation, profession or recreational hunting or fishing or to use a particular occupational or professional title shall suspend without further hearing the licenses, certificates, permits or registrations of a person upon certification by the administrator that the person is subject to an order suspending the license, certificate, permit or registration. The certification must include the information specified in ORS 25.750 (1).

Â Â Â Â Â  (2) The Department of Transportation shall suspend without further hearing the driver license or driver permit of a person upon certification by the administrator that the person is subject to an order suspending the license or permit. The certification must include the information specified in ORS 25.750 (1). [1993 c.365 Â§13; 1995 c.620 Â§9; 1995 c.750 Â§5; 1999 c.80 Â§17; 2001 c.323 Â§8]

Â Â Â Â Â  25.783 Confidentiality of information. Any entity described in ORS 25.756 that receives an inquiry as to the status of a person who has had a license, certificate, permit or registration suspended under ORS 25.750 to 25.783 shall respond only that the license, certificate, permit or registration was suspended pursuant to ORS 25.750 to 25.783. The entity shall not release or make other use of information that it receives pursuant to ORS 25.750 to 25.783. [1993 c.365 Â§14; 1995 c.620 Â§10]

Â Â Â Â Â  25.785 Issuing entities to require Social Security number. (1) Any state agency, board or commission that is authorized to issue an occupational, professional, recreational or driver license, certificate, permit or registration subject to suspension under ORS 25.750 to 25.783 shall require that an individualÂs Social Security number be recorded on an application for, or form for renewal of, a license, certificate, permit or registration and to the maximum extent feasible shall include the Social Security number in automated databases containing information about the individual.

Â Â Â Â Â  (2) A state agency, board or commission described in subsection (1) of this section may accept a written statement from an individual who has not been issued a Social Security number by the United States Social Security Administration to fulfill the requirement in subsection (1) of this section.

Â Â Â Â Â  (3) An individual may not submit to a state agency, board or commission a written statement described in subsection (2) of this section knowing the statement to be false. [1997 c.746 Â§117; 1999 c.80 Â§93; 2003 c.610 Â§1; 2005 c.22 Â§17]

Â Â Â Â Â  Note: 25.785 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EMPLOYER REPORTING PROGRAM

Â Â Â Â Â  25.790 Hiring or rehiring individual; report required; contents. (1)(a) An employer shall report to the Division of Child Support of the Department of Justice the hiring or rehiring of an individual who resides or works in the state and to whom the employer anticipates paying earnings if the employer:

Â Â Â Â Â  (A) Has employees working only in this state; or

Â Â Â Â Â  (B) Is a multistate employer and has designated to the United States Secretary of Health and Human Services that Oregon is the employerÂs reporting state.

Â Â Â Â Â  (b) The employer shall submit the report by mail or other means in accordance with rules adopted by the Department of Justice.

Â Â Â Â Â  (2)(a) An employer shall make the report required by subsection (1) of this section with respect to an employee:

Â Â Â Â Â  (A) Not later than 20 days after the date the employer hires or rehires the employee; or

Â Â Â Â Â  (B) In the case of an employer transmitting reports magnetically or electronically, by transmissions each month not less than 12 days nor more than 16 days apart.

Â Â Â Â Â  (b) An employer may submit a cumulative report for all individuals hired or rehired during the previous reporting period.

Â Â Â Â Â  (3) The report required under subsection (1) of this section may be made on a W-4 form or, at the option of the employer, an equivalent form approved by the Division of Child Support of the Department of Justice, but must contain the employerÂs name, address and federal tax identification number and the employeeÂs name, address and Social Security number.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂEmployeeÂ means an individual who must file a federal withholding form W-4 under the Internal Revenue Code.

Â Â Â Â Â  (b) ÂRehireÂ means to re-employ any individual who was laid off, separated, furloughed, granted a leave without pay or terminated from employment for more than 45 days. [1993 c.753 Â§1; 1995 c.381 Â§2; 1999 c.80 Â§18; 2003 c.73 Â§46]

Â Â Â Â Â  25.792 Confidentiality. Information received under ORS 25.790 is confidential and exempt from public disclosure, except that the Division of Child Support of the Department of Justice shall provide information to other public agencies, upon request, as required by law. [1993 c.753 Â§2; 1999 c.80 Â§19]

Â Â Â Â Â  25.794 Verification of employment; information about compensation and benefits; rules. (1) Upon the request of the administrator or an equivalent agency providing child support services in another state, all persons or entities in the state, including but not limited to for-profit, nonprofit and government employers, shall verify the employment of individuals and provide, in addition and if requested, information about compensation and benefits paid to the individual whether as an employee or a contractor.

Â Â Â Â Â  (2) Upon request of an enforcing agency of another state, only a court or enforcing agency of Oregon may enforce a request for information made by the enforcing agency of the other state under this section.

Â Â Â Â Â  (3) The Department of Justice shall adopt rules to implement the provisions of this section. [1993 c.753 Â§3; 1999 c.80 Â§29; 2003 c.73 Â§47]

PENALTIES

Â Â Â Â Â  25.990 Penalties. (1) Violation of ORS 25.720 (3) is a Class A violation.

Â Â Â Â Â  (2) Violation of ORS 25.260 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 60 days, or by both.

Â Â Â Â Â  (3) Violation of ORS 25.785 (3) is a Class A misdemeanor. [1985 c.671 Â§52(4); 1989 c.812 Â§3(2); 1999 c.1051 Â§147; 2003 c.610 Â§4]

_______________



Chapter 26

Chapter 26 (Former Provisions)

Judgments and Decrees by Confession

JUDGMENTS AND DECREES BY CONFESSION

PROCEDURE IN CIVIL PROCEEDINGS

26.010 [Repealed by 1981 c.898 §53]

26.020 [Amended by 1961 c.344 §100; repealed by 1981 c.898 §53]

26.030 [Repealed by 1981 c.898 §53]

26.040 [Repealed by 1981 c.898 §53]

26.110 [Repealed by 1981 c.898 §53]

26.120 [Repealed by 1981 c.898 §53]

26.130 [Repealed by 1981 c.898 §53]

_______________



Chapter 27

Chapter 27 (Former Provisions)

Submitting Controversy Without Action or Suit

SUBMITTING CONTROVERSY WITHOUT ACTION OR SUIT

PROCEDURE IN CIVIL PROCEEDINGS

Note: 27.010, 27.020 and 27.030 repealed by 1981 c.898 §53.

_______________



Chapter 28

Chapter 28  Declaratory Judgments; Certification of Questions of Law

2005 EDITION

TITLE 3

REMEDIES AND SPECIAL ACTIONS AND PROCEEDINGS

Chapter     28.       Declaratory Judgments; Certification of Questions of Law

30.       Actions and Suits in Particular Cases

31.       Tort Actions

33.       Special Proceedings and Procedures

34.       Writs

35.       Eminent Domain; Public Acquisition of Property

36.       Mediation and Arbitration

_______________

Chapter 28  Declaratory Judgments; Certification of Questions of Law

2005 EDITION

DECLARATORY JUDGMENTS; QUESTIONS OF LAW

SPECIAL ACTIONS AND PROCEEDINGS

DECLARATORY JUDGMENTS

28.010       Power of courts; form of declaration

28.020       Declarations as to writings and laws

28.030       Construction of contract before or after breach

28.040       Declaratory judgments on trusts or estates

28.050       Enumeration not exclusive

28.060       Discretion of court to refuse judgment

28.070       Appeal or review

28.080       Supplemental relief

28.090       Trial of issues of fact

28.100       Costs

28.110       Parties; service on Attorney General when constitutional question involved

28.120       Construction and administration

28.130       "Person" defined

28.140       Provisions severable

28.150       Uniformity of interpretation

28.160       Short title

CERTIFICATION OF QUESTIONS OF LAW

28.200       Supreme Court authorized to answer questions of law certified by other courts

28.205       Procedure to invoke ORS 28.200 to 28.255

28.210       Certification order

28.215       Form of certification order; submission of record

28.220       Fees; apportionment between parties

28.225       Procedure in certification matters

28.230       Opinion on certified question

28.235       Certification to another state

28.240       Procedure for certification to another state

28.245       Severability

28.250       Construction

28.255       Short title

DECLARATORY JUDGMENTS

28.010 Power of courts; form of declaration. Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations, whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment is prayed for. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the force and effect of a judgment. [Amended by 2003 c.576 §302]

28.020 Declarations as to writings and laws. Any person interested under a deed, will, written contract or other writing constituting a contract, or whose rights, status or other legal relations are affected by a constitution, statute, municipal charter, ordinance, contract or franchise may have determined any question of construction or validity arising under any such instrument, constitution, statute, municipal charter, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

28.030 Construction of contract before or after breach. A contract may be construed either before or after there has been a breach thereof.

28.040 Declaratory judgments on trusts or estates. Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, ward or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or other; or

(2) To direct the executors, administrators, trustees, guardians or conservators to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings. [Amended by 1961 c.344 §101]

28.050 Enumeration not exclusive. The enumeration in ORS 28.010 to 28.040 does not limit or restrict the exercise of the general powers conferred in ORS 28.010, in any proceedings where declaratory relief is sought, in which a judgment will terminate the controversy or remove an uncertainty. [Amended by 2003 c.576 §303]

28.060 Discretion of court to refuse judgment. The court may refuse to render or enter a declaratory judgment where such judgment, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding. [Amended by 2003 c.576 §304]

28.070 Appeal or review. All orders and judgments under this chapter may be appealed from or reviewed as other orders and judgments. [Amended by 2003 c.576 §305]

28.080 Supplemental relief. Further relief based on a declaratory judgment may be granted whenever necessary or proper. The application thereof shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment to show cause why further relief should not be granted forthwith. [Amended by 2003 c.576 §306]

28.090 Trial of issues of fact. When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other actions at law or suits in equity in the court in which the proceeding is pending.

28.100 Costs. In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

28.110 Parties; service on Attorney General when constitutional question involved. When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal charter, ordinance or franchise, the municipality affected shall be made a party, and shall be entitled to be heard, and if the constitution, statute, charter, ordinance or franchise is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.

28.120 Construction and administration. This chapter is declared to be remedial. The purpose of this chapter is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations, and is to be liberally construed and administered. [Amended by 2005 c.22 §18]

28.130 "Person" defined. The word "person," wherever used in this chapter, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.

28.140 Provisions severable. The several sections and provisions of this chapter, except ORS 28.010 and 28.020, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.

28.150 Uniformity of interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments. [Amended by 2003 c.576 §307]

28.160 Short title. This chapter may be cited as the "Uniform Declaratory Judgments Act."

CERTIFICATION OF QUESTIONS OF LAW

28.200 Supreme Court authorized to answer questions of law certified by other courts. The Supreme Court may answer questions of law certified to it by the Supreme Court of the United States, a Court of Appeals of the United States, a United States District Court, a panel of the Bankruptcy Appellate Panel Service or the highest appellate court or the intermediate appellate court of any other state, when requested by the certifying court if there are involved in any proceedings before it questions of law of this state which may be determinative of the cause then pending in the certifying court and as to which it appears to the certifying court there is no controlling precedent in the decisions of the Supreme Court and the intermediate appellate courts of this state. [1983 c.103 §1; 1995 c.197 §1]

Note: 28.200 to 28.255 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 28 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

28.205 Procedure to invoke ORS 28.200 to 28.255. ORS 28.200 to 28.255 may be invoked by an order of any of the courts referred to in ORS 28.200 upon the court's own motion or upon the motion of any party to the cause. [1983 c.103 §2]

Note: See note under 28.200.

28.210 Certification order. A certification order shall set forth:

(1) The questions of law to be answered; and

(2) A statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose. [1983 c.103 §3]

Note: See note under 28.200.

28.215 Form of certification order; submission of record. The certification order shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the Supreme Court by the clerk of the certifying court under its official seal. The Supreme Court may require the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if, in the opinion of the Supreme Court, the record or portion thereof may be necessary in answering the questions. [1983 c.103 §4]

Note: See note under 28.200.

28.220 Fees; apportionment between parties. Fees and costs shall be the same as in civil appeals docketed before the Supreme Court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification. [1983 c.103 §5]

Note: See note under 28.200.

28.225 Procedure in certification matters. Proceedings in the Supreme Court shall be those provided in rules of appellate procedure and statutes governing briefs and arguments. [1983 c.103 §6]

Note: See note under 28.200.

28.230 Opinion on certified question. The written opinion of the Supreme Court stating the law governing the questions certified shall be sent by the clerk under the seal of the Supreme Court to the certifying court and to the parties. [1983 c.103 §7]

Note: See note under 28.200.

28.235 Certification to another state. The Supreme Court or the Court of Appeals of this state, on their own motion or the motion of any party, may order certification of questions of law to the highest court of any state when it appears to the certifying court that there are involved in any proceeding before the court questions of law of the receiving state which may be determinative of the cause then pending in the certifying court and it appears to the certifying court that there are no controlling precedents in the decisions of the highest court or intermediate appellate courts of the receiving state. [1983 c.103 §8]

Note: See note under 28.200.

28.240 Procedure for certification to another state. The procedures for certification from this state to the receiving state shall be those provided in the laws of the receiving state. [1983 c.103 §9]

Note: See note under 28.200.

28.245 Severability. If any provision of ORS 28.200 to 28.255 or the application thereof to any person, court, or circumstance is held invalid the invalidity does not affect other provisions or applications of ORS 28.200 to 28.255 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 28.200 to 28.255 are severable. [1983 c.103 §10]

Note: See note under 28.200.

28.250 Construction. ORS 28.200 to 28.255 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1983 c.103 §11]

Note: See note under 28.200.

28.255 Short title. ORS 28.200 to 28.255 may be cited as the Uniform Certification of Questions of Law Act. [1983 c.103 §12]

Note: See note under 28.200.

_______________



Chapter 29

Chapter 29 (Former Provisions)

Provisional Process; Attachment and Garnishment

ATTACHMENT & GARNISHMENT

SPECIAL ACTIONS AND PROCEEDINGS

29.010 [Repealed by 1981 c.898 §53]

29.020 [1973 c.741 §1; repealed by 1981 c.898 §53]

29.025 [1973 c.741 §2; repealed by 1981 c.898 §53]

29.030 [1973 c.741 §3; 1979 c.284 §62; repealed by 1981 c.898 §53]

29.035 [1973 c.741 §4; repealed by 1981 c.898 §53]

29.040 [1973 c.741 §5; repealed by 1979 c.284 §199]

29.045 [1973 c.741 §6; repealed by 1981 c.898 §53]

29.050 [1973 c.741 §7; repealed by 1981 c.898 §53]

29.055 [1973 c.741 §8; repealed by 1981 c.898 §53]

29.060 [1973 c.741 §9; repealed by 1981 c.898 §53]

29.065 [1973 c.741 §10; repealed by 1981 c.898 §53]

29.070 [1973 c.741 §11; repealed by 1981 c.898 §53]

29.075 [1973 c.741 §12; repealed by 1981 c.898 §53]

29.080 [Formerly 29.810; repealed by 1981 c.898 §53]

29.085 [Formerly 29.830; repealed by 1981 c.898 §53]

29.087 [Formerly 29.890; 1981 c.898 §33; repealed by 2001 c.249 §84]

29.090 [Formerly 29.900; repealed by 1981 c.898 §53]

29.095 [Formerly 29.910; repealed by 1981 c.898 §53]

29.110 [Repealed by 1981 c.898 §53]

29.115 [Formerly 29.178; repealed by 2001 c.249 §84]

29.120 [Repealed by 1981 c.898 §53]

29.125 [1981 c.883 §2; 1989 c.726 §5; 1989 c.876 §8; 1997 c.704 §40; 1999 c.80 §37; 1999 c.930 §3; repealed by 2001 c.249 §84]

29.130 [Repealed by 1981 c.898 §53]

29.135 [1981 c.883 §3; repealed by 2001 c.249 §84]

29.137 [1987 c.873 §2; 1991 c.734 §2a; 1997 c.340 §3; 1997 c.387 §4; 1999 c.80 §38; 1999 c.153 §2; 1999 c.788 §36; repealed by 2001 c.249 §84]

29.138 [1987 c.873 §3; 1991 c.104 §1; 1997 c.439 §3; repealed by 2001 c.249 §84]

29.139 [1987 c.873 §4; 1991 c.104 §2; 1993 c.18 §7; 1997 c.69 §1; 1997 c.439 §4; 1999 c.80 §39; repealed by 2001 c.249 §84]

29.140 [Repealed by 1981 c.898 §53]

29.142 [1987 c.873 §6; 1989 c.412 §1; 1993 c.439 §7; 1995 c.322 §1; 1997 c.340 §4; 1999 c.303 §1; repealed by 2001 c.249 §84]

29.145 [1981 c.883 §4; 1987 c.873 §7; 1989 c.810 §3; 1989 c.876 §§9,11; 1991 c.845 §5; 1993 c.261 §1; 1993 c.798 §41; 1995 c.79 §9; 1997 c.338 §2; 1997 c.439 §5; 1999 c.5 §3; 1999 c.80 §83; repealed by 2001 c.249 §84]

29.147 [1987 c.873 §8; 1989 c.810 §4; 1989 c.876 §12; 1991 c.845 §6; 1993 c. 261 §2; 1993 c.798 §42; 1995 c.79 §10; 1997 c.69 §2; 1997 c.338 §§3,4; 1997 c.439 §6; 1999 c.5 §6; 1999 c.80 §84; repealed by 2001 c.249 §84]

29.150 [Repealed by 1981 c.898 §53]

29.155 [1981 c.883 §5; 1987 c.873 §9; 1989 c.171 §4; 1989 c.810 §5; 1997 c.439 §1; repealed by 2001 c.249 §84]

29.160 [Repealed by 1981 c.898 §53]

29.165 [1981 c.883 §6; 1987 c.873 §10; 1993 c.98 §1; 1995 c.583 §2; repealed by 2001 c.249 §84]

29.170 [Amended by 1961 c.726 §398; 1965 c.108 §1; 1969 c.95 §1; 1969 c.576 §1; 1977 c.786 §1; repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.175 [Repealed by 1981 c.883 §1]

29.178 [1977 c.623 §2; 1981 c.883 §33; renumbered 29.115]

29.180 [Repealed by 1981 c.898 §53]

29.185 [1981 c.883 §7; 1985 c.676 §58; 1991 c.104 §3; 1993 c.261 §3; 1993 c.545 §115; 1995 c.328 §69; 1997 c.631 §370; repealed by 2001 c.249 §84]

29.190 [Repealed by 1981 c.898 §53]

29.195 [1981 c.883 §8; 1987 c.873 §11; 1989 c.876 §6; repealed by 2001 c.249 §84]

29.200 [Repealed by 1981 c.898 §53]

29.205 [1981 c.883 §9; 1989 c.810 §6; 1991 c.104 §4; 1993 c.261 §4; 1993 c.593 §1; 1997 c.338 §1; 1997 c.631 §371; 1999 c.80 §40; repealed by 2001 c.249 §84]

29.210 [Repealed by 1981 c.898 §53]

29.215 [1981 c.883 §10; 1987 c.873 §12; repealed by 2001 c.249 §84]

29.220 [Repealed by 1981 c.898 §53]

29.225 [1981 c.883 §11a; 1987 c.399 §1; 1987 c.873 §13; 1991 c.845 §4; 1993 c.18 §8; 1993 c.439 §8; 1995 c.322 §2; 1997 c.80 §1; 1997 c.170 §14; 1997 c.249 §17; 1999 c.80 §41; 1999 c.745 §7; repealed by 2001 c.249 §84]

29.230 [Repealed by 1981 c.898 §53]

29.235 [1981 c.883 §12; 1983 c.622 §3; 1987 c.873 §14; 1989 c.810 §7; 1989 c.876 §7; 1993 c.18 §9; 1993 c.261 §5; repealed by 2001 c.249 §84]

29.237 [1987 c.873 §15; repealed by 2001 c.249 §84]

29.240 [Repealed by 1981 c.898 §53]

29.245 [1981 c.883 §13; repealed by 2001 c.249 §84]

29.250 [Repealed by 1981 c.898 §53]

29.255 [1981 c.883 §14; 1987 c.873 §16; 1989 c.810 §8; repealed by 2001 c.249 §84]

29.260 [Repealed by 1981 c.898 §53]

29.265 [1981 c.883 §15; 1987 c.873 §17; repealed by 2001 c.249 §84]

29.270 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.275 [1981 c.883 §16; repealed by 2001 c.249 §84]

29.280 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.282 [1999 c.5 §2; repealed by 2001 c.249 §84]

29.285 [1981 c.883 §17; repealed by 2001 c.249 §84]

29.290 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.295 [1981 c.883 §18; repealed by 2001 c.249 §84]

29.300 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.305 [1981 c.883 §19; repealed by 2001 c.249 §84]

29.310 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.315 [1981 c.883 §20; repealed by 2001 c.249 §84]

29.320 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.325 [1981 c.883 §§21,22; repealed by 2001 c.249 §84]

29.330 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.335 [1981 c.883 §23; repealed by 2001 c.249 §84]

29.340 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.343 [1981 c.883 §24; repealed by 2001 c.249 §84]

29.345 [1981 c.883 §25; repealed by 2001 c.249 §84]

29.350 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.355 [1981 c.883 §26; repealed by 2001 c.249 §84]

29.357 [1991 c.734 §2c; 1997 c.387 §5; repealed by 2001 c.249 §84]

29.360 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.365 [1981 c.883 §27; 1987 c.873 §18; repealed by 2001 c.249 §84]

29.367 [1989 c.810 §13; 1989 c.910 §4; 1991 c.67 §5; 1995 c.321 §1; 2001 c.249 §72; renumbered 18.910 in 2001]

29.369 [1999 c.788 §35; repealed by 2001 c.249 §84]

29.370 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.371 [1999 c.930 §6; repealed by 2001 c.249 §84]

29.373 [1989 c.1081 §2; repealed by 2001 c.249 §84]

29.375 [1981 c.883 §28; 1983 c.622 §2; 1989 c.810 §9; 1991 c.567 §1; 1993 c.593 §2; repealed by 2001 c.249 §84]

29.377 [1989 c.810 §2; 1991 c.567 §2; 1993 c.261 §6; 1997 c.439 §2; 1997 c.631 §372; repealed by 2001 c.249 §84]

29.380 [Repealed by 1981 c.898 §53]

29.390 [Repealed by 1981 c.898 §53]

29.395 [1981 c.883 §40; repealed by 2001 c.249 §84]

29.400 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.401 [1989 c.876 §2; 1991 c.845 §9; repealed by 2001 c.249 §84]

29.405 [1989 c.876 §3; repealed by 2001 c.249 §84]

29.410 [1973 c.797 §422; repealed by 1981 c.898 §53]

29.411 [1989 c.876 §4; 1991 c.67 §6; 1991 c.845 §7; 1993 c.18 §10; 1993 c.261 §7; 1993 c.798 §43; 1995 c.79 §11; 1997 c.439 §7; 1999 c.5 §9; repealed by 2001 c.249 §84]

29.415 [1989 c.876 §5; 1991 c.845 §8; 1993 c.18 §11; 1993 c.261 §8; 1993 c.798 §44; 1997 c.69 §3; 1997 c.249 §18; 1997 c.439 §8; 1999 c.5 §10; repealed by 2001 c.249 §84]

29.510 [Repealed by 1979 c.284 §199]

29.520 [Repealed by 1981 c.898 §53]

29.530 [Repealed by 1981 c.898 §53]

29.540 [Repealed by 1981 c.898 §53]

29.550 [Repealed by 1981 c.898 §53]

29.560 [Amended by 1977 c.415 §5; repealed by 1981 c.898 §53]

29.570 [Repealed by 1981 c.898 §53]

29.580 [Repealed by 1981 c.898 §53]

29.590 [Repealed by 1981 c.898 §53]

29.600 [Repealed by 1981 c.898 §53]

29.610 [Repealed by 1981 c.898 §53]

29.620 [Amended by 1977 c.415 §6; repealed by 1981 c.898 §53]

29.630 [Repealed by 1981 c.898 §53]

29.640 [Repealed by 1981 c.898 §53]

29.650 [Repealed by 1981 c.898 §53]

29.660 [Repealed by 1981 c.898 §53]

29.670 [Repealed by 1981 c.898 §53]

29.680 [Repealed by 1981 c.898 §53]

29.690 [Repealed by 1981 c.898 §53]

29.700 [Repealed by 1981 c.898 §53]

29.710 [Repealed by 1981 c.898 §53]

29.720 [Repealed by 1981 c.898 §53]

29.730 [Repealed by 1981 c.898 §53]

29.740 [Repealed by 1981 c.898 §53]

29.810 [Amended by 1977 c.415 §1; renumbered 29.080]

29.820 [Repealed by 1977 c.415 §7]

29.830 [Amended by 1977 c.415 §2; renumbered 29.085]

29.840 [Repealed by 1977 c.415 §7]

29.850 [Repealed by 1977 c.415 §7]

29.860 [Repealed by 1977 c.415 §7]

29.870 [Repealed by 1977 c.415 §7]

29.880 [Repealed by 1977 c.415 §7]

29.890 [Renumbered 29.087]

29.900 [Amended by 1977 c.415 §3; renumbered 29.090]

29.910 [Amended by 1977 c.415 §4; renumbered 29.095]

_______________



Chapter 30

Chapter 30 Â Actions and Suits in Particular Cases

2005 EDITION

ACTIONS AND SUITS IN PARTICULAR CASES

SPECIAL ACTIONS AND PROCEEDINGS

ACTIONS FOR INJURY OR DEATH

30.010Â Â Â Â Â Â  Who may maintain action for injury or death of child

30.020Â Â Â Â Â Â  Action for wrongful death; when commenced; damages

30.030Â Â Â Â Â Â  Distribution of damages

30.040Â Â Â Â Â Â  Apportionment among dependents upon settlement

30.050Â Â Â Â Â Â  Apportionment among dependents after judgment

30.060Â Â Â Â Â Â  Appeal from order of distribution or apportionment

30.070Â Â Â Â Â Â  Settlement; discharge of claim

30.075Â Â Â Â Â Â  Procedure upon death of injured person

30.080Â Â Â Â Â Â  Effect of death of wrongdoer

30.090Â Â Â Â Â Â  Appointment of administrator of estate of wrongdoer

30.100Â Â Â Â Â Â  Substitution of personal representative as party defendant

ACTIONS BY GUEST PASSENGERS

30.115Â Â Â Â Â Â  Aircraft and watercraft guest passengers; definitions

30.130Â Â Â Â Â Â  Public carriers by aircraft and prospective aircraft purchasers

LIABILITY OF CERTAIN PERSONS PROVIDING MOTOR VEHICLES

30.135Â Â Â Â Â Â  Liability of certain persons that lend, rent, donate use of, make available for test drive or otherwise provide motor vehicle

ACTIONS ON CERTAIN CONSTRUCTION AGREEMENTS

30.140Â Â Â Â Â Â  Certain indemnification provisions in construction agreement void

ACTIONS AGAINST FORMER EMPLOYER FOR DISCLOSURE OF INFORMATION

30.178Â Â Â Â Â Â  Liability of employer for disclosing information about employee to new employer; no action based on compelled self-publication

ACTIONS ARISING OUT OF THE PROVISION OF UTILITY SERVICES

30.180Â Â Â Â Â Â  Definitions for ORS 30.180 to 30.186

30.182Â Â Â Â Â Â  Civil action for taking of or tampering with utility services

30.184Â Â Â Â Â Â  Amount recoverable; attorney fees

30.186Â Â Â Â Â Â  Remedies not exclusive

ACTIONS ARISING OUT OF THE PROVISION OF CABLE SERVICES

30.192Â Â Â Â Â Â  Definitions for ORS 30.192 to 30.196

30.194Â Â Â Â Â Â  Prohibitions relating to cable services

30.195Â Â Â Â Â Â  Civil action for violation of prohibitions relating to cable services

30.196Â Â Â Â Â Â  Amount recoverable; attorney fees

ACTIONS FOR INTIMIDATION

30.198Â Â Â Â Â Â  Civil action for intimidation; remedies; attorney fees; liability of parents

30.200Â Â Â Â Â Â  Action by district attorney; effect on others

ACTIONS ON OFFICIAL BONDS

30.210Â Â Â Â Â Â  To whom official bonds are security

30.220Â Â Â Â Â Â  Parties

30.230Â Â Â Â Â Â  Leave to begin action

30.240Â Â Â Â Â Â  Subsequent delinquencies on same bond

30.250Â Â Â Â Â Â  Amount of judgment

TORT ACTIONS AGAINST PUBLIC BODIES

(Generally)

30.260Â Â Â Â Â Â  Definitions for ORS 30.260 to 30.300

30.261Â Â Â Â Â Â  Limitation on applicability of ORS 30.260 to 30.300 to certain private, nonprofit organizations

30.262Â Â Â Â Â Â  Certain nonprofit facilities and homes public bodies for purposes of ORS 30.260 to 30.300

30.264Â Â Â Â Â Â  Liability insurance for students involved in off-campus experiential activities; coverage under ORS 30.260 to 30.300

30.265Â Â Â Â Â Â  Scope of liability of public body, officers, employees and agents; liability in nuclear incident

30.267Â Â Â Â Â Â  Liability for certain medical treatment at Oregon Health and Science University facilities

30.268Â Â Â Â Â Â  Liability for certain medical treatment at facilities other than Oregon Health and Science University

30.270Â Â Â Â Â Â  Amount of liability

30.275Â Â Â Â Â Â  Notice of claim; time of notice; time of action

30.278Â Â Â Â Â Â  Reporting notice of claim of professional negligence to licensing board

30.282Â Â Â Â Â Â  Local public body insurance; self-insurance program; action against program

30.285Â Â Â Â Â Â  Public body shall indemnify public officers; procedure for requesting counsel; extent of duty of state; obligation for judgment and attorney fees

30.287Â Â Â Â Â Â  Counsel for public officer; when public funds not to be paid in settlement; effect on liability limit; defense by insurer

30.290Â Â Â Â Â Â  Settlement of claims by local public body

30.295Â Â Â Â Â Â  Payment of judgment or settlement; remedies for nonpayment; tax levy for payment; installment payments

30.297Â Â Â Â Â Â  Liability of certain state agencies for damages caused by foster child or youth offender; conditions; exceptions

30.298Â Â Â Â Â Â  Liability of certain state agencies to foster parents for injury or damage caused by foster child or youth offender; conditions; limitations

30.300Â Â Â Â Â Â  ORS 30.260 to 30.300 exclusive

(Certain Retired Physicians)

30.302Â Â Â Â Â Â  Certain retired physicians to be considered agents of public bodies

ACTIONS AND SUITS BY AND AGAINST GOVERNMENTAL UNITS AND OFFICIALS

30.310Â Â Â Â Â Â  Actions and suits by governmental units

30.312Â Â Â Â Â Â  Actions by governmental units under federal antitrust laws

30.315Â Â Â Â Â Â  Proceedings by cities and counties to enforce ordinances and resolutions

30.320Â Â Â Â Â Â  Contract and other actions and suits against governmental units

30.330Â Â Â Â Â Â  Contracts of Department of Transportation providing for arbitration

30.340Â Â Â Â Â Â  Title of proceedings by or against county; control of proceedings by county court

30.360Â Â Â Â Â Â  Governmental unit as defendant in actions involving liens on realty

30.370Â Â Â Â Â Â  Service of summons on Attorney General; content

30.380Â Â Â Â Â Â  Action by assignee of claim for money illegally charged or exacted

30.390Â Â Â Â Â Â  Satisfaction of judgment against public corporation

30.395Â Â Â Â Â Â  Settlement of certain claims against municipal corporations; manner of payment

30.400Â Â Â Â Â Â  Actions by and against public officers in official capacity

INJUNCTIONS BY PUBLIC SERVANT OR PUBLIC SERVANT'S EMPLOYER

30.405Â Â Â Â Â Â  Injunction for criminal conduct related to employment or status of public servant

30.407Â Â Â Â Â Â  Request for hearing following issuance of order under ORS 30.405

RECOVERY OF FINES AND FORFEITURES

30.410Â Â Â Â Â Â  In whose name action brought

30.420Â Â Â Â Â Â  Venue of action for forfeiture

30.430Â Â Â Â Â Â  Amount of penalty

30.440Â Â Â Â Â Â  Judgment by collusion not a bar

30.450Â Â Â Â Â Â  Disposition of fines and forfeitures

30.460Â Â Â Â Â Â  Payment of fines or costs in proceeding to enforce county ordinance or resolution; defendant personally liable

VOLUNTEERS TRANSPORTING DISABLED AND OLDER PERSONS

30.475Â Â Â Â Â Â  Legislative policy

30.480Â Â Â Â Â Â  Limitation on liability of volunteers; conditions

30.485Â Â Â Â Â Â  Apportionment of damages; insurance issues excluded from jury consideration

VOLUNTEERS PROVIDING ASSISTANCE OR ADVICE IN RESPONSE TO DISCHARGE

OF HAZARDOUS MATERIAL OR RELATING TO COMPLIANCE WITH DISPOSAL

LAWS

30.490Â Â Â Â Â Â  Definitions for ORS 30.490 to 30.497

30.492Â Â Â Â Â Â  Limitation on liability of volunteer providing assistance or advice related to mitigation or cleanup of discharge of hazardous material

30.495Â Â Â Â Â Â  Exceptions to limitation

30.497Â Â Â Â Â Â  When limitation on liability not applicable

30.500Â Â Â Â Â Â  Definitions for ORS 30.500 and 30.505

30.505Â Â Â Â Â Â  Limitation on liability of volunteer providing assistance relating to compliance with hazardous waste disposal laws; exceptions

ACTIONS FOR USURPATION OF OFFICE OR FRANCHISE; TO ANNUL CORPORATE

EXISTENCE; TO ANNUL LETTERS PATENT

30.510Â Â Â Â Â Â  Action for usurpation of office or franchise, forfeiture of office or failure to incorporate

30.520Â Â Â Â Â Â  Joinder of defendants

30.530Â Â Â Â Â Â  Determining right of person claiming an office or franchise

30.540Â Â Â Â Â Â  Rights of person adjudged entitled to office or franchise

30.550Â Â Â Â Â Â  Action for damages

30.560Â Â Â Â Â Â  Judgment against usurper; imposition of fine

30.570Â Â Â Â Â Â  Action to annul corporate existence on direction of Governor

30.580Â Â Â Â Â Â  Action to annul corporate existence on leave of court

30.590Â Â Â Â Â Â  Judgment against corporation

30.600Â Â Â Â Â Â  Action to annul letters patent

30.610Â Â Â Â Â Â  Prosecutor; verification of pleadings; affidavit for leave of court; relator as coplaintiff

30.620Â Â Â Â Â Â  Duty of district attorney

30.630Â Â Â Â Â Â  Filing copy of judgment with Secretary of State

30.640Â Â Â Â Â Â  Enforcement of judgment

ACTIONS AGAINST PUBLIC BODY BY INMATES

30.642Â Â Â Â Â Â  Definitions for ORS 30.642 to 30.650

30.643Â Â Â Â Â Â  Waiver and deferral of fees and costs in action against public body by inmate

30.645Â Â Â Â Â Â  Waiver or deferral of fees after three dismissals of action

30.646Â Â Â Â Â Â  Payment of costs under judgment against inmate

30.647Â Â Â Â Â Â  Dismissal of inmate action during proceedings

30.650Â Â Â Â Â Â  Award of noneconomic damages in inmate action

ACTIONS BASED ON COMPUTER DATE FAILURE

30.655Â Â Â Â Â Â  Definitions for ORS 30.655 to 30.665

30.656Â Â Â Â Â Â  Action for computer date failure

30.658Â Â Â Â Â Â  Opportunity to cure

30.660Â Â Â Â Â Â  Affirmative defense; notice and repair

30.661Â Â Â Â Â Â  Affirmative defense; reliance

30.662Â Â Â Â Â Â  Affirmative defense; compliance testing

30.664Â Â Â Â Â Â  Punitive damages

30.665Â Â Â Â Â Â  Applicability

ACTIONS ARISING OUT OF EQUINE ACTIVITIES

30.687Â Â Â Â Â Â  Definitions for ORS 30.687 to 30.697

30.689Â Â Â Â Â Â  Policy

30.691Â Â Â Â Â Â  Limitations on liability; exceptions

30.693Â Â Â Â Â Â  Additional exceptions to limitations on liability; effect of written release

30.695Â Â Â Â Â Â  Effect of written release on liability of veterinarian or farrier

30.697Â Â Â Â Â Â  Effect on workers' compensation benefits

MISCELLANEOUS ACTIONS

30.701Â Â Â Â Â Â  Actions against maker of dishonored check; statutory damages and attorney fees; handling fee

30.715Â Â Â Â Â Â  Successive actions or suits

30.740Â Â Â Â Â Â  Right of gambling loser to recover double losses

30.750Â Â Â Â Â Â  Liability of abstractors

30.765Â Â Â Â Â Â  Liability of parents for tort by child; effect on foster parents

30.780Â Â Â Â Â Â  Liability for damages caused by gambling

30.785Â Â Â Â Â Â  Liability of construction design professional for injuries resulting from failure of employer to comply with safety standards

30.788Â Â Â Â Â Â  Liability of architect, engineer, inspector or building evaluator for emergency relief services

30.792Â Â Â Â Â Â  Liability of health care provider or health clinic for volunteer services to charitable corporations

30.800Â Â Â Â Â Â  Liability for emergency medical assistance

30.802Â Â Â Â Â Â  Liability for use of automated external defibrillator

30.803Â Â Â Â Â Â  Liability of certified emergency medical technician acting as volunteer

30.805Â Â Â Â Â Â  Liability for emergency medical assistance by government personnel

30.807Â Â Â Â Â Â  Liability for emergency transportation assistance

30.820Â Â Â Â Â Â  Action against seller of drugged horse; attorney fees

30.822Â Â Â Â Â Â  Action for theft of or injury to search and rescue animal or therapy animal; attorney fees

30.825Â Â Â Â Â Â  Action for unlawful tree spiking; attorney fees

30.830Â Â Â Â Â Â  Action against judicial officer for failure to make certain payments

30.860Â Â Â Â Â Â  Action for trade discrimination; treble damages; attorney fees

30.862Â Â Â Â Â Â  Action for public investment fraud; attorney fees

30.864Â Â Â Â Â Â  Action for disclosure of certain education records; limitation of action; attorney fees

30.865Â Â Â Â Â Â  Action for invasion of personal privacy; attorney fees

30.866Â Â Â Â Â Â  Action for issuance or violation of stalking protective order; attorney fees

30.868Â Â Â Â Â Â  Civil damages for custodial interference; attorney fees

30.870Â Â Â Â Â Â  Definitions for ORS 30.870 and 30.875

30.875Â Â Â Â Â Â  Civil damages for shoplifting or taking of agricultural produce

30.876Â Â Â Â Â Â  Treble damages and costs in actions arising out of interference with agricultural research

30.877Â Â Â Â Â Â  Treble damages and costs in actions arising out of research and animal interference and arising out of interference with livestock production

30.882Â Â Â Â Â Â  Award of liquidated damages to sports official subjected to offensive physical contact; attorney fees

30.890Â Â Â Â Â Â  Liability of food gleaners, donors and distributors

30.892Â Â Â Â Â Â  Liability of donors and distributors of general merchandise and household items

PRODUCT LIABILITY ACTIONS

30.900Â Â Â Â Â Â  "Product liability civil action" defined

30.905Â Â Â Â Â Â  Time limitation for commencement of action

30.907Â Â Â Â Â Â  Action for damages from asbestos-related disease; limitations

30.908Â Â Â Â Â Â  Action arising out of injury from breast implants; limitations

30.910Â Â Â Â Â Â  Product disputably presumed not unreasonably dangerous

30.915Â Â Â Â Â Â  Defenses

30.920Â Â Â Â Â Â  When seller or lessor of product liable; effect of liability rule

30.925Â Â Â Â Â Â  Punitive damages

30.927Â Â Â Â Â Â  When manufacturer of drug not liable for punitive damages; exceptions

FARMING AND FOREST PRACTICES

30.930Â Â Â Â Â Â  Definitions for ORS 30.930 to 30.947

30.931Â Â Â Â Â Â  Transport or movement of equipment, device, vehicle or livestock as farming or forest practice

30.932Â Â Â Â Â Â  Definition of "nuisance" or "trespass"

30.933Â Â Â Â Â Â  Legislative findings; policy

30.934Â Â Â Â Â Â  Prohibition on local laws that make forest practice a nuisance or trespass; exceptions

30.935Â Â Â Â Â Â  Prohibition on local laws that make farm practice a nuisance or trespass

30.936Â Â Â Â Â Â  Immunity from private action based on farming or forest practice on certain lands; exceptions

30.937Â Â Â Â Â Â  Immunity from private action based on farming or forest practice allowed as preexisting nonconforming use; exceptions

30.938Â Â Â Â Â Â  Attorney fees and costs

30.939Â Â Â Â Â Â  When use of pesticide considered farming or forest practice

30.940Â Â Â Â Â Â  Effect on other remedies

30.942Â Â Â Â Â Â  Rules

30.943Â Â Â Â Â Â  Certain agencies not required to investigate complaints based on farming or forest practice

30.947Â Â Â Â Â Â  Effect of siting of destination resorts or other nonfarm or nonforest uses

ACTIONS ARISING OUT OF FOOD-RELATED CONDITION

30.961Â Â Â Â Â Â  Actions against sellers of food for food-related condition

30.963Â Â Â Â Â Â  Claim requirements for actions involving food-related conditions

SKIING ACTIVITIES

30.970Â Â Â Â Â Â  Definitions for ORS 30.970 to 30.990

30.975Â Â Â Â Â Â  Skiers assume certain risks

30.980Â Â Â Â Â Â  Notice to ski area operator of injury to skier; injuries resulting in death; statute of limitations; informing skiers of notice requirements

30.985Â Â Â Â Â Â  Duties of skiers; effect of failure to comply

30.990Â Â Â Â Â Â  Operators required to give skiers notice of duties

ACTIONS FOR INJURY OR DEATH

Â Â Â Â Â  30.010 Who may maintain action for injury or death of child. (1) A parent having custody of a child of the parent may maintain an action for the injury of the child.

Â Â Â Â Â  (2) A parent may recover damages for the death of a child of the parent only under ORS 30.020. [Amended by 1961 c.344 Â§102; 1973 c.718 Â§1; 2003 c.14 Â§16]

Â Â Â Â Â  30.020 Action for wrongful death; when commenced; damages. (1) When the death of a person is caused by the wrongful act or omission of another, the personal representative of the decedent, for the benefit of the decedent's surviving spouse, surviving children, surviving parents and other individuals, if any, who under the law of intestate succession of the state of the decedent's domicile would be entitled to inherit the personal property of the decedent, and for the benefit of any stepchild or stepparent whether that stepchild or stepparent would be entitled to inherit the personal property of the decedent or not, may maintain an action against the wrongdoer, if the decedent might have maintained an action, had the decedent lived, against the wrongdoer for an injury done by the same act or omission. The action shall be commenced within three years after the injury causing the death of the decedent is discovered or reasonably should have been discovered by the decedent, by the personal representative or by a person for whose benefit the action may be brought under this section if that person is not the wrongdoer. In no case may an action be commenced later than the earliest of:

Â Â Â Â Â  (a) Three years after the death of the decedent; or

Â Â Â Â Â  (b) The longest of any other period for commencing an action under a statute of ultimate repose that applies to the act or omission causing the injury, including but not limited to the statutes of ultimate repose provided for in ORS 12.110 (4), 12.115, 12.135, 12.137 and 30.905.

Â Â Â Â Â  (2) In an action under this section damages may be awarded in an amount which:

Â Â Â Â Â  (a) Includes reasonable charges necessarily incurred for doctors' services, hospital services, nursing services, other medical services, burial services and memorial services rendered for the decedent;

Â Â Â Â Â  (b) Would justly, fairly and reasonably have compensated the decedent for disability, pain, suffering and loss of income during the period between injury to the decedent and the decedent's death;

Â Â Â Â Â  (c) Justly, fairly and reasonably compensates for pecuniary loss to the decedent's estate;

Â Â Â Â Â  (d) Justly, fairly and reasonably compensates the decedent's spouse, children, stepchildren, stepparents and parents for pecuniary loss and for loss of the society, companionship and services of the decedent; and

Â Â Â Â Â  (e) Separately stated in finding or verdict, the punitive damages, if any, which the decedent would have been entitled to recover from the wrongdoer if the decedent had lived.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) Two persons shall be considered to have a stepchild-stepparent relationship if one of the biological parents of the stepchild, while the stepchild is a minor and in the custody of this first biological parent, marries the stepparent who is not the second biological parent or the adoptive parent of the stepchild;

Â Â Â Â Â  (b) The stepchild-stepparent relationship shall remain in effect even though the stepchild is older than the age of majority or has been emancipated;

Â Â Â Â Â  (c) The stepchild-stepparent relationship shall remain in effect even though one or both of the biological parents of the stepchild die; and

Â Â Â Â Â  (d) The stepchild-stepparent relationship shall end upon the divorce of the biological parent and the stepparent. [Amended by 1953 c.600 Â§3; 1961 c.437 Â§1; 1967 c.544 Â§1; 1973 c.718 Â§2; 1991 c.471 Â§1; 1991 c.608 Â§1; 1995 c.618 Â§19]

Â Â Â Â Â  30.030 Distribution of damages. (1) Upon settlement of a claim, or recovery of judgment in an action, for damages for wrongful death, by the personal representative of a decedent under ORS 30.020, the amount of damages so accepted or recovered shall be distributed in the manner prescribed in this section.

Â Â Â Â Â  (2) The personal representative shall make payment or reimbursement for costs, expenses and fees incurred in prosecution or enforcement of the claim, action or judgment.

Â Â Â Â Â  (3) The personal representative shall make payment or reimbursement for reasonable charges necessarily incurred for doctors' services, hospital services, nursing services or other medical services, burial services and memorial services rendered for the decedent.

Â Â Â Â Â  (4) If under ORS 30.040 or 30.050 or by agreement of the beneficiaries a portion of the damages so accepted or recovered is apportioned to a beneficiary as recovery for loss described in ORS 30.020 (2)(d), the personal representative shall distribute that portion to the beneficiary.

Â Â Â Â Â  (5) The remainder of damages accepted or recovered shall be distributed to the beneficiaries in the proportions prescribed under the laws of intestate succession of the state of decedent's domicile, but no such damages shall be subject to payment of taxes or claims against the decedent's estate. [Amended by 1973 c.718 Â§3]

Â Â Â Â Â  30.040 Apportionment among dependents upon settlement. Except when all beneficiaries otherwise agree, if settlement, with or without action, is effected and there is more than one beneficiary, the amount to be distributed to each beneficiary as recovery for loss described in ORS 30.020 (2)(d) shall be apportioned by the probate court to each beneficiary in accordance with the beneficiary's loss. [Amended by 1973 c.718 Â§4]

Â Â Â Â Â  30.050 Apportionment among dependents after judgment. Except when all beneficiaries otherwise agree, if the action described in ORS 30.020 is brought, and a judgment for the plaintiff is given, and there is more than one beneficiary, the amount to be distributed to each beneficiary as recovery for loss described in ORS 30.020 (2)(d) shall be apportioned by the trial court to each beneficiary in accordance with the beneficiary's loss. [Amended by 1973 c.718 Â§5]

Â Â Â Â Â  30.060 Appeal from order of distribution or apportionment. In the case of an order of distribution under ORS 30.030 (5) or an order of apportionment made under either ORS 30.040 or 30.050, any individual who in the probate court or trial court claims to be a beneficiary may appeal therefrom, or from any part thereof, to the Court of Appeals, within the time, in the manner and with like effect as though such order was a judgment of the circuit court. [Amended by 1973 c.718 Â§6]

Â Â Â Â Â  30.070 Settlement; discharge of claim. The personal representative of the decedent, with the approval of the court of appointment, shall have full power to compromise and settle any claim of the class described in ORS 30.030, whether the claim is reduced to judgment or not, and to execute such releases and other instruments as may be necessary to satisfy and discharge the claim. The party paying any such claim or judgment, whether in full or in part, or in an amount agreed upon in compromise, shall not be required to see that the amount paid is applied or apportioned as provided in ORS 30.030 to 30.060, but shall be fully discharged from all liability on payment to the personal representative.

Â Â Â Â Â  30.075 Procedure upon death of injured person. (1) Causes of action arising out of injuries to a person, caused by the wrongful act or omission of another, shall not abate upon the death of the injured person, and the personal representatives of the decedent may maintain an action against the wrongdoer, if the decedent might have maintained an action, had the decedent lived, against the wrongdoer for an injury done by the same act or omission. The action shall be commenced within the limitations established in ORS 12.110 by the injured person and continued by the personal representatives under this section, or within three years by the personal representatives if not commenced prior to death.

Â Â Â Â Â  (2) In any such action the court may award to the prevailing party, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to an action for damages arising out of injuries that result in death. If an action for wrongful death under ORS 30.020 is brought, recovery of damages for disability, pain, suffering and loss of income during the period between injury to the decedent and the resulting death of the decedent may only be recovered in the wrongful death action, and the provisions of subsection (2) of this section are not applicable to the recovery. [1965 c.620 Â§4; 1971 c.473 Â§2; 1981 c.810 Â§1; 1981 c.897 Â§6; 1995 c.618 Â§21]

Â Â Â Â Â  30.080 Effect of death of wrongdoer. Claims for relief arising out of injury to or death of a person, caused by the wrongful act or negligence of another, shall not abate upon the death of the wrongdoer, and the injured person or the personal representatives of the one meeting death, as above stated, shall have a claim for relief against the personal representatives of the wrongdoer as if the wrongdoer had survived, except for those damages provided for in ORS 30.020 (2)(e). [Amended by 1953 c.600 Â§3; 1961 c.437 Â§2; 1967 c.544 Â§2; 1973 c.742 Â§1; 1983 c.662 Â§1]

Â Â Â Â Â  30.085 [1987 c.774 Â§10; 1997 c.734 Â§1; renumbered 30.698 in 1997]

Â Â Â Â Â  30.090 Appointment of administrator of estate of wrongdoer. If no probate of the estate of the wrongdoer has been instituted within 60 days from the death of the wrongdoer, the court, upon motion of the injured person, or of the personal representatives of one meeting death, as stated in ORS 30.080, shall appoint an administrator of the estate of the wrongdoer.

Â Â Â Â Â  30.100 Substitution of personal representative as party defendant. In the event of the death of a wrongdoer, as designated in ORS 30.080, while an action is pending, the court, upon motion of the plaintiff, shall cause to be substituted as defendant the personal representative of the wrongdoer, and the action shall continue against such personal representative.

ACTIONS BY GUEST PASSENGERS

Â Â Â Â Â

Â Â Â Â Â  30.110 [Repealed by 1961 c.578 Â§1 (30.115 enacted in lieu of 30.110 and 30.120)]

Â Â Â Â Â  30.115 Aircraft and watercraft guest passengers; definitions. No person transported by the owner or operator of an aircraft or a watercraft as a guest without payment for such transportation, shall have a cause of action for damages against the owner or operator for injury, death or loss, in case of accident, unless the accident was intentional on the part of the owner or operator or caused by the gross negligence or intoxication of the owner or operator. As used in this section:

Â Â Â Â Â  (1) "Payment" means a substantial benefit in a material or business sense conferred upon the owner or operator of the conveyance and which is a substantial motivating factor for the transportation, and it does not include a mere gratuity or social amenity.

Â Â Â Â Â  (2) "Gross negligence" refers to negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by conscious indifference to or reckless disregard of the rights of others. [1961 c.578 Â§2 (30.115 enacted in lieu of 30.110 and 30.120); 1979 c.866 Â§7]

Â Â Â Â Â

Â Â Â Â Â  30.120 [Repealed by 1961 c.578 Â§1 (30.115 enacted in lieu of 30.110 and 30.120)]

Â Â Â Â Â  30.130 Public carriers by aircraft and prospective aircraft purchasers. ORS 30.115 shall not relieve a public carrier by aircraft, or any owner or operator of aircraft while the same is being demonstrated to a prospective purchaser, of responsibility for any injuries sustained by a passenger.

LIABILITY OF CERTAIN PERSONS PROVIDING MOTOR VEHICLES

Â Â Â Â Â  30.135 Liability of certain persons that lend, rent, donate use of, make available for test drive or otherwise provide motor vehicle. (1) Subject to the provisions of this section, a person that lends, rents, donates use of, makes available for test drive or otherwise provides a motor vehicle, as defined in ORS 801.360, to another person is not liable for any injury, death or damage that arises out of the use of that motor vehicle by the other person, unless the person providing the motor vehicle is negligent in maintaining the motor vehicle or in providing the motor vehicle and the injury, death or damage results from that negligence.

Â Â Â Â Â  (2) The limitation on liability provided by this section applies only if the person providing the motor vehicle is engaged in the business of selling, renting, leasing or repairing motor vehicles and the motor vehicle is provided to another person in the course of that business.

Â Â Â Â Â  (3) The limitation on liability provided by this section applies only if there is a written agreement between the person providing the motor vehicle and the person receiving the motor vehicle, and the agreement specifically indicates that the person receiving the motor vehicle is liable for any injury, death or damage arising out of the use of the motor vehicle. The limitation on liability provided by this section applies to injury, death or damage suffered during the period specified in the written agreement, or until the return of the motor vehicle, whichever is later.

Â Â Â Â Â  (4) The limitation on liability provided by this section applies without regard to whether the motor vehicle is provided for consideration or is provided without charge.

Â Â Â Â Â  (5) Nothing in this section affects the liability of a manufacturer, distributor, seller or lessor of a product under the provisions of ORS 30.900 to 30.920. [1999 c.438 Â§1; 2001 c.291 Â§1; 2003 c.331 Â§1]

ACTIONS ON CERTAIN CONSTRUCTION AGREEMENTS

Â Â Â Â Â  30.140 Certain indemnification provisions in construction agreement void. (1) Except to the extent provided under subsection (2) of this section, any provision in a construction agreement that requires a person or that person's surety or insurer to indemnify another against liability for damage arising out of death or bodily injury to persons or damage to property caused in whole or in part by the negligence of the indemnitee is void.

Â Â Â Â Â  (2) This section does not affect any provision in a construction agreement that requires a person or that person's surety or insurer to indemnify another against liability for damage arising out of death or bodily injury to persons or damage to property to the extent that the death or bodily injury to persons or damage to property arises out of the fault of the indemnitor, or the fault of the indemnitor's agents, representatives or subcontractors.

Â Â Â Â Â  (3) As used in this section, "construction agreement" means any written agreement for the construction, alteration, repair, improvement or maintenance of any building, highway, road excavation or other structure, project, development or improvement attached to real estate including moving, demolition or tunneling in connection therewith. Without limiting those agreements that are not construction agreements, a "construction agreement" does not include:

Â Â Â Â Â  (a) Any real property lease or rental agreement between a landlord and tenant whether or not any provision of the lease or rental agreement relates to or involves construction, alteration, repair, improvement or maintenance as long as the predominant purpose of the lease or rental agreement is not construction, alteration, repair, improvement or maintenance of real property; or

Â Â Â Â Â  (b) Any personal property lease or rental agreement.

Â Â Â Â Â  (4) No provision of this section shall be construed to apply to a "railroad" as defined in ORS 824.200. [1973 c.570 Â§Â§1,2; 1987 c.774 Â§25; 1995 c.704 Â§1; 1997 c.858 Â§1]

Â Â Â Â Â

Â Â Â Â Â  30.142 [2001 c.616 Â§1; renumbered 31.150 in 2003]

Â Â Â Â Â  30.144 [2001 c.616 Â§2; renumbered 31.152 in 2003]

Â Â Â Â Â  30.146 [2001 c.616 Â§3; renumbered 31.155 in 2003]

Â Â Â Â Â  30.150 [Formerly 30.760; renumbered 31.200 in 2003]

Â Â Â Â Â  30.155 [1955 c.365 Â§1; renumbered 31.205 in 2003]

Â Â Â Â Â  30.160 [1955 c.365 Â§2; renumbered 31.210 in 2003]

Â Â Â Â Â  30.165 [1955 c.365 Â§3; 1991 c.249 Â§4; renumbered 31.215 in 2003]

Â Â Â Â Â  30.170 [1955 c.365 Â§4; renumbered 31.220 in 2003]

Â Â Â Â Â  30.175 [1955 c.365 Â§5; renumbered 31.225 in 2003]

ACTIONS AGAINST FORMER EMPLOYER FOR DISCLOSURE OF INFORMATION

Â Â Â Â Â  30.178 Liability of employer for disclosing information about employee to new employer; no action based on compelled self-publication. (1) An employer who discloses information about a former employee's job performance to a prospective employer of the former employee upon request of the prospective employer or of the former employee is presumed to be acting in good faith and, unless lack of good faith is shown by a preponderance of the evidence, is immune from civil liability for such disclosure or its consequences. For purposes of this section, the presumption of good faith is rebutted upon a showing that the information disclosed by the employer was knowingly false or deliberately misleading, was rendered with malicious purpose or violated any civil right of the former employee protected under ORS chapter 659 or 659A.

Â Â Â Â Â  (2) A civil action for defamation may not be maintained against an employer by an employee who is terminated by the employer based on a claim that in seeking subsequent employment the former employee will be forced to reveal the reasons given by the employer for the termination. [1995 c.330 Â§1; 1997 c.754 Â§1; 2001 c.621 Â§68]

ACTIONS ARISING OUT OF THE PROVISION OF UTILITY SERVICES

Â Â Â Â Â  30.180 Definitions for ORS 30.180 to 30.186. As used in ORS 30.180 to 30.186:

Â Â Â Â Â  (1) "Customer" means the person in whose name a utility service is provided.

Â Â Â Â Â  (2) "Divert" means to change the intended course or path of the utility service without the authorization or consent of the utility.

Â Â Â Â Â  (3) "Person" means any individual, partnership, firm, association, corporation or government agency.

Â Â Â Â Â  (4) "Reconnection" means the commencement of utility service to a customer or other person after service has been lawfully disconnected by the utility.

Â Â Â Â Â  (5) "Tamper" means to rearrange, injure, alter, interfere with or otherwise prevent from performing the normal or customary function.

Â Â Â Â Â  (6) "Utility" means a private corporation, a municipal corporation or an agency thereof, any other public corporation or any district that provides electricity, gas, water, telephone or cable television to customers on a retail or wholesale basis.

Â Â Â Â Â  (7) "Utility service" means the provision of electricity, gas, water, telephone, cable television, electronic communications, steam or any other service or commodity furnished by the utility for compensation. [1989 c.670 Â§3]

Â Â Â Â Â  30.182 Civil action for taking of or tampering with utility services. A utility may bring a civil action for damages against any person who knowingly and willfully commits, authorizes, solicits, aids, abets or attempts to:

Â Â Â Â Â  (1) Divert, or cause to be diverted, utility services by any means whatsoever;

Â Â Â Â Â  (2) Make, or cause to be made, any connection or reconnection with property owned or used by the utility to provide utility service without the authorization or consent of the utility;

Â Â Â Â Â  (3) Prevent any utility meter or other device used in determining the charge for utility services from accurately performing its measuring function by tampering or by any other means;

Â Â Â Â Â  (4) Tamper with any property owned or used by the utility to provide utility services; or

Â Â Â Â Â  (5) Use or receive the direct benefit of all or a portion of the utility service with knowledge of, or reason to believe that, the diversion, tampering or unauthorized connection existed at the time of the use or that the use or receipt was without the authorization or consent of the utility. [1989 c.670 Â§1]

Â Â Â Â Â  30.184 Amount recoverable; attorney fees. In any civil action brought under this section, the utility shall recover from the defendant the greater of actual damages, if any, or $100. Actual damages include the costs incurred on account of the bypassing, tampering or unauthorized reconnection, including but not limited to costs and expenses for investigation, disconnection, reconnection and service calls. The utility may recover punitive damages in addition to actual damages. The court may award reasonable attorney fees and expert witness fees to the prevailing party in an action under this section. [1989 c.670 Â§2; 1993 c.217 Â§1; 1995 c.618 Â§22]

Â Â Â Â Â  30.186 Remedies not exclusive. The remedies provided in ORS 30.180 to 30.186 are in addition to, and not in lieu of, any and all other remedies, both civil and criminal, provided by law. [1989 c.670 Â§4]

Â Â Â Â Â  30.190 [1981 c.785 Â§3; 1983 c.521 Â§3; 1995 c.618 Â§23; renumbered 30.198 in 1999]

ACTIONS ARISING OUT OF THE PROVISION OF CABLE SERVICES

Â Â Â Â Â  30.192 Definitions for ORS 30.192 to 30.196. As used in ORS 30.192 to 30.196:

Â Â Â Â Â  (1) "Cable operator" means a person who:

Â Â Â Â Â  (a) Lawfully provides cable service over a cable system in which the person, directly or through one or more affiliates, owns a significant interest; or

Â Â Â Â Â  (b) Lawfully controls or is responsible for the management and operation of a cable system through an arrangement.

Â Â Â Â Â  (2) "Cable service" means:

Â Â Â Â Â  (a) One-way transmission to subscribers of a video programming service;

Â Â Â Â Â  (b) Two-way interactive services delivered over a cable system; or

Â Â Â Â Â  (c) Any communication with subscribers necessary for the use of video programming or interactive service.

Â Â Â Â Â  (3) "Cable system" means a facility consisting of closed transmission paths and associated signal operation, reception and control equipment that is designed to provide cable service. [1999 c.705 Â§1]

Â Â Â Â Â  30.194 Prohibitions relating to cable services. A person shall not knowingly:

Â Â Â Â Â  (1) Obtain cable service from a cable operator by trick, artifice, deception, use of an unauthorized device or decoder, or other means without authorization or with the intent to deprive the cable operator of lawful compensation for services rendered;

Â Â Â Â Â  (2) Make or maintain, without authorization from or payment to a cable operator, a connection or connections, whether physical, electrical, mechanical, acoustical or otherwise with any cable, wire, component or other device used for the distribution of cable services, except that nothing in this subsection is intended to make unlawful circumstances in which the person has attached a wire or cable to extend authorized or paid cable services to an additional outlet or in which the cable operator has failed to disconnect previously authorized or paid cable service;

Â Â Â Â Â  (3) Modify, alter or maintain a modification or alteration to a device installed by a cable operator if the modification or alteration is for the purpose of intercepting or otherwise receiving cable service without authorization from or payment to the cable operator;

Â Â Â Â Â  (4) Possess, with intent to receive cable services without authorization from or payment to a cable operator, a printed circuit board or other device designed in whole or in part to facilitate:

Â Â Â Â Â  (a) Receiving cable services offered for sale over a cable system; or

Â Â Â Â Â  (b) Performing or facilitating any act described in subsections (1) to (3) of this section;

Â Â Â Â Â  (5) Manufacture, import into this state, distribute, sell, lease or offer for sale or lease, with intent to promote the receipt of cable services without authorization from or payment to a cable operator, any printed circuit board, plan or other device, or a kit for such a device, designed in whole or in part to facilitate:

Â Â Â Â Â  (a) Receiving cable services offered for sale over a cable system; or

Â Â Â Â Â  (b) Performing or facilitating any act described in subsections (1) to (3) of this section; or

Â Â Â Â Â  (6) Fail to return or surrender, upon demand and after service has been terminated, equipment provided by a cable operator to receive cable service. [1999 c.705 Â§2]

Â Â Â Â Â  30.195 Civil action for violation of prohibitions relating to cable services. (1) A cable operator may bring a civil action for damages against any person who violates any provision of ORS 30.194.

Â Â Â Â Â  (2) A cable operator who alleges a violation of ORS 30.194 may file for injunctive relief in the circuit court for the county where the alleged violation occurred or is occurring.

Â Â Â Â Â  (3) A cable operator who files an action under this section is not required to plead damages with particularity as a condition of filing or maintaining the action.

Â Â Â Â Â  (4) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (1) if the person is in actual possession of a device that permits the reception of unauthorized cable services for which payment has not been made and for which no legitimate purpose exists.

Â Â Â Â Â  (5) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (2) if cable service to the person's business or residence was disconnected by a cable operator, notice of the disconnection was provided to the person by certified mail, and a connection exists at the person's business or residence after the date of the notice.

Â Â Â Â Â  (6) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (3) if the cable operator as standard procedure:

Â Â Â Â Â  (a) Places written warning labels on its converters or decoders indicating that tampering with the devices is a violation of law and a converter or decoder is found to have been tampered with, altered or modified to allow the reception of cable services without authorization from or payment to the cable operator; or

Â Â Â Â Â  (b) Seals its converters or decoders with a label or mechanical device and the label or device has been removed or broken.

Â Â Â Â Â  (7) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (4) if a person possesses 10 or more printed circuit boards or other devices designed to receive cable services. A person who is found to have violated ORS 30.194 (4) shall be subject to penalties described in ORS 30.196 (2).

Â Â Â Â Â  (8) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (5) if the person made representations to a buyer that the device offered for sale would allow the purchaser to obtain cable service without authorization from or payment to a cable operator. A person who is found to have violated ORS 30.194 (5) shall be subject to penalties described in ORS 30.196 (2).

Â Â Â Â Â  (9) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (6) if a cable operator sent to the person by certified mail, at the most recent address for the person shown in the records of the cable operator, a written demand for the return of converters, decoders or other equipment owned by the cable operator. The demand shall allow the person to make reasonable arrangements to return the equipment within 15 days of receiving the notice. Reasonable arrangements may include a request that the cable operator pick up the equipment, subject to the cable operators written policies.

Â Â Â Â Â  (10) Statements from a manufacturer or retailer regarding the intended use or uses of a product shall not constitute a defense to an alleged violation of ORS 30.194 (5). [1999 c.705 Â§3]

Â Â Â Â Â  30.196 Amount recoverable; attorney fees. (1) In addition to any other penalty provided by law, a cable operator who prevails on a claim under ORS 30.195 may recover the amount of $3,000.

Â Â Â Â Â  (2)(a) A court may increase an award under subsection (1) of this section to an amount not to exceed $50,000 if the court determines that the violation was committed for purposes of commercial advantage.

Â Â Â Â Â  (b) As used in this subsection, "commercial advantage" does not include any monetary gain realized by a person's private use of unauthorized cable services.

Â Â Â Â Â  (3) The prevailing party in an action brought under ORS 30.195 shall be awarded reasonable court costs and attorney fees and all costs including but not limited to the cost of investigation, disconnection or reconnection, service calls, labor, equipment and expert testimony. [1999 c.705 Â§4]

ACTIONS FOR INTIMIDATION

Â Â Â Â Â  30.198 Civil action for intimidation; remedies; attorney fees; liability of parents. (1) Irrespective of any criminal prosecution or the result thereof, any person injured by a violation of ORS 166.155 or 166.165 shall have a civil action to secure an injunction, damages or other appropriate relief against any and all persons whose actions are unlawful under ORS 166.155 and 166.165.

Â Â Â Â Â  (2) Upon prevailing in such action, the plaintiff may recover:

Â Â Â Â Â  (a) Both special and general damages, including damages for emotional distress; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (3) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  (4) The parent, parents or legal guardian of an unemancipated minor shall be liable for any judgment recovered against such minor under this section, in an amount not to exceed $5,000. [Formerly 30.190]

Â Â Â Â Â  30.200 Action by district attorney; effect on others. If any district attorney has reasonable cause to believe that any person or group of persons is engaged in violation of ORS 166.155 or 166.165, the district attorney may bring a civil claim for relief in the appropriate court, setting forth facts pertaining to such violation, and request such relief as may be necessary to restrain or prevent such violation. Any claim for relief under this section does not prevent any person from seeking any other remedy otherwise available under law. [1981 c.785 Â§4]

ACTIONS ON OFFICIAL BONDS

Â Â Â Â Â  30.210 To whom official bonds are security. The official undertaking or other security of a public officer to the state, or to any county, city or other public corporation of like character therein, is a security to the state, county, city or public corporation, as the case may be, and also, to all persons severally for the official delinquencies against which it is intended to provide.

Â Â Â Â Â  30.220 Parties. When a public officer by official misconduct or neglect of duty forfeits an official undertaking or other security of the public officer, or renders the sureties of the public officer liable thereon, any person injured by the misconduct or neglect, or who is by law entitled to the benefit of the security, may maintain an action thereon in the name of the person, against the officer and the sureties of the officer, to recover the amount to which the person may by reason thereof be entitled.

Â Â Â Â Â  30.230 Leave to begin action. Before an action can be commenced by a plaintiff other than the state, or the public corporation named in the undertaking or security, leave shall be obtained of the court or judge thereof where the action is triable. Such leave shall be granted upon the production of a certified copy of the undertaking or security, and an affidavit of the plaintiff or some person on behalf of the plaintiff showing the delinquency; but if the matters set forth in the affidavit are such that, if true, the party applying would clearly not be entitled to recover in the action, the leave shall not be granted. If it does not appear from the complaint that leave has been granted, the defendant on motion shall be entitled to judgment of dismissal without prejudice; if it does, the defendant may controvert the allegation, and if the issue be found in favor of the defendant, judgment shall be given accordingly. [Amended by 1979 c.284 Â§63]

Â Â Â Â Â  30.240 Subsequent delinquencies on same bond. A judgment in favor of a party for one delinquency shall not preclude the same or another party from maintaining another action on the same undertaking or security for another delinquency.

Â Â Â Â Â  30.250 Amount of judgment. In an action upon an official undertaking or security, if judgments have already been recovered on the same undertaking or security against the surety therein, other than by confession, and if such recovery is established on the trial, judgment shall not be given against the surety for an amount exceeding the difference between the amount of the penalty and the amount that already has been recovered against the surety.

TORT ACTIONS AGAINST PUBLIC BODIES

(Generally)

Â Â Â Â Â  30.260 Definitions for ORS 30.260 to 30.300. As used in ORS 30.260 to 30.300, unless the context requires otherwise:

Â Â Â Â Â  (1) "Department" means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) "Director" means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) "Governing body" means the group or officer in which the controlling authority of any public body is vested.

Â Â Â Â Â  (4) "Public body" means:

Â Â Â Â Â  (a) The state and any department, agency, board or commission of the state;

Â Â Â Â Â  (b) Any city, county, school district or other political subdivision or municipal or public corporation and any instrumentality thereof;

Â Â Â Â Â  (c) Any intergovernmental agency, department, council, joint board of control created under ORS 190.125 or other like entity which is created under ORS 190.003 to 190.130, and which does not act under the direction and control of any single member government;

Â Â Â Â Â  (d) Any nonprofit corporation that is organized and existing under ORS chapter 65 and that has only political subdivisions or municipal, quasi-municipal or public corporations in this state as members;

Â Â Â Â Â  (e) A private child-caring agency, as defined in ORS 418.205, that meets the criteria specified in ORS 278.322 (1)(a) and that receives more than 50 percent of its funding from the state for the purpose of providing residential treatment to children who have been placed in the care and custody of the state or that provides residential treatment to children more than half of whom have been placed in the care and custody of the state; or

Â Â Â Â Â  (f) A private, nonprofit organization that provides public transportation services if more than 50 percent of the organization's funding for the purpose of providing public transportation services is received from governmental bodies.

Â Â Â Â Â  (5) "State" means the state or any branch, department, agency, board or commission of the state.

Â Â Â Â Â  (6) "Local public body" means any public body other than the state.

Â Â Â Â Â  (7) "Nuclear incident" has the meaning given that term in 42 U.S.C. 2014(q).

Â Â Â Â Â  (8) "Tort" means the breach of a legal duty that is imposed by law, other than a duty arising from contract or quasi-contract, the breach of which results in injury to a specific person or persons for which the law provides a civil right of action for damages or for a protective remedy. [1967 c.627 Â§1; 1975 c.609 Â§11; 1977 c.823 Â§1; 1981 c.109 Â§1; 1987 c.915 Â§9; subsections (7) and (8) enacted as 1987 c.705 Â§6; 1989 c.905 Â§1; 1989 c.1004 Â§2; 1993 c.500 Â§3; 1997 c.215 Â§4; 2005 c.684 Â§1; 2005 c.798 Â§2]

Â Â Â Â Â  Note: See first note under 30.261.

Â Â Â Â Â  30.261 Limitation on applicability of ORS 30.260 to 30.300 to certain private, nonprofit organizations. A private, nonprofit organization described under ORS 30.260 (4)(f) is subject to ORS 30.260 to 30.300 only for the purposes of providing public transportation services. [2005 c.684 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 684, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. Section 4 of this 2005 Act [30.261] and the amendments to ORS 30.260 and 30.275 by sections 1 and 2 of this 2005 Act apply to causes of action arising on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.684 Â§5]

Â Â Â Â Â  Note: 30.261 was added to and made a part of 30.260 to 30.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.262 Certain nonprofit facilities and homes public bodies for purposes of ORS 30.260 to 30.300. (1) The following facilities and training homes are public bodies for the purposes of ORS 30.260 to 30.300:

Â Â Â Â Â  (a) A nonprofit residential training facility as defined in ORS 443.400, nonprofit residential training home as defined in ORS 443.400 or nonprofit facility as defined in ORS 427.005, organized and existing under ORS chapter 65, that receives more than 50 percent of its funding from the state or a political subdivision of the state for the purpose of providing residential or vocational services to mentally retarded or developmentally disabled individuals.

Â Â Â Â Â  (b) A nonprofit residential training facility as defined in ORS 443.400, nonprofit residential training home as defined in ORS 443.400 or nonprofit facility as defined in ORS 427.005, organized and existing under ORS chapter 65, that receives less than 50 percent of its funding from the state or a political subdivision of the state but that provides residential or vocational services to mentally retarded or developmentally disabled individuals, more than half of whom are eligible for funding for services by the Department of Human Services under criteria established by the department.

Â Â Â Â Â  (2) The provisions of this section apply only to a nonprofit residential training facility, nonprofit residential training home or nonprofit facility that provides services to mentally retarded or developmentally disabled individuals under a contract with:

Â Â Â Â Â  (a) The Department of Human Services; or

Â Â Â Â Â  (b) A community mental health and developmental disabilities program established pursuant to ORS 430.620. [1997 c.579 Â§2; 2001 c.900 Â§9]

Â Â Â Â Â  Note: 30.262 was added to and made a part of 30.260 to 30.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.264 Liability insurance for students involved in off-campus experiential activities; coverage under ORS 30.260 to 30.300. (1) The State Board of Higher Education may authorize higher education institutions under the control of the board to provide liability insurance coverage for students involved in off-campus experiential activities, including, but not limited to, student teaching, internships, clinical experiences, capstone projects and related activities.

Â Â Â Â Â  (2) If commercial liability insurance coverage is not available to higher education institutions, students participating in the activities described in subsection (1) of this section shall be considered to be acting within the course and scope of state employment duties for purposes of ORS 30.260 to 30.300. [2001 c.370 Â§2]

Â Â Â Â Â  30.265 Scope of liability of public body, officers, employees and agents; liability in nuclear incident. (1) Subject to the limitations of ORS 30.260 to 30.300, every public body is subject to action or suit for its torts and those of its officers, employees and agents acting within the scope of their employment or duties, whether arising out of a governmental or proprietary function or while operating a motor vehicle in a ridesharing arrangement authorized under ORS 276.598. The sole cause of action for any tort of officers, employees or agents of a public body acting within the scope of their employment or duties and eligible for representation and indemnification under ORS 30.285 or 30.287 shall be an action against the public body only. The remedy provided by ORS 30.260 to 30.300 is exclusive of any other action or suit against any such officer, employee or agent of a public body whose act or omission within the scope of the officer's, employee's or agent's employment or duties gives rise to the action or suit. No other form of civil action or suit shall be permitted. If an action or suit is filed against an officer, employee or agent of a public body, on appropriate motion the public body shall be substituted as the only defendant.

Â Â Â Â Â  (2) Every public body is immune from liability for any claim for injury to or death of any person or injury to property resulting from an act or omission of an officer, employee or agent of a public body when such officer, employee or agent is immune from liability.

Â Â Â Â Â  (3) Every public body and its officers, employees and agents acting within the scope of their employment or duties, or while operating a motor vehicle in a ridesharing arrangement authorized under ORS 276.598, are immune from liability for:

Â Â Â Â Â  (a) Any claim for injury to or death of any person covered by any workers' compensation law.

Â Â Â Â Â  (b) Any claim in connection with the assessment and collection of taxes.

Â Â Â Â Â  (c) Any claim based upon the performance of or the failure to exercise or perform a discretionary function or duty, whether or not the discretion is abused.

Â Â Â Â Â  (d) Any claim that is limited or barred by the provisions of any other statute, including but not limited to any statute of ultimate repose.

Â Â Â Â Â  (e) Any claim arising out of riot, civil commotion or mob action or out of any act or omission in connection with the prevention of any of the foregoing.

Â Â Â Â Â  (f) Any claim arising out of an act done or omitted under apparent authority of a law, resolution, rule or regulation that is unconstitutional, invalid or inapplicable except to the extent that they would have been liable had the law, resolution, rule or regulation been constitutional, valid and applicable, unless such act was done or omitted in bad faith or with malice.

Â Â Â Â Â  (4) Subsection (1) of this section applies to any action of any officer, employee or agent of the state relating to a nuclear incident, whether or not the officer, employee or agent is acting within the scope of employment, and provided the nuclear incident is covered by an insurance or indemnity agreement under 42 U.S.C. 2210.

Â Â Â Â Â  (5) Subsection (3)(c) of this section does not apply to any discretionary act that is found to be the cause or partial cause of a nuclear incident covered by an insurance or indemnity agreement under the provisions of 42 U.S.C. 2210, including but not limited to road design and route selection. [1967 c.627 Â§Â§2,3,10; 1969 c.429 Â§1; 1975 c.609 Â§12; 1977 c.823 Â§2; 1981 c.490 Â§4; 1985 c.731 Â§31; 1987 c.705 Â§7; 1991 c.861 Â§1; 2005 c.22 Â§19]

Â Â Â Â Â  30.266 [1977 c.781 Â§2; 1981 c.109 Â§2; 1985 c.731 Â§20; 1989 c.873 Â§1; repealed by 1991 c.756 Â§5]

Â Â Â Â Â  30.267 Liability for certain medical treatment at Oregon Health and Science University facilities. (1) For the purposes of ORS 30.260 to 30.300, all services constituting patient care, including, but not limited to, inpatient care, outpatient care and all forms of consultation, that are provided on the Oregon Health and Science University campus or in any Oregon Health and Science University clinic are within the scope of their state employment or duties when performed by:

Â Â Â Â Â  (a) Salaried physicians or dentists employed at any full-time equivalent by the Oregon Health and Science University;

Â Â Â Â Â  (b) Nonsalaried or courtesy physicians or dentists affiliated with the Oregon Health and Science University;

Â Â Â Â Â  (c) Medical, dental or nursing students or trainees affiliated with the Oregon Health and Science University;

Â Â Â Â Â  (d) Volunteer physicians or dentists affiliated with the Oregon Health and Science University; or

Â Â Â Â Â  (e) Any nurses, students, orderlies, volunteers, aides or employees of the Oregon Health and Science University.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) "Nonsalaried or courtesy physician or dentist" means a physician or dentist who receives a fee or other compensation for those services constituting patient care which are within the scope of state employment or duties under this section. The term does not include a physician or dentist described under subsection (1)(a) of this section.

Â Â Â Â Â  (b) "Volunteer physician or dentist" means a physician or dentist who does not receive a salary, fee or other compensation for those services constituting patient care which are within the scope of state employment or duties under this section. [1977 c.851 Â§2]

Â Â Â Â Â  30.268 Liability for certain medical treatment at facilities other than Oregon Health and Science University. (1) For the purposes of ORS 30.260 to 30.300, all services constituting patient care, including, but not limited to, inpatient care, outpatient care and all forms of consultation that are provided at a location other than the Oregon Health and Science University campus or one of the Oregon Health and Science University clinics are within the scope of state employment or duties when:

Â Â Â Â Â  (a) Provided by members of the Oregon Health and Science University faculty or staff, Oregon Health and Science University students under prior written express authorization from the president of the Oregon Health and Science University or a representative of the president to provide those services at that location;

Â Â Â Â Â  (b) The services provided are within the scope of the express authorization; and

Â Â Â Â Â  (c) The Oregon Health and Science University:

Â Â Â Â Â  (A) Derives revenue in a similar amount or percentage as it would for care rendered on the Oregon Health and Science University campus or at an Oregon Health and Science University clinic; or

Â Â Â Â Â  (B) Is performing a salaried, nonfee-generating or volunteer public community or nonfee-generating educational service by providing the services.

Â Â Â Â Â  (2) For the purposes of ORS 30.260 to 30.300, services constituting patient care that are provided at a location other than the Oregon Health and Science University campus or one of the Oregon Health and Science University clinics are not within the scope of state employment or duties when:

Â Â Â Â Â  (a) Such services constitute an exclusively private relationship between the patient and a person described in subsection (1)(a) of this section; and

Â Â Â Â Â  (b) The requirements of subsection (1)(b) and (c) of this section are not met. [1977 c.851 Â§3; 1995 c.84 Â§1]

Â Â Â Â Â  30.270 Amount of liability. (1) Liability of any public body or its officers, employees or agents acting within the scope of their employment or duties on claims within the scope of ORS 30.260 to 30.300 shall not exceed:

Â Â Â Â Â  (a) $50,000 to any claimant for any number of claims for damage to or destruction of property, including consequential damages, arising out of a single accident or occurrence.

Â Â Â Â Â  (b) $100,000 to any claimant as general and special damages for all other claims arising out of a single accident or occurrence unless those damages exceed $100,000, in which case the claimant may recover additional special damages, but in no event shall the total award of special damages exceed $100,000.

Â Â Â Â Â  (c) $500,000 for any number of claims arising out of a single accident or occurrence.

Â Â Â Â Â  (2) No award for damages on any such claim shall include punitive damages. The limitation imposed by this section on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort.

Â Â Â Â Â  (3) Where the amount awarded to or settled upon multiple claimants exceeds $500,000, any party may apply to any circuit court to apportion to each claimant the proper share of the total amount limited by subsection (1) of this section. The share apportioned each claimant shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence.

Â Â Â Â Â  (4) Liability of any public body and one or more of its officers, employees or agents, or two or more officers, employees or agents of a public body, on claims arising out of a single accident or occurrence, shall not exceed in the aggregate the amounts limited by subsection (1) of this section.

Â Â Â Â Â  (5) For any claim arising in connection with a nuclear incident, no provision of this section shall limit the amount of damages recoverable for injuries or death or loss of or damage to property, or loss of use of property as a result of a nuclear incident covered by an insurance or indemnity agreement under 42 U.S.C. 2210. [1967 c.627 Â§4; 1969 c.429 Â§2; 1975 c.609 Â§13; 1987 c.705 Â§8; 1987 c.915 Â§13]

Â Â Â Â Â

Â Â Â Â Â  30.275 Notice of claim; time of notice; time of action. (1) No action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300 shall be maintained unless notice of claim is given as required by this section.

Â Â Â Â Â  (2) Notice of claim shall be given within the following applicable period of time, not including the period, not exceeding 90 days, during which the person injured is unable to give the notice because of the injury or because of minority, incompetency or other incapacity:

Â Â Â Â Â  (a) For wrongful death, within one year after the alleged loss or injury.

Â Â Â Â Â  (b) For all other claims, within 180 days after the alleged loss or injury.

Â Â Â Â Â  (3) Notice of claim required by this section is satisfied by:

Â Â Â Â Â  (a) Formal notice of claim as provided in subsections (4) and (5) of this section;

Â Â Â Â Â  (b) Actual notice of claim as provided in subsection (6) of this section;

Â Â Â Â Â  (c) Commencement of an action on the claim by or on behalf of the claimant within the applicable period of time provided in subsection (2) of this section; or

Â Â Â Â Â  (d) Payment of all or any part of the claim by or on behalf of the public body at any time.

Â Â Â Â Â  (4) Formal notice of claim is a written communication from a claimant or representative of a claimant containing:

Â Â Â Â Â  (a) A statement that a claim for damages is or will be asserted against the public body or an officer, employee or agent of the public body;

Â Â Â Â Â  (b) A description of the time, place and circumstances giving rise to the claim, so far as known to the claimant; and

Â Â Â Â Â  (c) The name of the claimant and the mailing address to which correspondence concerning the claim may be sent.

Â Â Â Â Â  (5) Formal notice of claim shall be given by mail or personal delivery:

Â Â Â Â Â  (a) If the claim is against the state or an officer, employee or agent thereof, to the office of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (b) If the claim is against a local public body or an officer, employee or agent thereof, to the public body at its principal administrative office, to any member of the governing body of the public body, or to an attorney designated by the governing body as its general counsel.

Â Â Â Â Â  (6) Actual notice of claim is any communication by which any individual to whom notice may be given as provided in subsection (5) of this section or any person responsible for administering tort claims on behalf of the public body acquires actual knowledge of the time, place and circumstances giving rise to the claim, where the communication is such that a reasonable person would conclude that a particular person intends to assert a claim against the public body or an officer, employee or agent of the public body. A person responsible for administering tort claims on behalf of a public body is a person who, acting within the scope of the person's responsibility, as an officer, employee or agent of a public body or as an employee or agent of an insurance carrier insuring the public body for risks within the scope of ORS 30.260 to 30.300, engages in investigation, negotiation, adjustment or defense of claims within the scope of ORS 30.260 to 30.300, or in furnishing or accepting forms for claimants to provide claim information, or in supervising any of those activities.

Â Â Â Â Â  (7) In an action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300, the plaintiff has the burden of proving that notice of claim was given as required by this section.

Â Â Â Â Â  (8) The requirement that a notice of claim be given under subsections (1) to (7) of this section does not apply if:

Â Â Â Â Â  (a)(A) The claimant was under the age of 18 years when the acts or omissions giving rise to a claim occurred;

Â Â Â Â Â  (B) The claim is against the Department of Human Services or the Oregon Youth Authority; and

Â Â Â Â Â  (C) The claimant was in the custody of the Department of Human Services pursuant to an order of a juvenile court under ORS 419B.150, 419B.185, 419B.337 or 419B.527, or was in the custody of the Oregon Youth Authority under the provisions of ORS 419C.478, 420.011 or 420A.040, when the acts or omissions giving rise to a claim occurred.

Â Â Â Â Â  (b) The claim is against a private, nonprofit organization that provides public transportation services described under ORS 30.260 (4)(f).

Â Â Â Â Â  (9) Except as provided in ORS 12.120, 12.135 and 659A.875, but notwithstanding any other provision of ORS chapter 12 or other statute providing a limitation on the commencement of an action, an action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300 shall be commenced within two years after the alleged loss or injury. [1967 c.627 Â§5; 1969 c.429 Â§3; 1975 c.604 Â§1a; 1975 c.609 Â§14; 1977 c.823 Â§3; 1979 c.284 Â§64; 1981 c.350 Â§1; 1993 c.500 Â§4; 1993 c.515 Â§1; 2001 c.601 Â§1; 2001 c.621 Â§89; 2005 c.684 Â§2]

Â Â Â Â Â  Note: See first note under 30.261.

Â Â Â Â Â  30.278 Reporting notice of claim of professional negligence to licensing board. When notice is received under ORS 30.275 of a claim of professional negligence against a physician, optometrist, dentist, dental hygienist or naturopath who is acting within the scope of employment by a public body or within the scope of duties as defined by ORS 30.267, the person receiving the notice shall report to the appropriate licensing board, in the same manner as required by ORS 742.400, the information required by ORS 742.400 to be reported by insurers or self-insured associations. [1987 c.774 Â§64]

Â Â Â Â Â  Note: 30.278 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 30 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â

Â Â Â Â Â  30.280 [1967 c.627 Â§6; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  30.282 Local public body insurance; self-insurance program; action against program. (1) The governing body of any local public body may procure insurance against:

Â Â Â Â Â  (a) Tort liability of the public body and its officers, employees and agents acting within the scope of their employment or duties; or

Â Â Â Â Â  (b) Property damage.

Â Â Â Â Â  (2) In addition to, or in lieu of procuring insurance, the governing body may establish a self-insurance program against the tort liability of the public body and its officers, employees and agents or against property damage. If the public body has authority to levy taxes, it may include in its levy an amount sufficient to establish and maintain a self-insurance program on an actuarially sound basis.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, two or more local public bodies may jointly provide by intergovernmental agreement for anything that subsections (1) and (2) of this section authorize individually.

Â Â Â Â Â  (4) As an alternative or in addition to establishment of a self-insurance program or purchase of insurance or both, the governing body of any local public body and the Oregon Department of Administrative Services may contract for payment by the public body to the department of assessments determined by the department to be sufficient, on an actuarially sound basis, to cover the potential liability of the public body and its officers, employees or agents acting within the scope of their employment or duties under ORS 30.260 to 30.300, and costs of administration, or to cover any portion of potential liability, and for payment by the department of valid claims against the public body and its officers, employees and agents acting within the scope of their employment or duties. The department may provide the public body evidence of insurance by issuance of a certificate or policy.

Â Â Â Â Â  (5) Assessments paid to the department under subsection (4) of this section shall be paid into the Insurance Fund created under ORS 278.425, and claims paid and administrative costs incurred under subsection (4) of this section shall be paid out of the Insurance Fund, and moneys in the Insurance Fund are continuously appropriated for those purposes. When notice of any claim is furnished as provided in the agreement, the claim shall be handled and paid, if appropriate, in the same manner as a claim against a state agency, officer, employee or agent, without regard to the amount the local public body has been assessed.

Â Â Â Â Â  (6) A self-insurance program established by three or more public bodies under subsections (2) and (3) of this section is subject to the following requirements:

Â Â Â Â Â  (a) The annual contributions to the program must amount in the aggregate to at least $1 million.

Â Â Â Â Â  (b) The program must provide documentation that defines program benefits and administration.

Â Â Â Â Â  (c) Program contributions and reserves must be held in separate accounts and used for the exclusive benefit of the program.

Â Â Â Â Â  (d) The program must maintain adequate reserves. Reserve adequacy shall be calculated annually with proper actuarial calculations including the following:

Â Â Â Â Â  (A) Known claims, paid and outstanding;

Â Â Â Â Â  (B) Estimate of incurred but not reported claims;

Â Â Â Â Â  (C) Claims handling expenses;

Â Â Â Â Â  (D) Unearned contributions; and

Â Â Â Â Â  (E) A claims trend factor.

Â Â Â Â Â  (e) The program must maintain an unallocated reserve account equal to 25 percent of annual contributions, or $250,000, whichever is greater. As used in this paragraph, "unallocated reserves" means the amount of funds determined by a licensed independent actuary to be greater than what is required to fund outstanding claim liabilities, including an estimate of claims incurred but not reported.

Â Â Â Â Â  (f) The program must make an annual independently audited financial statement available to the participants of the program.

Â Â Â Â Â  (g) The program must maintain adequate excess or reinsurance against the risk of economic loss.

Â Â Â Â Â  (h) The program, a third party administrator or an owner of a third party administrator may not collect commissions or fees from an insurer.

Â Â Â Â Â  (7) A program operated under subsection (6) of this section that fails to meet any of the listed requirements for a period longer than 30 consecutive days shall be dissolved and any unallocated reserves returned in proportional amounts based on the contributions of the public body to the public bodies that established the program within 90 days of the failure.

Â Â Â Â Â  (8) A public body as defined in ORS 30.260 (4)(b), (c) or (d) may bring an action against a program operated under subsection (6) of this section if the program fails to comply with the requirements listed in subsection (6) of this section. [1975 c.609 Â§19; 1977 c.428 Â§1; 1981 c.109 Â§4; 1985 c.731 Â§21; 2005 c.175 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 175, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 30.282 by section 2 of this 2005 Act apply to a self-insurance fund or a self-insurance program established before, on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.175 Â§3]

Â Â Â Â Â  30.285 Public body shall indemnify public officers; procedure for requesting counsel; extent of duty of state; obligation for judgment and attorney fees. (1) The governing body of any public body shall defend, save harmless and indemnify any of its officers, employees and agents, whether elective or appointive, against any tort claim or demand, whether groundless or otherwise, arising out of an alleged act or omission occurring in the performance of duty.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply in case of malfeasance in office or willful or wanton neglect of duty.

Â Â Â Â Â  (3) If any civil action, suit or proceeding is brought against any state officer, employee or agent which on its face falls within the provisions of subsection (1) of this section, or which the state officer, employee or agent asserts to be based in fact upon an alleged act or omission in the performance of duty, the state officer, employee or agent may, after consulting with the Oregon Department of Administrative Services file a written request for counsel with the Attorney General. The Attorney General shall thereupon appear and defend the officer, employee or agent unless after investigation the Attorney General finds that the claim or demand does not arise out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of amounted to malfeasance in office or willful or wanton neglect of duty, in which case the Attorney General shall reject defense of the claim.

Â Â Â Â Â  (4) Any officer, employee or agent of the state against whom a claim within the scope of this section is made shall cooperate fully with the Attorney General and the department in the defense of such claim. If the Attorney General after consulting with the department determines that such officer, employee or agent has not so cooperated or has otherwise acted to prejudice defense of the claim, the Attorney General may at any time reject the defense of the claim.

Â Â Â Â Â  (5) If the Attorney General rejects defense of a claim under subsection (3) of this section or this subsection, no public funds shall be paid in settlement of said claim or in payment of any judgment against such officer, employee or agent. Such action by the Attorney General shall not prejudice the right of the officer, employee or agent to assert and establish an appropriate proceedings that the claim or demand in fact arose out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of did not amount to malfeasance in office or willful or wanton neglect of duty, in which case the officer, employee or agent shall be indemnified against liability and reasonable costs of defending the claim, cost of such indemnification to be a charge against the Insurance Fund established by ORS 278.425.

Â Â Â Â Â  (6) Nothing in subsection (3), (4) or (5) of this section shall be deemed to increase the limits of liability of any public officer, agent or employee under ORS 30.270, or obviate the necessity of compliance with ORS 30.275 by any claimant, nor to affect the liability of the state itself or of any other public officer, agent or employee on any claim arising out of the same accident or occurrence.

Â Â Â Â Â  (7) As used in this section, "state officer, employee or agent" includes district attorneys and deputy district attorneys, special prosecutors and law clerks of the office of district attorney who act in a prosecutorial capacity, but does not include any other employee of the office of district attorney or any employee of the justice or circuit courts whose salary is paid wholly or in part by the county. [1967 c.627 Â§7; 1975 c.609 Â§16; 1981 c.109 Â§5; 1981 c.913 Â§2; 1985 c.731 Â§22; 1987 c.763 Â§1]

Â Â Â Â Â  30.287 Counsel for public officer; when public funds not to be paid in settlement; effect on liability limit; defense by insurer. (1) If any civil action, suit or proceeding is brought against any officer, employee or agent of a local public body other than the state which on its face falls within the provisions of ORS 30.285 (1), or which the officer, employee or agent asserts to be based in fact upon an alleged act or omission in the performance of duty, the officer, employee or agent may file a written request for counsel with the governing body of the public body. The governing body shall thereupon engage counsel to appear and defend the officer, employee or agent unless after investigation it is determined that the claim or demand does not arise out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of amounted to malfeasance in office or willful or wanton neglect of duty, in which case the governing body shall reject defense of the claim.

Â Â Â Â Â  (2) Any officer, employee or agent of a local public body against whom a claim within the scope of this section is made shall cooperate fully with the governing body and counsel in the defense of such claim. If the counsel determines and certifies to the governing body that such officer, employee or agent has not so cooperated or has otherwise acted in prejudice of the defense of the claim, the governing body may at any time reject the defense of the claim.

Â Â Â Â Â  (3) If the governing body rejects defense of a claim under subsection (1) of this section, no public funds shall be paid in settlement of the claim or in payment of any judgment against such officer, employee or agent. Such action by the governing body shall not prejudice the right of the officer, employee or agent to assert and establish in an appropriate proceedings that the claim or demand in fact arose out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of did not amount to malfeasance in office or willful or wanton neglect of duty, in which case the officer, employee or agent shall be indemnified by the public body against liability and reasonable costs of defending the claim.

Â Â Â Â Â  (4) Nothing in subsection (1), (2) or (3) of this section shall be deemed to increase the limits of liability of any public officer, agent or employee under ORS 30.270, or relieve any claimant of the necessity of compliance with ORS 30.275, nor to affect the liability of the local public body itself or of any other public officer, agent or employee on any claim arising out of the same accident or occurrence.

Â Â Â Â Â  (5) The provisions of this section may be superseded to the extent that the claim against the public officer, employee or agent may be defended by any insurer, or may be subject under ORS 30.282 to agreement with the Oregon Department of Administrative Services, in which case the provisions of the policy of insurance or other agreement are applicable. [1975 c.609 Â§20; 1985 c.565 Â§3; 1989 c.1004 Â§1]

Â Â Â Â Â  30.290 Settlement of claims by local public body. The governing body of any local public body may, subject to the provisions of any contract of liability insurance existing, compromise, adjust and settle tort claims against the public body or its officers, employees or agents acting within the scope of their employment for damages under ORS 30.260 to 30.300 and may, subject to procedural requirements imposed by law or other charter, appropriate money for the payment of amounts agreed upon. [1967 c.627 Â§8; 1975 c.609 Â§17; 1989 c.655 Â§1]

Â Â Â Â Â  30.295 Payment of judgment or settlement; remedies for nonpayment; tax levy for payment; installment payments. (1) When a judgment is entered against or a settlement is made by a public body for a claim within the scope of ORS 30.260 to 30.300, including claims against officers, employees or agents required to be indemnified under ORS 30.285, payment shall be made and the same remedies shall apply in case of nonpayment as in the case of other judgments or settlements against the public body except as otherwise provided in this section.

Â Â Â Â Â  (2) If the public body is authorized to levy taxes that could be used to satisfy a judgment or settlement within the scope of ORS 30.260 to 30.300, and it has, by resolution, declared that the following conditions exist, interest shall accrue on the judgment or settlement, but the same shall not be due and payable until after the canvass and certification of an election upon a special tax levy for purposes of satisfying the judgment or settlement:

Â Â Â Â Â  (a) The amount of the judgment or settlement would exceed amounts budgeted for contingencies, tort claims and projected surplus in the current budget;

Â Â Â Â Â  (b) The amount of the judgment or settlement would exceed 10 percent of the total of the next fiscal year's projected revenues that are not restricted as to use, including the maximum amount of general property tax that could be levied without election but excluding any levy for debt service;

Â Â Â Â Â  (c) Payment of the judgment or settlement within less than a certain number of years would seriously impair the ability of the public body to carry out its responsibilities as a unit of government; and

Â Â Â Â Â  (d) The public body has passed an appropriate ordinance or resolution calling a special election to submit to its electors a special levy in an amount sufficient to satisfy the judgment or settlement.

Â Â Â Â Â  (3) A certified copy of the resolution provided for in subsection (2) of this section shall be filed with the clerk of the court in which an order permitting installment payments could be entered.

Â Â Â Â Â  (4) If the public body is not authorized to levy taxes as provided in subsection (2) of this section, and it has, by resolution, declared that the applicable conditions specified in subsection (2)(a) to (c) of this section exist, it may petition for an order permitting installment payments as provided in subsection (6) of this section.

Â Â Â Â Â  (5)(a) The provisions of subsections (2) and (4) of this section do not apply to the State of Oregon.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the conditions specified in subsection (4) of this section exist, the Secretary of State may, under Seal of the State of Oregon, attest thereto in lieu of a resolution, and the State of Oregon may thereafter petition for an order permitting installment payments as provided in subsection (6) of this section.

Â Â Â Â Â  (6) If the procedure specified in subsections (2) to (5) of this section has been followed, and, with respect to public bodies subject to subsection (2) of this section, the tax levy failed, the public body may petition for an order permitting installment payments. The petition shall be filed in the court in which judgment was entered or, if no judgment has been entered, it shall be filed in the circuit court of the judicial district in which the public body has its legal situs. Petitions by the State of Oregon when no judgment has been entered shall be filed in Marion County Circuit Court.

Â Â Â Â Â  (7) The court in which a petition is filed shall order that the judgment or settlement be paid in quarterly, semiannual or annual installments over a period of time not to exceed 10 years. The court shall determine the term of years based upon the ability of the public body to effectively carry out its governmental responsibilities, and shall not allow a longer term than appears reasonably necessary to meet that need. The order permitting installment payments shall provide for annual interest at the judgment rate. [1967 c.627 Â§9; 1977 c.823 Â§4; 2005 c.22 Â§20]

Â Â Â Â Â  30.297 Liability of certain state agencies for damages caused by foster child or youth offender; conditions; exceptions. (1) Notwithstanding ORS 125.235, the Department of Human Services is liable for damages resulting from the intentional torts of a foster child who is residing in:

Â Â Â Â Â  (a) A foster home that has been certified by the department under the provisions of ORS 418.625 to 418.645, even though the child is temporarily absent from that home;

Â Â Â Â Â  (b) An approved home that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815, even though the child is temporarily absent from that home; or

Â Â Â Â Â  (c) A developmental disability child foster home that has been certified by the department under the provisions of ORS 443.830 and 443.835, even though the foster child is temporarily absent from that home.

Â Â Â Â Â  (2) Notwithstanding ORS 125.235, the Oregon Youth Authority is liable for damages resulting from the intentional torts of a youth offender who is residing in a youth offender foster home that has been certified by the authority under the provisions of ORS 420.888 to 420.892, even though the youth offender is temporarily absent from that home.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the liability of the department and the authority under this section is subject to the same requirements and limitations provided in ORS 30.260 to 30.300, and a claim under this section shall be treated as a claim for damages within the scope of ORS 30.260 to 30.300 for the purposes of ORS 278.120.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section:

Â Â Â Â Â  (a) The department and the authority are not liable for any damages arising out of the operation of a motor vehicle by a foster child or youth offender; and

Â Â Â Â Â  (b) The department and the authority are only liable for theft by a foster child or youth offender upon a showing by clear and convincing evidence that the foster child or youth offender committed the theft.

Â Â Â Â Â  (5) For the purposes of this section:

Â Â Â Â Â  (a) "Authority" means the Oregon Youth Authority.

Â Â Â Â Â  (b) "Department" means the Department of Human Services.

Â Â Â Â Â  (c) "Foster child" means:

Â Â Â Â Â  (A) A minor child under the custody or guardianship of the department by reason of appointment pursuant to ORS chapter 125, 419A, 419B or 419C;

Â Â Â Â Â  (B) A minor child under the physical custody of the department pursuant to a voluntary agreement with the parent under ORS 418.015 (1);

Â Â Â Â Â  (C) A minor child placed in a certified foster home, pending hearing, by any person authorized by the department to make that placement;

Â Â Â Â Â  (D) A person under 21 years of age who has been placed in an approved home that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815; or

Â Â Â Â Â  (E) A child residing in a developmental disability child foster home certified under ORS 443.830 and 443.835.

Â Â Â Â Â  (d) "Youth offender" has the meaning given in ORS 419A.004. [1991 c.756 Â§2; 1993 c.33 Â§370; 1995 c.664 Â§76; 1997 c.130 Â§1; 1999 c.316 Â§6; 2001 c.900 Â§10; 2003 c.232 Â§1; 2005 c.374 Â§4]

Â Â Â Â Â  Note: 30.297 and 30.298 were added to and made a part of 30.260 to 30.300 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.298 Liability of certain state agencies to foster parents for injury or damage caused by foster child or youth offender; conditions; limitations. (1) Except as otherwise provided in this section, the Department of Human Services is liable, without regard to fault, for injury to the person of foster parents or damage to the property of foster parents caused by a foster child if the foster child is residing in:

Â Â Â Â Â  (a) A foster home that is maintained by the foster parents and that has been certified by the department under the provisions of ORS 418.625 to 418.645;

Â Â Â Â Â  (b) An approved home that is maintained by the foster parents and that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815; or

Â Â Â Â Â  (c) A developmental disability child foster home that has been certified by the department under the provisions of ORS 443.830 and 443.835.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the Oregon Youth Authority is liable, without regard to fault, for injury to the person of foster parents or damage to the property of foster parents caused by a youth offender if the youth offender resides in a youth offender foster home that is maintained by the foster parents and that has been certified by the authority under the provisions of ORS 420.888 to 420.892.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the liability of the department and of the authority under this section is subject to the same requirements and limitations provided in ORS 30.260 to 30.300, and a claim under this section shall be treated as a claim for damages within the scope of ORS 30.260 to 30.300 for the purposes of ORS 278.120.

Â Â Â Â Â  (4) Notwithstanding ORS 30.260 to 30.300:

Â Â Â Â Â  (a) In no event shall the liability of the department or the authority under this section exceed $5,000 for any number of claims arising out of a single occurrence;

Â Â Â Â Â  (b) The liability of the department and the authority under this section is limited to economic damages, and in no event shall the department or the authority be liable for noneconomic damages;

Â Â Â Â Â  (c) The department and the authority are liable under this section only to the extent the loss is not covered by other insurance; and

Â Â Â Â Â  (d) No claim shall be allowed under this section unless written notice of the claim is delivered to the Oregon Department of Administrative Services within 90 days after the alleged loss or injury.

Â Â Â Â Â  (5) The department and the authority are not liable under this section for:

Â Â Â Â Â  (a) Damage to or destruction of currency, securities or any other intangible property;

Â Â Â Â Â  (b) The unexplained disappearance of any property; or

Â Â Â Â Â  (c) Loss or damage that is due to wear and tear, inherent vice or gradual deterioration.

Â Â Â Â Â  (6) In no event does the liability of the department or the authority under this section for damage to property exceed the difference between the fair market value of the property immediately before its damage or destruction and its fair market value immediately thereafter. The department and the authority are not liable for the costs of any betterments to the property that may be required by code, statute or other law as a condition of repair, replacement or reconstruction.

Â Â Â Â Â  (7) The liability imposed under this section is in addition to that imposed for the intentional torts of a foster child or youth offender under ORS 30.297, but any amounts paid under this section shall reduce any recovery that may be made under ORS 30.297.

Â Â Â Â Â  (8) For the purposes of this section:

Â Â Â Â Â  (a) "Authority" means the Oregon Youth Authority.

Â Â Â Â Â  (b) "Department" means the Department of Human Services.

Â Â Â Â Â  (c) "Economic damages" and "noneconomic damages" have those meanings given in ORS 31.710.

Â Â Â Â Â  (d) "Foster child" has that meaning given in ORS 30.297.

Â Â Â Â Â  (e) "Youth offender" has the meaning given in ORS 419A.004. [1991 c.756 Â§3; 1997 c.130 Â§2; 1999 c.316 Â§11; 2001 c.900 Â§11; 2003 c.232 Â§2; 2005 c.374 Â§5]

Â Â Â Â Â  Note: See note under 30.297.

Â Â Â Â Â  30.300 ORS 30.260 to 30.300 exclusive. ORS 30.260 to 30.300 are exclusive and supersede all home rule charter provisions and conflicting laws and ordinances on the same subject. [1967 c.627 Â§11]

(Certain Retired Physicians)

Â Â Â Â Â  30.302 Certain retired physicians to be considered agents of public bodies. (1) As used in this section, "retired physician" means any person:

Â Â Â Â Â  (a) Who holds a degree of Doctor of Medicine or Doctor of Osteopathy or has met the minimum educational requirements for licensure to practice naturopathic medicine;

Â Â Â Â Â  (b) Who has been licensed and is currently retired in accordance with the provisions of ORS chapter 677 or 685;

Â Â Â Â Â  (c) Who is registered with the Board of Medical Examiners for the State of Oregon as a retired emeritus physician or who complies with the requirements of the Board of Naturopathic Examiners as a retired naturopath;

Â Â Â Â Â  (d) Who registers with the county health officer in the county in which the physician or naturopath practices; and

Â Â Â Â Â  (e) Who provides medical care as a volunteer without compensation solely through referrals from the county health officer specified in paragraph (d) of this subsection.

Â Â Â Â Â  (2) Any retired physician who treats patients pursuant to this section shall be considered to be an agent of a public body for the purposes of ORS 30.260 to 30.300. [1991 c.952 Â§1]

ACTIONS AND SUITS BY AND AGAINST GOVERNMENTAL UNITS AND OFFICIALS

Â Â Â Â Â  30.310 Actions and suits by governmental units. A suit or action may be maintained by the State of Oregon or any county, incorporated city, school district or other public corporation of like character in this state, in its corporate name, upon a cause of suit or action accruing to it in its corporate character, and not otherwise, in the following cases:

Â Â Â Â Â  (1) Upon a contract made with the public corporation.

Â Â Â Â Â  (2) Upon a liability prescribed by law in favor of the public corporation.

Â Â Â Â Â  (3) To recover a penalty or forfeiture given to the public corporation.

Â Â Â Â Â  (4) To recover damages for injury to the corporate rights or property of the public corporation.

Â Â Â Â Â  30.312 Actions by governmental units under federal antitrust laws. The State of Oregon, any city, county, school district, municipal or public corporation, political subdivision of the State of Oregon or any instrumentality thereof, or any agency created by two or more political subdivisions to provide themselves governmental services may bring an action in behalf of itself and others similarly situated for damages under section 4 of the Act of October 15, 1914, ch. 323, as amended prior to January 1, 1965 (38 Stat. 731, 15 U.S.C. 15). [1965 c.465 Â§1; 2005 c.22 Â§21]

Â Â Â Â Â  30.315 Proceedings by cities and counties to enforce ordinances and resolutions. (1) An incorporated city or any county may maintain civil proceedings in courts of this state against any person or property to enforce requirements or prohibitions of its ordinances or resolutions when it seeks:

Â Â Â Â Â  (a) To collect a fee or charge;

Â Â Â Â Â  (b) To enforce a forfeiture;

Â Â Â Â Â  (c) To require or enjoin the performance of an act affecting real property;

Â Â Â Â Â  (d) To enjoin continuance of a violation that has existed for 10 days or more; or

Â Â Â Â Â  (e) To enjoin further commission of a violation that otherwise may result in additional violations of the same or related penal provisions affecting the public morals, health or safety.

Â Â Â Â Â  (2) The remedies provided by this section are supplementary and in addition to those described in ORS 30.310.

Â Â Â Â Â  (3) Nothing in this section shall affect the limitations imposed on cities and counties by ORS 475A.010 (3) and (4). [1961 c.313 Â§2; 1963 c.338 Â§1; 1985 c.626 Â§1; 1989 c.882 Â§Â§1,2]

Â Â Â Â Â  30.320 Contract and other actions and suits against governmental units. A suit or action may be maintained against any county and against the State of Oregon by and through and in the name of the appropriate state agency upon a contract made by the county in its corporate character, or made by such agency and within the scope of its authority; provided, however, that no suit or action may be maintained against any county or the State of Oregon upon a contract relating to the care and maintenance of an inmate or patient of any county or state institution. An action or suit may be maintained against any other public corporation mentioned in ORS 30.310 for an injury to the rights of the plaintiff arising from some act or omission of such other public corporation within the scope of its authority. An action may be maintained against any governmental unit mentioned in ORS 30.310 for liability in tort only as provided in ORS 30.260 to 30.300. An action or suit to quiet title may be maintained against any governmental unit mentioned in ORS 30.310. [Amended by 1959 c.614 Â§1; 1969 c.429 Â§4; 1993 c.289 Â§1]

Â Â Â Â Â  30.330 Contracts of Department of Transportation providing for arbitration. The provisions of ORS 30.310 and 30.320 do not apply to contracts made by the Department of Transportation that provide for arbitration under the provisions of ORS 36.600 to 36.740. [Amended by 2003 c.598 Â§32]

Â Â Â Â Â  30.340 Title of proceedings by or against county; control of proceedings by county court. All actions, suits or proceedings by or against a county shall be in the name of the county, but the county is represented by the county court, which has the power to control the proceeding as if it were plaintiff or defendant, as the case may be.

Â Â Â Â Â

Â Â Â Â Â  30.350 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  30.360 Governmental unit as defendant in actions involving liens on realty. (1) In any suit, action or proceeding brought in any circuit court of this state, affecting the title to real property on which a governmental unit has, or claims to have, a lien, other than a suit, action or proceeding to foreclose tax liens or special improvement liens, the governmental unit may be made a party defendant, and its rights or interests adjudicated. When property has been or is acquired in the name of a governmental unit upon which there are valid, unpaid special improvement liens at the time of the acquisition, the governmental unit may be made a party defendant in a suit to foreclose the lien.

Â Â Â Â Â  (2) In any suit, action or proceeding brought in any circuit court of this state involving the title to real property where a governmental unit has record title to contested real property, the governmental unit may be made a party defendant, and its rights or interests adjudicated.

Â Â Â Â Â  (3) In no event shall any money judgment be rendered or recovery made against a governmental unit in any suit, action or proceeding brought under the provisions of this section.

Â Â Â Â Â  (4) For the purposes of this section, "governmental unit" means the State of Oregon or any county, incorporated city, school district or other public corporation of like character in this state. [Amended by 1959 c.586 Â§1; 1993 c.289 Â§2]

Â Â Â Â Â  30.370 Service of summons on Attorney General; content. In any suit, action or proceeding commenced under the provisions of ORS 30.360 to which the state is made a party, service of summons upon the state shall be made upon the Attorney General. In addition to other required content, any summons served pursuant to this section shall state the state agency involved in the suit, action or proceeding. [Amended by 1959 c.586 Â§2; 1979 c.284 Â§65]

Â Â Â Â Â  30.380 Action by assignee of claim for money illegally charged or exacted. No assignee of any claim against any county, city or municipal corporation of this state or any county, city or municipal officer in this state, for money claimed to have been illegally charged or exacted by such county, city or municipal corporation or such officer, except money collected as taxes or license, or money due on contract, shall have the right to institute or maintain any action or suit for the recovery thereof in any court in this state.

Â Â Â Â Â  30.390 Satisfaction of judgment against public corporation. If judgment is given for the recovery of money or damages against a public corporation mentioned in ORS 30.310, no execution shall issue thereon for the collection of such money or damages, but the judgment shall be satisfied as follows:

Â Â Â Â Â  (1) The party in whose favor the judgment is given may, at any time thereafter, when an execution might issue on a like judgment against a private person, present a certified copy of the judgment document, to the officer of the public corporation who is authorized to draw orders on the treasurer thereof.

Â Â Â Â Â  (2) On the presentation of the copy, the officer shall draw an order on the treasurer for the amount of the judgment, in favor of the party for whom the judgment was given. Thereafter, the order shall be presented for payment, and paid, with like effect and in like manner as other orders upon the treasurer of the public corporation.

Â Â Â Â Â  (3) The certified copy provided for in subsection (1) of this section shall not be furnished by the clerk, unless at the time an execution might issue on the judgment if the same was against a private person, nor until satisfaction of the judgment in respect to such money or damages is acknowledged as in ordinary cases. The clerk shall provide with the copy a memorandum of such acknowledgment of satisfaction and the entry thereof. Unless the memorandum is provided, no order upon the treasurer shall issue thereon. [Amended by 2003 c.576 Â§185]

Â Â Â Â Â  30.395 Settlement of certain claims against municipal corporations; manner of payment. (1) The governing body of any municipal corporation, as defined in ORS 297.405, may compromise, adjust and settle claims other than tort claims against the municipal corporation, its officers, employees or agents acting within the scope of their employment, and may, subject to procedural requirements imposed by law or charter, appropriate money for the payment of amounts agreed upon.

Â Â Â Â Â  (2) When a judgment is entered or a settlement is made pursuant to subsection (1) of this section, payment therefor may be made in the same manner as payment for tort claims under ORS 30.295. [1979 c.630 Â§2; 1987 c.396 Â§1]

Â Â Â Â Â  30.400 Actions by and against public officers in official capacity. An action may be maintained by or against any public officer in this state in an official character, when, as to such cause of action, the officer does not represent any of the public corporations mentioned in ORS 30.310, for any of the causes specified in such section and ORS 30.320. If judgment is given against the officer in such action, it may be enforced against the officer personally, and the amount thereof shall be allowed to the officer in the official accounts of the officer.

Â Â Â Â Â

Â Â Â Â Â  30.402 [1991 c.847 Â§1; renumbered 17.095 in 2003]

INJUNCTIONS BY PUBLIC SERVANT OR PUBLIC SERVANT'S EMPLOYER

Â Â Â Â Â  30.405 Injunction for criminal conduct related to employment or status of public servant. (1) A public servant or the public servant's employer may petition a circuit court for an order enjoining a person who engages in conduct that:

Â Â Â Â Â  (a) Is directed at the public servant;

Â Â Â Â Â  (b) Relates to the public servant's employment or the public servant's status as an elected or appointed public servant; and

Â Â Â Â Â  (c) Constitutes any of the following crimes:

Â Â Â Â Â  (A) Obstructing governmental or judicial administration under ORS 162.235.

Â Â Â Â Â  (B) Assault under ORS 163.160, 163.165, 163.175 or 163.185.

Â Â Â Â Â  (C) Menacing under ORS 163.190.

Â Â Â Â Â  (D) Criminal trespass in the first degree under ORS 164.255.

Â Â Â Â Â  (E) Disorderly conduct under ORS 166.025.

Â Â Â Â Â  (F) Harassment under ORS 166.065.

Â Â Â Â Â  (G) Telephonic harassment under ORS 166.090.

Â Â Â Â Â  (2) The petitioner has the burden of proof by a preponderance of the evidence under subsection (1) of this section. An order issued under this section is valid for one year after entry in the register of the court or until vacated by the court, whichever occurs first.

Â Â Â Â Â  (3) Contempt proceedings against a person who violates an order issued by a circuit court under subsection (1) of this section shall be as provided in ORS 33.055 or 33.065.

Â Â Â Â Â  (4) As used in this section, "public servant" has the meaning given that term in ORS 162.005. [2005 c.158 Â§1]

Â Â Â Â Â  Note: 30.405 and 30.407 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 30 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.407 Request for hearing following issuance of order under ORS 30.405. (1) A person against whom an order is issued under ORS 30.405 may file a request for hearing with the court that issued the order within 30 days after the order is served on the person. A request under this section shall be in writing, shall be signed by the person and shall include the printed name, telephone number and mailing address of the person.

Â Â Â Â Â  (2) Upon the filing of a request under this section, the clerk of the court shall mail a copy of the request to the petitioner in the matter and shall notify the petitioner and the person filing the request of the date and time set for the hearing. [2005 c.158 Â§2]

Â Â Â Â Â  Note: See note under 30.405.

RECOVERY OF FINES AND FORFEITURES

Â Â Â Â Â  30.410 In whose name action brought. Fines and forfeitures may be recovered by an action at law in the name of the officer or person to whom they are by law given, or in the name of the officer or person who by law is authorized to prosecute for them.

Â Â Â Â Â  30.420 Venue of action for forfeiture. Whenever, by law, any property is forfeited to the state, or to any officer for its use, the action for the recovery of such property may be commenced in any county where the defendant may be found, or where such property may be.

Â Â Â Â Â  30.430 Amount of penalty. When an action is commenced for a penalty, which by law is not to exceed a certain amount, the action may be commenced for that amount, and if judgment is given for the plaintiff, it may be for such amount or less, in the discretion of the court, in proportion to the offense.

Â Â Â Â Â  30.440 Judgment by collusion not a bar. A recovery of a judgment for a penalty or forfeiture by collusion between the plaintiff and defendant, with intent to save the defendant, wholly or partially, from the consequences contemplated by law, in case where the penalty or forfeiture is given wholly or partly to the person who prosecutes, shall not bar the recovery of the same by another person.

Â Â Â Â Â  30.450 Disposition of fines and forfeitures. Fines and forfeitures not specially granted or otherwise appropriated by ORS 137.017, or other law, when recovered, shall be paid into the treasury of the proper county. [Amended by 1981 s.s. c.3 Â§110; 1995 c.658 Â§27]

Â Â Â Â Â  30.460 Payment of fines or costs in proceeding to enforce county ordinance or resolution; defendant personally liable. When proceedings are conducted by county hearings officers to enforce requirements or prohibitions of county ordinances or resolutions, if fines or costs are not paid by a defendant within 60 days after payment is ordered, the defendant is personally liable to the county for the amount of the unpaid fines or costs. The county may file and record the order for payment in the County Clerk Lien Record. [1985 c.626 Â§3; 1999 c.1051 Â§241]

VOLUNTEERS TRANSPORTING DISABLED AND OLDER PERSONS

Â Â Â Â Â  30.475 Legislative policy. In enacting ORS 30.480 and 30.485, the Legislative Assembly of the State of Oregon declares:

Â Â Â Â Â  (1) That many disabled persons and older persons, due to disability or age, cannot obtain medical, educational, recreational or other important services or benefits, or pursue daily life activities outside the home, such as shopping or socializing, without transportation and other necessary assistance;

Â Â Â Â Â  (2) That public resources are not adequate to provide dependable transportation to disabled persons and older persons, and that it is in the best interest of this state to encourage volunteers to provide transportation services to Oregon's disabled people and older people;

Â Â Â Â Â  (3) That the threat or fear of personal liability arising from the provision of transportation services to disabled persons and older persons seriously discourages individuals from providing services on a volunteer basis;

Â Â Â Â Â  (4) That the policy of this state is to encourage volunteers to provide such transportation services; and

Â Â Â Â Â  (5) That, therefore, persons who qualify under ORS 30.480 must be protected from the threat of unlimited personal liability arising from the provision of volunteer transportation services, and that ORS 30.475 to 30.485 shall be liberally construed in favor of such persons in order to promote fully the foregoing policies. [1983 c.468 Â§1; 1989 c.224 Â§5]

Â Â Â Â Â  30.480 Limitation on liability of volunteers; conditions. (1) When a provider of volunteer transportation services who is qualified under subsection (3) of this section provides the services under the conditions described in subsection (4) of this section to a person who is disabled or who is 55 years of age or older, the liability of the provider to the person for injury, death or loss arising out of the volunteer transportation services shall be limited as provided in this section. When volunteer transportation services are provided to five or fewer persons at one time, the liability of the provider of the volunteer transportation services shall not exceed the greater of the amount of coverage under the terms of the provider's motor vehicle liability insurance policy, as described in ORS 806.080, or the amounts specified in ORS 806.070 for future responsibility payments for:

Â Â Â Â Â  (a) Bodily injury to or death of any one person to whom the transportation services are provided, in any one accident.

Â Â Â Â Â  (b) Bodily injury to or death of two or more persons to whom the transportation services are provided, in any one accident.

Â Â Â Â Â  (c) Injury to or destruction of the property of one or more persons to whom the transportation services are provided, in any one accident.

Â Â Â Â Â  (2) Notwithstanding the amount specified in subsection (1)(b) of this section by reference to ORS 806.070, if a qualified provider of transportation services provides the services to more than five persons, but not more than 16, at one time who are disabled or who are 55 years of age or older, under the conditions described in subsection (4) of this section, the liability under subsection (1)(b) of this section shall not exceed the greater of the amount of coverage under the terms of the provider's motor vehicle liability insurance policy or $300,000. The limitations on liability provided by ORS 30.475, 30.480 and 30.485 do not apply when volunteer transportation services are provided to 17 or more persons at one time who are disabled or who are 55 years of age or older.

Â Â Â Â Â  (3) The following persons qualify for the limitation on liability under subsections (1) and (2) of this section:

Â Â Â Â Â  (a) The person who provides or sponsors transportation services.

Â Â Â Â Â  (b) The owner of the vehicle in which transportation services are provided.

Â Â Â Â Â  (c) The person who operates the vehicle in which transportation services are provided.

Â Â Â Â Â  (4) The limitation on liability under subsections (1) and (2) of this section applies to a person qualified under subsection (3) of this section only under the following conditions:

Â Â Â Â Â  (a) If the person is an individual, the individual must hold a valid Oregon driver's license.

Â Â Â Â Â  (b) The person must provide the transportation services on a nonprofit and voluntary basis. However, this paragraph does not prohibit a sponsor of transportation services from reimbursing an operator of a private motor vehicle providing the services for actual expenses incurred by the operator. If an operator is paid, that operator is qualified only if operating as an emergency operator.

Â Â Â Â Â  (c) The person providing the transportation services must not receive from the persons using the services any substantial benefit in a material or business sense that is a substantial motivating factor for the transportation. A contribution or donation to the provider of the transportation services other than the operator of the motor vehicle or any mere gratuity or social amenity shall not be a substantial benefit under this paragraph.

Â Â Â Â Â  (d) Except as provided in paragraph (c) of this subsection, the transportation services must be provided without charge to the person using the services.

Â Â Â Â Â  (5) The amounts received by a person who is disabled or 55 years of age or older under the personal injury protection provisions of the insurance coverage of a person who qualifies for the limitation on liability under this section shall not reduce the amount that the person may recover under subsection (1) or (2) of this section.

Â Â Â Â Â  (6) The liability of two or more persons whose liability is limited under this section, on claims arising out of a single accident, shall not exceed in the aggregate the amounts limited by subsection (1) or (2) of this section.

Â Â Â Â Â  (7) This section does not apply in the case of an accident or injury if the accident or injury was intentional on the part of any person who provided the transportation services or if the accident or injury was caused by the person's gross negligence or intoxication. For purposes of this subsection, gross negligence is negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by conscious indifference to or reckless disregard of the rights of others.

Â Â Â Â Â  (8) For purposes of this section, a person is disabled if the person has a physical or mental disability that for the person constitutes or results in a functional limitation to one or more of the following activities: Self-care, ambulation, communication, transportation, education, socialization or employment. [1983 c.468 Â§2; 1985 c.16 Â§443; 1987 c.915 Â§7; 1989 c.224 Â§6]

Â Â Â Â Â  30.485 Apportionment of damages; insurance issues excluded from jury consideration. (1) If the amount awarded by a court to multiple claimants exceeds the total amount limited under ORS 30.480 (1) or (2), the court shall apportion a proper share of that total amount to each claimant to whom ORS 30.480 (1) or (2) applies.

Â Â Â Â Â  (2) If the amount settled upon by multiple claimants exceeds the total amount limited under ORS 30.480 (1) or (2), any party may apply to any circuit court to apportion a proper share of that total amount to each claimant to whom ORS 30.480 (1) or (2) applies.

Â Â Â Â Â  (3) The share apportioned under subsection (1) or (2) of this section to each claimant to whom ORS 30.480 (1) or (2) applies shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence that are made by all claimants to whom ORS 30.480 (1) or (2) applies.

Â Â Â Â Â  (4) Nothing in this section or ORS 30.480 authorizes the issues of insurance coverage or the amount of insurance coverage to be presented to a jury. [1983 c.468 Â§3]

VOLUNTEERS PROVIDING ASSISTANCE OR ADVICE IN RESPONSE TO DISCHARGE OF HAZARDOUS MATERIAL OR RELATING TO COMPLIANCE WITH DISPOSAL LAWS

Â Â Â Â Â  30.490 Definitions for ORS 30.490 to 30.497. As used in ORS 30.490 to 30.497:

Â Â Â Â Â  (1) "Discharge" means any leakage, seepage or any other release of hazardous material.

Â Â Â Â Â  (2) "Hazardous material" means:

Â Â Â Â Â  (a) Hazardous waste as defined in ORS 466.005;

Â Â Â Â Â  (b) Hazardous substances as defined in ORS 453.005;

Â Â Â Â Â  (c) Radioactive waste as defined in ORS 469.300;

Â Â Â Â Â  (d) Uranium mine overburden or uranium mill tailings, mill wastes or mill by-product materials;

Â Â Â Â Â  (e) Radioactive substance as defined in ORS 453.005;

Â Â Â Â Â  (f) Any substance designated by the United States Department of Transportation as hazardous pursuant to the Hazardous Materials Transportation Act, 49 U.S.C. 5101 et seq., P.L. 93-633, as amended; and

Â Â Â Â Â  (g) Any substance that the Environmental Protection Agency designates as hazardous pursuant to:

Â Â Â Â Â  (A) The federal Toxic Substances Control Act, 15 U.S.C. 2601 to 2671; or

Â Â Â Â Â  (B) The federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 to 6992, P.L. 94-580, as amended.

Â Â Â Â Â  (3) "Person" means an individual, corporation, association, firm, partnership, joint stock company or state or local government agency. [1985 c.376 Â§1; 1991 c.480 Â§9; 2005 c.22 Â§22]

Â Â Â Â Â  30.492 Limitation on liability of volunteer providing assistance or advice related to mitigation or cleanup of discharge of hazardous material. (1) Except as provided in ORS 30.495 and 30.497, no person may maintain an action for damages against a person for voluntarily providing assistance or advice directly related to:

Â Â Â Â Â  (a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material; or

Â Â Â Â Â  (b) Preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous material.

Â Â Â Â Â  (2) Except as provided in ORS 30.495 and 30.497, no state or local agency may assess a civil or criminal penalty against a person for voluntarily providing assistance or advice directly related to:

Â Â Â Â Â  (a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material; or

Â Â Â Â Â  (b) Preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous material. [1985 c.376 Â§2]

Â Â Â Â Â  30.495 Exceptions to limitation. The immunity provided in ORS 30.492 shall not apply to any person:

Â Â Â Â Â  (1) Whose act or omission caused in whole or in part the actual or threatened discharge and who would otherwise be liable for the damages; or

Â Â Â Â Â  (2) Who receives compensation other than reimbursement for expenses for the person's service in rendering such assistance or advice. [1985 c.376 Â§3]

Â Â Â Â Â  30.497 When limitation on liability not applicable. Nothing in ORS 30.492 shall be construed to limit or otherwise affect the liability of any person for damages resulting from the person's gross negligence or from the person's reckless, wanton or intentional misconduct. [1985 c.376 Â§4]

Â Â Â Â Â  30.500 Definitions for ORS 30.500 and 30.505. As used in this section and ORS 30.505:

Â Â Â Â Â  (1) "Generator" has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (2) "Person" means an individual, corporation, association, firm, partnership, joint stock company or state or local government agency. [1987 c.332 Â§1]

Â Â Â Â Â  30.505 Limitation on liability of volunteer providing assistance relating to compliance with hazardous waste disposal laws; exceptions. (1) Except as provided in subsection (2) of this section, no person may maintain an action for damages against a person who voluntarily provides assistance, training or advice to a generator directly related to procedures or actions the generator must take to comply with the requirements of state or federal hazardous waste disposal laws.

Â Â Â Â Â  (2) The immunity provided in subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) Any person whose act or omission caused in whole or in part the occurrence resulting in the damages for which the action is brought and who would otherwise be liable for the damages.

Â Â Â Â Â  (b) Any person who receives compensation other than reimbursement for expenses for the person's service in providing such assistance, training or advice.

Â Â Â Â Â  (c) The liability of any person for damages resulting from the person's gross negligence or from the person's reckless, wanton or intentional misconduct.

Â Â Â Â Â  (d) Any activity for which a person is otherwise strictly liable without regard to fault. [1987 c.332 Â§2]

ACTIONS FOR USURPATION OF OFFICE OR FRANCHISE; TO ANNUL CORPORATE EXISTENCE; TO ANNUL LETTERS PATENT

Â Â Â Â Â  30.510 Action for usurpation of office or franchise, forfeiture of office or failure to incorporate. An action at law may be maintained in the name of the state, upon the information of the district attorney, or upon the relation of a private party against the person offending, in the following cases:

Â Â Â Â Â  (1) When any person usurps, intrudes into, or unlawfully holds or exercises any public office, civil or military, or any franchise within this state, or any office in a corporation either public or private, created or formed by or under the authority of this state; or,

Â Â Â Â Â  (2) When any public officer, civil or military, does or suffers an act which, by the provisions of law, makes a forfeiture of the office of the public officer; or,

Â Â Â Â Â  (3) When any association or number of persons acts within this state, as a corporation, without being duly incorporated.

Â Â Â Â Â  30.520 Joinder of defendants. Several persons may be joined as defendants in an action for the causes specified in ORS 30.510 (1), and in such action their respective rights to such office or franchise may be determined.

Â Â Â Â Â  30.530 Determining right of person claiming an office or franchise. Whenever an action is brought against a person for any of the causes specified in ORS 30.510 (1), the district attorney, in addition to the statement of the cause of action, may separately set forth in the complaint the name of the person rightfully entitled to the office or franchise, with a statement of the facts constituting the right of the person thereto. In such case, judgment may be given upon the right of the defendant, and also upon the right of the person so alleged to be entitled, or only upon the right of the defendant, as justice may require.

Â Â Â Â Â  30.540 Rights of person adjudged entitled to office or franchise. If judgment is given upon the right of and in favor of the person alleged in the complaint to be entitled to the office or franchise, the person shall be entitled to the possession and enjoyment of the franchise, or to take upon the person the execution of the office, after qualifying the person therefor as required by law, and to demand and receive the possession of all the books, papers and property belonging thereto.

Â Â Â Â Â  30.550 Action for damages. If judgment is given upon the right of and in favor of the person alleged in the complaint to be entitled to the office or franchise, the person may afterwards maintain an action to recover the damages which the person has sustained by reason of the premises. [Amended by 1973 c.836 Â§320; 1981 c.898 Â§35]

Â Â Â Â Â  30.560 Judgment against usurper; imposition of fine. When a defendant, whether a natural person or a corporation, against whom an action has been commenced for any of the causes specified in ORS 30.510 (1), is determined to be guilty of usurping, or intruding into, or unlawfully holding or exercising any office or franchise, judgment shall be given that such defendant be excluded therefrom. The court may also impose a fine upon the defendant not exceeding $2,000.

Â Â Â Â Â  30.570 Action to annul corporate existence on direction of Governor. An action may be maintained in the name of the state, whenever the Governor shall so direct, against a corporation either public or private, for the purpose of avoiding the Act of incorporation, or an Act renewing or modifying its corporate existence, on the ground that such Act was procured upon some fraudulent suggestion or concealment of a material fact by the persons incorporated, or some of them, or with their knowledge and consent; or for annulling the existence of a corporation formed under any general law of this state, on the ground that such incorporation, or any renewal or modification thereof, was procured in like manner.

Â Â Â Â Â  30.580 Action to annul corporate existence on leave of court. An action may be maintained in the name of the state against a corporation, other than a public one, on leave granted by the court or judge thereof where the action is triable, for the purpose of avoiding the charter or annulling the existence of such corporation, whenever it shall:

Â Â Â Â Â  (1) Offend against any of the provisions of an Act creating, renewing, or modifying such corporation, or the provisions of any general law under which it became incorporated;

Â Â Â Â Â  (2) Violate the provisions of any law, by which such corporation forfeits its charter, by abuse of its powers;

Â Â Â Â Â  (3) Whenever it has forfeited its privileges or franchises, by failure to exercise its powers;

Â Â Â Â Â  (4) Whenever it has done or omitted any act, which amounts to a surrender of its corporate rights, privileges and franchises; or,

Â Â Â Â Â  (5) Whenever it exercises a franchise or privilege not conferred upon it by law.

Â Â Â Â Â  30.590 Judgment against corporation. If it is determined that a corporation, against which an action has been commenced pursuant to ORS 30.570 or 30.580, has forfeited its corporate rights, privileges and franchises, judgment shall be given that the corporation be excluded therefrom, and that the corporation be dissolved.

Â Â Â Â Â  30.600 Action to annul letters patent. An action may be maintained in the name of the state for the purpose of vacating or annulling letters patent, issued by the state, against the person to whom the letters were issued, or those claiming under the person, as to the subject matter thereof, in the following cases:

Â Â Â Â Â  (1) When the letters patent were issued by means of some fraudulent suggestion or concealment of a material fact by the person to whom the letters were issued, or with the knowledge and consent of the person;

Â Â Â Â Â  (2) When the letters patent were issued through mistake or in ignorance of a material fact; or

Â Â Â Â Â  (3) When the patentee, or those claiming under the patentee, have done or omitted an act, in violation of the terms and conditions on which the letters patent were issued, or have by any other means forfeited the interest acquired under the letters. [Amended by 2001 c.104 Â§8]

Â Â Â Â Â  30.610 Prosecutor; verification of pleadings; affidavit for leave of court; relator as coplaintiff. The actions provided for in ORS 30.510 to 30.640 shall be commenced and prosecuted by the district attorney of the district where the same are triable. When the action is upon the relation of a private party, as allowed in ORS 30.510, the pleadings on behalf of the state shall be signed by the relator as if the relator were the plaintiff, or otherwise as provided in ORCP 17; in all other cases the pleadings shall be signed by the district attorney in like manner or otherwise as provided in ORCP 17. When an action can only be commenced by leave, as provided in ORS 30.580, the leave shall be granted when it appears by affidavit that the acts or omissions specified in that section have been done or suffered by the corporation. When an action is commenced on the information of a private person, as allowed in ORS 30.510, having an interest in the question, such person, for all the purposes of the action, and as to the effect of any judgment that may be given therein, shall be deemed a coplaintiff with the state. [Amended by 1979 c.284 Â§66]

Â Â Â Â Â  30.620 Duty of district attorney. When directed by the Governor, as prescribed in ORS 30.570, it shall be the duty of the district attorney to commence the action therein provided for accordingly. In all other actions provided for in ORS 30.510 to 30.640 it shall be the duty of the proper district attorney to commence such action, upon leave given where leave is required, in every case of public interest, whenever the district attorney has reason to believe that a cause of action exists and can be proven, and also for like reasons in every case of private interest only in which satisfactory security is given to the state to indemnify it against the costs and expenses that may be incurred thereby.

Â Â Â Â Â  30.630 Filing copy of judgment with Secretary of State. If judgment is given against a corporation, the effect of which is that the corporation ceases to exist, or whereby any letters patent are determined to be vacated or annulled, it shall be the duty of the district attorney to cause a copy of the judgment to be filed with the Secretary of State. [Amended by 1991 c.111 Â§3]

Â Â Â Â Â  30.640 Enforcement of judgment. A judgment given in any action provided for in ORS 30.510 to 30.640, in respect to costs and disbursements, may be enforced by execution as a judgment which requires the payment of money. [Amended by 1981 c.898 Â§36]

ACTIONS AGAINST PUBLIC BODY BY INMATES

Â Â Â Â Â  30.642 Definitions for ORS 30.642 to 30.650. As used in ORS 30.642 to 30.650:

Â Â Â Â Â  (1) "Action against a public body" means a civil action, appeal or petition for review that names as a defendant a public body, as defined in ORS 30.260, or names as a defendant any officer, employee or agent of a public body, as defined in ORS 30.260. "Action against a public body" does not include petitions for writs of habeas corpus, petitions for writs of mandamus and petitions for post-conviction relief under ORS 138.510 to 138.680.

Â Â Â Â Â  (2) "Correctional facility" means a Department of Corrections institution or a jail.

Â Â Â Â Â  (3) "Inmate" means any person incarcerated or detained in any correctional facility who is accused of, convicted of or sentenced for a violation of criminal law or for the violation of the terms and conditions of pretrial release, probation, parole, post-prison supervision or diversion program. [1999 c.657 Â§1]

Â Â Â Â Â  30.643 Waiver and deferral of fees and costs in action against public body by inmate. (1) If an inmate seeks to file an action against a public body, the fees and court costs of the inmate may be waived or deferred only in the manner provided by this section.

Â Â Â Â Â  (2) Any inmate seeking waiver or deferral of fees or court costs must submit with the application required by ORS 21.605 a certified copy of the inmate's trust account statement for the six-month period immediately preceding the filing of the complaint, petition, notice of appeal or petition for review. The statement must be certified as correct by an official of each correctional facility in which the inmate was confined within the six-month period or by an employee of the Department of Corrections charged with the responsibility of overseeing inmate trust accounts.

Â Â Â Â Â  (3) Upon the filing of a statement under subsection (2) of this section, the court shall review the information in the statement relating to deposits in the inmate's trust account and any other resources available to the inmate. The court may only waive the inmate's fees and court costs if the court determines that the inmate has no funds and will not have funds.

Â Â Â Â Â  (4) If the court makes a determination that an inmate has or will have funds to pay fees and court costs, the court shall require full payment of the filing fees and court costs, or, if funds are not immediately available in the inmate's trust account, shall assess and collect filing fees and court costs as funds become available in the inmate's trust account.

Â Â Â Â Â  (5) On its own motion or on the motion of the public body, the court may review the pleadings of the inmate in an action against a public body at the time a request for waiver or deferral of filing fees or court costs is made. If the court finds that the pleadings fail to state a claim for which relief may be granted, the court may decline to waive or defer filing fees or court costs. The court shall enter a denial of waiver or deferral of fees and costs under this subsection as a limited judgment. Notwithstanding the time established by statute for the commencement of an action, if a limited judgment is entered under this subsection within 30 days of the expiration of the time allowed for commencing the action, the inmate may commence the action not later than 45 days after the judgment is entered. Only one extension of the time allowed for commencing an action may be granted by the court under this section.

Â Â Â Â Â  (6) Nothing in this section shall be construed as preventing an inmate from bringing an action against a public body because the inmate has no assets or means by which to pay the initial partial filing fee as provided under this section. [1999 c.657 Â§2; 2005 c.530 Â§1]

Â Â Â Â Â  30.645 Waiver or deferral of fees after three dismissals of action. (1) Except as provided in subsection (2) of this section, the court may not waive or defer an inmate's fees or court costs under ORS 30.643 if the inmate has, on three or more prior occasions while incarcerated or detained in any correctional facility, filed an action against a public body in a court of this state that was dismissed on the grounds that the action:

Â Â Â Â Â  (a) Was frivolous or malicious;

Â Â Â Â Â  (b) Failed to state a claim upon which relief could be granted; or

Â Â Â Â Â  (c) Sought monetary relief from a defendant who is immune from a claim for monetary relief.

Â Â Â Â Â  (2) The court may waive or defer fees or court costs of an inmate who would not otherwise be eligible for waiver or deferral under subsection (1) of this section if the inmate establishes in the application required by ORS 21.605 that the inmate is in imminent danger of serious physical injury and the action against a public body is needed to seek relief from that danger. [1999 c.657 Â§3]

Â Â Â Â Â  30.646 Payment of costs under judgment against inmate. (1) If an inmate files an action against a public body and a judgment is entered that requires the inmate to pay costs to the public body, the inmate must pay the full amount of the costs ordered.

Â Â Â Â Â  (2) Payment for costs under this section shall be made by deductions from the income credited to the inmate's trust account. [1999 c.657 Â§4]

Â Â Â Â Â  30.647 Dismissal of inmate action during proceedings. (1) If fees or court costs of an inmate have been waived or deferred under ORS 30.643, a court shall dismiss the case if at any time the court determines that the inmate was in fact able to pay fees and court costs at the time the application for waiver or deferral was made under ORS 21.605.

Â Â Â Â Â  (2) If an inmate's fees or court costs have been waived or deferred under ORS 30.643, a court shall dismiss the case if at any time the court determines that each claim in the action, petition or appeal:

Â Â Â Â Â  (a) Is frivolous or malicious;

Â Â Â Â Â  (b) Fails to state a claim upon which relief may be granted, and the court denies leave to amend; or

Â Â Â Â Â  (c) Seeks monetary relief against a defendant who is immune from a claim for monetary relief.

Â Â Â Â Â  (3) Upon appeal of any dismissal under this section, the Court of Appeals on its own motion, or on the motion of the respondent, may summarily affirm the judgment of the trial court, with or without submission of briefs and without oral argument, if the Court of Appeals determines that the appeal does not present a substantial question of law. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny a respondent's motion for summary affirmance under this subsection or may grant the motion if the petitioner does not oppose the motion. A dismissal of an appeal under this subsection constitutes a decision on the merits of the case. [1999 c.657 Â§5]

Â Â Â Â Â  30.650 Award of noneconomic damages in inmate action. Noneconomic damages, as defined in ORS 31.710, may not be awarded to an inmate in an action against a public body unless the inmate has established that the inmate suffered economic damages, as defined in ORS 31.710. [1999 c.657 Â§6]

ACTIONS BASED ON COMPUTER DATE FAILURE

Â Â Â Â Â  30.655 Definitions for ORS 30.655 to 30.665. As used in ORS 30.655 to 30.665:

Â Â Â Â Â  (1) "Computer" means an electronic, magnetic, optical electrochemical or other high-speed data processing device that performs logical, arithmetic or memory functions by the manipulations of electronic or magnetic impulses and includes all input, output, processing, storage or communication facilities that are connected or related to the device. "Computer" includes a component of a computer, such as a microprocessor, memory chip, storage device or input or output device.

Â Â Â Â Â  (2) "Computer date failure" means:

Â Â Â Â Â  (a) The inability of a computer product or computer service to properly handle or process dates of calendar year 1999 or subsequent years; or

Â Â Â Â Â  (b) An incompatibility between:

Â Â Â Â Â  (A) A computer product or computer service; and

Â Â Â Â Â  (B) Any other product, service or electronic data in any form, with respect to the handling or processing of dates of calendar year 1999 or subsequent years.

Â Â Â Â Â  (3) "Computer network" means the interconnection of two or more computers or computer systems by satellite, microwave, line or other communication medium with the capability to transmit information among the computers.

Â Â Â Â Â  (4) "Computer product" includes a computer, computer network, computer program, computer software, computer system or any component of any of those items.

Â Â Â Â Â  (5) "Computer program" means an ordered set of data representing coded instructions or statements that when executed by a computer causes the computer to process data or perform specific functions.

Â Â Â Â Â  (6) "Computer service" means the product of the use of a computer, the information stored in the computer or the personnel supporting the computer, including time, data processing and storage functions.

Â Â Â Â Â  (7) "Computer software" means a set of computer programs, procedures and associated documentation related to the operation of a computer, computer system or computer network.

Â Â Â Â Â  (8) "Computer system" means any combination of a computer or computer network with the documentation, computer software or physical facilities supporting the computer or computer network. [1999 c.810 Â§1]

Â Â Â Â Â  30.656 Action for computer date failure. (1) A person may not bring an action for damages caused by a computer date failure unless the complaint in the action alleges with specificity a material defect in a computer product that caused the computer date failure and that caused the damages that are alleged to have resulted from the computer date failure.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, an action for damages caused by a computer date failure may not be brought by any person later than two years from the date that the person discovered, or in the exercise of reasonable diligence should have discovered, that the computer product or computer service had experienced a computer date failure.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a person must bring an action against a manufacturer or seller of a computer product or computer service for damages caused by a computer date failure no later than eight years after the product or the service was first purchased for use or consumption in this state. This subsection does not apply to a manufacturer or seller that expressly warranted that the product would not experience a computer date failure.

Â Â Â Â Â  (4) If a manufacturer or seller of an item that contains a computer product expressly warranted to a person that the item had a useful safe life longer than eight years, the person must bring an action against the manufacturer or seller for damages caused by a computer date failure before the end of the time period warranted by the manufacturer or seller as the useful safe life of the item. [1999 c.810 Â§2]

Â Â Â Â Â  30.658 Opportunity to cure. (1) Before a claimant may commence an action against a person for damages caused by a computer date failure, the claimant must notify the person of the failure, describe the failure and provide the person a reasonable opportunity to cure the failure or to make restitution.

Â Â Â Â Â  (2) A person given notice under this section must be provided with at least three months to cure the failure or to make restitution.

Â Â Â Â Â  (3) If a claimant commences an action against a defendant for harm caused by a computer date failure without providing the defendant an opportunity to cure the failure or to make restitution, the court shall dismiss the action. [1999 c.810 Â§3]

Â Â Â Â Â  30.660 Affirmative defense; notice and repair. (1) It is an affirmative defense to civil liability for damages caused by a computer date failure that:

Â Â Â Â Â  (a) The defendant notified buyers of the computer product or computer service that the product or service may experience a computer date failure;

Â Â Â Â Â  (b) The defendant offered to repair, replace or upgrade the product or service, or the component that would experience the computer date failure, at no cost to the buyer other than reasonable and customary charges for shipping, handling and installing the items needed to repair, replace or upgrade the product, service or component; and

Â Â Â Â Â  (c) The tendered repair, replacement or upgrade would have avoided the harm caused by the computer date failure.

Â Â Â Â Â  (2) The notice issued under subsection (1) of this section must:

Â Â Â Â Â  (a) Identify the product, service or component supplied by the defendant that could experience a computer date failure; and

Â Â Â Â Â  (b) Explain how the buyer may repair, replace or upgrade the product, service or component if repair, replacement or upgrade is available.

Â Â Â Â Â  (3) Notice under subsection (1) of this section must be sent or published at least three months before the date of the computer date failure and not more than three years before that date.

Â Â Â Â Â  (4) A defendant meets the requirement of notice under subsection (1) of this section if the defendant:

Â Â Â Â Â  (a) Timely delivers the notice to the claimant;

Â Â Â Â Â  (b) Timely sends the notice to all registered buyers by mail, courier, electronic mail or fax to the last known address or fax number provided by the buyer; or

Â Â Â Â Â  (c) Timely publishes the notice on the defendant's Internet site, if the defendant has a site. [1999 c.810 Â§4]

Â Â Â Â Â  30.661 Affirmative defense; reliance. (1) In an action for fraud, misrepresentation, breach of warranty or other similar action based on the alleged falsity or misleading character of a statement relating to the susceptibility of a computer product, computer service or component to computer date failure, it is an affirmative defense to liability for harm caused by a computer date failure that the defendant:

Â Â Â Â Â  (a) Relied on the representation or express warranty of a vendor or supplier of the computer product or computer service who is independent of the defendant that the product, service or component would not experience a computer date failure; and

Â Â Â Â Â  (b) The defendant did not have actual knowledge that the representation or warranty was not true.

Â Â Â Â Â  (2) For the purposes of subsection (1)(a) of this section, a representation by a vendor or supplier of the computer product, computer service or component that a product, service or component is "Year 2000 Compliant" or "Millennium Bug Free" or complies with a computer date standard established by a state or federal regulatory agency or a national or international service organization, or any similar representation, satisfies the condition of a representation or express warranty. [1999 c.810 Â§5]

Â Â Â Â Â  30.662 Affirmative defense; compliance testing. (1) It is an affirmative defense to civil liability for harm caused by a computer date failure of a computer product or computer service that:

Â Â Â Â Â  (a) The defendant examined the product or service to determine if it would experience a computer date failure;

Â Â Â Â Â  (b) The defendant repaired, replaced or upgraded the product or service, or a component of the product or service, identified in the examination as subject to computer date failure;

Â Â Â Â Â  (c) The defendant tested the product or service, or the component of the product or service, after it was repaired to determine if it would experience a computer date failure; and

Â Â Â Â Â  (d) The product or service successfully passed the test.

Â Â Â Â Â  (2) A defendant may satisfy all or part of the requirements of this section through an independent contractor. [1999 c.810 Â§6]

Â Â Â Â Â  30.664 Punitive damages. In an action to recover damages for harm caused by a computer date failure, a court may award punitive damages against a defendant only if the claimant proves by clear and convincing evidence that the defendant acted fraudulently or with malice. [1999 c.810 Â§8]

Â Â Â Â Â  30.665 Applicability. (1) Except as provided in this section, ORS 30.655 to 30.665 apply to any action in which a claimant seeks recovery of damages for harm caused by a computer date failure, regardless of the legal theory or statute on which the action is based, including an action based in tort, contract or breach of an express or implied warranty. ORS 30.655 to 30.665 also apply to any action based on an alleged failure to properly detect, disclose, prevent, report or remedy a computer date failure.

Â Â Â Â Â  (2) ORS 30.655 to 30.665 do not apply to any action to collect workers' compensation benefits under the workers' compensation laws of this state.

Â Â Â Â Â  (3) ORS 30.655 to 30.665 do not create any duty or any cause of action.

Â Â Â Â Â  (4) ORS 30.655 to 30.665 shall not be construed to limit or restrict the right of parties to enter into written agreements on the issues of liability and damages for a computer date failure. ORS 30.655 to 30.665 do not limit the right of parties to recover damages in accordance with the terms of written agreements.

Â Â Â Â Â  (5) ORS 30.655 to 30.665 do not affect the rights or obligations of parties under a contract of insurance. [1999 c.810 Â§9]

Â Â Â Â Â  30.670 [1953 c.495 Â§1; 1973 c.714 Â§1; 2001 c.621 Â§16; renumbered 659A.403 in 2001]

Â Â Â Â Â  30.675 [1953 c.495 Â§2; 1957 c.724 Â§1; 1961 c.247 Â§1; 1973 c.714 Â§2; renumbered 659A.400 in 2001]

Â Â Â Â Â  30.680 [Amended by 1953 c.495 Â§3; 1957 c.724 Â§2; 1973 c.714 Â§3; 1981 c.897 Â§7; 1995 c.618 Â§24; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  30.685 [1973 c.714 Â§14; 2001 c.621 Â§17; renumbered 659A.406 in 2001]

ACTIONS ARISING OUT OF EQUINE ACTIVITIES

Â Â Â Â Â  30.687 Definitions for ORS 30.687 to 30.697. For the purposes of ORS 30.687 to 30.697:

Â Â Â Â Â  (1) "Equine" means a horse, pony, mule, donkey or hinny.

Â Â Â Â Â  (2) "Equine activity" means:

Â Â Â Â Â  (a) Equine shows, fairs, competitions, performances or parades that involve any or all breeds of equines and any of the equine disciplines including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, endurance trail riding and western games and hunting;

Â Â Â Â Â  (b) Equine training, grooming, breeding and teaching activities;

Â Â Â Â Â  (c) Boarding equines;

Â Â Â Â Â  (d) Riding, inspecting or evaluating an equine belonging to another whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine; and

Â Â Â Â Â  (e) Rides, trips, hunts or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor.

Â Â Â Â Â  (3) "Equine activity sponsor" means an individual, group or club, partnership or corporation, whether or not the sponsor is operating for profit or nonprofit, that sponsors, organizes or provides the facilities for an equine activity, including but not limited to pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college sponsored classes and programs, therapeutic riding programs and operators, instructors, and promoters of equine facilities, including but not limited to stables, clubhouses, pony ride strings, fairs and arenas at which the activity is held.

Â Â Â Â Â  (4) "Equine professional" means a person engaged for compensation:

Â Â Â Â Â  (a) In instructing a participant or renting to a participant an equine for the purpose of riding, training, driving, grooming or being a passenger upon the equine; or

Â Â Â Â Â  (b) In renting equipment or tack to a participant.

Â Â Â Â Â  (5) "Participant" means any person, whether amateur or professional, who directly engages in an equine activity, whether or not a fee is paid to participate in the equine activity. "Participant" does not include a spectator at an equine activity or a person who participates in the equine activity but does not ride, train, drive, groom or ride as a passenger upon an equine. [1991 c.864 Â§2; 1995 c.211 Â§2]

Â Â Â Â Â  30.689 Policy. (1) It is the purpose of ORS 30.687 to 30.697 to assist courts and juries to define the circumstances under which those persons responsible for equines may and may not be liable for damages to other persons harmed in the course of equine activities.

Â Â Â Â Â  (2) It is the policy of the State of Oregon that no person shall be liable for damages sustained by another solely as a result of risks inherent in equine activity, insofar as those risks are, or should be, reasonably obvious, expected or necessary to the person injured.

Â Â Â Â Â  (3) It is the policy of the State of Oregon that persons responsible for equines, or responsible for the safety of those persons engaged in equine activities, who are negligent and cause foreseeable injury to a person engaged in those activities, bear responsibility for that injury in accordance with other applicable law. [1991 c.864 Â§1]

Â Â Â Â Â  30.691 Limitations on liability; exceptions. (1) Except as provided in subsection (2) of this section and in ORS 30.693, an equine activity sponsor or an equine professional shall not be liable for an injury to or the death of a participant arising out of riding, training, driving, grooming or riding as a passenger upon an equine and, except as provided in subsection (2) of this section and ORS 30.693, no participant or participant's representative may maintain an action against or recover from an equine activity sponsor or an equine professional for an injury to or the death of a participant arising out of riding, training, driving, grooming or riding as a passenger upon an equine.

Â Â Â Â Â  (2)(a) The provisions of ORS 30.687 to 30.697 do not apply to any injury or death arising out of a race as defined in ORS 462.010.

Â Â Â Â Â  (b) Nothing in subsection (1) of this section shall limit the liability of an equine activity sponsor or an equine professional:

Â Â Â Â Â  (A) If the equine activity sponsor or the equine professional commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that act or omission caused the injury;

Â Â Â Â Â  (B) If the equine activity sponsor or the equine professional intentionally injures the participant;

Â Â Â Â Â  (C) Under the products liability provisions of ORS 30.900 to 30.920; or

Â Â Â Â Â  (D) Under ORS 30.820 or 608.015. [1991 c.864 Â§3]

Â Â Â Â Â  30.693 Additional exceptions to limitations on liability; effect of written release. (1) Except as provided in subsection (2) of this section, nothing in ORS 30.691 shall limit the liability of an equine activity sponsor or an equine professional if the equine activity sponsor or the equine professional:

Â Â Â Â Â  (a) Provided the equipment or tack, failed to make reasonable and prudent inspection of the equipment or tack, and that failure was a cause of the injury to the participant;

Â Â Â Â Â  (b) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to safely ride, train, drive, groom or ride as a passenger upon an equine, to determine the ability of the equine to behave safely with the participant and to determine the ability of the participant to safely manage the particular equine; or

Â Â Â Â Â  (c) Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known to or should have been known to the equine activity sponsor or the equine professional and for which warning signs have not been conspicuously posted.

Â Â Â Â Â  (2) The limitations on liability provided in ORS 30.691 shall apply to an adult participant in the circumstances listed in subsection (1)(b) of this section if the participant, prior to riding, training, driving, grooming or riding as a passenger upon an equine, knowingly executes a release stating that as a condition of participation, the participant waives the right to bring an action against the equine professional or equine activity sponsor for any injury or death arising out of riding, training, driving, grooming or riding as a passenger upon the equine. A release so executed shall be binding upon the adult participant, and no equine professional or equine activity sponsor shall be liable in the circumstances described in subsection (1)(b) of this section except as provided in ORS 30.691 (2). [1991 c.864 Â§4]

Â Â Â Â Â  30.695 Effect of written release on liability of veterinarian or farrier. (1) No veterinarian or farrier shall be liable to any person who assists the veterinarian or farrier in rendering veterinarian or farrier services to an equine if the person, prior to assisting the veterinarian or farrier, executes a release stating that the person rendering assistance waives the right to bring an action against the veterinarian or farrier for any injury or death arising out of assisting in the provision of veterinarian or farrier services. A release so executed shall be enforceable regardless of lack of consideration.

Â Â Â Â Â  (2) A release executed pursuant to this section shall not limit the liability of a veterinarian or farrier for gross negligence or intentional misconduct. [1991 c.864 Â§5]

Â Â Â Â Â  30.697 Effect on workers' compensation benefits. Nothing in ORS 30.687 to 30.695 shall affect the right of any person to any workers' compensation benefits that may be payable by reason of death, injury or other loss. [1991 c.864 Â§6]

Â Â Â Â Â  30.698 [Formerly 30.085; renumbered 31.180 in 2003]

MISCELLANEOUS ACTIONS

Â Â Â Â Â  30.700 [1981 c.670 Â§Â§1,2; repealed by 1997 c.182 Â§1 (30.701 enacted in lieu of 30.700)]

Â Â Â Â Â  30.701 Actions against maker of dishonored check; statutory damages and attorney fees; handling fee. (1) In any action against a maker of a dishonored check, a payee may recover from the maker statutory damages in an amount equal to $100 or triple the amount for which the check is drawn, whichever is greater. Statutory damages awarded under this subsection are in addition to the amount for which the check was drawn and may not exceed by more than $500 the amount for which the check was drawn. The court shall allow reasonable attorney fees at trial and on appeal to the prevailing party in an action on a dishonored check and in any action on a check that is not paid because payment has been stopped.

Â Â Â Â Â  (2) Statutory damages and attorney fees under subsection (1) of this section may be awarded only if the payee made written demand of the maker of the check not less than 30 days before commencing the action and the maker failed to tender to the payee before the commencement of the action an amount of money not less than the amount for which the check was drawn, all interest that has accrued on the check under ORS 82.010 as of the date of demand and any charges imposed under subsection (5) of this section.

Â Â Â Â Â  (3) Statutory damages under subsection (1) of this section shall not be awarded by the court if after the commencement of the action but before trial the defendant tenders to the plaintiff an amount of money equal to the amount for which the check was drawn, all interest that has accrued on the check under ORS 82.010 as of the date of payment, any charges imposed under subsection (5) of this section, costs and disbursements and the plaintiff's reasonable attorney fees incurred as of the date of the tender.

Â Â Â Â Â  (4) If the court or jury determines that the failure of the defendant to satisfy the dishonored check at the time demand was made under subsection (2) of this section was due to economic hardship, the court or jury has the discretion to waive all or part of the statutory damages provided for in subsection (1) of this section. If all or part of the statutory damages are waived under this subsection, judgment shall be entered in favor of the plaintiff for the amount of the dishonored check, all interest that has accrued on the check under ORS 82.010, any charges imposed under subsection (5) of this section, the plaintiff's reasonable attorney fees and costs and disbursements.

Â Â Â Â Â  (5) If a check is dishonored, the payee may collect from the maker a reasonable fee representing the cost of handling and collecting on the check. The total fee for any single check may not exceed $25. Any award of statutory damages under subsection (1) of this section must be reduced by the amount of any charges imposed under this subsection that have been paid by the maker or that are entered as part of the judgment.

Â Â Â Â Â  (6) The provisions of this section apply only to a check that has been dishonored because of a lack of funds or credit to pay the check, because the maker has no account with the drawee or because the maker has stopped payment on the check without good cause. A plaintiff is entitled to the remedies provided by this section without regard to the reasons given by the drawee for dishonoring the check.

Â Â Â Â Â  (7) For the purposes of this section:

Â Â Â Â Â  (a) "Check" means a check, draft or order for the payment of money.

Â Â Â Â Â  (b) "Drawee" has that meaning given in ORS 73.0103.

Â Â Â Â Â  (c) "Payee" means a payee, holder or assignee of a check. [1997 c.182 Â§2 (enacted in lieu of 30.700); 1999 c.707 Â§1]

Â Â Â Â Â  30.710 [Amended by 1961 c.344 Â§103; repealed by 1973 c.640 Â§1]

Â Â Â Â Â  30.715 Successive actions or suits. Successive actions or suits may be maintained upon the same contract or transaction, whenever, after the former action or suit, a new cause of action or suit arises therefrom. [Formerly 11.030]

Â Â Â Â Â

Â Â Â Â Â  30.720 [Repealed by 1973 c.640 Â§1; amended by 1973 c.823 Â§Â§88,155]

Â Â Â Â Â

Â Â Â Â Â  30.725 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â

Â Â Â Â Â  30.730 [Repealed by 1979 c.801 Â§4]

Â Â Â Â Â  30.740 Right of gambling loser to recover double losses. All persons losing money or anything of value at or on any unlawful game described in ORS 167.117, 167.122 and 167.127 shall have a cause of action to recover from the dealer winning the same, or proprietor for whose benefit such game was played or dealt, or such money or thing of value won, twice the amount of the money or double the value of the thing so lost. [Amended by 1971 c.743 Â§308; 1977 c.850 Â§4]

Â Â Â Â Â  30.750 Liability of abstractors. Any person who, after May 24, 1923, certifies to any abstract of title to any land in Oregon, shall be liable for all damages sustained by any person who, in reliance on the correctness thereof, acts thereon with reference to the title of such land, and is damaged in consequence of any errors, omissions or defects therein, regardless of whether the abstract of title was ordered by the person so damaged. Nothing in this section shall be construed to prevent the maker of any abstract of title to land from limiting in the certificate to the abstract the liability of the maker thereunder to any person named in such certificate, but such limitation of liability must be expressly set forth in the certificate.

Â Â Â Â Â

Â Â Â Â Â  30.760 [Amended by 1953 c.565 Â§2; renumbered 30.150]

Â Â Â Â Â  30.765 Liability of parents for tort by child; effect on foster parents. (1) In addition to any other remedy provided by law, the parent or parents of an unemancipated minor child shall be liable for actual damages to person or property caused by any tort intentionally or recklessly committed by such child. However, a parent who is not entitled to legal custody of the minor child at the time of the intentional or reckless tort shall not be liable for such damages.

Â Â Â Â Â  (2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $7,500, payable to the same claimant, for one or more acts.

Â Â Â Â Â  (3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

Â Â Â Â Â  (4) Nothing in subsections (1) to (3) of this section applies to foster parents. [1975 c.712 Â§Â§1,4; 1977 c.419 Â§1; 1991 c.968 Â§5]

Â Â Â Â Â  30.770 [1959 c.310 Â§1; 1965 c.587 Â§1; 1973 c.827 Â§8; repealed by 1975 c.712 Â§5]

Â Â Â Â Â  30.780 Liability for damages caused by gambling. Any person violating ORS 167.108 to 167.164 shall be liable in a civil suit for all damages occasioned thereby. [1959 c.681 Â§3; 1971 c.743 Â§309]

Â Â Â Â Â  30.785 Liability of construction design professional for injuries resulting from failure of employer to comply with safety standards. (1) A construction design professional who is retained to perform professional services on a construction project, or an employee of the construction design professional in the performance of professional services on the construction project, shall not be liable for any injury to a worker on the construction project that is a compensable injury under ORS chapter 656 and that results from the failure of the employer of the worker to comply with safety standards on the construction project unless the construction design professional by contract specifically assumes responsibility for compliance with those safety standards. The immunity provided by this section to a construction design professional shall not apply to the negligent preparation of design plans or specifications.

Â Â Â Â Â  (2) As used in this section, "construction design professional" means an architect, registered landscape architect, professional engineer or professional land surveyor. [1987 c.915 Â§12]

Â Â Â Â Â

Â Â Â Â Â  30.788 Liability of architect, engineer, inspector or building evaluator for emergency relief services. (1) An action for damages arising out of the practice of architecture, as defined in ORS 671.010, may not be maintained by any person against an architect for services rendered by the architect under the provisions of this section.

Â Â Â Â Â  (2) An action for damages arising out of the practice of engineering, as described in ORS 672.007, may not be maintained by any person against an engineer for structural engineering services rendered by the engineer under the provisions of this section.

Â Â Â Â Â  (3) An action for damages arising out of the provision of building code inspections, plan reviews or post-disaster building evaluations may not be maintained by any person against a certified inspector or certified building evaluator if the inspector or building evaluator is providing building code inspections, plan reviews or post-disaster building evaluations under the provisions of this section and the inspector or building evaluator is operating within the scope of the certification.

Â Â Â Â Â  (4) The immunity provided by this section applies only to services that meet all of the following requirements:

Â Â Â Â Â  (a) The services are rendered without compensation.

Â Â Â Â Â  (b) The services are rendered within 60 days after the Governor declares a state of emergency under the provisions of ORS 401.055.

Â Â Â Â Â  (c) The services are rendered to assist in relief efforts arising out of the emergency giving rise to the declaration of emergency.

Â Â Â Â Â  (5) This section does not affect the liability of any architect, engineer, inspector or building evaluator for gross negligence or intentional torts.

Â Â Â Â Â  (6) The immunity provided by this section applies only to:

Â Â Â Â Â  (a) Inspectors certified under ORS 455.715 to 455.740;

Â Â Â Â Â  (b) Building evaluators certified for post-disaster building evaluation by the Department of Consumer and Business Services;

Â Â Â Â Â  (c) Architects who are licensed under ORS 671.010 to 671.220;

Â Â Â Â Â  (d) Engineers who are licensed under ORS 672.002 to 672.325; and

Â Â Â Â Â  (e) Architects and engineers who are licensed under the laws of another state. [1995 c.616 Â§1]

Â Â Â Â Â  30.790 [1963 c.524 Â§Â§1,2; repealed by 1971 c.780 Â§7]

Â Â Â Â Â  30.792 Liability of health care provider or health clinic for volunteer services to charitable corporations. (1) As used in this section:

Â Â Â Â Â  (a) "Charitable corporation" has the meaning given that term in ORS 128.620.

Â Â Â Â Â  (b) "Health care provider" means any person licensed in this state as a practitioner of one or more healing arts as described in ORS 31.740.

Â Â Â Â Â  (c) "Health clinic" means a public health clinic or a health clinic operated by a charitable corporation that provides primarily primary physical health, dental or mental health services to low-income patients without charge or using a sliding fee scale based on the income of the patient.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no person may maintain an action for damages against:

Â Â Â Â Â  (a) A health care provider who voluntarily provides to a charitable corporation any assistance, services or advice directly related to the charitable purposes of the corporation if the assistance, services or advice are within the scope of the license of the health care provider; or

Â Â Â Â Â  (b) A health clinic for the assistance, services or advice provided by a health care provider described in paragraph (a) of this subsection.

Â Â Â Â Â  (3) The immunity provided in this section shall not apply to:

Â Â Â Â Â  (a) Any person who receives compensation other than reimbursement for expenses incurred by the person providing such assistance, services or advice.

Â Â Â Â Â  (b) The liability of any person for damages resulting from the person's gross negligence or from the person's reckless, wanton or intentional misconduct.

Â Â Â Â Â  (c) Any activity for which a person is otherwise strictly liable without regard to fault. [1995 c.616 Â§2; 2005 c.362 Â§2]

Â Â Â Â Â  30.795 [1981 c.690 Â§2; 1985 c.530 Â§4; repealed by 1993 c.196 Â§12]

Â Â Â Â Â  30.800 Liability for emergency medical assistance. (1) As used in this section, "emergency medical assistance" means:

Â Â Â Â Â  (a) Medical or dental care not provided in a place where emergency medical or dental care is regularly available, including but not limited to a hospital, industrial first-aid station or a physician's or dentist's office, given voluntarily and without the expectation of compensation to an injured person who is in need of immediate medical or dental care and under emergency circumstances that suggest that the giving of assistance is the only alternative to death or serious physical after effects; or

Â Â Â Â Â  (b) Medical care provided voluntarily in good faith and without expectation of compensation by a physician licensed by the Board of Medical Examiners for the State of Oregon in the physician's professional capacity as a team physician at a public or private school or college athletic event or as a volunteer physician at other athletic events.

Â Â Â Â Â  (2) No person may maintain an action for damages for injury, death or loss that results from acts or omissions of a person while rendering emergency medical assistance unless it is alleged and proved by the complaining party that the person was grossly negligent in rendering the emergency medical assistance.

Â Â Â Â Â  (3) The giving of emergency medical assistance by a person does not, of itself, establish the relationship of physician and patient, dentist and patient or nurse and patient between the person giving the assistance and the person receiving the assistance insofar as the relationship carries with it any duty to provide or arrange for further medical care for the injured person after the giving of emergency medical assistance. [1967 c.266 Â§Â§1,2; 1973 c.635 Â§1; 1979 c.576 Â§1; 1979 c.731 Â§1; 1983 c.771 Â§1; 1983 c.779 Â§1; 1985 c.428 Â§1; 1989 c.782 Â§35; 1997 c.242 Â§1; 1997 c.751 Â§11]

Â Â Â Â Â  30.801 [1999 c.220 Â§1; repealed by 2005 c.551 Â§8]

Â Â Â Â Â  30.802 Liability for use of automated external defibrillator. (1) As used in this section:

Â Â Â Â Â  (a) "Automated external defibrillator" means an automated external defibrillator approved for sale by the federal Food and Drug Administration.

Â Â Â Â Â  (b) "Public setting" means a location that is:

Â Â Â Â Â  (A) Accessible to members of the general public, employees, visitors and guests, but that is not a private residence;

Â Â Â Â Â  (B) A public school facility as defined in ORS 327.365; or

Â Â Â Â Â  (C) A health club as defined in ORS 431.680.

Â Â Â Â Â  (2) A person may not bring a cause of action against another person for damages for injury, death or loss that result from acts or omissions involving the use, attempted use or nonuse of an automated external defibrillator when the other person:

Â Â Â Â Â  (a) Used or attempted to use an automated external defibrillator;

Â Â Â Â Â  (b) Was present when an automated external defibrillator was used or should have been used;

Â Â Â Â Â  (c) Provided training in the use of an automated external defibrillator;

Â Â Â Â Â  (d) Is a physician and provided services related to the placement or use of an automated external defibrillator; or

Â Â Â Â Â  (e) Possesses or controls one or more automated external defibrillators placed in a public setting and reasonably complied with the following requirements:

Â Â Â Â Â  (A) Maintained, inspected and serviced the automated external defibrillator, the battery for the automated external defibrillator and the electrodes for the automated external defibrillator in accordance with guidelines set forth by the manufacturer.

Â Â Â Â Â  (B) Ensured that a sufficient number of employees received training in the use of an automated external defibrillator so that at least one trained employee may be reasonably expected to be present at the public setting during regular business hours.

Â Â Â Â Â  (C) Stored the automated external defibrillator in a location from which the automated external defibrillator can be quickly retrieved during regular business hours.

Â Â Â Â Â  (D) Clearly indicated the presence and location of each automated external defibrillator.

Â Â Â Â Â  (E) Established a policy to call 9-1-1 to activate the emergency medical services system as soon as practicable after the potential need for the automated external defibrillator is recognized.

Â Â Â Â Â  (3) The immunity provided by this section does not apply if:

Â Â Â Â Â  (a) The person against whom the action is brought acted with gross negligence or with reckless, wanton or intentional misconduct;

Â Â Â Â Â  (b) The use, attempted use or nonuse of an automated external defibrillator occurred at a location where emergency medical care is regularly available; or

Â Â Â Â Â  (c) The person against whom the action is brought possesses or controls one or more automated external defibrillators in a public setting and the person's failure to reasonably comply with the requirements described in subsection (2)(e) of this section caused the alleged injury, death or loss.

Â Â Â Â Â  (4) Nothing in this section affects the liability of a manufacturer, designer, developer, distributor or supplier of an automated external defibrillator, or an accessory for an automated external defibrillator, under the provisions of ORS 30.900 to 30.920 or any other applicable state or federal law. [2005 c.551 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 551, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [30.802] applies to causes of action arising on or after the effective date of this 2005 Act [July 20, 2005]. [2005 c.551 Â§2]

Â Â Â Â Â  30.803 Liability of certified emergency medical technician acting as volunteer. No person shall maintain a cause of action for injury, death or loss against any certified emergency medical technician who acts as a volunteer without expectation of compensation, based on a claim of negligence unless the person shows that the injury, death or loss resulted from willful and wanton misconduct or intentional act or omission of the emergency medical technician. [1987 c.915 Â§11]

Â Â Â Â Â  30.805 Liability for emergency medical assistance by government personnel. (1) No person may maintain an action for damages for injury, death or loss that results from acts or omissions in rendering emergency medical assistance unless it is alleged and proved by the complaining party that the acts or omissions violate the standards of reasonable care under the circumstances in which the emergency medical assistance was rendered, if the action is against:

Â Â Â Â Â  (a) The staff person of a governmental agency or other entity if the staff person and the agency or entity are authorized within the scope of their official duties or licenses to provide emergency medical care; or

Â Â Â Â Â  (b) A governmental agency or other entity that employs, trains, supervises or sponsors the staff person.

Â Â Â Â Â  (2) As used in this section, "emergency medical care" means medical care to an injured or ill person who is in need of immediate medical care:

Â Â Â Â Â  (a) Under emergency circumstances that suggest that the giving of assistance is the only alternative to serious physical aftereffects or death;

Â Â Â Â Â  (b) In a place where emergency medical care is not regularly available;

Â Â Â Â Â  (c) In the absence of a personal refusal of such medical care by the injured or ill person or the responsible relative of such person; and

Â Â Â Â Â  (d) Which may include medical care provided through means of radio or telecommunication by a medically trained person, who practices in a hospital as defined in ORS 442.015 and licensed under ORS 441.015 to 441.087, and who is not at the location of the injured or ill person. [1979 c.782 Â§8; 1981 c.693 Â§27; 1985 c.747 Â§48]

Â Â Â Â Â  30.807 Liability for emergency transportation assistance. (1) No person shall maintain an action for damages for injury, death or loss that results from acts or omissions in rendering emergency transportation assistance unless it is alleged and proved by the complaining party that the person rendering emergency transportation assistance was grossly negligent. The provisions of this section apply only to a person who provides emergency transportation assistance without compensation.

Â Â Â Â Â  (2) As used in this section, "emergency transportation assistance" means transportation provided to an injured or ill person who is in need of immediate medical care:

Â Â Â Â Â  (a) Under emergency circumstances that suggest that the giving of assistance is the only alternative to serious physical after-effect or death;

Â Â Â Â Â  (b) From a place where emergency medical care is not regularly available;

Â Â Â Â Â  (c) In the absence of a personal refusal of such assistance by the injured or ill person or the responsible relative of the person; and

Â Â Â Â Â  (d) Which may include directions on the transportation provided through means of radio or telecommunications by a medically trained person who practices in a hospital, as defined in ORS 442.015 and who is not at the location of the injured or ill person. [1987 c.915 Â§10; 1997 c.242 Â§2]

Â Â Â Â Â  30.810 [1969 c.387 Â§1; 1973 c.823 Â§89; renumbered 31.700 in 2003]

Â Â Â Â Â  30.820 Action against seller of drugged horse; attorney fees. In addition to and not in lieu of the penalty provided in ORS 165.825 (2), any person who buys a horse sold in violation of ORS 165.825 (1) may bring an action against the seller for any damages the buyer incurs as a result of the sale. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1971 c.175 Â§3; 1981 c.897 Â§8; 1995 c.618 Â§25]

Â Â Â Â Â  30.822 Action for theft of or injury to search and rescue animal or therapy animal; attorney fees. (1) In addition to and not in lieu of any other penalty provided by state law, the owner of a search and rescue animal or a therapy animal, as defined in ORS 167.352, may bring an action for economic and noneconomic damages against any person who steals or, without provocation, attacks the search and rescue animal or therapy animal. The owner may also bring an action for such damages against the owner of any animal that, without provocation, attacks a search and rescue animal or therapy animal. The action authorized by this subsection may be brought by the owner even if the search and rescue or therapy animal was in the custody or under the supervision of another person when the theft or attack occurred.

Â Â Â Â Â  (2) If the theft of or unprovoked attack on a search and rescue animal or therapy animal described in subsection (1) of this section results in the death of the animal or the animal is not returned or if injuries sustained in the theft or attack prevent the animal from returning to service as a search and rescue animal or therapy animal, the measure of economic damages shall include, but need not be limited to, the replacement value of an equally trained animal, without any differentiation for the age or the experience of the animal.

Â Â Â Â Â  (3) If the theft of or unprovoked attack on a search and rescue animal or therapy animal described in subsection (1) of this section results in injuries from which the animal recovers and returns to service, or if the animal is stolen and is recovered and returns to service, the measure of economic damages shall include, but need not be limited to, the costs of temporary replacement services, veterinary medical expenses and any other costs and expenses incurred by the owner as a result of the theft of or injury to the animal.

Â Â Â Â Â  (4) No cause of action arises under this section if the owner or the person having custody or supervision of the search and rescue animal or therapy animal was committing a criminal or civil trespass at the time of the attack on the animal.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1993 c.312 Â§4; 1995 c.618 Â§26]

Â Â Â Â Â  30.825 Action for unlawful tree spiking; attorney fees. Any person who is damaged by an act prohibited in ORS 164.877 (1) to (3) may bring a civil action to recover damages sustained. A party seeking civil damages under this section may recover upon proof by a preponderance of the evidence of a violation of the provisions of ORS 164.877 (1) to (3). The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.1003 Â§4; 1995 c.618 Â§27]

Â Â Â Â Â  30.830 Action against judicial officer for failure to make certain payments. If any money described in ORS 137.295 that is payable to the Department of Revenue is not paid to the department within the time provided therein, the court or officer who collected the money shall be deemed delinquent in the payment of the money. An action may be maintained in the name of the Department of Revenue, State of Oregon, to recover the unpaid amounts with interest at the legal rate. [1971 c.186 Â§7; 1981 s.s. c.3 Â§111; 1983 c.763 Â§52; 1987 c.905 Â§3a]

Â Â Â Â Â

Â Â Â Â Â  30.840 [1975 c.562 Â§1; renumbered 31.980 in 2003]

Â Â Â Â Â

Â Â Â Â Â  30.850 [1975 c.562 Â§2; renumbered 31.982 in 2003]

Â Â Â Â Â  30.860 Action for trade discrimination; treble damages; attorney fees. (1) No person or governmental entity shall discriminate against, boycott, blacklist, refuse to buy from, sell to or trade with any person because of foreign government imposed or sanctioned discrimination based upon the national origin, race or religion of such person or of such person's partners, members, directors, stockholders, agents, employees, business associates, suppliers or customers.

Â Â Â Â Â  (2) Any person directly injured in business or property by a violation of subsection (1) of this section may sue whoever knowingly practices, or conspires to practice, activities prohibited by subsection (1) of this section, and shall recover threefold the damages sustained. The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court. [1977 c.395 Â§Â§1,2; 1981 c.897 Â§9; 1995 c.618 Â§28]

Â Â Â Â Â  30.862 Action for public investment fraud; attorney fees. (1) Conduct constituting a violation of ORS 30.862 and 162.117 to 162.121 shall give rise to a civil cause of action by the state. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The application of one civil remedy under any provision of ORS 30.862 and 162.117 to 162.121 shall not preclude the application of any other remedy, civil or criminal, under ORS 30.862 and 162.117 to 162.121 or under any other provision of law. Civil remedies under ORS 30.862 and 162.117 to 162.121 are supplemental and not mutually exclusive. [1993 c.768 Â§4; 1995 c.618 Â§29]

Â Â Â Â Â  30.864 Action for disclosure of certain education records; limitation of action; attorney fees. (1) Any person claiming to be aggrieved by the reckless disclosure of personally identifiable information from a student's education records as prohibited by rules of the State Board of Education or the State Board of Higher Education may file a civil action in circuit court for equitable relief or, subject to the terms and conditions of ORS 30.265 to 30.300, for damages, or both. The court may order such other relief as may be appropriate.

Â Â Â Â Â  (2) The action authorized by this section shall be filed within two years of the alleged unlawful disclosure.

Â Â Â Â Â  (3) In an action brought under this section, the court may allow the prevailing party costs, disbursements and reasonable attorney fees. [1993 c.806 Â§8; 1995 c.618 Â§30]

Â Â Â Â Â  30.865 Action for invasion of personal privacy; attorney fees. (1) A plaintiff has a cause of action for invasion of personal privacy if the plaintiff establishes any of the following:

Â Â Â Â Â  (a) The defendant knowingly made or recorded a photograph, motion picture, videotape or other visual recording of the plaintiff in a state of nudity without the consent of the plaintiff, and at the time the visual recording was made or recorded the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

Â Â Â Â Â  (b) For the purpose of arousing or gratifying the sexual desire of the defendant, the defendant was in a location to observe the plaintiff in a state of nudity without the consent of the plaintiff, and the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

Â Â Â Â Â  (c) For the purpose of arousing or gratifying the sexual desire of any person, the defendant knowingly:

Â Â Â Â Â  (A) Made or recorded a photograph, motion picture, videotape or other visual recording of an intimate area of the plaintiff without the consent of the plaintiff; or

Â Â Â Â Â  (B) Viewed an intimate area of the plaintiff without the consent of the plaintiff.

Â Â Â Â Â  (d) Without the consent of the plaintiff, the defendant disseminated a photograph, motion picture, videotape or other visual recording of the plaintiff in a state of nudity, and the defendant knew that at the time the visual recording was made or recorded the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

Â Â Â Â Â  (2) A plaintiff who prevails in a cause of action for invasion of personal privacy under this section is entitled to receive:

Â Â Â Â Â  (a) Compensatory damages; and

Â Â Â Â Â  (b) Reasonable attorney fees.

Â Â Â Â Â  (3) An action under this section must be commenced not later than two years after the conduct that gives rise to a claim for relief occurred.

Â Â Â Â Â  (4) The remedy provided by this section is in addition to, and not in lieu of, any other claim for relief that may be available to a plaintiff by reason of conduct of a defendant described in subsection (1) of this section.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) "Intimate area" means:

Â Â Â Â Â  (A) Undergarments that are being worn by a person, are covered by clothing and are intended to be protected from being seen; and

Â Â Â Â Â  (B) Any of the following that are covered by clothing and are intended to be protected from being seen:

Â Â Â Â Â  (i) Genitals;

Â Â Â Â Â  (ii) Pubic areas; or

Â Â Â Â Â  (iii) Female breasts below the point immediately above the top of the areola.

Â Â Â Â Â  (b) "Made or recorded a photograph, motion picture, videotape or other visual recording" includes, but is not limited to, making or recording or employing, authorizing, permitting, compelling or inducing another person to make or record a photograph, motion picture, videotape or other visual recording.

Â Â Â Â Â  (c) "Nudity" means uncovered, or less than opaquely covered, post-pubescent human genitals, pubic areas or a post-pubescent human female breast below a point immediately above the top of the areola. "Nudity" includes a partial state of nudity.

Â Â Â Â Â  (d) "Places and circumstances where the plaintiff has a reasonable expectation of personal privacy" includes, but is not limited to, a bathroom, dressing room, locker room that includes an enclosed area for dressing or showering, tanning booth and any area where a person undresses in an enclosed space that is not open to public view.

Â Â Â Â Â  (e) "Public view" means that an area can be readily seen and that a person within the area can be distinguished by normal unaided vision when viewed from a public place as defined in ORS 161.015. [2005 c.544 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 544, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [30.865] applies only to conduct that occurs on or after the effective date of this 2005 Act [July 15, 2005]. [2005 c.544 Â§2]

Â Â Â Â Â  30.866 Action for issuance or violation of stalking protective order; attorney fees. (1) A person may bring a civil action in a circuit court for a court's stalking protective order or for damages, or both, against a person if:

Â Â Â Â Â  (a) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that person's immediate family or household thereby alarming or coercing the other person;

Â Â Â Â Â  (b) It is objectively reasonable for a person in the victim's situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim's immediate family or household.

Â Â Â Â Â  (2) At the time the petition is filed, the court, upon a finding of probable cause based on the allegations in the petition, shall enter a temporary court's stalking protective order that may include, but is not limited to, all contact listed in ORS 163.730. The petition and the temporary order shall be served upon the respondent with an order requiring the respondent to personally appear before the court to show cause why the temporary order should not be continued for an indefinite period.

Â Â Â Â Â  (3)(a) At the hearing, whether or not the respondent appears, the court may continue the hearing for up to 30 days or may proceed to enter a court's stalking protective order and take other action as provided in ORS 163.738.

Â Â Â Â Â  (b) If respondent fails to appear after being served as required by subsection (2) of this section, the court may issue a warrant of arrest as provided in ORS 133.110 in order to ensure the appearance of the respondent in court.

Â Â Â Â Â  (4) The plaintiff may recover:

Â Â Â Â Â  (a) Both special and general damages, including damages for emotional distress;

Â Â Â Â Â  (b) Punitive damages; and

Â Â Â Â Â  (c) Reasonable attorney fees and costs.

Â Â Â Â Â  (5) The court may enter an order under this section against a minor respondent without appointment of a guardian ad litem.

Â Â Â Â Â  (6) An action under this section must be commenced within two years of the conduct giving rise to the claim.

Â Â Â Â Â  (7) Proof of the claim shall be by a preponderance of the evidence.

Â Â Â Â Â  (8) The remedy provided by this section is in addition to any other remedy, civil or criminal, provided by law for the conduct giving rise to the claim.

Â Â Â Â Â  (9) No filing fee, service fee or hearing fee shall be charged for a proceeding under this section if a court's stalking order is the only relief sought.

Â Â Â Â Â  (10) If the respondent was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the respondent's ability to possess firearms and ammunition or engage in activities involving firearms.

Â Â Â Â Â  (11) ORS 163.741 applies to protective orders issued under this section.

Â Â Â Â Â  (12) Except for purposes of impeachment, a statement made by the respondent at a hearing under this section may not be used as evidence in a prosecution for stalking as defined in ORS 163.732 or for violating a court's stalking protective order as defined in ORS 163.750. [1993 c.626 Â§9; 1995 c.353 Â§6; 1999 c.1052 Â§4; 2003 c.292 Â§3]

Â Â Â Â Â  Note: Definitions for 30.866 are found in 163.730.

Â Â Â Â Â  30.868 Civil damages for custodial interference; attorney fees. (1) Any of the following persons may bring a civil action to secure damages against any and all persons whose actions are unlawful under ORS 163.257 (1)(a):

Â Â Â Â Â  (a) A person who is 18 years of age or older and who has been taken, enticed or kept in violation of ORS 163.257 (1)(a); or

Â Â Â Â Â  (b) A person whose custodial rights have been interfered with if, by reason of the interference:

Â Â Â Â Â  (A) The person has reasonably and in good faith reported a person missing to any city, county or state police agency; or

Â Â Â Â Â  (B) A defendant in the action has been charged with a violation of ORS 163.257 (1)(a).

Â Â Â Â Â  (2) An entry of judgment or a certified copy of a judgment against the defendant for a violation of ORS 163.257 (1)(a) is prima facie evidence of liability if the plaintiff was injured by the defendant's unlawful action under the conviction.

Â Â Â Â Â  (3)(a) For purposes of this section, a public or private entity that provides counseling and shelter services to victims of domestic violence is not considered to have violated ORS 163.257 (1)(a) if the entity provides counseling or shelter services to a person who violates ORS 163.257 (1)(a).

Â Â Â Â Â  (b) As used in this subsection, "victim of domestic violence" means an individual against whom domestic violence, as defined in ORS 135.230, 181.610, 411.117 or 657.176, has been committed.

Â Â Â Â Â  (4) Bringing an action under this section does not prevent the prosecution of any criminal action under ORS 163.257.

Â Â Â Â Â  (5) A person bringing an action under this section must establish by a preponderance of the evidence that a violation of ORS 163.257 (1)(a) has occurred.

Â Â Â Â Â  (6) It is an affirmative defense to civil liability for an action under this section that the defendant reasonably and in good faith believed that the defendant's violation of ORS 163.257 (1)(a) was necessary to preserve the physical safety of:

Â Â Â Â Â  (a) The defendant;

Â Â Â Â Â  (b) The person who was taken, enticed or kept in violation of ORS 163.257 (1)(a); or

Â Â Â Â Â  (c) The parent or guardian of the person who was taken, enticed or kept in violation of ORS 163.257 (1)(a).

Â Â Â Â Â  (7)(a) If the person taken, enticed or kept in violation of ORS 163.257 (1)(a) is under 18 years of age at the time an action is brought under this section, the court may:

Â Â Â Â Â  (A) Appoint an attorney who is licensed to practice law in Oregon to act as guardian ad litem for the person; and

Â Â Â Â Â  (B) Appoint one of the following persons to provide counseling services to the person:

Â Â Â Â Â  (i) A psychiatrist.

Â Â Â Â Â  (ii) A psychologist licensed under ORS 675.010 to 675.150.

Â Â Â Â Â  (iii) A clinical social worker licensed under ORS 675.510 to 675.600.

Â Â Â Â Â  (iv) A professional counselor or marriage and family therapist licensed under ORS 675.715.

Â Â Â Â Â  (b) The court may assess against the parties all costs of the attorney or person providing counseling services appointed under this subsection.

Â Â Â Â Â  (8) If an action is brought under this section by a person described under subsection (1)(b) of this section and a party shows good cause that it is appropriate to do so, the court may order the parties to obtain counseling directed toward educating the parties on the impact that the parties' conflict has on the person taken, enticed or kept in violation of ORS 163.257 (1)(a). The court may assess against the parties all costs of obtaining counseling ordered under this subsection.

Â Â Â Â Â  (9) Upon prevailing in an action under this section, the plaintiff may recover:

Â Â Â Â Â  (a) Special and general damages, including damages for emotional distress; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (10) The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (11)(a) Notwithstanding ORS 12.110, 12.115, 12.117 or 12.160, an action under this section must be commenced within six years after the violation of ORS 163.257 (1)(a). An action under this section accruing while the person who is entitled to bring the action is under 18 years of age must be commenced not more than six years after that person attains 18 years of age.

Â Â Â Â Â  (b) The period of limitation does not run during any time when the person taken, enticed or kept in violation of ORS 163.257 (1)(a) is removed from this state as a result of the defendant's actions in violation of ORS 163.257 (1)(a). [2005 c.841 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 841, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [30.868] applies to causes of action arising on or after the effective date of this 2005 Act [September 2, 2005]. [2005 c.841 Â§2]

Â Â Â Â Â  30.870 Definitions for ORS 30.870 and 30.875. As used in this section and ORS 30.875:

Â Â Â Â Â  (1) "Agricultural produce" means any plant including, but not limited to, trees, or animals, kept, grown or raised upon real property, and the products of those plants and animals.

Â Â Â Â Â  (2) "Mercantile establishment" means any place where merchandise is displayed, held or offered for sale, either at retail or wholesale.

Â Â Â Â Â  (3) "Merchandise" means all things movable and capable of manual delivery.

Â Â Â Â Â  (4) "Owner" means any person who owns or operates a mercantile establishment or farm, or the agents or employees of that person. [1979 c.592 Â§1; 1981 c.716 Â§5]

Â Â Â Â Â  30.875 Civil damages for shoplifting or taking of agricultural produce. (1) An adult or an emancipated minor who takes possession of any merchandise displayed or offered for sale by any mercantile establishment, or who takes from any real property any agricultural produce kept, grown or raised on the property for purposes of sale, without the consent of the owner and with the intention of converting such merchandise or produce to the individual's own use without having paid the purchase price thereof, or who alters the price indicia of such merchandise, shall be civilly liable to the owner for actual damages, for a penalty to the owner in the amount of the retail value of the merchandise or produce not to exceed $500, and for an additional penalty to the owner of not less than $100 nor more than $250.

Â Â Â Â Â  (2) The parents having custody of an unemancipated minor who takes possession of any merchandise displayed or offered for sale by any mercantile establishment, or who takes from any real property any agricultural produce kept, grown or raised on the property for purposes of sale, without the consent of the owner, and with the intention of converting such merchandise or produce to the minor's own use without having paid the purchase price thereof, or who alters the price indicia of such merchandise or who engages in conduct described in ORS 164.125, 164.132 or 164.373, shall be civilly liable to the owner for actual damages, for a penalty to the owner in the amount of the retail value of the merchandise or produce not to exceed $250, plus an additional penalty to the owner of not less than $100 nor more than $250. Persons operating a foster home certified under ORS 418.625 to 418.645 are not liable under this subsection for the acts of children not related to them by blood or marriage and under their care.

Â Â Â Â Â  (3) A conviction for theft is not a condition precedent to the maintenance of a civil action under this section.

Â Â Â Â Â  (4) A civil liability under this section is not limited by any other law that limits liability of parents of minor children.

Â Â Â Â Â  (5) An action for recovery of damages under this section may be brought in any court of competent jurisdiction, including the small claims department of a circuit court if the total damages do not exceed the jurisdictional limit of the small claims department.

Â Â Â Â Â  (6) The fact that an owner or seller of merchandise or agricultural produce may bring an action against an individual for damages as provided in this section shall not limit the right of the owner or seller to demand, in writing, that a person who is liable for damages under this section remit said damages prior to the commencement of any legal action.

Â Â Â Â Â  (7) Judgments, but not claims, arising under this section may be assigned.

Â Â Â Â Â  (8) An action under this section may not be brought based on a dishonored check, draft or order for payment of money if an action can be brought on the dishonored check, draft or order under ORS 30.701.

Â Â Â Â Â  (9) An action under this section must be commenced within three years after the merchandise or agricultural produce is taken. [1979 c.592 Â§2; 1981 c.716 Â§6; 1985 c.537 Â§6; 1987 c.907 Â§16; 1995 c.658 Â§28; 1997 c.182 Â§Â§3,4; 1999 c.705 Â§5; 2003 c.324 Â§1]

Â Â Â Â Â  30.876 Treble damages and costs in actions arising out of interference with agricultural research. In any civil action arising out of conduct that would constitute interference with agricultural research under ORS 164.889, the court shall award:

Â Â Â Â Â  (1) Treble the amount of damages claimed to real and personal property; and

Â Â Â Â Â  (2) The costs of repeating experiments including, but not limited to, the costs of replacing records, data, equipment, specimens, labor and materials, if the conduct causes the failure of an experiment in progress or irreparable damage to completed research or experimentation. [2001 c.147 Â§4]

Â Â Â Â Â  30.877 Treble damages and costs in actions arising out of research and animal interference and arising out of interference with livestock production. In any civil action arising out of conduct that would constitute a violation of ORS 167.312 or 167.388, the court shall award treble the amount of damages caused to real or personal property by the violation. In addition, in any civil action arising out of conduct that would constitute a violation of ORS 167.312, the court shall award the costs of repeating experiments, including but not limited to the costs of replacing records, data, equipment, specimens, labor and materials, if the conduct causes the failure of an experiment in progress or irreparable damage to completed research or experimentation. [2001 c.843 Â§1]

Â Â Â Â Â  30.880 [1979 c.842 Â§5a; 1987 c.774 Â§148; 1987 c.915 Â§8; renumbered 278.322 in 2003]

Â Â Â Â Â  30.882 Award of liquidated damages to sports official subjected to offensive physical contact; attorney fees. (1) In addition to, and not in lieu of any other damages that may be claimed, a plaintiff who is a sports official shall receive liquidated damages in an amount not less than $500 but not more than $1,000 in any action in which the plaintiff establishes that:

Â Â Â Â Â  (a) The defendant intentionally subjected the plaintiff to offensive physical contact;

Â Â Â Â Â  (b) The defendant knew that the plaintiff was a sports official at the time the offensive physical contact was made;

Â Â Â Â Â  (c) The offensive physical contact is made while the plaintiff is within, or in the immediate vicinity of, a facility at which the plaintiff serves as a sports official for a sports event; and

Â Â Â Â Â  (d) The offensive physical contact is made while the plaintiff is serving as a sports official or within a brief period of time thereafter.

Â Â Â Â Â  (2) The court shall award reasonable attorney fees to a prevailing plaintiff in an action in which liquidated damages are awarded under this section.

Â Â Â Â Â  (3) An award of liquidated damages under this section is not subject to ORS 31.725, 31.730 or 31.735.

Â Â Â Â Â  (4) As used in this section, "sports official" means a person who:

Â Â Â Â Â  (a) Serves as a referee, umpire, linesman or judge or performs similar functions under a different title; and

Â Â Â Â Â  (b) Is a member of, or registered by, a local, state, regional or national organization that engages in providing education and training in sports officiating. [1999 c.786 Â§1]

Â Â Â Â Â  30.890 Liability of food gleaners, donors and distributors. (1)(a) Notwithstanding any other provision of law, a gleaner or the good-faith donor of any food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization, including but not limited to a food bank, for distribution without charge or on a scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness or intentional conduct of the donor or gleaner.

Â Â Â Â Â  (b) The immunity from civil liability and criminal penalty provided by this section applies regardless of compliance with any laws, rules or ordinances regulating the packaging or labeling of food, and regardless of compliance with any laws, rules or ordinances regulating the storage or handling of the food by the donee after the donation of the food.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization which in good faith receives food, apparently fit for human consumption, and while apparently fit for human consumption distributes it at no charge or on a fee scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages resulting from the condition of the food unless an injury results from the gross negligence, recklessness or intentional conduct of the organization.

Â Â Â Â Â  (3) This section applies to the good-faith donation of food not readily marketable due to appearance, freshness, grade, surplus or other considerations but does not restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) "Donor" includes any person who operates a restaurant or other food establishment licensed or regulated by law.

Â Â Â Â Â  (b) "Food" means any food whether or not it may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition, including but not limited to fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables, and foods that have been packaged, canned, refrigerated, freeze-dried or frozen.

Â Â Â Â Â  (c) "Food bank" means a surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.

Â Â Â Â Â  (d) "Gleaner" means a person that harvests for free distribution an agricultural crop that has been donated by the owner. [1979 c.265 Â§1; 1989 c.808 Â§1]

Â Â Â Â Â  30.892 Liability of donors and distributors of general merchandise and household items. (1) Notwithstanding any other provision of law, the good-faith donor of any general merchandise or household item, apparently fit for use to a bona fide charitable or nonprofit organization for distribution without charge or on a fee scale reflecting ability to pay, or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages arising from the condition of the general merchandise or household item, unless an injury is caused by the gross negligence, recklessness or intentional conduct of the donor.

Â Â Â Â Â  (2) The immunity from civil liability and criminal penalty provided by this section applies regardless of compliance with any laws, rules or ordinances regulating the packaging or labeling of general merchandise or household items, and regardless of compliance with any laws, rules or ordinances regulating the storage or handling of the general merchandise or household items by the donee after the donation.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization which in good faith receives general merchandise or household items, apparently fit for use, and while apparently still fit for use, distributes the merchandise or items at no charge or on a fee scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages resulting from the condition of the general merchandise or household items, unless an injury results from the gross negligence, recklessness or intentional conduct of the organization.

Â Â Â Â Â  (4) This section applies to the good-faith donation of general merchandise or household items not readily marketable due to appearance, grade, surplus or considerations other than safety but does not restrict the authority of any appropriate agency to regulate or ban the use of such general merchandise or household items. The immunity from civil liability and criminal penalty provided by this section shall not apply if the general merchandise or household item is resold by either the donee or any other person. This section does not affect the liability of a manufacturer for products that are subject to a current or future safety recall whether such recall is initiated by the manufacturer or at the request of the state or federal government, nor shall this section affect the liability of a manufacturer under ORS 30.900 to 30.920.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) "Donor" includes all of the following, without regard to who is the owner of the general merchandise or household item at the time of the donation:

Â Â Â Â Â  (A) A general merchandiser;

Â Â Â Â Â  (B) A retail establishment;

Â Â Â Â Â  (C) A wholesaler; and

Â Â Â Â Â  (D) A manufacturer.

Â Â Â Â Â  (b) "General merchandise or household item" means any item sold as general merchandise for household use, including but not limited to items sold in the following categories: Toiletries, cosmetics, domestics, electronics, sporting goods, clothing, toys, small appliances, personal care appliances, housewares, household chemicals, hardware, paint, sundries, plumbing, garden supplies, automotive, school supplies, pet food, pet supplies, over-the-counter drugs or vitamins, or other items of merchandise commonly sold in a retail or general merchandising establishment. [1989 c.1012 Â§2]

Â Â Â Â Â  30.895 [1987 c.774 Â§11; renumbered 31.230 in 2003]

PRODUCT LIABILITY ACTIONS

Â Â Â Â Â  30.900 "Product liability civil action" defined. As used in ORS 30.900 to 30.920, "product liability civil action" means a civil action brought against a manufacturer, distributor, seller or lessor of a product for damages for personal injury, death or property damage arising out of:

Â Â Â Â Â  (1) Any design, inspection, testing, manufacturing or other defect in a product;

Â Â Â Â Â  (2) Any failure to warn regarding a product; or

Â Â Â Â Â  (3) Any failure to properly instruct in the use of a product. [1977 c.843 Â§1]

Â Â Â Â Â  30.905 Time limitation for commencement of action. (1) Except as provided in ORS 30.907 and 30.908 (1) to (4), a product liability civil action may not be brought for any death, personal injury or property damage that is caused by a product and that occurs more than eight years after the date on which the product was first purchased for use or consumption.

Â Â Â Â Â  (2) Except as provided in ORS 30.907 and 30.908 (1) to (4), a product liability civil action for personal injury or property damage must be commenced not later than the earlier of:

Â Â Â Â Â  (a) Two years after the date on which the plaintiff discovers, or reasonably should have discovered, the personal injury or property damage and the causal relationship between the injury or damage and the product, or the causal relationship between the injury or damage and the conduct of the defendant; or

Â Â Â Â Â  (b) Ten years after the date on which the product was first purchased for use or consumption.

Â Â Â Â Â  (3) Except as provided in ORS 30.907 and 30.908 (1) to (4), a product liability civil action for death must be commenced not later than the earlier of:

Â Â Â Â Â  (a) The limitation provided by ORS 30.020; or

Â Â Â Â Â  (b) Ten years after the date on which the product was first purchased for use or consumption. [1977 c.843 Â§3; 1983 c.143 Â§1; 1987 c.4 Â§1; 1993 c.259 Â§6; 2003 c.768 Â§1]

Â Â Â Â Â

Â Â Â Â Â  30.907 Action for damages from asbestos-related disease; limitations. (1) A product liability civil action for damages resulting from asbestos-related disease shall be commenced not later than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the disease and the cause thereof.

Â Â Â Â Â  (2) A product liability civil action may not be brought against a contractor, as defined in ORS 701.005, for damages resulting from asbestos-related disease if the contractor:

Â Â Â Â Â  (a) Used or installed products containing asbestos pursuant to plans, specifications or directions prepared for a project by or on behalf of the owner of the project;

Â Â Â Â Â  (b) Is not the manufacturer or distributor of the products containing asbestos; and

Â Â Â Â Â  (c) Did not furnish the products containing asbestos independent of the provision of labor.

Â Â Â Â Â  (3) Subsection (2) of this section does not affect a plaintiff's ability to bring a product liability civil action against a contractor if:

Â Â Â Â Â  (a) The contractor substituted a product containing asbestos on a project when the plans, specifications or directions for the project prepared by or on behalf of the owner did not specify the use or installation of a product containing asbestos; and

Â Â Â Â Â  (b) The owner or the owner's representative did not expressly direct or consent to the substitution of the product containing asbestos. [1987 c.4 Â§3; 2005 c.740 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 740, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 30.907 by section 1 of this 2005 Act apply to all causes of action for damages resulting from asbestos-related disease, whether the cause of action arises before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The amendments to ORS 30.907 by section 1 of this 2005 Act do not apply to any civil action commenced as described in ORS 12.020 before the effective date of this 2005 Act. [2005 c.740 Â§2]

Â Â Â Â Â  30.908 Action arising out of injury from breast implants; limitations. (1) Notwithstanding ORS 30.020, a product liability civil action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component must be commenced not later than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered:

Â Â Â Â Â  (a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

Â Â Â Â Â  (b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

Â Â Â Â Â  (c) All other elements required to establish plaintiff's claim for relief.

Â Â Â Â Â  (2) A product liability civil action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 30.905 or any other statute of repose in Oregon Revised Statutes.

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

Â Â Â Â Â  (a) The decedent;

Â Â Â Â Â  (b) The personal representative for the decedent; or

Â Â Â Â Â  (c) Any person for whose benefit the action could be brought.

Â Â Â Â Â  (4) Subsections (1) to (4) of this section do not apply to a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component, and the person shall remain subject to the limitations on actions imposed by ORS 30.020 and 30.905, if:

Â Â Â Â Â  (a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

Â Â Â Â Â  (b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

Â Â Â Â Â  (5) A physician licensed pursuant to ORS chapter 677 is not a manufacturer, distributor, seller or lessor of a breast implant for the purposes of ORS 30.900 to 30.920 if the implant is provided by the physician to a patient as part of a medical implant procedure.

Â Â Â Â Â  (6) A health care facility licensed under ORS chapter 442 is not a manufacturer, distributor, seller or lessor of a breast implant for the purposes of ORS 30.900 to 30.920 if the implant is provided by the facility to a patient as part of a medical implant procedure. [1993 c.259 Â§Â§4,5]

Â Â Â Â Â  30.910 Product disputably presumed not unreasonably dangerous. It is a disputable presumption in a products liability civil action that a product as manufactured and sold or leased is not unreasonably dangerous for its intended use. [1977 c.843 Â§2]

Â Â Â Â Â  30.915 Defenses. It shall be a defense to a product liability civil action that an alteration or modification of a product occurred under the following circumstances:

Â Â Â Â Â  (1) The alteration or modification was made without the consent of or was made not in accordance with the instructions or specifications of the manufacturer, distributor, seller or lessor;

Â Â Â Â Â  (2) The alteration or modification was a substantial contributing factor to the personal injury, death or property damage; and

Â Â Â Â Â  (3) If the alteration or modification was reasonably foreseeable, the manufacturer, distributor, seller or lessor gave adequate warning. [1977 c.843 Â§4]

Â Â Â Â Â  30.920 When seller or lessor of product liable; effect of liability rule. (1) One who sells or leases any product in a defective condition unreasonably dangerous to the user or consumer or to the property of the user or consumer is subject to liability for physical harm or damage to property caused by that condition, if:

Â Â Â Â Â  (a) The seller or lessor is engaged in the business of selling or leasing such a product; and

Â Â Â Â Â  (b) The product is expected to and does reach the user or consumer without substantial change in the condition in which it is sold or leased.

Â Â Â Â Â  (2) The rule stated in subsection (1) of this section shall apply, even though:

Â Â Â Â Â  (a) The seller or lessor has exercised all possible care in the preparation and sale or lease of the product; and

Â Â Â Â Â  (b) The user, consumer or injured party has not purchased or leased the product from or entered into any contractual relations with the seller or lessor.

Â Â Â Â Â  (3) It is the intent of the Legislative Assembly that the rule stated in subsections (1) and (2) of this section shall be construed in accordance with the Restatement (Second) of Torts sec. 402A, Comments a to m (1965). All references in these comments to sale, sell, selling or seller shall be construed to include lease, leases, leasing and lessor.

Â Â Â Â Â  (4) Nothing in this section shall be construed to limit the rights and liabilities of sellers and lessors under principles of common law negligence or under ORS chapter 72. [1979 c.866 Â§2]

Â Â Â Â Â  30.925 Punitive damages. (1) In a product liability civil action, punitive damages shall not be recoverable except as provided in ORS 31.730.

Â Â Â Â Â  (2) Punitive damages, if any, shall be determined and awarded based upon the following criteria:

Â Â Â Â Â  (a) The likelihood at the time that serious harm would arise from the defendant's misconduct;

Â Â Â Â Â  (b) The degree of the defendant's awareness of that likelihood;

Â Â Â Â Â  (c) The profitability of the defendant's misconduct;

Â Â Â Â Â  (d) The duration of the misconduct and any concealment of it;

Â Â Â Â Â  (e) The attitude and conduct of the defendant upon discovery of the misconduct;

Â Â Â Â Â  (f) The financial condition of the defendant; and

Â Â Â Â Â  (g) The total deterrent effect of other punishment imposed upon the defendant as a result of the misconduct, including, but not limited to, punitive damage awards to persons in situations similar to the claimant's and the severity of criminal penalties to which the defendant has been or may be subjected. [1979 c.866 Â§3; 1995 c.688 Â§4]

Â Â Â Â Â

Â Â Â Â Â  30.927 When manufacturer of drug not liable for punitive damages; exceptions. (1) Where a drug allegedly caused the plaintiff harm, the manufacturer of the drug shall not be liable for punitive damages if the drug product alleged to have caused the harm:

Â Â Â Â Â  (a) Was manufactured and labeled in relevant and material respects in accordance with the terms of an approval or license issued by the federal Food and Drug Administration under the Federal Food, Drug and Cosmetic Act or the Public Health Service Act; or

Â Â Â Â Â  (b) Is generally recognized as safe and effective pursuant to conditions established by the federal Food and Drug Administration and applicable regulations, including packaging and labeling regulations.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the plaintiff proves, in accordance with the standard of proof set forth in ORS 30.925 (1), that the defendant, either before or after making the drug available for public use, knowingly in violation of applicable federal Food and Drug Administration regulations withheld from or misrepresented to the agency or prescribing physician information known to be material and relevant to the harm which the plaintiff allegedly suffered.

Â Â Â Â Â  (3) Nothing contained in this section bars an award of punitive damages where a manufacturer of a drug intentionally fails to conduct a recall required by a valid order of a federal or state agency authorized by statute to require such a recall.

Â Â Â Â Â  (4) For the purposes of this section, the term "drug" has the meaning given to the term in section 1201 (g)(1) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 321 (g)(1). [1987 c.774 Â§5]

FARMING AND FOREST PRACTICES

Â Â Â Â Â  30.930 Definitions for ORS 30.930 to 30.947. As used in ORS 30.930 to 30.947:

Â Â Â Â Â  (1) "Farm" means any facility, including the land, buildings, watercourses and appurtenances thereto, used in the commercial production of crops, nursery stock, livestock, poultry, livestock products, poultry products, vermiculture products or the propagation and raising of nursery stock.

Â Â Â Â Â  (2) "Farming practice" means a mode of operation on a farm that:

Â Â Â Â Â  (a) Is or may be used on a farm of a similar nature;

Â Â Â Â Â  (b) Is a generally accepted, reasonable and prudent method for the operation of the farm to obtain a profit in money;

Â Â Â Â Â  (c) Is or may become a generally accepted, reasonable and prudent method in conjunction with farm use;

Â Â Â Â Â  (d) Complies with applicable laws; and

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner.

Â Â Â Â Â  (3) "Forestland" means land that is used for the growing and harvesting of forest tree species.

Â Â Â Â Â  (4) "Forest practice" means a mode of operation on forestland that:

Â Â Â Â Â  (a) Is or may be used on forestland of similar nature;

Â Â Â Â Â  (b) Is a generally accepted, reasonable and prudent method of complying with ORS 527.610 to 527.770 and the rules adopted pursuant thereto;

Â Â Â Â Â  (c) Is or may become a generally accepted, reasonable and prudent method in conjunction with forestland;

Â Â Â Â Â  (d) Complies with applicable laws;

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner; and

Â Â Â Â Â  (f) May include, but is not limited to, site preparation, timber harvest, slash disposal, road construction and maintenance, tree planting, precommercial thinning, release, fertilization, animal damage control and insect and disease control.

Â Â Â Â Â  (5) "Pesticide" has the meaning given that term in ORS 634.006. [1981 c.716 Â§1; 1983 c.730 Â§1; 1993 c.792 Â§32; 1995 c.703 Â§1; 2005 c.657 Â§2]

Â Â Â Â Â  30.931 Transport or movement of equipment, device, vehicle or livestock as farming or forest practice. Notwithstanding ORS 30.930, if the activities are conducted in a reasonable and prudent manner, the transport or movement of any equipment, device or vehicle used in conjunction with a farming practice or a forest practice on a public road or movement of livestock on a public road is a farming or forest practice under ORS 30.930 to 30.947. [1995 c.703 Â§9]

Â Â Â Â Â  30.932 Definition of "nuisance" or "trespass." As used in ORS 30.930 to 30.947, "nuisance" or "trespass" includes but is not limited to actions or claims based on noise, vibration, odors, smoke, dust, mist from irrigation, use of pesticides and use of crop production substances. [1993 c.792 Â§33; 1995 c.703 Â§2]

Â Â Â Â Â  30.933 Legislative findings; policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Farming and forest practices are critical to the economic welfare of this state.

Â Â Â Â Â  (b) The expansion of residential and urban uses on and near lands zoned or used for agriculture or production of forest products may give rise to conflicts between resource and nonresource activities.

Â Â Â Â Â  (c) In the interest of the continued welfare of the state, farming and forest practices must be protected from legal actions that may be intended to limit, or have the effect of limiting, farming and forest practices.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state that:

Â Â Â Â Â  (a) Farming practices on lands zoned for farm use must be protected.

Â Â Â Â Â  (b) Forest practices on lands zoned for the production of forest products must be protected.

Â Â Â Â Â  (c) Persons who locate on or near an area zoned for farm or forest use must accept the conditions commonly associated with living in that particular setting.

Â Â Â Â Â  (d) Certain private rights of action and the authority of local governments and special districts to declare farming and forest practices to be nuisances or trespass must be limited because such claims for relief and local government ordinances are inconsistent with land use policies, including policies set forth in ORS 215.243, and have adverse effects on the continuation of farming and forest practices and the full use of the resource base of this state. [1993 c.792 Â§31]

Â Â Â Â Â  30.934 Prohibition on local laws that make forest practice a nuisance or trespass; exceptions. (1) Any local government or special district ordinance or regulation now in effect or subsequently adopted that makes a forest practice a nuisance or trespass or provides for its abatement as a nuisance or trespass is invalid with respect to forest practices for which no claim or action is allowed under ORS 30.936 or 30.937.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) City rules, regulations or ordinances adopted in accordance with ORS 527.722; or

Â Â Â Â Â  (b) Any forest practice conducted in violation of a solar energy easement that complies with ORS 105.880 to 105.890. [1993 c.792 Â§38]

Â Â Â Â Â  30.935 Prohibition on local laws that make farm practice a nuisance or trespass. Any local government or special district ordinance or regulation now in effect or subsequently adopted that makes a farm practice a nuisance or trespass or provides for its abatement as a nuisance or trespass is invalid with respect to that farm practice for which no action or claim is allowed under ORS 30.936 or 30.937. [1981 c.716 Â§2; 1985 c.565 Â§4; 1993 c.792 Â§37]

Â Â Â Â Â  30.936 Immunity from private action based on farming or forest practice on certain lands; exceptions. (1) No farming or forest practice on lands zoned for farm or forest use shall give rise to any private right of action or claim for relief based on nuisance or trespass.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a right of action or claim for relief for:

Â Â Â Â Â  (a) Damage to commercial agricultural products; or

Â Â Â Â Â  (b) Death or serious physical injury as defined in ORS 161.015.

Â Â Â Â Â  (3) Subsection (1) of this section applies regardless of whether the farming or forest practice has undergone any change or interruption. [1993 c.792 Â§34; 1995 c.547 Â§8; 1995 c.703 Â§3; 2001 c.401 Â§1]

Â Â Â Â Â  30.937 Immunity from private action based on farming or forest practice allowed as preexisting nonconforming use; exceptions. (1) No farming or forest practice allowed as a preexisting nonconforming use shall give rise to any private right of action or claim for relief based on nuisance or trespass.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a right of action or claim for relief for:

Â Â Â Â Â  (a) Damage to commercial agricultural products; or

Â Â Â Â Â  (b) Death or serious physical injury as defined in ORS 161.015.

Â Â Â Â Â  (3) Subsection (1) of this section applies only where a farming or forest practice existed before the conflicting nonfarm or nonforest use of real property that gave rise to the right of action or claim for relief.

Â Â Â Â Â  (4) Subsection (1) of this section applies only where a farming or forest practice has not significantly increased in size or intensity from November 4, 1993, or the date on which the applicable urban growth boundary is changed to include the subject farming or forest practice within its limits, whichever is later. [1993 c.792 Â§35; 1995 c.703 Â§4]

Â Â Â Â Â  30.938 Attorney fees and costs. In any action or claim for relief alleging nuisance or trespass and arising from a practice that is alleged by either party to be a farming or forest practice, the prevailing party shall be entitled to judgment for reasonable attorney fees and costs incurred at trial and on appeal. [1993 c.792 Â§36]

Â Â Â Â Â  30.939 When use of pesticide considered farming or forest practice. (1) Notwithstanding ORS 30.930 (2), the use of a pesticide shall be considered to be a farming practice for purposes of ORS 30.930 to 30.947, if the use of the pesticide:

Â Â Â Â Â  (a) Is or may be used on a farm of a similar nature;

Â Â Â Â Â  (b) Is a reasonable and prudent method for the operation of the farm to obtain a profit in money;

Â Â Â Â Â  (c) Is or may become customarily utilized in conjunction with farm use;

Â Â Â Â Â  (d) Complies with applicable laws; and

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner.

Â Â Â Â Â  (2) Notwithstanding ORS 30.930 (4), the use of a pesticide shall be considered to be a forest practice for purposes of ORS 30.930 to 30.947, if the use of the pesticide:

Â Â Â Â Â  (a) Is or may be used on forestland of a similar nature;

Â Â Â Â Â  (b) Is a reasonable and prudent method of complying with ORS 527.610 to 527.770;

Â Â Â Â Â  (c) Is or may become customarily utilized in conjunction with forestland;

Â Â Â Â Â  (d) Complies with applicable laws;

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner; and

Â Â Â Â Â  (f) Includes, but is not limited to, site preparation, timber harvest, slash disposal, road construction and maintenance, tree planting, precommercial thinning, release, fertilization, animal damage control and insect and disease control. [1993 c.792 Â§32a; 1995 c.703 Â§5]

Â Â Â Â Â  30.940 Effect on other remedies. The provisions of ORS 30.930 to 30.947 shall not impair the right of any person or governmental body to pursue any remedy authorized by law that concerns matters other than a nuisance or trespass. [1981 c.716 Â§3; 1985 c.565 Â§5; 1993 c.792 Â§39]

Â Â Â Â Â  30.942 Rules. (1) The State Department of Agriculture may adopt rules to implement the provisions of ORS 30.930 to 30.947.

Â Â Â Â Â  (2) The State Forestry Department may adopt rules to implement the provisions of ORS 30.930 to 30.947. [1993 c.792 Â§41]

Â Â Â Â Â  30.943 Certain agencies not required to investigate complaints based on farming or forest practice. The Department of Environmental Quality, Department of State Lands, State Department of Agriculture or State Forestry Department is not required to investigate complaints if the agency has reason to believe that the complaint is based on practices protected by ORS 30.930 or 30.947. [1995 c.703 Â§8]

Â Â Â Â Â  30.945 [1981 c.716 Â§4; repealed by 1995 c.703 Â§12]

Â Â Â Â Â  30.947 Effect of siting of destination resorts or other nonfarm or nonforest uses. The fact that a comprehensive plan and implementing ordinances allow the siting of destination resorts or other nonfarm or nonforest uses as provided in ORS 30.947, 197.435 to 197.467, 215.213, 215.283 and 215.284, does not in any way affect the provisions of ORS 30.930 to 30.947. [1987 c.886 Â§13; 1995 c.703 Â§6]

Â Â Â Â Â

Â Â Â Â Â  30.950 [1979 c.801 Â§1; 1987 c.774 Â§13; 1997 c.249 Â§19; 1997 c.841 Â§1; 2001 c.534 Â§1; renumbered 471.565 in 2001]

Â Â Â Â Â

Â Â Â Â Â  30.955 [1979 c.801 Â§2; repealed by 1987 c.774 Â§14]

Â Â Â Â Â  30.960 [1979 c.801 Â§3; 1991 c.860 Â§5; 1995 c.618 Â§31; 2001 c.791 Â§5; renumbered 471.567 in 2001]

ACTIONS ARISING OUT OF FOOD-RELATED CONDITION

Â Â Â Â Â  30.961 Actions against sellers of food for food-related condition. (1) As used in this section:

Â Â Â Â Â  (a) "Food" has the meaning given that term in 21 U.S.C. 321, as in effect on January 1, 2006.

Â Â Â Â Â  (b) "Food-related condition" means:

Â Â Â Â Â  (A) Weight gain;

Â Â Â Â Â  (B) Obesity;

Â Â Â Â Â  (C) A health condition associated with weight gain or obesity; or

Â Â Â Â Â  (D) A generally recognized health condition alleged to be caused by, or alleged to likely result from, long-term consumption of food rather than a single instance of consumption of food.

Â Â Â Â Â  (2) A person may not maintain an action for a claim of injury or death caused by a food-related condition against a person involved in the selling of food, as described in ORS 616.210.

Â Â Â Â Â  (3) This section does not apply to a claim that includes as an element of the cause of action that a food-related condition was caused by:

Â Â Â Â Â  (a) Adulterated food, as described in ORS 616.235;

Â Â Â Â Â  (b) Reliance on information about food that has been misbranded, as described in ORS 616.250;

Â Â Â Â Â  (c) Violation of a provision of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as in effect on January 1, 2006, prohibiting adulterated or misbranded food; or

Â Â Â Â Â  (d) Knowing and willful violation of any other state or federal law related to the manufacturing, marketing, distribution, advertisement, labeling or sale of food.

Â Â Â Â Â  (4) A violation of law is knowing and willful for the purposes of subsection (3)(d) of this section if the person engaged in the conduct that constituted the violation with the intent to deceive or injure or with actual knowledge that the conduct was deceptive or injurious.

Â Â Â Â Â  (5) This section does not create any claim, right of action or civil liability. This section does not affect any government agency's statutory authority to enforce laws relating to adulteration or misbranding of food. [2005 c.658 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 658, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [30.961] does not apply to any cause of action for which a civil action was commenced as described by ORS 12.020 before the effective date of this 2005 Act [January 1, 2006]. [2005 c.658 Â§2]

Â Â Â Â Â  30.963 Claim requirements for actions involving food-related conditions. (1) As used in this section:

Â Â Â Â Â  (a) "Food" has the meaning given that term in 21 U.S.C. 321, as in effect on January 1, 2006.

Â Â Â Â Â  (b) "Food-related condition" means:

Â Â Â Â Â  (A) Weight gain;

Â Â Â Â Â  (B) Obesity;

Â Â Â Â Â  (C) A health condition associated with weight gain or obesity; or

Â Â Â Â Â  (D) A generally recognized health condition alleged to be caused by, or alleged to likely result from, long-term consumption of food rather than a single instance of consumption of food.

Â Â Â Â Â  (2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim described in ORS 30.961 (3) must plead with particularity each element of the cause of action, including a description of all of the following:

Â Â Â Â Â  (a) The law that allegedly was violated.

Â Â Â Â Â  (b) The facts that are alleged to constitute a violation of the law identified in paragraph (a) of this subsection.

Â Â Â Â Â  (c) The facts that are alleged to demonstrate that the food-related condition was caused by the violation.

Â Â Â Â Â  (d) If the violation was of a law described in ORS 30.961 (3)(d), facts sufficient to support a reasonable inference that the violation was committed with the intent to deceive or injure or with actual knowledge that the conduct was deceptive or injurious.

Â Â Â Â Â  (3) In any action for a claim of injury or death caused by a food-related condition, a court shall stay all discovery and other proceedings during the pendency of any motion to dismiss. The court, on motion and for good cause shown, shall order that specified discovery be conducted notwithstanding the stay imposed under this subsection. [2005 c.658 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 658, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. Section 3 of this 2005 Act [30.963] applies only to complaints, cross-claims, counterclaims or third-party complaints filed on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.658 Â§4]

SKIING ACTIVITIES

Â Â Â Â Â  30.970 Definitions for ORS 30.970 to 30.990. As used in ORS 30.970 to 30.990:

Â Â Â Â Â  (1) "Inherent risks of skiing" includes, but is not limited to, those dangers or conditions which are an integral part of the sport, such as changing weather conditions, variations or steepness in terrain, snow or ice conditions, surface or subsurface conditions, bare spots, creeks and gullies, forest growth, rocks, stumps, lift towers and other structures and their components, collisions with other skiers and a skier's failure to ski within the skier's own ability.

Â Â Â Â Â  (2) "Injury" means any personal injury or property damage or loss.

Â Â Â Â Â  (3) "Skier" means any person who is in a ski area for the purpose of engaging in the sport of skiing or who rides as a passenger on any ski lift device.

Â Â Â Â Â  (4) "Ski area" means any area designated and maintained by a ski area operator for skiing.

Â Â Â Â Â  (5) "Ski area operator" means those persons, and their agents, officers, employees or representatives, who operate a ski area. [1979 c.665 Â§1]

Â Â Â Â Â  30.975 Skiers assume certain risks. In accordance with ORS 31.600 and notwithstanding ORS 31.620 (2), an individual who engages in the sport of skiing, alpine or nordic, accepts and assumes the inherent risks of skiing insofar as they are reasonably obvious, expected or necessary. [1979 c.665 Â§2]

Â Â Â Â Â  30.980 Notice to ski area operator of injury to skier; injuries resulting in death; statute of limitations; informing skiers of notice requirements. (1) A ski area operator shall be notified of any injury to a skier by registered or certified mail within 180 days after the injury or within 180 days after the skier discovers, or reasonably should have discovered, such injury.

Â Â Â Â Â  (2) When an injury results in a skier's death, the required notice of the injury may be presented to the ski area operator by or on behalf of the personal representative of the deceased, or any person who may, under ORS 30.020, maintain an action for the wrongful death of the skier, within 180 days after the date of the death which resulted from the injury. However, if the skier whose injury resulted in death presented a notice to the ski area operator that would have been sufficient under this section had the skier lived, notice of the death to the ski area operator is not necessary.

Â Â Â Â Â  (3) An action against a ski area operator to recover damages for injuries to a skier shall be commenced within two years of the date of the injuries. However, ORS 12.160 and 12.190 apply to such actions.

Â Â Â Â Â  (4) Failure to give notice as required by this section bars a claim for injuries or wrongful death unless:

Â Â Â Â Â  (a) The ski area operator had knowledge of the injury or death within the 180-day period after its occurrence;

Â Â Â Â Â  (b) The skier or skier's beneficiaries had good cause for failure to give notice as required by this section; or

Â Â Â Â Â  (c) The ski area operator failed to comply with subsection (5) of this section.

Â Â Â Â Â  (5) Ski area operators shall give to skiers, in a manner reasonably calculated to inform, notice of the requirements for notifying a ski area operator of injury and the effect of a failure to provide such notice under this section. [1979 c.665 Â§3]

Â Â Â Â Â  30.985 Duties of skiers; effect of failure to comply. (1) Skiers shall have duties which include but are not limited to the following:

Â Â Â Â Â  (a) Skiers who ski in any area not designated for skiing within the permit area assume the inherent risks thereof.

Â Â Â Â Â  (b) Skiers shall be the sole judges of the limits of their skills and their ability to meet and overcome the inherent risks of skiing and shall maintain reasonable control of speed and course.

Â Â Â Â Â  (c) Skiers shall abide by the directions and instructions of the ski area operator.

Â Â Â Â Â  (d) Skiers shall familiarize themselves with posted information on location and degree of difficulty of trails and slopes to the extent reasonably possible before skiing on any slope or trail.

Â Â Â Â Â  (e) Skiers shall not cross the uphill track of any surface lift except at points clearly designated by the ski area operator.

Â Â Â Â Â  (f) Skiers shall not overtake any other skier except in such a manner as to avoid contact and shall grant the right of way to the overtaken skier.

Â Â Â Â Â  (g) Skiers shall yield to other skiers when entering a trail or starting downhill.

Â Â Â Â Â  (h) Skiers must wear retention straps or other devices to prevent runaway skis.

Â Â Â Â Â  (i) Skiers shall not board rope tows, wire rope tows, j-bars, t-bars, ski lifts or other similar devices unless they have sufficient ability to use the devices, and skiers shall follow any written or verbal instructions that are given regarding the devices.

Â Â Â Â Â  (j) Skiers, when involved in a skiing accident, shall not depart from the ski area without leaving their names and addresses if reasonably possible.

Â Â Â Â Â  (k) A skier who is injured should, if reasonably possible, give notice of the injury to the ski area operator before leaving the ski area.

Â Â Â Â Â  (L) Skiers shall not embark or disembark from a ski lift except at designated areas or by the authority of the ski area operator.

Â Â Â Â Â  (2) Violation of any of the duties of skiers set forth in subsection (1) of this section entitles the ski area operator to withdraw the violator's privilege of skiing. [1979 c.665 Â§4]

Â Â Â Â Â  30.990 Operators required to give skiers notice of duties. Ski area operators shall give notice to skiers of their duties under ORS 30.985 in a manner reasonably calculated to inform

skiers of those duties. [1979 c.665 Â§5]

_______________



Chapter 31

Chapter 31 Â Tort Actions

2005 EDITION

TORT ACTIONS

SPECIAL ACTIONS AND PROCEEDINGS

SPECIAL MOTION TO STRIKE

31.150Â Â Â Â Â Â  Special motion to strike; when available; burden of proof

31.152Â Â Â Â Â Â  Time for filing special motion to strike; discovery; attorney fees

31.155Â Â Â Â Â Â  Exempt actions; substantive law not affected

DEFENSES GENERALLY

31.180Â Â Â Â Â Â  Certain felonious conduct of plaintiff complete defense in tort actions; proof; exceptions

RULES GOVERNING PARTICULAR CLAIMS FOR RELIEF

(Defamation)

31.200Â Â Â Â Â Â  Liability of radio or television station personnel for defamation

31.205Â Â Â Â Â Â  Damages recoverable for defamation by radio, television, motion pictures, newspaper or printed periodical

31.210Â Â Â Â Â Â  When general damages allowed

31.215Â Â Â Â Â Â  Publication of correction or retraction upon demand

31.220Â Â Â Â Â Â  Effect of publication of correction or retraction prior to demand

31.225Â Â Â Â Â Â  Publisher's defenses and privileges not affected

(Wrongful Use of Civil Proceeding)

31.230Â Â Â Â Â Â  Wrongful use of civil proceeding; pleading; procedure

(Actions Against Health Practitioners and Health Care Facilities)

31.250Â Â Â Â Â Â  Mandatory dispute resolution for certain actions against health practitioners and health care facilities

(Actions Against Construction Design Professionals)

31.300Â Â Â Â Â Â  Pleading requirements for actions against construction design professionals

(Actions Against Real Estate Licensees)

31.350Â Â Â Â Â Â  Pleading requirements for actions against real estate licensees

ADVANCE PAYMENTS

31.550Â Â Â Â Â Â  "Advance payment" defined

31.555Â Â Â Â Â Â  Effect of advance payment; payment as satisfaction of judgment

31.560Â Â Â Â Â Â  Advance payment for death or personal injury not admission of liability; when advance payment made

31.565Â Â Â Â Â Â  Advance payment for property damage not admission of liability

COLLATERAL BENEFITS

31.580Â Â Â Â Â Â  Effect of collateral benefits

COMPARATIVE NEGLIGENCE

31.600Â Â Â Â Â Â  Contributory negligence not bar to recovery; comparative negligence standard; third party complaints

31.605Â Â Â Â Â Â  Special questions to trier of fact; jury not to be informed of settlement

31.610Â Â Â Â Â Â  Liability of defendants several only; determination of defendants' shares of monetary obligation; reallocation of uncollectible obligation; parties exempt from reallocation

31.615Â Â Â Â Â Â  Setoff of damages not allowed

31.620Â Â Â Â Â Â  Doctrines of last clear chance and implied assumption of risk abolished

DAMAGES

(Economic Damages)

31.700Â Â Â Â Â Â  Right to include medical expenses paid by parent or conservator in action to recover for damages to child; effect of consent to inclusion

(Verdict Form)

31.705Â Â Â Â Â Â  Economic and noneconomic damages separately set forth in verdict

(Noneconomic Damages)

31.710Â Â Â Â Â Â  Noneconomic damages; award; limit; "economic damages" and "noneconomic damages" defined

31.715Â Â Â Â Â Â  Limitation on recovery of noneconomic damages arising out of operation of motor vehicle; uninsured plaintiff; plaintiff driving under influence of intoxicants

(Punitive Damages)

31.725Â Â Â Â Â Â  Pleading punitive damages; motion to amend pleading to assert claim for punitive damages; hearing

31.730Â Â Â Â Â Â  Standards for award of punitive damages; required review of award by court; additional reduction of award for remedial measures

31.735Â Â Â Â Â Â  Distribution of punitive damages; notice to Department of Justice; order of application

31.740Â Â Â Â Â Â  When award of punitive damages against health practitioner prohibited

(Mitigation of Damages)

31.760Â Â Â Â Â Â  Evidence of nonuse of safety belt or harness to mitigate damages

CONTRIBUTION

31.800Â Â Â Â Â Â  Right of contribution among joint tortfeasors; limitations; subrogation of insurer; effect on indemnity right

31.805Â Â Â Â Â Â  Basis for proportional shares of tortfeasors

31.810Â Â Â Â Â Â  Enforcement of right of contribution; commencement of separate action; barring right of contribution; effect of satisfaction of judgment

31.815Â Â Â Â Â Â  Covenant not to sue; effect; notice

31.820Â Â Â Â Â Â  Severability

ASSIGNMENT OF CAUSE OF ACTION AGAINST INSURER

31.825Â Â Â Â Â Â  Assignment of cause of action against insurer

ABOLISHED COMMON LAW ACTIONS

31.980Â Â Â Â Â Â  Action for alienation of affections abolished

31.982Â Â Â Â Â Â  Action for criminal conversation abolished

Â Â Â Â Â  31.010 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.020 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.030 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.040 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.050 [Renumbered 652.500]

SPECIAL MOTION TO STRIKE

Â Â Â Â Â  31.150 Special motion to strike; when available; burden of proof. (1) A defendant may make a special motion to strike against a claim in a civil action described in subsection (2) of this section. The court shall grant the motion unless the plaintiff establishes in the manner provided by subsection (3) of this section that there is a probability that the plaintiff will prevail on the claim. The special motion to strike shall be treated as a motion to dismiss under ORCP 21 A but shall not be subject to ORCP 21 F. Upon granting the special motion to strike, the court shall enter a judgment of dismissal without prejudice.

Â Â Â Â Â  (2) A special motion to strike may be made under this section against any claim in a civil action that arises out of:

Â Â Â Â Â  (a) Any oral statement made, or written statement or other document submitted, in a legislative, executive or judicial proceeding or other proceeding authorized by law;

Â Â Â Â Â  (b) Any oral statement made, or written statement or other document submitted, in connection with an issue under consideration or review by a legislative, executive or judicial body or other proceeding authorized by law;

Â Â Â Â Â  (c) Any oral statement made, or written statement or other document presented, in a place open to the public or a public forum in connection with an issue of public interest; or

Â Â Â Â Â  (d) Any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.

Â Â Â Â Â  (3) A defendant making a special motion to strike under the provisions of this section has the initial burden of making a prima facie showing that the claim against which the motion is made arises out of a statement, document or conduct described in subsection (2) of this section. If the defendant meets this burden, the burden shifts to the plaintiff in the action to establish that there is a probability that the plaintiff will prevail on the claim by presenting substantial evidence to support a prima facie case. If the plaintiff meets this burden, the court shall deny the motion.

Â Â Â Â Â  (4) In making a determination under subsection (1) of this section, the court shall consider pleadings and supporting and opposing affidavits stating the facts upon which the liability or defense is based.

Â Â Â Â Â  (5) If the court determines that the plaintiff has established a probability that the plaintiff will prevail on the claim:

Â Â Â Â Â  (a) The fact that the determination has been made and the substance of the determination may not be admitted in evidence at any later stage of the case; and

Â Â Â Â Â  (b) The determination does not affect the burden of proof or standard of proof that is applied in the proceeding. [Formerly 30.142]

Â Â Â Â Â  31.152 Time for filing special motion to strike; discovery; attorney fees. (1) A special motion to strike under ORS 31.150 must be filed within 60 days after the service of the complaint or, in the court's discretion, at any later time. A hearing shall be held on the motion not more than 30 days after the filing of the motion unless the docket conditions of the court require a later hearing.

Â Â Â Â Â  (2) All discovery in the proceeding shall be stayed upon the filing of a special motion to strike under ORS 31.150. The stay of discovery shall remain in effect until entry of the order ruling on the motion. The court, on motion and for good cause shown, may order that specified discovery be conducted notwithstanding the stay imposed by this subsection.

Â Â Â Â Â  (3) A defendant who prevails on a special motion to strike made under ORS 31.150 shall be awarded reasonable attorney fees and costs. If the court finds that a special motion to strike is frivolous or is solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney fees to a plaintiff who prevails on a special motion to strike. [Formerly 30.144]

Â Â Â Â Â  31.155 Exempt actions; substantive law not affected. (1) ORS 31.150 and 31.152 do not apply to an action brought by the Attorney General, a district attorney, a county counsel or a city attorney acting in an official capacity.

Â Â Â Â Â  (2) ORS 31.150 and 31.152 create a procedure for seeking dismissal of claims described in ORS 31.150 (2) and do not affect the substantive law governing those claims. [Formerly 30.146]

DEFENSES GENERALLY

Â Â Â Â Â  31.180 Certain felonious conduct of plaintiff complete defense in tort actions; proof; exceptions. (1) It is a complete defense in any civil action for personal injury or wrongful death that:

Â Â Â Â Â  (a) The person damaged was engaged in conduct at the time that would constitute aggravated murder, murder or a Class A or a Class B felony; and

Â Â Â Â Â  (b) The felonious conduct was a substantial factor contributing to the injury or death.

Â Â Â Â Â  (2) To establish the defense described in this section, the defendant must prove by a preponderance of the evidence the fact that the person damaged was engaged in conduct that would constitute aggravated murder, murder or a Class A or a Class B felony.

Â Â Â Â Â  (3) Nothing in this section affects any right of action under 42 U.S.C. 1983.

Â Â Â Â Â  (4) The defense established by this section is not available if the injury or death resulted from a springgun or other device described in ORS 166.320 and the plaintiff establishes by a preponderance of the evidence that the use of the springgun or other device constituted a violation of ORS 166.320.

Â Â Â Â Â  (5) The defense established by this section is not available if the injury or death resulted from the use of physical force that was not justifiable under the standards established by ORS 161.195 to 161.275. [Formerly 30.698]

RULES GOVERNING PARTICULAR CLAIMS FOR RELIEF

(Defamation)

Â Â Â Â Â  31.200 Liability of radio or television station personnel for defamation. (1) The owner, licensee or operator of a radio or television broadcasting station, and the agents or employees of the owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in a radio or television broadcast, by one other than the owner, licensee or operator, or agent or employee thereof, unless it is alleged and proved by the complaining party that the owner, licensee, operator, agent or employee failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

Â Â Â Â Â  (2) In no event shall any owner, licensee or operator of a radio or television broadcasting station, or any agent or employee thereof, be liable for any damages for any defamatory statement published or uttered by one other than such owner, licensee, operator, agent or employee, in or as part of a radio or television broadcast by any candidate for public office, which broadcast cannot be censored by reason of federal statute or regulations of the Federal Communications Commission. [Formerly 30.150]

Â Â Â Â Â  31.205 Damages recoverable for defamation by radio, television, motion pictures, newspaper or printed periodical. Except as provided in ORS 31.210, in an action for damages on account of a defamatory statement published or broadcast in a newspaper, magazine, other printed periodical, or by radio, television or motion pictures, the plaintiff may recover any general and special damages which, by competent evidence, the plaintiff can prove to have suffered as a direct and proximate result of the publication of the defamatory statement. [Formerly 30.155]

Â Â Â Â Â  31.210 When general damages allowed. (1) In an action for damages on account of a defamatory statement published or broadcast in a newspaper, magazine, other printed periodical, or by radio, television or motion pictures, the plaintiff shall not recover general damages unless:

Â Â Â Â Â  (a) A correction or retraction is demanded but not published as provided in ORS 31.215; or

Â Â Â Â Â  (b) The plaintiff proves by a preponderance of the evidence that the defendant actually intended to defame the plaintiff.

Â Â Â Â Â  (2) Where the plaintiff is entitled to recover general damages, the publication of a correction or retraction may be considered in mitigation of damages. [Formerly 30.160]

Â Â Â Â Â  31.215 Publication of correction or retraction upon demand. (1) The demand for correction or retraction shall be in writing, signed by the defamed person or the attorney of the person and be delivered to the publisher of the defamatory statement, either personally, by registered mail or by certified mail with return receipt at the publisher's place of business or residence within 20 days after the defamed person receives actual knowledge of the defamatory statement. The demand shall specify which statements are false and defamatory and request that they be corrected or retracted. The demand may also refer to the sources from which the true facts may be ascertained with accuracy.

Â Â Â Â Â  (2) The publisher of the defamatory statement shall have not more than two weeks after receipt of the demand for correction or retraction in which to investigate the demand; and, after making such investigation, the publisher shall publish the correction or retraction in:

Â Â Â Â Â  (a) The first issue thereafter published, in the case of newspapers, magazines or other printed periodicals.

Â Â Â Â Â  (b) The first broadcast or telecast thereafter made, in the case of radio or television stations.

Â Â Â Â Â  (c) The first public exhibition thereafter made, in the case of motion picture theaters.

Â Â Â Â Â  (3) The correction or retraction shall consist of a statement by the publisher substantially to the effect that the defamatory statements previously made are not factually supported and that the publisher regrets the original publication thereof.

Â Â Â Â Â  (4) The correction or retraction shall be published in substantially as conspicuous a manner as the defamatory statement. [Formerly 30.165]

Â Â Â Â Â  31.220 Effect of publication of correction or retraction prior to demand. A correction or retraction published prior to notice of demand therefor shall have the same effect as a correction or retraction after demand, if the requirements of ORS 31.215 (2), (3) and (4) are substantially complied with. [Formerly 30.170]

Â Â Â Â Â  31.225 Publisher's defenses and privileges not affected. Nothing in ORS 31.205 to 31.220 shall be deemed to affect any defense or privilege which the publisher may possess by virtue of existing law. [Formerly 30.175]

(Wrongful Use of Civil Proceeding)

Â Â Â Â Â  31.230 Wrongful use of civil proceeding; pleading; procedure. (1) In order to bring a claim for wrongful use of a civil proceeding against another, a person shall not be required to plead or prove special injury beyond the expense and other consequences normally associated with defending against unfounded legal claims.

Â Â Â Â Â  (2) The filing of a civil action within 60 days of the running of the statute of limitations for the purpose of preserving and evaluating the claim when the action is dismissed within 120 days after the date of filing shall not constitute grounds for a claim for wrongful use of a civil proceeding under subsection (1) of this section.

Â Â Â Â Â  (3) A claim for damages for wrongful use of a civil proceeding shall be brought in an original action after the proceeding which is the subject matter of the claim is concluded. [Formerly 30.895]

(Actions Against Health Practitioners and Health Care Facilities)

Â Â Â Â Â  31.250 Mandatory dispute resolution for certain actions against health practitioners and health care facilities. (1) In any action described in subsection (5) of this section, all parties to the action and their attorneys must participate in some form of dispute resolution within 270 days after the action is filed unless:

Â Â Â Â Â  (a) The action is settled or otherwise resolved within 270 days after the action is filed; or

Â Â Â Â Â  (b) All parties to the action agree in writing to waive dispute resolution under this section.

Â Â Â Â Â  (2) Dispute resolution under this section may consist of arbitration, mediation or a judicial settlement conference.

Â Â Â Â Â  (3) Within 270 days after filing an action described in subsection (5) of this section, the parties or their attorneys must file a certificate indicating that the parties and attorneys have complied with the requirements of this section.

Â Â Â Â Â  (4) The court may impose appropriate sanctions against any party or attorney who:

Â Â Â Â Â  (a) Fails to attend an arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section;

Â Â Â Â Â  (b) Fails to act in good faith in any arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section;

Â Â Â Â Â  (c) Fails to timely submit any documents required for an arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section; or

Â Â Â Â Â  (d) Fails to have a person with authority to approve a resolution of the action available at the time of any arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section, unless the party or attorney receives from the court, before the hearing, session or conference commences, an exemption from the requirements of this paragraph.

Â Â Â Â Â  (5) The provisions of this section apply to any action in which a claim for damages is made against a health practitioner, as described in ORS 31.740, or against a health care facility, as defined in ORS 442.015, based on negligence, unauthorized rendering of health care or product liability under ORS 30.900 to 30.920. [2003 c.598 Â§54]

(Actions Against Construction Design Professionals)

Â Â Â Â Â  31.300 Pleading requirements for actions against construction design professionals. (1) As used in this section, "construction design professional" means an architect, registered landscape architect, professional engineer or professional land surveyor.

Â Â Â Â Â  (2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim against a construction design professional that arises out of the provision of services within the course and scope of the activities for which the person is licensed may not be filed unless the claimant's attorney certifies that the attorney has consulted a licensed construction design professional who is qualified, available and willing to testify to admissible facts and opinions sufficient to create a question of fact as to the liability of the construction design professional. The certification required by this section must be filed with or be made part of the original complaint, cross-claim, counterclaim or third-party complaint. The certification must contain a statement that a licensed construction design professional who is qualified to testify as to the standard of care applicable to the alleged facts, is available and willing to testify that:

Â Â Â Â Â  (a) The alleged conduct of the construction design professional failed to meet the standard of professional care applicable to the construction design professional in the circumstances alleged; and

Â Â Â Â Â  (b) The alleged conduct was a cause of the claimed damages, losses or other harm.

Â Â Â Â Â  (3) In lieu of providing the certification described in subsection (2) of this section, the claimant's attorney may file with the court at the time of filing a complaint, cross-claim, counterclaim or third-party complaint an affidavit that states:

Â Â Â Â Â  (a) The applicable statute of limitations is about to expire;

Â Â Â Â Â  (b) The certification required under subsection (2) of this section will be filed within 30 days after filing the complaint, cross-claim, counterclaim or third-party complaint or such longer time as the court may allow for good cause shown; and

Â Â Â Â Â  (c) The attorney has made such inquiry as is reasonable under the circumstances and has made a good faith attempt to consult with at least one licensed construction design professional who is qualified to testify as to the standard of care applicable to the alleged facts, as required by subsection (2) of this section.

Â Â Â Â Â  (4) Upon motion of the construction design professional, the court shall enter judgment dismissing any complaint, cross-claim, counterclaim or third-party complaint against any construction design professional that fails to comply with the requirements of this section.

Â Â Â Â Â  (5) This section applies only to a complaint, cross-claim, counterclaim or third-party complaint against a construction design professional by any plaintiff who:

Â Â Â Â Â  (a) Is a construction design professional, contractor, subcontractor or other person providing labor, materials or services for the real property improvement that is the subject of the claim;

Â Â Â Â Â  (b) Is the owner, lessor, lessee, renter or occupier of the real property improvement that is the subject of the claim;

Â Â Â Â Â  (c) Is involved in the operation or management of the real property improvement that is the subject of the claim;

Â Â Â Â Â  (d) Has contracted with or otherwise employed the construction design professional; or

Â Â Â Â Â  (e) Is a person for whose benefit the construction design professional performed services. [2003 c.418 Â§1]

(Actions Against Real Estate Licensees)

Â Â Â Â Â  31.350 Pleading requirements for actions against real estate licensees. (1) As used in this section, "real estate licensee" has the meaning given that term in ORS 696.010.

Â Â Â Â Â  (2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim of professional negligence against a real estate licensee for conduct occurring within the course and scope of the activities for which the person is licensed may not be filed unless the claimant's attorney certifies that the attorney has consulted a real estate licensee who is qualified, available and willing to testify to admissible facts and opinions sufficient to create a question of fact as to the liability of the real estate licensee. The certification required by this section must be filed with or be made part of the original complaint, cross-claim, counterclaim or third-party complaint. The certification must contain a statement that a real estate licensee who is qualified to testify as to the standard of care applicable to the alleged facts, is available and willing to testify that:

Â Â Â Â Â  (a) The alleged conduct of the real estate licensee failed to meet the standard of professional care applicable to the real estate licensee in the circumstances alleged; and

Â Â Â Â Â  (b) The alleged conduct was a cause of the claimed damages, losses or other harm.

Â Â Â Â Â  (3) In lieu of providing the certification described in subsection (2) of this section, the claimant's attorney may file with the court at the time of filing a complaint, cross-claim, counterclaim or third-party complaint an affidavit that states:

Â Â Â Â Â  (a) The applicable statute of limitations is about to expire;

Â Â Â Â Â  (b) The certification required under subsection (2) of this section will be filed within 30 days after filing the complaint, cross-claim, counterclaim or third-party complaint or such longer time as the court may allow for good cause shown; and

Â Â Â Â Â  (c) The attorney has made such inquiry as is reasonable under the circumstances and has made a good faith attempt to consult with at least one real estate licensee who is qualified to testify as to the standard of care applicable to the alleged facts, as required by subsection (2) of this section.

Â Â Â Â Â  (4) Upon motion of the real estate licensee, the court shall enter judgment dismissing any complaint, cross-claim, counterclaim or third-party complaint against any real estate licensee who fails to comply with the requirements of this section.

Â Â Â Â Â  (5) This section applies only to a complaint, cross-claim, counterclaim or third-party complaint against a real estate licensee by any plaintiff who:

Â Â Â Â Â  (a) Has contracted with or otherwise employed the real estate licensee; or

Â Â Â Â Â  (b) Is a person for whose benefit the real estate licensee performed services. [2005 c.277 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 277, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [31.350] applies to complaints, cross-claims, counterclaims and third-party complaints filed on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.277 Â§2]

ADVANCE PAYMENTS

Â Â Â Â Â  31.550 "Advance payment" defined. As used in ORS 12.155 and 31.550 to 31.565, "advance payment" means compensation for the injury or death of a person or the injury or destruction of property prior to the determination of legal liability therefor. [Formerly 18.500]

Â Â Â Â Â  31.555 Effect of advance payment; payment as satisfaction of judgment. (1) If judgment is entered against a party on whose behalf an advance payment referred to in ORS 31.560 or 31.565 has been made and in favor of a party for whose benefit any such advance payment has been received, the amount of the judgment shall be reduced by the amount of any such payments in the manner provided in subsection (3) of this section. However, nothing in ORS 12.155, 31.560 and 31.565 and this section authorizes the person making such payments to recover such advance payment if no damages are awarded or to recover any amount by which the advance payment exceeds the award of damages.

Â Â Â Â Â  (2) If judgment is entered against a party who is insured under a policy of liability insurance against such judgment and in favor of a party who has received benefits that have been the basis for a reimbursement payment by such insurer under ORS 742.534, the amount of the judgment shall be reduced by reason of such benefits in the manner provided in subsection (3) of this section.

Â Â Â Â Â  (3)(a) The amount of any advance payment referred to in subsection (1) of this section may be submitted by the party making the payment, in the manner provided in ORCP 68 C(4) for the submission of disbursements.

Â Â Â Â Â  (b) The amount of any benefits referred to in subsection (2) of this section, diminished in proportion to the amount of negligence attributable to the party in favor of whom the judgment was entered and diminished to an amount no greater than the reimbursement payment made by the insurer under ORS 742.534, may be submitted by the insurer which has made the reimbursement payment, in the manner provided in ORCP 68 C(4) for the submission of disbursements.

Â Â Â Â Â  (c) Unless timely objections are filed as provided in ORCP 68 C(4), the court clerk shall apply the amounts claimed pursuant to this subsection in partial satisfaction of the judgment. Such partial satisfaction shall be allowed without regard to whether the party claiming the reduction is otherwise entitled to costs and disbursements in the action. [Formerly 18.510]

Â Â Â Â Â  31.560 Advance payment for death or personal injury not admission of liability; when advance payment made. (1) Advance payment made for damages arising from the death or injury of a person is not an admission of liability for the death or injury by the person making the payment unless the parties to the payment agree to the contrary in writing.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, advance payment is made when payment is made with or to:

Â Â Â Â Â  (a) The injured person;

Â Â Â Â Â  (b) A person acting on behalf of the injured person with the consent of the injured person; or

Â Â Â Â Â  (c) Any other person entitled to recover damages on account of the injury or death of the injured or deceased person. [Formerly 18.520]

Â Â Â Â Â  31.565 Advance payment for property damage not admission of liability. Any advance payment made for damages arising from injury or destruction of property is not an admission of liability for the injury or destruction by the person making the payment unless the parties to the payment agree to the contrary in writing. [Formerly 18.530]

COLLATERAL BENEFITS

Â Â Â Â Â  31.580 Effect of collateral benefits. (1) In a civil action, when a party is awarded damages for bodily injury or death of a person which are to be paid by another party to the action, and the party awarded damages or person injured or deceased received benefits for the injury or death other than from the party who is to pay the damages, the court may deduct from the amount of damages awarded, before the entry of a judgment, the total amount of those collateral benefits other than:

Â Â Â Â Â  (a) Benefits which the party awarded damages, the person injured or that person's estate is obligated to repay;

Â Â Â Â Â  (b) Life insurance or other death benefits;

Â Â Â Â Â  (c) Insurance benefits for which the person injured or deceased or members of that person's family paid premiums; and

Â Â Â Â Â  (d) Retirement, disability and pension plan benefits, and federal Social Security benefits.

Â Â Â Â Â  (2) Evidence of the benefit described in subsection (1) of this section and the cost of obtaining it is not admissible at trial, but shall be received by the court by affidavit submitted after the verdict by any party to the action. [Formerly 18.580]

COMPARATIVE NEGLIGENCE

Â Â Â Â Â  31.600 Contributory negligence not bar to recovery; comparative negligence standard; third party complaints. (1) Contributory negligence shall not bar recovery in an action by any person or the legal representative of the person to recover damages for death or injury to person or property if the fault attributable to the claimant was not greater than the combined fault of all persons specified in subsection (2) of this section, but any damages allowed shall be diminished in the proportion to the percentage of fault attributable to the claimant. This section is not intended to create or abolish any defense.

Â Â Â Â Â  (2) The trier of fact shall compare the fault of the claimant with the fault of any party against whom recovery is sought, the fault of third party defendants who are liable in tort to the claimant, and the fault of any person with whom the claimant has settled. The failure of a claimant to make a direct claim against a third party defendant does not affect the requirement that the fault of the third party defendant be considered by the trier of fact under this subsection. Except for persons who have settled with the claimant, there shall be no comparison of fault with any person:

Â Â Â Â Â  (a) Who is immune from liability to the claimant;

Â Â Â Â Â  (b) Who is not subject to the jurisdiction of the court; or

Â Â Â Â Â  (c) Who is not subject to action because the claim is barred by a statute of limitation or statute of ultimate repose.

Â Â Â Â Â  (3) A defendant who files a third party complaint against a person alleged to be at fault in the matter, or who alleges that a person who has settled with the claimant is at fault in the matter, has the burden of proof in establishing:

Â Â Â Â Â  (a) The fault of the third party defendant or the fault of the person who settled with the claimant; and

Â Â Â Â Â  (b) That the fault of the third party defendant or the person who settled with the claimant was a contributing cause to the injury or death under the law applicable in the matter.

Â Â Â Â Â  (4) Any party to an action may seek to establish that the fault of a person should not be considered by the trier of fact by reason that the person does not meet the criteria established by subsection (2) of this section for the consideration of fault by the trier of fact.

Â Â Â Â Â  (5) This section does not prevent a party from alleging that the party was not at fault in the matter because the injury or death was the sole and exclusive fault of a person who is not a party in the matter. [Formerly 18.470]

Â Â Â Â Â  31.605 Special questions to trier of fact; jury not to be informed of settlement. (1) When requested by any party the trier of fact shall answer special questions indicating:

Â Â Â Â Â  (a) The amount of damages to which a party seeking recovery would be entitled, assuming that party not to be at fault.

Â Â Â Â Â  (b) The degree of fault of each person specified in ORS 31.600 (2). The degree of each person's fault so determined shall be expressed as a percentage of the total fault attributable to all persons considered by the trier of fact pursuant to ORS 31.600.

Â Â Â Â Â  (2) A jury shall be informed of the legal effect of its answer to the questions listed in subsection (1) of this section.

Â Â Â Â Â  (3) The jury shall not be informed of any settlement made by the claimant for damages arising out of the injury or death that is the subject of the action.

Â Â Â Â Â  (4) For the purposes of subsection (1) of this section, the court may order that two or more persons be considered a single person for the purpose of determining the degree of fault of the persons specified in ORS 31.600 (2). [Formerly 18.480]

Â Â Â Â Â  31.610 Liability of defendants several only; determination of defendants' shares of monetary obligation; reallocation of uncollectible obligation; parties exempt from reallocation. (1) Except as otherwise provided in this section, in any civil action arising out of bodily injury, death or property damage, including claims for emotional injury or distress, loss of care, comfort, companionship and society, and loss of consortium, the liability of each defendant for damages awarded to plaintiff shall be several only and shall not be joint.

Â Â Â Â Â  (2) In any action described in subsection (1) of this section, the court shall determine the award of damages to each claimant in accordance with the percentages of fault determined by the trier of fact under ORS 31.605 and shall enter judgment against each party determined to be liable. The court shall enter a judgment in favor of the plaintiff against any third party defendant who is found to be liable in any degree, even if the plaintiff did not make a direct claim against the third party defendant. The several liability of each defendant and third party defendant shall be set out separately in the judgment, based on the percentages of fault determined by the trier of fact under ORS 31.605. The court shall calculate and state in the judgment a monetary amount reflecting the share of the obligation of each person specified in ORS 31.600 (2). Each person's share of the obligation shall be equal to the total amount of the damages found by the trier of fact, with no reduction for amounts paid in settlement of the claim or by way of contribution, multiplied by the percentage of fault determined for the person by the trier of fact under ORS 31.605.

Â Â Â Â Â  (3) Upon motion made not later than one year after judgment has become final by lapse of time for appeal or after appellate review, the court shall determine whether all or part of a party's share of the obligation determined under subsection (2) of this section is uncollectible. If the court determines that all or part of any party's share of the obligation is uncollectible, the court shall reallocate any uncollectible share among the other parties. The reallocation shall be made on the basis of each party's respective percentage of fault determined by the trier of fact under ORS 31.605. The claimant's share of the reallocation shall be based on any percentage of fault determined to be attributable to the claimant by the trier of fact under ORS 31.605, plus any percentage of fault attributable to a person who has settled with the claimant. Reallocation of obligations under this subsection does not affect any right to contribution from the party whose share of the obligation is determined to be uncollectible. Unless the party has entered into a covenant not to sue or not to enforce a judgment with the claimant, reallocation under this subsection does not affect continuing liability on the judgment to the claimant by the party whose share of the obligation is determined to be uncollectible.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a party's share of the obligation to a claimant may not be increased by reason of reallocation under subsection (3) of this section if:

Â Â Â Â Â  (a) The percentage of fault of the claimant is equal to or greater than the percentage of fault of the party as determined by the trier of fact under ORS 31.605; or

Â Â Â Â Â  (b) The percentage of fault of the party is 25 percent or less as determined by the trier of fact under ORS 31.605.

Â Â Â Â Â  (5) If any party's share of the obligation to a claimant is not increased by reason of the application of subsection (4) of this section, the amount of that party's share of the reallocation shall be considered uncollectible and shall be reallocated among all other parties who are not subject to subsection (4) of this section, including the claimant, in the same manner as otherwise provided for reallocation under subsection (3) of this section.

Â Â Â Â Â  (6) This section does not apply to:

Â Â Â Â Â  (a) A civil action resulting from the violation of a standard established by Oregon or federal statute, rule or regulation for the spill, release or disposal of any hazardous waste, as defined in ORS 466.005, hazardous substance, as defined in ORS 453.005 or radioactive waste, as defined in ORS 469.300.

Â Â Â Â Â  (b) A civil action resulting from the violation of Oregon or federal standards for air pollution, as defined in ORS 468A.005 or water pollution, as defined in ORS 468B.005. [Formerly 18.485]

Â Â Â Â Â  31.615 Setoff of damages not allowed. Setoff of damages shall not be granted in actions subject to ORS 31.600 to 31.620. [Formerly 18.490]

Â Â Â Â Â  31.620 Doctrines of last clear chance and implied assumption of risk abolished. (1) The doctrine of last clear chance is abolished.

Â Â Â Â Â  (2) The doctrine of implied assumption of the risk is abolished. [Formerly 18.475]

DAMAGES

(Economic Damages)

Â Â Â Â Â  31.700 Right to include medical expenses paid by parent or conservator in action to recover for damages to child; effect of consent to inclusion. (1) When the guardian ad litem of a child maintains a cause of action for recovery of damages to the child caused by a wrongful act, the parent, parents, or conservator of the estate of the child may file a consent accompanying the complaint of the guardian ad litem to include in the cause of action the damages as, in all the circumstances of the case, may be just, and will reasonably and fairly compensate for the doctor, hospital and medical expenses caused by the injury.

Â Â Â Â Â  (2) If the consent is filed as provided in subsection (1) of this section and the court allows the filing, no court shall entertain a cause of action by the parent, parents or conservator for doctor, hospital or medical expenses caused by the injury. [Formerly 30.810]

(Verdict Form)

Â Â Â Â Â  31.705 Economic and noneconomic damages separately set forth in verdict. A verdict shall set forth separately economic damages and noneconomic damages, if any, as defined in ORS 31.710. [Formerly 18.570]

(Noneconomic Damages)

Â Â Â Â Â  31.710 Noneconomic damages; award; limit; "economic damages" and "noneconomic damages" defined. (1) Except for claims subject to ORS 30.260 to 30.300 and ORS chapter 656, in any civil action seeking damages arising out of bodily injury, including emotional injury or distress, death or property damage of any one person including claims for loss of care, comfort, companionship and society and loss of consortium, the amount awarded for noneconomic damages shall not exceed $500,000.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) "Economic damages" means objectively verifiable monetary losses including but not limited to reasonable charges necessarily incurred for medical, hospital, nursing and rehabilitative services and other health care services, burial and memorial expenses, loss of income and past and future impairment of earning capacity, reasonable and necessary expenses incurred for substitute domestic services, recurring loss to an estate, damage to reputation that is economically verifiable, reasonable and necessarily incurred costs due to loss of use of property and reasonable costs incurred for repair or for replacement of damaged property, whichever is less.

Â Â Â Â Â  (b) "Noneconomic damages" means subjective, nonmonetary losses, including but not limited to pain, mental suffering, emotional distress, humiliation, injury to reputation, loss of care, comfort, companionship and society, loss of consortium, inconvenience and interference with normal and usual activities apart from gainful employment.

Â Â Â Â Â  (3) This section does not apply to punitive damages.

Â Â Â Â Â  (4) The jury shall not be advised of the limitation set forth in this section. [Formerly 18.560]

Â Â Â Â Â  31.715 Limitation on recovery of noneconomic damages arising out of operation of motor vehicle; uninsured plaintiff; plaintiff driving under influence of intoxicants. (1) Except as provided in this section, a plaintiff may not recover noneconomic damages, as defined in ORS 31.710, in any action for injury or death arising out of the operation of a motor vehicle if the plaintiff was in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred. A claim for noneconomic damages shall not be considered by the jury if the jury determines that the limitation on liability established by this section applies to the claim for noneconomic damages.

Â Â Â Â Â  (2) For the purpose of the limitation on liability established by this section, a person is conclusively presumed to have been in violation of ORS 806.010 or 813.010 if the person is convicted in a criminal proceeding of one or both of those offenses. If the person has not been convicted of violating ORS 806.010 or 813.010, the defendant in the civil action may establish in the civil action, by a preponderance of the evidence, that the plaintiff was in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred.

Â Â Â Â Â  (3) The court shall abate a civil action upon the motion of any defendant in the civil action against whom a plaintiff has asserted a claim for noneconomic damages if the defendant alleges that the claim of the plaintiff is subject to the limitation on liability established by this section and:

Â Â Â Â Â  (a) A criminal proceeding for a violation of ORS 813.010 has been commenced against the plaintiff in the civil action at the time the motion is made; or

Â Â Â Â Â  (b) The district attorney for the county in which the conduct occurred informs the court at the time the motion is made that criminal proceedings for a violation of ORS 813.010 will be commenced against the plaintiff in the civil action.

Â Â Â Â Â  (4) The court may order that only the claim that is subject to the limitation on liability established by this section be abated under subsection (3) of this section. An abatement under subsection (3) of this section shall remain in effect until the conclusion of the criminal proceedings.

Â Â Â Â Â  (5) The limitation on liability established by this section does not apply if:

Â Â Â Â Â  (a) The defendant in the civil action was also in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred;

Â Â Â Â Â  (b) The death or injury resulted from acts or omissions of the defendant that constituted an intentional tort;

Â Â Â Â Â  (c) The defendant was engaged in conduct that would constitute a violation of ORS 811.140 at the time the act or omission causing the death or injury occurred; or

Â Â Â Â Â  (d) The defendant was engaged in conduct that would constitute a felony at the time the act or omission causing the death or injury occurred.

Â Â Â Â Â  (6) The limitation on liability established by this section based on a violation of ORS 806.010 does not apply if the plaintiff in the civil action was insured under a motor vehicle liability insurance policy within 180 days before the act or omission occurred, and the plaintiff has not operated a motor vehicle in violation of ORS 806.010 within the one-year period immediately preceding the date on which coverage under the motor vehicle liability insurance policy lapsed. [Formerly 18.592]

(Punitive Damages)

Â Â Â Â Â  31.725 Pleading punitive damages; motion to amend pleading to assert claim for punitive damages; hearing. (1) A pleading in a civil action may not contain a request for an award of punitive damages except as provided in this section.

Â Â Â Â Â  (2) At the time of filing a pleading with the court, the pleading may not contain a request for an award of punitive damages. At any time after the pleading is filed, a party may move the court to allow the party to amend the pleading to assert a claim for punitive damages. The party making the motion may submit affidavits and documentation supporting the claim for punitive damages. The party or parties opposing the motion may submit opposing affidavits and documentation.

Â Â Â Â Â  (3) The court shall deny a motion to amend a pleading made under the provisions of this section if:

Â Â Â Â Â  (a) The court determines that the affidavits and supporting documentation submitted by the party seeking punitive damages fail to set forth specific facts supported by admissible evidence adequate to avoid the granting of a motion for a directed verdict to the party opposing the motion on the issue of punitive damages in a trial of the matter; or

Â Â Â Â Â  (b) The party opposing the motion establishes that the timing of the motion to amend prejudices the party's ability to defend against the claim for punitive damages.

Â Â Â Â Â  (4) The court may grant a continuance on a motion under this section to allow a party opposing the motion to conduct such discovery as is necessary to establish one of the grounds for denial of the motion specified in subsection (3) of this section. If the court grants the motion, the court may continue the action to allow such discovery as the defendant may require to defend against the claim for punitive damages.

Â Â Â Â Â  (5) Subject to subsection (4) of this section, the court shall conduct a hearing on a motion filed under this section not more than 30 days after the motion is filed and served. The court shall issue a decision within 10 days after the hearing. If no decision is issued within 10 days, the motion shall be considered denied.

Â Â Â Â Â  (6) Discovery of evidence of a defendant's ability to pay shall not be allowed by a court unless and until the court grants a motion to amend a pleading under this section. [Formerly 18.535]

Â Â Â Â Â  31.730 Standards for award of punitive damages; required review of award by court; additional reduction of award for remedial measures. (1) Punitive damages are not recoverable in a civil action unless it is proven by clear and convincing evidence that the party against whom punitive damages are sought has acted with malice or has shown a reckless and outrageous indifference to a highly unreasonable risk of harm and has acted with a conscious indifference to the health, safety and welfare of others.

Â Â Â Â Â  (2) If an award of punitive damages is made by a jury, the court shall review the award to determine whether the award is within the range of damages that a rational juror would be entitled to award based on the record as a whole, viewing the statutory and common-law factors that allow an award of punitive damages for the specific type of claim at issue in the proceeding.

Â Â Â Â Â  (3) In addition to any reduction that may be made under subsection (2) of this section, upon the motion of a defendant the court may reduce the amount of any judgment requiring the payment of punitive damages entered against the defendant if the defendant establishes that the defendant has taken remedial measures that are reasonable under the circumstances to prevent reoccurrence of the conduct that gave rise to the claim for punitive damages. In reducing awards of punitive damages under the provisions of this subsection, the court shall consider the amount of any previous judgment for punitive damages entered against the same defendant for the same conduct giving rise to a claim for punitive damages. [Formerly 18.537]

Â Â Â Â Â  31.735 Distribution of punitive damages; notice to Department of Justice; order of application. (1) Upon the entry of a verdict including an award of punitive damages, the Department of Justice shall become a judgment creditor as to the punitive damages portion of the award to which the Criminal Injuries Compensation Account is entitled pursuant to paragraph (b) of this subsection, and the punitive damage portion of an award shall be allocated as follows:

Â Â Â Â Â  (a) Forty percent shall be paid to the prevailing party. The attorney for the prevailing party shall be paid out of the amount allocated under this paragraph, in the amount agreed upon between the attorney and the prevailing party. However, in no event may more than 20 percent of the amount awarded as punitive damages be paid to the attorney for the prevailing party.

Â Â Â Â Â  (b) Sixty percent shall be paid to the Criminal Injuries Compensation Account of the Department of Justice Crime Victims' Assistance Section to be used for the purposes set forth in ORS chapter 147. However, if the prevailing party is a public entity, the amount otherwise payable to the Criminal Injuries Compensation Account shall be paid to the general fund of the public entity.

Â Â Â Â Â  (2) The party preparing the proposed judgment shall assure that the judgment identifies the judgment creditors specified in subsection (1) of this section.

Â Â Â Â Â  (3) Upon the entry of a verdict including an award of punitive damages, the prevailing party shall provide notice of the verdict to the Department of Justice. In addition, upon entry of a judgment based on a verdict that includes an award of punitive damages, the prevailing party shall provide notice of the judgment to the Department of Justice. The notices required under this subsection must be in writing and must be delivered to the Department of Justice Crime Victims' Assistance Section in Salem, Oregon within five days after the entry of the verdict or judgment.

Â Â Â Â Â  (4) Whenever a judgment includes both compensatory and punitive damages, any payment on the judgment by or on behalf of any defendant, whether voluntary or by execution or otherwise, shall be applied first to compensatory damages, costs and court-awarded attorney fees awarded against that defendant and then to punitive damages awarded against that defendant unless all affected parties, including the Department of Justice, expressly agree otherwise, or unless that application is contrary to the express terms of the judgment.

Â Â Â Â Â  (5) Whenever any judgment creditor of a judgment which includes punitive damages governed by this section receives any payment on the judgment by or on behalf of any defendant, the judgment creditor receiving the payment shall notify the attorney for the other judgment creditors and all sums collected shall be applied as required by subsections (1) and (4) of this section, unless all affected parties, including the Department of Justice, expressly agree otherwise, or unless that application is contrary to the express terms of the judgment. [Formerly 18.540]

Â Â Â Â Â  31.740 When award of punitive damages against health practitioner prohibited. Punitive damages shall not be awarded against a health practitioner if:

Â Â Â Â Â  (1) The health practitioner is licensed, registered or certified as:

Â Â Â Â Â  (a) A psychologist under ORS 675.030 to 675.070, 675.085 and 675.090;

Â Â Â Â Â  (b) An occupational therapist under ORS 675.230 to 675.300;

Â Â Â Â Â  (c) A licensed clinical social worker under ORS 675.530, 675.540 to 675.560, 675.580 and 675.585;

Â Â Â Â Â  (d) A physician under ORS 677.100 to 677.228;

Â Â Â Â Â  (e) An emergency medical technician under ORS chapter 682;

Â Â Â Â Â  (f) A podiatric physician and surgeon under ORS 677.820 to 677.840;

Â Â Â Â Â  (g) A nurse under ORS 678.040 to 678.101;

Â Â Â Â Â  (h) A nurse practitioner under ORS 678.375 to 678.390;

Â Â Â Â Â  (i) A dentist under ORS 679.060 to 679.180;

Â Â Â Â Â  (j) A dental hygienist under ORS 680.040 to 680.100;

Â Â Â Â Â  (k) A denturist under ORS 680.515 to 680.535;

Â Â Â Â Â  (L) An audiologist or speech-language pathologist under ORS 681.250 to 681.350;

Â Â Â Â Â  (m) An optometrist under ORS 683.040 to 683.155 and 683.170 to 683.220;

Â Â Â Â Â  (n) A chiropractor under ORS 684.040 to 684.105;

Â Â Â Â Â  (o) A naturopath under ORS 685.060 to 685.110, 685.125 and 685.135;

Â Â Â Â Â  (p) A massage therapist under ORS 687.021 to 687.086;

Â Â Â Â Â  (q) A physical therapist under ORS 688.040 to 688.145;

Â Â Â Â Â  (r) A radiologic technician under ORS 688.445 to 688.525;

Â Â Â Â Â  (s) A pharmacist under ORS 689.151 and 689.225 to 689.285; or

Â Â Â Â Â  (t) A physician assistant as provided by ORS 677.505 to 677.525; and

Â Â Â Â Â  (2) The health practitioner was engaged in conduct regulated by the license, registration or certificate issued by the appropriate governing body and was acting within the scope of practice for which the license, registration or certificate was issued and without malice. [Formerly 18.550; 2005 c.366 Â§4]

(Mitigation of Damages)

Â Â Â Â Â  31.760 Evidence of nonuse of safety belt or harness to mitigate damages. (1) In an action brought to recover damages for personal injuries arising out of a motor vehicle accident, evidence of the nonuse of a safety belt or harness may be admitted only to mitigate the injured party's damages. The mitigation shall not exceed five percent of the amount to which the injured party would otherwise be entitled.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) Actions brought under ORS 30.900 to 30.920; or

Â Â Â Â Â  (b) Actions to recover damages for personal injuries arising out of a motor vehicle accident when nonuse of a safety belt or harness is a substantial contributing cause of the accident itself. [Formerly 18.590]

CONTRIBUTION

Â Â Â Â Â  31.800 Right of contribution among joint tortfeasors; limitations; subrogation of insurer; effect on indemnity right. (1) Except as otherwise provided in this section, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them. There is no right of contribution from a person who is not liable in tort to the claimant.

Â Â Â Â Â  (2) The right of contribution exists only in favor of a tortfeasor who has paid more than a proportional share of the common liability, and the total recovery of the tortfeasor is limited to the amount paid by the tortfeasor in excess of the proportional share. No tortfeasor is compelled to make contribution beyond the proportional share of the tortfeasor of the entire liability.

Â Â Â Â Â  (3) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what is reasonable.

Â Â Â Â Â  (4) A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasor's right of contribution to the extent of the amount it has paid in excess of the tortfeasor's proportional share of the common liability. This subsection does not limit or impair any right of subrogation arising from any other relationship.

Â Â Â Â Â  (5) This section does not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of the indemnity obligation.

Â Â Â Â Â  (6) This section shall not apply to breaches of trust or of other fiduciary obligation. [Formerly 18.440]

Â Â Â Â Â  31.805 Basis for proportional shares of tortfeasors. (1) The proportional shares of tortfeasors in the entire liability shall be based upon their relative degrees of fault or responsibility. In contribution actions arising out of liability under ORS 31.600, the proportional share of a tortfeasor in the entire liability shall be based upon the tortfeasor's percentage of the common negligence of all tortfeasors.

Â Â Â Â Â  (2) If equity requires, the collective liability of some as a group shall constitute a single share. Principles of equity applicable to contribution generally shall apply. [Formerly 18.445]

Â Â Â Â Â  31.810 Enforcement of right of contribution; commencement of separate action; barring right of contribution; effect of satisfaction of judgment. (1) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

Â Â Â Â Â  (2) Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action.

Â Â Â Â Â  (3) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by the tortfeasor to enforce contribution must be commenced within two years after the judgment has become final by lapse of time for appeal or after appellate review.

Â Â Â Â Â  (4) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the right of contribution of that tortfeasor is barred unless the tortfeasor has either:

Â Â Â Â Â  (a) Discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against the tortfeasor and has commenced action for contribution within two years after payment; or

Â Â Â Â Â  (b) Agreed while action is pending against the tortfeasor to discharge the common liability and has within two years after the agreement paid the liability and commenced action for contribution.

Â Â Â Â Â  (5) The running of the statute of limitations applicable to a claimant's right of recovery against a tortfeasor shall not operate to bar recovery of contribution against the tortfeasor or the claimant's right of recovery against a tortfeasor specified in ORS 31.600 (2) who has been made a party by another tortfeasor.

Â Â Â Â Â  (6) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

Â Â Â Â Â  (7) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution. [Formerly 18.450]

Â Â Â Â Â  31.815 Covenant not to sue; effect; notice. (1) When a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury to person or property or the same wrongful death or claimed to be liable in tort for the same injury or the same wrongful death:

Â Â Â Â Â  (a) It does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide; but the claimant's claim against all other persons specified in ORS 31.600 (2) for the injury or wrongful death is reduced by the share of the obligation of the tortfeasor who is given the covenant, as determined under ORS 31.605 and 31.610; and

Â Â Â Â Â  (b) It discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.

Â Â Â Â Â  (2) When a covenant described in subsection (1) of this section is given, the claimant shall give notice of all of the terms of the covenant to all persons against whom the claimant makes claims. [Formerly 18.455]

Â Â Â Â Â  31.820 Severability. If any provision of ORS 31.800 to 31.820 or the application thereof to any person is held invalid, the invalidity shall not affect other provisions or applications of ORS 31.800 to 31.820 which can be given effect without the invalid provision or application and to this end the provisions of ORS 31.800 to 31.820 are severable. [Formerly 18.460]

ASSIGNMENT OF CAUSE OF ACTION AGAINST INSURER

Â Â Â Â Â  31.825 Assignment of cause of action against insurer. A defendant in a tort action against whom a judgment has been rendered may assign any cause of action that defendant has against the defendant's insurer as a result of the judgment to the plaintiff in whose favor the judgment has been entered. That assignment and any release or covenant given for the assignment shall not extinguish the cause of action against the insurer unless the assignment specifically so provides. [Formerly 17.100]

ABOLISHED COMMON LAW ACTIONS

Â Â Â Â Â  31.980 Action for alienation of affections abolished. There shall be no civil cause of action for alienation of affections. [Formerly 30.840]

Â Â Â Â Â

Â Â Â Â Â  31.982 Action for criminal conversation abolished. There shall be no civil cause of action for criminal conversation. [Formerly 30.850]

______________



Chapter 32

Chapter 32 (Former Provisions)

Injunctions

INJUNCTIONS

SPECIAL ACTIONS AND PROCEEDINGS

32.010 [Repealed by 1981 c. 898 §53]

32.020 [Amended by 1977 c.416 §3; repealed by 1981 c.898 §53]

32.030 [Repealed by 1981 c. 898 §53]

32.040 [Repealed by 1981 c. 898 §53]

32.050 [Repealed by 1981 c. 898 §53]

32.060 [Repealed by 1981 c. 898 §53]

_______________



Chapter 33

Chapter 33 Â Special Proceedings and Procedures

2005 EDITION

SPECIAL PROCEEDINGS AND PROCEDURES

SPECIAL ACTIONS AND PROCEEDINGS

CONTEMPT PROCEEDINGS

33.015Â Â Â Â Â Â  Definitions for ORS 33.015 to 33.155

33.025Â Â Â Â Â Â  Nature of contempt power; corporate defendants

33.035Â Â Â Â Â Â  Appointed counsel

33.045Â Â Â Â Â Â  Types of sanctions

33.055Â Â Â Â Â Â  Procedure for imposition of remedial sanctions

33.065Â Â Â Â Â Â  Procedure for imposition of punitive sanctions

33.075Â Â Â Â Â Â  Compelling attendance of defendant

33.085Â Â Â Â Â Â  Compelling testimony of witness

33.096Â Â Â Â Â Â  Summary imposition of sanction

33.105Â Â Â Â Â Â  Sanctions authorized

33.115Â Â Â Â Â Â  Referral to another judge

33.125Â Â Â Â Â Â  Appeal

33.135Â Â Â Â Â Â  Limitations of actions

33.145Â Â Â Â Â Â  Rules

33.155Â Â Â Â Â Â  Applicability

CHANGE OF NAME

33.410Â Â Â Â Â Â  Jurisdiction; grounds

33.420Â Â Â Â Â Â  Notice of application and judgment; notice for change of name of minor child

33.430Â Â Â Â Â Â  Change of name on birth certificate; court conference with child

33.440Â Â Â Â Â Â  Application by minor child; court conference

CHANGE OF SEX

33.460Â Â Â Â Â Â  Jurisdiction; grounds; procedure

SURETIES

33.510Â Â Â Â Â Â  Discharge of surety or letter of credit issuer on application of surety or issuer

33.520Â Â Â Â Â Â  Discharge of surety or letter of credit issuer on application of principal

33.530Â Â Â Â Â Â  Liability of sureties or letter of credit issuer after termination of bond or letter of credit

EVALUATING SECURITIES OF SECURED CREDITOR

33.610Â Â Â Â Â Â  Evaluating securities of secured creditor

DETERMINATION OF LEGALITY OF MUNICIPAL CORPORATION ORGANIZATION AND ACTIONS

33.710Â Â Â Â Â Â  Definitions; judicial examination to determine legality of any municipal corporationÂs organization and actions

33.720Â Â Â Â Â Â  Proceeding in rem; practice and procedure as in action not triable by right to jury; service by publication; appeal; costs

TRANSFER OF STRUCTURED SETTLEMENT PAYMENT RIGHTS

33.850Â Â Â Â Â Â  Definitions for ORS 33.850 to 33.875

33.855Â Â Â Â Â Â  Transfer of payment rights; application; notice

33.860Â Â Â Â Â Â  Statement containing terms of transfer

33.865Â Â Â Â Â Â  Required findings by court or responsible administrative authority

33.870Â Â Â Â Â Â  Liability of parties after transfer

33.875Â Â Â Â Â Â  Limitations on transfers

Â Â Â Â Â  33.010 [Amended by 1981 c.898 Â§37; repealed by 1991 c.724 Â§32]

CONTEMPT PROCEEDINGS

Â Â Â Â Â  33.015 Definitions for ORS 33.015 to 33.155. For the purposes of ORS 33.015 to 33.155:

Â Â Â Â Â  (1) ÂConfinementÂ means custody or incarceration, whether actual or constructive.

Â Â Â Â Â  (2) ÂContempt of courtÂ means the following acts, done willfully:

Â Â Â Â Â  (a) Misconduct in the presence of the court that interferes with a court proceeding or with the administration of justice, or that impairs the respect due the court.

Â Â Â Â Â  (b) Disobedience of, resistance to or obstruction of the courtÂs authority, process, orders or judgments.

Â Â Â Â Â  (c) Refusal as a witness to appear, be sworn or answer a question contrary to an order of the court.

Â Â Â Â Â  (d) Refusal to produce a record, document or other object contrary to an order of the court.

Â Â Â Â Â  (e) Violation of a statutory provision that specifically subjects the person to the contempt power of the court.

Â Â Â Â Â  (3) ÂPunitive sanctionÂ means a sanction imposed to punish a past contempt of court.

Â Â Â Â Â  (4) ÂRemedial sanctionÂ means a sanction imposed to terminate a continuing contempt of court or to compensate for injury, damage or costs resulting from a past or continuing contempt of court. [1991 c.724 Â§1; 2005 c.22 Â§23]

Â Â Â Â Â  33.020 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.025 Nature of contempt power; corporate defendants. (1) The power of a court to impose a remedial or punitive sanction for contempt of court is an inherent judicial power. ORS 33.015 to 33.155 establish procedures to govern the exercise of that power.

Â Â Â Â Â  (2) A corporation is liable for contempt if:

Â Â Â Â Â  (a) The conduct constituting contempt is engaged in by an agent of the corporation while acting within the scope of employment and on behalf of the corporation;

Â Â Â Â Â  (b) The conduct constituting contempt consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by a court; or

Â Â Â Â Â  (c) The conduct constituting contempt is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and on behalf of the corporation.

Â Â Â Â Â  (3) The board of directors and high managerial agents shall be subject to the contempt powers of a court for contempt by a corporation if those persons engage in, authorize, solicit, request, command or knowingly tolerate the conduct constituting contempt.

Â Â Â Â Â  (4) As used in this section, ÂagentÂ and Âhigh managerial agentÂ have those meanings given in ORS 161.170. [1991 c.724 Â§2]

Â Â Â Â Â  33.030 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.035 Appointed counsel. Whenever ORS 33.015 to 33.155 provide for appointed counsel, appointment of counsel and payment of counsel and related expenses shall be made as follows:

Â Â Â Â Â  (1) For contempt of a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, appointment and payment of counsel shall be made as provided in ORS 135.055, 151.216 and 151.219.

Â Â Â Â Â  (2) For contempt of a justice court, municipal court or other public body not described in subsection (1) of this section, payment for and appointment of counsel shall be made as otherwise provided by law for the court or public body. [1991 c.724 Â§3; 2001 c.962 Â§63]

Â Â Â Â Â  33.040 [Amended by 1955 c.648 Â§2; 1961 c.210 Â§5; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.045 Types of sanctions. (1) A court may impose either remedial or punitive sanctions for contempt.

Â Â Â Â Â  (2) Confinement may be remedial or punitive. The sanction is:

Â Â Â Â Â  (a) Remedial if it continues or accumulates until the defendant complies with the courtÂs order or judgment.

Â Â Â Â Â  (b) Punitive if it is for a definite period that will not be reduced even if the defendant complies with the courtÂs order or judgment.

Â Â Â Â Â  (3) A fine may be remedial or punitive. A fine is:

Â Â Â Â Â  (a) Punitive if it is for a past contempt.

Â Â Â Â Â  (b) Remedial if it is for continuing contempt and the fine accumulates until the defendant complies with the courtÂs judgment or order or if the fine may be partially or entirely forgiven when the defendant complies with the courtÂs judgment or order.

Â Â Â Â Â  (4) Any sanction requiring payment of amounts to one of the parties to a proceeding is remedial.

Â Â Â Â Â  (5) Any sanction imposed by a court for contempt is in addition to any civil remedy or criminal sanction that may be available as a result of the conduct constituting contempt. In any civil or criminal proceedings arising out of the conduct constituting contempt, the court shall take into consideration any contempt sanctions previously imposed for the same act. [1991 c.724 Â§4]

Â Â Â Â Â  33.050 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.055 Procedure for imposition of remedial sanctions. (1) Except as otherwise provided in ORS 161.685, proceedings to impose remedial sanctions for contempt shall be conducted as provided in this section.

Â Â Â Â Â  (2) The following persons may initiate the proceeding or, with leave of the court, participate in the proceeding, by filing a motion requesting that defendant be ordered to appear:

Â Â Â Â Â  (a) A party aggrieved by an alleged contempt of court.

Â Â Â Â Â  (b) A district attorney.

Â Â Â Â Â  (c) A city attorney.

Â Â Â Â Â  (d) The Attorney General.

Â Â Â Â Â  (e) Any other person specifically authorized by statute to seek imposition of sanctions for contempt.

Â Â Â Â Â  (3) A motion to initiate a proceeding under this section shall be filed in the proceeding to which the contempt is related, if there is a related proceeding.

Â Â Â Â Â  (4) The person initiating a proceeding under this section shall file supporting documentation or affidavits sufficient to give defendant notice of the specific acts alleged to constitute contempt.

Â Â Â Â Â  (5)(a) The court may issue an order directing the defendant to appear. Except as otherwise provided in paragraph (b) of this subsection, the defendant shall be personally served with the order to appear in the manner provided in ORCP 7 and 9. The court may order service by a method other than personal service or issue an arrest warrant if, based upon motion and supporting affidavit, the court finds that the defendant cannot be personally served.

Â Â Â Â Â  (b) The defendant shall be served by substituted service if personal service is waived under ORS 107.835. If personal service is waived under ORS 107.835, the defendant shall be served by the method specified in the waiver.

Â Â Â Â Â  (6) The court may impose a remedial sanction only after affording the defendant opportunity for a hearing tried to the court. The defendant may waive the opportunity for a hearing by stipulated order filed with the court.

Â Â Â Â Â  (7) A defendant has no right to a jury trial and, except as provided in this section, has only those rights accorded to a defendant in a civil action.

Â Â Â Â Â  (8) A defendant is entitled to be represented by counsel. A court shall not impose on a defendant a remedial sanction of confinement unless, before the hearing is held, the defendant is:

Â Â Â Â Â  (a) Informed that such sanction may be imposed; and

Â Â Â Â Â  (b) Afforded the same right to appointed counsel required in proceedings for the imposition of an equivalent punitive sanction of confinement.

Â Â Â Â Â  (9) If the defendant is not represented by counsel when coming before the court, the court shall inform the defendant of the right to counsel, and of the right to appointed counsel if the defendant is entitled to, and financially eligible for, appointed counsel under subsection (8) of this section.

Â Â Â Â Â  (10) Inability to comply with an order of the court is an affirmative defense.

Â Â Â Â Â  (11) In any proceeding for imposition of a remedial sanction other than confinement, proof of contempt shall be by clear and convincing evidence. In any proceeding for imposition of a remedial sanction of confinement, proof of contempt shall be beyond a reasonable doubt.

Â Â Â Â Â  (12) Proceedings under this section are subject to rules adopted under ORS 33.145. Proceedings under this section are not subject to the Oregon Rules of Civil Procedure except as provided in subsection (5) of this section or as may be provided in rules adopted under ORS 33.145. [1991 c.724 Â§5; 1993 c.448 Â§7; 2001 c.962 Â§77; 2005 c.22 Â§24]

Â Â Â Â Â  33.060 [Amended by 1981 c.781 Â§1; 1983 c.561 Â§1; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.065 Procedure for imposition of punitive sanctions. (1) Except as otherwise provided in ORS 161.685, proceedings to impose punitive sanctions for contempt shall be conducted as provided in this section.

Â Â Â Â Â  (2) The following persons may initiate the proceeding by an accusatory instrument charging a person with contempt of court and seeking a punitive sanction:

Â Â Â Â Â  (a) A city attorney.

Â Â Â Â Â  (b) A district attorney.

Â Â Â Â Â  (c) The Attorney General.

Â Â Â Â Â  (3) If a city attorney, district attorney or Attorney General who regularly appears before the court declines to prosecute a contempt, and the court determines that remedial sanctions would not provide an effective alternative remedy, the court may appoint an attorney who is authorized to practice law in this state, and who is not counsel for an interested party, to prosecute the contempt. The court shall allow reasonable compensation for the appointed attorneyÂs attendance, to be paid by:

Â Â Â Â Â  (a) The Oregon Department of Administrative Services, if the attorney is appointed by the Supreme Court, the Court of Appeals or the Oregon Tax Court;

Â Â Â Â Â  (b) The city where the court is located, if the attorney is appointed by a municipal court; and

Â Â Â Â Â  (c) The county where the prosecution is initiated, in all other cases.

Â Â Â Â Â  (4) The prosecutor may initiate proceedings on the prosecutorÂs own initiative, on the request of a party to an action or proceeding or on the request of the court. After the prosecutor files an accusatory instrument, the court may issue any order or warrant necessary to compel the appearance of the defendant.

Â Â Â Â Â  (5) Except as otherwise provided by this section, the accusatory instrument is subject to the same requirements and laws applicable to an accusatory instrument in a criminal proceeding, and all proceedings on the accusatory instrument shall be in the manner prescribed for criminal proceedings.

Â Â Â Â Â  (6) Except for the right to a jury trial, the defendant is entitled to the constitutional and statutory protections, including the right to appointed counsel, that a defendant would be entitled to in a criminal proceeding in which the fine or term of imprisonment that could be imposed is equivalent to the punitive sanctions sought in the contempt proceeding. This subsection does not affect any right to a jury that may otherwise be created by statute.

Â Â Â Â Â  (7) Inability to comply with an order of the court is an affirmative defense. If the defendant proposes to rely in any way on evidence of inability to comply with an order of the court, the defendant shall, not less than five days before the trial of the cause, file and serve upon the city attorney, district attorney or Attorney General prosecuting the contempt a written notice of intent to offer that evidence. If the defendant fails to file and serve the notice, the defendant shall not be permitted to introduce evidence of inability to comply with an order of the court at the trial of the cause unless the court, in its discretion, permits such evidence to be introduced where just cause for failure to file the notice, or to file the notice within the time allowed, is made to appear.

Â Â Â Â Â  (8) The court may impose a remedial sanction in addition to or in lieu of a punitive sanction.

Â Â Â Â Â  (9) In any proceeding for imposition of a punitive sanction, proof of contempt shall be beyond a reasonable doubt. [1991 c.724 Â§6; 2001 c.962 Â§78]

Â Â Â Â Â  33.070 [Amended by 1973 c.836 Â§321; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.075 Compelling attendance of defendant. (1) If a person served with an order to appear under ORS 33.055 fails to appear at the time and place specified in the order, the court may issue any order or warrant necessary to compel the appearance of the defendant.

Â Â Â Â Â  (2) A person against whom a complaint has been issued under ORS 33.065 may be cited to appear in lieu of custody as provided in ORS 133.055. If the person fails to appear at the time and place specified in the citation, the court may issue any order or warrant necessary to compel the appearance of the defendant.

Â Â Â Â Â  (3) When the court issues a warrant for contempt, the court shall specify a security amount. Unless the defendant pays the security amount upon arrest, the sheriff shall keep the defendant in custody until either a release decision is made by the court or until disposition of the contempt proceedings.

Â Â Â Â Â  (4) The defendant shall be discharged from the arrest upon executing and delivering to the sheriff, at any time before the return day of the warrant, a security release or a release agreement as provided in ORS 135.230 to 135.290, to the effect that the defendant will appear on the return day and abide by the order or judgment of the court or officer or pay, as may be directed, the sum specified in the warrant.

Â Â Â Â Â  (5) The sheriff shall return the warrant and the security deposit, if any, given to the sheriff by the defendant by the return day specified in the warrant.

Â Â Â Â Â  (6) When a warrant for contempt issued under subsection (2) of this section has been returned after having been served and the defendant does not appear on the return day, the court may do either or both of the following:

Â Â Â Â Â  (a) Issue another warrant.

Â Â Â Â Â  (b) Proceed against the security deposited upon the arrest.

Â Â Â Â Â  (7) If the court proceeds against the security under subsection (6) of this section and the sum specified is recovered, the court may award to any party to the action any or all of the money recovered as remedial damages.

Â Â Â Â Â  (8) Security deposited under this section shall not be subject to the assessments provided for in ORS 137.309 (1) to (5). [1991 c.724 Â§7; 1993 c.196 Â§3]

Â Â Â Â Â  33.080 [Amended by 1973 c.836 Â§322; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.085 Compelling testimony of witness. (1) Upon the motion of the person initiating the proceeding, the court may compel the testimony of a witness as provided under ORS 136.617 in a contempt proceeding under ORS 33.055 or 33.065.

Â Â Â Â Â  (2) In any case where the person initiating the proceeding is not represented by the district attorney, county counsel or Attorney General, the person initiating the proceeding shall serve a notice of intent to compel testimony on the district attorney of the county where the contempt proceeding is pending and on the Attorney General. The notice shall be served not less than 14 calendar days before any hearing on the motion to compel testimony.

Â Â Â Â Â  (3) The notice required by this section shall identify the witness whose testimony the person initiating the proceeding intends to compel and include, if known, the witnessÂ name, date of birth, residence address and Social Security number, and other pending proceedings or criminal charges involving the witness. The notice shall also include the case name and number of the contempt proceeding and the date, time and place set for any hearing scheduled as provided in ORS 136.617.

Â Â Â Â Â  (4) If the person initiating the proceeding fails to serve the required advance notice or fails to serve the notice within the time required, the court shall grant a continuance for not less than 14 calendar days from the date the notice is served to allow the district attorney and Attorney General opportunity to be heard on the matter of compelling testimony. The court may compel testimony under this subsection only after the full notice period and opportunity to be heard, unless before that time the district attorney and Attorney General waive in writing any objection to the motion to compel.

Â Â Â Â Â  (5) In any hearing on a motion to compel testimony under this section, the district attorney of the county in which the contempt proceeding is pending and the Attorney General each may appear to present evidence or arguments to support or oppose the motion.

Â Â Â Â Â  (6) In lieu of compelling testimony under this section, the court may continue the contempt proceeding until disposition of any criminal action that is pending against the witness whose testimony is sought and that charges the witness with a crime. [1991 c.724 Â§7a]

Â Â Â Â Â  33.090 [Amended by 1973 c.836 Â§323; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.095 [1975 c.516 Â§2; 1981 c.898 Â§38; 1987 c.803 Â§15; 1989 c.171 Â§5; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.096 Summary imposition of sanction. A court may summarily impose a sanction upon a person who commits a contempt of court in the immediate view and presence of the court. The sanction may be imposed for the purpose of preserving order in the court or protecting the authority and dignity of the court. The provisions of ORS 33.055 and 33.065 do not apply to summary imposition of sanctions under this section. [1991 c.724 Â§8]

Â Â Â Â Â  33.100 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.105 Sanctions authorized. (1) Unless otherwise provided by statute, a court may impose one or more of the following remedial sanctions:

Â Â Â Â Â  (a) Payment of a sum of money sufficient to compensate a party for loss, injury or costs suffered by the party as the result of a contempt of court.

Â Â Â Â Â  (b) Confinement for so long as the contempt continues, or six months, whichever is the shorter period.

Â Â Â Â Â  (c) An amount not to exceed $500 or one percent of the defendantÂs annual gross income, whichever is greater, for each day the contempt of court continues. The sanction imposed under this paragraph may be imposed as a fine or to compensate a party for the effects of the continuing contempt.

Â Â Â Â Â  (d) An order designed to insure compliance with a prior order of the court, including probation.

Â Â Â Â Â  (e) Payment of all or part of any attorney fees incurred by a party as the result of a contempt of court.

Â Â Â Â Â  (f) A sanction other than the sanctions specified in paragraphs (a) to (e) of this subsection if the court determines that the sanction would be an effective remedy for the contempt.

Â Â Â Â Â  (2) Unless otherwise provided by statute, a court may impose one or more of the following punitive sanctions for each separate contempt of court:

Â Â Â Â Â  (a) A fine of not more than $500 or one percent of the defendantÂs annual gross income, whichever is greater.

Â Â Â Â Â  (b) Forfeiture of any proceeds or profits obtained through the contempt.

Â Â Â Â Â  (c) Confinement for not more than six months.

Â Â Â Â Â  (d) Probation or community service.

Â Â Â Â Â  (3) In a summary proceeding under ORS 33.096, a court may impose one or more of the following sanctions for each separate contempt of court:

Â Â Â Â Â  (a) A punitive fine of not more than $500;

Â Â Â Â Â  (b) Confinement as a punitive sanction for not more than 30 days; or

Â Â Â Â Â  (c) Probation or community service.

Â Â Â Â Â  (4) The court may impose a punitive sanction for past conduct constituting contempt of court even though similar present conduct is a continuing contempt of court. [1991 c.724 Â§9]

Â Â Â Â Â  33.110 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.115 Referral to another judge. A judge may be disqualified from a contempt proceeding as provided for in other cases under ORS 14.210 to 14.270. ORS 14.260 (3) shall not apply to a motion to disqualify a judge in a contempt proceeding. The judge to whom the contempt is referred shall assume authority over and conduct any further proceedings relating to the contempt. [1991 c.724 Â§10; 1995 c.658 Â§121]

Â Â Â Â Â  33.125 Appeal. (1) The imposition of a sanction for contempt shall be by a judgment.

Â Â Â Â Â  (2) A judgment in a proceeding for imposition of a remedial sanction may be appealed in the same manner as from a judgment in an action at law. An appeal from a judgment imposing a punitive sanction shall be in the manner provided for appeals in ORS chapter 138. Appeals from judgments imposing sanctions for contempt in municipal courts and justice courts shall be in the manner provided by law for appeals from those courts.

Â Â Â Â Â  (3)(a) If a motion to initiate proceedings to impose remedial sanctions is filed in a related proceeding under ORS 33.055 (3) before entry of judgment in the related proceeding, and the court determines that the defendant is in contempt, the court may suspend imposition of sanctions and entry of judgment on the contempt until entry of judgment in the related proceeding.

Â Â Â Â Â  (b) If a motion to initiate proceedings to impose remedial sanctions is filed in a related proceeding under ORS 33.055 (3) before entry of judgment in the related proceeding, and the court denies the motion or declines to impose sanctions, the court shall enter judgment on that denial or determination only as part of the judgment in the related proceeding.

Â Â Â Â Â  (4) An appeal from a contempt judgment shall not stay any action or proceeding to which the contempt is related. [1991 c.724 Â§11; 2003 c.576 Â§233; 2005 c.568 Â§28]

Â Â Â Â Â  33.130 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.135 Limitations of actions. (1) Except as provided in subsection (5) of this section, proceedings under ORS 33.055 to impose remedial sanctions for contempt and under ORS 33.065 to impose punitive sanctions for contempt shall be commenced within two years of the act or omission constituting the contempt.

Â Â Â Â Â  (2) For the purposes of this section, a proceeding to impose remedial sanctions shall be deemed commenced as to each defendant when the motion provided for in ORS 33.055 is filed.

Â Â Â Â Â  (3) Proceedings to impose punitive sanctions are subject to ORS 131.135, 131.145 and 131.155.

Â Â Â Â Â  (4) The time limitations imposed by subsection (1) of this section shall not act to bar proceedings to impose sanctions for an act or omission that constitutes a continuing contempt at the time contempt proceedings are commenced. The willful failure of an obligor, as that term is defined in ORS 110.303, to pay a support obligation after that obligation becomes a judgment is a contempt without regard to when the obligation became a judgment.

Â Â Â Â Â  (5) Proceedings to impose remedial or punitive sanctions for failure to pay a support obligation by an obligor, as defined in ORS 110.303, shall be commenced within 10 years of the act or omission constituting contempt. [1991 c.724 Â§12; 2005 c.560 Â§15]

Â Â Â Â Â  33.140 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.145 Rules. The Supreme Court may adopt rules to carry out the purposes of ORS 33.015 to 33.155. [1991 c.724 Â§13]

Â Â Â Â Â  33.150 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.155 Applicability. ORS 33.015 to 33.145 apply to every court and judicial officer of this state, including municipal, county and justice courts. Rules adopted by the Supreme Court apply to those courts, but the application of such rules to municipal, county and justice courts does not confer any supervisory or administrative authority on the Supreme Court or the State Court Administrator with respect to those courts. [1991 c.724 Â§14]

Â Â Â Â Â  33.210 [Amended by 1979 c.284 Â§67; 1989 c.955 Â§1; renumbered 36.300 in 1989]

Â Â Â Â Â  33.220 [Renumbered 36.305 in 1989]

Â Â Â Â Â  33.230 [Amended by 1979 c.284 Â§68; renumbered 36.310 in 1989]

Â Â Â Â Â  33.240 [Renumbered 36.315 in 1989]

Â Â Â Â Â  33.250 [Renumbered 36.320 in 1989]

Â Â Â Â Â  33.260 [Renumbered 36.325 in 1989]

Â Â Â Â Â  33.270 [Renumbered 36.330 in 1989]

Â Â Â Â Â  33.280 [Renumbered 36.335 in 1989]

Â Â Â Â Â  33.290 [Renumbered 36.340 in 1989]

Â Â Â Â Â  33.300 [Amended by 1985 c.496 Â§19; renumbered 36.345 in 1989]

Â Â Â Â Â  33.310 [Amended by 1985 c.496 Â§20; renumbered 36.350 in 1989]

Â Â Â Â Â  33.320 [Amended by 1985 c.496 Â§21; renumbered 36.355 in 1989]

Â Â Â Â Â  33.330 [Renumbered 36.360 in 1989]

Â Â Â Â Â  33.340 [Amended by 1985 c.496 Â§22; renumbered 36.365 in 1989]

Â Â Â Â Â  33.350 [1983 c.670 Â§1; 1985 c.342 Â§3; renumbered 36.400 in 1989]

Â Â Â Â Â  33.360 [1983 c.670 Â§2; 1987 c.116 Â§1; 1987 c.125 Â§1; renumbered 36.405 in 1989]

Â Â Â Â Â  33.370 [1983 c.670 Â§3; 1987 c.116 Â§2; renumbered 36.410 in 1989]

Â Â Â Â Â  33.380 [1983 c.670 Â§4; 1985 c.342 Â§4; 1987 c.116 Â§3; renumbered 36.415 in 1989]

Â Â Â Â Â  33.390 [1983 c.670 Â§5; renumbered 36.420 in 1989]

Â Â Â Â Â  33.400 [1983 c.670 Â§6; renumbered 36.425 in 1989]

CHANGE OF NAME

Â Â Â Â Â  33.410 Jurisdiction; grounds. Application for change of name of a person may be heard and determined by the probate court or, if the circuit court is not the probate court, the circuit court if its jurisdiction has been extended to include this section pursuant to ORS 3.275 of the county in which the person resides. The change of name shall be granted by the court unless the court finds that the change is not consistent with the public interest. [Amended by 1967 c.534 Â§11; 1975 c.733 Â§1]

Â Â Â Â Â  33.420 Notice of application and judgment; notice for change of name of minor child. (1) Before entering a judgment for a change of name, except as provided in ORS 109.360, the court shall require public notice of the application to be given, that all persons may show cause why the same should not be granted. The court shall also require public notice to be given of the change after the entry of the judgment.

Â Â Â Â Â  (2) Before entering a judgment for a change of name in the case of a minor child the court shall require that, in addition to the notice required under subsection (1) of this section, written notice be given to the parents of the child, both custodial and noncustodial, and to any legal guardian of the child.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, notice of an application for the change of name of a minor child need not be given to a parent of the child if the other parent of the child files a verified statement in the change of name proceeding that asserts that the minor child has not resided with the other parent and that the other parent has not contributed or tried to contribute to the support of the child. [Amended by 1983 c.369 Â§6; 1997 c.872 Â§22; 2001 c.779 Â§12; 2003 c.576 Â§308]

Â Â Â Â Â  33.430 Change of name on birth certificate; court conference with child. (1) In the case of a change, by court order, of the name of the parents of any minor child, if the childÂs birth certificate is on file in this state, the State Registrar of the Center for Health Statistics, upon receipt of a certified copy of the court order changing the name, together with the information required to locate the original birth certificate of the child, shall prepare a new birth certificate for the child in the new name of the parents of the child. The name of the parents as so changed shall be set forth in the new certificate, in place of their original name.

Â Â Â Â Â  (2) The evidence upon which the new certificate was made, and the original certificate, shall be sealed and filed by the State Registrar of the Center for Health Statistics, and may be opened only upon demand of the person whose name was changed, if of legal age, or by an order of a court of competent jurisdiction.

Â Â Â Â Â  (3) When a change of name by parents will affect the name of their child under subsection (1) of this section, the court, on its own motion or on request of a child of the parents, may take testimony from or confer with the child and may exclude from the conference the parents and other persons if the court finds that such action would be in the best interests of the child. However, the court shall permit an attorney for the parents to attend the conference, and the conference shall be reported. If the court finds that a change of name would not be in the best interests of the child, the court may provide in the order changing the name of the parents that such change of name shall not affect the child, and a new birth certificate shall not be prepared for the child. [Amended by 1983 c.369 Â§7; 2005 c.22 Â§25]

Â Â Â Â Â  33.440 Application by minor child; court conference. When a minor child applies for a change of name under ORS 33.410, the court may, upon its own motion, confer with the child and may exclude from the conference the parents and other persons if the court finds that such action would be in the best interests of the child. However, the court shall permit an attorney for the child to attend the conference, and the conference shall be reported. [1983 c.369 Â§5]

CHANGE OF SEX

Â Â Â Â Â  33.460 Jurisdiction; grounds; procedure. (1) A court that has jurisdiction to determine an application for change of name of a person under ORS 33.410 and 33.420 may order a legal change of sex and enter a judgment indicating the change of sex of a person whose sex has been changed by surgical procedure.

Â Â Â Â Â  (2) The court may order a legal change of sex and enter the judgment in the same manner as that provided for change of name of a person under ORS 33.410 and 33.420.

Â Â Â Â Â  (3) If a person applies for a change of name under ORS 33.410 and 33.420 at the time the person applies for a legal change of sex under this section, the court may order change of name and legal change of sex at the same time and in the same proceeding. [1981 c.221 Â§1; 1997 c.872 Â§23; 2003 c.576 Â§309]

SURETIES

Â Â Â Â Â  33.510 Discharge of surety or letter of credit issuer on application of surety or issuer. The surety or the representatives of any surety upon the bond of any trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary, and any irrevocable letter of credit issuer for any trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary is entitled as a matter of right to be discharged from liability as provided in this section, and to that end may, on notice to the principal named in the bond or irrevocable letter of credit, apply to the court that accepted the bond or irrevocable letter of credit or to the court of which the judge who accepted the bond or irrevocable letter of credit was a member or to any judge thereof, praying to be relieved from liability for the act or omission of the principal occurring after the date of the order relieving such person, and that the principal be required to account and give new sureties or cause to be issued new letters of credit. Notice of the application shall be served on the principal personally not less than five days prior to the date on which the application is to be made, unless it satisfactorily appears to the court or judge that personal service cannot be had with due diligence within the state, in which case notice may be given by personal service without the state or in such manner as the court or judge directs. Pending the hearing of the application the court or judge may restrain the principal from acting except to preserve the trust estate until further order. If upon the return of the application the principal fails to file a new bond or irrevocable letter of credit to the satisfaction of the court or judge, the court or judge must make an order requiring the principal to file a new bond or irrevocable letter of credit within a period not exceeding five days. If the new bond or irrevocable letter of credit is filed upon the return of the application, or within the time fixed by the order, the court or judge must make a judgment or order requiring the principal to account for all acts and proceedings to and including the date of the judgment or order, and to file such account within a time fixed, not exceeding 20 days, and discharge the surety or letter of credit issuer making application from liability for any act or default of the principal subsequent to the date of the judgment or order. If the principal fails to file a new bond or irrevocable letter of credit within the time specified, a judgment or order must be made revoking the appointment of the principal or removing and requiring the principal to file an account within not more than 20 days. If the principal fails to file the account, the surety or letter of credit issuer may make and file an account with like force and effect as though filed by the principal, and upon settlement thereof and upon the trust fund or estate being found or made good and paid over or properly secured, credit shall be given for all commissions, costs, disbursements and allowances to which the principal would be entitled were the principal accounting, and allowance shall be made to the surety or letter of credit issuer for the expense incurred in filing the account and procuring the settlement thereof. After the filing of the account, either by the principal or the surety or the letter of credit issuer, the court or judge must, upon the petition of the principal or surety or the letter of credit issuer, issue an order requiring all persons interested in the estate or trust to attend a settlement of the account at a time and place therein specified, and upon the trust fund or estate being found or made good and paid over or properly secured, the surety or the letter of credit issuer shall be discharged from all liability. Upon demand in writing by the principal, the surety or the letter of credit issuer shall return any compensation that has been paid for the unexpired period of the bond or the letter of credit. [Amended by 1991 c.331 Â§11; 2003 c.576 Â§310]

Â Â Â Â Â  33.520 Discharge of surety or letter of credit issuer on application of principal. Any trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary shall be entitled to have any surety on the bond of the fiduciary or of any irrevocable letter of credit issuer discharged from liability thereon, and the fiduciary may file a new bond or irrevocable letter of credit as provided in this section. The fiduciary may, on written notice to the surety or letter of credit issuer and to all other interested persons, apply to the court that accepted the bond or irrevocable letter of credit, or to a judge thereof, praying that the surety or irrevocable letter of credit be discharged from liability thereon, and that the principal be allowed to file a new bond or irrevocable letter of credit and to account. Notice of the application shall be served on the surety or letter of credit issuer and on each of the persons interested, within the state, not less than 10 days prior to the date on which the application is to be made, unless it satisfactorily appears to the court or judge that the notice cannot with due diligence be served within the state, in which case notice may be given in such manner as the court or judge shall direct. Upon the return of the application, the principal may file a new bond or irrevocable letter of credit satisfactory to the court or judge, and therewith file an account of all proceedings, whereupon the court or judge shall proceed, upon due notice to all persons interested, to judicially settle the account and duly credit and charge the principal; and upon the trust fund or estate being found or made good and paid over or properly secured, the surety or letter of credit issuer shall be discharged from all liability. [Amended by 1991 c.331 Â§12]

Â Â Â Â Â  33.530 Liability of sureties or letter of credit issuer after termination of bond or letter of credit. (1) When a bond or an irrevocable letter of credit of any personal representative, guardian or conservator is terminated upon the issuance of a new bond or irrevocable letter of credit to the personal representative, guardian or conservator by a new surety or letter of credit issuer, the former surety or letter of credit issuer shall not be liable on the old bond or irrevocable letter of credit for any acts or omissions of the personal representative, guardian or conservator which occur after the issuance of the new bond or irrevocable letter of credit.

Â Â Â Â Â  (2) A new surety for a personal representative, guardian or conservator who issues a new bond or irrevocable letter of credit after the termination of a previous bond or irrevocable letter of credit written by another surety or letter of credit issuer for a personal representative, guardian or conservator shall not be liable for any acts or omissions of the personal representative, guardian or conservator which occurred prior to the issuance of the new bond or irrevocable letter of credit. [1983 c.613 Â§Â§2,3; 1991 c.331 Â§13]

EVALUATING SECURITIES OF SECURED CREDITOR

Â Â Â Â Â  33.610 Evaluating securities of secured creditor. In the administration of a decedentÂs estate, or whenever the assets of any person, partnership or corporation are being administered in receivership or any liquidation proceedings, or under an assignment for the benefit of creditors, the value of securities held by secured creditors shall be determined by converting the same into money according to the terms of the agreement pursuant to which the securities were delivered to the creditors, or by the creditors and the person or official liquidating the assets by agreement, arbitration, compromise or litigation. Where the proceedings are in court, the determination shall be subject to the control or decision of the court. If, under an assignment for the benefit of creditors, the secured creditor and the assignee cannot, by agreement, arbitration or compromise, determine the value, either the assignee or the creditor may apply to a court of competent jurisdiction in the place of residence of the assignee for determination of the value by declaratory judgment, or otherwise. In all cases, the amount of the determined value shall be credited upon the secured claim and a general or unsecured creditorÂs dividend shall be paid only on the uncredited balance, if any, of the claim. Nothing contained in this section shall be construed to compel any creditor holding security to file a claim for participation in any such estate or proceeding, or to compel the creditor, if the creditor does not file a claim, to foreclose or realize upon the security of the creditor.

DETERMINATION OF LEGALITY OF MUNICIPAL CORPORATION ORGANIZATION AND ACTIONS

Â Â Â Â Â  33.710 Definitions; judicial examination to determine legality of any municipal corporationÂs organization and actions. (1) As used in ORS 33.710 and 33.720, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂGoverning bodyÂ means the city council, board of commissioners, board of directors, county court or other managing board of a municipal corporation including a board managing a municipally owned public utility or a dock commission.

Â Â Â Â Â  (b) ÂMunicipal corporationÂ means any county, city, port, school district, union high school district, community college district and all other public or quasi-public corporations including a municipal utility or dock commission operated by a separate board or commission.

Â Â Â Â Â  (2) The governing body may commence a proceeding in the circuit court of the county in which the municipal corporation or the greater part thereof is located, for the purpose of having a judicial examination and judgment of the court as to the regularity and legality of:

Â Â Â Â Â  (a) The proceedings in connection with the establishment or creation of the municipal corporation, including any action or proceedings proclaiming the creation of the municipal corporation or declaring the result of any election therein.

Â Â Â Â Â  (b) The proceedings of the governing body and of the municipal corporation providing for and authorizing the issue and sale of bonds of the municipal corporation, whether the bonds or any of them have or have not been sold or disposed of.

Â Â Â Â Â  (c) Any order of the governing body levying a tax.

Â Â Â Â Â  (d) The authorization of any contract and as to the validity of the contract, whether or not it has been executed.

Â Â Â Â Â  (e) Any decision of the governing body that raises novel or important legal issues that would be efficiently and effectively resolved by a proceeding before the decision becomes effective, when the decision will:

Â Â Â Â Â  (A) Require a significant expenditure of public funds;

Â Â Â Â Â  (B) Significantly affect the lives or businesses of a significant number of persons within the boundaries of the governing body; or

Â Â Â Â Â  (C) Indirectly impose a significant financial burden on the cost of conducting business within the boundaries of the governing body.

Â Â Â Â Â  (f) The authority of the governing body to enact any ordinance, resolution or regulation.

Â Â Â Â Â  (g) Any ordinance, resolution or regulation enacted by the governing body, including the constitutionality of the ordinance, resolution or regulation.

Â Â Â Â Â  (3) All proceedings of the municipal corporation may be judicially examined and determined in one special proceeding, or any part thereof may be separately examined and determined by the court.

Â Â Â Â Â  (4) Nothing in this section allows a governing body to have a judicial examination and judgment of the court without a justiciable controversy. [Amended by 1975 c.133 Â§1; 2003 c.548 Â§1]

Â Â Â Â Â  33.720 Proceeding in rem; practice and procedure as in action not triable by right to jury; service by publication; appeal; costs. (1) The determination authorized by ORS 33.710 shall be in the nature of a proceeding in rem; and the practice and procedure therein shall follow the practice and procedure of an action not triable by right to a jury, as far as the same is consistent with the determination sought to be obtained, except as provided in this section.

Â Â Â Â Â  (2) Jurisdiction of the municipal corporation shall be obtained by the publication of notice directed to the municipal corporation; and jurisdiction of the electors of the municipal corporation shall be obtained by publication of notice directed to all electors, freeholders, taxpayers and other interested persons, without naming such electors, freeholders, taxpayers and other interested persons individually. The notice shall be served on all parties in interest by publication thereof for at least once a week for three successive weeks in a newspaper of general circulation published in the county where the proceeding is pending, or if no such newspaper is published therein, then in a contiguous county. Jurisdiction shall be complete within 10 days after the date of completing publication of the notice as provided in this section.

Â Â Â Â Â  (3) Any person interested may at any time before the expiration of the 10 days appear and contest the validity of such proceeding, or of any of the acts or things therein enumerated. Such proceeding shall be tried forthwith and judgment rendered as expeditiously as possible declaring the matter so contested to be either valid or invalid. Any order or judgment in the course of such proceeding may be made and rendered by the judge in vacation or otherwise; and for that purpose, the court shall be deemed at all times to be in session and the act of the judge in making the order or judgment shall be the act of the court.

Â Â Â Â Â  (4) Any party may appeal to the Court of Appeals from a judgment rendered in such proceeding. The court, in inquiring into the regularity, legality or correctness of any proceeding of the municipal corporation or its governing body shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties to the special proceeding, and may approve the proceedings in part and may disapprove and declare illegal or invalid in part other or subsequent proceedings, or may approve or disapprove the proceedings, or may approve the proceedings in part and disapprove the remainder thereof.

Â Â Â Â Â  (5) Costs of the proceeding may be allowed and apportioned between the parties in the discretion of the court.

Â Â Â Â Â  (6) Upon conclusion of a proceeding authorized by ORS 33.710 (2)(b), including any appeal of a judgment, the judgment entered in the proceeding is binding upon the parties and all other persons. Claim preclusion and issue preclusion apply to all matters adjudicated in the proceeding. Except for an action to enforce a judgment, the courts of this state do not have jurisdiction over an action by or against the governing body or municipal corporation named in the judgment if the purpose of the action is to seek judicial review or judicial examination, directly or indirectly, of a matter adjudicated in the proceeding. [Amended by 1975 c.133 Â§2; 1979 c.284 Â§69; 2001 c.537 Â§1; 2003 c.576 Â§234]

Â Â Â Â Â  33.810 [1955 c.522 Â§1; repealed by 1967 c.460 Â§8]

Â Â Â Â Â  33.820 [1955 c.522 Â§2; repealed by 1967 c.460 Â§8]

Â Â Â Â Â  33.830 [1955 c.522 Â§3; repealed by 1967 c.460 Â§8]

TRANSFER OF STRUCTURED SETTLEMENT PAYMENT RIGHTS

Â Â Â Â Â  33.850 Definitions for ORS 33.850 to 33.875. As used in ORS 33.850 to 33.875:

Â Â Â Â Â  (1) ÂAnnuity issuerÂ means an insurer that has entered into a contract to fund periodic payments under a structured settlement agreement.

Â Â Â Â Â  (2) ÂObligorÂ means a party that has a continuing obligation to make periodic payments to a payee under a structured settlement agreement or an agreement that provides for a qualified assignment as defined in section 130 of the Internal Revenue Code, as of January 1, 2006.

Â Â Â Â Â  (3) ÂPayeeÂ means an individual who is receiving tax-free payments under a structured settlement agreement and proposes to make a transfer of payment rights.

Â Â Â Â Â  (4) ÂPayment rightsÂ means rights to receive periodic payments under a structured settlement agreement, whether from the obligor or the annuity issuer.

Â Â Â Â Â  (5) ÂPeriodic paymentsÂ includes both recurring payments and scheduled future lump sum payments.

Â Â Â Â Â  (6) ÂResponsible administrative authorityÂ means a government authority vested by law with exclusive jurisdiction over the original tort claim or workersÂ compensation claim that was resolved in a structured settlement agreement.

Â Â Â Â Â  (7) ÂStructured settlement agreementÂ means an agreement, judgment, stipulation or release embodying the terms of an arrangement for periodic payment of damages from an obligor or an annuity issuer for:

Â Â Â Â Â  (a) Personal injuries or sickness established by settlement or judgment in resolution of a tort claim; or

Â Â Â Â Â  (b) Periodic payments in settlement of a workersÂ compensation claim.

Â Â Â Â Â  (8) ÂTerms of the structured settlement agreementÂ includes the terms of:

Â Â Â Â Â  (a) A structured settlement agreement;

Â Â Â Â Â  (b) An annuity contract;

Â Â Â Â Â  (c) An agreement that provides for a qualified assignment as defined in section 130 of the Internal Revenue Code, as of January 1, 2006; and

Â Â Â Â Â  (d) Any order or other approval of any court, responsible administrative authority or other government authority that authorized or approved the structured settlement agreement.

Â Â Â Â Â  (9) ÂTransferÂ means any sale, assignment, pledge or other alienation or encumbrance of payment rights made by a payee for consideration. ÂTransferÂ does not include the creation or perfection of an unspecified security interest in all of the payeeÂs payment rights entered into with an insured depository institution, or an agent or successor in interests of the insured depository institution, in the absence of any action to redirect the payments under the structured settlement agreement to the insured depository institution or otherwise to enforce a security interest against the payment rights.

Â Â Â Â Â  (10) ÂTransfer agreementÂ means an agreement providing for a transfer of payment rights.

Â Â Â Â Â  (11) ÂTransfereeÂ means a party acquiring or proposing to acquire payment rights through a transfer agreement. [2005 c.173 Â§1]

Â Â Â Â Â  Note: Section 7, chapter 173, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Sections 1 to 6 of this 2005 Act [33.850 to 33.875] apply to transfer agreements entered into on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.173 Â§7]

Â Â Â Â Â  33.855 Transfer of payment rights; application; notice. (1) A payee may transfer payment rights under ORS 33.850 to 33.875 if:

Â Â Â Â Â  (a) The payee is domiciled in this state;

Â Â Â Â Â  (b) The domicile or principal place of business of the obligor or the annuity issuer is located in this state;

Â Â Â Â Â  (c) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

Â Â Â Â Â  (d) The structured settlement agreement is expressly governed by the laws of this state.

Â Â Â Â Â  (2) Prior to transferring payment rights under ORS 33.850 to 33.875, the transferee shall file an application for approval of the transfer in:

Â Â Â Â Â  (a) The county in which the payee resides;

Â Â Â Â Â  (b) The county in which the obligor or the annuity issuer maintains its principal place of business; or

Â Â Â Â Â  (c) Any court or before any responsible administrative authority that approved the structured settlement agreement.

Â Â Â Â Â  (3) Not less than 20 days prior to the scheduled hearing on an application for approval of a transfer of payment rights, the transferee shall send notice of the proposed transfer to:

Â Â Â Â Â  (a) The payee;

Â Â Â Â Â  (b) Any beneficiary irrevocably designated under the annuity contract to receive payments following the payeeÂs death;

Â Â Â Â Â  (c) The annuity issuer;

Â Â Â Â Â  (d) The obligor; and

Â Â Â Â Â  (e) Any other party that has continuing rights or obligations under the structured settlement agreement that is the subject of the hearing.

Â Â Â Â Â  (4) The notice sent under subsection (3) of this section shall include:

Â Â Â Â Â  (a) A copy of the transfereeÂs application.

Â Â Â Â Â  (b) A copy of the transfer agreement.

Â Â Â Â Â  (c) A copy of the disclosure statement provided to the payee as required under ORS 33.860.

Â Â Â Â Â  (d) A listing of each person for whom the payee is legally obligated to provide support, including the age of each of those persons.

Â Â Â Â Â  (e) Notification that any person receiving notice under subsection (3) of this section is entitled to support, oppose or otherwise respond to the transfereeÂs application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing.

Â Â Â Â Â  (f) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall not be less than 15 days after service of the transfereeÂs notice, in order to be considered by the court or responsible administrative authority. [2005 c.173 Â§2]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.860 Statement containing terms of transfer. Not less than three days prior to the day on which a payee is scheduled to sign a transfer agreement, a transferee shall provide the payee with a statement in not less than 14-point type that sets forth:

Â Â Â Â Â  (1) The amounts and due dates of the structured settlement payments to be transferred.

Â Â Â Â Â  (2) The aggregate amount of the payments to be transferred.

Â Â Â Â Â  (3) The discounted present value of the payments and the rate used in calculating the discounted present value. The discounted present value shall be calculated by using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the Internal Revenue Service.

Â Â Â Â Â  (4) The amount payable to a payee as the result of a transfer. The amount set forth in this subsection shall be calculated before any reductions are made for transfer expenses required to be listed under subsection (5) of this section or any related disbursements.

Â Â Â Â Â  (5) An itemized listing of all applicable transfer expenses and the transfereeÂs best estimate of the amount of any attorney fees and disbursements. For the purposes of this subsection, Âtransfer expensesÂ:

Â Â Â Â Â  (a) Includes all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the amount payable to a payee as the result of a transfer.

Â Â Â Â Â  (b) Does not include attorney fees and related disbursements payable in connection with the transfereeÂs application for approval of the transfer or preexisting obligations of the payee payable for the payeeÂs account from the proceeds of a transfer.

Â Â Â Â Â  (6) The amount calculated by subtracting the aggregate amount of the actual and estimated transfer expenses required to be listed under subsection (5) of this section from the amount identified in subsection (4) of this section.

Â Â Â Â Â  (7) The amount of any penalties or liquidated damages payable by the payee in the event of a breach of the transfer agreement by the payee.

Â Â Â Â Â  (8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee. [2005 c.173 Â§3]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.865 Required findings by court or responsible administrative authority. A transfer of payment rights under ORS 33.850 to 33.875 is not effective and an obligor or annuity issuer is not required to make any payments directly or indirectly to a transferee unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by the court or authority that:

Â Â Â Â Â  (1) The transfer is in the best interest of the payee, taking into account the welfare and support of all persons for whom the payee is legally obligated to provide support.

Â Â Â Â Â  (2) The payee has been advised in writing by the transferee to seek advice from an attorney, certified public accountant, actuary or other licensed professional adviser regarding the transfer, and the payee has either received the advice or knowingly waived advice in writing.

Â Â Â Â Â  (3) The transfer does not contravene any applicable statute or order of any court or other government authority. [2005 c.173 Â§4]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.870 Liability of parties after transfer. Following a transfer of payment rights under ORS 33.850 to 33.875:

Â Â Â Â Â  (1) The obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from all liability for the transferred payments.

Â Â Â Â Â  (2) The transferee shall be liable to the obligor and the annuity issuer:

Â Â Â Â Â  (a) If the transfer contravenes the terms of the structured settlement agreement, for any taxes incurred by the parties as a consequence of the transfer; and

Â Â Â Â Â  (b) For any other liabilities or costs, including reasonable costs and attorney fees, arising from compliance by the parties with the order of the court or responsible administrative authority or arising as a consequence of the transfereeÂs failure to comply with ORS 33.850 to 33.875.

Â Â Â Â Â  (3) An annuity issuer or an obligor may not be required to divide any periodic payments between the payee and any transferee or assignee or between two or more transferees or assignees.

Â Â Â Â Â  (4) Any further transfer of payment rights by the payee may be made only after compliance with all of the requirements of ORS 33.850 to 33.875. [2005 c.173 Â§5]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.875 Limitations on transfers. (1) The provisions of ORS 33.850 to 33.875 may not be waived by any payee.

Â Â Â Â Â  (2) A transfer agreement entered into on or after January 1, 2006, by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined under the laws of this state. A transfer agreement may not authorize the transferee or any other party to confess judgment or consent to entry to judgment against the payee.

Â Â Â Â Â  (3) A transfer of payment rights may not extend to any payments that are life contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the obligor for:

Â Â Â Â Â  (a) Periodically confirming the payeeÂs survival.

Â Â Â Â Â  (b) Giving the annuity issuer and the obligor prompt written notice in the event of the payeeÂs death.

Â Â Â Â Â  (4) A payee who proposes to make a transfer of payment rights does not incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or a assignee based on any failure of the transfer to satisfy the conditions of ORS 33.850 to 33.875.

Â Â Â Â Â  (5) Nothing in ORS 33.850 to 33.875 shall be construed to authorize a transfer of payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to January 1, 2006, is valid or invalid.

Â Â Â Â Â  (6) Compliance with the requirements set forth in ORS 33.860 and fulfillment of the conditions set forth in ORS 33.855 shall be solely the responsibility of the transferee in any transfer of payment rights, and neither the obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions. [2005 c.173 Â§6]

Â Â Â Â Â  Note: See note under 33.850.

_______________



Chapter 34

Chapter 34 Â Writs

2005 EDITION

WRITS

SPECIAL ACTIONS AND PROCEEDINGS

WRIT OF REVIEW

34.010Â Â Â Â Â Â  Former writ of certiorari as writ of review

34.020Â Â Â Â Â Â  Who may obtain review; intermediate orders reviewable

34.030Â Â Â Â Â Â  Jurisdiction to grant writ; petition for writ; time limit

34.040Â Â Â Â Â Â  When allowed

34.050Â Â Â Â Â Â  PlaintiffÂs undertaking

34.060Â Â Â Â Â Â  To whom directed; return

34.070Â Â Â Â Â Â  Stay of proceedings

34.080Â Â Â Â Â Â  Issuance and service of writ

34.090Â Â Â Â Â Â  Order for further return

34.100Â Â Â Â Â Â  Power of court on review; appeal

34.102Â Â Â Â Â Â  Review of decisions of municipal corporations; transfers between circuit court and Land Use Board of Appeals; limitations

WRIT OF MANDAMUS

(Generally)

34.105Â Â Â Â Â Â  Definitions for ORS 34.105 to 34.240

34.110Â Â Â Â Â Â  When and to whom writ issued

34.120Â Â Â Â Â Â  Courts having jurisdiction

34.130Â Â Â Â Â Â  Petition for writ; service; order of allowance; intervention

34.140Â Â Â Â Â Â  Direction and service of writ; proof of service; enforcing obedience to writ

34.150Â Â Â Â Â Â  Peremptory and alternative writs; form

34.160Â Â Â Â Â Â  Allowance of peremptory writ in first instance

34.170Â Â Â Â Â Â  Answer or motion to dismiss by defendant

34.180Â Â Â Â Â Â  Failure to answer or move for dismissal; additional pleadings

34.190Â Â Â Â Â Â  Other pleadings; construction and amendment of pleadings; motions; manner of trial

34.200Â Â Â Â Â Â  Trial during term time or vacation; allowance and trial in Supreme Court

34.210Â Â Â Â Â Â  Recovery of damages; attorney fees, costs and disbursements

34.220Â Â Â Â Â Â  Recovery as a bar

34.230Â Â Â Â Â Â  Imposition of fine; payment as bar

34.240Â Â Â Â Â Â  Appeal

(Mandamus Under Supreme CourtÂs Original Jurisdiction)

34.250Â Â Â Â Â Â  Certain mandamus proceedings under Supreme CourtÂs original jurisdiction

WRIT OF HABEAS CORPUS

34.310Â Â Â Â Â Â  Purpose of writ; who may prosecute

34.320Â Â Â Â Â Â  Courts having jurisdiction; transfer of proceedings

34.330Â Â Â Â Â Â  Who may not prosecute writ

34.340Â Â Â Â Â Â  Petition; who may apply; fee

34.350Â Â Â Â Â Â  Application by district attorney

34.355Â Â Â Â Â Â  Appointment of counsel; compensation and costs

34.360Â Â Â Â Â Â  Contents of petition when person challenges authority for confinement

34.362Â Â Â Â Â Â  Contents of petition when person challenges conditions of confinement or deprivation of rights while confined

34.365Â Â Â Â Â Â  Filing petition of prisoner without payment of filing fees; fee as charge against trust account

34.370Â Â Â Â Â Â  Order to show cause; time for ruling on show cause order; attorney fees; entry of judgment or issuance of writ; effect

34.380Â Â Â Â Â Â  Warrant in lieu of writ; when issued

34.390Â Â Â Â Â Â  Order for arrest of person having custody

34.400Â Â Â Â Â Â  Execution of warrant; return and proceedings thereon

34.410Â Â Â Â Â Â  Criminal offense by person having custody

34.421Â Â Â Â Â Â  Contents of writ

34.430Â Â Â Â Â Â  Defect of form; designation of persons

34.440Â Â Â Â Â Â  Who may serve writ; tender of fees and undertaking when service is on sheriff or other officer

34.450Â Â Â Â Â Â  Payment of charges when service is on person other than sheriff or other officer

34.460Â Â Â Â Â Â  Manner of service

34.470Â Â Â Â Â Â  Service when officer or other person hides or refuses admittance

34.480Â Â Â Â Â Â  Proof of service

34.490Â Â Â Â Â Â  Duty to obey writ

34.500Â Â Â Â Â Â  When return must be made

34.520Â Â Â Â Â Â  Sickness of person

34.530Â Â Â Â Â Â  Requiring return and production of party by order

34.540Â Â Â Â Â Â  Contents of return

34.550Â Â Â Â Â Â  Warrant in case of refusal or neglect to obey writ

34.560Â Â Â Â Â Â  Failure of sheriff to return writ

34.570Â Â Â Â Â Â  Precept commanding bringing of prisoner

34.580Â Â Â Â Â Â  Inquiry into cause of imprisonment

34.590Â Â Â Â Â Â  Discharge when no legal cause for restraint is shown

34.600Â Â Â Â Â Â  When party to be remanded

34.610Â Â Â Â Â Â  Grounds for discharge of prisoner in custody under order or civil process

34.620Â Â Â Â Â Â  Inquiry into legality of certain judgments and process not permitted

34.630Â Â Â Â Â Â  Proceedings where commitment for criminal offense is legal, or party probably is guilty

34.640Â Â Â Â Â Â  Custody of party pending proceedings

34.650Â Â Â Â Â Â  Notice to third persons

34.660Â Â Â Â Â Â  Notice to district attorney

34.670Â Â Â Â Â Â  Replication following return; hearing

34.680Â Â Â Â Â Â  Motion to deny petition; motion to strike; controverting replication; time to plead; construction and effect of pleadings

34.690Â Â Â Â Â Â  Requiring production of person after writ issued

34.695Â Â Â Â Â Â  Conduct of hearing

34.700Â Â Â Â Â Â  Judgment; liability for obedience to judgment; payment of attorney fees

34.710Â Â Â Â Â Â  Appeal; conclusiveness of judgment

34.712Â Â Â Â Â Â  Summary affirmation of judgment on appeal

34.720Â Â Â Â Â Â  Imprisonment after discharge

34.730Â Â Â Â Â Â  Forfeiture for refusing copy of order or process

AMENDMENT OF PETITION OR ACTION TO SEEK PROPER REMEDY

34.740Â Â Â Â Â Â  Amendment of petition or action against public body when wrong remedy sought; effect of amendment on time limitations; attorney fees

CERTAIN WRITS ABOLISHED

34.810Â Â Â Â Â Â  Scire facias and quo warranto

WRIT OF REVIEW

Â Â Â Â Â  34.010 Former writ of certiorari as writ of review. The writ heretofore known as the writ of certiorari is known in these statutes as the writ of review.

Â Â Â Â Â  34.020 Who may obtain review; intermediate orders reviewable. Except for a proceeding resulting in a land use decision or limited land use decision as defined in ORS 197.015, for which review is provided in ORS 197.830 to 197.845, or an expedited land division as described in ORS 197.360, for which review is provided in ORS 197.375 (8), any party to any process or proceeding before or by any inferior court, officer, or tribunal may have the decision or determination thereof reviewed for errors, as provided in ORS 34.010 to 34.100, and not otherwise. Upon a review, the court may review any intermediate order involving the merits and necessarily affecting the decision or determination sought to be reviewed. [Amended by 1979 c.772 Â§8; 1981 c.748 Â§38; 1983 c.827 Â§42; 1991 c.817 Â§18; 1995 c.595 Â§21]

Â Â Â Â Â  34.030 Jurisdiction to grant writ; petition for writ; time limit. The writ shall be allowed by the circuit court, or, in counties where the county court has judicial functions, by the county court wherein the decision or determination sought to be reviewed was made, upon the petition of the plaintiff, describing the decision or determination with convenient certainty, and setting forth the errors alleged to have been committed therein. The petition shall be signed by the plaintiff or the attorney of the plaintiff, and verified by the certificate of an attorney to the effect that the attorney has examined the process or proceeding, and the decision or determination therein, and that it is erroneous as alleged in the petition. A writ shall not be allowed unless the petition therefor is made within 60 days from the date of the decision or determination sought to be reviewed. [Amended by 1979 c.772 Â§9a]

Â Â Â Â Â  34.040 When allowed. (1) The writ shall be allowed in all cases in which a substantial interest of a plaintiff has been injured and an inferior court including an officer or tribunal other than an agency as defined in ORS 183.310 (1) in the exercise of judicial or quasi-judicial functions appears to have:

Â Â Â Â Â  (a) Exceeded its jurisdiction;

Â Â Â Â Â  (b) Failed to follow the procedure applicable to the matter before it;

Â Â Â Â Â  (c) Made a finding or order not supported by substantial evidence in the whole record;

Â Â Â Â Â  (d) Improperly construed the applicable law; or

Â Â Â Â Â  (e) Rendered a decision that is unconstitutional.

Â Â Â Â Â  (2) The fact that the right of appeal exists is no bar to the issuance of the writ. [Amended by 1965 c.292 Â§1; 1973 c.561 Â§1; 1979 c.772 Â§13; 1995 c.79 Â§12; 1995 c.658 Â§29]

Â Â Â Â Â  34.050 PlaintiffÂs undertaking. Before allowing the writ, the court shall require the plaintiff to give an undertaking to its approval, with one or more sureties, in the sum of $100, to the effect that the plaintiff will pay all costs and disbursements that may be adjudged to the defendant on the review. [Amended by 1977 c.515 Â§3; 1979 c.772 Â§9]

Â Â Â Â Â  34.055 [1977 c.515 Â§2; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  34.060 To whom directed; return. The writ shall be directed to the court, officer, or tribunal whose decision or determination is sought to be reviewed, or to the clerk or other person having the custody of its records or proceedings, requiring return of the writ to the circuit court, with a certified copy of the record or proceedings in question annexed thereto, so that the same may be reviewed by the circuit court. The court allowing the writ shall fix the date on which it is to be returned, and such date shall be specified in the writ. [Amended by 1959 c.638 Â§9]

Â Â Â Â Â  34.070 Stay of proceedings. In the discretion of the court issuing the writ, the writ may contain a requirement that the defendant desist from further proceedings in the matter to be reviewed, whereupon the proceedings shall be stayed accordingly. [Amended by 1977 c.515 Â§4; 1979 c.772 Â§10]

Â Â Â Â Â  34.080 Issuance and service of writ. Upon the filing of the order allowing the writ, and the petition and undertaking of the plaintiff, the clerk shall issue the writ, as ordered. The writ shall be served by delivering the original, according to the direction thereof, and may be served by any person authorized to serve a summons. A certified copy of the writ shall be served by delivery to the opposite party in the suit or proceeding sought to be reviewed, at least 10 days before the return of the original writ.

Â Â Â Â Â  34.090 Order for further return. If the return to the writ is incomplete, the court may order a further return to be made.

Â Â Â Â Â  34.100 Power of court on review; appeal. Upon the review, the court shall have power to affirm, modify, reverse or annul the decision or determination reviewed, and if necessary, to award restitution to the plaintiff, or to direct the inferior court, officer, or tribunal to proceed in the matter reviewed according to its decision. From the judgment of the circuit court on review, an appeal may be taken in like manner and with like effect as from a judgment of a circuit court in an action. [Amended by 1973 c.197 Â§2; 1981 c.178 Â§2]

Â Â Â Â Â  34.102 Review of decisions of municipal corporations; transfers between circuit court and Land Use Board of Appeals; limitations. (1) As used in this section, Âmunicipal corporationÂ means a county, city, district or other municipal corporation or public corporation organized for a public purpose, including a cooperative body formed between municipal corporations.

Â Â Â Â Â  (2) Except for a proceeding resulting in a land use decision or limited land use decision as defined in ORS 197.015, for which review is provided in ORS 197.830 to 197.845, or an expedited land division as described in ORS 197.360, for which review is provided in ORS 197.375 (8), the decisions of the governing body of a municipal corporation acting in a judicial or quasi-judicial capacity and made in the transaction of municipal corporation business shall be reviewed only as provided in ORS 34.010 to 34.100, and not otherwise.

Â Â Â Â Â  (3) A petition for writ of review filed in the circuit court and requesting review of a land use decision or limited land use decision as defined in ORS 197.015 of a municipal corporation shall be transferred to the Land Use Board of Appeals and treated as a notice of intent to appeal if the petition was filed within the time allowed for filing a notice of intent to appeal pursuant to ORS 197.830. If the petition was not filed within the time allowed by ORS 197.830, the court shall dismiss the petition.

Â Â Â Â Â  (4) A notice of intent to appeal filed with the Land Use Board of Appeals pursuant to ORS 197.830 and requesting review of a decision of a municipal corporation made in the transaction of municipal corporation business that is not reviewable as a land use decision or limited land use decision as defined in ORS 197.015 shall be transferred to the circuit court and treated as a petition for writ of review. If the notice was not filed with the board within the time allowed for filing a petition for writ of review pursuant to ORS 34.010 to 34.100, the court shall dismiss the petition.

Â Â Â Â Â  (5) In any case in which the Land Use Board of Appeals or circuit court to which a petition or notice is transferred under subsection (3) or (4) of this section disputes whether it has authority to review the decision with which the petition or notice is concerned, the board or court before which the matter is pending shall refer the question of whether the board or court has authority to review to the Court of Appeals, which shall decide the question in a summary manner. [Formerly 19.230]

Â Â Â Â Â  Note: 34.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 34 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

WRIT OF MANDAMUS

(Generally)

Â Â Â Â Â  34.105 Definitions for ORS 34.105 to 34.240. As used in ORS 34.105 to 34.240:

Â Â Â Â Â  (1) ÂAdverse partyÂ means a beneficially interested party to a judicial or administrative proceeding from which a mandamus proceeding arises, whose interests are adverse to the relator.

Â Â Â Â Â  (2) ÂCounsel for defendantÂ means the attorney who appears on behalf of the defendant in a mandamus proceeding as provided in ORS 34.130 (4).

Â Â Â Â Â  (3) ÂDefendantÂ means the court, corporation, board, officer or person against whom relief is sought in a mandamus proceeding.

Â Â Â Â Â  (4) ÂRelatorÂ means the beneficially interested party on whose relation a mandamus proceeding is brought. [1989 c.702 Â§2]

Â Â Â Â Â  34.110 When and to whom writ issued. A writ of mandamus may be issued to any inferior court, corporation, board, officer or person, to compel the performance of an act which the law specially enjoins, as a duty resulting from an office, trust or station; but though the writ may require such court, corporation, board, officer or person to exercise judgment, or proceed to the discharge of any functions, it shall not control judicial discretion. The writ shall not be issued in any case where there is a plain, speedy and adequate remedy in the ordinary course of the law.

Â Â Â Â Â  34.120 Courts having jurisdiction. (1) Except as provided in subsection (2) of this section, the circuit court or judge thereof of the county wherein the defendant, if a public officer or body, exercises functions, or if a private person or corporation, wherein such person resides or may be found, or such private corporation might be sued in an action, shall have exclusive jurisdiction of mandamus proceedings, including proceedings under ORS 215.429 and 227.179.

Â Â Â Â Â  (2) The regular division of the Oregon Tax Court or judge thereof shall have jurisdiction in mandamus proceedings in all cases involving tax laws as described in ORS 305.410, and the Supreme Court may take original jurisdiction in mandamus proceedings as provided in section 2 of amended Article VII of the Oregon Constitution. [Amended by 1965 c.6 Â§10; 1999 c.340 Â§6; 1999 c.533 Â§1]

Â Â Â Â Â  34.130 Petition for writ; service; order of allowance; intervention. (1) The relator shall file a petition for a writ of mandamus with the clerk of the court or court administrator.

Â Â Â Â Â  (2) The relator shall serve a copy of the petition on the defendant and, if the mandamus proceeding arises from a judicial or administrative proceeding, on all parties to such proceeding. Service of the petition on the defendant and adverse parties is sufficient if it complies with ORCP 9 B. The court in its discretion may act on a petition regardless of defects in the service of the petition on any adverse party, and the petition may be allowed with or without notice to the adverse party, as in a writ of review proceeding.

Â Â Â Â Â  (3) Except as to a petition filed in the Supreme Court, the writ shall be allowed by the court or judge thereof on the petition. On the filing of the order of allowance, the clerk or court administrator forthwith shall issue the writ in accordance with the petition. The clerk or court administrator may require the relator to provide a form of writ in accordance with the petition.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, at any time in the course of a mandamus action until the return date of the alternative writ, any adverse party may intervene in the mandamus proceeding as matter of right. At any time subsequent to the return date of the alternative writ, the court in its discretion may allow an adverse party to intervene. With the consent of the defendant and, if the defendant is a judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court, subject to ORS 1.550 and 1.560, the attorney for an adverse party may appear on behalf of the defendant.

Â Â Â Â Â  (b) For a petition filed pursuant to ORS 215.429 or 227.179, a motion to intervene must be filed with the court within 21 days of the date the petition was filed under subsection (1) of this section.

Â Â Â Â Â  (5) The filing or allowance of a petition for a writ of mandamus does not stay any judicial or administrative proceeding from which the mandamus proceeding may arise, but the court in its discretion may stay such proceeding. [Amended by 1971 c.193 Â§27; 1989 c.702 Â§3; 1999 c.533 Â§2]

Â Â Â Â Â  34.140 Direction and service of writ; proof of service; enforcing obedience to writ. (1) The writ shall be directed to the court, corporation, board, officer or person designated in the order of allowance, and may be served thereon, by any person authorized to serve a summons, by delivery of the original to such officer or person, or to any member of such court, or to any officer of such corporation upon whom a summons lawfully may be served. A certified copy of the writ shall be served on all intervenors, adverse parties and counsel for the defendant. Such service is sufficient if it complies with ORCP 9. The relator shall file with the court proof of service of the writ on the defendant, and intervenors, adverse parties and counsel for the defendant, if any.

Â Â Â Â Â  (2) Obedience to the writ may be enforced in such manner as the court or judge thereof shall direct. [Amended by 1989 c.702 Â§4]

Â Â Â Â Â  34.150 Peremptory and alternative writs; form. (1) The writ shall be either alternative or peremptory.

Â Â Â Â Â  (2) When in the alternative, the writ shall:

Â Â Â Â Â  (a) State concisely the facts, according to the petition, showing:

Â Â Â Â Â  (A) The obligation of the defendant to perform the act; and

Â Â Â Â Â  (B) The omission of the defendant to perform the act;

Â Â Â Â Â  (b) Command that the defendant, immediately after the receipt of the writ, or at some other specified time:

Â Â Â Â Â  (A) Perform the act required to be performed; or

Â Â Â Â Â  (B) Show cause before the court or judge thereof, by whom the writ was allowed, at a time and place therein specified, why the defendant has not done so; and

Â Â Â Â Â  (c) Command that the defendant then and there return the writ, with the certificate of the defendant annexed, of having done as the defendant is commanded, or the cause of omission thereof.

Â Â Â Â Â  (3) When peremptory, the writ shall be in a form similar to that described in subsection (2) of this section, except that the words requiring the defendant to show cause why the defendant has not done as commanded, and to return the cause therefor, shall be omitted. [Amended by 2005 c.22 Â§26]

Â Â Â Â Â  34.160 Allowance of peremptory writ in first instance. When the right to require the performance of the act is clear, and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus shall be allowed in the first instance; in all other cases, the alternative writ shall be first issued.

Â Â Â Â Â  34.170 Answer or motion to dismiss by defendant. On the return day of the alternative writ, or such further day as the court or judge thereof may allow, the defendant on whom the writ was served may show cause by motion to dismiss or answer to the writ, in the same manner as to a complaint in an action. [Amended by 1979 c.284 Â§70]

Â Â Â Â Â  34.180 Failure to answer or move for dismissal; additional pleadings. If the defendant does not show cause by motion to dismiss or answer, a peremptory mandamus shall be allowed against the defendant. If the answer contains new matter, the same may be moved against or replied to by the plaintiff, within such time as the court or judge may prescribe. If the replication contains new matter, the same may be moved against by the defendant within such time as the court or judge may prescribe, or the defendant may countervail such matter on the trial or other proceedings by proof, either in direct denial or by way of avoidance. [Amended by 1979 c.284 Â§71]

Â Â Â Â Â  34.190 Other pleadings; construction and amendment of pleadings; motions; manner of trial. The pleadings in the proceeding by mandamus are those mentioned in ORS 34.170 and 34.180, and none other are allowed. They are to have the same effect and construction, and may be amended in the same manner, as pleadings in an action. Either party may move to strike out, or be allowed to plead over after motion; and the issues joined shall be tried, and the further proceedings thereon had in like manner and with like effect as in an action. [Amended by 1979 c.284 Â§72]

Â Â Â Â Â  34.200 Trial during term time or vacation; allowance and trial in Supreme Court. (1) In the circuit court or Oregon Tax Court the writ may be made returnable either in term time or vacation, and if the latter, may be tried and determined before the judge in like manner and with like effect as in term time.

Â Â Â Â Â  (2) In the Supreme Court the writ may be allowed by the court or any judge thereof, but shall only be tried and determined by the court. All issues therein shall be tried by the court. [Amended by 1965 c.6 Â§11; 2005 c.22 Â§27]

Â Â Â Â Â  34.210 Recovery of damages; attorney fees, costs and disbursements. (1) If the court orders issuance of a peremptory writ of mandamus, the relator shall recover from the defendant damages which the relator has sustained from a false return, to be ascertained in the same manner as in an action.

Â Â Â Â Â  (2) The court in its discretion may designate a prevailing party and award attorney fees, costs and disbursements to the prevailing party, but no attorney fees, costs and disbursements shall be awarded against a judge as a defendant in a mandamus action for any action taken in the judgeÂs official capacity. Attorney fees, costs and disbursements may only be awarded against adverse parties who have been served with the petition and writ. [Amended by 1989 c.702 Â§5]

Â Â Â Â Â  34.220 Recovery as a bar. A recovery of damages by virtue of ORS 34.210 against a party who has made a return to a writ of mandamus is a bar to any other action or suit against the same party for the same cause.

Â Â Â Â Â  34.230 Imposition of fine; payment as bar. Whenever a peremptory mandamus is directed to a public officer or body commanding the performance of any public duty specially enjoined by law, if it appears to the court or judge thereof that the officer or any member of the body has without just excuse refused or neglected to perform the duty so enjoined, the court or judge may impose a fine, not exceeding $500, upon every such officer or member of such body; and the payment thereof is a bar to any action for any penalty incurred by the officer or member by reason of the refusal or neglect of the officer or member to perform the duty so enjoined.

Â Â Â Â Â  34.240 Appeal. From the judgment of the circuit court or Oregon Tax Court, or judge thereof, refusing to allow a mandamus, or directing a peremptory mandamus, an appeal may be taken in like manner and with like effect as in an action. [Amended by 1965 c.6 Â§12; 1973 c.197 Â§3]

(Mandamus Under Supreme CourtÂs Original Jurisdiction)

Â Â Â Â Â  34.250 Certain mandamus proceedings under Supreme CourtÂs original jurisdiction. (1) The provisions of this section apply only to the exercise of the Supreme CourtÂs original jurisdiction in mandamus proceedings that challenge the actions of judges in particular cases in the circuit courts, the Oregon Tax Court or the Court of Appeals. The provisions of this section do not apply to the exercise of the Supreme CourtÂs original jurisdiction in mandamus proceedings that challenge the administrative action of a judge or court, or that challenge other action of a judge or court that is of an institutional nature. To the extent that any provision of ORS 34.105 to 34.240 is inconsistent with the provisions of this section, the provisions of this section govern in mandamus proceedings subject to this section.

Â Â Â Â Â  (2) The case title of a petition in a mandamus proceeding that is subject to this section must be the same as the case title of the proceeding in the lower court, except that the relator must be designated as ÂrelatorÂ in addition to the relatorÂs designation in the lower court, and any party who is adverse to the relator must be designated as Âadverse partyÂ in addition to that partyÂs designation in the lower court. The petition must not name as a party to the mandamus proceeding the lower court or the judge whose action is challenged.

Â Â Â Â Â  (3) The relator must serve a copy of the petition on all parties who have appeared in the lower court case and on the judge or court whose action is being challenged.

Â Â Â Â Â  (4) The judge or court whose action is challenged in the mandamus proceeding may seek to intervene in the mandamus proceeding if the judge or court wishes to assert an interest separate from the parties. If the Supreme Court allows the judge or court to intervene, the judge or court shall be designated as ÂintervenorÂ in the mandamus proceeding.

Â Â Â Â Â  (5) If the Supreme Court elects to issue an alternative writ of mandamus, the Supreme Court shall issue an order allowing the petition. The order may be issued in combination with the alternative writ of mandamus. The State Court Administrator shall mail copies of the Supreme CourtÂs order and alternative writ of mandamus to the relator, to the adverse party, to any intervenor, and to the judge or court whose action is challenged in the petition. Proof of service of an alternative writ need not be filed with the Supreme Court, and the judge or court to which the writ is issued need not file a return unless the alternative writ specifically requires a return.

Â Â Â Â Â  (6) At any time after the filing of the petition for writ of mandamus or issuance of the alternative writ of mandamus, if the judge or court whose action is being challenged performs the act sought in the petition or required by the alternative writ, the relator shall notify the Supreme Court that the judge or court has complied. The judge, the court, or any other party to the lower court case may also give notice to the Supreme Court of the compliance. On motion of any party or on its own motion, the Supreme Court may dismiss a mandamus proceeding after receiving the notice provided for in this subsection.

Â Â Â Â Â  (7) If the judge or court to whom the alternative writ of mandamus is directed does not perform the act required by the writ, the mandamus proceeding will proceed to briefing and oral argument as provided in the rules of the Supreme Court or as directed by the Supreme Court. An answer or other responsive pleading need not be filed by any party to the proceeding unless the alternative writ specifically requires the filing of an answer or other responsive pleading.

Â Â Â Â Â  (8) If the Supreme Court has determined that the relator is entitled to a peremptory writ of mandamus, the court shall direct the State Court Administrator to issue a peremptory writ of mandamus. The peremptory writ of mandamus may be combined with the appellate judgment. If a combined peremptory writ of mandamus and an appellate judgment issue, the relator need not file proof of service of the writ with the court, and the judge or court to which the writ is issued need not file a return showing compliance with the writ.

Â Â Â Â Â  (9) The State Court Administrator shall issue an appellate judgment showing the Supreme CourtÂs disposition of the matter, as provided in the rules of the Supreme Court, if:

Â Â Â Â Â  (a) The court has issued an alternative or peremptory writ of mandamus, the mandamus proceeding is concluded and all issues in the proceeding have been decided; or

Â Â Â Â Â  (b) The court has not issued a writ of mandamus, but the court has awarded costs and disbursements or attorney fees in the proceeding. [1997 c.388 Â§2]

WRIT OF HABEAS CORPUS

Â Â Â Â Â  34.310 Purpose of writ; who may prosecute. The writ of habeas corpus ad subjiciendum is the writ designated in ORS 34.310 to 34.730, and every other writ of habeas corpus is abolished. Every person imprisoned or otherwise restrained of liberty, within this state, except in the cases specified in ORS 34.330, may prosecute a writ of habeas corpus to inquire into the cause of such imprisonment or restraint, and if illegal, to be delivered therefrom.

Â Â Â Â Â  34.320 Courts having jurisdiction; transfer of proceedings. The circuit court of the judicial district wherein the party is imprisoned or restrained, and, if vested with power to exercise judicial functions, the county court and county judge of the county wherein the party is imprisoned or restrained, shall have concurrent jurisdiction of proceedings by habeas corpus, and said courts and judges may issue, hear and decide all questions arising upon habeas corpus. If a plaintiff has filed a petition in a court with jurisdiction over the proceedings, and the plaintiff is thereafter transferred to a place that is outside of the jurisdiction of that court, the court shall transfer the proceedings to the circuit court for the judicial district in which the party is imprisoned or restrained. If the court in which the petition was filed determines that by reason of the plaintiffÂs transfer the claims of the plaintiff do not require immediate judicial scrutiny, or are otherwise subject to dismissal, the court shall dismiss the petition. [Amended by 1999 c.114 Â§1]

Â Â Â Â Â  34.330 Who may not prosecute writ. A person may not prosecute a writ of habeas corpus if:

Â Â Â Â Â  (1) The person is imprisoned or restrained by virtue of process issued by a court of the United States, or a judge, commissioner or other officer thereof, in cases where such courts, or judges or officers thereof, have exclusive jurisdiction under the laws of the United States, or have acquired exclusive jurisdiction by the commencement of actions, suits or other proceedings in such court, or before such commissioner or other officer.

Â Â Â Â Â  (2) The person is imprisoned or restrained by virtue of the judgment of a competent tribunal of civil or criminal jurisdiction, or by virtue of an execution issued upon such judgment.

Â Â Â Â Â  (3) Except as provided in ORS 138.530, the person is eligible to obtain post-conviction relief pursuant to ORS 138.510 to 138.680.

Â Â Â Â Â  (4) The person is eligible to seek judicial review of a final order of the State Board of Parole and Post-Prison Supervision under ORS 144.335 but the person fails to seek judicial review of the order in a timely manner.

Â Â Â Â Â  (5) The person seeks judicial review of a final order of the board under ORS 144.335 but the Court of Appeals:

Â Â Â Â Â  (a) Dismisses the judicial review on the grounds that the motion for leave to proceed with judicial review described in ORS 144.335 does not present a substantial question of law;

Â Â Â Â Â  (b) Summarily affirms the order of the board on the grounds that the motion for leave to proceed with judicial review described in ORS 144.335 does not present a substantial question of law;

Â Â Â Â Â  (c) Otherwise disposes of the judicial review on the merits of the petitionerÂs issues on judicial review; or

Â Â Â Â Â  (d) Dismisses the judicial review because of a procedural defect. [Amended by 1959 c.636 Â§22; 2001 c.661 Â§2; 2003 c.576 Â§311]

Â Â Â Â Â  34.340 Petition; who may apply; fee. (1) The writ shall be allowed by the court or judge thereof upon the petition of the party for whose relief it is intended, or of some other person in behalf of the party, signed and verified by the oath of the plaintiff, to the effect that the plaintiff believes it to be true. The petition must be accompanied by a filing fee of $25.

Â Â Â Â Â  (2) In addition to the fee provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the court shall collect a surcharge of $8 upon the filing of a petition for a writ of habeas corpus. [Amended by 1995 c.657 Â§6; 1999 c.114 Â§2; 2003 c.737 Â§Â§32,33; 2005 c.702 Â§Â§37,38]

Â Â Â Â Â  Note: The amendments to 34.340 by section 39, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 40, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  34.340. The writ shall be allowed by the court or judge thereof upon the petition of the party for whose relief it is intended, or of some other person in behalf of the party, signed and verified by the oath of the plaintiff, to the effect that the plaintiff believes it to be true. The petition must be accompanied by a filing fee of $28.

Â Â Â Â Â  34.350 Application by district attorney. Whenever a writ of habeas corpus is required in any action, suit or proceeding, civil or criminal, to which the state is a party, the application therefor may be made by the district attorney having charge thereof, and whenever so issued the court or judge shall state in the order of allowance that it was issued on such application.

Â Â Â Â Â  34.355 Appointment of counsel; compensation and costs. If counsel is appointed by a court to represent, in an initial proceeding by habeas corpus or on appeal as provided in ORS 34.710, a person who is imprisoned or otherwise restrained of liberty by virtue of a charge or conviction of crime and who is determined to be financially eligible for appointed counsel at state expense, the public defense services executive director shall determine compensation for counsel and costs and expenses of the person in the proceeding or on appeal. Compensation for counsel and expenses of the person in an initial proceeding or in a circuit court on appeal shall be determined and paid as provided in ORS 135.055. Compensation for counsel and costs and expenses of the person on appeal to the Court of Appeals or on review by the Supreme Court shall be determined and paid as provided in ORS 138.500. The compensation and expenses so allowed in an initial proceeding in a county court shall be paid by the county in which the person was charged or convicted of crime. [1979 c.867 Â§17; 1981 s.s. c.3 Â§128; 1985 c.502 Â§21; 2001 c.962 Â§64]

Â Â Â Â Â  34.360 Contents of petition when person challenges authority for confinement. If the challenge is to the authority for confinement, the petition shall state, in substance:

Â Â Â Â Â  (1) That the party in whose behalf the writ is petitioned is imprisoned or restrained of liberty, the place where, and officer or person by whom the party is imprisoned or restrained, naming both parties if their names are known, or describing them if not known.

Â Â Â Â Â  (2) That such person is not imprisoned or restrained by virtue of any order, judgment or process specified in ORS 34.330.

Â Â Â Â Â  (3) The cause or pretense of the imprisonment or restraint, according to the best knowledge or belief of the plaintiff.

Â Â Â Â Â  (4) If the original imprisonment or restraint is by virtue of any order, warrant or process, a copy thereof shall be annexed to the petition, or it must be alleged that, by reason of the removal or concealment of the party before the application, a demand of such copy could not be made, or that the demand was made, and the legal fees therefor tendered to the person having the party in custody, and that a copy was refused.

Â Â Â Â Â  (5) That the claim has not already been adjudged upon a prior writ of habeas corpus, to the knowledge or belief of the plaintiff. [Amended by 1991 c.884 Â§3; 1999 c.114 Â§3; 2003 c.576 Â§312]

Â Â Â Â Â  34.362 Contents of petition when person challenges conditions of confinement or deprivation of rights while confined. If the person is imprisoned or restrained by virtue of any order, judgment or process specified in ORS 34.330 and the person challenges the conditions of confinement or complains of a deprivation of rights while confined, the petition shall:

Â Â Â Â Â  (1) Comply with requirements of ORS 34.360 (1), (3), (4) and (5); and

Â Â Â Â Â  (2) State facts in support of a claim that the person is deprived of a constitutional right that requires immediate judicial attention and for which no other timely remedy is practicably available to the plaintiff. [1991 c.884 Â§5; 2003 c.576 Â§313]

Â Â Â Â Â  34.365 Filing petition of prisoner without payment of filing fees; fee as charge against trust account. (1) Any court of the State of Oregon may authorize the filing of a petition for a writ of habeas corpus by or on behalf of any person imprisoned or otherwise restrained of liberty by virtue of a charge or conviction of crime without payment of the filing fees therefor, if such person presents to the court or judge thereof satisfactory proof, by affidavit and as otherwise required by such judge, that the person is unable to pay such fees.

Â Â Â Â Â  (2) Notwithstanding the fact that a court has authorized the filing of a petition without payment of the filing fee required by ORS 34.340, the fee may be drawn from, or charged against, the plaintiffÂs trust account if the plaintiff is an inmate in a correctional facility. [1955 c.493 Â§1; 1995 c.657 Â§7; 1999 c.114 Â§4]

Â Â Â Â Â  34.370 Order to show cause; time for ruling on show cause order; attorney fees; entry of judgment or issuance of writ; effect. (1) Except as provided in subsection (6) of this section, the judge to whom the petition for a writ of habeas corpus is presented shall, without delay, issue an order directing the defendant to show cause why the writ should not be allowed.

Â Â Â Â Â  (2) Upon the issuance of a show cause order under subsection (1) of this section, the following shall apply:

Â Â Â Â Â  (a) The judge shall order that the defendant appear in writing in opposition to the issuance of the writ as soon as is practicable and not more than 14 days from the date that the show cause order issues.

Â Â Â Â Â  (b) The judge shall rule on the show cause order within seven days after either the defendant files a written appearance in opposition or the appearance period expires, whichever comes first. Upon making a ruling, the judge shall do one of the following, as appropriate:

Â Â Â Â Â  (A) If the petition is a meritless petition, issue a judgment denying the petition and ordering the plaintiff to pay the cost of attorney fees incurred by the defendant. In no case shall the award of attorney fees exceed $100. The fees may be drawn from, or charged against, the inmateÂs trust account.

Â Â Â Â Â  (B) Issue a judgment granting appropriate habeas corpus relief.

Â Â Â Â Â  (C) Issue a writ of habeas corpus requiring that a return be made.

Â Â Â Â Â  (3) Entry of a judgment under subsection (2)(b)(A) or subsection (6) of this section shall be without prejudice. The judgment shall explain to the parties the reason for the denial.

Â Â Â Â Â  (4) If the court has issued a writ of habeas corpus requiring a return under subsection (2)(b)(C) of this section, the parties may stipulate to a hearing as described in ORS 34.670 without the necessity of a return or a replication. If the court accepts the stipulation, it shall set the matter for hearing in an expedited manner.

Â Â Â Â Â  (5) Issuance of the writ under subsection (2) of this section shall not bind the court with respect to any subsequent rulings related to the pleadings of the parties or the ultimate disposition of the proceeding.

Â Â Â Â Â  (6) The court may, on its own motion, enter a judgment denying a meritless petition brought under ORS 34.310 to 34.730.

Â Â Â Â Â  (7) As used in this section, Âmeritless petitionÂ means one which, when liberally construed, fails to state a claim upon which habeas corpus relief may be granted. [Amended by 1963 c.322 Â§1; 1991 c.884 Â§6; 1995 c.294 Â§1; 1995 c.657 Â§8; 1999 c.114 Â§5]

Â Â Â Â Â  34.380 Warrant in lieu of writ; when issued. Whenever it appears by satisfactory evidence that any person is illegally imprisoned or restrained and there is good reason to believe that the person will be carried out of the state or suffer irreparable injury before the person can be relieved by the issuing of a habeas corpus, any court or judge authorized to issue such writ may issue a warrant reciting the facts, directed to any sheriff or other person therein designated, commanding the sheriff or other person to take such illegally imprisoned or restrained person and forthwith bring the person before such court or judge, to be dealt with according to law.

Â Â Â Â Â  34.390 Order for arrest of person having custody. When the proof mentioned in ORS 34.380 is also sufficient to justify an arrest of the person having the party in custody, as for a criminal offense committed in the taking or detaining of such party, the warrant may also contain an order for the arrest of such person for such offense.

Â Â Â Â Â  34.400 Execution of warrant; return and proceedings thereon. Any officer or person to whom a warrant issued under ORS 34.380 is directed shall execute the same by bringing the party therein named and the person who detains the party, if so commanded by the warrant, before the court or judge issuing the warrant; and thereupon the person detaining such party shall make a return in like manner, and the like proceedings shall be had thereon, as if a writ of habeas corpus had been issued in the first instance.

Â Â Â Â Â  34.410 Criminal offense by person having custody. If the person having such party in custody is brought before the court or judge as for a criminal offense, the person shall be examined, committed, released or discharged by the court or judge in like manner as in other criminal cases of like nature. [Amended by 1973 c.836 Â§324]

Â Â Â Â Â  34.420 [Repealed by 1991 c.884 Â§1 (34.421 enacted in lieu of 34.420)]

Â Â Â Â Â  34.421 Contents of writ. The writ shall require the defendant to file a return, at a specified time and place, that states the time and cause of plaintiffÂs imprisonment or restraint. The writ shall not command the defendant to produce the plaintiff before the court or judge issuing the writ, unless the court, in its discretion, so orders. The court shall consider an allegation of lack of authority, brought only under ORS 34.360, as a factor weighing in favor of requiring the defendant to produce the plaintiff at the time of the return. [1991 c.884 Â§2 (enacted in lieu of 34.420)]

Â Â Â Â Â  34.430 Defect of form; designation of persons. The writ shall not be disobeyed for any defect of form. It is sufficient:

Â Â Â Â Â  (1) If the officer or person having the custody of the person imprisoned or restrained is designated either by name of office, if the officer or person has any, or by the own name of the officer or person, or if both such names are unknown or uncertain, the officer or person may be described by an assumed appellation; and anyone who may be served with the writ is to be deemed the officer or person to whom it was directed, although it may be directed to the officer or person by a wrong name or description, or to another person.

Â Â Â Â Â  (2) If the person who is directed to be produced is designated by name, or if the name of the person is uncertain or unknown, the person may be described in any other way, so as to designate the person intended.

Â Â Â Â Â  34.440 Who may serve writ; tender of fees and undertaking when service is on sheriff or other officer. (1) A writ of habeas corpus may be served by any sheriff within the county of the sheriff, or by any other person designated in the writ in any county within the state. The service of the writ shall be deemed complete, so as to require the prisoner to be brought up before the court or judge issuing the writ under the provisions of ORS 34.370, only if:

Â Â Â Â Â  (a) The party serving the writ tenders to the person in whose custody the prisoner may be, if such person is a sheriff or other officer, the fees allowed by law for bringing up such prisoner; and

Â Â Â Â Â  (b) The party also enters into an undertaking to such sheriff or other officer, in a penalty double the sum for which the prisoner is detained, if the prisoner is detained for any specific sum of money, and if not, then in such a sum as the judge granting the writ directs, not exceeding $1,000, to the effect that such person shall pay the charges for carrying back the prisoner if the prisoner is remanded, and that the prisoner will not escape, either in going to or returning from the place to which the prisoner is to be taken.

Â Â Â Â Â  (2) If such fees are not paid, or such security is not tendered, the officer to whom the writ is directed shall make a return, in the manner required by ORS 34.540, and shall state in the return the reason why the prisoner is not produced, and thereupon the court or judge granting the writ may proceed as if the prisoner was produced. This section, except for the first sentence, does not apply to a case wherein the writ is issued on the application of the district attorney. [Amended by 1991 c.884 Â§7]

Â Â Â Â Â  34.450 Payment of charges when service is on person other than sheriff or other officer. Every court or judge allowing a writ of habeas corpus, directed to a person other than a sheriff or other officer, may require, in order to render the service effectual, that the charges of producing the party be paid by the applicant; and in such case the court or judge shall, in the order allowing the writ, specify the amount of such charges, which shall not exceed the fees allowed by law to sheriffs for similar services.

Â Â Â Â Â  34.460 Manner of service. The writ of habeas corpus may be served by delivery of the original to the officer or person to whom it is directed, or if the officer or person cannot be found, by leaving it at the jail or other place in which the party is imprisoned or restrained, with any under officer or other person having charge for the time of such party.

Â Â Â Â Â  34.470 Service when officer or other person hides or refuses admittance. If the officer or person on whom the writ ought to be served hides from the person attempting to make service, or refuses admittance to the person attempting to make service, it may be served by affixing it in some conspicuous place on the outside, either of the dwelling house of the officer or person or the jail or other place where the party is confined. [Amended by 1987 c.158 Â§5]

Â Â Â Â Â  34.480 Proof of service. The proof of service of the writ shall be the same as in the service of a summons, except that the same shall be indorsed upon a copy of the writ made by the officer or person serving it, and returned to the clerk who issued the writ.

Â Â Â Â Â  34.490 Duty to obey writ. It is the duty of every sheriff or other officer upon whom a writ of habeas corpus is served, whether such writ is directed to the sheriff or officer or not, upon payment or tender of the fees allowed by law, and the delivery or tender of the undertaking described in ORS 34.440, to obey and return the writ according to the exigency thereof; and it is the duty of every other person upon whom the writ is served, having the custody of the person for whose benefit it is issued, to obey and return it in like manner, without requiring the payment of any fees, unless the payment of such fees has been required by the court or judge allowing such writ.

Â Â Â Â Â  34.500 When return must be made. If the writ is returnable at a certain time, the return shall be made at the time and place specified therein; if it is returnable forthwith, and the place of return is within 20 miles of the place of service, the return must be made within 24 hours, and the same time is allowed for every additional 20 miles.

Â Â Â Â Â  34.510 [Repealed by 1991 c.884 Â§10]

Â Â Â Â Â  34.520 Sickness of person. Whenever, from the sickness or infirmity of the party, the party cannot, without danger, be produced, the officer or person in whose custody the party is may state that fact in the return to the writ, and if satisfied of the truth of the allegation, and the return is otherwise sufficient, the court or judge shall proceed to decide on the return, and to dispose of the matter, the same as if the party had been produced.

Â Â Â Â Â  34.530 Requiring return and production of party by order. At any time after the allowance of a writ of habeas corpus, the plaintiff therein, or the person applying therefor on behalf of the plaintiff, may give notice to the judge issuing the writ, and thereupon, if necessary to avoid delay, the judge shall by order require that the return be made and the party produced before the judge at such time and place, within the county or district, as may be convenient.

Â Â Â Â Â  34.540 Contents of return. (1) The officer or person upon whom the writ was duly served shall state in the return, plainly and unequivocally:

Â Â Â Â Â  (a) Whether the officer or person has the party in custody or power or under restraint, and if the officer or person has not, whether the officer or person has had the party in custody or under power or restraint at any and what time prior or subsequent to the date of the writ.

Â Â Â Â Â  (b) If the officer or person has the party in custody or power or under restraint, the authority and true cause of such imprisonment or restraint, setting forth the same at large.

Â Â Â Â Â  (2) If the party is detained by virtue of any writ, warrant or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced, and exhibited on the return of the writ, to the court or judge before whom the writ is returnable.

Â Â Â Â Â  (3) If the person upon whom the writ was served has had the party in power or custody or under restraint at any time prior or subsequent to the date of the writ, but has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause, and by what authority the transfer took place.

Â Â Â Â Â  (4) The return shall be signed by the person making the same, and except where the person is a sworn public officer, and makes the return in official capacity, it shall be verified by oath.

Â Â Â Â Â  34.550 Warrant in case of refusal or neglect to obey writ. If the person upon whom the writ was duly served refuses or neglects to obey the same by producing the party named in the writ and making a full and explicit return thereto within the time required, and no sufficient excuse is shown therefor, the court or judge before whom the writ was made returnable shall, upon due proof of the service thereof, forthwith issue a warrant against such person, directed to any sheriff in this state, commanding the sheriff forthwith to apprehend such person and bring the person immediately before such court or judge; and on the person being so brought, the person shall be committed to close custody in the jail of the county in which such judge shall be until the person makes return to the writ and complies with any order made in relation to the party for whose relief the writ was issued.

Â Â Â Â Â  34.560 Failure of sheriff to return writ. If a sheriff neglects to return the writ, the warrant may be directed to any other person to be designated therein, who shall have full power to execute the same, and such sheriff, upon being brought up, may be committed to the jail of any county other than the county over which the sheriff has jurisdiction. [Amended by 1965 c.221 Â§12; 1987 c.158 Â§6]

Â Â Â Â Â  34.570 Precept commanding bringing of prisoner. The court or judge issuing the warrant may also, at the same time or afterwards, issue a precept to the person to whom the warrant is directed, commanding the person to bring forthwith before such court or judge the party for whose benefit the writ was allowed, who shall thereafter remain in the custody of such person until discharged or remanded.

Â Â Â Â Â  34.580 Inquiry into cause of imprisonment. The court or judge before whom the party is brought on the writ shall, immediately after the return thereof, proceed to examine into the facts contained in the return, and into the cause of the imprisonment or restraint of such party.

Â Â Â Â Â  34.590 Discharge when no legal cause for restraint is shown. If no legal cause is shown for the imprisonment or restraint, or for the continuation thereof, the court or judge shall discharge such party from the custody or restraint under which the person is held.

Â Â Â Â Â  34.600 When party to be remanded. It shall be the duty of the court or judge forthwith to remand such party if it appears that the party is legally detained in custody, either:

Â Â Â Â Â  (1) By virtue of process issued by any court, or judge or commissioner or any other officer thereof, of the United States, in a case where such court, or judge or officer thereof, has exclusive jurisdiction; or,

Â Â Â Â Â  (2) By virtue of the judgment of any court, or of any execution issued upon such judgment; or,

Â Â Â Â Â  (3) For any contempt, specially and plainly charged in the commitment, by some court, officer or body having authority to commit for the contempt so charged; and,

Â Â Â Â Â  (4) That the time during which such party may legally be detained has not expired. [Amended by 2003 c.576 Â§314]

Â Â Â Â Â  34.610 Grounds for discharge of prisoner in custody under order or civil process. If it appears on the return that the prisoner is in custody by virtue of an order or civil process of any court legally constituted, or issued by an officer in the course of judicial proceedings before the officer, authorized by law, such prisoner shall be discharged only if one of the following cases exists:

Â Â Â Â Â  (1) The jurisdiction of the court or officer has been exceeded, either as to matter, place, sum or person.

Â Â Â Â Â  (2) The original imprisonment was lawful, yet by some act, omission or event which has taken place afterwards, the party has become entitled to be discharged.

Â Â Â Â Â  (3) The order or process is defective in some matter of substance required by law, rendering the same void.

Â Â Â Â Â  (4) The order or process, though in proper form, has been issued in a case not allowed by law.

Â Â Â Â Â  (5) The person having the custody of the prisoner under such order or process is not the person empowered by law to detain the prisoner.

Â Â Â Â Â  (6) The order or process is not authorized by any judgment of any court, nor by any provision of law. [Amended by 2003 c.576 Â§315]

Â Â Â Â Â  34.620 Inquiry into legality of certain judgments and process not permitted. No court or judge, on the return of a writ of habeas corpus, has power to inquire into the legality or justice of any order, judgment or process specified in ORS 34.330, nor into the justice, propriety or legality of any commitment for a contempt made by a court, officer or body, according to law, and charged in such commitment, as provided by law.

Â Â Â Â Â  34.630 Proceedings where commitment for criminal offense is legal, or party probably is guilty. If it appears that the party has legally been committed for a criminal offense, or if the party appears by the testimony offered with the return, or upon the hearing thereof, probably to be guilty of such offense, although the commitment is irregular, the party shall forthwith be remanded to the custody or placed under the restraint from which the party was taken, if the officer or person under whose custody or restraint the party was, is legally entitled thereto; if not so entitled, the party shall be committed to the custody of the officer or person so entitled.

Â Â Â Â Â  34.640 Custody of party pending proceedings. Until judgment is given upon the return, the party may either be committed to the custody of the sheriff of the county, or placed in such care or custody as age and other circumstances may require.

Â Â Â Â Â  34.650 Notice to third persons. When it appears from the return that the party named therein is in custody on an order or process under which another person has an interest in continuing imprisonment or restraint of the party, no order shall be made for discharge of the party until it shall appear that the party so interested, or the attorney of the party so interested has had notice of the time and place at which the writ has been made returnable.

Â Â Â Â Â  34.660 Notice to district attorney. When it appears from the return that the party is imprisoned or restrained on a criminal accusation, the court or judge shall make no order for the discharge of the party until notice of the return is given to the district attorney of the county where the party is imprisoned or restrained.

Â Â Â Â Â  34.670 Replication following return; hearing. The plaintiff in the proceeding, on the return of the writ, may, by replication, signed as in an action, controvert any of the material facts set forth in the return, or the plaintiff may allege therein any fact to show, either that imprisonment or restraint of the plaintiff is unlawful, or that the plaintiff is entitled to discharge. Thereupon the court or judge shall proceed in a summary way to hear such evidence as may be produced in support of or against the imprisonment or restraint, and to dispose of the party as the law and justice of the case may require. [Amended by 1979 c.284 Â§73; 2005 c.22 Â§28]

Â Â Â Â Â  34.680 Motion to deny petition; motion to strike; controverting replication; time to plead; construction and effect of pleadings. (1) The defendant may, before the writ issues, move to deny the petition on the grounds that the petition fails to state a claim for habeas corpus relief. The defendant may, at any time after the writ issues, move to dismiss the writ on the grounds that the pleadings, including the petition, the return, the replication, if any, and any supporting evidence, demonstrate that plaintiff has failed to state or establish a claim for habeas corpus relief.

Â Â Â Â Â  (2) The plaintiff may move to strike the return or any allegation or defense in the return. The defendant may move to strike the replication or any new matter in the replication, or by proof controvert the same, as upon a direct denial or avoidance.

Â Â Â Â Â  (3) The return and replication shall be made within such time as the court or judge shall direct, and the petition, return and replication shall be construed and have the same effect as in an action. [Amended by 1979 c.284 Â§74; 1991 c.884 Â§8]

Â Â Â Â Â  34.690 Requiring production of person after writ issued. The court or judge before whom the writ is returnable may, before final decision, issue a precept to the officer or other person to whom the writ is directed, requiring the production of the person. [Amended by 1991 c.884 Â§9]

Â Â Â Â Â  34.695 Conduct of hearing. If the matter proceeds to an evidentiary hearing, as described in ORS 34.670, the court shall decide the issues raised in the pleadings and may receive proof by affidavits, depositions, oral testimony or other competent evidence. [1991 c.884 Â§12]

Â Â Â Â Â  34.700 Judgment; liability for obedience to judgment; payment of attorney fees. (1) If it appears that the party detained is imprisoned or restrained illegally, judgment shall be given that the party be discharged forthwith; otherwise, judgment shall be given that the proceeding be dismissed and the party remanded. No officer or other person is liable to any action or proceeding for obeying such judgment of discharge.

Â Â Â Â Â  (2) The court shall include in the judgment an order that the defendant pay the attorney fees incurred by the petition, not to exceed $100, if:

Â Â Â Â Â  (a) The court enters a judgment requiring that the plaintiff be discharged; and

Â Â Â Â Â  (b) The court finds that the allegations or defenses in the return were frivolous. [Amended by 1995 c.657 Â§9; 1999 c.114 Â§6]

Â Â Â Â Â  34.710 Appeal; conclusiveness of judgment. Any party to a proceeding by habeas corpus, including the state when the district attorney appears therein, may appeal from the judgment of the court refusing to allow such writ or any judgment therein, either in term time or vacation, in like manner and with like effect as in an action. No question once finally determined upon a proceeding by habeas corpus shall be reexamined upon another proceeding of the same kind. [Amended by 2003 c.576 Â§235]

Â Â Â Â Â  34.712 Summary affirmation of judgment on appeal. In reviewing the judgment of any court under ORS 34.310 to 34.730, the Court of Appeals, on its own motion or on the motion of the defendant, may summarily affirm, without oral argument, the judgment after submission of the appellantÂs brief and without submission of the defendantÂs brief if the court finds that no substantial question of law is presented by the appeal. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny or, if the plaintiff does not oppose the motion, grant a defendantÂs motion for summary affirmation. A dismissal of appeal under this section constitutes a decision upon the merits of the appeal. [1995 c.294 Â§3; 1999 c.114 Â§7]

Â Â Â Â Â  34.720 Imprisonment after discharge. A person who has been finally discharged upon a proceeding by habeas corpus may not again be imprisoned, restrained or kept in custody for the same cause. A person is not deemed to be imprisoned, restrained or kept in custody for the same cause if:

Â Â Â Â Â  (1) The person has been discharged from a commitment on a criminal charge, and afterwards is committed for the same offense by the legal order or process of the court wherein the person is bound by a release agreement or has deposited security, or in which the person is indicted or convicted for the same offense;

Â Â Â Â Â  (2) After a judgment of discharge for a defect of evidence or for a material defect in the commitment, in a criminal case, the party again is arrested on sufficient evidence, and committed by legal process for the same offense;

Â Â Â Â Â  (3) In a civil action or suit, the party has been discharged for illegality in the judgment or process, and afterwards is imprisoned for the same cause of action or suit; or

Â Â Â Â Â  (4) In a civil action or suit, the person has been discharged from commitment on a writ of arrest, and afterwards is committed on execution, in the same action or suit, or on a writ of arrest in another action or suit, after the dismissal of the first one. [Amended by 1973 c.836 Â§325; 2003 c.14 Â§17; 2003 c.576 Â§316]

Â Â Â Â Â  34.730 Forfeiture for refusing copy of order or process. Any officer or other person refusing to deliver a copy of any order, warrant, process or other authority by which the officer or person detains any person, to anyone who demands a copy, and tenders the fees therefor, shall forfeit $200 to the person so detained.

AMENDMENT OF PETITION OR ACTION TO SEEK PROPER REMEDY

Â Â Â Â Â  34.740 Amendment of petition or action against public body when wrong remedy sought; effect of amendment on time limitations; attorney fees. (1) A circuit court shall allow a person to amend a petition or action in the manner provided by this section if:

Â Â Â Â Â  (a) The person seeks relief against a public body, as defined in ORS 192.410;

Â Â Â Â Â  (b) The person incorrectly filed a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment; and

Â Â Â Â Â  (c) The correct remedy of the person is a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment.

Â Â Â Â Â  (2) If a petition or action is amended under this section, the petition or action is not subject to dismissal by reason of not having been commenced within the time otherwise allowed by law if the reason that the person filed the wrong petition or action was either:

Â Â Â Â Â  (a) The person relied on a reasonable interpretation of the law relating to the correct remedy; or

Â Â Â Â Â  (b) The public body that is the respondent or defendant in the proceeding gave misleading information to the person about the proper remedy, the person relied in good faith on the information provided by the public body and by reason of that reliance the person sought the wrong remedy.

Â Â Â Â Â  (3) A circuit court shall order a public body, as defined in ORS 192.410, to pay reasonable attorney fees incurred by any person in filing a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment seeking relief from the public body if:

Â Â Â Â Â  (a) The court determines that the person has filed the wrong petition or action, and the person subsequently amends the pleading in the manner provided by subsection (1) of this section;

Â Â Â Â Â  (b) The public body that is the respondent or defendant in the proceeding gave information to the person with the intent to mislead the person as to the proper remedy or gave information to the person, with a reckless disregard for the truth or falsity of the information, about the proper remedy; and

Â Â Â Â Â  (c) The person relied in good faith on the information provided by the public body, and by reason of that reliance the person sought the wrong remedy. [2001 c.561 Â§2]

Â Â Â Â Â  Note: 34.740 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 34 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

CERTAIN WRITS ABOLISHED

Â Â Â Â Â  34.810 Scire facias and quo warranto. The writ of scire facias, the writ of quo warranto, and proceedings by information in the nature of quo warranto are abolished, and the remedies heretofore obtainable under those forms may be obtained by action in the mode prescribed in ORS 30.510 to 30.640.

Â Â Â Â Â  34.820 [Repealed 1981 c.898 Â§53]

_______________



Chapter 35

Chapter 35 Â Eminent Domain; Public Acquisition of Property

2005 EDITION

EMINENT DOMAIN; PUBLIC ACQUISITION OF PROPERTY

SPECIAL ACTIONS AND PROCEEDINGS

PROCEDURE

35.205Â Â Â Â Â Â  Short title

35.215Â Â Â Â Â Â  Definitions for chapter

35.220Â Â Â Â Â Â  Precondemnation entry on real property

35.235Â Â Â Â Â Â  Agreement for compensation; status of resolution or ordinance of public condemner; status of action of private condemner; agreement effort not prerequisite

35.245Â Â Â Â Â Â  Commencement of action; jurisdiction; parties

35.255Â Â Â Â Â Â  Content of complaint

35.265Â Â Â Â Â Â  Advance deposit by public condemner requiring immediate possession; effect on interest otherwise allowable

35.275Â Â Â Â Â Â  Advance occupancy by private condemner; hearing; deposit or bond; effect of size of bond or deposit on amount of just compensation

35.285Â Â Â Â Â Â  Distribution of deposits; effect of withdrawal on appeal

35.295Â Â Â Â Â Â  DefendantÂs answer

35.305Â Â Â Â Â Â  Conduct of trial; defendantÂs option; jury argument; neither side has burden of proof of just compensation

35.315Â Â Â Â Â Â  View of property by order of court

35.325Â Â Â Â Â Â  Effect of judgment; effect of payment under judgment

35.335Â Â Â Â Â Â  Effect of condemnerÂs abandonment of action

35.346Â Â Â Â Â Â  Offer to purchase required before filing action for condemnation; appraisal; arbitration; when costs and disbursements allowed

35.348Â Â Â Â Â Â  Immediate possession of property

35.350Â Â Â Â Â Â  Immediate possession of property by public body

35.352Â Â Â Â Â Â  Notice of immediate possession of property by public condemner; objection

35.355Â Â Â Â Â Â  Appeal

35.365Â Â Â Â Â Â  Effect of withdrawal of award; disposition of award

35.375Â Â Â Â Â Â  Chapter as exclusive condemnation proceeding; exception

35.385Â Â Â Â Â Â  Public purpose use required of condemner; right of repurchase; specification of duration of public purpose use; effect

35.390Â Â Â Â Â Â  Effect of failure of condemner to use property as required; price of repurchase; form of offer of repurchase

35.395Â Â Â Â Â Â  Change in period of use; notice; effect of failure to agree on change; review by court

35.400Â Â Â Â Â Â  Designation of person to exercise right of repurchase; effect of failure to designate; offer to repurchase; acceptance; notice; determination of price

35.405Â Â Â Â Â Â  Designation of person to exercise right of repurchase by multiple owners

35.410Â Â Â Â Â Â  Right to contest change in public purpose use; notice of proposed change

35.415Â Â Â Â Â Â  Application of ORS 35.385 to 35.415

RELOCATION OF DISPLACED PERSONS

35.500Â Â Â Â Â Â  Definitions for ORS 35.500 to 35.530

35.505Â Â Â Â Â Â  Relocation within neighborhood; notice prior to move; costs and allowances

35.510Â Â Â Â Â Â  Duties of public entities acquiring real property

35.515Â Â Â Â Â Â  Required disclosures for business and farm operations

35.520Â Â Â Â Â Â  Decision on benefits; hearing; review

35.525Â Â Â Â Â Â  Construction

35.530Â Â Â Â Â Â  Federal law controls

CONDEMNATION BY STATE

35.550Â Â Â Â Â Â  Definitions for ORS 35.550 to 35.575

35.555Â Â Â Â Â Â  Determination of necessity; suit by Attorney General

35.560Â Â Â Â Â Â  Action by district attorney

35.565Â Â Â Â Â Â  Procedure for condemnation

35.570Â Â Â Â Â Â  Payment of expenses of proceeding, value and damages

35.575Â Â Â Â Â Â  Precondemnation compensation not required

CONDEMNATION OF PROPERTY ADJOINING PROPOSED ROADWAYS

35.600Â Â Â Â Â Â  Application

35.605Â Â Â Â Â Â  Authorization to acquire adjoining property for roadways

35.610Â Â Â Â Â Â  Ordinance or resolution required

35.615Â Â Â Â Â Â  Restrictions on future use of property acquired adjacent to roadway

35.620Â Â Â Â Â Â  Acquisition of land adjoining road boundaries declared necessary

35.625Â Â Â Â Â Â  Procedure to ascertain compensation and damages

Â Â Â Â Â  35.010 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.020 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.030 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.040 [Amended by 1967 c.479 Â§1; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.050 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.060 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.070 [Amended by 1967 c.479 Â§2; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.080 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.085 [1967 c.479 Â§Â§4,5; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.090 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.100 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.105 [1967 c.479 Â§6; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.110 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.120 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.130 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.140 [Repealed by 1971 c.741 Â§38]

PROCEDURE

Â Â Â Â Â  35.205 Short title. This chapter may be cited as the General Condemnation Procedure Act. [1971 c.741 Â§2]

Â Â Â Â Â  35.215 Definitions for chapter. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂCondemnerÂ means the state, any city, county, school district, municipal or public corporation, political subdivision or any instrumentality or any agency thereof or a private corporation that has the power to exercise the right of eminent domain.

Â Â Â Â Â  (2) ÂOwnerÂ or Âowner of the propertyÂ means the owner of property.

Â Â Â Â Â  (3) ÂPersonÂ means person as defined by ORS 174.100 and also includes the state, any city, county, school district, municipal or public corporation, political subdivision or any instrumentality or any agency thereof.

Â Â Â Â Â  (4) ÂPrivate condemnerÂ means a private corporation that has the power to exercise the right of eminent domain.

Â Â Â Â Â  (5) ÂPropertyÂ means real or personal property or any interest therein of any kind or nature that is subject to condemnation.

Â Â Â Â Â  (6) ÂPublic condemnerÂ means condemner other than private condemner. [1971 c.741 Â§4; 1983 c.327 Â§10; 2003 c.14 Â§18]

Â Â Â Â Â  35.220 Precondemnation entry on real property. (1) Subject to the requirements of this section, a condemner may enter upon, examine, survey, conduct tests upon and take samples from any real property that is subject to condemnation by the condemner. A condemner may not enter upon any land under the provisions of this section without first attempting to provide actual notice to the owner or occupant of the property. If the condemner has not provided actual notice, written notice must be posted in a conspicuous place where the notice is most likely to be seen. The posted notice must give the condemnerÂs name, address and telephone number and the purpose of the entry. A condemner may conduct tests upon or take samples from real property only with the consent of the owner or pursuant to an order entered under subsection (2) of this section. All testing and sampling must be done in conformity with applicable laws and regulations. Testing and sampling results shall be provided to the owner upon request.

Â Â Â Â Â  (2) If the owner of property objects to examination or survey of the property under this section, or does not consent to the terms and conditions for testing or sampling of the property, the condemner may file a petition with the court seeking an order providing for entry upon the property and allowing such examination, survey, testing or sampling as may be requested by the condemner. The court may enter an order establishing reasonable terms and conditions for entry and for any examination, survey, testing or sampling of the property requested by the condemner. Reasonable compensation for damage or interference under subsection (3) of this section may be established in the proceeding either before or after entry is made upon the property by the condemner.

Â Â Â Â Â  (3) An owner is entitled to reasonable compensation for:

Â Â Â Â Â  (a) Any physical damage caused to the property by the entry upon or examination, survey, testing or sampling of the property, including any damage attributable to the diffusion of hazardous substances found on the property; and

Â Â Â Â Â  (b) Any substantial interference with the propertyÂs possession or use caused by the entry upon or examination, survey, testing or sampling of the property.

Â Â Â Â Â  (4) If a condemner is required to pay compensation to an owner in a proceeding under subsection (2) of this section, and the condemner thereafter seeks condemnation of the same property, the owner is not entitled to any payment of compensation in the condemnation action that would result in the owner receiving a second recovery for the same damage or interference.

Â Â Â Â Â  (5) Nothing in this section affects any liability under any other provision of law that a condemner may have to an owner or occupant of property by reason of entry upon or examination, survey, testing or sampling of property. [2003 c.477 Â§2]

Â Â Â Â Â  35.225 [1971 c.741 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  35.235 Agreement for compensation; status of resolution or ordinance of public condemner; status of action of private condemner; agreement effort not prerequisite. (1) Subject to ORS 758.015 and 836.050, whenever in the judgment of the condemner it is necessary to acquire property for a purpose for which the condemner is authorized by law to acquire property, the condemner shall, after first declaring by resolution or ordinance such necessity and the purpose for which it is required, attempt to agree with the owner with respect to the compensation to be paid therefor, and the damages, if any, for the taking thereof.

Â Â Â Â Â  (2) The resolution or ordinance of a public condemner is presumptive evidence of the public necessity of the proposed use, that the property is necessary therefor and that the proposed use, improvement or project is planned or located in a manner which will be most compatible with the greatest public good and the least private injury.

Â Â Â Â Â  (3) The commencement of an action to condemn property by a private condemner creates a disputable presumption of the necessity of the proposed use, that the property is necessary therefor and that the proposed use, improvement or project is planned or located in a manner which will be most compatible with the greatest public good and the least private injury.

Â Â Â Â Â  (4) The question of the validity of the disputable presumptions created in subsection (3) of this section, if raised, shall be determined by the court in a summary proceeding prior to trial.

Â Â Â Â Â  (5) It is not a prerequisite to the exercise of the right of eminent domain by the condemner to attempt first to agree with an owner or to allege or prove any effort to agree with such owner as to reasonable value, when such owner is at the time concealed within the state or, after reasonable effort by condemner, cannot be found within the state. [1971 c.741 Â§6; 1973 c.579 Â§1]

Â Â Â Â Â  35.245 Commencement of action; jurisdiction; parties. (1) If the condemner is unable to agree with or locate the owner of the property under ORS 35.235, then an action to condemn property may be commenced in the circuit court of the county in which the property proposed to be condemned, or the greater portion thereof, is located.

Â Â Â Â Â  (2) An action may be commenced against the person in whose name the record title appears. There may be included as defendants any lessee or other person in possession and all other persons having or claiming an interest in the property. [1971 c.741 Â§7]

Â Â Â Â Â  35.255 Content of complaint. The complaint shall describe the property sought to be condemned and shall allege the true value of the property sought and the damage, if any, resulting from the appropriation thereof. [1971 c.741 Â§8; 1979 c.284 Â§75]

Â Â Â Â Â  35.265 Advance deposit by public condemner requiring immediate possession; effect on interest otherwise allowable. (1) When a public condemner commences an action for the condemnation of property and immediate possession of the property is considered necessary by the public condemner, a fund shall be created in the amount estimated to be the just compensation for the property and placed in the hands of the treasurer of the public condemner for deposit with the clerk of the court wherein the action was commenced, for the use of the defendants in the action.

Â Â Â Â Â  (2) When the public condemner is a state agency and immediate possession of property is considered necessary by the agency, the agency shall certify to such facts and authorize an advancement out of funds available to the agency of the amount estimated by the agency to be just compensation for the property. Upon such certification and authorization, a warrant shall be drawn in favor of the clerk of the court in the amount authorized.

Â Â Â Â Â  (3) Upon the deposit in court by the public condemner of the estimated amount of just compensation as provided by subsections (1) and (2) of this section, no interest shall be allowed thereon in the judgment. [1971 c.741 Â§10; 2003 c.576 Â§236]

Â Â Â Â Â  35.275 Advance occupancy by private condemner; hearing; deposit or bond; effect of size of bond or deposit on amount of just compensation. (1) At any time after an action is commenced to acquire any property, a private condemner may apply to the court for an order to occupy the property to be condemned and to make use of the property for the purposes for which it is being appropriated.

Â Â Â Â Â  (2) At the hearing on the motion, the court shall determine the reasons for requiring a speedy occupation. The court shall grant the motion if, giving consideration to the public interest involved, it finds that the interests of the owners will be adequately protected. The court may make such provisions or orders as necessary, so that the advance taking or an advance payment, as provided by subsection (3) of this section, will not be prejudicial to either party.

Â Â Â Â Â  (3)(a) If an order to occupy the property is granted, it may also require the private condemner to deposit with the court either such sum as the court finds reasonable on account of just compensation to be awarded or to deposit a surety bond in an amount and with such surety as the court may approve. The surety bond shall be conditioned to the effect that the private condemner shall pay to the owners of the property just compensation for the property taken or restitution, if any, and costs, disbursements and reasonable attorney fees as finally determined.

Â Â Â Â Â  (b) After an order to occupy is entered, if it appears necessary in order to protect the interests of the owners of the property, the court at any time may require the private condemner to deposit with the court an additional bond or sum on account of just compensation to be awarded.

Â Â Â Â Â  (c) Evidence as to the finding of the court regarding the amount of such bond or deposit shall not be admissible at the trial of just compensation. [1971 c.741 Â§11]

Â Â Â Â Â  35.285 Distribution of deposits; effect of withdrawal on appeal. (1) The court may distribute all or any part of the funds deposited by a condemner to the persons entitled thereto for or on account of the just compensation to be awarded in the action, upon such terms and conditions as may appear just and reasonable.

Â Â Â Â Â  (2) Any persons entitled to withdraw any or all of the deposit, as provided by subsection (1) of this section, may do so at any time without waiving rights of appeal provided by ORS 35.355. [1971 c.741 Â§12]

Â Â Â Â Â  35.295 DefendantÂs answer. The defendant in answer may set forth any legal defense the defendant may have to the condemnation. The defendant shall also allege the true value of the property and the damage, if any, resulting from the appropriation thereof. [1971 c.741 Â§13]

Â Â Â Â Â  35.305 Conduct of trial; defendantÂs option; jury argument; neither side has burden of proof of just compensation. (1) Evidence shall be received and the trial conducted in the order and manner prescribed for a civil action in the circuit court, except that the defendant shall have the option of proceeding first or last in the presentation of evidence, if notice of such election is filed with the court and served on the condemner at least seven days prior to the date set for trial. If no notice of election is filed, the condemner shall proceed first in the presentation of evidence. Unless the case is submitted by both sides to the jury without argument, the party who presents evidence first shall also open and close the argument to the jury.

Â Â Â Â Â  (2) Condemner and defendant may offer evidence of just compensation, but neither party shall have the burden of proof of just compensation. [1971 c.741 Â§14; 1979 c.284 Â§76]

Â Â Â Â Â  35.315 View of property by order of court. If motion is made by either party before the formation of the jury, the court shall order a view of the property in question; and, upon the return of the jury, the evidence of the parties may be heard and the verdict of the jury given. [1971 c.741 Â§15]

Â Â Â Â Â  35.325 Effect of judgment; effect of payment under judgment. Upon the assessment of the compensation by the jury, the court shall give judgment appropriating the property in question to the condemner, conditioned upon the condemnerÂs paying into court the compensation assessed by the jury; and, after the making of such payment, the judgment shall become effective to convey the property, and the right of possession thereof to the condemner if not previously acquired. [1971 c.741 Â§16]

Â Â Â Â Â  35.335 Effect of condemnerÂs abandonment of action. (1) If an action is abandoned by the condemner, the court shall enter judgment in favor of the defendant for costs and disbursements in the action and for reasonable attorney fees and reasonable expenses as determined by the court.

Â Â Â Â Â  (2) Expenses mean costs of appraisals and fees for experts incurred in preparing and conducting the defense to the action.

Â Â Â Â Â  (3) An action is considered abandoned if, at any time after filing a complaint, the case is dismissed or terminated or the condemner files an election not to take the property. If an election is not filed within 60 days after the verdict, the condemner is considered to have elected to take the property. [1971 c.741 Â§17]

Â Â Â Â Â  35.345 [1971 c.741 Â§18; repealed by 1973 c.617 Â§1 (35.346 enacted in lieu of 35.345)]

Â Â Â Â Â  35.346 Offer to purchase required before filing action for condemnation; appraisal; arbitration; when costs and disbursements allowed. (1) At least 40 days before the filing of any action for condemnation of property or any interest in property, the condemner shall make an initial written offer to the owner or party having an interest to purchase the property or interest, and to pay just compensation therefor and for any compensable damages to remaining property.

Â Â Â Â Â  (2) The offer shall be accompanied by any written appraisal upon which the condemner relied in establishing the amount of compensation offered. If the condemner determines that the amount of just compensation due is less than $20,000, the condemner, in lieu of a written appraisal, may provide to the owner or other person having an interest in the property a written explanation of the bases and method by which the condemner arrived at the specific valuation of the property. The amount of just compensation offered shall not be reduced by amendment or otherwise before or during trial except on order of the court entered not less than 60 days prior to trial. An order for reduction of just compensation offered, pleaded by the condemner in the complaint or deposited with the court for the use and benefit of the owner pending outcome of the condemnation action, may be entered only upon motion of the condemner and a finding by clear and convincing evidence that the appraisal upon which the original offer is based was the result of a mistake of material fact that was not known and could not reasonably have been known at the time of the original appraisal or was based on a mistake of law.

Â Â Â Â Â  (3) Unless otherwise agreed to by the condemner and the owner, prior to appraising the property the condemner shall provide not less than 15 daysÂ written notice to the owner of the planned appraisal inspection. The property owner and designated representative, if any, shall be invited to accompany the condemnerÂs appraiser on any inspection of the property for appraisal purposes.

Â Â Â Â Â  (4) The owner has not less than 40 days from the date the owner receives the initial written offer required by subsection (1) of this section, accompanied by the appraisal or written explanation required by subsection (2) of this section, to accept or reject the offer. If the owner rejects the condemnerÂs offer and obtains a separate appraisal, the owner shall provide the condemner with a copy of the ownerÂs appraisal not less than 60 days prior to trial or arbitration.

Â Â Â Â Â  (5)(a) Failure to provide the opposing party with a copy of the appropriate appraisal as provided in subsections (2) and (4) of this section shall prohibit the use of the appraisal in arbitration or at trial.

Â Â Â Â Â  (b) In the event the owner and condemner are unable to reach agreement and proceed to trial or arbitration as provided in subsection (6) of this section, each party to the proceeding shall provide to every other party a copy of every appraisal obtained by the party as part of the condemnation action.

Â Â Â Â Â  (6)(a) If an action based on the condemnation is filed, the owner may elect to have compensation determined by binding arbitration if the total amount of compensation claimed by any party does not exceed $20,000. Notice of an election of binding arbitration must be given to the condemner at least 90 days prior to the date on which an arbitration hearing is scheduled under ORS 36.420.

Â Â Â Â Â  (b) Notwithstanding the amount established under ORS 36.400, if the owner elects to proceed with binding arbitration, the arbitration shall be conducted according to the mandatory arbitration program established under ORS 36.400 to 36.425. Notwithstanding ORS 36.425, no party may request a trial de novo after the filing of the decision and award of the arbitrator. Within 20 days after the filing of the decision and award of the arbitrator under ORS 36.425, any party may file a motion with the court for the vacation, modification or correction of the award. The court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710. Except as provided in this subsection, no party may appeal from the decision and award of an arbitrator if the owner elects binding arbitration in lieu of trial.

Â Â Â Â Â  (c) If the total amount of compensation claimed exceeds $20,000 but is less than $50,000, the owner may elect to have compensation determined by nonbinding arbitration under the applicable provisions of ORS 36.400 to 36.425.

Â Â Â Â Â  (7) If a trial is held or arbitration conducted for the fixing of the amount of compensation to be awarded to the defendant owner or party having an interest in the property being condemned, the court or arbitrator shall award said defendant costs and disbursements including reasonable attorney fees and reasonable expenses as defined in ORS 35.335 (2) in the following cases, and no other:

Â Â Â Â Â  (a) If the amount of just compensation assessed by the verdict in the trial exceeds the highest written offer in settlement submitted by condemner to those defendants appearing in the action at least 30 days prior to commencement of said trial; or

Â Â Â Â Â  (b) If the court finds that the first written offer made by condemner to defendant in settlement prior to filing of the action did not constitute a good faith offer of an amount reasonably believed by condemner to be just compensation.

Â Â Â Â Â  (8) If any appraisal provided to a party under this section relies on a written report, opinion or estimate of a person who is not an appraiser, a copy of the written report, opinion or estimate must be provided with the appraisal. If any appraisal provided under this section relies on an unwritten report, opinion or estimate of a person who is not an appraiser, the party providing the appraisal must also provide the name and address of the person who provided the unwritten report, opinion or estimate.

Â Â Â Â Â  (9) Costs and disbursements other than reasonable attorney fees and expenses as defined in ORS 35.335 (2) shall be awarded to condemner in all cases other than those in which defendant is entitled to costs and disbursements under subsection (7) of this section. [1973 c.617 Â§2 (enacted in lieu of 35.345); 1997 c.797 Â§1; 2003 c.476 Â§1; 2003 c.598 Â§33; 2005 c.274 Â§5; 2005 c.433 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 433, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 35.346 by section 1 of this 2005 Act apply only to condemnation actions commenced as described in ORS 12.020 on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.433 Â§2]

Â Â Â Â Â  35.348 Immediate possession of property. Notwithstanding ORS 35.346, if a condemner determines that an emergency that poses a threat to persons or property exists and that immediate possession of the property is necessary, the condemner may immediately file a condemnation action after making an initial written offer under ORS 35.346 (1) accompanied by the appraisal or explanation required by ORS 35.346 (2). [1997 c.797 Â§3; 2003 c.476 Â§3]

Â Â Â Â Â  35.350 Immediate possession of property by public body. This chapter does not affect the ability of a public body, as defined in ORS 174.109, to take immediate possession of property in an emergency that poses a threat to persons or property. [2005 c.565 Â§2]

Â Â Â Â Â  35.352 Notice of immediate possession of property by public condemner; objection. (1) At any time after a condemnation action is commenced, a public condemner may serve notice that the public condemner will take immediate possession of the property that is the subject of the action. The notice must be served in the manner provided by ORCP 9 on all defendants in the action.

Â Â Â Â Â  (2) If notice is served under this section, a defendant in a condemnation action may object to immediate possession of property by a public condemner by filing a written objection with the court within 10 days after notice is served on the defendant under this section and serving a copy of the objection on the public condemner in the manner provided by ORCP 9. The objection must request that the court schedule a hearing on the objection at the earliest possible time. The only issues that a court may consider upon objection are:

Â Â Â Â Â  (a) Whether the condemnation is legal; and

Â Â Â Â Â  (b) Subject to the presumption established by ORS 35.235 (2), whether the public condemner has acted in bad faith, engaged in fraud or engaged in an abuse of discretion under a delegation of authority.

Â Â Â Â Â  (3) If notice is served under this section and an objection is not filed with the court within the time allowed under subsection (2) of this section, the public condemner may at any time thereafter file with the court a form of order confirming the public condemnerÂs possession of the property as of the date specified in the notice. The form of order must be accompanied by an affidavit attesting to service of the notice as required by subsection (1) of this section, and a statement that an objection was not filed within 10 days after notice was served on the defendants in the action. Upon filing of the affidavit, the clerk of the court shall affix the seal of the court to the form of order. The order may thereafter be enforced in the same manner as any other order of the court.

Â Â Â Â Â  (4) A notice under this section must be in substantially the following form:

______________________________________________________________________________

CIRCUIT COURT FOR THE

COUNTY OF ______

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NOTICE OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  IMMEDIATE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  POSSESSION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  TO THE DEFENDANTS:

Â Â Â Â Â  By service of this notice, you are advised that the plaintiff will take possession of the property described in the complaint on:

Â Â Â Â Â  (1) _________, 2___, if the deposit required by ORS 35.265 has been made by that date; or

Â Â Â Â Â  (2) The date on which the deposit required by ORS 35.265 is made if that date is later than the date specified above.

Â Â Â Â Â  You may file an objection with the court within 10 days after this notice is served on you. An objection may be made only to determine:

Â Â Â Â Â  (1) Whether the condemnation is legal; and

Â Â Â Â Â  (2) Subject to the presumption established by ORS 35.235 (2), whether the public condemner has acted in bad faith, engaged in fraud or engaged in an abuse of discretion under a delegation of authority.

_____________________

Attorney for Plaintiff

_____________________

Address

_____________________

Telephone Number

______________________________________________________________________________

Â Â Â Â Â  (5) The court shall expeditiously consider any objection filed under this section to prevent prejudice to the public condemnerÂs need for immediate possession.

Â Â Â Â Â  (6) The ability of the defendant in a condemnation action to assert legal defenses in the answer of the defendant under ORS 35.295 is not affected solely by reason of the filing of an objection to a notice served under this section, or by reason of the failure to file an objection.

Â Â Â Â Â  (7) This section does not impose a requirement that a public condemner use the procedure described in this section, and the procedure described in this section is not the exclusive method by which a public condemner may obtain possession of property. [2005 c.565 Â§3]

Â Â Â Â Â  35.355 Appeal. Either party to the action may appeal from the judgment in like manner and with like effect as in ordinary cases, but the appeal shall not stay the proceedings so as to prevent the condemner from taking possession of the property and using it for the purposes for which it is being appropriated. In the event the defendant prevails on an appeal, the costs and disbursements of the defendant, including a reasonable attorney fee to be fixed by the court, shall be taxed by the clerk and recovered from the condemner. [1971 c.741 Â§19]

Â Â Â Â Â  35.365 Effect of withdrawal of award; disposition of award. If the defendant withdraws the compensation awarded by the court or jury, the defendant waives the right of appeal; and, if the defendant does not, such sum shall remain in the control of the court, to abide the event of the appeal. If an unknown owner of the property or other defendant does not appear and claim the sum, it shall be invested for the benefit of whom it may concern, as in case of unclaimed moneys in the sale and partition of lands. [1971 c.741 Â§20]

Â Â Â Â Â  35.375 Chapter as exclusive condemnation proceeding; exception. Except for procedures provided in ORS chapter 368, any action for the condemnation of property under the power of eminent domain shall be conducted according to this chapter. [1971 c.741 Â§3; 1979 c.873 Â§3; 1981 c.153 Â§52]

Â Â Â Â Â  35.385 Public purpose use required of condemner; right of repurchase; specification of duration of public purpose use; effect. (1) If real property is acquired by a condemner by agreement with the owner of such property after commencement of an action under ORS 35.245 for the appropriation of such property but prior to judgment in such action, the condemner and the owner shall:

Â Â Â Â Â  (a) Specify in such agreement for the real property a reasonable period within which the real property must be used by the condemner for a public purpose or specify a 10-year period for such use and provide that the right of repurchase of the real property or any portion thereof may be exercised as provided in ORS 35.385 to 35.415; or

Â Â Â Â Â  (b) Specify that the right of repurchase of the real property has been waived by the owner and, in such case, not specify a period within which the real property must be used by the condemner for a public purpose.

Â Â Â Â Â  (2) If real property is acquired by a condemner under this chapter by judgment given in a condemnation action under ORS 35.325, the court shall:

Â Â Â Â Â  (a) Specify in the judgment a reasonable period within which the real property must be used by the condemner for a public purpose or specify a 10-year period, and provide that the right of repurchase may be exercised with respect to the real property as provided in ORS 35.385 to 35.415; or

Â Â Â Â Â  (b) Specify that the right of repurchase of the real property has been waived by the owner and, in such case, not specify a period within which the real property must be used by the condemner for a public purpose.

Â Â Â Â Â  (3) For the purposes of subsection (2)(a) of this section, the resolution or ordinance of the condemner is presumptive evidence that the period of time that is proposed by the condemner is a reasonable period in which the real property must be used by the condemner for a public purpose; provided, however, that if the resolution or ordinance specifies a 10-year period or less, neither the owner nor a designated beneficiary of the owner can contest the reasonableness of the period specified. [1973 c.720 Â§2]

Â Â Â Â Â  35.390 Effect of failure of condemner to use property as required; price of repurchase; form of offer of repurchase. (1) If a condemner fails to use the real property or any portion thereof acquired under this chapter within the time specified in an agreement entered into under ORS 35.385 (1) or with the terms of a judgment given under ORS 35.325 and 35.385 (2), whichever applies, and the prior owner of the real property has not waived the right to repurchase the real property, the condemner shall offer such property or any portion thereof, that has not been used for a public purpose within the specified period, to the prior owner or the beneficiary of the prior owner designated as provided in ORS 35.400. The condemner shall, at its expense, insure the title to any property or portion thereof conveyed or vested in the owner or beneficiary under any provision of ORS 35.385 to 35.415, free and clear of any and all encumbrances except those subject to which the condemner originally took such property.

Â Â Â Â Â  (2) The prior owner or beneficiary described in subsection (1) of this section may repurchase from the condemner the real property that is subject to the right of repurchase for a price equal to the sum of the compensation and damages paid by the condemner for the real property plus interest at the rate of seven percent per year from the date of the conveyance of the real property by the prior owner to the condemner.

Â Â Â Â Â  (3) If only a portion of the real property acquired by a condemner is subject to the right of repurchase under ORS 35.385 to 35.415, the prior owner or beneficiary may acquire such portion for a price equal to the sum of:

Â Â Â Â Â  (a) The fair cash market value of the portion subject to the right of repurchase, as of the date of the commencement of any action subject to ORS 35.385;

Â Â Â Â Â  (b) The damages for diminution in value of the remainder, if any, of the former ownerÂs property not so acquired, as of the date of the commencement of any action subject to ORS 35.385; and

Â Â Â Â Â  (c) Interest at the rate of seven percent per year from the date of the conveyance of the real property by the prior owner to the condemner.

Â Â Â Â Â  (4) The offer to repurchase only a portion of real property as provided in subsection (1) of this section and ORS 35.400 (3), shall be in writing and shall include the price for repurchase as determined by the condemner, including an itemization of the components thereof, pursuant to subsection (3) of this section. [1973 c.720 Â§3; 2003 c.14 Â§19]

Â Â Â Â Â  35.395 Change in period of use; notice; effect of failure to agree on change; review by court. (1) The period specified in an agreement or judgment as provided in ORS 35.385 may be changed as provided in this section, if the prior owner of the real property has not waived the right of repurchase and the condemner finds that it will be unable to use all or a portion of the real property for such purpose within the specified period and requires a reasonable extension of such period for the completion of its project on the real property.

Â Â Â Â Â  (2) Upon a finding under subsection (1) of this section, a condemner shall notify the prior owner or designated beneficiary of the requested change in period. The condemner shall negotiate with the prior owner or beneficiary on the requested change.

Â Â Â Â Â  (a) Notification under this subsection shall consist of mailing a letter by certified mail to the last address of the prior owner or the designated beneficiary of the owner as shown in the agreement or judgment whereby the real property was acquired or the address subsequently supplied by such owner or beneficiary. If no response has been received by the condemner within 60 days after receipt of notice by the owner or designated beneficiary, all the rights of the owner or designated beneficiary under ORS 35.385 to 35.415 shall be considered waived.

Â Â Â Â Â  (b) If the condemner cannot locate the prior owner or the designated beneficiary of the owner at the last-known address of the owner or the designated beneficiary, notice may be effected by publication. The publication shall be made in a newspaper published in the county where the property is located, or if no newspaper is published in the county, then in a newspaper designated as being most likely to give notice to the prior owner or the beneficiary of the prior owner. The newspaper utilized shall meet the requirements of ORS 193.020. The notice shall contain the name of the public project, a general description of the location of the property, the change in purpose or extension of time desired by the condemner and a time within which the owner or the beneficiary of the owner must respond to the notice. The notice shall be published not less than once each week for four weeks. The publication of notice may be directed to one or more owners or beneficiaries affected by the same project. If no response is received by the condemner within 10 days after the date of the last publication of notice, all rights of the prior owner or designated beneficiary shall be considered waived.

Â Â Â Â Â  (3) If, after negotiation, the prior owner or beneficiary and the condemner agree on the proposed change in period, the period as changed shall, for the purposes of ORS 35.385 to 35.415, be considered the period as specified in the agreement or judgment under ORS 35.385. In the case of real property acquired by a condemner by judgment under ORS 35.325, the condemner shall notify the court by which the judgment was given of the agreed upon change in period and the court shall modify such judgment accordingly.

Â Â Â Â Â  (4) If the prior owner or beneficiary and the condemner cannot, after negotiation, agree on the proposed change in period, the condemner may:

Â Â Â Â Â  (a) In the case of real property acquired by an agreement under ORS 35.235 (1), petition the circuit court for the county within which such real property is situated for a hearing to determine whether the proposed change in period is reasonable and necessary in the public interest; or

Â Â Â Â Â  (b) In the case of real property acquired by a judgment given under ORS 35.325, petition the court by which such judgment was given for a hearing to determine whether it is reasonable and necessary in the public interest to modify such judgment to permit the proposed change in period. The condemner in its petition may include as parties and serve all or any owners and designated beneficiaries whose property is affected by the same project.

Â Â Â Â Â  (5) If, after a hearing under subsection (4) of this section, the court finds that the proposed change in period is reasonable and necessary in the public interest, the court shall grant such change. For the purposes of ORS 35.385 to 35.415, a period as changed by the court shall be considered the period specified in the agreement or judgment described in ORS 35.385. For the purposes of this subsection, the resolution or ordinance of the condemner is presumptive evidence that the change in period proposed by the condemner is reasonable and necessary in the public interest.

Â Â Â Â Â  (6) If, after a hearing under subsection (4) of this section, the court finds that the proposed change in period is unreasonable or not necessary in the public interest, the court shall deny the requested change. In such case, the terms of the original agreement or judgment shall control for the purpose of the exercise of the right of repurchase under ORS 35.385 to 35.415. [1973 c.720 Â§4]

Â Â Â Â Â  35.400 Designation of person to exercise right of repurchase; effect of failure to designate; offer to repurchase; acceptance; notice; determination of price. (1) At the time of entering into an agreement pursuant to ORS 35.385 (1) for the acquisition of real property by a condemner or prior to the time of giving judgment for the acquisition of real property by a condemner under ORS 35.325, the owner of the real property to be acquired may, if such owner has not waived the right of repurchase under ORS 35.385 to 35.415, designate a person to exercise such right of repurchase. Such designation shall constitute an assignment of the right of the owner of such property to exercise the right of repurchase otherwise available under ORS 35.385 to 35.415. The name and address of the person so designated shall be included in such agreement or judgment. Such owners and designated beneficiaries shall also notify the condemner in writing of any change of address so that their respective current addresses shall be of record with the condemner. The person so designated may not assign or transfer the right of repurchase.

Â Â Â Â Â  (2) If an owner of real property to be acquired by a condemner does not designate a person to exercise the right of repurchase under ORS 35.385 to 35.415 and such owner has not waived such right of repurchase, only the owner may exercise the right of repurchase under ORS 35.385 to 35.415. If such owner dies while real property is still subject to a right of repurchase by the owner, the personal representative of such ownerÂs estate may act as the owner to exercise the right of repurchase with respect to such property on behalf of the estate of the owner at any time prior to the discharge of the personal representative under ORS 116.213.

Â Â Â Â Â  (3) Upon receipt from a condemner of an offer to repurchase any real property or portion thereof in accordance with ORS 35.385 to 35.415:

Â Â Â Â Â  (a) In the case of an offer to repurchase the entire parcel of real property to which ORS 35.385 applies, if the owner or beneficiary of such right of repurchase does not accept such offer within 30 days, the right of repurchase is terminated and the condemner may use and dispose of such property or portion as otherwise provided by law.

Â Â Â Â Â  (b) In the case of an offer to repurchase only a portion of a parcel of real property to which ORS 35.385 applies, the owner or beneficiary of such right of repurchase may:

Â Â Â Â Â  (A) Accept such offer within 30 days; or

Â Â Â Â Â  (B) Notify the condemner within 30 days of the desire of the owner or beneficiary to exercise such right, but refuse to accept the price established by the condemner in the offer to repurchase made pursuant to ORS 35.390 (4).

Â Â Â Â Â  (c) If the owner or beneficiary of the right of repurchase fails to timely notify the condemner pursuant to either paragraph (b)(A) or (B) of this subsection, the right of repurchase is terminated and the condemner may use or dispose of such portion of property as otherwise provided by law.

Â Â Â Â Â  (d) If timely notice of intent to exercise the right of repurchase is given by the owner or beneficiary as provided by paragraph (b)(B) of this subsection, the owner or beneficiary must within 60 days thereafter commence an action, in the court in which the original action by the condemner to acquire such real property was commenced, to determine the sole issue of the price to be paid upon such repurchase, pursuant to the provisions of ORS 35.390 (3). Failure to commence such an action within such 60-day period shall void such notice of intention to exercise repurchase for the purposes of paragraph (c) of this subsection.

Â Â Â Â Â  (A) Upon the determination of the price for repurchase by the court or jury, the court shall give judgment vesting title to the property in the owner or the beneficiary, conditioned upon payment into court of the assessed price by the owner or beneficiary within 90 days after the date of the judgment; and upon the making of such payment, the judgment shall become effective to convey the property and the right of possession thereof to the owner or beneficiary. Failure to make such payment into court within 90 days of the date of the judgment shall void the notice of intent to exercise the right of repurchase for the purposes of paragraph (c) of this subsection, and the judgment shall be withdrawn by the court.

Â Â Â Â Â  (B) If the price determined pursuant to the provisions of this paragraph is less than the price established by the condemner in its written offer to repurchase, the costs and disbursements of the owner or beneficiary, as specified in ORS 35.335 and 35.346, shall be taxed by the clerk; and the judgment rendered shall reflect such costs and disbursements only as an offset against the price to be paid into court by the owner or beneficiary. [1973 c.720 Â§5]

Â Â Â Â Â  35.405 Designation of person to exercise right of repurchase by multiple owners. Notwithstanding any other provision of ORS 35.385 to 35.415, in any instance in which ORS 35.385 applies, where the agreement by which the condemner acquired the property is executed by more than one person exclusive of the condemner, or where the judgment given in a condemnation action by which the condemner acquired the property includes more than one named defendant, all such persons executing such agreement, or all such named defendants must designate one person to act as beneficiary in the exercise of the right of repurchase, unless all such persons executing such agreement, or all such named defendants, waive such right of repurchase as provided in ORS 35.385 to 35.415. Such designated beneficiary thereafter shall exclusively have and exclusively may exercise all rights, remedies and obligations provided in ORS 35.385 to 35.415. [1973 c.720 Â§6]

Â Â Â Â Â  35.410 Right to contest change in public purpose use; notice of proposed change. A prior owner of real property acquired pursuant to an agreement entered into under ORS 35.385 (1) or a judgment given under ORS 35.235 and 35.385 (2), whichever applies, or the designated beneficiary of such owner, may contest any proposed change by the condemner in the public purpose for which such real property was acquired in the manner provided for contesting a change in the period specified for the use of such real property by the condemner under ORS 35.395 (4). The resolution or ordinance of the condemner is presumptive evidence that a proposed change of use proposed by the condemner is reasonable and necessary in the public interest. Each condemner proposing any such change in public purpose shall notify each such owner or designated beneficiary of such proposed change and the reasons therefor in the manner provided in ORS 35.395 (2) for notification of a proposed change in the period specified for use of such real property by the condemner. Each such notice shall be mailed to the most recent address of the owner or designated beneficiary of record with the condemner. [1973 c.720 Â§7]

Â Â Â Â Â  35.415 Application of ORS 35.385 to 35.415. (1) ORS 35.385 to 35.415 apply only to property acquired after the filing of a complaint pursuant to a resolution or ordinance adopted as provided in ORS 35.235 (1) on or after October 5, 1973, and for which a condemnation action is commenced on or after October 5, 1973.

Â Â Â Â Â  (2) Notwithstanding ORS 35.375, ORS 35.385 to 35.415 apply to real property acquired by a county pursuant to ORS chapter 368.

Â Â Â Â Â  (3) ORS 35.385 to 35.415 shall not apply to any real property acquired under ORS 35.385 (1) and (2) after the date the real property is used for the purpose for which it was acquired nor shall ORS 35.385 to 35.415 apply to any tract of real property where the compensation and damages paid to the owner is less than $1,000. [1973 c.720 Â§8; 1981 c.153 Â§53]

RELOCATION OF DISPLACED PERSONS

Â Â Â Â Â  35.500 Definitions for ORS 35.500 to 35.530. As used in ORS 35.500 to 35.530:

Â Â Â Â Â  (1) ÂDisplaced personÂ means any person who moves, or is required to move the personÂs residence and personal property incident thereto, or the personÂs business or farm operation as a result of:

Â Â Â Â Â  (a) Acquisition of the real property, in whole or in part, by a public entity; or

Â Â Â Â Â  (b) Receipt of a written order by such person from a public entity to vacate the property for public use.

Â Â Â Â Â  (2) ÂFederal ActÂ means the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (P.L. 91-646, 42 U.S.C. 4601 et seq.) as in effect on January 1, 2003.

Â Â Â Â Â  (3) ÂPublic entityÂ includes the state, a county, a city, a consolidated city-county as defined in ORS 199.705 (1), a district, public authority, public agency and any other political subdivision or public corporation in the state when acquiring real property or any interest therein for public use. ÂPublic entityÂ also includes a private corporation that has the power to exercise the right of eminent domain.

Â Â Â Â Â  (4) ÂPublic useÂ means a use for which real property may be acquired by a public entity as provided by law.

Â Â Â Â Â  (5) ÂReal propertyÂ or any interest therein includes tenements and hereditaments, and includes every interest, freehold and chattel, legal and equitable, present and future, vested and contingent, in such tenements and hereditaments. [Formerly 281.045]

Â Â Â Â Â  35.505 Relocation within neighborhood; notice prior to move; costs and allowances. (1) A public entity undertaking urban renewal or neighborhood development shall make all reasonable efforts to insure that all displaced persons shall have the option to relocate within their urban renewal or development neighborhood or area and shall not be displaced, except temporarily as required by emergency, until appropriate residential units shall become available to them within their neighborhood or area and within their financial means.

Â Â Â Â Â  (2) Except as required by emergency, no displaced person shall be required to move from any real property without first having written notice from the public entity at least 90 days prior to the date by which the move is required. In no case shall any displaced person be required to move until the public entity notifies the person in writing of all costs and allowances to which such person may become entitled under federal, state or local law. [Formerly 281.055]

Â Â Â Â Â  35.510 Duties of public entities acquiring real property. Whenever any program or project is undertaken by a public entity which program or project will result in the acquisition of real property, notwithstanding any other statute, charter, ordinance, or rule or regulation, the public entity shall:

Â Â Â Â Â  (1) Provide fair and reasonable relocation payments and assistance to or for displaced persons as provided under sections 202, 203, 204 and 206 of the Federal Act;

Â Â Â Â Â  (2) Provide relocation assistance programs offering to displaced persons and others occupying property immediately adjacent to the real property acquired the services described in section 205 of the Federal Act on the conditions prescribed therein;

Â Â Â Â Â  (3) In acquiring the real property, be guided by the land acquisition policies in sections 301 and 302 of the Federal Act;

Â Â Â Â Â  (4) Pay or reimburse property owners for necessary expenses as specified in sections 303 and 304 of the Federal Act;

Â Â Â Â Â  (5) Share costs of providing payments and assistance with the federal government in the manner and to the extent required by sections 211 (a) and (b) of the Federal Act; and

Â Â Â Â Â  (6) Appoint such officers, enter into such contracts, utilize federal funds for planning and providing comparable replacement housing and take such other actions as may be necessary to comply with the conditions and requirements of the Federal Act. [Formerly 281.060]

Â Â Â Â Â  35.515 Required disclosures for business and farm operations. To be eligible for the payment authorized by ORS 35.510, a business or farm operation must make its state income tax returns and its financial statements and accounting records available for audit for confidential use to determine the payment authorized. [Formerly 281.070]

Â Â Â Â Â  35.520 Decision on benefits; hearing; review. Any person who applies for relocation benefits or assistance under ORS 35.510 shall receive the public entityÂs written decision on the application which shall include the statement of the amount awarded, if any, the statutory basis for the award, and the statement of any finding of fact that the public entity made in arriving at its decision. A person aggrieved by said written decision shall be entitled to a hearing substantially of the character required by ORS 183.415, 183.425, 183.450, 183.460 and 183.470, unless federal, state or local law provides otherwise. Notice required by ORS 183.415 must be served within 180 days of the receipt of the written decision by the aggrieved party. The decision of the public entity shall be reviewable pursuant to ORS 183.480. [Formerly 281.085]

Â Â Â Â Â  35.525 Construction. Nothing in ORS 35.510, 35.515 or 35.520 shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to May 7, 1971. [Formerly 281.090]

Â Â Â Â Â  35.530 Federal law controls. If a public entity is receiving federal financial assistance and is thereby required to comply with applicable federal laws and regulations relating to relocation assistance, such federal laws and regulations shall control should there be any conflict with ORS 35.500 to 35.530. [Formerly 281.105]

CONDEMNATION BY STATE

Â Â Â Â Â  35.550 Definitions for ORS 35.550 to 35.575. As used in ORS 35.550 to 35.575:

Â Â Â Â Â  (1) ÂPropertyÂ means real property, water, watercourses, and water and riparian rights, or any right or interest therein.

Â Â Â Â Â  (2) ÂBoardÂ means:

Â Â Â Â Â  (a) The state board of commissioners, trustees, or other state board, having direction of the state department or institution for which the property is desired; or

Â Â Â Â Â  (b) The Department of State Lands, if there is no other state board for the department or institution for which the property is sought to be acquired. [Formerly 281.210]

Â Â Â Â Â  35.555 Determination of necessity; suit by Attorney General. Whenever the state requires property for any public use, the necessity for the acquisition to be decided and declared in the first instance by the board, if the board and the owner of such property cannot agree upon the price to be paid for the amount of or interest in the property required for such public use, and the damages for the taking thereof, the board may request the Attorney General to, and the Attorney General shall when so requested, commence and prosecute in any court of competent jurisdiction in the name of the State of Oregon any necessary or appropriate suit, action or proceeding for the condemnation of the amount of or interest in the property required for such purposes and for the assessment of the damages for the taking thereof. [Formerly 281.220]

Â Â Â Â Â  35.560 Action by district attorney. The district attorney of the judicial district in which the property to be condemned lies shall:

Â Â Â Â Â  (1) Commence and prosecute the suit, action or proceeding in the circuit court of such district, when requested by the board; or

Â Â Â Â Â  (2) Aid the Attorney General in so doing in any manner requested by the Attorney General. [Formerly 281.230]

Â Â Â Â Â  35.565 Procedure for condemnation. The procedure in the suit, action or proceeding referred to in ORS 35.555 or 35.560 shall be, as far as applicable, the procedure prescribed by law for the condemnation of lands or rights of way by public corporations or quasi-public corporations for public use or for corporate purposes. [Formerly 281.240]

Â Â Â Â Â  35.570 Payment of expenses of proceeding, value and damages. The expenses of the condemnation proceeding, the value of the property, and the damages for the taking thereof, shall be paid out of the funds provided for the department or institution for which the property is acquired in the same manner as other expenses for like purposes of such department or institution are paid. If no funds have been provided out of which the same can be paid, payment shall be made out of any funds in the treasury not otherwise appropriated, and the Oregon Department of Administrative Services is authorized to draw a warrant on the treasurer therefor. [Formerly 281.250]

Â Â Â Â Â  35.575 Precondemnation compensation not required. ORS 35.550 to 35.575 do not require the state to make or tender compensation prior to condemning and taking possession of the lands or property. [Formerly 281.260]

CONDEMNATION OF PROPERTY ADJOINING PROPOSED ROADWAYS

Â Â Â Â Â  35.600 Application. ORS 35.600 to 35.625 apply to all condemners other than the state. [Formerly 281.505]

Â Â Â Â Â  35.605 Authorization to acquire adjoining property for roadways. (1) Every condemner having the right to purchase, acquire, enter upon and appropriate land and property for establishing, laying out, widening, enlarging or extending roads, streets or highways, may purchase, acquire, enter upon and appropriate, in or in connection with establishing, laying out, widening, enlarging or extending roads, streets or highways, land and property immediately adjoining the proposed boundaries of such roads, streets or highways.

Â Â Â Â Â  (2) The authority conferred by subsection (1) of this section does not extend to the purchase, acquisition, entering upon or appropriation of any adjoining land or property situate more than 100 feet distant from or beyond the proposed boundaries of any such road, street or highway, or of any such adjoining land or property that constitutes the whole or any part of a platted lot or tract of rectangular shape and having an area of 5,000 square feet or more and its shorter dimension not less than 50 feet in length, or that constitutes the whole or any part of any tract of land in common ownership of like shape and having like minimum area and dimensions. [Formerly 281.510]

Â Â Â Â Â  35.610 Ordinance or resolution required. Before the right to purchase, acquire, enter upon and appropriate any adjoining land or property under ORS 35.605 is exercised by any condemner, the governing body shall by appropriate ordinance or resolution describe the land to be purchased, acquired, entered upon or appropriated, and shall further determine that the appropriation of such land is reasonably necessary to protect the full use and enjoyment by the public of the road, street or highway. [Formerly 281.520]

Â Â Â Â Â  35.615 Restrictions on future use of property acquired adjacent to roadway. After an appropriation of land and property authorized by ORS 35.605 has been made, the land and property so appropriated adjoining the boundaries of any road, street or highway and not actually occupied by the road, street or highway, may, by appropriate ordinance or resolution, be declared subject to and burdened with the restrictions upon the future use and occupation thereof that are considered necessary for protecting the full use and enjoyment by the public of the road, street or highway. Such land and property may thereafter be sold by the condemner subject to the declared restrictions and the proceeds of the sale applied and accounted for as may be provided by the charter, charter ordinances or ordinances of, or law governing the condemner. The deed or other conveyance of such land and property shall contain the restrictions and all such land and property shall be sold, burdened with and subject to the restrictions. [Formerly 281.530]

Â Â Â Â Â  35.620 Acquisition of land adjoining road boundaries declared necessary. The purchase, acquisition, entering upon and appropriation of lands and property immediately adjoining the boundaries of roads, streets or highways, as defined and limited in, and to the extent authorized by, ORS 35.600 to 35.625 is declared to be necessary for the development and welfare of the state and its inhabitants and to be a public use. [Formerly 281.540]

Â Â Â Â Â  35.625 Procedure to ascertain compensation and damages. If private property is appropriated for the public use as authorized by ORS 35.605, and the compensation and damages arising from the appropriation cannot be agreed upon, the appropriation shall be made and the compensation and damages shall be considered, ascertained, determined, awarded and paid in the manner provided by this chapter. [Formerly 281.550]

_______________



Chapter 36

Chapter 36 Â Mediation and Arbitration

2005 EDITION

MEDIATION AND ARBITRATION

SPECIAL ACTIONS AND PROCEEDINGS

DISPUTE RESOLUTION

(Generally)

36.100Â Â Â Â Â Â  Policy for ORS 36.100 to 36.238

36.105Â Â Â Â Â Â  Declaration of purpose of ORS 36.100 to 36.238

36.110Â Â Â Â Â Â  Definitions for ORS 36.100 to 36.238

(Dispute Resolution Programs)

36.135Â Â Â Â Â Â  Review of dispute resolution programs; suspension or termination of funding

36.145Â Â Â Â Â Â  Dispute Resolution Account

36.150Â Â Â Â Â Â  Additional funding

36.155Â Â Â Â Â Â  Grants for dispute resolution services in counties; rules

36.160Â Â Â Â Â Â  Participation by counties; notice; contents; effect of failure to give notice

36.165Â Â Â Â Â Â  Termination of county participation

36.170Â Â Â Â Â Â  Surcharge on appearance fees

(Program Standards)

36.175Â Â Â Â Â Â  Rules for administration of dispute resolution programs

(Dispute Resolution for Public Bodies)

36.179Â Â Â Â Â Â  Mediation and other alternative dispute resolution services for public bodies

(Mediation in Civil Cases)

36.185Â Â Â Â Â Â  Referral of civil dispute to mediation; objection; information to parties

36.190Â Â Â Â Â Â  Stipulation to mediation; selection of mediator; stay of proceedings

36.195Â Â Â Â Â Â  Presence of attorney; authority and duties of mediator; notice to court at completion of mediation

36.200Â Â Â Â Â Â  Mediation panels; qualification; procedure for selecting mediator

(Liability of Mediators and Programs)

36.210Â Â Â Â Â Â  Liability of mediators and programs

(Confidentiality of Mediation Communications and Agreements)

36.220Â Â Â Â Â Â  Confidentiality of mediation communications and agreements; exceptions

36.222Â Â Â Â Â Â  Admissibility and disclosure of mediation communications and agreements in subsequent adjudicatory proceedings

36.224Â Â Â Â Â Â  State agencies; confidentiality of mediation communications; rules

36.226Â Â Â Â Â Â  Public bodies other than state agencies; confidentiality of mediation communications

36.228Â Â Â Â Â Â  Mediations in which two or more public bodies are parties

36.230Â Â Â Â Â Â  Public bodies; confidentiality of mediation agreements

36.232Â Â Â Â Â Â  Disclosures allowed for reporting, research, training and educational purposes

36.234Â Â Â Â Â Â  Parties to mediation

36.236Â Â Â Â Â Â  Effect on other laws

36.238Â Â Â Â Â Â  Application of ORS 36.210 and 36.220 to 36.238

MEDIATION OF FORECLOSURE OF AGRICULTURAL PROPERTY

36.250Â Â Â Â Â Â  Definitions for ORS 36.250 to 36.270

36.252Â Â Â Â Â Â  Director of Agriculture or designee to serve as agricultural mediation service coordinator; rules

36.254Â Â Â Â Â Â  Contracts for mediation services

36.256Â Â Â Â Â Â  Request for mediation services; eligibility; form of request; response

36.258Â Â Â Â Â Â  Qualification, duties and authority of mediator

36.260Â Â Â Â Â Â  Mediation agreement; effect of agreement

36.262Â Â Â Â Â Â  Confidentiality of mediation materials

36.264Â Â Â Â Â Â  Civil immunity for mediators and mediation services

36.266Â Â Â Â Â Â  Suspension of court proceedings during mediation; dismissal of action

36.268Â Â Â Â Â Â  Provision of mediation services contingent on funding

36.270Â Â Â Â Â Â  Utilization of mediation program for other disputes

COURT ARBITRATION PROGRAM

36.400Â Â Â Â Â Â  Mandatory arbitration programs

36.405Â Â Â Â Â Â  Referral to mandatory arbitration; exemptions

36.410Â Â Â Â Â Â  Stipulation for arbitration; conditions; relief

36.415Â Â Â Â Â Â  Arbitration after waiver of amount of claim exceeding $50,000; motion for referral to arbitration

36.420Â Â Â Â Â Â  Notice of arbitration hearing; open proceeding; compensation and expenses

36.425Â Â Â Â Â Â  Filing of decision and award; notice of appeal; trial de novo; attorney fees and costs; effect of arbitration decision and award

OREGON INTERNATIONAL COMMERCIAL ARBITRATION AND CONCILIATION ACT

36.450Â Â Â Â Â Â  Definitions for ORS 36.450 to 36.558

36.452Â Â Â Â Â Â  Policy

36.454Â Â Â Â Â Â  Application of ORS 36.450 to 36.558; when arbitration or conciliation agreement is international; validity of written agreements

36.456Â Â Â Â Â Â  Construction of ORS 36.450 to 36.558

36.458Â Â Â Â Â Â  When written communication considered to have been received

36.460Â Â Â Â Â Â  Waiver of objection to arbitration

36.462Â Â Â Â Â Â  Prohibition on intervention by court

36.464Â Â Â Â Â Â  Venue

36.466Â Â Â Â Â Â  Arbitration agreements to be in writing

36.468Â Â Â Â Â Â  Application to stay judicial proceedings and compel arbitration

36.470Â Â Â Â Â Â  Interim judicial relief; factors considered by court; determination of arbitral tribunalÂs jurisdiction

36.472Â Â Â Â Â Â  Number of arbitrators

36.474Â Â Â Â Â Â  Procedure for appointment of arbitrators; appointment by circuit court

36.476Â Â Â Â Â Â  Disclosure by proposed arbitrators and conciliators; waiver of disclosure; grounds for challenge

36.478Â Â Â Â Â Â  Procedure for challenging arbitrator

36.480Â Â Â Â Â Â  Withdrawal of arbitrator; termination of mandate

36.482Â Â Â Â Â Â  Substitute arbitrator; effect of substitution

36.484Â Â Â Â Â Â  Arbitral tribunal may rule on own jurisdiction; time for raising issue of jurisdiction; review by circuit court

36.486Â Â Â Â Â Â  Interim measures of protection ordered by arbitral tribunal; security

36.488Â Â Â Â Â Â  Fairness in proceedings

36.490Â Â Â Â Â Â  Procedures subject to agreement by parties; procedure in absence of agreement

36.492Â Â Â Â Â Â  Place of arbitration

36.494Â Â Â Â Â Â  Commencement of arbitral proceedings

36.496Â Â Â Â Â Â  Language used in proceedings

36.498Â Â Â Â Â Â  Contents of statements by claimant and respondent; amendment or supplement

36.500Â Â Â Â Â Â  Oral hearing; notice; discovery

36.502Â Â Â Â Â Â  Effect of failure to make required statement or to appear at oral hearing

36.504Â Â Â Â Â Â  Appointment of experts

36.506Â Â Â Â Â Â  Circuit court assistance in taking evidence; circuit court authorized to enter certain orders upon application

36.508Â Â Â Â Â Â  Choice of laws

36.510Â Â Â Â Â Â  Decision of arbitral tribunal

36.512Â Â Â Â Â Â  Settlement

36.514Â Â Â Â Â Â  Arbitral award; contents; interim award; award for costs of arbitration

36.516Â Â Â Â Â Â  Termination of arbitral proceedings

36.518Â Â Â Â Â Â  Correction of errors in award; interpretation of award; additional award

36.520Â Â Â Â Â Â  Setting aside award; grounds; time for application; circuit court fees

36.522Â Â Â Â Â Â  Enforcement of award; procedure; fee; entry of judgment

36.524Â Â Â Â Â Â  Grounds for refusal to enforce award; fee

36.526Â Â Â Â Â Â  Provisions to be interpreted in good faith

36.528Â Â Â Â Â Â  Policy to encourage conciliation

36.530Â Â Â Â Â Â  Guiding principles of conciliators

36.532Â Â Â Â Â Â  Manner of conducting conciliation proceedings

36.534Â Â Â Â Â Â  Draft conciliation settlement

36.536Â Â Â Â Â Â  Prohibition on use of statements, admissions or documents arising out of conciliation proceedings

36.538Â Â Â Â Â Â  Conciliation to act as stay of other proceedings; tolling of limitation periods during conciliation

36.540Â Â Â Â Â Â  Termination of conciliation proceedings

36.542Â Â Â Â Â Â  Conciliator not to be arbitrator or take part in arbitral or judicial proceedings

36.544Â Â Â Â Â Â  Submission to conciliation not waiver

36.546Â Â Â Â Â Â  Conciliation agreement to be treated as arbitral award

36.548Â Â Â Â Â Â  Costs of conciliation proceedings

36.550Â Â Â Â Â Â  Payment of costs

36.552Â Â Â Â Â Â  Effect of conciliation on jurisdiction of courts

36.554Â Â Â Â Â Â  Immunities

36.556Â Â Â Â Â Â  Severability

36.558Â Â Â Â Â Â  Short title

UNIFORM ARBITRATION ACT

36.600Â Â Â Â Â Â  Definitions

36.605Â Â Â Â Â Â  Notice

36.610Â Â Â Â Â Â  Effect of agreement to arbitrate; nonwaivable provisions

36.615Â Â Â Â Â Â  Application for judicial relief; fees

36.620Â Â Â Â Â Â  Validity of agreement to arbitrate

36.625Â Â Â Â Â Â  Petition to compel or stay arbitration

36.630Â Â Â Â Â Â  Provisional remedies

36.635Â Â Â Â Â Â  Initiation of arbitration

36.640Â Â Â Â Â Â  Consolidation of separate arbitration proceedings

36.645Â Â Â Â Â Â  Appointment of arbitrator; service as neutral arbitrator

36.650Â Â Â Â Â Â  Disclosure by arbitrator

36.655Â Â Â Â Â Â  Action by majority

36.660Â Â Â Â Â Â  Immunity of arbitrator; competency to testify; attorney fees and costs

36.665Â Â Â Â Â Â  Arbitration process

36.670Â Â Â Â Â Â  Representation by a lawyer; representation of legal or commercial entities

36.675Â Â Â Â Â Â  Witnesses; subpoenas; depositions; discovery

36.680Â Â Â Â Â Â  Judicial enforcement of preaward ruling by arbitrator

36.685Â Â Â Â Â Â  Award

36.690Â Â Â Â Â Â  Change of award by arbitrator

36.695Â Â Â Â Â Â  Remedies; fees and expenses of arbitration proceeding

36.700Â Â Â Â Â Â  Confirmation of award

36.705Â Â Â Â Â Â  Vacating award

36.710Â Â Â Â Â Â  Modification or correction of award

36.715Â Â Â Â Â Â  Judgment on award; attorney fees and litigation expenses

36.720Â Â Â Â Â Â  Jurisdiction

36.725Â Â Â Â Â Â  Venue

36.730Â Â Â Â Â Â  Appeals

36.735Â Â Â Â Â Â  Uniformity of application and construction

36.740Â Â Â Â Â Â  Relationship to electronic signatures in Global and National Commerce Act

DISPUTE RESOLUTION

(Generally)

Â Â Â Â Â  36.100 Policy for ORS 36.100 to 36.238. It is the policy and purpose of ORS 36.100 to 36.238 that, when two or more persons cannot settle a dispute directly between themselves, it is preferable that the disputants be encouraged and assisted to resolve their dispute with the assistance of a trusted and competent third party mediator, whenever possible, rather than the dispute remaining unresolved or resulting in litigation. [1989 c.718 Â§1; 2003 c.791 Â§9]

Â Â Â Â Â  36.105 Declaration of purpose of ORS 36.100 to 36.238. The Legislative Assembly declares that it is the purpose of ORS 36.100 to 36.238 to:

Â Â Â Â Â  (1) Foster the development of community-based programs that will assist citizens in resolving disputes and developing skills in conflict resolution;

Â Â Â Â Â  (2) Allow flexible and diverse programs to be developed in this state, to meet specific needs in local areas and to benefit this state as a whole through experiments using a variety of models of peaceful dispute resolution;

Â Â Â Â Â  (3) Find alternative methods for addressing the needs of crime victims in criminal cases when those cases are either not prosecuted for lack of funds or can be more efficiently handled outside the courts;

Â Â Â Â Â  (4) Provide a method to evaluate the effect of dispute resolution programs on communities, local governments, the justice system and state agencies;

Â Â Â Â Â  (5) Encourage the development and use of mediation panels for resolution of civil litigation disputes;

Â Â Â Â Â  (6) Foster the development or expansion of integrated, flexible and diverse state agency programs that involve state and local agencies and the public and that provide for use of alternative means of dispute resolution pursuant to ORS 183.502; and

Â Â Â Â Â  (7) Foster efforts to integrate community, judicial and state agency dispute resolution programs. [1989 c.718 Â§2; 1997 c.706 Â§3; 2003 c.791 Â§10]

Â Â Â Â Â  36.110 Definitions for ORS 36.100 to 36.238. As used in ORS 36.100 to 36.238:

Â Â Â Â Â  (1) ÂArbitrationÂ means any arbitration whether or not administered by a permanent arbitral institution.

Â Â Â Â Â  (2) ÂDeanÂ means the Dean of the University of Oregon School of Law.

Â Â Â Â Â  (3) ÂDispute resolution programÂ means an entity that receives a grant under ORS 36.155 to provide dispute resolution services.

Â Â Â Â Â  (4) ÂDispute resolution servicesÂ includes but is not limited to mediation, conciliation and arbitration.

Â Â Â Â Â  (5) ÂMediationÂ means a process in which a mediator assists and facilitates two or more parties to a controversy in reaching a mutually acceptable resolution of the controversy and includes all contacts between a mediator and any party or agent of a party, until such time as a resolution is agreed to by the parties or the mediation process is terminated.

Â Â Â Â Â  (6) ÂMediation agreementÂ means an agreement arising out of a mediation, including any term or condition of the agreement.

Â Â Â Â Â  (7) ÂMediation communicationsÂ means:

Â Â Â Â Â  (a) All communications that are made, in the course of or in connection with a mediation, to a mediator, a mediation program or a party to, or any other person present at, the mediation proceedings; and

Â Â Â Â Â  (b) All memoranda, work products, documents and other materials, including any draft mediation agreement, that are prepared for or submitted in the course of or in connection with a mediation or by a mediator, a mediation program or a party to, or any other person present at, mediation proceedings.

Â Â Â Â Â  (8) ÂMediation programÂ means a program through which mediation is made available and includes the director, agents and employees of the program.

Â Â Â Â Â  (9) ÂMediatorÂ means a third party who performs mediation. ÂMediatorÂ includes agents and employees of the mediator or mediation program and any judge conducting a case settlement conference.

Â Â Â Â Â  (10) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (11) ÂState agencyÂ means any state officer, board, commission, bureau, department, or division thereof, in the executive branch of state government. [1989 c.718 Â§3; 1997 c.670 Â§11; 2003 c.791 Â§Â§11,11a; 2005 c.817 Â§3]

(Dispute Resolution Programs)

Â Â Â Â Â  36.115 [1989 c.718 Â§4; 1991 c.538 Â§1; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.120 [1989 c.718 Â§5; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.125 [1989 c.718 Â§6; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.130 [1989 c.718 Â§7; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.135 Review of dispute resolution programs; suspension or termination of funding. The Dean of the University of Oregon School of Law shall periodically review dispute resolution programs in this state. If the dean determines that there are reasonable grounds to believe that a program is not in substantial compliance with the standards and guidelines adopted under ORS 36.175, the dean may suspend or terminate the funding of the program under ORS 36.155 and recover any unexpended funds or improperly expended funds from the program. [1989 c.718 Â§8; 1995 c.781 Â§31; 2003 c.791 Â§12; 2005 c.817 Â§4]

Â Â Â Â Â  36.140 [1989 c.718 Â§9; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.145 Dispute Resolution Account. The Dispute Resolution Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received under ORS 36.150 shall be deposited to the credit of the account. Notwithstanding the provisions of ORS 291.238, all moneys in the account are continuously appropriated to the Department of Higher Education for the purposes for which the moneys were made available and shall be expended in accordance with the terms and conditions upon which the moneys were made available. [1989 c.718 Â§10; 1997 c.801 Â§44; 2003 c.791 Â§Â§13,13a; 2005 c.817 Â§4a]

Â Â Â Â Â  36.150 Additional funding. The Department of Higher Education, on behalf of the Mark O. Hatfield School of Government and the University of Oregon School of Law, may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of encouraging, promoting or establishing dispute resolution programs in Oregon or to facilitate and assist the schools in carrying out the responsibilities of the schools under ORS 36.100 to 36.238 and 183.502. All moneys received by the Department of Higher Education under this section shall be deposited in the Dispute Resolution Account. [1989 c.718 Â§11; 2003 c.791 Â§15; 2005 c.817 Â§4b]

Â Â Â Â Â  36.155 Grants for dispute resolution services in counties; rules. The Dean of the University of Oregon School of Law shall award grants for the purpose of providing dispute resolution services in counties. Grants under this section shall be made from funds appropriated to the Department of Higher Education on behalf of the University of Oregon School of Law for distribution under this section. The State Board of Higher Education may adopt rules for the operation of the grant program. [1989 c.718 Â§12; 1991 c.538 Â§2; 1997 c.801 Â§41; 2001 c.581 Â§1; 2003 c.791 Â§16; 2005 c.817 Â§4c]

Â Â Â Â Â  36.160 Participation by counties; notice; contents; effect of failure to give notice. (1) To qualify for a grant under ORS 36.155, a county shall notify the Dean of the University of Oregon School of Law in accordance with the schedule established by rule by the dean. Such notification shall be by resolution of the appropriate board of county commissioners or, if the programs are to serve more than one county, by joint resolution. A county providing notice may select the dispute resolution programs to receive grants under ORS 36.155 for providing dispute resolution services within the county from among qualified dispute resolution programs.

Â Â Â Â Â  (2) The countyÂs notification to the dean must include a statement of agreement by the county to engage in a selection process and to select as the recipient of funding an entity capable of and willing to provide dispute resolution services according to the rules of the dean. The award of a grant is contingent upon the selection by the county of a qualified entity. The dean may provide consultation and technical assistance to a county to identify, develop and implement dispute resolution programs that meet the standards and guidelines adopted by the dean under ORS 36.175.

Â Â Â Â Â  (3) If a county does not issue a notification according to the schedule established by the dean, the dean may notify a county board of commissioners that the dean intends to make a grant to a dispute resolution program in the county. The dean may, after such notification, assume the countyÂs role under subsection (1) of this section unless the county gives the notice required by subsection (1) of this section. If the dean assumes the countyÂs role, the dean may contract with a qualified program for a two-year period. The county may, 90 days before the expiration of an agreement between a qualified program and the dean, notify the dean under subsection (1) of this section that the county intends to assume its role under subsection (1) of this section.

Â Â Â Â Â  (4) All dispute resolution programs identified for funding shall comply with the rules adopted under ORS 36.175.

Â Â Â Â Â  (5) All funded dispute resolution programs shall submit informational reports and statistics as required by the dean. [1989 c.718 Â§13; 1991 c.538 Â§3; 1995 c.515 Â§1; 1997 c.801 Â§43; 2003 c.791 Â§17; 2005 c.817 Â§4d]

Â Â Â Â Â  36.165 Termination of county participation. (1) Any county that receives a grant under ORS 36.155 may terminate its participation at the end of any month by delivering a resolution of its board of commissioners to the Dean of the University of Oregon School of Law not less than 180 days before the termination date.

Â Â Â Â Â  (2) If a county terminates its participation under ORS 36.160, the remaining portion of the grant made to the county under ORS 36.160 shall revert to the University of Oregon School of Law to be used as specified in ORS 36.155. [1989 c.718 Â§14; 2003 c.791 Â§18; 2005 c.817 Â§4e]

Â Â Â Â Â  36.170 Surcharge on appearance fees. (1) The clerks of the circuit courts shall collect a dispute resolution surcharge at the time a civil action, suit or proceeding is filed, including appeals. The surcharge shall be collected from a plaintiff or petitioner at the time the proceeding is filed. The surcharge shall be collected from a defendant or respondent upon making appearance. The amount of the surcharge shall be:

Â Â Â Â Â  (a) $9, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (1), 21.310 or any other filing fee not specifically provided for in this section.

Â Â Â Â Â  (b) $7, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (2) or 105.130, or if the action is filed in the small claims department of circuit court and the amount or value claimed exceeds $1,500.

Â Â Â Â Â  (c) $5, if the action, suit or proceeding is subject to the filing fees established by ORS 21.111.

Â Â Â Â Â  (d) $3 if the action is filed in the small claims department of circuit court and the amount or value claimed does not exceed $1,500.

Â Â Â Â Â  (2) All surcharges collected under this section shall be deposited by the State Court Administrator into the State Treasury to the credit of the General Fund. [1989 c.718 Â§15; 1991 c.538 Â§4; 1991 c.790 Â§4; 1995 c.664 Â§77; 1995 c.666 Â§12; 1997 c.801 Â§Â§38,39; 2003 c.791 Â§18a; 2005 c.817 Â§4f]

(Program Standards)

Â Â Â Â Â  36.175 Rules for administration of dispute resolution programs. (1) The Dean of the University of Oregon School of Law shall adopt by rule:

Â Â Â Â Â  (a) Standards and guidelines for dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (b) Minimum reporting requirements for dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (c) Methods for evaluating dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (d) Minimum qualifications and training for persons conducting dispute resolution services in dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (e) Participating funds requirements, if any, for entities receiving grants under ORS 36.155;

Â Â Â Â Â  (f) Requirements, if any, for the payment by participants for services provided by a program receiving grants under ORS 36.155; and

Â Â Â Â Â  (g) Any other provisions or procedures for the administration of ORS 36.100 to 36.175.

Â Â Â Â Â  (2) This section does not apply to state agency dispute resolution programs. [1989 c.718 Â§16; 1997 c.706 Â§4; 2003 c.791 Â§19; 2005 c.817 Â§4g]

(Dispute Resolution for Public Bodies)

Â Â Â Â Â  36.179 Mediation and other alternative dispute resolution services for public bodies. The Mark O. Hatfield School of Government shall establish and operate a program to provide mediation and other alternative dispute resolution services to public bodies, as defined by ORS 174.109, and to persons who have disputes with public bodies, as defined by ORS 174.109. [2005 c.817 Â§11]

(Mediation in Civil Cases)

Â Â Â Â Â  36.180 [1989 c.718 Â§18; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.185 Referral of civil dispute to mediation; objection; information to parties. After the appearance by all parties in any civil action, except proceedings under ORS 107.700 to 107.735 or 124.005 to 124.040, a judge of any circuit court may refer a civil dispute to mediation under the terms and conditions set forth in ORS 36.185 to 36.210. When a party to a case files a written objection to mediation with the court, the action shall be removed from mediation and proceed in a normal fashion. All civil disputants shall be provided with written information describing the mediation process, as provided or approved by the State Court Administrator, along with information on established court mediation opportunities. Filing parties shall be provided with this information at the time of filing a civil action. Responding parties shall be provided with this information by the filing party along with the initial service of filing documents upon the responding party. [1989 c.718 Â§19; 1993 c.327 Â§1; 1995 c.666 Â§13; 2003 c.791 Â§20]

Â Â Â Â Â  36.190 Stipulation to mediation; selection of mediator; stay of proceedings. (1) On written stipulation of all parties at any time prior to trial, the parties may elect to mediate their civil dispute under the terms and conditions of ORS 36.185 to 36.210.

Â Â Â Â Â  (2) Upon referral or election to mediate, the parties shall select a mediator by written stipulation or shall follow procedures for assignment of a mediator from the courtÂs panel of mediators.

Â Â Â Â Â  (3) During the period of any referred or elected mediation under ORS 36.185 to 36.210, all trial and discovery timelines and requirements shall be tolled and stayed as to the participants. Such tolling shall commence on the date of the referral or election to mediate and shall end on the date the court is notified in writing of the termination of the mediation by the mediator or one party requests the case be put back on the docket. All time limits and schedules shall be tolled, except that a judge shall have discretion to adhere to preexisting pretrial order dates, trial dates or dates relating to temporary relief. [1989 c.718 Â§20]

Â Â Â Â Â  36.195 Presence of attorney; authority and duties of mediator; notice to court at completion of mediation. (1) Unless otherwise agreed to in writing by the parties, the partiesÂ legal counsel shall not be present at any scheduled mediation sessions conducted under the provisions of ORS 36.100 to 36.175.

Â Â Â Â Â  (2) Attorneys and other persons who are not parties to a mediation may be included in mediation discussions at the mediatorÂs discretion, with the consent of the parties, for mediation held under the provisions of ORS 36.185 to 36.210.

Â Â Â Â Â  (3) The mediator, with the consent of the parties, may adopt appropriate rules to facilitate the resolution of the dispute and shall have discretion, with the consent of the parties, to suspend or continue mediation. The mediator may propose settlement terms either orally or in writing.

Â Â Â Â Â  (4) All court mediators shall encourage disputing parties to obtain individual legal advice and individual legal review of any mediated agreement prior to signing the agreement.

Â Â Â Â Â  (5) Within 10 judicial days of the completion of the mediation, the mediator shall notify the court whether an agreement has been reached by the parties. If the parties do not reach agreement, the mediator shall report that fact only to the court, but shall not make a recommendation as to resolution of the dispute without written consent of all parties or their legal counsel. The action shall then proceed in the normal fashion on either an expedited or regular pretrial list.

Â Â Â Â Â  (6) The court shall retain jurisdiction over a case selected for mediation and shall issue orders as it deems appropriate. [1989 c.718 Â§21]

Â Â Â Â Â  36.200 Mediation panels; qualification; procedure for selecting mediator. (1) A circuit court providing mediation referral under ORS 36.185 to 36.210 shall establish mediation panels. The mediators on such panels shall have such qualifications as established by rules adopted under ORS 1.002. Formal education in any particular field shall not be a prerequisite to serving as a mediator.

Â Â Â Â Â  (2) Unless instructed otherwise by the court, upon referral by the court to mediation, the clerk of the court shall select at least three individuals from the courtÂs panel of mediators and shall send their names to legal counsel for the parties, or to a party directly if not represented, with a request that each party state preferences within five judicial days. If timely objection is made to all of the individuals named, the court shall select some other individual from the mediator panel. Otherwise, the clerk, under the direction of the court, shall select as mediator one of the three individuals about whom no timely objection was made.

Â Â Â Â Â  (3) Upon the courtÂs or the partiesÂ own selection of a mediator, the clerk shall:

Â Â Â Â Â  (a) Notify the designated person of the assignment as mediator.

Â Â Â Â Â  (b) Provide the mediator with the names and addresses of the parties and their representatives and with copies of the order of assignment.

Â Â Â Â Â  (4) The parties to a dispute that is referred by the court to mediation may choose, at their option and expense, mediation services other than those suggested by the court, and entering into such private mediation services shall be subject to the same provisions of ORS 36.185 to 36.210.

Â Â Â Â Â  (5) Disputing parties in mediation shall be free, at their own expense, to retain jointly or individually, experts, attorneys, fact finders, arbitrators and other persons to assist the mediation, and all such dispute resolution efforts shall be subject to the protection of ORS 36.185 to 36.210. [1989 c.718 Â§22; 1993 c.327 Â§2; 2003 c.791 Â§21]

Â Â Â Â Â  36.205 [1989 c.718 Â§23; 1995 c.678 Â§1; repealed by 1997 c.670 Â§15]

(Liability of Mediators and Programs)

Â Â Â Â Â  36.210 Liability of mediators and programs. (1) Mediators, mediation programs and dispute resolution programs are not civilly liable for any act or omission done or made while engaged in efforts to assist or facilitate a mediation or in providing other dispute resolution services, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another.

Â Â Â Â Â  (2) Mediators, mediation programs and dispute resolution programs are not civilly liable for the disclosure of a confidential mediation communication unless the disclosure was made in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another.

Â Â Â Â Â  (3) The limitations on liability provided by this section apply to the officers, directors, employees and agents of mediation programs and dispute resolution programs. [1989 c.718 Â§24; 1995 c.678 Â§2; 1997 c.670 Â§12; 2001 c.72 Â§1; 2003 c.791 Â§Â§22,22a]

(Confidentiality of Mediation Communications and Agreements)

Â Â Â Â Â  36.220 Confidentiality of mediation communications and agreements; exceptions. (1) Except as provided in ORS 36.220 to 36.238:

Â Â Â Â Â  (a) Mediation communications are confidential and may not be disclosed to any other person.

Â Â Â Â Â  (b) The parties to a mediation may agree in writing that all or part of the mediation communications are not confidential.

Â Â Â Â Â  (2) Except as provided in ORS 36.220 to 36.238:

Â Â Â Â Â  (a) The terms of any mediation agreement are not confidential.

Â Â Â Â Â  (b) The parties to a mediation may agree that all or part of the terms of a mediation agreement are confidential.

Â Â Â Â Â  (3) Statements, memoranda, work products, documents and other materials, otherwise subject to discovery, that were not prepared specifically for use in a mediation, are not confidential.

Â Â Â Â Â  (4) Any document that, before its use in a mediation, was a public record as defined in ORS 192.410 remains subject to disclosure to the extent provided by ORS 192.410 to 192.505.

Â Â Â Â Â  (5) Any mediation communication relating to child abuse that is made to a person who is required to report child abuse under the provisions of ORS 419B.010 is not confidential to the extent that the person is required to report the communication under the provisions of ORS 419B.010. Any mediation communication relating to elder abuse that is made to a person who is required to report elder abuse under the provisions of ORS 124.050 to 124.095 is not confidential to the extent that the person is required to report the communication under the provisions of ORS 124.050 to 124.095.

Â Â Â Â Â  (6) A mediation communication is not confidential if the mediator or a party to the mediation reasonably believes that disclosing the communication is necessary to prevent a party from committing a crime that is likely to result in death or substantial bodily injury to a specific person.

Â Â Â Â Â  (7) A party to a mediation may disclose confidential mediation communications to a person if the partyÂs communication with that person is privileged under ORS 40.010 to 40.585 or other provision of law. A party may disclose confidential mediation communications to any other person for the purpose of obtaining advice concerning the subject matter of the mediation, if all parties to the mediation so agree.

Â Â Â Â Â  (8) The confidentiality of mediation communications and agreements in a mediation in which a public body is a party, or in which a state agency is mediating a dispute as to which the state agency has regulatory authority, is subject to ORS 36.224, 36.226 and 36.230. [1997 c.670 Â§1]

Â Â Â Â Â  36.222 Admissibility and disclosure of mediation communications and agreements in subsequent adjudicatory proceedings. (1) Except as provided in ORS 36.220 to 36.238, mediation communications and mediation agreements that are confidential under ORS 36.220 to 36.238 are not admissible as evidence in any subsequent adjudicatory proceeding, and may not be disclosed by the parties or the mediator in any subsequent adjudicatory proceeding.

Â Â Â Â Â  (2) A party may disclose confidential mediation communications or agreements in any subsequent adjudicative proceeding if all parties to the mediation agree in writing to the disclosure.

Â Â Â Â Â  (3) A mediator may disclose confidential mediation communications or confidential mediation agreements in a subsequent adjudicatory proceeding if all parties to the mediation, the mediator, and the mediation program, if any, agree in writing to the disclosure.

Â Â Â Â Â  (4) In any proceeding to enforce, modify or set aside a mediation agreement, confidential mediation communications and confidential mediation agreements may be disclosed to the extent necessary to prosecute or defend the matter. At the request of a party, the court may seal any part of the record of the proceeding to prevent further disclosure of mediation communications or agreements to persons other than the parties to the agreement.

Â Â Â Â Â  (5) In an action for damages or other relief between a party to a mediation and a mediator or mediation program, confidential mediation communications or confidential mediation agreements may be disclosed to the extent necessary to prosecute or defend the matter. At the request of a party, the court may seal any part of the record of the proceeding to prevent further disclosure of the mediation communications or agreements.

Â Â Â Â Â  (6) A mediator may disclose confidential mediation communications directly related to child abuse or elder abuse if the mediator is a person who has a duty to report child abuse under ORS 419B.010 or elder abuse under ORS 124.050 to 124.095.

Â Â Â Â Â  (7) The limitations on admissibility and disclosure in subsequent adjudicatory proceedings imposed by this section apply to any subsequent judicial proceeding, administrative proceeding or arbitration proceeding. The limitations on disclosure imposed by this section include disclosure during any discovery conducted as part of a subsequent adjudicatory proceeding, and no person who is prohibited from disclosing information under the provisions of this section may be compelled to reveal confidential communications or agreements in any discovery proceeding conducted as part of a subsequent adjudicatory proceeding. Any confidential mediation communication or agreement that may be disclosed in a subsequent adjudicatory proceeding under the provisions of this section may be introduced into evidence in the subsequent adjudicatory proceeding. [1997 c.670 Â§2]

Â Â Â Â Â  36.224 State agencies; confidentiality of mediation communications; rules. (1) Except as provided in this section, mediation communications in mediations in which a state agency is a party, or in which a state agency is mediating a dispute as to which the state agency has regulatory authority, are not confidential and may be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7).

Â Â Â Â Â  (2) The Attorney General shall develop rules that provide for the confidentiality of mediation communications in mediations described in subsection (1) of this section. The rules shall also provide for limitations on admissibility and disclosure in subsequent adjudicatory proceedings, as described in ORS 36.222 (7). The rules shall contain provisions governing mediations of workplace interpersonal disputes.

Â Â Â Â Â  (3) Rules developed by the Attorney General under this section must include a provision for notice to the parties to a mediation regarding the extent to which the mediation communications are confidential or subject to disclosure or introduction as evidence in subsequent adjudicatory proceedings.

Â Â Â Â Â  (4) A state agency may adopt any or all of the rules developed by the Attorney General under this section. The agency shall provide the Governor with a copy of the rules that the agency proposes to adopt at the time that the agency gives notice of intended action under ORS 183.335. The Governor may notify the agency that the Governor disapproves of the proposed rules at any time before the agency files the rules with the Secretary of State under ORS 183.355.

Â Â Â Â Â  (5) Except as provided in ORS 36.222, mediation communications in any mediation regarding a claim for workersÂ compensation benefits conducted pursuant to rules adopted by the WorkersÂ Compensation Board are confidential, are not subject to disclosure under ORS 192.410 to 192.505 and may not be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7), without regard to whether a state agency or other public body is a party to the mediation or is the mediator in the mediation.

Â Â Â Â Â  (6) Mediation communications made confidential by a rule adopted by a state agency under this section are not subject to disclosure under ORS 192.410 to 192.505. [1997 c.670 Â§3; 2003 c.791 Â§23; 2005 c.333 Â§1]

Â Â Â Â Â  36.226 Public bodies other than state agencies; confidentiality of mediation communications. (1) Except as provided in subsection (2) of this section, mediation communications in mediations in which a public body other than a state agency is a party are confidential and may not be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7).

Â Â Â Â Â  (2) A public body other than a state agency may adopt a policy that provides that all or part of mediation communications in mediations in which the public body is a party will not be confidential. If a public body adopts a policy under this subsection, notice of the policy must be provided to all other parties in mediations that are subject to the policy. [1997 c.670 Â§4]

Â Â Â Â Â  36.228 Mediations in which two or more public bodies are parties. (1) Notwithstanding any other provision of ORS 36.220 to 36.238, if the only parties to a mediation are public bodies, mediation communications and mediation agreements in the mediation are not confidential except to the extent those communications or agreements are exempt from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 36.220 to 36.238, if two or more public bodies are parties to a mediation in which a private person is also a party, mediation communications in the mediation are not confidential if the laws, rules or policies governing confidentiality of mediation communications for at least one of the public bodies provide that mediation communications in the mediation are not confidential.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 36.220 to 36.238, if two or more public bodies are parties to a mediation in which a private person is also a party, mediation agreements in the mediation are not confidential if the laws, rules or policies governing confidentiality of mediation agreements for at least one of the public bodies provide that mediation agreements in the mediation are not confidential. [1997 c.670 Â§4a]

Â Â Â Â Â  36.230 Public bodies; confidentiality of mediation agreements. (1) Except as provided in this section, mediation agreements are not confidential if a public body is a party to the mediation or if the mediation is one in which a state agency is mediating a dispute as to which the state agency has regulatory authority.

Â Â Â Â Â  (2) If a public body is a party to a mediation agreement, any provisions of the agreement that are exempt from disclosure as a public record under ORS 192.410 to 192.505 are confidential.

Â Â Â Â Â  (3) If a public body is a party to a mediation agreement, and the agreement is subject to the provisions of ORS 17.095, the terms of the agreement are confidential to the extent that those terms are confidential under ORS 17.095 (2).

Â Â Â Â Â  (4) If a public body is a party to a mediation agreement arising out of a workplace interpersonal dispute:

Â Â Â Â Â  (a) The agreement is confidential if the public body is not a state agency, unless the public body adopts a policy that provides otherwise;

Â Â Â Â Â  (b) The agreement is confidential if the public body is a state agency only to the extent that the state agency has adopted a rule under ORS 36.224 that so provides; and

Â Â Â Â Â  (c) Any term of an agreement that requires an expenditure of public funds, other than expenditures of $1,000 or less for employee training, employee counseling or purchases of equipment that remain the property of the public body, may not be made confidential by a rule or policy of a public body. [1997 c.670 Â§5; 2005 c.352 Â§2]

Â Â Â Â Â  36.232 Disclosures allowed for reporting, research, training and educational purposes. (1) If a public body conducts or makes available a mediation, ORS 36.220 to 36.238 do not limit the ability of the mediator to report the disposition of the mediation to that public body at the conclusion of the mediation proceeding. The report made by a mediator to a public body under this subsection may not disclose specific confidential mediation communications made in the mediation.

Â Â Â Â Â  (2) If a public body conducts or makes available a mediation, ORS 36.220 to 36.238 do not limit the ability of the public body to compile and disclose general statistical information concerning matters that have gone to mediation if the information does not identify specific cases.

Â Â Â Â Â  (3) In any mediation in a case that has been filed in court, ORS 36.220 to 36.238 do not limit the ability of the court to:

Â Â Â Â Â  (a) Require the parties or the mediator to report to the court the disposition of the mediation at the conclusion of the mediation proceeding;

Â Â Â Â Â  (b) Disclose records reflecting which matters have been referred for mediation; or

Â Â Â Â Â  (c) Disclose the disposition of the matter as reported to the court.

Â Â Â Â Â  (4) ORS 36.220 to 36.238 do not limit the ability of a mediator or mediation program to use or disclose confidential mediation communications, the disposition of matters referred for mediation and the terms of mediation agreements to another person for use in research, training or educational purposes, subject to the following:

Â Â Â Â Â  (a) A mediator or mediation program may only use or disclose confidential mediation communications if the communications are used or disclosed in a manner that does not identify individual mediations or parties.

Â Â Â Â Â  (b) A mediator or mediation program may use or disclose confidential mediation communications that identify individual mediations or parties only if and to the extent allowed by a written agreement with, or written waiver of confidentiality by, the parties. [1997 c.670 Â§6]

Â Â Â Â Â  36.234 Parties to mediation. For the purposes of ORS 36.220 to 36.238, a person, state agency or other public body is a party to a mediation if the person or public body participates in a mediation and has a direct interest in the controversy that is the subject of the mediation. A person or public body is not a party to a mediation solely because the person or public body is conducting the mediation, is making the mediation available or is serving as an information resource at the mediation. [1997 c.670 Â§7]

Â Â Â Â Â  36.236 Effect on other laws. (1) Nothing in ORS 36.220 to 36.238 affects any confidentiality created by other law, including but not limited to confidentiality created by ORS 107.755 to 107.795.

Â Â Â Â Â  (2) Nothing in ORS 36.220 to 36.238 relieves a public body from complying with ORS 192.610 to 192.690. [1997 c.670 Â§9]

Â Â Â Â Â  36.238 Application of ORS 36.210 and 36.220 to 36.238. The provisions of ORS 36.210 and 36.220 to 36.238 apply to all mediations, whether conducted by a publicly funded program or by a private mediation provider. [1997 c.670 Â§8]

Â Â Â Â Â  36.245 [1997 c.706 Â§2; repealed by 2003 c.791 Â§33]

MEDIATION OF FORECLOSURE OF AGRICULTURAL PROPERTY

Â Â Â Â Â  36.250 Definitions for ORS 36.250 to 36.270. As used in ORS 36.250 to 36.270:

Â Â Â Â Â  (1) ÂAgricultural producerÂ means a person who owns or is purchasing agricultural property for use in agriculture whose gross sales in agriculture averaged $20,000 or more for the preceding three years.

Â Â Â Â Â  (2) ÂAgricultural propertyÂ means real property that is principally used for agriculture.

Â Â Â Â Â  (3) ÂAgricultureÂ means the production of livestock, poultry, field crops, fruit, dairy, fur-bearing animals, Christmas trees, vermiculture products, food fish or other animal and vegetable matter.

Â Â Â Â Â  (4) ÂCoordinatorÂ means the Director of Agriculture or a designee of the Director of Agriculture.

Â Â Â Â Â  (5) ÂCreditorÂ means the holder of a mortgage or trust deed on agricultural property, a vendor of a real estate contract for agricultural property, a person with a perfected security interest in agricultural property or a judgment creditor with a judgment against an agricultural producer.

Â Â Â Â Â  (6) ÂFinancial analystÂ means a person knowledgeable in agriculture and financial matters that can provide financial analysis to aid the agricultural producer in preparing the financial information required under ORS 36.256. Financial analyst may include county extension agents or other persons approved by the coordinator.

Â Â Â Â Â  (7) ÂMediationÂ means the process by which a mediator assists and facilitates an agricultural producer and a creditor in a controversy relating to the mortgage, trust deed, real estate contract, security interest or judgment that the creditor has in the agricultural property of the agricultural producer in reaching a mutually acceptable resolution of the controversy and includes all contacts between the mediator and the agricultural producer or the creditor, until such time as a resolution is agreed to by the agricultural producer and the creditor or until the agricultural producer or the creditor discharges the mediator.

Â Â Â Â Â  (8) ÂMediation serviceÂ means a person selected by the coordinator to provide mediation under ORS 36.250 to 36.270.

Â Â Â Â Â  (9) ÂMediatorÂ means an impartial third party who performs mediations.

Â Â Â Â Â  (10) ÂPersonÂ means the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or any other legal entity. [1989 c.967 Â§2; 2001 c.104 Â§9; 2005 c.657 Â§3]

Â Â Â Â Â  Note: 36.250 to 36.270 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  36.252 Director of Agriculture or designee to serve as agricultural mediation service coordinator; rules. The Director of Agriculture or a designee of the Director of Agriculture shall serve as the agricultural mediation service coordinator. The coordinator shall establish rules necessary to implement ORS 36.250 to 36.270. The rules shall include, but need not be limited to:

Â Â Â Â Â  (1) Reasonable mediator training guidelines for persons providing mediation service under ORS 36.250 to 36.270.

Â Â Â Â Â  (2) Fees to be charged for mediation services. The fee schedule should be sufficient to cover the costs of providing the mediation service but shall not exceed $30 per hour per participant.

Â Â Â Â Â  (3) Methods for advertising the availability of mediation services. [1989 c.967 Â§3]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.254 Contracts for mediation services. The coordinator shall contract with a person to provide agricultural producer-creditor mediation services. The coordinator may contract with, or use the services of, a private mediation organization, community-based program, state agency or a combination of organizations and agencies. The contract may be terminated by the coordinator upon 30 daysÂ written notice and for good cause. The organization awarded the contract is designated as the agricultural mediation service for the duration of the contract. The agricultural mediation service shall be an independent contractor and shall not be considered a state agency for any purpose. [1989 c.967 Â§4]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.256 Request for mediation services; eligibility; form of request; response. (1) An agricultural producer who is in danger of foreclosure on agricultural property under ORS 86.010 to 86.990, 87.001 to 87.920 or 88.710 to 88.740 or a creditor, before or after beginning foreclosure proceedings, may request mediation of the agricultural producerÂs indebtedness by filing a request with the mediation service on a form provided by the service. However, an agricultural producer or creditor may not request mediation under this section unless, at the time the request is made, the agricultural producer owes more than $100,000 to one or more creditors, and the debt is either:

Â Â Â Â Â  (a) Secured by one or more mortgages or trust deeds on the agricultural producerÂs agricultural property;

Â Â Â Â Â  (b) Evidenced by a real estate contract covering the agricultural producerÂs agricultural property; or

Â Â Â Â Â  (c) The subject of one or more statutory liens that have attached to the agricultural producerÂs agricultural property.

Â Â Â Â Â  (2) In filing a mediation request, the agricultural producer shall provide:

Â Â Â Â Â  (a) The name and address of each creditor;

Â Â Â Â Â  (b) The amount claimed by each creditor;

Â Â Â Â Â  (c) The amount of the periodic installment payments made to each creditor;

Â Â Â Â Â  (d) Any financial statements and projected cash flow statements, including those related to any nonagricultural activities;

Â Â Â Â Â  (e) The name of the person authorized to enter into a binding mediation agreement; and

Â Â Â Â Â  (f) Any additional information the mediation service may require.

Â Â Â Â Â  (3) In filing a mediation request, a creditor shall provide:

Â Â Â Â Â  (a) Statements regarding the status of the agricultural producerÂs loan performance;

Â Â Â Â Â  (b) The name and title of the representative of the creditor authorized to enter into a binding mediation agreement; and

Â Â Â Â Â  (c) Any additional information the mediation service may require.

Â Â Â Â Â  (4) Nothing in ORS 36.250 to 36.270 shall be construed to require an agricultural producer or creditor to engage or continue in the mediation of any dispute or controversy. Mediation under ORS 36.250 to 36.270 shall be entirely voluntary for all persons who are parties to the dispute or controversy, and if such persons agree to engage in mediation, any one of the persons may at any time withdraw from mediation.

Â Â Â Â Â  (5) If an agricultural producer or a creditor files a mediation request with the mediation service, the service shall within 10 days after receipt of the request give written notice of the request to any other person who is identified in the request for mediation as parties to the dispute or controversy. The notice shall:

Â Â Â Â Â  (a) Be accompanied by a copy of the request for mediation;

Â Â Â Â Â  (b) Generally describe the mediation program created by ORS 36.250 to 36.270;

Â Â Â Â Â  (c) Explain that participation in mediation is voluntary and that the recipient of the notice is not required to engage in mediation or to continue to mediate if mediation is initiated;

Â Â Â Â Â  (d) Request that the recipient of the notice advise the mediation service in writing and by certified mail within 10 days as to whether the recipient wishes to engage in mediation; and

Â Â Â Â Â  (e) Explain that if the written advice required under paragraph (d) of this subsection is not received by the mediation service within the 10-day period, the mediation request will be considered denied.

Â Â Â Â Â  (6) If the person who receives the notice of request for mediation under subsection (5) of this section wishes to engage in mediation, the person shall advise the mediation service in writing within the 10-day period specified in subsection (5) of this section. The response shall include the appropriate information that the responding person would have been required to include in a request for mediation under subsection (2) or (3) of this section.

Â Â Â Â Â  (7) If the person who receives notice of request for mediation under subsection (5) of this section does not wish to engage in mediation, the person may but shall not be required to so advise the mediation service.

Â Â Â Â Â  (8) If the person who receives the notice of request for mediation under subsection (5) of this section does not advise the mediation service in writing within the 10-day period specified in the notice described in subsection (5) of this section that the person desires to mediate, the request for mediation shall be considered denied.

Â Â Â Â Â  (9) The submission of a request for mediation by an agricultural producer or a creditor shall not operate to stay, impede or delay in any manner whatsoever the commencement, prosecution or defense of any action or proceeding by any person.

Â Â Â Â Â  (10) If requested by the agricultural producer, the coordinator shall provide the services of a financial analyst to assist the agricultural producer in preparation of financial data for the first mediation session.

Â Â Â Â Â  (11) ORS 36.250 to 36.270 are not applicable to obligations or foreclosure proceedings with respect to which the creditor is a financial institution, as defined in ORS 706.008. [1989 c.967 Â§5; 1995 c.277 Â§6; 1997 c.631 Â§566; 2005 c.22 Â§29]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.258 Qualification, duties and authority of mediator. (1) A mediator must be an impartial person knowledgeable in agriculture and financial matters.

Â Â Â Â Â  (2) In carrying out mediation under ORS 36.250 to 36.270, a mediator shall:

Â Â Â Â Â  (a) Listen to the agricultural producer and any creditor desiring to be heard.

Â Â Â Â Â  (b) Attempt to facilitate a negotiated agreement that provides for mutual satisfaction. Such an agreement may include mutually agreed upon forbearance from litigation, rescheduled or renegotiated debt, voluntary sale or other liquidation of agricultural property, authorization for the agricultural producer to continue agriculture while providing reasonable security to the creditor or any other mutually agreed upon outcome.

Â Â Â Â Â  (c) Seek assistance from any public or private agency to effect the goals of ORS 36.250 to 36.270.

Â Â Â Â Â  (d) Permit any person who is a party to the mediation to be represented in all mediation proceedings by any person selected by the party.

Â Â Â Â Â  (3) In carrying out a mediation under ORS 36.250 to 36.270, a mediator may invite additional creditors of the agricultural producer to participate in the mediation. A creditor may be invited to participate in a mediation regardless of whether the agricultural producer is in arrears with the creditor. [1989 c.967 Â§6; 2001 c.104 Â§10]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.260 Mediation agreement; effect of agreement. (1) If an agreement is reached between the agricultural producer and a creditor, the mediator shall draft a written mediation agreement to be signed by the agricultural producer and the creditor.

Â Â Â Â Â  (2) An agricultural producer and any creditor who are parties to a mediation agreement:

Â Â Â Â Â  (a) Are bound by the terms of the agreement;

Â Â Â Â Â  (b) May enforce the mediation agreement as a legal contract; and

Â Â Â Â Â  (c) May use the mediation agreement as a defense against an action contrary to the mediation agreement.

Â Â Â Â Â  (3) The mediator shall encourage the parties to have the agreement reviewed by independent legal counsel before signing the agreement. [1989 c.967 Â§7]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.262 Confidentiality of mediation materials. (1) All memoranda, work products and other materials contained in the case files of a mediator or mediation service are confidential. Any communication made in, or in connection with, the mediation which relates to the controversy being mediated, whether made to the mediator or a party, or to any other person if made at a mediation session, is confidential. However, a mediated agreement shall not be confidential unless the parties otherwise agree in writing.

Â Â Â Â Â  (2) Confidential materials and communications are not subject to disclosure in any judicial or administrative proceeding except:

Â Â Â Â Â  (a) When all parties to the mediation agree, in writing, to waive the confidentiality;

Â Â Â Â Â  (b) In a subsequent action between the mediator and a party to the mediation for damages arising out of the mediation; or

Â Â Â Â Â  (c) Statements, memoranda, materials and other tangible evidence, otherwise subject to discovery, that were not prepared specifically for use in and actually used in the mediation.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a mediator may not be compelled to testify in any proceeding, unless all parties to the mediation and the mediator agree, in writing, to waive the confidentiality. [1989 c.967 Â§8]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.264 Civil immunity for mediators and mediation services. Mediators and mediation services shall be immune from civil liability for, or resulting from, any act or omission done or made while engaged in efforts to assist or facilitate a mediation, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another. [1989 c.967 Â§9]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.266 Suspension of court proceedings during mediation; dismissal of action. (1) During the pendency of any action between a creditor and an agricultural producer, the court may, upon stipulation by all parties requesting mediation under ORS 36.256, enter an order suspending the action.

Â Â Â Â Â  (2) A suspension order under subsection (1) of this section suspends all orders and proceedings in the action for the time period specified in the suspension order. In specifying the time period, the court shall exercise its discretion for the purpose of permitting the parties to engage in mediation without prejudice to the rights of any person. The suspension order may include other terms and conditions as the court may consider appropriate. The suspension order may be revoked upon motion of any party or upon motion of the court.

Â Â Â Â Â  (3) If all parties to the action agree, by written stipulation, that all issues before the court are resolved by mediation under ORS 36.250 to 36.270, the court shall dismiss the action. If the parties do not agree that the issues are resolved or if the court revokes the suspension order under subsection (2) of this section, the action shall proceed as if mediation had not been attempted. [1989 c.967 Â§10]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.268 Provision of mediation services contingent on funding. The duty of the State Department of Agriculture and the Director of Agriculture to provide mediation services under ORS 36.250 to 36.270 is contingent upon the existence and the level of funding specifically made available to carry out that duty. Should continuation of mediation services be threatened for lack of funding, the department shall proceed with all diligence to secure additional funds, including but not limited to requesting an additional allocation of funds from the Emergency Board. [1993 c.163 Â§2]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.270 Utilization of mediation program for other disputes. (1) In addition to other mediation activities authorized by law, the Director of Agriculture and the State Department of Agriculture may utilize the mediation program to facilitate resolution of other disputes directly related to department activities and agricultural issues under the jurisdiction of the department.

Â Â Â Â Â  (2) Participation in mediation referred to in subsection (1) of this section by parties to a dispute is voluntary, and a party may withdraw from the proceedings at any time.

Â Â Â Â Â  (3) Notwithstanding the limitation on fees prescribed by ORS 36.252 (2), the director shall recover from the parties to a mediation referred to in subsection (1) of this section the actual cost of the mediation proceedings. [1995 c.277 Â§5]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.300 [Formerly 33.210; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.305 [Formerly 33.220; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.310 [Formerly 33.230; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.315 [Formerly 33.240; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.320 [Formerly 33.250; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.325 [Formerly 33.260; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.330 [Formerly 33.270; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.335 [Formerly 33.280; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.340 [Formerly 33.290; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.345 [Formerly 33.300; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.350 [Formerly 33.310; 1997 c.801 Â§53; 1999 c.63 Â§1; 2003 c.737 Â§35; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.355 [Formerly 33.320; 1997 c.801 Â§54; 2003 c.737 Â§38; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.360 [Formerly 33.330; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.365 [Formerly 33.340; repealed by 2003 c.598 Â§57]

COURT ARBITRATION PROGRAM

Â Â Â Â Â  36.400 Mandatory arbitration programs. (1) A mandatory arbitration program is established in each circuit court.

Â Â Â Â Â  (2) Rules consistent with ORS 36.400 to 36.425 to govern the operation and procedure of an arbitration program established under this section may be made in the same manner as other rules applicable to the court and are subject to the approval of the Chief Justice of the Supreme Court.

Â Â Â Â Â  (3) Each circuit court shall require arbitration under ORS 36.400 to 36.425 in matters involving $50,000 or less.

Â Â Â Â Â  (4) ORS 36.400 to 36.425 do not apply to appeals from a county, justice or municipal court or actions in the small claims department of a circuit court. Actions transferred from the small claims department of a circuit court by reason of a request for a jury trial under ORS 46.455, by reason of the filing of a counterclaim in excess of the jurisdiction of the small claims department under ORS 46.461, or for any other reason, shall be subject to ORS 36.400 to 36.425 to the same extent and subject to the same conditions as a case initially filed in circuit court. The arbitrator shall not allow any party to appear or participate in the arbitration proceeding after the transfer unless the party pays the arbitrator fee established by court rule or the party obtains a waiver or deferral of the fee from the court and provides a copy of the waiver or deferral to the arbitrator. The failure of a party to appear or participate in the arbitration proceeding by reason of failing to pay the arbitrator fee or obtain a waiver or deferral of the fee does not affect the ability of the party to appeal the arbitratorÂs decision and award in the manner provided by ORS 36.425. [Formerly 33.350; 1993 c.482 Â§1; 1995 c.618 Â§10; 1995 c.658 Â§30a; 1997 c.46 Â§Â§3,4; 2005 c.274 Â§1]

Â Â Â Â Â  Note: Section 6, chapter 274, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. The amendments to ORS 35.346, 36.400, 36.405, 36.410 and 36.415 by sections 1 to 5 of this 2005 Act apply to actions initially filed in a circuit court on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.274 Â§6]

Â Â Â Â Â  36.405 Referral to mandatory arbitration; exemptions. (1) In a civil action in a circuit court where all parties have appeared, the court shall refer the action to arbitration under ORS 36.400 to 36.425 if either of the following applies:

Â Â Â Â Â  (a) The only relief claimed is recovery of money or damages, and no party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

Â Â Â Â Â  (b) The action is a domestic relations suit, as defined in ORS 107.510, in which the only contested issue is the division or other disposition of property between the parties.

Â Â Â Â Â  (2) The presiding judge for a judicial district may do either of the following:

Â Â Â Â Â  (a) Exempt from arbitration under ORS 36.400 to 36.425 a civil action that otherwise would be referred to arbitration under this section.

Â Â Â Â Â  (b) Remove from further arbitration proceedings a civil action that has been referred to arbitration under this section, when, in the opinion of the judge, good cause exists for that exemption or removal.

Â Â Â Â Â  (3) If a court has established a mediation program that is available for a civil action that would otherwise be subject to arbitration under ORS 36.400 to 36.425, the court shall not assign the proceeding to arbitration if the proceeding is assigned to mediation pursuant to the agreement of the parties. Notwithstanding any other provision of ORS 36.400 to 36.425, a party who completes a mediation program offered by a court shall not be required to participate in arbitration under ORS 36.400 to 36.425. [Formerly 33.360; 1995 c.455 Â§2a; 1995 c.618 Â§11; 1995 c.658 Â§31a; 1995 c.781 Â§32; 2005 c.274 Â§2]

Â Â Â Â Â  Note: See note under 36.400.

Â Â Â Â Â  36.410 Stipulation for arbitration; conditions; relief. (1) In a civil action in a circuit court where all parties have appeared and agreed to arbitration by stipulation, the court shall refer the action to arbitration under ORS 36.400 to 36.425 if:

Â Â Â Â Â  (a) The relief claimed is more than or other than recovery of money or damages.

Â Â Â Â Â  (b) The only relief claimed is recovery of money or damages and a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

Â Â Â Â Â  (2) If a civil action is referred to arbitration under this section, the arbitrator may grant any relief that could have been granted if the action were determined by a judge of the court. [Formerly 33.370; 1995 c.618 Â§12; 1995 c.658 Â§32; 2005 c.274 Â§3]

Â Â Â Â Â  Note: See note under 36.400.

Â Â Â Â Â  36.415 Arbitration after waiver of amount of claim exceeding $50,000; motion for referral to arbitration. (1) In a civil action in a circuit court where all parties have appeared, where the only relief claimed is recovery of money or damages, where a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment, and where all parties asserting those claims waive the amounts of those claims that exceed $50,000, the court shall refer the action to arbitration under ORS 36.400 to 36.425. A waiver of an amount of a claim under this section shall be for the purpose of arbitration under ORS 36.400 to 36.425 only and shall not restrict assertion of a larger claim in a trial de novo under ORS 36.425.

Â Â Â Â Â  (2) In a civil action in a circuit court where all parties have appeared, where the only relief claimed is recovery of money or damages and where a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment, any party against whom the claim is made may file a motion with the court requesting that the matter be referred to arbitration. After hearing upon the motion, the court shall refer the matter to arbitration under ORS 36.400 to 36.425 if the defendant establishes by affidavits and other documentation that no objectively reasonable juror could return a verdict in favor of the claimant in excess of $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment. [Formerly 33.380; 1995 c.618 Â§13; 1995 c.658 Â§33; 2005 c.274 Â§4]

Â Â Â Â Â  Note: See note under 36.400.

Â Â Â Â Â  36.420 Notice of arbitration hearing; open proceeding; compensation and expenses. (1) At least five days before the date set for an arbitration hearing, the arbitrator shall notify the clerk of the court of the time and place of the hearing. The clerk shall post a notice of the time and place of the hearing in a conspicuous place for trial notices at the principal location for the sitting of the court in the county in which the action was commenced.

Â Â Â Â Â  (2) The arbitration proceeding and the records thereof shall be open to the public to the same extent as would a trial of the action in the court and the records thereof.

Â Â Â Â Â  (3) The compensation of the arbitrator and other expenses of the arbitration proceeding shall be the obligation of the parties or any of them as provided by rules made under ORS 36.400. However, if those rules require the parties or any of them to pay any of those expenses in advance, in the form of fees or otherwise, as a condition of arbitration, the rules shall also provide for the waiver in whole or in part, deferral in whole or in part, or both, of that payment by a party whom the court finds is then unable to pay all or any part of those advance expenses. Expenses so waived shall be paid by the state from funds available for the purpose. Expenses so deferred shall be paid, if necessary, by the state from funds available for the purpose, and the state shall be reimbursed according to the terms of the deferral. [Formerly 33.390; 1993 c.482 Â§2]

Â Â Â Â Â  36.425 Filing of decision and award; notice of appeal; trial de novo; attorney fees and costs; effect of arbitration decision and award. (1) At the conclusion of arbitration under ORS 36.400 to 36.425 of a civil action, the arbitrator shall file the decision and award with the clerk of the court that referred the action to arbitration, together with proof of service of a copy of the decision and award upon each party. If the decision and award require the payment of money, including payment of costs or attorney fees, the decision and award must be substantially in the form prescribed by ORS 18.042.

Â Â Â Â Â  (2)(a) Within 20 days after the filing of a decision and award with the clerk of the court under subsection (1) of this section, a party against whom relief is granted by the decision and award or a party whose claim for relief was greater than the relief granted to the party by the decision and award, but no other party, may file with the clerk a written notice of appeal and request for a trial de novo of the action in the court on all issues of law and fact. A copy of the notice of appeal and request for a trial de novo must be served on all other parties to the proceeding. After the filing of the written notice a trial de novo of the action shall be held. If the action is triable by right to a jury and a jury is demanded by a party having the right of trial by jury, the trial de novo shall include a jury.

Â Â Â Â Â  (b) If a party files a written notice under paragraph (a) of this subsection, a trial fee or jury trial fee, as applicable, shall be collected as provided in ORS 21.270.

Â Â Â Â Â  (c) A party filing a written notice under paragraph (a) of this subsection shall deposit with the clerk of the court the sum of $150. If the position under the arbitration decision and award of the party filing the written notice is not improved as a result of a judgment in the action on the trial de novo, the clerk shall dispose of the sum deposited in the same manner as a fee collected by the clerk. If the position of the party is improved as a result of a judgment, the clerk shall return the sum deposited to the party. If the court finds that the party filing the written notice is then unable to pay all or any part of the sum to be deposited, the court may waive in whole or in part, defer in whole or in part, or both, the sum. If the sum or any part thereof is so deferred and the position of the party is not improved as a result of a judgment, the deferred amount shall be paid by the party according to the terms of the deferral.

Â Â Â Â Â  (3) If a written notice is not filed under subsection (2)(a) of this section within the 20 days prescribed, the court shall cause to be prepared and entered a judgment based on the arbitration decision and award. A judgment entered under this subsection may not be appealed.

Â Â Â Â Â  (4) Notwithstanding any other provision of law or the Oregon Rules of Civil Procedure:

Â Â Â Â Â  (a) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under the provisions of ORS 36.405 (1)(a), the party is entitled to attorney fees by law or contract, and the position of the party is not improved after judgment on the trial de novo, the party shall not be entitled to an award of attorney fees or costs and disbursements incurred by the party before the filing of the decision and award of the arbitrator, and shall be taxed the reasonable attorney fees and costs and disbursements incurred by the other parties to the action on the trial de novo after the filing of the decision and award of the arbitrator.

Â Â Â Â Â  (b) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under ORS 36.405 (1)(a), the party is not entitled to attorney fees by law or contract, and the position of the party is not improved after judgment on the trial de novo, pursuant to subsection (5) of this section the party shall be taxed the reasonable attorney fees and costs and disbursements of the other parties to the action on the trial de novo incurred by the other parties after the filing of the decision and award of the arbitrator.

Â Â Â Â Â  (c) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under ORS 36.405 (1)(b), and the position of the party is not improved after judgment on the trial de novo, the party shall not be entitled to an award of attorney fees or costs and disbursements and shall be taxed the costs and disbursements incurred by the other parties after the filing of the decision and award of the arbitrator.

Â Â Â Â Â  (5) If a party is entitled to an award of attorney fees under subsection (4) of this section, but is also entitled to an award of attorney fees under contract or another provision of law, the court shall award reasonable attorney fees pursuant to the contract or other provision of law. If a party is entitled to an award of attorney fees solely by reason of subsection (4) of this section, the court shall award reasonable attorney fees not to exceed the following amounts:

Â Â Â Â Â  (a) Twenty percent of the judgment, if the defendant requests the trial de novo but the position of the defendant is not improved after the trial de novo; or

Â Â Â Â Â  (b) Ten percent of the amount claimed in the complaint, if the plaintiff requests the trial de novo but the position of the plaintiff is not improved after the trial de novo.

Â Â Â Â Â  (6) Within seven days after the filing of a decision and award under subsection (1) of this section, a party may file with the court and serve on the other parties to the arbitration written exceptions directed solely to the award or denial of attorney fees or costs. Exceptions under this subsection may be directed to the legal grounds for an award or denial of attorney fees or costs, or to the amount of the award. Any party opposing the exceptions must file a written response with the court and serve a copy of the response on the party filing the exceptions. Filing and service of the response must be made within seven days after the service of the exceptions on the responding party. A judge of the court shall decide the issue and enter a decision on the award of attorney fees and costs. If the judge fails to enter a decision on the award within 20 days after the filing of the exceptions, the award of attorney fees and costs shall be considered affirmed. The filing of exceptions under this subsection does not constitute an appeal under subsection (2) of this section and does not affect the finality of the award in any way other than as specifically provided in this subsection.

Â Â Â Â Â  (7) For the purpose of determining whether the position of a party has improved after a trial de novo under the provisions of this section, the court shall not consider any money award or other relief granted on claims asserted by amendments to the pleadings made after the filing of the decision and award of the arbitrator. [Formerly 33.400; 1993 c.482 Â§3; 1995 c.455 Â§3; 1995 c.618 Â§14a; 1995 c.658 Â§34; 1997 c.756 Â§Â§1,2; 2003 c.576 Â§170]

OREGON INTERNATIONAL COMMERCIAL ARBITRATION AND CONCILIATION ACT

Â Â Â Â Â  36.450 Definitions for ORS 36.450 to 36.558. For the purposes of ORS 36.450 to 36.558:

Â Â Â Â Â  (1) ÂArbitral awardÂ means any decision of the arbitral tribunal on the substance of the dispute submitted to it and includes any interim, interlocutory or partial arbitral award.

Â Â Â Â Â  (2) ÂArbitral tribunalÂ means a sole arbitrator or a panel of arbitrators.

Â Â Â Â Â  (3) ÂArbitrationÂ means any arbitration whether or not administered by a permanent arbitral institution.

Â Â Â Â Â  (4) ÂArbitration agreementÂ means an agreement by the parties to submit to arbitration all or certain disputes which may arise between them in respect to a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

Â Â Â Â Â  (5) ÂCommercialÂ means matters arising from all relationships of a commercial nature including, but not limited to, any of the following transactions:

Â Â Â Â Â  (a) A transaction for the supply or exchange of goods or services.

Â Â Â Â Â  (b) A distribution agreement.

Â Â Â Â Â  (c) A commercial representation or agency.

Â Â Â Â Â  (d) An exploitation agreement or concession.

Â Â Â Â Â  (e) A joint venture or other forms of industrial or business cooperation.

Â Â Â Â Â  (f) The carriage of goods or passengers by air, sea, rail or road.

Â Â Â Â Â  (g) Construction.

Â Â Â Â Â  (h) Insurance.

Â Â Â Â Â  (i) Licensing.

Â Â Â Â Â  (j) Factoring.

Â Â Â Â Â  (k) Leasing.

Â Â Â Â Â  (L) Consulting.

Â Â Â Â Â  (m) Engineering.

Â Â Â Â Â  (n) Financing.

Â Â Â Â Â  (o) Banking.

Â Â Â Â Â  (p) The transfer of data or technology.

Â Â Â Â Â  (q) Intellectual or industrial property, including trademarks, patents, copyrights and software programs.

Â Â Â Â Â  (r) Professional services.

Â Â Â Â Â  (6) ÂConciliationÂ means any conciliation whether or not administered by a permanent conciliation institution.

Â Â Â Â Â  (7) ÂChief JusticeÂ means the Chief Justice of the Supreme Court of Oregon or designee.

Â Â Â Â Â  (8) ÂCircuit courtÂ means the circuit court in the county in this state selected as pursuant to ORS 36.464.

Â Â Â Â Â  (9) ÂCourtÂ means a body or an organ of the judicial system of a state or country.

Â Â Â Â Â  (10) ÂPartyÂ means a party to an arbitration or conciliation agreement.

Â Â Â Â Â  (11) ÂSupreme CourtÂ means the Supreme Court of Oregon. [1991 c.405 Â§4]

Â Â Â Â Â  36.452 Policy. (1) It is the policy of the Legislative Assembly to encourage the use of arbitration and conciliation to resolve disputes arising out of international relationships and to assure access to the courts of this state for legal proceedings ancillary to or otherwise in aid of such arbitration and conciliation and to encourage the participation and use of Oregon facilities and resources to carry out the purposes of ORS 36.450 to 36.558.

Â Â Â Â Â  (2) Any person may enter into a written agreement to arbitrate or conciliate any existing dispute or any dispute arising thereafter between that person and another. If the dispute is within the scope of ORS 36.450 to 36.558, the agreement shall be enforced by the courts of this state in accordance with ORS 36.450 to 36.558 without regard to the justiciable character of the dispute. In addition, if the agreement is governed by the law of this state, it shall be valid and enforceable in accordance with ordinary principles of contract law. [1991 c.405 Â§2; 1993 c.18 Â§12]

Â Â Â Â Â  36.454 Application of ORS 36.450 to 36.558; when arbitration or conciliation agreement is international; validity of written agreements. (1) ORS 36.450 to 36.558 apply to international commercial arbitration and conciliation, subject to any agreement in force between the United States of America and any other country or countries.

Â Â Â Â Â  (2) The provisions of ORS 36.450 to 36.558, except ORS 36.468, 36.470, 36.522 and 36.524, apply only if the place of arbitration or conciliation is within the territory of the State of Oregon.

Â Â Â Â Â  (3) An arbitration or conciliation agreement is international if any of the following applies:

Â Â Â Â Â  (a) The parties to an arbitration or conciliation agreement have, at the time of the conclusion of that agreement, their places of business in different countries.

Â Â Â Â Â  (b) One of the following places is situated outside the country in which the parties have their places of business:

Â Â Â Â Â  (A) The place of arbitration or conciliation if determined in, or pursuant to, the arbitration or conciliation agreement.

Â Â Â Â Â  (B) Any place where a substantial part of the obligations of the commercial relationship is to be performed.

Â Â Â Â Â  (C) The place with which the subject matter of the dispute is most closely connected.

Â Â Â Â Â  (c) The parties have expressly agreed that the subject matter of the arbitration or conciliation agreement relates to commercial interests in more than one country.

Â Â Â Â Â  (d) The subject matter of the arbitration or conciliation agreement is otherwise related to commercial interests in more than one country.

Â Â Â Â Â  (4) For the purposes of subsection (3) of this section:

Â Â Â Â Â  (a) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration or conciliation agreement; or

Â Â Â Â Â  (b) If a party does not have a place of business, reference is to be made to the habitual residence of the party.

Â Â Â Â Â  (5) If a written agreement to submit an existing controversy to arbitration or a provision in a written contract to submit to arbitration a controversy thereafter arising between the parties qualifies for arbitration pursuant to this section, that written agreement or provision shall be valid, enforceable and irrevocable, save on such grounds as exist at law or in equity for the revocation of any contract.

Â Â Â Â Â  (6) Except as provided in this subsection, ORS 36.450 to 36.558 shall not affect any other law of the State of Oregon by virtue of which certain disputes may not be submitted to arbitration or conciliation or may be submitted to arbitration or conciliation only according to provisions other than those of ORS 36.450 to 36.558. ORS 36.450 to 36.558 supersede ORS 36.100 to 36.425 with respect to international commercial arbitration and conciliation. [1991 c.405 Â§3]

Â Â Â Â Â  36.456 Construction of ORS 36.450 to 36.558. (1) Except as specified in ORS 36.508, where a provision of ORS 36.450 to 36.558 leaves the parties free to determine a certain issue, such freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

Â Â Â Â Â  (2) Where a provision of ORS 36.450 to 36.558 refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, such agreement includes any arbitration or conciliation rules referred to in that agreement.

Â Â Â Â Â  (3) Except as provided in ORS 36.502 (1) and 36.516 (2)(a), where a provision of ORS 36.450 to 36.558 refers to a claim, it also applies to a counterclaim, and where it refers to a defense, it also applies to a defense of a counterclaim. [1991 c.405 Â§5]

Â Â Â Â Â  36.458 When written communication considered to have been received. (1) Unless otherwise agreed by the parties:

Â Â Â Â Â  (a) Any written communication is considered to have been received if it is delivered to the addressee personally or if it is delivered at the place of business, habitual residence or mailing address of the addressee. If none of these can be found after making a reasonable inquiry, a written communication is considered to have been received if it is sent to the addresseeÂs last-known place of business, habitual residence or mailing address by registered letter or by any other means which provides a record of the attempt to deliver it; and

Â Â Â Â Â  (b) The communication is considered to have been received on the day it is so delivered.

Â Â Â Â Â  (2) The provisions of this section do not apply to communications in court proceedings. [1991 c.405 Â§6]

Â Â Â Â Â  36.460 Waiver of objection to arbitration. (1) A party who knows that any provision of ORS 36.450 to 36.558 or of any requirement under the arbitration agreement that has not been complied with and yet proceeds with the arbitration without stating an objection to such noncompliance without undue delay or, if a time limit is provided for stating that objection, within that period of time, shall be deemed to have waived the right to object.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, Âany provision of ORS 36.450 to 36.558Â means any provision of ORS 36.450 to 36.558 in respect of which the parties may otherwise agree. [1991 c.405 Â§7]

Â Â Â Â Â  36.462 Prohibition on intervention by court. In matters governed by ORS 36.450 to 36.558, no court shall intervene except where so provided in ORS 36.450 to 36.558 or in applicable federal law. [1991 c.405 Â§8]

Â Â Â Â Â  36.464 Venue. (1) The functions referred to in ORS 36.468 and 36.470 shall be performed by the circuit court in:

Â Â Â Â Â  (a) The county where the arbitration agreement is to be performed or was made.

Â Â Â Â Â  (b) If the arbitration agreement does not specify a county where the agreement is to be performed and the agreement was not made in any county in the State of Oregon, the county where any party to the court proceeding resides or has a place of business.

Â Â Â Â Â  (c) In any case not covered by paragraph (a) or (b) of this subsection, in any county in the State of Oregon.

Â Â Â Â Â  (2) All other functions assigned by ORS 36.450 to 36.558 to the circuit court shall be performed by the circuit court of the county in which the place of arbitration is located. [1991 c.405 Â§9]

Â Â Â Â Â  36.466 Arbitration agreements to be in writing. The arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams or other means of telecommunication which provides a record of the agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference is such as to make that clause a part of the contract. [1991 c.405 Â§10]

Â Â Â Â Â  36.468 Application to stay judicial proceedings and compel arbitration. (1) When a party to an international commercial arbitration agreement commences judicial proceedings seeking relief with respect to a matter covered by the agreement to arbitrate, the court shall, if a party so requests not later than when submitting the partyÂs first statement on the substance of the dispute, stay the proceedings and refer the parties to arbitration unless it finds that the agreement is null and void, inoperative or incapable of being performed.

Â Â Â Â Â  (2) Arbitral proceedings may begin or continue, and an award may be made, while a judicial proceeding described in subsection (1) of this section is pending before the court.

Â Â Â Â Â  (3) A court may not, without a request from a party made pursuant to subsection (1) of this section, refer the parties to arbitration. [1991 c.405 Â§11; 1993 c.244 Â§1]

Â Â Â Â Â  36.470 Interim judicial relief; factors considered by court; determination of arbitral tribunalÂs jurisdiction. (1) It is not incompatible with an arbitration agreement for a party to request from a court, before or during arbitral proceedings, an interim measure of protection or for the court to grant such a measure.

Â Â Â Â Â  (2) Any party to an arbitration governed by ORS 36.450 to 36.558 may request from the circuit court the enforcement of an order of an arbitral tribunal granting an interim measure of protection pursuant to ORS 36.486. Enforcement shall be granted pursuant to the law applicable to the granting of the type of interim relief requested.

Â Â Â Â Â  (3) Measures which the circuit court may grant in connection with a pending arbitration include, but are not limited to:

Â Â Â Â Â  (a) An order of attachment issued to assure that the award to which the applicant may be entitled is not rendered ineffectual by the dissipation of party assets.

Â Â Â Â Â  (b) A preliminary injunction granted in order to protect trade secrets or to conserve goods which are the subject matter of the arbitral dispute.

Â Â Â Â Â  (4) In considering a request for interim relief, the court, subject to subsection (5) of this section, shall give preclusive effect to any and all findings of fact of the arbitral tribunal, including the probable validity of the claim which is the subject of the award for interim relief that the arbitral tribunal has previously granted in the proceeding in question, provided that such interim award is consistent with public policy.

Â Â Â Â Â  (5) Where the arbitral tribunal has not ruled on an objection to its jurisdiction, the court shall not grant preclusive effect to the tribunalÂs findings until the court has made an independent finding as to the jurisdiction of the arbitral tribunal. If the court rules that the arbitral tribunal did not have jurisdiction, the application for interim measures of relief shall be denied. Such a ruling by the court that the arbitral tribunal lacks jurisdiction is not binding on the arbitral tribunal or subsequent judicial proceedings. [1991 c.405 Â§12; 1993 c.244 Â§2]

Â Â Â Â Â  36.472 Number of arbitrators. The parties may agree on the number of arbitrators. If the parties do not agree, the number of arbitrators shall be one. [1991 c.405 Â§13]

Â Â Â Â Â  36.474 Procedure for appointment of arbitrators; appointment by circuit court. (1) No person shall be precluded by reason of nationality from acting as an arbitrator unless otherwise agreed by the parties.

Â Â Â Â Â  (2) The parties may agree on a procedure for appointing the arbitrator or arbitrators, subject to the provisions of subsections (4), (5) and (6) of this section.

Â Â Â Â Â  (3) If the parties do not agree on a procedure for appointing the arbitrator or arbitrators:

Â Â Â Â Â  (a) In an arbitration with two parties and involving three or more arbitrators, each party shall appoint one arbitrator and the appointed arbitrators shall appoint the remaining arbitrators. If a party fails to appoint an arbitrator within 30 days of receipt of a request to do so from the other party or parties, or if the two appointed arbitrators fail to agree on the remaining arbitrators within 30 days of their appointment, then, upon the request of any party, the circuit court shall make the appointment.

Â Â Â Â Â  (b) In an arbitration with more than two parties or in an arbitration with two parties involving fewer than three arbitrators, then, upon the request of any party, the arbitrator or arbitrators shall be appointed by the circuit court.

Â Â Â Â Â  (4) Unless the partiesÂ agreement on the appointment procedure provides other means for securing the appointment, any party may request the circuit court to make the appointment if there is an appointment procedure agreed upon by the parties and if:

Â Â Â Â Â  (a) A party fails to act as required under such procedure;

Â Â Â Â Â  (b) The parties, or the appointed arbitrators, are unable to reach an agreement as expected of them under such procedure; or

Â Â Â Â Â  (c) A third party, including an institution, fails to perform any function entrusted to it under such procedure.

Â Â Â Â Â  (5) A decision by the circuit court on a matter entrusted to it by subsection (3) or (4) of this section shall be final and not subject to appeal.

Â Â Â Â Â  (6) The circuit court, in appointing an arbitrator, shall have due regard to all of the following:

Â Â Â Â Â  (a) Any qualifications required of the arbitrator by the agreement of the parties;

Â Â Â Â Â  (b) Other considerations as are likely to secure the appointment of an independent and impartial arbitrator; and

Â Â Â Â Â  (c) The advisability of appointing an arbitrator of a nationality other than those of the parties. [1991 c.405 Â§14; 1993 c.244 Â§3]

Â Â Â Â Â  36.476 Disclosure by proposed arbitrators and conciliators; waiver of disclosure; grounds for challenge. (1) Except as otherwise provided in ORS 36.450 to 36.558, all persons whose names have been submitted for consideration for appointment or designation as arbitrators or conciliators, or who have been appointed or designated as such, shall, within 15 days, make a disclosure to the parties of any information which might cause their impartiality to be questioned including, but not limited to, any of the following instances:

Â Â Â Â Â  (a) The person has a personal bias or prejudice concerning a party or personal knowledge of the disputed evidentiary facts concerning the proceeding.

Â Â Â Â Â  (b) The person served as a lawyer in the matter in controversy, or the person is or has been associated with another who has participated in the matter during such association, or the person has been a material witness concerning it.

Â Â Â Â Â  (c) The person served as an arbitrator or conciliator in another proceeding involving one or more of the parties to the proceeding.

Â Â Â Â Â  (d) The person, individually or as a fiduciary, or the personÂs spouse or minor child, or anyone residing in the personÂs household, has a financial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding.

Â Â Â Â Â  (e) The person, the personÂs spouse or minor child, anyone residing in the personÂs household, any individual within the third degree of relationship to any of them, or the spouse of any of them, meets any of the following conditions:

Â Â Â Â Â  (A) The person is or has been a party to the proceeding, or an officer, director or trustee of a party.

Â Â Â Â Â  (B) The person is acting or has acted as a lawyer in the proceeding.

Â Â Â Â Â  (C) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

Â Â Â Â Â  (D) The person is likely to be a material witness in the proceeding.

Â Â Â Â Â  (f) The person has a close personal or professional relationship with a person who meets any of the following conditions:

Â Â Â Â Â  (A) The person is or has been a party to the proceeding, or an officer, director or trustee of a party.

Â Â Â Â Â  (B) The person is acting or has acted as a lawyer or representative in the proceeding.

Â Â Â Â Â  (C) The person is or expects to be nominated as an arbitrator or conciliator in the proceedings.

Â Â Â Â Â  (D) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

Â Â Â Â Â  (E) The person is likely to be a material witness in the proceeding.

Â Â Â Â Â  (2) The obligation to disclose information set forth in subsection (1) of this section is mandatory and cannot be waived by the parties with respect to persons serving either as the sole arbitrator or sole conciliator or as one of two arbitrators or conciliators or as the chief or prevailing arbitrator or conciliator. The parties may otherwise agree to waive such disclosure.

Â Â Â Â Â  (3) From the time of appointment and throughout the arbitral proceedings, an arbitrator shall, without delay, disclose to the parties any circumstances referred to in subsection (1) of this section which were not previously disclosed.

Â Â Â Â Â  (4) Unless otherwise agreed by the parties or allowed by the rules governing the arbitration, an arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to the independence or impartiality of the arbitrator, or as to possession of the qualifications upon which the parties have agreed.

Â Â Â Â Â  (5) A party may challenge an arbitrator appointed by it, or in whose appointment it has participated, only for reasons of which it becomes aware after the appointment has been made. [1991 c.405 Â§15]

Â Â Â Â Â  36.478 Procedure for challenging arbitrator. (1) Subject to subsection (4)(a) of this section, the parties may agree on a procedure for challenging an arbitrator.

Â Â Â Â Â  (2) Failing any agreement referred to in subsection (1) of this section, a party which intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstances referred to in ORS 36.476 (4) and (5), whichever shall be later, send a written statement of the reasons for the challenge to the arbitral tribunal.

Â Â Â Â Â  (3) Unless the arbitrator challenged under subsection (2) of this section withdraws from office or the other party agrees to the challenge, the arbitral tribunal shall decide the challenge.

Â Â Â Â Â  (4)(a) If a challenge under any procedure agreed upon by the parties or under the procedure under subsections (2) and (3) of this section is not successful, the challenging party may request the circuit court, within 30 days after having received notice of the decision rejecting the challenge, to decide on the challenge.

Â Â Â Â Â  (b) When the request is made, the circuit court may refuse to decide on the challenge if it is satisfied that, under the procedure agreed upon by the parties, the party making the request had an opportunity to have the challenge decided upon by other than the arbitral tribunal.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, whether the challenge is under any procedure agreed upon by the parties or under the procedure under subsections (2) and (3) of this section, if a challenge is based upon the grounds set forth in ORS 36.476 (1), the circuit court shall hear the challenge and, if it determines that the facts support a finding that such ground or grounds fairly exist, then the challenge shall be sustained.

Â Â Â Â Â  (5) The decision of the circuit court under subsection (4) of this section is final and not subject to appeal.

Â Â Â Â Â  (6) While a request under subsection (4) of this section is pending, the arbitral tribunal, including the challenged arbitrator, may continue with the arbitral proceedings and make an arbitral award. [1991 c.405 Â§16; 1993 c.244 Â§4]

Â Â Â Â Â  36.480 Withdrawal of arbitrator; termination of mandate. (1) If an arbitrator withdraws from the case or if the parties agree on termination because the arbitrator becomes unable, de facto or de jure, to perform the functions of the arbitrator or for other reasons fails to act without undue delay, then the arbitratorÂs mandate terminates.

Â Â Â Â Â  (2) If a controversy remains concerning any of the grounds referred to in subsection (1) of this section, a party may request the circuit court to decide on the termination of the mandate.

Â Â Â Â Â  (3) The decision of the circuit court under subsection (2) of this section is not subject to appeal.

Â Â Â Â Â  (4) If, under this section or ORS 36.478 (3), an arbitrator withdraws from office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to under this section or under ORS 36.476 (4) and (5). [1991 c.405 Â§17]

Â Â Â Â Â  36.482 Substitute arbitrator; effect of substitution. (1) In addition to the circumstances referred to under ORS 36.478 and 36.480, the mandate of an arbitrator terminates upon withdrawal from office for any reason, or by or pursuant to the agreement of the parties.

Â Â Â Â Â  (2) Where the mandate of an arbitrator terminates, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

Â Â Â Â Â  (3) Unless otherwise agreed by the parties:

Â Â Â Â Â  (a) Where the number of arbitrators is less than three and an arbitrator is replaced, any hearings previously held shall be repeated.

Â Â Â Â Â  (b) Where the presiding arbitrator is replaced, any hearings previously held shall be repeated.

Â Â Â Â Â  (c) Where the number of arbitrators is three or more and an arbitrator other than the presiding arbitrator is replaced, any hearings previously held may be repeated at the discretion of the arbitral tribunal.

Â Â Â Â Â  (4) Unless otherwise agreed by the parties, an order or ruling of the arbitral tribunal made prior to the replacement of an arbitrator under this section is not invalid because there has been a change in the composition of the tribunal. [1991 c.405 Â§18]

Â Â Â Â Â  36.484 Arbitral tribunal may rule on own jurisdiction; time for raising issue of jurisdiction; review by circuit court. (1) The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement and, for that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause.

Â Â Â Â Â  (2) A plea that the arbitral tribunal does not have jurisdiction shall be raised no later than the submission of the statement of defense. However, a party is not precluded from raising such a plea by the fact that the party has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. In either case, the arbitral tribunal may admit a later plea if it considers the delay justified.

Â Â Â Â Â  (3) The arbitral tribunal may rule on a plea referred to in subsection (2) of this section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party shall request the circuit court, within 30 days after having received notice of that ruling, to decide the matter or shall be deemed to have waived objection to such finding.

Â Â Â Â Â  (4) The decision of the circuit court under subsection (3) of this section is not subject to appeal.

Â Â Â Â Â  (5) While a request under subsection (3) of this section is pending, the arbitral tribunal may continue with the arbitral proceedings and make an arbitral award. [1991 c.405 Â§19; 1993 c.244 Â§5]

Â Â Â Â Â  36.486 Interim measures of protection ordered by arbitral tribunal; security. Unless otherwise agreed by the parties, at the request of a party, the arbitral tribunal may order any party to take such interim measure of protection as the arbitral tribunal may consider necessary in respect to the subject matter of the dispute. The arbitral tribunal may require any party to provide appropriate security in connection with such measure. [1991 c.405 Â§20]

Â Â Â Â Â  36.488 Fairness in proceedings. The parties shall be treated with equality and each party shall be given a full opportunity to present the case of the party. [1991 c.405 Â§21]

Â Â Â Â Â  36.490 Procedures subject to agreement by parties; procedure in absence of agreement. (1) Subject to the provisions of ORS 36.450 to 36.558, the parties are free to agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

Â Â Â Â Â  (2) If the parties fail to agree, subject to the provisions of ORS 36.450 to 36.558, the arbitral tribunal may conduct the arbitration in such a manner as it considers appropriate.

Â Â Â Â Â  (3) The power of the arbitral tribunal under subsection (2) of this section includes the power to determine the admissibility, relevance, materiality and weight of any evidence. [1991 c.405 Â§22]

Â Â Â Â Â  36.492 Place of arbitration. (1) The parties are free to agree on the place of arbitration. If the parties do not agree, the place of arbitration shall be determined by the arbitral tribunal or, if any members of the arbitral tribunal are not yet appointed and are to be appointed by the circuit court as pursuant to ORS 36.474 (4), by the Chief Justice, taking into account the circumstances of the case, including the convenience of the parties.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, unless otherwise agreed by the parties, the arbitral tribunal may meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts or the parties, or for the inspection of documents, goods or other property. [1991 c.405 Â§23]

Â Â Â Â Â  36.494 Commencement of arbitral proceedings. Unless otherwise agreed by the parties, the arbitral proceedings in respect to a particular dispute commence on the date which a request for referral of that dispute to arbitration is received by the respondent. [1991 c.405 Â§24]

Â Â Â Â Â  36.496 Language used in proceedings. (1) The parties are free to agree on the language or languages to be used in the arbitral proceedings. If the parties do not agree, the arbitral tribunal shall determine the language or languages to be used in the proceedings. Unless otherwise specified therein, this agreement or determination shall apply to any written statement by a party, any hearing and any award, decision or other communication by the arbitral tribunal.

Â Â Â Â Â  (2) The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal. [1991 c.405 Â§25]

Â Â Â Â Â  36.498 Contents of statements by claimant and respondent; amendment or supplement. (1) Within the period of time agreed upon by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting the claim of the claimant, the points at issue, and the relief or remedy sought, and the respondent shall state the defense of the respondent in respect of these particulars, unless the parties have otherwise agreed as to the required elements of those statements.

Â Â Â Â Â  (2) The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

Â Â Â Â Â  (3) Unless otherwise agreed by the parties, either party may amend or supplement the claim or defense of the party during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow the amendment or supplement having regard to the delay in making it. [1991 c.405 Â§26]

Â Â Â Â Â  36.500 Oral hearing; notice; discovery. (1) Unless otherwise agreed by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument or whether the proceedings shall be conducted on the basis of documents and other materials.

Â Â Â Â Â  (2) Unless the parties have agreed that no oral hearings shall be held, the arbitral tribunal shall hold oral hearings at an appropriate stage of the proceedings, if so requested by a party.

Â Â Â Â Â  (3) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purpose of the inspection of documents, goods or other property.

Â Â Â Â Â  (4) All statements, documents or other information supplied to, or applications made to, the arbitral tribunal by one party shall be communicated to the other party. Any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

Â Â Â Â Â  (5) Unless otherwise agreed by the parties, all oral hearings and meetings in arbitral proceedings shall be held in camera. [1991 c.405 Â§27; 1993 c.244 Â§6]

Â Â Â Â Â  36.502 Effect of failure to make required statement or to appear at oral hearing. (1) Unless otherwise agreed by the parties, where, without showing sufficient cause, the claimant fails to communicate the statement of claim of the claimant in accordance with ORS 36.498 (1) and (2), the arbitral tribunal shall terminate the proceedings.

Â Â Â Â Â  (2) Unless otherwise agreed by the parties, where, without showing sufficient cause, the respondent fails to communicate the statement of defense of the respondent in accordance with ORS 36.498 (1) and (2), the arbitral tribunal shall continue the proceedings without treating that failure in itself as an admission of the claimantÂs allegations.

Â Â Â Â Â  (3) Unless otherwise agreed by the parties, where, without showing sufficient cause, a party fails to appear at an oral hearing or to produce documentary evidence, the arbitral tribunal may continue with the proceedings and make the arbitral award on the evidence before it. [1991 c.405 Â§28]

Â Â Â Â Â  36.504 Appointment of experts. (1) Unless otherwise agreed by the parties, the arbitral tribunal may appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal and require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods or other property for the expertÂs inspection.

Â Â Â Â Â  (2) Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of the expertÂs written or oral report, participate in an oral hearing where the parties have the opportunity to question the expert and to present expert witnesses on the points at issue. [1991 c.405 Â§29; 1993 c.244 Â§7]

Â Â Â Â Â  36.506 Circuit court assistance in taking evidence; circuit court authorized to enter certain orders upon application. (1) The arbitral tribunal, or a party with the approval of the arbitral tribunal, may request from the circuit court assistance in taking evidence and the court may execute the request within its competence and according to its rules on taking evidence. In addition, a subpoena may be issued as provided in ORCP 55, in which case the witness compensation provisions of ORS chapter 44 shall apply.

Â Â Â Â Â  (2) When the parties to two or more arbitration agreements have agreed in their respective arbitration agreements or otherwise, the circuit court may, on application by one party with the consent of all other parties to those arbitration agreements, do one or more of the following:

Â Â Â Â Â  (a) Order the arbitration proceedings arising out of those arbitration agreements to be consolidated on terms the court considers just and necessary.

Â Â Â Â Â  (b) Where all the parties cannot agree on an arbitral tribunal for the consolidated arbitration, appoint an arbitral tribunal in accordance with ORS 36.474 (6).

Â Â Â Â Â  (c) Where the parties cannot agree on any other matter necessary to conduct the consolidated arbitration, make any other order it considers necessary.

Â Â Â Â Â  (d) Order the arbitration proceedings arising out of those arbitration agreements to be held at the same time or one immediately after another.

Â Â Â Â Â  (e) Order any of the arbitration proceedings arising out of those arbitration agreements to be stayed until the determination of any other of them.

Â Â Â Â Â  (3) Nothing in this section shall be construed to prevent the parties to two or more arbitrations from agreeing to consolidate those arbitrations and taking any steps that are necessary to effect that consolidation. [1991 c.405 Â§30; 1993 c.244 Â§8]

Â Â Â Â Â  36.508 Choice of laws. (1) The arbitral tribunal shall decide the dispute in accordance with the rules of law designated by the parties as applicable to the substance of the dispute.

Â Â Â Â Â  (2) Any designation by the parties of the law or legal system of a given country or political subdivision thereof shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state and not to its conflict of laws rules.

Â Â Â Â Â  (3) Failing any designation of the law under subsection (1) of this section by the parties, the arbitral tribunal shall apply the rules of law it considers to be appropriate given all the circumstances surrounding the dispute.

Â Â Â Â Â  (4) The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur if the parties have expressly authorized it to do so.

Â Â Â Â Â  (5) In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction. [1991 c.405 Â§31]

Â Â Â Â Â  36.510 Decision of arbitral tribunal. Unless otherwise agreed by the parties, any decision of the arbitral tribunal in arbitral proceedings with more than one arbitrator shall be made by a majority of all its members. However, the parties or all members of the arbitral tribunal may authorize a presiding arbitrator to decide questions of procedure. [1991 c.405 Â§32; 1993 c.244 Â§9]

Â Â Â Â Â  36.512 Settlement. (1) It is not incompatible with an arbitration agreement for an arbitral tribunal to encourage settlement of the dispute and, with the agreement of the parties, the arbitral tribunal may use mediation, conciliation or other procedures at any time during the arbitral proceedings to encourage settlement. If agreed by the parties, the members of the arbitral tribunal are not disqualified from resuming their roles as arbitrators by reason of the mediation, conciliation or other procedure.

Â Â Â Â Â  (2) If, during the arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

Â Â Â Â Â  (3) An arbitral award on agreed terms shall be made in accordance with ORS 36.514 and shall state that it is an arbitral award.

Â Â Â Â Â  (4) An arbitral award on agreed terms has the same status and effect as any other arbitral award on the substance of the dispute. [1991 c.405 Â§33; 1993 c.244 Â§10]

Â Â Â Â Â  36.514 Arbitral award; contents; interim award; award for costs of arbitration. (1) The arbitral award shall be made in writing and shall be signed by the arbitrator or arbitrators. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all the members of the arbitral tribunal shall suffice so long as the reason for any omitted signature is stated.

Â Â Â Â Â  (2) The arbitral award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an arbitral award on agreed terms under ORS 36.512.

Â Â Â Â Â  (3) The arbitral award shall state its date and the place of arbitration as determined in accordance with ORS 36.492 (1) and the award shall be considered to have been made at that place.

Â Â Â Â Â  (4) After the arbitral award is made, a copy signed by the arbitrators in accordance with subsection (1) of this section shall be delivered to each party.

Â Â Â Â Â  (5) The arbitral tribunal may, at any time during the arbitral proceedings, make an interim arbitral award on any matter with respect to which it may make a final arbitral award. The interim award may be enforced in the same manner as a final arbitral award.

Â Â Â Â Â  (6) Unless otherwise agreed by the parties, the arbitral tribunal may award interest.

Â Â Â Â Â  (7)(a) Unless otherwise agreed by the parties, the costs of an arbitration shall be at the discretion of the arbitral tribunal.

Â Â Â Â Â  (b) In making an order for costs, the arbitral tribunal may include as costs any of the following:

Â Â Â Â Â  (A) The fees and expenses of the arbitrators and expert witnesses.

Â Â Â Â Â  (B) Legal fees and expenses.

Â Â Â Â Â  (C) Any administration fees of the institution supervising the arbitration, if any.

Â Â Â Â Â  (D) Any other expenses incurred in connection with the arbitral proceedings.

Â Â Â Â Â  (c) In making an order for costs, the arbitral tribunal may specify any of the following:

Â Â Â Â Â  (A) The party entitled to costs.

Â Â Â Â Â  (B) The party who shall pay the costs.

Â Â Â Â Â  (C) The amount of costs or the method of determining that amount.

Â Â Â Â Â  (D) The manner in which the costs shall be paid. [1991 c.405 Â§34]

Â Â Â Â Â  36.516 Termination of arbitral proceedings. (1) The arbitral proceedings are terminated by the final arbitral award or by an order of the arbitral tribunal in accordance with subsection (2) of this section. The award shall be final upon the expiration of the applicable periods in ORS 36.518.

Â Â Â Â Â  (2) The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

Â Â Â Â Â  (a) The claimant withdraws the claim, unless the respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on the part of the respondent in obtaining a final settlement of the dispute;

Â Â Â Â Â  (b) The parties agree on the termination of the proceedings; or

Â Â Â Â Â  (c) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

Â Â Â Â Â  (3) Subject to ORS 36.518 and 36.520 (4), the mandate of the arbitral tribunal terminates with the termination of the arbitral proceeding. [1991 c.405 Â§35; 1993 c.244 Â§11]

Â Â Â Â Â  36.518 Correction of errors in award; interpretation of award; additional award. (1) Within 30 days of receipt of the arbitral award, unless another period of time has been agreed upon by the parties:

Â Â Â Â Â  (a) A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, clerical or typographical errors, or errors of similar nature; and

Â Â Â Â Â  (b) A party may, if agreed by the parties, request the arbitral tribunal to give an interpretation of a specific point or part of the arbitral award.

Â Â Â Â Â  (2) If the arbitral tribunal considers any request made under subsection (1) of this section to be justified, it shall make the correction or give the interpretation within 30 days of the receipt of the request. The interpretation shall form part of the arbitral award.

Â Â Â Â Â  (3) The arbitral tribunal may correct any error of the type referred to in subsection (1)(a) of this section on its own initiative within 30 days of the date of the award.

Â Â Â Â Â  (4) Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within 30 days of receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within 60 days.

Â Â Â Â Â  (5) If necessary, the arbitral tribunal may extend the period of time within which it shall make a correction, interpretation or an additional award under subsection (1) or (4) of this section.

Â Â Â Â Â  (6) The provisions of ORS 36.514 shall apply to a correction or interpretation of the award or to an additional award. [1991 c.405 Â§36; 1993 c.244 Â§12]

Â Â Â Â Â  36.520 Setting aside award; grounds; time for application; circuit court fees. (1) Recourse to a court against an arbitral award may only be by an application for setting aside in accordance with subsections (2) and (3) of this section.

Â Â Â Â Â  (2) An arbitral award may be set aside by the circuit court only if:

Â Â Â Â Â  (a) The party making application furnishes proof that:

Â Â Â Â Â  (A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the laws of the State of Oregon or the United States;

Â Â Â Â Â  (B) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the partyÂs case;

Â Â Â Â Â  (C) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters not submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

Â Â Â Â Â  (D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless such agreement was in conflict with a provision of ORS 36.450 to 36.558 from which the parties cannot derogate, or, failing such agreement, was not in accordance with ORS 36.450 to 36.558; or

Â Â Â Â Â  (b) The circuit court finds that:

Â Â Â Â Â  (A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of Oregon or of the United States; or

Â Â Â Â Â  (B) The award is in conflict with the public policy of the State of Oregon or of the United States.

Â Â Â Â Â  (3) An application for setting aside may not be made after three months have elapsed from the date on which the party making that application had received the award or, if a request had been made under ORS 36.518, from the date on which that request had been disposed of by the arbitral tribunal.

Â Â Â Â Â  (4) The circuit court, when asked to set aside an arbitral award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitral tribunalÂs opinion will eliminate the grounds for setting aside.

Â Â Â Â Â  (5) The clerk of the circuit court shall collect from the party making application for setting aside under subsection (1) of this section a filing fee of $35 and from a party filing an appearance in opposition to the application a filing fee of $21. However, if the application relates to an arbitral award made following an application or request to a circuit court under any section of ORS 36.450 to 36.558 in respect to which the parties have paid filing fees under ORS 21.110, filing fees shall not be collected under this subsection. An application for setting aside or an appearance in opposition thereto shall not be deemed filed unless the fee required by this subsection is paid by the filing party.

Â Â Â Â Â  (6) In addition to the fees provided for in subsection (5) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the circuit court shall collect from the party making application for setting aside under subsection (1) of this section a surcharge of $11 and from a party filing an appearance in opposition to the application a surcharge of $6. [1991 c.405 Â§37; 1993 c.244 Â§13; 1997 c.801 Â§55; 2003 c.737 Â§Â§41,42; 2005 c.702 Â§Â§41,42]

Â Â Â Â Â  Note: The amendments to 36.520 by section 43, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 44, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  36.520. (1) Recourse to a court against an arbitral award may only be by an application for setting aside in accordance with subsections (2) and (3) of this section.

Â Â Â Â Â  (2) An arbitral award may be set aside by the circuit court only if:

Â Â Â Â Â  (a) The party making application furnishes proof that:

Â Â Â Â Â  (A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the laws of the State of Oregon or the United States;

Â Â Â Â Â  (B) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the partyÂs case;

Â Â Â Â Â  (C) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters not submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

Â Â Â Â Â  (D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless such agreement was in conflict with a provision of ORS 36.450 to 36.558 from which the parties cannot derogate, or, failing such agreement, was not in accordance with ORS 36.450 to 36.558; or

Â Â Â Â Â  (b) The circuit court finds that:

Â Â Â Â Â  (A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of Oregon or of the United States; or

Â Â Â Â Â  (B) The award is in conflict with the public policy of the State of Oregon or of the United States.

Â Â Â Â Â  (3) An application for setting aside may not be made after three months have elapsed from the date on which the party making that application had received the award or, if a request had been made under ORS 36.518, from the date on which that request had been disposed of by the arbitral tribunal.

Â Â Â Â Â  (4) The circuit court, when asked to set aside an arbitral award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitral tribunalÂs opinion will eliminate the grounds for setting aside.

Â Â Â Â Â  (5) The clerk of the circuit court shall collect from the party making application for setting aside under subsection (1) of this section a filing fee of $39 and from a party filing an appearance in opposition to the application a filing fee of $23. However, if the application relates to an arbitral award made following an application or request to a circuit court under any section of ORS 36.450 to 36.558 in respect to which the parties have paid filing fees under ORS 21.110, filing fees shall not be collected under this subsection. An application for setting aside or an appearance in opposition thereto shall not be deemed filed unless the fee required by this subsection is paid by the filing party.

Â Â Â Â Â  36.522 Enforcement of award; procedure; fee; entry of judgment. (1) An arbitral award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the circuit court, shall be enforced subject to the provisions of this section and ORS 36.524.

Â Â Â Â Â  (2) The party relying on an award or applying for its enforcement shall supply the authenticated original or a certified copy of the award and the original or certified copy of the arbitration agreement referred to in ORS 36.466. If the award or agreement is not made in the English language, then the party relying on the award or applying for its enforcement shall supply a duly certified translation thereof into the English language.

Â Â Â Â Â  (3) The party relying on an arbitral award or applying for its enforcement shall deliver to the clerk of the circuit court the documents specified in subsection (2) of this section along with proof of the delivery of a copy of the arbitral award as required by ORS 36.514 (4). The relying party shall pay to the clerk a filing fee of $25, after which the clerk shall enter the arbitral award of record in the office of the clerk. If no application to set aside is filed against the arbitral award as provided in ORS 36.520 within the time specified in ORS 36.520 (3) or, if such an application is filed, the relying party after the disposition of the application indicates the intention to still rely on the award or to apply for its enforcement, judgment shall be entered as upon the verdict of a jury, and execution may issue thereon, and the same proceedings may be had upon the award with like effect as upon a verdict in a civil action. [1991 c.405 Â§38]

Â Â Â Â Â  36.524 Grounds for refusal to enforce award; fee. (1) Recognition or enforcement of an arbitral award, irrespective of the country in which it was made, may be refused only:

Â Â Â Â Â  (a) At the request of the party against whom it is invoked, if that party pays the clerk of the circuit court a filing fee of $25 and furnishes to the court where recognition or enforcement is sought proof that:

Â Â Â Â Â  (A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or under the law of the country where the award was made;

Â Â Â Â Â  (B) The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the partyÂs case;

Â Â Â Â Â  (C) The arbitral award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or the award contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced;

Â Â Â Â Â  (D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing such agreement, was not in accordance with the law of the country where the arbitration took place; or

Â Â Â Â Â  (E) The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

Â Â Â Â Â  (b) If the court finds that:

Â Â Â Â Â  (A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of Oregon or of the United States; or

Â Â Â Â Â  (B) The recognition or enforcement of the arbitral award would be contrary to the public policy of the State of Oregon or of the United States.

Â Â Â Â Â  (2) If an application for setting aside or suspension of an award has been made to the court referred to in subsection (1)(a)(E) of this section, and if it considers it proper, the court where recognition or enforcement is sought may adjourn its decision on application of the party claiming recognition or enforcement of the award. The court may also order the other party to provide appropriate security. [1991 c.405 Â§39]

Â Â Â Â Â  36.526 Provisions to be interpreted in good faith. In construing ORS 36.454 to 36.524, a court or arbitral tribunal shall interpret those sections in good faith, in accordance with the ordinary meaning to be given to their terms in their context, and in light of their objects and purposes. Recourse may be had for these purposes, in addition to aids in interpretation ordinarily available under the laws of this state, to the documents of the United Nations Commission on International Trade Law and its working group respecting the preparation of the UNCITRAL Model Law on International Commercial Arbitration and shall give those documents the weight that is appropriate in the circumstances. [1991 c.405 Â§40]

Â Â Â Â Â  36.528 Policy to encourage conciliation. It is the policy of the State of Oregon to encourage parties to an international commercial agreement or transaction which qualifies for arbitration or conciliation pursuant to ORS 36.454 (3) to resolve disputes arising from such agreements or transactions through conciliation. The parties may select or permit an arbitral tribunal or other third party to select one or more persons to service as the conciliator or conciliators who shall assist the parties in an independent and impartial manner in their attempt to reach an amicable settlement of their dispute. [1991 c.405 Â§41]

Â Â Â Â Â  36.530 Guiding principles of conciliators. The conciliator or conciliators shall be guided by principles of objectivity, fairness and justice, giving consideration to, among other things, the rights and obligations of the parties, the usages of the trade concerned and the circumstances surrounding the dispute, including any previous practices between the parties. [1991 c.405 Â§42]

Â Â Â Â Â  36.532 Manner of conducting conciliation proceedings. The conciliator or conciliators may conduct the conciliation proceedings in such a manner as they consider appropriate, taking into account the circumstances of the case, the wishes of the parties and the desirability of a speedy settlement of the dispute. Except as otherwise provided in ORS 36.450 to 36.558, no provision of the Oregon Rules of Civil Procedure nor any other provision of the Oregon Revised Statutes governing procedural matters shall apply to any conciliation proceeding brought under ORS 36.450 to 36.558. [1991 c.405 Â§43]

Â Â Â Â Â  36.534 Draft conciliation settlement. (1) At any time during the proceedings, the conciliator or conciliators may prepare a draft conciliation settlement which may include the assessment and apportionment of costs between the parties and send copies to the parties, specifying the time within which the parties must signify their approval.

Â Â Â Â Â  (2) No party may be required to accept any settlement proposed by the conciliator or conciliators. [1991 c.405 Â§44]

Â Â Â Â Â  36.536 Prohibition on use of statements, admissions or documents arising out of conciliation proceedings. When the parties agree to participate in conciliation under ORS 36.450 to 36.558:

Â Â Â Â Â  (1) Evidence of anything said or of any admission made in the course of the conciliation is not admissible in evidence and disclosure of any such evidence shall not be compelled in any civil action in which, pursuant to law, testimony may be compelled to be given. However, this subsection does not limit the admissibility of evidence if all parties participating in conciliation consent, in writing, to its disclosure, provided that such consent is given after the statement or admission to be disclosed is made in the conciliation proceeding.

Â Â Â Â Â  (2) In the event that any such evidence is offered in contravention of this section, the arbitration tribunal or the court shall make any order which it considers to be appropriate to deal with the matter, including, without limitation, orders restricting the introduction of evidence, or dismissing the case without prejudice.

Â Â Â Â Â  (3) Unless the document otherwise provides, no document prepared for the purpose of, or in the course of, or pursuant to, the conciliation, or any copy thereof, is admissible in evidence and disclosure of any such document shall not be compelled in any arbitration or civil action in which, pursuant to law, testimony may be compelled to be given. [1991 c.405 Â§45; 1993 c.244 Â§14]

Â Â Â Â Â  36.538 Conciliation to act as stay of other proceedings; tolling of limitation periods during conciliation. (1) The agreement of the parties to submit a dispute to conciliation shall be deemed an agreement between or among those parties to stay all judicial or arbitral proceedings from the commencement of conciliation until the termination of conciliation proceedings.

Â Â Â Â Â  (2) All applicable limitation periods, including periods of prescription, shall be tolled or extended upon the commencement of conciliation proceedings to conciliate a dispute under ORS 36.450 to 36.558 and all limitation periods shall remain tolled and periods of prescription extended as to all parties to the conciliation proceedings until the 10th day following the termination of conciliation proceedings.

Â Â Â Â Â  (3) For purposes of this section, conciliation proceedings are deemed to have commenced as soon as:

Â Â Â Â Â  (a) A party has requested conciliation of a particular dispute or disputes; and

Â Â Â Â Â  (b) The other party or parties agree to participate in the conciliation proceeding. [1991 c.405 Â§46]

Â Â Â Â Â  36.540 Termination of conciliation proceedings. (1) The conciliation proceedings may be terminated as to all parties by any of the following:

Â Â Â Â Â  (a) A written declaration of the conciliator or conciliators, after consultation with the parties, to the effect that further efforts at conciliation are no longer justified, on the date of the declaration.

Â Â Â Â Â  (b) A written declaration of the parties addressed to the conciliator or conciliators to the effect that the conciliation proceedings are terminated, on the date of the declaration.

Â Â Â Â Â  (c) The signing of a settlement agreement by all of the parties, on the date of the agreement.

Â Â Â Â Â  (2) The conciliation proceedings may be terminated as to particular parties by either of the following:

Â Â Â Â Â  (a) A written declaration of a party to the other party or parties and the conciliator or conciliators, if appointed, to the effect that the conciliation proceedings shall be terminated as to that particular party, on the date of the declaration.

Â Â Â Â Â  (b) The signing of a settlement agreement by some of the parties, on the date of the agreement. [1991 c.405 Â§47; 1993 c.244 Â§15]

Â Â Â Â Â  36.542 Conciliator not to be arbitrator or take part in arbitral or judicial proceedings. No person who has served as conciliator may be appointed as an arbitrator for, or take part in, any arbitral or judicial proceedings in the same dispute unless all parties manifest their consent to such participation or the rules adopted for conciliation or arbitration otherwise provide. [1991 c.405 Â§48]

Â Â Â Â Â  36.544 Submission to conciliation not waiver. By submitting to conciliation, no party shall be deemed to have waived any rights or remedies which that party would have had if conciliation had not been initiated, other than those set forth in any settlement agreement which results from the conciliation. [1991 c.405 Â§49]

Â Â Â Â Â  36.546 Conciliation agreement to be treated as arbitral award. If the conciliation succeeds in settling the dispute and the result of the conciliation is reduced to writing and signed by the conciliator or conciliators and the parties or their representatives, the written agreement shall be treated as an arbitral award rendered by an arbitral tribunal duly constituted in and pursuant to the laws of this state and shall have the same force and effect as a final award in arbitration. [1991 c.405 Â§50]

Â Â Â Â Â  36.548 Costs of conciliation proceedings. Upon termination of the conciliation proceedings, the conciliator or conciliators shall fix the costs of the conciliation and give written notice thereof to the parties. As used in this section and in ORS 36.550, ÂcostsÂ includes only the following:

Â Â Â Â Â  (1) A reasonable fee to be paid to the conciliator or conciliators.

Â Â Â Â Â  (2) The travel and other reasonable expenses of the conciliator or conciliators.

Â Â Â Â Â  (3) The travel and other reasonable expenses of witnesses requested by the conciliator or conciliators with the consent of the parties.

Â Â Â Â Â  (4) The cost of any expert advice requested by the conciliator or conciliators with the consent of the parties.

Â Â Â Â Â  (5) The cost of any court. [1991 c.405 Â§51]

Â Â Â Â Â  36.550 Payment of costs. The costs fixed by the conciliator or conciliators as pursuant to ORS 36.548 shall be borne equally by the parties unless the settlement agreement provides for a different apportionment. All other expenses incurred by a party shall be borne by that party. [1991 c.405 Â§52]

Â Â Â Â Â  36.552 Effect of conciliation on jurisdiction of courts. Neither the request for conciliation, the consent to participate in the conciliation proceeding, the participation in such proceedings, nor the entering into a conciliation agreement or settlement, shall be deemed as consent to the jurisdiction of any court in this state in the event conciliation fails. [1991 c.405 Â§53]

Â Â Â Â Â  36.554 Immunities. (1) Neither the arbitrator or arbitrators, the conciliator or conciliators, the parties, nor their representatives, shall be subject to service of process on any civil matter while they are present in this state for the purpose of arranging for or participating in any arbitration or conciliation proceedings subject to ORS 36.450 to 36.558.

Â Â Â Â Â  (2) No person who serves as an arbitrator or as a conciliator shall be held liable in an action for damages resulting from any act or omission in the performance of their role as an arbitrator or as a conciliator in any proceeding subject to ORS 36.450 to 36.558. [1991 c.405 Â§54; 1993 c.244 Â§16]

Â Â Â Â Â  36.556 Severability. If any provision of ORS 36.450 to 36.558 or its application to any person or circumstance is held to be invalid, the invalidity does not affect the other provisions or applications of ORS 36.450 to 36.558 which can be given effect without the invalid provision or application and to this end the provisions of ORS 36.450 to 36.558 are severable. [1991 c.405 Â§55]

Â Â Â Â Â  36.558 Short title. ORS 36.450 to 36.558 shall be known and may be cited as the ÂOregon International Commercial Arbitration and Conciliation Act.Â [1991 c.405 Â§1]

UNIFORM ARBITRATION ACT

Â Â Â Â Â  36.600 Definitions. As used in ORS 36.600 to 36.740:

Â Â Â Â Â  (1) ÂArbitration organizationÂ means an association, agency, board, commission or other entity that is neutral and initiates, sponsors or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

Â Â Â Â Â  (2) ÂArbitratorÂ means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

Â Â Â Â Â  (3) ÂCourtÂ means a circuit court.

Â Â Â Â Â  (4) ÂKnowledgeÂ means actual knowledge.

Â Â Â Â Â  (5) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (6) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [2003 c.598 Â§1]

Â Â Â Â Â  Note: Sections 3 and 31, chapter 598, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 3. (1) Sections 1 to 30 of this 2003 Act [36.600 to 36.740] govern an agreement to arbitrate made on or after the effective date of this 2003 Act [January 1, 2004].

Â Â Â Â Â  (2) Sections 1 to 30 of this 2003 Act govern an agreement to arbitrate made before the effective date of this 2003 Act if all the parties to the agreement or to the arbitration proceeding so agree in a record.

Â Â Â Â Â  (3) On or after September 1, 2004, sections 1 to 30 of this 2003 Act govern an agreement to arbitrate whenever made. [2003 c.598 Â§3]

Â Â Â Â Â  Sec. 31. ORS 36.600 to 36.740 do not affect an action or proceeding commenced or right accrued before January 1, 2004. Subject to section 3, chapter 598, Oregon Laws 2003, an arbitration agreement made before January 1, 2004, continues to be governed by ORS 36.300 to 36.365 as though those sections were not repealed by section 57, chapter 598, Oregon Laws 2003. [2003 c.598 Â§31; 2005 c.22 Â§30]

Â Â Â Â Â  Note: 36.600 to 36.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  36.605 Notice. (1) Except as otherwise provided in ORS 36.600 to 36.740, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

Â Â Â Â Â  (2) A person has notice if the person has knowledge of the notice or has received notice.

Â Â Â Â Â  (3) A person receives notice when it comes to the personÂs attention or the notice is delivered at the personÂs place of residence or place of business, or at another location held out by the person as a place of delivery of such communications. [2003 c.598 Â§2]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.610 Effect of agreement to arbitrate; nonwaivable provisions. (1) Except as otherwise provided in this section, a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of ORS 36.600 to 36.740 to the extent permitted by law.

Â Â Â Â Â  (2) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

Â Â Â Â Â  (a) Waive or agree to vary the effect of the requirements of this section or ORS 36.615 (1), 36.620 (1), 36.630, 36.675 (1) or (2), 36.720 or 36.730;

Â Â Â Â Â  (b) Agree to unreasonably restrict the right under ORS 36.635 to notice of the initiation of an arbitration proceeding;

Â Â Â Â Â  (c) Agree to unreasonably restrict the right under ORS 36.650 to disclosure of any facts by a neutral arbitrator; or

Â Â Â Â Â  (d) Waive the right under ORS 36.670 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under ORS 36.600 to 36.740, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

Â Â Â Â Â  (3) A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or ORS 36.625, 36.660, 36.680, 36.690 (4) or (5), 36.700, 36.705, 36.710, 36.715 (1) or (2), 36.735 or 36.740 or section 3 (1) or (3) or 31, chapter 598, Oregon Laws 2003.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to agreements to arbitrate entered into by two or more insurers, as defined by ORS 731.106, or self-insured persons for the purpose of arbitration of disputes arising out of the provision of insurance. [2003 c.598 Â§4]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.615 Application for judicial relief; fees. (1)(a) Except as otherwise provided in ORS 36.730, an application for judicial relief under ORS 36.600 to 36.740 must be made by petition to the court. Except as otherwise provided in this subsection, a person filing the first petition relating to an agreement to arbitrate or relating to an arbitration proceeding must pay the filing fee provided by ORS 21.110 (1) for plaintiffs, and persons responding to the petition must pay the filing fee provided by ORS 21.110 (1) for defendants. If subsequent petitions are filed relating to the same agreement to arbitrate or arbitration proceeding, no additional filing fees shall be required of the parties.

Â Â Â Â Â  (b) If the first petition relating to an arbitration proceeding is a petition to seek confirmation, vacation, modification or correction of an award under ORS 36.700, 36.705 or 36.710, the person filing the petition must pay a fee of $35, and a person filing an appearance in opposition to the petition must pay a filing fee of $21.

Â Â Â Â Â  (c) If a civil action is pending relating to the same dispute that is the subject of the arbitration, and filing fees were paid for that action under ORS 21.110, filing fees may not be charged under this subsection for the filing of any petition under ORS 36.600 to 36.740.

Â Â Â Â Â  (2) Unless a civil action involving the agreement to arbitrate is pending, notice of a first petition to the court under ORS 36.600 to 36.740, must be served in the manner provided by ORCP 7 D. Otherwise, notice of the petition must be given in the manner provided by ORCP 9.

Â Â Â Â Â  (3) In addition to the fees provided for in subsection (1)(b) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the court shall collect a surcharge of $11 from the party filing a petition under subsection (1) of this section, and a surcharge of $6 from a party filing an appearance in opposition to the petition. [2003 c.598 Â§5; 2003 c.737 Â§Â§40a,40c; 2005 c.702 Â§Â§45,46]

Â Â Â Â Â  Note: The amendments to 36.615 by section 47, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 48, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  36.615. (1)(a) Except as otherwise provided in ORS 36.730, an application for judicial relief under ORS 36.600 to 36.740 must be made by petition to the court. Except as otherwise provided in this subsection, a person filing the first petition relating to an agreement to arbitrate or relating to an arbitration proceeding must pay the filing fee provided by ORS 21.110 (1) for plaintiffs, and persons responding to the petition must pay the filing fee provided by ORS 21.110 (1) for defendants. If subsequent petitions are filed relating to the same agreement to arbitrate or arbitration proceeding, no additional filing fees shall be required of the parties.

Â Â Â Â Â  (b) If the first petition relating to an arbitration proceeding is a petition to seek confirmation, vacation, modification or correction of an award under ORS 36.700, 36.705 or 36.710, the person filing the petition must pay a fee of $39, and a person filing an appearance in opposition to the petition must pay a filing fee of $23.

Â Â Â Â Â  (c) If a civil action is pending relating to the same dispute that is the subject of the arbitration, and filing fees were paid for that action under ORS 21.110, filing fees may not be charged under this subsection for the filing of any petition under ORS 36.600 to 36.740.

Â Â Â Â Â  (2) Unless a civil action involving the agreement to arbitrate is pending, notice of a first petition to the court under ORS 36.600 to 36.740, must be served in the manner provided by ORCP 7 D. Otherwise, notice of the petition must be given in the manner provided by ORCP 9.

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.620 Validity of agreement to arbitrate. (1) An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

Â Â Â Â Â  (2) Subject to ORS 36.625 (8), the court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

Â Â Â Â Â  (3) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled.

Â Â Â Â Â  (4) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders. [2003 c.598 Â§6]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.625 Petition to compel or stay arbitration. (1) On petition of a person showing an agreement to arbitrate and alleging another personÂs refusal to arbitrate pursuant to the agreement:

Â Â Â Â Â  (a) If the refusing party does not appear or does not oppose the petition, the court shall order the parties to arbitrate; and

Â Â Â Â Â  (b) If the refusing party opposes the petition, the court shall proceed summarily to decide the issue as provided in subsection (8) of this section and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

Â Â Â Â Â  (2) On petition of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue as provided in subsection (8) of this section. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

Â Â Â Â Â  (3) If the court finds that there is no enforceable agreement to arbitrate, it may not order the parties to arbitrate pursuant to subsection (1) or (2) of this section.

Â Â Â Â Â  (4) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

Â Â Â Â Â  (5) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a petition under this section must be made in that court. Otherwise, a petition under this section may be made in any court as provided in ORS 36.725.

Â Â Â Â Â  (6) If a party makes a petition to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

Â Â Â Â Â  (7) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

Â Â Â Â Â  (8) A judge shall decide all issues raised under a petition filed under ORS 36.600 to 36.740 unless there is a constitutional right to jury trial on the issue. If there is a constitutional right to jury trial on an issue, the issue shall be tried to a jury upon the request of any party to the proceeding. [2003 c.598 Â§7]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.630 Provisional remedies. (1) Before an arbitrator is appointed and is authorized and able to act, the court, upon petition of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

Â Â Â Â Â  (2) After an arbitrator is appointed and is authorized and able to act:

Â Â Â Â Â  (a) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

Â Â Â Â Â  (b) A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

Â Â Â Â Â  (3) A party does not waive a right of arbitration by making a petition under subsection (1) or (2) of this section. [2003 c.598 Â§8]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.635 Initiation of arbitration. (1) A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified mail, return receipt requested and obtained, or by service as authorized for summons under ORCP 7 D. The notice must describe the nature of the controversy and the remedy sought.

Â Â Â Â Â  (2) Unless a person objects for lack or insufficiency of notice under ORS 36.665 (3) not later than the beginning of the arbitration hearing, the person by appearing at the hearing waives any objection to lack or insufficiency of notice. [2003 c.598 Â§9]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.640 Consolidation of separate arbitration proceedings. (1) Except as otherwise provided in subsection (3) of this section, upon petition of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

Â Â Â Â Â  (a) There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

Â Â Â Â Â  (b) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

Â Â Â Â Â  (c) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

Â Â Â Â Â  (d) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

Â Â Â Â Â  (2) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

Â Â Â Â Â  (3) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation. [2003 c.598 Â§10]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.645 Appointment of arbitrator; service as neutral arbitrator. (1) If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method must be followed, unless the method fails. If the parties have not agreed on a method, the agreed method fails, or an arbitrator designated or appointed fails or is unable to act and a successor has not been appointed, the court, on petition of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

Â Â Â Â Â  (2) An individual who has a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral. [2003 c.598 Â§11]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.650 Disclosure by arbitrator. (1) Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators in the arbitration proceeding any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

Â Â Â Â Â  (a) A financial or personal interest in the outcome of the arbitration proceeding; and

Â Â Â Â Â  (b) An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness or another arbitrator in the proceeding.

Â Â Â Â Â  (2) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators in the proceeding any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

Â Â Â Â Â  (3) If an arbitrator discloses a fact required by subsection (1) or (2) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under ORS 36.705 (1)(b) for vacating an award made by the arbitrator.

Â Â Â Â Â  (4) If the arbitrator did not disclose a fact as required by subsection (1) or (2) of this section, upon timely objection by a party, the court under ORS 36.705 (1)(b) may vacate an award.

Â Â Â Â Â  (5) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party, the partyÂs counsel or representatives, a witness or another arbitrator in the proceeding is presumed to act with evident partiality under ORS 36.705 (1)(b).

Â Â Â Â Â  (6) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a petition to vacate an award on that ground under ORS 36.705 (1)(b). [2003 c.598 Â§12]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.655 Action by majority. If there is more than one arbitrator, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under ORS 36.665 (3). [2003 c.598 Â§13]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.660 Immunity of arbitrator; competency to testify; attorney fees and costs. (1) An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

Â Â Â Â Â  (2) The immunity afforded by this section supplements any immunity under other law.

Â Â Â Â Â  (3) The failure of an arbitrator to make a disclosure required by ORS 36.650 does not cause any loss of immunity under this section.

Â Â Â Â Â  (4) In a judicial, administrative or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity. This subsection does not apply:

Â Â Â Â Â  (a) To the extent necessary to determine the claim of an arbitrator, arbitration organization or representative of the arbitration organization against a party to the arbitration proceeding; or

Â Â Â Â Â  (b) To a hearing on a petition to vacate an award under ORS 36.705 (1)(a) or (b) if the petitioner establishes prima facie that a ground for vacating the award exists.

Â Â Â Â Â  (5) If a person commences a civil action against an arbitrator, arbitration organization or representative of an arbitration organization arising from the services of the arbitrator, organization or representative, or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (4) of this section, and the court decides that the arbitrator, arbitration organization or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization or representative reasonable attorney fees. [2003 c.598 Â§14]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.665 Arbitration process. (1) An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality and weight of any evidence.

Â Â Â Â Â  (2) An arbitrator may decide a request for summary disposition of a claim or particular issue:

Â Â Â Â Â  (a) If all interested parties agree; or

Â Â Â Â Â  (b) Upon request of one party to the arbitration proceeding, if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

Â Â Â Â Â  (3) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the partyÂs appearance at the hearing waives any objection based on lack or insufficiency of notice. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitratorÂs own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

Â Â Â Â Â  (4) At a hearing under subsection (3) of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

Â Â Â Â Â  (5) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed in accordance with ORS 36.645 to continue the proceeding and to resolve the controversy. [2003 c.598 Â§15]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.670 Representation by a lawyer; representation of legal or commercial entities. A party to an arbitration proceeding may be represented by a lawyer admitted to practice in this state or any other state. A corporation, business trust, partnership, limited liability company, association, joint venture or other legal or commercial entity may be represented by a lawyer admitted to practice in this state or any other state, by an officer of the entity, or by an employee or other agent authorized by the entity to represent the entity in the proceeding. [2003 c.598 Â§16]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.675 Witnesses; subpoenas; depositions; discovery. (1) An arbitrator may administer oaths. An arbitrator or an attorney for any party to the arbitration proceeding may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing. A subpoena must be served in the manner for service of subpoenas under ORCP 55 D and, upon petition to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by ORCP 55 G.

Â Â Â Â Â  (2) In order to make the proceedings fair, expeditious and cost-effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

Â Â Â Â Â  (3) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious and cost-effective.

Â Â Â Â Â  (4) If an arbitrator permits discovery under subsection (3) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitratorÂs discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

Â Â Â Â Â  (5) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

Â Â Â Â Â  (6) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

Â Â Â Â Â  (7) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state, and for the production of records and other evidence issued by an arbitrator or by an attorney for any party to the proceeding in connection with an arbitration proceeding in another state, upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious and cost-effective. A subpoena or discovery-related order issued by an arbitrator or by an attorney for any party to the proceeding in another state must be served in the manner provided by ORCP 55 D for service of subpoenas in a civil action in this state and, upon petition to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by ORCP 55 G for enforcement of subpoenas in a civil action in this state. [2003 c.598 Â§17]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.680 Judicial enforcement of preaward ruling by arbitrator. If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under ORS 36.685. A prevailing party may make a petition to the court for an expedited order to confirm the award under ORS 36.700, in which case the court shall summarily decide the petition. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under ORS 36.705 or 36.710. [2003 c.598 Â§18]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.685 Award. (1) An arbitrator shall make a record of an award. The record must be signed or otherwise authenticated by any arbitrator who concurs with the award. If the award requires the payment of money, including but not limited to payment of costs or attorney fees, the award must be accompanied by a separate statement that contains the information required by ORS 18.042 for judgments that include money awards. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

Â Â Â Â Â  (2) An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may extend the time within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award. [2003 c.598 Â§19; 2003 c.576 Â§169a]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.690 Change of award by arbitrator. (1) Upon request by a party to an arbitration proceeding, an arbitrator may modify or correct an award:

Â Â Â Â Â  (a) Upon a ground stated in ORS 36.710 (1)(a) or (c);

Â Â Â Â Â  (b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

Â Â Â Â Â  (c) To clarify the award.

Â Â Â Â Â  (2) A request under subsection (1) of this section must be made and notice given to all parties within 20 days after the requesting party receives notice of the award.

Â Â Â Â Â  (3) A party to the arbitration proceeding must give notice of any objection to the request within 10 days after receipt of the notice under subsection (2) of this section.

Â Â Â Â Â  (4) If a petition to the court is pending under ORS 36.700, 36.705 or 36.710, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

Â Â Â Â Â  (a) Upon a ground stated in ORS 36.710 (1)(a) or (c);

Â Â Â Â Â  (b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

Â Â Â Â Â  (c) To clarify the award.

Â Â Â Â Â  (5) An award modified or corrected pursuant to this section is subject to ORS 36.685 (1), 36.700, 36.705 and 36.710. [2003 c.598 Â§20]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.695 Remedies; fees and expenses of arbitration proceeding. (1) An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

Â Â Â Â Â  (2) An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration as may be specified in the arbitration agreement if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

Â Â Â Â Â  (3) As to all remedies other than those authorized by subsections (1) and (2) of this section, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under ORS 36.700 or for vacating an award under ORS 36.705.

Â Â Â Â Â  (4) An arbitratorÂs expenses and fees, together with other expenses, must be paid as provided in the award.

Â Â Â Â Â  (5) If an arbitrator awards punitive damages or other exemplary relief under subsection (1) of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief. [2003 c.598 Â§21]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.700 Confirmation of award. (1) After a party to an arbitration proceeding receives notice of an award, the party may make a petition to the court for an order confirming the award. The party filing the petition must serve a copy of the petition on all other parties to the proceedings. The court shall issue a confirming order unless within 20 days after the petition is served on the other parties:

Â Â Â Â Â  (a) A party requests that the arbitrator modify or correct the award under ORS 36.690; or

Â Â Â Â Â  (b) A party petitions the court to vacate, modify or correct the award under ORS 36.705 or 36.710.

Â Â Â Â Â  (2) If a party requests that the arbitrator modify or correct the award under ORS 36.690, or petitions the court to vacate, modify or correct the award under ORS 36.705 or 36.710, the court may stay entry of an order on a petition filed under this section until a final decision is made on the request or petition. [2003 c.598 Â§22]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.705 Vacating award. (1) Upon petition to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

Â Â Â Â Â  (a) The award was procured by corruption, fraud or other undue means;

Â Â Â Â Â  (b) There was:

Â Â Â Â Â  (A) Evident partiality by an arbitrator appointed as a neutral arbitrator;

Â Â Â Â Â  (B) Corruption by an arbitrator; or

Â Â Â Â Â  (C) Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

Â Â Â Â Â  (c) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy or otherwise conducted the hearing contrary to ORS 36.665 so as to prejudice substantially the rights of a party to the arbitration proceeding;

Â Â Â Â Â  (d) An arbitrator exceeded the arbitratorÂs powers;

Â Â Â Â Â  (e) There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising an objection under ORS 36.665 (3) not later than the beginning of the arbitration hearing; or

Â Â Â Â Â  (f) The arbitration was conducted without proper notice of the initiation of an arbitration as required in ORS 36.635 so as to prejudice substantially the rights of a party to the arbitration proceeding.

Â Â Â Â Â  (2) A petition under this section must be filed within 20 days after the petitioner is served with a petition for confirmation of an award under ORS 36.700, unless the petitioner alleges that the award was procured by corruption, fraud or other undue means. If the petitioner alleges that the award was procured by corruption, fraud or other undue means, a petition under this section must be filed within 90 days after the grounds for challenging the award are known or, by the exercise of reasonable care, would have been known by the petitioner. A party filing a petition under this section must serve a copy of the petition on all other parties to the proceedings.

Â Â Â Â Â  (3) If the court vacates an award on a ground other than that set forth in subsection (1)(e) of this section, it may order a rehearing. If the award is vacated on a ground stated in subsection (1)(a) or (b) of this section, the rehearing must be before a new arbitrator. If the award is vacated on a ground stated in subsection (1)(c), (d) or (f) of this section, the rehearing may be before the arbitrator who made the award or before any successor appointed for that arbitrator. The arbitrator must render the decision in the rehearing within the same time as that provided for an award in ORS 36.685 (2).

Â Â Â Â Â  (4) If the court denies a petition to vacate an award, it shall confirm the award unless a petition to modify or correct the award is pending. [2003 c.598 Â§23]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.710 Modification or correction of award. (1) Upon petition filed within 20 days after the petitioner is served with a petition for confirmation of an award under ORS 36.700, the court shall modify or correct the award if:

Â Â Â Â Â  (a) There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing or property referred to in the award;

Â Â Â Â Â  (b) The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

Â Â Â Â Â  (c) The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

Â Â Â Â Â  (2) If a petition made under subsection (1) of this section is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless a petition to vacate is pending, the court shall confirm the award.

Â Â Â Â Â  (3) A petition to modify or correct an award pursuant to this section may be joined with a petition to vacate the award.

Â Â Â Â Â  (4) A party filing a petition under this section must serve a copy of the petition on all other parties to the proceedings. [2003 c.598 Â§24]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.715 Judgment on award; attorney fees and litigation expenses. (1) Upon granting an order confirming, vacating without directing a rehearing, modifying or correcting an award, the court shall enter a judgment in conformity with the order. The judgment may be entered in the register and enforced as any other judgment in a civil action.

Â Â Â Â Â  (2) A court may allow reasonable costs of the petition and subsequent judicial proceedings.

Â Â Â Â Â  (3) On application of a prevailing party to a contested judicial proceeding under ORS 36.700, 36.705 or 36.710, the court may add reasonable attorney fees incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying or correcting an award. [2003 c.598 Â§25]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.720 Jurisdiction. (1) A court having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

Â Â Â Â Â  (2) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under ORS 36.600 to 36.740. [2003 c.598 Â§26]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.725 Venue. A petition pursuant to ORS 36.615 must be made in the court for the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court for the county in which it was held. Otherwise, the petition may be made in the court for any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any county in this state. All subsequent petitions must be made in the court hearing the initial petition unless the court otherwise directs. [2003 c.598 Â§27]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.730 Appeals. (1) An appeal may be taken from:

Â Â Â Â Â  (a) An order denying a petition to compel arbitration.

Â Â Â Â Â  (b) An order granting a petition to stay arbitration.

Â Â Â Â Â  (c) A judgment entered pursuant to ORS 36.600 to 36.740, including but not limited to a judgment:

Â Â Â Â Â  (A) Confirming or denying confirmation of an award.

Â Â Â Â Â  (B) Modifying or correcting an award.

Â Â Â Â Â  (C) Vacating an award without directing a rehearing.

Â Â Â Â Â  (2) An appeal under this section must be taken as provided in ORS chapter 19. [2003 c.598 Â§28]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.735 Uniformity of application and construction. In applying and construing ORS 36.600 to 36.740, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003 c.598 Â§29]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.740 Relationship to electronic signatures in Global and National Commerce Act. The provisions of ORS 36.600 to 36.740 governing the legal effect, validity and enforceability of electronic records or electronic signatures, and of contracts performed with the use of such records or signatures, conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 and 7002, as in effect on January 1, 2004. [2003 c.598 Â§30]

Â Â Â Â Â  Note: See notes under 36.600.

_______________

CHAPTERS 37 TO 39

[Reserved for expansion]



Chapter 40

Chapter 40 Â Evidence Code

2005 EDITION

TITLE 4

EVIDENCE AND WITNESSES

ChapterÂ Â Â Â  40.Â Â Â Â Â Â  Evidence Code

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  41.Â Â Â Â Â Â  Evidence Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  42.Â Â Â Â Â Â  Execution, Formalities and Interpretation of Writings

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  43.Â Â Â Â Â Â  Public Writings

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.Â Â Â Â Â Â  Witnesses

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.Â Â Â Â Â Â  Testimony Generally

_______________

Chapter 40 Â Evidence Code

2005 EDITION

EVIDENCE CODE

EVIDENCE AND WITNESSES

GENERAL PROVISIONS

40.010Â Â Â Â Â Â  Rule 100. Short title

40.015Â Â Â Â Â Â  Rule 101. Applicability of Oregon Evidence Code

40.020Â Â Â Â Â Â  Rule 102. Purpose and construction

40.025Â Â Â Â Â Â  Rule 103. Rulings on evidence

40.030Â Â Â Â Â Â  Rule 104. Preliminary questions

40.035Â Â Â Â Â Â  Rule 105. Limited admissibility

40.040Â Â Â Â Â Â  Rule 106. When part of transaction proved, whole admissible

JUDICIAL NOTICE

40.060Â Â Â Â Â Â  Rule 201(a). Scope

40.065Â Â Â Â Â Â  Rule 201(b). Kinds of facts

40.070Â Â Â Â Â Â  Rules 201(c) and 201(d). When mandatory or discretionary

40.075Â Â Â Â Â Â  Rule 201(e). Opportunity to be heard

40.080Â Â Â Â Â Â  Rule 201(f). Time of taking notice

40.085Â Â Â Â Â Â  Rule 201(g). Instructing the jury

40.090Â Â Â Â Â Â  Rule 202. Kinds of law

BURDEN OF PERSUASION; BURDEN OF PRODUCING EVIDENCE; PRESUMPTIONS

40.105Â Â Â Â Â Â  Rule 305. Allocation of the burden of persuasion

40.110Â Â Â Â Â Â  Rule 306. Instructions on the burden of persuasion

40.115Â Â Â Â Â Â  Rule 307. Allocation of the burden of producing evidence

40.120Â Â Â Â Â Â  Rule 308. Presumptions in civil proceedings

40.125Â Â Â Â Â Â  Rule 309. Presumptions in criminal proceedings

40.130Â Â Â Â Â Â  Rule 310. Conflicting presumptions

40.135Â Â Â Â Â Â  Rule 311. Presumptions

RELEVANCY

40.150Â Â Â Â Â Â  Rule 401. Definition of Ârelevant evidenceÂ

40.155Â Â Â Â Â Â  Rule 402. Relevant evidence generally admissible

40.160Â Â Â Â Â Â  Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion or undue delay

40.170Â Â Â Â Â Â  Rule 404. Character evidence; evidence of other crimes, wrongs or acts

40.172Â Â Â Â Â Â  Rule 404-1. Pattern, practice or history of abuse; expert testimony

40.175Â Â Â Â Â Â  Rule 405. Methods of proving character

40.180Â Â Â Â Â Â  Rule 406. Habit; routine practice

40.185Â Â Â Â Â Â  Rule 407. Subsequent remedial measures

40.190Â Â Â Â Â Â  Rule 408. Compromise and offers to compromise

40.195Â Â Â Â Â Â  Rule 409. Payment of medical and similar expenses

40.200Â Â Â Â Â Â  Rule 410. Withdrawn plea or statement not admissible

40.205Â Â Â Â Â Â  Rule 411. Liability insurance

40.210Â Â Â Â Â Â  Rule 412. Sex offense cases; relevance of victimÂs past behavior or manner of dress

PRIVILEGES

40.225Â Â Â Â Â Â  Rule 503. Lawyer-client privilege

40.230Â Â Â Â Â Â  Rule 504. Psychotherapist-patient privilege

40.235Â Â Â Â Â Â  Rule 504-1. Physician-patient privilege

40.240Â Â Â Â Â Â  Rule 504-2. Nurse-patient privilege

40.245Â Â Â Â Â Â  Rule 504-3. School employee-student privilege

40.250Â Â Â Â Â Â  Rule 504-4. Clinical social worker-client privilege

40.252Â Â Â Â Â Â  Rule 504-5. Communications revealing intent to commit certain crimes

40.255Â Â Â Â Â Â  Rule 505. Husband-wife privilege

40.260Â Â Â Â Â Â  Rule 506. Member of clergy-penitent privilege

40.262Â Â Â Â Â Â  Rule 507. Counselor-client privilege

40.265Â Â Â Â Â Â  Rule 508a. Stenographer-employer privilege

40.270Â Â Â Â Â Â  Rule 509. Public officer privilege

40.272Â Â Â Â Â Â  Rule 509-1. Disabled person-sign language interpreter privilege

40.273Â Â Â Â Â Â  Rule 509-2. Non-English-speaking person-interpreter privilege

40.275Â Â Â Â Â Â  Rule 510. Identity of informer

40.280Â Â Â Â Â Â  Rule 511. Waiver of privilege by voluntary disclosure

40.285Â Â Â Â Â Â  Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege

40.290Â Â Â Â Â Â  Rule 513. Comment upon or inference from claim of privilege

40.295Â Â Â Â Â Â  Rule 514. Effect on existing privileges

WITNESSES

40.310Â Â Â Â Â Â  Rule 601. General rule of competency

40.315Â Â Â Â Â Â  Rule 602. Lack of personal knowledge

40.320Â Â Â Â Â Â  Rule 603. Oath or affirmation

40.325Â Â Â Â Â Â  Rule 604. Interpreters

40.330Â Â Â Â Â Â  Rule 605. Competency of judge as witness

40.335Â Â Â Â Â Â  Rule 606. Competency of juror as witness

40.345Â Â Â Â Â Â  Rule 607. Who may impeach

40.350Â Â Â Â Â Â  Rule 608. Evidence of character and conduct of witness

40.355Â Â Â Â Â Â  Rule 609. Impeachment by evidence of conviction of crime; exceptions

40.360Â Â Â Â Â Â  Rule 609-1. Impeachment for bias or interest

40.365Â Â Â Â Â Â  Rule 610. Religious beliefs or opinions

40.370Â Â Â Â Â Â  Rule 611. Mode and order of interrogation and presentation

40.375Â Â Â Â Â Â  Rule 612. Writing used to refresh memory

40.380Â Â Â Â Â Â  Rule 613. Prior statements of witnesses

40.385Â Â Â Â Â Â  Rule 615. Exclusion of witnesses

OPINIONS AND EXPERT TESTIMONY

40.405Â Â Â Â Â Â  Rule 701. Opinion testimony by lay witnesses

40.410Â Â Â Â Â Â  Rule 702. Testimony by experts

40.415Â Â Â Â Â Â  Rule 703. Bases of opinion testimony by experts

40.420Â Â Â Â Â Â  Rule 704. Opinion on ultimate issue

40.425Â Â Â Â Â Â  Rule 705. Disclosure of fact or data underlying expert opinion

40.430Â Â Â Â Â Â  Rule 706. Impeachment of expert witness by learned treatise

HEARSAY

40.450Â Â Â Â Â Â  Rule 801. Definitions for ORS 40.450 to 40.475

40.455Â Â Â Â Â Â  Rule 802. Hearsay rule

40.460Â Â Â Â Â Â  Rule 803. Hearsay exceptions; availability of declarant immaterial

40.465Â Â Â Â Â Â  Rule 804. Hearsay exceptions when the declarant is unavailable

40.470Â Â Â Â Â Â  Rule 805. Hearsay within hearsay

40.475Â Â Â Â Â Â  Rule 806. Attacking and supporting credibility of declarant

AUTHENTICATION AND IDENTIFICATION

40.505Â Â Â Â Â Â  Rule 901. Requirement of authentication or identification

40.510Â Â Â Â Â Â  Rule 902. Self-authentication

40.515Â Â Â Â Â Â  Rule 903. Subscribing witnessÂ testimony unnecessary

CONTENTS OF WRITINGS, RECORDINGS AND PHOTOGRAPHS

40.550Â Â Â Â Â Â  Rule 1001. Definitions for ORS 40.550 to 40.585

40.555Â Â Â Â Â Â  Rule 1002. Requirement of original

40.560Â Â Â Â Â Â  Rule 1003. Admissibility of duplicates

40.562Â Â Â Â Â Â  Rule 1003-1. Admissibility of reproduction

40.565Â Â Â Â Â Â  Rule 1004. Admissibility of other evidence of contents

40.570Â Â Â Â Â Â  Rule 1005. Public records

40.575Â Â Â Â Â Â  Rule 1006. Summaries

40.580Â Â Â Â Â Â  Rule 1007. Testimony or written admission of party

40.585Â Â Â Â Â Â  Rule 1008. Functions of court and jury

GENERAL PROVISIONS

Â Â Â Â Â  40.010 Rule 100. Short title. ORS 40.010 to 40.585 and 41.415 shall be known and may be cited as the Oregon Evidence Code. [1981 c.892 Â§1]

Â Â Â Â Â  40.015 Rule 101. Applicability of Oregon Evidence Code. (1) The Oregon Evidence Code applies to all courts in this state except for:

Â Â Â Â Â  (a) A hearing or mediation before a magistrate of the Oregon Tax Court as provided by ORS 305.501;

Â Â Â Â Â  (b) The small claims department of a circuit court as provided by ORS 46.415; and

Â Â Â Â Â  (c) The small claims department of a justice court as provided by ORS 55.080.

Â Â Â Â Â  (2) The Oregon Evidence Code applies generally to civil actions, suits and proceedings, criminal actions and proceedings and to contempt proceedings except those in which the court may act summarily.

Â Â Â Â Â  (3) ORS 40.225 to 40.295 relating to privileges apply at all stages of all actions, suits and proceedings.

Â Â Â Â Â  (4) ORS 40.010 to 40.210 and 40.310 to 40.585 do not apply in the following situations:

Â Â Â Â Â  (a) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under ORS 40.030.

Â Â Â Â Â  (b) Proceedings before grand juries, except as required by ORS 132.320.

Â Â Â Â Â  (c) Proceedings for extradition, except as required by ORS 133.743 to 133.857.

Â Â Â Â Â  (d) Sentencing proceedings, except proceedings under ORS 138.012 and 163.150, as required by ORS 137.090 or proceedings under sections 2 to 7, chapter 463, Oregon Laws 2005.

Â Â Â Â Â  (e) Proceedings to revoke probation, except as required by ORS 137.090.

Â Â Â Â Â  (f) Issuance of warrants of arrest, bench warrants or search warrants.

Â Â Â Â Â  (g) Proceedings under ORS chapter 135 relating to conditional release, security release, release on personal recognizance, or preliminary hearings, subject to ORS 135.173.

Â Â Â Â Â  (h) Proceedings to determine proper disposition of a child in accordance with ORS 419B.325 (2) and 419C.400 (3).

Â Â Â Â Â  (i) Proceedings under ORS 813.210, 813.215, 813.220, 813.230, 813.250 and 813.255 to determine whether a driving while under the influence of intoxicants diversion agreement should be allowed or terminated. [1981 c.892 Â§2; 1983 c.784 Â§1; 1985 c.16 Â§444; 1987 c.441 Â§10; 1993 c.18 Â§13; 1993 c.33 Â§289; 1995 c.531 Â§1; 1995 c.650 Â§22; 1995 c.657 Â§22; 1995 c.658 Â§35; 1999 c.1055 Â§11; 2005 c.345 Â§2; 2005 c.463 Â§8]

Â Â Â Â Â  Note 1: Section 11, chapter 345, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 11. The repeal of ORS 305.514 by section 1 of this 2005 Act and the amendments to ORS 40.015, 305.190, 305.230, 305.392, 305.420, 305.430, 305.490, 305.501 and 305.620 by sections 2 to 10 of this 2005 Act do not apply to small claims procedures filed in the tax court prior to the effective date of this 2005 Act [January 1, 2006]. [2005 c.345 Â§11]

Â Â Â Â Â  Note 2: Section 21, chapter 463, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 21. Sections 1 to 7 of this 2005 Act and the amendments to ORS 40.015, 136.280, 137.765, 137.767, 161.725 and 161.735 by sections 8 to 12 and 18 of this 2005 Act apply to:

Â Â Â Â Â  (1) A criminal action commencing on or after the effective date of this 2005 Act [July 7, 2005] and before January 2, 2008;

Â Â Â Â Â  (2) A criminal action commencing prior to the effective date of this 2005 Act in which a sentence has not been imposed prior to the effective date of this 2005 Act; and

Â Â Â Â Â  (3) A case that has been remanded to a trial court that will result in resentencing for which a new sentence has not been imposed prior to the effective date of this 2005 Act. [2005 c.463 Â§21]

Â Â Â Â Â  Note 3: The amendments to 40.015 by section 25, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative from July 1, 2007, until January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  40.015. (1) The Oregon Evidence Code applies to all courts in this state except for:

Â Â Â Â Â  (a) A hearing or mediation before a magistrate of the Oregon Tax Court as provided by ORS 305.501;

Â Â Â Â Â  (b) The small claims department of a circuit court as provided by ORS 46.415; and

Â Â Â Â Â  (c) The small claims department of a justice court as provided by ORS 55.080.

Â Â Â Â Â  (2) The Oregon Evidence Code applies generally to civil actions, suits and proceedings, criminal actions and proceedings and to contempt proceedings except those in which the court may act summarily.

Â Â Â Â Â  (3) ORS 40.225 to 40.295 relating to privileges apply at all stages of all actions, suits and proceedings.

Â Â Â Â Â  (4) ORS 40.010 to 40.210 and 40.310 to 40.585 do not apply in the following situations:

Â Â Â Â Â  (a) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under ORS 40.030.

Â Â Â Â Â  (b) Proceedings before grand juries, except as required by ORS 132.320.

Â Â Â Â Â  (c) Proceedings for extradition, except as required by ORS 133.743 to 133.857.

Â Â Â Â Â  (d) Sentencing proceedings, except proceedings under ORS 138.012 and 163.150, as required by ORS 137.090 or proceedings under sections 2 to 7, chapter 463, Oregon Laws 2005.

Â Â Â Â Â  (e) Proceedings to revoke probation, except as required by ORS 137.090.

Â Â Â Â Â  (f) Issuance of warrants of arrest, bench warrants or search warrants.

Â Â Â Â Â  (g) Proceedings under ORS chapter 135 relating to conditional release, security release, release on personal recognizance, or preliminary hearings, subject to ORS 135.173.

Â Â Â Â Â  (h) Proceedings to determine proper disposition of a child in accordance with ORS 419B.325 (2) and 419C.400 (4).

Â Â Â Â Â  (i) Proceedings under ORS 813.210, 813.215, 813.220, 813.230, 813.250 and 813.255 to determine whether a driving while under the influence of intoxicants diversion agreement should be allowed or terminated.

Â Â Â Â Â  Note 4: The amendments to 40.015 by section 13, chapter 463, Oregon Laws 2005, become operative January 2, 2008. See section 20, chapter 463, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  40.015. (1) The Oregon Evidence Code applies to all courts in this state except for:

Â Â Â Â Â  (a) A hearing or mediation before a magistrate of the Oregon Tax Court as provided by ORS 305.501;

Â Â Â Â Â  (b) The small claims department of a circuit court as provided by ORS 46.415; and

Â Â Â Â Â  (c) The small claims department of a justice court as provided by ORS 55.080.

Â Â Â Â Â  (2) The Oregon Evidence Code applies generally to civil actions, suits and proceedings, criminal actions and proceedings and to contempt proceedings except those in which the court may act summarily.

Â Â Â Â Â  (3) ORS 40.225 to 40.295 relating to privileges apply at all stages of all actions, suits and proceedings.

Â Â Â Â Â  (4) ORS 40.010 to 40.210 and 40.310 to 40.585 do not apply in the following situations:

Â Â Â Â Â  (a) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under ORS 40.030.

Â Â Â Â Â  (b) Proceedings before grand juries, except as required by ORS 132.320.

Â Â Â Â Â  (c) Proceedings for extradition, except as required by ORS 133.743 to 133.857.

Â Â Â Â Â  (d) Sentencing proceedings, except proceedings under ORS 138.012 and 163.150 or as required by ORS 137.090.

Â Â Â Â Â  (e) Proceedings to revoke probation, except as required by ORS 137.090.

Â Â Â Â Â  (f) Issuance of warrants of arrest, bench warrants or search warrants.

Â Â Â Â Â  (g) Proceedings under ORS chapter 135 relating to conditional release, security release, release on personal recognizance, or preliminary hearings, subject to ORS 135.173.

Â Â Â Â Â  (h) Proceedings to determine proper disposition of a child in accordance with ORS 419B.325 (2) and 419C.400 (4).

Â Â Â Â Â  (i) Proceedings under ORS 813.210, 813.215, 813.220, 813.230, 813.250 and 813.255 to determine whether a driving while under the influence of intoxicants diversion agreement should be allowed or terminated.

Â Â Â Â Â  40.020 Rule 102. Purpose and construction. The Oregon Evidence Code shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined. [1981 c.892 Â§3]

Â Â Â Â Â  40.025 Rule 103. Rulings on evidence. (1) Evidential error is not presumed to be prejudicial. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

Â Â Â Â Â  (a) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

Â Â Â Â Â  (b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

Â Â Â Â Â  (2) The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made and the ruling thereon. It may direct the making of an offer in question and answer form.

Â Â Â Â Â  (3) In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

Â Â Â Â Â  (4) Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court. [1981 c.892 Â§4]

Â Â Â Â Â  40.030 Rule 104. Preliminary questions. (1) Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege or the admissibility of evidence shall be determined by the court, subject to the provisions of subsection (2) of this section. In making its determination the court is not bound by the rules of evidence except those with respect to privileges.

Â Â Â Â Â  (2) When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

Â Â Â Â Â  (3) Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require or, when an accused is a witness, if the accused so requests.

Â Â Â Â Â  (4) The accused does not, by testifying upon a preliminary matter, become subject to cross-examination as to other issues in the case.

Â Â Â Â Â  (5) This section does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility. [1981 c.892 Â§5]

Â Â Â Â Â  40.035 Rule 105. Limited admissibility. When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly. [1981 c.892 Â§6]

Â Â Â Â Â  40.040 Rule 106. When part of transaction proved, whole admissible. When part of an act, declaration, conversation or writing is given in evidence by one party, the whole on the same subject, where otherwise admissible, may at that time be inquired into by the other; when a letter is read, the answer may at that time be given; and when a detached act, declaration, conversation or writing is given in evidence, any other act, declaration, conversation or writing which is necessary to make it understood may at that time also be given in evidence. [1981 c.892 Â§6a]

JUDICIAL NOTICE

Â Â Â Â Â  40.060 Rule 201(a). Scope. ORS 40.060 to 40.085 govern judicial notice of adjudicative facts. ORS 40.090 governs judicial notice of law. [1981 c.892 Â§7]

Â Â Â Â Â  40.065 Rule 201(b). Kinds of facts. A judicially noticed fact must be one not subject to reasonable dispute in that it is either:

Â Â Â Â Â  (1) Generally known within the territorial jurisdiction of the trial court; or

Â Â Â Â Â  (2) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned. [1981 c.892 Â§8]

Â Â Â Â Â  40.070 Rules 201(c) and 201(d). When mandatory or discretionary. (1) A court may take judicial notice, whether requested or not.

Â Â Â Â Â  (2) A court shall take judicial notice if requested by a party and supplied with the necessary information. [1981 c.892 Â§9]

Â Â Â Â Â  40.075 Rule 201(e). Opportunity to be heard. A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken. [1981 c.892 Â§10]

Â Â Â Â Â  40.080 Rule 201(f). Time of taking notice. Judicial notice may be taken at any stage of the proceeding. [1981 c.892 Â§11]

Â Â Â Â Â  40.085 Rule 201(g). Instructing the jury. (1) In a civil action or proceeding, the court shall instruct the jury to accept as conclusive any fact or law judicially noticed.

Â Â Â Â Â  (2) In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed in favor of the prosecution. [1981 c.892 Â§12]

Â Â Â Â Â  40.090 Rule 202. Kinds of law. Law judicially noticed is defined as:

Â Â Â Â Â  (1) The decisional, constitutional and public statutory law of Oregon, the United States and any state, territory or other jurisdiction of the United States.

Â Â Â Â Â  (2) Public and private official acts of the legislative, executive and judicial departments of this state, the United States, and any other state, territory or other jurisdiction of the United States.

Â Â Â Â Â  (3) Rules of professional conduct for members of the Oregon State Bar.

Â Â Â Â Â  (4) Regulations, ordinances and similar legislative enactments issued by or under the authority of the United States or any state, territory or possession of the United States.

Â Â Â Â Â  (5) Rules of court of any court of this state or any court of record of the United States or of any state, territory or other jurisdiction of the United States.

Â Â Â Â Â  (6) The law of an organization of nations and of foreign nations and public entities in foreign nations.

Â Â Â Â Â  (7) An ordinance, comprehensive plan or enactment of any county or incorporated city in this state, or a right derived therefrom. As used in this subsection, Âcomprehensive planÂ has the meaning given that term by ORS 197.015. [1981 c.892 Â§13]

BURDEN OF PERSUASION; BURDEN OF PRODUCING EVIDENCE; PRESUMPTIONS

Â Â Â Â Â  40.105 Rule 305. Allocation of the burden of persuasion. A party has the burden of persuasion as to each fact the existence or nonexistence of which the law declares essential to the claim for relief or defense the party is asserting. [1981 c.892 Â§14]

Â Â Â Â Â  40.110 Rule 306. Instructions on the burden of persuasion. The court shall instruct the jury as to which party bears the applicable burden of persuasion on each issue only after all of the evidence in the case has been received. [1981 c.892 Â§15]

Â Â Â Â Â  40.115 Rule 307. Allocation of the burden of producing evidence. (1) The burden of producing evidence as to a particular issue is on the party against whom a finding on the issue would be required in the absence of further evidence.

Â Â Â Â Â  (2) The burden of producing evidence as to a particular issue is initially on the party with the burden of persuasion as to that issue. [1981 c.892 Â§16]

Â Â Â Â Â  40.120 Rule 308. Presumptions in civil proceedings. In civil actions and proceedings, a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence. [1981 c.892 Â§17]

Â Â Â Â Â  40.125 Rule 309. Presumptions in criminal proceedings. (1) The judge is not authorized to direct the jury to find a presumed fact against the accused.

Â Â Â Â Â  (2) When the presumed fact establishes guilt or is an element of the offense or negates a defense, the judge may submit the question of guilt or the existence of the presumed fact to the jury only if:

Â Â Â Â Â  (a) A reasonable juror on the evidence as a whole could find that the facts giving rise to the presumed fact have been established beyond a reasonable doubt; and

Â Â Â Â Â  (b) The presumed fact follows more likely than not from the facts giving rise to the presumed fact. [1981 c.892 Â§18]

Â Â Â Â Â  40.130 Rule 310. Conflicting presumptions. If presumptions are conflicting, the presumption applies that is founded upon weightier considerations of policy and logic. If considerations of policy and logic are of equal weight, neither presumption applies. [1981 c.892 Â§19]

Â Â Â Â Â  40.135 Rule 311. Presumptions. (1) The following are presumptions:

Â Â Â Â Â  (a) A person intends the ordinary consequences of a voluntary act.

Â Â Â Â Â  (b) A person takes ordinary care of the personÂs own concerns.

Â Â Â Â Â  (c) Evidence willfully suppressed would be adverse to the party suppressing it.

Â Â Â Â Â  (d) Money paid by one to another was due to the latter.

Â Â Â Â Â  (e) A thing delivered by one to another belonged to the latter.

Â Â Â Â Â  (f) An obligation delivered to the debtor has been paid.

Â Â Â Â Â  (g) A person is the owner of property from exercising acts of ownership over it or from common reputation of the ownership of the person.

Â Â Â Â Â  (h) A person in possession of an order on that person, for the payment of money or the delivery of a thing, has paid the money or delivered the thing accordingly.

Â Â Â Â Â  (i) A person acting in a public office was regularly appointed to it.

Â Â Â Â Â  (j) Official duty has been regularly performed.

Â Â Â Â Â  (k) A court, or judge acting as such, whether in this state or any other state or country, was acting in the lawful exercise of the jurisdiction of the court.

Â Â Â Â Â  (L) Private transactions have been fair and regular.

Â Â Â Â Â  (m) The ordinary course of business has been followed.

Â Â Â Â Â  (n) A promissory note or bill of exchange was given or indorsed for a sufficient consideration.

Â Â Â Â Â  (o) An indorsement of a negotiable promissory note, or bill of exchange, was made at the time and place of making the note or bill.

Â Â Â Â Â  (p) A writing is truly dated.

Â Â Â Â Â  (q) A letter duly directed and mailed was received in the regular course of the mail.

Â Â Â Â Â  (r) A person is the same person if the name is identical.

Â Â Â Â Â  (s) A person not heard from in seven years is dead.

Â Â Â Â Â  (t) Persons acting as copartners have entered into a contract of copartnership.

Â Â Â Â Â  (u) A man and woman deporting themselves as husband and wife have entered into a lawful contract of marriage.

Â Â Â Â Â  (v) A child born in lawful wedlock is legitimate.

Â Â Â Â Â  (w) A thing once proved to exist continues as long as is usual with things of that nature.

Â Â Â Â Â  (x) The law has been obeyed.

Â Â Â Â Â  (y) An uninterrupted adverse possession of real property for 20 years or more has been held pursuant to a written conveyance.

Â Â Â Â Â  (z) A trustee or other person whose duty it was to convey real property to a particular person has actually conveyed it to the person, when such presumption is necessary to perfect the title of the person or the personÂs successor in interest.

Â Â Â Â Â  (2) A statute providing that a fact or a group of facts is prima facie evidence of another fact establishes a presumption within the meaning of this section. [1981 c.892 Â§20]

RELEVANCY

Â Â Â Â Â  40.150 Rule 401. Definition of Ârelevant evidence.Â ÂRelevant evidenceÂ means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. [1981 c.892 Â§21]

Â Â Â Â Â  40.155 Rule 402. Relevant evidence generally admissible. All relevant evidence is admissible, except as otherwise provided by the Oregon Evidence Code, by the Constitutions of the United States and Oregon, or by Oregon statutory and decisional law. Evidence which is not relevant is not admissible. [1981 c.892 Â§22]

Â Â Â Â Â  40.160 Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion or undue delay. Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay or needless presentation of cumulative evidence. [1981 c.892 Â§23]

Â Â Â Â Â  40.170 Rule 404. Character evidence; evidence of other crimes, wrongs or acts. (1) Evidence of a personÂs character or trait of character is admissible when it is an essential element of a charge, claim or defense.

Â Â Â Â Â  (2) Evidence of a personÂs character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except:

Â Â Â Â Â  (a) Evidence of a pertinent trait of character offered by an accused, or by the prosecution to rebut the same;

Â Â Â Â Â  (b) Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same or evidence of a character trait of peacefulness of the victim offered by the prosecution to rebut evidence that the victim was the first aggressor;

Â Â Â Â Â  (c) Evidence of the character of a witness, as provided in ORS 40.345 to 40.355; or

Â Â Â Â Â  (d) Evidence of the character of a party for violent behavior offered in a civil assault and battery case when self-defense is pleaded and there is evidence to support such defense.

Â Â Â Â Â  (3) Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

Â Â Â Â Â  (4) In criminal actions, evidence of other crimes, wrongs or acts by the defendant is admissible if relevant except as otherwise provided by:

Â Â Â Â Â  (a) ORS 40.180, 40.185, 40.190, 40.195, 40.200, 40.205, 40.210 and, to the extent required by the United States Constitution or the Oregon Constitution, ORS 40.160;

Â Â Â Â Â  (b) The rules of evidence relating to privilege and hearsay;

Â Â Â Â Â  (c) The Oregon Constitution; and

Â Â Â Â Â  (d) The United States Constitution. [1981 c.892 Â§24; 1997 c.313 Â§29]

Â Â Â Â Â  40.172 Rule 404-1. Pattern, practice or history of abuse; expert testimony. (1) In any proceeding, any party may introduce evidence establishing a pattern, practice or history of abuse of a person and may introduce expert testimony to assist the fact finder in understanding the significance of such evidence if the evidence:

Â Â Â Â Â  (a) Is relevant to any material issue in the proceeding; and

Â Â Â Â Â  (b) Is not inadmissible under any other provision of law including, but not limited to, rules regarding relevance, privilege, hearsay, competency and authentication.

Â Â Â Â Â  (2) This section may not be construed to limit any evidence that would otherwise be admissible under the Oregon Evidence Code or any other provision of law.

Â Â Â Â Â  (3) As used in this section, ÂabuseÂ has the meaning given that term in ORS 107.705. [1997 c.397 Â§2]

Â Â Â Â Â  Note: 40.172 was added to and made a part of 40.010 to 40.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  40.175 Rule 405. Methods of proving character. (1) In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

Â Â Â Â Â  (2)(a) In cases in which character or a trait of character of a person is admissible under ORS 40.170 (1), proof may also be made of specific instances of the conduct of the person.

Â Â Â Â Â  (b) When evidence is admissible under ORS 40.170 (3) or (4), proof may be made of specific instances of the conduct of the person. [1981 c.892 Â§25; 1997 c.313 Â§34]

Â Â Â Â Â  40.180 Rule 406. Habit; routine practice. (1) Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

Â Â Â Â Â  (2) As used in this section, ÂhabitÂ means a personÂs regular practice of meeting a particular kind of situation with a specific, distinctive type of conduct. [1981 c.892 Â§21]

Â Â Â Â Â  40.185 Rule 407. Subsequent remedial measures. When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment. [1981 c.892 Â§27]

Â Â Â Â Â  40.190 Rule 408. Compromise and offers to compromise. (1)(a) Evidence of furnishing or offering or promising to furnish, or accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount.

Â Â Â Â Â  (b) Evidence of conduct or statements made in compromise negotiations is likewise not admissible.

Â Â Â Â Â  (2)(a) Subsection (1) of this section does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations.

Â Â Â Â Â  (b) Subsection (1) of this section also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negating a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution. [1981 c.892 Â§28]

Â Â Â Â Â  40.195 Rule 409. Payment of medical and similar expenses. Evidence of furnishing or offering or promising to pay medical, hospital or similar expenses occasioned by an injury is not admissible to prove liability for the injury. Evidence of payment for damages arising from injury or destruction of property is not admissible to prove liability for the injury or destruction. [1981 c.892 Â§29]

Â Â Â Â Â  40.200 Rule 410. Withdrawn plea or statement not admissible. (1) A plea of guilty or no contest which is not accepted or has been withdrawn shall not be received against the defendant in any criminal proceeding.

Â Â Â Â Â  (2) No statement or admission made by a defendant or a defendantÂs attorney during any proceeding relating to a plea of guilty or no contest which is not accepted or has been withdrawn shall be received against the defendant in any criminal proceeding. [1981 c.892 Â§29a]

Â Â Â Â Â  40.205 Rule 411. Liability insurance. (1) Except where lack of liability insurance is an element of an offense, evidence that a person was or was not insured against liability is not admissible upon the issue whether the person acted negligently or otherwise wrongfully.

Â Â Â Â Â  (2) Subsection (1) of this section does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proving agency, ownership or control, or bias, prejudice or motive of a witness. [1981 c.892 Â§30]

Â Â Â Â Â  40.210 Rule 412. Sex offense cases; relevance of victimÂs past behavior or manner of dress. (1) Notwithstanding any other provision of law, in a prosecution for a crime described in ORS 163.355 to 163.427, or in a prosecution for an attempt to commit one of these crimes, the following evidence is not admissible:

Â Â Â Â Â  (a) Reputation or opinion evidence of the past sexual behavior of an alleged victim of the crime or a corroborating witness; or

Â Â Â Â Â  (b) Reputation or opinion evidence presented for the purpose of showing that the manner of dress of an alleged victim of the crime incited the crime or indicated consent to the sexual acts alleged in the charge.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, in a prosecution for a crime described in ORS 163.355 to 163.427, or in a prosecution for an attempt to commit one of these crimes, evidence of a victimÂs past sexual behavior other than reputation or opinion evidence is also not admissible, unless the evidence other than reputation or opinion evidence:

Â Â Â Â Â  (a) Is admitted in accordance with subsection (4) of this section; and

Â Â Â Â Â  (b) Is evidence that:

Â Â Â Â Â  (A) Relates to the motive or bias of the alleged victim;

Â Â Â Â Â  (B) Is necessary to rebut or explain scientific or medical evidence offered by the state; or

Â Â Â Â Â  (C) Is otherwise constitutionally required to be admitted.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, in a prosecution for a crime described in ORS 163.355 to 163.427, or in a prosecution for an attempt to commit one of these crimes, evidence, other than reputation or opinion evidence, of the manner of dress of the alleged victim or a corroborating witness, presented by a person accused of committing the crime, is also not admissible, unless the evidence is:

Â Â Â Â Â  (a) Admitted in accordance with subsection (4) of this section; and

Â Â Â Â Â  (b) Is evidence that:

Â Â Â Â Â  (A) Relates to the motive or bias of the alleged victim;

Â Â Â Â Â  (B) Is necessary to rebut or explain scientific, medical or testimonial evidence offered by the state;

Â Â Â Â Â  (C) Is necessary to establish the identity of the victim; or

Â Â Â Â Â  (D) Is otherwise constitutionally required to be admitted.

Â Â Â Â Â  (4)(a) If the person accused of committing rape, sodomy or sexual abuse or attempted rape, sodomy or sexual abuse intends to offer evidence under subsection (2) or (3) of this section, the accused shall make a written motion to offer the evidence not later than 15 days before the date on which the trial in which the evidence is to be offered is scheduled to begin, except that the court may allow the motion to be made at a later date, including during trial, if the court determines either that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence or that the issue to which the evidence relates has newly arisen in the case. Any motion made under this paragraph shall be served on all other parties, and on the alleged victim through the office of the prosecutor.

Â Â Â Â Â  (b) The motion described in paragraph (a) of this subsection shall be accompanied by a written offer of proof. If the court determines that the offer of proof contains evidence described in subsection (2) or (3) of this section, the court shall order a hearing in camera to determine if the evidence is admissible. At the hearing the parties may call witnesses, including the alleged victim, and offer relevant evidence. Notwithstanding ORS 40.030 (2), if the relevancy of the evidence that the accused seeks to offer in the trial depends upon the fulfillment of a condition of fact, the court, at the hearing in camera or at a subsequent hearing in camera scheduled for the same purpose, shall accept evidence on the issue of whether the condition of fact is fulfilled and shall determine the issue.

Â Â Â Â Â  (c) If the court determines on the basis of the hearing described in paragraph (b) of this subsection that the evidence the accused seeks to offer is relevant and that the probative value of the evidence outweighs the danger of unfair prejudice, the evidence shall be admissible in the trial to the extent an order made by the court specifies evidence that may be offered and areas with respect to which a witness may be examined or cross-examined. An order admitting evidence under this subsection may be appealed by the government before trial.

Â Â Â Â Â  (5) For purposes of this section:

Â Â Â Â Â  (a) ÂIn cameraÂ means out of the presence of the public and the jury; and

Â Â Â Â Â  (b) ÂPast sexual behaviorÂ means sexual behavior other than the sexual behavior with respect to which rape, sodomy or sexual abuse or attempted rape, sodomy or sexual abuse is alleged. [1981 c.892 Â§31; 1993 c.301 Â§1; 1993 c.776 Â§1; 1997 c.249 Â§20; 1999 c.949 Â§3]

PRIVILEGES

Â Â Â Â Â  40.225 Rule 503. Lawyer-client privilege. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂClientÂ means a person, public officer, corporation, association or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from the lawyer.

Â Â Â Â Â  (b) ÂConfidential communicationÂ means a communication not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

Â Â Â Â Â  (c) ÂLawyerÂ means a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

Â Â Â Â Â  (d) ÂRepresentative of the clientÂ means a principal, an employee, an officer or a director of the client:

Â Â Â Â Â  (A) Who provides the clientÂs lawyer with information that was acquired during the course of, or as a result of, such personÂs relationship with the client as principal, employee, officer or director, and is provided to the lawyer for the purpose of obtaining for the client the legal advice or other legal services of the lawyer; or

Â Â Â Â Â  (B) Who, as part of such personÂs relationship with the client as principal, employee, officer or director, seeks, receives or applies legal advice from the clientÂs lawyer.

Â Â Â Â Â  (e) ÂRepresentative of the lawyerÂ means one employed to assist the lawyer in the rendition of professional legal services, but does not include a physician making a physical or mental examination under ORCP 44.

Â Â Â Â Â  (2) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client:

Â Â Â Â Â  (a) Between the client or the clientÂs representative and the clientÂs lawyer or a representative of the lawyer;

Â Â Â Â Â  (b) Between the clientÂs lawyer and the lawyerÂs representative;

Â Â Â Â Â  (c) By the client or the clientÂs lawyer to a lawyer representing another in a matter of common interest;

Â Â Â Â Â  (d) Between representatives of the client or between the client and a representative of the client; or

Â Â Â Â Â  (e) Between lawyers representing the client.

Â Â Â Â Â  (3) The privilege created by this section may be claimed by the client, a guardian or conservator of the client, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer or the lawyerÂs representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

Â Â Â Â Â  (4) There is no privilege under this section:

Â Â Â Â Â  (a) If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

Â Â Â Â Â  (b) As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

Â Â Â Â Â  (c) As to a communication relevant to an issue of breach of duty by the lawyer to the client or by the client to the lawyer;

Â Â Â Â Â  (d) As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness; or

Â Â Â Â Â  (e) As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

Â Â Â Â Â  (5) Notwithstanding ORS 40.280, a privilege is maintained under this section for a communication made to the office of public defense services established under ORS 151.216 for the purpose of seeking preauthorization for or payment of nonroutine fees or expenses under ORS 135.055.

Â Â Â Â Â  (6) Notwithstanding subsection (4)(c) of this section and ORS 40.280, a privilege is maintained under this section for a communication that is made to the office of public defense services established under ORS 151.216 for the purpose of making, or providing information regarding, a complaint against a lawyer providing public defense services. [1981 c.892 Â§32; 1987 c.680 Â§1; 2005 c.356 Â§1; 2005 c.358 Â§1]

Â Â Â Â Â  Note: The amendments to 40.225 by section 1, chapter 356, Oregon Laws 2005, and section 1, chapter 358, Oregon Laws 2005, apply to communications made on or after January 1, 2006. See section 2, chapter 356, Oregon Laws 2005, and section 2, chapter 358, Oregon Laws 2005.

Â Â Â Â Â  40.230 Rule 504. Psychotherapist-patient privilege. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂConfidential communicationÂ means a communication not intended to be disclosed to third persons except:

Â Â Â Â Â  (A) Persons present to further the interest of the patient in the consultation, examination or interview;

Â Â Â Â Â  (B) Persons reasonably necessary for the transmission of the communication; or

Â Â Â Â Â  (C) Persons who are participating in the diagnosis and treatment under the direction of the psychotherapist, including members of the patientÂs family.

Â Â Â Â Â  (b) ÂPatientÂ means a person who consults or is examined or interviewed by a psychotherapist.

Â Â Â Â Â  (c) ÂPsychotherapistÂ means a person who is:

Â Â Â Â Â  (A) Licensed, registered, certified or otherwise authorized under the laws of any state to engage in the diagnosis or treatment of a mental or emotional condition; or

Â Â Â Â Â  (B) Reasonably believed by the patient so to be, while so engaged.

Â Â Â Â Â  (2) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purposes of diagnosis or treatment of the patientÂs mental or emotional condition among the patient, the patientÂs psychotherapist or persons who are participating in the diagnosis or treatment under the direction of the psychotherapist, including members of the patientÂs family.

Â Â Â Â Â  (3) The privilege created by this section may be claimed by:

Â Â Â Â Â  (a) The patient.

Â Â Â Â Â  (b) A guardian or conservator of the patient.

Â Â Â Â Â  (c) The personal representative of a deceased patient.

Â Â Â Â Â  (d) The person who was the psychotherapist, but only on behalf of the patient. The psychotherapistÂs authority so to do is presumed in the absence of evidence to the contrary.

Â Â Â Â Â  (4) The following is a nonexclusive list of limits on the privilege granted by this section:

Â Â Â Â Â  (a) If the judge orders an examination of the mental, physical or emotional condition of the patient, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

Â Â Â Â Â  (b) There is no privilege under this rule as to communications relevant to an issue of the mental or emotional condition of the patient:

Â Â Â Â Â  (A) In any proceeding in which the patient relies upon the condition as an element of the patientÂs claim or defense; or

Â Â Â Â Â  (B) After the patientÂs death, in any proceeding in which any party relies upon the condition as an element of the partyÂs claim or defense.

Â Â Â Â Â  (c) Except as provided in ORCP 44, there is no privilege under this section for communications made in the course of mental examination performed under ORCP 44.

Â Â Â Â Â  (d) There is no privilege under this section with regard to any confidential communication or record of such confidential communication that would otherwise be privileged under this section when the use of the communication or record is allowed specifically under ORS 426.070, 426.074, 426.075, 426.095, 426.120 or 426.307. This paragraph only applies to the use of the communication or record to the extent and for the purposes set forth in the described statute sections. [1981 c.892 Â§33; 1987 c.903 Â§1]

Â Â Â Â Â  40.235 Rule 504-1. Physician-patient privilege. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂConfidential communicationÂ means a communication not intended to be disclosed to third persons except:

Â Â Â Â Â  (A) Persons present to further the interest of the patient in the consultation, examination or interview;

Â Â Â Â Â  (B) Persons reasonably necessary for the transmission of the communication; or

Â Â Â Â Â  (C) Persons who are participating in the diagnosis and treatment under the direction of the physician, including members of the patientÂs family.

Â Â Â Â Â  (b) ÂPatientÂ means a person who consults or is examined or interviewed by a physician.

Â Â Â Â Â  (c) ÂPhysicianÂ means a person authorized and licensed or certified to practice medicine or dentistry in any state or nation, or reasonably believed by the patient so to be, while engaged in the diagnosis or treatment of a physical condition. ÂPhysicianÂ includes licensed or certified naturopathic and chiropractic physicians and dentists.

Â Â Â Â Â  (2) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications in a civil action, suit or proceeding, made for the purposes of diagnosis or treatment of the patientÂs physical condition, among the patient, the patientÂs physician or persons who are participating in the diagnosis or treatment under the direction of the physician, including members of the patientÂs family.

Â Â Â Â Â  (3) The privilege created by this section may be claimed by:

Â Â Â Â Â  (a) The patient;

Â Â Â Â Â  (b) A guardian or conservator of the patient;

Â Â Â Â Â  (c) The personal representative of a deceased patient; or

Â Â Â Â Â  (d) The person who was the physician, but only on behalf of the patient. Such personÂs authority so to do is presumed in the absence of evidence to the contrary.

Â Â Â Â Â  (4) The following is a nonexclusive list of limits on the privilege granted by this section:

Â Â Â Â Â  (a) If the judge orders an examination of the physical condition of the patient, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

Â Â Â Â Â  (b) Except as provided in ORCP 44, there is no privilege under this section for communications made in the course of a physical examination performed under ORCP 44.

Â Â Â Â Â  (c) There is no privilege under this section with regard to any confidential communication or record of such confidential communication that would otherwise be privileged under this section when the use of the communication or record is specifically allowed under ORS 426.070, 426.074, 426.075, 426.095, 426.120 or 426.307. This paragraph only applies to the use of the communication or record to the extent and for the purposes set forth in the described statute sections. [1981 c.892 Â§33a; 1987 c.903 Â§2; 2005 c.353 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 353, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 40.235 by section 1 of this 2005 Act apply only to confidential communications made on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.353 Â§2]

Â Â Â Â Â  40.240 Rule 504-2. Nurse-patient privilege. A licensed professional nurse shall not, without the consent of a patient who was cared for by such nurse, be examined in a civil action or proceeding, as to any information acquired in caring for the patient, which was necessary to enable the nurse to care for the patient. [1981 c.892 Â§33b]

Â Â Â Â Â  40.245 Rule 504-3. School employee-student privilege. (1) A certificated staff member of an elementary or secondary school shall not be examined in any civil action or proceeding, as to any conversation between the certificated staff member and a student which relates to the personal affairs of the student or family of the student, and which if disclosed would tend to damage or incriminate the student or family. Any violation of the privilege provided by this subsection may result in the suspension of certification of the professional staff member as provided in ORS 342.175, 342.177 and 342.180.

Â Â Â Â Â  (2) A certificated school counselor regularly employed and designated in such capacity by a public school shall not, without the consent of the student, be examined as to any communication made by the student to the counselor in the official capacity of the counselor in any civil action or proceeding or a criminal action or proceeding in which such student is a party concerning the past use, abuse or sale of drugs, controlled substances or alcoholic liquor. Any violation of the privilege provided by this subsection may result in the suspension of certification of the professional school counselor as provided in ORS 342.175, 342.177 and 342.180. However, in the event that the studentÂs condition presents a clear and imminent danger to the student or to others, the counselor shall report this fact to an appropriate responsible authority or take such other emergency measures as the situation demands. [1981 c.892 Â§33c]

Â Â Â Â Â  40.250 Rule 504-4. Clinical social worker-client privilege. A clinical social worker licensed by the State Board of Clinical Social Workers shall not be examined in a civil or criminal court proceeding as to any communication given the clinical social worker by a client in the course of noninvestigatory professional activity when such communication was given to enable the licensed clinical social worker to aid the client, except:

Â Â Â Â Â  (1) When the client or those persons legally responsible for the clientÂs affairs give consent to the disclosure;

Â Â Â Â Â  (2) When the client initiates legal action or makes a complaint against the licensed clinical social worker to the board;

Â Â Â Â Â  (3) When the communication reveals a clear intent to commit a crime which reasonably is expected to result in physical injury to a person;

Â Â Â Â Â  (4) When the information reveals that a minor was the victim of a crime, abuse or neglect; or

Â Â Â Â Â  (5) When the licensed clinical social worker is a public employee and the public employer has determined that examination in a civil or criminal court proceeding is necessary in the performance of the duty of the social worker as a public employee. [1981 c.892 Â§33d; 1989 c.721 Â§46]

Â Â Â Â Â  40.252 Rule 504-5. Communications revealing intent to commit certain crimes. (1) In addition to any other limitations on privilege that may be imposed by law, there is no privilege under ORS 40.225, 40.230 or 40.250 for communications if:

Â Â Â Â Â  (a) In the professional judgment of the person receiving the communications, the communications reveal that the declarant has a clear and serious intent at the time the communications are made to subsequently commit a crime involving physical injury, a threat to the physical safety of any person, sexual abuse or death;

Â Â Â Â Â  (b) In the professional judgment of the person receiving the communications, the declarant poses a danger of committing the crime; and

Â Â Â Â Â  (c) The person receiving the communications makes a report to another person based on the communications.

Â Â Â Â Â  (2) The provisions of this section do not create a duty to report any communication to any person.

Â Â Â Â Â  (3) A person who discloses a communication described in subsection (1) of this section, or fails to disclose a communication described in subsection (1) of this section, is not liable to any other person in a civil action for any damage or injury arising out of the disclosure or failure to disclose. [2001 c.640 Â§2]

Â Â Â Â Â  Note: 40.252 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  40.255 Rule 505. Husband-wife privilege. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂConfidential communicationÂ means a communication by a spouse to the other spouse and not intended to be disclosed to any other person.

Â Â Â Â Â  (b) ÂMarriageÂ means a marital relationship between husband and wife, legally recognized under the laws of this state.

Â Â Â Â Â  (2) In any civil or criminal action, a spouse has a privilege to refuse to disclose and to prevent the other spouse from disclosing any confidential communication made by one spouse to the other during the marriage. The privilege created by this subsection may be claimed by either spouse. The authority of the spouse to claim the privilege and the claiming of the privilege is presumed in the absence of evidence to the contrary.

Â Â Â Â Â  (3) In any criminal proceeding, neither spouse, during the marriage, shall be examined adversely against the other as to any other matter occurring during the marriage unless the spouse called as a witness consents to testify.

Â Â Â Â Â  (4) There is no privilege under this section:

Â Â Â Â Â  (a) In all criminal actions in which one spouse is charged with bigamy or with an offense or attempted offense against the person or property of the other spouse or of a child of either, or with an offense against the person or property of a third person committed in the course of committing or attempting to commit an offense against the other spouse;

Â Â Â Â Â  (b) As to matters occurring prior to the marriage; or

Â Â Â Â Â  (c) In any civil action where the spouses are adverse parties. [1981 c.892 Â§34; 1983 c.433 Â§1]

Â Â Â Â Â  40.260 Rule 506. Member of clergy-penitent privilege. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂConfidential communicationÂ means a communication made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

Â Â Â Â Â  (b) ÂMember of the clergyÂ means a minister of any church, religious denomination or organization or accredited Christian Science practitioner who in the course of the discipline or practice of that church, denomination or organization is authorized or accustomed to hearing confidential communications and, under the discipline or tenets of that church, denomination or organization, has a duty to keep such communications secret.

Â Â Â Â Â  (2) A member of the clergy may not be examined as to any confidential communication made to the member of the clergy in the memberÂs professional character unless consent to the disclosure of the confidential communication is given by the person who made the communication.

Â Â Â Â Â  (3) Even though the person who made the communication has given consent to the disclosure, a member of the clergy may not be examined as to any confidential communication made to the member in the memberÂs professional character if, under the discipline or tenets of the memberÂs church, denomination or organization, the member has an absolute duty to keep the communication confidential. [1981 c.892 Â§35; 1999 c.7 Â§1]

Â Â Â Â Â  40.262 Rule 507. Counselor-client privilege. A professional counselor or a marriage and family therapist licensed by the Oregon Board of Licensed Professional Counselors and Therapists under ORS 675.715 shall not be examined in a civil or criminal court proceeding as to any communication given the counselor or therapist by a client in the course of a noninvestigatory professional activity when such communication was given to enable the counselor or the therapist to aid the client, except:

Â Â Â Â Â  (1) When the client or those persons legally responsible for the affairs of the client give consent to the disclosure. If both parties to a marriage have obtained marital and family therapy by a licensed marital and family therapist or a licensed counselor, the therapist or counselor shall not be competent to testify in a domestic relations action other than child custody action concerning information acquired in the course of the therapeutic relationship unless both parties consent;

Â Â Â Â Â  (2) When the client initiates legal action or makes a complaint against the licensed professional counselor or licensed marriage and family therapist to the board;

Â Â Â Â Â  (3) When the communication reveals the intent to commit a crime or harmful act; or

Â Â Â Â Â  (4) When the communication reveals that a minor is or is suspected to be the victim of crime, abuse or neglect. [1989 c.721 Â§20]

Â Â Â Â Â  Note: 40.262 was added to and made a part of 40.010 to 40.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  40.265 Rule 508a. Stenographer-employer privilege. A stenographer shall not, without the consent of the stenographerÂs employer, be examined as to any communication or dictation made by the employer to the stenographer in the course of professional employment. [1981 c.892 Â§36]

Â Â Â Â Â  40.270 Rule 509. Public officer privilege. A public officer shall not be examined as to public records determined to be exempt from disclosure under ORS 192.501 to 192.505. [1981 c.892 Â§37]

Â Â Â Â Â  40.272 Rule 509-1. Disabled person-sign language interpreter privilege. (1) As used in this section:

Â Â Â Â Â  (a) ÂDisabled personÂ means a person who cannot readily understand or communicate the spoken English language, or cannot understand proceedings in which the person is involved, because of deafness or because of a physical hearing impairment or cannot communicate in the proceedings because of a physical speaking impairment.

Â Â Â Â Â  (b) ÂSign language interpreterÂ or ÂinterpreterÂ means a person who translates conversations or other communications for a disabled person or translates the statements of a disabled person.

Â Â Â Â Â  (2) A disabled person has a privilege to refuse to disclose and to prevent a sign language interpreter from disclosing any communications to which the disabled person was a party that were made while the interpreter was providing interpretation services for the disabled person. The privilege created by this section extends only to those communications between a disabled person and another, and translated by the interpreter, that would otherwise be privileged under ORS 40.225 to 40.295. [1993 c.179 Â§2]

Â Â Â Â Â  Note: 40.272 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  40.273 Rule 509-2. Non-English-speaking person-interpreter privilege. (1) As used in this section:

Â Â Â Â Â  (a) ÂInterpreterÂ means a person who translates conversations or other communications for a non-English-speaking person or translates the statements of a non-English-speaking person.

Â Â Â Â Â  (b) ÂNon-English-speaking personÂ means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate in the proceedings.

Â Â Â Â Â  (2) A non-English-speaking person has a privilege to refuse to disclose and to prevent an interpreter from disclosing any communications to which the non-English-speaking person was a party that were made while the interpreter was providing interpretation services for the non-English-speaking person. The privilege created by this section extends only to those communications between a non-English-speaking person and another, and translated by the interpreter, that would otherwise be privileged under ORS 40.225 to 40.295. [1993 c.179 Â§3]

Â Â Â Â Â  Note: 40.273 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 40 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  40.275 Rule 510. Identity of informer. (1) As used in this section, Âunit of governmentÂ means the federal government or any state or political subdivision thereof.

Â Â Â Â Â  (2) A unit of government has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

Â Â Â Â Â  (3) The privilege created by this section may be claimed by an appropriate representative of the unit of government if the information was furnished to an officer thereof.

Â Â Â Â Â  (4) No privilege exists under this section:

Â Â Â Â Â  (a) If the identity of the informer or the informerÂs interest in the subject matter of the communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informerÂs own action, or if the informer appears as a witness for the unit of government.

Â Â Â Â Â  (b) If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the unit of government is a party, and the unit of government invokes the privilege, and the judge gives the unit of government an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing will ordinarily be in the form of affidavits, but the judge may direct that testimony be taken if the judge finds that the matter cannot be resolved satisfactorily upon affidavit. If the judge finds that there is a reasonable probability that the informer can give the testimony, and the unit of government elects not to disclose identity of the informer, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on the judgeÂs own motion. In civil cases, the judge may make any order that justice requires. Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the unit of government. All counsel and parties shall be permitted to be present at every stage of proceedings under this paragraph except a showing in camera, at which no counsel or party shall be permitted to be present.

Â Â Â Â Â  (c) If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible. The judge may require the identity of the informer to be disclosed. The judge shall, on request of the unit of government, direct that the disclosure be made in camera. All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this paragraph except a disclosure in camera, at which no counsel or party shall be permitted to be present. If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the unit of government. [1981 c.892 Â§38]

Â Â Â Â Â  40.280 Rule 511. Waiver of privilege by voluntary disclosure. A person upon whom ORS 40.225 to 40.295 confer a privilege against disclosure of the confidential matter or communication waives the privilege if the person or the personÂs predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the matter or communication. This section does not apply if the disclosure is itself a privileged communication. Voluntary disclosure does not occur with the mere commencement of litigation or, in the case of a deposition taken for the purpose of perpetuating testimony, until the offering of the deposition as evidence. Voluntary disclosure does not occur when representatives of the news media are allowed to attend executive sessions of the governing body of a public body as provided in ORS 192.660 (4), or when representatives of the news media disclose information after the governing body has prohibited disclosure of the information under ORS 192.660 (4). Voluntary disclosure does occur, as to psychotherapists in the case of a mental or emotional condition and physicians in the case of a physical condition upon the holderÂs offering of any person as a witness who testifies as to the condition. [1981 c.892 Â§39; 2003 c.259 Â§1]

Â Â Â Â Â  40.285 Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege. Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if the disclosure was:

Â Â Â Â Â  (1) Compelled erroneously; or

Â Â Â Â Â  (2) Made without opportunity to claim the privilege. [1981 c.892 Â§40]

Â Â Â Â Â  40.290 Rule 513. Comment upon or inference from claim of privilege. (1) The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn from a claim of privilege.

Â Â Â Â Â  (2) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

Â Â Â Â Â  (3) Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom. [1981 c.892 Â§41]

Â Â Â Â Â  40.295 Rule 514. Effect on existing privileges. Unless expressly repealed by section 98, chapter 892, Oregon Laws 1981, all existing privileges either created under the Constitution or statutes of the State of Oregon or developed by the courts of Oregon are recognized and shall continue to exist until changed or repealed according to law. [1981 c.892 Â§42]

WITNESSES

Â Â Â Â Â  40.310 Rule 601. General rule of competency. Except as provided in ORS 40.310 to 40.335, any person who, having organs of sense can perceive, and perceiving can make known the perception to others, may be a witness. [1981 c.892 Â§43]

Â Â Â Â Â  40.315 Rule 602. Lack of personal knowledge. Subject to the provisions of ORS 40.415, a witness may not testify to a matter unless evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness. [1981 c.892 Â§44]

Â Â Â Â Â  40.320 Rule 603. Oath or affirmation. (1) Before testifying, every witness shall be required to declare that the witness will testify truthfully, by oath or affirmation administered in a form calculated to awaken the conscience of the witness and impress the mind of the witness with the duty to do so.

Â Â Â Â Â  (2) An oath may be administered as follows: The person who swears holds up one hand while the person administering the oath asks: ÂUnder penalty of perjury, do you solemnly swear that the evidence you shall give in the issue (or matter) now pending between _____ and _____ shall be the truth, the whole truth and nothing but the truth, so help you God?Â If the oath is administered to any other than a witness, the same form and manner may be used. The person swearing must answer in an affirmative manner.

Â Â Â Â Â  (3) An affirmation may be administered as follows: The person who affirms holds up one hand while the person administering the affirmation asks: ÂUnder penalty of perjury, do you promise that the evidence you shall give in the issue (or matter) now pending between _____ and _____ shall be the truth, the whole truth and nothing but the truth?Â If the affirmation is administered to any other than a witness, the same form and manner may be used. The person affirming must answer in an affirmative manner. [1981 c.892 Â§45]

Â Â Â Â Â  40.325 Rule 604. Interpreters. Except as provided in ORS 45.275 (8), an interpreter is subject to the provisions of the Oregon Evidence Code relating to qualification as an expert and the administration of an oath or affirmation that the interpreter will make a true and impartial interpretation of the proceedings in an understandable manner using the interpreterÂs best skills and judgment in accordance with the standards and ethics of the interpreter profession. [1981 c.892 Â§47; 1981 s.s. c.3 Â§138; 1989 c.224 Â§7; 1991 c.750 Â§7; 2001 c.242 Â§4; 2005 c.385 Â§3]

Â Â Â Â Â  40.330 Rule 605. Competency of judge as witness. The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point. [1981 c.892 Â§48]

Â Â Â Â Â  40.335 Rule 606. Competency of juror as witness. A member of the jury may not testify as a witness before that jury in the trial of the case in which the member has been sworn to sit as a juror. If the juror is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury. [1981 c.892 Â§49]

Â Â Â Â Â  40.340 [1981 c.892 Â§50; repealed by 1987 c.352 Â§1]

Â Â Â Â Â  40.345 Rule 607. Who may impeach. The credibility of a witness may be attacked by any party, including the party calling the witness. [1981 c.892 Â§51]

Â Â Â Â Â  40.350 Rule 608. Evidence of character and conduct of witness. (1) The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but:

Â Â Â Â Â  (a) The evidence may refer only to character for truthfulness or untruthfulness; and

Â Â Â Â Â  (b) Evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

Â Â Â Â Â  (2) Specific instances of the conduct of a witness, for the purpose of attacking or supporting the credibility of the witness, other than conviction of crime as provided in ORS 40.355, may not be proved by extrinsic evidence. Further, such specific instances of conduct may not, even if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness. [1981 c.892 Â§52]

Â Â Â Â Â  40.355 Rule 609. Impeachment by evidence of conviction of crime; exceptions. (1) For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime shall be admitted if elicited from the witness or established by public record, but only if the crime:

Â Â Â Â Â  (a) Was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted; or

Â Â Â Â Â  (b) Involved false statement or dishonesty.

Â Â Â Â Â  (2)(a) If a defendant is charged with one or more of the crimes listed in paragraph (b) of this subsection, and the defendant is a witness, evidence that the defendant has been convicted of committing one or more of the following crimes against a family or household member, as defined in ORS 135.230, may be elicited from the defendant, or established by public record, and admitted into evidence for the purpose of attacking the credibility of the defendant:

Â Â Â Â Â  (A) Assault in the fourth degree under ORS 163.160.

Â Â Â Â Â  (B) Menacing under ORS 163.190.

Â Â Â Â Â  (C) Harassment under ORS 166.065.

Â Â Â Â Â  (D) Attempted assault in the fourth degree under ORS 163.160 (1).

Â Â Â Â Â  (E) Attempted assault in the fourth degree under ORS 163.160 (3).

Â Â Â Â Â  (F) Strangulation under ORS 163.187.

Â Â Â Â Â  (b) Evidence may be admitted into evidence for the purpose of attacking the credibility of a defendant under the provisions of this subsection only if the defendant is charged with committing one or more of the following crimes against a family or household member, as defined in ORS 135.230:

Â Â Â Â Â  (A) Aggravated murder under ORS 163.095.

Â Â Â Â Â  (B) Murder under ORS 163.115.

Â Â Â Â Â  (C) Manslaughter in the first degree under ORS 163.118.

Â Â Â Â Â  (D) Manslaughter in the second degree under ORS 163.125.

Â Â Â Â Â  (E) Assault in the first degree under ORS 163.185.

Â Â Â Â Â  (F) Assault in the second degree under ORS 163.175.

Â Â Â Â Â  (G) Assault in the third degree under ORS 163.165.

Â Â Â Â Â  (H) Assault in the fourth degree under ORS 163.160.

Â Â Â Â Â  (I) Rape in the first degree under ORS 163.375 (1)(a).

Â Â Â Â Â  (J) Sodomy in the first degree under ORS 163.405 (1)(a).

Â Â Â Â Â  (K) Unlawful sexual penetration in the first degree under ORS 163.411 (1)(a).

Â Â Â Â Â  (L) Sexual abuse in the first degree under ORS 163.427 (1)(a)(B).

Â Â Â Â Â  (M) Kidnapping in the first degree under ORS 163.235.

Â Â Â Â Â  (N) Kidnapping in the second degree under ORS 163.225.

Â Â Â Â Â  (O) Burglary in the first degree under ORS 164.225.

Â Â Â Â Â  (P) Coercion under ORS 163.275.

Â Â Â Â Â  (Q) Stalking under ORS 163.732.

Â Â Â Â Â  (R) Violating a courtÂs stalking protective order under ORS 163.750.

Â Â Â Â Â  (S) Menacing under ORS 163.190.

Â Â Â Â Â  (T) Harassment under ORS 166.065.

Â Â Â Â Â  (U) Strangulation under ORS 163.187.

Â Â Â Â Â  (V) Attempting to commit a crime listed in this paragraph.

Â Â Â Â Â  (3) Evidence of a conviction under this section is not admissible if:

Â Â Â Â Â  (a) A period of more than 15 years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date; or

Â Â Â Â Â  (b) The conviction has been expunged by pardon, reversed, set aside or otherwise rendered nugatory.

Â Â Â Â Â  (4) When the credibility of a witness is attacked by evidence that the witness has been convicted of a crime, the witness shall be allowed to explain briefly the circumstances of the crime or former conviction; once the witness explains the circumstances, the opposing side shall have the opportunity to rebut the explanation.

Â Â Â Â Â  (5) The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible.

Â Â Â Â Â  (6) An adjudication by a juvenile court that a child is within its jurisdiction is not a conviction of a crime.

Â Â Â Â Â  (7) A conviction of any of the statutory counterparts of offenses designated as violations as described in ORS 153.008 may not be used to impeach the character of a witness in any criminal or civil action or proceeding. [1981 c.892 Â§53; 1987 c.2 Â§9; subsection (6) of 1993 Edition enacted as 1993 c.379 Â§4; 1999 c.1051 Â§121; 2001 c.714 Â§1; 2003 c.577 Â§3]

Â Â Â Â Â  Note: 40.355 (7) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 40 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  40.360 Rule 609-1. Impeachment for bias or interest. (1) The credibility of a witness may be attacked by evidence that the witness engaged in conduct or made statements showing bias or interest. In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown nor its contents disclosed to the witness at that time, but on request the statement shall be shown or disclosed to the opposing party.

Â Â Â Â Â  (2) If a witness fully admits the facts claimed to show the bias or interest of the witness, additional evidence of that bias or interest shall not be admitted. If the witness denies or does not fully admit the facts claimed to show bias or interest, the party attacking the credibility of the witness may then offer evidence to prove those facts.

Â Â Â Â Â  (3) Evidence to support or rehabilitate a witness whose credibility has been attacked by evidence of bias or interest shall be limited to evidence showing a lack of bias or interest. [1981 c.892 Â§54; 1999 c.100 Â§1]

Â Â Â Â Â  40.365 Rule 610. Religious beliefs or opinions. Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature the credibility of the witness is impaired or enhanced. [1981 c.892 Â§54a]

Â Â Â Â Â  40.370 Rule 611. Mode and order of interrogation and presentation. (1) The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to make the interrogation and presentation effective for the ascertainment of the truth, avoid needless consumption of time and protect witnesses from harassment or undue embarrassment.

Â Â Â Â Â  (2) Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The court may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

Â Â Â Â Â  (3) Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witnessÂ testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions. [1981 c.892 Â§54b]

Â Â Â Â Â  40.375 Rule 612. Writing used to refresh memory. If a witness uses a writing to refresh memory for the purpose of testifying, either while testifying or before testifying if the court in its discretion determines it is necessary in the interests of justice, an adverse party is entitled to have the writing produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce into evidence those portions which relate to the testimony of the witness. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the court shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing is not produced or delivered pursuant to order under this section, the court shall make any order justice requires, except that in criminal cases when the prosecution elects not to comply the order shall be one striking the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial. [1981 c.892 Â§55]

Â Â Â Â Â  40.380 Rule 613. Prior statements of witnesses. (1) In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown nor its contents disclosed to the witness at that time, but on request the same shall be shown or disclosed to opposing counsel.

Â Â Â Â Â  (2) Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate the witness thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in ORS 40.450. [1981 c.892 Â§55a; 1983 c.433 Â§2; 1983 c.740 Â§5]

Â Â Â Â Â  40.385 Rule 615. Exclusion of witnesses. At the request of a party the court may order witnesses excluded until the time of final argument, and it may make the order of its own motion. This rule does not authorize exclusion of:

Â Â Â Â Â  (1) A party who is a natural person;

Â Â Â Â Â  (2) An officer or employee of a party which is not a natural person designated as its representative by its attorney;

Â Â Â Â Â  (3) A person whose presence is shown by a party to be essential to the presentation of the partyÂs cause; or

Â Â Â Â Â  (4) The victim in a criminal case. [1981 c.892 Â§56; 1987 c.2 Â§5; 2003 c.14 Â§20]

OPINIONS AND EXPERT TESTIMONY

Â Â Â Â Â  40.405 Rule 701. Opinion testimony by lay witnesses. If the witness is not testifying as an expert, testimony of the witness in the form of opinions or inferences is limited to those opinions or inferences which are:

Â Â Â Â Â  (1) Rationally based on the perception of the witness; and

Â Â Â Â Â  (2) Helpful to a clear understanding of testimony of the witness or the determination of a fact in issue. [1981 c.892 Â§57]

Â Â Â Â Â  40.410 Rule 702. Testimony by experts. If scientific, technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training or education may testify thereto in the form of an opinion or otherwise. [1981 c.892 Â§58]

Â Â Â Â Â  40.415 Rule 703. Bases of opinion testimony by experts. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence. [1981 c.892 Â§59]

Â Â Â Â Â  40.420 Rule 704. Opinion on ultimate issue. Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact. [1981 c.892 Â§60]

Â Â Â Â Â  40.425 Rule 705. Disclosure of fact or data underlying expert opinion. An expert may testify in terms of opinion or inference and give reasons therefor without prior disclosure of the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination. [1981 c.892 Â§61]

Â Â Â Â Â  40.430 Rule 706. Impeachment of expert witness by learned treatise. Upon cross-examination, an expert witness may be questioned concerning statements contained in a published treatise, periodical or pamphlet on a subject of history, medicine or other science or art if the treatise, periodical or pamphlet is established as a reliable authority. A treatise, periodical or pamphlet may be established as a reliable authority by the testimony or admission of the witness, by other expert testimony or by judicial notice. Statements contained in a treatise, periodical or pamphlet established as a reliable authority may be used for purposes of impeachment but may not be introduced as substantive evidence. [1999 c.85 Â§2]

HEARSAY

Â Â Â Â Â  40.450 Rule 801. Definitions for ORS 40.450 to 40.475. As used in ORS 40.450 to 40.475, unless the context requires otherwise:

Â Â Â Â Â  (1) A ÂstatementÂ is:

Â Â Â Â Â  (a) An oral or written assertion; or

Â Â Â Â Â  (b) Nonverbal conduct of a person, if intended as an assertion.

Â Â Â Â Â  (2) A ÂdeclarantÂ is a person who makes a statement.

Â Â Â Â Â  (3) ÂHearsayÂ is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

Â Â Â Â Â  (4) A statement is not hearsay if:

Â Â Â Â Â  (a) The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

Â Â Â Â Â  (A) Inconsistent with the testimony of the witness and was given under oath subject to the penalty of perjury at a trial, hearing or other proceeding, or in a deposition;

Â Â Â Â Â  (B) Consistent with the testimony of the witness and is offered to rebut an inconsistent statement or an express or implied charge against the witness of recent fabrication or improper influence or motive; or

Â Â Â Â Â  (C) One of identification of a person made after perceiving the person.

Â Â Â Â Â  (b) The statement is offered against a party and is:

Â Â Â Â Â  (A) That partyÂs own statement, in either an individual or a representative capacity;

Â Â Â Â Â  (B) A statement of which the party has manifested the partyÂs adoption or belief in its truth;

Â Â Â Â Â  (C) A statement by a person authorized by the party to make a statement concerning the subject;

Â Â Â Â Â  (D) A statement by the partyÂs agent or servant concerning a matter within the scope of the agency or employment, made during the existence of the relationship; or

Â Â Â Â Â  (E) A statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

Â Â Â Â Â  (c) The statement is made in a deposition taken in the same proceeding pursuant to ORCP 39 I. [1981 c.892 Â§62; 1987 c.275 Â§3]

Â Â Â Â Â  40.455 Rule 802. Hearsay rule. Hearsay is not admissible except as provided in ORS 40.450 to 40.475 or as otherwise provided by law. [1981 c.892 Â§63]

Â Â Â Â Â  40.460 Rule 803. Hearsay exceptions; availability of declarant immaterial. The following are not excluded by ORS 40.455, even though the declarant is available as a witness:

Â Â Â Â Â  (1) (Reserved.)

Â Â Â Â Â  (2) A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

Â Â Â Â Â  (3) A statement of the declarantÂs then existing state of mind, emotion, sensation or physical condition, such as intent, plan, motive, design, mental feeling, pain or bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of the declarantÂs will.

Â Â Â Â Â  (4) Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, or the inception or general character of the cause of external source thereof insofar as reasonably pertinent to diagnosis or treatment.

Â Â Â Â Â  (5) A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in the memory of the witness and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

Â Â Â Â Â  (6) A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method of circumstances of preparation indicate lack of trustworthiness. The term ÂbusinessÂ as used in this subsection includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

Â Â Â Â Â  (7) Evidence that a matter is not included in the memoranda, reports, records, or data compilations, and in any form, kept in accordance with the provisions of subsection (6) of this section, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

Â Â Â Â Â  (8) Records, reports, statements, or data compilations, in any form, of public offices or agencies, setting forth:

Â Â Â Â Â  (a) The activities of the office or agency;

Â Â Â Â Â  (b) Matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding however, in criminal cases matters observed by police officers and other law enforcement personnel; or

Â Â Â Â Â  (c) In civil actions and proceedings and against the government in criminal cases, factual findings, resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness.

Â Â Â Â Â  (9) Records or data compilations, in any form, of births, fetal deaths, deaths or marriages, if the report thereof was made to a public office pursuant to requirements of law.

Â Â Â Â Â  (10) To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with ORS 40.510, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry.

Â Â Â Â Â  (11) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

Â Â Â Â Â  (12) A statement of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

Â Â Â Â Â  (13) Statements of facts concerning personal or family history contained in family bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

Â Â Â Â Â  (14) The record of a document purporting to establish or affect an interest in property, as proof of content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorizes the recording of documents of that kind in that office.

Â Â Â Â Â  (15) A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

Â Â Â Â Â  (16) Statements in a document in existence 20 years or more the authenticity of which is established.

Â Â Â Â Â  (17) Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

Â Â Â Â Â  (18) (Reserved.)

Â Â Â Â Â  (18a)(a) A complaint of sexual misconduct, complaint of abuse as defined in ORS 107.705 or 419B.005, complaint of abuse of an elderly person, as those terms are defined in ORS 124.050, or a complaint relating to a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, made by the witness after the commission of the alleged misconduct or abuse at issue. Except as provided in paragraph (b) of this subsection, such evidence must be confined to the fact that the complaint was made.

Â Â Â Â Â  (b) A statement made by a person concerning an act of abuse as defined in ORS 107.705 or 419B.005, a statement made by a person concerning an act of abuse of an elderly person, as those terms are defined in ORS 124.050, or a statement made by a person concerning a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, is not excluded by ORS 40.455 if the declarant either testifies at the proceeding and is subject to cross-examination, or is unavailable as a witness but was chronologically or mentally under 12 years of age when the statement was made or was 65 years of age or older when the statement was made. However, if a declarant is unavailable, the statement may be admitted in evidence only if the proponent establishes that the time, content and circumstances of the statement provide indicia of reliability, and in a criminal trial that there is corroborative evidence of the act of abuse and of the alleged perpetratorÂs opportunity to participate in the conduct and that the statement possesses indicia of reliability as is constitutionally required to be admitted. No statement may be admitted under this paragraph unless the proponent of the statement makes known to the adverse party the proponentÂs intention to offer the statement and the particulars of the statement no later than 15 days before trial, except for good cause shown. For purposes of this paragraph, in addition to those situations described in ORS 40.465 (1), the declarant shall be considered ÂunavailableÂ if the declarant has a substantial lack of memory of the subject matter of the statement, is presently incompetent to testify, is unable to communicate about the abuse or sexual conduct because of fear or other similar reason or is substantially likely, as established by expert testimony, to suffer lasting severe emotional trauma from testifying. Unless otherwise agreed by the parties, the court shall examine the declarant in chambers and on the record or outside the presence of the jury and on the record. The examination shall be conducted immediately prior to the commencement of the trial in the presence of the attorney and the legal guardian or other suitable person as designated by the court. If the declarant is found to be unavailable, the court shall then determine the admissibility of the evidence. The determinations shall be appealable under ORS 138.060 (1)(c) or (2)(a). The purpose of the examination shall be to aid the court in making its findings regarding the availability of the declarant as a witness and the reliability of the statement of the declarant. In determining whether a statement possesses indicia of reliability under this paragraph, the court may consider, but is not limited to, the following factors:

Â Â Â Â Â  (A) The personal knowledge of the declarant of the event;

Â Â Â Â Â  (B) The age and maturity of the declarant or extent of disability if the declarant is a person with developmental disabilities;

Â Â Â Â Â  (C) Certainty that the statement was made, including the credibility of the person testifying about the statement and any motive the person may have to falsify or distort the statement;

Â Â Â Â Â  (D) Any apparent motive the declarant may have to falsify or distort the event, including bias, corruption or coercion;

Â Â Â Â Â  (E) The timing of the statement of the declarant;

Â Â Â Â Â  (F) Whether more than one person heard the statement;

Â Â Â Â Â  (G) Whether the declarant was suffering pain or distress when making the statement;

Â Â Â Â Â  (H) Whether the declarantÂs young age or disability makes it unlikely that the declarant fabricated a statement that represents a graphic, detailed account beyond the knowledge and experience of the declarant;

Â Â Â Â Â  (I) Whether the statement has internal consistency or coherence and uses terminology appropriate to the declarantÂs age or to the extent of the declarantÂs disability if the declarant is a person with developmental disabilities;

Â Â Â Â Â  (J) Whether the statement is spontaneous or directly responsive to questions; and

Â Â Â Â Â  (K) Whether the statement was elicited by leading questions.

Â Â Â Â Â  (c) This subsection applies to all civil, criminal and juvenile proceedings.

Â Â Â Â Â  (d) This subsection applies to a child declarant, a declarant who is an elderly person as defined in ORS 124.050 or an adult declarant with developmental disabilities. For the purposes of this subsection, Âdevelopmental disabilitiesÂ means any disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

Â Â Â Â Â  (A) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

Â Â Â Â Â  (B) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period.

Â Â Â Â Â  (19) Reputation among members of a personÂs family by blood, adoption or marriage, or among a personÂs associates, or in the community, concerning a personÂs birth, adoption, marriage, divorce, death, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of a personÂs personal or family history.

Â Â Â Â Â  (20) Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

Â Â Â Â Â  (21) Reputation of a personÂs character among associates of the person or in the community.

Â Â Â Â Â  (22) Evidence of a final judgment, entered after a trial or upon a plea of guilty, but not upon a plea of no contest, adjudging a person guilty of a crime other than a traffic offense, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect admissibility.

Â Â Â Â Â  (23) Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

Â Â Â Â Â  (24) Notwithstanding the limits contained in subsection (18a) of this section, in any proceeding in which a child under 12 years of age at the time of trial, or a person with developmental disabilities as described in subsection (18a)(d) of this section, may be called as a witness to testify concerning an act of abuse, as defined in ORS 419B.005, or sexual conduct performed with or on the child or person with developmental disabilities by another, the testimony of the child or person with developmental disabilities taken by contemporaneous examination and cross-examination in another place under the supervision of the trial judge and communicated to the courtroom by closed circuit television or other audiovisual means. Testimony will be allowed as provided in this subsection only if the court finds that there is a substantial likelihood, established by expert testimony, that the child or person with developmental disabilities will suffer severe emotional or psychological harm if required to testify in open court. If the court makes such a finding, the court, on motion of a party, the child, the person with developmental disabilities or the court in a civil proceeding, or on motion of the district attorney, the child or the person with developmental disabilities in a criminal or juvenile proceeding, may order that the testimony of the child or the person with developmental disabilities be taken as described in this subsection. Only the judge, the attorneys for the parties, the parties, individuals necessary to operate the equipment and any individual the court finds would contribute to the welfare and well-being of the child or person with developmental disabilities may be present during the testimony of the child or person with developmental disabilities.

Â Â Â Â Â  (25)(a) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E), or pursuant to ORS 475.235 (4), if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

Â Â Â Â Â  (b) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

Â Â Â Â Â  (c) Notwithstanding any statute or rule to the contrary, in any criminal case in which documents are introduced under the provisions of this subsection, the defendant may subpoena the analyst, as defined in ORS 475.235 (6), or other person that generated or keeps the original document for the purpose of testifying at the preliminary hearing and trial of the issue. Except as provided in ORS 44.550 to 44.566, no charge shall be made to the defendant for the appearance of the analyst or other person.

Â Â Â Â Â  (26)(a) A statement that purports to narrate, describe, report or explain an incident of domestic violence, as defined in ORS 135.230, made by a victim of the domestic violence within 24 hours after the incident occurred, if the statement:

Â Â Â Â Â  (A) Was recorded, either electronically or in writing, or was made to a peace officer as defined in ORS 161.015, corrections officer, youth correction officer, parole and probation officer, emergency medical technician or firefighter; and

Â Â Â Â Â  (B) Has sufficient indicia of reliability.

Â Â Â Â Â  (b) In determining whether a statement has sufficient indicia of reliability under paragraph (a) of this subsection, the court shall consider all circumstances surrounding the statement. The court may consider, but is not limited to, the following factors in determining whether a statement has sufficient indicia of reliability:

Â Â Â Â Â  (A) The personal knowledge of the declarant.

Â Â Â Â Â  (B) Whether the statement is corroborated by evidence other than statements that are subject to admission only pursuant to this subsection.

Â Â Â Â Â  (C) The timing of the statement.

Â Â Â Â Â  (D) Whether the statement was elicited by leading questions.

Â Â Â Â Â  (E) Subsequent statements made by the declarant. Recantation by a declarant is not sufficient reason for denying admission of a statement under this subsection in the absence of other factors indicating unreliability.

Â Â Â Â Â  (27) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

Â Â Â Â Â  (28)(a) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that:

Â Â Â Â Â  (A) The statement is relevant;

Â Â Â Â Â  (B) The statement is more probative on the point for which it is offered than any other evidence that the proponent can procure through reasonable efforts; and

Â Â Â Â Â  (C) The general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence.

Â Â Â Â Â  (b) A statement may not be admitted under this subsection unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that such statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it. [1981 c.892 Â§64; 1989 c.300 Â§1; 1989 c.881 Â§1; 1991 c.391 Â§1; 1995 c.200 Â§1; 1995 c.476 Â§1; 1995 c.804 Â§2; 1999 c.59 Â§13; 1999 c.674 Â§1; 1999 c.945 Â§1; 2001 c.104 Â§11; 2001 c.533 Â§1; 2001 c.870 Â§5; 2003 c.538 Â§2; 2005 c.118 Â§3]

Â Â Â Â Â  40.465 Rule 804. Hearsay exceptions when the declarant is unavailable. (1) ÂUnavailability as a witnessÂ includes situations in which the declarant:

Â Â Â Â Â  (a) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of a statement;

Â Â Â Â Â  (b) Persists in refusing to testify concerning the subject matter of a statement despite an order of the court to do so;

Â Â Â Â Â  (c) Testifies to a lack of memory of the subject matter of a statement;

Â Â Â Â Â  (d) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

Â Â Â Â Â  (e) Is absent from the hearing and the proponent of the declarantÂs statement has been unable to procure the declarantÂs attendance (or in the case of an exception under subsection (3)(b), (c) or (d) of this section, the declarantÂs attendance or testimony) by process or other reasonable means.

Â Â Â Â Â  (2) A declarant is not unavailable as a witness if the declarantÂs exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of the declarantÂs statement for the purpose of preventing the witness from attending or testifying.

Â Â Â Â Â  (3) The following are not excluded by ORS 40.455 if the declarant is unavailable as a witness:

Â Â Â Â Â  (a) Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.

Â Â Â Â Â  (b) A statement made by a declarant while believing that death was imminent, concerning the cause or circumstances of what the declarant believed to be impending death.

Â Â Â Â Â  (c) A statement which was at the time of its making so far contrary to the declarantÂs pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in the declarantÂs position would not have made the statement unless the person believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.

Â Â Â Â Â  (d)(A) A statement concerning the declarantÂs own birth, adoption, marriage, divorce, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of personal or family history, even though the declarant had no means of acquiring personal knowledge of the matter stated; or

Â Â Â Â Â  (B) A statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the otherÂs family as to be likely to have accurate information concerning the matter declared.

Â Â Â Â Â  (e) A statement made at or near the time of the transaction by a person in a position to know the facts stated therein, acting in the personÂs professional capacity and in the ordinary course of professional conduct.

Â Â Â Â Â  (f) A statement offered against a party who intentionally or knowingly engaged in criminal conduct that directly caused the death of the declarant, or directly caused the declarant to become unavailable as a witness because of incapacity or incompetence.

Â Â Â Â Â  (g) A statement offered against a party who engaged in, directed or otherwise participated in wrongful conduct that was intended to cause the declarant to be unavailable as a witness, and did cause the declarant to be unavailable.

Â Â Â Â Â  (h) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this paragraph unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that the statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it. [1981 c.892 Â§65; 2005 c.458 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 458, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 40.465 by section 1 of this 2005 Act apply to all statements, whether made before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The amendments to ORS 40.465 by section 1 of this 2005 Act do not apply to an action or proceeding commenced before the effective date of this 2005 Act. [2005 c.458 Â§2]

Â Â Â Â Â  40.470 Rule 805. Hearsay within hearsay. Hearsay included within hearsay is not excluded under ORS 40.455 if each part of the combined statements conforms with an exception set forth in ORS 40.460 or 40.465. [1981 c.892 Â§66]

Â Â Â Â Â  40.475 Rule 806. Attacking and supporting credibility of declarant. When a hearsay statement, or a statement defined in ORS 40.450 (4)(b)(C), (D) or (E), has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported, by any evidence which would be admissible for those purposes if the declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with the hearsay statement of the declarant, is not subject to any requirement under ORS 40.380 relating to impeachment by evidence of inconsistent statements. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine the declarant on the statement as if under cross-examination. [1981 c.892 Â§67]

AUTHENTICATION AND IDENTIFICATION

Â Â Â Â Â  40.505 Rule 901. Requirement of authentication or identification. (1) The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

Â Â Â Â Â  (2) By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of subsection (1) of this section:

Â Â Â Â Â  (a) Testimony by a witness with knowledge that a matter is what it is claimed to be.

Â Â Â Â Â  (b) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

Â Â Â Â Â  (c) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

Â Â Â Â Â  (d) Appearance, contents, substance, internal patterns or other distinctive characteristics, taken in conjunction with circumstances.

Â Â Â Â Â  (e) Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

Â Â Â Â Â  (f) Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if:

Â Â Â Â Â  (A) In the case of a person, circumstances, including self-identification, show the person answering to be the one called; or

Â Â Â Â Â  (B) In the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

Â Â Â Â Â  (g) Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

Â Â Â Â Â  (h) Evidence that a document or data compilation, in any form:

Â Â Â Â Â  (A) Is in such condition as to create no suspicion concerning its authenticity;

Â Â Â Â Â  (B) Was in a place where it, if authentic, would likely be; and

Â Â Â Â Â  (C) Has been in existence 20 years or more at the time it is offered.

Â Â Â Â Â  (i) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

Â Â Â Â Â  (j) Any method of authentication or identification otherwise provided by law or by other rules prescribed by the Supreme Court. [1981 c.892 Â§68]

Â Â Â Â Â  40.510 Rule 902. Self-authentication. (1) Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

Â Â Â Â Â  (a) A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

Â Â Â Â Â  (b) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subsection (1)(a) of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

Â Â Â Â Â  (c) A document purporting to be:

Â Â Â Â Â  (A) Executed or attested in an official capacity by a person authorized by the laws of a foreign country to make the execution or attestation; and

Â Â Â Â Â  (B) Accompanied by a final certification as provided in subsection (3) of this section as to the genuineness of the signature and official position of:

Â Â Â Â Â  (i) The executing or attesting person; or

Â Â Â Â Â  (ii) Any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.

Â Â Â Â Â  (d) A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with subsection (1)(a), (b) or (c) of this section or otherwise complying with any law or rule prescribed by the Supreme Court.

Â Â Â Â Â  (e) Books, pamphlets or other publications purporting to be issued by public authority.

Â Â Â Â Â  (f) Printed materials purporting to be newspapers or periodicals.

Â Â Â Â Â  (g) Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin.

Â Â Â Â Â  (h) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

Â Â Â Â Â  (i) Commercial paper, signatures thereon and documents relating thereto to the extent provided by the Uniform Commercial Code or ORS chapter 83.

Â Â Â Â Â  (j) Any signature, documents or other matter declared by law to be presumptively or prima facie genuine or authentic.

Â Â Â Â Â  (k)(A) A document bearing a seal purporting to be that of a federally recognized Indian tribal government or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

Â Â Â Â Â  (B) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subparagraph (A) of this paragraph, having no seal, if a public officer having a seal and having official duties in the district or political subdivision or the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

Â Â Â Â Â  (L)(A) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E), or pursuant to ORS 475.235 (4), if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

Â Â Â Â Â  (B) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

Â Â Â Â Â  (m) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

Â Â Â Â Â  (2) For the purposes of this section, ÂsignatureÂ includes any symbol executed or adopted by a party with present intention to authenticate a writing.

Â Â Â Â Â  (3) A final certification for purposes of subsection (1)(c) of this section may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification. [1981 c.892 Â§69; 1995 c.200 Â§2; 1999 c.674 Â§2; 2001 c.104 Â§12; 2003 c.14 Â§21; 2003 c.538 Â§3; 2005 c.22 Â§31; 2005 c.118 Â§4]

Â Â Â Â Â  40.515 Rule 903. Subscribing witnessÂ testimony unnecessary. The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing. [1981 c.892 Â§70]

CONTENTS OF WRITINGS, RECORDINGS AND PHOTOGRAPHS

Â Â Â Â Â  40.550 Rule 1001. Definitions for ORS 40.550 to 40.585. As used in ORS 40.550 to 40.585, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDuplicateÂ means a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, by mechanical or electronic re-recording, by chemical reproduction, by optical imaging or by other equivalent techniques that accurately reproduce the original, including reproduction by facsimile machines if the reproduction is identified as a facsimile and printed on nonthermal paper.

Â Â Â Â Â  (2) ÂOriginalÂ of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An ÂoriginalÂ of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an Âoriginal.Â

Â Â Â Â Â  (3) ÂPhotographsÂ includes still photographs, X-ray films, video tapes and motion pictures.

Â Â Â Â Â  (4) ÂWritingsÂ and ÂrecordingsÂ mean letters, words or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, optical imaging, mechanical or electronic recording or other form of data compilation. [1981 c.892 Â§71; 1991 c.857 Â§1; 1995 c.760 Â§1]

Â Â Â Â Â  40.555 Rule 1002. Requirement of original. To prove the content of a writing, recording or photograph, the original writing, recording or photograph is required, except as otherwise provided in ORS 40.550 to 40.585 or other law. [1981 c.892 Â§72]

Â Â Â Â Â  40.560 Rule 1003. Admissibility of duplicates. A duplicate is admissible to the same extent as an original unless:

Â Â Â Â Â  (1) A genuine question is raised as to the authenticity of the original; or

Â Â Â Â Â  (2) In the circumstances it would be unfair to admit the duplicate in lieu of the original. [1981 c.892 Â§73]

Â Â Â Â Â  40.562 Rule 1003-1. Admissibility of reproduction. (1) If any business, institution or member of a profession or calling, in the regular course of business or activity, has kept or recorded any memorandum, writing, entry, print, representation or a combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical imaging or other process that accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity and the principal or true owner has not authorized destruction or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.

Â Â Â Â Â  (2) If any department or agency of government, in the regular course of business or activity, has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business, and in accordance with ORS 192.040 to 192.060 and 192.105, has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical imaging or other process that accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity and the principal or true owner has not authorized destruction or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original. [1995 c.760 Â§3]

Â Â Â Â Â  40.565 Rule 1004. Admissibility of other evidence of contents. The original is not required, and other evidence of the contents of a writing, recording or photograph is admissible when:

Â Â Â Â Â  (1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith;

Â Â Â Â Â  (2) An original cannot be obtained by any available judicial process or procedure;

Â Â Â Â Â  (3) At a time when an original was under the control of the party against whom offered, that party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and the party does not produce the original at the hearing; or

Â Â Â Â Â  (4) The writing, recording or photograph is not closely related to a controlling issue. [1981 c.892 Â§74]

Â Â Â Â Â  40.570 Rule 1005. Public records. The contents of an official record or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with ORS 40.510 or testified to be correct by a witness who has compared it with the original. If such a copy cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given. [1981 c.892 Â§75; 1983 c.433 Â§3]

Â Â Â Â Â  40.575 Rule 1006. Summaries. The contents of voluminous writings, recordings or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The court may order that they be produced in court. [1981 c.892 Â§76]

Â Â Â Â Â  40.580 Rule 1007. Testimony or written admission of party. Contents of writings, recordings or photographs may be proved by the testimony or deposition of the party against whom offered or by the partyÂs written admission, without accounting for the nonproduction of the original. [1981 c.892 Â§77]

Â Â Â Â Â  40.585 Rule 1008. Functions of court and jury. When the admissibility of other evidence of contents of writings, recordings or photographs under ORS 40.550 to 40.585 depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with ORS 40.030. However, the issue is for the trier of fact to determine as in the case of other issues of fact when the issue raised is:

Â Â Â Â Â  (1) Whether the asserted writing ever existed;

Â Â Â Â Â  (2) Whether another writing, recording or photograph produced at the trial is the original; or

Â Â Â Â Â  (3) Whether the other evidence of contents correctly reflects the contents. [1981 c.892 Â§78]

_______________



Chapter 41

Chapter 41 Â Evidence Generally

2005 EDITION

EVIDENCE GENERALLY

EVIDENCE AND WITNESSES

41.010Â Â Â Â Â Â  Judicial evidence; proof

41.110Â Â Â Â Â Â  Satisfactory evidence

41.270Â Â Â Â Â Â  Proof of usage

41.415Â Â Â Â Â Â  Photograph of victim in prosecution for criminal homicide

41.500Â Â Â Â Â Â  ÂSecondary evidenceÂ defined for ORS 41.500 to 41.580

41.510Â Â Â Â Â Â  Indispensable evidence

41.520Â Â Â Â Â Â  Evidence to prove a will

41.530Â Â Â Â Â Â  Evidence of representations as to third persons

41.560Â Â Â Â Â Â  Grant or assignment of trust

41.570Â Â Â Â Â Â  Contracts and communications made by telegraph

41.580Â Â Â Â Â Â  Statute of frauds

41.660Â Â Â Â Â Â  Admissibility of objects cognizable by the senses

41.675Â Â Â Â Â Â  Inadmissibility of certain data provided to peer review body of health care providers and health care groups

41.685Â Â Â Â Â Â  Inadmissibility of certain data relating to emergency medical services system

41.740Â Â Â Â Â Â  Parol evidence rule

41.815Â Â Â Â Â Â  Evidence of compliance with or attempt to comply with ORCP 32 I; when admissible

41.905Â Â Â Â Â Â  Admissibility of certain traffic offense procedures in subsequent civil action

41.910Â Â Â Â Â Â  Certain intercepted communications inadmissible

41.930Â Â Â Â Â Â  Admissibility of copies of original records

41.945Â Â Â Â Â Â  Application of ORS 41.930 and ORCP 55 H

Â Â Â Â Â  41.010 Judicial evidence; proof. Judicial evidence is the means, sanctioned by law, of ascertaining in a judicial proceeding the truth respecting a question of fact. Proof is the effect of evidence, the establishment of the fact by evidence.

Â Â Â Â Â  41.020 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.030 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.040 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.070 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.080 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.090 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.100 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.110 Satisfactory evidence. Satisfactory evidence is that which ordinarily produces moral certainty or conviction in an unprejudiced mind. It alone will justify a verdict. Evidence less than this is insufficient evidence.

Â Â Â Â Â  41.120 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.130 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.140 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.150 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.210 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.220 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.230 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.240 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.250 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.260 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.270 Proof of usage. (1) Usage shall be proved by the testimony of at least two witnesses.

Â Â Â Â Â  (2) Evidence may be given of usage to explain the true character of an act, contract or instrument when such true character is not otherwise plain, but usage is never admissible except as a means of interpretation. [Amended by 1981 c.892 Â§86]

Â Â Â Â Â  41.280 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.310 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.315 [1987 c.774 Â§Â§1,2; repealed by 1995 c.688 Â§6]

Â Â Â Â Â  41.320 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.330 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.340 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.350 [Amended by 1971 c.127 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.360 [Amended by 1957 c.679 Â§1; 1961 c.726 Â§399; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.410 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.415 Photograph of victim in prosecution for criminal homicide. In a prosecution for any criminal homicide, a photograph of the victim while alive shall be admissible evidence when offered by the district attorney to show the general appearance and condition of the victim while alive. [1987 c.2 Â§8]

Â Â Â Â Â  41.420 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.430 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.440 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.450 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.460 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.470 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.480 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.500 ÂSecondary evidenceÂ defined for ORS 41.500 to 41.580. As used in ORS 41.500 to 41.580, Âsecondary evidenceÂ means a copy, or oral evidence, of an original writing or object. [1981 c.892 Â§81]

Â Â Â Â Â  41.510 Indispensable evidence. Certain evidence is necessary to the validity of particular acts or the proof of particular facts.

Â Â Â Â Â  41.520 Evidence to prove a will. Evidence of a will shall be the written instrument itself, or secondary evidence of the contents of the will, in the cases prescribed by law. [Amended by 1969 c.591 Â§271]

Â Â Â Â Â  41.530 Evidence of representations as to third persons. No evidence is admissible to charge a person upon a representation as to the credit, skill or character of a third person, unless the representation, or some memorandum thereof, be in writing, and either subscribed by or in the handwriting of the party to be charged.

Â Â Â Â Â  41.540 [Repealed by 1977 c.479 Â§1]

Â Â Â Â Â  41.550 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  41.560 Grant or assignment of trust. Every grant or assignment of any existing trust in lands, tenements, hereditaments, goods or things in action is void, unless it is in writing and subscribed by the party making it or by the lawfully authorized agent of the party.

Â Â Â Â Â  41.570 Contracts and communications made by telegraph. Contracts made by telegraph shall be held to be in writing; and all communications sent by telegraph, and signed by the sender, or by the authority of the sender, shall be held to be in writing.

Â Â Â Â Â  41.580 Statute of frauds. (1) In the following cases the agreement is void unless it, or some note or memorandum thereof, expressing the consideration, is in writing and subscribed by the party to be charged, or by the lawfully authorized agent of the party; evidence, therefore, of the agreement shall not be received other than the writing, or secondary evidence of its contents in the cases prescribed by law:

Â Â Â Â Â  (a) An agreement that by its terms is not to be performed within a year from the making.

Â Â Â Â Â  (b) An agreement to answer for the debt, default or miscarriage of another.

Â Â Â Â Â  (c) An agreement by an executor or administrator to pay the debts of the testator or intestate out of the estate of the executor or administrator.

Â Â Â Â Â  (d) An agreement made upon consideration of marriage, other than a mutual promise to marry.

Â Â Â Â Â  (e) An agreement for the leasing for a longer period than one year, or for the sale of real property, or of any interest therein.

Â Â Â Â Â  (f) An agreement concerning real property made by an agent of the party sought to be charged unless the authority of the agent is in writing.

Â Â Â Â Â  (g) An agreement authorizing or employing an agent or broker to sell or purchase real estate for a compensation or commission; but if the note or memorandum of the agreement is in writing and subscribed by the party to be charged, or by the lawfully authorized agent of the party, and contains a description of the property sufficient for identification, and authorizes or employs the agent or broker to sell the property, and expresses with reasonable certainty the amount of the commission or compensation to be paid, the agreement shall not be void for failure to state a consideration.

Â Â Â Â Â  (h) An agreement, promise or commitment to lend money, to otherwise extend credit, to forbear with respect to the repayment of any debt payable in money, to modify or amend the terms under which the person has lent money or otherwise extended credit, to release any guarantor or cosigner or to make any other financial accommodation pertaining to an existing debt or other extension of credit. This paragraph does not apply:

Â Â Â Â Â  (A) If no party to the agreement, promise or commitment is a financial institution as defined in ORS 706.008, a consumer finance company licensed under ORS chapter 725 or a mortgage banker as defined in ORS 59.840; or

Â Â Â Â Â  (B) To a loan of money or extension of credit to a natural person which is primarily for personal, family or household purposes and not for business or agricultural purposes or which is secured solely by residential property consisting of one to four dwelling units, one of which is the primary residence of the debtor.

Â Â Â Â Â  (2)(a) Except as provided in this subsection, defenses and exceptions created by provisions of the Oregon Revised Statutes or recognized by the courts of this state do not apply to subsection (1)(h) of this section.

Â Â Â Â Â  (b) An agreement, promise or commitment which does not satisfy the requirements of subsection (1)(h) of this section, but which is valid in other respects, is enforceable if the party against whom enforcement is sought admits in the partyÂs pleading, testimony or otherwise in court that the agreement, promise or commitment was made. The agreement is not enforceable under this paragraph beyond the dollar amount admitted.

Â Â Â Â Â  (c) Nothing in subsection (1)(h) of this section precludes a party from seeking to prove the modification of any term relating to the time of repayment.

Â Â Â Â Â  (3)(a) If a financial institution as defined in ORS 706.008, a consumer finance company licensed under ORS chapter 725 or a mortgage banker as defined in ORS 59.840 lends money or extends credit, and subsection (1)(h) of this section applies to the loan or extension of credit, the financial institution, consumer finance company or mortgage banker shall, not later than the time the loan or extension of credit is initially made, include within the loan or credit document, or within a separate document which identifies the loan or extension of credit, a statement which is underlined or in at least 10-point bold type and which is substantially to the following effect:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Under Oregon law, most agreements, promises and commitments made by us concerning loans and other credit extensions which are not for personal, family or household purposes or secured solely by the borrowerÂs residence must be in writing, express consideration and be signed by us to be enforceable.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) The financial institution, consumer finance company or mortgage banker shall obtain the borrowerÂs signature on the original document described in paragraph (a) of this subsection and shall give the borrower a copy. [Amended by 1989 c.967 Â§Â§1,19; 1993 c.508 Â§39; 1997 c.631 Â§373; 2003 c.386 Â§1]

Â Â Â Â Â  41.590 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  41.610 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.615 [1959 c.353 Â§Â§1,3 (subsection (2) enacted in lieu of 41.630); 1973 c.231 Â§1; repealed by 1977 c.358 Â§1 (41.616 enacted in lieu of 41.615)]

Â Â Â Â Â  41.616 [1977 c.358 Â§2 (enacted in lieu of 41.615); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.617 [1977 c.358 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.618 [1977 c.358 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.620 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.622 [1977 c.744 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.625 [1959 c.349 Â§1; repealed by 1977 c.240 Â§1; (41.626 enacted in lieu of 41.625)]

Â Â Â Â Â  41.626 [1977 c.240 Â§2 (enacted in lieu of 41.625); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.630 [Repealed by 1959 c.353 Â§2 (subsection (2) of 41.615 enacted in lieu of 41.630)]

Â Â Â Â Â  41.631 [1977 c.240 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.635 [1977 c.240 Â§3 and 1977 c.358 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.640 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.650 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.660 Admissibility of objects cognizable by the senses. Whenever an object, cognizable by the senses, has such a relation to the fact in dispute as to afford reasonable grounds of belief respecting it, or to make an item in the sum of the evidence, the object may be exhibited to the jury, or its existence, situation and character may be proved by witnesses. The exhibition of the object to the jury shall be regulated by the sound discretion of the court.

Â Â Â Â Â  41.670 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.675 Inadmissibility of certain data provided to peer review body of health care providers and health care groups. (1) As used in this section, Âpeer review bodyÂ includes tissue committees, governing bodies or committees including medical staff committees of a health care facility licensed under ORS chapter 441, medical staff committees of the Department of Corrections and similar committees of professional societies, a health care service contractor as defined in ORS 750.005, an emergency medical service provider as defined in ORS 41.685 or any other medical group or provider of medical services in connection with bona fide medical research, quality assurance, utilization review, credentialing, education, training, supervision or discipline of physicians or other health care providers or in connection with the grant, denial, restriction or termination of clinical privileges at a health care facility. ÂPeer review bodyÂ also includes utilization review and peer review organizations.

Â Â Â Â Â  (2) As used in subsection (3) of this section, ÂdataÂ means all oral communications or written reports to a peer review body, and all notes or records created by or at the direction of a peer review body, including the communications, reports, notes or records created in the course of an investigation undertaken at the direction of a peer review body.

Â Â Â Â Â  (3) All data shall be privileged and shall not be admissible in evidence in any judicial, administrative, arbitration or mediation proceeding. This section shall not affect the admissibility in evidence of records dealing with a patientÂs care and treatment, other than data or information obtained through service on, or as an agent for, a peer review body.

Â Â Â Â Â  (4) A person serving on or communicating information to any peer review body or person conducting an investigation described in subsection (1) of this section shall not be examined as to any communication to or from, or the findings of, that peer review body or person.

Â Â Â Â Â  (5) A person serving on or communicating information to any peer review body or person conducting an investigation described in subsection (1) of this section shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

Â Â Â Â Â  (6) Subsection (3) of this section shall not apply to proceedings in which a health care practitioner contests the denial, restriction or termination of clinical privileges by a health care facility or the denial, restriction or termination of membership in a professional society or any other health care group. However, any data disclosed in those proceedings shall not be admissible in any other judicial, administrative, arbitration or mediation proceeding. [1963 c.181 Â§1; 1971 c.412 Â§1; 1975 c.796 Â§11; 1977 c.448 Â§9; 1981 c.806 Â§1; 1991 c.225 Â§1; 1995 c.485 Â§1; 1997 c.791 Â§6; 1997 c.792 Â§Â§29,29a]

Â Â Â Â Â  41.680 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.685 Inadmissibility of certain data relating to emergency medical services system. (1) All data shall be privileged and are not public records as defined in ORS 192.410 and shall not be admissible in evidence in any judicial proceeding except as provided under ORS 676.175. However, nothing in this section affects the admissibility in evidence of a partyÂs medical records dealing with a partyÂs medical care.

Â Â Â Â Â  (2) On request, an emergency medical service provider shall submit data not subject to ORS 676.175 to any committee or governing body of the county, counties or state as provided for by state or county administrative rule.

Â Â Â Â Â  (3) A person serving on or communicating information to any governing body or committee shall not be examined as to any communication to that body or committee or the findings thereof.

Â Â Â Â Â  (4) A person serving on or communicating information to any governing body or committee shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCommittee or governing bodyÂ means any committee or governing body that has authority to undertake an evaluation of an emergency medical services system as part of a quality assurance program and includes any committee of an emergency medical service provider undertaking a quality assurance program.

Â Â Â Â Â  (b) ÂDataÂ means all oral communications or written reports, notes or records provided to, or prepared by or for, a committee or governing body that are part of an evaluation of an emergency medical services system and includes any information submitted by any health care provider relating to training, supervision, performance evaluation or professional competency.

Â Â Â Â Â  (c) ÂEmergency medical service providerÂ means any public, private or volunteer entity providing prehospital functions and services that are required to prepare for and respond to medical emergencies including rescue, ambulance, treatment, communication and evaluation.

Â Â Â Â Â  (d) ÂEmergency medical services systemÂ means those prehospital functions and services that are required to prepare for and respond to medical emergencies, including rescue, ambulance, treatment, communication and evaluation. [1989 c.1079 Â§1; 1997 c.791 Â§7; 1997 c.792 Â§30]

Â Â Â Â Â  41.690 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.700 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.710 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.720 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.730 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.740 Parol evidence rule. When the terms of an agreement have been reduced to writing by the parties, it is to be considered as containing all those terms, and therefore there can be, between the parties and their representatives or successors in interest, no evidence of the terms of the agreement, other than the contents of the writing, except where a mistake or imperfection of the writing is put in issue by the pleadings or where the validity of the agreement is the fact in dispute. However this section does not exclude other evidence of the circumstances under which the agreement was made, or to which it relates, as defined in ORS 42.220, or to explain an ambiguity, intrinsic or extrinsic, or to establish illegality or fraud. The term ÂagreementÂ includes deeds and wills as well as contracts between parties.

Â Â Â Â Â  41.810 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.815 Evidence of compliance with or attempt to comply with ORCP 32 I; when admissible. Attempts to comply with the provisions of ORCP 32 I by a person receiving a demand shall be construed to be an offer to compromise and shall be inadmissible as evidence. Such attempts to comply with a demand shall not be considered an admission of engaging in the act or practice alleged to be unlawful nor of the unlawfulness of that act. Evidence of compliance or attempts to comply with the provisions of ORCP 32 I may be introduced by a defendant for the purpose of establishing good faith or to show compliance with the provisions of ORCP 32 I. [Formerly 13.310; 1981 c.912 Â§3]

Â Â Â Â Â  41.820 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.830 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.840 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.850 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.860 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.870 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.880 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.890 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.900 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.905 Admissibility of certain traffic offense procedures in subsequent civil action. (1) A judgment of conviction or acquittal of a person charged with a traffic offense is not admissible in the trial of a subsequent civil action arising out of the same accident or occurrence to prove or negate the facts upon which such judgment was rendered.

Â Â Â Â Â  (2) A plea of guilty by a person to a traffic offense may be admitted as evidence in the trial of a subsequent civil action arising out of the same accident or occurrence as an admission of the person entering the plea, and for no other purpose.

Â Â Â Â Â  (3) Evidence that a person has entered a plea of no contest in the manner described in ORS 153.061 (2)(b) to a charge of a traffic offense shall not be admitted as evidence in the trial of a subsequent civil action arising out of the same accident or occurrence. [1975 c.542 Â§1; 1981 c.892 Â§87; 1999 c.1051 Â§242]

Â Â Â Â Â  41.910 Certain intercepted communications inadmissible. Evidence of the contents of any wire or oral communication intercepted:

Â Â Â Â Â  (1) In violation of ORS 165.540 shall not be admissible in any court of this state, except as evidence of unlawful interception.

Â Â Â Â Â  (2) Under ORS 165.540 (2)(a) shall not be admissible in any court of this state unless:

Â Â Â Â Â  (a) The communication was intercepted by a public official in charge of and at a jail, police premises, sheriffÂs office, Department of Corrections institution or other penal or correctional institution; and

Â Â Â Â Â  (b) The participant in the communication, against whom the evidence is being offered, had actual notice that the communication was being monitored or recorded. [1955 c.675 Â§6; 1959 c.681 Â§5; 1979 c.716 Â§12; 1983 c.824 Â§4; 1993 c.178 Â§1; 2001 c.385 Â§5]

Â Â Â Â Â  41.915 [1973 c.263 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.920 [1973 c.263 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.925 [1973 c.263 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.930 Admissibility of copies of original records. The copy of the records described in ORCP 55 H or ORS 136.447 is admissible in evidence to the same extent as though the original thereof were offered and a custodian of hospital records had been present and testified to the matters stated in the affidavit. The affidavit is admissible as evidence of the matters stated therein. The matters stated therein are presumed to be true. The presumption established by this section is a presumption affecting the burden of producing evidence. [1973 c.263 Â§4; 1979 c.284 Â§77; 1995 c.196 Â§4]

Â Â Â Â Â  41.935 [1973 c.263 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.940 [1973 c.263 Â§Â§6,7; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.945 Application of ORS 41.930 and ORCP 55 H. ORS 41.930 and ORCP 55 H apply in any proceedings in which testimony may be compelled. [1973 c.263 Â§8; 1979 c.284 Â§78]

Â Â Â Â Â  41.950 [1971 c.331 Â§1; renumbered 18.500]

Â Â Â Â Â  41.960 [1971 c.331 Â§2; renumbered 18.520]

Â Â Â Â Â  41.970 [1971 c.331 Â§3; renumbered 18.530]

Â Â Â Â Â  41.980 [1971 c.331 Â§4; repealed by 1981 c.892 Â§98]

_______________



Chapter 42

Chapter 42 Â Execution, Formalities and Interpretation of Writings

2005 EDITION

WRITINGS

EVIDENCE AND WITNESSES

PRIVATE WRITINGS

42.010Â Â Â Â Â Â  Private writings

42.020Â Â Â Â Â Â  Execution of a writing

42.030Â Â Â Â Â Â  Subscribing witness

42.040Â Â Â Â Â Â  Proof of attested writing other than a will

SEALS

42.110Â Â Â Â Â Â  Seal defined

42.115Â Â Â Â Â Â  Effect of presence or absence of seal

42.125Â Â Â Â Â Â  Seal of state officer or state agency authorized

INTERPRETATION OF WRITINGS

42.210Â Â Â Â Â Â  Effect of the place of execution

42.220Â Â Â Â Â Â  Consideration of circumstances

42.230Â Â Â Â Â Â  Office of judge in construing instruments

42.240Â Â Â Â Â Â  Intention of the parties; general and particular provisions and intents

42.250Â Â Â Â Â Â  Terms construed as generally accepted; evidence of other signification

42.260Â Â Â Â Â Â  Ambiguous terms

42.270Â Â Â Â Â Â  Written words control printed form

42.280Â Â Â Â Â Â  Deciphering characters and translating languages

42.290Â Â Â Â Â Â  Construction of notices

42.300Â Â Â Â Â Â  Parties to written instrument not to deny facts recited therein

Â Â Â Â Â  42.005 [1981 c.892 Â§79a; 1993 c.546 Â§96; repealed by 2001 c.104 Â§13]

PRIVATE WRITINGS

Â Â Â Â Â  42.010 Private writings. All writings, other than public writings, are private and may be sealed or unsealed.

Â Â Â Â Â  42.020 Execution of a writing. The execution of a writing is the subscribing and delivering it, with or without affixing a seal.

Â Â Â Â Â  42.030 Subscribing witness. A subscribing witness is one who sees a writing executed, or hears it acknowledged, and at the request of the party thereupon signs oneÂs name as a witness.

Â Â Â Â Â  42.040 Proof of attested writing other than a will. Any attested writing other than a will may be proved in the same manner as though it had not been attested.

Â Â Â Â Â  42.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  42.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  42.070 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  42.080 [Repealed by 1981 c.892 Â§98]

SEALS

Â Â Â Â Â  42.110 Seal defined. A seal is a particular sign made to attest in the most formal manner the execution of an instrument.

Â Â Â Â Â  42.115 Effect of presence or absence of seal. The presence or absence of a seal, corporate or otherwise, shall have no effect upon the validity, enforceability or character of any written instrument except where specifically otherwise provided by statute. A writing under seal may be modified or discharged by writing not under seal or by a valid oral agreement. [1965 c.502 Â§2]

Â Â Â Â Â  42.120 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.125 Seal of state officer or state agency authorized. (1) For the purposes of ORS 40.510 (1)(a) and (d), each state officer and state agency may have a seal which, unless specifically provided otherwise by law, shall consist of an impression, imprint or likeness of the state seal accompanied by the name of the state officer or state agency.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂSealÂ has the meaning given that term in ORS 42.110.

Â Â Â Â Â  (b) ÂState agencyÂ means every state officer, board, commission, department, institution, branch or agency of the state government, except:

Â Â Â Â Â  (A) The Legislative Assembly and the courts and their officers and committees; and

Â Â Â Â Â  (B) The Public Defense Services Commission.

Â Â Â Â Â  (c) ÂState officerÂ includes any appointed state official who is authorized by the Oregon Department of Administrative Services to have a seal and any elected state official, except members of the Legislative Assembly. [1982 s.s.1 c.14 Â§1; 2003 c.449 Â§23; 2005 c.22 Â§32]

Â Â Â Â Â  42.130 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.140 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.150 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.160 [Repealed by 1965 c.502 Â§6]

INTERPRETATION OF WRITINGS

Â Â Â Â Â  42.210 Effect of the place of execution. The language of a writing is to be interpreted according to the meaning it bears in the place of execution, unless the parties have reference to a different place.

Â Â Â Â Â  42.220 Consideration of circumstances. In construing an instrument, the circumstances under which it was made, including the situation of the subject and of the parties, may be shown so that the judge is placed in the position of those whose language the judge is interpreting.

Â Â Â Â Â  42.230 Office of judge in construing instruments. In the construction of an instrument, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars, such construction is, if possible, to be adopted as will give effect to all.

Â Â Â Â Â  42.240 Intention of the parties; general and particular provisions and intents. In the construction of an instrument the intention of the parties is to be pursued if possible; and when a general and particular provision are inconsistent, the latter is paramount to the former. So a particular intent shall control a general one that is inconsistent with it.

Â Â Â Â Â  42.250 Terms construed as generally accepted; evidence of other signification. The terms of a writing are presumed to have been used in their primary and general acceptation, but evidence is admissible that they have a technical, local, or otherwise peculiar signification and were used and understood in the particular instance, in which case the agreement shall be construed accordingly.

Â Â Â Â Â  42.260 Ambiguous terms. When the terms of an agreement have been intended in a different sense by the parties, that sense is to prevail, against either party, in which the party supposed the other understood it. When different constructions of a provision are otherwise equally proper, that construction is to be taken which is most favorable to the party in whose favor the provision was made.

Â Â Â Â Â  42.270 Written words control printed form. When an instrument consists partly of written words and partly of a printed form, and the two are inconsistent, the former controls.

Â Â Â Â Â  42.280 Deciphering characters and translating languages. When the characters in which an instrument is written are difficult to be deciphered, or the language is not understood by the court, evidence of persons skilled in deciphering the characters, or who understand the language, is admissible to declare the characters or the meaning of the language.

Â Â Â Â Â  42.290 Construction of notices. A written notice is to be construed according to the ordinary acceptation of its terms. Thus, a notice to the drawers or indorsers of a bill of exchange or promissory note, that it has been protested for want of acceptance or payment, shall be held to import that it has been duly presented for acceptance or payment and refused, and that the holder looks for payment to the person to whom the notice is given.

Â Â Â Â Â  42.300 Parties to written instrument not to deny facts recited therein. Except for the recital of a consideration, the truth of the facts recited from the recital in a written instrument shall not be denied by the parties thereto, their representatives or successors in interest by a subsequent title. [1981 c.892 Â§83]

_______________



Chapter 43

Chapter 43 Â Public Writings

2005 EDITION

PUBLIC WRITINGS

EVIDENCE AND WITNESSES

43.130Â Â Â Â Â Â  Judicial orders that are conclusive

43.140Â Â Â Â Â Â  Judicial orders that create a disputable presumption

43.150Â Â Â Â Â Â  When parties the same

43.160Â Â Â Â Â Â  What determined by former judgment

43.170Â Â Â Â Â Â  Effect on principal of judgment against surety

43.180Â Â Â Â Â Â  Effect of judicial record of other jurisdictions

43.200Â Â Â Â Â Â  Effect of judicial record of foreign admiralty court

43.220Â Â Â Â Â Â  Impeachment of judicial record

43.450Â Â Â Â Â Â  Official records and files of United States Army, Navy and Air Force

Â Â Â Â Â  43.010 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.020 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.030 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.040 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.070 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.080 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.110 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.120 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.130 Judicial orders that are conclusive. The effect of a judgment, decree or final order in an action, suit or proceeding before a court or judge of this state or of the United States, having jurisdiction is as follows:

Â Â Â Â Â  (1) In case of a judgment, decree or order against a specific thing or in respect to the probate of a will or the administration of the estate of a deceased person or in respect to the personal, political, or legal condition or relation of a particular person, the judgment, decree or order is conclusive upon the title to the thing, the will or administration, or the condition or relation of the person.

Â Â Â Â Â  (2) In other cases, the judgment, decree or order is, in respect to the matter directly determined, conclusive between the parties, their representatives and their successors in interest by title subsequent to the commencement of the action, suit or proceeding, litigating for the same thing, under the same title and in the same capacity.

Â Â Â Â Â  43.140 Judicial orders that create a disputable presumption. A judicial order, other than a judgment, decree or final order, in an action, suit or proceeding before a court or judge of this state or of the United States creates a disputable presumption concerning the matter directly determined between the same parties, their representatives and their successors in interest by title subsequent to the commencement of the action, suit or proceeding, litigating for the same thing, under the same title and in the same capacity.

Â Â Â Â Â  43.150 When parties the same. The parties are the same when those between whom the evidence is offered were adverse in the former case, and a judgment, decree or other determination could have been made between them alone, though other parties were joined.

Â Â Â Â Â  43.160 What determined by former judgment. That only is determined by a former judgment, decree or order which appears upon its face to have been so determined or which was actually and necessarily included therein or necessary thereto.

Â Â Â Â Â  43.170 Effect on principal of judgment against surety. Whenever, pursuant to ORS 43.130 to 43.160, a party is bound by a record, and stands in the relation of surety for another, the latter is also bound from the time that the latter has notice of the action, suit or proceeding and a request from the surety to defend against it.

Â Â Â Â Â  43.180 Effect of judicial record of other jurisdictions. The effect of a judicial record of a sister state, the District of Columbia or a territory of the United States is the same in this state as in the place where it was made, except:

Â Â Â Â Â  (1) It can be enforced in this state only by an action, suit or proceeding; and

Â Â Â Â Â  (2) The authority of a guardian, conservator, committee, executor or administrator does not extend beyond the jurisdiction of the government under which the guardian, conservator, committee, executor or administrator is invested with authority. [Amended by 1973 c.823 Â§90; 2005 c.22 Â§33]

Â Â Â Â Â  43.190 [Repealed by 1975 c.542 Â§2]

Â Â Â Â Â  43.200 Effect of judicial record of foreign admiralty court. The effect of a judicial record of a court of admiralty of a foreign country is the same as if it were the record of a court of admiralty of the United States.

Â Â Â Â Â  43.210 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.220 Impeachment of judicial record. Any judicial record may be impeached and the presumption arising therefrom overcome by evidence of a want of jurisdiction, collusion between the parties, or fraud in the party offering the record. The jurisdiction sufficient to sustain a record is jurisdiction over the cause, over the parties and, when a specific thing is the subject of the determination, over the thing.

Â Â Â Â Â  43.310 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.320 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.330 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.340 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.350 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.360 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.370 [Amended by 1967 c.489 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.380 [Renumbered 432.175]

Â Â Â Â Â  43.390 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.400 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.410 [Amended by 1961 c.150 Â§7; 1961 c.160 Â§3a; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.420 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.430 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.440 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.450 Official records and files of United States Army, Navy and Air Force. Relevant official records and files of the Departments of the Army, Navy and Air Force of the United States shall be accorded prima facie probative value in evidence before any court or agency in which there is an issue of fact as to the death or disappearance of any person while serving in or with the Armed Forces of the United States.

Â Â Â Â Â  43.460 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.470 [Amended by 1967 c.489 Â§2; repealed by 1981 c.892 Â§98]

_______________



Chapter 44

Chapter 44 Â Witnesses

2005 EDITION

WITNESSES

EVIDENCE AND WITNESSES

GENERAL PROVISIONS

44.080Â Â Â Â Â Â  Protection of witness from improper questions and excessive detention

44.090Â Â Â Â Â Â  Protection of witness from arrest

44.150Â Â Â Â Â Â  Service of subpoena if witness concealed

44.240Â Â Â Â Â Â  Production of witness confined in Department of Corrections institution

44.320Â Â Â Â Â Â  Authority to take testimony and administer oath or affirmation

44.370Â Â Â Â Â Â  Witness presumed to speak truth; jury judges of credibility

FEES

44.415Â Â Â Â Â Â  Fees and mileage of witnesses

MEDIA PERSONS AS WITNESSES

44.510Â Â Â Â Â Â  Definitions for ORS 44.510 to 44.540

44.520Â Â Â Â Â Â  Limitation on compellable testimony from media persons; search of media personsÂ papers, effects or work premises prohibited; exception

44.530Â Â Â Â Â Â  Application of ORS 44.520

44.540Â Â Â Â Â Â  Effect of informant as witness

CHILDREN OR PERSONS WITH DEVELOPMENTAL DISABILITIES AS WITNESSES

44.545Â Â Â Â Â Â  Expediting proceedings

44.547Â Â Â Â Â Â  Notice to court; accommodations

POLICE OFFICERS AS WITNESSES

44.550Â Â Â Â Â Â  Definitions for ORS 44.550 to 44.566

44.552Â Â Â Â Â Â  Method of subpoenaing police officer; subpoena to reflect whether expert opinion to be asked

44.554Â Â Â Â Â Â  Payment of police officer subpoenaed as expert witness; obligation of party to reimburse law enforcement agency; method of payment

44.556Â Â Â Â Â Â  Prepayment of expenses in certain cases required

44.558Â Â Â Â Â Â  Payment for additional attendance beyond first day required in advance

44.560Â Â Â Â Â Â  Application to subpoenas for depositions

44.562Â Â Â Â Â Â  Party and police officer may agree to modify time of appearance

44.564Â Â Â Â Â Â  Right of action to recover payment due

44.566Â Â Â Â Â Â  Provisions not applicable if public body a party

Â Â Â Â Â  44.010 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.020 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.030 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.040 [Amended by 1957 c.44 Â§1; 1963 c.396 Â§16; 1971 c.512 Â§4; 1973 c.136 Â§6; 1973 c.777 Â§19a; 1973 c.794 Â§13; 1975 c.694 Â§1; 1975 c.726 Â§1; 1977 c.656 Â§1; 1977 c.677 Â§12a; 1979 c.284 Â§79; 1979 c.731 Â§2; 1979 c.744 Â§1a; 1979 c.769 Â§12b; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.070 [Repealed by 1981 c.892 Â§98]

GENERAL PROVISIONS

Â Â Â Â Â  44.080 Protection of witness from improper questions and excessive detention. It is the right of a witness to be protected from irrelevant, insulting or improper questions, and from harsh or insulting demeanor. The witness is to be detained only so long as the interests of justice require.

Â Â Â Â Â  44.090 Protection of witness from arrest. (1) Every person who has been, in good faith, served with a subpoena to attend as a witness before a court, judge, commissioner, referee or other officer, is exonerated from arrest, in a civil case, while going to the place of attendance, necessarily remaining there and returning. The arrest of a witness contrary to this section is void, and when willfully made is a contempt of the court; and the officer making the arrest is responsible to the witness for double the amount of the damages which may be assessed against the officer, and is also liable in an action by the party serving the witness with the subpoena, for the damages sustained by that party in consequence of the arrest.

Â Â Â Â Â  (2) But the officer is not liable in any way, unless the person claiming the exemption makes, if required, an affidavit stating:

Â Â Â Â Â  (a) That the person has been served with a subpoena to attend as a witness before a court, judge or other officer, specifying the same, the place of attendance and the action, suit or proceeding in which the subpoena was issued; and

Â Â Â Â Â  (b) That the person has not been served by the procurement of the person with the intention of avoiding an arrest.

Â Â Â Â Â  (3) The affidavit may be taken by the officer and exonerates the officer from liability for not making the arrest, or for discharging the witness when arrested.

Â Â Â Â Â  (4) The court, judge or officer before whom the attendance of the witness is required may discharge the witness from an arrest made in violation of this section.

Â Â Â Â Â  44.095 [1973 c.386 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.110 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.120 [Amended by 1969 c.383 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.130 [Amended by 1969 c.383 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.140 [Amended by 1977 c.789 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.150 Service of subpoena if witness concealed. A sheriff, deputy or some person specially appointed by the sheriff, but none other, is authorized and required to break into any building or vessel in which a witness may be concealed to prevent the service of a subpoena, and serve it on the witness.

Â Â Â Â Â  44.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.170 [Repealed by 1961 c.413 Â§1 (44.171 enacted in lieu of 44.170)]

Â Â Â Â Â  44.171 [1961 c.413 Â§2 (enacted in lieu of 44.170); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.180 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.190 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.200 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.210 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.220 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.230 [Amended by 1973 c.836 Â§326; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.240 Production of witness confined in Department of Corrections institution. (1) Whenever a court or judge makes an order for the temporary removal and production of a witness who is confined in a Department of Corrections institution within this state before a court or officer for the purpose of being orally examined this section applies. The superintendent of the institution shall, at the institution, deliver the witness to the sheriff of the county in which the court or judge making the order is located.

Â Â Â Â Â  (2) The sheriff shall give the superintendent a signed receipt when taking custody of the witness under subsection (1) of this section. The sheriff shall be responsible for the custody of the witness until the sheriff returns the witness to the institution. Upon the return of the witness to the institution by the sheriff, the superintendent shall give a signed receipt therefor to the sheriff.

Â Â Â Â Â  (3) When a witness is delivered to a sheriff under subsection (1) of this section, or at any time while the witness is in the custody of the sheriff as provided in subsection (2) of this section, the superintendent may give the sheriff a list of persons who may communicate with the witness or with whom the witness may communicate. Except as otherwise required by law, upon receipt of the list and while the witness is in the custody of the sheriff, the sheriff shall permit communication only between the witness and those persons designated by the list.

Â Â Â Â Â  (4) The sheriff and neither the institution nor the Department of Corrections shall be liable for any expense incurred in connection with the witness while the witness is in the custody of the sheriff as provided in subsection (2) of this section. If the witness is a party plaintiff, the sheriff shall recover costs of the care of the witness from the plaintiff, and shall have a lien upon any judgment for the plaintiff. In all other cases, the sheriff and not the witness shall be entitled to the witness fees and mileage to which the witness would otherwise be entitled under ORS 44.415 (2), or other applicable law. [1955 c.523 Â§1; 1969 c.502 Â§2; 1973 c.836 Â§327; 1987 c.320 Â§13; 1987 c.606 Â§6; 1989 c.980 Â§3a]

Â Â Â Â Â  44.310 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.320 Authority to take testimony and administer oath or affirmation. Every court, judge, clerk of a court, justice of the peace, certified shorthand reporter as defined in ORS 8.415 or notary public is authorized to take testimony in any action or proceeding, as are other persons in particular cases authorized by statute or the Oregon Rules of Civil Procedure and is authorized to administer oaths and affirmations generally, and every such other person in the particular case authorized. [Amended by 1979 c.284 Â§81; 1989 c.1055 Â§13; 1997 c.249 Â§21]

Â Â Â Â Â  44.330 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.340 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.350 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.360 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.370 Witness presumed to speak truth; jury judges of credibility. A witness is presumed to speak the truth. This presumption, however, may be overcome by the manner in which the witness testifies, by the character of the testimony of the witness, or by evidence affecting the character or motives of the witness, or by contradictory evidence. Where the trial is by the jury, they are the exclusive judges of the credibility of the witness.

Â Â Â Â Â  44.410 [Amended by 1959 c.158 Â§1; repealed by 1989 c.980 Â§24]

FEES

Â Â Â Â Â  44.415 Fees and mileage of witnesses. (1) Except as provided in subsection (2) of this section, a person is entitled to receive $30 for each dayÂs attendance as a witness and mileage reimbursement at the rate of 25 cents a mile if the person is required to travel from a place within or outside this state in order to perform duties as a witness. Total mileage reimbursement shall not exceed the necessary cost of transportation on reasonably available common carriers.

Â Â Â Â Â  (2) In any criminal proceeding, any proceeding prosecuted by a public body or any proceeding where a public body is a party, a person is entitled to receive $5 for each dayÂs attendance as a witness and mileage reimbursement at the rate of eight cents a mile if the person is required to travel from a place within or outside this state in order to perform duties as a witness. Total mileage reimbursement shall not exceed the necessary cost of transportation on reasonably available common carriers.

Â Â Â Â Â  (3) As used in this section, Âpublic bodyÂ means any state, city, county, school district, other political subdivision, municipal corporation, public corporation and any instrumentality thereof. [1989 c.980 Â§2]

Â Â Â Â Â  44.420 [Repealed by 1959 c.158 Â§2]

Â Â Â Â Â  44.430 [Repealed by 1989 c.980 Â§24]

Â Â Â Â Â  44.440 [Amended by 1963 c.519 Â§24; 1977 c.408 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  44.450 [Amended by 1977 c.593 Â§1; repealed by 1981 s.s. c.3 Â§141]

MEDIA PERSONS AS WITNESSES

Â Â Â Â Â  44.510 Definitions for ORS 44.510 to 44.540. As used in ORS 44.510 to 44.540, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂInformationÂ has its ordinary meaning and includes, but is not limited to, any written, oral, pictorial or electronically recorded news or other data.

Â Â Â Â Â  (2) ÂMedium of communicationÂ has its ordinary meaning and includes, but is not limited to, any newspaper, magazine or other periodical, book, pamphlet, news service, wire service, news or feature syndicate, broadcast station or network, or cable television system. Any information which is a portion of a governmental utterance made by an official or employee of government within the scope of the officialÂs or employeeÂs governmental function, or any political publication subject to ORS 260.532, is not included within the meaning of Âmedium of communication.Â

Â Â Â Â Â  (3) ÂProcessingÂ has its ordinary meaning and includes, but is not limited to, the compiling, storing and editing of information.

Â Â Â Â Â  (4) ÂPublished informationÂ means any information disseminated to the public.

Â Â Â Â Â  (5) ÂUnpublished informationÂ means any information not disseminated to the public, whether or not related information has been disseminated. ÂUnpublished informationÂ includes, but is not limited to, all notes, outtakes, photographs, tapes or other data of whatever sort not themselves disseminated to the public through a medium of communication, whether or not published information based upon or related to such material has been disseminated. [1973 c.22 Â§2; 1979 c.190 Â§398; 2001 c.965 Â§18; 2005 c.797 Â§50]

Â Â Â Â Â  44.520 Limitation on compellable testimony from media persons; search of media personsÂ papers, effects or work premises prohibited; exception. (1) No person connected with, employed by or engaged in any medium of communication to the public shall be required by a legislative, executive or judicial officer or body, or any other authority having power to compel testimony or the production of evidence, to disclose, by subpoena or otherwise:

Â Â Â Â Â  (a) The source of any published or unpublished information obtained by the person in the course of gathering, receiving or processing information for any medium of communication to the public; or

Â Â Â Â Â  (b) Any unpublished information obtained or prepared by the person in the course of gathering, receiving or processing information for any medium of communication to the public.

Â Â Â Â Â  (2) No papers, effects or work premises of a person connected with, employed by or engaged in any medium of communication to the public shall be subject to a search by a legislative, executive or judicial officer or body, or any other authority having power to compel the production of evidence, by search warrant or otherwise. The provisions of this subsection, however, shall not apply where probable cause exists to believe that the person has committed, is committing or is about to commit a crime. [1973 c.22 Â§3; 1979 c.820 Â§1]

Â Â Â Â Â  44.530 Application of ORS 44.520. (1) ORS 44.520 applies regardless of whether a person has disclosed elsewhere any of the information or source thereof, or any of the related information.

Â Â Â Â Â  (2) ORS 44.520 continues to apply in relation to any of the information, or source thereof, or any related information, even in the event of subsequent termination of a personÂs connection with, employment by or engagement in any medium of communication to the public.

Â Â Â Â Â  (3) The provisions of ORS 44.520 (1) do not apply with respect to the content or source of allegedly defamatory information, in civil action for defamation wherein the defendant asserts a defense based on the content or source of such information. [1973 c.22 Â§Â§4,5; 1979 c.820 Â§2]

Â Â Â Â Â  44.540 Effect of informant as witness. If the informant offers the informant as a witness, it is deemed a consent to the examination also of a person described in ORS 44.520 on the same subject. [1973 c.22 Â§6]

CHILDREN OR PERSONS WITH DEVELOPMENTAL DISABILITIES AS WITNESSES

Â Â Â Â Â  44.545 Expediting proceedings. (1) Except as otherwise provided in subsection (2) of this section or except for good cause shown by either party, in any case where a child or a member of the family of the child is a victim of a crime and where a child under 18 years of age is called to give testimony, the court, consistent with the rules of civil or criminal procedure, shall expedite the action and insure that it takes precedence over any other. When determining whether or not to grant a continuance, the judge shall take into consideration the age of the child and the potential adverse impact the delay may have on the well-being of the child. The court shall make written findings of fact and conclusions of law when granting a continuance.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to any juvenile proceeding other than the termination of parental rights. [1991 c.387 Â§1]

Â Â Â Â Â  Note: 44.545 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  44.547 Notice to court; accommodations. (1) In any case in which a child under 12 years of age or a person with a developmental disability described in subsection (2) of this section is called to give testimony, the attorney or party who plans to call the witness must notify the court at least seven days before the trial or proceeding of any special accommodations needed by the witness. Upon receiving the notice, the court shall order such accommodations as are appropriate under the circumstances considering the age or disability of the witness. Accommodations ordered by the court may include:

Â Â Â Â Â  (a) Break periods during the proceedings for the benefit of the witness.

Â Â Â Â Â  (b) Designation of a waiting area appropriate to the special needs of the witness.

Â Â Â Â Â  (c) Conducting proceedings in clothing other than judicial robes.

Â Â Â Â Â  (d) Relaxing the formalities of the proceedings.

Â Â Â Â Â  (e) Adjusting the layout of the courtroom for the comfort of the witness.

Â Â Â Â Â  (f) Conducting the proceedings outside of the normal courtroom.

Â Â Â Â Â  (2) For the purposes of this section, Âdevelopmental disabilityÂ means a disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

Â Â Â Â Â  (a) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

Â Â Â Â Â  (b) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period. [1995 c.804 Â§1]

Â Â Â Â Â  Note: 44.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

POLICE OFFICERS AS WITNESSES

Â Â Â Â Â  44.550 Definitions for ORS 44.550 to 44.566. As used in ORS 44.550 to 44.566:

Â Â Â Â Â  (1) ÂCivil caseÂ means any proceeding other than a criminal prosecution.

Â Â Â Â Â  (2) ÂLaw enforcement unitÂ means the police department of a city or the sheriffÂs department or other police organization of a county.

Â Â Â Â Â  (3) ÂPolice officerÂ means an officer or member of a law enforcement unit who is employed full-time as a peace officer by the city or county and who is responsible for enforcing the criminal laws of this state.

Â Â Â Â Â  (4) ÂTribunalÂ means any person or body before which attendance of witnesses may be required by subpoena, including an arbitrator in arbitration proceedings. [1991 c.550 Â§1]

Â Â Â Â Â  Note: 44.550 to 44.566 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  44.552 Method of subpoenaing police officer; subpoena to reflect whether expert opinion to be asked. (1) Whenever a police officer is called as an expert witness in a civil case by a party by whom the officer is not employed, a subpoena requiring attendance may be served by delivering a copy either to the officer personally or to the officerÂs immediate superior.

Â Â Â Â Â  (2) Any person causing a subpoena to be issued to compel the attendance of a police officer before a tribunal shall indicate on the face of that subpoena whether the person or the personÂs representative intends to ask the expert opinion of the officer as to any aspect of the proceedings. A police officer shall not be required by a tribunal to give the officerÂs expert opinion on any matter before the tribunal unless the subpoena compelling the officerÂs presence indicates that the officerÂs expert opinion will be asked. [1991 c.550 Â§2]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.554 Payment of police officer subpoenaed as expert witness; obligation of party to reimburse law enforcement agency; method of payment. (1) Any police officer who is obliged by a subpoena issued pursuant to ORS 44.552 (2) to attend as an expert witness shall receive the salary or other compensation to which the officer is normally entitled from the law enforcement unit by which the officer is employed during the time that the officer travels to and from the place where the court or other tribunal is located and while the officer is required to remain at that place pursuant to such subpoena. The officer shall also receive from the law enforcement unit by which the officer is employed the actual necessary and reasonable traveling expenses incurred in complying with the subpoena.

Â Â Â Â Â  (2) The party at whose request a subpoena is issued pursuant to ORS 44.552 (2) compelling the attendance of a police officer as an expert witness shall reimburse the law enforcement unit by which the officer is employed for the full cost to the law enforcement unit incurred in reimbursing the officer as provided in subsection (1) of this section for each day that the officer is required to remain in attendance pursuant to the subpoena. The amount of $160 shall be tendered with any subpoena issued under ORS 44.552 (2) to compel the attendance of a police officer as an expert witness for each day that the officer is required to remain in attendance pursuant to the subpoena. If the person causing the issuance of a subpoena requiring the expert opinion of a police officer makes arrangements with the officer and with the tribunal prior to the issuance of the subpoena to take the testimony of the officer by telephone, and testimony by telephone is otherwise allowed by the Oregon Rules of Civil Procedure, the amount of $80 shall be tendered with the subpoena for each day that the officer is required to testify pursuant to the subpoena.

Â Â Â Â Â  (3) If the actual expenses should later prove to be less than the amount tendered, the excess of the amount tendered shall be refunded.

Â Â Â Â Â  (4) If the actual expenses should later prove to be more than the amount tendered, the difference shall be paid to the law enforcement unit by which the officer is employed by the party at whose request the subpoena is issued. However, no additional amounts shall be due unless, within seven days after the final day on which the officer appears in the proceedings, the law enforcement unit mails a statement to the party or to the partyÂs attorney reflecting the additional amounts due.

Â Â Â Â Â  (5) If a court or tribunal continues a proceeding on its own motion, no additional expert witness fee may be required prior to the issuance of a subpoena or the making of an order directing the officer to appear on the date to which the proceeding is continued. [1991 c.550 Â§3]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.556 Prepayment of expenses in certain cases required. A police officer who is called as an expert witness in a civil case may demand the payment specified in ORS 44.554 (2) for one day, in advance, and when so demanded shall not be compelled to attend until the payment is tendered. [1991 c.550 Â§4]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.558 Payment for additional attendance beyond first day required in advance. A police officer shall not be ordered to return by the court or tribunal for subsequent proceedings beyond the day stated in the subpoena requiring the officer to give the officerÂs expert opinion referred to in ORS 44.552 (2) or the day upon which the officer appeared under ORS 44.562 (2), unless the party at whose request the subpoena was issued, or the party at whose request the officer is ordered to return, shall first tender to the officer the same sum required to be tendered with a subpoena in the first instance. [1991 c.550 Â§5]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.560 Application to subpoenas for depositions. ORS 44.552, 44.554 and 44.558 apply to subpoenas issued for the taking of depositions of police officers. [1991 c.550 Â§6]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.562 Party and police officer may agree to modify time of appearance. A police officer who has been subpoenaed under ORS 44.552 and 44.560 for the purpose of giving the officerÂs expert opinion, in lieu of attendance at the time specified in the subpoena, may agree with the party at whose request the subpoena was issued to appear at another time or pursuant to such notice as may be agreed upon. [1991 c.550 Â§7]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.564 Right of action to recover payment due. Whenever a police officer appears as an expert witness under ORS 44.550 to 44.566 and reimbursement is not made as provided for in ORS 44.550 to 44.566, the law enforcement unit by which the officer is employed shall have standing to bring an action in order to recover such funds. [1991 c.550 Â§8]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.566 Provisions not applicable if public body a party. ORS 44.550 to 44.566 shall not apply to any proceeding in which a public body is a party. For the purposes of this section, Âpublic bodyÂ has the meaning given in ORS 30.260. [1991 c.550 Â§9]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.610 [1973 c.136 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.620 [1973 c.136 Â§Â§2,3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.630 [1973 c.136 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.640 [1973 c.136 Â§5; repealed by 1979 c.284 Â§199]

_______________



Chapter 45

Chapter 45 Â Testimony Generally

2005 EDITION

TESTIMONY GENERALLY

EVIDENCE AND WITNESSES

MODES OF TAKING TESTIMONY

45.010Â Â Â Â Â Â  Modes of testimony

45.020Â Â Â Â Â Â  Affidavit described

45.040Â Â Â Â Â Â  Oral examination described

AFFIDAVITS AND DECLARATIONS IN SUPPORT OF PROVISIONAL REMEDIES

45.130Â Â Â Â Â Â  Production of affiant or declarant for cross-examination

DEPOSITIONS

(Taking of Deposition)

45.132Â Â Â Â Â Â  Definition for ORS 45.135, 45.138 and 45.142

45.135Â Â Â Â Â Â  Who may not report deposition in civil action

45.138Â Â Â Â Â Â  Duties of person recording or reporting deposition

45.142Â Â Â Â Â Â  Recording or reporting services provided under contract; required disclosures; objection to reporter

(Use of Deposition)

45.250Â Â Â Â Â Â  Use of deposition

45.260Â Â Â Â Â Â  Introduction, or exclusion, of part of deposition

45.270Â Â Â Â Â Â  Use of deposition in same or other proceedings

INTERPRETERS

45.272Â Â Â Â Â Â  Definitions for ORS 45.272 to 45.297

45.273Â Â Â Â Â Â  Policy

45.275Â Â Â Â Â Â  Appointment of interpreter for non-English-speaking party or witness; substitution; payment of costs

45.285Â Â Â Â Â Â  Appointment of interpreter for disabled party or witness; provision of assistive communication device

45.288Â Â Â Â Â Â  Appointment of certified interpreter required; exceptions; disqualifications; code of professional responsibility

45.291Â Â Â Â Â Â  Certification program; establishment by State Court Administrator; rules

45.292Â Â Â Â Â Â  Certification required for use of title or designation Âcertified court interpreterÂ or Âcourt certified interpreterÂ

45.294Â Â Â Â Â Â  Court Interpreter and Shorthand Reporter Certification Account; sources; uses

45.297Â Â Â Â Â Â  Authority to enter into service contracts

TELEPHONE TESTIMONY

45.400Â Â Â Â Â Â  Telephone testimony; when authorized; notice; payment of costs

PENALTIES

45.900Â Â Â Â Â Â  Penalties for violation of ORS 45.135 or 45.138

MODES OF TAKING TESTIMONY

Â Â Â Â Â  45.010 Modes of testimony. The testimony of a witness is taken by six modes:

Â Â Â Â Â  (1) Affidavit.

Â Â Â Â Â  (2) Deposition.

Â Â Â Â Â  (3) Oral examination.

Â Â Â Â Â  (4) Telephone examination under ORS 45.400.

Â Â Â Â Â  (5) Examination before a grand jury by means of simultaneous television transmission under ORS 132.320.

Â Â Â Â Â  (6) Declaration under penalty of perjury, as described in ORCP 1 E. [Amended by 1993 c.425 Â§2; 1995 c.126 Â§3; 2003 c.194 Â§2]

Â Â Â Â Â  45.020 Affidavit described. An affidavit is a written declaration under oath, made without notice to the adverse party.

Â Â Â Â Â  45.030 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.040 Oral examination described. An oral examination is an examination in the presence of the jury or tribunal which is to decide the fact, or act upon it, the testimony being heard by the jury or tribunal from the mouth of the witness.

Â Â Â Â Â  45.050 [Amended by 1961 c.461 Â§1; 1979 c.284 Â§82; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  45.110 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.120 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.125 [Formerly 45.180; repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 45.125)]

AFFIDAVITS AND DECLARATIONS IN SUPPORT OF PROVISIONAL REMEDIES

Â Â Â Â Â  45.130 Production of affiant or declarant for cross-examination. Whenever a provisional remedy has been allowed upon affidavit or declaration under penalty of perjury as described in ORCP 1 E, the party against whom it is allowed may serve upon the party by whom it was obtained a notice, requiring the affiant or declarant to be produced for cross-examination before a named officer authorized to administer oaths. Thereupon the party to whom the remedy was allowed shall lose the benefit of the affidavit or declaration and all proceedings founded thereon, unless within eight days, or such other time as the court or judge may direct, upon a previous notice to the adversary of at least three days, the party produces the affiant or declarant for examination before the officer mentioned in the notice, or some other of like authority, provided for in the order of the court or judge. Upon production, the affiant or declarant may be examined by either party, but a party is not obliged to make this production of an affiant or a declarant except within the county where the provisional remedy was allowed. [Amended by 2003 c.194 Â§3]

DEPOSITIONS

(Taking of Deposition)

Â Â Â Â Â  45.132 Definition for ORS 45.135, 45.138 and 45.142. As used in ORS 45.135, 45.138 and 45.142, ÂdepositionÂ means the taking of testimony for discovery, the taking of testimony for perpetuation of the testimony and the taking of testimony in arbitration proceedings. [1999 c.942 Â§5]

Â Â Â Â Â  45.135 Who may not report deposition in civil action. (1) A deposition in a civil action may not be stenographically reported by:

Â Â Â Â Â  (a) A party in the action;

Â Â Â Â Â  (b) A person with a financial interest in the outcome of the action;

Â Â Â Â Â  (c) An attorney for a party in the action;

Â Â Â Â Â  (d) An attorney for a person with a financial interest in the outcome of the action;

Â Â Â Â Â  (e) An employee of a party in the action;

Â Â Â Â Â  (f) An employee of an attorney for a party in the action;

Â Â Â Â Â  (g) An employee of a person with a financial interest in the outcome of the action;

Â Â Â Â Â  (h) An employee of an attorney for a person with a financial interest in the outcome of the action; or

Â Â Â Â Â  (i) A person related, by affinity or consanguinity within the third degree, to a party in the action or to a person with a financial interest in the outcome of the action.

Â Â Â Â Â  (2) Any deposition recorded or reported by a person in violation of this section may not be introduced in evidence or used for any other purpose in a civil action. [1999 c.942 Â§1]

Â Â Â Â Â  45.138 Duties of person recording or reporting deposition. (1) A person recording or reporting a deposition is personally responsible for the accurate and complete recording or reporting of the deposition. No person who employs or otherwise engages a person to record or report a deposition may modify or attempt to modify the record or report of the deposition, except to the extent allowed for the correction of errors in the record or report.

Â Â Â Â Â  (2) Any person employed or otherwise engaged to record or report a deposition must provide equal services, and charge equal fee rates, to all parties and attorneys in the proceeding. A person employed or otherwise engaged to record or report a deposition must distribute copies of the record or report at the same time to all parties and attorneys who are entitled to receive a copy. In addition, a person employed or otherwise engaged to record or report a deposition must:

Â Â Â Â Â  (a) Disclose the fee rates of the person for services, transcripts and copies to the attorneys identified in the proceeding and to any party who is not represented by an attorney and who is identified in the proceeding; or

Â Â Â Â Â  (b) Provide a complete, individual accounting of all appearance fees, transcript fees and any other fees charged for services rendered in the proceeding. [1999 c.942 Â§2]

Â Â Â Â Â  45.140 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.142 Recording or reporting services provided under contract; required disclosures; objection to reporter. (1) Before recording or reporting a deposition, the person recording or reporting the deposition must disclose if the person has a contract to provide reporting services for depositions on a full-time or part-time basis for any of the following persons:

Â Â Â Â Â  (a) A party in the action;

Â Â Â Â Â  (b) A person with a financial interest in the outcome of the action;

Â Â Â Â Â  (c) An attorney for a party in the action; or

Â Â Â Â Â  (d) An attorney for a person with a financial interest in the outcome of the action.

Â Â Â Â Â  (2) If the person recording or reporting a deposition has a contract to provide reporting services for depositions on a full-time or part-time basis for any of the persons specified in subsection (1) of this section, any party to the action may object to the person employed for the purpose of recording or reporting the deposition. Upon objection, the parties shall attempt to agree upon a different person who shall record or report the deposition. If the parties cannot reach agreement, any of the parties may move the court to appoint an independent person who shall record or report the deposition.

Â Â Â Â Â  (3) A party that objects to a person employed for the purpose of recording or reporting a deposition in the manner provided by this section is not subject to any penalty or sanction for making the objection and is not required to pay any fee of the person objected to.

Â Â Â Â Â  (4) This section does not apply to contracts for reporting services for a single deposition, case or incident.

Â Â Â Â Â  (5) This section does not apply to a person who records or reports depositions for a public body, as defined in ORS 30.260, or for a federal agency or any instrumentality of the federal government. [1999 c.942 Â§4]

Â Â Â Â Â  45.150 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.151 [1955 c.611 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.160 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.161 [1955 c.611 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.170 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.171 [1955 c.611 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.180 [Renumbered 45.125]

Â Â Â Â Â  45.181 [1955 c.611 Â§5; repealed by 1977 c.358 Â§12]

Â Â Â Â Â  45.185 [1959 c.354 Â§1; 1977 c.358 Â§6; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.190 [1955 c.611 Â§6; 1977 c.358 Â§7; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.200 [1955 c.611 Â§7; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.210 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.220 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.230 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.240 [Repealed by 1979 c.284 Â§199]

(Use of Deposition)

Â Â Â Â Â  45.250 Use of deposition. (1) At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence, may be used against any party who was present or represented at the taking of the deposition or who had due notice thereof, in accordance with any of the following provisions of this subsection:

Â Â Â Â Â  (a) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness.

Â Â Â Â Â  (b) The deposition of a party, or of anyone who at the time of taking the deposition was an officer, director or managing agent of a public or private corporation, partnership or association which is a party, may be used by an adverse party for any purpose.

Â Â Â Â Â  (2) At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence, may be used against any party for any purpose, if the party was present or represented at the taking of the deposition or had due notice thereof, and if the court finds that:

Â Â Â Â Â  (a) The witness is dead; or

Â Â Â Â Â  (b) The witness is unable to attend or testify because of age, sickness, infirmity or imprisonment; or

Â Â Â Â Â  (c) The party offering the deposition has been unable to procure the attendance of the witness by subpoena; or

Â Â Â Â Â  (d) Upon application and notice, such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used; or

Â Â Â Â Â  (e) The deposition was taken in the same proceeding pursuant to ORCP 39 I.

Â Â Â Â Â  (3) For the purpose of subsection (2)(c) of this section, the failure of a party to serve a witness at the time of deposition with a subpoena that requires the appearance of the witness at trial or other hearing does not constitute sufficient grounds to deny the use of the deposition of that witness at the trial or other hearing without further showing of a lack of diligence on the part of the party offering the deposition. [1955 c.611 Â§Â§8,9; 1979 c.284 Â§83; 1987 c.275 Â§1; 1989 c.980 Â§4; 2001 c.234 Â§1]

Â Â Â Â Â  45.260 Introduction, or exclusion, of part of deposition. If only part of a deposition is offered in evidence by a party, an adverse party may require the party to introduce all of it which is relevant to the part introduced and any party may introduce any other parts, so far as admissible under the rules of evidence. When any portion of a deposition is excluded from a case, so much of the adverse examination as relates thereto is excluded also. [1955 c.611 Â§10]

Â Â Â Â Â  45.270 Use of deposition in same or other proceedings. Substitution of parties shall not affect the right to use the depositions previously taken; and when an action, suit or proceeding has been dismissed and another action, suit or proceeding involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, any deposition lawfully taken and duly filed in the former action, suit or proceeding may be used in the latter as if originally taken therefor, and is then to be deemed the evidence of the party reading it. [1955 c.611 Â§11]

INTERPRETERS

Â Â Â Â Â  45.272 Definitions for ORS 45.272 to 45.297. As used in ORS 45.272 to 45.297:

Â Â Â Â Â  (1) ÂAdjudicatory proceedingÂ means:

Â Â Â Â Â  (a) Any contested case hearing conducted under ORS chapter 183; or

Â Â Â Â Â  (b) Any hearing conducted by an agency in which the individual legal rights, duties or privileges of specific parties are determined if that determination is subject to judicial review by a circuit court or by the Court of Appeals.

Â Â Â Â Â  (2) ÂAgencyÂ has that meaning given in ORS 183.310. [1999 c.1041 Â§3]

Â Â Â Â Â  45.273 Policy. (1) It is declared to be the policy of this state to secure the constitutional rights and other rights of persons who are unable to readily understand or communicate in the English language because of a non-English-speaking cultural background or a disability, and who as a result cannot be fully protected in administrative and court proceedings unless qualified interpreters are available to provide assistance.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly in passing ORS 45.272 to 45.297 to provide a procedure for the qualification and use of court interpreters. Nothing in ORS 45.272 to 45.297 abridges the rights or obligations of parties under other laws or court rules. [1993 c.687 Â§1; 1999 c.1041 Â§1]

Â Â Â Â Â  45.275 Appointment of interpreter for non-English-speaking party or witness; substitution; payment of costs. (1) The court shall appoint a qualified interpreter in a civil or criminal proceeding, and a hearing officer or the designee of a hearing officer shall appoint a qualified interpreter in an adjudicatory proceeding, whenever it is necessary:

Â Â Â Â Â  (a) To interpret the proceedings to a non-English-speaking party;

Â Â Â Â Â  (b) To interpret the testimony of a non-English-speaking party or witness; or

Â Â Â Â Â  (c) To assist the court, agency or hearing officer in performing the duties and responsibilities of the court, agency or hearing officer.

Â Â Â Â Â  (2) No fee shall be charged to any person for the appointment of an interpreter to interpret testimony of a non-English-speaking party or witness, or to assist the court, agency or hearing officer in performing the duties and responsibilities of the court, agency or hearing officer. No fee shall be charged to a non-English-speaking party who is unable to pay for the appointment of an interpreter to interpret the proceedings to the non-English-speaking party. No fee shall be charged to any person for the appointment of an interpreter if appointment is made to determine whether the person is unable to pay or non-English-speaking for the purposes of this section.

Â Â Â Â Â  (3) A non-English-speaking party shall be considered unable to pay for an interpreter for the purposes of this section if:

Â Â Â Â Â  (a) The party makes a verified statement and provides other information in writing under oath showing financial inability to pay for a qualified interpreter, and provides any other information required by the court or agency concerning the inability to pay for such an interpreter; and

Â Â Â Â Â  (b) It appears to the court or agency that the party is in fact unable to pay for a qualified interpreter.

Â Â Â Â Â  (4) Fair compensation for the services of an interpreter appointed under this section shall be paid:

Â Â Â Â Â  (a) By the county, subject to the approval of the terms of the contract by the governing body of the county, in a proceeding in a county or justice court.

Â Â Â Â Â  (b) By the city, subject to the approval of the terms of the contract by the governing body of the city, in a proceeding in a municipal court.

Â Â Â Â Â  (c) By the state in a proceeding in a circuit court. Amounts payable by the state shall be from funds available to the court other than the Public Defense Services Account established by ORS 151.225, except that fees of an interpreter necessary for the purpose of communication between appointed counsel and a client or witness in a criminal case shall be payable from that account.

Â Â Â Â Â  (d) By the agency in an adjudicatory proceeding.

Â Â Â Â Â  (5) If a party or witness is dissatisfied with the interpreter appointed by the court, the hearing officer or the designee of the hearing officer, the party or witness may request the appointment of a different certified interpreter. A request under this subsection must be made in a manner consistent with the policies and notice requirements of the court or agency relating to the appointment and scheduling of interpreters. If the substitution of another interpreter will delay the proceeding, the person making the request must show good cause for the substitution. Any party may object to use of any interpreter for good cause. Unless the court, hearing officer or the designee of the hearing officer has appointed a different interpreter for cause, the party using any interpreter other than the interpreter originally appointed by the court, hearing officer or the designee of the hearing officer shall bear any additional costs beyond the amount required to pay the original interpreter.

Â Â Â Â Â  (6) A judge or hearing officer, on the judgeÂs or hearing officerÂs own motion, may substitute a different interpreter for the interpreter initially appointed in a proceeding. A judge or hearing officer may make a substitution under this subsection at any time and for any reason.

Â Â Â Â Â  (7) A court may allow as costs reasonable expenses incurred by a party in employing the services of an interpreter in civil proceedings in the manner provided by ORCP 68.

Â Â Â Â Â  (8) A court, a hearing officer or the designee of a hearing officer shall require any person serving as an interpreter for the court or agency to state the personÂs name on the record and whether the person is certified under ORS 45.291. If the person is certified under ORS 45.291, the interpreter need not make the oath or affirmation required by ORS 40.325 or submit the interpreterÂs qualifications on the record. If the person is not certified under ORS 45.291, the interpreter must make the oath or affirmation required by ORS 40.325 and submit the interpreterÂs qualifications on the record.

Â Â Â Â Â  (9) For the purposes of this section:

Â Â Â Â Â  (a) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (b) ÂNon-English-speaking personÂ means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate effectively in the proceedings.

Â Â Â Â Â  (c) ÂQualified interpreterÂ means a person who is readily able to communicate with the non-English-speaking person and who can orally transfer the meaning of statements to and from English and the language spoken by the non-English-speaking person. A qualified interpreter must be able to interpret in a manner that conserves the meaning, tone, level, style and register of the original statement, without additions or omissions. ÂQualified interpreterÂ does not include any person who is unable to interpret the dialect, slang or specialized vocabulary used by the party or witness. [1991 c.750 Â§2; 1993 c.687 Â§8; 1995 c.273 Â§16; 1997 c.872 Â§18; 1999 c.1041 Â§4; 2001 c.242 Â§1; 2001 c.962 Â§Â§65,66; 2003 c.75 Â§Â§77,78; 2005 c.385 Â§2]

Â Â Â Â Â  45.280 [1955 c.611 Â§12; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.285 Appointment of interpreter for disabled party or witness; provision of assistive communication device. (1) In any civil action, adjudicatory proceeding or criminal proceeding, including a court-ordered deposition if no other person is responsible for providing an interpreter, in which a disabled person is a party or witness, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter and make available appropriate assistive communication devices whenever it is necessary to interpret the proceedings to the disabled person, or to interpret the testimony of the disabled person.

Â Â Â Â Â  (2) No fee shall be charged to the disabled person for the appointment of an interpreter or use of an assistive communication device under this section. No fee shall be charged to any person for the appointment of an interpreter or the use of an assistive communication device if appointment or use is made to determine whether the person is disabled for the purposes of this section.

Â Â Â Â Â  (3) Fair compensation for the services of an interpreter or the cost of an assistive communication device under this section shall be paid:

Â Â Â Â Â  (a) By the county, subject to the approval of the terms of the contract by the governing body of the county, in a proceeding in a county or justice court.

Â Â Â Â Â  (b) By the city, subject to the approval of the terms of the contract by the governing body of the city, in a proceeding in a municipal court.

Â Â Â Â Â  (c) By the state in a proceeding in a circuit court. Amounts payable by the state shall be from funds available to the court other than the Public Defense Services Account established by ORS 151.225, except that fees of an interpreter necessary for the purpose of communication between appointed counsel and a client or witness in a criminal case shall be payable from that account.

Â Â Â Â Â  (d) By the agency in an adjudicatory proceeding.

Â Â Â Â Â  (4) For the purposes of this section:

Â Â Â Â Â  (a) ÂAssistive communication deviceÂ means any equipment designed to facilitate communication by a disabled person.

Â Â Â Â Â  (b) ÂDisabled personÂ means a person who cannot readily understand the proceedings because of deafness or a physical hearing impairment, or cannot communicate in the proceedings because of a physical speaking impairment.

Â Â Â Â Â  (c) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (d) ÂQualified interpreterÂ means a person who is readily able to communicate with the disabled person, interpret the proceedings and accurately repeat and interpret the statements of the disabled person to the court. [1991 c.750 Â§1; 1993 c.687 Â§6; 1999 c.1041 Â§5; 2001 c.962 Â§Â§67,68; 2003 c.75 Â§Â§79,80]

Â Â Â Â Â  45.288 Appointment of certified interpreter required; exceptions; disqualifications; code of professional responsibility. (1) Except as provided by this section, whenever a court is required to appoint an interpreter for any person in a proceeding before the court, or whenever a hearing officer is required to appoint an interpreter in an adjudicatory proceeding, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter who has been certified under ORS 45.291. If no certified interpreter is available, able or willing to serve, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter. Upon request of a party or witness, the court, hearing officer or designee of the hearing officer, in the discretion of the court, hearing officer or the designee of the hearing officer, may appoint a qualified interpreter to act as an interpreter in lieu of a certified interpreter in any case or adjudicatory proceeding.

Â Â Â Â Â  (2) The requirements of this section apply to appointments of interpreters for disabled persons, as defined in ORS 45.285, and for non-English-speaking persons, as defined in ORS 45.275.

Â Â Â Â Â  (3) The court, hearing officer or the designee of the hearing officer may not appoint any person under ORS 45.272 to 45.297 or 132.090 if:

Â Â Â Â Â  (a) The person has a conflict of interest with any of the parties or witnesses in the proceeding;

Â Â Â Â Â  (b) The person is unable to understand the judge, hearing officer, party or witness, or cannot be understood by the judge, hearing officer, party or witness; or

Â Â Â Â Â  (c) The person is unable to work cooperatively with the judge of the court, the hearing officer, the person in need of an interpreter or the counsel for that person.

Â Â Â Â Â  (4) The Supreme Court shall adopt a code of professional responsibility for interpreters. The code is binding on all interpreters who provide interpreter services in the courts or in adjudicatory proceedings before agencies.

Â Â Â Â Â  (5) For the purposes of this section:

Â Â Â Â Â  (a) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (b) ÂQualified interpreterÂ means a person who meets the requirements of ORS 45.285 for a disabled person, or a person who meets the requirements of ORS 45.275 for a non-English-speaking person. [1993 c.687 Â§2; 1999 c.1041 Â§6; 2001 c.242 Â§2; 2001 c.243 Â§2; 2003 c.75 Â§81]

Â Â Â Â Â  45.291 Certification program; establishment by State Court Administrator; rules. (1) Subject to the availability of funding, the State Court Administrator shall establish a program for the certification of court interpreters. The program shall be established by rules adopted pursuant to ORS 1.002 and shall include, but not be limited to, provisions for:

Â Â Â Â Â  (a) Prescribing the form and content of applications for certification;

Â Â Â Â Â  (b) Prescribing and collecting reasonable fees for the application, examination, certification and renewal of certification for court interpreters;

Â Â Â Â Â  (c) Establishing categories of certificates based on the nature of the interpreter services to be provided, including categories for interpreters for disabled persons, as defined in ORS 45.285, and for interpreters for non-English-speaking persons, as defined in ORS 45.275;

Â Â Â Â Â  (d) Establishing minimum competency requirements for court interpreters in the various categories of certification;

Â Â Â Â Â  (e) Establishing teaching programs designed to educate court interpreters in ethical, substantive and procedural legal issues;

Â Â Â Â Â  (f) Prescribing the form of and administering examinations for the purpose of testing court interpreters for competency and ethics;

Â Â Â Â Â  (g) Establishing grounds for renewal, suspension or cancellation of certificates;

Â Â Â Â Â  (h) Establishing a process for receiving comments and input into the policy and procedures of the certification program;

Â Â Â Â Â  (i) Establishing a process for receiving comments and input on compliance with ORS 45.272 to 45.297;

Â Â Â Â Â  (j) Establishing a process for receiving comments and input on compliance with the code of professional responsibility adopted under ORS 45.288; and

Â Â Â Â Â  (k) Establishing a process by which an adversely affected interpreter may seek review of any decision made by the State Court Administrator on renewal, suspension or cancellation of a certificate.

Â Â Â Â Â  (2) An interpreter may be certified in Oregon by the State Court Administrator upon satisfactory proof that the interpreter is certified in good standing by the federal courts or by a state having a certification program that is equivalent to the program established under this section. [1993 c.687 Â§3; 2001 c.242 Â§3]

Â Â Â Â Â  45.292 Certification required for use of title or designation Âcertified court interpreterÂ or Âcourt certified interpreter.Â (1) Except as provided in this section, a person may not assume or use the title or designation Âcertified court interpreterÂ or Âcourt certified interpreter,Â or any other title, designation, words, letters, abbreviation, sign or device tending to indicate that the person is certified for the purposes of providing interpreter services under ORS 45.272 to 45.297.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any person who:

Â Â Â Â Â  (a) Is certified under the program established under ORS 45.291;

Â Â Â Â Â  (b) Is certified as an interpreter by the federal courts; or

Â Â Â Â Â  (c) Is certified as an interpreter in another state that has a certification program that is equivalent to the program established under ORS 45.291. [1999 c.1041 Â§8]

Â Â Â Â Â  45.294 Court Interpreter and Shorthand Reporter Certification Account; sources; uses. (1) The Court Interpreter and Shorthand Reporter Certification Account is established as an account in the General Fund of the State Treasury. All moneys received by the State Court Administrator from fees imposed under ORS 8.445 and 45.291 shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the State Court Administrator to carry out the provisions of ORS 8.415 to 8.455 and 45.291.

Â Â Â Â Â  (2) The State Court Administrator may apply for and receive funds or grants from federal, state and private sources to be credited to the Court Interpreter and Shorthand Reporter Certification Account and used for the purposes specified in ORS 8.415 to 8.455 and 45.291. [1993 c.687 Â§4; 1995 c.386 Â§7]

Â Â Â Â Â  45.297 Authority to enter into service contracts. The State Court Administrator may enter into service contracts and may establish uniform policies and procedures, subject to the approval of the Chief Justice of the Supreme Court, governing the appointment, provision and payment of interpreters in proceedings before the circuit courts of the state, including the provision of interpreter services utilizing telecommunications methods. [1993 c.687 Â§5]

Â Â Â Â Â  45.310 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.320 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.325 [1955 c.611 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.330 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.340 [Amended by 1959 c.96 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.350 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.360 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.370 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.380 [Repealed by 1955 c.611 Â§13]

TELEPHONE TESTIMONY

Â Â Â Â Â  45.400 Telephone testimony; when authorized; notice; payment of costs. (1) Upon motion of any party and for good cause shown, the court may order that the testimony of the party or any witness for the moving party be taken by telephone or by other two-way electronic communication device in any civil proceeding or any proceeding under ORS chapter 419B.

Â Â Â Â Â  (2) A party filing a motion under this section must give written notice to all other parties to the proceeding at least 30 days before the trial or hearing at which the telephone testimony will be offered. The court may allow written notice less than 30 days before the trial or hearing for good cause shown.

Â Â Â Â Â  (3) Except as provided under subsection (4) of this section, the court shall allow telephone testimony under this section upon a showing of good cause. The court may not allow the use of telephone testimony in any case if:

Â Â Â Â Â  (a) The ability to evaluate the credibility and demeanor of a witness or party in person is critical to the outcome of the proceeding;

Â Â Â Â Â  (b) The issue or issues the witness or party will testify about are so determinative of the outcome that face-to-face cross-examination is necessary;

Â Â Â Â Â  (c) A perpetuation deposition under ORCP 39 I is a more practical means of presenting the testimony;

Â Â Â Â Â  (d) The exhibits or documents the witness or party will testify about are too voluminous to make telephone testimony practical;

Â Â Â Â Â  (e) Facilities that would permit the taking of telephone testimony are not available;

Â Â Â Â Â  (f) The failure of the witness or party to appear personally will result in substantial prejudice to a party to the proceeding; or

Â Â Â Â Â  (g) Other circumstances exist that require the personal appearance of a witness or party.

Â Â Â Â Â  (4) The court may not allow use of telephone testimony in a jury trial unless good cause is shown and there is a compelling need for the use of telephone testimony.

Â Â Â Â Â  (5) The court may not prohibit the use of telephone testimony solely by reason of the provisions of subsection (3)(e) of this section if the party filing the motion establishes that alternative procedures or technologies allow the taking of telephone testimony.

Â Â Â Â Â  (6) A party filing a motion for telephone testimony under this section must pay all costs of the telephone testimony, including the costs of alternative procedures or technologies used for the taking of telephone testimony. No part of those costs may be recovered by the party filing the motions as costs and disbursements in the proceeding.

Â Â Â Â Â  (7) Factors that a court may consider that would support a finding of good cause for the purpose of a motion under this section include:

Â Â Â Â Â  (a) The witness or party might be unavailable because of age, infirmity or mental or physical illness;

Â Â Â Â Â  (b) The party filing the motion seeks to take the telephone testimony of a witness whose attendance the party has been unable to secure by process or other reasonable means;

Â Â Â Â Â  (c) A personal appearance by the party or witness would be an undue hardship on the party or witness; or

Â Â Â Â Â  (d) Any other circumstances that constitute good cause.

Â Â Â Â Â  (8) This section does not apply to a workersÂ compensation hearing or to any other administrative proceeding.

Â Â Â Â Â  (9) For purposes of this section, Âtelephone testimonyÂ means testimony given by telephone or by any other two-way electronic communication device, including but not limited to satellite, cellular or other interactive communication device. [1993 c.425 Â§1; 2001 c.398 Â§1; 2003 c.262 Â§1]

Â Â Â Â Â  45.410 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.420 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.430 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.440 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.450 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.460 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.470 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.510 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.520 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.530 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.540 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.550 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.560 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.570 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.580 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.590 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.600 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.610 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.620 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.630 [Repealed by 1981 c.892 Â§98]

PENALTIES

Â Â Â Â Â  45.900 Penalties for violation of ORS 45.135 or 45.138. Violation of ORS 45.135 or 45.138 is a violation. A person violating ORS 45.135 or 45.138 is subject to a fine of up to $500. [1999 c.942 Â§3; 1999 c.1051 Â§322d]

Â Â Â Â Â  45.910 [1959 c.523 Â§Â§1,2,3; repealed by 1979 c.284 Â§199]

_______________



Chapter 46

Chapter 46 Â Small Claims Department of Circuit Court

2005 EDITION

TITLE 5

SMALL CLAIMS DEPARTMENT OF CIRCUIT COURT

ChapterÂ Â Â Â  46.Â Â Â Â Â Â  Small Claims Department of Circuit Court

_______________

Chapter 46 Â Small Claims Department of Circuit Court

2005 EDITION

SMALL CLAIMS DEPARTMENT OF CIRCUIT COURT

SMALL CLAIMS DEPARTMENT OF CIRCUIT COURT

46.405Â Â Â Â Â Â  Small claims department; jurisdiction

46.415Â Â Â Â Â Â  Circuit judges to sit in department; procedure

46.425Â Â Â Â Â Â  Commencement of actions; contents of claim

46.441Â Â Â Â Â Â  Explanation to plaintiff of how notice may be served

46.445Â Â Â Â Â Â  Notice of claim; content; service

46.455Â Â Â Â Â Â  Admission or denial of claim; request for jury trial

46.461Â Â Â Â Â Â  Counterclaims; fee; transfer of case to circuit court

46.465Â Â Â Â Â Â  Time and place of hearing; notice; procedure if right to jury trial asserted; attorney fees

46.475Â Â Â Â Â Â  Additional time for appearances; default and dismissal

46.485Â Â Â Â Â Â  Extent and effect of small claims judgment

46.488Â Â Â Â Â Â  Lien effect of small claims judgments

46.560Â Â Â Â Â Â  Where action to be commenced and tried

46.570Â Â Â Â Â Â  Fees

Â Â Â Â Â  46.010 [Amended by 1961 c.724 Â§16; 1965 c.510 Â§13; 1965 c.568 Â§1; 1967 c.575 Â§1; 1971 c.633 Â§4; 1973 c.645 Â§1; 1977 c.387 Â§1; 1981 c.759 Â§11; 1995 c.658 Â§36; renumbered 3.014 in 1997]

Â Â Â Â Â  46.019 [1975 c.327 Â§Â§2, 4; 1979 c.568 Â§1; 1983 c.763 Â§33; 1983 c.765 Â§1; 1987 c.762 Â§3; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.020 [Amended by 1957 c.405 Â§1; 1961 c.724 Â§17; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  46.025 [Amended by 1953 c.563 Â§7; 1957 c.726 Â§1; 1959 c.559 Â§3; 1961 c.724 Â§18; 1965 c.510 Â§14; 1965 c.568 Â§4; 1967 c.623 Â§1; 1969 c.333 Â§1; 1971 c.640 Â§3; 1975 c.327 Â§1; 1977 c.385 Â§1; 1979 c.568 Â§12; 1981 c.253 Â§1; 1981 c.759 Â§13; 1983 c.763 Â§34; 1989 c.1021 Â§5; 1991 c.458 Â§Â§3,7; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.026 [1961 c.724 Â§19; 1963 c.614 Â§1; 1995 c.712 Â§80; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.028 [1961 c.724 Â§20; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  46.030 [Amended by 1953 c.112 Â§2; 1979 c.568 Â§6; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.040 [Amended by 1963 c.513 Â§2; 1971 c.743 Â§311; 1973 c.645 Â§2; 1983 c.673 Â§1; 1995 c.16 Â§1; 1995 c.658 Â§38; renumbered 3.132 in 1997]

Â Â Â Â Â  46.045 [1971 c.633 Â§2; 1985 c.750 Â§1; 1995 c.658 Â§39; renumbered 3.136 in 1997]

Â Â Â Â Â  46.047 [1975 c.611 Â§15; 1995 c.658 Â§40; renumbered 3.134 in 1997]

Â Â Â Â Â  46.050 [Amended by 1957 c.405 Â§3; 1961 c.724 Â§21; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.060 [Amended by 1957 c.661 Â§1; 1965 c.495 Â§1; 1975 c.611 Â§18; 1983 c.149 Â§1; 1985 c.342 Â§1; 1985 c.496 Â§28; 1985 c.588 Â§3a; 1987 c.714 Â§8; 1989 c.839 Â§33; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.063 [1975 c.611 Â§10; repealed by 1987 c.714 Â§10]

Â Â Â Â Â  46.064 [1987 c.714 Â§2; 1995 c.664 Â§78; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.065 [1965 c.495 Â§3; repealed by 1975 c.611 Â§24]

Â Â Â Â Â  46.070 [Amended by 1965 c.495 Â§2; 1975 c.611 Â§19; 1985 c.240 Â§1; 1985 c.342 Â§2; 1985 c.496 Â§29; repealed by 1987 c.714 Â§10]

Â Â Â Â Â  46.075 [1965 c.495 Â§4; 1985 c.496 Â§30; 1985 c.540 Â§13; 1987 c.714 Â§3; 1991 c.790 Â§6; 1995 c.781 Â§33; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.080 [Amended by 1957 c.661 Â§2; 1981 c.898 Â§39; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.082 [1977 c.876 Â§5; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.084 [1977 c.876 Â§6; 1987 c.714 Â§7; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.090 [Amended by 1955 c.664 Â§1; 1957 c.661 Â§3; repealed by 1977 c.876 Â§12]

Â Â Â Â Â  46.092 [1955 c.540 Â§1; 1957 c.403 Â§1; 1965 c.510 Â§15; 1967 c.534 Â§12; 1969 c.591 Â§272; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.093 [1963 c.512 Â§2; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  46.094 [1955 c.540 Â§2; 1957 c.403 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.096 [1955 c.540 Â§3; 1957 c.403 Â§3; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.098 [1955 c.540 Â§4; 1957 c.403 Â§4; repealed by 1961 c.406 Â§2]

Â Â Â Â Â  46.099 [1961 c.406 Â§1; 1969 c.96 Â§1; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.100 [Amended by 1957 c.661 Â§4; 1969 c.438 Â§1; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.110 [Amended by 1967 c.391 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  46.120 [Amended by 1953 c.479 Â§4; 1973 c.827 Â§9; repealed by 1977 c.877 Â§17]

Â Â Â Â Â  46.130 [Amended by 1957 c.405 Â§4; 1961 c.724 Â§22; 1995 c.781 Â§34; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.140 [Repealed by 1961 c.468 Â§1 (46.141 enacted in lieu of 46.140)]

Â Â Â Â Â  46.141 [1961 c.468 Â§2 (enacted in lieu of 46.140); repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.150 [Amended by 1969 c.96 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.155 [1975 c.611 Â§Â§12,13,14; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  46.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  46.170 [Amended by 1953 c.398 Â§2; 1961 c.705 Â§1; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  46.175 [1961 c.705 Â§3; 1965 c.510 Â§16; 1971 c.628 Â§1; 1979 c.113 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.180 [Amended by 1957 c.594 Â§3; 1961 c.705 Â§2; 1965 c.510 Â§17; 1971 c.628 Â§2; 1977 c.519 Â§3; 1981 s.s. c.3 Â§61; 1985 c.496 Â§12; 1985 c.703 Â§21a; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.190 [Repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.200 [Amended by 1961 c.446 Â§2; 1969 c.96 Â§3; 1971 c.565 Â§16; repealed by 1975 c.611 Â§24]

Â Â Â Â Â  46.210 [Amended by 1955 c.459 Â§1; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.220 [Repealed by 1953 c.393 Â§3]

Â Â Â Â Â  46.221 [1953 c.393 Â§1; 1965 c.510 Â§18; 1965 c.619 Â§22; 1971 c.621 Â§8; 1973 c.381 Â§2; 1975 c.88 Â§6; 1975 c.327 Â§6; 1975 c.607 Â§11; 1977 c.875 Â§1; 1979 c.833 Â§12; 1981 c.898 Â§40; 1981 s.s. c.3 Â§92; 1981 s.s. c.3 Â§93; 1983 c.763 Â§41; 1985 c.342 Â§25; 1985 c.496 Â§8; 1987 c.725 Â§5; 1989 c.718 Â§17; 1991 c.538 Â§5; 1991 c.790 Â§5; 1995 c.273 Â§25; 1995 c.664 Â§79; 1997 c.801 Â§Â§30,30a; renumbered 46.570 in 1997]

Â Â Â Â Â  46.223 [1985 c.342 Â§29; 1995 c.658 Â§42; renumbered 21.385 in 1997]

Â Â Â Â Â  46.230 [Amended by 1965 c.510 Â§19; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  46.240 [Amended by 1961 c.563 Â§3; 1971 c.621 Â§9; repealed by 1973 c.381 Â§8]

Â Â Â Â Â  46.250 [Amended by 1975 c.611 Â§20; 1977 c.416 Â§7; 1979 c.562 Â§34; 1985 c.734 Â§16; 1997 c.389 Â§7; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.253 [1975 c.611 Â§5; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  46.255 [1975 c.611 Â§6; 1981 c.178 Â§3; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  46.260 [Amended by 1969 c.96 Â§4; repealed by 1977 c.290 Â§5]

Â Â Â Â Â  46.265 [1975 c.611 Â§7; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.270 [Amended by 1971 c.224 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.274 [1955 c.664 Â§2; 1965 c.619 Â§23; 1971 c.621 Â§10; 1975 c.607 Â§12; 1979 c.833 Â§13; 1981 c.835 Â§3; 1981 s.s. c.3 Â§32; 1985 c.540 Â§15; 1995 c.273 Â§14; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.275 [1977 c.876 Â§7; repealed by 1983 c.405 Â§5]

Â Â Â Â Â  46.276 [1955 c.664 Â§3; 1969 c.438 Â§2; 1987 c.586 Â§18; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.278 [1977 c.876 Â§8; 1987 c.586 Â§19; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.280 [Amended by 1973 c.484 Â§5; 1981 s.s. c.1 Â§11; 1983 c.763 Â§32; 1995 c.781 Â§35; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.290 [Repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.300 [1959 c.552 Â§11; 1971 c.718 Â§3; 1979 c.568 Â§7; repealed by 1983 c.763 Â§9]

Â Â Â Â Â  46.330 [1975 c.611 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.335 [1975 c.611 Â§3; 1977 c.876 Â§2; 1995 c.244 Â§7; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.340 [1975 c.611 Â§4; 1985 c.540 Â§16; 1995 c.244 Â§8; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.345 [1975 c.611 Â§Â§8,9; 1981 s.s. c.3 Â§33; 1985 c.496 Â§11; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.350 [1975 c.611 Â§11; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  46.405 Small claims department; jurisdiction. (1) Except as provided in subsection (6) of this section, each circuit court shall have a small claims department.

Â Â Â Â Â  (2) Except as provided in this section, all actions for the recovery of money, damages, specific personal property, or any penalty or forfeiture must be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $750.

Â Â Â Â Â  (3) Except as provided in this section and ORS 46.455 (2)(c), an action for the recovery of money, damages, specific personal property, or any penalty or forfeiture may be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $5,000.

Â Â Â Â Â  (4) Class actions may not be commenced and prosecuted in the small claims department.

Â Â Â Â Â  (5) Actions providing for statutory attorney fees in which the amount or value claimed does not exceed $750 may be commenced and prosecuted in the small claims department or may be commenced and prosecuted in the regular department of the circuit court. This subsection does not apply to an action based on contract for which attorney fees are authorized under ORS 20.082.

Â Â Â Â Â  (6) If a circuit court is located in the same city as a justice court, the circuit court need not have a small claims department if the circuit court and the justice court enter into an intergovernmental agreement that provides that only the justice court will operate a small claims department. If an intergovernmental agreement is entered into under this subsection, the agreement must establish appropriate procedures for referring small claims cases to the justice court. [1971 c.760 Â§2; 1973 c.812 Â§2; 1975 c.592 Â§1; 1979 c.567 Â§1; 1983 c.242 Â§1; 1985 c.367 Â§1; 1987 c.725 Â§1; 1995 c.227 Â§1; 1995 c.658 Â§43; 1997 c.378 Â§1; amendments by 1997 c.378 Â§2 repealed by 1999 c.84 Â§9; 1997 c.801 Â§78; 1999 c.84 Â§1; 1999 c.673 Â§1; 2001 c.542 Â§5]

Â Â Â Â Â  46.410 [Amended by 1959 c.326 Â§1; 1965 c.569 Â§1; 1969 c.683 Â§1; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.415 Circuit judges to sit in department; procedure. (1) The judges of a circuit court shall sit as judges of the small claims department.

Â Â Â Â Â  (2) No formal pleadings other than the claim shall be necessary.

Â Â Â Â Â  (3) The hearing and disposition of all cases shall be informal, the sole object being to dispense justice promptly and economically between the litigants. The parties shall have the privilege of offering evidence and testimony of witnesses at the hearing. The judge may informally consult witnesses or otherwise investigate the controversy and give judgment or make such orders as the judge deems to be right, just and equitable for the disposition of the controversy.

Â Â Â Â Â  (4) No attorney at law or person other than the plaintiff and defendant and their witnesses shall appear on behalf of any party in litigation in the small claims department without the consent of the judge of the court.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS 9.320, a corporation, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to any action in the small claims department and in any supplementary proceeding in aid of execution after entry of a small claims judgment.

Â Â Â Â Â  (6) Assigned claims may be prosecuted by an assignee in small claims department to the same extent they may be prosecuted in any other state court. [1971 c.760 Â§3; 1973 c.484 Â§6; 1981 s.s. c.1 Â§22; 1987 c.811 Â§1; 1993 c.282 Â§2; 1995 c.658 Â§44; 1997 c.808 Â§Â§6,7]

Â Â Â Â Â  46.420 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.425 Commencement of actions; contents of claim. (1) An action in the small claims department shall be commenced by the plaintiffÂs filing with the clerk of the court a verified claim in the form prescribed by the court, and by paying the fee prescribed by ORS 46.570 (1)(a) for each action filed.

Â Â Â Â Â  (2) The claim shall contain the name and address of the plaintiff and of the defendant, followed by a plain and simple statement of the claim, including the amount and the date the claim allegedly accrued. The claim shall include an affidavit signed by the plaintiff and stating that the plaintiff made a bona fide effort to collect the claim from the defendant before filing the claim with the clerk.

Â Â Â Â Â  (3) Except in actions arising under ORS chapter 90, the plaintiff must include in a claim all amounts claimed from the defendant arising out of a single transaction or occurrence. Any plaintiff alleging damages on a transaction requiring installment payments need only claim the installment payments due and owing as of the date of filing of the claim, and need not accelerate the remaining payments. The plaintiff may include in a claim all amounts claimed from a defendant on more than one transaction or occurrence if the total amount of the claim does not exceed $5,000.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a plaintiff bringing an action on assigned claims:

Â Â Â Â Â  (a) Need bring an action only on those claims that have been assigned as of the date the action is filed; and

Â Â Â Â Â  (b) May bring separate actions for each person assigning claims to the plaintiff. [1971 c.760 Â§4; 1977 c.875 Â§2; 1991 c.195 Â§1; 1995 c.658 Â§45; 1997 c.378 Â§4; amendments by 1997 c.378 Â§5 repealed by 1999 c.84 Â§9; 1997 c.801 Â§80; 1999 c.84 Â§2]

Â Â Â Â Â  46.430 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.435 [1971 c.760 Â§5; 1973 c.393 Â§2; 1977 c.875 Â§3; 1979 c.567 Â§2; repealed by 1979 c.833 Â§36]

Â Â Â Â Â  46.440 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.441 Explanation to plaintiff of how notice may be served. The small claims department of a circuit court shall provide to each plaintiff who files a claim with the department a written explanation of how notice may be served in actions in the department. [1977 c.875 Â§9; 1995 c.658 Â§46]

Â Â Â Â Â  46.445 Notice of claim; content; service. (1) Upon the filing of a claim in the small claims department of a circuit court, the clerk shall issue a notice in the form prescribed by the court.

Â Â Â Â Â  (2) The notice shall be directed to the defendant, naming the defendant, and shall contain a copy of the claim.

Â Â Â Â Â  (3) The notice and claim shall be served upon the defendant either in the manner provided for the service of summons and complaint in proceedings in the circuit courts or by certified mail, at the option of the plaintiff. If service by certified mail is attempted, the plaintiff shall mail the notice and claim by certified mail addressed to the defendant at the last-known mailing address of the defendant. The envelope shall be marked with the words ÂDeliver to Addressee OnlyÂ and ÂReturn Receipt Requested.Â The date of delivery appearing on the return receipt shall be prima facie evidence of the date on which the notice and claim was served upon the defendant. If service by certified mail is not successfully accomplished, the notice and claim shall be served in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

Â Â Â Â Â  (4) The notice shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!!

Â Â Â Â Â  Within 14 DAYS after receiving this notice you MUST do ONE of the following things:

Â Â Â Â Â  Pay the claim plus filing fees and service expenses paid by plaintiff OR

Â Â Â Â Â  Demand a hearing OR

Â Â Â Â Â  Demand a jury trial

Â Â Â Â Â  If you fail to do one of the above things within 14 DAYS after receiving this notice, then upon written request from the plaintiff the clerk of the court will enter a judgment against you for the amount claimed plus filing fees and service expenses paid by the plaintiff, plus a prevailing party fee.

Â Â Â Â Â  If you have questions about the small claims court filing procedures after reading this notice, you may contact the clerk of the court; however, the clerk cannot give you legal advice on the claim.

______________________________________________________________________________

[1971 c.760 Â§6; 1977 c.875 Â§4; 1977 c.877 Â§9a; 1989 c.741 Â§1; 1991 c.111 Â§4; 1991 c.195 Â§2; 1995 c.658 Â§47; 1997 c.872 Â§Â§8,9]

Â Â Â Â Â  46.450 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.455 Admission or denial of claim; request for jury trial. Within 14 days after the date of service of the notice and claim upon the defendant as provided in ORS 46.445:

Â Â Â Â Â  (1) If the defendant admits the claim, the defendant may settle it by:

Â Â Â Â Â  (a) Paying to the plaintiff the amount of the claim plus the amount of all filing fees and service expenses paid by the plaintiff and mailing proof of that payment to the court.

Â Â Â Â Â  (b) If the claim is for recovery of specific personal property, delivering the property to the plaintiff and paying to the plaintiff the amount of all filing fees and service expenses paid by the plaintiff and mailing proof of that delivery and payment to the court.

Â Â Â Â Â  (2) If the defendant denies the claim, the defendant:

Â Â Â Â Â  (a) May demand a hearing in the small claims department in a written request to the clerk in the form prescribed by the court, accompanied by payment of the defendantÂs fee prescribed; and

Â Â Â Â Â  (b) When demanding a hearing, may assert a counterclaim in the form provided by the court; or

Â Â Â Â Â  (c) If the amount or value claimed exceeds $750, has a constitutional right to a jury trial and may claim that right in a written request to the clerk in the form prescribed by the court, accompanied by payment of the appearance fee required from defendants in circuit court actions together with the amount of the circuit court jury trial fee for the first day of trial. The request shall designate a mailing address to which a summons and copy of the complaint may be served by mail. Thereafter, the plaintiffÂs claim will not be limited to the amount stated in the claim, though it must involve the same controversy. [1971 c.760 Â§7; 1973 c.654 Â§1; 1973 c.812 Â§3a; 1977 c.875 Â§5; 1977 c.877 Â§10a; 1981 s.s. c.3 Â§94; 1983 c.673 Â§2; 1985 c.496 Â§13; 1991 c.111 Â§5; 1991 c.195 Â§3; 1995 c.227 Â§2; 1995 c.455 Â§4; 1995 c.658 Â§48; 1997 c.46 Â§Â§6,7]

Â Â Â Â Â  46.458 [1995 c.455 Â§2; 1995 c.618 Â§15b; repealed by 1997 c.46 Â§1]

Â Â Â Â Â  46.460 [Amended by 1965 c.619 Â§24; 1969 c.683 Â§2; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.461 Counterclaims; fee; transfer of case to circuit court. (1) The defendant in an action in the small claims department may assert as a counterclaim any claim that, on the date of issuance of notice pursuant to ORS 46.445, the defendant may have against the plaintiff and that arises out of the same transaction or occurrence that is the subject matter of the claim filed by the plaintiff.

Â Â Â Â Â  (2) If the amount or value of the counterclaim exceeds $5,000, the court shall strike the counterclaim and proceed to hear and dispose of the case as though the counterclaim had not been asserted unless the defendant files with the counterclaim a motion requesting that the case be transferred from the small claims department to the circuit court. After the transfer the plaintiffÂs claim will not be limited to the amount stated in the claim filed with the small claims department, though it must involve the same controversy.

Â Â Â Â Â  (3)(a) If the amount or value of the counterclaim exceeds that specified in subsection (2) of this section, and the defendant files a motion requesting transfer as provided in subsection (2) of this section, the case shall be transferred to the circuit court. The clerk of the court shall notify the plaintiff and defendant, by mail, of the transfer. The notice to the plaintiff shall contain a copy of the counterclaim and shall instruct the plaintiff to file with the court and serve by mail on the defendant, within 20 days following the mailing of the notice, a reply to the counterclaim and, if the plaintiff proposes to increase the amount of the claim originally filed with the small claims department, an amended claim for the increased amount. Proof of service on the defendant of the plaintiffÂs reply and amended claim may be made by certificate of the plaintiff or plaintiffÂs attorney attached to the reply and amended claim filed with the court. The defendant is not required to answer an amended claim of the plaintiff.

Â Â Â Â Â  (b) Upon filing the motion requesting transfer, the defendant shall pay to the clerk of the court the transfer fee required by ORS 46.570 (1)(c) and an amount equal to the difference between the fee paid by the defendant as required by ORS 46.570 (1)(a) and the fee required of a defendant by ORS 21.110. Upon filing a reply to the counterclaim, the plaintiff shall pay to the clerk of the court an amount equal to the difference between the fee paid by the plaintiff as required by ORS 46.570 (1)(a) and the fee required of a plaintiff by ORS 21.110. [1977 c.875 Â§10; 1979 c.567 Â§3; 1983 c.242 Â§2; 1983 c.673 Â§5; 1985 c.367 Â§2; 1985 c.496 Â§31; 1987 c.714 Â§9; 1987 c.725 Â§2; 1991 c.790 Â§7; 1995 c.658 Â§49; 1997 c.378 Â§7; amendments by 1997 c.378 Â§8 repealed by 1999 c.84 Â§9; 1997 c.801 Â§82; 1999 c.84 Â§3]

Â Â Â Â Â  46.465 Time and place of hearing; notice; procedure if right to jury trial asserted; attorney fees. (1) If the defendant demands a hearing in the small claims department, under the direction of the court the clerk shall fix a day and time for the hearing and shall mail to the parties a notice of the hearing time in the form prescribed by the court, instructing them to bring witnesses, documents and other evidence pertinent to the controversy.

Â Â Â Â Â  (2) If the defendant asserts a counterclaim, the notice of the hearing time shall contain a copy of the counterclaim.

Â Â Â Â Â  (3)(a) If the defendant claims the right to a jury trial, the clerk shall notify the plaintiff by mail of the requirements of this paragraph. Within 20 days after the mailing of the notice, the plaintiff must file a formal complaint with the court and serve by mail a summons and copy of the complaint on the defendant at the designated address of the defendant. Proof of service must be filed by the plaintiff with the court. Proof of service may be made by filing a certificate of the plaintiff or the plaintiffÂs attorney with the complaint.

Â Â Â Â Â  (b) The plaintiffÂs claim in the formal complaint filed pursuant to this subsection is not limited to the amount stated in the claim filed in the small claims department, but the claim in the formal complaint must relate to the same controversy.

Â Â Â Â Â  (c) The defendant must file an appearance in the matter within 10 days after the date on which the summons and copy of the complaint would be delivered to the defendant in due course of mail. Thereafter the cause shall proceed as other causes in the court, and costs and disbursements shall be allowed and taxed. Fees not previously paid shall be charged and collected as provided for other cases tried in the circuit court, except that the appearance fee for the plaintiff shall be an amount equal to the difference between the fee paid by the plaintiff as required by ORS 46.570 and the fee required of the plaintiff under ORS 21.110.

Â Â Â Â Â  (4)(a) If the defendant claims the right to a jury trial and does not prevail in the action, the court shall award to the plaintiff reasonable attorney fees incurred by the plaintiff in the action. Unless attorney fees are otherwise provided for in the action by contract or statutory provision, attorney fees awarded under this paragraph may not exceed $1,000.

Â Â Â Â Â  (b) If the defendant asserts a counterclaim that requires transfer of the matter under the provisions of ORS 46.461, and the defendant does not prevail in the action, the court shall award to the plaintiff reasonable attorney fees incurred by the plaintiff in the action. [1971 c.760 Â§8; 1975 c.346 Â§1; 1983 c.673 Â§3; 1985 c.496 Â§14; 1991 c.790 Â§8; 1995 c.455 Â§5; 1995 c.618 Â§15a; 1997 c.46 Â§Â§9,10]

Â Â Â Â Â  46.470 [Amended by 1963 c.248 Â§1; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.475 Additional time for appearances; default and dismissal. (1) Upon written request, the court may extend to the parties additional time within which to make formal appearances required in the small claims department of a circuit court.

Â Â Â Â Â  (2) If the defendant fails to pay the claim, demand a hearing, or demand a jury trial and comply with ORS 46.465 (3)(c), upon written request from the plaintiff the clerk shall enter a judgment against the defendant for the relief claimed plus the amount of the small claims filing fees and service expenses paid by the plaintiff and the prevailing party fee provided by ORS 20.190.

Â Â Â Â Â  (3) If the plaintiff fails within the time provided to file a formal complaint pursuant to ORS 46.465 (3)(a), the clerk shall:

Â Â Â Â Â  (a) Dismiss the case without prejudice; and

Â Â Â Â Â  (b) If the defendant applies therefor in writing to the clerk not later than 30 days after the expiration of the time provided for the plaintiff to file a formal complaint, refund to the defendant the amount of the jury trial fee paid by the defendant under ORS 46.455 (2)(c).

Â Â Â Â Â  (4) If the defendant appears at the time set for hearing but no appearance is made by the plaintiff, the claim shall be dismissed with prejudice. If neither party appears, the claim shall be dismissed without prejudice.

Â Â Â Â Â  (5) Upon good cause shown within 60 days, the court may set aside a default judgment or dismissal and reset the claim for hearing. [1971 c.760 Â§9; 1977 c.875 Â§6; 1985 c.496 Â§15; 1991 c.111 Â§6; 1995 c.618 Â§Â§8,8a; 1995 c.658 Â§51; 1997 c.46 Â§Â§12,13; 1999 c.84 Â§10]

Â Â Â Â Â  46.480 [Amended by 1969 c.683 Â§3; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.485 Extent and effect of small claims judgment. (1) In addition to any other award, the prevailing party shall be entitled to a judgment for the small claims filing fees and service expenses paid by the party and the prevailing party fee provided for in ORS 20.190 (1)(c) or (2)(b). The prevailing party may also be awarded prevailing party fees under ORS 20.190 (3). The award shall be paid or the property delivered upon such terms and conditions as the judge may prescribe.

Â Â Â Â Â  (2) The court may allow to the defendant a setoff not to exceed the amount of plaintiffÂs claim, but in such case the court shall cause to be entered in the record the amount of the setoff allowed.

Â Â Â Â Â  (3) No attachment shall issue on any cause in the small claims department.

Â Â Â Â Â  (4) A judgment in the small claims department is conclusive upon the parties and no appeal may be taken from the judgment.

Â Â Â Â Â  (5) The clerk of the court shall keep a record of all actions, proceedings and judgments in the small claims department.

Â Â Â Â Â  (6) A judgment in the small claims department is a judgment of the circuit court. The clerk shall enter such judgment in the register of the circuit court in the manner provided by ORS 18.075. A judgment in the small claims department may create a lien as provided by ORS 46.488. Judgments that include money awards, as defined by ORS 18.005, are subject to ORS 18.042. [1971 c.760 Â§10; 1977 c.875 Â§7; 1985 c.540 Â§17; 1991 c.111 Â§7; 1995 c.618 Â§9; 1995 c.658 Â§52; 1997 c.801 Â§60; 1999 c.84 Â§8; 2003 c.576 Â§91]

Â Â Â Â Â  46.488 Lien effect of small claims judgments. (1) A judgment creditor may not create a judgment lien for a judgment entered in the small claims department of a circuit court if the money award is less than $10, exclusive of costs and disbursements. A judgment creditor may create a judgment lien for a judgment entered in the small claims department of a circuit court in an amount of $10 or more and less than $3,000, exclusive of costs and disbursements, only as provided in subsection (3) of this section.

Â Â Â Â Â  (2) If a judgment is rendered in the small claims department in an amount of $3,000 or more, the clerk shall note in the register of the circuit court that the judgment creates a judgment lien if the judgment otherwise complies with the requirements of ORS chapter 18 for creating a judgment lien. A judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152.

Â Â Â Â Â  (3) When a judgment is entered in the small claims department in an amount of $10 or more and less than $3,000, exclusive of costs or disbursements, a judgment creditor may at any time before expiration of judgment remedies for the judgment under ORS 18.180 create a judgment lien for the judgment by paying to the clerk of the court that entered the judgment the fees established by ORS 21.325 (1)(a) and (b) and requesting that the clerk of the court note in the register, and in the separate record maintained under ORS 18.075, that the judgment creates a judgment lien. Upon receipt of the fees and request for creating a judgment lien, the clerk shall note in the register that the judgment creates a judgment lien. Upon entry of the notation in the register, the judgment creates a lien as described in ORS 18.150, and a judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152. [1997 c.801 Â§57; 1997 c.801 Â§58; 1999 c.195 Â§3; 1999 c.1095 Â§12; 2003 c.576 Â§92; 2003 c.737 Â§77]

Â Â Â Â Â  Note: The amendments to 46.488 by section 78, chapter 737, Oregon Laws 2003, become operative January 1, 2007. See section 79, chapter 737, Oregon Laws 2003, as amended by section 90, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  46.488. (1) A judgment creditor may not create a judgment lien for a judgment entered in the small claims department of a circuit court if the money award is less than $10, exclusive of costs and disbursements. A judgment creditor may create a judgment lien for a judgment entered in the small claims department of a circuit court in an amount of $10 or more and less than $3,000, exclusive of costs and disbursements, only as provided in subsection (3) of this section.

Â Â Â Â Â  (2) If a judgment is rendered in the small claims department in an amount of $3,000 or more, the clerk shall note in the register of the circuit court that the judgment creates a judgment lien if the judgment otherwise complies with the requirements of ORS chapter 18 for creating a judgment lien. A judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152.

Â Â Â Â Â  (3) When a judgment is entered in the small claims department in an amount of $10 or more and less than $3,000, exclusive of costs or disbursements, a judgment creditor may at any time before expiration of judgment remedies for the judgment under ORS 18.180 create a judgment lien for the judgment by paying to the clerk of the court that entered the judgment the fees established by ORS 21.325 (1) and (2) and requesting that the clerk of the court note in the register, and in the separate record maintained under ORS 18.075, that the judgment creates a judgment lien. Upon receipt of the fees and request for creating a judgment lien, the clerk shall note in the register that the judgment creates a judgment lien. Upon entry of the notation in the register, the judgment creates a lien as described in ORS 18.150, and a judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152.

Â Â Â Â Â  Note: Section 8 (1) and (2), chapter 195, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 8. (1) The amendments to ORS 18.350 by section 1 of this 1999 Act, and the amendments to ORS 46.488 by section 58, chapter 801, Oregon Laws 1997, and by section 3 of this 1999 Act, do not affect any judgment docketed in the circuit court under the provisions of ORS 46.488 (1997 Edition) before the effective date of this 1999 Act [October 23, 1999]. Notwithstanding the amendments to ORS 46.488 by section 58, chapter 801, Oregon Laws 1997, and by section 3 of this 1999 Act, any judgment entered in the small claims department of a circuit court before the effective date of this 1999 Act that was not docketed in the circuit court under the provisions of ORS 46.488 (1997 Edition) before the effective date of this 1999 Act may become a lien on real property only in the manner provided by ORS 46.488 (1997 Edition).

Â Â Â Â Â  (2) Any judgment docketed before the effective date of this 1999 Act, including judgments docketed under the provisions of ORS 46.488 (1997 Edition), that did not become a lien on real property by reason of failure of the judgment creditor to file a lien certificate with the court in the manner required by ORS 18.350 (4) to (9) (1997 Edition) shall automatically become a lien on real property to the extent described in ORS 18.350, as amended by section 1 of this 1999 Act, on January 1, 2000, and shall be considered in all respects as though the judgment had been docketed on January 1, 2000. [1999 c.195 Â§8(1),(2); 1999 c.195 Â§8a(1),(2)]

Â Â Â Â Â  46.490 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.495 [1979 c.567 Â§4; repealed by 1981 c.883 Â§1]

Â Â Â Â Â  46.500 [Amended by 1969 c.683 Â§4; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.505 [1969 c.683 Â§6; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.510 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.520 [Amended by 1969 c.683 Â§7; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.530 [Repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.540 [Amended by 1969 c.683 Â§8; repealed by 1971 c.760 Â§11]

Â Â Â Â Â  46.550 [Repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.560 Where action to be commenced and tried. Except as provided in subsections (1) and (2) of this section, all actions in small claims department shall be commenced and tried in the county in which the defendants, or one of them, reside or may be found at the commencement of the action.

Â Â Â Â Â  (1) When an action is founded on an alleged tort, it may be commenced either in the county where the cause of action arose or in the county where the defendants, or one of them, reside or may be found at the commencement of the action.

Â Â Â Â Â  (2) When the defendant has contracted to perform an obligation in a particular county, action may be commenced in either that county or where the defendants, or one of them, reside or may be found at the commencement of the action. [1973 c.446 Â§2]

Â Â Â Â Â  46.570 Fees. (1) In the small claims department of circuit court there shall be charged and collected in civil cases by the clerk of the court the following fees for the following purposes and services:

Â Â Â Â Â  (a)(A) Plaintiff filing a claim, $24 when the amount or value claimed does not exceed $1,500, and $50 when the amount or value claimed exceeds $1,500; and

Â Â Â Â Â  (B) Defendant demanding a hearing, $21 when the amount or value claimed by plaintiff does not exceed $1,500, and $43 when the amount or value claimed by plaintiff exceeds $1,500.

Â Â Â Â Â  (b) Transcription of judgment from small claims department, $6.

Â Â Â Â Â  (c) Transfer of cause to circuit court on counterclaim, $11.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (1) of this section, fees provided for in this section shall be collected in advance. A paper or pleading shall be filed by the clerk only if the required fee is paid or if a request for a fee waiver or deferral is granted by the court. Fees provided for in this section may not be refunded.

Â Â Â Â Â  (3) In addition to the fees provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, in the small claims department of a circuit court the clerk of the court shall charge and collect the following surcharges:

Â Â Â Â Â  (a)(A) Plaintiff filing a claim, $7 when the amount or value claimed does not exceed $1,500, and $15 when the amount or value claimed exceeds $1,500; and

Â Â Â Â Â  (B) Defendant demanding a hearing, $5 when the amount or value claimed by plaintiff does not exceed $1,500, and $11 when the amount or value claimed by plaintiff exceeds $1,500.

Â Â Â Â Â  (b) Transcription of judgment from small claims department, $2.

Â Â Â Â Â  (c) Transfer of cause to circuit court on counterclaim, $3. [Formerly 46.221; 2003 c.737 Â§Â§44,45a,45c; 2005 c.702 Â§Â§49,50]

Â Â Â Â Â  Note: The amendments to 46.570 by section 51, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 52, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  46.570. (1) In the small claims department of circuit court there shall be charged and collected in civil cases by the clerk of the court the following fees for the following purposes and services:

Â Â Â Â Â  (a)(A) Plaintiff filing a claim, $26 when the amount or value claimed does not exceed $1,500, and $55 when the amount or value claimed exceeds $1,500; and

Â Â Â Â Â  (B) Defendant demanding a hearing, $21 when the amount or value claimed by plaintiff does not exceed $1,500, and $43 when the amount or value claimed by plaintiff exceeds $1,500.

Â Â Â Â Â  (b) Transcription of judgment from small claims department, $7.

Â Â Â Â Â  (c) Transfer of cause to circuit court on counterclaim, $12.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (1) of this section, fees provided for in this section shall be collected in advance. A paper or pleading shall be filed by the clerk only if the required fee is paid or if a request for a fee waiver or deferral is granted by the court. Fees provided for in this section may not be refunded.

Â Â Â Â Â  46.610 [Amended by 1965 c.510 Â§20; 1971 c.633 Â§16; 1975 c.327 Â§7; 1979 c.568 Â§8; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.620 [Repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.630 [Amended by 1957 c.726 Â§2; 1963 c.614 Â§2; 1969 c.96 Â§5; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.632 [1959 c.559 Â§5; 1961 c.628 Â§1; 1963 c.487 Â§1; 1965 c.171 Â§2; 1967 c.38 Â§2; 1969 c.365 Â§2; 1971 c.642 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.635 [Amended by 1953 c.563 Â§7; 1955 c.562 Â§1; 1957 c.439 Â§1; repealed by 1959 c.559 Â§10]

Â Â Â Â Â  46.638 [1959 c.552 Â§8; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  46.640 [Repealed by 1959 c.559 Â§10]

Â Â Â Â Â  46.642 [1965 c.377 Â§1; 1969 c.269 Â§3; 1971 c.213 Â§3; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  46.648 [1959 c.552 Â§10; 1995 c.781 Â§36; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.650 [Repealed by 1961 c.724 Â§34]

Â Â Â Â Â  46.655 [1961 c.724 Â§23; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.660 [Repealed by 1961 c.724 Â§34]

Â Â Â Â Â  46.665 [1961 c.724 Â§24; 1981 s.s. c.1 Â§10; repealed by 1995 c.658 Â§127 and 1995 c.781 Â§51]

Â Â Â Â Â  46.670 [Repealed by 1969 c.96 Â§6]

Â Â Â Â Â  46.680 [Repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.684 [1957 c.405 Â§5; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  46.686 [1957 c.405 Â§6; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  46.690 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  46.710 [Repealed by 1969 c.96 Â§6]

Â Â Â Â Â  46.720 [Amended by 1953 c.306 Â§17; 1979 c.568 Â§9; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.725 [1975 c.327 Â§5; repealed by 1979 c.568 Â§17]

Â Â Â Â Â  46.730 [Amended by 1955 c.664 Â§4; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.735 [1979 c.58 Â§4; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  46.740 [Amended by 1955 c.664 Â§5; 1963 c.427 Â§1; 1975 c.611 Â§21; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  46.750 [Amended by 1959 c.524 Â§1; 1963 c.474 Â§1; 1979 c.58 Â§2; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  46.760 [Repealed by 1985 c.540 Â§47]

Â Â Â Â Â  46.770 [Amended by 1977 c.518 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.780 [1965 c.203 Â§1; 1975 c.327 Â§8; 1979 c.568 Â§10; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  46.800 [1977 c.876 Â§10 (enacted in lieu of 156.610, 156.620, 156.640 and 156.650); 1981 s.s. c.3 Â§103; 1983 c.763 Â§43; 1985 c.565 Â§6; 1987 c.905 Â§4; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  46.810 [Formerly 157.081; repealed by 1995 c.658 Â§127]

______________

CHAPTERS 47 TO 50

Â [Reserved for expansion]



Chapter 51

Chapter 51 Â Justice Courts and Civil Jurisdiction Thereof

2005 EDITION

TITLE 6

JUSTICE COURTS AND CIVIL PROCEEDINGS THEREIN

ChapterÂ Â Â Â  51.Â Â Â Â Â Â  Justice Courts and Civil Jurisdiction Thereof

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.Â Â Â Â Â Â  Procedure in Ordinary Actions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  53.Â Â Â Â Â Â  Appeals in Civil Actions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  54.Â Â Â Â Â Â  Juries

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.Â Â Â Â Â Â  Small Claims

_______________

Chapter 51 Â Justice Courts and Civil Jurisdiction Thereof

2005 EDITION

JUSTICE COURTS & CIVIL JURISDICTION THEREOF

JUSTICE COURTS & CIVIL PROCEEDINGS THEREIN

ORGANIZATION AND JURISDICTION

51.010Â Â Â Â Â Â  Justice court defined; no terms of court; court always open for business

51.020Â Â Â Â Â Â  Justice of the peace districts; establishing and modifying boundaries; maximum number of districts

51.025Â Â Â Â Â Â  Justice court as court of record

51.035Â Â Â Â Â Â  Justice of peace as municipal judge

51.037Â Â Â Â Â Â  Agreement between city and county for provision of judicial services

51.050Â Â Â Â Â Â  Criminal jurisdiction; transfer to circuit court

51.070Â Â Â Â Â Â  Crimes triable in justice court

51.080Â Â Â Â Â Â  Civil jurisdiction of justice court

51.090Â Â Â Â Â Â  Civil jurisdiction not to extend to certain actions

51.100Â Â Â Â Â Â  Where action may be commenced in civil cases

51.110Â Â Â Â Â Â  Records and files of a justice court

51.120Â Â Â Â Â Â  Justice court docket

51.130Â Â Â Â Â Â  Disposition of docket and files; docket and files are public writings

51.140Â Â Â Â Â Â  Office, courtroom and clerical assistance; books, office equipment and supplies

JUSTICES OF THE PEACE

51.210Â Â Â Â Â Â  Each district to elect one justice

51.230Â Â Â Â Â Â  At what election justice to be elected

51.240Â Â Â Â Â Â  Qualifications for office; principal office

51.245Â Â Â Â Â Â  Continuing education

51.250Â Â Â Â Â Â  Time when term begins; filing certificate of election, oath of office and undertaking

51.260Â Â Â Â Â Â  Filling vacancy; temporary appointment; appointment during justiceÂs vacation

51.270Â Â Â Â Â Â  Form of justiceÂs undertaking

51.280Â Â Â Â Â Â  Qualifications of sureties; filing justification

51.300Â Â Â Â Â Â  Temporary service by circuit court judge or other justice of the peace

FEES AND FINES

51.310Â Â Â Â Â Â  Schedule of fees; payment of fees to county treasurer

51.340Â Â Â Â Â Â  Monthly report of fines collected

CONSTABLES

51.440Â Â Â Â Â Â  Appointment of constables; term; removal

51.450Â Â Â Â Â Â  Qualifications for office

51.460Â Â Â Â Â Â  Oath and undertaking; amount of undertaking

51.470Â Â Â Â Â Â  Form of undertaking

51.480Â Â Â Â Â Â  Qualifications of sureties

51.490Â Â Â Â Â Â  Filling vacancies; qualifying for office

51.500Â Â Â Â Â Â  Deputies; appointment; revocation; oath of office; authority and powers; compensation

51.540Â Â Â Â Â Â  Civil fees collected in advance; payment to county treasurer

51.550Â Â Â Â Â Â  Office; clerical assistance; books, office equipment and supplies

ORGANIZATION AND JURISDICTION

Â Â Â Â Â  51.010 Justice court defined; no terms of court; court always open for business. A justice court is a court held by a justice of the peace within the justice of the peace district for which the justice of the peace may be chosen. There are no particular terms of such court, but the same is always open for the transaction of business, according to the mode of proceeding prescribed for it.

Â Â Â Â Â  51.020 Justice of the peace districts; establishing and modifying boundaries; maximum number of districts. (1) The county court or board of county commissioners of every county may set off and establish, or modify the boundaries of, justice of the peace districts within the county. No more than six justice of the peace districts shall be set off or established or permitted to remain in existence within any county. Except in the counties of Baker, Gilliam, Grant, Harney, Morrow, Sherman, Tillamook and Wheeler, a justice of the peace district may not include any portion of the city that is the county seat for the county or any portion of a city in which a circuit court regularly holds court. In the counties of Baker, Gilliam, Grant, Harney, Morrow, Sherman, Tillamook and Wheeler, a justice of the peace district in existence on January 15, 1998, may include any portion of the city that is the county seat for the county, or any portion of a city in which a circuit court regularly holds court, until such time as the justice court ceases to provide judicial services within the county seat or city. If the justice court ceases to provide judicial services within the county seat or city, the district that includes portions of the county seat or city shall cease to exist and may not thereafter be reestablished.

Â Â Â Â Â  (2) At the time that the county court or board of county commissioners of a county sets off and establishes the boundaries of a justice of the peace district, the county court or board of county commissioners may require as a qualification for the office that a person serving as justice of the peace in the district be a member of the Oregon State Bar. [Amended by 1965 c.568 Â§5; 1995 c.658 Â§53; 1997 c.801 Â§105; 1999 c.449 Â§1]

Â Â Â Â Â  51.025 Justice court as court of record. (1) Except as provided in subsection (4) of this section, any justice court may become a court of record by the passage of an ordinance by the governing body of the county in which the court is located. The county shall ensure that a court reporter is provided for each justice court made a court of record under this section.

Â Â Â Â Â  (2) Notwithstanding ORS 53.005 to 53.125 and ORS chapter 157, the appeal from a judgment entered in a justice court that becomes a court of record under this section shall be as provided in ORS chapters 19 and 138 for appeals from judgments of circuit courts.

Â Â Â Â Â  (3) As a qualification for the office, the justice of the peace for any justice court that becomes a court of record must be a member of the Oregon State Bar.

Â Â Â Â Â  (4) A justice court may not become a court of record under the provisions of this section if the court is located within 50 driving miles of the circuit court for the county in which the justice court is located, measured by the shortest distance by public roads between the justice court and the circuit court. [1999 c.682 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 682, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 4. Sections 1 (3) and 3 (3) of this 1999 Act [51.025 (3) and 221.342 (3)] do not affect the term of office of any justice of the peace or municipal judge serving on the effective date of an ordinance passed for the purpose of making a justice court or municipal court a court of record. Any justice of the peace or municipal judge elected or appointed after the effective date of the ordinance must, as a qualification for the office, be a member of the Oregon State Bar. [1999 c.682 Â§4]

Â Â Â Â Â  51.030 [Amended by 1963 c.614 Â§3; repealed by 1997 c.487 Â§2 and 1997 c.801 Â§106]

Â Â Â Â Â  51.035 Justice of peace as municipal judge. Except as provided in ORS 3.136, any city situated wholly or in largest part within the boundaries of a justice of the peace district may enter into an agreement pursuant to ORS 190.010 with the county in which the justice of the peace district is located providing that the justice court for the district shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the judges thereof with respect to all or any violations of the charter or ordinances of the city. [1975 c.713 Â§1]

Â Â Â Â Â  51.037 Agreement between city and county for provision of judicial services. Any city may enter into an agreement pursuant to ORS 190.010 with the county in which a justice of the peace district is located for the provision of judicial services. A justice of the peace providing services to a city pursuant to such an agreement shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the judges thereof with respect to all and any violations of the charter or ordinances of the city. Unless the agreement provides otherwise, and subject to the provisions of ORS 153.630, all fines, costs and forfeited security deposits collected shall be paid to the prosecuting city, and the city shall reimburse the county providing judicial services for expenses incurred under the agreement. The exercise of jurisdiction under such an agreement by a justice of the peace shall not constitute the holding of more than one office. [1989 c.679 Â§2; 1999 c.1051 Â§243]

Â Â Â Â Â  51.040 [Amended by 1971 c.743 Â§312; 1979 c.777 Â§43; 1987 c.907 Â§13; repealed by 1999 c.605 Â§8 and 1999 c.1051 Â§42]

Â Â Â Â Â  51.050 Criminal jurisdiction; transfer to circuit court. (1) Except as otherwise provided in this section, in addition to the criminal jurisdiction of justice courts already conferred upon and exercised by them, justice courts have jurisdiction of all offenses committed or triable in their respective counties. The jurisdiction conveyed by this section is concurrent with any jurisdiction that may be exercised by a circuit court or municipal court.

Â Â Â Â Â  (2) In any justice court that has not become a court of record under ORS 51.025, a defendant charged with a misdemeanor shall be notified immediately after entering a plea of not guilty of the right of the defendant to have the matter transferred to the circuit court for the county where the justice court is located. The election shall be made within 10 days after the plea of not guilty is entered, and the justice shall immediately transfer the case to the appropriate court.

Â Â Â Â Â  (3) A justice court does not have jurisdiction over the trial of any felony. Except as provided in ORS 51.037, a justice court does not have jurisdiction over offenses created by the charter or ordinance of any city. [Amended by 1963 c.513 Â§3; 1969 c.180 Â§1; 1971 c.743 Â§313; 1973 c.625 Â§1; 1995 c.658 Â§55; 1999 c.605 Â§1; 1999 c.682 Â§10; 1999 c.1051 Â§41]

Â Â Â Â Â  51.060 [Amended by 1957 c.644 Â§27; 1971 c.743 Â§314; repealed by 1999 c.605 Â§8 and 1999 c.1051 Â§42]

Â Â Â Â Â  51.070 Crimes triable in justice court. A crime is triable in a justice court when, by the provisions of ORS 131.205 to 131.325, an action may be commenced therefor in the county where such court is held. [Amended by 1973 c.836 Â§328]

Â Â Â Â Â  51.080 Civil jurisdiction of justice court. A justice court has jurisdiction, but not exclusive, of the following actions:

Â Â Â Â Â  (1) For the recovery of money or damages only, when the amount claimed does not exceed $5,000.

Â Â Â Â Â  (2) For the recovery of specific personal property, when the value of the property claimed and the damages for the detention do not exceed $5,000.

Â Â Â Â Â  (3) For the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $5,000.

Â Â Â Â Â  (4) Also, to give judgment without action, upon the confession of the defendant for any of the causes specified in this section, except for a penalty or forfeiture imposed by statute.

Â Â Â Â Â  (5) For purposes of this section, the amount claimed, value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees as defined by ORCP 68 A. [Amended by 1973 c.625 Â§2; 1979 c.447 Â§1; 1983 c.149 Â§2; 1989 c.839 Â§34; 1993 c.735 Â§10; 1997 c.801 Â§107; 1999 c.84 Â§4]

Â Â Â Â Â  51.090 Civil jurisdiction not to extend to certain actions. The jurisdiction conferred by ORS 51.080 does not extend to:

Â Â Â Â Â  (1) An action in which the title to real property shall come in question.

Â Â Â Â Â  (2) An action for false imprisonment, libel, slander or malicious prosecution. [Amended by 1983 c.673 Â§9; 2003 c.14 Â§22]

Â Â Â Â Â  51.100 Where action may be commenced in civil cases. (1) Except as provided in this section, a civil action subject to the jurisdiction of a justice court must be commenced in the county where one of the parties resides.

Â Â Â Â Â  (2) If a defendant in a civil action subject to the jurisdiction of a justice court does not reside in this state, the action may be commenced in any justice district of this state.

Â Â Â Â Â  (3) If all parties reside in the same justice district, a civil action may be brought only in the justice court for that justice district.

Â Â Â Â Â  (4) Motions for change of venue in justice courts are subject to the same laws governing change of venue in circuit court. [Amended by 1999 c.605 Â§2]

Â Â Â Â Â  51.110 Records and files of a justice court. The records and files of a justice court are the docket and all papers and process filed in or returned to such court, concerning or belonging to any proceeding authorized to be had or taken therein, or before the justice of the peace who holds such court.

Â Â Â Â Â  51.120 Justice court docket. (1) The docket of a justice of the peace is a record in which the justice of the peace must enter:

Â Â Â Â Â  (a) The title of every action or proceeding commenced in the court of the justice of the peace or before the justice of the peace, with the names of the parties thereto and the time of the commencement thereof.

Â Â Â Â Â  (b) The date of making or filing any pleading.

Â Â Â Â Â  (c) An order allowing a provisional remedy, and the date of issuing and returning the summons or other process.

Â Â Â Â Â  (d) The time when the parties or either of them appears, or their failure to do so.

Â Â Â Â Â  (e) Every postponement of a trial or proceeding, and upon whose application, and to what time.

Â Â Â Â Â  (f) The demand for a jury, if any, and by whom made; the order for a jury, and the time appointed for trial.

Â Â Â Â Â  (g) The return of an order for a jury, the names of the persons impaneled and sworn as a jury, and the names of all witnesses sworn, and at whose request.

Â Â Â Â Â  (h) The verdict of the jury, and when given; and if the jury disagree and are discharged without giving a verdict, a statement of such disagreement and discharge.

Â Â Â Â Â  (i) The judgment of the court, and when given.

Â Â Â Â Â  (j) The date on which any judgment is docketed in the docket.

Â Â Â Â Â  (k) The fact of an appeal having been made and allowed, and the date thereof, with a memorandum of the undertaking, and the justification of the sureties.

Â Â Â Â Â  (L) Satisfaction of the judgment or any part thereof.

Â Â Â Â Â  (m) A memorandum of all orders relating to security release.

Â Â Â Â Â  (n) All other matters which may be material or specially required by any statute.

Â Â Â Â Â  (2) The docket of a justice court may be maintained in electronic form. [Amended by 1999 c.788 Â§43; 1999 c.1051 Â§244]

Â Â Â Â Â  51.130 Disposition of docket and files; docket and files are public writings. The docket and files of a justice court are to be safely and securely kept by the justice of the peace, and by the justice of the peace forthwith delivered to a successor in office. When any justice court is abolished, the docket and files of that court shall be turned over to the clerk of the circuit court for the county in which the justice court was located. Such docket and files are public writings. [Amended by 1995 c.658 Â§56]

Â Â Â Â Â  51.140 Office, courtroom and clerical assistance; books, office equipment and supplies. The county court or board of county commissioners of the county in which the justice of the peace has been elected or appointed:

Â Â Â Â Â  (1) May provide for the office of the justice of the peace the office and courtroom and clerical assistance necessary to enable the justice of the peace to effectuate the prompt, efficient and dignified administration of justice.

Â Â Â Â Â  (2) Shall provide for the office of the justice of the peace:

Â Â Â Â Â  (a) The books, records, forms, papers, stationery, postage and office equipment and supplies necessary in the proper keeping of the records and files of the judicial office and the transaction of the business thereof.

Â Â Â Â Â  (b) The latest edition of the Oregon Revised Statutes and all official materials published from time to time to supplement such edition. [Amended by 1955 c.448 Â§1; 1957 c.180 Â§1]

JUSTICES OF THE PEACE

Â Â Â Â Â  51.210 Each district to elect one justice. Each justice of the peace district shall elect one justice of the peace, who shall hold office for six years and until a successor is elected and qualified.

Â Â Â Â Â  51.220 [Amended by 1961 c.724 Â§25; 1965 c.510 Â§21; repealed by 1997 c.487 Â§2 and 1997 c.801 Â§106]

Â Â Â Â Â  51.230 At what election justice to be elected. The election at which a justice of the peace shall be elected shall be the general election or, if applicable, the election specified in ORS 249.088 next preceding the expiration of the term of the incumbent of the office. [Amended by 1991 c.719 Â§3]

Â Â Â Â Â  51.240 Qualifications for office; principal office. (1) A person shall not be eligible to the office of justice of the peace unless the person is a citizen of the United States and a resident of this state.

Â Â Â Â Â  (2) Each justice of the peace shall be a resident of or have a principal office in the justice of the peace district in which the justice court is located. For purposes of this subsection, a Âprincipal officeÂ shall be the primary location from which a person conducts the personÂs business or profession.

Â Â Â Â Â  (3) The residence within this state required by subsection (1) of this section shall have been maintained for at least three years, and the residence or principal office required by subsection (2) of this section shall have been maintained for at least one year, immediately prior to appointment or becoming a candidate for election to the office of justice of the peace. [1991 c.458 Â§10; 1993 c.493 Â§88]

Â Â Â Â Â  51.245 Continuing education. (1) Each justice of the peace who is not a member of the Oregon State Bar shall attend or participate in a minimum of 30 hours of educational programs every two calendar years. The programs shall be those conducted and supervised or approved by the Chief Justice of the Supreme Court or designee.

Â Â Â Â Â  (2) Each justice of the peace who is not a member of the Oregon State Bar shall submit a written annual report of the hours of educational programs referred to in subsection (1) of this section that are attended or participated in by the justice during each calendar year to the Oregon Justices of the Peace Association and shall submit a copy of that report to the governing body of the county in which the justice has been elected or appointed. The report and copy shall be submitted not later than March 1 of the year following the calendar year for which the report is applicable. [1989 c.1005 Â§1; 1993 c.742 Â§39]

Â Â Â Â Â  51.250 Time when term begins; filing certificate of election, oath of office and undertaking. The term of office of a justice of the peace shall commence on the first Monday in January next following election. Before entering upon the duties of office, the person elected thereto shall qualify by filing with the county clerk of the county wherein the person is elected:

Â Â Â Â Â  (1) The certificate of election of the person.

Â Â Â Â Â  (2) An oath of office, by the person subscribed, to the effect that the person will support the Constitution of the United States and the Constitution of Oregon and will faithfully and honestly perform the duties of the office.

Â Â Â Â Â  (3) Also an official undertaking, duly approved by the county court or board of county commissioners in the penal sum of $2,500; provided, that the official undertaking of a justice of the peace in any district in which is located the county seat, or any part thereof, shall be in such greater penal sum, not exceeding $10,000, as the court or board shall designate. [Amended by 1987 c.158 Â§7]

Â Â Â Â Â  51.260 Filling vacancy; temporary appointment; appointment during justiceÂs vacation. (1) If a vacancy occurs in the office of justice of the peace, the Governor immediately shall appoint some person possessing the qualifications for election to that office to fill the vacancy until the next general election and until such appointeeÂs successor is elected and qualified. The person appointed to fill the vacancy shall qualify in the same manner as a person elected to the office.

Â Â Â Â Â  (2) In the event of a temporary absence or other incapacity of a justice of the peace, the county court, if it deems it in the public interest, may appoint a sitting justice of the peace from any county justice of the peace district within the State of Oregon, or may appoint a person possessing the qualifications for election as justice of the peace, to serve as justice of the peace pro tempore during the period of absence or incapacity. An appointment under this subsection may not be for a period exceeding one year.

Â Â Â Â Â  (3) In the event of a temporary absence of a justice of the peace for a period of more than 60 consecutive days, or in the event of inability for a like period to act by reason of illness or other cause, the Governor, if the Governor deems it necessary in the public interest that a person be appointed to fill such temporary vacancy, shall appoint some person possessing the qualifications for election to such office to fill the temporary vacancy.

Â Â Â Â Â  (4) The person appointed by the county court or Governor pursuant to subsection (2) or (3) of this section immediately shall qualify in the same manner as a person elected to the office, and thereupon shall perform the duties of justice of the peace for the district during the temporary absence or inability. During the temporary tenure, the person shall receive the salary that the absent justice of the peace otherwise would have received during the period. When any such appointee has qualified and entered upon the duties of office, the appointment thereto shall not be revoked or rescinded during the actual trial or hearing of any action or proceeding before the appointee; but the temporary appointment may be terminated at any other time by written notice to that effect given by the appointing authority and filed with the county clerk of the county.

Â Â Â Â Â  (5) Every justice of the peace is entitled to two weeks paid vacation every year and during such absence the county court may appoint a justice of the peace pro tempore pursuant to the provisions of subsections (2) and (4) of this section. [Amended by 1961 c.724 Â§26; 1995 c.329 Â§1; 1995 c.658 Â§58]

Â Â Â Â Â  51.270 Form of justiceÂs undertaking. The official undertaking of a justice of the peace shall be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Whereas A B has been duly elected justice of the peace in and for the District of______, in the County of______, at an election held on the ___ day of______, 2__, we, C D and E F, hereby undertake that if A B shall not faithfully pay over according to law all moneys that shall come into the hands of A B by virtue of such office, then we, or either of us, will pay to the State of Oregon the sum of $___.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  C D.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  E F.

_____________________________________________________________________________

Â Â Â Â Â  51.280 Qualifications of sureties; filing justification. The sureties in the undertaking provided for in ORS 51.250 shall have the qualifications of bail and shall be residents of the county, and their justification must be filed with the undertaking.

Â Â Â Â Â  51.290 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  51.300 Temporary service by circuit court judge or other justice of the peace. A judge of the circuit court for a county, or any justice of the peace for a justice court district located within the county, may exercise the powers and duties of justice of the peace of any justice court in the county:

Â Â Â Â Â  (1) At the request of the justice of the peace of the justice court;

Â Â Â Â Â  (2) In the event of a vacancy in the office of the justice of the peace, until the vacancy is filled as provided by law; or

Â Â Â Â Â  (3) In the event of the absence, incapacity or disqualification of the justice of the peace, during the period of such absence, incapacity or disqualification. [1965 c.377 Â§2; 1979 c.69 Â§1; 1999 c.605 Â§3]

FEES AND FINES

Â Â Â Â Â  51.310 Schedule of fees; payment of fees to county treasurer. (1) Except as provided in ORS 105.130, the justice of the peace shall collect, in advance except in criminal cases, and issue receipts for, the following fees:

Â Â Â Â Â  (a) For the first appearance of the plaintiff, $30.

Â Â Â Â Â  (b) For the first appearance of the defendant, $22.50.

Â Â Â Â Â  (c) In the small claims department, for a plaintiff filing a claim, $22.50; and for a defendant requesting a hearing, $15.

Â Â Â Â Â  (d) For transcript of judgment, $6.

Â Â Â Â Â  (e) For transcript of judgment from the small claims department, $5.

Â Â Â Â Â  (f) For certified copy of judgment, $3.50.

Â Â Â Â Â  (g) For issuing writs of execution or writs of garnishment, $5 for each writ.

Â Â Â Â Â  (h) For taking an affidavit of a private party, $1.

Â Â Â Â Â  (i) For taking depositions, for each folio, 70 cents.

Â Â Â Â Â  (j) For supplying to private parties copies of records and files, the same fees as provided or established for the county clerk under ORS 205.320.

Â Â Â Â Â  (k) For each official certificate, $1.

Â Â Â Â Â  (L) For taking and certifying for a private party an acknowledgment of proof of any instrument, $3.

Â Â Â Â Â  (m) Costs in criminal cases, where there has been a conviction, or upon forfeiture of security, $5.

Â Â Â Â Â  (2) Not later than the last day of the month immediately following the month in which fees set forth in subsection (1) of this section are collected, the justice of the peace shall pay all such fees, other than those for performing marriage ceremonies, over to the county treasurer of the county wherein the justice of the peace was elected or appointed, for crediting to the general fund of the county, and shall take the receipt of the treasurer therefor. [Amended by 1965 c.619 Â§25; 1979 c.447 Â§2; 1987 c.829 Â§1; 1989 c.583 Â§10; 1991 c.458 Â§2; 1997 c.801 Â§132; 1999 c.1051 Â§245; 2003 c.687 Â§1]

Â Â Â Â Â  51.340 Monthly report of fines collected. Justices of the peace in each county shall report to the county treasurer once in each month the amount of all fines collected by them, from whom collected, and what the fine was for, and at the same time pay to the county treasurer in money the full amount of the fines collected. If the justices of the peace have collected no fines, they shall report that fact to the county treasurer.

Â Â Â Â Â  51.350 [Repealed by 1983 c.77 Â§1 and 1983 c.310 Â§21]

Â Â Â Â Â  51.360 [Repealed by 1983 c.77 Â§1 and 1983 c.310 Â§21]

Â Â Â Â Â  51.410 [Repealed by 1965 c.624 Â§12]

CONSTABLES

Â Â Â Â Â  51.440 Appointment of constables; term; removal. (1) The county court or board of county commissioners may appoint a constable for any justice of the peace district in the county.

Â Â Â Â Â  (2) An appointed constable shall hold office for a term of not more than four years to be set by the county court or board of county commissioners.

Â Â Â Â Â  (3) An appointed constable may be removed for cause by order of the county court or board of county commissioners.

Â Â Â Â Â  (4) An order of appointment or removal under this section shall not take effect until filed with the county clerk. [Amended by 1965 c.624 Â§1; 1971 c.136 Â§1; 1995 c.658 Â§59]

Â Â Â Â Â  51.450 Qualifications for office. A person shall not be eligible to the office of constable of a justice of the peace district unless the person is an elector registered in the county in which the court is located. The county court or county commissioner may designate the constable as the constable for one or more justice of the peace districts within the county. [Amended by 1965 c.624 Â§3; 1983 c.83 Â§3; 1995 c.658 Â§60]

Â Â Â Â Â  51.460 Oath and undertaking; amount of undertaking. Before entering upon the duties of the office of constable, the person selected shall qualify by filing with the county clerk an oath of office subscribed and to the same effect as required of a justice of the peace, and also an official undertaking, duly approved as in the case of a justice of the peace, in the penal sum of $2,500; provided, that the official undertaking of a constable of any justice of the peace district in which is located the county seat, or any part thereof, shall be in such greater penal sum, not exceeding $10,000, as the county court or board of county commissioners shall designate. [Amended by 1965 c.624 Â§4; 1995 c.658 Â§61]

Â Â Â Â Â  51.470 Form of undertaking. The official undertaking of a constable shall be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Whereas A B has been duly selected constable of the District of______, in the County of______, we, C D and E F, hereby undertake that if A B does not faithfully execute and return all process to A B directed and delivered, and pay over according to law all moneys that shall come into the hands of A B by virtue of office, then we, or either of us, will pay to the State of Oregon the sum of $___.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  C D.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  E F.

______________________________________________________________________________

[Amended by 1965 c.624 Â§5; 1995 c.658 Â§62]

Â Â Â Â Â  51.480 Qualifications of sureties. The sureties in the undertaking provided for in ORS 51.460 shall have the qualifications of bail and shall be residents of the county; and their justification must be filed with the undertaking.

Â Â Â Â Â  51.490 Filling vacancies; qualifying for office. If a vacancy occurs in any office of constable, the county court or board of county commissioners may appoint some person possessing the qualifications prescribed by ORS 51.450 to fill the vacancy until the expiration of the term. The person so appointed to fill the vacancy shall qualify in the manner and form prescribed by ORS 51.460. [Amended by 1965 c.624 Â§6]

Â Â Â Â Â  51.500 Deputies; appointment; revocation; oath of office; authority and powers; compensation. With the approval of the county court or board of county commissioners, a constable may have one or more deputies, who shall be appointed by the constable in writing. Each such appointment shall be filed with the county clerk of the county, and shall be revocable at any time by the constable, by a writing signed by the constable and filed with the clerk; and, upon the filing, the term of the deputy or deputies therein named shall cease. Every person appointed deputy shall, before entering upon the duties of the office, take and file with the county clerk an oath of office of like effect to that taken and filed by the constable. Each deputy shall have authority and power to perform any duty or act that the appointing constable has the authority and power to perform, and the constable shall be responsible on the official bond of the constable for any act or omission of any deputy. Each deputy shall receive monthly from the county such salary as may be fixed by order of the county court or board of county commissioners. The salary shall be payable in the same manner as the salaries of county officers are paid, and shall be in full compensation for all official duties and services performed and rendered by the deputy; and no other compensation, commissions or fees whatever shall be allowed to, or received or retained by the deputy. [Amended by 1965 c.624 Â§7]

Â Â Â Â Â  51.520 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  51.530 [Amended by 1965 c.624 Â§8; repealed by 1973 c.393 Â§4]

Â Â Â Â Â  51.540 Civil fees collected in advance; payment to county treasurer. The constable shall collect in advance in civil cases for each service performed in the execution of official duties the fees fixed by law to be charged for the same or a similar service by the sheriff of the county wherein such constable has been selected. The constable shall, not later than the 15th day of the month following the month in which such fees are collected, pay them over to the county treasurer of the county wherein the constable has been selected, for crediting to the general fund of the county, and take the receipt of the treasurer for them. [Amended by 1965 c.624 Â§9]

Â Â Â Â Â  51.550 Office; clerical assistance; books, office equipment and supplies. (1) The constable of a justice of the peace district shall have office in and with that of the justice of the peace, without charge.

Â Â Â Â Â  (2) The county court or board of county commissioners of the county wherein a constable has been selected shall provide the constable with such office space and clerical assistance as shall be necessary to enable the constable promptly and efficiently to perform the duties of office, and also with such books, records, forms, papers, stationery, postage and office equipment and supplies as may be necessary in the proper transaction of the business of such office. [Amended by 1965 c.624 Â§10]

Â Â Â Â Â  51.610 [Amended by 1965 c.134 Â§1; 1965 c.624 Â§11; repealed by 1971 c.136 Â§3]

Â Â Â Â Â  51.620 [Repealed by 1971 c.136 Â§3]

Â Â Â Â Â  51.630 [Amended by 1959 c.621 Â§1; repealed by 1971 c.136 Â§3]

Â Â Â Â Â  51.640 [Amended by 1965 c.613 Â§26; repealed by 1971 c.136 Â§3]

Â Â Â Â Â  51.650 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  51.660 [Repealed by 1965 c.510 Â§24]

Â Â Â Â Â  51.670 [Amended by 1965 c.510 Â§22; repealed by 1965 c.624 Â§12]

Â Â Â Â Â  51.680 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  51.690 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  51.700 [1965 c.624 Â§2; repealed by 1971 c.136 Â§3]

_______________



Chapter 52

Chapter 52 Â Procedure in Ordinary Actions

2005 EDITION

PROCEDURE IN ORDINARY ACTIONS

JUSTICE COURTS & CIVIL PROCEEDINGS THEREIN

GENERAL PROVISIONS

52.010Â Â Â Â Â Â  Actions commenced and prosecuted, and judgments enforced as in circuit court; prevailing party entitled to disbursements

52.020Â Â Â Â Â Â  Mode of proceeding and rules of evidence the same as in circuit courts

52.030Â Â Â Â Â Â  Court rules and procedures governing certain matters like those in circuit courts

52.035Â Â Â Â Â Â  Dismissal of civil cases for want of prosecution

52.040Â Â Â Â Â Â  Contempt in justice courts

52.060Â Â Â Â Â Â  Persons entitled to act as attorneys

SUMMONS

52.110Â Â Â Â Â Â  When summons may be served; form, contents and requisites of summons

52.120Â Â Â Â Â Â  By whom summons served; compensation; manner of service

52.130Â Â Â Â Â Â  Appointment of persons to serve process

52.170Â Â Â Â Â Â  When security for disbursements may be required

52.180Â Â Â Â Â Â  Form of undertaking; qualifications and justification of sureties; deposit in lieu of undertaking; dismissal for want of undertaking or deposit

ATTACHMENT

52.210Â Â Â Â Â Â  Plaintiff entitled to attachment as in the circuit courts

52.220Â Â Â Â Â Â  Attachment proceedings conducted as in circuit court

52.250Â Â Â Â Â Â  Attachment of real property prohibited

PLEADINGS

52.310Â Â Â Â Â Â  Pleadings governed by rules applicable to pleadings in circuit courts

52.320Â Â Â Â Â Â  Counterclaim exceeding jurisdiction; transfer to circuit court; time allowed plaintiff to plead; costs; effect of failure to tender costs

TRIAL FEES

52.410Â Â Â Â Â Â  Trial fee

52.420Â Â Â Â Â Â  Trial fee payable in advance; effect of failure to pay on demand for jury; recovery of fee as disbursement

52.430Â Â Â Â Â Â  State or county exempted from prepaying trial fee; recovery of the trial fee

52.440Â Â Â Â Â Â  Accounting for and disposition of the trial fee

TRIAL AND JUDGMENT

52.510Â Â Â Â Â Â  Postponement of trial

52.520Â Â Â Â Â Â  Depositions of witnesses present as condition to postponement

52.530Â Â Â Â Â Â  Change of place of trial

52.540Â Â Â Â Â Â  Who to pay disbursements for change of venue; no necessity for additional subpoenas to witnesses

52.550Â Â Â Â Â Â  When change of venue deemed complete

52.560Â Â Â Â Â Â  Jurisdiction to cease when title to realty in question; further proceedings in circuit court

52.570Â Â Â Â Â Â  Right to and demand for jury; deposit of trial fee as condition

52.580Â Â Â Â Â Â  Judgment

52.590Â Â Â Â Â Â  Judgment not to determine or affect title to real property

ENFORCEMENT AND SETOFF OF JUDGMENTS; EXECUTIONS

52.600Â Â Â Â Â Â  Enforcement of justice court judgments generally

52.610Â Â Â Â Â Â  Enforcement of judgment given by other justice

52.620Â Â Â Â Â Â  Filing transcript of judgment in another county; issuance of execution

52.635Â Â Â Â Â Â  Liens based on justice court judgment

52.640Â Â Â Â Â Â  Setoff of judgment; application and notice

52.650Â Â Â Â Â Â  Right of appeal precludes setoff; procedure to set off judgment of another court

52.660Â Â Â Â Â Â  Enforcement of judgment proposed as setoff stayed, when

52.670Â Â Â Â Â Â  Allowance of setoff if judgments mutual

52.680Â Â Â Â Â Â  Allowance of setoff if judgments are in different amounts; disallowance of setoff

52.700Â Â Â Â Â Â  When execution returnable; to whom directed; duty of officer to execute writ

52.710Â Â Â Â Â Â  Renewal of execution; indorsement and entry of renewal

GENERAL PROVISIONS

Â Â Â Â Â  52.010 Actions commenced and prosecuted, and judgments enforced as in circuit court; prevailing party entitled to disbursements. (1) Actions at law in justice courts shall be commenced and prosecuted to final determination and judgment enforced therein, in the manner provided for similar actions in the circuit courts, except as in this chapter otherwise provided.

Â Â Â Â Â  (2) All disbursements shall in all cases be allowed the prevailing party.

Â Â Â Â Â  52.020 Mode of proceeding and rules of evidence the same as in circuit courts. The mode of proceeding and the rules of evidence are the same in a justice court as in a like action or proceeding in the circuit courts, except where otherwise specially provided.

Â Â Â Â Â  52.030 Court rules and procedures governing certain matters like those in circuit courts. The rules in justice courts governing mistakes in pleadings and amendments thereof, vacating defaults and judgments for mistake, inadvertence, surprise or excusable neglect, the formation of issues of both law and fact, the postponing of trials for cause shown, the mode of trial, the formation of the jury, the conduct and manner of trial by jury or by the justice without a jury, the procedure regarding the verdict and judgment and the enforcement thereof by execution shall be as prescribed for civil actions in the circuit courts, except as otherwise provided.

Â Â Â Â Â  52.035 Dismissal of civil cases for want of prosecution. The justice of the peace of every justice court shall mail a notice to each of the attorneys of record, or, to the plaintiff where there is no licensed attorney representing the plaintiff, in every pending civil action, suit or proceeding in their respective courts in which no proceedings have been had or papers filed for a period of more than one year. The notice shall state that each such case will be dismissed by the court for want of prosecution 60 days from the date of mailing the notice, unless, on or before the expiration of the 60 days, application, either oral or written, be made to the court and good cause shown why it should be continued as a pending case. If such application is not made or good cause is not shown, the court shall dismiss each such case. Nothing contained herein shall be construed to prevent the dismissing at any time, for want of prosecution, of any suit, action or proceeding upon motion of any party thereto. [1953 c.360 Â§1]

Â Â Â Â Â  52.040 Contempt in justice courts. ORS 33.015 to 33.155, defining acts that constitute contempt and the proceedings for imposing sanctions for contempt, apply to justice courts. [Amended by 1991 c.724 Â§20; 1999 c.605 Â§4; 2005 c.22 Â§34]

Â Â Â Â Â  52.050 [Repealed by 1999 c.605 Â§8]

Â Â Â Â Â  52.060 Persons entitled to act as attorneys. Any person may act as attorney for another in a justice court, except a person or officer serving any process in the action or proceeding, other than a subpoena.

SUMMONS

Â Â Â Â Â  52.110 When summons may be served; form, contents and requisites of summons. (1) At any time after the action is commenced by the filing of a complaint with the justice of the peace, the plaintiff may cause a summons to be served on the defendant. It shall be subscribed by the plaintiff or plaintiffÂs attorney or the justice of the peace. It shall specify the name of the court in which the complaint is filed and shall contain the title of the cause specifying the names of the parties to the action, plaintiff and defendant. It shall be directed to the defendant and shall require the defendant to appear and defend within the time required by ORCP 7 C(2) or, in case of failure to so appear and defend, the plaintiff will take judgment against the defendant for the money, property or other relief demanded in the complaint, with costs and disbursements of the action.

Â Â Â Â Â  (2) A summons shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS

CAREFULLY!

Â Â Â Â Â  You must ÂappearÂ in this case or the other side will win automatically. To ÂappearÂ you must file with the court a legal paper called a ÂmotionÂ or Âanswer.Â The ÂmotionÂ or ÂanswerÂ must be given to the justice of the peace within 30 days along with the required filing fee. It must be in proper form and have proof of service on the plaintiffÂs attorney or, if the plaintiff does not have an attorney, proof of service on the plaintiff.

Â Â Â Â Â  If you have questions, you should see an attorney immediately.

______________________________________________________________________________

[Amended by 1983 c.673 Â§10]

Â Â Â Â Â  52.120 By whom summons served; compensation; manner of service. (1) The summons in an action in a justice court shall be served by a person authorized to serve summons, who shall be compensated for service of the summons, as provided for the service of summons in civil action in a circuit court.

Â Â Â Â Â  (2) The summons shall be served in the manner provided for the service of summons in a civil action in a circuit court. The summons shall be returned to the justice by whom it was issued by the person serving it, with proof of service or that the defendant cannot be found. [Amended by 1953 c.749 Â§4; 1973 c.827 Â§10; 1977 c.877 Â§11; 1979 c.284 Â§84]

Â Â Â Â Â  52.130 Appointment of persons to serve process. Whenever it appears to the justice that any process or order authorized to be issued or made will not be served for want of an officer, the justice may appoint any other person authorized by ORS 52.120, to serve it. Such an appointment may be made by an indorsement on the process or order, in substantially the following form and signed by the justice with the name of the office of the justice:

______________________________________________________________________________

I hereby appoint A B to serve the within process or order.

______________________________________________________________________________

[Amended by 1977 c.877 Â§12; 1979 c.284 Â§85; 1995 c.79 Â§13]

Â Â Â Â Â  52.140 [Amended by 1953 c.479 Â§4; 1977 c.877 Â§13; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  52.150 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  52.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  52.170 When security for disbursements may be required. If the plaintiff is a nonresident of this state, the justice may require the plaintiff to give an undertaking with one or more sureties, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, for the disbursements of the action before issuing the summons; and if at any time before the commencement of the trial the defendant applies therefor, the justice must require such plaintiff to give the undertaking or irrevocable letter of credit. If the plaintiff is a resident of this state, the justice may, in the discretion of the justice, upon a like application on the part of the defendant, require the plaintiff to give such undertaking or irrevocable letter of credit. However, if the plaintiff is a resident of Oregon and makes the affidavit that the plaintiff is unable to furnish the undertaking or irrevocable letter of credit as required by this section, the giving of such undertaking or irrevocable letter of credit shall be waived. [Amended by 1991 c.331 Â§14; 1997 c.631 Â§374]

Â Â Â Â Â  52.180 Form of undertaking; qualifications and justification of sureties; deposit in lieu of undertaking; dismissal for want of undertaking or deposit. (1) The undertaking may be substantially in the following form:

______________________________________________________________________________

ÂI, A B,Â or ÂWe, A B and C D, undertake to pay E F, the defendant in this action, all disbursements that may be adjudged to E F in this action.Â

______________________________________________________________________________

Â Â Â Â Â  (2) The sureties must possess the qualifications of bail upon arrest, and, if required by the defendant, must justify in a sum not less than $50. A deposit with the justice of such sum as the justice may deem sufficient shall be equivalent to giving the required undertaking. If the undertaking or deposit in lieu thereof is not given or made by the time the action is at issue and ready for trial on a question of fact, the justice must dismiss the action as for want of prosecution. [Amended by 1995 c.79 Â§14]

ATTACHMENT

Â Â Â Â Â  52.210 Plaintiff entitled to attachment as in the circuit courts. In a civil action in a justice court the plaintiff is entitled to the benefit of the provisional remedies of attachment and delivery of personal property claimed in the action, as in like cases in the circuit courts. All affidavits, orders and undertakings for these remedies are to be taken or made and filed with the justice, and the process is to be issued by and made returnable before the justice. A writ of attachment or an order for the delivery of personal property claimed in the action may be served and executed by any person authorized to serve a summons. [Amended by 1981 c.898 Â§41]

Â Â Â Â Â  52.220 Attachment proceedings conducted as in circuit court. The provisions for proceedings in the circuit courts on attachment and delivery of personal property shall govern in like cases in justice courts, except as otherwise provided. [Amended by 1981 c.898 Â§42]

Â Â Â Â Â  52.230 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  52.240 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  52.250 Attachment of real property prohibited. Real property or any interest therein cannot be attached upon a writ of attachment in a civil action in a justice court.

Â Â Â Â Â  52.260 [Repealed by 1981 c.898 Â§53]

PLEADINGS

Â Â Â Â Â  52.310 Pleadings governed by rules applicable to pleadings in circuit courts. The pleadings in actions in justice courts, the forms thereof and the rules by which the sufficiency of the pleadings are to be determined, shall be those prescribed for civil actions in the circuit courts.

Â Â Â Â Â  52.320 Counterclaim exceeding jurisdiction; transfer to circuit court; time allowed plaintiff to plead; costs; effect of failure to tender costs. In all actions instituted in a justice court a defendant shall have the right to plead a counterclaim in excess of the jurisdiction of the court, whereupon the justice of the peace shall, within 10 days following the filing of the answer, file with the clerk of the circuit court for the county in which the justice court is located, a transcript of the cause containing a copy of all the material entries in the justiceÂs docket, together with all the original papers relating to the cause. Upon the filing of the transcript with the clerk of the circuit court, the justice of the peace shall proceed no further in the cause, but the cause shall thenceforth be considered as transferred to the circuit court and be deemed pending and for trial therein as if originally commenced in the court. The circuit court shall have jurisdiction of the cause and shall proceed to hear, determine and try the same. In the event of the justiceÂs failure to file the transcript in the circuit court within the time specified, the judge of the circuit court may make an order upon the justice to comply within a specified time with the provisions of this section. The plaintiff in the action shall have 10 days after the filing of the transcript in the circuit court in which to move against or reply to defendantÂs answer. All costs incurred in the transfer of the case, including the fee for filing the same in the circuit court, shall be borne by the defendant and must be tendered by the defendant to the justice of the peace at the time of filing with the justice the counterclaim, and the costs may be recovered by the defendant in the event the defendant prevails. On failure of the defendant to pay to the justice of the peace the required fee at the time of filing the counterclaim, or within two days thereafter, the justice of the peace shall disregard the counterclaim of the defendant and proceed to try the cause as though the counterclaim had never been filed. [Amended by 1979 c.284 Â§86]

TRIAL FEES

Â Â Â Â Â  52.410 Trial fee. (1) Parties to judicial proceedings in justice courts are required to contribute toward the expense of maintaining justice courts, or a particular action or proceeding therein, by the payment of a trial fee.

Â Â Â Â Â  (2) The trial fee in a justice court, for every trial by jury, is $17. [Amended by 1979 c.447 Â§3; 1997 c.801 Â§133]

Â Â Â Â Â  52.420 Trial fee payable in advance; effect of failure to pay on demand for jury; recovery of fee as disbursement. (1) The trial fee in a justice court shall be paid to the justice upon the demand for a jury, and unless so paid the demand shall be disregarded and the trial proceed as if no demand had been made.

Â Â Â Â Â  (2) If the party paying the fee prevails in the action or proceeding so as to be entitled to recover costs therein, the fee shall be allowed and taxed as a disbursement and collected from the adverse party. [Amended by 2005 c.22 Â§35]

Â Â Â Â Â  52.430 State or county exempted from prepaying trial fee; recovery of the trial fee. When the state or any county is a party to a judicial proceeding in a justice court, the state or county need not pay the trial fee upon demanding a jury, and if the state or county is entitled to recover costs therein, the trial fee shall be allowed and taxed in the stateÂs or countyÂs favor as a disbursement, and collected from the adverse party as in ordinary cases. [Amended by 2005 c.22 Â§36]

Â Â Â Â Â  52.440 Accounting for and disposition of the trial fee. In a justice court, the trial fee is paid to the justice. The justice shall keep an account of such fees, and by whom paid, and distribute the amount among the jury in the particular case, in partial payment of their legal fees.

TRIAL AND JUDGMENT

Â Â Â Â Â  52.510 Postponement of trial. When a cause is at issue upon a question of fact, the justice must, upon sufficient cause shown on the application of either party, postpone the trial for a period not exceeding 60 days.

Â Â Â Â Â  52.520 Depositions of witnesses present as condition to postponement. An application for the postponement of the trial shall not be granted unless the party applying therefor, if required by the adverse party, consents to take the deposition of any witness of the adverse party then in attendance upon the court. If the consent is given, the justice shall take the deposition, and it may be read on the trial, subject to the same objection as if the witness were present and gave the testimony orally.

Â Â Â Â Â  52.530 Change of place of trial. (1) The justice shall change the place of trial, on motion of either party to the action, when it appears from a supporting affidavit of the party that:

Â Â Â Â Â  (a) The justice is a party to or directly interested in the event of the action, or connected by consanguinity or affinity within the third degree with the adverse party or those for whom the justice prosecutes or defends; or

Â Â Â Â Â  (b) The justice is so prejudiced against the party making the motion that the party cannot expect an impartial trial before the justice.

Â Â Â Â Â  (2) The justice may change the place of trial, on motion of either party to the action, when it appears from a supporting affidavit of the party that the convenience of parties and witnesses would be promoted by the change, and that the motion is not made for the purpose of delay.

Â Â Â Â Â  (3) The motion for change of place of trial cannot be made or allowed in any action until after the cause is at issue on a question of fact. The change shall be made to the nearest justice court in the county. If there is only one justice court in the county the change shall be made to the circuit court for the county in which the justice court is located. Neither party shall be entitled to more than one change in the place of trial, except for causes not in existence when the first change was allowed. When the place of trial has been changed, the justice shall forthwith transmit to the justice court or circuit court to whom the case is transferred a transcript of the proceedings had in the case with all the original papers filed thereon. All costs incurred in the transfer of such case, including the fee for filing the same in the court to which the case is transferred shall be borne by the party requesting the change and must be tendered by the party to the justice at the time of filing the motion for the change. Such costs may be recovered by such party in the event the party prevails in the trial of the action. On the failure of the party to tender or pay the required fee at the time the motion is filed the justice shall disregard the motion and proceed to try the action as though no motion had been filed. [Amended by 1959 c.159 Â§1; 1995 c.658 Â§63; 2005 c.22 Â§37]

Â Â Â Â Â  52.540 Who to pay disbursements for change of venue; no necessity for additional subpoenas to witnesses. (1) The disbursements of the change of venue shall be paid by the party applying therefor, and not taxed as a part of the costs in the case.

Â Â Â Â Â  (2) It shall not be necessary to issue new subpoenas to witnesses, but the witnesses shall appear before the justice before whom the cause has been transferred without the issue of any other notice than the allowance of the motion for the change of venue.

Â Â Â Â Â  52.550 When change of venue deemed complete. Upon the filing of the transcript and papers with the justice to whom the cause has been transferred, the change of venue shall be deemed complete, and thereafter the action shall proceed as though it had been commenced before such justice.

Â Â Â Â Â  52.560 Jurisdiction to cease when title to realty in question; further proceedings in circuit court. If it appears on the trial of any cause before a justice of the peace from the evidence of either party, or from the pleadings, that the title to real property is in question, which title is disputed by the other party, the justice shall immediately make an entry thereof in the docket of the justice and cease all further proceedings in the cause. The justice shall certify and return to the circuit court of the county a transcript of all the entries made in the docket of the justice relating to the case, together with all the process and other papers relating to the action, in the same manner and within the same time as upon an appeal. Thereupon the circuit court shall proceed in the cause to final judgment and execution in the same manner as if the action had been originally commenced therein, and disbursements shall abide the event of the action.

Â Â Â Â Â  52.570 Right to and demand for jury; deposit of trial fee as condition. When a cause is at issue upon a question of fact, if either party then demands a jury trial and deposits with the justice such trial fee as is required to be paid in advance by ORS 52.420 and 52.430, the issue must be tried by a jury and not the justice; but otherwise it must be tried by the justice.

Â Â Â Â Â  52.580 Judgment. When an issue of fact is tried by the justice, it is not necessary that there be any special statement of the facts found or law determined on the trial. It is sufficient for the justice to give judgment generally, as the law and evidence may require, for the plaintiff or the defendant, stating therein for what amount or what relief or to what effect the same is given.

Â Â Â Â Â  52.590 Judgment not to determine or affect title to real property. Although the title to real property may be controverted or questioned in an action in a justice court, the judgment in the action shall in no way affect or determine the title as between the parties, or otherwise.

ENFORCEMENT AND SETOFF OF JUDGMENTS; EXECUTIONS

Â Â Â Â Â  52.600 Enforcement of justice court judgments generally. (1) Upon the docketing of a judgment by a justice court, the judgment may be enforced by the justice court in the manner provided in this section.

Â Â Â Â Â  (2) Enforcement proceedings on a judgment docketed by a justice court may include:

Â Â Â Â Â  (a) Writ of execution proceedings for personal property under ORS 18.252 to 18.993.

Â Â Â Â Â  (b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

Â Â Â Â Â  (c) Garnishment proceedings under ORS 18.600 to 18.850.

Â Â Â Â Â  (3) In addition to the enforcement proceedings specified in subsection (2) of this section, a docketed justice court judgment may be enforced by the court that rendered the judgment through the issuance of a writ of execution on real property under ORS 18.252 to 18.993. A writ of execution on real property may be issued by a justice court only after the judgment has been transcribed or recorded in the manner provided by ORS 52.635.

Â Â Â Â Â  (4) ORS 18.038, 18.042, 18.048 and 137.071 apply to judgments rendered in justice courts.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, the provisions of this section apply to all judgments docketed by justice courts, including judgments imposed in violation proceedings and other criminal proceedings.

Â Â Â Â Â  (6) The provisions of this section and ORS 52.635 do not apply to proceedings for enforcement of ordinances governing the parking of vehicles. Ordinances governing the parking of vehicles shall be enforced as provided by other law. [1999 c.788 Â§2; 2001 c.249 Â§74; 2003 c.576 Â§95]

Â Â Â Â Â  52.610 Enforcement of judgment given by other justice. A justice of the peace has authority and power to enforce a judgment given by the predecessor in office, or by a justice whose docket has been transferred to the justice of the peace, and to complete any unfinished business begun before such predecessor, or entered in such docket, as if the same had been given or begun before the justice of the peace.

Â Â Â Â Â  52.620 Filing transcript of judgment in another county; issuance of execution. The party entitled to the benefit of a judgment in a justice court may at any time have a certified transcript of the judgment and file it with any justice in any other county. Upon the filing of the transcript, the justice with whom it is filed must make an entry thereof in the docket of the justice, giving the title of the cause, the names of the parties and the substance of the judgment. Thereafter execution may issue to enforce the judgment, or any part thereof remaining unsatisfied, as if it had been given by the justice with whom the transcript is filed.

Â Â Â Â Â  52.630 [Amended by 1965 c.619 Â§27; 1971 c.621 Â§11; 1975 c.607 Â§13; 1979 c.833 Â§14; 1981 c.835 Â§4; 1983 c.696 Â§6; 1987 c.586 Â§20; 1995 c.273 Â§15; repealed by 1999 c.788 Â§3 (52.635 enacted in lieu of 52.630)]

Â Â Â Â Â  52.635 Liens based on justice court judgment. (1) After a judgment that includes a money award is docketed in a justice court, a certified copy of the judgment or a lien record abstract for the judgment may be recorded in the County Clerk Lien Record for the county that contains the justice court that rendered the judgment. The certified copy or lien record abstract may be recorded by the judgment creditor or by the agent of the judgment creditor at any time after the judgment is rendered and before the judgment expires under ORS 18.194 or is fully satisfied. From the time the certified copy of the judgment or the lien record abstract is recorded in the County Clerk Lien Record, the judgment is a lien upon the real property of the defendant in the county.

Â Â Â Â Â  (2) In lieu of recording a certified copy of a judgment or a lien record abstract for a judgment under subsection (1) of this section, a judgment that includes a money award rendered by a justice court in a civil action may be transcribed to the circuit court for the county that contains the justice court that rendered the judgment. The judgment may be transcribed by the filing of a certified transcript of the judgment with the clerk of the circuit court. The transcript must contain a copy of all the docket entries made in the case and the judgment as rendered by the justice court, certified to be a true and correct transcript from the original entries by the justice court. Upon filing of the certified transcript, the clerk shall enter the transcribed judgment in the register of the circuit court and in the separate record maintained under ORS 18.075. The clerk shall note in the register that the transcribed judgment creates a judgment lien. A judgment in a criminal action may not be transcribed to circuit court under the provisions of this subsection.

Â Â Â Â Â  (3) A certified copy of a judgment docketed in a justice court, or a lien record abstract for the judgment, may be recorded in any County Clerk Lien Record. The judgment or lien record abstract may be recorded in a county other than the county that contains the justice court that rendered the judgment without transcribing the justice court judgment to the circuit court for the county that contains the justice court that rendered the judgment, or recording a certified copy of the judgment or a lien record abstract for the judgment in the County Clerk Lien Record for the county that contains the justice court. If the judgment has been transcribed to circuit court, or a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy of the judgment or lien record abstract for the judgment is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

Â Â Â Â Â  (4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be transcribed to circuit court or recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect.

Â Â Â Â Â  (5) The transcribing of a justice court judgment to circuit court under this section, or the recording of a certified copy of a justice court judgment or a lien record abstract under this section, does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the justice court.

Â Â Â Â Â  (6) The fee for filing a transcript with the clerk of the circuit court under subsection (2) of this section shall be as provided in ORS 21.325 (1)(b). The fee for recording a certified copy of a justice court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

Â Â Â Â Â  (7) A justice court and circuit court may enter into an agreement to allow for electronic transcription of justice court judgments under this section. A justice court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section. [1999 c.788 Â§4 (enacted in lieu of 52.630); 2003 c.576 Â§96; 2003 c.737 Â§80]

Â Â Â Â Â  Note: The amendments to 52.635 by section 81, chapter 737, Oregon Laws 2003, become operative January 1, 2007. See section 82, chapter 737, Oregon Laws 2003, as amended by section 91, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  52.635. (1) After a judgment that includes a money award is docketed in a justice court, a certified copy of the judgment or a lien record abstract for the judgment may be recorded in the County Clerk Lien Record for the county that contains the justice court that rendered the judgment. The certified copy or lien record abstract may be recorded by the judgment creditor or by the agent of the judgment creditor at any time after the judgment is rendered and before the judgment expires under ORS 18.194 or is fully satisfied. From the time the certified copy of the judgment or the lien record abstract is recorded in the County Clerk Lien Record, the judgment is a lien upon the real property of the defendant in the county.

Â Â Â Â Â  (2) In lieu of recording a certified copy of a judgment or a lien record abstract for a judgment under subsection (1) of this section, a judgment that includes a money award rendered by a justice court in a civil action may be transcribed to the circuit court for the county that contains the justice court that rendered the judgment. The judgment may be transcribed by the filing of a certified transcript of the judgment with the clerk of the circuit court. The transcript must contain a copy of all the docket entries made in the case and the judgment as rendered by the justice court, certified to be a true and correct transcript from the original entries by the justice court. Upon filing of the certified transcript, the clerk shall enter the transcribed judgment in the register of the circuit court and in the separate record maintained under ORS 18.075. The clerk shall note in the register that the transcribed judgment creates a judgment lien. A judgment in a criminal action may not be transcribed to circuit court under the provisions of this subsection.

Â Â Â Â Â  (3) A certified copy of a judgment docketed in a justice court, or a lien record abstract for the judgment, may be recorded in any County Clerk Lien Record. The judgment or lien record abstract may be recorded in a county other than the county that contains the justice court that rendered the judgment without transcribing the justice court judgment to the circuit court for the county that contains the justice court that rendered the judgment, or recording a certified copy of the judgment or a lien record abstract for the judgment in the County Clerk Lien Record for the county that contains the justice court. If the judgment has been transcribed to circuit court, or a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy of the judgment or lien record abstract for the judgment is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

Â Â Â Â Â  (4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be transcribed to circuit court or recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect.

Â Â Â Â Â  (5) The transcribing of a justice court judgment to circuit court under this section, or the recording of a certified copy of a justice court judgment or a lien record abstract under this section, does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the justice court.

Â Â Â Â Â  (6) The fee for filing a transcript with the clerk of the circuit court under subsection (2) of this section shall be as provided in ORS 21.325 (2). The fee for recording a certified copy of a justice court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

Â Â Â Â Â  (7) A justice court and circuit court may enter into an agreement to allow for electronic transcription of justice court judgments under this section. A justice court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section.

Â Â Â Â Â  Note: Section 62 (1) and (2), chapter 788, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 62. (1) The repeal of ORS 52.630 by section 3 of this 1999 Act does not affect any judgment docketed in a circuit court under the provisions of ORS 52.630 (1997 Edition) before the effective date of this 1999 Act [October 23, 1999].

Â Â Â Â Â  (2) Any judgment rendered by a justice court before the effective date of this 1999 Act that was not docketed in the circuit court under the provisions of ORS 52.630 (1997 Edition) before the effective date of this 1999 Act may become a lien on real property only in the manner provided by section 4 of this 1999 Act [52.635]. Any judgment rendered in a justice court on or after the effective date of this 1999 Act may become a lien on real property only in the manner provided by section 4 of this 1999 Act. [1999 c.788 Â§62(1),(2)]

Â Â Â Â Â  52.640 Setoff of judgment; application and notice. A party against whom a judgment is given in a justice court may, upon three daysÂ notice to the adverse party, apply to the justice of the court to have another judgment given in a justice court, between the same parties and against the adverse party, set off against the first mentioned judgment.

Â Â Â Â Â  52.650 Right of appeal precludes setoff; procedure to set off judgment of another court. A judgment proposed as a setoff under ORS 52.640 must be final and no longer subject to appeal. If the judgment was given in another court than the one where the application is made, the party proposing the setoff must produce the transcript of the judgment, certified by the proper justice, which certificate shall also state how much of the judgment remains unsatisfied and that the transcript is given for the purpose of being a setoff against the judgment to which it is proposed as a setoff. [Amended by 2003 c.14 Â§23]

Â Â Â Â Â  52.660 Enforcement of judgment proposed as setoff stayed, when. The justice making the transcript and certificate shall make an entry thereof in the docket of the justice and thereafter all proceedings to enforce the judgment shall be stayed, unless the transcript is returned with the certificate of the proper justice indorsed thereon, to the effect that it has not been allowed to be set off.

Â Â Â Â Â  52.670 Allowance of setoff if judgments mutual. If upon the hearing of the application the justice finds that the judgments are mutual, the justice shall give judgment allowing the proposed setoff.

Â Â Â Â Â  52.680 Allowance of setoff if judgments are in different amounts; disallowance of setoff. If there is any difference in the amount of the two judgments, judgment for the difference must be given in favor of the party owning the larger judgment. If the justice refuses to allow the setoff, the justice shall so certify on the transcript and return it to the party.

Â Â Â Â Â  52.690 [Repealed by 1999 c.788 Â§5]

Â Â Â Â Â  52.700 When execution returnable; to whom directed; duty of officer to execute writ. An execution issued by a justice must be made returnable within 30 days from the date thereof, and may be directed to the sheriff of the county, or any constable or marshal or police officer authorized to act as a constable therein, and must be executed by any one of such officers when delivered to the officer. [Amended by 1991 c.67 Â§8]

Â Â Â Â Â  52.710 Renewal of execution; indorsement and entry of renewal. At any time before the expiration of the return day of the execution, it may be renewed for another period of 30 days, at the request of the plaintiff, by an indorsement to that effect made thereon by the justice. The indorsement must be dated and, if any part of the execution has been satisfied, must state the amount then due thereon. An entry of the renewal must also be made in the docket of the justice.

_______________



Chapter 53

Chapter 53 Â Appeals in Civil Actions

2005 EDITION

APPEALS IN CIVIL ACTIONS

JUSTICE COURTS & CIVIL PROCEEDINGS THEREIN

53.005Â Â Â Â Â Â  Application of ORS 53.005 to 53.125

53.010Â Â Â Â Â Â  Appeal from justice courts; when allowable

53.020Â Â Â Â Â Â  Court to which appeal lies; designation of parties

53.030Â Â Â Â Â Â  Manner of taking appeal; notice; undertaking for costs and disbursements

53.040Â Â Â Â Â Â  Requisites of undertaking for costs and disbursements and stay of proceedings

53.050Â Â Â Â Â Â  Stay of proceedings without undertaking

53.060Â Â Â Â Â Â  Allowance of appeal; recall of execution when stay granted

53.070Â Â Â Â Â Â  Qualification of sureties

53.080Â Â Â Â Â Â  Enforcement of judgment notwithstanding appeal and undertaking for stay of proceedings

53.090Â Â Â Â Â Â  Certified transcript to be filed; proceedings on appeal

53.100Â Â Â Â Â Â  Amendment of pleadings in appellate court

53.110Â Â Â Â Â Â  Dismissal of appeal; judgment on dismissal or after trial; judgment against sureties

53.120Â Â Â Â Â Â  Insufficiency of undertaking as ground for dismissal of appeal

53.125Â Â Â Â Â Â  Judgment or order of appellate court

53.130Â Â Â Â Â Â  Writ of review in civil cases

Â Â Â Â Â  53.005 Application of ORS 53.005 to 53.125. ORS 53.005 to 53.125 apply only to justice courts that have not become courts of record under ORS 51.025. Appeals of civil judgments in justice courts that have become courts of record under ORS 51.025 shall be as provided in ORS chapter 19 for appeals from judgments of circuit courts. [1999 c.682 Â§6]

Â Â Â Â Â  53.010 Appeal from justice courts; when allowable. Any party to a judgment in a civil action in a justice court, other than a judgment by confession or for want of an answer, may appeal therefrom when the sum in controversy is not less than $30, or when the action is for the recovery of personal property of the value of not less than $30, exclusive of disbursements in either case, also when the action is for the recovery of the possession of real property under ORS 105.110. [Amended by 1977 c.365 Â§4; 1977 c.416 Â§4]

Â Â Â Â Â  53.020 Court to which appeal lies; designation of parties. An appeal is taken to the circuit court for the county wherein the judgment is given. The party appealing is known as the appellant and the adverse party as the respondent, but the title of the action is not thereby changed. [Amended by 1985 c.342 Â§8; 1995 c.658 Â§64]

Â Â Â Â Â  53.030 Manner of taking appeal; notice; undertaking for costs and disbursements. An appeal is taken by serving, within 30 days after rendition of judgment, a written notice thereof on the adverse party, or the attorney of the adverse party, and filing the original with the proof of service indorsed thereon with the justice, and by giving the undertaking for the costs and disbursements on the appeal, as provided in ORS 53.040. A written acknowledgment of service by the respondent or the attorney of the respondent, indorsed on the notice of appeal, shall be sufficient proof of service. When the notice of appeal has been served and filed, the appellate court shall have jurisdiction of the cause. [Amended by 1973 c.477 Â§1]

Â Â Â Â Â  53.040 Requisites of undertaking for costs and disbursements and stay of proceedings. The undertaking of the appellant must be given with one or more sureties, to the effect that the appellant will pay all costs and disbursements that may be awarded against the appellant on the appeal. The undertaking does not stay the proceedings unless the undertaking further provides that the appellant will satisfy any judgment that may be given against the appellant in the appellate court on the appeal. The undertaking must be filed with the justice within five days after the notice of appeal is given or filed. The justice may waive, reduce or limit the undertaking upon a showing of good cause, including indigency, and on such terms as shall be just and equitable. The justice or the appellate court may waive a failure to file the undertaking within the time required upon a showing of good cause for that failure. [Amended by 1983 c.673 Â§12]

Â Â Â Â Â  53.050 Stay of proceedings without undertaking. If the judgment appealed from is in favor of the appellant, the proceedings thereon are stayed by the notice of appeal and the undertaking for the costs of the appeal.

Â Â Â Â Â  53.060 Allowance of appeal; recall of execution when stay granted. When an appeal is taken, the justice must allow the same and make an entry thereof in the docket of the justice, stating whether the proceedings are thereby stayed or not. When the proceedings are stayed, if an execution has been issued to enforce judgment, the justice must recall the execution by written notice to the officer holding it. Thereupon it must be returned and all property taken thereon and not sold released. [Amended by 1981 c.898 Â§43]

Â Â Â Â Â  53.070 Qualification of sureties. All sureties on an undertaking on appeal must have the qualifications established by ORCP 82. Challenges to the qualifications of sureties may be made as provided by ORCP 82. [Amended by 1997 c.71 Â§17]

Â Â Â Â Â  53.080 Enforcement of judgment notwithstanding appeal and undertaking for stay of proceedings. When a judgment has been given for money in an action upon a contract to pay money, notwithstanding an appeal and undertaking for the stay of proceedings, the respondent may enforce the judgment, if within five days from the allowance of the appeal the respondent files with the justice an undertaking, with one or more sureties, to the effect that if the judgment is changed or modified on the appeal the respondent will make such restitution as the appellate court may direct. This undertaking must be taken by the justice on not less than two daysÂ notice to the other party.

Â Â Â Â Â  53.090 Certified transcript to be filed; proceedings on appeal. Within 30 days next following the allowance of the appeal, the appellant must cause to be filed with the clerk of the appellate court a transcript of the cause. The transcript must contain a copy of all the material entries in the justice docket relating to the cause or the appeal, and must have annexed thereto all the original papers relating to the cause or the appeal and filed with the justice. Upon the filing of the transcript with the clerk of the appellate court, the appeal is perfected. Thenceforth the action shall be deemed pending and for trial therein as if originally commenced in such court, and the court shall have jurisdiction of the cause and shall proceed to hear, determine and try it anew, disregarding any irregularity or imperfection in matters of form which may have occurred in the proceedings in the justice court. If the transcript and papers are not filed with the clerk of the appellate court within the time provided, the appellate court, or the judge thereof, may by order extend the time for filing the same upon such terms as the court or judge may deem just. However, such order shall be made within the time allowed to file the transcript. [Amended by 1985 c.342 Â§9]

Â Â Â Â Â  53.100 Amendment of pleadings in appellate court. The appellate court may, in furtherance of justice and upon such terms as may be just, allow the pleadings in the action to be amended so as not to change substantially the issue tried in the justice court or to introduce any new cause of action or defense.

Â Â Â Â Â  53.110 Dismissal of appeal; judgment on dismissal or after trial; judgment against sureties. The appellate court may dismiss an appeal from a justice court if it is not properly taken and perfected. When an appeal is dismissed the appellate court must give judgment as it was given in the court below, and against the appellant for the costs and disbursements of the appeal. When judgment is given in the appellate court against the appellant, either with or without the trial of the action, it must also be given against the sureties in the undertaking of the appellant, according to its nature and effect.

Â Â Â Â Â  53.120 Insufficiency of undertaking as ground for dismissal of appeal. An appeal cannot be dismissed on the motion of the respondent on account of the undertaking therefor being defective, if the appellant before the determination of the motion to dismiss will execute a sufficient undertaking and file it in the appellate court, upon such terms as may be deemed just.

Â Â Â Â Â  53.125 Judgment or order of appellate court. The appellate court may give a final judgment in the cause, to be enforced as a judgment of such court; or the appellate court may give such other judgment or order as may be proper, and direct that the cause be remitted to the court below for further proceedings in accordance with the decision of the appellate court. [1959 c.558 Â§47; 1981 c.178 Â§4]

Â Â Â Â Â  53.130 Writ of review in civil cases. No provision of ORS 53.010 to 53.125, in relation to appeals or the right of appeal in civil cases, shall be construed to prevent either party to a judgment given in a justice court from having it reviewed in the circuit court for errors in law appearing upon the face of the judgment or the proceedings connected therewith, as provided in ORS 34.010 to 34.100.

_______________



Chapter 54

Chapter 54 Â Juries

2005 EDITION

JURIES

JUSTICE COURTS & CIVIL PROCEEDINGS THEREIN

54.010Â Â Â Â Â Â  Trial jury defined

54.020Â Â Â Â Â Â  Jury not selected from jury list

54.030Â Â Â Â Â Â  Service and return of order; persons to be summoned

54.040Â Â Â Â Â Â  Insufficient number of jurors; summoning others; challenges

54.050Â Â Â Â Â Â  Qualifications of jurors

54.060Â Â Â Â Â Â  Making of jury lists

54.070Â Â Â Â Â Â  Number of names on list; certifying and filing list

54.090Â Â Â Â Â Â  Justice not in office or present when list was made must procure and file copy thereof

54.100Â Â Â Â Â Â  Drawing jury list; jury box; depositing ballots

54.110Â Â Â Â Â Â  Selection of jury from jury list

54.120Â Â Â Â Â Â  Manner of drawing jury panel; making and signing list of names for panel

54.130Â Â Â Â Â Â  Names drawn which are not entered on list of panel

54.140Â Â Â Â Â Â  Selection of jury by striking names from the panel

54.150Â Â Â Â Â Â  Order for jury selected from jury list; manner of summoning and forming jury; challenges

54.160Â Â Â Â Â Â  Punishment of jurors

Â Â Â Â Â  54.010 Trial jury defined. A trial jury is a body of persons, six in number in the justice courts, sworn to try and determine a question of fact and drawn according to the mode provided for in this chapter.

Â Â Â Â Â  54.020 Jury not selected from jury list. When a jury has been demanded by a party to an action in the justice court, and neither party requires that the jury be drawn from the jury list, the justice must make an order in writing, directed to the sheriff of the county, or to any constable of the district or to any marshal or police officer authorized to act as constable therein, commanding the sheriff, constable, marshal or police officer to summon six persons to serve as jurors in the action between the parties, naming the parties, at a time and place to be named in the order. The order shall require the jurors to appear before the justice forthwith, or at some future time to which the trial of the issue may be postponed. [Amended by 1991 c.67 Â§9]

Â Â Â Â Â  54.030 Service and return of order; persons to be summoned. The officer serving the order for a jury must do so impartially by selecting only such persons as the officer knows, or has good reason to believe, are qualified according to law to serve as jurors in the court to which they are summoned and in the particular action for which they are selected. The officer must serve the order, by giving notice to each person selected of the time and place the person is required to appear and for what purpose, and return the same, according to the direction therein, with the names of the persons summoned, verified by the certificate of the officer.

Â Â Â Â Â  54.040 Insufficient number of jurors; summoning others; challenges. If a sufficient number of jurors does not appear at the time and place required, or if any of those appearing are peremptorily challenged, or upon a challenge for cause are found disqualified, the justice must order the proper officer to summon a sufficient number of other qualified persons until the jury is complete. Each party is entitled to three peremptory challenges, and no more.

Â Â Â Â Â  54.050 Qualifications of jurors. A person competent to act as a juror in a justice court, in addition to the qualifications prescribed in ORS 10.030, must be an inhabitant of the district in which the court is being held at the time the person is summoned, and must have been an inhabitant of that district for three months next preceding such time. [Amended by 1983 c.673 Â§13]

Â Â Â Â Â  54.060 Making of jury lists. The justice of the peace in each district shall, in January of each year, or in case of an omission or neglect so to do then as soon as possible thereafter, make a jury list for the district. A preliminary jury list shall be made by selecting names of inhabitants of the district by lot from the latest jury list sources. The jury list sources are the elector registration list for the district, copies of the Department of Transportation records for the county referred to in ORS 802.260 (2) furnished to the justice at county expense by the clerk of court, as defined in ORS 10.010, for the county and any other source that the justice determines will furnish a fair cross section of the inhabitants of the district. From the preliminary jury list the names of those persons known not to be qualified by law to serve as jurors shall be deleted. The remaining names shall constitute the jury list. The preliminary jury list and jury list may be made by means of electronic equipment. [Amended by 1983 c.673 Â§14; 1987 c.681 Â§4]

Â Â Â Â Â  54.070 Number of names on list; certifying and filing list. The jury list shall:

Â Â Â Â Â  (1) Contain the names of at least 50 persons, if there are that number of persons in the district who are qualified as provided in ORS 54.050.

Â Â Â Â Â  (2) Contain the first name, the surname and the place of residence of each person named therein.

Â Â Â Â Â  (3) Be certified by the justice of the peace and placed on file in the office of the justice. [Amended by 1975 c.233 Â§1; 1983 c.673 Â§15]

Â Â Â Â Â  54.080 [Repealed by 1983 c.673 Â§26]

Â Â Â Â Â  54.090 Justice not in office or present when list was made must procure and file copy thereof. A justice of the peace not in office or attendance when a jury list is made must procure, and file in the office of the justice of the peace, a certified copy thereof.

Â Â Â Â Â  54.100 Drawing jury list; jury box; depositing ballots. Unless juries are drawn and selected from the jury list of the district by means of electronic equipment, the justice of the peace shall keep in the office of the justice a jury box. After the jury list is filed, the justice shall destroy all ballots remaining in the box and shall prepare and deposit in such box separate ballots, containing the name and place of residence of each person named in the list, and folded as nearly alike as practicable so that the name cannot be seen. [Amended by 1983 c.673 Â§16]

Â Â Â Â Â  54.110 Selection of jury from jury list. When a jury is demanded in a justice court, instead of being selected by the officers, as provided in ORS 54.020 to 54.040, the jury must be drawn and selected from the jury list of the district, if either party requires it.

Â Â Â Â Â  54.120 Manner of drawing jury panel; making and signing list of names for panel. When a jury is to be selected from the jury list of the district, the justice shall draw from the box in the presence of the parties, or select by means of electronic equipment, 12 ballots or names, or any greater number, if necessary, until the names of 12 persons, who are deemed able to attend at the time and place required, are obtained. The justice must make and sign a list of the 12 names thus drawn. [Amended by 1983 c.673 Â§17]

Â Â Â Â Â  54.130 Names drawn which are not entered on list of panel. If it appears to the justice that a person whose name is drawn is dead or resides out of the district, the ballot must be destroyed or the name deleted. If it appears to the justice, or the justice has good reason to believe, that a person whose name is drawn is temporarily absent from the district, or is unwell, or so engaged as to be unable to attend at the time and place required without great inconvenience, the ballot or name must be laid aside, without the name being entered on the list drawn, and returned to the box or restored to the list from which selected by means of electronic equipment when the drawing is completed. A person whose name is drawn is deemed able to attend within the meaning of ORS 54.120, and the name of the person is deemed to be entered on the list drawn, except as provided in this section. [Amended by 1983 c.673 Â§18]

Â Â Â Â Â  54.140 Selection of jury by striking names from the panel. When the drawing is completed, from the 12 names drawn the parties must select a jury by each striking from the list three names, alternately, commencing with the defendant. The remaining six must be summoned as jurors in the action.

Â Â Â Â Â  54.150 Order for jury selected from jury list; manner of summoning and forming jury; challenges. The names of the six jurors so selected must be inserted in the order to summon a jury, and thereafter the proceedings in the summoning and formation of the jury must be conducted in the manner provided in ORS 54.020 to 54.040; but neither party is entitled to a peremptory challenge as to any of the six jurors.

Â Â Â Â Â  54.160 Punishment of jurors. A person duly summoned to attend a justice court as a juror may be punished by the justice of the peace as provided for contempt of court if:

Â Â Â Â Â  (1) The person fails to attend the justice court as required or fails to give a valid excuse for not attending;

Â Â Â Â Â  (2) The person fails to give attention to matters before the jury;

Â Â Â Â Â  (3) The person leaves the court without permission while the court is in session; or

Â Â Â Â Â  (4) The person without valid excuse otherwise fails to complete required jury service. [Amended by 1999 c.605 Â§5]

_______________



Chapter 55

Chapter 55 Â Small Claims

2005 EDITION

SMALL CLAIMS

JUSTICE COURTS & CIVIL PROCEEDINGS THEREIN

55.011Â Â Â Â Â Â  Small claims department; jurisdiction

55.020Â Â Â Â Â Â  Commencement of action

55.030Â Â Â Â Â Â  Contents of claim

55.040Â Â Â Â Â Â  Verification and prosecution of claim

55.045Â Â Â Â Â Â  Notice of claim; content; service

55.055Â Â Â Â Â Â  Explanation to plaintiff of how notice may be served

55.065Â Â Â Â Â Â  Admission or denial of claim; request for jury trial

55.075Â Â Â Â Â Â  Time and place of hearing; procedure if right to jury trial asserted; fees

55.077Â Â Â Â Â Â  Additional time for appearances; default and dismissal

55.080Â Â Â Â Â Â  Formal pleadings unnecessary; issuance of attachment, garnishment or execution; costs of execution taxable

55.090Â Â Â Â Â Â  Right of attorneys or persons not a party to appear; witnesses; disposition of controversy; appearance by attorney not required for certain parties

55.095Â Â Â Â Â Â  Counterclaim; procedure; fee; transfer of jurisdiction

55.100Â Â Â Â Â Â  Payment of judgment

55.110Â Â Â Â Â Â  Conclusiveness of judgment; appeal; costs and fees on appeal

55.120Â Â Â Â Â Â  Form of appeal; bond; proceedings in circuit court; no further appeal

55.130Â Â Â Â Â Â  Enforcement of judgment when no appeal is taken; fees

55.140Â Â Â Â Â Â  Separate docket for small claims department

Â Â Â Â Â  55.010 [Amended by 1955 c.44 Â§1; 1959 c.326 Â§2; repealed by 1963 c.404 Â§1 (55.011 enacted in lieu of 55.010)]

Â Â Â Â Â  55.011 Small claims department; jurisdiction. (1) Except as provided in subsection (8) of this section, in each justice court created under any law of this state there shall be a small claims department.

Â Â Â Â Â  (2) Except as provided in this section, all actions for the recovery of money, damages, specific personal property, or any penalty or forfeiture must be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $750.

Â Â Â Â Â  (3) Except as provided in this section and ORS 46.455 (2)(c), an action for the recovery of money, damages, specific personal property, or any penalty or forfeiture may be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $5,000.

Â Â Â Â Â  (4) Class actions may not be commenced and prosecuted in the small claims department.

Â Â Â Â Â  (5) Actions providing for statutory attorney fees in which the amount or value claimed does not exceed $750 may be commenced and prosecuted in the small claims department or may be commenced and prosecuted in the regular department of the justice court. This subsection does not apply to an action based on contract for which attorney fees are authorized under ORS 20.082.

Â Â Â Â Â  (6) Jurisdiction of the person of the defendant in an action commenced in the small claims department shall be deemed acquired as of the time of service of the notice and claim.

Â Â Â Â Â  (7) Except as provided in ORS 55.065 (2)(c), the provisions of ORS 55.020 to 55.140 shall apply with regard to proceedings in the small claims department of any justice court.

Â Â Â Â Â  (8) If a justice court is located in the same city as a circuit court, the justice court need not have a small claims department if the justice court and the circuit court enter into an intergovernmental agreement that provides that only the circuit court will operate a small claims department. If an intergovernmental agreement is entered into under this subsection, the agreement must establish appropriate procedures for referring small claims cases to the circuit court. [1963 c.404 Â§2 (enacted in lieu of 55.010); 1965 c.569 Â§2; 1973 c.625 Â§3; 1973 c.812 Â§7; 1975 c.346 Â§2a; 1975 c.592 Â§2; 1983 c.673 Â§6; 1985 c.367 Â§3; 1987 c.725 Â§3; 1989 c.583 Â§1; 1995 c.227 Â§4; 1997 c.801 Â§108; 1999 c.84 Â§5; 1999 c.673 Â§4; 2001 c.542 Â§6]

Â Â Â Â Â  55.020 Commencement of action. An action in the small claims department shall be commenced by the plaintiff appearing in person or by agent or assignee before the court and filing a verified claim in the form prescribed by the justice of the peace along with the fee prescribed by ORS 51.310 (1)(c). [Amended by 1989 c.583 Â§2]

Â Â Â Â Â  55.030 Contents of claim. The claim shall contain the name and address of the plaintiff and of the defendant, followed by a plain and simple statement of the claim, including the amount and date the claim allegedly accrued. The claim shall include an affidavit signed by the plaintiff and stating that the plaintiff made a bona fide effort to collect the claim from the defendant before filing the claim with the justice court. [Amended by 1977 c.875 Â§11; 1989 c.583 Â§3]

Â Â Â Â Â  55.040 Verification and prosecution of claim. All claims shall be verified by the real party in interest, the agent or assignee of the party. Any claim may be filed and prosecuted in the small claims department by such agent or the assignee of the cause of action upon which recovery is sought.

Â Â Â Â Â  55.045 Notice of claim; content; service. (1) Upon the filing of a claim, the court shall issue a notice in the form prescribed by the court.

Â Â Â Â Â  (2) The notice shall be directed to the defendant, naming the defendant, and shall contain a copy of the claim.

Â Â Â Â Â  (3) If the amount or value claimed is $50 or more, the notice and claim shall be served upon the defendant in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

Â Â Â Â Â  (4) If the amount or value claimed is less than $50, the notice and claim shall be served upon the defendant either in the manner provided for the service of summons and complaint in proceedings in the circuit courts or by certified mail, at the option of the plaintiff. If service by certified mail is attempted, the court shall mail the notice and claim by certified mail addressed to the defendant at the last-known mailing address of the defendant within the territorial jurisdiction of the court. The envelope shall be marked with the words ÂDeliver to Addressee OnlyÂ and ÂReturn Receipt Requested.Â The date of delivery appearing on the return receipt shall be prima facie evidence of the date on which the notice and claim was served upon the defendant. If service by certified mail is not successfully accomplished, the notice and claim shall be served in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

Â Â Â Â Â  (5) The notice shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!

Â Â Â Â Â  Within 14 DAYS after receiving this notice you MUST do ONE of the following things:

Â Â Â Â Â  Pay the claim plus fees and service expenses paid by plaintiff OR

Â Â Â Â Â  Demand a hearing OR

Â Â Â Â Â  Demand a jury trial

Â Â Â Â Â  If you fail to do one of the above things within 14 DAYS after receiving this notice, then upon written request from the plaintiff, the court will enter a judgment against you for the amount claimed plus fees and service expenses paid by the plaintiff.

Â Â Â Â Â  If you have questions about this notice, you should contact the court immediately.

______________________________________________________________________________ [1989 c.583 Â§5]

Â Â Â Â Â  55.050 [Amended by 1965 c.619 Â§28; 1977 c.875 Â§12; 1981 s.s. c.3 Â§95; 1987 c.829 Â§2; repealed by 1989 c.583 Â§11]

Â Â Â Â Â  55.055 Explanation to plaintiff of how notice may be served. The justice of the peace shall provide to each plaintiff who files a claim with the small claims department of the court of the justice of the peace a written explanation of how notice may be served in actions in the department. [1977 c.875 Â§21]

Â Â Â Â Â  55.060 [Amended by 1977 c.875 Â§13; repealed by 1989 c.583 Â§11]

Â Â Â Â Â  55.065 Admission or denial of claim; request for jury trial. Within 14 days after the date of service of the notice and claim upon the defendant as provided in ORS 55.045:

Â Â Â Â Â  (1) If the defendant admits the claim, the defendant may settle it by:

Â Â Â Â Â  (a) Paying to the court the amount of the claim plus the amount of the small claims fee and service expenses paid by the plaintiff. The court shall pay to the plaintiff the amounts paid by the defendant.

Â Â Â Â Â  (b) If the claim is for recovery of specific personal property, delivering the property to the plaintiff and paying to the plaintiff the amount of the small claims fee and service expenses paid by the plaintiff.

Â Â Â Â Â  (2) If the defendant denies the claim, the defendant:

Â Â Â Â Â  (a) May demand a hearing in the small claims department in a written request to the court in the form prescribed by the court, accompanied by payment of the defendantÂs fee prescribed; and

Â Â Â Â Â  (b) When demanding a hearing, may assert a counterclaim in the form provided by the court; or

Â Â Â Â Â  (c) If the amount or value claimed exceeds $750, may demand a jury trial in a written request to the court in the form prescribed by the court, accompanied by payment of the appearance fee prescribed by ORS 51.310 (1)(b) together with the trial fee prescribed by ORS 52.410. The request shall designate a mailing address to which a summons and copy of the complaint may be served by mail. Thereafter, the plaintiffÂs claim will not be limited to the amount stated in the claim, though it must involve the same controversy. [1989 c.583 Â§6; 1995 c.227 Â§3]

Â Â Â Â Â  55.070 [Amended by 1957 c.6 Â§1; 1965 c.619 Â§29; 1973 c.393 Â§3; 1977 c.875 Â§14; 1977 c.877 Â§14a; 1979 c.284 Â§87; repealed by 1989 c.583 Â§11]

Â Â Â Â Â  55.075 Time and place of hearing; procedure if right to jury trial asserted; fees. (1) If the defendant demands a hearing in the small claims department of the court, the court shall fix a day and time for the hearing and shall mail to the parties a notice of the hearing time in the form prescribed by the court, instructing them to bring witnesses, documents and other evidence pertinent to the controversy.

Â Â Â Â Â  (2) If the defendant asserts a counterclaim, the notice of the hearing time shall contain a copy of the counterclaim.

Â Â Â Â Â  (3) If the defendant claims the right to a jury trial, the court shall notify the plaintiff to file a formal complaint within 20 days following the mailing of such notice. The notice shall instruct the plaintiff to serve a summons and copy of the complaint by mail on the defendant at the designated address of the defendant. Proof of service of the summons and complaint copy may be made by certificate of the plaintiff or plaintiffÂs attorney attached to the complaint prior to its filing. The plaintiffÂs claim in such formal complaint is not limited to the amount stated in the claim filed in the small claims department but it must involve the same controversy. The defendant shall have 10 days in which to move, plead or otherwise appear following the day on which the summons and copy of the complaint would be delivered to the defendant in due course of mail. Thereafter, the cause shall proceed as other causes in the justice court, and costs and disbursements shall be allowed and taxed and fees not previously paid shall be charged and collected as provided in ORS 51.310 and 52.410 for other cases tried in justice court, except that the appearance fee for plaintiff shall be an amount equal to the difference between the fee paid by the plaintiff as required by ORS 51.310 (1)(c) and the fee required of a plaintiff by ORS 51.310 (1)(a). [1989 c.583 Â§8]

Â Â Â Â Â  55.077 Additional time for appearances; default and dismissal. (1) Upon written request, the court may extend to the parties additional time within which to make formal appearances required in the small claims department.

Â Â Â Â Â  (2) If the defendant fails to pay the claim, demand a hearing or demand a jury trial, upon written request from the plaintiff, the court shall enter a judgment against the defendant for the relief claimed plus the amount of the small claims fee and service expenses paid by the plaintiff.

Â Â Â Â Â  (3) If the plaintiff fails within the time provided to file a formal complaint pursuant to ORS 55.075 (3), the court shall:

Â Â Â Â Â  (a) Dismiss the case without prejudice; and

Â Â Â Â Â  (b) If the defendant applies therefor in writing to the court not later than 30 days after the expiration of the time provided for the plaintiff to file a formal complaint, refund to the defendant the amount of the jury trial fee paid by the defendant under ORS 55.065 (2)(c).

Â Â Â Â Â  (4) If the defendant appears at the time set for hearing but no appearance is made by the plaintiff, the claim shall be dismissed with prejudice. If neither party appears, the claim shall be dismissed without prejudice.

Â Â Â Â Â  (5) Upon good cause shown within 60 days, the court may set aside a default judgment or dismissal and reset the claim for hearing. [1989 c.583 Â§9]

Â Â Â Â Â  55.080 Formal pleadings unnecessary; issuance of attachment, garnishment or execution; costs of execution taxable. No formal pleading, other than the claim and notice, shall be necessary. The hearing and disposition of all actions shall be informal, the sole object being to dispense justice between the litigants promptly. No attachment, garnishment or execution shall issue from the small claims department on any claim except as provided in this chapter. A prevailing partyÂs costs in securing and service of such execution shall be taxed against the other party and recoverable as part of the judgment. [Amended by 1971 c.179 Â§1; 1977 c.875 Â§15]

Â Â Â Â Â  55.090 Right of attorneys or persons not a party to appear; witnesses; disposition of controversy; appearance by attorney not required for certain parties. (1) Except as may otherwise be provided by ORS 55.040, no attorney at law nor any person other than the plaintiff and defendant shall become involved in or in any manner interfere with the prosecution or defense of the litigation in the department without the consent of the justice of the justice court, nor shall it be necessary to summon witnesses. But the plaintiff and defendant may offer evidence in their behalf by witnesses appearing at the hearing, and the justice may informally consult witnesses or otherwise investigate the controversy and give judgment or make such orders as the justice deems right, just and equitable for the disposition of the controversy.

Â Â Â Â Â  (2) Notwithstanding ORS 9.320, a corporation, state or any city, county, district or other political subdivision or public corporation in this state may appear as a party to any action in the department without appearance by attorney. [Amended by 1973 c.625 Â§4; 1987 c.158 Â§8; 1993 c.282 Â§3; 1997 c.808 Â§9]

Â Â Â Â Â  55.095 Counterclaim; procedure; fee; transfer of jurisdiction. (1) The defendant in an action in the small claims department may assert as a counterclaim any claim that, on the date of issuance of notice pursuant to ORS 55.045, the defendant may have against the plaintiff and that arises out of the same transaction or occurrence that is the subject matter of the claim filed by the plaintiff.

Â Â Â Â Â  (2) If the amount of the counterclaim asserted by the defendant exceeds $5,000, the justice of the peace shall strike the counterclaim and proceed to hear and dispose of the case as though the counterclaim had not been asserted unless the defendant files with the counterclaim a motion requesting that the case be transferred from the small claims department to a court of appropriate jurisdiction and an amount to pay the costs of the transfer. After the transfer the plaintiffÂs claim will not be limited to the amount stated in the claim filed with the justice of the peace, though it must involve the same controversy.

Â Â Â Â Â  (3)(a) If the amount or value of the counterclaim exceeds the jurisdictional limit of the justice court for a counterclaim and the defendant files a motion requesting transfer and an amount to pay the costs of transfer as provided in subsection (2) of this section, the case shall be transferred to the circuit court for the county in which the justice court is located and be governed as provided in ORS 52.320 for transfers to the circuit court. The justice court shall notify the plaintiff and defendant, by mail within 10 days following the order of transfer, of the transfer. The notice to the plaintiff shall contain a copy of the counterclaim and shall inform the plaintiff as to further pleading by the plaintiff in the court of appropriate jurisdiction.

Â Â Â Â Â  (b) Upon filing the motion requesting transfer, the defendant shall pay to the court of appropriate jurisdiction an amount equal to the difference between the fee paid by the defendant as required by ORS 51.310 (1)(c) and the appearance fee for a defendant in the court of appropriate jurisdiction. [1977 c.875 Â§22; 1981 s.s. c.3 Â§96; 1983 c.673 Â§8; 1985 c.367 Â§4; 1987 c.725 Â§4; 1987 c.829 Â§3; 1989 c.583 Â§7; 1995 c.658 Â§65; 1997 c.801 Â§109; 1999 c.84 Â§6]

Â Â Â Â Â  55.100 Payment of judgment. If the judgment is against a party to make payment, the party shall pay the same forthwith upon the terms and conditions prescribed by the justice of the peace. [Amended by 1977 c.875 Â§16]

Â Â Â Â Â  55.110 Conclusiveness of judgment; appeal; costs and fees on appeal. The judgment of the court shall be conclusive upon the plaintiff in respect to the claim filed by the plaintiff and upon the defendant in respect to a counterclaim asserted by the defendant. The defendant may appeal if dissatisfied in respect to the claim filed by the plaintiff. The plaintiff may appeal if dissatisfied in respect to a counterclaim asserted by the defendant. A party entitled to appeal may, within 10 days after the entry of the judgment against the party, appeal to the circuit court for the county in which the justice court is located. If final judgment is rendered against the party appealing in the appellate court, that party shall pay, in addition to the judgment, an attorneyÂs fee to the other party in the sum of $10. Appeals from the small claims department shall only be allowed in cases in which appeals would be allowed if the action were instituted and the judgment rendered in the justice courts, as is provided by law. [Amended by 1977 c.875 Â§17; 1985 c.342 Â§10; 1995 c.658 Â§66]

Â Â Â Â Â  55.120 Form of appeal; bond; proceedings in circuit court; no further appeal. (1) The appeal from the small claims department may be in the following form:

______________________________________________________________________________

Â Â Â Â Â  In the Circuit Court for ______ County, Oregon. ____________ Plaintiff, vs. ____________ Defendant. Comes now_____, a resident of _____ County, Oregon, and appeals from the decision of the small claims department of the justice court for ______ District, ______County, Oregon, wherein a judgment for ______ dollars was awarded against the appellant on the ______ day of______, 2__.

____________,

Â Appellant.

______________________________________________________________________________

Â Â Â Â Â  (2) All appeals shall be filed with the justice of the peace and accompanied by a bond, with satisfactory surety, to secure the payment of the judgment, costs and attorneyÂs fees, as provided in ORS 55.110. The appeal shall be tried in the circuit court without any other pleadings than those required in the justice court originally trying the cause. All papers in the cause shall be certified to the circuit court as is provided by law in other cases of appeals in civil actions in justice courts. The circuit court may require any other or further statements or information it may deem necessary for a proper consideration of the controversy. The appeal shall be tried in the circuit court without a jury. There shall be no appeal from any judgment of the circuit court rendered upon the appeal, but such judgment shall be final and conclusive. [Amended by 1977 c.875 Â§18; 1985 c.342 Â§11; 2005 c.22 Â§38]

Â Â Â Â Â  55.130 Enforcement of judgment when no appeal is taken; fees. (1) If no appeal is taken by a party against whom a judgment to make payment is rendered and the party fails to pay the judgment according to the terms and conditions thereof, the justice of the peace before whom the hearing was had, may, on application of the prevailing party, certify the judgment in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  In the Justice Court for ______ District, ______County, Oregon.

____________

Â Â Â Â Â  Plaintiff,

Â Â Â Â Â  vs.

____________

Â Â Â Â Â  Defendant.

Â Â Â Â Â  In the Small Claims Department

Â Â Â Â Â  This is to certify that in a certain action before me, the undersigned, had on this, the _____ day of _____, 2__, wherein ______ was plaintiff and _________ was defendant, jurisdiction of the defendant having been had by personal service (or otherwise), as provided by law, I then and there entered judgment against the (defendant or plaintiff) in the sum of ___ dollars, which judgment has not been paid.

Â Â Â Â Â  Witness my hand this ___ day of______, 2__.

__________________

Justice of the Peace

Sitting in the Small

Claims Department.

______________________________________________________________________________

Â Â Â Â Â  (2) Upon the payment of a fee of $5 the justice of the peace shall forthwith enter the judgment transcript on the docket of the justice court. Thereafter execution and other process on execution provided by law may issue thereon as in other cases of judgments of justice courts, and transcripts of the judgments may be filed and entered in judgment dockets in circuit courts with like effect as in other cases. [Amended by 1965 c.619 Â§30; 1977 c.875 Â§19; 1987 c.829 Â§4; 1997 c.801 Â§134]

Â Â Â Â Â  55.140 Separate docket for small claims department. Each justice of the peace shall keep a separate docket for the small claims department of the court of the justice of the peace, in which the justice of the peace shall make a permanent record of all proceedings, orders and judgments had and made in the small claims department.

_______________






Volume 2, Chapters 56 - 88

Chapter 56

Chapter 56 Â Duties of Secretary of State

TITLE 7

CORPORATIONS AND PARTNERSHIPS

ChapterÂ Â Â Â  56.Â Â Â Â Â Â  Duties of Secretary of State

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  58.Â Â Â Â Â Â  Professional Corporations

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  59.Â Â Â Â Â Â  Securities Regulation; Mortgage Bankers and Brokers

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.Â Â Â Â Â Â  Private Corporations

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  62.Â Â Â Â Â Â  Cooperatives

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  63.Â Â Â Â Â Â  Limited Liability Companies

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.Â Â Â Â Â Â  Nonprofit Corporations

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  67.Â Â Â Â Â Â  Partnerships; Limited Liability Partnerships

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.Â Â Â Â Â Â  Limited Partnerships

_______________

Chapter 56 Â Duties of Secretary of State

2005 EDITION

DUTIES OF SECRETARY OF STATE

CORPORATIONS AND PARTNERSHIPS

56.006Â Â Â Â Â Â  ÂOfficeÂ defined

56.014Â Â Â Â Â Â  Secretary of State as filing officer; duties

56.016Â Â Â Â Â Â  Filing facsimile transmissions and other reproductions of documents; fees

56.018Â Â Â Â Â Â  Power of Secretary of State in performing business registry functions

56.022Â Â Â Â Â Â  Authority of Secretary of State to carry out business registry functions; rules

56.023Â Â Â Â Â Â  Approval of name of entity by Director of Department of Consumer and Business Services required in certain business registry filings; exception

56.025Â Â Â Â Â Â  Designation of persons to sign papers

56.035Â Â Â Â Â Â  Documents filed with Secretary of State; verification

56.041Â Â Â Â Â Â  Operating Account

56.050Â Â Â Â Â Â  Copies of records as evidence

56.060Â Â Â Â Â Â  Records of Secretary of State

56.080Â Â Â Â Â Â  Withdrawal of certificates issued and filings accepted; withdrawal from filing

56.100Â Â Â Â Â Â  Electronic materials not subject to public records law

56.105Â Â Â Â Â Â  Waiver or delay of action by Secretary of State; condition; rules

56.110Â Â Â Â Â Â  Evidentiary effect of certificates and other documents issued by Secretary of State

56.140Â Â Â Â Â Â  Fees; waiver; rules

56.160Â Â Â Â Â Â  Petty cash fund

56.180Â Â Â Â Â Â  Business Registration Information Center; functions

Â Â Â Â Â  56.005 [1963 c.580 Â§10; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  56.006 ÂOfficeÂ defined. ÂOffice,Â when used in this chapter to refer to the administrative unit directed by the Secretary of State, means the Office of Secretary of State. [1987 c.414 Â§53]

Â Â Â Â Â  56.010 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  56.012 [1963 c.580 Â§Â§11,12; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  56.014 Secretary of State as filing officer; duties. (1) The Secretary of State is the filing officer under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280.

Â Â Â Â Â  (2) The duties, powers and authority of the Secretary of State under this chapter apply to the Secretary of StateÂs functions under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280. [1987 c.414 S.55; 1993 c.66 Â§1; 1995 c.215 Â§1; 1995 c.689 Â§34; 1997 c.775 Â§86; 1999 c.652 Â§1]

Â Â Â Â Â  56.015 [1955 c.349 Â§1; 1957 c.80 Â§1; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  56.016 Filing facsimile transmissions and other reproductions of documents; fees. (1) Notwithstanding any provisions of ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 or ORS 128.560 to 128.600 or 661.210 to 661.280 relating to the Secretary of State as the filing officer:

Â Â Â Â Â  (a) A document may be delivered to the office of the Secretary of State for filing by electronic facsimile transmission if the original document is otherwise acceptable for filing.

Â Â Â Â Â  (b) Any other reproduction of a document may be delivered to the office of the Secretary of State for filing if the original document is otherwise acceptable for filing.

Â Â Â Â Â  (c) A document delivered under paragraph (a) or (b) of this subsection need not be accompanied by a true copy of the document. After filing a document delivered under paragraph (a) or (b) of this subsection, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign business entity or its representative.

Â Â Â Â Â  (2) Subsection (1) of this section applies only to documents delivered to the office of the Secretary of State for filing under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280.

Â Â Â Â Â  (3) The Secretary of State by rule may establish fees for receiving and sending acknowledgment of filing of documents delivered for filing under this section. [1993 c.66 Â§Â§4,14; 1995 c.215 Â§2; 1995 c.689 Â§35; 1997 c.775 Â§87; 1999 c.486 Â§1; 1999 c.652 Â§2]

Â Â Â Â Â  56.018 Power of Secretary of State in performing business registry functions. For purposes of performing business registry functions, the Secretary of State shall have the power:

Â Â Â Â Â  (1) To organize and reorganize, as necessary, the Office of Secretary of State as the Secretary of State deems necessary to conduct and administer the business registry functions.

Â Â Â Â Â  (2) To appoint all subordinate officers and employees of the Secretary of StateÂs office and prescribe their duties and fix their compensation, subject to the applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers and employees of the office engaging in business registry functions shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties. [1963 c.580 Â§13; 1987 c.414 Â§56; 1993 c.66 Â§2]

Â Â Â Â Â  56.020 [Amended by 1961 c.280 Â§4; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  56.022 Authority of Secretary of State to carry out business registry functions; rules. The Secretary of State shall have the power and authority reasonably necessary to enable the Secretary of State to carry out business registry functions and other duties imposed on the Secretary of State under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280, including the authority to promulgate rules governing the procedure and form for submitting documents to be filed by the Secretary of State and the procedure and form for filing and retaining the documents and any other records required to be kept. [1985 c.728 Â§5; 1987 c.414 Â§57; 1995 c.215 Â§3; 1995 c.689 Â§36; 1997 c.775 Â§88; 1999 c.652 Â§3]

Â Â Â Â Â  56.023 Approval of name of entity by Director of Department of Consumer and Business Services required in certain business registry filings; exception. (1) If a person seeks to make a business registry filing of a name with the Secretary of State under ORS chapter 58, 60, 62, 63, 65, 67, 70, 554 or 648 or ORS 128.560 to 128.600 that contains the word or words Âbanc,Â Âbancorp,Â Âbank,Â Âbanker,Â Âbanking,Â Âsavings,Â Âsafe deposit,Â Âtrust,Â Âtrustee,Â Âbuilding and loanÂ or their equivalents in a language other than English, or a similar word or words in English or an equivalent in a language other than English, implying a business primarily engaged in the lending of money, underwriting or sale of financial products, acting as a depository institution, acting as a financial planner, financial adviser or acting as a loan broker, the Secretary of State may not accept the name for filing without first receiving specific written approval from the Director of the Department of Consumer and Business Services under the provisions of ORS 705.635.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply if the Secretary of State is satisfied that the name at issue is in a context clearly not purporting to refer to a banking or other financial activity or not likely to mislead the public about the nature of the business or lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State of Oregon as determined by the Secretary of State. [2001 c.315 Â§42]

Â Â Â Â Â  56.025 Designation of persons to sign papers. The Secretary of State may designate one or more of the clerks, deputies or assistants of the Secretary of State, in the name of the Secretary of State, to sign or countersign papers, documents, orders and certificates requiring the signature of the Secretary of State. Any paper, document, order or certificate signed in the name of the Secretary of State by the designated clerk, deputy or assistant shall have the same force and effect as if signed by the Secretary of State. [1959 c.173 Â§1]

Â Â Â Â Â  56.030 [Amended by 1961 c.280 Â§5; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  56.035 Documents filed with Secretary of State; verification. Where a document is required by law to be verified before it may be filed with the Secretary of State, the document shall include or be accompanied by a written declaration, prepared under penalties of perjury by the person executing the document, to the effect that the person has examined the document and to the best of the knowledge and belief of the person it is true, correct and complete. An acknowledgment before a notary public or other officer is not required. [1971 c.200 Â§2]

Â Â Â Â Â  56.040 [Repealed by 1961 c.280 Â§2]

Â Â Â Â Â  56.041 Operating Account. (1) The Operating Account is established in the General Fund of the State Treasury.

Â Â Â Â Â  (2) The net amount accruing to the Secretary of State from all fees, charges, interest, fines, penalties and miscellaneous revenues from all sources relating to business registry functions, and moneys received by the Secretary of State under ORS chapters 79 and 194 and ORS 80.100 to 80.130, 87.246, 87.767 and 87.806 to 87.831 shall, after deduction of refunds, be paid over to the State Treasurer and deposited at least monthly in the Operating Account.

Â Â Â Â Â  (3) Moneys deposited to the credit of the Operating Account are continuously appropriated for the expenses of carrying out the functions and duties of the Secretary of State relating to business registry, and the functions and duties of the Secretary of State under ORS chapters 79 and 194 and ORS 80.100 to 80.130, 87.246, 87.767 and 87.806 to 87.831.

Â Â Â Â Â  (4) At the end of each month:

Â Â Â Â Â  (a) The Secretary of State shall determine for that month the number of business registry filings for which the Secretary of State collected the fee described in ORS 56.140; and

Â Â Â Â Â  (b) An amount equal to $30 for each business registry filing described in paragraph (a) of this subsection shall be transferred to the General Fund and shall become available for general governmental expenses.

Â Â Â Â Â  (5) As of July 1 of each year, any unexpended and unobligated balance in the Operating Account that is in excess of the amount that is necessary to administer the functions and duties of the Secretary of State as described in subsection (3) of this section for two months, as certified by the Secretary of State, shall be transferred to the General Fund and shall become available for general governmental expenses. [1961 c.280 Â§10; 1963 c.551 Â§16; 1981 c.633 Â§1; 1987 c.58 Â§12; 1987 c.414 Â§140; 1991 c.132 Â§1; 1991 c.425 Â§9; 1993 c.66 Â§7; 1999 c.652 Â§4; 2001 c.445 Â§160; 2003 c.785 Â§7]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  56.045 [1985 c.383 Â§8; repealed by 1987 c.58 Â§15 and 1987 c.414 Â§172]

Â Â Â Â Â  56.050 Copies of records as evidence. Copies of all records and papers of the Office of the Secretary of State, certified by the Secretary of State, shall be received in evidence in all cases equally and with like effect as the original. [Amended by 1953 c.549 Â§138; 1957 c.227 Â§1; 1963 c.580 Â§14; 1985 c.351 Â§1; 1985 c.728 Â§1; 1993 c.66 Â§5; 1999 c.652 Â§5]

Â Â Â Â Â  56.060 Records of Secretary of State. The Secretary of State shall keep, as records of office, books showing all acts, matters and things done by the Secretary of State in performing the business registry functions and duties of the Office of Secretary of State. [Amended by 1983 c.740 Â§6; 1985 c.728 Â§Â§2,2a; 1987 c.158 Â§9; 1987 c.414 Â§58]

Â Â Â Â Â  56.070 [1955 c.185 Â§1; 1971 c.184 Â§1; repealed by 1999 c.652 Â§22]

Â Â Â Â Â  56.080 Withdrawal of certificates issued and filings accepted; withdrawal from filing. (1) Except as provided in subsections (2), (3) and (4) of this section, the Secretary of State, within one year after a filing and not less than 20 days after written notice to the company or individual who submitted the document to the office, may withdraw any certificate issued or document filed by the Secretary of State, except filings pursuant to ORS chapter 647, on any ground existing at the time of the filing for which the Secretary of State could have originally refused to issue the certificate or file the document. The written notice shall state the reason for the proposed withdrawal.

Â Â Â Â Â  (2) The Secretary of State, within one year after a filing, may withdraw from filing any document filed by the Secretary of State when the person who submitted the document advises the office that the document was submitted prematurely or by inadvertence or mistake. The person requesting the withdrawal shall accompany the request with a written statement reflecting the basis of the personÂs authority to initiate the withdrawal.

Â Â Â Â Â  (3) The Secretary of State may withdraw without notice or hearing a certificate that the Secretary of State has issued or a document the Secretary of State has filed when the fee was paid with a check that was returned to the office for lack of sufficient funds. Such withdrawal shall be retroactive to the date of filing.

Â Â Â Â Â  (4) The Secretary of State shall withdraw a certificate the Secretary of State has issued or a document the Secretary of State has filed if the Secretary of State receives a final written order from the Director of the Department of Consumer and Business Services that establishes that the person named in the certificate or document has violated ORS 705.638, 707.005, 707.010 or 722.012.

Â Â Â Â Â  (5) Any decision under this section may be reviewed in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (6) A withdrawal from filing of a document under this section is retroactive to the date of the filing but shall not relieve a person of any liability the person may have incurred while the document was filed with the office. The Secretary of State is not required to refund any fees paid in conjunction with the document withdrawn.

Â Â Â Â Â  (7) At any time prior to a delayed effective date specified in a document, upon written request of the person or persons who originally filed the document with the Secretary of State, the document shall be withdrawn. Upon such withdrawal of a document, the document shall have no further effect and shall be treated as if it had not been filed. The person requesting the withdrawal shall accompany the request with a written statement reflecting the basis of the personÂs authority to initiate the withdrawal. [1967 c.576 Â§2; 1981 c.633 Â§2; 1983 c.717 Â§4; 1985 c.728 Â§Â§3,3a; 1987 c.414 Â§59; 1989 c.1040 Â§1; 1999 c.652 Â§6; 2001 c.315 Â§Â§39,40]

Â Â Â Â Â  56.090 [1983 c.717 Â§2; 1987 c.414 Â§60; repealed by 1993 c.66 Â§15]

Â Â Â Â Â  56.100 Electronic materials not subject to public records law. Except as the Secretary of State provides by rule, the following are not public records for the purposes of ORS 192.410 to 192.505:

Â Â Â Â Â  (1) Electronic data processing programs of the office; and

Â Â Â Â Â  (2) Electronic media used to record, process or store documents filed with the office under the business registry functions of the office. [1983 c.717 Â§2a; 1987 c.414 Â§61]

Â Â Â Â Â  56.105 Waiver or delay of action by Secretary of State; condition; rules. (1) Notwithstanding any statutory requirement that the failure to make a complete annual report to the Secretary of State shall be cause for the involuntary dissolution, revocation of certificate of authority or notation of inactive status of the entity, the Secretary of State may waive or delay such action if the noncompliance is due solely to the entityÂs failure to provide a federal taxation identification number.

Â Â Â Â Â  (2) The Secretary of State shall by rule prescribe the conditions under which dissolution, revocation or notation of inactive status will be waived or delayed pursuant to subsection (1) of this section. [1987 c.843 Â§13]

Â Â Â Â Â  56.110 Evidentiary effect of certificates and other documents issued by Secretary of State. This section applies to certificates of the Secretary of State and documents filed by the Secretary of State under the business registry functions of the Secretary of State. All certificates issued by the Secretary of State and all copies of documents filed in the office of the Secretary of State, when certified by the Secretary of State, shall be taken and received in all courts, public offices and official bodies of this state as prima facie evidence of the facts stated in the certificates or documents. A certificate by the Secretary of State as to the compliance or noncompliance of the document with the filing requirements or other provisions of law administered by the office of the Secretary of State, or as to the existence or nonexistence of the facts relating to the matters contained in the documents which would appear from the presence or absence of documents filed in the office of the Secretary of State, shall be taken and received in all courts, public offices and official bodies of this state as prima facie evidence of the existence or nonexistence of the facts stated in the certificates or documents. [1983 c.717 Â§3; 1987 c.94 Â§122; 1987 c.414 Â§62]

Â Â Â Â Â  56.120 [1983 c.87 Â§4; repealed by 1987 c.58 Â§15]

Â Â Â Â Â  56.140 Fees; waiver; rules. (1) The Secretary of State shall collect a nonrefundable fee of $50 for each document delivered for filing to the Secretary of State as part of the secretaryÂs business registry functions described in ORS 56.022.

Â Â Â Â Â  (2) The Secretary of State by rule may establish fees, in addition to those provided for in subsection (1) of this section, for:

Â Â Â Â Â  (a) Copying any public record maintained by the secretary and relating to the secretaryÂs business registry functions, and for certifying the copy; and

Â Â Â Â Â  (b) Certifying to other facts of record, including certificates of existence, relating to the secretaryÂs business registry functions.

Â Â Â Â Â  (3) The Secretary of State shall collect a nonrefundable fee of $20 each time process is served on the Secretary of State and the process relates to the secretaryÂs business registry functions.

Â Â Â Â Â  (4) The Secretary of State may waive collection of any fee, charge or interest, or portion of a fee, charge or interest, that is collectible by the Secretary of State as part of the secretaryÂs business registry functions.

Â Â Â Â Â  (5) The Secretary of State by rule shall establish and collect reasonable fees for the following services relating to the secretaryÂs business registry functions:

Â Â Â Â Â  (a) Computer generated lists on electronic data processing media.

Â Â Â Â Â  (b) Terminal access to the files of the office.

Â Â Â Â Â  (c) Microfilm records of the files of the office.

Â Â Â Â Â  (d) Microfilm processing and development services.

Â Â Â Â Â  (e) Copies of the programs and files on paper or electronic data processing media. [1987 c.58 Â§7; 1987 c.414 Â§135; 1999 c.652 Â§7; 2003 c.785 Â§6]

Â Â Â Â Â  56.150 [1987 c.58 Â§8; 1987 c.414 Â§136; repealed by 1991 c.132 Â§37]

Â Â Â Â Â  56.160 Petty cash fund. The Secretary of State is authorized to establish a petty cash fund, not to exceed $300, for the purpose of performing business registry functions. [1987 c.414 Â§65a]

Â Â Â Â Â  56.170 [Formerly 57.772; 1993 c.66 Â§6; repealed by 1999 c.652 Â§22]

Â Â Â Â Â  56.180 Business Registration Information Center; functions. (1) A Business Registration Information Center is established within the Office of the Secretary of State.

Â Â Â Â Â  (2) The primary functions of the center are:

Â Â Â Â Â  (a) To develop a system within the center by which accurate and easily understandable information with respect to the business registration requirements of participating state agencies may be made available to persons undertaking a new business or operating an existing business; and

Â Â Â Â Â  (b) To advertise and make the information available to all persons who request the information. [1993 c.805 Â§5; 2003 c.7 Â§1]

_______________



Chapter 57

Chapter 57 (Former Provisions)

Private Corporations Generally

PRIVATE CORPORATIONS GENERALLY

CORPORATIONS AND PARTNERSHIPS

57.002 [1953 c.549 §1; repealed by 1987 c.52 §181]

57.004 [1953 c.549 §2; 1959 c.244 §1; 1963 c.479 §1; 1965 c.349 §1; 1967 c.269 §7; 1973 c.367 §1; 1975 c.490 §1; 1981 c.633 §3; 1983 c.611 §1; repealed by 1987 c.52 §181]

57.005 [Repealed by 1953 c.549 §138]

57.010 [Repealed by 1953 c.549 §138]

57.015 [Renumbered 57.811]

57.020 [Repealed by 1953 c.549 §138]

57.025 [1953 c.549 §3; repealed by 1987 c.52 §181]

57.030 [1953 c.549 §4; 1963 c.479 §2; 1969 c.364 §11; 1975 c.490 §2; repealed by 1987 c.52 §181]

57.035 [1953 c.549 §5; 1963 c.479 §3; 1967 c.362 §1; 1975 c.490 §3; 1983 c.611 §2; repealed by 1987 c.52 §181]

57.040 [1953 c.549 §6; repealed by 1987 c.52 §181]

57.045 [1953 c.549 §7; 1963 c.492 §1; 1963 c.551 §22; 1969 c.140 §1; 1971 c.318 §10; 1975 c.490 §4; 1985 c.728 §6; repealed by 1987 c.52 §181]

57.050 [1953 c.549 §8; 1985 c.728 §7; repealed by 1987 c.52 §181]

57.055 [1953 c.549 §9; 1963 c.492 §2; 1963 c.551 §23; 1969 c.140 §2; 1985 c.351 §3; 1985 c.728 §8a; repealed by 1987 c.52 §181]

57.060 [1953 c.549 §10; 1985 c.351 §4; 1985 c.728 §9; repealed by 1987 c.52 §181]

57.065 [1953 c.549 §11; repealed by 1987 c.52 §181]

57.070 [1953 c.549 §12; 1963 c.492 §3; 1965 c.631 §1; 1985 c.728 §10; repealed by 1987 c.52 §181]

57.075 [1953 c.549 §13; 1959 c.568 §1; 1963 c.479 §4; 1967 c.297 §2; 1985 c.728 §11; repealed by 1987 c.52 §181]

57.080 [1953 c.549 §14; 1975 c.490 §5; repealed by 1987 c.52 §181]

57.085 [1953 c.549 §15; 1963 c.479 §5; 1981 c.633 §4; repealed by 1987 c.52 §181]

57.088 [1961 c.534 §3; 1963 c.479 §6; repealed by 1987 c.52 §181]

57.090 [1953 c.549 §16; repealed by 1987 c.52 §181]

57.100 [1953 c.549 §17; 1975 c.490 §6; 1981 c.633 §5; repealed by 1987 c.52 §181]

57.105 [Repealed by 1953 c.549 §138]

57.106 [1953 c.549 §18; 1975 c.490 §7; repealed by 1987 c.52 §181]

57.110 [Repealed by 1953 c.549 §138]

57.111 [1953 c.549 §19; 1963 c.479 §7; 1967 c.269 §8; 1981 c.633 §6; repealed by 1987 c.52 §181]

57.115 [Repealed by 1953 c.549 §138]

57.116 [1953 c.549 §20; repealed by 1987 c.52 §181]

57.120 [Repealed by 1953 c.549 §138]

57.121 [1953 c.549 §21; 1973 c.367 §2; 1981 c.633 §7; repealed by 1987 c.52 §181]

57.125 [Repealed by 1953 c.549 §138]

57.126 [1953 c.549 §22; 1975 c.490 §8; repealed by 1987 c.52 §181]

57.130 [Repealed by 1953 c.549 §138]

57.131 [1953 c.549 §23; 1963 c.479 §8; repealed by 1987 c.52 §181]

57.135 [Repealed by 1953 c.549 §138]

57.136 [1953 c.549 §24; 1961 c.534 §1; 1963 c.479 §9; repealed by 1975 c.490 §9 (57.137 enacted in lieu of 57.136)]

57.137 [1975 c.490 §10 (enacted in lieu of 57.136); repealed by 1987 c.52 §181]

57.140 [Repealed by 1953 c.549 §138]

57.141 [1953 c.549 §25; 1963 c.479 §10; 1975 c.490 §11; repealed by 1987 c.52 §181]

57.145 [1953 c.549 §26; 1959 c.171 §1; 1963 c.479 §11; 1965 c.632 §1; repealed by 1987 c.52 §181]

57.150 [1953 c.549 §27; repealed by 1987 c.52 §181]

57.155 [1953 c.549 §28; 1963 c.479 §12; repealed by 1987 c.52 §181]

57.160 [1953 c.549 §29; 1975 c.490 §12; repealed by 1987 c.52 §181]

57.165 [1953 c.549 §30; 1975 c.490 §13; repealed by 1987 c.52 §181]

57.170 [1953 c.549 §31; 1963 c.479 §13; 1971 c.364 §1; 1981 c.633 §8; repealed by 1987 c.52 §181]

57.175 [1953 c.549 §32; 1975 c.490 §14; repealed by 1987 c.52 §181]

57.180 [1953 c.549 §33; 1975 c.490 §15; repealed by 1987 c.52 §181]

57.185 [1953 c.549 §34; 1955 c.200 §1; 1965 c.632 §2; 1975 c.490 §16; 1979 c.441 §1; repealed by 1987 c.52 §181]

57.190 [1953 c.549 §35; 1963 c.479 §14; repealed by 1987 c.52 §181]

57.193 [1963 c.479 §31; repealed by 1987 c.52 §181]

57.195 [1953 c.549 §36; repealed by 1987 c.52 §181]

57.200 [1953 c.549 §37; repealed by 1987 c.52 §181]

57.205 [Repealed by 1953 c.549 §138]

57.206 [1953 c.549 §38; 1963 c.479 §15; 1981 c.633 §9; repealed by 1987 c.52 §181]

57.210 [Repealed by 1953 c.549 §138]

57.211 [1953 c.549 §39; repealed by 1987 c.52 §181]

57.213 [1979 c.208 §2; repealed by 1987 c.52 §181]

57.215 [Repealed by 1953 c.549 §138]

57.216 [1953 c.549 §40; 1963 c.479 §16; 1969 c.364 §3; 1975 c.490 §17; repealed by 1987 c.52 §181]

57.220 [Repealed by 1953 c.549 §138]

57.221 [1953 c.549 §41; 1975 c.490 §18; repealed by 1987 c.52 §181]

57.225 [Repealed by 1953 c.549 §138]

57.226 [1953 c.549 §42; 1973 c.544 §1; 1975 c.490 §19; repealed by 1987 c.52 §181]

57.228 [1981 c.633 §11; repealed by 1987 c.52 §181]

57.230 [Repealed by 1953 c.549 §138]

57.231 [1953 c.549 §43; 1963 c.479 §17; 1973 c.544 §2; 1975 c.490 §20; 1981 c.633 §12; 1983 c.611 §3; repealed by 1987 c.52 §181]

57.235 [Repealed by 1953 c.549 §138]

57.236 [1953 c.549 §44; 1963 c.492 §4; 1979 c.208 §3; repealed by 1987 c.52 §181]

57.240 [Repealed by 1953 c.549 §138]

57.241 [1953 c.549 §45; 1975 c.490 §21; repealed by 1987 c.52 §181]

57.245 [Repealed by 1953 c.549 §138]

57.246 [1953 c.549 §46; 1975 c.490 §22; 1981 c.633 §13; repealed by 1987 c.52 §181]

57.250 [Repealed by 1953 c.549 §138]

57.255 [1969 c.364 §10(1), (2), (3); repealed by 1987 c.52 §181]

57.260 [1969 c.364 §10(4), (5), (6), (7); 1981 c.633 §14; repealed by 1987 c.52 §181]

57.265 [1975 c.490 §37; repealed by 1987 c.52 §181]

57.305 [Repealed by 1953 c.549 §138]

57.306 [1953 c.549 §47; 1955 c.200 §2; 1963 c.492 §5; 1973 c.367 §3; 1973 c.827 §11; 1981 c.633 §15; repealed by 1987 c.52 §181]

57.310 [Repealed by 1953 c.549 §138]

57.311 [1953 c.549 §48; 1963 c.492 §6; 1983 c.717 §5; 1985 c.728 §12; repealed by 1987 c.52 §181]

57.315 [Repealed by 1953 c.549 §138]

57.316 [1953 c.549 §49; 1955 c.200 §3; 1981 c.633 §16; 1985 c.728 §13; repealed by 1987 c.52 §181]

57.320 [Repealed by 1953 c.549 §138]

57.321 [1953 c.549 §50; repealed by 1987 c.52 §181]

57.325 [Repealed by 1953 c.549 §138]

57.326 [1953 c.549 §51; repealed by 1975 c.490 §42]

57.330 [Repealed by 1953 c.549 §138]

57.331 [1953 c.549 §52; repealed by 1987 c.52 §181]

57.335 [Repealed by 1953 c.549 §138]

57.340 [Repealed by 1953 c.549 §138]

57.345 [Repealed by 1953 c.549 §138]

57.350 [Repealed by 1953 c.549 §138]

57.355 [1953 c.549 §53; repealed by 1987 c.52 §181]

57.360 [1953 c.549 §54; 1959 c.172 §1; 1963 c.492 §7; repealed by 1987 c.52 §181]

57.365 [1953 c.549 §55; 1963 c.479 §18; 1981 c.633 §17; repealed by 1987 c.52 §181]

57.370 [1953 c.549 §56; 1963 c.479 §19; 1965 c.631 §2; 1975 c.490 §23; 1983 c.717 §6; repealed by 1987 c.52 §181]

57.375 [1953 c.549 §57; 1981 c.633 §18; 1985 c.728 §14; repealed by 1987 c.52 §181]

57.377 [1963 c.479 §29; 1981 c.633 §19; 1985 c.728 §15; repealed by 1987 c.52 §181]

57.380 [1953 c.549 §58; 1985 c.728 §16; repealed by 1987 c.52 §181]

57.385 [1953 c.549 §59; 1961 c.166 §1; 1963 c.492 §8; 1967 c.269 §3; 1975 c.490 §23a; 1981 c.633 §20; repealed by 1987 c.52 §181]

57.390 [1953 c.549 §60; repealed by 1987 c.52 §181]

57.395 [1953 c.549 §61; 1967 c.362 §2; 1981 c.633 §21; 1985 c.728 §17; repealed by 1987 c.52 §181]

57.400 [1953 c.549 §62; 1981 c.633 §22; 1985 c.728 §18; repealed by 1987 c.52 §181]

57.405 [Repealed by 1953 c.549 §138]

57.406 [1953 c.549 §63; 1981 c.633 §23; 1985 c.728 §19; repealed by 1987 c.52 §181]

57.410 [Repealed by 1953 c.549 §138]

57.411 [1953 c.549 §64; repealed by 1987 c.52 §181]

57.415 [Repealed by 1953 c.549 §138]

57.420 [Repealed by 1953 c.549 §138]

57.425 [Repealed by 1953 c.549 §138]

57.430 [Repealed by 1953 c.549 §138]

57.432 [1963 c.479 §27; repealed by 1981 c.633 §83]

57.435 [Repealed by 1953 c.549 §138]

57.437 [1963 c.479 §28 (1); repealed by 1981 c.633 §83]

57.440 [Repealed by 1953 c.549 §138]

57.442 [1963 c.479 §28 (2); repealed by 1981 c.633 §83]

57.445 [1963 c.479 §28 (3), (4), (5), (6); 1977 c.580 §1; repealed by 1981 c.633 §83]

57.450 [1963 c.479 §28 (7), (8); repealed by 1981 c.633 §83]

57.455 [1953 c.549 §65; 1973 c.367 §4; repealed by 1987 c.52 §181]

57.460 [1953 c.549 §66; 1973 c.367 §5; repealed by 1987 c.52 §181]

57.462 [1981 c.633 §31; repealed by 1987 c.52 §181]

57.465 [1953 c.549 §67; 1975 c.490 §24; 1981 c.633 §32; repealed by 1987 c.52 §181]

57.470 [1953 c.549 §68; 1981 c.633 §33; 1983 c.717 §7; 1985 c.728 §20; repealed by 1987 c.52 §181]

57.475 [1953 c.549 §69; 1981 c.633 §34; 1985 c.728 §21; repealed by 1987 c.52 §181]

57.480 [1953 c.549 §70; 1967 c.269 §9; 1981 c.633 §35; repealed by 1987 c.52 §181]

57.485 [1953 c.549 §71; 1963 c.479 §20; 1977 c.78 §1; 1981 c.633 §36; 1985 c.728 §22; repealed by 1987 c.52 §181]

57.490 [1953 c.549 §72; repealed by 1963 c.479 §24]

57.495 [1963 c.479 §30; 1973 c.367 §6; 1981 c.633 §37; 1985 c.728 §23; repealed by 1987 c.52 §181]

57.500 [1963 c.492 §23; repealed by 1987 c.52 §181]

57.505 [Repealed by 1953 c.549 §138]

57.506 [1953 c.549 §73; repealed by 1987 c.52 §181]

57.510 [Repealed by 1953 c.549 §138]

57.511 [1953 c.549 §74; 1975 c.490 §25; repealed by 1987 c.52 §181]

57.515 [Repealed by 1953 c.549 §138]

57.516 [1953 c.549 §75; repealed by 1963 c.479 §25]

57.520 [Repealed by 1953 c.549 §138]

57.525 [Repealed by 1953 c.549 §138]

57.526 [1953 c.549 §76; 1963 c.492 §9; 1965 c.631 §3; 1975 c.490 §26; 1981 c.633 §38; 1985 c.728 §24; repealed by 1987 c.52 §181]

57.530 [Amended by 1953 c.567 §1; repealed by 1953 c.549 §138]

57.531 [1953 c.549 §77; 1965 c.631 §4; repealed by 1987 c.52 §181]

57.535 [Repealed by 1953 c.549 §138]

57.536 [1953 c.549 §78; 1965 c.631 §5; 1975 c.490 §27; repealed by 1987 c.52 §181]

57.540 [Renumbered 57.805]

57.541 [1953 c.549 §79; repealed by 1965 c.631 §27]

57.545 [Renumbered 57.807]

57.546 [1953 c.549 §80; 1963 c.492 §10; 1965 c.631 §6; 1985 c.728 §25; repealed by 1987 c.52 §181]

57.550 [Repealed by 1953 c.549 §138]

57.551 [1953 c.549 §81; 1965 c.631 §7; repealed by 1987 c.52 §181]

57.555 [Repealed by 1953 c.549 §138]

57.556 [1953 c.549 §82; 1965 c.631 §8; 1985 c.728 §26; repealed by 1987 c.52 §181]

57.560 [1953 c.549 §83; 1965 c.631 §9; 1985 c.728 §27; repealed by 1987 c.52 §181]

57.565 [1953 c.549 §84; repealed by 1965 c.631 §27]

57.570 [1953 c.549 §85; 1965 c.631 §10; repealed by 1987 c.52 §181]

57.575 [1953 c.549 §86; 1965 c.631 §11; 1981 c.633 §39; repealed by 1987 c.52 §181]

57.580 [1953 c.549 §87; 1981 c.633 §40; 1985 c.728 §28; repealed by 1987 c.52 §181]

57.585 [1953 c.549 §88; 1963 c.492 §11; 1963 c.551 §24; 1965 c.631 §12; 1979 c.208 §4; 1981 c.633 §41; 1983 c.717 §8; 1985 c.351 §5; 1985 c.728 §29; repealed by 1987 c.52 §181]

57.590 [1953 c.549 §89; repealed by 1987 c.52 §181]

57.595 [1953 c.549 §90; 1965 c.631 §13; repealed by 1987 c.52 §181]

57.600 [1953 c.549 §91; repealed by 1987 c.52 §181]

57.605 [Amended by 1953 c.549 §138; renumbered 57.809]

57.606 [1953 c.549 §92; repealed by 1987 c.52 §181]

57.610 [Repealed by 1953 c.549 §138]

57.611 [1953 c.549 §93; repealed by 1987 c.52 §181]

57.615 [Repealed by 1953 c.549 §138]

57.616 [1953 c.549 §94; repealed by 1987 c.52 §181]

57.620 [1953 c.549 §95; repealed by 1987 c.52 §181]

57.625 [1953 c.549 §96; 1957 c.670 §29; 1973 c.367 §7; repealed by 1987 c.52 §181]

57.630 [1953 c.549 §97; 1963 c.479 §21; repealed by 1987 c.52 §181]

57.655 [1953 c.549 §98; repealed by 1987 c.52 §181]

57.660 [1953 c.549 §99; 1967 c.269 §1; 1975 c.490 §28; repealed by 1985 c.728 §110]

57.665 [1953 c.549 §100; 1963 c.492 §12; 1963 c.551 §25; 1967 c.269 §6; 1969 c.140 §3; 1975 c.490 §29; 1985 c.728 §30; repealed by 1987 c.52 §181]

57.670 [1953 c.549 §101; repealed by 1985 c.728 §110]

57.675 [1953 c.549 §102; 1961 c.180 §1; 1963 c.492 §13; 1967 c.269 §2; 1971 c.184 §2; 1975 c.490 §30; 1981 c.633 §42; 1983 c.717 §9; 1985 c.728 §31; repealed by 1987 c.52 §181]

57.680 [1953 c.549 §103; 1961 c.180 §2; 1975 c.490 §31; 1981 c.633 §43; 1985 c.728 §32; repealed by 1987 c.52 §181]

57.685 [1953 c.549 §104; 1985 c.728 §33; repealed by 1987 c.52 §181]

57.690 [1953 c.549 §105; repealed by 1987 c.52 §181]

57.695 [1953 c.549 §106; 1963 c.492 §14; 1965 c.631 §14; 1975 c.490 §32; 1977 c.78 §2; repealed by 1987 c.52 §181]

57.700 [1953 c.549 §107; 1963 c.479 §22; 1967 c.297 §3; repealed by 1987 c.52 §181]

57.705 [Repealed by 1953 c.549 §138]

57.706 [1953 c.549 §108; repealed by 1961 c.180 §10]

57.710 [Repealed by 1953 c.549 §138]

57.711 [1953 c.549 §109; repealed by 1961 c.180 §10]

57.715 [Repealed by 1953 c.549 §138]

57.716 [1953 c.549 §110; 1963 c.492 §15; 1969 c.364 §4; 1981 c.633 §44; 1985 c.728 §34; repealed by 1987 c.52 §181]

57.720 [Repealed by 1953 c.549 §138]

57.721 [1953 c.549 §111; 1963 c.479 §23; 1969 c.364 §5; 1985 c.728 §35; repealed by 1987 c.52 §181]

57.725 [Repealed by 1953 c.549 §138]

57.726 [1953 c.549 §112; 1981 c.633 §45; 1985 c.728 §36; repealed by 1987 c.52 §181]

57.730 [Repealed by 1953 c.549 §138]

57.731 [1953 c.549 §113; 1961 c.180 §3; 1963 c.492 §16; 1981 c.633 §46; 1983 c.717 §10; 1985 c.351 §6; 1985 c.728 §37; repealed by 1987 c.52 §181]

57.735 [1953 c.549 §114; 1963 c.492 §17; 1965 c.631 §15; 1981 c.633 §47; 1983 c.717 §11; 1985 c.351 §7; 1985 c.728 §38; repealed by 1987 c.52 §181]

57.740 [1953 c.549 §115; repealed by 1987 c.52 §181]

57.745 [1953 c.549 §116; repealed by 1987 c.52 §181]

57.755 [1953 c.549 §117; 1957 c.563 §1; 1959 c.244 §2; 1963 c.492 §18; 1971 c.184 §3; 1981 c.633 §48; 1983 c.717 §12; 1985 c.728 §39; repealed by 1987 c.52 §181]

57.757 [1953 c.549 §118; 1955 c.195 §1; 1957 c.331 §1; 1959 c.244 §3; 1975 c.490 §34; 1981 c.633 §49; 1983 c.717 §13; repealed by 1985 c.728 §110]

57.760 [Repealed by 1953 c.549 §138]

57.761 [1953 c.549 §119; 1959 c.244 §4; 1961 c.180 §4; 1967 c.269 §4; 1985 c.351 §8; repealed by 1987 c.52 §181]

57.765 [Repealed by 1953 c.549 §138]

57.766 [1953 c.549 §120; 1957 c.226 §1; 1967 c.297 §4; 1985 c.351 §9; repealed by 1987 c.52 §181]

57.767 [1953 c.549 §121; 1957 c.344 §1; 1959 c.244 §5; 1971 c.200 §3; 1981 c.633 §50; 1985 c.728 §40a; repealed by 1987 c.52 §181]

57.769 [1953 c.549 §122; 1959 c.244 §6; 1983 c.717 §15; 1985 c.351 §11; 1985 c.728 §41; repealed by 1987 c. 52 §181]

57.770 [Repealed by 1953 c.549 §138]

57.772 [1969 c.364 §9; 1987 c.94 §2; renumbered 56.170 in 1987]

57.775 [Repealed by 1953 c.549 §138]

57.776 [1953 c.549 §125; repealed by 1987 c.52 §181]

57.778 [1953 c.549 §126; 1975 c.490 §35; 1981 c.633 §51; repealed by 1987 c.52 §181]

57.779 [1953 c.549 §123; 1955 c.184 §1; repealed by 1981 c.633 §83]

57.780 [Repealed by 1953 c.549 §138]

57.781 [1953 c.549 §127; 1983 c.717 §15a; repealed by 1987 c.52 §181]

57.783 [1953 c.549 §128; repealed by 1987 c.52 §181]

57.785 [Repealed by 1953 c.549 §138]

57.786 [1953 c.549 §129; repealed by 1987 c.52 §181]

57.788 [1953 c.549 §130; repealed by 1987 c.52 §181]

57.790 [Repealed by 1953 c.549 §138]

57.791 [1953 c.549 §131; 1979 c.441 §2; repealed by 1987 c.52 §181]

57.793 [1953 c.549 §132; 1981 c.633 §52; repealed by 1987 c.52 §181]

57.795 [Repealed by 1953 c.549 §138]

57.796 [1953 c.549 §133; repealed by 1987 c.52 §181]

57.797 [1953 c.549 §140; repealed by 1987 c.52 §181]

57.798 [1953 c.549 §134; 1961 c.142 §1; repealed by 1987 c.52 §181]

57.799 [1953 c.549 §135; repealed by 1987 c.52 §181]

57.800 [Repealed by 1953 c.549 §138]

57.805 [Formerly 57.540; repealed by 1987 c.52 §181]

57.807 [Formerly 57.545; repealed by 1955 c.200 §5]

57.809 [Formerly 57.605; repealed by 1955 c.200 §5]

57.811 [Formerly 57.015; repealed by 1987 c.52 §181]

57.815 [Formerly 60.100; repealed by 1987 c.52 §181]

57.818 [1979 c.863 §17; 1985 c.762 §170a; repealed by 1987 c.94 §172]

57.820 [1953 c.717 §1; 1963 c.492 §19; 1969 c.419 §1; 1971 c.491 §8; repealed by 1987 c.94 §172]

57.822 [1953 c.717 §2; 1965 c.349 §2; 1969 c.419 §2; 1971 c.491 §9; 1973 c.797 §423; 1975 c.582 §148; 1979 c.208 §5; 1985 c.351 §12; 1985 c.762 §171; repealed by 1987 c.94 §172]

57.824 [1953 c.717 §3; 1969 c.419 §3; 1971 c.491 §10; 1975 c.582 §149; repealed by 1987 c.94 §172]

57.830 [1983 c.717 §14a; 1985 c.762 §172; renumbered 709.500 in 1987]

57.850 [1959 c.244 §12; 1979 c.690 §12; repealed by 1987 c.52 §181]

57.860 [1973 c.367 §19; repealed by 1987 c.52 §181]

57.865 [1981 c.633 §24a; repealed by 1987 c.52 §181]

57.870 [1981 c.633 §25; repealed by 1987 c.52 §181]

57.875 [1981 c.633 §26; repealed by 1987 c.52 §181]

57.880 [1981 c.633 §27; repealed by 1987 c.52 §181]

57.885 [1981 c.633 §28; repealed by 1987 c.52 §181]

57.890 [1981 c.633 §29; repealed by 1987 c.52 §181]

57.990 [Repealed by 1953 c.549 §138]

57.991 [1953 c.549 §124; repealed by 1971 c.200 §12]

57.992 [1953 c.549 §88; repealed by 1987 c.52 §181]

57.993 [1953 c.549 §114; repealed by 1987 c.52 §181]

57.994 [1953 c.549 §139; repealed by 1987 c.52 §181]

_______________



Chapter 58

Chapter 58 Â Professional Corporations

2005 EDITION

PROFESSIONAL CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

58.005Â Â Â Â Â Â  Short title

58.015Â Â Â Â Â Â  Definitions

58.035Â Â Â Â Â Â  Application to persons licensed to render professional services

58.037Â Â Â Â Â Â  Application to joint and several liability of shareholders of corporation organized under ORS chapter 60 for purpose of rendering professional services; exemption; application to architects

58.045Â Â Â Â Â Â  Application of general corporation law and merger and conversion provisions

58.048Â Â Â Â Â Â  When appearance by attorney not required

FORMATION AND OPERATION

(Generally)

58.076Â Â Â Â Â Â  Purposes for which professional corporation may be organized

58.085Â Â Â Â Â Â  Who may incorporate; contents of articles of incorporation

58.087Â Â Â Â Â Â  When restatement of articles of incorporation required

58.101Â Â Â Â Â Â  Term of office for directors; classes

58.115Â Â Â Â Â Â  Corporate name

(Foreign Professional Corporations)

58.129Â Â Â Â Â Â  Requirements to transact business in this state

58.134Â Â Â Â Â Â  Application for authority to transact business

58.136Â Â Â Â Â Â  Amended application for authority to transact business

58.141Â Â Â Â Â Â  Rights and duties of foreign professional corporation and shareholders; authority to transact business

POWERS AND DUTIES

58.156Â Â Â Â Â Â  Method by which professional corporation to render services; exceptions

58.165Â Â Â Â Â Â  Fees collected by corporation; compensation to person rendering services

58.185Â Â Â Â Â Â  Liabilities of employees, shareholders and the corporation

58.187Â Â Â Â Â Â  Revision of limitations on liability in ORS 58.185 to reflect inflation or deflation; rules

58.196Â Â Â Â Â Â  Limits on merger

58.205Â Â Â Â Â Â  Corporation prohibited from doing acts prohibited to professional licensee

58.225Â Â Â Â Â Â  Annual reports

58.300Â Â Â Â Â Â  Redemption of shares

RELATIONSHIP OF CORPORATION TO PROFESSIONAL LICENSING AGENCIES

(Generally)

58.325Â Â Â Â Â Â  Application to professional licensing agencies

58.335Â Â Â Â Â Â  Filing of documents with professional licensing agency

58.345Â Â Â Â Â Â  Registration and renewal with professional licensing agency; fees

58.355Â Â Â Â Â Â  Suspension, revocation or refusal of certificate of registration

58.365Â Â Â Â Â Â  Oregon State Bar as regulating board for attorneys; appeals from Oregon State Bar to Supreme Court; rules applicable to corporations rendering legal services

58.367Â Â Â Â Â Â  Authority of regulatory board to establish rules affecting professional corporation

58.369Â Â Â Â Â Â  Application of chapter to practice of dentistry

(Practice of Medicine)

58.375Â Â Â Â Â Â  Requirements for professional corporations organized to practice medicine

58.377Â Â Â Â Â Â  Transferee of shares; limit on time as director, officer or shareholder

58.379Â Â Â Â Â Â  Powers of professional corporation organized to practice medicine

58.381Â Â Â Â Â Â  Proxies

58.383Â Â Â Â Â Â  Issuance, sale, transfer and redemption of shares

58.385Â Â Â Â Â Â  Disqualification of physician; disposition of shares

58.387Â Â Â Â Â Â  Disposition of shares of deceased shareholder

58.389Â Â Â Â Â Â  Price for purchase or redemption of shares of disqualified or deceased shareholder

FILING DOCUMENTS

58.400Â Â Â Â Â Â  Filing requirements

58.410Â Â Â Â Â Â  Filing, service, copying and certification fees

58.420Â Â Â Â Â Â  Effective time and date of document

58.430Â Â Â Â Â Â  Correcting filed document

58.440Â Â Â Â Â Â  Forms; rules

58.450Â Â Â Â Â Â  Filing duty of Secretary of State

58.460Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

58.470Â Â Â Â Â Â  Evidentiary effect of copy of filed document

58.480Â Â Â Â Â Â  Certificate of existence or authorization

SECRETARY OF STATE

58.490Â Â Â Â Â Â  Powers

GENERAL PROVISIONS

Â Â Â Â Â  58.005 Short title. This chapter shall be known and may be cited as the ÂOregon Professional Corporation Act.Â [1969 c.592 Â§1]

Â Â Â Â Â  58.010 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.015 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂForeign professional corporationÂ means a professional corporation organized under laws other than the laws of this state.

Â Â Â Â Â  (2) ÂLicenseÂ includes a license, certificate of registration, permit or other legal authorization required by law as a condition precedent to the rendering of professional service or services within this state.

Â Â Â Â Â  (3) ÂOregon Business Corporation ActÂ has the same meaning given that term in ORS 60.951.

Â Â Â Â Â  (4) ÂPracticing medicineÂ has the meaning given that term in ORS 677.085.

Â Â Â Â Â  (5) ÂProfessionalÂ means:

Â Â Â Â Â  (a) Accountants licensed under ORS 673.010 to 673.457 or the laws of another state;

Â Â Â Â Â  (b) Architects licensed under ORS 671.010 to 671.220 or the laws of another state;

Â Â Â Â Â  (c) Attorneys licensed under ORS 9.005 to 9.755 or the laws of another state;

Â Â Â Â Â  (d) Chiropractors licensed under ORS chapter 684 or the laws of another state;

Â Â Â Â Â  (e) Dentists licensed under ORS chapter 679 or the laws of another state;

Â Â Â Â Â  (f) Landscape architects licensed under ORS 671.310 to 671.459 or the laws of another state;

Â Â Â Â Â  (g) Naturopaths licensed under ORS chapter 685 or the laws of another state;

Â Â Â Â Â  (h) Nurse practitioners licensed under ORS 678.010 to 678.410 or the laws of another state;

Â Â Â Â Â  (i) Psychologists licensed under ORS 675.010 to 675.150 or the laws of another state;

Â Â Â Â Â  (j) Physicians licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (k) Podiatrists licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (L) Radiologic technologists licensed under ORS 688.405 to 688.605 or the laws of another state;

Â Â Â Â Â  (m) Real estate appraisers licensed or certified under ORS chapter 674 or the laws of another state; and

Â Â Â Â Â  (n) Other persons providing to the public types of personal service or services substantially similar to those listed in paragraphs (a) to (m) of this subsection that may be lawfully rendered only pursuant to a license.

Â Â Â Â Â  (6) ÂProfessional corporationÂ or Âdomestic professional corporationÂ means a corporation organized under this chapter for the specific purpose of rendering professional service or services and for such other purposes provided under this chapter.

Â Â Â Â Â  (7) ÂProfessional serviceÂ means personal service or services rendered in this state to the public which may be lawfully rendered only pursuant to a license by a professional.

Â Â Â Â Â  (8) ÂRegulatory boardÂ means the governmental agency of the State of Oregon required or authorized by law to license and regulate the rendering of a professional service or services for which a professional corporation is organized. [1969 c.592 Â§2; 1971 c.362 Â§3; 1985 c.728 Â§42; 1985 c.764 Â§3; 1987 c.94 Â§14; 1993 c.235 Â§1; 1997 c.774 Â§1; 2003 c.14 Â§24; 2005 c.254 Â§11]

Â Â Â Â Â  58.020 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.025 [1969 c.592 Â§3; 1971 c.184 Â§4; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  58.030 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.035 Application to persons licensed to render professional services. Except as provided in ORS 58.037, this chapter does not affect the right of persons licensed to render professional service or services within this state from so doing in any other business form permitted them by law, rules and regulations of the regulatory board of their profession and standards of professional conduct of their profession. [1969 c.592 Â§4; 1993 c.235 Â§2]

Â Â Â Â Â  58.037 Application to joint and several liability of shareholders of corporation organized under ORS chapter 60 for purpose of rendering professional services; exemption; application to architects. (1) Notwithstanding any provision of ORS chapter 60 or ORS 58.035, this chapter shall apply to a corporation, and to the joint and several liability of the shareholders of a corporation, organized by a professional under ORS chapter 60 for the purpose of rendering professional service or services unless, prior to December 1, 1992:

Â Â Â Â Â  (a) The professionalÂs regulating board authorized incorporation under ORS chapter 60; and

Â Â Â Â Â  (b) The corporation was incorporated under ORS chapter 60.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, architects licensed under ORS 671.010 to 671.220 may organize as corporations under ORS chapter 60 or this chapter and shall be subject solely to the provisions of the chapter under which they are organized. [1993 c.235 Â§11; 1995 c.327 Â§3; 1997 c.774 Â§2]

Â Â Â Â Â  58.040 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.045 Application of general corporation law and merger and conversion provisions. (1) The Oregon Business Corporation Act is applicable to domestic and foreign professional corporations except when inconsistent with this chapter. This chapter takes precedence in the event of any conflict with provisions of the Oregon Business Corporation Act.

Â Â Â Â Â  (2) Subject to the limitations of ORS 58.196, all provisions of the Oregon Business Corporation Act governing mergers and conversions apply to domestic and foreign professional corporations. [1969 c.592 Â§5; 1987 c.94 Â§15; 1999 c.362 Â§1]

Â Â Â Â Â  58.048 When appearance by attorney not required. The provisions of ORS 9.320 requiring that a corporation appear by attorney in all cases shall not apply to a professional corporation incorporated under this chapter or authorized to render professional service or services in this state where the professional corporation is appearing before state administrative agencies. [1993 c.235 Â§36]

Â Â Â Â Â  58.050 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.060 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.070 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.075 [1969 c.592 Â§6; 1987 c.94 Â§123; repealed by 1993 c.235 Â§40]

FORMATION AND OPERATION

(Generally)

Â Â Â Â Â  58.076 Purposes for which professional corporation may be organized. (1) Except to the extent authorized by subsection (2) of this section, a corporation may elect professional corporation status under ORS 58.085 solely for the purpose of rendering professional service or services, including services ancillary to them, and solely within a single profession.

Â Â Â Â Â  (2) A corporation may elect professional corporation status under ORS 58.085 for the purpose of rendering professional service or services within two or more professions, and for the purpose of engaging in any lawful business authorized by ORS 60.074, to the extent the combination of professional purposes or of professional and business purposes is expressly authorized by the regulatory board in this state applicable to each profession in the combination. [1993 c.235 Â§26]

Â Â Â Â Â  58.080 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.085 Who may incorporate; contents of articles of incorporation. One or more natural persons may act as incorporators of a professional corporation by delivering articles of incorporation to the Office of Secretary of State for filing. The articles of incorporation shall meet the requirements of the Oregon Business Corporation Act and, in addition, shall set forth:

Â Â Â Â Â  (1) The professional service or services to be rendered through the corporation.

Â Â Â Â Â  (2) Any other business purposes permitted under ORS 58.076. [1969 c.592 Â§7; 1971 c.200 Â§4; 1985 c.764 Â§4; 1987 c.94 Â§123a; 1993 c.235 Â§3; 1997 c.774 Â§5]

Â Â Â Â Â  58.087 When restatement of articles of incorporation required. A professional corporation shall restate its articles of incorporation under ORS 60.451 and shall comply with ORS 58.085 anytime the professional service or services to be rendered by the professional corporation are changed or as may be required by law. [1993 c.235 Â§27]

Â Â Â Â Â  58.090 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.095 [1969 c.592 Â§8; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.100 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.101 Term of office for directors; classes. (1) Notwithstanding ORS 60.314, the articles of incorporation or bylaws of a professional corporation may specify any length for the term of office of director.

Â Â Â Â Â  (2) If the articles of incorporation or bylaws specify a length for the term of office of director other than that provided in ORS 60.314, the bylaws may divide the directors into classes and may assign to each class a different initial term of office so that the terms of office of the classes expire at staggered intervals. Each class shall be as nearly equal in number as possible. At the annual meeting at the time of which the term of office of the directors in a class expires, the number of directors equal to the number of the class whose term expires at the time of the meeting shall be elected to hold office for the term specified in the articles of incorporation or bylaws. [1983 c.172 Â§2; 1987 c.94 Â§16]

Â Â Â Â Â  58.105 [1969 c.592 Â§9; 1983 c.717 Â§20; 1985 c.764 Â§5; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.108 [1993 c.235 Â§29; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.110 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.112 [1993 c.235 Â§34; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.115 Corporate name. The corporate name of a professional corporation shall comply with the rules and regulations of the regulatory board or boards or standards of professional conduct of the profession practiced through the corporation. The corporate name need not comply with ORS 60.094 (1), but shall contain the words Âprofessional corporationÂ or the abbreviations ÂP.C.Â or ÂProf. Corp.Â [1969 c.592 Â§13; 1985 c.728 Â§102; 1987 c.94 Â§17; 1993 c.235 Â§4; 1997 c.774 Â§6]

Â Â Â Â Â  58.120 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.125 [1983 c.717 Â§Â§17,19; 1985 c.728 Â§43; 1993 c.235 Â§5; repealed by 1999 c.362 Â§67]

(Foreign Professional Corporations)

Â Â Â Â Â  58.129 Requirements to transact business in this state. (1) A foreign professional corporation may render professional service or services in this state only after the foreign professional corporation obtains:

Â Â Â Â Â  (a) Approval from the regulatory board of each professional service which will be rendered in this state before offering or rendering the service in this state; and

Â Â Â Â Â  (b) Authorization to transact business in this state from the Secretary of State.

Â Â Â Â Â  (2) A foreign professional corporation may not obtain authority to transact business in this state, unless:

Â Â Â Â Â  (a) The name of the corporation satisfies the requirements of ORS 58.115; and

Â Â Â Â Â  (b) It complies with ORS 58.076. [1987 c.94 Â§20; 1993 c.235 Â§6]

Â Â Â Â Â  58.130 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.134 Application for authority to transact business. A foreign professional corporation may apply for authority to transact business in this state by delivering an application to the Office of Secretary of State for filing. The application must meet the requirements of ORS 60.707, and, in addition, shall set forth:

Â Â Â Â Â  (1) The professional service or services to be rendered in this state through the foreign professional corporation; and

Â Â Â Â Â  (2) Any other business purposes permitted under ORS 58.076. [1987 c.94 Â§21; 1993 c.235 Â§7; 1999 c.486 Â§2]

Â Â Â Â Â  58.136 Amended application for authority to transact business. A foreign professional corporation shall file an amended application with the Office of Secretary of State anytime there is a change in the professional service or services to be rendered by the foreign professional corporation or in the business purpose as specified in the application under ORS 58.134, or as otherwise required by law. [1993 c.235 Â§31]

Â Â Â Â Â  58.139 [1987 c.94 Â§22; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.140 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.141 Rights and duties of foreign professional corporation and shareholders; authority to transact business. (1) A foreign professional corporation authorized to transact business in this state has the same but no greater rights and the same but no greater privileges as a domestic professional corporation and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties and liabilities imposed on a domestic professional corporation.

Â Â Â Â Â  (2) A foreign professional corporation shareholder who practices within this state has the same but no greater rights and the same but no greater privileges as a domestic professional corporation shareholder and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties and liabilities imposed on a domestic professional corporation shareholder.

Â Â Â Â Â  (3) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the approval by the applicable regulatory board or boards and subject to the right of the Secretary of State to revoke the authorization. [1993 c.235 Â§30]

Â Â Â Â Â  58.144 [1987 c.94 Â§23; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.150 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.155 [1969 c.592 Â§10; repealed by 1993 c.235 Â§40]

POWERS AND DUTIES

Â Â Â Â Â  58.156 Method by which professional corporation to render services; exceptions. (1) A domestic professional corporation or a foreign professional corporation may render professional service or services in this state only through a person or persons who are licensed or otherwise authorized in this state to render such professional service or services.

Â Â Â Â Â  (2) Subsection (1) of this section does not:

Â Â Â Â Â  (a) Require a person employed by a professional corporation to be licensed to perform services for such corporation if a license is not otherwise required;

Â Â Â Â Â  (b) Prohibit a licensed person from rendering professional service or services in the personÂs individual capacity although the person is a shareholder, director, officer, employee or agent of a domestic or foreign professional corporation; or

Â Â Â Â Â  (c) Prohibit a person licensed in another state from rendering professional service or services for a domestic or foreign professional corporation in this state if not prohibited by the applicable regulatory board. [1993 c.235 Â§25]

Â Â Â Â Â  58.159 [1993 c.235 Â§28; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.160 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.165 Fees collected by corporation; compensation to person rendering services. A professional corporation may charge and collect fees for professional service or services rendered through the corporation and may compensate those who rendered the service or services. [1969 c.592 Â§12; 1993 c.235 Â§8]

Â Â Â Â Â  58.170 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.175 [1969 c.592 Â§14; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.176 [1993 c.235 Â§32; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.180 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.185 Liabilities of employees, shareholders and the corporation. (1) As used in this section:

Â Â Â Â Â  (a) ÂLicensed Oregon shareholderÂ means a shareholder of a professional corporation who holds a license to render the specified professional services of the corporation and who practices more than incidentally in this state.

Â Â Â Â Â  (b) ÂSpecified professional servicesÂ means, for each professional corporation, the professional service or services to be rendered through the professional corporation as specified in its articles of incorporation.

Â Â Â Â Â  (2) This chapter does not affect the law applicable to the professional relationship between a person rendering professional service or services and a person receiving the service or services, and it does not affect the standards of professional conduct of a profession.

Â Â Â Â Â  (3) In the rendering of specified professional services on behalf of a domestic professional corporation to a person receiving the service or services, a shareholder of the corporation is personally liable as if the shareholder were rendering the service or services as an individual, only for negligent or wrongful acts or omissions or misconduct committed by the shareholder, or by a person under the direct supervision and control of the shareholder.

Â Â Â Â Â  (4) A licensed Oregon shareholder of a domestic professional corporation shall be jointly and severally liable with all other licensed Oregon shareholders of the corporation only for the negligent or wrongful acts or omissions or misconduct committed in the rendering of specified professional services on behalf of the corporation to persons who were intended to benefit from the service or services.

Â Â Â Â Â  (5) Joint and several liability under subsection (4) of this section shall be only for professional services rendered on behalf of the corporation that affect a claim, transaction or proceeding in this state. A licensed Oregon shareholder shall not be jointly and severally liable for the negligent or wrongful acts or omissions or misconduct committed in this state by an employee or shareholder who is not licensed to render the specified professional services in this state where the acts or omissions or misconduct are committed only incidentally in this state and affect only a claim, transaction or proceeding in another state. Joint and several liability under subsection (4) of this section for all claims made against a licensed Oregon shareholder during a calendar year shall not exceed $300,000. The total joint and several liability under subsection (4) of this section for a single claim made against one or more licensed Oregon shareholders of a domestic professional corporation during a calendar year shall not exceed $2 million. If the number of licensed Oregon shareholders of a domestic professional corporation multiplied by $300,000 equals an amount that is less than $2 million, the total joint and several liability for a single claim made against one or more licensed Oregon shareholders of that professional corporation during a calendar year shall not exceed an amount equal to $300,000 multiplied by the number of licensed Oregon shareholders. The joint and several liability described in subsection (4) of this section applies only to those licensed Oregon shareholders who are shareholders at the time the negligent or wrongful acts or omissions or misconduct occurred. Two or more claims arising out of a single negligent or wrongful act or omission or misconduct or arising out of a series of related negligent or wrongful acts or omissions or misconduct shall be considered to have been first made at the time the earliest claim arising out of any such negligent or wrongful act or omission or misconduct was first made. A claim shall be considered made when the earliest of the following occurs:

Â Â Â Â Â  (a) When a legal or equitable proceeding, including arbitration, mediation or a similar proceeding is filed or initiated; or

Â Â Â Â Â  (b) When the professional corporation or any shareholder receives notice of a claim.

Â Â Â Â Â  (6) In the rendering of specified professional services on behalf of a foreign professional corporation to a person receiving the service or services, a shareholder of the corporation is personally liable as if the shareholder were rendering the service or services as an individual, only for negligent or wrongful acts or omissions or misconduct committed by the shareholder, or by a person under the direct supervision and control of the shareholder.

Â Â Â Â Â  (7) A licensed Oregon shareholder of a foreign professional corporation shall be jointly and severally liable with all other licensed Oregon shareholders of the corporation only for the negligent or wrongful acts or omissions or misconduct that affect a claim, transaction or proceeding in this state committed in the rendering of the specified professional services on behalf of the corporation to persons who were intended to benefit from the service or services.

Â Â Â Â Â  (8) Joint and several liability under subsection (7) of this section shall be only for professional services rendered on behalf of the corporation that affect a claim, transaction or proceeding in this state. A licensed Oregon shareholder shall not be jointly and severally liable for the negligent or wrongful acts or omissions or misconduct committed in this state by an employee or shareholder who is not licensed to render the specified professional services in this state where the acts or omissions or misconduct are committed only incidentally in this state and affect only a claim, transaction or proceeding in another state. Joint and several liability under subsection (7) of this section for all claims made against a licensed Oregon shareholder during a calendar year shall not exceed $300,000. The total joint and several liability under subsection (7) of this section for a single claim made against one or more licensed Oregon shareholders of a foreign professional corporation during a calendar year shall not exceed $2 million. If the number of licensed Oregon shareholders of a foreign professional corporation multiplied by $300,000 equals an amount that is less than $2 million, the total joint and several liability for a single claim made against one or more licensed Oregon shareholders of that foreign professional corporation during a calendar year shall not exceed an amount equal to $300,000 multiplied by the number of licensed Oregon shareholders. The joint and several liability described in subsection (7) of this section applies only to those licensed Oregon shareholders who are shareholders at the time the negligent or wrongful acts or omissions or misconduct occurred. Two or more claims arising out of a single negligent or wrongful act or omission or misconduct or arising out of a series of related negligent or wrongful acts or omissions or misconduct shall be considered to have been first made at the time the earliest claim arising out of any such negligent or wrongful act or omission or misconduct was first made. A claim shall be considered made when the earliest of the following occurs:

Â Â Â Â Â  (a) When a legal or equitable proceeding, including arbitration, mediation or a similar proceeding is filed or initiated; or

Â Â Â Â Â  (b) When the professional corporation or any shareholder receives notice of a claim.

Â Â Â Â Â  (9) The proceeds from any insurance policy maintained by a domestic or foreign professional corporation for the purpose of protecting the professional corporation, its shareholders or employees from liability arising from the negligent or wrongful acts or omissions or misconduct of shareholders or employees in connection with the rendering of the specified professional services shall first be applied to the joint and several liability of licensed Oregon shareholders who do not have liability under subsection (3) or (6) of this section. If the proceeds are not sufficient to satisfy the joint and several liability of the licensed Oregon shareholders who do not have liability under subsection (3) or (6) of this section, the insurance proceeds shall be applied on a pro rata basis to reduce the joint and several liability of such licensed Oregon shareholders.

Â Â Â Â Â  (10) Notwithstanding subsections (3) to (9) of this section, the corporation shall be liable for its acts in the same manner and to the same extent as any corporation organized under the Oregon Business Corporation Act. However, the shareholders, directors, officers, employees and agents of the corporation are not personally liable for the debts or other contractual obligations of the corporation, except as provided in ORS 60.151 (1).

Â Â Â Â Â  (11) A shareholder of a professional corporation shall not be jointly and severally liable solely by reason of being a shareholder of such professional corporation except as expressly provided in this section. [1969 c.592 Â§15; 1987 c.94 Â§18; 1993 c.235 Â§9; 1995 c.684 Â§1; 1997 c.774 Â§7]

Â Â Â Â Â  58.187 Revision of limitations on liability in ORS 58.185 to reflect inflation or deflation; rules. (1) For the purpose of revising the amounts of the limitation on joint and several liability described in ORS 58.185 (5) and (8) to reflect the effects of inflation or deflation, the Secretary of State shall multiply the amounts under ORS 58.185 (5) and (8) by the inflation factor described in this section every six years. The six-year cycle shall begin January 1, 1994. The Secretary of State shall round the amount to the nearest $50,000 and publish the revised amount as a rule not later than February 1 following the end of the six-year cycle. The revised limitation shall take effect February 1 and apply for the next six years.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) The inflation factor shall be a number determined by dividing the June 30 Consumer Price Index immediately preceding the calendar year in which the adjustment shall take effect by the December 31 Consumer Price Index for 1993.

Â Â Â Â Â  (b) The ÂConsumer Price IndexÂ is the Portland Consumer Price Index for All Urban Consumers for All Items, using the 1982-1984 base of 100, as published by the Bureau of Labor Statistics of the United States Department of Labor. If the index is discontinued or no longer published at least semiannually, the Secretary of State shall select an alternative index that, in the discretion of the Secretary of State, reasonably approximates changes in consumer spending power in the Portland, Oregon, metropolitan area. [1993 c.235 Â§12; 1997 c.774 Â§8]

Â Â Â Â Â  58.190 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.195 [1969 c.592 Â§22; 1987 c.94 Â§19; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.196 Limits on merger. (1) A domestic professional corporation may merge with one or more domestic professional corporations if the professional corporations are organized to render the same professional service or services.

Â Â Â Â Â  (2) Foreign professional corporations and domestic professional corporations that are organized to render the same professional service or services may merge unless the mergers are prohibited by the regulatory boards having jurisdiction of the professional corporations in their respective states of incorporation.

Â Â Â Â Â  (3) A domestic professional corporation may merge with one or more domestic professional corporations which are organized to render different professional service or services only if the mergers are expressly authorized by the applicable regulatory boards.

Â Â Â Â Â  (4) Foreign professional corporations and domestic professional corporations which are organized to render different professional service or services may merge only if the mergers are expressly authorized by the regulatory boards having jurisdiction of the corporations in their respective states of incorporation. [1993 c.235 Â§33]

Â Â Â Â Â  58.200 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.205 Corporation prohibited from doing acts prohibited to professional licensee. No domestic or foreign professional corporation may do any act which is prohibited to a person licensed to render the professional service or services for which the corporation is organized. [1969 c.592 Â§16; 1987 c.94 Â§24; 1993 c.235 Â§13]

Â Â Â Â Â  58.210 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.215 [1969 c.592 Â§28; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.220 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.225 Annual reports. The annual report of a domestic or foreign professional corporation shall meet the requirements of the Oregon Business Corporation Act. [1969 c.592 Â§23; 1985 c.764 Â§6; 1987 c.94 Â§25; 1993 c.235 Â§14; 1995 c.215 Â§4; 1997 c.774 Â§9]

Â Â Â Â Â  58.230 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.235 [1969 c.592 Â§29; 1983 c.717 Â§21; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  58.240 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.250 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.255 [1969 c.592 Â§18; 1985 c.764 Â§7; 1993 c.235 Â§15; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.265 [1969 c.592 Â§11; 1985 c.764 Â§8; 1993 c.235 Â§16; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.275 [1969 c.592 Â§20; 1993 c.235 Â§17; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.285 [1969 c.592 Â§21; 1993 c.235 Â§18; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.295 [1969 c.592 Â§19; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.300 Redemption of shares. A professional corporation may redeem shares of the corporation notwithstanding the provisions of ORS 60.181. [1993 c.235 Â§35]

RELATIONSHIP OF CORPORATION TO PROFESSIONAL LICENSING AGENCIES

(Generally)

Â Â Â Â Â  58.325 Application to professional licensing agencies. This chapter does not restrict or limit in any manner the duties and powers of any regulatory board relating to licensing individuals rendering professional service or services or to regulating the rendering of professional service or services. [1969 c.592 Â§17; 1993 c.235 Â§19]

Â Â Â Â Â  58.335 Filing of documents with professional licensing agency. The regulatory board, by rule or regulation, may require that a professional corporation file with the board any documents the board requires to carry out its duties. [1969 c.592 Â§24; 1993 c.235 Â§20]

Â Â Â Â Â  58.345 Registration and renewal with professional licensing agency; fees. The regulatory board by rule or regulation may require that professional corporations register with it and may establish a fee, with the approval of the Oregon Department of Administrative Services, for the registration and renewal thereof. [1969 c.592 Â§25; 1983 c.128 Â§1; 1985 c.728 Â§44; 1993 c.235 Â§21]

Â Â Â Â Â  58.355 Suspension, revocation or refusal of certificate of registration. (1) The regulatory board may suspend, revoke or refuse to issue or renew any certificate of registration for any of the following reasons:

Â Â Â Â Â  (a) The revocation or suspension of the license of any officer, director, shareholder or employee not promptly suspended or discharged by the corporation;

Â Â Â Â Â  (b) The death of the last remaining shareholder; or

Â Â Â Â Â  (c) Upon finding that the holder of or applicant for a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the regulatory board pursuant to this chapter.

Â Â Â Â Â  (2) Before any certificate of registration is denied, suspended or revoked by the regulatory board, notice and hearing shall be provided in accordance with ORS 183.415.

Â Â Â Â Â  (3) Except as provided in ORS 58.365, any corporation may appeal from the final order of the regulatory board as provided in ORS 183.480. [1969 c.592 Â§26; 1973 c.612 Â§8; 1993 c.235 Â§22]

Â Â Â Â Â  58.365 Oregon State Bar as regulating board for attorneys; appeals from Oregon State Bar to Supreme Court; rules applicable to corporations rendering legal services. (1) For the purpose of this chapter the regulatory board for attorneys shall be the Board of Governors of the Oregon State Bar.

Â Â Â Â Â  (2) Appeal under ORS 58.355 from determinations of the Board of Governors of the Oregon State Bar shall be directly to the Supreme Court of the State of Oregon, and the procedure for appeal to the Supreme Court shall be the same as procedure for appeal to the Court of Appeals under ORS 58.355 from decisions of regulatory boards other than the Board of Governors of the Oregon State Bar.

Â Â Â Â Â  (3) The Supreme Court of the State of Oregon shall have the power to make rules and regulations regarding certification or registration of corporations organized to provide legal service, not inconsistent with this chapter. [1969 c.592 Â§27; 1973 c.612 Â§9; 1993 c.235 Â§23]

Â Â Â Â Â  58.367 Authority of regulatory board to establish rules affecting professional corporation. Except as otherwise provided by law, the regulatory board applicable to each professional service rendered by a professional corporation may establish rules and regulations affecting the corporation and its officers, directors and shareholders that are in addition to the provisions of this chapter. [1997 c.774 Â§4]

Â Â Â Â Â  58.369 Application of chapter to practice of dentistry. Nothing in this chapter is intended to supersede the provisions of ORS 679.020. [1997 c.774 Â§27]

(Practice of Medicine)

Â Â Â Â Â  58.375 Requirements for professional corporations organized to practice medicine. (1) In a professional corporation organized for the purpose of practicing medicine:

Â Â Â Â Â  (a) The holders of the majority of each class of shares entitled to vote shall be physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (b) A majority of the directors shall be physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (c) All officers except the secretary and treasurer, if any, must be physicians who are licensed in this state to practice medicine. Any two or more offices may be held by the same person.

Â Â Â Â Â  (d) Except as otherwise provided by law, the Board of Medical Examiners may expressly require that more than a majority of each class of shares entitled to vote be held by physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (e) Except as otherwise provided by law, the Board of Medical Examiners may expressly require that more than a majority of the directors be physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (2) A professional corporation may be a shareholder of a professional corporation organized for the purpose of practicing medicine solely for the purpose of effecting a reorganization as defined in the Internal Revenue Code. [1997 c.774 Â§17]

Â Â Â Â Â  58.377 Transferee of shares; limit on time as director, officer or shareholder. If all of the outstanding shares of a professional corporation organized for the purpose of practicing medicine are held by an administrator, executor, personal representative, guardian, conservator or receiver of the estate of a former shareholder, or by a transferee who receives such shares by operation of law or by a judgment, such administrator, executor, personal representative, guardian, conservator, receiver or transferee may be a director, officer or shareholder of the professional corporation for a period of six months following receipt or transfer of such shares. [1997 c.774 Â§18; 2003 c.576 Â§317]

Â Â Â Â Â  58.379 Powers of professional corporation organized to practice medicine. A professional corporation organized for the purpose of practicing medicine has the powers enumerated in ORS 60.077 and 60.081, except as provided otherwise by the Board of Medical Examiners. [1997 c.774 Â§19]

Â Â Â Â Â  58.381 Proxies. (1) A proxy to vote the shares of a professional corporation organized for the purpose of practicing medicine may be given under the following conditions:

Â Â Â Â Â  (a) If the shareholder granting the proxy is a physician licensed in this state to practice medicine, the proxy may be given only to a shareholder of the same corporation who is also a physician licensed in this state to practice medicine, or to an attorney licensed to practice law in this state or another person similarly licensed.

Â Â Â Â Â  (b) If the shareholder granting the proxy is not a physician licensed in this state to practice medicine, the proxy may be given only to another shareholder of the same corporation, whether or not the other shareholder is a physician licensed in this state to practice medicine, or to an attorney licensed to practice law in this state or another person similarly licensed.

Â Â Â Â Â  (2) No voting trust may be created to vote the shares of a professional corporation organized for the purpose of practicing medicine.

Â Â Â Â Â  (3) Two or more shareholders of a professional corporation organized for the purpose of practicing medicine may enter into a voting agreement provided that the voting agreement does not transfer voting rights from a shareholder who is a physician licensed in this state to practice medicine to a shareholder who is not so licensed. Notwithstanding any provision of this subsection, voting rights may be transferred to an attorney licensed to practice law in this state or another person similarly licensed. [1997 c.774 Â§20]

Â Â Â Â Â  58.383 Issuance, sale, transfer and redemption of shares. (1) A shareholder of a professional corporation organized for the purpose of practicing medicine may sell or transfer shares only in a manner that leaves the corporation in compliance with this chapter.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, the articles of incorporation, bylaws or agreements among shareholders of a professional corporation organized for the purpose of practicing medicine may provide limitations on the issuance and transferability of shares of the corporation and may provide for the purchase or redemption of shares by the corporation. [1997 c.774 Â§21]

Â Â Â Â Â  58.385 Disqualification of physician; disposition of shares. (1) If a physician practicing medicine on behalf of a professional corporation is disqualified from practicing medicine for more than six months or assumes a public office, the duties of which prohibit practicing medicine for more than six months under the rules of the Board of Medical Examiners or other law, the professional corporation shall have the right to redeem the shares of the physician within 60 days after the disqualification or prohibition occurs.

Â Â Â Â Â  (2) If a physician practicing medicine on behalf of a professional corporation is disqualified from practicing medicine for six months or less or assumes a public office, the duties of which prohibit practicing medicine for six months or less under the rules of the Board of Medical Examiners or other law, the physician may retain ownership of the shares in the corporation and may remain a director and officer of the corporation during the period of disqualification, unless otherwise prohibited under the rules of the Board of Medical Examiners or by law. [1997 c.774 Â§22]

Â Â Â Â Â  58.387 Disposition of shares of deceased shareholder. (1) A professional corporation organized for the purpose of practicing medicine and its shareholders may provide for the disposition of a deceased shareholderÂs shares in the articles of incorporation, in the bylaws, by agreement between the corporation and its shareholders or by agreement among the shareholders. If there is no such provision, the shares shall first be offered for sale to the remaining shareholders of the corporation by the personal representative of the deceased shareholderÂs estate. If the shares are not disposed of within six months after the date of the death of the deceased shareholder, a special meeting of the shareholders shall be called, at which meeting it shall be decided by vote of the remaining shareholders whether the corporation shall redeem the shares or whether the corporation shall be voluntarily dissolved. The meeting shall be held within seven months after the date of the death of the deceased shareholder. The action determined to be taken by the shareholders shall be completed within nine months after the date of death of the deceased shareholder. At the special meeting, the shares of the deceased shareholder may not be voted or counted in the determination of whether the shares shall be redeemed or whether the corporation shall be voluntarily dissolved.

Â Â Â Â Â  (2) If a deceased shareholder of a professional corporation organized for the purpose of practicing medicine was the only shareholder of the corporation at the time of death, the corporation shall cease to practice medicine as of the date of death of the deceased shareholder unless the corporation has retained the services of another physician licensed in this state to practice medicine. Within six months after the date of death of the deceased shareholder:

Â Â Â Â Â  (a) The shares of the deceased shareholder shall be sold to a physician or physicians who are licensed in this state to practice medicine;

Â Â Â Â Â  (b) The name of the corporation shall be changed and restated articles adopted, which shall be filed with the Secretary of State in accordance with ORS chapter 60; or

Â Â Â Â Â  (c) The corporation shall be dissolved. [1997 c.774 Â§23]

Â Â Â Â Â  58.389 Price for purchase or redemption of shares of disqualified or deceased shareholder. If the articles of incorporation or bylaws of a professional corporation organized for the purpose of practicing medicine do not provide a price or method of determining a price at which the corporation may purchase or redeem the shares, or at which its shareholders may purchase the shares, of a legally disqualified or deceased shareholder, and the corporation and shareholders or the shareholders have not provided the price or a method of determining the price by private agreement, then the price for the shares shall be the book value as of the end of the month preceding the disqualification or death of the shareholder, payable in cash or on such other terms as may be agreed to by the parties. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation. [1997 c.774 Â§24]

FILING DOCUMENTS

Â Â Â Â Â  58.400 Filing requirements. (1) A document must satisfy the requirements of this section or any other section that modifies these requirements, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the Office of Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language. The certificate of existence required of foreign professional corporations need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chairperson of the board of directors of a domestic or foreign professional corporation, its president or another of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the professional corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; and

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 58.440, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of Secretary of State accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the Office of Secretary of State is accomplished only when the document is actually received by the Office of Secretary of State. [1987 c.94 Â§4; 1999 c.486 Â§3]

Â Â Â Â Â  58.410 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1987 c.94 Â§6; 1989 c.383 Â§2; 1991 c.132 Â§2; 1999 c.362 Â§Â§2,2a]

Â Â Â Â Â  58.420 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 58.430, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.94 Â§7]

Â Â Â Â Â  58.430 Correcting filed document. (1) A domestic or foreign professional corporation may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign professional corporation shall correct a document by delivering articles of correction to the Office of Secretary of State. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.94 Â§8]

Â Â Â Â Â  58.440 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.94 Â§5; 1995 c.215 Â§5]

Â Â Â Â Â  58.450 Filing duty of Secretary of State. (1) If a document delivered to the Office of Secretary of State for filing satisfies the requirements of ORS 58.400, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 58.225, 60.114, 60.117, 60.724 and 60.727, the Secretary of State shall return an acknowledgment of filing to the professional corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the professional corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of Secretary of State for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.94 Â§9; 1999 c.486 Â§4]

Â Â Â Â Â  58.460 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of Secretary of State for filing, the domestic or foreign professional corporation, in addition to any other legal remedy that may be available, shall have the right to appeal from such order pursuant to the provisions of ORS 183.480. [1987 c.94 Â§10]

Â Â Â Â Â  58.470 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document, or a facsimile thereof, is on file with the Office of Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 apply to all documents filed pursuant to this chapter. [1987 c.94 Â§11]

Â Â Â Â Â  58.480 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic professional corporation or a certificate of authorization for a foreign professional corporation.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The domestic professional corporationÂs corporate name or the foreign professional corporationÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The domestic professional corporation is duly incorporated under the law of this state, or the foreign professional corporation is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign professional corporation;

Â Â Â Â Â  (d) An annual report required by ORS 58.225 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record. [1987 c.94 Â§12]

SECRETARY OF STATE

Â Â Â Â Â  58.490 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1987 c.94 Â§13]

_______________



Chapter 59

Chapter 59 Â Securities Regulation; Mortgage Bankers and Brokers

2005 EDITION

SECURITIES; MORTGAGE BANKERS AND BROKERS

CORPORATIONS AND PARTNERSHIPS

OREGON SECURITIES LAW

(Generally)

59.005Â Â Â Â Â Â  Short title

59.015Â Â Â Â Â Â  Definitions for Oregon Securities Law

59.025Â Â Â Â Â Â  Securities exempt from registration

59.035Â Â Â Â Â Â  Transactions exempt from registration

59.045Â Â Â Â Â Â  Authority of director to deny, withdraw or condition exemptions

59.049Â Â Â Â Â Â  Federal covered securities exempt from registration; notice filings; fees; rules

59.051Â Â Â Â Â Â  Statutory references to federal law

(Registration of Securities)

59.055Â Â Â Â Â Â  Conditions of offer and sale of securities

59.065Â Â Â Â Â Â  Registration procedures; application; fees; rules

59.070Â Â Â Â Â Â  Amended registration application; when required; fees

59.075Â Â Â Â Â Â  Registration by director; expiration; renewal; fee; rules

59.085Â Â Â Â Â Â  Conditions imposed on registration

59.095Â Â Â Â Â Â  Approval of plan to issue securities in exchange for other securities, claims or property

59.105Â Â Â Â Â Â  Denial, suspension or revocation of registration

59.115Â Â Â Â Â Â  Liability in connection with sale or successful solicitation of sale of securities; recovery by purchaser; limitations on proceeding; attorney fees

59.125Â Â Â Â Â Â  Effect of notice of offer to repay purchaser; exceptions; registration of transaction

59.127Â Â Â Â Â Â  Liability in connection with purchase or successful solicitation of purchase of securities; recovery by seller; limitations on proceeding; attorney fees

59.131Â Â Â Â Â Â  Effect of notice of intent to return unlawfully purchased security; contents of notice; registration of transaction

59.135Â Â Â Â Â Â  Fraud and deceit with respect to securities or securities business

59.137Â Â Â Â Â Â  Liability in connection with violation of ORS 59.135; damages; defense; attorney fees; limitations on proceeding

59.145Â Â Â Â Â Â  Effect of notice filing, registration or license

59.155Â Â Â Â Â Â  Director is agent for service of process; manner of service; exceptions

(Licensing of Broker-Dealers, Investment Advisers and Salespersons)

59.165Â Â Â Â Â Â  Licensing of broker-dealers, investment advisers and salespersons required; rules

59.175Â Â Â Â Â Â  Procedures for notice filing and licensing; rules; examination; bond, letter of credit or other security; filing trade name or assumed business name; fees

59.185Â Â Â Â Â Â  Expiration of license; rules for renewal; change in personnel

59.195Â Â Â Â Â Â  Licensees to keep records; inspection; filing of financial reports

59.205Â Â Â Â Â Â  Grounds for denying, suspending, revoking or imposing condition or restriction on license

59.215Â Â Â Â Â Â  Action against applicant or licensee for act or omission of associate; exceptions

59.225Â Â Â Â Â Â  Cancellation of license or application; application for withdrawal; effect of suspension or revocation

(Powers of Director)

59.235Â Â Â Â Â Â  General supervision over persons dealing in securities

59.245Â Â Â Â Â Â  Investigations; publicity with respect to violations; cease and desist order

59.255Â Â Â Â Â Â  Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties

59.265Â Â Â Â Â Â  Procedure when assets or capital of broker-dealer or investment adviser found impaired; involuntary liquidation

59.275Â Â Â Â Â Â  Burden of proof

59.285Â Â Â Â Â Â  Rules; financial statements

59.295Â Â Â Â Â Â  Notice of orders; hearings on orders

59.305Â Â Â Â Â Â  Judicial review of orders

59.315Â Â Â Â Â Â  Oaths and subpoenas in proceedings before director

59.325Â Â Â Â Â Â  Certified copies of documents; fee; effect of certification

(Miscellaneous Provisions)

59.335Â Â Â Â Â Â  Application of certain sections

59.345Â Â Â Â Â Â  When offer to sell or buy is made in this state

59.350Â Â Â Â Â Â  Treatment of certain transactions

59.355Â Â Â Â Â Â  Corporations subject to other laws

59.365Â Â Â Â Â Â  Common-law and statutory rights not limited

59.370Â Â Â Â Â Â  Limitation on liability for good faith act or omission; reports regarding salespersons or investment adviser representatives; limitation on liability related to reports; rules

(Required Reports and Statements)

59.451Â Â Â Â Â Â  Prohibition against filing false statement by person under investigation or examination

UNIFORM TOD SECURITY REGISTRATION ACT

59.535Â Â Â Â Â Â  Definitions for ORS 59.535 to 59.585

59.540Â Â Â Â Â Â  Registration in beneficiary form; sole or joint tenancy ownership

59.545Â Â Â Â Â Â  Registration in beneficiary form; applicable law

59.550Â Â Â Â Â Â  Origination of registration in beneficiary form

59.555Â Â Â Â Â Â  Form of registration in beneficiary form

59.560Â Â Â Â Â Â  Effect of registration in beneficiary form

59.565Â Â Â Â Â Â  Ownership on death of owner

59.570Â Â Â Â Â Â  Protection of registering entity

59.575Â Â Â Â Â Â  Nontestamentary transfer on death

59.580Â Â Â Â Â Â  Terms, conditions and forms for registration

59.585Â Â Â Â Â Â  Short title; rules of construction

REGULATION OF SALE OF BURIAL SHARES

59.660Â Â Â Â Â Â  Definition of ÂshareÂ

59.670Â Â Â Â Â Â  Sale of burial shares; sellerÂs bond; attorney fees

59.680Â Â Â Â Â Â  Statement of seller; deposit of cash or securities for purchaserÂs protection

59.690Â Â Â Â Â Â  Director may examine books of seller

59.700Â Â Â Â Â Â  Exemptions from ORS 59.660 to 59.690

PROHIBITION OF CERTAIN SECURITY TRANSACTIONS

59.710Â Â Â Â Â Â  Definitions for ORS 59.710 to 59.830

59.720Â Â Â Â Â Â  Application of ORS 59.710 to 59.830 to real estate contracts and brokers

59.730Â Â Â Â Â Â  Making contract involving securities without intending a bona fide sale or purchase

59.740Â Â Â Â Â Â  Conducting bucket shop or repeatedly making forbidden contracts

59.750Â Â Â Â Â Â  Receipt or communication of prices for purpose of forbidden contract

59.760Â Â Â Â Â Â  Reporting false sale of securities with intent to deceive

59.770Â Â Â Â Â Â  Manipulating market by pretended sales

59.780Â Â Â Â Â Â  BrokerÂs trading against customerÂs order; violation of ORS 59.780 to 59.800 by member of brokerÂs firm

59.790Â Â Â Â Â Â  Insolvent broker-dealer receiving securities from customer

59.800Â Â Â Â Â Â  Pledge or sale by broker-dealer of customerÂs securities

59.810Â Â Â Â Â Â  Delivery to customer of true statement of purchase or sale made by broker

59.820Â Â Â Â Â Â  Actions against corporation for second violation

59.830Â Â Â Â Â Â  Self-incrimination by witness; immunity from prosecution

MORTGAGE BANKERS; MORTGAGE BROKERS; LOAN ORIGINATORS

59.840Â Â Â Â Â Â  Definitions for ORS 59.840 to 59.980

59.845Â Â Â Â Â Â  License required to engage in residential mortgage transactions as mortgage banker or mortgage broker

59.850Â Â Â Â Â Â  Procedures for licensing; experience required; surety bond or letter of credit; fees; rules

59.855Â Â Â Â Â Â  Expiration of license; renewal; duration of renewed license; change in personnel; rules

59.860Â Â Â Â Â Â  Licensees to keep records; inspection; filing of financial reports

59.865Â Â Â Â Â Â  Grounds for denying, suspending, conditioning or revoking license

59.870Â Â Â Â Â Â  Action against applicant or licensee for act or omission of associate; exception

59.875Â Â Â Â Â Â  Cancellation of license or application; application for withdrawal

59.880Â Â Â Â Â Â  Supervisory authority of director over mortgage bankers, mortgage brokers and loan originators

59.885Â Â Â Â Â Â  Investigations; publicity with respect to violations; cease and desist order

59.890Â Â Â Â Â Â  Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties

59.895Â Â Â Â Â Â  Procedures where assets or capital of mortgage banker or broker found impaired; involuntary liquidation

59.900Â Â Â Â Â Â  Rules; financial statements

59.905Â Â Â Â Â Â  Notice of orders; hearings on orders

59.910Â Â Â Â Â Â  Judicial review of orders

59.915Â Â Â Â Â Â  Oaths and subpoenas in proceedings before director

59.920Â Â Â Â Â Â  Copies of documents; fees; effect of certification

59.925Â Â Â Â Â Â  Liability of mortgage banker or mortgage broker; recovery of damages; limitations on proceeding; action against bond or letter of credit; attorney fees

59.930Â Â Â Â Â Â  Fraud and deceit with respect to mortgage banker or broker business

59.935Â Â Â Â Â Â  ClientsÂ Trust Account; examination; deposit of funds; interest; rules

59.940Â Â Â Â Â Â  Notice to bank regarding ClientsÂ Trust Account

59.945Â Â Â Â Â Â  Prohibited advertisements

59.950Â Â Â Â Â Â  Designation of principal place of business; other offices; change of personnel; registered agent

59.955Â Â Â Â Â Â  Disclosure required before closing mortgage loan or mortgage banking loan

59.960Â Â Â Â Â Â  Consultation with licensees before rules adopted

59.962Â Â Â Â Â Â  Servicing or collecting mortgage banking loan or mortgage loan by mortgage banker or mortgage broker

59.967Â Â Â Â Â Â  Legislative findings regarding loan originators

59.969Â Â Â Â Â Â  List of loan originators; qualifications; voluntary reporting; records; waiver; rules

59.970Â Â Â Â Â Â  Qualifications for insurance licensees acting as loan originators

59.971Â Â Â Â Â Â  Prohibited conduct for loan originators; effect of criminal conviction; rules

59.972Â Â Â Â Â Â  Loan originator criminal records checks; rules

59.973Â Â Â Â Â Â  Complaints against loan originators; investigation; hearing; rules; action by director

59.975Â Â Â Â Â Â  Continuing education requirements for loan originators; rules

59.977Â Â Â Â Â Â  Certification of organizations to provide training for loan originators; rules

59.980Â Â Â Â Â Â  Short title

PENALTIES

59.991Â Â Â Â Â Â  Criminal penalties for ORS 59.005 to 59.451 and 59.660 to 59.830; exceptions

59.992Â Â Â Â Â Â  Criminal penalties for ORS 59.840 to 59.980

59.995Â Â Â Â Â Â  Civil penalties for ORS 59.005 to 59.451 and 59.660 to 59.830; exceptions

59.996Â Â Â Â Â Â  Civil penalties for ORS 59.840 to 59.980

OREGON SECURITIES LAW

(Generally)

Â Â Â Â Â  59.005 Short title. ORS 59.005 to 59.451, 59.991 and 59.995 may be cited as the Oregon Securities Law. [1967 c.537 Â§2]

Â Â Â Â Â  59.010 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.015 Definitions for Oregon Securities Law. As used in the Oregon Securities Law, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBroker-dealerÂ means a person who engages, all or part of the time, in effecting transactions in securities for the account of others or for the personÂs own account. ÂBroker-dealerÂ does not include:

Â Â Â Â Â  (a) An issuer effecting sales in its own securities;

Â Â Â Â Â  (b) The following institutions:

Â Â Â Â Â  (A) A financial institution or trust company, as defined in ORS 706.008; or

Â Â Â Â Â  (B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. section 1730a, holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, if the appropriate statutory regulatory authority is exercising control over, or is regulating or supervising the person in the sale of securities in accord with the purposes of the Oregon Securities Law;

Â Â Â Â Â  (c) A person who has no place of business in this state effecting transactions in this state exclusively with broker-dealers;

Â Â Â Â Â  (d) A person effecting sales exempted by ORS 59.035;

Â Â Â Â Â  (e) A salesperson;

Â Â Â Â Â  (f) A person effecting sales of securities owned by the person registered for sale pursuant to ORS 59.065;

Â Â Â Â Â  (g) A person effecting sales of securities exempted by ORS 59.025 (7);

Â Â Â Â Â  (h) A person licensed as a mortgage banker or a mortgage broker under ORS 59.840 to 59.980 when effecting sales of securities involving real estate paper registered for sale pursuant to ORS 59.065; or

Â Â Â Â Â  (i) A person designated by rule or order by the director.

Â Â Â Â Â  (2) ÂControlÂ means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂFederal covered investment adviserÂ means a person who is registered as an investment adviser pursuant to section 203 of the Investment Advisers Act of 1940, as amended.

Â Â Â Â Â  (5) ÂFederal covered securityÂ means any security that is a covered security under section 18 of the Securities Act of 1933, as amended, and for which such Act provides that the director may require filing of a notice and payment of a fee.

Â Â Â Â Â  (6) ÂFraud,Â ÂdeceitÂ and ÂdefraudÂ are not limited to common-law deceit.

Â Â Â Â Â  (7) ÂGuaranteedÂ means guaranteed as to payment of principal, interest or dividends.

Â Â Â Â Â  (8)(a) ÂInvestment adviser representativeÂ means any partner, officer, director or person occupying a similar status or performing a similar function, or other individual, except clerical or ministerial personnel, who is employed by or associated with:

Â Â Â Â Â  (A) A state investment adviser that is licensed or required to be licensed in this state and who does any of the following:

Â Â Â Â Â  (i) Makes any recommendations or otherwise renders advice regarding securities;

Â Â Â Â Â  (ii) Manages accounts or portfolios of clients;

Â Â Â Â Â  (iii) Determines which recommendation or advice regarding securities should be given;

Â Â Â Â Â  (iv) Solicits, offers or negotiates for the sale of or sells investment advisory services; or

Â Â Â Â Â  (v) Supervises employees acting under this subparagraph; or

Â Â Â Â Â  (B) A federal covered investment adviser, subject to the limitations of section 203A of the Investment Advisers Act of 1940, as amended, as the director may designate by rule or order.

Â Â Â Â Â  (b) ÂInvestment adviser representativeÂ does not include a person designated by rule or order of the director.

Â Â Â Â Â  (9) ÂIssuerÂ means a person who issues, proposes to issue or has issued a security and includes an issuer to be formed. With respect to certificates of deposit, voting-trust certificates or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management or unit type, the ÂissuerÂ is the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other instrument or agreement under which the security is issued.

Â Â Â Â Â  (10) ÂLicenseÂ means a license as provided under the Oregon Securities Law.

Â Â Â Â Â  (11) ÂMortgage bankerÂ means a mortgage banker as defined in ORS 59.840.

Â Â Â Â Â  (12) ÂMortgage brokerÂ means a mortgage broker as defined in ORS 59.840.

Â Â Â Â Â  (13) ÂOfferÂ or Âoffer to sellÂ includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

Â Â Â Â Â  (14) ÂPersonÂ includes an individual, a joint venture, a partnership, a cooperative, a limited liability company, an association, a joint stock company, a corporation, a trust, an unincorporated organization or a government or political subdivision of a government.

Â Â Â Â Â  (15) ÂReal estate paperÂ means any obligation secured or purportedly secured by an interest in real property. Real estate paper includes, but is not limited to, mortgage-backed securities, collateralized mortgage obligations, and real estate mortgage investment conduits.

Â Â Â Â Â  (16) ÂRegisteredÂ means registered as provided in the Oregon Securities Law.

Â Â Â Â Â  (17)(a) ÂSaleÂ or ÂsellÂ includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value. Any security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing shall constitute a part of the subject of the purchase and shall have been offered and sold for value. A gift of assessable stock by or for any issuer or promoter shall constitute a sale.

Â Â Â Â Â  (b) For purposes of the authority of the director under ORS 59.245 and 59.255, the terms ÂsaleÂ and ÂsellÂ include the terms ÂofferÂ and Âoffer to sell.Â

Â Â Â Â Â  (c) ÂSaleÂ and ÂsellÂ do not include:

Â Â Â Â Â  (A) A bona fide pledge or loan of securities;

Â Â Â Â Â  (B) A bona fide security dividend, whether the corporation distributing the dividend is the issuer of the security or not, if nothing of value is given by the recipients for the dividend other than payments in connection with the elimination of fractional shares; or

Â Â Â Â Â  (C) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash.

Â Â Â Â Â  (18)(a) ÂSalespersonÂ means a person, other than a broker-dealer, who represents or purports to represent a broker-dealer, issuer or owner of securities in effecting or attempting to effect in any manner transactions in securities.

Â Â Â Â Â  (b) ÂSalespersonÂ does not include:

Â Â Â Â Â  (A) A person who represents an issuer in effecting sales in a security exempted by ORS 59.025;

Â Â Â Â Â  (B) A person who represents an issuer in effecting sales exempted by ORS 59.035;

Â Â Â Â Â  (C) A person who represents an issuer in effecting sales with existing partners or directors of the issuer, if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state;

Â Â Â Â Â  (D) An employee of an institution or organization described in subsection (1)(b) of this section to the extent the employee is not a dual employee of the institution and a broker-dealer;

Â Â Â Â Â  (E) A person effecting transactions in this state limited to those transactions described in section 15(h)(2) and (3) of the Securities Exchange Act of 1934, as amended; or

Â Â Â Â Â  (F) A person designated by rule or order by the director.

Â Â Â Â Â  (c) A person who is a partner, director or officer of a broker-dealer, issuer or owner of securities, or a person who occupies a similar status or performing similar functions, is a ÂsalespersonÂ only if the person otherwise comes within this definition.

Â Â Â Â Â  (19)(a) ÂSecurityÂ means a note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in a pension plan or profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such title or lease, real estate paper sold by a broker-dealer, mortgage banker, mortgage broker or a person described in subsection (1)(b) of this section to persons other than persons enumerated in ORS 59.035 (4), or, in general, any interest or instrument commonly known as a Âsecurity,Â or any certificate of interest or participation in, temporary or interim certificates for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing.

Â Â Â Â Â  (b) ÂSecurityÂ does not include:

Â Â Â Â Â  (A) An insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or some other specified period;

Â Â Â Â Â  (B) A beneficial interest in a voluntary inter vivos trust unless the trust is created solely for the purpose of voting or is part of an attempt to evade the provisions of ORS 59.005 to 59.451; or

Â Â Â Â Â  (C) A beneficial interest in a testamentary trust.

Â Â Â Â Â  (20)(a) ÂState investment adviserÂ means a person who, for compensation:

Â Â Â Â Â  (A) Engages all or part of the time of the person, in this state, in the business of advising others, either directly or by mail or through publication or writing, as to the value of securities or as to the advisability of investing in, purchasing or selling securities;

Â Â Â Â Â  (B) Engages all or part of the time of the person, in this state, in the business of managing an investment or trading account in securities for other persons; or

Â Â Â Â Â  (C) Issues or promulgates, as part of a regular business in this state, analyses or reports concerning securities.

Â Â Â Â Â  (b) ÂState investment adviserÂ does not include:

Â Â Â Â Â  (A) An investment adviser representative;

Â Â Â Â Â  (B) An institution or organization described in subsection (1)(b) of this section;

Â Â Â Â Â  (C) A licensed broker-dealer whose performance of investment advisory services is solely incidental to the conduct of business as a broker-dealer and who receives no special compensation for such services;

Â Â Â Â Â  (D) A salesperson licensed to a broker-dealer whose performance of investment advisory services is solely incidental to that personÂs activities as a salesperson and who receives no special compensation for such services;

Â Â Â Â Â  (E) A publisher of or contributor to a bona fide newspaper, newsmagazine, investment manual or service, or business or financial publication of general, regular and paid circulation;

Â Â Â Â Â  (F) A person whose only clients are federal covered investment advisers, state investment advisers, broker-dealers, mortgage bankers, mortgage brokers, banks, savings institutions or trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, as amended, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

Â Â Â Â Â  (G) A duly licensed lawyer, engineer or accountant whose performance of investment advisory services is solely incidental to the practice of the profession;

Â Â Â Â Â  (H) A person whose advice, analyses or reports relate only to securities exempted by ORS 59.025 (1);

Â Â Â Â Â  (I) A federal covered investment adviser in compliance with ORS 59.165 (7);

Â Â Â Â Â  (J) A person, advising others, that has no place of business in this state and during the preceding 12-month period has had fewer than six clients, other than those persons included in subparagraph (F) of this paragraph, who are residents of this state; or

Â Â Â Â Â  (K) Such other persons as the director may by rule or order designate. [1967 c.537 Â§3; 1971 c.624 Â§1; 1971 c.641 Â§1; 1973 c.366 Â§1; 1975 c.491 Â§1; 1985 c.349 Â§1; 1987 c.414 Â§Â§69, 69a; 1987 c.603 Â§1; 1989 c.197 Â§1; 1991 c.5 Â§18; 1993 c.158 Â§1; 1993 c.508 Â§27; 1993 c.744 Â§13; 1995 c.93 Â§26; 1995 c.622 Â§11; 1997 c.631 Â§375; 1997 c.772 Â§1; 1999 c.53 Â§1; 1999 c.315 Â§1; 2001 c.104 Â§14; 2001 c.377 Â§39a; 2003 c.270 Â§1]

Â Â Â Â Â  59.020 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.025 Securities exempt from registration. The following securities are exempt from ORS 59.049 and 59.055:

Â Â Â Â Â  (1)(a) A security issued or guaranteed by the United States or by a state, a political subdivision of a state or an agency or other instrumentality of any of the foregoing.

Â Â Â Â Â  (b) Any other security offered in connection with or as part of the security set forth in paragraph (a) of this subsection if the security cannot be severed and sold separately from the security in paragraph (a) of this subsection.

Â Â Â Â Â  (2) A security issued or guaranteed by a foreign government with which the United States is at the time of the sale maintaining diplomatic relations, or by a state, province or political subdivision thereof having the power of taxation or assessment, if the security is recognized as a valid obligation by such foreign government or state, province or political subdivision thereof.

Â Â Â Â Â  (3) A security that represents an interest in or a direct obligation of or is guaranteed by a national bank, federal savings and loan association, federal credit union or federal land bank or joint stock land bank or national farm loan association.

Â Â Â Â Â  (4) Any of the following securities:

Â Â Â Â Â  (a) A security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the American Stock Exchange, the Midwest Stock Exchange, the Pacific Stock Exchange or any other exchange recognized by rule of the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (b) A security designated or approved for designation upon notice of issuance under the National Association of Securities Dealers Automated Quotation System, Inc. National Market System;

Â Â Â Â Â  (c) Any other security of the issuer of a security listed or designated under paragraph (a) or (b) of this subsection, that is of senior or substantially equal rank to the listed or designated security;

Â Â Â Â Â  (d) A security issuable under rights or warrants listed or approved under paragraph (a), (b) or (c) of this subsection; or

Â Â Â Â Â  (e) A warrant or right to purchase or subscribe to any security referred to in paragraph (a), (b), (c) or (d) of this subsection.

Â Â Â Â Â  (5) A security maintaining a rating approved by the director in a recognized securities manual.

Â Â Â Â Â  (6) A security that represents an interest in or a direct obligation of and that has been or is to be issued by a bank, trust company, savings and loan association, or credit union, that is subject to the examination, supervision and control of a regulatory agency of this state.

Â Â Â Â Â  (7) Commercial paper issued, given or acquired in a bona fide way in the ordinary course of legitimate business, trade or commerce, when the commercial paper is not made the subject of a public offering.

Â Â Â Â Â  (8) A security, the issuance of which is under supervision, regulation or control by the Public Utility Commission of this state, if the Public Utility Commission is exercising control over, or is regulating or supervising, the issuer thereof.

Â Â Â Â Â  (9) Stock or membership certificates issued by an agricultural cooperative corporation or irrigation association when the stock is issued to evidence membership in the cooperative or association or as a patronage dividend and certificates issued to members or patrons by such a cooperative or association evidencing their respective interests in reserves or as patronage dividends. This exemption shall not apply to any cooperative or association that expects to engage in or is engaged in the production, processing or marketing of forest products.

Â Â Â Â Â  (10) Stock or membership certificates issued by a fishing cooperative corporation, when the stock or certificates are issued to members of the cooperative corporation either for the purpose of showing membership in the cooperative corporation or for the purpose of showing their respective interests in reserves or patronage dividends. For purposes of this subsection, a fishing cooperative corporation is an association of persons engaged commercially in harvesting, marketing or processing products of aquatic life from fresh and salt water, that is formed or operated under ORS chapter 62 with the purpose of commercially harvesting, marketing or processing such products or engaging in group bargaining with respect to the sale of such products.

Â Â Â Â Â  (11) Stock or membership certificates issued by an association of consumers formed or operated under ORS chapter 62 with the purpose of providing groceries to its consumer members, when the stock or certificates are issued to members either for the purpose of showing membership in the association or for the purpose of showing their respective interests in patronage dividends or reserves. For purposes of the exemption under this subsection:

Â Â Â Â Â  (a) The price of stock or a membership certificate may not exceed $300.

Â Â Â Â Â  (b) The benefits shall be limited to discounts on purchases or patronage dividends, or any combination of such discounts and dividends.

Â Â Â Â Â  (c) The association may issue only one stock or membership certificate to an individual.

Â Â Â Â Â  (12) Any security issued in connection with an employeeÂs stock purchase, savings, pension, profit sharing or similar employeeÂs benefit plan, provided:

Â Â Â Â Â  (a) That the plan meets the requirements for qualification under section 401 of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (b) That the terms of the plan are fair, just and equitable to employees under rules of the director.

Â Â Â Â Â  (13) Any security issued by a person:

Â Â Â Â Â  (a) Organized and operated exclusively for religious, educational, benevolent, fraternal, charitable or reformatory purpose and not for pecuniary profit, and no part of the net earnings of which inures to the benefit of any person, private stockholder, or individual; and

Â Â Â Â Â  (b) Designated by rule of the director.

Â Â Â Â Â  (14) Any other security exempted by rule of the director. [1967 c.537 Â§4; 1969 c.688 Â§1; 1973 c.428 Â§9; 1975 c.491 Â§2; 1985 c.193 Â§1; 1985 c.349 Â§2a; 1987 c.603 Â§1a; 1987 c.677 Â§9; 1989 c.171 Â§6; 1989 c.197 Â§2; 1991 c.67 Â§10; 1993 c.18 Â§14; 1997 c.772 Â§2]

Â Â Â Â Â  59.030 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.035 Transactions exempt from registration. The following transactions are exempt from ORS 59.049 and 59.055 if they are not part of an attempt to evade fraudulently any provision of the Oregon Securities Law:

Â Â Â Â Â  (1) Any transaction by a sheriff, marshal or court appointed fiduciary.

Â Â Â Â Â  (2) An isolated nonissuer transaction in this state, whether effected through a broker-dealer or not.

Â Â Â Â Â  (3) Any transaction by an issuer in its securities pursuant to a pro rata offering to its existing security holders, if:

Â Â Â Â Â  (a) No commission or remuneration, other than a standby fee, is paid or given directly or indirectly in connection with the transaction; and

Â Â Â Â Â  (b) The issuer has not had an effective registration under the Oregon Securities Law nor has used this exemption within one year prior to the date of the offering or sale.

Â Â Â Â Â  (4) Any offer, sale, transfer or delivery of securities to a bank, savings institution, trust company, insurance company, investment company, pension or profit-sharing trust, or other financial institution or institutional buyer (including but not limited to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Department of Veterans Affairs and the Government National Mortgage Association), or to a broker-dealer, mortgage broker or mortgage banker, whether the purchaser is acting for itself or in a fiduciary capacity when the purchaser has discretionary authority to make investment decisions.

Â Â Â Â Â  (5) Any transaction by an offeror with an accredited investor as defined in section 2 (15)(i) or (ii) of the Securities Act of 1933, as amended, or rules of the Director of the Department of Consumer and Business Services, but only if there is no public advertising or general solicitation in connection with the transaction.

Â Â Â Â Â  (6) The issue and delivery of any security in exchange for any other security of the same issuer pursuant to a right of conversion entitling the holder of the security surrendered in exchange to make the conversion without the payment of additional consideration, if the security surrendered was, when issued, convertible and registered or exempt from registration.

Â Â Â Â Â  (7) Any transaction in a vendorÂs interest in a land sale contract, or a bond or note secured by a mortgage or trust deed upon real estate, so long as the entire vendorÂs interest or mortgage or trust deed, with all the bonds or notes secured thereby, are sold to a single purchaser, in a single sale.

Â Â Â Â Â  (8) Agency or principal sales by licensed broker-dealers, executed upon customersÂ orders on any exchange or on the over-the-counter market, but not the solicitation of such orders, where there is no intent to avoid the provisions of the Oregon Securities Law and a public offering is not involved. Such broker-dealers shall keep and maintain, for two years from the date of the order, a record of all the sales executed upon customersÂ orders, giving the name and address of each customer, the name and identity of the security involved, the dates of the sales, the price paid or received for the security, and the commission or other expenses charged to the customer.

Â Â Â Â Â  (9) The offer or sale by a licensed broker-dealer of any security acquired in the ordinary and usual course of business, when such security is a part of an issue which has been registered in whole or in part, if the offer or sale is made in good faith and not directly or indirectly for the benefit of the issuer or for the promotion of any scheme or enterprise effecting a violation or an evasion of any provisions of the Oregon Securities Law, unless:

Â Â Â Â Â  (a) The registration has been revoked or suspended; or

Â Â Â Â Â  (b) The continued sale of the security has been enjoined.

Â Â Â Â Â  (10) The offer or sale by licensed broker-dealer, acting either as principal or agent, of securities theretofore sold and distributed to the public, if the sale meets the requirements of paragraphs (a), (b) and (c) or (a), (b) and (d) of this subsection:

Â Â Â Â Â  (a) Such securities are sold at prices reasonably related to the current market price thereof at the time of sale, and, if such licensed broker-dealer is acting as agent, the commission collected by such licensed broker-dealer on account of the sale thereof is not in excess of usual and customary commissions collected with respect to securities and transactions having comparable characteristics;

Â Â Â Â Â  (b) Such securities do not constitute an unsold allotment to or subscription by such broker-dealer as a participant in the distribution of such securities by the issuer or by or through an underwriter;

Â Â Â Â Â  (c) The issuer is listed in any recognized securities manual approved by rule by the director, and the listing contains the names of the issuerÂs officers and directors, a balance sheet of the issuer as of a date not more than 18 months prior to the date of such sale, and a profit and loss statement for either the fiscal year preceding the date of the balance sheet or the most recent year of operations; and

Â Â Â Â Â  (d) The securities are authorized for quotation on a nationwide automated quotations system approved by rule or order of the director.

Â Â Â Â Â  (11) An offer, but not the sale, of a security meeting either of the following descriptions:

Â Â Â Â Â  (a) A security for which registration statements have been filed under both the Oregon Securities Law and the Securities Act of 1933, as amended, if no stop or refusal order or order under ORS 59.105 is in effect and no public proceeding or examination looking toward such an order is pending. However, an offer for such a security may not be accepted until the securities have been registered as provided in the Oregon Securities Law.

Â Â Â Â Â  (b) A security for which a registration statement has been filed under the Oregon Securities Law and the offer is allowed by the director. However, an offer for such a security may not be accepted until the securities have been registered as provided in the Oregon Securities Law.

Â Â Â Â Â  (12)(a) Any transactions in securities by an offeror within or without this state that meet all of the requirements of subparagraph (A) or (B) of this paragraph and all of the requirements of subparagraphs (C), (D) and (E) of this paragraph:

Â Â Â Â Â  (A) When the offeror is an issuer, the transactions result in not more than 10 purchasers within this state of securities of the issuer during any 12 consecutive months.

Â Â Â Â Â  (B) When the offeror is a nonissuer the securities must have been bought and held for at least 12 consecutive months and the transactions result in not more than 10 purchasers within this state of securities from the nonissuer during any 12 consecutive months.

Â Â Â Â Â  (C) No commission or other remuneration is paid or given directly or indirectly in connection with the offer or sale of the securities.

Â Â Â Â Â  (D) No public advertising or general solicitation is used in connection with any transaction under this exemption.

Â Â Â Â Â  (E) At the time of any transaction under this exemption the offeror does not have under the Oregon Securities Law an application for registration or an effective registration of securities which are part of the same offering.

Â Â Â Â Â  (b) In connection with transactions under paragraph (a) of this subsection:

Â Â Â Â Â  (A) Purchasers of securities of the offeror registered under ORS 59.065, exempt under ORS 59.025, exempt under any other subsection of this section, or for which a notice has been filed under ORS 59.049, are not counted as purchasers under this exemption.

Â Â Â Â Â  (B) Repeat transactions with persons who are counted as purchasers within Oregon under paragraph (a) of this subsection do not increase the number of purchasers. However, a purchaser remains a purchaser for 12 months following the month of the last sale to that purchaser.

Â Â Â Â Â  (C) No limitations are placed on the number of transactions or purchasers without this state. No limitations are placed on the number of offers under this exemption.

Â Â Â Â Â  (13) A transaction with security holders, pursuant to a statutory vote by such security holders on a merger, consolidation, partial or complete liquidation, reclassification of securities, plan of exchange or sale of assets, in consideration of the issuance of securities of another issuer.

Â Â Â Â Â  (14) Capital stock issued by a professional corporation organized under ORS chapter 58.

Â Â Â Â Â  (15) Any other transaction exempted by rule of the director. [1967 c.537 Â§5; 1971 c.624 Â§2; 1973 c.823 Â§Â§91,156; 1985 c.349 Â§3; 1987 c.603 Â§2; 1989 c.197 Â§3; 1991 c.67 Â§11; 1997 c.772 Â§3; 2001 c.32 Â§1]

Â Â Â Â Â  59.045 Authority of director to deny, withdraw or condition exemptions. (1) The Director of the Department of Consumer and Business Services may by rule or order, as to any security or any type of security transaction:

Â Â Â Â Â  (a) Deny, withdraw or condition the exemptions allowed by ORS 59.025 and 59.035 if, in the directorÂs opinion, the further sale of the security in this state would work a fraud or imposition upon the purchaser.

Â Â Â Â Â  (b) Waive the conditions of ORS 59.035 (3)(b) and (12)(a)(B).

Â Â Â Â Â  (c) Provide which exemptions may or may not be used in connection with other exemptions or provide procedures for determining which offerings are or are not integrated with other offerings within the same or other exemptions.

Â Â Â Â Â  (2) The director may by order withdraw, condition or deny the use of any exemption by a person if the director has reason to believe that the person has engaged in or is about to engage in an act or practice constituting a violation of the Oregon Securities Law or that the use of any exemption by that person would work a fraud or imposition on purchasers.

Â Â Â Â Â  (3) No person shall be liable under the Oregon Securities Law by reason of the withdrawal of an exemption under this section if that person sustains the burden of proof that that person did not know, and in the exercise of reasonable care could not have known of the withdrawal. [1967 c.537 Â§6; 1973 c.366 Â§3; 1985 c.349 Â§4]

Â Â Â Â Â  59.047 [1981 c.292 Â§2; 1985 c.349 Â§5; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.049 Federal covered securities exempt from registration; notice filings; fees; rules. Federal covered securities may be offered and sold in this state without registration, subject to the following:

Â Â Â Â Â  (1) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(2) of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the Director of the Department of Consumer and Business Services. In lieu of the notice, an issuer may file a copy of its registration statement as filed with the Securities and Exchange Commission together with fees required under this subsection. The form of notice shall be prescribed by the director. The director shall set the amount of the fee by rule. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

Â Â Â Â Â  (2) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(3) or (4), other than section 18(b)(4)(D), of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the director. The form of notice shall be prescribed by the director. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities which are to be offered in this state. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

Â Â Â Â Â  (3) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(4)(D) of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the director, not later than 15 days after the first sale of such federal covered security in this state. The notice shall be filed on Securities and Exchange Commission Form D or on a form of notice prescribed by the director. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities which are to be offered in this state. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

Â Â Â Â Â  (4)(a) The director shall set the fees described in subsections (1) to (3) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

Â Â Â Â Â  (b) The director may adjust the amount of a fee described in subsections (1) to (3) of this section every two years to reflect changes in the national midpoint for a similar fee.

Â Â Â Â Â  (c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

Â Â Â Â Â  (5) The director may issue an order suspending the offer and sale of a federal covered security if the director finds that there is a failure to comply with any requirement under this section.

Â Â Â Â Â  (6)(a) The filer of a notice under subsections (1) to (3) of this section shall amend the notice when there is a change in the name of the offering or, in the case of offerings for which notice is filed pursuant to subsection (2) or (3) of this section, when there is an increase in the aggregate price of the securities which are to be offered in this state. There is no fee required for an amendment that does not increase the aggregate offering amount. Notices amending the aggregate offering amount shall include the fee calculated in accordance with subsection (2) or (3) of this section, less amounts previously paid under the prior notice filing, but the fee may not be less than $100. The fee is not refundable.

Â Â Â Â Â  (b) If an issuer or person sells federal covered securities in this state for a price in excess of the aggregate price for which fees were initially paid under this section, the seller shall pay a fee of three times the difference between the initial fee paid and the fee required under this section for the federal covered securities sold in this state. The additional fee may not be less than $100. The fee is not refundable.

Â Â Â Â Â  (7) The director, by rule or otherwise, may waive any or all of the provisions of this section. [1997 c.772 Â§6; 2001 c.104 Â§15; 2003 c.270 Â§2; 2003 c.785 Â§1]

Â Â Â Â Â  59.050 [1981 c.292 Â§3; 1985 c.349 Â§6; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.051 Statutory references to federal law. References in ORS 59.005 to 59.451, 59.991 and 59.995 to federal statutes or federal regulations shall be construed to refer to those statutes or regulations as they are in effect on April 19, 1999. [1999 c.53 Â§8]

Â Â Â Â Â  59.052 [1981 c.292 Â§4; 1985 c.349 Â§7; repealed by 1987 c.603 Â§30]

(Registration of Securities)

Â Â Â Â Â  59.055 Conditions of offer and sale of securities. It is unlawful for any person to offer or sell any security in this state, unless:

Â Â Â Â Â  (1) The security is registered and the offer or sale is not in violation of any rule or order of the Director of the Department of Consumer and Business Services or any condition, limitation or restriction imposed by the director upon such registration;

Â Â Â Â Â  (2) The security is exempt under ORS 59.025 or the sale is exempt under ORS 59.035; or

Â Â Â Â Â  (3) The security is a federal covered security for which a notice has been filed and fees have been paid under ORS 59.049. [1967 c.537 Â§7; 1997 c.772 Â§4]

Â Â Â Â Â  59.065 Registration procedures; application; fees; rules. (1) The Director of the Department of Consumer and Business Services by rule shall establish procedures for registering securities. The director may coordinate registration in this state with any federal securities Act or national registration system.

Â Â Â Â Â  (2) Every registration application submitted shall be accompanied by a fee. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities that are to be offered in this state. The fee is not refundable.

Â Â Â Â Â  (3)(a) The director shall set the fee described in subsection (2) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

Â Â Â Â Â  (b) The director may adjust the amount of the fee described in subsection (2) of this section every two years to reflect changes in the national midpoint for a similar fee.

Â Â Â Â Â  (c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

Â Â Â Â Â  (4) If a registrant sells securities in Oregon in excess of the quantity registered or for a price in excess of the aggregate price for which fees were initially paid, the registrant may obtain registration of the excess securities by paying three times the difference between the initial fee paid and the fee required under subsection (2) of this section for the securities sold in Oregon. The additional fee may not be less than $100. Registration of the excess securities shall be effective retroactively to the date of sale. [1967 c.537 Â§8; 1973 c.366 Â§4; 1985 c.349 Â§8; 1987 c.603 Â§3; 1997 c.772 Â§7; 2003 c.270 Â§3; 2003 c.785 Â§2]

Â Â Â Â Â  59.070 Amended registration application; when required; fees. (1) A registrant under ORS 59.065 shall amend the registration application submitted under ORS 59.065 when there are material changes in the terms and conditions of the original registration. ÂMaterial changes in the terms and conditions of the original registrationÂ includes an increase in the aggregate amount of securities to be offered in Oregon, change in the type of securities or change in the identity of the issuer or owner.

Â Â Â Â Â  (2) Applications for an amendment to increase the aggregate amount of securities to be offered in Oregon shall include the fee calculated in accordance with ORS 59.065 (2), less amounts previously paid under the prior registration. The fee may not be less than $100.

Â Â Â Â Â  (3) This section does not relieve a registrant from the obligation to notify the director concerning material changes in facts and circumstances concerning the offering. [1985 c.349 Â§10; 1987 c.603 Â§4; 2003 c.785 Â§3]

Â Â Â Â Â  59.075 Registration by director; expiration; renewal; fee; rules. (1) The Director of the Department of Consumer and Business Services shall register the securities unless the director finds that registration should be denied on one or more of the grounds specified in ORS 59.105. The securities may thereafter be sold in accordance with the registration and any conditions, limitations or restrictions imposed by the director.

Â Â Â Â Â  (2) Every registration of securities and every notice filed under ORS 59.049 shall expire one year after the date of the registration or effective date of the notice. The director may establish a different expiration date for purposes of coordination with any national registration or notice filing system. When a registration or notice filing is amended, the registration or notice filing expires one year after the date of the initial registration or effective date of the notice filing unless the amended registration or notice filing provides otherwise.

Â Â Â Â Â  (3) The director by rule shall establish procedures for renewing registrations of securities and notice filings.

Â Â Â Â Â  (4) Every renewal application and every renewal of a notice filing shall be accompanied by a fee computed in accordance with ORS 59.049 or ORS 59.065 (2), as applicable. The fee is not refundable.

Â Â Â Â Â  (5) If the director finds that no ground for suspension or revocation of the registration exists under ORS 59.105, the director shall renew the registration, subject to any conditions, limitations and restrictions imposed by the director. The renewed registration or notice filing shall expire one year after the date of expiration of the original registration, or effective date of the notice filing or last renewal thereof. The director may establish a different expiration date for purposes of coordination with any national registration or notice filing system. [1967 c.537 Â§9; 1985 c.349 Â§12; 1987 c.603 Â§5; 1997 c.772 Â§8]

Â Â Â Â Â  59.078 [1973 c.366 Â§8; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.085 Conditions imposed on registration. The Director of the Department of Consumer and Business Services may, by rule or order, impose on a registration such conditions, limitations and restrictions as the director deems appropriate to make the issue fair, just and equitable, including the following:

Â Â Â Â Â  (1) That a prospectus containing any designated part of the information submitted in connection with registration be sent or given to each person to whom a security is offered or sold.

Â Â Â Â Â  (2) That the security be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed with the director or preserved for a period up to three years specified in the rule or order.

Â Â Â Â Â  (3) That any of the following be deposited in escrow on terms approved by the director:

Â Â Â Â Â  (a) Any security issued or to be issued for a consideration substantially different from the public offering price or for a consideration other than cash.

Â Â Â Â Â  (b) The proceeds from the sale of the security until the issuer receives an amount specified by the director. [1967 c.537 Â§10]

Â Â Â Â Â  59.095 Approval of plan to issue securities in exchange for other securities, claims or property. (1) The proponents of a plan pursuant to which a security is to be issued in exchange for one or more bona fide outstanding securities, claims or property interests, or partly in such exchange and partly for cash, except a security the issuance of which is under supervision, regulation or control by the Public Utility Commission of this state, may request approval of such plan by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The request for approval shall be made by filing a registration statement, as provided in ORS 59.065, with a detailed statement of the plan. The director shall set the plan down for hearing and require the proponents of the plan to give notice of the hearing to all persons to whom securities are to be issued in such exchange. All such persons shall have the right to appear at the hearing.

Â Â Â Â Â  (3) The director shall, after the hearing, consider the fairness of the terms and conditions of the plan, and, if the director finds that the plan is fair, just and equitable and free from fraud, shall approve it, subject to such conditions, limitations and restrictions as the director may impose. If the director finds that the plan is unfair, unjust or inequitable or not free from fraud, the director shall deny the request, and give notice of the denial, at the expense of the proponents, to all persons who were entitled to receive or received notice of the hearing. [1967 c.537 Â§11]

Â Â Â Â Â  59.105 Denial, suspension or revocation of registration. (1) Except as provided in subsection (2) of this section, the Director of the Department of Consumer and Business Services may by order deny, suspend or revoke any registration, if the director finds that:

Â Â Â Â Â  (a) The proposed plan of business of the issuer, the characteristics and terms of sale of the securities to be sold, or the proposed methods of sale and distribution are unfair, unjust or inequitable;

Â Â Â Â Â  (b) The issuer is insolvent or in unsound financial condition;

Â Â Â Â Â  (c) The applicant, registrant or issuer has violated any of the provisions of the Oregon Securities Law, or any rule or order of the director of which the applicant, registrant or issuer had notice;

Â Â Â Â Â  (d) The applicant, registrant or issuer has been or is engaged or is about to engage in dishonest or fraudulent conduct with regard to securities;

Â Â Â Â Â  (e) The applicant, registrant, or issuer has been convicted of a misdemeanor, an essential element of which is fraud, or of a felony;

Â Â Â Â Â  (f) The applicant, registrant or issuer has knowingly made or caused to be made to the director any false representation of a material fact, or has suppressed or withheld from the director any material information;

Â Â Â Â Â  (g) The applicant, registrant or issuer has refused to permit an examination to be made by the director, or has failed to file any report, including any certified financial report, or furnish any information required by the director in connection with the Oregon Securities Law; or

Â Â Â Â Â  (h) Unreasonable amounts or kinds of commissions or other remunerations, promoterÂs profits or participation or unreasonable options have been or are to be given or allowed directly or indirectly in connection with the sale or distribution of the securities.

Â Â Â Â Â  (2) The director may enter an order against the applicant, registrant or issuer under subsection (1) of this section if any partner, officer or director of an applicant, registrant or issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the applicant, registrant or issuer has been guilty of any act or omission which would be cause for denying, suspending or revoking the registration of an individual applicant, registrant or issuer, except:

Â Â Â Â Â  (a) This subsection shall not apply to subsection (1)(a) and (b) of this section.

Â Â Â Â Â  (b) The director may not enter an order suspending or revoking a registration under this subsection, pursuant to subsection (1)(e) of this section, without 10 daysÂ prior written notice to the registrant. [1967 c.537 Â§12; 1989 c.197 Â§4]

Â Â Â Â Â  59.110 [Amended by 1953 c.690 Â§3; 1955 c.201 Â§1; 1957 c.47 Â§1; 1963 c.244 Â§1; 1965 c.241 Â§2; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.115 Liability in connection with sale or successful solicitation of sale of securities; recovery by purchaser; limitations on proceeding; attorney fees. (1) A person is liable as provided in subsection (2) of this section to a purchaser of a security if the person:

Â Â Â Â Â  (a) Sells or successfully solicits the sale of a security, other than a federal covered security, in violation of the Oregon Securities Law or of any condition, limitation or restriction imposed upon a registration or license under the Oregon Securities Law; or

Â Â Â Â Â  (b) Sells or successfully solicits the sale of a security in violation of ORS 59.135 (1) or (3) or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading (the buyer not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

Â Â Â Â Â  (2) The purchaser may recover:

Â Â Â Â Â  (a) Upon tender of the security, the consideration paid for the security, and interest from the date of payment equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money or the rate provided in the security if the security is an interest-bearing obligation, less any amount received on the security; or

Â Â Â Â Â  (b) If the purchaser no longer owns the security, damages in the amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it and less interest on such value at the rate of interest specified in ORS 82.010 for judgments for the payment of money from the date of disposition.

Â Â Â Â Â  (3) Every person who directly or indirectly controls a seller liable under subsection (1) of this section, every partner, limited liability company manager, including a member who is a manager, officer or director of such seller, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the sale is also liable jointly and severally with and to the same extent as the seller, unless the nonseller sustains the burden of proof that the nonseller did not know, and, in the exercise of reasonable care, could not have known, of the existence of facts on which the liability is based. Any person held liable under this section shall be entitled to contribution from those jointly and severally liable with that person.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (3) of this section, a person whose sole function in connection with the sale of a security is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the sale and the purchaser sustains the burden of proof that the person knew of the existence of facts on which liability is based or that the personÂs failure to know of the existence of such facts was the result of the personÂs recklessness or gross negligence.

Â Â Â Â Â  (5) Any tender specified in this section may be made at any time before entry of judgment.

Â Â Â Â Â  (6) Except as otherwise provided in this subsection, no action or suit may be commenced under this section more than three years after the sale. An action under this section for a violation of subsection (1)(b) of this section or ORS 59.135 may be commenced within three years after the sale or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to commence an action on a timely basis is an affirmative defense.

Â Â Â Â Â  (7) An action may not be commenced under this section solely because an offer was made prior to registration of the securities.

Â Â Â Â Â  (8) Any person having a right of action against a broker-dealer, state investment adviser or against a salesperson or investment adviser representative acting within the course and scope or apparent course and scope of authority of the salesperson or investment adviser representative, under this section shall have a right of action under the bond or irrevocable letter of credit provided in ORS 59.175.

Â Â Â Â Â  (9) Subsection (4) of this section shall not limit the liability of any person:

Â Â Â Â Â  (a) For conduct other than in the circumstances described in subsection (4) of this section; or

Â Â Â Â Â  (b) Under any other law, including any other provisions of the Oregon Securities Law.

Â Â Â Â Â  (10) Except as provided in subsection (11) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (11) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (10) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1967 c.537 Â§13(1), (2), (3), (4), (5), (7); 1985 c.349 Â§13; 1987 c.158 Â§10; 1987 c.603 Â§6; 1989 c.197 Â§5; 1991 c.331 Â§15; 1991 c.762 Â§1; 1993 c.508 Â§28; 1995 c.93 Â§27; 1995 c.696 Â§9; 1997 c.772 Â§9; 2003 c.576 Â§318; 2003 c.631 Â§1; 2003 c.786 Â§1]

Â Â Â Â Â  59.120 [Amended by 1955 c.196 Â§1; 1957 c.116 Â§1; 1963 c.244 Â§2; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.125 Effect of notice of offer to repay purchaser; exceptions; registration of transaction. (1) Except as provided in subsection (3) of this section, no action or suit may be commenced under ORS 59.115 if the purchaser has received before suit a written notice as outlined in subsection (2) of this section.

Â Â Â Â Â  (2) The notice shall contain:

Â Â Â Â Â  (a) An offer to pay the amount specified in ORS 59.115 (2)(a) upon tender of the security; and

Â Â Â Â Â  (b) A statement of the effect on the purchaserÂs rights of failure to respond as required in subsection (3) of this section.

Â Â Â Â Â  (3) An action or suit under this section may be commenced after receipt of a notice as outlined in subsection (2) of this section:

Â Â Â Â Â  (a) If the purchaser owned the security when the notice was received, accepted the payment offer within 30 days after its receipt, and has not been paid the full amount offered; or

Â Â Â Â Â  (b) If the purchaser did not own the security when the notice was received and, within 30 days after receipt, gave written notice of inability to tender back the security.

Â Â Â Â Â  (4) An offer to repay the purchaser pursuant to this section involves the offer or sale of a security. The transaction must be registered under ORS 59.055 unless there is an exemption from the registration requirement or a notice is filed under ORS 59.049. [1967 c.537 Â§13(6); 1985 c.349 Â§14; 1997 c.772 Â§10]

Â Â Â Â Â  59.127 Liability in connection with purchase or successful solicitation of purchase of securities; recovery by seller; limitations on proceeding; attorney fees. (1) A person is liable as provided in subsection (2) of this section to the person selling the security, if the person:

Â Â Â Â Â  (a) Purchases or successfully solicits the purchase of a security, other than a federal covered security, in violation of any condition, limitation or restriction imposed upon a registration under the Oregon Securities Law; or

Â Â Â Â Â  (b) Purchases or successfully solicits the purchase of a security in violation of ORS 59.135 (1) or (3) or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading (the seller not knowing of the untruth or omission), and if the person does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

Â Â Â Â Â  (2) The seller may recover:

Â Â Â Â Â  (a) Upon a tender of the consideration paid for the security, the security plus interest from the date of purchase equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money, or the rate provided in the security if the security is an interest-bearing obligation;

Â Â Â Â Â  (b) Damages in the amount that would be recoverable upon a tender, plus any amount received on the security, less the consideration paid for the security; or

Â Â Â Â Â  (c) If the purchaser no longer owns the security, damages equal to the value of the security when the purchaser disposed of it plus interest on such value at the rate of interest specified in ORS 82.010 for judgments for the payment of money from the date of disposition, less the consideration paid for the security.

Â Â Â Â Â  (3) Every person who directly or indirectly controls a purchaser liable under subsection (1) of this section, every partner, limited liability company manager, including a member who is a manager, officer or director of such purchaser, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the purchase is also liable jointly and severally with and to the same extent as the purchaser, unless the nonpurchaser sustains the burden of proof that the nonpurchaser did not know, and, in the exercise of reasonable care, could not have known, of the existence of facts on which the liability is based. Any person held liable under this section shall be entitled to contribution from those jointly and severally liable with the person.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (3) of this section, a person whose sole function in connection with the purchase of a security is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the purchase and the seller sustains the burden of proof that the person knew of the existence of facts on which liability is based or that the personÂs failure to know of the existence of such facts was the result of the personÂs recklessness or gross negligence.

Â Â Â Â Â  (5) Any tender specified in this section may be made at any time before entry of judgment.

Â Â Â Â Â  (6) Except as otherwise provided in this subsection, no action or suit may be commenced under this section more than three years after the purchase. An action under this section for a violation of subsection (1)(b) of this section or ORS 59.135 may be commenced within three years after the purchase or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to commence an action on a timely basis is an affirmative defense.

Â Â Â Â Â  (7) Any person having a right of action against a broker-dealer, state investment adviser or against a salesperson or investment adviser representative acting within the course and scope or apparent course and scope of the authority of the salesperson or investment adviser representative, under this section shall have a right of action under the bond or irrevocable letter of credit provided in ORS 59.175.

Â Â Â Â Â  (8) Subsection (4) of this section shall not limit the liability of any persons:

Â Â Â Â Â  (a) For conduct other than in the circumstances described in subsection (4) of this section; or

Â Â Â Â Â  (b) Under any other law, including any other provisions of the Oregon Securities Law.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (10) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (9) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1975 c.300 Â§2; 1985 c.349 Â§14a; 1987 c.158 Â§11; 1987 c.603 Â§7; 1991 c.762 Â§2; 1993 c.508 Â§29; 1995 c.93 Â§28; 1995 c.696 Â§10; 1997 c.772 Â§11; 2003 c.576 Â§319; 2003 c.631 Â§2; 2003 c.786 Â§2]

Â Â Â Â Â  59.130 [Amended by 1953 c.549 Â§138; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.131 Effect of notice of intent to return unlawfully purchased security; contents of notice; registration of transaction. (1) Except as provided in subsection (3) of this section, no action or suit may be commenced under ORS 59.127 if the seller has received before suit a written notice of intent to return the security as outlined in subsection (2) of this section.

Â Â Â Â Â  (2) The notice shall contain:

Â Â Â Â Â  (a) An offer to tender the security and interest from the date of purchase, at a rate equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money or the rate provided in the security if the security is an interest-bearing obligation, less the consideration paid for the security; and

Â Â Â Â Â  (b) A statement of the effect on the sellerÂs rights of failure to respond as required in subsection (3) of this section.

Â Â Â Â Â  (3) An action or suit under this section may be commenced after receipt of a notice as outlined in subsection (2) of this section:

Â Â Â Â Â  (a) If the seller accepts the offer and gives notice of acceptance within three days after receipt of the offer and fails to receive the contents of such offer as specified in subsection (2)(a) of this section within one day from the date the notice of acceptance was sent; or

Â Â Â Â Â  (b) If the seller elects to recover damages as specified in subsection (2)(b) of this section and gives notice of the election within 30 days after receipt of the offer.

Â Â Â Â Â  (4) An offer to tender the security pursuant to this section involves the offer for sale of a security. The transaction must be registered under ORS 59.055 unless there is an exemption from the registration requirement or a notice is filed under ORS 59.049. [1975 c.300 Â§3; 1985 c.349 Â§15; 1987 c.603 Â§8; 1997 c.772 Â§12; 2003 c.576 Â§320]

Â Â Â Â Â  59.135 Fraud and deceit with respect to securities or securities business. It is unlawful for any person, directly or indirectly, in connection with the purchase or sale of any security or the conduct of a securities business or for any person who receives any consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise:

Â Â Â Â Â  (1) To employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

Â Â Â Â Â  (4) To make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document which is known to be false in any material respect or matter. [1967 c.537 Â§14]

Â Â Â Â Â  59.137 Liability in connection with violation of ORS 59.135; damages; defense; attorney fees; limitations on proceeding. (1) Any person who violates or materially aids in a violation of ORS 59.135 (1), (2) or (3) is liable to any purchaser or seller of the security for the actual damages caused by the violation, including the amount of any commission, fee or other remuneration paid, together with interest at the rate specified in ORS 82.010 for judgments for the payment of money, unless the person who materially aids in the violation sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts on which the liability is based.

Â Â Â Â Â  (2) Any person who directly or indirectly controls a person liable under subsection (1) of this section and every partner, limited liability company manager, including a member who is a manager, officer or director or a person occupying a status or performing functions of a person liable under subsection (1) of this section, is jointly and severally liable to the same extent as a person liable under subsection (1) of this section, unless the person who may be liable under this subsection sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts on which the liability is based.

Â Â Â Â Â  (3) Any person held liable under this section is entitled to contribution from those persons jointly and severally liable with that person.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (5) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (4) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (6) An action or suit may be commenced under this section within the later of:

Â Â Â Â Â  (a) Three years after the date of the purchase or sale of a security to which the action or suit relates; or

Â Â Â Â Â  (b) Two years after the person bringing the action or suit discovered or should have discovered the facts on which the action or suit is based.

Â Â Â Â Â  (7) Failure to commence an action or suit under this section on a timely basis is an affirmative defense. [2003 c.631 Â§4; 2003 c.786 Â§3]

Â Â Â Â Â  59.140 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.145 Effect of notice filing, registration or license. (1) Neither the fact that a notice filing or an application for registration or a license under the Oregon Securities Law has been filed nor the fact that a person is effectively licensed or a security is effectively registered constitutes a finding by the Director of the Department of Consumer and Business Services that any document filed under the Oregon Securities Law is true, complete and not misleading. Neither such fact nor the fact that an exemption or exception is available for a security or a transaction means that the director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security or transaction.

Â Â Â Â Â  (2) It is unlawful to make, or cause to be made, to a prospective purchaser, customer or client a representation inconsistent with subsection (1) of this section. [1967 c.537 Â§15; 1989 c.197 Â§6; 1997 c.772 Â§13]

Â Â Â Â Â  59.150 [Amended by 1957 c.45 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.155 Director is agent for service of process; manner of service; exceptions. (1) The Director of the Department of Consumer and Business Services shall be an agent for the following persons upon whom may be served at any time any process, notice or demand in a civil proceeding under the Oregon Securities Law, including a proceeding brought by the director:

Â Â Â Â Â  (a) Every licensee or registrant or applicant for a license or registration of a security, every person who files a notice under ORS 59.049 or 59.175, and every person who offers or sells a security in this state, directly or indirectly, unless the security or the sale is exempt from ORS 59.055; and

Â Â Â Â Â  (b) Every person, a resident or nonresident of this state, who has engaged in conduct prohibited or made actionable under the Oregon Securities Law.

Â Â Â Â Â  (2) Service shall be made by:

Â Â Â Â Â  (a) Serving the director or a clerk on duty at the Department of Consumer and Business Services a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, or by mailing to the department a copy of the process, notice or demand by certified or registered mail, and a $2 fee for each party being served;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceeding of notice of the service on the director and one copy of the process, notice or demand and accompanying papers to the person being served by certified mail:

Â Â Â Â Â  (A) At such personÂs address, if any, as shown by the records of the director; and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or on the basis of reasonable inquiry has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, of the return receipt of mailing and an affidavit of the person initiating the proceedings that this section has been complied with.

Â Â Â Â Â  (3) The procedure permitted by this section shall not be available when personal jurisdiction can otherwise be obtained in this state.

Â Â Â Â Â  (4) After completion of initial service upon the director, no additional documents need be served upon the director to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process. [1967 c.537 Â§16; 1987 c.603 Â§9; 1989 c.197 Â§7; 1997 c.772 Â§14]

Â Â Â Â Â  59.160 [Repealed by 1967 c.537 Â§36]

(Licensing of Broker-Dealers, Investment Advisers and Salespersons)

Â Â Â Â Â  59.165 Licensing of broker-dealers, investment advisers and salespersons required; rules. (1) It is unlawful for any person to transact business in this state as a broker-dealer or salesperson unless the person is licensed under the Oregon Securities Law.

Â Â Â Â Â  (2) A broker-dealer or state investment adviser may not be licensed in this state unless the broker-dealer or state investment adviser has at least one salesperson licensed in this state.

Â Â Â Â Â  (3) It is unlawful for a broker-dealer or issuer or owner of securities to employ a salesperson to act in this state unless the salesperson is licensed under the Oregon Securities Law to the broker-dealer or issuer or owner of securities. Only a natural person may be licensed as a salesperson.

Â Â Â Â Â  (4) It is unlawful for:

Â Â Â Â Â  (a) A state investment adviser to employ an investment adviser representative in this state unless the investment adviser representative is licensed under the Oregon Securities Law to the state investment adviser;

Â Â Â Â Â  (b) A federal covered investment adviser to employ an investment adviser representative who has a place of business in this state to act in this state unless the investment adviser representative is licensed under the Oregon Securities Law to the federal covered investment adviser; or

Â Â Â Â Â  (c) An individual, except as otherwise provided in subsection (8) of this section, to transact business in this state as an investment adviser representative unless the individual is licensed as an investment adviser representative. Only a natural person may be licensed as an investment adviser representative.

Â Â Â Â Â  (5) A person may not be licensed as:

Â Â Â Â Â  (a) A salesperson or investment adviser representative for more than one broker-dealer, federal covered investment adviser, state investment adviser or issuer or owner of securities at the same time, except as may be allowed by rule or order of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) A salesperson or investment adviser representative unless the person is employed by a broker-dealer, federal covered investment adviser, state investment adviser or issuer or owner of securities.

Â Â Â Â Â  (6) It is unlawful for any person to transact business in this state as a state investment adviser unless the person:

Â Â Â Â Â  (a) Is licensed as such under the Oregon Securities Law; or

Â Â Â Â Â  (b) Is licensed as a broker-dealer without the imposition of a condition under ORS 59.215 (4).

Â Â Â Â Â  (7) Except for federal covered investment advisers whose activities are described by ORS 59.015 (20)(b) and licensed broker-dealers transacting business as federal covered investment advisers in this state, it is unlawful for any federal covered investment adviser to conduct an advisory business in this state unless such person makes notice filings with the director of such documents filed with the Securities and Exchange Commission as the director may by rule or otherwise require and pays the fee, including the notice filing fee, described in ORS 59.175. The director may issue an order suspending the conduct of an investment advisory business in this state if the director finds that there is a failure to comply with any requirement under this section.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section, an individual performing the activities of an investment adviser representative and who would otherwise be required to be licensed as an investment adviser representative is not required to be separately licensed as an investment adviser representative if:

Â Â Â Â Â  (a) The individual is licensed to a licensed broker-dealer, the broker-dealer is transacting business as a federal covered investment adviser or a state investment adviser under the provisions of subsection (6)(b) of this section and the person is performing investment adviser activities on behalf of the broker-dealer; or

Â Â Â Â Â  (b) The individual is licensed to a licensed broker-dealer and the broker-dealer directly receives all compensation otherwise earned by the person in connection with the investment advisory activities being transacted in this state. The broker-dealer may or may not further distribute any or all compensation received to the licensed salesperson. [1967 c.537 Â§17; 1973 c.366 Â§5; 1985 c.349 Â§16; 1987 c.603 Â§10; 1989 c.197 Â§8; 1993 c.508 Â§30; 1995 c.622 Â§12; 1997 c.772 Â§15; 1999 c.53 Â§2; 2003 c.270 Â§4; 2003 c.785 Â§5]

Â Â Â Â Â  59.170 [Amended by 1961 c.352 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.175 Procedures for notice filing and licensing; rules; examination; bond, letter of credit or other security; filing trade name or assumed business name; fees. (1) The Director of the Department of Consumer and Business Services by rule shall establish procedures for notice filings required of federal covered investment advisers as well as procedures for licensing broker-dealers, state investment advisers, investment adviser representatives and salespersons. The director may coordinate notice filings or licensing with any national registration, licensing or notice filing system.

Â Â Â Â Â  (2) The director may require an applicant for a license as a broker-dealer or state investment adviser, including the applicantÂs partners, directors, officers or any person occupying a similar status or performing similar functions, and any person directly or indirectly controlling such applicant and a person for whom application for a license as a salesperson or investment adviser representative is made, to pass an examination on such personÂs knowledge and understanding of the Oregon Securities Law and the securities business. The director may establish by rule a fee for the examination.

Â Â Â Â Â  (3) The director may make such further examination of the applicant and the applicantÂs affairs as the director deems advisable and may require by rule or order that the applicant publish an announcement of the application in such manner as the director may specify.

Â Â Â Â Â  (4)(a) Except as otherwise provided in paragraph (b) or (c) of this subsection, every applicant for a license as a broker-dealer or state investment adviser shall file with the director a corporate surety bond or irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or such other security as the director may approve by rule running to the State of Oregon in a sum to be established by rule of the director, but in no event more than $100,000.

Â Â Â Â Â  (b) Licensed broker-dealers subject to section 15 of the Securities Exchange Act of 1934, as amended, are not required to comply with paragraph (a) of this subsection, nor are such licensed broker-dealers required to comply with any net capital requirements imposed by the director by rule or otherwise.

Â Â Â Â Â  (c) A licensed state investment adviser who has its principal place of business in a state other than this state shall be exempt from the requirements of paragraph (a) of this subsection and shall be further exempt from any net capital requirements imposed by the director by rule or otherwise, provided that any such licensed state investment adviser is registered or licensed as a state investment adviser in the state where it maintains its principal place of business and is in compliance with such stateÂs bonding or net capital requirements.

Â Â Â Â Â  (5)(a) Subject to paragraph (b) of this subsection, if the application, surety bond, irrevocable letter of credit or other security and fees are in order and the director is satisfied that the application should not be denied upon one or more of the grounds specified in ORS 59.205 to 59.225, the director shall license the broker-dealer, state investment adviser, salesperson or investment adviser representative.

Â Â Â Â Â  (b) If the director determines under ORS 59.205 or 59.215 that a condition or restriction should apply to the license, the director, at the time the license is issued, shall specify in writing to the licensee the condition or restriction applicable to the license.

Â Â Â Â Â  (6) A licensee under ORS 59.165 shall amend the license application when there are material changes in the information contained in the original application.

Â Â Â Â Â  (7) An applicant for or a person holding a license issued under ORS 59.005 to 59.451 may file with the director a trade name, as defined in ORS 647.005, or an assumed business name, as defined in ORS 648.005. The trade name or assumed business name shall be filed in a form and manner established by rule by the director. If the application is complete and the fee described in subsection (8) of this section is paid, the director shall issue an order authorizing the licensee to operate under the trade name or assumed business name. The order shall remain in effect until canceled, suspended or revoked.

Â Â Â Â Â  (8) The director shall charge and collect fees for:

Â Â Â Â Â  (a) An application for a license as a broker-dealer or state investment adviser;

Â Â Â Â Â  (b) An application to renew a license as a broker-dealer or state investment adviser;

Â Â Â Â Â  (c) An application for a license as a salesperson;

Â Â Â Â Â  (d) An application to renew a license as a salesperson;

Â Â Â Â Â  (e) An application for a license as an investment adviser representative;

Â Â Â Â Â  (f) An application to renew a license as an investment adviser representative;

Â Â Â Â Â  (g) A notice filing for a federal covered investment adviser;

Â Â Â Â Â  (h) A notice filing renewal for a federal covered investment adviser; and

Â Â Â Â Â  (i) A filing for use of a trade name or an assumed business name.

Â Â Â Â Â  (9)(a) The director shall set the fees described in subsection (8) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

Â Â Â Â Â  (b) The director may adjust the amount of a fee described in subsection (8) of this section every two years to reflect changes in the national midpoint for a similar fee.

Â Â Â Â Â  (c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

Â Â Â Â Â  (10) Except as provided in this subsection, the fees under this section are not refundable. The director may provide for a method of equitably adjusting the payment of fees for broker-dealers, federal covered investment advisers, state investment advisers, salespersons and investment adviser representatives when the director determines that the changes in filing periods and expiration dates under ORS 59.185 are not equitable for the person making the payment. [1967 c.537 Â§18; 1969 c.137 Â§4; 1971 c.624 Â§3; 1985 c.349 Â§17; 1987 c.603 Â§11; 1989 c.197 Â§9; 1991 c.331 Â§16; 1993 c.508 Â§31; 1997 c.631 Â§376; 1997 c.772 Â§16; 1999 c.53 Â§3; 2001 c.32 Â§2; 2003 c.270 Â§5; 2003 c.785 Â§4]

Â Â Â Â Â  59.180 [Amended by 1957 c.48 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.185 Expiration of license; rules for renewal; change in personnel. (1) Every license of a broker-dealer or state investment adviser expires one year after the date of issuance unless the Director of the Department of Consumer and Business Services establishes a different expiration date for purposes of coordination with any national registration or licensing system.

Â Â Â Â Â  (2)(a) Every license of an issuerÂs or ownerÂs salesperson expires when the securities are no longer authorized for sale or one year after the date of issuance, whichever is sooner.

Â Â Â Â Â  (b) Unless the director establishes a different expiration date for the purposes of coordination with any national registration or licensing system, every license of a salesperson licensed to a broker-dealer and every license of an investment adviser representative licensed to a state investment adviser expires on the same date that the license of the broker-dealer or state investment adviser expires.

Â Â Â Â Â  (c) Unless the director establishes a different expiration date for the purposes of coordination with any national registration or licensing system, every license of an investment adviser representative licensed on behalf of a federal covered investment adviser expires the earlier of one year after the date of issuance or the date the notice of the federal covered investment adviser expires.

Â Â Â Â Â  (3) The director by rule shall establish procedures for renewing licenses of broker-dealers, state investment advisers, investment adviser representatives and salespersons, and for the annual renewal of notice filings made on behalf of federal covered investment advisers.

Â Â Â Â Â  (4) If there is a change in the partners, directors, officers, persons occupying similar positions or performing similar functions, or persons directly or indirectly controlling a broker-dealer or state investment adviser, written notification of such change shall promptly be filed with the director. No fee shall be required for such notification. An examination may be required of any such individual who is newly connected with or interested in the licensee. [1967 c.537 Â§19 (1), (2), (3); 1969 c.137 Â§5; 1985 c.349 Â§18; 1987 c.603 Â§12; 1989 c.197 Â§10; 1993 c.508 Â§32; 1997 c.772 Â§17; 1999 c.59 Â§14; 2003 c.270 Â§6]

Â Â Â Â Â  59.190 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.193 [1973 c.366 Â§9; 1975 c.491 Â§3; 1985 c.349 Â§19; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.195 Licensees to keep records; inspection; filing of financial reports. (1) Subject to the provisions of section 15 of the Securities Exchange Act of 1934, as amended, and section 222 of the Investment Advisers Act of 1940, as amended, every broker-dealer, state investment adviser, investment adviser representative and salesperson shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director of the Department of Consumer and Business Services by rule or order prescribes. All such records of state investment advisers or investment adviser representatives maintained in this state shall be preserved for three years unless the director by rule prescribes otherwise. The director may examine all such records within or without this state at any reasonable time or times and may, without subpoena require the production of such records at the office of the director as often as is reasonably necessary and, in any event, during consideration of any application for licensing or during any proceeding under ORS 59.205 to 59.225.

Â Â Â Â Â  (2) Subject to the provisions of section 15 of the Securities Exchange Act of 1934, as amended, and section 222 of the Investment Advisers Act of 1940, as amended, every broker-dealer, state investment adviser, investment adviser representative and salesperson shall file with the director such financial reports or other information as the director by rule or order may require. Licensed broker-dealers, state investment advisers, investment adviser representatives and salespersons shall promptly amend any document filed with the director which is or becomes incomplete or inaccurate in any material respect. Federal covered investment advisers shall promptly amend any document otherwise required to be filed with the director when the federal covered investment adviser is required to file an amendment with the United States Securities and Exchange Commission.

Â Â Â Â Â  (3) A state investment adviser that has its principal place of business in a state other than this state, and the investment adviser representatives of such a state investment adviser, shall be exempt from the requirements of subsection (1) of this section provided that the state investment adviser is registered as a state investment adviser in the state where it has its principal place of business and is in compliance with all such stateÂs requirements relating to accounts and records.

Â Â Â Â Â  (4)(a) Every broker-dealer and salesperson of such broker-dealer shall file with the director only such financial reports or other information as is otherwise required to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

Â Â Â Â Â  (b) Every state investment adviser that has its principal place of business in a state other than this state, and the investment adviser representatives of the state investment adviser, shall file with the director only the financial reports or other information that is required by the state in which the state investment adviser maintains its principal place of business, provided the state investment adviser is licensed in such state and is in compliance with all of such stateÂs reporting requirements. [1967 c.537 Â§19(4), (5); 1985 c.349 Â§20; 1987 c.603 Â§13; 1989 c.197 Â§11; 1993 c.508 Â§33; 1997 c.772 Â§18]

Â Â Â Â Â  59.200 [Amended by 1955 c.198 Â§1; 1957 c.58 Â§1; 1959 c.280 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.205 Grounds for denying, suspending, revoking or imposing condition or restriction on license. Except as provided in ORS 59.215, the Director of the Department of Consumer and Business Services may by order deny, suspend or revoke, or impose conditions or restrictions on, a license of a person as a broker-dealer, state investment adviser, investment adviser representative or salesperson if the director finds that the applicant or licensee:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as they mature, or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession or unfair or unethical practices or conduct in connection with the purchase or sale of any security.

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provision of the Oregon Securities Law, any condition or restriction imposed on a license or any rule or order of the director.

Â Â Â Â Â  (4) Has been convicted of a misdemeanor an essential element of which is fraud or of a felony.

Â Â Â Â Â  (5) Is not qualified to conduct a securities business on the basis of such factors as training, experience and knowledge of the securities business.

Â Â Â Â Â  (6) Has filed an application for a license which as of the date the license was issued, or as of the date of an order conditioning, restricting, denying, suspending or revoking a license, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.

Â Â Â Â Â  (7) Has failed to account to persons interested for all money or property received.

Â Â Â Â Â  (8) Has not delivered after a reasonable time, to persons entitled thereto, securities held or to be delivered.

Â Â Â Â Â  (9) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business.

Â Â Â Â Â  (10) Is the subject of an order of the director conditioning, restricting, denying, suspending or revoking a license as a broker-dealer, state investment adviser, investment adviser representative or salesperson.

Â Â Â Â Â  (11) Is the subject of an order of the director under:

Â Â Â Â Â  (a) ORS chapter 645 involving a violation of any provision of the Oregon Commodity Code or any rule or order of the director adopted or entered under ORS chapter 645; or

Â Â Â Â Â  (b) ORS 59.840 to 59.980 involving a violation of any provision of ORS 59.840 to 59.980 or any rule or order of the director adopted or entered under ORS 59.840 to 59.980.

Â Â Â Â Â  (12) Is the subject of any of the following orders that are currently effective and were issued within the last five years:

Â Â Â Â Â  (a) An order by the securities agency or administrator of another state or Canadian province or territory, or by the Securities and Exchange Commission, entered after notice and opportunity for hearing, denying, suspending or revoking the personÂs registration or license as a broker-dealer, federal covered investment adviser, state investment adviser, investment adviser representative or salesperson, or the substantial equivalent of those terms as defined in the Oregon Securities Law;

Â Â Â Â Â  (b) A suspension or expulsion from membership in or association with a member of a self-regulatory organization registered under the Securities Exchange Act of 1934, as amended, the Commodity Exchange Act or the Investment Advisers Act of 1940, as amended;

Â Â Â Â Â  (c) A United States Postal Service fraud order;

Â Â Â Â Â  (d) A cease and desist order entered after notice and opportunity for hearing by the director, the securities agency or administrator of another state or a Canadian province or territory, the Securities and Exchange Commission or the Commodity Futures Trading Commission; or

Â Â Â Â Â  (e) An order by the Commodity Futures Trading Commission denying, suspending or revoking registration under the Commodity Exchange Act.

Â Â Â Â Â  (13) Has failed, reasonably to supervise the salespersons or investment adviser representatives of the applicant or licensee.

Â Â Â Â Â  (14) Has failed to comply with the requirements of ORS 59.195 to make and keep records prescribed by rule or order of the director, to produce such records required by the director or to file any financial reports or other information the director by rule or order may require. [1967 c.537 Â§20(1); 1969 c.137 Â§6; 1985 c.349 Â§21; 1987 c.603 Â§14; 1989 c.197 Â§12; 1993 c.508 Â§34; 1997 c.772 Â§19; 2001 c.32 Â§3; 2003 c.270 Â§7]

Â Â Â Â Â  59.210 [Amended by 1955 c.179 Â§1; repealed by 1963 c.244 Â§3 (59.211 enacted in lieu of 59.210)]

Â Â Â Â Â  59.211 [1963 c.244 Â§4 (enacted in lieu of 59.210); repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.215 Action against applicant or licensee for act or omission of associate; exceptions. The Director of the Department of Consumer and Business Services may enter an order against the applicant or licensee under ORS 59.205 if any partner, officer or director of a broker-dealer or state investment adviser, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or state investment adviser has been guilty of any act or omission which would be cause for conditioning, restricting, denying, suspending or revoking the license of an individual broker-dealer, state investment adviser or salesperson, except as follows:

Â Â Â Â Â  (1) This section shall not apply to any issuer of a federal covered security, a federal covered investment adviser or to ORS 59.205 (1).

Â Â Â Â Â  (2) The director may not enter an order against a broker-dealer or state investment adviser on the basis of the lack of qualification under ORS 59.205 (5) of any person other than:

Â Â Â Â Â  (a) The broker-dealer or state investment adviser if the broker-dealer or state investment adviser is an individual; or

Â Â Â Â Â  (b) A salesperson of the broker-dealer or investment adviser representative of the state investment adviser.

Â Â Â Â Â  (3) The director may not enter an order solely on the basis of lack of experience if the applicant or licensee is qualified by training or knowledge or both.

Â Â Â Â Â  (4) If the director finds that an applicant for an initial license or a license renewal as a broker-dealer is not qualified as a state investment adviser, the director may condition the applicantÂs license as a broker-dealer upon its not transacting business in this state as a state investment adviser. [1967 c.537 Â§20(2); 1985 c.349 Â§22; 1987 c.603 Â§15; 1989 c.197 Â§13; 1993 c.508 Â§35; 1997 c.772 Â§20; 2001 c.32 Â§4]

Â Â Â Â Â  59.220 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.225 Cancellation of license or application; application for withdrawal; effect of suspension or revocation. (1) If the Director of the Department of Consumer and Business Services finds that an applicant or licensee has ceased to do business as a broker-dealer, state investment adviser, investment adviser representative or salesperson, or has failed to maintain a bond or other security required by ORS 59.175 (4) or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the director may cancel the license or application.

Â Â Â Â Â  (2)(a) A broker-dealer, state investment adviser, investment adviser representative or salesperson may withdraw a license by filing an application to withdraw. Unless the director determines that the license should be suspended or revoked, the director shall allow the withdrawal subject to any conditions, limitations and restrictions the director may impose.

Â Â Â Â Â  (b) A federal covered investment adviser may terminate a notice filing pursuant to ORS 59.165 (7) by providing the director with written notice of such termination in accordance with the procedures established by the director.

Â Â Â Â Â  (3) When an investment adviser representative of a federal covered investment adviser begins or terminates an association with such federal covered investment adviser, the federal covered investment adviser or investment adviser representative shall promptly notify the director in writing in accordance with the procedures established by the director.

Â Â Â Â Â  (4) The suspension of a license of a broker-dealer or state investment adviser shall suspend the license of any salesperson of the broker-dealer or the license of any investment adviser representative of the state investment adviser. The revocation, cancellation, withdrawal or expiration of a license of a broker-dealer or state investment adviser shall cancel the license of any salesperson of the broker-dealer or the license of any investment adviser representative of the state investment adviser.

Â Â Â Â Â  (5) The suspension of a registration of securities suspends the license of any salesperson licensed to the issuer or owner of the securities. The revocation, cancellation, withdrawal or expiration of the registration of securities cancels the license of any salesperson licensed to the issuer or owner of the securities. [1967 c.537 Â§20(3), (4), (5); 1985 c.349 Â§23; 1987 c.603 Â§16; 1989 c.197 Â§14; 1993 c.508 Â§36; 1997 c.772 Â§21]

Â Â Â Â Â  59.230 [Repealed by 1967 c.537 Â§36]

(Powers of Director)

Â Â Â Â Â  59.235 General supervision over persons dealing in securities. Subject to section 18 of the Securities Act of 1933, as amended, section 15 of the Securities Exchange Act of 1934, as amended, and sections 203A and 222 of the Investment Advisers Act of 1940, as amended, the Director of the Department of Consumer and Business Services shall have general supervision and control over all issuers, registrants of securities, broker-dealers, federal covered investment advisers, state investment advisers, investment adviser representatives and salespersons residing or doing business in this state and engaged in any activity with respect to securities or any aspect of the securities business. All such persons and their records and everything connected with their activities shall be subject to examination by the director at any time. The provisions of this section and of any section of the Oregon Securities Law relating to examinations shall extend to any person who should have been licensed as a broker-dealer, state investment adviser, investment adviser representative or salesperson, any person exempted by rule from those definitions or any person whose license has expired or has been withdrawn, canceled, suspended or revoked. The director may collect from each such person the actual expenses incurred in that examination. [1967 c.537 Â§21; 1985 c.349 Â§24; 1987 c.603 Â§17; 1989 c.197 Â§15; 1993 c.508 Â§37; 1997 c.772 Â§22]

Â Â Â Â Â  59.240 [Repealed by 1955 c.198 Â§2]

Â Â Â Â Â  59.245 Investigations; publicity with respect to violations; cease and desist order. The Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated or is about to violate any provision of the Oregon Securities Law or any rule or order of the director, or to aid in the enforcement of the Oregon Securities Law or in the formulation of rules and forms thereunder;

Â Â Â Â Â  (2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

Â Â Â Â Â  (3) May publish information concerning any violation of the Oregon Securities Law or any rule or order of the director; and

Â Â Â Â Â  (4) If the director has reason to believe that any person has engaged, is engaging or is about to engage in any violation of the Oregon Securities Law, the director may issue an order, subject to ORS 59.295, directed to the person to cease and desist from the violation or threatened violation. [1967 c.537 Â§22; 1973 c.366 Â§6; 1999 c.315 Â§2]

Â Â Â Â Â  59.250 [Amended by 1963 c.244 Â§5; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.255 Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties. (1) Whenever it appears to the Director of the Department of Consumer and Business Services that a person has engaged, is engaging or is about to engage in an act or practice constituting a violation of any provision of the Oregon Securities Law or any rule or order of the director, the director may bring suit in the name and on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the acts or practices and to enforce compliance with the Oregon Securities Law or such rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted.

Â Â Â Â Â  (2) The court may fine the person against whom the order is entered not more than $20,000 for each violation, which shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000. If the court finds that the defendant has violated any provision of the Oregon Securities Law or any such rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendantÂs assets. The court may not require the director to post a bond.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (4) The director may include in any action authorized by this section:

Â Â Â Â Â  (a) A claim for restitution or damages under ORS 59.115, 59.127 or 59.137, on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical; or

Â Â Â Â Â  (b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) A failure to file a notice and pay a fee pursuant to ORS 59.049 (1), (2) or (3);

Â Â Â Â Â  (b) A failure to file a notice and pay a fee pursuant to ORS 59.165 (7);

Â Â Â Â Â  (c) A failure to pay a fee pursuant to ORS 59.175 (8); or

Â Â Â Â Â  (d) A violation of any rule adopted by the director pursuant to ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8). [1967 c.537 Â§23; 1971 c.394 Â§1; 1975 c.300 Â§4; 1981 c.897 Â§10; 1985 c.349 Â§26; 1995 c.696 Â§11; 1997 c.772 Â§23; 1999 c.53 Â§4; 1999 c.315 Â§3; 2003 c.631 Â§5]

Â Â Â Â Â  59.260 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.265 Procedure when assets or capital of broker-dealer or investment adviser found impaired; involuntary liquidation. (1) When the Director of the Department of Consumer and Business Services ascertains that the assets or capital of any broker-dealer not otherwise registered under section 15 of the Securities Exchange Act of 1934, as amended, or state investment adviser that has its principal place of business in this state are impaired, or that such personÂs affairs are in an unsound condition, the director may take possession of all the property, business and assets of such person located in this state and retain possession of them pending the further proceedings specified in this section. The director shall inventory the assets and liabilities of such person. The director shall file one copy of the inventory in the office of the director and one copy in the office of the clerk of the circuit court of the county in which the principal place of business of such person is located, and shall mail one copy to each shareholder or partner of such person at the last-known address of the shareholder or partner. The clerk of the court shall file the inventory as a pending proceeding and give it a case number.

Â Â Â Â Â  (2) If any person refuses to permit the director to take such possession, the director may apply to the circuit court of the county in which the principal place of business of such person is located for an order appointing a receiver, who may be the director, to take such possession.

Â Â Â Â Â  (3) If the deficiency in assets or capital has not been made good or the unsound condition remedied within 60 days from the date when the director or receiver took possession, the property, business and assets of such person located in this state shall be liquidated. If a receiver has not been appointed, the director shall apply for such appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

Â Â Â Â Â  (4) The expenses of the receiver and compensation of counsel, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver. [1967 c.537 Â§24; 1987 c.603 Â§18; 1993 c.508 Â§38; 1997 c.772 Â§24; 2003 c.576 Â§186]

Â Â Â Â Â  59.275 Burden of proof. It is not necessary to negative any of the exemptions or classifications provided in the Oregon Securities Law in a complaint, action, information, indictment or other writ or proceeding laid or brought under the Oregon Securities Law; and the burden of proof of an exemption or classification shall be upon the party claiming the benefit of such exemption or classification. [1967 c.537 Â§25]

Â Â Â Â Â  59.285 Rules; financial statements. (1) In accordance with this section and ORS chapter 183 the Director of the Department of Consumer and Business Services may from time to time make, amend and rescind such rules as are necessary to carry out the provisions of the Oregon Securities Law. The director may classify securities, persons and matters within the jurisdiction of the director, and prescribe different requirements for different classes.

Â Â Â Â Â  (2) No rule may be made, amended or rescinded unless the director finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the provisions of the Oregon Securities Law.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, all financial statements required by the Oregon Securities Law shall be prepared in accordance with generally accepted accounting principles. The director may by rule prescribe:

Â Â Â Â Â  (a) The form and content of financial statements required under the Oregon Securities Law;

Â Â Â Â Â  (b) The circumstances under which consolidated financial statements shall be filed; and

Â Â Â Â Â  (c) Whether any required financial statements shall be certified by independent or certified public accountants.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to any broker-dealer that is subject to the financial reporting requirements of the Securities Exchange Act of 1934, as amended, to any federal covered investment adviser or to any state investment adviser that has its principal place of business outside this state and is registered with the state in which the state investment adviserÂs principal place of business is located. [1967 c.537 Â§28; 1987 c.603 Â§19; 1997 c.772 Â§25]

Â Â Â Â Â  59.295 Notice of orders; hearings on orders. (1) Except as provided in ORS 183.745, upon the entry of an order under the Oregon Securities Law, the Director of the Department of Consumer and Business Services shall promptly give appropriate notice of the order as provided in this subsection. The notice shall state that a hearing will be held on the order if a written demand for hearing is filed with the director within 20 days after the date of service of the order. The notice shall be given to:

Â Â Â Â Â  (a) The issuer and applicant or registrant affected thereby with respect to orders entered pursuant to ORS 59.085 and 59.105;

Â Â Â Â Â  (b) The applicant or licensee and any investment adviser representative or salesperson affected thereby with respect to orders entered pursuant to ORS 59.205; or

Â Â Â Â Â  (c) All interested persons with respect to orders entered pursuant to any other provision of the Oregon Securities Law, except ORS 59.095.

Â Â Â Â Â  (2) If timely demand for a hearing is filed by a person entitled to notice of the order, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, no person shall be entitled to judicial review of the order.

Â Â Â Â Â  (3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order.

Â Â Â Â Â  (4) The director may enter a final order revoking a license or registration notwithstanding the fact that the license or registration has expired, if the initial order of revocation was issued prior to expiration of the license or registration. [1967 c.537 Â§26; 1985 c.349 Â§27; 1987 c.603 Â§22; 1989 c.197 Â§16; 1991 c.734 Â§2d; 1997 c.772 Â§26]

Â Â Â Â Â  59.305 Judicial review of orders. (1) A person aggrieved by an order of the Director of the Department of Consumer and Business Services which has been the subject of a timely application for hearing before the director shall be entitled to judicial review of the order under ORS chapter 183.

Â Â Â Â Â  (2) A judgment of a reviewing court under ORS chapter 183 may not bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause which was not decided by the reviewing court. [1967 c.537 Â§27; 2003 c.576 Â§321]

Â Â Â Â Â  59.310 [Amended by 1957 c.46 Â§1; 1961 c.352 Â§2; 1963 c.244 Â§6; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.315 Oaths and subpoenas in proceedings before director. (1) For the purpose of an investigation or proceeding under the Oregon Securities Law, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records which the director deems relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1967 c.537 Â§29; 1989 c.980 Â§5a]

Â Â Â Â Â  59.320 [Amended by 1961 c.352 Â§3; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.325 Certified copies of documents; fee; effect of certification. (1) The Director of the Department of Consumer and Business Services shall furnish to any person, upon payment of a fee established by rule, copies (certified if requested) of any document which is a matter of public record. In a proceeding or prosecution under the Oregon Securities Law, a copy so certified shall be prima facie evidence of the contents of the entry or document certified.

Â Â Â Â Â  (2) A certificate of the director as to compliance or noncompliance with licensing or registration provisions of the Oregon Securities Law shall be taken and received in a civil or criminal proceeding in this state as prima facie evidence of the facts stated in the certificate. [1967 c.537 Â§30; 1987 c.603 Â§23; 1989 c.197 Â§17]

Â Â Â Â Â  59.330 [Amended by 1961 c.280 Â§6; repealed by 1967 c.537 Â§36]

(Miscellaneous Provisions)

Â Â Â Â Â  59.335 Application of certain sections. (1) ORS 59.055, 59.115, 59.125, 59.145 and 59.165 (1) apply to persons who sell or offer to sell when:

Â Â Â Â Â  (a) An offer to sell is made in this state; or

Â Â Â Â Â  (b) An offer to buy is made and accepted in this state.

Â Â Â Â Â  (2) ORS 59.145 and 59.165 (1) apply to persons who buy or offer to buy when:

Â Â Â Â Â  (a) An offer to buy is made in this state; or

Â Â Â Â Â  (b) An offer to sell is made and accepted in this state.

Â Â Â Â Â  (3) ORS 59.135, 59.145 and 59.165, insofar as federal covered investment advisers or state investment advisers are concerned, apply when an act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state. [1967 c.537 Â§31(1), (2), (6); 1987 c.603 Â§29; 1997 c.772 Â§27; 2003 c.631 Â§6; 2005 c.22 Â§39]

Â Â Â Â Â  59.340 [Amended by 1963 c.244 Â§7; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.345 When offer to sell or buy is made in this state. (1) For the purpose of ORS 59.335, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

Â Â Â Â Â  (a) Originates from this state; or

Â Â Â Â Â  (b) Is directed by the offeror to this state and received at the place to which it is directed (or at any post office in this state in the case of a mailed offer).

Â Â Â Â Â  (2)(a) For the purpose of ORS 59.335, an offer to buy or to sell is accepted in this state when acceptance:

Â Â Â Â Â  (A) Is communicated to the offeror in this state; and

Â Â Â Â Â  (B) Has not previously been communicated to the offeror, orally or in writing, outside this state.

Â Â Â Â Â  (b) Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

Â Â Â Â Â  (3) An offer to sell or to buy is not made in this state solely because:

Â Â Â Â Â  (a) A publisher circulates or there is circulated on behalf of the publisher in this state any bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months; or

Â Â Â Â Â  (b) A radio or television program originating outside this state is received in this state. [1967 c.537 Â§31(3), (4), (5)]

Â Â Â Â Â  59.350 Treatment of certain transactions. For purposes of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995:

Â Â Â Â Â  (1) A transaction with a husband and wife is treated as a transaction with one person. The securities may be held jointly or individually.

Â Â Â Â Â  (2) A transaction with an entity is treated as a transaction with one person. However, if an entity is formed substantially for the purpose of acquiring the securities that are offered, each security holder shall be counted as a separate person. [1985 c.349 Â§11]

Â Â Â Â Â  59.355 Corporations subject to other laws. Nothing in the Oregon Securities Law relieves a corporation from making reports required by law to be made to the Director of the Department of Consumer and Business Services or to any other state officer, or from paying the fees to be paid by corporations. The Oregon Securities Law:

Â Â Â Â Â  (1) Does not repeal any law regulating the organization of corporations in this state or the admission of any foreign corporation.

Â Â Â Â Â  (2) Is additional to any provisions regulating the organization of a corporation under the laws of this state or the admission of a foreign corporation to do business in this state. [1967 c.537 Â§32]

Â Â Â Â Â  59.365 Common-law and statutory rights not limited. Nothing in the Oregon Securities Law limits any statutory or common-law right of a person to bring an action in any court for an act involved in the sale of securities, or the right of the state to punish a person for a violation of any law. [1967 c.537 Â§33]

Â Â Â Â Â  59.370 Limitation on liability for good faith act or omission; reports regarding salespersons or investment adviser representatives; limitation on liability related to reports; rules. (1) Provisions of the Oregon Securities Law imposing civil or criminal liability do not apply to an act done or omitted in good faith in conformity with a rule or order of the Director of the Department of Consumer and Business Services, notwithstanding that the rule or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

Â Â Â Â Â  (2) A broker-dealer, federal covered investment adviser or state investment adviser shall report information to the director regarding salespersons or investment adviser representatives licensed to the broker-dealer, federal covered investment adviser or state investment adviser. The director, by rule, shall establish the reporting requirements under this subsection. In adopting rules under this subsection, the director shall consider and to the greatest extent practicable adopt the applicable public reporting requirements of the National Association of Securities Dealers, Inc., and the federal Securities and Exchange Commission.

Â Â Â Â Â  (3) A broker-dealer, federal covered investment adviser or state investment adviser is not liable in any civil action by or on behalf of a salesperson or an investment adviser representative, including counterclaims, third-party claims or cross-claims, that is related to an alleged untrue statement made in connection with a report made under subsection (2) of this section, unless the salesperson or investment adviser representative shows by clear and convincing evidence that:

Â Â Â Â Â  (a) The broker-dealer, federal covered investment adviser or state investment adviser knew at the time the report was made that the report contained a statement regarding the salesperson or investment adviser representative that was false in any material respect; or

Â Â Â Â Â  (b) The broker-dealer, federal covered investment adviser or state investment adviser acted in reckless disregard as to the statementÂs truth or falsity. [1987 c.603 Â§21; 2001 c.434 Â§1]

Â Â Â Â Â  59.375 [1967 c.537 Â§34; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.405 [1971 c.641 Â§3; 1975 c.491 Â§4; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.410 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.415 [1971 c.641 Â§4; 1981 c.897 Â§11; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.420 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.425 [1971 c.641 Â§5; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.430 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.435 [1971 c.641 Â§6; 1981 c.897 Â§12; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.440 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.445 [1971 c.641 Â§7; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.450 [Repealed by 1967 c.537 Â§36]

(Required Reports and Statements)

Â Â Â Â Â  59.451 Prohibition against filing false statement by person under investigation or examination. It is unlawful for any person who is the subject of an investigation under ORS 59.245 or examination under ORS 59.235, directly or indirectly, to make or file or cause to be made or filed with the Director of the Department of Consumer and Business Services any statement, report or document which is false in any material respect or manner. [1985 c.349 Â§25]

Â Â Â Â Â  59.510 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.520 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.530 [Repealed by 1967 c.537 Â§36]

UNIFORM TOD SECURITY REGISTRATION ACT

Â Â Â Â Â  59.535 Definitions for ORS 59.535 to 59.585. For the purposes of ORS 59.535 to 59.585, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBeneficiary formÂ means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

Â Â Â Â Â  (2) ÂDeviseeÂ means any person designated in a will to receive a disposition of real or personal property.

Â Â Â Â Â  (3) ÂHeirsÂ means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

Â Â Â Â Â  (4) ÂPersonÂ means an individual, a corporation, an organization or other legal entity.

Â Â Â Â Â  (5) ÂPersonal representativeÂ includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

Â Â Â Â Â  (6) ÂPropertyÂ includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

Â Â Â Â Â  (7) ÂRegister,Â including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

Â Â Â Â Â  (8) ÂRegistering entityÂ means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

Â Â Â Â Â  (9) ÂSecurityÂ means a share, participation or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account.

Â Â Â Â Â  (10) ÂSecurity accountÂ means:

Â Â Â Â Â  (a) A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the ownerÂs death; or

Â Â Â Â Â  (b) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the ownerÂs death.

Â Â Â Â Â  (11) ÂStateÂ includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States. [1991 c.306 Â§1]

Â Â Â Â Â  59.540 Registration in beneficiary form; sole or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common. [1991 c.306 Â§2]

Â Â Â Â Â  59.545 Registration in beneficiary form; applicable law. A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entityÂs principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the ownerÂs address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law. [1991 c.306 Â§3]

Â Â Â Â Â  59.550 Origination of registration in beneficiary form. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners. [1991 c.306 Â§4]

Â Â Â Â Â  59.555 Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words Âtransfer on deathÂ or the abbreviation ÂTOD,Â or by the words Âpay on deathÂ or the abbreviation ÂPOD,Â after the name of the registered owner and before the name of a beneficiary. [1991 c.306 Â§5]

Â Â Â Â Â  59.560 Effect of registration in beneficiary form. The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the ownerÂs death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary. [1991 c.306 Â§6]

Â Â Â Â Â  59.565 Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [1991 c.306 Â§7]

Â Â Â Â Â  59.570 Protection of registering entity. (1) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by ORS 59.535 to 59.585.

Â Â Â Â Â  (2) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in ORS 59.535 to 59.585.

Â Â Â Â Â  (3) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with ORS 59.565 and does so in good faith reliance on the registration, on ORS 59.535 to 59.585 and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiaryÂs representatives, or other information available to the registering entity. The protections of ORS 59.535 to 59.585 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under ORS 59.535 to 59.585.

Â Â Â Â Â  (4) The protection provided by ORS 59.535 to 59.585 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds. [1991 c.306 Â§8]

Â Â Â Â Â  59.575 Nontestamentary transfer on death. (1) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and ORS 59.535 to 59.585, and is not testamentary.

Â Â Â Â Â  (2) ORS 59.535 to 59.585 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state. [1991 c.306 Â§9]

Â Â Â Â Â  59.580 Terms, conditions and forms for registration. (1) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiaryÂs descendants to take in the place of the named beneficiary in the event of the beneficiaryÂs death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for Âlineal descendants per stirpes.Â This designation substitutes a deceased beneficiaryÂs descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiaryÂs domicile at the ownerÂs death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entityÂs terms and conditions.

Â Â Â Â Â  (2) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

Â Â Â Â Â  (a) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.

Â Â Â Â Â  (b) Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr.

Â Â Â Â Â  (c) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown
or
John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS. [1991 c.306 Â§10]

Â Â Â Â Â  59.585 Short title; rules of construction. (1) ORS 59.535 to 59.585 shall be known as and may be cited as the Uniform TOD Security Registration Act.

Â Â Â Â Â  (2) ORS 59.535 to 59.585 shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of ORS 59.535 to 59.585 among states enacting it.

Â Â Â Â Â  (3) Unless displaced by the particular provisions of ORS 59.535 to 59.585, the principles of law and equity supplement its provisions. [1991 c.306 Â§11]

Â Â Â Â Â  59.610 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.620 [Repealed by 1967 c.537 Â§36]

REGULATION OF SALE OF BURIAL SHARES

Â Â Â Â Â  59.660 Definition of Âshare.Â As used in ORS 59.670 and 59.680, ÂshareÂ includes certificate, right or interest.

Â Â Â Â Â  59.670 Sale of burial shares; sellerÂs bond; attorney fees. No person shall sell or offer for sale, or otherwise dispose of for value, any share granting or purporting to grant to the purchaser or holder, or to the heirs, children, dependents, members of family, administrators, survivors, executors or assigns of the purchaser or holder, any right to funeral or burial services contingent upon the death of the purchaser, holder, children, dependents, or members of family, at a price or cost less than the price or cost open to any person not having such share unless the person selling, offering for sale, or otherwise disposing of any such share shall first file, and keep in force, a bond running to the State of Oregon. This bond shall be in the penal sum of $50,000, with a surety company licensed to do business in this state as surety. The bond shall be approved by and filed with the Director of the Department of Consumer and Business Services and conditioned to indemnify the purchaser or holder of the share from any loss sustained or occasioned by any misrepresentation or fraud on the part of the person selling or offering it for sale, or by the failure of any such person to comply with the terms and conditions of the share or any representation made at the time of, or as an inducement for, its purchase or acquisition. In case the purchaser or holder of the share sustains damage or loss from any cause specified in this section, such purchaser or holder or the executors or administrators of such purchaser or holder shall have a cause of action against the principal and surety upon the bond for all damages or loss sustained, together with the costs provided by law. However, the recovery against the surety shall not exceed the amount of the bond. The court may award reasonable attorney fees to the prevailing party in an action under this section. [Amended by 1981 c.897 Â§13; 1995 c.618 Â§35]

Â Â Â Â Â  59.680 Statement of seller; deposit of cash or securities for purchaserÂs protection. In addition to the filing of the bond required under ORS 59.670, every such person shall file with the Director of the Department of Consumer and Business Services, on or before the 10th day of each month, a verified statement showing the total amount of money received by the person on account of the sale of outstanding and unredeemed shares theretofore issued by the person and which were in force on the last day of the preceding month. This statement shall also set forth the name and address of every person who during the preceding month became a purchaser of any such share, together with the amount of money collected thereon and paid or to be paid therefor. At the time of filing this sworn statement, such person shall also deposit with the State Treasurer cash or securities specified as authorized investments for domestic insurance companies under the insurance laws of this state, in a sum at least equal in value, when added to the securities previously deposited by any such person with the State Treasurer, to 50 percent of the total amount theretofore received by such person on account of such shares. If at any time the securities so deposited are in excess of 50 percent of the amount received on account of the then outstanding and unredeemed shares such person may withdraw the excess, and the State Treasurer is directed to return the excess to the person depositing it. The securities so deposited shall be for the protection of all purchasers, or holders, of any such shares from the respective persons making the deposit, but a deposit by any such person hereunder shall be security only for the performance of the personÂs own contract as evidenced by the share sold and disposed of by the person. The cash or securities, together with all accrued interest or dividends, shall be held and disposed of in the manner provided by law in respect to cash or securities deposited with the State Treasurer, and the State Treasurer shall be entitled to collect the fees authorized pursuant to state law pertaining to and regulating title insurance. [Amended by 1971 c.200 Â§5; 1973 c.794 Â§14]

Â Â Â Â Â  59.690 Director may examine books of seller. The Director of the Department of Consumer and Business Services is authorized to examine the books and accounts of any person doing business within the purview of ORS 59.670 whenever in the judgment of the director it is necessary to insure a proper enforcement of ORS 59.670 or 59.680, but not more often than once in any six-month period. The reasonable and necessary cost of making the examination shall be borne and paid to the State Treasurer on demand by the persons whose books and accounts are to be examined, to be disposed of as provided by law in similar cases.

Â Â Â Â Â  59.700 Exemptions from ORS 59.660 to 59.690. ORS 59.660 to 59.690 shall not apply to any funeral or burial right or benefit issued or granted as an incident to membership in any fraternal or benevolent association or society, not organized for profit, or incident to any insurance policy or provision issued by any person authorized to do business in this state. ORS 59.660 to 59.690 shall not apply to anyone engaged only in the furnishing of burial receptacles, nor to anyone participating in the burial of dead human bodies, or conducting funerals without compensation for such services or participation.

PROHIBITION OF CERTAIN SECURITY TRANSACTIONS

Â Â Â Â Â  59.710 Definitions for ORS 59.710 to 59.830. As used in ORS 59.710 to 59.830, unless the context indicates otherwise:

Â Â Â Â Â  (1) ÂSecurity,Â ÂsecuritiesÂ or Âsecurities or commodities,Â mean and include all evidences of debt or property and options for their purchase, shares in any corporation or association, bonds, coupons, scrip, rights, choses in action, and other evidences of debt or property, and options for their purchase, or anything movable that is bought and sold.

Â Â Â Â Â  (2) ÂBrokerÂ means and includes every person who in this state engages, either for all or part of the personÂs time, in the business of selling any securities or commodities, or purchasing, or otherwise acquiring securities or commodities from another for the purpose of reselling them or offering them for sale to the public; or in the business of offering, buying or selling, or otherwise dealing or trading in securities or commodities, as agent or principal, for commission or at a profit; and every person who deals in futures or differences in market quotations of prices or values of any securities or commodities, or accepts margins on purchases or sales, or pretended purchases or sales of securities or commodities.

Â Â Â Â Â  (3) ÂBucket shopÂ means any building, or any room, apartment, booth, office or store therein, or any other place where any contract prohibited by ORS 59.710 to 59.830 is made or offered to be made more than once and in the course of continuing or repeated transactions.

Â Â Â Â Â  (4) ÂBondsÂ includes the bonds or other evidences of debt of a corporation, company or association.

Â Â Â Â Â  59.720 Application of ORS 59.710 to 59.830 to real estate contracts and brokers. The provisions of ORS 59.710 to 59.830 shall not apply to any contract, agreement, sale, purchase, lease, conveyance or mortgage pertaining to real estate situated in this state, nor to the business of real estate brokers or principal real estate brokers, as defined in ORS 696.010, in so far as such business pertains to real estate located in this state. [Amended by 2001 c.300 Â§53]

Â Â Â Â Â  59.730 Making contract involving securities without intending a bona fide sale or purchase. No person, whether acting in the personÂs own right, or as the officer, agent, servant, correspondent or representative of another, shall, as broker make or offer to make, assist in making or offering to make, perform or take part in any contract respecting the purchase or sale, either upon credit or margin, of any securities or commodities more than once, and in course of continuing or repeated transactions:

Â Â Â Â Â  (1) Intending that the contract shall be terminated, closed or settled according to, or upon the basis of the public market quotations of or prices made on any board of trade or exchange or market which deals in such commodities or securities, and without intending a bona fide purchase or sale of the same; or

Â Â Â Â Â  (2) Intending that the contract shall be deemed terminated, closed and settled when the market quotations or prices mentioned in subsection (1) of this section for the securities or commodities named in the contract reach a certain figure, without intending a bona fide purchase or sale of the same; or

Â Â Â Â Â  (3) Not intending the actual bona fide receipt or delivery of such securities or commodities, but intending a settlement of the contract based upon the difference in the public market quotations or prices, mentioned in subsection (1) of this section, at which the securities or commodities are, or are asserted to be, bought or sold. The prosecution, conviction and punishment of a corporation for violation of this section shall not be deemed to be a prosecution, conviction or punishment of any of its officers, directors or stockholders.

Â Â Â Â Â  59.740 Conducting bucket shop or repeatedly making forbidden contracts. No person shall as owner, keeper, proprietor or person in charge of, or as officer, director, stockholder, agent, servant, correspondent or representative of any person, keep, conduct or operate any bucket shop, or knowingly permit or induce any person, whether acting in the personÂs own right or as officer, agent, servant, correspondent or representative of another, to make, offer to make therein, or assist in making or in offering to make therein, any of the contract specified in ORS 59.730, more than once and in the course of continuing or repeated transactions.

Â Â Â Â Â  59.750 Receipt or communication of prices for purpose of forbidden contract. No person shall receive, communicate, exhibit or display in any manner any statement of quotations or prices of securities or commodities with an intent to make or offer to make, or to assist in making, or offering to make any contract prohibited by ORS 59.720 to 59.810.

Â Â Â Â Â  59.760 Reporting false sale of securities with intent to deceive. No person shall, with intent to deceive, report or publish, or cause to be reported or published as a purchase or sale of stocks or bonds, any transaction whereby no actual change of ownership or interest is effected.

Â Â Â Â Â  59.770 Manipulating market by pretended sales. No person shall inflate, depress or cause fluctuations in, or attempt to inflate, depress or cause fluctuations in, or combine or conspire with any other person to inflate, depress or cause fluctuations in, the market prices of stocks or bonds, or of an issue or any part of an issue of such stocks or bonds, by means of pretended purchases and sales, or by any other fictitious transactions or devices, for or on account of any person, whereby either in whole or in part a simultaneous change of ownership of or interest in such stocks or bonds or of such issue or part of an issue thereof, is not effected. A pretended purchase or sale of any stocks or bonds whereby, in whole or in part, no simultaneous change of ownership or interest therein is effected, is prima facie evidence of the violation of this section by the person taking part in the pretended purchase or sale.

Â Â Â Â Â  59.780 BrokerÂs trading against customerÂs order; violation of ORS 59.780 to 59.800 by member of brokerÂs firm. (1) No broker, employed by a customer to buy and carry upon margin stocks or bonds, while acting as broker for the customer in respect to such stocks or bonds, shall sell for the brokerÂs own account the same kind or issue of stocks or bonds, with intent to trade against the customerÂs order.

Â Â Â Â Â  (2) No broker, employed by a customer to sell stocks or bonds, while acting as broker for the customer in respect to the sale of such stocks or bonds, shall purchase for the brokerÂs own account the same kind or issue of stocks or bonds, with intent to trade against the customerÂs order.

Â Â Â Â Â  (3) Every member of a firm of brokers who either does, or consents or assents to the doing of, any act prohibited by this section, ORS 59.790 or 59.800 is guilty of violating the section prohibiting the act.

Â Â Â Â Â  59.790 Insolvent broker-dealer receiving securities from customer. No broker-dealer engaged in the business of purchasing and selling stocks or bonds as a broker-dealer, knowing that the broker-dealer is insolvent, shall accept or receive from a customer ignorant of the insolvency, money, stocks or bonds belonging to the customer, except in liquidation or as security for an existing indebtedness, and thereby cause the customer to lose in whole or in part such money, stocks or bonds. A broker-dealer shall be deemed insolvent within the meaning of this section whenever the aggregate of the property of the broker-dealer is not, at a fair valuation, sufficient in amount to pay the debts of the broker-dealer. [Amended by 1987 c.158 Â§12]

Â Â Â Â Â  59.800 Pledge or sale by broker-dealer of customerÂs securities. No broker-dealer engaged in the business of purchasing and selling stocks or bonds as a broker-dealer shall:

Â Â Â Â Â  (1) While having in the possession of the broker-dealer, for safekeeping or otherwise, stocks or bonds belonging to a customer, without having any lien thereon or any special property therein, pledge or dispose thereof without the customerÂs consent; or

Â Â Â Â Â  (2) While having in the possession of the broker-dealer stocks or bonds belonging to a customer on which the broker-dealer has a lien for indebtedness due to the broker-dealer by the customer, pledge the same for more than the amount due to the broker-dealer thereon, or otherwise dispose thereof for the broker-dealerÂs own benefit, with or without the customerÂs consent, and without having in possession of the broker-dealer or subject to control of the broker-dealer, stocks or bonds of the kind and amount to which the customer is then entitled, for delivery to the customer upon demand of the customer therefor and tender of the amount due thereon, and thereby cause the customer to lose, in whole or in part, such stocks or bonds, or the value thereof; or

Â Â Â Â Â  (3) Fail, on demand, to deliver to any customer, stocks or bonds owned by the customer, and in the possession of such broker-dealer, upon payment or tender of the amount the same was pledged to secure. [Amended by 1987 c.158 Â§13]

Â Â Â Â Â  59.810 Delivery to customer of true statement of purchase or sale made by broker. No person engaged in the business of purchasing or selling stocks or bonds as a broker shall refuse to deliver to each customer on whose behalf a purchase or sale of such securities is made by the person, within five days after written demand therefor made within six months following the purchase or sale, a statement or memorandum of the purchase or sale which is true in all material respects and which contains a description of the securities purchased or sold, the name of the person from whom the securities were purchased or to whom they were sold, and the day and hours between which the transaction took place.

Â Â Â Â Â  59.820 Actions against corporation for second violation. (1) If a domestic corporation is convicted of a second offense under ORS 59.730 to 59.810, the circuit court has jurisdiction over an action by the Attorney General, in the name of the people, to dissolve the corporation.

Â Â Â Â Â  (2) If a foreign corporation is convicted of a second offense under ORS 59.730 to 59.810, the circuit court has jurisdiction in an action brought as provided in subsection (1) of this section to restrain the corporation from doing business in this state.

Â Â Â Â Â  59.830 Self-incrimination by witness; immunity from prosecution. No person shall be excused from attending and testifying, or producing any book, paper or other document before any court or magistrate, upon any trial, investigation or proceeding initiated by the district attorney, grand jury or court for a violation of any of the provisions of ORS 59.730 to 59.810, upon the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to convict the person of a crime or subject the person to a penalty or forfeiture. However, no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be received against the person in any criminal action, suit or proceeding, investigation, inquisition or inquiry.

MORTGAGE BANKERS; MORTGAGE BROKERS; LOAN ORIGINATORS

Â Â Â Â Â  59.840 Definitions for ORS 59.840 to 59.980. As used in ORS 59.840 to 59.980:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂFraud,Â ÂdeceitÂ and ÂdefraudÂ are not limited to common-law deceit.

Â Â Â Â Â  (3) ÂLicenseÂ means a license issued to a mortgage banker or mortgage broker under ORS 59.840 to 59.980.

Â Â Â Â Â  (4)(a) ÂLoan originatorÂ means an individual employed by or purporting to act as an agent or independent contractor for a mortgage banker or mortgage broker that is required to be licensed under ORS 59.840 to 59.980, with the expectation by the individual of compensation or gain that is determined by the amount borrowed or the terms and conditions agreed to by the mortgage loan borrower, and having primary job responsibilities that include negotiating with a borrower or potential borrower for the purpose of establishing the terms and conditions of a mortgage loan.

Â Â Â Â Â  (b) ÂLoan originatorÂ includes a person employed at a location outside this state whose primary job responsibilities include contacting or attempting to contact a borrower or potential borrower within this state through any medium or mode of communication for purposes of providing a mortgage loan within this state.

Â Â Â Â Â  (c) ÂLoan originatorÂ does not include an individual whose responsibilities are clerical or administrative functions, including but not limited to gathering information, requesting information, word processing, soliciting general interest in mortgage loans, sending correspondence and assembling files.

Â Â Â Â Â  (d) ÂLoan originatorÂ does not include an employee of a mortgage banker that is rated as good or better under the federal rating system in effect on May 1, 2001, for seller-servicers of Federal Housing Administration, Federal Home Loan Mortgage Corporation or Federal National Mortgage Association loans and that has an office within this state at which the mortgage banker maintains complete and current copies of all employment records and other records as required by the Director of the Department of Consumer and Business Services by order or rule, in a format acceptable to the director.

Â Â Â Â Â  (e) ÂLoan originatorÂ does not include an insurance producer licensed under ORS 744.052 to 744.089 or insurance consultant licensed under ORS 744.002.

Â Â Â Â Â  (f) ÂLoan originatorÂ does not include a person or group of persons exempted by rule or order of the director.

Â Â Â Â Â  (5) ÂMortgage bankerÂ:

Â Â Â Â Â  (a) Means any person who for compensation or in the expectation of compensation:

Â Â Â Â Â  (A) Either directly or indirectly makes, negotiates or offers to make or negotiate a mortgage banking loan or a mortgage loan; and

Â Â Â Â Â  (B) Services or sells a mortgage banking loan.

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) A financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. 1730a (1982), holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, provided that the appropriate statutory regulatory authority is exercising control over or is regulating or supervising the persons listed in this subparagraph in their mortgage banking activities in accordance with the purposes of ORS 59.840 to 59.980.

Â Â Â Â Â  (C) A person who makes a loan secured by an interest in real estate with the personÂs own moneys, for the personÂs own investment and who is not engaged in the business of making loans secured by an interest in real estate.

Â Â Â Â Â  (D) An attorney licensed in this state who negotiates mortgage banking loans or mortgage loans in the ordinary course of business, unless the business of negotiating mortgage banking loans or mortgage loans constitutes substantially all of the attorneyÂs professional activity.

Â Â Â Â Â  (E) A person who, as seller of real property, receives one or more mortgages or deeds of trust as security for a separate money obligation.

Â Â Â Â Â  (F) An agency of any state or of the United States.

Â Â Â Â Â  (G) A person who receives a mortgage or deed of trust on real property as security for an obligation payable on an installment or deferred payment basis and arising out of materials furnished or services rendered in the improvement of that real property or any lien created without the consent of the owner of the real property.

Â Â Â Â Â  (H) A person who funds a mortgage banking loan or mortgage loan which has been originated and processed by a licensee or by an exempt person and who does not maintain a place of business in this state in connection with funding mortgage banking loans or mortgage loans, does not directly or indirectly solicit borrowers in this state for the purpose of making mortgage banking loans or mortgage loans and does not participate in the negotiation of mortgage banking loans or mortgage loans. For the purpose of this subparagraph, Ânegotiation of mortgage banking loans or mortgage loansÂ does not include setting the terms under which a person may buy or fund a mortgage banking loan or a mortgage loan originated by a licensee or exempt person.

Â Â Â Â Â  (I) A nonprofit federally tax exempt corporation certified by the United States Small Business Administration and organized to promote economic development within this state whose primary activity consists of providing financing for business expansion.

Â Â Â Â Â  (J) A licensee licensed under ORS chapter 725 or a mortgage broker.

Â Â Â Â Â  (K) A retirement or pension fund.

Â Â Â Â Â  (L) An insurer as defined in ORS 731.106.

Â Â Â Â Â  (M) A court appointed fiduciary.

Â Â Â Â Â  (N) Any other person designated by rule or order of the director.

Â Â Â Â Â  (6) ÂMortgage banking loanÂ means a loan, extension of credit or a retail sales contract that is funded exclusively from the mortgage bankerÂs own resources, which is directly or indirectly secured by a mortgage or deed of trust or any lien interest on real estate and which is created with the consent of the owner of the real property. For purposes of this subsection, Âown resourcesÂ means any of the following:

Â Â Â Â Â  (a) Cash, corporate capital, warehouse credit lines at financial institutions defined in ORS 706.008 or other sources that are liability items of the mortgage bankerÂs financial statements for which its assets are pledged;

Â Â Â Â Â  (b) Correspondent contracts between the mortgage banker and a bank, savings bank, trust company, savings and loan association, credit union, profit sharing or pension trust, a licensee under ORS chapter 725 or an insurance company; or

Â Â Â Â Â  (c) The mortgage bankerÂs affiliatesÂ cash, corporate capital, warehouse credit lines at financial institutions defined in ORS 706.008 or other sources that are liability items on the affiliatesÂ financial statements for which the affiliatesÂ assets are pledged. As used in this paragraph, ÂaffiliatesÂ means entities that, directly or indirectly, through one or more intermediaries controls, are controlled by or are under common control with the entity specified.

Â Â Â Â Â  (7) ÂMortgage brokerÂ:

Â Â Â Â Â  (a) Means a person who:

Â Â Â Â Â  (A) Engages all or part of the time, for the account of others or for the personÂs own account, in the business of selling real estate paper whether as issuer, agent or principal to persons other than persons enumerated in ORS 59.035 (4);

Â Â Â Â Â  (B) Engages all or part of the time, for the account of others or for the personÂs own account, in the business of accepting funds from one or more persons other than persons enumerated in ORS 59.035 (4) for investment in real estate paper; or

Â Â Â Â Â  (C) For compensation, or in the expectation of compensation, either directly or indirectly makes, negotiates or offers to make or negotiate a mortgage loan.

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) A financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. 1730a (1982), holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, provided that the appropriate statutory regulatory authority is exercising control over or is regulating or supervising the persons listed in this subparagraph in their mortgage brokering activities in accordance with the purposes of ORS 59.840 to 59.980.

Â Â Â Â Â  (C) A person who purchases real property and issues an obligation to finance the transaction to the seller incidentally to the sale.

Â Â Â Â Â  (D) A real estate licensee as defined in ORS 696.010 who performs services solely incidental to the practice of professional real estate activity as defined in ORS 696.010, unless the real estate licensee performs the functions of a mortgage banker or a mortgage broker as defined in this section.

Â Â Â Â Â  (E) A person licensed under the provisions of ORS chapter 725 or a mortgage banker.

Â Â Â Â Â  (F) A person who makes a loan secured by an interest in real estate with the personÂs own moneys, for the personÂs own investment and who is not engaged in the business of making loans secured by an interest in real estate.

Â Â Â Â Â  (G) An attorney licensed in this state who negotiates mortgage loans in the ordinary course of business, unless the business of negotiating mortgage loans constitutes substantially all of the attorneyÂs professional activity.

Â Â Â Â Â  (H) A person who, as seller of real property, receives one or more mortgages or deeds of trust as security for a separate money obligation.

Â Â Â Â Â  (I) An agency of any state or of the United States.

Â Â Â Â Â  (J) A person who receives a mortgage or deed of trust on real property as security for an obligation payable on an installment or deferred payment basis and arising out of materials furnished or services rendered in the improvement of that real property or any lien created without the consent of the owner of the real property.

Â Â Â Â Â  (K) A person who funds a mortgage loan which has been originated and processed by a licensee or by an exempt person and who does not maintain a place of business in this state in connection with funding mortgage loans, does not directly or indirectly solicit borrowers in this state for the purpose of making mortgage loans and does not participate in the negotiation of mortgage loans. For the purpose of this subparagraph, Ânegotiation of mortgage loansÂ does not include setting the terms under which a person may buy or fund a mortgage loan originated by a licensee or exempt person.

Â Â Â Â Â  (L) A nonprofit federally tax exempt corporation certified by the United States Small Business Administration and organized to promote economic development within this state whose primary activity consists of providing financing for business expansion.

Â Â Â Â Â  (M) A person licensed under ORS 446.691 or 446.696 or a temporary manufactured structure dealer licensee under ORS 446.701 who provides services customarily associated with the retail sales of manufactured dwellings, including communication of generally available information regarding mortgage loans, unless:

Â Â Â Â Â  (i) The person receives from a purchaser a fee or commission as a mortgage broker or mortgage banker that is disclosed in the sales contract, purchase agreement or applicable federal documents;

Â Â Â Â Â  (ii) For the benefit of a potential purchaser, the person completes a loan application form or other document that is part of a mortgage banking loan and completes a good faith estimate under the federal Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.);

Â Â Â Â Â  (iii) The person solicits or receives credit information from a prospective purchaser for the purpose of making credit decisions; or

Â Â Â Â Â  (iv) The person negotiates with a potential purchaser the terms of a mortgage loan including but not limited to points, interest rates, length of loan or other loan conditions.

Â Â Â Â Â  (N) Any other person designated by rule or order of the director.

Â Â Â Â Â  (8) ÂMortgage loanÂ means a loan, extension of credit or retail sales contract, other than a mortgage banking loan, secured by a mortgage or deed of trust or any lien interest on real estate that is created with the consent of the owner of the real estate.

Â Â Â Â Â  (9) ÂResidential mortgage transactionÂ means a transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest is created or retained in property upon which four or fewer residential dwelling units are planned or situated, including but not limited to individual units or condominiums and cooperatives. As used in this subsection, Âresidential dwelling unitÂ means an improvement designed for residential occupancy. [1993 c.508 Â§1; 1995 c.129 Â§1; 1995 c.622 Â§13; 1997 c.211 Â§1; 1997 c.631 Â§377; 1999 c.36 Â§1; 2001 c.377 Â§40; 2001 c.952 Â§1; 2003 c.364 Â§47; 2003 c.655 Â§48]

Â Â Â Â Â  59.845 License required to engage in residential mortgage transactions as mortgage banker or mortgage broker. (1) It is unlawful for any person to engage in residential mortgage transactions in this state as a mortgage banker or mortgage broker unless the person is licensed under ORS 59.840 to 59.980. A person who is a mortgage banker or mortgage broker under ORS 59.840, but who does not engage in residential mortgage transactions in this state, is not required to obtain a license under ORS 59.840 to 59.980.

Â Â Â Â Â  (2) For purposes of this section, a person Âengages in residential mortgage transactions in this stateÂ when any act constituting the business of a mortgage banker or mortgage broker and involving a residential mortgage transaction originates from this state or is directed to and received in this state or when the real estate that is the subject of the activities of the mortgage banker or mortgage broker is located in this state. [1993 c.508 Â§2; 1999 c.36 Â§2]

Â Â Â Â Â  59.850 Procedures for licensing; experience required; surety bond or letter of credit; fees; rules. (1) The Director of the Department of Consumer and Business Services by rule shall establish procedures for licensing mortgage bankers or mortgage brokers. The director may coordinate licensing with any national registration or licensing system.

Â Â Â Â Â  (2) An applicant for a license as a mortgage banker or mortgage broker, or a managing partner, director, executive officer or other individual occupying a similar position or performing similar functions for the applicant, shall have, during the five years immediately preceding the time of application, not less than three yearsÂ experience in the mortgage business, three yearsÂ experience negotiating loans in a related business satisfactory to the director or three yearsÂ equivalent lending experience in a related business satisfactory to the director.

Â Â Â Â Â  (3) If a license as a mortgage banker or mortgage broker is issued to a person other than an individual, at least one managing partner, director, executive officer or other individual occupying a similar position or performing similar functions for the person shall, at all times during the term of the license, satisfy the experience requirement described in subsection (2) of this section.

Â Â Â Â Â  (4) Every applicant for a license as a mortgage banker or mortgage broker shall file with the director a corporate surety bond or irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 as the director may approve by rule running to the State of Oregon in a sum to be determined by the director by rule.

Â Â Â Â Â  (5) The total amount of the corporate surety bond or irrevocable letter of credit for a single applicant under subsection (4) of this section shall be not less than $25,000 but not more than $50,000, regardless of the number of offices of the applicant. If an applicant has more than one office in this state to engage in residential mortgage transactions as a mortgage banker or mortgage broker, the amount of the bond or letter of credit shall increase for each additional office in an amount determined by the director by rule. The amount of the increase in the bond or letter of credit for each additional office shall be not less than $5,000 but not more than $10,000. The director may adjust the minimum amount of the increase in the bond or letter of credit for additional offices as necessary to comply with the $50,000 limit.

Â Â Â Â Â  (6) If the application, surety bond or irrevocable letter of credit and fees are in order and the director is satisfied that the application should not be denied upon one or more of the grounds specified in ORS 59.865, 59.870 or 59.875, the director shall license the mortgage banker or mortgage broker.

Â Â Â Â Â  (7) A licensee shall amend the license application and, if necessary, increase the amount of the corporate surety bond or irrevocable letter of credit as described in subsection (5) of this section when there are material changes in the information contained in the original application.

Â Â Â Â Â  (8) The director shall:

Â Â Â Â Â  (a) Charge and collect fees for initial and renewal license applications;

Â Â Â Â Â  (b) Set by rule all fees required under this section. Fees shall be set to reflect those amounts sufficient to meet the costs of administering ORS 59.840 to 59.980, including those amounts sufficient to establish and maintain a reasonable emergency fund; and

Â Â Â Â Â  (c) Set by rule the amounts of corporate surety bonds and irrevocable letters of credit required under this section.

Â Â Â Â Â  (9) The fees under this section are not refundable except for those fees that the director determines by rule may be refundable. [1993 c.508 Â§3; 1995 c.129 Â§2; 1997 c.631 Â§378; 1999 c.36 Â§3]

Â Â Â Â Â  59.855 Expiration of license; renewal; duration of renewed license; change in personnel; rules. (1) The initial license of a mortgage banker or mortgage broker expires one year after the date of issuance unless the Director of the Department of Consumer and Business Services establishes a different expiration date for purposes of coordination with any national registration or licensing system.

Â Â Â Â Â  (2) The director by rule shall establish procedures for renewing licenses of mortgage bankers and mortgage brokers. The rule shall specify the duration of renewed licenses.

Â Â Â Â Â  (3) If there is a change in the partners, directors, officers, persons occupying similar positions or performing similar functions, or persons directly or indirectly controlling a mortgage banker or mortgage broker, written notification of the change shall promptly be filed with the director. No fee shall be required for the notification. [1993 c.508 Â§4; 1995 c.129 Â§3]

Â Â Â Â Â  59.860 Licensees to keep records; inspection; filing of financial reports. (1) Every mortgage banker and mortgage broker shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director of the Department of Consumer and Business Services by rule or order prescribes. All such records shall be preserved for five years unless the director by rule prescribes otherwise. The director may examine all such records within or without this state at any reasonable time or times and may require without subpoena the production of such records at the office of the director as often as is reasonably necessary.

Â Â Â Â Â  (2) Every mortgage banker and mortgage broker shall file financial reports or other information as the director by rule or order may require and shall promptly correct any document filed with the director that is or becomes incomplete or inaccurate in any material respect. [1993 c.508 Â§5]

Â Â Â Â Â  59.865 Grounds for denying, suspending, conditioning or revoking license. Except as provided in ORS 59.870, the Director of the Department of Consumer and Business Services may by order deny, suspend, condition or revoke a license of a person as a mortgage banker or mortgage broker if the director finds that the applicant or licensee:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as the obligations mature, or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession or unfair or unethical practices or conduct in connection with the mortgage business.

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provision of ORS 59.840 to 59.980 or any rule or order of the director.

Â Â Â Â Â  (4) Has been convicted of a misdemeanor, an essential element of which is fraud, or of a felony.

Â Â Â Â Â  (5) Has filed an application for a license that, as of the date the license was issued, or as of the date of an order denying, suspending, conditioning or revoking a license, was incomplete in any material respect or contained any statement that was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.

Â Â Â Â Â  (6) Has failed to account to persons interested for all money or property received in connection with a mortgage loan.

Â Â Â Â Â  (7) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the mortgage business.

Â Â Â Â Â  (8) Is the subject of an order of the director denying, suspending, conditioning or revoking a license as a mortgage banker or mortgage broker.

Â Â Â Â Â  (9) Is the subject of a United States Postal Service fraud order that is currently effective and was issued within the last five years.

Â Â Â Â Â  (10) Does not have the experience required by ORS 59.850 (2) or (3).

Â Â Â Â Â  (11) Has failed to comply with the requirements of ORS 59.860 to make and keep records prescribed by rule or order of the director, to produce such records required by the director or to file any financial reports or other information the director by rule or order may require.

Â Â Â Â Â  (12) Is the subject of an order of the director denying, suspending, conditioning or revoking a license under the provisions of any other law administered by the director.

Â Â Â Â Â  (13) Is the subject of a cease and desist order entered after notice and opportunity for hearing and issued by the director within the last five years.

Â Â Â Â Â  (14) Has demonstrated negligence or incompetence in performing any act for which the licensee is required to hold a license.

Â Â Â Â Â  (15) Has failed to supervise diligently and control the mortgage-related activities of a loan originator employed by the licensee.

Â Â Â Â Â  (16) Has knowingly misrepresented to the director the training of, examination of or continuing education time earned by a loan originator employed by the licensee.

Â Â Â Â Â  (17) Has willfully or repeatedly employed persons as loan originators who do not meet the training, education or continuing education requirements for loan originators.

Â Â Â Â Â  (18) Has failed to notify the director of the termination of a loan originator for failure to comply with state or federal laws, regulations or rules. [1993 c.508 Â§6; 2001 c.952 Â§10]

Â Â Â Â Â  59.870 Action against applicant or licensee for act or omission of associate; exception. The Director of the Department of Consumer and Business Services may enter an order against the applicant or licensee under ORS 59.865 if any partner, officer or director of a mortgage banker or mortgage broker, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the mortgage banker or mortgage broker has been guilty of any act or omission which would be cause for denying, suspending or revoking the license of an individual mortgage banker or mortgage broker. This section shall not apply to ORS 59.865 (1). [1993 c.508 Â§7]

Â Â Â Â Â  59.875 Cancellation of license or application; application for withdrawal. (1) If the Director of the Department of Consumer and Business Services finds that an applicant or licensee has ceased to do business as a mortgage banker or mortgage broker, or has failed to maintain a bond required by ORS 59.850 or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the director may cancel the license or application.

Â Â Â Â Â  (2) A mortgage banker or mortgage broker may withdraw a license by filing an application to withdraw. Unless the director determines that the license should be suspended or revoked, the director shall allow the withdrawal subject to any conditions, limitations and restrictions the director may impose. [1993 c.508 Â§8]

Â Â Â Â Â  59.880 Supervisory authority of director over mortgage bankers, mortgage brokers and loan originators. The Director of the Department of Consumer and Business Services shall have general supervision and control over all loan originators, mortgage bankers and mortgage brokers residing or doing business in this state and engaged in any activity subject to the provisions of ORS 59.840 to 59.980. All such persons and their records and everything connected with their activities shall be subject to examination by the director at any time. The provisions of this section and of any other section of ORS 59.840 to 59.980 relating to examinations shall extend to any person who should have been reported as a loan originator under ORS 59.969 or licensed as a mortgage banker or mortgage broker, any person exempted by rule from those definitions or any person whose license has expired or has been withdrawn, canceled, suspended, conditioned or revoked. The director may collect from each such person the actual expenses incurred in that examination. [1993 c.508 Â§9; 2001 c.952 Â§11]

Â Â Â Â Â  59.885 Investigations; publicity with respect to violations; cease and desist order. The Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated any provision of ORS 59.840 to 59.980 or any rule or order of the director, or to aid in the enforcement of ORS 59.840 to 59.980 or in the formulation of rules and forms thereunder;

Â Â Â Â Â  (2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

Â Â Â Â Â  (3) May publish information concerning any violation under this section or ORS 59.890, 59.992 or 59.996 or any rule or order of the director after an action taken under this section or ORS 59.890, 59.992 or 59.996; and

Â Â Â Â Â  (4) If the director has reasonable cause to believe that any person has been engaged, is engaging or is about to engage in any violation of any provision of ORS 59.840 to 59.980, the director may issue an order, subject to ORS 59.905, directed to the person, and to any other person directly or indirectly controlling the person, to cease and desist from the violation or threatened violation. [1993 c.508 Â§10]

Â Â Â Â Â  59.890 Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties. (1) Whenever the Director of the Department of Consumer and Business Services has reasonable cause to believe that a person has been engaged or is engaging in any violation of any provision of ORS 59.840 to 59.980 or any rule or order of the director, the director may bring suit in the name and on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the violation and to enforce compliance with any provision of ORS 59.840 to 59.980 or such rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted. The court may fine the person against whom the order is entered not more than $5,000 for each violation, which shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $20,000 for each offense. If the court finds that the defendant has violated any provision of ORS 59.840 to 59.980 or any such rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendantÂs assets. The court may not require the director to post a bond. The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The director may include in any action authorized by subsection (1) of this section:

Â Â Â Â Â  (a) A claim for restitution or damages under ORS 59.925 on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical; or

Â Â Â Â Â  (b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition. [1993 c.508 Â§11; 1995 c.696 Â§12]

Â Â Â Â Â  59.895 Procedures where assets or capital of mortgage banker or broker found impaired; involuntary liquidation. (1) When the Director of the Department of Consumer and Business Services ascertains that the assets or capital of any mortgage banker or mortgage broker is impaired, or that the mortgage bankerÂs or mortgage brokerÂs affairs are in an unsound condition, the director may take possession of all the property, business and assets of the mortgage banker or mortgage broker located in this state and retain possession of them pending the further proceedings specified in this section. The director shall inventory the assets and liabilities of the mortgage banker or mortgage broker. The director shall file one copy of the inventory in the office of the director and one copy in the office of the clerk of the circuit court of the county in which the principal place of business of the mortgage banker or mortgage broker is located, and shall mail one copy to each shareholder or partner of the mortgage banker or mortgage broker at the last-known address of the shareholder or partner. The clerk of the court shall file the inventory as a pending proceeding and give it a case number.

Â Â Â Â Â  (2) If any mortgage banker or mortgage broker refuses to permit the director to take possession under this section, the director may apply to the circuit court of the county in which the principal place of business of the mortgage banker or mortgage broker is located for an order appointing a receiver, who may be the director, to take possession.

Â Â Â Â Â  (3) If the deficiency in assets or capital has not been made good or the unsound condition remedied within 60 days from the date when the director or receiver took possession, the property, business and assets of the mortgage banker or mortgage broker located in this state shall be liquidated. If a receiver has not been appointed, the director shall apply for such appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

Â Â Â Â Â  (4) The expenses of the receiver and compensation of counsel, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver. [1993 c.508 Â§12; 2003 c.576 Â§187]

Â Â Â Â Â  59.900 Rules; financial statements. (1) In accordance with this section and ORS chapter 183, the Director of the Department of Consumer and Business Services may from time to time make, amend and rescind such rules as are necessary to carry out the provisions of ORS 59.840 to 59.980, including but not limited to rules governing the activities of loan originators, mortgage bankers and mortgage brokers and rules governing the purchase or sale of mortgage banking loans, mortgage loans or real estate paper in coordination with applicable provisions of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 and rules adopted thereunder.

Â Â Â Â Â  (2) Any financial statement required under ORS 59.840 to 59.980 shall be prepared in accordance with generally accepted accounting principles. The director may by rule prescribe:

Â Â Â Â Â  (a) The form and content of financial statements required under ORS 59.840 to 59.980;

Â Â Â Â Â  (b) The circumstances under which consolidated financial statements shall be filed; and

Â Â Â Â Â  (c) Whether any required financial statements shall be certified by independent or certified public accountants. [1993 c.508 Â§13; 2001 c.952 Â§12]

Â Â Â Â Â  59.905 Notice of orders; hearings on orders. (1) Except as provided in ORS 183.745, upon the entry of an order under ORS 59.840 to 59.980, the Director of the Department of Consumer and Business Services shall promptly give appropriate notice of the order as provided in this subsection. The notice shall state that a hearing will be held on the order if a written demand for hearing is filed with the director within 20 days after the date of service of the order. The notice shall be given to:

Â Â Â Â Â  (a) The applicant or licensee with respect to orders entered pursuant to ORS 59.865;

Â Â Â Â Â  (b) The loan originator and the licensee employing the loan originator with respect to orders entered pursuant to ORS 59.973; or

Â Â Â Â Â  (c) All interested persons with respect to orders entered pursuant to any other provision of ORS 59.840 to 59.980.

Â Â Â Â Â  (2) If timely demand for a hearing is filed by a person entitled to notice of the order, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, a person is not entitled to judicial review of the order.

Â Â Â Â Â  (3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order.

Â Â Â Â Â  (4) The director may enter a final order revoking a license notwithstanding the fact that the license has expired, if the initial order of revocation was issued prior to expiration of the license or registration. [1993 c.508 Â§14; 2001 c.952 Â§13]

Â Â Â Â Â  59.910 Judicial review of orders. (1) A person aggrieved by an order of the Director of the Department of Consumer and Business Services which has been the subject of a timely application for hearing before the director shall be entitled to judicial review of the order under ORS chapter 183.

Â Â Â Â Â  (2) A judgment of a reviewing court under ORS chapter 183 may not bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause that was not decided by the reviewing court. [1993 c.508 Â§15; 2003 c.576 Â§322]

Â Â Â Â Â  59.915 Oaths and subpoenas in proceedings before director. (1) For the purpose of an investigation or proceeding under ORS 59.840 to 59.980, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director deems relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1993 c.508 Â§16]

Â Â Â Â Â  59.920 Copies of documents; fees; effect of certification. (1) The Director of the Department of Consumer and Business Services shall furnish to any person, upon payment of a fee established by rule, copies of any document which is a matter of public record. Certified copies shall be furnished upon request. In a proceeding or prosecution under ORS 59.840 to 59.980, a copy so certified shall be prima facie evidence of the contents of the entry or document certified.

Â Â Â Â Â  (2) A certificate of the director as to compliance or noncompliance with licensing provisions of ORS 59.840 to 59.980 shall be taken and received in a civil or criminal proceeding in this state as prima facie evidence of the facts stated in the certificate. [1993 c.508 Â§17]

Â Â Â Â Â  59.925 Liability of mortgage banker or mortgage broker; recovery of damages; limitations on proceeding; action against bond or letter of credit; attorney fees. (1) As used in this section, Âmortgage banker transactionÂ and Âmortgage broker transactionÂ mean a transaction in which a person, in order to engage in the transaction, is required to be licensed as a mortgage banker or a mortgage broker under ORS 59.840 to 59.980.

Â Â Â Â Â  (2) A mortgage banker or mortgage broker is liable as provided in subsection (3) of this section to any person who suffers any ascertainable loss of money or property, real or personal, in a mortgage banker transaction or a mortgage broker transaction if the mortgage banker or mortgage broker:

Â Â Â Â Â  (a) Transacts business as a mortgage banker or mortgage broker in violation of any provision of ORS 59.840 to 59.980; or

Â Â Â Â Â  (b) Transacts business as a mortgage banker or mortgage broker by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading, and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

Â Â Â Â Â  (3) The person suffering ascertainable loss may recover damages in an amount equal to the ascertainable loss.

Â Â Â Â Â  (4) A person whose sole function in connection with a transaction is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the transaction and the plaintiff sustains the burden of proof that the person knew of the existence of the facts on which liability is based or that the personÂs failure to know of the existence of such facts was the result of the personÂs recklessness or gross negligence.

Â Â Â Â Â  (5) Except as otherwise provided in this subsection, an action or suit may not be commenced under this section more than three years after the transaction. An action under this section for a violation under subsection (2)(b) of this section or ORS 59.930 may be commenced within three years after the transaction or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later, but in no event more than five years after the date of the transaction. Failure to commence an action on a timely basis is an affirmative defense.

Â Â Â Â Â  (6) A person has a right of action under the bond or irrevocable letter of credit provided in ORS 59.850 if the person:

Â Â Â Â Â  (a) Signs a mortgage banking loan or mortgage loan application; and

Â Â Â Â Â  (b) Has a right of action against a mortgage banker or mortgage broker under this section.

Â Â Â Â Â  (7) Subsection (4) of this section does not limit the liability of any person:

Â Â Â Â Â  (a) For conduct other than in the circumstances described in subsection (4) of this section; or

Â Â Â Â Â  (b) Under any other law.

Â Â Â Â Â  (8) Except as provided in subsection (9) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (9) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (8) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1993 c.508 Â§18; 1995 c.696 Â§13; 1999 c.1001 Â§1; 2005 c.97 Â§1]

Â Â Â Â Â  59.930 Fraud and deceit with respect to mortgage banker or broker business. It is unlawful for any person, directly or indirectly, in connection with the conduct of a mortgage banker or mortgage broker business:

Â Â Â Â Â  (1) To employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Knowingly to make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

Â Â Â Â Â  (4) To make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document which is known to be false in any material respect or matter. [1993 c.508 Â§19]

Â Â Â Â Â  59.935 ClientsÂ Trust Account; examination; deposit of funds; interest; rules. (1) Each mortgage banker or mortgage broker shall maintain in this state one or more separate bank accounts that shall be designated a ClientsÂ Trust Account in which all trust funds received or handled by the mortgage banker or mortgage broker shall be deposited unless, pursuant to written agreement of all parties having an interest in the trust funds, the trust funds are immediately placed in a neutral escrow depository in this state.

Â Â Â Â Â  (2) Each mortgage banker or mortgage broker shall file with the Director of the Department of Consumer and Business Services, on forms approved by the director, a statement identifying the name of the bank or banks, account number or account numbers, and name of account or accounts for each ClientsÂ Trust Account maintained.

Â Â Â Â Â  (3) Each mortgage banker or mortgage broker shall authorize the director or an authorized representative of the director, on a form approved by the director, to examine any ClientsÂ Trust Account, by a duly authorized representative of the director. The examination shall be made at such times as the director may direct.

Â Â Â Â Â  (4) If a branch office maintains a separate ClientsÂ Trust Account, a separate bookkeeping system shall be maintained in the branch office, provided a copy of all documents evidencing payments into and from the ClientsÂ Trust Account is maintained in the main office of the mortgage banker or mortgage broker.

Â Â Â Â Â  (5) Trust funds received by a mortgage banker or mortgage broker may be placed by the mortgage banker or mortgage broker in a federally insured interest-bearing bank account, designated a ClientsÂ Trust Account, but only with the prior written approval of all parties having an interest in the trust funds. The earnings of such interest-bearing account shall not inure to the benefit of the mortgage banker or mortgage broker unless expressly approved in writing before deposit of the trust funds by all parties having an interest in the trust funds.

Â Â Â Â Â  (6) A mortgage banker or mortgage broker is not entitled to any part of any interest earnings on trust funds deposited under subsection (5) of this section or to any part of the earnest money or other money paid to the mortgage banker or mortgage broker in connection with any real estate transaction as part or all of the mortgage bankerÂs or mortgage brokerÂs commission or fee until the transaction has been completed or terminated. The question of the disposition of forfeited earnest money shall be negotiated between a mortgage banker or mortgage broker and a client at the time of executing any earnest money agreement. The result of such negotiation shall be filled in on the agreement form at the time of signing by the client and either separately initialed by the client or placed immediately above the signature of the client.

Â Â Â Â Â  (7) ClientsÂ Trust Account funds are not subject to execution or attachment on any claim against the mortgage banker or mortgage broker.

Â Â Â Â Â  (8) No person shall knowingly keep or cause to be kept any funds or money in any bank under the heading of ClientsÂ Trust Account or any other name designating such funds or money as belonging to the clients of any mortgage banker or mortgage broker, except actual trust funds deposited with the banker or broker.

Â Â Â Â Â  (9) The director may provide by rule for other records to be maintained and for the manner in which trust funds are deposited, held and disbursed. [1993 c.508 Â§20; 1995 c.191 Â§1]

Â Â Â Â Â  59.940 Notice to bank regarding ClientsÂ Trust Account. (1) Each mortgage banker or mortgage broker, at the time a ClientsÂ Trust Account is opened under ORS 59.935, shall provide the bank in which the account is opened with a notice in substantially the following form:

______________________________________________________________________________

NOTICE OF CLIENTSÂ TRUST ACCOUNT

To: (name of bank) ________

Â Â Â Â Â  I, ____________, am the (owner, president, managing general partner or other position description) ____________of (name of mortgage banker or mortgage broker) ____________and am authorized to act on behalf of (name of mortgage banker or mortgage broker)____________.

Â Â Â Â Â  Under the provisions of ORS 59.935, I am required to maintain in Oregon a ClientsÂ Trust Account for the purpose of holding funds belonging to others.

Â Â Â Â Â  With regard to the account(s) numbered _________ which is/are designated as a ClientsÂ Trust Account, the account(s) is/are maintained with you as a depository for money belonging to persons other than myself and in my fiduciary capacity as a mortgage banker or mortgage broker established by client agreements in separate documents.

Dated: (insert date)

__________________

Â (signature of person authorized to act

on behalf of mortgage banker

or mortgage broker)

ACKNOWLEDGMENT OF RECEIPT

I, _______________, a duly authorized representative of (bank)______, do hereby acknowledge receipt of the above NOTICE OF CLIENTSÂ TRUST ACCOUNT on (date)______.

__________________

(signature)

________________

Â (title)

______________________________________________________________________________

Â Â Â Â Â  (2) The acknowledged copy of the notice described in subsection (1) of this section shall be retained by the mortgage banker or mortgage broker as provided in ORS 59.935 for the retention of trust account records, subject to inspection by the Director of the Department of Consumer and Business Services or the directorÂs authorized representative. [1993 c.508 Â§20a; 1995 c.191 Â§2]

Â Â Â Â Â  59.945 Prohibited advertisements. A mortgage banker or mortgage broker shall not use or cause to be published any advertisement that:

Â Â Â Â Â  (1) Contains any false, misleading or deceptive statement or representation; or

Â Â Â Â Â  (2) Identifies the mortgage banker or mortgage broker by any name other than the name listed on the license issued by the Director of the Department of Consumer and Business Services or an assumed business name registered under ORS chapter 648. [1993 c.508 Â§21]

Â Â Â Â Â  59.950 Designation of principal place of business; other offices; change of personnel; registered agent. (1) Every licensed mortgage banker and mortgage broker shall designate and maintain a principal place of business for the transaction of business.

Â Â Â Â Â  (2) If a licensed mortgage banker or mortgage broker intends to transact business at any place other than the principal place of business, the licensee shall notify the Director of the Department of Consumer and Business Services, in writing, not later than 30 days prior to opening another office. The notice shall contain the address of any other office. A copy of the license issued to the mortgage banker or mortgage broker shall be displayed in each place of business of the licensee.

Â Â Â Â Â  (3) If there is any change among the members, officers, partners or directors of any licensee, the licensee shall notify the director within 30 days of the name, address and occupation of each new member, officer, partner or director and provide any other information the director may require.

Â Â Â Â Â  (4) A mortgage banker or mortgage broker whose principal place of business is not in this state shall continuously maintain a registered agent in this state. The name and address of the agent shall be included in the application for a license. A mortgage banker or mortgage broker shall notify the director immediately of any change in the name or address of the registered agent.

Â Â Â Â Â  (5) The registered agent of a mortgage banker or mortgage broker shall be an agent upon whom any process, notice or demand required or permitted by law to be served upon the mortgage banker or mortgage broker may be served. The director shall be an agent of a mortgage banker or mortgage broker if the mortgage banker or mortgage broker fails to appoint or maintain a registered agent in this state or the registered agent cannot with reasonable diligence be found. [1993 c.508 Â§22]

Â Â Â Â Â  59.955 Disclosure required before closing mortgage loan or mortgage banking loan. Prior to the closing of any mortgage loan or any mortgage banking loan, the mortgage banker or mortgage broker shall supply the borrower with a disclosure as required by the real estate lending provisions of 15 U.S.C. 1601 et seq. and Regulation Z, 12 C.F.R. Part 226. [1993 c.508 Â§23]

Â Â Â Â Â  59.960 Consultation with licensees before rules adopted. Before adopting any rules under ORS 59.840 to 59.980, the Director of the Department of Consumer and Business Services shall consult with an equal number of persons required to be licensed as mortgage bankers or mortgage brokers. The director shall consider the suggestions of those persons in adopting rules under ORS 59.840 to 59.980. [1993 c.508 Â§24]

Â Â Â Â Â  59.962 Servicing or collecting mortgage banking loan or mortgage loan by mortgage banker or mortgage broker. (1) With the permission of the lender, note owner, note holder or other holder of an interest in a note, a mortgage banker or mortgage broker may service or collect any mortgage banking loan or mortgage loan in its own name or the name of the lender, note owner, note holder or other holder of an interest in the note.

Â Â Â Â Â  (2) Except as provided in ORS 59.840 to 59.980, nothing in subsection (1) of this section is intended to grant the Director of the Department of Consumer and Business Services the authority to regulate the servicing or collection of any mortgage banking loan or mortgage loan by a mortgage banker or mortgage broker.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂMortgage bankerÂ has the meaning given that term in ORS 59.840 (5)(a) but also includes those persons exempted from the definition of mortgage banker in ORS 59.840 (5)(b).

Â Â Â Â Â  (b) ÂMortgage banking loanÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (c) ÂMortgage brokerÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (d) ÂMortgage loanÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (e) ÂService or collect any mortgage banking loan or mortgage loanÂ includes but is not limited to:

Â Â Â Â Â  (A) Holding documents or written instruments and receiving and disbursing payments according to the instructions of the parties to the documents or written instruments;

Â Â Â Â Â  (B) Collecting or remitting, or having the right or obligation to collect or remit, for any lender, note owner, note holder or other holder of an interest in a note or for a mortgage bankerÂs or mortgage brokerÂs own account, payments, interest, principal and trust items, including but not limited to hazard insurance and taxes, on a mortgage banking loan or mortgage loan in accordance with the terms of the loan, and includes loan payment follow-up, delinquency loan follow-up, loan analysis and any notifications to the borrower that are necessary to enable the borrower to keep the loan current and in good standing; and

Â Â Â Â Â  (C) Bringing and maintaining any suit or action to collect any amounts owed on a mortgage banking loan or mortgage loan, including but not limited to the exercise of any contractual, statutory or common law remedies such as injunction, specific performance, judicial or nonjudicial foreclosure or receivership. [1999 c.36 Â§4; 2001 c.952 Â§14]

Â Â Â Â Â  Note: 59.962 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 59 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  59.965 [1995 c.129 Â§5; renumbered 59.980 in 2001]

Â Â Â Â Â  59.967 Legislative findings regarding loan originators. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The public interest is served by identifying a loan originator with a specific mortgage banker or mortgage broker; and

Â Â Â Â Â  (b) The public must be protected from the conflicts of interest created when a loan originator is employed by more than one mortgage lender.

Â Â Â Â Â  (2) A loan originator may not originate loans for more than one mortgage banker, mortgage broker or other mortgage lender or independent mortgage agency at the same time. [2001 c.952 Â§3]

Â Â Â Â Â  59.969 List of loan originators; qualifications; voluntary reporting; records; waiver; rules. (1) A mortgage banker or mortgage broker must provide to the Director of the Department of Consumer and Business Services, and keep current, a list of loan originators employed by the banker or broker. The banker or broker shall notify the director within 30 days of the employment or termination of employment of a loan originator.

Â Â Â Â Â  (2) An applicant for issuance of a mortgage banker or mortgage broker license under ORS 59.850 shall include with the application evidence acceptable to the director that each individual the applicant has hired or intends to hire as a loan originator has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (3) A mortgage banker or mortgage broker that applies for renewal of a license pursuant to ORS 59.855 shall include with the application evidence acceptable to the director that each individual employed by the banker or broker as a loan originator has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (4) An applicant for issuance of a mortgage banker or mortgage broker license under ORS 59.850 shall include with the application evidence acceptable to the director that each individual the applicant has hired or intends to hire who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is a full-time loan originator as defined in ORS 59.970 has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a full-time loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (5) A mortgage banker or mortgage broker that applies for renewal of a license pursuant to ORS 59.855 shall include with the application evidence acceptable to the director that each individual employed by the mortgage banker or mortgage broker as a loan originator who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is a full-time loan originator as defined in ORS 59.970 has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a full-time loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (6) An applicant under subsection (2), (3), (4) or (5) of this section shall, at the time of application, certify that the applicant has conducted criminal records checks required under ORS 59.970 and 59.972 and:

Â Â Â Â Â  (a) Certify that, to the best of the applicantÂs belief, no individual the applicant employs or intends to employ as a loan originator has engaged in conduct that would constitute a violation of ORS 59.967 (2) or 59.971; or

Â Â Â Â Â  (b) Note any exceptions to the certification made in paragraph (a) of this subsection. An applicant is not subject to an action at law for making a notation under this paragraph in good faith.

Â Â Â Â Â  (7) Except as provided in subsections (4) and (5) of this section, a mortgage banker or mortgage broker may voluntarily report to the director regarding employees who would qualify as loan originators if not exempted under ORS 59.840 (4). Voluntary reporting by a banker or broker under this subsection does not make the reported employees subject to training, examination or continuing education requirements or other laws governing loan originators.

Â Â Â Â Â  (8) The director shall keep records that include notifications filed under subsection (1) of this section and exceptions to certifications under subsection (6) of this section. The director shall retain the records for a period of not less than three years. The director shall keep for 10 years a record of any complaint against a loan originator that has been determined to be justified pursuant to ORS 59.973.

Â Â Â Â Â  (9) Notwithstanding subsections (1) to (5) of this section and ORS 59.865 (17), 59.970, 59.971 (1)(d) and 59.975, the director, by rule, may waive any training, examination or continuing education requirement for a loan originator for a period not to exceed six months after the individual begins or resumes employment as a loan originator. [2001 c.952 Â§4; 2003 c.526 Â§4; 2005 c.22 Â§40]

Â Â Â Â Â  59.970 Qualifications for insurance licensees acting as loan originators. (1) As used in this section, Âloan originatorÂ means an individual who:

Â Â Â Â Â  (a) Is an insurance producer or insurance consultant licensed under ORS 744.002;

Â Â Â Â Â  (b) Has not transacted insurance as defined in ORS 731.146 for a period of 60 consecutive days; and

Â Â Â Â Â  (c) Would qualify as a full-time loan originator if not exempted under ORS 59.840 (4).

Â Â Â Â Â  (2) An individual who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is employed full-time as a loan originator shall:

Â Â Â Â Â  (a) Complete an entry-level training course approved or provided by an organization certified as described in ORS 59.977;

Â Â Â Â Â  (b) Pass an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state;

Â Â Â Â Â  (c) If the individual has been employed as a loan originator for two or more years in this state, complete the continuing education requirements under ORS 59.975; and

Â Â Â Â Â  (d) Undergo a criminal records check as required in ORS 59.972. [2003 c.526 Â§2; 2005 c.22 Â§41]

Â Â Â Â Â  Note: Section 7, chapter 526, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 7. (1) The training and examination requirements described in ORS 59.969 and 59.970 do not apply to an individual who, on January 1, 2004:

Â Â Â Â Â  (a) Is an insurance producer or insurance consultant licensed under ORS 744.002;

Â Â Â Â Â  (b) Would qualify as a loan originator if not exempted under ORS 59.840 (4); and

Â Â Â Â Â  (c) Has worked full-time performing the functions of a loan originator since January 1, 2002.

Â Â Â Â Â  (2) The continuing education requirements described in ORS 59.969 and 59.970 apply to an individual who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is a loan originator as defined in ORS 59.970. The two-year period allowed for the individual to complete the continuing education requirements begins on the filing date of the first application under ORS 59.969 that lists the individual. [2003 c.526 Â§7; 2005 c.22 Â§42]

Â Â Â Â Â  59.971 Prohibited conduct for loan originators; effect of criminal conviction; rules. (1) A person employed by a mortgage banker or mortgage broker as a loan originator may not:

Â Â Â Â Â  (a) Engage in dishonest, fraudulent or illegal practices or conduct in any business or profession or engage in unfair or unethical practices or conduct in connection with the mortgage business.

Â Â Â Â Â  (b) Willfully or repeatedly violate or fail to comply with a provision of ORS 59.840 to 59.980 or a rule or order of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) Fail to account to persons interested for all money or property received in connection with a mortgage loan.

Â Â Â Â Â  (d) Fail to meet the training, education or continuing education requirements for loan originators.

Â Â Â Â Â  (2) A person may not be employed by a mortgage banker or mortgage broker as a loan originator as defined in ORS 59.840 or 59.970 if the person has been convicted of any crime or category of crime specified by the director by rule. [2001 c.952 Â§6; 2003 c.526 Â§6]

Â Â Â Â Â  59.972 Loan originator criminal records checks; rules. (1) A mortgage banker or mortgage broker shall conduct a criminal records check of each individual who the mortgage banker or mortgage broker employs or intends to employ as a loan originator.

Â Â Â Â Â  (2) A mortgage banker or mortgage broker shall report to the Director of the Department of Consumer and Business Services the results of each criminal records check conducted under subsection (1) of this section.

Â Â Â Â Â  (3) The director shall adopt rules:

Â Â Â Â Â  (a) Necessary for the implementation and administration of criminal records checks required under this section and ORS 59.970; and

Â Â Â Â Â  (b) Specifying categories of criminal convictions that will prevent a person from acting as a loan originator under ORS 59.971. [2003 c.526 Â§3]

Â Â Â Â Â  59.973 Complaints against loan originators; investigation; hearing; rules; action by director. (1) If the Director of the Department of Consumer and Business Services receives a complaint against a loan originator for a violation of ORS 59.967 (2) or 59.971, the director may notify the loan originator and the mortgage banker or mortgage broker employing the loan originator.

Â Â Â Â Â  (2) The director may investigate a complaint against a loan originator. Upon the conclusion of the investigation, the director shall promptly notify the loan originator and the mortgage banker or mortgage broker employing the loan originator of the directorÂs proposed determination regarding the complaint.

Â Â Â Â Â  (3) Any hearing on a complaint must be conducted as provided by rules of the director and pursuant to ORS chapter 183.

Â Â Â Â Â  (4) If the director determines, after opportunity for hearing, that a complaint is justified, the director shall note the complaint in the records kept pursuant to ORS 59.969 (8). For a violation of ORS 59.967 (2) or 59.971, the director may impose requirements for supervision and remedial education of the loan originator, assess civil penalties against the loan originator as provided in ORS 59.996 or refer the matter for criminal prosecution pursuant to ORS 59.992. [2001 c.952 Â§7; 2003 c.526 Â§5]

Â Â Â Â Â  59.975 Continuing education requirements for loan originators; rules. The Director of the Department of Consumer and Business Services shall, by rule, establish continuing education requirements for persons employed by mortgage bankers or mortgage brokers as loan originators. The requirements established by the director may not be less than 10 hours every two years and not more than 20 hours every two years. The continuing education must be obtained through continuing education programs approved or provided by an organization whose continuing education curriculum and testing is certified by the director as described in ORS 59.977. [2001 c.952 Â§8]

Â Â Â Â Â  59.977 Certification of organizations to provide training for loan originators; rules. (1) The Director of the Department of Consumer and Business Services may certify an organization as qualified to approve or provide entry-level training or continuing education curricula and testing for loan originators. The director, by rule, shall establish criteria for certifying an organization under this subsection.

Â Â Â Â Â  (2) An organization certified by the director to approve or provide loan originator examinations must be experienced in professional test administration.

Â Â Â Â Â  (3) All loan originator examinations shall be conducted at a secure location to protect the integrity of the testing process.

Â Â Â Â Â  (4) The director, by rule, may provide for the acceptance or conditional acceptance of continuing education hours completed pursuant to the laws of another state that the director determines provide protection to the public that exceeds or is substantially similar to the protection provided by ORS 59.840 to 59.980. [2001 c.952 Â§9; 2005 c.97 Â§3]

Â Â Â Â Â  59.980 Short title. ORS 59.840 to 59.980 may be cited as the ÂOregon Mortgage Lender Law.Â [Formerly 59.965]

PENALTIES

Â Â Â Â Â  59.990 [Amended by 1955 c.180 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.991 Criminal penalties for ORS 59.005 to 59.451 and 59.660 to 59.830; exceptions. (1) Except as provided in subsection (3) of this section, violation of any provision of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any rule adopted by the Director of the Department of Consumer and Business Services under ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995, except ORS 59.315 (2), 59.660 to 59.700 or 59.810, is a Class B felony.

Â Â Â Â Â  (2) Violation of ORS 59.315 (2), 59.660 to 59.700 or 59.810 is a Class A misdemeanor.

Â Â Â Â Â  (3) This section does not apply to a failure to file a notice and pay a fee under ORS 59.049 (1), (2) or (3), nor to a failure to file a notice and pay a fee pursuant to ORS 59.165 (7), nor to a failure to pay a fee pursuant to ORS 59.175 (8), nor to a violation of any rule adopted by the director under ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8). [1967 c.537 Â§35; 1981 c.292 Â§5; 1987 c.603 Â§24; 1997 c.772 Â§28; 1999 c.53 Â§5]

Â Â Â Â Â  59.992 Criminal penalties for ORS 59.840 to 59.980. (1) Violation of any provision of ORS 59.840 to 59.980 or any rule adopted by the Director of the Department of Consumer and Business Services under ORS 59.840 to 59.980, except ORS 59.915 (2) and 59.975, is a Class C felony.

Â Â Â Â Â  (2) Violation of ORS 59.915 (2) is a Class A misdemeanor. [1993 c.508 Â§25; 1995 c.622 Â§14; 2005 c.97 Â§2]

Â Â Â Â Â  59.995 Civil penalties for ORS 59.005 to 59.451 and 59.660 to 59.830; exceptions. (1) In addition to all other penalties and enforcement provisions provided by law, any person who violates or who procures, aids or abets in the violation of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any rule or order of the Director of the Department of Consumer and Business Services shall be subject to a penalty of not more than $20,000 for every violation, which shall be paid to the General Fund of the State Treasury.

Â Â Â Â Â  (2) Every violation is a separate offense and, in the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) This section does not apply to a failure to file a notice and pay a fee pursuant to ORS 59.049 (1), (2) or (3), nor to a failure to file a notice and pay a fee pursuant to ORS 59.165 (7), nor to a failure to pay a fee pursuant to ORS 59.175 (8), nor to a violation of any rule adopted by the director under ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8). [1973 c.366 Â§10; 1975 c.491 Â§5; 1983 c.696 Â§7; 1985 c.349 Â§28; 1989 c.197 Â§18; 1991 c.734 Â§3; 1997 c.772 Â§29; 1999 c.53 Â§6; 1999 c.315 Â§4]

Â Â Â Â Â  59.996 Civil penalties for ORS 59.840 to 59.980. (1) In addition to all other penalties and enforcement provisions provided by law, any person who violates or who procures, aids or abets in the violation of any provision of ORS 59.840 to 59.980 or any rule or order of the Director of the Department of Consumer and Business Services shall be subject to a penalty of not more than $5,000 for every violation, which shall be paid to the General Fund of the State Treasury.

Â Â Â Â Â  (2) Every violation is a separate offense and, in the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $20,000 for each offense.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1993 c.508 Â§26]

_______________



Chapter 60

Chapter 60 Â Private Corporations

2005 EDITION

PRIVATE CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Definitions)

60.001Â Â Â Â Â Â  Definitions

(Filing Documents)

60.004Â Â Â Â Â Â  Filing requirements

60.007Â Â Â Â Â Â  Filing, service, copying and certification fees

60.011Â Â Â Â Â Â  Effective time and date of document

60.014Â Â Â Â Â Â  Correcting filed document

60.016Â Â Â Â Â Â  Forms

60.017Â Â Â Â Â Â  Filing duty of Secretary of State

60.021Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

60.024Â Â Â Â Â Â  Evidentiary effect of copy of filed document

60.027Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

60.031Â Â Â Â Â Â  Powers

(Notice)

60.034Â Â Â Â Â Â  Notice

INCORPORATION

60.044Â Â Â Â Â Â  Incorporators

60.047Â Â Â Â Â Â  Articles of incorporation

60.051Â Â Â Â Â Â  Incorporation

60.054Â Â Â Â Â Â  Liability for preincorporation transactions

60.057Â Â Â Â Â Â  Organization of corporation

60.061Â Â Â Â Â Â  Bylaws

60.064Â Â Â Â Â Â  Emergency bylaws

PURPOSES AND POWERS

60.074Â Â Â Â Â Â  Purposes

60.077Â Â Â Â Â Â  General powers

60.081Â Â Â Â Â Â  Emergency powers

60.084Â Â Â Â Â Â  Validity of corporate acts

NAME

60.094Â Â Â Â Â Â  Corporate name

60.097Â Â Â Â Â Â  Reserved name

60.101Â Â Â Â Â Â  Registered name

OFFICE AND AGENT

60.111Â Â Â Â Â Â  Registered office and registered agent

60.114Â Â Â Â Â Â  Change of registered office or registered agent

60.117Â Â Â Â Â Â  Resignation of registered agent

60.121Â Â Â Â Â Â  Service on corporation

SHARES AND DISTRIBUTIONS

(Shares)

60.131Â Â Â Â Â Â  Authorized shares

60.134Â Â Â Â Â Â  Terms of class or series determined by board of directors

60.137Â Â Â Â Â Â  Issued and outstanding shares

60.141Â Â Â Â Â Â  Fractional shares

(Issuance of Shares)

60.144Â Â Â Â Â Â  Subscription for shares before incorporation

60.147Â Â Â Â Â Â  Issuance of shares

60.151Â Â Â Â Â Â  Liability of shareholders

60.154Â Â Â Â Â Â  Share dividends

60.157Â Â Â Â Â Â  Share rights, options and warrants

60.161Â Â Â Â Â Â  Form and content of certificates

60.164Â Â Â Â Â Â  Shares without certificates

60.167Â Â Â Â Â Â  Restriction on transfer of shares and other securities

60.171Â Â Â Â Â Â  Expense of issue

(Subsequent Acquisition of Shares by Shareholders and Corporation)

60.174Â Â Â Â Â Â  Preemptive rights of shareholders

60.177Â Â Â Â Â Â  CorporationÂs acquisition of its own shares

(Distributions)

60.181Â Â Â Â Â Â  Distributions to shareholders

SHAREHOLDERS

(Meetings)

60.201Â Â Â Â Â Â  Annual meeting

60.204Â Â Â Â Â Â  Special meeting

60.207Â Â Â Â Â Â  Court-ordered meeting

60.209Â Â Â Â Â Â  Meeting chairperson; closing of polls

60.211Â Â Â Â Â Â  Action without meeting

60.214Â Â Â Â Â Â  Notice of meeting

60.217Â Â Â Â Â Â  Waiver of notice

60.219Â Â Â Â Â Â  Adjournment of meeting

60.221Â Â Â Â Â Â  Record date

60.222Â Â Â Â Â Â  Participation at meeting

60.223Â Â Â Â Â Â  Meeting inspectors; duties

(Voting)

60.224Â Â Â Â Â Â  ShareholdersÂ list for meeting

60.227Â Â Â Â Â Â  Voting entitlement of shares

60.231Â Â Â Â Â Â  Proxies

60.234Â Â Â Â Â Â  Shares held by nominees

60.237Â Â Â Â Â Â  CorporationsÂ acceptance of votes

60.241Â Â Â Â Â Â  Quorum and voting requirements for voting groups

60.244Â Â Â Â Â Â  Action by single and multiple voting groups

60.247Â Â Â Â Â Â  Modification of quorum or voting requirements

60.251Â Â Â Â Â Â  Voting for directors

(Voting Trusts and Agreements)

60.254Â Â Â Â Â Â  Voting trusts

60.257Â Â Â Â Â Â  Voting agreements

(Derivative Proceedings)

60.261Â Â Â Â Â Â  Derivative proceedings

(Shareholder Agreements)

60.265Â Â Â Â Â Â  Validity of shareholder agreements inconsistent with chapter; purposes; notice of agreement; effect on liability

DIRECTORS AND OFFICERS

(Board of Directors)

60.301Â Â Â Â Â Â  Requirement for and duties of board of directors

60.304Â Â Â Â Â Â  Qualifications of directors

60.307Â Â Â Â Â Â  Number and election of directors

60.311Â Â Â Â Â Â  Election of directors by certain classes of shareholders

60.314Â Â Â Â Â Â  Terms of directors generally

60.317Â Â Â Â Â Â  Staggered terms for directors

60.321Â Â Â Â Â Â  Resignation of directors

60.324Â Â Â Â Â Â  Removal of directors by shareholders

60.327Â Â Â Â Â Â  Removal of directors by judicial proceeding

60.331Â Â Â Â Â Â  Vacancy on board

60.334Â Â Â Â Â Â  Compensation of directors

(Meetings and Action of Board)

60.337Â Â Â Â Â Â  Meetings

60.341Â Â Â Â Â Â  Action without meeting

60.344Â Â Â Â Â Â  Notice of meeting

60.347Â Â Â Â Â Â  Waiver of notice

60.351Â Â Â Â Â Â  Quorum and voting

60.354Â Â Â Â Â Â  Committees; powers; limitations

(Standards of Conduct)

60.357Â Â Â Â Â Â  General standards for directors

60.361Â Â Â Â Â Â  Conflict of interest

60.364Â Â Â Â Â Â  Loans to directors

60.367Â Â Â Â Â Â  Liability for unlawful distributions

(Officers)

60.371Â Â Â Â Â Â  Required officers

60.374Â Â Â Â Â Â  Duties of officers

60.377Â Â Â Â Â Â  Standard of conduct for officers

60.381Â Â Â Â Â Â  Resignation and removal of officers

60.384Â Â Â Â Â Â  Contract right of officers

(Indemnification)

60.387Â Â Â Â Â Â  Definitions for ORS 60.387 to 60.414

60.391Â Â Â Â Â Â  Authority to indemnify directors

60.394Â Â Â Â Â Â  Mandatory indemnification

60.397Â Â Â Â Â Â  Advance for expenses

60.401Â Â Â Â Â Â  Court-ordered indemnification

60.404Â Â Â Â Â Â  Determination and authorization of indemnification

60.407Â Â Â Â Â Â  Indemnification of officers, employees and agents

60.411Â Â Â Â Â Â  Insurance

60.414Â Â Â Â Â Â  Application of ORS 60.387 to 60.411

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

60.431Â Â Â Â Â Â  Authority

60.434Â Â Â Â Â Â  Amendment by board of directors

60.437Â Â Â Â Â Â  Amendment by board of directors and shareholders

60.441Â Â Â Â Â Â  Voting on amendments by voting groups

60.444Â Â Â Â Â Â  Amendment before issuance of shares

60.447Â Â Â Â Â Â  Articles of amendment

60.451Â Â Â Â Â Â  Restated articles of incorporation

60.454Â Â Â Â Â Â  Amendment pursuant to reorganization

60.457Â Â Â Â Â Â  Effect of amendment

(Amendment of Bylaws)

60.461Â Â Â Â Â Â  Amendment or repeal by board of directors or shareholders

60.464Â Â Â Â Â Â  Bylaw increasing quorum or voting requirement for shareholders

60.467Â Â Â Â Â Â  Bylaw increasing quorum or voting requirement for directors

CONVERSION, MERGER AND SHARE EXCHANGE

60.470Â Â Â Â Â Â  Definitions for ORS 60.470 to 60.501

60.472Â Â Â Â Â Â  Conversion

60.474Â Â Â Â Â Â  Action on plan of conversion

60.476Â Â Â Â Â Â  Articles of conversion

60.478Â Â Â Â Â Â  Effect of conversion; assumed business name

60.481Â Â Â Â Â Â  Merger

60.484Â Â Â Â Â Â  Share exchange

60.487Â Â Â Â Â Â  Action on plan of merger or share exchange

60.491Â Â Â Â Â Â  Merger with subsidiary

60.494Â Â Â Â Â Â  Articles of merger or share exchange

60.497Â Â Â Â Â Â  Effect of merger or share exchange

60.501Â Â Â Â Â Â  Merger or share exchange with foreign corporation

SALE OF ASSETS

60.531Â Â Â Â Â Â  Sale of assets in regular course of business; mortgage of assets

60.534Â Â Â Â Â Â  Sale of assets other than in regular course of business

DISSENTERSÂ RIGHTS

(Right to Dissent and Obtain Payment for Shares)

60.551Â Â Â Â Â Â  Definitions for ORS 60.551 to 60.594

60.554Â Â Â Â Â Â  Right to dissent

60.557Â Â Â Â Â Â  Dissent by nominees and beneficial owners

(Procedure for Exercise of Rights)

60.561Â Â Â Â Â Â  Notice of dissentersÂ rights

60.564Â Â Â Â Â Â  Notice of intent to demand payment

60.567Â Â Â Â Â Â  DissentersÂ notice

60.571Â Â Â Â Â Â  Duty to demand payment

60.574Â Â Â Â Â Â  Share restrictions

60.577Â Â Â Â Â Â  Payment

60.581Â Â Â Â Â Â  Failure to take action

60.584Â Â Â Â Â Â  After-acquired shares

60.587Â Â Â Â Â Â  Procedure if shareholder dissatisfied with payment or offer

(Judicial Appraisal of Shares)

60.591Â Â Â Â Â Â  Court action

60.594Â Â Â Â Â Â  Court costs and counsel fees

DISSOLUTION

(Voluntary Dissolution)

60.621Â Â Â Â Â Â  Dissolution by incorporators or initial directors

60.624Â Â Â Â Â Â  Voluntary dissolution by consent of shareholders

60.627Â Â Â Â Â Â  Dissolution by board of directors and shareholders

60.631Â Â Â Â Â Â  Articles of dissolution

60.634Â Â Â Â Â Â  Revocation of dissolution

60.637Â Â Â Â Â Â  Effect of dissolution

60.641Â Â Â Â Â Â  Known claims against dissolved corporation

60.644Â Â Â Â Â Â  Unknown claims against dissolved corporation

60.645Â Â Â Â Â Â  Enforcement of claims against dissolved corporation

(Administrative Dissolution)

60.647Â Â Â Â Â Â  Grounds for administrative dissolution

60.651Â Â Â Â Â Â  Procedure; effect of administrative dissolution

60.654Â Â Â Â Â Â  Reinstatement following administrative dissolution

60.657Â Â Â Â Â Â  Appeal from denial of reinstatement

(Judicial Dissolution)

60.661Â Â Â Â Â Â  Grounds for judicial dissolution

60.664Â Â Â Â Â Â  Procedure for judicial dissolution

60.667Â Â Â Â Â Â  Receivership or custodianship

60.671Â Â Â Â Â Â  Judgment of dissolution

(Disposition of Assets)

60.674Â Â Â Â Â Â  Asset distribution; deposit with Department of State Lands; claims

FOREIGN CORPORATIONS

(Authority to Transact Business)

60.701Â Â Â Â Â Â  Authority to transact business required

60.704Â Â Â Â Â Â  Consequences of transacting business without authority

60.707Â Â Â Â Â Â  Application for authority to transact business

60.711Â Â Â Â Â Â  Amendment to application for authority

60.714Â Â Â Â Â Â  Effect of authority

60.717Â Â Â Â Â Â  Corporate name of foreign corporation

60.721Â Â Â Â Â Â  Registered office and registered agent of foreign corporation

60.724Â Â Â Â Â Â  Change of registered office or registered agent of foreign corporation

60.727Â Â Â Â Â Â  Resignation of registered agent of foreign corporation

60.731Â Â Â Â Â Â  Service on foreign corporation

(Withdrawal)

60.734Â Â Â Â Â Â  Withdrawal of foreign corporation

(Revocation of Authority)

60.737Â Â Â Â Â Â  Grounds for revocation

60.741Â Â Â Â Â Â  Procedure for and effect of revocation

60.744Â Â Â Â Â Â  Appeal from revocation

60.747Â Â Â Â Â Â  Reinstatement of authority

RECORDS AND REPORTS

(Records)

60.771Â Â Â Â Â Â  Corporate records

60.774Â Â Â Â Â Â  Inspection of records by shareholders

60.777Â Â Â Â Â Â  Scope of inspection right

60.781Â Â Â Â Â Â  Court-ordered inspection

(Reports)

60.784Â Â Â Â Â Â  Reports to shareholders of indemnification

60.787Â Â Â Â Â Â  Annual report

REGULATION OF CORPORATE ACQUISITIONS

60.801Â Â Â Â Â Â  Definitions for ORS 60.801 to 60.816

60.804Â Â Â Â Â Â  Applicability of ORS 60.801 to 60.816

60.807Â Â Â Â Â Â  Voting rights of control shares

60.810Â Â Â Â Â Â  Acquiring person statement; shareholder meeting

60.813Â Â Â Â Â Â  DissentersÂ rights

60.816Â Â Â Â Â Â  Short title

BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS

60.825Â Â Â Â Â Â  Definitions for ORS 60.825 to 60.845

60.830Â Â Â Â Â Â  Ownership of shares

60.835Â Â Â Â Â Â  Prohibited business combinations

60.840Â Â Â Â Â Â  Exceptions to ORS 60.835

60.845Â Â Â Â Â Â  Greater vote of shareholders prohibited

MISCELLANEOUS

60.951Â Â Â Â Â Â  Short title

60.952Â Â Â Â Â Â  Court proceeding by shareholder in close corporation; conditions; court-ordered remedies; share purchase; expenses

60.954Â Â Â Â Â Â  Reservation of power to amend or repeal

60.957Â Â Â Â Â Â  Application to existing domestic corporation

60.961Â Â Â Â Â Â  Application to qualified foreign corporations

60.964Â Â Â Â Â Â  Saving provisions

60.967Â Â Â Â Â Â  Corporations incorporated under special acts

60.971Â Â Â Â Â Â  Severability

PENALTY

60.992Â Â Â Â Â Â  Penalty for signing false document

GENERAL PROVISIONS

(Definitions)

Â Â Â Â Â  60.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after:

Â Â Â Â Â  (a) The date of filing by the Secretary of State of the articles of incorporation in the case of a domestic corporation.

Â Â Â Â Â  (b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign corporation.

Â Â Â Â Â  (2) ÂArticles of incorporationÂ include amended and restated articles of incorporation, articles of conversion and articles of merger.

Â Â Â Â Â  (3) ÂAuthorized sharesÂ means the shares of all classes a domestic or foreign corporation is authorized to issue.

Â Â Â Â Â  (4) ÂConspicuousÂ means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics, boldface or contrasting color, typing in capitals or underlined is conspicuous.

Â Â Â Â Â  (5) ÂCorporationÂ or Âdomestic corporationÂ means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this chapter.

Â Â Â Â Â  (6) ÂDeliveryÂ means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

Â Â Â Â Â  (7) ÂDistributionÂ means a direct or indirect transfer of money or other property, except of a corporationÂs own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend, a purchase, redemption or other acquisition of shares, a distribution of indebtedness, or otherwise.

Â Â Â Â Â  (8) ÂDomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (9) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (10) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (11) ÂElectronic signatureÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (12) ÂElectronic transmissionÂ means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval and reproduction of information by the recipient.

Â Â Â Â Â  (13) ÂEmployeeÂ includes an officer but not a director. A director may accept duties that make the director also an employee.

Â Â Â Â Â  (14) ÂEntityÂ includes a corporation, foreign corporation, nonprofit corporation, profit and nonprofit unincorporated association, business trust, estate, partnership, trust, two or more persons having a joint or common economic interest, any state, the United States and any foreign government.

Â Â Â Â Â  (15) ÂForeign corporationÂ means a corporation for profit incorporated under a law other than the law of this state.

Â Â Â Â Â  (16) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (17) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (18) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (19) ÂGovernmental subdivisionÂ includes an authority, county, district and municipality.

Â Â Â Â Â  (20) ÂIncludesÂ denotes a partial definition.

Â Â Â Â Â  (21) ÂIndividualÂ means a natural person. ÂIndividualÂ includes the estate of an incompetent individual or a deceased individual.

Â Â Â Â Â  (22) ÂMeansÂ denotes an exhaustive definition.

Â Â Â Â Â  (23) ÂOffice,Â when used to refer to the administrative unit directed by the Secretary of State, means the office of the Secretary of State.

Â Â Â Â Â  (24) ÂPersonÂ includes individual and entity.

Â Â Â Â Â  (25) ÂPrincipal officeÂ means the office, in or out of this state, where the principal executive offices of a domestic or foreign corporation are located and designated in the annual report or application for authority to transact business in this state.

Â Â Â Â Â  (26) ÂProceedingÂ includes civil, criminal, administrative and investigatory action.

Â Â Â Â Â  (27) ÂRecord dateÂ means the date established under this chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

Â Â Â Â Â  (28) ÂSharesÂ means the units into which the proprietary interest in a corporation are divided.

Â Â Â Â Â  (29) ÂShareholderÂ means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

Â Â Â Â Â  (30) ÂSignatureÂ includes any manual, facsimile, conformed or electronic signature.

Â Â Â Â Â  (31) ÂState,Â when referring to a part of the United States, includes a state, commonwealth, territory and insular possession of the United States and its agencies and governmental subdivisions.

Â Â Â Â Â  (32) ÂSubscriberÂ means a person who subscribes for shares in a corporation, whether before or after incorporation.

Â Â Â Â Â  (33) ÂUnited StatesÂ includes a district, authority, bureau, commission, department and any other agency of the United States.

Â Â Â Â Â  (34) ÂVoting groupÂ means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group. [1987 c.414 Â§64; 1989 c.1040 Â§2; 1999 c.362 Â§3; 1999 c.371 Â§2; 2001 c.104 Â§16; 2001 c.315 Â§32; 2003 c.80 Â§1; 2005 c.107 Â§1]

(Filing Documents)

Â Â Â Â Â  60.004 Filing requirements. (1) A document must satisfy the requirements of this section except as any other section modifies these requirements, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the office.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chair of the board of directors of a domestic or foreign corporation, its president or another of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary, receiver or trustee.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; or

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 60.016, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of the Secretary of State and must be accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the office is accomplished only when the document is actually received by the office. [1987 c.52 Â§4; 1989 c.1040 Â§3; 1999 c.486 Â§5]

Â Â Â Â Â  60.007 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1987 c.52 Â§6; 1989 c.383 Â§3; 1989 c.1040 Â§36; 1991 c.132 Â§3; 1999 c.362 Â§Â§4,4a]

Â Â Â Â Â  60.010 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.011 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 60.014 (3), a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.52 Â§7; 1989 c.1040 Â§4]

Â Â Â Â Â  60.014 Correcting filed document. (1) A domestic or foreign corporation may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign corporation shall correct a document by delivering articles of correction to the office. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.52 Â§8]

Â Â Â Â Â  60.016 Forms. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.52 Â§5; 1995 c.215 Â§6]

Â Â Â Â Â  60.017 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 60.004, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 60.114, 60.117, 60.671, 60.674, 60.724, 60.727 and 60.787, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.52 Â§9; 1989 c.1040 Â§5; 1999 c.486 Â§6]

Â Â Â Â Â  60.020 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.021 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the office for filing, the domestic or foreign corporation, in addition to any other legal remedy which may be available, shall have the right to appeal from such order pursuant to the provisions of ORS chapter 183. [1987 c.52 Â§10]

Â Â Â Â Â  60.024 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document or a facsimile thereof, is on file with the office.

Â Â Â Â Â  (2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter. [1987 c.52 Â§11]

Â Â Â Â Â  60.027 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The domestic corporationÂs corporate name or the foreign corporationÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The domestic corporation is duly incorporated under the law of this state or the foreign corporation is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign corporation;

Â Â Â Â Â  (d) An annual report required by ORS 60.787 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

Â Â Â Â Â  (4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state. [1987 c.52 Â§12]

Â Â Â Â Â  60.030 [Repealed by 1953 c.549 Â§138]

(Secretary of State)

Â Â Â Â Â  60.031 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1987 c.52 Â§13]

(Notice)

Â Â Â Â Â  60.034 Notice. (1) Except as provided in subsection (3) of this section, notice under this chapter shall be in writing unless oral notice is specifically permitted under the circumstances by the articles of incorporation or bylaws. Notice by electronic transmission, other than voice mail, is written notice.

Â Â Â Â Â  (2)(a) Notice may be communicated in person, by mail or other method of delivery, by telephone or by voice mail or other electronic transmission.

Â Â Â Â Â  (b) If a form of notice described in paragraph (a) of this subsection is impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television or other form of public broadcast communication.

Â Â Â Â Â  (3) All notices required by this chapter by a corporation to its shareholders shall be in writing. Written notice by a domestic or foreign corporation to a shareholder or director, if in a comprehensible form, is effective:

Â Â Â Â Â  (a) Upon deposit in the United States mail if it is mailed postpaid and is correctly addressed to the shareholderÂs address shown in the corporationÂs current record of shareholders or the directorÂs address shown in the corporationÂs records;

Â Â Â Â Â  (b) When electronically transmitted to the shareholder in a manner authorized in writing by the shareholder; or

Â Â Â Â Â  (c) When electronically transmitted to the director in a manner authorized by the director.

Â Â Â Â Â  (4) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic or foreign corporation or its president or secretary at its principal office or mailing address as shown in the records of the office.

Â Â Â Â Â  (5) Except as provided in subsection (3) of this section, or unless the articles of incorporation or bylaws provide otherwise for notices to directors, written notice, if in a comprehensible form, is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

Â Â Â Â Â  (6) Oral notice is effective when communicated if communicated in a comprehensible manner.

Â Â Â Â Â  (7) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern. [1987 c.52 Â§14; 1989 c.1040 Â§6; 2003 c.80 Â§2]

Â Â Â Â Â  60.040 [Repealed by 1953 c.549 Â§138]

INCORPORATION

Â Â Â Â Â  60.044 Incorporators. One or more individuals 18 years of age or older, a domestic or foreign corporation, a partnership or an association may act as incorporators of a corporation by delivering articles of incorporation to the office for filing. [1987 c.52 Â§15]

Â Â Â Â Â  60.047 Articles of incorporation. (1) The articles of incorporation shall set forth:

Â Â Â Â Â  (a) A corporate name for the corporation that satisfies the requirements of ORS 60.094;

Â Â Â Â Â  (b) The number of shares the corporation is authorized to issue;

Â Â Â Â Â  (c) The address, including street and number, and mailing address, if different, of the corporationÂs initial registered office and the name of its initial registered agent at that office;

Â Â Â Â Â  (d) The name and address of each incorporator; and

Â Â Â Â Â  (e) A mailing address to which notices, as required by this chapter, may be mailed until an address has been designated by the corporation in its annual report.

Â Â Â Â Â  (2) The articles of incorporation may set forth:

Â Â Â Â Â  (a) The names of the initial directors;

Â Â Â Â Â  (b) The addresses of the initial directors;

Â Â Â Â Â  (c) Provisions regarding:

Â Â Â Â Â  (A) The purpose or purposes for which the corporation is organized;

Â Â Â Â Â  (B) Managing the business and regulating the affairs of the corporation;

Â Â Â Â Â  (C) Defining, limiting and regulating the powers of the corporation, its board of directors and shareholders; and

Â Â Â Â Â  (D) A par value for authorized shares or classes of shares;

Â Â Â Â Â  (d) A provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for conduct as a director, provided that no such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective and such provision shall not eliminate or limit the liability of a director for:

Â Â Â Â Â  (A) Any breach of the directorÂs duty of loyalty to the corporation or its shareholders;

Â Â Â Â Â  (B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (C) Any unlawful distribution under ORS 60.367; or

Â Â Â Â Â  (D) Any transaction from which the director derived an improper personal benefit; and

Â Â Â Â Â  (e) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

Â Â Â Â Â  (3) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter. [1987 c.52 Â§16; 1989 c.1040 Â§7; 1991 c.883 Â§1]

Â Â Â Â Â  60.050 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.051 Incorporation. (1) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed by the Secretary of State.

Â Â Â Â Â  (2) The Secretary of StateÂs filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation. [1987 c.52 Â§17]

Â Â Â Â Â  60.054 Liability for preincorporation transactions. All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation, are jointly and severally liable for all liabilities created while so acting. [1987 c.52 Â§18]

Â Â Â Â Â  60.057 Organization of corporation. (1) After incorporation, if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting.

Â Â Â Â Â  (2) After incorporation, if initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect directors and complete the organization of the corporation or to elect a board of directors who shall complete the organization of the corporation.

Â Â Â Â Â  (3) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

Â Â Â Â Â  (4) An organizational meeting may be held in or out of this state. [1987 c.52 Â§19]

Â Â Â Â Â  60.060 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.061 Bylaws. (1) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

Â Â Â Â Â  (2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation. [1987 c.52 Â§20]

Â Â Â Â Â  60.064 Emergency bylaws. (1) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (4) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may contain all provisions necessary for managing the corporation during the emergency, including:

Â Â Â Â Â  (a) Procedures for calling a meeting of the board of directors;

Â Â Â Â Â  (b) Quorum requirements for the meeting; and

Â Â Â Â Â  (c) Designation of additional or substitute directors.

Â Â Â Â Â  (2) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

Â Â Â Â Â  (3) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee or agent.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporationÂs directors cannot readily be assembled because of some catastrophic event. [1987 c.52 Â§21]

Â Â Â Â Â  60.070 [Repealed by 1953 c.549 Â§138]

PURPOSES AND POWERS

Â Â Â Â Â  60.074 Purposes. (1) Every corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

Â Â Â Â Â  (2) A business that is subject to regulation under another statute of this state may not be incorporated under this chapter if such business is required to be organized under such other statute. [1987 c.52 Â§22; 1989 c.1040 Â§8]

Â Â Â Â Â  60.077 General powers. (1) Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name.

Â Â Â Â Â  (2) Unless its articles of incorporation provide otherwise, every corporation has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, power to:

Â Â Â Â Â  (a) Sue and be sued and complain and defend in its corporate name;

Â Â Â Â Â  (b) Have a corporate seal, which may be altered at will, and use it or a facsimile thereof, by impressing, affixing or reproducing it in any other manner;

Â Â Â Â Â  (c) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state for managing the business and regulating the affairs of the corporation;

Â Â Â Â Â  (d) Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with real or personal property, or any interest in property, wherever located;

Â Â Â Â Â  (e) Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

Â Â Â Â Â  (f) Purchase, receive, subscribe for, acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in and with shares or other interests in, or obligations of, any other entity;

Â Â Â Â Â  (g) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds and other obligations that may be convertible into other securities of the corporation or include the option to purchase other securities of the corporation and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

Â Â Â Â Â  (h) Lend money, invest and reinvest corporate funds and receive and hold real and personal property as security for repayment;

Â Â Â Â Â  (i) Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

Â Â Â Â Â  (j) Conduct its business, locate offices and exercise the powers granted by this chapter within or without this state;

Â Â Â Â Â  (k) Elect directors and appoint officers, employees and agents of the corporation;

Â Â Â Â Â  (L) Define directorsÂ, officersÂ, employeesÂ and agentsÂ duties, fix their compensation and lend them money and credit;

Â Â Â Â Â  (m) Pay pensions and establish pension plans, share option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

Â Â Â Â Â  (n) Make donations for the public welfare or for charitable, scientific or educational purposes;

Â Â Â Â Â  (o) Transact any lawful business that will aid governmental policy; and

Â Â Â Â Â  (p) Make payment or donations or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation. [1987 c.52 Â§23]

Â Â Â Â Â  60.080 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.081 Emergency powers. (1) In anticipation of or during an emergency defined in subsection (4) of this section, the board of directors of a corporation may:

Â Â Â Â Â  (a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and

Â Â Â Â Â  (b) Relocate the principal office, designate alternative principal offices or regional offices or authorize the officers to do so.

Â Â Â Â Â  (2) During an emergency defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

Â Â Â Â Â  (a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio.

Â Â Â Â Â  (b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of the officerÂs rank and within the same rank in order of seniority, as necessary to achieve a quorum.

Â Â Â Â Â  (3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

Â Â Â Â Â  (a) Binds the corporation; and

Â Â Â Â Â  (b) May not be used to impose liability on a corporate director, officer, employee or agent.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporationÂs directors cannot readily be assembled because of some catastrophic event. [1987 c.52 Â§24]

Â Â Â Â Â  60.084 Validity of corporate acts. (1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

Â Â Â Â Â  (2) A corporationÂs power to act may be challenged:

Â Â Â Â Â  (a) In a proceeding by a shareholder against the corporation to enjoin the act;

Â Â Â Â Â  (b) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee or other legal representative against an incumbent or former director, officer, employee or agent of the corporation; or

Â Â Â Â Â  (c) In a proceeding by the Attorney General under ORS 60.661.

Â Â Â Â Â  (3) In a shareholderÂs proceeding under subsection (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the corporation or another party because of enjoining the unauthorized act. [1987 c.52 Â§25]

Â Â Â Â Â  60.090 [Repealed by 1953 c.549 Â§138]

NAME

Â Â Â Â Â  60.094 Corporate name. (1) A corporate name shall contain one or more of the words Âcorporation,Â Âincorporated,Â ÂcompanyÂ or ÂlimitedÂ or an abbreviation of one or more of those words.

Â Â Â Â Â  (2) A corporate name shall not contain the word Âcooperative.Â

Â Â Â Â Â  (3) A corporate name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) A corporate name shall be distinguishable upon the records of the office from any other corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

Â Â Â Â Â  (5) The corporate name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the corporate name in this state.

Â Â Â Â Â  (6) The provisions of this section do not prohibit a corporation from transacting business under an assumed business name.

Â Â Â Â Â  (7) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names. [1987 c.52 Â§26]

Â Â Â Â Â  60.097 Reserved name. (1) A person may apply to the office to reserve a corporate name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the corporate name applied for conforms to ORS 60.094, the Secretary of State shall reserve the name for the applicant for a 120-day period.

Â Â Â Â Â  (3) A person may transfer the reservation of a corporate name to another person by delivering to the office a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1987 c.52 Â§27]

Â Â Â Â Â  60.100 [Amended by 1953 c.549 Â§138; renumbered 57.815]

Â Â Â Â Â  60.101 Registered name. (1) A foreign corporation may apply to the office to register its corporate name.

Â Â Â Â Â  (2) The application must set forth the corporate name, the state or country of its incorporation, the date of its incorporation and a brief description of the nature of the business in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

Â Â Â Â Â  (3) If the Secretary of State finds that the name conforms to ORS 60.094 the Secretary of State shall register the name effective for one year. [1987 c.52 Â§28]

Â Â Â Â Â  60.110 [Repealed by 1953 c.549 Â§138]

OFFICE AND AGENT

Â Â Â Â Â  60.111 Registered office and registered agent. (1) Each corporation shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1987 c.52 Â§29; 2001 c.315 Â§24]

Â Â Â Â Â  60.114 Change of registered office or registered agent. (1) A corporation may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) If the registered office is to be changed, the address including street and number of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation. [1987 c.52 Â§30]

Â Â Â Â Â  60.117 Resignation of registered agent. (1) A registered agent may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the corporation. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at the corporationÂs mailing address or the corporationÂs principal office as shown by the records of the office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 60.114, thereby terminating the capacity of such agent. [1987 c.52 Â§31; 1993 c.190 Â§1]

Â Â Â Â Â  60.120 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.121 Service on corporation. (1) The registered agent appointed by a corporation shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a corporation including a dissolved corporation upon whom any such process, notice or demand may be served whenever the corporation fails to appoint or maintain a registered agent in this state or whenever the corporationÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the Secretary of State by:

Â Â Â Â Â  (a) Serving the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the corporation being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the corporation as shown by the records on file in the office of the Secretary of State, and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1987 c.52 Â§32]

Â Â Â Â Â  60.130 [Repealed by 1953 c.549 Â§138]

SHARES AND DISTRIBUTIONS

(Shares)

Â Â Â Â Â  60.131 Authorized shares. (1) The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class, the preferences, limitations and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations and relative rights identical to those of other shares of the same class except to the extent otherwise permitted by ORS 60.134 and 60.157.

Â Â Â Â Â  (2) If the articles of incorporation authorize only one class of shares, that class has unlimited voting rights and rights to receive the net assets of the corporation upon dissolution. If the articles of incorporation authorize more than one class of shares, then one or more classes of shares must together have unlimited voting rights, and one or more classes of shares which may be the same class or classes as those with voting rights, must together be entitled to receive the net assets of the corporation upon dissolution.

Â Â Â Â Â  (3) The articles of incorporation may authorize one or more classes of shares that:

Â Â Â Â Â  (a) Have special, conditional or limited voting rights, or no voting rights, except to the extent prohibited by this chapter;

Â Â Â Â Â  (b) Are redeemable or convertible as specified in the articles of incorporation:

Â Â Â Â Â  (A) At the option of the corporation, the shareholder or another person or upon the occurrence of a designated event;

Â Â Â Â Â  (B) For cash, indebtedness, securities or other property; or

Â Â Â Â Â  (C) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

Â Â Â Â Â  (c) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or

Â Â Â Â Â  (d) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

Â Â Â Â Â  (4) The description of the designations, preferences, limitations and relative rights of share classes in subsection (3) of this section is not exhaustive. [1987 c.52 Â§33; 1989 c.4 Â§9; 1989 c.1040 Â§9]

Â Â Â Â Â  60.134 Terms of class or series determined by board of directors. (1) If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations and relative rights, subject to the requirements of ORS 60.131, of any class of shares before the issuance of any shares of that class or one or more series within a class before the issuance of any shares of that series.

Â Â Â Â Â  (2) Each series of a class must be given a distinguishing designation.

Â Â Â Â Â  (3) All shares of a series must have preferences, limitations and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, of those of other series of the same class.

Â Â Â Â Â  (4) Before issuing any shares of a class or series created under this section, the corporation must deliver to the office for filing, articles of amendment which are effective without shareholder action, that set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of the amendment determining the terms of the class or series of shares;

Â Â Â Â Â  (c) The date it was adopted; and

Â Â Â Â Â  (d) A statement that the amendment was duly adopted by the board of directors. [1987 c.52 Â§34; 1989 c.1040 Â§10]

Â Â Â Â Â  60.137 Issued and outstanding shares. (1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or canceled.

Â Â Â Â Â  (2) The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection (3) of this section and ORS 60.177 and 60.181.

Â Â Â Â Â  (3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding. [1987 c.52 Â§35]

Â Â Â Â Â  60.140 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.141 Fractional shares. (1) A corporation may:

Â Â Â Â Â  (a) Issue fractions of a share or pay in money the value of fractions of a share;

Â Â Â Â Â  (b) Arrange for disposition of fractional shares by the shareholders; and

Â Â Â Â Â  (c) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

Â Â Â Â Â  (2) Each certificate representing scrip must be conspicuously labeled ÂscripÂ and must contain the information required by ORS 60.161 (2).

Â Â Â Â Â  (3) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, receive dividends and participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

Â Â Â Â Â  (4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

Â Â Â Â Â  (a) That the scrip will become void if not exchanged for full shares before a specified date; and

Â Â Â Â Â  (b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. [1987 c.52 Â§36]

(Issuance of Shares)

Â Â Â Â Â  60.144 Subscription for shares before incorporation. (1) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

Â Â Â Â Â  (2) The board of directors may determine the payment term of subscriptions for shares that were entered into before incorporation unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

Â Â Â Â Â  (3) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

Â Â Â Â Â  (4) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

Â Â Â Â Â  (5) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to ORS 60.147. [1987 c.52 Â§37]

Â Â Â Â Â  60.147 Issuance of shares. (1) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

Â Â Â Â Â  (2) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

Â Â Â Â Â  (3) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable. A record of action by the board of directors authorizing the issuance of shares for a specified consideration may be relied upon in concluding that shares are validly issued, fully paid and nonassessable.

Â Â Â Â Â  (4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

Â Â Â Â Â  (5) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note or make other arrangements to restrict the transfer of shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the shares placed in escrow or restricted and the distributions credited may be canceled in whole or in part. [1987 c.52 Â§38; 1989 c.1040 Â§11]

Â Â Â Â Â  60.150 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.151 Liability of shareholders. (1) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.

Â Â Â Â Â  (2) A shareholder of a corporation is not personally liable for the acts or debts of the corporation merely by reason of being a shareholder. [1987 c.52 Â§39]

Â Â Â Â Â  60.154 Share dividends. (1) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporationÂs shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

Â Â Â Â Â  (2) Shares of one class or series may not be issued as a share dividend in respect to shares of another class or series unless the articles of incorporation so authorize, a majority of the votes entitled to be cast by the class or series to be issued approve the issue or there are no outstanding shares of the class or series to be issued.

Â Â Â Â Â  (3) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.

Â Â Â Â Â  (4) For purposes of this section, a share dividend shall include a share split, other than a reverse share split. [1987 c.52 Â§40; 1989 c.1040 Â§12]

Â Â Â Â Â  60.157 Share rights, options and warrants. (1) A corporation may issue rights, options or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options or warrants are issued. The board shall also determine their form and content and the consideration for which the shares are to be issued.

Â Â Â Â Â  (2) Rights, options or warrants issued to the holders of all shares of any class shall not be considered to conflict with the provisions of ORS 60.131 (1) if the terms and conditions of the rights, options or warrants include restrictions or conditions that:

Â Â Â Â Â  (a) Preclude or limit the exercise, transfer or receipt of rights, options or warrants by any person owning or offering to acquire a specified number or percentage of the outstanding stock or other securities of the corporation or any transferee of any such person; or

Â Â Â Â Â  (b) Invalidate or void the rights, options or warrants held by any such person or any transferee. [1987 c.52 Â§41; 1989 c.4 Â§10]

Â Â Â Â Â  60.160 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.161 Form and content of certificates. (1) Shares may be but are not required to be represented by certificates. Unless this chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

Â Â Â Â Â  (2) At a minimum, each share certificate shall state on its face:

Â Â Â Â Â  (a) The name of the issuing corporation and that it is organized under the law of this state;

Â Â Â Â Â  (b) The name of the person to whom the share is issued; and

Â Â Â Â Â  (c) The number and class of shares and the designation of the series, if any, the certificate represents.

Â Â Â Â Â  (3) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences and limitations applicable to each class, the variations in rights, preferences and limitations determined for each series and the authority of the board of directors to determine variations for future series shall be summarized on the front or back of each certificate or, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder with this information on request in writing and without charge.

Â Â Â Â Â  (4) Each share certificate must be signed, either manually or in facsimile, by two officers designated in the bylaws or by the board of directors. Each certificate may bear the corporate seal or its facsimile.

Â Â Â Â Â  (5) If the person who signed a share certificate, either manually or in facsimile, no longer holds office when the certificate is issued, the certificate is nevertheless valid. [1987 c.52 Â§42]

Â Â Â Â Â  60.164 Shares without certificates. (1) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

Â Â Â Â Â  (2) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by ORS 60.161 (2) and (3), and if applicable, ORS 60.167. [1987 c.52 Â§43]

Â Â Â Â Â  60.167 Restriction on transfer of shares and other securities. (1) The articles of incorporation, bylaws, agreements among shareholders or agreements between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

Â Â Â Â Â  (2) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by ORS 60.164 (2). Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

Â Â Â Â Â  (3) A restriction on the transfer or registration of transfer of shares is authorized:

Â Â Â Â Â  (a) To maintain the corporationÂs status when it is dependent on the number or identity of its shareholders;

Â Â Â Â Â  (b) To preserve exemptions under federal or state securities law; or

Â Â Â Â Â  (c) For any other reasonable purpose.

Â Â Â Â Â  (4) A restriction on the transfer or registration of transfer of shares may:

Â Â Â Â Â  (a) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively or simultaneously an opportunity to acquire the restricted shares;

Â Â Â Â Â  (b) Obligate the corporation or other persons, separately, consecutively or simultaneously to acquire the restricted shares;

Â Â Â Â Â  (c) Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable; or

Â Â Â Â Â  (d) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

Â Â Â Â Â  (5) For purposes of this section, ÂsharesÂ includes a security convertible into or carrying a right to subscribe for or acquire shares. [1987 c.52 Â§44]

Â Â Â Â Â  60.170 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.171 Expense of issue. A corporation may pay the expenses of selling or underwriting its shares and organizing or reorganizing the corporation from the consideration received for shares. [1987 c.52 Â§45]

(Subsequent Acquisition of Shares by Shareholders and Corporation)

Â Â Â Â Â  60.174 Preemptive rights of shareholders. (1) Except to the extent limited or denied by this section or by the articles of incorporation, the shareholders of a corporation incorporated prior to June 15, 1987, shall have preemptive rights as defined in this section. By articles of amendment or restated articles filed after such date, a corporation may eliminate preemptive rights under this subsection by including in the articles of amendment or restated articles that Âthe corporation elects to waive preemptive rights,Â or words of similar import, in which event this subsection shall no longer apply to the corporation.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the shareholders of a corporation do not have a preemptive right to acquire the corporationÂs unissued shares except to the extent the articles of incorporation so provide.

Â Â Â Â Â  (3) A statement included in the articles of incorporation that Âthe corporation elects to have preemptive rights,Â or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

Â Â Â Â Â  (a) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right to acquire proportional amounts of the corporationÂs unissued shares upon the decision of the board of directors to issue them.

Â Â Â Â Â  (b) A shareholder may waive the shareholderÂs preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

Â Â Â Â Â  (c) There is no preemptive right with respect to:

Â Â Â Â Â  (A) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

Â Â Â Â Â  (B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

Â Â Â Â Â  (C) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; or

Â Â Â Â Â  (D) Shares sold other than for money.

Â Â Â Â Â  (d) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

Â Â Â Â Â  (e) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

Â Â Â Â Â  (f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholdersÂ preemptive rights.

Â Â Â Â Â  (4) For purposes of this section, ÂsharesÂ includes a security convertible into or carrying a right to subscribe for or acquire shares. [1987 c.52 Â§46; 1987 c.579 Â§3; 1991 c.883 Â§2]

Â Â Â Â Â  60.177 CorporationÂs acquisition of its own shares. (1) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

Â Â Â Â Â  (2) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

Â Â Â Â Â  (3) If pursuant to this section, the number of authorized shares is reduced, articles of amendment shall be adopted by the board of directors which may be without shareholder action and shall be delivered to the office for filing. The articles shall set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The reduction in the number of authorized shares, itemized by class and series; and

Â Â Â Â Â  (c) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

Â Â Â Â Â  (4) For purposes of this section, if shares of one class or series of a corporation are converted into shares of another class or series of the corporation, the shares so converted shall be considered to have been acquired by the corporation. [1987 c.52 Â§47; 1993 c.403 Â§1]

(Distributions)

Â Â Â Â Â  60.181 Distributions to shareholders. (1) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (3) of this section.

Â Â Â Â Â  (2) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than a date involving a purchase, redemption or other acquisition of the corporationÂs shares, it is the date the board of directors authorizes the distribution.

Â Â Â Â Â  (3) A distribution may be made only if, after giving it effect, in the judgment of the board of directors:

Â Â Â Â Â  (a) The corporation would be able to pay its debts as they become due in the usual course of business; and

Â Â Â Â Â  (b) The corporationÂs total assets would at least equal the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

Â Â Â Â Â  (4) The board of directors may base a determination that a distribution is not prohibited under subsection (3) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

Â Â Â Â Â  (5) The effect of a distribution under subsection (3) of this section is measured:

Â Â Â Â Â  (a) In the case of distribution by purchase, redemption or other acquisition of the corporationÂs shares, as of the earlier of the date the money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares;

Â Â Â Â Â  (b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

Â Â Â Â Â  (c) In all other cases, as of the date a distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization.

Â Â Â Â Â  (6) A corporationÂs indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporationÂs indebtedness to its general unsecured creditors, unless the shareholder agrees to subordination or the corporation grants the shareholder a security interest or other lien against corporate assets to secure the indebtedness. [1987 c.52 Â§48; 1989 c.1040 Â§13]

SHAREHOLDERS

(Meetings)

Â Â Â Â Â  60.201 Annual meeting. (1) Except as provided in subsection (4) of this section, a corporation shall hold an annual meeting of the shareholders at a time stated in or fixed in accordance with the bylaws.

Â Â Â Â Â  (2) Annual shareholdersÂ meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporationÂs principal office.

Â Â Â Â Â  (3) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporationÂs bylaws does not affect the validity of any corporate action.

Â Â Â Â Â  (4) If the articles of incorporation or bylaws of a corporation registered under the Investment Company Act of 1940, as amended, so provide, the corporation shall not be required to hold an annual meeting in any year in which an election of directors is not required under the Investment Company Act of 1940, as amended. [1987 c.52 Â§49; 1991 c.883 Â§3; 1997 c.249 Â§24]

Â Â Â Â Â  60.204 Special meeting. (1) A corporation shall hold a special meeting of shareholders:

Â Â Â Â Â  (a) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

Â Â Â Â Â  (b) Except as provided in this paragraph, if the holders of at least 10 percent of all votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporationÂs secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held. The articles of incorporation may fix a lower percentage or a higher percentage not exceeding 25 percent of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect signed by a shareholder who signed the original demand, and received by the corporation prior to the receipt by the corporation of a demand sufficient to require the holding of a special meeting.

Â Â Â Â Â  (2) If not otherwise fixed under ORS 60.207 or 60.221, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

Â Â Â Â Â  (3) Special shareholdersÂ meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporationÂs principal office.

Â Â Â Â Â  (4) Only business within the purpose or purposes described in the meeting notice required by ORS 60.214 (3) may be conducted at a special shareholdersÂ meeting. [1987 c.52 Â§50; 2003 c.80 Â§3]

Â Â Â Â Â  60.207 Court-ordered meeting. (1) The circuit court of the county where a corporationÂs principal office is located, or, if the principal office is not in this state, where the registered office of the corporation is or was last located, may summarily order a meeting to be held:

Â Â Â Â Â  (a) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporationÂs fiscal year or 15 months after its last annual meeting; or

Â Â Â Â Â  (b) On application of a shareholder who signed a demand for a special meeting valid under ORS 60.204 and notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporationÂs secretary or the special meeting was not held in accordance with the notice.

Â Â Â Â Â  (2) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters and enter other orders necessary to accomplish the purpose or purposes of the meeting.

Â Â Â Â Â  (3) The shareholdersÂ request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). No order shall be issued by the court under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by order of the court. [1987 c.52 Â§51]

Â Â Â Â Â  60.209 Meeting chairperson; closing of polls. (1) At each meeting of shareholders, a chairperson shall preside. The chairperson shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide otherwise, the chairperson shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

Â Â Â Â Â  (3) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

Â Â Â Â Â  (4) The chairperson of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be considered to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, or any revocations or changes thereto, may be accepted. [2003 c.80 Â§5]

Â Â Â Â Â  60.210 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.211 Action without meeting. (1)(a) Action required or permitted by this chapter to be taken at a shareholdersÂ meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the articles of incorporation may provide that action required or permitted by this chapter to be taken at a shareholdersÂ meeting may be taken without a meeting if the action is taken by shareholders having not less than the minimum number of votes that would be necessary to take such action at a meeting at which all shareholders entitled to vote on the action were present and voted.

Â Â Â Â Â  (c) The action taken under this subsection must be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, or by those shareholders taking action under paragraph (b) of this subsection, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

Â Â Â Â Â  (d) Action taken under paragraph (a) of this subsection is effective when the last shareholder signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (e) Action taken under paragraph (b) of this subsection is effective when the consent or consents bearing sufficient signatures are delivered to the corporation, unless the consent or consents specify an earlier or later effective date. An effective date specified under this paragraph may not be earlier than the effective date of the provision permitting action under paragraph (b) of this subsection.

Â Â Â Â Â  (2) If not otherwise determined under ORS 60.207 or 60.221, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs a consent under subsection (1) of this section.

Â Â Â Â Â  (3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

Â Â Â Â Â  (4)(a) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least 10 days before the action is taken.

Â Â Â Â Â  (b) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is taken as provided in subsection (1)(b) of this section, the corporation must give its nonvoting shareholders written notice of the action promptly after the action is taken.

Â Â Â Â Â  (c) The notice given under this subsection must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

Â Â Â Â Â  (5) If action is taken as provided in subsection (1)(b) of this section, the corporation must give written notice of the action promptly after the action is taken to shareholders who did not consent in writing under subsection (1)(b) of this section. The notice given under this subsection must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to those shareholders in a notice of meeting at which the proposed action would have been submitted to those shareholders for action.

Â Â Â Â Â  (6) The fact that an action is taken by written consent without a meeting does not impair any rights a shareholder who does not consent to the action may have to dissent and obtain payment for the shareholderÂs shares under ORS 60.551 to 60.594. A shareholder who consents to the action in writing is not entitled to receive payment for the shareholderÂs shares under ORS 60.551 to 60.594. [1987 c.52 Â§52; 2001 c.315 Â§22]

Â Â Â Â Â  60.214 Notice of meeting. (1) A corporation shall notify shareholders of the date, time and place of each annual and special shareholdersÂ meeting not earlier than 60 days nor less than 10 days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

Â Â Â Â Â  (2) Unless required by this chapter or the articles of incorporation, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

Â Â Â Â Â  (3) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

Â Â Â Â Â  (4) If not otherwise fixed under ORS 60.207 or 60.221, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholdersÂ meeting is the day before the first notice is mailed or otherwise transmitted for delivery to shareholders in accordance with ORS 60.034.

Â Â Â Â Â  (5) Unless the bylaws require otherwise, if an annual or special shareholdersÂ meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under ORS 60.221, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date. [1987 c.52 Â§53; 1989 c.1040 Â§16; 1991 c.883 Â§4; 2003 c.80 Â§6]

Â Â Â Â Â  60.217 Waiver of notice. (1) A shareholder may at any time waive any notice required by this chapter, the articles of incorporation or bylaws. The waiver must be in writing, be signed by the shareholder entitled to the notice and be delivered to the corporation for inclusion in the minutes for filing with the corporate records.

Â Â Â Â Â  (2) A shareholderÂs attendance at a meeting waives objection to:

Â Â Â Â Â  (a) Lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

Â Â Â Â Â  (b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. [1987 c.52 Â§54]

Â Â Â Â Â  60.219 Adjournment of meeting. Unless otherwise provided in the articles of incorporation or bylaws, a majority of votes represented at a meeting of shareholders, whether or not a quorum, may adjourn the meeting from time to time to a different time and place without further notice to any shareholder of any adjournment, except as such notice may be required by ORS 60.214. At the adjourned meeting at which a quorum is present, any business may be transacted that might have been transacted at the meeting originally held. [1989 c.1040 Â§18]

Â Â Â Â Â  60.220 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.221 Record date. (1) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholdersÂ meeting, to demand a special meeting, to vote or to take any other action. The record date shall be the same for all voting groups. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date, or a later time on the date the board of directors fixes the record date, as the record date.

Â Â Â Â Â  (2) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

Â Â Â Â Â  (3) A determination of shareholders entitled to notice of or to vote at a shareholdersÂ meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

Â Â Â Â Â  (4) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. [1987 c.52 Â§55; 1993 c.403 Â§2]

Â Â Â Â Â  60.222 Participation at meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, the bylaws or the board of directors, by resolution adopted in advance either specifically with respect to a particular meeting or generally with respect to future meetings, may permit any or all shareholders to participate in an annual or special meeting by, or may permit the conduct of a meeting through, use of any means of communication by which all shareholders participating may simultaneously hear each other. A shareholder participating in a meeting by this means is deemed to be present in person at the meeting.

Â Â Â Â Â  (2) The notice of each annual or special meeting of shareholders at which participation in the manner referred to in subsection (1) of this section is permitted shall state that fact and shall describe how any shareholder desiring to participate may notify the corporation of the shareholderÂs desire to be included in the meeting. [1989 c.1040 Â§15]

Â Â Â Â Â  60.223 Meeting inspectors; duties. (1) A corporation having any shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectorsÂ determinations. Each inspector shall take and sign an oath to faithfully execute the duties of the inspector with strict impartiality and according to the best of the inspectorÂs ability.

Â Â Â Â Â  (2) The inspectors shall:

Â Â Â Â Â  (a) Ascertain the number of shares outstanding and the voting power of each share;

Â Â Â Â Â  (b) Determine the shares represented at a meeting;

Â Â Â Â Â  (c) Determine the validity of proxies and ballots;

Â Â Â Â Â  (d) Count all votes; and

Â Â Â Â Â  (e) Determine the result.

Â Â Â Â Â  (3) An inspector may be an officer or employee of the corporation. [2003 c.80 Â§9]

(Voting)

Â Â Â Â Â  60.224 ShareholdersÂ list for meeting. (1) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholdersÂ meeting. The list must be arranged by voting group, and within each voting group by class or series of shares and show the address of and number of shares held by each shareholder.

Â Â Â Â Â  (2) The shareholdersÂ list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporationÂs principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, the shareholderÂs agent or attorney is entitled on written demand to inspect and, subject to the requirements of ORS 60.774 (3), to copy the list during regular business hours and at the shareholderÂs expense during the period it is available for inspection.

Â Â Â Â Â  (3) The corporation shall make the shareholdersÂ list available at the meeting, and any shareholder, the shareholderÂs agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

Â Â Â Â Â  (4) If the corporation refuses to allow a shareholder, the shareholderÂs agent or attorney to inspect the shareholdersÂ list before or at the meeting or copy the list as permitted by subsection (2) of this section, on application of the shareholder, the circuit court of the county where a corporationÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located, may enter a temporary restraining order or preliminary injunction pursuant to ORCP 79 ordering the inspection or copying at the corporationÂs expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. The party initiating such a proceeding shall not be required to post an undertaking pursuant to ORCP 82 A.

Â Â Â Â Â  (5) Refusal or failure to prepare or make available the shareholderÂs list does not affect the validity of action taken at the meeting. [1987 c.52 Â§56]

Â Â Â Â Â  60.227 Voting entitlement of shares. (1) Except as provided in subsections (2) and (3) of this section and ORS 60.807, or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholdersÂ meeting. Only shares are entitled to vote.

Â Â Â Â Â  (2) The shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second domestic or foreign corporation, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

Â Â Â Â Â  (3) Subsection (2) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

Â Â Â Â Â  (4) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares. [1987 c.52 Â§57; 1989 c.4 Â§7]

Â Â Â Â Â  60.230 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.231 Proxies. (1) A shareholder may vote shares in person or by proxy.

Â Â Â Â Â  (2) A shareholder may authorize a person or persons to act for the shareholder as proxy in any one of the following manners:

Â Â Â Â Â  (a) A shareholder or the shareholderÂs designated officer, director, employee or agent may execute a writing by:

Â Â Â Â Â  (A) Signing it; or

Â Â Â Â Â  (B) Causing the shareholderÂs signature or the signature of the designated officer, director, employee or agent of the shareholder to be affixed to the writing by any reasonable means, including facsimile signature.

Â Â Â Â Â  (b) A shareholder may authorize an electronic transmission that:

Â Â Â Â Â  (A) May be transmitted to:

Â Â Â Â Â  (i) The person who will be the holder of the proxy;

Â Â Â Â Â  (ii) The proxy solicitation firm; or

Â Â Â Â Â  (iii) A proxy support service organization or similar agency authorized by the person who will be the holder of the proxy to receive the electronic transmission; and

Â Â Â Â Â  (B) Must contain or be accompanied by information from which it can be determined that the shareholder or the shareholderÂs designated officer, director, employee or agent authorized the transmission.

Â Â Â Â Â  (c) Any other method allowed by law.

Â Â Â Â Â  (3) A copy, facsimile telecommunication or other reliable reproduction of the writing or electronic transmission created under subsection (2)(a) or (b) of this section may be used instead of the original writing or electronic transmission for all purposes for which the original writing or electronic transmission may be used if the copy, facsimile telecommunication or other reproduction is a complete copy of the entire original writing or electronic transmission.

Â Â Â Â Â  (4) An authorization of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An authorization is valid for 11 months unless a longer period is expressly provided in the authorization form.

Â Â Â Â Â  (5) An authorization of a proxy is revocable by the shareholder unless the authorization conspicuously states that it is irrevocable and the authorization is coupled with an interest. Authorizations coupled with an interest include the authorization of:

Â Â Â Â Â  (a) A pledgee;

Â Â Â Â Â  (b) A person who purchased or agreed to purchase the shares;

Â Â Â Â Â  (c) A creditor of the corporation who extended it credit under terms requiring the authorization;

Â Â Â Â Â  (d) An employee of the corporation whose employment contract requires the authorization; or

Â Â Â Â Â  (e) A party to a voting agreement created under ORS 60.257.

Â Â Â Â Â  (6) The death or incapacity of the shareholder authorizing a proxy does not affect the right of the corporation to accept the proxyÂs authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxyÂs authority under the authorization.

Â Â Â Â Â  (7) An authorization made irrevocable under subsection (5) of this section is revoked when the interest with which it is coupled is extinguished.

Â Â Â Â Â  (8) A transferee for value of shares subject to an irrevocable authorization may revoke the authorization if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable authorization was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

Â Â Â Â Â  (9) Subject to ORS 60.237 and to any express limitation on the proxyÂs authority appearing on the face of the authorization form or electronic transmission, a corporation is entitled to accept the proxyÂs vote or other action as that of the shareholder making the authorization. [1987 c.52 Â§58; 1999 c.371 Â§1; 2001 c.104 Â§17; 2003 c.80 Â§7]

Â Â Â Â Â  60.234 Shares held by nominees. (1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

Â Â Â Â Â  (2) The procedure referred to in subsection (1) of this section may set forth:

Â Â Â Â Â  (a) The types of nominees to which it applies;

Â Â Â Â Â  (b) The rights or privileges that the corporation recognizes in a beneficial owner;

Â Â Â Â Â  (c) The manner in which the procedure is selected by the nominee;

Â Â Â Â Â  (d) The information that must be provided when the procedure is selected;

Â Â Â Â Â  (e) The period for which selection of the procedure is effective; and

Â Â Â Â Â  (f) Other aspects of the rights and duties created. [1987 c.52 Â§59]

Â Â Â Â Â  60.237 CorporationsÂ acceptance of votes. (1) If the name signed on a vote, consent, waiver or proxy authorization corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver or proxy authorization and give it effect as the act of the shareholder.

Â Â Â Â Â  (2) If the name signed on a vote, consent, waiver or proxy authorization does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver or proxy authorization and give it effect as the act of the shareholder if:

Â Â Â Â Â  (a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

Â Â Â Â Â  (b) The name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy authorization;

Â Â Â Â Â  (c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy authorization;

Â Â Â Â Â  (d) The name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatoryÂs authority to sign for the shareholder has been presented with respect to the vote, consent, waiver or proxy authorization; or

Â Â Â Â Â  (e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coowners and the person signing appears to be acting on behalf of all coowners.

Â Â Â Â Â  (3) The corporation is entitled to reject a vote, consent, waiver or proxy authorization if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatoryÂs authority to sign for the shareholder.

Â Â Â Â Â  (4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy authorization in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

Â Â Â Â Â  (5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy authorization under this section is valid unless a court of competent jurisdiction determines otherwise. [1987 c.52 Â§60; 1999 c.371 Â§3]

Â Â Â Â Â  60.241 Quorum and voting requirements for voting groups. (1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provide for a lesser or greater number in accordance with ORS 60.247, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

Â Â Â Â Â  (2) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

Â Â Â Â Â  (3) If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter require a greater number of affirmative votes.

Â Â Â Â Â  (4) An amendment of articles of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater than specified in subsection (2) or (3) of this section is governed by ORS 60.247.

Â Â Â Â Â  (5) The election of directors is governed by ORS 60.251. [1987 c.52 Â§61]

Â Â Â Â Â  60.244 Action by single and multiple voting groups. (1) If the articles of incorporation or this chapter provide for voting by a single group on a matter, action on that matter is taken when voted upon by that voting group as provided in ORS 60.241.

Â Â Â Â Â  (2) If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in ORS 60.241. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter. [1987 c.52 Â§62; 1991 c.883 Â§5]

Â Â Â Â Â  60.247 Modification of quorum or voting requirements. (1) The articles of incorporation may provide for a lesser or greater quorum requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter, but in no event shall a quorum for shareholders, or any voting group of shareholders, consist of less than one-third of the votes entitled to be cast on any matter by the shareholders, or voting group of shareholders. The articles of incorporation may provide for a greater voting requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter.

Â Â Â Â Â  (2) An amendment to the articles of incorporation that adds a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action under the quorum and voting requirements then in effect. An amendment to the articles of incorporation that changes or deletes a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action immediately prior to the change or deletion. [1987 c.52 Â§63; 1989 c.1040 Â§19]

Â Â Â Â Â  60.251 Voting for directors. (1) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

Â Â Â Â Â  (2) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

Â Â Â Â Â  (3) A statement included in the articles of incorporation that Âall shareholders are entitled to cumulate their votes for directors,Â Âa designated voting group of shareholders are entitled to cumulate their votes for directorÂ or words of similar import means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates. [1987 c.52 Â§64; 1993 c.403 Â§3]

(Voting Trusts and Agreements)

Â Â Â Â Â  60.254 Voting trusts. (1) One or more shareholders may create a voting trust and conferring on a trustee the right to vote or otherwise act for them by signing an agreement setting out the provisions of the trust which may include anything consistent with its purpose and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporationÂs principal office.

Â Â Â Â Â  (2) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trusteeÂs name. A voting trust is valid for not more than 10 years after its effective date unless extended under subsection (3) of this section.

Â Â Â Â Â  (3) All or some of the parties to a voting trust may extend it for additional terms of not more than 10 years each by signing an extension agreement and obtaining the voting trusteeÂs written consent to the extension. An extension is valid for 10 years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporationÂs principal office. An extension agreement binds only those parties signing it. [1987 c.52 Â§65]

Â Â Â Â Â  60.257 Voting agreements. (1) Two or more persons may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not a voting trust subject to the provisions of ORS 60.254.

Â Â Â Â Â  (2) A voting agreement created under this section is specifically enforceable. [1987 c.52 Â§66]

(Derivative Proceedings)

Â Â Â Â Â  60.261 Derivative proceedings. (1) A person may not commence a proceeding in the right of a domestic or foreign corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time.

Â Â Â Â Â  (2) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why a demand was not made. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

Â Â Â Â Â  (3) A proceeding commenced under this section may not be discontinued or settled without the courtÂs approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporationÂs shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.

Â Â Â Â Â  (4) For purposes of this section, ÂshareholderÂ includes a beneficial owner whose shares are held in a voting trust or held by a nominee on behalf of the beneficial owner. [1987 c.52 Â§67]

(Shareholder Agreements)

Â Â Â Â Â  60.265 Validity of shareholder agreements inconsistent with chapter; purposes; notice of agreement; effect on liability. (1) An agreement among the shareholders of a corporation entered into after December 31, 1993, that is inconsistent with one or more other provisions of this chapter is effective among the shareholders and the corporation, and binding on the board of directors, if the agreement complies with this section and it:

Â Â Â Â Â  (a) Restricts the discretion or powers of the board of directors;

Â Â Â Â Â  (b) Establishes who shall be directors or officers of the corporation or establishes their terms of office or manner of selection or removal;

Â Â Â Â Â  (c) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

Â Â Â Â Â  (d) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them; or

Â Â Â Â Â  (e) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency.

Â Â Â Â Â  (2) An agreement authorized by this section shall be:

Â Â Â Â Â  (a) Set forth:

Â Â Â Â Â  (A) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

Â Â Â Â Â  (B) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

Â Â Â Â Â  (b) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and

Â Â Â Â Â  (c) Valid for 10 years, unless the agreement provides otherwise.

Â Â Â Â Â  (3) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by ORS 60.164 (2). If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of:

Â Â Â Â Â  (a) Ninety days after notice from the corporation or the seller to the purchaser of the existence of the agreement describing the rights of a purchaser without knowledge of the existence of the agreement, and stating that failure to timely exercise rescission rights will result in their termination;

Â Â Â Â Â  (b) One year after discovery of the existence of the agreement; or

Â Â Â Â Â  (c) Three years after the time of purchase of the shares.

Â Â Â Â Â  (4) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or quoted on the National Association of Securities Dealers, Inc. Automated Quotation System. If the agreement ceases to be effective for any reason and is contained or referred to in the corporationÂs articles of incorporation or bylaws, the board of directors may adopt, without shareholder action, an amendment to the articles of incorporation or bylaws to delete the agreement and any references to it.

Â Â Â Â Â  (5) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

Â Â Â Â Â  (6) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

Â Â Â Â Â  (7) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made. [1993 c.403 Â§12]

DIRECTORS AND OFFICERS

(Board of Directors)

Â Â Â Â Â  60.301 Requirement for and duties of board of directors. (1) Each corporation shall have a board of directors.

Â Â Â Â Â  (2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized by ORS 60.265. [1987 c.52 Â§68; 1993 c.403 Â§4]

Â Â Â Â Â  60.304 Qualifications of directors. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless required by the articles of incorporation or bylaws. [1987 c.52 Â§69]

Â Â Â Â Â  60.307 Number and election of directors. (1) A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws. Notwithstanding ORS 60.001 (21), the estate of an incompetent individual or a deceased individual may not be a director.

Â Â Â Â Â  (2) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

Â Â Â Â Â  (3) Directors are elected at the first annual shareholdersÂ meeting and at each annual meeting thereafter unless their terms are staggered under ORS 60.317. [1987 c.52 Â§70; 2003 c.80 Â§10]

Â Â Â Â Â  60.311 Election of directors by certain classes of shareholders. If the articles of incorporation authorize dividing the shares into classes or series, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes or series of shares. Each class or classes or series of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors. [1987 c.52 Â§71]

Â Â Â Â Â  60.314 Terms of directors generally. (1) The terms of the initial directors of a corporation expire at the first shareholdersÂ meeting at which directors are elected.

Â Â Â Â Â  (2) The terms of all other directors expire at the next annual shareholdersÂ meeting following their election unless their terms are staggered under ORS 60.317.

Â Â Â Â Â  (3) A decrease in the number of directors does not shorten an incumbent directorÂs term.

Â Â Â Â Â  (4) The term of a director elected by the board of directors to fill a vacancy expires at the next shareholdersÂ meeting at which directors are elected.

Â Â Â Â Â  (5) Despite the expiration of a directorÂs term, the director continues to serve until the directorÂs successor is elected and qualifies or until there is a decrease in the number of directors. [1987 c.52 Â§72; 1989 c.1040 Â§20]

Â Â Â Â Â  60.317 Staggered terms for directors. (1) The articles of incorporation or the bylaws may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group to be as nearly equal in number as possible.

Â Â Â Â Â  (2) If the terms of the directors are staggered, the terms of directors in the first group expire at the first annual shareholdersÂ meeting after their election, the terms of the second group expire at the second annual shareholdersÂ meeting after their election and the terms of the third group, if any, expire at the third annual shareholdersÂ meeting after their election. At each annual shareholdersÂ meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

Â Â Â Â Â  (3) If the corporation has cumulative voting, terms of directors may be staggered only if authorized by the articles of incorporation and each group of directors contains at least three members. [1987 c.52 Â§73; 1989 c.1040 Â§21; 2003 c.80 Â§11; 2005 c.92 Â§1]

Â Â Â Â Â  60.321 Resignation of directors. (1) A director may resign at any time by delivering written notice to the board of directors, its chairperson or the corporation.

Â Â Â Â Â  (2) A resignation is effective when the notice is effective under ORS 60.034 (5) unless the notice specifies a later effective date.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors. [1987 c.52 Â§74]

Â Â Â Â Â  60.324 Removal of directors by shareholders. (1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

Â Â Â Â Â  (2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director.

Â Â Â Â Â  (3) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the directorÂs removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceed the number of votes cast not to remove the director.

Â Â Â Â Â  (4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director. [1987 c.52 Â§75]

Â Â Â Â Â  60.327 Removal of directors by judicial proceeding. (1) The circuit court of the county where a corporationÂs principal office is located or if the principal office is not in this state where its registered office is or was last located, may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least 10 percent of the outstanding shares of any class if the court finds that:

Â Â Â Â Â  (a) The director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation; and

Â Â Â Â Â  (b) Removal is in the best interest of the corporation.

Â Â Â Â Â  (2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

Â Â Â Â Â  (3) If shareholders commence a proceeding under subsection (1) of this section, they shall make the corporation a party defendant. [1987 c.52 Â§76]

Â Â Â Â Â  60.331 Vacancy on board. (1) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

Â Â Â Â Â  (a) The shareholders may fill the vacancy;

Â Â Â Â Â  (b) The board of directors may fill the vacancy; or

Â Â Â Â Â  (c) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

Â Â Â Â Â  (2) If the vacant office is filled by the shareholders and was held by a director elected by a voting group of shareholders, then only the holders of shares of that voting group are entitled to vote to fill the vacancy.

Â Â Â Â Â  (3) A vacancy that will occur at a specific later date, by reason of a resignation effective at later date under ORS 60.321 (2) or otherwise may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. [1987 c.52 Â§77]

Â Â Â Â Â  60.334 Compensation of directors. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors. [1987 c.52 Â§78]

(Meetings and Action of Board)

Â Â Â Â Â  60.337 Meetings. (1) The board of directors may hold regular or special meetings in or out of this state.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting. [1987 c.52 Â§79]

Â Â Â Â Â  60.341 Action without meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directorsÂ meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

Â Â Â Â Â  (2) Action taken under this section is effective when the last director signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [1987 c.52 Â§80]

Â Â Â Â Â  60.344 Notice of meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two daysÂ notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws. [1987 c.52 Â§81]

Â Â Â Â Â  60.347 Waiver of notice. (1) A director may at any time waive any notice required by this chapter, the articles of incorporation or bylaws. Except as provided by subsection (2) of this section, the waiver must be in writing, must be signed by the director entitled to the notice, must specify the meeting for which notice is waived and must be filed with the minutes or corporate records.

Â Â Â Â Â  (2) A directorÂs attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon the directorÂs arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. [1987 c.52 Â§82]

Â Â Â Â Â  60.351 Quorum and voting. (1) Unless the articles of incorporation or bylaws requires a greater number or a lesser number as authorized under subsection (2) of this section, a quorum of a board of directors consists of:

Â Â Â Â Â  (a) If the corporation has a fixed board size, a majority of the fixed number of directors; or

Â Â Â Â Â  (b) If the corporation has a variable-range size board, a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

Â Â Â Â Â  (2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

Â Â Â Â Â  (3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

Â Â Â Â Â  (4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

Â Â Â Â Â  (a) The director objects at the beginning of the meeting, or promptly upon the directorÂs arrival, to holding the meeting or transacting business at the meeting;

Â Â Â Â Â  (b) The directorÂs dissent or abstention from the action taken is entered in the minutes of the meeting; or

Â Â Â Â Â  (c) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken. [1987 c.52 Â§83]

Â Â Â Â Â  60.354 Committees; powers; limitations. (1) Unless this chapter, the articles of incorporation or the bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on each committee.

Â Â Â Â Â  (2) Unless this chapter provides otherwise, the creation of a committee and appointment of members to it must be approved by the greater of:

Â Â Â Â Â  (a) A majority of all the directors in office when the action is taken; or

Â Â Â Â Â  (b) The number of directors required by the articles of incorporation or bylaws to take action under ORS 60.351.

Â Â Â Â Â  (3) ORS 60.337 to 60.351 apply both to committees of the board and to members of the committees.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, to the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under ORS 60.301.

Â Â Â Â Â  (5) A committee may not:

Â Â Â Â Â  (a) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors;

Â Â Â Â Â  (b) Approve or propose to shareholders action that this chapter requires be approved by shareholders;

Â Â Â Â Â  (c) Fill vacancies on the board of directors or, subject to subsection (7) of this section, on any of its committees; or

Â Â Â Â Â  (d) Adopt, amend or repeal bylaws.

Â Â Â Â Â  (6) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in ORS 60.357.

Â Â Â Â Â  (7) The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the memberÂs absence or disqualification. Unless the articles of incorporation, the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint a director to act in place of the absent or disqualified member. [1987 c.52 Â§84; 1989 c.1040 Â§22; 1991 c.883 Â§6; 1993 c.403 Â§5; 2003 c.80 Â§12]

(Standards of Conduct)

Â Â Â Â Â  60.357 General standards for directors. (1) A director shall discharge the duties of a director, including the duties as a member of a committee, in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances and in a manner the director reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the personÂs professional or expert competence; or

Â Â Â Â Â  (c) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

Â Â Â Â Â  (3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the directorÂs office in compliance with this section.

Â Â Â Â Â  (5) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the corporation, or any proposal to merge or consolidate the corporation with another corporation or to purchase or otherwise acquire all or substantially all the properties and assets of the corporation, the directors of the corporation may, in determining what they believe to be in the best interests of the corporation, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the corporation and on the communities and geographical areas in which the corporation and its subsidiaries operate, the economy of the state and nation, the long-term as well as short-term interests of the corporation and its shareholders, including the possibility that these interests may be best served by the continued independence of the corporation, and other relevant factors. [1987 c.52 Â§85; 1989 c.4 Â§8]

Â Â Â Â Â  60.361 Conflict of interest. (1) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the directorÂs interest in the transaction if any one of the following is true:

Â Â Â Â Â  (a) The material facts of the transaction and the directorÂs interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or ratified the transaction;

Â Â Â Â Â  (b) The material facts of the transaction and the directorÂs interest were disclosed or known to the shareholders entitled to vote and they authorized, approved or ratified the transaction; or

Â Â Â Â Â  (c) The transaction was fair to the corporation.

Â Â Â Â Â  (2) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

Â Â Â Â Â  (a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or

Â Â Â Â Â  (b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

Â Â Â Â Â  (3) For purposes of subsection (1)(a) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (1)(a) of this section if the transaction is otherwise authorized, approved or ratified as provided in subsection (1) of this section.

Â Â Â Â Â  (4) For purposes of subsection (1)(b) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection, voting as a single voting group. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (2)(a) of this section may be counted in a vote of shareholders to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (1)(b) of this section. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section. [1987 c.52 Â§86]

Â Â Â Â Â  60.364 Loans to directors. (1) Except as provided by subsection (3) of this section, a corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

Â Â Â Â Â  (a) The particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, excluding the votes of shares owned by or voted under the control of the benefited director; or

Â Â Â Â Â  (b) The corporationÂs board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

Â Â Â Â Â  (2) The fact that a loan or guarantee is made in violation of this section does not affect the borrowerÂs liability on the loan.

Â Â Â Â Â  (3) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations. [1987 c.52 Â§87]

Â Â Â Â Â  60.367 Liability for unlawful distributions. (1) Unless the director complies with the applicable standards of conduct described in ORS 60.357, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter or the articles of incorporation.

Â Â Â Â Â  (2) A director held liable for an unlawful distribution under subsection (1) of this section is entitled to contribution:

Â Â Â Â Â  (a) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in ORS 60.357; and

Â Â Â Â Â  (b) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of this chapter or the articles of incorporation. [1987 c.52 Â§88]

(Officers)

Â Â Â Â Â  60.371 Required officers. (1) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws which shall include a president and a secretary.

Â Â Â Â Â  (2) A duly appointed officer may appoint one or more officers or assistant officers if such appointment is authorized by the bylaws or the board of directors.

Â Â Â Â Â  (3) The secretary shall have the responsibility for preparing minutes of the directorsÂ and shareholdersÂ meetings and for authenticating records of the corporation.

Â Â Â Â Â  (4) The same individual may simultaneously hold more than one office in a corporation. [1987 c.52 Â§89]

Â Â Â Â Â  60.374 Duties of officers. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers. [1987 c.52 Â§90]

Â Â Â Â Â  60.377 Standard of conduct for officers. (1) An officer with discretionary authority shall discharge the duties of an officer under that authority:

Â Â Â Â Â  (a) In good faith;

Â Â Â Â Â  (b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

Â Â Â Â Â  (c) In a manner the officer reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the personÂs professional or expert competence.

Â Â Â Â Â  (3) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) An officer is not liable for any action taken as an officer, or any failure to take any action, if the officer performed the duties of the office in compliance with this section. [1987 c.52 Â§91]

Â Â Â Â Â  60.381 Resignation and removal of officers. (1) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective under ORS 60.034 (5) unless the notice specifies a later effective time. If a resignation is made effective at a later time and the corporation accepts the future effective time, its board of directors or the appointing officer may fill the pending vacancy before the effective time if the board of directors or the appointing officer provides that the successor does not take office until the effective time.

Â Â Â Â Â  (2) An officer may be removed at any time with or without cause by:

Â Â Â Â Â  (a) The board of directors;

Â Â Â Â Â  (b) The appointing officer, unless otherwise provided by the bylaws or the board of directors; or

Â Â Â Â Â  (c) Any other officer if authorized by the bylaws or the board of directors.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors.

Â Â Â Â Â  (4) As used in this section, Âappointing officerÂ means the officer or any successor to that officer who appointed the officer resigning or being removed. [1987 c.52 Â§92; 1993 c.403 Â§6; 2003 c.80 Â§13]

Â Â Â Â Â  60.384 Contract right of officers. (1) The appointment of an officer does not itself create contract rights.

Â Â Â Â Â  (2) Removal or resignation of an officer does not affect the contract rights, if any, of the corporation or the officer. [1987 c.52 Â§93]

(Indemnification)

Â Â Â Â Â  60.387 Definitions for ORS 60.387 to 60.414. As used in ORS 60.387 to 60.414:

Â Â Â Â Â  (1) ÂCorporationÂ includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessorÂs existence ceased upon consummation of the transaction.

Â Â Â Â Â  (2) ÂDirectorÂ means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporationÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporationÂs request if the directorÂs duties to the corporation also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. ÂDirectorÂ includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (3) ÂExpensesÂ include counsel fees.

Â Â Â Â Â  (4) ÂLiabilityÂ means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

Â Â Â Â Â  (5) ÂOfficerÂ means an individual who is or was an officer of a corporation or an individual who, while an officer of a corporation, is or was serving at the corporationÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the corporationÂs request if the officerÂs duties to the corporation also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. ÂOfficerÂ includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal. [1987 c.52 Â§94]

Â Â Â Â Â  60.391 Authority to indemnify directors. (1) Except as provided in subsection (4) of this section, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individualÂs conduct was in the best interests of the corporation, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individualÂs conduct was unlawful.

Â Â Â Â Â  (2) A directorÂs conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A corporation may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding. [1987 c.52 Â§95]

Â Â Â Â Â  60.394 Mandatory indemnification. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding. [1987 c.52 Â§96]

Â Â Â Â Â  60.397 Advance for expenses. (1) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the corporation a written affirmation of the directorÂs good faith belief that the director has met the standard of conduct described in ORS 60.391; and

Â Â Â Â Â  (b) The director furnishes the corporation a written undertaking, executed personally or on the directorÂs behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation, or bylaws, by a resolution of the shareholders or board of directors or by contract. [1987 c.52 Â§97]

Â Â Â Â Â  60.401 Court-ordered indemnification. Unless the corporationÂs articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 60.394, in which case the court shall also order the corporation to pay the directorÂs reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 60.391 or was adjudged liable as described in ORS 60.391 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1987 c.52 Â§98]

Â Â Â Â Â  60.404 Determination and authorization of indemnification. (1) A corporation may not indemnify a director under ORS 60.391 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 60.391.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) By the shareholders.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel. [1987 c.52 Â§99]

Â Â Â Â Â  60.407 Indemnification of officers, employees and agents. Unless a corporationÂs articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the corporation is entitled to mandatory indemnification under ORS 60.394, and is entitled to apply for court-ordered indemnification under ORS 60.401, in each case to the same extent as a director under ORS 60.394 and 60.401.

Â Â Â Â Â  (2) The corporation may indemnify and advance expenses under ORS 60.387 to 60.411 to an officer, employee or agent of the corporation to the same extent as to a director. [1987 c.52 Â§100]

Â Â Â Â Â  60.411 Insurance. A corporation may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the corporation or who, while a director, officer, employee or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The corporation may purchase and maintain the insurance even if the corporation has no power to indemnify the individual against the same liability under ORS 60.391 or 60.394. [1987 c.52 Â§101]

Â Â Â Â Â  60.414 Application of ORS 60.387 to 60.411. (1) The indemnification and provisions for advancement of expenses provided by ORS 60.387 to 60.411 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the corporationÂs articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of shareholders or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a corporation shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the shareholders or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the shareholders, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 60.047 (2)(d); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 60.404.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 60.387 to 60.411 do not limit a corporationÂs power to pay or reimburse expenses incurred by a director in connection with the directorÂs appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding. [1987 c.52 Â§102; 1991 c.883 Â§7]

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

Â Â Â Â Â  60.431 Authority. (1) A corporation may amend its articles of incorporation at any time to add, change or delete any provision if the articles of incorporation as amended would be permitted under this chapter as of the effective date of the amendment.

Â Â Â Â Â  (2) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, purpose or duration of the corporation. [1987 c.52 Â§103]

Â Â Â Â Â  60.434 Amendment by board of directors. Unless the articles of incorporation provide otherwise, a corporationÂs board of directors may adopt one or more amendments to the corporationÂs articles of incorporation without shareholder action to:

Â Â Â Â Â  (1) Extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

Â Â Â Â Â  (2) Delete the names and addresses of the initial directors;

Â Â Â Â Â  (3) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the office of the Secretary of State;

Â Â Â Â Â  (4) Delete the mailing address if an annual report has been filed with the office of the Secretary of State;

Â Â Â Â Â  (5) Change the corporate name by substituting the word Âcorporation,Â Âincorporated,Â Âcompany,Â Âlimited,Â or the abbreviation Âcorp.,Â Âinc.,Â Âco.Â or Âltd.,Â for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution for the name;

Â Â Â Â Â  (6) In the case of a corporation registered as an open-end investment company under the Investment Company Act of 1940, as amended, increase or decrease the number of shares the corporation is authorized to issue; or

Â Â Â Â Â  (7) Make any other change expressly permitted by this chapter to be made without shareholder action. [1987 c.52 Â§104; 1989 c.1040 Â§23; 1991 c.883 Â§8; 1997 c.249 Â§25]

Â Â Â Â Â  60.437 Amendment by board of directors and shareholders. (1) A corporationÂs board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

Â Â Â Â Â  (2) For the amendment to be adopted, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting, and the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (5) of this section.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed amendment on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

Â Â Â Â Â  (5) Unless this chapter, the articles of incorporation or the board of directors acting pursuant to subsection (3) of this section require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

Â Â Â Â Â  (a) A majority of the votes entitled to be cast on the amendment by any voting group with which the amendment would create dissentersÂ rights; and

Â Â Â Â Â  (b) The votes required by ORS 60.241 and 60.244 by every other voting group entitled to vote on the amendment. [1987 c.52 Â§105; 1989 c.1040 Â§24]

Â Â Â Â Â  60.441 Voting on amendments by voting groups. (1) The holders of the outstanding shares of a class are entitled to vote as a separate voting group if shareholder voting is otherwise required by this chapter on a proposed amendment if the amendment would:

Â Â Â Â Â  (a) Increase or decrease the aggregate number of authorized shares of the class;

Â Â Â Â Â  (b) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

Â Â Â Â Â  (c) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

Â Â Â Â Â  (d) Change the designation, rights, preferences or limitations of all or part of the shares of the class;

Â Â Â Â Â  (e) Change the shares of all or part of the class into a different number of shares of the same class;

Â Â Â Â Â  (f) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior or substantially equal to the shares of the class;

Â Â Â Â Â  (g) Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

Â Â Â Â Â  (h) Limit or deny an existing preemptive right of all or part of the shares of the class; or

Â Â Â Â Â  (i) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

Â Â Â Â Â  (2) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (1) of this section, the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

Â Â Â Â Â  (3) If a proposed amendment that entitles two or more series of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

Â Â Â Â Â  (4) A class or series is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares. [1987 c.52 Â§106]

Â Â Â Â Â  60.444 Amendment before issuance of shares. If a corporation has not yet issued shares, its incorporators or the board of directors may adopt one or more amendments to the corporationÂs articles of incorporation. If any such amendment relates to the duration, purposes, authorized capital, rights or preferences of shares or internal affairs, the incorporators or board of directors shall immediately notify in writing each person who is a party to any agreement for the subscription of stock of the corporation. Such notice shall set forth the text of the amendment and state that the subscriber may, within 30 days after delivery or mailing of the notice of amendment, rescind the subscription by notice in writing delivered or mailed to the incorporators or board of directors at an address specified. If a notice of rescission is not delivered or mailed within 30 days, the subscriber may not thereafter assert the fact of the amendment as the basis for avoiding the subscription agreement or asserting any claim against any person. [1987 c.52 Â§107]

Â Â Â Â Â  60.447 Articles of amendment. (1) A corporation amending its articles of incorporation shall deliver articles of amendment to the office for filing.

Â Â Â Â Â  (2) Articles of amendment shall contain:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of each amendment adopted;

Â Â Â Â Â  (c) If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

Â Â Â Â Â  (d) The date of each amendmentÂs adoption;

Â Â Â Â Â  (e) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and a statement that shareholder action was not required; and

Â Â Â Â Â  (f) If an amendment was approved by the shareholders:

Â Â Â Â Â  (A) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment; and

Â Â Â Â Â  (B) The total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment. [1987 c.52 Â§108]

Â Â Â Â Â  60.451 Restated articles of incorporation. (1) A corporationÂs board of directors may restate its articles of incorporation at any time with or without shareholder action. If a corporation has not yet issued shares, its incorporators or the board of directors may adopt restated articles of incorporation, subject to the requirements of ORS 60.444.

Â Â Â Â Â  (2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in ORS 60.437.

Â Â Â Â Â  (3) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

Â Â Â Â Â  (4) A corporation restating its articles of incorporation shall deliver to the office for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

Â Â Â Â Â  (a) Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

Â Â Â Â Â  (b) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by ORS 60.447.

Â Â Â Â Â  (5) Restated articles of incorporation shall contain all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to:

Â Â Â Â Â  (a) The names and addresses of the incorporators or the initial or present registered office or agent; or

Â Â Â Â Â  (b) The mailing address of the corporation if an annual report has been filed with the office of the Secretary of State.

Â Â Â Â Â  (6) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

Â Â Â Â Â  (7) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (4) of this section. [1987 c.52 Â§109; 1989 c.1040 Â§25]

Â Â Â Â Â  60.454 Amendment pursuant to reorganization. (1) A corporationÂs articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by ORS 60.047.

Â Â Â Â Â  (2) The individual or individuals designated by the court shall deliver to the office for filing articles of amendment setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of each amendment approved by the court;

Â Â Â Â Â  (c) The date of the courtÂs order or decree approving the articles of amendment;

Â Â Â Â Â  (d) The title of the reorganization proceeding in which the order or decree was entered; and

Â Â Â Â Â  (e) A statement that the court had jurisdiction of the proceeding under federal statute.

Â Â Â Â Â  (3) Shareholders of a corporation undergoing reorganization do not have dissentersÂ rights except as and to the extent provided in the reorganization plan.

Â Â Â Â Â  (4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. [1987 c.52 Â§110]

Â Â Â Â Â  60.457 Effect of amendment. An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporationÂs name does not abate a proceeding brought by or against the corporation in its former name. [1987 c.52 Â§111]

(Amendment of Bylaws)

Â Â Â Â Â  60.461 Amendment or repeal by board of directors or shareholders. (1) A corporationÂs board of directors may amend or repeal the corporationÂs bylaws unless:

Â Â Â Â Â  (a) The articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or in part; or

Â Â Â Â Â  (b) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

Â Â Â Â Â  (2) A corporationÂs shareholders may amend or repeal the corporationÂs bylaws even though the bylaws may also be amended or repealed by its board of directors. [1987 c.52 Â§112]

Â Â Â Â Â  60.464 Bylaw increasing quorum or voting requirement for shareholders. (1) If expressly authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is required by this chapter. The adoption or amendment of a bylaw that adds, changes or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or the quorum and voting requirement proposed to be adopted, whichever is greater.

Â Â Â Â Â  (2) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (1) of this section may not be adopted, amended or repealed by the board of directors. [1987 c.52 Â§113]

Â Â Â Â Â  60.467 Bylaw increasing quorum or voting requirement for directors. (1) A bylaw provision that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

Â Â Â Â Â  (a) If the provision was originally adopted by the shareholders, only by the shareholders; or

Â Â Â Â Â  (b) If the provision was originally adopted by the board of directors, either by the shareholders or by the board of directors.

Â Â Â Â Â  (2) A bylaw provision adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors. [1987 c.52 Â§114; 1989 c.1040 Â§26]

CONVERSION, MERGER AND SHARE EXCHANGE

Â Â Â Â Â  60.470 Definitions for ORS 60.470 to 60.501. As used in ORS 60.470 to 60.501:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under this chapter, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1999 c.362 Â§6; 2003 c.80 Â§14]

Â Â Â Â Â  60.472 Conversion. (1) A business entity other than a corporation may be converted to a corporation organized under this chapter, and a corporation organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A corporation organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting corporation;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The corporation complies with all requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§7; 2001 c.315 Â§12; 2003 c.80 Â§15]

Â Â Â Â Â  60.474 Action on plan of conversion. (1) A plan of conversion shall be approved as follows:

Â Â Â Â Â  (a) In the case of a corporation, in the manner provided in ORS 60.487 for mergers; and

Â Â Â Â Â  (b) In the case of a business entity other than a corporation, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a corporation, in the manner provided in ORS 60.487 (9); and

Â Â Â Â Â  (b) By a business entity that planned to convert to a corporation, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§8]

Â Â Â Â Â  60.476 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 60.011 or the date and time determined pursuant to the statutes governing the business entity that is not a corporation. [1999 c.362 Â§9; 2001 c.315 Â§7]

Â Â Â Â Â  60.478 Effect of conversion; assumed business name. (1) When a conversion to or from a corporation pursuant to ORS 60.472 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred prior to conversion, according to the laws applicable prior to conversion; and

Â Â Â Â Â  (B) As to liabilities incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (g) of this subsection;

Â Â Â Â Â  (g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity pursuant to ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

Â Â Â Â Â  (a) In the case of shareholders of a corporation, the right to dissent and obtain payment of the fair value of the shareholderÂs shares as provided in ORS 60.551 to 60.594; and

Â Â Â Â Â  (b) In the case of owners of business entities other than corporations, the rights provided in the statutes, common law and private agreements applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§10; 2001 c.315 Â§2]

Â Â Â Â Â  60.481 Merger. (1)(a) One or more business entities may merge into a corporation organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A corporation organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction, other than a foreign corporation, if:

Â Â Â Â Â  (A) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (B) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (C) Articles of merger are filed in this state; and

Â Â Â Â Â  (D) The corporation complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (b) A merger of one or more domestic corporations with one or more foreign corporations is governed by ORS 60.501.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the shares or other ownership interests of each owner into shares, ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a corporation, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of incorporation of a corporation, if the corporation is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger.

Â Â Â Â Â  (4) One or more corporations may merge with a nonprofit corporation under ORS 65.481 to 65.504. [1987 c.52 Â§115; 1989 c.1010 Â§176; 1991 c.883 Â§9; 1999 c.362 Â§11; 2001 c.315 Â§13; 2003 c.80 Â§16]

Â Â Â Â Â  60.484 Share exchange. (1) A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts a plan of exchange and, if required by ORS 60.487, the shareholders of each corporation approve the exchange.

Â Â Â Â Â  (2) The plan of exchange must set forth:

Â Â Â Â Â  (a) The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

Â Â Â Â Â  (b) A summary of the material terms and conditions of the exchange; and

Â Â Â Â Â  (c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or for other property in full or part.

Â Â Â Â Â  (3) The plan of exchange may set forth other provisions relating to the exchange.

Â Â Â Â Â  (4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise. [1987 c.52 Â§116; 1989 c.171 Â§7; 1989 c.1040 Â§27; 2003 c.80 Â§17]

Â Â Â Â Â  60.487 Action on plan of merger or share exchange. (1) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger and the board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger, except as provided in subsection (7) of this section, or share exchange for approval by its shareholders.

Â Â Â Â Â  (2) For a plan of merger or share exchange to be approved:

Â Â Â Â Â  (a) The board of directors shall direct by resolution that the plan of merger or share exchange be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting; and

Â Â Â Â Â  (b) The shareholders entitled to vote must approve the plan.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

Â Â Â Â Â  (5) Unless this chapter, the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

Â Â Â Â Â  (6) Separate voting by voting groups is required:

Â Â Â Â Â  (a) On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under ORS 60.441, except that separate voting by a voting group is not required if:

Â Â Â Â Â  (A) Under the plan of merger, the shares that constitute the voting group are to be converted into shares, obligations, other securities, cash or other property with a value at least equal to the value the shares would receive in a liquidation of the corporation. For purposes of determining the value the shares would receive in a liquidation of the corporation, the value of property available for distribution to all shareholders in the liquidation shall be assumed to be equal to the total value of shares, obligations, other securities, cash or other property into which all shares of the corporation are to be converted under the plan of merger; or

Â Â Â Â Â  (B) The articles of incorporation provide that the voting group is not entitled to vote separately on a plan of merger; and

Â Â Â Â Â  (b) On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

Â Â Â Â Â  (7) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

Â Â Â Â Â  (a) The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in ORS 60.434, from its articles before the merger;

Â Â Â Â Â  (b) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights, immediately after;

Â Â Â Â Â  (c) The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

Â Â Â Â Â  (d) The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of participating shares outstanding immediately before the merger.

Â Â Â Â Â  (8) As used in subsection (7) of this section:

Â Â Â Â Â  (a) ÂParticipating sharesÂ means shares that entitle their holders to participate without limitation in distributions.

Â Â Â Â Â  (b) ÂVoting sharesÂ means shares that entitle their holders to vote unconditionally in elections of directors.

Â Â Â Â Â  (9) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.

Â Â Â Â Â  (10) If a party to a plan of merger is a business entity other than a corporation, approval of the plan, and abandonment of the plan after approval, shall be in accordance with the statutes governing that business entity. [1987 c.52 Â§117; 1989 c.1040 Â§28; 1991 c.883 Â§10; 1993 c.403 Â§7; 1999 c.362 Â§12]

Â Â Â Â Â  60.491 Merger with subsidiary. (1) A parent corporation owning at least 90 percent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself, or may merge itself into the subsidiary, without approval of the shareholders of the parent or subsidiary.

Â Â Â Â Â  (2) If the parent will be the surviving corporation:

Â Â Â Â Â  (a) The board of directors of the parent shall adopt a plan of merger that sets forth:

Â Â Â Â Â  (A) The names of the parent and subsidiary; and

Â Â Â Â Â  (B) The manner and basis of converting the shares of the subsidiary into shares, obligations or other securities of the parent or any other corporation or into cash or other property in whole or part, or of canceling any part of the shares;

Â Â Â Â Â  (b) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing;

Â Â Â Â Â  (c) The parent may not deliver the articles of merger to the office for filing until at least 30 days after the date the parent mailed a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement; and

Â Â Â Â Â  (d) Articles of merger under this subsection may not contain amendments to the articles of incorporation of the parent corporation, except for amendments listed in ORS 60.434.

Â Â Â Â Â  (3) If the parent will not be the surviving corporation:

Â Â Â Â Â  (a) The board of directors of the parent shall adopt a plan of merger that sets forth:

Â Â Â Â Â  (A) The names of the parent and subsidiary;

Â Â Â Â Â  (B) The manner and basis of converting the shares of the parent into shares of the surviving corporation, which shall ensure that each shareholder of the parent immediately before the merger takes effect will immediately thereafter:

Â Â Â Â Â  (i) Hold the same percentage of the total of each class of shares of the surviving corporation owned by former shareholders of the parent as the shareholder held in each class of shares of the parent; and

Â Â Â Â Â  (ii) Hold shares of the surviving corporation having the same rights, preferences, privileges and restrictions as the shares of the parent held by such shareholder immediately before the merger takes effect;

Â Â Â Â Â  (C) Amendments to the articles of incorporation of the surviving corporation so that the articles are identical to the articles of incorporation of the parent in effect immediately before the merger takes effect, except for amendments to the articles of incorporation of the parent listed in ORS 60.434; and

Â Â Â Â Â  (D) Provisions relating to the outstanding shares of the subsidiary including cancellation of the shares held by the parent. If under the plan of merger the shareholders of the subsidiary other than the parent will not be shareholders of the surviving corporation, the plan shall also set forth the manner and basis of converting the shares of the subsidiary held by such shareholders into obligations or other securities of the surviving corporation or shares, obligations or other securities of any other corporation or into cash or other property in whole or in part;

Â Â Â Â Â  (b) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing;

Â Â Â Â Â  (c) The parent may not deliver the articles of merger to the office for filing until at least 30 days after the date the parent mailed a copy or summary of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement; and

Â Â Â Â Â  (d) The surviving corporation shall be a domestic corporation. [1987 c.52 Â§118; 1993 c.403 Â§8; 1997 c.392 Â§1]

Â Â Â Â Â  60.494 Articles of merger or share exchange. (1) After a plan of merger or share exchange is approved by the owners of each business entity, or adopted by a board of directors if shareholder approval is not required, the surviving or acquiring business entity shall deliver to the office of the Secretary of State, for filing, articles of merger or articles of share exchange setting forth:

Â Â Â Â Â  (a) The plan of merger or share exchange;

Â Â Â Â Â  (b) For each corporation that is a party to the merger or share exchange:

Â Â Â Â Â  (A) If shareholder approval was not required, a statement to that effect; or

Â Â Â Â Â  (B) If shareholder approval was required:

Â Â Â Â Â  (i) The designation, number of outstanding shares and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

Â Â Â Â Â  (ii) The total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan; and

Â Â Â Â Â  (c) For each business entity other than a corporation that is a party to the merger, a statement that the plan of merger was duly authorized and approved in accordance with the statutes governing that business entity.

Â Â Â Â Â  (2) The merger or share exchange takes effect on the later of the date and time determined pursuant to ORS 60.011 or the date and time determined pursuant to the statutes governing any business entity other than a corporation that is a party to the merger. [1987 c.52 Â§119; 1999 c.362 Â§13; 2001 c.104 Â§18; 2001 c.315 Â§1]

Â Â Â Â Â  60.497 Effect of merger or share exchange. (1) When a merger involving a corporation takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a corporation is the surviving business entity, its articles of incorporation are amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each owner that are to be converted into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to merger, according to the laws applicable prior to merger; and

Â Â Â Â Â  (B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (i) The registration of an assumed business name of a business entity pursuant to ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

Â Â Â Â Â  (2) Owners of the business entities that merged are entitled to the rights provided in the plan of merger and:

Â Â Â Â Â  (a) In the case of shareholders, the rights provided in this chapter; and

Â Â Â Â Â  (b) In the case of owners of business entities other than corporations, the rights provided in the statutes applicable to that business entity, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest.

Â Â Â Â Â  (3) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under this chapter. [1987 c.52 Â§120; 1999 c.362 Â§14; 2001 c.104 Â§19]

Â Â Â Â Â  60.501 Merger or share exchange with foreign corporation. (1) One or more foreign corporations may merge or enter into a share exchange with one or more domestic corporations if:

Â Â Â Â Â  (a) In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complied with that law in effecting the merger;

Â Â Â Â Â  (b) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

Â Â Â Â Â  (c) The foreign corporation complies with ORS 60.494 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

Â Â Â Â Â  (d) Each domestic corporation complies with the applicable provisions of ORS 60.481 to 60.491 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with ORS 60.481 to 60.494.

Â Â Â Â Â  (2) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:

Â Â Â Â Â  (a) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

Â Â Â Â Â  (b) To agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under this chapter.

Â Â Â Â Â  (3) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise. [1987 c.52 Â§121]

SALE OF ASSETS

Â Â Â Â Â  60.531 Sale of assets in regular course of business; mortgage of assets. (1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

Â Â Â Â Â  (a) Sell, lease, exchange or otherwise dispose of all or substantially all of its property in the usual and regular course of business;

Â Â Â Â Â  (b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

Â Â Â Â Â  (c) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

Â Â Â Â Â  (2) Unless required by the articles of incorporation, approval by the shareholders of a transaction described in subsection (1) of this section is not required. [1987 c.52 Â§122]

Â Â Â Â Â  60.534 Sale of assets other than in regular course of business. (1) A corporation may sell, lease, exchange or otherwise dispose of all or substantially all of its property, with or without the goodwill, other than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporationÂs board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

Â Â Â Â Â  (2) For a transaction to be authorized:

Â Â Â Â Â  (a) The board of directors shall adopt a resolution directing that such sale, lease, exchange or other disposition be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting; and

Â Â Â Â Â  (b) The shareholders entitled to vote must approve the transaction.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed transaction on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all the property of the corporation and contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (5) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

Â Â Â Â Â  (6) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further shareholder action.

Â Â Â Â Â  (7) A transaction that constitutes a distribution is governed by ORS 60.181 and not by this section. [1987 c.52 Â§123; 1989 c.1040 Â§29]

DISSENTERSÂ RIGHTS

(Right to Dissent and Obtain Payment for Shares)

Â Â Â Â Â  60.551 Definitions for ORS 60.551 to 60.594. As used in ORS 60.551 to 60.594:

Â Â Â Â Â  (1) ÂBeneficial shareholderÂ means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

Â Â Â Â Â  (2) ÂCorporationÂ means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

Â Â Â Â Â  (3) ÂDissenterÂ means a shareholder who is entitled to dissent from corporate action under ORS 60.554 and who exercises that right when and in the manner required by ORS 60.561 to 60.587.

Â Â Â Â Â  (4) ÂFair value,Â with respect to a dissenterÂs shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

Â Â Â Â Â  (5) ÂInterestÂ means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

Â Â Â Â Â  (6) ÂRecord shareholderÂ means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

Â Â Â Â Â  (7) ÂShareholderÂ means the record shareholder or the beneficial shareholder. [1987 c.52 Â§124; 1989 c.1040 Â§30]

Â Â Â Â Â  60.554 Right to dissent. (1) Subject to subsection (2) of this section, a shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholderÂs shares in the event of, any of the following corporate acts:

Â Â Â Â Â  (a) Consummation of a plan of merger to which the corporation is a party if shareholder approval is required for the merger by ORS 60.487 or the articles of incorporation and the shareholder is entitled to vote on the merger or if the corporation is a subsidiary that is merged with its parent under ORS 60.491;

Â Â Â Â Â  (b) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

Â Â Â Â Â  (c) Consummation of a sale or exchange of all or substantially all of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

Â Â Â Â Â  (d) An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenterÂs shares because it:

Â Â Â Â Â  (A) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities; or

Â Â Â Â Â  (B) Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under ORS 60.141;

Â Â Â Â Â  (e) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares; or

Â Â Â Â Â  (f) Conversion to a noncorporate business entity pursuant to ORS 60.472.

Â Â Â Â Â  (2) A shareholder entitled to dissent and obtain payment for the shareholderÂs shares under ORS 60.551 to 60.594 may not challenge the corporate action creating the shareholderÂs entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

Â Â Â Â Â  (3) DissentersÂ rights shall not apply to the holders of shares of any class or series if the shares of the class or series were registered on a national securities exchange or quoted on the National Association of Securities Dealers, Inc. Automated Quotation System as a National Market System issue on the record date for the meeting of shareholders at which the corporate action described in subsection (1) of this section is to be approved or on the date a copy or summary of the plan of merger is mailed to shareholders under ORS 60.491, unless the articles of incorporation otherwise provide. [1987 c.52 Â§125; 1989 c.1040 Â§31; 1993 c.403 Â§9; 1999 c.362 Â§15]

Â Â Â Â Â  60.557 Dissent by nominees and beneficial owners. (1) A record shareholder may assert dissentersÂ rights as to fewer than all the shares registered in the shareholderÂs name only if the shareholder dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf the shareholder asserts dissentersÂ rights. The rights of a partial dissenter under this subsection are determined as if the shares regarding which the shareholder dissents and the shareholderÂs other shares were registered in the names of different shareholders.

Â Â Â Â Â  (2) A beneficial shareholder may assert dissentersÂ rights as to shares held on the beneficial shareholderÂs behalf only if:

Â Â Â Â Â  (a) The beneficial shareholder submits to the corporation the record shareholderÂs written consent to the dissent not later than the time the beneficial shareholder asserts dissentersÂ rights; and

Â Â Â Â Â  (b) The beneficial shareholder does so with respect to all shares of which such shareholder is the beneficial shareholder or over which such shareholder has power to direct the vote. [1987 c.52 Â§126]

(Procedure for Exercise of Rights)

Â Â Â Â Â  60.561 Notice of dissentersÂ rights. (1) If proposed corporate action creating dissentersÂ rights under ORS 60.554 is submitted to a vote at a shareholdersÂ meeting, the meeting notice must state that shareholders are or may be entitled to assert dissentersÂ rights under ORS 60.551 to 60.594 and be accompanied by a copy of ORS 60.551 to 60.594.

Â Â Â Â Â  (2) If corporate action creating dissentersÂ rights under ORS 60.554 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissentersÂ rights that the action was taken and send the shareholders entitled to assert dissentersÂ rights the dissentersÂ notice described in ORS 60.567. [1987 c.52 Â§127]

Â Â Â Â Â  60.564 Notice of intent to demand payment. (1) If proposed corporate action creating dissentersÂ rights under ORS 60.554 is submitted to a vote at a shareholdersÂ meeting, a shareholder who wishes to assert dissentersÂ rights shall deliver to the corporation before the vote is taken written notice of the shareholderÂs intent to demand payment for the shareholderÂs shares if the proposed action is effectuated and shall not vote such shares in favor of the proposed action.

Â Â Â Â Â  (2) A shareholder who does not satisfy the requirements of subsection (1) of this section is not entitled to payment for the shareholderÂs shares under this chapter. [1987 c.52 Â§128]

Â Â Â Â Â  60.567 DissentersÂ notice. (1) If proposed corporate action creating dissentersÂ rights under ORS 60.554 is authorized at a shareholdersÂ meeting, the corporation shall deliver a written dissentersÂ notice to all shareholders who satisfied the requirements of ORS 60.564.

Â Â Â Â Â  (2) The dissentersÂ notice shall be sent no later than 10 days after the corporate action was taken, and shall:

Â Â Â Â Â  (a) State where the payment demand shall be sent and where and when certificates for certificated shares shall be deposited;

Â Â Â Â Â  (b) Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

Â Â Â Â Â  (c) Supply a form for demanding payment that includes the date of the first announcement of the terms of the proposed corporate action to news media or to shareholders and requires that the person asserting dissentersÂ rights certify whether or not the person acquired beneficial ownership of the shares before that date;

Â Â Â Â Â  (d) Set a date by which the corporation must receive the payment demand. This date may not be fewer than 30 nor more than 60 days after the date the subsection (1) of this section notice is delivered; and

Â Â Â Â Â  (e) Be accompanied by a copy of ORS 60.551 to 60.594. [1987 c.52 Â§129]

Â Â Â Â Â  60.571 Duty to demand payment. (1) A shareholder sent a dissentersÂ notice described in ORS 60.567 must demand payment, certify whether the shareholder acquired beneficial ownership of the shares before the date required to be set forth in the dissentersÂ notice pursuant to ORS 60.567 (2)(c), and deposit the shareholderÂs certificates in accordance with the terms of the notice.

Â Â Â Â Â  (2) The shareholder who demands payment and deposits the shareholderÂs shares under subsection (1) of this section retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

Â Â Â Â Â  (3) A shareholder who does not demand payment or deposit the shareholderÂs share certificates where required, each by the date set in the dissentersÂ notice, is not entitled to payment for the shareholderÂs shares under this chapter. [1987 c.52 Â§130]

Â Â Â Â Â  60.574 Share restrictions. (1) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under ORS 60.581.

Â Â Â Â Â  (2) The person for whom dissentersÂ rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action. [1987 c.52 Â§131]

Â Â Â Â Â  60.577 Payment. (1) Except as provided in ORS 60.584, as soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall pay each dissenter who complied with ORS 60.571, the amount the corporation estimates to be the fair value of the shareholderÂs shares, plus accrued interest.

Â Â Â Â Â  (2) The payment must be accompanied by:

Â Â Â Â Â  (a) The corporationÂs balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year and the latest available interim financial statements, if any;

Â Â Â Â Â  (b) A statement of the corporationÂs estimate of the fair value of the shares;

Â Â Â Â Â  (c) An explanation of how the interest was calculated;

Â Â Â Â Â  (d) A statement of the dissenterÂs right to demand payment under ORS 60.587; and

Â Â Â Â Â  (e) A copy of ORS 60.551 to 60.594. [1987 c.52 Â§132; 1987 c.579 Â§4]

Â Â Â Â Â  60.581 Failure to take action. (1) If the corporation does not take the proposed action within 60 days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

Â Â Â Â Â  (2) If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissentersÂ notice under ORS 60.567 and repeat the payment demand procedure. [1987 c.52 Â§133]

Â Â Â Â Â  60.584 After-acquired shares. (1) A corporation may elect to withhold payment required by ORS 60.577 from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissentersÂ notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

Â Â Â Â Â  (2) To the extent the corporation elects to withhold payment under subsection (1) of this section, after taking the proposed corporate action, it shall estimate the fair value of the shares plus accrued interest and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of such demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares an explanation of how the interest was calculated and a statement of the dissenterÂs right to demand payment under ORS 60.587. [1987 c.52 Â§134]

Â Â Â Â Â  60.587 Procedure if shareholder dissatisfied with payment or offer. (1) A dissenter may notify the corporation in writing of the dissenterÂs own estimate of the fair value of the dissenterÂs shares and amount of interest due, and demand payment of the dissenterÂs estimate, less any payment under ORS 60.577 or reject the corporationÂs offer under ORS 60.584 and demand payment of the dissenterÂs estimate of the fair value of the dissenterÂs shares and interest due, if:

Â Â Â Â Â  (a) The dissenter believes that the amount paid under ORS 60.577 or offered under ORS 60.584 is less than the fair value of the dissenterÂs shares or that the interest due is incorrectly calculated;

Â Â Â Â Â  (b) The corporation fails to make payment under ORS 60.577 within 60 days after the date set for demanding payment; or

Â Â Â Â Â  (c) The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set for demanding payment.

Â Â Â Â Â  (2) A dissenter waives the right to demand payment under this section unless the dissenter notifies the corporation of the dissenterÂs demand in writing under subsection (1) of this section within 30 days after the corporation made or offered payment for the dissenterÂs shares. [1987 c.52 Â§135]

(Judicial Appraisal of Shares)

Â Â Â Â Â  60.591 Court action. (1) If a demand for payment under ORS 60.587 remains unsettled, the corporation shall commence a proceeding within 60 days after receiving the payment demand under ORS 60.587 and petition the court under subsection (2) of this section to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

Â Â Â Â Â  (2) The corporation shall commence the proceeding in the circuit court of the county where a corporationÂs principal office is located, or if the principal office is not in this state, where the corporationÂs registered office is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

Â Â Â Â Â  (3) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares. All parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

Â Â Â Â Â  (4) The jurisdiction of the circuit court in which the proceeding is commenced under subsection (2) of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the court order appointing them, or in any amendment to the order. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

Â Â Â Â Â  (5) Each dissenter made a party to the proceeding is entitled to judgment for:

Â Â Â Â Â  (a) The amount, if any, by which the court finds the fair value of the dissenterÂs shares, plus interest, exceeds the amount paid by the corporation; or

Â Â Â Â Â  (b) The fair value, plus accrued interest, of the dissenterÂs after-acquired shares for which the corporation elected to withhold payment under ORS 60.584. [1987 c.52 Â§136]

Â Â Â Â Â  60.594 Court costs and counsel fees. (1) The court in an appraisal proceeding commenced under ORS 60.591 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under ORS 60.587.

Â Â Â Â Â  (2) The court may also assess the fees and expenses of counsel and experts of the respective parties in amounts the court finds equitable:

Â Â Â Â Â  (a) Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of ORS 60.561 to 60.587; or

Â Â Â Â Â  (b) Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

Â Â Â Â Â  (3) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to counsel reasonable fees to be paid out of the amount awarded the dissenters who were benefited. [1987 c.52 Â§137]

DISSOLUTION

(Voluntary Dissolution)

Â Â Â Â Â  60.621 Dissolution by incorporators or initial directors. (1) A majority of the incorporators or initial directors of a corporation that has not issued shares and has not commenced business may dissolve the corporation by delivering articles of dissolution to the office for filing.

Â Â Â Â Â  (2) Articles of dissolution shall set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The date of its incorporation;

Â Â Â Â Â  (c) That none of the corporationÂs shares has been issued and that the corporation has not commenced business;

Â Â Â Â Â  (d) That no debt of the corporation remains unpaid; and

Â Â Â Â Â  (e) That a majority of the incorporators or initial directors authorized the dissolution. [1987 c.52 Â§138; 1987 c.579 Â§5]

Â Â Â Â Â  60.624 Voluntary dissolution by consent of shareholders. A corporation may be voluntarily dissolved by the written consent of all of its shareholders. [1987 c.52 Â§139]

Â Â Â Â Â  60.627 Dissolution by board of directors and shareholders. (1) A corporationÂs board of directors may propose dissolution for submission to the shareholders.

Â Â Â Â Â  (2) For a proposal to dissolve to be adopted:

Â Â Â Â Â  (a) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

Â Â Â Â Â  (b) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (5) of this section.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposal for dissolution on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

Â Â Â Â Â  (5) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on the proposal. [1987 c.52 Â§140]

Â Â Â Â Â  60.631 Articles of dissolution. (1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the office for filing articles of dissolution setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The date dissolution was authorized;

Â Â Â Â Â  (c) If dissolution was approved by the shareholders:

Â Â Â Â Â  (A) The number of votes entitled to be cast on the proposal to dissolve; and

Â Â Â Â Â  (B) The total number of votes cast for and against dissolution and a statement that the number cast for dissolution was sufficient for approval; and

Â Â Â Â Â  (d) If voting by voting groups is required, the information required by paragraph (c) of this subsection separately provided for each voting group entitled to vote separately on the plan to dissolve.

Â Â Â Â Â  (2) A corporation is dissolved upon the effective date of its articles of dissolution. [1987 c.52 Â§141]

Â Â Â Â Â  60.634 Revocation of dissolution. (1) A corporation may revoke its dissolution within 120 days of its effective date.

Â Â Â Â Â  (2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization of dissolution permits revocation by action by the board of directors alone. If the authorization of dissolution permits revocation by action of the board of directors alone, the board of directors may revoke the dissolution without shareholder action.

Â Â Â Â Â  (3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the office for filing, articles of revocation of dissolution that set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The effective date of the dissolution that was revoked;

Â Â Â Â Â  (c) The date that the revocation of dissolution was authorized;

Â Â Â Â Â  (d) If the corporationÂs board of directors, or incorporators, revoked the dissolution, a statement to that effect;

Â Â Â Â Â  (e) If the corporationÂs board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

Â Â Â Â Â  (f) If shareholder action was required to revoke the dissolution, the information required by ORS 60.631 (1)(c) and (d).

Â Â Â Â Â  (4) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are filed.

Â Â Â Â Â  (5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred. [1987 c.52 Â§142]

Â Â Â Â Â  60.637 Effect of dissolution. (1) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

Â Â Â Â Â  (a) Collecting its assets;

Â Â Â Â Â  (b) Disposing of its properties that will not be distributed in kind to its shareholders;

Â Â Â Â Â  (c) Discharging or making provision for discharging its liabilities;

Â Â Â Â Â  (d) Distributing its remaining property among its shareholders according to their interests; and

Â Â Â Â Â  (e) Doing every other act necessary to wind up and liquidate its business and affairs.

Â Â Â Â Â  (2) Dissolution of a corporation does not:

Â Â Â Â Â  (a) Transfer title to the corporationÂs property;

Â Â Â Â Â  (b) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporationÂs share transfer records;

Â Â Â Â Â  (c) Subject its directors or officers to standards of conduct different from those prescribed in this chapter;

Â Â Â Â Â  (d) Change quorum or voting requirements for the board of directors or shareholders, change provisions for selection, resignation, or removal of its directors or officers or both or change provisions for amending its bylaws;

Â Â Â Â Â  (e) Prevent commencement of a proceeding by or against the corporation in its corporate name;

Â Â Â Â Â  (f) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

Â Â Â Â Â  (g) Terminate the authority of the registered agent of the corporation. [1987 c.52 Â§143]

Â Â Â Â Â  60.641 Known claims against dissolved corporation. (1) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

Â Â Â Â Â  (2) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (3) A claim against the dissolved corporation is barred:

Â Â Â Â Â  (a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved corporation by the deadline; or

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (4) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1987 c.52 Â§144]

Â Â Â Â Â  60.644 Unknown claims against dissolved corporation. (1) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published one time in a newspaper of general circulation in the county where the dissolved corporationÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

Â Â Â Â Â  (3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 60.641;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved corporation but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [1987 c.52 Â§145; 1991 c.883 Â§11]

Â Â Â Â Â  60.645 Enforcement of claims against dissolved corporation. A claim against a dissolved corporation that is not barred under ORS 60.641 or 60.644 may be enforced:

Â Â Â Â Â  (1) Against the dissolved corporation to the extent of its undistributed assets; or

Â Â Â Â Â  (2) If the assets have been distributed in liquidation, against the shareholder of the dissolved corporation to the extent of the shareholderÂs pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less. A shareholderÂs total liability for all claims under this section may not exceed the total value of assets distributed to the shareholder, as of the date or dates of distribution, less any liability of the corporation paid on behalf of the corporation by that shareholder after the date of the distribution. [1991 c.883 Â§16]

(Administrative Dissolution)

Â Â Â Â Â  60.647 Grounds for administrative dissolution. The Secretary of State may commence a proceeding under ORS 60.651 to administratively dissolve a corporation if:

Â Â Â Â Â  (1) The corporation does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The corporation does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The corporation is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The corporationÂs period of duration stated in its articles of incorporation expires. [1987 c.52 Â§146]

Â Â Â Â Â  60.651 Procedure; effect of administrative dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 60.647, for dissolving a corporation, the Secretary of State shall give the corporation written notice of the determination.

Â Â Â Â Â  (2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the corporation.

Â Â Â Â Â  (3) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under ORS 60.637, and notify claimants under ORS 60.641 and 60.644.

Â Â Â Â Â  (4) The administrative dissolution of a corporation does not terminate the authority of its registered agent. [1987 c.52 Â§147; 1987 c.579 Â§6; 1993 c.190 Â§2]

Â Â Â Â Â  60.654 Reinstatement following administrative dissolution. (1) A corporation administratively dissolved under ORS 60.651 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application shall:

Â Â Â Â Â  (a) State the name of the corporation and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporationÂs name satisfies the requirements of ORS 60.094, the Secretary of State shall reinstate the corporation.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred. [1987 c.52 Â§148; 1995 c.215 Â§7]

Â Â Â Â Â  60.657 Appeal from denial of reinstatement. (1) If the Secretary of State denies a corporationÂs application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the corporation that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The corporation may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183. [1987 c.52 Â§149]

(Judicial Dissolution)

Â Â Â Â Â  60.661 Grounds for judicial dissolution. The circuit courts may dissolve a corporation:

Â Â Â Â Â  (1) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (a) The corporation obtained its articles of incorporation through fraud; or

Â Â Â Â Â  (b) The corporation has continued to exceed or abuse the authority conferred upon it by law.

Â Â Â Â Â  (2) In a proceeding by a shareholder in a corporation that has shares that are listed on a national securities exchange or that are regularly traded in a market maintained by one or more members of a national or affiliated securities association, if it is established that:

Â Â Â Â Â  (a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

Â Â Â Â Â  (b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

Â Â Â Â Â  (c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

Â Â Â Â Â  (d) The corporate assets are being misapplied or wasted.

Â Â Â Â Â  (3) In a proceeding by a creditor if it is established that:

Â Â Â Â Â  (a) The creditorÂs claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

Â Â Â Â Â  (b) The corporation has admitted in writing that the creditorÂs claim is due and owing and the corporation is insolvent.

Â Â Â Â Â  (4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision. [1987 c.52 Â§150; 2001 c.315 Â§58]

Â Â Â Â Â  60.664 Procedure for judicial dissolution. (1) Venue for a proceeding by the Attorney General to dissolve a corporation lies in Marion County. Venue for a proceeding brought by any other party named in ORS 60.661 or 60.952 lies in the county where a corporationÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

Â Â Â Â Â  (3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held. [1987 c.52 Â§151; 2001 c.315 Â§61]

Â Â Â Â Â  60.667 Receivership or custodianship. (1) A court in a judicial proceeding brought to dissolve a corporation, or in a judicial proceeding for shareholder remedies described in ORS 60.952, may appoint one or more receivers to wind up and liquidate the business and affairs of the corporation or one or more custodians to manage the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

Â Â Â Â Â  (2) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

Â Â Â Â Â  (3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

Â Â Â Â Â  (a) The receiver may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court and may sue and defend in the receiverÂs own name as receiver of the corporation in all courts of this state.

Â Â Â Â Â  (b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

Â Â Â Â Â  (4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders and creditors.

Â Â Â Â Â  (5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiverÂs or custodianÂs counsel from the assets of the corporation or proceeds from the sale of the assets. [1987 c.52 Â§152; 2001 c.315 Â§62]

Â Â Â Â Â  60.671 Judgment of dissolution. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 60.661 or 60.952 (2)(m) exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the office for filing. The Secretary of State shall file the certified copy of the judgment.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporationÂs business and affairs in accordance with ORS 60.637 and the notification of claimants in accordance with ORS 60.641 and 60.644. [1987 c.52 Â§153; 2001 c.315 Â§63; 2003 c.576 Â§323]

(Disposition of Assets)

Â Â Â Â Â  60.674 Asset distribution; deposit with Department of State Lands; claims. Assets of a dissolved corporation that should be distributed to a creditor, claimant or shareholder of the corporation who cannot be found shall be reduced to cash and, within one year after the final distribution in such liquidation or winding up is payable, deposited with the Department of State Lands. The receiver or other liquidating agent shall prepare in duplicate and under oath a statement containing the names and last-known addresses of the persons entitled to such funds. One of the statements shall be filed with the Department of State Lands with the cash and another shall be delivered to the office for filing. The owner, heirs or personal representatives of the owner, may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396. [1987 c.52 Â§154; 1993 c.694 Â§34]

FOREIGN CORPORATIONS

(Authority to Transact Business)

Â Â Â Â Â  60.701 Authority to transact business required. (1) A foreign corporation may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding.

Â Â Â Â Â  (b) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs.

Â Â Â Â Â  (c) Maintaining bank accounts.

Â Â Â Â Â  (d) Maintaining offices or agencies for the transfer, exchange and registration of the corporationÂs own securities or maintaining trustees or depositaries with respect to those securities.

Â Â Â Â Â  (e) Selling through independent contractors.

Â Â Â Â Â  (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

Â Â Â Â Â  (g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

Â Â Â Â Â  (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

Â Â Â Â Â  (i) Owning without more real or personal property.

Â Â Â Â Â  (j) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature.

Â Â Â Â Â  (k) Transacting business in interstate commerce.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1987 c.52 Â§155]

Â Â Â Â Â  60.704 Consequences of transacting business without authority. (1) A foreign corporation transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to a foreign corporation that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign corporation that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon such corporation had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain authority to transact business in this state does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state. [1987 c.52 Â§156]

Â Â Â Â Â  60.707 Application for authority to transact business. (1) A foreign corporation may apply for authority to transact business in this state by delivering an application to the office for filing. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign corporation or, if its name is unavailable for filing in this state, another corporate name that satisfies the requirements of ORS 60.717;

Â Â Â Â Â  (b) The name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (c) Its date of incorporation and period of duration if not perpetual;

Â Â Â Â Â  (d) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (e) The address, including street and number, of its registered office in this state and the name of its registered agent at that office; and

Â Â Â Â Â  (f) The names and respective addresses of the president and secretary of the foreign corporation.

Â Â Â Â Â  (2) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated. [1987 c.52 Â§157]

Â Â Â Â Â  60.711 Amendment to application for authority. (1) A foreign corporation authorized to transact business in this state shall deliver an amendment to the application for authority to transact business in this state to the office for filing if it changes:

Â Â Â Â Â  (a) Its corporate name as shown on the records of the office; or

Â Â Â Â Â  (b) The period of its duration.

Â Â Â Â Â  (2) The amendment to the application for authority to transact business in this state shall set forth its corporate name shown on the records of the office and the new corporate name or the new period of duration. The corporate name as changed must satisfy the requirements of ORS 60.717. [1987 c.52 Â§158]

Â Â Â Â Â  60.714 Effect of authority. (1) A foreign corporation authorized to transact business in this state has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

Â Â Â Â Â  (2) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the right of the Secretary of State to revoke the authorization.

Â Â Â Â Â  (3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state. [1987 c.52 Â§159]

Â Â Â Â Â  60.717 Corporate name of foreign corporation. (1) Except as provided in subsections (2) and (3) of this section, the Secretary of State shall not authorize a foreign corporation to transact business in this state if the corporate name of the corporation does not conform to ORS 60.094.

Â Â Â Â Â  (2) The name of the corporation must contain a word or abbreviation required by ORS 60.094 (1) unless the corporate name contains some other word, phrase or abbreviation that the laws of the place of incorporation require to denote a person of limited liability.

Â Â Â Â Â  (3) If a corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office is not distinguishable on the records of the office from the corporate name of the applicant foreign corporation, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign corporation states the corporate name on the application for authority to transact business in this state under ORS 60.707 as (name under which incorporated), a corporation of (place of incorporation), the entirety of which shall be the real and true name of the corporation under ORS chapter 648.

Â Â Â Â Â  (4) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and ORS 60.711. [1987 c.52 Â§160]

Â Â Â Â Â  60.721 Registered office and registered agent of foreign corporation. Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

Â Â Â Â Â  (1) A registered office that may be, but need not be, the same as any of its places of business; and

Â Â Â Â Â  (2) A registered agent who may be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1987 c.52 Â§161; 2001 c.315 Â§25]

Â Â Â Â Â  60.724 Change of registered office or registered agent of foreign corporation. (1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the foreign corporation;

Â Â Â Â Â  (b) If the registered office is to be changed, the street address, including street and number, of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement of change that complies with the requirements of subsection (1) of this section and states that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the foreign corporation. [1987 c.52 Â§162]

Â Â Â Â Â  60.727 Resignation of registered agent of foreign corporation. (1) The registered agent of a foreign corporation may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the foreign corporation. The statement of resignation may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon the delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign corporation under subsection (1) of this section shall be addressed to the foreign corporation at the foreign corporationÂs mailing address or the foreign corporationÂs principal office as shown on the records of the office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued if so provided in the signed statement under subsection (1) of this section on the 31st day after the date on which the statement was filed by the Secretary of State unless the foreign corporation has previously appointed a successor registered agent, as provided in ORS 60.724 thereby terminating the capacity of such agent. [1987 c.52 Â§163; 1993 c.190 Â§3]

Â Â Â Â Â  60.731 Service on foreign corporation. (1) The registered agent appointed by a foreign corporation authorized to transact business in this state shall be an agent of such corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a foreign corporation upon whom any process, notice or demand may be served, if:

Â Â Â Â Â  (a) The corporation is authorized to transact business in this state, and it fails to appoint or maintain a registered agent in this state, or its registered agent cannot with reasonable diligence be found at the registered office;

Â Â Â Â Â  (b) The corporationÂs authority to transact business in this state has been revoked;

Â Â Â Â Â  (c) The corporation is transacting business in this state without being authorized as provided in this chapter;

Â Â Â Â Â  (d) The corporation has been authorized to transact business in this state and has withdrawn; or

Â Â Â Â Â  (e) The corporation has transacted business in this state without being authorized to do so, has ceased to transact business and has become subject to service on the Secretary of State as prescribed in this chapter.

Â Â Â Â Â  (3) Service on the Secretary of State of any such process, notice or demand shall be made in the same manner as provided in ORS 60.121 (3), except that when the corporation served is not authorized to transact business in this state and was not authorized to transact business in this state at the time the transaction, event or occurrence upon which the proceeding is based occurred, the copy of the process, notice or demand shall be sent immediately by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the corporation, instead of the last registered office of the corporation.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need to be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1987 c.52 Â§164]

(Withdrawal)

Â Â Â Â Â  60.734 Withdrawal of foreign corporation. (1) A foreign corporation authorized to transact business in this state may withdraw from transacting business in this state by applying to the office for withdrawal. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

Â Â Â Â Â  (c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceedings may mail to the foreign corporation a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

Â Â Â Â Â  (e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

Â Â Â Â Â  (2) Upon filing by the Secretary of State of the application to withdraw, the authority of the foreign corporation to transact business in this state shall cease. [1987 c.52 Â§165]

(Revocation of Authority)

Â Â Â Â Â  60.737 Grounds for revocation. The Secretary of State may commence a proceeding under ORS 60.741 to revoke the authority of a foreign corporation to transact business in this state if:

Â Â Â Â Â  (1) The foreign corporation does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

Â Â Â Â Â  (2) The foreign corporation does not pay within the time prescribed by this chapter any fees imposed by this chapter;

Â Â Â Â Â  (3) The foreign corporation has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

Â Â Â Â Â  (4) The foreign corporation does not inform the Secretary of State under ORS 60.724 or 60.727 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued;

Â Â Â Â Â  (5) An incorporator, director, officer or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the office for filing; or

Â Â Â Â Â  (6) The Secretary of State receives a duly authenticated certificate from the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger. [1987 c.52 Â§166]

Â Â Â Â Â  60.741 Procedure for and effect of revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 60.737 for revocation of authority of a foreign corporation to transact business in this state, the Secretary of State shall give the foreign corporation written notice of the determination.

Â Â Â Â Â  (2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the foreign corporationÂs authority.

Â Â Â Â Â  (3) The authority of a foreign corporation to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of StateÂs revocation of a foreign corporationÂs authority to transact business in this state appoints the Secretary of State the foreign corporationÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

Â Â Â Â Â  (5) Revocation of a foreign corporationÂs authority to transact business in this state terminates the authority of the registered agent of the corporation. [1987 c.52 Â§167; 1993 c.190 Â§4]

Â Â Â Â Â  60.744 Appeal from revocation. In addition to any other legal remedy which may be available, a foreign corporation shall have the right to appeal the Secretary of StateÂs revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. [1987 c.52 Â§168]

Â Â Â Â Â  60.747 Reinstatement of authority. (1) A foreign corporation which has had its authority revoked under ORS 60.737 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the corporation and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporationÂs name satisfies the requirements of ORS 60.717, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the corporation resumes carrying on its business as if the administrative revocation of authority had never occurred. [1989 c.1040 Â§33; 1995 c.215 Â§8]

RECORDS AND REPORTS

(Records)

Â Â Â Â Â  60.771 Corporate records. (1) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

Â Â Â Â Â  (2) A corporation shall maintain appropriate accounting records.

Â Â Â Â Â  (3) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and class of shares held by each.

Â Â Â Â Â  (4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

Â Â Â Â Â  (5) A corporation shall keep a copy of the following records at its principal office or registered office:

Â Â Â Â Â  (a) Its articles or restated articles of incorporation and all amendments to them currently in effect;

Â Â Â Â Â  (b) Its bylaws or restated bylaws and all amendments to them currently in effect;

Â Â Â Â Â  (c) Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding;

Â Â Â Â Â  (d) The minutes of all shareholdersÂ meetings and records of all action taken by shareholders without a meeting, for the past three years;

Â Â Â Â Â  (e) All written communications to shareholders generally within the past three years;

Â Â Â Â Â  (f) A list of the names and business addresses of its current directors and officers; and

Â Â Â Â Â  (g) Its most recent annual report delivered to the Secretary of State under ORS 60.787. [1987 c.52 Â§169]

Â Â Â Â Â  60.774 Inspection of records by shareholders. (1) Subject to ORS 60.777 (3), a shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporationÂs principal office, any of the records of the corporation described in ORS 60.771 (5) if the shareholder gives the corporation written notice of the shareholderÂs demand at least five business days before the date on which the shareholder wishes to inspect and copy.

Â Â Â Â Â  (2) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (3) of this section and gives the corporation written notice of the shareholderÂs demand at least five business days before the date on which the shareholder wishes to inspect and copy:

Â Â Â Â Â  (a) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (1) of this section;

Â Â Â Â Â  (b) Accounting records of the corporation, including tax returns; and

Â Â Â Â Â  (c) The record of shareholders.

Â Â Â Â Â  (3) A shareholder may inspect and copy the records identified in subsection (2) of this section only if:

Â Â Â Â Â  (a) The shareholderÂs demand is made in good faith and for a proper purpose;

Â Â Â Â Â  (b) The shareholder described with reasonable particularity the shareholderÂs purpose and the records the shareholder desires to inspect; and

Â Â Â Â Â  (c) The records are directly connected with the shareholderÂs purpose.

Â Â Â Â Â  (4) The right of inspection granted by this section may not be abolished or limited by a corporationÂs articles of incorporation or bylaws.

Â Â Â Â Â  (5) This section does not affect:

Â Â Â Â Â  (a) The right of a shareholder to inspect records under ORS 60.224 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

Â Â Â Â Â  (b) The power of a court, independent of this chapter, to compel the production of corporate records for examination.

Â Â Â Â Â  (6) For purposes of this section, ÂshareholderÂ includes a beneficial owner whose shares are held in a voting trust or by a nominee on behalf of the beneficial owner. [1987 c.52 Â§170; 1989 c.1040 Â§34; 1993 c.403 Â§10]

Â Â Â Â Â  60.777 Scope of inspection right. (1) A shareholderÂs agent or attorney has the same inspection and copying rights as the shareholder.

Â Â Â Â Â  (2) The right to copy records under ORS 60.774 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

Â Â Â Â Â  (3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

Â Â Â Â Â  (4) The corporation may comply with a shareholderÂs demand to inspect the record of shareholders under ORS 60.774 (2)(c) by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholderÂs demand. [1987 c.52 Â§171]

Â Â Â Â Â  60.781 Court-ordered inspection. (1) If a corporation does not allow a shareholder who complies with ORS 60.774 (1) to inspect and copy any records required by that subsection to be available for inspection, the circuit court of the county where the corporationÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, may summarily order inspection and copying of the records demanded at the corporationÂs expense upon application of the shareholder.

Â Â Â Â Â  (2) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with ORS 60.774 (2) and (3) may apply to the circuit court in the county where the corporationÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, for an order to permit inspection and copying of the records demanded.

Â Â Â Â Â  (3) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholderÂs costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

Â Â Â Â Â  (4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

Â Â Â Â Â  (5) No order shall be issued under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The shareholderÂs request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearing on preliminary injunctions under ORCP 79 B(3). [1987 c.52 Â§172]

(Reports)

Â Â Â Â Â  60.784 Reports to shareholders of indemnification. If a corporation indemnifies or advances expenses to a director under ORS 60.391, 60.394, 60.397 or 60.401 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholdersÂ meeting. [1987 c.52 Â§173]

Â Â Â Â Â  60.787 Annual report. (1) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall by its anniversary deliver to the office for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the corporation and the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) The street address of its registered office and the name of its registered agent at that office in this state;

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) The names and addresses of the president and secretary of the corporation;

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the corporation;

Â Â Â Â Â  (f) The federal employer identification number of the corporation; and

Â Â Â Â Â  (g) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the corporation.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the corporation in the current records of the office. The failure of the corporation to receive the annual report form from the Secretary of State shall not relieve the corporation of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting domestic or foreign corporation in writing and return the report to it for correction. The domestic or foreign corporation must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A domestic or foreign corporation may deliver to the office for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the corporation as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1987 c.52 Â§174; 1987 c.843 Â§14]

REGULATION OF CORPORATE ACQUISITIONS

Â Â Â Â Â  60.801 Definitions for ORS 60.801 to 60.816. As used in ORS 60.801 to 60.816:

Â Â Â Â Â  (1) ÂAcquiring groupÂ means two or more persons who agree to act together or enter into any arrangement or understanding for the purpose of voting or acquiring voting shares of an issuing public corporation, but does not include two or more persons whose sole agreement relates to the granting of an immediately revocable proxy.

Â Â Â Â Â  (2) ÂAcquiring personÂ means a person who acquires or proposes to acquire ownership of, or the power to direct the voting of, voting shares of an issuing public corporation and includes all affiliates of such person.

Â Â Â Â Â  (3)(a) ÂAffiliateÂ means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person. As used in this subsection, Âcontrol,Â including the terms Âcontrolled byÂ and Âunder common control with,Â means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise. A person who is the owner of 10 percent or more of a corporationÂs outstanding voting shares shall be presumed to have control of the corporation in the absence of proof by a preponderance of the evidence to the contrary.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a presumption of control shall not apply where a person holds voting shares in good faith and not for the purpose of circumventing ORS 60.801 to 60.816 as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of the corporation.

Â Â Â Â Â  (4)(a) ÂControl share acquisitionÂ means the acquisition, directly or indirectly, by any acquiring person, including a member of an acquiring group, of ownership of, or the power to direct the voting of, voting shares of an issuing public corporation in a transaction that causes the total voting power of the acquiring person or any acquiring group of which the acquiring person is a member in the election of directors of the issuing public corporation to exceed one-fifth, one-third or one-half of the total voting power of all the voting shares.

Â Â Â Â Â  (b) For purposes of this subsection, voting shares of an issuing public corporation acquired within 90 days of a control share acquisition by the acquiring person or members of the acquiring group making the control share acquisition shall be considered to have been acquired in the same control share acquisition.

Â Â Â Â Â  (c) For purposes of this subsection, a person who acquires voting shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing ORS 60.801 to 60.816 has ownership and voting power only of voting shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.

Â Â Â Â Â  (d) For purposes of this subsection, if two or more persons enter into a binding agreement that is not immediately revocable with respect to the voting of their voting shares, in addition to those persons thereby becoming an acquiring group:

Â Â Â Â Â  (A) Any single person who thereby obtains the right to determine how any other parties to the agreement must vote their shares shall be deemed to have acquired the power to direct the voting of the voting shares held by such other parties to the agreement; and

Â Â Â Â Â  (B) Any group of persons who thereby obtain the right to determine how any parties to the agreement must vote their shares shall collectively be deemed to be a separate acquiring person who has acquired the power to direct the voting of all voting shares held by such parties to the agreement. The group of persons shall include all parties to the agreement if all parties share in the decision or if the agreement specifies how the shares must be voted.

Â Â Â Â Â  (e) The acquisition of any voting shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

Â Â Â Â Â  (A) At a time when the corporation was not subject to ORS 60.801 to 60.816.

Â Â Â Â Â  (B) Pursuant to a contract entered into at a time when the corporation was not subject to ORS 60.801 to 60.816.

Â Â Â Â Â  (C) Pursuant to the laws of descent and distribution.

Â Â Â Â Â  (D) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing ORS 60.801 to 60.816.

Â Â Â Â Â  (E) In a transaction in which voting shares are acquired from the issuing public corporation.

Â Â Â Â Â  (F) Pursuant to a merger or plan of share exchange effected in compliance with ORS 60.470 to 60.501, if the issuing public corporation is a party to the agreement of merger or plan of share exchange.

Â Â Â Â Â  (G) Pursuant to a transfer of voting shares between or among affiliates or immediate family members unless the voting shares are control shares that have not had their voting rights restored under ORS 60.807.

Â Â Â Â Â  (H) In a transaction in which voting power is acquired solely by receipt of an immediately revocable proxy or by any other agreement or understanding that is not binding on the person transferring such voting power.

Â Â Â Â Â  (5)(a) ÂControl sharesÂ means voting shares of an issuing public corporation that are acquired in a control share acquisition. ÂControl sharesÂ does not include voting shares acquired in a control share acquisition that are subsequently transferred, or whose voting power is subsequently transferred, other than a transfer of voting power by termination of a binding voting agreement, to a person that is not an affiliate of the transferor or a member of an acquiring group of which the transferor is a member in a transaction that is not a control share acquisition. ÂControl sharesÂ also does not include voting shares acquired in a control share acquisition whose voting power is subsequently transferred pursuant to the termination of a binding voting agreement if, assuming the parties to the agreement had never entered into the agreement but had been members of an acquiring group during the term of the agreement, the voting shares would not have been control shares.

Â Â Â Â Â  (b) If an acquiring person or any member of an acquiring group transfers control shares in a transaction that causes the control shares to cease to be control shares without reducing the total voting power of the acquiring person or acquiring group to less than one-fifth of the total voting power of all the voting shares, and within 90 days before or after such transfer the transferor or any member of an acquiring group of which the transferor is a member acquires ownership of, or the power to direct the voting of, any voting shares, all such voting shares up to the number of voting shares having total voting power equal to the total voting power of the control shares transferred shall be considered control shares.

Â Â Â Â Â  (6) ÂImmediate family memberÂ means any grandparent, parent, brother, sister, child, grandchild or spouse of a person, or any other relative of the person or the personÂs spouse who has the same home as the person.

Â Â Â Â Â  (7)(a) ÂInterested sharesÂ means voting shares of an issuing public corporation that any of the following persons have sole or shared power to vote, or direct the voting of, either directly or by proxy or voting agreement, at a meeting at which the voting rights of control shares are to be considered:

Â Â Â Â Â  (A) The acquiring person or a member of the acquiring group whose voting rights are under consideration.

Â Â Â Â Â  (B) Any officer of the issuing public corporation.

Â Â Â Â Â  (C) Any employee of the issuing public corporation who is also a director of the corporation.

Â Â Â Â Â  (b) For purposes of this subsection, a person shall not be deemed to have the power to vote, or direct the voting of, voting shares if the personÂs power with respect to the shares arises solely from holding an immediately revocable proxy, unless the proxy is solicited in connection with an offer to purchase or solicitation of offers to sell voting shares which requires the granting of a proxy as a condition to the acceptance of a tender of voting shares from any shareholder.

Â Â Â Â Â  (8)(a) ÂIssuing public corporationÂ means a corporation incorporated or existing pursuant to the provisions of this chapter that has:

Â Â Â Â Â  (A) One hundred or more record or beneficial shareholders;

Â Â Â Â Â  (B) Its principal place of business, its principal office or assets with a fair market value of not less than $1 million within this state; and

Â Â Â Â Â  (C) Either:

Â Â Â Â Â  (i) More than 10 percent of its record shareholders resident in this state;

Â Â Â Â Â  (ii) More than 10 percent of its shares owned beneficially or of record by residents of this state; or

Â Â Â Â Â  (iii) At least 10,000 of its record or beneficial shareholders resident in this state.

Â Â Â Â Â  (b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

Â Â Â Â Â  (c) Shares held by banks, except as trustee or guardian, brokers or nominees shall be disregarded for purposes of calculating the percentages or numbers described in paragraph (a)(C) of this subsection.

Â Â Â Â Â  (9) ÂPersonÂ means any individual, corporation, partnership, unincorporated association or other entity.

Â Â Â Â Â  (10) ÂTotal voting powerÂ of any person or any shares means the voting power such person or shares would have except for ORS 60.801 to 60.816.

Â Â Â Â Â  (11) ÂVoting sharesÂ means shares that have, or would have except for this Act, voting power in any vote for the election of directors and that belong to a class or series that, together with all other classes or series that vote with such class or series as a group with respect to the election of directors, elects at least a majority of the directors. [1989 c.4 Â§1; 1989 c.1040 Â§37; 1991 c.7 Â§1; 2003 c.80 Â§17a]

Â Â Â Â Â  Note: 60.801 to 60.816 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 60 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  60.804 Applicability of ORS 60.801 to 60.816. (1) An issuing public corporation shall be subject to ORS 60.801 to 60.816 unless the corporationÂs articles of incorporation or bylaws provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares. After a corporationÂs articles of incorporation or bylaws are amended to provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares, any voting shares that were control shares prior to the amendment shall cease to be considered control shares.

Â Â Â Â Â  (2) An issuing public corporation whose articles of incorporation or bylaws provide that it is not subject to ORS 60.801 to 60.816 may, at any time, amend its articles of incorporation or bylaws in accordance with ORS 60.431 to 60.467 to remove the provision and become subject to ORS 60.801 to 60.816.

Â Â Â Â Â  (3) Any amendment to the articles of incorporation or bylaws of an issuing public corporation relating to whether or not the corporation is subject to ORS 60.801 to 60.816 that is adopted or approved by the shareholders must be adopted or approved by holders of voting shares with at least a majority of the votes entitled to be cast by holders of voting shares in addition to any other vote that may be required by statute or the articles of incorporation.

Â Â Â Â Â  (4) Upon request by any person, a corporation shall inform the person whether or not the corporationÂs articles of incorporation or bylaws provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares. [1989 c.4 Â§2; 1991 c.7 Â§2]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.807 Voting rights of control shares. (1) Control shares acquired in a control share acquisition have no voting rights other than those provided for in subsection (2)(a) of this section, unless the restoration of the voting rights associated with the shares before the control share acquisition is approved by the shareholders of the issuing public corporation.

Â Â Â Â Â  (2) To be approved under this section, the restoration of voting rights for control shares must be approved by:

Â Â Â Â Â  (a) The holders of the voting shares, including all interested shares, by a majority of all the votes entitled to be cast by holders of voting shares; and

Â Â Â Â Â  (b) The holders of the voting shares, excluding all interested shares, by a majority of all the votes, other than votes of interested shares, entitled to be cast by holders of voting shares. [1989 c.4 Â§3]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.810 Acquiring person statement; shareholder meeting. (1) Any acquiring person who proposes to make or has made a control share acquisition may at the personÂs election deliver an acquiring person statement to the issuing public corporation at the issuing public corporationÂs principal office. The acquiring person statement shall set forth all of the following:

Â Â Â Â Â  (a) The identity of the acquiring person and each other member of any acquiring group of which the person is a member.

Â Â Â Â Â  (b) A statement that the acquiring person statement is given pursuant to ORS 60.801 to 60.816.

Â Â Â Â Â  (c) The number of voting shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each member of the acquiring group, and the acquisition dates and acquisition prices of all such shares acquired in a control share acquisition and within 90 days prior to the date of delivery of the acquiring person statement.

Â Â Â Â Â  (d) The number of additional voting shares of which the acquiring person and each member of the acquiring group has the power to direct the voting other than solely through the holding of an immediately revocable proxy, the identities of the owners of the voting shares and a description of the transaction or transactions in which the voting power was acquired.

Â Â Â Â Â  (e) If the control share acquisition has not taken place, a description in reasonable detail of the terms of the proposed control share acquisition, including the number of voting shares being sought, the price or range of prices to be paid for the voting shares being sought, the source of financing for the acquisition, whether or not the acquisition will be made by means of a tender offer and, if so, whether the tender offer will be for all outstanding voting shares.

Â Â Â Â Â  (f) Any plans of the acquiring person for a merger or other fundamental corporate change involving the issuing public corporation.

Â Â Â Â Â  (2) If the acquiring person requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporationÂs expenses of a special meeting, the directors of the issuing public corporation shall, within 10 days after receipt by the corporation of the acquiring person statement, call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the voting shares acquired or to be acquired in the control share acquisition. Unless otherwise specified by the board of directors, no other business shall be conducted at a special meeting of shareholders called under this section.

Â Â Â Â Â  (3) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held no sooner than 30 days and no later than 50 days after receipt by the issuing public corporation of the request.

Â Â Â Â Â  (4) If no request is made, the voting rights to be accorded the voting shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders that is held more than 60 days after the date of the control share acquisition.

Â Â Â Â Â  (5) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not the shareholders are entitled to vote at the meeting. The board of directors shall fix the record date.

Â Â Â Â Â  (6) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by all of the following:

Â Â Â Â Â  (a) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to ORS 60.801 to 60.816.

Â Â Â Â Â  (b) A statement authorized by the board of directors of the corporation of the position or recommendation of the board, or that the board is taking no position or making no recommendation, with respect to the proposed control share acquisition.

Â Â Â Â Â  (c) A description of the dissentersÂ rights that may result from the vote of shareholders.

Â Â Â Â Â  (7) To the extent the acquiring person makes any representations in the acquiring person statement or any other communication to the shareholders of the issuing public corporation relating to transactions or other actions to be effected after the shareholder vote on voting rights for control shares acquired by the acquiring person, any approval of voting rights shall be conditioned upon the completion of those transactions or actions as represented and shall be void if the transactions or actions are not effected as represented.

Â Â Â Â Â  (8) An acquiring person whose voting rights for control shares are denied by the shareholders may request another special meeting of shareholders in accordance with this section to consider those voting rights no sooner than six months after the meeting at which voting rights were denied. [1989 c.4 Â§4; 1991 c.7 Â§3]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.813 DissentersÂ rights. Unless otherwise provided in a corporationÂs articles of incorporation or bylaws before a control share acquisition has occurred, in the event control shares acquired in a control share acquisition are accorded voting rights and the acquiring person or acquiring group owns, or has the power to direct the voting of, other than solely through the holding of immediately revocable proxies, voting shares with a majority or more of the total voting power of all voting shares, any holder of voting shares of the issuing public corporation who does not vote in favor of the restoration of voting rights shall be entitled to dissent from such restoration and obtain the fair value of the holderÂs shares. ORS 60.551 and 60.557 to 60.594 shall apply to dissentersÂ rights created under this section, except that for purposes of this section, fair value may not be a value less than the highest price paid per share by the acquiring person or acquiring group in the control share acquisition. ORS 60.554 shall not apply to dissentersÂ rights created under this section. [1989 c.4 Â§5]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.816 Short title. ORS 60.801 to 60.813 shall be known and may be cited as the ÂOregon Control Share Act.Â [1989 c.4 Â§6]

Â Â Â Â Â  Note: See note under 60.801.

BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS

Â Â Â Â Â  60.825 Definitions for ORS 60.825 to 60.845. As used in ORS 60.825 to 60.845:

Â Â Â Â Â  (1) ÂAffiliateÂ means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, another person.

Â Â Â Â Â  (2) ÂAssociate,Â when used to indicate a relationship with any person, means:

Â Â Â Â Â  (a) Any corporation or organization of which the person is a director, officer or partner or is, directly or indirectly, the owner of 20 percent or more of any class of voting stock;

Â Â Â Â Â  (b) Any trust or other estate in which the person has at least a 20 percent beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and

Â Â Â Â Â  (c) Any relative or spouse of the person, or any relative of a spouse, who has the same residence as the person.

Â Â Â Â Â  (3) ÂBusiness combination,Â when used in reference to any corporation and any interested shareholder of the corporation, means:

Â Â Â Â Â  (a) Any merger or plan of exchange of the corporation or any direct or indirect majority-owned subsidiary of the corporation with:

Â Â Â Â Â  (A) The interested shareholder; or

Â Â Â Â Â  (B) Any other corporation if the merger or plan of exchange is caused by the interested shareholder and as a result of the merger or plan of exchange, ORS 60.835 is not applicable to the surviving corporation;

Â Â Â Â Â  (b) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, except proportionately as a shareholder of the corporation, to or with the interested shareholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation where the assets have an aggregate market value equal to 10 percent or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

Â Â Â Â Â  (c) Any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any shares of the corporation or of any such subsidiary to the interested shareholder, except:

Â Â Â Â Â  (A) Pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into shares of the corporation or any subsidiary where the securities were outstanding prior to the time that the interested shareholder became an interested shareholder or were distributed pro rata to all holders of a class or series of shares of the corporation or any subsidiary subsequent to the time the interested shareholder became an interested shareholder;

Â Â Â Â Â  (B) Pursuant to a dividend or distribution paid or made pro rata to all holders of a class or series of shares of the corporation or any subsidiary subsequent to the time the interested shareholder became an interested shareholder, provided that there is no increase in the interested shareholderÂs proportionate share of any class or series of shares of the corporation or of the voting stock of the corporation; or

Â Â Â Â Â  (C) Pursuant to an exchange offer by the corporation to purchase shares made on the same terms to all holders of the shares, provided that there is no increase in the interested shareholderÂs proportionate share of any class or series of shares of the corporation or of the voting stock of the corporation;

Â Â Â Â Â  (d) Any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of any class or series of shares, or securities convertible into the shares of any class or series, of the corporation or of any such subsidiary which is owned by the interested shareholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares not caused, directly or indirectly, by the interested shareholder; or

Â Â Â Â Â  (e) Any receipt by the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of such corporation, of any loans, advances, guarantees, pledges or other financial benefits, other than those expressly permitted in paragraphs (a) to (d) of this subsection, provided by or through the corporation or any direct or indirect majority-owned subsidiary.

Â Â Â Â Â  (4)(a) ÂControl,Â including the terms Âcontrolling,Â Âcontrolled byÂ and Âunder common control with,Â means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of 10 percent or more of a corporationÂs outstanding voting stock shall be presumed to have control of the corporation, in the absence of proof by a preponderance of the evidence to the contrary.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a presumption of control shall not apply when a person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of the corporation.

Â Â Â Â Â  (5)(a) ÂInterested shareholderÂ means:

Â Â Â Â Â  (A) Any person, other than the corporation and any direct or indirect majority-owned subsidiary of the corporation, that:

Â Â Â Â Â  (i) Is the owner of shares representing 15 percent or more of the outstanding voting stock of the corporation; or

Â Â Â Â Â  (ii) Is an affiliate or associate of the corporation and was the owner of shares representing 15 percent or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether the person is an interested shareholder; and

Â Â Â Â Â  (B) The affiliates and associates of a person described in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the term Âinterested shareholderÂ shall not include:

Â Â Â Â Â  (A) Any person who:

Â Â Â Â Â  (i) Owned shares in excess of the 15 percent limitation described in paragraph (a) of this subsection as of April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation;

Â Â Â Â Â  (ii) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection pursuant to a tender offer commenced prior to April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation;

Â Â Â Â Â  (iii) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection pursuant to an exchange offer announced prior to April 4, 1991, and commenced within 90 days after April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation; or

Â Â Â Â Â  (iv) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection from a person described in sub-subparagraphs (i) to (iii) of this subparagraph by gift, inheritance or in a transaction in which no consideration was exchanged; or

Â Â Â Â Â  (B) Any person whose ownership of shares in excess of the 15 percent limitation described in paragraph (a) of this subsection is the result of action taken solely by the corporation provided that the person shall be an interested shareholder if the person later acquires additional voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by the person.

Â Â Â Â Â  (c) For the purpose of determining whether a person is an interested shareholder, the voting shares of the corporation considered to be outstanding shall include shares considered to be owned by the person through application of ORS 60.830 (1).

Â Â Â Â Â  (6) ÂPersonÂ means any individual, corporation, partnership, unincorporated association or other entity.

Â Â Â Â Â  (7) ÂVoting stockÂ means shares of any class or series that, together with all other classes or series that vote with the class or series as a group with respect to the election of directors, elects at least a majority of the directors. [1991 c.40 Â§2]

Â Â Â Â Â  60.830 Ownership of shares. (1) For purposes of ORS 60.825 to 60.845, a person shall be considered to be the ÂownerÂ of and to ÂownÂ any shares:

Â Â Â Â Â  (a) Which the person or any of the personÂs affiliates or associates, directly or indirectly, have the power to vote or dispose of, including voting or dispositive power pursuant to any agreement, arrangement or understanding, whether or not in writing;

Â Â Â Â Â  (b) Over which the person or any of the personÂs affiliates or associates, directly or indirectly, have the right to acquire voting or dispositive power, whether the right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, rights, warrants or options, or otherwise; or

Â Â Â Â Â  (c) Which are owned, directly or indirectly, by any other person, or any affiliate or associate of the person, with which the person, or any affiliates or associates of the person, have any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting or disposing of any securities of the corporation.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a person shall not be considered to be the ÂownerÂ of or to ÂownÂ any shares:

Â Â Â Â Â  (a) If an agreement, arrangement or understanding to vote shares arises solely from a revocable proxy or consent given to the person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations of the Securities Exchange Act of 1934;

Â Â Â Â Â  (b) Tendered pursuant to a tender or exchange offer made by or on behalf of the person or any of the personÂs affiliates or associates until any tendered shares are accepted for purchase or exchange; or

Â Â Â Â Â  (c) Acquired by a person engaged in business as an underwriter of securities through the personÂs participation in good faith in a firm commitment underwriting until the expiration of 40 days after the date of the acquisition of the shares. [1991 c.40 Â§3]

Â Â Â Â Â  60.835 Prohibited business combinations. Notwithstanding any other provision of this chapter, a corporation shall not engage in any business combination with any interested shareholder for a period of three years following the date that the shareholder became an interested shareholder, unless:

Â Â Â Â Â  (1) Prior to that date the board of directors of the corporation approved either the business combination or the transaction which resulted in the shareholder becoming an interested shareholder;

Â Â Â Â Â  (2) Upon consummation of the transaction which resulted in the shareholder becoming an interested shareholder, the interested shareholder owned at least 85 percent of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned by:

Â Â Â Â Â  (a) Persons who are directors and also officers; and

Â Â Â Â Â  (b) Employee share plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

Â Â Â Â Â  (3) On or subsequent to the date, the business combination is approved by the board of directors and authorized at an annual or special meeting of shareholders, and not by written consent, by the affirmative vote of at least 66-2/3 percent of the outstanding voting stock which is not owned by the interested shareholder. [1991 c.40 Â§4; 1991 c.883 Â§18; 1991 c.927 Â§5]

Â Â Â Â Â  60.840 Exceptions to ORS 60.835. (1) ORS 60.835 shall not apply if:

Â Â Â Â Â  (a) The corporationÂs original articles of incorporation contain a provision expressly electing not to be governed by ORS 60.825 to 60.845;

Â Â Â Â Â  (b) The corporation, by action of its board of directors, adopts an amendment to its bylaws within 90 days after April 4, 1991, expressly electing not to be governed by ORS 60.825 to 60.845. The amendment shall not be further amended by the board of directors;

Â Â Â Â Â  (c) The corporation, by action of its shareholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by ORS 60.825 to 60.845, provided that, in addition to any other vote required by law, the amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this paragraph shall not be effective until 12 months after the adoption of the amendment and shall not apply to any business combination between the corporation and any person who became an interested shareholder of the corporation on or prior to the adoption of the amendment. A bylaw amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

Â Â Â Â Â  (d) The corporation does not have a class of voting stock that is:

Â Â Â Â Â  (A) Listed on a national securities exchange;

Â Â Â Â Â  (B) Authorized for quotation on an interdealer quotation system of a registered national securities association; or

Â Â Â Â Â  (C) Held of record by more than 2,000 shareholders; or

Â Â Â Â Â  (e) A shareholder becomes an interested shareholder inadvertently and:

Â Â Â Â Â  (A) As soon as practicable divests sufficient shares so that the shareholder ceases to be an interested shareholder; and

Â Â Â Â Â  (B) Would not, at any time within the three-year period immediately prior to a business combination between the corporation and the shareholder, have been an interested shareholder, but for the inadvertent acquisition.

Â Â Â Â Â  (2) Subsection (1)(d) of this section does not apply if anything described in subsection (1)(d) of this section results from action taken, directly or indirectly, by an interested shareholder or from a transaction in which a person becomes an interested shareholder.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a corporation may elect by a provision of its original articles of incorporation or any amendment thereto to be governed by ORS 60.825 to 60.845, except that any amendment to the articles of incorporation shall not apply to restrict a business combination between the corporation and an interested shareholder of the corporation if the interested shareholder became an interested shareholder prior to April 4, 1991. [1991 c.40 Â§5]

Â Â Â Â Â  60.845 Greater vote of shareholders prohibited. No provision of any articles of incorporation or bylaws shall require a greater vote of shareholders than that specified in ORS 60.825 to 60.845 for any vote of shareholders required by ORS 60.825 to 60.845. [1991 c.40 Â§6]

MISCELLANEOUS

Â Â Â Â Â  60.951 Short title. This chapter shall be known and may be cited as the ÂOregon Business Corporation Act.Â [1987 c.52 Â§1]

Â Â Â Â Â  60.952 Court proceeding by shareholder in close corporation; conditions; court-ordered remedies; share purchase; expenses. (1) In a proceeding by a shareholder in a corporation that does not have shares that are listed on a national securities exchange or that are regularly traded in a market maintained by one or more members of a national or affiliated securities association, the circuit court may order one or more of the remedies listed in subsection (2) of this section if it is established that:

Â Â Â Â Â  (a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

Â Â Â Â Â  (b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

Â Â Â Â Â  (c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

Â Â Â Â Â  (d) The corporate assets are being misapplied or wasted.

Â Â Â Â Â  (2) The remedies that the court may order in a proceeding under subsection (1) of this section include but are not limited to the following:

Â Â Â Â Â  (a) The performance, prohibition, alteration or setting aside of any action of the corporation or of its shareholders, directors or officers or any other party to the proceeding;

Â Â Â Â Â  (b) The cancellation or alteration of any provision in the corporationÂs articles of incorporation or bylaws;

Â Â Â Â Â  (c) The removal from office of any director or officer;

Â Â Â Â Â  (d) The appointment of any individual as a director or officer;

Â Â Â Â Â  (e) An accounting with respect to any matter in dispute;

Â Â Â Â Â  (f) The appointment of a custodian to manage the business and affairs of the corporation, to serve for the term and under the conditions prescribed by the court;

Â Â Â Â Â  (g) The appointment of a provisional director to serve for the term and under the conditions prescribed by the court;

Â Â Â Â Â  (h) The submission of the dispute to mediation or another form of nonbinding alternative dispute resolution;

Â Â Â Â Â  (i) The issuance of distributions;

Â Â Â Â Â  (j) The award of damages to any aggrieved party;

Â Â Â Â Â  (k) The purchase by the corporation or one or more shareholders of all of the shares of one or more other shareholders for their fair value and on the terms determined under subsection (5) of this section;

Â Â Â Â Â  (L) The retention of jurisdiction of the case by the court for the protection of the shareholder who filed the proceeding; or

Â Â Â Â Â  (m) The dissolution of the corporation if the court determines that no remedy specified in paragraphs (a) to (L) of this subsection or other alternative remedy is sufficient to resolve the matters in dispute. In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve the corporation solely because it has accumulated earnings or current operating profits.

Â Â Â Â Â  (3) The remedies set forth in subsection (2) of this section shall not be exclusive of other legal and equitable remedies that the court may impose. Except as provided in this subsection, the shareholders of a corporation may, pursuant to an agreement described in ORS 60.265, agree to limit or eliminate any of the remedies set forth in subsection (2) of this section. The remedies set forth in subsection (2)(e), (j) and (m) of this section may not be eliminated.

Â Â Â Â Â  (4) In determining the appropriate remedies to order under subsection (2) of this section, the court may take into consideration the reasonable expectations of the corporationÂs shareholders as they existed at the time the corporation was formed and developed during the course of the shareholdersÂ relationship with the corporation and with each other. The court shall endeavor to minimize the harm to the business of the corporation.

Â Â Â Â Â  (5)(a) If the court orders a share purchase, the court shall:

Â Â Â Â Â  (A) Determine the fair value of the shares, with or without the assistance of appraisers, taking into account any impact on the value of the shares resulting from the actions giving rise to a proceeding under subsection (1) of this section;

Â Â Â Â Â  (B) Consider any financial or legal constraints on the ability of the corporation or the purchasing shareholder to purchase the shares;

Â Â Â Â Â  (C) Specify the terms of the purchase, including, if appropriate, terms for installment payments, interest at the rate and from the date determined by the court to be equitable, subordination of the purchase obligation to the rights of the corporationÂs other creditors, security for a deferred purchase price and a covenant not to compete or other restriction on the seller;

Â Â Â Â Â  (D) Require the seller to deliver all of the sellerÂs shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price; and

Â Â Â Â Â  (E) Retain jurisdiction to enforce the purchase order by, among other remedies, ordering the corporation to be dissolved if the purchase is not completed in accordance with the terms of the purchase order.

Â Â Â Â Â  (b) The share purchase ordered under this subsection shall be consummated within 20 days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to dissolve and articles of dissolution are properly filed with the Secretary of State within 50 days after filing the notice with the court.

Â Â Â Â Â  (c) After the purchase order is entered and before the purchase price is fully paid, any party may petition the court to modify the terms of the purchase, and the court may do so if the court finds that the modifications are equitable.

Â Â Â Â Â  (d) Unless the purchase order is modified by the court, the selling shareholder shall have no further rights as a shareholder from the date the seller delivers all of the shareholderÂs shares to the purchaser or such other date specified by the court.

Â Â Â Â Â  (e) If the court orders shares to be purchased by one or more other shareholders, in allocating the shares to be purchased by the other shareholders, unless equity requires otherwise, the court shall attempt to preserve the existing distribution of voting rights and other designations, preferences, qualifications, limitations, restrictions and special or relative rights among the holders of the class or classes of shares and may direct that holders of a specific class or classes not participate in the purchase.

Â Â Â Â Â  (6) At any time within 90 days after the filing of a proceeding under subsection (1) of this section, or at such time determined by the court to be equitable, the corporation or one or more shareholders may elect to purchase all of the shares owned by the shareholder who filed the proceeding for their fair value. An election to purchase under this subsection shall state in writing the amount that the electing party will pay for the shares. The following apply:

Â Â Â Â Â  (a) The election to purchase shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

Â Â Â Â Â  (b) If the election to purchase is filed by one or more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders. The notice shall state the name of the shareholder who filed the proceeding under subsection (1) of this section and the number of shares owned by that shareholder, the name of each electing shareholder and the number of shares owned by that electing shareholder and the amount that each electing shareholder will pay for the shares. The notice also must advise the recipients of their right to join in the election to purchase shares. Shareholders who wish to participate must file notice of their intention to join in the election to purchase not later than 30 days after the date of the notice to them or at such time as the court in its discretion may allow. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding under subsection (1) of this section and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless the shareholders otherwise agree or the court otherwise directs.

Â Â Â Â Â  (c) The court in its discretion may allow the corporation and shareholders to file an election to purchase the shares of the shareholder who filed the proceeding under subsection (1) of this section at a price higher than the amount previously offered. If the court does so, it shall allow other shareholders an opportunity to join in the election to purchase at the higher price in accordance with their proportionate ownership interest.

Â Â Â Â Â  (d) After an election to purchase has been filed by the corporation or one or more shareholders, the proceeding filed under subsection (1) of this section may not be discontinued or settled, nor may the shareholder who filed the proceeding sell or otherwise dispose of the shareholderÂs shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit the discontinuance, settlement, sale or other disposition. In considering whether equity exists to approve any settlement, the court may take into consideration the reasonable expectations of the shareholders as referred to in subsection (4) of this section, including any existing agreement among the shareholders.

Â Â Â Â Â  (e) If, within 30 days of the filing of the latest election to purchase allowed by the court, the parties reach agreement as to the fair value and terms of purchase of the shares of the shareholder who filed the proceeding under subsection (1) of this section, the court shall enter an order directing the purchase of shares upon the terms and conditions agreed to by the parties.

Â Â Â Â Â  (f) If the parties are unable to reach an agreement as described in paragraph (e) of this subsection, the court, upon application of any party, shall stay the proceeding under subsection (1) of this section and shall, under subsection (5) of this section, determine the fair value and terms of purchase of the shares of the shareholder who filed the proceeding as of the day before the date on which the proceeding was filed or as of such other date as the court deems appropriate under the circumstances.

Â Â Â Â Â  (7) In any proceeding under subsection (1) of this section, the court shall allow reasonable compensation to the custodian, provisional director, appraiser or other such person appointed by the court for services rendered and reimbursement or direct payment of reasonable costs and expenses. Amounts described in this subsection shall be paid by the corporation. [2001 c.315 Â§60]

Â Â Â Â Â  60.954 Reservation of power to amend or repeal. All or part of this chapter may be amended or repealed at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal. [1987 c.52 Â§2]

Â Â Â Â Â  60.957 Application to existing domestic corporation. This chapter applies to all domestic corporations in existence on June 15, 1987, that were incorporated under any general statute of this state providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved. [1987 c.52 Â§176]

Â Â Â Â Â  60.961 Application to qualified foreign corporations. A foreign corporation authorized to transact business in this state on June 15, 1987, is subject to this chapter but is not required to apply for new authority to transact business under this chapter. [1987 c.52 Â§177]

Â Â Â Â Â  60.964 Saving provisions. (1) Except as provided in subsections (2), (3) and (4) of this section, the repeal of a statute by this chapter does not affect:

Â Â Â Â Â  (a) The operation of the statute or any action taken under it before its repeal;

Â Â Â Â Â  (b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

Â Â Â Â Â  (c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

Â Â Â Â Â  (d) Any proceeding, reorganization or dissolution commenced under the statute before its repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

Â Â Â Â Â  (2) The provisions of ORS 60.387 to 60.411 shall apply to all indemnification made by a corporation after June 15, 1987 and all other actions regarding indemnification taken by or on behalf of a corporation or by a court after June 15, 1987, including all indemnification made and other actions taken after June 15, 1987, with respect to claims that arose or matters that occurred prior to June 15, 1987, or pursuant to any provisions of any articles of incorporation, bylaws, resolutions or agreements in effect prior to June 15, 1987.

Â Â Â Â Â  (3) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

Â Â Â Â Â  (4) This chapter shall apply to any amendment to a corporationÂs articles of incorporation filed after June 15, 1987, even if shareholder approval of such amendment occurred prior to the effective date. [1987 c.52 Â§178]

Â Â Â Â Â  60.967 Corporations incorporated under special acts. The shareholders of any private incorporation incorporated by any special Act of the Legislative Assembly before December 31, 1953, may incorporate themselves under this chapter at any time after June 15, 1987, while the corporation exists for the purpose of carrying on the enterprise, business, pursuit or occupation for which they were specially incorporated. The filing of the articles of incorporation shall be deemed a surrender of the special incorporation, but not of any vested right thereunder, and thereafter the corporation shall have the powers and privileges, and be subject to the liabilities and limitations provided by this chapter and not otherwise. [1987 c.52 Â§179; 1989 c.1040 Â§35]

Â Â Â Â Â  60.971 Severability. If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [1987 c.52 Â§180]

PENALTY

Â Â Â Â Â  60.990 [(Enacted in 1903) repealed by 1953 c.549 Â§138; 60.990 (enacted by 1987 c.52 Â§175) renumbered 60.992 in 1993]

Â Â Â Â Â  60.992 Penalty for signing false document. (1) A person commits the crime of falsely signing a document for filing if the person signs a document knowing it is false in any material respect with intent that the document be delivered to the office for filing.

Â Â Â Â Â  (2) Falsely signing a document for filing is a Class B misdemeanor. [Formerly 60.990]

_______________



Chapter 61

Chapter 61 (Former Provisions)

Nonprofit Corporations

NONPROFIT CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

61.005 [1959 c.580 §1; repealed by 1989 c.1010 §182]

61.010 [Repealed by 1959 c.580 §104]

61.011 [1959 c.580 §2; 1963 c.479 §32; 1987 c.94 §36; repealed by 1989 c.1010 §182]

61.015 [1959 c.580 §3; 1965 c.632 §3; 1969 c.139 §1; repealed by 1989 c.1010 §182]

61.018 [1987 c.94 §27; repealed by 1989 c.1010 §182]

61.020 [Repealed by 1959 c.580 §104]

61.021 [1987 c.94 §29; 1989 c.383 §4; repealed by 1989 c.1010 §182]

61.024 [1987 c.94 §30; repealed by 1989 c.1010 §182]

61.027 [1987 c.94 §31; repealed by 1989 c.1010 §182]

61.030 [Repealed by 1959 c.580 §104]

61.031 [1987 c.94 §28; repealed by 1989 c.1010 §182]

61.034 [1987 c.94 §32; repealed by 1989 c.1010 §182]

61.037 [1987 c.94 §33; repealed by 1989 c.1010 §182]

61.040 [Repealed by 1959 c.580 §104]

61.041 [1987 c.94 §34; repealed by 1989 c.1010 §182]

61.044 [1987 c.94 §35; repealed by 1989 c.1010 §182]

61.050 [Repealed by 1959 c.580 §104]

61.051 [1959 c.580 §4; repealed by 1989 c.1010 §182]

61.055 [1959 c.580 §5; repealed by 1989 c.1010 §182]

61.060 [Repealed by 1959 c.580 §104]

61.061 [1959 c.580 §6; 1963 c.479 §33; 1975 c.490 §38; repealed by 1989 c.1010 §182]

61.065 [1959 c.580 §7; repealed by 1989 c.1010 §182]

61.070 [Repealed by 1959 c.580 §104]

61.071 [1959 c.580 §8; 1963 c.492 §24; 1963 c.551 §26; 1969 c.140 §4; 1971 c.318 §11; repealed by 1985 c.728 §45 (61.072 enacted in lieu of 61.071)]

61.072 [1985 c.728 §46; 1987 c.94 §37; repealed by 1989 c.1010 §182]

61.075 [1955 c.200 §4; repealed by 1959 c.580 §104]

61.076 [1959 c.580 §9; 1987 c.94 §38; repealed by 1989 c.1010 §182]

61.080 [Repealed by 1959 c.580 §104]

61.081 [1959 c.580 §10; 1987 c.94 §39; repealed by 1989 c.1010 §182]

61.085 [1955 c.319 §1; repealed by 1959 c.580 §104]

61.086 [1959 c.580 §11; 1987 c.94 §40; repealed by 1989 c.1010 §182]

61.090 [Repealed by 1959 c.580 §104]

61.091 [1959 c.580 §12; 1961 c.141 §1; repealed by 1989 c.1010 §182]

61.095 [1959 c.580 §13; repealed by 1989 c.1010 §182]

61.100 [Repealed by 1959 c.580 §104]

61.101 [1959 c.580 §14; 1963 c.479 §34; repealed by 1989 c.1010 §182]

61.105 [1959 c.580 §15; 1961 c.141 §2; 1983 c.717 §39; repealed by 1989 c.1010 §182]

61.110 [Repealed by 1959 c.580 §104]

61.111 [1959 c.580 §16; repealed by 1989 c.1010 §182]

61.115 [1959 c.580 §17; repealed by 1989 c.1010 §182]

61.120 [Repealed by 1959 c.580 §104]

61.121 [1959 c.580 §18; 1987 c.287 §1; repealed by 1989 c.1010 §182]

61.125 [1959 c.580 §19; 1963 c.479 §35; 1965 c.632 §4; 1985 c.728 §47; repealed by 1989 c.1010 §182]

61.127 [1963 c.479 §40; repealed by 1989 c.1010 §182]

61.130 [Repealed by 1959 c.580 §104]

61.131 [1959 c.580 §20; repealed by 1989 c.1010 §182]

61.135 [1959 c.580 §21; 1965 c.632 §5; repealed by 1989 c.1010 §182]

61.140 [Repealed by 1959 c.580 §104]

61.141 [1959 c.580 §22; repealed by 1989 c.1010 §182]

61.145 [1959 c.580 §23; 1987 c.94 §125a; repealed by 1989 c.1010 §182]

61.150 [1953 c.549 §141; repealed by 1959 c.580 §104]

61.151 [1959 c.580 §24; 1963 c.492 §25; 1985 c.728 §48; repealed by 1989 c.1010 §182]

61.155 [1959 c.580 §25; repealed by 1989 c.1010 §182]

61.160 [1953 c.680 §§1,2; repealed by 1957 c.347 §1]

61.161 [1959 c.580 §26; 1981 c.897 §14; repealed by 1989 c.1010 §182]

61.165 [1959 c.580 §27; repealed by 1989 c.1010 §182]

61.170 [1959 c.580 §28; repealed by 1989 c.1010 §182]

61.205 [1975 c.490 §40; 1987 c.774 §17; repealed by 1989 c.1010 §182]

61.210 [Repealed by 1959 c.580 §104]

61.215 [1975 c.490 §41; 1987 c.94 §125b; 1987 c.774 §18; repealed by 1989 c.1010 §182]

61.218 [1987 c.774 §19; 1989 c.595 §34; repealed by 1989 c.1010 §182]

61.220 [Amended by 1955 c.199 §1; repealed by 1959 c.580 §104]

61.230 [Repealed by 1959 c.580 §104]

61.305 [1959 c.580 §29; 1963 c.492 §26; 1975 c.161 §1; 1981 c.633 §53; 1987 c.94 §41; repealed by 1989 c.1010 §182]

61.310 [Repealed by 1959 c.580 §104]

61.311 [1959 c.580 §30; 1963 c.492 §27; 1983 c.717 §22; 1985 c.728 §49; 1987 c.94 §126; repealed by 1989 c.1010 §182]

61.315 [1959 c.580 §31; 1981 c.633 §54; 1985 c.728 §50; repealed by 1987 c.94 §174]

61.320 [Repealed by 1959 c.580 §104]

61.321 [1959 c.580 §32; repealed by 1989 c.1010 §182]

61.325 [1959 c.580 §33; repealed by 1989 c.1010 §182]

61.330 [Repealed by 1959 c.580 §104]

61.340 [Repealed by 1959 c.580 §104]

61.350 [Repealed by 1959 c.580 §104]

61.355 [1959 c.580 §34; repealed by 1989 c.1010 §182]

61.360 [Repealed by 1959 c.580 §104]

61.361 [1959 c.580 §35; repealed by 1989 c.1010 §182]

61.370 [1959 c.580 §36; 1987 c.94 §42; repealed by 1989 c.1010 §182]

61.373 [1963 c.479 §39; 1981 c.633 §55; 1985 c.728 §51; repealed by 1989 c.1010 §182]

61.375 [1959 c.580 §37; 1981 c.633 §56; 1985 c.728 §52; repealed by 1987 c.94 §174]

61.380 [1959 c.580 §39; 1985 c.728 §53; 1987 c.94 §43; repealed by 1989 c.1010 §182]

61.385 [1959 c.580 §38; 1961 c.144 §1; 1963 c.492 §28; 1969 c.364 §6; 1977 c.78 §3; 1981 c.633 §57; 1987 c.94 §44; repealed by 1989 c.1010 §182]

61.410 [Repealed by 1959 c.580 §104]

61.420 [Amended by 1955 c.197 §1; repealed by 1959 c.580 §104]

61.430 [Repealed by 1959 c.580 §104]

61.440 [Repealed by 1959 c.580 §104]

61.450 [Repealed by 1959 c.580 §104]

61.455 [1959 c.580 §40; 1963 c.479 §36; repealed by 1989 c.1010 §182]

61.460 [Repealed by 1959 c.580 §104]

61.461 [1959 c.580 §41; 1963 c.479 §37; repealed by 1989 c.1010 §182]

61.465 [1959 c.580 §42; repealed by 1989 c.1010 §182]

61.470 [Repealed by 1959 c.580 §104]

61.471 [1959 c.580 §43; 1981 c.633 §58; 1985 c.728 §54; 1987 c.94 §45; repealed by 1989 c.1010 §182]

61.475 [1959 c.580 §44; 1985 c.728 §55; repealed by 1987 c.94 §174]

61.480 [Repealed by 1959 c.580 §104]

61.481 [1959 c.580 §45; repealed by 1989 c.1010 §182]

61.490 [Repealed by 1959 c.580 §104]

61.493 [1963 c.492 §40; repealed by 1987 c.94 §174]

61.500 [Repealed by 1959 c.580 §104]

61.505 [1959 c.580 §46; repealed by 1989 c.1010 §182]

61.510 [Repealed by 1959 c.580 §104]

61.520 [Repealed by 1959 c.580 §104]

61.525 [1959 c.580 §47; repealed by 1989 c.1010 §182]

61.530 [1959 c.580 §48; repealed by 1989 c.1010 §182]

61.535 [1959 c.580 §49; repealed by 1989 c.1010 §182]

61.540 [1959 c.580 §50; 1985 c.728 §56; repealed by 1989 c.1010 §182]

61.545 [1959 c.580 §51; 1965 c.631 §16; 1969 c.364 §7; 1981 c.633 §59; 1987 c.94 §46; repealed by 1989 c.1010 §182]

61.550 [1959 c.580 §52; 1981 c.633 §60; 1985 c.728 §57; 1987 c.94 §47; repealed by 1989 c.1010 §182]

61.555 [1959 c.580 §53; repealed by 1963 c.492 §29 (61.556 enacted in lieu of 61.555)]

61.556 [1963 c.492 §30 (enacted in lieu of 61.555); 1965 c.631 §17; 1981 c.633 §61; 1983 c.717 §38; 1985 c.351 §13; 1985 c.728 §103; 1987 c.94 §48; repealed by 1989 c.1010 §182]

61.560 [1959 c.580 §54; repealed by 1987 c.94 §174]

61.565 [1959 c.580 §55; 1987 c.94 §49; repealed by 1989 c.1010 §182]

61.568 [1987 c.94 §50; repealed by 1989 c.1010 §182]

61.570 [1959 c.580 §56; repealed by 1987 c.94 §174]

61.575 [1959 c.580 §57; repealed by 1987 c.94 §174]

61.580 [Amended by 1957 c.312 §1; repealed by 1959 c.580 §104]

61.581 [1959 c.580 §58; repealed by 1987 c.94 §174]

61.585 [1959 c.580 §59; repealed by 1987 c.94 §174]

61.590 [Amended by 1957 c.312 §2; repealed by 1959 c.580 §104]

61.591 [1959 c.580 §60; 1987 c.94 §51; repealed by 1989 c.1010 §182]

61.595 [1959 c.580 §61; 1987 c.94 §52; repealed by 1989 c.1010 §182]

61.600 [1959 c.580 §62; 1987 c.94 §53; repealed by 1989 c.1010 §182]

61.655 [1959 c.580 §63; 1987 c.94 §54; repealed by 1989 c.1010 §182]

61.660 [1959 c.580 §64; 1985 c.728 §58; 1987 c.94 §55; repealed by 1989 c.1010 §182]

61.665 [1959 c.580 §65; 1963 c.492 §31; 1963 c.551 §27; 1969 c.140 §5; repealed by 1985 c.728 §59 (61.666 enacted in lieu of 61.665)]

61.666 [1985 c.728 §60; 1987 c.94 §56; repealed by 1989 c.1010 §182]

61.670 [1959 c.580 §66; repealed by 1985 c.728 §110]

61.675 [1959 c.580 §67; 1963 c.492 §32; repealed by 1985 c.728 §61 (61.676 enacted in lieu of 61.675)]

61.676 [1985 c.728 §62; 1987 c.94 §57; repealed by 1989 c.1010 §182]

61.680 [1959 c.580 §68; repealed by 1987 c.94 §174]

61.685 [1959 c.580 §69; repealed by 1987 c.94 §174]

61.690 [1959 c.580 §70; repealed by 1989 c.1010 §182]

61.695 [1959 c.580 §71; 1965 c.631 §18; 1987 c.94 §58; repealed by 1989 c.1010 §182]

61.700 [1959 c.580 §72; 1987 c.94 §59; repealed by 1989 c.1010 §182]

61.705 [1959 c.580 §73; repealed by 1961 c.180 §10]

61.710 [Renumbered 61.972]

61.711 [1959 c.580 §74; repealed by 1961 c.180 §10]

61.715 [1959 c.580 §75; 1985 c.728 §63; 1987 c.94 §60; repealed by 1989 c.1010 §182]

61.720 [Renumbered 61.976]

61.721 [1959 c.580 §76; 1987 c.94 §61; repealed by 1989 c.1010 §182]

61.725 [1959 c.580 §77; repealed by 1987 c.94 §174]

61.730 [Renumbered 61.980]

61.731 [1959 c.580 §78; 1961 c.180 §5; repealed by 1963 c.492 §33 (61.732 enacted in lieu of 61.731)]

61.732 [1963 c.492 §34 (enacted in lieu of 61.731); 1987 c.94 §62; repealed by 1989 c.1010 §182]

61.735 [1959 c.580 §79; repealed by 1963 c.492 §35 (61.736 enacted in lieu of 61.735)]

61.736 [1963 c.492 §36 (enacted in lieu of 61.735); 1987 c.94 §63; repealed by 1989 c.1010 §182]

61.740 [Renumbered 61.984]

61.741 [1959 c.580 §80; 1987 c.94 §64; repealed by 1989 c.1010 §182]

61.745 [1959 c.580 §81; 1987 c.94 §65; repealed by 1989 c.1010 §182]

61.755 [1959 c.580 §95; 1987 c.756 §1; renumbered 65.855 in 1989]

61.760 [1959 c.580 §96; 1971 c.225 §1; renumbered 65.860 in 1989]

61.765 [1959 c.580 §97; renumbered 65.865 in 1989]

61.770 [1959 c.580 §98; 1987 c.756 §2; renumbered 65.870 in 1989]

61.775 [1959 c.580 §99; renumbered 65.875 in 1989]

61.805 [1959 c.580 §82; 1985 c.728 §64; 1987 c.94 §66; 1987 c.843 §15; repealed by 1989 c.1010 §182]

61.810 [1959 c.580 §83; 1961 c.180 §6; 1983 c.717 §23; repealed by 1985 c.728 §110]

61.815 [1959 c.580 §86; 1961 c.180 §7; 1983 c.717 §24; repealed by 1985 c.728 §110]

61.855 [1959 c.580 §84; 1961 c.180 §8; 1965 c.631 §19; 1985 c.351 §14; repealed by 1987 c.94 §174]

61.860 [1959 c.580 §85; repealed by 1987 c.94 §174]

61.905 [1959 c.580 §87; 1985 c.728 §65; repealed by 1989 c.1010 §182]

61.910 [1959 c.580 §88; repealed by 1987 c.94 §174]

61.915 [1959 c.580 §89; 1983 c.717 §24a; repealed by 1989 c.1010 §182]

61.920 [1959 c.580 §90; repealed by 1987 c.94 §174]

61.925 [1959 c.580 §91; repealed by 1989 c.1010 §182]

61.930 [1959 c.580 §92; repealed by 1989 c.1010 §182]

61.935 [1959 c.580 §93; repealed by 1989 c.1010 §182]

61.940 [1959 c.580 §94; repealed by 1989 c.1010 §182]

61.945 [1959 c.580 §100; repealed by 1989 c.1010 §182]

61.950 [1959 c.580 §101; repealed by 1989 c.1010 §182]

61.955 [1971 c.216 §1; repealed by 1989 c.1010 §182]

61.972 [Formerly 61.710; 1963 c.583 §18; repealed by 1971 c.589 §19]

61.976 [Formerly 61.720; repealed by 1971 c.589 §19]

61.980 [Formerly 61.730; 1971 c.749 §75; repealed by 1971 c.589 §19 and by 1971 c.749 §84]

61.984 [Formerly 61.740; repealed by 1971 c.589 §19]

61.990 [Repealed by 1971 c.589 §19]

_______________



Chapter 62

Chapter 62 Â Cooperatives

2005 EDITION

COOPERATIVES

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Short Title and Definitions)

62.005Â Â Â Â Â Â  Short title

62.015Â Â Â Â Â Â  Definitions

(Filing Documents)

62.025Â Â Â Â Â Â  Filing requirements

62.030Â Â Â Â Â Â  Filing, service, copying and certification fees

62.035Â Â Â Â Â Â  Effective time and date of document

62.040Â Â Â Â Â Â  Correcting filed document

62.045Â Â Â Â Â Â  Forms; rules

62.050Â Â Â Â Â Â  Filing duty of Secretary of State

62.055Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

62.060Â Â Â Â Â Â  Evidentiary effect of copy of filed document

62.065Â Â Â Â Â Â  Certificate of existence

SUBSTANTIVE PROVISIONS

62.115Â Â Â Â Â Â  Purposes for which cooperatives may be organized

62.125Â Â Â Â Â Â  General powers

62.128Â Â Â Â Â Â  Reserved name

62.131Â Â Â Â Â Â  Cooperative name

62.135Â Â Â Â Â Â  Bylaws

62.145Â Â Â Â Â Â  Membership

62.155Â Â Â Â Â Â  Registered office and registered agent; service of process on cooperative

62.165Â Â Â Â Â Â  Actions in excess of authority

62.175Â Â Â Â Â Â  Capital stock; membership stock

62.185Â Â Â Â Â Â  Certificates of stock; contents

62.195Â Â Â Â Â Â  Voting by shareholders

62.205Â Â Â Â Â Â  Subscription agreement for shares or agreement to pay a membership fee; default

62.215Â Â Â Â Â Â  Limitation of liability of members and shareholders

62.225Â Â Â Â Â Â  Dividends on capital stock

62.235Â Â Â Â Â Â  Recall, exchange or redemption of stock or other evidence of equity by cooperative

62.245Â Â Â Â Â Â  Missing certificates or evidence of interest in cooperative; missing records relating to redemption of interest in cooperative

62.255Â Â Â Â Â Â  Meetings of members

62.265Â Â Â Â Â Â  Voting by members

62.275Â Â Â Â Â Â  Quorum of members

62.280Â Â Â Â Â Â  Board of directors

62.283Â Â Â Â Â Â  Standard of conduct for directors; permissible reliance on opinions and reports of others; limitation of liability

62.284Â Â Â Â Â Â  Director conflict of interest

62.285Â Â Â Â Â Â  Meetings of board of directors

62.286Â Â Â Â Â Â  Loans to or guarantees for directors

62.287Â Â Â Â Â Â  DirectorsÂ meeting by conference telephone or similar communications equipment

62.290Â Â Â Â Â Â  Executive committee

62.295Â Â Â Â Â Â  Officers

62.300Â Â Â Â Â Â  Compensation and benefits to directors, officers and employees

62.305Â Â Â Â Â Â  Taking action without meeting; effective date of action

62.315Â Â Â Â Â Â  Waiver of notice

62.325Â Â Â Â Â Â  Voting requirements of articles

62.335Â Â Â Â Â Â  Action brought in right of cooperative by member or shareholder; attorney fees

62.355Â Â Â Â Â Â  Cooperative contracts

62.360Â Â Â Â Â Â  Recording cooperative contracts

62.365Â Â Â Â Â Â  Relief against breach or threatened breach of contract; penalty for interference

62.370Â Â Â Â Â Â  Civil action for inducing breach of contract with cooperative or spreading false reports about cooperative

62.415Â Â Â Â Â Â  Apportionment and distribution of net proceeds or savings or net losses

62.425Â Â Â Â Â Â  Unclaimed distribution, redemptions or payments

62.430Â Â Â Â Â Â  Payments in name of deceased owner of capital credits or retains in cooperative

62.435Â Â Â Â Â Â  Sale or other disposition of entire assets

62.440Â Â Â Â Â Â  Books and records; attorney fees

62.455Â Â Â Â Â Â  Annual report; form; effect of error; amendment

INDEMNIFICATION OF DIRECTORS

62.462Â Â Â Â Â Â  Definitions for ORS 62.462 to 62.482

62.464Â Â Â Â Â Â  Authority to indemnify director; report to members

62.466Â Â Â Â Â Â  Mandatory indemnification of director

62.468Â Â Â Â Â Â  Advance for expenses

62.472Â Â Â Â Â Â  Court-ordered indemnification

62.474Â Â Â Â Â Â  Determination and authorization of indemnification

62.476Â Â Â Â Â Â  Indemnification of officers, employees and agents

62.478Â Â Â Â Â Â  Insurance

62.482Â Â Â Â Â Â  Application of ORS 62.462 to 62.482

FORMATION OF COOPERATIVES

62.511Â Â Â Â Â Â  Incorporators; articles of incorporation

62.513Â Â Â Â Â Â  Contents of articles of incorporation

62.515Â Â Â Â Â Â  Organization meeting of directors

AMENDMENT OF ARTICLES

62.555Â Â Â Â Â Â  Right to amend articles of incorporation

62.560Â Â Â Â Â Â  Shareholder voting on amendments to articles

62.565Â Â Â Â Â Â  Articles of amendment; effect of amendment

62.570Â Â Â Â Â Â  Restated articles

CONVERSIONS AND MERGERS

62.605Â Â Â Â Â Â  Definitions for ORS 62.605 to 62.623

62.607Â Â Â Â Â Â  Conversion

62.609Â Â Â Â Â Â  Action on plan of conversion

62.611Â Â Â Â Â Â  Articles of conversion

62.613Â Â Â Â Â Â  Effect of conversion; entity existence continues

62.617Â Â Â Â Â Â  Merger; plan of merger

62.619Â Â Â Â Â Â  Action on plan of merger

62.621Â Â Â Â Â Â  Articles of merger

62.623Â Â Â Â Â Â  Effect of merger

DISSOLUTION

62.655Â Â Â Â Â Â  Voluntary dissolution by act of cooperative

62.665Â Â Â Â Â Â  Procedure for dissolution

62.670Â Â Â Â Â Â  Revocation of voluntary dissolution

62.675Â Â Â Â Â Â  Effect of revocation of voluntary dissolution

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  proceedings

62.680Â Â Â Â Â Â  Articles of dissolution

62.685Â Â Â Â Â Â  Effect of filing articles of dissolution

62.690Â Â Â Â Â Â  Administrative dissolution

62.695Â Â Â Â Â Â  Jurisdiction of court to dissolve cooperative and liquidate assets and business of cooperative

62.702Â Â Â Â Â Â  Procedure for dissolution of cooperative by court

62.704Â Â Â Â Â Â  Judgment of dissolution issued by court

62.708Â Â Â Â Â Â  Effect of dissolution

62.712Â Â Â Â Â Â  Disposition of known claims against dissolved cooperative

62.714Â Â Â Â Â Â  Notice of dissolution; presentation of claims against cooperative

62.720Â Â Â Â Â Â  Presumption of abandonment; procedure for agriculture cooperatives and others

FOREIGN COOPERATIVES

62.755Â Â Â Â Â Â  Admission of foreign cooperatives

62.760Â Â Â Â Â Â  Registration of name of foreign cooperative

EMPLOYEE COOPERATIVES

62.765Â Â Â Â Â Â  Definitions for ORS 62.765 to 62.792

62.768Â Â Â Â Â Â  Election to be governed as employee cooperative; corporate name

62.771Â Â Â Â Â Â  Revocation of election to be governed as employee cooperative

62.774Â Â Â Â Â Â  Qualifications of members; membership shares; rights of members

62.777Â Â Â Â Â Â  Membership powers

62.780Â Â Â Â Â Â  Apportionment of net earnings or losses

62.783Â Â Â Â Â Â  Internal capital accounts; redemption of shares; collective reserve account

62.786Â Â Â Â Â Â  Internal capital account cooperative

62.789Â Â Â Â Â Â  Procedure for revocation of election; limits on merger

62.792Â Â Â Â Â Â  Short title

MISCELLANEOUS PROVISIONS

62.825Â Â Â Â Â Â  Powers of Secretary of State

62.845Â Â Â Â Â Â  Public policy; certain cooperative activities not unlawful restraint of trade

62.848Â Â Â Â Â Â  Antitrust immunity for negotiations governing price for sale of grass seed; supervision by Director of Agriculture; rules; fees

62.849Â Â Â Â Â Â  Antitrust immunity for negotiations governing season starting price for sale of Oregon seafood; supervision by Director of Agriculture; rules; fees

62.850Â Â Â Â Â Â  Use of term ÂcooperativeÂ

62.855Â Â Â Â Â Â  Application of chapter

62.860Â Â Â Â Â Â  Effect of amendment or repeal of Oregon Cooperative Corporation Act

62.865Â Â Â Â Â Â  Effect of repeal of prior statutes

62.870Â Â Â Â Â Â  Notice to members of agricultural cooperative; date; contents; effect of failure to send notice

GENERAL PROVISIONS

(Short Title and Definitions)

Â Â Â Â Â  62.005 Short title. This chapter shall be known and may be cited as the ÂOregon Cooperative Corporation Act.Â [1957 c.716 Â§1]

Â Â Â Â Â  62.010 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.015 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after:

Â Â Â Â Â  (a) The date of filing by the Secretary of State of the articles of incorporation in the case of a domestic cooperative.

Â Â Â Â Â  (b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign cooperative.

Â Â Â Â Â  (2) ÂArticlesÂ means articles of incorporation, articles of conversion and articles of merger.

Â Â Â Â Â  (3) ÂBoardÂ means board of directors.

Â Â Â Â Â  (4) ÂCooperativeÂ means a cooperative corporation which is subject to the provisions of this chapter.

Â Â Â Â Â  (5) ÂCorporationÂ means a corporation which is not a cooperative.

Â Â Â Â Â  (6) ÂDomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (7) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (8) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (9) ÂForeign cooperativeÂ means a cooperative corporation organized under laws other than the laws of this state.

Â Â Â Â Â  (10) ÂForeign corporationÂ means a corporation for profit incorporated under the laws of a state other than this state.

Â Â Â Â Â  (11) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (12) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (13) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (14) ÂMemberÂ means a person who has been qualified and accepted for membership in a cooperative.

Â Â Â Â Â  (15) ÂMembership stockÂ means any class of stock, continuous ownership of which is required for membership in a cooperative.

Â Â Â Â Â  (16) ÂNegotiateÂ means to confer with another in order to come to terms.

Â Â Â Â Â  (17) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, trusts, estates and foreign and domestic cooperative corporations.

Â Â Â Â Â  (18) ÂShareholderÂ means a holder of shares of capital stock of a cooperative other than membership stock. [1957 c.716 Â§2; 1963 c.492 Â§41; 1974 c.2 Â§4; 1987 c.94 Â§78; 1995 c.195 Â§1; 1999 c.362 Â§16; 2001 c.142 Â§1; 2001 c.315 Â§33; 2005 c.107 Â§2]

Â Â Â Â Â  62.020 [Repealed by 1957 c.716 Â§76]

(Filing Documents)

Â Â Â Â Â  62.025 Filing requirements. (1) A document must satisfy the requirements of this section or any other section that modifies these requirements, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the Office of Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chairperson of the board of directors of a domestic cooperative, its president or another of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the cooperative is in the hands of a receiver, trustee or other court-appointed fiduciary, by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; and

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 62.045, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of Secretary of State and must be accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the Office of Secretary of State is accomplished only when the document is actually received by the Office of Secretary of State. [1987 c.94 Â§69; 1999 c.486 Â§7]

Â Â Â Â Â  62.030 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1987 c.94 Â§71; 1991 c.132 Â§4; 1995 c.195 Â§35; 1999 c.362 Â§Â§17,17a]

Â Â Â Â Â  62.035 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 62.040, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.94 Â§72; 1995 c.195 Â§36]

Â Â Â Â Â  62.040 Correcting filed document. (1) A cooperative may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A cooperative shall correct a document by delivering articles of correction to the Office of Secretary of State. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.94 Â§73]

Â Â Â Â Â  62.045 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.94 Â§70; 1995 c.215 Â§9]

Â Â Â Â Â  62.050 Filing duty of Secretary of State. (1) If a document delivered to the Office of Secretary of State for filing satisfies the requirements of ORS 62.025, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 62.155 and 62.455, the Secretary of State shall return an acknowledgment of filing to the cooperative or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the cooperative or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of Secretary of State for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.94 Â§74; 1999 c.486 Â§8]

Â Â Â Â Â  62.055 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of Secretary of State for filing, the cooperative, in addition to any other legal remedy that may be available, shall have the right to appeal from such order pursuant to the provisions of ORS 183.480. [1987 c.94 Â§75]

Â Â Â Â Â  62.060 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document, or a facsimile thereof, is on file with the Office of Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 apply to all documents filed pursuant to this chapter. [1987 c.94 Â§76]

Â Â Â Â Â  62.065 Certificate of existence. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a cooperative.

Â Â Â Â Â  (2) A certificate of existence when issued means that:

Â Â Â Â Â  (a) The cooperativeÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The cooperative is duly incorporated under the law of this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the cooperative;

Â Â Â Â Â  (d) An annual report required by ORS 62.455 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

Â Â Â Â Â  (4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign cooperative is in existence or is authorized to transact business in the state. [1987 c.94 Â§77; 1995 c.195 Â§37]

Â Â Â Â Â  62.110 [Repealed by 1957 c.716 Â§76]

SUBSTANTIVE PROVISIONS

Â Â Â Â Â  62.115 Purposes for which cooperatives may be organized. Cooperatives may be organized under this chapter for any lawful purpose or purposes, except for the purpose of banking or insurance. [1957 c.716 Â§3]

Â Â Â Â Â  62.120 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.125 General powers. Each cooperative shall have power:

Â Â Â Â Â  (1) To have perpetual succession unless a limited period of duration is stated in its articles.

Â Â Â Â Â  (2) To sue and be sued, complain and defend, in its corporate name.

Â Â Â Â Â  (3) To have a corporate seal which may be altered at pleasure, and to use the seal by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced.

Â Â Â Â Â  (4) To purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated.

Â Â Â Â Â  (5) To sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of, all or any part of its property and assets.

Â Â Â Â Â  (6) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign cooperatives and corporations, partnerships or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof.

Â Â Â Â Â  (7) To make contracts and incur liabilities, borrow money at such rates of interest as the cooperative may determine, issue its notes, bonds, certificates of indebtedness and other obligations, issue certificates representing equity interests in its assets, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises and income.

Â Â Â Â Â  (8) To lend money for its corporate purposes, invest and reinvest its funds and take and hold real and personal property as security for the payment of funds so loaned or invested.

Â Â Â Â Â  (9) To conduct its business and affairs and have offices and exercise its powers in any state, territory, district or possession of the United States, or in any foreign country.

Â Â Â Â Â  (10) To elect or appoint officers and agents, and define their duties and fix their compensation.

Â Â Â Â Â  (11) To make and alter bylaws, consistent with its articles and the laws of this state, for the administration and regulation of its affairs.

Â Â Â Â Â  (12) To make donations for the public welfare or for charitable, scientific or educational purposes.

Â Â Â Â Â  (13) To cease its activities and surrender its franchise.

Â Â Â Â Â  (14) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the cooperative is organized. [1957 c.716 Â§4; 1981 c.542 Â§1]

Â Â Â Â Â  62.128 Reserved name. (1) A person may apply to the Office of Secretary of State to reserve a corporate name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the corporate name applied for conforms to ORS 62.131, the Secretary of State shall reserve the name for the applicant for a 120-day period.

Â Â Â Â Â  (3) A person may transfer the reservation of a corporate name to another person by delivering to the Office of Secretary of State a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1969 c.364 Â§2; 1987 c.94 Â§79]

Â Â Â Â Â  62.130 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.131 Cooperative name. (1) The name of a cooperative shall be written in the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (2) The name of a cooperative shall be distinguishable upon the records of the Office of Secretary of State from any other corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, reserved name, registered corporate name or assumed business name of active record with the Office of Secretary of State.

Â Â Â Â Â  (3) The name of a cooperative need not satisfy the requirement of subsection (2) of this section if the applicant delivers to the Office of Secretary of State a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the cooperative name in this state.

Â Â Â Â Â  (4) The provisions of this section do not prohibit a cooperative from transacting business under an assumed business name.

Â Â Â Â Â  (5) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices.

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names. [1987 c.94 Â§84]

Â Â Â Â Â  62.135 Bylaws. The initial bylaws of a cooperative shall be adopted by its board of directors. Power to alter, amend or repeal the bylaws or adopt new bylaws is vested in the members of the cooperative. Bylaws may contain any provisions for the regulation and management of the affairs of the cooperative not inconsistent with law or the articles. [1957 c.716 Â§8]

Â Â Â Â Â  62.140 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.145 Membership. (1) Membership in a cooperative is conditioned on ownership of a share of membership stock or payment of a membership fee as set forth in the articles. If the articles so provide, the bylaws may authorize a procedure by which the membership fee initially stated in the articles pursuant to ORS 62.513 (1)(c) may be changed without filing amended or restated articles. The bylaws of a cooperative may authorize membership conditioned upon payment of part of the membership fee or payment for part of the membership stock subscribed for and compliance with an agreement to pay the balance.

Â Â Â Â Â  (2) Qualifications for membership and method of acceptance of members shall be as set forth in the bylaws of the cooperative.

Â Â Â Â Â  (3) Bylaws may provide for termination of membership and the conditions and terms thereof. [1957 c.716 Â§9; 1995 c.195 Â§2]

Â Â Â Â Â  62.150 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.155 Registered office and registered agent; service of process on cooperative. (1) Each cooperative shall have and continuously maintain in this state:

Â Â Â Â Â  (a) A registered office which may, but need not be, the same as its place of business.

Â Â Â Â Â  (b) A registered agent who shall be:

Â Â Â Â Â  (A) An individual resident in this state whose business office is identical to such registered office;

Â Â Â Â Â  (B) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation having a business office identical to such registered office; or

Â Â Â Â Â  (C) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state and having a business office identical to such registered office.

Â Â Â Â Â  (2) A cooperative may change its registered office or registered agent in accordance with the procedure set forth in ORS 60.114.

Â Â Â Â Â  (3) A person who has been designated by a cooperative as its registered agent may resign in accordance with the procedure set forth in ORS 60.117.

Â Â Â Â Â  (4) A registered agent appointed by a cooperative is an agent of the cooperative upon whom any process, notice or demand required or permitted by law to be served upon the cooperative may be served.

Â Â Â Â Â  (5) The provisions of ORS 60.121 are applicable to cooperatives. [1957 c.716 Â§10; 1987 c.94 Â§80; 2001 c.315 Â§26]

Â Â Â Â Â  62.160 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.165 Actions in excess of authority. No act and no transfer of property to or by a cooperative is invalid because in excess of the cooperativeÂs power to do such act or make or receive such transfer, except that such lack of power may be asserted in a proceeding by:

Â Â Â Â Â  (1) A member, shareholder or director against the cooperative to enjoin any act or transfer of property to or by the cooperative. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the cooperative is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the cooperative or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

Â Â Â Â Â  (2) A cooperative, its legal representative, or through its members or shareholders in a representative suit, against the officers or directors or former officers or directors of the cooperative.

Â Â Â Â Â  (3) The Attorney General against the cooperative in an action to dissolve the cooperative or to enjoin it from the transaction of unauthorized business. [1957 c.716 Â§11]

Â Â Â Â Â  62.170 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.175 Capital stock; membership stock. (1) Any cooperative, including a cooperative which requires a membership fee rather than the holding of membership stock as a prerequisite of membership, has power to issue the number of shares of capital stock stated in its articles. Such shares may be divided into more than one class with such designations, preferences, limitations and relative rights as shall be stated in the articles, except that capital stock as such shall have no voting power except as specifically authorized in this chapter.

Â Â Â Â Â  (2) The articles may require that members own one or more shares of membership stock, and may provide limitations on the issuance and transferability of such stock. Unless restricted by the articles, stock other than membership stock may be issued or transferred without limitation.

Â Â Â Â Â  (3) Shares having a par value may be issued for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed from time to time by the board. Shares without par value, may be issued for such consideration expressed in dollars as may be fixed for such shares by the board. Payment for shares may be in cash or other property, tangible or intangible. If in other property, the value thereof shall be determined by the board, and such determination, if made in good faith, is conclusive.

Â Â Â Â Â  (4) No certificate shall be issued for any share until such share is fully paid.

Â Â Â Â Â  (5) Shareholders as such have no preemptive right to purchase additional shares. [1957 c.716 Â§12; 1963 c.156 Â§1]

Â Â Â Â Â  62.180 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.185 Certificates of stock; contents. Each certificate of stock of a cooperative shall bear the manual or facsimile signature of a principal officer and shall include the following information:

Â Â Â Â Â  (1) The name of the cooperative, number and class of the shares represented by the certificate, the par value of each share or a statement that the shares are without par value, and if the shares are membership stock, their designation as such.

Â Â Â Â Â  (2) Any restrictions on the issuance or transfer of such shares.

Â Â Â Â Â  (3) If more than one class of stock is authorized or if stock is authorized in a cooperative which requires a membership fee of its members, designation of the several classes of stock and the respective preferences, limitations and relative rights of such classes. In lieu of a full statement, the information required by this subsection may be given in summary form. [1957 c.716 Â§13]

Â Â Â Â Â  62.190 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.195 Voting by shareholders. (1) A shareholder may vote either in person or by proxy executed in writing by the shareholder or by the duly authorized attorney-in-fact of the shareholder. No proxy shall be valid after 11 months from the date of its execution unless otherwise provided in the proxy. The following provisions, relating to voting of shares, apply to shareholders of cooperatives and shares of the capital stock of cooperatives other than membership stock:

Â Â Â Â Â  (a) Shares standing in the name of another domestic or foreign cooperative may be voted by such officer, agent or proxy as the bylaws of the cooperative may prescribe, or, in the absence of such provision, as the board of directors of the cooperative may determine.

Â Â Â Â Â  (b) An administrator, executor, guardian or conservator holding shares may vote the shares, either in person or by proxy, without a transfer of such shares into the name of the administrator, executor, guardian or conservator. Shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but no trustee shall be entitled to vote shares held by the trustee without a transfer of the shares into the trusteeÂs name.

Â Â Â Â Â  (c) Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under control of a receiver may be voted by the receiver without the transfer thereof into the receiverÂs name if authority so to do is contained in an appropriate order of the court by which the receiver was appointed.

Â Â Â Â Â  (d) A shareholder whose shares are pledged shall be entitled to vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.

Â Â Â Â Â  (3) For the purpose of determining shareholders entitled to notice of or to vote at meetings, or entitled to receive payment of any dividend, the bylaws may fix in advance a date as the record date for any such determination of shareholders. Such date shall be not more than 50 days and not less than 10 days prior to the date on which the particular action requiring such determination of shareholders is to be taken. If no such record date is fixed by the bylaws, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders. When a determination of shareholders entitled to vote at any meeting has been made as provided in this section, such determination shall apply to any adjournment of that meeting. [1957 c.716 Â§15; 1987 c.94 Â§81]

Â Â Â Â Â  62.200 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.205 Subscription agreement for shares or agreement to pay a membership fee; default. (1) A subscription agreement for shares, including membership stock, of a cooperative, where the subscription is entered into before incorporation, or an agreement entered into before incorporation to pay a membership fee is irrevocable for six months unless:

Â Â Â Â Â  (a) Otherwise provided by the subscription agreement or the agreement to pay a membership fee; or

Â Â Â Â Â  (b) All subscribers or parties to all the agreements to pay a membership fee consent to the revocation.

Â Â Â Â Â  (2) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, or if a party to an agreement to pay a membership fee defaults in the payment of money or property under an agreement to pay a membership fee entered into before incorporation, the cooperative may collect the amount owed as any other debt. Alternatively, unless the subscription agreement or agreement to pay a membership fee provides otherwise, the cooperative may rescind the agreement if the debt remains unpaid more than 20 days after the cooperative sends written demand for payment to the subscriber or the party. [1957 c.716 Â§16; 1995 c.195 Â§3]

Â Â Â Â Â  62.210 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.215 Limitation of liability of members and shareholders. Except for debts lawfully contracted between a member or shareholder and the cooperative, no member or shareholder is liable for the acts or debts of the cooperative to an amount exceeding the sum remaining unpaid on the subscription of the member or shareholder for shares of the cooperative, and the sum remaining unpaid on such memberÂs membership fee if such fee is required by the cooperative. [1957 c.716 Â§17; 1995 c.195 Â§4]

Â Â Â Â Â  62.220 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.225 Dividends on capital stock. A cooperative organized with capital stock may pay a dividend upon capital stock as is authorized by its articles. A payment under this section shall not be made if the result of the payment would be to bring the value of the cooperativeÂs remaining assets below the aggregate of the cooperativeÂs indebtedness. [1957 c.716 Â§18; 1995 c.195 Â§5]

Â Â Â Â Â  62.230 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.235 Recall, exchange or redemption of stock or other evidence of equity by cooperative. (1) Unless the articles provide otherwise, a cooperative may recall membership stock upon termination of membership, acquire, exchange, redeem, and reissue its own shares or other evidences of equity. Consideration paid for shares of membership stock recalled by the cooperative shall be the par value thereof and accrued and unpaid dividends, if any, except that if such shares have no par value the consideration paid therefor shall be the consideration in dollars for which the shares were issued plus accrued and unpaid dividends. The cooperative may set off obligations to it of the holder of membership stock or other stock or other evidence of equity, including capital credits or accounts representing capital credits. The cooperative shall have a continuing perfected security interest in the evidence of equity, capital credits or accounts representing capital credits to secure payment of any indebtedness, whenever incurred, owed to the cooperative by the holder. Notwithstanding any other provision of law, the security interest shall take priority over all other perfected security interests. No such acquisition, recall or redemption of stock or other evidence of equity shall be made if the result thereof would be to bring the value of the remaining assets of the cooperative below the aggregate of its indebtedness. The articles may provide other limitations on the right of a cooperative to acquire, recall, exchange or redeem its shares or other evidences of equity.

Â Â Â Â Â  (2) When shares are acquired, recalled, exchanged or redeemed by the cooperative, such shares shall be restored to the status of authorized but unissued shares. [1957 c.716 Â§14; 1993 c.428 Â§1]

Â Â Â Â Â  62.240 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.245 Missing certificates or evidence of interest in cooperative; missing records relating to redemption of interest in cooperative. (1) When a certificate of membership in a cooperative or a certificate for a share or shares of membership or capital stock, if certificated, in a cooperative, or other written evidence of the apportionment, distribution and payment of net proceeds or savings of the cooperative, or of any indebtedness or other equity interest in a cooperative, issued by a cooperative is missing, the cooperative shall issue a duplicate thereof upon the request of the owner and upon the furnishing of such indemnity as may be required by the cooperative.

Â Â Â Â Â  (2) When records showing ownership of membership in a cooperative or of a share or shares of membership or capital stock in a cooperative, or of the apportionment, distribution and payment of net proceeds or savings of the cooperative, or of any indebtedness or other equity interest in a cooperative, are missing and if the information which is missing is necessary to a proposed redemption of any of the items described in this subsection, the cooperative may give notice and redeem the items as follows:

Â Â Â Â Â  (a) The cooperative shall set aside an amount equal to the value of the items to be redeemed.

Â Â Â Â Â  (b) The cooperative shall give notice of the redemption to all owners of items of which the cooperative has knowledge.

Â Â Â Â Â  (c) If there are items the ownership of which is unknown to the cooperative, it shall publish notice of the redemption at least once a month for four months in a newspaper of general circulation in the county in which the registered office of the cooperative is located.

Â Â Â Â Â  (d) After the completion of the publication, any unclaimed outstanding items represented by the missing records may then be terminated in accordance with the provisions of this chapter dealing with unclaimed distributions, redemptions or proceeds. [1957 c.716 Â§19; 1995 c.195 Â§6]

Â Â Â Â Â  62.250 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.255 Meetings of members. (1) Meetings of members may be held either within or without this state as may be provided in the bylaws, and in the absence of a bylaw provision such meetings shall be held at the principal place of business of the cooperative.

Â Â Â Â Â  (2) An annual meeting of the members shall be held at such time or within such time as may be provided in the bylaws. If the bylaws do not fix a time for such meeting, the annual meeting shall be held in each calendar year at such time as the board shall determine. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the cooperative.

Â Â Â Â Â  (3) Special member meetings may be called by the president or the board; or the secretary shall call such a meeting upon the filing of a petition stating the business to be brought before the meeting signed by not less than 10 percent of the members of the cooperative.

Â Â Â Â Â  (4) Written or printed notice, stating the place, day and hour, and in case of a special member meeting the purposes for which the meeting is called, shall be given to each member and each shareholder, if shareholders are entitled to vote at such meeting, either personally or by mail not less than seven or more than 30 days before the meeting by direction of the person calling the meeting. If mailed, the notice shall be deemed to be given when deposited in the United States mail addressed to the member or shareholder at the address of the member or shareholder as it appears on the records of the cooperative with postage thereon prepaid. At any meeting at which the members are to be represented by delegates, notice to the members may be given by notifying the delegates and their alternates if any.

Â Â Â Â Â  (5) A cooperative may provide in its bylaws:

Â Â Â Â Â  (a) For the formation of districts and the holding of member meetings by districts and that elections of directors may be held at district meetings.

Â Â Â Â Â  (b) That district meetings may elect delegates who shall represent their districts in annual and special meetings of the members. Notice of district meetings shall be given in the same manner as prescribed in this section for member meetings. [1957 c.716 Â§20]

Â Â Â Â Â  62.260 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.265 Voting by members. (1) At any member meeting each member has one vote except that bylaws may authorize voting according to actual, estimated or potential patronage, or a combination of such plans of voting. Shares of stock as such shall not be given voting power except in the specific instances authorized by this chapter.

Â Â Â Â Â  (2) Members as such shall not vote by proxy; but a member that is a corporation, association or partnership may designate a representative to cast its vote. In the absence of written notice that some person has been designated to represent a member which is other than a natural person, such member may be represented by any of its principal officers. If the bylaws of a cooperative provide for the formation of districts and the election of delegates at district meetings to represent their districts in member meetings, such representation is not considered voting by proxy, and the delegates so elected shall cast the votes to which members represented by them are entitled on such matters as are not covered by mail ballots submitted to all members.

Â Â Â Â Â  (3) If the bylaws so provide, the board may cause to be submitted by mail ballot any question to be voted on at any member meeting, including the election of directors. In such event the secretary shall mail to each member along with the notice of the meeting, the ballot on each such question and a voting envelope. The ballot may be cast only in a sealed envelope which is authenticated by the memberÂs signature. A vote so cast shall be counted as if the member were present and voting in person.

Â Â Â Â Â  (4) The bylaws may set forth provisions, not inconsistent with this chapter, relating to the methods and procedures for voting. [1957 c.716 Â§21]

Â Â Â Â Â  62.270 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.275 Quorum of members. (1) Those members present at any annual or special member meeting of a cooperative constitute a quorum at the meeting, unless the bylaws of that cooperative provide that a greater number constitutes a quorum.

Â Â Â Â Â  (2) Any action taken at a member meeting of a cooperative subsequent to December 31, 1953, and prior to January 1, 1958, which would have been effective except for the absence of a quorum shall be deemed effective in all respects if there were present at such meeting a quorum of members as provided in the bylaws of that cooperative which were in effect at the time of that meeting. [1957 c.716 Â§22]

Â Â Â Â Â  62.280 Board of directors. (1) The corporate powers of a cooperative shall be exercised by or under the authority of the board of directors, and the business and affairs of a cooperative shall be managed under the direction of the board of directors. Each director, at all times during the directorÂs term of office, shall be a member or a representative of a member which is other than a natural person. Unless the bylaws otherwise provide, directors need not be residents of this state. The bylaws may prescribe any other qualifications for directors and may provide that directors be from specified territorial districts. The bylaws may also provide that voting on the election of directors from specified territorial districts may be limited to members from the respective districts without the obligation to hold district meetings.

Â Â Â Â Â  (2) The number of directors of a cooperative shall be not less than three, unless the number of members of the cooperative is less than three. If the number of members of the cooperative is less than three, the number of directors shall not be less than the number of members of the cooperative. Subject to this limitation, the number of directors shall be fixed or determined by the bylaws, except as to the number constituting the initial board, which number shall be fixed by the articles.

Â Â Â Â Â  (3) Directors constituting the initial board named in the articles shall hold office until the first annual meeting of the members and until their successors are elected and take office. At that meeting and thereafter, directors shall be elected by the members in the manner and for the term of office, not to exceed three years, provided in the bylaws. Each director shall begin immediately to discharge the duties of director and, subject to resignation or removal, shall hold office for the term for which the director was elected and until a successor takes office.

Â Â Â Â Â  (4) A director may be removed upon a majority vote of all members voting in person thereon at a duly called member meeting if written reasons for removal of the director are included in the notice of the meeting and the director whose removal is sought has had an opportunity to answer the reasons at the meeting. The written statement of reasons for removal shall be filed with the minutes of the meeting. The bylaws may contain such other provisions for the removal of a director as may be consistent with the provisions of this subsection.

Â Â Â Â Â  (5) Unless the bylaws provide otherwise, any vacancy occurring in the board may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board. The director elected to fill a vacancy shall be elected for the unexpired term of the directorÂs predecessor in office. [1957 c.716 Â§23; 1981 c.542 Â§2; 1995 c.195 Â§7]

Â Â Â Â Â  62.283 Standard of conduct for directors; permissible reliance on opinions and reports of others; limitation of liability. (1) A director shall discharge the duties of a director, including the duties as a member of a committee, in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances and in a manner the director reasonably believes to be in the best interests of the cooperative.

Â Â Â Â Â  (2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the personÂs professional or expert competence; or

Â Â Â Â Â  (c) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

Â Â Â Â Â  (3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the directorÂs office in compliance with this section.

Â Â Â Â Â  (5) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the cooperative or any proposal to merge or consolidate the cooperative with another corporation or cooperative or to purchase or otherwise acquire all or substantially all the properties and assets of the corporation or cooperative, the directors of the cooperative may, in determining what they believe to be in the best interests of the cooperative, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the cooperative and on the communities and geographical areas in which the cooperative and its subsidiaries operate, the economy of the state and nation, the long term as well as short term interests of the cooperative and its members, including the possibility that these interests may be best served by the continued independence of the cooperative, and other relevant factors. [1981 c.542 Â§3; 1995 c.195 Â§8]

Â Â Â Â Â  62.284 Director conflict of interest. (1) A conflict of interest transaction is a transaction with the cooperative, other than in the ordinary course of business for which the cooperative is organized, whether or not on a patronage basis, in which a director of the cooperative has a direct or indirect interest. A conflict of interest transaction is not voidable by the cooperative solely because of the directorÂs interest in the transaction if any one of the following is true:

Â Â Â Â Â  (a) The material facts of the transaction and the directorÂs interest were disclosed or known to the board of directors or a committee of the board of directors, and the board of directors or committee authorized, approved or ratified the transaction;

Â Â Â Â Â  (b) The material facts of the transaction and the directorÂs interest were disclosed or known to the members entitled to vote and they authorized, approved or ratified the transaction; or

Â Â Â Â Â  (c) The transaction was fair to the cooperative.

Â Â Â Â Â  (2) For purposes of this section, a director of the cooperative has an indirect interest in a transaction if:

Â Â Â Â Â  (a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or

Â Â Â Â Â  (b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the cooperative.

Â Â Â Â Â  (3) For purposes of subsection (1)(a) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director, unless only one director is authorized to serve pursuant to ORS 62.280. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (1)(a) of this section if the transaction is otherwise authorized, approved or ratified as provided in subsection (1) of this section.

Â Â Â Â Â  (4) For purposes of subsection (1)(b) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the member votes entitled to be counted under this subsection. Any director who is a member who has a direct or indirect interest in the transaction, and any votes by a member under the control of an entity described in subsection (2)(a) of this section may be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (1)(b) of this section. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section. [1995 c.195 Â§9]

Â Â Â Â Â  62.285 Meetings of board of directors. (1) Regular or special meetings of the board may be held either within or without this state.

Â Â Â Â Â  (2) Regular meetings of the board may be held with or without notice as prescribed in the bylaws. Special meetings of the board shall be held upon such notice as is prescribed in the bylaws. Attendance of a director at a meeting shall constitute a waiver of notice of the meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

Â Â Â Â Â  (3) Unless the bylaws provide otherwise, the purposes of any meeting of the board need not be specified in the notice or waiver of notice of the meeting.

Â Â Â Â Â  (4) Unless a greater number is required in the bylaws, a majority of the number of directors fixed by or determined pursuant to the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles, shall constitute a quorum for the transaction of business. Unless a greater number is required in the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board. [1957 c.716 Â§24]

Â Â Â Â Â  62.286 Loans to or guarantees for directors. (1) Except as provided by subsection (3) of this section, a cooperative may not lend money to or guarantee the obligation of a director of the cooperative unless:

Â Â Â Â Â  (a) The particular loan or guarantee is approved by a majority of the votes of all the members excluding the votes of any member who is a benefited director; or

Â Â Â Â Â  (b) The cooperativeÂs board of directors determines that the loan or guarantee benefits the cooperative and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

Â Â Â Â Â  (2) The fact that a loan or guarantee is made in violation of this section does not affect the borrowerÂs liability on the loan.

Â Â Â Â Â  (3) This section does not apply to loans and guarantees authorized by statute regulating any special class of cooperatives. [1995 c.195 Â§10]

Â Â Â Â Â  62.287 DirectorsÂ meeting by conference telephone or similar communications equipment. Unless otherwise restricted by the articles of incorporation or bylaws of a cooperative, members of the board of directors of a cooperative or any committee designated by the board may hold a meeting of the board or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this section shall constitute presence in person at the meeting. [1981 c.542 Â§5]

Â Â Â Â Â  62.290 Executive committee. (1) If the bylaws so provide, the board may elect an executive committee to consist of three or more directors, which committee to the extent provided in the bylaws of the cooperative shall have and may exercise all the authority of the board in the management of the cooperative, except in respect to:

Â Â Â Â Â  (a) Apportionment or distribution of net proceeds, savings or losses.

Â Â Â Â Â  (b) Selection of officers.

Â Â Â Â Â  (c) Filling of vacancies in the board or the executive committee.

Â Â Â Â Â  (2) The board may elect other directors as alternates for members of the executive committee.

Â Â Â Â Â  (3) Designation of an executive committee and the delegation thereto of authority shall not operate to relieve the board or any member thereof of any responsibility imposed upon the board or member by law. [1957 c.716 Â§25]

Â Â Â Â Â  62.295 Officers. (1) The principal officers of a cooperative are a president, one or more vice presidents as prescribed in the bylaws, a secretary and a treasurer. These officers shall be elected annually by the board at such time and in such manner as the bylaws provide. The offices of secretary and treasurer may be combined in one person. At least one principal officer must be a director of the cooperative. The manager of a cooperative may hold the office of president or any other office.

Â Â Â Â Â  (2) The bylaws may provide for a chairperson of the board of directors. The offices of chairperson and president may be combined in one person. However, notwithstanding subsection (1) of this section, a person who is not a director may not serve as chairperson of the board of directors.

Â Â Â Â Â  (3) Any other officer may be chosen by the board.

Â Â Â Â Â  (4) All officers shall have such authority and perform such duties as the bylaws provide, or as the board may determine, not inconsistent with the bylaws. Any officer may be removed by the board whenever in its judgment the best interests of the cooperative will be served thereby. Election or appointment shall not of itself create contract rights. [1957 c.716 Â§26; 1969 c.312 Â§1; 1981 c.542 Â§4]

Â Â Â Â Â  62.300 Compensation and benefits to directors, officers and employees. (1) Unless the bylaws provide otherwise, only the members of the cooperative may establish compensation or other benefits for a director, not available generally to officers and employees, for services as a director.

Â Â Â Â Â  (2) Unless the bylaws provide otherwise, no director shall hold during the term as director any position in the cooperative on regular salary.

Â Â Â Â Â  (3) Unless the bylaws provide otherwise, the board may provide, for prior or future services of any officer or employee, reasonable compensation, pension or other benefits to such officer or employee and pension or other benefits to a member of the family of the officer or employee or beneficiaries of the officer or employee. No officer or employee who is a director may take part in any vote on the compensation of the officer or employee for services rendered or to be rendered the cooperative. [1957 c.716 Â§27]

Â Â Â Â Â  62.305 Taking action without meeting; effective date of action. Any action required by this chapter to be taken at a meeting of the members or directors of a cooperative, or any other action which may be taken at a meeting of the members, directors or members of the executive committee, and any matter on which shareholders are entitled to vote under this chapter, may be taken without a meeting if a consent in writing setting forth the action so taken is signed by all of the members, directors, executive committee members or shareholders entitled to vote with respect to the subject matter thereof. Such consent shall have the same force and effect as a unanimous vote at a meeting. Unless the consent specifies a different effective date, action taken under this section is effective when the last member, director, member of the executive committee or shareholder entitled to vote, signs the consent. [1957 c.716 Â§28; 1995 c.195 Â§11]

Â Â Â Â Â  62.310 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.315 Waiver of notice. Whenever any notice is required to be given to any member or director of a cooperative under the provisions of this chapter or under the provisions of the articles or bylaws of a cooperative, a waiver thereof in writing signed by the person or persons entitled to the notice, whether before or after the time stated therein, is equivalent to the giving of the notice. [1957 c.716 Â§29]

Â Â Â Â Â  62.320 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.325 Voting requirements of articles. Whenever the articles require the vote of a greater proportion of the members or shareholders than required by this chapter, the articles shall control. [1957 c.716 Â§30]

Â Â Â Â Â  62.330 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.335 Action brought in right of cooperative by member or shareholder; attorney fees. (1) No action may be instituted or maintained in the right of any cooperative by a member or shareholder unless the member or shareholder:

Â Â Â Â Â  (a) Alleges in the complaint that the member or shareholder was a member or shareholder of record when any part of the transaction of which complained took place, or that the membership or stock thereafter devolved upon the member or shareholder by operation of law from a member or shareholder at such time.

Â Â Â Â Â  (b) Alleges in the complaint with particularity the efforts of the member or shareholder to secure from the board such action as desired. The member or shareholder shall further allege that the member or shareholder has either informed the cooperative or board in writing of the ultimate facts of each cause of action against each director or delivered to the cooperative or board a copy of the complaint proposed to be filed. The member or shareholder shall state the reasons for failure to obtain such action or the reasons for not making such effort.

Â Â Â Â Â  (c) Files a complaint in such action within 20 days after notification given to the cooperative or board as provided by paragraph (b) of this subsection.

Â Â Â Â Â  (2) The action shall not be dismissed or compromised without the approval of the court.

Â Â Â Â Â  (3) If anything is recovered or obtained as the result of the action, whether by means of a compromise and settlement or by a judgment, the court may direct the plaintiff to account to the cooperative for the remainder of the proceeds.

Â Â Â Â Â  (4) In an action brought in the right of a cooperative by fewer than three percent of the members or by holders of less than three percent of any class of stock outstanding, the defendants may require the plaintiff to give security for the reasonable expenses of defending the action, including attorney fees. The amount of the security may thereafter be increased or decreased in the discretion of the court upon showing that the security provided is or may be inadequate or is excessive.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1957 c.716 Â§69; 1981 c.897 Â§15; 1995 c.618 Â§38]

Â Â Â Â Â  62.355 Cooperative contracts. (1) Contracts for any of the following purposes, whether contained in the bylaws or separately written, are valid when made between a cooperative and any member in which such member agrees to:

Â Â Â Â Â  (a) Sell, market or deliver to or through the cooperative or any facilities furnished by it, all or any specified part of products produced or to be produced either by the member or under the control of the member.

Â Â Â Â Â  (b) Authorize the cooperative or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of such products.

Â Â Â Â Â  (c) Buy or procure from or through the cooperative or any facilities furnished by it, all or any specified part of goods or services to be bought or procured by the member.

Â Â Â Â Â  (d) Authorize the cooperative or any facilities furnished by it to act for the member in any manner in the procurement of goods or the procurement or performance of services.

Â Â Â Â Â  (2) The contract referred to in subsection (1) of this section may fix and require liquidated damages to be paid by the member to the cooperative in the event of breach of the contract by the member. Liquidated damages may be a percentage of the value or a specific amount per unit of the products, goods or services involved by the breach, or a specific sum.

Â Â Â Â Â  (3) Two or more cooperatives may contract and act in association, corporate or otherwise, to perform collectively any of their powers or purposes authorized by this chapter. [1957 c.716 Â§32]

Â Â Â Â Â  62.360 Recording cooperative contracts. (1) A cooperative may record any contract authorized by ORS 62.355 in the office of the county clerk of the county in which the member resides or in which products covered by that contract have been or are to be produced. If the cooperative has substantially uniform contracts with more than one member residing or producing such products in any county, it may, in lieu of recording the original contracts, record:

Â Â Â Â Â  (a) A true copy of the uniform contract; and

Â Â Â Â Â  (b) A sworn list or sworn lists of the names of members who have executed such contract and who reside or produce such products in that county, and the effective date of the contract as to each such member.

Â Â Â Â Â  (2) The county clerk shall record each such contract, and shall record alphabetically in the Cooperative Contract Record the name of each party to that contract. For recording such contract the fee is the same as for recording a contract under ORS 205.320.

Â Â Â Â Â  (3) Recording pursuant to this section shall operate as constructive notice to all persons of the existence and contents of the contract. Any right, title, interest or lien created as to the products covered by the contract subsequent to such recording is subject to the cooperativeÂs right, title or interest under that contract. If the member creates any mortgage upon or other security interest in any such products subsequent to such contract recording, and if the member and the mortgagee or secured party jointly notify the cooperative in writing of the existence and amount of the mortgage or other security interest, all payments which after such notice become due from the cooperative to that member by reason of the cooperativeÂs sale or other handling of those products shall be paid by the cooperative to the mortgagee or other secured interest until the amount of the mortgage or secured party has been paid, and the balance thereafter shall be paid to the member.

Â Â Â Â Â  (4) When a contract recorded under this section has been terminated in any manner, the cooperative shall give, upon demand, a statement of termination to the member party to the contract, who may record the statement in the office of the county clerk where the contract was originally filed or recorded. The county clerk shall record the termination and index the name of the member in the Cooperative Contract Record. A cooperative may record at any time in the office of the county clerk where the contract was originally filed or recorded, a sworn list of the names of all persons whose contracts have been terminated in any manner other than by expiration of their term, and the county clerk shall record the termination and index the name of each of those persons in the Cooperative Contract Record. The fee for recording and indexing a document under this section is the fee established in ORS 205.320. [1957 c.716 Â§33; 1965 c.632 Â§6; 1971 c.621 Â§12; 1975 c.607 Â§14; 1979 c.833 Â§15; 1981 c.835 Â§5; 1999 c.654 Â§3]

Â Â Â Â Â  62.365 Relief against breach or threatened breach of contract; penalty for interference. (1) In the event of a breach or threatened breach of a cooperative contract authorized by ORS 62.355, the cooperative is entitled to an injunction to prevent the breach or any further breach thereof, and to a judgment of specific performance thereof. Upon filing of a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the cooperative is entitled to a temporary restraining order.

Â Â Â Â Â  (2) Any person who, with knowledge that a contract exists, induces or attempts to induce any member to breach the contract with the cooperative, or who in any manner aids a breach of the contract, is liable to the cooperative for damages caused by such interference. The cooperative is also entitled to an injunction to prevent any interference or further interference with the contract. [1957 c.716 Â§34; 2003 c.576 Â§324]

Â Â Â Â Â  62.370 Civil action for inducing breach of contract with cooperative or spreading false reports about cooperative. In addition to the remedies provided in ORS 62.365 (2), any person who knowingly and maliciously induces or attempts to induce any member of a cooperative to breach a contract of the member with the cooperative authorized by ORS 62.355, or who knowingly and maliciously spreads any false report about the finances or management of a cooperative is liable, in a civil action, to the cooperative aggrieved, in the penal sum of $500 for each offense. [1957 c.716 Â§72]

Â Â Â Â Â  62.410 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.415 Apportionment and distribution of net proceeds or savings or net losses. (1) The net proceeds or savings of a cooperative shall be apportioned, distributed and paid periodically to those persons entitled to receive them, at such times and in such reasonable manner as the bylaws shall provide; except that net proceeds or savings on patronage of the cooperative by its members shall be apportioned and distributed among those members in accordance with the ratio which each memberÂs patronage during the period involved bears to total patronage by all members during that period. The bylaws may contain any reasonable provisions for the apportionment and charging of net losses. For the purposes of this section work performed as a member of a workersÂ cooperative shall be deemed to be patronage of that cooperative.

Â Â Â Â Â  (2) The apportionment, distribution and payment of net proceeds or savings required by subsection (1) of this section may be in cash, credits, capital stock, certificates of interest, revolving fund certificates, letters of advice or written evidence of indebtedness or other equity interest issued by the cooperative or by any affiliated domestic or foreign cooperative association whether or not incorporated under this chapter.

Â Â Â Â Â  (3) Apportionment and distribution of its net proceeds or savings or net losses may be separately determined for, and be based upon patronage of, single or multiple pools, particular departments of the cooperative, or as to particular commodities, supplies or services, or such apportionment and distribution may be based upon classification of patronage according to the type thereof.

Â Â Â Â Â  (4) A cooperative may provide in its bylaws:

Â Â Â Â Â  (a) The minimum amount of any single patronage transaction; and

Â Â Â Â Â  (b) The minimum aggregate amount of patronage transactions by any patron during the fiscal year of the cooperative.

Â Â Â Â Â  (5) Any amount described in subsection (4) of this section shall be taken into account for the purpose of participation in allocation and distribution of net proceeds or savings or net losses under this section.

Â Â Â Â Â  (6) For the purposes of this section net proceeds or savings or net losses shall be computed in accordance with generally accepted accounting principles applicable to cooperative corporations, and after deducting from gross proceeds or savings any dividends paid upon capital stock. [1957 c.716 Â§36; 1963 c.156 Â§2; 1995 c.79 Â§15; 1995 c.195 Â§12]

Â Â Â Â Â  62.420 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.425 Unclaimed distribution, redemptions or payments. (1) Any distribution of net margins by a cooperative or any redemption of or payment based upon any indebtedness, capital stock of a cooperative or other equity interest which remains unclaimed four years after the date authorized for payment, redemption or retirement may be forfeited by the board. Any amount forfeited may revert to the cooperative, if, at least six months prior to the declared date of forfeiture, notice that the payment is available has been mailed to the last-known address of the person shown by the cooperativeÂs records to be entitled thereto or, if the address is unknown, is published as provided by ORS 62.245.

Â Â Â Â Â  (2) This section applies to payments authorized before or after January 1, 1958, except that this section does not authorize the forfeiture prior to January 1, 1959, of any right to any such amount which would not otherwise have been barred prior to January 1, 1959. [1957 c.716 Â§37; 1987 c.341 Â§1; 1995 c.195 Â§13]

Â Â Â Â Â  62.430 Payments in name of deceased owner of capital credits or retains in cooperative. (1) If authorized by the bylaws, a cooperative may pay the following persons up to $10,000 in redemption or refund of capital credits or retains recorded on the books and records of the cooperative in the name of a deceased owner thereof:

Â Â Â Â Â  (a) The surviving spouse of the deceased owner;

Â Â Â Â Â  (b) If there is no surviving spouse, the deceased ownerÂs surviving children 18 years of age or older;

Â Â Â Â Â  (c) If the deceased owner left no surviving spouse or surviving children 18 years of age or older, the deceased ownerÂs surviving parents; or

Â Â Â Â Â  (d) If there is no surviving spouse, surviving children 18 years of age or older or surviving parent, the deceased ownerÂs surviving brothers and sisters 18 years of age or older.

Â Â Â Â Â  (2) The affidavit of the person claiming payment shall:

Â Â Â Â Â  (a) State where and when the deceased owner died;

Â Â Â Â Â  (b) State that the total face value of the capital credits or retains of the deceased owner in the cooperative does not exceed $10,000 and that they are free and clear of any security interest or other lien or encumbrance;

Â Â Â Â Â  (c) Show the relationship of the affiant or affiants to the deceased owner;

Â Â Â Â Â  (d) Embody a promise to pay the expenses of last sickness, funeral expenses and just debts of the deceased owner out of the capital credits or retains to be redeemed or refunded to the full extent thereof if necessary, and to distribute any balance to those persons entitled thereto by law; and

Â Â Â Â Â  (e) State any other information deemed appropriate by the cooperative.

Â Â Â Â Â  (3) A cooperative is under no obligation to determine the relationship of the affiant to the deceased owner, or to determine other than from its books and records whether the deceased ownerÂs capital credits or retains are subject to a security interest or other lien or encumbrance. Payment made in good faith to the person making the affidavit is a full acquittance and release of the cooperative for the amount so paid.

Â Â Â Â Â  (4) A probate proceeding is not necessary to establish the right of the surviving spouse, surviving children, surviving parent or surviving brothers and sisters to obtain payment of the capital credits or retains as provided by this section. However, if a personal representative is appointed in an estate of a deceased member or patron whose capital credits or retains have been redeemed or refunded under this section, the person or persons signing the affidavit shall account for them to the personal representative.

Â Â Â Â Â  (5) Nothing in this section shall abrogate the rights of a cooperative set forth in ORS 62.235, and a cooperativeÂs right to set off from a deceased ownerÂs capital credits or retains any debts owed to the cooperative by the deceased owner. This section shall not require that redemption or refund of capital credits or retains be made in accordance with this section, or otherwise limit or affect the manner in which a cooperative may pay, redeem, refund, administer or distribute its net savings, or any retains thereof, capital credits or other equity interests, nor shall it be deemed or construed to impose any further obligation or liability on a cooperative in its payment or redemption of retains in excess of $10,000.

Â Â Â Â Â  (6) Notwithstanding any provision of this section, if the cooperativeÂs books and records reflect that the deceased ownerÂs capital credits or retains are subject to a security interest or other encumbrance, the cooperative shall not be relieved of any liability arising from the security interest or the encumbrance if the redemption or refund of capital credits is made to the person making the affidavit under this section. [1995 c.195 Â§31; 1999 c.377 Â§1]

Â Â Â Â Â  62.435 Sale or other disposition of entire assets. (1) The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a cooperative, when made in the usual and regular course of the business of the cooperative, may be made on such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other cooperative, corporation or association, domestic or foreign, as shall be authorized by its board; and in such case no authorization or consent of members or shareholders is required.

Â Â Â Â Â  (2) A sale, lease, exchange or other disposition of all, or substantially all, the property and assets, with or without the goodwill, of a cooperative, if not made in the usual and regular course of its business, may be made upon such terms and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other cooperative, corporation or association, as may be authorized in the following manner:

Â Â Â Â Â  (a) The board shall adopt a resolution recommending the sale, lease, exchange or other disposition and directing the submission thereof to a vote at a meeting of members, which may be either an annual or a special meeting, or if there are shareholders the submission shall be to a joint meeting of members and shareholders.

Â Â Â Â Â  (b) Written or printed notice shall be given to each member and to each shareholder within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members, and shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed sale, lease, exchange or other disposition.

Â Â Â Â Â  (c) At the meeting, the members, by affirmative vote of a majority of the member votes cast thereon, and the shareholders, by affirmative vote of a majority of the shareholder votes entitled to be voted thereon, or in the case of an electric or a telephone cooperative by affirmative vote of two-thirds of all the members and affirmative vote of two-thirds of the shareholder votes entitled to be voted thereon, may approve the sale, lease, exchange or other disposition, and may fix, or may authorize the board to fix, any or all of the terms and conditions thereof and the consideration to be received by the cooperative therefor.

Â Â Â Â Â  (3) After authorization by votes of members and shareholders, the board nevertheless, in its discretion, may abandon the sale, lease, exchange or other disposition of assets subject to the rights of third parties under any contracts relating thereto, without further action or approval by members or shareholders. [1957 c.716 Â§48]

Â Â Â Â Â  62.440 Books and records; attorney fees. (1) A cooperative shall keep correct and complete books and records of account, and shall keep minutes of the proceedings of its members, board and executive committee. It shall keep at its principal office records of the names and addresses of all members and shareholders. At any reasonable time, any member or shareholder, or the agent or attorney of any member or shareholder, upon written notice stating the purposes thereof, may examine for any proper purpose any books or records pertinent to the purpose specified in the notice and may make extracts therefrom, all in accordance with any reasonable conditions prescribed by the board restricting the disclosure, dissemination or use by any member or shareholder, or any agent or attorney of any member or shareholder, of any information therein contained. The board may deny a request to examine books and records if the board determines that the purpose is not directly related to the business or affairs of the cooperative and is contrary to the best interests of the cooperative.

Â Â Â Â Â  (2) In any action or proceeding to enforce the rights of members or shareholders provided in this section, the court may award reasonable attorney fees to the prevailing party. [1957 c.716 Â§31; 1981 c.897 Â§16; 1995 c.195 Â§14; 1995 c.618 Â§39]

Â Â Â Â Â  62.455 Annual report; form; effect of error; amendment. (1) Each cooperative shall by its anniversary deliver to the Office of Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The street address of its registered office and the name of its registered agent at that office in this state.

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office.

Â Â Â Â Â  (d) The names and addresses of the president and secretary of the cooperative.

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the cooperative.

Â Â Â Â Â  (f) The federal employer identification number of the cooperative.

Â Â Â Â Â  (g) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the cooperative.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the cooperative in the current records of the Office of Secretary of State. The failure of the cooperative to receive the annual report form from the Secretary of State shall not relieve the cooperative of its duty to deliver an annual report to the Office of Secretary of State as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting cooperative in writing and return the report to it for correction. The cooperative must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A cooperative may deliver to the Office of Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the Office of Secretary of State for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the cooperative as shown on the records of the Office of Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [1957 c.716 Â§63; 1963 c.492 Â§43; 1983 c.717 Â§25; 1985 c.728 Â§66; 1987 c.94 Â§82; 1987 c.843 Â§16]

Â Â Â Â Â  62.460 [1981 c.542 Â§6; repealed by 1995 c.195 Â§46]

INDEMNIFICATION OF DIRECTORS

Â Â Â Â Â  62.462 Definitions for ORS 62.462 to 62.482. As used in ORS 62.462 to 62.482:

Â Â Â Â Â  (1) ÂCooperativeÂ includes any domestic or foreign predecessor entity of a cooperative in a merger or other transaction in which the predecessorÂs existence ceased upon consummation of the transaction.

Â Â Â Â Â  (2) ÂDirectorÂ means an individual who is or was a director of a cooperative or an individual who, while a director of a cooperative, is or was serving at the cooperativeÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the cooperativeÂs request if the directorÂs duties to the cooperative also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. ÂDirectorÂ includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (3) ÂExpensesÂ includes counsel fees.

Â Â Â Â Â  (4) ÂLiabilityÂ means the obligation to pay a judgment, settlement, penalty or fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

Â Â Â Â Â  (5) ÂOfficerÂ means an individual who is or was an officer of a cooperative or an individual who, while an officer of a cooperative, is or was serving at the cooperativeÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the cooperativeÂs request if the officerÂs duties to the cooperative also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. ÂOfficerÂ includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal. [1995 c.195 Â§15]

Â Â Â Â Â  62.464 Authority to indemnify director; report to members. (1) Except as provided in subsection (4) of this section, a cooperative may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individualÂs conduct was in the best interests of the cooperative, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individualÂs conduct was unlawful.

Â Â Â Â Â  (2) A directorÂs conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A cooperative may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the cooperative in which the director was adjudged liable to the cooperative; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the cooperative is limited to reasonable expenses incurred in connection with the proceeding.

Â Â Â Â Â  (6) If a cooperative indemnifies or advances expenses to a director under this section or ORS 62.466, 62.468 or 62.472 in connection with a proceeding by or in the right of the cooperative, the cooperative shall report the indemnification or advance in writing to the members with or before the notice of the next membership meeting. [1995 c.195 Â§16]

Â Â Â Â Â  62.465 [1981 c.542 Â§7; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.466 Mandatory indemnification of director. Unless limited by its articles of incorporation, a cooperative shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the cooperative against reasonable expenses incurred by the director in connection with the proceeding. [1995 c.195 Â§17]

Â Â Â Â Â  62.468 Advance for expenses. (1) A cooperative may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the cooperative a written affirmation of the directorÂs good faith belief that the director has met the standard of conduct described in ORS 62.464; and

Â Â Â Â Â  (b) The director furnishes the cooperative a written undertaking, executed personally or on the directorÂs behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation, or bylaws, by a resolution of the members or board of directors or by contract. [1995 c.195 Â§18]

Â Â Â Â Â  62.470 [1981 c.542 Â§8; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.472 Court-ordered indemnification. Unless the cooperativeÂs articles of incorporation provide otherwise, a director of the cooperative who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 62.466, in which case the court shall also order the cooperative to pay the directorÂs reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 62.464 or was adjudged liable as described in ORS 62.464 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1995 c.195 Â§19]

Â Â Â Â Â  62.474 Determination and authorization of indemnification. (1) A cooperative may not indemnify a director under ORS 62.464 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 62.464.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) By the members.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel. [1995 c.195 Â§20]

Â Â Â Â Â  62.475 [1981 c.542 Â§9; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.476 Indemnification of officers, employees and agents. Unless a cooperativeÂs articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the cooperative is entitled to mandatory indemnification under ORS 62.466, and is entitled to apply for court-ordered indemnification under ORS 62.472, in each case to the same extent as a director under ORS 62.466 or 62.472.

Â Â Â Â Â  (2) The cooperative may indemnify and advance expenses under ORS 62.462 to 62.482 to an officer, employee or agent of the cooperative to the same extent as to a director. [1995 c.195 Â§21]

Â Â Â Â Â  62.478 Insurance. A cooperative may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the cooperative or who, while a director, officer, employee or agent of the cooperative, is or was serving at the request of the cooperative as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The cooperative may purchase and maintain the insurance even if the cooperative has no power to indemnify the individual against the same liability under ORS 62.464 or 62.466. [1995 c.195 Â§22]

Â Â Â Â Â  62.480 [1981 c.542 Â§10; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.482 Application of ORS 62.462 to 62.482. (1) The indemnification and provisions for advancement of expenses provided by ORS 62.462 to 62.482 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the cooperativeÂs articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of members or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a cooperative shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the members or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the members, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 62.513 (4)(f); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 62.474.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification or advance of expenses is valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 62.462 to 62.482 do not limit a cooperativeÂs power to pay or reimburse expenses incurred by a director in connection with the directorÂs appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding. [1995 c.195 Â§23]

Â Â Â Â Â  62.505 [1957 c.716 Â§5; 1963 c.492 Â§44; 1975 c.161 Â§2; 1981 c.633 Â§62; 1985 c.728 Â§67; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.510 [1957 c.716 Â§6; 1963 c.492 Â§45; 1983 c.717 Â§26; 1985 c.728 Â§68; 1987 c.94 Â§83; repealed by 1995 c.195 Â§46]

FORMATION OF COOPERATIVES

Â Â Â Â Â  62.511 Incorporators; articles of incorporation. One or more individuals 18 years of age or older, a domestic or foreign corporation or cooperative, a partnership or an association may act as incorporators of a cooperative by delivering articles of incorporation to the Office of Secretary of State for filing. [1995 c.195 Â§24]

Â Â Â Â Â  62.513 Contents of articles of incorporation. (1) The articles of incorporation shall set forth:

Â Â Â Â Â  (a) The name of the cooperative, which satisfies the requirements of ORS 62.131.

Â Â Â Â Â  (b) The purposes for which the cooperative is organized. It shall be sufficient to state, either alone or with other purposes, that the purpose of the cooperative is to engage in any lawful activity for which cooperatives may be organized under this chapter, and by such statement, all lawful activities shall be within the purposes of the cooperative, except for express limitations, if any.

Â Â Â Â Â  (c) Whether the cooperative is organized with or without membership stock, and if organized without membership stock the amount of the membership fee and whether the membership fee may be changed in accordance with a procedure established in the bylaws without the necessity of filing amended or restated articles, and the limitations, if any, on transfer of a membership.

Â Â Â Â Â  (d) The number and par value, if any, of shares of each authorized class of stock, and if more than one class is authorized, the designation, preferences, limitations and relative rights of each class.

Â Â Â Â Â  (e) Which classes of stock, if any, are membership stock, and the limitations upon transfer, if any, applicable to such stock.

Â Â Â Â Â  (f) Any limitation of the right to acquire or recall any stock.

Â Â Â Â Â  (g) The basis of distribution of assets in the event of dissolution or liquidation.

Â Â Â Â Â  (h) The street address of the cooperativeÂs initial registered office and the name of its initial registered agent who shall be amenable to service of process at the address.

Â Â Â Â Â  (i) A mailing address to which the Secretary of State may mail notices as required by this chapter.

Â Â Â Â Â  (j) The number of directors constituting the initial board of directors.

Â Â Â Â Â  (k) The name and address of each incorporator.

Â Â Â Â Â  (2) Duration shall be perpetual unless the articles of incorporation expressly limit the period of duration.

Â Â Â Â Â  (3) It is not necessary to set forth in the articles any of the corporate powers enumerated in this chapter. The articles may include additional provisions, not inconsistent with law, for the regulation of the internal affairs of the cooperative, including any provision that restricts the transfer of shares or that under this chapter is required or permitted to be set forth in the bylaws. Any provision required or permitted in the bylaws has equal force and effect if stated in the articles. Whenever a provision of the articles is inconsistent with a bylaw, the articles control.

Â Â Â Â Â  (4) Without limiting the provisions of subsection (3) of this section, the articles of incorporation may set forth:

Â Â Â Â Â  (a) The names of the initial directors;

Â Â Â Â Â  (b) The addresses of the initial directors;

Â Â Â Â Â  (c) The names and addresses of the president and secretary;

Â Â Â Â Â  (d) The federal employer identification number of the cooperative;

Â Â Â Â Â  (e) Provisions regarding:

Â Â Â Â Â  (A) Managing the business and regulating the affairs of the cooperative; and

Â Â Â Â Â  (B) Defining, limiting and regulating the powers of the cooperative, its board of directors and members;

Â Â Â Â Â  (f) A provision eliminating or limiting the personal liability of a director to the cooperative, its members or its shareholders for monetary damages for conduct as a director, provided that the provision shall not eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective and the provision shall not eliminate or limit the liability of a director for:

Â Â Â Â Â  (A) Any breach of the directorÂs duty of loyalty to the cooperative, its members or its shareholders;

Â Â Â Â Â  (B) Acts or omissions that are not in good faith or that involve intentional misconduct or a knowing violation of law; or

Â Â Â Â Â  (C) Any transaction from which the director derived an improper personal benefit; and

Â Â Â Â Â  (g) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

Â Â Â Â Â  (5) The Secretary of State by rule may require additional identifying information. [1995 c.195 Â§25]

Â Â Â Â Â  62.515 Organization meeting of directors. After the issuance of the certificate of incorporation an organization meeting of the board of directors named in the articles shall be held, either within or without this state, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers and the transaction of such other business as may come before the meeting. [1957 c.716 Â§7]

AMENDMENT OF ARTICLES

Â Â Â Â Â  62.555 Right to amend articles of incorporation. (1) A cooperative may amend its articles from time to time in any and as many respects as may be desired, so long as its articles as amended contain only such provisions as might be lawfully contained in original articles at the time of making the amendment, and, if a change in shares or the rights of shareholders or members, or an exchange, reclassification or cancellation of shares or rights of shareholders or members is to be made, such provisions as may be necessary to effect the change, exchange, reclassification or cancellation.

Â Â Â Â Â  (2) Amendments to the articles shall be made in the following manner:

Â Â Â Â Â  (a) The board shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of the members of the cooperative, which may be either an annual or a special meeting.

Â Â Â Â Â  (b) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member of record within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed amendment or the summary may be included in the notice of the annual meeting.

Â Â Â Â Â  (c) At the meeting a vote of the members shall be taken on the proposed amendment. The proposed amendment is adopted upon receiving the affirmative vote of a majority of the member votes cast thereon, unless shareholders are entitled by ORS 62.560 to vote on the proposed amendment, in which event the proposed amendment is adopted upon receiving the approval of shareholders as specified in ORS 62.560, as well as the affirmative vote of a majority of member votes cast thereon. Any number of amendments may be submitted to the members and voted upon by them at one meeting. [1957 c.716 Â§38]

Â Â Â Â Â  62.560 Shareholder voting on amendments to articles. (1) If a proposed amendment to articles would affect a shareholder, such shareholder, whether or not permitted to vote by the articles, is entitled to cast one vote on the amendment regardless of the dollar amount of stock or number of affected classes of stock held by the shareholder; except that the articles may permit such affected shareholder to cast one vote for each share of stock the shareholder holds other than membership stock. A member holding stock affected by a proposed amendment may vote both as a member and as an affected shareholder.

Â Â Â Â Â  (2) If any shareholder is entitled to vote on a proposed amendment, the meeting at which that proposed amendment is to be voted upon shall be a joint meeting of members and affected shareholders, and notice of that meeting together with a copy of the proposed amendment or a summary of the changes to be effected thereby shall be given to each such shareholder of record entitled to vote thereon within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members. The proposed amendment is adopted only if it receives the affirmative vote of a majority of the votes of the affected shareholders entitled to vote thereon.

Â Â Â Â Â  (3) For the purpose of this section, a shareholder is affected as to any class of stock owned by the shareholder only if an amendment would expressly:

Â Â Â Â Â  (a) Decrease the dividends to which that class may be entitled or change the method by which the dividend rate on that class is fixed.

Â Â Â Â Â  (b) Restrict rights to transfer that class.

Â Â Â Â Â  (c) Give to another existing or any new class of stock or equity interest not previously entitled thereto any preference as to dividends or upon dissolution which is the same or higher than preferences of that class.

Â Â Â Â Â  (d) Change the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution.

Â Â Â Â Â  (e) Increase the number of authorized shares of any class having a higher preference as to dividends or upon dissolution.

Â Â Â Â Â  (f) Require or permit an exchange of shares of any class with lower preferences as to dividends or upon dissolution for shares of that class or any other class with the same or higher preferences. [1957 c.716 Â§39]

Â Â Â Â Â  62.565 Articles of amendment; effect of amendment. (1) Following adoption of an amendment or amendments to articles as provided in this chapter, articles of amendment shall set forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The text of each amendment adopted.

Â Â Â Â Â  (c) The date of the adoption of the amendment by the members.

Â Â Â Â Â  (d) The numbers of members voting for and against the amendment.

Â Â Â Â Â  (e) If affected shareholders had the right to vote under ORS 62.560, the number of affected shareholders, the number of shareholder votes entitled to be voted thereon, and the numbers of such votes cast for and against the amendment.

Â Â Â Â Â  (2) No amendment shall affect any existing cause of action in favor of or against the cooperative, or any pending suit to which the cooperative is a party, or the existing rights of persons other than members or affected shareholders; and, if the cooperativeÂs name is changed by amendment, no suit brought by or against the cooperative under its former name shall abate for that reason. [1957 c.716 Â§40; 1981 c.633 Â§63; 1985 c.728 Â§69; 1987 c.94 Â§85; 1995 c.195 Â§32]

Â Â Â Â Â  62.570 Restated articles. (1) A cooperative by action taken in the same manner as required for amendment of articles of incorporation may adopt restated articles of incorporation. The restated articles of incorporation may contain any changes in the articles of incorporation that could be made by amendment regularly adopted. Adoption of restated articles of incorporation containing any such changes shall have the effect of amending the existing articles of incorporation to conform to the restated articles, without further action of the board of directors or shareholders.

Â Â Â Â Â  (2) Restated articles of incorporation shall contain all the statements required under this chapter to be included in original articles of incorporation except that no statement need be made with respect to:

Â Â Â Â Â  (a) The number, names and addresses of directors constituting the initial board of directors;

Â Â Â Â Â  (b) The names and addresses of the incorporators;

Â Â Â Â Â  (c) The initial or present registered office or agent; or

Â Â Â Â Â  (d) The mailing address of the cooperative if an annual report has been filed with the Office of the Secretary of State.

Â Â Â Â Â  (3) Restated articles of incorporation when executed and filed in the manner prescribed in this chapter shall supersede the theretofore existing articles of incorporation and amendments thereto. The Secretary of State shall upon request certify a copy of the articles of incorporation, or the articles of incorporation as restated, or any amendments to either thereof.

Â Â Â Â Â  (4) The restated articles of incorporation, when filed, shall be accompanied by a statement and a true copy of the statement as provided in this subsection. The statement shall set forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The date of the adoption of the restated articles of incorporation.

Â Â Â Â Â  (c) The number of shares outstanding, and if affected shareholders have the right to vote, the number of affected shares, the number of shareholder votes entitled to be voted thereon, and, if the shareholders of any class are entitled to vote thereon as a class, the designation and number of outstanding shares entitled to vote thereon of each class.

Â Â Â Â Â  (d) The number of members voting for and against the restated articles of incorporation, respectively, and, if there are shareholders entitled to vote, the number of shares voted for and against the restated articles of incorporation, respectively, and, if the shares of any class are entitled to vote thereon as a class, the number of shares of each such class voted for and against the restated articles, respectively.

Â Â Â Â Â  (e) If the restated articles of incorporation provide for an exchange, reclassification or cancellation of issued shares, and if the manner in which the same shall be effected is not set forth in the restated articles of incorporation, then a statement of the manner in which the same shall be effected. [1957 c.716 Â§41; 1963 c.492 Â§46; 1987 c.94 Â§86; 1995 c.195 Â§33]

CONVERSIONS AND MERGERS

Â Â Â Â Â  62.605 Definitions for ORS 62.605 to 62.623. As used in this section and ORS 62.607 to 62.623:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under this chapter, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1957 c.716 Â§42; 1995 c.195 Â§38; 1999 c.362 Â§18; 2003 c.80 Â§17b]

Â Â Â Â Â  62.607 Conversion. (1) A business entity other than a cooperative may be converted to a cooperative organized under this chapter, and a cooperative organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A cooperative organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting cooperative;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The cooperative complies with all requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§20; 2001 c.315 Â§14; 2003 c.80 Â§18]

Â Â Â Â Â  62.609 Action on plan of conversion. (1) A plan of conversion shall be approved by the business entity as follows:

Â Â Â Â Â  (a) In the case of a cooperative, in the manner provided in ORS 62.619 (1)(a) for mergers; and

Â Â Â Â Â  (b) In the case of a business entity other than a cooperative, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a cooperative, without further action by the members or shareholders, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the board of directors.

Â Â Â Â Â  (b) By another business entity that planned to convert to a cooperative, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§21]

Â Â Â Â Â  62.610 [1957 c.716 Â§43; 1963 c.156 Â§3; 1995 c.195 Â§39; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  62.611 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 62.035 or the date and time determined pursuant to the statutes governing the business entity that is not a cooperative. [1999 c.362 Â§22; 2001 c.315 Â§8]

Â Â Â Â Â  62.613 Effect of conversion; entity existence continues. (1) When a conversion to or from a cooperative pursuant to ORS 62.607 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity including, without limitation, contractual, tort, statutory and administrative obligations are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred by the business entity prior to conversion, according to the status of the owner prior to conversion; and

Â Â Â Â Â  (B) As to liabilities incurred by the business entity after conversion, according to the status of the owner after conversion, except as provided in paragraph (g) of this subsection;

Â Â Â Â Â  (g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and, in the case of business entities other than cooperatives, to the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§23; 2001 c.315 Â§3]

Â Â Â Â Â  62.615 [1957 c.716 Â§44; 1963 c.156 Â§4; 1981 c.633 Â§64; 1985 c.728 Â§70; 1987 c.94 Â§87; 1995 c.195 Â§40; 1999 c.362 Â§26; renumbered 62.621 in 1999]

Â Â Â Â Â  62.617 Merger; plan of merger. (1) One or more business entities may merge into a cooperative organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A cooperative organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The cooperative complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the shares or other ownership interests of each owner into shares, ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a cooperative, any additional information required for a merger by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of incorporation of a cooperative, if the cooperative is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1999 c.362 Â§24; 2001 c.315 Â§15; 2003 c.80 Â§19]

Â Â Â Â Â  62.619 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a cooperative, the board shall by resolution approve the plan and direct that the plan be submitted to a vote at an annual or a special meeting of members. Written notice shall be given to each member in the manner provided in this chapter for meetings of members, and approval of the plan shall be by affirmative vote of a majority of the member votes cast thereon. The articles may permit shareholders to vote on approval of the plan, and may fix the proportion of shareholder votes required for approval. If the articles permit shareholders to vote on such a plan, written notice shall be given to each shareholder entitled to vote thereon in the manner and at the time provided for notice to members.

Â Â Â Â Â  (b) In the case of a business entity other than a cooperative, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the cooperative, without further action by the members or shareholders, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.

Â Â Â Â Â  (b) By a party to the merger that is not a cooperative, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§25]

Â Â Â Â Â  62.620 [1957 c.716 Â§45; 1995 c.195 Â§41; 1999 c.362 Â§27; renumbered 62.623 in 1999]

Â Â Â Â Â  62.621 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the office of the Secretary of State, for filing, articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger;

Â Â Â Â Â  (b) The date of approval of the plan;

Â Â Â Â Â  (c) A statement that the plan of merger was duly authorized and approved by each business entity that is a party to the merger in accordance with ORS 62.619;

Â Â Â Â Â  (d) As to each cooperative, the numbers of member votes cast for and against the plan; and

Â Â Â Â Â  (e) As to each cooperative, if shareholders are authorized to vote on the plan, the number of shareholder votes entitled to be voted on the plan, the number of such shareholder votes cast for and against the plan and the number of such votes required by the articles for approval thereof.

Â Â Â Â Â  (2) The merger takes effect on the later of the date and time determined pursuant to ORS 62.035 or the date and time determined pursuant to the statutes governing any party to the merger that is a business entity other than a cooperative. [Formerly 62.615]

Â Â Â Â Â  62.623 Effect of merger. (1) When a merger involving a cooperative takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a cooperative is the surviving business entity, its articles of incorporation are amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each shareholder or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity that is a party to the merger shall be determined:

Â Â Â Â Â  (A) As to obligations incurred by the business entity prior to merger, according to the status of the owner prior to merger; and

Â Â Â Â Â  (B) As to obligations incurred by the business entity after merger, according to the status of the owner after merger, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (i) The registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

Â Â Â Â Â  (2) Owners of the business entities that merged are entitled to the rights provided in the plan of merger and, in the case of owners of business entities other than cooperatives, the rights provided in the statutes applicable to that business entity, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [Formerly 62.620]

Â Â Â Â Â  62.625 [1957 c.716 Â§46; 1987 c.94 Â§88; 1995 c.195 Â§42; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  62.635 [1957 c.716 Â§47; 1983 c.95 Â§1; 1987 c.94 Â§89; repealed by 1999 c.362 Â§67]

DISSOLUTION

Â Â Â Â Â  62.655 Voluntary dissolution by act of cooperative. A cooperative may be dissolved by the act of the cooperative, when authorized in the following manner:

Â Â Â Â Â  (1) The board shall adopt a resolution directing that the question of dissolution be submitted to a vote at a meeting of members, which may be either an annual or a special meeting.

Â Â Â Â Â  (2) Written or printed notice shall be given to each member in the manner provided in ORS 62.255 for the giving of notice of meetings of members, and whether the meeting be an annual or special meeting, shall state that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the cooperative.

Â Â Â Â Â  (3) At the meeting a vote of members shall be taken on a resolution to dissolve the cooperative. Adoption of the resolution shall be by affirmative vote of two-thirds of the member votes cast on that resolution. The articles may permit shareholders to vote on such a resolution for dissolution, and may fix the proportion of authorized shareholder votes required for adoption thereof. [1957 c.716 Â§49; 1965 c.631 Â§20]

Â Â Â Â Â  62.660 [1957 c.716 Â§50; repealed by 1965 c.631 Â§27]

Â Â Â Â Â  62.665 Procedure for dissolution. After the adoption of a resolution to dissolve by the members and, if appropriate, the shareholders:

Â Â Â Â Â  (1) The cooperative shall proceed to collect its assets, convey and dispose of such of its properties as are not to be distributed in kind to its members or shareholders, pay, satisfy and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs, and, after paying or adequately providing for the payment of all its obligations, distribute the remainder of its assets either in cash or in kind, among the persons entitled to the same by law, the articles and the bylaws.

Â Â Â Â Â  (2) The cooperative, at any time during the liquidation of its business and affairs, may make application to a court of competent jurisdiction within the state and judicial subdivision in which the registered office or principal place of business of the cooperative is situated, to have the liquidation continued under the supervision of the court as provided in this chapter. [1957 c.716 Â§51; 1965 c.631 Â§21]

Â Â Â Â Â  62.670 Revocation of voluntary dissolution. A cooperative, at any time prior to the time the Secretary of State has filed the articles of dissolution, may revoke voluntary dissolution proceedings theretofore taken, by adoption of a resolution of revocation in the same manner and by the same required vote of members and shareholders as are required by this chapter for adoption of a resolution to dissolve. [1957 c.716 Â§52; 1965 c.631 Â§22; 1985 c.728 Â§71]

Â Â Â Â Â  62.675 Effect of revocation of voluntary dissolution proceedings. Upon the revocation of voluntary dissolution proceedings the cooperative may again carry on its business. [1957 c.716 Â§53; 1965 c.631 Â§23]

Â Â Â Â Â  62.680 Articles of dissolution. (1) If voluntary dissolution proceedings have not been revoked, articles of dissolution may be filed when all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision has been made therefor, or all of the assets of the cooperative have been distributed to its creditors for application to the outstanding debts, obligations and liabilities of the cooperative to the fullest extent possible, and all of the remaining property and assets of the cooperative, if any, have been distributed to the persons entitled thereto. Articles of dissolution shall set forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The date dissolution was authorized.

Â Â Â Â Â  (c) The number of member votes for and against the resolution.

Â Â Â Â Â  (d) If shareholders were authorized to vote on the resolution, the total number of authorized shareholder votes, the numbers of such votes cast for and against the resolution and the number of such votes required by the articles for adoption thereof.

Â Â Â Â Â  (2) A cooperative is dissolved upon the effective date of its articles of dissolution. [1957 c.716 Â§54; 1965 c.631 Â§24; 1981 c.633 Â§65; 1985 c.728 Â§72; 1987 c.94 Â§90; 1995 c.195 Â§34]

Â Â Â Â Â  62.685 Effect of filing articles of dissolution. When the Secretary of State has filed the articles of dissolution, the existence of the cooperative shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by members, shareholders, directors and officers as provided in this chapter. [1957 c.716 Â§55; 1981 c.633 Â§66; 1985 c.728 Â§73; 1987 c.94 Â§91]

Â Â Â Â Â  62.690 Administrative dissolution. The provisions of ORS 60.647 to 60.657, relating to dissolution by the Secretary of State, apply to cooperatives. [1957 c.716 Â§56; 1987 c.94 Â§92]

Â Â Â Â Â  62.695 Jurisdiction of court to dissolve cooperative and liquidate assets and business of cooperative. (1) In addition to any other instances in which the law provides such power, a circuit court has full power to dissolve a cooperative and liquidate the assets and business thereof:

Â Â Â Â Â  (a) In an action by a member or shareholder when it is established that:

Â Â Â Â Â  (A) The members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

Â Â Â Â Â  (B) The corporate assets are being misapplied or wasted.

Â Â Â Â Â  (b) In an action by a creditor:

Â Â Â Â Â  (A) When the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied and it is established that the cooperative is insolvent; or

Â Â Â Â Â  (B) When the cooperative has admitted in writing that the claim of the creditor is due and owing and it is established that the cooperative is insolvent.

Â Â Â Â Â  (c) Upon application by a cooperative which has commenced voluntary dissolution proceedings as provided in this chapter, to have its liquidation continued under the supervision of the court.

Â Â Â Â Â  (d) When an action has been filed by the Attorney General to dissolve a cooperative and it is established that liquidation of its business and affairs should precede the entry of a judgment of dissolution.

Â Â Â Â Â  (2) Venue for a proceeding by the Attorney General to dissolve a corporation lies in Marion County. Venue for a proceeding brought by any other party named in this section lies in the county where a corporationÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (3) It is not necessary to make members or shareholders parties to any action or proceeding under this section unless relief is sought against them personally.

Â Â Â Â Â  (4) A court in a proceeding brought to dissolve a cooperative may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the assets of the cooperative wherever located and carry on the business of the cooperative until a full hearing can be held. [1957 c.716 Â§57; 1965 c.631 Â§25; 1987 c.94 Â§93; 2003 c.576 Â§325]

Â Â Â Â Â  62.700 [1957 c.716 Â§58; 1987 c.94 Â§94; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.702 Procedure for dissolution of cooperative by court. (1) A court in a judicial proceeding brought to dissolve a cooperative may appoint one or more receivers to wind up and liquidate the business and affairs of the cooperative or one or more custodians to manage the business and affairs of the cooperative. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the cooperative and all its property wherever located.

Â Â Â Â Â  (2) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

Â Â Â Â Â  (3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

Â Â Â Â Â  (a) The receiver may dispose of all or any part of the assets of the cooperative wherever located, at a public or private sale, if authorized by the court and may sue and defend in the receiverÂs own name as receiver of the cooperative in all courts of this state.

Â Â Â Â Â  (b) The custodian may exercise all of the powers of the cooperative, through or in place of its board of directors or, creditors and any holders of other equity interest in the cooperative officers, to the extent necessary to manage the affairs of the cooperative in the best interests of its members, shareholders, creditors and any holders of other equity interest in the cooperative.

Â Â Â Â Â  (4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the cooperative, its members, shareholders, creditors and any holders of other equity interest in the cooperative.

Â Â Â Â Â  (5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiverÂs or custodianÂs counsel from the assets of the cooperative or proceeds from the sale of the assets. [1995 c.195 Â§26]

Â Â Â Â Â  62.704 Judgment of dissolution issued by court. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 62.695 exist, it may enter a judgment dissolving the cooperative and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the office for filing. The Secretary of State shall file the certified copy of the judgment.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the cooperativeÂs business and affairs in accordance with ORS 62.708 and the notification of claimants in accordance with ORS 62.712 and 62.714. [1995 c.195 Â§27; 2003 c.576 Â§326]

Â Â Â Â Â  62.705 [1957 c.716 Â§59; repealed by 1974 c.2 Â§5]

Â Â Â Â Â  62.708 Effect of dissolution. (1) A dissolved cooperative continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

Â Â Â Â Â  (a) Collecting its assets;

Â Â Â Â Â  (b) Disposing of its properties that will not be distributed in kind to its members or shareholders;

Â Â Â Â Â  (c) Discharging or making provision for discharging its liabilities;

Â Â Â Â Â  (d) Distributing its remaining property among its members or shareholders according to their interests; and

Â Â Â Â Â  (e) Doing every other act necessary to wind up and liquidate its business and affairs.

Â Â Â Â Â  (2) Dissolution of a cooperative does not:

Â Â Â Â Â  (a) Transfer title to the cooperativeÂs property;

Â Â Â Â Â  (b) Prevent transfer of its shares, indebtedness or other equity interest, although the authorization to dissolve may provide for closing the cooperativeÂs share transfer records;

Â Â Â Â Â  (c) Subject its directors or officers to standards of conduct different from those prescribed in this chapter;

Â Â Â Â Â  (d) Change quorum or voting requirements for the board of directors, members or shareholders, change provisions for selection, resignation or removal of its directors or officers or both or change provisions for amending its bylaws;

Â Â Â Â Â  (e) Prevent commencement of a proceeding by or against the cooperative in its corporate name;

Â Â Â Â Â  (f) Abate or suspend a proceeding pending by or against the cooperative on the effective date of dissolution; or

Â Â Â Â Â  (g) Terminate the authority of the registered agent of the cooperative. [1995 c.195 Â§28]

Â Â Â Â Â  62.710 [1957 c.716 Â§60; 1987 c.94 Â§95; 1991 c.883 Â§17; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.712 Disposition of known claims against dissolved cooperative. (1) A dissolved cooperative may dispose of the known claims against it by following the procedure described in this section.

Â Â Â Â Â  (2) The dissolved cooperative shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved cooperative must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (3) A claim against the dissolved cooperative is barred:

Â Â Â Â Â  (a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved cooperative by the deadline; or

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved cooperative does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (4) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1995 c.195 Â§29]

Â Â Â Â Â  62.714 Notice of dissolution; presentation of claims against cooperative. (1) A dissolved cooperative may also publish notice of its dissolution and request that persons with claims against the cooperative present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published one time in a newspaper of general circulation in the county where the dissolved cooperativeÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the cooperative will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

Â Â Â Â Â  (3) If the dissolved cooperative publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved cooperative within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 62.712;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved cooperative but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [1995 c.195 Â§30]

Â Â Â Â Â  62.720 Presumption of abandonment; procedure for agriculture cooperatives and others. (1) All intangible personal property distributable in the course of a voluntary or involuntary dissolution of a cooperative that is unclaimed by the owner within two years after the date for final distribution is presumed abandoned. Such property shall be subject to the provisions of ORS 98.302 to 98.436 and 98.992, except that with respect to agricultural cooperatives, the report of unclaimed property shall be filed with the Department of State Lands as set forth in ORS 98.352. A copy of the report shall also be filed with the State Board of Higher Education.

Â Â Â Â Â  (2) All unclaimed property specified in the report required by ORS 98.352 shall be delivered within the time specified in ORS 98.362 to the Department of State Lands which shall assume custody and shall be responsible for the safekeeping thereof. The department shall reconcile the report to the delivered funds, deduct the costs as provided for in subsection (3) of this section, and forward the funds to the State Board of Higher Education within 14 working days of receipt of the funds. Any person who pays or delivers unclaimed property to the Department of State Lands under this section is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property.

Â Â Â Â Â  (3) All funds received under this section shall be used for the benefit of Oregon State University in such programs related to agricultural research as the university may determine except for:

Â Â Â Â Â  (a) The payment of claims which may be made pursuant to this section; and

Â Â Â Â Â  (b) The payment of expenses of mailing and publication in connection with any unclaimed property, reasonable service charges and expenses of the Department of State Lands in connection with claims made pursuant to ORS 98.392 to 98.402.

Â Â Â Â Â  (4) The provisions of ORS 98.392 to 98.402 are applicable to claims against unclaimed property delivered to the State Board of Higher Education pursuant to this section. The State Board of Higher Education shall pay such claims from funds delivered to it pursuant to this section within 30 days of receipt of a verified copy of a finding and decision of the Department of State Lands made pursuant to ORS 98.396 or a certified copy of a judgment made pursuant to ORS 98.402.

Â Â Â Â Â  (5) As used in this section, an agricultural cooperative is any cooperative in which farmers act together in producing, processing, preparing for market, handling or marketing the agricultural products of such farmers, and any cooperative in which farmers act together in purchasing, testing, grading, processing, distributing and furnishing farm supplies or farm business services.

Â Â Â Â Â  (6) The provisions of this section are applicable with respect to the voluntary or involuntary dissolution of any cooperative, which dissolution commenced on or after January 1, 1970. [1974 c.2 Â§Â§1,2,3; 1985 c.565 Â§7; 1987 c.94 Â§127; 1993 c.694 Â§35; 1995 c.79 Â§16]

Â Â Â Â Â  Note: 62.720 was enacted into law by the Legislative Assembly, but was not added to or made a part of ORS chapter 62 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FOREIGN COOPERATIVES

Â Â Â Â Â  62.755 Admission of foreign cooperatives. A foreign cooperative which has a member or members residing in this state, and which distributes its proceeds and savings according to either this chapter or the law of the state where incorporated, is entitled to all rights, exemptions and privileges of a cooperative organized under this chapter, if it is authorized to do business in this state under ORS chapter 60. A foreign cooperative may be authorized under ORS chapter 60 to transact business in this state whether or not formed for profit and whether or not formed with stock. [1957 c.716 Â§61; 1987 c.94 Â§96]

Â Â Â Â Â  62.760 Registration of name of foreign cooperative. Any foreign cooperative may register its corporate name under ORS 60.101. [1957 c.716 Â§70; 1987 c.94 Â§97]

EMPLOYEE COOPERATIVES

Â Â Â Â Â  62.765 Definitions for ORS 62.765 to 62.792. As used in ORS 62.765 to 62.792, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEmployee cooperativeÂ means a corporation which has elected to be governed by the provisions of ORS 62.765 to 62.792.

Â Â Â Â Â  (2) ÂMemberÂ means a natural person who has been accepted for membership in, and owns a membership share issued by an employee cooperative. [1987 c.677 Â§12]

Â Â Â Â Â  62.768 Election to be governed as employee cooperative; corporate name. (1) Any corporation organized under this chapter may elect to be governed as an employee cooperative under the provisions of ORS 62.765 to 62.792, by so stating in its articles of incorporation or amendments thereto filed in accordance with this chapter.

Â Â Â Â Â  (2) A corporation so electing shall be governed by all provisions of this chapter, except as otherwise provided in ORS 62.765 to 62.792.

Â Â Â Â Â  (3) An employee cooperative may include the word ÂcooperativeÂ or Âco-opÂ in its corporate name. [1987 c.677 Â§Â§13,15]

Â Â Â Â Â  62.771 Revocation of election to be governed as employee cooperative. An employee cooperative may revoke its election under ORS 62.765 to 62.792 by a vote of two-thirds of the members and through amendment to its articles of incorporation filed in accordance with this chapter. [1987 c.677 Â§14]

Â Â Â Â Â  62.774 Qualifications of members; membership shares; rights of members. (1) The articles of incorporation or the bylaws shall establish qualifications and the method of acceptance and termination of members. No person may be accepted as a member unless employed by the employee cooperative on a full-time or part-time basis.

Â Â Â Â Â  (2) An employee cooperative shall issue a class of voting shares designated as membership shares. Each member shall own only one such membership share and only members may own such shares.

Â Â Â Â Â  (3) Membership shares shall be issued for a fee as shall be determined from time to time by the directors. The redemption price of membership shares is determined by reference to internal capital accounts as described in ORS 62.783.

Â Â Â Â Â  (4) Members of an employee cooperative shall have all the rights and responsibilities of shareholders of a corporation organized under this chapter, except as otherwise provided in ORS 62.765 to 62.792. [1987 c.677 Â§16; 1989 c.171 Â§8]

Â Â Â Â Â  62.777 Membership powers. (1) No capital shares other than membership shares shall be given voting power in an employee cooperative, except as otherwise provided in ORS 62.765 to 62.792 or in the articles of incorporation.

Â Â Â Â Â  (2) The power to amend or repeal bylaws of an employee cooperative shall be in the members only, except to the extent that directors are authorized to amend or repeal the bylaws.

Â Â Â Â Â  (3) Voting on amendments to the articles of incorporation of an employee cooperative shall be limited to the members, except that amendments adversely affecting the rights of shareholders may not be adopted without the vote of such shareholders. [1987 c.677 Â§17]

Â Â Â Â Â  62.780 Apportionment of net earnings or losses. (1)(a) The net earnings or losses of an employee cooperative shall be apportioned and distributed at such times and in such manner as the articles of incorporation or bylaws shall specify. Net earnings declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each memberÂs patronage during the period involved bears to total patronage by all members during that period.

Â Â Â Â Â  (b) As used in this subsection, ÂpatronageÂ means the amount of work performed as a member of an employee cooperative, measured in accordance with the articles of incorporation and bylaws.

Â Â Â Â Â  (2) The apportionment, distribution and payment of net earnings required by subsection (1) of this section may be in cash, credits, written notices of allocation or capital shares issued by the employee cooperative. [1987 c.677 Â§18]

Â Â Â Â Â  62.783 Internal capital accounts; redemption of shares; collective reserve account. (1)(a) Any employee cooperative may establish through its articles of incorporation or bylaws a system of internal capital accounts, to reflect the book value and to determine the redemption price of membership shares, capital shares and written notices of allocation.

Â Â Â Â Â  (b) As used in this subsection, Âwritten notice of allocationÂ means a written instrument which discloses to a member the stated dollar amount of such memberÂs patronage allocation and the terms for payment of that amount by the employee cooperative.

Â Â Â Â Â  (2) The articles of incorporation or bylaws of an employee cooperative may permit the periodic redemption of written notices of allocation and capital shares, and must provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption shall be made if such redemption would result in the liability of any director or officer of the employee cooperative.

Â Â Â Â Â  (3) The articles of incorporation or bylaws may provide for the employee cooperative to pay or credit interest on the balance in each memberÂs internal capital account.

Â Â Â Â Â  (4) The articles of incorporation or bylaws may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors. [1987 c.677 Â§19]

Â Â Â Â Â  62.786 Internal capital account cooperative. (1) An internal capital account cooperative is an employee cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own capital shares. In an internal capital account cooperative, each member shall have one and only one vote in any matter requiring voting by shareholders.

Â Â Â Â Â  (2) An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the memberÂs internal capital account, and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses and retained net earnings not allocated to individual members.

Â Â Â Â Â  (3) In an internal capital account cooperative, the balances in all the individual internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the employee cooperative. [1987 c.677 Â§20]

Â Â Â Â Â  62.789 Procedure for revocation of election; limits on merger. (1) When any employee cooperative revokes its election in accordance with ORS 62.771, the amendment to the articles of incorporation shall provide for conversion of membership shares and internal capital accounts or their conversion to securities or other property in a manner consistent with this chapter.

Â Â Â Â Â  (2) An employee cooperative which has not revoked its election under ORS 62.765 to 62.792 may not merge with another corporation other than an employee cooperative. Two or more employee cooperatives may merge in accordance with this chapter. [1987 c.677 Â§21; 1995 c.195 Â§43]

Â Â Â Â Â  62.792 Short title. ORS 62.765 to 62.792 shall be known and may be cited as the ÂEmployee Cooperative Corporations Act.Â [1987 c.677 Â§11]

Â Â Â Â Â  62.805 [1957 c.716 Â§62; 1963 c.492 Â§47; 1981 c.633 Â§67; 1985 c.351 Â§15; 1985 c.728 Â§74; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.810 [1957 c.716 Â§64; 1965 c.631 Â§26; 1985 c.351 Â§16; repealed by 1987 c.94 Â§174]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  62.825 Powers of Secretary of State. The Secretary of State has the power and authority reasonably necessary to enable the Secretary of State to administer this chapter efficiently and to perform the duties imposed upon the Secretary of State by this chapter. [1957 c.716 Â§65]

Â Â Â Â Â  62.830 [1957 c.716 Â§66; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.835 [1957 c.716 Â§67; repealed by 1981 c.633 Â§83]

Â Â Â Â Â  62.840 [1957 c.716 Â§68; 1983 c.717 Â§26a; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.845 Public policy; certain cooperative activities not unlawful restraint of trade. (1) It is the public policy of the State of Oregon to encourage the efficient production and distribution of agricultural, seafood and other products derived from natural resources or labor resources of this state. Accordingly, a cooperative that operates in compliance with the provisions of this chapter and that does not during its fiscal year market products for nonmember patrons in an amount greater in value than the products marketed for its members may not be deemed to be a conspiracy or combination in restraint of trade, or an illegal monopoly; nor shall the contracts of such cooperative authorized by this chapter, whether or not required by the cooperative as a condition of membership or of doing business with the cooperative, be construed as an unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

Â Â Â Â Â  (2) A negotiating committee of dealers, as defined in ORS 646.515 (3), that operates in compliance with the provisions of ORS 62.848 or 62.849 may not be deemed to be engaged in unlawful restraint of trade or to be participants in a conspiracy or combination to accomplish an improper or illegal purpose or act when the negotiating committee negotiates with a cooperative:

Â Â Â Â Â  (a) The price for which the members of the cooperative will sell agricultural products to be produced by the members;

Â Â Â Â Â  (b) The season starting price for which the members of the cooperative will sell seafood to be harvested by the members;

Â Â Â Â Â  (c) The price to be paid for the services of producing agricultural products by the members or under the control of the members; or

Â Â Â Â Â  (d) The season starting price for the services of harvesting seafood products by the members or under control of the members. [1957 c.716 Â§35; 2001 c.142 Â§2; 2003 c.487 Â§1]

Â Â Â Â Â  62.848 Antitrust immunity for negotiations governing price for sale of grass seed; supervision by Director of Agriculture; rules; fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂPartiesÂ or ÂpartyÂ means seed producers, seed associations, seed cooperatives or seed dealers that participate in a state regulatory program described in subsection (2) of this section.

Â Â Â Â Â  (b) ÂRegulatory programÂ means a state regulatory program described in subsection (2) of this section that is actively supervised by the Director of Agriculture and that authorizes parties to engage in certain collective bargaining and negotiations to establish the price of perennial ryegrass seed to be produced and sold to perennial ryegrass seed dealers in the future, annual ryegrass seed to be produced and sold to annual ryegrass seed dealers in the future or tall fescue seed to be produced and sold to tall fescue seed dealers in the future.

Â Â Â Â Â  (2)(a) It is the intent of this section and ORS 646.535 (2) and 646.740 (10) to displace competition with regulatory programs in the perennial ryegrass seed, annual ryegrass seed and tall fescue seed industries to a limited degree. The regulatory programs are intended to grant immunity from federal and state antitrust laws to perennial ryegrass seed, annual ryegrass seed and tall fescue seed producers and perennial ryegrass seed, annual ryegrass seed and tall fescue seed dealers for the limited purpose of allowing the producers and the dealers to bargain collectively and to arrive at a negotiated price for the sale of seed by the producers to the dealers. The activities of any party that comply with the provisions of this section may not be considered to be in restraint of trade, a conspiracy or combination or any other unlawful activity in violation of any provision of ORS 646.705 to 646.826 or federal antitrust laws.

Â Â Â Â Â  (b) A seed cooperative or seed association for perennial ryegrass seed, annual ryegrass seed or tall fescue seed may negotiate with one or more dealers, as defined in ORS 646.515, of perennial ryegrass seed, annual ryegrass seed or tall fescue seed to establish the price at which members of the cooperative or association will sell perennial ryegrass seed, annual ryegrass seed or tall fescue seed to be produced by its members or under the control of its members. The seed dealers may negotiate the price of the seed through a committee that sets forth the views of the dealers and votes on any issues being negotiated as authorized by this section, including the price of the seed.

Â Â Â Â Â  (c) The Director of Agriculture is authorized to actively supervise the conduct of perennial ryegrass seed, annual ryegrass seed and tall fescue seed agricultural cooperatives organized under this chapter, representative committees of perennial ryegrass seed, annual ryegrass seed or tall fescue seed dealers and any perennial ryegrass seed, annual ryegrass seed or tall fescue seed associations in establishing the price of perennial ryegrass seed, annual ryegrass seed or tall fescue seed to be produced and sold to seed dealers at a future date. The director is authorized to supervise the negotiations between the parties, review the prices established by the negotiations and approve the prices proposed by the parties before the prices take effect. The director must approve the proposed prices and any adjustments to previously approved prices before the prices may be implemented.

Â Â Â Â Â  (d) The director may compel the parties to take whatever action the director considers necessary to:

Â Â Â Â Â  (A) Ensure that the parties are engaging in conduct that is authorized under this section;

Â Â Â Â Â  (B) Ensure that the policies of this state are being fulfilled under the regulatory programs; and

Â Â Â Â Â  (C) Enjoin conduct by any of the parties that is not authorized by the director or conduct that the director finds does not advance the interests of this state in carrying out the regulatory programs.

Â Â Â Â Â  (e) The Director of Agriculture may adopt rules to carry out the directorÂs authority under this section.

Â Â Â Â Â  (f) The director may designate persons as the director deems necessary to carry out the responsibility of actively supervising the conduct of the parties, including serving as intermediaries between prospective parties. Persons designated by the director must be employees of the State Department of Agriculture.

Â Â Â Â Â  (g) The director by rule shall set and collect fees from the parties who are participants in regulatory programs. The fees shall be deposited in the Department of Agriculture Account established under ORS 561.150.

Â Â Â Â Â  (h) The director shall supervise the labeling of perennial ryegrass seeds, annual ryegrass seeds and tall fescue seeds to ensure compliance with ORS 633.520, 633.531 and 633.541. [2001 c.142 Â§4; 2005 c.290 Â§1]

Â Â Â Â Â  62.849 Antitrust immunity for negotiations governing season starting price for sale of Oregon seafood; supervision by Director of Agriculture; rules; fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂDealerÂ has the meaning given that term in ORS 646.515.

Â Â Â Â Â  (b) ÂPartiesÂ or ÂpartyÂ means Oregon seafood harvesters, Oregon seafood harvester associations, Oregon seafood harvester cooperatives or dealers that are participants in the state regulatory program described in subsection (2) of this section.

Â Â Â Â Â  (c) ÂRegulatory programÂ means the state regulatory program described in subsection (2) of this section that is actively supervised by the Director of Agriculture and that authorizes parties to engage in certain collective bargaining and negotiations to establish the price of Oregon seafood to be harvested and sold to dealers in the future.

Â Â Â Â Â  (d) ÂSeason starting priceÂ means the price at which the parties agree to sell Oregon seafood and at which the parties agree to pay for Oregon seafood at the onset of a seafood harvesting season and for as long a period as the parties to the negotiations determine.

Â Â Â Â Â  (2)(a) It is the intent of this section and ORS 646.535 (2) and 646.740 (11) to displace competition with a regulatory program in the Oregon seafood harvesting industry to a limited degree. The regulatory program is intended to grant immunity from federal and state antitrust laws to Oregon seafood harvesters and dealers for the limited purpose of allowing the harvesters and the dealers to bargain collectively and to arrive at a negotiated season starting price for the sale of Oregon seafood by the harvesters to the dealers. The activities of any party that comply with the provisions of this section may not be considered to be in restraint of trade, a conspiracy or combination or any other unlawful activity in violation of any provision of ORS 646.705 to 646.826 or federal antitrust laws.

Â Â Â Â Â  (b) An Oregon seafood harvester cooperative or Oregon seafood harvester association may negotiate with one or more dealers to establish the season starting price at which members of the cooperative or association will sell Oregon seafood to be harvested by its members or under the control of its members. The dealers may negotiate the season starting price of Oregon seafood through a committee that sets forth the views of the dealers and votes on any issues being negotiated as authorized by this section, including the season starting price of Oregon seafood. Participation by a dealer in season starting price negotiations is voluntary.

Â Â Â Â Â  (c) If the dealers negotiate the season starting price through a committee under paragraph (b) of this subsection, nonparticipating dealers are not bound by the acts of the committee.

Â Â Â Â Â  (d) Any agreements that arise from negotiations conducted under this section are binding only on the parties that participate in the negotiations and agree to be bound.

Â Â Â Â Â  (e) The Director of Agriculture is authorized to actively supervise the conduct of an Oregon seafood harvester cooperative organized under this chapter, a representative committee of dealers and any Oregon seafood harvester association in establishing the season starting price of Oregon seafood to be harvested and sold to dealers at a future date. The director is authorized to supervise the negotiations between the parties, review the season starting prices established by the negotiations and approve the season starting prices proposed by the parties before the season starting prices take effect. The director must approve the proposed season starting prices and any adjustments to previously approved season starting prices before the season starting prices may be implemented.

Â Â Â Â Â  (f) The director may compel the parties to take whatever action the director considers necessary to:

Â Â Â Â Â  (A) Ensure that the parties are engaging in conduct that is authorized under this section;

Â Â Â Â Â  (B) Ensure that the policies of this state are being fulfilled under the regulatory program; and

Â Â Â Â Â  (C) Enjoin conduct by any of the parties that is not authorized by the director or conduct that the director finds does not advance the interests of this state in carrying out the regulatory program.

Â Â Â Â Â  (g) The director may adopt rules to carry out the directorÂs authority under this section.

Â Â Â Â Â  (h) The director may designate persons as the director deems necessary to carry out the responsibility of actively supervising the conduct of the parties, including serving as intermediaries between prospective parties. Persons designated by the director must be employees of the State Department of Agriculture.

Â Â Â Â Â  (i) The director by rule shall set and collect fees from the parties who are participants in a regulatory program. The fees shall be deposited in the Department of Agriculture Account established under ORS 561.150. [2003 c.487 Â§3]

Â Â Â Â Â  62.850 Use of term Âcooperative.Â (1) No person other than a cooperative incorporated under this chapter or a previous Act of this state shall use the term Âcooperative,Â or any variation thereof, as part of its corporate or other business name or title.

Â Â Â Â Â  (2) Any violation of this section may be enjoined upon suit by any cooperative, without a showing of any damage to itself. [1957 c.716 Â§71; 1981 c.542 Â§12]

Â Â Â Â Â  62.855 Application of chapter. The provisions of this chapter apply to the fullest extent permitted by the laws and Constitution of the United States and of the State of Oregon, to all existing cooperative associations incorporated under any previously existing Act of this state relating to incorporation of cooperative associations. [1957 c.716 Â§73]

Â Â Â Â Â  62.860 Effect of amendment or repeal of Oregon Cooperative Corporation Act. The Oregon Cooperative Corporation Act may be amended, repealed or modified, but such amendment, repeal or modification shall not affect any vested rights or take away or impair any remedy for any liability which has been previously incurred. [1957 c.716 Â§74]

Â Â Â Â Â  62.865 Effect of repeal of prior statutes. The repeal (by section 76, chapter 716, Oregon Laws 1957) of the sections compiled in the 1953 part for ORS chapter 62 does not affect any right accrued or established, or any liability or penalty incurred, under the provisions of those sections prior to their repeal. [1957 c.716 Â§75]

Â Â Â Â Â  62.870 Notice to members of agricultural cooperative; date; contents; effect of failure to send notice. An agricultural cooperative organized and operating under ORS chapter 62 must send a notice to all members of the cooperative annually. The cooperative shall send a member the notice in February or with the memberÂs contract. The notice shall state that members may not file an agricultural produce lien under ORS 87.228 and 87.700 to 87.736 against the cooperative. Failure by a cooperative to send the notice does not give a member lien rights against the cooperative. [2001 c.301 Â§4]

Â Â Â Â Â  Note: 62.870 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 62 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  62.990 [Repealed by 1957 c.716 Â§76]

_______________



Chapter 63

Chapter 63 Â Limited Liability Companies

2005 EDITION

LIMITED LIABILITY COMPANIES

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Definitions)

63.001Â Â Â Â Â Â  Definitions

63.002Â Â Â Â Â Â  Inclusion of limited liability companies and managers and members of limited liability companies in definitions

(Filing Documents)

63.004Â Â Â Â Â Â  Filing requirements

63.007Â Â Â Â Â Â  Filing, service, copying and certification fees

63.011Â Â Â Â Â Â  Effective time and date of document

63.014Â Â Â Â Â Â  Correcting filed document

63.016Â Â Â Â Â Â  Forms; rules

63.017Â Â Â Â Â Â  Filing duty of Secretary of State

63.021Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

63.024Â Â Â Â Â Â  Evidentiary effect of copy of filed document

63.027Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

63.031Â Â Â Â Â Â  Powers

(Notice)

63.034Â Â Â Â Â Â  Knowledge and notice

ORGANIZATION

63.044Â Â Â Â Â Â  Formation

63.047Â Â Â Â Â Â  Articles of organization

63.051Â Â Â Â Â Â  Organization

63.054Â Â Â Â Â Â  Liability for preorganization transactions

63.057Â Â Â Â Â Â  Operating agreements

PURPOSES AND POWERS

63.074Â Â Â Â Â Â  Purposes

63.077Â Â Â Â Â Â  General powers

NAME

63.094Â Â Â Â Â Â  Limited liability company name

63.097Â Â Â Â Â Â  Reserved name

63.101Â Â Â Â Â Â  Registered name

OFFICE AND AGENT

63.111Â Â Â Â Â Â  Registered office and registered agent

63.114Â Â Â Â Â Â  Change of registered office or registered agent

63.117Â Â Â Â Â Â  Resignation of registered agent

63.121Â Â Â Â Â Â  Service on limited liability company

MANAGEMENT AND MANAGEMENT RIGHTS OF MEMBERS

63.130Â Â Â Â Â Â  Rights of members and managers; matters requiring consent of all or majority of members

63.140Â Â Â Â Â Â  Agency power of managers and members; interest in real property

63.155Â Â Â Â Â Â  Duties and standard of conduct

63.160Â Â Â Â Â Â  Limitation of liability and indemnification

63.165Â Â Â Â Â Â  Liability of members and managers

63.170Â Â Â Â Â Â  Liability of limited liability company for acts, omissions or conduct of member or manager

FINANCES

63.175Â Â Â Â Â Â  Contributions

63.180Â Â Â Â Â Â  Liability for contributions

63.185Â Â Â Â Â Â  Allocation of profits and losses

DISTRIBUTIONS AND WITHDRAWAL

63.195Â Â Â Â Â Â  Allocation of interim distributions

63.200Â Â Â Â Â Â  Right to interim distributions

63.205Â Â Â Â Â Â  Voluntary withdrawal of member

63.209Â Â Â Â Â Â  Expulsion of member

63.219Â Â Â Â Â Â  Distribution in kind

63.225Â Â Â Â Â Â  Right to distribution

63.229Â Â Â Â Â Â  Limitations on distribution

63.235Â Â Â Â Â Â  Liability for wrongful distribution

MEMBERSHIP INTEREST

63.239Â Â Â Â Â Â  Nature of membership interest

63.245Â Â Â Â Â Â  Admission of members

63.249Â Â Â Â Â Â  Assignment of membership interest; effect of assignment

63.255Â Â Â Â Â Â  Rights of assignee who becomes member

63.259Â Â Â Â Â Â  Rights of judgment creditor against member

63.265Â Â Â Â Â Â  Cessation of membership

AMENDMENT OF ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT

63.431Â Â Â Â Â Â  Operating agreement

63.434Â Â Â Â Â Â  Amendment to articles of organization

63.437Â Â Â Â Â Â  Restated articles of organization

63.441Â Â Â Â Â Â  Amendment by managers

63.444Â Â Â Â Â Â  Amendment by members

CONVERSIONS AND MERGERS

63.467Â Â Â Â Â Â  Definitions for ORS 63.467 to 63.497

63.470Â Â Â Â Â Â  Conversion

63.473Â Â Â Â Â Â  Action on plan of conversion

63.476Â Â Â Â Â Â  Articles of conversion

63.479Â Â Â Â Â Â  Effect of conversion; entity existence continues; assumed business name

63.481Â Â Â Â Â Â  Merger

63.487Â Â Â Â Â Â  Action on plan of merger

63.494Â Â Â Â Â Â  Articles of merger

63.497Â Â Â Â Â Â  Effect of merger

DISSOLUTION

(In General)

63.621Â Â Â Â Â Â  Dissolution

63.625Â Â Â Â Â Â  Distribution of assets upon dissolution

63.629Â Â Â Â Â Â  Agency power of members and managers after dissolution

63.631Â Â Â Â Â Â  Articles of dissolution

63.637Â Â Â Â Â Â  Effect of dissolution; winding up

63.641Â Â Â Â Â Â  Known claims against dissolved limited liability company

63.644Â Â Â Â Â Â  Unknown claims against dissolved limited liability company

63.645Â Â Â Â Â Â  Enforcement of claims against dissolved limited liability company

(Administrative Dissolution)

63.647Â Â Â Â Â Â  Grounds for administrative dissolution

63.651Â Â Â Â Â Â  Procedure; effect of administrative dissolution

63.654Â Â Â Â Â Â  Reinstatement following administrative dissolution

63.657Â Â Â Â Â Â  Appeal from denial of reinstatement

(Judicial Dissolution)

63.661Â Â Â Â Â Â  Grounds for judicial dissolution

63.664Â Â Â Â Â Â  Procedure for judicial dissolution

63.671Â Â Â Â Â Â  Judgment of dissolution

(Disposition of Assets)

63.674Â Â Â Â Â Â  Deposit with Department of State Lands

FOREIGN LIMITED LIABILITY COMPANIES

(Authority to Transact Business)

63.701Â Â Â Â Â Â  Authority to transact business required

63.704Â Â Â Â Â Â  Consequences of transacting business without authority

63.707Â Â Â Â Â Â  Application for authority to transact business

63.711Â Â Â Â Â Â  Amendment to application for authority

63.714Â Â Â Â Â Â  Effect of authority

63.717Â Â Â Â Â Â  Name of foreign limited liability company

63.721Â Â Â Â Â Â  Registered office and registered agent of foreign limited liability company

63.724Â Â Â Â Â Â  Change of registered office or registered agent of foreign limited liability company

63.727Â Â Â Â Â Â  Resignation of registered agent of a foreign limited liability company

63.731Â Â Â Â Â Â  Service on a foreign limited liability company

(Withdrawal)

63.734Â Â Â Â Â Â  Withdrawal of foreign limited liability company

(Revocation of Authority)

63.737Â Â Â Â Â Â  Grounds for revocation

63.741Â Â Â Â Â Â  Procedure for and effect of revocation

63.744Â Â Â Â Â Â  Appeal from revocation

63.747Â Â Â Â Â Â  Reinstatement of authority

RECORDS AND REPORTS

(Records)

63.771Â Â Â Â Â Â  Limited liability company records

63.777Â Â Â Â Â Â  Scope of inspection right

63.781Â Â Â Â Â Â  Court-ordered inspection

(Reports)

63.784Â Â Â Â Â Â  Certain expense reports to members

63.787Â Â Â Â Â Â  Annual report; rules

DERIVATIVE PROCEEDINGS

63.801Â Â Â Â Â Â  Derivative proceedings

STATE TAXATION

63.810Â Â Â Â Â Â  Taxation of limited liability companies and members

MISCELLANEOUS

63.951Â Â Â Â Â Â  Short title

63.955Â Â Â Â Â Â  Interstate application

63.960Â Â Â Â Â Â  Applicability of chapter to practice of dentistry

63.965Â Â Â Â Â Â  Reservation of power to amend or repeal; effect of amendment or repeal

PENALTY

63.990Â Â Â Â Â Â  Penalty for signing false document

GENERAL PROVISIONS

(Definitions)

Â Â Â Â Â  63.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after:

Â Â Â Â Â  (a) The date of filing by the Secretary of State of the articles of organization in the case of a domestic limited liability company.

Â Â Â Â Â  (b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign limited liability company.

Â Â Â Â Â  (2) ÂArticles of organizationÂ means the document described in ORS 63.047 for the purpose of forming a limited liability company, including articles of organization as they may be amended or restated, articles of conversion and articles of merger.

Â Â Â Â Â  (3) ÂBankruptcyÂ means:

Â Â Â Â Â  (a) Assignment by a member for the benefit of creditors;

Â Â Â Â Â  (b) Commencement of a voluntary bankruptcy case by a member;

Â Â Â Â Â  (c) Adjudication of a member as bankrupt or insolvent;

Â Â Â Â Â  (d) Filing by a member of a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule;

Â Â Â Â Â  (e) Filing by a member of an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

Â Â Â Â Â  (f) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the memberÂs properties;

Â Â Â Â Â  (g) Commencement of an involuntary bankruptcy case against a member that has not been dismissed on or before the 120th day after the commencement of the case;

Â Â Â Â Â  (h) Appointment, without the memberÂs consent, of a trustee, receiver or liquidator either of the member or of all or any substantial part of the memberÂs properties that is not vacated or stayed on or before the 90th day after appointment; or

Â Â Â Â Â  (i) Appointment described in paragraph (h) of this subsection that is not vacated on or before the 90th day after expiration of the stay under paragraph (h) of this subsection.

Â Â Â Â Â  (4) ÂContributionÂ means anything of value which a person contributes to the limited liability company as a prerequisite for or in connection with membership including cash, property or services rendered or a promissory note or other binding obligation to contribute cash or property or to perform services.

Â Â Â Â Â  (5) ÂCorporationÂ or Âdomestic corporationÂ means a corporation for profit incorporated under ORS chapter 60.

Â Â Â Â Â  (6) ÂDistributionÂ means a direct or indirect transfer of money or other property, except of a limited liability companyÂs own interests, or incurrence of indebtedness by a limited liability company to or for the benefit of its members in respect of any of its memberÂs interests. A distribution may be in the form of a declaration or payment of profits, a purchase, retirement or other acquisition of interests, a distribution of indebtedness, or otherwise.

Â Â Â Â Â  (7) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (8) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (9) ÂEntityÂ includes a domestic or foreign limited liability company, corporation, professional corporation, foreign corporation, domestic or foreign nonprofit corporation, domestic or foreign cooperative corporation, profit or nonprofit unincorporated association, business trust, estate, domestic or foreign general or limited partnership, trust, two or more persons having a joint or common economic interest, any state, the United States or any foreign government.

Â Â Â Â Â  (10) ÂForeign corporationÂ means a corporation for profit incorporated under a law other than the law of this state.

Â Â Â Â Â  (11) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to the liabilities of the entity.

Â Â Â Â Â  (12) ÂForeign limited partnershipÂ means a limited partnership formed under the laws of any jurisdiction other than this state and having as partners one or more general partners and one or more limited partners.

Â Â Â Â Â  (13) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (14) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (15) ÂIncompetencyÂ means the entry of a judgment by a court of competent jurisdiction adjudicating the member incompetent to manage the memberÂs person or estate.

Â Â Â Â Â  (16) ÂIndividualÂ means a natural person.

Â Â Â Â Â  (17) ÂLimited liability companyÂ or Âdomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members that is organized under this chapter.

Â Â Â Â Â  (18) ÂLimited partnershipÂ or Âdomestic limited partnershipÂ means a partnership formed by two or more persons under ORS chapter 70 and having one or more general partners and one or more limited partners.

Â Â Â Â Â  (19) ÂManagerÂ or ÂmanagersÂ means a person or persons, who need not be members, designated by the members of a manager-managed limited liability company to manage the limited liability companyÂs business and affairs.

Â Â Â Â Â  (20) ÂManager-managed limited liability companyÂ means a limited liability company that is designated as a manager-managed limited liability company in its articles of organization or whose articles of organization otherwise expressly provide that the limited liability company will be managed by a manager or managers.

Â Â Â Â Â  (21) ÂMemberÂ or ÂmembersÂ means a person or persons with both an ownership interest in a limited liability company and all the rights and obligations of a member specified under this chapter. ÂMemberÂ does not include an assignee of an ownership interest who has not also acquired the voting and other rights appurtenant to membership.

Â Â Â Â Â  (22) ÂMember-managed limited liability companyÂ means a limited liability company other than a manager-managed limited liability company.

Â Â Â Â Â  (23) ÂMembership interestÂ or ÂinterestÂ means a memberÂs collective rights in a limited liability company, including the memberÂs share of profits and losses of the limited liability company, the right to receive distributions of the limited liability companyÂs assets and any right to vote or participate in management.

Â Â Â Â Â  (24) ÂOffice,Â when used to refer to the administrative unit directed by the Secretary of State, means the office of the Secretary of State.

Â Â Â Â Â  (25) ÂOperating agreementÂ means any valid agreement, written or oral, of the member or members as to the affairs of a limited liability company and the conduct of its business.

Â Â Â Â Â  (26) ÂOrganizerÂ means one of the signers of the initial articles of organization.

Â Â Â Â Â  (27) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (28) ÂPersonÂ means an individual or entity.

Â Â Â Â Â  (29) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigatory and whether formal or informal.

Â Â Â Â Â  (30) ÂState,Â when referring to a part of the United States, includes a state, commonwealth, territory or insular possession of the United States and its agencies and governmental subdivisions.

Â Â Â Â Â  (31) ÂUnited StatesÂ includes a district, authority, bureau, commission, department or any other agency of the United States. [1993 c.173 Â§2; 1995 c.93 Â§1; 1997 c.646 Â§1; 1999 c.86 Â§1; 1999 c.362 Â§28; 2001 c.315 Â§34; 2005 c.107 Â§3]

Â Â Â Â Â  63.002 Inclusion of limited liability companies and managers and members of limited liability companies in definitions. Unless the context otherwise requires, throughout Oregon Revised Statutes:

Â Â Â Â Â  (1) Wherever the term ÂpersonÂ is defined to include both a corporation and a partnership, the term ÂpersonÂ shall also include a limited liability company.

Â Â Â Â Â  (2) Wherever a section of Oregon Revised Statutes applies to both ÂpartnersÂ and Âdirectors,Â the section shall also apply:

Â Â Â Â Â  (a) In a limited liability company with one or more managers, to the managers of the limited liability company.

Â Â Â Â Â  (b) In a limited liability company without managers, to the members of the limited liability company.

Â Â Â Â Â  (3) Wherever a section of Oregon Revised Statutes applies to both ÂpartnersÂ and Âshareholders,Â the section shall also apply to members of a limited liability company. [1995 c.93 Â§25]

(Filing Documents)

Â Â Â Â Â  63.004 Filing requirements. (1) A document must satisfy the requirements of this section, as modified by any other provision of this chapter, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the office.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language. The certificate of existence required of foreign limited liability companies under ORS 63.707 need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) Unless otherwise specified in this chapter, each document or report required by this chapter to be filed with the office shall be executed in the following manner:

Â Â Â Â Â  (a) Articles of organization shall be signed by or on behalf of one or more persons wishing to form the limited liability company.

Â Â Â Â Â  (b) Articles of amendment shall be signed by at least one member or manager.

Â Â Â Â Â  (c) Each annual report shall be signed by one member or manager.

Â Â Â Â Â  (d) If the limited liability company is in the hands of a receiver, trustee or other court-appointed fiduciary, a document or report shall be signed by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to, contain an acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 63.016, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the office accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the office is accomplished only when the document is actually received by the office. [1993 c.173 Â§3]

Â Â Â Â Â  63.007 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1993 c.173 Â§4; 1995 c.93 Â§2; 1999 c.362 Â§Â§29,29a]

Â Â Â Â Â  63.010 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.011 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 63.014 (3), a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1993 c.173 Â§5]

Â Â Â Â Â  63.014 Correcting filed document. (1) A domestic or foreign limited liability company may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign limited liability company shall correct a document by delivering articles of correction to the office. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1993 c.173 Â§6]

Â Â Â Â Â  63.016 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1993 c.173 Â§7; 1995 c.215 Â§10]

Â Â Â Â Â  63.017 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 63.004, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign limited liability company or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign limited liability company or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1993 c.173 Â§8; 1999 c.486 Â§9]

Â Â Â Â Â  63.020 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.021 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the office for filing, the domestic or foreign limited liability company, in addition to any other legal remedy which may be available, shall have the right to appeal from such order pursuant to the provisions of ORS chapter 183. [1993 c.173 Â§9]

Â Â Â Â Â  63.024 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the document or a facsimile thereof is on file with the office.

Â Â Â Â Â  (2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter. [1993 c.173 Â§10]

Â Â Â Â Â  63.027 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic limited liability company or a certificate of authorization for a foreign limited liability company.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The domestic limited liability companyÂs name or the foreign limited liability companyÂs name is registered in this state;

Â Â Â Â Â  (b) The domestic limited liability company is duly organized under the laws of this state or the foreign limited liability company is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign limited liability company;

Â Â Â Â Â  (d) An annual report required by ORS 63.787 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this state. [1993 c.173 Â§11]

Â Â Â Â Â  63.030 [Repealed by 1959 c.580 Â§104]

(Secretary of State)

Â Â Â Â Â  63.031 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1993 c.173 Â§12]

(Notice)

Â Â Â Â Â  63.034 Knowledge and notice. (1) A person knows a fact if the person has actual knowledge of it.

Â Â Â Â Â  (2) A person has notice of a fact if the person:

Â Â Â Â Â  (a) Knows of it;

Â Â Â Â Â  (b) Has received a notification of it; or

Â Â Â Â Â  (c) Has reason to know it exists from all the facts known to the person at the time in question.

Â Â Â Â Â  (3) A person notifies or gives notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

Â Â Â Â Â  (4) A person receives a notification when the notification:

Â Â Â Â Â  (a) Comes to the personÂs attention; or

Â Â Â Â Â  (b) Is addressed to the person and is duly delivered at the personÂs place of business or at any other place held out by the person as a place for receiving communications.

Â Â Â Â Â  (5) A person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individualÂs attention if the person had exercised reasonable diligence.

Â Â Â Â Â  (6) Written notice to a domestic limited liability company or to a foreign limited liability company authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic or foreign limited liability company or its manager or managers at its principal office or mailing address as shown in the records of the office. [1993 c.173 Â§13; 1995 c.79 Â§17; 1999 c.86 Â§2]

Â Â Â Â Â  63.040 [Repealed by 1959 c.580 Â§104]

ORGANIZATION

Â Â Â Â Â  63.044 Formation. One or more individuals 18 years of age or older or other entities may form a limited liability company by executing and delivering articles of organization to the office for filing. Organizers need not be members of the limited liability company. [1993 c.173 Â§14]

Â Â Â Â Â  63.047 Articles of organization. (1) The articles of organization shall set forth:

Â Â Â Â Â  (a) The name of the limited liability company which satisfies the requirements of ORS 63.094;

Â Â Â Â Â  (b) The address, including street and number, and mailing address, if different, of the limited liability companyÂs initial registered office and the name of its initial registered agent at that office;

Â Â Â Â Â  (c) A mailing address to which notices, as required by this chapter, may be mailed until an address has been designated by the limited liability company in its annual report;

Â Â Â Â Â  (d) If the limited liability company is to be manager-managed, a statement that the limited liability company will be manager-managed or a statement that the limited liability company is to be managed by a manager or managers;

Â Â Â Â Â  (e) The name and address of each organizer;

Â Â Â Â Â  (f) The latest date on which the limited liability company is to dissolve or a statement that its existence is perpetual; and

Â Â Â Â Â  (g) If a limited liability company is to render professional service or services, as defined in ORS 58.015, the professional service or services to be rendered through the limited liability company.

Â Â Â Â Â  (2) The articles of organization may set forth any other provisions, not inconsistent with law, for the regulation of the internal affairs of the limited liability company, including any provision that is required or permitted to be included in any operating agreement of the limited liability company under this chapter.

Â Â Â Â Â  (3) The articles of organization need not set forth any of the powers enumerated in this chapter. [1993 c.173 Â§15; 1997 c.774 Â§10; 1999 c.86 Â§3; 2001 c.315 Â§51]

Â Â Â Â Â  63.050 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.051 Organization. (1) Unless a delayed effective date is specified in the articles of organization, the limited liability companyÂs existence begins when the articles of organization are filed by the Secretary of State.

Â Â Â Â Â  (2) The Secretary of StateÂs filing of the articles of organization is conclusive proof that all conditions precedent to organization were satisfied except in a proceeding by the state to cancel or revoke the organization or involuntarily dissolve the limited liability company. [1993 c.173 Â§16]

Â Â Â Â Â  63.054 Liability for preorganization transactions. All persons purporting to act as or on behalf of a limited liability company, knowing the limited liability company was not then in existence, are jointly and severally liable for all liabilities created while so acting. [1993 c.173 Â§17]

Â Â Â Â Â  63.057 Operating agreements. The operating agreement, if any, may provide for the regulation and management of the affairs of the limited liability company in any manner not inconsistent with law or the articles of organization and may be in writing or oral. [1993 c.173 Â§18; 1995 c.93 Â§3]

Â Â Â Â Â  63.060 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.070 [Repealed by 1959 c.580 Â§104]

PURPOSES AND POWERS

Â Â Â Â Â  63.074 Purposes. (1) Except as otherwise provided by the laws of this state and in this section, a limited liability company formed under this chapter may conduct or promote any lawful business or purpose which a partnership, corporation or professional corporation as defined in ORS 58.015 may conduct or promote, unless a more limited purpose is set forth in the articles of organization.

Â Â Â Â Â  (2) Subject to the laws of this state, the rules and regulations of the regulatory board of the profession, if any, and the standards of professional conduct of the profession, if any, a limited liability company or its members may render professional service in this state. Notwithstanding any other law, members, including members who are managers, of a limited liability company who are also professionals, as defined in ORS 58.015, shall be personally liable as members of the limited liability company to the same extent and in the same manner as provided for shareholders of a professional corporation in ORS 58.185 and 58.187 and as otherwise provided in this chapter.

Â Â Â Â Â  (3) A business that is subject to regulation under another statute of this state may not be organized under this chapter if the business is required to be organized only under the other statute. [1993 c.173 Â§19; 1995 c.93 Â§4; 1995 c.327 Â§4a; 1997 c.774 Â§11]

Â Â Â Â Â  63.077 General powers. (1) Unless its articles of organization provide otherwise, the duration of a limited liability company shall be perpetual.

Â Â Â Â Â  (2) Unless its articles of organization provide otherwise, and subject to the provisions of ORS 63.074 (2), each limited liability company organized under this chapter may:

Â Â Â Â Â  (a) Sue and be sued, and complain and defend in all courts in its own name;

Â Â Â Â Â  (b) Purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in or with real or personal property or any interest in real or personal property, wherever situated;

Â Â Â Â Â  (c) Sell, convey, mortgage, pledge, create a security interest in, lease, exchange or transfer, and otherwise dispose of all or any part of its property or assets;

Â Â Â Â Â  (d) Purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, otherwise dispose of, and otherwise use or deal in or with other interests in or obligations of any other entity;

Â Â Â Â Â  (e) Make contracts or guarantees, incur liabilities, borrow money, issue its notes or other obligations that may be convertible into other securities of the limited liability company or include the option to purchase other securities of the limited liability company, or secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

Â Â Â Â Â  (f) Lend money, invest or reinvest its funds, or receive and hold real or personal property as security for repayment of funds so loaned, invested or reinvested;

Â Â Â Â Â  (g) Be a promoter, incorporator, general partner, limited partner, member, associate or manager of any partnership, joint venture, trust or other entity;

Â Â Â Â Â  (h) Conduct its business, locate offices and exercise the powers granted by this chapter within or without this state;

Â Â Â Â Â  (i) Elect or appoint managers, employees or agents of the limited liability company, define their duties, fix their compensation and lend them money and credit;

Â Â Â Â Â  (j) Make and alter an operating agreement, not inconsistent with its articles of organization or with the laws of this state, for managing its business and regulating its affairs;

Â Â Â Â Â  (k) Pay pensions and establish pension plans, profit-sharing plans, and benefit or incentive plans for any or all of its current or former managers, members, employees and agents;

Â Â Â Â Â  (L) Make donations for the public welfare or for charitable, scientific or educational purposes;

Â Â Â Â Â  (m) Transact any lawful business that will aid governmental policy;

Â Â Â Â Â  (n) Indemnify a member or manager or any other person as and to the extent not inconsistent with the provisions of this chapter;

Â Â Â Â Â  (o) Cease its activities and dissolve; and

Â Â Â Â Â  (p) Have and exercise all powers and do every other act not inconsistent with law which is necessary or convenient to promote and effect any or all of the purposes for which the limited liability company is organized. [1993 c.173 Â§20; 1997 c.646 Â§2]

NAME

Â Â Â Â Â  63.094 Limited liability company name. (1) The name of the limited liability company shall contain the words Âlimited liability companyÂ or the abbreviation ÂL.L.C.Â or ÂLLC.Â

Â Â Â Â Â  (2) A limited liability company name shall not contain the word or abbreviation Âcooperative,Â Âcorporation,Â Âcorp.,Â Âincorporated,Â ÂInc.,Â Âlimited partnership,Â ÂL.P.,Â ÂLP,Â ÂLtd.,Â Âlimited liability partnership,Â ÂL.L.P.,Â ÂLLPÂ or ÂpartnershipÂ or any derivation of any of the foregoing.

Â Â Â Â Â  (3) A limited liability company name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) A limited liability company name shall be distinguishable upon the records of the office from any other limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

Â Â Â Â Â  (5) The limited liability company name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the limited liability company name in this state.

Â Â Â Â Â  (6) The provisions of this section do not prohibit a limited liability company from transacting business under an assumed business name.

Â Â Â Â Â  (7) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names. [1993 c.173 Â§21; 1995 c.93 Â§5]

Â Â Â Â Â  63.097 Reserved name. (1) A person may apply to the office to reserve a limited liability company name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the limited liability company name applied for conforms to ORS 63.094, the Secretary of State shall reserve the name for the applicant for a 120-day period.

Â Â Â Â Â  (3) A person may transfer the reservation of a limited liability company name to another person by delivering to the office a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1993 c.173 Â§22]

Â Â Â Â Â  63.101 Registered name. (1) A foreign limited liability company may apply to the office to register its name.

Â Â Â Â Â  (2) The application must set forth the limited liability company name, the state or country of its organization, the date of its organization and a brief description of the nature of the business in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of the limited liability company records in the state or country under whose law it is organized.

Â Â Â Â Â  (3) If the Secretary of State finds that the name conforms to ORS 63.094, the Secretary of State shall register the name effective for one year. [1993 c.173 Â§23]

Â Â Â Â Â  63.110 [Repealed by 1959 c.580 Â§104]

OFFICE AND AGENT

Â Â Â Â Â  63.111 Registered office and registered agent. (1) Each limited liability company shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic limited liability company, a domestic corporation, a domestic professional corporation or a domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign limited liability company, foreign corporation, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1993 c.173 Â§24; 2001 c.315 Â§27]

Â Â Â Â Â  63.114 Change of registered office or registered agent. (1) A limited liability company may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the limited liability company;

Â Â Â Â Â  (b) If the registered office is to be changed, the address including street and number of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the limited liability company for which the agent is the registered agent by notifying the limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the limited liability company has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the limited liability company. [1993 c.173 Â§25]

Â Â Â Â Â  63.117 Resignation of registered agent. (1) A registered agent may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the limited liability company. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the limited liability company under subsection (1) of this section shall be addressed to the limited liability company at its mailing address or its principal office as shown by the records of the office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the limited liability company shall sooner appoint a successor registered agent as provided in ORS 63.114 thereby terminating the capacity of such agent. [1993 c.173 Â§26; 1993 c.173 Â§105]

Â Â Â Â Â  63.121 Service on limited liability company. (1) The registered agent appointed by a limited liability company shall be an agent of the limited liability company upon whom any process, notice or demand required or permitted by law to be served upon the limited liability company may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a limited liability company including a dissolved limited liability company upon whom any such process, notice or demand may be served whenever the limited liability company fails to appoint or maintain a registered agent in this state or whenever the limited liability companyÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the Secretary of State by:

Â Â Â Â Â  (a) Serving on the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail.

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the limited liability company being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the limited liability company as shown by the records on file in the office of the Secretary of State; and

Â Â Â Â Â  (B) At such address of the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited liability company in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1993 c.173 Â§27]

MANAGEMENT AND MANAGEMENT RIGHTS OF MEMBERS

Â Â Â Â Â  63.130 Rights of members and managers; matters requiring consent of all or majority of members. (1) In a member-managed limited liability company, unless otherwise provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (a) Each member has equal rights in the management and conduct of the limited liability companyÂs business; and

Â Â Â Â Â  (b) Except as otherwise provided in subsection (3) of this section, any matter relating to the business of the limited liability company may be decided by a majority of the members.

Â Â Â Â Â  (2) In a manager-managed limited liability company, unless otherwise provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (a) Each manager has equal rights in the management and conduct of the limited liability companyÂs business;

Â Â Â Â Â  (b) Except as otherwise provided in subsections (3) and (4) of this section, any matter relating to the business of the limited liability company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

Â Â Â Â Â  (c) A manager:

Â Â Â Â Â  (A) Must be designated, appointed, elected, removed or replaced by a vote, approval or consent of a majority of the members; and

Â Â Â Â Â  (B) Holds office until a successor has been elected and qualified, unless the manager sooner resigns or is removed.

Â Â Â Â Â  (3) Unless otherwise provided in the articles of organization or any operating agreement, the following matters of a member-managed or a manager-managed limited liability company require the consent of all of the members:

Â Â Â Â Â  (a) The amendment of the operating agreement or the articles of organization under ORS 63.444;

Â Â Â Â Â  (b) The compromise, as among the members, of an obligation to make a contribution under ORS 63.180 (4) or to return money or other property paid or distributed in violation of any provision of this chapter; and

Â Â Â Â Â  (c) The consent to dissolve the limited liability company under ORS 63.621 (3).

Â Â Â Â Â  (4) Unless otherwise provided in the articles of organization or any operating agreement, the following matters of a member-managed or a manager-managed limited liability company require the consent of a majority of the members:

Â Â Â Â Â  (a) The making of interim distributions under ORS 63.200, including the redemption of an interest;

Â Â Â Â Â  (b) The admission of a new member;

Â Â Â Â Â  (c) The use of the limited liability companyÂs property to redeem an interest subject to a charging order;

Â Â Â Â Â  (d) The sale, lease, exchange, mortgage, pledge or other transfer or disposition of all, or substantially all, of the limited liability companyÂs property, with or without goodwill;

Â Â Â Â Â  (e) The merger of the limited liability company with any other entity;

Â Â Â Â Â  (f) The conversion of the limited liability company into any other type of entity;

Â Â Â Â Â  (g) The incurring of indebtedness by the limited liability company other than in the ordinary course of the business of the limited liability company;

Â Â Â Â Â  (h) A transaction involving an actual or a potential conflict of interest between a member or a manager and the limited liability company;

Â Â Â Â Â  (i) A change in the nature of the limited liability companyÂs business; and

Â Â Â Â Â  (j) Any other matter specified in the articles of organization or any operating agreement as requiring member approval if no number or percentage of members is otherwise stated.

Â Â Â Â Â  (5) Unless otherwise provided in the articles of organization or any operating agreement, action requiring the consent of members or managers under this chapter may be taken without a meeting.

Â Â Â Â Â  (6) Unless otherwise provided in the articles of organization or any operating agreement, a member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the memberÂs or managerÂs attorney-in-fact.

Â Â Â Â Â  (7) Unless the context clearly requires otherwise, references in this chapter to managers apply both to managers of a manager-managed limited liability company and to members of a member-managed limited liability company. [1993 c.173 Â§28; 1999 c.86 Â§4]

Â Â Â Â Â  63.135 [1993 c.173 Â§29; repealed by 1999 c.86 Â§23]

Â Â Â Â Â  63.140 Agency power of managers and members; interest in real property. (1) Subject to subsections (2) and (3) of this section:

Â Â Â Â Â  (a) Each member is an agent of the limited liability company for the purpose of its business, and an act of a member, including the signing of an instrument in the limited liability companyÂs name, for apparently carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company unless the member had no authority to act for the limited liability company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority.

Â Â Â Â Â  (b) An act of a member that is not apparently for carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company only if the act was authorized by the other members.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, in a manager-managed limited liability company:

Â Â Â Â Â  (a) A member is not an agent of the limited liability company for the purpose of its business solely by reason of being a member. Each manager is an agent of the limited liability company for the purpose of its business, and an act of a manager, including the signing of an instrument in the limited liability companyÂs name, for apparently carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company unless the manager had no authority to act for the limited liability company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority.

Â Â Â Â Â  (b) An act of a manager that is not apparently for carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company only if the act was authorized under ORS 63.130.

Â Â Â Â Â  (3) Unless the articles of organization limit their authority, any member of a member-managed limited liability company or manager of a manager-managed limited liability company may sign and deliver any instrument transferring or affecting the limited liability companyÂs interest in real property. The instrument is conclusive in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument. [1993 c.173 Â§30; 1999 c.86 Â§5]

Â Â Â Â Â  63.145 [1993 c.173 Â§31; repealed by 1999 c.86 Â§23]

Â Â Â Â Â  63.150 [1993 c.173 Â§32; 1995 c.93 Â§6; repealed by 1999 c.86 Â§23]

Â Â Â Â Â  63.155 Duties and standard of conduct. (1) The only fiduciary duties a member owes to a member-managed limited liability company and its other members are the duty of loyalty and the duty of care set forth in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) A memberÂs duty of loyalty to a member-managed limited liability company and its other members includes the following:

Â Â Â Â Â  (a) To account to the limited liability company and hold for it any property, profit or benefit derived by the member in the conduct and winding up of the limited liability companyÂs business or derived from a use by the member of limited liability company property, including the appropriation of a limited liability company opportunity;

Â Â Â Â Â  (b) Except as provided in subsections (5) and (6) of this section, to refrain from dealing with the limited liability company in a manner adverse to the limited liability company and to refrain from representing a person with an interest adverse to the limited liability company, in the conduct or winding up of the limited liability companyÂs business; and

Â Â Â Â Â  (c) To refrain from competing with the limited liability company in the conduct of the business of the limited liability company before the dissolution of the limited liability company.

Â Â Â Â Â  (3) A memberÂs duty of care to a member-managed limited liability company and the other members in the conduct and winding up of the business of the limited liability company is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

Â Â Â Â Â  (4) A member shall discharge the duties to a member-managed limited liability company and the other members under this chapter or under any operating agreement of the limited liability company and exercise any rights consistent with the obligation of good faith and fair dealing.

Â Â Â Â Â  (5) A member of a member-managed limited liability company does not violate a duty or obligation under this chapter or under any operating agreement of the limited liability company merely because the memberÂs conduct furthers the memberÂs own interest.

Â Â Â Â Â  (6) A member of a member-managed limited liability company may lend money to or transact other business with the limited liability company, provided that any loan or transaction between the member and the limited liability company must be:

Â Â Â Â Â  (a) Fair to the limited liability company;

Â Â Â Â Â  (b) Authorized by an operating agreement; or

Â Â Â Â Â  (c) Authorized or ratified by a majority of the disinterested members or by a number or percentage of members specified in the operating agreement after full disclosure of all material facts.

Â Â Â Â Â  (7) Loans and other transactions between a member-managed limited liability company and a member are binding on the parties in the same manner as transactions between the limited liability company and persons who are not members, subject to other applicable law.

Â Â Â Â Â  (8) This section also applies to a person who is not a member and who is winding up the limited liability companyÂs business.

Â Â Â Â Â  (9) In a manager-managed limited liability company:

Â Â Â Â Â  (a) A member who is not also a manager owes no duties to the limited liability company or the other members solely by reason of being a member;

Â Â Â Â Â  (b) A manager is held to the same standards of conduct prescribed for members in subsections (2) to (8) of this section;

Â Â Â Â Â  (c) A member who, pursuant to an operating agreement, exercises some or all of the rights of a manager in the management and conduct of the limited liability companyÂs business is held to the standards of conduct described in subsections (2) to (8) of this section to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

Â Â Â Â Â  (d) A manager is relieved of liability imposed by law for violation of the standards prescribed by this section to the extent, if any, of the managerial authority delegated to the members who are not also managers by an operating agreement.

Â Â Â Â Â  (10) The articles of organization or an operating agreement of a limited liability company may not:

Â Â Â Â Â  (a) Eliminate completely the duty of loyalty under subsection (2) of this section, but the articles of organization or an operating agreement may:

Â Â Â Â Â  (A) Identify specific types or categories of activities that do not violate the duty of loyalty, if not unconscionable; and

Â Â Â Â Â  (B) Specify the number or percentage of members, whether interested or disinterested, or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

Â Â Â Â Â  (b) Unreasonably reduce the duty of care under subsection (3) of this section.

Â Â Â Â Â  (c) Eliminate completely the obligation of good faith and fair dealing under subsection (4) of this section, but the articles of organization or an operating agreement may determine the standards by which performance of the obligation of good faith and fair dealing is to be measured, if the standards are not unconscionable.

Â Â Â Â Â  (11) For the purposes of subsection (10)(a) of this section, specific types or categories of activities that may be identified as not violating the duty of loyalty include, but are not limited to:

Â Â Â Â Â  (a) Competing with the limited liability company in the conduct of the business of the limited liability company before the dissolution of the limited liability company; and

Â Â Â Â Â  (b) Entering into or engaging in, for a memberÂs own account, an investment, business, transaction or activity that is similar to the investments, businesses, transactions or activities of the limited liability company without:

Â Â Â Â Â  (A) First offering the limited liability company or the other members an opportunity to participate in the investment, business, transaction or activity; or

Â Â Â Â Â  (B) Having any obligation to account to the limited liability company or the other members for the investment, business, transaction or activity or the profits from the investment, business, transaction or activity. [1993 c.173 Â§33; 1999 c.86 Â§8; 2001 c.315 Â§23]

Â Â Â Â Â  63.160 Limitation of liability and indemnification. The articles of organization or any operating agreement may provide for indemnification of any person for acts or omissions as a member, manager, employee or agent and may eliminate or limit the liability of a member, manager, employee or agent to the limited liability company or its members for damages from such acts or omissions. However, no such provision shall eliminate or limit the liability or provide for indemnification of a member of a member-managed limited liability company or a manager of a manager-managed limited liability company for any act or omission occurring prior to the date when such provision became effective, and no such provision shall eliminate or limit the liability or provide for indemnification of a member or manager for:

Â Â Â Â Â  (1) Any breach of the memberÂs or managerÂs duty of loyalty to the limited liability company or its members;

Â Â Â Â Â  (2) Acts or omissions not in good faith which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (3) Any unlawful distribution under ORS 63.235; or

Â Â Â Â Â  (4) Any transaction from which the member or manager derives an improper personal benefit. [1993 c.173 Â§34; 1995 c.93 Â§7; 1997 c.646 Â§16; 1999 c.86 Â§9]

Â Â Â Â Â  63.165 Liability of members and managers. (1) The debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, are solely the debts, obligations and liabilities of the limited liability company. A member or manager is not personally liable for a debt, obligation or liability of the limited liability company solely by reason of being or acting as a member or manager.

Â Â Â Â Â  (2) The failure of a limited liability company to observe the usual limited liability company formalities or requirements relating to the exercise of its limited liability company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the limited liability company. [1993 c.173 Â§35; 1999 c.86 Â§10]

Â Â Â Â Â  63.170 Liability of limited liability company for acts, omissions or conduct of member or manager. A limited liability company is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a member or manager acting in the ordinary course of the business of the limited liability company or with authority of the limited liability company. [1999 c.86 Â§7]

FINANCES

Â Â Â Â Â  63.175 Contributions. The contributions of a member to the limited liability company may consist of cash, property, services rendered, a promissory note or other obligation to contribute cash or property or to perform services. [1993 c.173 Â§36]

Â Â Â Â Â  63.180 Liability for contributions. (1) A promise by a member to contribute to the limited liability company is not enforceable unless it is set out in writing and signed by the member.

Â Â Â Â Â  (2) Except as provided in the articles of organization or any operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason.

Â Â Â Â Â  (3) If a member does not make a required contribution of property or services, the member is obligated, at the option of the limited liability company, to contribute cash equal to the portion of the value of the contribution, as stated in the limited liability company records required to be kept pursuant to ORS 63.771, that has not been made.

Â Â Â Â Â  (4) Unless otherwise provided in the articles of organization or any operating agreement, the obligation of a member to make a contribution may be compromised only by consent of all members. Notwithstanding the compromise, a creditor of the limited liability company may enforce the original obligation if the creditor acted in reliance on that obligation before the amendment or cancellation of the obligation to reflect the compromise. [1993 c.173 Â§37]

Â Â Â Â Â  63.185 Allocation of profits and losses. (1) The profits and losses of a limited liability company shall be allocated among the members, and among classes of members, in the manner provided in the articles of organization or any operating agreement.

Â Â Â Â Â  (2) If neither the articles of organization nor any operating agreement provides for an allocation of profits and losses, then profits and losses shall be allocated among all the members equally.

Â Â Â Â Â  (3) If profits, but not losses, are allocated in the articles of organization or any operating agreement, then losses shall be deemed allocated in the same proportion as profits. If losses, but not profits, are allocated in the articles of organization or any operating agreement, then profits shall be deemed allocated in the same proportion as losses.

Â Â Â Â Â  (4) Except as otherwise provided in the articles of organization or any operating agreement, if after formation of the limited liability company a member is admitted to the limited liability company as described in ORS 63.245 (2)(a), then the profits and losses of the limited liability company shall be allocated among the members as follows:

Â Â Â Â Â  (a) Profits and losses that would have been realized on the date of admission of the additional member if all the assets of the limited liability company were then sold at their fair value shall be allocated among only the members of the limited liability company who are members immediately prior to the new memberÂs admission based on the respective shares of profits and losses of such preexisting members before such admission. Thereafter the amount of profits or losses so allocated shall be treated as an adjustment to the contributions made by the preexisting members to the limited liability company; except that if the provisions of this subsection have been applied previously by the limited liability company in connection with the admission of a new member, the profits and losses allocated pursuant to this subsection shall be only those profits and losses realized since the most recent admittance of a new member; and

Â Â Â Â Â  (b) Profits and losses realized by the limited liability company subsequent to the date of admission of the additional member shall be allocated among all the members, including the additional member, based on the respective shares of profits and losses of all the members after such admission. [1993 c.173 Â§38; 1995 c.93 Â§8]

DISTRIBUTIONS AND WITHDRAWAL

Â Â Â Â Â  63.195 Allocation of interim distributions. Distributions of cash or other assets of a limited liability company before the dissolution and winding up of the limited liability company shall be allocated among the members, and among classes of members, in the manner provided in the articles of organization or any operating agreement. If neither the articles of organization nor any operating agreement provides for such allocations, such distributions shall be allocated among the members in proportion to their right to share in the profits of the limited liability company. [1993 c.173 Â§39]

Â Â Â Â Â  63.200 Right to interim distributions. Except as provided in ORS 63.205 to 63.235, a member is entitled to receive distributions from a limited liability company before the memberÂs withdrawal from the limited liability company and before the dissolution and winding up of the limited liability company to the extent and at the times or upon the occurrence of the events specified in the articles of organization or any operating agreement. [1993 c.173 Â§40]

Â Â Â Â Â  63.205 Voluntary withdrawal of member. (1) A member may voluntarily withdraw from a limited liability company:

Â Â Â Â Â  (a) At the time or upon the occurrence of events specified in the articles of organization or any operating agreement; or

Â Â Â Â Â  (b) Upon not less than six monthsÂ prior written notice to the limited liability company, unless the articles of organization or any operating agreement expressly provide that a member has no power to withdraw voluntarily from the limited liability company or otherwise expressly limit or condition such power.

Â Â Â Â Â  (2) If a member with the power to withdraw voluntarily from a limited liability company exercises that power, but the withdrawal is in breach of any provision of the articles of organization or any operating agreement, then, unless otherwise provided in the articles of organization or any operating agreement, the limited liability company, in addition to any other remedy available at law or in equity, may recover from the withdrawing member damages incurred by the limited liability company as a result of the breach and may offset the damages against any amounts otherwise distributable or payable to the withdrawing member.

Â Â Â Â Â  (3) Unless otherwise provided in the articles of organization or any operating agreement, in the case of a limited liability company for a definite term or particular undertaking, a voluntary withdrawal by a member before the expiration of that term or completion of that undertaking is a breach of the applicable articles of organization or any operating agreement. [1993 c.173 Â§41; 1995 c.93 Â§9; 1997 c.646 Â§3]

Â Â Â Â Â  63.209 Expulsion of member. (1) A member may be expelled from a limited liability company:

Â Â Â Â Â  (a) In accordance with a written provision in the articles of organization or any operating agreement; or

Â Â Â Â Â  (b) Except as otherwise provided in writing in the articles of organization or any operating agreement, by a court, upon application of any member, if the court determines that:

Â Â Â Â Â  (A) The member has been guilty of wrongful conduct that adversely and materially affects the business or affairs of the limited liability company; or

Â Â Â Â Â  (B) The member has willfully or persistently committed a material breach of the articles of organization or any operating agreement or otherwise breached a duty owed to the limited liability company or the other members to the extent that it is not reasonably practicable to carry on the business or affairs of the limited liability company with that member.

Â Â Â Â Â  (2) The power of a limited liability company to expel a member pursuant to this section does not limit or adversely affect any right or power of the limited liability company to recover any damages or to pursue any other remedies provided for in the articles of organization or any operating agreement or permitted under applicable law or at equity. The limited liability company, in addition to any of its other remedies, may offset any such damages against any amounts otherwise distributable or payable to the expelled member. [1993 c.173 Â§42; 1995 c.93 Â§10]

Â Â Â Â Â  63.210 [1959 c.660 Â§1; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.215 [1993 c.173 Â§43; 1995 c.93 Â§11; repealed by 1997 c.646 Â§18]

Â Â Â Â Â  63.219 Distribution in kind. Except as provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (1) No member, regardless of the nature of the memberÂs contribution, has any right to demand and receive any distribution from a limited liability company in any form other than cash; and

Â Â Â Â Â  (2) No member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset that is equal to the percentage in which the member shares in operating or liquidating distributions, as the case may be, from the limited liability company. [1993 c.173 Â§44]

Â Â Â Â Â  63.220 [1959 c.660 Â§2; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.225 Right to distribution. When a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution. [1993 c.173 Â§45]

Â Â Â Â Â  63.229 Limitations on distribution. (1) A distribution may be made by a limited liability company to any member only if, after giving effect to the distribution, in the judgment of the members, for a member-managed limited liability company, or the managers, for a manager-managed limited liability company:

Â Â Â Â Â  (a) The limited liability company would be able to pay its debts as they become due in the ordinary course of business; and

Â Â Â Â Â  (b) The fair value of the total assets of the limited liability company would at least equal the sum of:

Â Â Â Â Â  (A) Its total liabilities; plus

Â Â Â Â Â  (B) Unless the articles of organization permit otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution, if any, of other members that are superior to the rights of the members receiving the distribution.

Â Â Â Â Â  (2) The members or managers of a limited liability company may base a determination that a distribution is not prohibited under subsection (1) of this section either on:

Â Â Â Â Â  (a) Financial statements that the members or managers reasonably believe have been prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

Â Â Â Â Â  (b) A fair valuation or other method that the members or managers reasonably believe is reasonable in the circumstances.

Â Â Â Â Â  (3) For purposes of this section, the amount, if any, by which a liability as to which the recourse of creditors is limited to specific property of the limited liability company exceeds the fair value of such specific property shall be disregarded as a liability of the limited liability company.

Â Â Â Â Â  (4) The effect of a distribution under subsection (1) of this section is measured for purposes of this section:

Â Â Â Â Â  (a) In the case of distribution by purchase, retirement or other acquisition of all or a portion of a memberÂs interest in the limited liability company, as of the earlier of the date the money or other property is transferred or debt incurred by the limited liability company or the date the member ceases to be a member with respect to the membership interest purchased, retired or otherwise acquired;

Â Â Â Â Â  (b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

Â Â Â Â Â  (c) In all other cases, as of the date a distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization.

Â Â Â Â Â  (5) A limited liability companyÂs indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the limited liability companyÂs indebtedness to its general unsecured creditors, unless the member agrees to subordination or the limited liability company grants the member a security interest or other lien against limited liability company assets to secure the indebtedness. [1993 c.173 Â§46; 1999 c.86 Â§11]

Â Â Â Â Â  63.230 [1959 c.660 Â§3; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.235 Liability for wrongful distribution. (1) A member of a member-managed limited liability company or a member or manager of a manager-managed company who votes for or assents to a distribution made in violation of ORS 63.229, the articles of organization or any operating agreement, is personally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without violating ORS 63.229, the articles of organization or any operating agreement, if it is established that the member or manager did not perform the memberÂs or managerÂs duties in compliance with ORS 63.155.

Â Â Â Â Â  (2) A member of a manager-managed limited liability company who receives a distribution knowing that it was made in violation of ORS 63.229 is personally liable to the limited liability company, but only to the extent that the distribution received by the member exceeded the amount that could have been properly paid under ORS 63.229.

Â Â Â Â Â  (3) A member or manager against whom an action is brought under subsection (1) of this section may implead in the action all:

Â Â Â Â Â  (a) Other members or managers who voted for or assented to the distribution in violation of subsection (1) of this section and may compel contribution from them; and

Â Â Â Â Â  (b) Members who received a distribution in violation of subsection (2) of this section and may compel contribution from them in the amount received in violation of subsection (2) of this section.

Â Â Â Â Â  (4) A proceeding under this section is barred unless it is commenced within two years after the distribution. [1993 c.173 Â§47; 1995 c.93 Â§12; 1999 c.86 Â§12]

MEMBERSHIP INTEREST

Â Â Â Â Â  63.239 Nature of membership interest. A membership interest is personal property. A member is not a coowner of and has no interest in specific limited liability company property. [1993 c.173 Â§48]

Â Â Â Â Â  63.240 [1959 c.660 Â§4; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.245 Admission of members. (1) A person becomes a member of a limited liability company on the later of:

Â Â Â Â Â  (a) The date the initial articles of organization are filed; or

Â Â Â Â Â  (b) The date stated in the records of the limited liability company as the date the person becomes a member.

Â Â Â Â Â  (2) After the filing of the limited liability companyÂs initial articles of organization, a person may be admitted as a member of the limited liability company upon compliance with the articles of organization or any operating agreement, or, if neither the articles of organization nor any operating agreement so provide:

Â Â Â Â Â  (a) In the case of a person acquiring a membership interest directly from the limited liability company, upon the consent of a majority of the members;

Â Â Â Â Â  (b) In the case of an assignee of a limited liability company membership interest not governed by paragraph (c) of this section, upon the consent of a majority of the members other than the assignor; or

Â Â Â Â Â  (c) In the case of an assignee of a membership interest in a limited liability company in which, immediately following the assignment, the limited liability company otherwise would have no members, simultaneously with and upon the assignment of the membership interest. [1993 c.173 Â§49; 1995 c.93 Â§13; 1997 c.646 Â§4]

Â Â Â Â Â  63.249 Assignment of membership interest; effect of assignment. Except as provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (1) A membership interest is assignable in whole or in part.

Â Â Â Â Â  (2) An assignment of a membership interest does not itself dissolve the limited liability company.

Â Â Â Â Â  (3) Until the assignee of a membership interest becomes a member with respect to the interest, the assignee shall have the assignorÂs right to receive and retain, to the extent assigned, the distributions, as and when made, and allocations of profits and losses to which the assignor would be entitled, but shall not exercise any other rights of a member, including without limitation the right to vote or otherwise participate in the management and affairs of the limited liability company.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 63.229 and 63.235, until the assignee of a membership interest becomes a member, the assignee has no liability, duty or obligation as a member solely as a result of the assignment.

Â Â Â Â Â  (5) The assignor of all or a portion of a membership interest ceases to be a member with respect to the interest assigned, but is not released from liability as a member accruing or arising prior to assignment solely as a result of the assignment, and is not relieved of any fiduciary duties the assignor otherwise may continue to owe the limited liability company or its remaining members.

Â Â Â Â Â  (6) Any otherwise permissible assignment of a membership interest shall be effective as to and binding on the limited liability company only after reasonable notice of and proof of the assignment have been provided to the managers of the limited liability company.

Â Â Â Â Â  (7) The pledge of, or granting of a security interest, lien, or other encumbrance in or against all or any portion of the membership interest of a member is not an assignment of the memberÂs interest. [1993 c.173 Â§50; 1997 c.646 Â§5]

Â Â Â Â Â  63.250 [1959 c.660 Â§5; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.255 Rights of assignee who becomes member. (1) An assignee who becomes a member as to the assigned interest has the rights and powers, and is subject to the restrictions and liabilities, of a member under this chapter, the articles of organization and any operating agreement. An assignee who becomes a member also is liable for any obligations of the assigneeÂs assignor to make contributions under ORS 63.180. However, the assignee is not obligated merely by becoming a member for any other liabilities for which the assignor was liable that were unknown to the assignee at the time the assignee became a member and that could not be ascertained from the articles of organization.

Â Â Â Â Â  (2) Whether or not an assignee of a membership interest becomes a member, the assignor is not released from the assignorÂs liability to the limited liability company to make contributions under ORS 63.180. [1993 c.173 Â§51; 1995 c.93 Â§14; 1997 c.646 Â§6]

Â Â Â Â Â  63.259 Rights of judgment creditor against member. On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the membership interest. This chapter shall not deprive any member of the benefit of any exemption laws applicable to the memberÂs membership interest. [1993 c.173 Â§52]

Â Â Â Â Â  63.260 [1959 c.660 Â§6; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.265 Cessation of membership. Except as otherwise provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (1) A member shall cease to be a member in a limited liability company upon the memberÂs death, incompetency, bankruptcy, dissolution, withdrawal, expulsion or assignment of the memberÂs entire membership interest.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, following the cessation of the memberÂs interest, the holder of the former memberÂs interest shall be considered an assignee of such interest and shall have all the rights, duties and obligations of an assignee under this chapter.

Â Â Â Â Â  (b) If the member who ceases to be a member is the only member of the limited liability company, the holder of the former memberÂs interest shall become a member simultaneously with and upon the cessation of the former memberÂs interest. [1993 c.173 Â§53; 1995 c.93 Â§15; 1997 c.646 Â§7]

Â Â Â Â Â  63.270 [1959 c.660 Â§8; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.280 [1959 c.660 Â§7; 1967 c.359 Â§675; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.290 [1959 c.660 Â§9; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.300 [1959 c.660 Â§10; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.310 [1959 c.660 Â§11; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.320 [1959 c.660 Â§12; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.330 [1959 c.660 Â§13; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.340 [1959 c.660 Â§15; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.350 [1959 c.660 Â§16; repealed by 1981 c.68 Â§1]

AMENDMENT OF ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT

Â Â Â Â Â  63.431 Operating agreement. (1) An operating agreement of a limited liability company may provide for the regulation and management of the affairs of the limited liability company in any manner not inconsistent with law or the articles of organization.

Â Â Â Â Â  (2) The power to adopt, alter, amend or repeal an operating agreement of a limited liability company shall be vested in the members of the limited liability company, or for a single member limited liability company, in the sole member of the limited liability company, unless otherwise vested in a manager or managers of the limited liability company by the articles of organization or any operating agreement.

Â Â Â Â Â  (3) The members may amend or repeal any operating agreement even if the articles of organization or any operating agreement provide that a manager or managers may amend or repeal an operating agreement. [1993 c.173 Â§70; 1997 c.646 Â§8]

Â Â Â Â Â  63.434 Amendment to articles of organization. (1) Consistent with the provisions of this chapter, a limited liability company may amend its articles of organization at any time to add, change or delete any provision, provided that the articles of organization as amended contain only such provisions as are required or permitted in initial articles of organization under this chapter as of the effective date of the amendment.

Â Â Â Â Â  (2) A limited liability company amending its articles of organization shall deliver articles of amendment to the office for filing.

Â Â Â Â Â  (3) Articles of amendment shall contain:

Â Â Â Â Â  (a) The name of the limited liability company;

Â Â Â Â Â  (b) The text of each amendment adopted;

Â Â Â Â Â  (c) The date of each amendmentÂs adoption;

Â Â Â Â Â  (d) If an amendment was adopted by the managers without member action, a statement to that effect and a statement that member action was not required; and

Â Â Â Â Â  (e) If an amendment was approved by the members, a statement that the member approval required under ORS 63.444, the articles of organization or any operating agreement has been obtained and a statement of the percentage of such membersÂ approval. [1993 c.173 Â§71]

Â Â Â Â Â  63.437 Restated articles of organization. (1) The managers of a manager-managed limited liability company may restate its articles of organization at any time with or without member action.

Â Â Â Â Â  (2) The restatement may include one or more amendments to the articles of organization. If the restatement includes an amendment requiring member approval, it must be adopted as provided in ORS 63.444.

Â Â Â Â Â  (3) A limited liability company restating its articles of organization shall deliver to the office for filing articles of restatement setting forth the name of the limited liability company and the text of the restated articles of organization together with a certificate setting forth:

Â Â Â Â Â  (a) Whether the restatement contains an amendment to the articles of organization requiring member approval and, if it does not, that the managers adopted the restatement; or

Â Â Â Â Â  (b) If the restatement contains an amendment to the articles of organization requiring member approval, the information required by ORS 63.434.

Â Â Â Â Â  (4) Restated articles of organization shall contain all statements required to be included in the initial articles of organization except that no statement is required to be made with respect to:

Â Â Â Â Â  (a) The names and addresses of the organizers or the initial or present registered office or agent; or

Â Â Â Â Â  (b) The mailing address of the limited liability company if an annual report has been filed with the office of the Secretary of State.

Â Â Â Â Â  (5) Duly adopted restated articles of organization supersede the initial articles of organization and all amendments to them. [1993 c.173 Â§72; 1999 c.86 Â§13]

Â Â Â Â Â  63.441 Amendment by managers. Except as provided in the articles of organization, the manager or managers of a manager-managed limited liability company may adopt without member action one or more amendments to the articles of organization to:

Â Â Â Â Â  (1) Delete the names and addresses of the initial managers, if named in the initial articles of organization;

Â Â Â Â Â  (2) Delete the name and address of the initial registered agent or registered office, if a statement of change is filed with the office of the Secretary of State;

Â Â Â Â Â  (3) Delete the mailing address of the limited liability company if a report reflecting the mailing address has been filed with the office of the Secretary of State;

Â Â Â Â Â  (4) Change the limited liability companyÂs name by substituting Âlimited liability companyÂ for the abbreviation ÂL.L.C.Â or ÂLLC,Â substituting the abbreviation ÂL.L.C.Â for Âlimited liability companyÂ or ÂLLC,Â or substituting the abbreviation ÂLLCÂ for Âlimited liability companyÂ or ÂL.L.C.Â; or

Â Â Â Â Â  (5) Make any other changes expressly permitted by this chapter to be made without member action. [1993 c.173 Â§73; 1995 c.93 Â§16; 1999 c.86 Â§14]

Â Â Â Â Â  63.444 Amendment by members. Except as otherwise provided in ORS 63.441 or in the articles of organization or any operating agreement, all amendments to the articles of organization or any operating agreement must be approved unanimously by the members. Unless otherwise provided in the articles of organization or any operating agreement, the managers, if any, of the limited liability company may, but need not, propose or take a position recommending or disapproving any such proposed amendment. [1993 c.173 Â§74; 1995 c.93 Â§17; 1997 c.646 Â§9]

CONVERSIONS AND MERGERS

Â Â Â Â Â  63.467 Definitions for ORS 63.467 to 63.497. As used in ORS 63.467 to 63.497:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under this chapter or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1999 c.362 Â§31; 2003 c.80 Â§27]

Â Â Â Â Â  63.470 Conversion. (1) A business entity other than a limited liability company may be converted to a limited liability company organized under this chapter, and a limited liability company organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A limited liability company organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting limited liability company;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The limited liability company complies with any requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§32; 2001 c.315 Â§16; 2003 c.80 Â§20]

Â Â Â Â Â  63.473 Action on plan of conversion. (1) A plan of conversion shall be approved as follows:

Â Â Â Â Â  (a) In the case of a limited liability company, by a majority vote of its members, or by a greater vote if required by its articles of organization or any operating agreement.

Â Â Â Â Â  (b) In the case of a business entity other than a limited liability company, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a limited liability company, without further action by the members, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the managers.

Â Â Â Â Â  (b) By a converting business entity that is not a limited liability company, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§33]

Â Â Â Â Â  63.476 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 63.011 or the date and time determined pursuant to the statutes governing the business entity that is not a limited liability company. [1999 c.362 Â§34; 2001 c.315 Â§9]

Â Â Â Â Â  63.479 Effect of conversion; entity existence continues; assumed business name. (1) When a conversion to or from a limited liability company pursuant to ORS 63.470 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity including, without limitation, contractual, tort, statutory and administrative obligations are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred by the business entity prior to conversion, according to laws applicable prior to conversion; and

Â Â Â Â Â  (B) As to liabilities incurred by the business entity after conversion, according to laws applicable after conversion, except as provided in paragraph (g) of this subsection;

Â Â Â Â Â  (g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to:

Â Â Â Â Â  (a) In the case of limited liability companies, only the rights provided in the plan of conversion; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited liability companies, the rights provided in the plan of conversion and in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§35; 2001 c.315 Â§4]

Â Â Â Â Â  63.481 Merger. (1) One or more business entities may merge into a limited liability company organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A limited liability company organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The limited liability company complies with any requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a limited liability company, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of organization of a limited liability company, if that company is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1993 c.173 Â§90; 1999 c.362 Â§36; 2001 c.315 Â§17; 2003 c.80 Â§21]

Â Â Â Â Â  63.487 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a limited liability company, by a majority vote of its members, or by a greater vote if required by its articles of organization or any operating agreement.

Â Â Â Â Â  (b) In the case of a business entity other than a limited liability company, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the limited liability company, without further action by the members, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the managers.

Â Â Â Â Â  (b) By a party to the merger that is not a limited liability company, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1993 c.173 Â§91; 1999 c.362 Â§37]

Â Â Â Â Â  63.494 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the office of the Secretary of State, for filing, articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger; and

Â Â Â Â Â  (b) A statement that the plan of merger was duly authorized and approved by each business entity that is a party to the merger in accordance with ORS 63.487.

Â Â Â Â Â  (2) The merger takes effect on the later of the date and time determined pursuant to ORS 63.011 or the date and time determined pursuant to the statutes governing any party to the merger that is a business entity other than a limited liability company. [1993 c.173 Â§92; 1999 c.362 Â§38]

Â Â Â Â Â  63.497 Effect of merger. (1) When a merger involving a limited liability company takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a limited liability company is the surviving business entity, its articles of organization are amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The ownership interests of each owner that are to be converted into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity that is a party to the merger shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred by the business entity prior to merger, according to the laws applicable prior to merger; and

Â Â Â Â Â  (B) As to liabilities incurred by the business entity after merger, according to the laws applicable after merger, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (i) The registration of an assumed business name of a business entity under ORS chapter 648 shall not be affected by the merger.

Â Â Â Â Â  (2) Owners of the business entities that are parties to the merger are entitled to:

Â Â Â Â Â  (a) In the case of members of limited liability companies, only the rights provided in the articles of merger; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited liability companies, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1993 c.173 Â§93; 1999 c.362 Â§39]

Â Â Â Â Â  63.501 [1993 c.173 Â§94; repealed by 1999 c.362 Â§67]

DISSOLUTION

(In General)

Â Â Â Â Â  63.621 Dissolution. A limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

Â Â Â Â Â  (1) Upon reaching the time for dissolution, if any, specified in the articles of organization.

Â Â Â Â Â  (2) Upon the occurrence of events specified in the articles of organization or any operating agreement.

Â Â Â Â Â  (3) By the vote or such other action of the members as provided in the articles of organization or any operating agreement or, if neither the articles of organization nor any operating agreement so provides, by the consent of all the members.

Â Â Â Â Â  (4) At such time as the limited liability company has no members.

Â Â Â Â Â  (5) Upon administrative dissolution by the Secretary of State under ORS 63.651.

Â Â Â Â Â  (6) Upon entry of a judgment of judicial dissolution under ORS 63.671. [1993 c.173 Â§54; 1995 c.93 Â§18; 1997 c.646 Â§10; 2003 c.576 Â§327]

Â Â Â Â Â  63.625 Distribution of assets upon dissolution. Upon the winding up of a limited liability company, the assets shall be distributed as follows:

Â Â Â Â Â  (1) To the extent permitted by law, to creditors, including members and former members who are creditors, in satisfaction of liabilities of the limited liability company other than liabilities for distributions to members under ORS 63.200 or 63.249;

Â Â Â Â Â  (2) Except as provided in the articles of organization or any operating agreement, to members and former members of the limited liability company in satisfaction of the limited liability companyÂs obligations for distributions due and owing under ORS 63.200 or 63.249; and

Â Â Â Â Â  (3) Except as provided in the articles of organization or any operating agreement, to members of the limited liability company first for the return of their previously unreturned contributions and thereafter in the proportions in which the members share in profits. [1993 c.173 Â§59; 1997 c.646 Â§11]

Â Â Â Â Â  63.629 Agency power of members and managers after dissolution. (1) Except as provided in subsections (2) and (3) of this section, and except as otherwise provided in the articles of organization or any operating agreement, after dissolution of the limited liability company, each member of a member-managed limited liability company and each manager of a manager-managed limited liability company can bind the limited liability company:

Â Â Â Â Â  (a) By any act or omission appropriate for winding up the limited liability companyÂs affairs or completing transactions unfinished at dissolution; and

Â Â Â Â Â  (b) By any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have actual notice of the dissolution.

Â Â Â Â Â  (2) An act or omission of a member or manager that would not be binding on the limited liability company pursuant to subsection (1) of this section is binding if it is otherwise authorized or ratified by the limited liability company.

Â Â Â Â Â  (3) An act or omission of a member or manager that would be binding on the limited liability company under subsection (1) of this section or that otherwise would be authorized, but that is in contravention of a restriction on the authority of the member or manager shall not bind the limited liability company to persons having knowledge of the restriction. [1993 c.173 Â§61; 1995 c.93 Â§19; 1997 c.646 Â§12; 1999 c.86 Â§15]

Â Â Â Â Â  63.631 Articles of dissolution. At any time following dissolution of the limited liability company, the limited liability company may deliver to the office of the Secretary of State articles of dissolution setting forth:

Â Â Â Â Â  (1) The name of the limited liability company; and

Â Â Â Â Â  (2) The date the dissolution occurred. [1993 c.173 Â§60; 1995 c.93 Â§20]

Â Â Â Â Â  63.637 Effect of dissolution; winding up. (1) A dissolved limited liability company continues its existence, but may not carry on any business except that which is appropriate to wind up and liquidate its business and affairs, including the actions specified in ORS 60.637 for a dissolved corporation. The limitation on personal liability otherwise provided in this chapter for members and managers shall continue following dissolution for actions appropriate to the winding up and liquidation.

Â Â Â Â Â  (2) Dissolution of a limited liability company does not:

Â Â Â Â Â  (a) Transfer title to the limited liability companyÂs property;

Â Â Â Â Â  (b) Subject its members, managers or employees to standards of conduct different from those prescribed in this chapter;

Â Â Â Â Â  (c) Prevent commencement of a proceeding by or against the limited liability company in its limited liability company name;

Â Â Â Â Â  (d) Abate or suspend a proceeding by or against the limited liability company on the effective date of the dissolution; or

Â Â Â Â Â  (e) Terminate the authority of the registered agent of the limited liability company.

Â Â Â Â Â  (3) Except as otherwise provided in the articles of organization or any operating agreement, the manager or managers or, if the articles of organization do not provide for managers, the members who have not wrongfully dissolved a limited liability company may wind up the limited liability companyÂs affairs. However, the circuit court, upon cause shown, may wind up the limited liability companyÂs affairs upon application of any member or the memberÂs legal representative or assignee. [1993 c.173 Â§55; 1995 c.93 Â§21]

Â Â Â Â Â  63.641 Known claims against dissolved limited liability company. (1) A dissolved limited liability company may dispose of the known claims against it by the procedure described in this section.

Â Â Â Â Â  (2) The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after the dissolution. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved limited liability company must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (3) A claim against the dissolved limited liability company is barred:

Â Â Â Â Â  (a) If a claimant who is given written notice under subsection (2) of this section does not deliver the claim to the dissolved limited liability company by the deadline; or

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (4) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1993 c.173 Â§56]

Â Â Â Â Â  63.644 Unknown claims against dissolved limited liability company. (1) A dissolved limited liability company which has filed articles of dissolution in accordance with ORS 63.631 may also publish notice of its dissolution and request that persons with claims against the limited liability company present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published one time in a newspaper of general circulation in the county where the dissolved limited liability companyÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

Â Â Â Â Â  (3) If the dissolved limited liability company publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 63.641;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved limited liability company but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [1993 c.173 Â§57]

Â Â Â Â Â  63.645 Enforcement of claims against dissolved limited liability company. A claim against a dissolved limited liability company that is not barred under ORS 63.641 or 63.644 may be enforced:

Â Â Â Â Â  (1) Against the dissolved limited liability company to the extent of its undistributed assets; or

Â Â Â Â Â  (2) If the assets have been distributed in liquidation, against each member of the dissolved limited liability company for the amount by which such memberÂs liquidation distributions would have been reduced if the claim had been paid by the limited liability company. A memberÂs total liability for all claims under this section may not exceed the total value of assets distributed to the member, as of the date or dates of distribution, less any liability of the limited liability company paid on behalf of the limited liability company by that member after the date of the distribution. [1993 c.173 Â§58]

(Administrative Dissolution)

Â Â Â Â Â  63.647 Grounds for administrative dissolution. The Secretary of State may commence a proceeding under ORS 63.651 to administratively dissolve a limited liability company if:

Â Â Â Â Â  (1) The limited liability company does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The limited liability company does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The limited liability company is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The limited liability company does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The limited liability companyÂs period of duration stated in its articles of organization expires. [1993 c.173 Â§62]

Â Â Â Â Â  63.651 Procedure; effect of administrative dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 63.647 for dissolving a limited liability company, the Secretary of State shall give the limited liability company written notice of the determination.

Â Â Â Â Â  (2) If the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the limited liability company.

Â Â Â Â Â  (3) A limited liability company administratively dissolved continues its existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under ORS 63.637 and notify claimants under ORS 63.641 and 63.644.

Â Â Â Â Â  (4) The administrative dissolution of a limited liability company does not terminate the authority of its registered agent. [1993 c.173 Â§63; 1993 c.173 Â§106]

Â Â Â Â Â  63.654 Reinstatement following administrative dissolution. (1) A limited liability company administratively dissolved under ORS 63.651 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application shall:

Â Â Â Â Â  (a) State the name of the limited liability company and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited liability companyÂs name satisfies the requirements of ORS 63.094, the Secretary of State shall reinstate the limited liability company.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the limited liability company resumes carrying on its business as if the administrative dissolution had never occurred. [1993 c.173 Â§64; 1995 c.215 Â§11]

Â Â Â Â Â  63.657 Appeal from denial of reinstatement. (1) If the Secretary of State denies a limited liability companyÂs application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the limited liability company that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The limited liability company may appeal the denial of the reinstatement pursuant to the provisions of ORS chapter 183. [1993 c.173 Â§65]

(Judicial Dissolution)

Â Â Â Â Â  63.661 Grounds for judicial dissolution. The circuit courts may dissolve a limited liability company:

Â Â Â Â Â  (1) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (a) The limited liability company obtained its articles of organization through fraud; or

Â Â Â Â Â  (b) The limited liability company has continued to exceed or abuse the authority conferred upon it by law.

Â Â Â Â Â  (2) In a proceeding by or for a member if it is established that it is not reasonably practicable to carry on the business of the limited liability company in conformance with its articles of organization or any operating agreement.

Â Â Â Â Â  (3) In a proceeding by the limited liability company to have its voluntary dissolution continued under court supervision. [1993 c.173 Â§66]

Â Â Â Â Â  63.664 Procedure for judicial dissolution. (1) Venue for a proceeding by the Attorney General to dissolve a limited liability company lies in Marion County. Venue for a proceeding brought by any other party named in ORS 63.661 lies in the county where a limited liability companyÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make members parties to a proceeding to dissolve a limited liability company unless relief is sought against them individually.

Â Â Â Â Â  (3) A court in a proceeding brought to judicially dissolve a limited liability company may issue injunctions, appoint a receiver or a custodian with all powers and duties the court directs, and take other action required to preserve or liquidate the limited liability companyÂs assets wherever located or carry on the business of the limited liability company. [1993 c.173 Â§67]

Â Â Â Â Â  63.671 Judgment of dissolution. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 63.661 exist, it may enter a judgment dissolving the limited liability company and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the office for filing. The Secretary of State shall file the certified copy of the judgment.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the limited liability companyÂs business and affairs in accordance with ORS 63.637, the notification of claimants and enforcement of claims in accordance with ORS 63.641 and 63.644, and the distribution of limited liability company assets in accordance with ORS 63.625. [1993 c.173 Â§68; 2003 c.576 Â§328]

(Disposition of Assets)

Â Â Â Â Â  63.674 Deposit with Department of State Lands. Assets of a dissolved limited liability company that should be distributed to a creditor, claimant or member of the limited liability company who cannot be found or who is not competent to receive them shall be reduced to cash and, within six months after the final distribution of such liquidation or winding up is payable, deposited with the Department of State Lands. The receiver or other liquidating agent shall prepare in duplicate and under oath a statement containing the names and last-known addresses of the persons entitled to such funds. One of the statements shall be filed with the Department of State Lands and another shall be delivered to the office for filing. The funds shall then escheat to and become the property of the State of Oregon and shall become a part of the Common School Fund of the state. The owners, heirs or personal representatives of the owner may reclaim any funds so deposited in the manner provided for estates which have escheated to the state. [1993 c.173 Â§69]

FOREIGN LIMITED LIABILITY COMPANIES

(Authority to Transact Business)

Â Â Â Â Â  63.701 Authority to transact business required. (1) A foreign limited liability company may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding.

Â Â Â Â Â  (b) Holding meetings of the managers or members or carrying on other activities concerning internal affairs.

Â Â Â Â Â  (c) Maintaining bank accounts.

Â Â Â Â Â  (d) Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability companyÂs own securities or maintaining trustees or depositories with respect to those securities.

Â Â Â Â Â  (e) Selling through independent contractors.

Â Â Â Â Â  (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

Â Â Â Â Â  (g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

Â Â Â Â Â  (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

Â Â Â Â Â  (i) Owning, without more, real or personal property.

Â Â Â Â Â  (j) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature.

Â Â Â Â Â  (k) Transacting business in interstate commerce.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1993 c.173 Â§75]

Â Â Â Â Â  63.704 Consequences of transacting business without authority. (1) A foreign limited liability company transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to a foreign limited liability company that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign limited liability company or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign limited liability company or its successor or assignee until it determines whether the foreign limited liability company or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign limited liability company or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign limited liability company that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon the foreign limited liability company had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign limited liability company to obtain authority to transact business in this state does not impair the validity of its acts or prevent it from defending any proceeding in this state.

Â Â Â Â Â  (6) A member of a foreign limited liability company is not liable for the debts and obligations of the foreign limited liability company solely by reason of the foreign limited liability companyÂs having transacted business in this state without authority. [1993 c.173 Â§76]

Â Â Â Â Â  63.707 Application for authority to transact business. (1) A foreign limited liability company may apply for authority to transact business in this state by delivering an application to the office for filing. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability company or, if its name is unavailable for filing in this state, another name that satisfies the requirements of ORS 63.717;

Â Â Â Â Â  (b) The name of the state or country under whose law it is organized;

Â Â Â Â Â  (c) Its date of organization and either the date on which the period of its duration expires or a statement that its duration is perpetual;

Â Â Â Â Â  (d) The address, including street and number, and mailing address, if different, of its principal office;

Â Â Â Â Â  (e) The address, including street and number, of its registered office in this state and the name of its registered agent at that office;

Â Â Â Â Â  (f) A statement that the foreign limited liability company satisfies the requirements of ORS 63.714 (3); and

Â Â Â Â Â  (g) A statement whether the foreign limited liability company is member-managed or manager-managed, or whether the foreign limited liability company is managed by a manager or managers.

Â Â Â Â Â  (2) The foreign limited liability company shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of limited liability company records in the state or country under whose law it is organized. [1993 c.173 Â§77; 1999 c.86 Â§16; 2005 c.22 Â§43]

Â Â Â Â Â  63.711 Amendment to application for authority. (1) A foreign limited liability company authorized to transact business in this state shall deliver an amendment to the application for authority to transact business in this state to the office for filing if it changes:

Â Â Â Â Â  (a) Its name as shown on the records of the office; or

Â Â Â Â Â  (b) The period of its duration.

Â Â Â Â Â  (2) The amendment to the application for authority to transact business in this state shall set forth its name shown on the records of the office and the new name or the new period of duration. The name as changed must satisfy the requirements of ORS 63.094. [1993 c.173 Â§78]

Â Â Â Â Â  63.714 Effect of authority. (1) The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability of its members.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a foreign limited liability company may not be denied registration by reason of any difference between the laws of this state and the laws of the state or other jurisdiction under which the foreign limited liability company is organized.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, no foreign limited liability company shall be authorized or permitted to exercise any powers or purposes or conduct any business or affairs in this state that a domestic limited liability company is proscribed from exercising, pursuing or undertaking in this state. [1993 c.173 Â§79; 1995 c.93 Â§22]

Â Â Â Â Â  63.717 Name of foreign limited liability company. (1) Except as provided in subsections (2) and (3) of this section, the Secretary of State shall not authorize a foreign limited liability company to transact business in this state if the name of the foreign limited liability company does not conform to ORS 63.094.

Â Â Â Â Â  (2) The name of the foreign limited liability company must contain a word or abbreviation required by ORS 63.094 unless the name contains some other word, phrase or abbreviation that the laws of the place of organization require to denote a limited liability company.

Â Â Â Â Â  (3) If a limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered name or assumed business name of active record with the office is not distinguishable on the records of the office from the name of the applicant foreign limited liability company, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign limited liability company states its name on the application for authority to transact business in this state under ORS 63.707 as (name under which organized), a limited liability company of (place of organization), the entirety of which shall be the real and true name of the foreign limited liability company in this state under ORS chapter 648.

Â Â Â Â Â  (4) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and ORS 63.711. [1993 c.173 Â§80]

Â Â Â Â Â  63.721 Registered office and registered agent of foreign limited liability company. Each foreign limited liability company authorized to transact business in this state must continuously maintain in this state:

Â Â Â Â Â  (1) A registered office that may be, but need not be, the same as any of its places of business; and

Â Â Â Â Â  (2) A registered agent who may be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic limited liability company, a domestic corporation, a domestic professional corporation or a domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign limited liability company, a foreign corporation, a foreign professional corporation or a foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1993 c.173 Â§81; 2001 c.315 Â§28]

Â Â Â Â Â  63.724 Change of registered office or registered agent of foreign limited liability company. (1) A foreign limited liability company authorized to transact business in this state may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the foreign limited liability company;

Â Â Â Â Â  (b) If the registered office is to be changed, the street address, including street and number, of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the foreign limited liability company for which the agent is the registered agent by notifying the foreign limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement of change that complies with the requirement of subsection (1) of this section and states that the foreign limited liability company has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the foreign limited liability company. [1993 c.173 Â§82]

Â Â Â Â Â  63.727 Resignation of registered agent of a foreign limited liability company. (1) The registered agent of a foreign limited liability company may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the foreign limited liability company. The statement of resignation may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon the delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign limited liability company under subsection (1) of this section shall be addressed to the foreign limited liability company at its mailing address or its principal office as shown by the records of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated, and the registered office discontinued if so provided in the signed statement under subsection (1) of this section, on the 31st day after the date on which the statement was filed by the Secretary of State unless the foreign limited liability company has previously appointed a successor registered agent, as provided in ORS 63.724, thereby terminating the capacity of such agent. [1993 c.173 Â§83; 1993 c.173 Â§107]

Â Â Â Â Â  63.731 Service on a foreign limited liability company. (1) The registered agent appointed by a foreign limited liability company authorized to transact business in this state shall be its agent upon whom any process, notice or demand required or permitted by law to be served upon the foreign limited liability company may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a foreign limited liability company upon whom any process, notice or demand may be served, if:

Â Â Â Â Â  (a) The foreign limited liability company is authorized to transact business in this state, and it fails to appoint or maintain a registered agent in this state, or its registered agent cannot with reasonable diligence be found at the registered office;

Â Â Â Â Â  (b) The foreign limited liability companyÂs authority to transact business in this state has been revoked;

Â Â Â Â Â  (c) The foreign limited liability company is transacting business in this state without being authorized as provided in this chapter;

Â Â Â Â Â  (d) The foreign limited liability company has been authorized to transact business in this state and has withdrawn; or

Â Â Â Â Â  (e) The foreign limited liability company has transacted business in this state without being authorized to do so and has ceased to transact business.

Â Â Â Â Â  (3) Service on the Secretary of State of any such process, notice or demand shall be made in the same manner as provided in ORS 63.121, except that when the foreign limited liability company served is not authorized to transact business in this state and was not authorized to transact business in this state at the time the transaction, event or occurrence upon which the proceeding is based occurred, the copy of the process, notice or demand shall be sent immediately by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the foreign limited liability company, instead of the last registered office of the foreign limited liability company.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need to be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a foreign limited liability company in any other manner permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1993 c.173 Â§84]

(Withdrawal)

Â Â Â Â Â  63.734 Withdrawal of foreign limited liability company. (1) A foreign limited liability company authorized to transact business in this state may withdraw from transacting business in this state by applying to the office for withdrawal. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability company and the name of the state or country under whose law it is organized;

Â Â Â Â Â  (b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

Â Â Â Â Â  (c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceeding may mail to the foreign limited liability company a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

Â Â Â Â Â  (e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

Â Â Â Â Â  (2) Upon filing by the Secretary of State of the application to withdraw, the authority of the foreign limited liability company to transact business in this state shall cease. [1993 c.173 Â§85]

(Revocation of Authority)

Â Â Â Â Â  63.737 Grounds for revocation. The Secretary of State may commence a proceeding under ORS 63.741 to revoke the authority of a foreign limited liability company to transact business in this state if:

Â Â Â Â Â  (1) The foreign limited liability company does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

Â Â Â Â Â  (2) The foreign limited liability company does not pay within the time prescribed by this chapter any fees imposed by this chapter;

Â Â Â Â Â  (3) The foreign limited liability company has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

Â Â Â Â Â  (4) The foreign limited liability company does not inform the Secretary of State under ORS 63.724 or 63.727 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued;

Â Â Â Â Â  (5) An organizer, manager, member or agent of the foreign limited liability company signed a document knowing it was false in any material respect with intent that the document be delivered to the office for filing;

Â Â Â Â Â  (6) The foreign limited liability company no longer satisfies the requirements of ORS 63.714 (3);

Â Â Â Â Â  (7) The Secretary of State receives a duly authenticated certificate from the official having custody of the limited liability company records in the state or country under whose law the foreign limited liability company is organized stating that it has been dissolved or has ceased to exist as the result of a merger or other reorganization transaction; or

Â Â Â Â Â  (8) The period of duration of the foreign limited liability company expires. [1993 c.173 Â§86]

Â Â Â Â Â  63.741 Procedure for and effect of revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 63.737 for revocation of authority of a foreign limited liability company to transact business in this state, the Secretary of State shall give the foreign limited liability company written notice of the determination.

Â Â Â Â Â  (2) If the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the foreign limited liability companyÂs authority.

Â Â Â Â Â  (3) The authority of a foreign limited liability company to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of StateÂs revocation of a foreign limited liability companyÂs authority to transact business in this state appoints the Secretary of State as the foreign limited liability companyÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability company was authorized to transact business in this state.

Â Â Â Â Â  (5) Revocation of a foreign limited liability companyÂs authority to transact business in this state terminates the authority of the registered agent of the foreign limited liability company. [1993 c.173 Â§87; 1993 c.173 Â§108]

Â Â Â Â Â  63.744 Appeal from revocation. In addition to any other legal remedy which may be available, a foreign limited liability company shall have the right to appeal the Secretary of StateÂs revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. [1993 c.173 Â§88]

Â Â Â Â Â  63.747 Reinstatement of authority. (1) A foreign limited liability company that has had its authority revoked under ORS 63.741 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the foreign limited liability company and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the foreign limited liability companyÂs name satisfies the requirements of ORS 63.717, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the foreign limited liability company resumes carrying on its business as if the administrative revocation of authority had never occurred. [1993 c.173 Â§89; 1995 c.215 Â§12]

RECORDS AND REPORTS

(Records)

Â Â Â Â Â  63.771 Limited liability company records. (1) Each limited liability company shall keep at an office specified in the manner provided in any operating agreement or, if none, at the registered office, the following:

Â Â Â Â Â  (a) A current list of the full name and last-known business, residence or mailing address of each member and manager, both past and present.

Â Â Â Â Â  (b) A copy of the articles of organization and all amendments thereto, together with executed copies of any powers of attorney pursuant to which any amendment has been executed.

Â Â Â Â Â  (c) Copies of the limited liability companyÂs federal, state and local income tax returns and reports, if any, for the three most recent years.

Â Â Â Â Â  (d) Copies of any currently effective written operating agreements and all amendments thereto, copies of any writings permitted or required under this chapter, and copies of any financial statements of the limited liability company for the three most recent years.

Â Â Â Â Â  (e) Unless contained in a written operating agreement or in a writing permitted or required under this chapter, a statement prepared and certified as accurate by a manager of the limited liability company which describes:

Â Â Â Â Â  (A) The amount of cash and a description and statement of the agreed value of other property or services contributed by each member and which each member has agreed to contribute in the future;

Â Â Â Â Â  (B) The times at which or events on the occurrence of which any additional contributions agreed to be made by each member are to be made; and

Â Â Â Â Â  (C) If agreed upon, the time at which or the events on the occurrence of which the limited liability company is dissolved and its affairs wound up.

Â Â Â Â Â  (2) Any limited liability company records are subject to inspection and copying at the reasonable request, and at the expense, of any member during ordinary business hours.

Â Â Â Â Â  (3) Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company. [1993 c.173 Â§96; 1999 c.86 Â§22]

Â Â Â Â Â  63.777 Scope of inspection right. (1) A memberÂs agent or attorney has the same inspection and copying rights as the member.

Â Â Â Â Â  (2) The right to copy records includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

Â Â Â Â Â  (3) The limited liability company may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

Â Â Â Â Â  (4) The limited liability company may comply with a memberÂs demand to inspect the record of members by providing the member with a list of members that was compiled no earlier than the date of the memberÂs demand. [1993 c.173 Â§97]

Â Â Â Â Â  63.781 Court-ordered inspection. (1) If a limited liability company does not allow a member to inspect and copy any records required to be available for inspection, the circuit court of the county where the limited liability companyÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, may summarily order inspection and copying of the records demanded at the companyÂs expense upon application of the member.

Â Â Â Â Â  (2) If a limited liability company does not within a reasonable time allow a member to inspect and copy any other record, the member may apply to the circuit court in the county where the companyÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, for an order to permit inspection and copying of the records demanded.

Â Â Â Â Â  (3) If the court orders inspection and copying of the records demanded, it shall also order the limited liability company to pay the memberÂs costs, including reasonable counsel fees, incurred to obtain the order unless the company proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

Â Â Â Â Â  (4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

Â Â Â Â Â  (5) No order shall be issued under this section without notice to the limited liability company at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The memberÂs request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). [1993 c.173 Â§98]

(Reports)

Â Â Â Â Â  63.784 Certain expense reports to members. If a limited liability company indemnifies or advances expenses to a member or manager under ORS 63.160 in connection with a proceeding by or in the right of the limited liability company, the limited liability company shall report the indemnification or advance in writing to the members. [1993 c.173 Â§99; 1999 c.86 Â§17]

Â Â Â Â Â  63.787 Annual report; rules. (1) Each domestic limited liability company, and each foreign limited liability company authorized to transact business in the state, shall by its anniversary deliver to the office of the Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the limited liability company and the state or country under whose law it is organized;

Â Â Â Â Â  (b) The street address of its registered office and name of its registered agent at that office in this state;

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) The names and addresses of the managers for a manager-managed limited liability company or the name and address of at least one member for a member-managed limited liability company;

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the limited liability company;

Â Â Â Â Â  (f) The federal employer identification number of the limited liability company; and

Â Â Â Â Â  (g) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the limited liability company.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the limited liability company in the current records of the office. The failure of the limited liability company to receive the annual report form from the Secretary of State shall not relieve the limited liability company of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting domestic or foreign limited liability company in writing and return the report to it for correction. The domestic or foreign limited liability company must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A domestic or foreign limited liability company may deliver to the office for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of organization. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the limited liability company as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1993 c.173 Â§100; 1995 c.93 Â§23; 1999 c.86 Â§18]

DERIVATIVE PROCEEDINGS

Â Â Â Â Â  63.801 Derivative proceedings. (1) A member may not commence a proceeding in the right of a domestic or foreign limited liability company unless the person was a member of the limited liability company when the transaction complained of occurred or unless the member became a member through transfer by operation of law from one who was a member at that time.

Â Â Â Â Â  (2) Except as otherwise provided in writing in the articles of organization or any operating agreement, a complaint in a proceeding brought in the right of a limited liability company must allege with particularity the demand made, if any, to obtain action by the managers or the members who would otherwise have the authority to cause the limited liability company to sue in its own right, and either that the demand was refused or ignored or the reason why a demand was not made. Whether or not a demand for action was made, if the limited liability company commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

Â Â Â Â Â  (3) A proceeding commenced under this section may not be discontinued or settled without the courtÂs approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the members or a class of members, the court shall direct that notice be given to the members affected. [1993 c.173 Â§95]

STATE TAXATION

Â Â Â Â Â  63.810 Taxation of limited liability companies and members. For purposes of ORS chapters 305 to 324, a limited liability company formed under this chapter or qualified to do business in this state as a foreign limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of ORS chapters 305 to 324, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in this state as a foreign limited liability company shall have the same status as the member or assignee of a member has for federal income tax purposes. [1993 c.173 Â§101; 1997 c.646 Â§13; 1999 c.557 Â§1]

MISCELLANEOUS

Â Â Â Â Â  63.951 Short title. This chapter shall be known and may be cited as the ÂOregon Limited Liability Company Act.Â [1993 c.173 Â§1]

Â Â Â Â Â  63.955 Interstate application. A limited liability company organized and existing under this chapter may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States, or in any foreign country. [1993 c.173 Â§104]

Â Â Â Â Â  63.960 Applicability of chapter to practice of dentistry. Nothing in this chapter is intended to supersede the provisions of ORS 679.020. [1997 c.774 Â§29]

Â Â Â Â Â  63.965 Reservation of power to amend or repeal; effect of amendment or repeal. (1) All or part of this chapter may be amended or repealed at any time and all domestic and foreign limited liability companies subject to this chapter shall be governed by the amendment or repeal.

Â Â Â Â Â  (2) The amendment or repeal of a statute in this chapter does not affect:

Â Â Â Â Â  (a) The operation of the statute or any action taken under the statute before its amendment or repeal.

Â Â Â Â Â  (b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its amendment or repeal.

Â Â Â Â Â  (c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its amendment or repeal.

Â Â Â Â Â  (d) Any proceeding, reorganization or dissolution commenced under the statute before its amendment or repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been amended or repealed. [2001 c.315 Â§50]

PENALTY

Â Â Â Â Â  63.990 Penalty for signing false document. (1) A person commits the crime of falsely signing a document for filing under this chapter if the person signs a document knowing it is false in any material respect with intent that the document be delivered to the office for filing.

Â Â Â Â Â  (2) Falsely signing a document for filing is a Class B misdemeanor. [1993 c.173 Â§102]

_______________



Chapter 64

Chapter 64 (Former Provisions)

Cemetery and Cremation Associations

CEMETERY AND CREMATION ASSOCIATIONS

CORPORATIONS AND PARTNERSHIPS

64.010 [Repealed by 1959 c.580 §104]

64.020 [Repealed by 1959 c.580 §104]

64.030 [Repealed by 1959 c.580 §104]

64.040 [Repealed by 1959 c.580 §104]

64.050 [Repealed by 1959 c.580 §104]

64.060 [Amended by 1959 c.580 §102; renumbered 97.460]

64.070 [Repealed by 1959 c.580 §104]

64.080 [Repealed by 1959 c.580 §104]

64.090 [Repealed by 1959 c.580 §104]

64.100 [1955 c.299 §2; repealed by 1959 c.580 §104]

64.210 [Repealed by 1959 c.580 §104]

64.220 [Repealed by 1959 c.580 §104]

64.230 [Repealed by 1959 c.580 §104]

64.240 [Repealed by 1959 c.580 §104]

64.250 [Repealed by 1959 c.580 §104]

64.260 [Repealed by 1959 c.580 §104]

64.270 [Repealed by 1959 c.580 §104]

64.280 [Repealed by 1959 c.580 §104]

64.290 [Repealed by 1959 c.580 §104]

64.300 [Repealed by 1959 c.580 §104]

64.310 [Repealed by 1959 c.580 §104]

64.320 [Repealed by 1959 c.580 §104]

64.330 [Repealed by 1959 c.580 §104]

64.340 [Repealed by 1959 c.580 §104]

64.410 [Repealed by 1959 c.580 §104]

64.420 [Repealed by 1959 c.580 §104]

_______________



Chapter 65

Chapter 65 Â Nonprofit Corporations

2005 EDITION

NONPROFIT CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Definitions)

65.001Â Â Â Â Â Â  Definitions

(Filing Documents)

65.004Â Â Â Â Â Â  Filing requirements

65.007Â Â Â Â Â Â  Filing, service, copying and certification fees

65.011Â Â Â Â Â Â  Effective time and date of document

65.014Â Â Â Â Â Â  Correcting filed document

65.016Â Â Â Â Â Â  Forms

65.017Â Â Â Â Â Â  Filing duty of Secretary of State

65.021Â Â Â Â Â Â  Appeal from Secretary of State's refusal to file document

65.024Â Â Â Â Â Â  Evidentiary effect of certified copy of filed document or secretary's certificate

65.027Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

65.031Â Â Â Â Â Â  Powers

(Notice)

65.034Â Â Â Â Â Â  Notice

(Private Foundations)

65.036Â Â Â Â Â Â  Private foundations

(Judicial Relief)

65.038Â Â Â Â Â Â  Judicial relief

(Attorney General)

65.040Â Â Â Â Â Â  Notice to Attorney General; effect of failure to notify

(Religious Corporations)

65.042Â Â Â Â Â Â  Religious corporations; constitutional protections

INCORPORATION

65.044Â Â Â Â Â Â  Incorporators

65.047Â Â Â Â Â Â  Articles of incorporation

65.051Â Â Â Â Â Â  Incorporation

65.054Â Â Â Â Â Â  Liability for preincorporation transactions

65.057Â Â Â Â Â Â  Organization of corporation

65.061Â Â Â Â Â Â  Bylaws

65.064Â Â Â Â Â Â  Emergency bylaws and powers

65.067Â Â Â Â Â Â  Corporation sole

PURPOSES AND POWERS

65.074Â Â Â Â Â Â  Purposes

65.077Â Â Â Â Â Â  General powers

65.081Â Â Â Â Â Â  Emergency powers

65.084Â Â Â Â Â Â  Challenge of corporate authority; remedy

NAME

65.094Â Â Â Â Â Â  Corporate name

65.097Â Â Â Â Â Â  Reserved name

65.101Â Â Â Â Â Â  Registered name

OFFICE AND AGENT

65.111Â Â Â Â Â Â  Registered office and registered agent

65.114Â Â Â Â Â Â  Change of registered office or registered agent

65.117Â Â Â Â Â Â  Resignation of registered agent

65.121Â Â Â Â Â Â  Service on the corporation

MEMBERS AND MEMBERSHIPS

(Admission of Members)

65.131Â Â Â Â Â Â  Admission

65.134Â Â Â Â Â Â  Consideration

65.137Â Â Â Â Â Â  No requirement for members

(Members' Rights and Obligations)

65.144Â Â Â Â Â Â  Differences in rights and obligations of members

65.147Â Â Â Â Â Â  Transfers

65.151Â Â Â Â Â Â  Member's liability to third parties

65.154Â Â Â Â Â Â  Member's liability for dues, assessments and fees

65.157Â Â Â Â Â Â  Creditor's action against member

(Resignation and Termination)

65.164Â Â Â Â Â Â  Resignation

65.167Â Â Â Â Â Â  Termination, expulsion or suspension

65.171Â Â Â Â Â Â  Acquiring memberships

(Derivative Suits)

65.174Â Â Â Â Â Â  Derivative suits

(Delegates)

65.177Â Â Â Â Â Â  Delegates

MEMBERSHIP MEETINGS AND VOTING

(Meetings and Action Without Meetings)

65.201Â Â Â Â Â Â  Annual and regular meetings

65.204Â Â Â Â Â Â  Special meeting

65.207Â Â Â Â Â Â  Court-ordered meeting; attorney fees

65.211Â Â Â Â Â Â  Action without meeting

65.214Â Â Â Â Â Â  Notice of meeting

65.217Â Â Â Â Â Â  Waiver of notice

65.221Â Â Â Â Â Â  Record date

65.222Â Â Â Â Â Â  Action by written ballot

(Voting)

65.224Â Â Â Â Â Â  Members' list for meeting; attorney fees

65.227Â Â Â Â Â Â  Voting entitlement of members

65.231Â Â Â Â Â Â  Proxies

65.234Â Â Â Â Â Â  Adjournment

65.237Â Â Â Â Â Â  Corporation's acceptance of votes

65.241Â Â Â Â Â Â  Quorum requirements

65.244Â Â Â Â Â Â  Voting requirements

65.247Â Â Â Â Â Â  Cumulative voting for directors

65.251Â Â Â Â Â Â  Other methods of electing directors

(Voting Agreements)

65.254Â Â Â Â Â Â  Voting agreements

DIRECTORS AND OFFICERS

(Board of Directors)

65.301Â Â Â Â Â Â  Requirement for and duties of board

65.304Â Â Â Â Â Â  Qualifications of directors

65.307Â Â Â Â Â Â  Number of directors

65.311Â Â Â Â Â Â  Election, designation and appointment of directors

65.314Â Â Â Â Â Â  Terms of directors generally

65.317Â Â Â Â Â Â  Staggered terms for directors

65.321Â Â Â Â Â Â  Resignation of directors

65.324Â Â Â Â Â Â  Removal of directors elected by members or directors

65.327Â Â Â Â Â Â  Removal of directors by judicial proceeding

65.331Â Â Â Â Â Â  Removal of designated or appointed directors

65.334Â Â Â Â Â Â  Vacancy on board

65.335Â Â Â Â Â Â  Compensation of directors

(Meetings and Action of Board)

65.337Â Â Â Â Â Â  Regular and special meetings

65.341Â Â Â Â Â Â  Action without meeting

65.344Â Â Â Â Â Â  Call and notice of meetings

65.347Â Â Â Â Â Â  Waiver of notice

65.351Â Â Â Â Â Â  Quorum and voting

65.354Â Â Â Â Â Â  Committees

(Standards of Conduct)

65.357Â Â Â Â Â Â  General standards for directors

65.361Â Â Â Â Â Â  Director conflict of interest

65.364Â Â Â Â Â Â  Loans to or guarantees for directors and officers

65.367Â Â Â Â Â Â  Liability for unlawful distributions

65.369Â Â Â Â Â Â  Liability of qualified directors

(Officers)

65.371Â Â Â Â Â Â  Required officers

65.374Â Â Â Â Â Â  Duties and authority of officers

65.377Â Â Â Â Â Â  Standards of conduct for officers

65.381Â Â Â Â Â Â  Resignation and removal of officers

65.384Â Â Â Â Â Â  Contract rights of officers

(Indemnification)

65.387Â Â Â Â Â Â  Definitions for ORS 65.387 to 65.414

65.391Â Â Â Â Â Â  Authority to indemnify

65.394Â Â Â Â Â Â  Mandatory indemnification

65.397Â Â Â Â Â Â  Advance for expenses

65.401Â Â Â Â Â Â  Court-ordered indemnification

65.404Â Â Â Â Â Â  Determination and authorization of indemnification

65.407Â Â Â Â Â Â  Indemnification of officers, employees and agents

65.411Â Â Â Â Â Â  Insurance

65.414Â Â Â Â Â Â  Application of ORS 65.387 to 65.411

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

65.431Â Â Â Â Â Â  Authority

65.434Â Â Â Â Â Â  Amendment by directors

65.437Â Â Â Â Â Â  Amendment by board of directors and members

65.441Â Â Â Â Â Â  Class voting by members on amendments

65.447Â Â Â Â Â Â  Articles of amendment

65.451Â Â Â Â Â Â  Restated articles of incorporation

65.454Â Â Â Â Â Â  Amendment pursuant to court order

65.457Â Â Â Â Â Â  Effect of amendment and restatement

(Amendment of Bylaws)

65.461Â Â Â Â Â Â  Amendment by directors

65.464Â Â Â Â Â Â  Amendment by directors and members

65.467Â Â Â Â Â Â  Approval by third persons

MERGER

65.481Â Â Â Â Â Â  Approval of plan of merger

65.484Â Â Â Â Â Â  Limitations on mergers by public benefit or religious corporations

65.487Â Â Â Â Â Â  Action on plan by board, members and third persons

65.491Â Â Â Â Â Â  Articles of merger

65.494Â Â Â Â Â Â  Effect of merger

65.497Â Â Â Â Â Â  Merger with foreign corporation

65.501Â Â Â Â Â Â  Effect of merger on bequests, devises and gifts

65.504Â Â Â Â Â Â  Merger with business corporation

SALE OF ASSETS

65.531Â Â Â Â Â Â  Sale of assets in regular course of activities; mortgage of assets

65.534Â Â Â Â Â Â  Sale of assets other than in regular course of activities

DISTRIBUTIONS

65.551Â Â Â Â Â Â  Prohibited distributions

65.554Â Â Â Â Â Â  Authorized distributions

DISSOLUTION

(Voluntary Dissolution)

65.621Â Â Â Â Â Â  Dissolution by incorporators

65.624Â Â Â Â Â Â  Dissolution by directors, members and third persons

65.627Â Â Â Â Â Â  Notices to Attorney General

65.631Â Â Â Â Â Â  Articles of dissolution

65.634Â Â Â Â Â Â  Revocation of dissolution

65.637Â Â Â Â Â Â  Effect of dissolution

65.641Â Â Â Â Â Â  Known claims against dissolved corporation

65.644Â Â Â Â Â Â  Unknown claims against dissolved corporation

(Administrative Dissolution)

65.647Â Â Â Â Â Â  Grounds for administrative dissolution

65.651Â Â Â Â Â Â  Procedure for and effect of administrative dissolution

65.654Â Â Â Â Â Â  Reinstatement following administrative dissolution

65.657Â Â Â Â Â Â  Appeal from denial of reinstatement

(Judicial Dissolution)

65.661Â Â Â Â Â Â  Grounds for judicial dissolution

65.664Â Â Â Â Â Â  Procedure for judicial dissolution

65.667Â Â Â Â Â Â  Receivership or custodianship

65.671Â Â Â Â Â Â  Judgment of dissolution

(Disposition of Assets)

65.674Â Â Â Â Â Â  Deposit with Department of State Lands

FOREIGN CORPORATIONS

(Authority to Transact Business)

65.701Â Â Â Â Â Â  Authority to transact business required

65.704Â Â Â Â Â Â  Consequences of transacting business without authority

65.707Â Â Â Â Â Â  Application for authority to transact business

65.711Â Â Â Â Â Â  Amendment to application for authority

65.714Â Â Â Â Â Â  Effect of authority

65.717Â Â Â Â Â Â  Corporate name of foreign corporation

65.721Â Â Â Â Â Â  Registered office and registered agent of foreign corporation

65.724Â Â Â Â Â Â  Change of registered office or registered agent of foreign corporation

65.727Â Â Â Â Â Â  Resignation of registered agent of foreign corporation

65.731Â Â Â Â Â Â  Service on foreign corporation

(Withdrawal)

65.734Â Â Â Â Â Â  Withdrawal of foreign corporation

(Administrative Revocation of Authority)

65.737Â Â Â Â Â Â  Grounds for administrative revocation

65.741Â Â Â Â Â Â  Procedure for and effect of administrative revocation

65.744Â Â Â Â Â Â  Appeal from administrative revocation

65.747Â Â Â Â Â Â  Reinstatement following administrative revocation

(Judicial Revocation of Authority)

65.751Â Â Â Â Â Â  Grounds for judicial revocation

65.754Â Â Â Â Â Â  Procedure for judicial revocation of authority

65.757Â Â Â Â Â Â  Judgment of revocation

RECORDS AND REPORTS

(Records)

65.771Â Â Â Â Â Â  Corporate records

65.774Â Â Â Â Â Â  Inspection of records by members

65.777Â Â Â Â Â Â  Scope of inspection right

65.781Â Â Â Â Â Â  Court-ordered inspection; attorney fees

65.782Â Â Â Â Â Â  Limitations on use of membership list

(Reports)

65.784Â Â Â Â Â Â  Report to members and other persons of indemnification

65.787Â Â Â Â Â Â  Annual report

TRANSFER OF ASSETS OF HOSPITAL

65.800Â Â Â Â Â Â  Definitions for ORS 65.803 to 65.815

65.803Â Â Â Â Â Â  Hospitals operated by nonprofit corporation; transfer of assets; approval by Attorney General

65.805Â Â Â Â Â Â  Notice to Attorney General; fee; trade secrets

65.807Â Â Â Â Â Â  Public hearing; waiver; notice

65.809Â Â Â Â Â Â  Time for Attorney General decision; nature of decision; appeal

65.811Â Â Â Â Â Â  Disapproval of proposed transfer of assets

65.813Â Â Â Â Â Â  Consultants; cost

65.815Â Â Â Â Â Â  Rules

CEMETERIES AND CREMATORIES

65.855Â Â Â Â Â Â  Lands of cemetery or crematory corporation; exemption from execution, taxation and condemnation

65.860Â Â Â Â Â Â  Revenues; restrictions on uses of revenue

65.865Â Â Â Â Â Â  Selling land unsuited for burials

65.870Â Â Â Â Â Â  Burial lots or space; use, exemption from taxation, execution and liens; lien for purchase price of gravestone

65.875Â Â Â Â Â Â  Recording plan; power to improve and regulate grounds

MISCELLANEOUS

65.951Â Â Â Â Â Â  Short title

65.954Â Â Â Â Â Â  Reservation of power to amend or repeal

65.957Â Â Â Â Â Â  Application to existing domestic corporations; exemptions

65.959Â Â Â Â Â Â  Application to corporations relating to condominiums, planned communities or timeshare estates

65.961Â Â Â Â Â Â  Application to qualified foreign corporations

65.964Â Â Â Â Â Â  Saving provisions

65.967Â Â Â Â Â Â  Severability

PENALTY

65.990Â Â Â Â Â Â  Penalty for signing false document

GENERAL PROVISIONS

(Definitions)

Â Â Â Â Â  65.001 Definitions. As used in this chapter, unless otherwise specifically provided:

Â Â Â Â Â  (1) "Anniversary" means that day each year exactly one or more years after the date of filing by the Office of the Secretary of State of the articles of incorporation in the case of a domestic corporation or the date of filing by the Office of the Secretary of State of an application for authority to transact business in the case of a foreign corporation. An event which would otherwise cause an anniversary to fall on February 29 shall be deemed to have occurred on February 28.

Â Â Â Â Â  (2) "Approved by the members" or "approval by the members" means approved or ratified by the members entitled to vote on the issue through either:

Â Â Â Â Â  (a) The affirmative vote of a majority of the votes of such members represented and voting at a duly held meeting at which a quorum is present or the affirmative vote of such greater proportion including the votes of any required proportion of the members of any class as the articles, bylaws or this chapter may provide for specified types of member action; or

Â Â Â Â Â  (b) A written ballot or written consent in conformity with this chapter.

Â Â Â Â Â  (3) "Articles of incorporation" or "articles" include amended and restated articles of incorporation and articles of merger, and corrections thereto.

Â Â Â Â Â  (4) "Board" or "board of directors" means the individual or individuals vested with overall management of the affairs of the domestic or foreign corporation, irrespective of the name by which the individual or individuals are designated, except that no individual or group of individuals are the board of directors because of powers delegated to that individual or group pursuant to ORS 65.301.

Â Â Â Â Â  (5) "Bylaws" means the code or codes of rules, other than the articles adopted pursuant to this chapter or the laws governing a foreign corporation for the regulation or management of the affairs of the domestic or foreign corporation, irrespective of the name or names by which such rules are designated.

Â Â Â Â Â  (6) "Class" means a group of memberships which have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly.

Â Â Â Â Â  (7) "Contact address" means a mailing address at which a person affiliated with the organization will receive and transmit to the organization notices intended for the foreign or domestic corporation when it is either not practical to send such notices to the registered agent, or a duplicate notice is desirable. The contact address may be the principal place of business, if any, or the business or residence address of any person associated with the corporation or foreign corporation who has consented to serve, but shall not be the address of the registered agent.

Â Â Â Â Â  (8) "Corporation" or "domestic corporation" means a nonprofit corporation that is not a foreign corporation, and that is incorporated under or subject to the provisions of this chapter.

Â Â Â Â Â  (9) "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

Â Â Â Â Â  (10) "Deliver" includes mail.

Â Â Â Â Â  (11) "Directors" means individuals designated in the articles or bylaws or elected by the incorporators to act as members of the board, and their successors.

Â Â Â Â Â  (12) "Distribution" means the payment of a dividend or any part of the income or profit of a corporation to its members, directors or officers, and does not include payment of value for property received or services performed or payment of benefits in furtherance of the corporation's purposes.

Â Â Â Â Â  (13) "Domestic business corporation" means a for profit corporation incorporated under ORS chapter 60.

Â Â Â Â Â  (14) "Domestic limited liability company" means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (15) "Domestic professional corporation" means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (16) "Effective date of notice" has the meaning given that term in ORS 65.034.

Â Â Â Â Â  (17) "Employee" does not include an officer or director who is not employed by the corporation with compensation for services beyond those encompassed by board membership.

Â Â Â Â Â  (18) "Entity" includes a corporation, foreign corporation, business corporation and foreign business corporation, profit and nonprofit unincorporated association, corporation sole, business trust, estate, partnership, trust, two or more persons having a joint or common economic interest, any state, the United States and any foreign government.

Â Â Â Â Â  (19) "File," "filed" or "filing" means reviewed, accepted and entered in the Office of the Secretary of State.

Â Â Â Â Â  (20) "Foreign business corporation" means a for profit corporation incorporated under the laws of a state other than this state.

Â Â Â Â Â  (21) "Foreign corporation" means a corporation organized under a law other than the law of this state which would be a nonprofit corporation if formed under the laws of this state.

Â Â Â Â Â  (22) "Foreign limited liability company" means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (23) "Foreign professional corporation" means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (24) "Governmental subdivision" includes an authority, county, district and municipality.

Â Â Â Â Â  (25) "Includes" denotes a partial definition.

Â Â Â Â Â  (26) "Individual" means a natural person and includes the guardian of an incompetent individual.

Â Â Â Â Â  (27) "Means" denotes an exhaustive definition.

Â Â Â Â Â  (28)(a) "Member" means any person or persons entitled, pursuant to a domestic or foreign corporation's articles or bylaws, without regard to what a person is called in the articles or bylaws, to vote on more than one occasion for the election of a director or directors.

Â Â Â Â Â  (b) A person is not a member by virtue of any of the following rights the person has:

Â Â Â Â Â  (A) As a delegate;

Â Â Â Â Â  (B) To designate or appoint a director or directors;

Â Â Â Â Â  (C) As a director; or

Â Â Â Â Â  (D) As a holder of an evidence of indebtedness issued or to be issued by the corporation.

Â Â Â Â Â  (c) Notwithstanding the provisions of paragraph (a) of this subsection, a person is not a member if the person's membership rights have been eliminated as provided in ORS 65.164 or 65.167.

Â Â Â Â Â  (29) "Membership" refers to the rights and obligations a member or members, as defined in this chapter, have pursuant to this chapter.

Â Â Â Â Â  (30) "Mutual benefit corporation" means a domestic corporation which either is formed as a mutual benefit corporation pursuant to ORS 65.044 to 65.067, is designated a mutual benefit corporation by a statute or does not come within the definition of public benefit or religious corporation.

Â Â Â Â Â  (31) "Nonprofit corporation" means mutual benefit corporations, public benefit corporations and religious corporations.

Â Â Â Â Â  (32) "Notice" has the meaning given that term in ORS 65.034.

Â Â Â Â Â  (33) "Office" when used to refer to the administrative unit directed by the Secretary of State, means the Office of the Secretary of State.

Â Â Â Â Â  (34) "Person" includes any individual or entity.

Â Â Â Â Â  (35) "Principal office" means the place, in or out of this state, so designated in the most recent annual report filed pursuant to ORS 65.787 or if no annual report is on file, as designated in the articles of incorporation, or the application for authority to transact business in this state, which shall be the place where the principal executive offices of a domestic or foreign corporation are located, or if none, the contact address.

Â Â Â Â Â  (36) "Proceeding" includes civil, criminal, administrative and investigatory action.

Â Â Â Â Â  (37) "Public benefit corporation" means a domestic corporation which:

Â Â Â Â Â  (a) Is formed as a public benefit corporation pursuant to ORS 65.044 to 65.067, is designated as a public benefit corporation by a statute, is recognized as tax exempt under section 501 (c) (3) of the Internal Revenue Code of 1986 or is otherwise organized for a public or charitable purpose;

Â Â Â Â Â  (b) Is restricted so that on dissolution it must distribute its assets to an organization organized for a public or charitable purpose, a religious corporation, the United States, a state or a person which is recognized as exempt under section 501 (c) (3) of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (c) Does not come within the definition of "religious corporation."

Â Â Â Â Â  (38) "Record date" means the date established under ORS 65.131 to 65.177 or 65.201 to 65.254 on which a corporation determines the identity of its members and their membership rights for the purposes of this chapter. The determinations shall be made as of the time of close of transactions on the record date unless another time for doing so is specified at the time the record date is fixed.

Â Â Â Â Â  (39) "Religious corporation" means a domestic corporation which is formed as a religious corporation pursuant to ORS 65.044 to 65.067, is designated a religious corporation by a statute or is organized primarily or exclusively for religious purposes.

Â Â Â Â Â  (40) "Secretary," when used in the context of a corporate official, means the corporate officer to whom the board of directors has delegated responsibility under ORS 65.371 for preparing the minutes of the directors' and members' meetings and for authenticating the records of the corporation.

Â Â Â Â Â  (41) "State" when referring to a part of the United States, includes a state, commonwealth, territory and insular possession of the United States and its agencies and governmental subdivisions.

Â Â Â Â Â  (42) "Uncompensated officer" means an individual who serves in an office without compensation for personal service. Payment solely for actual expenses in performing duties of the officer or a stipend which is paid only to compensate the average expenses incurred over the course of a year shall not be deemed to be compensation.

Â Â Â Â Â  (43) "United States" includes district, authority, bureau, commission, department and any other agency of the United States.

Â Â Â Â Â  (44) "Vote" includes authorization by written ballot and written consent, where permitted.

Â Â Â Â Â  (45) "Voting power" means the total number of votes entitled to be cast on the issue at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event which has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors. [1989 c.1010 Â§14; 1991 c.231 Â§1; 2001 c.315 Â§35; 2005 c.107 Â§4]

(Filing Documents)

Â Â Â Â Â  65.004 Filing requirements. (1) A document must satisfy the requirements of this section, except as any other provision of this chapter modifies these requirements, to be entitled to filing by the Secretary of State under authority of this chapter.

Â Â Â Â Â  (2) The document must be one required or permitted to be filed in the Office of the Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be written in the alphabet used to write the English language, but may include Arabic or Roman numerals and incidental punctuation. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By a fiduciary, receiver or trustee, if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary;

Â Â Â Â Â  (b) By an incorporator, if directors have not been selected or its execution is before the organizational meeting;

Â Â Â Â Â  (c) By the person specified in any section of this chapter that required the document be filed; or

Â Â Â Â Â  (d) By the chairperson of the board of directors of a domestic or foreign corporation, its president or otherwise by another of its officers.

Â Â Â Â Â  (7) The document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to, contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; or

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for a document under ORS 65.016, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of the Secretary of State for filing and must be accompanied by the correct filing fee.

Â Â Â Â Â  (10) A document is deemed filed or effective only as provided in ORS 56.080, 65.001, 65.011, 65.014 and 65.017. [Amended by 1999 c.486 Â§10]

Â Â Â Â Â  65.007 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1989 c.1010 Â§Â§5,5a; 1991 c.132 Â§5; 1999 c.652 Â§12]

Â Â Â Â Â  65.011 Effective time and date of document. (1) Except as provided in subsection (2) of this section, ORS 56.080 and 65.014, a document accepted for filing after review is effective:

Â Â Â Â Â  (a) On the date it is filed by the Secretary of State; and

Â Â Â Â Â  (b) At the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1989 c.1010 Â§6]

Â Â Â Â Â  65.014 Correcting filed document. (1) A domestic or foreign corporation may correct a document filed by the Secretary of State other than an annual report, if the document:

Â Â Â Â Â  (a) Contains an incorrect statement; or

Â Â Â Â Â  (b) Was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) Errors in annual reports may be corrected as provided in ORS 65.787.

Â Â Â Â Â  (3) A domestic or foreign corporation seeking to correct a document shall deliver the articles of correction to the Office of the Secretary of State for filing. The articles shall include the following:

Â Â Â Â Â  (a) A description of the incorrect document, including its filing date or a copy of the document;

Â Â Â Â Â  (b) A description of the incorrect statement and the reason it is incorrect or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective; and

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (4) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed by the Secretary of State.

Â Â Â Â Â  (5) An incorrect document with a delayed effective date may also be corrected by withdrawal and new filing pursuant to the provisions of ORS 56.080. [1989 c.1010 Â§7]

Â Â Â Â Â  65.016 Forms. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1989 c.1010 Â§4; 1995 c.215 Â§13]

Â Â Â Â Â  65.017 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 65.004, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. The time of filing shall be deemed to be 12:01 a.m. on that date. After filing a document, except those referred to in ORS 65.114, 65.671, 65.674, 65.724 and 65.787, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 10 business days after the document was received by the Office of the Secretary of State, together with a brief written explanation of the reason or reasons for the refusal.

Â Â Â Â Â  (4) The Secretary of State's duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of the Secretary of State for filing. Except as provided elsewhere in this chapter, the Secretary of State's filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or in part except as provided in ORS 65.051; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of State's refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1989 c.1010 Â§8; 1999 c.486 Â§11]

Â Â Â Â Â  65.021 Appeal from Secretary of State's refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of Secretary of State for filing, the domestic or foreign corporation, in addition to any other legal remedy which may be available, shall have the right to appeal from such final order pursuant to the provisions of ORS 183.484. [1989 c.1010 Â§9]

Â Â Â Â Â  65.024 Evidentiary effect of certified copy of filed document or secretary's certificate. (1) A certificate bearing the Secretary of State's signature, which may be in facsimile, and attached to a copy of a document is conclusive evidence that the original document or a facsimile thereof is on file with the Office of the Secretary of State.

Â Â Â Â Â  (2) The following shall be received in all courts, public offices and official bodies of this state as prima facie evidence of the facts stated therein, unless a greater evidentiary effect is provided in ORS 65.027 and 65.051 or elsewhere in this chapter or it is shown that the document was thereafter corrected or withdrawn from the files of the Office of the Secretary of State:

Â Â Â Â Â  (a) All facts stated in certificates issued by the Office of the Secretary of State with respect to its business registry functions including a certificate of compliance or noncompliance of a document with filing requirements or other provisions of law administered by the Office of the Secretary of State, or a certificate as to the existence or nonexistence of facts which would appear from presence or absence of documents in the files of the Office of the Secretary of State; and

Â Â Â Â Â  (b) All facts stated in documents certified as filed by the Office of the Secretary of State, but only to the extent the specific items were required to be included in the document by this chapter or ORS chapter 61 (1987 Replacement Part). [1989 c.1010 Â§10]

Â Â Â Â Â  65.027 Certificate of existence or authorization. (1) Anyone may apply to the Office of the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

Â Â Â Â Â  (2) A certificate of existence or authorization, when issued, means that:

Â Â Â Â Â  (a) The domestic corporation's corporate name or the foreign corporation's corporate name is of active record in this state;

Â Â Â Â Â  (b) The domestic corporation is duly incorporated under the law of this state or the foreign corporation is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign corporation;

Â Â Â Â Â  (d) An annual report if required by ORS 65.787 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

Â Â Â Â Â  (4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state. [1989 c.1010 Â§11]

(Secretary of State)

Â Â Â Â Â  65.031 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Office of the Secretary of State by this chapter. [1989 c.1010 Â§13]

(Notice)

Â Â Â Â Â  65.034 Notice. (1) Notice may be oral or written unless otherwise specified for a particular kind of notice.

Â Â Â Â Â  (2) Notice may be communicated in person, by telephone, telegraph, teletype or other form of wire or wireless communication, or by mail or private carrier, including publication in a newsletter or similar document mailed to a member's or director's address. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where the meeting is to be held, or by radio, television or other form of public broadcast communication.

Â Â Â Â Â  (3) Written notice by a domestic or foreign corporation to its member, if in a comprehensible form, is effective when mailed if it is mailed postpaid and is correctly addressed to the member's address shown in the corporation's current records of members.

Â Â Â Â Â  (4) Oral notice is effective when communicated if communicated in a comprehensible manner.

Â Â Â Â Â  (5) Except as provided in subsection (3) of this section, personal written notice, if in a comprehensible form, is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its postmark, if mailed by United States mail correctly addressed and with first class postage affixed;

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

Â Â Â Â Â  (d) Thirty days after its deposit in the United States mail if mailed correctly addressed and with other than first class, registered or certified postage affixed; or

Â Â Â Â Â  (e) The date specified by the articles of incorporation or bylaws with respect to notice to directors.

Â Â Â Â Â  (6)(a) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

Â Â Â Â Â  (b) A written notice or report delivered as part of a newsletter, magazine or other publication sent to members shall constitute a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of such members, at the address appearing on the current list of members.

Â Â Â Â Â  (c) Written notice is correctly addressed to a domestic or foreign corporation authorized to transact business in this state, other than in its capacity as a member, if addressed to its registered agent or, if none is of record, to its principal office shown in its most recent annual report or, if none, in the articles of incorporation or its application for a certificate of authority to do business.

Â Â Â Â Â  (7) If ORS 65.214 or any other provision of this chapter prescribes different notice requirements for particular circumstances, those requirements govern. If articles or bylaws prescribe different notice requirements, not less stringent than the provisions of this section or other provisions of this chapter, those requirements govern. [1989 c.1010 Â§15]

(Private Foundations)

Â Â Â Â Â  65.036 Private foundations. Except where otherwise determined by a court of competent jurisdiction, a corporation which is a private foundation as defined in section 509 of the Internal Revenue Code of 1986 shall:

Â Â Â Â Â  (1) Distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Internal Revenue Code of 1986;

Â Â Â Â Â  (2) Not engage in any act of self-dealing as defined in section 4941(d) of the Internal Revenue Code of 1986;

Â Â Â Â Â  (3) Not retain any excess business holdings as defined in section 4943(c) of the Internal Revenue Code of 1986;

Â Â Â Â Â  (4) Not make any investments in such a manner as to subject the corporation to taxes on investments which jeopardize charitable purposes as provided in section 4944 of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (5) Not make any taxable expenditures as defined in section 4945(d) of the Internal Revenue Code of 1986. [1989 c.1010 Â§16]

(Judicial Relief)

Â Â Â Â Â  65.038 Judicial relief. (1) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates or directors, or otherwise obtain their consent in the manner prescribed by its articles, bylaws or this chapter, then upon petition of a director, officer, delegate, member or the Attorney General, the circuit court for the State of Oregon for the county in which the principal office designated on the last filed annual report, articles or application for authority to transact business is located, or if none, within Oregon, Marion County, may order that such a meeting be called. The court may also order that a written ballot or other form of obtaining the vote of members, delegates or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

Â Â Â Â Â  (2) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who are the members or directors.

Â Â Â Â Â  (3) The order issued pursuant to this section may for good cause shown dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement that would otherwise be imposed by the articles, bylaws or this chapter as to quorum or as to the number or percentage of votes needed for approval of an act.

Â Â Â Â Â  (4) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent judicially authorized to those items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. An order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger or sale of assets.

Â Â Â Â Â  (5) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this chapter. [1989 c.1010 Â§17]

(Attorney General)

Â Â Â Â Â  65.040 Notice to Attorney General; effect of failure to notify. (1) The Attorney General shall be given notice of the commencement of any proceeding which ORS 65.038, 65.084, 65.207, 65.327, 65.661 or 65.751 or any other provision of this chapter authorize the Attorney General to bring but which has been commenced by another person.

Â Â Â Â Â  (2) Whenever any provision of this chapter requires that notice be given to the Attorney General before or after commencing a proceeding or permits the Attorney General to commence a proceeding:

Â Â Â Â Â  (a) If no proceeding has been commenced, the Attorney General may take appropriate action including, but not limited to, seeking injunctive relief; or

Â Â Â Â Â  (b) If a proceeding has been commenced by a person other than the Attorney General, the Attorney General, as of right, may intervene in such proceeding. [1989 c.1010 Â§18]

(Religious Corporations)

Â Â Â Â Â  65.042 Religious corporations; constitutional protections. If religious doctrine or practice governing the affairs of a religious corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine or practice shall control to the extent required by the Constitution of the United States or the Constitution of this state, or both. [1989 c.1010 Â§19]

INCORPORATION

Â Â Â Â Â  65.044 Incorporators. One or more individuals 18 years of age or older, a domestic or foreign corporation, a partnership or an association may act as incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing. [1989 c.1010 Â§20]

Â Â Â Â Â  65.047 Articles of incorporation. (1) The articles of incorporation formed pursuant to this chapter subsequent to October 3, 1989, shall set forth:

Â Â Â Â Â  (a) A corporate name for the corporation that satisfies the requirements of ORS 65.094;

Â Â Â Â Â  (b) One of the following statements or words of similar import:

Â Â Â Â Â  (A) This corporation is a public benefit corporation;

Â Â Â Â Â  (B) This corporation is a mutual benefit corporation; or

Â Â Â Â Â  (C) This corporation is a religious corporation;

Â Â Â Â Â  (c) The address, including street and number, of the corporation's initial registered office and the name of its initial registered agent at that location;

Â Â Â Â Â  (d) The name and address of each incorporator;

Â Â Â Â Â  (e) An alternate corporate mailing address which shall be that of the principal office, as defined in ORS 65.001, to which notices, as required by this chapter, may be mailed until the principal office of the corporation has been designated by the corporation in its annual report;

Â Â Â Â Â  (f) Whether or not the corporation will have members as that term is defined in this chapter; and

Â Â Â Â Â  (g) Provisions regarding the distribution of assets on dissolution.

Â Â Â Â Â  (2) The articles of incorporation may set forth:

Â Â Â Â Â  (a) The names and addresses of the initial directors;

Â Â Â Â Â  (b) Provisions regarding:

Â Â Â Â Â  (A) The purpose or purposes for which the corporation is organized;

Â Â Â Â Â  (B) Managing and regulating the affairs of the corporation;

Â Â Â Â Â  (C) Defining, limiting and regulating the powers of the corporation, its board of directors, and members or any class of members; and

Â Â Â Â Â  (D) The characteristics, qualifications, rights, limitations and obligations attaching to each or any class of members;

Â Â Â Â Â  (c) A provision eliminating or limiting the personal liability of a director or uncompensated officer to the corporation or its members for monetary damages for conduct as a director or officer, provided that no such provision shall eliminate or limit the liability of a director or officer for any act or omission occurring prior to the date when such provision becomes effective, and such provision shall not eliminate or limit the liability of a director or officer for:

Â Â Â Â Â  (A) Any breach of the director's or officer's duty of loyalty to the corporation or its members;

Â Â Â Â Â  (B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (C) Any unlawful distribution;

Â Â Â Â Â  (D) Any transaction from which the director or officer derived an improper personal benefit; and

Â Â Â Â Â  (E) Any act or omission in violation of ORS 65.361 to 65.367; and

Â Â Â Â Â  (d) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

Â Â Â Â Â  (3) The incorporator or incorporators must sign the articles and before including the name of any individual as a director shall state that they have obtained the consent of each director named to serve.

Â Â Â Â Â  (4) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter but may restrict them in order to meet federal tax code requirements or other purposes. [1989 c.1010 Â§21]

Â Â Â Â Â  65.051 Incorporation. (1) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are reviewed, accepted and filed by the Secretary of State.

Â Â Â Â Â  (2) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation applicable at the time of incorporation except as provided in ORS 56.080 or in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation. [1989 c.1010 Â§22]

Â Â Â Â Â  65.054 Liability for preincorporation transactions. All persons purporting to act as or on behalf of a corporation organized or subject to the authority of this chapter, knowing there was no incorporation under this chapter at the relevant time, may be held to be jointly and severally liable for all liabilities created while so acting if, under the circumstances, it is equitable to do so. [1989 c.1010 Â§23]

Â Â Â Â Â  65.057 Organization of corporation. (1) After incorporation:

Â Â Â Â Â  (a) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors, with notice as provided in ORS 65.344, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting.

Â Â Â Â Â  (b) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators with equivalent notice to that specified in ORS 65.344:

Â Â Â Â Â  (A) To complete the organization of the corporation and to elect directors, unless the organization is a corporation sole; or

Â Â Â Â Â  (B) To elect a board of directors which shall complete the organization of the corporation.

Â Â Â Â Â  (2) Action required or permitted by this chapter to be taken by incorporators or directors at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator or director, in accordance with the procedures of ORS 65.341.

Â Â Â Â Â  (3) An organizational meeting may be held in or out of this state. [1989 c.1010 Â§24]

Â Â Â Â Â  65.061 Bylaws. (1) The incorporators or board of directors of a corporation, whichever completes the organization of the corporation at its organizational meeting, shall adopt initial bylaws for the corporation.

Â Â Â Â Â  (2) The bylaws may contain any provision for managing and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation. [1989 c.1010 Â§25]

Â Â Â Â Â  65.064 Emergency bylaws and powers. (1) Unless the articles provide otherwise, the board of directors of a corporation may adopt, amend or repeal bylaws to be effective only in an emergency as defined in subsection (4) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

Â Â Â Â Â  (a) Procedures for calling a meeting of the board of directors;

Â Â Â Â Â  (b) Quorum requirements for the meeting; and

Â Â Â Â Â  (c) Designation of additional or substitute directors.

Â Â Â Â Â  (2) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

Â Â Â Â Â  (3) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation. A corporate director, officer, employee or agent shall not be liable for deviation from normal procedures if the conduct was authorized by emergency bylaws adopted as provided in this section.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some present or imminent catastrophic event. [1989 c.1010 Â§26]

Â Â Â Â Â  65.067 Corporation sole. (1) Any individual may, in conformity with the constitution, canons, rules, regulations and disciplines of any church or religious denomination, form a corporation hereunder to be a corporation sole. Such corporation shall be a form of religious corporation and will differ from other such corporations organized hereunder only in that it shall have no board of directors, need not have officers and shall be managed by a single director who shall be the individual constituting the corporation and its incorporator or the successor of the incorporator.

Â Â Â Â Â  (2) The name of such corporation shall be the same as the office within the church or religious denomination held by the incorporator, and shall be followed by the words "and successors, a corporation sole."

Â Â Â Â Â  (3) All of the provisions of ORS 65.044 to 65.067 shall apply to such corporation. If the corporation has no officers, the director may perform any act required by or permitted by an officer in the same manner and with the same effect as though such act were performed by one or more officers of the corporation. [1989 c.1010 Â§27]

PURPOSES AND POWERS

Â Â Â Â Â  65.074 Purposes. (1) Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

Â Â Â Â Â  (2) A corporation that is subject to regulation under another statute of this state may not be incorporated under this chapter if such organization is required to be organized under such other statute. [1989 c.1010 Â§28]

Â Â Â Â Â  65.077 General powers. Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including, without limitation, power to:

Â Â Â Â Â  (1) Sue and be sued, complain and defend in its corporate name.

Â Â Â Â Â  (2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or reproducing it in any other manner.

Â Â Â Â Â  (3) Make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation.

Â Â Â Â Â  (4) Purchase, take by gift, devise or bequest, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property or any interest in property, wherever located.

Â Â Â Â Â  (5) Sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property.

Â Â Â Â Â  (6) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in or with shares or other interests in or obligations of any other entity.

Â Â Â Â Â  (7) Make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income.

Â Â Â Â Â  (8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by ORS 65.364.

Â Â Â Â Â  (9) Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity.

Â Â Â Â Â  (10) Conduct its activities, locate offices and exercise the powers granted by this chapter within or without this state.

Â Â Â Â Â  (11) Elect or appoint directors, officers, employees, and agents of the corporation, define their duties and fix their compensation, if any.

Â Â Â Â Â  (12) Pay pensions and establish pension plans, pension trusts and other benefit and incentive plans for any or all of its current or former directors, officers, employees and agents.

Â Â Â Â Â  (13) Unless otherwise provided in the articles of incorporation, make donations not inconsistent with law for the public welfare or for charitable, benevolent, religious, scientific or educational purposes and for other purposes that further the corporate interest.

Â Â Â Â Â  (14) Impose dues, assessments, admission and transfer fees upon its members.

Â Â Â Â Â  (15) Establish conditions for admission of members, admit members and issue memberships.

Â Â Â Â Â  (16) Carry on a business.

Â Â Â Â Â  (17) Do any other act, not inconsistent with law, that furthers the activities and affairs of the corporation.

Â Â Â Â Â  (18) Dissolve, merge or reorganize as provided in this chapter. [1989 c.1010 Â§29]

Â Â Â Â Â  65.081 Emergency powers. (1) During an emergency defined in subsection (4) of this section, the board of directors or a corporation may:

Â Â Â Â Â  (a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; or

Â Â Â Â Â  (b) Relocate the principal office, designate alternative principal offices or regional offices or authorize the officers to do so.

Â Â Â Â Â  (2) During an emergency defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

Â Â Â Â Â  (a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication or radio; and

Â Â Â Â Â  (b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for purposes of the meeting, in order of the officer's rank, and within the same rank in order of seniority, as necessary to achieve a quorum.

Â Â Â Â Â  (3) Corporate action taken in good faith under this section to further the affairs of the corporation during an emergency binds the corporation. A corporate director, officer, employee or agent shall not be liable for deviation from normal procedures if the conduct was authorized by emergency powers provided in this chapter.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some present or imminent catastrophic event. [1989 c.1010 Â§30]

Â Â Â Â Â  65.084 Challenge of corporate authority; remedy. (1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

Â Â Â Â Â  (2) A corporation's power to act may be challenged:

Â Â Â Â Â  (a) In a proceeding by a member or members, a director or the Attorney General against the corporation to enjoin the act;

Â Â Â Â Â  (b) In a proceeding by the corporation, directly, derivatively or through a receiver, a trustee or other legal representative, including the Attorney General in the case of a public benefit corporation, against an incumbent or former director, officer, employee or agent of the corporation; or

Â Â Â Â Â  (c) In a proceeding under ORS 65.664.

Â Â Â Â Â  (3) In a proceeding under subsection (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the corporation or another party because of enjoining the unauthorized act. [1989 c.1010 Â§31]

NAME

Â Â Â Â Â  65.094 Corporate name. (1) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by ORS 65.074 and the articles of incorporation.

Â Â Â Â Â  (2) A corporate name shall not contain the word "cooperative" or the phrase "limited partnership."

Â Â Â Â Â  (3) A corporate name shall be written in the alphabet used to write the English language but may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) Except as authorized by subsection (5) of this section, a corporate name shall be distinguishable upon the records of the Office of the Secretary of State from any other corporate name, professional corporate name, business corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the Office of the Secretary of State.

Â Â Â Â Â  (5) The corporate name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the Office of the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the corporate name in this state.

Â Â Â Â Â  (6) The provisions of this section do not prohibit a corporation from transacting business under an assumed business name.

Â Â Â Â Â  (7) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names. [1989 c.1010 Â§32]

Â Â Â Â Â  65.097 Reserved name. (1) A person may apply to the Office of the Secretary of State to reserve a corporate name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the corporate name applied for conforms to ORS 65.094, the Secretary of State shall reserve the name for the applicant for a 120-day period, following which the applicant may reapply for it on the same basis as other applicants.

Â Â Â Â Â  (3) A person may transfer the reservation of a corporate name to another person by delivering to the Office of the Secretary of State a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1989 c.1010 Â§33]

Â Â Â Â Â  65.101 Registered name. (1) A foreign corporation may apply to the Office of the Secretary of State to register its corporate name.

Â Â Â Â Â  (2) The application must set forth the corporate name, the state or country of its incorporation, the date of its incorporation, a brief description of the nature of the activities in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

Â Â Â Â Â  (3) If the Secretary of State finds that the name conforms to ORS 65.094, the Secretary of State shall register the name effective for one year.

Â Â Â Â Â  (4) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application which complies with the requirements of this section prior to the lapse of the previous registration. Filing of the renewal application renews the registration for an additional year from its prior expiration.

Â Â Â Â Â  (5) A foreign corporation whose registration is effective may thereafter qualify to do business in this state as a foreign corporation under that name or transfer the registered name to another applicant for the name by the procedures provided in ORS 65.097 (3) with respect to reserved names. Filing of such a consent terminates the prior registration and operates as a reservation in the name of the transferee, if it does not simultaneously file under that name. [1989 c.1010 Â§34]

OFFICE AND AGENT

Â Â Â Â Â  65.111 Registered office and registered agent. Each corporation shall continuously maintain in this state both:

Â Â Â Â Â  (1) A registered agent, who shall be:

Â Â Â Â Â  (a) An individual who resides in this state;

Â Â Â Â Â  (b) A corporation, domestic business corporation, domestic limited liability company or domestic professional corporation with an office in this state; or

Â Â Â Â Â  (c) A foreign corporation, foreign business corporation, foreign limited liability company or foreign professional corporation authorized to transact business in this state with an office in this state; and

Â Â Â Â Â  (2) A registered office of the corporation, which shall be the residence or office address of the registered agent. [1989 c.1010 Â§35; 2001 c.315 Â§29]

Â Â Â Â Â  65.114 Change of registered office or registered agent. (1) A corporation may change its registered office or registered agent by delivering to the Office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) If the current registered office is to be changed, the address, including the street and number, of the new registered office;

Â Â Â Â Â  (c) If the current registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) A statement that after the change or changes are made, the street addresses of its registered office and the office or residence address of its registered agent will be identical.

Â Â Â Â Â  (2) If the registered agent changes the street address of the agent's designated office or residence, the registered agent shall change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the Office of the Secretary of State for filing a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing by the Secretary of State of a statement submitted under this section shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation. [1989 c.1010 Â§36]

Â Â Â Â Â  65.117 Resignation of registered agent. (1) A registered agent may resign as registered agent upon delivering a signed statement to the Office of the Secretary of State and giving notice in the form of a copy of the statement to the corporation for filing. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at its principal office as shown in the most recent annual report filed pursuant to ORS 65.787 or if none, the address specified in the articles of incorporation.

Â Â Â Â Â  (3) The agency appointment is terminated, and the registered office discontinued if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 65.114 thereby terminating the capacity of the prior agent. [1989 c.1010 Â§37; 1993 c.190 Â§5]

Â Â Â Â Â  65.121 Service on the corporation. The provisions of ORS 60.121 shall apply to corporations organized under or subject to the provisions of this chapter. [1989 c.1010 Â§38; 1991 c.67 Â§12]

MEMBERS AND MEMBERSHIPS

(Admission of Members)

Â Â Â Â Â  65.131 Admission. (1) The articles or bylaws may establish criteria or procedures for admission of members.

Â Â Â Â Â  (2) No person shall be admitted as a member without consent of the person, express or implied. [1989 c.1010 Â§39]

Â Â Â Â Â  65.134 Consideration. Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board. [1989 c.1010 Â§40]

Â Â Â Â Â  65.137 No requirement for members. A corporation is not required to have members. A corporation shall have no members if its articles of incorporation or bylaws include a statement that "the corporation shall have no members" or words of similar import. [1989 c.1010 Â§41]

(Members' Rights and Obligations)

Â Â Â Â Â  65.144 Differences in rights and obligations of members. All members shall have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws. [1989 c.1010 Â§42]

Â Â Â Â Â  65.147 Transfers. (1) Except as provided in ORS 65.231 pertaining to proxies or as set forth in or authorized by the articles or bylaws, no member may transfer a membership or any right arising therefrom.

Â Â Â Â Â  (2) No member of a public benefit or religious corporation may transfer for value a membership or any right arising therefrom, unless the transferring member is a public benefit or religious corporation.

Â Â Â Â Â  (3) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member. [1989 c.1010 Â§43]

Â Â Â Â Â  65.151 Member's liability to third parties. A member of a corporation is not personally liable for the acts, debts, liabilities or obligations of the corporation merely by reason of being a member. [1989 c.1010 Â§44]

Â Â Â Â Â  65.154 Member's liability for dues, assessments and fees. A member may become liable to the corporation for dues, assessments or fees. An article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments or fees does not, of itself, create liability to pay the obligation, but nonpayment may constitute grounds for expelling or suspending the member or suspending or terminating the membership. [1989 c.1010 Â§45]

Â Â Â Â Â  65.157 Creditor's action against member. (1) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation arising from membership unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless obtaining such judgment and execution would be useless.

Â Â Â Â Â  (2) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (1) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation arising from membership may be joined in such proceeding. [1989 c.1010 Â§46]

(Resignation and Termination)

Â Â Â Â Â  65.164 Resignation. (1) A member may resign at any time.

Â Â Â Â Â  (2) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation. [1989 c.1010 Â§47]

Â Â Â Â Â  65.167 Termination, expulsion or suspension. (1) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended, except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

Â Â Â Â Â  (2) A procedure is fair and reasonable when either:

Â Â Â Â Â  (a) The articles or bylaws set forth a procedure that provides:

Â Â Â Â Â  (A) Not less than 15 days' prior written notice of the expulsion, suspension or termination and the reasons therefor; and

Â Â Â Â Â  (B) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or persons authorized to decide that the proposed expulsion, termination or suspension not take place; or

Â Â Â Â Â  (b) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

Â Â Â Â Â  (3) Any written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation's records.

Â Â Â Â Â  (4) Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension or termination.

Â Â Â Â Â  (5) A member who has been expelled or suspended, or whose membership has been suspended or terminated, may be liable to the corporation for dues, assessments or fees as a result of obligations incurred by the member prior to expulsion, suspension or termination. [1989 c.1010 Â§48; 2005 c.22 Â§44]

Â Â Â Â Â  65.171 Acquiring memberships. (1) A public benefit or religious corporation may not acquire for value any of its memberships or any right arising therefrom, unless the member is a public benefit or religious corporation.

Â Â Â Â Â  (2) A mutual benefit corporation may acquire the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws.

Â Â Â Â Â  (3) No acquisition of memberships shall be made in violation of ORS 65.551 or 65.554. [1989 c.1010 Â§49]

(Derivative Suits)

Â Â Â Â Â  65.174 Derivative suits. (1) A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by:

Â Â Â Â Â  (a) Any member or members having two percent or more of the voting power or by 20 members, whichever is less; or

Â Â Â Â Â  (b) Any director.

Â Â Â Â Â  (2) In any such proceeding, each member complainant shall have been a member when the transaction complained of occurred.

Â Â Â Â Â  (3) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why a demand was not made. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

Â Â Â Â Â  (4) The complainants shall notify the Attorney General within 10 days after commencing any proceeding under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation.

Â Â Â Â Â  (5) A proceeding commenced under this section may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's members or a class of members, the court shall direct that notice be given the members affected. [1989 c.1010 Â§50]

(Delegates)

Â Â Â Â Â  65.177 Delegates. (1) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

Â Â Â Â Â  (2) The articles or bylaws may set forth provisions relating to:

Â Â Â Â Â  (a) The characteristics, qualifications, rights, limitations and obligations of delegates including their selection and removal;

Â Â Â Â Â  (b) Providing notice to and calling, holding and conducting meetings of delegates; and

Â Â Â Â Â  (c) Carrying on corporate activities during and between meetings of delegates. [1989 c.1010 Â§51]

MEMBERSHIP MEETINGS AND VOTING

(Meetings and Action Without Meetings)

Â Â Â Â Â  65.201 Annual and regular meetings. (1) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

Â Â Â Â Â  (2) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

Â Â Â Â Â  (3) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office.

Â Â Â Â Â  (4) At the annual meeting:

Â Â Â Â Â  (a) The president, and any other officer the board of directors or the president may designate, shall report on the activities and financial condition of the corporation; and

Â Â Â Â Â  (b) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of ORS 65.214.

Â Â Â Â Â  (5) At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of ORS 65.214.

Â Â Â Â Â  (6) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action. [1989 c.1010 Â§52]

Â Â Â Â Â  65.204 Special meeting. (1) A corporation with members shall hold a special meeting of members:

Â Â Â Â Â  (a) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

Â Â Â Â Â  (b) Except as provided in the articles or bylaws, if the holders of at least five percent of the voting power of any corporation sign, date and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

Â Â Â Â Â  (2) If not otherwise fixed under ORS 65.207 or 65.221, the record date for members entitled to demand a special meeting is the date the first member signs the demand.

Â Â Â Â Â  (3) If a notice for a special meeting demanded under subsection (1)(b) of this section is not given pursuant to ORS 65.214 within 30 days after the date the written demand or demands are delivered to the corporation's secretary then, regardless of the requirements of subsection (4) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to ORS 65.214.

Â Â Â Â Â  (4) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

Â Â Â Â Â  (5) Only matters within the purpose or purposes described in the meeting notice required by ORS 65.214 may be conducted at a special meeting of members. [1989 c.1010 Â§53]

Â Â Â Â Â  65.207 Court-ordered meeting; attorney fees. (1) The circuit court of the county where a corporation's principal office is located, or, if the principal office is not in this state, where the registered office of the corporation is or was last located, may summarily order a meeting to be held:

Â Â Â Â Â  (a) On application of any member or other person entitled to participate in an annual or regular meeting or, in the case of a public benefit corporation, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or 15 months after its last annual meeting;

Â Â Â Â Â  (b) On application of any member or other person entitled to participate in a regular meeting or, in the case of a public benefit corporation, the Attorney General, if a regular meeting is not held within 40 days after the date it was required to be held; or

Â Â Â Â Â  (c) On application of a member who signed a demand for a special meeting valid under ORS 65.204, a person or persons entitled to call a special meeting or, in the case of a public benefit corporation, the Attorney General, if notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation's secretary or the special meeting was not held in accordance with the notice.

Â Â Â Â Â  (2) The court may fix the time and place of the meeting, determine the members entitled to participate in the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (b) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action under this section.

Â Â Â Â Â  (4) The request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). No order shall be issued by the court under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by order of the court. [1989 c.1010 Â§54; 1995 c.696 Â§14]

Â Â Â Â Â  65.211 Action without meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a members' meeting may be taken without a meeting if the action is taken by all the members entitled to vote on the action. The action must be evidenced by one or more written consents describing the action taken, signed by all the members entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records. Action taken under this section is effective when the last member signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (2) If not otherwise determined under ORS 65.207 or 65.221, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (1) of this section.

Â Â Â Â Â  (3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [1989 c.1010 Â§55]

Â Â Â Â Â  65.214 Notice of meeting. (1) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner. The corporation is required to give notice to members entitled to vote at the meeting and to any other person specified in this chapter, the articles of incorporation or the bylaws.

Â Â Â Â Â  (2) Any notice which conforms to the requirements of subsection (3) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered, provided, however, that notice of matters referred to in subsection (3)(b) of this section must be given as provided in subsection (3) of this section.

Â Â Â Â Â  (3) Notice is fair and reasonable if:

Â Â Â Â Â  (a) The corporation notifies its members of the place, date and time of each annual, regular and special meeting of members no fewer than seven days, or if notice is mailed by other than first class or registered mail, no fewer than 30 nor more than 60 days before the meeting;

Â Â Â Â Â  (b) Notice of an annual or regular meeting includes a description of any matter or matters which must be approved by the members under ORS 65.361, 65.404, 65.414 (1)(a), 65.437, 65.464, 65.487, 65.534 or 65.624; and

Â Â Â Â Â  (c) Notice of a special meeting includes a description of the purpose or purposes for which the meeting is called.

Â Â Â Â Â  (4) Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under ORS 65.221, however, notice of the adjourned meeting must be given under this section to the persons who are members as of the new record date. [1989 c.1010 Â§56; 1991 c.231 Â§2]

Â Â Â Â Â  65.217 Waiver of notice. (1) A member may at any time waive any notice required by this chapter, the articles or bylaws. The waiver must be in writing, be signed by the member entitled to the notice and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

Â Â Â Â Â  (2) A member's attendance at a meeting waives objection to:

Â Â Â Â Â  (a) Lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

Â Â Â Â Â  (b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented. [1989 c.1010 Â§57]

Â Â Â Â Â  65.221 Record date. (1) The bylaws may fix or provide the manner of fixing the record date in order to determine the members entitled to notice of a members' meeting, to demand a special meeting, to vote or to take any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board of directors may fix a future date as the record date. If no such record date is fixed, then:

Â Â Â Â Â  (a) To determine the members entitled to notice of a members' meeting, the record date shall be the day before the day on which first notice is mailed or otherwise transmitted to members in accordance with ORS 65.034, or if notice is waived, the day preceding the day on which the meeting is held.

Â Â Â Â Â  (b) To determine the members entitled to demand a special meeting, the record date shall be as set forth in ORS 65.204 (2).

Â Â Â Â Â  (c) To determine the members entitled to take action without a meeting, the record date shall be as set forth in ORS 65.211 (2).

Â Â Â Â Â  (d) To determine the members entitled to vote at a members' meeting, the record date shall be the date of the meeting.

Â Â Â Â Â  (e) To determine the members entitled to exercise any rights in respect to any other lawful action, the record date shall be the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later.

Â Â Â Â Â  (2) A record date fixed under this section may not be more than 70 days before the meeting or action requiring the determination of members.

Â Â Â Â Â  (3) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

Â Â Â Â Â  (4) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. [1989 c.1010 Â§58]

Â Â Â Â Â  65.222 Action by written ballot. (1) Unless prohibited or limited by the articles or bylaws, any action which may be taken at any annual, regular or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

Â Â Â Â Â  (2) A written ballot shall:

Â Â Â Â Â  (a) Set forth each proposed action; and

Â Â Â Â Â  (b) Provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (3) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds any quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

Â Â Â Â Â  (4) All solicitations for votes by written ballot shall:

Â Â Â Â Â  (a) Indicate the number of responses needed to meet the quorum requirements;

Â Â Â Â Â  (b) State the percentage of approvals necessary to approve each matter other than election of directors; and

Â Â Â Â Â  (c) Specify a reasonable time by which a ballot must be received by the corporation in order to be counted.

Â Â Â Â Â  (5) Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked. [1989 c.1010 Â§59]

(Voting)

Â Â Â Â Â  65.224 Members' list for meeting; attorney fees. (1) A corporation shall prepare an alphabetical list of the names, addresses and membership dates of all its members. If there are classes of members, the list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but are not part of the main list of members.

Â Â Â Â Â  (2) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city or other location where the meeting will be held. A member, the member's agent or the member's attorney is entitled, on written demand setting forth a proper purpose, to inspect and, subject to the requirements of ORS 65.774 and 65.782, to copy the list at a reasonable time and at the member's expense, during the period it is available for inspection.

Â Â Â Â Â  (3) The corporation shall make the list of members available at the meeting, and any member, the member's agent or the member's attorney is entitled to inspect the list for any proper purpose at any time during the meeting or any adjournment.

Â Â Â Â Â  (4) If the corporation refuses to allow a member, the member's agent or the member's attorney to inspect the list of members before or at the meeting or copy the list as permitted by subsection (2) of this section, on application of the member, the circuit court of the county where the corporation's principal office, or if the principal office is not in this state, where its registered office is or was last located, may enter a temporary restraining order or preliminary injunction pursuant to ORCP 79 ordering the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. The court may award reasonable attorney fees to the prevailing party in an action under this subsection. The party initiating such a proceeding shall not be required to post an undertaking pursuant to ORCP 82 A.

Â Â Â Â Â  (5) Refusal or failure to prepare or make available the membership list does not affect the validity of action taken at the meeting.

Â Â Â Â Â  (6) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.

Â Â Â Â Â  (7) The articles of a public benefit corporation organized primarily for political or social action, including but not limited to political or social advocacy, education, litigation or a combination thereof, may limit or abolish the right of a member or the member's agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to the other members through the corporation at the expense of the member making the request. [1989 c.1010 Â§60; 1995 c.618 Â§41; 2005 c.22 Â§45]

Â Â Â Â Â  65.227 Voting entitlement of members. (1) Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members, including each matter on which a member is entitled to vote under this chapter or the articles or bylaws. Except as expressly prohibited in this chapter, the articles or bylaws may provide for different allocations of votes among member classes or exclude the members or some or all member classes from voting on any issue on which they would otherwise be entitled to vote under this chapter. Persons not retaining a right to vote on more than one occasion for the election of a director or directors shall not be deemed members.

Â Â Â Â Â  (2) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

Â Â Â Â Â  (a) If only one votes, such act binds all; and

Â Â Â Â Â  (b) If more than one votes, the vote shall be divided on a pro rata basis. [1989 c.1010 Â§61; 1991 c.231 Â§3]

Â Â Â Â Â  65.231 Proxies. (1) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by the member's attorney-in-fact.

Â Â Â Â Â  (2) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

Â Â Â Â Â  (3) An appointment of a proxy is revocable by the member.

Â Â Â Â Â  (4) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

Â Â Â Â Â  (5) Appointment of a proxy is revoked by the person appointing the proxy:

Â Â Â Â Â  (a) Attending any meeting and voting in person; or

Â Â Â Â Â  (b) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

Â Â Â Â Â  (6) Subject to ORS 65.237 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment. [1989 c.1010 Â§64]

Â Â Â Â Â  65.234 Adjournment. Unless otherwise provided in the articles of incorporation or bylaws, a majority of votes represented at a meeting of members, whether or not a quorum, may adjourn the meeting from time to time to a different time and place without further notice to any member of any adjournment, except as such notice may be required by ORS 65.214 (4). At the adjourned meeting at which a quorum is present, any business may be transacted that might have been transacted at the meeting originally held. [1989 c.1010 Â§68]

Â Â Â Â Â  65.237 Corporation's acceptance of votes. (1) If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member.

Â Â Â Â Â  (2) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member if:

Â Â Â Â Â  (a) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

Â Â Â Â Â  (b) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver or proxy appointment;

Â Â Â Â Â  (c) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; or

Â Â Â Â Â  (d) In the case of a mutual benefit corporation:

Â Â Â Â Â  (A) The name signed purports to be that of an administrator, executor, guardian or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment; or

Â Â Â Â Â  (B) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment.

Â Â Â Â Â  (3) The corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

Â Â Â Â Â  (4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

Â Â Â Â Â  (5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. [1989 c.1010 Â§67]

Â Â Â Â Â  65.241 Quorum requirements. (1) Unless the articles or bylaws provide for a higher quorum, those votes represented at a meeting of members shall constitute a quorum.

Â Â Â Â Â  (2) An amendment to the articles or bylaws to decrease the quorum for any member action may be approved by the members, or, unless prohibited by the articles or bylaws, by the board.

Â Â Â Â Â  (3) An amendment to the articles or bylaws to increase the quorum required for any member action must be approved by the members. [1989 c.1010 Â§62]

Â Â Â Â Â  65.244 Voting requirements. (1) Unless this chapter, the articles or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of a majority of the votes represented and voting is the act of the members.

Â Â Â Â Â  (2) An amendment to the articles or bylaws to add to, change or delete the vote required for any member action must be approved by the members. [1989 c.1010 Â§63]

Â Â Â Â Â  65.247 Cumulative voting for directors. (1) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

Â Â Â Â Â  (2) Cumulative voting is not authorized at a particular meeting unless:

Â Â Â Â Â  (a) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

Â Â Â Â Â  (b) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

Â Â Â Â Â  (3) A director elected by cumulative voting may be removed by the members without cause if the requirements of ORS 65.324 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast or, if such action is taken by written ballot, all memberships entitled to vote were voted and the entire number of directors authorized at the time of the director's most recent election were then being elected.

Â Â Â Â Â  (4) Members may not cumulatively vote if the directors and members are identical. [1989 c.1010 Â§65]

Â Â Â Â Â  65.251 Other methods of electing directors. A corporation may provide in its articles or bylaws for election of directors by members or delegates:

Â Â Â Â Â  (1) On the basis of chapter or other organizational unit;

Â Â Â Â Â  (2) By region or other geographic unit;

Â Â Â Â Â  (3) By preferential voting; or

Â Â Â Â Â  (4) By any other reasonable method. [1989 c.1010 Â§66]

(Voting Agreements)

Â Â Â Â Â  65.254 Voting agreements. (1) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Such agreements may be valid for a period of up to 10 years. For public benefit corporations such agreements must have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

Â Â Â Â Â  (2) A voting agreement created under this section is specifically enforceable. [1989 c.1010 Â§69]

DIRECTORS AND OFFICERS

(Board of Directors)

Â Â Â Â Â  65.301 Requirement for and duties of board. (1) Each corporation shall have a board of directors.

Â Â Â Â Â  (2) All corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, the board of directors, subject to any limitation set forth in the articles of incorporation and except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) The articles of incorporation may authorize a person or persons, or the manner of designating a person or persons, authorized to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities. [1989 c.1010 Â§70]

Â Â Â Â Â  65.304 Qualifications of directors. All directors must be individuals. The articles of incorporation or bylaws may prescribe other qualifications for directors. [1989 c.1010 Â§71]

Â Â Â Â Â  65.307 Number of directors. (1) A board of directors must consist of one or more individuals for a mutual benefit or religious corporation and three or more individuals for a public benefit corporation, with the number specified or fixed in accordance with the articles of incorporation or bylaws.

Â Â Â Â Â  (2) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed periodically, within the minimum and maximum, by the members or the board of directors. If the articles of incorporation establish a fixed or a variable range for the size of the board of directors and the corporation has members entitled to vote for directors, then only the members may change the range for the size of the board or change from a fixed or a variable-range size board. [1989 c.1010 Â§72]

Â Â Â Â Â  65.311 Election, designation and appointment of directors. (1) If the corporation has members entitled to vote for directors, all the directors, except the initial directors, shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or are designated.

Â Â Â Â Â  (2) If the corporation does not have members entitled to vote for directors, all the directors, except the initial directors, shall be elected, appointed or designated as provided in the articles or bylaws. If no method of election, appointment or designation is set forth in the articles or bylaws, the directors, other than the initial directors, shall be elected by the board. [1989 c.1010 Â§73]

Â Â Â Â Â  65.314 Terms of directors generally. (1) The articles or bylaws may specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed five years. In the absence of any term specified in the articles or bylaws, the term of each director shall be one year. Directors may be elected for successive terms.

Â Â Â Â Â  (2) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

Â Â Â Â Â  (3) Except as provided in the articles or bylaws:

Â Â Â Â Â  (a) The term of a director filling a vacancy in the office of an elected director expires at the next election of directors; and

Â Â Â Â Â  (b) The term of a director filling any other vacancy expires at the end of the unexpired term which such director is filling.

Â Â Â Â Â  (4) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors. [1989 c.1010 Â§74]

Â Â Â Â Â  65.317 Staggered terms for directors. The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform. [1989 c.1010 Â§75]

Â Â Â Â Â  65.321 Resignation of directors. (1) A director may resign at any time by delivering written notice to the board of directors, its presiding officer or to the president or secretary.

Â Â Â Â Â  (2) A resignation is effective when the notice is effective under ORS 65.034 unless the notice specifies a later effective date.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors. [1989 c.1010 Â§76]

Â Â Â Â Â  65.324 Removal of directors elected by members or directors. (1) The members may remove one or more directors elected by them with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

Â Â Â Â Â  (2) If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, only the members of that class, chapter, unit or grouping entitled to vote may participate in the vote to remove the director.

Â Â Â Â Â  (3) Except as provided in subsection (9) of this section, a director may be removed under subsection (1) or (2) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

Â Â Â Â Â  (4) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

Â Â Â Â Â  (5) An elected director may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

Â Â Â Â Â  (6) In computing whether a director is protected from removal under subsections (2) to (4) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

Â Â Â Â Â  (7) An entire board of directors may be removed under subsections (1) to (5) of this section.

Â Â Â Â Â  (8) A director elected by the board of directors may be removed with or without cause, unless the articles of incorporation or bylaws provide that directors may be removed only for cause, by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws. However, a director elected by the board to fill the vacancy of a director elected by the members may be removed by the members, but not the board.

Â Â Â Â Â  (9) If at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for reasons set forth in the articles or bylaws, the board may remove the director for such reasons. The director may be removed only if a majority of the directors then in office vote for the removal.

Â Â Â Â Â  (10) The articles or bylaws of a religious corporation may:

Â Â Â Â Â  (a) Limit the application of this section; and

Â Â Â Â Â  (b) Set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board. [1989 c.1010 Â§77]

Â Â Â Â Â  65.327 Removal of directors by judicial proceeding. (1) The circuit court of the county where a corporation's principal office is located, or if the principal office is not in this state where its registered office was last located, may remove any director of the corporation from office in a proceeding commenced either by the corporation, at least 10 percent of the members of any class entitled to vote for directors, or the Attorney General in the case of a public benefit corporation if the court finds that:

Â Â Â Â Â  (a) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or the director has violated a duty set forth in ORS 65.357 to 65.367; and

Â Â Â Â Â  (b) Removal is in the best interest of the corporation.

Â Â Â Â Â  (2) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

Â Â Â Â Â  (3) If members or the Attorney General commence a proceeding under subsection (1) of this section, the corporation shall be made a party defendant.

Â Â Â Â Â  (4) A public benefit corporation or its members who commence a proceeding under subsection (1) of this section shall give the Attorney General written notice of the proceeding.

Â Â Â Â Â  (5) The articles or bylaws of a religious corporation may limit or prohibit the application of this section. [1989 c.1010 Â§79]

Â Â Â Â Â  65.331 Removal of designated or appointed directors. (1) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

Â Â Â Â Â  (2) If a director is appointed:

Â Â Â Â Â  (a) Except as otherwise provided in the articles or bylaws, the director may be removed with or without cause by the person appointing the director;

Â Â Â Â Â  (b) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary; and

Â Â Â Â Â  (c) A removal is effective when the notice is effective under ORS 65.034 unless the notice specifies a future effective date. [1989 c.1010 Â§78]

Â Â Â Â Â  65.334 Vacancy on board. (1) Unless the articles or bylaws provide otherwise, and except as provided in subsections (2) and (3) of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

Â Â Â Â Â  (a) The members entitled to vote for directors, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

Â Â Â Â Â  (b) The board of directors may fill the vacancy; or

Â Â Â Â Â  (c) If the directors remaining in office constitute fewer than a quorum of the board of directors, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

Â Â Â Â Â  (2) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

Â Â Â Â Â  (3) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

Â Â Â Â Â  (4) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under ORS 65.321 (2) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. [1989 c.1010 Â§80]

Â Â Â Â Â  65.335 Compensation of directors. Unless the articles or bylaws provide otherwise, the board of directors may fix the compensation of directors. [1989 c.1010 Â§81]

(Meetings and Action of Board)

Â Â Â Â Â  65.337 Regular and special meetings. (1) If the time and place of a director's meeting is fixed by the bylaws or is regularly scheduled by the board of directors, the meeting is a regular meeting. All other meetings are special meetings.

Â Â Â Â Â  (2) The board of directors may hold regular or special meetings in or out of this state.

Â Â Â Â Â  (3) Unless the articles or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, use of any means of communication by which either of the following occurs:

Â Â Â Â Â  (a) All directors participating may simultaneously hear or read each other's communications during the meeting; or

Â Â Â Â Â  (b) All communications during the meeting are immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

Â Â Â Â Â  (4) If a meeting is conducted through the use of any means described in subsection (3) of this section:

Â Â Â Â Â  (a) All participating directors shall be informed that a meeting is taking place at which official business may be transacted; and

Â Â Â Â Â  (b) A director participating in the meeting by this means is deemed to be present in person at the meeting. [1989 c.1010 Â§82; 2005 c.161 Â§1]

Â Â Â Â Â  65.341 Action without meeting. (1) As used in this section:

Â Â Â Â Â  (a) "Electronic" has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (b) "Electronic signature" has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (c) "Sign" includes an electronic signature.

Â Â Â Â Â  (d) "Written" includes a communication that is transmitted or received by electronic means.

Â Â Â Â Â  (2) Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at the board of directors' meeting may be taken without a meeting if the action is taken by all members of the board of directors. The action shall be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

Â Â Â Â Â  (3) Action taken under this section is effective when the last director signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (4) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [1989 c.1010 Â§83; 2005 c.161 Â§2]

Â Â Â Â Â  65.344 Call and notice of meetings. (1) Unless the articles, bylaws or this chapter provide otherwise, regular meetings of the board may be held without notice of the date, time, place or purpose of the meeting.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board must be preceded by at least two days' notice to each director of the date, time and place of the meeting. Unless this chapter provides otherwise, the notice need not describe the purposes of the special meeting unless required by the articles of incorporation or bylaws.

Â Â Â Â Â  (3) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president or 20 percent of the directors then in office may call and give notice of a meeting of the board. [1989 c.1010 Â§84]

Â Â Â Â Â  65.347 Waiver of notice. (1) A director may at any time waive any notice required by this chapter, the articles of incorporation or bylaws. Except as provided in subsection (2) of this section, the waiver must be in writing, must be signed by the director entitled to the notice, must specify the meeting for which notice is waived and must be filed with the minutes or the corporate records.

Â Â Â Â Â  (2) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director, at the beginning of the meeting, or promptly upon the director's arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting. [1989 c.1010 Â§85]

Â Â Â Â Â  65.351 Quorum and voting. (1) Unless the articles of incorporation or bylaws require a greater number or a lesser number as authorized under subsection (2) of this section, a quorum of a board of directors consists of:

Â Â Â Â Â  (a) If the corporation has a fixed board size, a majority of the fixed number of directors; or

Â Â Â Â Â  (b) If the corporation has a variable-range size board, a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

Â Â Â Â Â  (2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

Â Â Â Â Â  (3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present when the act is taken is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors. A director is considered present regardless of whether the director votes or abstains from voting.

Â Â Â Â Â  (4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

Â Â Â Â Â  (a) The director objects at the beginning of the meeting, or promptly upon the director's arrival, to holding the meeting or transacting the business at the meeting;

Â Â Â Â Â  (b) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

Â Â Â Â Â  (c) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken. [1989 c.1010 Â§86; 1991 c.231 Â§4]

Â Â Â Â Â  65.354 Committees. (1) Unless the articles or bylaws provide otherwise, a board of directors may create one or more committees of the board of directors which exercise the authority of the board of directors and appoint members of the board to serve on them or designate the method of selecting committee members. Each committee shall consist of two or more directors, who serve at the pleasure of the board of directors.

Â Â Â Â Â  (2) The creation of a committee and appointment of directors to the committee or designation of a method of selecting committee members must be approved by the greater of:

Â Â Â Â Â  (a) A majority of all the directors in office when the action is taken; or

Â Â Â Â Â  (b) The number of directors required by the articles or bylaws to take action under ORS 65.351.

Â Â Â Â Â  (3) ORS 65.337 to 65.351, governing meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, to the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the authority of the board of directors.

Â Â Â Â Â  (5) A committee of the board may not:

Â Â Â Â Â  (a) Authorize distributions;

Â Â Â Â Â  (b) Approve or recommend to members dissolution, merger or the sale, pledge or transfer of all or substantially all of the corporation's assets;

Â Â Â Â Â  (c) Elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

Â Â Â Â Â  (d) Adopt, amend or repeal the articles or bylaws.

Â Â Â Â Â  (6) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in ORS 65.357. [1989 c.1010 Â§87]

(Standards of Conduct)

Â Â Â Â Â  65.357 General standards for directors. (1) A director shall discharge the duties of a director, including the director's duties as a member of a committee:

Â Â Â Â Â  (a) In good faith;

Â Â Â Â Â  (b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

Â Â Â Â Â  (c) In a manner the director reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

Â Â Â Â Â  (c) A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

Â Â Â Â Â  (d) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

Â Â Â Â Â  (3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) A director is not liable to the corporation, any member or any other person for any action taken or not taken as a director, if the director acted in compliance with this section. The liability of a director for monetary damages to the corporation and its members may be eliminated or limited in the corporation's articles to the extent provided in ORS 65.047 (2)(c).

Â Â Â Â Â  (5) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property. [1989 c.1010 Â§88]

Â Â Â Â Â  65.361 Director conflict of interest. (1) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable or the basis for imposing liability on the director if the transaction is fair to the corporation at the time it was entered into or is approved as provided in subsection (2) or (3) of this section.

Â Â Â Â Â  (2) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be approved:

Â Â Â Â Â  (a) By the vote of the board of directors or a committee of the board of directors if the material facts of the transaction and the director's interest are disclosed or known to the board of directors or committee of the board of directors; or

Â Â Â Â Â  (b) By obtaining approval of the:

Â Â Â Â Â  (A) Attorney General; or

Â Â Â Â Â  (B) The circuit court in an action in which the Attorney General is joined as party.

Â Â Â Â Â  (3) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved:

Â Â Â Â Â  (a) In advance by the vote of the board of directors or a committee of the board of directors if the material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors; or

Â Â Â Â Â  (b) If the material facts of the transactions and the director's interest were disclosed or known to the members and they authorized, approved or ratified the transaction.

Â Â Â Â Â  (4) For the purposes of this section, a director of the corporation has an indirect interest in a transaction if:

Â Â Â Â Â  (a) Another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction; or

Â Â Â Â Â  (b) Another entity of which the director is a director, officer or trustee is a party to the transaction, and the transaction is or should be considered by the board of directors of the corporation.

Â Â Â Â Â  (5) For purposes of subsections (2) and (3) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors or on the committee who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction votes to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (2)(a) or (3)(a) of this section if the transaction is otherwise approved as provided in subsection (2) or (3) of this section.

Â Â Â Â Â  (6) For purposes of subsection (3)(b) of this section, a conflict of interest transaction is authorized, approved or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subsection (4) of this section may be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (3)(b) of this section. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

Â Â Â Â Â  (7) The articles, bylaws or a resolution of the board may impose additional requirements on conflict of interest transactions. [1989 c.1010 Â§89]

Â Â Â Â Â  65.364 Loans to or guarantees for directors and officers. (1) Public benefit and religious corporations may not make a loan, guarantee an obligation or modify a preexisting loan or guarantee to or for the benefit of a director or officer of the corporation, except as stated in this section. Unless prohibited by its articles or bylaws, a public benefit or religious corporation may make a loan, guarantee an obligation or modify a preexisting loan or guarantee to or for the benefit of a director or officer as part of a recruitment package, for a total period not to exceed three years, provided that:

Â Â Â Â Â  (a) Approval of the loan, guarantee or modification is obtained in the manner provided in ORS 65.361 (2) and (5) for approval of issues involving director conflicts of interest;

Â Â Â Â Â  (b) Notice of the loan, guarantee or modification is given to the members of the corporation in the manner provided in ORS 65.784 for notice of certain acts of indemnification; and

Â Â Â Â Â  (c) Twenty or more days before the loan, guarantee or modification is to become binding on the corporation, written notice has been given to the Attorney General of the proposed recruitment package for the director or officer, including identification of the amount and character of all items of compensation and a separate statement of the amount and terms of any such loan, guarantee or modification.

Â Â Â Â Â  (2) A mutual benefit corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

Â Â Â Â Â  (a) The particular loan or guarantee is approved by a majority of the votes of members entitled to vote, excluding the votes of members under the control of the benefited director; or

Â Â Â Â Â  (b) The corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

Â Â Â Â Â  (3) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan. [1989 c.1010 Â§90; 1991 c.231 Â§6]

Â Â Â Â Â  65.367 Liability for unlawful distributions. (1) Unless a director complies with the applicable standards of conduct described in ORS 65.357, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

Â Â Â Â Â  (2) A director held liable for an unlawful distribution under subsection (1) of this section is entitled to contribution:

Â Â Â Â Â  (a) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in ORS 65.357; and

Â Â Â Â Â  (b) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter or the articles of incorporation. [1989 c.1010 Â§91]

Â Â Â Â Â  65.369 Liability of qualified directors. (1) The civil liability of a qualified director for the performance or nonperformance of the director's duties shall be limited to gross negligence or intentional misconduct.

Â Â Â Â Â  (2) This section does not affect the civil liability of the entity which a qualified director serves.

Â Â Â Â Â  (3) For the purposes of this section, "qualified director" means a person who serves without compensation for personal services as:

Â Â Â Â Â  (a) A member of a board or commission of the state or a governmental subdivision for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of the board or commission but, notwithstanding ORS 30.265 (2), the entity is not thereby rendered immune from liability;

Â Â Â Â Â  (b) An officer, director or member of an executive board for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation, unincorporated association or nonprofit cooperative corporation that has as its primary purpose:

Â Â Â Â Â  (A) Religion;

Â Â Â Â Â  (B) Charity;

Â Â Â Â Â  (C) Benevolence;

Â Â Â Â Â  (D) Providing goods or services at no charge to the general public;

Â Â Â Â Â  (E) Education;

Â Â Â Â Â  (F) Scientific activity;

Â Â Â Â Â  (G) Medical or hospital services at reduced costs; or

Â Â Â Â Â  (H) Engaging in activities of the nature specified in section 501 of the Internal Revenue Code of 1986, as amended;

Â Â Â Â Â  (c) A director for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of an organization which acts as an advocate for its members and which has as its members individuals or organizations that are:

Â Â Â Â Â  (A) Members of a particular trade or industry; or

Â Â Â Â Â  (B) Members of the business community of a particular municipality or area of the state; or

Â Â Â Â Â  (d) An officer, director or member of an executive board for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation, unincorporated association or nonprofit cooperative corporation composed of owners or lessees of units or interests in any condominium submitted to the provisions of ORS 100.005 to 100.625, any planned community as defined in ORS 94.550, any timeshare property as defined in ORS 94.803, any residential cooperative community or any other residential or commercial common interest real estate community.

Â Â Â Â Â  (4) An otherwise qualified director shall not be considered to be compensated for personal services if the director receives payment only for actual expenses incurred in attending meetings or performing a director's duties or receives a stipend which is paid only to compensate the director for average expenses incurred over the course of a year. [1989 c.1010 Â§Â§92,92a; 1991 c.64 Â§4; 1991 c.81 Â§1; 1991 c.231 Â§5; 1999 c.677 Â§64]

(Officers)

Â Â Â Â Â  65.371 Required officers. (1) A corporation shall have a president, a secretary and such other officers as are elected or appointed by the board or by any other person as may be authorized in the articles or bylaws, provided that the articles of incorporation or bylaws may designate other titles in lieu of president and secretary.

Â Â Â Â Â  (2) The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

Â Â Â Â Â  (3) The same individual may simultaneously hold more than one office in a corporation. [1989 c.1010 Â§93; 1991 c.231 Â§7]

Â Â Â Â Â  65.374 Duties and authority of officers. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers. [1989 c.1010 Â§94]

Â Â Â Â Â  65.377 Standards of conduct for officers. (1) An officer shall discharge the officer's duties:

Â Â Â Â Â  (a) In good faith;

Â Â Â Â Â  (b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

Â Â Â Â Â  (c) In a manner the officer reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the person's professional or expert competence; or

Â Â Â Â Â  (c) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and whom the officer believes to be reliable and competent in the matters presented.

Â Â Â Â Â  (3) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) An officer is not liable to the corporation, any member or other person for any action taken or not taken as an officer if the officer acted in compliance with this section. The liability of the officer for monetary damages to the corporation and its members may be eliminated or limited in the corporation's articles to the extent provided in ORS 65.047 (2)(c). [1989 c.1010 Â§95]

Â Â Â Â Â  65.381 Resignation and removal of officers. (1) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective under ORS 65.034 unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the later effective date, its board of directors or any other person as authorized under the articles or bylaws may fill the pending vacancy before the effective date if the board or any other person provides that the successor does not take office until the effective date.

Â Â Â Â Â  (2) A board of directors or any other person authorized under the articles or bylaws to elect or appoint an officer may remove any officer the board or any other person is entitled to elect or appoint, at any time with or without cause.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors. [1989 c.1010 Â§96; 1991 c.231 Â§8]

Â Â Â Â Â  65.384 Contract rights of officers. (1) The appointment of an officer does not itself create contract rights.

Â Â Â Â Â  (2) Removal or resignation of an officer does not affect the contract rights, if any, of the corporation or the officer. [1989 c.1010 Â§97]

(Indemnification)

Â Â Â Â Â  65.387 Definitions for ORS 65.387 to 65.414. As used in ORS 65.387 to 65.414:

Â Â Â Â Â  (1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

Â Â Â Â Â  (2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (3) "Expenses" include attorney fees.

Â Â Â Â Â  (4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding.

Â Â Â Â Â  (5) "Officer" means an individual who is or was an officer of a corporation or an individual who, while an officer of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the corporation's request if the officer's duties to the corporation also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. "Officer" includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) "Party" includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) "Proceeding" means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative and whether formal or informal. [1989 c.1010 Â§98]

Â Â Â Â Â  65.391 Authority to indemnify. (1) Except as provided in subsection (4) of this section, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individual's conduct was in the best interests of the corporation, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the conduct of the individual was unlawful.

Â Â Â Â Â  (2) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A corporation may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding. [1989 c.1010 Â§99]

Â Â Â Â Â  65.394 Mandatory indemnification. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the corporation, against reasonable expenses actually incurred by the director in connection with the proceeding. [1989 c.1010 Â§100; 2005 c.22 Â§46]

Â Â Â Â Â  65.397 Advance for expenses. (1) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in ORS 65.391; and

Â Â Â Â Â  (b) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation or bylaws, by a resolution of the members or board of directors or by contract. [1989 c.1010 Â§101]

Â Â Â Â Â  65.401 Court-ordered indemnification. Unless the corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification in the amount it considers proper if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 65.394, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 65.391 (1) or was adjudged liable as described in ORS 65.391 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1989 c.1010 Â§102]

Â Â Â Â Â  65.404 Determination and authorization of indemnification. (1) A corporation may not indemnify a director under ORS 65.391 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 65.391.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors, consisting solely of two or more directors not at the time parties to the proceeding;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) By the members of a mutual benefit corporation, but directors who are at the time parties to the proceeding may not vote on the determination.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel.

Â Â Â Â Â  (4) A director of a public benefit corporation may not be indemnified until 20 days after the effective date of written notice to the Attorney General of the proposed indemnification. [1989 c.1010 Â§103]

Â Â Â Â Â  65.407 Indemnification of officers, employees and agents. Unless a corporation's articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the corporation is entitled to mandatory indemnification under ORS 65.394, and is entitled to apply for court-ordered indemnification under ORS 65.401 in each case, to the same extent as a director under ORS 65.394 and 65.401.

Â Â Â Â Â  (2) The corporation may indemnify and advance expenses under ORS 65.387 to 65.411 an officer, employee or agent of the corporation who is not a director to the same extent as to a director. [1989 c.1010 Â§104]

Â Â Â Â Â  65.411 Insurance. A corporation may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the corporation, or who, while a director, officer, employee or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The corporation may purchase and maintain the insurance even if the corporation has no power to indemnify the individual against the same liability under ORS 65.391 or 65.394. [1989 c.1010 Â§105]

Â Â Â Â Â  65.414 Application of ORS 65.387 to 65.411. (1) The indemnification and provisions for advancement of expenses provided by ORS 65.387 to 65.411 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the corporation's articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of members or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a corporation shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the members or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the members, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 65.047 (2)(c); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 65.404.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 65.387 to 65.411 do not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with the director's appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding.

Â Â Â Â Â  (4) A report of indemnification must be made in accordance with ORS 65.784. [1989 c.1010 Â§106; 1991 c.231 Â§9]

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

Â Â Â Â Â  65.431 Authority. (1) A corporation may amend its articles of incorporation at any time to add, change or delete any provision if the articles of incorporation as amended would be permitted under ORS 65.431 to 65.467 as of the effective date of the amendment.

Â Â Â Â Â  (2) A corporation designated on the records of the Office of the Secretary of State as a public benefit or religious corporation may amend or restate its articles of incorporation so that it becomes designated as a mutual benefit corporation only if notice, including a copy of the proposed amendment or restatement, has been delivered to the Attorney General at least 20 days before consummation of the amendment or restatement. [1989 c.1010 Â§107]

Â Â Â Â Â  65.434 Amendment by directors. (1) Unless the articles provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles without member approval:

Â Â Â Â Â  (a) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

Â Â Â Â Â  (b) To delete the names and addresses of the initial directors and incorporators;

Â Â Â Â Â  (c) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Office of the Secretary of State;

Â Â Â Â Â  (d) To delete the mailing address if an annual report has been filed with the Office of the Secretary of State;

Â Â Â Â Â  (e) To change the corporate name by adding, changing or deleting the word "corporation," "incorporated," "company," "limited" or the abbreviation "corp.," "inc.," "co." or "ltd.," for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name;

Â Â Â Â Â  (f) To include a statement of whether the corporation is a public benefit, mutual benefit or religious corporation; or

Â Â Â Â Â  (g) To make any other change expressly permitted by this chapter to be made by director action.

Â Â Â Â Â  (2) If a corporation has no members entitled to vote on articles, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's articles subject to any approval required pursuant to ORS 65.467. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. Unless the articles or bylaws require a greater vote or the board of directors requires a greater vote, the amendment must be approved by a majority of the directors in office at the time the amendment is adopted. Any number of amendments may be submitted and voted upon at any one meeting. [1989 c.1010 Â§108; 1991 c.231 Â§10]

Â Â Â Â Â  65.437 Amendment by board of directors and members. (1) Unless this chapter, the articles, bylaws, the members, acting pursuant to subsection (2) of this section, or the board of directors acting pursuant to subsection (3) of this section, require a greater vote or voting by class, an amendment to a corporation's articles to be adopted must be approved:

Â Â Â Â Â  (a) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors or the method or way in which directors are elected or selected;

Â Â Â Â Â  (b) Except as provided in ORS 65.434 (1), by the members entitled to vote on articles by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing by any person or persons whose approval is required for an amendment to the articles as authorized by ORS 65.467.

Â Â Â Â Â  (2) The members entitled to vote on articles may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (3) If the board initiates an amendment to the articles or board approval is required by subsection (1) of this section to adopt an amendment to the articles, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis. For the amendment to be adopted, the board of directors shall, except in those cases described in subsection (1)(a) of this section, adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members, which may be either an annual or special meeting.

Â Â Â Â Â  (4) If the board or the members entitled to vote on articles seek to have the amendment approved by such members at a membership meeting, the corporation shall give notice to such members of the proposed membership meeting in writing in accordance with ORS 65.214. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

Â Â Â Â Â  (5) If the board or the members entitled to vote on articles seek to have the amendment approved by such members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment. [1989 c.1010 Â§109]

Â Â Â Â Â  65.441 Class voting by members on amendments. (1) In a public benefit corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles if the amendment would affect the rights of that class as to voting in a manner different than the amendment would affect another class or members of another class.

Â Â Â Â Â  (2) In a mutual benefit corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

Â Â Â Â Â  (a) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

Â Â Â Â Â  (b) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

Â Â Â Â Â  (c) Increase or decrease the number of memberships authorized for that class;

Â Â Â Â Â  (d) Increase the number of memberships authorized for another class;

Â Â Â Â Â  (e) Effect an exchange, reclassification or termination of the memberships of that class; or

Â Â Â Â Â  (f) Authorize a new class of memberships.

Â Â Â Â Â  (3) In a religious corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

Â Â Â Â Â  (4) If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class entitled to vote on articles that would be created by the amendment.

Â Â Â Â Â  (5) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class entitled to vote on articles by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

Â Â Â Â Â  (6) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment. [1989 c.1010 Â§110]

Â Â Â Â Â  65.447 Articles of amendment. A corporation amending its articles shall deliver for filing to the Office of the Secretary of State articles of amendment setting forth:

Â Â Â Â Â  (1) The name of the corporation.

Â Â Â Â Â  (2) The text of each amendment adopted.

Â Â Â Â Â  (3) The date of each amendment's adoption.

Â Â Â Â Â  (4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators.

Â Â Â Â Â  (5) If approval by members entitled to vote on articles was required:

Â Â Â Â Â  (a) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on the amendment; and

Â Â Â Â Â  (b) The total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment.

Â Â Â Â Â  (6) If approval of the amendment by some person or persons other than the members entitled to vote on articles, the board or the incorporators is required pursuant to ORS 65.467, a statement that the approval was obtained. [1989 c.1010 Â§111]

Â Â Â Â Â  65.451 Restated articles of incorporation. (1) A corporation's board of directors may restate its articles of incorporation at any time with or without approval by the members entitled to vote on articles or any other person.

Â Â Â Â Â  (2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members entitled to vote on articles or any other person, it must be adopted as provided in ORS 65.437.

Â Â Â Â Â  (3) If the board seeks to have the restatement approved by the members entitled to vote on articles at a membership meeting, the corporation shall give written notice to the members entitled to vote on articles of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

Â Â Â Â Â  (4) If the board seeks to have the restatement approved by the members entitled to vote on articles by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

Â Â Â Â Â  (5) A restatement requiring approval by the members entitled to vote on articles must be approved by the same vote as an amendment to articles under ORS 65.437.

Â Â Â Â Â  (6) A corporation restating its articles of incorporation shall deliver to the Office of the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

Â Â Â Â Â  (a) Whether the restatement contains an amendment to the articles requiring approval by the members entitled to vote on articles or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement, or if the restatement contains an amendment to the articles requiring approval by the members entitled to vote on articles, the information required by ORS 65.447; and

Â Â Â Â Â  (b) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to ORS 65.467, a statement that such approval was obtained.

Â Â Â Â Â  (7) Restated articles of incorporation shall include all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to:

Â Â Â Â Â  (a) The names and addresses of the incorporators or the initial or present registered office or agent; or

Â Â Â Â Â  (b) The mailing address of the corporation if an annual report has been filed with the Office of the Secretary of State.

Â Â Â Â Â  (8) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

Â Â Â Â Â  (9) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (6) of this section. [1989 c.1010 Â§112; 2005 c.22 Â§47]

Â Â Â Â Â  65.454 Amendment pursuant to court order. (1) A corporation's articles may be amended without board approval or approval by the members entitled to vote on articles, or approval required pursuant to ORS 65.467:

Â Â Â Â Â  (a) To carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute; or

Â Â Â Â Â  (b) In a proceeding brought by the Attorney General in the Circuit Court for Marion County to correct the statement in the articles of incorporation or the annual report with regard to whether the corporation is a public benefit or mutual benefit corporation or, subject to the provisions of ORS 65.042, a religious corporation.

Â Â Â Â Â  (2) The articles after amendment shall contain only provisions required or permitted by ORS 65.047.

Â Â Â Â Â  (3) The individual or individuals designated by the court in a reorganization proceeding, or the Attorney General in a proceeding brought by the Attorney General, shall deliver to the Office of the Secretary of State for filing articles of amendment setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of each amendment approved by the court;

Â Â Â Â Â  (c) The date of the court's order or decree approving the articles of amendment;

Â Â Â Â Â  (d) The title of the proceeding in which the order or decree was entered; and

Â Â Â Â Â  (e) A statement whether the court had jurisdiction of the proceeding under federal statute or under subsection (1)(b) of this section.

Â Â Â Â Â  (4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. [1989 c.1010 Â§113]

Â Â Â Â Â  65.457 Effect of amendment and restatement. An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which such property is held by the corporation or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. [1989 c.1010 Â§114]

(Amendment of Bylaws)

Â Â Â Â Â  65.461 Amendment by directors. Unless otherwise provided in its articles or bylaws, a corporation with no members with the power to vote on bylaws shall amend its bylaws as provided in this section. The corporation's incorporators, until directors have been chosen, and thereafter its board of directors may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to ORS 65.467. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. [1989 c.1010 Â§115]

Â Â Â Â Â  65.464 Amendment by directors and members. (1) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

Â Â Â Â Â  (a) The articles of incorporation or this chapter reserve this power exclusively to the members, or to a party authorized under ORS 65.467, or both, in whole or in part; or

Â Â Â Â Â  (b) The members entitled to vote on bylaws, in amending or repealing a particular bylaw, provide expressly that the board of directors may not amend or repeal that bylaw.

Â Â Â Â Â  (2) A corporation's members entitled to vote on bylaws, subject to ORS 65.467, may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors. [1989 c.1010 Â§116]

Â Â Â Â Â  65.467 Approval by third persons. The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may not be amended without the approval in writing of such person or persons. [1989 c.1010 Â§117]

MERGER

Â Â Â Â Â  65.481 Approval of plan of merger. (1) Subject to the limitations set forth in ORS 65.484, one or more nonprofit corporations may merge with a business or nonprofit corporation, if the plan of merger is approved as provided in ORS 65.487.

Â Â Â Â Â  (2) The plan of merger must set forth:

Â Â Â Â Â  (a) The name of each business or nonprofit corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

Â Â Â Â Â  (b) The terms and conditions of the merger;

Â Â Â Â Â  (c) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

Â Â Â Â Â  (d) If the merger involves a mutual benefit or business corporation, the manner and basis, if any, of converting the memberships or shares of each merging corporation into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or other property in whole or part.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of incorporation of the surviving corporation; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1989 c.1010 Â§118]

Â Â Â Â Â  65.484 Limitations on mergers by public benefit or religious corporations. (1) Without the prior written consent of the Attorney General or the prior approval of the circuit court of the county where the corporation's principal office is located or, if the principal office is not in this state, where the registered office of the corporation is or was last located, in a proceeding in which the Attorney General has been given written notice, a public benefit or religious corporation may merge only with:

Â Â Â Â Â  (a) A public benefit or religious corporation;

Â Â Â Â Â  (b) A foreign corporation which would qualify under this chapter as a public benefit or religious corporation;

Â Â Â Â Â  (c) A wholly owned foreign or domestic business or mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger; or

Â Â Â Â Â  (d) A foreign or domestic business or mutual benefit corporation, provided that:

Â Â Â Â Â  (A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit or religious corporation or the fair market value of the public benefit or religious corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under ORS 65.637 (1)(e) and (f) had it dissolved;

Â Â Â Â Â  (B) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

Â Â Â Â Â  (C) The merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in, or officers, employees, agents or consultants of, the surviving corporation.

Â Â Â Â Â  (2) Notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General at least 20 days before consummation of any merger of a public benefit corporation or a religious corporation pursuant to subsection (1)(d) of this section.

Â Â Â Â Â  (3) Without the prior written consent of the Attorney General or the prior approval of the court specified in subsection (1) of this section in a proceeding in which the Attorney General has been given written notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership in the surviving public benefit or religious corporation. Where approval or consent is required by this section, it shall be given if the transaction is consistent with the purposes of the public benefit or religious corporation or is otherwise in the public interest. [1989 c.1010 Â§119]

Â Â Â Â Â  65.487 Action on plan by board, members and third persons. (1) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (3) of this section, require a greater vote or voting by class, adoption of a plan of merger requires, with respect to each corporation party to the merger, approval:

Â Â Â Â Â  (a) By the board;

Â Â Â Â Â  (b) By the members entitled to vote on the merger, if any, by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing, by any person or persons whose approval is required for an amendment to the articles or bylaws by a provision of the articles, as authorized by ORS 65.467.

Â Â Â Â Â  (2) If the corporation does not have members entitled to vote on the merger, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed merger to a vote of members, and the members entitled to vote on the merger may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (4) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of each disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

Â Â Â Â Â  (5) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of each disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

Â Â Â Â Â  (6) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would entitle the class of members to vote as a class on the proposed amendment under ORS 65.441. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

Â Â Â Â Â  (7) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors. [1989 c.1010 Â§120]

Â Â Â Â Â  65.491 Articles of merger. (1) After a plan of merger is approved by the board of directors of each merging corporation and, if required by ORS 65.487, by the members and any other persons, the surviving corporation shall deliver to the Office of the Secretary of State for filing articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger.

Â Â Â Â Â  (b) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors of each corporation.

Â Â Â Â Â  (c) If approval by the members of one or more corporations was required:

Â Â Â Â Â  (A) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on the plan; and

Â Â Â Â Â  (B) The total number of votes cast for and against the plan by each class entitled to vote separately on the plan.

Â Â Â Â Â  (d) If approval of the plan by some person or persons other than the members or the board is required pursuant to ORS 65.487 (1)(c), a statement that the approval was obtained.

Â Â Â Â Â  (2) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed. [1989 c.1010 Â§121]

Â Â Â Â Â  65.494 Effect of merger. When a merger takes effect:

Â Â Â Â Â  (1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

Â Â Â Â Â  (2) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

Â Â Â Â Â  (3) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

Â Â Â Â Â  (4) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;

Â Â Â Â Â  (5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger; and

Â Â Â Â Â  (6) The memberships or shares of each nonprofit or business corporation party to the merger that are to be converted into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the memberships or shares are entitled only to the rights provided in the articles of merger. [1989 c.1010 Â§122]

Â Â Â Â Â  65.497 Merger with foreign corporation. (1) Except as provided in ORS 65.484, one or more foreign business or nonprofit corporations may merge with one or more domestic nonprofit corporations if:

Â Â Â Â Â  (a) The merger is permitted by the law of the state or country under whose law each foreign business or nonprofit corporation is incorporated and each foreign business or nonprofit corporation complies with that law in effecting the merger;

Â Â Â Â Â  (b) The foreign business or nonprofit corporation complies with ORS 65.491 if it is the surviving corporation of the merger; and

Â Â Â Â Â  (c) Each domestic nonprofit corporation complies with the applicable provisions of ORS 65.481 to 65.487 and, if it is the surviving corporation of the merger, with ORS 65.491.

Â Â Â Â Â  (2) Upon the merger taking effect, a surviving foreign business or nonprofit corporation is deemed to have irrevocably appointed the Secretary of State as its agent for service of process in any proceeding brought against it. [1989 c.1010 Â§123]

Â Â Â Â Â  65.501 Effect of merger on bequests, devises and gifts. Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance, which is made to a constituent corporation and which takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides. [1989 c.1010 Â§124]

Â Â Â Â Â  65.504 Merger with business corporation. Any domestic business corporation which is a party to a merger with a nonprofit corporation pursuant to this chapter shall comply with all applicable requirements of the Oregon Business Corporation Act relating to mergers except when inconsistent with this chapter. If a domestic business corporation is the survivor of a merger with a nonprofit corporation, following the merger it shall be subject to the Oregon Business Corporation Act. [1989 c.1010 Â§125]

SALE OF ASSETS

Â Â Â Â Â  65.531 Sale of assets in regular course of activities; mortgage of assets. (1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

Â Â Â Â Â  (a) Sell, lease, exchange or otherwise dispose of all or substantially all of its property in the usual and regular course of its activities; or

Â Â Â Â Â  (b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

Â Â Â Â Â  (2) Unless required by the articles of incorporation, approval by the members or any other person of a transaction described in subsection (1) of this section is not required. [1989 c.1010 Â§126]

Â Â Â Â Â  65.534 Sale of assets other than in regular course of activities. (1) A corporation may sell, lease, exchange or otherwise dispose of all or substantially all of its property, with or without the goodwill, other than in the usual and regular course of its activities, on the terms and conditions and for the consideration determined by the corporation's board of directors if the proposed transaction is authorized by subsection (2) of this section.

Â Â Â Â Â  (2) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (4) of this section, require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

Â Â Â Â Â  (a) By the board;

Â Â Â Â Â  (b) By the members entitled to vote on the transaction by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing by any person or persons whose approval is required for an amendment to the articles or bylaws by a provision of the articles as authorized by ORS 65.467.

Â Â Â Â Â  (3) If the corporation does not have members entitled to vote on the transaction, the transaction must be approved by a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (4) The board of directors may condition its submission of the proposed transaction to a vote of members, and the members entitled to vote on the transaction may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (5) If the board seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (6) If the board seeks to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (7) A public benefit or religious corporation must give written notice to the Attorney General 20 days before it sells, leases, exchanges or otherwise disposes of all or substantially all of its property unless the transaction is in the usual and regular course of its activities or the Attorney General has given the corporation a written waiver of this notice requirement.

Â Â Â Â Â  (8) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction, in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors. [1989 c.1010 Â§127; 2005 c.22 Â§48]

DISTRIBUTIONS

Â Â Â Â Â  65.551 Prohibited distributions. Except as authorized by ORS 65.554, a corporation shall not make any distributions. [1989 c.1010 Â§128]

Â Â Â Â Â  65.554 Authorized distributions. Unless prohibited by its articles or bylaws:

Â Â Â Â Â  (1) A mutual benefit corporation may purchase its memberships and, under the circumstances indicated in ORS 65.147 and 65.171, a public benefit or religious corporation may purchase its memberships, if after the purchase is completed:

Â Â Â Â Â  (a) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

Â Â Â Â Â  (b) The corporation's total assets would at least equal the sum of its total liabilities.

Â Â Â Â Â  (2) A corporation may make distributions upon dissolution in conformity with ORS 65.621 to 65.674.

Â Â Â Â Â  (3) A corporation may make distributions to a member which is a religious or public benefit corporation or a foreign nonprofit corporation which, if incorporated in this state, would qualify as a religious or public benefit corporation. [1989 c.1010 Â§129]

DISSOLUTION

(Voluntary Dissolution)

Â Â Â Â Â  65.621 Dissolution by incorporators. (1) A majority of the incorporators of a corporation that has no members and that does not yet have initial directors may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering articles of dissolution to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) The corporation shall give the incorporators notice equivalent to that specified in ORS 65.344 (2), of any meeting at which dissolution will be considered. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

Â Â Â Â Â  (3) The incorporators in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid. [1989 c.1010 Â§130]

Â Â Â Â Â  65.624 Dissolution by directors, members and third persons. (1) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (3) of this section, require a greater vote or voting by class, dissolution is authorized if it is approved:

Â Â Â Â Â  (a) By the board;

Â Â Â Â Â  (b) By the members entitled to vote on dissolution, if any, by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing, by any person or persons whose approval is required for an amendment of the articles or bylaws, as authorized by ORS 65.467, or for dissolution.

Â Â Â Â Â  (2) If the corporation does not have members entitled to vote on dissolution, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any meeting of the board of directors at which such approval is to be considered in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

Â Â Â Â Â  (3) The board may condition its submission of the proposed dissolution to a vote of members, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (4) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give all members, whether or not entitled to vote, notice of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

Â Â Â Â Â  (5) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

Â Â Â Â Â  (6) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid. [1989 c.1010 Â§131; 1991 c.231 Â§11]

Â Â Â Â Â  65.627 Notices to Attorney General. (1) A public benefit or religious corporation shall give the Attorney General written notice that it intends to dissolve at or before the time it delivers articles of dissolution to the Secretary of State. The notice shall include a copy or summary of the plan of dissolution.

Â Â Â Â Â  (2) No assets shall be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until 20 days after it has given the written notice required by subsection (1) of this section to the Attorney General or until the Attorney General has consented in writing, or indicated in writing, that the Attorney General will take no action in respect to the transfer or conveyance, whichever is earlier.

Â Â Â Â Â  (3) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the Attorney General a list showing those, other than creditors, to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person, other than creditors, who received assets and indicate what assets each received. [1989 c.1010 Â§132]

Â Â Â Â Â  65.631 Articles of dissolution. (1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Office of the Secretary of State for filing, articles of dissolution setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The date dissolution was authorized;

Â Â Â Â Â  (c) A statement that dissolution was approved by a sufficient vote of the board;

Â Â Â Â Â  (d) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

Â Â Â Â Â  (e) If approval by members entitled to vote was required:

Â Â Â Â Â  (A) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on dissolution; and

Â Â Â Â Â  (B) The total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution;

Â Â Â Â Â  (f) If approval of dissolution by some person or persons other than the members entitled to vote on dissolution, the board or the incorporators is required pursuant to ORS 65.624 (1)(c), a statement that the approval was obtained; and

Â Â Â Â Â  (g) If the corporation is a public benefit or religious corporation, that the notice to the Attorney General required by ORS 65.627 (1) has been given.

Â Â Â Â Â  (2) A corporation is dissolved upon the effective date of its articles of dissolution. [1989 c.1010 Â§133]

Â Â Â Â Â  65.634 Revocation of dissolution. (1) A corporation may revoke its dissolution within 120 days of its effective date.

Â Â Â Â Â  (2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization of dissolution permits revocation by action of the board of directors alone. If the authorization of dissolution permits revocation by action of the board of directors alone, the board of directors may revoke the dissolution without action by the members or any other person.

Â Â Â Â Â  (3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Office of Secretary of State for filing, articles of revocation of dissolution that set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The effective date of the dissolution that was revoked;

Â Â Â Â Â  (c) The date that the revocation of dissolution was authorized;

Â Â Â Â Â  (d) If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect;

Â Â Â Â Â  (e) If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

Â Â Â Â Â  (f) If member or third-person action was required to revoke the dissolution, the information required by ORS 65.631 (1)(e) and (f).

Â Â Â Â Â  (4) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are filed.

Â Â Â Â Â  (5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred. [1989 c.1010 Â§134]

Â Â Â Â Â  65.637 Effect of dissolution. (1) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

Â Â Â Â Â  (a) Preserving and protecting its assets and minimizing its liabilities;

Â Â Â Â Â  (b) Discharging or making provision for discharging its liabilities and obligations;

Â Â Â Â Â  (c) Disposing of its properties that will not be distributed in kind;

Â Â Â Â Â  (d) Returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

Â Â Â Â Â  (e) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

Â Â Â Â Â  (f) If the corporation is a public benefit or religious corporation, and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets to one or more persons described in ORS 65.001 (37)(b);

Â Â Â Â Â  (g) If the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirements, its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefiting or serving; and

Â Â Â Â Â  (h) Doing every other act necessary to liquidate its assets and wind up its affairs.

Â Â Â Â Â  (2) Dissolution of a corporation does not:

Â Â Â Â Â  (a) Transfer title to the corporation's property;

Â Â Â Â Â  (b) Subject its directors or officers to standards of conduct different from those prescribed in ORS 65.301 to 65.414;

Â Â Â Â Â  (c) Change quorum or voting requirements for its board or members, change provisions for selection, resignation or removal of its directors or officers, or both, or change provisions for amending its bylaws;

Â Â Â Â Â  (d) Prevent commencement of a proceeding by or against the corporation in its corporate name;

Â Â Â Â Â  (e) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

Â Â Â Â Â  (f) Terminate the authority of the registered agent of the corporation. [1989 c.1010 Â§135; 2001 c.315 Â§53]

Â Â Â Â Â  65.641 Known claims against dissolved corporation. (1) A corporation electing to dispose of known claims pursuant to this section shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (2) A claim against the dissolved corporation is barred:

Â Â Â Â Â  (a) If a claimant who was given written notice under subsection (1) of this section does not deliver the claim to the dissolved corporation by the deadline; and

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (3) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1989 c.1010 Â§136]

Â Â Â Â Â  65.644 Unknown claims against dissolved corporation. (1) A dissolved corporation may publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published at least one time in a newspaper of general circulation in the county where the dissolved corporation's principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

Â Â Â Â Â  (3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 65.641;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved corporation but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

Â Â Â Â Â  (4) A claim may be enforced under this section:

Â Â Â Â Â  (a) Against the dissolved corporation, to the extent of its undistributed assets; or

Â Â Â Â Â  (b) Against any person, other than a creditor of the corporation, to whom the corporation distributed its property in liquidation subject to the following:

Â Â Â Â Â  (A) If the distributee received a pro rata share of a distribution, the distributee's liability will not exceed the same pro rata share of the claim; and

Â Â Â Â Â  (B) The distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee, less any liability of the corporation paid on behalf of the corporation by that distributee after the date of distribution. [1989 c.1010 Â§137]

(Administrative Dissolution)

Â Â Â Â Â  65.647 Grounds for administrative dissolution. The Secretary of State may commence a proceeding under ORS 65.651 to administratively dissolve a corporation if:

Â Â Â Â Â  (1) The corporation does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The corporation does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The corporation is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The corporation's period of duration, if any, stated in its articles of incorporation expires. [1989 c.1010 Â§138]

Â Â Â Â Â  65.651 Procedure for and effect of administrative dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 65.647 for dissolving a corporation, the Secretary of State shall give the corporation written notice of that determination.

Â Â Â Â Â  (2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given that each ground determined by the Secretary of State does not exist, the Secretary of State shall administratively dissolve the corporation, and in the case of a public benefit corporation shall notify the Attorney General in writing.

Â Â Â Â Â  (3) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under ORS 65.637 and notify its claimants under ORS 65.641 and 65.644.

Â Â Â Â Â  (4) The administrative dissolution of a corporation does not terminate the authority of its registered agent. [1989 c.1010 Â§139; 1993 c.190 Â§6]

Â Â Â Â Â  65.654 Reinstatement following administrative dissolution. (1) A corporation administratively dissolved under ORS 65.651 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application must:

Â Â Â Â Â  (a) State the name of the corporation and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct, and that the corporation's name satisfies the requirements of ORS 65.094, the Secretary of State shall reinstate the corporation.

Â Â Â Â Â  (3) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its activities as if the administrative dissolution had never occurred. [1989 c.1010 Â§140; 1995 c.215 Â§14]

Â Â Â Â Â  65.657 Appeal from denial of reinstatement. (1) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the corporation that explains the reason or reasons for denial.

Â Â Â Â Â  (2) Such denial of reinstatement shall be reviewable pursuant to ORS 183.484 and shall not constitute a contested case order. [1989 c.1010 Â§141]

(Judicial Dissolution)

Â Â Â Â Â  65.661 Grounds for judicial dissolution. (1) The circuit courts may dissolve a corporation:

Â Â Â Â Â  (a) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (A) The corporation obtained its articles of incorporation through fraud;

Â Â Â Â Â  (B) The corporation has exceeded or abused the authority conferred upon it by law;

Â Â Â Â Â  (C) The corporation has fraudulently solicited money or has fraudulently used the money solicited;

Â Â Â Â Â  (D) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

Â Â Â Â Â  (E) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

Â Â Â Â Â  (b) Except as provided in the articles or bylaws of a religious corporation, in a proceeding by 50 members or members holding five percent or more of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

Â Â Â Â Â  (A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

Â Â Â Â Â  (B) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive of fraudulent;

Â Â Â Â Â  (C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

Â Â Â Â Â  (D) The corporate assets are being misapplied or wasted; or

Â Â Â Â Â  (E) The corporation is a public benefit or religious corporation and is no longer able to carry out its purposes;

Â Â Â Â Â  (c) In a proceeding by a creditor if it is established that:

Â Â Â Â Â  (A) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied and the corporation is insolvent; or

Â Â Â Â Â  (B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

Â Â Â Â Â  (d) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

Â Â Â Â Â  (2) Prior to dissolving a corporation, the court shall consider whether:

Â Â Â Â Â  (a) There are reasonable alternatives to dissolution;

Â Â Â Â Â  (b) Dissolution is in the public interest, if the corporation is a public benefit corporation; or

Â Â Â Â Â  (c) Dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation. [1989 c.1010 Â§142]

Â Â Â Â Â  65.664 Procedure for judicial dissolution. (1) Venue for a proceeding by the Attorney General to dissolve a corporation lies in Marion County. Venue for a proceeding brought by any other party named in ORS 65.661 lies in the county where a corporation's principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

Â Â Â Â Â  (3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

Â Â Â Â Â  (4) A person other than the Attorney General who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the Attorney General who may intervene. [1989 c.1010 Â§143]

Â Â Â Â Â  65.667 Receivership or custodianship. (1) A court in a judicial proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one or more receivers to wind up and liquidate the affairs of the corporation, or one or more custodians to manage the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

Â Â Â Â Â  (2) The court may appoint an individual or a domestic or foreign business or nonprofit corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

Â Â Â Â Â  (3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

Â Â Â Â Â  (a) The receiver:

Â Â Â Â Â  (A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, provided, however, that the receiver's power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and

Â Â Â Â Â  (B) May sue and defend in the receiver's own name as receiver of the corporation in all courts of this state.

Â Â Â Â Â  (b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

Â Â Â Â Â  (4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interest of the corporation, its members and creditors.

Â Â Â Â Â  (5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's attorney from the assets of the corporation or proceeds from the sale of the assets. [1989 c.1010 Â§144]

Â Â Â Â Â  65.671 Judgment of dissolution. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 65.661 exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with ORS 65.637 and the notification of claimants in accordance with ORS 65.641 and 65.644. [1989 c.1010 Â§145; 2003 c.576 Â§329]

(Disposition of Assets)

Â Â Â Â Â  65.674 Deposit with Department of State Lands. Assets of a dissolved corporation which should be transferred to a creditor, claimant or member of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash unless they are subject to known trust restrictions and deposited with the Department of State Lands for safekeeping. However, in the discretion of the Director of the Department of State Lands, property of unusual historic or aesthetic interest may be received and held in kind. The receiver or other liquidating agent shall prepare in duplicate and under oath a statement containing the names and last-known addresses of the persons entitled to such funds. One of the statements shall be filed with the Department of State Lands and another shall be delivered to the Secretary of State for filing. The funds shall then escheat to and become the property of the State of Oregon and shall become part of the Common School Fund of the state. The owner, heirs or personal representatives of the owner, may reclaim any funds so deposited in the manner provided for estates which have escheated to the state. [1989 c.1010 Â§146]

FOREIGN CORPORATIONS

(Authority to Transact Business)

Â Â Â Â Â  65.701 Authority to transact business required. (1) A foreign corporation may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding.

Â Â Â Â Â  (b) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs.

Â Â Â Â Â  (c) Maintaining bank accounts.

Â Â Â Â Â  (d) Maintaining offices or agencies for the transfer, exchange and registration of the corporation's own memberships or securities or maintaining trustees or depositaries with respect to those securities.

Â Â Â Â Â  (e) Selling through independent contractors.

Â Â Â Â Â  (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

Â Â Â Â Â  (g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

Â Â Â Â Â  (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

Â Â Â Â Â  (i) Owning, without more, real or personal property.

Â Â Â Â Â  (j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

Â Â Â Â Â  (k) Transacting business in interstate commerce.

Â Â Â Â Â  (L) Soliciting funds.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1989 c.1010 Â§147]

Â Â Â Â Â  65.704 Consequences of transacting business without authority. (1) A foreign corporation transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to or assignee of a foreign corporation that transacted business in this state without authority to do so may not maintain a proceeding on its cause of action in any court in this state until the foreign corporation or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign corporation that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon such corporation had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain authority to transact business in this state does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state. [1989 c.1010 Â§148]

Â Â Â Â Â  65.707 Application for authority to transact business. (1) A foreign corporation may apply for authority to transact business in this state by delivering an application to the Office of the Secretary of State for filing. The application must set forth:

Â Â Â Â Â  (a) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of ORS 65.717;

Â Â Â Â Â  (b) The name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (c) The date of incorporation and period of duration if not perpetual;

Â Â Â Â Â  (d) The address including street and number and mailing address, of its principal office;

Â Â Â Â Â  (e) The address, including street and number, of its registered office in this state and the name of its registered agent at that office;

Â Â Â Â Â  (f) The names and respective addresses of the president and secretary of the foreign corporation;

Â Â Â Â Â  (g) Whether the foreign corporation has members; and

Â Â Â Â Â  (h) Whether the corporation, if it had been incorporated in this state, would be a public benefit, mutual benefit or religious corporation.

Â Â Â Â Â  (2) The foreign corporation shall deliver with the completed application a certificate of existence or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

Â Â Â Â Â  (3) A foreign corporation shall not be denied authority to transact business in this state by reason of the fact that the laws of the state or country under which the corporation is organized governing its organization and internal affairs differ from the laws of this state. [1989 c.1010 Â§149]

Â Â Â Â Â  65.711 Amendment to application for authority. (1) A foreign corporation authorized to transact business in this state shall deliver an amendment to the application for authority to transact business in this state to the Office of the Secretary of State for filing if it changes:

Â Â Â Â Â  (a) Its corporate name as shown on the records of the office;

Â Â Â Â Â  (b) The period of its duration; or

Â Â Â Â Â  (c) Its designation under ORS 65.707 as a public benefit, mutual benefit or religious corporation.

Â Â Â Â Â  (2) The amendment to the application for authority to transact business in this state shall set forth the corporate name shown on the records of the office and the new corporate name, the new period of duration or the new designation as public benefit, mutual benefit or religious corporation. The corporate name as changed must satisfy the requirements of ORS 65.717. [1989 c.1010 Â§150; 1993 c.190 Â§7]

Â Â Â Â Â  65.714 Effect of authority. (1) A foreign corporation authorized to transact business in this state has the same but no greater rights and enjoys the same but no greater privileges as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

Â Â Â Â Â  (2) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the right of the Secretary of State to revoke the authorization.

Â Â Â Â Â  (3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state. [1989 c.1010 Â§151; 2005 c.22 Â§49]

Â Â Â Â Â  65.717 Corporate name of foreign corporation. (1) Except as provided in subsection (2) of this section, the Secretary of State shall not authorize a foreign corporation to transact business in this state unless the corporate name of the corporation satisfies the requirements of ORS 65.094.

Â Â Â Â Â  (2) If a corporate name, professional corporate name, business corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office is not distinguishable on the records of the office from the corporate name of the applicant foreign corporation, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign corporation states the corporate name on the application for authority to transact business in this state under ORS 65.707 as "(name under which incorporated), a corporation of (place of incorporation)," the entirety of which shall be the real and true name of the corporation under ORS chapter 648.

Â Â Â Â Â  (3) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of ORS 65.094, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of ORS 65.094 and delivers to the Office of the Secretary of State for filing an amendment to the application for authority under ORS 65.711. [1989 c.1010 Â§152]

Â Â Â Â Â  65.721 Registered office and registered agent of foreign corporation. Each foreign corporation authorized to transact business in this state shall continuously maintain in this state both:

Â Â Â Â Â  (1) A registered agent, who shall be:

Â Â Â Â Â  (a) An individual who resides in this state;

Â Â Â Â Â  (b) A corporation, domestic business corporation, domestic limited liability company or domestic professional corporation with an office in this state; or

Â Â Â Â Â  (c) A foreign nonprofit corporation, foreign business corporation, foreign limited liability company or foreign professional corporation authorized to transact business in this state with an office in this state; and

Â Â Â Â Â  (2) A registered office of the foreign corporation, which shall be the address, including street and number, of the residence or office of the registered agent. [1989 c.1010 Â§153; 2001 c.315 Â§30]

Â Â Â Â Â  65.724 Change of registered office or registered agent of foreign corporation. (1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the foreign corporation;

Â Â Â Â Â  (b) If the current registered office is to be changed, the address, including the street and number, of the new registered office;

Â Â Â Â Â  (c) If the current registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) A statement that after the change or changes are made, the street addresses of its registered office and the office or residence address of its registered agent will be identical.

Â Â Â Â Â  (2) If the registered agent changes the street address of the agent's office or residence, the registered agent shall change the street address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Office of the Secretary of State for filing a statement of change that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement under this section by the Office of the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing by the Office of the Secretary of State and establish the newly appointed registered office or agent, or both, as that of the foreign corporation. [1989 c.1010 Â§154]

Â Â Â Â Â  65.727 Resignation of registered agent of foreign corporation. (1) The registered agent of a foreign corporation may resign as agent by delivering a signed statement of resignation to the Office of the Secretary of State and giving notice in the form of a copy of the statement to the foreign corporation for filing. The statement of resignation may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon receipt of the signed statement in proper form, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign corporation under subsection (1) of this section shall be addressed to the foreign corporation at the foreign corporation's mailing address or the foreign corporation's principal office as shown on the records of the Office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated, and the registered office discontinued if so provided in the signed statement under subsection (1) of this section on the 31st day after the date on which the statement was filed by the Office of the Secretary of State unless the foreign corporation sooner appoints a successor registered agent as provided in ORS 65.724, thereby terminating the capacity of the prior agent. [1989 c.1010 Â§155; 1993 c.190 Â§8]

Â Â Â Â Â  65.731 Service on foreign corporation. The provisions of ORS 60.731, relating to service on foreign corporations, shall apply to foreign nonprofit corporations, except that for the purpose of this section the reference therein to "this chapter" means ORS chapter 65. [1989 c.1010 Â§156]

(Withdrawal)

Â Â Â Â Â  65.734 Withdrawal of foreign corporation. (1) A foreign corporation authorized to transact business in this state may apply to the Office of the Secretary of State to withdraw from this state. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

Â Â Â Â Â  (c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceedings may mail to the foreign corporation a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

Â Â Â Â Â  (e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in the mailing address.

Â Â Â Â Â  (2) Upon filing by the Office of the Secretary of State of the application to withdraw, the authority of the foreign corporation to transact business in this state shall cease. [1989 c.1010 Â§157]

(Administrative Revocation of Authority)

Â Â Â Â Â  65.737 Grounds for administrative revocation. The Secretary of State may commence a proceeding under ORS 65.741 to revoke the authority of a foreign corporation to transact business in this state if:

Â Â Â Â Â  (1) The foreign corporation does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

Â Â Â Â Â  (2) The foreign corporation does not pay within the time prescribed by this chapter any fees imposed by this chapter;

Â Â Â Â Â  (3) The foreign corporation has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

Â Â Â Â Â  (4) The foreign corporation does not inform the Secretary of State under ORS 65.724 or 65.727 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The Secretary of State receives a duly authenticated certificate from the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or disappeared as the result of a merger. [1989 c.1010 Â§158; 2005 c.22 Â§50]

Â Â Â Â Â  65.741 Procedure for and effect of administrative revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 65.737 for revocation of authority of a foreign corporation to transact business in this state, the Secretary of State shall give the foreign corporation written notice of that determination.

Â Â Â Â Â  (2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground for revocation determined by the Secretary of State does not exist, the Secretary of State shall administratively revoke the foreign corporation's authority, and in the case of a foreign corporation that would have been a public benefit corporation had it been incorporated in this state, shall notify the Attorney General in writing.

Â Â Â Â Â  (3) The authority of a foreign corporation to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of State's revocation of a foreign corporation's authority to transact business in this state appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

Â Â Â Â Â  (5) Revocation of a foreign corporation's authority to transact business in this state terminates the authority of the registered agent of the corporation. [1989 c.1010 Â§159; 1991 c.231 Â§12; 1993 c.190 Â§9]

Â Â Â Â Â  65.744 Appeal from administrative revocation. In addition to any other legal remedy which may be available, a foreign corporation shall have the right to appeal the Secretary of State's revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. Such revocation shall be reviewable pursuant to ORS 183.484 and shall not constitute a contested case order. [1989 c.1010 Â§160]

Â Â Â Â Â  65.747 Reinstatement following administrative revocation. (1) A foreign corporation which has had its authority revoked under ORS 65.737 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the corporation and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporation's name satisfies the requirements of ORS 65.717, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the corporation resumes carrying on its business as if the administrative revocation of authority had never occurred. [1989 c.1010 Â§160a; 1995 c.215 Â§15]

(Judicial Revocation of Authority)

Â Â Â Â Â  65.751 Grounds for judicial revocation. (1) The circuit courts may revoke the authority of a foreign corporation to transact business in this state:

Â Â Â Â Â  (a) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (A) The corporation obtained its authority to transact business in this state through fraud;

Â Â Â Â Â  (B) The corporation has exceeded or abused the authority conferred upon it by law;

Â Â Â Â Â  (C) The corporation would have been a public benefit corporation had it been incorporated in this state and its corporate assets are being misapplied or wasted;

Â Â Â Â Â  (D) The corporation would have been a public benefit corporation had it been incorporated in this state and it is no longer able to carry out its purposes;

Â Â Â Â Â  (E) An incorporator, director, officer or agent of the corporation signed a document knowing it was false in any material respect with the intent that the document be delivered to the Office of the Secretary of State for filing; or

Â Â Â Â Â  (F) The corporation has fraudulently solicited money or has fraudulently used the money solicited.

Â Â Â Â Â  (b) Except as provided in the articles or bylaws of a foreign corporation that would have been a religious corporation had it been incorporated in this state, in a proceeding by 50 members or members holding five percent or more of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

Â Â Â Â Â  (A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

Â Â Â Â Â  (B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive or fraudulent;

Â Â Â Â Â  (C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

Â Â Â Â Â  (D) The corporate assets are being misapplied or wasted; or

Â Â Â Â Â  (E) The corporation is a foreign corporation that would have been a public benefit or religious corporation had it been incorporated in this state, and is no longer able to carry out its purposes.

Â Â Â Â Â  (c) In a proceeding by a creditor if it is established that:

Â Â Â Â Â  (A) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

Â Â Â Â Â  (B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

Â Â Â Â Â  (2) Prior to revoking a corporation's authority, the court shall consider whether:

Â Â Â Â Â  (a) There are reasonable alternatives to revocation of authority;

Â Â Â Â Â  (b) Revocation of authority is in the public interest, if the corporation is a foreign corporation that would have been a public benefit corporation had it been incorporated in this state; or

Â Â Â Â Â  (c) Revocation of authority is the best way to protect the interests of members, if the corporation is a foreign corporation that would have been a mutual benefit corporation had it been incorporated in this state. [1989 c.1010 Â§161]

Â Â Â Â Â  65.754 Procedure for judicial revocation of authority. (1) Venue for a proceeding by the Attorney General to revoke a foreign corporation's authority lies in Marion County. Venue for a proceeding brought by any other person named in ORS 65.751 lies in the county where a corporation's principal Oregon office is located or where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make directors or members parties to a proceeding to revoke the authority of a corporation.

Â Â Â Â Â  (3) A court in a proceeding brought to revoke a corporation's authority may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets located in Oregon and carry on the corporation's Oregon activities until a full hearing can be held.

Â Â Â Â Â  (4) A person other than the Attorney General who brings a revocation proceeding for a foreign corporation that would have been a public benefit or religious corporation had it been incorporated in this state, shall forthwith give written notice of the proceeding to the Attorney General who may intervene. [1989 c.1010 Â§162]

Â Â Â Â Â  65.757 Judgment of revocation. (1) If after a hearing the court determines that one or more grounds for judicial revocation of authority described in ORS 65.751 exists, it may enter a judgment revoking the corporation's authority to transact business in Oregon and specifying the effective date of the revocation. The clerk of the court shall deliver a certified copy of the judgment to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) The authority of a foreign corporation to transact business in Oregon ceases as of the date of the judgment of revocation.

Â Â Â Â Â  (3) The judgment of revocation of a foreign corporation's authority to transact business in this state appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

Â Â Â Â Â  (4) Revocation of a foreign corporation's authority to transact business in this state terminates the authority of the registered agent of the corporation. [1989 c.1010 Â§163; 2003 c.576 Â§330]

RECORDS AND REPORTS

(Records)

Â Â Â Â Â  65.771 Corporate records. (1) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all corporate action taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors in place of the board of directors on behalf of the corporation.

Â Â Â Â Â  (2) A corporation shall maintain appropriate accounting records.

Â Â Â Â Â  (3) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class showing the number of votes each member is entitled to vote.

Â Â Â Â Â  (4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

Â Â Â Â Â  (5) A corporation shall keep a copy of the following records for inspection:

Â Â Â Â Â  (a) Articles or restated articles of incorporation and all amendments to them currently in effect;

Â Â Â Â Â  (b) Bylaws or restated bylaws and all amendments to them currently in effect;

Â Â Â Â Â  (c) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations and obligations of members of any class or category of members;

Â Â Â Â Â  (d) The minutes of all meetings of members and records of all actions approved by the members for the past three years;

Â Â Â Â Â  (e) Written communications required by this chapter and those regarding general membership matters made to members within the past three years;

Â Â Â Â Â  (f) A list of the names and business or home addresses of its current directors and officers;

Â Â Â Â Â  (g) The last three annual financial statements, if any. The statements may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, including a balance sheet and statement of operations, if any, for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis;

Â Â Â Â Â  (h) The last three accountant's reports if annual financial statements are reported upon by a public accountant; and

Â Â Â Â Â  (i) The most recent annual report delivered to the Secretary of State under ORS 65.787. [1989 c.1010 Â§164]

Â Â Â Â Â  65.774 Inspection of records by members. (1) Subject to subsection (5) of this section and ORS 65.777 (3), a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in ORS 65.771 (5) if the member gives the corporation written notice of the member's demand at least five business days before the date on which the member wishes to inspect and copy.

Â Â Â Â Â  (2) Subject to subsection (5) of this section, a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (3) of this section and gives the corporation written notice of the member's demand at least five business days before the date on which the member wishes to inspect and copy:

Â Â Â Â Â  (a) Excerpts from any records required to be maintained under ORS 65.771 (1), to the extent not subject to inspection under subsection (1) of this section;

Â Â Â Â Â  (b) Accounting records of the corporation; and

Â Â Â Â Â  (c) Subject to ORS 65.782, the membership list.

Â Â Â Â Â  (3) A member may inspect and copy the records identified in subsection (2) of this section only if:

Â Â Â Â Â  (a) The member's demand is made in good faith and for a proper purpose;

Â Â Â Â Â  (b) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

Â Â Â Â Â  (c) The records are directly connected with this purpose.

Â Â Â Â Â  (4) This section does not affect:

Â Â Â Â Â  (a) The right of a member to inspect records under ORS 65.224 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

Â Â Â Â Â  (b) The power of the court, independently of this chapter, to compel the production of corporate records for examination.

Â Â Â Â Â  (5)(a) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.

Â Â Â Â Â  (b) The articles of a public benefit corporation organized primarily for political or social action, including but not limited to political or social advocacy, education, litigation or a combination thereof, may limit or abolish:

Â Â Â Â Â  (A) The right of a member to obtain from the corporation information as to the identity of contributors to the corporation; and

Â Â Â Â Â  (B) The right of a member or the member's agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to other members through the corporation at the expense of the member making the request. [1989 c.1010 Â§165]

Â Â Â Â Â  65.777 Scope of inspection right. (1) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

Â Â Â Â Â  (2) The right to copy records under ORS 65.774 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

Â Â Â Â Â  (3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

Â Â Â Â Â  (4) The corporation may comply with a member's demand to inspect the record of members under ORS 65.774 (2)(c) by providing the member with a list of its members that was compiled no earlier than the date of the member's demand. [1989 c.1010 Â§166]

Â Â Â Â Â  65.781 Court-ordered inspection; attorney fees. (1) If a corporation does not allow a member who complies with ORS 65.774 (1) to inspect and copy any records required by ORS 65.774 (1) to be available for inspection, the circuit court in the county where the corporation's principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

Â Â Â Â Â  (2) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with ORS 65.774 (2) and (3) may apply to the circuit court in the county where the corporation's principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

Â Â Â Â Â  (5) No order shall be issued under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The member's request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). [1989 c.1010 Â§167; 1995 c.618 Â§42]

Â Â Â Â Â  65.782 Limitations on use of membership list. Without consent of the board, a membership list or any part of a membership list may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of this section, without the consent of the board, a membership list or any part thereof may not be:

Â Â Â Â Â  (1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

Â Â Â Â Â  (2) Used for any commercial purpose; or

Â Â Â Â Â  (3) Sold or purchased by any person. [1989 c.1010 Â§168]

(Reports)

Â Â Â Â Â  65.784 Report to members and other persons of indemnification. If a corporation indemnifies or advances expenses to a director under ORS 65.391 to 65.401 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to:

Â Â Â Â Â  (1) The members with or before the notice of the next meeting of members; and

Â Â Â Â Â  (2) Any person having the right to designate or appoint the director no later than 90 days after the first indemnification or advance. [1989 c.1010 Â§169; 1991 c.231 Â§13]

Â Â Â Â Â  65.787 Annual report. (1) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall by its anniversary deliver to the Office of the Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the corporation and the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) The street address of the registered office and the name of the registered agent at that office in this state;

Â Â Â Â Â  (c) If the registered agent is changed, that the new registered agent has consented to the appointment;

Â Â Â Â Â  (d) The address including street and number and mailing address if different from its principal office;

Â Â Â Â Â  (e) The names and addresses of the president and secretary of the corporation;

Â Â Â Â Â  (f) A brief description of the nature of the activities of the corporation;

Â Â Â Â Â  (g) Whether or not it has members;

Â Â Â Â Â  (h) If it is a domestic corporation, whether it is a public benefit, mutual benefit or religious corporation;

Â Â Â Â Â  (i) If it is a foreign corporation, whether it would be public benefit, mutual benefit or religious corporation had it been incorporated in this state;

Â Â Â Â Â  (j) The federal employer identification number of the corporation; and

Â Â Â Â Â  (k) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the corporation.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the corporation in the current records of the office. The failure of the corporation to receive the annual report form from the Secretary of State shall not relieve the corporation of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. The domestic or foreign corporation must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A domestic or foreign corporation may deliver to the Office of the Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the Office of the Secretary of State for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the corporation as shown on the records of the Office of the Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [1989 c.1010 Â§170]

TRANSFER OF ASSETS OF HOSPITAL

Â Â Â Â Â  65.800 Definitions for ORS 65.803 to 65.815. For purposes of ORS 65.803 to 65.815:

Â Â Â Â Â  (1) "Hospital" means a hospital as defined in ORS 442.015 (19).

Â Â Â Â Â  (2) "Noncharitable entity" means any person or entity that is not a public benefit or religious corporation and is not wholly owned or controlled by one or more public benefit or religious corporations. [1997 c.291 Â§2; 2001 c.104 Â§20]

Â Â Â Â Â  65.803 Hospitals operated by nonprofit corporation; transfer of assets; approval by Attorney General. (1) Any public benefit or religious corporation that operates a hospital must provide written notice to, and obtain the written approval of, the Attorney General before closing any transaction to do either of the following:

Â Â Â Â Â  (a) Sell, transfer, lease, exchange, option, convey, merge or otherwise dispose of all or a significant portion of its hospital assets to a noncharitable entity or to an unrelated charitable entity.

Â Â Â Â Â  (b) Transfer control, responsibility or governance of a significant portion of the hospital assets or hospital operations of the public benefit or religious corporation to a noncharitable entity.

Â Â Â Â Â  (2) This section does not apply to a public benefit or religious corporation if any of the following apply:

Â Â Â Â Â  (a) The transaction is in the usual and regular course of the activities of the public benefit or religious corporation.

Â Â Â Â Â  (b) The public benefit or religious corporation has furnished the Attorney General with a detailed written statement describing the proposed transaction and requesting a written waiver of the requirements imposed by this section, and the Attorney General:

Â Â Â Â Â  (A) Has given the public benefit or religious corporation a written waiver of the requirements imposed by this section as to the proposed transaction; or

Â Â Â Â Â  (B) Has not made a written determination with regard to the request within 45 days after receiving the request.

Â Â Â Â Â  (c) The Attorney General, by rule, has excepted this kind of transaction.

Â Â Â Â Â  (3) The notice and approval required by ORS 65.800 to 65.815 are in addition to any other notice or approval required by this chapter or other applicable law.

Â Â Â Â Â  (4) Notice and approval is not required under ORS 65.800 to 65.815 if a political subdivision of the state controls the operation of the hospital.

Â Â Â Â Â  (5) Any person may make a written request to the Attorney General that the person be given notice of requests for approval received by the Attorney General under this section. The Attorney General shall maintain a mailing list of persons who have requested notification under this subsection and shall promptly mail a copy of any request for approval received under this section to the persons on the list. In addition, the Attorney General shall promptly mail a copy of any request for waiver received under subsection (2) of this section to the persons on the list upon receiving the request for waiver. The Attorney General may not grant a waiver under subsection (2) of this section until 14 days after the mailing required by this subsection. [1997 c.291 Â§3]

Â Â Â Â Â  65.805 Notice to Attorney General; fee; trade secrets. (1) The notice to the Attorney General required by ORS 65.803 must be accompanied by any application fee imposed under ORS 65.813 (3) and must contain a detailed statement describing the proposed transaction along with any other information the Attorney General requires by rule.

Â Â Â Â Â  (2)(a) Upon a showing satisfactory to the Attorney General by a party to the proposed transaction, any material required to be submitted to the Attorney General under subsection (1) of this section is a trade secret under ORS 192.501. The Attorney General shall classify the material as confidential and the material shall not be disclosed except as provided in paragraph (b) of this subsection unless the Attorney General determines that the material is necessary to the determination of an issue being considered at a public hearing as provided in ORS 65.807.

Â Â Â Â Â  (b) To the extent that the material, or any portion thereof, would otherwise qualify as a trade secret under ORS 192.501, no action taken by the Attorney General, any authorized employee of the Department of Justice or any expert or consultant employed pursuant to ORS 65.813 in inspecting or reviewing such information shall affect its status as a trade secret. [1997 c.291 Â§4]

Â Â Â Â Â  65.807 Public hearing; waiver; notice. (1) Before issuing a written decision under ORS 65.809, the Attorney General shall conduct a public hearing unless the Attorney General waives the requirement of a hearing. If a hearing is held, the Attorney General shall provide at least 14 days' notice of the time and place of the hearing in one or more newspapers of general circulation in the affected community and to the governing body of the county in which the hospital is located.

Â Â Â Â Â  (2) Before waiving a hearing under this section, the Attorney General must mail notice of the intended waiver of public hearing to all persons on the mailing list maintained by the Attorney General under ORS 65.803 (5). The Attorney General may not take further action on the request for approval until at least 14 days after the mailing of the notice required by this subsection. [1997 c.291 Â§5]

Â Â Â Â Â  65.809 Time for Attorney General decision; nature of decision; appeal. (1) Within 60 days after receipt of the notice required by ORS 65.803, the Attorney General shall notify the public benefit or religious corporation in writing of the Attorney General's decision on the proposed transaction. The Attorney General may extend this period for an additional 45 days if the extension is necessary to obtain information as provided in ORS 65.813 (1). The period may be extended beyond 105 days only with the agreement of all parties to the transaction.

Â Â Â Â Â  (2) The Attorney General may approve the transaction, give conditional approval to the transaction or decline to approve the transaction. If the Attorney General does not approve the proposed transaction, the Attorney General shall notify each party to the proposed transaction, in writing, specifying the reasons for the disapproval.

Â Â Â Â Â  (3) Any party to the proposed transaction, within 60 days after receipt of the Attorney General's final order, may appeal the order as provided in ORS chapter 183. For purposes of the judicial review, the specifications required to be set forth in the written notice from the Attorney General shall be deemed the Attorney General's findings of fact and conclusions of law. [1997 c.291 Â§6]

Â Â Â Â Â  65.811 Disapproval of proposed transfer of assets. The Attorney General shall approve any proposed transaction subject to ORS 65.803 unless the Attorney General finds any of the following:

Â Â Â Â Â  (1) The terms and conditions of the proposed transaction are not fair and reasonable to the public benefit or religious corporation.

Â Â Â Â Â  (2) The proposed transaction will result in inurement to any private person or entity.

Â Â Â Â Â  (3) The proposed transaction is not at fair market value.

Â Â Â Â Â  (4) The proposed use of the proceeds from the transaction is inconsistent with any charitable trust to which the assets are subject.

Â Â Â Â Â  (5) The proposed transaction involves or constitutes a breach of trust.

Â Â Â Â Â  (6) The Attorney General has not been provided sufficient information to evaluate adequately the proposed transaction and the effects of the proposed transaction on the public.

Â Â Â Â Â  (7) The proposed transaction significantly diminishes the availability or accessibility of health care services to the affected community.

Â Â Â Â Â  (8) The proposed transaction is not in the public interest.

Â Â Â Â Â  (9) The proposed transaction does not comply with all other legal requirements. [1997 c.291 Â§7]

Â Â Â Â Â  65.813 Consultants; cost. (1) Within the time periods specified in ORS 65.809, and for the purpose of evaluating the factors identified in ORS 65.811, the Attorney General may do any of the following:

Â Â Â Â Â  (a) Contract with, consult with or receive advice from any state agency pursuant to those terms and conditions that the Attorney General considers appropriate.

Â Â Â Â Â  (b) In the Attorney General's sole discretion, contract with, consult with or receive advice from consultants to assist in the Attorney General's review of the proposed transaction. The consultants shall be qualified and expert in the type of transactions under review. Before engaging any consultant, the Attorney General shall communicate with the parties to the proposed transaction regarding the engagement.

Â Â Â Â Â  (2) The cost of any contract authorized under subsection (1) of this section shall be no more than is reasonably necessary to conduct the Attorney General's review and evaluation. Any contract entered into by the Attorney General under this section shall be exempt from the requirements of ORS chapters 279A and 279B, except ORS 279B.235. All contract costs incurred by the Attorney General under this section must be paid by the party to whom the transfer is to be made as described in ORS 65.803 (1).

Â Â Â Â Â  (3) The Attorney General, by rule, may impose an application fee for costs incurred in reviewing and evaluating the proposed transaction. The fee must be paid by the party to whom the transfer is to be made as described in ORS 65.803 (1). [1997 c.291 Â§8; 2003 c.794 Â§195]

Â Â Â Â Â  65.815 Rules. The Attorney General may adopt such rules as are necessary to carry out the provisions of ORS 65.800 to 65.815. The Attorney General shall have the authority to ensure compliance with commitments that inure to the public interest. [1997 c.291 Â§9]

CEMETERIES AND CREMATORIES

Â Â Â Â Â  65.855 Lands of cemetery or crematory corporation; exemption from execution, taxation and condemnation. A nonprofit corporation organized and existing solely for the purposes of either owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains, may purchase or take, by gift or devise, and own and hold lands for the sole purpose of either a cemetery or a crematory and burial place for incinerate remains. Such lands shall be exempt from execution, and from any appropriation for public purposes, and lots or portions of such land and space in any buildings thereon may be sold, if intended to be used exclusively for burial purposes, and in no wise with a view to the profit of the members of such corporation. The land so held for cemetery purposes shall not exceed 600 acres, but if the land already held for such purpose by the corporation is all practically used, the amount thereof may be increased by adding thereto not more than 20 acres at any one time. The land so held for the purposes of a crematory and the burial of incinerate remains shall not exceed 30 acres, but if the land already held for such purposes by the corporation is all practically used, the amount thereof may be increased by adding thereto not more than 10 acres at any one time. Lands held for the purposes described in this section shall be exempt from taxation as provided in ORS 307.150. [Formerly 61.755]

Â Â Â Â Â  65.860 Revenues; restrictions on uses of revenue. (1) A nonprofit corporation organized or existing solely for the purposes of either owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains may, by its bylaws, provide that a stated percentage of the money received from the sale of lots and burial space, cremation of bodies, donations, gifts or other sources of revenue shall constitute an irreducible fund. Any bylaw enacted for the creation of the irreducible fund cannot be amended to reduce the fund.

Â Â Â Â Â  (2) The board of directors may direct the investment of the money in the irreducible fund, but all investments of money deposited in the fund on or after January 1, 1972, shall be in securities in classes and amounts approved by the State Treasurer and published in a list pursuant to ORS 97.820. If a bank or trust company qualified to engage in the trust business is directed by the board of directors to invest the money in the irreducible fund, the bank or trust company shall be governed by ORS 130.750 to 130.775 and shall not be required to invest the money according to the list approved by the State Treasurer. An officer of the corporation shall file with the Director of the Department of Consumer and Business Services on or before April 15 of each year a verified statement in duplicate containing the same information pertaining to the irreducible fund as provided in ORS 97.810 (3) regarding endowment care funds. The director may require the corporation to file, as often as the director considers it to be necessary, a detailed report of the conditions and assets of the irreducible fund.

Â Â Â Â Â  (3) The interest or income arising from the irreducible fund provided for in this section or by any bylaws, or so much thereof as is necessary, shall be devoted exclusively to the preservation and embellishment of the grounds, buildings and property of the corporation and the lots and space in buildings or grounds sold to the members of the corporation, or to the payment of the interest or principal of the debts authorized by subsection (5) of this section for the purchase of land, erecting buildings, and improvements. Any surplus thereof not needed or used for such purposes shall be invested as provided in this section and shall become part of the irreducible fund.

Â Â Â Â Â  (4) After paying for the land and the erection of the original buildings and improvements thereon, all the future receipts and income of the corporation subject to the provisions in this section relating to the creation of an irreducible fund, whether from the sale of lots and burial space, cremation of bodies, donations, gifts and other sources, shall be applied exclusively to laying out, preserving, protecting, embellishing and beautifying the cemetery or the crematory and grounds thereof, and the avenues leading thereto, and to the erection of such buildings and improvements as may be necessary or convenient for cemetery or crematory purposes, and to pay the necessary expenses of the corporation.

Â Â Â Â Â  (5) No debts shall be contracted by such corporation in anticipation of any future receipts, except for originally purchasing the lands authorized to be purchased by it, laying out and embellishing the grounds and avenues, erecting buildings and vaults on such land, and improving them for the purposes of the corporation. The corporation may issue bonds or notes for debts so contracted and may secure them by way of mortgage upon any of its lands, buildings, property and improvements excepting lots or space conveyed to the members. [Formerly 61.760; 1995 c.144 Â§14; 1995 c.157 Â§23; 2001 c.796 Â§22; 2005 c.348 Â§124]

Â Â Â Â Â  65.865 Selling land unsuited for burials. If in the board of directors' opinion, any portion of the lands of a nonprofit corporation organized and existing solely for the purposes of either owning or operating a cemetery or the cremation of dead bodies and the burial and care of incinerate remains is unsuitable for burial purposes or other purposes of the corporation, the board of directors may sell such portion and apply the proceeds to the general purposes of such corporation in the same proportion and manner as provided by ORS 65.855 to 65.875. [Formerly 61.765]

Â Â Â Â Â  65.870 Burial lots or space; use, exemption from taxation, execution and liens; lien for purchase price of gravestone. Burial lots or space for burial of incinerate remains in buildings or grounds sold by a nonprofit corporation organized and existing solely for the purposes of either owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains shall be for the sole purpose of interment or deposit and safekeeping of incinerate remains. Such lots or space shall be exempt from execution, attachment or other lien or process, if used as intended by the purchaser thereof from such corporation, or the assigns or representatives of the purchaser, exclusively for burial purposes, and in no wise with a view to profit. Such lots or space shall be exempt from taxation as provided in ORS 307.150. The vendor of any gravestone, however, shall not be prevented from having and enforcing a lien thereon for all or part of its purchase price. If a suit is brought to enforce such a lien, the judgment therein is enforceable thereafter; and, for the purpose of enabling the lien to be had and enforced, the gravestone shall be deemed personal property and may be severed and removed, under execution and order of sale, from the lot where it is situated and may be sold in the same manner as any other personal property. [Formerly 61.770; 2003 c.576 Â§331]

Â Â Â Â Â  65.875 Recording plan; power to improve and regulate grounds. (1) As used in this section, "plan" means a document indicating the placement of lots or burial spaces, and of the niches or inurnment spaces in the buildings erected thereon, as established and authorized by the cemetery authority.

Â Â Â Â Â  (2) A nonprofit corporation organized and existing solely for the purposes of owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains shall cause a plan of its land and grounds and of the lots laid out by it and of the niches or burial space in the buildings erected thereon to be made and recorded in the county in which such grounds and land are located, such lots or spaces to be numbered by regular consecutive numbers. Such corporation may enclose, improve, and adorn the grounds, buildings, and avenues, prescribe rules for the designation, improvement and adorning of lots and burial spaces and for erecting monuments, and prohibit any use, division, improvement or adornment of a lot or burial space which it may deem improper. [Formerly 61.775; 1999 c.731 Â§9]

MISCELLANEOUS

Â Â Â Â Â  65.951 Short title. This chapter shall be known and may be cited as the Oregon Nonprofit Corporation Act. [1989 c.1010 Â§1; 1999 c.59 Â§16]

Â Â Â Â Â  65.954 Reservation of power to amend or repeal. All or part of this chapter may be amended, repealed or modified at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment, repeal or modification. [1989 c.1010 Â§2]

Â Â Â Â Â  65.957 Application to existing domestic corporations; exemptions. (1) This chapter applies to all domestic corporations in existence on October 3, 1989, that were incorporated under any general statute of this state providing for incorporation of nonprofit corporations if power to amend or repeal the statute under which the corporation was incorporated was reserved.

Â Â Â Â Â  (2) Without limitation as to any other corporations that may be outside the scope of subsection (1) of this section, this chapter does not apply to the following:

Â Â Â Â Â  (a) The Oregon State Bar and the Oregon State Bar Professional Liability Fund created under ORS 9.005 to 9.755;

Â Â Â Â Â  (b) The State Accident Insurance Fund Corporation created under ORS chapter 656;

Â Â Â Â Â  (c) The Oregon Insurance Guaranty Association and the Oregon Life and Health Insurance Guaranty Association created under ORS chapter 734; and

Â Â Â Â Â  (d) The Oregon FAIR Plan Association and the Oregon Medical Insurance Pool created under ORS chapter 735. [1989 c.1010 Â§172; 1997 c.249 Â§26; 1999 c.274 Â§20; 2001 c.922 Â§11; 2005 c.22 Â§51]

Â Â Â Â Â  65.959 Application to corporations relating to condominiums, planned communities or timeshare estates. For a corporation organized under this chapter and formed pursuant to ORS chapter 100 or subject to regulation under all or part of the provisions of ORS 94.550 to 94.783 or under ORS 94.803 and 94.807 to 94.945:

Â Â Â Â Â  (1) A provision of this chapter that may be avoided by a corporation by a provision in the corporation's articles of incorporation, bylaws or otherwise also may be avoided by a provision in the declaration, bylaws or other recorded governing document of a planned community or a condominium.

Â Â Â Â Â  (2) In the event of a conflict between the provisions of this chapter and:

Â Â Â Â Â  (a) The declaration and bylaws of a condominium and the provisions of ORS chapter 100, the declaration and bylaws and the provisions of ORS chapter 100 control.

Â Â Â Â Â  (b) The declaration, bylaws and other recorded governing documents of a planned community and the provisions of ORS 94.550 to 94.783, the declaration, bylaws and other governing documents and the provisions of ORS 94.550 to 94.783 control.

Â Â Â Â Â  (c) The recorded timeshare instrument of a timeshare plan and the provisions of ORS 94.803 and 94.807 to 94.945, the recorded timeshare instrument and the provisions of ORS 94.803 and 94.807 to 94.945 control. [2003 c.569 Â§46]

Â Â Â Â Â  65.961 Application to qualified foreign corporations. A foreign corporation authorized to engage in activities in this state on October 3, 1989, is subject to this chapter but is not required to apply for new authority to engage in activities under this chapter. [1989 c.1010 Â§173]

Â Â Â Â Â  65.964 Saving provisions. (1) Except as provided in subsections (2), (3) and (4) of this section, the repeal of a statute by chapter 1010, Oregon Laws 1989, does not affect:

Â Â Â Â Â  (a) The operation of the statute or any action taken under it before its repeal;

Â Â Â Â Â  (b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

Â Â Â Â Â  (c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

Â Â Â Â Â  (d) Any proceeding, reorganization or dissolution commenced under the statute before its repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

Â Â Â Â Â  (2) The provisions of ORS 65.387 to 65.414 shall apply to all indemnification made by a corporation after October 3, 1989, and all other actions regarding indemnification taken by or on behalf of a corporation or by a court after October 3, 1989, including all indemnification made and other actions taken after October 3, 1989, with respect to claims that arose or matters that occurred prior to October 3, 1989, or pursuant to any provisions of any articles of incorporation, bylaws, resolutions or agreements in effect prior to October 3, 1989.

Â Â Â Â Â  (3) If a penalty or punishment imposed for violation of a statute repealed by chapter 1010, Oregon Laws 1989, is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

Â Â Â Â Â  (4) This chapter shall apply to any amendment to a corporation's articles of incorporation filed after October 3, 1989, even if member approval of such amendment occurred prior to October 3, 1989.

Â Â Â Â Â  (5) Except as specifically provided in this chapter, nothing in this chapter shall affect any powers the Attorney General may have under other statutes or common law. [1989 c.1010 Â§174]

Â Â Â Â Â  65.967 Severability. If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [1989 c.1010 Â§175]

PENALTY

Â Â Â Â Â  65.990 Penalty for signing false document. (1) A person commits the crime of falsely signing a document for filing if the person signs a document knowing it is false in any material respect with intent that the document be delivered to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class B misdemeanor. [1989 c.1010 Â§Â§12,171]

_______________

CHAPTER 66

[Reserved for expansion]



Chapter 67

Chapter 67 Â Partnerships; Limited Liability Partnerships

2005 EDITION

PARTNERSHIPS; LIMITED LIABILITY PARTNERSHIPS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

67.005Â Â Â Â Â Â  Definitions

PARTNERSHIPS

67.010Â Â Â Â Â Â  Knowledge and notice

67.015Â Â Â Â Â Â  Effect of partnership agreement; non- waivable provisions

67.020Â Â Â Â Â Â  Supplemental principles of law

67.025Â Â Â Â Â Â  Governing law

(Nature of Partnership)

67.050Â Â Â Â Â Â  Partnership as entity

67.055Â Â Â Â Â Â  Creation of partnership

67.060Â Â Â Â Â Â  Partnership property

67.065Â Â Â Â Â Â  When property is partnership property

67.070Â Â Â Â Â Â  General powers of a partnership

(Relations of Partners to Persons Dealing With Partnership)

67.090Â Â Â Â Â Â  Partner agent of partnership

67.095Â Â Â Â Â Â  Transfer of partnership property

67.100Â Â Â Â Â Â  Partnership liable for partner's actionable conduct

67.105Â Â Â Â Â Â  Partner's liability

67.110Â Â Â Â Â Â  Actions by and against partnership and partners

67.115Â Â Â Â Â Â  Liability of purported partner

(Relations of Partners to Each Other and to Partnership)

67.140Â Â Â Â Â Â  Partner's rights and duties

67.145Â Â Â Â Â Â  Distributions in kind

67.150Â Â Â Â Â Â  Partner's rights and duties with respect to information

67.155Â Â Â Â Â Â  General standards of partner's conduct

67.160Â Â Â Â Â Â  Actions by partnership and partners

67.165Â Â Â Â Â Â  Continuation of partnership beyond definite term or particular undertaking

(Transferees and Creditors of Partner)

67.190Â Â Â Â Â Â  Partner not co-owner of partnership property

67.195Â Â Â Â Â Â  Partner's transferable interest in partnership

67.200Â Â Â Â Â Â  Transfer of whole or part of partner's transferable interest

67.205Â Â Â Â Â Â  Partner's transferable interest subject to charging order

(Partner's Dissociation)

67.220Â Â Â Â Â Â  Events causing partner's dissociation

67.225Â Â Â Â Â Â  Partner's power to dissociate; wrongful dissociation

67.230Â Â Â Â Â Â  Effect of partner's dissociation

(Partner's Dissociation When Business Not Wound Up)

67.250Â Â Â Â Â Â  Purchase of dissociated partner's interest

67.255Â Â Â Â Â Â  Dissociated partner's power to bind and liability to partnership

67.260Â Â Â Â Â Â  Dissociated partner's liability to other persons

67.265Â Â Â Â Â Â  Continued use of partnership name

(Winding Up Partnership Business)

67.290Â Â Â Â Â Â  Events causing dissolution and winding up of partnership business

67.295Â Â Â Â Â Â  Partnership continues after dissolution

67.300Â Â Â Â Â Â  Right to wind up partnership business

67.305Â Â Â Â Â Â  Partner's power to bind partnership after dissolution

67.310Â Â Â Â Â Â  Partner's liability to other partners after dissolution

67.315Â Â Â Â Â Â  Settlement of accounts and contributions among partners

(Conversions and Mergers)

67.340Â Â Â Â Â Â  Definitions for ORS 67.340 to 67.365

67.342Â Â Â Â Â Â  Conversion

67.344Â Â Â Â Â Â  Action on plan of conversion

67.346Â Â Â Â Â Â  Articles of conversion

67.348Â Â Â Â Â Â  Effect of conversion; entity existence continues; assumed business name

67.360Â Â Â Â Â Â  Merger

67.362Â Â Â Â Â Â  Action on plan of merger

67.364Â Â Â Â Â Â  Articles of merger

67.365Â Â Â Â Â Â  Effect of merger

LIMITED LIABILITY PARTNERSHIPS

(General Provisions)

67.500Â Â Â Â Â Â  Eligibility for registration as a limited liability partnership; required vote

(Filing Documents)

67.520Â Â Â Â Â Â  Filing requirements

67.525Â Â Â Â Â Â  Filing, service, copying and certification fees

67.530Â Â Â Â Â Â  Effective time and date of document

67.535Â Â Â Â Â Â  Filing duty of Secretary of State

67.540Â Â Â Â Â Â  Appeal from actions of Secretary of State

67.545Â Â Â Â Â Â  Evidentiary effect of copy of filed document

67.550Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

67.570Â Â Â Â Â Â  Powers

(Registration)

67.590Â Â Â Â Â Â  Application for registration; effective date; duration of status as limited liability partnership

67.595Â Â Â Â Â Â  Cancellation of registration; effect

(Partnership Powers)

67.610Â Â Â Â Â Â  Effect of changes in partnership on limited liability partnership status and liability of partners; amendment of application for registration

67.615Â Â Â Â Â Â  Distributions to partners

(Name)

67.625Â Â Â Â Â Â  Limited liability partnership name

(Service of Process)

67.635Â Â Â Â Â Â  Service of process on limited liability partnership

(Annual Report)

67.645Â Â Â Â Â Â  Annual report

(Administrative Revocation)

67.655Â Â Â Â Â Â  Grounds for administrative revocation

67.660Â Â Â Â Â Â  Procedure for and effect of administrative revocation

67.665Â Â Â Â Â Â  Reinstatement following administrative revocation

67.670Â Â Â Â Â Â  Appeal from denial of reinstatement

(Interstate Application)

67.680Â Â Â Â Â Â  Interstate application

FOREIGN LIMITED LIABILITY PARTNERSHIPS

(Authority to Transact Business)

67.700Â Â Â Â Â Â  Authority to transact business

67.705Â Â Â Â Â Â  Consequences of transacting business without authority

67.710Â Â Â Â Â Â  Application for authority to transact business; effective date of authorization

67.715Â Â Â Â Â Â  Amendment to application for authority

67.720Â Â Â Â Â Â  Limitations applicable to foreign limited liability partnerships

(Name)

67.730Â Â Â Â Â Â  Name of foreign limited liability partnership

(Withdrawal)

67.740Â Â Â Â Â Â  Withdrawal of foreign limited liability partnership

(Revocation)

67.750Â Â Â Â Â Â  Grounds for revocation

67.755Â Â Â Â Â Â  Procedure for and effect of revocation

67.760Â Â Â Â Â Â  Appeal from revocation

67.765Â Â Â Â Â Â  Reinstatement of authority

67.770Â Â Â Â Â Â  Action by Attorney General

MISCELLANEOUS

67.800Â Â Â Â Â Â  Uniformity of application and construction

67.805Â Â Â Â Â Â  Severability

67.810Â Â Â Â Â Â  Partnership subject to amendment or repeal of chapter

67.815Â Â Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  67.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "Business" includes every trade, occupation, profession and commercial activity.

Â Â Â Â Â  (2) "Debtor in bankruptcy" means a person who is the subject of:

Â Â Â Â Â  (a) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

Â Â Â Â Â  (b) A comparable order under federal, state or foreign law governing insolvency.

Â Â Â Â Â  (3) "Dissociated partner" means a partner with respect to whom an event specified in ORS 67.220 has occurred.

Â Â Â Â Â  (4) "Distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee.

Â Â Â Â Â  (5) "Foreign limited liability partnership" means a partnership that:

Â Â Â Â Â  (a) Is formed under laws other than the law of this state; and

Â Â Â Â Â  (b) Has the status of a limited liability partnership under those laws.

Â Â Â Â Â  (6) "Limited liability partnership" means a partnership that has registered under ORS 67.590, and has not registered or qualified in any other jurisdiction other than as a foreign limited liability partnership.

Â Â Â Â Â  (7) "Partnership" means an association of two or more persons to carry on as co-owners a business for profit created under ORS 67.055, predecessor law, or comparable law of another jurisdiction. A partnership includes a limited liability partnership.

Â Â Â Â Â  (8) "Partnership agreement" means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

Â Â Â Â Â  (9) "Partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

Â Â Â Â Â  (10) "Partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights.

Â Â Â Â Â  (11) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, instrumentality or any other legal or commercial entity.

Â Â Â Â Â  (12) "Professional" means:

Â Â Â Â Â  (a) Accountants licensed under ORS 673.010 to 673.457 or the laws of another state;

Â Â Â Â Â  (b) Architects licensed under ORS 671.010 to 671.220 or the laws of another state;

Â Â Â Â Â  (c) Attorneys licensed under ORS 9.005 to 9.755 or the laws of another state;

Â Â Â Â Â  (d) Chiropractors licensed under ORS chapter 684 or the laws of another state;

Â Â Â Â Â  (e) Dentists licensed under ORS chapter 679 or the laws of another state;

Â Â Â Â Â  (f) Landscape architects licensed under ORS 671.310 to 671.459 or the laws of another state;

Â Â Â Â Â  (g) Naturopaths licensed under ORS chapter 685 or the laws of another state;

Â Â Â Â Â  (h) Nurse practitioners licensed under ORS 678.010 to 678.410 or the laws of another state;

Â Â Â Â Â  (i) Psychologists licensed under ORS 675.010 to 675.150 or the laws of another state;

Â Â Â Â Â  (j) Physicians licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (k) Podiatrists licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (L) Radiologic technologists licensed under ORS 688.405 to 688.605 or the laws of another state;

Â Â Â Â Â  (m) Real estate appraisers licensed under ORS chapter 674 or the laws of another state; and

Â Â Â Â Â  (n) Other persons providing to the public types of personal service or services substantially similar to those listed in paragraphs (a) to (m) of this subsection that may be lawfully rendered only pursuant to a license.

Â Â Â Â Â  (13) "Professional service" means the service rendered by a professional.

Â Â Â Â Â  (14) "Property" means all property, real, personal or mixed, tangible or intangible, or any interest therein.

Â Â Â Â Â  (15) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States.

Â Â Â Â Â  (16) "Transfer" includes an assignment, conveyance, lease, mortgage, deed, encumbrance, creation of a security interest and any other disposition.

Â Â Â Â Â  (17) "Transferable interest of a partner in the partnership" means the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. [1997 c.775 Â§1; 2003 c.14 Â§25]

PARTNERSHIPS

Â Â Â Â Â  67.010 Knowledge and notice. (1) A person knows a fact if the person has actual knowledge of it.

Â Â Â Â Â  (2) A person has notice of a fact if the person:

Â Â Â Â Â  (a) Knows of it;

Â Â Â Â Â  (b) Has received a notification of it; or

Â Â Â Â Â  (c) Has reason to know it exists from all the facts known to the person at the time in question.

Â Â Â Â Â  (3) A person notifies or gives notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

Â Â Â Â Â  (4) A person receives a notification when the notification:

Â Â Â Â Â  (a) Comes to the person's attention; or

Â Â Â Â Â  (b) Is addressed to the person and is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence.

Â Â Â Â Â  (6) A partner's knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner. [1997 c.775 Â§2]

Â Â Â Â Â  67.015 Effect of partnership agreement; nonwaivable provisions. (1) Except as otherwise provided in subsection (2) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

Â Â Â Â Â  (2) The partnership agreement may not:

Â Â Â Â Â  (a) Unreasonably restrict the right of access to books and records under ORS 67.150 (2);

Â Â Â Â Â  (b) Eliminate the duty of loyalty under ORS 67.155 (2) or 67.230 (2)(c), but:

Â Â Â Â Â  (A) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not unconscionable; or

Â Â Â Â Â  (B) All the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

Â Â Â Â Â  (c) Unreasonably reduce the duty of care under ORS 67.155 (3) or 67.230 (2)(c);

Â Â Â Â Â  (d) Eliminate the obligation of good faith and fair dealing under ORS 67.155 (4), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not unconscionable;

Â Â Â Â Â  (e) Vary the power to dissociate as a partner under ORS 67.225 (1), except to require the notice under ORS 67.220 (1) of this Act to be in writing;

Â Â Â Â Â  (f) Vary the right of a court to expel a partner in the events specified in ORS 67.220 (5);

Â Â Â Â Â  (g) Vary the requirement to wind up the partnership business in cases specified in ORS 67.290 (4), (5), (6) or (7);

Â Â Â Â Â  (h) Choose a governing law not permitted under ORS 67.025 (1) or vary the application of this state's law with respect to a limited liability partnership or a foreign limited liability partnership pursuant to ORS 67.025 (2) or (3); or

Â Â Â Â Â  (i) Restrict rights of third parties under this chapter. [1997 c.775 Â§3]

Â Â Â Â Â  67.020 Supplemental principles of law. (1) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

Â Â Â Â Â  (2) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in ORS 82.010. [1997 c.775 Â§4]

Â Â Â Â Â  67.025 Governing law. (1) Except as otherwise provided in subsections (2) and (3) of this section, the relations among the partners and between the partners and the partnership and the liability of the partners for obligations of the partnership are governed by:

Â Â Â Â Â  (a) The law of the state chosen by the partners to govern if that state bears a reasonable relation to the partners or to the partnership business and affairs; or

Â Â Â Â Â  (b) If the partners do not choose a governing law under paragraph (a) of this subsection, the law of the state in which the partnership has its principal office from which the partnership conducts its business.

Â Â Â Â Â  (2) With respect to a limited liability partnership, the law of this state governs the relations among the partners and between the partners and the partnership, and the liability of the partners for obligations of the limited liability partnership.

Â Â Â Â Â  (3) With respect to a foreign limited liability partnership:

Â Â Â Â Â  (a) The laws of the state or other jurisdiction under which a foreign limited liability partnership is formed governs the internal affairs of the partnership and the relations among the partners and between the partners and the partnership;

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, the liability of a partner of a foreign limited liability partnership for the obligations of the foreign limited liability partnership arising in this state shall be the same as the liability of a partner of a limited liability partnership under ORS 67.105 for the obligations of the limited liability partnership; and

Â Â Â Â Â  (c) The partners of a foreign limited liability partnership who are professionals who hold licenses to render professional service in this state and who practice more than incidentally in this state shall be personally liable in their capacity as partners to the same extent and in the same manner as provided for shareholders of a foreign professional corporation under ORS 58.185 and 58.187 and as otherwise provided in this chapter. [1997 c.775 Â§5]

(Nature of Partnership)

Â Â Â Â Â

Â Â Â Â Â  67.050 Partnership as entity. (1) A partnership is an entity distinct from its partners.

Â Â Â Â Â  (2) A limited liability partnership continues to be the same entity that existed before the filing of a registration under ORS 67.590 and remains the same entity if its registration ceases. [1997 c.775 Â§6]

Â Â Â Â Â  67.055 Creation of partnership. (1) Except as otherwise provided in subsection (3) of this section, the association of two or more persons to carry on as co-owners a business for profit creates a partnership, whether or not the persons intend to create a partnership.

Â Â Â Â Â  (2) A partnership may be created under this chapter, a predecessor statute or a comparable law of another jurisdiction.

Â Â Â Â Â  (3) An association or entity created under a law other than the laws described in subsection (2) of this section is not a partnership.

Â Â Â Â Â  (4) In determining whether a partnership is created, the following rules apply:

Â Â Â Â Â  (a) Factors indicating that persons have created a partnership include:

Â Â Â Â Â  (A) Their receipt of or right to receive a share of profits of the business;

Â Â Â Â Â  (B) Their expression of an intent to be partners in the business;

Â Â Â Â Â  (C) Their participation or right to participate in control of the business;

Â Â Â Â Â  (D) Their sharing or agreeing to share losses of the business or liability for claims by third parties against the business; and

Â Â Â Â Â  (E) Their contributing or agreeing to contribute money or property to the business.

Â Â Â Â Â  (b) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself create a partnership, even if the co-owners share profits made by the use of the property.

Â Â Â Â Â  (c) The sharing of gross returns does not by itself create a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

Â Â Â Â Â  (d) It is a rebuttable presumption that a person who receives a share of the profits of a business is a partner in the business, unless the profits were received in payment of:

Â Â Â Â Â  (A) A debt by installments or otherwise;

Â Â Â Â Â  (B) Wages or other compensation to an employee or independent contractor;

Â Â Â Â Â  (C) Rent;

Â Â Â Â Â  (D) Amounts owing to a former partner, a beneficiary, representative or designee of a deceased or disabled partner, or a transferee of a partnership interest;

Â Â Â Â Â  (E) Interest or other charge on a loan, whether or not the amount of payment varies with the profits of the business, and whether or not the loan agreement or instrument includes a direct or indirect present or future ownership interest in collateral or rights to income, proceeds or increase in value derived from collateral; or

Â Â Â Â Â  (F) Consideration for the sale of a business, including goodwill, or other property by installments or otherwise.

Â Â Â Â Â  (e) An agreement to share losses by the owners of a business is not necessary to create a partnership. [1997 c.775 Â§7]

Â Â Â Â Â  67.060 Partnership property. Property acquired by a partnership is property of the partnership and not of the partners individually. [1997 c.775 Â§8]

Â Â Â Â Â  67.065 When property is partnership property. (1) Property is partnership property if acquired in the name of:

Â Â Â Â Â  (a) The partnership; or

Â Â Â Â Â  (b) One or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

Â Â Â Â Â  (2) Property is acquired in the name of the partnership by a transfer to:

Â Â Â Â Â  (a) The partnership in its name; or

Â Â Â Â Â  (b) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

Â Â Â Â Â  (3) It is a rebuttable presumption that property is partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

Â Â Â Â Â  (4) It is a rebuttable presumption that property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is separate property, even if used for partnership purposes. [1997 c.775 Â§9]

Â Â Â Â Â  67.070 General powers of a partnership. Unless restricted by applicable law, a partnership has the same powers as an individual to do all things necessary or convenient to carry on its business and affairs. [1997 c.775 Â§10]

(Relations of Partners to Persons Dealing With Partnership)

Â Â Â Â Â  67.090 Partner agent of partnership. (1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the name of the partnership, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

Â Â Â Â Â  (2) An act of a partner that is not for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership, binds the partnership only if the act was authorized by the other partners. [1997 c.775 Â§11]

Â Â Â Â Â  67.095 Transfer of partnership property. (1) Partnership property may be transferred as follows:

Â Â Â Â Â  (a) Partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the name of the partnership.

Â Â Â Â Â  (b) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

Â Â Â Â Â  (c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

Â Â Â Â Â  (2) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under ORS 67.090 and:

Â Â Â Â Â  (a) As to a subsequent transferee who gave value for property transferred under subsection (1)(a) and (b) of this section, proves that prior to the transfer to the subsequent transferee, the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

Â Â Â Â Â  (b) As to a transferee who gave value for property transferred under subsection (1)(c) of this section, proves that prior to the transfer to the transferee, the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

Â Â Â Â Â  (3) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (2) of this section, from any earlier transferee of the property.

Â Â Â Â Â  (4) If a person holds all the partners' interests in the partnership, all the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document. [1997 c.775 Â§12]

Â Â Â Â Â  67.100 Partnership liable for partner's actionable conduct. (1) A partnership is liable for loss or injury caused to a person, including a partner, or for a penalty incurred as a result of a wrongful act or omission or other actionable conduct of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

Â Â Â Â Â  (2) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable to such person for the loss. [1997 c.775 Â§13]

Â Â Â Â Â

Â Â Â Â Â  67.105 Partner's liability. (1) Except as otherwise provided in this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

Â Â Â Â Â  (2) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the person's admission as a partner.

Â Â Â Â Â  (3)(a) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a partner of a limited liability partnership shall continue to be liable for any obligation of the partnership for which the partner was liable before the partnership became a limited liability partnership.

Â Â Â Â Â  (c) Nothing in this subsection shall in any way affect or impair the ability of a partner to be released from any such obligation. This subsection applies to a partner's liability notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under ORS 67.500 (3).

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the partners of a limited liability partnership who are professionals shall be personally liable in their capacity as partners to the same extent and in the same manner as provided for shareholders of a domestic professional corporation under ORS 58.185 and 58.187 and as otherwise provided in this chapter. [1997 c.775 Â§14]

Â Â Â Â Â

Â Â Â Â Â  67.110 Actions by and against partnership and partners. (1) A partnership may sue and be sued in the name of the partnership.

Â Â Â Â Â  (2) An action may be brought against the partnership and, to the extent not inconsistent with ORS 67.105, any or all of the partners in the same action or in separate actions.

Â Â Â Â Â  (3) A judgment against a partnership is not by itself a judgment against a partner.

Â Â Â Â Â  (4) Except as provided by subsection (5) of this section, a creditor may proceed against one or more partners or their property to satisfy a judgment based on a claim that could have been successfully asserted against the partnership only if:

Â Â Â Â Â  (a) The partner is personally liable for the claim under ORS 67.105;

Â Â Â Â Â  (b) A judgment is also obtained against the partner; and

Â Â Â Â Â  (c) A judgment based on the same claim is obtained against the partnership that:

Â Â Â Â Â  (A) Has not been reversed or vacated; and

Â Â Â Â Â  (B) Remains unsatisfied for 90 days after:

Â Â Â Â Â  (i) The date of entry of the judgment; or

Â Â Â Â Â  (ii) The date of expiration or termination of the stay, if the judgment is contested by appropriate proceedings and execution on the judgment has been stayed.

Â Â Â Â Â  (5) Subsection (4) of this section does not prohibit a creditor from proceeding directly against one or more partners who are personally liable for the claim under ORS 67.105 or against their property without first seeking satisfaction from partnership property if:

Â Â Â Â Â  (a) The partnership is a debtor in bankruptcy;

Â Â Â Â Â  (b) The creditor and the partnership agreed that the creditor is not required to comply with subsection (4) of this section;

Â Â Â Â Â  (c) A court orders otherwise, based on a finding that partnership property subject to execution within the state is clearly insufficient to satisfy the judgment or that compliance with subsection (4) of this section is excessively burdensome; or

Â Â Â Â Â  (d) Liability is imposed on the partner by law or contract independently of the person's status as a partner. [1997 c.775 Â§15]

Â Â Â Â Â

Â Â Â Â Â  67.115 Liability of purported partner. (1) If a person, by words or conduct, purports to be a partner or consents to being represented by another as a partner in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made if that person relying on the false representation enters into a transaction with the actual or purported partnership. If the false representation is made in a public manner, the purported partner is liable to a person who relies upon it even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

Â Â Â Â Â  (2) A person falsely represented to be a partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (1) and (2) of this section, persons who are not partners to each other are not liable as partners to other persons. [1997 c.775 Â§16]

(Relations of Partners to Each Other and to Partnership)

Â Â Â Â Â  67.140 Partner's rights and duties. (1) Each partner is deemed to have an account that is:

Â Â Â Â Â  (a) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partner's share of the partnership profits; and

Â Â Â Â Â  (b) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partner's share of the partnership losses.

Â Â Â Â Â  (2) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

Â Â Â Â Â  (3) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

Â Â Â Â Â  (4) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

Â Â Â Â Â  (5) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (3) or (4) of this section constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (5) of this section, a partner shall not receive interest on the amount of capital contributed to the partnership.

Â Â Â Â Â  (7) Each partner has equal rights in the management and conduct of the partnership business.

Â Â Â Â Â  (8) A partner may use or possess partnership property only on behalf of the partnership.

Â Â Â Â Â  (9) A partner is not entitled to remuneration for services performed for the partnership except for reasonable compensation for services rendered in winding up the business of the partnership.

Â Â Â Â Â  (10) A person may become a partner only with the consent of all the partners.

Â Â Â Â Â  (11) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all the partners.

Â Â Â Â Â  (12) A written partnership agreement may establish classes or groups of one or more partners having certain relative rights, powers and duties, including voting rights, and may provide for the future creation of additional classes or groups of one or more partners having certain relative rights, powers and duties, including voting rights. The rights, powers or duties of a class or group of partners may be senior to those of one or more existing classes or groups of partners.

Â Â Â Â Â  (13) This section does not affect the obligations of a partnership to other persons under ORS 67.090. [1997 c.775 Â§17]

Â Â Â Â Â

Â Â Â Â Â  67.145 Distributions in kind. A partner has no right to receive, and may not be required to accept, a distribution in kind. [1997 c.775 Â§18]

Â Â Â Â Â  67.150 Partner's rights and duties with respect to information. (1) A partnership shall keep its books and records, if any, at its principal office from which the partnership conducts its business.

Â Â Â Â Â  (2) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge covering the costs of labor and material for copies of documents furnished.

Â Â Â Â Â  (3) Each partner, to the extent of the partner's knowledge or possession of information, and the partnership shall furnish to a partner and to the legal representative of a deceased partner or partner under legal disability:

Â Â Â Â Â  (a) Without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or under this chapter; and

Â Â Â Â Â  (b) On demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances. [1997 c.775 Â§19]

Â Â Â Â Â  67.155 General standards of partner's conduct. (1) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) A partner's duty of loyalty to the partnership and the other partners includes the following:

Â Â Â Â Â  (a) To account to the partnership and hold for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

Â Â Â Â Â  (b) Except as provided in subsections (5) and (6) of this section, to refrain from dealing with the partnership in a manner adverse to the partnership and to refrain from representing a person with an interest adverse to the partnership, in the conduct or winding up of the partnership business; and

Â Â Â Â Â  (c) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

Â Â Â Â Â  (3) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

Â Â Â Â Â  (4) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistent with the obligation of good faith and fair dealing.

Â Â Â Â Â  (5) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

Â Â Â Â Â  (6) A partner may lend money to or transact other business with the partnership, provided that any loan or transaction between a partner and the partnership must be:

Â Â Â Â Â  (a) Fair to the partnership;

Â Â Â Â Â  (b) Authorized by the partnership agreement; or

Â Â Â Â Â  (c) Authorized or ratified by a majority of the disinterested partners or by a number or percentage of partners specified in the partnership agreement, after full disclosure of all material facts.

Â Â Â Â Â  (7) Loans and other transactions between the partnership and a partner are binding on the parties in the same manner as transactions between the partnership and persons who are not partners, subject to other applicable law.

Â Â Â Â Â  (8) This section also applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner. [1997 c.775 Â§20]

Â Â Â Â Â  67.160 Actions by partnership and partners. (1) A partner is liable to a partnership and the other partners for a breach of the partnership agreement or for a violation of a duty to the partnership or the other partners under this chapter.

Â Â Â Â Â  (2) A partnership may maintain an action against a partner for a breach of the partnership agreement or for the violation of a duty to the partnership.

Â Â Â Â Â  (3) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

Â Â Â Â Â  (a) Enforce the partner's rights under the partnership agreement;

Â Â Â Â Â  (b) Enforce the partner's rights under this chapter, including:

Â Â Â Â Â  (A) The partner's rights under ORS 67.140, 67.150 or 67.155;

Â Â Â Â Â  (B) The partner's right on dissociation to have the partner's interest in the partnership purchased pursuant to ORS 67.250 or enforce any other right under ORS 67.220 to 67.265; or

Â Â Â Â Â  (C) The partner's right to compel a dissolution and winding up of the partnership business under ORS 67.290 or enforce any other right under ORS 67.290 to 67.315; or

Â Â Â Â Â  (c) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

Â Â Â Â Â  (4) The accrual of and any time limitation on a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law. [1997 c.775 Â§21]

Â Â Â Â Â  67.165 Continuation of partnership beyond definite term or particular undertaking. (1) If a partnership for a definite term or particular undertaking is continued without an express agreement after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion so far as is consistent with a partnership at will.

Â Â Â Â Â  (2) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership and all partners have notice of such continuation, there is a rebuttable presumption that the partners have agreed that the partnership will continue. [1997 c.775 Â§22]

(Transferees and Creditors of Partner)

Â Â Â Â Â  67.190 Partner not co-owner of partnership property. A partner is not a co-owner of partnership property and has no interest in partnership property that can be transferred either voluntarily or involuntarily. [1997 c.775 Â§23]

Â Â Â Â Â  67.195 Partner's transferable interest in partnership. The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property. [1997 c.775 Â§24]

Â Â Â Â Â  67.200 Transfer of whole or part of partner's transferable interest. (1) A transfer, in whole or in part, of a partner's transferable interest in the partnership:

Â Â Â Â Â  (a) Is permissible;

Â Â Â Â Â  (b) Does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

Â Â Â Â Â  (c) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records.

Â Â Â Â Â  (2) A transferee of a partner's transferable interest in the partnership has a right:

Â Â Â Â Â  (a) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

Â Â Â Â Â  (b) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

Â Â Â Â Â  (c) To seek under ORS 67.290 (6) a judicial determination that it is equitable to wind up the partnership business.

Â Â Â Â Â  (3) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all the partners.

Â Â Â Â Â  (4) Upon transfer, the transferor retains the rights and duties of a partner other than the transferred interest in profits and losses of the partnership and the right to receive distributions.

Â Â Â Â Â  (5) A partnership need not give effect to a transferee's rights under this section until it has notice of the transfer. Upon request, a transferee must furnish to the partnership reasonable proof of the transfer.

Â Â Â Â Â  (6) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer. [1997 c.775 Â§25]

Â Â Â Â Â  67.205 Partner's transferable interest subject to charging order. (1) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or that the circumstances of the case may require.

Â Â Â Â Â  (2) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

Â Â Â Â Â  (3) At any time before foreclosure, an interest charged may be redeemed:

Â Â Â Â Â  (a) By the judgment debtor;

Â Â Â Â Â  (b) With property other than partnership property, by one or more of the other partners; or

Â Â Â Â Â  (c) With partnership property, by one or more of the other partners with the consent of all the partners whose interests are not so charged.

Â Â Â Â Â  (4) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

Â Â Â Â Â  (5) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership. [1997 c.775 Â§26]

(Partner's Dissociation)

Â Â Â Â Â  67.220 Events causing partner's dissociation. A partner is dissociated from a partnership upon the occurrence of any of the following events:

Â Â Â Â Â  (1) The partnership's having notice of the partner's express will to withdraw as a partner or on a later date specified by the partner;

Â Â Â Â Â  (2) An event agreed to in the partnership agreement as causing the partner's dissociation;

Â Â Â Â Â  (3) The partner's expulsion pursuant to the partnership agreement;

Â Â Â Â Â  (4) The partner's expulsion by the unanimous vote of the other partners if:

Â Â Â Â Â  (a) It is unlawful to carry on the partnership business with that partner;

Â Â Â Â Â  (b) There has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes that has not been foreclosed or a court order charging the partner's interest that has not been foreclosed;

Â Â Â Â Â  (c) Within 90 days after the partnership notifies a corporation that is a partner that it will be expelled because it has filed articles of dissolution or the equivalent, has been administratively dissolved or has had its right to conduct business suspended by the jurisdiction of its incorporation, there is no revocation of the articles of dissolution or the administrative dissolution or no reinstatement of its right to conduct business;

Â Â Â Â Â  (d) Within 90 days after the partnership notifies a limited liability company that is a partner that it will be expelled because it has filed articles of dissolution or the equivalent, has been administratively dissolved or has had its right to conduct business suspended by the jurisdiction of its organization, there is no revocation of the articles of dissolution or the administrative dissolution or no reinstatement of its right to conduct business;

Â Â Â Â Â  (e) Within 90 days after the partnership notifies a limited partnership that is a partner that it will be expelled because it has filed a certificate of cancellation or the equivalent, has been administratively inactivated or has had its right to conduct business suspended by the jurisdiction of its organization, there is no revocation of the certificate of cancellation or the administrative inactivation or no reinstatement of its right to conduct business; or

Â Â Â Â Â  (f) A partnership that is a partner has been dissolved and its business is being wound up;

Â Â Â Â Â  (5) On application by the partnership or another partner, the partner's expulsion by judicial determination because:

Â Â Â Â Â  (a) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

Â Â Â Â Â  (b) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under ORS 67.155; or

Â Â Â Â Â  (c) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

Â Â Â Â Â  (6) The partner is:

Â Â Â Â Â  (a) Becoming a debtor in bankruptcy;

Â Â Â Â Â  (b) Executing an assignment for the benefit of creditors;

Â Â Â Â Â  (c) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partner's property; or

Â Â Â Â Â  (d) Failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partner's property obtained without the partner's consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

Â Â Â Â Â  (7) In the case of a partner who is an individual:

Â Â Â Â Â  (a) The partner's death;

Â Â Â Â Â  (b) The appointment of a guardian or general conservator for the partner; or

Â Â Â Â Â  (c) A judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

Â Â Â Â Â  (8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

Â Â Â Â Â  (9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

Â Â Â Â Â  (10) Termination of the existence of a partner who is not an individual, partnership, limited partnership, limited liability company, corporation, trust or estate. [1997 c.775 Â§27]

Â Â Â Â Â  67.225 Partner's power to dissociate; wrongful dissociation. (1) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to ORS 67.220 (1).

Â Â Â Â Â  (2) A partner's dissociation is wrongful only if:

Â Â Â Â Â  (a) The dissociation is in breach of an express provision of the partnership agreement; or

Â Â Â Â Â  (b) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

Â Â Â Â Â  (A) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation under ORS 67.220 (3) to (10) or wrongful dissociation under this subsection;

Â Â Â Â Â  (B) The partner is expelled by judicial determination under ORS 67.220 (5);

Â Â Â Â Â  (C) The partner is dissociated by becoming a debtor in bankruptcy; or

Â Â Â Â Â  (D) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

Â Â Â Â Â  (3) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners. [1997 c.775 Â§28]

Â Â Â Â Â  67.230 Effect of partner's dissociation. (1) If a partner's dissociation results in a dissolution and winding up of the partnership business, ORS 67.290 to 67.315 apply. If a partner's dissociation does not result in dissolution and winding up of the partnership business, ORS 67.250 to 67.265 apply.

Â Â Â Â Â  (2) Upon a partner's dissociation:

Â Â Â Â Â  (a) The partner's right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in ORS 67.300;

Â Â Â Â Â  (b) The partner's duty of loyalty under ORS 67.155 (2)(c) terminates; and

Â Â Â Â Â  (c) The partner's duty of loyalty under ORS 67.155 (2)(a) and (b) and duty of care under ORS 67.155 (3) continue only with regard to matters arising and events occurring before the partner's dissociation, unless the partner participates in winding up the partnership's business pursuant to ORS 67.300. [1997 c.775 Â§29]

(Partner's Dissociation When Business Not Wound Up)

Â Â Â Â Â  67.250 Purchase of dissociated partner's interest. (1) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under ORS 67.290, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buyout price determined pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The buyout price of a dissociated partner's interest is an amount equal to the fair value of the dissociated partner's interest in the partnership on the date of the dissociation. If the dissociated partner has a minority interest in the partnership, the buyout price of the dissociated partner's interest shall not be discounted as a result of such minority interest. Interest must be paid from the date of dissociation to the date of payment.

Â Â Â Â Â  (3) Damages for wrongful dissociation under ORS 67.225 (2) and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

Â Â Â Â Â  (4) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under ORS 67.255. On application by the partnership or a partner made within 120 days after the date of dissociation, a court may determine that indemnification of the dissociated partner against all partnership liabilities incurred before the dissociation is not equitable based on either:

Â Â Â Â Â  (a) The financial condition of the partnership on the date of dissociation; or

Â Â Â Â Â  (b) The dissolution of the partnership within 60 days after the date of dissociation.

Â Â Â Â Â  (5) If no agreement for the purchase of a dissociated partner's interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (3) of this section.

Â Â Â Â Â  (6) If a deferred payment is authorized under subsection (8) of this section, the partnership shall tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (3) of this section, stating the time of payment and the other terms and conditions of the obligation.

Â Â Â Â Â  (7) The payment or tender required by subsection (5) or (6) of this section must be accompanied by the following:

Â Â Â Â Â  (a) A statement of partnership assets and liabilities as of the date of dissociation;

Â Â Â Â Â  (b) The latest available partnership balance sheet and income statement, if any;

Â Â Â Â Â  (c) An explanation of how the estimated amount of the payment was calculated; and

Â Â Â Â Â  (d) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (3) of this section or other terms of the obligation to purchase.

Â Â Â Â Â  (8) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment bears interest but need not be secured unless the dissociated partner demonstrates to the satisfaction of the court that security for the deferred payment is appropriate.

Â Â Â Â Â  (9) A dissociated partner may maintain an action against the partnership, pursuant to ORS 67.160 (3)(b)(B), to determine the buyout price of that partner's interest, any offsets under subsection (3) of this section or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay, or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partner's interest and any offset due under subsection (3) of this section and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (8) of this section, the court shall also determine whether security for deferred payment is appropriate and the other terms of the obligation to purchase. The court may assess reasonable attorney fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnership's failure to tender payment or an offer to pay or to comply with subsection (7) of this section. [1997 c.775 Â§30]

Â Â Â Â Â  67.255 Dissociated partner's power to bind and liability to partnership. (1) If a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a converted or surviving business entity under ORS 67.340 to 67.365, is bound by an act of the dissociated partner only if:

Â Â Â Â Â  (a) The act occurs within six months after the date of dissociation;

Â Â Â Â Â  (b) The act would have bound the partnership under ORS 67.090 before dissociation;

Â Â Â Â Â  (c) At the time of entering into the transaction, the other party reasonably believed that the dissociated partner was then a partner and did not have notice of the partner's dissociation; and

Â Â Â Â Â  (d) At the time of entering into the transaction, the dissociation had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

Â Â Â Â Â  (2) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (1) of this section. [1997 c.775 Â§31; 1999 c.362 Â§51]

Â Â Â Â Â  67.260 Dissociated partner's liability to other persons. (1) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (2) of this section.

Â Â Â Â Â  (2) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a converted or surviving business entity under ORS 67.340 to 67.365, within six months after the partner's dissociation only if the partner is personally liable for the obligation under ORS 67.105 and, at the time of entering into the transaction:

Â Â Â Â Â  (a) The other party reasonably believed that the dissociated partner was then a partner;

Â Â Â Â Â  (b) The other party did not have notice of the partner's dissociation; and

Â Â Â Â Â  (c) The dissociation had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

Â Â Â Â Â  (3) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

Â Â Â Â Â  (4) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation. [1997 c.775 Â§32; 1999 c.362 Â§52]

Â Â Â Â Â  67.265 Continued use of partnership name. Continued use of a partnership name, or a dissociated partner's name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business. [1997 c.775 Â§33]

(Winding Up Partnership Business)

Â Â Â Â Â  67.290 Events causing dissolution and winding up of partnership business. A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

Â Â Â Â Â  (1) In a partnership at will, the express will of a majority of the partners, excluding any dissociated partner;

Â Â Â Â Â  (2) In a partnership for a definite term or particular undertaking:

Â Â Â Â Â  (a) The express will of all the partners, excluding any dissociated partner, to wind up the partnership business; or

Â Â Â Â Â  (b) The expiration of the term or the completion of the undertaking;

Â Â Â Â Â  (3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

Â Â Â Â Â  (4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

Â Â Â Â Â  (5) On application by a partner, a judicial determination that:

Â Â Â Â Â  (a) The economic purpose of the partnership is likely to be unreasonably frustrated;

Â Â Â Â Â  (b) Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner;

Â Â Â Â Â  (c) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

Â Â Â Â Â  (d) Other circumstances render a dissolution of the partnership and a winding up of its business equitable;

Â Â Â Â Â  (6) On application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business:

Â Â Â Â Â  (a) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

Â Â Â Â Â  (b) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer; or

Â Â Â Â Â  (7) There are no longer two or more partners carrying on as co-owners the business of the partnership for profit. [1997 c.775 Â§34]

Â Â Â Â Â  67.295 Partnership continues after dissolution. (1) Subject to subsection (2) of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

Â Â Â Â Â  (2) At any time after the dissolution of a partnership and before the winding up of its business is completed, all the partners, excluding any dissociated partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event:

Â Â Â Â Â  (a) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

Â Â Â Â Â  (b) The rights of a third party accruing under ORS 67.305 (1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected. [1997 c.775 Â§35]

Â Â Â Â Â  67.300 Right to wind up partnership business. (1) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but on application of any partner, partner's legal representative or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

Â Â Â Â Â  (2) The legal representative of the last surviving partner may wind up a partnership's business.

Â Â Â Â Â  (3) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership pursuant to ORS 67.315, settle disputes by mediation, arbitration or otherwise, and perform other necessary acts. [1997 c.775 Â§36]

Â Â Â Â Â  67.305 Partner's power to bind partnership after dissolution. A partnership is bound by a partner's act after dissolution that:

Â Â Â Â Â  (1) Is appropriate for winding up the partnership business; or

Â Â Â Â Â  (2) Would have bound the partnership under ORS 67.090 before dissolution, if:

Â Â Â Â Â  (a) The other party to the transaction did not have notice of the dissolution; and

Â Â Â Â Â  (b) The dissolution had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on. [1997 c.775 Â§37]

Â Â Â Â Â  67.310 Partner's liability to other partners after dissolution. (1) Except as otherwise provided in subsection (2) of this section and ORS 67.105, after dissolution a partner is liable to the other partners for the partner's share of any partnership liability incurred under ORS 67.305.

Â Â Â Â Â  (2) A partner who, with knowledge of the dissolution, incurs a partnership liability under ORS 67.305 (2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability. [1997 c.775 Â§38]

Â Â Â Â Â  67.315 Settlement of accounts and contributions among partners. (1) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (2) of this section.

Â Â Â Â Â  (2) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account, but excluding from the calculation of such excess, charges attributable to an obligation for which the partner is not personally liable under ORS 67.105.

Â Â Â Â Â  (3) If a partner fails to contribute the full amount the partner is personally obligated to contribute under subsection (2) of this section, all the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under ORS 67.105. A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under ORS 67.105.

Â Â Â Â Â  (4) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement for which the partner is personally liable under ORS 67.105.

Â Â Â Â Â  (5) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

Â Â Â Â Â  (6) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership. [1997 c.775 Â§39]

(Conversions and Mergers)

Â Â Â Â Â  67.340 Definitions for ORS 67.340 to 67.365. As used in ORS 67.340 to 67.365:

Â Â Â Â Â  (1) "Business entity" means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by this chapter, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) "General partner" means a partner in a partnership and a general partner in a limited partnership.

Â Â Â Â Â  (3) "Limited partner" means a limited partner in a limited partnership.

Â Â Â Â Â  (4) "Limited partnership" means a limited partnership created under ORS chapter 70, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (5) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (6) "Owner" means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) Partner of a limited partnership.

Â Â Â Â Â  (7) "Partner" includes both a general partner and a limited partner. [1997 c.775 Â§40; 1999 c.362 Â§40; 2003 c.80 Â§28]

Â Â Â Â Â  67.342 Conversion. (1) A business entity other than a partnership may be converted to a partnership organized under this chapter, and a partnership organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A partnership organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting partnership;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The partnership complies with any requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If the business entity after conversion is not a partnership, any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§42; 2001 c.315 Â§18; 2003 c.80 Â§22]

Â Â Â Â Â  67.344 Action on plan of conversion. (1) A plan of conversion shall be approved by each business entity that is a party to the conversion, as follows:

Â Â Â Â Â  (a) In the case of a partnership, by all of the partners, unless a lesser vote is provided in the partnership agreement; and

Â Â Â Â Â  (b) In the case of a business entity other than a partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a partnership that planned to convert to another business entity, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, by a vote of the partners; and

Â Â Â Â Â  (b) By a business entity other than a partnership that planned to convert to a partnership, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§43]

Â Â Â Â Â  67.345 [1997 c.775 Â§41; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  67.346 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion, the name and type of business entity after conversion and the names and addresses of at least two partners, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 67.530 or the date and time determined pursuant to the statutes governing the business entity that is not a partnership. [1999 c.362 Â§44; 2001 c.315 Â§10]

Â Â Â Â Â  67.348 Effect of conversion; entity existence continues; assumed business name. (1) When a conversion to or from a partnership pursuant to ORS 67.342 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to conversion, according to the laws applicable prior to conversion, except as provided in paragraph (g) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (g) If the converting business entity is a partnership other than a limited liability partnership and its obligations incurred before the conversion are not satisfied by the converted business entity, the persons who were partners of the converting business entity immediately before the effective date of the conversion shall contribute the amount necessary to satisfy the converting business entity's obligations in the manner provided in ORS 67.315 as if the converting business entity were dissolved;

Â Â Â Â Â  (h) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership or a foreign limited partnership, and was personally liable for the business entity's obligations, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity's obligations incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (i) The registrants of an assumed business name that is used as the name of a partnership that is a converting business entity shall file an application to cancel the registration under ORS chapter 648, and the converted business entity, if it intends to continue using the name, shall file an assumed business name registration for the name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

Â Â Â Â Â  (a) Any partner who did not vote in favor of the conversion is deemed to have dissociated from the partnership effective immediately before the conversion unless, within 60 days after the later of the effective date of the conversion or the date the partner receives notice of the conversion, the partner notifies the partnership of the partner's desire not to dissociate. A dissociation under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than partnerships, the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner's interest. [1999 c.362 Â§45; 2001 c.315 Â§5]

Â Â Â Â Â  67.350 [1997 c.775 Â§42; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  67.355 [1997 c.775 Â§43; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  67.360 Merger. (1) One or more business entities may merge into a partnership organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A partnership organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The partnership complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a partnership, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the partnership agreement of a partnership and, if applicable, its registration as a limited liability partnership if the partnership is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1997 c.775 Â§44; 1999 c.362 Â§46; 2001 c.315 Â§19; 2003 c.80 Â§23]

Â Â Â Â Â  67.362 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a partnership, by unanimous vote of the partners, or by the number or percentage specified for merger in its partnership agreement; and

Â Â Â Â Â  (b) In the case of a business entity other than a partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the partnership, without further action by the partners, in accordance with the procedure set forth in the plan of merger or the partnership agreement; and

Â Â Â Â Â  (b) By a party to the merger that is not a partnership, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§47]

Â Â Â Â Â  67.364 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the office of the Secretary of State, for filing, articles of merger, except that no filing is required if all of the parties to the merger are partnerships that have not registered as limited liability partnerships. The articles of merger shall set forth:

Â Â Â Â Â  (a) The plan of merger; and

Â Â Â Â Â  (b) A statement that the plan of merger was duly authorized and approved by each business entity that is a party to the merger in accordance with ORS 67.360.

Â Â Â Â Â  (2) The merger takes effect on the later of the date and time determined pursuant to ORS 67.530 or the date and time determined pursuant to the statutes governing any party to the merger that is a business entity other than a partnership. [1999 c.362 Â§48]

Â Â Â Â Â  67.365 Effect of merger. (1) When a merger involving a partnership takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) The title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a partnership is the surviving business entity, its partnership agreement is amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each partner or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to merger, according to the laws applicable prior to merger, except as provided in paragraph (h) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (i) of this subsection;

Â Â Â Â Â  (h) If a party to the merger is a partnership other than a limited liability partnership and its obligations incurred before the merger are not satisfied by the surviving business entity, the persons who were partners of the merging partnership immediately before the effective date of the merger shall contribute the amount necessary to satisfy the merging business entity's obligation to the surviving business entity in the manner provided in ORS 67.315 as if the merged party were dissolved; and

Â Â Â Â Â  (i) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership or a foreign limited partnership, and was personally liable for the business entity's obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity's obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger.

Â Â Â Â Â  (2) Owners of the business entity that merged are entitled to the rights provided in the plan of merger and:

Â Â Â Â Â  (a) Any partner who did not vote in favor of the merger is deemed to have dissociated from the partnership effective immediately before the merger unless, within 60 days after the later of the effective date of the merger or the date the partner receives notice of the merger, the partner notifies the partnership of the partner's desire not to dissociate. A dissociation under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than partnerships, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner's interest.

Â Â Â Â Â  (3) The registration of an assumed business name of a business entity under ORS chapter 648 shall not be affected by the merger. [1997 c.775 Â§45; 1999 c.362 Â§49]

Â Â Â Â Â  67.370 [1997 c.775 Â§46; repealed by 1999 c.362 Â§67]

LIMITED LIABILITY PARTNERSHIPS

(General Provisions)

Â Â Â Â Â  67.500 Eligibility for registration as a limited liability partnership; required vote. (1) Notwithstanding any other provision of this chapter, a partnership, not including a limited partnership, may register as a limited liability partnership or apply for authority as a foreign limited liability partnership only if it:

Â Â Â Â Â  (a) Renders professional service; or

Â Â Â Â Â  (b) Is affiliated with a limited liability partnership or a foreign limited liability partnership that renders professional service and renders services related to or complementary to the professional service rendered by, or provides services or facilities to, the limited liability partnership or foreign limited liability partnership that renders professional service.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a partnership is affiliated with a limited liability partnership or foreign limited liability partnership that renders professional services if:

Â Â Â Â Â  (a) At least a majority of partners in one partnership are partners in the other partnership;

Â Â Â Â Â  (b) At least a majority of the partners in each partnership also are partners or hold interest in another person and each partnership renders services pursuant to an agreement with such other person; or

Â Â Â Â Â  (c) One partnership directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the other partnership.

Â Â Â Â Â  (3) The terms and conditions by which a partnership becomes a limited liability partnership and a decision to cancel registration as a limited liability partnership must be approved by either:

Â Â Â Â Â  (a) The vote of the partners necessary to amend the partnership agreement; or

Â Â Â Â Â  (b) In the case of a partnership agreement that includes provisions that expressly address the obligations of partners to make contributions to cover partnership losses, the vote of the partners necessary to amend such provisions. [1997 c.775 Â§47]

(Filing Documents)

Â Â Â Â Â  67.520 Filing requirements. (1) A document must satisfy the requirements of this section, as modified by any other provision of this chapter, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing of the document with the office of the Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language.

Â Â Â Â Â  (6) Each document or report required by this chapter to be filed with the office of the Secretary of State shall be executed by one or more partners. If the limited liability partnership is in the hands of a receiver, trustee or other court-appointed fiduciary, a document or report shall be signed by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to, contain acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the office of the Secretary of State accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the office of the Secretary of State is accomplished only when the document is actually received by the office of the Secretary of State. [1997 c.775 Â§48]

Â Â Â Â Â  67.525 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1997 c.775 Â§49; 1999 c.362 Â§Â§50,50a]

Â Â Â Â Â  67.530 Effective time and date of document. (1) Except as provided in subsection (2) of this section, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1997 c.775 Â§50]

Â Â Â Â Â  67.535 Filing duty of Secretary of State. (1) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of ORS 67.520, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, the Secretary of State shall return an acknowledgment of filing to the limited liability partnership or foreign limited liability partnership or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the limited liability partnership or foreign limited liability partnership or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The duty of the Secretary of State to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office of the Secretary of State for filing. The filing of or refusal to file a document by the Secretary of State does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The refusal by the Secretary of State to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1997 c.775 Â§51; 1999 c.486 Â§12]

Â Â Â Â Â  67.540 Appeal from actions of Secretary of State. (1) If the Secretary of State refuses to file a document delivered to the office of the Secretary of State for filing, the limited liability partnership or foreign limited liability partnership, in addition to any other legal remedy that may be available, shall have the right to appeal from the order pursuant to ORS chapter 183.

Â Â Â Â Â  (2) If the Secretary of State revokes the registration of a limited liability partnership or revokes the authorization of a foreign limited liability partnership, the limited liability partnership or foreign limited liability partnership, in addition to any other legal remedy that may be available, shall have the right to appeal from the order pursuant to ORS chapter 183. [1997 c.775 Â§52]

Â Â Â Â Â  67.545 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of State's signature, which may be in facsimile, is conclusive evidence that the document or a facsimile thereof is on file with the office of the Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter. [1997 c.775 Â§53]

Â Â Â Â Â  67.550 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a limited liability partnership or a certificate of authorization for a foreign limited liability partnership.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The name of the limited liability partnership or the foreign limited liability partnership is registered in this state;

Â Â Â Â Â  (b) The limited liability partnership is duly registered under the laws of this state or the foreign limited liability partnership is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the limited liability partnership or foreign limited liability partnership;

Â Â Â Â Â  (d) An annual report required by ORS 67.645 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) A cancellation notice under ORS 67.595 or a withdrawal notice under ORS 67.740 has not been filed by the Secretary of State.

Â Â Â Â Â  (3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited liability partnership or foreign limited liability partnership is registered or is authorized to transact business in this state. [1997 c.775 Â§54]

(Secretary of State)

Â Â Â Â Â  67.570 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1997 c.775 Â§55]

(Registration)

Â Â Â Â Â  67.590 Application for registration; effective date; duration of status as limited liability partnership. (1) After the approval required by ORS 67.500 (3), a partnership may become a limited liability partnership by delivering an application for registration to the office of the Secretary of State for filing.

Â Â Â Â Â  (2) The application for registration shall set forth the following information:

Â Â Â Â Â  (a) The name of the partnership;

Â Â Â Â Â  (b) The address, including street and number, and mailing address, if different, of the principal office from which the partnership conducts its business;

Â Â Â Â Â  (c) A mailing address to which notices as required by this chapter may be mailed until an address has been designated by the limited liability partnership in its annual report;

Â Â Â Â Â  (d) A brief statement describing the primary business activity of the partnership and, for a partnership rendering a professional service or services, the professional service or services to be rendered through the partnership;

Â Â Â Â Â  (e) The federal employer identification number of the partnership;

Â Â Â Â Â  (f) A representation by the partner or partners executing the application for registration that the application for registration has been approved by a vote of the partners as required by ORS 67.500 (3); and

Â Â Â Â Â  (g) The names and addresses of at least two partners of the partnership.

Â Â Â Â Â  (3) The application for registration may set forth any other provisions, not inconsistent with law, that the partnership may decide to include in the application.

Â Â Â Â Â  (4) The filing of an application for registration establishes that the partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

Â Â Â Â Â  (5) The status of the partnership as a limited liability partnership is effective upon filing of the application for registration or, if applicable, upon the delayed effective time and date set forth in the application for registration in accordance with ORS 67.530, and the payment of the required fee. The status remains effective, regardless of changes in the partnership, until the registration is voluntarily canceled pursuant to ORS 67.595 or the registration is revoked pursuant to ORS 67.660. The cancellation or revocation of the registration shall not affect the personal liability of any partner with respect to any obligations of the limited liability partnership that are incurred by the limited liability partnership prior to the effective date of the cancellation or revocation of the registration.

Â Â Â Â Â  (6) A partnership that is a limited liability partnership on January 1, 1998, shall not be required to file a new registration by reason of this chapter to continue its status as a limited liability partnership. [1997 c.775 Â§56; 1997 c.774 Â§15a]

Â Â Â Â Â  67.595 Cancellation of registration; effect. (1) A registration of a limited liability partnership may be canceled by delivering to the office of the Secretary of State for filing a written cancellation notice.

Â Â Â Â Â  (2) The cancellation notice shall contain:

Â Â Â Â Â  (a) The name of the limited liability partnership;

Â Â Â Â Â  (b) The date of filing of the initial application for registration;

Â Â Â Â Â  (c) A statement that the registration of the partnership as a limited liability partnership is being canceled; and

Â Â Â Â Â  (d) A representation by the partner or partners executing the cancellation notice that the cancellation has been approved by a vote of the partners as required by ORS 67.500 (3).

Â Â Â Â Â  (3) A cancellation notice terminates the status of the partnership as a limited liability partnership as of the date of filing the cancellation notice or a later effective date specified in the cancellation notice. [1997 c.775 Â§57]

(Partnership Powers)

Â Â Â Â Â  67.610 Effect of changes in partnership on limited liability partnership status and liability of partners; amendment of application for registration. (1) The status of a partnership as a limited liability partnership is not affected by changes, occurring after the filing of an application for registration, in the information stated in the application. The partnership is not required to amend or correct the application for registration with respect to the changes, but is required to provide accurate information in any annual report that is subsequently filed.

Â Â Â Â Â  (2) The dissolution or winding up of a limited liability partnership does not affect the liability of a partner under ORS 67.105 for any obligation incurred while the partnership was a limited liability partnership.

Â Â Â Â Â  (3) The status of a partnership as a limited liability partnership is not affected by errors in the information stated in an application for registration. The partnership shall correct any errors in the application by amending its registration in accordance with subsection (4) of this section.

Â Â Â Â Â  (4) Consistent with the provisions of this chapter, a limited liability partnership may amend its application for registration at any time. A limited liability partnership amending its application shall deliver the amendment to the office of the Secretary of State for filing. The amendment shall contain:

Â Â Â Â Â  (a) The name of the limited liability partnership;

Â Â Â Â Â  (b) The date of filing of the initial application for registration;

Â Â Â Â Â  (c) The text of each amendment adopted; and

Â Â Â Â Â  (d) The date of adoption of each amendment.

Â Â Â Â Â  (5) An amendment of an application for registration is effective when filed or at a later effective date specified in the amendment. [1997 c.775 Â§58]

Â Â Â Â Â  67.615 Distributions to partners. (1) A distribution may be made by a limited liability partnership to any partner only if, after giving effect to the distribution, in the judgment of the partners approving the distribution:

Â Â Â Â Â  (a) The partnership would be able to pay its debts as they become due in the ordinary course of business; and

Â Â Â Â Â  (b) The fair value of the total assets of the partnership would equal or exceed its total liabilities.

Â Â Â Â Â  (2) The partners of a limited liability partnership may base a determination that a distribution is not prohibited under subsection (1) of this section either on:

Â Â Â Â Â  (a) Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

Â Â Â Â Â  (b) A fair valuation or other method that is reasonable in the circumstances.

Â Â Â Â Â  (3) For purposes of this section, the amount, if any, by which a liability as to which the recourse of creditors is limited to specific property of the limited liability partnership exceeds the fair value of such specific property shall be disregarded as a liability of the partnership.

Â Â Â Â Â  (4) This section shall not apply to distributions to the partners that are regularly and customarily paid and constitute reasonable compensation for services performed by the partners in the business of the partnership.

Â Â Â Â Â  (5) If a partner receives a distribution in violation of the partnership agreement or this section, the partner is liable to the limited liability partnership for a period of two years after the receipt of such distribution for that portion of the distribution that violates the partnership agreement or this section. [1997 c.775 Â§60]

(Name)

Â Â Â Â Â  67.625 Limited liability partnership name. (1) The name of the limited liability partnership shall contain the word "limited liability partnership" or the abbreviation "L.L.P." or "LLP" as the last words or letters of its name.

Â Â Â Â Â  (2) A limited liability partnership name shall not contain the word "cooperative," "corporation," "corp.," "incorporated," "Inc.," "limited partnership," "L.P.," "LP," "Ltd.," "limited liability company," "L.L.C." or "LLC" or any abbreviation or derivation of any of the terms used in this subsection.

Â Â Â Â Â  (3) A limited liability partnership name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) A limited liability partnership name shall be distinguishable upon the records of the office of the Secretary of State from any other limited liability partnership name, limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a limited liability partnership that renders professional service may use as its name all or some of the names of individual present or former partners of the partnership or a predecessor partnership, as permitted by the applicable rules of ethics and by the applicable statutory or regulatory provisions governing the rendering of such professional service. The limited liability partnership name need not satisfy the requirement of subsection (4) of this section if the partnership delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the partnership has a prior or concurrent right to use the partnership name in this state.

Â Â Â Â Â  (6) A limited liability partnership shall not transact business under an assumed business name unless the assumed business name contains the words or the abbreviation required by subsection (1) of this section and the assumed business name is registered in accordance with ORS chapter 648.

Â Â Â Â Â  (7) A limited liability partnership is not required to register the name of the limited liability partnership as an assumed business name under ORS chapter 648 as long as its status as a limited liability partnership is effective.

Â Â Â Â Â  (8) The name of a partnership that is not a limited liability partnership or a foreign limited liability partnership and the name of any corporation, limited liability company or other form of entity shall not contain the word "limited liability partnership" or the abbreviation "L.L.P." or "LLP" or any abbreviation or derivation of any of the terms used in this subsection.

Â Â Â Â Â  (9) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names. [1997 c.775 Â§59]

(Service of Process)

Â Â Â Â Â  67.635 Service of process on limited liability partnership. Service of process shall be made upon a limited liability partnership or a foreign limited liability partnership in the same manner as service is made upon a general partnership under the Oregon Rules of Civil Procedure. [1997 c.775 Â§61]

(Annual Report)

Â Â Â Â Â  67.645 Annual report. (1) Each limited liability partnership registered to transact business in this state, and each foreign limited liability partnership authorized to transact business in this state, shall by its anniversary deliver an annual report to the office of the Secretary of State for filing. The annual report shall set forth:

Â Â Â Â Â  (a) The name of the partnership and the state or country under whose law it is registered or qualified as a limited liability partnership;

Â Â Â Â Â  (b) The address, including street and number, and mailing address, if different, of the principal office from which the partnership conducts its business;

Â Â Â Â Â  (c) The names and addresses of at least two partners of the partnership;

Â Â Â Â Â  (d) A brief statement describing the primary business activity of the partnership;

Â Â Â Â Â  (e) The federal employer identification number of the partnership; and

Â Â Â Â Â  (f) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current within 30 days before the report is due.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the limited liability partnership or foreign limited liability partnership in the current records of the office of the Secretary of State. The failure of the limited liability partnership or foreign limited liability partnership to receive the annual report form from the Secretary of State shall not relieve the limited liability partnership or foreign limited liability partnership of its duty to deliver an annual report to the office of the Secretary of State as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting limited liability partnership or foreign limited liability partnership in writing and return the report to it for correction. The limited liability partnership or foreign limited liability partnership must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A limited liability partnership or foreign limited liability partnership may deliver to the office of the Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office of the Secretary of State for filing and before the next anniversary. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the limited liability partnership or foreign limited liability partnership as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1997 c.775 Â§62; 1999 c.86 Â§21]

(Administrative Revocation)

Â Â Â Â Â  67.655 Grounds for administrative revocation. The Secretary of State may commence a proceeding under ORS 67.660 to administratively revoke the registration of a limited liability partnership if:

Â Â Â Â Â  (1) The limited liability partnership does not pay when due any fees imposed by this chapter; or

Â Â Â Â Â  (2) The limited liability partnership does not deliver its annual report to the Secretary of State when due. [1997 c.775 Â§63]

Â Â Â Â Â  67.660 Procedure for and effect of administrative revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 67.655 for revoking the registration of a limited liability partnership, the Secretary of State shall give the limited liability partnership written notice of the determination.

Â Â Â Â Â  (2) If the limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State within 45 days after notice is given that each ground determined by the Secretary of State does not exist, the Secretary of State shall revoke the registration of the partnership as a limited liability partnership. [1997 c.775 Â§64]

Â Â Â Â Â  67.665 Reinstatement following administrative revocation. (1) A limited liability partnership for which the Secretary of State has administratively revoked its registration as a limited liability partnership may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the limited liability partnership and the effective date of the administrative revocation of its registration as a limited liability partnership; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited liability partnership's name satisfies the requirements of ORS 67.625, the Secretary of State shall reinstate the registration of the limited liability partnership.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the partnership's status as a limited liability partnership continues as if the administrative revocation had never occurred. [1997 c.775 Â§65]

Â Â Â Â Â  67.670 Appeal from denial of reinstatement. (1) If the Secretary of State denies a limited liability partnership's application for reinstatement following administrative revocation of its registration as a limited liability partnership, the Secretary of State shall give written notice to the limited liability partnership that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The limited liability partnership may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183. [1997 c.775 Â§66]

(Interstate Application)

Â Â Â Â Â  67.680 Interstate application. (1) A partnership, including a limited liability partnership, created pursuant to an agreement governed by the laws of this state, may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States or in any foreign country.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that the legal existence of limited liability partnerships governed by the laws of this state that are registered under ORS 67.590 be recognized outside the boundaries of this state and that the laws of this state governing such limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the Constitution of the United States. [1997 c.775 Â§67]

FOREIGN LIMITED LIABILITY PARTNERSHIPS

(Authority to Transact Business)

Â Â Â Â Â  67.700 Authority to transact business. (1) A foreign limited liability partnership may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding;

Â Â Â Â Â  (b) Holding meetings of the partners or carrying on other activities concerning the internal affairs of the partnership;

Â Â Â Â Â  (c) Maintaining bank accounts;

Â Â Â Â Â  (d) Selling through independent contractors;

Â Â Â Â Â  (e) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

Â Â Â Â Â  (f) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

Â Â Â Â Â  (g) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

Â Â Â Â Â  (h) Owning, without more, real or personal property;

Â Â Â Â Â  (i) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature; or

Â Â Â Â Â  (j) Transacting business in interstate commerce.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1997 c.775 Â§68]

Â Â Â Â Â  67.705 Consequences of transacting business without authority. (1) A foreign limited liability partnership transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to a foreign limited liability partnership that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign limited liability partnership or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign limited liability partnership or its successor or assignee until it determines whether the foreign limited liability partnership or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign limited liability partnership or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign limited liability partnership that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon the foreign limited liability partnership had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign limited liability partnership to obtain authority to transact business in this state does not:

Â Â Â Â Â  (a) Impair the validity of its acts or prevent it from defending any proceeding in this state; or

Â Â Â Â Â  (b) Result in a waiver of limitations on personal liability of the partners of the foreign limited liability partnership. [1997 c.775 Â§69]

Â Â Â Â Â  67.710 Application for authority to transact business; effective date of authorization. (1) A foreign limited liability partnership may apply for authority to transact business in this state by delivering an application for authorization to the office of the Secretary of State for filing. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability partnership or, if its name is unavailable for filing in this state, another name that satisfies the requirements of ORS 67.730;

Â Â Â Â Â  (b) The name of the state or country under whose law it is registered and the date of registration;

Â Â Â Â Â  (c) The address, including street and number, and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) A mailing address to which notices as required by this chapter may be mailed;

Â Â Â Â Â  (e) A brief statement describing the primary business activity of the foreign limited liability partnership;

Â Â Â Â Â  (f) The federal employer identification number of the foreign limited liability partnership; and

Â Â Â Â Â  (g) The names and addresses of at least two partners of the foreign limited liability partnership.

Â Â Â Â Â  (2) The foreign limited liability partnership shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of limited liability partnership records in the state or country under whose law it is registered.

Â Â Â Â Â  (3) The foreign limited liability partnership shall be authorized by the Secretary of State to transact business in this state upon the filing of the application for authorization, or if applicable, upon the delayed effective time and date set forth in the application for authorization in accordance with ORS 67.530, and the payment of the required fee. The authorization shall remain effective until the authorization is voluntarily withdrawn pursuant to ORS 67.740 or the authorization is revoked pursuant to ORS 67.755. [1997 c.775 Â§70]

Â Â Â Â Â  67.715 Amendment to application for authority. (1) A foreign limited liability partnership authorized to transact business in this state shall deliver an amendment to its application for authorization to the office of the Secretary of State for filing if it changes:

Â Â Â Â Â  (a) Its name as shown on the records of the office of the Secretary of State; or

Â Â Â Â Â  (b) The address of its principal office.

Â Â Â Â Â  (2) The amendment to the application for authorization shall set forth its name shown on the records of the office of the Secretary of State and the text of each amendment. The name as changed must satisfy the requirements of ORS 67.730. [1997 c.775 Â§71]

Â Â Â Â Â  67.720 Limitations applicable to foreign limited liability partnerships. (1) Except as provided in subsection (2) of this section, a foreign limited liability partnership may not be denied authorization to transact business in this state by the Secretary of State by reason of any difference between the laws of this state and the laws of the state or other jurisdiction under which the foreign limited liability partnership is registered.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a foreign limited liability partnership shall not be authorized or permitted to exercise any powers or purposes or conduct any business or affairs in this state that a limited liability partnership is proscribed from exercising, pursuing or undertaking in this state. [1997 c.775 Â§72]

(Name)

Â Â Â Â Â  67.730 Name of foreign limited liability partnership. (1) Except as provided in subsections (2) and (3) of this section, the Secretary of State shall not authorize a foreign limited liability partnership to transact business in this state if the name of the foreign limited liability partnership does not conform to ORS 67.625.

Â Â Â Â Â  (2) The name of the foreign limited liability partnership must contain the words or the abbreviation required by ORS 67.625 unless the name contains some other word, phrase or abbreviation that the laws of the state or country under whose laws the foreign limited liability partnership is registered require to denote a limited liability partnership. A foreign limited liability partnership shall not transact business in this state under an assumed business name unless the assumed business name contains the words or the abbreviation required by ORS 67.625 and the assumed business name is registered in accordance with ORS chapter 648.

Â Â Â Â Â  (3) If a limited liability partnership name, limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office of the Secretary of State is not distinguishable on the records of the office of the Secretary of State from the name of the foreign limited liability partnership, the Secretary of State shall not authorize the foreign limited liability partnership to transact business in this state unless the foreign limited liability partnership states its name on the application for authority to transact business in this state as (name under which created), a limited liability partnership of (state or country under whose laws the foreign limited liability partnership is registered), the entirety of which shall be the real and true name of the foreign limited liability partnership in this state under ORS chapter 648.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a foreign limited liability partnership that renders professional service may use as its name all or some of the names of individual present or former partners of the partnership or a predecessor partnership, as permitted by the applicable rules of ethics and by the applicable statutory or regulatory provisions governing the rendering of such professional service.

Â Â Â Â Â  (5) If a foreign limited liability partnership authorized to transact business in this state changes its name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and amends its application for authorization in accordance with ORS 67.715. [1997 c.775 Â§73]

(Withdrawal)

Â Â Â Â Â  67.740 Withdrawal of foreign limited liability partnership. (1) A foreign limited liability partnership authorized to transact business in this state may withdraw from transacting business in this state by applying to the office of the Secretary of State for withdrawal. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability partnership and the name of the state or country under whose law it is registered; and

Â Â Â Â Â  (b) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

Â Â Â Â Â  (2) A withdrawal notice terminates the active status of the partnership as a foreign limited liability partnership as of the date of filing the notice or a later date specified in the notice. [1997 c.775 Â§74]

(Revocation)

Â Â Â Â Â  67.750 Grounds for revocation. The Secretary of State may commence a proceeding under ORS 67.755 to revoke the authority of a foreign limited liability partnership to transact business in this state if:

Â Â Â Â Â  (1) The foreign limited liability partnership does not deliver its annual report to the office of the Secretary of State within the time prescribed by this chapter; or

Â Â Â Â Â  (2) The foreign limited liability partnership does not pay within the time prescribed by this chapter any fees imposed by this chapter. [1997 c.775 Â§75]

Â Â Â Â Â  67.755 Procedure for and effect of revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 67.750 for revocation of authority of a foreign limited liability partnership to transact business in this state, the Secretary of State shall give the foreign limited liability partnership written notice of the determination.

Â Â Â Â Â  (2) If the foreign limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the authority of the foreign limited liability partnership.

Â Â Â Â Â  (3) The authority of a foreign limited liability partnership to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of State's revocation of a foreign limited liability partnership's authority to transact business in this state appoints the Secretary of State as the foreign limited liability partnership's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability partnership was authorized to transact business in this state. [1997 c.775 Â§76]

Â Â Â Â Â  67.760 Appeal from revocation. In addition to any other legal remedy which may be available, a foreign limited liability partnership shall have the right to appeal the Secretary of State's revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. [1997 c.775 Â§77]

Â Â Â Â Â  67.765 Reinstatement of authority. (1) A foreign limited liability partnership which has had its authority revoked under ORS 67.755 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the foreign limited liability partnership and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the foreign limited liability partnership's name satisfies the requirements of ORS 67.730, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation of authority and the foreign limited liability partnership resumes carrying on its business as if the revocation of authority had never occurred. [1997 c.775 Â§78]

Â Â Â Â Â  67.770 Action by Attorney General. The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of this chapter. [1997 c.775 Â§79]

MISCELLANEOUS

Â Â Â Â Â  67.800 Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [1997 c.775 Â§80]

Â Â Â Â Â  67.805 Severability. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [1997 c.775 Â§82]

Â Â Â Â Â  67.810 Partnership subject to amendment or repeal of chapter. All or part of this chapter may be amended or repealed at any time and all partnerships subject to this chapter are governed by any amendment or repeal. [1997 c.775 Â§83]

Â Â Â Â Â  67.815 Short title. This chapter may be cited as the Oregon Revised Partnership Act. [1997 c.775 Â§81]

_______________



Chapter 68

Chapter 68 (Former Provisions)

Uniform Partnership Law

UNIFORM PARTNERSHIP LAW

CORPORATIONS AND PARTNERSHIPS

68.010 [Repealed by 1997 c.775 §100]

68.020 [Amended by 1987 c.821 §4; 1993 c.226 §1; 1995 c.93 §29; 1995 c.689 §1; 1997 c.775 §92; repealed by 1997 c.775 §100]

68.030 [Repealed by 1997 c.775 §100]

68.040 [Repealed by 1997 c.775 §100]

68.050 [Repealed by 1997 c.775 §100]

68.110 [Amended by 1987 c.158 §14; 1995 c.689 §2; 1997 c.775 §93; repealed by 1997 c.775 §100]

68.120 [Amended by 1995 c.79 §19; repealed by 1997 c.775 §100]

68.130 [Repealed by 1997 c.775 §100]

68.210 [Repealed by 1997 c.775 §100]

68.220 [Repealed by 1997 c.775 §100]

68.230 [Repealed by 1997 c.775 §100]

68.240 [Repealed by 1997 c.775 §100]

68.250 [Repealed by 1997 c.775 §100]

68.260 [Repealed by 1997 c.775 §100]

68.270 [Amended by 1995 c.689 §3; 1997 c.775 §94; repealed by 1997 c.775 §100]

68.280 [Repealed by 1997 c.775 §100]

68.290 [Repealed by 1997 c.775 §100]

68.310 [Amended by 1995 c.689 §4; 1997 c.775 §95; repealed by 1997 c.775 §100]

68.320 [Repealed by 1977 c.775 §100]

68.330 [Repealed by 1997 c.775 §100]

68.340 [Repealed by 1997 c.775 §100]

68.350 [Repealed by 1997 c.775 §100]

68.360 [Repealed by 1997 c.775 §100]

68.410 [Repealed by 1997 c.775 §100]

68.420 [Repealed by 1997 c.775 §100]

68.430 [Repealed by 1997 c.775 §100]

68.440 [Repealed by 1997 c.775 §100]

68.450 [Repealed by 1997 c.775 §100]

68.510 [Repealed by 1997 c.775 §100]

68.520 [Repealed by 1997 c.775 §100]

68.530 [Repealed by 1997 c.775 §100]

68.540 [Amended by 1987 c.94 §167; repealed by 1997 c.775 §100]

68.550 [Repealed by 1997 c.775 §100]

68.560 [Amended by 1995 c.689 §5; 1997 c.775 §96; repealed by 1997 c.775 §100]

68.570 [Repealed by 1997 c.775 §100]

68.580 [Amended by 1995 c.689 §6; 1997 c.775 §97; repealed by 1997 c.775 §100]

68.590 [Repealed by 1997 c.775 §100]

68.600 [Repealed by 1997 c.775 §100]

68.610 [Repealed by 1997 c.775 §100]

68.620 [Amended by 1995 c.689 §7; 1997 c.249 §28; 1997 c.775 §98; repealed by 1997 c.775 §100]

68.630 [Repealed by 1997 c.775 §100]

68.640 [Repealed by 1997 c.775 §100]

68.650 [Repealed by 1997 c.775 §100]

68.670 [1995 c.689 §26; repealed by 1997 c.775 §99]

68.675 [1995 c.689 §25; repealed by 1997 c.775 §99]

68.680 [1995 c.689 §27; repealed by 1997 c.775 §99]

68.685 [1995 c.689 §28; repealed by 1997 c.775 §99]

68.690 [1995 c.689 §29; repealed by 1997 c.775 §99]

68.695 [1995 c.689 §30; repealed by 1997 c.775 §99]

68.700 [1995 c.689 §31; repealed by 1997 c.775 §99]

68.705 [1995 c.689 §32; repealed by 1997 c.775 §99]

68.710 [1995 c.689 §9; repealed by 1997 c.775 §99]

68.715 [1995 c.689 §12; repealed by 1997 c.775 §99]

68.720 [1995 c.689 §11; repealed by 1997 c.775 §99]

68.725 [1995 c.689 §13; repealed by 1997 c.775 §99]

68.730 [1995 c.689 §14; repealed by 1997 c.775 §99]

68.735 [1995 c.689 §10; repealed by 1997 c.775 §99]

68.740 [1995 c.689 §15; repealed by 1997 c.775 §99]

68.745 [1995 c.689 §16; repealed by 1997 c.775 §99]

68.750 [1995 c.689 §17; repealed by 1997 c.775 §99]

68.755 [1995 c.689 §18; repealed by 1997 c.775 §99]

68.760 [1995 c.689 §19; repealed by 1997 c.775 §99]

68.765 [1995 c.689 §20; repealed by 1997 c.775 §99]

68.770 [1995 c.689 §21; repealed by 1997 c.775 §99]

68.775 [1995 c.689 §22; repealed by 1997 c.775 §99]

68.780 [1995 c.689 §23; repealed by 1997 c.775 §99]

68.785 [1995 c.689 §33; repealed by 1997 c.775 §99]

68.790 [1995 c.689 §24; repealed by 1997 c.775 §99]

_______________



Chapter 69

Chapter 69 (Former Provisions)

Limited Partnerships

LIMITED PARTNERSHIPS

CORPORATIONS AND PARTNERSHIPS

69.010 [Repealed by 1971 c.594 §36]

69.020 [Amended by 1965 c.505 §1; 1971 c.200 §6; repealed by 1971 c.594 §36]

69.030 [Amended by 1965 c.505 §2; 1971 c.318 §12; repealed by 1971 c.594 §36]

69.040 [Repealed by 1971 c.594 §36]

69.050 [Repealed by 1971 c.594 §36]

69.060 [Repealed by 1971 c.594 §36]

69.070 [Repealed by 1971 c.594 §36]

69.080 [Repealed by 1971 c.594 §36]

69.090 [Repealed by 1971 c.594 §36]

69.100 [Repealed by 1971 c.594 §36]

69.110 [Repealed by 1971 c.594 §36]

69.120 [Amended by 1965 c.505 §3; 1971 c.200 §7; repealed by 1971 c.594 §36]

69.130 [Repealed by 1971 c.594 §36]

69.150 [1971 c.594 §28; repealed by 1985 c.677 §68]

69.160 [1971 c.594 §1; repealed by 1985 c.677 §68]

69.170 [1971 c.594 §4; repealed by 1985 c.677 §68]

69.180 [1971 c.594 §2; 1975 c.604 §2; repealed by 1985 c.677 §68]

69.190 [1971 c.594 §9; repealed by 1985 c.677 §68]

69.200 [1971 c.594 §6; repealed by 1985 c.677 §68]

69.210 [1971 c.594 §34; 1981 c.633 §68; repealed by 1985 c.677 §68]

69.220 [1971 c.594 §3; 1973 c.367 §8; repealed by 1975 c.604 §12]

69.230 [1971 c.594 §15; repealed by 1985 c.677 §68]

69.240 [1971 c.594 §11; repealed by 1985 c.677 §68]

69.250 [1971 c.594 §14; repealed by 1979 c.859 §1 (69.251 enacted in lieu of 69.250)]

69.251 [1979 c.859 §2 (enacted in lieu of 69.250); repealed by 1985 c.677 §68]

69.260 [1971 c.594 §18; repealed by 1985 c.677 §68]

69.270 [1971 c.594 §16; repealed by 1985 c.677 §68]

69.280 [1971 c.594 §8; 1979 c.859 §9; repealed by 1985 c.677 §68]

69.290 [1971 c.594 §19; repealed by 1985 c.677 §68]

69.300 [1971 c.594 §20; repealed by 1985 c.677 §68]

69.310 [1971 c.594 §5; repealed by 1979 c.859 §3 (69.311 enacted in lieu of 69.310)]

69.311 [1979 c.859 §4 (enacted in lieu of 69.310); repealed by 1985 c.677 §68]

69.320 [1971 c.594 §17; repealed by 1985 c.677 §68]

69.330 [1971 c.594 §22; repealed by 1985 c.677 §68]

69.340 [1971 c.594 §12; repealed by 1985 c.677 §68]

69.350 [1971 c.594 §10; repealed by 1985 c.677 §68]

69.360 [1971 c.594 §21; repealed by 1985 c.677 §68]

69.365 [1977 c.78 §8; 1983 c.717 §28; repealed by 1985 c.677 §68]

69.370 [1971 c.594 §13; repealed by 1985 c.677 §68]

69.380 [1971 c.594 §27; repealed by 1985 c.677 §68]

69.390 [1971 c.594 §7; repealed by 1985 c.677 §68]

69.400 [1971 c.594 §25; repealed by 1985 c.677 §68]

69.410 [1971 c.594 §26; repealed by 1985 c.677 §68]

69.420 [1971 c.594 §23; repealed by 1985 c.677 §68]

69.430 [1971 c.594 §24; repealed by 1979 c.859 §5 (69.431 enacted in lieu of 69.430)]

69.431 [1979 c.859 §6 (enacted in lieu of 69.430); repealed by 1985 c.677 §68]

69.440 [1971 c.594 §32; 1973 c.367 §9; repealed by 1985 c.677 §68]

69.450 [1971 c.594 §31; 1973 c.367 §10; 1975 c.604 §3; 1979 c.284 §88; repealed by 1985 c.677 §68]

69.460 [1971 c.594 §29; repealed by 1985 c.677 §68]

69.470 [1971 c.594 §30; repealed by 1985 c.677 §68]

69.475 [1979 c.859 §8; 1981 c.897 §17; repealed by 1985 c.677 §68]

69.480 [1975 c.604 §5; repealed by 1985 c.677 §68]

69.490 [1975 c.604 §6; repealed by 1985 c.677 §68]

69.500 [1975 c.604 §7; 1979 c.284 §89; repealed by 1985 c.677 §68]

69.510 [1975 c.604 §8; 1977 c.78 §4; 1981 c.633 §69; 1985 c.351 §19; 1985 c.728 §79a; 1985 c.762 §176; repealed by 1985 c.677 §68b]

69.520 [1975 c.604 §9; 1977 c.78 §5; 1981 c.633 §70; repealed by 1985 c.677 §68]

69.530 [1975 c.604 §10; repealed by 1985 c.677 §68]

_______________



Chapter 70

Chapter 70 Â Limited Partnerships

2005 EDITION

LIMITED PARTNERSHIPS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

70.005Â Â Â Â Â Â  Definitions

70.010Â Â Â Â Â Â  Name of limited partnership; registration of assumed business name; application of other law

70.015Â Â Â Â Â Â  Reservation of limited partnership name

70.020Â Â Â Â Â Â  Office in state required

70.025Â Â Â Â Â Â  Registered agent in state required; changing registered agent

70.030Â Â Â Â Â Â  Change of address and resignation procedures for registered agent

70.035Â Â Â Â Â Â  Scope of agency of registered agent

70.040Â Â Â Â Â Â  When Secretary of State to serve as agent; service on Secretary of State; when default may be entered

70.045Â Â Â Â Â Â  Effect of ORS 70.020 to 70.040

70.050Â Â Â Â Â Â  Records required in office in state; inspection

70.055Â Â Â Â Â Â  Authority of limited partnership

70.060Â Â Â Â Â Â  Authority of partner to do business with limited partnership

70.065Â Â Â Â Â Â  Filing, service, copying and certification fees

70.067Â Â Â Â Â Â  Forms; rules

70.070Â Â Â Â Â Â  Filing duty of Secretary of State

FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP

70.075Â Â Â Â Â Â  Formation of limited partnership; certificate of limited partnership; rules

70.080Â Â Â Â Â Â  Amendment of certificate

70.085Â Â Â Â Â Â  Cancellation of certificate

70.090Â Â Â Â Â Â  Execution of certificate

70.095Â Â Â Â Â Â  Remedy for failure to execute certificate

70.100Â Â Â Â Â Â  Filing with Office of Secretary of State

70.105Â Â Â Â Â Â  Remedy for false statements in certificate

70.110Â Â Â Â Â Â  Filing as notice of limited partnership

70.115Â Â Â Â Â Â  Duty of general partners to deliver copy of certificate to each limited partner

LIMITED PARTNERS

70.125Â Â Â Â Â Â  Date person becomes limited partner; admission of additional limited partner

70.130Â Â Â Â Â Â  Voting rights

70.135Â Â Â Â Â Â  Liability of limited partner

70.140Â Â Â Â Â Â  Liability of person who erroneously believes person is limited partner

70.145Â Â Â Â Â Â  Powers of limited partner

GENERAL PARTNERS

70.175Â Â Â Â Â Â  Admission of additional general partners

70.180Â Â Â Â Â Â  When person ceases to be general partner

70.185Â Â Â Â Â Â  Rights, restrictions and liabilities of general partner

70.190Â Â Â Â Â Â  Rights and powers of general partner as general and limited partner

70.195Â Â Â Â Â Â  Voting rights

FINANCES

70.225Â Â Â Â Â Â  Form of contribution

70.230Â Â Â Â Â Â  Obligation of partner

70.235Â Â Â Â Â Â  Allocation of profits and losses

70.240Â Â Â Â Â Â  Allocation of distributions of assets

DISTRIBUTION AND WITHDRAWAL

70.250Â Â Â Â Â Â  Entitlement to distributions

70.255Â Â Â Â Â Â  Withdrawal of partner

70.260Â Â Â Â Â Â  Entitlements of withdrawing partner

70.265Â Â Â Â Â Â  Rights of partner regarding distribution; remedies

70.270Â Â Â Â Â Â  Limit on distribution

70.275Â Â Â Â Â Â  Liability of partner who receives return of contribution

ASSIGNMENT OF PARTNERSHIP INTERESTS

70.285Â Â Â Â Â Â  Partnership as personal property

70.290Â Â Â Â Â Â  Assignability of partnership interest

70.295Â Â Â Â Â Â  Rights of judgment creditor of partner

70.300Â Â Â Â Â Â  Assignee of partnership interest as limited partner

70.305Â Â Â Â Â Â  Death, incompetency, dissolution or termination of partner

DISSOLUTION

70.325Â Â Â Â Â Â  When dissolution occurs

70.330Â Â Â Â Â Â  Judgment of dissolution

70.335Â Â Â Â Â Â  Who may wind up partnership affairs

70.340Â Â Â Â Â Â  Distribution of assets

FOREIGN LIMITED PARTNERSHIPS

70.350Â Â Â Â Â Â  Law applicable to foreign limited partnership

70.355Â Â Â Â Â Â  Registration of foreign limited partnership; rules

70.365Â Â Â Â Â Â  Name requirements

70.370Â Â Â Â Â Â  Correction of application

70.375Â Â Â Â Â Â  Cancellation of registration

70.380Â Â Â Â Â Â  Registration prerequisite to suing in state; effect on contracts, liability; agent

70.385Â Â Â Â Â Â  Attorney General's enforcement

DERIVATIVE ACTIONS

70.400Â Â Â Â Â Â  Action by limited partner upon refusal of general partner

70.405Â Â Â Â Â Â  Status of plaintiff

70.410Â Â Â Â Â Â  Content of complaint

70.415Â Â Â Â Â Â  Remittance of proceeds received by plaintiff; attorney fees

INACTIVATION OF CERTIFICATE OR REGISTRATION

70.430Â Â Â Â Â Â  Grounds for administrative action to inactivate certificate or registration of limited partnership

70.435Â Â Â Â Â Â  Notice of administrative inactivation; effect of inactivation on authority of registered agent

70.440Â Â Â Â Â Â  Reinstatement following administrative inactivation

CONVERSIONS AND MERGERS

70.500Â Â Â Â Â Â  Definitions for ORS 70.500 to 70.540

70.505Â Â Â Â Â Â  Conversion

70.510Â Â Â Â Â Â  Action on plan of conversion

70.515Â Â Â Â Â Â  Articles of conversion

70.520Â Â Â Â Â Â  Effect of conversion; entity existence continues; assumed business name

70.525Â Â Â Â Â Â  Merger

70.530Â Â Â Â Â Â  Action on plan of merger

70.535Â Â Â Â Â Â  Articles of merger

70.540Â Â Â Â Â Â  Effect of merger

MISCELLANEOUS

70.600Â Â Â Â Â Â  Construction to promote uniformity

70.605Â Â Â Â Â Â  Application to partnerships existing prior to July 1, 1986

70.610Â Â Â Â Â Â  Annual report; rules

70.615Â Â Â Â Â Â  Application of ORS chapter 67

70.620Â Â Â Â Â Â  Correction of documents; effective date of correction

70.625Â Â Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  70.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "Certificate of limited partnership" means the certificate referred to in ORS 70.075, and the certificate as amended, articles of conversion and articles of merger.

Â Â Â Â Â  (2) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, that a partner contributes to a limited partnership in the capacity as a partner.

Â Â Â Â Â  (3) "Corporation" or "domestic corporation" means a corporation for profit incorporated under ORS chapter 60.

Â Â Â Â Â  (4) "Domestic limited liability company" means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (5) "Domestic nonprofit corporation" means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (6) "Domestic professional corporation" means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (7) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in ORS 70.180.

Â Â Â Â Â  (8) "Foreign corporation" means a corporation for profit incorporated under the laws of a state other than this state.

Â Â Â Â Â  (9) "Foreign limited liability company" means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (10) "Foreign limited partnership" means a partnership formed under the laws of any jurisdiction other than this state and having as partners one or more general partners and one or more limited partners.

Â Â Â Â Â  (11) "Foreign nonprofit corporation" means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (12) "Foreign professional corporation" means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (13) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

Â Â Â Â Â  (14) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

Â Â Â Â Â  (15) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners.

Â Â Â Â Â  (16) "Partner" means a limited or general partner.

Â Â Â Â Â  (17) "Partnership agreement" means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

Â Â Â Â Â  (18) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

Â Â Â Â Â  (19) "Person" means an individual, partnership, limited partnership (domestic or foreign), trust, estate, association or corporation. [1985 c.677 Â§2; 1987 c.414 Â§65; 1987 c.543 Â§1; 1999 c.362 Â§53; 2001 c.315 Â§36; 2005 c.107 Â§5]

Â Â Â Â Â  70.010 Name of limited partnership; registration of assumed business name; application of other law. (1) The name of each limited partnership as set forth in its certificate of limited partnership:

Â Â Â Â Â  (a) Shall contain without abbreviation the words "limited partnership."

Â Â Â Â Â  (b) May not contain the name of a limited partner unless:

Â Â Â Â Â  (A) The name is also the name of a general partner or the corporate name of a corporate general partner; or

Â Â Â Â Â  (B) The business of the limited partnership had been carried on under that name before the admission of that limited partner.

Â Â Â Â Â  (c) Must be distinguishable upon the records of the Office of Secretary of State from any other limited partnership or corporate name, including any reserved name or registered corporate name or assumed business name of active record in the Office of Secretary of State. However, the Secretary of State may accept for filing a certificate of limited partnership containing a name that otherwise may not be accepted under this subsection if the applicant submits for filing to the Office of Secretary of State a certified copy of a final judgment or order entered by a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the limited partnership name in this state.

Â Â Â Â Â  (d) May not contain the words "incorporated" or "corporation" or any abbreviation or derivative thereof.

Â Â Â Â Â  (e) Shall be written using letters of the English alphabet and may include numerals and incidental punctuation.

Â Â Â Â Â  (2) If a limited partnership carries on, conducts or transacts business in this state under an assumed business name, the assumed business name must be registered under ORS chapter 648.

Â Â Â Â Â  (3) Nothing in this section abrogates or limits the law as to unfair competition or unfair trade practices or derogates from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and to protect trade names. [1985 c.677 Â§3; 1987 c.543 Â§2]

Â Â Â Â Â  70.015 Reservation of limited partnership name. (1) A limited partnership name may be reserved by any of the following persons:

Â Â Â Â Â  (a) Any person intending to organize a limited partnership under ORS 70.075 and to adopt that name.

Â Â Â Â Â  (b) Any domestic limited partnership or any foreign limited partnership registered in this state that in either case intends to adopt that name.

Â Â Â Â Â  (c) Any foreign limited partnership intending to register in this state and adopt that name.

Â Â Â Â Â  (d) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

Â Â Â Â Â  (2) A person who desires to reserve a limited partnership name shall submit to the Office of Secretary of State a signed application that specifies the limited partnership name and states the name and address of the person for whom the name is reserved. If the Secretary of State finds that the limited partnership name conforms to ORS 70.010, the Secretary of State shall reserve the limited partnership name for the applicant for a period of 120 days. The applicant for whom a name is reserved may transfer the reservation to any other person by executing and submitting for filing to the Office of Secretary of State a notice of the transfer, specifying the name and address of the transferee. [1985 c.677 Â§4; 1991 c.132 Â§6]

Â Â Â Â Â  70.020 Office in state required. Each limited partnership shall continuously maintain in this state an office at which the records referred to in ORS 70.050 shall be kept. The office may be but need not be a place of business of the limited partnership in this state. [1985 c.677 Â§5]

Â Â Â Â Â  70.025 Registered agent in state required; changing registered agent. (1) Each domestic limited partnership and each foreign limited partnership doing business in this state and all general partners of each domestic limited partnership or foreign limited partnership shall continuously maintain in this state a single registered agent who shall be amenable to service of process at the registered agent's business office in this state. The registered agent shall be:

Â Â Â Â Â  (a) An individual resident of this state who has a business office in this state;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation that has a business office in this state; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation that is authorized to transact business in this state and has a business office in this state.

Â Â Â Â Â  (2) A domestic or foreign limited partnership and the general partners thereof may change their registered agent upon submitting for filing to the Office of Secretary of State a statement described in this subsection. The statement shall be executed by any general partner. The filing of the statement shall immediately terminate the existing registered agent and establish the newly appointed registered agent as the registered agent of the domestic or foreign limited partnership and the general partners thereof. The statement shall include the following:

Â Â Â Â Â  (a) The name of the domestic or foreign limited partnership and the name and address of each general partner thereof; and

Â Â Â Â Â  (b) The name of the successor registered agent and the street address of that registered agent's business office in this state. [1985 c.677 Â§5a; 1987 c.543 Â§3; 2001 c.315 Â§31]

Â Â Â Â Â  70.030 Change of address and resignation procedures for registered agent. (1) A registered agent may change the address of the registered agent's business office in this state by executing and submitting for filing to the Office of Secretary of State a statement that includes the following:

Â Â Â Â Â  (a) The name and address of the domestic or foreign limited partnership and each general partner thereof;

Â Â Â Â Â  (b) The new street address of the registered agent's business office in this state; and

Â Â Â Â Â  (c) A declaration that a copy of the statement has been mailed to the domestic or foreign limited partnership and each general partner thereof.

Â Â Â Â Â  (2) A person may resign as the registered agent of the domestic or foreign limited partnership and the general partners thereof by executing and submitting for filing to the Office of Secretary of State a statement of resignation and giving notice in the form of a copy of the statement to the domestic or foreign limited partnership. The resignation shall be effective on the 31st day after the date on which the statement is filed, unless the domestic or foreign limited partnership and the general partners thereof sooner appoint a successor registered agent, thereby terminating the capacity of the agent. Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the domestic or foreign limited partnership shall be addressed to the domestic or foreign limited partnership at its last-known address as shown by the records of the Office of Secretary of State. For purposes of this subsection, written notice is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee. [1985 c.677 Â§5b; 1987 c.543 Â§4; 1989 c.196 Â§1; 1993 c.190 Â§10]

Â Â Â Â Â  70.035 Scope of agency of registered agent. The registered agent of a domestic or foreign limited partnership shall be an agent of that domestic or foreign limited partnership and the general partners thereof. Any process, notice or demand that arises out of a conduct of the affairs of the domestic or foreign limited partnership and that is required or permitted by law to be served upon the domestic or foreign limited partnership or any general partner thereof may be served upon the registered agent. [1985 c.677 Â§5c; 1987 c.543 Â§5]

Â Â Â Â Â  70.040 When Secretary of State to serve as agent; service on Secretary of State; when default may be entered. (1) Under any circumstance described in this subsection, the Secretary of State shall be an agent of a domestic or foreign limited partnership and each general partner thereof, for the purpose of serving any process, notice or demand that arises out of the conduct of the affairs of the domestic or foreign limited partnership and that is required or permitted by law to be served upon the domestic or foreign limited partnership or any general partner thereof. The Secretary of State may be served as agent of the domestic or foreign limited partnership and each general partner thereof:

Â Â Â Â Â  (a) Whenever the domestic or foreign limited partnership and its general partners fail to appoint or maintain a registered agent in this state;

Â Â Â Â Â  (b) Whenever the registered agent cannot with reasonable diligence be found at the address of the registered agent's business office in this state as shown by the records of the Office of Secretary of State; or

Â Â Â Â Â  (c) Whenever a domestic or foreign limited partnership has been dissolved or has become and remains inactive for failure to file its annual report pursuant to ORS 70.610. Such dissolution or inactivity shall not:

Â Â Â Â Â  (A) Terminate the authority of the registered agent of the foreign or domestic limited partnership or the general partners thereof;

Â Â Â Â Â  (B) Prevent the commencement of a proceeding against the dissolved or inactive partnership; or

Â Â Â Â Â  (C) Abate or suspend a proceeding by or against the partnership pending on the effective date of the dissolution or inactivity.

Â Â Â Â Â  (2) A person who causes service to be made on the Secretary of State under this section must satisfy the following requirements:

Â Â Â Â Â  (a) The person shall serve the Secretary of State as follows:

Â Â Â Â Â  (A) By serving the Secretary of State or a clerk on duty in the Office of Secretary of State with a copy of the process, notice or demand and any papers required by law to be delivered in connection with the service and paying the required fee for each party being served; or

Â Â Â Â Â  (B) By mailing to the Secretary of State a copy of the process, notice or demand by certified or registered mail, and paying the required fee for each party being served.

Â Â Â Â Â  (b) The person shall transmit to the registered agent, the domestic or foreign limited partnership and all general partners thereof a notice of the service on the Secretary of State and a copy of the process, notice or demand and accompanying papers. The person shall transmit such documents by certified or registered mail, return receipt requested, to the last-known address of the registered agent's business office in this state, of the domestic or foreign limited partnership and of each general partner respectively, as shown on the records of the Office of Secretary of State.

Â Â Â Â Â  (c) The person shall file with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings that the person has complied with the requirements of this subsection.

Â Â Â Â Â  (3) A court may not enter a default against any defendant served under this section who has not either received or rejected a registered or certified letter containing the notice of such service and a copy of the process, notice or demand and accompanying papers, unless the plaintiff can show that the defendant, after due diligence, cannot be found within or without this state and that fact appears by affidavit to the satisfaction of the court or judge thereof. Due diligence is satisfied when it appears from the affidavit that the defendant cannot be found at the last-known address as shown by the records of the Office of Secretary of State, if it appears from the affidavit that inquiry at such address was made within a reasonable time preceding service on the Secretary of State. When due diligence is proved to the court by such an affidavit, the service upon the Secretary of State shall be sufficient valid personal service upon the defendant notwithstanding that the defendant did not actually receive a notice of the service because of the defendant's failure to notify the Secretary of State of a change in address as required by this chapter.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After the completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process. [1985 c.677 Â§5d; 1987 c.543 Â§6; 1991 c.132 Â§7]

Â Â Â Â Â  70.045 Effect of ORS 70.020 to 70.040. Nothing contained in ORS 70.020 to 70.040:

Â Â Â Â Â  (1) Limits or affects the jurisdiction of the courts of this state;

Â Â Â Â Â  (2) Limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a limited partnership or the general partners thereof in any other manner now or hereafter permitted by law; or

Â Â Â Â Â  (3) Enlarges the purposes for which service on the Secretary of State is permitted when the purposes are limited by any other provision of law. [1985 c.677 Â§5e]

Â Â Â Â Â  70.050 Records required in office in state; inspection. (1) Each limited partnership shall keep at the office referred to in ORS 70.020 the following records:

Â Â Â Â Â  (a) A current list of the full name and last-known business address of each partner specifying separately the general partners and the limited partners in alphabetical order.

Â Â Â Â Â  (b) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.

Â Â Â Â Â  (c) Copies of the limited partnership's federal, state and local income tax returns and reports, if any, for the three most recent years.

Â Â Â Â Â  (d) Copies of any then-effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years.

Â Â Â Â Â  (e) Unless contained in a written partnership agreement, a description of:

Â Â Â Â Â  (A) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and that each partner has agreed to contribute;

Â Â Â Â Â  (B) The times at which or events upon the happening of which any additional contributions agreed to be made by each partner are to be made;

Â Â Â Â Â  (C) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and

Â Â Â Â Â  (D) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

Â Â Â Â Â  (2) The records specified in subsection (1) of this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours. [1985 c.677 Â§6; 1987 c.543 Â§7]

Â Â Â Â Â  70.055 Authority of limited partnership. A limited partnership may carry on any business that a partnership without limited partners may carry on. [1985 c.677 Â§7]

Â Â Â Â Â  70.060 Authority of partner to do business with limited partnership. Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner. [1985 c.677 Â§8]

Â Â Â Â Â  70.065 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1991 c.132 Â§12; 1999 c.362 Â§Â§54,54a]

Â Â Â Â Â  70.067 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1995 c.215 Â§17]

Â Â Â Â Â  70.070 Filing duty of Secretary of State. (1) If a document delivered to the Office of Secretary of State for filing satisfies the requirements of this chapter, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 70.030 and 70.610, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign limited partnership or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return the document to the domestic or foreign limited partnership or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of State's duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of State's filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of State's refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1993 c.190 Â§15; 1999 c.486 Â§13; 2001 c.104 Â§21]

FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP

Â Â Â Â Â  70.075 Formation of limited partnership; certificate of limited partnership; rules. (1) To form a limited partnership, a certificate of limited partnership must be executed and submitted for filing to the Office of Secretary of State. The certificate shall set forth the following:

Â Â Â Â Â  (a) The name of the limited partnership.

Â Â Â Â Â  (b) The address of the office required to be maintained under ORS 70.020 and the name and street address of the agent.

Â Â Â Â Â  (c) A mailing address to which the Secretary of State may mail notices as required by this chapter.

Â Â Â Â Â  (d) The name and the business address of each general partner.

Â Â Â Â Â  (e) The latest date upon which the limited partnership is to dissolve.

Â Â Â Â Â  (f) Any other matters the general partners decide to include in the certificate.

Â Â Â Â Â  (g) Any additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) A limited partnership is formed when the Secretary of State has filed the certificate or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section. [1985 c.677 Â§9; 1987 c.543 Â§8; 1991 c.132 Â§8; 1995 c.215 Â§18]

Â Â Â Â Â  70.080 Amendment of certificate. (1) A certificate of limited partnership is amended by submitting for filing a certificate of amendment thereto to the Office of Secretary of State. The certificate shall set forth the following:

Â Â Â Â Â  (a) The name of the limited partnership immediately prior to the filing of the certificate of amendment.

Â Â Â Â Â  (b) The amendment to the certificate.

Â Â Â Â Â  (2) Not later than the 30th day after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event shall be filed:

Â Â Â Â Â  (a) The admission of a new general partner.

Â Â Â Â Â  (b) The withdrawal of a general partner.

Â Â Â Â Â  (c) The continuation of the business under ORS 70.325 (4) after an event of withdrawal of a general partner.

Â Â Â Â Â  (d) A change in the name of the limited partnership.

Â Â Â Â Â  (3) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

Â Â Â Â Â  (4) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

Â Â Â Â Â  (5) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection (2) of this section if the amendment is filed within the period specified in subsection (2) of this section.

Â Â Â Â Â  (6) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment. [1985 c.677 Â§10; 1987 c.543 Â§9]

Â Â Â Â Â  70.085 Cancellation of certificate. A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be submitted for filing to the Office of Secretary of State and shall set forth the following:

Â Â Â Â Â  (1) The name of the limited partnership.

Â Â Â Â Â  (2) The reason for filing the certificate of cancellation.

Â Â Â Â Â  (3) The effective date of cancellation, which shall be a date certain, if the cancellation is not to be effective upon the submission of the certificate.

Â Â Â Â Â  (4) Any other information the general partners submitting the certificate for filing decide to include in the certificate. [1985 c.677 Â§11]

Â Â Â Â Â  70.090 Execution of certificate. (1) Each certificate required by ORS 70.075 to 70.115 to be filed by the Secretary of State shall be executed in the following manner:

Â Â Â Â Â  (a) An original certificate of limited partnership must be signed by all general partners named therein.

Â Â Â Â Â  (b) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner.

Â Â Â Â Â  (c) A certificate of cancellation must be signed by all general partners.

Â Â Â Â Â  (2) Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

Â Â Â Â Â  (3) The execution of a certificate by a general partner constitutes an affirmation under the applicable penalties of false swearing or perjury that the facts stated therein are true. [1985 c.677 Â§12; 1987 c.543 Â§10]

Â Â Â Â Â  70.095 Remedy for failure to execute certificate. If a person required by ORS 70.090 to execute any certificate fails to do so, any other person who is adversely affected by the failure may petition the circuit court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed, and that any person so designated has failed to execute the certificate, it shall order the Secretary of State to record an appropriate certificate. [1985 c.677 Â§13; 1987 c.543 Â§11]

Â Â Â Â Â  70.100 Filing with Office of Secretary of State. (1) One original of the certificate of limited partnership, of any certificates of amendment or cancellation or of any judgment or judicial order of amendment or cancellation, shall be submitted for filing to the Office of Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of such authority as a prerequisite to filing. Unless the Secretary of State finds that any certificate does not conform to the filing requirements of this chapter, upon receipt of all filing fees required by law, the Secretary of State shall file the certificate, judgment or judicial order and return an acknowledgment of filing to the sender.

Â Â Â Â Â  (2) Upon the filing of a certificate of amendment or judgment or judicial order of amendment by the Secretary of State, the certificate of limited partnership shall be amended as set forth therein.

Â Â Â Â Â  (3) A certificate of limited partnership is canceled on the date that a certificate of cancellation or the judgment or judicial order of cancellation is filed by the Secretary of State unless the certificate, judgment or judicial order specifies another effective date. [1985 c.677 Â§14; 1987 c.543 Â§12; 1999 c.486 Â§14]

Â Â Â Â Â  70.105 Remedy for false statements in certificate. If any certificate of limited partnership or certificate of amendment or cancellation contains a false material statement, one who suffers loss by reliance on the statement may recover damages for the loss from any of the following persons:

Â Â Â Â Â  (1) Any party to the certificate who knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; or

Â Â Â Â Â  (2) Any general partner who:

Â Â Â Â Â  (a) After the certificate was executed, knew or should have known that any arrangement or other fact described in the certificate had changed, thus making any material statement in the certificate false; and

Â Â Â Â Â  (b) Had a reasonably sufficient time before the statement was relied upon to cancel or amend the certificate, or to file a petition for its cancellation or amendment under ORS 70.095. [1985 c.677 Â§15]

Â Â Â Â Â  70.110 Filing as notice of limited partnership. The fact that a certificate of limited partnership is on file in the Office of Secretary of State is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact. [1985 c.677 Â§16; 1987 c.543 Â§13]

Â Â Â Â Â  70.115 Duty of general partners to deliver copy of certificate to each limited partner. Upon the return by the Secretary of State pursuant to ORS 70.100 of an acknowledgment of filing, the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment or cancellation to each limited partner unless the partnership agreement provides otherwise. [1985 c.677 Â§17; 1999 c.486 Â§15]

LIMITED PARTNERS

Â Â Â Â Â  70.125 Date person becomes limited partner; admission of additional limited partner. (1) A person becomes a limited partner on the later of:

Â Â Â Â Â  (a) The date the original certificate of limited partnership is filed; or

Â Â Â Â Â  (b) The date stated in the records of the limited partnership as the date that person becomes a limited partner.

Â Â Â Â Â  (2) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner as follows:

Â Â Â Â Â  (a) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners.

Â Â Â Â Â  (b) In the case of an assignee of a partnership interest, upon the occurrence of either of the following:

Â Â Â Â Â  (A) Upon the exercise by the assignor of a power provided in ORS 70.300, to grant to the assignee the right to become a limited partner, and upon compliance with any conditions limiting the grant or exercise of the power; or

Â Â Â Â Â  (B) Upon the consent of all partners other than the assignor. [1985 c.677 Â§18; 1987 c.543 Â§14]

Â Â Â Â Â  70.130 Voting rights. Subject to ORS 70.135, the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per capita or other basis, upon any matter. [1985 c.677 Â§19]

Â Â Â Â Â  70.135 Liability of limited partner. (1) Except as provided in subsection (4) of this section, a limited partner is not liable for the obligations of a limited partnership unless the limited partner is also a general partner or, in addition to the exercise of rights and powers as a limited partner, the limited partner participates in the control of the business. However, if the limited partner participates in the control of the business, the limited partner is liable only to persons who transact business with the limited partnership and who reasonably believe, based upon the limited partner's conduct, that the limited partner is a general partner.

Â Â Â Â Â  (2) A limited partner does not participate in the control of the business within the meaning of subsection (1) of this section solely by doing one or more of the following:

Â Â Â Â Â  (a) Being a contractor for or an agent or employee of the limited partnership or of a general partner, or being an officer, director or shareholder of a general partner that is a corporation.

Â Â Â Â Â  (b) Consulting with and advising a general partner with respect to the business of the limited partnership.

Â Â Â Â Â  (c) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership.

Â Â Â Â Â  (d) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership.

Â Â Â Â Â  (e) Bringing a derivative action in the right of the limited partnership to recover a judgment in its favor pursuant to ORS 70.400 to 70.415.

Â Â Â Â Â  (f) Requesting or attending a meeting of partners.

Â Â Â Â Â  (g) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

Â Â Â Â Â  (A) The dissolution and winding up or the continuation of the limited partnership.

Â Â Â Â Â  (B) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership.

Â Â Â Â Â  (C) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business.

Â Â Â Â Â  (D) A change in the nature of the business.

Â Â Â Â Â  (E) The admission or removal of a general partner.

Â Â Â Â Â  (F) The admission or removal of a limited partner.

Â Â Â Â Â  (G) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners.

Â Â Â Â Â  (H) An amendment to the partnership agreement or certificate of limited partnership.

Â Â Â Â Â  (I) Matters related to the business of the limited partnership not otherwise listed in this paragraph that the partnership agreement states in writing may be subject to the approval or disapproval of limited partners.

Â Â Â Â Â  (h) Winding up the limited partnership pursuant to ORS 70.325.

Â Â Â Â Â  (i) Exercising any right or power permitted to limited partners under ORS 70.005, 70.010, 70.025 to 70.040, 70.050, 70.075, 70.080, 70.090 to 70.100, 70.110, 70.125, 70.135, 70.140, 70.175, 70.180, 70.230 to 70.255, 70.265, 70.275, 70.300, 70.325, 70.355 to 70.375, 70.610 and 70.620 and not specifically listed in this subsection.

Â Â Â Â Â  (3) The enumeration in subsection (2) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the control of the business of the limited partnership.

Â Â Â Â Â  (4) A limited partner who knowingly permits the limited partner's name to be used in the name of the limited partnership, except under circumstances permitted by ORS 70.010 (2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner. [1985 c.677 Â§20; 1987 c.543 Â§15]

Â Â Â Â Â  70.140 Liability of person who erroneously believes person is limited partner. A person who makes a contribution to a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise or exercising any rights of a limited partner if, on ascertaining the mistake, the person promptly takes either of the following actions:

Â Â Â Â Â  (1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed.

Â Â Â Â Â  (2) Withdraws from future equity participation in the enterprise by executing and submitting for filing with the Office of Secretary of State a certificate declaring withdrawal under this section. [1985 c.677 Â§21; 1987 c.543 Â§16]

Â Â Â Â Â  70.145 Powers of limited partner. Each limited partner may:

Â Â Â Â Â  (1) Inspect and copy any of the partnership records required to be maintained by ORS 70.050.

Â Â Â Â Â  (2) Obtain from the general partners from time to time upon reasonable demand:

Â Â Â Â Â  (a) True and full information regarding the state of the business and financial condition of the limited partnership;

Â Â Â Â Â  (b) A copy of the limited partnership's federal, state and local income tax returns for each year promptly after they become available; and

Â Â Â Â Â  (c) Other information regarding the affairs of the limited partnership as is just and reasonable. [1985 c.677 Â§22]

GENERAL PARTNERS

Â Â Â Â Â  70.175 Admission of additional general partners. After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners. [1985 c.677 Â§23; 1987 c.543 Â§17]

Â Â Â Â Â  70.180 When person ceases to be general partner. Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

Â Â Â Â Â  (1) The general partner withdraws from the limited partnership as provided in ORS 70.255 (1).

Â Â Â Â Â  (2) The general partner ceases to be a member of the limited partnership as provided in ORS 70.290.

Â Â Â Â Â  (3) The general partner is removed as a general partner in accordance with the partnership agreement.

Â Â Â Â Â  (4) Unless otherwise provided in writing in the partnership agreement, the general partner:

Â Â Â Â Â  (a) Makes an assignment for the benefit of creditors;

Â Â Â Â Â  (b) Files a voluntary petition in bankruptcy;

Â Â Â Â Â  (c) Is adjudicated a bankrupt or insolvent;

Â Â Â Â Â  (d) Files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule;

Â Â Â Â Â  (e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or

Â Â Â Â Â  (f) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partner's properties.

Â Â Â Â Â  (5) Unless otherwise provided in writing in the partnership agreement:

Â Â Â Â Â  (a) If a proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule has not been dismissed on or before the 120th day after commencement of the proceeding;

Â Â Â Â Â  (b) If an appointment, without the general partner's consent, of a trustee, receiver or liquidator either of the general partner or of all or any substantial part of the general partner's properties is not vacated or stayed on or before the 90th day after the appointment; or

Â Â Â Â Â  (c) If an appointment described in paragraph (b) of this subsection is not vacated on or before the 90th day after expiration of the stay under paragraph (b) of this subsection.

Â Â Â Â Â  (6) In the case of a general partner who is an individual:

Â Â Â Â Â  (a) The death of the general partner.

Â Â Â Â Â  (b) The entry of a judgment by a court of competent jurisdiction adjudicating the general partner incompetent to manage the general partner's person or estate.

Â Â Â Â Â  (7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.

Â Â Â Â Â  (8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership.

Â Â Â Â Â  (9) In the case of a general partner that is a corporation, the voluntary dissolution of the corporation, the involuntary dissolution of the corporation or the entry of a judgment or judicial order of involuntary dissolution of the corporation.

Â Â Â Â Â  (10) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership. [1985 c.677 Â§24; 1987 c.543 Â§18]

Â Â Â Â Â  70.185 Rights, restrictions and liabilities of general partner. (1) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

Â Â Â Â Â  (2) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.

Â Â Â Â Â  (3) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners. [1985 c.677 Â§25]

Â Â Â Â Â  70.190 Rights and powers of general partner as general and limited partner. A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of and in distributions from the limited partnership as a general partner. A general partner also may make contributions to and share in the profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers and is subject to the restrictions and liabilities of a general partner and, except as provided in the partnership agreement, also has the powers and is subject to the restrictions of a limited partner to the extent of the person's participation in the partnership as a limited partner. [1985 c.677 Â§26]

Â Â Â Â Â  70.195 Voting rights. The partnership agreement may grant to all or certain identified general partners the right to vote, separately or with all or any class of the limited partners, on any matter. The right to vote may be granted on a per capita or any other basis. [1985 c.677 Â§27]

FINANCES

Â Â Â Â Â  70.225 Form of contribution. The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services. [1985 c.677 Â§28]

Â Â Â Â Â  70.230 Obligation of partner. (1) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in writing signed by the limited partner.

Â Â Â Â Â  (2) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or other property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner shall be obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the records required to be kept pursuant to ORS 70.050, of the stated contribution that has not been made.

Â Â Â Â Â  (3) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor may enforce the original obligation if the creditor extended credit or otherwise acted in reliance on that obligation, during the period occurring:

Â Â Â Â Â  (a) After the partner signs a writing that reflects the obligation; and

Â Â Â Â Â  (b) Before the amendment or cancellation thereof to reflect the compromise. [1985 c.677 Â§29; 1987 c.543 Â§19]

Â Â Â Â Â  70.235 Allocation of profits and losses. The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value of the contributions made by each partner, as stated in the partnership records required to be kept pursuant to ORS 70.050, to the extent they have been received by the partnership and have not been returned. [1985 c.677 Â§30; 1987 c.543 Â§20]

Â Â Â Â Â  70.240 Allocation of distributions of assets. Distributions of cash or other assets of a limited partnership shall be allocated among the partners and among classes of partners in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value of the contributions made by each partner, as stated in the partnership records required to be kept pursuant to ORS 70.050, to the extent they have been received by the partnership and have not been returned. [1985 c.677 Â§31; 1987 c.543 Â§21]

DISTRIBUTION AND WITHDRAWAL

Â Â Â Â Â  70.250 Entitlement to distributions. Except as provided in ORS 70.250 to 70.275, a partner is entitled to receive distributions from a limited partnership before the partner's withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement. [1985 c.677 Â§32; 1987 c.543 Â§22]

Â Â Â Â Â  70.255 Withdrawal of partner. (1) A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the withdrawing general partner.

Â Â Â Â Â  (2) A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement. If the partnership agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six months' prior written notice to each general partner at the general partner's address on the books of the limited partnership at its office in this state. [1985 c.677 Â§Â§33,34; 1987 c.543 Â§23]

Â Â Â Â Â  70.260 Entitlements of withdrawing partner. Except as provided in ORS 70.250 to 70.275, upon withdrawal, any withdrawing partner is entitled to receive any distribution to which the withdrawing partner is entitled under the partnership agreement. If not otherwise provided in the partnership agreement, the withdrawing partner also is entitled to receive, within a reasonable time after withdrawal, the fair value of the withdrawing partner's interest in the limited partnership as of the date of withdrawal based upon the withdrawing partner's right to share in distributions from the limited partnership. For purposes of this section, the fair value of the withdrawing partner's interest in the limited partnership shall be determined by assuming that any distribution to which the withdrawing partner is otherwise entitled by reason of this section has been made. [1985 c.677 Â§35]

Â Â Â Â Â  70.265 Rights of partner regarding distribution; remedies. (1) Except as provided in writing in the partnership agreement, a partner has no right to demand and receive any distribution from a limited partnership in any form other than cash, regardless of the nature of the partner's contribution. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset that is equal to the percentage in which the partner shares in distributions from the limited partnership.

Â Â Â Â Â  (2) When a partner becomes entitled to receive a distribution, the partner has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution. [1985 c.677 Â§Â§36,37; 1987 c.543 Â§24]

Â Â Â Â Â  70.270 Limit on distribution. A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, the liabilities of the limited partnership exceed the fair value of the partnership assets. For purposes of this section, the following shall be disregarded as liabilities of the limited partnership:

Â Â Â Â Â  (1) Liabilities to partners on account of their partnership interests; and

Â Â Â Â Â  (2) With respect to any liability as to which the recourse of creditors is limited to specific property of the limited partnership, the amount by which such liability exceeds the fair value of such specific property. [1985 c.677 Â§38]

Â Â Â Â Â  70.275 Liability of partner who receives return of contribution. (1) If a partner has received the return of any part of the partner's contribution without violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of one year after receipt of the return for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

Â Â Â Â Â  (2) If a partner has received the return of any part of the partner's contribution in violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of six years after receipt of the return for the amount of the contribution wrongfully returned.

Â Â Â Â Â  (3) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the value of the partner's contribution, as set forth in the partnership records required to be kept pursuant to ORS 70.050, that has not been distributed to the partner. [1985 c.677 Â§39; 1987 c.543 Â§25]

ASSIGNMENT OF PARTNERSHIP INTERESTS

Â Â Â Â Â  70.285 Partnership as personal property. A partnership interest is personal property. [1985 c.677 Â§40]

Â Â Â Â Â  70.290 Assignability of partnership interest. Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all the partner's partnership interest. [1985 c.677 Â§41]

Â Â Â Â Â  70.295 Rights of judgment creditor of partner. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to the partner's partnership interest. [1985 c.677 Â§42]

Â Â Â Â Â  70.300 Assignee of partnership interest as limited partner. (1) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

Â Â Â Â Â  (a) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

Â Â Â Â Â  (b) All other partners consent.

Â Â Â Â Â  (2) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make and return contributions as provided in ORS 70.225 to 70.275. However, the assignee is not obligated for liabilities that were unknown to the assignee at the time the assignee became a limited partner and that could not be ascertained from the certificate of limited partnership.

Â Â Â Â Â  (3) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor's liability to the limited partnership under ORS 70.105 and 70.230. [1985 c.677 Â§43; 1987 c.543 Â§26]

Â Â Â Â Â  70.305 Death, incompetency, dissolution or termination of partner. (1) If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or property, the partner's executor, administrator, guardian, conservator or other legal representative may exercise all the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner held to give an assignee the right to become a limited partner.

Â Â Â Â Â  (2) If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor. [1985 c.677 Â§44]

DISSOLUTION

Â Â Â Â Â  70.325 When dissolution occurs. A limited partnership is dissolved and its affairs shall be wound up when the first of any of the following events occurs:

Â Â Â Â Â  (1) Upon reaching the time for dissolution specified in the certificate of limited partnership.

Â Â Â Â Â  (2) Upon the happening of events specified in writing in the partnership agreement.

Â Â Â Â Â  (3) By the vote or such other action of the partners as is provided in writing in the partnership agreement, or if the partnership agreement does not so provide in writing, by the written consent of all partners.

Â Â Â Â Â  (4) An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so. However, a limited partnership is not dissolved under this subsection and is not required to be wound up by reason of any event of withdrawal if, not later than the 90th day after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired.

Â Â Â Â Â  (5) Entry of a judgment or judicial order of involuntary dissolution under ORS 70.330. [1985 c.677 Â§45; 1987 c.543 Â§27]

Â Â Â Â Â  70.330 Judgment of dissolution. On application by or for a partner, the circuit court may enter a judgment for the dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement. [1985 c.677 Â§46; 2003 c.576 Â§332]

Â Â Â Â Â  70.335 Who may wind up partnership affairs. Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if no such general partners, the limited partners, may wind up the limited partnership's affairs. However, the circuit court upon cause shown may wind up the limited partnership's affairs upon application of any partner, or the partner's legal representative or assignee. [1985 c.677 Â§47]

Â Â Â Â Â  70.340 Distribution of assets. Upon the winding up of a limited partnership, the assets shall be distributed as follows:

Â Â Â Â Â  (1) To the extent permitted by law, to creditors, including partners who are creditors, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under ORS 70.250 or 70.260.

Â Â Â Â Â  (2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under ORS 70.250 or 70.260.

Â Â Â Â Â  (3) Except as provided in the partnership agreement, to partners as follows:

Â Â Â Â Â  (a) First, for the return of their contributions; and

Â Â Â Â Â  (b) Secondly, respecting their partnership interests, in the proportions in which the partners share in distributions. [1985 c.677 Â§48]

FOREIGN LIMITED PARTNERSHIPS

Â Â Â Â Â  70.350 Law applicable to foreign limited partnership. (1) The laws of the jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners.

Â Â Â Â Â  (2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state. [1985 c.677 Â§49]

Â Â Â Â Â  70.355 Registration of foreign limited partnership; rules. (1) Before transacting business in this state, a foreign limited partnership shall register with the Secretary of State. In order to register, a foreign limited partnership shall submit for filing to the Office of Secretary of State an application for registration as a foreign limited partnership. The application shall be signed by a general partner and shall set forth the following:

Â Â Â Â Â  (a) The name of the foreign limited partnership.

Â Â Â Â Â  (b) The jurisdiction and the date of formation of the foreign limited partnership.

Â Â Â Â Â  (c) The name and street address of the initial registered agent which the foreign limited partnership and all general partners thereof are required to maintain in this state under ORS 70.025.

Â Â Â Â Â  (d) A mailing address to which the Secretary of State may mail notices as required by this chapter.

Â Â Â Â Â  (e) The address of the office where the records listed in ORS 70.050 are maintained together with an undertaking by the foreign limited partnership to keep these records until the foreign limited partnership's registration in this state is canceled.

Â Â Â Â Â  (f) The name and business address of each general partner.

Â Â Â Â Â  (g) Any additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) A person who signs the application for registration as a foreign limited partnership as an agent or fiduciary need not exhibit evidence of such authority as a prerequisite to filing.

Â Â Â Â Â  (3) The execution by a general partner of the application for registration as a foreign limited partnership constitutes an affirmation under the applicable penalties of false swearing or perjury that the facts stated therein are true.

Â Â Â Â Â  (4) The foreign limited partnership shall deliver with the completed application a certificate of existence or a similar document that is current within 60 days of the date of delivery. The certificate or document shall be authenticated by the official having custody of limited partnership records in the state or country under whose law the partnership is organized. [1985 c.677 Â§50; 1987 c.543 Â§28; 1991 c.132 Â§9; 1995 c.215 Â§19; 1999 c.486 Â§16]

Â Â Â Â Â  70.360 [1985 c.677 Â§51; 1987 c.543 Â§29; repealed by 1993 c.190 Â§24]

Â Â Â Â Â  70.365 Name requirements. The Secretary of State shall not register a foreign limited partnership whose name does not meet the requirements of ORS 70.010 (1)(c) unless the foreign limited partnership states its name on its application as (name of limited partnership), a limited partnership of (place of registration), which shall be the "real and true name" of the limited partnership. [1985 c.677 Â§52; 1987 c.543 Â§30]

Â Â Â Â Â  70.370 Correction of application. If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly submit for filing to the Office of Secretary of State a certificate, signed by a general partner, correcting the statement. [1985 c.677 Â§53; 1987 c.543 Â§30a]

Â Â Â Â Â  70.375 Cancellation of registration. (1) A foreign limited partnership may cancel its registration by submitting for filing a certificate of cancellation to the Office of Secretary of State signed by a general partner.

Â Â Â Â Â  (2) A certificate of cancellation shall set forth:

Â Â Â Â Â  (a) The name of the limited partnership and the state or country under the laws of which it is organized;

Â Â Â Â Â  (b) A statement that the limited partnership is not transacting business in this state;

Â Â Â Â Â  (c) A statement that the limited partnership revokes the authority of its registered agent in this state to accept service of process, notice or demand and consents that service of process, notice or demand in any action, suit or proceeding based upon any transaction, event or occurrence that took place in this state prior to the filing of the certificate of cancellation may thereafter be made on the limited partnership by service on the Secretary of State; and

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceeding may mail a copy of any process, notice or demand to the limited partnership that has been served on the Secretary of State.

Â Â Â Â Â  (3) The certificate of cancellation shall be signed by one of the general partners or, if the foreign limited partnership is in the hands of a receiver or trustee, shall be signed by the receiver or trustee.

Â Â Â Â Â  (4) If the Secretary of State finds that the certificate conforms to the filing requirements of this chapter, the Secretary of State shall file the certificate and return an acknowledgment of filing to the sender. Upon the filing of the certificate of cancellation, the authority of the foreign limited partnership to transact business in this state shall cease.

Â Â Â Â Â  (5) A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in this state. [1985 c.677 Â§54; 1987 c.543 Â§31; 1999 c.486 Â§17]

Â Â Â Â Â  70.380 Registration prerequisite to suing in state; effect on contracts, liability; agent. (1) A foreign limited partnership transacting business in this state may not maintain any action or proceeding in any court of this state until it has registered in this state.

Â Â Â Â Â  (2) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action or proceeding in any court of this state.

Â Â Â Â Â  (3) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

Â Â Â Â Â  (4) A foreign limited partnership, by transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state. [1985 c.677 Â§55]

Â Â Â Â Â  70.385 Attorney General's enforcement. The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of ORS 70.350 to 70.385. [1985 c.677 Â§56]

DERIVATIVE ACTIONS

Â Â Â Â Â  70.400 Action by limited partner upon refusal of general partner. A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed. [1985 c.677 Â§57]

Â Â Â Â Â  70.405 Status of plaintiff. In a derivative action, the plaintiff must be a partner when the plaintiff brings the action and:

Â Â Â Â Â  (1) The plaintiff must have been a partner at the time of the transaction of which the plaintiff complains; or

Â Â Â Â Â  (2) The plaintiff's status as a partner must have devolved upon the plaintiff from a person who was a partner at the time of the transaction. [1985 c.677 Â§58]

Â Â Â Â Â  70.410 Content of complaint. In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort. [1985 c.677 Â§59]

Â Â Â Â Â  70.415 Remittance of proceeds received by plaintiff; attorney fees. If a derivative action is successful in whole or in part or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court shall direct the plaintiff to remit to the limited partnership the remainder of those proceeds received by the plaintiff. The court may award reasonable attorney fees to the prevailing party in a derivative action. [1985 c.677 Â§60; 1995 c.618 Â§43]

INACTIVATION OF CERTIFICATE OR REGISTRATION

Â Â Â Â Â  70.430 Grounds for administrative action to inactivate certificate or registration of limited partnership. The Secretary of State may commence a proceeding under ORS 70.435 to inactivate a certificate of limited partnership or the registration of a foreign limited partnership if:

Â Â Â Â Â  (1) The limited partnership does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The limited partnership does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The limited partnership is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The limited partnership does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The limited partnership's period of duration stated in its certificate of limited partnership expires. [1993 c.190 Â§13]

Â Â Â Â Â  70.435 Notice of administrative inactivation; effect of inactivation on authority of registered agent. (1) If the Secretary of State determines that one or more grounds exist under ORS 70.430 for inactivating a certificate of limited partnership or the registration of a foreign limited partnership, the Secretary of State shall give the limited partnership notice of that determination.

Â Â Â Â Â  (2) If the limited partnership, within 45 days after the notice is given, does not correct each ground for inactivation or demonstrate to the satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall inactivate the certificate of limited partnership or the registration of a foreign limited partnership.

Â Â Â Â Â  (3) The administrative inactivation of a certificate of domestic limited partnership does not terminate the authority of its registered agent.

Â Â Â Â Â  (4) The administrative inactivation of the registration of a foreign limited partnership terminates the authority of the registered agent of the foreign limited partnership. [1993 c.190 Â§14; 2001 c.315 Â§38]

Â Â Â Â Â  70.440 Reinstatement following administrative inactivation. (1) A limited partnership administratively inactivated under ORS 70.430 may apply to the Secretary of State for reinstatement within five years from the date of inactivation. The application shall:

Â Â Â Â Â  (a) State the name of the limited partnership and effective date of its administrative inactivation; and

Â Â Â Â Â  (b) State that the ground or grounds for inactivation either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited partnership's name satisfies the requirements of ORS 70.010, the Secretary of State shall reinstate the limited partnership.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative inactivation and the limited partnership is considered to resume carrying on its business as if the administrative inactivation had never occurred. [1995 c.215 Â§20]

Â Â Â Â Â  70.450 [1985 c.677 Â§61; renumbered 70.600 in 1999]

Â Â Â Â Â  70.455 [1985 c.677 Â§62; renumbered 70.605 in 1999]

Â Â Â Â Â  70.460 [1985 c.677 Â§62a; 1987 c.543 Â§32; 1987 c.843 Â§23; 1991 c.132 Â§10; 1993 c.190 Â§11; 1995 c.215 Â§21; renumbered 70.610 in 1999]

Â Â Â Â Â  70.465 [1985 c.677 Â§63; 1997 c.775 Â§89; 1999 c.86 Â§19; renumbered 70.615 in 1999]

Â Â Â Â Â  70.470 [1987 c.543 Â§9b; renumbered 70.620 in 1999]

Â Â Â Â Â  70.490 [1985 c.677 Â§1; renumbered 70.625 in 1999]

CONVERSIONS AND MERGERS

Â Â Â Â Â  70.500 Definitions for ORS 70.500 to 70.540. As used in ORS 70.500 to 70.540:

Â Â Â Â Â  (1) "Business entity" means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under this chapter, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) "Organizational document" means the following for an Oregon business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) "Owner" means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1999 c.362 Â§56; 2003 c.80 Â§29]

Â Â Â Â Â  70.505 Conversion. (1) A business entity other than a limited partnership may be converted to a limited partnership organized under this chapter, and a limited partnership organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A limited partnership organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting limited partnership;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The limited partnership complies with any requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) A plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§57; 2001 c.315 Â§20; 2003 c.80 Â§24]

Â Â Â Â Â  70.510 Action on plan of conversion. (1) A plan of conversion shall be approved as follows:

Â Â Â Â Â  (a) In the case of a limited partnership, by all the partners, unless a lesser vote is provided for in the certificate of limited partnership or, in the case of a foreign limited partnership, by the law of the jurisdiction in which the limited partnership is organized.

Â Â Â Â Â  (b) In the case of a business entity other than a limited partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a plan of conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a limited partnership, without further action by the limited partners, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the general partners.

Â Â Â Â Â  (b) By a party to the conversion that is not a limited partnership, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§58]

Â Â Â Â Â  70.515 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect on the latest of:

Â Â Â Â Â  (a) The filing of the articles of conversion;

Â Â Â Â Â  (b) If the surviving business entity is not a limited partnership, satisfaction of any additional filing requirements imposed pursuant to the statutes governing that business entity; or

Â Â Â Â Â  (c) On the delayed effective date and time set forth in the filings. [1999 c.362 Â§59; 2001 c.315 Â§11]

Â Â Â Â Â  70.520 Effect of conversion; entity existence continues; assumed business name. (1) When a conversion to or from a limited partnership pursuant to ORS 70.505 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to conversion, according to the laws applicable prior to conversion, except as provided in paragraph (g) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (g) If the converting business entity is a limited partnership or a foreign limited partnership and its obligations incurred before the conversion are not satisfied by the converted business entity, the persons who were general partners of the converting business entity immediately before the effective date of the conversion shall contribute the amount necessary to satisfy the converting business entity's obligations in the manner provided in ORS 67.315, or in the limited partnership statutes of the jurisdiction in which the entity was formed, as if the converting business entity were dissolved; and

Â Â Â Â Â  (h) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership or foreign limited partnership, and was personally liable for the business entity's obligations, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity's obligations incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

Â Â Â Â Â  (a) In the case of a limited partnership, a limited partner who did not vote in favor of the conversion is considered to be a partner who has withdrawn from the limited partnership effective immediately upon the effective date of the conversion unless, within 60 days after the later of the effective date of the conversion or the date the partner receives notice of the conversion, the partner notifies the partnership of the partner's desire not to withdraw. A withdrawal under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited partnerships, the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner's interest.

Â Â Â Â Â  (3) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648. [1999 c.362 Â§60; 2001 c.315 Â§6]

Â Â Â Â Â  70.525 Merger. (1) One or more business entities may merge into a limited partnership organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A limited partnership organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The limited partnership complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part, and the status of each owner; and

Â Â Â Â Â  (e) If any party is a business entity other than a limited partnership, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the certificate of limited partnership, if a limited partnership is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1999 c.362 Â§61; 2001 c.315 Â§21; 2003 c.80 Â§25]

Â Â Â Â Â  70.530 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a limited partnership, by all the partners, unless a lesser vote is provided for in the certificate of limited partnership or, in the case of a foreign limited partnership, by the law of the jurisdiction in which the limited partnership is formed.

Â Â Â Â Â  (b) In the case of a business entity other than a limited partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the limited partnership, without further action by the limited partners, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the general partners.

Â Â Â Â Â  (b) By a party to the merger that is not a limited partnership, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§62]

Â Â Â Â Â  70.535 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the Office of Secretary of State, for filing, articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger; and

Â Â Â Â Â  (b) A statement that the plan of merger was duly authorized and approved by any party that was a limited partnership in accordance with ORS 70.525, and by any party that was another business entity in accordance with the statutes governing that business entity.

Â Â Â Â Â  (2) The merger takes effect on the latest of:

Â Â Â Â Â  (a) The filing of the articles of merger;

Â Â Â Â Â  (b) The filing of all documents required to be filed by the statute governing any party to the merger that is a business entity other than a limited partnership; or

Â Â Â Â Â  (c) Any later effective date specified in the articles of merger. [1999 c.362 Â§63; 2001 c.104 Â§22]

Â Â Â Â Â  70.540 Effect of merger. (1) When a merger involving a limited partnership takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) The title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a limited partnership is the surviving business entity, its certificate of limited partnership is amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each partner or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to merger, according to the laws applicable prior to merger, except as provided in paragraph (h) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (i) of this subsection;

Â Â Â Â Â  (h) If a party to the merger is a limited partnership or a foreign limited partnership, and its obligations incurred before the merger are not satisfied by the surviving business entity, the persons who were general partners of the merging business entity immediately before the effective date of the merger shall contribute the amount necessary to satisfy the merging business entity's obligation to the surviving business entity in the manner provided in ORS 67.315, or in the limited partnership statutes of the jurisdiction in which the entity was formed, as if the merged party were dissolved;

Â Â Â Â Â  (i) If prior to merger an owner of a business entity was a general partner of a limited partnership or a foreign limited partnership, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entity's obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (j) The registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

Â Â Â Â Â  (2) Owners of the business entity that merged are entitled to the rights provided in the plan of merger and:

Â Â Â Â Â  (a) Any limited partner who did not vote in favor of the merger is deemed to have withdrawn from the limited partnership effective immediately before the merger unless, within 60 days after the later of the effective date of the merger or the date the partner receives notice of the merger, the partner notifies the limited partnership of the partner's desire not to withdraw. A withdrawal under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited partnerships, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an owner's interest. [1999 c.362 Â§64]

MISCELLANEOUS

Â Â Â Â Â  70.600 Construction to promote uniformity. This chapter shall be so applied and construed to carry out its general purpose of making the law with respect to limited partnerships uniform among states enacting this chapter. [Formerly 70.450]

Â Â Â Â Â  70.605 Application to partnerships existing prior to July 1, 1986. (1) Any limited partnership formed on or after July 1, 1986, shall be governed by this chapter.

Â Â Â Â Â  (2) Any limited partnership formed before July 1, 1986, shall be governed by this chapter except as follows:

Â Â Â Â Â  (a) The limited partnership shall not be required to change its name to comply with ORS 70.010 (1)(a) unless the limited partnership changes its name after July 1, 1986.

Â Â Â Â Â  (b) The limited partnership need not file with the Secretary of State a certificate of amendment that would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event that, under this chapter, requires the filing of a certificate of amendment. If any limited partnership formed before July 1, 1986, fails to file such a certificate of amendment required under this chapter, the limited partnership nevertheless shall be governed by this chapter. [Formerly 70.455]

Â Â Â Â Â  70.610 Annual report; rules. (1) Each domestic limited partnership and each foreign limited partnership registered to transact business in this state shall submit for filing an annual report to the Office of Secretary of State that includes:

Â Â Â Â Â  (a) The name of the domestic or foreign limited partnership and the state or country under the laws of which it is formed;

Â Â Â Â Â  (b) The street address of its registered office in this state and the name of its registered agent at that office;

Â Â Â Â Â  (c) The name and respective address of each general partner of the domestic or foreign limited partnership;

Â Â Â Â Â  (d) The category of the classification code as established by rule of the Secretary of State most closely designating the primary business activity of the domestic or foreign limited partnership;

Â Â Â Â Â  (e) The location of the office in which the records described in ORS 70.050 are kept;

Â Â Â Â Â  (f) A mailing address to which the Secretary of State may mail notices as required by this chapter;

Â Â Â Â Â  (g) The federal employer identification number of the domestic or foreign limited partnership; and

Â Â Â Â Â  (h) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The annual report shall be on forms prescribed and furnished by the Secretary of State. The information contained in the annual report shall be current as of 30 days before the anniversary of the domestic or foreign limited partnership.

Â Â Â Â Â  (3) The annual report shall be signed by at least one general partner, or if the domestic or foreign limited partnership is in the hands of a receiver or trustee, it shall be signed on behalf of the partnership by such receiver or trustee.

Â Â Â Â Â  (4) The Secretary of State shall mail the annual report form to the address shown for the limited partnership in the current records of the Office of Secretary of State. The failure of the limited partnership to receive the annual report form from the Secretary of State shall not relieve the limited partnership of its duty to deliver an annual report to the Office of Secretary of State as required by this section.

Â Â Â Â Â  (5) If the Secretary of State finds that the report conforms to the requirements of this chapter and all fees have been paid, the Secretary of State shall file the report.

Â Â Â Â Â  (6) A limited partnership may deliver to the Office of Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the Office of Secretary of State for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the certificate of limited partnership. The amendment to the annual report shall set forth:

Â Â Â Â Â  (a) The name of the limited partnership as shown on the records of the Office of Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [Formerly 70.460; 2001 c.104 Â§23; 2001 c.315 Â§37]

Â Â Â Â Â

Â Â Â Â Â  70.615 Application of ORS chapter 67. In any case governing limited partnerships that is not provided for in this chapter, the provisions of ORS chapter 67 govern. [Formerly 70.465]

Â Â Â Â Â  70.620 Correction of documents; effective date of correction. (1) A domestic or foreign limited partnership may correct a document filed by the Secretary of State if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign limited partnership shall correct a document by delivering a certificate of correction to the Office of Secretary of State. The certificate shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Certificates of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, certificates of correction are effective when filed. [Formerly 70.470]

Â Â Â Â Â  70.625 Short title. This chapter may be cited as the Uniform Limited Partnership Act. [Formerly 70.490]

_______________



Chapter 71

Chapter 71  General Provisions for Uniform Commercial Code

2005 EDITION

TITLE 8

COMMERCIAL TRANSACTIONS

Chapter     71.       General Provisions for Uniform Commercial Code

72.       Sales

72A.    Leases

73.       Negotiable Instruments

74.       Bank Deposits and Collections

74A.    Funds Transfers

75.       Letters of Credit

77.       Warehouse Receipts, Bills of Lading and Other Documents of Title

78.       Investment Securities

79.       Secured Transactions

80.       Assignment; Central Filing System for Farm Products

81.       Tender and Receipts; Choice of Law for Contracts

82.       Interest; Repayment Restrictions

83.       Retail Installment Contracts

84.       Electronic Transactions

_______________

Chapter 71  General Provisions for Uniform Commercial Code

2005 EDITION

GENERAL PROVISIONS

COMMERCIAL TRANSACTIONS

SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER OF

UNIFORM COMMERCIAL CODE

71.1010     Short title

71.1020     Purposes; rules of construction; variation by agreement

71.1030     Supplementary general principles of law applicable

71.1040     Construction against implicit repeal

71.1050     Territorial application of Uniform Commercial Code; parties' power to choose applicable law

71.1060     Remedies to be liberally administered

71.1070     Waiver or renunciation of claim or right after breach

71.1080     Severability

71.1090     Captions

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

71.2010     General definitions

71.2020     Prima facie evidence by third party documents

71.2030     Obligation of good faith

71.2040     Time; reasonable time; "seasonably"

71.2050     Course of dealing and usage of trade

71.2060     Statute of frauds for kinds of personal property not otherwise covered

71.2070     Performance or acceptance under reservation of rights; application to accord and satisfaction

71.2080     Option to accelerate at will

71.001, 71.002, 71.003, 71.004, 71.005, 71.006, 71.007, 71.008, 71.009, 71.010, 71.011,

71.012, 71.013, 71.014, 71.015, 71.016, 71.017, 71.018, 71.019, 71.020, 71.021, 71.022, 71.023,

71.024, 71.025, 71.026, 71.027, 71.028, 71.029, 71.030, 71.031, 71.032, 71.033, 71.034, 71.035,

71.036, 71.037, 71.038, 71.039, 71.040, 71.041, 71.042, 71.043, 71.044, 71.045, 71.046, 71.047,

71.048, 71.049, 71.050, 71.051, 71.052, 71.053, 71.054, 71.055, 71.056, 71.057, 71.058, 71.059,

71.060, 71.061, 71.062, 71.063, 71.064, 71.065, 71.066, 71.067, 71.068, 71.069, 71.070, 71.071,

71.072, 71.073, 71.074, 71.075, 71.076, 71.077, 71.078, 71.079, 71.080, 71.081, 71.082, 71.083,

71.084, 71.085, 71.086, 71.087, 71.088, 71.089, 71.090, 71.091, 71.092, 71.093, 71.094, 71.095,

71.096, 71.097, 71.098, 71.099, 71.100, 71.101, 71.102, 71.103, 71.104, 71.105, 71.106, 71.107,

71.108, 71.109, 71.110, 71.111, 71.112, 71.113, 71.114, 71.115, 71.116, 71.117, 71.118, 71.119,

71.120, 71.121, 71.122, 71.123, 71.124, 71.125, 71.126, 71.127, 71.128, 71.129, 71.130, 71.131,

71.132, 71.133, 71.134, 71.135, 71.136, 71.137, 71.138, 71.139, 71.140, 71.141, 71.142, 71.143,

71.144, 71.145, 71.146, 71.147, 71.148, 71.149, 71.150, 71.151, 71.152, 71.153, 71.154, 71.155,

71.156, 71.157, 71.158, 71.159, 71.160, 71.161, 71.162, 71.163, 71.164, 71.165, 71.166, 71.167,

71.168, 71.169, 71.170, 71.171, 71.172, 71.173, 71.174, 71.175, 71.176, 71.177, 71.178, 71.179,

71.180, 71.181, 71.182, 71.183, 71.184, 71.185, 71.186, 71.187, 71.188, 71.189, 71.190, 71.191,

71.192, 71.193, 71.194, 71.195 [Repealed by 1961 c.726 §427]

SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER OF

UNIFORM COMMERCIAL CODE

71.1010 Short title. This chapter and ORS chapters 72, 72A, 73, 74, 74A, 75, 77, 78 and 79 may be cited as Uniform Commercial Code. [1961 c.726 §71.1010; 1989 c.676 §79; 1991 c.83 §2; 1991 c.442 §§39,40; 2001 c.445 §129]

71.1020 Purposes; rules of construction; variation by agreement. (1) The Uniform Commercial Code shall be liberally construed and applied to promote its underlying purposes and policies.

(2) Underlying purposes and policies of the Uniform Commercial Code are:

(a) To simplify, clarify and modernize the law governing commercial transactions;

(b) To permit the continued expansion of commercial practices through custom, usage and agreement of the parties;

(c) To make uniform the law among the various jurisdictions.

(3) The effect of provisions of the Uniform Commercial Code may be varied by agreement, except as otherwise provided in the Uniform Commercial Code and except that the obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement but the parties may by agreement determine the standards by which the performance of such obligations is to be measured if such standards are not manifestly unreasonable.

(4) The presence in certain provisions of the Uniform Commercial Code of the words "unless otherwise agreed" or words of similar import does not imply that the effect of other provisions may not be varied by agreement under subsection (3) of this section.

(5) In the Uniform Commercial Code, unless the context otherwise requires:

(a) Words in the singular number include the plural, and in the plural include the singular;

(b) Words of the masculine gender include the feminine and the neuter, and when the sense so indicates words of the neuter gender may refer to any gender. [1961 c.726 §71.1020]

71.1030 Supplementary general principles of law applicable. Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions. [1961 c.726 §71.1030]

71.1040 Construction against implicit repeal. The Uniform Commercial Code being a general law intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [1961 c.726 §71.1040]

71.1050 Territorial application of Uniform Commercial Code; parties' power to choose applicable law. (1) Except as provided hereafter in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties. Failing such agreement the Uniform Commercial Code applies to transactions bearing an appropriate relation to this state.

(2) Where one of the following provisions specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law (including the conflict of laws rules) so specified:

(a) Rights of creditors against sold goods as specified in ORS 72.4020.

(b) Applicability of ORS chapter 72A on leases.

(c) Applicability of ORS chapter 74 as specified in ORS 74.1020.

(d) Applicability of ORS chapter 74A as specified in ORS 74A.5070.

(e) Applicability of ORS chapter 75 as specified in ORS 75.1160.

(f) Applicability of ORS chapter 78 as specified in ORS 78.1100.

(g) ORS 79.0301 to 79.0307 governing perfection, the effect of perfection or nonperfection, and the priority of security interests and agricultural liens. [1961 c.726 §71.1050; 1973 c.504 §1; 1989 c.676 §80; 1991 c.83 §3; 1995 c.328 §66; 1997 c.150 §3; 2001 c.445 §130]

Note: For transition provisions regarding secured transactions, see notes under 79.0628.

71.1060 Remedies to be liberally administered. (1) The remedies provided by the Uniform Commercial Code shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(2) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect. [1961 c.726 §71.1060]

71.1070 Waiver or renunciation of claim or right after breach. Any claim or right arising out of an alleged breach can be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1961 c.726 §71.1070]

71.1080 Severability. If any provision or clause of the Uniform Commercial Code or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are declared to be severable. [1961 c.726 §71.1080]

71.1090 Captions. The unit and section captions, though set forth in the Uniform Commercial Code, are not part of the statutory law of Oregon. [1961 c.726 §71.1090]

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

71.2010 General definitions. Subject to additional definitions contained in other sections of the Uniform Commercial Code which are applicable to a specific series of sections, and unless the context otherwise requires, in the Uniform Commercial Code:

(1) "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity and any other proceedings in which rights are determined.

(2) "Aggrieved party" means a party entitled to resort to a remedy.

(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in ORS 71.2050 and 72.2080. Whether an agreement has legal consequences is determined by the provisions of the Uniform Commercial Code, if applicable; otherwise by the law of contracts as specified in ORS 71.1030.

(4) "Bank" means any person engaged in the business of banking.

(5) "Bearer" means the person in possession of an instrument, document of title or security payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods, and includes an airbill. "Airbill" means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under ORS chapter 72 may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt is not a buyer in ordinary course of business.

(10) "Conspicuous": A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. A printed heading in capitals (as: NONNEGOTIABLE BILL OF LADING) is conspicuous. Language in the body of a form is "conspicuous" if it is in larger or other contrasting type or color. But in a telegram any stated term is "conspicuous." Whether a term or clause is "conspicuous" or not is for decision by the court.

(11) "Contract" means the total legal obligation which results from the parties' agreement as affected by the Uniform Commercial Code and any other applicable rules of law.

(12) "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor's or assignor's estate.

(13) "Defendant" includes a person in the position of defendant in a cross action or counterclaim.

(14) "Delivery" with respect to instruments, documents of title, chattel paper or certificated securities means voluntary transfer of possession.

(15) "Document of title" includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold and dispose of the document and the goods it covers. To be a document of title a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

(16) "Fault" means wrongful act, omission or breach.

(17) "Fungible" with respect to goods or securities means goods or securities of which any unit is, by nature or usage of trade, the equivalent of any other like unit. Goods which are not fungible shall be deemed fungible for the purposes of the Uniform Commercial Code to the extent that under a particular agreement or document unlike units are treated as equivalents.

(18) "Genuine" means free of forgery or counterfeiting.

(19) "Good faith" means honesty in fact in the conduct or transaction concerned.

(20) "Holder" means:

(a) With respect to a negotiable instrument, the person in possession of the negotiable instrument if:

(A) The instrument is payable to bearer; or

(B) The instrument is payable to an identified person, and the identified person is in possession.

(b) With respect to a document of title, the person in possession of the document of title if the goods are deliverable to bearer or to the order of the person in possession.

(21) To "honor" is to pay or to accept and pay, or where a credit so engages to purchase or discount a draft complying with the terms of the credit.

(22) "Insolvency proceedings" includes any assignment for the benefit of creditors or other proceedings intended to liquidate or rehabilitate the estate of the person involved.

(23) A person is "insolvent" who either has ceased to pay the person's debts in the ordinary course of business or cannot pay the person's debts as they become due or is insolvent within the meaning of the federal bankruptcy law.

(24) "Money" means a medium of exchange authorized or adopted by a domestic or foreign government and includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more nations.

(25) A person has "notice" of fact when:

(a) The person has actual knowledge of it;

(b) The person has received a notice or notification of it; or

(c) From all the facts and circumstances known to the person at the time in question the person has reason to know that it exists.

A person "knows" or has "knowledge" of a fact when the person has actual knowledge of it. "Discover" or "learn" or a word or phrase of similar import refers to knowledge rather than to reason to know. The time and circumstances under which a notice or notification may cease to be effective are not determined by the Uniform Commercial Code.

(26) A person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not such other actually comes to know of it. A person "receives" a notice or notification when:

(a) It comes to the person's attention; or

(b) It is duly delivered at the place of business through which the contract was made or at any other place held out by the person as the place for receipt of such communications.

(27) Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction, and in any event from the time when it would have been brought to the individual's attention if the organization had exercised due diligence.

(28) "Organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(29) "Party," as distinct from "third party," means a person who has engaged in a transaction or made an agreement within the Uniform Commercial Code.

(30) "Person" includes an individual or an organization.

(31) "Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(32) "Purchase" includes taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(33) "Purchaser" means a person who takes by purchase.

(34) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(35) "Representative" includes an agent, an officer of a corporation or association, and a trustee, executor or administrator of an estate, or any other person empowered to act for another.

(36) "Rights" includes remedies.

(37)(a) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to ORS chapter 79. The special property interest of a buyer of goods on identification of such goods to a contract for sale under ORS 72.4010 is not a "security interest," but a buyer may also acquire a "security interest" by complying with ORS chapter 79. Except as otherwise provided in ORS 72.5050, the right of a seller or lessor of goods under ORS chapter 72 or 72A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with ORS chapter 79. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (ORS 72.4010) is limited in effect to a reservation of a "security interest." Whether a transaction creates a lease or security interest is determined by the facts of each case; however, a transaction creates a security interest if the consideration the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee and:

(A) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(B) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(C) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or

(D) The lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.

(b) A transaction does not create a security interest merely because it provides that:

(A) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(B) The lessee assumes risk of loss of the goods, or agrees to pay taxes, insurance, filing, recording or registration fees, or service or maintenance costs with respect to the goods;

(C) The lessee has an option to renew the lease or to become the owner of the goods;

(D) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(E) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(c) For purposes of this subsection:

(A) "Additional consideration" is not nominal if, when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed, or when the option to become the owner of the goods is granted to the lessee the price is stated to be the fair market value of the goods determined at the time the option is to be performed. "Additional consideration" is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised;

(B) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate is not manifestly unreasonable at the time the transaction is entered into, otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into; and

(C) "Reasonably predictable" and "remaining economic life of the goods" are to be determined with reference to the facts and circumstances at the time the transaction is entered into.

(38) "Send" in connection with any writing or notice means to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and in the case of an instrument to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances. The receipt of any writing or notice within the time at which it would have arrived if properly sent has the effect of a proper sending.

(39) "Signed" includes any symbol executed or adopted by a party with present intention to authenticate a writing.

(40) "Surety" includes guarantor.

(41) "Telegram" includes a message transmitted by radio, teletype, cable, any mechanical method of transmission, or the like.

(42) "Term" means that portion of an agreement which relates to a particular matter.

(43) "Unauthorized" signature or indorsement means one made without actual, implied or apparent authority and includes a forgery.

(44) "Value." Except as otherwise provided with respect to negotiable instruments and bank collections in ORS 74.2090 and 74.2100, a person gives "value" for rights if the person acquires them:

(a) In return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a chargeback is provided for in the event of difficulties in collection;

(b) As security for or in total or partial satisfaction of a preexisting claim;

(c) By accepting delivery pursuant to a preexisting contract for purchase; or

(d) Generally, in return for any consideration sufficient to support a simple contract.

(45) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

(46) "Written" or "writing" includes printing, typewriting or any other intentional reduction to tangible form. [1961 c.726 §71.2010; 1973 c.504 §2; 1985 c.676 §71.2010; 1989 c.676 §81; 1993 c.545 §1; 1995 c.79 §20; 1997 c.834 §1; 2001 c.445 §131]

Note: For transition provisions regarding secured transactions, see notes under 79.0628.

71.2020 Prima facie evidence by third party documents. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party shall be prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party. [1961 c.726 §71.2020]

71.2030 Obligation of good faith. Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance or enforcement. [1961 c.726 §71.2030]

71.2040 Time; reasonable time; "seasonably." (1) Whenever the Uniform Commercial Code requires any action to be taken within a reasonable time, any time which is not manifestly unreasonable may be fixed by agreement.

(2) What is a reasonable time for taking any action depends on the nature, purpose and circumstances of such action.

(3) An action is taken "seasonably" when it is taken at or within the time agreed or if no time is agreed at or within a reasonable time. [1961 c.726 §71.2040]

71.2050 Course of dealing and usage of trade. (1) A course of dealing is a sequence of previous conduct between the parties to a particular transaction which is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(2) A usage of trade is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a written trade code or similar writing the interpretation of the writing is for the court.

(3) A course of dealing between parties and any usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware give particular meaning to and supplement or qualify terms of an agreement.

(4) The express terms of an agreement and an applicable course of dealing or usage of trade shall be construed wherever reasonable as consistent with each other; but when such construction is unreasonable express terms control both course of dealing and usage of trade and course of dealing controls usage of trade.

(5) An applicable usage of trade in the place where any part of performance is to occur shall be used in interpreting the agreement as to that part of the performance.

(6) Evidence of a relevant usage of trade offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise to the latter. [1961 c.726 §71.2050]

71.2060 Statute of frauds for kinds of personal property not otherwise covered. (1) Except in the cases described in subsection (2) of this section a contract for the sale of personal property is not enforceable by way of action or defense beyond $5,000 in amount or value of remedy unless there is some writing which indicates that a contract for sale has been made between the parties at a defined or stated price, reasonably identifies the subject matter, and is signed by the party against whom enforcement is sought or by the authorized agent of the party.

(2) Subsection (1) of this section does not apply to contracts for the sale of goods nor of securities nor to security agreements. [1961 c.726 §71.2060]

71.2070 Performance or acceptance under reservation of rights; application to accord and satisfaction. (1) A party who with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest" or the like are sufficient.

(2) Subsection (1) of this section does not apply to an accord and satisfaction. [1961 c.726 §71.2070; 1993 c.545 §2]

71.2080 Option to accelerate at will. A term providing that one party or the successor in interest of the party may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party deems the party insecure" or in words of similar import shall be construed to mean that the party shall have power to do so only if the party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised. [1961 c.726 §71.2080]

_______________



Chapter 72

Chapter 72 Â Sales

2005 EDITION

SALES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

72.1010Â Â Â Â  Short title

72.1020Â Â Â Â  Scope; certain security and other transactions excluded from chapter

72.1030Â Â Â Â  Definitions and index of definitions

72.1040Â Â Â Â  Definitions: "merchant"; "financing agency"; "between merchants"

72.1050Â Â Â Â  Definitions: "goods"; "future" goods; "lot"; "commercial unit"

72.1060Â Â Â Â  Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation"

72.1070Â Â Â Â  Goods to be severed from realty; recording

FORM, FORMATION AND READJUSTMENT OF CONTRACT

72.2010Â Â Â Â  Formal requirements: statute of frauds

72.2020Â Â Â Â  Final written expression: parol or extrinsic evidence

72.2030Â Â Â Â  Seals inoperative

72.2040Â Â Â Â  Formation in general

72.2050Â Â Â Â  Firm offers

72.2060Â Â Â Â  Offer and acceptance in formation of contract

72.2070Â Â Â Â  Additional terms in acceptance or confirmation

72.2080Â Â Â Â  Course of performance or practical construction

72.2090Â Â Â Â  Modification, rescission and waiver

72.2100Â Â Â Â  Delegation of performance; assignment of rights

GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

72.3010Â Â Â Â  General obligations of parties

72.3020Â Â Â Â  Unconscionable contract or clause

72.3030Â Â Â Â  Allocation or division of risks

72.3040Â Â Â Â  Price payable in money, goods, realty or otherwise

72.3050Â Â Â Â  Open price term

72.3060Â Â Â Â  Output, requirements and exclusive dealings

72.3070Â Â Â Â  Delivery in single lot or several lots

72.3080Â Â Â Â  Absence of specified place for delivery

72.3090Â Â Â Â  Absence of specific time provisions; notice of termination

72.3100Â Â Â Â  Open time for payment or running of credit; authority to ship under reservation

72.3110Â Â Â Â  Options and cooperation respecting performance

72.3120Â Â Â Â  Warranty of title and against infringement; buyer's obligation against infringement

72.3130Â Â Â Â  Express warranties by affirmation, promise, description, sample

72.3140Â Â Â Â  Implied warranty: merchantability; usage of trade

72.3150Â Â Â Â  Implied warranty: fitness for particular purpose

72.3160Â Â Â Â  Exclusion or modification of warranties; livestock warranty

72.3170Â Â Â Â  Cumulation and conflict of warranties express or implied

72.3180Â Â Â Â  Third party beneficiaries of warranties express or implied

72.3190Â Â Â Â  F.O.B. and F.A.S. terms

72.3200Â Â Â Â  C.I.F. and C. and F. terms

72.3210Â Â Â Â  C.I.F. or C. and F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival

72.3220Â Â Â Â  Delivery "ex-ship"

72.3230Â Â Â Â  Form of bill of lading required in overseas shipment; "overseas"

72.3240Â Â Â Â  "No arrival, no sale" term

72.3250Â Â Â Â  "Letter of credit" term; "confirmed credit"

72.3260Â Â Â Â  Sale on approval and sale or return; rights of creditors

72.3270Â Â Â Â  Special incidents of sale on approval and sale or return

72.3280Â Â Â Â  Sale by auction

TITLE, CREDITORS AND GOOD FAITH PURCHASERS

72.4005Â Â Â Â  Definitions for ORS 72.4010 and 72.4030

72.4010Â Â Â Â  Passing of title; reservation for security; limited application of ORS 72.4010

72.4020Â Â Â Â  Rights of seller's creditors against sold goods

72.4030Â Â Â Â  Power to transfer; good faith purchase of goods; "entrusting"

PERFORMANCE

72.5010Â Â Â Â  Insurable interest in goods; manner of identification of goods

72.5020Â Â Â Â  Buyer's right to goods on seller's repudiation, failure to deliver or insolvency

72.5030Â Â Â Â  Manner of seller's tender of delivery

72.5040Â Â Â Â  Shipment by seller

72.5050Â Â Â Â  Seller's shipment under reservation

72.5060Â Â Â Â  Rights of financing agency

72.5070Â Â Â Â  Effect of seller's tender; delivery on condition

72.5080Â Â Â Â  Cure by seller of improper tender or delivery; replacement

72.5090Â Â Â Â  Risk of loss in the absence of breach

72.5100Â Â Â Â  Effect of breach on risk of loss

72.5110Â Â Â Â  Tender of payment by buyer; payment by check

72.5120Â Â Â Â  Payment by buyer before inspection

72.5130Â Â Â Â  Buyer's right to inspection of goods

72.5140Â Â Â Â  When documents deliverable on acceptance; when on payment

72.5150Â Â Â Â  Preserving evidence of goods in dispute

BREACH, REPUDIATION AND EXCUSE

72.6010Â Â Â Â  Buyer's rights on improper delivery

72.6020Â Â Â Â  Manner and effect of rightful rejection

72.6030Â Â Â Â  Merchant buyer's duties as to rightfully rejected goods

72.6040Â Â Â Â  Buyer's options as to salvage of rightfully rejected goods

72.6050Â Â Â Â  Waiver of buyer's objections by failure to particularize

72.6060Â Â Â Â  What constitutes acceptance of goods

72.6070Â Â Â Â  Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

72.6080Â Â Â Â  Revocation of acceptance in whole or in part

72.6090Â Â Â Â  Right to adequate assurance of performance

72.6100Â Â Â Â  Anticipatory repudiation

72.6110Â Â Â Â  Retraction of anticipatory repudiation

72.6120Â Â Â Â  "Installment contract"; breach

72.6130Â Â Â Â  Casualty to identified goods

72.6140Â Â Â Â  Substituted performance

72.6150Â Â Â Â  Excuse by failure of presupposed conditions

72.6160Â Â Â Â  Procedure on notice claiming excuse

REMEDIES

72.7010Â Â Â Â  Remedies for breach of collateral contracts not impaired

72.7020Â Â Â Â  Seller's remedies on discovery of buyer's insolvency

72.7030Â Â Â Â  Seller's remedies in general

72.7040Â Â Â Â  Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

72.7050Â Â Â Â  Seller's stoppage of delivery in transit or otherwise

72.7060Â Â Â Â  Seller's resale including contract for resale

72.7070Â Â Â Â  "Person in the position of a seller"

72.7080Â Â Â Â  Seller's damages for nonacceptance or repudiation

72.7090Â Â Â Â  Action for the price

72.7100Â Â Â Â  Seller's incidental damages

72.7110Â Â Â Â  Buyer's remedies in general; buyer's security interest in rejected goods

72.7120Â Â Â Â  "Cover"; buyer's procurement of substitute goods

72.7130Â Â Â Â  Buyer's damages for nondelivery or repudiation

72.7140Â Â Â Â  Buyer's damages for breach in regard to accepted goods

72.7150Â Â Â Â  Buyer's incidental and consequential damages

72.7160Â Â Â Â  Buyer's right to specific performance or replevin

72.7170Â Â Â Â  Deduction of damages from the price

72.7180Â Â Â Â  Liquidation or limitation of damages; deposits

72.7190Â Â Â Â  Contractual modification or limitation of remedy

72.7200Â Â Â Â  Effect of "cancellation" or "rescission" on claims for antecedent breach

72.7210Â Â Â Â  Remedies for fraud

72.7220Â Â Â Â  Who can sue third parties for injury to goods

72.7230Â Â Â Â  Proof of market price: time and place

72.7240Â Â Â Â  Admissibility of market quotations

72.7250Â Â Â Â  Statute of limitations in contracts for sale

SALE OF CONSUMER GOODS

72.8010Â Â Â Â  Definitions for ORS 72.8010 to 72.8200

72.8020Â Â Â Â  Manufacturer's implied warranty of merchantability

72.8030Â Â Â Â  Manufacturer's implied warranty of fitness

72.8040Â Â Â Â  Retailer's or distributor's implied warranty of fitness

72.8050Â Â Â Â  Disclaimer of implied warranty of merchantability or implied warranty of fitness; manner and effect

72.8060Â Â Â Â  Express warranty

72.8070Â Â Â Â  Right to make express warranty; effect of express warranty upon disclaimer; duration of implied warranty of merchantability or implied warranty of fitness

72.8090Â Â Â Â  Form of express warranty; designation of service and repair facilities

72.8100Â Â Â Â  Manufacturer's service and repair; facilities within state; nonconforming good; inability to service; buyer's delivery or notice of nonconforming good

72.8110Â Â Â Â  Retailer's service and repair of nonconforming good in absence of manufacturer's service and repair facilities within state; buyer's delivery or notice of nonconforming good

72.8120Â Â Â Â  Time for commencement of service and repair; effect of delay; tender of conforming goods

72.8130Â Â Â Â  Liability to retailer of manufacturer not maintaining service and repair facility within state

72.8140Â Â Â Â  Unauthorized or unreasonable use after sale

72.8150Â Â Â Â  Service contract in addition to or in lieu of express warranty

72.8160Â Â Â Â  Express warranty in addition to implied warranties

72.8170Â Â Â Â  Authority of manufacturer who makes express warranty to suggest methods of effectuating service and repair

72.8180Â Â Â Â  Buyer's waiver of ORS 72.8010 to 72.8200

72.8190Â Â Â Â  Status of remedies under ORS 72.8010 to 72.8200; effect of unconstitutionality

72.8200Â Â Â Â  Operative dates

Â Â Â Â Â  72.010, 72.020, 72.030, 72.040, 72.050, 72.060, 72.070, 72.080, 72.090, 72.100, 72.110,

72.120, 72.130, 72.140, 72.150, 72.160, 72.170, 72.180 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

Â Â Â Â Â  72.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂSales. [1961 c.726 Â§72.1010]

Â Â Â Â Â  72.1020 Scope; certain security and other transactions excluded from chapter. Unless the context otherwise requires, this chapter applies to transactions in goods; they do not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers. [1961 c.726 Â§72.1020]

Â Â Â Â Â  72.1030 Definitions and index of definitions. (1) In this chapter unless the context otherwise requires:

Â Â Â Â Â  (a) "Buyer" means a person who buys or contracts to buy goods.

Â Â Â Â Â  (b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

Â Â Â Â Â  (c) "Livestock" means equines, cattle, sheep, goats, llamas, alpacas and swine.

Â Â Â Â Â  (d) "Receipt" of goods means taking physical possession of them.

Â Â Â Â Â  (e) "Seller" means a person who sells or contracts to sell goods.

Â Â Â Â Â  (2) Other definitions applying to this chapter, and the sections in which they appear are:

Â Â Â Â Â  (a) "Acceptance," as defined in ORS 72.6060.

Â Â Â Â Â  (b) "Banker's credit," as defined in ORS 72.3250.

Â Â Â Â Â  (c) "Between merchants," as defined in ORS 72.1040.

Â Â Â Â Â  (d) "Cancellation," as defined in ORS 72.1060 (4).

Â Â Â Â Â  (e) "Commercial unit," as defined in ORS 72.1050.

Â Â Â Â Â  (f) "Confirmed credit," as defined in ORS 72.3250.

Â Â Â Â Â  (g) "Conforming to contract," as defined in ORS 72.1060.

Â Â Â Â Â  (h) "Contract for sale," as defined in ORS 72.1060.

Â Â Â Â Â  (i) "Cover," as defined in ORS 72.7120.

Â Â Â Â Â  (j) "Entrusting," as defined in ORS 72.4030.

Â Â Â Â Â  (k) "Financing agency," as defined in ORS 72.1040.

Â Â Â Â Â  (L) "Future goods," as defined in ORS 72.1050.

Â Â Â Â Â  (m) "Goods," as defined in ORS 72.1050.

Â Â Â Â Â  (n) "Identification," as defined in ORS 72.5010.

Â Â Â Â Â  (o) "Installment contract," as defined in ORS 72.6120.

Â Â Â Â Â  (p) "Letter of credit," as defined in ORS 72.3250.

Â Â Â Â Â  (q) "Lot," as defined in ORS 72.1050.

Â Â Â Â Â  (r) "Merchant," as defined in ORS 72.1040.

Â Â Â Â Â  (s) "Overseas," as defined in ORS 72.3230.

Â Â Â Â Â  (t) "Person in position of seller," as defined in ORS 72.7070.

Â Â Â Â Â  (u) "Present sale," as defined in ORS 72.1060.

Â Â Â Â Â  (v) "Sale," as defined in ORS 72.1060.

Â Â Â Â Â  (w) "Sale on approval," as defined in ORS 72.3260.

Â Â Â Â Â  (x) "Sale or return," as defined in ORS 72.3260.

Â Â Â Â Â  (y) "Termination," as defined in ORS 72.1060.

Â Â Â Â Â  (3) The following definitions in other series of sections apply to this chapter:

Â Â Â Â Â  (a) "Check," as defined in ORS 73.0104.

Â Â Â Â Â  (b) "Consignee," as defined in ORS 77.1020.

Â Â Â Â Â  (c) "Consignor," as defined in ORS 77.1020.

Â Â Â Â Â  (d) "Consumer goods," as defined in ORS 79.0102.

Â Â Â Â Â  (e) "Dishonor," as defined in ORS 73.0502.

Â Â Â Â Â  (f) "Draft," as defined in ORS 73.0104.

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§72.1030; 1979 c.636 Â§1; 1993 c.545 Â§116; 1995 c.320 Â§1; 2001 c.445 Â§132]

Â Â Â Â Â  72.1040 Definitions: "merchant"; "financing agency"; "between merchants." (1) "Merchant" means a person who deals in goods of the kind or otherwise by occupation purports to have knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by employment of an agent or broker or other intermediary who by occupation purports to have such knowledge or skill.

Â Â Â Â Â  (2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods.

Â Â Â Â Â  (3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants. [1961 c.726 Â§72.1040; 1987 c.158 Â§15]

Â Â Â Â Â  72.1050 Definitions: "goods"; "future" goods; "lot"; "commercial unit." (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in ORS 72.1070 on goods to be severed from realty.

Â Â Â Â Â  (2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

Â Â Â Â Â  (3) There may be a sale of a part interest in existing identified goods.

Â Â Â Â Â  (4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

Â Â Â Â Â  (5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

Â Â Â Â Â  (6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole. [1961 c.726 Â§72.1050]

Â Â Â Â Â  72.1060 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation." (1) In this chapter, unless the context otherwise requires, "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price. A "present sale" means a sale which is accomplished by the making of the contract.

Â Â Â Â Â  (2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

Â Â Â Â Â  (3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

Â Â Â Â Â  (4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance. [1961 c.726 Â§72.1060]

Â Â Â Â Â  72.1070 Goods to be severed from realty; recording. (1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

Â Â Â Â Â  (2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) of this section or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

Â Â Â Â Â  (3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale. [1961 c.726 Â§72.1070; 1963 c.402 Â§9; 1973 c.504 Â§3]

FORM, FORMATION AND READJUSTMENT OF CONTRACT

Â Â Â Â Â  72.2010 Formal requirements: statute of frauds. (1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by the authorized agent or broker of the party. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

Â Â Â Â Â  (2) Between merchants, if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) of this section against such party unless written notice of objection to its contents is given within 10 days after it is received.

Â Â Â Â Â  (3) A contract which does not satisfy the requirements of subsection (1) of this section but which is valid in other respects is enforceable:

Â Â Â Â Â  (a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

Â Â Â Â Â  (c) With respect to goods for which payment has been made and accepted or which have been received and accepted in accordance with ORS 72.6060. [1961 c.726 Â§72.2010]

Â Â Â Â Â  72.2020 Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

Â Â Â Â Â  (1) By course of dealing or usage of trade as provided in ORS 71.2050 or by course of performance as provided in ORS 72.2080; and

Â Â Â Â Â  (2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [1961 c.726 Â§72.2020]

Â Â Â Â Â  72.2030 Seals inoperative. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer. [1961 c.726 Â§72.2030]

Â Â Â Â Â  72.2040 Formation in general. (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

Â Â Â Â Â  (2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

Â Â Â Â Â  (3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy. [1961 c.726 Â§72.2040]

Â Â Â Â Â  72.2050 Firm offers. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1961 c.726 Â§72.2050]

Â Â Â Â Â  72.2060 Offer and acceptance in formation of contract. (1) Unless otherwise unambiguously indicated by the language or circumstances:

Â Â Â Â Â  (a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

Â Â Â Â Â  (b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

Â Â Â Â Â  (2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [1961 c.726 Â§72.2060]

Â Â Â Â Â  72.2070 Additional terms in acceptance or confirmation. (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

Â Â Â Â Â  (2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

Â Â Â Â Â  (a) The offer expressly limits acceptance to the terms of the offer;

Â Â Â Â Â  (b) They materially alter it; or

Â Â Â Â Â  (c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

Â Â Â Â Â  (3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of the Uniform Commercial Code. [1961 c.726 Â§72.2070]

Â Â Â Â Â  72.2080 Course of performance or practical construction. (1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

Â Â Â Â Â  (2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade.

Â Â Â Â Â  (3) Subject to the provisions of ORS 72.2090 on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance. [1961 c.726 Â§72.2080]

Â Â Â Â Â  72.2090 Modification, rescission and waiver. (1) An agreement modifying a contract within this chapter needs no consideration to be binding.

Â Â Â Â Â  (2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

Â Â Â Â Â  (3) The requirements of ORS 72.2010, relating to the statute of frauds must be satisfied if the contract as modified is within its provisions.

Â Â Â Â Â  (4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) of this section, it can operate as a waiver.

Â Â Â Â Â  (5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [1961 c.726 Â§72.2090]

Â Â Â Â Â  72.2100 Delegation of performance; assignment of rights. (1) A party may perform the duty of the party through a delegate unless otherwise agreed or unless the other party has a substantial interest in having the original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the contract, or impair materially the chance of the other party obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the entire obligation of the assignor can be assigned despite agreement otherwise.

Â Â Â Â Â  (3) The creation, attachment, perfection or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

Â Â Â Â Â  (4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

Â Â Â Â Â  (5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

Â Â Â Â Â  (6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to the rights of the other party against the assignor demand assurances from the assignee as provided in ORS 72.6090. [1961 c.726 Â§72.2100; 2001 c.445 Â§133]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

Â Â Â Â Â  72.3010 General obligations of parties. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract. [1961 c.726 Â§72.3010]

Â Â Â Â Â  72.3020 Unconscionable contract or clause. (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

Â Â Â Â Â  (2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. [1961 c.726 Â§72.3020]

Â Â Â Â Â  72.3030 Allocation or division of risks. Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden. [1961 c.726 Â§72.3030]

Â Â Â Â Â  72.3040 Price payable in money, goods, realty or otherwise. (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which the party is to transfer.

Â Â Â Â Â  (2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith. [1961 c.726 Â§72.3040]

Â Â Â Â Â  72.3050 Open price term. (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

Â Â Â Â Â  (a) Nothing is said as to price; or

Â Â Â Â Â  (b) The price is left to be agreed by the parties and they fail to agree; or

Â Â Â Â Â  (c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

Â Â Â Â Â  (2) A price to be fixed by the seller or by the buyer means a price for the seller or buyer to fix in good faith.

Â Â Â Â Â  (3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at the option of the other party treat the contract as canceled or may fix a reasonable price.

Â Â Â Â Â  (4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account. [1961 c.726 Â§72.3050]

Â Â Â Â Â  72.3060 Output, requirements and exclusive dealings. (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

Â Â Â Â Â  (2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale. [1961 c.726 Â§72.3060]

Â Â Â Â Â  72.3070 Delivery in single lot or several lots. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot. [1961 c.726 Â§72.3070]

Â Â Â Â Â  72.3080 Absence of specified place for delivery. Unless otherwise agreed:

Â Â Â Â Â  (1) The place for delivery of goods is the seller's place of business or if the seller has none the residence of the seller; but

Â Â Â Â Â  (2) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

Â Â Â Â Â  (3) Documents of title may be delivered through customary banking channels. [1961 c.726 Â§72.3080]

Â Â Â Â Â  72.3090 Absence of specific time provisions; notice of termination. (1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

Â Â Â Â Â  (2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

Â Â Â Â Â  (3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable. [1961 c.726 Â§72.3090]

Â Â Â Â Â  72.3100 Open time for payment or running of credit; authority to ship under reservation. Unless otherwise agreed:

Â Â Â Â Â  (1) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

Â Â Â Â Â  (2) If the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but, pursuant to ORS 72.5130, the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract; and

Â Â Â Â Â  (3) If delivery is authorized and made by way of documents of title otherwise than by subsection (2) of this section then payment is due at the time and place at which the buyer is to receive the documents regardless of where the goods are to be received; and

Â Â Â Â Â  (4) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period. [1961 c.726 Â§72.3100]

Â Â Â Â Â  72.3110 Options and cooperation respecting performance. (1) An agreement for sale which is otherwise sufficiently definite to be a contract within ORS 72.2040 (3) is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

Â Â Â Â Â  (2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in ORS 72.3190 (1)(c) and 72.3190 (3) specifications or arrangements relating to shipment are at the seller's option.

Â Â Â Â Â  (3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

Â Â Â Â Â  (a) Is excused for any resulting delay in the performance of that party; and

Â Â Â Â Â  (b) May also either proceed to perform in any reasonable manner or after the time for a material part of the performance of that party treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods. [1961 c.726 Â§72.3110]

Â Â Â Â Â  72.3120 Warranty of title and against infringement; buyer's obligation against infringement. (1) Subject to subsection (2) of this section there is in a contract for sale a warranty by the seller that:

Â Â Â Â Â  (a) The title conveyed shall be good, and its transfer rightful; and

Â Â Â Â Â  (b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

Â Â Â Â Â  (2) A warranty under subsection (1) of this section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title or that the person is purporting to sell only such right or title as the person or a third person may have.

Â Â Â Â Â  (3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications. [1961 c.726 Â§72.3120]

Â Â Â Â Â  72.3130 Express warranties by affirmation, promise, description, sample. (1) Express warranties by the seller are created as follows:

Â Â Â Â Â  (a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

Â Â Â Â Â  (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

Â Â Â Â Â  (c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

Â Â Â Â Â  (2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty. [1961 c.726 Â§72.3130]

Â Â Â Â Â  72.3140 Implied warranty: merchantability; usage of trade. (1) Unless excluded or modified as provided in ORS 72.3160, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

Â Â Â Â Â  (2) Goods to be merchantable must be at least such as:

Â Â Â Â Â  (a) Pass without objection in the trade under the contract description; and

Â Â Â Â Â  (b) In the case of fungible goods, are of fair average quality within the description; and

Â Â Â Â Â  (c) Are fit for the ordinary purposes for which such goods are used; and

Â Â Â Â Â  (d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

Â Â Â Â Â  (e) Are adequately contained, packaged and labeled as the agreement may require; and

Â Â Â Â Â  (f) Conform to the promises or affirmations of fact made on the container or label if any.

Â Â Â Â Â  (3) Unless excluded or modified as provided in ORS 72.3160 other implied warranties may arise from course of dealing or usage of trade. [1961 c.726 Â§72.3140]

Â Â Â Â Â  72.3150 Implied warranty: fitness for particular purpose. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under ORS 72.3160 an implied warranty that the goods shall be fit for such purpose. [1961 c.726 Â§72.3150]

Â Â Â Â Â  72.3160 Exclusion or modification of warranties; livestock warranty. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of ORS 72.2020 on parol or extrinsic evidence negation or limitation is inoperative to the extent that such construction is unreasonable.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

Â Â Â Â Â  (b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as the buyer desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to the buyer; and

Â Â Â Â Â  (c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

Â Â Â Â Â  (d) With respect to the sale of livestock between merchants, excluding livestock sold for immediate slaughter, there shall be no implied warranty that the livestock animal is free from disease except where the seller had knowledge or reason to know that the animal was not free from disease at the time of the sale.

Â Â Â Â Â  (4) Remedies for breach of warranty can be limited in accordance with the provisions of ORS 72.7180 on liquidation or limitation of damages and ORS 72.7190 on contractual modification of remedy. [1961 c.726 Â§72.3160; 1979 c.636 Â§2]

Â Â Â Â Â  72.3170 Cumulation and conflict of warranties express or implied. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

Â Â Â Â Â  (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

Â Â Â Â Â  (2) A sample from an existing bulk displaces inconsistent general language of description.

Â Â Â Â Â  (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [1961 c.726 Â§72.3170]

Â Â Â Â Â  72.3180 Third party beneficiaries of warranties express or implied. A seller's warranty whether express or implied extends to any natural person who is in the family or household of the buyer or who is a guest in the home of the buyer if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section. [1961 c.726 Â§72.3180]

Â Â Â Â Â  72.3190 F.O.B. and F.A.S. terms. (1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

Â Â Â Â Â  (a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in ORS 72.5040 and bear the expense and risk of putting them into the possession of the carrier; or

Â Â Â Â Â  (b) When the term is F.O.B. the place of destination, the seller must at the expense and risk of the seller transport the goods to that place and there tender delivery of them in the manner provided in ORS 72.5030;

Â Â Â Â Â  (c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at the expense and risk of the seller load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of ORS 72.3230 on the form of bill of lading.

Â Â Â Â Â  (2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside ship") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

Â Â Â Â Â  (a) At the expense and risk of the seller deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

Â Â Â Â Â  (b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

Â Â Â Â Â  (3) Unless otherwise agreed in any case falling within paragraph (a) or (c) of subsection (1) of this section or subsection (2) of this section the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation as provided in ORS 72.3110. The seller may also at the option of the seller move the goods in any reasonable manner preparatory to delivery or shipment.

Â Â Â Â Â  (4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. [1961 c.726 Â§72.3190]

Â Â Â Â Â  72.3200 C.I.F. and C. and F. terms. (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. and F. or C.F. means that the price so includes cost and freight to the named destination.

Â Â Â Â Â  (2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at the expense and risk of the seller to:

Â Â Â Â Â  (a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

Â Â Â Â Â  (b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

Â Â Â Â Â  (c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

Â Â Â Â Â  (d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

Â Â Â Â Â  (e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

Â Â Â Â Â  (3) Unless otherwise agreed the term C. and F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

Â Â Â Â Â  (4) Under the term C.I.F. or C. and F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. [1961 c.726 Â§72.3200]

Â Â Â Â Â  72.3210 C.I.F. or C. and F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival. Under a contract containing a term C.I.F. or C. and F.:

Â Â Â Â Â  (1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

Â Â Â Â Â  (2) An agreement described in subsection (1) of this section or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

Â Â Â Â Â  (3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived. [1961 c.726 Â§72.3210]

Â Â Â Â Â  72.3220 Delivery "ex-ship." (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

Â Â Â Â Â  (2) Under such a term unless otherwise agreed:

Â Â Â Â Â  (a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

Â Â Â Â Â  (b) The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded. [1961 c.726 Â§72.3220]

Â Â Â Â Â  72.3230 Form of bill of lading required in overseas shipment; "overseas." (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. and F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. and F., received for shipment.

Â Â Â Â Â  (2) Where in a case within subsection (1) of this section a bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

Â Â Â Â Â  (a) Due tender of a single part is acceptable within the provisions of ORS 72.5080 (1) on cure of improper delivery; and

Â Â Â Â Â  (b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

Â Â Â Â Â  (3) A shipment by water or by air or a contract contemplating such shipment is "overseas" in so far as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce. [1961 c.726 Â§72.3230]

Â Â Â Â Â  72.3240 "No arrival, no sale" term. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

Â Â Â Â Â  (1) The seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival but the seller assumes no obligation that the goods will arrive unless the seller has caused the nonarrival; and

Â Â Â Â Â  (2) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods as provided in ORS 72.6130. [1961 c.726 Â§72.3240]

Â Â Â Â Â  72.3250 "Letter of credit" term; "confirmed credit." (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

Â Â Â Â Â  (2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from the buyer.

Â Â Â Â Â  (3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market. [1961 c.726 Â§72.3250]

Â Â Â Â Â  72.3260 Sale on approval and sale or return; rights of creditors. (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

Â Â Â Â Â  (a) A "sale on approval" if the goods are delivered primarily for use; and

Â Â Â Â Â  (b) A "sale or return" if the goods are delivered primarily for resale.

Â Â Â Â Â  (2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

Â Â Â Â Â  (3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within ORS 72.2010 relating to the statute of frauds and as contradicting the sale aspect of the contract within the provisions of ORS 72.2020 on parole or extrinsic evidence. [1961 c.726 Â§72.3260; 1967 c.395 Â§1; 1993 c.756 Â§1; 2001 c.445 Â§134]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  72.3270 Special incidents of sale on approval and sale or return. (1) Under a sale on approval unless otherwise agreed:

Â Â Â Â Â  (a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

Â Â Â Â Â  (b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

Â Â Â Â Â  (c) After due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

Â Â Â Â Â  (2) Under a sale or return unless otherwise agreed:

Â Â Â Â Â  (a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

Â Â Â Â Â  (b) The return is at the buyer's risk and expense. [1961 c.726 Â§72.3270]

Â Â Â Â Â  72.3280 Sale by auction. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

Â Â Â Â Â  (2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in the auctioneer's discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

Â Â Â Â Â  (3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until the auctioneer announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract a bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

Â Â Â Â Â  (4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at the buyer's option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale. [1961 c.726 Â§72.3280; 1983 c.404 Â§4; 1985 c.822 Â§2]

TITLE, CREDITORS AND GOOD FAITH PURCHASERS

Â Â Â Â Â  72.4005 Definitions for ORS 72.4010 and 72.4030. As used in ORS 72.4010 and 72.4030, "draft," "check," "certificate of deposit" and "note" have the meaning for those terms provided in ORS 73.0104. [1973 c.287 Â§4; 1993 c.545 Â§117]

Â Â Â Â Â  72.4010 Passing of title; reservation for security; limited application of ORS 72.4010. Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. In so far as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

Â Â Â Â Â  (1) Title to goods cannot pass under a contract for sale prior to their identification to the contract as provided in ORS 72.5010, and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by the Uniform Commercial Code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of ORS chapter 79 on secured transactions, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

Â Â Â Â Â  (2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

Â Â Â Â Â  (a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

Â Â Â Â Â  (b) If the contract requires delivery at destination, title passes on tender there.

Â Â Â Â Â  (3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

Â Â Â Â Â  (a) If the seller is to deliver a document of title, title passes at the time when and the place where the seller delivers such documents; or

Â Â Â Â Â  (b) If the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

Â Â Â Â Â  (4) When livestock has been delivered under a contract of sale and is transported by private, common or contract carrier, if on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has noted that as consideration for the sale of the livestock a draft, check, certificate of deposit or note has been given, title does not pass until the instrument is paid.

Â Â Â Â Â  (5) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale." [1961 c.726 Â§72.4010; 1973 c.287 Â§1; 2001 c.445 Â§135]

Â Â Â Â Â  72.4020 Rights of seller's creditors against sold goods. (1) Except as provided in subsections (2) and (3) of this section, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods pursuant to ORS 72.5020 and 72.7160.

Â Â Â Â Â  (2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

Â Â Â Â Â  (3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller:

Â Â Â Â Â  (a) Under the provisions of ORS chapter 79 on secured transactions; or

Â Â Â Â Â  (b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference. [1961 c.726 Â§72.4020; 2001 c.445 Â§136]

Â Â Â Â Â  72.4030 Power to transfer; good faith purchase of goods; "entrusting." (1) A purchaser of goods acquires all title which the transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

Â Â Â Â Â  (a) The transferor was deceived as to the identity of the purchaser; or

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored; or

Â Â Â Â Â  (c) It was agreed that the transaction was to be a "cash sale"; or

Â Â Â Â Â  (d) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section, when livestock has been delivered under a transaction of purchase, is transported by private, common or contract carrier and on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has noted that as consideration for the transaction of purchase a draft, check, certificate of deposit or note was given, if the draft, check, certificate of deposit or note is later dishonored, the buyer does not have power to transfer good title to a good faith purchaser for value.

Â Â Â Â Â  (3) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

Â Â Â Â Â  (4) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting of the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

Â Â Â Â Â  (5) The rights of other purchasers of goods and of lien creditors are governed by ORS chapter 79 on secured transactions and ORS chapter 77 on documents of title. [1961 c.726 Â§72.4030; 1973 c.287 Â§2; 1991 c.83 Â§4; 2001 c.445 Â§137]

PERFORMANCE

Â Â Â Â Â  72.5010 Insurable interest in goods; manner of identification of goods. (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and the buyer has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

Â Â Â Â Â  (a) When the contract is made if it is for the sale of goods already existing and identified.

Â Â Â Â Â  (b) If the contract is for the sale of future goods other than those described in paragraph (c) of this subsection, when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers.

Â Â Â Â Â  (c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

Â Â Â Â Â  (2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in the seller and where the identification is by the seller alone the seller may, until default or insolvency or notification to the buyer that the identification is final, substitute other goods for those identified.

Â Â Â Â Â  (3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law. [1961 c.726 Â§72.5010]

Â Â Â Â Â  72.5020 Buyer's right to goods on seller's repudiation, failure to deliver or insolvency. (1) Subject to subsections (2) and (3) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of ORS 72.5010 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

Â Â Â Â Â  (a) In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

Â Â Â Â Â  (b) In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

Â Â Â Â Â  (2) The buyer's right to recover the goods under subsection (1)(a) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

Â Â Â Â Â  (3) If the identification creating the special property of the buyer has been made by the buyer the buyer acquires the right to recover the goods only if they conform to the contract for sale. [1961 c.726 Â§72.5020; 2001 c.104 Â§24; 2001 c.445 Â§138]

Â Â Â Â Â  72.5030 Manner of seller's tender of delivery. (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular:

Â Â Â Â Â  (a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

Â Â Â Â Â  (b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

Â Â Â Â Â  (2) Where the case is within ORS 72.5040 respecting shipment tender requires that the seller comply with its provisions.

Â Â Â Â Â  (3) Where the seller is required to deliver at a particular destination tender requires that the seller comply with subsection (1) of this section and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

Â Â Â Â Â  (4) Where goods are in the possession of a bailee and are to be delivered without being moved:

Â Â Â Â Â  (a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

Â Â Â Â Â  (b) Tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

Â Â Â Â Â  (5) Where the contract requires the seller to deliver documents:

Â Â Â Â Â  (a) The seller must tender all such documents in correct form, except as provided in ORS 72.3230 (2) with respect to bills of lading in a set; and

Â Â Â Â Â  (b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection. [1961 c.726 Â§72.5030]

Â Â Â Â Â  72.5040 Shipment by seller. Where the seller is required or authorized to send the goods to the buyer and the contract does not require the seller to deliver them at a particular destination, then unless otherwise agreed the seller must:

Â Â Â Â Â  (1) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

Â Â Â Â Â  (2) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

Â Â Â Â Â  (3) Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection (3) of this section or to make a proper contract under subsection (1) of this section is a ground for rejection only if material delay or loss ensues. [1961 c.726 Â§72.5040]

Â Â Â Â Â  72.5050 Seller's shipment under reservation. (1) Where the seller has identified goods to the contract by or before shipment:

Â Â Â Â Â  (a) The procurement by the seller of a negotiable bill of lading to the order of the seller or otherwise reserves in the seller a security interest in the goods. The procurement of the seller of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

Â Â Â Â Â  (b) A nonnegotiable bill of lading to the seller or nominee of the seller reserves possession of the goods as security but except in a case of conditional delivery as provided in ORS 72.5070 (2) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession of the bill of lading.

Â Â Â Â Â  (2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within ORS 72.5040 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document. [1961 c.726 Â§72.5050]

Â Â Â Â Â  72.5060 Rights of financing agency. (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

Â Â Â Â Â  (2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular on its face. [1961 c.726 Â§72.5060]

Â Â Â Â Â  72.5070 Effect of seller's tender; delivery on condition. (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to the duty of the buyer to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

Â Â Â Â Â  (2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, the right of they buyer as against the seller to retain or dispose of them is conditional upon the buyer's making the payment due. [1961 c.726 Â§72.5070]

Â Â Â Â Â  72.5080 Cure by seller of improper tender or delivery; replacement. (1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of the seller's intention to cure and may then within the contract time make a conforming delivery.

Â Â Â Â Â  (2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if the seller seasonably notifies the buyer have a further reasonable time to substitute a conforming tender. [1961 c.726 Â§72.5080]

Â Â Â Â Â  72.5090 Risk of loss in the absence of breach. (1) Where the contract requires or authorizes the seller to ship the goods by carrier:

Â Â Â Â Â  (a) If it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation as provided in ORS 72.5050; but

Â Â Â Â Â  (b) If it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

Â Â Â Â Â  (2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

Â Â Â Â Â  (a) On receipt by the buyer of a negotiable document of title covering the goods; or

Â Â Â Â Â  (b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

Â Â Â Â Â  (c) After the buyer's receipt of a nonnegotiable document of title or other written direction to deliver, as provided in ORS 72.5030 (4)(b).

Â Â Â Â Â  (3) In any case not within subsection (1) or (2) of this section, the risk of loss passes to the buyer on receipt by the buyer of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

Â Â Â Â Â  (4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of ORS 72.3270 on sale on approval and ORS 72.5100 on effect of breach on risk of loss. [1961 c.726 Â§72.5090]

Â Â Â Â Â  72.5100 Effect of breach on risk of loss. (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

Â Â Â Â Â  (2) Where the buyer rightfully revokes acceptance the buyer may to the extent of any deficiency in the effective insurance coverage of the buyer treat the risk of loss as having rested on the seller from the beginning.

Â Â Â Â Â  (3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to the buyer, the seller may to the extent of any deficiency in the effective insurance coverage of the seller treat the risk of loss as resting on the buyer for a commercially reasonable time. [1961 c.726 Â§72.5100]

Â Â Â Â Â  72.5110 Tender of payment by buyer; payment by check. (1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

Â Â Â Â Â  (2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

Â Â Â Â Â  (3) Subject to the provisions of ORS 73.0310 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment. [1961 c.726 Â§72.5110; 1993 c.545 Â§118]

Â Â Â Â Â  72.5120 Payment by buyer before inspection. (1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

Â Â Â Â Â  (a) The nonconformity appears without inspection; or

Â Â Â Â Â  (b) Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of ORS 75.1090.

Â Â Â Â Â  (2) Payment pursuant to subsection (1) of this section does not constitute an acceptance of goods or impair the buyer's right to inspect or any of the remedies of the buyer. [1961 c.726 Â§72.5120; 1997 c.150 Â§4]

Â Â Â Â Â  72.5130 Buyer's right to inspection of goods. (1) Unless otherwise agreed and subject to subsection (3) of this section, where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

Â Â Â Â Â  (2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

Â Â Â Â Â  (3) Unless otherwise agreed and subject to the provisions of ORS 72.3210 (3) on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

Â Â Â Â Â  (a) For delivery "C.O.D." or on other like terms; or

Â Â Â Â Â  (b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

Â Â Â Â Â  (4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract. [1961 c.726 Â§72.5130]

Â Â Â Â Â  72.5140 When documents deliverable on acceptance; when on payment. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment. [1961 c.726 Â§72.5140]

Â Â Â Â Â  72.5150 Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute:

Â Â Â Â Â  (1) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

Â Â Â Â Â  (2) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment. [1961 c.726 Â§72.5150]

BREACH, REPUDIATION AND EXCUSE

Â Â Â Â Â  72.6010 Buyer's rights on improper delivery. Subject to the provisions of ORS 72.6120 on breach in installment contracts and unless otherwise agreed under ORS 72.7180 and 72.7190 on contractual limitations of remedy, if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

Â Â Â Â Â  (1) Reject the whole; or

Â Â Â Â Â  (2) Accept the whole; or

Â Â Â Â Â  (3) Accept any commercial unit or units and reject the rest. [1961 c.726 Â§72.6010]

Â Â Â Â Â  72.6020 Manner and effect of rightful rejection. (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

Â Â Â Â Â  (2) Subject to the provisions of ORS 72.6030 and 72.6040 on rejected goods:

Â Â Â Â Â  (a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

Â Â Â Â Â  (b) If the buyer has before rejection taken physical possession of goods in which the buyer does not have a security interest under the provisions of ORS 72.7110 (3), the buyer is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

Â Â Â Â Â  (c) The buyer has no further obligations with regard to goods rightfully rejected.

Â Â Â Â Â  (3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of ORS 72.7030 on seller's remedies in general. [1961 c.726 Â§72.6020]

Â Â Â Â Â  72.6030 Merchant buyer's duties as to rightfully rejected goods. (1) Subject to any security interest in the buyer as provided in ORS 72.7110 (3), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in the possession or control of the merchant buyer to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

Â Â Â Â Â  (2) When the buyer sells goods under subsection (1) of this section, the buyer is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

Â Â Â Â Â  (3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages. [1961 c.726 Â§72.6030]

Â Â Â Â Â  72.6040 Buyer's options as to salvage of rightfully rejected goods. Subject to the provisions of ORS 72.6030 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to the seller or resell them for the seller's account with reimbursement as provided in ORS 72.6030. Such action is not acceptance or conversion. [1961 c.726 Â§72.6040]

Â Â Â Â Â  72.6050 Waiver of buyer's objections by failure to particularize. (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

Â Â Â Â Â  (a) Where the seller could have cured it if stated seasonably; or

Â Â Â Â Â  (b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

Â Â Â Â Â  (2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent on the face of the documents. [1961 c.726 Â§72.6050]

Â Â Â Â Â  72.6060 What constitutes acceptance of goods. (1) Acceptance of goods occurs when the buyer:

Â Â Â Â Â  (a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity; or

Â Â Â Â Â  (b) Fails to make an effective rejection as provided in ORS 72.6020 (1), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

Â Â Â Â Â  (c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by the seller.

Â Â Â Â Â  (2) Acceptance of a part of any commercial unit is acceptance of that entire unit. [1961 c.726 Â§72.6060]

Â Â Â Â Â  72.6070 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over. (1) The buyer must pay at the contract rate for any goods accepted.

Â Â Â Â Â  (2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

Â Â Â Â Â  (3) Where a tender has been accepted:

Â Â Â Â Â  (a) The buyer must within a reasonable time after the buyer discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

Â Â Â Â Â  (b) If the claim is one for infringement or the like pursuant to ORS 72.3120 (3) and the buyer is sued as a result of such a breach the buyer must so notify the seller within a reasonable time after the buyer receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

Â Â Â Â Â  (4) The burden is on the buyer to establish any breach with respect to the goods accepted.

Â Â Â Â Â  (5) Where the buyer is sued for breach of a warranty or other obligation for which the seller is answerable over:

Â Â Â Â Â  (a) The buyer may give the seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so the seller will be bound in any action against the seller by the buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend the seller is so bound.

Â Â Â Â Â  (b) If the claim is one for infringement or the like pursuant to ORS 72.3120 (3) the original seller may demand in writing that the buyer turn over to the seller control of the litigation including settlement or else be barred from any remedy over and if the seller also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

Â Â Â Â Â  (6) The provisions of subsections (3), (4) and (5) of this section apply to any obligation of a buyer to hold the seller harmless against infringement or the like pursuant to ORS 72.3120 (3). [1961 c.726 Â§72.6070]

Â Â Â Â Â  72.6080 Revocation of acceptance in whole or in part. (1) The buyer may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the buyer if the buyer has accepted it:

Â Â Â Â Â  (a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

Â Â Â Â Â  (b) Without discovery of such nonconformity if the acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

Â Â Â Â Â  (2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

Â Â Â Â Â  (3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if the buyer had rejected them. [1961 c.726 Â§72.6080]

Â Â Â Â Â  72.6090 Right to adequate assurance of performance. (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until that party receives such assurance may if commercially reasonable suspend any performance for which that party has not already received the agreed return.

Â Â Â Â Â  (2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

Â Â Â Â Â  (3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

Â Â Â Â Â  (4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract. [1961 c.726 Â§72.6090]

Â Â Â Â Â  72.6100 Anticipatory repudiation. When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

Â Â Â Â Â  (1) For a commercially reasonable time await performance by the repudiating party; or

Â Â Â Â Â  (2) Resort to any remedy for breach as provided in ORS 72.7030 and 72.7110, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the latter's performance and has urged retraction; and

Â Â Â Â Â  (3) In either case suspend the performance of the aggrieved party or proceed in accordance with the provisions of ORS 72.7040 on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods. [1961 c.726 Â§72.6100]

Â Â Â Â Â  72.6110 Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due the repudiating party can retract the repudiation unless the aggrieved party has since the repudiation canceled or materially changed position or otherwise indicated that the aggrieved party considers the repudiation final.

Â Â Â Â Â  (2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of ORS 72.6090.

Â Â Â Â Â  (3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. [1961 c.726 Â§72.6110]

Â Â Â Â Â  72.6120 "Installment contract"; breach. (1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

Â Â Â Â Â  (2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) of this section and the seller gives adequate assurance of its cure the buyer must accept that installment.

Â Â Â Â Â  (3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if the aggrieved party accepts a nonconforming installment without seasonably notifying of cancellation or if the aggrieved party brings an action with respect only to past installments or demands performance as to future installments. [1961 c.726 Â§72.6120]

Â Â Â Â Â  72.6130 Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term as provided in ORS 72.3240 then:

Â Â Â Â Â  (1) If the loss is total the contract is avoided; and

Â Â Â Â Â  (2) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at the option of the buyer either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller. [1961 c.726 Â§72.6130]

Â Â Â Â Â  72.6140 Substituted performance. (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

Â Â Â Â Â  (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory. [1961 c.726 Â§72.6140]

Â Â Â Â Â  72.6150 Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

Â Â Â Â Â  (1) Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections (2) and (3) of this section is not a breach of duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

Â Â Â Â Â  (2) Where the causes mentioned in subsection (1) of this section affect only a part of the seller's capacity to perform, the seller must allocate production and deliveries among customers but may at the option of the seller include regular customers not then under contract as well as the requirements of the seller for further manufacture. The seller may so allocate in any manner which is fair and reasonable.

Â Â Â Â Â  (3) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection (2) of this section, of the estimated quota thus made available for the buyer. [1961 c.726 Â§72.6150]

Â Â Â Â Â  72.6160 Procedure on notice claiming excuse. (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under ORS 72.6150 the buyer may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of ORS 72.6120 relating to breach of installment contracts, then also as to the whole:

Â Â Â Â Â  (a) Terminate and thereby discharge any unexecuted portion of the contract; or

Â Â Â Â Â  (b) Modify the contract by agreeing to take the available quota in substitution.

Â Â Â Â Â  (2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

Â Â Â Â Â  (3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under ORS 72.6150. [1961 c.726 Â§72.6160]

REMEDIES

Â Â Â Â Â  72.7010 Remedies for breach of collateral contracts not impaired. Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter. [1961 c.726 Â§72.7010]

Â Â Â Â Â  72.7020 Seller's remedies on discovery of buyer's insolvency. (1) Where the seller discovers the buyer to be insolvent the seller may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under ORS 72.7050.

Â Â Â Â Â  (2) Where the seller discovers that the buyer has received goods on credit while insolvent the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

Â Â Â Â Â  (3) The seller's right to reclaim under subsection (2) of this section is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under ORS 72.4030. Successful reclamation of goods excludes all other remedies with respect to them. [1961 c.726 Â§72.7020]

Â Â Â Â Â  72.7030 Seller's remedies in general. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract as provided in ORS 72.6120, then also with respect to the whole undelivered balance, the aggrieved seller may:

Â Â Â Â Â  (1) Withhold delivery of such goods.

Â Â Â Â Â  (2) Stop delivery by any bailee as provided in ORS 72.7050.

Â Â Â Â Â  (3) Proceed under ORS 72.7040 respecting goods still unidentified to the contract.

Â Â Â Â Â  (4) Resell and recover damages as provided in ORS 72.7060.

Â Â Â Â Â  (5) Recover damages for nonacceptance as provided in ORS 72.7080 or in a proper case the price as provided in ORS 72.7090.

Â Â Â Â Â  (6) Cancel. [1961 c.726 Â§72.7030]

Â Â Â Â Â  72.7040 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods. (1) An aggrieved seller under ORS 72.7030 may:

Â Â Â Â Â  (a) Identify to the contract conforming goods not already identified if at the time the aggrieved seller learned of the breach they are in the possession or control of the aggrieved seller.

Â Â Â Â Â  (b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

Â Â Â Â Â  (2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner. [1961 c.726 Â§72.7040]

Â Â Â Â Â  72.7050 Seller's stoppage of delivery in transit or otherwise. (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent as provided in ORS 72.7020 and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

Â Â Â Â Â  (2) As against such buyer the seller may stop delivery until:

Â Â Â Â Â  (a) Receipt of the goods by the buyer; or

Â Â Â Â Â  (b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

Â Â Â Â Â  (c) Such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

Â Â Â Â Â  (d) Negotiation to the buyer of any negotiable document of title covering the goods.

Â Â Â Â Â  (3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

Â Â Â Â Â  (b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

Â Â Â Â Â  (c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of the document.

Â Â Â Â Â  (d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1961 c.726 Â§72.7050]

Â Â Â Â Â  72.7060 Seller's resale including contract for resale. (1) Under the conditions stated in ORS 72.7030 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of ORS 72.7100, but less expenses saved in consequence of the buyer's breach.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

Â Â Â Â Â  (3) Where the resale is at private sale the seller must give the buyer reasonable notification of intention to resell.

Â Â Â Â Â  (4) Where the resale is at public sale:

Â Â Â Â Â  (a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

Â Â Â Â Â  (b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

Â Â Â Â Â  (c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

Â Â Â Â Â  (d) The seller may buy.

Â Â Â Â Â  (5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

Â Â Â Â Â  (6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller pursuant to ORS 72.7070 or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of the security interest of the person, as defined in ORS 72.7110 (3). [1961 c.726 Â§72.7060]

Â Â Â Â Â  72.7070 "Person in the position of a seller." (1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of the principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

Â Â Â Â Â  (2) A person in the position of a seller may as provided in ORS 72.7050 withhold or stop delivery and resell as provided in ORS 72.7060 and recover incidental damages as provided in ORS 72.7100. [1961 c.726 Â§72.7070]

Â Â Â Â Â  72.7080 Seller's damages for nonacceptance or repudiation. (1) Subject to subsection (2) of this section and to the provisions of ORS 72.7230 with respect to proof of market price, the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in ORS 72.7100, but less expenses saved in consequence of the buyer's breach.

Â Â Â Â Â  (2) If the measure of damages provided in subsection (1) of this section is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in ORS 72.7100, due allowance for costs reasonably incurred and due credit for payments or proceeds of resale. [1961 c.726 Â§72.7080]

Â Â Â Â Â  72.7090 Action for the price. (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under ORS 72.7100, the price:

Â Â Â Â Â  (a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

Â Â Â Â Â  (b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

Â Â Â Â Â  (2) Where the seller sues for the price the seller must hold for the buyer any goods which have been identified to the contract and are still in the control of the seller except that if resale becomes possible the seller may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles the buyer to any goods not resold.

Â Â Â Â Â  (3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated as provided in ORS 72.6100, a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under ORS 72.7080. [1961 c.726 Â§72.7090; 1973 c.352 Â§1]

Â Â Â Â Â  72.7100 Seller's incidental damages. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach. [1961 c.726 Â§72.7100]

Â Â Â Â Â  72.7110 Buyer's remedies in general; buyer's security interest in rejected goods. (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract as provided in ORS 72.6120, the buyer may cancel and whether or not the buyer has done so may in addition to recovering so much of the price as has been paid:

Â Â Â Â Â  (a) "Cover" and have damages under ORS 72.7120 as to all the goods affected whether or not they have been identified to the contract; or

Â Â Â Â Â  (b) Recover damages for nondelivery as provided in ORS 72.7130.

Â Â Â Â Â  (2) Where the seller fails to deliver or repudiates the buyer may also:

Â Â Â Â Â  (a) If the goods have been identified recover them as provided in ORS 72.5020; or

Â Â Â Â Â  (b) In a proper case obtain specific performance or replevy the goods as provided in ORS 72.7160.

Â Â Â Â Â  (3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in the possession or control of the buyer for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller as provided in ORS 72.7060. [1961 c.726 Â§72.7110]

Â Â Â Â Â  72.7120 "Cover"; buyer's procurement of substitute goods. (1) After a breach within ORS 72.7110 the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

Â Â Â Â Â  (2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as defined in ORS 72.7150, but less expenses saved in consequence of the seller's breach.

Â Â Â Â Â  (3) Failure of the buyer to effect cover within this section does not bar the buyer from any other remedy. [1961 c.726 Â§72.7120]

Â Â Â Â Â  72.7130 Buyer's damages for nondelivery or repudiation. (1) Subject to the provisions of ORS 72.7230 with respect to proof of market price, the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in ORS 72.7150, but less expenses saved in consequence of the seller's breach.

Â Â Â Â Â  (2) Market price is to be determined as of the place for tender or, in case of rejection after arrival or revocation of acceptance, as of the place of arrival. [1961 c.726 Â§72.7130]

Â Â Â Â Â  72.7140 Buyer's damages for breach in regard to accepted goods. (1) Where the buyer has accepted goods and given notification as provided in ORS 72.6070 (3) the buyer may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

Â Â Â Â Â  (2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

Â Â Â Â Â  (3) In a proper case any incidental and consequential damages under ORS 72.7150 may also be recovered. [1961 c.726 Â§72.7140]

Â Â Â Â Â  72.7150 Buyer's incidental and consequential damages. (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

Â Â Â Â Â  (2) Consequential damages resulting from the seller's breach include:

Â Â Â Â Â  (a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

Â Â Â Â Â  (b) Injury to person or property proximately resulting from any breach of warranty. [1961 c.726 Â§72.7150]

Â Â Â Â Â  72.7160 Buyer's right to specific performance or replevin. (1) A judgment requiring specific performance may be entered if the goods are unique or in other proper circumstances.

Â Â Â Â Â  (2) The judgment for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

Â Â Â Â Â  (3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver. [1961 c.726 Â§72.7160; 2001 c.445 Â§139; 2003 c.576 Â§333]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  72.7170 Deduction of damages from the price. The buyer on notifying the seller of the intention of the buyer to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract. [1961 c.726 Â§72.7170]

Â Â Â Â Â  72.7180 Liquidation or limitation of damages; deposits. (1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

Â Â Â Â Â  (2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of the buyer's payments exceeds:

Â Â Â Â Â  (a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1) of this section; or

Â Â Â Â Â  (b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

Â Â Â Â Â  (3) The buyer's right to restitution under subsection (2) of this section is subject to offset to the extent that the seller establishes:

Â Â Â Â Â  (a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

Â Â Â Â Â  (b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

Â Â Â Â Â  (4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2) of this section; but if the seller has notice of the buyer's breach before reselling goods received in part performance, the resale is subject to the conditions laid down in ORS 72.7060 on resale by an aggrieved seller. [1961 c.726 Â§72.7180]

Â Â Â Â Â  72.7190 Contractual modification or limitation of remedy. (1) Subject to the provisions of subsections (2) and (3) of this section and of ORS 72.7180 on liquidation and limitation of damages:

Â Â Â Â Â  (a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

Â Â Â Â Â  (b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

Â Â Â Â Â  (2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in the Uniform Commercial Code.

Â Â Â Â Â  (3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not. [1961 c.726 Â§72.7190]

Â Â Â Â Â  72.7200 Effect of "cancellation" or "rescission" on claims for antecedent breach. Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach. [1961 c.726 Â§72.7200]

Â Â Â Â Â  72.7210 Remedies for fraud. Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy. [1961 c.726 Â§72.7210]

Â Â Â Â Â  72.7220 Who can sue third parties for injury to goods. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

Â Â Â Â Â  (1) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

Â Â Â Â Â  (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, the suit or settlement of the party plaintiff is, subject to the interest of the party plaintiff, as a fiduciary for the other party to the contract.

Â Â Â Â Â  (3) Either party may with the consent of the other sue for the benefit of whom it may concern. [1961 c.726 Â§72.7220]

Â Â Â Â Â  72.7230 Proof of market price: time and place. (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

Â Â Â Â Â  (2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

Â Â Â Â Â  (3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise. [1961 c.726 Â§72.7230]

Â Â Â Â Â  72.7240 Admissibility of market quotations. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility. [1961 c.726 Â§72.7240]

Â Â Â Â Â  72.7250 Statute of limitations in contracts for sale. (1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

Â Â Â Â Â  (2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

Â Â Â Â Â  (3) Where an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

Â Â Â Â Â  (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before the Uniform Commercial Code becomes effective. [1961 c.726 Â§72.7250]

SALE OF CONSUMER GOODS

Â Â Â Â Â  72.8010 Definitions for ORS 72.8010 to 72.8200. As used in ORS 72.8010 to 72.8200, unless the context requires otherwise:

Â Â Â Â Â  (1) "Consumer good" means a new consumer good as defined in ORS 79.0102 and includes, but is not limited to, a new motor vehicle, new manufactured dwelling, new modular home, new machine, new appliance or new like product used or bought for use primarily for personal family or household purposes. However, "consumer good" does not include a soft good or a consumable.

Â Â Â Â Â  (2) "Buyer" or "retail buyer" means any person who buys a consumer good from a person engaged in the business of manufacturing, distributing or selling consumer goods at retail.

Â Â Â Â Â  (3) "Manufacturer" means any person who manufactures, assembles or produces consumer goods.

Â Â Â Â Â  (4) "Distributor" means any person who stands between the manufacturer and the retail seller in purchases, consignments or contracts for sale of consumer goods.

Â Â Â Â Â  (5) "Retail seller," "seller" or "retailer" means a person who engages in the business of selling consumer goods to retail buyers.

Â Â Â Â Â  (6) "Soft good" means any pliable product substantially composed of woven material, natural or synthetic yarn or fiber, textile or similar product.

Â Â Â Â Â  (7) "Consumable" means any product which is intended for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and which usually is consumed or expended in the course of such consumption or use.

Â Â Â Â Â  (8) "Implied warranty of merchantability" of a consumer good or "implied warranty that a consumer good is merchantable" is a warranty that the consumer good:

Â Â Â Â Â  (a) Passes without objection in the trade under the contract description;

Â Â Â Â Â  (b) Is fit for the ordinary purposes for which the good is used;

Â Â Â Â Â  (c) Is adequately contained, packaged and labeled; and

Â Â Â Â Â  (d) Conforms to the promises or affirmations of fact made on the container or label.

Â Â Â Â Â  (9) "Implied warranty of fitness" means that when the retailer, distributor or manufacturer has reason to know any particular purpose for which the consumer good is required, and further, that the buyer is relying on the skill and judgment of the seller to select and furnish a suitable good, then there is an implied warranty that the good shall be fit for such purpose. [1973 c.413 Â§1; 2001 c.445 Â§140]

Â Â Â Â Â  Note: 72.8010 to 72.8200 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 72 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  72.8020 Manufacturer's implied warranty of merchantability. Except if the manufacturer disclaims the warranty in the manner prescribed by ORS 72.8010 to 72.8200, the manufacturer of a consumer good to be sold at retail in this state gives, on sale or consignment for sale, the manufacturer's implied warranty of merchantability. [1973 c.413 Â§3]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8030 Manufacturer's implied warranty of fitness. Except if the manufacturer disclaims the warranty in the manner prescribed by ORS 72.8010 to 72.8200, on every sale or consignment for sale of a consumer good sold at retail in this state by a manufacturer who has reason to know at the time of the retail sale that the good is required for a particular purpose and that the buyer relies on the manufacturer's skill or judgment to select or furnish a suitable good the manufacturer gives the manufacturer's implied warranty of fitness. [1973 c.413 Â§4]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8040 Retailer's or distributor's implied warranty of fitness. Except if the retailer or distributor disclaims the warranty in the manner prescribed by ORS 72.8010 to 72.8200, on every sale or consignment for sale of a consumer good sold at retail in this state by a retail dealer or distributor who has reason to know at the time of the retail sale that the good is required for a particular purpose, and that the buyer relies on the retailer's or distributor's skill or judgment to select or furnish a suitable good, the retailer or distributor gives the retailer's or distributor's implied warranty of fitness for that purpose. [1973 c.413 Â§5]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8050 Disclaimer of implied warranty of merchantability or implied warranty of fitness; manner and effect. (1) Except with respect to sale of a consumer good by means of a mail-order catalogue, on sale of a consumer good on an "as is" or "with all faults" basis effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness requires that a conspicuous writing attached to the consumer good clearly informs the buyer before sale in simple and concise language that:

Â Â Â Â Â  (a) The good is being sold on an "as is" or "with all faults" basis;

Â Â Â Â Â  (b) The entire risk as to the quality and performance of the good is with the buyer; and

Â Â Â Â Â  (c) If the good proves defective after purchase, the buyer and not the manufacturer, distributor or retailer assumes the entire cost of all necessary servicing or repair.

Â Â Â Â Â  (2) On sale of a consumer good by means of a mail-order catalogue effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness requires that the catalogue offering the good contain, with respect to each item or good so offered, the conspicuous writing and information otherwise prescribed by subsection (1) of this section.

Â Â Â Â Â  (3) A buyer of a consumer good on an "as is" or "with all faults" basis under effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness waives the implied warranty so effectively disclaimed. [1973 c.413 Â§6]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8060 Express warranty. (1) A written statement arising out of a sale to the consumer of a consumer good pursuant to which statement the manufacturer, distributor or retailer undertakes to preserve or maintain the utility or performance of the consumer good or provide compensation if there is a failure in utility or performance of the consumer good is an express warranty.

Â Â Â Â Â  (2) A retailer, distributor or manufacturer expressly warrants that the whole of goods sold conforms to any sample or model of the goods sold.

Â Â Â Â Â  (3) The creation of an express warranty does not require use of formal words such as "warrant" or "guarantee" and does not require a specific intention to make a warranty.

Â Â Â Â Â  (4) Mere affirmation of the value of goods or a statement purporting to be merely an opinion or commendation of goods does not create a warranty.

Â Â Â Â Â  (5) Statements or representations such as expressions of general policy concerning customer satisfaction which are not subject to any limitation do not create an express warranty. [1973 c.413 Â§2]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8070 Right to make express warranty; effect of express warranty upon disclaimer; duration of implied warranty of merchantability or implied warranty of fitness. (1) Nothing in ORS 72.8010 to 72.8200 affects the right of a manufacturer, distributor or retailer to make an express warranty with respect to a consumer good. Effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness by a manufacturer, distributor or retailer making an express warranty with respect to a consumer good requires compliance with ORS 72.8050.

Â Â Â Â Â  (2) When with respect to sale of a consumer good to a retail buyer no express warranty is made or the duration of an express warranty is not stated, the implied warranty of merchantability or, if applicable, the implied warranty of fitness endures:

Â Â Â Â Â  (a) Except if the good is a motor vehicle, for one year after the sale; or

Â Â Â Â Â  (b) If the good is a motor vehicle, until expiration of one year after the sale or until 12,000 miles of use, whichever first occurs.

Â Â Â Â Â  (3) When with respect to sale of a consumer good to a retail buyer an express warranty of a stated duration is made, the implied warranty of merchantability or, if applicable, the implied warranty of fitness endures for not less than 60 days after the sale and for the duration of the express warranty or the duration prescribed for the good under subsection (2) of this section, whichever first occurs. [1973 c.413 Â§7]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8090 Form of express warranty; designation of service and repair facilities. (1) Each manufacturer, distributor or retailer who makes an express warranty with respect to a consumer good shall set the warranty forth fully in readily understood language and shall clearly identify the party making the warranty.

Â Â Â Â Â  (2) Each manufacturer, distributor or retailer who makes an express warranty and maintains a service and repair facility within this state pursuant to ORS 72.8100 shall:

Â Â Â Â Â  (a) At the time of sale provide the buyer with the name and address of all such service and repair facilities;

Â Â Â Â Â  (b) At the time of sale provide the buyer with the name, address and telephone number of a service and repair facility central directory within this state, or the toll-free telephone number of a service and repair facility central directory outside this state. It shall be the duty of the central directory, upon inquiry, to provide the name and address of the authorized service and repair facility nearest the buyer; or

Â Â Â Â Â  (c) Maintain at the premises of the retail seller a current listing of authorized service and repair facilities within this state or retail sellers within this state to whom the consumer good may be returned for service and repair. [1973 c.413 Â§9]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8100 Manufacturer's service and repair; facilities within state; nonconforming good; inability to service; buyer's delivery or notice of nonconforming good. (1) Each manufacturer of a consumer good sold in this state and for which the manufacturer has made an express warranty shall:

Â Â Â Â Â  (a) Maintain or cause to be maintained in this state sufficient service and repair facility to carry out the terms of such a warranty; or

Â Â Â Â Â  (b) Be subject to the provisions of ORS 72.8130.

Â Â Â Â Â  (2) Except if the buyer agrees in writing to the contrary, the manufacturer shall cause service or repair of the consumer good to be commenced as soon as possible, subject to reasonable delay caused by conditions beyond the control of the manufacturer or the manufacturer's representative.

Â Â Â Â Â  (3) If the size, weight, method of attachment, method of installation, and nature of nonconformity reasonably permit such delivery, the buyer shall deliver a nonconforming good to the manufacturer's nearest available service and repair facility within this state. If the size, weight, method of attachment, method of installation and nature of the nonconformity do not reasonably permit such delivery, written notice of nonconformity by the buyer to the manufacturer or to the manufacturer's nearest service and repair facility is equivalent to return of the good for the purposes of this section. Upon receipt of the notice of nonconformity the manufacturer shall service or repair the good at the buyer's residence, pick up the good for service and repair, or, at the manufacturer's expense, transport, service, repair and return the good to the buyer.

Â Â Â Â Â  (4) If the manufacturer is unable to service or repair the good in compliance with each applicable warranty, the manufacturer shall either replace the good or reimburse the buyer in an amount equal to the purchase price paid by the buyer less a reasonable charge for beneficial use by the buyer and damage, if any, to the good. In the event of replacement of the good or refunding of the purchase price, the buyer shall return the defective good to the warrantor free and clear of liens and encumbrances. [1973 c.413 Â§8]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8110 Retailer's service and repair of nonconforming good in absence of manufacturer's service and repair facilities within state; buyer's delivery or notice of nonconforming good. (1) If the manufacturer who makes an express warranty does not provide service and repair facilities within this state pursuant to ORS 72.8100, the buyer may return the nonconforming good to the retail seller for replacement or for service and repair in accordance with the terms and conditions of the express warranty. Such replacement, service or repair shall be at the option of the retail seller. If the retail seller does not replace the defective good with a conforming good or does not effect the service or repair of the good in accordance with the terms and conditions of the warranty, the retail seller shall reimburse the buyer in an amount equal to the purchase price paid, less a reasonable charge for beneficial use by the buyer and damage, if any, to the good. In the event of replacement of the good or refunding of the purchase price, the buyer shall return the defective good to the warrantor free and clear of liens and encumbrances.

Â Â Â Â Â  (2) If the size, weight, method of attachment, method of installation and nature of nonconformity do not reasonably permit the buyer to return the nonconforming good, written notice of nonconformity from the buyer to the retail seller constitutes return of the good for the purposes of subsection (1) of this section. Upon receipt of the notice of nonconformity the retailer shall service or repair the good at the buyer's residence, pick up the good for service or repair, or at the retail seller's expense arrange for transporting the good to the retail seller's place of business. Under ORS 72.8130 the retail seller may recover all costs incurred by the retail seller for transporting the nonconforming good from the buyer's residence to the retail seller's place of business and thence to the buyer's residence. [1973 c.413 Â§10]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8120 Time for commencement of service and repair; effect of delay; tender of conforming goods. Where an option is exercised in favor of service and repair under ORS 72.8110, said service and repair must be commenced within a reasonable time, unless the buyer agrees in writing to the contrary. Delay caused by conditions beyond the control of the retail seller's representative shall serve to extend the time for repair. Where such a delay arises, conforming goods shall be tendered as soon as possible following termination of the condition giving use to the delay. [1973 c.413 Â§10a]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8130 Liability to retailer of manufacturer not maintaining service and repair facility within state. Each manufacturer who, with respect to a consumer good sold within this state, makes an express warranty but does not provide a service or repair facility within this state is liable to the retail seller who incurs obligations in giving effect to the express warranty:

Â Â Â Â Â  (1) In the event of replacement, in an amount equal to the cost to the retail seller of the replaced good, and cost of transporting the good, if such costs are incurred, plus a reasonable handling charge.

Â Â Â Â Â  (2) In the event of service and repair, in an amount equal to that which would be received by the retail seller for like service rendered to a retail consumer who is not entitled to warranty protection, including actual and reasonable costs of the service and repair and the costs of transporting the good, if such costs are incurred, plus a reasonable profit.

Â Â Â Â Â  (3) In the event of reimbursement under ORS 72.8110 (1), in an amount equal to that reimbursed to the buyer plus a reasonable handling or service charge. [1973 c.413 Â§11]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8140 Unauthorized or unreasonable use after sale. ORS 72.8010 to 72.8200 do not apply to any defect or nonconformity in a consumer good caused by the unauthorized or unreasonable use of the good after sale. [1973 c.413 Â§12]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8150 Service contract in addition to or in lieu of express warranty. Nothing in ORS 72.8010 to 72.8200 prevents the sale of a service contract to the buyer in addition to or in lieu of an express warranty if the contract duly and conspicuously discloses in simple and readily understood language the term, duration and conditions of the contract. [1973 c.413 Â§13]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8160 Express warranty in addition to implied warranties. Nothing in ORS 72.8010 to 72.8200 prevents a person from making an express warranty that is in addition to implied warranties prescribed by ORS 72.8010 to 72.8200. [1973 c.413 Â§14]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8170 Authority of manufacturer who makes express warranty to suggest methods of effectuating service and repair. ORS 72.8010 to 72.8200 do not prohibit a manufacturer who makes an express warranty from suggesting methods of effectuating service and repair, in accordance with the terms and conditions of the express warranty, other than those required by ORS 72.8010 to 72.8200. [1973 c.413 Â§15]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8180 Buyer's waiver of ORS 72.8010 to 72.8200. Waiver of the provisions of ORS 72.8010 to 72.8200 by a buyer of consumer goods is void except where such a waiver is expressly allowed by ORS 72.8010 to 72.8200. [1973 c.413 Â§16]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8190 Status of remedies under ORS 72.8010 to 72.8200; effect of unconstitutionality. The remedies provided by ORS 72.8010 to 72.8200 are cumulative and shall not be construed as restricting any remedy otherwise available including the remedies provided by ORS chapter 72. If any provision of ORS 72.8010 to 72.8200 or application thereof to any person or circumstance is held unconstitutional, such invalidity shall not affect other provisions or applications of ORS 72.8010 to 72.8200 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 72.8010 to 72.8200 are severable. [1973 c.413 Â§17]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8200 Operative dates. ORS 72.8010 to 72.8200 apply to a consumer good sold on or after January 1, 1974. However, ORS 72.8020, 72.8030, 72.8040 and 72.8090 only apply to a consumer good manufactured on or after January 1, 1974. [1973 c.413 Â§18]

Â Â Â Â Â  Note: See note under 72.8010.

_______________



Chapter 72

Chapter 72A Â Leases

2005 EDITION

LEASES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

72A.1010Â  Short title

72A.1020Â  Scope

72A.1030Â  Definitions and index of definitions

72A.1040Â  Leases subject to other statutes

72A.1050Â  Territorial application of act to goods covered by certificate of title

72A.1060Â  Limitation on power of parties to consumer lease to choose applicable law and judicial forum

72A.1070Â  Waiver or renunciation of claim or right after default

72A.1080Â  Unconscionability

72A.1090Â  Option to accelerate at will

72A.1095Â  Subordination by agreement

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

72A.2010Â  Statute of frauds

72A.2020Â  Final written expression; parol or extrinsic evidence

72A.2030Â  Seals inoperative

72A.2040Â  Formation in general

72A.2050Â  Firm offers

72A.2060Â  Offer and acceptance in formation of lease contract

72A.2070Â  Course of performance or practical construction

72A.2080Â  Modification, rescission and waiver

72A.2090Â  Lessee under finance lease as beneficiary of supply contract

72A.2100Â  Express warranties

72A.2110Â  Warranties against interference and against infringement; lessee's obligation against infringement

72A.2120Â  Implied warranty of merchantability

72A.2130Â  Implied warranty of fitness for particular purpose

72A.2140Â  Exclusion or modification of warranties

72A.2150Â  Cumulation and conflict of warranties express or implied

72A.2160Â  Third-party beneficiaries of express and implied warranties

72A.2170Â  Identification

72A.2180Â  Insurance and proceeds

72A.2190Â  Risk of loss

72A.2200Â  Effect of default on risk of loss

72A.2210Â  Casualty to identified goods

EFFECT OF LEASE CONTRACT

72A.3010Â  Enforceability of lease contract

72A.3020Â  Title to and possession of goods

72A.3030Â  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

72A.3040Â  Subsequent lease of goods by lessor

72A.3050Â
Sale
or sublease of goods by lessee

72A.3060Â  Priority of certain liens arising by operation of law

72A.3070Â  Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods

72A.3080Â  Special rights of creditors

72A.3090Â  Lessor's and lessee's rights when goods become fixtures

72A.3095Â  Fixture filing recorded and indexed as mortgage

72A.3100Â  Lessor's and lessee's rights when goods become accessions

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND

EXCUSED

72A.4010Â  Insecurity; adequate assurance of performance

72A.4020Â  Anticipatory repudiation

72A.4030Â  Retraction of anticipatory repudiation

72A.4040Â  Substituted performance

72A.4050Â  Excused performance

72A.4060Â  Procedure on excused performance

72A.4070Â  Irrevocable promises; finance leases

DEFAULT

72A.5010Â  Default; procedure

72A.5020Â  Notice after default

72A.5030Â  Modification or impairment of rights and remedies

72A.5040Â  Liquidation of damages

72A.5050Â  Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies

72A.5060Â  Statute of limitations

72A.5070Â  Proof of market rent; time and place

72A.5080Â  Lessee's remedies

72A.5090Â  Lessee's rights on improper delivery; rightful rejection

72A.5100Â  Installment lease contracts; rejection and default

72A.5110Â  Merchant lessee's duties as to rightfully rejected goods

72A.5120Â  Lessee's duties as to rightfully rejected goods

72A.5130Â  Cure by lessor of improper tender or delivery; replacement

72A.5140Â  Waiver of lessee's objections

72A.5150Â  Acceptance of goods

72A.5160Â  Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable

72A.5170Â  Revocation of acceptance of goods

72A.5180Â  Cover; substitute goods

72A.5190Â  Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

72A.5200Â  Lessee's incidental and consequential damages

72A.5210Â  Lessee's right to specific performance or replevin

72A.5220Â  Lessee's right to goods on lessor's insolvency

72A.5230Â  Lessor's remedies

72A.5240Â  Lessor's right to identify goods to lease contract

72A.5250Â  Lessor's right to possession of goods

72A.5260Â  Lessor's stoppage of delivery in transit or otherwise

72A.5270Â  Lessor's rights to dispose of goods

72A.5280Â  Lessor's damages for default

72A.5290Â  Lessor's action for the rent

72A.5295Â  Lessor's recovery for loss of or damage to residual interest in goods

72A.5300Â  Lessor's incidental damages

72A.5310Â  Standing to sue third parties for injury to goods

GENERAL PROVISIONS

Â Â Â Â Â  72A.1010 Short title. This chapter may be cited as the Uniform Commercial CodeÂLeases. [1989 c.676 Â§1; 1995 c.79 Â§21]

Â Â Â Â Â  72A.1020 Scope. This chapter applies to any transaction, regardless of form, that creates a lease. [1989 c.676 Â§2]

Â Â Â Â Â  72A.1030 Definitions and index of definitions. (1) As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

Â Â Â Â Â  (b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

Â Â Â Â Â  (c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A "commercial unit" may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

Â Â Â Â Â  (d) "Conforming goods" or "performance under a lease contract" means goods or performance that are in accordance with the obligations under the lease contract.

Â Â Â Â Â  (e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

Â Â Â Â Â  (f) "Fault" means wrongful act, omission, breach or default.

Â Â Â Â Â  (g) "Finance lease" means a lease in which the lessor does not select, manufacture or supply the goods, the lessor acquires the goods or the right to possession and use of the goods in connection with the lease, and either:

Â Â Â Â Â  (A) The lessee receives a copy of the contract evidencing the lessor's purchase of the goods on or before signing the lease contract;

Â Â Â Â Â  (B) The lessee's approval of the contract evidencing the lessor's purchase of the goods is a condition to effectiveness of the lease contract;

Â Â Â Â Â  (C) The lessor informs the lessee in writing of the identity of the supplier unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier;

Â Â Â Â Â  (D) The lessor informs the lessee in writing that the lessee may have rights under the contract evidencing the lessor's purchase of the goods and the lessor advises the lessee in writing to contact the supplier for a description of any such rights; or

Â Â Â Â Â  (E) The lease contract discloses all warranties and other rights provided to the lessee by the lessor and supplier in connection with the lease contract and informs the lessee that there are no warranties or other rights provided to the lessee by the lessor and supplier other than those disclosed in the lease contract.

Â Â Â Â Â  (h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures as provided in ORS 72A.3090, but "goods" does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. "Goods" also includes the unborn young of animals.

Â Â Â Â Â  (i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

Â Â Â Â Â  (j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, "lease" includes a sublease.

Â Â Â Â Â  (k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in the language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, "lease agreement" includes a sublease agreement.

Â Â Â Â Â  (L) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, "lease contract" includes a sublease contract.

Â Â Â Â Â  (m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

Â Â Â Â Â  (n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessee" includes a sublessee.

Â Â Â Â Â  (o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

Â Â Â Â Â  (p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessor" includes a sublessor.

Â Â Â Â Â  (q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract.

Â Â Â Â Â  (r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but "lien" does not include a security interest.

Â Â Â Â Â  (s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

Â Â Â Â Â  (t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

Â Â Â Â Â  (u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

Â Â Â Â Â  (v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

Â Â Â Â Â  (w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

Â Â Â Â Â  (x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

Â Â Â Â Â  (y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

Â Â Â Â Â  (z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) "Accessions" as defined in ORS 72A.3100.

Â Â Â Â Â  (b) "Account" as defined in ORS 79.0102.

Â Â Â Â Â  (c) "Between merchants" as defined in ORS 72.1040.

Â Â Â Â Â  (d) "Buyer" as defined in ORS 72.1030.

Â Â Â Â Â  (e) "Chattel paper" as defined in ORS 79.0102.

Â Â Â Â Â  (f) "Construction mortgage" as defined in ORS 72A.3090.

Â Â Â Â Â  (g) "Consumer goods" as defined in ORS 79.0102.

Â Â Â Â Â  (h) "Document" as defined in ORS 79.0102.

Â Â Â Â Â  (i) "Encumbrance" as defined in ORS 72A.3090.

Â Â Â Â Â  (j) "Entrusting" as defined in ORS 72.4030.

Â Â Â Â Â  (k) "Fixture filing" as defined in ORS 72A.3090.

Â Â Â Â Â  (L) "Fixtures" as defined in ORS 72A.3090.

Â Â Â Â Â  (m) "General intangible" as defined in ORS 79.0102.

Â Â Â Â Â  (n) "Good faith" as defined in ORS 72.1030.

Â Â Â Â Â  (o) "Instrument" as defined in ORS 79.0102.

Â Â Â Â Â  (p) "Merchant" as defined in ORS 72.1040.

Â Â Â Â Â  (q) "Mortgage" as defined in ORS 79.0102.

Â Â Â Â Â  (r) "Purchase money lease" as defined in ORS 72A.3090.

Â Â Â Â Â  (s) "Pursuant to commitment" as defined in ORS 79.0102.

Â Â Â Â Â  (t) "Receipt" as defined in ORS 72.1030.

Â Â Â Â Â  (u) "Sale" as defined in ORS 72.1060.

Â Â Â Â Â  (v) "Sale on approval" as defined in ORS 72.3260.

Â Â Â Â Â  (w) "Sale or return" as defined in ORS 72.3260.

Â Â Â Â Â  (x) "Seller" as defined in ORS 72.1030.

Â Â Â Â Â  (3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1989 c.676 Â§3; 1993 c.646 Â§1; 2001 c.445 Â§141]

Â Â Â Â Â  72A.1040 Leases subject to other statutes. (1) A lease, although subject to this chapter, is also subject to any applicable:

Â Â Â Â Â  (a) Certificate of title statute of this state;

Â Â Â Â Â  (b) Certificate of title statute of another jurisdiction as described in ORS 72A.1050; or

Â Â Â Â Â  (c) Consumer protection statute of this state, or final consumer protection decision of a court of this state existing on November 4, 1993.

Â Â Â Â Â  (2) In case of conflict between this chapter, other than ORS 72A.1050, 72A.3040 and 72A.3050, and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

Â Â Â Â Â  (3) Failure to comply with an applicable law has only the effect specified therein. [1989 c.676 Â§4; 1993 c.646 Â§2]

Â Â Â Â Â  72A.1050 Territorial application of act to goods covered by certificate of title. Subject to the provisions of ORS 72A.3040 and 72A.3050, with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of:

Â Â Â Â Â  (1) Surrender of the certificate; or

Â Â Â Â Â  (2) Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction. [1989 c.676 Â§5]

Â Â Â Â Â  72A.1060 Limitation on power of parties to consumer lease to choose applicable law and judicial forum. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee or lessor resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

Â Â Â Â Â  (2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable. [1989 c.676 Â§6]

Â Â Â Â Â  72A.1070 Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1989 c.676 Â§7]

Â Â Â Â Â  72A.1080 Unconscionability. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

Â Â Â Â Â  (2) When it is claimed or appears to the court that the lease contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. [1989 c.676 Â§8]

Â Â Â Â Â  72A.1090 Option to accelerate at will. A term providing that one party or the party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party purports to be insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired. [1989 c.676 Â§9]

Â Â Â Â Â  72A.1095 Subordination by agreement. Nothing in this chapter prevents subordination by agreement by any person entitled to priority. [1993 c.646 Â§22]

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Â Â Â Â Â  72A.2010 Statute of frauds. (1) A lease contract is not enforceable by way of action or defense unless:

Â Â Â Â Â  (a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

Â Â Â Â Â  (b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

Â Â Â Â Â  (2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

Â Â Â Â Â  (3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

Â Â Â Â Â  (4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

Â Â Â Â Â  (a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

Â Â Â Â Â  (c) With respect to goods that have been received and accepted by the lessee.

Â Â Â Â Â  (5) The lease term under a lease contract referred to in subsection (4) of this section is:

Â Â Â Â Â  (a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court a lease term, the term so admitted; or

Â Â Â Â Â  (c) A reasonable lease term. [1989 c.676 Â§10]

Â Â Â Â Â  72A.2020 Final written expression; parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

Â Â Â Â Â  (1) By course of dealing or usage of trade or by course of performance; and

Â Â Â Â Â  (2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [1989 c.676 Â§11]

Â Â Â Â Â  72A.2030 Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. [1989 c.676 Â§12]

Â Â Â Â Â  72A.2040 Formation in general. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

Â Â Â Â Â  (2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

Â Â Â Â Â  (3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy. [1989 c.676 Â§13]

Â Â Â Â Â  72A.2050 Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1989 c.676 Â§14]

Â Â Â Â Â  72A.2060 Offer and acceptance in formation of lease contract. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

Â Â Â Â Â  (2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [1989 c.676 Â§15]

Â Â Â Â Â  72A.2070 Course of performance or practical construction. (1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

Â Â Â Â Â  (2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

Â Â Â Â Â  (3) Subject to the provisions of ORS 72A.2080 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance. [1989 c.676 Â§16]

Â Â Â Â Â  72A.2080 Modification, rescission and waiver. (1) An agreement modifying a lease contract needs no consideration to be binding.

Â Â Â Â Â  (2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

Â Â Â Â Â  (3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

Â Â Â Â Â  (4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [1989 c.676 Â§17]

Â Â Â Â Â  72A.2090 Lessee under finance lease as beneficiary of supply contract. (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

Â Â Â Â Â  (2) The extension of the benefit of a supplier's promises and of warranties to the lessee under subsection (1) of this section does not:

Â Â Â Â Â  (a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

Â Â Â Â Â  (b) Impose any duty or liability under the supply contract on the lessee.

Â Â Â Â Â  (3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

Â Â Â Â Â  (4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law. [1989 c.676 Â§18; 1993 c.646 Â§3]

Â Â Â Â Â  72A.2100 Express warranties. (1) Express warranties by the lessor are created as follows:

Â Â Â Â Â  (a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

Â Â Â Â Â  (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

Â Â Â Â Â  (c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

Â Â Â Â Â  (2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty. [1989 c.676 Â§19]

Â Â Â Â Â  72A.2110 Warranties against interference and against infringement; lessee's obligation against infringement. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

Â Â Â Â Â  (2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

Â Â Â Â Â  (3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications. [1989 c.676 Â§20]

Â Â Â Â Â  72A.2120 Implied warranty of merchantability. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

Â Â Â Â Â  (2) Goods to be merchantable must at least:

Â Â Â Â Â  (a) Pass without objection in the trade under the description in the lease agreement;

Â Â Â Â Â  (b) In the case of fungible goods, be of fair average quality within the description;

Â Â Â Â Â  (c) Be fit for the ordinary purposes for which goods of that type are used;

Â Â Â Â Â  (d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

Â Â Â Â Â  (e) Be adequately contained, packaged and labeled as the lease agreement may require; and

Â Â Â Â Â  (f) Conform to any promises or affirmations of fact made on the container or label.

Â Â Â Â Â  (3) Other implied warranties may arise from course of dealing or usage of trade. [1989 c.676 Â§21]

Â Â Â Â Â  72A.2130 Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. [1989 c.676 Â§22]

Â Â Â Â Â  72A.2140 Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of ORS 72A.2020 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability," be by a writing and be conspicuous. Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section:

Â Â Â Â Â  (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by the expressions "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

Â Â Â Â Â  (b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

Â Â Â Â Â  (c) An implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

Â Â Â Â Â  (4) To exclude or modify a warranty against interference or against infringement as provided in ORS 72A.2110 or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. [1989 c.676 Â§23]

Â Â Â Â Â  72A.2150 Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, the following rules apply:

Â Â Â Â Â  (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

Â Â Â Â Â  (2) A sample from an existing bulk displaces inconsistent general language of description.

Â Â Â Â Â  (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [1989 c.676 Â§24]

Â Â Â Â Â  72A.2160 Third-party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section. [1989 c.676 Â§25]

Â Â Â Â Â  72A.2170 Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

Â Â Â Â Â  (1) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

Â Â Â Â Â  (2) When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

Â Â Â Â Â  (3) When the young are conceived, if the lease contract is for a lease of unborn young of animals. [1989 c.676 Â§26]

Â Â Â Â Â  72A.2180 Insurance and proceeds. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

Â Â Â Â Â  (2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

Â Â Â Â Â  (3) Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

Â Â Â Â Â  (4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Â Â Â Â Â  (5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance. [1989 c.676 Â§27]

Â Â Â Â Â  72A.2190 Risk of loss. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

Â Â Â Â Â  (2) Subject to the provisions of ORS 72A.2200 on the effect of default on risk of loss, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

Â Â Â Â Â  (a) If the lease contract requires or authorizes the goods to be shipped by carrier, and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

Â Â Â Â Â  (b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

Â Â Â Â Â  (c) In any case not described in paragraph (a) or (b) of this subsection, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant, otherwise the risk passes to the lessee on tender of delivery. [1989 c.676 Â§28]

Â Â Â Â Â  72A.2200 Effect of default on risk of loss. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

Â Â Â Â Â  (a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor or, in the case of a finance lease, the supplier, until cure or acceptance.

Â Â Â Â Â  (b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

Â Â Â Â Â  (2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the lessor's or supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time. [1989 c.676 Â§29]

Â Â Â Â Â  72A.2210 Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or ORS 72A.2190, then:

Â Â Â Â Â  (1) If the loss is total, the lease contract is avoided; and

Â Â Â Â Â  (2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor. [1989 c.676 Â§30]

EFFECT OF LEASE CONTRACT

Â Â Â Â Â  72A.3010 Enforceability of lease contract. Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties. [1989 c.676 Â§31]

Â Â Â Â Â  72A.3020 Title to and possession of goods. Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. [1989 c.676 Â§32]

Â Â Â Â Â  72A.3030 Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights. (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to ORS 79.0109 (1)(c).

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section and ORS 79.0407, a provision in a lease agreement that prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or that makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

Â Â Â Â Â  (3) A provision in a lease agreement is not enforceable if the provision prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation or makes such a transfer an event of default. A transfer that is not enforceable under this section is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract under subsection (4) of this section.

Â Â Â Â Â  (4) Subject to subsection (3) of this section and ORS 79.0407:

Â Â Â Â Â  (a) If a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer has the rights and remedies described in ORS 72A.5010 (2), unless the party waives the default or otherwise agrees; or

Â Â Â Â Â  (b) If paragraph (a) of this subsection is not applicable and a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, then, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, and except as limited by contract:

Â Â Â Â Â  (A) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

Â Â Â Â Â  (B) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction.

Â Â Â Â Â  (5) A transfer of "the lease" or of "all my rights under the lease" or a transfer in similar general terms is a transfer of rights, and unless the language or the circumstances indicate the contrary, as in a transfer for security, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

Â Â Â Â Â  (6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

Â Â Â Â Â  (7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous. [1989 c.676 Â§33; 1993 c.646 Â§4; 2001 c.445 Â§142]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  72A.3040 Subsequent lease of goods by lessor. (1) Subject to ORS 72A.3030, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and ORS 72A.5270 (4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

Â Â Â Â Â  (a) The lessor's transferor was deceived as to the identity of the lessor;

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored;

Â Â Â Â Â  (c) It was agreed that the transaction was to be a "cash sale"; or

Â Â Â Â Â  (d) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

Â Â Â Â Â  (3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [1989 c.676 Â§34; 1993 c.646 Â§5]

Â Â Â Â Â  72A.3050
Sale
or sublease of goods by lessee. (1) Subject to the provisions of ORS 72A.3030, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and ORS 72A.5110 (4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

Â Â Â Â Â  (a) The lessor was deceived as to the identity of the lessee;

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored; or

Â Â Â Â Â  (c) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

Â Â Â Â Â  (3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [1989 c.676 Â§35]

Â Â Â Â Â  72A.3060 Priority of certain liens arising by operation of law. If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. [1989 c.676 Â§36]

Â Â Â Â Â  72A.3070 Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods. (1) Except as otherwise provided in ORS 72A.3060, a creditor of a lessee takes subject to the lease contract.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section and in ORS 72A.3060 and 72A.3080, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0317, 79.0321 and 79.0323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor. [1989 c.676 Â§37; 1993 c.646 Â§6; 2001 c.445 Â§143]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  72A.3080 Special rights of creditors. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

Â Â Â Â Â  (2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract:

Â Â Â Â Â  (a) Becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like; and

Â Â Â Â Â  (b) Is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

Â Â Â Â Â  (3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith. [1989 c.676 Â§38]

Â Â Â Â Â  72A.3090 Lessor's and lessee's rights when goods become fixtures. (1) As used in this section:

Â Â Â Â Â  (a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

Â Â Â Â Â  (b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of ORS 79.0502 (1) and (2);

Â Â Â Â Â  (c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

Â Â Â Â Â  (d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

Â Â Â Â Â  (e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

Â Â Â Â Â  (2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

Â Â Â Â Â  (3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

Â Â Â Â Â  (4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

Â Â Â Â Â  (a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

Â Â Â Â Â  (b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

Â Â Â Â Â  (5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

Â Â Â Â Â  (a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

Â Â Â Â Â  (b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

Â Â Â Â Â  (c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

Â Â Â Â Â  (d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

Â Â Â Â Â  (6) Notwithstanding subsection (4)(a) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

Â Â Â Â Â  (7) In cases not within subsections (1) to (6) of this section, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

Â Â Â Â Â  (8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may on default, expiration, termination or cancellation of the lease agreement, but subject to the lease agreement and this chapter, or if necessary to enforce the lessor's or lessee's other rights and remedies under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Â Â Â Â Â  (9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of ORS chapter 79. [1989 c.676 Â§39; 1993 c.646 Â§7; 1999 c.645 Â§2; 2001 c.445 Â§144]

Â Â Â Â Â  72A.3095 Fixture filing recorded and indexed as mortgage. (1) A financing statement filed as a fixture filing under ORS 72A.3090 shall be recorded and indexed as a mortgage on the real estate.

Â Â Â Â Â  (2) ORS 79.0523 does not apply to a financing statement recorded and indexed as a mortgage under this section. [1999 c.715 Â§7; 2001 c.445 Â§145]

Â Â Â Â Â  72A.3100 Lessor's and lessee's rights when goods become accessions. (1) Goods are "accessions" when they are installed in or affixed to other goods.

Â Â Â Â Â  (2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

Â Â Â Â Â  (3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

Â Â Â Â Â  (4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

Â Â Â Â Â  (a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

Â Â Â Â Â  (b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

Â Â Â Â Â  (5) When under subsections (2) or (3) and (4) of this section, a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or if necessary to enforce the lessor's or lessee's other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation. [1989 c.676 Â§40]

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

Â Â Â Â Â  72A.4010 Insecurity; adequate assurance of performance. (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

Â Â Â Â Â  (2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

Â Â Â Â Â  (3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

Â Â Â Â Â  (4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

Â Â Â Â Â  (5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance. [1989 c.676 Â§41]

Â Â Â Â Â  72A.4020 Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

Â Â Â Â Â  (1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

Â Â Â Â Â  (2) Make demand pursuant to ORS 72A.4010 and await assurance of future performance adequate under the circumstances of the particular case; or

Â Â Â Â Â  (3) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of ORS 72A.5240 on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods. [1989 c.676 Â§42]

Â Â Â Â Â  72A.4030 Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

Â Â Â Â Â  (2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under ORS 72A.4010.

Â Â Â Â Â  (3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. [1989 c.676 Â§43]

Â Â Â Â Â  72A.4040 Substituted performance. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

Â Â Â Â Â  (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

Â Â Â Â Â  (a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

Â Â Â Â Â  (b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory. [1989 c.676 Â§44]

Â Â Â Â Â  72A.4050 Excused performance. Subject to ORS 72A.4040 on substituted performance, the following rules apply:

Â Â Â Â Â  (1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

Â Â Â Â Â  (2) If the causes mentioned in subsection (1) of this section affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor or supplier's own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

Â Â Â Â Â  (3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2) of this section, of the estimated quota thus made available for the lessee. [1989 c.676 Â§45]

Â Â Â Â Â  72A.4060 Procedure on excused performance. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under ORS 72A.4050, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided under ORS 72A.5100:

Â Â Â Â Â  (a) Terminate the lease contract under ORS 72A.5050; or

Â Â Â Â Â  (b) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

Â Â Â Â Â  (2) If, after receipt of a notification from the lessor under ORS 72A.4050, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected. [1989 c.676 Â§46]

Â Â Â Â Â  72A.4070 Irrevocable promises; finance leases. (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

Â Â Â Â Â  (2) A promise that has become irrevocable and independent under subsection (1) of this section:

Â Â Â Â Â  (a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

Â Â Â Â Â  (b) Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

Â Â Â Â Â  (3) This section shall not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods. [1989 c.676 Â§47]

DEFAULT

Â Â Â Â Â  72A.5010 Default; procedure. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

Â Â Â Â Â  (2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

Â Â Â Â Â  (3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 71.1060, this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

Â Â Â Â Â  (5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under ORS 72A.5010 to 72A.5310 as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case ORS 72A.5010 to 72A.5310 do not apply. [1989 c.676 Â§48; 1993 c.646 Â§8]

Â Â Â Â Â  72A.5020 Notice after default. Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. [1989 c.676 Â§49]

Â Â Â Â Â  72A.5030 Modification or impairment of rights and remedies. (1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

Â Â Â Â Â  (2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

Â Â Â Â Â  (3) Consequential damages may be liquidated under ORS 72A.5040, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

Â Â Â Â Â  (4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter. [1989 c.676 Â§50; 1993 c.646 Â§9]

Â Â Â Â Â  72A.5040 Liquidation of damages. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to the lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission. A provision in the lease agreement which states that damages in the event of the lessee's default and the lessor's sale of the goods include, in addition to costs payable to third parties, any past due amounts plus the sum of the present value of future rentals, the lessor's costs of enforcing the lease, the lessor's reasonably predictable residual at expiration, reasonable compensation for any loss of tax benefits, or an equivalent amount, and any other damages suffered or to be suffered by the lessor because of the lessee's default, less the net proceeds of sale, is reasonable.

Â Â Â Â Â  (2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

Â Â Â Â Â  (3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency under ORS 72A.5250 or 72A.5260, the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:

Â Â Â Â Â  (a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

Â Â Â Â Â  (b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

Â Â Â Â Â  (4) A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

Â Â Â Â Â  (a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

Â Â Â Â Â  (b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. [1989 c.676 Â§51]

Â Â Â Â Â  72A.5050 Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

Â Â Â Â Â  (2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

Â Â Â Â Â  (3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission" or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

Â Â Â Â Â  (4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

Â Â Â Â Â  (5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be considered inconsistent with a claim for damages or other right or remedy. [1989 c.676 Â§52]

Â Â Â Â Â  72A.5060 Statute of limitations. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than two years.

Â Â Â Â Â  (2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

Â Â Â Â Â  (3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

Â Â Â Â Â  (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective. [1989 c.676 Â§53]

Â Â Â Â Â  72A.5070 Proof of market rent; time and place. (1) Damages based on market rent under ORS 72A.5190 or 72A.5280 are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.

Â Â Â Â Â  (2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

Â Â Â Â Â  (3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until one party has given the other party notice the court finds sufficient to prevent unfair surprise.

Â Â Â Â Â  (4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications, trade journals, newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility. [1989 c.676 Â§54]

Â Â Â Â Â  72A.5080 Lessee's remedies. (1) If a lessor fails to deliver the goods in conformity to the lease contract as provided in ORS 72A.5090 or repudiates the lease contract as provided in ORS 72A.4020, or a lessee rightfully rejects the goods as provided in ORS 72A.5090 or justifiably revokes acceptance of the goods as provided in ORS 72A.5170, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided in ORS 72A.5100, the lessor is in default under the lease contract and the lessee may:

Â Â Â Â Â  (a) Cancel the lease contract under ORS 72A.5050;

Â Â Â Â Â  (b) Recover so much of the rent and security as has been paid and is just under the circumstances;

Â Â Â Â Â  (c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract under ORS 72A.5180 and 72A.5200, or recover damages for nondelivery under ORS 72A.5190 and 72A.5200; or

Â Â Â Â Â  (d) Exercise any other rights or pursue any other remedies provided in the lease contract.

Â Â Â Â Â  (2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

Â Â Â Â Â  (a) If the goods have been identified, recover them under ORS 72A.5220; or

Â Â Â Â Â  (b) In a proper case, obtain specific performance or replevy the goods under ORS 72A.5210.

Â Â Â Â Â  (3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in ORS 72A.5190 (3).

Â Â Â Â Â  (4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages under ORS 72A.5190.

Â Â Â Â Â  (5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to ORS 72A.5270.

Â Â Â Â Â  (6) Subject to the provisions of ORS 72A.4070, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract. [1989 c.676 Â§55; 1993 c.646 Â§10]

Â Â Â Â Â  72A.5090 Lessee's rights on improper delivery; rightful rejection. (1) Subject to the provisions of ORS 72A.5100 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

Â Â Â Â Â  (2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor. [1989 c.676 Â§56]

Â Â Â Â Â  72A.5100 Installment lease contracts; rejection and default. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents. However, if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

Â Â Â Â Â  (2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. However, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries. [1989 c.676 Â§57]

Â Â Â Â Â  72A.5110 Merchant lessee's duties as to rightfully rejected goods. (1) Subject to any security interest of a lessee under ORS 72A.5080, if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in possession or control of the merchant lessee, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

Â Â Â Â Â  (2) If a merchant lessee or any other lessee disposes of goods, the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

Â Â Â Â Â  (3) In complying with this section or ORS 72A.5120, the lessee is held only to good faith. Good faith conduct as described in this section is neither acceptance or conversion nor the basis of an action for damages.

Â Â Â Â Â  (4) A purchaser who purchases in good faith from a lessee pursuant to this section or ORS 72A.5120 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter. [1989 c.676 Â§58]

Â Â Â Â Â  72A.5120 Lessee's duties as to rightfully rejected goods. (1) Except as otherwise provided in ORS 72A.5110 with respect to goods that threaten to decline in value speedily and subject to any security interest of a lessee under ORS 72A.5080:

Â Â Â Â Â  (a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection; and

Â Â Â Â Â  (b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in ORS 72A.5110.

Â Â Â Â Â  (2) If the lessee complies with subsection (1) of this section, the lessee has no further obligations with regard to goods rightfully rejected.

Â Â Â Â Â  (3) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion. [1989 c.676 Â§59]

Â Â Â Â Â  72A.5130 Cure by lessor of improper tender or delivery; replacement. (1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

Â Â Â Â Â  (2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee. [1989 c.676 Â§60]

Â Â Â Â Â  72A.5140 Waiver of lessee's objections. (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

Â Â Â Â Â  (a) If, stated seasonably, the lessor or the supplier could have cured it under ORS 72A.5130; or

Â Â Â Â Â  (b) Between merchants if the lessor or the supplier after rejection has made a request, in writing, for a full and final written statement of all defects on which the lessee proposes to rely.

Â Â Â Â Â  (2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents. [1989 c.676 Â§61]

Â Â Â Â Â  72A.5150 Acceptance of goods. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

Â Â Â Â Â  (a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

Â Â Â Â Â  (b) The lessee fails to make an effective rejection of the goods under ORS 72A.5090.

Â Â Â Â Â  (2) Acceptance of a part of any commercial unit is acceptance of that entire unit. [1989 c.676 Â§62]

Â Â Â Â Â  72A.5160 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

Â Â Â Â Â  (2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

Â Â Â Â Â  (3) If a tender has been accepted:

Â Â Â Â Â  (a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

Â Â Â Â Â  (b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like, the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

Â Â Â Â Â  (c) The burden is on the lessee to establish any default.

Â Â Â Â Â  (4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable, the following apply:

Â Â Â Â Â  (a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

Â Â Â Â Â  (b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like as provided in ORS 72A.2110 or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like. [1989 c.676 Â§63; 1993 c.646 Â§11]

Â Â Â Â Â  72A.5170 Revocation of acceptance of goods. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

Â Â Â Â Â  (a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

Â Â Â Â Â  (b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

Â Â Â Â Â  (2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

Â Â Â Â Â  (3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

Â Â Â Â Â  (4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

Â Â Â Â Â  (5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them. [1989 c.676 Â§64; 1993 c.646 Â§12]

Â Â Â Â Â  72A.5180 Cover; substitute goods. (1) After a default by a lessor under the lease contract of the type described in ORS 72A.5080, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.1020 and 72A.5030, if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

Â Â Â Â Â  (a) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

Â Â Â Â Â  (b) Any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

Â Â Â Â Â  (3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and ORS 72A.5190 governs. [1989 c.676 Â§65; 1993 c.646 Â§13]

Â Â Â Â Â  72A.5190 Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods. (1) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.1020 and 72A.5030, if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under ORS 72A.5180, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

Â Â Â Â Â  (2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

Â Â Â Â Â  (3) Except as otherwise agreed, if the lessee has accepted goods and given notification under ORS 72A.5160, the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

Â Â Â Â Â  (4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty. [1989 c.676 Â§66; 1993 c.646 Â§14]

Â Â Â Â Â  72A.5200 Lessee's incidental and consequential damages. (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the default.

Â Â Â Â Â  (2) Consequential damages resulting from a lessor's default include:

Â Â Â Â Â  (a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

Â Â Â Â Â  (b) Injury to person or property proximately resulting from any breach of warranty. [1989 c.676 Â§67]

Â Â Â Â Â  72A.5210 Lessee's right to specific performance or replevin. (1) A judgment requiring specific performance may be entered if the goods are unique or in other proper circumstances.

Â Â Â Â Â  (2) A judgment for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court considers just.

Â Â Â Â Â  (3) A lessee has a right of replevin, detinue, sequestration, claim and delivery or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing. [1989 c.676 Â§68; 2003 c.576 Â§334]

Â Â Â Â Â  72A.5220 Lessee's right to goods on lessor's insolvency. (1) Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract as provided in ORS 72A.2170 on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

Â Â Â Â Â  (2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract. [1989 c.676 Â§69]

Â Â Â Â Â  72A.5230 Lessor's remedies. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided under ORS 72A.5100, the lessee is in default under the lease contract and the lessor may:

Â Â Â Â Â  (a) Cancel the lease contract as provided in ORS 72A.5050;

Â Â Â Â Â  (b) Proceed respecting goods not identified to the lease contract as provided in ORS 72A.5240;

Â Â Â Â Â  (c) Withhold delivery of the goods and take possession of goods previously delivered as provided in ORS 72A.5250;

Â Â Â Â Â  (d) Stop delivery of the goods by any bailee as provided in ORS 72A.5260;

Â Â Â Â Â  (e) Dispose of the goods and recover damages as provided in ORS 72A.5270, retain the goods and recover damages as provided in ORS 72A.5280, or in a proper case recover rent as provided in ORS 72A.5290; or

Â Â Â Â Â  (f) Exercise any other rights or pursue any other remedies provided in the lease contract.

Â Â Â Â Â  (2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

Â Â Â Â Â  (a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2) of this section; or

Â Â Â Â Â  (b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section. [1989 c.676 Â§70; 1993 c.646 Â§15; 1995 c.79 Â§22]

Â Â Â Â Â  72A.5240 Lessor's right to identify goods to lease contract. (1) A lessor aggrieved under ORS 72A.5230 may:

Â Â Â Â Â  (a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

Â Â Â Â Â  (b) Dispose of goods as provided in ORS 72A.5270 that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

Â Â Â Â Â  (2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner. [1989 c.676 Â§71]

Â Â Â Â Â  72A.5250 Lessor's right to possession of goods. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

Â Â Â Â Â  (2) After a default by the lessee under the lease contract of the type described in ORS 72A.5230 (1) and (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lessee's premises as provided in ORS 72A.5270.

Â Â Â Â Â  (3) The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action. [1989 c.676 Â§72; 1993 c.646 Â§16]

Â Â Â Â Â  72A.5260 Lessor's stoppage of delivery in transit or otherwise. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

Â Â Â Â Â  (2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

Â Â Â Â Â  (a) Receipt of the goods by the lessee;

Â Â Â Â Â  (b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

Â Â Â Â Â  (c) Such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.

Â Â Â Â Â  (3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

Â Â Â Â Â  (b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

Â Â Â Â Â  (c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1989 c.676 Â§73]

Â Â Â Â Â  72A.5270 Lessor's rights to dispose of goods. (1) After a default by a lessee under the lease contract of the type described in ORS 72A.5230 or after the lessor refuses to deliver or takes possession of goods as provided in ORS 72A.5250 or 72A.5260, or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

Â Â Â Â Â  (2) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.1020 and 72A.5030, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee, as damages, accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and ORS 72A.5280 governs.

Â Â Â Â Â  (4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

Â Â Â Â Â  (5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest as provided in ORS 72A.5080. [1989 c.676 Â§74; 1993 c.646 Â§17]

Â Â Â Â Â  72A.5280 Lessor's damages for default. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.1020 and 72A.5030, if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under ORS 72A.5270, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in ORS 72A.5230, or, if agreed, for other default of the lessee, accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, the present value as of the date determined under this section of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (2) If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under ORS 72A.5300, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition. [1989 c.676 Â§75; 1993 c.646 Â§18]

Â Â Â Â Â  72A.5290 Lessor's action for the rent. (1) After default by the lessee under the lease contract of the type described in ORS 72A.5230, or, if agreed after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

Â Â Â Â Â  (a) For goods accepted by the lessee and not repossessed by or tendered to the lessor and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee as provided in ORS 72A.2190:

Â Â Â Â Â  (A) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

Â Â Â Â Â  (B) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

Â Â Â Â Â  (C) Any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default; and

Â Â Â Â Â  (b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, the present value as of the same date of the rent for the then remaining lease term of the lease agreement and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

Â Â Â Â Â  (3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by ORS 72A.5270 or 72A.5280, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to ORS 72A.5270 or 72A.5280.

Â Â Â Â Â  (4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

Â Â Â Â Â  (5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated as provided in ORS 72A.4020, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under ORS 72A.5270 and 72A.5280. [1989 c.676 Â§76; 1993 c.646 Â§19]

Â Â Â Â Â  72A.5295 Lessor's recovery for loss of or damage to residual interest in goods. In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee. [1993 c.646 Â§21]

Â Â Â Â Â  72A.5300 Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default. [1989 c.676 Â§77]

Â Â Â Â Â  72A.5310 Standing to sue third parties for injury to goods. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, the lessor has a right of action against the third party and the lessee also has a right of action against the third party if the lessee:

Â Â Â Â Â  (a) Has a security interest in the goods;

Â Â Â Â Â  (b) Has an insurable interest in the goods; or

Â Â Â Â Â  (c) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

Â Â Â Â Â  (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the plaintiff's suit or settlement, subject to the plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

Â Â Â Â Â  (3) Either party with the consent of the other may sue for the benefit of whom it may concern. [1989 c.676 Â§78]

_______________



Chapter 72

Chapter 72A Â Leases

2005 EDITION

LEASES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

72A.1010Â  Short title

72A.1020Â  Scope

72A.1030Â  Definitions and index of definitions

72A.1040Â  Leases subject to other statutes

72A.1050Â  Territorial application of act to goods covered by certificate of title

72A.1060Â  Limitation on power of parties to consumer lease to choose applicable law and judicial forum

72A.1070Â  Waiver or renunciation of claim or right after default

72A.1080Â  Unconscionability

72A.1090Â  Option to accelerate at will

72A.1095Â  Subordination by agreement

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

72A.2010Â  Statute of frauds

72A.2020Â  Final written expression; parol or extrinsic evidence

72A.2030Â  Seals inoperative

72A.2040Â  Formation in general

72A.2050Â  Firm offers

72A.2060Â  Offer and acceptance in formation of lease contract

72A.2070Â  Course of performance or practical construction

72A.2080Â  Modification, rescission and waiver

72A.2090Â  Lessee under finance lease as beneficiary of supply contract

72A.2100Â  Express warranties

72A.2110Â  Warranties against interference and against infringement; lessee's obligation against infringement

72A.2120Â  Implied warranty of merchantability

72A.2130Â  Implied warranty of fitness for particular purpose

72A.2140Â  Exclusion or modification of warranties

72A.2150Â  Cumulation and conflict of warranties express or implied

72A.2160Â  Third-party beneficiaries of express and implied warranties

72A.2170Â  Identification

72A.2180Â  Insurance and proceeds

72A.2190Â  Risk of loss

72A.2200Â  Effect of default on risk of loss

72A.2210Â  Casualty to identified goods

EFFECT OF LEASE CONTRACT

72A.3010Â  Enforceability of lease contract

72A.3020Â  Title to and possession of goods

72A.3030Â  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

72A.3040Â  Subsequent lease of goods by lessor

72A.3050Â
Sale
or sublease of goods by lessee

72A.3060Â  Priority of certain liens arising by operation of law

72A.3070Â  Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods

72A.3080Â  Special rights of creditors

72A.3090Â  Lessor's and lessee's rights when goods become fixtures

72A.3095Â  Fixture filing recorded and indexed as mortgage

72A.3100Â  Lessor's and lessee's rights when goods become accessions

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND

EXCUSED

72A.4010Â  Insecurity; adequate assurance of performance

72A.4020Â  Anticipatory repudiation

72A.4030Â  Retraction of anticipatory repudiation

72A.4040Â  Substituted performance

72A.4050Â  Excused performance

72A.4060Â  Procedure on excused performance

72A.4070Â  Irrevocable promises; finance leases

DEFAULT

72A.5010Â  Default; procedure

72A.5020Â  Notice after default

72A.5030Â  Modification or impairment of rights and remedies

72A.5040Â  Liquidation of damages

72A.5050Â  Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies

72A.5060Â  Statute of limitations

72A.5070Â  Proof of market rent; time and place

72A.5080Â  Lessee's remedies

72A.5090Â  Lessee's rights on improper delivery; rightful rejection

72A.5100Â  Installment lease contracts; rejection and default

72A.5110Â  Merchant lessee's duties as to rightfully rejected goods

72A.5120Â  Lessee's duties as to rightfully rejected goods

72A.5130Â  Cure by lessor of improper tender or delivery; replacement

72A.5140Â  Waiver of lessee's objections

72A.5150Â  Acceptance of goods

72A.5160Â  Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable

72A.5170Â  Revocation of acceptance of goods

72A.5180Â  Cover; substitute goods

72A.5190Â  Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

72A.5200Â  Lessee's incidental and consequential damages

72A.5210Â  Lessee's right to specific performance or replevin

72A.5220Â  Lessee's right to goods on lessor's insolvency

72A.5230Â  Lessor's remedies

72A.5240Â  Lessor's right to identify goods to lease contract

72A.5250Â  Lessor's right to possession of goods

72A.5260Â  Lessor's stoppage of delivery in transit or otherwise

72A.5270Â  Lessor's rights to dispose of goods

72A.5280Â  Lessor's damages for default

72A.5290Â  Lessor's action for the rent

72A.5295Â  Lessor's recovery for loss of or damage to residual interest in goods

72A.5300Â  Lessor's incidental damages

72A.5310Â  Standing to sue third parties for injury to goods

GENERAL PROVISIONS

Â Â Â Â Â  72A.1010 Short title. This chapter may be cited as the Uniform Commercial CodeÂLeases. [1989 c.676 Â§1; 1995 c.79 Â§21]

Â Â Â Â Â  72A.1020 Scope. This chapter applies to any transaction, regardless of form, that creates a lease. [1989 c.676 Â§2]

Â Â Â Â Â  72A.1030 Definitions and index of definitions. (1) As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

Â Â Â Â Â  (b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

Â Â Â Â Â  (c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A "commercial unit" may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

Â Â Â Â Â  (d) "Conforming goods" or "performance under a lease contract" means goods or performance that are in accordance with the obligations under the lease contract.

Â Â Â Â Â  (e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

Â Â Â Â Â  (f) "Fault" means wrongful act, omission, breach or default.

Â Â Â Â Â  (g) "Finance lease" means a lease in which the lessor does not select, manufacture or supply the goods, the lessor acquires the goods or the right to possession and use of the goods in connection with the lease, and either:

Â Â Â Â Â  (A) The lessee receives a copy of the contract evidencing the lessor's purchase of the goods on or before signing the lease contract;

Â Â Â Â Â  (B) The lessee's approval of the contract evidencing the lessor's purchase of the goods is a condition to effectiveness of the lease contract;

Â Â Â Â Â  (C) The lessor informs the lessee in writing of the identity of the supplier unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier;

Â Â Â Â Â  (D) The lessor informs the lessee in writing that the lessee may have rights under the contract evidencing the lessor's purchase of the goods and the lessor advises the lessee in writing to contact the supplier for a description of any such rights; or

Â Â Â Â Â  (E) The lease contract discloses all warranties and other rights provided to the lessee by the lessor and supplier in connection with the lease contract and informs the lessee that there are no warranties or other rights provided to the lessee by the lessor and supplier other than those disclosed in the lease contract.

Â Â Â Â Â  (h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures as provided in ORS 72A.3090, but "goods" does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. "Goods" also includes the unborn young of animals.

Â Â Â Â Â  (i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

Â Â Â Â Â  (j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, "lease" includes a sublease.

Â Â Â Â Â  (k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in the language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, "lease agreement" includes a sublease agreement.

Â Â Â Â Â  (L) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, "lease contract" includes a sublease contract.

Â Â Â Â Â  (m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

Â Â Â Â Â  (n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessee" includes a sublessee.

Â Â Â Â Â  (o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

Â Â Â Â Â  (p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessor" includes a sublessor.

Â Â Â Â Â  (q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract.

Â Â Â Â Â  (r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but "lien" does not include a security interest.

Â Â Â Â Â  (s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

Â Â Â Â Â  (t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

Â Â Â Â Â  (u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

Â Â Â Â Â  (v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

Â Â Â Â Â  (w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

Â Â Â Â Â  (x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

Â Â Â Â Â  (y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

Â Â Â Â Â  (z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) "Accessions" as defined in ORS 72A.3100.

Â Â Â Â Â  (b) "Account" as defined in ORS 79.0102.

Â Â Â Â Â  (c) "Between merchants" as defined in ORS 72.1040.

Â Â Â Â Â  (d) "Buyer" as defined in ORS 72.1030.

Â Â Â Â Â  (e) "Chattel paper" as defined in ORS 79.0102.

Â Â Â Â Â  (f) "Construction mortgage" as defined in ORS 72A.3090.

Â Â Â Â Â  (g) "Consumer goods" as defined in ORS 79.0102.

Â Â Â Â Â  (h) "Document" as defined in ORS 79.0102.

Â Â Â Â Â  (i) "Encumbrance" as defined in ORS 72A.3090.

Â Â Â Â Â  (j) "Entrusting" as defined in ORS 72.4030.

Â Â Â Â Â  (k) "Fixture filing" as defined in ORS 72A.3090.

Â Â Â Â Â  (L) "Fixtures" as defined in ORS 72A.3090.

Â Â Â Â Â  (m) "General intangible" as defined in ORS 79.0102.

Â Â Â Â Â  (n) "Good faith" as defined in ORS 72.1030.

Â Â Â Â Â  (o) "Instrument" as defined in ORS 79.0102.

Â Â Â Â Â  (p) "Merchant" as defined in ORS 72.1040.

Â Â Â Â Â  (q) "Mortgage" as defined in ORS 79.0102.

Â Â Â Â Â  (r) "Purchase money lease" as defined in ORS 72A.3090.

Â Â Â Â Â  (s) "Pursuant to commitment" as defined in ORS 79.0102.

Â Â Â Â Â  (t) "Receipt" as defined in ORS 72.1030.

Â Â Â Â Â  (u) "Sale" as defined in ORS 72.1060.

Â Â Â Â Â  (v) "Sale on approval" as defined in ORS 72.3260.

Â Â Â Â Â  (w) "Sale or return" as defined in ORS 72.3260.

Â Â Â Â Â  (x) "Seller" as defined in ORS 72.1030.

Â Â Â Â Â  (3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1989 c.676 Â§3; 1993 c.646 Â§1; 2001 c.445 Â§141]

Â Â Â Â Â  72A.1040 Leases subject to other statutes. (1) A lease, although subject to this chapter, is also subject to any applicable:

Â Â Â Â Â  (a) Certificate of title statute of this state;

Â Â Â Â Â  (b) Certificate of title statute of another jurisdiction as described in ORS 72A.1050; or

Â Â Â Â Â  (c) Consumer protection statute of this state, or final consumer protection decision of a court of this state existing on November 4, 1993.

Â Â Â Â Â  (2) In case of conflict between this chapter, other than ORS 72A.1050, 72A.3040 and 72A.3050, and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

Â Â Â Â Â  (3) Failure to comply with an applicable law has only the effect specified therein. [1989 c.676 Â§4; 1993 c.646 Â§2]

Â Â Â Â Â  72A.1050 Territorial application of act to goods covered by certificate of title. Subject to the provisions of ORS 72A.3040 and 72A.3050, with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of:

Â Â Â Â Â  (1) Surrender of the certificate; or

Â Â Â Â Â  (2) Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction. [1989 c.676 Â§5]

Â Â Â Â Â  72A.1060 Limitation on power of parties to consumer lease to choose applicable law and judicial forum. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee or lessor resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

Â Â Â Â Â  (2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable. [1989 c.676 Â§6]

Â Â Â Â Â  72A.1070 Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1989 c.676 Â§7]

Â Â Â Â Â  72A.1080 Unconscionability. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

Â Â Â Â Â  (2) When it is claimed or appears to the court that the lease contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. [1989 c.676 Â§8]

Â Â Â Â Â  72A.1090 Option to accelerate at will. A term providing that one party or the party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party purports to be insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired. [1989 c.676 Â§9]

Â Â Â Â Â  72A.1095 Subordination by agreement. Nothing in this chapter prevents subordination by agreement by any person entitled to priority. [1993 c.646 Â§22]

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Â Â Â Â Â  72A.2010 Statute of frauds. (1) A lease contract is not enforceable by way of action or defense unless:

Â Â Â Â Â  (a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

Â Â Â Â Â  (b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

Â Â Â Â Â  (2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

Â Â Â Â Â  (3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

Â Â Â Â Â  (4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

Â Â Â Â Â  (a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

Â Â Â Â Â  (c) With respect to goods that have been received and accepted by the lessee.

Â Â Â Â Â  (5) The lease term under a lease contract referred to in subsection (4) of this section is:

Â Â Â Â Â  (a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court a lease term, the term so admitted; or

Â Â Â Â Â  (c) A reasonable lease term. [1989 c.676 Â§10]

Â Â Â Â Â  72A.2020 Final written expression; parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

Â Â Â Â Â  (1) By course of dealing or usage of trade or by course of performance; and

Â Â Â Â Â  (2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [1989 c.676 Â§11]

Â Â Â Â Â  72A.2030 Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. [1989 c.676 Â§12]

Â Â Â Â Â  72A.2040 Formation in general. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

Â Â Â Â Â  (2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

Â Â Â Â Â  (3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy. [1989 c.676 Â§13]

Â Â Â Â Â  72A.2050 Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1989 c.676 Â§14]

Â Â Â Â Â  72A.2060 Offer and acceptance in formation of lease contract. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

Â Â Â Â Â  (2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [1989 c.676 Â§15]

Â Â Â Â Â  72A.2070 Course of performance or practical construction. (1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

Â Â Â Â Â  (2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

Â Â Â Â Â  (3) Subject to the provisions of ORS 72A.2080 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance. [1989 c.676 Â§16]

Â Â Â Â Â  72A.2080 Modification, rescission and waiver. (1) An agreement modifying a lease contract needs no consideration to be binding.

Â Â Â Â Â  (2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

Â Â Â Â Â  (3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

Â Â Â Â Â  (4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [1989 c.676 Â§17]

Â Â Â Â Â  72A.2090 Lessee under finance lease as beneficiary of supply contract. (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

Â Â Â Â Â  (2) The extension of the benefit of a supplier's promises and of warranties to the lessee under subsection (1) of this section does not:

Â Â Â Â Â  (a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

Â Â Â Â Â  (b) Impose any duty or liability under the supply contract on the lessee.

Â Â Â Â Â  (3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

Â Â Â Â Â  (4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law. [1989 c.676 Â§18; 1993 c.646 Â§3]

Â Â Â Â Â  72A.2100 Express warranties. (1) Express warranties by the lessor are created as follows:

Â Â Â Â Â  (a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

Â Â Â Â Â  (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

Â Â Â Â Â  (c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

Â Â Â Â Â  (2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty. [1989 c.676 Â§19]

Â Â Â Â Â  72A.2110 Warranties against interference and against infringement; lessee's obligation against infringement. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

Â Â Â Â Â  (2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

Â Â Â Â Â  (3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications. [1989 c.676 Â§20]

Â Â Â Â Â  72A.2120 Implied warranty of merchantability. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

Â Â Â Â Â  (2) Goods to be merchantable must at least:

Â Â Â Â Â  (a) Pass without objection in the trade under the description in the lease agreement;

Â Â Â Â Â  (b) In the case of fungible goods, be of fair average quality within the description;

Â Â Â Â Â  (c) Be fit for the ordinary purposes for which goods of that type are used;

Â Â Â Â Â  (d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

Â Â Â Â Â  (e) Be adequately contained, packaged and labeled as the lease agreement may require; and

Â Â Â Â Â  (f) Conform to any promises or affirmations of fact made on the container or label.

Â Â Â Â Â  (3) Other implied warranties may arise from course of dealing or usage of trade. [1989 c.676 Â§21]

Â Â Â Â Â  72A.2130 Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. [1989 c.676 Â§22]

Â Â Â Â Â  72A.2140 Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of ORS 72A.2020 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability," be by a writing and be conspicuous. Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section:

Â Â Â Â Â  (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by the expressions "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

Â Â Â Â Â  (b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

Â Â Â Â Â  (c) An implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

Â Â Â Â Â  (4) To exclude or modify a warranty against interference or against infringement as provided in ORS 72A.2110 or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. [1989 c.676 Â§23]

Â Â Â Â Â  72A.2150 Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, the following rules apply:

Â Â Â Â Â  (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

Â Â Â Â Â  (2) A sample from an existing bulk displaces inconsistent general language of description.

Â Â Â Â Â  (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [1989 c.676 Â§24]

Â Â Â Â Â  72A.2160 Third-party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section. [1989 c.676 Â§25]

Â Â Â Â Â  72A.2170 Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

Â Â Â Â Â  (1) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

Â Â Â Â Â  (2) When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

Â Â Â Â Â  (3) When the young are conceived, if the lease contract is for a lease of unborn young of animals. [1989 c.676 Â§26]

Â Â Â Â Â  72A.2180 Insurance and proceeds. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

Â Â Â Â Â  (2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

Â Â Â Â Â  (3) Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

Â Â Â Â Â  (4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Â Â Â Â Â  (5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance. [1989 c.676 Â§27]

Â Â Â Â Â  72A.2190 Risk of loss. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

Â Â Â Â Â  (2) Subject to the provisions of ORS 72A.2200 on the effect of default on risk of loss, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

Â Â Â Â Â  (a) If the lease contract requires or authorizes the goods to be shipped by carrier, and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

Â Â Â Â Â  (b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

Â Â Â Â Â  (c) In any case not described in paragraph (a) or (b) of this subsection, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant, otherwise the risk passes to the lessee on tender of delivery. [1989 c.676 Â§28]

Â Â Â Â Â  72A.2200 Effect of default on risk of loss. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

Â Â Â Â Â  (a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor or, in the case of a finance lease, the supplier, until cure or acceptance.

Â Â Â Â Â  (b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

Â Â Â Â Â  (2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the lessor's or supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time. [1989 c.676 Â§29]

Â Â Â Â Â  72A.2210 Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or ORS 72A.2190, then:

Â Â Â Â Â  (1) If the loss is total, the lease contract is avoided; and

Â Â Â Â Â  (2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor. [1989 c.676 Â§30]

EFFECT OF LEASE CONTRACT

Â Â Â Â Â  72A.3010 Enforceability of lease contract. Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties. [1989 c.676 Â§31]

Â Â Â Â Â  72A.3020 Title to and possession of goods. Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. [1989 c.676 Â§32]

Â Â Â Â Â  72A.3030 Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights. (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to ORS 79.0109 (1)(c).

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section and ORS 79.0407, a provision in a lease agreement that prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or that makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

Â Â Â Â Â  (3) A provision in a lease agreement is not enforceable if the provision prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation or makes such a transfer an event of default. A transfer that is not enforceable under this section is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract under subsection (4) of this section.

Â Â Â Â Â  (4) Subject to subsection (3) of this section and ORS 79.0407:

Â Â Â Â Â  (a) If a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer has the rights and remedies described in ORS 72A.5010 (2), unless the party waives the default or otherwise agrees; or

Â Â Â Â Â  (b) If paragraph (a) of this subsection is not applicable and a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, then, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, and except as limited by contract:

Â Â Â Â Â  (A) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

Â Â Â Â Â  (B) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction.

Â Â Â Â Â  (5) A transfer of "the lease" or of "all my rights under the lease" or a transfer in similar general terms is a transfer of rights, and unless the language or the circumstances indicate the contrary, as in a transfer for security, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

Â Â Â Â Â  (6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

Â Â Â Â Â  (7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous. [1989 c.676 Â§33; 1993 c.646 Â§4; 2001 c.445 Â§142]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  72A.3040 Subsequent lease of goods by lessor. (1) Subject to ORS 72A.3030, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and ORS 72A.5270 (4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

Â Â Â Â Â  (a) The lessor's transferor was deceived as to the identity of the lessor;

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored;

Â Â Â Â Â  (c) It was agreed that the transaction was to be a "cash sale"; or

Â Â Â Â Â  (d) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

Â Â Â Â Â  (3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [1989 c.676 Â§34; 1993 c.646 Â§5]

Â Â Â Â Â  72A.3050
Sale
or sublease of goods by lessee. (1) Subject to the provisions of ORS 72A.3030, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and ORS 72A.5110 (4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

Â Â Â Â Â  (a) The lessor was deceived as to the identity of the lessee;

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored; or

Â Â Â Â Â  (c) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

Â Â Â Â Â  (3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [1989 c.676 Â§35]

Â Â Â Â Â  72A.3060 Priority of certain liens arising by operation of law. If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. [1989 c.676 Â§36]

Â Â Â Â Â  72A.3070 Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods. (1) Except as otherwise provided in ORS 72A.3060, a creditor of a lessee takes subject to the lease contract.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section and in ORS 72A.3060 and 72A.3080, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0317, 79.0321 and 79.0323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor. [1989 c.676 Â§37; 1993 c.646 Â§6; 2001 c.445 Â§143]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  72A.3080 Special rights of creditors. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

Â Â Â Â Â  (2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract:

Â Â Â Â Â  (a) Becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like; and

Â Â Â Â Â  (b) Is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

Â Â Â Â Â  (3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith. [1989 c.676 Â§38]

Â Â Â Â Â  72A.3090 Lessor's and lessee's rights when goods become fixtures. (1) As used in this section:

Â Â Â Â Â  (a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

Â Â Â Â Â  (b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of ORS 79.0502 (1) and (2);

Â Â Â Â Â  (c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

Â Â Â Â Â  (d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

Â Â Â Â Â  (e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

Â Â Â Â Â  (2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

Â Â Â Â Â  (3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

Â Â Â Â Â  (4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

Â Â Â Â Â  (a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

Â Â Â Â Â  (b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

Â Â Â Â Â  (5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

Â Â Â Â Â  (a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

Â Â Â Â Â  (b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

Â Â Â Â Â  (c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

Â Â Â Â Â  (d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

Â Â Â Â Â  (6) Notwithstanding subsection (4)(a) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

Â Â Â Â Â  (7) In cases not within subsections (1) to (6) of this section, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

Â Â Â Â Â  (8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may on default, expiration, termination or cancellation of the lease agreement, but subject to the lease agreement and this chapter, or if necessary to enforce the lessor's or lessee's other rights and remedies under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Â Â Â Â Â  (9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of ORS chapter 79. [1989 c.676 Â§39; 1993 c.646 Â§7; 1999 c.645 Â§2; 2001 c.445 Â§144]

Â Â Â Â Â  72A.3095 Fixture filing recorded and indexed as mortgage. (1) A financing statement filed as a fixture filing under ORS 72A.3090 shall be recorded and indexed as a mortgage on the real estate.

Â Â Â Â Â  (2) ORS 79.0523 does not apply to a financing statement recorded and indexed as a mortgage under this section. [1999 c.715 Â§7; 2001 c.445 Â§145]

Â Â Â Â Â  72A.3100 Lessor's and lessee's rights when goods become accessions. (1) Goods are "accessions" when they are installed in or affixed to other goods.

Â Â Â Â Â  (2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

Â Â Â Â Â  (3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

Â Â Â Â Â  (4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

Â Â Â Â Â  (a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

Â Â Â Â Â  (b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

Â Â Â Â Â  (5) When under subsections (2) or (3) and (4) of this section, a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or if necessary to enforce the lessor's or lessee's other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation. [1989 c.676 Â§40]

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

Â Â Â Â Â  72A.4010 Insecurity; adequate assurance of performance. (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

Â Â Â Â Â  (2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

Â Â Â Â Â  (3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

Â Â Â Â Â  (4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

Â Â Â Â Â  (5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance. [1989 c.676 Â§41]

Â Â Â Â Â  72A.4020 Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

Â Â Â Â Â  (1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

Â Â Â Â Â  (2) Make demand pursuant to ORS 72A.4010 and await assurance of future performance adequate under the circumstances of the particular case; or

Â Â Â Â Â  (3) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of ORS 72A.5240 on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods. [1989 c.676 Â§42]

Â Â Â Â Â  72A.4030 Retraction of anticipatory repudiation. (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

Â Â Â Â Â  (2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under ORS 72A.4010.

Â Â Â Â Â  (3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. [1989 c.676 Â§43]

Â Â Â Â Â  72A.4040 Substituted performance. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

Â Â Â Â Â  (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

Â Â Â Â Â  (a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

Â Â Â Â Â  (b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory. [1989 c.676 Â§44]

Â Â Â Â Â  72A.4050 Excused performance. Subject to ORS 72A.4040 on substituted performance, the following rules apply:

Â Â Â Â Â  (1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

Â Â Â Â Â  (2) If the causes mentioned in subsection (1) of this section affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor or supplier's own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

Â Â Â Â Â  (3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2) of this section, of the estimated quota thus made available for the lessee. [1989 c.676 Â§45]

Â Â Â Â Â  72A.4060 Procedure on excused performance. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under ORS 72A.4050, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided under ORS 72A.5100:

Â Â Â Â Â  (a) Terminate the lease contract under ORS 72A.5050; or

Â Â Â Â Â  (b) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

Â Â Â Â Â  (2) If, after receipt of a notification from the lessor under ORS 72A.4050, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected. [1989 c.676 Â§46]

Â Â Â Â Â  72A.4070 Irrevocable promises; finance leases. (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

Â Â Â Â Â  (2) A promise that has become irrevocable and independent under subsection (1) of this section:

Â Â Â Â Â  (a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

Â Â Â Â Â  (b) Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

Â Â Â Â Â  (3) This section shall not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods. [1989 c.676 Â§47]

DEFAULT

Â Â Â Â Â  72A.5010 Default; procedure. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

Â Â Â Â Â  (2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

Â Â Â Â Â  (3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 71.1060, this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

Â Â Â Â Â  (5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under ORS 72A.5010 to 72A.5310 as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case ORS 72A.5010 to 72A.5310 do not apply. [1989 c.676 Â§48; 1993 c.646 Â§8]

Â Â Â Â Â  72A.5020 Notice after default. Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. [1989 c.676 Â§49]

Â Â Â Â Â  72A.5030 Modification or impairment of rights and remedies. (1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

Â Â Â Â Â  (2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

Â Â Â Â Â  (3) Consequential damages may be liquidated under ORS 72A.5040, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

Â Â Â Â Â  (4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter. [1989 c.676 Â§50; 1993 c.646 Â§9]

Â Â Â Â Â  72A.5040 Liquidation of damages. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to the lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission. A provision in the lease agreement which states that damages in the event of the lessee's default and the lessor's sale of the goods include, in addition to costs payable to third parties, any past due amounts plus the sum of the present value of future rentals, the lessor's costs of enforcing the lease, the lessor's reasonably predictable residual at expiration, reasonable compensation for any loss of tax benefits, or an equivalent amount, and any other damages suffered or to be suffered by the lessor because of the lessee's default, less the net proceeds of sale, is reasonable.

Â Â Â Â Â  (2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

Â Â Â Â Â  (3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency under ORS 72A.5250 or 72A.5260, the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:

Â Â Â Â Â  (a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

Â Â Â Â Â  (b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

Â Â Â Â Â  (4) A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

Â Â Â Â Â  (a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

Â Â Â Â Â  (b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. [1989 c.676 Â§51]

Â Â Â Â Â  72A.5050 Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

Â Â Â Â Â  (2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

Â Â Â Â Â  (3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission" or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

Â Â Â Â Â  (4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

Â Â Â Â Â  (5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be considered inconsistent with a claim for damages or other right or remedy. [1989 c.676 Â§52]

Â Â Â Â Â  72A.5060 Statute of limitations. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than two years.

Â Â Â Â Â  (2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

Â Â Â Â Â  (3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

Â Â Â Â Â  (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective. [1989 c.676 Â§53]

Â Â Â Â Â  72A.5070 Proof of market rent; time and place. (1) Damages based on market rent under ORS 72A.5190 or 72A.5280 are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.

Â Â Â Â Â  (2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

Â Â Â Â Â  (3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until one party has given the other party notice the court finds sufficient to prevent unfair surprise.

Â Â Â Â Â  (4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications, trade journals, newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility. [1989 c.676 Â§54]

Â Â Â Â Â  72A.5080 Lessee's remedies. (1) If a lessor fails to deliver the goods in conformity to the lease contract as provided in ORS 72A.5090 or repudiates the lease contract as provided in ORS 72A.4020, or a lessee rightfully rejects the goods as provided in ORS 72A.5090 or justifiably revokes acceptance of the goods as provided in ORS 72A.5170, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided in ORS 72A.5100, the lessor is in default under the lease contract and the lessee may:

Â Â Â Â Â  (a) Cancel the lease contract under ORS 72A.5050;

Â Â Â Â Â  (b) Recover so much of the rent and security as has been paid and is just under the circumstances;

Â Â Â Â Â  (c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract under ORS 72A.5180 and 72A.5200, or recover damages for nondelivery under ORS 72A.5190 and 72A.5200; or

Â Â Â Â Â  (d) Exercise any other rights or pursue any other remedies provided in the lease contract.

Â Â Â Â Â  (2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

Â Â Â Â Â  (a) If the goods have been identified, recover them under ORS 72A.5220; or

Â Â Â Â Â  (b) In a proper case, obtain specific performance or replevy the goods under ORS 72A.5210.

Â Â Â Â Â  (3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in ORS 72A.5190 (3).

Â Â Â Â Â  (4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages under ORS 72A.5190.

Â Â Â Â Â  (5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to ORS 72A.5270.

Â Â Â Â Â  (6) Subject to the provisions of ORS 72A.4070, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract. [1989 c.676 Â§55; 1993 c.646 Â§10]

Â Â Â Â Â  72A.5090 Lessee's rights on improper delivery; rightful rejection. (1) Subject to the provisions of ORS 72A.5100 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

Â Â Â Â Â  (2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor. [1989 c.676 Â§56]

Â Â Â Â Â  72A.5100 Installment lease contracts; rejection and default. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents. However, if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

Â Â Â Â Â  (2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. However, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries. [1989 c.676 Â§57]

Â Â Â Â Â  72A.5110 Merchant lessee's duties as to rightfully rejected goods. (1) Subject to any security interest of a lessee under ORS 72A.5080, if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in possession or control of the merchant lessee, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

Â Â Â Â Â  (2) If a merchant lessee or any other lessee disposes of goods, the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

Â Â Â Â Â  (3) In complying with this section or ORS 72A.5120, the lessee is held only to good faith. Good faith conduct as described in this section is neither acceptance or conversion nor the basis of an action for damages.

Â Â Â Â Â  (4) A purchaser who purchases in good faith from a lessee pursuant to this section or ORS 72A.5120 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter. [1989 c.676 Â§58]

Â Â Â Â Â  72A.5120 Lessee's duties as to rightfully rejected goods. (1) Except as otherwise provided in ORS 72A.5110 with respect to goods that threaten to decline in value speedily and subject to any security interest of a lessee under ORS 72A.5080:

Â Â Â Â Â  (a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection; and

Â Â Â Â Â  (b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in ORS 72A.5110.

Â Â Â Â Â  (2) If the lessee complies with subsection (1) of this section, the lessee has no further obligations with regard to goods rightfully rejected.

Â Â Â Â Â  (3) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion. [1989 c.676 Â§59]

Â Â Â Â Â  72A.5130 Cure by lessor of improper tender or delivery; replacement. (1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

Â Â Â Â Â  (2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee. [1989 c.676 Â§60]

Â Â Â Â Â  72A.5140 Waiver of lessee's objections. (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

Â Â Â Â Â  (a) If, stated seasonably, the lessor or the supplier could have cured it under ORS 72A.5130; or

Â Â Â Â Â  (b) Between merchants if the lessor or the supplier after rejection has made a request, in writing, for a full and final written statement of all defects on which the lessee proposes to rely.

Â Â Â Â Â  (2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents. [1989 c.676 Â§61]

Â Â Â Â Â  72A.5150 Acceptance of goods. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

Â Â Â Â Â  (a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

Â Â Â Â Â  (b) The lessee fails to make an effective rejection of the goods under ORS 72A.5090.

Â Â Â Â Â  (2) Acceptance of a part of any commercial unit is acceptance of that entire unit. [1989 c.676 Â§62]

Â Â Â Â Â  72A.5160 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

Â Â Â Â Â  (2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

Â Â Â Â Â  (3) If a tender has been accepted:

Â Â Â Â Â  (a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

Â Â Â Â Â  (b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like, the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

Â Â Â Â Â  (c) The burden is on the lessee to establish any default.

Â Â Â Â Â  (4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable, the following apply:

Â Â Â Â Â  (a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

Â Â Â Â Â  (b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like as provided in ORS 72A.2110 or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like. [1989 c.676 Â§63; 1993 c.646 Â§11]

Â Â Â Â Â  72A.5170 Revocation of acceptance of goods. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

Â Â Â Â Â  (a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

Â Â Â Â Â  (b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

Â Â Â Â Â  (2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

Â Â Â Â Â  (3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

Â Â Â Â Â  (4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

Â Â Â Â Â  (5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them. [1989 c.676 Â§64; 1993 c.646 Â§12]

Â Â Â Â Â  72A.5180 Cover; substitute goods. (1) After a default by a lessor under the lease contract of the type described in ORS 72A.5080, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.1020 and 72A.5030, if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

Â Â Â Â Â  (a) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

Â Â Â Â Â  (b) Any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

Â Â Â Â Â  (3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and ORS 72A.5190 governs. [1989 c.676 Â§65; 1993 c.646 Â§13]

Â Â Â Â Â  72A.5190 Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods. (1) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.1020 and 72A.5030, if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under ORS 72A.5180, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

Â Â Â Â Â  (2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

Â Â Â Â Â  (3) Except as otherwise agreed, if the lessee has accepted goods and given notification under ORS 72A.5160, the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

Â Â Â Â Â  (4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty. [1989 c.676 Â§66; 1993 c.646 Â§14]

Â Â Â Â Â  72A.5200 Lessee's incidental and consequential damages. (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the default.

Â Â Â Â Â  (2) Consequential damages resulting from a lessor's default include:

Â Â Â Â Â  (a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

Â Â Â Â Â  (b) Injury to person or property proximately resulting from any breach of warranty. [1989 c.676 Â§67]

Â Â Â Â Â  72A.5210 Lessee's right to specific performance or replevin. (1) A judgment requiring specific performance may be entered if the goods are unique or in other proper circumstances.

Â Â Â Â Â  (2) A judgment for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court considers just.

Â Â Â Â Â  (3) A lessee has a right of replevin, detinue, sequestration, claim and delivery or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing. [1989 c.676 Â§68; 2003 c.576 Â§334]

Â Â Â Â Â  72A.5220 Lessee's right to goods on lessor's insolvency. (1) Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract as provided in ORS 72A.2170 on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

Â Â Â Â Â  (2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract. [1989 c.676 Â§69]

Â Â Â Â Â  72A.5230 Lessor's remedies. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided under ORS 72A.5100, the lessee is in default under the lease contract and the lessor may:

Â Â Â Â Â  (a) Cancel the lease contract as provided in ORS 72A.5050;

Â Â Â Â Â  (b) Proceed respecting goods not identified to the lease contract as provided in ORS 72A.5240;

Â Â Â Â Â  (c) Withhold delivery of the goods and take possession of goods previously delivered as provided in ORS 72A.5250;

Â Â Â Â Â  (d) Stop delivery of the goods by any bailee as provided in ORS 72A.5260;

Â Â Â Â Â  (e) Dispose of the goods and recover damages as provided in ORS 72A.5270, retain the goods and recover damages as provided in ORS 72A.5280, or in a proper case recover rent as provided in ORS 72A.5290; or

Â Â Â Â Â  (f) Exercise any other rights or pursue any other remedies provided in the lease contract.

Â Â Â Â Â  (2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

Â Â Â Â Â  (a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2) of this section; or

Â Â Â Â Â  (b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section. [1989 c.676 Â§70; 1993 c.646 Â§15; 1995 c.79 Â§22]

Â Â Â Â Â  72A.5240 Lessor's right to identify goods to lease contract. (1) A lessor aggrieved under ORS 72A.5230 may:

Â Â Â Â Â  (a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

Â Â Â Â Â  (b) Dispose of goods as provided in ORS 72A.5270 that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

Â Â Â Â Â  (2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner. [1989 c.676 Â§71]

Â Â Â Â Â  72A.5250 Lessor's right to possession of goods. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

Â Â Â Â Â  (2) After a default by the lessee under the lease contract of the type described in ORS 72A.5230 (1) and (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lessee's premises as provided in ORS 72A.5270.

Â Â Â Â Â  (3) The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action. [1989 c.676 Â§72; 1993 c.646 Â§16]

Â Â Â Â Â  72A.5260 Lessor's stoppage of delivery in transit or otherwise. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

Â Â Â Â Â  (2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

Â Â Â Â Â  (a) Receipt of the goods by the lessee;

Â Â Â Â Â  (b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

Â Â Â Â Â  (c) Such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.

Â Â Â Â Â  (3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

Â Â Â Â Â  (b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

Â Â Â Â Â  (c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1989 c.676 Â§73]

Â Â Â Â Â  72A.5270 Lessor's rights to dispose of goods. (1) After a default by a lessee under the lease contract of the type described in ORS 72A.5230 or after the lessor refuses to deliver or takes possession of goods as provided in ORS 72A.5250 or 72A.5260, or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

Â Â Â Â Â  (2) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.1020 and 72A.5030, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee, as damages, accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and ORS 72A.5280 governs.

Â Â Â Â Â  (4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

Â Â Â Â Â  (5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest as provided in ORS 72A.5080. [1989 c.676 Â§74; 1993 c.646 Â§17]

Â Â Â Â Â  72A.5280 Lessor's damages for default. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.1020 and 72A.5030, if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under ORS 72A.5270, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in ORS 72A.5230, or, if agreed, for other default of the lessee, accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, the present value as of the date determined under this section of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (2) If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under ORS 72A.5300, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition. [1989 c.676 Â§75; 1993 c.646 Â§18]

Â Â Â Â Â  72A.5290 Lessor's action for the rent. (1) After default by the lessee under the lease contract of the type described in ORS 72A.5230, or, if agreed after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

Â Â Â Â Â  (a) For goods accepted by the lessee and not repossessed by or tendered to the lessor and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee as provided in ORS 72A.2190:

Â Â Â Â Â  (A) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

Â Â Â Â Â  (B) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

Â Â Â Â Â  (C) Any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default; and

Â Â Â Â Â  (b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, the present value as of the same date of the rent for the then remaining lease term of the lease agreement and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lessee's default.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

Â Â Â Â Â  (3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by ORS 72A.5270 or 72A.5280, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to ORS 72A.5270 or 72A.5280.

Â Â Â Â Â  (4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

Â Â Â Â Â  (5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated as provided in ORS 72A.4020, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under ORS 72A.5270 and 72A.5280. [1989 c.676 Â§76; 1993 c.646 Â§19]

Â Â Â Â Â  72A.5295 Lessor's recovery for loss of or damage to residual interest in goods. In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee. [1993 c.646 Â§21]

Â Â Â Â Â  72A.5300 Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default. [1989 c.676 Â§77]

Â Â Â Â Â  72A.5310 Standing to sue third parties for injury to goods. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, the lessor has a right of action against the third party and the lessee also has a right of action against the third party if the lessee:

Â Â Â Â Â  (a) Has a security interest in the goods;

Â Â Â Â Â  (b) Has an insurable interest in the goods; or

Â Â Â Â Â  (c) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

Â Â Â Â Â  (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the plaintiff's suit or settlement, subject to the plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

Â Â Â Â Â  (3) Either party with the consent of the other may sue for the benefit of whom it may concern. [1989 c.676 Â§78]

_______________



Chapter 73

Chapter 73 Â Negotiable Instruments

2005 EDITION

NEGOTIABLE INSTRUMENTS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

73.0101Â Â Â Â  Short title

73.0102Â Â Â Â  Application of chapter

73.0103Â Â Â Â  Definitions

73.0104Â Â Â Â  Negotiable instrument; other definitions

73.0105Â Â Â Â  Issue of instrument

73.0106Â Â Â Â  Unconditional promise or order

73.0107Â Â Â Â  Instrument payable in foreign money

73.0108Â Â Â Â  Payable on demand or at definite time

73.0109Â Â Â Â  Payable to bearer or to order

73.0110Â Â Â Â  Identification of person to whom instrument is payable

73.0111Â Â Â Â  Place of payment

73.0112Â Â Â Â  Interest

73.0113Â Â Â Â  Date of instrument

73.0114Â Â Â Â  Contradictory terms of instrument

73.0115Â Â Â Â  Incomplete instrument

73.0116Â Â Â Â  Joint and several liability; contribution

73.0117Â Â Â Â  Other agreements affecting instrument

73.0118Â Â Â Â  Statute of limitations

73.0119Â Â Â Â  Notice of right to defend action

NEGOTIATION, TRANSFER AND INDORSEMENT

73.0201Â Â Â Â  Negotiation

73.0202Â Â Â Â  Negotiation subject to rescission

73.0203Â Â Â Â  Transfer of instrument; rights acquired by transfer

73.0204Â Â Â Â  Indorsement

73.0205Â Â Â Â  Special indorsement; blank indorsement; anomalous indorsement

73.0206Â Â Â Â  Restrictive indorsement

73.0207Â Â Â Â  Reacquisition

ENFORCEMENT OF INSTRUMENTS

73.0301Â Â Â Â  Person entitled to enforce instrument

73.0302Â Â Â Â  Holder in due course

73.0303Â Â Â Â  Value and consideration

73.0304Â Â Â Â  Overdue instrument

73.0305Â Â Â Â  Defenses and claims in recoupment

73.0306Â Â Â Â  Claims to an instrument

73.0307Â Â Â Â  Notice of breach of fiduciary duty

73.0308Â Â Â Â  Proof of signatures and status as holder in due course

73.0309Â Â Â Â  Enforcement of lost, destroyed or stolen instrument

73.0310Â Â Â Â  Effect of instrument on obligation for which taken

73.0311Â Â Â Â  Accord and satisfaction

73.0312Â Â Â Â  Lost, destroyed or stolen cashier's check, teller's check or certified check

LIABILITY OF PARTIES

73.0401Â Â Â Â  Signature

73.0402Â Â Â Â  Signature by representative

73.0403Â Â Â Â  Unauthorized signature

73.0404Â Â Â Â  Impostors; fictitious payees

73.0405Â Â Â Â  Employer's responsibility for fraudulent indorsement by employee

73.0406Â Â Â Â  Negligence contributing to forged signature or alteration of instrument

73.0407Â Â Â Â  Alteration

73.0408Â Â Â Â  Drawee not liable on unaccepted draft

73.0409Â Â Â Â  Acceptance of draft; certified check

73.0410Â Â Â Â  Acceptance varying draft

73.0411Â Â Â Â  Refusal to pay cashier's checks, teller's checks and certified checks

73.0412Â Â Â Â  Obligation of issuer of note or cashier's check

73.0413Â Â Â Â  Obligation of acceptor

73.0414Â Â Â Â  Obligation of drawer

73.0415Â Â Â Â  Obligation of indorser

73.0416Â Â Â Â  Transfer warranties

73.0417Â Â Â Â  Presentment warranties

73.0418Â Â Â Â  Payment or acceptance by mistake

73.0419Â Â Â Â  Instruments signed for accommodation

73.0420Â Â Â Â  Conversion of instrument

DISHONOR

73.0501Â Â Â Â  Presentment

73.0502Â Â Â Â  Dishonor

73.0503Â Â Â Â  Notice of dishonor

73.0504Â Â Â Â  Excused presentment and notice of dishonor

73.0505Â Â Â Â  Evidence of dishonor

DISCHARGE AND PAYMENT

73.0601Â Â Â Â  Discharge and effect of discharge

73.0602Â Â Â Â  Payment

73.0603Â Â Â Â  Tender of payment

73.0604Â Â Â Â  Discharge by cancellation or renunciation

73.0605Â Â Â Â  Discharge of indorsers and accommodation parties

Â Â Â Â Â  73.010, 73.020, 73.030, 73.040, 73.050, 73.060, 73.080, 73.090, 73.100, 73.110, 73.120,

73.130, 73.140, 73.150, 73.160, 73.170, 73.180, 73.190, 73.200 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

Â Â Â Â Â  73.0101 Short title. This chapter may be cited as Uniform Commercial CodeÂNegotiable Instruments. [1993 c.545 Â§4]

Â Â Â Â Â  73.0102 Application of chapter. (1) This chapter applies to negotiable instruments. This chapter does not apply to money, to payment orders governed by ORS chapter 74, or to securities governed by ORS chapter 78.

Â Â Â Â Â  (2) If there is conflict between this chapter and ORS chapter 74 or 79, ORS chapter 74 or 79 shall govern.

Â Â Â Â Â  (3) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency. [1993 c.545 Â§5; 1995 c.79 Â§24]

Â Â Â Â Â  73.0103 Definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) "Acceptor" means a drawee who has accepted a draft.

Â Â Â Â Â  (b) "Drawee" means a person ordered in a draft to make payment.

Â Â Â Â Â  (c) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

Â Â Â Â Â  (d) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (e) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

Â Â Â Â Â  (f) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

Â Â Â Â Â  (g) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved under this chapter or ORS chapter 74.

Â Â Â Â Â  (h) "Party" means a party to an instrument.

Â Â Â Â Â  (i) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

Â Â Â Â Â  (j) "Prove" with respect to a fact means to meet the burden of establishing the fact as defined in ORS 71.2010 (8).

Â Â Â Â Â  (k) "Remitter" means a person who purchases an instrument from the issuer if the instrument is payable to an identified person other than the purchaser.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  "Acceptance"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0409

Â Â Â Â Â  "Accommodated party"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0419

Â Â Â Â Â  "Accommodation party"Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0419

Â Â Â Â Â  "Alteration"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0407

Â Â Â Â Â  "Anomalous indorsement"Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0205

Â Â Â Â Â  "Blank indorsement"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0205

Â Â Â Â Â  "Cashier's check"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Certificate of deposit"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Certified check"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0409

Â Â Â Â Â  "Check"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Consideration"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0303

Â Â Â Â Â  "Demand draft"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Draft"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Holder in due course"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0302

Â Â Â Â Â  "Incomplete instrument"Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0115

Â Â Â Â Â  "Indorsement"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0204

Â Â Â Â Â  "Indorser"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0204

Â Â Â Â Â  "Instrument"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Issue"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0105

Â Â Â Â Â  "Issuer"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0105

Â Â Â Â Â  "Negotiable instrument"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Negotiation"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0201

Â Â Â Â Â  "Note"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Payable at a definite time"Â Â Â Â Â Â Â Â Â  ORS 73.0108

Â Â Â Â Â  "Payable on demand"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0108

Â Â Â Â Â  "Payable to bearer"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0109

Â Â Â Â Â  "Payable to order"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0109

Â Â Â Â Â  "Payment"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0602

Â Â Â Â Â  "Person entitled to enforce"Â Â Â Â Â Â Â Â Â  ORS 73.0301

Â Â Â Â Â  "Presentment"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0501

Â Â Â Â Â  "Reacquisition"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0207

Â Â Â Â Â  "Special indorsement"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0205

Â Â Â Â Â  "Teller's check"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Transfer of instrument"Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0203

Â Â Â Â Â  "Traveler's check"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  "Value"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0303

Â Â Â Â Â  (3) The following definitions in ORS chapter 74 apply to this chapter:

Â Â Â Â Â  "Bank"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  "Banking day"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  "Clearing house"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  "Collecting bank"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  "Depositary bank"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  "Documentary draft"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  "Intermediary bank"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  "Item"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  "Payor bank"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  "Suspends payments"Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1993 c.545 Â§6; 1997 c.822 Â§1]

Â Â Â Â Â  73.0104 Negotiable instrument; other definitions. (1) Except as provided in subsections (3) and (4) of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

Â Â Â Â Â  (a) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

Â Â Â Â Â  (b) Is payable on demand or at a definite time; and

Â Â Â Â Â  (c) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

Â Â Â Â Â  (A) An undertaking or power to give, maintain or protect collateral to secure payment;

Â Â Â Â Â  (B) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

Â Â Â Â Â  (C) A waiver of the benefit of any law intended for the advantage or protection of an obligor.

Â Â Â Â Â  (2) "Instrument" means a negotiable instrument.

Â Â Â Â Â  (3) An order that meets all of the requirements of subsection (1) of this section, except subsection (1)(a) of this section, and otherwise falls within the definition of "check" in subsection (6) of this section, is a negotiable instrument and a check.

Â Â Â Â Â  (4) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

Â Â Â Â Â  (5) An instrument is a "note" if it is a promise. An instrument is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

Â Â Â Â Â  (6) "Check" means a draft, other than a documentary draft, payable on demand and drawn on a bank, or a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

Â Â Â Â Â  (7) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

Â Â Â Â Â  (8) "Teller's check" means a draft drawn by a bank:

Â Â Â Â Â  (a) On another bank; or

Â Â Â Â Â  (b) Payable at or through a bank.

Â Â Â Â Â  (9) "Traveler's check" means an instrument that:

Â Â Â Â Â  (a) Is payable on demand;

Â Â Â Â Â  (b) Is drawn on or payable at or through a bank;

Â Â Â Â Â  (c) Is designated by the term "traveler's check" or by a substantially similar term; and

Â Â Â Â Â  (d) Requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

Â Â Â Â Â  (10) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Â Â Â Â Â  (11)(a) "Demand draft" means a writing not signed by a customer that is created by a third party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A demand draft does not include a check drawn by a fiduciary, as defined in ORS 73.0307. A demand draft may contain any or all of the following:

Â Â Â Â Â  (A) The customer's printed or typewritten name or account number;

Â Â Â Â Â  (B) A notation that the customer authorized the draft; and

Â Â Â Â Â  (C) The statement "No signature required" or words to that effect.

Â Â Â Â Â  (b) "Demand draft" shall not include a check purportedly drawn by and bearing the signature of a fiduciary as defined in ORS 73.0307. [1993 c.545 Â§7; 1997 c.822 Â§2]

Â Â Â Â Â  73.0105 Issue of instrument. (1) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

Â Â Â Â Â  (2) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

Â Â Â Â Â  (3) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument. [1993 c.545 Â§8]

Â Â Â Â Â  73.0106 Unconditional promise or order. (1) Except as provided in this section, for the purposes of ORS 73.0104 (1), a promise or order is unconditional unless it states an express condition to payment, that the promise or order is subject to or governed by another writing, or that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

Â Â Â Â Â  (2) A promise or order is not made conditional:

Â Â Â Â Â  (a) By a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration; or

Â Â Â Â Â  (b) Because payment is limited to resort to a particular fund or source.

Â Â Â Â Â  (3) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of ORS 73.0104 (1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

Â Â Â Â Â  (4) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of ORS 73.0104 (1); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument. [1993 c.545 Â§9]

Â Â Â Â Â  73.0107 Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid. [1993 c.545 Â§10]

Â Â Â Â Â  73.0108 Payable on demand or at definite time. (1) A promise or order is "payable on demand" if it:

Â Â Â Â Â  (a) States that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or

Â Â Â Â Â  (b) Does not state any time of payment.

Â Â Â Â Â  (2) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order issued, subject to rights of:

Â Â Â Â Â  (a) Prepayment;

Â Â Â Â Â  (b) Acceleration;

Â Â Â Â Â  (c) Extension at the option of the holder; or

Â Â Â Â Â  (d) Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

Â Â Â Â Â  (3) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date. [1993 c.545 Â§11]

Â Â Â Â Â  73.0109 Payable to bearer or to order. (1) A promise or order is payable to bearer if it:

Â Â Â Â Â  (a) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

Â Â Â Â Â  (b) Does not state a payee; or

Â Â Â Â Â  (c) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

Â Â Â Â Â  (2) A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order. A promise order that is payable to order is payable to the identified person.

Â Â Â Â Â  (3) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to ORS 73.0205 (1). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to ORS 73.0205 (2). [1993 c.545 Â§12]

Â Â Â Â Â  73.0110 Identification of person to whom instrument is payable. (1) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

Â Â Â Â Â  (2) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

Â Â Â Â Â  (3) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

Â Â Â Â Â  (a) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of the person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

Â Â Â Â Â  (b) If an instrument is payable to:

Â Â Â Â Â  (A) A trust, and estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

Â Â Â Â Â  (B) A person described as an agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

Â Â Â Â Â  (C) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

Â Â Â Â Â  (D) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

Â Â Â Â Â  (4) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively. [1993 c.545 Â§13]

Â Â Â Â Â  73.0111 Place of payment. Except as otherwise provided for items in ORS chapter 74, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker. [1993 c.545 Â§14]

Â Â Â Â Â  73.0112 Interest. (1) Unless otherwise provided in the instrument:

Â Â Â Â Â  (a) An instrument is not payable with interest; and

Â Â Â Â Â  (b) Interest on an interest-bearing instrument is payable from the date of the instrument.

Â Â Â Â Â  (2) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Â Â Â Â Â  (3) Nothing in subsection (1)(a) of this section shall affect any right of a holder of a check, draft or order that has been dishonored by nonacceptance or nonpayment or on which the maker or drawer has stopped payment without good cause:

Â Â Â Â Â  (a) To collect interest on the debt or obligation for which the check, draft or order was given, pursuant to ORS 82.010; or

Â Â Â Â Â  (b) To exercise the remedies provided in ORS 30.701. [1993 c.545 Â§15; 1999 c.707 Â§2]

Â Â Â Â Â  73.0113 Date of instrument. (1) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after the date. Except as provided in ORS 74.4010 (3), an instrument payable on demand is not payable before the date of the instrument.

Â Â Â Â Â  (2) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder. [1993 c.545 Â§16]

Â Â Â Â Â  73.0114 Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers. [1993 c.545 Â§17]

Â Â Â Â Â  73.0115 Incomplete instrument. (1) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, if the incomplete instrument is an instrument under ORS 73.0104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under ORS 73.0104, but, after completion, the requirements of ORS 73.0104 are met, the instrument may be enforced according to its terms as augmented by completion.

Â Â Â Â Â  (3) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under ORS 73.0407.

Â Â Â Â Â  (4) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority. [1993 c.545 Â§18]

Â Â Â Â Â  73.0116 Joint and several liability; contribution. (1) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

Â Â Â Â Â  (2) Except as provided in ORS 73.0419 (5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive, from any party having the same joint and several liability, contribution in accordance with applicable law.

Â Â Â Â Â  (3) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (2) of this section of a party having the same joint and several liability to receive contribution from the party discharged. [1993 c.545 Â§19]

Â Â Â Â Â  73.0117 Other agreements affecting instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation. [1993 c.545 Â§20]

Â Â Â Â Â  73.0118 Statute of limitations. (1) Except as provided in subsection (5) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

Â Â Â Â Â  (2) Except as provided in subsection (4) or (5) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within six years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

Â Â Â Â Â  (4) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check or traveler's check must be commenced within six years after the demand for payment is made to the acceptor or issuer.

Â Â Â Â Â  (5) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date, the six-year period begins when a demand for payment is in effect and the due date has passed.

Â Â Â Â Â  (6) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

Â Â Â Â Â  (a) Within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or

Â Â Â Â Â  (b) Within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

Â Â Â Â Â  (7) Unless governed by other law regarding claims for indemnity or contribution, an action for any of the following must be commenced within six years after the claim for relief accrues:

Â Â Â Â Â  (a) Conversion of an instrument, for money had and received, or like action based on conversion;

Â Â Â Â Â  (b) Breach of warranty; or

Â Â Â Â Â  (c) Enforcement of an obligation, duty or right arising under this chapter and not governed by this section.

Â Â Â Â Â  (8) The circumstances under which the running of a limitation period may be tolled shall be determined by other law. [1993 c.545 Â§21]

Â Â Â Â Â  73.0119 Notice of right to defend action. In an action for breach of an obligation over which a third person is answerable pursuant to this chapter or ORS chapter 74, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend. [1993 c.545 Â§22]

NEGOTIATION, TRANSFER AND INDORSEMENT

Â Â Â Â Â  73.0201 Negotiation. (1) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

Â Â Â Â Â  (2) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone. [1993 c.545 Â§23]

Â Â Â Â Â  73.0202 Negotiation subject to rescission. (1) Negotiation is effective even if obtained:

Â Â Â Â Â  (a) From an infant, a corporation exceeding its powers or a person without capacity;

Â Â Â Â Â  (b) By fraud, duress or mistake; or

Â Â Â Â Â  (c) In breach of duty or as part of an illegal transaction.

Â Â Â Â Â  (2) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy. [1993 c.545 Â§24]

Â Â Â Â Â  73.0203 Transfer of instrument; rights acquired by transfer. (1) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

Â Â Â Â Â  (2) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee has engaged in fraud or illegality affecting the instrument.

Â Â Â Â Â  (3) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

Â Â Â Â Â  (4) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee. [1993 c.545 Â§25]

Â Â Â Â Â  73.0204 Indorsement. (1) "Indorsement" means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument or incurring indorser's liability on the instrument. Regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

Â Â Â Â Â  (2) "Indorser" means a person who makes an indorsement.

Â Â Â Â Â  (3) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

Â Â Â Â Â  (4) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection. [1993 c.545 Â§26]

Â Â Â Â Â  73.0205 Special indorsement; blank indorsement; anomalous indorsement. (1) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in ORS 73.0110 apply to special indorsements.

Â Â Â Â Â  (2) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

Â Â Â Â Â  (3) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

Â Â Â Â Â  (4) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated. [1993 c.545 Â§27]

Â Â Â Â Â  73.0206 Restrictive indorsement. (1) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

Â Â Â Â Â  (2) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

Â Â Â Â Â  (3) If an instrument bears an indorsement described in ORS 74.2010 (2), or in blank or to a particular bank using the words "for deposit," "for collection" or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

Â Â Â Â Â  (a) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (b) A depositary bank that purchased the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (c) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (d) Except as otherwise provided in paragraph (c) of this subsection, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (4) Except for an indorsement covered by subsection (3) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee or other fiduciary for the benefit of the indorser or another person, the following rules apply:

Â Â Â Â Â  (a) Unless there is notice of breach of fiduciary duty as provided in ORS 73.0307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

Â Â Â Â Â  (b) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

Â Â Â Â Â  (5) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (3) of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection (4) of this section.

Â Â Â Â Â  (6) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section. [1993 c.545 Â§28]

Â Â Â Â Â  73.0207 Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder. [1993 c.545 Â§29]

ENFORCEMENT OF INSTRUMENTS

Â Â Â Â Â  73.0301 Person entitled to enforce instrument. "Person entitled to enforce" an instrument means the holder of the instrument, a nonholder in possession of the instrument who has the rights of a holder, or a person not in possession of the instrument who is entitled to enforce the instrument pursuant to ORS 73.0309 or 73.0418 (4). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument. [1993 c.545 Â§30]

Â Â Â Â Â  73.0302 Holder in due course. (1) Subject to ORS 73.0106 (3) and (4), "holder in due course" means the holder of an instrument if:

Â Â Â Â Â  (a) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

Â Â Â Â Â  (b) The holder took the instrument:

Â Â Â Â Â  (A) For value;

Â Â Â Â Â  (B) In good faith;

Â Â Â Â Â  (C) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

Â Â Â Â Â  (D) Without notice that the instrument contains an unauthorized signature or has been altered;

Â Â Â Â Â  (E) Without notice of any claim to the instrument described in ORS 73.0306; and

Â Â Â Â Â  (F) Without notice that any party has a defense or claim in recoupment described in ORS 73.0305.

Â Â Â Â Â  (2) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (1) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

Â Â Â Â Â  (3) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

Â Â Â Â Â  (a) By legal process or by purchase in an execution, bankruptcy or creditor's sale or similar proceeding;

Â Â Â Â Â  (b) By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or

Â Â Â Â Â  (c) As the successor in interest to an estate or other organization.

Â Â Â Â Â  (4) If, under ORS 73.0303 (1)(a), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

Â Â Â Â Â  (5) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

Â Â Â Â Â  (6) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

Â Â Â Â Â  (7) This section is subject to any law limiting status as a holder in due course in particular classes of transactions. [1993 c.545 Â§31]

Â Â Â Â Â  73.0303 Value and consideration. (1) An instrument is issued or transferred for value if:

Â Â Â Â Â  (a) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

Â Â Â Â Â  (b) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

Â Â Â Â Â  (c) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

Â Â Â Â Â  (d) The instrument is issued or transferred in exchange for a negotiable instrument; or

Â Â Â Â Â  (e) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

Â Â Â Â Â  (2) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (1) of this section, the instrument is also issued for consideration. [1993 c.545 Â§32]

Â Â Â Â Â  73.0304 Overdue instrument. (1) An instrument payable on demand becomes overdue at the earliest of the following times:

Â Â Â Â Â  (a) On the day after the day demand for payment is duly made;

Â Â Â Â Â  (b) If the instrument is a check, 90 days after its date; or

Â Â Â Â Â  (c) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

Â Â Â Â Â  (2) With respect to an instrument payable at a definite time, the following rules apply:

Â Â Â Â Â  (a) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

Â Â Â Â Â  (b) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

Â Â Â Â Â  (c) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

Â Â Â Â Â  (3) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal. [1993 c.545 Â§33]

Â Â Â Â Â  73.0305 Defenses and claims in recoupment. (1) Except as stated in subsection (2) of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

Â Â Â Â Â  (a) A defense of the obligor based on:

Â Â Â Â Â  (A) Infancy of the obligor to the extent it is a defense to a simple contract;

Â Â Â Â Â  (B) Duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

Â Â Â Â Â  (C) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

Â Â Â Â Â  (D) Discharge of the obligor in insolvency proceedings;

Â Â Â Â Â  (b) A defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

Â Â Â Â Â  (c) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

Â Â Â Â Â  (2) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (1)(a) of this section, but is not subject to defenses of the obligor stated in subsection (1)(b) of this section or claims in recoupment stated in subsection (1)(c) of this section against a person other than the holder.

Â Â Â Â Â  (3) Except as stated in subsection (4) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

Â Â Â Â Â  (4) In an action to enforce the obligation of an accommodation party or pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (1) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity. [1993 c.545 Â§34]

Â Â Â Â Â  73.0306 Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument. [1993 c.545 Â§35]

Â Â Â Â Â  73.0307 Notice of breach of fiduciary duty. (1) In this section:

Â Â Â Â Â  (a) "Fiduciary" means an agent, trustee, partner, corporate officer, director or other representative owing a fiduciary duty with respect to an instrument.

Â Â Â Â Â  (b) "Represented person" means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in paragraph (a) of this subsection is owed.

Â Â Â Â Â  (2) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

Â Â Â Â Â  (a) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

Â Â Â Â Â  (b) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

Â Â Â Â Â  (A) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

Â Â Â Â Â  (B) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

Â Â Â Â Â  (C) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Â Â Â Â Â  (c) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

Â Â Â Â Â  (d) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

Â Â Â Â Â  (A) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

Â Â Â Â Â  (B) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

Â Â Â Â Â  (C) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person. [1993 c.545 Â§36]

Â Â Â Â Â  73.0308 Proof of signatures and status as holder in due course. (1) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under ORS 73.0402 (1).

Â Â Â Â Â  (2) If the validity of signatures is admitted or proved and there is compliance with subsection (1) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under ORS 73.0301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course that are not subject to the defense or claim. [1993 c.545 Â§37]

Â Â Â Â Â  73.0309 Enforcement of lost, destroyed or stolen instrument. (1) A person not in possession of an instrument is entitled to enforce the instrument if:

Â Â Â Â Â  (a) The person was in possession of the instrument and entitled to enforce it when loss of possession occurred;

Â Â Â Â Â  (b) The loss of possession was not the result of a transfer by the person or a lawful seizure; and

Â Â Â Â Â  (c) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

Â Â Â Â Â  (2) A person seeking enforcement of an instrument under subsection (1) of this section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, ORS 73.0205 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means. [1993 c.545 Â§38]

Â Â Â Â Â  73.0310 Effect of instrument on obligation for which taken. (1) Unless otherwise agreed, if a certified check, cashier's check or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

Â Â Â Â Â  (2) Unless otherwise agreed and except as provided in subsection (1) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

Â Â Â Â Â  (a) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

Â Â Â Â Â  (b) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

Â Â Â Â Â  (c) Except as provided in paragraph (d) of this subsection, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

Â Â Â Â Â  (d) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

Â Â Â Â Â  (3) If an instrument other than one described in subsection (1) or (2) of this section is taken for an obligation, the effect is:

Â Â Â Â Â  (a) That stated in subsection (1) of this section, if the instrument is one on which a bank is liable as maker or acceptor; or

Â Â Â Â Â  (b) That stated in subsection (2) of this section in any other case. [1993 c.545 Â§39]

Â Â Â Â Â  73.0311 Accord and satisfaction. The negotiation of an instrument marked "paid in full," "payment in full," "full payment of a claim" or words of similar meaning, or the negotiation of an instrument accompanied by a statement containing such words or words of similar meaning, does not establish an accord and satisfaction that binds the payee or prevents the collection of any remaining amount owed upon the underlying obligation unless the payee personally, or by an officer or employee with actual authority to settle claims, agrees in writing to accept the amount stated in the instrument as full payment of the obligation. [1993 c.545 Â§40; 1997 c.437 Â§1]

Â Â Â Â Â  73.0312 Lost, destroyed or stolen cashier's check, teller's check or certified check. (1) In this section:

Â Â Â Â Â  (a) "Check" means a cashier's check, teller's check or certified check.

Â Â Â Â Â  (b) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check or certified check that was lost, destroyed or stolen.

Â Â Â Â Â  (c) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that:

Â Â Â Â Â  (A) The declarer lost possession of a check;

Â Â Â Â Â  (B) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check;

Â Â Â Â Â  (C) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

Â Â Â Â Â  (D) The declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

Â Â Â Â Â  (d) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

Â Â Â Â Â  (2) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if:

Â Â Â Â Â  (a) The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check;

Â Â Â Â Â  (b) The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

Â Â Â Â Â  (c) The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

Â Â Â Â Â  (d) The claimant provides reasonable identification if requested by the obligated bank.

Â Â Â Â Â  (3) Delivery of a declaration of loss is a warranty of the truth of the statement made in the declaration. If a claim is asserted in compliance with subsection (2) of this section, the following rules apply:

Â Â Â Â Â  (a) The claim becomes enforceable at the later of:

Â Â Â Â Â  (A) The time the claim is asserted; or

Â Â Â Â Â  (B) The 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

Â Â Â Â Â  (b) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

Â Â Â Â Â  (c) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

Â Â Â Â Â  (d) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to ORS 74.3020 (1)(a), payment to the claimant discharges all liability of the obligated bank with respect to the check.

Â Â Â Â Â  (4) If the obligated bank pays the amount of a check to a claimant under subsection (2)(d) of this section, and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

Â Â Â Â Â  (a) Refund the payment to the obligated bank if the check is paid; or

Â Â Â Â Â  (b) Pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

Â Â Â Â Â  (5) If a claimant has the right to assert a claim under subsection (2) of this section and is also a person entitled to enforce a cashier's check, teller's check or certified check that is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or ORS 73.0309. [1993 c.545 Â§41]

LIABILITY OF PARTIES

Â Â Â Â Â  73.0401 Signature. (1) A person is not liable on an instrument unless:

Â Â Â Â Â  (a) The person signed the instrument; or

Â Â Â Â Â  (b) The person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under ORS 73.0402.

Â Â Â Â Â  (2) A signature may be made:

Â Â Â Â Â  (a) Manually or by means of a device or machine; and

Â Â Â Â Â  (b) By the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing. [1993 c.545 Â§42]

Â Â Â Â Â  73.0402 Signature by representative. (1) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

Â Â Â Â Â  (2) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

Â Â Â Â Â  (a) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

Â Â Â Â Â  (b) Subject to subsection (3) of this section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

Â Â Â Â Â  (3) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person. [1993 c.545 Â§43]

Â Â Â Â Â  73.0403 Unauthorized signature. (1) Unless otherwise provided in this chapter or ORS chapter 74, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who, in good faith, pays the instrument or takes it for value or for collection. An unauthorized signature may be ratified for all purposes of this chapter.

Â Â Â Â Â  (2) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

Â Â Â Â Â  (3) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter that makes the unauthorized signature effective for the purposes of this chapter. [1993 c.545 Â§44]

Â Â Â Â Â  73.0404 Impostors; fictitious payees. (1) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

Â Â Â Â Â  (2) If a person whose intent determines to whom an instrument is payable under ORS 73.0110 (1) or (2) does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

Â Â Â Â Â  (a) Any person in possession of the instrument is its holder.

Â Â Â Â Â  (b) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

Â Â Â Â Â  (3) Under subsection (1) or (2) of this section, an indorsement is made in the name of a payee if:

Â Â Â Â Â  (a) It is made in a name substantially similar to that of the payee; or

Â Â Â Â Â  (b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

Â Â Â Â Â  (4) With respect to an instrument to which subsection (1) or (2) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss. [1993 c.545 Â§45]

Â Â Â Â Â  73.0405 Employer's responsibility for fraudulent indorsement by employee. (1) In this section:

Â Â Â Â Â  (a) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

Â Â Â Â Â  (b) "Fraudulent indorsement" means:

Â Â Â Â Â  (A) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

Â Â Â Â Â  (B) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

Â Â Â Â Â  (c) "Responsibility" with respect to instruments means authority to sign or indorse instruments on behalf of the employer, to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, to prepare or process instruments for issue in the name of the employer, to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, to control the disposition of instruments to be issued in the name of the employer, or to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

Â Â Â Â Â  (2) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Â Â Â Â Â  (3) Under subsection (1) of this section, an indorsement is made in the name of the person to whom an instrument is payable if:

Â Â Â Â Â  (a) It is made in a name substantially similar to the name of that person; or

Â Â Â Â Â  (b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person. [1993 c.545 Â§46]

Â Â Â Â Â  73.0406 Negligence contributing to forged signature or alteration of instrument. (1) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

Â Â Â Â Â  (2) Under subsection (1) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

Â Â Â Â Â  (3) Under subsection (1) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (2) of this section, the burden of proving failure to exercise ordinary care is on the person precluded. [1993 c.545 Â§47]

Â Â Â Â Â  73.0407 Alteration. (1) "Alteration" means:

Â Â Â Â Â  (a) An unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or

Â Â Â Â Â  (b) An unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

Â Â Â Â Â  (3) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value or for collection, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:

Â Â Â Â Â  (a) According to its original terms; or

Â Â Â Â Â  (b) In the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed. [1993 c.545 Â§48]

Â Â Â Â Â  73.0408 Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it. [1993 c.545 Â§49]

Â Â Â Â Â  73.0409 Acceptance of draft; certified check. (1) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

Â Â Â Â Â  (2) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete or has been dishonored.

Â Â Â Â Â  (3) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

Â Â Â Â Â  (4) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (1) of this section or by a writing on the check that indicates that the check is certified. The drawee of a check has no obligation to certify the check and refusal to certify is not dishonor of the check. [1993 c.545 Â§50]

Â Â Â Â Â  73.0410 Acceptance varying draft. (1) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

Â Â Â Â Â  (2) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

Â Â Â Â Â  (3) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged. [1993 c.545 Â§51]

Â Â Â Â Â  73.0411 Refusal to pay cashier's checks, teller's checks and certified checks. (1) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

Â Â Â Â Â  (2) If the obligated bank wrongfully refuses to pay a cashier's check or certified check, stops payment of a teller's check, or refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

Â Â Â Â Â  (3) Expenses or consequential damages under subsection (2) of this section are not recoverable if the refusal of the obligated bank to pay occurs because:

Â Â Â Â Â  (a) The bank suspends payments;

Â Â Â Â Â  (b) The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

Â Â Â Â Â  (c) The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

Â Â Â Â Â  (d) Payment is prohibited by law. [1993 c.545 Â§52]

Â Â Â Â Â  73.0412 Obligation of issuer of note or cashier's check. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under ORS 73.0115. [1993 c.545 Â§53]

Â Â Â Â Â  73.0413 Obligation of acceptor. (1) The acceptor of a draft is obligated to pay the draft:

Â Â Â Â Â  (a) According to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms;

Â Â Â Â Â  (b) If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or

Â Â Â Â Â  (c) If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407.

Â Â Â Â Â  (2) The obligation to pay is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under ORS 73.0414 or 73.0415.

Â Â Â Â Â  (3) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course. [1993 c.545 Â§54]

Â Â Â Â Â  73.0414 Obligation of drawer. (1) This section does not apply to cashier's checks or other drafts drawn on the drawer.

Â Â Â Â Â  (2) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under ORS 73.0415.

Â Â Â Â Â  (3) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

Â Â Â Â Â  (4) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay a draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under ORS 73.0415 (1) and (3).

Â Â Â Â Â  (5) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (2) of this section to pay the draft if the draft is not a check.

Â Â Â Â Â  (6) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds. [1993 c.545 Â§55]

Â Â Â Â Â  73.0415 Obligation of indorser. (1) Subject to subsections (2), (3) and (4) of this section and to ORS 73.0419 (4), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time it was indorsed, or if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

Â Â Â Â Â  (2) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (1) of this section to pay the instrument.

Â Â Â Â Â  (3) If notice of dishonor of an instrument is required by ORS 73.0503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (1) of this section is discharged.

Â Â Â Â Â  (4) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (1) of this section is discharged.

Â Â Â Â Â  (5) If an indorser of a check is liable under subsection (1) of this section and the check is not presented for payment or given to a depositary bank for collection within 30 days after the day the indorsement was made, the liability of the indorser under subsection (1) of this section is discharged. [1993 c.545 Â§56]

Â Â Â Â Â  73.0416 Transfer warranties. (1) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

Â Â Â Â Â  (a) The warrantor is a person entitled to enforce the instrument;

Â Â Â Â Â  (b) All signatures on the instrument are authentic and authorized;

Â Â Â Â Â  (c) The instrument has not been altered;

Â Â Â Â Â  (d) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

Â Â Â Â Â  (e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

Â Â Â Â Â  (f) If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) A person to whom the warranties under subsection (1) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

Â Â Â Â Â  (3) The warranties stated in subsection (1) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (4) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (5) If the warranty in subsection (1)(f) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1993 c.545 Â§57; 1997 c.822 Â§3]

Â Â Â Â Â  73.0417 Presentment warranties. (1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

Â Â Â Â Â  (a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

Â Â Â Â Â  (b) The draft has not been altered;

Â Â Â Â Â  (c) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

Â Â Â Â Â  (d) If the draft is a demand draft, creation of the draft according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

Â Â Â Â Â  (3) If a drawee asserts a claim for breach of warranty under subsection (1) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under ORS 73.0404 or 73.0405 or the drawer is precluded under ORS 73.0405 or 74.4060 from asserting against the drawee the unauthorized indorsement or alteration.

Â Â Â Â Â  (4) If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

Â Â Â Â Â  (a) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred in the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

Â Â Â Â Â  (b) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

Â Â Â Â Â  (5) The warranties stated in subsections (1) and (4) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) or (4) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (6) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (7) A demand draft is a check, as defined in ORS 73.0104 (6).

Â Â Â Â Â  (8) If the warranty in subsection (1)(d) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1993 c.545 Â§58; 1997 c.822 Â§4]

Â Â Â Â Â  73.0418 Payment or acceptance by mistake. (1) Except as provided in subsection (3) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to ORS 73.0403 or the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (1) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:

Â Â Â Â Â  (a) Recover the payment from the person to whom or for whose benefit payment was made; or

Â Â Â Â Â  (b) In the case of acceptance, revoke the acceptance.

Â Â Â Â Â  (3) The remedies provided by subsection (1) or (2) of this section may not be asserted against a person who took the instrument in good faith and for value or for collection or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by ORS 73.0417 or 74.4070.

Â Â Â Â Â  (4) Notwithstanding ORS 74.2150, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (1) or (2) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument. [1993 c.545 Â§59]

Â Â Â Â Â  73.0419 Instruments signed for accommodation. (1) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

Â Â Â Â Â  (2) An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to subsection (4) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

Â Â Â Â Â  (3) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in ORS 73.0605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

Â Â Â Â Â  (4) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

Â Â Â Â Â  (a) Execution of judgment against the other party has been returned unsatisfied;

Â Â Â Â Â  (b) The other party is insolvent or in an insolvency proceeding;

Â Â Â Â Â  (c) The other party cannot be served with process; or

Â Â Â Â Â  (d) It is otherwise apparent that payment cannot be obtained from the other party.

Â Â Â Â Â  (5) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party. [1993 c.545 Â§60]

Â Â Â Â Â  73.0420 Conversion of instrument. (1) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by:

Â Â Â Â Â  (a) The issuer or acceptor of the instrument; or

Â Â Â Â Â  (b) A payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

Â Â Â Â Â  (2) In an action under subsection (1) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

Â Â Â Â Â  (3) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out. [1993 c.545 Â§61]

DISHONOR

Â Â Â Â Â  73.0501 Presentment. (1) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or to accept a draft made to the drawee.

Â Â Â Â Â  (2) The following rules are subject to ORS chapter 74, agreement of the parties, and clearing house rules and the like:

Â Â Â Â Â  (a) Presentment may be made at the place of payment of the instrument and shall be made at the place of payment if the instrument is payable at the bank in the United States, may be made by any commercially reasonable means, including an oral, written or electronic communication, is effective when the demand for payment or acceptance is received by the person to whom presentment is made, and is effective if made to any one of two or more makers, acceptors, drawees or other payors.

Â Â Â Â Â  (b) Upon demand of the person to whom presentment is made, the person making presentment must:

Â Â Â Â Â  (A) Exhibit the instrument;

Â Â Â Â Â  (B) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

Â Â Â Â Â  (C) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

Â Â Â Â Â  (c) Without dishonoring the instrument, the party to whom presentment is made may:

Â Â Â Â Â  (A) Return the instrument for lack of a necessary indorsement; or

Â Â Â Â Â  (B) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

Â Â Â Â Â  (d) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour. [1993 c.545 Â§62]

Â Â Â Â Â  73.0502 Dishonor. (1) Dishonor of a note is governed by the following rules:

Â Â Â Â Â  (a) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

Â Â Â Â Â  (b) If the note is not payable on demand and is payable at or through a bank or the terms of the note required presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

Â Â Â Â Â  (c) If the note is not payable on demand and paragraph (b) of this subsection does not apply, the note is dishonored if it is not paid on the day it becomes payable.

Â Â Â Â Â  (2) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

Â Â Â Â Â  (a) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under ORS 74.3010 or 74.3020, or becomes accountable for the amount of the check under ORS 74.3020.

Â Â Â Â Â  (b) If a draft is payable on demand and paragraph (a) of this subsection does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

Â Â Â Â Â  (c) If a draft is payable on a date stated in the draft, the draft is dishonored if:

Â Â Â Â Â  (A) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

Â Â Â Â Â  (B) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

Â Â Â Â Â  (d) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

Â Â Â Â Â  (3) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (2)(b), (c) and (d) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

Â Â Â Â Â  (4) Dishonor of an accepted draft is governed by the following rules:

Â Â Â Â Â  (a) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

Â Â Â Â Â  (b) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

Â Â Â Â Â  (5) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under ORS 73.0504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

Â Â Â Â Â  (6) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a later acceptance, from the time of acceptance the draft is treated as never having been dishonored. [1993 c.545 Â§63]

Â Â Â Â Â  73.0503 Notice of dishonor. (1) The obligation of an indorser stated in ORS 73.0415 (1) and the obligation of a drawer stated in ORS 73.0414 (4) may not be enforced unless the indorser or drawer is given notice of dishonor of the instrument complying with this section or notice of dishonor is excused under ORS 73.0504 (2).

Â Â Â Â Â  (2) Notice of dishonor may be given by any person, may be given by any commercially reasonable means, including an oral, written or electronic communication, and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

Â Â Â Â Â  (3) Subject to ORS 73.0504 (3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs. [1993 c.545 Â§64]

Â Â Â Â Â  73.0504 Excused presentment and notice of dishonor. (1) Presentment for payment or acceptance of an instrument is excused if:

Â Â Â Â Â  (a) The person entitled to present the instrument cannot with reasonable diligence make presentment;

Â Â Â Â Â  (b) The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

Â Â Â Â Â  (c) By the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer;

Â Â Â Â Â  (d) The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has not reason to expect or right to require that the instrument be paid or accepted; or

Â Â Â Â Â  (e) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

Â Â Â Â Â  (2) Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

Â Â Â Â Â  (3) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate. [1993 c.545 Â§65]

Â Â Â Â Â  73.0505 Evidence of dishonor. (1) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

Â Â Â Â Â  (a) A document regular in form as provided in subsection (2) of this section which purports to be a protest;

Â Â Â Â Â  (b) A purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

Â Â Â Â Â  (c) A book or record of the drawee, payor bank or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

Â Â Â Â Â  (2) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. The protest may be made upon information satisfactory to that person. The protest must identify the instrument and certify that either presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties. [1993 c.545 Â§66]

DISCHARGE AND PAYMENT

Â Â Â Â Â  73.0601 Discharge and effect of discharge. (1) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

Â Â Â Â Â  (2) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge. [1993 c.545 Â§67]

Â Â Â Â Â  73.0602 Payment. (1) Subject to subsection (2) of this section, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument, and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under ORS 73.0306 or by another person.

Â Â Â Â Â  (2) The obligation of a party to pay the instrument is not discharged under subsection (1) of this section if:

Â Â Â Â Â  (a) A claim to the instrument under ORS 73.0306 is enforceable against the party receiving payment and:

Â Â Â Â Â  (A) Payment is made with knowledge of the payor that payment is prohibited by injunction or similar process or a court of competent jurisdiction; or

Â Â Â Â Â  (B) In the case an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

Â Â Â Â Â  (b) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument. [1993 c.545 Â§68]

Â Â Â Â Â  73.0603 Tender of payment. (1) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

Â Â Â Â Â  (2) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

Â Â Â Â Â  (3) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument. [1993 c.545 Â§69]

Â Â Â Â Â  73.0604 Discharge by cancellation or renunciation. (1) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

Â Â Â Â Â  (a) By an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge; or

Â Â Â Â Â  (b) By agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

Â Â Â Â Â  (2) Cancellation or striking out of an indorsement pursuant to subsection (1) of this section does not affect the status and rights of a party derived from the indorsement. [1993 c.545 Â§70]

Â Â Â Â Â  73.0605 Discharge of indorsers and accommodation parties. (1) In this section, the term "indorser" includes a drawer having the obligation described in ORS 73.0414.

Â Â Â Â Â  (2) Discharge, under ORS 73.0604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

Â Â Â Â Â  (3) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

Â Â Â Â Â  (4) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

Â Â Â Â Â  (5) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or to the extent the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

Â Â Â Â Â  (6) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (5) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

Â Â Â Â Â  (7) Under subsection (5) or (6) of this section, impairing value of an interest in collateral includes:

Â Â Â Â Â  (a) Failure to obtain or maintain perfection or recordation of the interest in collateral;

Â Â Â Â Â  (b) Release of collateral without substitution of collateral of equal value;

Â Â Â Â Â  (c) Failure to perform a duty to preserve the value of collateral owed, under ORS chapter 79 or other law, to a debtor or surety or other person secondarily liable; or

Â Â Â Â Â  (d) Failure to comply with applicable law in disposing of collateral.

Â Â Â Â Â  (8) An accommodation party is not discharged under subsection (3), (4) or (5) of this section unless a person entitled to enforce the instrument knows of the accommodation or has notice under ORS 73.0419 (3) that the instrument was signed for accommodation.

Â Â Â Â Â  (9) A party is not discharged under this section if:

Â Â Â Â Â  (a) The party asserting discharge consents to the event or conduct that is the basis of the discharge; or

Â Â Â Â Â  (b) The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. [1993 c.545 Â§71]

Â Â Â Â Â  73.1010 [1961 c.726 Â§73.1010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1020 [1961 c.726 Â§73.1020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1030 [1961 c.726 Â§73.1030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1040 [1961 c.726 Â§73.1040; 1983 c.37 Â§36a; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1050 [1961 c.726 Â§73.1050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1060 [1961 c.726 Â§73.1060; 1989 c.246 Â§1; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1070 [1961 c.726 Â§73.1070; 1991 c.202 Â§19; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1080 [1961 c.726 Â§73.1080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1090 [1961 c.726 Â§73.1090; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1100 [1961 c.726 Â§73.1100; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1110 [1961 c.726 Â§73.1110; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1120 [1961 c.726 Â§73.1120; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1130 [1961 c.726 Â§73.1130; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1140 [1961 c.726 Â§73.1140; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1150 [1961 c.726 Â§73.1150; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1160 [1961 c.726 Â§73.1160; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1170 [1961 c.726 Â§73.1170; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1180 [1961 c.726 Â§73.1180; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1190 [1961 c.726 Â§73.1190; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1200 [1961 c.726 Â§73.1200; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1210 [1961 c.726 Â§73.1210; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1220 [1961 c.726 Â§73.1220; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1230 [1989 c.1060 Â§2; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2010 [1961 c.726 Â§73.2010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2020 [1961 c.726 Â§73.2020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2030 [1961 c.726 Â§73.2030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2040 [1961 c.726 Â§73.2040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2050 [1961 c.726 Â§73.2050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2060 [1961 c.726 Â§73.2060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2070 [1961 c.726 Â§73.2070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2080 [1961 c.726 Â§73.2080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3010 [1961 c.726 Â§73.3010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3020 [1961 c.726 Â§73.3020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3030 [1961 c.726 Â§73.3030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3040 [1961 c.726 Â§73.3040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3050 [1961 c.726 Â§73.3050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3060 [1961 c.726 Â§73.3060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3070 [1961 c.726 Â§73.3070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4010 [1961 c.726 Â§73.4010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4020 [1961 c.726 Â§73.4020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4030 [1961 c.726 Â§73.4030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4040 [1961 c.726 Â§73.4040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4050 [1961 c.726 Â§73.4050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4060 [1961 c.726 Â§73.4060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4070 [1961 c.726 Â§73.4070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4080 [1961 c.726 Â§73.4080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4090 [1961 c.726 Â§73.4090; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4100 [1961 c.726 Â§73.4100; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4110 [1961 c.726 Â§73.4110; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4120 [1961 c.726 Â§73.4120; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4130 [1961 c.726 Â§73.4130; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4140 [1961 c.726 Â§73.4140; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4150 [1961 c.726 Â§73.4150; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4160 [1961 c.726 Â§73.4160; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4170 [1961 c.726 Â§73.4170; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4180 [1961 c.726 Â§73.4180; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4190 [1961 c.726 Â§73.4190; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5010 [1961 c.726 Â§73.5010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5020 [1961 c.726 Â§73.5020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5030 [1961 c.726 Â§73.5030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5040 [1961 c.726 Â§73.5040; 1963 c.402 Â§1; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5050 [1961 c.726 Â§73.5050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5060 [1961 c.726 Â§73.5060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5070 [1961 c.726 Â§73.5070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5080 [1961 c.726 Â§73.5080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5090 [1961 c.726 Â§73.5090; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5100 [1961 c.726 Â§73.5100; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5110 [1961 c.726 Â§73.5110; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6010 [1961 c.726 Â§73.6010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6020 [1961 c.726 Â§73.6020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6030 [1961 c.726 Â§73.6030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6040 [1961 c.726 Â§73.6040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6050 [1961 c.726 Â§73.6050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6060 [1961 c.726 Â§73.6060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.7010 [1961 c.726 Â§73.7010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8010 [1961 c.726 Â§73.8010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8020 [1961 c.726 Â§73.8020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8030 [1961 c.726 Â§73.8030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8040 [1961 c.726 Â§73.8040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8050 [1961 c.726 Â§73.8050; repealed by 1993 c.545 Â§126]

_______________



Chapter 74

Chapter 74 Â Bank Deposits and Collections

2005 EDITION

BANK DEPOSITS AND COLLECTIONS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

74.1010Â Â Â Â  Short title

74.1020Â Â Â Â  Applicability

74.1030Â Â Â Â  Variation by agreement; measure of damages; action constituting ordinary care

74.1040Â Â Â Â  Definitions and index of definitions

74.1050Â Â Â Â  ÂBankÂ; Âdepositary bankÂ; Âintermediary bankÂ; Âcollecting bankÂ; Âpayor bankÂ; Âpresenting bankÂ

74.1060Â Â Â Â  Payable through or payable at bank; collecting bank

74.1070Â Â Â Â  Separate office of bank for computing time for actions, notices and orders

74.1080Â Â Â Â  Time of receipt of items

74.1090Â Â Â Â  Waiver of time limits; when delay excused

74.1110Â Â Â Â  Statute of limitations

74.1120Â Â Â Â  Electronic presentment

COLLECTION OF ITEMS

(Depositary and Collecting Banks)

74.2010Â Â Â Â  Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed Âpay any bankÂ

74.2020Â Â Â Â  Responsibility for collection; when action timely

74.2030Â Â Â Â  Effect of instructions

74.2040Â Â Â Â  Methods of sending and presenting; presentment

74.2050Â Â Â Â  Depositary bank as holder of unindorsed item

74.2060Â Â Â Â  Transfer between banks

74.2070Â Â Â Â  Warranties of customer and collecting bank on transfer of item; dishonor of item; remedies; when claim accrues

74.2080Â Â Â Â  Presentment warranties; remedies; defenses; payment of dishonored draft; warranty disclaimer not applicable to checks; when warranty claim accrues

74.2090Â Â Â Â  Encoding and retention warranties; remedies

74.2100Â Â Â Â  Security interest of collecting bank in items; priority

74.2110Â Â Â Â  Bank as holder in due course

74.2120Â Â Â Â  Presentment by notice of item not payable by, through or at bank; liability of drawer or indorser

74.2130Â Â Â Â  Medium and time of settlement by bank

74.2140Â Â Â Â  Right of charge-back or refund; liability of collecting bank; return of item

74.2150Â Â Â Â  Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

74.2160Â Â Â Â  Insolvency and preference

(Payor Banks)

74.3010Â Â Â Â  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

74.3020Â Â Â Â  Payor bankÂs responsibility for late return of item; defenses to liability of payor bank

74.3030Â Â Â Â  When items subject to notice, stop payment order, legal process or setoff; order in which items may be charged or certified; cutoff hour for checks

RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

74.4010Â Â Â Â  When bank may charge customerÂs account

74.4020Â Â Â Â  BankÂs liability to customer for wrongful dishonor; time of determining insufficiency of account

74.4030Â Â Â Â  CustomerÂs right to stop payment; duration of stop payment order; burden of proof of loss

74.4040Â Â Â Â  Bank not obligated to pay check more than six months old

74.4050Â Â Â Â  Death or incompetence of customer

74.4060Â Â Â Â  Statements to customer; requirements; retaining copies of items; duty of customer to determine unauthorized payment; allocation of loss

74.4070Â Â Â Â  Payor bankÂs right to subrogation on improper payment

COLLECTION OF DOCUMENTARY DRAFTS

74.5010Â Â Â Â  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

74.5020Â Â Â Â  Presentment of Âon arrivalÂ drafts

74.5030Â Â Â Â  Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

74.5040Â Â Â Â  Privilege of presenting bank to deal with goods; security interest for expenses

74.010, 74.020, 74.030, 74.040, 74.050, 74.060, 74.070, 74.080, 74.090, 74.100, 74.110, 74.120, 74.130, 74.140, 74.150, 74.160, 74.170, 74.180, 74.190, 74.200, 74.210, 74.220, 74.230, 74.240, 74.250, 74.260, 74.270, 74.280, 74.290, 74.300, 74.310, 74.320, 74.330, 74.340, 74.350, 74.360, 74.370, 74.380, 74.390, 74.400, 74.410, 74.420, 74.430, 74.440, 74.450, 74.460, 74.470, 74.480, 74.490 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  74.500 [Renumbered 165.655]

Â Â Â Â Â  74.510 [Renumbered 165.660]

Â Â Â Â Â  74.520 [Renumbered 165.665]

Â Â Â Â Â  74.530 [Renumbered 165.670]

Â Â Â Â Â  74.540 [Renumbered 165.675]

Â Â Â Â Â  74.550 [Renumbered 165.680]

Â Â Â Â Â  74.560, 74.570, 74.580, 74.590 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

Â Â Â Â Â  74.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂBank Deposits and Collections. [1961 c.726 Â§74.1010]

Â Â Â Â Â  74.1020 Applicability. (1) To the extent that items within this chapter are also within ORS chapters 73 and 78, they are subject to those chapters. If there is conflict, this chapter and ORS chapter 78 govern ORS chapter 73.

Â Â Â Â Â  (2) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located. [1961 c.726 Â§74.1020; 1993 c.545 Â§73; 1995 c.79 Â§25]

Â Â Â Â Â  74.1030 Variation by agreement; measure of damages; action constituting ordinary care. (1) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bankÂs responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bankÂs responsibility is to be measured if those standards are not manifestly unreasonable.

Â Â Â Â Â  (2) Federal reserve regulations and operating circulars, clearing house rules, and the like have the effect of agreements under subsection (1) of this section whether or not specifically assented to by all parties interested in items handled.

Â Â Â Â Â  (3) Action or nonaction approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

Â Â Â Â Â  (4) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

Â Â Â Â Â  (5) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is bad faith it includes any other damages the party suffered as a proximate consequence. [1961 c.726 Â§74.1030; 1993 c.545 Â§74]

Â Â Â Â Â  74.1040 Definitions and index of definitions. (1) In this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂAccountÂ means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit.

Â Â Â Â Â  (b) ÂAfternoonÂ means the period of a day between noon and midnight.

Â Â Â Â Â  (c) ÂBanking dayÂ has the meaning given that term in ORS 708A.650.

Â Â Â Â Â  (d) ÂClearing houseÂ means an association of banks or other payors regularly clearing items.

Â Â Â Â Â  (e) ÂCustomerÂ means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

Â Â Â Â Â  (f) ÂDocumentary draftÂ means a draft to be presented for acceptance or payment if specified documents, certificated securities defined in ORS 78.1020 or instructions for uncertificated securities described in ORS 78.1020, or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

Â Â Â Â Â  (g) ÂDraftÂ means a draft as defined in ORS 73.0104 or an item, other than an instrument, that is an order.

Â Â Â Â Â  (h) ÂDraweeÂ means a person ordered in a draft to make payment.

Â Â Â Â Â  (i) ÂItemÂ means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by ORS chapter 74A or a credit or debit card slip.

Â Â Â Â Â  (j) ÂMidnight deadlineÂ with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

Â Â Â Â Â  (k) ÂSettleÂ means to pay in cash, by clearing house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

Â Â Â Â Â  (L) ÂSuspends paymentsÂ with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂAgreement for electronic presentment,Â as defined in ORS 74.1100.

Â Â Â Â Â  (b) ÂBank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (c) ÂCollecting bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (d) ÂDepositary bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (e) ÂIntermediary bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (f) ÂPayor bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (g) ÂPresenting bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (h) ÂPresentment notice,Â as defined in ORS 74.1100.

Â Â Â Â Â  (3) The following definitions in other sections apply to this chapter:

Â Â Â Â Â  (a) ÂAcceptance,Â as defined in ORS 73.0409.

Â Â Â Â Â  (b) ÂAlteration,Â as defined in ORS 73.0407.

Â Â Â Â Â  (c) ÂCashierÂs check,Â as defined in ORS 73.0104.

Â Â Â Â Â  (d) ÂCertificate of deposit,Â as defined in ORS 73.0104.

Â Â Â Â Â  (e) ÂCertified check,Â as defined in ORS 73.0409.

Â Â Â Â Â  (f) ÂCheck,Â as defined in ORS 73.0104.

Â Â Â Â Â  (g) ÂGood faith,Â as defined in ORS 73.0103.

Â Â Â Â Â  (h) ÂHolder in due course,Â as defined in ORS 73.0302.

Â Â Â Â Â  (i) ÂInstrument,Â as defined in ORS 73.0104.

Â Â Â Â Â  (j) ÂNotice of dishonor,Â as defined in ORS 73.0503.

Â Â Â Â Â  (k) ÂOrder,Â as defined in ORS 73.0103.

Â Â Â Â Â  (L) ÂOrdinary care,Â as defined in ORS 73.0103.

Â Â Â Â Â  (m) ÂPerson entitled to enforce,Â as defined in ORS 73.0301.

Â Â Â Â Â  (n) ÂPresentment,Â as defined in ORS 73.0501.

Â Â Â Â Â  (o) ÂPromise,Â as defined in ORS 73.0103.

Â Â Â Â Â  (p) ÂProve,Â as defined in ORS 73.0103.

Â Â Â Â Â  (q) ÂTellerÂs check,Â as defined in ORS 73.0104.

Â Â Â Â Â  (r) ÂUnauthorized signature,Â as defined in ORS 73.0403.

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§74.1040; 1993 c.220 Â§1; 1993 c.545 Â§75; 1995 c.328 Â§67; 1997 c.631 Â§379]

Â Â Â Â Â  74.1050 ÂBankÂ; Âdepositary bankÂ; Âintermediary bankÂ; Âcollecting bankÂ; Âpayor bankÂ; Âpresenting bank.Â In this chapter:

Â Â Â Â Â  (1) ÂBankÂ means a financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (2) ÂDepositary bankÂ means the first bank to take an item even though it is also the payor bank unless the item is presented for immediate payment over the counter.

Â Â Â Â Â  (3) ÂPayor bankÂ means a bank that is the drawee of a draft.

Â Â Â Â Â  (4) ÂIntermediary bankÂ means a bank to which an item is transferred in course of collection except the depositary or payor bank.

Â Â Â Â Â  (5) ÂCollecting bankÂ means a bank handling an item for collection except the payor bank.

Â Â Â Â Â  (6) ÂPresenting bankÂ means a bank presenting an item except a payor bank. [1961 c.726 Â§74.1050; 1993 c.545 Â§76; 1997 c.631 Â§380]

Â Â Â Â Â  74.1060 Payable through or payable at bank; collecting bank. (1) If an item states that it is Âpayable throughÂ a bank identified in the item:

Â Â Â Â Â  (a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

Â Â Â Â Â  (b) The item may be presented for payment only by or through the bank.

Â Â Â Â Â  (2) If an item states that it is Âpayable atÂ a bank identified in the item:

Â Â Â Â Â  (a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

Â Â Â Â Â  (b) The item may be presented for payment only by or through the bank.

Â Â Â Â Â  (3) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank. [1961 c.726 Â§74.1060; 1963 c.402 Â§2; 1993 c.545 Â§77]

Â Â Â Â Â  74.1070 Separate office of bank for computing time for actions, notices and orders. A bank or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this chapter and ORS chapter 73. [1961 c.726 Â§74.1070; 1993 c.545 Â§78]

Â Â Â Â Â  74.1080 Time of receipt of items. (1) For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for a day, a bank may fix an afternoon hour of 2 p.m. or later as a cut-off hour for the handling of money and items and the making of entries on its books.

Â Â Â Â Â  (2) An item or deposit of money received on any day after a cut-off hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day. [1961 c.726 Â§74.1080; 1993 c.545 Â§79]

Â Â Â Â Â  74.1090 Waiver of time limits; when delay excused. (1) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by the Uniform Commercial Code for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

Â Â Â Â Â  (2) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by the Uniform Commercial Code or by instructions is excused if:

Â Â Â Â Â  (a) The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank; and

Â Â Â Â Â  (b) The bank exercises such diligence as the circumstances require. [1993 c.545 Â§81]

Â Â Â Â Â  74.1110 Statute of limitations. An action to enforce an obligation, duty or right arising under this chapter must be commenced within three years after the claim for relief accrues. [1993 c.545 Â§83]

Â Â Â Â Â  74.1120 Electronic presentment. (1) ÂAgreement for electronic presentmentÂ means an agreement, clearing house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item (Âpresentment noticeÂ) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

Â Â Â Â Â  (2) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

Â Â Â Â Â  (3) If presentment is made by presentment notice, a reference to ÂitemÂ or ÂcheckÂ in this chapter means the presentment notice unless the context otherwise indicates. [1993 c.545 Â§82]

COLLECTION OF ITEMS

(Depositary and Collecting Banks)

Â Â Â Â Â  74.2010 Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed Âpay any bank.Â (1) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

Â Â Â Â Â  (2) After an item has been indorsed with the words Âpay any bankÂ or the like, only a bank may acquire the rights of a holder until the item has been:

Â Â Â Â Â  (a) Returned to the customer initiating collection; or

Â Â Â Â Â  (b) Specially indorsed by a bank to a person who is not a bank. [1961 c.726 Â§74.2010; 1993 c.545 Â§84]

Â Â Â Â Â  74.2020 Responsibility for collection; when action timely. (1) A collecting bank must exercise ordinary care in:

Â Â Â Â Â  (a) Presenting an item or sending it for presentment;

Â Â Â Â Â  (b) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bankÂs transferor after learning that the item has not been paid or accepted, as the case may be;

Â Â Â Â Â  (c) Settling for an item when the bank receives final settlement; and

Â Â Â Â Â  (d) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

Â Â Â Â Â  (2) A collecting bank exercises ordinary care under subsection (1) of this section by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

Â Â Â Â Â  (3) Subject to subsection (1)(a) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit. [1961 c.726 Â§74.2020; 1993 c.545 Â§85]

Â Â Â Â Â  74.2030 Effect of instructions. Subject to ORS 73.0420 concerning conversion of instruments and ORS chapter 73 and this chapter concerning restrictive indorsements, only a collecting bankÂs transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. [1961 c.726 Â§74.2030; 1993 c.545 Â§86]

Â Â Â Â Â  74.2040 Methods of sending and presenting; presentment. (1) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

Â Â Â Â Â  (2) A collecting bank may send:

Â Â Â Â Â  (a) An item directly to the payor bank;

Â Â Â Â Â  (b) An item to a nonbank payor if authorized by its transferor; and

Â Â Â Â Â  (c) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing house rule or the like.

Â Â Â Â Â  (3) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made. [1961 c.726 Â§74.2040; 1963 c.402 Â§3; 1993 c.545 Â§87]

Â Â Â Â Â  74.2050 Depositary bank as holder of unindorsed item. If a customer delivers an item to a depositary bank for collection:

Â Â Â Â Â  (1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of ORS 73.0302, it is a holder in due course; and

Â Â Â Â Â  (2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customerÂs account. [1961 c.726 Â§74.2050; 1993 c.545 Â§88]

Â Â Â Â Â  74.2060 Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the itemÂs further transfer to another bank. [1961 c.726 Â§74.2060; 1993 c.545 Â§89]

Â Â Â Â Â  74.2070 Warranties of customer and collecting bank on transfer of item; dishonor of item; remedies; when claim accrues. (1) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

Â Â Â Â Â  (a) The warrantor is a person entitled to enforce the item;

Â Â Â Â Â  (b) All signatures on the item are authentic and authorized;

Â Â Â Â Â  (c) The item has not been altered;

Â Â Â Â Â  (d) The item is not subject to a defense or claim in recoupment under ORS 73.0305 (1) of any party that can be asserted against the warrantor;

Â Â Â Â Â  (e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

Â Â Â Â Â  (f) If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or if the transfer was of an incomplete item, according to its terms when completed as stated in ORS 73.0115 and 73.0407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made Âwithout recourseÂ or otherwise disclaiming liability.

Â Â Â Â Â  (3) A person to whom the warranties under subsection (1) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

Â Â Â Â Â  (4) The warranties stated in subsection (1) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (5) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (6) If the warranty in subsection (1)(f) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1961 c.726 Â§74.2070; 1993 c.545 Â§90; 1997 c.822 Â§5]

Â Â Â Â Â  74.2080 Presentment warranties; remedies; defenses; payment of dishonored draft; warranty disclaimer not applicable to checks; when warranty claim accrues. (1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

Â Â Â Â Â  (a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

Â Â Â Â Â  (b) The draft has not been altered;

Â Â Â Â Â  (c) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

Â Â Â Â Â  (d) If the draft is a demand draft, creation of the draft according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:

Â Â Â Â Â  (a) Breach of warranty is a defense to the obligation of the acceptor; and

Â Â Â Â Â  (b) If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

Â Â Â Â Â  (3) If a drawee asserts a claim for breach of warranty under subsection (1) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under ORS 73.0404 or 73.0405 or the drawer is precluded under ORS 73.0405 or 74.4060 from asserting against the drawee the unauthorized indorsement or alteration.

Â Â Â Â Â  (4) If a dishonored draft is presented for payment to the drawer or an indorser or any item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

Â Â Â Â Â  (5) The warranties stated in subsections (1) and (4) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (6) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (7) A demand draft is a check, as defined in ORS 73.0104 (6).

Â Â Â Â Â  (8) If the warranty in subsection (1)(d) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1961 c.726 Â§74.2080; 1993 c.545 Â§91; 1997 c.822 Â§6]

Â Â Â Â Â  74.2090 Encoding and retention warranties; remedies. (1) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

Â Â Â Â Â  (2) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If the customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

Â Â Â Â Â  (3) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach. [1961 c.726 Â§74.2090; 1993 c.545 Â§92]

Â Â Â Â Â  74.2100 Security interest of collecting bank in items; priority. (1) A collecting bank has a security interest in an item and in any accompanying documents or in the proceeds of either:

Â Â Â Â Â  (a) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

Â Â Â Â Â  (b) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

Â Â Â Â Â  (c) If it makes an advance on or against the item.

Â Â Â Â Â  (2) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this action, credits first given are first withdrawn.

Â Â Â Â Â  (3) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to ORS chapter 79, but:

Â Â Â Â Â  (a) No security agreements are necessary to make the security interest enforceable under ORS 79.0203 (2)(c)(A);

Â Â Â Â Â  (b) No filing is required to perfect the security interest; and

Â Â Â Â Â  (c) The security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds. [1961 c.726 Â§74.2100; 1993 c.545 Â§93; 2001 c.445 Â§146]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  74.2110 Bank as holder in due course. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of ORS 73.0302 on what constitutes a holder in due course. [1961 c.726 Â§74.2110; 1993 c.545 Â§94]

Â Â Â Â Â  74.2120 Presentment by notice of item not payable by, through or at bank; liability of drawer or indorser. (1) Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under ORS 73.0501 by the close of the bankÂs next banking day after it knows of the requirement.

Â Â Â Â Â  (2) If presentment is made by notice, and payment, acceptance or request for compliance with a requirement under ORS 73.0501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts. [1961 c.726 Â§74.2120; 1985 c.436 Â§1; 1993 c.545 Â§95; 1995 c.79 Â§26]

Â Â Â Â Â  74.2130 Medium and time of settlement by bank. (1) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing house rules and the like, or agreement. In the absence of such prescription:

Â Â Â Â Â  (a) The medium of settlement is cash or credit to an account in a Federal Reserve Bank of or specified by the person to receive settlement; and

Â Â Â Â Â  (b) The time of settlement is:

Â Â Â Â Â  (A) With respect to tender of settlement by cash, a cashierÂs check or tellerÂs check, when the cash or check is sent or delivered;

Â Â Â Â Â  (B) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

Â Â Â Â Â  (C) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

Â Â Â Â Â  (D) With respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection (1) of this section or ORS 74A.4060 to the person receiving settlement.

Â Â Â Â Â  (2) If the tender of settlement is not by a medium authorized by subsection (1) of this section or the time of settlement is not fixed by subsection (1) of this section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

Â Â Â Â Â  (3) If settlement for an item is made by cashierÂs check or tellerÂs check and the person receiving settlement, before its midnight deadline:

Â Â Â Â Â  (a) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

Â Â Â Â Â  (b) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

Â Â Â Â Â  (4) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item. [1961 c.726 Â§74.2130; 1993 c.545 Â§96]

Â Â Â Â Â  74.2140 Right of charge-back or refund; liability of collecting bank; return of item. (1) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customerÂs account or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bankÂs midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit or obtain refund from its customer, but it is liable for any loss resulting from the delay. The rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

Â Â Â Â Â  (2) A collecting bank returns an item when it is sent or delivered to the bankÂs customer or transferor or pursuant to its instructions.

Â Â Â Â Â  (3) A depositary bank that is also the payor may charge back the amount of an item to its customerÂs account or obtain refund in accordance with the provision governing return of an item received by a payor bank for credit on its books as provided in ORS 74.3010.

Â Â Â Â Â  (4) The right to charge back is not affected by:

Â Â Â Â Â  (a) Previous use of a credit given for the item; or

Â Â Â Â Â  (b) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

Â Â Â Â Â  (5) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

Â Â Â Â Â  (6) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course. [1961 c.726 Â§74.2140; 1993 c.545 Â§97]

Â Â Â Â Â  74.2150 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal. (1) An item is finally paid by a payor bank when the bank has first done any of the following:

Â Â Â Â Â  (a) Paid the item in cash;

Â Â Â Â Â  (b) Settled for the item without having a right to revoke the settlement under statute, clearing house rule or agreement; or

Â Â Â Â Â  (c) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing house rule or agreement.

Â Â Â Â Â  (2) If provisional settlement for an item does not become final, the item is not finally paid.

Â Â Â Â Â  (3) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

Â Â Â Â Â  (4) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

Â Â Â Â Â  (5) Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customerÂs account becomes available for withdrawal as of right:

Â Â Â Â Â  (a) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or

Â Â Â Â Â  (b) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bankÂs second banking day following receipt of the item.

Â Â Â Â Â  (6) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bankÂs next banking day after receipt of the deposit. [1993 c.545 Â§99]

Â Â Â Â Â  74.2160 Insolvency and preference. (1) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bankÂs customer.

Â Â Â Â Â  (2) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

Â Â Â Â Â  (3) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlementÂs becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

Â Â Â Â Â  (4) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank. [1993 c.545 Â§100]

(Payor Banks)

Â Â Â Â Â  74.3010 Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank. (1) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

Â Â Â Â Â  (a) Returns the item; or

Â Â Â Â Â  (b) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

Â Â Â Â Â  (2) If a demand item is received by a payor bank for credit on its books it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (1) of this section.

Â Â Â Â Â  (3) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

Â Â Â Â Â  (4) An item is returned:

Â Â Â Â Â  (a) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing house rules; or

Â Â Â Â Â  (b) In all other cases, when it is sent or delivered to the bankÂs customer or transferor or pursuant to instructions of the customer or transferor. [1961 c.726 Â§74.3010; 1993 c.545 Â§101]

Â Â Â Â Â  74.3020 Payor bankÂs responsibility for late return of item; defenses to liability of payor bank. (1) Pursuant to ORS 74.2070 (1), if an item is presented to and received by a payor bank, the bank is accountable for the amount of:

Â Â Â Â Â  (a) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

Â Â Â Â Â  (b) Any other properly payable item unless within the time allowed for acceptance or payment of that item the bank either accepts or pays the item or returns it and accompanying documents.

Â Â Â Â Â  (2) The liability of a payor bank to pay an item pursuant to subsection (1) of this section is subject to defenses based on breach of a presentment warranty under ORS 74.2080 or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank. [1961 c.726 Â§74.3020; 1993 c.545 Â§102]

Â Â Â Â Â  74.3030 When items subject to notice, stop payment order, legal process or setoff; order in which items may be charged or certified; cutoff hour for checks. (1) Any knowledge, notice or stop payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend or modify the bankÂs right or duty to pay an item or to charge its customerÂs account for the item if the knowledge, notice, stop payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

Â Â Â Â Â  (a) The bank accepts or certifies the item;

Â Â Â Â Â  (b) The bank pays the item in cash;

Â Â Â Â Â  (c) The bank settles for the item without having a right to revoke the settlement under statute, clearing house rule or agreement;

Â Â Â Â Â  (d) The bank becomes accountable for the amount of the item under ORS 74.3020 dealing with the payor bankÂs responsibility for late return of items; or

Â Â Â Â Â  (e) With respect to checks, a cut-off hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cut-off hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

Â Â Â Â Â  (2) Subject to subsection (1) of this section items may be accepted, paid, certified or charged to the indicated account of its customer in any order. [1961 c.726 Â§74.3030; 1993 c.545 Â§103]

RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

Â Â Â Â Â  74.4010 When bank may charge customerÂs account. (1) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

Â Â Â Â Â  (2) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefits from the proceeds of the item.

Â Â Â Â Â  (3) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in ORS 74.4030 (2) for stop payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in ORS 74.3030. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under ORS 74.4020.

Â Â Â Â Â  (4) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

Â Â Â Â Â  (a) The original terms of the altered item; or

Â Â Â Â Â  (b) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper. [1961 c.726 Â§74.4010; 1993 c.545 Â§104]

Â Â Â Â Â  74.4020 BankÂs liability to customer for wrongful dishonor; time of determining insufficiency of account. (1) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable. However, a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

Â Â Â Â Â  (2) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

Â Â Â Â Â  (3) A payor bankÂs determination of the customerÂs account balance on which a decision to dishonor for insufficiency of available funds is based may be made at a time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bankÂs decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of availability funds is wrongful. [1961 c.726 Â§74.4020; 1993 c.545 Â§105]

Â Â Â Â Â  74.4030 CustomerÂs right to stop payment; duration of stop payment order; burden of proof of loss. (1) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customerÂs account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in ORS 74.3030. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

Â Â Â Â Â  (2) A stop payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop payment order is effective.

Â Â Â Â Â  (3) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop payment order may include damages for dishonor of subsequent items under ORS 74.4020. [1961 c.726 Â§74.4030; 1993 c.545 Â§106]

Â Â Â Â Â  74.4040 Bank not obligated to pay check more than six months old. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customerÂs account for a payment made thereafter in good faith. [1961 c.726 Â§74.4040]

Â Â Â Â Â  74.4050 Death or incompetence of customer. (1) A payor or collecting bankÂs authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

Â Â Â Â Â  (2) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account. [1961 c.726 Â§74.4050; 1993 c.545 Â§107]

Â Â Â Â Â  74.4060 Statements to customer; requirements; retaining copies of items; duty of customer to determine unauthorized payment; allocation of loss. (1) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

Â Â Â Â Â  (2) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and the bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

Â Â Â Â Â  (3) If a bank sends or makes available a statement of account or items pursuant to subsection (1) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

Â Â Â Â Â  (4) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (3) of this section the customer is precluded from asserting against the bank:

Â Â Â Â Â  (a) The customerÂs unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

Â Â Â Â Â  (b) The customerÂs unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

Â Â Â Â Â  (5) If subsection (4) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (3) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (4) of this section does not apply.

Â Â Â Â Â  (6) Without regard to care or lack of care of either the customer or the bank, a customer who does not within 180 days after the statement or items are made available to the customer as provided in subsection (1) of this section discover and report the customerÂs unauthorized signature on or any alteration on the face or back of the item or does not within 18 months from that time discover and report any unauthorized indorsement on the item is precluded from asserting against the bank the unauthorized signature or indorsement or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under ORS 74.2080 with respect to the unauthorized signature or indorsement or alteration to which the preclusion applies. [1961 c.726 Â§74.4060; 1989 c.604 Â§1; 1993 c.545 Â§108]

Â Â Â Â Â  74.4070 Payor bankÂs right to subrogation on improper payment. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank shall be subrogated to the rights:

Â Â Â Â Â  (1) Of any holder in due course on the item against the drawer or maker; and

Â Â Â Â Â  (2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

Â Â Â Â Â  (3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose. [1961 c.726 Â§74.4070; 1993 c.545 Â§109]

COLLECTION OF DOCUMENTARY DRAFTS

Â Â Â Â Â  74.5010 Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right. [1961 c.726 Â§74.5010; 1993 c.545 Â§110]

Â Â Â Â Â  74.5020 Presentment of Âon arrivalÂ drafts. If a draft or the relevant instructions require presentment Âon arrival,Â Âwhen goods arriveÂ or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. [1961 c.726 Â§74.5020; 1993 c.545 Â§111]

Â Â Â Â Â  74.5030 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need. Unless otherwise instructed and except as provided in ORS chapter 75, a bank presenting a documentary draft:

Â Â Â Â Â  (1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

Â Â Â Â Â  (2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the refereeÂs services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. [1961 c.726 Â§74.5030; 1993 c.545 Â§112]

Â Â Â Â Â  74.5040 Privilege of presenting bank to deal with goods; security interest for expenses. (1) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

Â Â Â Â Â  (2) For its reasonable expenses incurred by action under subsection (1) of this section the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid sellerÂs lien. [1961 c.726 Â§74.5040; 1993 c.545 Â§113]

_______________



Chapter 74a

Chapter 74A Â Funds Transfers

2005 EDITION

FUNDS TRANSFERS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

74A.1010Â  Short title

74A.1020Â  Subject matter

74A.1030Â  Payment order; definitions

74A.1040Â  Funds transfer; definitions

74A.1050Â  Other definitions

74A.1060Â  Time payment order is received

74A.1070Â  Federal Reserve regulations and operating circulars

74A.1080Â  Exclusion of consumer transactions covered by federal law

ISSUE AND ACCEPTANCE OF PAYMENT ORDER

74A.2010Â  Security procedure

74A.2020Â  Authorized and verified payment orders

74A.2030Â  Unenforceability of certain verified payment orders

74A.2040Â  Refund of payment and duty of customer to report with respect to unauthorized payment order

74A.2050Â  Erroneous payment orders

74A.2060Â  Transmission of payment order through funds transfer or other communication system

74A.2070Â  Misdescription of beneficiary

74A.2080Â  Misdescription of intermediary bank or beneficiaryÂs bank

74A.2090Â  Acceptance of payment order

74A.2100Â  Rejection of payment order

74A.2110Â  Cancellation and amendment of payment order

74A.2120Â  Liability and duty of receiving bank regarding unaccepted payment order

EXECUTION OF SENDERÂS PAYMENT ORDER BY RECEIVING BANK

74A.3010Â  Execution and execution date

74A.3020Â  Obligations of receiving bank in execution of payment order

74A.3030Â  Erroneous execution of payment order

74A.3040Â  Duty of sender to report erroneously executed payment order

74A.3050Â  Liability for late or improper execution or failure to execute payment order

PAYMENT

74A.4010Â  Payment date

74A.4020Â  Obligation of sender to pay receiving bank

74A.4030Â  Payment by sender to receiving bank

74A.4040Â  Obligation of beneficiaryÂs bank to pay and give notice to beneficiary

74A.4050Â  Payment by beneficiaryÂs bank to beneficiary

74A.4060Â  Payment by originator to beneficiary; discharge of underlying obligation

MISCELLANEOUS PROVISIONS

74A.5010Â  Variation by agreement and effect of funds-transfer system rule

74A.5020Â  Creditor process served on receiving bank; setoff by beneficiaryÂs bank

74A.5030Â  Injunction or restraining order with respect to funds transfer

74A.5040Â  Order in which items and payment orders may be charged to account; order of withdrawals from account

74A.5050Â  Preclusion of objection to debit of customerÂs account

74A.5060Â  Rate of interest

74A.5070Â  Choice of law

GENERAL PROVISIONS

Â Â Â Â Â  74A.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂFunds Transfers. [1991 c.442 Â§1]

Â Â Â Â Â  74A.1020 Subject matter. Except as otherwise provided in ORS 74A.1080, this chapter applies to funds transfers defined in ORS 74A.1040. [1991 c.442 Â§2]

Â Â Â Â Â  74A.1030 Payment order; definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂBeneficiaryÂ means the person to be paid by the beneficiaryÂs bank.

Â Â Â Â Â  (b) ÂBeneficiaryÂs bankÂ means the bank identified in a payment order in which an account for the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

Â Â Â Â Â  (c) ÂPayment orderÂ means an instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

Â Â Â Â Â  (A) The instruction does not state a condition for payment to the beneficiary other than time of payment;

Â Â Â Â Â  (B) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

Â Â Â Â Â  (C) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system or communication system for transmittal to the receiving bank.

Â Â Â Â Â  (d) ÂReceiving bankÂ means the bank to which the senderÂs instruction is addressed.

Â Â Â Â Â  (e) ÂSenderÂ means the person giving the instruction to the receiving bank.

Â Â Â Â Â  (2) If an instruction complying with subsection (1)(c) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

Â Â Â Â Â  (3) A payment order is issued when it is sent to the receiving bank. [1991 c.442 Â§3]

Â Â Â Â Â  74A.1040 Funds transfer; definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂFunds transferÂ means the series of transactions, beginning with the originatorÂs payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originatorÂs bank or an intermediary bank intended to carry out the originatorÂs payment order. A funds transfer is completed by acceptance by the beneficiaryÂs bank of a payment order for the benefit of the beneficiary of the originatorÂs payment order.

Â Â Â Â Â  (2) ÂIntermediary bankÂ means a receiving bank other than the originatorÂs bank or the beneficiaryÂs bank.

Â Â Â Â Â  (3) ÂOriginatorÂ means the sender of the first payment order in a funds transfer.

Â Â Â Â Â  (4) ÂOriginatorÂs bankÂ means:

Â Â Â Â Â  (a) The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

Â Â Â Â Â  (b) The originator if the originator is a bank. [1991 c.442 Â§4]

Â Â Â Â Â  74A.1050 Other definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAuthorized accountÂ means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

Â Â Â Â Â  (b) ÂBankÂ means a financial institution, as defined in ORS 706.008. A branch or separate office of a bank is a separate bank for purposes of this chapter.

Â Â Â Â Â  (c) ÂCustomerÂ means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

Â Â Â Â Â  (d) ÂFunds-transfer business dayÂ of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders.

Â Â Â Â Â  (e) ÂFunds-transfer systemÂ means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

Â Â Â Â Â  (f) ÂGood faithÂ means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (g) ÂProveÂ with respect to a fact means to meet the burden of establishing the fact.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  ÂAcceptanceÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.2090

Â Â Â Â Â  ÂBeneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂBeneficiaryÂs bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂExecutedÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.3010

Â Â Â Â Â  ÂExecution dateÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.3010

Â Â Â Â Â  ÂFunds transferÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂFunds-transfer system ruleÂÂ Â Â Â Â Â Â  ORS 74A.5010

Â Â Â Â Â  ÂIntermediary bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂOriginatorÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂOriginatorÂs bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂPayment by beneficiaryÂs

Â Â Â Â Â  bank to beneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4050

Â Â Â Â Â  ÂPayment by originator to

Â Â Â Â Â  beneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4060

Â Â Â Â Â  ÂPayment by sender

Â Â Â Â Â  to receiving bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4030

Â Â Â Â Â  ÂPayment dateÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4010

Â Â Â Â Â  ÂPayment orderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂReceiving bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂSecurity procedureÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.2010

Â Â Â Â Â  ÂSenderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  (3) The following definitions in ORS chapter 74 apply to this chapter and ORS 71.1010:

Â Â Â Â Â  ÂClearing houseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂItemÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂSuspends paymentsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  (4) In addition ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1991 c.442 Â§5; 1997 c.631 Â§381]

Â Â Â Â Â  74A.1060 Time payment order is received. (1) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in ORS 71.2010 (27). A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

Â Â Â Â Â  (2) If this chapter refers to an execution date or payment date or state a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter. [1991 c.442 Â§6]

Â Â Â Â Â  74A.1070 Federal Reserve regulations and operating circulars. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency. [1991 c.442 Â§7]

Â Â Â Â Â  74A.1080 Exclusion of consumer transactions covered by federal law. This chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95.630, 92 Stat. 3728, 15 U.S.C. Â§1693 et seq.). [1991 c.442 Â§8]

ISSUE AND ACCEPTANCE OF PAYMENT ORDER

Â Â Â Â Â  74A.2010 Security procedure. (1) ÂSecurity procedureÂ means a procedure established by agreement of a customer and a receiving bank for the purpose of:

Â Â Â Â Â  (a) Verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

Â Â Â Â Â  (b) Detecting error in the transmission or the content of the payment order or communication.

Â Â Â Â Â  (2) A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, call-back procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure. [1991 c.442 Â§9]

Â Â Â Â Â  74A.2020 Authorized and verified payment orders. (1) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

Â Â Â Â Â  (2) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

Â Â Â Â Â  (a) The security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and

Â Â Â Â Â  (b) The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.

Â Â Â Â Â  (3) The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

Â Â Â Â Â  (4) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

Â Â Â Â Â  (a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

Â Â Â Â Â  (b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

Â Â Â Â Â  (5) The term ÂsenderÂ in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1) of this section, or it is effective as the order of the customer under subsection (2) of this section.

Â Â Â Â Â  (6) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

Â Â Â Â Â  (7) Except as provided in this section and ORS 74A.2030, rights and obligations arising under this section or ORS 74A.2030 may not be varied by agreement. [1991 c.442 Â§10]

Â Â Â Â Â  74A.2030 Unenforceability of certain verified payment orders. (1) If an accepted payment order is not, under ORS 74A.2020, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to ORS 74A.2020, the following rules apply:

Â Â Â Â Â  (a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

Â Â Â Â Â  (b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

Â Â Â Â Â  (A) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

Â Â Â Â Â  (B) Who obtained access to transmitting facilities of the customer or who obtained from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.

Â Â Â Â Â  (2) ÂInformationÂ includes any access device, computer software or the like.

Â Â Â Â Â  (3) This section applies to amendments of payment orders to the same extent it applies to payment orders. [1991 c.442 Â§11]

Â Â Â Â Â  74A.2040 Refund of payment and duty of customer to report with respect to unauthorized payment order. (1) If a receiving bank accepts a payment order issued in the name of its customer as sender which is not authorized and not effective as the order of the customer under ORS 74A.2020 or not enforceable, in whole or in part, against the customer under ORS 74A.2030, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customerÂs account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

Â Â Â Â Â  (2) Reasonable time under subsection (1) of this section may be fixed by agreement as stated in ORS 71.2040, but the obligation of a receiving bank to refund payment as stated in subsection (1) of this section may not otherwise be varied by agreement. [1991 c.442 Â§12]

Â Â Â Â Â  74A.2050 Erroneous payment orders. (1) The rules stated in subsection (2) of this section apply if an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order:

Â Â Â Â Â  (a) Erroneously instructed payment to a beneficiary not intended by the sender;

Â Â Â Â Â  (b) Erroneously instructed payment in an amount greater than the amount intended by the sender; or

Â Â Â Â Â  (c) Was an erroneously transmitted duplicate of a payment order previously sent by the sender.

Â Â Â Â Â  (2)(a) If the sender proves that the sender or a person acting on behalf of the sender pursuant to ORS 74A.2060 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c) of this subsection.

Â Â Â Â Â  (b) If the funds transfer is completed on the basis of an erroneous payment order described in subsection (1)(a) or (c) of this section, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (c) If the funds transfer is completed on the basis of a payment order described in subsection (1)(b) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (3) If the sender of an erroneous payment order described in subsection (1) of this section is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the senderÂs account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bankÂs notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the senderÂs order.

Â Â Â Â Â  (4) This section applies to amendments to payment orders to the same extent it applies to payment orders. [1991 c.442 Â§13]

Â Â Â Â Â  74A.2060 Transmission of payment order through funds transfer or other communication system. (1) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

Â Â Â Â Â  (2) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders. [1991 c.442 Â§14]

Â Â Â Â Â  74A.2070 Misdescription of beneficiary. (1) Subject to subsection (2) of this section, if, in a payment order received by the beneficiaryÂs bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

Â Â Â Â Â  (2) If a payment order received by the beneficiaryÂs bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

Â Â Â Â Â  (a) Except as otherwise provided in subsection (3) of this section, if the beneficiaryÂs bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiaryÂs bank need not determine whether the name and number refer to the same person.

Â Â Â Â Â  (b) If the beneficiaryÂs bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiaryÂs bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

Â Â Â Â Â  (3) If a payment order described in subsection (2) of this section is accepted, the originatorÂs payment order described the beneficiary inconsistently by name and number and the beneficiaryÂs bank pays the person identified by number as permitted by subsection (2)(a) of this section, the following rules apply:

Â Â Â Â Â  (a) If the originator is a bank, the originator is obliged to pay its order; and

Â Â Â Â Â  (b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originatorÂs bank proves that the originator, before acceptance of the originatorÂs order, had notice that payment of a payment order issued by the originator might be made by the beneficiaryÂs bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originatorÂs bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

Â Â Â Â Â  (4) In a case governed by subsection (2)(a) of this section, if the beneficiaryÂs bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

Â Â Â Â Â  (a) If the originator is obliged to pay its payment order as stated in subsection (3) of this section, the originator has the right to recover.

Â Â Â Â Â  (b) If the originator is not a bank and is not obliged to pay its payment order, the originatorÂs bank has the right to recover. [1991 c.442 Â§15]

Â Â Â Â Â  74A.2080 Misdescription of intermediary bank or beneficiaryÂs bank. (1) This subsection applies to a payment order identifying an intermediary bank or the beneficiaryÂs bank only by an identifying number.

Â Â Â Â Â  (a) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiaryÂs bank and need not determine whether the number identifies a bank.

Â Â Â Â Â  (b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

Â Â Â Â Â  (2) This subsection applies to a payment order identifying an intermediary bank or the beneficiaryÂs bank both by name and an identifying number if the name and number identify different persons.

Â Â Â Â Â  (a) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiaryÂs bank if the receiving bank, when it executes the senderÂs order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

Â Â Â Â Â  (b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiaryÂs bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a) of this subsection, as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

Â Â Â Â Â  (c) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiaryÂs bank if the receiving bank, at the time it executes the senderÂs order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

Â Â Â Â Â  (d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the senderÂs payment order is a breach of the obligation stated in ORS 74A.3020 (1)(a). [1991 c.442 Â§16]

Â Â Â Â Â  74A.2090 Acceptance of payment order. (1) Subject to subsection (4) of this section, a receiving bank other than the beneficiaryÂs bank accepts a payment order when it executes the order.

Â Â Â Â Â  (2) Subject to subsections (3) and (4) of this section, a beneficiaryÂs bank accepts a payment order at the earliest of the following times:

Â Â Â Â Â  (a) When the bank:

Â Â Â Â Â  (A) Pays the beneficiary as stated in ORS 74A.4050 (1)(a) or (2); or

Â Â Â Â Â  (B) Notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

Â Â Â Â Â  (b) When the bank receives payment of the entire amount of the senderÂs order pursuant to ORS 74A.4030 (1)(a) or (b); or

Â Â Â Â Â  (c) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the senderÂs order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time, or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

Â Â Â Â Â  (3) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (2)(b) or (c) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiaryÂs account.

Â Â Â Â Â  (4) A payment order issued to the originatorÂs bank cannot be accepted until the payment date if the bank is the beneficiaryÂs bank, or the execution date if the bank is not the beneficiaryÂs bank. If the originatorÂs bank executes the originatorÂs payment order before the execution date or pays the beneficiary of the originatorÂs payment order before the payment date and the payment order is subsequently canceled pursuant to ORS 74A.2110 (2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution. [1991 c.442 Â§17]

Â Â Â Â Â  74A.2100 Rejection of payment order. (1) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order:

Â Â Â Â Â  (a) Any means complying with the agreement is reasonable; and

Â Â Â Â Â  (b) Any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

Â Â Â Â Â  (2) This subsection applies if a receiving bank other than the beneficiaryÂs bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to ORS 74A.2110 (4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

Â Â Â Â Â  (3) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

Â Â Â Â Â  (4) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order. [1991 c.442 Â§18]

Â Â Â Â Â  74A.2110 Cancellation and amendment of payment order. (1) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

Â Â Â Â Â  (3) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank. The following apply:

Â Â Â Â Â  (a) With respect to a payment order accepted by a receiving bank other than the beneficiaryÂs bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

Â Â Â Â Â  (b) With respect to a payment order accepted by the beneficiaryÂs bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order that is a duplicate of a payment order previously issued by the sender, that orders payment to a beneficiary not entitled to receive payment from the originator or that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiaryÂs bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (4) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

Â Â Â Â Â  (5) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

Â Â Â Â Â  (6) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bankÂs agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

Â Â Â Â Â  (7) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

Â Â Â Â Â  (8) A funds-transfer system rule is not effective to the extent it conflicts with subsection (3)(b) of this section. [1991 c.442 Â§19]

Â Â Â Â Â  74A.2120 Liability and duty of receiving bank regarding unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in ORS 74A.2090 and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement. [1991 c.442 Â§20]

EXECUTION OF SENDERÂS PAYMENT ORDER BY RECEIVING BANK

Â Â Â Â Â  74A.3010 Execution and execution date. (1) A payment order is ÂexecutedÂ by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiaryÂs bank can be accepted but cannot be executed.

Â Â Â Â Â  (2) ÂExecution dateÂ of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the senderÂs order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the senderÂs instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date. [1991 c.442 Â§21]

Â Â Â Â Â  74A.3020 Obligations of receiving bank in execution of payment order. (1) Except as provided in subsections (2) to (4) of this section, if the receiving bank accepts a payment order pursuant to ORS 74A.2090 (1), the bank has the following obligations in executing the order:

Â Â Â Â Â  (a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the senderÂs order and to follow the senderÂs instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or the means by which payment orders are to be transmitted in the funds transfer. If the originatorÂs bank issues a payment order to an intermediary bank, the originatorÂs bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

Â Â Â Â Â  (b) If the senderÂs instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a senderÂs instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

Â Â Â Â Â  (2) Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances, and issue a payment order to the beneficiaryÂs bank or to an intermediary bank through which a payment order conforming to the senderÂs order can expeditiously be issued to the beneficiaryÂs bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds-transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

Â Â Â Â Â  (3) Unless subsection (1)(b) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the senderÂs order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

Â Â Â Â Â  (4) Unless instructed by the sender:

Â Â Â Â Â  (a) The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the senderÂs order by issuing a payment order in an amount equal to the amount of the senderÂs order less the amount of the charges; and

Â Â Â Â Â  (b) May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner. [1991 c.442 Â§22]

Â Â Â Â Â  74A.3030 Erroneous execution of payment order. (1) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the senderÂs order, or issues a payment order in execution of the senderÂs order and then issues a duplicate order, is entitled to payment of the amount of the senderÂs order under ORS 74A.4020 (3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (2) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the senderÂs order is entitled to payment of the amount of the senderÂs order under ORS 74A.4020 (3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the senderÂs order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the senderÂs payment order by issuing a payment order in an amount less than the amount of the senderÂs order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

Â Â Â Â Â  (3) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the senderÂs order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law covering mistake and restitution. [1991 c.442 Â§23]

Â Â Â Â Â  74A.3040 Duty of sender to report erroneously executed payment order. If the sender of a payment order that is erroneously executed as stated in ORS 74A.3030 receives notification from the receiving bank that the order was executed or that the senderÂs account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, that bank is not obliged to pay interest on any amount refundable to the sender under ORS 74A.4020 (4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section. [1991 c.442 Â§24]

Â Â Â Â Â  74A.3050 Liability for late or improper execution or failure to execute payment order. (1) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of ORS 74A.3020 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (3) of this section, additional damages are not recoverable.

Â Â Â Â Â  (2) If execution of a payment order by a receiving bank in breach of ORS 74A.3020 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for the expenses of the originator in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1) of this section, resulting from the improper execution. Except as provided in subsection (3) of this section, additional damages are not recoverable.

Â Â Â Â Â  (3) In addition to the amounts payable under subsections (1) and (2) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

Â Â Â Â Â  (4) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for the expenses of the sender in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the prevailing party in an action to recover amounts under this section.

Â Â Â Â Â  (6) Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) of this section may not be varied by agreement. [1991 c.442 Â§25; 1995 c.618 Â§44]

PAYMENT

Â Â Â Â Â  74A.4010 Payment date. ÂPayment dateÂ of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiaryÂs bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiaryÂs bank and, unless otherwise determined, is the day the order is received by the beneficiaryÂs bank. [1991 c.442 Â§26]

Â Â Â Â Â  74A.4020 Obligation of sender to pay receiving bank. (1) This section is subject to ORS 74A.2050 and 74A.2070.

Â Â Â Â Â  (2) With respect to a payment order issued to the beneficiaryÂs bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

Â Â Â Â Â  (3) This subsection is subject to subsection (5) of this section and to ORS 74A.3030. With respect to a payment order issued to a receiving bank other than the beneficiaryÂs bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the senderÂs order. Payment by the sender is not due until the execution date of the senderÂs order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiaryÂs bank of a payment order instructing payment to the beneficiary of that senderÂs payment order.

Â Â Â Â Â  (4) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in ORS 74A.2040 and 74A.3040, interest is payable on the refundable amount from the date of payment.

Â Â Â Â Â  (5) If a funds transfer is not completed as stated in subsection (3) of this section and an intermediary bank is obliged to refund payment as stated in subsection (4) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in ORS 74A.3020 (1)(a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4) of this section.

Â Â Â Â Â  (6) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) of this section or to receive refund under subsection (4) of this section may not be varied by agreement. [1991 c.442 Â§27]

Â Â Â Â Â  74A.4030 Payment by sender to receiving bank. (1) Payment of the senderÂs obligation under ORS 74A.4020 to pay the receiving bank occurs as follows:

Â Â Â Â Â  (a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

Â Â Â Â Â  (b) If the sender is a bank and the sender credited an account of the receiving bank with the sender, or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

Â Â Â Â Â  (c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

Â Â Â Â Â  (2)(a) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.

Â Â Â Â Â  (b) The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the senderÂs obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.

Â Â Â Â Â  (c) The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system.

Â Â Â Â Â  (d) The aggregate balance is determined after the right of setoff described in paragraph (b) of this subsection has been exercised.

Â Â Â Â Â  (3) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under ORS 74A.4020 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

Â Â Â Â Â  (4) In a case not covered by subsection (1) of this section, the time when payment of the senderÂs obligation under ORS 74A.4020 (2) or (3) occurs is governed by the applicable principles of law that determine when an obligation is satisfied. [1991 c.442 Â§28]

Â Â Â Â Â  74A.4040 Obligation of beneficiaryÂs bank to pay and give notice to beneficiary. (1) Subject to ORS 74A.2110 (5) and 74A.4050 (4) and (5), if a beneficiaryÂs bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

Â Â Â Â Â  (2) If a payment order accepted by the beneficiaryÂs bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. The court may award reasonable attorney fees to the prevailing party in an action to recover interest owing by reason of the provisions of this subsection.

Â Â Â Â Â  (3) The right of a beneficiary to receive payment and damages as stated in subsection (1) of this section may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer. [1991 c.442 Â§29; 1995 c.618 Â§45]

Â Â Â Â Â  74A.4050 Payment by beneficiaryÂs bank to beneficiary. (1) If the beneficiaryÂs bank credits an account of the beneficiary of a payment order, payment of the bankÂs obligation under ORS 74A.4040 (1) occurs when and to the extent:

Â Â Â Â Â  (a) The beneficiary is notified of the right to withdraw the credit;

Â Â Â Â Â  (b) The bank lawfully applies the credit to a debt of the beneficiary; or

Â Â Â Â Â  (c) Funds with respect to the order are otherwise made available to the beneficiary by the bank.

Â Â Â Â Â  (2) If the beneficiaryÂs bank does not credit an account of the beneficiary of a payment order, the time when payment of the bankÂs obligation under ORS 74A.4040 (1) occurs is governed by principles of law that determine when an obligation is satisfied.

Â Â Â Â Â  (3) Except as stated in subsections (4) and (5) of this section, if the beneficiaryÂs bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

Â Â Â Â Â  (4) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiaryÂs bank of the payment order it accepted. A beneficiaryÂs bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, the beneficiary, the beneficiaryÂs bank and the originatorÂs bank agreed to be bound by the rule, and the beneficiaryÂs bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiaryÂs bank, acceptance of the payment order by the beneficiaryÂs bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under ORS 74A.4060.

Â Â Â Â Â  (5) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants, and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiaryÂs bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

Â Â Â Â Â  (a) The acceptance by the beneficiaryÂs bank is nullified and no person has any right or obligation based on the acceptance;

Â Â Â Â Â  (b) The beneficiaryÂs bank is entitled to recover payment from the beneficiary;

Â Â Â Â Â  (c) No payment by the originator to the beneficiary occurs under ORS 74A.4060; and

Â Â Â Â Â  (d) Subject to ORS 74A.4020 (5), each sender in the funds transfer is excused from its obligation to pay its payment order under ORS 74A.4020 (3) because the funds transfer has not been completed. [1991 c.442 Â§30]

Â Â Â Â Â  74A.4060 Payment by originator to beneficiary; discharge of underlying obligation. (1) Subject to ORS 74A.2110 (5) and 74A.4050 (4) and (5), the originator of a funds transfer pays the beneficiary of the originatorÂs payment order:

Â Â Â Â Â  (a) At the time a payment order for the benefit of the beneficiary is accepted by the beneficiaryÂs bank in the funds transfer; and

Â Â Â Â Â  (b) In an amount equal to the amount of the order accepted by the beneficiaryÂs bank, but not more than the amount of the originatorÂs order.

Â Â Â Â Â  (2) If payment under subsection (1) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

Â Â Â Â Â  (a) The payment under subsection (1) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

Â Â Â Â Â  (b) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiaryÂs bank, notified the originator of the beneficiaryÂs refusal of the payment;

Â Â Â Â Â  (c) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

Â Â Â Â Â  (d) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

Â Â Â Â Â  (3) If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiaryÂs bank under ORS 74A.4040 (1).

Â Â Â Â Â  (4) For the purpose of determining whether discharge of an obligation occurs under subsection (2) of this section, if the beneficiaryÂs bank accepts a payment order in an amount equal to the amount of the originatorÂs payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originatorÂs order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

Â Â Â Â Â  (5) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary. [1991 c.442 Â§31]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  74A.5010 Variation by agreement and effect of funds-transfer system rule. (1) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

Â Â Â Â Â  (2) ÂFunds-transfer system ruleÂ means a rule of an association of banks:

Â Â Â Â Â  (a) Governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

Â Â Â Â Â  (b) To the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiaryÂs bank.

Â Â Â Â Â  (3) Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in ORS 74A.4040 (3), 74A.4050 (4) and 74A.5070 (3). [1991 c.442 Â§32]

Â Â Â Â Â  74A.5020 Creditor process served on receiving bank; setoff by beneficiaryÂs bank. (1) As used in this section, Âcreditor processÂ means levy, attachment, garnishment, notice of lien, sequestration or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

Â Â Â Â Â  (2) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

Â Â Â Â Â  (3) If a beneficiaryÂs bank has received a payment order for payment to the beneficiaryÂs account in the bank, the following rules apply:

Â Â Â Â Â  (a) The bank may credit the beneficiaryÂs account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account;

Â Â Â Â Â  (b) The bank may credit the beneficiaryÂs account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal; and

Â Â Â Â Â  (c) If creditor process with respect to the beneficiaryÂs account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

Â Â Â Â Â  (4) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiaryÂs bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process. [1991 c.442 Â§33]

Â Â Â Â Â  74A.5030 Injunction or restraining order with respect to funds transfer. (1) For proper cause and in compliance with applicable law, a court may restrain:

Â Â Â Â Â  (a) A person from issuing a payment order to initiate a funds transfer;

Â Â Â Â Â  (b) An originatorÂs bank from executing the payment order of the originator; or

Â Â Â Â Â  (c) The beneficiaryÂs bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

Â Â Â Â Â  (2) A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer. [1991 c.442 Â§34]

Â Â Â Â Â  74A.5040 Order in which items and payment orders may be charged to account; order of withdrawals from account. (1) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the senderÂs account, the bank may charge the senderÂs account with respect to the various orders and items in any sequence.

Â Â Â Â Â  (2) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied. [1991 c.442 Â§35]

Â Â Â Â Â  74A.5050 Preclusion of objection to debit of customerÂs account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customerÂs objection to the payment within one year after the notification was received by the customer. [1991 c.442 Â§36]

Â Â Â Â Â  74A.5060 Rate of interest. (1) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

Â Â Â Â Â  (a) By agreement of the sender and receiving bank; or

Â Â Â Â Â  (b) By a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

Â Â Â Â Â  (2) If the amount of interest is not determined by an agreement or rule as stated in subsection (1) of this section, the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank. [1991 c.442 Â§37]

Â Â Â Â Â  74A.5070 Choice of law. (1) The following rules apply unless the affected parties otherwise agree or subsection (3) of this section applies:

Â Â Â Â Â  (a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

Â Â Â Â Â  (b) The rights and obligations between the beneficiaryÂs bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiaryÂs bank is located.

Â Â Â Â Â  (c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiaryÂs bank is located.

Â Â Â Â Â  (2) If the parties described in each paragraph of subsection (1) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

Â Â Â Â Â  (3) A funds-transfer system rule may select the law of a particular jurisdiction to govern:

Â Â Â Â Â  (a) Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

Â Â Â Â Â  (b) The rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

Â Â Â Â Â  (4) A choice of law made pursuant to subsection (3)(a) of this section is binding on participating banks. A choice of law made pursuant to subsection (3)(b) of this section is binding on the originator, other sender or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern whether or not that law bears a reasonable relation to the matter in issue.

Â Â Â Â Â  (5) In the event of inconsistency between an agreement under subsection (2) of this section and a choice-of-law rule under subsection (3) of this section, the agreement under subsection (2) of this section prevails.

Â Â Â Â Â  (6) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue. [1991 c.442 Â§38]

_______________



Chapter 75

Chapter 75 Â Letters of Credit

2005 EDITION

LETTERS OF CREDIT

COMMERCIAL TRANSACTIONS

75.1010Â Â Â Â  Short title

75.1020Â Â Â Â  Definitions

75.1030Â Â Â Â  Application of chapter

75.1040Â Â Â Â  Formal requirements

75.1050Â Â Â Â  Consideration

75.1060Â Â Â Â  Issuance, amendment, cancellation and duration

75.1070Â Â Â Â  Confirmer, nominated person and adviser

75.1080Â Â Â Â  IssuerÂs rights and obligations

75.1090Â Â Â Â  Fraud and forgery

75.1100Â Â Â Â  Warranties

75.1110Â Â Â Â  Remedies

75.1120Â Â Â Â  Transfer of letter of credit

75.1130Â Â Â Â  Successor of beneficiary

75.1140Â Â Â Â  Assignment of proceeds

75.1150Â Â Â Â  Statute of limitations

75.1160Â Â Â Â  Choice of law and forum

75.1170Â Â Â Â  Subrogation of issuer, applicant and nominated person

75.1180Â Â Â Â  Security interest of issuer or nominated person

75.010, 75.020, 75.030, 75.040, 75.050, 75.060, 75.070, 75.080, 75.090, 75.100, 75.110, 75.120, 75.130, 75.140, 75.150, 75,160, 75.170, 75.180, 75.190, 75.200, 75.210, 75.220, 75.230, 75.240, 75.250, 75.260, 75.270, 75.280, 75.290, 75.300, 75.310, 75.320, 75.330, 75.340, 75.350, 75.360, 75.370, 75.380, 75.390, 75.400, 75.410, 75.420, 75.430, 75.440, 75.450, 75.460, 75.470, 75.480, 75.490, 75.500, 75.510, 75.520, 75.530, 75.540, 75.550, 75.560, 75.570, 75.580, 75.590, 75.600, 75.610, 75.620, 75.630, 75.640, 75.650, 75.660, 75.670, 75.680, 75.690, 75.700, 75.710, 75.720, 75.730, 75.740, 75.750, 75.760, 75.770, 75.780 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  75.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂLetters of Credit. [1961 c.726 Â§75.1010]

Â Â Â Â Â  75.1020 Definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAdviserÂ means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

Â Â Â Â Â  (b) ÂApplicantÂ means a person at whose request or for whose account a letter of credit is issued. ÂApplicantÂ includes a person who requests that an issuer issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

Â Â Â Â Â  (c) ÂBeneficiaryÂ means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. ÂBeneficiaryÂ includes a person to whom drawing rights have been transferred under a transferable letter of credit.

Â Â Â Â Â  (d) ÂConfirmerÂ means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

Â Â Â Â Â  (e) ÂDishonorÂ of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

Â Â Â Â Â  (f) ÂDocumentÂ means a draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion:

Â Â Â Â Â  (A) That is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in ORS 75.1080 (5); and

Â Â Â Â Â  (B) That is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

Â Â Â Â Â  (g) ÂGood faithÂ means honesty in fact in the conduct of the transaction concerned.

Â Â Â Â Â  (h) ÂHonorÂ of a letter of credit means performance of the issuerÂs undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, ÂhonorÂ occurs:

Â Â Â Â Â  (A) Upon payment;

Â Â Â Â Â  (B) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

Â Â Â Â Â  (C) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

Â Â Â Â Â  (i) ÂIssuerÂ means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes.

Â Â Â Â Â  (j) ÂLetter of creditÂ means a definite undertaking that satisfies the requirements of ORS 75.1040 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

Â Â Â Â Â  (k) ÂNominated personÂ means a person whom the issuer:

Â Â Â Â Â  (A) Designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

Â Â Â Â Â  (B) Undertakes by agreement or custom and practice to reimburse.

Â Â Â Â Â  (L) ÂPresentationÂ means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

Â Â Â Â Â  (m) ÂPresenterÂ means a person making a presentation as or on behalf of a beneficiary or nominated person.

Â Â Â Â Â  (n) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (o) ÂSuccessor of a beneficiaryÂ means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  ÂAcceptanceÂÂ Â Â Â Â Â Â  ORS 73.0409

Â Â Â Â Â  ÂValueÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0303,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.2110

Â Â Â Â Â  (3) ORS chapter 71 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§75.1020; 1997 c.150 Â§5]

Â Â Â Â Â  75.1030 Application of chapter. (1) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

Â Â Â Â Â  (2) The statement of a rule in this chapter does not by itself require, imply or negate application of the same or different rule to a situation not provided for, or to a person not specified in this chapter.

Â Â Â Â Â  (3) With the exception of this subsection, subsections (1) and (4) of this section and ORS 75.1020 (1)(i) and (j), 75.1060 (4) and 75.1140 (4), and except to the extent prohibited in ORS 71.1020 (3) and 75.1170 (4), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

Â Â Â Â Â  (4) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary. [1961 c.726 Â§75.1030; 1993 c.545 Â§119; 1997 c.150 Â§6]

Â Â Â Â Â  75.1040 Formal requirements. A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated:

Â Â Â Â Â  (1) By a signature; or

Â Â Â Â Â  (2) In accordance with the agreement of the parties to the standard practice referred to in ORS 75.1080 (5). [1961 c.726 Â§75.1040; 1997 c.150 Â§7]

Â Â Â Â Â  75.1050 Consideration. Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation. [1961 c.726 Â§75.1050; 1997 c.150 Â§8]

Â Â Â Â Â  75.1060 Issuance, amendment, cancellation and duration. (1) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

Â Â Â Â Â  (2) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

Â Â Â Â Â  (3) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, one year after the date on which it is issued.

Â Â Â Â Â  (4) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, five years after the date on which it is issued. [1961 c.726 Â§75.1060; 1997 c.150 Â§9]

Â Â Â Â Â  75.1070 Confirmer, nominated person and adviser. (1) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

Â Â Â Â Â  (2) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

Â Â Â Â Â  (3) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary to advise them accurately concerning the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

Â Â Â Â Â  (4) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (3) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies. [1961 c.726 Â§75.1070; 1997 c.150 Â§10]

Â Â Â Â Â  75.1080 IssuerÂs rights and obligations. (1) Except as provided in ORS 75.1090, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (5) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as provided in ORS 75.1130 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear to comply with the terms and conditions of the letter of credit.

Â Â Â Â Â  (2) An issuer has a reasonable time after presentation, but not later than the seventh business day after the issuer receives the documents:

Â Â Â Â Â  (a) To honor;

Â Â Â Â Â  (b) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

Â Â Â Â Â  (c) To give notice to the presenter of discrepancies in the presentation.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, an issuer is precluded from asserting as a basis for dishonor:

Â Â Â Â Â  (a) Any discrepancy if timely notice is not given; or

Â Â Â Â Â  (b) Any discrepancy not stated in the notice if timely notice is given.

Â Â Â Â Â  (4) Failure to give the notice specified in subsection (2) of this section or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting, as a basis for dishonor, fraud or forgery as described in ORS 75.1090 (1) or expiration of the letter of credit before presentation.

Â Â Â Â Â  (5) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuerÂs observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

Â Â Â Â Â  (6) An issuer is not responsible for:

Â Â Â Â Â  (a) The performance or nonperformance of the underlying contract, arrangement, or transaction;

Â Â Â Â Â  (b) An act or omission of another person; or

Â Â Â Â Â  (c) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (5) of this section.

Â Â Â Â Â  (7) If an undertaking constituting a letter of credit under ORS 75.1020 (1)(j) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

Â Â Â Â Â  (8) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

Â Â Â Â Â  (9) An issuer that has honored a presentation as permitted or required by this chapter:

Â Â Â Â Â  (a) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

Â Â Â Â Â  (b) Takes the documents free of claims of the beneficiary or presenter;

Â Â Â Â Â  (c) Is precluded from asserting a right of recourse on a draft under ORS 73.0414 and 73.0415;

Â Â Â Â Â  (d) Except as provided in ORS 75.1100 and 75.1170, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

Â Â Â Â Â  (e) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged. [1961 c.726 Â§75.1080; 1997 c.150 Â§11]

Â Â Â Â Â  75.1090 Fraud and forgery. (1) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

Â Â Â Â Â  (a) The issuer shall honor the presentation, if honor is demanded by:

Â Â Â Â Â  (A) A nominated person who has given value in good faith and without notice of forgery or material fraud;

Â Â Â Â Â  (B) A confirmer who has honored its confirmation in good faith;

Â Â Â Â Â  (C) A holder in due course of a draft drawn under the letter of credit that was taken after acceptance by the issuer or nominated person; or

Â Â Â Â Â  (D) An assignee of the issuerÂs or nominated personÂs deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

Â Â Â Â Â  (b) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

Â Â Â Â Â  (2) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

Â Â Â Â Â  (a) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

Â Â Â Â Â  (b) A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

Â Â Â Â Â  (c) All of the conditions to entitle a person to the relief under the law of this state have been met; and

Â Â Â Â Â  (d) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (1)(a) of this section. [1961 c.726 Â§75.1090; 1997 c.150 Â§12]

Â Â Â Â Â  75.1100 Warranties. (1) If its presentation is honored, the beneficiary warrants:

Â Â Â Â Â  (a) To the issuer, any other person to whom presentation is made and to the applicant that there is no fraud or forgery of the kind described in ORS 75.1090 (1); and

Â Â Â Â Â  (b) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

Â Â Â Â Â  (2) The warranties in subsection (1) of this section are in addition to warranties arising under ORS chapters 73, 74, 77 and 78 because of the presentation or transfer of documents covered by ORS chapters 73, 74, 77 and 78. [1961 c.726 Â§75.1100; 1997 c.150 Â§13]

Â Â Â Â Â  75.1110 Remedies. (1) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuerÂs obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimantÂs election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimantÂs recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.

Â Â Â Â Â  (2) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

Â Â Â Â Â  (3) If an adviser or nominated person other than a confirmer breaches an obligation under this section or an issuer breaches an obligation not covered in subsection (1) or (2) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (1) and (2) of this section.

Â Â Â Â Â  (4) An issuer, nominated person or adviser who is found liable under subsection (1), (2) or (3) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

Â Â Â Â Â  (5) Reasonable attorney fees and other expenses of litigation shall be awarded to the prevailing party in an action in which a remedy is sought under this section.

Â Â Â Â Â  (6) Damages that would otherwise be payable by a party for breach of an obligation under this section may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated. [1961 c.726 Â§75.1110; 1997 c.150 Â§14]

Â Â Â Â Â  75.1120 Transfer of letter of credit. (1) Except as provided in ORS 75.1130, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

Â Â Â Â Â  (2) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

Â Â Â Â Â  (a) The transfer would violate applicable law; or

Â Â Â Â Â  (b) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer that is within the standard practice referred to in ORS 75.1080 (5) or is otherwise reasonable under the circumstances. [1961 c.726 Â§75.1120; 1997 c.150 Â§15]

Â Â Â Â Â  75.1130 Successor of beneficiary. (1) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

Â Â Â Â Â  (2) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as provided in subsection (5) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in ORS 75.1080 (5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

Â Â Â Â Â  (3) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

Â Â Â Â Â  (4) Honor of a purported successorÂs apparently complying presentation under subsection (1) or (2) of this section has the consequences specified in ORS 75.1080 (9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of ORS 75.1090.

Â Â Â Â Â  (5) An issuer whose rights of reimbursement are not covered by subsection (4) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (2) of this section.

Â Â Â Â Â  (6) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section. [1961 c.726 Â§75.1130; 1997 c.150 Â§16]

Â Â Â Â Â  75.1140 Assignment of proceeds. (1) As used in this section, Âproceeds of a letter of creditÂ means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. ÂProceeds of a letter of creditÂ does not include a beneficiaryÂs drawing rights or documents presented by the beneficiary.

Â Â Â Â Â  (2) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

Â Â Â Â Â  (3) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

Â Â Â Â Â  (4) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

Â Â Â Â Â  (5) Rights of a transferee beneficiary or nominated person are independent of the beneficiaryÂs assignment of the proceeds of a letter of credit and are superior to the assigneeÂs right to the proceeds.

Â Â Â Â Â  (6) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuerÂs or nominated personÂs payment of proceeds of a letter of credit to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiaryÂs rights to proceeds is governed by ORS chapter 79 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiaryÂs right to proceeds and its perfection are governed by ORS chapter 79 or other law. [1961 c.726 Â§75.1140; 1985 c.676 Â§75.1140; 1993 c.545 Â§120; 1995 c.328 Â§68; 1997 c.150 Â§17]

Â Â Â Â Â  75.1150 Statute of limitations. An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved partyÂs lack of knowledge of the breach. [1961 c.726 Â§75.1150; 1997 c.150 Â§18]

Â Â Â Â Â  75.1160 Choice of law and forum. (1) The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in ORS 75.1040 or by a provision in the personÂs letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

Â Â Â Â Â  (2) Unless subsection (1) of this section applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the personÂs undertaking. If more than one address is indicated, the person is considered to be located at the address from which the personÂs undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

Â Â Â Â Â  (3)(a) Except as provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject.

Â Â Â Â Â  (b) Except to the extent of any conflict with the nonvariable provisions specified in ORS 75.1030 (3), rules of custom or practice govern if:

Â Â Â Â Â  (A) This chapter would govern the liability of an issuer, nominated person or adviser under subsection (1) or (2) of this section;

Â Â Â Â Â  (B) The relevant undertaking incorporates rules of custom or practice; and

Â Â Â Â Â  (C) There is conflict between this chapter and those rules as applied to that undertaking.

Â Â Â Â Â  (4) If there is conflict between this chapter and ORS chapters 73, 74, 74A or 79, this chapter governs.

Â Â Â Â Â  (5) The forum for settling disputes arising out of an undertaking under this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (1) of this section. [1961 c.726 Â§75.1160; 1973 c.504 Â§4; 1997 c.150 Â§19]

Â Â Â Â Â  75.1170 Subrogation of issuer, applicant and nominated person. (1) An issuer that honors a beneficiaryÂs presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

Â Â Â Â Â  (2) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (1) of this section.

Â Â Â Â Â  (3) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

Â Â Â Â Â  (a) The issuer against the applicant to the same extent as if the nominated person were secondary obligor of the obligation owed to the issuer by the applicant;

Â Â Â Â Â  (b) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

Â Â Â Â Â  (c) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

Â Â Â Â Â  (4) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (1) and (2) of this section do not arise until the issuer honors the letter of credit or otherwise pays. The rights in subsection (3) of this section do not arise until the nominated person pays or otherwise gives value. Until the rights in subsections (1), (2) or (3) of this section arise, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse. [1961 c.726 Â§75.1170; 1997 c.150 Â§20]

Â Â Â Â Â  75.1180 Security interest of issuer or nominated person. (1) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

Â Â Â Â Â  (2) As long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (1) of this section, the security interest continues and is subject to ORS chapter 79, but:

Â Â Â Â Â  (a) A security agreement is not necessary to make the security interest enforceable under ORS 79.0203 (2)(c);

Â Â Â Â Â  (b) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

Â Â Â Â Â  (c) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document as long as the debtor does not have possession of the document. [2001 c.445 Â§148]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

_______________



Chapter 76

Chapter 76 (Former Provisions)

Bulk Transfers

BULK TRANSFERS

COMMERCIAL TRANSACTIONS

76.010, 76.020, 76.030 [Repealed by 1961 c.726 §427]

76.1010 [1961 c.726 §76.1010; repealed by 1991 c.83 §1]

76.1020 [1961 c.726 §76.1020; repealed by 1991 c.83 §1]

76.1030 [1961 c.726 §76.1030; repealed by 1991 c.83 §1]

76.1040 [1961 c.726 §76.1040; repealed by 1991 c.83 §1]

76.1050 [1961 c.726 §76.1050; repealed by 1991 c.83 §1]

76.1070 [1961 c.726 §76.1070; repealed by 1991 c.83 §1]

76.1080 [1961 c.726 §76.1080; repealed by 1991 c.83 §1]

76.1090 [1961 c.726 §76.1090; repealed by 1991 c.83 §1]

76.1100 [1961 c.726 §76.1100; repealed by 1991 c.83 §1]

76.1110 [1961 c.726 §76.1110; repealed by 1991 c.83 §1]

_______________



Chapter 77

Chapter 77 Â Warehouse Receipts, Bills of Lading and Other Documents of Title

2005 EDITION

DOCUMENTS OF TITLE

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

77.1010Â Â Â Â  Short title

77.1020Â Â Â Â  Definitions and index of definitions

77.1030Â Â Â Â  Relation of chapter to treaty, statute, tariff, classification or regulation

77.1040Â Â Â Â  Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title

77.1050Â Â Â Â  Construction against negative implication

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

77.2010Â Â Â Â  Who may issue a warehouse receipt; storage under government bond

77.2020Â Â Â Â  Form of warehouse receipt; essential terms; optional terms

77.2030Â Â Â Â  Liability for nonreceipt or misdescription

77.2040Â Â Â Â  Duty of care; contractual limitation of warehousemanÂs liability

77.2050Â Â Â Â  Title under warehouse receipt defeated in certain cases

77.2060Â Â Â Â  Termination of storage at warehousemanÂs option

77.2070Â Â Â Â  Goods must be kept separate; fungible goods

77.2080Â Â Â Â  Altered warehouse receipts

77.2090Â Â Â Â  Lien or security interest of warehouseman

77.2100Â Â Â Â  Enforcement of warehousemanÂs lien

BILLS OF LADING: SPECIAL PROVISIONS

77.3010Â Â Â Â  Liability for nonreceipt or misdescription; Âsaid to containÂ; ÂshipperÂs load and countÂ; improper handling

77.3020Â Â Â Â  Through bills of lading and similar documents

77.3030Â Â Â Â  Diversion; reconsignment; change of instructions

77.3040Â Â Â Â  Bills of lading in a set

77.3050Â Â Â Â  Destination bills

77.3060Â Â Â Â  Altered bills of lading

77.3070Â Â Â Â  Lien of carrier

77.3080Â Â Â Â  Enforcement of carrierÂs lien

77.3090Â Â Â Â  Duty of care; contractual limitation of carrierÂs liability

WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

77.4010Â Â Â Â  Irregularities in issue of receipt or bill or conduct of issuer

77.4020Â Â Â Â  Duplicate receipt or bill; overissue

77.4030Â Â Â Â  Obligation of warehouseman or carrier to deliver; excuse

77.4040Â Â Â Â  No liability for good faith delivery pursuant to receipt or bill

WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

77.5010Â Â Â Â  Form of negotiation and requirements of Âdue negotiationÂ

77.5020Â Â Â Â  Rights acquired by due negotiation

77.5030Â Â Â Â  Document of title to goods defeated in certain cases

77.5040Â Â Â Â  Rights acquired in the absence of due negotiation; effect of diversion; sellerÂs stoppage of delivery

77.5050Â Â Â Â  Indorser not a guarantor for other parties

77.5060Â Â Â Â  Delivery without indorsement; right to compel indorsement

77.5070Â Â Â Â  Warranties on negotiation or transfer of receipt or bill

77.5080Â Â Â Â  Warranties of collecting bank as to documents

77.5090Â Â Â Â  Receipt or bill; when adequate compliance with commercial contract

WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

77.6010Â Â Â Â  Lost and missing documents

77.6020Â Â Â Â  Attachment of goods covered by a negotiable document

77.6030Â Â Â Â  Conflicting claims; interpleader

77.6040Â Â Â Â  Laws not repealed

GENERAL PROVISIONS

Â Â Â Â Â  77.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂDocuments of Title. [1961 c.762 Â§77.1010]

Â Â Â Â Â  77.1020 Definitions and index of definitions. (1) In this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂBaileeÂ means the person who by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

Â Â Â Â Â  (b) ÂConsigneeÂ means the person named in a bill to whom or to whose order the bill promises delivery.

Â Â Â Â Â  (c) ÂConsignorÂ means the person named in a bill as the person from whom the goods have been received for shipment.

Â Â Â Â Â  (d) ÂDelivery orderÂ means a written order to deliver goods directed to a warehouseman, carrier or other person who in the ordinary course of business issues warehouse receipts or bills of lading.

Â Â Â Â Â  (e) ÂDocumentÂ means document of title as defined in ORS 71.2010.

Â Â Â Â Â  (f) ÂGoodsÂ means all things which are treated as movable for the purposes of a contract of storage or transportation.

Â Â Â Â Â  (g) ÂIssuerÂ means a bailee who issues a document except that in relation to an unaccepted delivery order it means the person who orders the possessor of goods to deliver. Issuer includes any person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, notwithstanding that the issuer received no goods or that the goods were misdescribed or that in any other respect the agent or employee violated instructions.

Â Â Â Â Â  (h) ÂWarehousemanÂ is a person engaged in the business of storing goods for hire.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂDuly negotiate,Â as defined in ORS 77.5010.

Â Â Â Â Â  (b) ÂPerson entitled under the document,Â as defined in ORS 77.4030 (4).

Â Â Â Â Â  (3) Definitions in other sections which apply to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂContract for sale,Â as defined in ORS 72.1060.

Â Â Â Â Â  (b) ÂOverseas,Â as defined in ORS 72.3230.

Â Â Â Â Â  (c) ÂReceiptÂ of goods, as defined in ORS 72.1030.

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§77.1020]

Â Â Â Â Â  77.1030 Relation of chapter to treaty, statute, tariff, classification or regulation. To the extent that any treaty or statute of the United States, regulatory statute of this state or tariff, classification or regulation filed or issued pursuant thereto is applicable, the provisions of this chapter are subject thereto. [1961 c.726 Â§77.1030]

Â Â Â Â Â  77.1040 Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title. (1) A warehouse receipt, bill of lading or other document of title is negotiable:

Â Â Â Â Â  (a) If by its terms the goods are to be delivered to bearer or to the order of a named person; or

Â Â Â Â Â  (b) Where recognized in overseas trade, if it runs to a named person or assigns.

Â Â Â Â Â  (2) Any other document is nonnegotiable. A bill of lading in which it is stated that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against a written order signed by the same or another named person. [1961 c.726 Â§77.1040]

Â Â Â Â Â  77.1050 Construction against negative implication. The omission from ORS 77.2010 to 77.2100 of a provision contained in ORS 77.3010 to 77.3090 or the omission from ORS 77.3010 to 77.3090 of a provision contained in ORS 77.2010 to 77.2100 does not imply that a corresponding rule of law is not applicable. [1961 c.726 Â§77.1050]

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

Â Â Â Â Â  77.2010 Who may issue a warehouse receipt; storage under government bond. (1) A warehouse receipt may be issued by any warehouseman.

Â Â Â Â Â  (2) Where goods including distilled spirits and agricultural commodities are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods has like effect as a warehouse receipt even though issued by a person who is the owner of the goods and is not a warehouseman. [1961 c.726 Â§77.2010]

Â Â Â Â Â  77.2020 Form of warehouse receipt; essential terms; optional terms. (1) A warehouse receipt need not be in any particular form.

Â Â Â Â Â  (2) Unless a warehouse receipt embodies within its written or printed terms each of the following, the warehouseman is liable for damages caused by the omission to a person injured thereby:

Â Â Â Â Â  (a) The location of the warehouse where the goods are stored;

Â Â Â Â Â  (b) The date of issue of the receipt;

Â Â Â Â Â  (c) The consecutive number of the receipt;

Â Â Â Â Â  (d) A statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or the order of that person;

Â Â Â Â Â  (e) The rate of storage and handling charges, except that where goods are stored under a field warehousing arrangement a statement of that fact is sufficient on a nonnegotiable receipt;

Â Â Â Â Â  (f) A description of the goods or of the packages containing them;

Â Â Â Â Â  (g) The signature of the warehouseman, which may be made by the authorized agent of the warehouseman;

Â Â Â Â Â  (h) If the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of such ownership; and

Â Â Â Â Â  (i) A statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien or security interest pursuant to ORS 77.2090. If the precise amount of such advances made or of such liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to the agent of the warehouseman who issues it, a statement of the fact that advances have been made or liabilities incurred and the purpose thereof is sufficient.

Â Â Â Â Â  (3) A warehouseman may insert in a receipt any other terms which are not contrary to the provisions of the Uniform Commercial Code and do not impair the obligation of delivery as set forth in ORS 77.4030 or the duty of care as set forth in ORS 77.2040. Any contrary provisions shall be ineffective. [1961 c.726 Â§77.2020]

Â Â Â Â Â  77.2030 Liability for nonreceipt or misdescription. A party to or purchaser for value in good faith of a document of title other than a bill of lading relying in either case upon the description therein of the goods may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that the document conspicuously indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by Âcontents, condition and quality unknown,Â Âsaid to containÂ or the like, if such indication be true, or the party or purchaser otherwise has notice. [1961 c.726 Â§77.2030]

Â Â Â Â Â  77.2040 Duty of care; contractual limitation of warehousemanÂs liability. (1) A warehouseman is liable for damages for loss of or injury to the goods caused by the failure of the warehouseman to exercise such care in regard to them as a reasonably careful person would exercise under like circumstances but unless otherwise agreed the warehouseman is not liable for damages which could not have been avoided by the exercise of such care.

Â Â Â Â Â  (2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage, and setting forth a specific liability per article or item, or value per unit of weight, beyond which the warehouseman shall not be liable; provided, however, that such liability may on written request of the bailor at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt be increased on part or all of the goods thereunder, in which event increased rates may be charged based on such increased valuation, but that no such increase shall be permitted contrary to a lawful limitation of liability contained in the warehousemanÂs tariff, if any. No such limitation is effective with respect to the warehousemanÂs liability for conversion to the use of the warehouseman.

Â Â Â Â Â  (3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the bailment may be included in the warehouse receipt or tariff.

Â Â Â Â Â  (4) This section does not repeal or change any existing law or rule of law which imposes a higher responsibility upon the warehouseman or invalidates contractual limitations which would be permissible under this chapter. [1961 c.726 Â§77.2040]

Â Â Â Â Â  77.2050 Title under warehouse receipt defeated in certain cases. A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouseman who is also in the business of buying and selling such goods takes free of any claim under a warehouse receipt even though it has been duly negotiated. [1961 c.726 Â§77.2050]

Â Â Â Â Â  77.2060 Termination of storage at warehousemanÂs option. (1) A warehouseman may on notifying the person on whose account the goods are held and any other person known to claim an interest in the goods require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document, or, if no period is fixed, within a stated period not less than 30 days after the notification. If the goods are not removed before the date specified in the notification, the warehouseman may sell them in accordance with the provisions of ORS 77.2100 on enforcement of a warehousemanÂs lien.

Â Â Â Â Â  (2) If a warehouseman in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of the lien of the warehouseman within the time prescribed in subsection (1) of this section for notification, advertisement and sale, the warehouseman may specify in the notification any reasonable shorter time for removal of the goods and in case the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

Â Â Â Â Â  (3) If as a result of a quality or condition of the goods of which the warehouseman had no notice at the time of deposit the goods are a hazard to other property or to the warehouse or to persons, the warehouseman may sell the goods at public or private sale without advertisement on reasonable notification to all persons known to claim an interest in the goods. If the warehouseman after a reasonable effort is unable to sell the goods the warehouseman may dispose of them in any lawful manner and shall incur no liability by reason of such disposition.

Â Â Â Â Â  (4) The warehouseman must deliver the goods to any person entitled to them under this chapter upon due demand made at any time prior to sale or other disposition under this section.

Â Â Â Â Â  (5) The warehouseman may satisfy the lien of the warehouseman from the proceeds of any sale or disposition under this section but must hold the balance for delivery on the demand of any person to whom the warehouseman would have been bound to deliver the goods. [1961 c.726 Â§77.2060]

Â Â Â Â Â  77.2070 Goods must be kept separate; fungible goods. (1) Unless the warehouse receipt otherwise provides, a warehouseman must keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods except that different lots of fungible goods may be commingled.

Â Â Â Â Â  (2) Fungible goods so commingled are owned in common by the persons entitled thereto and the warehouseman is severally liable to each owner for that ownerÂs share. Where because of overissue a mass of fungible goods is insufficient to meet all the receipts which the warehouseman has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated. [1961 c.726 Â§77.2070]

Â Â Â Â Â  77.2080 Altered warehouse receipts. Where a blank in a negotiable warehouse receipt has been filled in without authority, a purchaser for value and without notice of the want of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any receipt enforceable against the issuer according to its original tenor. [1961 c.726 Â§77.2080]

Â Â Â Â Â  77.2090 Lien or security interest of warehouseman. (1) A warehouseman has a lien against the bailor on the goods covered by a warehouse receipt or on the proceeds thereof in the possession of the warehouseman for charges for storage or transportation (including demurrage and terminal charges), insurance, labor, or charges present or future in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for like charges or expenses in relation to other goods whenever deposited and it is stated in the receipt that a lien is claimed for charges and expenses in relation to other goods, the warehouseman also has a lien against the person for such charges and expenses whether or not the other goods have been delivered by the warehouseman. But against a person to whom a negotiable warehouse receipt is duly negotiated a warehousemanÂs lien is limited to charges in an amount or at a rate specified on the receipt or if no charges are so specified then to a reasonable charge for storage of the goods covered by the receipt subsequent to the date of the receipt.

Â Â Â Â Â  (2) The warehouseman may also reserve a security interest against the bailor for a maximum amount specified on the receipt for charges other than those specified in subsection (1) of this section, such as for money advanced and interest. Such a security interest is governed by ORS chapter 79 on secured transactions.

Â Â Â Â Â  (3) A warehousemanÂs lien for charges and expenses under subsection (1) of this section or a security interest under subsection (2) of this section is also effective against all persons if the bailor was the legal possessor of the goods at the time of deposit.

Â Â Â Â Â  (4) A warehouseman loses the lien of the warehouseman on any goods which the warehouseman voluntarily delivers or which the warehouseman unjustifiably refuses to deliver. [1961 c.726 Â§77.2090; 1971 c.370 Â§1; 2001 c.445 Â§149]

Â Â Â Â Â  77.2100 Enforcement of warehousemanÂs lien. (1) Except as provided in subsection (2) of this section, a warehousemanÂs lien may be enforced by public or private sale of the goods in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouseman is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the warehouseman either sells the goods in the usual manner in any recognized market therefor, or if the warehouseman sells at the price current in such market at the time of sale, or if the warehouseman has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, the warehouseman has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

Â Â Â Â Â  (2) A warehousemanÂs lien on goods other than goods stored by a merchant in the course of business may be enforced only as follows:

Â Â Â Â Â  (a) All persons known to claim an interest in the goods must be notified.

Â Â Â Â Â  (b) The notification must be delivered in person or sent by registered letter to the last-known address of any person to be notified.

Â Â Â Â Â  (c) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

Â Â Â Â Â  (d) The sale must conform to the terms of the notification.

Â Â Â Â Â  (e) The sale must be held at the nearest suitable place to that where the goods are held or stored.

Â Â Â Â Â  (f) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale.

Â Â Â Â Â  (3) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the warehouseman subject to the terms of the receipt and this chapter.

Â Â Â Â Â  (4) The warehouseman may buy at any public sale pursuant to this section.

Â Â Â Â Â  (5) A purchaser in good faith of goods sold to enforce a warehousemanÂs lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the warehouseman with the requirements of this section.

Â Â Â Â Â  (6) The warehouseman may satisfy the lien of the warehouseman from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom the warehouseman would have been bound to deliver the goods.

Â Â Â Â Â  (7) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against a debtor.

Â Â Â Â Â  (8) Where a lien is on goods stored by a merchant in the course of business the lien may be enforced in accordance with either subsection (1) or (2) of this section.

Â Â Â Â Â  (9) The warehouseman is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion. [1961 c.726 Â§77.2100]

BILLS OF LADING: SPECIAL PROVISIONS

Â Â Â Â Â  77.3010 Liability for nonreceipt or misdescription; Âsaid to containÂ; ÂshipperÂs load and countÂ; improper handling. (1) A consignee of a nonnegotiable bill who has given value in good faith or a holder to whom a negotiable bill has been duly negotiated relying in either case upon the description therein of the goods, or upon the date therein shown, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the document indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by Âcontents or condition of contents of packages unknown,Â Âsaid to contain,Â ÂshipperÂs weight, load and countÂ or the like, if such indication be true.

Â Â Â Â Â  (2) When goods are loaded by an issuer who is a common carrier, the issuer must count the packages of goods if package freight and ascertain the kind and quantity if bulk freight. In such cases ÂshipperÂs weight, load and countÂ or other words indicating that the description was made by the shipper are ineffective except as to freight concealed by packages.

Â Â Â Â Â  (3) When bulk freight is loaded by a shipper who makes available to the issuer adequate facilities for weighing such freight, an issuer who is a common carrier must ascertain the kind and quantity within a reasonable time after receiving the written request of the shipper to do so. In such cases ÂshipperÂs weightÂ or other words of like purport are ineffective.

Â Â Â Â Â  (4) The issuer may by inserting in the bill the words ÂshipperÂs weight, load and countÂ or other words of like purport indicate that the goods were loaded by the shipper; and if such statement be true the issuer shall not be liable for damages caused by the improper loading. But their omission does not imply liability for such damages.

Â Â Â Â Â  (5) The shipper shall be deemed to have guaranteed to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper; and the shipper shall indemnify the issuer against damage caused by inaccuracies in such particulars. The right of the issuer to such indemnity shall in no way limit the responsibility and liability of the issuer under the contract of carriage to any person other than the shipper. [1961 c.726 Â§77.3010]

Â Â Â Â Â  77.3020 Through bills of lading and similar documents. (1) The issuer of a through bill of lading or other document embodying an undertaking to be performed in part by persons acting as its agents or by connecting carriers is liable to anyone entitled to recover on the document for any breach by such other persons or by a connecting carrier of its obligation under the document but to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation this liability may be varied by agreement of the parties.

Â Â Â Â Â  (2) Where goods covered by a through bill of lading or other document embodying an undertaking to be performed in part by persons other than the issuer are received by any such person, the person is subject with respect to the performance of the person while the goods are in the possession of the person to the obligation of the issuer. The obligation of the person is discharged by delivery of the goods to another such person pursuant to the document, and does not include liability for breach by any other such persons or by the issuer.

Â Â Â Â Â  (3) The issuer of such through bill of lading or other document shall be entitled to recover from the connecting carrier or such other person in possession of the goods when the breach of the obligation under the document occurred, the amount it may be required to pay to anyone entitled to recover on the document therefor, as may be evidenced by any receipt, judgment or transcript thereof, and the amount of any expense reasonably incurred by it in defending any action brought by anyone entitled to recover on the document therefor. [1961 c.726 Â§77.3020]

Â Â Â Â Â  77.3030 Diversion; reconsignment; change of instructions. (1) Unless the bill of lading otherwise provides, the carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods on instructions from:

Â Â Â Â Â  (a) The holder of a negotiable bill; or

Â Â Â Â Â  (b) The consignor on a nonnegotiable bill notwithstanding contrary instructions from the consignee; or

Â Â Â Â Â  (c) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the bill; or

Â Â Â Â Â  (d) The consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of them.

Â Â Â Â Â  (2) Unless such instructions are noted on a negotiable bill of lading, a person to whom the bill is duly negotiated can hold the bailee according to the original terms. [1961 c.726 Â§77.3030]

Â Â Â Â Â  77.3040 Bills of lading in a set. (1) Except where customary in overseas transportation, a bill of lading must not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

Â Â Â Â Â  (2) Where a bill of lading is lawfully drawn in a set of parts, each of which is numbered and expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitute one bill.

Â Â Â Â Â  (3) Where a bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to whom the first due negotiation is made prevails as to both the document and the goods even though any later holder may have received the goods from the carrier in good faith and discharged the carrierÂs obligation by surrender of the part of the later holder.

Â Â Â Â Â  (4) Any person who negotiates or transfers a single part of a bill of lading drawn in a set is liable to holders of that part as if it were the whole set.

Â Â Â Â Â  (5) The bailee is obliged to deliver in accordance with ORS 77.4010 to 77.4040 against the first presented part of a bill of lading lawfully drawn in a set. Such delivery discharges the baileeÂs obligation on the whole bill. [1961 c.726 Â§77.3040]

Â Â Â Â Â  77.3050 Destination bills. (1) Instead of issuing a bill of lading to the consignor at the place of shipment a carrier may at the request of the consignor procure the bill to be issued at destination or at any other place designated in the request.

Â Â Â Â Â  (2) Upon request of anyone entitled as against the carrier to control the goods while in transit and on surrender of any outstanding bill of lading or other receipt covering such goods, the issuer may procure a substitute bill to be issued at any place designated in the request. [1961 c.726 Â§77.3050]

Â Â Â Â Â  77.3060 Altered bills of lading. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. [1961 c.726 Â§77.3060]

Â Â Â Â Â  77.3070 Lien of carrier. (1) A carrier has a lien on the goods covered by a bill of lading for charges subsequent to the date of its receipt of the goods for storage or transportation (including demurrage and terminal charges) and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. But against a purchaser for value of a negotiable bill of lading a carrierÂs lien is limited to charges stated in the bill or the applicable tariffs, or if no charges are stated then to a reasonable charge.

Â Â Â Â Â  (2) A lien for charges and expenses under subsection (1) of this section on goods which the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to such charges and expenses. Any other lien under subsection (1) of this section is effective against the consignor and any person who permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked such authority.

Â Â Â Â Â  (3) A carrier loses the lien of the carrier on any goods which the carrier voluntarily delivers or which the carrier unjustifiably refuses to deliver. [1961 c.726 Â§77.3070]

Â Â Â Â Â  77.3080 Enforcement of carrierÂs lien. (1) A carrierÂs lien may be enforced by public or private sale of the goods, in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the carrier either sells the goods in the usual manner in any recognized market therefor or if the carrier sells at the price current in such market at the time of sale or if the carrier has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold the carrier has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

Â Â Â Â Â  (2) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the carrier subject to the terms of the bill and this chapter.

Â Â Â Â Â  (3) The carrier may buy at any public sale pursuant to this section.

Â Â Â Â Â  (4) A purchaser in good faith of goods sold to enforce a carrierÂs lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the carrier with the requirements of this section.

Â Â Â Â Â  (5) The carrier may satisfy the lien of the carrier from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom the carrier would have been bound to deliver the goods.

Â Â Â Â Â  (6) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against a debtor of the creditor.

Â Â Â Â Â  (7) A carrierÂs lien may be enforced in accordance with either subsection (1) of this section or the procedure set forth in ORS 77.2100 (2).

Â Â Â Â Â  (8) The carrier is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion. [1961 c.726 Â§77.3080]

Â Â Â Â Â  77.3090 Duty of care; contractual limitation of carrierÂs liability. (1) A carrier who issues a bill of lading whether negotiable or nonnegotiable must exercise the degree of care in relation to the goods which a reasonably careful person would exercise under like circumstances. This subsection does not repeal or change any law or rule of law which imposes liability upon a common carrier for damages not caused by its negligence.

Â Â Â Â Â  (2) Damages may be limited by a provision that the carrierÂs liability shall not exceed a value stated in the document if the carrierÂs rates are dependent upon value and the consignor by the carrierÂs tariff is afforded an opportunity to declare a higher value or a value as lawfully provided in the tariff, or where no tariff is filed the consignor is otherwise advised of such opportunity; but no such limitation is effective with respect to the carrierÂs liability for conversion to its own use.

Â Â Â Â Â  (3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the shipment may be included in a bill of lading or tariff. [1961 c.726 Â§77.3090]

WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

Â Â Â Â Â  77.4010 Irregularities in issue of receipt or bill or conduct of issuer. The obligations imposed by this chapter on an issuer apply to a document of title regardless of the fact that:

Â Â Â Â Â  (1) The document may not comply with the requirements of this chapter or of any other law or regulation regarding its issue, form or content; or

Â Â Â Â Â  (2) The issuer may have violated laws regulating the conduct of the business of the issuer; or

Â Â Â Â Â  (3) The goods covered by the document were owned by the bailee at the time the document was issued; or

Â Â Â Â Â  (4) The person issuing the document does not come within the definition of warehouseman if it purports to be a warehouse receipt. [1961 c.726 Â§77.4010]

Â Â Â Â Â  77.4020 Duplicate receipt or bill; overissue. Neither a duplicate nor any other document of title purporting to cover goods already represented by an outstanding document of the same issuer confers any right in the goods, except as provided in the case of bills in a set, overissue of documents for fungible goods and substitutes for lost, stolen or destroyed documents. But the issuer is liable for damages caused by overissue or failure to identify a duplicate document as such by conspicuous notation on its face. [1961 c.726 Â§77.4020]

Â Â Â Â Â  77.4030 Obligation of warehouseman or carrier to deliver; excuse. (1) The bailee must deliver the goods to a person entitled under the document who complies with subsections (2) and (3) of this section unless and to the extent that the bailee establishes any of the following:

Â Â Â Â Â  (a) Delivery of the goods to a person whose receipt was rightful as against the claimant.

Â Â Â Â Â  (b) Damage to or delay, loss or destruction of the goods for which the bailee is not liable, but the burden of establishing negligence in such cases is on the person entitled under the document.

Â Â Â Â Â  (c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on warehousemanÂs lawful termination of storage.

Â Â Â Â Â  (d) The exercise by a seller of the right of the seller to stop delivery pursuant to the provisions of ORS 72.7050.

Â Â Â Â Â  (e) A diversion, reconsignment or other disposition pursuant to the provisions of ORS 77.3030 or tariff regulating such right.

Â Â Â Â Â  (f) Release, satisfaction or any other fact affording a personal defense against the claimant.

Â Â Â Â Â  (g) Any other lawful excuse.

Â Â Â Â Â  (2) A person claiming goods covered by a document of title must satisfy the baileeÂs lien where the bailee so requests or where the bailee is prohibited by law from delivering the goods until the charges are paid.

Â Â Â Â Â  (3) Unless the person claiming is one against whom the document confers no right under ORS 77.5030 (1), the person must surrender for cancellation or notation of partial deliveries any outstanding negotiable document covering the goods, and the bailee must cancel the document or conspicuously note the partial delivery thereon or be liable to any person to whom the document is duly negotiated.

Â Â Â Â Â  (4) ÂPerson entitled under the documentÂ means holder in the case of a negotiable document, or the person to whom delivery is to be made by the terms of or pursuant to written instructions under a nonnegotiable document. [1961 c.726 Â§77.4030]

Â Â Â Â Â  77.4040 No liability for good faith delivery pursuant to receipt or bill. A bailee who in good faith including observance of reasonable commercial standards has received goods and delivered or otherwise disposed of them according to the terms of the document of title or pursuant to this chapter is not liable therefor. This rule applies even though the person from whom the bailee received the goods had no authority to procure the document or to dispose of the goods and even though the person to whom the bailee delivered the goods had no authority to receive them. [1961 c.726 Â§77.4040]

WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

Â Â Â Â Â  77.5010 Form of negotiation and requirements of Âdue negotiation.Â (1) A negotiable document of title running to the order of a named person is negotiated by indorsement of the named person and delivery. After indorsement in blank or to bearer any person can negotiate it by delivery alone.

Â Â Â Â Â  (2)(a) A negotiable document of title is also negotiated by delivery alone when by its original terms it runs to bearer.

Â Â Â Â Â  (b) When a document running to the order of a named person is delivered to the person the effect is the same as if the document had been negotiated.

Â Â Â Â Â  (3) Negotiation of a negotiable document of title after it has been indorsed to a specified person requires indorsement by the special indorsee as well as delivery.

Â Â Â Â Â  (4) A negotiable document of title is Âduly negotiatedÂ when it is negotiated in the manner stated in this section to a holder who purchases it in good faith without notice of any defense against or claim to it on the part of any person and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

Â Â Â Â Â  (5) Indorsement of a nonnegotiable document neither makes it negotiable nor adds to the transfereeÂs rights.

Â Â Â Â Â  (6) The naming in a negotiable bill of a person to be notified of the arrival of the goods does not limit the negotiability of the bill nor constitute notice to a purchaser thereof of any interest of such person in the goods. [1961 c.726 Â§77.5010]

Â Â Â Â Â  77.5020 Rights acquired by due negotiation. (1) Subject to ORS 77.5030 and to the provisions of ORS 77.2050 on fungible goods, a holder to whom a negotiable document of title has been duly negotiated acquires thereby:

Â Â Â Â Â  (a) Title to the document;

Â Â Â Â Â  (b) Title to the goods;

Â Â Â Â Â  (c) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

Â Â Â Â Â  (d) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter. In the case of a delivery order the baileeÂs obligation accrues only upon acceptance and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

Â Â Â Â Â  (2) Subject to ORS 77.5030, title and rights so acquired are not defeated by any stoppage of the goods represented by the document or by surrender of such goods by the bailee, and are not impaired even though the negotiation or any prior negotiation constituted a breach of duty or even though any person has been deprived of possession of the document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion, or even though a previous sale or other transfer of the goods or document has been made to a third person. [1961 c.726 Â§77.5020]

Â Â Â Â Â  77.5030 Document of title to goods defeated in certain cases. (1) A document of title confers no right in goods against a person who before issuance of the document had a legal interest or a perfected security interest in them and who neither:

Â Â Â Â Â  (a) Delivered or entrusted them or any document of title covering them to the bailor or the nominee of the bailor with actual or apparent authority to ship, store or sell or with power to obtain delivery under ORS 77.4030 or with power of disposition under ORS 72.4030 and 79.0320 or other statute or rule of law; nor

Â Â Â Â Â  (b) Acquiesced in the procurement by the bailor or the nominee of the bailor of any document of title.

Â Â Â Â Â  (2) Title to goods based upon an unaccepted delivery order is subject to the rights of anyone to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. Such a title may be defeated under ORS 77.5040 to the same extent as the rights of the issuer or a transferee from the issuer.

Â Â Â Â Â  (3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of anyone to whom a bill issued by the freight forwarder is duly negotiated; but delivery by the carrier in accordance with ORS 77.4010 to 77.4040 pursuant to its own bill of lading discharges the carrierÂs obligation to deliver. [1961 c.726 Â§77.5030; 2001 c.445 Â§150]

Â Â Â Â Â  77.5040 Rights acquired in the absence of due negotiation; effect of diversion; sellerÂs stoppage of delivery. (1) A transferee of a document, whether negotiable or nonnegotiable, to whom the document has been delivered but not duly negotiated, acquires the title and rights which the transferor had or had actual authority to convey.

Â Â Â Â Â  (2) In the case of a nonnegotiable document, until but not after the bailee receives notification of the transfer, the rights of the transferee may be defeated:

Â Â Â Â Â  (a) By those creditors of the transferor who could treat the sale as void under ORS 72.4020; or

Â Â Â Â Â  (b) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyerÂs rights; or

Â Â Â Â Â  (c) As against the bailee by good faith dealings of the bailee with the transferor.

Â Â Â Â Â  (3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consigneeÂs title to the goods if they have been delivered to a buyer in ordinary course of business and in any event defeats the consigneeÂs rights against the bailee.

Â Â Â Â Â  (4) Delivery pursuant to a nonnegotiable document may be stopped by a seller under ORS 72.7050, and subject to the requirement of due notification there provided. A bailee honoring the sellerÂs instructions is entitled to be indemnified by the seller against any resulting loss or expense. [1961 c.726 Â§77.5040]

Â Â Â Â Â  77.5050 Indorser not a guarantor for other parties. The indorsement of a document of title issued by a bailee does not make the indorser liable for any default by the bailee or by previous indorsers. [1961 c.726 Â§77.5050]

Â Â Â Â Â  77.5060 Delivery without indorsement; right to compel indorsement. The transferee of a negotiable document of title has a specifically enforceable right to have the transferor supply any necessary indorsement but the transfer becomes a negotiation only as of the time the indorsement is supplied. [1961 c.726 Â§77.5060]

Â Â Â Â Â  77.5070 Warranties on negotiation or transfer of receipt or bill. Where a person negotiates or transfers a document of title for value otherwise than as a mere intermediary under ORS 77.5080, then unless otherwise agreed the person warrants to the immediate purchaser only in addition to any warranty made in selling the goods:

Â Â Â Â Â  (1) That the document is genuine; and

Â Â Â Â Â  (2) That the person has no knowledge of any fact which would impair its validity or worth; and

Â Â Â Â Â  (3) That the negotiation or transfer is rightful and fully effective with respect to the title to the document and the goods it represents. [1961 c.726 Â§77.5070]

Â Â Â Â Â  77.5080 Warranties of collecting bank as to documents. A collecting bank or other intermediary known to be entrusted with documents on behalf of another or with collection of a draft or other claim against delivery of documents warrants by such delivery of the documents only its own good faith and authority. This rule applies even though the intermediary has purchased or made advances against the claim or draft to be collected. [1961 c.726 Â§77.5080]

Â Â Â Â Â  77.5090 Receipt or bill; when adequate compliance with commercial contract. The question whether a document is adequate to fulfill the obligations of a contract for sale or the conditions of a credit is governed by ORS 72.1010 to 72.7250 on sales and ORS chapter 75 on letters of credit. [1961 c.726 Â§77.5090]

WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

Â Â Â Â Â  77.6010 Lost and missing documents. (1) If a document has been lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with such order. If the document was negotiable the claimant must post security approved by the court to indemnify any person who may suffer loss as a result of nonsurrender of the document. If the document was not negotiable, such security may be required at the discretion of the court. The court may also in its discretion order payment of the baileeÂs reasonable costs and counsel fees.

Â Â Â Â Â  (2) A bailee who without court order delivers goods to a person claiming under a missing negotiable document is liable to any person injured thereby, and if the delivery is not in good faith becomes liable for conversion. Delivery in good faith is not conversion if made in accordance with a filed classification or tariff or, where no classification or tariff is filed, if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery who files a notice of claim within one year after the delivery. [1961 c.726 Â§77.6010]

Â Â Â Â Â  77.6020 Attachment of goods covered by a negotiable document. Except where the document was originally issued upon delivery of the goods by a person who had no power to dispose of them, no lien attaches by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless the document be first surrendered to the bailee or its negotiation enjoined, and the bailee shall not be compelled to deliver the goods pursuant to process until the document is surrendered to the bailee or impounded by the court. One who purchases the document for value without notice of the process or injunction takes free of the lien imposed by judicial process. [1961 c.726 Â§77.6020]

Â Â Â Â Â  77.6030 Conflicting claims; interpleader. If more than one person claims title or possession of the goods, the bailee is excused from delivery until the bailee has had a reasonable time to ascertain the validity of the adverse claims or to bring an action to compel all claimants to interplead and may compel such interpleader, either in defending an action for nondelivery of the goods, or by original action, whichever is appropriate. [1961 c.726 Â§77.6030]

Â Â Â Â Â  77.6040 Laws not repealed. ORS 77.1010 to 77.6030 on documents of title do not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating baileesÂ businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title as defined in ORS 71.2010. [1961 c.726 Â§77.6040; 1995 c.79 Â§27]

_______________



Chapter 78

Chapter 78 Â Investment Securities

2005 EDITION

INVESTMENT SECURITIES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

78.1010Â Â Â Â  Short title

78.1020Â Â Â Â  Definitions and index of definitions

78.1030Â Â Â Â  Rules for determining whether certain obligations and interests are securities or financial assets

78.1040Â Â Â Â  Acquisition of security or financial asset or interest therein

78.1050Â Â Â Â  Notice of adverse claim

78.1060Â Â Â Â  Control

78.1070Â Â Â Â  Whether indorsement, instruction or entitlement order is effective

78.1080Â Â Â Â  Warranties in direct holding

78.1090Â Â Â Â  Warranties in indirect holding

78.1100Â Â Â Â  Applicability; choice of law

78.1110Â Â Â Â  Clearing corporation rules

78.1120Â Â Â Â  CreditorÂs legal process

78.1130Â Â Â Â  Statute of frauds inapplicable

78.1140Â Â Â Â  Evidentiary rules concerning certificated securities

78.1150Â Â Â Â  Securities intermediary and others not liable to adverse claimant

78.1160Â Â Â Â  Securities intermediary as purchaser for value

ISSUE; ISSUER

78.2010Â Â Â Â  ÂIssuerÂ

78.2020Â Â Â Â  Terms of security; issuerÂs responsibility and defenses; notice of defect or defense

78.2030Â Â Â Â  Staleness as notice of defects or defenses

78.2040Â Â Â Â  Effect of issuerÂs restriction on transfer

78.2050Â Â Â Â  Effect of unauthorized signature on security certificate

78.2060Â Â Â Â  Completion or alteration of security certificate

78.2070Â Â Â Â  Rights of issuer with respect to registered owners

78.2080Â Â Â Â  Effect of signature of authenticating trustee, registrar or transfer agent

78.2090Â Â Â Â  IssuerÂs lien

78.2100Â Â Â Â  Overissue

TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

78.3010Â Â Â Â  Delivery

78.3020Â Â Â Â  Rights of purchaser

78.3030Â Â Â Â  ÂProtected purchaserÂ

78.3040Â Â Â Â  Indorsement

78.3050Â Â Â Â  Instruction

78.3060Â Â Â Â  Effect of guaranteeing signature, indorsement or instruction

78.3070Â Â Â Â  PurchaserÂs rights to requisites for registration of transfer

REGISTRATION

78.4010Â Â Â Â  Duty of issuer to register transfer

78.4020Â Â Â Â  Assurance that indorsement or instruction is effective

78.4030Â Â Â Â  Demand that issuer not register transfer

78.4040Â Â Â Â  Wrongful registration

78.4050Â Â Â Â  Replacement of lost, destroyed or wrongfully taken security certificate

78.4060Â Â Â Â  Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate

78.4070Â Â Â Â  Authenticating trustee, transfer agent and registrar

SECURITY ENTITLEMENTS

78.5010Â Â Â Â  Securities account; acquisition of security entitlement from securities intermediary

78.5020Â Â Â Â  Assertion of adverse claim against entitlement holder

78.5030Â Â Â Â  Property interest of entitlement holder in financial asset held by securities intermediary

78.5040Â Â Â Â  Duty of securities intermediary to maintain financial asset

78.5050Â Â Â Â  Duty of securities intermediary with respect to payments and distributions

78.5060Â Â Â Â  Duty of securities intermediary to exercise rights as directed by entitlement holder

78.5070Â Â Â Â  Duty of securities intermediary to comply with entitlement order

78.5080Â Â Â Â  Duty of securities intermediary to change entitlement holderÂs position to other form of security holding

78.5090Â Â Â Â  Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

78.5100Â Â Â Â  Rights of purchaser of security entitlement from entitlement holder

78.5110Â Â Â Â  Priority among security interests and entitlement holders

GENERAL PROVISIONS

Â Â Â Â Â  78.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂInvestment Securities. [1961 c.726 Â§78.1010; 1985 c.676 Â§78.1010; 1995 c.328 Â§1]

Â Â Â Â Â  78.1020 Definitions and index of definitions. (1) In this chapter:

Â Â Â Â Â  (a) ÂAdverse claimÂ means a claim in which a claimant who has a property interest in a financial asset asserts that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

Â Â Â Â Â  (b) ÂBearer form,Â as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

Â Â Â Â Â  (c) ÂBrokerÂ means a person defined as a broker or dealer under the federal securities laws, but does not exclude a bank acting in that capacity.

Â Â Â Â Â  (d) ÂCertificated securityÂ means a security that is represented by a certificate.

Â Â Â Â Â  (e) ÂClearing corporationÂ means:

Â Â Â Â Â  (A) A person that is registered as a clearing agency under the federal securities laws;

Â Â Â Â Â  (B) A federal reserve bank; or

Â Â Â Â Â  (C) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

Â Â Â Â Â  (f) ÂCommunicateÂ means to:

Â Â Â Â Â  (A) Send a signed writing; or

Â Â Â Â Â  (B) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

Â Â Â Â Â  (g) ÂEntitlement holderÂ means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of ORS 78.5010 (2)(b) or (c), that person is the entitlement holder.

Â Â Â Â Â  (h) ÂEntitlement orderÂ means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

Â Â Â Â Â  (i)(A) ÂFinancial asset,Â except as otherwise provided in ORS 78.1030, means:

Â Â Â Â Â  (i) A security;

Â Â Â Â Â  (ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment; or

Â Â Â Â Â  (iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

Â Â Â Â Â  (B) As context requires, Âfinancial assetÂ means either the interest itself or the means by which a personÂs claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

Â Â Â Â Â  (j) ÂGood faith,Â for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (k) ÂIndorsementÂ means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting the power to assign, transfer or redeem it.

Â Â Â Â Â  (L) ÂInstructionÂ means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed.

Â Â Â Â Â  (m) ÂRegistered form,Â as applied to a certificated security, means a form in which:

Â Â Â Â Â  (A) The security certificate specifies a person entitled to the security; and

Â Â Â Â Â  (B) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

Â Â Â Â Â  (n) ÂSecurities intermediaryÂ means:

Â Â Â Â Â  (A) A clearing corporation; or

Â Â Â Â Â  (B) A person, including a bank or broker, that in the ordinary course of business maintains securities accounts for others and is acting in that capacity.

Â Â Â Â Â  (o) ÂSecurity,Â except as otherwise provided in ORS 78.1030, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

Â Â Â Â Â  (A) That is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

Â Â Â Â Â  (B) That is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

Â Â Â Â Â  (C)(i) That is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

Â Â Â Â Â  (ii) That is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

Â Â Â Â Â  (p) ÂSecurity certificateÂ means a certificate representing a security.

Â Â Â Â Â  (q) ÂSecurity entitlementÂ means the rights and property interest of an entitlement holder with respect to a financial asset specified in ORS 78.5010 to 78.5110.

Â Â Â Â Â  (r) ÂUncertificated securityÂ means a security that is not represented by a certificate.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂAppropriate personÂ as defined in ORS 78.1070.

Â Â Â Â Â  (b) ÂControlÂ as defined in ORS 78.1060.

Â Â Â Â Â  (c) ÂDeliveryÂ as defined in ORS 78.3010.

Â Â Â Â Â  (d) ÂInvestment company securityÂ as defined in ORS 78.1030.

Â Â Â Â Â  (e) ÂIssuerÂ as defined in ORS 78.2010.

Â Â Â Â Â  (f) ÂOverissueÂ as defined in ORS 78.2100.

Â Â Â Â Â  (g) ÂProtected purchaserÂ as defined in ORS 78.3030.

Â Â Â Â Â  (h) ÂSecurities accountÂ as defined in ORS 78.5010.

Â Â Â Â Â  (3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Â Â Â Â Â  (4) The characterization of a person, business or transaction for purposes of this chapter does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule. [1961 c.726 Â§78.1020; 1965 c.271 Â§3; 1973 c.362 Â§1; 1985 c.676 Â§78.1020; 1995 c.328 Â§2]

Â Â Â Â Â  78.1030 Rules for determining whether certain obligations and interests are securities or financial assets. (1) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

Â Â Â Â Â  (2) An Âinvestment company securityÂ is a security. ÂInvestment company securityÂ means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. ÂInvestment company securityÂ does not include an insurance policy, endowment policy or annuity contract issued by an insurance company.

Â Â Â Â Â  (3) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

Â Â Â Â Â  (4) A writing that is a security certificate is governed by this chapter and not by ORS chapter 73, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by ORS chapter 73 is a financial asset if it is held in a securities account.

Â Â Â Â Â  (5) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

Â Â Â Â Â  (6) A commodity contract, as defined in ORS 79.0102, is not a security or a financial asset. [1961 c.726 Â§78.1030; 1985 c.676 Â§78.1030; 1995 c.328 Â§3; 2001 c.445 Â§151]

Â Â Â Â Â  78.1040 Acquisition of security or financial asset or interest therein. (1) A person acquires a security or an interest therein under this chapter if:

Â Â Â Â Â  (a) The person is a purchaser to whom a security is delivered pursuant to ORS 78.3010; or

Â Â Â Â Â  (b) The person acquires a security entitlement to the security pursuant to ORS 78.5010.

Â Â Â Â Â  (2) A person acquires a financial asset other than a security or an interest therein under this chapter if the person acquires a security entitlement to the financial asset.

Â Â Â Â Â  (3) A person who acquires a security entitlement to a security or other financial asset has the rights specified in ORS 78.5010 to 78.5110, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in ORS 78.5030.

Â Â Â Â Â  (4) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (1) or (2) of this section. [1961 c.726 Â§78.1040; 1985 c.676 Â§78.1040; 1995 c.328 Â§4]

Â Â Â Â Â  78.1050 Notice of adverse claim. (1) A person has notice of an adverse claim if:

Â Â Â Â Â  (a) The person knows of the adverse claim;

Â Â Â Â Â  (b) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

Â Â Â Â Â  (c) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

Â Â Â Â Â  (2) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

Â Â Â Â Â  (3) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

Â Â Â Â Â  (a) One year after a date set for presentment or surrender for redemption or exchange; or

Â Â Â Â Â  (b) Six months after a date set for payment of moneys against presentation or surrender of the certificate, if moneys were available for payment on that date.

Â Â Â Â Â  (4) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

Â Â Â Â Â  (a) Whether in bearer or registered form, has been indorsed Âfor collectionÂ or Âfor surrenderÂ or for some other purpose not involving transfer; or

Â Â Â Â Â  (b) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor. The mere writing of a name on the certificate is not such a statement.

Â Â Â Â Â  (5) Filing of a financing statement under ORS chapter 79 is not notice of an adverse claim to a financial asset. [1961 c.726 Â§78.1050; 1985 c.676 Â§78.1050; 1995 c.328 Â§5]

Â Â Â Â Â  78.1060 Control. (1) A purchaser has control of a certificated security in bearer form if the certificated security is delivered to the purchaser.

Â Â Â Â Â  (2) A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

Â Â Â Â Â  (a) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

Â Â Â Â Â  (b) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

Â Â Â Â Â  (3) A purchaser has control of an uncertificated security if:

Â Â Â Â Â  (a) The uncertificated security is delivered to the purchaser; or

Â Â Â Â Â  (b) The issuer has agreed to comply with instructions originated by the purchaser without further consent by the registered owner.

Â Â Â Â Â  (4) A purchaser has control of a security entitlement if:

Â Â Â Â Â  (a) The purchaser becomes the entitlement holder;

Â Â Â Â Â  (b) The securities intermediary has agreed to comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

Â Â Â Â Â  (c) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that the person has control on behalf of the purchaser.

Â Â Â Â Â  (5) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holderÂs own securities intermediary, the securities intermediary has control.

Â Â Â Â Â  (6) A purchaser who has satisfied the requirements of subsection (3) or (4) of this section has control, even if the registered owner in the case of subsection (3) of this section, or the entitlement holder in the case of subsection (4) of this section, retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

Â Â Â Â Â  (7) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (3)(b) or (4)(b) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder. [1961 c.726 Â§78.1060; 1985 c.676 Â§78.1060; 1995 c.328 Â§6; 2001 c.445 Â§152]

Â Â Â Â Â  78.1070 Whether indorsement, instruction or entitlement order is effective. (1) ÂAppropriate personÂ means:

Â Â Â Â Â  (a) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

Â Â Â Â Â  (b) With respect to an instruction, the registered owner of an uncertificated security;

Â Â Â Â Â  (c) With respect to an entitlement order, the entitlement holder;

Â Â Â Â Â  (d) If the person designated in paragraph (a), (b) or (c) of this subsection is deceased, the designated personÂs successor taking under other law, or the designated personÂs personal representative acting for the estate of the decedent; or

Â Â Â Â Â  (e) If the person designated in paragraph (a), (b) or (c) of this subsection lacks capacity, the designated personÂs guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

Â Â Â Â Â  (2) An indorsement, instruction or entitlement order is effective if:

Â Â Â Â Â  (a) It is made by the appropriate person;

Â Â Â Â Â  (b) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under ORS 78.1060 (3)(b) or (4)(b); or

Â Â Â Â Â  (c) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

Â Â Â Â Â  (3) An indorsement, instruction or entitlement order made by a representative is effective even if:

Â Â Â Â Â  (a) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

Â Â Â Â Â  (b) The representativeÂs action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

Â Â Â Â Â  (4) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

Â Â Â Â Â  (5) Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances. [1985 c.676 Â§78.1070; 1995 c.328 Â§7]

Â Â Â Â Â  78.1080 Warranties in direct holding. (1) A person that transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

Â Â Â Â Â  (a) The certificate is genuine and has not been materially altered;

Â Â Â Â Â  (b) The transferor or indorser does not know of any fact that might impair the validity of the security;

Â Â Â Â Â  (c) There is no adverse claim to the security;

Â Â Â Â Â  (d) The transfer does not violate any restriction on transfer;

Â Â Â Â Â  (e) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

Â Â Â Â Â  (f) The transfer is otherwise effective and rightful.

Â Â Â Â Â  (2) A person that originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

Â Â Â Â Â  (a) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

Â Â Â Â Â  (b) The security is valid;

Â Â Â Â Â  (c) There is no adverse claim to the security; and

Â Â Â Â Â  (d) At the time the instruction is presented to the issuer:

Â Â Â Â Â  (A) The purchaser will be entitled to the registration of transfer;

Â Â Â Â Â  (B) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

Â Â Â Â Â  (C) The transfer will not violate any restriction on transfer; and

Â Â Â Â Â  (D) The requested transfer will otherwise be effective and rightful.

Â Â Â Â Â  (3) A person that transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

Â Â Â Â Â  (a) The uncertificated security is valid;

Â Â Â Â Â  (b) There is no adverse claim to the security;

Â Â Â Â Â  (c) The transfer does not violate any restriction on transfer; and

Â Â Â Â Â  (d) The transfer is otherwise effective and rightful.

Â Â Â Â Â  (4) A person who indorses a security certificate warrants to the issuer that:

Â Â Â Â Â  (a) There is no adverse claim to the security; and

Â Â Â Â Â  (b) The indorsement is effective.

Â Â Â Â Â  (5) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

Â Â Â Â Â  (a) The instruction is effective; and

Â Â Â Â Â  (b) At the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

Â Â Â Â Â  (6) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

Â Â Â Â Â  (7) If a person acts as agent in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

Â Â Â Â Â  (8) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided in subsection (7) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (1) to (6) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (1) or (2) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer. [1985 c.676 Â§78.1080; 1995 c.328 Â§8]

Â Â Â Â Â  78.1090 Warranties in indirect holding. (1) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

Â Â Â Â Â  (a) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

Â Â Â Â Â  (b) There is no adverse claim to the security entitlement.

Â Â Â Â Â  (2) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes the warranties specified in ORS 78.1080 (1) or (2) to the securities intermediary.

Â Â Â Â Â  (3) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes the warranties specified in ORS 78.1080 (1) or (2) to the entitlement holder. [1995 c.328 Â§9]

Â Â Â Â Â  78.1100 Applicability; choice of law. (1) The local law of the issuerÂs jurisdiction, as defined in subsection (4) of this section, governs:

Â Â Â Â Â  (a) The validity of a security;

Â Â Â Â Â  (b) The rights and duties of the issuer with respect to registration of transfer;

Â Â Â Â Â  (c) The effectiveness of registration of transfer by the issuer;

Â Â Â Â Â  (d) Whether the issuer owes any duties to an adverse claimant to a security; and

Â Â Â Â Â  (e) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

Â Â Â Â Â  (2) The local law of the securities intermediaryÂs jurisdiction, as specified in subsection (5) of this section, governs:

Â Â Â Â Â  (a) Acquisition of a security entitlement from the securities intermediary;

Â Â Â Â Â  (b) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

Â Â Â Â Â  (c) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

Â Â Â Â Â  (d) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

Â Â Â Â Â  (3) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

Â Â Â Â Â  (4) ÂIssuerÂs jurisdictionÂ means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (1)(b) to (e) of this section.

Â Â Â Â Â  (5) The following rules determine a securities intermediaryÂs jurisdiction for purposes of this section:

Â Â Â Â Â  (a) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediaryÂs jurisdiction for purposes of ORS 78.1010 to 78.1160, this chapter or ORS chapter 79, that jurisdiction is the securities intermediaryÂs jurisdiction.

Â Â Â Â Â  (b) If paragraph (a) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediaryÂs jurisdiction.

Â Â Â Â Â  (c) If neither paragraph (a) nor (b) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediaryÂs jurisdiction.

Â Â Â Â Â  (d) If paragraphs (a) to (c) of this subsection do not apply, the securities intermediaryÂs jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holderÂs account is located.

Â Â Â Â Â  (e) If paragraphs (a) to (d) of this subsection do not apply, the securities intermediaryÂs jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

Â Â Â Â Â  (6) A securities intermediaryÂs jurisdiction is not determined by the physical location of certificates representing financial assets, by the jurisdiction in which is organized the issuer of the financial asset for which an entitlement holder has a security entitlement or by the location of facilities for data processing or other record keeping concerning the account. [1995 c.328 Â§10; 2001 c.445 Â§153]

Â Â Â Â Â  78.1110 Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations of the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with chapter 328, Oregon Laws 1995, and affects another party who does not consent to the rule. [1995 c.328 Â§11]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 328, Oregon Laws 1995,Â for the words Âthis 1995 ActÂ in section 11, chapter 328, Oregon Laws 1995, compiled as 78.1110. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  78.1120 CreditorÂs legal process. (1) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (4) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

Â Â Â Â Â  (2) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at the issuerÂs chief executive office in the United States, except as otherwise provided in subsection (4) of this section.

Â Â Â Â Â  (3) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtorÂs securities account is maintained, except as otherwise provided in subsection (4) of this section.

Â Â Â Â Â  (4) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, in an uncertificated security registered in the name of a secured party or in a security entitlement maintained in the name of a secured party may be reached by a creditor by legal process upon the secured party.

Â Â Â Â Â  (5) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process. [1995 c.328 Â§12]

Â Â Â Â Â  78.1130 Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making. [1995 c.328 Â§13]

Â Â Â Â Â  78.1140 Evidentiary rules concerning certificated securities. The following rules apply in an action on a certificated security against the issuer:

Â Â Â Â Â  (1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

Â Â Â Â Â  (2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

Â Â Â Â Â  (3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

Â Â Â Â Â  (4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted. [1995 c.328 Â§14]

Â Â Â Â Â  78.1150 Securities intermediary and others not liable to adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

Â Â Â Â Â  (1) Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process;

Â Â Â Â Â  (2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

Â Â Â Â Â  (3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim. [1995 c.328 Â§15]

Â Â Â Â Â  78.1160 Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder. [1995 c.328 Â§16]

ISSUE; ISSUER

Â Â Â Â Â  78.2010 ÂIssuer.Â (1) With respect to an obligation on or a defense to a security, an ÂissuerÂ includes a person that:

Â Â Â Â Â  (a) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

Â Â Â Â Â  (b) Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

Â Â Â Â Â  (c) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

Â Â Â Â Â  (d) Becomes responsible for, or stands in place of, another person described as an issuer in this section.

Â Â Â Â Â  (2) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

Â Â Â Â Â  (3) With respect to a registration of a transfer, ÂissuerÂ means a person on whose behalf transfer books are maintained. [1961 c.726 Â§78.2010; 1985 c.676 Â§78.2010; 1995 c.328 Â§17]

Â Â Â Â Â  78.2020 Terms of security; issuerÂs responsibility and defenses; notice of defect or defense. (1) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent that the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

Â Â Â Â Â  (2) The following rules apply if an issuer asserts that a security is not valid:

Â Â Â Â Â  (a) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

Â Â Â Â Â  (b) Paragraph (a) of this subsection applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 78.2050, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

Â Â Â Â Â  (4) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

Â Â Â Â Â  (5) This section does not affect the right of a party to cancel a contract for a security Âwhen, as and if issuedÂ or Âwhen distributedÂ in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

Â Â Â Â Â  (6) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly. [1961 c.726 Â§78.2020; 1985 c.676 Â§78.2020; 1995 c.328 Â§18]

Â Â Â Â Â  78.2030 Staleness as notice of defects or defenses. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in the securityÂs issue or defense of the issuer, if the act or event:

Â Â Â Â Â  (1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange and the purchaser takes the security more than one year after that date; or

Â Â Â Â Â  (2) Is not covered by subsection (1) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due. [1961 c.726 Â§78.2030; 1995 c.328 Â§19]

Â Â Â Â Â  78.2040 Effect of issuerÂs restriction on transfer. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

Â Â Â Â Â  (1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

Â Â Â Â Â  (2) The security is uncertificated and the registered owner has been notified of the restriction. [1961 c.726 Â§78.2040; 1985 c.676 Â§78.2040; 1995 c.328 Â§20]

Â Â Â Â Â  78.2050 Effect of unauthorized signature on security certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

Â Â Â Â Â  (1) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

Â Â Â Â Â  (2) An employee of the issuer, or of any of the persons listed in subsection (1) of this section, entrusted with responsible handling of the security certificate. [1961 c.726 Â§78.2050; 1985 c.676 Â§78.2050; 1995 c.328 Â§21]

Â Â Â Â Â  78.2060 Completion or alteration of security certificate. (1) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

Â Â Â Â Â  (a) Any person may complete it by filling in the blanks as authorized; and

Â Â Â Â Â  (b) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

Â Â Â Â Â  (2) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms. [1961 c.726 Â§78.2060; 1985 c.676 Â§78.2060; 1995 c.328 Â§22]

Â Â Â Â Â  78.2070 Rights of issuer with respect to registered owners. (1) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

Â Â Â Â Â  (2) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like. [1961 c.726 Â§78.2070; 1985 c.676 Â§78.2070; 1995 c.328 Â§23]

Â Â Â Â Â  78.2080 Effect of signature of authenticating trustee, registrar or transfer agent. (1) A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

Â Â Â Â Â  (a) The certificate is genuine;

Â Â Â Â Â  (b) The personÂs own participation in the issue of the security is within the personÂs capacity and within the scope of the authority received by the person from the issuer; and

Â Â Â Â Â  (c) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

Â Â Â Â Â  (2) Unless otherwise agreed, a person signing under subsection (1) of this section does not assume responsibility for the validity of the security in other respects. [1961 c.726 Â§78.2080; 1985 c.676 Â§78.2080; 1995 c.328 Â§24]

Â Â Â Â Â  78.2090 IssuerÂs lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate. [1995 c.328 Â§25]

Â Â Â Â Â  78.2100 Overissue. (1) In this section, ÂoverissueÂ means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) and (4) of this section, the provisions of this chapter that validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

Â Â Â Â Â  (3) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

Â Â Â Â Â  (4) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the personÂs demand. [1995 c.328 Â§26]

TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

Â Â Â Â Â  78.3010 Delivery. (1) Delivery of a certificated security to a purchaser occurs when:

Â Â Â Â Â  (a) The purchaser acquires possession of the security certificate;

Â Â Â Â Â  (b) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

Â Â Â Â Â  (c) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

Â Â Â Â Â  (2) Delivery of an uncertificated security to a purchaser occurs when:

Â Â Â Â Â  (a) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

Â Â Â Â Â  (b) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser. [1961 c.726 Â§78.3010; 1985 c.676 Â§78.3010; 1995 c.328 Â§27; 2001 c.445 Â§154]

Â Â Â Â Â  78.3020 Rights of purchaser. (1) Except as otherwise provided in subsections (2) and (3) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

Â Â Â Â Â  (2) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

Â Â Â Â Â  (3) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser. [1961 c.726 Â§78.3020; 1985 c.676 Â§78.3020; 1995 c.328 Â§28; 2001 c.445 Â§155]

Â Â Â Â Â  78.3030 ÂProtected purchaser.Â (1) ÂProtected purchaserÂ means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

Â Â Â Â Â  (a) Gives value;

Â Â Â Â Â  (b) Does not have notice of any adverse claim to the security; and

Â Â Â Â Â  (c) Obtains control of the certificated or uncertificated security.

Â Â Â Â Â  (2) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim. [1961 c.726 Â§78.3030; 1985 c.676 Â§78.3030; 1995 c.328 Â§29]

Â Â Â Â Â  78.3040 Indorsement. (1) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

Â Â Â Â Â  (2) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

Â Â Â Â Â  (3) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

Â Â Â Â Â  (4) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

Â Â Â Â Â  (5) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

Â Â Â Â Â  (6) Unless otherwise agreed, a person making an indorsement assumes only the obligations imposed by ORS 78.1080 and not an obligation that the security will be honored by the issuer. [1961 c.726 Â§78.3040; 1985 c.676 Â§78.3040; 1995 c.328 Â§30]

Â Â Â Â Â  78.3050 Instruction. (1) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

Â Â Â Â Â  (2) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by ORS 78.1080 and not an obligation that the security will be honored by the issuer. [1961 c.726 Â§78.3050; 1985 c.676 Â§78.3050; 1995 c.328 Â§31]

Â Â Â Â Â  78.3060 Effect of guaranteeing signature, indorsement or instruction. (1) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

Â Â Â Â Â  (a) The signature was genuine;

Â Â Â Â Â  (b) The signer was an appropriate person to indorse, or if the signature was by an agent, the agent had actual authority to act on behalf of the appropriate person; and

Â Â Â Â Â  (c) The signer had legal capacity to sign.

Â Â Â Â Â  (2) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

Â Â Â Â Â  (a) The signature was genuine;

Â Â Â Â Â  (b) The signer was an appropriate person to originate the instruction, or if the signature was by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

Â Â Â Â Â  (c) The signer had legal capacity to sign.

Â Â Â Â Â  (3) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (2) of this section and also warrants that at the time the instruction is presented to the issuer:

Â Â Â Â Â  (a) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

Â Â Â Â Â  (b) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

Â Â Â Â Â  (4) A guarantor under subsections (1) and (2) of this section or a special guarantor under subsection (3) of this section does not otherwise warrant the rightfulness of the transfer.

Â Â Â Â Â  (5) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (1) of this section and also warrants the rightfulness of the transfer in all respects.

Â Â Â Â Â  (6) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (3) of this section and also warrants the rightfulness of the transfer in all respects.

Â Â Â Â Â  (7) An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

Â Â Â Â Â  (8) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor. [1961 c.726 Â§78.3060; 1985 c.676 Â§78.3060; 1995 c.328 Â§32]

Â Â Â Â Â  78.3070 PurchaserÂs rights to requisites for registration of transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer. [1961 c.726 Â§78.3070; 1985 c.676 Â§78.3070; 1995 c.328 Â§33]

Â Â Â Â Â  78.3080 [1961 c.726 Â§78.3080; 1985 c.676 Â§78.3080; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3090 [1961 c.726 Â§78.3090; 1985 c.676 Â§78.3090; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3100 [1961 c.726 Â§78.3100; 1985 c.676 Â§78.3100; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3110 [1961 c.726 Â§78.3110; 1985 c.676 Â§78.3110; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3120 [1961 c.726 Â§78.3120; 1985 c.676 Â§78.3120; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3130 [1961 c.726 Â§78.3130; 1965 c.271 Â§4; 1985 c.676 Â§78.3130; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3140 [1961 c.726 Â§78.3140; 1985 c.676 Â§78.3140; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3150 [1961 c.726 Â§78.3150; 1985 c.676 Â§78.3150; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3160 [1961 c.726 Â§78.3160; 1985 c.676 Â§78.3160; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3170 [1961 c.726 Â§78.3170; 1985 c.676 Â§78.3170; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3180 [1961 c.726 Â§78.3180; 1985 c.676 Â§78.3180; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3190 [1961 c.726 Â§78.3190; 1985 c.676 Â§78.3190; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3200 [1965 c.271 Â§2; 1985 c.676 Â§78.3200; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3210 [1985 c.676 Â§78.3210; repealed by 1995 c.328 Â§71]

REGISTRATION

Â Â Â Â Â  78.4010 Duty of issuer to register transfer. (1) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

Â Â Â Â Â  (a) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

Â Â Â Â Â  (b) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

Â Â Â Â Â  (c) Reasonable assurance as described in ORS 78.4020 is given that the indorsement or instruction is genuine and authorized;

Â Â Â Â Â  (d) Any applicable law relating to the collection of taxes has been complied with;

Â Â Â Â Â  (e) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with ORS 78.2040;

Â Â Â Â Â  (f) A demand that the issuer not register transfer has not become effective under ORS 78.4030, or the issuer has complied with ORS 78.4030 (2) but no legal process or indemnity bond has been obtained as provided in ORS 78.4030 (4); and

Â Â Â Â Â  (g) The transfer is in fact rightful or is to a protected purchaser.

Â Â Â Â Â  (2) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the personÂs principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer. [1961 c.726 Â§78.4010; 1985 c.676 Â§78.4010; 1995 c.328 Â§34]

Â Â Â Â Â  78.4020 Assurance that indorsement or instruction is effective. (1) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

Â Â Â Â Â  (a) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

Â Â Â Â Â  (b) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

Â Â Â Â Â  (c) If the indorsement is made or the instruction is originated by a fiduciary pursuant to ORS 78.1070 (1)(d) or (1)(e), appropriate evidence of appointment or incumbency;

Â Â Â Â Â  (d) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

Â Â Â Â Â  (e) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

Â Â Â Â Â  (2) An issuer may elect to require reasonable assurance beyond that specified in this section.

Â Â Â Â Â  (3) In this section:

Â Â Â Â Â  (a) ÂGuaranty of the signatureÂ means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

Â Â Â Â Â  (b) ÂAppropriate evidence of appointment or incumbencyÂ means:

Â Â Â Â Â  (A) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

Â Â Â Â Â  (B) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate. [1961 c.726 Â§78.4020; 1985 c.676 Â§78.4020; 1995 c.328 Â§35]

Â Â Â Â Â  78.4030 Demand that issuer not register transfer. (1) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

Â Â Â Â Â  (2) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

Â Â Â Â Â  (a) The certificated security has been presented for registration of transfer or that instruction for registration of transfer of uncertificated security has been received;

Â Â Â Â Â  (b) A demand that the issuer not register transfer has previously been received; and

Â Â Â Â Â  (c) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

Â Â Â Â Â  (3) The period described in subsection (2)(c) of this section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

Â Â Â Â Â  (4) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuerÂs communication, either:

Â Â Â Â Â  (a) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

Â Â Â Â Â  (b) File with the issuer an indemnity bond, sufficient in the issuerÂs judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss the issuer and any transfer agent, registrar or other agent of the issuer may suffer by refusing to register the transfer.

Â Â Â Â Â  (5) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective. [1961 c.726 Â§78.4030; 1985 c.676 Â§78.4030; 1995 c.328 Â§36]

Â Â Â Â Â  78.4040 Wrongful registration. (1) Except as otherwise provided in ORS 78.4060, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it and the transfer was registered:

Â Â Â Â Â  (a) Pursuant to an ineffective indorsement or instruction;

Â Â Â Â Â  (b) After a demand that the issuer not register transfer became effective under ORS 78.4030 (1) and the issuer did not comply with ORS 78.4030 (2);

Â Â Â Â Â  (c) After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

Â Â Â Â Â  (d) By an issuer acting in collusion with the wrongdoer.

Â Â Â Â Â  (2) An issuer that is liable for wrongful registration of transfer under subsection (1) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuerÂs liability to provide the person with a like security is governed by ORS 78.2100.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (1) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction. [1961 c.726 Â§78.4040; 1985 c.676 Â§78.4040; 1995 c.328 Â§37]

Â Â Â Â Â  78.4050 Replacement of lost, destroyed or wrongfully taken security certificate. (1) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

Â Â Â Â Â  (a) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

Â Â Â Â Â  (b) Files with the issuer a sufficient indemnity bond; and

Â Â Â Â Â  (c) Satisfies other reasonable requirements imposed by the issuer.

Â Â Â Â Â  (2) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuerÂs liability is governed by ORS 78.2100. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser. [1961 c.726 Â§78.4050; 1985 c.676 Â§78.4050; 1995 c.328 Â§38]

Â Â Â Â Â  78.4060 Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under ORS 78.4040 or a claim to a new security certificate under ORS 78.4050. [1961 c.726 Â§78.4060; 1985 c.676 Â§78.4060; 1995 c.328 Â§39]

Â Â Â Â Â  78.4070 Authenticating trustee, transfer agent and registrar. A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of the issuerÂs securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions. [1985 c.676 Â§78.4070; 1995 c.328 Â§40]

Â Â Â Â Â  78.4080 [1985 c.676 Â§78.4080; repealed by 1995 c.328 Â§71]

SECURITY ENTITLEMENTS

Â Â Â Â Â  78.5010 Securities account; acquisition of security entitlement from securities intermediary. (1) ÂSecurities accountÂ means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (4) and (5) of this section, a person acquires a security entitlement if a securities intermediary:

Â Â Â Â Â  (a) Indicates by book entry that a financial asset has been credited to the personÂs securities account;

Â Â Â Â Â  (b) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the personÂs securities account; or

Â Â Â Â Â  (c) Becomes obligated under other law, regulation or rule to credit a financial asset to the personÂs securities account.

Â Â Â Â Â  (3) If a condition of subsection (2) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

Â Â Â Â Â  (4) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

Â Â Â Â Â  (5) Issuance of a security is not establishment of a security entitlement. [1995 c.328 Â§41]

Â Â Â Â Â  78.5020 Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under ORS 78.5010 for value and without notice of the adverse claim. [1995 c.328 Â§42]

Â Â Â Â Â  78.5030 Property interest of entitlement holder in financial asset held by securities intermediary. (1) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in ORS 78.5110.

Â Â Â Â Â  (2) An entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

Â Â Â Â Â  (3) An entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section may be enforced against the securities intermediary only by exercise of the entitlement holderÂs rights under ORS 78.5050, 78.5060, 78.5070 and 78.5080.

Â Â Â Â Â  (4) An entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

Â Â Â Â Â  (a) Insolvency proceedings have been initiated by or against the securities intermediary;

Â Â Â Â Â  (b) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

Â Â Â Â Â  (c) The securities intermediary violated its obligations under ORS 78.5040 by transferring the financial asset or interest therein to the purchaser; and

Â Â Â Â Â  (d) The purchaser is not protected under subsection (5) of this section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

Â Â Â Â Â  (5) An action based on the entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediaryÂs obligations under ORS 78.5040. [1995 c.328 Â§43]

Â Â Â Â Â  78.5040 Duty of securities intermediary to maintain financial asset. (1) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

Â Â Â Â Â  (2) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) A securities intermediary satisfies the duty in subsection (1) of this section if:

Â Â Â Â Â  (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

Â Â Â Â Â  (4) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements. [1995 c.328 Â§44]

Â Â Â Â Â  78.5050 Duty of securities intermediary with respect to payments and distributions. (1) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

Â Â Â Â Â  (2) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary. [1995 c.328 Â§45]

Â Â Â Â Â  78.5060 Duty of securities intermediary to exercise rights as directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. [1995 c.328 Â§46]

Â Â Â Â Â  78.5070 Duty of securities intermediary to comply with entitlement order. (1) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

Â Â Â Â Â  (2) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages. [1995 c.328 Â§47]

Â Â Â Â Â  78.5080 Duty of securities intermediary to change entitlement holderÂs position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. [1995 c.328 Â§48]

Â Â Â Â Â  78.5090 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder. (1) If the substance of a duty imposed upon a securities intermediary by ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

Â Â Â Â Â  (2) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and the entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

Â Â Â Â Â  (3) The obligation of a securities intermediary to perform the duties imposed by ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 is subject to:

Â Â Â Â Â  (a) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

Â Â Â Â Â  (b) Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

Â Â Â Â Â  (4) ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule. [1995 c.328 Â§49]

Â Â Â Â Â  78.5100 Rights of purchaser of security entitlement from entitlement holder. (1) In a case not covered by the priority rules in ORS chapter 79 or the rules stated in subsection (3) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

Â Â Â Â Â  (2) If an adverse claim could not have been asserted against an entitlement holder under ORS 78.5020, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

Â Â Â Â Â  (3) In a case not covered by the priority rules in ORS chapter 79, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (4) of this section, purchasers who have control rank according to priority in time of:

Â Â Â Â Â  (a) The purchaserÂs becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under ORS 78.1060 (4)(a);

Â Â Â Â Â  (b) The securities intermediaryÂs agreement to comply with the purchaserÂs entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under ORS 78.1060 (4)(b); or

Â Â Â Â Â  (c) If the purchaser obtained control through another person under ORS 78.1060 (4)(c), the time on which priority would be based under this subsection if the other person were the secured party.

Â Â Â Â Â  (4) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary. [1995 c.328 Â§50; 2001 c.445 Â§156]

Â Â Â Â Â  78.5110 Priority among security interests and entitlement holders. (1) Except as otherwise provided in subsections (2) and (3) of this section if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

Â Â Â Â Â  (2) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediaryÂs entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

Â Â Â Â Â  (3) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders. [1995 c.328 Â§51]

_______________



Chapter 79

Chapter 79 Â Secured Transactions

2005 EDITION

SECURED TRANSACTIONS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

(Short Title, Definitions and General Concepts)

79.0101Â Â Â Â  UCC 9-101. Short title

79.0102Â Â Â Â  UCC 9-102. Definitions and index of definitions

79.0103Â Â Â Â  UCC 9-103. Purchase-money security interest; application of payments; burden of establishing

79.0104Â Â Â Â  UCC 9-104. Control of deposit account

79.0105Â Â Â Â  UCC 9-105. Control of electronic chattel paper

79.0106Â Â Â Â  UCC 9-106. Control of investment property

79.0107Â Â Â Â  UCC 9-107. Control of letter-of-credit right

79.0108Â Â Â Â  UCC 9-108. Sufficiency of description

(Applicability of Chapter)

79.0109Â Â Â Â  UCC 9-109. Scope

79.0110Â Â Â Â  UCC 9-110. Security interests arising under ORS chapter 72 or 72A

EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

(Effectiveness and Attachment)

79.0201Â Â Â Â  UCC 9-201. General effectiveness of security agreement

79.0202Â Â Â Â  UCC 9-202. Title to collateral immaterial

79.0203Â Â Â Â  UCC 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

79.0204Â Â Â Â  UCC 9-204. After-acquired property; future advances

79.0205Â Â Â Â  UCC 9-205. Use or disposition of collateral permissible

79.0206Â Â Â Â  UCC 9-206. Security interest arising in purchase or delivery of financial asset

(Rights and Duties)

79.0207Â Â Â Â  UCC 9-207. Rights and duties of secured party having possession or control of collateral

79.0208Â Â Â Â  UCC 9-208. Additional duties of secured party having control of collateral

79.0209Â Â Â Â  UCC 9-209. Duties of secured party if account debtor has been notified of assignment

79.0210Â Â Â Â  UCC 9-210. Request for accounting; request regarding list of collateral or statement of account

PERFECTION AND PRIORITY

(Law Governing Perfection and Priority)

79.0301Â Â Â Â  UCC 9-301. Law governing perfection and priority of security interests

79.0302Â Â Â Â  UCC 9-302. Law governing perfection and priority of agricultural liens

79.0303Â Â Â Â  UCC 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

79.0304Â Â Â Â  UCC 9-304. Law governing perfection and priority of security interests in deposit accounts

79.0305Â Â Â Â  UCC 9-305. Law governing perfection and priority of security interests in investment property

79.0306Â Â Â Â  UCC 9-306. Law governing perfection and priority of security interests in letter-of-credit rights

79.0307Â Â Â Â  UCC 9-307. Location of debtor

(Perfection)

79.0308Â Â Â Â  UCC 9-308. When security interest or agricultural lien is perfected; continuity of perfection

79.0309Â Â Â Â  UCC 9-309. Security interest perfected upon attachment

79.0310Â Â Â Â  UCC 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

79.0311Â Â Â Â  UCC 9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties

79.0312Â Â Â Â  UCC 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession

79.0313Â Â Â Â  UCC 9-313. When possession by or delivery to secured party perfects security interest without filing

79.0314Â Â Â Â  UCC 9-314. Perfection by control

79.0315Â Â Â Â  UCC 9-315. Secured partyÂs rights on disposition of collateral and in proceeds

79.0316Â Â Â Â  UCC 9-316. Continued perfection of security interest following change in governing law

(Priority)

79.0317Â Â Â Â  UCC 9-317. Interests that take priority over or take free of security interest or agricultural lien

79.0318Â Â Â Â  UCC 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

79.0319Â Â Â Â  UCC 9-319. Rights and title of consignee with respect to creditors and purchasers

79.0320Â Â Â Â  UCC 9-320. Buyer of goods

79.0321Â Â Â Â  UCC 9-321. Licensee of general intangible and lessee of goods in ordinary course of business

79.0322Â Â Â Â  UCC 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral

79.0323Â Â Â Â  UCC 9-323. Future advances

79.0324Â Â Â Â  UCC 9-324. Priority of purchase-money security interests

79.0325Â Â Â Â  UCC 9-325. Priority of security interests in transferred collateral

79.0326Â Â Â Â  UCC 9-326. Priority of security interests created by new debtor

79.0327Â Â Â Â  UCC 9-327. Priority of security interests in deposit account

79.0328Â Â Â Â  UCC 9-328. Priority of security interests in investment property

79.0329Â Â Â Â  UCC 9-329. Priority of security interests in letter-of-credit right

79.0330Â Â Â Â  UCC 9-330. Priority of purchaser of chattel paper or instrument

79.0331Â Â Â Â  UCC 9-331. Priority of rights of purchasers of instruments, documents and securities under ORS chapters 73, 77 and 78; priority of interests in financial assets and security entitlements under ORS chapter 78

79.0332Â Â Â Â  UCC 9-332. Transfer of money; transfer of funds from deposit account

79.0333Â Â Â Â  UCC 9-333. Priority of certain liens arising by operation of law

79.0334Â Â Â Â  UCC 9-334. Priority of security interests in fixtures and crops

79.0335Â Â Â Â  UCC 9-335. Accessions

79.0336Â Â Â Â  UCC 9-336. Commingled goods

79.0337Â Â Â Â  UCC 9-337. Priority of security interests in goods covered by certificate of title

79.0338Â Â Â Â  UCC 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

79.0339Â Â Â Â  UCC 9-339. Priority subject to subordination

(Rights of Bank)

79.0340Â Â Â Â  UCC 9-340. Effectiveness of right of recoupment or setoff against deposit account

79.0341Â Â Â Â  UCC 9-341. BankÂs rights and duties with respect to deposit account

79.0342Â Â Â Â  UCC 9-342. BankÂs right to refuse to enter into or disclose existence of control agreement

RIGHTS OF THIRD PARTIES

79.0401Â Â Â Â  UCC 9-401. Alienability of debtorÂs rights

79.0402Â Â Â Â  UCC 9-402. Secured party not obligated on contract of debtor or in tort

79.0403Â Â Â Â  UCC 9-403. Agreement not to assert defenses against assignee

79.0404Â Â Â Â  UCC 9-404. Rights acquired by assignee; claims and defenses against assignee

79.0405Â Â Â Â  UCC 9-405. Modification of assigned contract

79.0406Â Â Â Â  UCC 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective

79.0407Â Â Â Â  UCC 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessorÂs residual interest

79.0408Â Â Â Â  UCC 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

79.0409Â Â Â Â  UCC 9-409. Restrictions on assignment of letter-of-credit rights ineffective

FILING

(Filing Office; Contents and Effectiveness of Financing Statement)

79.0501Â Â Â Â  UCC 9-501. Filing office

79.0502Â Â Â Â  UCC 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

79.0503Â Â Â Â  UCC 9-503. Name of debtor and secured party

79.0504Â Â Â Â  UCC 9-504. Indication of collateral

79.0505Â Â Â Â  UCC 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions

79.0506Â Â Â Â  UCC 9-506. Effect of errors or omissions

79.0507Â Â Â Â  UCC 9-507. Effect of certain events on effectiveness of financing statement

79.0508Â Â Â Â  UCC 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

79.0509Â Â Â Â  UCC 9-509. Persons entitled to file a record

79.0510Â Â Â Â  UCC 9-510. Effectiveness of filed record

79.0511Â Â Â Â  UCC 9-511. Secured party of record

79.0512Â Â Â Â  UCC 9-512. Amendment of financing statement

79.0513Â Â Â Â  UCC 9-513. Termination statement

79.0514Â Â Â Â  UCC 9-514. Assignment of powers of secured party of record

79.0515Â Â Â Â  UCC 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement; renewal notice

79.0516Â Â Â Â  UCC 9-516. What constitutes filing; effectiveness of filing

79.0517Â Â Â Â  UCC 9-517. Effect of indexing errors

79.0518Â Â Â Â  UCC 9-518. Claim concerning inaccurate or wrongfully filed record

(Duties and Operation of Filing Office)

79.0519Â Â Â Â  UCC 9-519. Numbering, maintaining and indexing records; communicating information provided in records

79.0520Â Â Â Â  UCC 9-520. Acceptance and refusal to accept record

79.0521Â Â Â Â  UCC 9-521. Uniform form of written financing statement and amendment

79.0522Â Â Â Â  UCC 9-522. Maintenance and destruction of records

79.0523Â Â Â Â  UCC 9-523. Information from filing office; sale or license of records

79.0524Â Â Â Â  UCC 9-524. Delay by filing office

79.0525Â Â Â Â  UCC 9-525. Fees; rules

79.0526Â Â Â Â  UCC 9-526. Filing-office rules

79.0527Â Â Â Â  UCC 9-527. Duty to report

79.0528Â Â Â Â  Liability of Secretary of State

DEFAULT

(Default and Enforcement of Security Interest)

79.0601Â Â Â Â  UCC 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes

79.0602Â Â Â Â  UCC 9-602. Waiver and variance of rights and duties

79.0603Â Â Â Â  UCC 9-603. Agreement on standards concerning rights and duties

79.0604Â Â Â Â  UCC 9-604. Procedure if security agreement covers real property or fixtures

79.0605Â Â Â Â  UCC 9-605. Unknown debtor or secondary obligor

79.0606Â Â Â Â  UCC 9-606. Time of default for agricultural lien

79.0607Â Â Â Â  UCC 9-607. Collection and enforcement by secured party

79.0608Â Â Â Â  UCC 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

79.0609Â Â Â Â  UCC 9-609. Secured partyÂs right to take possession after default

79.0610Â Â Â Â  UCC 9-610. Disposition of collateral after default

79.0611Â Â Â Â  UCC 9-611. Notification before disposition of collateral

79.0612Â Â Â Â  UCC 9-612. Timeliness of notification before disposition of collateral

79.0613Â Â Â Â  UCC 9-613. Contents and form of notification before disposition of collateral: general

79.0614Â Â Â Â  UCC 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction

79.0615Â Â Â Â  UCC 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus

79.0616Â Â Â Â  UCC 9-616. Explanation of calculation of surplus or deficiency

79.0617Â Â Â Â  UCC 9-617. Rights of transferee of collateral

79.0618Â Â Â Â  UCC 9-618. Rights and duties of certain secondary obligors

79.0619Â Â Â Â  UCC 9-619. Transfer of record or legal title

79.0620Â Â Â Â  UCC 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

79.0621Â Â Â Â  UCC 9-621. Notification of proposal to accept collateral

79.0622Â Â Â Â  UCC 9-622. Effect of acceptance of collateral

79.0623Â Â Â Â  UCC 9-623. Right to redeem collateral

79.0624Â Â Â Â  UCC 9-624. Waiver

(Noncompliance With Chapter)

79.0625Â Â Â Â  UCC 9-625. Remedies for secured partyÂs failure to comply with article

79.0626Â Â Â Â  UCC 9-626. Action in which deficiency or surplus is in issue

79.0627Â Â Â Â  UCC 9-627. Determination of whether conduct was commercially reasonable

79.0628Â Â Â Â  UCC 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(Temporary transition provisions from ORS chapter 79 (1999) (former UCC Article 9) to ORS chapter 79 (2001) (revised UCC Article 9) are compiled as notes following ORS 79.0628)

CONVERSION TABLE

The following table was created by Caroline Ditter and Richard R. Rasmussen. It converts ORS section numbers to UCC Article 9 section numbers. The Legislative Counsel Committee does not guarantee the accuracy or completeness of information in the table.

ORS 79.0101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-101

ORS 79.0102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102

ORS 79.0102 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a)

ORS 79.0102 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (1)

ORS 79.0102 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (2)

ORS 79.0102 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (3)

ORS 79.0102 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (4)

ORS 79.0102 (1) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (5)

ORS 79.0102 (1) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (6)

ORS 79.0102 (1) (g)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (7)

ORS 79.0102 (1) (h)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (8)

ORS 79.0102 (1) (i)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (9)

ORS 79.0102 (1) (j)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (10)

ORS 79.0102 (1) (k)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (11)

ORS 79.0102 (1) (L)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (12)

ORS 79.0102 (1) (m)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (13)

ORS 79.0102 (1) (n)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (14)

ORS 79.0102 (1) (o)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (15)

ORS 79.0102 (1) (p)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (16)

ORS 79.0102 (1) (q)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (17)

ORS 79.0102 (1) (r)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (18)

ORS 79.0102 (1) (s)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (19)

ORS 79.0102 (1) (t)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (20)

ORS 79.0102 (1) (u)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (21)

ORS 79.0102 (1) (v)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (22)

ORS 79.0102 (1) (w)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (23)

ORS 79.0102 (1) (x)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (24)

ORS 79.0102 (1) (y)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (25)

ORS 79.0102 (1) (z)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (26)

ORS 79.0102 (1) (aa)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (27)

ORS 79.0102 (1) (bb)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (28)

ORS 79.0102 (1) (cc)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (29)

ORS 79.0102 (1) (dd)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (30)

ORS 79.0102 (1) (ee)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (31)

ORS 79.0102 (1) (ff)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (32)

ORS 79.0102 (1) (gg)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (33)

ORS 79.0102 (1) (hh)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (34)

ORS 79.0102 (1) (ii)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (35)

ORS 79.0102 (1) (jj)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (36)

ORS 79.0102 (1) (kk)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (37)

ORS 79.0102 (1) (LL)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (38)

ORS 79.0102 (1) (mm)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (39)

ORS 79.0102 (1) (nn)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (40)

ORS 79.0102 (1) (oo)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (41)

ORS 79.0102 (1) (pp)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (42)

ORS 79.0102 (1) (qq)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (43)

ORS 79.0102 (1) (rr)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (44)

ORS 79.0102 (1) (ss)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (45)

ORS 79.0102 (1) (tt)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (46)

ORS 79.0102 (1) (uu)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (47)

ORS 79.0102 (1) (vv)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (48)

ORS 79.0102 (1) (ww)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (49)

ORS 79.0102 (1) (xx)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (50)

ORS 79.0102 (1) (yy)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (51)

ORS 79.0102 (1) (zz)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (52)

ORS 79.0102 (1) (aaa)Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (53)

ORS 79.0102 (1) (bbb)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (54)

ORS 79.0102 (1) (ccc)Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (55)

ORS 79.0102 (1) (ddd)Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (56)

ORS 79.0102 (1) (eee)Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (57)

ORS 79.0102 (1) (fff)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (58)

ORS 79.0102 (1) (ggg)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (59)

ORS 79.0102 (1) (hhh)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (60)

ORS 79.0102 (1) (iii)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (61)

ORS 79.0102 (1) (jjj)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (62)

ORS 79.0102 (1) (kkk)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (63)

ORS 79.0102 (1) (LLL)Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (64)

ORS 79.0102 (1) (mmm)Â Â Â Â Â Â Â  UCC 9-102 (a) (65)

ORS 79.0102 (1) (nnn)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (66)

ORS 79.0102 (1) (ooo)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (67)

ORS 79.0102 (1) (ppp)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (68)

ORS 79.0102 (1) (qqq)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (69)

ORS 79.0102 (1) (rrr)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (70)

ORS 79.0102 (1) (sss)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (71)

ORS 79.0102 (1) (ttt)Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (72)

ORS 79.0102 (1) (uuu)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (73)

ORS 79.0102 (1) (vvv)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (74)

ORS 79.0102 (1) (www)Â Â Â Â Â Â Â  UCC 9-102 (a) (75)

ORS 79.0102 (1) (xxx)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (76)

ORS 79.0102 (1) (yyy)Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (77)

ORS 79.0102 (1) (zzz)Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (78)

ORS 79.0102 (1) (aaaa)Â Â Â Â Â Â Â Â Â  UCC 9-102 (a) (79)

ORS 79.0102 (1) (bbbb)Â Â Â Â Â Â Â Â  UCC 9-102 (a) (80)

ORS 79.0102 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (b)

ORS 79.0102 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-102 (c)

ORS 79.0103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103

ORS 79.0103 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (a)

ORS 79.0103 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (a) (1)

ORS 79.0103 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (a) (2)

ORS 79.0103 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (b)

ORS 79.0103 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (b) (1)

ORS 79.0103 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (b) (2)

ORS 79.0103 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (b) (3)

ORS 79.0103 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (c)

ORS 79.0103 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (c) (1)

ORS 79.0103 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (c) (2)

ORS 79.0103 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (d)

ORS 79.0103 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (e)

ORS 79.0103 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (e) (1)

ORS 79.0103 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (e) (2)

ORS 79.0103 (5) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (e) (3)

ORS 79.0103 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (f)

ORS 79.0103 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (f) (1)

ORS 79.0103 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (f) (2)

ORS 79.0103 (6) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (f) (3)

ORS 79.0103 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (g)

ORS 79.0103 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-103 (h)

ORS 79.0104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-104

ORS 79.0104 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-104 (a)

ORS 79.0104 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-104 (a) (1)

ORS 79.0104 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-104 (a) (2)

ORS 79.0104 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-104 (a) (3)

ORS 79.0104 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-104 (b)

ORS 79.0105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105

ORS 79.0105 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105 (a)

ORS 79.0105 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105 (b)

ORS 79.0105 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105 (c)

ORS 79.0105 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105 (d)

ORS 79.0105 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105 (e)

ORS 79.0105 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-105 (f)

ORS 79.0106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-106

ORS 79.0106 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-106 (a)

ORS 79.0106 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-106 (b)

ORS 79.0106 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-106 (b) (1)

ORS 79.0106 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-106 (b) (2)

ORS 79.0106 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-106 (c)

ORS 79.0107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-107

ORS 79.0108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108

ORS 79.0108 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (a)

ORS 79.0108 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b)

ORS 79.0108 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b) (1)

ORS 79.0108 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b) (2)

ORS 79.0108 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b) (3)

ORS 79.0108 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b) (4)

ORS 79.0108 (2) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b) (5)

ORS 79.0108 (2) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (b) (6)

ORS 79.0108 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (c)

ORS 79.0108 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (d)

ORS 79.0108 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (d) (1)

ORS 79.0108 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (d) (2)

ORS 79.0108 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (e)

ORS 79.0108 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (e) (1)

ORS 79.0108 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-108 (e) (2)

ORS 79.0109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109

ORS 79.0109 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a)

ORS 79.0109 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a) (1)

ORS 79.0109 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a) (2)

ORS 79.0109 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a) (3)

ORS 79.0109 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a) (4)

ORS 79.0109 (1) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a) (5)

ORS 79.0109 (1) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (a) (6)

ORS 79.0109 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (b)

ORS 79.0109 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (c)

ORS 79.0109 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (c) (1)

ORS 79.0109 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (c) (2)

ORS 79.0109 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (c) (3)

ORS 79.0109 (3) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (c) (4)

ORS 79.0109 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d)

ORS 79.0109 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (1)

ORS 79.0109 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (2)

ORS 79.0109 (4) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (3)

ORS 79.0109 (4) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (4)

ORS 79.0109 (4) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (5)

ORS 79.0109 (4) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (6)

ORS 79.0109 (4) (g)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (7)

ORS 79.0109 (4) (h)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (8)

ORS 79.0109 (4) (i)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (9)

ORS 79.0109 (4) (j)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (10)

ORS 79.0109 (4) (k)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (11)

ORS 79.0109 (4) (L)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (12)

ORS 79.0109 (4) (m)Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-109 (d) (13)

ORS 79.0110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-110

ORS 79.0110 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-110 (a)

ORS 79.0110 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-110 (b)

ORS 79.0110 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-110 (c)

ORS 79.0110 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-110 (d)

ORS 79.0201Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201

ORS 79.0201 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201 (a)

ORS 79.0201 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201 (b)

ORS 79.0201 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201 (c)

ORS 79.0201 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201 (d)

ORS 79.0201 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201 (d) (1)

ORS 79.0201 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-201 (d) (2)

ORS 79.0202Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-202

ORS 79.0203Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203

ORS 79.0203 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (a)

ORS 79.0203 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (b)

ORS 79.0203 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (b) (1)

ORS 79.0203 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (b) (2)

ORS 79.0203 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (b) (3)

ORS 79.0203 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (c)

ORS 79.0203 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (d)

ORS 79.0203 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (d) (1)

ORS 79.0203 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (d) (2)

ORS 79.0203 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (e)

ORS 79.0203 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (e) (1)

ORS 79.0203 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (e) (2)

ORS 79.0203 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (f)

ORS 79.0203 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (g)

ORS 79.0203 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (h)

ORS 79.0203 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-203 (i)

ORS 79.0204Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-204

ORS 79.0204 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-204 (a)

ORS 79.0204 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-204 (b)

ORS 79.0204 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-204 (b) (1)

ORS 79.0204 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-204 (b) (2)

ORS 79.0204 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-204 (c)

ORS 79.0205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-205

ORS 79.0205 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-205 (a)

ORS 79.0205 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-205 (a) (1)

ORS 79.0205 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-205 (a) (2)

ORS 79.0205 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-205 (b)

ORS 79.0206Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206

ORS 79.0206 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (a)

ORS 79.0206 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (a) (1)

ORS 79.0206 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (a) (2)

ORS 79.0206 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (b)

ORS 79.0206 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (c)

ORS 79.0206 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (c) (1)

ORS 79.0206 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (c) (2)

ORS 79.0206 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-206 (d)

ORS 79.0207Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207

ORS 79.0207 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (a)

ORS 79.0207 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (b)

ORS 79.0207 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (b) (1)

ORS 79.0207 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (b) (2)

ORS 79.0207 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (b) (3)

ORS 79.0207 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (b) (4)

ORS 79.0207 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (c)

ORS 79.0207 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (c) (1)

ORS 79.0207 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (c) (2)

ORS 79.0207 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (c) (3)

ORS 79.0207 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (d)

ORS 79.0207 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (d) (1)

ORS 79.0207 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-207 (d) (2)

ORS 79.0208Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208

ORS 79.0208 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (a)

ORS 79.0208 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (b)

ORS 79.0208 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (b) (1)

ORS 79.0208 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (b) (2)

ORS 79.0208 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (b) (3)

ORS 79.0208 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (b) (4)

ORS 79.0208 (2) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-208 (b) (5)

ORS 79.0209Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-209

ORS 79.0209 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-209 (a)

ORS 79.0209 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-209 (a) (1)

ORS 79.0209 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-209 (a) (2)

ORS 79.0209 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-209 (b)

ORS 79.0209 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-209 (c)

ORS 79.0210Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210

ORS 79.0210 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (a)

ORS 79.0210 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (a) (1)

ORS 79.0210 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (a) (2)

ORS 79.0210 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (a) (3)

ORS 79.0210 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (a) (4)

ORS 79.0210 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (b)

ORS 79.0210 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (b) (1)

ORS 79.0210 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (b) (2)

ORS 79.0210 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (c)

ORS 79.0210 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (d)

ORS 79.0210 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (d) (1)

ORS 79.0210 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (d) (2)

ORS 79.0210 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (e)

ORS 79.0210 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (e) (1)

ORS 79.0210 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (e) (2)

ORS 79.0210 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-210 (f)

ORS 79.0301Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301

ORS 79.0301 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (a)

ORS 79.0301 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (b)

ORS 79.0301 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (c)

ORS 79.0301 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (c) (1)

ORS 79.0301 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (c) (2)

ORS 79.0301 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (c) (3)

ORS 79.0301 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-301 (d)

ORS 79.0302Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-302

ORS 79.0303Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-303

ORS 79.0303 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-303 (a)

ORS 79.0303 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-303 (b)

ORS 79.0303 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-303 (c)

ORS 79.0304Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304

ORS 79.0304 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (a)

ORS 79.0304 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (b)

ORS 79.0304 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (b) (1)

ORS 79.0304 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (b) (2)

ORS 79.0304 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (b) (3)

ORS 79.0304 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (b) (4)

ORS 79.0304 (2) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-304 (b) (5)

ORS 79.0305Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305

ORS 79.0305 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (a)

ORS 79.0305 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (a) (1)

ORS 79.0305 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (a) (2)

ORS 79.0305 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (a) (3)

ORS 79.0305 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (a) (4)

ORS 79.0305 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (b)

ORS 79.0305 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (b) (1)

ORS 79.0305 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (b) (2)

ORS 79.0305 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (b) (3)

ORS 79.0305 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (b) (4)

ORS 79.0305 (2) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (b) (5)

ORS 79.0305 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (c)

ORS 79.0305 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (c) (1)

ORS 79.0305 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (c) (2)

ORS 79.0305 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-305 (c) (3)

ORS 79.0306Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-306

ORS 79.0306 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-306 (a)

ORS 79.0306 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-306 (b)

ORS 79.0306 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-306 (c)

ORS 79.0307Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307

ORS 79.0307 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (a)

ORS 79.0307 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (b)

ORS 79.0307 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (b) (1)

ORS 79.0307 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (b) (2)

ORS 79.0307 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (b) (3)

ORS 79.0307 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (c)

ORS 79.0307 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (d)

ORS 79.0307 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (e)

ORS 79.0307 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (f)

ORS 79.0307 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (f) (1)

ORS 79.0307 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (f) (2)

ORS 79.0307 (6) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (f) (3)

ORS 79.0307 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (g)

ORS 79.0307 (7) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (g) (1)

ORS 79.0307 (7) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (g) (2)

ORS 79.0307 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (h)

ORS 79.0307 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (i)

ORS 79.0307 (10)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (j)

ORS 79.0307 (11)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-307 (k)

ORS 79.0308Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308

ORS 79.0308 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (a)

ORS 79.0308 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (b)

ORS 79.0308 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (c)

ORS 79.0308 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (d)

ORS 79.0308 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (e)

ORS 79.0308 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (f)

ORS 79.0308 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-308 (g)

ORS 79.0309Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309

ORS 79.0309 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (a)

ORS 79.0309 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (b)

ORS 79.0309 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (c)

ORS 79.0309 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (d)

ORS 79.0309 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (e)

ORS 79.0309 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (f)

ORS 79.0309 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (g)

ORS 79.0309 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (h)

ORS 79.0309 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (i)

ORS 79.0309 (10)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (j)

ORS 79.0309 (11)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (k)

ORS 79.0309 (12)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (l)

ORS 79.0309 (13)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-309 (m)

ORS 79.0310Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310

ORS 79.0310 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (a)

ORS 79.0310 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b)

ORS 79.0310 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (1)

ORS 79.0310 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (2)

ORS 79.0310 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (3)

ORS 79.0310 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (4)

ORS 79.0310 (2) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (5)

ORS 79.0310 (2) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (6)

ORS 79.0310 (2) (g)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (7)

ORS 79.0310 (2) (h)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (8)

ORS 79.0310 (2) (i)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (9)

ORS 79.0310 (2) (j)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (b) (10)

ORS 79.0310 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-310 (c)

ORS 79.0311Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311

ORS 79.0311 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (a)

ORS 79.0311 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (a) (1)

ORS 79.0311 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (a) (2)

ORS 79.0311 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (a) (3)

ORS 79.0311 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (b)

ORS 79.0311 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (c)

ORS 79.0311 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-311 (d)

ORS 79.0312Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312

ORS 79.0312 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (a)

ORS 79.0312 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (b)

ORS 79.0312 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (b) (1)

ORS 79.0312 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (b) (2)

ORS 79.0312 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (b) (3)

ORS 79.0312 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (c)

ORS 79.0312 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (c) (1)

ORS 79.0312 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (c) (2)

ORS 79.0312 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (d)

ORS 79.0312 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (d) (1)

ORS 79.0312 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (d) (2)

ORS 79.0312 (4) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (d) (3)

ORS 79.0312 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (e)

ORS 79.0312 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (f)

ORS 79.0312 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (f) (1)

ORS 79.0312 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (f) (2)

ORS 79.0312 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (g)

ORS 79.0312 (7) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (g) (1)

ORS 79.0312 (7) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (g) (2)

ORS 79.0312 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-312 (h)

ORS 79.0313Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313

ORS 79.0313 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (a)

ORS 79.0313 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (b)

ORS 79.0313 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (c)

ORS 79.0313 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (c) (1)

ORS 79.0313 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (c) (2)

ORS 79.0313 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (d)

ORS 79.0313 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (e)

ORS 79.0313 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (f)

ORS 79.0313 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (g)

ORS 79.0313 (7) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (g) (1)

ORS 79.0313 (7) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (g) (2)

ORS 79.0313 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (h)

ORS 79.0313 (8) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (h) (1)

ORS 79.0313 (8) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (h) (2)

ORS 79.0313 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-313 (i)

ORS 79.0314Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-314

ORS 79.0314 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-314 (a)

ORS 79.0314 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-314 (b)

ORS 79.0314 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-314 (c)

ORS 79.0314 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-314 (c) (1)

ORS 79.0314 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-314 (c) (2)

ORS 79.0315Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315

ORS 79.0315 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (a)

ORS 79.0315 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (a) (1)

ORS 79.0315 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (a) (2)

ORS 79.0315 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (b)

ORS 79.0315 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (b) (1)

ORS 79.0315 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (b) (2)

ORS 79.0315 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (c)

ORS 79.0315 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (d)

ORS 79.0315 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (d) (1)

ORS 79.0315 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (d) (2)

ORS 79.0315 (4) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (d) (3)

ORS 79.0315 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (e)

ORS 79.0315 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (e) (1)

ORS 79.0315 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-315 (e) (2)

ORS 79.0316Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316

ORS 79.0316 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (a)

ORS 79.0316 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (a) (1)

ORS 79.0316 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (a) (2)

ORS 79.0316 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (a) (3)

ORS 79.0316 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (b)

ORS 79.0316 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (c)

ORS 79.0316 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (c) (1)

ORS 79.0316 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (c) (2)

ORS 79.0316 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (c) (3)

ORS 79.0316 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (d)

ORS 79.0316 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (e)

ORS 79.0316 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (e) (1)

ORS 79.0316 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (e) (2)

ORS 79.0316 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (f)

ORS 79.0316 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (f) (1)

ORS 79.0316 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (f) (2)

ORS 79.0316 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-316 (g)

ORS 79.0317Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317

ORS 79.0317 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (a)

ORS 79.0317 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (a) (1)

ORS 79.0317 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (a) (2)

ORS 79.0317 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (b)

ORS 79.0317 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (c)

ORS 79.0317 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (d)

ORS 79.0317 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-317 (e)

ORS 79.0318Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-318

ORS 79.0318 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-318 (a)

ORS 79.0318 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-318 (b)

ORS 79.0319Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-319

ORS 79.0319 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-319 (a)

ORS 79.0319 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-319 (b)

ORS 79.0320Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320

ORS 79.0320 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (a)

ORS 79.0320 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (b)

ORS 79.0320 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (b) (1)

ORS 79.0320 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (b) (2)

ORS 79.0320 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (b) (3)

ORS 79.0320 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (b) (4)

ORS 79.0320 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (c)

ORS 79.0320 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (d)

ORS 79.0320 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-320 (e)

ORS 79.0321Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-321

ORS 79.0321 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-321 (a)

ORS 79.0321 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-321 (b)

ORS 79.0321 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-321 (c)

ORS 79.0322Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322

ORS 79.0322 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (a)

ORS 79.0322 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (a) (1)

ORS 79.0322 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (a) (2)

ORS 79.0322 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (a) (3)

ORS 79.0322 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (b)

ORS 79.0322 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (b) (1)

ORS 79.0322 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (b) (2)

ORS 79.0322 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (c)

ORS 79.0322 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (c) (1)

ORS 79.0322 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (c) (2)

ORS 79.0322 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (d)

ORS 79.0322 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (e)

ORS 79.0322 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (f)

ORS 79.0322 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (f) (1)

ORS 79.0322 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (f) (2)

ORS 79.0322 (6) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (f) (3)

ORS 79.0322 (6) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (f) (4)

ORS 79.0322 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-322 (g)

ORS 79.0323Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323

ORS 79.0323 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (a)

ORS 79.0323 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (a) (1)

ORS 79.0323 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (a) (2)

ORS 79.0323 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (b)

ORS 79.0323 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (b) (1)

ORS 79.0323 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (b) (2)

ORS 79.0323 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (c)

ORS 79.0323 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (d)

ORS 79.0323 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (d) (1)

ORS 79.0323 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (d) (2)

ORS 79.0323 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (e)

ORS 79.0323 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (f)

ORS 79.0323 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (f) (1)

ORS 79.0323 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (f) (2)

ORS 79.0323 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-323 (g)

ORS 79.0324Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324

ORS 79.0324 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (a)

ORS 79.0324 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (b)

ORS 79.0324 (2) (a)Â Â  Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (b) (1)

ORS 79.0324 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (b) (2)

ORS 79.0324 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (b) (3)

ORS 79.0324 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (b) (4)

ORS 79.0324 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (c)

ORS 79.0324 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (c) (1)

ORS 79.0324 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (c) (2)

ORS 79.0324 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (d)

ORS 79.0324 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (d) (1)

ORS 79.0324 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (d) (2)

ORS 79.0324 (4) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (d) (3)

ORS 79.0324 (4) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (d) (4)

ORS 79.0324 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (e)

ORS 79.0324 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (e) (1)

ORS 79.0324 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (e) (2)

ORS 79.0324 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (f)

ORS 79.0324 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (g)

ORS 79.0324 (7) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (g) (1)

ORS 79.0324 (7) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-324 (g) (2)

ORS 79.0325Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325

ORS 79.0325 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (a)

ORS 79.0325 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (a) (1)

ORS 79.0325 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (a) (2)

ORS 79.0325 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (a) (3)

ORS 79.0325 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (b)

ORS 79.0325 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (b) (1)

ORS 79.0325 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-325 (b) (2)

ORS 79.0326Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-326

ORS 79.0326 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-326 (a)

ORS 79.0326 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-326 (b)

ORS 79.0327Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-327

ORS 79.0327 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-327 (1)

ORS 79.0327 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-327 (2)

ORS 79.0327 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-327 (3)

ORS 79.0327 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-327 (4)

ORS 79.0328Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328

ORS 79.0328 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (1)

ORS 79.0328 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (2)

ORS 79.0328 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (2) (A)

ORS 79.0328 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (2) (B)

ORS 79.0328 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (2) (C)

ORS 79.0328 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (3)

ORS 79.0328 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (4)

ORS 79.0328 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (5)

ORS 79.0328 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (6)

ORS 79.0328 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-328 (7)

ORS 79.0329Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-329

ORS 79.0329 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-329 (1)

ORS 79.0329 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-329 (2)

ORS 79.0330Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330

ORS 79.0330 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (a)

ORS 79.0330 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (a) (1)

ORS 79.0330 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (a) (2)

ORS 79.0330 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (b)

ORS 79.0330 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (c)

ORS 79.0330 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (c) (1)

ORS 79.0330 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (c) (2)

ORS 79.0330 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (d)

ORS 79.0330 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (e)

ORS 79.0330 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-330 (f)

ORS 79.0331Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-331

ORS 79.0331 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-331 (a)

ORS 79.0331 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-331 (b)

ORS 79.0331 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-331 (c)

ORS 79.0332Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-332

ORS 79.0332 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-332 (a)

ORS 79.0332 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-332 (b)

ORS 79.0333Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-333

ORS 79.0333 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-333 (a)

ORS 79.0333 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-333 (a) (1)

ORS 79.0333 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-333 (a) (2)

ORS 79.0333 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-333 (a) (3)

ORS 79.0333 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-333 (b)

ORS 79.0334Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334

ORS 79.0334 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (a)

ORS 79.0334 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (b)

ORS 79.0334 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (c)

ORS 79.0334 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (d)

ORS 79.0334 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (d) (1)

ORS 79.0334 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (d) (2)

ORS 79.0334 (4) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (d) (3)

ORS 79.0334 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (e)

ORS 79.0334 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (e) (1)

ORS 79.0334 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (e) (2)

ORS 79.0334 (5) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (e) (3)

ORS 79.0334 (5) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (e) (4)

ORS 79.0334 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (f)

ORS 79.0334 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (f) (1)

ORS 79.0334 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (f) (2)

ORS 79.0334 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (g)

ORS 79.0334 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (h)

ORS 79.0334 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (i)

ORS 79.0334 (10)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-334 (j)

ORS 79.0335Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335

ORS 79.0335 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335 (a)

ORS 79.0335 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335 (b)

ORS 79.0335 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335 (c)

ORS 79.0335 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335 (d)

ORS 79.0335 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335 (e)

ORS 79.0335 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-335 (f)

ORS 79.0336Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336

ORS 79.0336 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (a)

ORS 79.0336 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (b)

ORS 79.0336 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (c)

ORS 79.0336 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (d)

ORS 79.0336 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (e)

ORS 79.0336 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (f)

ORS 79.0336 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (f) (1)

ORS 79.0336 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-336 (f) (2)

ORS 79.0337Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-337

ORS 79.0337 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-337 (1)

ORS 79.0337 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-337 (2)

ORS 79.0338Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-338

ORS 79.0338 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-338 (1)

ORS 79.0338 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-338 (2)

ORS 79.0339Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-339

ORS 79.0340Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-340

ORS 79.0340 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-340 (a)

ORS 79.0340 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-340 (b)

ORS 79.0340 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-340 (c)

ORS 79.0341Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-341

ORS 79.0341 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-341 (1)

ORS 79.0341 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-341 (2)

ORS 79.0341 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-341 (3)

ORS 79.0342Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-342

ORS 79.0401Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-401

ORS 79.0401 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-401 (a)

ORS 79.0401 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-401 (b)

ORS 79.0402Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-402

ORS 79.0403Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403

ORS 79.0403 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (a)

ORS 79.0403 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (b)

ORS 79.0403 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (b) (1)

ORS 79.0403 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (b) (2)

ORS 79.0403 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (b) (3)

ORS 79.0403 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (b) (4)

ORS 79.0403 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (c)

ORS 79.0403 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (d)

ORS 79.0403 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (d) (1)

ORS 79.0403 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (d) (2)

ORS 79.0403 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (e)

ORS 79.0403 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-403 (f)

ORS 79.0404Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404

ORS 79.0404 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (a)

ORS 79.0404 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (a) (1)

ORS 79.0404 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (a) (2)

ORS 79.0404 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (b)

ORS 79.0404 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (c)

ORS 79.0404 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (d)

ORS 79.0404 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-404 (e)

ORS 79.0405Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405

ORS 79.0405 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405 (a)

ORS 79.0405 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405 (b)

ORS 79.0405 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405 (b) (1)

ORS 79.0405 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405 (b) (2)

ORS 79.0405 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405 (c)

ORS 79.0405 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-405 (d)

ORS 79.0406Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406

ORS 79.0406 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (a)

ORS 79.0406 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (b)

ORS 79.0406 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (b) (1)

ORS 79.0406 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (b) (2)

ORS 79.0406 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (b) (3)

ORS 79.0406 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (c)

ORS 79.0406 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (d)

ORS 79.0406 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (d) (1)

ORS 79.0406 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (d) (2)

ORS 79.0406 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (e)

ORS 79.0406 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (f)

ORS 79.0406 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (f) (1)

ORS 79.0406 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (f) (2)

ORS 79.0406 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (g)

ORS 79.0406 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (h)

ORS 79.0406 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (i)

ORS 79.0406 (10)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-406 (j)

ORS 79.0407Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407

ORS 79.0407 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (a)

ORS 79.0407 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (a) (1)

ORS 79.0407 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (a) (2)

ORS 79.0407 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (b)

ORS 79.0407 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (b) (1)

ORS 79.0407 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (b) (2)

ORS 79.0407 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-407 (c)

ORS 79.0408Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408

ORS 79.0408 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (a)

ORS 79.0408 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (a) (1)

ORS 79.0408 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (a) (2)

ORS 79.0408 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (b)

ORS 79.0408 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (c)

ORS 79.0408 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (c) (1)

ORS 79.0408 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (c) (2)

ORS 79.0408 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d)

ORS 79.0408 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d) (1)

ORS 79.0408 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d) (2)

ORS 79.0408 (4) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d) (3)

ORS 79.0408 (4) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d) (4)

ORS 79.0408 (4) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d) (5)

ORS 79.0408 (4) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (d) (6)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-408 (e)

ORS 79.0409Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409

ORS 79.0409 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (a)

ORS 79.0409 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (a) (1)

ORS 79.0409 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (a) (2)

ORS 79.0409 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (b)

ORS 79.0409 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (b) (1)

ORS 79.0409 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (b) (2)

ORS 79.0409 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-409 (b) (3)

ORS 79.0501Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-501

ORS 79.0501 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-501 (a)

ORS 79.0501 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-501 (a) (1)

ORS 79.0501 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-501 (a) (2)

ORS 79.0501 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-501 (b)

ORS 79.0502Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502

ORS 79.0502 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (a)

ORS 79.0502 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (a) (1)

ORS 79.0502 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (a) (2)

ORS 79.0502 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (a) (3)

ORS 79.0502 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (b)

ORS 79.0502 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (b) (1)

ORS 79.0502 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (b) (2)

ORS 79.0502 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (b) (3)

ORS 79.0502 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (b) (4)

ORS 79.0502 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (c)

ORS 79.0502 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (c) (1)

ORS 79.0502 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (c) (2)

ORS 79.0502 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (c) (3)

ORS 79.0502 (3) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (c) (4)

ORS 79.0502 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-502 (d)

ORS 79.0503Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503

ORS 79.0503 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (a)

ORS 79.0503 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (a) (1)

ORS 79.0503 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (a) (2)

ORS 79.0503 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (a) (3)

ORS 79.0503 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (a) (4)

ORS 79.0503 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (b)

ORS 79.0503 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (b) (1)

ORS 79.0503 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (b) (2)

ORS 79.0503 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (c)

ORS 79.0503 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (d)

ORS 79.0503 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-503 (e)

ORS 79.0504Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-504

ORS 79.0504 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-504 (1)

ORS 79.0504 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-504 (2)

ORS 79.0505Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-505

ORS 79.0505 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-505 (a)

ORS 79.0505 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-505 (b)

ORS 79.0506Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-506

ORS 79.0506 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-506 (a)

ORS 79.0506 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-506 (b)

ORS 79.0506 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-506 (c)

ORS 79.0506 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-506 (d)

ORS 79.0507Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-507

ORS 79.0507 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-507 (a)

ORS 79.0507 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-507 (b)

ORS 79.0507 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-507 (c)

ORS 79.0507 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-507 (c) (1)

ORS 79.0507 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-507 (c) (2)

ORS 79.0508Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-508

ORS 79.0508 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-508 (a)

ORS 79.0508 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-508 (b)

ORS 79.0508 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-508 (b) (1)

ORS 79.0508 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-508 (b) (2)

ORS 79.0508 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-508 (c)

ORS 79.0509Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509

ORS 79.0509 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (a)

ORS 79.0509 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (a) (1)

ORS 79.0509 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (a) (2)

ORS 79.0509 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (b)

ORS 79.0509 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (b) (1)

ORS 79.0509 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (b) (2)

ORS 79.0509 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (c)

ORS 79.0509 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (d)

ORS 79.0509 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (d) (1)

ORS 79.0509 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (d) (2)

ORS 79.0509 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-509 (e)

ORS 79.0510Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-510

ORS 79.0510 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-510 (a)

ORS 79.0510 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-510 (b)

ORS 79.0510 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-510 (c)

ORS 79.0511Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-511

ORS 79.0511 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-511 (a)

ORS 79.0511 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-511 (b)

ORS 79.0511 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-511 (c)

ORS 79.0512Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512

ORS 79.0512 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (a)

ORS 79.0512 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (a) (1)

ORS 79.0512 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (a) (2)

ORS 79.0512 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (b)

ORS 79.0512 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (c)

ORS 79.0512 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (d)

ORS 79.0512 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (e)

ORS 79.0512 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (e) (1)

ORS 79.0512 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-512 (e) (2)

ORS 79.0513Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513

ORS 79.0513 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (a)

ORS 79.0513 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (a) (1)

ORS 79.0513 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (a) (2)

ORS 79.0513 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (b)

ORS 79.0513 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (b) (1)

ORS 79.0513 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (b) (2)

ORS 79.0513 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (c)

ORS 79.0513 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (c) (1)

ORS 79.0513 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (c) (2)

ORS 79.0513 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (c) (3)

ORS 79.0513 (3) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (c) (4)

ORS 79.0513 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-513 (d)

ORS 79.0514Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514

ORS 79.0514 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514 (a)

ORS 79.0514 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514 (b)

ORS 79.0514 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514 (b) (1)

ORS 79.0514 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514 (b) (2)

ORS 79.0514 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514 (b) (3)

ORS 79.0514 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-514 (c)

ORS 79.0515Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515

ORS 79.0515 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (a)

ORS 79.0515 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (b)

ORS 79.0515 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (c)

ORS 79.0515 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (d)

ORS 79.0515 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (e)

ORS 79.0515 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (f)

ORS 79.0515 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-515 (g)

ORS 79.0516Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516

ORS 79.0516 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (a)

ORS 79.0516 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b)

ORS 79.0516 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (1)

ORS 79.0516 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (2)

ORS 79.0516 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (3)

ORS 79.0516 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (4)

ORS 79.0516 (2) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (5)

ORS 79.0516 (2) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (6)

ORS 79.0516 (2) (g)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (b) (7)

ORS 79.0516 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (c)

ORS 79.0516 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (c) (1)

ORS 79.0516 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (c) (2)

ORS 79.0516 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-516 (d)

ORS 79.0517Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-517

ORS 79.0518Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518

ORS 79.0518 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518 (a)

ORS 79.0518 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518 (b)

ORS 79.0518 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518 (b) (1)

ORS 79.0518 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518 (b) (2)

ORS 79.0518 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518 (b) (3)

ORS 79.0518 (2) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  none

ORS 79.0518 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-518 (c)

ORS 79.0519Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519

ORS 79.0519 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (a)

ORS 79.0519 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (a) (1)

ORS 79.0519 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (a) (2)

ORS 79.0519 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (a) (3)

ORS 79.0519 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (a) (4)

ORS 79.0519 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (b)

ORS 79.0519 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (b) (1)

ORS 79.0519 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (b) (2)

ORS 79.0519 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (c)

ORS 79.0519 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (c) (1)

ORS 79.0519 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (c) (2)

ORS 79.0519 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (d)

ORS 79.0519 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (d) (1)

ORS 79.0519 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (d) (2)

ORS 79.0519 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (e)

ORS 79.0519 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (e) (1)

ORS 79.0519 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (e) (2)

ORS 79.0519 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (f)

ORS 79.0519 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (f) (1)

ORS 79.0519 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (f) (2)

ORS 79.0519 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (g)

ORS 79.0519 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (h)

ORS 79.0519 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-519 (i)

ORS 79.0520Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-520

ORS 79.0520 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-520 (a)

ORS 79.0520 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-520 (b)

ORS 79.0520 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-520 (c)

ORS 79.0520 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-520 (d)

ORS 79.0521Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-521

ORS 79.0521 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-521 (a)

ORS 79.0521 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-521 (b)

ORS 79.0522Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-522

ORS 79.0522 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-522 (a)

ORS 79.0522 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-522 (b)

ORS 79.0523Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523

ORS 79.0523 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (a)

ORS 79.0523 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (a) (1)

ORS 79.0523 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (a) (2)

ORS 79.0523 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (b)

ORS 79.0523 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (b) (1)

ORS 79.0523 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (b) (2)

ORS 79.0523 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (b) (3)

ORS 79.0523 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (c)

ORS 79.0523 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (c) (1)

ORS 79.0523 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (c) (2)

ORS 79.0523 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (c) (3)

ORS 79.0523 (3) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  none

ORS 79.0523 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (d)

ORS 79.0523 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (e)

ORS 79.0523 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-523 (f)

ORS 79.0524Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-524

ORS 79.0524 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-524 (1)

ORS 79.0524 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-524 (2)

ORS 79.0525Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (a)

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (a) (1)

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (a) (2)

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (a) (3)

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (b)

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (b) (1)

ORS 79.0525 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (b) (2)

ORS 79.0525 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (c)

ORS 79.0525 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (d)

ORS 79.0525 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (d) (1)

ORS 79.0525 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (d) (2)

ORS 79.0525 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-525 (e)

ORS 79.0525 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  none

ORS 79.0526Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526

ORS 79.0526 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (a)

ORS 79.0526 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (a) (1)

ORS 79.0526 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (a) (2)

ORS 79.0526 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (b)

ORS 79.0526 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (b) (1)

ORS 79.0526 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (b) (2)

ORS 79.0526 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-526 (b) (3)

ORS 79.0527Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-527 (1) and (2)

ORS 79.0601Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601

ORS 79.0601 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (a)

ORS 79.0601 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (a) (1)

ORS 79.0601 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (a) (2)

ORS 79.0601 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (b)

ORS 79.0601 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (c)

ORS 79.0601 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (d)

ORS 79.0601 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (e)

ORS 79.0601 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (e) (1)

ORS 79.0601 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (e) (2)

ORS 79.0601 (5) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (e) (3)

ORS 79.0601 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (f)

ORS 79.0601 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-601 (g)

ORS 79.0602Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602

ORS 79.0602 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (1)

ORS 79.0602 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (2)

ORS 79.0602 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (3)

ORS 79.0602 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (4)

ORS 79.0602 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (5)

ORS 79.0602 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (6)

ORS 79.0602 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (7)

ORS 79.0602 (8)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (8)

ORS 79.0602 (9)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (9)

ORS 79.0602 (10)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (10)

ORS 79.0602 (11)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (11)

ORS 79.0602 (12)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (12)

ORS 79.0602 (13)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-602 (13)

ORS 79.0603Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-603

ORS 79.0603 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-603 (a)

ORS 79.0603 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-603 (b)

ORS 79.0604Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604

ORS 79.0604 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (a)

ORS 79.0604 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (a) (1)

ORS 79.0604 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (a) (2)

ORS 79.0604 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (b)

ORS 79.0604 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (b) (1)

ORS 79.0604 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (b) (2)

ORS 79.0604 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (c)

ORS 79.0604 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-604 (d)

ORS 79.0605Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605

ORS 79.0605 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (1)

ORS 79.0605 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (1) (A)

ORS 79.0605 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (1) (B)

ORS 79.0605 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (1) (C)

ORS 79.0605 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (2)

ORS 79.0605 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (2) (A)

ORS 79.0605 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-605 (2) (B)

ORS 79.0606Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-606

ORS 79.0607Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607

ORS 79.0607 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (a)

ORS 79.0607 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (a) (1)

ORS 79.0607 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (a) (2)

ORS 79.0607 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (a) (3)

ORS 79.0607 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (a) (4)

ORS 79.0607 (1) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (a) (5)

ORS 79.0607 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (b)

ORS 79.0607 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (b) (1)

ORS 79.0607 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (b) (2)

ORS 79.0607 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (c)

ORS 79.0607 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (c) (1)

ORS 79.0607 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (c) (2)

ORS 79.0607 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (d)

ORS 79.0607 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-607 (e)

ORS 79.0608Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608

ORS 79.0608 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608 (a)

ORS 79.0608 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608 (a) (1)

ORS 79.0608 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608 (a) (2)

ORS 79.0608 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608 (a) (3)

ORS 79.0608 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608 (a) (4)

ORS 79.0608 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-608 (b)

ORS 79.0609Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609

ORS 79.0609 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (a)

ORS 79.0609 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (a) (1)

ORS 79.0609 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (a) (2)

ORS 79.0609 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (b)

ORS 79.0609 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (b) (1)

ORS 79.0609 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (b) (2)

ORS 79.0609 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-609 (c)

ORS 79.0610Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610

ORS 79.0610 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (a)

ORS 79.0610 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (b)

ORS 79.0610 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (c)

ORS 79.0610 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (c) (1)

ORS 79.0610 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (c) (2)

ORS 79.0610 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (d)

ORS 79.0610 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (e)

ORS 79.0610 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (e) (1)

ORS 79.0610 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (e) (2)

ORS 79.0610 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-610 (f)

ORS 79.0611Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611

ORS 79.0611 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (a)

ORS 79.0611 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (a) (1)

ORS 79.0611 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (a) (2)

ORS 79.0611 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (b)

ORS 79.0611 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (c)

ORS 79.0611 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (c) (1)

ORS 79.0611 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (c) (2)

ORS 79.0611 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (c) (3)

ORS 79.0611 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (d)

ORS 79.0611 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (e)

ORS 79.0611 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (e) (1)

ORS 79.0611 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-611 (e) (2)

ORS 79.0612Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-612

ORS 79.0612 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-612 (a)

ORS 79.0612 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-612 (b)

ORS 79.0613Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613

ORS 79.0613 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (1)

ORS 79.0613 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (1) (A)

ORS 79.0613 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (1) (B)

ORS 79.0613 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (1) (C)

ORS 79.0613 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (1) (D)

ORS 79.0613 (1) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (1) (E)

ORS 79.0613 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (2)

ORS 79.0613 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (3)

ORS 79.0613 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (3) (A)

ORS 79.0613 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (3) (B)

ORS 79.0613 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (4)

ORS 79.0613 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-613 (5)

ORS 79.0614Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614

ORS 79.0614 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (1)

ORS 79.0614 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (1) (A)

ORS 79.0614 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (1) (B)

ORS 79.0614 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (1) (C)

ORS 79.0614 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (1) (D)

ORS 79.0614 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (2)

ORS 79.0614 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-614 (3)

ORS 79.0615Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615

ORS 79.0615 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (a)

ORS 79.0615 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (a) (1)

ORS 79.0615 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (a) (2)

ORS 79.0615 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (a) (3)

ORS 79.0615 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (a) (4)

ORS 79.0615 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (b)

ORS 79.0615 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (c)

ORS 79.0615 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (d)

ORS 79.0615 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (d) (1)

ORS 79.0615 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (d) (2)

ORS 79.0615 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (e)

ORS 79.0615 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (e) (1)

ORS 79.0615 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (e) (2)

ORS 79.0615 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (f)

ORS 79.0615 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (f) (1)

ORS 79.0615 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (f) (2)

ORS 79.0615 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (g)

ORS 79.0615 (7) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (g) (1)

ORS 79.0615 (7) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (g) (2)

ORS 79.0615 (7) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-615 (g) (3)

ORS 79.0616Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616

ORS 79.0616 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (a)

ORS 79.0616 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (a) (1)

ORS 79.0616 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (a) (2)

ORS 79.0616 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (b)

ORS 79.0616 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (b) (1)

ORS 79.0616 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (b) (2)

ORS 79.0616 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c)

ORS 79.0616 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c) (1)

ORS 79.0616 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c) (2)

ORS 79.0616 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c) (3)

ORS 79.0616 (3) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c) (4)

ORS 79.0616 (3) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c) (5)

ORS 79.0616 (3) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (c) (6)

ORS 79.0616 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (d)

ORS 79.0616 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-616 (e)

ORS 79.0617Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617

ORS 79.0617 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (a)

ORS 79.0617 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (a) (1)

ORS 79.0617 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (a) (2)

ORS 79.0617 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (a) (3)

ORS 79.0617 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (b)

ORS 79.0617 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (c)

ORS 79.0617 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (c) (1)

ORS 79.0617 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (c) (2)

ORS 79.0617 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-617 (c) (3)

ORS 79.0618Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618

ORS 79.0618 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (a)

ORS 79.0618 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (a) (1)

ORS 79.0618 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (a) (2)

ORS 79.0618 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (a) (3)

ORS 79.0618 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (b)

ORS 79.0618 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (b) (1)

ORS 79.0618 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-618 (b) (2)

ORS 79.0619Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619

ORS 79.0619 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (a)

ORS 79.0619 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (a) (1)

ORS 79.0619 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (a) (2)

ORS 79.0619 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (a) (3)

ORS 79.0619 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (a) (4)

ORS 79.0619 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (b)

ORS 79.0619 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (b) (1)

ORS 79.0619 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (b) (2)

ORS 79.0619 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (b) (3)

ORS 79.0619 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-619 (c)

ORS 79.0620Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620

ORS 79.0620 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (a)

ORS 79.0620 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (a) (1)

ORS 79.0620 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (a) (2)

ORS 79.0620 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (a) (3)

ORS 79.0620 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (a) (4)

ORS 79.0620 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (b)

ORS 79.0620 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (b) (1)

ORS 79.0620 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (b) (2)

ORS 79.0620 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (c)

ORS 79.0620 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (c) (1)

ORS 79.0620 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (c) (2)

ORS 79.0620 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (d)

ORS 79.0620 (4) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (d) (1)

ORS 79.0620 (4) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (d) (2)

ORS 79.0620 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (e)

ORS 79.0620 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (e) (1)

ORS 79.0620 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (e) (2)

ORS 79.0620 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (f)

ORS 79.0620 (6) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (f) (1)

ORS 79.0620 (6) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (f) (2)

ORS 79.0620 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-620 (g)

ORS 79.0621Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-621

ORS 79.0621 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-621 (a)

ORS 79.0621 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-621 (a) (1)

ORS 79.0621 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-621 (a) (2)

ORS 79.0621 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-621 (a) (3)

ORS 79.0621 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-621 (b)

ORS 79.0622Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622

ORS 79.0622 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622 (a)

ORS 79.0622 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622 (a) (1)

ORS 79.0622 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622 (a) (2)

ORS 79.0622 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622 (a) (3)

ORS 79.0622 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622 (a) (4)

ORS 79.0622 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-622 (b)

ORS 79.0623Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623

ORS 79.0623 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (a)

ORS 79.0623 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (b)

ORS 79.0623 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (b) (1)

ORS 79.0623 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (b) (2)

ORS 79.0623 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (c)

ORS 79.0623 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (c) (1)

ORS 79.0623 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (c) (2)

ORS 79.0623 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-623 (c) (3)

ORS 79.0624Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-624

ORS 79.0624 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-624 (a)

ORS 79.0624 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-624 (b)

ORS 79.0624 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-624 (c)

ORS 79.0625Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625

ORS 79.0625 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (a)

ORS 79.0625 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (b)

ORS 79.0625 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (c)

ORS 79.0625 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (c) (1)

ORS 79.0625 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (c) (2)

ORS 79.0625 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (d)

ORS 79.0625 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e)

ORS 79.0625 (5) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e) (1)

ORS 79.0625 (5) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e) (2)

ORS 79.0625 (5) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e) (3)

ORS 79.0625 (5) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e) (4)

ORS 79.0625 (5) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e) (5)

ORS 79.0625 (5) (f)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (e) (6)

ORS 79.0625 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (f)

ORS 79.0625 (7)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-625 (g)

ORS 79.0626Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626

ORS 79.0626 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (a)

ORS 79.0626 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (a) (1)

ORS 79.0626 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (a) (2)

ORS 79.0626 (1) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (a) (3)

ORS 79.0626 (1) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (a) (4)

ORS 79.0626 (1) (e)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (a) (5)

ORS 79.0626 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-626 (b)

ORS 79.0627Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627

ORS 79.0627 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (a)

ORS 79.0627 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (b)

ORS 79.0627 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (b) (1)

ORS 79.0627 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (b) (2)

ORS 79.0627 (2) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (b) (3)

ORS 79.0627 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (c)

ORS 79.0627 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (c) (1)

ORS 79.0627 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (c) (2)

ORS 79.0627 (3) (c)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (c) (3)

ORS 79.0627 (3) (d)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (c) (4)

ORS 79.0627 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-627 (d)

ORS 79.0628Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628

ORS 79.0628 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (a)

ORS 79.0628 (1) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (a) (1)

ORS 79.0628 (1) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (a) (2)

ORS 79.0628 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (b)

ORS 79.0628 (2) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (b) (1)

ORS 79.0628 (2) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (b) (2)

ORS 79.0628 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (c)

ORS 79.0628 (3) (a)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (c) (1)

ORS 79.0628 (3) (b)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (c) (2)

ORS 79.0628 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (d)

ORS 79.0628 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-628 (e)

2001 c.445 Â§188Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-702

2001 c.445 Â§188 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-702 (a)

2001 c.445 Â§188 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-702 (b)

2001 c.445 Â§188 (2) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-702 (b) (1)

2001 c.445 Â§188 (2) (b)Â Â Â Â Â Â Â Â Â  UCC 9-702 (b) (2)

2001 c.445 Â§188 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-702 (c)

2001 c.445 Â§189Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-703

2001 c.445 Â§189 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-703 (a)

2001 c.445 Â§189 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-703 (b)

2001 c.445 Â§189 (2) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-703 (b) (1)

2001 c.445 Â§189 (2) (b)Â Â Â Â Â Â Â Â Â  UCC 9-703 (b) (2)

2001 c.445 Â§189 (2) (c)Â Â Â Â Â Â Â Â Â Â  UCC 9-703 (b) (3)

2001 c.445 Â§190Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-704

2001 c.445 Â§190 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-704 (1)

2001 c.445 Â§190 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-704 (2)

2001 c.445 Â§190 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-704 (3)

2001 c.445 Â§190 (3) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-704 (3) (A)

2001 c.445 Â§190 (3) (b)Â Â Â Â Â Â Â Â Â  UCC 9-704 (3) (B)

2001 c.445 Â§191Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705

2001 c.445 Â§191 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (a)

2001 c.445 Â§191 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (b)

2001 c.445 Â§191 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (c)

2001 c.445 Â§191 (3) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (c) (1)

2001 c.445 Â§191 (3) (b)Â Â Â Â Â Â Â Â Â  UCC 9-705 (c) (2)

2001 c.445 Â§191 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (d)

2001 c.445 Â§191 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (e)

2001 c.445 Â§191 (6)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-705 (f)

2001 c.445 Â§192Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-706

2001 c.445 Â§192 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (a)

2001 c.445 Â§192 (1) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (a) (1)

2001 c.445 Â§192 (1) (b)Â Â Â Â Â Â Â Â Â  UCC 9-706 (a) (2)

2001 c.445 Â§192 (1) (c)Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (a) (3)

2001 c.445 Â§192 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (b)

2001 c.445 Â§192 (2) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (b) (1)

2001 c.445 Â§192 (2) (b)Â Â Â Â Â Â Â Â Â  UCC 9-706 (b) (2)

2001 c.445 Â§192 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (c)

2001 c.445 Â§192 (3) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (c) (1)

2001 c.445 Â§192 (3) (b)Â Â Â Â Â Â Â Â Â  UCC 9-706 (c) (2)

2001 c.445 Â§192 (3) (c)Â Â Â Â Â Â Â Â Â Â  UCC 9-706 (c) (3)

2001 c.445 Â§193Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-707

2001 c.445 Â§193 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (a)

2001 c.445 Â§193 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (b)

2001 c.445 Â§193 (3)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (c)

2001 c.445 Â§193 (3) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (c) (1)

2001 c.445 Â§193 (3) (b)Â Â Â Â Â Â Â Â Â  UCC 9-707 (c) (2)

2001 c.445 Â§193 (3) (c)Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (c) (3)

2001 c.445 Â§193 (4)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (d)

2001 c.445 Â§193 (5)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-707 (e)

2001 c.445 Â§194Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-708

2001 c.445 Â§194 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-708 (1)

2001 c.445 Â§194 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-708 (2)

2001 c.445 Â§194 (2) (a)Â Â Â Â Â Â Â Â Â Â  UCC 9-708 (2) (A)

2001 c.445 Â§194 (2) (b)Â Â Â Â Â Â Â Â Â  UCC 9-708 (2) (B)

2001 c.445 Â§195Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-709

2001 c.445 Â§195 (1)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-709 (a)

2001 c.445 Â§195 (2)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  UCC 9-709 (b)

Â Â Â Â Â  79.010, 79.020, 79.030, 79.040 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

(Short Title, Definitions and General Concepts)

Â Â Â Â Â  79.0101 UCC 9-101. Short title. This chapter may be cited as Uniform Commercial CodeÂSecured Transactions. [2001 c.445 Â§1]

Â Â Â Â Â  79.0102 UCC 9-102. Definitions and index of definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAccessionÂ means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

Â Â Â Â Â  (b) ÂAccount,Â except as used in Âaccount for,Â means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

Â Â Â Â Â  (c) ÂAccount debtorÂ means a person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

Â Â Â Â Â  (d) ÂAccounting,Â except as used in Âaccounting for,Â means a record:

Â Â Â Â Â  (A) Authenticated by a secured party;

Â Â Â Â Â  (B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

Â Â Â Â Â  (C) Identifying the components of the obligations in reasonable detail.

Â Â Â Â Â  (e) ÂAgricultural lienÂ means an interest, other than a security interest or a lien created under ORS 87.226, 87.228, 87.700 to 87.736 or 87.750 to 87.777, in farm products:

Â Â Â Â Â  (A) Which secures payment or performance of an obligation for:

Â Â Â Â Â  (i) Goods or services furnished in connection with a debtorÂs farming operation; or

Â Â Â Â Â  (ii) Rent on real property leased by a debtor in connection with its farming operation;

Â Â Â Â Â  (B) Which is created by statute in favor of a person that:

Â Â Â Â Â  (i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtorÂs farming operation; or

Â Â Â Â Â  (ii) Leased real property to a debtor in connection with the debtorÂs farming operation; and

Â Â Â Â Â  (C) Whose effectiveness does not depend on the personÂs possession of the personal property.

Â Â Â Â Â  (f) ÂAs-extracted collateralÂ means:

Â Â Â Â Â  (A) Oil, gas or other minerals that are subject to a security interest that:

Â Â Â Â Â  (i) Is created by a debtor having an interest in the minerals before extraction; and

Â Â Â Â Â  (ii) Attaches to the minerals as extracted; or

Â Â Â Â Â  (B) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

Â Â Â Â Â  (g) ÂAuthenticateÂ means:

Â Â Â Â Â  (A) To sign; or

Â Â Â Â Â  (B) To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

Â Â Â Â Â  (h) ÂBankÂ means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions and trust companies.

Â Â Â Â Â  (i) ÂCash proceedsÂ means proceeds that are money, checks, deposit accounts or the like.

Â Â Â Â Â  (j) ÂCertificate of titleÂ means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interestÂs obtaining priority over the rights of a lien creditor with respect to the collateral.

Â Â Â Â Â  (k) ÂChattel paperÂ means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, Âmonetary obligationÂ means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

Â Â Â Â Â  (L) ÂCollateralÂ means the property subject to a security interest or agricultural lien. The term includes:

Â Â Â Â Â  (A) Proceeds to which a security interest attaches;

Â Â Â Â Â  (B) Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

Â Â Â Â Â  (C) Goods that are the subject of a consignment.

Â Â Â Â Â  (m) ÂCommercial tort claimÂ means a claim arising in tort with respect to which:

Â Â Â Â Â  (A) The claimant is an organization; or

Â Â Â Â Â  (B) The claimant is an individual and the claim:

Â Â Â Â Â  (i) Arose in the course of the claimantÂs business or profession; and

Â Â Â Â Â  (ii) Does not include damages arising out of personal injury to or the death of an individual.

Â Â Â Â Â  (n) ÂCommodity accountÂ means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

Â Â Â Â Â  (o) ÂCommodity contractÂ means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

Â Â Â Â Â  (A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

Â Â Â Â Â  (B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

Â Â Â Â Â  (p) ÂCommodity customerÂ means a person for which a commodity intermediary carries a commodity contract on its books.

Â Â Â Â Â  (q) ÂCommodity intermediaryÂ means a person that:

Â Â Â Â Â  (A) Is registered as a futures commission merchant under federal commodities law; or

Â Â Â Â Â  (B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

Â Â Â Â Â  (r) ÂCommunicateÂ means:

Â Â Â Â Â  (A) To send a written or other tangible record;

Â Â Â Â Â  (B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

Â Â Â Â Â  (C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

Â Â Â Â Â  (s) ÂConsigneeÂ means a merchant to which goods are delivered in a consignment.

Â Â Â Â Â  (t) ÂConsignmentÂ means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

Â Â Â Â Â  (A) The merchant:

Â Â Â Â Â  (i) Deals in goods of that kind under a name other than the name of the person making delivery;

Â Â Â Â Â  (ii) Is not an auctioneer; and

Â Â Â Â Â  (iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

Â Â Â Â Â  (B) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

Â Â Â Â Â  (C) The goods are not consumer goods immediately before delivery; and

Â Â Â Â Â  (D) The transaction does not create a security interest that secures an obligation.

Â Â Â Â Â  (u) ÂConsignorÂ means a person that delivers goods to a consignee in a consignment.

Â Â Â Â Â  (v) ÂConsumer debtorÂ means a debtor in a consumer transaction.

Â Â Â Â Â  (w) ÂConsumer goodsÂ means goods that are used or bought for use primarily for personal, family or household purposes.

Â Â Â Â Â  (x) ÂConsumer-goods transactionÂ means a consumer transaction in which:

Â Â Â Â Â  (A) An individual incurs an obligation primarily for personal, family or household purposes; and

Â Â Â Â Â  (B) A security interest in consumer goods secures the obligation.

Â Â Â Â Â  (y) ÂConsumer obligorÂ means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

Â Â Â Â Â  (z) ÂConsumer transactionÂ means a transaction in which (i) an individual incurs an obligation primarily for personal, family or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family or household purposes. The term includes consumer-goods transactions.

Â Â Â Â Â  (aa) ÂContinuation statementÂ means an amendment of a financing statement which:

Â Â Â Â Â  (A) Identifies, by its file number, the initial financing statement to which it relates; and

Â Â Â Â Â  (B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

Â Â Â Â Â  (bb) ÂDebtorÂ means:

Â Â Â Â Â  (A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

Â Â Â Â Â  (B) A seller of accounts, chattel paper, payment intangibles or promissory notes; or

Â Â Â Â Â  (C) A consignee.

Â Â Â Â Â  (cc) ÂDeposit accountÂ means a demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

Â Â Â Â Â  (dd) ÂDocumentÂ means a document of title or a receipt of the type described in ORS 77.2010 (2).

Â Â Â Â Â  (ee) ÂElectronic chattel paperÂ means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

Â Â Â Â Â  (ff) ÂEncumbranceÂ means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

Â Â Â Â Â  (gg) ÂEquipmentÂ means goods other than inventory, farm products or consumer goods.

Â Â Â Â Â  (hh) ÂFarm productsÂ means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

Â Â Â Â Â  (A) Crops grown, growing, or to be grown, including:

Â Â Â Â Â  (i) Crops produced on trees, vines and bushes; and

Â Â Â Â Â  (ii) Aquatic goods produced in aquacultural operations;

Â Â Â Â Â  (B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

Â Â Â Â Â  (C) Supplies used or produced in a farming operation; or

Â Â Â Â Â  (D) Products of crops or livestock in their unmanufactured states.

Â Â Â Â Â  (ii) ÂFarming operationÂ means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

Â Â Â Â Â  (jj) ÂFile numberÂ means the number assigned to an initial financing statement pursuant to ORS 79.0519 (1).

Â Â Â Â Â  (kk) ÂFiling officeÂ means an office designated in ORS 79.0501 as the place to file a financing statement.

Â Â Â Â Â  (LL) ÂFiling-office ruleÂ means a rule adopted pursuant to ORS 79.0526.

Â Â Â Â Â  (mm) ÂFinancing statementÂ means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

Â Â Â Â Â  (nn) ÂFixture filingÂ means the filing of a financing statement covering goods that are or are to become fixtures and satisfying ORS 79.0502 (1) and (2). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

Â Â Â Â Â  (oo) ÂFixturesÂ means goods that have become so related to particular real property that an interest in them arises under real property law. The term does not include portable irrigation equipment including movable pipe, pumps, electrical pump panels, pump columns, electrical wire, wheel lines, center pivots and handlines. The term includes domestic pumps, domestic pump wire, domestic pump panels, domestic pump columns, and buried irrigation equipment including buried pipe, buried electrical wire and all buried well casings.

Â Â Â Â Â  (pp) ÂGeneral intangibleÂ means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

Â Â Â Â Â  (qq) ÂGood faithÂ means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (rr) ÂGoodsÂ means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes, and (v) manufactured structures. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction.

Â Â Â Â Â  (ss) ÂGovernmental unitÂ means a subdivision, agency, department, county, parish, municipality or other unit of the government of the United States, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

Â Â Â Â Â  (tt) ÂHealth-care-insurance receivableÂ means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

Â Â Â Â Â  (uu) ÂInstrumentÂ means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

Â Â Â Â Â  (vv) ÂInventoryÂ means goods, other than farm products, which:

Â Â Â Â Â  (A) Are leased by a person as lessor;

Â Â Â Â Â  (B) Are held by a person for sale or lease or to be furnished under a contract of service;

Â Â Â Â Â  (C) Are furnished by a person under a contract of service; or

Â Â Â Â Â  (D) Consist of raw materials, work in process, or materials used or consumed in a business.

Â Â Â Â Â  (ww) ÂInvestment propertyÂ means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

Â Â Â Â Â  (xx) ÂJurisdiction of organization,Â with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

Â Â Â Â Â  (yy) ÂLetter-of-credit rightÂ means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

Â Â Â Â Â  (zz) ÂLien creditorÂ means:

Â Â Â Â Â  (A) A creditor that has acquired a lien on the property involved by attachment, levy or the like;

Â Â Â Â Â  (B) An assignee for benefit of creditors from the time of assignment;

Â Â Â Â Â  (C) A trustee in bankruptcy from the date of the filing of the petition; or

Â Â Â Â Â  (D) A receiver in equity from the time of appointment.

Â Â Â Â Â  (aaa) ÂManufactured structureÂ has the meaning given that term in ORS 446.561.

Â Â Â Â Â  (bbb) ÂManufactured-structure transactionÂ means a secured transaction:

Â Â Â Â Â  (A) That creates a purchase-money security interest in a manufactured structure, other than a manufactured structure held as inventory; or

Â Â Â Â Â  (B) In which a manufactured structure, other than a manufactured structure held as inventory, is the primary collateral.

Â Â Â Â Â  (ccc) ÂMortgageÂ means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

Â Â Â Â Â  (ddd) ÂNew debtorÂ means a person that becomes bound as debtor under ORS 79.0203 (4) by a security agreement previously entered into by another person.

Â Â Â Â Â  (eee) ÂNew valueÂ means (i) money, (ii) moneyÂs worth in property, services or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

Â Â Â Â Â  (fff) ÂNoncash proceedsÂ means proceeds other than cash proceeds.

Â Â Â Â Â  (ggg) ÂObligorÂ means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

Â Â Â Â Â  (hhh) ÂOriginal debtor,Â except as used in ORS 79.0310 (3), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under ORS 79.0203 (4).

Â Â Â Â Â  (iii) ÂPayment intangibleÂ means a general intangible under which the account debtorÂs principal obligation is a monetary obligation.

Â Â Â Â Â  (jjj) ÂPerson related to,Â with respect to an individual, means:

Â Â Â Â Â  (A) The spouse of the individual;

Â Â Â Â Â  (B) A brother, brother-in-law, sister or sister-in-law of the individual;

Â Â Â Â Â  (C) An ancestor or lineal descendant of the individual or the individualÂs spouse; or

Â Â Â Â Â  (D) Any other relative, by blood or marriage, of the individual or the individualÂs spouse who shares the same home with the individual.

Â Â Â Â Â  (kkk) ÂPerson related to,Â with respect to an organization, means:

Â Â Â Â Â  (A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

Â Â Â Â Â  (B) An officer or director of, or a person performing similar functions with respect to, the organization;

Â Â Â Â Â  (C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A) of this paragraph;

Â Â Â Â Â  (D) The spouse of an individual described in subparagraph (A), (B) or (C) of this paragraph; or

Â Â Â Â Â  (E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) of this paragraph and shares the same home with the individual.

Â Â Â Â Â  (LLL) ÂProceeds,Â except as used in ORS 79.0609 (2), means the following property:

Â Â Â Â Â  (A) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

Â Â Â Â Â  (B) Whatever is collected on, or distributed on account of, collateral;

Â Â Â Â Â  (C) Rights arising out of collateral;

Â Â Â Â Â  (D) To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

Â Â Â Â Â  (E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

Â Â Â Â Â  (mmm) ÂPromissory noteÂ means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

Â Â Â Â Â  (nnn) ÂProposalÂ means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to ORS 79.0620, 79.0621 and 79.0622.

Â Â Â Â Â  (ooo) ÂPublic-finance transactionÂ means a secured transaction in connection with which:

Â Â Â Â Â  (A) Debt securities are issued;

Â Â Â Â Â  (B) All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

Â Â Â Â Â  (C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

Â Â Â Â Â  (ppp) ÂPursuant to commitment,Â with respect to an advance made or other value given by a secured party, means pursuant to the secured partyÂs obligation, whether or not a subsequent event of default or other event not within the secured partyÂs control has relieved or may relieve the secured party from its obligation.

Â Â Â Â Â  (qqq) ÂRecord,Â except as used in Âfor record,Â Âof record,Â Ârecord or legal titleÂ and Ârecord owner,Â means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (rrr) ÂRegistered organizationÂ means an organization organized solely under the law of a single state or the United States and as to which the state or the United States is required by statute or regulation to maintain a public record showing the organization to have been organized.

Â Â Â Â Â  (sss) ÂSecondary obligorÂ means an obligor to the extent that:

Â Â Â Â Â  (A) The obligorÂs obligation is secondary; or

Â Â Â Â Â  (B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

Â Â Â Â Â  (ttt) ÂSecured partyÂ means:

Â Â Â Â Â  (A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

Â Â Â Â Â  (B) A person that holds an agricultural lien;

Â Â Â Â Â  (C) A consignor;

Â Â Â Â Â  (D) A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

Â Â Â Â Â  (E) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

Â Â Â Â Â  (F) A person that holds a security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), 72A.5080 (5), 74.2100 or 75.1180.

Â Â Â Â Â  (uuu) ÂSecurity agreementÂ means an agreement that creates or provides for a security interest.

Â Â Â Â Â  (vvv) ÂSend,Â in connection with a record or notification, means:

Â Â Â Â Â  (A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

Â Â Â Â Â  (B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A) of this paragraph.

Â Â Â Â Â  (www) ÂSoftwareÂ means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

Â Â Â Â Â  (xxx) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

Â Â Â Â Â  (yyy) ÂSupporting obligationÂ means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

Â Â Â Â Â  (zzz) ÂTangible chattel paperÂ means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

Â Â Â Â Â  (aaaa) ÂTermination statementÂ means an amendment of a financing statement which:

Â Â Â Â Â  (A) Identifies, by its file number, the initial financing statement to which it relates; and

Â Â Â Â Â  (B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

Â Â Â Â Â  (bbbb) ÂTransmitting utilityÂ means an organization primarily engaged in the business of:

Â Â Â Â Â  (A) Operating a railroad, subway, street railway or trolley bus;

Â Â Â Â Â  (B) Transmitting communications electrically, electromagnetically or by light;

Â Â Â Â Â  (C) Transmitting goods by pipeline or sewer; or

Â Â Â Â Â  (D) Transmitting or producing and transmitting electricity, steam, gas or water.

Â Â Â Â Â  (2) The following definitions in other sections apply to this chapter:

Â Â Â Â Â  ÂApplicantÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂBeneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂBrokerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂCertificated securityÂÂ Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂCheckÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂClearing corporationÂÂ Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂContract for saleÂÂ Â Â Â Â Â Â Â Â Â Â  ORS 72.1060

Â Â Â Â Â  ÂCustomerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂEntitlement holderÂÂ Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂFinancial assetÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂHolder in due courseÂÂ Â Â Â  ORS 73.0302

Â Â Â Â Â  ÂIssuerÂ (with respect

Â Â Â Â Â  to a letter of credit or

Â Â Â Â Â  letter-of-credit right)Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂIssuerÂ (with respect

Â Â Â Â Â  to a security)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.2010

Â Â Â Â Â  ÂLeaseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLease agreementÂÂ Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLease contractÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLeasehold interestÂÂ Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLesseeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLessee in ordinary course

Â Â Â Â Â  of businessÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLessorÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLessorÂs residual

Â Â Â Â Â  interestÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLetter of creditÂÂ Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂMerchantÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72.1040

Â Â Â Â Â  ÂNegotiable instrumentÂÂ Â  ORS 73.0104

Â Â Â Â Â  ÂNominated personÂÂ Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂNoteÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂProceeds of a letter

Â Â Â Â Â  of creditÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1140

Â Â Â Â Â  ÂProveÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0103

Â Â Â Â Â  ÂSaleÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72.1060

Â Â Â Â Â  ÂSecurities intermediaryÂÂ  ORS 78.1020

Â Â Â Â Â  ÂSecurityÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂSecurity certificateÂÂ Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂSecurity entitlementÂÂ Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂUncertificated securityÂÂ  ORS 78.1020

Â Â Â Â Â  (3) ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [2001 c.445 Â§2; 2003 c.267 Â§1; 2003 c.655 Â§49]

Â Â Â Â Â  79.0103 UCC 9-103. Purchase-money security interest; application of payments; burden of establishing. (1) As used in this section:

Â Â Â Â Â  (a) ÂPurchase-money collateralÂ means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

Â Â Â Â Â  (b) ÂPurchase-money obligationÂ means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

Â Â Â Â Â  (2) A security interest in goods is a purchase-money security interest:

Â Â Â Â Â  (a) To the extent that the goods are purchase-money collateral with respect to that security interest;

Â Â Â Â Â  (b) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

Â Â Â Â Â  (c) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

Â Â Â Â Â  (3) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

Â Â Â Â Â  (a) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

Â Â Â Â Â  (b) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

Â Â Â Â Â  (4) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

Â Â Â Â Â  (5) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

Â Â Â Â Â  (a) In accordance with any reasonable method of application to which the parties agree;

Â Â Â Â Â  (b) In the absence of the partiesÂ agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

Â Â Â Â Â  (c) In the absence of an agreement to a reasonable method and a timely manifestation of the obligorÂs intention, in the following order:

Â Â Â Â Â  (A) To obligations that are not secured; and

Â Â Â Â Â  (B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

Â Â Â Â Â  (6) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

Â Â Â Â Â  (a) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

Â Â Â Â Â  (b) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

Â Â Â Â Â  (c) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

Â Â Â Â Â  (7) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

Â Â Â Â Â  (8) The limitation of the rules in subsections (5), (6) and (7) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches. [2001 c.445 Â§3]

Â Â Â Â Â  79.0104 UCC 9-104. Control of deposit account. (1) A secured party has control of a deposit account if:

Â Â Â Â Â  (a) The secured party is the bank with which the deposit account is maintained;

Â Â Â Â Â  (b) The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

Â Â Â Â Â  (c) The secured party becomes the bankÂs customer with respect to the deposit account.

Â Â Â Â Â  (2) A secured party that has satisfied subsection (1) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account. [2001 c.445 Â§4]

Â Â Â Â Â  79.0105 UCC 9-105. Control of electronic chattel paper. A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

Â Â Â Â Â  (1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subsections (4), (5) and (6) of this section, unalterable;

Â Â Â Â Â  (2) The authoritative copy identifies the secured party as the assignee of the record or records;

Â Â Â Â Â  (3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

Â Â Â Â Â  (4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

Â Â Â Â Â  (5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

Â Â Â Â Â  (6) Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision. [2001 c.445 Â§5]

Â Â Â Â Â  79.0106 UCC 9-106. Control of investment property. (1) A person has control of a certificated security, uncertificated security or security entitlement as provided in ORS 78.1060.

Â Â Â Â Â  (2) A secured party has control of a commodity contract if:

Â Â Â Â Â  (a) The secured party is the commodity intermediary with which the commodity contract is carried; or

Â Â Â Â Â  (b) The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

Â Â Â Â Â  (3) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account. [2001 c.445 Â§6]

Â Â Â Â Â  79.0107 UCC 9-107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under ORS 75.1140 (3) or otherwise applicable law or practice. [2001 c.445 Â§7]

Â Â Â Â Â  79.0108 UCC 9-108. Sufficiency of description. (1) Except as otherwise provided in subsections (3), (4) and (5) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

Â Â Â Â Â  (a) Specific listing;

Â Â Â Â Â  (b) Category;

Â Â Â Â Â  (c) Except as otherwise provided in subsection (5) of this section, a type of collateral defined in the Uniform Commercial Code;

Â Â Â Â Â  (d) Quantity;

Â Â Â Â Â  (e) Computational or allocational formula or procedure; or

Â Â Â Â Â  (f) Except as otherwise provided in subsection (3) of this section, any other method, if the identity of the collateral is objectively determinable.

Â Â Â Â Â  (3) A description of collateral as Âall the debtorÂs assetsÂ or Âall the debtorÂs personal propertyÂ or using words of similar import does not reasonably identify the collateral.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, a description of a security entitlement, securities account or commodity account is sufficient if it describes:

Â Â Â Â Â  (a) The collateral by those terms or as investment property; or

Â Â Â Â Â  (b) The underlying financial asset or commodity contract.

Â Â Â Â Â  (5) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

Â Â Â Â Â  (a) A commercial tort claim; or

Â Â Â Â Â  (b) In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account. [2001 c.445 Â§8]

(Applicability of Chapter)

Â Â Â Â Â  79.0109 UCC 9-109. Scope. (1) Except as otherwise provided in subsections (3) and (4) of this section, this chapter applies to:

Â Â Â Â Â  (a) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

Â Â Â Â Â  (b) An agricultural lien;

Â Â Â Â Â  (c) A sale of accounts, chattel paper, payment intangibles or promissory notes;

Â Â Â Â Â  (d) A consignment;

Â Â Â Â Â  (e) A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), or 72A.5080 (5), as provided in ORS 79.0110; and

Â Â Â Â Â  (f) A security interest arising under ORS 74.2100 or 75.1180.

Â Â Â Â Â  (2) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

Â Â Â Â Â  (3) This chapter does not apply to the extent that:

Â Â Â Â Â  (a) A statute, regulation or treaty of the United States preempts this chapter;

Â Â Â Â Â  (b) Another statute of this state expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state;

Â Â Â Â Â  (c) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

Â Â Â Â Â  (d) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under ORS 75.1140.

Â Â Â Â Â  (4) This chapter does not apply to:

Â Â Â Â Â  (a) A landlordÂs lien, other than an agricultural lien;

Â Â Â Â Â  (b) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but ORS 79.0333 applies with respect to priority of the lien;

Â Â Â Â Â  (c) An assignment of a claim for wages, salary or other compensation of an employee;

Â Â Â Â Â  (d) A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose;

Â Â Â Â Â  (e) An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only;

Â Â Â Â Â  (f) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

Â Â Â Â Â  (g) An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

Â Â Â Â Â  (h) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds;

Â Â Â Â Â  (i) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

Â Â Â Â Â  (j) A right of recoupment or setoff, but:

Â Â Â Â Â  (A) ORS 79.0340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

Â Â Â Â Â  (B) ORS 79.0404 applies with respect to defenses or claims of an account debtor;

Â Â Â Â Â  (k) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, or a sellerÂs or purchaserÂs interest in a land sale contract and the proceeds thereof, except to the extent that provision is made for:

Â Â Â Â Â  (A) Liens on real property in ORS 79.0203 and 79.0308;

Â Â Â Â Â  (B) Fixtures in ORS 79.0334;

Â Â Â Â Â  (C) Fixture filings in ORS 79.0501, 79.0502, 79.0512, 79.0516 and 79.0519; and

Â Â Â Â Â  (D) Security agreements covering personal and real property in ORS 79.0604;

Â Â Â Â Â  (L) An assignment of a claim arising in tort, other than a commercial tort claim, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds; or

Â Â Â Â Â  (m) An assignment, in a consumer transaction, of a deposit account from which, under the terms of the account agreement, third party payments may be made by means of a check, draft, negotiable order of withdrawal or other order, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds. [2001 c.445 Â§9]

Â Â Â Â Â  79.0110 UCC 9-110. Security interests arising under ORS chapter 72 or 72A. A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3) or 72A.5080 (5) is subject to this chapter. However, until the debtor obtains possession of the goods:

Â Â Â Â Â  (1) The security interest is enforceable, even if ORS 79.0203 (2)(c) has not been satisfied;

Â Â Â Â Â  (2) Filing is not required to perfect the security interest;

Â Â Â Â Â  (3) The rights of the secured party after default by the debtor are governed by ORS chapter 72 or 72A; and

Â Â Â Â Â  (4) The security interest has priority over a conflicting security interest created by the debtor. [2001 c.445 Â§10]

EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

(Effectiveness and Attachment)

Â Â Â Â Â  79.0201 UCC 9-201. General effectiveness of security agreement. (1) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

Â Â Â Â Â  (2) A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers and is also subject to ORS 83.510 to 83.680 on retail installment contracts and ORS chapter 725 on small loans.

Â Â Â Â Â  (3) In case of conflict between this chapter and a rule of law, statute or rule described in subsection (2) of this section, the rule of law, statute or rule controls. Failure to comply with a statute or rule described in subsection (2) of this section has only the effect the statute or rule specifies.

Â Â Â Â Â  (4) This chapter does not:

Â Â Â Â Â  (a) Validate any rate, charge, agreement or practice that violates a rule of law, statute or regulation described in subsection (2) of this section; or

Â Â Â Â Â  (b) Extend the application of the rule of law, statute, or rule to a transaction not otherwise subject to it. [2001 c.445 Â§11]

Â Â Â Â Â  79.0202 UCC 9-202. Title to collateral immaterial. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor. [2001 c.445 Â§12]

Â Â Â Â Â  79.0203 UCC 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites. (1) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) to (9) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

Â Â Â Â Â  (a) Value has been given;

Â Â Â Â Â  (b) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

Â Â Â Â Â  (c) One of the following conditions is met:

Â Â Â Â Â  (A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

Â Â Â Â Â  (B) The collateral is not a certificated security and is in the possession of the secured party under ORS 79.0313 pursuant to the debtorÂs security agreement;

Â Â Â Â Â  (C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under ORS 78.3010 pursuant to the debtorÂs security agreement; or

Â Â Â Â Â  (D) The collateral is deposit accounts, electronic chattel paper, investment property or letter-of-credit rights, and the secured party has control under ORS 79.0104, 79.0105, 79.0106 or 79.0107 pursuant to the debtorÂs security agreement.

Â Â Â Â Â  (3) Subsection (2) of this section is subject to ORS 74.2100 on the security interest of a collecting bank, ORS 75.1180 on the security interest of a letter-of-credit issuer or nominated person, ORS 79.0110 on a security interest arising under ORS chapter 72 or 72A and ORS 79.0206 on security interests in investment property.

Â Â Â Â Â  (4) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

Â Â Â Â Â  (a) The security agreement becomes effective to create a security interest in the personÂs property; or

Â Â Â Â Â  (b) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

Â Â Â Â Â  (5) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

Â Â Â Â Â  (a) The agreement satisfies subsection (2)(c) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

Â Â Â Â Â  (b) Another agreement is not necessary to make a security interest in the property enforceable.

Â Â Â Â Â  (6) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by ORS 79.0315 and is also attachment of a security interest in a supporting obligation for the collateral.

Â Â Â Â Â  (7) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

Â Â Â Â Â  (8) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

Â Â Â Â Â  (9) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account. [2001 c.445 Â§13]

Â Â Â Â Â  79.0204 UCC 9-204. After-acquired property; future advances. (1) Except as otherwise provided in subsection (2) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

Â Â Â Â Â  (2) A security interest does not attach under a term constituting an after-acquired property clause to:

Â Â Â Â Â  (a) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

Â Â Â Â Â  (b) A commercial tort claim.

Â Â Â Â Â  (3) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment. [2001 c.445 Â§14]

Â Â Â Â Â  79.0205 UCC 9-205. Use or disposition of collateral permissible. (1) A security interest is not invalid or fraudulent against creditors solely because:

Â Â Â Â Â  (a) The debtor has the right or ability to:

Â Â Â Â Â  (A) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

Â Â Â Â Â  (B) Collect, compromise, enforce or otherwise deal with collateral;

Â Â Â Â Â  (C) Accept the return of collateral or make repossessions; or

Â Â Â Â Â  (D) Use, commingle or dispose of proceeds; or

Â Â Â Â Â  (b) The secured party fails to require the debtor to account for proceeds or replace collateral.

Â Â Â Â Â  (2) This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party. [2001 c.445 Â§15]

Â Â Â Â Â  79.0206 UCC 9-206. Security interest arising in purchase or delivery of financial asset. (1) A security interest in favor of a securities intermediary attaches to a personÂs security entitlement if:

Â Â Â Â Â  (a) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

Â Â Â Â Â  (b) The securities intermediary credits the financial asset to the buyerÂs securities account before the buyer pays the securities intermediary.

Â Â Â Â Â  (2) The security interest described in subsection (1) of this section secures the personÂs obligation to pay for the financial asset.

Â Â Â Â Â  (3) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

Â Â Â Â Â  (a) The security or other financial asset:

Â Â Â Â Â  (A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

Â Â Â Â Â  (B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

Â Â Â Â Â  (b) The agreement calls for delivery against payment.

Â Â Â Â Â  (4) The security interest described in subsection (3) of this section secures the obligation to make payment for the delivery. [2001 c.445 Â§16]

(Rights and Duties)

Â Â Â Â Â  79.0207 UCC 9-207. Rights and duties of secured party having possession or control of collateral. (1) Except as otherwise provided in subsection (4) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured partyÂs possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4) of this section, if a secured party has possession of collateral:

Â Â Â Â Â  (a) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

Â Â Â Â Â  (b) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

Â Â Â Â Â  (c) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

Â Â Â Â Â  (d) The secured party may use or operate the collateral:

Â Â Â Â Â  (A) For the purpose of preserving the collateral or its value;

Â Â Â Â Â  (B) As permitted by an order of a court having competent jurisdiction; or

Â Â Â Â Â  (C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a secured party having possession of collateral or control of collateral under ORS 79.0104, 79.0105, 79.0106 or 79.0107:

Â Â Â Â Â  (a) May hold as additional security any proceeds, except money or funds, received from the collateral;

Â Â Â Â Â  (b) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

Â Â Â Â Â  (c) May create a security interest in the collateral.

Â Â Â Â Â  (4) If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

Â Â Â Â Â  (a) Subsection (1) of this section does not apply unless the secured party is entitled under an agreement:

Â Â Â Â Â  (A) To charge back uncollected collateral; or

Â Â Â Â Â  (B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

Â Â Â Â Â  (b) Subsections (2) and (3) of this section do not apply. [2001 c.445 Â§17]

Â Â Â Â Â  79.0208 UCC 9-208. Additional duties of secured party having control of collateral. (1) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

Â Â Â Â Â  (2) Within 10 days after receiving an authenticated demand by the debtor:

Â Â Â Â Â  (a) A secured party having control of a deposit account under ORS 79.0104 (1)(b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

Â Â Â Â Â  (b) A secured party having control of a deposit account under ORS 79.0104 (1)(c) shall:

Â Â Â Â Â  (A) Pay the debtor the balance on deposit in the deposit account; or

Â Â Â Â Â  (B) Transfer the balance on deposit into a deposit account in the debtorÂs name;

Â Â Â Â Â  (c) A secured party, other than a buyer, having control of electronic chattel paper under ORS 79.0105 shall:

Â Â Â Â Â  (A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

Â Â Â Â Â  (B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

Â Â Â Â Â  (C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

Â Â Â Â Â  (d) A secured party having control of investment property under ORS 78.1060 (4)(b) or 79.0106 (2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; and

Â Â Â Â Â  (e) A secured party having control of a letter-of-credit right under ORS 79.0107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party. [2001 c.445 Â§18]

Â Â Â Â Â  79.0209 UCC 9-209. Duties of secured party if account debtor has been notified of assignment. (1) Except as otherwise provided in subsection (3) of this section, this section applies if:

Â Â Â Â Â  (a) There is no outstanding secured obligation; and

Â Â Â Â Â  (b) The secured party is not committed to make advances, incur obligations, or otherwise give value.

Â Â Â Â Â  (2) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under ORS 79.0406 (1) an authenticated record that releases the account debtor from any further obligation to the secured party.

Â Â Â Â Â  (3) This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible. [2001 c.445 Â§19]

Â Â Â Â Â  79.0210 UCC 9-210. Request for accounting; request regarding list of collateral or statement of account. (1) As used in this section:

Â Â Â Â Â  (a) ÂRequestÂ means a record of a type described in paragraph (b), (c) or (d) of this subsection.

Â Â Â Â Â  (b) ÂRequest for an accountingÂ means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

Â Â Â Â Â  (c) ÂRequest regarding a list of collateralÂ means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

Â Â Â Â Â  (d) ÂRequest regarding a statement of accountÂ means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

Â Â Â Â Â  (2) Subject to subsections (3), (4), (5) and (6) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

Â Â Â Â Â  (a) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

Â Â Â Â Â  (b) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

Â Â Â Â Â  (3) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

Â Â Â Â Â  (4) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

Â Â Â Â Â  (a) Disclaiming any interest in the collateral; and

Â Â Â Â Â  (b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipientÂs interest in the collateral.

Â Â Â Â Â  (5) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

Â Â Â Â Â  (a) Disclaiming any interest in the obligations; and

Â Â Â Â Â  (b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipientÂs interest in the obligations.

Â Â Â Â Â  (6) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response. [2001 c.445 Â§20]

PERFECTION AND PRIORITY

(Law Governing Perfection and Priority)

Â Â Â Â Â  79.0301 UCC 9-301. Law governing perfection and priority of security interests. Except as otherwise provided in ORS 79.0303 to 79.0306, the following rules determine the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral:

Â Â Â Â Â  (1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

Â Â Â Â Â  (2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, while negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

Â Â Â Â Â  (a) Perfection of a security interest in the goods by filing a fixture filing;

Â Â Â Â Â  (b) Perfection of a security interest in timber to be cut; and

Â Â Â Â Â  (c) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

Â Â Â Â Â  (4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral. [2001 c.445 Â§21]

Â Â Â Â Â  79.0302 UCC 9-302. Law governing perfection and priority of agricultural liens. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products. [2001 c.445 Â§22]

Â Â Â Â Â  79.0303 UCC 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title. (1) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

Â Â Â Â Â  (2) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

Â Â Â Â Â  (3) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title. [2001 c.445 Â§23]

Â Â Â Â Â  79.0304 UCC 9-304. Law governing perfection and priority of security interests in deposit accounts. (1) The local law of a bankÂs jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

Â Â Â Â Â  (2) The following rules determine a bankÂs jurisdiction for purposes of ORS 79.0301 to 79.0342:

Â Â Â Â Â  (a) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bankÂs jurisdiction for purposes of ORS 79.0301 to 79.0342, this chapter or the Uniform Commercial Code, that jurisdiction is the bankÂs jurisdiction.

Â Â Â Â Â  (b) If paragraph (a) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bankÂs jurisdiction.

Â Â Â Â Â  (c) If neither paragraph (a) nor paragraph (b) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bankÂs jurisdiction.

Â Â Â Â Â  (d) If paragraphs (a) to (c) of this subsection do not apply, the bankÂs jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customerÂs account is located.

Â Â Â Â Â  (e) If paragraphs (a) to (d) of this subsection do not apply, the bankÂs jurisdiction is the jurisdiction in which the chief executive office of the bank is located. [2001 c.445 Â§24]

Â Â Â Â Â  79.0305 UCC 9-305. Law governing perfection and priority of security interests in investment property. (1) Except as otherwise provided in subsection (3) of this section, the following rules apply:

Â Â Â Â Â  (a) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby.

Â Â Â Â Â  (b) The local law of the issuerÂs jurisdiction as specified in ORS 78.1100 (4) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security.

Â Â Â Â Â  (c) The local law of the securities intermediaryÂs jurisdiction as specified in ORS 78.1100 (5) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account.

Â Â Â Â Â  (d) The local law of the commodity intermediaryÂs jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account.

Â Â Â Â Â  (2) The following rules determine a commodity intermediaryÂs jurisdiction for purposes of ORS 79.0301 to 79.0342:

Â Â Â Â Â  (a) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediaryÂs jurisdiction for purposes of ORS 79.0301 to 79.0342, this chapter or the Uniform Commercial Code, that jurisdiction is the commodity intermediaryÂs jurisdiction.

Â Â Â Â Â  (b) If paragraph (a) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediaryÂs jurisdiction.

Â Â Â Â Â  (c) If neither paragraph (a) nor paragraph (b) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediaryÂs jurisdiction.

Â Â Â Â Â  (d) If paragraphs (a) to (c) of this subsection do not apply, the commodity intermediaryÂs jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customerÂs account is located.

Â Â Â Â Â  (e) If paragraphs (a) to (d) of this subsection do not apply, the commodity intermediaryÂs jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

Â Â Â Â Â  (3) The local law of the jurisdiction in which the debtor is located governs:

Â Â Â Â Â  (a) Perfection of a security interest in investment property by filing;

Â Â Â Â Â  (b) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

Â Â Â Â Â  (c) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary. [2001 c.445 Â§25]

Â Â Â Â Â  79.0306 UCC 9-306. Law governing perfection and priority of security interests in letter-of-credit rights. (1) Subject to subsection (3) of this section, the local law of the issuerÂs jurisdiction or a nominated personÂs jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuerÂs jurisdiction or nominated personÂs jurisdiction is a state.

Â Â Â Â Â  (2) For purposes of ORS 79.0301 to 79.0342, an issuerÂs jurisdiction or nominated personÂs jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in ORS 75.1160.

Â Â Â Â Â  (3) This section does not apply to a security interest that is perfected only under ORS 79.0308 (4). [2001 c.445 Â§26]

Â Â Â Â Â  79.0307 UCC 9-307. Location of debtor. (1) As used in this section, Âplace of businessÂ means a place where a debtor conducts its affairs.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the following rules determine a debtorÂs location:

Â Â Â Â Â  (a) A debtor who is an individual is located at the individualÂs principal residence.

Â Â Â Â Â  (b) A debtor that is an organization and has only one place of business is located at its place of business.

Â Â Â Â Â  (c) A debtor that is an organization and has more than one place of business is located at its chief executive office.

Â Â Â Â Â  (3) Subsection (2) of this section applies only if a debtorÂs residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interestÂs obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (2) of this section does not apply, the debtor is located in the District of Columbia.

Â Â Â Â Â  (4) A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (2) and (3) of this section.

Â Â Â Â Â  (5) A registered organization that is organized under the law of a state is located in that state.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (9) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

Â Â Â Â Â  (a) In the state that the law of the United States designates, if the law designates a state of location;

Â Â Â Â Â  (b) In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location; or

Â Â Â Â Â  (c) In the District of Columbia, if neither paragraph (a) nor paragraph (b) of this subsection applies.

Â Â Â Â Â  (7) A registered organization continues to be located in the jurisdiction specified by subsection (5) or (6) of this section notwithstanding:

Â Â Â Â Â  (a) The suspension, revocation, forfeiture or lapse of the registered organizationÂs status as such in its jurisdiction of organization; or

Â Â Â Â Â  (b) The dissolution, winding up or cancellation of the existence of the registered organization.

Â Â Â Â Â  (8) The United States is located in the District of Columbia.

Â Â Â Â Â  (9) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

Â Â Â Â Â  (10) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

Â Â Â Â Â  (11) This section applies only for purposes of ORS 79.0301 to 79.0342. [2001 c.445 Â§27]

(Perfection)

Â Â Â Â Â  79.0308 UCC 9-308. When security interest or agricultural lien is perfected; continuity of perfection. (1) Except as otherwise provided in this section and ORS 79.0309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in ORS 79.0310 to 79.0316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

Â Â Â Â Â  (2) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in ORS 79.0310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

Â Â Â Â Â  (3) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

Â Â Â Â Â  (4) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

Â Â Â Â Â  (5) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

Â Â Â Â Â  (6) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

Â Â Â Â Â  (7) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account. [2001 c.445 Â§28]

Â Â Â Â Â  79.0309 UCC 9-309. Security interest perfected upon attachment. The following security interests are perfected when they attach:

Â Â Â Â Â  (1) A purchase-money security interest in consumer goods, except as otherwise provided in ORS 79.0311 (2) with respect to consumer goods that are subject to a statute or treaty described in ORS 79.0311 (1);

Â Â Â Â Â  (2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignorÂs outstanding accounts or payment intangibles;

Â Â Â Â Â  (3) A sale of a payment intangible;

Â Â Â Â Â  (4) A sale of a promissory note;

Â Â Â Â Â  (5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

Â Â Â Â Â  (6) A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), or 72A.5080 (5), until the debtor obtains possession of the collateral;

Â Â Â Â Â  (7) A security interest of a collecting bank arising under ORS 74.2100;

Â Â Â Â Â  (8) A security interest of an issuer or nominated person arising under ORS 75.1180;

Â Â Â Â Â  (9) A security interest arising in the delivery of a financial asset under ORS 79.0206 (3);

Â Â Â Â Â  (10) A security interest in investment property created by a broker or securities intermediary;

Â Â Â Â Â  (11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

Â Â Â Â Â  (12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

Â Â Â Â Â  (13) A security interest created by an assignment of a beneficial interest in a decedentÂs estate. [2001 c.445 Â§29]

Â Â Â Â Â  79.0310 UCC 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply. (1) Except as otherwise provided in subsection (2) of this section and ORS 79.0312 (2), a financing statement must be filed to perfect all security interests and agricultural liens.

Â Â Â Â Â  (2) The filing of a financing statement is not necessary to perfect a security interest:

Â Â Â Â Â  (a) That is perfected under ORS 79.0308 (4), (5), (6) or (7);

Â Â Â Â Â  (b) That is perfected under ORS 79.0309 when it attaches;

Â Â Â Â Â  (c) In property subject to a statute, regulation or treaty described in ORS 79.0311 (1);

Â Â Â Â Â  (d) In goods in possession of a bailee that are perfected under ORS 79.0312 (4)(a) or (b);

Â Â Â Â Â  (e) In certificated securities, documents, goods or instruments that are perfected without filing or possession under ORS 79.0312 (5), (6) or (7);

Â Â Â Â Â  (f) In collateral in the secured partyÂs possession under ORS 79.0313;

Â Â Â Â Â  (g) In a certificated security which is perfected by delivery of the security certificate to the secured party under ORS 79.0313;

Â Â Â Â Â  (h) In deposit accounts, electronic chattel paper, investment property or letter-of-credit rights that are perfected by control under ORS 79.0314;

Â Â Â Â Â  (i) In proceeds that are perfected under ORS 79.0315; or

Â Â Â Â Â  (j) That are perfected under ORS 79.0316.

Â Â Â Â Â  (3) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor. [2001 c.445 Â§30]

Â Â Â Â Â  79.0311 UCC 9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties. (1) Except as otherwise provided in subsection (4) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

Â Â Â Â Â  (a) A statute, regulation or treaty of the United States whose requirements for a security interestÂs obtaining priority over the rights of a lien creditor with respect to the property preempt ORS 79.0310 (1);

Â Â Â Â Â  (b) ORS chapter 830 and the Oregon Vehicle Code;

Â Â Â Â Â  (c) A certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interestÂs obtaining priority over the rights of a lien creditor with respect to the property; or

Â Â Â Â Â  (d) ORS 446.611 (1).

Â Â Â Â Â  (2) Compliance with the requirements of a statute, regulation or treaty described in subsection (1) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (4) of this section and ORS 79.0313, 79.0316 (4) and (5) and 79.0334 for goods covered by a certificate of title or for a manufactured structure, a security interest in property subject to a statute, regulation or treaty described in subsection (1) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section and ORS 79.0316 (4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (1) of this section are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this chapter.

Â Â Â Â Â  (4) During any period in which collateral subject to a statute specified in subsection (1)(b) or (d) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person. [2001 c.445 Â§31; 2003 c.655 Â§50]

Â Â Â Â Â  79.0312 UCC 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession. (1) A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing. Except for goods in which filing is not necessary or effective to perfect a security interest under this chapter, a security interest in goods may be perfected by filing.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0315 (3) and (4) for proceeds:

Â Â Â Â Â  (a) A security interest in a deposit account may be perfected only by control under ORS 79.0314;

Â Â Â Â Â  (b) And except as otherwise provided in ORS 79.0308 (4), a security interest in a letter-of-credit right may be perfected only by control under ORS 79.0314; and

Â Â Â Â Â  (c) A security interest in money may be perfected only by the secured partyÂs taking possession under ORS 79.0313.

Â Â Â Â Â  (3) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

Â Â Â Â Â  (a) A security interest in the goods may be perfected by perfecting a security interest in the document; and

Â Â Â Â Â  (b) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

Â Â Â Â Â  (4) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

Â Â Â Â Â  (a) Issuance of a document in the name of the secured party;

Â Â Â Â Â  (b) The baileeÂs receipt of notification of the secured partyÂs interest; or

Â Â Â Â Â  (c) Filing as to the goods.

Â Â Â Â Â  (5) A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

Â Â Â Â Â  (6) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

Â Â Â Â Â  (a) Ultimate sale or exchange; or

Â Â Â Â Â  (b) Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

Â Â Â Â Â  (7) A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

Â Â Â Â Â  (a) Ultimate sale or exchange; or

Â Â Â Â Â  (b) Presentation, collection, enforcement, renewal or registration of transfer.

Â Â Â Â Â  (8) After the 20-day period specified in subsection (5), (6) or (7) of this section expires, perfection depends upon compliance with this chapter. [2001 c.445 Â§32]

Â Â Â Â Â  79.0313 UCC 9-313. When possession by or delivery to secured party perfects security interest without filing. (1) Except as otherwise provided in subsection (2) of this section, a secured party may perfect a security interest in negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under ORS 78.3010.

Â Â Â Â Â  (2) With respect to goods that are covered by a certificate of title issued by this state or that are manufactured structures, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in ORS 79.0316 (5).

Â Â Â Â Â  (3) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtorÂs business, when:

Â Â Â Â Â  (a) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured partyÂs benefit; or

Â Â Â Â Â  (b) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured partyÂs benefit.

Â Â Â Â Â  (4) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

Â Â Â Â Â  (5) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under ORS 78.3010 and remains perfected by delivery until the debtor obtains possession of the security certificate.

Â Â Â Â Â  (6) A person in possession of collateral is not required to acknowledge that it holds possession for a secured partyÂs benefit.

Â Â Â Â Â  (7) If a person acknowledges that it holds possession for the secured partyÂs benefit:

Â Â Â Â Â  (a) The acknowledgment is effective under subsection (3) of this section or ORS 78.3010 (1), even if the acknowledgment violates the rights of a debtor; and

Â Â Â Â Â  (b) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

Â Â Â Â Â  (8) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtorÂs business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

Â Â Â Â Â  (a) To hold possession of the collateral for the secured partyÂs benefit; or

Â Â Â Â Â  (b) To redeliver the collateral to the secured party.

Â Â Â Â Â  (9) A secured party does not relinquish possession, even if a delivery under subsection (8) of this section violates the rights of a debtor. A person to which collateral is delivered under subsection (8) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides. [2001 c.445 Â§33; 2003 c.655 Â§51]

Â Â Â Â Â  79.0314 UCC 9-314. Perfection by control. (1) A security interest in investment property, deposit accounts, letter-of-credit rights or electronic chattel paper may be perfected by control of the collateral under ORS 79.0104, 79.0105, 79.0106 or 79.0107.

Â Â Â Â Â  (2) A security interest in deposit accounts, electronic chattel paper or letter-of-credit rights is perfected by control under ORS 79.0104, 79.0105 or 79.0107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

Â Â Â Â Â  (3) A security interest in investment property is perfected by control under ORS 79.0106 from the time the secured party obtains control and remains perfected by control until:

Â Â Â Â Â  (a) The secured party does not have control; and

Â Â Â Â Â  (b) One of the following occurs:

Â Â Â Â Â  (A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

Â Â Â Â Â  (B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

Â Â Â Â Â  (C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. [2001 c.445 Â§34]

Â Â Â Â Â  79.0315 UCC 9-315. Secured partyÂs rights on disposition of collateral and in proceeds. (1) Except as otherwise provided in this chapter and in ORS 72.4030 (2):

Â Â Â Â Â  (a) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

Â Â Â Â Â  (b) A security interest attaches to any identifiable proceeds of collateral.

Â Â Â Â Â  (2) Proceeds that are commingled with other property are identifiable proceeds:

Â Â Â Â Â  (a) If the proceeds are goods, to the extent provided by ORS 79.0336; and

Â Â Â Â Â  (b) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

Â Â Â Â Â  (3) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

Â Â Â Â Â  (4) A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

Â Â Â Â Â  (a) The following conditions are satisfied:

Â Â Â Â Â  (A) A filed financing statement covers the original collateral;

Â Â Â Â Â  (B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

Â Â Â Â Â  (C) The proceeds are not acquired with cash proceeds;

Â Â Â Â Â  (b) The proceeds are identifiable cash proceeds; or

Â Â Â Â Â  (c) The security interest in the proceeds is perfected other than under subsection (3) of this section when the security interest attaches to the proceeds or within 20 days thereafter.

Â Â Â Â Â  (5) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (4)(a) of this section becomes unperfected at the later of:

Â Â Â Â Â  (a) When the effectiveness of the filed financing statement lapses under ORS 79.0515 or is terminated under ORS 79.0513; or

Â Â Â Â Â  (b) The 21st day after the security interest attaches to the proceeds. [2001 c.445 Â§35; 2003 c.14 Â§26]

Â Â Â Â Â  79.0316 UCC 9-316. Continued perfection of security interest following change in governing law. (1) A security interest perfected pursuant to the law of the jurisdiction designated in ORS 79.0301 (1) or 79.0305 (3) remains perfected until the earliest of:

Â Â Â Â Â  (a) The time perfection would have ceased under the law of that jurisdiction;

Â Â Â Â Â  (b) The expiration of four months after a change of the debtorÂs location to another jurisdiction; or

Â Â Â Â Â  (c) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

Â Â Â Â Â  (2) If a security interest described in subsection (1) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Â Â Â Â Â  (3) A possessory security interest in collateral, other than goods covered by a certificate of title, a manufactured structure or as-extracted collateral consisting of goods, remains continuously perfected if:

Â Â Â Â Â  (a) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

Â Â Â Â Â  (b) Thereafter the collateral is brought into another jurisdiction; and

Â Â Â Â Â  (c) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, a security interest in goods covered by a certificate of title or in a manufactured structure that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title or a manufactured structure ownership document or deed record in this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

Â Â Â Â Â  (5) A security interest described in subsection (4) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under ORS 79.0311 (2) or 79.0313 are not satisfied before the earlier of:

Â Â Â Â Â  (a) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title or a manufactured structure ownership document or deed record in this state; or

Â Â Â Â Â  (b) The expiration of four months after the goods had become so covered.

Â Â Â Â Â  (6) A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bankÂs jurisdiction, the issuerÂs jurisdiction, a nominated personÂs jurisdiction, the securities intermediaryÂs jurisdiction or the commodity intermediaryÂs jurisdiction, as applicable, remains perfected until the earlier of:

Â Â Â Â Â  (a) The time the security interest would have become unperfected under the law of that jurisdiction; or

Â Â Â Â Â  (b) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

Â Â Â Â Â  (7) If a security interest described in subsection (6) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in subsection (6) of this section, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [2001 c.445 Â§36; 2003 c.655 Â§52]

(Priority)

Â Â Â Â Â  79.0317 UCC 9-317. Interests that take priority over or take free of security interest or agricultural lien. (1) A security interest or agricultural lien is subordinate to the rights of:

Â Â Â Â Â  (a) A person entitled to priority under ORS 79.0322; and

Â Â Â Â Â  (b) Except as otherwise provided in subsection (5) of this section, a person that becomes a lien creditor before the earlier of the time:

Â Â Â Â Â  (A) The security interest or agricultural lien is perfected; or

Â Â Â Â Â  (B) One of the conditions specified in ORS 79.0203 (2)(c) is met and a financing statement covering the collateral is filed.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (5) of this section, a buyer, other than a secured party, of tangible chattel paper, documents, goods, instruments or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (5) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

Â Â Â Â Â  (4) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, general intangibles or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 79.0320 and 79.0321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing. [2001 c.445 Â§37]

Â Â Â Â Â  79.0318 UCC 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers. (1) A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

Â Â Â Â Â  (2) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyerÂs security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold. [2001 c.445 Â§38]

Â Â Â Â Â  79.0319 UCC 9-319. Rights and title of consignee with respect to creditors and purchasers. (1) Except as otherwise provided in subsection (2) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

Â Â Â Â Â  (2) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consigneeÂs possession if, under ORS 79.0301 to 79.0342, a perfected security interest held by the consignor would have priority over the rights of the creditor. [2001 c.445 Â§39]

Â Â Â Â Â  79.0320 UCC 9-320. Buyer of goods. (1) Except as otherwise provided in subsection (5) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyerÂs seller, even if the security interest is perfected and the buyer knows of its existence.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (5) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

Â Â Â Â Â  (a) Without knowledge of the security interest;

Â Â Â Â Â  (b) For value;

Â Â Â Â Â  (c) Primarily for the buyerÂs personal, family or household purposes; and

Â Â Â Â Â  (d) Before the filing of a financing statement covering the goods.

Â Â Â Â Â  (3) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (2) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by ORS 79.0316 (1) and (2).

Â Â Â Â Â  (4) A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not affect a security interest in goods in the possession of the secured party under ORS 79.0313. [2001 c.445 Â§40]

Â Â Â Â Â  79.0321 UCC 9-321. Licensee of general intangible and lessee of goods in ordinary course of business. (1) As used in this section, Âlicensee in ordinary course of businessÂ means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensorÂs own usual or customary practices.

Â Â Â Â Â  (2) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

Â Â Â Â Â  (3) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence. [2001 c.445 Â§41]

Â Â Â Â Â  79.0322 UCC 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral. (1) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

Â Â Â Â Â  (a) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

Â Â Â Â Â  (b) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

Â Â Â Â Â  (c) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

Â Â Â Â Â  (2) For the purposes of subsection (1)(a) of this section:

Â Â Â Â Â  (a) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

Â Â Â Â Â  (b) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (6) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under ORS 79.0327, 79.0328, 79.0329, 79.0330 or 79.0331 also has priority over a conflicting security interest in:

Â Â Â Â Â  (a) Any supporting obligation for the collateral; and

Â Â Â Â Â  (b) Proceeds of the collateral if:

Â Â Â Â Â  (A) The security interest in proceeds is perfected;

Â Â Â Â Â  (B) The proceeds are cash proceeds or of the same type as the collateral; and

Â Â Â Â Â  (C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral.

Â Â Â Â Â  (4) Subject to subsection (5) of this section and except as otherwise provided in subsection (6) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

Â Â Â Â Â  (5) Subsection (4) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

Â Â Â Â Â  (6) Subsections (1) to (5) of this section are subject to:

Â Â Â Â Â  (a) Subsection (7) of this section and the other provisions of ORS 79.0301 to 79.0342;

Â Â Â Â Â  (b) ORS 74.2100 with respect to a security interest of a collecting bank;

Â Â Â Â Â  (c) ORS 75.1180 with respect to a security interest of an issuer or nominated person; and

Â Â Â Â Â  (d) ORS 79.0110 with respect to a security interest arising under ORS chapter 72 or 72A.

Â Â Â Â Â  (7) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides. [2001 c.445 Â§42]

Â Â Â Â Â  79.0323 UCC 9-323. Future advances. (1) Except as otherwise provided in subsection (3) of this section, for purposes of determining the priority of a perfected security interest under ORS 79.0322 (1)(a), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

Â Â Â Â Â  (a) Is made while the security interest is perfected only:

Â Â Â Â Â  (A) Under ORS 79.0309 when it attaches; or

Â Â Â Â Â  (B) Temporarily under ORS 79.0312 (5), (6) or (7); and

Â Â Â Â Â  (b) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under ORS 79.0309 or 79.0312 (5), (6) or (7).

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

Â Â Â Â Â  (a) Without knowledge of the lien; or

Â Â Â Â Â  (b) Pursuant to a commitment entered into without knowledge of the lien.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

Â Â Â Â Â  (a) The time the secured party acquires knowledge of the buyerÂs purchase; or

Â Â Â Â Â  (b) Forty-five days after the purchase.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyerÂs purchase and before the expiration of the 45-day period.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (7) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

Â Â Â Â Â  (a) The time the secured party acquires knowledge of the lease; or

Â Â Â Â Â  (b) Forty-five days after the lease contract becomes enforceable.

Â Â Â Â Â  (7) Subsection (6) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period. [2001 c.445 Â§43]

Â Â Â Â Â  79.0324 UCC 9-324. Priority of purchase-money security interests. (1) Except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in ORS 79.0327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

Â Â Â Â Â  (2) Subject to subsection (3) of this section and except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in ORS 79.0330, and, except as otherwise provided in ORS 79.0327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

Â Â Â Â Â  (a) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

Â Â Â Â Â  (b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

Â Â Â Â Â  (c) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

Â Â Â Â Â  (d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

Â Â Â Â Â  (3) Subsection (2)(b) to (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

Â Â Â Â Â  (a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

Â Â Â Â Â  (b) If the purchase-money security interest is temporarily perfected without filing or possession under ORS 79.0312 (6), before the beginning of the 20-day period thereunder.

Â Â Â Â Â  (4) Subject to subsection (5) of this section and except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in ORS 79.0327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

Â Â Â Â Â  (a) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

Â Â Â Â Â  (b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

Â Â Â Â Â  (c) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

Â Â Â Â Â  (d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

Â Â Â Â Â  (5) Subsection (4)(b) to (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

Â Â Â Â Â  (a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

Â Â Â Â Â  (b) If the purchase-money security interest is temporarily perfected without filing or possession under ORS 79.0312 (6), before the beginning of the 20-day period thereunder.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in ORS 79.0327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

Â Â Â Â Â  (7) If more than one security interest qualifies for priority in the same collateral under subsection (1), (2), (4) or (6) of this section:

Â Â Â Â Â  (a) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

Â Â Â Â Â  (b) In all other cases, ORS 79.0322 (1) applies to the qualifying security interests. [2001 c.445 Â§44]

Â Â Â Â Â  79.0325 UCC 9-325. Priority of security interests in transferred collateral. (1) Except as otherwise provided in subsection (2) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

Â Â Â Â Â  (a) The debtor acquired the collateral subject to the security interest created by the other person;

Â Â Â Â Â  (b) The security interest created by the other person was perfected when the debtor acquired the collateral; and

Â Â Â Â Â  (c) There is no period thereafter when the security interest is unperfected.

Â Â Â Â Â  (2) Subsection (1) of this section subordinates a security interest only if the security interest:

Â Â Â Â Â  (a) Otherwise would have priority solely under ORS 79.0322 (1) or 79.0323; or

Â Â Â Â Â  (b) Arose solely under ORS 72.7110 (3) or 72A.5080 (5). [2001 c.445 Â§45]

Â Â Â Â Â  79.0326 UCC 9-326. Priority of security interests created by new debtor. (1) Subject to subsection (2) of this section, a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under ORS 79.0508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under ORS 79.0508.

Â Â Â Â Â  (2) The other provisions of ORS 79.0301 to 79.0342 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under ORS 79.0508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtorÂs having become bound. [2001 c.445 Â§46]

Â Â Â Â Â  79.0327 UCC 9-327. Priority of security interests in deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

Â Â Â Â Â  (1) A security interest held by a secured party having control of the deposit account under ORS 79.0104 has priority over a conflicting security interest held by a secured party that does not have control.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) and (4) of this section, security interests perfected by control under ORS 79.0314 rank according to priority in time of obtaining control.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

Â Â Â Â Â  (4) A security interest perfected by control under ORS 79.0104 (1)(c) has priority over a security interest held by the bank with which the deposit account is maintained. [2001 c.445 Â§47]

Â Â Â Â Â  79.0328 UCC 9-328. Priority of security interests in investment property. The following rules govern priority among conflicting security interests in the same investment property:

Â Â Â Â Â  (1) A security interest held by a secured party having control of investment property under ORS 79.0106 has priority over a security interest held by a secured party that does not have control of the investment property.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under ORS 79.0106 rank according to priority in time of:

Â Â Â Â Â  (a) If the collateral is a security, obtaining control;

Â Â Â Â Â  (b) If the collateral is a security entitlement carried in a securities account and:

Â Â Â Â Â  (A) If the secured party obtained control under ORS 78.1060 (4)(a), the secured partyÂs becoming the person for which the securities account is maintained;

Â Â Â Â Â  (B) If the secured party obtained control under ORS 78.1060 (4)(b), the securities intermediaryÂs agreement to comply with the secured partyÂs entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

Â Â Â Â Â  (C) If the secured party obtained control through another person under ORS 78.1060 (4)(c), the time on which priority would be based under this subsection if the other person were the secured party; or

Â Â Â Â Â  (c) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in ORS 79.0106 (2)(b) with respect to commodity contracts carried or to be carried with the commodity intermediary.

Â Â Â Â Â  (3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

Â Â Â Â Â  (4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

Â Â Â Â Â  (5) A security interest in a certificated security in registered form which is perfected by taking delivery under ORS 79.0313 (1) and not by control under ORS 79.0314 has priority over a conflicting security interest perfected by a method other than control.

Â Â Â Â Â  (6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under ORS 79.0106 rank equally.

Â Â Â Â Â  (7) In all other cases, priority among conflicting security interests in investment property is governed by ORS 79.0322 and 79.0323. [2001 c.445 Â§48]

Â Â Â Â Â  79.0329 UCC 9-329. Priority of security interests in letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

Â Â Â Â Â  (1) A security interest held by a secured party having control of the letter-of-credit right under ORS 79.0107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

Â Â Â Â Â  (2) Security interests perfected by control under ORS 79.0314 rank according to priority in time of obtaining control. [2001 c.445 Â§49]

Â Â Â Â Â  79.0330 UCC 9-330. Priority of purchaser of chattel paper or instrument. (1) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

Â Â Â Â Â  (a) In good faith and in the ordinary course of the purchaserÂs business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under ORS 79.0105; and

Â Â Â Â Â  (b) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

Â Â Â Â Â  (2) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under ORS 79.0105 in good faith, in the ordinary course of the purchaserÂs business, and without knowledge that the purchase violates the rights of the secured party.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0327, a purchaser having priority in chattel paper under subsection (1) or (2) of this section also has priority in proceeds of the chattel paper to the extent that:

Â Â Â Â Â  (a) ORS 79.0322 provides for priority in the proceeds; or

Â Â Â Â Â  (b) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaserÂs security interest in the proceeds is unperfected.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 79.0331 (1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

Â Â Â Â Â  (5) For purposes of subsections (1) and (2) of this section, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

Â Â Â Â Â  (6) For purposes of subsections (2) and (4) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party. [2001 c.445 Â§50]

Â Â Â Â Â  79.0331 UCC 9-331. Priority of rights of purchasers of instruments, documents and securities under ORS chapters 73, 77 and 78; priority of interests in financial assets and security entitlements under ORS chapter 78. (1) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in ORS chapters 73, 77 and 78.

Â Â Â Â Â  (2) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under ORS chapter 78.

Â Â Â Â Â  (3) Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (1) and (2) of this section. [2001 c.445 Â§51]

Â Â Â Â Â  79.0332 UCC 9-332. Transfer of money; transfer of funds from deposit account. (1) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Â Â Â Â Â  (2) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party. [2001 c.445 Â§52]

Â Â Â Â Â  79.0333 UCC 9-333. Priority of certain liens arising by operation of law. (1) As used in this section, Âpossessory lienÂ means an interest, other than a security interest or an agricultural lien:

Â Â Â Â Â  (a) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the personÂs business;

Â Â Â Â Â  (b) Which is created by statute or rule of law in favor of the person; and

Â Â Â Â Â  (c) Whose effectiveness depends on the personÂs possession of the goods.

Â Â Â Â Â  (2) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise. [2001 c.445 Â§53]

Â Â Â Â Â  79.0334 UCC 9-334. Priority of security interests in fixtures and crops. (1) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

Â Â Â Â Â  (2) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

Â Â Â Â Â  (3) In cases not governed by subsections (4) to (8) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (8) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

Â Â Â Â Â  (a) The security interest is a purchase-money security interest;

Â Â Â Â Â  (b) The interest of the encumbrancer or owner arises before the goods become fixtures; and

Â Â Â Â Â  (c) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

Â Â Â Â Â  (5) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

Â Â Â Â Â  (a) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

Â Â Â Â Â  (A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

Â Â Â Â Â  (B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

Â Â Â Â Â  (b) Before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

Â Â Â Â Â  (A) Factory or office machines;

Â Â Â Â Â  (B) Equipment that is not primarily used or leased for use in the operation of the real property; or

Â Â Â Â Â  (C) Replacements of domestic appliances that are consumer goods;

Â Â Â Â Â  (c) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

Â Â Â Â Â  (d) The security interest is:

Â Â Â Â Â  (A) Created in a manufactured structure in a manufactured-structure transaction; and

Â Â Â Â Â  (B) Perfected pursuant to ORS 446.611 or by recording in a county deed record as provided in ORS 446.626.

Â Â Â Â Â  (6) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

Â Â Â Â Â  (a) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

Â Â Â Â Â  (b) The debtor has a right to remove the goods as against the encumbrancer or owner.

Â Â Â Â Â  (7) The priority of the security interest under subsection (6)(b) of this section continues for a reasonable time if the debtorÂs right to remove the goods as against the encumbrancer or owner terminates.

Â Â Â Â Â  (8) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (5) and (6) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

Â Â Â Â Â  (9) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property. [2001 c.445 Â§54; 2003 c.655 Â§53]

Â Â Â Â Â  79.0335 UCC 9-335. Accessions. (1) A security interest may be created in an accession and continues in collateral that becomes an accession.

Â Â Â Â Â  (2) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (4) and (7) of this section, the other provisions of ORS 79.0301 to 79.0342 determine the priority of a security interest in an accession.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (7) of this section, a security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under ORS 79.0311 (2) or with ORS 446.611 or 446.626.

Â Â Â Â Â  (5) After default, subject to ORS 79.0601 to 79.0628, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

Â Â Â Â Â  (6) A secured party that removes an accession from other goods under subsection (5) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Â Â Â Â Â  (7) A security interest in an accession has priority over a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under ORS 79.0311 (2) or with ORS 446.611 or 446.626 if the security interest in the accession is a purchase money security interest that is perfected when the debtor receives possession of the accession or within 20 days thereafter. [2001 c.445 Â§55; 2003 c.655 Â§54]

Â Â Â Â Â  79.0336 UCC 9-336. Commingled goods. (1) As used in this section, Âcommingled goodsÂ means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

Â Â Â Â Â  (2) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

Â Â Â Â Â  (3) If collateral becomes commingled goods, a security interest attaches to the product or mass.

Â Â Â Â Â  (4) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (3) of this section is perfected.

Â Â Â Â Â  (5) Except as otherwise provided in subsection (6) of this section, the other provisions of ORS 79.0301 to 79.0342 determine the priority of a security interest that attaches to the product or mass under subsection (3) of this section.

Â Â Â Â Â  (6) If more than one security interest attaches to the product or mass under subsection (3) of this section, the following rules determine priority:

Â Â Â Â Â  (a) A security interest that is perfected under subsection (4) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

Â Â Â Â Â  (b) If more than one security interest is perfected under subsection (4) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods. [2001 c.445 Â§56]

Â Â Â Â Â  79.0337 UCC 9-337. Priority of security interests in goods covered by certificate of title. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title or manufactured structure ownership document or records a manufactured structure in a county deed record and the certificate, document or record does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate, document or record:

Â Â Â Â Â  (1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate of title or manufactured structure ownership document or recording in the deed record and without knowledge of the security interest; and

Â Â Â Â Â  (2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under ORS 79.0311 (2), 446.611 or 446.626, after issuance of the certificate of title or manufactured structure ownership document or recording in the deed record and without the conflicting secured partyÂs knowledge of the security interest. [2001 c.445 Â§57; 2003 c.655 Â§55]

Â Â Â Â Â  79.0338 UCC 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information. Except for information on the jurisdiction of organization for an organization that is not a registered organization, if a security interest or agricultural lien is perfected by a filed financing statement providing information described in ORS 79.0516 (2)(e) which is incorrect at the time the financing statement is filed:

Â Â Â Â Â  (1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

Â Â Â Â Â  (2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of chattel paper, documents, goods, instruments or a security certificate, receives delivery of the collateral. [2001 c.445 Â§58]

Â Â Â Â Â  79.0339 UCC 9-339. Priority subject to subordination. This chapter does not preclude subordination by agreement by a person entitled to priority. [2001 c.445 Â§59]

(Rights of Bank)

Â Â Â Â Â  79.0340 UCC 9-340. Effectiveness of right of recoupment or setoff against deposit account. (1) Except as otherwise provided in subsection (3) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

Â Â Â Â Â  (3) The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under ORS 79.0104 (1)(c), if the setoff is based on a claim against the debtor. [2001 c.445 Â§60]

Â Â Â Â Â  79.0341 UCC 9-341. BankÂs rights and duties with respect to deposit account. Except as otherwise provided in ORS 79.0340 (3), and unless the bank otherwise agrees in an authenticated record, a bankÂs rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

Â Â Â Â Â  (1) The creation, attachment or perfection of a security interest in the deposit account;

Â Â Â Â Â  (2) The bankÂs knowledge of the security interest; or

Â Â Â Â Â  (3) The bankÂs receipt of instructions from the secured party. [2001 c.445 Â§61]

Â Â Â Â Â  79.0342 UCC 9-342. BankÂs right to refuse to enter into or disclose existence of control agreement. This chapter does not require a bank to enter into an agreement of the kind described in ORS 79.0104 (1)(b), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer. [2001 c.445 Â§62]

RIGHTS OF THIRD PARTIES

Â Â Â Â Â  79.0401 UCC 9-401. Alienability of debtorÂs rights. (1) Except as otherwise provided in subsection (2) of this section and ORS 79.0406, 79.0407, 79.0408 and 79.0409, whether a debtorÂs rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

Â Â Â Â Â  (2) An agreement between the debtor and secured party which prohibits a transfer of the debtorÂs rights in collateral or makes the transfer a default does not prevent the transfer from taking effect. [2001 c.445 Â§63]

Â Â Â Â Â  79.0402 UCC 9-402. Secured party not obligated on contract of debtor or in tort. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtorÂs acts or omissions. [2001 c.445 Â§64]

Â Â Â Â Â  79.0403 UCC 9-403. Agreement not to assert defenses against assignee. (1) As used in this section, ÂvalueÂ has the meaning provided in ORS 73.0303 (1).

Â Â Â Â Â  (2) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

Â Â Â Â Â  (a) For value;

Â Â Â Â Â  (b) In good faith;

Â Â Â Â Â  (c) Without notice of a claim of a property or possessory right to the property assigned; and

Â Â Â Â Â  (d) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under ORS 73.0305 (1).

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under ORS 73.0305 (2).

Â Â Â Â Â  (4) In a consumer transaction, if a record evidences the account debtorÂs obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

Â Â Â Â Â  (a) The record has the same effect as if the record included such a statement; and

Â Â Â Â Â  (b) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

Â Â Â Â Â  (5) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (4) of this section, this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee. [2001 c.445 Â§65]

Â Â Â Â Â  79.0404 UCC 9-404. Rights acquired by assignee; claims and defenses against assignee. (1) Unless an account debtor has made an enforceable agreement not to assert defenses or claims and subject to subsections (2) to (5) of this section, the rights of an assignee are subject to:

Â Â Â Â Â  (a) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

Â Â Â Â Â  (b) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

Â Â Â Â Â  (2) Subject to subsection (3) of this section and except as otherwise provided in subsection (4) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (1) of this section only to reduce the amount the account debtor owes.

Â Â Â Â Â  (3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

Â Â Â Â Â  (4) In a consumer transaction, if a record evidences the account debtorÂs obligation, law other than this chapter requires that the record include a statement to the effect that the account debtorÂs recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

Â Â Â Â Â  (5) This section does not apply to an assignment of a health-care-insurance receivable. [2001 c.445 Â§66]

Â Â Â Â Â  79.0405 UCC 9-405. Modification of assigned contract. (1) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (2) to (4) of this section.

Â Â Â Â Â  (2) Subsection (1) of this section applies to the extent that:

Â Â Â Â Â  (a) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

Â Â Â Â Â  (b) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under ORS 79.0406 (1).

Â Â Â Â Â  (3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

Â Â Â Â Â  (4) This section does not apply to an assignment of a health-care-insurance receivable. [2001 c.445 Â§67]

Â Â Â Â Â  79.0406 UCC 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective. (1) Subject to subsections (2) to (9) of this section, an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

Â Â Â Â Â  (2) Subject to subsection (8) of this section, notification is ineffective under subsection (1) of this section:

Â Â Â Â Â  (a) If it does not reasonably identify the rights assigned;

Â Â Â Â Â  (b) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtorÂs duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

Â Â Â Â Â  (c) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

Â Â Â Â Â  (A) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

Â Â Â Â Â  (B) A portion has been assigned to another assignee; or

Â Â Â Â Â  (C) The account debtor knows that the assignment to that assignee is limited.

Â Â Â Â Â  (3) Subject to subsection (8) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (1) of this section.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section and ORS 72A.3030 and 79.0407, and subject to subsection (8) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

Â Â Â Â Â  (a) Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to the sale of a payment intangible or promissory note.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 72A.3030 and 79.0407 and subject to subsections (8) and (9) of this section, a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

Â Â Â Â Â  (a) Prohibits, restricts or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

Â Â Â Â Â  (7) Subject to subsection (8) of this section, an account debtor may not waive or vary its option under subsection (2)(c) of this section.

Â Â Â Â Â  (8) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

Â Â Â Â Â  (9)(a) This section does not apply to the assignment of a health-care-insurance receivable.

Â Â Â Â Â  (b) Subsections (4) and (6) of this section do not apply to the assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(2), provided that such transaction constitutes a sale of such claim or right. The limitation in this paragraph is intended to leave to the court the determination of the proper rules in such cases. The court may not infer from that limitation the nature of the proper rule in such cases and may continue to apply established approaches.

Â Â Â Â Â  (c) Subsections (4) and (6) of this section do not apply to the following:

Â Â Â Â Â  (A) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1);

Â Â Â Â Â  (B) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4); or

Â Â Â Â Â  (C) The assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the benefits, rights, privileges or options accruing under an annuity policy, to the extent that the annuity policy provides for such a restriction and the restriction is permitted under ORS 743.049.

Â Â Â Â Â  (d) Subsection (6) of this section does not apply to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right when the transfer of the right is prohibited or restricted by ORS 147.325, 461.250 (8) or 656.234, to the extent that ORS 147.325, 461.250 (8) or 656.234 is inconsistent with subsection (6) of this section.

Â Â Â Â Â  (10) Except to the extent otherwise provided in subsection (9) of this section, this section prevails over any inconsistent provision of an existing or future statute unless the provision refers expressly to this section and states that the provision prevails over this section. [2001 c.445 Â§68; 2003 c.58 Â§4]

Â Â Â Â Â  79.0407 UCC 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessorÂs residual interest. (1) Except as otherwise provided in subsection (2) of this section, a term in a lease agreement is ineffective to the extent that it:

Â Â Â Â Â  (a) Prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, an interest of a party under the lease contract or in the lessorÂs residual interest in the goods; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 72A.3030 (7), a term described in subsection (1)(b) of this section is effective to the extent that there is:

Â Â Â Â Â  (a) A transfer by the lessee of the lesseeÂs right of possession or use of the goods in violation of the term; or

Â Â Â Â Â  (b) A delegation of a material performance of either party to the lease contract in violation of the term.

Â Â Â Â Â  (3) The creation, attachment, perfection or enforcement of a security interest in the lessorÂs interest under the lease contract or the lessorÂs residual interest in the goods is not a transfer that materially impairs the lesseeÂs prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of ORS 72A.3030 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor. [2001 c.445 Â§69]

Â Â Â Â Â  79.0408 UCC 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective. (1) Except as otherwise provided in subsection (2) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

Â Â Â Â Â  (a) Would impair the creation, attachment or perfection of a security interest; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

Â Â Â Â Â  (3) A rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

Â Â Â Â Â  (a) Would impair the creation, attachment or perfection of a security interest; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

Â Â Â Â Â  (4) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (3) of this section would be effective under law other than this chapter but is ineffective under subsection (1) or (3) of this section, the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

Â Â Â Â Â  (a) Is not enforceable against the person obligated on the promissory note or the account debtor;

Â Â Â Â Â  (b) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

Â Â Â Â Â  (c) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

Â Â Â Â Â  (d) Does not entitle the secured party to use or assign the debtorÂs rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

Â Â Â Â Â  (e) Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

Â Â Â Â Â  (f) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

Â Â Â Â Â  (5)(a) Subsections (1) and (3) of this section do not apply to the assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(2), provided that such transaction constitutes a sale of such claim or right. The limitation in this paragraph is intended to leave to the court the determination of the proper rules in such cases. The court may not infer from that limitation the nature of the proper rule in such cases and may continue to apply established approaches.

Â Â Â Â Â  (b) Subsections (1) and (3) of this section do not apply to the following:

Â Â Â Â Â  (A) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1);

Â Â Â Â Â  (B) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4); or

Â Â Â Â Â  (C) The assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the benefits, rights, privileges or options accruing under an annuity policy, to the extent that the annuity policy provides for such a restriction and the restriction is permitted under ORS 743.049.

Â Â Â Â Â  (c) Subsection (3) of this section does not apply to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right when the transfer of the right is prohibited or restricted by ORS 147.325, 461.250 (8) or 656.234, to the extent that ORS 147.325, 461.250 (8) or 656.234 is inconsistent with subsection (3) of this section.

Â Â Â Â Â  (6) Except to the extent otherwise provided in subsection (5) of this section, this section prevails over any inconsistent provision of an existing or future statute unless the provision refers expressly to this section and states that the provision prevails over this section. [2001 c.445 Â§70; 2003 c.58 Â§5]

Â Â Â Â Â  79.0409 UCC 9-409. Restrictions on assignment of letter-of-credit rights ineffective. (1) A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit which prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiaryÂs assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

Â Â Â Â Â  (a) Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

Â Â Â Â Â  (b) Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

Â Â Â Â Â  (2) To the extent that a term in a letter of credit is ineffective under subsection (1) of this section but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

Â Â Â Â Â  (a) Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

Â Â Â Â Â  (b) Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

Â Â Â Â Â  (c) Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party. [2001 c.445 Â§71]

FILING

(Filing Office; Contents and Effectiveness of Financing Statement)

Â Â Â Â Â  79.0501 UCC 9-501. Filing office. (1) Except as otherwise provided in subsection (2) of this section, if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

Â Â Â Â Â  (a) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

Â Â Â Â Â  (A) The collateral is as-extracted collateral or timber to be cut; or

Â Â Â Â Â  (B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

Â Â Â Â Â  (b) The office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

Â Â Â Â Â  (2) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures. [2001 c.445 Â§72]

Â Â Â Â Â  79.0502 UCC 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement. (1) Subject to subsection (2) of this section, a financing statement is sufficient only if it:

Â Â Â Â Â  (a) Provides the name of the debtor;

Â Â Â Â Â  (b) Provides the name of the secured party or a representative of the secured party; and

Â Â Â Â Â  (c) Indicates the collateral covered by the financing statement.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0501 (2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (1) of this section and also:

Â Â Â Â Â  (a) Indicate that it covers this type of collateral;

Â Â Â Â Â  (b) Indicate that it is to be filed for record in the real property records;

Â Â Â Â Â  (c) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

Â Â Â Â Â  (d) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

Â Â Â Â Â  (3) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

Â Â Â Â Â  (a) The record indicates the goods or accounts that it covers;

Â Â Â Â Â  (b) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

Â Â Â Â Â  (c) The record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

Â Â Â Â Â  (d) The record is duly recorded.

Â Â Â Â Â  (4) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches. [2001 c.445 Â§73]

Â Â Â Â Â  79.0503 UCC 9-503. Name of debtor and secured party. (1) A financing statement sufficiently provides the name of the debtor:

Â Â Â Â Â  (a) If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtorÂs jurisdiction of organization which shows the debtor to have been organized;

Â Â Â Â Â  (b) If the debtor is a decedentÂs estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

Â Â Â Â Â  (c) If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

Â Â Â Â Â  (A) Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

Â Â Â Â Â  (B) Indicates, in the debtorÂs name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

Â Â Â Â Â  (d) In other cases:

Â Â Â Â Â  (A) If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

Â Â Â Â Â  (B) If the debtor does not have a name, only if it provides the names of the partners, members, associates or other persons comprising the debtor.

Â Â Â Â Â  (2) A financing statement that provides the name of the debtor in accordance with subsection (1) of this section is not rendered ineffective by the absence of:

Â Â Â Â Â  (a) A trade name or other name of the debtor; or

Â Â Â Â Â  (b) Unless required under subsection (1)(d)(B) of this section, names of partners, members, associates or other persons comprising the debtor.

Â Â Â Â Â  (3) A financing statement that provides only the debtorÂs trade name does not sufficiently provide the name of the debtor.

Â Â Â Â Â  (4) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

Â Â Â Â Â  (5) A financing statement may provide the name of more than one debtor and the name of more than one secured party. [2001 c.445 Â§74]

Â Â Â Â Â  79.0504 UCC 9-504. Indication of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

Â Â Â Â Â  (1) A description of the collateral pursuant to ORS 79.0108; or

Â Â Â Â Â  (2) An indication that the financing statement covers all assets or all personal property. [2001 c.445 Â§75]

Â Â Â Â Â  79.0505 UCC 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions. (1) A consignor, lessor or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in ORS 79.0311 (1), using the terms Âconsignor,Â Âconsignee,Â Âlessor,Â Âlessee,Â Âbailor,Â Âbailee,Â Âlicensor,Â Âlicensee,Â Âowner,Â Âregistered owner,Â Âbuyer,Â ÂsellerÂ or words of similar import, instead of the terms Âsecured partyÂ and Âdebtor.Â

Â Â Â Â Â  (2) ORS 79.0501 to 79.0528 apply to the filing of a financing statement under subsection (1) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under ORS 79.0311 (2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance. [2001 c.445 Â§76]

Â Â Â Â Â  79.0506 UCC 9-506. Effect of errors or omissions. (1) A financing statement substantially satisfying the requirements of ORS 79.0501 to 79.0528 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with ORS 79.0503 (1) is seriously misleading.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, if a search of the records of the filing office under the debtorÂs correct name, using the filing officeÂs standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with ORS 79.0503 (1), the name provided does not make the financing statement seriously misleading.

Â Â Â Â Â  (4) If the filing officeÂs standard search logic so changes that a search of the records of the filing office under the debtorÂs correct name, using the changed search logic, would not disclose a financing statement previously deemed not to be seriously misleading by reason of subsection (3) of this section, the financing statement is effective except against a purchaser of the collateral which gives value in reasonable reliance upon a search using the changed search logic.

Â Â Â Â Â  (5) For purposes of ORS 79.0508 (2), the ÂdebtorÂs correct nameÂ in subsections (3) and (5) of this section means the correct name of the new debtor. [2001 c.445 Â§77]

Â Â Â Â Â  79.0507 UCC 9-507. Effect of certain events on effectiveness of financing statement. (1) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section and ORS 79.0506 (4) and 79.0508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under ORS 79.0506.

Â Â Â Â Â  (3) If a debtor so changes its name that a filed financing statement becomes seriously misleading under ORS 79.0506:

Â Â Â Â Â  (a) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

Â Â Â Â Â  (b) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change. [2001 c.445 Â§78]

Â Â Â Â Â  79.0508 UCC 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement. (1) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

Â Â Â Â Â  (2) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (1) of this section to be seriously misleading under ORS 79.0506:

Â Â Â Â Â  (a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under ORS 79.0203 (4); and

Â Â Â Â Â  (b) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under ORS 79.0203 (4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

Â Â Â Â Â  (3) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under ORS 79.0507 (1). [2001 c.445 Â§79]

Â Â Â Â Â  79.0509 UCC 9-509. Persons entitled to file a record. (1) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

Â Â Â Â Â  (a) The debtor authorizes the filing in an authenticated record or pursuant to subsection (2) or (3) of this section; or

Â Â Â Â Â  (b) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

Â Â Â Â Â  (2) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

Â Â Â Â Â  (a) The collateral described in the security agreement; and

Â Â Â Â Â  (b) Property that becomes collateral under ORS 79.0315 (1)(b), whether or not the security agreement expressly covers proceeds.

Â Â Â Â Â  (3) By acquiring collateral in which a security interest or agricultural lien continues under ORS 79.0315 (1)(a), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under ORS 79.0315 (1)(b).

Â Â Â Â Â  (4) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

Â Â Â Â Â  (a) The secured party of record authorizes the filing; or

Â Â Â Â Â  (b) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by ORS 79.0513 (1) or (3), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

Â Â Â Â Â  (5) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (4) of this section. [2001 c.445 Â§80]

Â Â Â Â Â  79.0510 UCC 9-510. Effectiveness of filed record. (1) A filed record is effective only to the extent that it was filed by a person that may file it under ORS 79.0509.

Â Â Â Â Â  (2) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

Â Â Â Â Â  (3) A continuation statement that is not filed within the six-month period prescribed by ORS 79.0515 (4) is ineffective. [2001 c.445 Â§81]

Â Â Â Â Â  79.0511 UCC 9-511. Secured party of record. (1) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under ORS 79.0514 (1), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

Â Â Â Â Â  (2) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under ORS 79.0514 (2), the assignee named in the amendment is a secured party of record.

Â Â Â Â Â  (3) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person. [2001 c.445 Â§82]

Â Â Â Â Â  79.0512 UCC 9-512. Amendment of financing statement. (1) Subject to ORS 79.0509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (5) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

Â Â Â Â Â  (a) Identifies, by its file number, the initial financing statement to which the amendment relates; and

Â Â Â Â Â  (b) If the amendment relates to an initial financing statement filed or recorded in a filing office described in ORS 79.0501 (1)(a), provides the information specified in ORS 79.0502 (2).

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

Â Â Â Â Â  (3) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

Â Â Â Â Â  (4) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

Â Â Â Â Â  (5) An amendment is ineffective to the extent it:

Â Â Â Â Â  (a) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

Â Â Â Â Â  (b) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record. [2001 c.445 Â§83; 2003 c.14 Â§27]

Â Â Â Â Â  79.0513 UCC 9-513. Termination statement. (1) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

Â Â Â Â Â  (a) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

Â Â Â Â Â  (b) The debtor did not authorize the filing of the initial financing statement.

Â Â Â Â Â  (2) To comply with subsection (1) of this section, a secured party shall cause the secured party of record to file the termination statement:

Â Â Â Â Â  (a) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

Â Â Â Â Â  (b) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

Â Â Â Â Â  (3) In cases not governed by subsection (1) of this section, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

Â Â Â Â Â  (a) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

Â Â Â Â Â  (b) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

Â Â Â Â Â  (c) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtorÂs possession; or

Â Â Â Â Â  (d) The debtor did not authorize the filing of the initial financing statement.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 79.0510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in ORS 79.0510, for purposes of ORS 79.0519 (7), 79.0522 (1) and 79.0523 (3), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse. [2001 c.445 Â§84]

Â Â Â Â Â  79.0514 UCC 9-514. Assignment of powers of secured party of record. (1) Except as otherwise provided in subsection (3) of this section, an initial financing statement may reflect an assignment of all of the secured partyÂs power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

Â Â Â Â Â  (a) Identifies, by its file number, the initial financing statement to which it relates;

Â Â Â Â Â  (b) Provides the name of the assignor; and

Â Â Â Â Â  (c) Provides the name and mailing address of the assignee.

Â Â Â Â Â  (3) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under ORS 79.0502 (3) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code. [2001 c.445 Â§85]

Â Â Â Â Â  79.0515 UCC 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement; renewal notice. (1) Except as otherwise provided in subsections (2), (5), (6) and (7) of this section, a filed financing statement is effective for a period of five years after the date of filing.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (5), (6) and (7) of this section, an initial financing statement filed in connection with a public-finance transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction.

Â Â Â Â Â  (3) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (4) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

Â Â Â Â Â  (4) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (1) of this section or the 30-year period specified in subsection (2) of this section, whichever is applicable.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 79.0510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (3) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (4) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

Â Â Â Â Â  (6) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

Â Â Â Â Â  (7) A record of a mortgage that is effective as a financing statement filed as a fixture filing under ORS 79.0502 (3) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Â Â Â Â Â  (8) Not less than three months or more than six months before the expiration of any financing statement, effective financing statement as defined in ORS 80.100 or continuation thereof, the Secretary of State shall mail a renewal notice to the secured party or assignee of record, if any, at the address indicated on the financing statement, effective financing statement, assignment thereof or amendment thereto. The renewal notice shall include:

Â Â Â Â Â  (a) The file number and expiration date of the financing statement or effective financing statement;

Â Â Â Â Â  (b) The name of the debtor; and

Â Â Â Â Â  (c) A statement that the financing statement or effective financing statement may be continued by filing a continuation statement or initial financing statement under section 191 or 192, chapter 445, Oregon Laws 2001. [2001 c.445 Â§Â§86,86a; 2003 c.655 Â§56]

Â Â Â Â Â  79.0516 UCC 9-516. What constitutes filing; effectiveness of filing. (1) Except as otherwise provided in subsection (2) of this section, communication of a record to and receipt by a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

Â Â Â Â Â  (2) Filing does not occur with respect to a record that a filing office refuses to accept because:

Â Â Â Â Â  (a) The record is not communicated by a method or medium of communication authorized by the filing office;

Â Â Â Â Â  (b) An amount equal to or greater than the applicable filing fee is not tendered;

Â Â Â Â Â  (c) The filing office is unable to index the record because:

Â Â Â Â Â  (A) In the case of an initial financing statement, the record does not provide a name for the debtor;

Â Â Â Â Â  (B) In the case of an amendment or correction statement, the record:

Â Â Â Â Â  (i) Does not identify the initial financing statement as required by ORS 79.0512 or 79.0518, as applicable; or

Â Â Â Â Â  (ii) Identifies an initial financing statement whose effectiveness has lapsed under ORS 79.0515, and the filing office is that described in ORS 79.0501 (1)(b);

Â Â Â Â Â  (C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtorÂs last name; or

Â Â Â Â Â  (D) In the case of a record filed or recorded in the filing office described in ORS 79.0501 (1)(a), the record does not provide a sufficient description of the real property to which it relates;

Â Â Â Â Â  (d) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

Â Â Â Â Â  (e) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

Â Â Â Â Â  (A) Provide a mailing address for the debtor, unless the initial financing statement or amendment is included in a mortgage and the filing office is that described in ORS 79.0501 (1)(a);

Â Â Â Â Â  (B) Indicate whether the debtor is an individual or an organization, unless the initial financing statement or amendment is included in a mortgage and the filing office is that described in ORS 79.0501 (1)(a); or

Â Â Â Â Â  (C) If the filing office is that described in ORS 79.0501 (1)(b) and the financing statement indicates that the debtor is an organization, provide:

Â Â Â Â Â  (i) A type of organization for the debtor;

Â Â Â Â Â  (ii) A jurisdiction of organization for the debtor or, as an alternative when the debtor is not a registered organization, an indication that the debtor is not a registered organization; or

Â Â Â Â Â  (iii) An organizational identification number for the debtor or indicate that the debtor has none;

Â Â Â Â Â  (f) In the case of an assignment reflected in an initial financing statement under ORS 79.0514 (1) or an amendment filed under ORS 79.0514 (2), the record does not provide a name and mailing address for the assignee;

Â Â Â Â Â  (g) In the case of a continuation statement, the record is not filed within the six-month period prescribed by ORS 79.0515 (4) and the filing office is that described in ORS 79.0501 (1)(b); or

Â Â Â Â Â  (h) In the case of a record presented for filing at the filing office described in ORS 79.0501 (1)(b), the record on its face reveals, based on factors such as whether the debtor and the secured party are the same person or whether the collateral described is within the scope of this chapter, that the record is being filed for a purpose other than a transaction that is within the scope of this chapter.

Â Â Â Â Â  (3) For purposes of subsection (2) of this section:

Â Â Â Â Â  (a) A record does not provide information if the filing office is unable to read or decipher the information; and

Â Â Â Â Â  (b) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by ORS 79.0512, 79.0514 or 79.0518, is an initial financing statement.

Â Â Â Â Â  (4) A record that is communicated to and received by the filing office with tender of the filing fee under subsection (1) of this section, but which the filing office refuses to accept for a reason other than one set forth in subsection (2) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files. [2001 c.445 Â§87; 2003 c.14 Â§28; 2003 c.267 Â§2]

Â Â Â Â Â  79.0517 UCC 9-517. Effect of indexing errors. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record. [2001 c.445 Â§88]

Â Â Â Â Â  79.0518 UCC 9-518. Claim concerning inaccurate or wrongfully filed record. (1) A person may file in the filing office a correction statement with respect to a record indexed there under the personÂs name if the person believes that the record is inaccurate or was wrongfully filed.

Â Â Â Â Â  (2) A correction statement must:

Â Â Â Â Â  (a) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

Â Â Â Â Â  (b) Indicate that it is a correction statement;

Â Â Â Â Â  (c) Provide the basis for the personÂs belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the personÂs belief that the record was wrongfully filed; and

Â Â Â Â Â  (d) Indicate the name of the debtor and the secured party.

Â Â Â Â Â  (3) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record. [2001 c.445 Â§89]

(Duties and Operation of Filing Office)

Â Â Â Â Â  79.0519 UCC 9-519. Numbering, maintaining and indexing records; communicating information provided in records. (1) For each record filed in a filing office, the filing office shall:

Â Â Â Â Â  (a) Assign a unique number to the filed record;

Â Â Â Â Â  (b) Create a record that bears the number assigned to the filed record and the date and time of filing;

Â Â Â Â Â  (c) Maintain the filed record for public inspection; and

Â Â Â Â Â  (d) Index the filed record in accordance with subsections (3), (4) and (5) of this section.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (9) of this section, a file number assigned after January 1, 2004, must include a digit that:

Â Â Â Â Â  (a) Is mathematically derived from or related to the other digits of the file number; and

Â Â Â Â Â  (b) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (4) and (5) of this section, the filing office shall:

Â Â Â Â Â  (a) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

Â Â Â Â Â  (b) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

Â Â Â Â Â  (4) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

Â Â Â Â Â  (a) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

Â Â Â Â Â  (b) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

Â Â Â Â Â  (5) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under ORS 79.0514 (1) or an amendment filed under ORS 79.0514 (2):

Â Â Â Â Â  (a) Under the name of the assignor as grantor; and

Â Â Â Â Â  (b) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

Â Â Â Â Â  (6) The filing office shall maintain a capability:

Â Â Â Â Â  (a) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

Â Â Â Â Â  (b) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

Â Â Â Â Â  (7) The filing office may not remove a debtorÂs name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under ORS 79.0515 with respect to all secured parties of record.

Â Â Â Â Â  (8) Except as otherwise provided in subsection (9) of this section, the filing office shall perform the acts required by subsections (1) to (5) of this section at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question or, if the record is delivered by mail, not later than four business days after the filing office receives the record.

Â Â Â Â Â  (9) Subsections (2) and (8) of this section do not apply to a filing office described in ORS 79.0501 (1)(a). [2001 c.445 Â§90; 2003 c.14 Â§29]

Â Â Â Â Â  79.0520 UCC 9-520. Acceptance and refusal to accept record. (1) A filing office shall refuse to accept a record for filing for a reason set forth in ORS 79.0516 (2) and may refuse to accept a record for filing only for a reason set forth in ORS 79.0516 (2).

Â Â Â Â Â  (2)(a) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in ORS 79.0501 (1)(b), in no event more than two business days after the filing office receives the record or, if the record is delivered by mail, four business days after the filing office receives the record.

Â Â Â Â Â  (b) In the case of a refusal to accept a record under ORS 79.0516 (2)(h), the filing office shall, within the period specified in paragraph (a) of this subsection, index the communication regarding the refusal and not the refused record. The communication must remain indexed for 20 days after the date of the communication unless, within the 20-day period, the secured party files a request for a hearing under subsection (5) of this section. If the secured party files a timely request for a hearing, the communication must remain indexed until the case is finally concluded.

Â Â Â Â Â  (3) A filed financing statement satisfying ORS 79.0502 (1) and (2) is effective, even if the filing office is required to refuse to accept it for filing under subsection (1) of this section. However, ORS 79.0338 applies to a filed financing statement providing information described in ORS 79.0516 (2)(e) which is incorrect at the time the financing statement is filed.

Â Â Â Â Â  (4) If a record communicated to a filing office provides information that relates to more than one debtor, ORS 79.0501 to 79.0528 apply as to each debtor separately.

Â Â Â Â Â  (5)(a) If the filing office described in ORS 79.0501 (1)(b) refuses to accept a record for filing under ORS 79.0516 (2)(h), the secured party may contest the refusal by filing with the Secretary of State, within 20 days after the date of the communication regarding the refusal, a written request for a hearing before the Secretary of State. The request need not be in any particular form, but the secured party shall specify the grounds upon which the secured party considers the refusal unlawful and shall attach the record to the request.

Â Â Â Â Â  (b) The Secretary of State may not grant a hearing unless a secured party files a request for a hearing within the period specified in paragraph (a) of this subsection. If a secured party files a timely request for a hearing, the Secretary of State shall hold a hearing in accordance with the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (c) The Secretary of State may delegate to a hearing officer appointed by the Secretary of State all or part of the authority to conduct hearings under this subsection.

Â Â Â Â Â  (d) If the Secretary of State or the hearing officer determines that the record should not have been refused, the filing office shall index the record as of the date the record was originally presented for filing.

Â Â Â Â Â  (e) Final orders issued in a proceeding under this subsection are subject to review by the Court of Appeals as provided in ORS 183.480 and 183.482. [2001 c.445 Â§91; 2003 c.267 Â§3]

Â Â Â Â Â  79.0521 UCC 9-521. Uniform form of written financing statement and amendment. (1) A filing office that accepts written records may not refuse to accept a written initial financing statement in the form and format set forth in the final official text of the 1999 revisions to Article 9 of the Uniform Commercial Code promulgated by The American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in ORS 79.0516 (2).

Â Â Â Â Â  (2) A filing office that accepts written records may not refuse to accept a written record in the form and format set forth in the final official text of the 1999 revisions to Article 9 of the Uniform Commercial Code promulgated by The American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in ORS 79.0516 (2). [2001 c.445 Â§92]

Â Â Â Â Â  79.0522 UCC 9-522. Maintenance and destruction of records. (1) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under ORS 79.0515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

Â Â Â Â Â  (2) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (1) of this section. [2001 c.445 Â§93; 2003 c.14 Â§30]

Â Â Â Â Â  79.0523 UCC 9-523. Information from filing office; sale or license of records. (1) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send an image of the record showing the number assigned to the record pursuant to ORS 79.0519 (1)(a) and the date and time of the filing of the record to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the written record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

Â Â Â Â Â  (a) Note upon the copy the number assigned to the record pursuant to ORS 79.0519 (1)(a) and the date and time of the filing of the record; and

Â Â Â Â Â  (b) Send the copy to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the written record.

Â Â Â Â Â  (2) If a person files a record other than a written record, the filing office shall communicate an acknowledgment to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the record. The acknowledgment shall provide:

Â Â Â Â Â  (a) The information in the record;

Â Â Â Â Â  (b) The number assigned to the record pursuant to ORS 79.0519 (1)(a); and

Â Â Â Â Â  (c) The date and time of the filing of the record.

Â Â Â Â Â  (3) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

Â Â Â Â Â  (a) Whether there is on file on a date and time specified by the filing office, but not a date earlier than five business days before the filing office receives the request, any financing statement that:

Â Â Â Â Â  (A) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

Â Â Â Â Â  (B) Has not lapsed under ORS 79.0515 with respect to all secured parties of record; and

Â Â Â Â Â  (C) If the request so states, has lapsed under ORS 79.0515 and a record of which is maintained by the filing office under ORS 79.0522 (1);

Â Â Â Â Â  (b) The date and time of filing of each financing statement;

Â Â Â Â Â  (c) The information provided in each financing statement; and

Â Â Â Â Â  (d) All notices of federal lien or certificates or notices affecting a lien, if any, filed under ORS 87.806 to 87.831 for a particular person whose name is identical to the particular debtor named in the financing statement.

Â Â Â Â Â  (4) In complying with its duty under subsection (3) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

Â Â Â Â Â  (5) The filing office described in ORS 79.0501 (1)(b) shall perform the acts required by subsections (1) to (4) of this section at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request or, if the request is delivered by mail, not later than four business days after the filing office receives the request.

Â Â Â Â Â  (6) At least every two weeks, the filing office described in ORS 79.0501 (1)(b) shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under ORS 79.0501 to 79.0528. The filing office shall offer the copies of any record in the medium in which the filing office maintains the record. The filing office may offer the copies in additional media. [2001 c.445 Â§94; 2003 c.14 Â§31]

Â Â Â Â Â  79.0524 UCC 9-524. Delay by filing office. Delay by the filing office beyond a time limit prescribed by ORS 79.0501 to 79.0528 is excused if:

Â Â Â Â Â  (1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

Â Â Â Â Â  (2) The filing office exercises reasonable diligence under the circumstances. [2001 c.445 Â§95]

Â Â Â Â Â  79.0525 UCC 9-525. Fees; rules. (1) Except as otherwise provided in subsection (4) of this section, the nonrefundable fee for filing and indexing a record under ORS 79.0501 to 79.0528 is $10.

Â Â Â Â Â  (2) The number of names required to be indexed does not affect the amount of the fee in subsection (1) of this section.

Â Â Â Â Â  (3) The nonrefundable fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

Â Â Â Â Â  (a) $10 for each distinct debtor name to be searched;

Â Â Â Â Â  (b) In addition to the fee in paragraph (a) of this subsection, $5 for copies of Uniform Commercial Code documents relating to each distinct debtor name to be searched; and

Â Â Â Â Â  (c) $5 for each request by document number for copies of Uniform Commercial Code documents.

Â Â Â Â Â  (4) This section does not require a fee with respect to a record filed or recorded in the filing office described in ORS 79.0501 (1)(a). However, the recording and satisfaction fees that otherwise would be applicable to the record apply.

Â Â Â Â Â  (5) The Secretary of State shall adopt rules prescribing fees for providing summaries and compilations that are not debtor specific and for providing copies of records, as described in ORS 79.0523 (6), that are not debtor specific. [2001 c.445 Â§96]

Â Â Â Â Â  79.0526 UCC 9-526. Filing-office rules. (1) The Secretary of State shall adopt and publish rules applicable to its filing procedures, processes and operations to implement this chapter. The filing-office rules must be:

Â Â Â Â Â  (a) Consistent with this chapter; and

Â Â Â Â Â  (b) Adopted and published in accordance with ORS chapter 183.

Â Â Â Â Â  (2) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528, the Secretary of State, so far as is consistent with the purposes, policies and provisions of this chapter, in adopting, amending and repealing filing-office rules, shall:

Â Â Â Â Â  (a) Consult with filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528;

Â Â Â Â Â  (b) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

Â Â Â Â Â  (c) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528. [2001 c.445 Â§97]

Â Â Â Â Â  79.0527 UCC 9-527. Duty to report. The Secretary of State shall report to the Legislative Assembly on or before January 15 of each odd-numbered year regarding the operation of the filing office. The report must contain a statement of the extent to which the filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations. [2001 c.445 Â§98]

Â Â Â Â Â  79.0528 Liability of Secretary of State. Except as provided in ORS 30.260 to 30.300, the Secretary of State and the secretaryÂs officers and employees shall not be liable to debtors, secured parties or any other person in administering this chapter or ORS 80.100 to 80.130. [Formerly 79.8010]

DEFAULT

(Default and Enforcement of Security Interest)

Â Â Â Â Â  79.0601 UCC 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes. (1) After default, a secured party has the rights provided in ORS 79.0601 to 79.0628 and, except as otherwise provided in ORS 79.0602, those provided by agreement of the parties. A secured party:

Â Â Â Â Â  (a) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

Â Â Â Â Â  (b) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

Â Â Â Â Â  (2) A secured party in possession of collateral or control of collateral under ORS 79.0104, 79.0105, 79.0106 or 79.0107 has the rights and duties provided in ORS 79.0207.

Â Â Â Â Â  (3) The rights under subsections (1) and (2) of this section are cumulative and may be exercised simultaneously.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (7) of this section and ORS 79.0605, after default, a debtor and an obligor have the rights provided in ORS 79.0601 to 79.0628 and by agreement of the parties.

Â Â Â Â Â  (5) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

Â Â Â Â Â  (a) The date of perfection of the security interest or agricultural lien in the collateral;

Â Â Â Â Â  (b) The date of filing a financing statement covering the collateral; or

Â Â Â Â Â  (c) Any date specified in a statute under which the agricultural lien was created.

Â Â Â Â Â  (6) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

Â Â Â Â Â  (7) Except as otherwise provided in ORS 79.0607 (3), ORS 79.0601 to 79.0628 impose no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes. [2001 c.445 Â§99]

Â Â Â Â Â  79.0602 UCC 9-602. Waiver and variance of rights and duties. Except as otherwise provided in ORS 79.0624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

Â Â Â Â Â  (1) ORS 79.0207 (2)(d)(C), which deals with use and operation of the collateral by the secured party;

Â Â Â Â Â  (2) ORS 79.0210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

Â Â Â Â Â  (3) ORS 79.0607 (3), which deals with collection and enforcement of collateral;

Â Â Â Â Â  (4) ORS 79.0608 (1) and 79.0615 (3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

Â Â Â Â Â  (5) ORS 79.0608 (1) and 79.0615 (4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

Â Â Â Â Â  (6) ORS 79.0609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

Â Â Â Â Â  (7) ORS 79.0610 (2), 79.0611, 79.0613 and 79.0614, which deal with disposition of collateral;

Â Â Â Â Â  (8) ORS 79.0615 (6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

Â Â Â Â Â  (9) ORS 79.0616, which deals with explanation of the calculation of a surplus or deficiency;

Â Â Â Â Â  (10) ORS 79.0620, 79.0621 and 79.0622, which deal with acceptance of collateral in satisfaction of obligation;

Â Â Â Â Â  (11) ORS 79.0623, which deals with redemption of collateral;

Â Â Â Â Â  (12) ORS 79.0624, which deals with permissible waivers; and

Â Â Â Â Â  (13) ORS 79.0625 and 79.0626, which deal with the secured partyÂs liability for failure to comply with this chapter. [2001 c.445 Â§100]

Â Â Â Â Â  79.0603 UCC 9-603. Agreement on standards concerning rights and duties. (1) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in ORS 79.0602 if the standards are not manifestly unreasonable.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the duty under ORS 79.0609 to refrain from breaching the peace. [2001 c.445 Â§101]

Â Â Â Â Â  79.0604 UCC 9-604. Procedure if security agreement covers real property or fixtures. (1) If a security agreement covers both personal and real property, a secured party may proceed:

Â Â Â Â Â  (a) Under ORS 79.0601 to 79.0628 as to the personal property without prejudicing any rights with respect to the real property; or

Â Â Â Â Â  (b) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of ORS 79.0601 to 79.0628 do not apply.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

Â Â Â Â Â  (a) Under ORS 79.0601 to 79.0628; or

Â Â Â Â Â  (b) In accordance with the rights with respect to real property, in which case the other provisions of ORS 79.0601 to 79.0628 do not apply.

Â Â Â Â Â  (3) Subject to the other provisions of ORS 79.0601 to 79.0628, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

Â Â Â Â Â  (4) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. [2001 c.445 Â§102]

Â Â Â Â Â  79.0605 UCC 9-605. Unknown debtor or secondary obligor. A secured party does not owe a duty based on its status as secured party:

Â Â Â Â Â  (1) To a person that is a debtor or obligor, unless the secured party knows:

Â Â Â Â Â  (a) That the person is a debtor or obligor;

Â Â Â Â Â  (b) The identity of the person; and

Â Â Â Â Â  (c) How to communicate with the person; or

Â Â Â Â Â  (2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

Â Â Â Â Â  (a) That the person is a debtor; and

Â Â Â Â Â  (b) The identity of the person. [2001 c.445 Â§103]

Â Â Â Â Â  79.0606 UCC 9-606. Time of default for agricultural lien. For purposes of ORS 79.0601 to 79.0628, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created. [2001 c.445 Â§104]

Â Â Â Â Â  79.0607 UCC 9-607. Collection and enforcement by secured party. (1) If so agreed, and in any event after default, a secured party:

Â Â Â Â Â  (a) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

Â Â Â Â Â  (b) May take any proceeds to which the secured party is entitled under ORS 79.0315;

Â Â Â Â Â  (c) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

Â Â Â Â Â  (d) If it holds a security interest in a deposit account perfected by control under ORS 79.0104 (1)(a), may apply the balance of the deposit account to the obligation secured by the deposit account; and

Â Â Â Â Â  (e) If it holds a security interest in a deposit account perfected by control under ORS 79.0104 (1)(b) or (c), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

Â Â Â Â Â  (2) If necessary to enable a secured party to exercise under subsection (1)(c) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded the secured partyÂs sworn affidavit, with a copy of the security agreement attached thereto. The affidavit shall be in recordable form and state that:

Â Â Â Â Â  (a) A default has occurred; and

Â Â Â Â Â  (b) The secured party is entitled to enforce the mortgage nonjudicially.

Â Â Â Â Â  (3) A secured party shall proceed in a commercially reasonable manner if the secured party:

Â Â Â Â Â  (a) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

Â Â Â Â Â  (b) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

Â Â Â Â Â  (4) A secured party may deduct from the collections made pursuant to subsection (3) of this section reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

Â Â Â Â Â  (5) This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party. [2001 c.445 Â§105]

Â Â Â Â Â  79.0608 UCC 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus. (1) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

Â Â Â Â Â  (a) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under ORS 79.0607 in the following order to:

Â Â Â Â Â  (A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

Â Â Â Â Â  (B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

Â Â Â Â Â  (C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

Â Â Â Â Â  (b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holderÂs demand under paragraph (a)(C) of this subsection.

Â Â Â Â Â  (c) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under ORS 79.0607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

Â Â Â Â Â  (d) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

Â Â Â Â Â  (2) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus and the obligor is not liable for any deficiency. [2001 c.445 Â§106]

Â Â Â Â Â  79.0609 UCC 9-609. Secured partyÂs right to take possession after default. (1) After default, a secured party:

Â Â Â Â Â  (a) May take possession of the collateral; and

Â Â Â Â Â  (b) Without removal, may render equipment unusable and dispose of collateral on a debtorÂs premises under ORS 79.0610.

Â Â Â Â Â  (2) A secured party may proceed under subsection (1) of this section:

Â Â Â Â Â  (a) Pursuant to judicial process; or

Â Â Â Â Â  (b) Without judicial process, if it proceeds without breach of the peace.

Â Â Â Â Â  (3) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties. [2001 c.445 Â§107]

Â Â Â Â Â  79.0610 UCC 9-610. Disposition of collateral after default. (1) After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

Â Â Â Â Â  (2) Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

Â Â Â Â Â  (3) A secured party may purchase collateral:

Â Â Â Â Â  (a) At a public disposition; or

Â Â Â Â Â  (b) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

Â Â Â Â Â  (4) A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

Â Â Â Â Â  (5) A secured party may disclaim or modify warranties under subsection (4) of this section:

Â Â Â Â Â  (a) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

Â Â Â Â Â  (b) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

Â Â Â Â Â  (6) A record is sufficient to disclaim warranties under subsection (5) of this section if it indicates ÂThere is no warranty relating to title, possession, quiet enjoyment or the like in this dispositionÂ or uses words of similar import. [2001 c.445 Â§108]

Â Â Â Â Â  79.0611 UCC 9-611. Notification before disposition of collateral. (1) As used in this section, Ânotification dateÂ means the earlier of the date on which:

Â Â Â Â Â  (a) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

Â Â Â Â Â  (b) The debtor and any secondary obligor waive the right to notification.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4) of this section, a secured party that disposes of collateral under ORS 79.0610 shall send to the persons specified in subsection (3) of this section a reasonable authenticated notification of disposition.

Â Â Â Â Â  (3) To comply with subsection (2) of this section, the secured party shall send an authenticated notification of disposition to:

Â Â Â Â Â  (a) The debtor;

Â Â Â Â Â  (b) Any secondary obligor; and

Â Â Â Â Â  (c) If the collateral is other than consumer goods:

Â Â Â Â Â  (A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

Â Â Â Â Â  (B) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

Â Â Â Â Â  (i) Identified the collateral;

Â Â Â Â Â  (ii) Was indexed under the debtorÂs name as of that date; and

Â Â Â Â Â  (iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

Â Â Â Â Â  (C) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in ORS 79.0311 (1).

Â Â Â Â Â  (4) Subsection (2) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

Â Â Â Â Â  (5) A secured party complies with the requirement for notification prescribed by subsection (3)(c)(B) of this section if:

Â Â Â Â Â  (a) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtorÂs name in the office indicated in subsection (3)(c)(B) of this section; and

Â Â Â Â Â  (b) Before the notification date, the secured party:

Â Â Â Â Â  (A) Did not receive a response to the request for information; or

Â Â Â Â Â  (B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral. [2001 c.445 Â§109]

Â Â Â Â Â  79.0612 UCC 9-612. Timeliness of notification before disposition of collateral. (1) Except as otherwise provided in subsection (2) of this section, a notification of disposition sent after default and 15 days or more before the earliest time of disposition, as set forth in the notification, is sent within a reasonable time before the disposition.

Â Â Â Â Â  (2) In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition. [2001 c.445 Â§110]

Â Â Â Â Â  79.0613 UCC 9-613. Contents and form of notification before disposition of collateral: general. Except in a consumer-goods transaction, the following rules apply:

Â Â Â Â Â  (1) The contents of a notification of disposition are sufficient if the notification:

Â Â Â Â Â  (a) Indicates the name of the debtor and the name, address and telephone number of the secured party;

Â Â Â Â Â  (b) Describes the collateral that is the subject of the intended disposition;

Â Â Â Â Â  (c) States the method of intended disposition;

Â Â Â Â Â  (d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

Â Â Â Â Â  (e) States the time and place of a public disposition or the time after which any other disposition is to be made.

Â Â Â Â Â  (2) Whether the contents of a notification that lacks any of the information specified in subsection (1) of this section are nevertheless sufficient is a question of fact.

Â Â Â Â Â  (3) The contents of a notification providing substantially the information specified in subsection (1) of this section are sufficient, even if the notification includes:

Â Â Â Â Â  (a) Information not specified by subsection (1) of this section; or

Â Â Â Â Â  (b) Minor errors that are not seriously misleading.

Â Â Â Â Â  (4) A particular phrasing of the notification is not required.

Â Â Â Â Â  (5) The following form of notification and the form appearing in ORS 79.0614 (3), when completed, provide sufficient information:

______________________________________________________________________________

NOTIFICATION OF DISPOSITION OF COLLATERAL

Â Â Â Â Â  To:
(Name of debtor, obligor or other person to which the notification is sent.)

Â Â Â Â Â  From:
(Name, address and telephone number of secured party.)

Â Â Â Â Â  Name of Debtor(s):
(Include only if debtor(s) are not an addressee.)

Â Â Â Â Â
For a public disposition:

Â Â Â Â Â  We will sell or lease or license, as applicable the (
describe collateral
) to the highest qualified bidder in public as follows:

Â Â Â Â Â  Day and date: _________

Â Â Â Â Â  Time: _________

Â Â Â Â Â  Place: _________

Â Â Â Â Â
For a private disposition:

Â Â Â Â Â  We will sell or lease or license, as applicable the (
describe collateral
) privately sometime after (
day and date
).

Â Â Â Â Â  You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell or lease or license, as applicable for a charge of $_____. You may request an accounting by calling us at
(telephone number).

______________________________________________________________________________ [2001 c.445 Â§111]

Â Â Â Â Â  79.0614 UCC 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction. In a consumer-goods transaction, the following rules apply:

Â Â Â Â Â  (1) A notification of disposition must provide the following information:

Â Â Â Â Â  (a) The information specified in ORS 79.0613 (1);

Â Â Â Â Â  (b) A description of any liability for a deficiency of the person to which the notification is sent;

Â Â Â Â Â  (c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under ORS 79.0623 is available; and

Â Â Â Â Â  (d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

Â Â Â Â Â  (2) A particular phrasing of the notification is not required.

Â Â Â Â Â  (3) The following form of notification, when completed, provides sufficient information:

______________________________________________________________________________

Â Â Â Â Â  (
Name and address of secured party
)

Â Â Â Â Â  (
Date
)

NOTICE OF OUR PLAN

TO SELL PROPERTY

Â Â Â Â Â  (
Name and address of any obligor who is also a debtor
)

Â Â Â Â Â  Subject: (
Identification of Transaction
)

Â Â Â Â Â  We have your (
describe collateral
), because you broke promises in our agreement.

Â Â Â Â Â
For a public disposition:

Â Â Â Â Â  We will sell (
describe collateral
) at public sale. A sale could include a lease or license. The sale will be held as follows:

Â Â Â Â Â  Day and date: _____

Â Â Â Â Â  Time: _____

Â Â Â Â Â  Place: _____

Â Â Â Â Â  You may attend the sale and bring bidders if you want.

Â Â Â Â Â
For a private disposition:

Â Â Â Â Â  We will sell (
describe collateral
) at private sale sometime after (
date
). A sale could include a lease or license.

Â Â Â Â Â  The money that we get from the sale, after paying our costs, will reduce the amount you owe. If we get less money than you owe, you (
will or will not, as applicable
) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

Â Â Â Â Â  You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (
telephone number
).

Â Â Â Â Â  If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (
telephone number
) or write us at (
secured partyÂs address
) and request a written explanation. We will charge you $_____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

Â Â Â Â Â  If you need more information about the sale call us at (
telephone number
) or write us at (
secured partyÂs address
).

Â Â Â Â Â  We are sending this notice to the following other people who have an interest in (
describe collateral
) or who owe money under your agreement:

Â Â Â Â Â  (
Names of all other debtors and obligors, if any.
)

______________________________________________________________________________

Â Â Â Â Â  (4) A notification in the form of subsection (3) of this section is sufficient, even if the form includes additional information.

Â Â Â Â Â  (5) A notification in the form of subsection (3) of this section is sufficient, even if it includes minor errors in information not required by subsection (1) of this section, unless the error is seriously misleading.

Â Â Â Â Â  (6) If a notification under this section is not in the form of subsection (3) of this section, law other than this chapter determines the effect of including information not required by subsection (1) of this section. [2001 c.445 Â§112]

Â Â Â Â Â  79.0615 UCC 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus. (1) A secured party shall apply or pay over for application the cash proceeds of disposition under ORS 79.0610 in the following order to:

Â Â Â Â Â  (a) The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

Â Â Â Â Â  (b) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

Â Â Â Â Â  (c) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

Â Â Â Â Â  (A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

Â Â Â Â Â  (B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

Â Â Â Â Â  (d) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

Â Â Â Â Â  (2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holderÂs demand under subsection (1)(c) of this section.

Â Â Â Â Â  (3) A secured party need not apply or pay over for application noncash proceeds of disposition under ORS 79.0610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

Â Â Â Â Â  (4) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (1) of this section and permitted by subsection (3) of this section:

Â Â Â Â Â  (a) Unless subsection (1)(d) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

Â Â Â Â Â  (b) The obligor is liable for any deficiency.

Â Â Â Â Â  (5) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

Â Â Â Â Â  (a) The debtor is not entitled to any surplus; and

Â Â Â Â Â  (b) The obligor is not liable for any deficiency.

Â Â Â Â Â  (6) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with ORS 79.0601 to 79.0628 to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

Â Â Â Â Â  (a) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

Â Â Â Â Â  (b) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

Â Â Â Â Â  (7) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

Â Â Â Â Â  (a) Takes the cash proceeds free of the security interest or other lien;

Â Â Â Â Â  (b) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

Â Â Â Â Â  (c) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus. [2001 c.445 Â§113]

Â Â Â Â Â  79.0616 UCC 9-616. Explanation of calculation of surplus or deficiency. (1) As used in this section:

Â Â Â Â Â  (a) ÂExplanationÂ means a writing that:

Â Â Â Â Â  (A) States the amount of the surplus or deficiency;

Â Â Â Â Â  (B) Provides an explanation in accordance with subsection (3) of this section of how the secured party calculated the surplus or deficiency;

Â Â Â Â Â  (C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

Â Â Â Â Â  (D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

Â Â Â Â Â  (b) ÂRequestÂ means a record:

Â Â Â Â Â  (A) Authenticated by a debtor or consumer obligor;

Â Â Â Â Â  (B) Requesting that the recipient provide an explanation; and

Â Â Â Â Â  (C) Sent after disposition of the collateral under ORS 79.0610.

Â Â Â Â Â  (2) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under ORS 79.0615, the secured party shall:

Â Â Â Â Â  (a) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

Â Â Â Â Â  (A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

Â Â Â Â Â  (B) Within 14 days after receipt of a request; or

Â Â Â Â Â  (b) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured partyÂs right to a deficiency.

Â Â Â Â Â  (3) To comply with subsection (1)(a)(B) of this section, a writing must provide the following information in the following order:

Â Â Â Â Â  (a) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

Â Â Â Â Â  (A) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

Â Â Â Â Â  (B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

Â Â Â Â Â  (b) The amount of proceeds of the disposition;

Â Â Â Â Â  (c) The aggregate amount of the obligations after deducting the amount of proceeds;

Â Â Â Â Â  (d) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney fees secured by the collateral which are known to the secured party and relate to the current disposition;

Â Â Â Â Â  (e) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (a) of this subsection; and

Â Â Â Â Â  (f) The amount of the surplus or deficiency.

Â Â Â Â Â  (4) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (1) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

Â Â Â Â Â  (5) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (2)(a) of this section. The secured party may require payment of a charge not exceeding $25 for each additional response. [2001 c.445 Â§114]

Â Â Â Â Â  79.0617 UCC 9-617. Rights of transferee of collateral. (1) A secured partyÂs disposition of collateral after default:

Â Â Â Â Â  (a) Transfers to a transferee for value all of the debtorÂs rights in the collateral;

Â Â Â Â Â  (b) Discharges the security interest under which the disposition is made; and

Â Â Â Â Â  (c) Discharges any subordinate security interest or other subordinate lien.

Â Â Â Â Â  (2) A transferee that acts in good faith takes free of the rights and interests described in subsection (1) of this section, even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

Â Â Â Â Â  (3) If a transferee does not take free of the rights and interests described in subsection (1) of this section, the transferee takes the collateral subject to:

Â Â Â Â Â  (a) The debtorÂs rights in the collateral;

Â Â Â Â Â  (b) The security interest or agricultural lien under which the disposition is made; and

Â Â Â Â Â  (c) Any other security interest or other lien. [2001 c.445 Â§115]

Â Â Â Â Â  79.0618 UCC 9-618. Rights and duties of certain secondary obligors. (1) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

Â Â Â Â Â  (a) Receives an assignment of a secured obligation from the secured party;

Â Â Â Â Â  (b) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

Â Â Â Â Â  (c) Is subrogated to the rights of a secured party with respect to collateral.

Â Â Â Â Â  (2) An assignment, transfer or subrogation described in subsection (1) of this section:

Â Â Â Â Â  (a) Is not a disposition of collateral under ORS 79.0610; and

Â Â Â Â Â  (b) Relieves the secured party of further duties under this chapter. [2001 c.445 Â§116]

Â Â Â Â Â  79.0619 UCC 9-619. Transfer of record or legal title. (1) As used in this section, Âtransfer statementÂ means a record authenticated by a secured party stating:

Â Â Â Â Â  (a) That the debtor has defaulted in connection with an obligation secured by specified collateral;

Â Â Â Â Â  (b) That the secured party has exercised its post-default remedies with respect to the collateral;

Â Â Â Â Â  (c) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

Â Â Â Â Â  (d) The name and mailing address of the secured party, debtor and transferee.

Â Â Â Â Â  (2) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

Â Â Â Â Â  (a) Accept the transfer statement;

Â Â Â Â Â  (b) Promptly amend its records to reflect the transfer; and

Â Â Â Â Â  (c) If applicable, issue a new appropriate certificate of title in the name of the transferee.

Â Â Â Â Â  (3) A transfer of the record or legal title to collateral to a secured party under subsection (2) of this section or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter. [2001 c.445 Â§117]

Â Â Â Â Â  79.0620 UCC 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral. (1) Except as otherwise provided in subsection (7) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

Â Â Â Â Â  (a) The debtor consents to the acceptance under subsection (3) of this section;

Â Â Â Â Â  (b) The secured party does not receive, within the time set forth in subsection (4) of this section, a notification of objection to the proposal authenticated by:

Â Â Â Â Â  (A) A person to which the secured party was required to send a proposal under ORS 79.0621; or

Â Â Â Â Â  (B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

Â Â Â Â Â  (c) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

Â Â Â Â Â  (d) Subsection (5) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to ORS 79.0624.

Â Â Â Â Â  (2) A purported or apparent acceptance of collateral under this section is ineffective unless:

Â Â Â Â Â  (a) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

Â Â Â Â Â  (b) The conditions of subsection (1) of this section are met.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

Â Â Â Â Â  (b) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

Â Â Â Â Â  (A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

Â Â Â Â Â  (B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

Â Â Â Â Â  (C) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

Â Â Â Â Â  (4) To be effective under subsection (1)(b) of this section, a notification of objection must be received by the secured party:

Â Â Â Â Â  (a) In the case of a person to which the proposal was sent pursuant to ORS 79.0621, within 20 days after notification was sent to that person; and

Â Â Â Â Â  (b) In other cases:

Â Â Â Â Â  (A) Within 20 days after the last notification was sent pursuant to ORS 79.0621; or

Â Â Â Â Â  (B) If a notification was not sent, before the debtor consents to the acceptance under subsection (3) of this section.

Â Â Â Â Â  (5) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to ORS 79.0610 within the time specified in subsection (6) of this section if:

Â Â Â Â Â  (a) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

Â Â Â Â Â  (b) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

Â Â Â Â Â  (6) To comply with subsection (5) of this section, the secured party shall dispose of the collateral:

Â Â Â Â Â  (a) Within 180 days after taking possession; or

Â Â Â Â Â  (b) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

Â Â Â Â Â  (7) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures. [2001 c.445 Â§118]

Â Â Â Â Â  79.0621 UCC 9-621. Notification of proposal to accept collateral. (1) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

Â Â Â Â Â  (a) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

Â Â Â Â Â  (b) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

Â Â Â Â Â  (A) Identified the collateral;

Â Â Â Â Â  (B) Was indexed under the debtorÂs name as of that date; and

Â Â Â Â Â  (C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

Â Â Â Â Â  (c) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in ORS 79.0311 (1).

Â Â Â Â Â  (2) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (1) of this section. [2001 c.445 Â§119]

Â Â Â Â Â  79.0622 UCC 9-622. Effect of acceptance of collateral. (1) A secured partyÂs acceptance of collateral in full or partial satisfaction of the obligation it secures:

Â Â Â Â Â  (a) Discharges the obligation to the extent consented to by the debtor;

Â Â Â Â Â  (b) Transfers to the secured party all of a debtorÂs rights in the collateral;

Â Â Â Â Â  (c) Discharges the security interest or agricultural lien that is the subject of the debtorÂs consent and any subordinate security interest or other subordinate lien; and

Â Â Â Â Â  (d) Terminates any other subordinate interest.

Â Â Â Â Â  (2) A subordinate interest is discharged or terminated under subsection (1) of this section, even if the secured party fails to comply with this chapter. [2001 c.445 Â§120]

Â Â Â Â Â  79.0623 UCC 9-623. Right to redeem collateral. (1) A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

Â Â Â Â Â  (2) To redeem collateral, a person shall tender:

Â Â Â Â Â  (a) Fulfillment of all obligations secured by the collateral; and

Â Â Â Â Â  (b) The reasonable expenses and attorney fees described in ORS 79.0615 (1)(a).

Â Â Â Â Â  (3) A redemption may occur at any time before a secured party:

Â Â Â Â Â  (a) Has collected collateral under ORS 79.0607;

Â Â Â Â Â  (b) Has disposed of collateral or entered into a contract for its disposition under ORS 79.0610; or

Â Â Â Â Â  (c) Has accepted collateral in full or partial satisfaction of the obligation it secures under ORS 79.0622. [2001 c.445 Â§121]

Â Â Â Â Â  79.0624 UCC 9-624. Waiver. (1) A debtor or secondary obligor may waive the right to notification of disposition of collateral under ORS 79.0611 only by an agreement to that effect entered into and authenticated after default.

Â Â Â Â Â  (2) A debtor may waive the right to require disposition of collateral under ORS 79.0620 (5) only by an agreement to that effect entered into and authenticated after default.

Â Â Â Â Â  (3) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under ORS 79.0623 only by an agreement to that effect entered into and authenticated after default. [2001 c.445 Â§122]

(Noncompliance With Chapter)

Â Â Â Â Â  79.0625 UCC 9-625. Remedies for secured partyÂs failure to comply with article. (1) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

Â Â Â Â Â  (2) Subject to subsections (3), (4) and (6) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtorÂs inability to obtain, or increased costs of, alternative financing.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0628:

Â Â Â Â Â  (a) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may, in an individual action only, recover damages under subsection (2) of this section for its loss;

Â Â Â Â Â  (b) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with ORS 79.0601 to 79.0628 may, in an individual action only, recover an amount not less than $1,000; and

Â Â Â Â Â  (c) The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

Â Â Â Â Â  (4) A debtor whose deficiency is eliminated under ORS 79.0626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under ORS 79.0626 may not otherwise recover under subsection (2) of this section for noncompliance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance.

Â Â Â Â Â  (5) Regarding a transaction that is a consumer transaction or in which the collateral is consumer goods, in addition to any damages recoverable under subsection (2) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may, in an individual action only, recover $500 for each instance from a person that:

Â Â Â Â Â  (a) Fails to comply with ORS 79.0208;

Â Â Â Â Â  (b) Fails to comply with ORS 79.0209;

Â Â Â Â Â  (c) After July 1, 2001, files a record that the person is not entitled to file under ORS 79.0509 (1) if the record is not released or terminated within 10 days after receipt by the secured party of an authenticated request from the debtor that explains the basis for the request;

Â Â Â Â Â  (d) Fails to cause the secured party of record to file or send a termination statement as required by ORS 79.0513 (1) or (3); or

Â Â Â Â Â  (e) Fails to comply with ORS 79.0616 (2) and whose failure is part of a pattern, or consistent with a practice, of noncompliance.

Â Â Â Â Â  (6) A debtor or consumer obligor may recover damages under subsection (2) of this section and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under ORS 79.0210. A recipient of a request under ORS 79.0210 which never claimed an interest in the collateral or obligations that are the subject of a request under ORS 79.0210 has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

Â Â Â Â Â  (7) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under ORS 79.0210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure. [2001 c.445 Â§123]

Â Â Â Â Â  79.0626 UCC 9-626. Action in which deficiency or surplus is in issue. (1) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

Â Â Â Â Â  (a) A secured party need not prove compliance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured partyÂs compliance in issue.

Â Â Â Â Â  (b) If the secured partyÂs compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with ORS 79.0601 to 79.0628.

Â Â Â Â Â  (c) Except as otherwise provided in ORS 79.0628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney fees exceeds the greater of:

Â Â Â Â Â  (A) The proceeds of the collection, enforcement, disposition or acceptance; or

Â Â Â Â Â  (B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance.

Â Â Â Â Â  (d) For purposes of paragraph (c)(B) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney fees unless the secured party proves that the amount is less than that sum.

Â Â Â Â Â  (e) If a deficiency or surplus is calculated under ORS 79.0615 (6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

Â Â Â Â Â  (2) The limitation of the rules in subsection (1) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches. [2001 c.445 Â§124]

Â Â Â Â Â  79.0627 UCC 9-627. Determination of whether conduct was commercially reasonable. (1) The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

Â Â Â Â Â  (2) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

Â Â Â Â Â  (a) In the usual manner on any recognized market;

Â Â Â Â Â  (b) At the price current in any recognized market at the time of the disposition; or

Â Â Â Â Â  (c) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

Â Â Â Â Â  (3) A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

Â Â Â Â Â  (a) In a judicial proceeding;

Â Â Â Â Â  (b) By a bona fide creditorsÂ committee;

Â Â Â Â Â  (c) By a representative of creditors; or

Â Â Â Â Â  (d) By an assignee for the benefit of creditors.

Â Â Â Â Â  (4) Approval under subsection (3) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable. [2001 c.445 Â§125]

Â Â Â Â Â  79.0628 UCC 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor. (1) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

Â Â Â Â Â  (a) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

Â Â Â Â Â  (b) The secured partyÂs failure to comply with this chapter does not affect the liability of the person for a deficiency.

Â Â Â Â Â  (2) A secured party is not liable because of its status as secured party:

Â Â Â Â Â  (a) To a person that is a debtor or obligor, unless the secured party knows:

Â Â Â Â Â  (A) That the person is a debtor or obligor;

Â Â Â Â Â  (B) The identity of the person; and

Â Â Â Â Â  (C) How to communicate with the person; or

Â Â Â Â Â  (b) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

Â Â Â Â Â  (A) That the person is a debtor; and

Â Â Â Â Â  (B) The identity of the person.

Â Â Â Â Â  (3) A secured party is not liable to any person, and a personÂs liability for a deficiency is not affected, because of any act or omission arising out of the secured partyÂs reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured partyÂs belief is based on its reasonable reliance on:

Â Â Â Â Â  (a) A debtorÂs representation concerning the purpose for which collateral was to be used, acquired or held; or

Â Â Â Â Â  (b) An obligorÂs representation concerning the purpose for which a secured obligation was incurred.

Â Â Â Â Â  (4) A secured party is not liable to any person under ORS 79.0625 (3)(b) for its failure to comply with ORS 79.0616.

Â Â Â Â Â  (5) A secured party is not liable under ORS 79.0625 (3)(b) more than once with respect to any one secured obligation. [2001 c.445 Â§126]

TRANSITION PROVISIONS

Â Â Â Â Â  Note: Sections 188 to 195, chapter 445, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 188. UCC 9-702. Savings clause. (1) Pre-effective-date transactions or liens. Except as otherwise provided in this section and sections 189 to 195 of this 2001 Act, sections 1 to 128 [79.0101 to 79.0628], 147, 148 [75.1180], 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act apply to a transaction or lien within its scope, even if the transaction or lien was entered into or created before the effective date of this 2001 Act [July 1, 2001].

Â Â Â Â Â  (2) Continuing validity. Except as otherwise provided in subsection (3) of this section and sections 189 to 195 of this 2001 Act:

Â Â Â Â Â  (a) Transactions and liens that were not governed by ORS 79.1010 to 79.5070 and 79.8010 (1999 Edition), were validly entered into or created before the effective date of this 2001 Act, and would be subject to sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act if they had been entered into or created after the effective date of this 2001 Act, and the rights, duties and interests flowing from those transactions and liens, remain valid after the effective date of this 2001 Act; and

Â Â Â Â Â  (b) The transactions and liens may be terminated, completed, consummated and enforced as required or permitted by sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act or by the law that otherwise would apply if sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act had not taken effect.

Â Â Â Â Â  (3) Pre-effective-date proceedings. Sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act do not affect an action, case or proceeding commenced before the effective date of this 2001 Act. [2001 c.445 Â§188]

Â Â Â Â Â  Sec. 189. UCC 9-703. Security interest perfected before effective date. (1) Continuing priority over lien creditor: Perfection requirements satisfied. A security interest that is enforceable immediately before the effective date of this 2001 Act [July 1, 2001] and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under sections 1 to 128 [79.0101 to 79.0628], 147, 148 [75.1180], 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act if, on the effective date of this 2001 Act, the applicable requirements for enforceability and perfection under sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act are satisfied without further action.

Â Â Â Â Â  (2) Continuing priority over lien creditor: Perfection requirements not satisfied. Except as otherwise provided in section 191 of this 2001 Act, if, immediately before the effective date of this 2001 Act, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act are not satisfied on the effective date of this 2001 Act, the security interest:

Â Â Â Â Â  (a) Is a perfected security interest for one year after the effective date of this 2001 Act;

Â Â Â Â Â  (b) Remains enforceable thereafter only if the security interest becomes enforceable under section 13 of this 2001 Act [79.0203] before the year expires; and

Â Â Â Â Â  (c) Remains perfected thereafter only if the applicable requirements for perfection under sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act are satisfied before the year expires. [2001 c.445 Â§189]

Â Â Â Â Â  Sec. 190. UCC 9-704. Security interest unperfected before effective date. A security interest that is enforceable immediately before the effective date of this 2001 Act [July 1, 2001] but would be subordinate to the rights of a person that becomes a lien creditor at that time:

Â Â Â Â Â  (1) Remains an enforceable security interest for one year after the effective date of this 2001 Act;

Â Â Â Â Â  (2) Remains enforceable thereafter if the security interest becomes enforceable under section 13 of this 2001 Act [79.0203] on the effective date of this 2001 Act or within one year thereafter; and

Â Â Â Â Â  (3) Becomes perfected:

Â Â Â Â Â  (a) Without further action, on the effective date of this 2001 Act if the applicable requirements for perfection under sections 1 to 128 [79.0101 to 79.0628], 147, 148 [75.1180], 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act are satisfied before or at that time; or

Â Â Â Â Â  (b) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time. [2001 c.445 Â§190]

Â Â Â Â Â  Sec. 191. UCC 9-705. Effectiveness of action taken before effective date. (1) Pre-effective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before the effective date of this 2001 Act [July 1, 2001] and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before the effective date of this 2001 Act, the action is effective to perfect a security interest that attaches under sections 1 to 128 [79.0101 to 79.0628], 147, 148 [75.1180], 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act within one year after the effective date of this 2001 Act. An attached security interest becomes unperfected one year after the effective date of this 2001 Act unless the security interest becomes a perfected security interest under sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act before the expiration of that period.

Â Â Â Â Â  (2) Pre-effective-date filing. The filing of a financing statement before the effective date of this 2001 Act is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act.

Â Â Â Â Â  (3) Pre-effective-date filing in jurisdiction formerly governing perfection. Sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act do not render ineffective an effective financing statement that, before the effective date of this 2001 Act, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in ORS 79.1030 (1999 Edition). However, except as otherwise provided in subsections (4) and (5) of this section and section 192 of this 2001 Act, the financing statement ceases to be effective at the earlier of:

Â Â Â Â Â  (a) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

Â Â Â Â Â  (b) June 30, 2006.

Â Â Â Â Â  (4) Continuation statement. The filing of a continuation statement after the effective date of this 2001 Act does not continue the effectiveness of the financing statement filed before the effective date of this 2001 Act. However, upon the timely filing of a continuation statement after the effective date of this 2001 Act and in accordance with the law of the jurisdiction governing perfection as provided in sections 21 to 62 of this 2001 Act [79.0301 to 79.0342], the effectiveness of a financing statement filed in the same office in that jurisdiction before the effective date of this 2001 Act continues for the period provided by the law of that jurisdiction.

Â Â Â Â Â  (5) Application of subsection (3)(b) to transmitting utility financing statement. Subsection (3)(b) of this section applies to a financing statement that, before the effective date of this 2001 Act, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in ORS 79.1030 (1999 Edition) only to the extent that sections 21 to 62 of this 2001 Act provide that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

Â Â Â Â Â  (6) Application of sections 72 to 98 of this 2001 Act. A financing statement that includes a financing statement filed before the effective date of this 2001 Act and a continuation statement filed after the effective date of this 2001 Act is effective only to the extent that it satisfies the requirements of sections 72 to 98 [79.0501 to 79.0528] of this 2001 Act for an initial financing statement. [2001 c.445 Â§191]

Â Â Â Â Â  Sec. 192. UCC 9-706. When initial financing statement suffices to continue effectiveness of financing statement. (1) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in section 72 of this 2001 Act [79.0501] continues the effectiveness of a financing statement filed before the effective date of this 2001 Act [July 1, 2001] if:

Â Â Â Â Â  (a) The filing of an initial financing statement in that office would be effective to perfect a security interest under sections 1 to 128 [79.0101 to 79.0628], 147, 148 [75.1180], 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act;

Â Â Â Â Â  (b) The pre-effective-date financing statement was filed in an office in another state or another office in this state; and

Â Â Â Â Â  (c) The initial financing statement satisfies subsection (3) of this section.

Â Â Â Â Â  (2) Period of continued effectiveness. The filing of an initial financing statement under subsection (1) of this section continues the effectiveness of the pre-effective-date financing statement:

Â Â Â Â Â  (a) If the initial financing statement is filed before this the effective date of this 2001 Act, for the period provided in ORS 79.4030 (1999 Edition) with respect to a financing statement; and

Â Â Â Â Â  (b) If the initial financing statement is filed after the effective date of this 2001 Act, for the period provided in section 86 of this 2001 Act [79.0515 (1) to (7)] with respect to an initial financing statement.

Â Â Â Â Â  (3) Requirements for initial financing statement under subsection (1). To be effective for purposes of subsection (1) of this section, an initial financing statement must:

Â Â Â Â Â  (a) Satisfy the requirements of sections 72 to 98 of this 2001 Act [79.0501 to 79.0528] for an initial financing statement;

Â Â Â Â Â  (b) Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

Â Â Â Â Â  (c) Indicate that the pre-effective-date financing statement remains effective. [2001 c.445 Â§192]

Â Â Â Â Â  Sec. 193. UCC 9-707. Amendment of pre-effective-date financing statement. (1) ÂPre-effective-date financing statement.Â As used in this section, Âpre-effective-date financing statementÂ means a financing statement filed before the effective date of this 2001 Act [July 1, 2001].

Â Â Â Â Â  (2) Applicable law. After the effective date of this 2001 Act, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in sections 21 to 62 of this 2001 Act [79.0301 to 79.0342]. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

Â Â Â Â Â  (3) Method of amending: general rule. Except as otherwise provided in subsection (4) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after the effective date of this 2001 Act only if:

Â Â Â Â Â  (a) The pre-effective-date financing statement and an amendment are filed in the office specified in section 72 of this 2001 Act [79.0501];

Â Â Â Â Â  (b) An amendment is filed in the office specified in section 72 of this 2001 Act concurrently with, or after the filing in that office of, an initial financing statement that satisfies section 192 (3) of this 2001 Act; or

Â Â Â Â Â  (c) An initial financing statement that provides the information as amended and satisfies section 192 (3) of this 2001 Act is filed in the office specified in section 72 of this 2001 Act.

Â Â Â Â Â  (4) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continued only under sections 191 (4) and (6) or 192 of this 2001 Act.

Â Â Â Â Â  (5) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this state may be terminated after the effective date of this 2001 Act by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies section 192 (3) of this 2001 Act has been filed in the office specified by the law of the jurisdiction governing perfection as provided in sections 21 to 62 of this 2001 Act as the office in which to file a financing statement. [2001 c.445 Â§193]

Â Â Â Â Â  Sec. 194. UCC 9-708. Persons entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under sections 188 to 195 of this 2001 Act if:

Â Â Â Â Â  (1) The secured party of record authorizes the filing; and

Â Â Â Â Â  (2) The filing is necessary under sections 188 to 195 of this 2001 Act:

Â Â Â Â Â  (a) To continue the effectiveness of a financing statement filed before the effective date of this 2001 Act [July 1, 2001]; or

Â Â Â Â Â  (b) To perfect or continue the perfection of a security interest. [2001 c.445 Â§194]

Â Â Â Â Â  Sec. 195. UCC 9-709. Priority. (1) Law governing priority. Sections 1 to 128 [79.0101 to 79.0628], 147, 148 [75.1180], 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act determine the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before the effective date of this 2001 Act [July 1, 2001], ORS 79.1010 to 79.5070 and 79.8010 (1999 Edition) determine priority.

Â Â Â Â Â  (2) Priority if security interest becomes enforceable under section 13 of this 2001 Act. For purposes of section 42 (1) of this 2001 Act [79.0322 (1)], the priority of a security interest that becomes enforceable under section 13 of this 2001 Act [79.0203] dates from the effective date of this 2001 Act if the security interest is perfected under sections 1 to 128, 147, 148, 158 and 188 to 195 of this 2001 Act, the amendments to statutes by sections 129 to 146, 149 to 157 and 159 to 185 of this 2001 Act, the amendments to ORCP 81 A by section 186 of this 2001 Act and the repeal of statutes by section 187 of this 2001 Act by the filing of a financing statement before the effective date of this 2001 Act which would not have been effective to perfect the security interest under ORS 79.1010 to 79.5070 and 79.8010 (1999 Edition). This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement. [2001 c.445 Â§195]

Â Â Â Â Â  79.1010 [1961 c.726 Â§79.1010; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1020 [1961 c.726 Â§79.1020; 1973 c.504 Â§5; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1030 [1961 c.726 Â§79.1030; 1973 c.504 Â§6; 1985 c.676 Â§79.1030; 1995 c.328 Â§53; 1997 c.150 Â§21; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1040 [1961 c.726 Â§79.1040; 1973 c.504 Â§7; 1989 c.567 Â§1; 1993 c.390 Â§1; 1997 c.150 Â§22; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1050 [1961 c.726 Â§79.1050; 1963 c.402 Â§10; 1973 c.504 Â§8; 1985 c.676 Â§79.1050; 1989 c.813 Â§3; 1993 c.545 Â§121; 1995 c.328 Â§54; 1997 c.150 Â§23; 1999 c.59 Â§17; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1060 [1961 c.726 Â§79.1060; 1973 c.504 Â§9; 1995 c.328 Â§55; 1997 c.150 Â§24; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1070 [1961 c.726 Â§79.1070; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1080 [1961 c.726 Â§79.1080; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1090 [1961 c.726 Â§79.1090; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1100 [1961 c.726 Â§79.1100; 1999 c.715 Â§3; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1110 [1961 c.726 Â§79.1110; repealed by 1991 c.83 Â§1]

Â Â Â Â Â  79.1120 [1961 c.726 Â§79.1120; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1130 [1961 c.726 Â§79.1130; 1989 c.676 Â§82; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1150 [1995 c.328 Â§56; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1160 [1995 c.328 Â§57; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2010 [1961 c.726 Â§79.2010; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2020 [1961 c.726 Â§79.2020; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2030 [1961 c.726 Â§79.2030; 1973 c.504 Â§11; 1985 c.676 Â§79.2030; 1995 c.79 Â§28; 1995 c.328 Â§58; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2040 [1961 c.726 Â§79.2040; 1963 c.402 Â§5; 1973 c.504 Â§12; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2050 [1961 c.726 Â§79.2050; 1973 c.504 Â§13; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2060 [1961 c.726 Â§79.2060; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2070 [1961 c.726 Â§79.2070; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2080 [1961 c.726 Â§79.2080; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3010 [1961 c.726 Â§79.3010; 1973 c.504 Â§14; 1983 c.394 Â§1; 1985 c.765 Â§79.3010; 1989 c.813 Â§1; 1991 c.937 Â§1; 1995 c.328 Â§59; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3015 [1973 c.504 Â§10; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3020 [1961 c.726 Â§79.3020; 1965 c.209 Â§1; 1967 c.395 Â§2; 1969 c.386 Â§1; 1973 c.504 Â§15; 1985 c.16 Â§445; 1985 c.676 Â§79.3020; 1989 c.111 Â§9; 1993 c.390 Â§2; 1995 c.79 Â§29; 1995 c.328 Â§60; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3030 [1961 c.726 Â§79.3030; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3040 [1961 c.726 Â§79.3040; 1973 c.504 Â§16; 1985 c.676 Â§79.3040; 1995 c.328 Â§61; 1997 c.150 Â§25; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3050 [1961 c.726 Â§79.3050; 1973 c.504 Â§17; 1985 c.676 Â§79.3050; 1995 c.328 Â§62; 1997 c.150 Â§26; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3060 [1961 c.726 Â§79.3060; 1973 c.504 Â§18; 1995 c.328 Â§63; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3070 [1961 c.726 Â§79.3070; 1973 c.504 Â§19; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3080 [1961 c.726 Â§79.3080; 1973 c.504 Â§20; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3090 [1961 c.726 Â§79.3090; 1985 c.676 Â§79.3090; 1993 c.545 Â§122; 1995 c.328 Â§64; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3100 [1961 c.726 Â§79.3100; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3110 [1961 c.726 Â§79.3110; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3120 [1961 c.726 Â§79.3120; 1973 c.504 Â§21; 1983 c.394 Â§2; 1985 c.676 Â§79.3120; 1985 c.765 Â§2; 1989 c.813 Â§2; 1991 c.937 Â§2; 1993 c.390 Â§3; 1995 c.79 Â§30; 1995 c.328 Â§65; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3130 [1961 c.726 Â§79.3130; 1973 c.504 Â§22; 1993 c.155 Â§3; 1999 c.645 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3132 [1999 c.715 Â§2; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3140 [1961 c.726 Â§79.3140; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3150 [1961 c.726 Â§79.3150; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3160 [1961 c.726 Â§79.3160; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3170 [1961 c.726 Â§79.3170; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3180 [1961 c.726 Â§79.3180; 1973 c.504 Â§23; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4010 [1961 c.726 Â§79.4010; 1963 c.402 Â§6; 1973 c.504 Â§24; 1975 c.703 Â§3; 1977 c.452 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4015 [1977 c.452 Â§3; repealed by 1989 c.111 Â§14]

Â Â Â Â Â  79.4016 [1999 c.715 Â§9; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4020 [1961 c.726 Â§79.4020; 1963 c.402 Â§7; 1973 c.504 Â§25; 1987 c.552 Â§1; 1989 c.111 Â§1; 1991 c.134 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4023 [1973 c.504 Â§31; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4025 [1963 c.370 Â§Â§1, 2; 1977 c.452 Â§2; 1989 c.111 Â§2; 1993 c.155 Â§1; 1999 c.464 Â§1; 1999 c.715 Â§4; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4030 [1961 c.726 Â§79.4030; 1963 c.402 Â§8; 1971 c.621 Â§13; 1973 c.504 Â§26; 1975 c.607 Â§15; 1979 c.833 Â§16; 1981 c.835 Â§6; 1987 c.552 Â§2; 1989 c.111 Â§3; 1993 c.155 Â§2; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4040 [1961 c.726 Â§79.4040; 1971 c.621 Â§14; 1973 c.504 Â§27; 1975 c.607 Â§16; 1979 c.833 Â§17; 1981 c.835 Â§7; 1989 c.111 Â§4; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4050 [1961 c.726 Â§79.4050; 1971 c.621 Â§15; 1973 c.504 Â§28; 1975 c.607 Â§17; 1979 c.833 Â§18; 1981 c.835 Â§8; 1989 c.111 Â§5; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4060 [1961 c.726 Â§79.4060; 1971 c.621 Â§16; 1973 c.504 Â§29; 1975 c.607 Â§18; 1979 c.833 Â§19; 1981 c.835 Â§9; 1989 c.111 Â§6; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4070 [1961 c.726 Â§79.4070; 1971 c.621 Â§17; 1973 c.504 Â§30; 1975 c.607 Â§19; 1979 c.833 Â§20; 1981 c.835 Â§10; 1983 c.246 Â§1; 1985 c.469 Â§79.4070; 1989 c.111 Â§7; 1999 c.715 Â§5; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4080 [1979 c.548 Â§2; 1989 c.111 Â§8; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4090 [1979 c.548 Â§3; 1983 c.220 Â§3; 1989 c.111 Â§13; 1993 c.66 Â§8; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5010 [1961 c.726 Â§79.5010; 1973 c.504 Â§32; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5020 [1961 c.726 Â§79.5020; 1973 c.504 Â§33; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5030 [1961 c.726 Â§79.5030; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5040 [1961 c.726 Â§79.5040; 1973 c.504 Â§34; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5050 [1961 c.726 Â§79.5050; 1973 c.504 Â§35; 1981 c.573 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5060 [1961 c.726 Â§79.5060; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5070 [1961 c.726 Â§79.5070; 1981 c.573 Â§2; 1995 c.618 Â§46; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.6010 [1983 c.246 Â§3; renumbered 79.8010 in 1987]

Â Â Â Â Â  79.6020 [1987 c.645 Â§1; renumbered 80.100 in 2001]

Â Â Â Â Â  79.6025 [1999 c.715 Â§11; 2001 c.535 Â§26; renumbered 80.103 in 2001]

Â Â Â Â Â  79.6030 [1987 c.645 Â§4; 1999 c.464 Â§2; renumbered 80.106 in 2001]

Â Â Â Â Â  79.6040 [1987 c.645 Â§2; renumbered 80.109 in 2001]

Â Â Â Â Â  79.6050 [1987 c.645 Â§3; renumbered 80.112 in 2001]

Â Â Â Â Â  79.6060 [1987 c.645 Â§7; renumbered 80.115 in 2001]

Â Â Â Â Â  79.6070 [1987 c.645 Â§5; renumbered 80.118 in 2001]

Â Â Â Â Â  79.6080 [1987 c.645 Â§6; renumbered 80.121 in 2001]

Â Â Â Â Â  79.6090 [1987 c.645 Â§11; renumbered 80.124 in 2001]

Â Â Â Â Â  79.7000 [1987 c.645 Â§9; renumbered 80.127 in 2001]

Â Â Â Â Â  79.7010 [1987 c.645 Â§8; renumbered 80.130 in 2001]

Â Â Â Â Â  79.7020 [1987 c.645 Â§10; repealed by 1989 c.111 Â§15]

Â Â Â Â Â  79.8010 [Formerly 79.6010; 2001 c.445 Â§157; renumbered 79.0528 in 2001]

_______________



Chapter 80

Chapter 80 Â Assignment; Central Filing System for Farm Products

2005 EDITION

ASSIGNMENT; FILING SYSTEM FOR FARM PRODUCTS

COMMERCIAL TRANSACTIONS

ASSIGNMENT

80.010Â Â Â Â Â Â  Assignment of chose in action; payment by debtor without notice

80.020Â Â Â Â Â Â  Effect of an assignment on a defense

CENTRAL FILING SYSTEM FOR FARM PRODUCTS

80.100Â Â Â Â Â Â  Definitions for ORS 80.100 to 80.130

80.103Â Â Â Â Â Â  Filing of statements in electronic format; rules

80.106Â Â Â Â Â Â  Establishment of central filing system for farm products; fees; rules

80.109Â Â Â Â Â Â  Protection of buyers of farm products, commission merchants and selling agents; exception

80.112Â Â Â Â Â Â  When buyer of farm product, commission merchant and selling agent subject to security interest in farm product created by seller

80.115Â Â Â Â Â Â  Formal requisites of effective financing statement; amendment; duration of filing; lapse of filing; fee; rules

80.118Â Â Â Â Â Â  Master list of farm products; list of buyers, commission merchants and selling agents; distribution of master list; fee; rules

80.121Â Â Â Â Â Â  Confirmation of existence of any effective financing statement; fee; rules

80.124Â Â Â Â Â Â  Courtesy notice

80.127Â Â Â Â Â Â  Place to file effective financing statement

80.130Â Â Â Â Â Â  Place to register as buyer of farm product, commission merchant or selling agent; duration of registration; fee; rules

ASSIGNMENT

Â Â Â Â Â  80.010 Assignment of chose in action; payment by debtor without notice. Any bona fide assignment of a chose in action by way of sale or pledge made in writing for a good, valuable and adequate consideration is deemed completed at the time the writing is executed by the assignor and takes effect at the time of execution according to the terms of the writing without the giving of notice to the debtor therein mentioned unless such notice is required by statute; but if notice is not given to a debtor, and such debtor, without knowledge of the assignment pays or discharges in whole or in part the obligation of the debtor to the assignor or to any subsequent assignee of the chose in action who has given notice, such payment constitutes a discharge of the debtor to the extent thereof without prejudice to any right or remedy between the several assignees.

Â Â Â Â Â  80.020 Effect of an assignment on a defense. In the case of an assignment of a thing in action, an action or suit by the assignee is without prejudice to any setoff or other defense existing at the time of, or before notice of the assignment; but this section does not apply to a negotiable instrument transferred in good faith and upon good consideration before due.

CENTRAL FILING SYSTEM FOR FARM PRODUCTS

Â Â Â Â Â  80.100 Definitions for ORS 80.100 to 80.130. As used in ORS 80.100 to 80.130:

Â Â Â Â Â  (1) ÂBuyerÂ means a person who, in the ordinary course of business, buys farm products from a person engaged in farming operations who is in the business of selling farm products.

Â Â Â Â Â  (2) ÂCentral filing systemÂ means a system for filing effective financing statements on a statewide basis that is operated by the Secretary of State and has been certified by the Secretary of the United States Department of Agriculture.

Â Â Â Â Â  (3) ÂCommission merchantÂ means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

Â Â Â Â Â  (4) ÂEffective financing statementÂ means a document filed with the Secretary of State to register and describe farm products subject to a security interest created by a debtor or seller of farm products that is an effective financing statement under the provisions of section 1324 of the Food Security Act of 1985, 7 U.S.C. 1631 now existing or hereafter amended. An effective financing statement does not create or perfect a security interest.

Â Â Â Â Â  (5) ÂFarm productÂ means an agricultural commodity including but not limited to wheat, corn, soybeans, or a species of fish or livestock such as cattle, hogs, sheep, horses or poultry used or produced in farming operations, or a product of such crop, fish or livestock in its unmanufactured state, including but not limited to wool clip, milk and eggs, that is in the possession of a person engaged in farming operations.

Â Â Â Â Â  (6) ÂKnowsÂ or ÂknowledgeÂ means actual knowledge.

Â Â Â Â Â  (7) ÂSecurity interestÂ means an interest in farm products that secures payment or performance of an obligation.

Â Â Â Â Â  (8) ÂSelling agentÂ means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm product on behalf of a person engaged in farming operations. [Formerly 79.6020]

Â Â Â Â Â  80.103 Filing of statements in electronic format; rules. (1) An effective financing statement, amendment to an effective financing statement, continuation statement, statement that an effective financing statement has lapsed or other statement filed with the Secretary of State under ORS 80.100 to 80.130 may be filed in an electronic format.

Â Â Â Â Â  (2) Statements filed electronically under this section shall conform to the technical specifications for electronic filing as prescribed by the Secretary of State by rule.

Â Â Â Â Â  (3) Signatures required on any statement filed in an electronic format shall be supplied as electronic signatures as defined in ORS 84.004. [Formerly 79.6025]

Â Â Â Â Â  80.106 Establishment of central filing system for farm products; fees; rules. (1) The Secretary of State shall establish, implement and operate the central filing system for farm products.

Â Â Â Â Â  (2) The Secretary of State shall ensure that the central filing system for farm products described in ORS 80.100 to 80.130 complies with the requirements for a central filing system as defined by 7 U.S.C. 1631 as that statute read on December 24, 1986.

Â Â Â Â Â  (3) The Secretary of State shall prescribe the rules, fees and forms to implement and operate the central filing system.

Â Â Â Â Â  (4) The fees prescribed by the Secretary of State under this section shall be nonrefundable and shall not exceed the cost of administering the central filing system. [Formerly 79.6030]

Â Â Â Â Â  80.109 Protection of buyers of farm products, commission merchants and selling agents; exception. Except as provided in ORS 80.112, a buyer who in the ordinary course of business buys farm products from a seller engaged in farming operations shall take free of a security interest created by the seller, and a commission merchant or selling agent who sells in the ordinary course of business farm products for others shall not be subject to a security interest created by the seller in such products, even though the security interest is perfected and the buyer or commission merchant or selling agent knows of the existence of such interest. [Formerly 79.6040]

Â Â Â Â Â  80.112 When buyer of farm product, commission merchant and selling agent subject to security interest in farm product created by seller. Under the central filing system for farm products, a buyer of farm products or commission merchant or selling agent who sells farm products for others shall be subject to a security interest in such farm products created by the seller if:

Â Â Â Â Â  (1) The buyer or commission merchant or selling agent has failed to register with the Secretary of State prior to the purchase of farm products and the secured party has filed an effective financing statement that covers the farm products being sold;

Â Â Â Â Â  (2) The buyer or commission merchant or selling agent has received from the Secretary of State a copy of the master list of farm products or written notice, pursuant to ORS 80.118 or 80.121, that names the seller and specifies the farm products being sold by such seller as being subject to an effective financing statement and the buyer or commission merchant or selling agent does not secure a waiver or release of the security interest specified in such effective financing statement from the secured party by performing any payment obligation or otherwise; or

Â Â Â Â Â  (3) The buyer or commission merchant or selling agent participates in the Secretary of StateÂs computer access program that names the seller and specifies the farm products being sold by such seller as being subject to an effective financing statement and the buyer or commission merchant or selling agent does not secure a waiver or release of the security interest specified in such effective financing statement from the secured party by performing any payment obligation or otherwise. [Formerly 79.6050]

Â Â Â Â Â  80.115 Formal requisites of effective financing statement; amendment; duration of filing; lapse of filing; fee; rules. (1) An effective financing statement for farm products as defined in ORS 80.100 is sufficient to register a security interest in a farm product if the statement:

Â Â Â Â Â  (a) Contains the name and address of the secured party;

Â Â Â Â Â  (b) Contains the name and address of the person indebted to the secured party;

Â Â Â Â Â  (c) Contains the Social Security number of the debtor or, in the case of a debtor doing business other than as an individual, the Internal Revenue Service taxpayer identification number of the debtor;

Â Â Â Â Â  (d) Describes the farm products subject to the security interest created by the debtor, including the amount of the farm products when applicable, and identifies the county in this state in which the farm products are produced or located;

Â Â Â Â Â  (e) Is signed, authorized or otherwise authenticated by the secured party;

Â Â Â Â Â  (f) Is an original or reproduced copy of the original; and

Â Â Â Â Â  (g) Is accompanied by the required filing fee.

Â Â Â Â Â  (2) An effective financing statement must be amended in writing within three months, similarly signed, authorized or otherwise authenticated, and filed, to reflect material changes.

Â Â Â Â Â  (3) An effective financing statement for farm products remains effective for a period of five years from the date of filing, subject to extensions for additional periods of five years each by refiling or filing a continuation statement within six months before the expiration of the five-year period.

Â Â Â Â Â  (4) An effective financing statement for farm products lapses on either the expiration of the effective period of the statement or the filing of a notice signed, authorized or otherwise authenticated by the secured party that the statement has lapsed, whichever occurs first. Unless otherwise provided in writing between the secured party and the debtor, a statement that the effective financing statement has lapsed shall be filed within 15 days after there is no outstanding secured obligation and no commitment to make advances, incur obligations or otherwise give value under the security interest.

Â Â Â Â Â  (5) The Secretary of State shall, by rule, prescribe the filing fee for each effective financing statement for farm products or change to and continuation of the effective financing statement, and the filing fee for the notice that the effective financing statement has lapsed. Each effective financing statement may reflect more than one type of farm product. The filing fee shall be per debtor name.

Â Â Â Â Â  (6) An effective financing statement is sufficient if it complies with this section even though it contains minor errors that are not seriously misleading. [Formerly 79.6060; 2005 c.191 Â§1]

Â Â Â Â Â  80.118 Master list of farm products; list of buyers, commission merchants and selling agents; distribution of master list; fee; rules. (1) Under the central filing system for farm products, the Secretary of State shall record the date and time of filing of effective financing statements or changes thereto, and compile this information into a master list organized according to farm products. The Secretary of State shall by rule determine the categories of farm products.

Â Â Â Â Â  (2) Within each category of farm products, the Secretary of State shall arrange the master list:

Â Â Â Â Â  (a) In alphabetical order by last name of the debtor or in the case of a debtor doing business other than as an individual, by the first word in the name of such debtor;

Â Â Â Â Â  (b) In numerical order according to Social Security number of the individual debtor or Internal Revenue Service taxpayer identification number of debtors doing business other than as individuals;

Â Â Â Â Â  (c) Geographically by county; and

Â Â Â Â Â  (d) By crop year.

Â Â Â Â Â  (3) The master list shall contain all the information on all the effective financing statements filed in the system that have not lapsed. The master list shall be arranged to provide delivery to any registrant of any information relating to any product, produced in any county for any crop year covered by the system and shall be in a form that is readable by humans without special equipment.

Â Â Â Â Â  (4) The Secretary of State shall maintain a list of all buyers of farm products, commission merchants and selling agents who register with the Secretary of State on a form indicating:

Â Â Â Â Â  (a) The name and address of each buyer, commission merchant and selling agent;

Â Â Â Â Â  (b) The interest of each buyer, commission merchant or selling agent in receiving the master list on farm products; and

Â Â Â Â Â  (c) The farm products in which each buyer, commission merchant and selling agent has an interest.

Â Â Â Â Â  (5) The Secretary of State shall distribute monthly to each buyer, commission merchant and selling agent registered under this section a printed or micrographic copy of those portions of the master list that the buyer, commission merchant or selling agent has registered an interest in receiving. The Secretary of State shall by rule prescribe the yearly subscription fee for each type of the monthly master list. [Formerly 79.6070]

Â Â Â Â Â  80.121 Confirmation of existence of any effective financing statement; fee; rules. (1) On request, the Secretary of State shall furnish to persons not registered under ORS 80.118 oral confirmation within 24 hours of the existence of any effective financing statement followed by written confirmation to any buyer of farm products buying from a debtor or commission merchant or selling agent selling for a seller covered by such statement.

Â Â Â Â Â  (2) The request for oral confirmation shall be in writing and shall be presented to the office of the Secretary of State during normal business hours.

Â Â Â Â Â  (3) Information on an effective financing statement may be furnished by telephone to the requestor of an oral confirmation.

Â Â Â Â Â  (4) Oral confirmation shall be followed by written confirmation from the Secretary of State within 48 hours after the oral confirmation.

Â Â Â Â Â  (5) The Secretary of State shall by rule prescribe the service fees for processing oral and written confirmation requests on effective financing statements. [Formerly 79.6080]

Â Â Â Â Â  80.124 Courtesy notice. Nothing in ORS 80.100 to 80.130 shall prevent a secured party from providing a courtesy notice to any person regarding the secured partyÂs security interests in farm products. The rights or obligations of the secured party or any other person shall not be affected by the failure of a secured party to give a courtesy notice or by the accuracy or completeness of the information given in such a notice. [Formerly 79.6090]

Â Â Â Â Â  80.127 Place to file effective financing statement. The proper place to file an effective financing statement on farm products as defined in ORS 80.100 is in the office of the Secretary of State. [Formerly 79.7000]

Â Â Â Â Â  80.130 Place to register as buyer of farm product, commission merchant or selling agent; duration of registration; fee; rules. The proper place to register under ORS 80.118 as a buyer of farm products or a commission merchant or selling agent of farm products as defined in ORS 80.100 is in the office of the Secretary of State. The registration is effective for one year following the date of registration. Registration may be amended by filing a new registration. The Secretary of State shall, by rule, prescribe the registration fee. [Formerly 79.7010]

_______________



Chapter 81

Chapter 81 Â Tender and Receipts; Choice of Law for Contracts

2005 EDITION

TENDER AND RECEIPTS; CHOICE OF LAW

COMMERCIAL TRANSACTIONS

TENDER AND RECEIPTS

81.010Â Â Â Â Â Â  Effect of unaccepted offer in writing to pay or deliver

81.020Â Â Â Â Â Â  Objection to tender

81.030Â Â Â Â Â Â  Receipt for paying money or delivering instruments or property

CHOICE OF LAW FOR CONTRACTS

(Definitions)

81.100Â Â Â Â Â Â  Definitions for ORS 81.100 to 81.135

(Applicability)

81.102Â Â Â Â Â Â  Applicability

(Contracts Governed by Oregon Law)

81.105Â Â Â Â Â Â  Specific types of contracts governed by Oregon law

(Rules Governing Form of Contract, Capacity to Contract and Consent)

81.110Â Â Â Â Â Â  Validity of form

81.112Â Â Â Â Â Â  Capacity to contract

81.115Â Â Â Â Â Â  Consent

(Choice of Law Made by Parties)

81.120Â Â Â Â Â Â  Choice of law made by parties

81.125Â Â Â Â Â Â  Limitations on choice of law by parties

(Law Applicable in Absence of Effective Choice by Parties)

81.130Â Â Â Â Â Â  General rule

(Presumptive Rules)

81.135Â Â Â Â Â Â  Presumptive rules for specific types of contracts

TENDER AND RECEIPTS

Â Â Â Â Â  81.010 Effect of unaccepted offer in writing to pay or deliver. An offer in writing to pay a particular sum of money or to deliver a written instrument or specific personal property is, if not accepted, equivalent to the actual production and tender of the money, instrument or property.

Â Â Â Â Â  81.020 Objection to tender. The person to whom a tender is made shall at that time specify any objection the person may have to the money, instrument or property or the person shall be deemed to have waived it; and if the objection is to the amount of money, the terms of the instrument or the amount or kind of property, the person must specify the amount, terms or kind which the person requires or be precluded from objecting afterwards.

Â Â Â Â Â  81.030 Receipt for paying money or delivering instruments or property. Whoever pays money or delivers an instrument or property is entitled to a receipt therefor from the person to whom the payment or delivery is made, and may demand a proper signature to such receipt as a condition of the payment or delivery.

CHOICE OF LAW FOR CONTRACTS

(Definitions)

Â Â Â Â Â  81.100 Definitions for ORS 81.100 to 81.135. For the purposes of ORS 81.100 to 81.135:

Â Â Â Â Â  (1) ÂLawÂ means any rule of general legal applicability adopted by a state, whether that rule is domestic or foreign and whether derived from international law, a constitution, statute, other publicly adopted measure or published judicial precedent. Except for references to the law of Oregon, ÂlawÂ does not include rules governing choice of law.

Â Â Â Â Â  (2) ÂStateÂ means the United States, any state of the United States, any territory, possession or other jurisdiction of the United States, any Indian tribe, other Native American group or Native Hawaiian group that is recognized by federal law or formally acknowledged by a state of the United States, and any foreign country, including any territorial subdivision or other entity with its own system of laws. [2001 c.164 Â§1]

(Applicability)

Â Â Â Â Â  81.102 Applicability. ORS 81.100 to 81.135 govern the choice of law applicable to any contract, or part of a contract, when a choice between the laws of different states is at issue. ORS 81.100 to 81.135 do not apply if another Oregon statute expressly designates the law applicable to the contract or part of a contract. ORS 81.100 to 81.135 do not apply to any contract in which one of the parties is a financial institution, as defined by 15 U.S.C. 6827, as in effect on January 1, 2002. [2001 c.164 Â§2]

(Contracts Governed by Oregon Law)

Â Â Â Â Â  81.105 Specific types of contracts governed by Oregon law. Notwithstanding any other provision of ORS 81.100 to 81.135, but subject to the limitations on applicability imposed by ORS 81.102, the law of Oregon applies to the following contracts:

Â Â Â Â Â  (1) A contract for services to be rendered in Oregon, or for goods to be delivered in Oregon, if Oregon or any of its agencies or subdivisions is a party to the contract. The application of OregonÂs law pursuant to this subsection may be waived by a person authorized by OregonÂs law to make the waiver.

Â Â Â Â Â  (2) A contract for construction work to be performed primarily in Oregon.

Â Â Â Â Â  (3) A contract of employment for services to be rendered primarily in Oregon by a resident of Oregon.

Â Â Â Â Â  (4)(a) A consumer contract, if:

Â Â Â Â Â  (A) The consumer is a resident of Oregon at the time of contracting; and

Â Â Â Â Â  (B) The consumerÂs assent to the contract is obtained in Oregon, or the consumer is induced to enter into the contract in substantial measure by an invitation or advertisement in Oregon.

Â Â Â Â Â  (b) For the purposes of this subsection, a consumer contract is a contract for the supply of goods or services that are designed primarily for personal, familial or household use. [2001 c.164 Â§3]

(Rules Governing Form of Contract, Capacity to Contract and Consent)

Â Â Â Â Â  81.110 Validity of form. A contract is valid as to form if the contract meets the requirements prescribed either by the law chosen by the parties under ORS 81.120 and 81.125, the law applicable under ORS 81.105, 81.130 or 81.135, or the law of the state from which any party or the partyÂs agent has assented to the contract unless that state has no other connection to the parties or the transaction. [2001 c.164 Â§4]

Â Â Â Â Â  81.112 Capacity to contract. (1) A party has the capacity to enter into a contract if the party has that capacity under the law of the state in which the party resides or the law applicable to this issue under ORS 81.105, 81.130 or 81.135.

Â Â Â Â Â  (2) A party that lacks capacity to enter into a contract under the law of the state in which the party resides may assert that incapacity against a party that knew or should have known of the incapacity at the time the parties entered into the contract. If a party establishes lack of capacity in the manner provided by this subsection, the consequences of the partyÂs incapacity are governed by the law of the state in which the incapable party resides. [2001 c.164 Â§5]

Â Â Â Â Â  81.115 Consent. (1) A party has consented to a contract if the law applicable under ORS 81.105, 81.130 or 81.135 so provides.

Â Â Â Â Â  (2) In a consumer contract or employment contract, the consumer or employee whose assent to a contract was obtained in the state of the partyÂs residence, or whose conduct leading to the contract was primarily confined to that state, may invoke the law of that state to establish that the party did not consent to the contract or that the consent was not valid by reason of fraud or duress. [2001 c.164 Â§6]

(Choice of Law Made by Parties)

Â Â Â Â Â  81.120 Choice of law made by parties. (1) Except as specifically provided by ORS 81.105, 81.110, 81.112, 81.115 or 81.125, the contractual rights and duties of the parties are governed by the law or laws that the parties have chosen. The choice of law may extend to the entire contract or to part of a contract.

Â Â Â Â Â  (2) The choice of law must be express or clearly demonstrated from the terms of the contract. In a standard-form contract drafted primarily by only one of the parties, any choice of law must be express and conspicuous.

Â Â Â Â Â  (3) The choice of law may be made or modified after the parties enter into the contract. Any choice of law made or modified after the parties enter into the contract must be by express agreement.

Â Â Â Â Â  (4) Unless the parties provide otherwise, a choice of law or modification of that choice operates retrospectively to the time the parties entered into the contract. Retrospective operation under the provisions of this subsection may not prejudice the rights of third parties. [2001 c.164 Â§7]

Â Â Â Â Â  81.125 Limitations on choice of law by parties. (1) The law chosen by the parties pursuant to ORS 81.120 does not apply to the extent that its application would:

Â Â Â Â Â  (a) Require a party to perform an act prohibited by the law of the state where the act is to be performed under the contract;

Â Â Â Â Â  (b) Prohibit a party from performing an act required by the law of the state where it is to be performed under the contract; or

Â Â Â Â Â  (c) Contravene an established fundamental policy embodied in the law that would otherwise govern the issue in dispute under ORS 81.130.

Â Â Â Â Â  (2) For purposes of subsection (1)(c) of this section, an established policy is fundamental only if the policy reflects objectives or gives effect to essential public or societal institutions beyond the allocation of rights and obligations of parties to a contract at issue. [2001 c.164 Â§8]

(Law Applicable in Absence of Effective Choice by Parties)

Â Â Â Â Â  81.130 General rule. To the extent that an effective choice of law has not been made by the parties pursuant to ORS 81.120 or 81.125, or is not prescribed by ORS 81.105, 81.110, 81.112, 81.115 or 81.135, the rights and duties of the parties with regard to an issue in a contract are governed by the law, in light of the multistate elements of the contract, that is the most appropriate for a resolution of that issue. The most appropriate law is determined by:

Â Â Â Â Â  (1) Identifying the states that have a relevant connection with the transaction or the parties, such as the place of negotiation, making, performance or subject matter of the contract, or the domicile, habitual residence or pertinent place of business of a party;

Â Â Â Â Â  (2) Identifying the policies underlying any apparently conflicting laws of these states that are relevant to the issue; and

Â Â Â Â Â  (3) Evaluating the relative strength and pertinence of these policies in:

Â Â Â Â Â  (a) Meeting the needs and giving effect to the policies of the interstate and international systems; and

Â Â Â Â Â  (b) Facilitating the planning of transactions, protecting a party from undue imposition by another party, giving effect to justified expectations of the parties concerning which stateÂs law applies to the issue and minimizing adverse effects on strong legal policies of other states. [2001 c.164 Â§9]

(Presumptive Rules)

Â Â Â Â Â  81.135 Presumptive rules for specific types of contracts. (1) To the extent that an effective choice of law has not been made by the parties pursuant to ORS 81.120 or 81.125, or is not prescribed by ORS 81.105, 81.110, 81.112 or 81.115, contracts described in subsection (2) of this section are governed by the law of the state specified in subsection (2) of this section unless a party demonstrates that the application of that law would be clearly inappropriate under the principles of ORS 81.130.

Â Â Â Â Â  (2)(a) Contracts involving the occupancy of real property, the land use of property or the recording of interests in real property are governed by the law of the state where the property is situated.

Â Â Â Â Â  (b) Contracts for personal services are governed by the law of the state where the services are to be primarily rendered pursuant to the contract.

Â Â Â Â Â  (c) Contracts for franchises, as defined in ORS 650.005, except for licensing clauses in such contracts, are governed by the law of the state where the franchise is to operate pursuant to the contract.

Â Â Â Â Â  (d) Licensing contracts and licensing clauses in contracts for franchises, as defined in ORS 650.005, are governed by the law of the state where the licensor has its place of business or residence with the closest connection to the transactions between the parties. For purposes of this subsection, ÂlicensingÂ means a grant of a privilege, created by contract, that allows one party, the licensee, to use the property or right of another party, the licensor.

Â Â Â Â Â  (e) Agency contracts are governed by the law of the state where the agentÂs duties are to be primarily performed. [2001 c.164 Â§10]

_______________



Chapter 82

Chapter 82 Â Interest; Repayment Restrictions

2005 EDITION

INTEREST; REPAYMENT RESTRICTIONS

COMMERCIAL TRANSACTIONS

INTEREST

82.010Â Â Â Â Â Â  Legal rate of interest; effect of violation

82.020Â Â Â Â Â Â  Computation of interest; charges not included

82.025Â Â Â Â Â Â  Exemptions from application of ORS 82.010 (3) and (4) and 82.020

REPAYMENT RESTRICTIONS

82.150Â Â Â Â Â Â  Definitions for ORS 82.160 and 82.170

82.160Â Â Â Â Â Â  Notice to borrower of penalty for repayment prior to date for repayment in loan agreement

82.170Â Â Â Â Â Â  Notice to borrower of lender authority to refuse to accept repayment prior to date for repayment in loan agreement

Â Â Â Â Â  82.005 [1979 c.655 Â§2; repealed by 1981 c.412 Â§24]

INTEREST

Â Â Â Â Â  82.010 Legal rate of interest; effect of violation. (1) The rate of interest for the following transactions, if the parties have not otherwise agreed to a rate of interest, is nine percent per annum and is payable on:

Â Â Â Â Â  (a) All moneys after they become due; but open accounts bear interest from the date of the last item thereof.

Â Â Â Â Â  (b) Money received to the use of another and retained beyond a reasonable time without the ownerÂs express or implied consent.

Â Â Â Â Â  (c) Money due or to become due where there is a contract to pay interest and no rate specified.

Â Â Â Â Â  (2) Except as provided in this subsection, the rate of interest on judgments for the payment of money is nine percent per annum. The following apply as described:

Â Â Â Â Â  (a) Interest on a judgment under this subsection accrues from the date of the entry of the judgment unless the judgment specifies another date.

Â Â Â Â Â  (b) Interest on a judgment under this subsection is simple interest, unless otherwise provided by contract.

Â Â Â Â Â  (c) Interest accruing from the date of the entry of a judgment shall also accrue on interest that accrued before the date of entry of a judgment.

Â Â Â Â Â  (d) Interest under this subsection shall also accrue on attorney fees and costs entered as part of the judgment.

Â Â Â Â Â  (e) A judgment on a contract bearing more than nine percent interest shall bear interest at the same rate provided in the contract as of the date of entry of the judgment.

Â Â Â Â Â  (f) The rate of interest on a judgment rendered in favor of a plaintiff in a civil action to recover damages for injuries resulting from the professional negligence of a person licensed by the Board of Medical Examiners under ORS chapter 677 or the Oregon State Board of Nursing under ORS 678.010 to 678.410 is the lesser of five percent per annum or three percent in excess of the discount rate in effect at the Federal Reserve Bank in the Federal Reserve district where the injuries occurred.

Â Â Â Â Â  (3) Except as provided in ORS 82.025, no person shall:

Â Â Â Â Â  (a) Make a business or agricultural loan of $50,000 or less at an annual rate of interest exceeding the greater of 12 percent, or five percent in excess of the discount rate, including any surcharge on the discount rate, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district where the person making the loan is located, on the date the loan or the initial advance of funds under the loan is made; or

Â Â Â Â Â  (b) Make a loan of $50,000 or less, except a loan made under paragraph (a) of this subsection, at an annual rate of interest exceeding the greater of 12 percent, or five percent in excess of the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district where the person making the loan is located, on the date the loan or the initial advance of funds under the loan is made.

Â Â Â Â Â  (4) Any person who violates subsection (3) of this section shall forfeit the right to collect or receive any interest upon any loan for which a greater rate of interest or consideration than is permitted by subsection (3) of this section has been charged, contracted for or received. The borrower upon such loan shall be required to repay only the principal amount borrowed. [Amended by 1959 c.365 Â§a; 1973 c.198 Â§1; 1975 c.61 Â§1; 1977 c.791 Â§1; 1979 c.655 Â§1; 1979 c.794 Â§1; 1981 c.412 Â§1; 1987 c.215 Â§18; 1987 c.873 Â§26; 2003 c.774 Â§1]

Â Â Â Â Â  82.020 Computation of interest; charges not included. (1) If, pursuant to any arrangement, understanding or agreement, with the knowledge of the lender, either as a part of the contract of borrowing or collateral thereto, regardless of when made and whether it is made as a special arrangement or in conformity to a regular rule, regulation or practice, there is paid by or at the expense of the borrower to the lender, or the lenderÂs broker, officer, director or agent, with respect to or in connection with any loan to which ORS 82.010 applies, any commission, bonus, fee, premium, penalty or other charge, compensation or gratuity, whether in money, credit or other thing of value, as a consideration, compensation or inducement for obtaining any such loan, or any renewal, extension of forbearance thereof, the same shall be deemed a part of the interest charged on such loan.

Â Â Â Â Â  (2) In computing interest for the purposes of ORS 82.010, any bona fide commission paid or sustained by the borrower shall be computed for the contract term and not for any accelerated period or prepayment.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the following charges shall not be deemed a part of the interest charged on a loan:

Â Â Â Â Â  (a) Reasonable amounts actually applied in payment of the expense of inspecting any security offered in connection with the loan, investigating the responsibility of the applicant or procuring or extending any abstract of title or certificate of title insurance covering such security;

Â Â Â Â Â  (b) The amount actually paid for the examination of any such abstract of title or certificate of insurance; or

Â Â Â Â Â  (c) The cost of the preparation, execution and recording of any papers necessary in consummating such loan. [1987 c.215 Â§20]

Â Â Â Â Â  82.025 Exemptions from application of ORS 82.010 (3) and (4) and 82.020. ORS 82.010 (3) and (4) and 82.020 do not apply to:

Â Â Â Â Â  (1) Any financial institution or trust company, as those terms are defined in ORS 706.008, any consumer finance licensee under ORS chapter 725, or any pawnbroker licensed under ORS chapter 726.

Â Â Â Â Â  (2) Any lender approved by the Secretary of Housing and Urban Development of the United States for participation in any mortgage insurance program under the National Housing Act (12 U.S.C. 1701 et seq.).

Â Â Â Â Â  (3) Any loan secured by a first lien on real property or made to finance the acquisition of real property and secured by any lien on that property.

Â Â Â Â Â  (4) Any loan which is secured by real property, which is scheduled under the loan agreement to be repaid in substantially equal payments and which is made by a lender described in this subsection. A lender under this subsection is one who makes, invests in or arranges real property loans, including loans secured by first liens on residential manufactured homes, aggregating more than $1 million per year. Under this subsection, payments shall be Âsubstantially equalÂ if, under the terms of the loan agreement, no single scheduled payment is more than twice the amount of any other scheduled payment.

Â Â Â Â Â  (5) Any loan wholly or partially secured or covered by guarantees or insurance by the Federal Housing Administration, the United States Department of Veterans Affairs or the Farmers Home Administration of the United States, any department, bureau, board, commission or agency of the United States, or any corporation wholly owned, directly or indirectly by the United States.

Â Â Â Â Â  (6) Any loan permitted under applicable federal law and regulations from a tax qualified retirement plan to a person then a participant under the plan.

Â Â Â Â Â  (7) Any bona fide sale or resale of securities or commercial paper.

Â Â Â Â Â  (8) Any interest charge by broker-dealers registered under the Securities Exchange Act of 1934 for carrying a debit balance in an account for a customer if the debit balance is payable on demand and secured by stocks or bonds. [1987 c.215 Â§21; 1991 c.67 Â§13; 1997 c.631 Â§382]

Â Â Â Â Â  82.110 [Repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.115 [1975 c.625 Â§2; 1977 c.791 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.117 [1979 c.638 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.120 [Amended by 1975 c.321 Â§1; 1979 c.284 Â§90; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.125 [1971 c.214 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.130 [Repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.140 [Repealed by 1981 c.412 Â§24]

REPAYMENT RESTRICTIONS

Â Â Â Â Â  82.150 Definitions for ORS 82.160 and 82.170. As used in ORS 82.160 and 82.170:

Â Â Â Â Â  (1) ÂLoanÂ means a loan of money that is primarily for personal, family or household use made by a person who is regularly engaged in the business of lending money.

Â Â Â Â Â  (2) ÂLoan agreementÂ means the written document issued in connection with a loan that sets forth the terms upon which the loan is made. [1973 c.611 Â§3; 1987 c.716 Â§1]

Â Â Â Â Â  82.160 Notice to borrower of penalty for repayment prior to date for repayment in loan agreement. (1) If a loan agreement provides for a penalty to be charged for repaying the loan prior to the date provided for repayment in the loan agreement, the loan agreement shall contain in printing or writing of a size equal to at least 10-point bold or underlined type substantially the following notice:

______________________________________________________________________________

NOTICE TO THE BORROWER

Â Â Â Â Â  Do not sign this loan agreement before you read it. This loan agreement provides for the payment of a penalty if you wish to repay the loan prior to the date provided for repayment in the loan agreement.

______________________________________________________________________________

Â Â Â Â Â  (2) If a loan agreement does not contain a notice as required by subsection (1) of this section, a lender shall not collect from the borrower a penalty for payment of the loan prior to the date provided for repayment. [1973 c.611 Â§1; 1985 c.359 Â§1]

Â Â Â Â Â  82.170 Notice to borrower of lender authority to refuse to accept repayment prior to date for repayment in loan agreement. (1) If a loan agreement authorizes the lender to refuse to accept repayment of the loan prior to the date provided for repayment in the loan agreement, the loan agreement shall contain in printing or writing of a size equal to at least 10-point bold or underlined type substantially the following notice:

______________________________________________________________________________

NOTICE TO THE BORROWER

Â Â Â Â Â  Do not sign this loan agreement before you read it. This loan agreement authorizes the lender to refuse to accept repayment of the loan prior to the date provided for repayment in the loan agreement.

______________________________________________________________________________

Â Â Â Â Â  (2) If a loan agreement does not contain a notice as required by subsection (1) of this section, a lender shall not refuse to accept repayment of the loan by the borrower prior to the date provided for repayment. [1973 c.611 Â§2; 1985 c.359 Â§2]

Â Â Â Â Â Â Â Â Â Â Â  82.300 [1989 c.578 Â§1; repealed by 1997 c.182 Â§7]

_______________



Chapter 83

Chapter 83 Â Retail Installment Contracts

2005 EDITION

RETAIL INSTALLMENT CONTRACTS

COMMERCIAL TRANSACTIONS

GOODS AND SERVICES

83.010Â Â Â Â Â Â  Definitions for ORS 83.010 to 83.190

83.020Â Â Â Â Â Â  Retail installment contract to be single document, dated and signed; exceptions

83.030Â Â Â Â Â Â  Contents of contract

83.040Â Â Â Â Â Â  Subsequent purchases under original contract

83.050Â Â Â Â Â Â  Contracts completed by mail and based on catalog of seller

83.060Â Â Â Â Â Â  Filling blanks

83.070Â Â Â Â Â Â  Delivery of copy of contract to buyer

83.080Â Â Â Â Â Â  Informing buyer of service charge and right to prepay; monthly statement

83.090Â Â Â Â Â Â  Service charge to include other fees

83.095Â Â Â Â Â Â  Service charge computed by actuarial method

83.100Â Â Â Â Â Â  Extra charges prohibited; miscellaneous provisions of contract

83.110Â Â Â Â Â Â  Insurance

83.120Â Â Â Â Â Â  Receipts; schedule of payments

83.130Â Â Â Â Â Â  Voluntary prepayment by buyer; refund

83.140Â Â Â Â Â Â  Consolidation of purchases with prior contract

83.150Â Â Â Â Â Â  Unenforceable contract provisions

83.160Â Â Â Â Â Â  Waiver of ORS 83.010 to 83.190 invalid

83.170Â Â Â Â Â Â  Effect of violation of ORS 83.010 to 83.190 by seller

83.180Â Â Â Â Â Â  Enforcement of ORS 83.010 to 83.190

83.190Â Â Â Â Â Â  Civil penalties

MOTOR VEHICLES; MOBILE HOMES

83.510Â Â Â Â Â Â  Definitions for ORS 83.510 to 83.680

83.520Â Â Â Â Â Â  Form and contents of retail installment contract

83.530Â Â Â Â Â Â  Filling blanks

83.540Â Â Â Â Â Â  Delivery of copy of contract to buyer

83.560Â Â Â Â Â Â  Finance charge

83.565Â Â Â Â Â Â  Finance charge computed by actuarial method; requirements; notice

83.580Â Â Â Â Â Â  Insurance

83.590Â Â Â Â Â Â  Delinquency and collection charges

83.600Â Â Â Â Â Â  Schedule of payments; receipts

83.610Â Â Â Â Â Â  Delivery to buyer of instrument indicating full payment; release of security

83.620Â Â Â Â Â Â  Voluntary prepayment by buyer; refund

83.630Â Â Â Â Â Â  Extension of scheduled due date; deferment of scheduled payment; refinance charge

83.635Â Â Â Â Â Â  Acceptance of retail installment contract by lender

83.650Â Â Â Â Â Â  Effect of negotiation of notes on rights against motor vehicle dealer

83.660Â Â Â Â Â Â  Acceleration provision

83.670Â Â Â Â Â Â  Unenforceable contract provisions

83.680Â Â Â Â Â Â  Waiver of provisions of ORS 83.510 to 83.680 void

HOME SOLICITATION SALES

83.710Â Â Â Â Â Â  Definitions for ORS 83.710 to 83.750; application of ORS 83.710 to 83.750

83.715Â Â Â Â Â Â  Telephone solicitation sale; contract required; contents

83.720Â Â Â Â Â Â  Cancellation of home solicitation sale; notice; exception

83.730Â Â Â Â Â Â  Written agreement or offer to purchase; contents; notice of buyerÂs right to cancel; form

83.740Â Â Â Â Â Â  Duties of seller upon cancellation of sale or revocation of offer to purchase

83.750Â Â Â Â Â Â  Rights and duties of buyer upon cancellation of sale or revocation of offer to purchase

MISCELLANEOUS

83.811Â Â Â Â Â Â  Exemption from certain disclosure requirements for motor vehicle dealer or retail seller

83.813Â Â Â Â Â Â  Exemption from certain disclosure requirements for assignee of retail installment contract

83.820Â Â Â Â Â Â  Certain consumer paper not negotiable instrument; exception; rights and liabilities of assignees

83.850Â Â Â Â Â Â  Definitions for ORS 83.850 and 83.860

83.860Â Â Â Â Â Â  Applicability of claims and defenses of borrower or lessee when loan made or lease funded in close connection with sale or retail lease

83.875Â Â Â Â Â Â  Definitions for ORS 83.875, 83.880, 83.890 and 83.895

83.880Â Â Â Â Â Â  Sales of motor vehicles, goods or services as time sale rather than loans

83.885Â Â Â Â Â Â  Sales of motor vehicles, personal property or services for business or commercial purposes as time sale rather than loan

83.890Â Â Â Â Â Â  Notice required in contract when seller intends to transfer contract

83.895Â Â Â Â Â Â  Effect of sellerÂs failure to provide notice

PENALTIES

83.990Â Â Â Â Â Â  Penalties

GOODS AND SERVICES

Â Â Â Â Â  83.010 Definitions for ORS 83.010 to 83.190. As used in ORS 83.010 to 83.190 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCash sale priceÂ means the price for which the seller would have sold or furnished to the buyer, and the buyer would have bought or obtained from the seller, the goods or services which are the subject matter of a retail installment transaction, if the sale had been a sale for cash. The cash sale price may include any taxes, registration and license fees and charges for transferring vehicle titles, delivery, installation, servicing, repairs, alterations or improvements.

Â Â Â Â Â  (2) ÂGoodsÂ means all chattels personal, other than motor vehicles as defined in ORS 83.510, when purchased primarily for personal, family or household use and not for commercial or business use, but not including money or, except as provided in the next sentence, things in action. ÂGoodsÂ includes but is not limited to merchandise certificates or coupons, issued by a retail seller, to be used in their face amount in lieu of cash in exchange for goods or services sold by such a seller and goods which, at the time of sale or subsequently, are to be so affixed to real property as to become a part thereof, whether or not severable therefrom.

Â Â Â Â Â  (3) ÂOfficial feesÂ means the amount of the fees prescribed by law for filing, recording or otherwise perfecting, and releasing or satisfying, a retained title, lien or other security interest created by a retail installment transaction.

Â Â Â Â Â  (4) ÂPrincipal balanceÂ means the cash sale price of the goods or services which are the subject matter of a retail installment contract less the amount of the buyerÂs down payment in money or goods or both, plus the amounts, if any, included therein, if a separate identified charge is made therefor and stated in the contract, for insurance and official fees.

Â Â Â Â Â  (5) ÂRateÂ means the percentage which, when multiplied times the outstanding balance for each month or other installment period, yields the amount of the service charge for such month or period.

Â Â Â Â Â  (6) ÂRetail buyerÂ or ÂbuyerÂ means a person who buys or agrees to buy goods or obtains services or agrees to have services rendered or furnished, from a retail seller.

Â Â Â Â Â  (7) ÂRetail charge agreement,Â Ârevolving charge agreementÂ or Âcharge agreementÂ means an agreement entered into or performed in this state prescribing the terms of retail installment transactions which may be made thereunder from time to time and under the terms of which a service charge is to be computed in relation to the buyerÂs unpaid balance from time to time.

Â Â Â Â Â  (8) ÂRetail installment contractÂ or ÂcontractÂ means a contract, other than a retail charge agreement or an instrument reflecting a sale made pursuant thereto, entered into or performed in this state for a retail installment transaction. ÂRetail installment contractÂ includes a chattel mortgage, a conditional sale contract and a contract in the form of a bailment or a lease if the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of the value of the goods sold and if it is agreed that the bailee or lessee is bound to become, or for no other or a merely nominal consideration, has the option of becoming the owner of the goods upon full compliance with the provisions of the bailment or lease.

Â Â Â Â Â  (9) ÂRetail installment transactionÂ means any transaction in which a retail buyer purchases goods or services from a retail seller pursuant to a retail installment contract or a retail charge agreement which provides for a service charge and under which the buyer agrees to pay the unpaid balance in one or more installments.

Â Â Â Â Â  (10) ÂRetail sellerÂ or ÂsellerÂ means a person engaged in the business of selling goods or services to retail buyers.

Â Â Â Â Â  (11) ÂService chargeÂ however denominated or expressed, means the amount which is paid or payable for the privilege of purchasing goods or services to be paid for by the buyer in installments over a period of time. ÂService chargeÂ does not include the amount, if any, charged for insurance premiums, delinquency charges, attorney fees, court costs or official fees.

Â Â Â Â Â  (12) ÂServicesÂ means work, labor or services of any kind when purchased primarily for personal, family or household use and not for commercial or business use whether or not furnished in connection with the delivery, installation, servicing, repair or improvement of goods and includes repairs, alterations or improvements upon or in connection with real property, but does not include services for which the price charged is required by law to be determined or approved by or to be filed, subject to approval or disapproval, with the United States or any state, or any department, division, agency, officer or official of either as in the case of transportation services.

Â Â Â Â Â  (13) ÂTime balanceÂ means the principal balance plus the service charge. [1963 c.489 Â§1]

Â Â Â Â Â  83.020 Retail installment contract to be single document, dated and signed; exceptions. (1) Except as provided in subsections (2) and (3) of this section, every retail installment contract shall be contained in a single document which shall contain the entire agreement of the parties including any promissory notes or other evidences of indebtedness between the parties relating to the transaction, except as provided in ORS 83.040, 83.050 and 83.140.

Â Â Â Â Â  (2) Where the buyerÂs obligation to pay the time balance is represented by a promissory note secured by a chattel mortgage, the promissory note may be a separate instrument if the mortgage recites the amount and terms of payment of such note and the promissory note recites that it is secured by a mortgage.

Â Â Â Â Â  (3) In a transaction involving the repair, alteration or improvement upon or in connection with real property, the contract may be secured by a mortgage on the real property contained in a separate document. Home improvement retail sales transactions which are financed or insured by the Federal Housing Administration are not subject to ORS 83.010 to 83.190.

Â Â Â Â Â  (4) The contract shall be dated, signed by the retail buyer and completed as to all essential provisions, except as otherwise provided in ORS 83.050 and 83.060. The printed or typed portion of the contract, other than instructions for completion, shall be in a size equal to at least 8-point type. [1963 c.489 Â§2]

Â Â Â Â Â  83.030 Contents of contract. The retail installment contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence or other address of the buyer as specified by the buyer and a description or identification of the goods sold or to be sold, or services furnished or rendered or to be furnished or rendered. The contract also shall contain the following items, which shall be set forth in the sequence appearing below; however, additional items may be included to explain the calculations involved in determining the balance to be paid by the buyer:

Â Â Â Â Â  (1) The cash sale price of each item of goods or services;

Â Â Â Â Â  (2) The amount of the buyerÂs down payment, identifying the amounts paid in money and allowed for goods traded in;

Â Â Â Â Â  (3) The difference between subsections (1) and (2) of this section;

Â Â Â Â Â  (4) The aggregate amount, if any, included for insurance, specifying the type or types of insurance and the terms of coverage;

Â Â Â Â Â  (5) The aggregate amount of official fees;

Â Â Â Â Â  (6) The principal balance, which is the sum of subsections (3), (4) and (5) of this section;

Â Â Â Â Â  (7) The dollar amount or rate of the service charge;

Â Â Â Â Â  (8) The amount of the time balance owed by the buyer to the seller, which is the sum of subsections (6) and (7) of this section, if subsection (7) is stated in a dollar amount; and

Â Â Â Â Â  (9) The maximum number of installment payments required, the amount of each installment and the due date of each payment necessary to pay such balance. However, if installment payments other than the final payment are stated as a series of equal scheduled amounts and if the amount of the final installment payment does not substantially exceed the scheduled amount of each preceding installment payment, the maximum number of payments and the amount and due date of each payment need not be separately stated and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a day or date or may be fixed by reference to the date of the contract or to the time of delivery or installation. [1963 c.489 Â§4]

Â Â Â Â Â  83.040 Subsequent purchases under original contract. A retail installment contract may be contained in more than one document, provided that one such document shall be an original document signed by the retail buyer, stated to be applicable to purchases of goods or services to be made by the retail buyer from time to time. In such case such document, together with the sales slip, account book or other written statement relating to each purchase, shall set forth all of the information required by ORS 83.030 and shall constitute the retail installment contract for each purchase. On each succeeding purchase pursuant to such original document, the sales slip, account book or other written statement may at the option of the seller constitute the memorandum required by ORS 83.140. [1963 c.489 Â§5]

Â Â Â Â Â  83.050 Contracts completed by mail and based on catalog of seller. (1) Retail installment contracts negotiated and entered into by mail without personal solicitation by salesmen or other representatives of the seller and based upon a catalog of the seller, or other printed solicitation of business, if such catalog or other printed solicitation clearly sets forth the cash sale prices and other terms of sales to be made through such medium, may be made as provided in this section. The provisions of ORS 83.010 to 83.190 with respect to retail installment contracts shall be applicable to such sales, except that the retail installment contract, when completed by the buyer need not contain the items required by ORS 83.030.

Â Â Â Â Â  (2) When the contract is received from the retail buyer, the seller shall prepare a written memorandum containing all of the information required by ORS 83.030 to be included in a retail installment contract. In lieu of delivering a copy of the contract to the retail buyer as provided in ORS 83.070, the seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment payable under the contract. However, if the catalog or other printed solicitation does not set forth all of the other terms of sales in addition to the cash sale prices, such memorandum shall be delivered to the buyer prior to or at the time of delivery of the goods or services. [1963 c.489 Â§6]

Â Â Â Â Â  83.060 Filling blanks. The seller shall not obtain the signature of the buyer to any contract when it contains blank spaces of items which are essential provisions of the transaction except as provided in ORS 83.050. However, if delivery of the goods is not made at the time of the execution of the contract, the identifying numbers or marks of the goods or similar information and the due date of the first installment may be inserted by the seller in the sellerÂs counterpart of the contract after it has been signed by the buyer. [1963 c.489 Â§7]

Â Â Â Â Â  83.070 Delivery of copy of contract to buyer. The retail seller shall deliver to the retail buyer, or mail to the retail buyer at the address shown on the retail installment contract, a copy of the contract as accepted by the seller. Until the seller does so, the buyer shall be obligated to pay only the cash sale price. Any acknowledgment by the buyer of delivery of a copy of the contract shall be in a size equal to at least 10-point bold type and, if contained in the contract, shall appear directly above the buyerÂs signature. [1963 c.489 Â§3]

Â Â Â Â Â  83.080 Informing buyer of service charge and right to prepay; monthly statement. (1) At or prior to the time a retail charge agreement is made the seller shall advise the buyer in writing, on the application form or otherwise, or orally, that a service charge will be computed on the outstanding balance for each month (which need not be a calendar month) or other regular period agreed upon, the schedule or rate by which the service charge will be computed, and that the buyer may at any time pay the total unpaid balance. If this information is given orally, the seller shall, upon approval of the buyerÂs credit, deliver to the buyer or mail to the buyer at the address of the buyer, a memorandum setting forth this information.

Â Â Â Â Â  (2) The seller or holder of a retail charge agreement shall promptly supply the buyer with a statement as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon, in which there is any unpaid balance thereunder, which statement shall set forth the following:

Â Â Â Â Â  (a) The unpaid balance under the retail charge agreement at the beginning and at the end of the period;

Â Â Â Â Â  (b) Unless otherwise furnished by the seller to the buyer by sales slip, memorandum, or otherwise, a description or identification of the goods or services purchased during the period, the cash sale price and the date of each purchase;

Â Â Â Â Â  (c) The payments made by the buyer to the seller and any other credits to the buyer during the period;

Â Â Â Â Â  (d) The amount, if any, of any service charge for such period; and

Â Â Â Â Â  (e) A legend to the effect that the buyer may at any time pay the total unpaid balance. [1963 c.489 Â§12]

Â Â Â Â Â  83.090 Service charge to include other fees. The service charge shall be inclusive of all charges incident to investigating and making the retail installment contract or charge agreement and for the privilege of making the installment payments thereunder and no other fee, expense or charge whatsoever shall be taken, received, reserved or contracted therefor. [1963 c.489 Â§13]

Â Â Â Â Â  83.095 Service charge computed by actuarial method. (1) Notwithstanding any other provision of ORS 83.010 to 83.190 and 83.820 to 83.895, a retail seller in a retail installment contract may contract for and charge, receive and collect a service charge computed by the actuarial method.

Â Â Â Â Â  (2) When a retail installment contract provides for a service charge computed by the actuarial method:

Â Â Â Â Â  (a) The retail installment contract may provide for any other charge, cost or fee allowed under ORS 83.010 to 83.190 and 83.820 to 83.895, in addition to the service charge.

Â Â Â Â Â  (b) The amount to be disclosed as the service charge and used as the service charge component of the other amounts disclosed pursuant to ORS 83.010 to 83.190 and 83.820 to 83.895 shall be the amount of the service charge to be paid assuming all payments are made exactly as agreed.

Â Â Â Â Â  (c) The refund credit provisions of ORS 83.130 shall not apply. [1983 c.432 Â§4]

Â Â Â Â Â  83.100 Extra charges prohibited; miscellaneous provisions of contract. (1) Except as provided in ORS 20.082, the holder of any retail installment contract or retail charge agreement may not collect any delinquency or collection charges, including any attorneyÂs fee and court costs and disbursements, unless the contract or charge agreement so provides. In such cases, the charges shall be reasonable, and no attorneyÂs fee may be recovered unless the contract or charge agreement is referred for collection to an attorney not a salaried employee of the holder.

Â Â Â Â Â  (2) The contract or charge agreement may contain other provisions not inconsistent with the purposes of ORS 83.010 to 83.190, including but not limited to provisions relating to refinancing, transfer of the buyerÂs equity, construction permits and title reports. [1963 c.489 Â§9; 2001 c.542 Â§7]

Â Â Â Â Â  83.110 Insurance. (1) If the cost of any insurance is included in the retail installment contract or retail charge agreement:

Â Â Â Â Â  (a) The contract or agreement shall state the nature, purpose, term and amount of such insurance.

Â Â Â Â Â  (b) The contract or agreement shall state whether the insurance is to be procured by the buyer or the seller.

Â Â Â Â Â  (c) The amount included for such insurance shall not exceed the premiums chargeable in accordance with the rate fixed for such insurance by the insurer, except where the amount is less than $1.

Â Â Â Â Â  (2) Except as provided in ORS 743.377, if the insurance is to be procured by the seller or holder, the seller or holder shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail or cause to be mailed to the buyer, at the address as specified in the contract, a notice thereof or a copy of the policy or policies of insurance or a certificate or certificates of the insurance so procured. [1963 c.489 Â§14; 1967 c.359 Â§676]

Â Â Â Â Â  83.120 Receipts; schedule of payments. A buyer shall be given a written receipt for any payment when made in cash. Upon written request of the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under the contract. Such a statement shall be given the buyer once without charge. If any additional statement is requested by the buyer, it shall be supplied by the holder at a charge not in excess of $1 for each additional statement so supplied. [1963 c.489 Â§10]

Â Â Â Â Â  83.130 Voluntary prepayment by buyer; refund. (1) Notwithstanding the provisions of any retail installment contract to the contrary, and if the rights of the purchaser have not been terminated or forfeited under the terms of the contract, any buyer may prepay in full the unpaid time balance thereof at any time before its final due date. If the buyer does so, and if the contract is not in default more than two months under any term or condition of the contract, the buyer shall receive a refund credit of the unearned portion of the service charge for the prepayment. The amount of the refund credit shall be not less than the total service charge contracted for to maturity, less the greater of:

Â Â Â Â Â  (a) Ten percent of the amount financed or $75, whichever is less; or

Â Â Â Â Â  (b) Either of the following, at the discretion of the seller or holder:

Â Â Â Â Â  (A) The service charge earned to the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method by which each scheduled payment is applied first to the accrued and unpaid service charges and any amount remaining is applied to the reduction of the principal balance.

Â Â Â Â Â  (B) The service charge earned to the installment due date nearest the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the effective rate, the seller may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to the accrued and unpaid service charges and any amount remaining is applied to reduction of the principal balance.

Â Â Â Â Â  (2) When the amount of the refund credit is less than $2, no refund need be made. [1963 c.489 Â§8; 1981 c.910 Â§1; 1983 c.432 Â§1]

Â Â Â Â Â  83.140 Consolidation of purchases with prior contract. (1) If, in a retail installment transaction, a retail buyer makes any subsequent purchases of goods or services from a retail seller from whom the buyer has previously purchased goods or services under one or more retail installment contracts, and the amounts under such previous contract or contracts have not been fully paid, the subsequent purchases may, at the sellerÂs option, be included in and consolidated with one or more of the previous contracts. All the provisions of ORS 83.010 to 83.190 with respect to retail installment contracts shall be applicable to such subsequent purchases except as otherwise provided in this subsection. In the event of such consolidation, in lieu of the buyerÂs executing a retail installment contract respecting each subsequent purchase, as provided in this section, it shall be sufficient if the seller shall prepare a written memorandum of each such subsequent purchase, in which case the provisions of ORS 83.020, 83.030 and 83.070 shall not be applicable. Unless previously furnished in writing to the buyer by the seller, by sales slip, memorandum or otherwise, such memorandum shall set forth, with respect to each subsequent purchase, items required in ORS 83.030 (1) to (7), and in addition, the amount of the time balance owed by the buyer to the seller for the subsequent purchase, the outstanding balance of the previous contract or contracts, the consolidated time balance, and the revised installments applicable to the consolidated time balance, if any, in accordance with ORS 83.030. The seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment of such consolidated contract.

Â Â Â Â Â  (2) When such subsequent purchases are made, if the seller has retained title or taken a lien or other security interest in any of the goods purchased under any one of the contracts included in the consolidation:

Â Â Â Â Â  (a) The entire amount of all payments made prior to such subsequent purchases shall be deemed to have been applied on the previous purchases; and

Â Â Â Â Â  (b) The amount of any down payment on the subsequent purchase shall be allocated in its entirety to such subsequent purchase.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section shall not apply to cases where such previous and subsequent purchases involve equipment, parts or other goods attached or affixed to goods previously purchased and not fully paid, or to services in connection therewith rendered by the seller at the buyerÂs request. [1963 c.489 Â§11]

Â Â Â Â Â  83.150 Unenforceable contract provisions. No provision of a retail installment contract or retail charge agreement shall be valid:

Â Â Â Â Â  (1) By which the buyer agrees not to assert against the seller or against an assignee a claim or defense arising out of the sale.

Â Â Â Â Â  (2) That provides for a wage assignment. [1963 c.489 Â§15; 1971 c.232 Â§1]

Â Â Â Â Â  83.160 Waiver of ORS 83.010 to 83.190 invalid. No act or agreement of the retail buyer before or at the time of the making of a retail installment contract, retail charge agreement or purchases thereunder shall constitute a valid waiver of any of the provisions of ORS 83.010 to 83.190 or of any remedies granted to the buyer by law. [1963 c.489 Â§16]

Â Â Â Â Â  83.170 Effect of violation of ORS 83.010 to 83.190 by seller. Any seller who enters into any contract or agreement which does not comply with the provisions of ORS 83.010 to 83.190 or who violates any provision of ORS 83.010 to 83.190 except as a result of an accidental or bona fide error shall be barred from the recovery of any service charge, official fees or any delinquency or collection charge under or in connection with the related retail installment contract or purchases under a retail charge agreement; but the seller may nevertheless recover from the buyer an amount equal to the cash price of the goods or services and the cost to the seller of any insurance included in the transaction. [1963 c.489 Â§18]

Â Â Â Â Â  83.180 Enforcement of ORS 83.010 to 83.190. The Attorney General of the State of Oregon or a district attorney may bring an action in the name of the state against any person to restrain and prevent any violation of ORS 83.010 to 83.190. [1963 c.489 Â§Â§19, 20; 1975 c.437 Â§6]

Â Â Â Â Â  83.190 Civil penalties. Any person who violates any order or injunction issued pursuant to ORS 83.010 to 83.190 shall forfeit and pay a civil penalty of not more than $1,000. For the purpose of this section the circuit court issuing any injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the Attorney General acting in the name of the state may petition for the recovery of civil penalties. [1963 c.489 Â§21]

MOTOR VEHICLES; MOBILE HOMES

Â Â Â Â Â  83.510 Definitions for ORS 83.510 to 83.680. As used in ORS 83.510 to 83.680 except where the context otherwise requires:

Â Â Â Â Â  (1) ÂCash sale priceÂ means the price for which the motor vehicle dealer would sell to the buyer, and the buyer would buy from the motor vehicle dealer, the motor vehicle that is covered by the retail installment contract, if the sale were a sale for cash instead of a retail installment sale. The cash sale price may include any taxes, registration, license and other fees and charges for accessories and their installation and for delivering, servicing, repairing or improving the motor vehicle.

Â Â Â Â Â  (2) ÂFinance chargeÂ means that part of the time sale price that exceeds the aggregate of the cash sale price, the amounts, if any, included in a retail installment sale for insurance and other benefits, and official fees.

Â Â Â Â Â  (3)(a) ÂFinancing agencyÂ means a person engaged, in whole or in part, in purchasing or otherwise acquiring retail installment contracts or retail lease agreements from one or more motor vehicle dealers or retail lessors. ÂFinancing agencyÂ includes, but is not limited to, financial institutions, as defined in ORS 706.008, and consumer credit companies, if so engaged. ÂFinancing agencyÂ also includes a motor vehicle dealer or retail lessor engaged, in whole or in part, in the business of holding retail installment contracts or retail lease agreements acquired from retail buyers or retail lessees.

Â Â Â Â Â  (b) ÂFinancing agencyÂ does not include the pledgee or other holder of more than one retail installment contract or retail lease agreement pledged or otherwise given by a motor vehicle dealer or a transferee from the motor vehicle dealer to a lender as collateral security for a loan made to the motor vehicle dealer or transferee of the motor vehicle dealer.

Â Â Â Â Â  (4) ÂHolderÂ of a retail installment contract or retail lease agreement means the motor vehicle dealer or retail lessor of the motor vehicle covered by the contract or lease or, if the contract or lease is purchased or otherwise acquired by a financing agency or other assignee, the financing agency or other assignee.

Â Â Â Â Â  (5) ÂMobile homeÂ means a structure, transportable in one or more sections, that is eight body feet or more in width and 32 body feet or more in length, and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities. ÂMobile homeÂ includes the plumbing, heating, air conditioning and electrical systems contained within the structure.

Â Â Â Â Â  (6)(a) ÂMotor vehicleÂ or ÂvehicleÂ means:

Â Â Â Â Â  (A) A self-propelled device used for transportation of person or property upon a public highway.

Â Â Â Â Â  (B) A trailer, semitrailer, mobile home or trailer home.

Â Â Â Â Â  (b) ÂMotor vehicleÂ or ÂvehicleÂ does not include tractors, power shovels, road machinery, agricultural machinery, boat trailers or other machinery not designed primarily for highway transportation, which may be used incidentally to transport persons or property on a public highway, or devices that move upon or are guided by a track or travel through the air.

Â Â Â Â Â  (7) ÂMotor vehicle dealerÂ means any person who sells, trades, leases, displays or offers for sale, trade, lease or exchange motor vehicles pursuant to a retail installment contract or retail lease agreement or who offers to negotiate or purchase motor vehicles on behalf of third parties pursuant to a retail installment contract or retail lease agreement.

Â Â Â Â Â  (8) ÂOfficial feesÂ means the filing or other fees required by law to be paid to a public officer to perfect the interest or lien, in or on a motor vehicle, retained or taken by a motor vehicle dealer under a retail installment contract or retail lease agreement, and to file or record a release, satisfaction or discharge of the contract.

Â Â Â Â Â  (9) ÂPersonÂ means individual, partnership, corporation, association or other group, however organized.

Â Â Â Â Â  (10) ÂRetail buyerÂ or ÂbuyerÂ means a person who buys a motor vehicle from a motor vehicle dealer and who executes a retail installment contract in connection therewith.

Â Â Â Â Â  (11) ÂRetail installment contractÂ or ÂcontractÂ means an agreement, entered into in this state, pursuant to which the title to, the property in or a lien upon a motor vehicle, which is the subject matter of a retail installment sale, is retained or taken by a motor vehicle dealer from a retail buyer as security, in whole or in part, for the buyerÂs obligation. ÂRetail installment contractÂ or ÂcontractÂ includes a chattel mortgage, a conditional sales contract and a contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become, or for no other or for a merely nominal consideration has the option of becoming, the owner of the motor vehicle upon full compliance with the terms of the contract.

Â Â Â Â Â  (12)(a) ÂRetail installment saleÂ or ÂsaleÂ means a sale of a motor vehicle by a motor vehicle dealer to a retail buyer for a time sale price payable in one or more installments, payment of which is secured by a retail installment contract. ÂRetail installment saleÂ or ÂsaleÂ includes a bailment or leasing as described in subsection (11) of this section.

Â Â Â Â Â  (b) ÂRetail installment saleÂ or ÂsaleÂ does not include a sale of a motor vehicle for resale in the ordinary course of the buyerÂs business.

Â Â Â Â Â  (13) ÂRetail leaseÂ means a lease of a motor vehicle by a retail lessor to a retail lessee, payment of which is secured by a retail lease agreement. ÂRetail leaseÂ does not include a lease that constitutes a retail installment contract.

Â Â Â Â Â  (14) ÂRetail lease agreementÂ means an agreement entered into in this state between a retail lessor and a retail lessee for the lease of a motor vehicle. The agreement shall be in the form of a bailment or lease for the use of a motor vehicle by an individual for personal, family or household purposes, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle at the expiration of the lease.

Â Â Â Â Â  (15) ÂRetail lesseeÂ means a person who leases a motor vehicle from a retail lessor by entering into a retail lease agreement.

Â Â Â Â Â  (16) ÂRetail lessorÂ means a motor vehicle dealer who transfers an interest in or supplies a motor vehicle to a retail lessee, regardless of whether or not the motor vehicle dealer is identified as the retail lessor on the retail lease agreement.

Â Â Â Â Â  (17) ÂTime sale priceÂ means the aggregate of the cash sale price of the motor vehicle, the amount, if any, included for insurance and other benefits, official fees and the finance charge. [1957 c.625 Â§1; 1979 c.304 Â§1; 1979 c.816 Â§1a; 1987 c.674 Â§1; 1997 c.631 Â§383; 2001 c.104 Â§25; 2001 c.117 Â§1]

Â Â Â Â Â  83.520 Form and contents of retail installment contract. (1) A retail installment contract shall be in writing, shall contain all the agreements of the parties, shall contain the names of the motor vehicle dealer and the buyer, the place of business of the motor vehicle dealer, the residence or place of business of the buyer as specified by the buyer and a description of the motor vehicle including its make, year model, model and identification numbers or marks, and shall be signed by the buyer and the motor vehicle dealer.

Â Â Â Â Â  (2) The printed portion of the contract shall be in at least 8-point type. The contract shall contain in printing or writing of a size equal to at least 10-point bold type, the following:

Â Â Â Â Â  (a) Both at the top of the contract and directly above the space reserved for the signature of the buyer, the words ÂRETAIL INSTALLMENT CONTRACTÂ;

Â Â Â Â Â  (b) A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and

Â Â Â Â Â  (c) The following notice:

______________________________________________________________________________

NOTICE TO THE BUYER

Â Â Â Â Â  Do not sign this contract before you read it or if it contains any blank space, except that:

Â Â Â Â Â  (1) If delivery of the motor vehicle or mobile home is to be made to you after this contract is signed, the serial number or other identifying information and the due date of the first installment may be filled in at the time of delivery; and

Â Â Â Â Â  (2) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

Â Â Â Â Â  You are entitled to a copy of this contract.

Â Â Â Â Â  You have the right to pay off in advance the full amount due and to obtain a partial refund of the finance charge.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) The contract shall contain the following items:

Â Â Â Â Â  (a) The cash sale price of the motor vehicle which is the subject matter of the retail installment sale.

Â Â Â Â Â  (b) The amount of the buyerÂs down payment, itemizing the amounts, if any, paid or credited in money or in goods and containing a brief description of the goods traded in.

Â Â Â Â Â  (c) The difference between the items set forth in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (d) The amount, if any, included for insurance and other benefits, specifying the coverages and benefits. For purposes of this paragraph, Âother benefitsÂ includes any amounts actually paid or to be paid by the motor vehicle dealer pursuant to an agreement with the buyer to discharge a security interest, lien or lease interest on property traded in.

Â Â Â Â Â  (e) The amount, if any, of official fees.

Â Â Â Â Â  (f) The principal balance, which is the sum of the items set forth in paragraphs (c), (d) and (e) of this subsection.

Â Â Â Â Â  (g) The amount of the finance charge.

Â Â Â Â Â  (h) The time balance, which is the sum of the items set forth in paragraphs (f) and (g) of this subsection.

Â Â Â Â Â  (i) The time sale price.

Â Â Â Â Â  (j) A plain and concise statement of the amount in dollars of each installment or future payment to be made by the buyer, the number of installments required, and the date or dates at which, or period or periods in which, the installments are due.

Â Â Â Â Â  (4) The contract may contain additional items to explain the calculations involved in determining the stated time balance to be paid by the buyer. [1957 c.625 Â§Â§2, 3, 5; 1979 c.816 Â§2; 1995 c.519 Â§3; 1999 c.525 Â§1; 2001 c.117 Â§5]

Â Â Â Â Â  83.530 Filling blanks. (1) Except as provided in subsection (2) of this section, a retail installment contract shall not be signed by any party to the contract when the contract contains blank spaces to be filled in after the contract is executed.

Â Â Â Â Â  (2) A retail installment contract may be signed by any party to the contract when the contract contains blank spaces to be filled in after the contract is executed under the following conditions:

Â Â Â Â Â  (a) If delivery of the motor vehicle is not made at the time of execution, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be inserted in the contract on or about the date of delivery.

Â Â Â Â Â  (b) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known. [1957 c.625 Â§8; 1995 c.519 Â§4]

Â Â Â Â Â  83.540 Delivery of copy of contract to buyer. The motor vehicle dealer shall deliver to the buyer, or mail to the buyer at the address shown on the contract, a copy of the contract signed by the motor vehicle dealer. Until the motor vehicle dealer does so, a buyer who has not received delivery of the motor vehicle shall have an unconditional right to cancel the contract and to receive immediate refund of any amount paid and redelivery of all goods delivered or traded in to the motor vehicle dealer on account of or in contemplation of the contract. An acknowledgment by the buyer of delivery of a copy of the contract shall be printed or written in a size equal to at least 10-point bold type and, if contained in the contract, shall also appear directly above the legend required above the buyerÂs signature by ORS 83.520 (2)(a). [1957 c.625 Â§4; 2001 c.117 Â§6]

Â Â Â Â Â  83.550 [1957 c.625 Â§8; repealed by 1961 c.458 Â§1]

Â Â Â Â Â  83.560 Finance charge. A motor vehicle dealer may, in a retail installment contract, contract for and charge, receive and collect a finance charge agreed upon by the motor vehicle dealer and buyer. [1957 c.625 Â§Â§19,20,21; 1979 c.816 Â§3; 1981 c.412 Â§2; 2001 c.117 Â§7]

Â Â Â Â Â  83.565 Finance charge computed by actuarial method; requirements; notice. (1) Notwithstanding any other provision of ORS 83.510 to 83.680 and 83.820 to 83.895, a motor vehicle dealer, in a retail installment contract, may contract for and charge, receive and collect a finance charge computed by the actuarial method.

Â Â Â Â Â  (2) When a retail installment contract provides for a finance charge computed by the actuarial method:

Â Â Â Â Â  (a) The retail installment contract may provide for any other charge, cost or fee allowed under ORS 83.510 to 83.680 and 83.820 to 83.895, in addition to the finance charge.

Â Â Â Â Â  (b) The amount to be disclosed as the finance charge and used as the finance charge component of the other amounts disclosed pursuant to ORS 83.510 to 83.680 and 83.820 to 83.895 shall be the amount of the finance charge to be paid assuming all payments are made exactly as agreed.

Â Â Â Â Â  (c) The retail installment contract for the sale of a mobile home may provide that the holder may refuse to accept prepayments of less than the entire amount owed under the retail installment contract if the prepayments:

Â Â Â Â Â  (A) Are tendered on dates other than a specified date each month; and

Â Â Â Â Â  (B) Are not in amounts equal to the principal portion of one or more of the earliest unmatured monthly installments.

Â Â Â Â Â  (d) The contract shall contain the following notice in printing or writing of a size equal to at least 10-point bold type, in lieu of the notice required by ORS 83.520 (2)(c):

______________________________________________________________________________

NOTICE TO THE BUYER

Â Â Â Â Â  Do not sign this contract before you read it or if it contains any blank space, except that:

Â Â Â Â Â  (1) If delivery of the motor vehicle or mobile home is to be made to you after this contract is signed, the serial number or other identifying information and the due date of the first installment may be filled in at the time of delivery; and

Â Â Â Â Â  (2) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

Â Â Â Â Â  You are entitled to a copy of this contract.

Â Â Â Â Â  You have the right to pay in advance the full amount due and if you do so you may save a portion of the finance charge.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (e) The refund credit provisions of ORS 83.620 shall not apply. [1981 c.910 Â§4; 1995 c.519 Â§5; 2001 c.117 Â§8]

Â Â Â Â Â  83.570 [1957 c.625 Â§22; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  83.580 Insurance. (1) The amount, if any, included for automobile insurance, shall not exceed the premiums chargeable in accordance with rate filings made by the insurer with the Director of the Department of Consumer and Business Services for such insurance.

Â Â Â Â Â  (2) The amount, if any, included for life, health and accident or other insurance, other than automobile insurance, shall not exceed the premiums charged by the insurer.

Â Â Â Â Â  (3) Except as provided in ORS 743.377, the motor vehicle dealer or financing agency, if an amount for automobile or other insurance on the motor vehicle is included in a retail installment contract, shall within 30 days after execution of the retail installment contract send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance. The buyer of a motor vehicle under a retail installment contract shall have the privilege of purchasing such insurance from an insurance producer of the selection of the buyer and of selecting an insurance company acceptable to the motor vehicle dealer; provided, however, that the inclusion of the insurance premium in the retail installment contract when the buyer selects the insurance producer or company, shall be optional with the motor vehicle dealer and in such case the motor vehicle dealer or financing agency shall have no obligation to send, or cause to be sent, to the buyer the policy or certificate of insurance.

Â Â Â Â Â  (4) If an insurance policy or certificate that was obtained for an amount included in the retail installment contract is canceled, the unearned insurance premium refund received by the holder of the contract shall be credited to the last maturing installments of the retail installment contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer or of the buyer and the holder of the contract. [1957 c.625 Â§6; 1967 c.359 Â§677; 2001 c.117 Â§9; 2003 c.364 Â§48]

Â Â Â Â Â  83.590 Delinquency and collection charges. The holder of a retail installment contract, if the contract so provides, may collect a delinquency charge on each installment in default for a period of 10 days or longer. The delinquency charge for any installment shall not exceed five percent of the delinquent installment. In addition to the delinquency charge, the retail installment contract may provide for the payment of reasonable collection costs. The collection costs may include the payment of reasonable attorney fees, if the contract is referred to an attorney not a salaried employee of the holder of the contract for collection, plus the court costs and disbursements. [1957 c.625 Â§7; 1981 c.552 Â§1]

Â Â Â Â Â  83.600 Schedule of payments; receipts. Upon written request from the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments made and the total amount unpaid on the contract. A buyer shall be given a written receipt for any payment when made in cash. [1957 c.625 Â§12]

Â Â Â Â Â  83.610 Delivery to buyer of instrument indicating full payment; release of security. After the payment of all sums for which the buyer is obligated under a retail installment contract or other security agreement, as defined in ORS 79.0102, and upon written demand made by the buyer, the holder of such contract or agreement shall mail to the buyer at the buyerÂs last-known address, good and sufficient instruments to indicate payment in full and to release all security in the motor vehicle. This section is supplementary to and is not restrictive of ORS 86.440, 86.460 and 803.097 or of ORS chapter 79. [1957 c.625 Â§23; 1961 c.726 Â§400; 1983 c.338 Â§880; 1989 c.148 Â§5; 2001 c.445 Â§161]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  83.620 Voluntary prepayment by buyer; refund. (1) Notwithstanding the provisions of a retail installment contract to the contrary, the buyer may pay in full at any time before maturity the obligation contained in the retail installment contract. Upon the premature payment, the buyer shall receive a refund credit. The amount of the refund credit shall not be less than the total finance charge to maturity provided for in the contract, less the greater of:

Â Â Â Â Â  (a) Ten percent of the amount financed or $75, whichever is less; or

Â Â Â Â Â  (b) Either of the following, at the discretion of the motor vehicle dealer or holder:

Â Â Â Â Â  (A) The finance charge earned to the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time such balances were actually outstanding. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method by which each scheduled payment is applied first to the accrued and unpaid finance charges and any amount remaining is applied to the reduction of the principal balance.

Â Â Â Â Â  (B) The finance charge earned to the installment due date nearest the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to the accrued and unpaid finance charges and any amount remaining is applied to reduction of the principal balance.

Â Â Â Â Â  (2) When the amount of the credit for premature payment is less than $2, no refund need be made.

Â Â Â Â Â  (3) This section does not prohibit the holder of a retail installment contract from collecting any charge, cost or fee under ORS 83.590. [1957 c.625 Â§24; 1977 c.692 Â§1; 1981 c.910 Â§2; 1983 c.432 Â§2; 2001 c.117 Â§10]

Â Â Â Â Â  83.630 Extension of scheduled due date; deferment of scheduled payment; refinance charge. The holder of a retail installment contract, upon agreement with the buyer, may extend the scheduled due date or defer the scheduled payment of all or part of any installment or installments. In any such case, the holder may restate the amount of the installments and the time schedule therefor, and collect as a refinance charge for the extension or deferment, a flat service fee not to exceed $15 and a total additional charge on the balance being extended not exceeding an amount equal to one-twelfth of the annual percentage rate originally charged on the agreement for each month the payments on the agreement are being extended or deferred. [1957 c.625 Â§25; 1981 c.552 Â§2; 1995 c.519 Â§6]

Â Â Â Â Â  83.635 Acceptance of retail installment contract by lender. If a retail installment contract for the purchase of a motor vehicle meets the requirements of ORS 83.510 to 83.680 and contains information required by federal law to be disclosed in a retail installment contract for the purchase of a motor vehicle, the retail installment contract shall be accepted for consideration by any lender, except for lenders licensed and regulated under the provisions of ORS chapter 725, to whom application for credit relating to the retail installment contract is made. [1995 c.519 Â§2]

Â Â Â Â Â  83.640 [1957 c.625 Â§Â§10, 11; repealed by 1961 c.726 Â§427]

Â Â Â Â Â  83.650 Effect of negotiation of notes on rights against motor vehicle dealer. (1) No retail installment contract shall require or entail the execution, by the buyer, of any note or series of notes, which when separately negotiated will cut off as against third parties any right of action or defense which the buyer may have against the motor vehicle dealer.

Â Â Â Â Â  (2) The rights of a holder in due course of any negotiable instrument executed contrary to subsection (1) of this section are not impaired by reason of the violation of subsection (1) of this section, but the buyer may bring an action against the motor vehicle dealer for the recovery of any loss or expense incurred by reason of the violation of subsection (1) of this section. The buyerÂs action may be joined with any other right of action the buyer has against the motor vehicle dealer arising out of the installment sale. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1957 c.625 Â§9; 1995 c.618 Â§47; 2001 c.117 Â§11]

Â Â Â Â Â  83.660 Acceleration provision. No provision in a retail installment contract by which, in the absence of the buyerÂs default, the holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the time balance is enforceable. This section does not prohibit provisions in a retail installment contract accelerating any part or all of the time balance in the event of sale or transfer, or removal outside the state of the motor vehicle covered by the contract. [1957 c.625 Â§13]

Â Â Â Â Â  83.670 Unenforceable contract provisions. (1) No provision in a retail installment contract for confession of judgment, power of attorney therefor, or wage assignment is enforceable.

Â Â Â Â Â  (2) No provision in a retail installment contract that authorizes a motor vehicle dealer or holder of the contract or other person acting on the behalf of the motor vehicle dealer or holder to enter upon the buyerÂs premises unlawfully, or to commit any breach of the peace in the repossession of a motor vehicle is enforceable.

Â Â Â Â Â  (3) No provision in a retail installment contract by which the buyer waives any right of action against the motor vehicle dealer or holder of the contract, or other person acting on the behalf of the motor vehicle dealer or holder, for any illegal act committed in the collection of payments under the contract or in the repossession of the motor vehicle is enforceable.

Â Â Â Â Â  (4) No provision in a retail installment contract by which the buyer executes a power of attorney appointing the motor vehicle dealer or holder of the contract, or other person acting on the behalf of the motor vehicle dealer or holder, as the buyerÂs agent in collection of payments under the contract or in the repossession of the motor vehicle, is enforceable.

Â Â Â Â Â  (5) No provision in a retail installment contract relieving the motor vehicle dealer from liability for any legal remedies that the buyer may have had against the motor vehicle dealer under the contract, or any separate instrument executed in connection therewith, is enforceable. [1957 c.625 Â§Â§14,15,16,17,18; 2001 c.117 Â§12]

Â Â Â Â Â  83.680 Waiver of provisions of ORS 83.510 to 83.680 void. Any waiver of the provisions of ORS 83.510 to 83.680 shall be unenforceable and void. [1957 c.625 Â§28]

HOME SOLICITATION SALES

Â Â Â Â Â  83.710 Definitions for ORS 83.710 to 83.750; application of ORS 83.710 to 83.750. (1) As used in ORS 83.710 to 83.750:

Â Â Â Â Â  (a) A transaction is a Âhome solicitation saleÂ if:

Â Â Â Â Â  (A) It is a sale, lease or rental of goods or services, as defined in ORS 83.010;

Â Â Â Â Â  (B) The seller or the sellerÂs representative personally solicits the sale, lease or rental, including a sale, lease or rental in response to or following an invitation by the buyer; and

Â Â Â Â Â  (C) The buyerÂs written agreement or offer to purchase is made at a place other than the place of business of the seller. As used in this subparagraph, Âa place other than the place of business of the sellerÂ means a place that is not the sellerÂs main or permanent branch office or permanent local address and includes but is not limited to the residence or workplace of the buyer and facilities rented by the seller on a temporary or short-term basis, such as a hotel or motel room, restaurant or dormitory lounge.

Â Â Â Â Â  (b) A transaction is a Âtelephone solicitation saleÂ if:

Â Â Â Â Â  (A) The seller or person acting for the seller engages in a solicitation conducted by telephone to a residence;

Â Â Â Â Â  (B) The transaction is initiated by the seller or person acting for the seller and is in no way solicited by the buyer;

Â Â Â Â Â  (C) The buyerÂs agreement or offer to purchase is given over the telephone to the seller or person acting for the seller; and

Â Â Â Â Â  (D) There is no personal contact between the buyer and the seller or person acting for the seller prior to delivery of goods or performance of services.

Â Â Â Â Â  (c) ÂBusiness dayÂ does not include a Saturday, Sunday or legal holiday.

Â Â Â Â Â  (2) The provisions of ORS 83.710 to 83.750 relating to home solicitation sales do not apply to:

Â Â Â Â Â  (a) A sale made pursuant to a preexisting revolving charge account unless the sale is made at the residence of the buyer;

Â Â Â Â Â  (b) The activities of a financial institution as defined in 15 U.S.C. 6827;

Â Â Â Â Â  (c) A contract in writing for the sale or lease of a house or business property or the construction of a new house or business property;

Â Â Â Â Â  (d) A sale made pursuant to prior business negotiations relevant to the sale between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale;

Â Â Â Â Â  (e) A sale for cash or check in the amount of less than $25;

Â Â Â Â Â  (f) A sale of insurance, farm equipment or motor vehicles;

Â Â Â Â Â  (g) A sale of arts and crafts at a fair;

Â Â Â Â Â  (h) A sale made at an event conducted under and governed by ORS chapter 565; or

Â Â Â Â Â  (i) Except as provided in subsection (3) of this section, a transaction in which the buyer initiated the contact and specifically requested that the seller come to the buyerÂs home for the purpose of repairing or performing maintenance on the buyerÂs personal property.

Â Â Â Â Â  (3) The provisions of ORS 83.710 to 83.750 apply to a sale under subsection (2)(i) of this section if the seller, while at the home of the buyer to repair or perform maintenance on the buyerÂs personal property at the request of the buyer, sells the buyer the right to receive additional goods or services other than replacement parts necessary to perform the maintenance or to make the repairs on the buyerÂs personal property.

Â Â Â Â Â  (4) The provisions of ORS 83.710 to 83.750 relating to telephone solicitation sales apply only to a sale of periodicals, magazines or any other reading material with or without illustrations that the buyer is to receive at fixed intervals and do not apply to sales of newspaper subscriptions or advertising and sales in which the buyer is offered reasonable opportunity to preview and return reading material without contractual obligation. [1971 c.744 Â§21 (1); 1977 c.170 Â§1; 1979 c.503 Â§1; 2005 c.223 Â§1]

Â Â Â Â Â  83.715 Telephone solicitation sale; contract required; contents. (1) Except as provided in this section, no enforceable agreement may be formed by a telephone solicitation sale.

Â Â Â Â Â  (2) To form a binding agreement by telephone solicitation sale, the seller must receive from the buyer a signed, written contract that contains all of the terms of the agreement between the seller and the buyer. The seller must provide a copy of the completed contract to the buyer.

Â Â Â Â Â  (3) Any term or agreement between a buyer and seller in a telephone solicitation sale is void and unenforceable unless it is contained in the contract required by subsection (2) of this section.

Â Â Â Â Â  (4) A contract required by subsection (2) of this section shall contain the following notice on a separate sheet that contains no other provision:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  This contract is a contract made pursuant to a telephone solicitation sale regulated by Oregon Revised Statutes 83.710 to 83.750. The person offering to buy goods or services under this contract understands that:

Â Â Â Â Â  (1) No discussions or agreements between the buyer and the person offering to sell goods or services formed a binding agreement except as provided by this contract;

Â Â Â Â Â  (2) There is no binding agreement between the buyer and seller until the seller receives a copy of this contract signed by the buyer; and

Â Â Â Â Â  (3) All of the terms of the agreement between the buyer and the seller are contained, in writing, in this contract.

______________________________________________________________________________

[1979 c.503 Â§3]

Â Â Â Â Â  83.720 Cancellation of home solicitation sale; notice; exception. (1) Except as provided in subsection (5) of this section, in addition to any other right to revoke an offer or rescind a transaction that the buyer may have, the buyer has the right to cancel a home solicitation sale until 12 midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase that complies with ORS 83.710 to 83.750 or pays by cash or check.

Â Â Â Â Â  (2) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

Â Â Â Â Â  (3) Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

Â Â Â Â Â  (4) Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by a form of written expression the intention of the buyer not to be bound by the home solicitation sale.

Â Â Â Â Â  (5) The buyer may not cancel a home solicitation sale if the buyer initiates the contact with the seller and the buyer, in a separate signed writing not furnished by the seller, requests that the seller provide goods or services without delay because of an emergency, describes the emergency and expressly acknowledges and waives the right to cancel the sale within three business days, and:

Â Â Â Â Â  (a) The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation; and

Â Â Â Â Â  (b) In case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer. [1971 c.744 Â§21(2); 2005 c.223 Â§2]

Â Â Â Â Â  83.730 Written agreement or offer to purchase; contents; notice of buyerÂs right to cancel; form. (1) A home solicitation sale must be evidenced by a written agreement or offer to purchase signed by the buyer. At the time a buyer executes the written agreement or offer to purchase:

Â Â Â Â Â  (a) The seller must furnish the buyer with a fully completed copy of the written agreement or offer to purchase.

Â Â Â Â Â  (b) The written agreement or offer to purchase must:

Â Â Â Â Â  (A) Designate as the date of the transaction the date on which the buyer actually signs;

Â Â Â Â Â  (B) Contain the name of the seller and address of the sellerÂs place of business;

Â Â Â Â Â  (C) Be in the same language as the language that is principally used in the sales presentation; and

Â Â Â Â Â  (D) Contain, in immediate proximity to a space reserved for the signature of the buyer, in at least 10-point boldfaced type, a statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of buyerÂs right to cancel for an explanation of the right to cancel.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (c) The seller must provide the buyer, by a method chosen by the seller, with a duplicate copy of the notice of the buyerÂs right to cancel described in subsection (2) of this section so that, if the buyer cancels the transaction, the buyer can retain a complete copy of the written agreement or offer to purchase. If both copies of the notice are not attached to the written agreement or offer to purchase, the seller shall change the last sentence in the statement required under paragraph (b)(D) of this subsection to conform to the actual location of the copies of the notice. Both copies of the notice must contain:

Â Â Â Â Â  (A) The name of the seller;

Â Â Â Â Â  (B) The address of the sellerÂs place of business;

Â Â Â Â Â  (C) The date of the transaction; and

Â Â Â Â Â  (D) The date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

Â Â Â Â Â  (d) The seller must orally inform the buyer of the buyerÂs right to cancel.

Â Â Â Â Â  (2) The notice of the buyerÂs right to cancel must be in conspicuous type, 10-point or larger, and must read as follows:

______________________________________________________________________________

NOTICE OF BUYERÂS RIGHT TO CANCEL

Â Â Â Â Â  (1) (Date) You, the buyer, may cancel this agreement without any penalty, cancellation fee or other financial obligation by mailing or delivering a notice to the seller within THREE BUSINESS DAYS from the above date.

Â Â Â Â Â  (2) If you cancel:

Â Â Â Â Â  (a) Any property you traded in, any payments you made under the sales contract and any checks or notes you signed will be returned within 10 business days following receipt by the seller of your notice of cancellation. Any security interest that arises from the transaction will be canceled.

Â Â Â Â Â  (b) You may either make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under the sales contract or you may comply with the sellerÂs instructions regarding the return shipment of the goods at the sellerÂs expense and risk.

Â Â Â Â Â  (c) If you make the goods available to the seller at your residence and the seller does not pick up the goods within 20 days of the date of your notice of cancellation, you may keep or discard the goods without further obligation.

Â Â Â Â Â  (d) If you do not make the goods available to the seller, or if you agree to return the goods to the seller and you do not return the goods, you must perform all of your obligations under the sales contract.

Â Â Â Â Â  (3) To cancel this transaction, mail or deliver a signed and dated copy of this notice or other written expression of your intention to cancel, or send a telegram, to (name of seller) at (address of sellerÂs place of business) not later than 12 midnight on (date), the third business day after you signed the written agreement or offer to purchase.

Â Â Â Â Â  I HEREBY CANCEL THIS TRANSACTION.

Â Â Â Â Â  __________________Â Â Â Â Â  _____

Â Â Â Â Â  (Signature of buyer)Â Â Â Â Â Â Â Â Â  (Date)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) In a home solicitation sale subject to federal rules under 16 C.F.R. part 429, the seller may provide the notice required by the federal rules in lieu of the notice required under subsection (2) of this section if the notice required under federal rules contains the information specified in subsection (1)(c) of this section.

Â Â Â Â Â  (4) Until the seller has complied with this section the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of an intention to cancel. [1971 c.744 Â§21 (3); 1977 c.170 Â§2; 2005 c.223 Â§3]

Â Â Â Â Â  83.740 Duties of seller upon cancellation of sale or revocation of offer to purchase. (1) The seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness within 10 days after a home solicitation sale has been canceled or an offer to purchase has been revoked.

Â Â Â Â Â  (2) If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

Â Â Â Â Â  (3) The buyer may retain possession of goods delivered to the buyer by the seller, and has a lien on the goods in the possession or control of the buyer for any recovery to which the buyer is entitled, until the seller has complied with the obligations imposed by this section. [1971 c.744 Â§21 (4); 1977 c.170 Â§3]

Â Â Â Â Â  83.750 Rights and duties of buyer upon cancellation of sale or revocation of offer to purchase. (1) Except as provided by ORS 83.740 (3), within a reasonable time after a home solicitation sale has been canceled or an offer to purchase revoked, the buyer must tender to the seller upon demand any goods delivered by the seller pursuant to the sale, but the buyer is not obliged to tender at any place other than the residence of the buyer. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purpose of this subsection, 20 days is presumed to be a reasonable time.

Â Â Â Â Â  (2) The buyer has a duty to take reasonable care of the goods in the possession of the buyer before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the sellerÂs risk.

Â Â Â Â Â  (3) If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation. [1971 c.744 Â§21 (5); 1977 c.170 Â§4]

Â Â Â Â Â  83.810 [1969 c.392 Â§2; 1977 c.274 Â§7; repealed by 1991 c.296 Â§4]

MISCELLANEOUS

Â Â Â Â Â  83.811 Exemption from certain disclosure requirements for motor vehicle dealer or retail seller. (1) The disclosure provisions of ORS 83.010 to 83.680 and 83.990 shall not apply to any motor vehicle dealer or retail seller entering into a retail installment transaction when:

Â Â Â Â Â  (a) The motor vehicle dealer or retail seller regularly enters into retail installment transactions; and

Â Â Â Â Â  (b) The terms of the retail installment transaction provide for payment of a service charge or finance charge or for payment by written agreement in more than four installments.

Â Â Â Â Â  (2) A motor vehicle dealer or retail seller regularly enters into retail installment transactions only if the motor vehicle dealer or retail seller entered into retail installment transactions more than 25 times in the preceding calendar year, or more than five times in the preceding calendar year for retail installment transactions secured by a dwelling. If a motor vehicle dealer or retail seller does not meet these numerical standards in the preceding calendar year, the numerical standards shall be applied to the current calendar year. [1991 c.296 Â§1; 1999 c.240 Â§2; 2001 c.117 Â§13]

Â Â Â Â Â  Note: 83.811 and 83.813 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 83 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  83.813 Exemption from certain disclosure requirements for assignee of retail installment contract. (1) The disclosure provisions of ORS 83.010 to 83.680 and 83.990 shall not apply to the assignee of any retail installment contract when:

Â Â Â Â Â  (a) The assignor is a motor vehicle dealer or retail seller;

Â Â Â Â Â  (b) The assignee regularly extends credit to natural persons primarily for personal, family or household purposes;

Â Â Â Â Â  (c) The credit is subject to a service charge or finance charge or is payable by a written agreement in more than four installments; and

Â Â Â Â Â  (d) The retail installment contract is in the form regularly used by the assignee in similar transactions.

Â Â Â Â Â  (2) The assignee of a motor vehicle dealer or retail seller regularly extends credit to natural persons primarily for personal, family or household purposes only if the assignee extended credit more than 25 times in the preceding calendar year or more than five times in the preceding calendar year for transactions secured by a dwelling. If the assignee does not meet these numerical standards in the preceding calendar year, the numerical standards shall be applied to the current calendar year. [1991 c.296 Â§2; 1999 c.240 Â§3; 2001 c.117 Â§14]

Â Â Â Â Â  Note: See note under 83.811.

Â Â Â Â Â  83.820 Certain consumer paper not negotiable instrument; exception; rights and liabilities of assignees. (1) In any contract for the sale or lease of motor vehicles on any form of credit, or of consumer goods or services on credit, entered into between a motor vehicle dealer, retail seller or retail lessor and a retail buyer or retail lessee, such contract, note or any instrument or evidence of indebtedness of the buyer or lessee shall have printed on the face thereof the words Âconsumer paper,Â and such contract, note, instrument or evidence of indebtedness with the words Âconsumer paperÂ printed thereon shall not be a negotiable instrument within the meaning of ORS chapter 73. However, this section shall have no force or effect on the negotiability of any contract, promissory note, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said contract, note, instrument or other evidence of indebtedness shall contain the wording required by this subsection.

Â Â Â Â Â  (2) Notwithstanding the absence of such notice on a contract, note, instrument or evidence of indebtedness arising out of a consumer credit sale, consumer lease or the sale or lease of a motor vehicle on any form of credit as described in this section, an assignee of the rights of the motor vehicle dealer, seller or lessor is subject to all claims and defenses of the buyer or lessee against the motor vehicle dealer, seller or lessor arising out of the sale or lease. Any agreement to the contrary shall be of no force or effect in limiting the rights of a consumer under this section. The assigneeÂs liability under this section may not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The restrictions imposed hereby shall not apply with respect to any promissory note, contract, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said note, contract, instrument or other evidence of indebtedness shall contain the words required by subsection (1) of this section.

Â Â Â Â Â  (3) An assignee of Âconsumer paperÂ who in good faith enforces a security interest in property held by the buyer or lessee shall not be liable to such buyer or lessee for punitive damages in an action for wrongful repossession. The fact that a motor vehicle dealer, seller or lessor has broken the warranties of the motor vehicle dealer, seller or lessor with regard to the property sold or leased shall not, of itself, make an assigneeÂs repossession wrongful.

Â Â Â Â Â  (4) Notwithstanding the absence of notice as provided in subsection (1) of this section, an assignee of the rights of the motor vehicle dealer, seller or lessor who lends money to the buyer or lessee for the purpose of paying off the amount owing to the assignee under the contract, note, instrument or evidence of indebtedness is subject to all claims and defenses of the buyer or lessee against the motor vehicle dealer, seller or lessor arising out of the sale or lease. The assigneeÂs liability under this subsection may not exceed the amount that would be owing to the motor vehicle dealer, seller or lessor under the contract, note, instrument or evidence of indebtedness at the time the claim or defense is asserted had the obligation not been paid off. Assignee shall include a parent, subsidiary or other business entity similarly related to the assignee, and the assigneeÂs liability shall extend to anyone who holds the buyerÂs or lesseeÂs new instrument or evidence of indebtedness. [1971 c.744 Â§2; 1977 c.195 Â§11; 1995 c.79 Â§31; 2001 c.117 Â§2]

Â Â Â Â Â  83.830 [1971 c.744 Â§3; 1973 c.350 Â§1; 1981 c.573 Â§3; 1983 c.739 Â§1; 1987 c.479 Â§1; repealed by 1999 c.240 Â§1]

Â Â Â Â Â  83.840 [1971 c.744 Â§4; 1973 c.350 Â§2; 1981 c.573 Â§4; 1983 c.739 Â§2; 1987 c.479 Â§2; repealed by 1999 c.240 Â§1]

Â Â Â Â Â  83.850 Definitions for ORS 83.850 and 83.860. As used in ORS 83.850 and 83.860:

Â Â Â Â Â  (1) ÂFinancing agency,Â Âmotor vehicle dealer,Â Âretail lease,Â Âretail lesseeÂ and Âretail lessorÂ have the meanings given those terms in ORS 83.510.

Â Â Â Â Â  (2) ÂGoodsÂ has the meaning for that term provided in ORS 83.010.

Â Â Â Â Â  (3) ÂMotor vehicleÂ means a motor vehicle as defined in ORS 83.510 purchased primarily for personal, family or household purposes and not primarily for business or commercial purposes.

Â Â Â Â Â  (4) A loan is made Âin close connection with a sale of goods or motor vehiclesÂ if:

Â Â Â Â Â  (a) The lender directly or indirectly controls, is controlled by or is under common control with the seller or motor vehicle dealer, unless the relationship is remote and is not a factor in the transaction;

Â Â Â Â Â  (b) The lender gives a commission, rebate or credit in any form to a seller or motor vehicle dealer who refers the borrower to the lender, other than payment of the proceeds of the loan jointly to the seller or motor vehicle dealer and the borrower;

Â Â Â Â Â  (c) The lender is related to the seller or motor vehicle dealer by blood or marriage;

Â Â Â Â Â  (d) The seller or motor vehicle dealer directly and materially assists the buyer in obtaining the loan;

Â Â Â Â Â  (e) The seller or motor vehicle dealer prepares documents that are given to the lender and used in connection with the loan; or

Â Â Â Â Â  (f) The lender supplies documents to the seller or motor vehicle dealer used by the consumer in obtaining the loan.

Â Â Â Â Â  (5) A lease is made or funded Âin close connection with a retail lease of a motor vehicleÂ if:

Â Â Â Â Â  (a) The retail lessor or financing agency directly or indirectly controls, is controlled by or is under common control of the motor vehicle dealer supplying the vehicle to the retail lessee, unless the relationship is remote and is not a factor in the transaction;

Â Â Â Â Â  (b) The retail lessor or financing agency gives a commission, rebate, financing reserve or credit in any form to a motor vehicle dealer who refers the retail lessee to the retail lessor or financing agency, other than payment of the proceeds of the lease;

Â Â Â Â Â  (c) The retail lessor or financing agency is related to the motor vehicle dealer by blood or marriage;

Â Â Â Â Â  (d) The motor vehicle dealer directly or materially assists the retail lessee in obtaining the lease;

Â Â Â Â Â  (e) The motor vehicle dealer prepares documents that are given to the retail lessor or financing agency and used in connection with the lease; or

Â Â Â Â Â  (f) The retail lessor or financing agency supplies documents to the motor vehicle dealer used by the retail lessee in obtaining the lease.

Â Â Â Â Â  (6) Credit extended pursuant to a credit card issued by a lender is not a loan Âin close connection with a sale of goods or motor vehiclesÂ or a loan Âin close connection with a retail lease of a motor vehicleÂ unless the credit card is issued contemporaneously with the extension of the credit. [1973 c.626 Â§1; 2001 c.117 Â§3]

Â Â Â Â Â  83.860 Applicability of claims and defenses of borrower or lessee when loan made or lease funded in close connection with sale or retail lease. (1) If a lender makes a loan in close connection with the sale of goods or motor vehicles, the lender is subject to all claims and defenses of the borrower that the borrower as buyer has against the seller or motor vehicle dealer arising out of the sale, notwithstanding any agreement to the contrary. However, the lenderÂs liability to the borrower shall not exceed the amount owing to the lender, exclusive of unearned interest, at the time the claim or defense is asserted.

Â Â Â Â Â  (2) If a lender who makes a loan in close connection with a sale of goods or motor vehicles negotiates or assigns any note or other instrument taken as evidence of the obligation of the borrower, the holder of the note or other instrument shall be subject to the claims or defenses of the borrowers set forth in subsection (1) of this section. However, the liability of the holder of the note or other instrument to the borrower shall not exceed the amount owing to the lender exclusive of unearned interest at the time the claim or defense is asserted.

Â Â Â Â Â  (3) If a financing agency makes or funds a lease in close connection with a retail lease of a motor vehicle, the financing agency is subject to all claims and defenses that the retail lessee has against the retail lessor arising out of the retail lease, notwithstanding any agreement to the contrary. However, the financing agencyÂs liability to the retail lessee shall not exceed the amount owing to the financing agency, exclusive of unearned interest, at the time the claim or defense is asserted.

Â Â Â Â Â  (4) If a financing agency that makes or funds a loan in close connection with a retail lease of a motor vehicle negotiates or assigns any note or other instrument taken as evidence of the obligation of the retail lessee, the holder of the note or other instrument shall be subject to the claims or defenses of a retail lessee set forth in subsection (3) of this section. However, the liability of the holder of the note or other instrument to a retail lessee shall not exceed the amount owing to the financing agency exclusive of unearned interest at the time the claim or defense is asserted. [1973 c.626 Â§2; 2001 c.117 Â§4]

Â Â Â Â Â  83.875 Definitions for ORS 83.875, 83.880, 83.890 and 83.895. As used in ORS 83.875, 83.880, 83.890 and 83.895:

Â Â Â Â Â  (1) ÂGoodsÂ has the meaning for that term provided in ORS 83.010.

Â Â Â Â Â  (2) ÂMotor vehiclesÂ means a motor vehicle as defined in ORS 83.510, purchased primarily for personal, family or household purposes and not primarily for business or commercial purposes.

Â Â Â Â Â  (3) ÂRetail charge agreementÂ has the meaning for that term provided by ORS 83.010, and includes a revolving charge agreement or charge agreement.

Â Â Â Â Â  (4) ÂRetail installment contractÂ or ÂcontractÂ means a retail installment contract for the sale of motor vehicles, goods or services.

Â Â Â Â Â  (5) ÂSellerÂ includes a motor vehicle dealer as defined in ORS 83.510.

Â Â Â Â Â  (6) ÂServicesÂ has the meaning given that term in ORS 83.010. [1977 c.274 Â§5; 1981 c.910 Â§5; 2001 c.117 Â§15]

Â Â Â Â Â  83.880 Sales of motor vehicles, goods or services as time sale rather than loans. A retail installment contract or retail charge agreement for the sale of motor vehicles, goods or services constitutes a bona fide time sale rather than a loan or a use of money; provided that if the contract covers motor vehicles, goods or services purchased primarily for personal, family or household use and not primarily for commercial or business use, the contract also clearly and specifically discloses both a cash price, using the term Âcash priceÂ or Âcash sale price,Â and a deferred payment price, using the term Âdeferred payment priceÂ or Âtime sale price,Â or if the agreement complies with ORS 83.080. This section shall apply notwithstanding that the contract is intended to be transferred, or is transferred, to a holder pursuant to a business relationship characterized by one or more of the following:

Â Â Â Â Â  (1) All or any part of the sellerÂs contracts are transferred to the holder;

Â Â Â Â Â  (2) The holder provides contract forms to the seller and instructions for the use of the forms;

Â Â Â Â Â  (3) The holder investigates the creditworthiness of the buyer before or after the sale;

Â Â Â Â Â  (4) The price the holder pays the seller for the contract is more than, equal to, or less than that which the retail buyer has contracted to pay to the seller;

Â Â Â Â Â  (5) The transfer to the holder takes place concurrently with or within a short time of the sale;

Â Â Â Â Â  (6) The transfer is with or without recourse to the seller; or

Â Â Â Â Â  (7) The seller purchases services or borrows money from the holder. [1977 c.274 Â§2; 1981 c.910 Â§6; 1987 c.674 Â§2]

Â Â Â Â Â  83.885 Sales of motor vehicles, personal property or services for business or commercial purposes as time sale rather than loan. A retail installment contract for the sale of motor vehicles, other personal property or services purchased primarily for business or commercial purposes, which discloses both a cash price and a deferred payment or time price, constitutes a bona fide time sale rather than a loan or use of money, notwithstanding that the contract is intended to be transferred, or is transferred, to a holder pursuant to a business relationship however characterized. [1977 c.274 Â§6]

Â Â Â Â Â  83.890 Notice required in contract when seller intends to transfer contract. (1) If the seller intends to transfer the retail installment contract to a holder, who has agreed with the seller to collect payments directly from the retail buyer, the contract shall contain the following notice which shall be in at least 8-point type, or elite typewriter type, and be located on the same side of the page as the customerÂs signature:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  NOTICE: The seller intends to sell this contract to (insert name and mailing address of holder) which, if it buys the contract, will become the owner of the contract and your creditor. After the sale of this contract, all questions concerning either terms of the contract or payments should be directed to the buyer of the contract at the address indicated above.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) If the contract is transferred to a holder other than the one identified in the notice, or is retained by the seller, the seller shall cause notice in writing of the name and address of the actual holder to be delivered to the retail buyer within 10 days of the decision. [1977 c.274 Â§3]

Â Â Â Â Â  83.895 Effect of sellerÂs failure to provide notice. Any seller who violates ORS 83.890 shall be subject to the provisions contained in ORS 83.170. [1977 c.274 Â§4]

PENALTIES

Â Â Â Â Â  83.990 Penalties. (1) Any person who violates any provision of ORS 83.510 to 83.680 commits a Class A violation.

Â Â Â Â Â  (2) A willful violation of ORS 83.520 to 83.600 or 83.650 to 83.670 by any person shall bar recovery of any finance charge, delinquency or collection charge or refinancing charge on the retail installment contract involved.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsections (1) to (3) of this section, any failure to comply with any provision of ORS 83.510 to 83.680 may be corrected within 10 days after the holder is notified thereof in writing by the buyer, and, if so corrected, neither the seller nor the holder shall be subject to any penalty.

Â Â Â Â Â  (4) Any person who willfully and intentionally violates any provision of ORS 83.010 to 83.190 shall, upon conviction, be punished by a fine of not more than $1,000 or by imprisonment for not more than six months, or both. Violation of any order or injunction issued pursuant to ORS 83.010 to 83.190 shall constitute prima facie proof of a violation of this subsection. [1957 c.625 Â§27; 1961 c.725 Â§401; subsection (4) enacted as 1963 c.489 Â§17; 1999 c.1051 Â§148]

_______________



Chapter 84

Chapter 84 Â Electronic Transactions

2005 EDITION

ELECTRONIC TRANSACTIONS

COMMERCIAL TRANSACTIONS

UNIFORM ELECTRONIC TRANSACTIONS ACT

84.001Â Â Â Â Â Â  Short title

84.004Â Â Â Â Â Â  Definitions

84.007Â Â Â Â Â Â  Scope

84.010Â Â Â Â Â Â  Prospective application

84.013Â Â Â Â Â Â  Use of electronic records and electronic signatures; variation by agreement

84.016Â Â Â Â Â Â  Construction and application

84.019Â Â Â Â Â Â  Legal recognition of electronic records, electronic signatures and electronic contracts

84.022Â Â Â Â Â Â  Provision of information in writing; presentation of records

84.025Â Â Â Â Â Â  Attribution and effect of electronic record and electronic signature

84.028Â Â Â Â Â Â  Effect of change or error

84.031Â Â Â Â Â Â  Notarization and acknowledgment

84.034Â Â Â Â Â Â  Retention of electronic records; originals

84.037Â Â Â Â Â Â  Admissibility in evidence

84.040Â Â Â Â Â Â  Automated transaction

84.043Â Â Â Â Â Â  Time and place of sending and receipt

84.046Â Â Â Â Â Â  Transferable records

84.049Â Â Â Â Â Â  Creation and retention of electronic records and conversion of written records by governmental agencies

84.052Â Â Â Â Â Â  Acceptance and distribution of electronic records by governmental agencies

84.055Â Â Â Â Â Â  Interoperability

84.058Â Â Â Â Â Â  Severability clause

84.061Â Â Â Â Â Â  Federal electronic signatures law partially superseded

MISCELLANEOUS PROVISIONS

84.064Â Â Â Â Â Â  Oregon Department of Administrative Services duties; rules

84.067Â Â Â Â Â Â  State Archivist duties

84.070Â Â Â Â Â Â  Consumer transactions; consent to use of electronic records

UNIFORM ELECTRONIC TRANSACTIONS ACT

Â Â Â Â Â  84.001 Short title. ORS 84.001 to 84.061 may be cited as the Uniform Electronic Transactions Act. [2001 c.535 Â§1]

Â Â Â Â Â  84.004 Definitions. As used in ORS 84.001 to 84.061:

Â Â Â Â Â  (1) ÂAgreementÂ means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

Â Â Â Â Â  (2) ÂAutomated transactionÂ means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

Â Â Â Â Â  (3) ÂComputer programÂ means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

Â Â Â Â Â  (4) ÂContractÂ means the total legal obligation resulting from the partiesÂ agreement under ORS 84.001 to 84.061 and other applicable law.

Â Â Â Â Â  (5) ÂElectronicÂ means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

Â Â Â Â Â  (6) ÂElectronic agentÂ means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

Â Â Â Â Â  (7) ÂElectronic recordÂ means a record created, generated, sent, communicated, received or stored by electronic means.

Â Â Â Â Â  (8) ÂElectronic signatureÂ means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

Â Â Â Â Â  (9) ÂGovernmental agencyÂ means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state.

Â Â Â Â Â  (10) ÂInformationÂ means data, text, images, sounds, codes, computer programs, software, databases or the like.

Â Â Â Â Â  (11) ÂInformation processing systemÂ means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

Â Â Â Â Â  (12) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (13) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (14) ÂSecurity procedureÂ means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. ÂSecurity procedureÂ includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

Â Â Â Â Â  (15) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. ÂStateÂ includes an Indian tribe or band or an Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

Â Â Â Â Â  (16) ÂTransactionÂ means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial or governmental affairs. [2001 c.535 Â§2]

Â Â Â Â Â  84.007 Scope. (1) Except as otherwise provided in subsection (2) of this section, ORS 84.001 to 84.061 apply to electronic records and electronic signatures relating to a transaction.

Â Â Â Â Â  (2) ORS 84.001 to 84.061 do not apply to a transaction to the extent it is governed by:

Â Â Â Â Â  (a) A law governing the creation and execution of wills, codicils or testamentary trusts; or

Â Â Â Â Â  (b) The Uniform Commercial Code other than ORS 71.1070 and 71.2060 and ORS chapters 72 and 72A.

Â Â Â Â Â  (3) ORS 84.001 to 84.061 apply to an electronic record or electronic signature otherwise excluded from the application of ORS 84.001 to 84.061 under subsection (2) of this section to the extent it is governed by a law other than those specified in subsection (2) of this section.

Â Â Â Â Â  (4) A transaction subject to ORS 84.001 to 84.061 is also subject to other applicable substantive law. [2001 c.535 Â§3]

Â Â Â Â Â  84.010 Prospective application. ORS 84.001 to 84.061 apply to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after June 22, 2001. [2001 c.535 Â§4]

Â Â Â Â Â  84.013 Use of electronic records and electronic signatures; variation by agreement. (1) ORS 84.001 to 84.061 do not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

Â Â Â Â Â  (2) ORS 84.001 to 84.061 apply only to transactions between parties, each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the partiesÂ conduct.

Â Â Â Â Â  (3) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 84.001 to 84.061, the effect of any provision of ORS 84.001 to 84.061 may be varied by agreement. The presence in certain provisions of ORS 84.001 to 84.061 of the words Âunless otherwise agreed,Â or words of similar import, does not imply that the effect of other provisions of ORS 84.001 to 84.061 may not be varied by agreement.

Â Â Â Â Â  (5) Whether an electronic record or electronic signature has legal consequences is determined by ORS 84.001 to 84.061 and other applicable law. [2001 c.535 Â§5]

Â Â Â Â Â  84.016 Construction and application. ORS 84.001 to 84.061 must be construed and applied:

Â Â Â Â Â  (1) To facilitate electronic transactions consistent with other applicable law;

Â Â Â Â Â  (2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

Â Â Â Â Â  (3) To effectuate the general purpose of ORS 84.001 to 84.061 to make uniform the law with respect to the subject of ORS 84.001 to 84.061 among states enacting it. [2001 c.535 Â§6]

Â Â Â Â Â  84.019 Legal recognition of electronic records, electronic signatures and electronic contracts. (1) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

Â Â Â Â Â  (2) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

Â Â Â Â Â  (3) If a law requires a record to be in writing, an electronic record satisfies the law.

Â Â Â Â Â  (4) If a law requires a signature, an electronic signature satisfies the law. [2001 c.535 Â§7]

Â Â Â Â Â  84.022 Provision of information in writing; presentation of records. (1) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

Â Â Â Â Â  (2) If a law other than ORS 84.001 to 84.061 requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

Â Â Â Â Â  (a) The record must be posted or displayed in the manner specified in the other law.

Â Â Â Â Â  (b) Except as otherwise provided in subsection (4)(b) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

Â Â Â Â Â  (c) The record must contain the information formatted in the manner specified in the other law.

Â Â Â Â Â  (3) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

Â Â Â Â Â  (4) The requirements of this section may not be varied by agreement, but:

Â Â Â Â Â  (a) To the extent a law other than ORS 84.001 to 84.061 requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (1) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

Â Â Â Â Â  (b) A requirement under a law other than ORS 84.001 to 84.061 to send, communicate or transmit a record by first-class mail, postage prepaid may be varied by agreement to the extent permitted by the other law. [2001 c.535 Â§8]

Â Â Â Â Â  84.025 Attribution and effect of electronic record and electronic signature. (1) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

Â Â Â Â Â  (2) The effect of an electronic record or electronic signature attributed to a person under subsection (1) of this section is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the partiesÂ agreement, if any, and otherwise as provided by law. [2001 c.535 Â§9]

Â Â Â Â Â  84.028 Effect of change or error. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

Â Â Â Â Â  (1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

Â Â Â Â Â  (2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

Â Â Â Â Â  (a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

Â Â Â Â Â  (b) Takes reasonable steps, including steps that conform to the other personÂs reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

Â Â Â Â Â  (c) Has not used or received any benefit or value from the consideration, if any, received from the other person.

Â Â Â Â Â  (3) If neither subsection (1) nor (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the partiesÂ contract, if any.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section may not be varied by agreement. [2001 c.535 Â§10]

Â Â Â Â Â  84.031 Notarization and acknowledgment. If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. [2001 c.535 Â§11]

Â Â Â Â Â  84.034 Retention of electronic records; originals. (1) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

Â Â Â Â Â  (a) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

Â Â Â Â Â  (b) Remains accessible for later reference.

Â Â Â Â Â  (2) A requirement to retain a record in accordance with subsection (1) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

Â Â Â Â Â  (3) A person may satisfy subsection (1) of this section by using the services of another person if the requirements of subsection (1) of this section are satisfied.

Â Â Â Â Â  (4) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (1) of this section.

Â Â Â Â Â  (5) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (1) of this section.

Â Â Â Â Â  (6) A record retained as an electronic record in accordance with subsection (1) of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after June 22, 2001, specifically prohibits the use of an electronic record for the specified purpose.

Â Â Â Â Â  (7) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agencyÂs jurisdiction. [2001 c.535 Â§12]

Â Â Â Â Â  84.037 Admissibility in evidence. In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form. [2001 c.535 Â§13]

Â Â Â Â Â  84.040 Automated transaction. In an automated transaction, the following rules apply:

Â Â Â Â Â  (1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agentsÂ actions or the resulting terms and agreements.

Â Â Â Â Â  (2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individualÂs own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

Â Â Â Â Â  (3) The terms of a contract are determined by the substantive law applicable to it. [2001 c.535 Â§14]

Â Â Â Â Â  84.043 Time and place of sending and receipt. (1) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

Â Â Â Â Â  (a) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

Â Â Â Â Â  (b) Is in a form capable of being processed by that system; and

Â Â Â Â Â  (c) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient and that is under the control of the recipient.

Â Â Â Â Â  (2) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

Â Â Â Â Â  (a) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

Â Â Â Â Â  (b) It is in a form capable of being processed by that system.

Â Â Â Â Â  (3) Subsection (2) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (4) of this section.

Â Â Â Â Â  (4) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the senderÂs place of business and to be received at the recipientÂs place of business. For purposes of this subsection, the following rules apply:

Â Â Â Â Â  (a) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

Â Â Â Â Â  (b) If the sender or the recipient does not have a place of business, the place of business is the senderÂs or recipientÂs residence, as the case may be.

Â Â Â Â Â  (5) An electronic record is received under subsection (2) of this section even if no individual is aware of its receipt.

Â Â Â Â Â  (6) Receipt of an electronic acknowledgment from an information processing system described in subsection (2) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

Â Â Â Â Â  (7) If a person is aware that an electronic record purportedly sent under subsection (1) of this section, or purportedly received under subsection (2) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement. [2001 c.535 Â§15]

Â Â Â Â Â  84.046 Transferable records. (1) As used in this section, Âtransferable recordÂ means an electronic record that:

Â Â Â Â Â  (a) Would be a note under ORS chapter 73 or a document under ORS chapter 77 if the electronic record were in writing; and

Â Â Â Â Â  (b) The issuer of the electronic record expressly has agreed is a transferable record.

Â Â Â Â Â  (2) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

Â Â Â Â Â  (3) A system satisfies subsection (2) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

Â Â Â Â Â  (a) A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f) of this subsection, unalterable;

Â Â Â Â Â  (b) The authoritative copy identifies the person asserting control as:

Â Â Â Â Â  (A) The person to which the transferable record was issued; or

Â Â Â Â Â  (B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

Â Â Â Â Â  (c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

Â Â Â Â Â  (d) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

Â Â Â Â Â  (e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

Â Â Â Â Â  (f) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

Â Â Â Â Â  (4) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in ORS 71.2010, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under ORS 73.0302 (1), 77.5010 or 79.0330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

Â Â Â Â Â  (5) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

Â Â Â Â Â  (6) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record. [2001 c.535 Â§16; 2003 c.14 Â§32]

Â Â Â Â Â  84.049 Creation and retention of electronic records and conversion of written records by governmental agencies. Each governmental agency of this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records. [2001 c.535 Â§17]

Â Â Â Â Â  84.052 Acceptance and distribution of electronic records by governmental agencies. (1) Except as otherwise provided in ORS 84.034 (6), each governmental agency of this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

Â Â Â Â Â  (2) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (1) of this section, the governmental agency, giving due consideration to security, may specify:

Â Â Â Â Â  (a) The manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the systems established for those purposes;

Â Â Â Â Â  (b) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

Â Â Â Â Â  (c) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and auditability of electronic records; and

Â Â Â Â Â  (d) Any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 84.034 (6), ORS 84.001 to 84.061 do not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures. [2001 c.535 Â§18]

Â Â Â Â Â  84.055 Interoperability. A governmental agency in this state that adopts standards pursuant to ORS 84.052 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this state and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application. [2001 c.535 Â§19]

Â Â Â Â Â  84.058 Severability clause. If any provision of ORS 84.001 to 84.061 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions of ORS 84.001 to 84.061 that can be given effect without the invalid provision or application, and to this end the provisions of ORS 84.001 to 84.061 are severable. [2001 c.535 Â§20]

Â Â Â Â Â  84.061 Federal electronic signatures law partially superseded. ORS 84.001 to 84.061 constitute the adoption of the Uniform Electronic Transactions Act as approved and recommended for enactment by the National Conference of Commissioners on Uniform State Laws in 1999 and supersede the provisions of section 101 of the federal Electronic Signatures in Global and National Commerce Act (P.L. 106-229) in accordance with section 102(a) of the federal Act. [2001 c.535 Â§21]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  84.064 Oregon Department of Administrative Services duties; rules. (1) For purposes of ORS 84.049, 84.052 and 84.055, the Oregon Department of Administrative Services shall make determinations and adopt standards for state agencies.

Â Â Â Â Â  (2) The department shall adopt rules for the use of electronic signatures by state agencies. The rules shall include control processes and procedures to ensure adequate integrity, security and confidentiality of state agency business transactions conducted using electronic commerce and to ensure that those transactions can be audited as may be necessary for the normal conduct of business.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ means every state officer and board, commission, department, institution, branch and agency of the state government whose costs are paid wholly or in part from funds held in the State Treasury, except:

Â Â Â Â Â  (a) The Legislative Assembly, the courts, the district attorney for each county and their officers and committees; and

Â Â Â Â Â  (b) The Public Defense Services Commission. [2001 c.535 Â§22; 2003 c.449 Â§24; 2005 c.118 Â§2]

Â Â Â Â Â  84.067 State Archivist duties. Nothing in ORS 84.049 limits or modifies the powers and duties of the State Archivist under ORS 192.005 to 192.170 and 357.805 to 357.895. [2001 c.535 Â§23]

Â Â Â Â Â  84.070 Consumer transactions; consent to use of electronic records. (1) As used in this section:

Â Â Â Â Â  (a) ÂConsumerÂ means:

Â Â Â Â Â  (A) An individual who obtains, through a transaction, products or services that are used primarily for personal, family or household purposes; and

Â Â Â Â Â  (B) The legal representative of the individual.

Â Â Â Â Â  (b) ÂElectronic record,Â ÂinformationÂ and ÂtransactionÂ have the meanings given those terms in ORS 84.004.

Â Â Â Â Â  (2) Notwithstanding ORS 84.001 to 84.061, if a statute, rule or other rule of law requires that information relating to a transaction be provided or made available to a consumer in writing, the use of an electronic record to provide or make available, whichever is required, the information satisfies the requirement that the information be in writing if:

Â Â Â Â Â  (a) The consumer has affirmatively consented to the use of the electronic record and has not withdrawn the consent;

Â Â Â Â Â  (b) The consumer, before consenting, is provided with a clear and conspicuous statement:

Â Â Â Â Â  (A) Informing the consumer of:

Â Â Â Â Â  (i) Any right or option of the consumer to have the record provided or made available on paper or in other nonelectronic form; and

Â Â Â Â Â  (ii) The right of the consumer to withdraw the consent to have the record provided or made available in an electronic form and of any conditions, consequences, which may include termination of the partiesÂ relationship, or fees in the event of the withdrawal of the consent;

Â Â Â Â Â  (B) Informing the consumer of whether the consent applies:

Â Â Â Â Â  (i) Only to the particular transaction that gave rise to the obligation to provide or make available the record; or

Â Â Â Â Â  (ii) To identified categories of records that may be provided or made available during the course of the partiesÂ relationship;

Â Â Â Â Â  (C) Describing the procedures the consumer must use to withdraw consent as provided in subparagraph (A) of this paragraph and to update information needed to contact the consumer electronically; and

Â Â Â Â Â  (D) Informing the consumer:

Â Â Â Â Â  (i) How, after the consent, the consumer may, upon request, obtain a paper copy of an electronic record; and

Â Â Â Â Â  (ii) Whether any fee will be charged for the paper copy of an electronic record;

Â Â Â Â Â  (c) The consumer:

Â Â Â Â Â  (A) Before consenting, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and

Â Â Â Â Â  (B) Consents electronically, or confirms the consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent; and

Â Â Â Â Â  (d) After the consent of a consumer in accordance with paragraph (a) of this subsection, if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the record:

Â Â Â Â Â  (A) Provides the consumer with a statement of:

Â Â Â Â Â  (i) The revised hardware and software requirements for access to and retention of the electronic records; and

Â Â Â Â Â  (ii) The consumerÂs right to withdraw consent without imposition of any fees for the withdrawal and without the imposition of any condition or consequence that was not disclosed under paragraph (b)(A) of this subsection; and

Â Â Â Â Â  (B) Again complies with paragraph (c) of this subsection.

Â Â Â Â Â  (3)(a) Nothing in ORS 84.001 to 84.061 affects the content or timing of any disclosure or other record required to be provided or made available to any consumer under any statute, rule or other rule of law.

Â Â Â Â Â  (b) If a law enacted before October 1, 2000, expressly requires a record to be provided or made available by a specified method that requires verification or acknowledgment of receipt, the record may be provided or made available electronically only if the method used provides verification or acknowledgment of receipt, whichever is required.

Â Â Â Â Â  (4) The legal effectiveness, validity or enforceability of any contract executed by a consumer may not be denied solely because of the failure to obtain electronic consent or confirmation of consent by that consumer in accordance with subsection (2)(c)(B) of this section.

Â Â Â Â Â  (5) Withdrawal of consent by a consumer may not affect the legal effectiveness, validity or enforceability of electronic records provided or made available to that consumer in accordance with subsection (2) of this section before implementation of the consumerÂs withdrawal of consent. A consumerÂs withdrawal of consent shall be effective within a reasonable period of time after receipt of the withdrawal by the provider of the record. Failure to comply with subsection (2)(d) of this section may, at the election of the consumer, be treated as a withdrawal of consent for purposes of this subsection.

Â Â Â Â Â  (6) If a statute, rule or other rule of law requires that information relating to a transaction be provided or made available to a consumer in writing, an oral communication or a recording of an oral communication may not qualify as an electronic record for purposes of this section except as otherwise provided under applicable law.

Â Â Â Â Â  (7) Subsections (2) to (6) of this section do not apply to any records that are provided or made available to a consumer who has consented before June 22, 2001, to receive such records in electronic form as permitted by any statute, rule or other rule of law.

Â Â Â Â Â  (8) Notwithstanding ORS 84.001 to 84.061, if a statute, rule or other rule of law requires that a contract or other record relating to a transaction be provided or made available to a consumer in writing, the legal effectiveness, validity or enforceability of an electronic record of the contract or other record may be denied if the electronic record is not in a form that is capable of being retained and accurately reproduced for later reference by all parties or persons who are entitled to retain the contract or other record.

Â Â Â Â Â  (9) In addition to the requirements of subsection (2) of this section and subject to subsection (10)(c) of this section, an electronic record providing or delivering notice of the cancellation or termination of insurance satisfies the requirement that the information be provided or made available to a consumer in writing if the insurance company sends notice to the consumer with a request for a return receipt and the insurance company receives a return receipt. If the insurance company does not receive a return receipt, the insurance may be canceled or terminated only after providing or delivering the notice in writing to the consumer.

Â Â Â Â Â  (10) Nothing in ORS 84.001 to 84.061 authorizes using an electronic record to provide or deliver any notice of:

Â Â Â Â Â  (a) The cancellation or termination of utility services, including water, heat and power;

Â Â Â Â Â  (b) Default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

Â Â Â Â Â  (c) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities; or

Â Â Â Â Â  (d) Recall of a product, or material failure of a product, that risks endangering health or safety.

Â Â Â Â Â  (11) ORS 84.001 to 84.061 do not apply to any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials. [2001 c.535 Â§24; 2005 c.106 Â§1]

_______________

CHAPTER 85

[Reserved for expansion]



Chapter 86

Chapter 86  Mortgages; Trust Deeds

2005 EDITION

TITLE 9

MORTGAGES AND LIENS

Chapter     86.       Mortgages; Trust Deeds

87.       Statutory Liens

88.       Foreclosure of Mortgages and Other Liens

_______________

Chapter 86  Mortgages; Trust Deeds

2005 EDITION

MORTGAGES; TRUST DEEDS

MORTGAGES AND LIENS

REAL PROPERTY MORTGAGES

86.010       Nature of mortgagees interest

86.020       Covenant to pay money not implied

86.030       Absolute deed as a mortgage

86.040       Improvements on mortgaged lands

86.050       Payment of taxes and other charges by mortgagee

86.060       Assignment of mortgage

86.080       Record of assignment not notice to mortgagor

86.095       Acts not affecting priority of lien of credit instrument

86.100       Discharge of mortgage

86.110       Discharge of record by owner and holder of mortgage note who is not the mortgagee of record

86.120       Discharge of mortgage on real property; effect of discharge

86.130       Discharge by foreign executors, administrators, conservators and guardians

86.140       Liability of mortgagee for failure to discharge mortgage

86.150       Loan agreements and promissory notes to state maximum prepayment privilege penalty

86.155       Priority of line of credit instrument as to certain advances; procedure to limit indebtedness in residential line of credit instrument

LATE CHARGES

86.160       Definitions for ORS 86.160 to 86.185

86.165       Late charge

86.170       Prohibited mortgage provisions

86.175       Scope

86.180       ORS 86.160 to 86.185 not applicable to certain mortgagees; notice to borrowers

86.185       ORS 86.160 to 86.185 not applicable to certain loans

REAL ESTATE LOANS; SECURITY PROTECTION

86.205       Definitions for ORS 86.205 to 86.275

86.210       Types of lender security protection provisions allowed

86.214       Application of ORS 86.210 and 86.245 to real estate loan agreements

86.240       Limit on amount required in security protection escrow account; compliance with federal laws for certain loans as compliance with state laws

86.245       Interest on security protection deposits; exception

86.250       Service charge prohibited where interest required

86.255       Arrangements where security protection provisions not required; information to borrower

86.260       Payment of taxes where security protection provision required; credit of discount where taxes not paid; cause of action by borrower

86.265       Effect of lender violation of ORS 86.205 to 86.275

86.270       ORS 86.205 to 86.275 inapplicable to certain loan agreements; notice to borrower

86.275       Severability

CHATTEL MORTGAGES

86.405       Secretary of State to furnish statement of mortgages filed before September 1, 1963; fee

86.440       Discharge of mortgage recorded with county recording officer

86.460       Discharge of mortgage filed with Secretary of State; fee

86.470       Discharge, assignment and foreclosure of mortgages on chattels registered and licensed by Department of Transportation

INVESTMENTS; FEDERAL HOUSING ADMINISTRATOR

86.610       Power of financial institutions, fiduciaries and others to make loans secured by property insured by Federal Housing Administrator

86.620       Investment of funds of financial institutions, fiduciaries and others in bonds and mortgages accepted by Federal Housing Administrator, debentures issued thereby, and obligations of national mortgage associations

86.630       Eligibility of securities described in ORS 86.620 as security for deposits, investment or reserve of securities

86.640       Applicability of other laws requiring security or regulating loans and investments

TRUST DEEDS

86.705       Definitions for ORS 86.705 to 86.795

86.710       Trust deeds authorized to secure performance of an obligation; methods of foreclosure after breach

86.715       Trust deed deemed to be mortgage on real property; applicability of mortgage laws

86.720       Reconveyance upon performance; liability for failure to reconvey; release of trust deed

86.725       Time within which foreclosure must be commenced

86.735       Foreclosure by advertisement and sale

86.740       Notice of sale to be given to certain persons

86.742       Failure to give notice of sale; action by omitted person; defense; pleading and proving knowledge of sale; attorney fees; exclusive remedy

86.745       Contents of notice of sale

86.750       Service and publication of notice; recording proof of compliance

86.753       Discontinuance of foreclosure proceedings after cure of default

86.755       Sale of property

86.757       Request for information from trustee

86.759       Information provided by trustee

86.765       Disposition of proceeds of sale

86.770       Effect of sale

86.775       Contents of trustees deed to purchaser

86.780       Recitals in trustees deed and certain affidavits as prima facie or conclusive evidence

86.785       Requests for copies of notice of default or notice of sale

86.790       Qualifications of trustee; appointment of successor trustee; duty of trustee

86.795       Compensation of trustee

PENALTIES

86.990       Penalties

REAL PROPERTY MORTGAGES

86.010 Nature of mortgagees interest. A mortgage of real property is not a conveyance so as to enable the owner of the mortgage to recover possession of the property without a foreclosure and sale. This section is not intended as a limitation upon the right of the owner of real property to mortgage or pledge the rents and profits thereof, nor as prohibiting the mortgagee or pledgee of such rents and profits, or any trustee under a mortgage or trust deed from entering into possession of any real property, other than farmlands or the homestead of the mortgagor or successor in interest, for the purpose of operating the same and collecting the rents and profits thereof for application in accordance with the provisions of the mortgage or trust deed or other instrument creating the lien, nor as any limitation upon the power of a court of equity to appoint a receiver to take charge of the property and collect the rents and profits thereof.

86.020 Covenant to pay money not implied. No mortgage shall be construed as implying a covenant for the payment of the sum thereby secured. When there is no express covenant for such payment contained in the mortgage, and no bond or other separate instrument to secure such payment shall have been given, the remedies of the mortgagee shall be confined to the lands mentioned in the mortgage.

86.030 Absolute deed as a mortgage. When a deed purports to be an absolute conveyance in terms, but is made or intended to be made defeasible by a deed of defeasance or other instrument, the original conveyance shall not be thereby defeated or affected as against any person other than the maker of the defeasance, or the heirs or devisees of the maker, or persons having actual notice thereof, unless the instrument of defeasance is recorded with the recording officer of the county where the lands lie.

86.040 Improvements on mortgaged lands. No person shall sell, dispose of, remove or damage any building or other improvements upon mortgaged lands. All such improvements are deemed a part of the mortgaged property and are subject to the mortgage lien. When any improvements are removed from the mortgaged premises in violation of this section, the mortgagee may follow and regain possession of such improvements wherever found or may recover the reasonable value thereof from the person removing them.

86.050 Payment of taxes and other charges by mortgagee. Whenever a mortgagor fails to pay when due any taxes, assessments, interest on prior mortgages, insurance premiums or other charges necessary to be paid for the protection of the lien of a mortgagee, the mortgagee may pay the same, and such payments shall be added to the mortgage debt and secured by the mortgage held by the mortgagee, and shall bear interest at the same rate as specified in the mortgage. This section applies only to mortgages executed after June 3, 1929, and does not affect the right of parties to specifically contract otherwise than as provided in this section.

86.060 Assignment of mortgage. Mortgages may be assigned by an instrument in writing, executed and acknowledged with the same formality as required in deeds and mortgages of real property, and recorded in the records of mortgages of the county where the land is situated.

86.070 [Repealed by 1965 c.252 §1]

86.080 Record of assignment not notice to mortgagor. The recording of the assignment of a mortgage is not of itself notice of such assignment to the mortgagor, or the heirs or personal representatives of the mortgagor, so as to invalidate a payment made by any of them to the mortgagee.

86.090 [Repealed by 1965 c.252 §1]

86.095 Acts not affecting priority of lien of credit instrument. (1) Actions that do not affect the priority granted to the lien of a credit instrument at the time it is first received for recordation shall include but shall not be limited to:

(a) Renegotiation or adjustment of the initial interest rate provided in the note or the credit instrument, upward or downward, which may increase or decrease the amount of periodic payments or may extend or shorten the term of the credit instrument, or both;

(b) An increase in the underlying obligation secured by the credit instrument during any part of the term of the credit instrument as a result of deferment of all or a portion of the interest payments and the addition of such payments to the outstanding balance of the obligation;

(c) Execution of new notes at designated intervals during the term of the credit instrument that reflect changes made pursuant to paragraph (a) or (b) of this subsection;

(d) Extension of the term of the credit instrument;

(e) Substitution of a note if there is no increase in the principal amount to be paid under the note;

(f) Modification of periodic payments required under the note if there is no increase in the principal amount due under the note; or

(g) Advances made under ORS 86.155.

(2) As used in this section, the addition of accrued interest to the principal amount of the underlying obligation is not an increase in the principal amount.

(3) As used in this section, credit instrument includes a mortgage, a line of credit instrument, a deed of trust and a contract for sale of real property. [1981 c.304 §2; 1987 c.716 §2; 1991 c.246 §1; 2001 c.20 §1]

86.100 Discharge of mortgage. Any mortgage shall be discharged of record whenever there is presented to the recording officer a certificate executed by the mortgagee, or the personal representatives or assigns of the mortgagee, acknowledged or proved and certified as prescribed by law to entitle conveyances to be recorded, specifying that such mortgage has been paid or otherwise discharged. Every such certificate, and the proof or acknowledgment thereof, shall be recorded at full length. [Amended by 1965 c.252 §2]

86.110 Discharge of record by owner and holder of mortgage note who is not the mortgagee of record. (1) Whenever a promissory note secured by mortgage on real property is transferred by indorsement without a formal assignment of the mortgage, and the mortgage is recorded, the mortgage, upon payment of the promissory note, may be discharged of record by the owner and holder of the promissory note making and filing with the appropriate recording officer a certificate, verified by oath, proving the satisfaction of mortgage and declaring, in substance, that the owner and holder is the owner and holder of the note secured by the mortgage by indorsement of the mortgagee and that the note has been fully paid and proving that fact to the satisfaction of the recording officer.

(2) Upon receiving the certificate, the recording officer shall record the document and index the document as a satisfaction of mortgage. The record shall have the same effect as a deed of release of the mortgagee duly acknowledged and recorded. [Amended by 1965 c.252 §3; 2001 c.577 §1]

86.120 Discharge of mortgage on real property; effect of discharge. No mortgage upon real property shall be discharged except as provided in ORS 86.110 or by the person appearing upon the records of the county where the mortgage is recorded to be the owner thereof. A discharge of the mortgage by such person shall operate to free the land described in the mortgage from the lien of the mortgage as against all subsequent purchasers and incumbrances for value and without notice.

86.130 Discharge by foreign executors, administrators, conservators and guardians. Foreign executors, administrators, conservators and guardians may discharge mortgages upon the records of any county upon recording with the recording officer of the county in which the mortgage is recorded a certified copy of their letters testamentary, or of administration, or of guardianship or of conservatorship. The certificate shall include a statement that the letters are in effect, and the certificate shall be recorded in the mortgage records. [Amended by 1973 c.506 §§2,44]

86.140 Liability of mortgagee for failure to discharge mortgage. If any mortgagee or the personal representative or assignee of the mortgagee, after full performance of the condition of the mortgage before or after a breach thereof, shall, within 30 days after being thereto requested, and after tender of reasonable charges, fail to discharge the same, or to execute and acknowledge a certificate of discharge or release thereof, that person shall be liable to the mortgagor, or the heirs or assigns of the mortgagor, in the sum of $500 damages and also for all actual damages occasioned by such failure, to be recovered in an action at law. The owner and holder of the promissory note referred to in ORS 86.110 is deemed the personal representative of the mortgagee for the purposes of this section. [Amended by 1955 c.29 §1; 1955 c.512 §1; 1993 c.648 §1]

86.150 Loan agreements and promissory notes to state maximum prepayment privilege penalty. (1) Any person making a loan having a loan period of more than three years secured by a mortgage or by a trust deed on real property located in this state shall, with respect to such loan, expressly and clearly state on the loan agreement and promissory note any maximum prepayment privilege penalty. The statement shall include the maximum prepayment penalty applicable for prepayment during the first year of the loan period and for each year thereafter.

(2) Violation of subsection (1) of this section with respect to a loan agreement or promissory note shall render any prepayment privilege penalty provision in the agreement void.

(3) Loan agreement as used in this section means a written document issued in connection with a particular loan which sets forth the terms upon which the loan will be made. Loan agreement does not include a mortgage or trust deed which secures a promissory note. Nothing in this section shall be deemed to require a lender to issue a loan agreement.

(4) This section does not apply to any loan agreement executed on or before September 13, 1967, or any loan not primarily for personal, family or household use. [1967 c.336 §§1,2; 1987 c.716 §3]

86.155 Priority of line of credit instrument as to certain advances; procedure to limit indebtedness in residential line of credit instrument. (1) As used in this section:

(a) Credit agreement means any promissory note, loan agreement or other agreement which provides for advances subsequent to the date of recording of the line of credit instrument which secures such note or agreement.

(b) Line of credit instrument means a mortgage or trust deed which secures a consumer or commercial credit agreement and creates a lien on specified real property up to a stated amount, provided that the front page of the mortgage or trust deed, or a memorandum thereof:

(A) Contains the legend line of credit mortgage, line of credit trust deed or line of credit instrument either in capital letters or underscored above the body of the mortgage or trust deed;

(B) States the maximum principal amount to be advanced pursuant to the credit agreement; and

(C) States the term or maturity date, if any, of the credit agreement exclusive of any option to renew or extend such term of maturity date.

(c) Residential line of credit instrument means any line of credit instrument creating a lien on real property upon which are situated or will be constructed four or fewer residential units, one of which, at the time the credit agreement is entered into, is the borrowers residence or is intended, following construction, to be a residence of the borrower.

(2) A line of credit instrument shall have priority, regardless of the knowledge of the lienholder of any intervening lien, as of its date of recording as to the following advances whether such advances are optional or obligatory advances:

(a) Principal advances made any time pursuant to the credit agreement, to the extent the total outstanding advances do not exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section;

(b) Interest, lawful charges and advances made any time pursuant to the credit agreement for the reasonable protection of the real property including, but not limited to, advances to pay real property taxes, hazard insurance premiums, maintenance charges imposed under a declaration or restrictive covenant and reasonable attorney fees, whether or not such interest, lawful charges or advances shall exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section; and

(c) Advances made any time after the date of recording and pursuant to a credit agreement that is not secured by a residential line of credit instrument to complete construction of previously agreed-upon improvements on the real property, whether or not such advances exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section provided, however, that the front page of the instrument states that the maximum principal amount to be advanced pursuant to the credit agreement may be exceeded by advances to complete construction pursuant to this subsection.

(3) Actions that do not affect the priority granted to the advances set forth in subsection (2) of this section shall include, but not be limited to, those actions set forth in ORS 86.095 (1). If any modification to a credit agreement increases the maximum principal amount to be advanced pursuant to the credit agreement, then principal advances that are made that exceed the original maximum principal amount stated in the line of credit instrument shall have priority as of the date of recording an amendment to the line of credit instrument that states the increased maximum principal amount.

(4) In the case of a residential line of credit instrument, the debtor may limit the indebtedness secured by that line of credit instrument to the amount of the credit outstanding by delivering a notice by personal service upon the lienholder or trust deed beneficiary or by mailing a notice by certified mail, return receipt requested, to the lienholder or trust deed beneficiary at the address given for payment or, if none, to the address of the lienholder or trust deed beneficiary indicated in the line of credit instrument or deed of trust. To be sufficient to limit indebtedness under this subsection, the notice must:

(a) State that it is made under this section;

(b) Contain the legal description in the line of credit instrument or the street address of the real property;

(c) Provide the information necessary to locate the line of credit instrument in the public record;

(d) State the debtors intention to limit the amount of credit secured by the line of credit instrument to the amount owed at the time the notice is received;

(e) State the date sent; and

(f) Be signed and acknowledged by all debtors obligated under the line of credit instrument.

(5) Not later than the 20th day after receipt of the notice described in subsection (4) of this section, the lienholder or trust deed beneficiary shall:

(a) Indorse on the notice, or on an addendum to the notice, the principal amount of the indebtedness secured by the line of credit instrument on the date the lienholder or trust deed beneficiary received notice;

(b) Sign and acknowledge the notice or the addendum, if applicable; and

(c) Record the notice and addendum in the public record where the line of credit instrument was originally recorded.

(6) If the lienholder or trust deed beneficiary fails to record the notice and addendum, if applicable, within the time period specified in subsection (5) of this section, the debtor may record the notice in the public record where the line of credit instrument was originally recorded, together with proof of receipt by, or personal delivery to, the lienholder or trust deed beneficiary.

(7) Notwithstanding subsection (4) of this section, the line of credit instrument shall continue to have priority as of its date of recording as to:

(a) Principal advances, including any advance the creditor is required to honor, that were made before a notice under subsection (4) of this section is received;

(b) Interest, lawful charges and advances described in subsection (2)(b) and (c) of this section; and

(c) All advances made after a notice under subsection (4) of this section is received which are within the amount owed at the time the notice under subsection (4) of this section is given. [1987 c.716 §4; 1989 c.198 §1; 1991 c.313 §1; 1991 c.438 §1; 1997 c.152 §1; 2001 c.20 §2]

LATE CHARGES

86.160 Definitions for ORS 86.160 to 86.185. As used in ORS 86.160 to 86.185:

(1) Late charge means a sum payable by a mortgagor to the holder of a mortgage pursuant to a note or mortgage to compensate the holder for servicing and other costs attributable to the receipt of mortgage payments from the mortgagor after the date upon which payment is due.

(2) Mortgagor includes the grantor under a deed of trust.

(3) Mortgage includes a deed of trust.

(4) Residential real property means a single-family, owner-occupied dwelling and appurtenances. [1977 c.427 §1]

86.165 Late charge. No lender may impose a late charge:

(1) With respect to any periodic installment payment received by it within 15 days after the due date. However, if the 15-day period ends on a Saturday, Sunday or legal holiday the 15-day period is extended to the next business day.

(2) In a dollar amount which exceeds five percent of the sum of principal and interest of the delinquent periodic installment payment or the amount provided in the note or mortgage held by the lender, whichever is the lesser.

(3) Unless the note or mortgage held by the lender provides for payment of a late charge on delinquent periodic installments and a monthly billing, coupon or notice is provided by the lender disclosing the date on which periodic installments are due and that a late charge may be imposed if payment is not received by lender within 15 days thereafter. However, if the lender and the borrower have provided in the note or other written loan agreement that the payments on the loan shall be made by the means of automatic deductions from a deposit account maintained by the borrower, the lender shall not be required to provide the borrower with a monthly billing, coupon or notice under this subsection with respect to any occasion on which there are insufficient funds in the borrowers account to cover the amount of a loan payment on the date the loan payment becomes due and within the period described in subsection (1) of this section.

(4) More than once on any single installment. [1977 c.427 §2; 1979 c.101 §1; 1993 c.280 §1]

86.170 Prohibited mortgage provisions. Any provision in a mortgage for a late charge except as authorized by ORS 86.160 to 86.185 shall be invalid. [1977 c.427 §3; 1997 c.631 §384]

86.175 Scope. ORS 86.160 to 86.185 shall be applicable only to late charges on loans secured by residential real property. [1977 c.427 §4]

86.180 ORS 86.160 to 86.185 not applicable to certain mortgagees; notice to borrowers. Nothing in ORS 86.160 to 86.185 shall pertain to a mortgage banking company or mortgage servicing company except that if the terms of the mortgage do not conform to the requirements of ORS 86.165, the borrower shall be notified prior to the execution of the mortgage. [1977 c.427 §5]

86.185 ORS 86.160 to 86.185 not applicable to certain loans. Nothing in ORS 86.160 to 86.185 shall apply to loans insured, guaranteed or purchased by an instrumentality of the federal government, whose regulations establish late charge limitations. [1977 c.427 §6]

REAL ESTATE LOANS; SECURITY PROTECTION

86.205 Definitions for ORS 86.205 to 86.275. As used in ORS 86.205 to 86.275:

(1) Borrower means any person who becomes obligated on a real estate loan agreement, either directly or indirectly, and includes, but is not limited to, mortgagors, grantors under trust deeds, vendees under conditional land sales contracts, and persons who purchase real property securing a real estate loan agreement, whether the persons assume the loan or purchase the property subject to the loan.

(2) Direct reduction provision or capitalization provision means any provision which is part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby the borrower makes periodic prepayment of property taxes, insurance premiums and similar charges to the lender or the designee of the lender, who applies such prepayments first to accrued interest and then to the principal amount of the loan, and upon payment of such charges, adds the amount of such payment to the principal amount of the loan.

(3) Escrow account means any account which is a part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby the borrower makes periodic prepayment to the lender or the designee of the lender of taxes, insurance premiums, and similar charges, and the lender or the designee of the lender pays the charges out of the account at the due dates.

(4) Lender means any person who makes, extends, or holds a real estate loan agreement and includes, but is not limited to, mortgagees, beneficiaries under trust deeds, and vendors under conditional land sales contracts.

(5) Lenders security protection provision means any provision which is a part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby the borrower prepays, pledges or otherwise commits cash or other assets owned by the borrower in advance of due dates for payments of property taxes, insurance premiums and similar charges relating to the property securing the loan in order to assure timely payment of the charges and protect the lenders security interest in the property, and includes, but is not limited to, escrow accounts, direct reduction provisions, capitalization provisions, and pledges of savings accounts.

(6) Person means individuals, corporations, associations, partnerships and trusts, and includes, but is not limited to, financial institutions as defined in ORS 706.008, investment companies, insurance companies, pension funds, and mortgage companies.

(7) Real estate loan agreement or real estate loan means any agreement providing for a loan on residential property, including multifamily, occupied by the borrower in the amount of $100,000 or less, secured in whole or in part by real property, or any interest therein, located in this state, and includes, but is not limited to, mortgages, trust deeds and conditional land sales contracts. [1975 c.337 §1; 1997 c.631 §385]

86.210 Types of lender security protection provisions allowed. A lender may require a lenders security protection provision under ORS 86.205 to 86.275 either as a direct reduction provision, an escrow account, or a pledge of an interest-bearing savings account in an amount not to exceed the maximum amount which a lender may require a borrower to deposit in a lenders security protection provision under ORS 86.240 and bearing interest at a rate not less than the rate required on lenders security protection provisions by ORS 86.245. [1975 c.337 §2; 1987 c.577 §1]

86.214 Application of ORS 86.210 and 86.245 to real estate loan agreements. To the extent not inconsistent with provisions of existing real estate loan agreements and provided such agreements are not silent with regard to a lenders security protection provision, the provisions of ORS 86.210, 86.245 and this section shall apply to real estate loan agreements entered into prior to, on and after October 1, 1987. To the extent that the provisions of existing real estate loan agreements are inconsistent with the provisions of ORS 86.210, 86.245 and this section, the existing real estate loan agreements are silent as to a lenders security protection provision, or any part of ORS 86.210, 86.245 and this section is declared unconstitutional as to existing real estate loan agreements, the provisions of ORS 86.205 to 86.275 (1985 Replacement Part) shall govern and be in full force and effect. [1987 c.577 §4]

86.215 [1975 c.337 §§3,4,5; 1985 c.613 §2; repealed by 1987 c.577 §5]

86.220 [1975 c.337 §6; repealed by 1987 c.577 §5]

86.225 [1975 c.337 §6a; repealed by 1987 c.577 §5]

86.230 [1975 c.337 §6b; repealed by 1987 c.577 §5]

86.235 [1975 c.337 §7; repealed by 1987 c.577 §5]

86.240 Limit on amount required in security protection escrow account; compliance with federal laws for certain loans as compliance with state laws. (1) No lender, in connection with a real estate loan agreement, shall require a borrower or prospective borrower:

(a) To deposit in any escrow account which may be established in connection with the agreement, prior to or upon the date of settlement, a sum in excess of the estimated total amount of property taxes, insurance premiums, and similar charges which actually will be due and payable on the date of settlement, and the pro rata portion thereof which has accrued, plus one-sixth of the estimated total amount of the charges which will become due and payable during the 12-month period beginning on the date of settlement; or

(b) To deposit in any escrow account, which may be established in connection with the agreement, in any month beginning after the date of settlement a sum in excess of one-sixth of the total amount of estimated property taxes, insurance premiums or similar charges which will become due and payable during the 12-month period beginning on the first day of the month, except that in the event the lender determines there will be a deficiency on the due date, the lender shall not be prohibited from requiring additional monthly deposits in the escrow account of pro rata portions of the deficiency corresponding to the number of months from the date of the lenders determination of the deficiency to the date upon which the charges become due and payable.

(2) For real estate loan agreements subject to the federal Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) and to Regulation X of the federal Department of Housing and Urban Development (24 C.F.R. 3500.1 et seq.), compliance with the Real Estate Settlement Procedures Act and with Regulation X shall be considered to be compliance with this section. [1975 c.337 §13; 1995 c.182 §1]

86.245 Interest on security protection deposits; exception. (1) As used in this section, discount rate means the auction average rate on 91-day United States Treasury bills, as established by the most recent auction of such Treasury bills, as published by the United States Department of the Treasury, Bureau of the Public Debt, less 100 basis points.

(2) Except as provided in subsections (5) and (7) of this section, any lender who requires a lenders security protection provision in connection with a real estate loan agreement shall pay interest to the borrower on funds deposited in the account at a rate not less than the discount rate. The discount rate shall be determined with reference to the most recent auction date before May 15 and November 15 each year.

(3) The rate of interest payable on the account shall be adjusted semiannually to reflect changes in the discount rate. These adjustments shall be calculated on May 15 and November 15 each year. Adjustments calculated on May 15 shall take effect on the following July 1, and adjustments calculated on November 15 shall take effect on the following January 1.

(4) Interest shall be computed on the average monthly balance in the account and shall be paid not less than quarterly to the borrower by crediting to the escrow account the amount of the interest due.

(5) Except as provided in subsection (6) of this section, this section does not apply to real estate loan agreements entered into prior to September 1, 1975, or on which the payment of interest on a lenders security protection provision violates any state or federal law or regulation.

(6) If federal law or regulation does not prohibit the payment of interest on a lenders security protection provision by federally chartered or organized lenders, this section applies to the federally chartered or organized lenders and the state chartered or organized lenders that are similar to the federally chartered or organized lenders with respect to a lenders security protection provision executed in connection with real estate loan agreement entered into prior to and in existence on September 1, 1975.

(7) This section does not apply to real estate loan agreements made by, held for sale to or sold to the State of Oregon. [1975 c.337 §8; 1979 c.327 §29; 1983 c.492 §1; 1987 c.577 §2; 1995 c.182 §2; 1997 c.68 §1; 2005 c.3 §1]

86.250 Service charge prohibited where interest required. No lender requiring a lenders security protection provision with respect to which interest is required to be paid by the lender under ORS 86.245 shall impose a service charge in connection with such provision. [1975 c.337 §9]

86.255 Arrangements where security protection provisions not required; information to borrower. In any real estate loan agreement with respect to which a lender does not require a lenders security protection provision, the parties may mutually agree to any arrangement whereby the borrower prepays, pledges or otherwise commits assets in advance of due dates for payment of property taxes, insurance premiums and similar charges relating to the real property in order to assist the borrower in making timely payments of the charges. Prior to entering any such arrangement, the lender shall furnish the borrower a statement in writing, which may be set forth in the loan application:

(1) That the arrangement is not a condition to the real estate loan agreement;

(2) If it is an escrow account, whether or not the lender will pay interest and if interest is to be paid, the rate of interest; and

(3) Whether or not the borrower must pay the lender a charge for the service. If a charge is agreed to, the charge shall not exceed the amount of interest income earned under subsection (2) of this section. [1975 c.337 §10]

86.260 Payment of taxes where security protection provision required; credit of discount where taxes not paid; cause of action by borrower. (1) If a lender has a requirement that the borrower pay funds into a lenders security protection provision for the payment of property taxes on property that is the security for the real estate loan agreement, insurance premiums, and similar charges, and there are funds in the account, the lender shall pay the taxes or the amount in the account if less than the taxes due, in time to take advantage of any discount authorized by ORS 311.505, and all other charges on or before the due dates for payments.

(2)(a) If the lender fails to pay the taxes in accordance with subsection (1) of this section resulting in a loss of discount to the borrower, the lender shall credit the lenders security protection provision in an amount equal to the amount of discount denied on account of such failure, together with any interest that has accrued on the unpaid property taxes to the date the property taxes are finally paid.

(b) If the failure of the lender to comply with subsection (1) of this section is willful and results in the loss to the borrower of the discount, or if the failure to comply was not willful but upon discovery of the failure to comply and the loss of discount, the lender fails to credit the lenders security protection provision required by paragraph (a) of this subsection, the borrower shall have a cause of action against the lender to recover an amount equal to 15 times the amount of discount the borrower would have received, together with any interest that accrued on the unpaid property taxes to the date of recovery. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1975 c.337 §11; 1979 c.703 §15; 1981 c.897 §18; 1995 c.618 §48]

86.265 Effect of lender violation of ORS 86.205 to 86.275. A violation of ORS 86.205 to 86.275 by a lender shall render the lenders security protection provision voidable at the option of the borrower, and the lender shall be liable to the borrower in an amount equal to:

(1) The borrowers actual damages or $100, whichever is greater, and

(2) In the case of any successful action to enforce the foregoing liability, the court costs of the action together with reasonable attorney fees at trial and on appeal as determined by the court if the court finds that written demand for the payment of the borrowers claim was made on the lender not less than 10 days before the commencement of the action. No attorney fees shall be allowed to the borrower if the court finds that the lender tendered to the borrower, prior to the commencement of the action, an amount not less than the damages awarded to the borrower. [1975 c.337 §14; 1981 c.897 §19]

86.270 ORS 86.205 to 86.275 inapplicable to certain loan agreements; notice to borrower. ORS 86.205 to 86.275 shall not apply to a real estate loan agreement which is serviced or held for sale within one year by a mortgage servicing company neither affiliated with nor owned in whole or in part by the purchaser and which is made, extended or held by a purchaser whose principal place of business is outside this state; provided that if the purchaser requires a lenders security protection provision, prior to entering into such agreement, the mortgage servicing company shall furnish the borrower a statement in writing, which may be set forth in the loan application, that the mortgage servicing company is not required by the laws of this state to pay interest on the lenders security protection provision, and specifically informing the borrower why the borrower is not entitled to interest on the account. [1975 c.337 §15]

86.275 Severability. If any section of ORS 86.205 to 86.275, or the application of any section to any real estate loan agreement shall be held invalid, the remainder of ORS 86.205 to 86.275, and the application of ORS 86.205 to 86.275 to any real estate loan agreement other than the one or those to which it is held invalid, shall not be affected thereby. [1975 c.337 §12]

86.310 [Amended by 1955 c.21 §1; repealed by 1961 c.726 §427]

86.315 [1953 c.700 §2; repealed by 1961 c.726 §427]

86.320 [Repealed by 1961 c.726 §427]

86.330 [Repealed by 1961 c.726 §427]

86.340 [Repealed by 1961 c.726 §427]

86.350 [Amended by 1955 c.182 §1; repealed by 1961 c.726 §427]

86.360 [Repealed by 1961 c.726 §427]

86.370 [Amended by 1957 c.404 §1; repealed by 1961 c.726 §427]

86.380 [Repealed by 1961 c.726 §427]

86.390 [Repealed by 1961 c.726 §427]

86.400 [Repealed by 1961 c.726 §427]

CHATTEL MORTGAGES

86.405 Secretary of State to furnish statement of mortgages filed before September 1, 1963; fee. Upon the payment of a fee of 50 cents for each name to be searched for chattel mortgages filed under former ORS 86.370 or 86.390, prior to September 1, 1963, the Secretary of State shall furnish to any person applying therefor a statement of any mortgages noted on the indexes created under former ORS 86.380, or if no mortgages are noted, a statement to that effect. All such fees received by the Secretary of State shall be promptly paid to the State Treasurer and placed in the General Fund. [1961 c.726 §409]

86.410 [Repealed by 1961 c.726 §427]

86.420 [Repealed by 1961 c.726 §427]

86.430 [Repealed by 1961 c.726 §427]

86.440 Discharge of mortgage recorded with county recording officer. Whenever any mortgage recorded under the provisions of ORS 86.350 (1959 Replacement Part) is paid or otherwise satisfied, it shall be discharged by the recording with the recording officer of a certificate of such owner, executed and acknowledged with the same formalities as are prerequisite to the recording of any such mortgage, showing the date of execution, date of recording, and recording number of the record thereof, and that such mortgage has been fully discharged. [Amended by 1999 c.654 §4]

86.450 [Repealed by 1961 c.726 §427]

86.460 Discharge of mortgage filed with Secretary of State; fee. In the event of the satisfaction or release of any chattel mortgage, a certified copy of which has been filed with the Secretary of State prior to September 1, 1963; the person so satisfying or releasing the mortgage shall send a duly executed discharge or certified copy thereof, with a fee of 25 cents, to the Secretary of State, who shall note such discharge in an appropriate column of the index kept by the Secretary of State. All such fees received by the Secretary of State shall be promptly paid to the State Treasurer and placed in the General Fund. [Amended by 1961 c.726 §407]

86.470 Discharge, assignment and foreclosure of mortgages on chattels registered and licensed by Department of Transportation. The recording officer of counties having less than 50,000 population on the last day of each calendar month, and the recording officer of counties having more than 50,000 population on the last day of each calendar week, shall notify the Department of Transportation, upon forms to be provided by the department, of the partial or full satisfaction, assignment or foreclosure during such period of all mortgages theretofore certified to the department prior to September 1, 1963, as formerly provided in ORS 86.390. The notice shall completely identify the mortgage so satisfied, assigned or foreclosed; and the department thereupon shall note on each index margin such satisfaction, assignment or foreclosure. [Amended by 1961 c.726 §408]

86.480 [Repealed by 1961 c.726 §427]

86.490 [Repealed by 1961 c.726 §427]

86.500 [Amended by 1955 c.30 §1; repealed by 1961 c.726 §427]

86.510 [Repealed by 1961 c.726 §427]

86.520 [Repealed by 1961 c.726 §427]

INVESTMENTS; FEDERAL HOUSING ADMINISTRATOR

86.610 Power of financial institutions, fiduciaries and others to make loans secured by property insured by Federal Housing Administrator. Financial institutions as defined in ORS 706.008, trustees, guardians, conservators, executors, administrators, other fiduciaries and all other persons, associations and corporations, subject to the laws of this state, may make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes a commitment to insure, and may obtain such insurance. [Amended by 1967 c.359 §678; 1973 c.823 §93; 1997 c.631 §386]

86.620 Investment of funds of financial institutions, fiduciaries and others in bonds and mortgages accepted by Federal Housing Administrator, debentures issued thereby, and obligations of national mortgage associations. Financial institutions as defined in ORS 706.008, trustees, guardians, conservators, executors, administrators, other fiduciaries and all other persons, associations and corporations, subject to the laws of this state, may invest their funds, and the money in their custody or possession, eligible for investment, in bonds and mortgages on real property insured by the Federal Housing Administrator, in debentures issued by the Federal Housing Administrator, and in obligations of national mortgage associations. [Amended by 1967 c.359 §679; 1973 c.823 §94; 1997 c.631 §387]

86.630 Eligibility of securities described in ORS 86.620 as security for deposits, investment or reserve of securities. Whenever, by statute, collateral is required as security for the deposit of public or other funds, or deposits are required to be made with any public official or department, or an investment of capital or surplus, or a reserve or other fund is required to be maintained consisting of designated securities, the securities described in ORS 86.620 shall be eligible for such purposes.

86.640 Applicability of other laws requiring security or regulating loans and investments. No law of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting the period for which loans or investments may be made, shall apply to loans or investments made pursuant to ORS 86.610 and 86.620.

TRUST DEEDS

86.705 Definitions for ORS 86.705 to 86.795. As used in ORS 86.705 to 86.795, unless the context requires otherwise:

(1) Beneficiary means the person named or otherwise designated in a trust deed as the person for whose benefit a trust deed is given, or the persons successor in interest, and who shall not be the trustee unless the beneficiary is qualified to be a trustee under ORS 86.790 (1)(d).

(2) Grantor means the person conveying an interest in real property by a trust deed as security for the performance of an obligation.

(3) Residential trust deed means a trust deed on property upon which are situated four or fewer residential units and one of the residential units is occupied as the principal residence of the grantor, the grantors spouse or the grantors minor or dependent child at the time a trust deed foreclosure is commenced.

(4) Residential unit means an improvement designed for residential use.

(5) Trust deed means a deed executed in conformity with ORS 86.705 to 86.795, and conveying an interest in real property to a trustee in trust to secure the performance of an obligation owed by the grantor or other person named in the deed to a beneficiary.

(6) Trustee means a person, other than the beneficiary, to whom an interest in real property is conveyed by a trust deed, or such persons successor in interest. The term includes a person who is an employee of the beneficiary, if the person is qualified to be a trustee under ORS 86.790. [1959 c.625 §1; 1961 c.616 §1; 1975 c.618 §1; 1983 c.719 §1; 1985 c.817 §1; 1989 c.190 §1]

86.710 Trust deeds authorized to secure performance of an obligation; methods of foreclosure after breach. Transfers in trust of an interest in real property may be made to secure the performance of an obligation of a grantor, or any other person named in the deed, to a beneficiary. Where any transfer in trust of an interest in real property is made pursuant to the provisions of ORS 86.705 to 86.795 to secure the performance of an obligation, a power of sale is conferred upon the trustee. The power of sale may be exercised after a breach of the obligation for which the transfer is security; and a trust deed, executed in conformity with ORS 86.705 to 86.795, may be foreclosed by advertisement and sale in the manner provided in ORS 86.705 to 86.795, or, at the option of the beneficiary, may be foreclosed by the beneficiary as provided by law for the foreclosure of mortgages on real property. [1959 c.625 §2; 1961 c.616 §2; 1965 c.457 §1; 1975 c.618 §2; 1979 c.879 §1; 1983 c.719 §2; 1987 c.480 §1]

86.715 Trust deed deemed to be mortgage on real property; applicability of mortgage laws. A trust deed is deemed to be a mortgage on real property and is subject to all laws relating to mortgages on real property except to the extent that such laws are inconsistent with the provisions of ORS 86.705 to 86.795, in which event the provisions of ORS 86.705 to 86.795 shall control. For the purpose of applying the mortgage laws, the grantor in a trust deed is deemed the mortgagor and the beneficiary is deemed the mortgagee. [1959 c.625 §21]

86.720 Reconveyance upon performance; liability for failure to reconvey; release of trust deed. (1) Within 30 days after performance of the obligation secured by the trust deed, the beneficiary shall deliver a written request to the trustee to reconvey the estate of real property described in the trust deed to the grantor. Within 30 days after the beneficiary delivers the written request to reconvey to the trustee, the trustee shall reconvey the estate of real property described in the trust deed to the grantor. In the event the obligation is performed and the beneficiary refuses to request reconveyance or the trustee refuses to reconvey the property, the beneficiary or trustee so refusing shall be liable as provided by ORS 86.140 in the case of refusal to execute a discharge or satisfaction of a mortgage on real property. The trustee may charge a reasonable fee for all services involved in the preparation, execution and recordation of any reconveyance executed pursuant to this section.

(2) If a full reconveyance of a trust deed has not been executed and recorded pursuant to the provisions of subsection (1) of this section within 60 calendar days of the date the obligation secured by the trust deed was fully satisfied, then:

(a) If the obligation was satisfied by a title insurance company or insurance producer or by payment through an escrow transacted by a title insurance company or insurance producer, upon the written request of the grantor or the grantors successor in interest, the tender of reasonable charges and the compliance with the notice requirements of subsection (3) of this section, the title insurance company or insurance producer shall prepare, execute and record a release of trust deed.

(b) Upon compliance with the notice requirements of subsection (3) of this section, any title insurance company or insurance producer may prepare, execute and record a release of trust deed.

(3) Prior to the issuance and recording of a release pursuant to this section, the title insurance company or insurance producer shall give notice of the intention to record a release of trust deed to the beneficiary of record and, if different, the party to whom the full satisfaction payment was made. The notice shall:

(a) Provide that the parties to whom the notice is sent shall have a period of 30 days from the date of mailing to send to the title insurance company or insurance producer their written objections to the execution and recording of the release of trust deed;

(b) Be sent by first class mail with postage prepaid, addressed to the named interested parties at their last-known addresses; and

(c) Identify the trust deed by the name of the original grantor and any successor in interest on whose behalf payment was made and by the recording reference.

(4) The release of trust deed shall recite on the first page that it has been executed and recorded pursuant to the provisions of this section. The release shall be properly acknowledged and shall set forth:

(a) The name of the beneficiary to whom the payment was made;

(b) The name of the original grantor of the trust deed and any successor in interest on whose behalf payment was made;

(c) The recording reference to the trust deed that is to be released;

(d) A recital that the obligation secured by the trust deed has been paid in full;

(e) The date and amount of payment;

(f) The date of mailing of notice required by this section; and

(g) A recital that no written objections were received by the title insurance company or insurance producer.

(5) The release of trust deed executed pursuant to this section shall be entitled to recordation and, when recorded, shall be deemed to be the equivalent of a reconveyance of a trust deed.

(6) The title insurance company or insurance producer shall not record or cause to be recorded a release of trust deed when any of the following circumstances exist:

(a) The 30-day period following notice given under this section has not expired; or

(b) Written objection to such recordation has been received by the title insurance company or insurance producer from any of the parties to whom notice was sent.

(7) The trustee, title insurance company or insurance producer may charge a reasonable fee for all services involved in the preparation, execution, recordation and compliance with this section, to effect the release of trust deed.

(8) Subsection (2) of this section does not excuse the beneficiary or trustee from compliance with subsection (1) of this section.

(9) In addition to any other remedy provided by law, a title insurance company or insurance producer preparing, executing or recording a release of trust deed shall be liable to any party for damages that the party sustains by reason of the negligence or willful misconduct of the title insurance company or insurance producer in connection with the issuance, execution or recording of the release pursuant to this section. Except as provided in subsection (10) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(10) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (9) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

(11) As used in this section, insurance producer means an authorized issuer of title insurance policies of a title insurance company who is licensed as an insurance producer for that purpose pursuant to ORS chapter 744.

(12) Subsections (2) to (11) of this section shall be applicable only to full reconveyances of the property described in the trust deed and not to reconveyances of parts or portions of the property.

(13) Subsections (1) to (12) of this section are applicable to all trust deeds, whether executed before, on or after November 4, 1993.

(14) A title insurance company or agent is not required to prepare, execute and record a release of trust deed under subsections (2) to (12) of this section if the obligation secured by the trust deed was satisfied prior to November 4, 1993. [1959 c.625 §18; 1993 c.648 §2; 1995 c.696 §15; 2001 c.254 §1; 2003 c.364 §49]

86.725 Time within which foreclosure must be commenced. The foreclosure of a trust deed by advertisement and sale or the foreclosure of a trust deed by judicial procedure shall be commenced within the time, including extensions, provided by ORS 88.110 and 88.120 for the foreclosure of a mortgage on real property. [1959 c.625 §20]

86.730 [1959 c.625 §§17,22; repealed by 1961 c.616 §8]

86.735 Foreclosure by advertisement and sale. The trustee may foreclose a trust deed by advertisement and sale in the manner provided in ORS 86.740 to 86.755 if:

(1) The trust deed, any assignments of the trust deed by the trustee or the beneficiary and any appointment of a successor trustee are recorded in the mortgage records in the counties in which the property described in the deed is situated; and

(2) There is a default by the grantor or other person owing an obligation, the performance of which is secured by the trust deed, or by their successors in interest with respect to any provision in the deed which authorizes sale in the event of default of such provision; and

(3) The trustee or beneficiary has filed for record in the county clerks office in each county where the trust property, or some part of it, is situated, a notice of default containing the information required by ORS 86.745 and containing the trustees or beneficiarys election to sell the property to satisfy the obligation; and

(4) No action has been instituted to recover the debt or any part of it then remaining secured by the trust deed, or, if such action has been instituted, the action has been dismissed, except that:

(a) Subject to ORS 86.010 and the procedural requirements of ORCP 79 and 80, an action may be instituted to appoint a receiver or to obtain a temporary restraining order during foreclosure of a trust deed by advertisement and sale, except that a receiver shall not be appointed with respect to a single-family residence which is occupied as the principal residence of the grantor, the grantors spouse or the grantors minor or dependent child.

(b) An action may be commenced for the judicial or nonjudicial foreclosure of the same trust deed as to any other property covered thereby, or any other trust deeds, mortgages, security agreements or other consensual or nonconsensual security interests or liens securing repayment of the debt. [1959 c.625 §§4,5; 1965 c.457 §2; 1983 c.719 §3; 1985 c.817 §2; 1989 c.190 §2]

86.740 Notice of sale to be given to certain persons. (1) Subsequent to recording notice of default as provided in ORS 86.735 and at least 120 days before the day the trustee conducts the sale, notice of the sale shall be served pursuant to ORCP 7 D(2) and 7 D(3) or mailed by both first class and certified mail with return receipt requested, to the last-known address of the following persons or their legal representatives, if any:

(a) The grantor in the trust deed.

(b) Any successor in interest to the grantor whose interest appears of record, or of whose interest the trustee or the beneficiary has actual notice.

(c) Any person, including the Department of Revenue or any other state agency, having a lien or interest subsequent to the trust deed if the lien or interest appears of record or the beneficiary has actual notice of the lien or interest.

(d) Any person requesting notice as provided in ORS 86.785.

(2) A notice served by mail under subsection (1) of this section is effective when the notice is mailed.

(3)(a) The disability, insanity or death of any person to whom notice of sale must be given under this section does not delay or impair in any way the trustees right under a trust deed to foreclose under the deed. If the disability, insanity or death occurs prior to the recording of notice of default, the notice shall be given instead to the guardian, the conservator of the estate of the person or the administrator or personal representative of the person, as the case may be, in the manner and by the time set forth in this section.

(b) If the disability, insanity or death of any person to whom notice of sale must be given under this section occurs on or after the recording of notice of default, the trustee shall, if and when the trustee has knowledge of the disability, insanity or death, promptly give the guardian, conservator of the estate or the administrator or personal representative, as the case may be, the notice provided in ORS 86.745. This notice shall be given by first class and certified mail with return receipt requested, to the last-known address of the guardian, conservator or administrator or personal representative.

(c) In the event there is no administrator or personal representative of the estate of the person to whom notice of sale must be given under this section, the notice may be given instead to the heirs at law or devisees of the deceased person in the manner and by the time set forth in this section. [1959 c.625 §6; 1961 c.616 §3; 1965 c.457 §3; 1973 c.823 §95; 1979 c.879 §2; 1983 c.719 §4; 1989 c.190 §3; 2005 c.129 §1]

86.742 Failure to give notice of sale; action by omitted person; defense; pleading and proving knowledge of sale; attorney fees; exclusive remedy. (1) If the trustee fails to give notice of the sale to any person entitled to notice under ORS 86.740 (1)(c), and such person did not have actual notice of the sale at least 25 days prior to the date the trustee conducted the sale, such omitted person shall have the same rights possessed by the holder of a junior lien or interest who was omitted as a party defendant in a judicial foreclosure proceeding, and the purchaser at the trustees sale or the purchasers heirs, assigns or transferees, shall have the same rights possessed by a purchaser at a sheriffs sale following a judicial foreclosure.

(2) The omitted person may also commence an action against the trustee in the circuit court in the county where the real property is located. In an action against the trustee, the omitted person shall be entitled to damages upon proof that:

(a) The trustee did not give notice of the sale to the omitted person in the manner required by ORS 86.740 (1)(c) and 86.750;

(b) A search of the record under the name of the grantor as it appears on the trust deed, or the name of the grantors successor in interest, would have revealed the omitted persons interest;

(c) The omitted person could and would have cured the default under ORS 86.753; and

(d) The omitted person sustained actual damages as a result of such persons loss of the opportunity to cure the default under ORS 86.753 (1).

(3) In an action against the trustee under subsection (2) of this section, any defendant or third party defendant may move for dismissal on the ground that the omitted person would not or could not have cured the default and reinstated the trust deed if the omitted person had received the notice required by ORS 86.740 (1)(c). The court shall hold a hearing on such motion prior to any hearing on any motion for summary judgment, and prior to trial of the action. The court shall deny the motion only if the omitted person produces affidavits or other evidence sufficient for a reasonable jury to find, applying a standard of clear and convincing evidence, that the omitted person had the financial ability to cure the default under ORS 86.753 prior to the date of the trustees sale, and that the omitted person would have done so had the omitted person received the notice required by ORS 86.740 (1)(c). If the court grants the motion to dismiss it shall award attorney fees pursuant to subsection (5) of this section.

(4) In any action against the trustee or any other party under this section the omitted person shall plead that the omitted person did not have actual knowledge of the sale at least 25 days prior to the date the trustee conducted the sale, but thereafter the defendant shall have the burden of proving that the omitted person did have such notice.

(5) In all suits brought under this section, the applicable court may, upon entering judgment, allow to the prevailing party as a part of the costs a reasonable amount for attorney fees at trial and on appeal.

(6) The remedies described in subsections (1) to (5) of this section shall be the sole remedies available to a person entitled to notice of foreclosure by advertisement and sale under ORS 86.740 (1)(c), who failed to receive such notice. Such a persons failure to redeem or to commence an action against the trustee within five years of the date of a trustees sale under ORS 86.755 shall bar any action under this section or any other applicable law. [1985 c.817 §9; 1995 c.618 §51]

86.745 Contents of notice of sale. The notice of sale shall set forth:

(1) The names of the grantor, trustee and beneficiary in the trust deed, and the mailing address of the trustee.

(2) A description of the property covered by the trust deed.

(3) The book and page of the mortgage records where the trust deed is recorded.

(4) The default for which the foreclosure is made.

(5) The sum owing on the obligation secured by the trust deed.

(6) The election to sell the property to satisfy the obligation.

(7) The date, time and place of the sale, which shall be held at a designated time after 9 a.m. and before 4 p.m. based on the standard of time established by ORS 187.110 and at a designated place in the county or one of the counties where the property is situated.

(8) The right under ORS 86.753 to have the proceeding dismissed and the trust deed reinstated by payment of the entire amount then due, together with costs, trustees and attorneys fees, and by curing any other default complained of in the notice of default, at any time prior to five days before the date last set for the sale. [1959 c.625 §7; 1961 c.616 §4; 1965 c.457 §4; 1983 c.719 §5; 1985 c.817 §3; 2003 c.251 §4]

86.750 Service and publication of notice; recording proof of compliance. (1) The notice prescribed in ORS 86.745 shall be served upon an occupant of the property described in the trust deed in the manner in which a summons is served pursuant to ORCP 7 D(2) and 7 D(3) at least 120 days before the day the trustee conducts the sale.

(2) A copy of the notice of sale shall be published in a newspaper of general circulation in each of the counties in which the property is situated once a week for four successive weeks. The last publication shall be made more than 20 days prior to the date the trustee conducts the sale.

(3) On or before the date the trustee conducts the sale, an affidavit of mailing notice of sale, proof of service (if any), and an affidavit of publication of notice of sale shall be recorded in the official records in the county or counties in which the property described in the deed is situated. [1959 c.625 §8; 1961 c.616 §5; 1965 c.457 §5; 1979 c.879 §3; 1983 c.719 §6; 1985 c.817 §4]

86.753 Discontinuance of foreclosure proceedings after cure of default. (1) Where a trustee has commenced foreclosure of a trust deed by advertisement and sale, the grantor, the grantors successor in interest to all or any part of the trust property, any beneficiary under a subordinate trust deed, or any person having a subordinate lien or encumbrance of record on the property, may cure the default or defaults at any time prior to five days before the date last set for the sale. If the default consists of a failure to pay, when due, sums secured by the trust deed, the default may be cured by paying the entire amount due at the time of cure under the terms of the obligation, other than such portion as would not then be due had no default occurred. Any other default of the trust deed obligation that is capable of being cured may be cured by tendering the performance required under the obligation or trust deed. In any case, and in addition to paying the sums or tendering the performance necessary to cure the default, the person effecting the cure shall pay to the beneficiary all costs and expenses actually incurred in enforcing the obligation and trust deed, together with trustees and attorney fees in the amount of:

(a) A total of $1,000 for both trustees fees and attorney fees, or the amount actually charged by the trustee and attorney, whichever is less, if the trust deed is a residential trust deed; or

(b) Reasonable attorney fees and trustees fees actually charged by the trustee and attorney if the trust deed is not a residential trust deed. Any person entitled to cure the default may, either before or after reinstatement, request any court of competent jurisdiction to determine the reasonableness of the fee demanded or paid as a condition of reinstatement. The court may award attorney fees to the prevailing party. An action to determine reasonable attorney fees or trustees fees under this section shall not forestall any sale or affect its validity.

(2) After cure of the default under subsection (1) of this section, all proceedings under ORS 86.740 to 86.755 shall be dismissed by the trustee, and the obligation and trust deed shall be reinstated and shall remain in force the same as if no acceleration had occurred. [1983 c.719 §11; 1985 c.817 §5; 1989 c.190 §4; 1999 c.561 §1]

86.755 Sale of property. (1) The sale shall be held on the date and at the time and place designated in the notice of sale. The trustee may sell the property in one parcel or in separate parcels and shall sell the parcel or parcels at auction to the highest bidder for cash. Any person, including the beneficiary under the trust deed, but excluding the trustee, may bid at the trustees sale. The attorney for the trustee, or any agent designated by the trustee or the attorney, may conduct the sale and act in the sale as the auctioneer of the trustee.

(2) The trustee or the attorney for the trustee, or any agent designated by the trustee or the attorney conducting the sale, may postpone the sale for one or more periods totaling not more than 180 days from the original sale date, giving notice of each adjournment by public proclamation made at the time and place set for sale. The proclamation may be made by the trustee, the attorney, or any agent designated by the trustee or the attorney.

(3) The purchaser shall pay at the time of sale the price bid, and, within 10 days following payment, the trustee shall execute and deliver the trustees deed to the purchaser.

(4) The trustees deed shall convey to the purchaser the interest in the property which the grantor had, or had the power to convey, at the time of the execution by the grantor of the trust deed, together with any interest the grantor or the grantors successors in interest acquire after the execution of the trust deed.

(5) The purchaser at the trustees sale shall be entitled to possession of the property on the 10th day following the sale, and any persons remaining in possession after that day under any interest, except one prior to the trust deed or created voluntarily by the grantor or a successor of the grantor, shall be deemed to be tenants at sufferance. All persons not holding under an interest prior to the trust deed may be removed from possession by following the procedures set out in ORS 105.105 to 105.168 or other applicable judicial procedure, provided that a person holding under an interest created voluntarily by the grantor or a successor of the grantor must first receive 30 days written notice of the intent to remove that person served no earlier than 30 days before the date first set for the sale. Notices under this subsection shall be served by first class mail. First class mail for purposes of this section does not include certified or registered mail, or any other form of mail which may delay or hinder actual delivery of mail to the addressee.

(6) Notwithstanding subsection (2) of this section, except when a beneficiary has participated in obtaining a stay, foreclosure proceedings that are stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason shall, after release from the stay, continue as if uninterrupted, if within 30 days after release the trustee gives amended notice of sale by registered or certified mail to the last-known address of those persons listed in ORS 86.740 and 86.750 (1) and to the address provided by each person who was present at the time and place set for the sale which was stayed. The amended notice of sale shall:

(a) Be given at least 20 days prior to the amended date of sale;

(b) Set an amended date of sale which may be the same as the original sale date, or date to which the sale was postponed, provided the requirements of ORS 86.740, 86.750 and this subsection are satisfied;

(c) Specify the time and place for sale;

(d) Conform to the requirements of ORS 86.745; and

(e) State that the original sale proceedings were stayed and the date the stay terminated.

(7) If the publication of the notice of sale was not completed prior to the date the foreclosure proceedings were stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason, after release from the stay, in addition to complying with the provisions of subsection (6) of this section, the trustee shall complete the publication by publishing an amended notice of sale which states that the notice has been amended following release from the stay, and which contains the amended date of sale. The amended notice shall be published in a newspaper of general circulation in each of the counties in which the property is situated once a week for four successive weeks, except that the required number of publications shall be reduced by the number of publications that were completed prior to the effective date of the stay. The last publication shall be made more than 20 days prior to the date the trustee conducts the sale. [1959 c.625 §9; 1965 c.457 §6; 1983 c.719 §7; 1985 c.817 §6; 1989 c.190 §5; 1989 c.506 §1]

86.757 Request for information from trustee. (1) Not later than 15 days before the date of a sale of property set forth in the notice of sale under ORS 86.745, the grantor, an occupant, a holder of a junior lien or any other person interested in bidding at the sale may send a written request to the trustee requesting that the trustee provide a written statement of information as described in ORS 86.759.

(2) The written request under subsection (1) of this section shall be sent to the trustee at the address given in the notice of sale by:

(a) Certified mail, return receipt requested; or

(b) Personal delivery.

(3) The written request under subsection (1) of this section shall include a mailing address, a facsimile number or an electronic mail address to which the trustee shall send the written statement of information.

(4) The trustee is not required to respond to a written request that does not include an address, facsimile number or electronic mail address described in subsection (3) of this section.

(5) Upon receiving a written request under subsection (1) of this section, the trustee shall send the written statement of information to the address, facsimile number or electronic mail address provided in the written request at least seven days prior to the date of the sale. If the person requesting the written statement of information provided a mailing address, the trustee shall send the written statement of information by certified mail, return receipt requested and by first class mail. [2003 c.251 §2]

86.759 Information provided by trustee. (1) The written statement of information provided by a trustee under ORS 86.757 shall include:

(a) A statement of the exact amount required, as of a specified date, to cure the default or satisfy the obligation, including the costs of foreclosure, trustee fees, attorney fees and per diem interest; and

(b) A description of any other performance necessary to cure the default or satisfy the obligation.

(2) If the amount required to cure the default or satisfy the obligation is not calculable to an exact amount, the trustee may estimate the maximum amount required to cure the default or satisfy the obligation.

(3) If the trustee does not provide the written statement of information within the time specified in ORS 86.757, the trustee may postpone the sale of the property to provide the person requesting the written statement of information at least seven days between receipt of the statement and the date of the sale.

(4) A person requesting a written statement of information under ORS 86.757 has the rights of an omitted person under ORS 86.742 if:

(a) The person requesting the statement proves that the person sent a written request under ORS 86.757 at least 15 days before the date of sale; and

(b) The trustee cannot prove that the trustee sent the written statement of information at least seven days before the date of the sale.

(5) The provisions of this section and ORS 86.757 do not affect the duty of beneficiaries to provide information to grantors. [2003 c.251 §3]

86.760 [1959 c.625 §10; 1961 c.616 §6; 1965 c.457 §7; 1979 c.879 §4; repealed by 1983 c.719 §13]

86.765 Disposition of proceeds of sale. The trustee shall apply the proceeds of the trustees sale as follows:

(1) To the expenses of the sale, including the compensation of the trustee, and a reasonable charge by the attorney.

(2) To the obligation secured by the trust deed.

(3) To all persons having recorded liens subsequent to the interest of the trustee in the trust deed as their interests may appear in the order of their priority.

(4) The surplus, if any, to the grantor of the trust deed or to the successor in interest of the grantor entitled to such surplus. [1959 c.625 §11; 1965 c.457 §8]

86.770 Effect of sale. (1) A sale made by a trustee under ORS 86.705 to 86.795 shall foreclose and terminate all interest in the property covered by the trust deed of all persons to whom notice is given under ORS 86.740 and 86.750 and of any other person claiming by, through or under such persons, and such persons shall have no right to redeem the property from the purchaser at the trustees sale. The failure to give notice to any of these persons shall not affect the validity of the sale as to persons so notified.

(2) Except as provided in subsection (4) of this section, no other or further action shall be brought, nor judgment entered for any deficiency, against the grantor, or the grantors successor in interest, if any, on the note, bond, or other obligation secured by the trust deed or against any other person obligated on such note, bond or other obligation after a sale is made:

(a) By a trustee under ORS 86.705 to 86.795; or

(b) Under a judicial foreclosure of a residential trust deed.

(3) Under a judicial foreclosure of a trust deed that is not a residential trust deed, notwithstanding the purchase money mortgage provisions of ORS 88.070 and 88.075, the judgment shall provide that if the sale proceeds are insufficient to satisfy the judgment, execution may issue, for any amount by which the unpaid balance of the obligation secured by the trust deed exceeds the net sale proceeds payable to the beneficiary.

(4) Nothing in this section shall preclude an action judicially or nonjudicially foreclosing the same trust deed as to any other property covered thereby, or any other trust deeds, mortgages, security agreements, or other consensual or nonconsensual security interest or liens covering any other real or personal property security for the note, bond or other obligation secured by the trust deed under which a sale has been made or an action against a guarantor to the extent of any remaining deficiency following judicial foreclosure. A guarantor of an obligation secured by a residential trust deed shall not have the right to recover any deficiency from the grantor or any successor in interest of the grantor. [1959 c.625 §§12, 13; 1965 c.457 §9; 1981 c.811 §1; 1983 c.719 §8; 1985 c.817 §7; 1989 c.190 §6; 1997 c.786 §1]

86.775 Contents of trustees deed to purchaser. The trustees deed to the purchaser at the trustees sale shall contain, in addition to a description of the property conveyed, a recital of the facts concerning the default, the notice given, the conduct of the sale and the receipt of the purchase money from the purchaser. [1959 c.625 §14]

86.780 Recitals in trustees deed and certain affidavits as prima facie or conclusive evidence. When the trustees deed is recorded in the deed records of the county or counties where the property described in the deed is situated, the recitals contained in the deed and in the affidavits required under ORS 86.750 (3) shall be prima facie evidence in any court of the truth of the matters set forth therein, but the recitals shall be conclusive in favor of a purchaser for value in good faith relying upon them. [1959 c.625 §15; 1983 c.719 §12; 1985 c.565 §8]

86.785 Requests for copies of notice of default or notice of sale. At any time subsequent to the recordation of a trust deed and prior to a recording of notice of default under the deed, any person desiring a copy of any notice of default or any notice of sale under a trust deed as provided in ORS 86.740 (1) may cause to be filed for record in the county clerks office of the county or counties in which any part or parcel of the real property is situated, a duly acknowledged request for a copy of any notice of sale or default where service is made upon the trustee. The request shall contain the name and address of the person requesting copies of the notice or notices and shall identify the trust deed by stating the names of the parties to the deed, the date of recordation of the deed and the book and page where the deed is recorded. The county clerk shall immediately make a cross-reference of the request to the trust deed, either on the margin of the page where the trust deed is recorded or in some other suitable place. No request, statement or notation placed on the record pursuant to this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the trust deed. [1959 c.625 §16]

86.790 Qualifications of trustee; appointment of successor trustee; duty of trustee. (1) The trustee of a trust deed under ORS 86.705 to 86.795 shall not be required to comply with the provisions of ORS chapters 707 and 709 and shall be:

(a) Any attorney who is an active member of the Oregon State Bar;

(b) A financial institution or trust company, as defined in ORS 706.008, that is authorized to do business under the laws of Oregon or the United States;

(c) A title insurance company authorized to insure title to real property in this state, its subsidiaries, affiliates, insurance producers or branches;

(d) The United States or any agency thereof; or

(e) Escrow agents licensed under ORS 696.505 to 696.590.

(2) An attorney who is a trustee under subsection (1)(a) of this section may represent the beneficiary in addition to performing the duties of trustee.

(3) At any time after the trust deed is executed, the beneficiary may appoint in writing another qualified trustee. If the appointment of the successor trustee is recorded in the mortgage records of the county or counties in which the trust deed is recorded, the successor trustee shall be vested with all the powers of the original trustee.

(4) A trustee or successor trustee is a necessary and proper party to any proceeding to determine the validity of or enjoin any private or judicial proceeding to foreclose a trust deed, but a trustee or successor trustee is neither a necessary nor a proper party to any proceeding to determine title to the property subject to the trust deed, or to any proceeding to impose, enforce or foreclose any other lien on the subject property.

(5) Nothing in ORS 86.705 to 86.795 imposes a duty on the trustee or successor trustee to notify any person of any proceeding with respect to such person, except a proceeding initiated by the trustee or successor trustee.

(6) A trustee or the attorney for the trustee or any agent designated by the trustee or the attorney may announce and accept a bid from the beneficiary whether or not the beneficiary is present at the sale.

(7) The trustee or successor trustee shall have no fiduciary duty or fiduciary obligation to the grantor or other persons having an interest in the property subject to the trust deed. The trustee or successor trustee shall not be relieved of the duty to reconvey the property subject to the trust deed to the grantor upon request for reconveyance by the beneficiary. [1959 c.625 §3; 1967 c.359 §680; 1975 c.618 §2a; 1979 c.879 §5; 1981 c.192 §1; 1983 c.719 §9; 1989 c.190 §7; 1997 c.70 §1; 1997 c.631 §388; 2003 c.364 §50]

86.795 Compensation of trustee. The charge of a trustee for the performance of powers and duties of foreclosure by advertisement and sale imposed under ORS 86.705 to 86.795 shall not exceed 50 percent of the compensation allowable to an executor or administrator under ORS 116.173 or a minimum charge of $100. Such compensation shall be based upon the amount due on the obligation, both principal and interest, at the time of the trustees sale. [1959 c.625 §19; 1961 c.616 §7; 1965 c.457 §10]

PENALTIES

86.990 Penalties. Violation of ORS 86.040 is punishable, upon conviction, by a fine not exceeding $500 or imprisonment in the county jail not exceeding six months, or both. [Amended by 1961 c.726 §410]

_______________



Chapter 87

Chapter 87 Â Statutory Liens

2005 EDITION

STATUTORY LIENS

MORTGAGES AND LIENS

CONSTRUCTION LIENS

87.001Â Â Â Â Â Â  Short title

87.005Â Â Â Â Â Â  Definitions for ORS 87.001 to 87.060 and 87.075 to 87.093

87.007Â Â Â Â Â Â  Protection of purchasers of residential property from construction liens that may be perfected after sale of property completed; requirements for sale of residential property; seller options; rules; delivery of form to purchaser; penalty; damages; defenses

87.010Â Â Â Â Â Â  Construction liens; who is entitled to lien

87.015Â Â Â Â Â Â  Land and interests therein subject to lien; leaseholds

87.018Â Â Â Â Â Â  Delivery of notices

87.021Â Â Â Â Â Â  Notice to owners; notice from owner to original contractor; effect of failure to give notice

87.023Â Â Â Â Â Â  Notice of right to lien; form of notice

87.025Â Â Â Â Â Â  Priority of perfected liens; right to sell improvements separately from land; notice to mortgagee; list of materials or supplies

87.027Â Â Â Â Â Â  Right of owner to demand list of services, materials, equipment and labor; penalty for failure to provide list

87.030Â Â Â Â Â Â  Effect of ownerÂs knowledge of improvement; notice of nonresponsibility

87.035Â Â Â Â Â Â  Perfecting lien; filing claim of lien; contents of claim

87.039Â Â Â Â Â Â  Notice of filing claim of lien; effect of failure to give notice

87.045Â Â Â Â Â Â  Completion date of improvement; notice of completion, abandonment or nonabandonment; contents of notice

87.050Â Â Â Â Â Â  Recording

87.055Â Â Â Â Â Â  Duration of lien; when suit to enforce lien commences

87.057Â Â Â Â Â Â  Notice of intent to foreclose; list of materials furnished and statement of prices; effect of failure to give notice

87.058Â Â Â Â Â Â  Stay of foreclosure proceedings; requirements; procedure; duration of stay

87.060Â Â Â Â Â Â  Foreclosure; right to jury trial; distribution of proceeds of foreclosure sale

87.070Â Â Â Â Â Â  Amount of recovery by contractor; respective rights of contractor and owner

87.075Â Â Â Â Â Â  Exemption of building materials from attachment by third persons

87.076Â Â Â Â Â Â  Bond or deposit of money; amount; demand for release of lien; effect

87.078Â Â Â Â Â Â  Notice of filing bond or depositing money; contents of notice; effect of failure to give notice

87.081Â Â Â Â Â Â  Filing affidavit with county officer

87.083Â Â Â Â Â Â  Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money

87.086Â Â Â Â Â Â  Determination of adequacy of bond

87.088Â Â Â Â Â Â  Release of lien or return of money

87.091Â Â Â Â Â Â  Form for waiver of application of provisions of ORS 87.007

87.093Â Â Â Â Â Â  Information Notice to Owner; rules; contents; when notice must be given; penalty for failure to provide

LIENS GENERALLY

87.142Â Â Â Â Â Â  Definitions for ORS 87.142 to 87.490 and 87.910

87.146Â Â Â Â Â Â  Priorities of liens

POSSESSORY CHATTEL LIENS

87.152Â Â Â Â Â Â  Possessory lien for labor or material expended on chattel

87.156Â Â Â Â Â Â  InnkeeperÂs lien

87.159Â Â Â Â Â Â  Lien for care of animal

87.162Â Â Â Â Â Â  LandlordÂs lien

87.166Â Â Â Â Â Â  Attachment of liens

87.172Â Â Â Â Â Â  Time period before foreclosure allowed

87.176Â Â Â Â Â Â  Fees for storage of chattel; notice to lien debtor; effect of failure to comply

87.177Â Â Â Â Â Â  Bond or deposit of money for lien for storage of chattel; amount; notice to lien claimant; filing affidavit with county officer

87.178Â Â Â Â Â Â  Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money

87.179Â Â Â Â Â Â  Determination of adequacy of bond

87.181Â Â Â Â Â Â  Release of lien or return of money

87.182Â Â Â Â Â Â  Effect of prior security interest on method of foreclosure

87.186Â Â Â Â Â Â  Location of foreclosure sale

87.192Â Â Â Â Â Â  Notice of foreclosure sale to lien debtor; public notice

87.196Â Â Â Â Â Â  Notice of foreclosure sale to secured parties; effect of notice; effect of failure to give notice

87.202Â Â Â Â Â Â  Statement of account of foreclosure sale

87.206Â Â Â Â Â Â  Disposition of proceeds of foreclosure sale

87.212Â Â Â Â Â Â  Liability for improper sale of fungible chattels

87.214Â Â Â Â Â Â  Disposal of property left with launderer or dry cleaner

NONPOSSESSORY CHATTEL LIENS

87.216Â Â Â Â Â Â  Nonpossessory lien for labor or material expended on chattel

87.222Â Â Â Â Â Â  LoggerÂs, woodworkerÂs and timberland ownerÂs lien

87.226Â Â Â Â Â Â  Agricultural services lien

87.228Â Â Â Â Â Â  Effect on agricultural services lien when payment for produce is made prior to filing of lien claim

87.232Â Â Â Â Â Â  Fishing lien and fish workerÂs lien

87.236Â Â Â Â Â Â  Attachment of liens; attachment to proceeds

87.242Â Â Â Â Â Â  Filing notice of claim of lien; contents of notice; effect of failure to file notice

87.246Â Â Â Â Â Â  Recording; fees

87.252Â Â Â Â Â Â  Notice to owner and holders of security interests; effect of failure to comply

87.256Â Â Â Â Â Â  Limitation on extent of liens

87.262Â Â Â Â Â Â  Foreclosure

87.266Â Â Â Â Â Â  Duration of liens

87.272Â Â Â Â Â Â  Petition for foreclosure without suit

87.276Â Â Â Â Â Â  Evidence admissible; issuance of show cause order

87.282Â Â Â Â Â Â  Waiver of right to hearing before filing of petition

87.288Â Â Â Â Â Â  Show cause order; contents; service

87.296Â Â Â Â Â Â  Waiver of right to hearing after issuance of show cause order

87.302Â Â Â Â Â Â  Authority of court on sustaining validity of lien claim

87.306Â Â Â Â Â Â  Foreclosure by sale without suit; notice of sale to secured parties; public notice of sale by sheriff

87.312Â Â Â Â Â Â  Effect of notice of foreclosure sale to secured parties; failure to give notice

87.316Â Â Â Â Â Â  Disposition of proceeds of foreclosure sale

87.322Â Â Â Â Â Â  Effect of prior security interest on foreclosure of nonpossessory lien for labor or material expended on chattel

87.326Â Â Â Â Â Â  Protection from theft and damage of chattel subject to lien

87.332Â Â Â Â Â Â  Injury or removal of chattel subject to lien

87.336Â Â Â Â Â Â  Costs and attorney fees in foreclosure by suit

87.342Â Â Â Â Â Â  Bond, letter of credit or deposit of money to discharge lien on chattel; amount; recording; notice to lien claimant

87.346Â Â Â Â Â Â  Filing certificate of lien satisfaction upon payment of claim; liability for failure to discharge lien; notice of discharge

LIENS ON REAL PROPERTY

87.352Â Â Â Â Â Â  Mining labor and material lien

87.356Â Â Â Â Â Â  Lien for preparing land for irrigation or cultivation

87.358Â Â Â Â Â Â  NurserymanÂs lien

87.362Â Â Â Â Â Â  Irrigation power lien

87.364Â Â Â Â Â Â  Attachment of liens

87.366Â Â Â Â Â Â  Filing notice of claim of lien; contents of notice; effect of failure to file notice

87.372Â Â Â Â Â Â  Recording

87.376Â Â Â Â Â Â  Duration of liens

87.382Â Â Â Â Â Â  Foreclosure

87.386Â Â Â Â Â Â  Costs and attorney fees in foreclosure

87.392Â Â Â Â Â Â  Priorities of liens

ATTORNEYÂS LIEN

87.430Â Â Â Â Â Â  AttorneyÂs possessory lien

87.435Â Â Â Â Â Â  Bond, letter of credit or deposit of money to discharge attorneyÂs possessory lien; recording; notice to attorney

87.440Â Â Â Â Â Â  Determination of adequacy of bond or letter of credit

87.445Â Â Â Â Â Â  AttorneyÂs lien upon actions and judgments

87.450Â Â Â Â Â Â  Filing notice of claim of lien on judgment for sum of money

87.455Â Â Â Â Â Â  Filing notice of claim of lien on judgment for possession of personal property; recording; foreclosure

87.460Â Â Â Â Â Â  Filing of notice of claim of lien on judgment for possession of real property; recording; foreclosure

87.465Â Â Â Â Â Â  Effect of failure to file notice of claim of lien; effect of failure to foreclose

87.470Â Â Â Â Â Â  Contents of notice of claim of lien

87.475Â Â Â Â Â Â  Effect of settlement on attorneyÂs lien; satisfaction of judgment

87.480Â Â Â Â Â Â  AttorneyÂs right and power over actions and judgments

87.485Â Â Â Â Â Â  Attorney fees

87.490Â Â Â Â Â Â  Priority of attorneyÂs lien upon actions and judgments

LIEN FOR LONG TERM CARE

87.501Â Â Â Â Â Â  Definitions for ORS 87.501 to 87.542

87.503Â Â Â Â Â Â  Lien for long term care; statement concerning lien to be given to care recipient

87.507Â Â Â Â Â Â  Perfecting lien; notice of lien; serving notice of lien; time to perfect lien

87.512Â Â Â Â Â Â  Contents of notice of lien

87.517Â Â Â Â Â Â  Recording notice of lien

87.522Â Â Â Â Â Â  Foreclosure of lien; attorney fees

87.527Â Â Â Â Â Â  Limitations on property subject to lien

87.533Â Â Â Â Â Â  Assets and income that are exempt from lien

87.537Â Â Â Â Â Â  Duration of lien

87.539Â Â Â Â Â Â  Discharge or release of lien claim; recordation; penalty for failure to discharge or release lien claim

87.542Â Â Â Â Â Â  Priority of lien

MEDICAL SERVICES LIEN

87.555Â Â Â Â Â Â  Hospital and physician lien

87.560Â Â Â Â Â Â  Limitations on extent of lien

87.565Â Â Â Â Â Â  Notice of lien required

87.570Â Â Â Â Â Â  Form of notice

87.575Â Â Â Â Â Â  Hospital and physician lien docket

87.581Â Â Â Â Â Â  Liability of person or insurer to hospital and physician; conditions; deadline for filing claim

87.585Â Â Â Â Â Â  Foreclosure

AMBULANCE SERVICES LIEN

87.603Â Â Â Â Â Â  Definitions for ORS 87.603 to 87.633

87.607Â Â Â Â Â Â  Ambulance services lien

87.613Â Â Â Â Â Â  Notice of lien required

87.617Â Â Â Â Â Â  Form of notice; contents

87.623Â Â Â Â Â Â  Notices recorded in hospital lien docket

87.627Â Â Â Â Â Â  Payment after notice of lien; liability to provider of services; exception

87.633Â Â Â Â Â Â  Foreclosure

SELF-SERVICE STORAGE FACILITY LIEN

87.685Â Â Â Â Â Â  Definitions for ORS 87.685 to 87.693

87.686Â Â Â Â Â Â  Rental agreement; statement of insurance held by owner

87.687Â Â Â Â Â Â  Self-service storage facility ownerÂs possessory lien; attachment of lien; priority of lien

87.689Â Â Â Â Â Â  Notice of foreclosure and sale

87.691Â Â Â Â Â Â  Sale of property subject to lien; advertisement of sale; satisfaction of lien before sale; use of sale proceeds

87.693Â Â Â Â Â Â  ORS 87.687 as exclusive law for creating lien; exception

87.695Â Â Â Â Â Â  Short title

AGRICULTURAL PRODUCE LIEN

87.700Â Â Â Â Â Â  Definitions for ORS 87.228 and 87.700 to 87.736

87.705Â Â Â Â Â Â  Agricultural produce lien; date lien attaches

87.710Â Â Â Â Â Â  Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties

87.715Â Â Â Â Â Â  Priority

87.725Â Â Â Â Â Â  Foreclosure; costs allowable to prevailing plaintiff

87.730Â Â Â Â Â Â  Expiration of lien for failure to bring timely foreclosure suit

87.735Â Â Â Â Â Â  Filing certificate of lien satisfaction upon payment for produce; liability of producer for failure to discharge lien

87.736Â Â Â Â Â Â  Form of notices filed under ORS 87.710 and certificates filed under ORS 87.735; fees for filing and for furnishing copies

GRAIN PRODUCERÂS LIEN

87.750Â Â Â Â Â Â  Definitions for ORS 87.750 to 87.777

87.755Â Â Â Â Â Â  Grain producerÂs lien; date lien attaches; priority

87.762Â Â Â Â Â Â  Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties

87.767Â Â Â Â Â Â  Form of notice; public record; fee

87.772Â Â Â Â Â Â  Expiration of lien for failure to bring timely foreclosure action; manner of foreclosure

87.777Â Â Â Â Â Â  Filing certificate of lien satisfaction upon payment for grain; liability of producer for failure to discharge lien

UNIFORM FEDERAL TAX LIEN REGISTRATION ACT

87.806Â Â Â Â Â Â  Filing of federal tax liens

87.811Â Â Â Â Â Â  Certification of tax lien notices

87.816Â Â Â Â Â Â  Keeping of index and files with respect to tax liens; certification by filing officer; fee; rules

87.821Â Â Â Â Â Â  Filing and indexing fee

87.826Â Â Â Â Â Â  Construction

87.831Â Â Â Â Â Â  Short title

LIEN FOR CONTRIBUTIONS TO EMPLOYEE BENEFIT PLAN

87.855Â Â Â Â Â Â  Lien for contributions to employee benefit plan; priority

87.860Â Â Â Â Â Â  Filing of claim of lien

87.865Â Â Â Â Â Â  Foreclosure; joinder or consolidation; costs; limitation

MOLDERÂS LIEN

87.870Â Â Â Â Â Â  Definitions for ORS 87.870 to 87.876

87.872Â Â Â Â Â Â  Lien for mold created or work performed with mold

87.876Â Â Â Â Â Â  Sale of mold

MISCELLANEOUS PROVISIONS

87.910Â Â Â Â Â Â  Cost of preparing lien notice

87.920Â Â Â Â Â Â  Recording of document not to create lien, affect title or constitute notice except as authorized by law

87.930Â Â Â Â Â Â  Secretary of State to furnish list of persons who have filed financing statement

CONSTRUCTION LIENS

Â Â Â Â Â  87.001 Short title. ORS 87.001 to 87.060 and 87.075 to 87.093 shall be known and may be cited as the Construction Lien Law. [1975 c.466 Â§1]

Â Â Â Â Â  87.005 Definitions for ORS 87.001 to 87.060 and 87.075 to 87.093. As used in ORS 87.001 to 87.060 and 87.075 to 87.093:

Â Â Â Â Â  (1) ÂCommencement of the improvementÂ means the first actual preparation or construction upon the site or the first delivery to the site of materials of such substantial character as to notify interested persons that preparation or construction upon the site has begun or is about to begin.

Â Â Â Â Â  (2) ÂConstructionÂ includes creation or making of an improvement, and alteration, partial construction and repairs done in and upon an improvement.

Â Â Â Â Â  (3) ÂConstruction agentÂ includes a contractor, architect, builder or other person having charge of construction or preparation.

Â Â Â Â Â  (4) ÂContractorÂ means a person who contracts on predetermined terms to be responsible for the performance of all or part of a job of preparation or construction in accordance with established specifications or plans, retaining control of means, method and manner of accomplishing the desired result, and who provides:

Â Â Â Â Â  (a) Labor at the site; or

Â Â Â Â Â  (b) Materials, supplies and labor at the site.

Â Â Â Â Â  (5) ÂImprovementÂ includes any building, wharf, bridge, ditch, flume, reservoir, well, tunnel, fence, street, sidewalk, machinery, aqueduct and all other structures and superstructures, whenever it can be made applicable thereto.

Â Â Â Â Â  (6) ÂMortgageeÂ means a person who has a valid subsisting mortgage of record or trust deed of record securing a loan upon land or an improvement.

Â Â Â Â Â  (7) ÂOriginal contractorÂ means a contractor who has a contractual relationship with the owner.

Â Â Â Â Â  (8) ÂOwnerÂ means:

Â Â Â Â Â  (a) A person who is or claims to be the owner in fee or a lesser estate of the land on which preparation or construction is performed;

Â Â Â Â Â  (b) A person who has entered into a contract for the purchase of an interest in the land or improvement thereon sought to be charged with a lien created under ORS 87.010; or

Â Â Â Â Â  (c) A person to whom a valid subsisting lease on land or an improvement is made, and who possesses an interest in the land or improvement by reason of that lease.

Â Â Â Â Â  (9) ÂPreparationÂ includes excavating, surveying, landscaping, demolition and detachment of existing structures, leveling, filling in, and other preparation of land for construction.

Â Â Â Â Â  (10) ÂSiteÂ means the land on which construction or preparation is performed.

Â Â Â Â Â  (11) ÂSubcontractorÂ means a contractor who has no direct contractual relationship with the owner. [Amended by 1957 c.651 Â§1; 1973 c.671 Â§1; 1975 c.466 Â§2; 1977 c.596 Â§1; 2005 c.22 Â§52]

Â Â Â Â Â  87.007 Protection of purchasers of residential property from construction liens that may be perfected after sale of property completed; requirements for sale of residential property; seller options; rules; delivery of form to purchaser; penalty; damages; defenses. (1) This section applies to a sale of the following residential property:

Â Â Â Â Â  (a) A new single family residence or a single family residence where the sales price for original construction or contract price for improvements to the residence completed within three months prior to the date of the sale of the property is $50,000 or more.

Â Â Â Â Â  (b) A new condominium unit or a condominium unit where the sales price for original construction or contract price for improvements to the condominium unit completed within three months prior to the date of the sale of the property is $50,000 or more. As used in this paragraph, Âcondominium unitÂ has the meaning given that term in ORS 100.005.

Â Â Â Â Â  (c) A new residential building or a residential building where the sales price for original construction or contract price for improvements to the residential building completed within three months prior to the date of the sale of the property is $50,000 or more. As used in this paragraph, Âresidential buildingÂ means a building or structure containing not more than four dwelling units capable of being used as residences or homes.

Â Â Â Â Â  (2) For purposes of protecting purchasers of residential property with respect to claims of lien that arise before the date the sale of the residential property is completed but may be perfected under ORS 87.035 after the date the sale of the property is completed, when an owner of record sells residential property to a purchaser, the owner shall provide such protection by one of the following methods:

Â Â Â Â Â  (a) Purchase or otherwise provide title insurance on behalf of the purchaser by a policy issued:

Â Â Â Â Â  (A) Without exception for filed and unfiled claims of construction lien existing at the date of closing of the purchase; and

Â Â Â Â Â  (B) On forms and at rates filed with, but not disapproved by, the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Retain in escrow, as defined in ORS 696.505, an amount of funds that is not less than 25 percent of the sale price of the residential property. The funds shall be maintained in or released from escrow pursuant to written instructions to the escrow agent from the owner that sold the property and the purchaser. The written instructions shall provide that any claims of lien that are perfected after the date of the sale of the property and that are not paid by the owner that sold the property shall be paid upon demand by the purchaser from the amount maintained in escrow. The escrow agent shall release the unused funds from escrow to the owner that sold the property if the escrow agent receives a request from the owner that sold the property and the owner provides documentation from a title company that:

Â Â Â Â Â  (A) Claims of lien have not been perfected against the property and 90 days have passed since the date that construction was completed; or

Â Â Â Â Â  (B) One or more claims of lien have been perfected against the property, that 135 days have passed since the date that each such claim of lien was filed and that all such perfected claims of lien have been released or waived.

Â Â Â Â Â  (c) Maintain a bond or letter of credit in an amount that is not less than 25 percent of the sale price of the property. The Construction Contractors Board shall prescribe by rule the amount, terms and conditions of the bond or letter of credit to be maintained under this paragraph.

Â Â Â Â Â  (d) Obtain written waivers from every person claiming a lien or liens in an aggregate amount that exceeds $5,000 with respect to the property under ORS 87.010, 87.021 or 87.035, and provide copies of the waivers to the purchaser not later than the date the sale of the property is completed.

Â Â Â Â Â  (e) Complete the sale of the residential property after the deadline for perfecting all claims of liens under ORS 87.035 with respect to the property.

Â Â Â Â Â  (f) Obtain a signed written waiver from the purchaser of the residential property. The waiver shall be in a form described in ORS 87.091 and shall specify that the provisions of paragraphs (a) to (e) of this subsection do not apply to the sale of the residential property. The waiver must be printed on a form that is separate from any residential property sales contract or agreement and may be signed by the purchaser at any time after the purchaser enters into the sales contract or agreement with respect to the residential property and before closing of the transaction.

Â Â Â Â Â  (3) Not later than the date the sale of the residential property is completed, the owner who sold the property shall complete, sign and deliver to the purchaser a form specifying the method that the owner has selected to comply with the requirements of subsection (2) of this section or that subsection (2) of this section does not apply to the sale of the property. The notice shall be in a form designated by the Construction Contractors Board by rule under ORS 701.235.

Â Â Â Â Â  (4) A real estate licensee, as defined in ORS 696.010, acting in the professional capacity of a licensee may not be liable in any criminal, civil or administrative proceeding arising out of the failure of an owner of record to comply with subsection (2) or (3) of this section.

Â Â Â Â Â  (5) Violation of subsection (3) of this section is a Class A violation.

Â Â Â Â Â  (6) In addition to any other remedy or penalty provided by law, a purchaser may bring an action to recover up to twice the amount of actual damages caused by a violation of subsection (2) of this section. The court may award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees. Any action brought under this subsection must be commenced not later than two years after the date the sale of the property is completed.

Â Â Â Â Â  (7) For purposes of subsections (5) and (6) of this section and ORS 646.608:

Â Â Â Â Â  (a) It is a defense to a violation of subsection (2) or (3) of this section that there is no enforcement or attempted enforcement of any claim of lien against the property that is the subject of the sale arising before the date the sale of the property is completed; and

Â Â Â Â Â  (b) As to any claim of lien, it is a defense to a violation of subsection (2) or (3) of this section if the owner that sold the property:

Â Â Â Â Â  (A) Proves that the claim of lien against the property that is the subject of the sale is invalid; or

Â Â Â Â Â  (B) Satisfies the claim of lien or obtains a release from the claim of lien on the property that is the subject of the sale.

Â Â Â Â Â  (8) A violation of subsection (2) or (3) of this section is not considered to have occurred with respect to a lien described in ORS 87.010 during the period that the validity of the lien is disputed in a judicial proceeding or a proceeding described in ORS chapter 701.

Â Â Â Â Â  (9) Nothing in this section requires the payment of a lien that is not otherwise valid. This section does not apply to claims of lien perfected by persons furnishing any materials, equipment, services or labor at the request of the purchaser of the residential property. [2003 c.778 Â§2]

Â Â Â Â Â  87.010 Construction liens; who is entitled to lien. (1) Any person performing labor upon, transporting or furnishing any material to be used in, or renting equipment used in the construction of any improvement shall have a lien upon the improvement for the labor, transportation or material furnished or equipment rented at the instance of the owner of the improvement or the construction agent of the owner.

Â Â Â Â Â  (2) Any person who engages in or rents equipment for the preparation of a lot or parcel of land, or improves or rents equipment for the improvement of a street or road adjoining a lot or parcel of land at the request of the owner of the lot or parcel, shall have a lien upon the land for work done, materials furnished or equipment rented.

Â Â Â Â Â  (3) A lien for rented equipment under subsection (1) or (2) of this section shall be limited to the reasonable rental value of the equipment notwithstanding the terms of the underlying rental agreement.

Â Â Â Â Â  (4) Trustees of an employee benefit plan shall have a lien upon the improvement for the amount of contributions, due to labor performed on that improvement, required to be paid by agreement or otherwise into a fund of the employee benefit plan.

Â Â Â Â Â  (5) An architect, landscape architect, land surveyor or registered engineer who, at the request of the owner or an agent of the owner, prepares plans, drawings or specifications that are intended for use in or to facilitate the construction of an improvement or who supervises the construction shall have a lien upon the land and structures necessary for the use of the plans, drawings or specifications so provided or supervision performed.

Â Â Â Â Â  (6) A landscape architect, land surveyor or other person who prepares plans, drawings, surveys or specifications that are used for the landscaping or preparation of a lot or parcel of land or who supervises the landscaping or preparation shall have a lien upon the land for the plans, drawings, surveys or specifications used or supervision performed. [Amended by 1957 c.651 Â§2; 1973 c.671 Â§2; 1975 c.466 Â§3; 1977 c.596 Â§2; 1981 c.757 Â§1]

Â Â Â Â Â  87.015 Land and interests therein subject to lien; leaseholds. (1) The site together with the land that may be required for the convenient use and occupation of the improvement constructed on the site, to be determined by the court at the time of the foreclosure of the lien, shall also be subject to the liens created under ORS 87.010 (1), (4) and (5) if, at the time of the commencement of the improvement, the person who caused the improvement to be constructed was the owner of that site and land. If the person owned less than a fee-simple estate in the site and land, then only the interest of the person therein shall be subject to the lien.

Â Â Â Â Â  (2) If a lien created under ORS 87.010 (1), (4) and (5) is claimed against a unit as defined in ORS 100.005 to 100.910, the Oregon Condominium Act, the common elements appertaining to that unit are also subject to the lien.

Â Â Â Â Â  (3) When the interest of the person who caused the improvement to be constructed is a leasehold interest, and that person has forfeited the rights of the person thereto, the purchaser of the improvement and leasehold term at any sale under the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093, is deemed to be the assignee of the leasehold term, and may pay the lessor all arrears of rent or other money and costs due under the lease. If the lessor regains possession of the property, or obtains judgment for the possession thereof prior to the commencement of construction of the improvement, the purchaser may remove the improvement within 30 days after the purchaser purchases it, and the owner of the land shall receive the rent due the owner, payable out of the proceeds of the sale, according to the terms of the lease, down to the time of removal. [Amended by 1975 c.466 Â§4]

Â Â Â Â Â  87.018 Delivery of notices. All notices required under ORS 87.001 to 87.060 and 87.075 to 87.093 shall be in writing and delivered in person or delivered by registered or certified mail except for the ÂInformation Notice to OwnerÂ described in ORS 87.093 which may also be proved by a United States Postal Service certificate of mailing. [1975 c.466 Â§5; 1981 c.757 Â§2]

Â Â Â Â Â  87.020 [Amended by 1965 c.446 Â§1; 1967 c.600 Â§1; 1967 c.602 Â§1; repealed by 1975 c.466 Â§6 (87.021 enacted in lieu of 87.020)]

Â Â Â Â Â  87.021 Notice to owners; notice from owner to original contractor; effect of failure to give notice. (1) Except when material, equipment, services or labor described in ORS 87.010 (1) to (3), (5) and (6) is furnished at the request of the owner, a person furnishing any materials, equipment, services or labor described in ORS 87.010 (1) to (3), (5) and (6) for which a lien may be perfected under ORS 87.035 shall give a notice of right to a lien to the owner of the site. The notice of right to a lien may be given at any time during the progress of the improvement, but the notice only protects the right to perfect a lien for materials, equipment and labor or services provided after a date which is eight days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, before the notice is delivered or mailed. However, no lien is created under ORS 87.010 (5) or (6) for any services provided for an owner-occupied residence at the request of an agent of the owner.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall be substantially in the form set forth in ORS 87.023.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, a lien created under ORS 87.010 (1) to (3), (5) or (6) may be perfected under ORS 87.035 only to the extent that the notice required by subsection (1) of this section is given.

Â Â Â Â Â  (b) A person who performs labor upon a commercial improvement or provides labor and material for a commercial improvement or who rents equipment used in the construction of a commercial improvement need not give the notice required by subsection (1) of this section in order to perfect a lien created under ORS 87.010. As used in this paragraph:

Â Â Â Â Â  (A) ÂCommercial improvementÂ means any structure or building not used or intended to be used as a residential building, or other improvements to a site on which such a structure or building is to be located.

Â Â Â Â Â  (B) ÂResidential buildingÂ means a building or structure that is or will be occupied by the owner as a residence and that contains not more than four units capable of being used as residences or homes.

Â Â Â Â Â  (4) Unless otherwise agreed or the lien claimant who is required to give the notice under subsection (1) of this section is in privity with the original contractor, when a provision in an agreement for the construction of a commercial improvement requires the original contractor to hold an owner harmless or to indemnify an owner for a lien created under ORS 87.010 and perfected under ORS 87.035, that provision is not enforceable as to any lien which requires that a notice under this section be given to the owner unless a copy of the notice is delivered pursuant to ORS 87.018 to the original contractor not later than 10 days after its receipt by the owner. [1975 c.466 Â§7 (enacted in lieu of 87.020); 1981 c.757 Â§3; 1983 c.674 Â§1; 1983 c.757 Â§1; 1987 c.662 Â§1; 2001 c.311 Â§1; 2002 s.s.1 c.6 Â§Â§1,4; 2003 c.778 Â§10]

Â Â Â Â Â  87.023 Notice of right to lien; form of notice. The notice of right to a lien required under ORS 87.021 shall include, but not be limited to, the following information and shall be substantially in the following form:

______________________________________________________________________________

NOTICE OF RIGHT TO A LIEN.

WARNING
: READ THIS NOTICE.

PROTECT YOURSELF FROM

PAYING ANY CONTRACTOR

OR SUPPLIER TWICE

FOR THE SAME SERVICE.

To: ________Â  Date of mailing: _____

Â Â Â Â Â  Owner

Â Â Â Â Â  ___________

Â Â Â Â Â  OwnerÂs address

Â Â Â Â Â  ___________

Â Â Â Â Â  This is to inform you that ____________ has begun to provide ____________ (description of materials, equipment, labor or services) ordered by ____________ for improvements to property you own. The property is located at__________________.

Â Â Â Â Â  A lien may be claimed for all materials, equipment, labor and services furnished after a date that is eight days, not including Saturdays, Sundays and other holidays, as defined in ORS 187.010, before this notice was mailed to you.

Â Â Â Â Â  Even if you or your mortgage lender have made full payment to the contractor who ordered these materials or services, your property may still be subject to a lien unless the supplier providing this notice is paid.

Â Â Â Â Â  THIS IS NOT A LIEN. It is a notice sent to you for your protection in compliance with the construction lien laws of the State of Oregon.

Â Â Â Â Â  This notice has been sent to you by:

NAME: _________

ADDRESS: ________

TELEPHONE: ______

Â Â Â Â Â  IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE, FEEL FREE TO CALL US.

IMPORTANT INFORMATION ON

REVERSE SIDE

______________________________________________________________________________

______________________________________________________________________________

IMPORTANT INFORMATION

FOR YOUR PROTECTION

Â Â Â Â Â  Under OregonÂs laws, those who work on your property or provide labor, equipment, services or materials and are not paid have a right to enforce their claim for payment against your property. This claim is known as a construction lien.

Â Â Â Â Â  If your contractor fails to pay subcontractors, material suppliers, rental equipment suppliers, service providers or laborers or neglects to make other legally required payments, the people who are owed money can look to your property for payment,
even if you have paid your contractor in full
.

Â Â Â Â Â  The law states that all people hired by a contractor to provide you with materials, equipment, labor or services must give you a notice of right to a lien to let you know what they have provided.

WAYS TO PROTECT

YOURSELF ARE:

Â Â Â Â Â  - RECOGNIZE that this notice of right to a lien may result in a lien against your property unless all those supplying a notice of right to a lien have been paid.

Â Â Â Â Â  - LEARN more about the lien laws and the meaning of this notice by contacting the Construction Contractors Board, an attorney or the firm sending this notice.

Â Â Â Â Â  - ASK for a statement of the labor, equipment, services or materials provided to your property from each party that sends you a notice of right to a lien.

Â Â Â Â Â  - WHEN PAYING your contractor for materials, equipment, labor or services, you may make checks payable
jointly
to the contractor and the firm furnishing materials, equipment, labor or services for which you have received a notice of right to a lien.

Â Â Â Â Â  - OR use one of the methods suggested by the ÂInformation Notice to Owners.Â If you have not received such a notice, contact the Construction Contractors Board.

Â Â Â Â Â  - GET EVIDENCE that all firms from whom you have received a notice of right to a lien have been paid or have
waived
the right to claim a lien against your property.

Â Â Â Â Â  - CONSULT an attorney, a professional escrow company or your mortgage lender.

______________________________________________________________________________

[1981 c.757 Â§5; 1983 c.757 Â§2; 1987 c.662 Â§2]

Â Â Â Â Â  87.025 Priority of perfected liens; right to sell improvements separately from land; notice to mortgagee; list of materials or supplies. (1) A lien created under ORS 87.010 (2) or (6) and perfected under ORS 87.035 upon any lot or parcel of land shall be preferred to any lien, mortgage or other encumbrance which attached to the land after or was unrecorded at the time of commencement of the improvement.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (6) of this section, a lien created under ORS 87.010 (1), (4) or (5) and perfected under ORS 87.035 upon any improvement shall be preferred to all prior liens, mortgages or other encumbrances upon the land upon which the improvement was constructed. To enforce such lien the improvement may be sold separately from the land; and the purchaser may remove the improvement within a reasonable time thereafter, not to exceed 30 days, upon the payment to the owner of the land of a reasonable rent for its use from the date of its purchase to the time of removal. If such removal is prevented by legal proceedings, the 30 days shall not begin to run until the final determination of such proceedings in the court of first resort or the appellate court if appeal is taken.

Â Â Â Â Â  (3) No lien for materials or supplies shall have priority over any recorded mortgage or trust deed on either the land or improvement unless the person furnishing the material or supplies, not later than eight days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, after the date of delivery of material or supplies for which a lien may be claimed delivers to the mortgagee either a copy of the notice given to the owner under ORS 87.021 to protect the right to claim a lien on the material or supplies or a notice in any form that provides substantially the same information as the form set forth in ORS 87.023.

Â Â Â Â Â  (4) A mortgagee who has received notice of delivery of materials or supplies in accordance with the provisions of subsection (3) of this section, may demand a list of those materials or supplies including a statement of the amount due by reason of delivery thereof. The list of materials or supplies shall be delivered to the mortgagee within 15 days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, of receipt of demand, as evidenced by a receipt or a receipt of delivery of a registered or certified letter containing the demand. Failure to furnish the list or the amount due by the person giving notice of delivery of the materials or supplies shall constitute a waiver of the preference provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (5) Upon payment and acceptance of the amount due to the supplier of materials or supplies, and upon demand of the person making payment, the supplier shall execute a waiver of all lien rights as to materials or supplies for which payment has been made.

Â Â Â Â Â  (6) Unless the mortgage or trust deed is given to secure a loan made to finance the alteration or repair, a lien created under ORS 87.010 and perfected under ORS 87.035 for the alteration and repair of an improvement commenced and made subsequent to the date of record of a duly executed and recorded mortgage or trust deed on that improvement or on the site shall not take precedence over the mortgage or trust deed.

Â Â Â Â Â  (7) The perfection of a lien under ORS 87.035 relates to the date of commencement of the improvement as defined in ORS 87.005. Except as provided in subsection (3) of this section, the date of creation of the lien under ORS 87.010 and the date of perfection of the lien under ORS 87.035 do not affect the priorities under this section, the equal priority of perfected lien claimants, or the distribution of proceeds to perfected lien claimants under ORS 87.060 (6). [Amended by 1965 c.446 Â§2; 1967 c.602 Â§2; 1975 c.466 Â§8; 1981 c.757 Â§6; 1983 c.513 Â§1; 1983 c.674 Â§3; 1985 c.513 Â§1; 1987 c.662 Â§3]

Â Â Â Â Â  87.027 Right of owner to demand list of services, materials, equipment and labor; penalty for failure to provide list. An owner who receives a notice of right to a lien in accordance with the provisions of ORS 87.021 may demand, in writing, from the person providing materials, equipment, services or labor a list of materials or equipment or description of labor or services supplied or a statement of the contractual basis for supplying the materials, equipment, services or labor, including the percentage of the contract completed, and the charge therefor to the date of the demand. The supplierÂs statement shall be delivered to the owner within 15 days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, of receipt of the ownerÂs written demand, as evidenced by a receipt or a receipt of delivery of a certified or registered letter containing the demand. Failure of the supplier to furnish the information requested constitutes a loss of attorney fees and costs otherwise allowable in a suit to foreclose a lien. [1981 c.757 Â§8; 1985 c.513 Â§2; 1987 c.662 Â§4]

Â Â Â Â Â  87.030 Effect of ownerÂs knowledge of improvement; notice of nonresponsibility. Every improvement except an improvement made by a person other than the landowner in drilling or boring for oil or gas, constructed upon lands with the knowledge of the owner shall be deemed constructed at the instance of the owner, and the interest owned shall be subject to any lien perfected pursuant to the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093, unless the owner shall, within three days after the owner obtains knowledge of the construction, give notice that the owner will not be responsible for the same by posting a notice in writing to that effect in some conspicuous place upon the land or the improvement situated thereon. [Amended by 1975 c.466 Â§9; 1987 c.662 Â§5]

Â Â Â Â Â  87.035 Perfecting lien; filing claim of lien; contents of claim. (1) Every person claiming a lien created under ORS 87.010 (1) or (2) shall perfect the lien not later than 75 days after the person has ceased to provide labor, rent equipment or furnish materials or 75 days after completion of construction, whichever is earlier. Every other person claiming a lien created under ORS 87.010 shall perfect the lien not later than 75 days after the completion of construction. All liens claimed shall be perfected as provided by subsections (2) to (4) of this section.

Â Â Â Â Â  (2) A lien created under ORS 87.010 shall be perfected by filing a claim of lien with the recording officer of the county or counties in which the improvement, or some part thereof, is situated.

Â Â Â Â Â  (3) A claim of lien shall contain:

Â Â Â Â Â  (a) A true statement of demand, after deducting all just credits and offsets;

Â Â Â Â Â  (b) The name of the owner, or reputed owner, if known;

Â Â Â Â Â  (c) The name of the person by whom the claimant was employed or to whom the claimant furnished the materials or rented the equipment or by whom contributions are owed; and

Â Â Â Â Â  (d) A description of the property to be charged with the lien sufficient for identification, including the address if known.

Â Â Â Â Â  (4) The claim of lien shall be verified by the oath of the person filing or of some other person having knowledge of the facts, subject to the criminal penalties for false swearing provided under ORS 162.075. [Amended by 1961 c.609 Â§1; 1973 c.671 Â§3; 1975 c.466 Â§10; 1983 c.517 Â§1; 1985 c.596 Â§1; 1987 c.662 Â§6]

Â Â Â Â Â  87.039 Notice of filing claim of lien; effect of failure to give notice. (1) A person filing a claim of lien pursuant to ORS 87.035 shall mail to the owner and to the mortgagee a notice in writing that the claim has been filed. A copy of the claim of lien shall be attached to the notice. The notice shall be mailed not later than 20 days after the date of filing. Notice mailed to the owner who received the notice of right to a lien as provided by ORS 87.021 shall be deemed in compliance with the requirement of this subsection, unless the person giving notice has actual knowledge of changed ownership. Notice mailed by any person to the mortgagee who received the notice required under ORS 87.025 shall be deemed in compliance with this subsection unless the person giving the notice has actual knowledge of a change of mortgagee.

Â Â Â Â Â  (2) No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.060 shall be allowed to any party failing to comply with subsection (1) of this section. [1975 c.466 Â§14; 1983 c.674 Â§4; 1985 c.513 Â§3; 1987 c.662 Â§7]

Â Â Â Â Â  87.040 [Repealed by 1975 c.466 Â§25]

Â Â Â Â Â  87.045 Completion date of improvement; notice of completion, abandonment or nonabandonment; contents of notice. (1) The completion of construction of an improvement shall occur when:

Â Â Â Â Â  (a) The improvement is substantially complete;

Â Â Â Â Â  (b) A completion notice is posted and recorded as provided by subsections (2) and (3) of this section; or

Â Â Â Â Â  (c) The improvement is abandoned as provided by subsection (5) of this section.

Â Â Â Â Â  (2) When all original contractors employed on the construction of an improvement have substantially performed their contracts, any original contractor, the owner or mortgagee, or an agent of any of them may post and record a completion notice. The completion notice shall state in substance the following:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Notice hereby is given that the building, structure or other improvement on the following described premises, (insert the legal description of the property including the street address, if known) has been completed.

Â Â Â Â Â  All persons claiming a lien upon the same under the Construction Lien Law hereby are notified to file a claim of lien as required by ORS 87.035.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Dated______, 2__

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  Original Contractor, Owner or Mortgagee P. O. Address: ______

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) Any notice provided for in this section shall be posted on the date it bears in some conspicuous place upon the land or upon the improvement situated thereon. Within five days from the date of posting the notice, the party posting it or the agent of the party shall record with the recording officer of the county in which the property, or some part thereof, is situated, a copy of the notice, together with an affidavit indorsed thereon or attached thereto, made by the person posting the notice, stating the date, place and manner of posting the notice. The recording officer shall indorse upon the notice the date of the filing thereof and record and index the notice in the statutory lien record as required by ORS 87.050.

Â Â Â Â Â  (4) Anyone claiming a lien created under ORS 87.010 on the premises described in a completion or abandonment notice for labor or services performed and materials or equipment used prior to the date of the notice shall perfect the lien pursuant to ORS 87.035.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, an improvement is abandoned:

Â Â Â Â Â  (a) On the 75th day after work on the construction of the improvement ceases; or

Â Â Â Â Â  (b) When the owner or mortgagee of the improvement or an agent of either posts and records an abandonment notice in writing signed by either the owner or the mortgagee.

Â Â Â Â Â  (6) When work on the construction of an improvement ceases, if the owner or mortgagee of the improvement intends to resume construction and does not want abandonment to occur, the owner or mortgagee or an agent of either shall post and record a nonabandonment notice in writing signed by either the owner or mortgagee. The notice of nonabandonment shall be posted and recorded not later than the 74th day after work on the construction ceases. The notice of nonabandonment may be renewed at intervals of 150 days by rerecording the notice.

Â Â Â Â Â  (7) The notices of abandonment or nonabandonment described in subsections (5) and (6) of this section shall state in substance:

Â Â Â Â Â  (a) That the improvement is either abandoned or not abandoned.

Â Â Â Â Â  (b) The legal description of the property, including the street address if known, on which the improvement is located.

Â Â Â Â Â  (c) In the case of an abandonment notice, that all persons claiming a lien on the improvement should file a claim of lien pursuant to ORS 87.035.

Â Â Â Â Â  (d) In the case of a nonabandonment notice, the reasons for the delay in construction.

Â Â Â Â Â  (e) The date of the notice.

Â Â Â Â Â  (f) The address of the person who signs the notice. [Amended by 1975 c.466 Â§11; 1985 c.596 Â§2; 1987 c.662 Â§8; 2001 c.577 Â§6; 2005 c.22 Â§53]

Â Â Â Â Â  87.050 Recording. The recording officer of each county shall record all notices and claims of lien required to be filed by the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093 in the statutory lien record. The notices and claims recorded in the statutory lien record shall be indexed as deeds and other conveyances are required by law to be indexed and shall constitute a public record of the county. [Amended by 1975 c.466 Â§12; 1987 c.662 Â§9; 2001 c.577 Â§2]

Â Â Â Â Â  87.055 Duration of lien; when suit to enforce lien commences. No lien created under ORS 87.010 shall bind any improvement for a longer period than 120 days after the claim of lien is filed unless suit is brought in a proper court within that time to enforce the lien, or if extended payment is provided and the terms thereof are stated in the claim of lien, then 120 days after the expiration of such extended payment, but no lien shall be continued in force for a longer time than two years from the time the claim of lien is filed under ORS 87.035 by any agreement to extend payment. For purposes of this section:

Â Â Â Â Â  (1) Subject to subsection (2) of this section, a suit to enforce the lien shall be deemed commenced as provided in ORS 12.020.

Â Â Â Â Â  (2) With regard to other parties who are construction lien claimants under ORS 87.035, a suit to enforce the lien shall be deemed to commence when the complaint is filed, whether or not summons or service with regard to such parties is completed within the time required by ORS 12.020. [Amended by 1975 c.466 Â§13; 1985 c.341 Â§1; 1985 c.513 Â§4; 1987 c.662 Â§10]

Â Â Â Â Â  87.057 Notice of intent to foreclose; list of materials furnished and statement of prices; effect of failure to give notice. (1) A person intending to foreclose a lien shall deliver to the owner of the property upon which the lien is claimed and to the mortgagee a notice in writing not later than 10 days prior to commencement of the suit stating that such person, or others, intends to commence suit to foreclose the lien. Notice delivered to the mortgagee who received the notice required by ORS 87.025 shall be deemed in compliance with this subsection, unless the person giving notice has actual knowledge of a change of mortgagee.

Â Â Â Â Â  (2) Where a notice of intent to foreclose a lien has been given as provided by subsection (1) of this section, the sender of the notice upon demand of the owner shall furnish to the owner within five days after the demand a list of the materials and supplies with the charge therefor, or a statement of a contractual basis for the ownerÂs obligation, for which a claim will be made in the suit to foreclose.

Â Â Â Â Â  (3) A plaintiff or cross-complainant seeking to foreclose a lien in a suit to foreclose shall plead and prove compliance with subsections (1) and (2) of this section. No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.060 shall be allowed to any party failing to comply with the provisions of this section. [1975 c.466 Â§15; 1987 c.662 Â§11]

Â Â Â Â Â  87.058 Stay of foreclosure proceedings; requirements; procedure; duration of stay. (1) As used in this section:

Â Â Â Â Â  (a) ÂContractorÂ has the meaning given that term in ORS 701.005.

Â Â Â Â Â  (b) ÂBoardÂ means the Construction Contractors Board established in ORS 701.205.

Â Â Â Â Â  (2) When a suit to enforce a lien perfected under ORS 87.035 is filed and the owner of the structure subject to that lien files a claim that is being processed by the board under ORS 701.145 against a contractor who performed work on the structure, the owner may obtain a stay of proceedings on the suit to enforce the lien if:

Â Â Â Â Â  (a) The owner already has paid the contractor for that contractorÂs work that is subject to this chapter on the structure;

Â Â Â Â Â  (b) The person suing to enforce the lien perfected under ORS 87.035:

Â Â Â Â Â  (A) Performed work that is subject to ORS chapter 701 on the structure for the contractor who has been paid by the owner;

Â Â Â Â Â  (B) Furnished labor, services or materials or rented or supplied equipment used on the structure to the contractor who has been paid by the owner; or

Â Â Â Â Â  (C) Otherwise acquired the lien as a result of a contribution toward completion of the structure for which the contractor has been paid by the owner; and

Â Â Â Â Â  (c) The continued existence of the lien on which the suit is pending is attributable to the failure of the contractor who has been paid by the owner to pay the person suing for that personÂs contribution toward completion of the structure.

Â Â Â Â Â  (3) The owner may petition for the stay of proceedings described in subsection (2) of this section by filing the following papers in the circuit court in which the suit on the lien is pending:

Â Â Â Â Â  (a) A certified copy of the claim filed for processing by the board under ORS 701.145; and

Â Â Â Â Â  (b) An affidavit signed by the owner that contains:

Â Â Â Â Â  (A) A description of the structure;

Â Â Â Â Â  (B) The street address of the structure;

Â Â Â Â Â  (C) A statement that the structure is the structure upon which the suit to enforce the lien is pending; and

Â Â Â Â Â  (D) A statement that the petitioner is the owner of the structure.

Â Â Â Â Â  (4) Upon receipt of a complete petition described in subsection (3) of this section, the circuit court shall stay proceedings on the suit to enforce the lien.

Â Â Â Â Â  (5) After the board order on the claim becomes final and the board issues any required notice for payment against the contractorÂs bond or deposit, the circuit court shall dissolve the stay ordered under subsection (4) of this section. [1981 c.618 Â§16; 1987 c.662 Â§12; 1991 c.181 Â§15; 2001 c.197 Â§8]

Â Â Â Â Â  87.060 Foreclosure; right to jury trial; distribution of proceeds of foreclosure sale. (1) A suit to enforce a lien perfected under ORS 87.035 shall be brought in circuit court, and the pleadings, process, practice and other proceedings shall be the same as in other cases.

Â Â Â Â Â  (2) In a suit to enforce a lien perfected under ORS 87.035, evidence of the actual costs of the labor, equipment, services and material provided by the lien claimant establishes a rebuttable presumption that those costs are the reasonable value of that labor, equipment, services and material.

Â Â Â Â Â  (3) In a suit to enforce a lien perfected under ORS 87.035, the court shall allow or disallow the lien. If the lien is allowed, the court shall proceed with the foreclosure of the lien and resolve all other pleaded issues. If the lien is disallowed, and a party has made a demand for a jury trial as provided for in subsection (4) of this section, the court shall impanel a jury to decide any issues triable of right by a jury. All other issues in the suit shall be tried by the court.

Â Â Â Â Â  (4) A party may demand a trial by jury of any issue triable of right by a jury after the lien is disallowed, if that party serves a demand therefor in writing upon the other parties at any time prior to commencement of the trial to foreclose the lien. The demand shall be filed with the court. The failure of a party to serve a demand as required by this subsection shall constitute a waiver by the party of trial by jury. A demand for trial by jury made as provided in this subsection may not be withdrawn without the consent of the parties.

Â Â Â Â Â  (5) When notice of intent to foreclose the lien has been given, pleaded and proven as provided for in ORS 87.057, the court, upon entering judgment for the lien claimant, shall allow as part of the costs all moneys paid for the filing or recording of the lien and all moneys paid for title reports required for preparing and foreclosing the lien. In a suit to enforce a lien perfected under ORS 87.035 the court shall allow a reasonable amount as attorney fees at trial and on appeal to the party who prevails on the issues of the validity and foreclosure of the lien.

Â Â Â Â Â  (6) In case the proceeds of any sale under ORS 87.001 to 87.060 and 87.075 to 87.093 are insufficient to pay all lienholders claiming under such statutes, the liens of all persons shall be paid pro rata. Each claimant is entitled to execution for any balance due the claimant after the distribution of the proceeds, and that execution shall be issued by the clerk of the court, upon demand, after the return of the sheriff or other officer making the sale showing the balance due.

Â Â Â Â Â  (7) All suits to enforce any lien perfected under ORS 87.035 shall have preference on the calendar of the court over every civil suit, except suits to which the state is a party, and shall be tried by the court without unnecessary delay. In such a suit, all persons personally liable, and all lienholders whose claims have been filed for record pursuant to ORS 87.035, shall, and all other persons interested in the matter in controversy, or in the property sought to be charged with the lien, may be made parties; but persons not made parties are not bound by the proceedings. The proceedings upon the foreclosure of the liens perfected under ORS 87.035 shall, as nearly as possible, conform to the proceedings of a foreclosure of a mortgage lien upon real property. [Amended by 1975 c.466 Â§16; 1981 c.897 Â§20; 1981 c.898 Â§44; 1983 c.517 Â§2; 1987 c.662 Â§13]

Â Â Â Â Â  87.065 [Amended by 1961 c.609 Â§2; repealed by 1975 c.466 Â§25]

Â Â Â Â Â  87.070 Amount of recovery by contractor; respective rights of contractor and owner. Any contractor may recover, upon a lien perfected by the contractor, only the amount due to the contractor according to the terms of the contract, after deducting all claims of other parties for work done and materials furnished for which a lien is perfected under ORS 87.035. Where a claim of lien is filed pursuant to ORS 87.035 for work done or material or equipment furnished to any contractor, the contractor shall defend any action brought thereupon at the expense of the contractor, and during the pendency of such action the owner may withhold from the contractor the amount of money for which such claim of lien is filed. In case of judgment against the owner or the property of the owner upon the lien, the owner may deduct from any amount due or to become due by the owner to the contractor the amount of such judgment and costs; and if the amount of the judgment and costs exceeds the amount due by the owner to the contractor, or if the owner has settled with the contractors in full, the owner may recover back from the contractor any amount so paid in excess of the contract price, and for which the contractor was originally the party liable. [Amended by 1987 c.662 Â§14]

Â Â Â Â Â  87.075 Exemption of building materials from attachment by third persons. When a person furnishes or procures materials for use in the construction of an improvement, those materials are not subject to attachment, execution or other legal process to enforce any debt due by the purchaser of the materials, except a debt due for the purchase money thereof, so long as in good faith the materials are about to be applied to the construction of the improvement. [Amended by 1975 c.466 Â§23]

Â Â Â Â Â  87.076 Bond or deposit of money; amount; demand for release of lien; effect. (1) The owner of an improvement or land against which a lien perfected under ORS 87.035 is claimed, or any other interested person, may file with the recording officer of the county in whose office the claim of lien is filed a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the principal or principals on the bond shall pay the amount of the claim and all costs and attorney fees that are awarded against the improvement or land on account of the lien. The bond shall be in an amount not less than 150 percent of the amount claimed under the lien, or in the amount of $1,000, whichever is greater.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, the owner of an improvement or land against which a lien perfected under ORS 87.035 is claimed, or any other interested person, may deposit with the treasurer of the county in which the claim of lien is filed a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien, or in the amount of $1,000, whichever is greater.

Â Â Â Â Â  (b) The court in which any proceeding to foreclose the lien may be brought may, upon notice and upon motion by a person who makes a deposit under paragraph (a) of this subsection, order the money invested in such manner as the court may direct. A person who makes a deposit under paragraph (a) of this subsection shall be entitled to any income from the investments and the treasurer of the county shall pay the income when received to the depositor without order.

Â Â Â Â Â  (3) A bond or money may be filed or deposited under subsection (1) or (2) of this section at any time after the filing of the claim of lien under ORS 87.035.

Â Â Â Â Â  (4)(a) Any person entitled to post a bond under subsection (1) of this section or a cash deposit under subsection (2) of this section may deliver pursuant to ORS 87.018 a written demand that a lien perfected under ORS 87.035 be released and a notice that if it is not released the party making the demand may be entitled to recover the actual costs incurred by the party making the demand in complying with this section, ORS 87.078 and 87.081 or the sum of $500, whichever is greater. If the lien is not released within 10 days after delivery of the demand and notice and the lien claimant or an assignor of the lien claimant does not bring a suit to foreclose the lien within the time provided in ORS 87.055, and if the person making the demand has complied with this section, ORS 87.078 and 87.081, then the person failing to release and foreclose the lien shall be liable to the person making the demand for the actual costs incurred by the person making the demand in complying with this section, ORS 87.078 and 87.081 or the sum of $500, whichever is greater, in addition to any other remedy provided by law or equity.

Â Â Â Â Â  (b) In any action to recover damages under this subsection in which the plaintiff prevails, there shall be allowed to the plaintiff, at trial and on appeal, a reasonable amount for attorney fees to be fixed by the court for prosecution of the action, if the court finds that a written demand for payment of the claim was made on the defendant not less than 20 days before commencement of the action. However, attorney fees shall not be allowed to the plaintiff, but shall be allowed to the defendant, if the court finds that the defendant tendered to the plaintiff prior to commencement of the action an amount not less than the damages awarded to the plaintiff.

Â Â Â Â Â  (c) If a lien claimant or an assignor of the lien claimant is served with a demand under paragraph (a) of this subsection and is a prevailing party in the suit to foreclose the lien, then in addition to such other costs and attorney fees to which the lien claimant or the assignor of the lien claimant is entitled, the court shall allow the actual costs incurred in addressing the demand or the sum of $500, whichever is greater. [1975 c.466 Â§17; 1983 c.513 Â§3; 1987 c.662 Â§15; 1999 c.845 Â§1]

Â Â Â Â Â  87.078 Notice of filing bond or depositing money; contents of notice; effect of failure to give notice. (1) A person who files a bond or deposits money under ORS 87.076 shall cause to be served upon the lien claimant a notice of the filing or deposit and, if a bond, a copy thereof, not later than 20 days after the filing or deposit. The notice shall state the location and time of the filing or deposit.

Â Â Â Â Â  (2) If a person does not notify the lien claimant as required by subsection (1) of this section, the filing of the bond or the deposit of money is of no effect and the provisions of ORS 87.083 shall not apply in a suit to foreclose the lien for which the filing or deposit is made. [1975 c.466 Â§18]

Â Â Â Â Â  87.080 [Amended by 1967 c.407 Â§3; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.081 Filing affidavit with county officer. (1) When a person files a bond with the recording officer of the county under ORS 87.076 and serves notice of the filing upon the lien claimant, the person shall file with the same recording officer an affidavit stating that such notice was served.

Â Â Â Â Â  (2) When a person deposits money with the treasurer of a county under ORS 87.076 and serves notice of the deposit upon the lien claimant, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made and notice was served. [1975 c.466 Â§19; 2005 c.22 Â§54]

Â Â Â Â Â  87.082 [1967 c.407 Â§Â§1,2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.083 Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money. (1) Any suit to foreclose a lien pursuant to ORS 87.060 that is commenced or pending after the filing of a bond or deposit of money under ORS 87.076 shall proceed as if no filing or deposit had been made except that the lien shall attach to the bond or money upon the filing or deposit and the service of notice thereof upon the lien claimant. The property described in the claim of lien shall thereafter be entirely free of the lien and shall in no way be involved in subsequent proceedings.

Â Â Â Â Â  (2) When a bond is filed or money is deposited, if, in a suit to enforce the lien for which the filing or deposit is made, the court allows the lien, the lien shall be satisfied out of the bond or money. The court shall include as part of its judgment an order for the return to the person who deposited the money of any amount remaining after the lien is satisfied.

Â Â Â Â Â  (3) When a bond is filed or money is deposited, if, in a suit to enforce the lien for which the filing or deposit is made, the court disallows the lien, the court shall include as part of its judgment an order for the return of the bond or money to the person who filed the bond or deposited the money. [1975 c.466 Â§20; 1987 c.662 Â§16; 2005 c.22 Â§55]

Â Â Â Â Â  87.085 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.086 Determination of adequacy of bond. If a lien claimant considers the bond filed with a recording officer of a county inadequate to protect the claim of the lien claimant for some reason other than the amount of the bond, the lien claimant shall, within 10 days of receipt of the notice of filing, petition the court in which the suit to foreclose the lien may be brought for a determination of the adequacy of the bond. The lien claimant shall state in detail the reasons for the inadequacy. Not later than two days after the filing of the petition with the court, the lien claimant shall send a notice of the filing and a copy of the petition by registered or certified mail to the person who filed the bond. After a hearing, if the court determines that the bond is inadequate for one or more of the reasons stated by the lien claimant, the court shall order such action as shall make the bond adequate to protect the claim of lien. [1975 c.466 Â§21; 1987 c.662 Â§17]

Â Â Â Â Â  87.088 Release of lien or return of money. The county recording officer shall record a written release of the lien or the county treasurer in whose office money is deposited under ORS 87.076 shall return the money to the person who made the deposit when:

Â Â Â Â Â  (1) A suit to foreclose the lien is not commenced within the time specified by ORS 87.055;

Â Â Â Â Â  (2) The person who recorded the bond or deposited the money presents a certified copy of a courtÂs order for the release of the bond or all or some of the money to that person; or

Â Â Â Â Â  (3) The person who recorded the bond or deposited the money presents a written release of lien signed by the lien claimant. [1975 c.466 Â§22; 1999 c.654 Â§5]

Â Â Â Â Â  87.090 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.091 Form for waiver of application of provisions of ORS 87.007. (1) A written waiver described in ORS 87.007 (2) and signed by the purchaser of residential real property shall include the information described in subsection (2) of this section. The waiver shall be printed as a separate document and in at least 12-point boldfaced type.

Â Â Â Â Â  (2) The waiver described in subsection (1) of this section shall include, but not be limited to, the following information and shall be in substantially the following form:

______________________________________________________________________________

WAIVER OF PROTECTIONS

FROM SUBCONTRACTORSÂ LIENS.

WARNING
: READ THIS NOTICE.

PROTECT YOURSELF FROM

PAYING ANY CONTRACTOR

OR SUPPLIER TWICE

FOR THE SAME SERVICE.

Â Â Â Â Â  This is to inform you that if you are purchasing residential real property within 75 days after completion of construction, the property you are purchasing may be subject to construction liens that are not yet recorded on the date of sale. The property is located at ________.

Â Â Â Â Â  Under Oregon law, those who work on your property or provide materials, equipment, labor or services and are not paid have a right to enforce their claim for payment against the property. This claim is known as a construction lien.

Â Â Â Â Â  If a contractor fails to pay subcontractors, material suppliers, rental equipment suppliers, laborers or service providers or neglects to make other legally required payments, any person who is owed money can look to the property for payment,
even if the contractor has been paid in full
.

OREGON LAW PROVIDES

THE FOLLOWING PROTECTIONS:

Â Â Â Â Â  Under Oregon Law, the seller of residential real property is required to take one of the following actions to protect you from construction liens that are not yet recorded on the date of sale:

Â Â Â Â Â  - PURCHASE or PROVIDE title insurance to help cover any construction liens that are recorded after you complete the purchase of the residential real property.

Â Â Â Â Â  - RETAIN money in escrow until the status of all construction liens is resolved after the purchase of the residential real property is complete.

Â Â Â Â Â  - MAINTAIN a bond or letter of credit until the status of all construction liens is resolved after the purchase of the residential real property is complete.

Â Â Â Â Â  - GET waivers from every person claiming a right to a lien against the property in an aggregate amount of $5,000 or more.

Â Â Â Â Â  - WAIT to close the purchase of the residential real property until 75 days after the completion of construction.

WAIVER OF RIGHTS

Â Â Â Â Â  Under Oregon law, you may waive the requirements that apply to the seller of the residential real property. By signing this document, you agree to waive these protections and accept the risk that the property you are purchasing may be subject to a lien that is recorded after the date of sale. By waiving your rights, you may become liable for payment of the lien even if the contractor has been paid in full. Before signing this waiver, you may wish to consult an attorney.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  I have read this statement and understand the risks it describes. I hereby choose to assume those risks and waive the protections provided under ORS 87.007 by signing this form.

_______________

Â (Signature of purchaser)

____________, 2_____

______________________________________________________________________________

[2003 c.778 Â§9]

Â Â Â Â Â  87.093 Information Notice to Owner; rules; contents; when notice must be given; penalty for failure to provide. (1) The Construction Contractors Board shall adopt by rule a form entitled ÂInformation Notice to OwnerÂ which shall describe, in nontechnical language and in a clear and coherent manner using words in their common and everyday meanings, the pertinent provisions of the Construction Lien Law of this state and the rights and responsibilities of an owner of property and an original contractor under that law. The rights and responsibilities described in the form shall include, but not be limited to:

Â Â Â Â Â  (a) Methods by which an owner may avoid multiple payments for the same materials and labor;

Â Â Â Â Â  (b) The right to file a claim against a licensed contractor with the Construction Contractors Board and, when appropriate, to be reimbursed from the contractorÂs bond filed under ORS chapter 701; and

Â Â Â Â Â  (c) The right to receive, upon written request therefor, a statement of the reasonable value of materials, equipment, services or labor provided from the persons providing the materials, equipment, services or labor at the request of an original contractor and who have also provided notices of right to a lien.

Â Â Â Â Â  (2)(a) Each original contractor shall provide a copy of the ÂInformation Notice to OwnerÂ adopted by the Construction Contractors Board under this section to:

Â Â Â Â Â  (A) The first purchaser of residential property constructed by the contractor and sold before or within the 75-day period immediately following the completion of construction; and

Â Â Â Â Â  (B) The owner or an agent of the owner, other than an original contractor, at the time of signing a written residential construction or improvement contract with the owner.

Â Â Â Â Â  (b) When the residential construction or improvement contract is an oral contract, the original contractor shall mail or otherwise deliver the ÂInformation Notice to OwnerÂ not later than five days after the contract is made.

Â Â Â Â Â  (3) This section applies only to a residential construction or improvement contract for which the aggregate contract price exceeds $1,000. If the price of a home improvement contract was initially less than $1,000, but during the course of the performance of the contract exceeds that amount, the original contractor shall mail or otherwise deliver the ÂInformation Notice to OwnerÂ not later than five days after the contractor knows or should reasonably know that the contract price will exceed $1,000.

Â Â Â Â Â  (4) An ÂInformation Notice to OwnerÂ need not be sent when the owner is a contractor licensed with the Construction Contractors Board under ORS chapter 701.

Â Â Â Â Â  (5) Notwithstanding ORS 87.010, if an original contractor does not provide an owner or agent with an ÂInformation Notice to OwnerÂ as required under subsections (2) and (3) of this section, the original contractor may not claim any lien created under ORS 87.010 upon any improvement, lot or parcel of land of the owner for labor, services or materials supplied under the residential construction or improvement contract for which the ÂInformation Notice to OwnerÂ was not provided.

Â Â Â Â Â  (6) If an original contractor does not provide an owner or agent with an ÂInformation Notice to OwnerÂ as required under subsection (2) of this section, the Construction Contractors Board may suspend the license of the original contractor for any period of time that the board considers appropriate or impose a civil penalty of not more than $5,000 upon the original contractor as provided in ORS 701.992.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂResidential construction or improvementÂ means the original construction of residential property and constructing, repairing, remodeling or altering residential property and includes, but is not limited to, the construction, repair, replacement or improvement of driveways, swimming pools, terraces, patios, fences, porches, garages, basements and other structures or land adjacent to a residential dwelling.

Â Â Â Â Â  (b) ÂResidential construction or improvement contractÂ means an agreement, oral or written, between an original contractor and an owner for the performance of a home improvement and includes all labor, services and materials furnished and performed thereunder. [1981 c.757 Â§9; 1983 c.757 Â§3; 1985 c.596 Â§3; 1987 c.662 Â§18; 1991 c.67 Â§14; 1995 c.771 Â§7; 1999 c.402 Â§1]

Â Â Â Â Â  87.095 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.100 [Amended by 1973 c.54 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.105 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.110 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.115 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.120 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.122 [1955 c.438 Â§Â§1,2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.125 [Amended by 1967 c.327 Â§1; 1973 c.307 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.130 [Amended by 1961 c.519 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.135 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.140 [Repealed by 1975 c.648 Â§72]

LIENS GENERALLY

Â Â Â Â Â  87.142 Definitions for ORS 87.142 to 87.490 and 87.910. As used in ORS 87.142 to 87.490 and 87.910, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAnimalÂ means any mammal, bird, fish, reptile, amphibian or insect.

Â Â Â Â Â  (2) ÂChattelÂ includes movable objects that are capable of ownership, but does not include personal rights not reduced to possession but recoverable by an action at law or suit in equity, money, evidence of debt and negotiable instruments.

Â Â Â Â Â  (3) ÂElectric cooperativeÂ means a cooperative corporation organized under ORS chapter 62 the principal business of which is the construction, maintenance and operation of an electric transmission and distribution system for the benefit of the members of that cooperative corporation and which has no other principal business or purpose.

Â Â Â Â Â  (4) ÂElectric utilityÂ means a corporation engaged in distributing electricity, directly or indirectly, to or for the public and regulated by the Public Utility Commission under ORS chapter 757.

Â Â Â Â Â  (5) ÂExcavationÂ means a shaft, tunnel, incline, adit, drift or other excavation designed for the use, working or draining of a mine.

Â Â Â Â Â  (6) ÂFair market valueÂ means, with respect to a chattel sold at a foreclosure sale under ORS 9.370, 87.142 to 87.490, 87.910 and 90.120, the price of chattels of the same kind and condition prevailing in the county of sale at the time of sale.

Â Â Â Â Â  (7) ÂFungible chattelsÂ means chattels of which any unit is the equivalent of any other unit.

Â Â Â Â Â  (8) ÂImprovementÂ means a road, tramway, trail, flume, ditch, pipeline, building, structure, superstructure or boardinghouse used for or in connection with the working or development of a mine.

Â Â Â Â Â  (9) ÂIrrigationÂ includes the use of canals, ditches, pipes, pumps, spraying apparatus and other mechanical devices to water land artificially.

Â Â Â Â Â  (10) ÂMineÂ means a mine, lode, mining claim or deposit that contains or may contain coal, metal or mineral of any kind.

Â Â Â Â Â  (11) ÂMortgageeÂ means a person who has a valid subsisting mortgage of record or trust deed of record securing a loan upon any real property to be charged with a lien under ORS 87.352 to 87.362.

Â Â Â Â Â  (12) ÂNursery stockÂ means fruit trees, fruit-tree stock, nut trees, grapevines, fruit bushes, rose bushes, rose stock, forest and ornamental trees, and shrubs both deciduous and evergreen, floristsÂ stock and cuttings, scions and seedlings of fruit or ornamental trees and shrubs, and all other fruit-bearing plants and parts thereof and plant products for propagation or planting.

Â Â Â Â Â  (13) ÂOwnerÂ includes:

Â Â Â Â Â  (a) A person who has title to a chattel or real property;

Â Â Â Â Â  (b) A person who is in possession of a chattel or real property under an agreement for the purchase thereof, whether the title thereto is in the person or the vendor of the person; or

Â Â Â Â Â  (c) A person who is in lawful possession of a chattel or real property.

Â Â Â Â Â  (14) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships and joint stock companies.

Â Â Â Â Â  (15) ÂSecurity interestÂ means an interest in a chattel reserved or created by an agreement that secures payment or performance of an obligation as more particularly defined by ORS 71.2010 (37).

Â Â Â Â Â  (16) ÂTimbersÂ means sawlogs, spars, piles, felled logs and other wood growth that has been cut or separated from land.

Â Â Â Â Â  (17) ÂWood productsÂ includes lumber, slabwood, plywood and other wood products produced from timbers. The term does not include paper or products made from paper. [1975 c.648 Â§1; 1999 c.940 Â§1; 2001 c.301 Â§5]

Â Â Â Â Â  87.145 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.146 Priorities of liens. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) Liens created by ORS 87.152 to 87.162 have priority over all other liens, security interests and encumbrances on the chattel subject to the lien, except that taxes and duly perfected security interests existing before chattels sought to be subjected to a lien created by ORS 87.162 are brought upon the leased premises have priority over that lien.

Â Â Â Â Â  (b) Liens created by ORS 87.216 to 87.232 have equal priority. When a judgment is given foreclosing two or more liens created by ORS 87.216 to 87.232 upon the same chattel, the debts secured by those liens shall be satisfied pro rata out of the proceeds of the sale of the property.

Â Â Â Â Â  (c) With regard to the same chattel, a lien created by ORS 87.216 to 87.232 has priority over a nonpossessory chattel lien created by any other law.

Â Â Â Â Â  (d) With regard to the same chattel, a lien created by ORS 87.216 is junior and subordinate to a duly perfected security interest in existence when the notice of claim of such lien is filed under ORS 87.242.

Â Â Â Â Â  (e) With regard to the same chattel, a lien created by ORS 87.222 to 87.232 has priority over a security interest created under ORS chapter 79.

Â Â Â Â Â  (2)(a) A personal property tax lien, a chattel lien claimed by the State of Oregon, its agencies or any political subdivision thereof, and a chattel lien claimed by a state officer or employee during the course of official duty pursuant to law have priority over a lien created by ORS 87.152 to 87.162 and 87.216 to 87.232.

Â Â Â Â Â  (b) A duly perfected security interest of a lessor in any portion of crops or animals to pay or secure payment of rental of the premises upon which those crops or animals are grown, not to exceed 50 percent of those crops or animals, shall not be subject to the lien created by ORS 87.226. [1975 c.648 Â§2; 2003 c.576 Â§335]

Â Â Â Â Â  87.150 [Repealed by 1975 c.648 Â§72]

POSSESSORY CHATTEL LIENS

Â Â Â Â Â  87.152 Possessory lien for labor or material expended on chattel. A person who makes, alters, repairs, transports, stores, pastures, cares for, provides services for, supplies materials for or performs labor on a chattel at the request of the owner or lawful possessor of the chattel has a lien on that chattel in the possession of the person for the reasonable or agreed charges for labor, materials or services of the person, and the person may retain possession of the chattel until those charges are paid. [1975 c.648 Â§3]

Â Â Â Â Â  87.155 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.156 InnkeeperÂs lien. (1) Except as provided in subsection (2) of this section, the keeper of an inn, hotel or motel has a lien on the chattels brought into the inn, hotel or motel belonging to or under the control of a guest or boarder for the reasonable or agreed charges due the keeper from the guest or boarder for accommodation, board and lodging, services, money, labor and materials furnished at the request of the guest or boarder by the keeper. The keeper may retain possession of the chattels until those charges are paid.

Â Â Â Â Â  (2)(a) The keeper may not retain prescription or nonprescription medications, medical equipment or apparatus, food or food stamps or childrenÂs clothing or accessories after the guest or boarder requests return of the property.

Â Â Â Â Â  (b) If the keeper retains property in violation of this subsection, the keeper waives any claim to unpaid charges against the guest or boarder.

Â Â Â Â Â  (c) In any action brought by the guest or boarder to compel the return of the property or to recover damages based on its retention, the prevailing party may recover attorney fees. [1975 c.648 Â§4; 1989 c.590 Â§2]

Â Â Â Â Â  87.159 Lien for care of animal. A person who, or governmental agency that, transports, pastures, feeds, cares for or provides treatment to an animal that has been impounded under ORS 167.345 has a lien on the animal in the possession of the person or governmental agency for the reasonable charges for transportation, pasturage, feed, care or treatment provided by the person or governmental agency, and the person or governmental agency may retain possession of the animal until those charges are paid. [1989 c.349 Â§2]

Â Â Â Â Â  87.160 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.162 LandlordÂs lien. Except as provided in ORS 87.156 and 90.120, a landlord has a lien on all chattels, except wearing apparel as defined in ORS 18.345 (1), owned by a tenant or occupant legally responsible for rent, brought upon the leased premises, to secure the payment of rent and such advances as are made on behalf of the tenant. The landlord may retain the chattels until the amount of rent and advances is paid. [1975 c.648 Â§5; 1981 c.258 Â§1; 1997 c.374 Â§8]

Â Â Â Â Â  87.165 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.166 Attachment of liens. (1) Except as provided in subsection (2) of this section, the liens created by ORS 87.152 to 87.162 attach to the chattels described in those sections when:

Â Â Â Â Â  (a) The services or labor are performed or the materials or money are furnished by the lien claimant to the lien debtor; and

Â Â Â Â Â  (b) The charges for the services or labor performed and materials or money furnished are due and the lien debtor either knows or should reasonably know that the charges are due.

Â Â Â Â Â  (2) The lien created by ORS 87.162 attaches to the chattels described in that section on the 20th day after rents or advances occur or attaches when the occupant or tenant attempts to remove the chattels from the premises while there are unpaid rents or advances. A person claiming a lien under ORS 87.162 may take the chattels subject to that lien into the possession of the person when the lien attaches or at any time thereafter. [1975 c.648 Â§6]

Â Â Â Â Â  87.170 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.172 Time period before foreclosure allowed. (1) Except as otherwise provided in this section, a person claiming a lien under ORS 87.152 to 87.162 must retain the chattel that is subject to the lien for at least 60 days after the lien attaches to the chattel before foreclosing the lien.

Â Â Â Â Â  (2) A person claiming a lien under ORS 87.152 for cost of care, materials and services bestowed on an animal must retain the animal for at least 30 days after the lien attaches to the animal before foreclosing the lien. If the animal is a dog or cat, the period shall be at least 15 days.

Â Â Â Â Â  (3) A person claiming a lien under ORS 87.152 for the cost of removing, towing or storage of a vehicle that is appraised by a person who holds a certificate issued under ORS 819.230 to have a value of:

Â Â Â Â Â  (a) $1,000 or less but more than $500, must retain the vehicle at least 30 days after the lien attaches to the vehicle before foreclosing the lien.

Â Â Â Â Â  (b) $500 or less, must retain the vehicle at least 15 days after the lien attaches to the vehicle before foreclosing the lien. [1975 c.648 Â§7; 1979 c.401 Â§1; 1981 c.861 Â§1; 1983 c.338 Â§881; 1993 c.326 Â§9; 1995 c.758 Â§18; 2005 c.738 Â§7]

Â Â Â Â Â  87.175 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.176 Fees for storage of chattel; notice to lien debtor; effect of failure to comply. (1) When the lien claimed under ORS 87.152 to 87.162 is for other than the storage of a chattel, if the lien claimant incurs expenses in storing the chattel prior to foreclosure, the lien claimant may charge reasonable fees for the storage of the chattel for a period not exceeding six months from the date that the lien attaches to the chattel. A lien claimant seeking to recover storage fees for storage expenses incurred prior to foreclosure shall send a written notice, within 20 days from the date that the storage fees began to accrue, to the lien debtor and every other person that requires notification under ORS 87.196. The claimant shall transmit the notice by certified mail. A person notified under ORS 87.196 need not receive the notice within the 20-day period, but within a reasonable time. If the lien claimant fails to comply with the notice requirements of this subsection, the lien claimant is limited to recovering reasonable fees for the storage of the chattel prior to foreclosure for a period of time not exceeding 20 days from the date that the lien attached to the chattel.

Â Â Â Â Â  (2) When the lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel, the lien claimant shall send a written notice stating that storage fees are accruing, within 20 days after the chattel has been placed in storage, to the lien debtor and every other person that requires notification under ORS 87.196. The claimant shall transmit the notice by certified mail. A person notified under ORS 87.196 need not receive the notice within the 20-day period, but within a reasonable time. If the claimant fails to comply with the notice requirements of this subsection, the amount of the claimantÂs lien shall be limited to a sum equal to the reasonable storage expenses incurred within the 20-day period. [1975 c.648 Â§8; 1993 c.385 Â§1]

Â Â Â Â Â  87.177 Bond or deposit of money for lien for storage of chattel; amount; notice to lien claimant; filing affidavit with county officer. (1) When a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, the lien debtor, or any other interested person, may file with the recording officer of the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the principal or principals on the bond shall pay the amount of the claim and all costs and attorney fees that are awarded against the chattel on account of the lien. The bond shall be in an amount not less than 200 percent of the amount claimed under the lien for the storage of the chattel.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, when a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, the lien debtor, or any other interested person, may deposit with the treasurer of the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor a sum of money or its equivalent equal in value to 200 percent of the amount claimed under the lien for the storage of the chattel.

Â Â Â Â Â  (b) The court in which any proceeding to foreclose the lien for the storage of the chattel may be brought may, upon notice and upon motion by a person who makes a deposit under paragraph (a) of this subsection, order the money invested in such manner as the court may direct. A person who makes a deposit under paragraph (a) of this subsection shall be entitled to any income from the investments and the treasurer of the county shall pay the income when received to the depositor without order.

Â Â Â Â Â  (3) A bond or money may be filed or deposited under subsection (1) or (2) of this section at any time after a lien for the storage of a chattel is claimed under ORS 87.152 to 87.162 and the amount of the lien claimed is $750 or more.

Â Â Â Â Â  (4) A person who files a bond or deposits money under subsections (1) to (3) of this section shall cause to be served upon the lien claimant a notice of the filing or deposit. If the person files a bond, the notice shall include a copy of the bond. The notice shall be filed not later than 20 days after the filing or deposit and shall state the location and time of the filing or deposit.

Â Â Â Â Â  (5) If a person does not notify the lien claimant as required by subsection (4) of this section, the filing of the bond or the deposit of money is of no effect and the provisions of subsections (1) to (3) of this section do not apply in a suit to foreclose the lien for which the filing or deposit is made.

Â Â Â Â Â  (6) When a person files a bond with the recording officer of a county under subsections (1) to (3) of this section and serves notice of the filing upon the lien claimant under subsections (4) and (5) of this section, the person shall file with the same recording officer an affidavit stating that the notice was served.

Â Â Â Â Â  (7) When a person deposits money with the treasurer of a county under subsections (1) to (3) of this section and serves notice of the deposit upon the lien claimant under subsections (4) and (5) of this section, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made and notice was served. [2003 c.193 Â§Â§2,3,4]

Â Â Â Â Â  Note: 87.177 to 87.181 were added to and made a part of 87.152 to 87.212 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.178 Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money. (1) When a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, any suit to foreclose the lien that is commenced or pending after the filing of a bond or deposit of money under ORS 87.177 (1) to (3) shall proceed as if no filing or deposit had been made except that the lien shall attach to the bond or money upon the filing or deposit and the service of notice of the filing or deposit upon the lien claimant. The chattel described in the claim of lien shall thereafter be entirely free of the lien and shall in no way be involved in subsequent proceedings.

Â Â Â Â Â  (2) When a bond is filed or money is deposited and, in a suit to enforce the lien for which the filing or deposit is made, the court allows the lien, the lien shall be satisfied out of the bond or money. The court shall include as part of its judgment an order for the return to the person who deposited the money of any amount remaining after the lien for the storage of the chattel is satisfied.

Â Â Â Â Â  (3) When a bond is filed or money is deposited and, in a suit to enforce the lien for which the filing or deposit is made, the court disallows the lien, the court shall include as part of its judgment an order for the return of the bond or money to the person who filed the bond or deposited the money. [2003 c.193 Â§5]

Â Â Â Â Â  Note: See note under 87.177.

Â Â Â Â Â  87.179 Determination of adequacy of bond. (1) If a lien claimant considers the bond filed with a recording officer of a county under ORS 87.177 (1) to (3) inadequate to protect the claim of the lien claimant for some reason other than the amount of the bond, the lien claimant may petition the court in which the suit to foreclose the lien for the storage of the chattel may be brought for a determination of the adequacy of the bond. The petition must be filed within 10 days of receipt of the notice of the filing of the bond under ORS 87.177 (4) and (5). The petition must describe in detail the reasons for the inadequacy.

Â Â Â Â Â  (2) Not later than two days after the filing of the petition with the court, the lien claimant shall send a notice of the filing and a copy of the petition by registered or certified mail to the person who filed the bond. After a hearing, if the court determines that the bond is inadequate for one or more of the reasons described by the lien claimant, the court shall order such action as shall make the bond adequate to protect the claim of lien. [2003 c.193 Â§6]

Â Â Â Â Â  Note: See note under 87.177.

Â Â Â Â Â  87.180 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.181 Release of lien or return of money. The county recording officer shall record a written release of the lien for the storage of the chattel or the county treasurer in whose office money is deposited under ORS 87.177 (1) to (3) shall return the money to the person who made the deposit when:

Â Â Â Â Â  (1) The person who filed the bond or deposited the money presents a certified copy of a courtÂs order for the release of the bond or all or some of the money to that person; or

Â Â Â Â Â  (2) The person who filed the bond or deposited the money presents a written release of lien signed by the lien claimant. [2003 c.193 Â§7]

Â Â Â Â Â  Note: See note under 87.177.

Â Â Â Â Â  87.182 Effect of prior security interest on method of foreclosure. (1) When a lien created by ORS 87.162 is subordinate to a prior duly perfected security interest in a chattel as provided in ORS 87.146, the lien created by ORS 87.162 shall be foreclosed by suit as provided in ORS chapter 88.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, liens created by ORS 87.152 to 87.162 may be foreclosed by suit as provided in ORS chapter 88, or by sale of the chattel subject to the lien at public auction to the highest bidder for cash. [1975 c.648 Â§9]

Â Â Â Â Â  87.185 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.186 Location of foreclosure sale. Foreclosure of liens created by ORS 87.152 to 87.162 by public sale shall occur in the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor. [1975 c.648 Â§11]

Â Â Â Â Â  87.190 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.192 Notice of foreclosure sale to lien debtor; public notice. (1) Before a lien claimant forecloses a lien created by ORS 87.152 to 87.162 by sale, the lien claimant shall give notice of the foreclosure sale to the lien debtor by first class mail with certificate of mailing, registered mail or certified mail sent to the lien debtor at the lien debtorÂs last-known address. The lien claimant shall give notice of the foreclosure sale to the lien debtor:

Â Â Â Â Â  (a) Except as otherwise provided in this subsection, at least 30 days before the foreclosure sale.

Â Â Â Â Â  (b) If the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.230, at least 15 days before the foreclosure sale.

Â Â Â Â Â  (c) If the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $1,000 or less but more than $500 by a person who holds a certificate issued under ORS 819.230, at least 15 days before the foreclosure sale.

Â Â Â Â Â  (d) If the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of more than $1,000 by a person who holds a certificate issued under ORS 819.230, at least 30 days before the foreclosure sale.

Â Â Â Â Â  (2) The lien claimant shall give public notice of the foreclosure sale by posting notice of it in a public place at or near the front door of the county courthouse of the county in which the sale is to be held and, except as provided in paragraph (b) of this subsection, in a public place at the location where the lien claimant obtained possession of the chattel to be sold from the lien debtor. The following apply to notice under this subsection:

Â Â Â Â Â  (a) Notice under this subsection must be given no later than the time required for notice to a lien debtor under subsection (1) of this section.

Â Â Â Â Â  (b) This subsection does not require posting of notice at the location where the chattel was obtained if the chattel is a vehicle required to obtain a certificate of title issued under ORS chapter 803.

Â Â Â Â Â  (3) If the chattel to be sold at a foreclosure sale is something other than an abandoned vehicle and has a fair market value of $1,000 or more, or if the chattel to be sold is an abandoned vehicle and has a fair market value of $2,500 or more, the lien claimant, in addition to the notice required by subsection (2) of this section, shall have a notice of foreclosure sale printed once a week for two successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the sale is held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale is held.

Â Â Â Â Â  (4) The notice of foreclosure sale required under this section shall contain a particular description of the property to be sold, the name of the owner or reputed owner thereof, the amount due on the lien, the time and the place of the sale and the name of the person foreclosing the lien. [1975 c.648 Â§10; 1981 c.861 Â§2; 1983 c.436 Â§1; 1983 c.338 Â§882; 1993 c.326 Â§10; 1995 c.758 Â§19; 2005 c.738 Â§8]

Â Â Â Â Â  87.195 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.196 Notice of foreclosure sale to secured parties; effect of notice; effect of failure to give notice. (1) A lien claimant who forecloses a lien created by ORS 87.152 to 87.162 by sale shall give notice of the foreclosure sale by first class, registered or certified mail. The following apply:

Â Â Â Â Â  (a) Notice shall be given to all persons with a security interest in the chattel to be sold who have filed a financing statement perfecting that security interest in the office of the Secretary of State or in the office of the appropriate county officer of the county in which the sale is held.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection if the chattel to be sold at the foreclosure sale is a chattel, other than part of the motor vehicle inventory of a dealer issued a vehicle dealer certificate under ORS 822.020, for which a certificate of title is required by the laws of this state, notice need only be given to persons who the certificate of title indicates have a security interest or lien in the chattel.

Â Â Â Â Â  (c) Notice under this subsection shall be given at least 30 days prior to the foreclosure sale. However, if the lien is claimed under ORS 87.152, the lien claimant shall give the notice required by this subsection:

Â Â Â Â Â  (A) Not later than the 20th day after the date on which the storage charges begin;

Â Â Â Â Â  (B) If no storage charges are imposed, not later than the 30th day after the date on which the services provided are completed;

Â Â Â Â Â  (C) At least 15 days prior to the foreclosure sale if the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $1,000 or less but more than $500 by a person who holds a certificate issued under ORS 819.230; and

Â Â Â Â Â  (D) At least 15 days prior to the foreclosure sale if the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.230.

Â Â Â Â Â  (2) A person notified under subsection (1) of this section may discharge the lien and preserve the personÂs security interest in the chattel by paying the lien claimant the amount of the lien claim and reasonable expenses actually incurred in foreclosing the lien claim. If the person does not so discharge the lien before the day of the foreclosure sale, the personÂs security interest in the chattel is extinguished on the day the foreclosure sale is completed.

Â Â Â Â Â  (3) If the chattel to be sold at a foreclosure sale is a chattel for which a certificate of title is required by the laws of this state and if the lien claimant does not notify a person as required by this section, the chattel remains subject to that security interest or lien and the buyer of the chattel at a foreclosure sale held under ORS 87.142 to 87.490 or 87.700 to 87.736 takes the chattel subject to the security interest or lien.

Â Â Â Â Â  (4) If a lien claimant does not notify a person, other than a person indicated on a certificate of title as a secured party or lienholder, who claims a security interest or lien on the chattel sold at a foreclosure sale as required by subsection (1) of this section, the lien claimant is liable to that person for a sum equal to the fair market value of the chattel sold at the foreclosure sale or the amount due that person under the security agreement or lien at the time of the foreclosure sale, whichever amount is less. The secured party or other lien claimant may recover that sum by an action at law. [1975 c.648 Â§14; 1981 c.861 Â§3; 1983 c.338 Â§883; 1993 c.326 Â§11; 1995 c.758 Â§20; 2005 c.86 Â§1; 2005 c.738 Â§9]

Â Â Â Â Â  87.200 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.202 Statement of account of foreclosure sale. (1) A person who forecloses a lien created by ORS 87.152 to 87.162 by sale shall file a statement of account verified by the oath of the person with the recording officer of the county in which the sale took place when:

Â Â Â Â Â  (a) The chattel sold at the foreclosure sale has a fair market value of $250 or more; or

Â Â Â Â Â  (b) The chattel sold at the foreclosure sale is an animal bearing a brand or other mark recorded with the State Department of Agriculture under ORS chapter 604.

Â Â Â Â Â  (2) The statement of account required under subsection (1) of this section must contain:

Â Â Â Â Â  (a) The amount of the lien claim and the cost of foreclosing the lien;

Â Â Â Â Â  (b) A copy of the published or posted notice of foreclosure sale;

Â Â Â Â Â  (c) The amount received for the chattel sold at the sale; and

Â Â Â Â Â  (d) The name of each person who received proceeds from the foreclosure sale as described in ORS 87.206 and the amount each person received.

Â Â Â Â Â  (3) A person filing a statement of account under this section shall send a copy of the statement by registered or certified mail to the owner of the chattel sold at the foreclosure sale. The person filing the statement of account shall send the copy to the last-known address of the owner. If the chattel sold at a foreclosure sale is an animal bearing a brand or other mark recorded with the State Department of Agriculture under ORS chapter 604, a person filing a statement of account under this section shall send a copy of the statement to the State Department of Agriculture. [1975 c.648 Â§13; 2005 c.86 Â§2]

Â Â Â Â Â  87.205 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.206 Disposition of proceeds of foreclosure sale. (1) The proceeds of a sale to foreclose a lien created by ORS 87.152 to 87.162 shall be applied in the following order:

Â Â Â Â Â  (a) To the payment of the reasonable and necessary expenses of the sale;

Â Â Â Â Â  (b) To satisfy the indebtedness secured by the lien under which the sale is made;

Â Â Â Â Â  (c) Subject to subsection (2) of this section, to satisfy the indebtedness secured by any subordinate lien or security interest, in order of priority, in the chattel; and

Â Â Â Â Â  (d) To the treasurer of the county in which the foreclosure sale is made. The payment to the treasurer must be accompanied by a copy of the statement of account described in ORS 87.202.

Â Â Â Â Â  (2) Proceeds may be applied under subsection (1)(c) of this section if the person who forecloses a lien created by ORS 87.152 to 87.162 by sale receives a written request for proceeds from the holder of any subordinate lien or security interest before the day of the foreclosure sale. The person foreclosing the lien may require the holder of the subordinate lien or security interest to furnish reasonable proof of the existence of the security interest or lien. If the person foreclosing the lien does not receive proof of the existence of the subordinate security interest or lien, the person is not required to apply proceeds of the sale to satisfy the indebtedness secured by the subordinate security interest or lien.

Â Â Â Â Â  (3) If a county treasurer receives proceeds under subsection (1) of this section, the county treasurer shall credit the proceeds to the general revenue fund of the county, subject to the right of the lien debtor or the representative of the lien debtor, to reclaim the proceeds at any time within three years of the date of deposit with the treasurer. If the proceeds are not demanded and claimed within the three-year period, the proceeds become the property of the county. [1975 c.648 Â§12; 2005 c.86 Â§3]

Â Â Â Â Â  87.210 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.212 Liability for improper sale of fungible chattels. A person claiming a lien under ORS 87.152 to 87.162 for the storage of fungible chattels shall not sell more of those chattels than is necessary to pay charges due that person for the storage. If a person unnecessarily sells fungible chattels without the consent of the owner thereof, the person shall, for each offense, forfeit to the owner of the chattels a sum equal to the fair market value of the chattels unnecessarily sold and 50 percent of the fair market value in addition as a penalty. The owner shall recover such value and penalty by an action at law. [1975 c.648 Â§15]

Â Â Â Â Â  87.214 Disposal of property left with launderer or dry cleaner. Notwithstanding any provision of ORS 87.172 to 87.212:

Â Â Â Â Â  (1) If a garment or article left with a retail launderer or retail dry cleaner for laundering, dry cleaning or other service is not redeemed by the customer within 180 days, the launderer or dry cleaner may, without any liability or responsibility for the article or garment, dispose of the article or garment in any manner suitable to the launderer or dry cleaner.

Â Â Â Â Â  (2) A retail launderer or retail dry cleaner subject to this section shall post a notice describing the provisions of this section in a conspicuous place on the premises of the launderer or dry cleaner. The notice shall contain a citation to this section and shall be substantially the same as the following language: ______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  As specified in ORS 87.214, any garment, article, clothing, wearing apparel, leather garment, fur coat or garment, curtain, drapery, rug, carpet or household furnishing delivered to a launderer or dry cleaner for dry cleaning, dyeing, pressing, laundering, altering or other service, that is not picked up within 180 days after the date it was delivered, may be disposed of in any manner suitable to the launderer or dry cleaner.

______________________________________________________________________________

[1991 c.591 Â§1]

Â Â Â Â Â  Note: 87.214 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.215 [Repealed by 1975 c.648 Â§72]

NONPOSSESSORY CHATTEL LIENS

Â Â Â Â Â  87.216 Nonpossessory lien for labor or material expended on chattel. A person who makes, alters, repairs, transports, stores, provides services for or performs labor on a chattel at the request of the owner of the chattel has a lien on that chattel for the reasonable or agreed charges for the labor or services the person performs and for the materials the person furnishes in connection therewith. [1975 c.648 Â§16]

Â Â Â Â Â  87.220 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.222 LoggerÂs, woodworkerÂs and timberland ownerÂs lien. (1) A person who performs labor on or assists in obtaining, handling, manufacturing or transporting timbers or wood products has a lien upon those timbers and those wood products for the reasonable or agreed value for this labor or services, when the labor is performed or services provided at the request of the owner of the timbers or wood products or an agent of the owner.

Â Â Â Â Â  (2) A person who permits another to go on the land of the person and obtain timbers, has a lien upon the timbers, cut for the reasonable or agreed charge for that permission and stumpage.

Â Â Â Â Â  (3) Subject to the limitation in subsection (4) of this section, if a person cuts or hires another to cut timbers on the land of the person and delivers or hires another to deliver the timbers to a purchaser, the person has a lien upon the timbers for the lesser of:

Â Â Â Â Â  (a) The reasonable or agreed value of the timbers; or

Â Â Â Â Â  (b) $125,000.

Â Â Â Â Â  (4) A person described in subsection (3) of this section may not have outstanding at any one time more than one lien arising under subsection (3) of this section. [1975 c.648 Â§17; 1985 c.444 Â§1; 1999 c.940 Â§2]

Â Â Â Â Â  87.225 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.226 Agricultural services lien. (1) A person who performs labor, supplies materials or provides services on farmland, range, ranch, orchard or in that personÂs place of business to aid the growing or harvesting of crops or the raising of animals has a lien upon the crops or animals for the reasonable or agreed charges for labor, materials or services. The lien upon crops or animals created by this section also attaches to the proceeds of the crops or animals and to the unborn progeny of the animals that are in utero on the date a notice of claim of lien is filed.

Â Â Â Â Â  (2) If the lien claimed under subsection (1) of this section is for stud or artificial insemination services, the lien attaches only to the female animal to which the male animal is let or which is artificially inseminated, and the offspring.

Â Â Â Â Â  (3) The lien on crops and the proceeds thereof attaches on the date a person performs labor, delivers materials or provides services to aid the growing or harvesting of crops. The lien on animals and the proceeds thereof attaches on the date a person performs labor, delivers materials or provides services to aid the raising of animals, or in the case of unborn progeny, attaches on the date the claim of lien is filed.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂGrowing and harvestingÂ includes tilling, sowing, planting, cultivating, irrigating, pruning, thinning, fertilizing, spraying, dusting, cutting, harvesting, reaping, threshing, gathering, transporting, securing or otherwise performing or furnishing labor, service or materials to aid the production of any agricultural crop.

Â Â Â Â Â  (b) ÂMaterialsÂ includes seed, fertilizer, pesticide, petroleum products and other products used in agricultural practice to aid the growing or harvesting of crops, and any mixtures or preparation for feeding animals, any of the constituent nutrients of an animal ration and any other food for animals.

Â Â Â Â Â  (c) ÂPerforms labor or provides servicesÂ includes personal labor and the use of machinery, equipment or animals rendered by the lien claimant or by the agent of the lien claimant, employee or subcontractor.

Â Â Â Â Â  (d) ÂRaising animalsÂ includes feeding, herding, pasturing, shoeing, artificially inseminating, providing male animals for the breeding of female animals, caring for and managing animals kept or raised for use or profit. [1975 c.648 Â§18; 1985 c.469 Â§2; 2001 c.301 Â§6]

Â Â Â Â Â  87.228 Effect on agricultural services lien when payment for produce is made prior to filing of lien claim. A lien created by ORS 87.226 ceases to attach to a crop that is agricultural produce as defined in ORS 87.700 and is in the possession of a purchaser, or to the proceeds of the sale of the crop to a third party, if the purchaser pays the agricultural producer in full for the crop and the claim for the lien is not filed under ORS 87.242 prior to the date of that payment. [Formerly 87.740]

Â Â Â Â Â  Note: 87.228 was made a part of 87.700 to 87.736 by legislative action but was not added to or made a part of any other series in ORS chapter 87. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.230 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.232 Fishing lien and fish workerÂs lien. (1) A person who performs labor in the operation of the chattel used for the purpose of catching fish from, holding them upon or transporting them within the waters of this state has a lien on the fish taken using the chattel during the period for which the lien is claimed for the reasonable or agreed charge for the labor of the person.

Â Â Â Â Â  (2) A person who performs labor in the catching or transporting of fish in this state has a lien on the fish for the reasonable or agreed charges for the labor of the person. [1975 c.648 Â§19]

Â Â Â Â Â  87.235 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.236 Attachment of liens; attachment to proceeds. (1) The liens created by ORS 87.216 to 87.232 attach to the chattels described in those sections.

Â Â Â Â Â  (2) The liens created by ORS 87.222 and 87.232 shall also attach to the proceeds of the sale of the chattels subject to those liens if:

Â Â Â Â Â  (a) Prior to the filing of the notice of claim of lien, the chattels or any part thereof are sold or delivered to an agent, broker, cooperative agency or other person to be sold or otherwise disposed of; and

Â Â Â Â Â  (b) At the time the purchaser, agent, broker, cooperative agency or other person is notified of the filing of the claim of lien by delivery of a true copy thereof, the proceeds that were received or will be received from the sale or other disposal of the chattels have not been delivered to the owner of the chattels.

Â Â Â Â Â  (3) When a lien created by ORS 87.222 to 87.232 attaches to the proceeds of the sale of chattels under subsection (2) of this section, a purchaser, agent, broker, cooperative agency or other person shall not deliver the proceeds or that portion of the proceeds equal to the amount of the lien claim to the owner until:

Â Â Â Â Â  (a) The time specified by ORS 87.266 during which a suit to foreclose the lien must be commenced elapses;

Â Â Â Â Â  (b) A court orders the delivery of the proceeds; or

Â Â Â Â Â  (c) A certificate is recorded under ORS 87.346 declaring that the claim of lien is discharged. [1975 c.648 Â§20; 1981 c.674 Â§1; 1985 c.469 Â§3]

Â Â Â Â Â  87.240 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.242 Filing notice of claim of lien; contents of notice; effect of failure to file notice. (1) A person claiming a lien created by ORS 87.216, 87.222 or 87.232 shall file a written notice of claim of lien with the recording officer of the county in which the lien debtor resides, or, if the lien debtor is a business, the county in which the lien debtor has its principal place of business, not later than 60 days after the close of the furnishing of the labor, services or materials. A person claiming a lien created by ORS 87.226 shall file a written notice of claim of lien with the Secretary of State not later than 75 days after the close of the furnishing of the labor, services or materials. The Secretary of State shall include a notice of claim of lien that is filed with the secretary under this subsection in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

Â Â Â Â Â  (2) The notice of claim of lien required under subsection (1) of this section shall be a statement in writing verified by the oath of the lien claimant and must contain:

Â Â Â Â Â  (a) A true statement of the lien claimantÂs demand after deducting all credits and offsets;

Â Â Â Â Â  (b) The name of the owner of the chattel to be charged with the lien;

Â Â Â Â Â  (c) A description of the labor services or materials provided by the lien claimant for the benefit of the owner of the chattel to be charged with the lien;

Â Â Â Â Â  (d) A description of the chattel to be charged with the lien sufficient for identification;

Â Â Â Â Â  (e) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of notice of claim of lien;

Â Â Â Â Â  (f) The date on which payment was due to the lien claimant for labor, services or materials;

Â Â Â Â Â  (g) The terms of extended payment; and

Â Â Â Â Â  (h) Such other information as the Secretary of State may require for the written notice of claim of lien created by ORS 87.226.

Â Â Â Â Â  (3) If the person entitled to a lien under ORS 87.216 to 87.232 does not properly file a notice of claim of lien within the time required by subsection (1) of this section, the person waives the right to the lien. [1975 c.648 Â§21; 1985 c.469 Â§4; 1987 c.297 Â§1; 2001 c.301 Â§7]

Â Â Â Â Â  87.245 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.246 Recording; fees. (1) Except for a notice of a claim for a lien created by ORS 87.226, the recording officer of a county shall record the notices filed under ORS 87.242 in a book kept for that purpose and called Âindex of liens upon chattels.Â

Â Â Â Â Â  (2) Notices filed with the Secretary of State under ORS 87.242 shall:

Â Â Â Â Â  (a) Be in a form prescribed by the Secretary of State; and

Â Â Â Â Â  (b) Be maintained as public records for a period of time established by the Secretary of State.

Â Â Â Â Â  (3) Fees for filing notices and requests for copies of such notices shall be established by the Secretary of State under ORS 177.130. Fees described in this subsection shall be nonrefundable. [1975 c.648 Â§22; 1987 c.297 Â§2; 1999 c.464 Â§3]

Â Â Â Â Â  87.250 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.252 Notice to owner and holders of security interests; effect of failure to comply. (1) When a lien claimant files a notice of claim of lien as required by ORS 87.242, the lien claimant shall send forthwith a copy of the notice to the owner of the chattel to be charged with the lien by registered or certified mail sent to the owner at the ownerÂs last-known address.

Â Â Â Â Â  (2) When a lien claimant files a notice of claim of lien as required by ORS 87.242, the lien claimant shall send a copy of the notice to all holders of security interests in the chattel to be charged with the lien who duly perfected such security interests by filing notice thereof with the Secretary of State. The notice shall be mailed to holders of perfected security interests within 30 days after the date of filing.

Â Â Â Â Â  (3) No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.336 shall be allowed to any party failing to comply with subsections (1) and (2) of this section.

Â Â Â Â Â  (4) If the total amount of a lien under ORS 87.226 exceeds $20,000, that part of the lien exceeding $20,000 is subordinate to any security interest in the crops, animals or proceeds to be charged with the lien, if:

Â Â Â Â Â  (a) The holder of the security interest does not receive notice because of the lien claimantÂs failure to comply with subsection (2) of this section; and

Â Â Â Â Â  (b) The holder of the security interest duly perfects the interest before the date on which the lien claimant files a notice of claim of lien. [1975 c.648 Â§23; 1985 c.469 Â§5; 1993 c.352 Â§1; 2001 c.301 Â§8]

Â Â Â Â Â  87.255 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.256 Limitation on extent of liens. Persons claiming liens created by ORS 87.216 to 87.232 are only entitled to liens for labor, services or materials performed or furnished during the six months immediately preceding the filing of the notice of claim under ORS 87.242. [1975 c.648 Â§24]

Â Â Â Â Â  87.260 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.262 Foreclosure. Except as provided in ORS 87.322, a lien created by ORS 87.216 to 87.232 may be foreclosed by a suit in the circuit court under ORS chapter 88 and other laws regulating the proceedings for the foreclosure of liens generally or may be foreclosed as provided in ORS 87.272 to 87.306. If the lien has attached to proceeds under ORS 87.236, the lien must be foreclosed by suit. [1975 c.648 Â§25]

Â Â Â Â Â  87.265 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.266 Duration of liens. (1) Except as provided in subsection (2) of this section, if either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.216 to 87.232 is not commenced in an appropriate court within six months after the notice of claim of lien is filed under ORS 87.242, or if extended payment is provided and the terms thereof are stated in the notice of claim of lien, then within six months after the expiration of the extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim for lien is filed under ORS 87.242 by an agreement to extend payment.

Â Â Â Â Â  (2) If either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.226 is not commenced in an appropriate court within 18 months after the notice of claim of lien is filed under ORS 87.242 or, if extended payment is provided and the terms thereof are stated in the notice of claim of lien, within six months after the expiration of the extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim of lien is filed under ORS 87.242 by an agreement to extend payment. [1975 c.648 Â§26; 1985 c.469 Â§6]

Â Â Â Â Â  87.270 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.272 Petition for foreclosure without suit. A person claiming a lien created by ORS 87.216 to 87.232 may obtain an order for the foreclosure of the lien by advertisement and sale by filing with the clerk of the court of the county in which the chattel is then located and from which that order is sought a sworn petition requesting an order for foreclosure of the lien by advertisement and sale and showing, to the best knowledge, information and belief of the lien claimant:

Â Â Â Â Â  (1) The name and residence or place of business of the lien debtor;

Â Â Â Â Â  (2) The name and residence or place of business of the person in possession of the chattel subject to the lien;

Â Â Â Â Â  (3) The description of the chattel subject to the lien in particularity sufficient to make possible its identification, and the lien claimantÂs estimate of the value and location of the chattel;

Â Â Â Â Â  (4) A copy or verbatim recital of the notice of claim of lien filed by the lien claimant under ORS 87.242;

Â Â Â Â Â  (5) That there is no reasonable probability that the lien debtor can establish a successful defense to the underlying claim of the lien; and

Â Â Â Â Â  (6) That the person filing the petition under this section has fully complied with the notice and filing requirements of ORS 9.370, 87.142 to 87.490, 87.705, 87.710, 87.910 and 90.120. [1975 c.648 Â§27]

Â Â Â Â Â  87.275 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.276 Evidence admissible; issuance of show cause order. (1) The court shall consider the petition filed under ORS 87.272 and may consider other evidence, including, but not limited to, an affidavit, deposition, exhibit or oral testimony.

Â Â Â Â Â  (2) If from the petition or other evidence, if any, the court finds that a notice of claim of lien has been filed and that there is probable cause for sustaining the validity of the lien claim, the court shall issue a show cause order as provided in ORS 87.288. The finding under this subsection is subject to dissolution upon hearing. [1975 c.648 Â§28]

Â Â Â Â Â  87.280 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.282 Waiver of right to hearing before filing of petition. The court shall order that the lien claimantÂs lien be foreclosed by advertisement and sale if the court finds:

Â Â Â Â Â  (1) That the lien debtor, by conspicuous words in a writing executed by or on behalf of the lien debtor before filing of the petition under ORS 87.272 or by handwriting of the lien debtor or the lien debtorÂs agent executed before filing of the petition under ORS 87.272, has declared substantially that the lien debtor is aware of the right to notice and hearing on the question of the probable validity of the underlying lien claim before the lien debtor can be deprived of the property in the possession or control of the lien debtor or in the possession or control of another and that the lien debtor waives that right and agrees that the lien claimant, or one acting on behalf of the lien claimant, may take possession or control of the chattel subject to the lien without first giving notice and opportunity for hearing on the probable validity of the underlying lien claim;

Â Â Â Â Â  (2) That there is no reason to believe that the waiver or agreement is invalid; and

Â Â Â Â Â  (3) That the lien debtor has voluntarily, intelligently and knowingly waived that right. [1975 c.648 Â§29]

Â Â Â Â Â  87.285 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.286 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.288 Show cause order; contents; service. (1) The court shall issue an order directed to the lien debtor and each person having possession or control of the chattel subject to the lien requiring the debtor and each other person to appear for hearing at a time and place fixed by the court to show cause why an order for the foreclosure of the lien claimantÂs lien by advertisement and sale should not issue.

Â Â Â Â Â  (2) The show cause order issued under subsection (1) of this section shall be served in the same manner as a summons is served on the lien debtor and on each other person to whom the order is directed.

Â Â Â Â Â  (3) The order shall:

Â Â Â Â Â  (a) State that the lien debtor may file affidavits with the court and may present testimony at the hearing; and

Â Â Â Â Â  (b) State that if the lien debtor fails to appear at the hearing the court may order foreclosure of the lien claimantÂs lien by advertisement and sale. [1975 c.648 Â§30]

Â Â Â Â Â  87.290 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.292 [1969 c.330 Â§1; 1973 c.472 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.294 [1969 c.330 Â§2; 1973 c.472 Â§2; 1973 c.647 Â§11; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.295 [Amended by 1969 c.330 Â§3; 1973 c.472 Â§3; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.296 Waiver of right to hearing after issuance of show cause order. If, after service of the order issued under ORS 87.288 (1), the lien debtor by a writing executed by or on behalf of the lien debtor after service of the order expressly declares that the lien debtor is aware that the lien debtor has the right to be heard, that the lien debtor does not want to be heard, that the lien debtor expressly waives the right to be heard, that the lien debtor understands that upon the signing by the lien debtor of the writing the court will order the foreclosure of the lien claimantÂs lien so that the possession or control of the claimed property will be taken from the lien debtor or another person, the court, without hearing, shall issue the order of foreclosure by advertisement and sale. [1975 c.648 Â§31]

Â Â Â Â Â  87.300 [Amended by 1969 c.330 Â§4; 1973 c.472 Â§4; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.302 Authority of court on sustaining validity of lien claim. If the court on hearing on a show cause order issued under ORS 87.288 (1), finds that there is probable cause for sustaining the validity of the underlying claim of lien, the court may order foreclosure of the lien by advertisement and sale. [1975 c.648 Â§32]

Â Â Â Â Â  87.305 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.306 Foreclosure by sale without suit; notice of sale to secured parties; public notice of sale by sheriff. (1) A lien claimant desiring to foreclose the lien by advertisement and sale shall deliver to the sheriff of the county in which the chattel is then located a certified copy of a courtÂs order issued under ORS 87.282, 87.296 or 87.302 and a copy of the notice of claim of lien, certified by the recording officer of the county where it was filed.

Â Â Â Â Â  (2) When the lien claimant delivers a certified copy of a courtÂs order and a certified copy of the notice of claim of lien to a sheriff under subsection (1) of this section, the lien claimant, not later than the 30th day before the foreclosure sale, shall also send a copy of that order and notice by registered or certified mail to each person with a lien on the chattel to be sold recorded in the county of sale or with a security interest in the chattel to be sold who has filed a financing statement perfecting that security interest in the office of the Secretary of State or in the office of the appropriate county officer of the county in which the sale is held. If the chattel to be sold at the foreclosure sale is a chattel for which a certificate of title is required by the laws of this state, the lien claimant shall also so notify those persons whom the certificate of title indicates have a security interest or lien in the chattel.

Â Â Â Â Â  (3) The sheriff shall promptly take the chattel described in the notice of claim of lien into the possession of the sheriff and shall hold it until the foreclosure sale.

Â Â Â Â Â  (4) After taking possession of a chattel under subsection (3) of this section, a sheriff shall have a notice of foreclosure sale printed once a week for two successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the sale is held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale is held. The notice of foreclosure must contain a particular description of the chattel to be sold, the name of the owner or reputed owner of the chattel, the amount due on the lien, the time and place of the sale and the name of the person foreclosing the lien. After that advertisement but not sooner than the 30th day after the sheriff received a certified copy of the courtÂs order and the certified copy of the notice of claim of lien under subsection (1) of this section, the sheriff shall sell the chattel, or such part thereof as may be necessary, at public auction to the highest bidder for cash. The sheriff shall deliver the chattel to the highest bidder and shall give the highest bidder a bill of sale containing an acknowledgment of payment for the chattel. [1975 c.648 Â§33]

Â Â Â Â Â  87.310 [Amended by 1969 c.330 Â§5; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.312 Effect of notice of foreclosure sale to secured parties; failure to give notice. (1) A person who claims a lien or has a security interest in a chattel to be sold at a foreclosure sale and who is notified under ORS 87.306 (2) may discharge the foreclosing lien claimantÂs lien and preserve the security interest or lien claim of the person by paying the foreclosing lien claimant the amount of the lien claim and the expenses actually incurred in foreclosing it. If the person does not so discharge the lien before the day of the foreclosure sale, the security interest or lien claim of the person is extinguished.

Â Â Â Â Â  (2) If the chattel to be sold at a foreclosure sale is a chattel for which a certificate of title is required by the laws of this state and if the lien claimant does not notify a person whom the certificate of title indicates has a security interest or lien in the chattel as required by ORS 87.306 (2), the chattel remains subject to that security interest or lien and the buyer of the chattel at a foreclosure sale held under ORS 9.370, 87.142 to 87.490, 87.705, 87.710, 87.910 and 90.120 takes the chattel subject to the security interest or lien.

Â Â Â Â Â  (3) If a lien claimant does not notify a person, other than a person indicated on a certificate of title as a secured party or lienholder, who claims a security interest or lien on the chattel sold at a foreclosure sale as required by ORS 87.306 (2), the lien claimant is liable to that person for a sum equal to the fair market value of the chattel sold at the foreclosure sale or the amount due that person under the security agreement or lien at the time of the foreclosure sale, whichever amount is less. The secured party or other lien claimant shall recover that sum by an action at law. [1975 c.648 Â§34]

Â Â Â Â Â  87.315 [Amended by 1969 c.330 Â§6; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.316 Disposition of proceeds of foreclosure sale. (1) The proceeds of a sale to foreclose a lien created by ORS 87.216 to 87.232 shall first be applied to the payment of the expenses incurred by the sheriff in obtaining possession of the chattel and advertising and conducting the foreclosure sale, and secondly to the discharge of the lien.

Â Â Â Â Â  (2) After the payment of expenses and the discharge of the lien, any amount remaining shall be paid by the sheriff to the treasurer of the county in which the foreclosure sale is held. The remainder shall be accompanied by a statement of the lien claim and the sheriffÂs costs in foreclosing the lien, a copy of the published or posted notice and a statement of the amount received for the chattel sold at the sale. The county treasurer shall credit the remainder to the general revenue fund of the county, subject to the right of the lien debtor, or the representative of the lien debtor, to reclaim the remainder at any time within three years of the date of deposit with the treasurer. If the remainder is not demanded and claimed within such period, it shall become the property of the county. [1975 c.648 Â§35]

Â Â Â Â Â  87.320 [Amended by 1969 c.330 Â§7; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.322 Effect of prior security interest on foreclosure of nonpossessory lien for labor or material expended on chattel. ORS 87.272 to 87.316 do not apply to a lien on a chattel created by ORS 87.216 when that chattel is subject to a prior duly perfected security interest as provided in ORS 87.146 (1)(d). When a lien created by ORS 87.216 is junior and subordinate to a prior duly perfected security interest, that lien shall be foreclosed by suit under ORS chapter 88. In such a suit to foreclose, the holder of the prior security interest shall be made a party defendant to the foreclosure proceeding. The person holding the prior security interest may extinguish the lien created by ORS 87.216 by either a foreclosure proceeding under ORS chapter 88 or a nonjudicial foreclosure proceeding under ORS 79.0601 to 79.0628. [1975 c.648 Â§35a; 2001 c.445 Â§162]

Â Â Â Â Â  87.325 [Amended by 1973 c.472 Â§5; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.326 Protection from theft and damage of chattel subject to lien. If the property covered by any lien created by ORS 87.216 to 87.232 is in danger of being stolen, damaged or removed from this state, the circuit court for the county in which the lien is filed upon application of the lien claimant, shall appoint the sheriff of such county receiver of the property covered by the lien, and the sheriff shall immediately take all such property into the custody of the sheriff and protect, care for and account for it and dispose of it according to the further order of the court. The sheriff shall be paid actual expenses of receivership from the proceeds of the sale of the property but shall be allowed no remuneration for services. [1975 c.648 Â§36]

Â Â Â Â Â  87.330 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.332 Injury or removal of chattel subject to lien. Except for a person holding a prior duly perfected security interest in a chattel subject to a lien created by ORS 87.216, any person to whom a notice of claim of lien has been given as provided in ORS 87.242, 87.252 and 87.306 who dismantles, removes from this state, misdelivers or conceals a chattel or the proceeds of the sale of a chattel upon which there is a valid lien without the written consent of the lien claimant, shall be liable to the lien claimant for damages proximately resulting therefrom, which sum may be recovered in an action at law without instituting foreclosure proceedings. The court shall allow reasonable attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§37; 1981 c.897 Â§21]

Â Â Â Â Â  87.335 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.336 Costs and attorney fees in foreclosure by suit. In suits to foreclose the liens created by ORS 87.216 to 87.232, the court shall, upon entering judgment for the lien claimant, allow as part of the lien the moneys paid for the filing or recording of the lien as provided in ORS 87.910. The court shall also allow reasonable attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§38; 1981 c.897 Â§22; 1981 c.898 Â§45]

Â Â Â Â Â  87.340 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.342 Bond, letter of credit or deposit of money to discharge lien on chattel; amount; recording; notice to lien claimant. (1) The owner of a chattel subject to a lien created by ORS 87.216 to 87.232, or any other interested person, may file with the recording officer of the county in whose office the claim of lien is filed a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the owner of the chattel against which the lien is claimed shall pay the amount of the claim and all costs and attorney fees which are awarded against the chattel on account of the lien. The bond shall be in an amount not less than 150 percent of the amount claimed under the lien, and must be filed prior to the commencement of a foreclosure proceeding by the lien claimant.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, a person may deposit with the treasurer of the county in which the claim for lien is filed an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien.

Â Â Â Â Â  (b) When a person deposits money or an irrevocable letter of credit with the treasurer of a county under this subsection, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made.

Â Â Â Â Â  (3) When a bond is filed under subsection (1) of this section or an irrevocable letter of credit or money deposited and an affidavit filed under subsection (2) of this section, the recording officer shall issue to the owner or other person a certificate stating that the bond, irrevocable letter of credit or money is substituted for the chattel and that the lien on the chattel is discharged. A marginal entry of the discharge and bond, irrevocable letter of credit or money shall be made in the index of liens on chattels containing the original record of the claim of lien.

Â Â Â Â Â  (4) When a bond is filed under subsection (1) of this section, or money or an irrevocable letter of credit is deposited under subsection (2) of this section, the owner or other person filing the bond or depositing the money or an irrevocable letter of credit shall promptly send a copy of the certificate received from the recording officer under subsection (3) of this section to the lien claimant by registered or certified mail sent to the lien claimant at the last-known address of the lien claimant.

Â Â Â Â Â  (5) If the lien claimant establishes the validity of the lien claim by a suit to enforce it, the lien claimant is entitled to judgment against the sureties upon the bond, against the irrevocable letter of credit issuer or against the deposited money. [1975 c.648 Â§39; 1991 c.331 Â§17; 1997 c.631 Â§389; 2003 c.576 Â§336]

Â Â Â Â Â  87.345 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.346 Filing certificate of lien satisfaction upon payment of claim; liability for failure to discharge lien; notice of discharge. (1) When a person claiming a lien under ORS 87.216 to 87.232 receives full payment of the claim including costs of making, filing and recording the lien and expenses incurred in commencing to foreclose it, the person shall file with the Secretary of State or the recording officer of the county in which the claim of lien is recorded a certificate declaring that full payment has been received from the lien debtor and that the claim of lien is discharged.

Â Â Â Â Â  (2) Upon receiving the certificate, the Secretary of State or recording officer shall enter it in full length in the index of liens upon chattels.

Â Â Â Â Â  (3) If any lien claimant, after full payment of the claim, within 10 days after being requested thereto, fails to discharge the claim of lien, the person is liable to the owner of the chattel formerly subject to the lien in the sum of $100 damages and for all actual damages caused by the failure of the lien claimant to discharge the claim of lien. The owner of the chattel shall recover those damages by an action at law.

Â Â Â Â Â  (4) Upon the expiration of the 18-month time period allowed by ORS 87.266 (2) for filing either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.226, the owner of chattels subject to a claim of lien that has ceased to exist pursuant to ORS 87.266 (2) may file with the Secretary of State a notarized certificate indicating:

Â Â Â Â Â  (a) The date and location where the claim of lien was filed with the Secretary of State;

Â Â Â Â Â  (b) That the lien has expired and is discharged because no suit to foreclose or proceeding under ORS 87.272 to 87.306 has been initiated with respect to such lien claim; and

Â Â Â Â Â  (c) That the person filing such certificate has personally contacted the clerk of the circuit court in such county to determine that no suit to foreclose or proceeding under ORS 87.272 to 87.306 has been filed prior to the expiration of the time period set forth in ORS 87.266 (2).

Â Â Â Â Â  (5) Within 10 days after filing a certificate under subsection (4) of this section, the person filing the certificate shall mail or deliver a true copy thereof to all persons having perfected security interests under ORS chapter 79 in the chattel which is the subject of the lien to which the certificate applies. [1975 c.648 Â§40; 1985 c.469 Â§7; 1987 c.297 Â§3; 1995 c.658 Â§67; 2001 c.301 Â§9]

Â Â Â Â Â  87.350 [Repealed by 1975 c.648 Â§72]

LIENS ON REAL PROPERTY

Â Â Â Â Â  87.352 Mining labor and material lien. (1) A person has a lien upon a mine or an improvement to secure payment for labor performed or materials furnished if that person:

Â Â Â Â Â  (a) Performs labor upon or furnishes provisions or materials for the development, working or operation of a mine, improvement or excavation;

Â Â Â Â Â  (b) Performs labor or furnishes materials in transporting materials or provisions for the use, working or development of a mine; or

Â Â Â Â Â  (c) Performs labor in transporting materials or the mineÂs product from a mine or improvement.

Â Â Â Â Â  (2) For purposes of this section, when two or more mines are owned or claimed by the same person and worked through a common excavation, or over one tram, or at one mill or other reduction works, then all the mines so worked, and all excavations and improvements used or owned in connection therewith shall be deemed one mine. [1975 c.648 Â§41]

Â Â Â Â Â  87.355 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.356 Lien for preparing land for irrigation or cultivation. A person who is employed to or contracts to survey, clear, ditch, dike, tile, level, check, border, excavate, grade, pave or otherwise prepare land for irrigation or cultivation, or who furnishes materials or equipment for use in connection with such work on that land, at the request of the owner of the land, has a lien on the land prepared for the reasonable or agreed charges for labor, and the materials or equipment furnished. If the owner has less than a fee simple estate in the land, then only the interest of the owner therein is subject to the lien created by this section. [1975 c.648 Â§42; 1977 c.596 Â§3]

Â Â Â Â Â  87.358 NurserymanÂs lien. A person who furnishes nursery stock of the value or agreed price of $25 or more, for planting on land, at the request of the owner of that land, or with the knowledge or consent of the owner has a lien on the land upon which the nursery stock is set out and planted for the reasonable or agreed charges for the nursery stock. If the owner has less than a fee simple estate in the land, then only the interest of the owner therein is subject to the lien created by this section. [1975 c.648 Â§43]

Â Â Â Â Â  87.360 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.362 Irrigation power lien. An electric cooperative or electric utility that supplies electricity to the owner of land for the purpose of providing power for the irrigation of the land has a lien upon that land, any part of which is irrigated using such electricity, for the cost of the electricity so supplied. If the owner has less than a fee simple estate in such land, then only the interest of the owner therein is subject to the lien created by this section. [1975 c.648 Â§44]

Â Â Â Â Â  87.364 Attachment of liens. (1) The liens created by ORS 87.352 to 87.358 attach to the land, mine or improvement described in those sections on the day on which the lien claimant ceases to perform the labor or transport or furnish the materials or provisions for which the lien is claimed.

Â Â Â Â Â  (2) The lien created by ORS 87.362, attaches to the land described in that section on the day of the first delivery of electricity for which the lien is claimed. [1975 c.648 Â§45]

Â Â Â Â Â  87.365 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.366 Filing notice of claim of lien; contents of notice; effect of failure to file notice. (1) A person claiming a lien created by ORS 87.352 to 87.362 shall file a written notice of claim of lien not later than 120 days after the lien attaches with the recording officer of each county where there is situated any land sought to be charged with the lien.

Â Â Â Â Â  (2) The notice of claim of lien required under subsection (1) of this section must be a statement in writing verified by the oath of the lien claimant, or, in the case of an electric cooperative or electric utility, by the oath of an authorized agent, and must contain:

Â Â Â Â Â  (a) A true statement of the lien claimantÂs demand, after deducting all just credits and offsets, for the labor performed or the provisions, materials and equipment furnished or transported;

Â Â Â Â Â  (b) The name of the owner or reputed owner, if known, of the land to be charged with the lien;

Â Â Â Â Â  (c) The name of the person by whom the lien claimant was employed or to whom the lien claimant furnished the provisions, electricity, materials, equipment or nursery stock; and

Â Â Â Â Â  (d) A description of the property to be charged with the lien sufficient for identification.

Â Â Â Â Â  (3) If the person entitled to a lien under ORS 87.352 to 87.362 does not file a notice of claim of lien within the time required by subsection (1) of this section, the person waives the right of the person to the lien. [1975 c.648 Â§46]

Â Â Â Â Â  87.370 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.372 Recording. The recording officer of the county shall record the notices filed under ORS 87.366 in a book kept for that purpose. The record shall be indexed in the same manner as the record of deeds and mortgages. [1975 c.648 Â§47]

Â Â Â Â Â  87.375 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.376 Duration of liens. If a suit to foreclose a lien created by ORS 87.352 to 87.362 is not brought in an appropriate court within six months after the notice of claim of lien, within six months after the expiration of such extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim for lien is filed under ORS 87.366 by an agreement to extend payment. [1975 c.648 Â§48]

Â Â Â Â Â  87.380 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.382 Foreclosure. The liens described in ORS 87.352 to 87.362 shall be foreclosed in the manner provided in ORS chapter 88. [1975 c.648 Â§49]

Â Â Â Â Â  87.385 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.386 Costs and attorney fees in foreclosure. (1) In suits to foreclose a lien created by ORS 87.352 to 87.362, the court, upon entering judgment for the lien claimant, shall allow as part of the lien all moneys paid for the filing or recording of the lien as provided in ORS 87.910.

Â Â Â Â Â  (2) In suits to foreclose a lien created by ORS 87.352 to 87.362, the court shall allow reasonable attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§50; 1981 c.897 Â§23; 1981 c.898 Â§46]

Â Â Â Â Â  87.390 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.392 Priorities of liens. (1) Except for any property tax liens, the lien created by ORS 87.352 is prior and superior to all other liens, mortgages and encumbrances against the land upon which the lien is imposed without regard to whether the other liens, mortgages, or encumbrances attached to the land before or after the lien created by ORS 87.352 attached.

Â Â Â Â Â  (2) Except for tax liens, assessment liens, construction liens and liens created by ORS 87.352 and 87.356, the lien created by ORS 87.362 is prior and superior to all other liens, mortgages and encumbrances against the land upon which the lien is imposed without regard to whether the other liens, mortgages or encumbrances attached to the land before or after the lien created by ORS 87.362 attached.

Â Â Â Â Â  (3) Except that the lien created by ORS 87.356 is prior to the lien created by ORS 87.362 without regard to the date on which the lien created by ORS 87.362 attached to the land, the liens created by ORS 87.356 and 87.358 are prior and superior to all other liens, mortgages and encumbrances of a subsequent date against the land upon which the liens are imposed. Property tax liens, whenever created, are prior and superior to the liens created by ORS 87.356 and 87.358.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, a lien created by ORS 87.362 does not have priority over a mortgage on the land recorded at the date of the first delivery of electricity for which a lien may be claimed unless the electric cooperative or electric utility delivers a notice in writing of its possible lien claim to the mortgagee within 30 days of the date of first delivery of the electricity.

Â Â Â Â Â  (5) The notice required by subsection (4) of this section shall state in substance:

Â Â Â Â Â  (a) That the electric cooperative or electric utility is starting to deliver electricity;

Â Â Â Â Â  (b) The name of the person ordering the electricity; and

Â Â Â Â Â  (c) That a lien on the land may be claimed for the cost of the electricity. [1975 c.648 Â§51]

Â Â Â Â Â  87.395 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.400 [Amended by 1959 c.340 Â§1; repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.405 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.410 [Amended by 1959 c.340 Â§2; repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.415 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.420 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.425 [Repealed by 1969 c.330 Â§9]

ATTORNEYÂS LIEN

Â Â Â Â Â  87.430 AttorneyÂs possessory lien. An attorney has a lien for compensation whether specially agreed upon or implied, upon all papers, personal property and money of the client in the possession of the attorney for services rendered to the client. The attorney may retain the papers, personal property and money until the lien created by this section, and the claim based thereon, is satisfied, and the attorney may apply the money retained to the satisfaction of the lien and claim. [1975 c.648 Â§56 (enacted in lieu of 87.495)]

Â Â Â Â Â  87.435 Bond, letter of credit or deposit of money to discharge attorneyÂs possessory lien; recording; notice to attorney. (1) The owner of papers or personal property subject to a lien created by ORS 87.430, or any other interested person, may file with the recording officer of the county in which the attorney has the principal office of the attorney a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the owner of the papers and personal property against which the lien is claimed shall pay the amount of the claim and all costs which are awarded against the papers and personal property on account of the lien. The bond shall be in an amount not less than 150 percent of the amount claimed under the lien, and must be filed prior to the commencement of a foreclosure proceeding by the attorney.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, a person may deposit with the treasurer of the county in which the attorney has the principal office of the attorney an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien.

Â Â Â Â Â  (b) When a person deposits money or an irrevocable letter of credit with the treasurer of a county under this subsection, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made.

Â Â Â Â Â  (3) When a bond is filed under subsection (1) of this section or money or an irrevocable letter of credit deposited and an affidavit filed under subsection (2) of this section, the recording officer shall issue to the owner or other person a certificate stating that the bond, irrevocable letter of credit or money is substituted for the chattel and that the lien on the chattel is discharged.

Â Â Â Â Â  (4) When a bond is filed under subsection (1) of this section, or money or an irrevocable letter of credit is deposited under subsection (2) of this section, the owner or other person filing the bond or depositing the money shall promptly send a copy of the certificate received from the recording officer under subsection (3) of this section to the attorney by registered or certified mail.

Â Â Â Â Â  (5) If the attorney establishes the validity of the lien claim by a suit to enforce it under ORS chapter 88, the attorney is entitled to judgment against the sureties upon the bond, against the irrevocable letter of credit issuer or against the deposited money. [1975 c.648 Â§57 (enacted in lieu of 87.495); 1991 c.331 Â§18; 1997 c.631 Â§390; 2003 c.576 Â§337]

Â Â Â Â Â  87.440 Determination of adequacy of bond or letter of credit. If an attorney considers the bond filed with a recording officer or the irrevocable letter of credit deposited with the treasurer of a county inadequate to protect the claim of the attorney for lien for some reason other than the amount of the bond or irrevocable letter of credit, the attorney shall, within 10 days of receipt of the notice of filing, petition the court in which the suit to foreclose the lien may be brought for a determination of the adequacy of the bond or irrevocable letter of credit. The attorney shall state in detail the reasons for the inadequacy. If the court determines that the bond is inadequate for one or more of the reasons stated by the attorney, the court shall order such action as shall make the bond or irrevocable letter of credit adequate to protect the claim for lien. [1975 c.648 Â§58 (enacted in lieu of 87.495); 1991 c.331 Â§19]

Â Â Â Â Â  87.445 AttorneyÂs lien upon actions and judgments. An attorney has a lien upon actions, suits and proceedings after the commencement thereof, and judgments, orders and awards entered therein in the clientÂs favor and the proceeds thereof to the extent of fees and compensation specially agreed upon with the client, or if there is no agreement, for the reasonable value of the services of the attorney. [1975 c.648 Â§59 (enacted in lieu of 87.495); 2003 c.576 Â§338]

Â Â Â Â Â  87.450 Filing notice of claim of lien on judgment for sum of money. (1) When an attorney claims a lien under ORS 87.445, if the judgment is for a sum of money only, the attorney must file a notice of claim of lien with the clerk of the court that entered the judgment within three years after the judgment is entered. The clerk shall enter the notice in the register of the court and in the separate record maintained by the court administrator under ORS 18.075.

Â Â Â Â Â  (2) When an attorney files a notice of claim of lien under subsection (1) of this section, the attorney shall send forthwith a copy of the notice to the client by registered or certified mail sent to the client at the last-known address of the client.

Â Â Â Â Â  (3) A lien under ORS 87.445 on a judgment for a sum of money only remains a lien on the judgment until the judgment remedies for the judgment expire under ORS 18.180 to 18.192.

Â Â Â Â Â  (4) For purposes of this section, a Âjudgment for a sum of money onlyÂ does not include a judgment or order for the payment of money for the support of any person under ORS 107.095, 107.105, 108.120, 109.155, 419B.400 or 419C.590. [1975 c.648 Â§60 (enacted in lieu of 87.495); 1993 c.33 Â§290; 1999 c.788 Â§43a; 2003 c.576 Â§188]

Â Â Â Â Â  87.455 Filing notice of claim of lien on judgment for possession of personal property; recording; foreclosure. (1) When an attorney claims a lien under ORS 87.445, if the judgment is for the possession, award or transfer of personal property, the attorney must file a notice of claim of lien not later than one year after entry of the judgment and disposition of any appeal of the judgment. The notice shall be filed with the recording officer of the county in which the judgment is rendered, with the recording officer of the county, if known, in which the personal property is located and with the recording officer of the county, if known, in which the attorneyÂs client resides. The recording officer of a county shall record the notices filed under this section in a book called Âindex of liens upon chattels.Â

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a lien under ORS 87.445 on a judgment for the possession, award or transfer of personal property must be foreclosed in the manner provided in ORS chapter 88, not later than one year after the notice of claim of lien is filed under subsection (1) of this section.

Â Â Â Â Â  (3) An attorney and the client of the attorney may, by an agreement in writing, extend the period of time within which a lien created by ORS 87.445 must be foreclosed to two years after the notice of claim of lien is filed. An agreement to extend a foreclosure period under this subsection shall contain the time and place of the filing of the notice of claim of lien by the attorney and shall be filed with the recording officer with whom the notice of claim of lien was filed. [1975 c.648 Â§61 (enacted in lieu of 87.495); 2003 c.576 Â§339]

Â Â Â Â Â  87.460 Filing of notice of claim of lien on judgment for possession of real property; recording; foreclosure. (1) When an attorney claims a lien under ORS 87.445, if the judgment is for the possession, award or conveyance of real property, the attorney must file a notice of claim of lien not later than six months after entry of the judgment and disposition of any appeal of the judgment. The notice shall be filed with the recording officer of the county in which the real property, or any part of it, is situated. The recording officer of a county shall record the notices filed under this section in a book that shall be indexed in the same manner as the record of deeds and mortgages.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a lien under ORS 87.445 upon a judgment for the possession, award or conveyance of real property must be foreclosed in the manner provided in ORS chapter 88, not later than one year after the notice of claim of lien is filed under subsection (1) of this section.

Â Â Â Â Â  (3) An attorney and the client of the attorney may, by agreement, in writing, extend the period of time within which a lien created by ORS 87.445 must be foreclosed to two years after the notice of claim of lien is filed. An agreement to extend a foreclosure period under this subsection shall contain the time and place of the filing of the notice of claim of lien by the attorney and shall be filed with the recording officer with whom the notice of claim of lien was filed. [1975 c.648 Â§62 (enacted in lieu of 87.495); 2003 c.576 Â§340]

Â Â Â Â Â  87.465 Effect of failure to file notice of claim of lien; effect of failure to foreclose. If the notice of claim of lien is not filed within the time required by ORS 87.450, 87.455 or 87.460 or if the lien is not foreclosed within the time required by ORS 87.455 or 87.460, the lien created by ORS 87.445 shall cease to exist. [1975 c.648 Â§63 (enacted in lieu of 87.495)]

Â Â Â Â Â  87.470 Contents of notice of claim of lien. The notice of claim of lien required under ORS 87.450 to 87.460 shall be a statement in writing verified by the oath of the attorney and must contain:

Â Â Â Â Â  (1) A statement of the attorneyÂs demand, including the amount of the fee or compensation of the attorney;

Â Â Â Â Â  (2) The name of the case in which the judgment was entered, the date on which the judgment was entered in the register, and a description of the real or personal property which is to be awarded, transferred or conveyed to the client under the judgment;

Â Â Â Â Â  (3) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of claim of lien; and

Â Â Â Â Â  (4) The date on which payment was due to the attorney for professional services to the client. [1975 c.648 Â§64 (enacted in lieu of 87.495); 2003 c.576 Â§189]

Â Â Â Â Â  87.475 Effect of settlement on attorneyÂs lien; satisfaction of judgment. (1) Except as provided in subsections (3) and (4) of this section, the lien created by ORS 87.445 is not affected by a settlement between the parties to the action, suit or proceeding before or after judgment, order or award.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, a party to the action, suit or proceeding, or any other person, does not have the right to satisfy the lien created by ORS 87.445 or any judgment, order or award entered in the action, suit or proceeding until the lien, and claim of the attorney for fees based thereon, is satisfied in full.

Â Â Â Â Â  (3) A judgment debtor may pay the full amount of a judgment into court and the clerk of the court shall thereupon fully satisfy the judgment on the record and the judgment debtor shall be thereby released from any further claims thereunder.

Â Â Â Â Â  (4) If more than one attorney appears of record for a litigant, the satisfaction of the lien created by ORS 87.445 by any one of the attorneys is conclusive evidence that the lien is fully satisfied. [1975 c.648 Â§65 (enacted in lieu of 87.495); 2003 c.576 Â§341]

Â Â Â Â Â  87.480 AttorneyÂs right and power over actions and judgments. Attorneys have the same right and power over actions, suits, proceedings, judgments, orders and awards to enforce their liens as their clients have for the amount due thereon to them. [1975 c.648 Â§66 (enacted in lieu of 87.495); 2003 c.576 Â§342]

Â Â Â Â Â  87.485 Attorney fees. In suits to foreclose a lien created by ORS 87.445, the court shall allow a reasonable amount as attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§67 (enacted in lieu of 87.495); 1981 c.897 Â§24]

Â Â Â Â Â  87.490 Priority of attorneyÂs lien upon actions and judgments. (1) Except for tax liens, prior encumbrances and prior liens of record on the real or personal property subject to the lien created by ORS 87.445, the lien created by ORS 87.445 is superior to all other liens, including a lien created by ORS 147.285.

Â Â Â Â Â  (2) When the lien of an attorney created under ORS 87.445 attaches to a judgment allowing or enforcing a clientÂs lien, the attorneyÂs lien has the same priority as the clientÂs lien with regard to personal or real property subject to the clientÂs lien. [1975 c.648 Â§68 (enacted in lieu of 87.495); 2003 c.576 Â§343; 2005 c.383 Â§12]

Â Â Â Â Â  87.495 [Repealed by 1975 c.648 Â§55 (87.430 to 87.490 enacted in lieu of 87.495)]

Â Â Â Â Â  87.500 [Repealed by 1975 c.648 Â§72]

LIEN FOR LONG TERM CARE

Â Â Â Â Â  87.501 Definitions for ORS 87.501 to 87.542. As used in ORS 87.501 to 87.542, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorized representativeÂ means a person appointed under ORS chapter 125 as a guardian or conservator of an individual and any other person holding funds or receiving benefits or income on behalf of an individual.

Â Â Â Â Â  (2) ÂCareÂ means all the services rendered in a long term care facility, including but not limited to medical care, room and board, nursing care, administrative costs, supplies, equipment and ancillary services such as therapies.

Â Â Â Â Â  (3) ÂDecedentÂ means an individual who has died leaving property that is subject to administration.

Â Â Â Â Â  (4) ÂDecedentÂs estateÂ means the real and personal property of a decedent, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions or additions thereto and substitutions therefor or diminished by any decreases and distributions therefrom. The term does not include assets placed in trust for the decedent by other persons.

Â Â Â Â Â  (5) ÂLong term care facilityÂ means facilities licensed as skilled nursing facilities or intermediate care facilities, as those terms are defined in ORS 442.015, and residential care facilities and adult foster homes licensed under ORS chapter 443. [1995 c.749 Â§1; 1997 c.249 Â§29; 1997 c.744 Â§1; 2001 c.104 Â§26]

Â Â Â Â Â  Note: 87.501 to 87.542 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.503 Lien for long term care; statement concerning lien to be given to care recipient. (1) When an individual receives care at a long term care facility under a written contract that does not violate state or federal law, the individual receiving the care, and upon the death of such individual, the decedentÂs estate of that individual, is liable for the contracted costs of care. The individual receiving care and any authorized representative shall be given an itemized statement of goods and services provided as each payment becomes due. If the individual or an authorized representative of that individual refuses to pay the long term care facility for the costs of care within 30 days after the services are rendered and any portion thereof are billed to the individual or the authorized representative of the individual, the unpaid amount plus interest thereon at the legal rate of interest provided for in ORS 82.010 shall be a lien in favor of the long term care facility against the real property of the individual receiving care. The lien shall attach to the real property on the day, whichever is later, that is:

Â Â Â Â Â  (a) The 30th day after the first services for which the lien is claimed are performed; or

Â Â Â Â Â  (b) The 30th day after the first unpaid payment for care becomes due.

Â Â Â Â Â  (2) At the time of signing a written contract for care at the facility, a long term care facility shall provide to the individual who will receive care under the contract or to the authorized representative of the individual a written statement describing the provisions of ORS 87.501 to 87.542. The written statement shall describe the procedures, process and rights and responsibilities of the individual receiving care and the long term care facility under ORS 87.501 to 87.542. Notwithstanding ORS 87.507 and 87.522, if a long term care facility does not provide such written statement as required by this subsection to an individual or an authorized representative, the lien created by this section for the contracted costs of care provided to the individual may not be perfected and may not be foreclosed.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, real and personal property held in trust by a trustee for an individual receiving care are subject to the laws of this state applicable to trusts. [1995 c.749 Â§2; 1997 c.744 Â§2]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.505 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.507 Perfecting lien; notice of lien; serving notice of lien; time to perfect lien. (1) In order to perfect a lien created by ORS 87.503, a long term care facility shall:

Â Â Â Â Â  (a) File a notice of lien with the recording officer of the county or counties in which the real property is located; and

Â Â Â Â Â  (b) Serve a certified copy of the notice of lien by registered or certified mail upon the individual or the authorized representative of the individual.

Â Â Â Â Â  (2) A person claiming a lien under ORS 87.501 to 87.542 shall file the notice of lien no sooner than 60 days and no later than 120 days after the date on which the lien attached to the real property of the individual under ORS 87.503. [1995 c.749 Â§3; 1997 c.744 Â§3]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.510 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.512 Contents of notice of lien. The notice of lien required under ORS 87.507 shall be a written statement verified by the oath of an officer of the long term care facility that asserts a claim for the lien and that contains:

Â Â Â Â Â  (1) A true statement of demand, including an itemized statement of services provided and setting forth the amount due and owing to the long term care facility as of the date of the notice, after deducting all credits and offsets;

Â Â Â Â Â  (2) The name of the individual who received care;

Â Â Â Â Â  (3) The name, address and telephone number of the long term care facility;

Â Â Â Â Â  (4) A statement that the amount claimed is a true and bona fide existing debt as of the date of filing the notice of lien;

Â Â Â Â Â  (5) A statement that the lien may cover contracted services provided by the long term care facility subsequent to the services itemized under subsection (1) of this section and that interested persons may obtain information on the current amount due under the lien by contacting the long term care facility;

Â Â Â Â Â  (6) A statement that the long term care facility has given the individual or an authorized representative a written summary of the requirements and procedures for establishing eligibility for Medicaid, including the right to an assessment that determines the extent of spousesÂ nonexempt resources at the time of institutionalization and attributes to the community spouse an equitable share of the resources that can not be considered available for payment of costs for the medical care of the institutionalized spouse in the process of spending down to Medicaid eligibility levels. The written statement shall be given no fewer than 30 days and no more than 60 days before the notice of lien is filed. The long term care facility may meet the requirement of this subsection by providing written materials relating to Medicaid eligibility for long term care services for disabled persons and elderly persons used by the Department of Human Services; and

Â Â Â Â Â  (7) A description of the real property to be charged with the lien that complies with ORS 93.600. [1995 c.749 Â§4; 1997 c.744 Â§6; 2001 c.900 Â§12]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.515 [Amended by 1957 c.420 Â§1; 1959 c.521 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.517 Recording notice of lien. The recording officer of the county shall record the notices filed under ORS 87.507 in the record of deeds and mortgages. [1995 c.749 Â§5; 1997 c.744 Â§7]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.522 Foreclosure of lien; attorney fees. A lien created by ORS 87.503 may be foreclosed by an action in the circuit court in accordance with ORS chapter 88. In a suit to foreclose a lien created by ORS 87.503, the court, upon entering judgment for the lien claimant, shall allow as part of the lien the moneys paid for the recording of the notice of lien under ORS 87.517. The court shall also allow reasonable attorney fees at trial and on appeal to the prevailing party. [1995 c.749 Â§6]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.525 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.527 Limitations on property subject to lien. Notwithstanding ORS 87.503 (1):

Â Â Â Â Â  (1) A lien created by ORS 87.503 on the home of a living individual who received care may not be foreclosed for as long as any of the following individuals reside in the home:

Â Â Â Â Â  (a) The individual who received care.

Â Â Â Â Â  (b) The spouse of the individual.

Â Â Â Â Â  (c) A minor or disabled child of the individual.

Â Â Â Â Â  (d) A sibling of the individual who has an equity interest in the home, but only when the sibling continuously resided in the home during the calendar year immediately preceding the date on which the individual first received care.

Â Â Â Â Â  (e) Any other child of the individual, but only when the child continuously resided in the home during the two-year period immediately preceding the date on which the individual first received care and provided assistance during that period that delayed the need for care.

Â Â Â Â Â  (2) A lien created by ORS 87.503 on the home of a deceased individual who received care may not be foreclosed for as long as any of the following individuals reside in the home:

Â Â Â Â Â  (a) The surviving spouse of the individual.

Â Â Â Â Â  (b) A minor or disabled child of the individual.

Â Â Â Â Â  (c) A sibling of the individual, but only when the sibling continuously resided in the home during the calendar year immediately preceding the date on which the individual first received care.

Â Â Â Â Â  (d) Any other child of the individual, but only when the child continuously resided in the home during the two-year period immediately preceding the date on which the individual first received care and provided assistance during that period that delayed the need for care.

Â Â Â Â Â  (3) A lien created by ORS 87.503 on other real property of a deceased individual may not be foreclosed while there is a surviving spouse or minor or disabled children of the individual. [1995 c.749 Â§7; 1997 c.744 Â§8]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.530 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.533 Assets and income that are exempt from lien. A lien created by ORS 87.503 shall not be enforced so as to interfere with:

Â Â Â Â Â  (1) Any assets or income allowed to the community spouse or dependent family member under 42 U.S.C. 1396r-5(d) or any rule of the Department of Human Services.

Â Â Â Â Â  (2) The priority given to the recovery of medical assistance payments under ORS 115.125 (1)(i) or other medical assistance claims under ORS 414.105 (2) and (3).

Â Â Â Â Â  (3) The eligibility of a person for medical assistance or entitlement to Medicaid assistance payments. [1995 c.749 Â§8; 2001 c.316 Â§3]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.535 [Amended by 1957 c.684 Â§1; 1971 c.177 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.537 Duration of lien. (1) Except as provided in subsection (2) of this section, if a suit to foreclose a lien created by ORS 87.503 is not commenced in an appropriate court within the 180-day period immediately following the date on which the lien is perfected under ORS 87.507, the lien shall cease to exist.

Â Â Â Â Â  (2) Any period of time during which a lien created by ORS 87.503 may not be foreclosed under ORS 87.527 shall not be part of the period of time during which the lien exists under subsection (1) of this section. The existence of a lien created by ORS 87.503 shall not be extended in any case for longer than 180 days after a circumstance preventing foreclosure under ORS 87.527 ceases. A lien created by ORS 87.503 shall not continue in existence for a period of more than 10 years after the date on which the lien was perfected under ORS 87.507. [1995 c.749 Â§9; 1997 c.744 Â§9]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.539 Discharge or release of lien claim; recordation; penalty for failure to discharge or release lien claim. (1) When a long term care facility receives payment from an individual, an individualÂs estate, the State of Oregon or any other source for the care claimed in a notice of lien filed under ORS 87.507, the long term care facility shall file with the recording officer of the county in which the notice of lien was filed a certificate declaring that payment has been received and that the lien is discharged.

Â Â Â Â Â  (2) Within 20 days after being notified that the individual is eligible for Medicaid, the long term care facility shall file with the recording officer of the county in which the notice of lien was filed a certificate releasing the claim of lien upon any property protected under ORS 87.533.

Â Â Â Â Â  (3) The recording officer of the county shall record the certificate of discharge or release in the appropriate lien docket.

Â Â Â Â Â  (4) If, after receiving payment for the care claimed in a notice of lien filed under ORS 87.507, a long term care facility fails to discharge the lien or release the claim of lien within 10 days, the long term care facility is liable to the individual or to the spouse or the estate of the individual for $100 or the amount of actual damages, whichever amount is greater.

Â Â Â Â Â  (5) In all actions brought under this section, the court may allow reasonable attorney fees at trial and on appeal to the prevailing party. [1995 c.749 Â§10; 1997 c.744 Â§10]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.540 [Amended by 1957 c.684 Â§2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.542 Priority of lien. (1) A lien created under ORS 87.503 shall have priority from the date of its perfection and shall be subordinate and inferior to any other lien, mortgage, trust deed or other encumbrance that attached to the real property or was recorded prior to the recording of the notice of lien under ORS 87.507. Except for property tax liens, the lien created by ORS 87.503 shall have priority over any other lien, mortgage, trust deed or other encumbrance that attached to the real property or was recorded subsequent to the recording of the notice of lien under ORS 87.507.

Â Â Â Â Â  (2) A lien created under ORS 87.503 is void as against any purchaser in good faith and for a valuable consideration of the same real property whose interest is recorded prior to the recording of the notice of lien under ORS 87.507.

Â Â Â Â Â  (3) ORS 93.645 shall apply to a lien created under ORS 87.503 as if the lien were a judgment lien. [1997 c.744 Â§5]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.545 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.550 [Repealed by 1957 c.684 Â§3 (87.551 enacted in lieu of 87.550)]

Â Â Â Â Â  87.551 [1957 c.684 Â§4 (enacted in lieu of 87.550); repealed by 1975 c.648 Â§72]

MEDICAL SERVICES LIEN

Â Â Â Â Â  87.555 Hospital and physician lien. (1) Except as otherwise provided by law, whenever any person receives hospitalization or medical treatment on account of any injury, and the person, or the personal representative of the person after the death of the person, claims damages from the person causing the injury, then the hospital or any physician licensed under ORS chapter 677 who treats the injured person in the hospital or who provides medical services shall have a lien upon any sum awarded the injured person or the personal representative of the person by judgment or award or obtained by a settlement or compromise to the extent of the amount due the hospital and the physician for the reasonable value of such medical treatment rendered prior to the date of judgment, award, settlement or compromise. However, no such lien shall be valid against anyone coming under the WorkersÂ Compensation Act.

Â Â Â Â Â  (2) When the injured person receiving hospitalization or medical care from a physician is the beneficiary of an insurance policy, including a policy that provides personal injury protection coverage or similar no-fault medical insurance but excluding a health insurance policy, that provides for payment of such hospitalization and medical care, both the hospital and physician shall have liens upon the amount payable under the insurance policy. If a hospital or physician has properly perfected a lien pursuant to ORS 87.565 (2), the insurer obligated to make payment shall pay the sum due under the insurance policy directly to the hospital and physician in the amount due each for services rendered, and such payment shall constitute a release of the insurer making the payment to the extent of the payment.

Â Â Â Â Â  (3) When there are insufficient funds to satisfy in full the liens of all hospitals and physicians claiming a lien created by this section, the insurer making the payment shall prorate the available funds without regard to the sequence of the filing of the notice of lien by the hospitals or physicians, and pay the hospitals or physicians in proportion to the amount due each for services rendered. [Amended by 1989 c.727 Â§1; 1999 c.146 Â§1]

Â Â Â Â Â  87.560 Limitations on extent of lien. (1) No lien under ORS 87.555 (1) shall be allowed:

Â Â Â Â Â  (a) For hospitalization and treatment from a physician rendered after a settlement has been effected by or on behalf of the party causing the injury;

Â Â Â Â Â  (b) Against any sum for necessary attorney fees, costs and expenses incurred by the injured party in securing a settlement, compromise, award or judgment; or

Â Â Â Â Â  (c) For an amount payable for medical services under a policy that provides personal injury protection coverage provided to an injured person prior to a hospital or physician perfecting a lien under ORS 87.565 (2).

Â Â Â Â Â  (2) This section does not preclude a hospital or a physician licensed under ORS chapter 677 from perfecting a lien under ORS 87.555. [Amended by 1989 c.727 Â§2; 1999 c.146 Â§2; 2005 c.465 Â§5]

Â Â Â Â Â  87.565 Notice of lien required. (1) In order to perfect a lien under ORS 87.555 (1), a hospital, an owner or operator of a hospital or a physician shall:

Â Â Â Â Â  (a) Not later than 30 days after the discharge of the patient from the hospital, file a notice of lien substantially in the form prescribed in ORS 87.570, containing a statement of the amount claimed, with the recording officer of the county wherein such hospital is located; and

Â Â Â Â Â  (b) Prior to the date of judgment, award, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon:

Â Â Â Â Â  (A) The person alleged to be responsible for causing the injury and from whom damages are or may be claimed or to the last-known address of the person; or

Â Â Â Â Â  (B) The insurance carrier that has insured the person alleged to be responsible, if such insurance carrier is known.

Â Â Â Â Â  (2) In order to perfect a lien under ORS 87.555 (2), a hospital, an owner or operator of a hospital or a physician shall:

Â Â Â Â Â  (a) Not later than 30 days after the discharge of the patient from the hospital, file a notice of lien substantially in the form prescribed in ORS 87.570, containing a statement of the amount claimed, with the recording officer of the county wherein such hospital is located; and

Â Â Â Â Â  (b) Serve a certified copy of the notice of lien by certified mail upon the insurance company that is obligated to make payment for hospitalization and medical services. [Amended by 1979 c.123 Â§1; 1989 c.727 Â§3; 1991 c.249 Â§7; 1995 c.100 Â§1; 1999 c.146 Â§3]

Â Â Â Â Â  87.570 Form of notice. The form of the notice required by ORS 87.565 shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Notice is hereby given that ______ has rendered hospitalization services or medical treatment for______, a person who was injured on the ___ day of ______ in the city of______, county of______, State of______, on or about the ___ day of ______, and the ______ (name of claimant) hereby claims a lien upon any money due or owing or any claim for compensation, damages, contribution, settlement, award or judgment from any person alleged to have caused said injuries and any other person liable for the injury or obligated to compensate the injured person on account of said injuries. The lien applies to any person or insurer that provides for payment for hospitalization services or medical treatment rendered to the injured person, including an insurer that provides personal injury protection coverage or similar no-fault medical insurance. The hospitalization services or medical treatment was rendered to the injured person between the ______ day of ______ and the ___ day of______.

STATEMENT OF AMOUNT DUE

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Thirty days have not elapsed since that time. The claimantÂs demand for said hospitalization services or medical treatment is in the sum of $_____ and no part thereof has been paid, except $_____, and there is now due and owing and remaining unpaid thereof, after deducting all credits and offsets the sum of $_____, in which amount lien is hereby claimed.

____________, Claimant.

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of___Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ______, being first duly sworn on oath say: That I am ______ named in the foregoing claim of lien; that I have read the same and know the contents thereof and believe the same to be true.

_______________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of______, 2___.

_______________, Notary Public.

______________________________________________________________________________

[Amended by 1989 c.727 Â§4; 1995 c.100 Â§2; 1999 c.146 Â§4; 2001 c.104 Â§27]

Â Â Â Â Â  87.575 Hospital and physician lien docket. Each recording officer shall maintain a hospital and physician lien docket in which, upon the filing of a notice of lien, the recording officer shall enter the name of the injured person, the approximate date of the hospitalization services or medical treatment, the name and address of the hospital filing the notice and the amount claimed and the name and address of the physician filing the notice and the amount claimed. The recording officer shall make an index thereto in the names of the injured persons. [Amended by 1989 c.727 Â§5; 1999 c.146 Â§5]

Â Â Â Â Â  87.580 [Amended by 1989 c.727 Â§6; repealed by 1999 c.146 Â§6 (87.581 enacted in lieu of 87.580)]

Â Â Â Â Â  87.581 Liability of person or insurer to hospital and physician; conditions; deadline for filing claim. (1) A person or insurer shall be liable to a hospital and physician for the reasonable value of hospitalization services and medical treatment rendered out of the moneys due under any payment, award, judgment, settlement or compromise, after paying the attorney fees, costs and expenses incurred in connection therewith, or the proportion of that amount as determined under ORS 87.555 (3), if the person or insurer:

Â Â Â Â Â  (a) Has received a notice of lien that complies with ORS 87.565;

Â Â Â Â Â  (b) Has not paid the hospital and physician the reasonable value of hospitalization services and medical treatment that the hospital and physician rendered; and

Â Â Â Â Â  (c) Pays moneys to the injured person, the heirs or personal representative of the injured person, the attorney for the injured person or for the heirs or personal representative of the injured person, or a person not claiming a valid lien under ORS 87.555, as compensation for the injury suffered or as payment for the costs of hospitalization services or medical treatment incurred by the injured person.

Â Â Â Â Â  (2) An action arising under subsection (1) of this section shall be commenced within 180 days after the date of payment under subsection (1)(c) of this section. [1999 c.146 Â§7 (enacted in lieu of 87.580)]

Â Â Â Â Â  87.585 Foreclosure. The liens described in ORS 87.555 may be foreclosed by a suit in the circuit court. In any suit brought pursuant to the provisions of ORS 87.581 or this section, upon entering a judgment for the plaintiff, the court shall allow as part of the costs and disbursements all moneys paid for the filing and recording of the notice of lien, and reasonable attorney fees at trial and on appeal. [Amended by 1981 c.897 Â§25; 1999 c.146 Â§8; 2003 c.576 Â§344]

Â Â Â Â Â  87.590 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.595 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.600 [Repealed by 1975 c.648 Â§72]

AMBULANCE SERVICES LIEN

Â Â Â Â Â  87.603 Definitions for ORS 87.603 to 87.633. As used in ORS 87.603 to 87.633, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmbulanceÂ has the meaning given that term in ORS 682.025.

Â Â Â Â Â  (2) ÂAmbulance servicesÂ includes the transportation of an ill, injured or disabled individual in an ambulance and the administration of medical or emergency care, if necessary, while the individual is being transported.

Â Â Â Â Â  (3) ÂGovernmental unitÂ means the state, any county, city or other municipal corporation or any department, board or other agency of any of them. [1983 c.821 Â§2; 1985 c.16 Â§446]

Â Â Â Â Â  87.605 [Amended by 1955 c.136 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.607 Ambulance services lien. When an individual receives ambulance services provided by any person or governmental unit, if the individual has a contract providing for indemnity or compensation for the sum incurred for those services, the person or governmental unit providing the ambulance services has a lien upon the amount payable under the contract. The party obligated to make reimbursement under the contract may pay the sum due thereunder directly to the person or governmental unit, and that payment shall constitute a full release of the party to the amount of the payment. [1983 c.821 Â§3]

Â Â Â Â Â  87.610 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.613 Notice of lien required. In order to perfect the lien described in ORS 87.607, the person or an officer of the governmental unit that provided the ambulance services shall:

Â Â Â Â Â  (1) Not later than 15 days after providing the ambulance services, file a notice of lien with the recording officer of the county in which the individual who received the ambulance services resides; and

Â Â Â Â Â  (2) Prior to the date of judgment, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon the insurer or health care service contractor which has agreed to indemnify or compensate the individual for any costs incurred for ambulance services. [1983 c.821 Â§4]

Â Â Â Â Â  87.615 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.617 Form of notice; contents. The notice of lien required under ORS 87.613 shall be a statement in writing verified by the oath of the person or an officer of the governmental unit asserting the lien claim and must contain:

Â Â Â Â Â  (1) A true statement of demand, after deducting all credits and offsets;

Â Â Â Â Â  (2) The name of the individual who received ambulance services;

Â Â Â Â Â  (3) An itemized statement of the ambulance services provided;

Â Â Â Â Â  (4) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of lien; and

Â Â Â Â Â  (5) The date on which payment for the ambulance services is due. [1983 c.821 Â§5]

Â Â Â Â Â  87.620 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.623 Notices recorded in hospital lien docket. The recording officer of the county shall record the notices filed under ORS 87.613 in the hospital lien docket maintained under ORS 87.575. [1983 c.821 Â§6]

Â Â Â Â Â  87.625 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.627 Payment after notice of lien; liability to provider of services; exception. (1) Except as provided in subsection (2) of this section, when an insurer or health care service contractor receives a certified copy of a notice of lien from a person or governmental unit under ORS 87.613, if the insurer or health care service contractor makes any payment to the individual named in the notice without paying the person or governmental unit the amount claimed by the person or governmental unit in the notice, the insurer or health care service contractor is liable to the person or governmental unit for the amount claimed in the notice of lien. For 180 days after the date of such payment, the person or governmental unit has a cause of action against the insurer or health care service contractor.

Â Â Â Â Â  (2) If an insurer or health care service contractor pays for ambulance services according to the terms of its policy or contract in response to a claim received earlier than the certified copy of a notice of lien for those ambulance services is received under ORS 87.613, then the insurer or health care service contractor is not liable for the amount claimed in the notice of lien and the person or governmental unit has no cause of action under ORS 87.603 to 87.633 against the insurer or health care service contractor. [1983 c.821 Â§7]

Â Â Â Â Â  87.630 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.633 Foreclosure. The lien described in ORS 87.607 may be foreclosed by a suit in the circuit court. [1983 c.821 Â§8]

Â Â Â Â Â  87.635 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.640 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.645 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.650 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.655 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.660 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.665 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.670 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.675 [Repealed by 1975 c.648 Â§72]

SELF-SERVICE STORAGE FACILITY LIEN

Â Â Â Â Â  87.685 Definitions for ORS 87.685 to 87.693. As used in ORS 87.685 to 87.693, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDefaultÂ means the failure to perform in a timely manner any obligation or duty set forth in the rental agreement.

Â Â Â Â Â  (2) ÂLast known addressÂ means the address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

Â Â Â Â Â  (3) ÂOccupantÂ means a person or a sublessee, successor or assignee of the person who is entitled, under a rental agreement, to the exclusive use of specified storage space at a self-service storage facility.

Â Â Â Â Â  (4) ÂOwnerÂ means the owner, operator, lessor or sublessor of a self-service storage facility or an agent or any other person authorized by the owner, operator, lessor or sublessor to manage the facility or to receive rent from an occupant under a rental agreement.

Â Â Â Â Â  (5) ÂPersonal propertyÂ means movable property not affixed to land and includes, but is not limited to, goods, merchandise, household items and watercraft.

Â Â Â Â Â  (6) ÂRental agreementÂ means any written agreement or lease that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self-service storage facility.

Â Â Â Â Â  (7) ÂSelf-service storage facilityÂ means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to the storage space for the purpose of storing and removing personal property. The term does not include a warehouse or other facility used for storage of personal property and at which a warehouse receipt, bill of lading or other document of title covering the personal property is issued under ORS chapter 77 by the warehouseman or other person operating the facility. The term Âself-service storage facilityÂ does not include real property used for residential purposes. [1997 c.374 Â§2]

Â Â Â Â Â  Note: 87.685 to 87.695 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.686 Rental agreement; statement of insurance held by owner. (1) Each rental agreement shall describe whether personal property of the occupant stored at the self-service storage facility is protected by insurance held by the owner.

Â Â Â Â Â  (2) If the personal property is protected by insurance held by the owner, the rental agreement shall contain a statement describing the nature of the insurance coverage.

Â Â Â Â Â  (3) If the personal property is not protected by insurance held by the owner, the rental agreement shall contain a statement indicating that the personal property of the occupant is not protected by insurance held by the owner.

Â Â Â Â Â  (4) At the time the occupant signs the rental agreement, the occupant shall initial the applicable statement described in subsection (2) or (3) of this section regarding insurance. [1999 c.719 Â§2]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.687 Self-service storage facility ownerÂs possessory lien; attachment of lien; priority of lien. (1) The owner of a self-service storage facility has a lien upon all personal property, whether or not owned by the occupant, that is located in a specified storage space rented by an occupant at the facility to secure payment for rent, reasonable or agreed charges for labor, materials or other services provided by the owner at the request of the occupant, expenses necessarily incurred in preserving the personal property and expenses reasonably incurred in the sale or other disposition of the personal property under ORS 87.689. The owner may retain the personal property until the rent and other charges and expenses are paid.

Â Â Â Â Â  (2) The lien created by this section attaches to personal property of an occupant at the time at which the personal property is stored at the self-service storage facility.

Â Â Â Â Â  (3) Except for a lien or security interest that is perfected prior to the attachment of the lien created by this section, the lien created by this section has priority over any other lien or security interest or encumbrance on the personal property subject to the lien. [1997 c.374 Â§3]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.689 Notice of foreclosure and sale. (1) The lien created by ORS 87.687 may be foreclosed upon default by the occupant.

Â Â Â Â Â  (2) Before an owner may foreclose a lien created by ORS 87.687 by sale, the owner shall give notice of the foreclosure and sale to the occupant by registered or certified mail sent to the occupant at the last known address of the occupant.

Â Â Â Â Â  (3) Notice provided under this section shall include:

Â Â Â Â Â  (a) An itemized statement of the ownerÂs claim showing the sum due at the time of notice.

Â Â Â Â Â  (b) An identification of the specific unit rented by the occupant at the self-service storage facility.

Â Â Â Â Â  (c) A statement that access to the occupantÂs personal property stored at the self-service storage facility is denied, if such denial is permitted under the terms of the rental agreement.

Â Â Â Â Â  (d) A demand for payment within a specified time not earlier than 30 days after default.

Â Â Â Â Â  (e) A conspicuous statement declaring that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale and will be sold at a specified time and place.

Â Â Â Â Â  (f) The name, street address and telephone number of the owner or the ownerÂs designated agent whom the occupant may contact to respond to the notice.

Â Â Â Â Â  (4) Any notice given under this section is presumed delivered when it is properly addressed with postage prepaid and deposited with the United States Postal Service. [1997 c.374 Â§4]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.691 Sale of property subject to lien; advertisement of sale; satisfaction of lien before sale; use of sale proceeds. (1) After the expiration of the time specified in the notice given under ORS 87.689, if the personal property subject to the lien created by ORS 87.687 has a fair market value of $100 or less, the owner may dispose of the property in the sole discretion of the owner.

Â Â Â Â Â  (2) After the expiration of the time specified in the notice given under ORS 87.689, if the personal property subject to the lien created by ORS 87.687 has a fair market value of more than $100, an advertisement of the sale shall be published once a week for two consecutive weeks in a newspaper of general circulation in the city or county in which the self-service storage facility is located. If there is no newspaper of general circulation in such city or county, the advertisement shall be posted in not less than six conspicuous places in the neighborhood in which the self-service storage facility is located. The advertisement shall include:

Â Â Â Â Â  (a) The address of the self-service storage facility, the number, if any, of the space where the personal property is located and the name of the occupant.

Â Â Â Â Â  (b) The time, place and manner of the sale.

Â Â Â Â Â  (3) The sale of the personal property shall not take place earlier than 15 days after the first publication or posting. The sale shall conform to the terms stated in the advertisement published or posted under this section.

Â Â Â Â Â  (4) The sale of the personal property shall be held at the self-service storage facility or at a suitable place closest to where the personal property is held or stored.

Â Â Â Â Â  (5) If no bids are received at the public sale held under this section, the owner may otherwise dispose of the property in the sole discretion of the owner.

Â Â Â Â Â  (6) Before any sale or other disposition of the personal property under this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner shall have no liability to any person with respect to the personal property.

Â Â Â Â Â  (7) After a sale under this section, the owner may satisfy the lien created by ORS 87.687 from the proceeds of the sale, but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within two years after the date of sale, the balance of the proceeds shall become the property of the owner without further recourse by the occupant.

Â Â Â Â Â  (8) A purchaser in good faith of the personal property sold to satisfy a lien created by ORS 87.687 takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this section and ORS 87.689. [1997 c.374 Â§5]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.693 ORS 87.687 as exclusive law for creating lien; exception. (1) Except as provided in subsection (2) of this section, ORS 87.687 is the sole and exclusive statute creating a lien applicable to personal property in self-service storage facilities.

Â Â Â Â Â  (2) If a motor vehicle is stored or parked at a self-service storage facility, upon default, the owner may proceed as an owner of a parking facility under ORS 98.810 to 98.818. [1997 c.374 Â§6]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.695 Short title. ORS 87.685 to 87.695 shall be known as the Oregon Self-Service Storage Facility Act. [1997 c.374 Â§1; 1999 c.59 Â§253]

Â Â Â Â Â  Note: See note under 87.685.

AGRICULTURAL PRODUCE LIEN

Â Â Â Â Â  87.700 Definitions for ORS 87.228 and 87.700 to 87.736. As used in ORS 87.228 and 87.700 to 87.736, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAgricultural produceÂ means horticultural products, viticultural products, fruit, berries, vegetables, hops, mint oil, hazelnuts or other nuts, dairy products, bee products, vermiculture products, hay or straw baled and prepared for market, meat animals and Christmas trees as defined in ORS 571.505.

Â Â Â Â Â  (2) ÂAgricultural producerÂ means a person that engages in or has engaged in the business of growing or producing agricultural produce for market or for delivery or transfer to others owning or holding title to the produce. ÂAgricultural producerÂ includes a landowner, producer, landlord, tenant, sharecropper or other person who participates in the growing of agricultural produce and receives a share of the produce.

Â Â Â Â Â  (3) ÂMeat animalÂ has the meaning for that term provided in ORS 603.010.

Â Â Â Â Â  (4) ÂPersonÂ means individual, corporation, partnership, association, joint stock company, trust, limited liability company, limited liability partnership, cooperative, government entity, unincorporated organization or other business entity.

Â Â Â Â Â  (5) ÂPurchaserÂ does not include a cooperative organized and operating under ORS chapter 62, including a foreign cooperative authorized to do business in this state under ORS chapter 60, if the agricultural producer is a member of the cooperative.

Â Â Â Â Â  (6) ÂSecurity interestÂ has the meaning given that term in ORS 71.2010 (37). [1973 c.647 Â§2; 1975 c.703 Â§6; 1999 c.612 Â§1; 2001 c.301 Â§10; 2005 c.657 Â§4]

Â Â Â Â Â  87.705 Agricultural produce lien; date lien attaches. (1) An agricultural producer that delivers or transfers agricultural produce for consideration to a purchaser has a lien for the contract price of that produce, or for the reasonable value of the produce if there is no contract price. The lien created by this section attaches to all agricultural produce, whether in a raw or processed condition, delivered or transferred to the purchaser by any agricultural producer and to all other inventory of the purchaser. The lien also attaches to proceeds received by the purchaser from the sale by the purchaser to a third party of any raw or processed agricultural produce. If the agricultural produce that an agricultural producer delivers to the purchaser consists of meat animals, the lien also attaches to all accounts receivable by the purchaser from the sale of any agricultural produce to a third party. The lien on the agricultural produce, inventory, proceeds or accounts receivable attaches on the date physical possession of the agricultural produce is delivered or transferred by the agricultural producer to the purchaser or an agent of the purchaser.

Â Â Â Â Â  (2) An agricultural producer that claims a lien under subsection (1) of this section need not file any notice in order to perfect the lien. The agricultural producer must file a notice of lien as provided in ORS 87.710 to extend the lien beyond the normal expiration date.

Â Â Â Â Â  (3) The lien created by this section is subject to the provisions of ORS 79.3070 (1).

Â Â Â Â Â  (4) An agreement by an agricultural producer purporting to waive the right to file notice under ORS 87.710 of a lien created by this section is void as contrary to public policy. [1973 c.647 Â§3; 1975 c.648 Â§53; 1999 c.612 Â§2; 2001 c.301 Â§11]

Â Â Â Â Â  Note: 79.3070 was repealed by section 187, chapter 445, Oregon Laws 2001. The text of 87.705 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 87.705 for the repeal of 79.3070 has not been made.

Â Â Â Â Â  87.710 Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties. (1) A lien created under ORS 87.705 expires no later than the end of the 45th day after the date that the final payment to the agricultural producer is originally due, unless the producer extends the lien as provided in subsection (2) of this section. If the agricultural producer extends the lien, the lien expires no later than the 225th day after the date that the final payment to the producer is originally due.

Â Â Â Â Â  (2) An agricultural producer may extend a lien created under ORS 87.705 by filing a notice of lien with the Secretary of State. The agricultural producer may file the notice only during the period after the date that payment for the agricultural produce is originally due and no later than the 45th day after the date that the final payment for the produce is due. The notice must be supported by affidavit and contain:

Â Â Â Â Â  (a) A true statement of the agricultural producerÂs demand after deducting all credits and offsets;

Â Â Â Â Â  (b) The name of the purchaser that received the agricultural produce to be charged with the lien;

Â Â Â Â Â  (c) A description of the produce delivered or transferred by the producer sufficient to identify the basis for the lien;

Â Â Â Â Â  (d) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of lien;

Â Â Â Â Â  (e) The date that the final payment to the producer was originally due; and

Â Â Â Â Â  (f) Such other information as the Secretary of State may require.

Â Â Â Â Â  (3) If an agricultural producer files a notice of lien under this section, the producer shall send notice to all persons that have filed a financing statement under ORS chapter 79 that perfects a security interest in all or part of the same inventory, proceeds or accounts receivable. The notice to those persons must provide the same information contained in the notice of lien required by subsection (2) of this section and be sent by certified mail, return receipt requested.

Â Â Â Â Â  (4) The agricultural producer must send notice to other persons as required by subsection (3) of this section no later than the 20th day after filing the notice of lien. If the agricultural producer does not send a person notice within the required time, the lien created under ORS 87.705 becomes subordinate to that personÂs perfected security interest in the agricultural produce, proceeds or accounts receivable of the purchaser.

Â Â Â Â Â  (5) For purposes of this section, final payment to the agricultural producer for agricultural produce is due:

Â Â Â Â Â  (a) On the date specified for payment in the contract between the purchaser and the producer; or

Â Â Â Â Â  (b) If there is no contract or no date of payment is specified in the contract, two business days after the purchaser takes delivery of the produce.

Â Â Â Â Â  (6) Notwithstanding ORS 174.120, for purposes of this section and ORS 87.730 and 87.735, if the last day of the period for performing an act is a Saturday, or a legal holiday as specified in ORS 187.010 and 187.020, the period runs until the end of the next day that is not a Saturday or legal holiday. [1973 c.647 Â§4; 1975 c.648 Â§54; 1975 c.703 Â§7; 1999 c.612 Â§3; 2001 c.301 Â§12]

Â Â Â Â Â  87.715 Priority. Except for tax liens, and except as provided in ORS 87.146 (1)(c) and 87.710 (4), the class of lien created by ORS 87.705 is prior and superior to all other classes of lien or any classes of security interest in the inventory, proceeds or accounts receivable of a purchaser, without regard to whether those other liens or security interests attached to the inventory, proceeds or accounts receivable before or after a lien created by ORS 87.705 attaches. Except as provided in ORS 87.710 (4), all liens of the class created under ORS 87.705, regardless of the date of attachment or the date of notice of lien, are of equal priority and payable pro rata in proportion to the size of each lien. This section does not prohibit an unequal pro rata recovery between agricultural producers supplying meat animals and other agricultural producers if the inequality results from a lien on accounts receivable created under ORS 87.705. [1973 c.647 Â§5; 2001 c.301 Â§13]

Â Â Â Â Â  87.720 [1973 c.647 Â§6; 1991 c.230 Â§22; repealed by 2001 c.301 Â§25]

Â Â Â Â Â  87.725 Foreclosure; costs allowable to prevailing plaintiff. (1) The lien created by ORS 87.705 shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

Â Â Â Â Â  (2) In all suits under ORS 87.228 and 87.700 to 87.736, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all moneys paid for the filing and recording of the lien, and a reasonable amount for attorney fees at trial and on appeal. [1973 c.647 Â§7; 1981 c.897 Â§26]

Â Â Â Â Â  87.730 Expiration of lien for failure to bring timely foreclosure suit. A lien created under ORS 87.705 expires unless suit to foreclose the lien is brought in an appropriate court no later than the 45th day after the date final payment to the agricultural producer is originally due or, if the producer extends the lien by filing a notice of lien under ORS 87.710, no later than the 225th day after the date final payment to the producer is originally due. [1973 c.647 Â§8; 2001 c.301 Â§14]

Â Â Â Â Â  87.735 Filing certificate of lien satisfaction upon payment for produce; liability of producer for failure to discharge lien. (1) When an agricultural producer receives full payment for agricultural produce, if the producer has filed a notice under ORS 87.710 (2) to extend a lien or under ORS 87.725 to foreclose a lien, the producer shall file with the Secretary of State a certificate declaring that full payment has been received from the purchaser and that the lien is discharged.

Â Â Â Â Â  (2) Upon receiving the certificate, the Secretary of State shall enter the certificate in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

Â Â Â Â Â  (3) If an agricultural producer that receives full payment for agricultural produce fails to file the certificate described in subsection (1) of this section on or before the 10th day after receiving a request for filing from a purchaser, the producer is liable to the purchaser in the sum of $100 damages and for all actual damages caused by the failure, to be recovered in an action at law. [1973 c.647 Â§9; 1999 c.612 Â§4; 2001 c.301 Â§15]

Â Â Â Â Â  87.736 Form of notices filed under ORS 87.710 and certificates filed under ORS 87.735; fees for filing and for furnishing copies. (1) Notices filed with the Secretary of State under ORS 87.710 and certificates filed with the Secretary of State under ORS 87.735 must be in a form prescribed by the Secretary of State. The Secretary of State shall include the notices and certificates in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79. The secretary shall maintain the notices and certificates as public records for a period of time established by the secretary.

Â Â Â Â Â  (2) The Secretary of State shall establish fees pursuant to ORS 177.130 for filing notices and certificates and for furnishing copies of notices or certificates. Fees established pursuant to this subsection are nonrefundable. [2001 c.301 Â§2]

Â Â Â Â Â  87.740 [1973 c.647 Â§10; 1983 c.740 Â§7; 1999 c.612 Â§5; 2001 c.301 Â§16; renumbered 87.228 in 2001]

GRAIN PRODUCERÂS LIEN

Â Â Â Â Â  87.750 Definitions for ORS 87.750 to 87.777. As used in ORS 87.750 to 87.777, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAgricultural producerÂ means a person that engages in or has engaged in the business of growing or producing grain for market or for delivery or transfer to others owning or holding title to the grain. ÂAgricultural producerÂ includes a landowner, producer, landlord, tenant, sharecropper or other person who participates in the growing of grain and receives a share of the grain.

Â Â Â Â Â  (2) ÂGrainÂ means wheat, seed corn, corn used for animal feed, oats, barley, rye, flaxseed, certified alfalfa seed, agricultural seed as defined in ORS 633.511 (1), vegetable seed as defined in ORS 633.511, the seed of any cereal grain, soybeans, grain sorghum, dry beans and dry peas and any other grain for which standards are established or followed by the State Department of Agriculture.

Â Â Â Â Â  (3) ÂInventoryÂ means all grain purchased or received from agricultural producers, whether in bulk lots or in blended or packaged form. ÂInventoryÂ does not include the equipment or supplies of the person holding or owning the grain.

Â Â Â Â Â  (4) ÂPersonÂ means individual, corporation, partnership, association, joint stock company, business trust, limited liability company, limited liability partnership, cooperative, government entity, unincorporated organization or other business entity. [1981 c.446 Â§2; 1983 c.141 Â§1; 1995 c.371 Â§10; 2001 c.301 Â§17]

Â Â Â Â Â  87.755 Grain producerÂs lien; date lien attaches; priority. (1) An agricultural producer that delivers or transfers grain for consideration has a lien on the inventory of the purchaser and proceeds received by the purchaser from the selling of the inventory.

Â Â Â Â Â  (2) The lien created by subsection (1) of this section attaches to the inventory and proceeds on the date physical possession of the grain is delivered or transferred by the agricultural producer to the purchaser or an agent of the purchaser. If grain is delivered or transferred by an agricultural producer to a person other than the purchaser for cleaning or storage, the lien attaches when the grain is physically delivered or transferred to the purchaser or an agent of the purchaser for agreed consideration.

Â Â Â Â Â  (3) Except as provided under ORS 87.146 (1)(c) and 87.762 (4), the class of lien created by subsection (1) of this section is prior and superior to all other classes of lien or any classes of security interest in the inventory or proceeds, regardless of whether the creditorÂs lien or security interest attached to the inventory or proceeds before or after the agricultural producerÂs lien attached under subsection (2) of this section. Except as provided in ORS 87.762 (4), all liens of the class created under subsection (1) of this section, regardless of the date of attachment or the date of notice of lien, are of equal priority and payable pro rata in proportion to the size of each lien.

Â Â Â Â Â  (4) An agricultural producer who claims a lien under subsection (1) of this section need not file any notice in order to perfect the lien. The agricultural producer must file a notice of lien as provided under ORS 87.762 to extend the lien beyond the normal expiration date.

Â Â Â Â Â  (5) The lien created by subsection (1) of this section is subject to the provisions of ORS 79.0320 (1).

Â Â Â Â Â  (6) The lien created by subsection (1) of this section is discharged with regard to inventory that is sold by the purchaser or an agent of the purchaser to a third party. Notwithstanding a discharge with regard to inventory sold to a third party, an agricultural producer continues to hold a lien on the proceeds from the sale to a third party and on all remaining inventory of the purchaser.

Â Â Â Â Â  (7) An agreement by an agricultural producer purporting to waive the right to file notice under ORS 87.762 of a lien created by subsection (1) of this section is void as contrary to public policy. An agricultural producer may waive the right to file notice under ORS 87.762 if the purchaser is an association of which the agricultural producer is a member. [1981 c.446 Â§3; 2001 c.301 Â§18; 2001 c.445 Â§163]

Â Â Â Â Â  87.760 [1973 c.145 Â§2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.762 Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties. (1) A lien created under ORS 87.755 expires no later than the end of the 180th day after the date the lien attaches, unless the agricultural producer extends the lien by filing a notice of lien as provided in this section. If the agricultural producer extends the lien, the lien expires no later than 18 months after the date the lien attaches.

Â Â Â Â Â  (2) At any time prior to expiration of the initial lien period, an agricultural producer may extend a lien created under ORS 87.755 by filing a notice of lien with the Secretary of State. The notice must be supported by affidavit and contain:

Â Â Â Â Â  (a) A true statement of the demand of the agricultural producer after deducting all credits and offsets;

Â Â Â Â Â  (b) The name of the person that purchased the grain from the producer;

Â Â Â Â Â  (c) A description of the grain delivered or transferred by the producer sufficient to identify the basis for the lien;

Â Â Â Â Â  (d) A statement that the amount claimed is a true and bona fide existing debt as of the date of filing the notice of lien;

Â Â Â Â Â  (e) The date payment to the producer was originally due; and

Â Â Â Â Â  (f) Such other information as the Secretary of State may require.

Â Â Â Â Â  (3) If an agricultural producer files a notice of lien under this section, the producer shall send notice to all persons that have filed a financing statement under ORS chapter 79 that perfects a security interest in all or part of the inventory of the purchaser or the proceeds from the sale of the inventory. The notice to the secured parties must provide the same information contained in the notice required by subsection (2) of this section and be sent by certified mail, return receipt requested.

Â Â Â Â Â  (4) The agricultural producer must send notice to other persons as required by subsection (3) of this section no later than the 20th day after filing the notice of lien. If the agricultural producer does not send a person notice within the required time, the lien created under ORS 87.755 becomes subordinate to that personÂs perfected security interest in the inventory or proceeds of the purchaser.

Â Â Â Â Â  (5) Notwithstanding ORS 174.120, for purposes of this section and ORS 87.772 and 87.777, if the last day of the period for performing an act is a Saturday, or a legal holiday as specified in ORS 187.010 and 187.020, the period runs until the end of the next day that is not a Saturday or legal holiday. [1981 c.446 Â§4; 2001 c.301 Â§19]

Â Â Â Â Â  87.765 [1973 c.145 Â§3; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.767 Form of notice; public record; fee. (1) Notices filed with the Secretary of State under ORS 87.750 to 87.777 must be in a form prescribed by the Secretary of State. The Secretary of State shall include the notice of lien that is filed under ORS 87.762 (2) in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79. The Secretary of State shall maintain the notices as public records for a period of time established by the secretary.

Â Â Â Â Â  (2) The Secretary of State shall establish fees pursuant to ORS 177.130 for filing notices and requests for copies of notices. Fees established pursuant to this subsection are nonrefundable. [1981 c.446 Â§5; 1999 c.464 Â§4; 2001 c.301 Â§20]

Â Â Â Â Â  87.770 [1973 c.145 Â§4; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.772 Expiration of lien for failure to bring timely foreclosure action; manner of foreclosure. (1) A lien created under ORS 87.755 (1) expires unless suit to foreclose the lien is brought in an appropriate court no later than the 180th day after the date that the lien attaches, or if the agricultural producer extends the lien by filing a notice of lien under ORS 87.762, no later than 18 months after the date the lien attaches.

Â Â Â Â Â  (2) Regardless of whether the lien created under ORS 87.755 (1) has been extended by filing and giving notice under ORS 87.762, the lien shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

Â Â Â Â Â  (3) In all suits under ORS 87.750 to 87.777, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all moneys paid for the filing and recording of the lien and a reasonable amount for attorney fees. [1981 c.446 Â§6; 2001 c.301 Â§21]

Â Â Â Â Â  87.775 [1973 c.145 Â§5; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.777 Filing certificate of lien satisfaction upon payment for grain; liability of producer for failure to discharge lien. (1) If an agricultural producer files a notice of lien under ORS 87.762, when the producer receives full payment for the grain, the producer shall file with the Secretary of State a certificate declaring that full payment has been received and that the lien is discharged.

Â Â Â Â Â  (2) Upon receiving the certificate, the Secretary of State shall enter it in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

Â Â Â Â Â  (3) If an agricultural producer that receives full payment for grain fails to file a certificate described in this section on or before the 10th day after receiving a request for filing from a purchaser, the producer is liable to the purchaser of the grain in the sum of $100 damages and for all actual damages caused by the failure, to be recovered in an action at law. [1981 c.446 Â§7; 2001 c.301 Â§22]

Â Â Â Â Â  87.780 [1973 c.145 Â§6; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.785 [1973 c.145 Â§7; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.790 [1973 c.145 Â§8; repealed by 1975 c.648 Â§72]

UNIFORM FEDERAL TAX LIEN REGISTRATION ACT

Â Â Â Â Â  87.805 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.806 Filing of federal tax liens. (1) Notices of liens, certificates and other notices affecting federal tax liens or other federal liens must be filed in accordance with ORS 87.806 to 87.855.

Â Â Â Â Â  (2) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the recorder of conveyances, in counties which have a recorder of conveyances, and in other counties in the offices of the county clerks of the county or counties in this state within which the real property subject to the liens is situated.

Â Â Â Â Â  (3) After October 15, 1983, notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the Secretary of State. [1967 c.445 Â§2; 1981 c.852 Â§2; 1983 c.220 Â§1]

Â Â Â Â Â  87.810 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.811 Certification of tax lien notices. Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or the delegate of the secretary, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification or acknowledgment is necessary. [1967 c.445 Â§3; 1981 c.852 Â§3]

Â Â Â Â Â  87.815 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.816 Keeping of index and files with respect to tax liens; certification by filing officer; fee; rules. (1) If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection (2) of this section is presented to a filing officer who is:

Â Â Â Â Â  (a) The Secretary of State, the secretary shall cause the notice or refiled notice to be marked, held and indexed in accordance with the provisions of ORS 79.0519 as if the notice or refiled notice were a financing statement within the meaning of ORS chapter 79; or

Â Â Â Â Â  (b) Any other officer described in ORS 87.806, the officer shall indorse thereon the identification of the officer and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice or refiled notice, the date and time of receipt, the title and address of the official or entity certifying the lien and the total amount appearing on the notice of lien or refiled notice of lien.

Â Â Â Â Â  (2) If a certificate of release, nonattachment, discharge or subordination of any lien is presented to the Secretary of State for filing, the secretary shall:

Â Â Â Â Â  (a) Cause a certificate of release to be marked, held and indexed as if the certificate were a termination statement within the meaning of ORS 79.0512;

Â Â Â Â Â  (b) Cause a certificate of discharge or subordination to be held, marked and indexed as if the certificate were a release of collateral within the meaning of ORS 79.0512; and

Â Â Â Â Â  (c) Cause a certificate of nonattachment to be marked, held and indexed as if the certificate were an amendment of a financing statement within the meaning of ORS 79.0512.

Â Â Â Â Â  (3) If any refiled notice of federal lien or notice of revocation referred to in subsection (1) of this section or any of the certificates specified in subsection (2) of this section is presented for filing with any other filing officer specified in ORS 87.806, the officer shall permanently attach the refiled notice, certificate or notice to the original notice of lien and shall enter the refiled notice, certificate or notice with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

Â Â Â Â Â  (4) Upon request of any person, the filing officer shall issue the certificate of the filing officer showing whether there is on file in the officerÂs office, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien naming a particular person, and if a notice or certificate is on file, giving the date and hour of its filing. All financing statements and statements of assignment, if any, filed pursuant to ORS chapter 79 for a particular debtor whose name is identical to the particular person named in the lien shall be shown on this certificate. The uniform fee for such a certificate for a particular person shall be prescribed by the Secretary of State by rule. If the request for the certificate is in writing and not in the standard form prescribed by the Secretary of State, an additional fee shall be prescribed. Upon request the filing officer shall furnish a copy of any notice of federal lien or notice or certificate affecting a federal lien for a fee as prescribed by the Secretary of State by rule under ORS 79.0525.

Â Â Â Â Â  (5) Notice of a federal lien or a refiling of a notice of federal lien is effective for a period of 10 years from the date of assessment. A notice or refiling of a notice of a federal lien shall state:

Â Â Â Â Â  (a) The date the tax was assessed; and

Â Â Â Â Â  (b) That the effective period of the lien is as provided by federal law. [1967 c.445 Â§4; 1971 c.621 Â§18; 1975 c.607 Â§20; 1979 c.833 Â§21; 1981 c.835 Â§11a; 1981 c.852 Â§4; 1983 c.220 Â§2; 1985 c.442 Â§1; 1985 c.469 Â§8; 1989 c.111 Â§10; 1993 c.135 Â§1; 2001 c.445 Â§164]

Â Â Â Â Â  87.820 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.821 Filing and indexing fee. (1) The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is as prescribed by the Secretary of State by rule. The fee described in this subsection shall be nonrefundable.

Â Â Â Â Â  (2) Notwithstanding ORS 205.320, the fees described in subsection (1) of this section may be collected at the time of filing or by deferred billing in a manner approved by the filing officer. [1967 c.445 Â§5; 1971 c.621 Â§19; 1975 c.607 Â§21; 1979 c.294 Â§1; 1979 c.833 Â§22; 1981 c.835 Â§12; 1981 c.852 Â§5; 1989 c.111 Â§11; 1999 c.464 Â§5]

Â Â Â Â Â  87.825 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.826 Construction. ORS 87.806 to 87.831 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact the Uniform Federal Lien Registration Act. [1967 c.445 Â§6; 1981 c.852 Â§6]

Â Â Â Â Â  87.830 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.831 Short title. ORS 87.806 to 87.831 may be cited as the Uniform Federal Lien Registration Act. [1967 c.445 Â§7; 1981 c.852 Â§7]

Â Â Â Â Â  87.835 [Repealed by 1967 c.445 Â§1]

LIEN FOR CONTRIBUTIONS TO EMPLOYEE BENEFIT PLAN

Â Â Â Â Â  87.855 Lien for contributions to employee benefit plan; priority. (1) Every employer who is required to pay contributions, by agreement or otherwise, into a fund of any employee benefit plan in order that the employerÂs employee may participate therein, shall pay such contributions in the required amounts and at the stipulated time or each employee affected thereby shall have a lien on the earnings and on all property used in the operation of the employerÂs business to the extent of the moneys plus any penalties due to be paid by or on the employeeÂs behalf in order to qualify the employee for participation therein, and for any moneys expended or obligations incurred for medical, hospital or other expenses to which the employee would have been entitled had such required contributions been paid.

Â Â Â Â Â  (2) The lien described in this section shall have priority over all other liens and encumbrances which may attach after such lien is filed pursuant to ORS 87.860 (1) and also shall have priority over all other liens and encumbrances which may have attached previous to that time, but which were not filed or recorded so as to create constructive notice thereof prior to that time, and of which the lien claimant has no notice. However, the lien described in this section shall not have priority over liens for labor performed or wages. [1963 c.604 Â§Â§1, 5; 1981 c.852 Â§8; 1985 c.774 Â§1]

Â Â Â Â Â  87.860 Filing of claim of lien. (1) The lien claimant under ORS 87.855 (1), or the representative of the claimant, or the trustees of the employee benefit plan fund on the claimantÂs behalf, within 60 days after the last delinquent payment becomes due shall file for record with the recording officer of the county wherein the claimant is or was employed by such employer a notice of claim, containing a statement of the demand, the name of the employer and the name of the person employing the claimant, if known, with a statement of the pertinent terms and conditions of the employee benefit plan and the time when such contributions are due and were to have been paid, and shall deliver in person or mail by registered mail or by certified mail with return receipt to the employer a copy thereof within such time.

Â Â Â Â Â  (2) The recording officer shall, upon presentation of the notice described in subsection (1) of this section, file it and index it in a book to be kept for that purpose called ÂIndex of Employe Benefit Plan Liens.Â [1963 c.604 Â§Â§2, 3; 1985 c.774 Â§2; 1991 c.249 Â§8]

Â Â Â Â Â  87.865 Foreclosure; joinder or consolidation; costs; limitation. (1) The lien described in ORS 87.855 may be enforced by a suit in the circuit court, and shall be governed by the laws regulating the proceedings for the foreclosure of liens generally.

Â Â Â Â Â  (2) Any number of persons claiming liens under ORS 87.855 may join in the same suit, and when separate suits are commenced, the court may consolidate them. The court may also allow as part of the costs the moneys paid for filing and recording the claim, and a reasonable attorney fee at trial and on appeal, for each person claiming a lien.

Â Â Â Â Â  (3) Every lien described in ORS 87.855 shall cease to exist unless a complaint to foreclose it is filed and a summons issued within six months from the date of filing of the claim of lien. [1963 c.604 Â§Â§4, 6; 1981 c.897 Â§27]

MOLDERÂS LIEN

Â Â Â Â Â  87.870 Definitions for ORS 87.870 to 87.876. For purposes of ORS 87.870 to 87.876, Âcustomer,Â ÂmoldÂ and ÂmolderÂ have the meanings given those terms in ORS 98.470. [2001 c.863 Â§2]

Â Â Â Â Â  87.872 Lien for mold created or work performed with mold. (1) If a molder does not retain title to a mold that the molder fabricated, molded, cast or made for a customer or if a molder performs manufacturing, assembly or fabrication work using a mold furnished by a customer, the molder shall have a lien on a mold that is retained by the molder. The amount of the lien shall be equal to the balance due to the molder from the customer for any manufacturing, assembly or fabrication work, including the value of materials. The molder may retain possession of the mold until the amount is paid.

Â Â Â Â Â  (2) The molder shall serve notice of the lien to the customer by registered mail with return receipt requested to the last known address of the customer or by personal service. The notice of the lien shall:

Â Â Â Â Â  (a) State that a lien is claimed for the amount described in subsection (1) of this section for manufacturing, assembly or fabrication work performed for the customer; and

Â Â Â Â Â  (b) Demand payment of the amount within 60 days after service.

Â Â Â Â Â  (3) If the molder is not paid the amount due within 60 days after receipt of the notice of lien by the customer and the molder complies with ORS 87.876, the molder may sell the mold at a public sale. [2001 c.863 Â§3]

Â Â Â Â Â  87.876 Sale of mold. (1) Before a molder may sell a mold pursuant to ORS 87.872, the molder shall notify the customer of the sale by registered mail with return receipt requested. The notice shall include:

Â Â Â Â Â  (a) The molderÂs intention to sell the mold 30 days after the customer receives the notice;

Â Â Â Â Â  (b) A description of the mold to be sold;

Â Â Â Â Â  (c) The time and place of the sale; and

Â Â Â Â Â  (d) An itemized statement for the amount due.

Â Â Â Â Â  (2) If the notice is returned to sender as undeliverable, the molder shall publish the notice in a newspaper of general circulation in the area of the last known place of business of the customer.

Â Â Â Â Â  (3) If the mold is sold for a sum greater than the amount of the lien, the excess shall be paid to any prior recorded lienholder and any remainder to the customer, if the customerÂs address is known to the molder at the time of the sale, or to the General Fund, if the customerÂs address is unknown.

Â Â Â Â Â  (4) The molder may not sell the mold if it would be in violation of any right of the customer under federal law. [2001 c.863 Â§4]

Â Â Â Â Â  87.905 [Repealed by 1961 c.726 Â§427]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  87.910 Cost of preparing lien notice. A person who files a notice or claim of lien under this chapter may add to the amount of the claim, as contained in the notice, the amount of fees actually paid for the recording or filing of the lien notice, and such amount thereupon shall become part of the lien against the property described in the notice. [Amended by 1975 c.648 Â§52; 1981 c.898 Â§47]

Â Â Â Â Â  87.915 [1961 c.518 Â§Â§1,3; 1963 c.604 Â§7; 1969 c.330 Â§8; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.920 Recording of document not to create lien, affect title or constitute notice except as authorized by law. Except where filing of the document is specifically required or authorized by statute, no document filed for recording or otherwise with any public officer in this state before or after October 15, 1983, shall create a lien or encumbrance upon or affect the title to the real or personal property of any person or constitute actual or constructive notice to any person of the information contained therein. [1983 c.763 Â§62]

Â Â Â Â Â  Note: 87.920 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.930 Secretary of State to furnish list of persons who have filed financing statement. If the Secretary of State receives notice of a lien created under ORS 87.226, 87.705 or 87.755, the Secretary of State, upon request, shall furnish the person who filed the lien with a list of persons who have filed a financing statement under ORS 79.4010 that perfects a security interest in the inventory, proceeds or accounts receivable of the lien debtor or purchaser. The list must include:

Â Â Â Â Â  (1) The name and address of the secured party for each statement or notice;

Â Â Â Â Â  (2) The filing number and date of filing for the financing statement in the index maintained by the Secretary of State; and

Â Â Â Â Â  (3) Other information that the Secretary of State considers necessary or proper. [2001 c.301 Â§3]

Â Â Â Â Â  Note: 87.930 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: 79.4010 was repealed by section 187, chapter 445, Oregon Laws 2001. The text of 87.930 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 87.930 for the repeal of 79.4010 has not been made.

_______________



Chapter 88

Chapter 88 Â Foreclosure of Mortgages and Other Liens

2005 EDITION

FORECLOSURE OF MORTGAGES AND OTHER LIENS

MORTGAGES AND LIENS

88.010Â Â Â Â Â Â  Foreclosure of liens by suit; judgment for amount of debt; other remedies

88.020Â Â Â Â Â Â  Joinder of foreclosure suit involving real property with suit to quiet title

88.030Â Â Â Â Â Â  Other lienholders and debtors as defendants; effect of failure to redeem

88.040Â Â Â Â Â Â  Foreclosure suit during and after action for debt

88.050Â Â Â Â Â Â  Judgment foreclosing more than one lien on same property

88.060Â Â Â Â Â Â  Enforcement of judgment

88.070Â Â Â Â Â Â  Judgment foreclosing mortgage on real property

88.075Â Â Â Â Â Â  When certain mortgage is considered purchase money mortgage

88.080Â Â Â Â Â Â  Sale and redemption; effect of sheriffÂs deed

88.090Â Â Â Â Â Â  Judgment when debt payable in installments

88.100Â Â Â Â Â Â  Payment of amount due before foreclosure sale; judgment for payment of installment not due

88.110Â Â Â Â Â Â  Duration of real property mortgage lien; when suit for foreclosure barred

88.120Â Â Â Â Â Â  When foreclosure not barred by ORS 88.110

88.710Â Â Â Â Â Â  ÂLienÂ defined

88.720Â Â Â Â Â Â  Acquisition, administration and disposal by state of property subject to lien held by state

88.740Â Â Â Â Â Â  Investment of surplus moneys in Oregon War VeteransÂ Bond Sinking Account

Â Â Â Â Â  88.010 Foreclosure of liens by suit; judgment for amount of debt; other remedies. Except as otherwise provided by law, a lien upon real or personal property, other than that of a judgment, whether created by mortgage or otherwise, shall be foreclosed, and the property adjudged to be sold to satisfy the debt secured thereby by a suit. Except as provided in ORS 88.070, in addition to the judgment of foreclosure and sale, if a promissory note or other personal obligation for the payment of the debt has been given by the lien debtor or any other person as principal or otherwise, the court also shall enter a judgment for the amount of the debt against the person or persons. The provisions of this chapter as to liens upon personal property are not intended to exclude a person having such lien from any other remedy or right in regard to such property. [Amended by 2003 c.576 Â§345]

Â Â Â Â Â  88.020 Joinder of foreclosure suit involving real property with suit to quiet title. Any cause of suit involving real property provided for in ORS 88.010 may be joined with any cause of suit provided for in ORS 105.605 in the same complaint or cross-complaint, if both causes of suit involve the same real property or some part thereof and are separately stated. Any person may be joined as a party who is a proper party to either cause of suit. The court, in event of such joinder, may render a judgment that will, among other things, determine the paramount title to the real property involved or any part thereof. [Amended by 2003 c.576 Â§346]

Â Â Â Â Â  88.030 Other lienholders and debtors as defendants; effect of failure to redeem. Any person having a lien subsequent to the plaintiff upon the same property or any part thereof, or who has given a promissory note or other personal obligation for the payment of the debt, or any part thereof, secured by the mortgage or other lien which is the subject of the suit, shall be made a defendant in the suit, and any person having a prior lien may be made defendant at the option of the plaintiff, or by the order of the court when deemed necessary. The failure of any junior lien or interest holder who is omitted as a party defendant in the suit to redeem within five years of the date of a sheriffÂs sale under ORS 88.080 shall bar such junior lien or interest holder from any other action or proceeding against the property by the person on account of such personÂs lien or interest. [Amended by 1985 c.817 Â§10]

Â Â Â Â Â  88.040 Foreclosure suit during and after action for debt. During the pendency of an action for the recovery of a debt secured by any lien mentioned in ORS 88.010, a suit cannot be maintained for the foreclosure of the lien, nor thereafter, unless judgment is given in such action that the plaintiff recover the debt or some part thereof, and an execution thereon against the property of the defendant is returned unsatisfied in whole or in part.

Â Â Â Â Â  88.050 Judgment foreclosing more than one lien on same property. When it is adjudged that any of the defendants have a lien upon the property, the court shall make a like judgment in relation thereto, and the debt secured thereby, as if such defendant were a plaintiff in the suit. When a judgment is given foreclosing two or more liens upon the same property or any portion thereof in favor of different persons not united in interest, the judgment shall specify the order, according to their priority, in which the debts secured by such liens shall be satisfied out of the proceeds of the sale of the property. [Amended by 2003 c.576 Â§347]

Â Â Â Â Â  88.060 Enforcement of judgment. The judgment may be enforced by execution as an ordinary judgment for the recovery of money, except as in this section otherwise provided:

Â Â Â Â Â  (1) When a judgment of foreclosure and sale is given, an execution may issue thereon against the property adjudged to be sold. If the judgment is in favor of the plaintiff only, the execution may issue as in ordinary cases, but if it is in favor of different persons, not united in interest, it shall issue upon the joint request of such persons or upon the order of the court or judge thereof on the motion of any of them.

Â Â Â Â Â  (2) When the judgment is also against the defendants or any one of them in person, and the proceeds of the sale of the property upon which the lien is foreclosed are not sufficient to satisfy the judgment as to the sum remaining unsatisfied, the judgment may be enforced by execution as in ordinary cases. When in such case the judgment is in favor of different persons not united in interest, it shall be deemed a separate judgment as to such persons, and may be enforced accordingly. [Amended by 2003 c.576 Â§348]

Â Â Â Â Â  88.070 Judgment foreclosing mortgage on real property. When a judgment is given for the foreclosure of any mortgage given to secure payment of the balance of the purchase price of real property, the judgment shall provide for the sale of the real property covered by such mortgage for the satisfaction of the judgment given therein, but the mortgagee shall not be entitled to a deficiency judgment on account of the mortgage or note or obligation secured by the same. [Amended by 2003 c.576 Â§349]

Â Â Â Â Â  88.075 When certain mortgage is considered purchase money mortgage. A mortgage entered into after September 13, 1975, is a purchase money mortgage if the mortgage is given to a vendor to secure the unpaid balance of the purchase price of real property or if the mortgage is given to a lender or any other person to secure up to $50,000 of the unpaid balance of the purchase price of real property used by the purchaser as the primary or secondary single family residence of the purchaser. [1975 c.618 Â§6]

Â Â Â Â Â  88.080 Sale and redemption; effect of sheriffÂs deed. A judgment of foreclosure shall order the mortgaged property sold. Property sold on execution issued upon a judgment may be redeemed in like manner and with like effect as property sold at an execution sale pursuant to ORS 18.860 to 18.993, and not otherwise. A sheriffÂs deed for property sold on execution issued upon a judgment shall have the same force and effect as a sheriffÂs deed issued for property sold at an execution sale pursuant to ORS 18.860 to 18.993. [Amended by 1979 c.284 Â§91; 2003 c.576 Â§350; 2005 c.22 Â§56; 2005 c.542 Â§Â§68a,68b; 2005 c.568 Â§39]

Â Â Â Â Â  88.090 Judgment when debt payable in installments. When a suit is commenced to foreclose a lien securing a debt payable in installments, either of interest or principal, and any of such installments is not then due, the court shall enter a judgment for the foreclosure of the lien, and may also include in the judgment a requirement that the property be sold for the satisfaction of the whole debt, or so much thereof as may be necessary to satisfy the installment then due, with costs of suit. In the latter case, the judgment of foreclosure as to the remainder of the property may be enforced by an order of sale, in whole or in part, whenever default occurs in the payment of the installments not then due. [Amended by 2003 c.576 Â§351]

Â Â Â Â Â  88.100 Payment of amount due before foreclosure sale; judgment for payment of installment not due. If, before a judgment is given, the amount then due with the costs of suit is brought into court and paid to the clerk, the suit shall be dismissed. If the same is done after judgment and before sale, the effect of the judgment as to the amount then due and paid shall be terminated, and the execution, if any has issued, shall be recalled by the clerk. When an installment not due is adjudged to be paid, the court shall determine and specify in the judgment what sum shall be received in satisfaction thereof, which sum may be equal to such installment, or otherwise, according to the present value thereof. [Amended by 2003 c.576 Â§352]

Â Â Â Â Â  88.110 Duration of real property mortgage lien; when suit for foreclosure barred. Except as provided in ORS 88.120, no mortgage upon real property shall be a lien upon such property after the expiration of 10 years from the later of the date of maturity of the mortgage debt, the expiration of the term of the mortgage debt or the date to which the payment thereof has been extended by agreement of record; and after such 10 years the mortgage shall be conclusively presumed paid and discharged, and no suit shall be maintainable for its foreclosure. If neither the date of maturity nor the term of the debt is disclosed by the recorded mortgage or recorded memorandum thereof, then the date of the execution of the recorded mortgage or recorded memorandum thereof shall be deemed the date of maturity and expiration of the term of the mortgage debt for purposes of this section. If the mortgage and a memorandum or memoranda thereof are of record and no date of maturity or statement of the term of the mortgage is contained in the mortgage or memoranda, then the date of execution of the earliest document of record shall be used to determine the date of maturity and the expiration of the term of the debt. [Amended by 1997 c.143 Â§1]

Â Â Â Â Â  88.120 When foreclosure not barred by ORS 88.110. (1) Foreclosure of a mortgage on real property is not barred by ORS 88.110 when the mortgage is held of record by the State of Oregon or when all the following facts exist at the time the foreclosure suit is commenced:

Â Â Â Â Â  (a) Any portion of the mortgage debt, or any interest thereon, has been voluntarily paid within the 10 years immediately preceding commencement of the suit.

Â Â Â Â Â  (b) The original mortgagor still owns the mortgaged property.

Â Â Â Â Â  (c) No lien or right of a third person has attached to the property after the expiration of the 10-year period referred to in ORS 88.110.

Â Â Â Â Â  (2) A mortgage that is not enforceable by the transferor at the time of transfer to the State of Oregon does not become enforceable thereafter under this section. [Amended by 1997 c.298 Â§1]

Â Â Â Â Â  88.710 ÂLienÂ defined. As used in ORS 88.710 to 88.740, ÂlienÂ means any charge upon property for the payment or discharge of a debt, tax or duty due the State of Oregon or any agency of the state, including judgment liens, recorded warrants or any notice or claim of amount due given by the state, or an agency thereof, pursuant to law and carried forward on the County Clerk Lien Record or the register of the circuit court of the county wherein property is located to which a lien of the state attaches. [1959 c.499 Â§1; 1963 c.578 Â§2; 1991 c.111 Â§8; 2003 c.576 Â§190; 2005 c.625 Â§67]

Â Â Â Â Â  88.720 Acquisition, administration and disposal by state of property subject to lien held by state. Whenever in the discretion of the Department of VeteransÂ Affairs such a procedure would appear beneficial to the state, and on advice of the state agency charged with collection of a tax, duty, debt or any sum owing the state for which a lien securing such debt, tax or duty is being foreclosed by the state agency or by third parties, the department may bid in or redeem real or personal property ordered sold under foreclosure where such property is subject to any lien held by the state at a price limited to the sum of the amount of the state lien and all other prior liens plus costs but in no event to exceed the appraised value; acquire title to real property for and in behalf of the state as a result of such foreclosure; accept deeds from debtors, taxpayers or other persons owing a debt, tax or duty to the state in lieu of foreclosure; make repairs, improvements or alterations; insure against loss or damage; pay taxes, liens and charges of every kind superior to the lien of the state; and sell, transfer, lease or assign such property for and in behalf of the state, or otherwise administer such property in such manner as the department deems for the best interest of the state in the same manner the department manages and conveys property pursuant to ORS 407.135; the department shall undertake to sell property after acquiring marketable title thereto, and while holding such property may not engage in any enterprise competitive with private enterprise other than the renting or leasing of such property or interests therein. The control of such property while title remains vested in the state shall be exercised by the department. [1959 c.499 Â§2; 1963 c.578 Â§3; 1967 c.211 Â§6; 2005 c.625 Â§68]

Â Â Â Â Â  88.730 [1959 c.499 Â§3; 1963 c.578 Â§4; repealed by 1967 c.211 Â§7 (88.740 enacted in lieu of 88.730)]

Â Â Â Â Â  88.740 Investment of surplus moneys in Oregon War VeteransÂ Bond Sinking Account. (1) The Department of VeteransÂ Affairs is authorized, in whatever manner the department considers advisable and to the extent necessary to carry out the provisions of ORS 88.710 to 88.740, to use the surplus moneys in the Oregon War VeteransÂ Bond Sinking Account, other than the moneys therein which are derived from tax levies and sales of refunding bonds, that are earnings in excess of the amount required to amortize the bonded indebtedness incurred under the authority of section 1, Article XI-A of the Oregon Constitution, and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495, 407.515, 407.555 and 407.565.

Â Â Â Â Â  (2) The property acquired under ORS 88.710 to 88.740 shall represent an investment of the Oregon War VeteransÂ Bond Sinking Account and all moneys received by the department from the sale, lease or other disposition of any property shall be deposited in the Oregon War VeteransÂ Bond Sinking Account.

Â Â Â Â Â  (3) The department may pay to the State Treasurer, to be deposited in the General Fund available for general governmental expenses:

Â Â Â Â Â  (a) An amount equal to the balance owing on any existing real estate contract arising out of the sale of property by the department which was an investment of the General Fund pursuant to ORS 88.710 to 88.740, and upon such payment the interest represented by the real estate contract shall represent an investment of the Oregon War VeteransÂ Bond Sinking Account.

Â Â Â Â Â  (b) An amount equal to the General Fund moneys expended for the acquisition of presently unsold properties pursuant to ORS 88.710 to 88.740, and upon such payment the properties shall represent an investment of the Oregon War VeteransÂ Bond Sinking Account. [1967 c.211 Â§8 (enacted in lieu of 88.730); 1987 c.652 Â§16; 2005 c.625 Â§69]

_______________

CHAPTER 89

[Reserved for expansion]






Volume 3, Chapters 90 - 130

Chapter 90

Chapter 90 Â Residential Landlord and Tenant

2005 EDITION

TITLE 10

PROPERTY RIGHTS AND TRANSACTIONS

ChapterÂ Â Â Â  90.Â Â Â Â Â Â  Residential Landlord and Tenant

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.Â Â Â Â Â Â  Tenancy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.Â Â Â Â Â Â  Subdivisions and Partitions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.Â Â Â Â Â Â  Conveyancing and Recording

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.Â Â Â Â Â Â  Real Property Development

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.Â Â Â Â Â Â  Fraudulent Transfers and Conveyances

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.Â Â Â Â Â Â  Line and Partition Fences

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.Â Â Â Â Â Â  Rights and Duties Relating to Cemeteries, Human Bodies and Anatomical Gifts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.Â Â Â Â Â Â  Lost, Unordered and Unclaimed Property; Unlawfully Parked Vehicles

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.Â Â Â Â Â Â  Property Removed by High Water

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.Â Â Â Â  Condominiums

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  101.Â Â Â Â  Continuing Care Retirement Communities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  105.Â Â Â Â  Property Rights

_______________

Chapter 90 Â Residential Landlord and Tenant

2005 EDITION

RESIDENTIAL LANDLORD AND TENANT

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL PROVISIONS

90.100Â Â Â Â Â Â  Definitions

90.105Â Â Â Â Â Â  Short title

90.110Â Â Â Â Â Â  Exclusions from application of this chapter

90.115Â Â Â Â Â Â  Territorial application

90.120Â Â Â Â Â Â  Applicability of other statutory lien, tenancy and rent provisions; applicability of ORS 90.100 to 90.459 and 90.505 to 90.840

90.125Â Â Â Â Â Â  Administration of remedies; enforcement

90.130Â Â Â Â Â Â  Obligation of good faith

90.135Â Â Â Â Â Â  Unconscionability

90.140Â Â Â Â Â Â  Types of payments landlord may require or accept; written evidence of payment

90.145Â Â Â Â Â Â  Tenant or applicant who conducts repairs, routine maintenance or cleaning services not employee of landlord; restrictions

90.147Â Â Â Â Â Â  Delivery of possession

90.148Â Â Â Â Â Â  Landlord acts that imply acceptance of tenant abandonment or relinquishment of right to occupy

SERVICE OR DELIVERY OF NOTICES

90.150Â Â Â Â Â Â  Service or delivery of actual notice

90.155Â Â Â Â Â Â  Service or delivery of written notice

90.160Â Â Â Â Â Â  Calculation of notice periods

CONTENT OF AGREEMENTS

90.220Â Â Â Â Â Â  Terms and conditions of rental agreement; rent obligation and payment

90.230Â Â Â Â Â Â  Rental agreements for occupancy of recreational vehicle in park; remedy for noncompliance; exception

90.243Â Â Â Â Â Â  Qualifications for drug and alcohol free housing; Âprogram of recoveryÂ defined

90.245Â Â Â Â Â Â  Prohibited provisions in rental agreements; remedy

90.250Â Â Â Â Â Â  Receipt of rent without obligation to maintain premises prohibited

90.255Â Â Â Â Â Â  Attorney fees

90.260Â Â Â Â Â Â  Late rent payment charge or fee; restrictions; calculation

90.262Â Â Â Â Â Â  Use and occupancy rules and regulations; adoption; enforceability; restrictions

90.263Â Â Â Â Â Â  Vehicle tags

90.265Â Â Â Â Â Â  Interest in alternative energy device installed by tenant

FEES AND DEPOSITS

90.295Â Â Â Â Â Â  Applicant screening charge; limitations; notice upon denial of tenancy; refund; remedies

90.297Â Â Â Â Â Â  Prohibition on charging deposit or fee to enter rental agreement; exceptions; deposit allowed for securing execution of rental agreement; remedy

90.300Â Â Â Â Â Â  Security deposits; prepaid rent

90.302Â Â Â Â Â Â  Fees allowed for certain landlord expenses; accounting not required

LANDLORD RIGHTS AND OBLIGATIONS

90.304Â Â Â Â Â Â  Statement of reasons for denial; remedy for noncompliance

90.305Â Â Â Â Â Â  Disclosure of certain matters; retention of rental agreement; inspection of agreement

90.310Â Â Â Â Â Â  Disclosure of legal proceedings; tenant remedies for failure to disclose; liability of manager

90.315Â Â Â Â Â Â  Utility or service payments; additional charges; responsibility for utility or service; remedies

90.318Â Â Â Â Â Â  Criteria for landlord provision of certain recycling services

90.320Â Â Â Â Â Â  Landlord to maintain premises in habitable condition; agreement with tenant to maintain premises

90.322Â Â Â Â Â Â  Landlord or agent access to premises; remedies

TENANT OBLIGATIONS

90.325Â Â Â Â Â Â  Tenant duties

90.340Â Â Â Â Â Â  Occupancy of premises as dwelling unit only; notice of tenant absence

TENANT REMEDIES

90.360Â Â Â Â Â Â  Effect of landlord noncompliance with rental agreement or obligation to maintain premises; generally

90.365Â Â Â Â Â Â  Failure of landlord to supply essential services; remedies

90.370Â Â Â Â Â Â  Tenant counterclaims in action by landlord for possession or rent

90.375Â Â Â Â Â Â  Effect of unlawful ouster or exclusion; willful diminution of services

90.380Â Â Â Â Â Â  Effect of rental of dwelling in violation of building or housing codes; remedy

90.385Â Â Â Â Â Â  Retaliatory conduct by landlord prohibited; tenant remedies and defenses; action for possession in certain cases

90.390Â Â Â Â Â Â  Discrimination against tenant or applicant; tenant defense

LANDLORD REMEDIES

90.392Â Â Â Â Â Â  Termination of rental agreement by landlord for cause; tenant right to cure violation

90.394Â Â Â Â Â Â  Termination of rental agreement for failure to pay rent

90.396Â Â Â Â Â Â  Acts or omissions justifying termination 24 hours after notice

90.398Â Â Â Â Â Â  Termination of rental agreement for drug or alcohol violations

90.401Â Â Â Â Â Â  Remedies available to landlord

90.403Â Â Â Â Â Â  Taking possession of premises from unauthorized possessor

90.405Â Â Â Â Â Â  Effect of tenant keeping unpermitted pet

90.410Â Â Â Â Â Â  Effect of tenant failure to give notice of absence; absence; abandonment

90.415Â Â Â Â Â Â  Landlord waiver of right to terminate tenancy; exceptions

90.420Â Â Â Â Â Â  Enforceability of landlord liens; distraint for rent abolished

90.425Â Â Â Â Â Â  Disposition of personal property abandoned by tenant; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property

90.427Â Â Â Â Â Â  Termination of periodic tenancies; landlord remedies for tenant holdover

90.429Â Â Â Â Â Â  Termination of tenancy for certain rented spaces not covered by ORS 90.505 to 90.840

90.430Â Â Â Â Â Â  Claims for possession, rent, damages after termination of rental agreement

90.435Â Â Â Â Â Â  Limitation on recovery of possession of premises

MISCELLANEOUS

90.450Â Â Â Â Â Â  Right of city to recover from owner for costs of relocating tenant due to condemnation; defense

90.453Â Â Â Â Â Â  Termination by tenant who is victim of domestic violence, sexual assault or stalking; verification statement

90.456Â Â Â Â Â Â  Other tenants remaining in dwelling unit following tenant termination or exclusion due to domestic violence, sexual assault or stalking

90.459Â Â Â Â Â Â  Change of locks at request of tenant who is victim of domestic violence, sexual assault or stalking

90.472Â Â Â Â Â Â  Termination by tenant called into active state service by Governor

90.475Â Â Â Â Â Â  Termination by tenant due to service with Armed Forces

MANUFACTURED DWELLING AND FLOATING HOME SPACES

(General Provisions)

90.505Â Â Â Â Â Â  Definition for ORS 90.505 to 90.840; application of statutes

90.510Â Â Â Â Â Â  Statement of policy; rental agreement; rules and regulations; remedies

90.512Â Â Â Â Â Â  Definitions for ORS 90.514 and 90.518

90.514Â Â Â Â Â Â  Disclosure to prospective tenant of improvements required under rental agreement

90.516Â Â Â Â Â Â  Model statement for disclosure of improvements required under rental agreement; rules

90.518Â Â Â Â Â Â  Provider statement of estimated cost of improvements

90.525Â Â Â Â Â Â  Unreasonable conditions of rental or occupancy prohibited

90.528Â Â Â Â Â Â  Use of common areas or facilities

90.530Â Â Â Â Â Â  Pets in facilities; rental agreements; violations

90.531Â Â Â Â Â Â  Definitions for ORS 90.531 to 90.539

90.532Â Â Â Â Â Â  Billing methods for utility or service charges; system maintenance; restriction on charging for water

90.534Â Â Â Â Â Â  Allocated charges for utility or service provided directly to space or common area

90.536Â Â Â Â Â Â  Charges for utilities or services measured by submeter

90.537Â Â Â Â Â Â  Conversion of billing method for utility or service charges

90.539Â Â Â Â Â Â  Entry to read submeter

90.540Â Â Â Â Â Â  Permissible forms of tenancy; minimum fixed term

90.545Â Â Â Â Â Â  Fixed term tenancy expiration; renewal or extension; new rental agreements; tenant refusal of new rental agreement; written storage agreement upon termination of tenancy

(Landlord and Tenant Relations)

90.600Â Â Â Â Â Â  Increases in rent; notice; meeting with tenants; effect of failure to meet

90.605Â Â Â Â Â Â  Persons authorized to receive notice and demands on landlordÂs behalf; written notice to change designated person

90.610Â Â Â Â Â Â  Informal dispute resolution; notice of proposed change in rule or regulation; objection to change by tenant

90.620Â Â Â Â Â Â  Termination by tenant; notice to landlord

90.630Â Â Â Â Â Â  Termination by landlord; causes; rules; notice; cure; nonpayment of rent

90.632Â Â Â Â Â Â  Termination of tenancy due to physical condition of manufactured dwelling or floating home; correction of condition by tenant

90.635Â Â Â Â Â Â  Closure of facility; notice to tenant of tax credit; rules

(Ownership Change)

90.675Â Â Â Â Â Â  Disposition of manufactured dwelling or floating home left in facility; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property

90.680Â Â Â Â Â Â  Sale of dwelling or home on rented space; duties and rights of seller, prospective purchaser and landlord

(Actions)

90.710Â Â Â Â Â Â  Causes of action; limit on cause of action of tenant; attorney fees

90.720Â Â Â Â Â Â  Action to enjoin violation of ORS 90.750 or 90.755

(Landlord Rights and Obligations)

90.725Â Â Â Â Â Â  Landlord or agent access to rented space; remedies

90.730Â Â Â Â Â Â  Landlord to maintain rented space and common areas in habitable condition

(Temporary provisions relating to landlord registration and continuing education for facility managers and owners are compiled as notes following ORS 90.730)

(Tenant Rights and Obligations)

90.740Â Â Â Â Â Â  Tenant obligations

90.750Â Â Â Â Â Â  Right to assemble or canvass in facility; limitations

90.755Â Â Â Â Â Â  Right to speak on political issues; limitations; placement of political signs

90.760Â Â Â Â Â Â  Notice to tenantsÂ association when park becomes subject to listing agreement

90.765Â Â Â Â Â Â  Prohibitions on retaliatory conduct by landlord

90.771Â Â Â Â Â Â  Confidentiality of information regarding disputes

90.775Â Â Â Â Â Â  Rules

(Facility Purchase by Tenants)

90.800Â Â Â Â Â Â  Policy

90.810Â Â Â Â Â Â  Association notification of possible sale of facility

90.815Â Â Â Â Â Â  Incorporation of facility purchase association

90.820Â Â Â Â Â Â  Facility purchase by association or nonprofit corporation; procedures

90.830Â Â Â Â Â Â  Facility owner affidavit of compliance with procedures

90.840Â Â Â Â Â Â  Park purchase funds, loans

(Dealer Sales of Manufactured Dwellings)

90.860Â Â Â Â Â Â  Definitions for ORS 90.865 to 90.875

90.865Â Â Â Â Â Â  Dealer notice of rent payments and financing

90.870Â Â Â Â Â Â  Manner of giving notice; persons entitled to notice

90.875Â Â Â Â Â Â  Remedy for failure to give notice

GENERAL PROVISIONS

Â Â Â Â Â  90.100 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAccessory building or structureÂ means any portable, demountable or permanent structure, including but not limited to cabanas, ramadas, storage sheds, garages, awnings, carports, decks, steps, ramps, piers and pilings, that is:

Â Â Â Â Â  (a) Owned and used solely by a tenant of a manufactured dwelling or floating home; or

Â Â Â Â Â  (b) Provided pursuant to a written rental agreement for the sole use of and maintenance by a tenant of a manufactured dwelling or floating home.

Â Â Â Â Â  (2) ÂActionÂ includes recoupment, counterclaim, setoff, suit in equity and any other proceeding in which rights are determined, including an action for possession.

Â Â Â Â Â  (3) ÂApplicant screening chargeÂ means any payment of money required by a landlord of an applicant prior to entering into a rental agreement with that applicant for a residential dwelling unit, the purpose of which is to pay the cost of processing an application for a rental agreement for a residential dwelling unit.

Â Â Â Â Â  (4) ÂBuilding and housing codesÂ includes any law, ordinance or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit.

Â Â Â Â Â  (5) ÂConductÂ means the commission of an act or the failure to act.

Â Â Â Â Â  (6) ÂDealerÂ means any person in the business of selling, leasing or distributing new or used manufactured dwellings or floating homes to persons who purchase or lease a manufactured dwelling or floating home for use as a residence.

Â Â Â Â Â  (7) ÂDomestic violenceÂ has the meaning given that term in ORS 135.230.

Â Â Â Â Â  (8) ÂDrug and alcohol free housingÂ means a dwelling unit described in ORS 90.243.

Â Â Â Â Â  (9) ÂDwelling unitÂ means a structure or the part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household. ÂDwelling unitÂ regarding a person who rents a space for a manufactured dwelling or recreational vehicle or regarding a person who rents moorage space for a floating home as defined in ORS 830.700, but does not rent the home, means the space rented and not the manufactured dwelling, recreational vehicle or floating home itself.

Â Â Â Â Â  (10) ÂEssential serviceÂ means:

Â Â Â Â Â  (a) For a tenancy not consisting of rental space for a manufactured dwelling, floating home or recreational vehicle owned by the tenant and not otherwise subject to ORS 90.505 to 90.840:

Â Â Â Â Â  (A) Heat, plumbing, hot and cold running water, gas, electricity, light fixtures, locks for exterior doors, latches for windows and any cooking appliance or refrigerator supplied or required to be supplied by the landlord; and

Â Â Â Â Â  (B) Any other service or habitability obligation imposed by the rental agreement or ORS 90.320, the lack or violation of which creates a serious threat to the tenantÂs health, safety or property or makes the dwelling unit unfit for occupancy.

Â Â Â Â Â  (b) For a tenancy consisting of rental space for a manufactured dwelling, floating home or recreational vehicle owned by the tenant or that is otherwise subject to ORS 90.505 to 90.840:

Â Â Â Â Â  (A) Sewage disposal, water supply, electrical supply and, if required by applicable law, any drainage system; and

Â Â Â Â Â  (B) Any other service or habitability obligation imposed by the rental agreement or ORS 90.730, the lack or violation of which creates a serious threat to the tenantÂs health, safety or property or makes the rented space unfit for occupancy.

Â Â Â Â Â  (11) ÂFacilityÂ means:

Â Â Â Â Â  (a) A place where four or more manufactured dwellings are located, the primary purpose of which is to rent space or keep space for rent to any person for a fee; or

Â Â Â Â Â  (b) A moorage of contiguous dwelling units that may be legally transferred as a single unit and are owned by one person where four or more floating homes are secured, the primary purpose of which is to rent space or keep space for rent to any person for a fee.

Â Â Â Â Â  (12) ÂFacility purchase associationÂ means a group of three or more tenants who reside in a facility and have organized for the purpose of eventual purchase of the facility.

Â Â Â Â Â  (13) ÂFeeÂ means a nonrefundable payment of money.

Â Â Â Â Â  (14) ÂFirst class mailÂ does not include certified or registered mail, or any other form of mail that may delay or hinder actual delivery of mail to the recipient.

Â Â Â Â Â  (15) ÂFixed term tenancyÂ means a tenancy that has a fixed term of existence, continuing to a specific ending date and terminating on that date without requiring further notice to effect the termination.

Â Â Â Â Â  (16) ÂFloating homeÂ has the meaning given that term in ORS 830.700. ÂFloating homeÂ includes an accessory building or structure.

Â Â Â Â Â  (17) ÂGood faithÂ means honesty in fact in the conduct of the transaction concerned.

Â Â Â Â Â  (18) ÂHotel or motelÂ means ÂhotelÂ as that term is defined in ORS 699.005.

Â Â Â Â Â  (19) ÂInformal dispute resolutionÂ means, but is not limited to, consultation between the landlord or landlordÂs agent and one or more tenants, or mediation utilizing the services of a third party.

Â Â Â Â Â  (20) ÂLandlordÂ means the owner, lessor or sublessor of the dwelling unit or the building or premises of which it is a part. ÂLandlordÂ includes a person who is authorized by the owner, lessor or sublessor to manage the premises or to enter into a rental agreement.

Â Â Â Â Â  (21) ÂLandlordÂs agentÂ means a person who has oral or written authority, either express or implied, to act for or on behalf of a landlord.

Â Â Â Â Â  (22) ÂLast monthÂs rent depositÂ means a type of security deposit, however designated, the primary function of which is to secure the payment of rent for the last month of the tenancy.

Â Â Â Â Â  (23) ÂManufactured dwellingÂ means a residential trailer, a mobile home or a manufactured home as those terms are defined in ORS 446.003. ÂManufactured dwellingÂ includes an accessory building or structure. ÂManufactured dwellingÂ does not include a recreational vehicle.

Â Â Â Â Â  (24) ÂMonth-to-month tenancyÂ means a tenancy that automatically renews and continues for successive monthly periods on the same terms and conditions originally agreed to, or as revised by the parties, until terminated by one or both of the parties.

Â Â Â Â Â  (25) ÂOrganizationÂ includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity.

Â Â Â Â Â  (26) ÂOwnerÂ includes a mortgagee in possession and means one or more persons, jointly or severally, in whom is vested:

Â Â Â Â Â  (a) All or part of the legal title to property; or

Â Â Â Â Â  (b) All or part of the beneficial ownership and a right to present use and enjoyment of the premises.

Â Â Â Â Â  (27) ÂPersonÂ includes an individual or organization.

Â Â Â Â Â  (28) ÂPremisesÂ means:

Â Â Â Â Â  (a) A dwelling unit and the structure of which it is a part and facilities and appurtenances therein;

Â Â Â Â Â  (b) Grounds, areas and facilities held out for the use of tenants generally or the use of which is promised to the tenant; and

Â Â Â Â Â  (c) A facility for manufactured dwellings or floating homes.

Â Â Â Â Â  (29) ÂPrepaid rentÂ means any payment of money to the landlord for a rent obligation not yet due. In addition, Âprepaid rentÂ means rent paid for a period extending beyond a termination date.

Â Â Â Â Â  (30) ÂRecreational vehicleÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (31) ÂRentÂ means any payment to be made to the landlord under the rental agreement, periodic or otherwise, in exchange for the right of a tenant and any permitted pet to occupy a dwelling unit to the exclusion of others. ÂRentÂ does not include security deposits, fees or utility or service charges as described in ORS 90.315 (4) and 90.532.

Â Â Â Â Â  (32) ÂRental agreementÂ means all agreements, written or oral, and valid rules and regulations adopted under ORS 90.262 or 90.510 (6) embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises. ÂRental agreementÂ includes a lease. A rental agreement shall be either a week-to-week tenancy, month-to-month tenancy or fixed term tenancy.

Â Â Â Â Â  (33) ÂRoomerÂ means a person occupying a dwelling unit that does not include a toilet and either a bathtub or a shower and a refrigerator, stove and kitchen, all provided by the landlord, and where one or more of these facilities are used in common by occupants in the structure.

Â Â Â Â Â  (34) ÂScreening or admission criteriaÂ means a written statement of any factors a landlord considers in deciding whether to accept or reject an applicant and any qualifications required for acceptance. ÂScreening or admission criteriaÂ includes, but is not limited to, the rental history, character references, public records, criminal records, credit reports, credit references and incomes or resources of the applicant.

Â Â Â Â Â  (35) ÂSecurity depositÂ means a refundable payment or deposit of money, however designated, the primary function of which is to secure the performance of a rental agreement or any part of a rental agreement. ÂSecurity depositÂ does not include a fee.

Â Â Â Â Â  (36) ÂSexual assaultÂ has the meaning given that term in ORS 147.450.

Â Â Â Â Â  (37) ÂSquatterÂ means a person occupying a dwelling unit who is not so entitled under a rental agreement or who is not authorized by the tenant to occupy that dwelling unit. ÂSquatterÂ does not include a tenant who holds over as described in ORS 90.427 (4).

Â Â Â Â Â  (38) ÂStalkingÂ means the behavior described in ORS 163.732.

Â Â Â Â Â  (39) ÂStatement of policyÂ means the summary explanation of information and facility policies to be provided to prospective and existing tenants under ORS 90.510.

Â Â Â Â Â  (40) ÂSurrenderÂ means an agreement, express or implied, as described in ORS 90.148 between a landlord and tenant to terminate a rental agreement that gave the tenant the right to occupy a dwelling unit.

Â Â Â Â Â  (41) ÂTenantÂ means a person, including a roomer, entitled under a rental agreement to occupy a dwelling unit to the exclusion of others, including a dwelling unit owned, operated or controlled by a public housing authority. ÂTenantÂ also includes a minor, as defined and provided for in ORS 109.697. As used in ORS 90.505 to 90.840, ÂtenantÂ includes only a person who owns and occupies as a residence a manufactured dwelling or a floating home in a facility and persons residing with that tenant under the terms of the rental agreement.

Â Â Â Â Â  (42) ÂTransient lodgingÂ means a room or a suite of rooms.

Â Â Â Â Â  (43) ÂTransient occupancyÂ means occupancy in transient lodging that has all of the following characteristics:

Â Â Â Â Â  (a) Occupancy is charged on a daily basis and is not collected more than six days in advance;

Â Â Â Â Â  (b) The lodging operator provides maid and linen service daily or every two days as part of the regularly charged cost of occupancy; and

Â Â Â Â Â  (c) The period of occupancy does not exceed 30 days.

Â Â Â Â Â  (44) ÂVacation occupancyÂ means occupancy in a dwelling unit, not including transient occupancy in a hotel or motel, that has all of the following characteristics:

Â Â Â Â Â  (a) The occupant rents the unit for vacation purposes only, not as a principal residence;

Â Â Â Â Â  (b) The occupant has a principal residence other than at the unit; and

Â Â Â Â Â  (c) The period of authorized occupancy does not exceed 45 days.

Â Â Â Â Â  (45) ÂVictimÂ means a person who is the subject of domestic violence, sexual assault or stalking. ÂVictimÂ includes a parent or guardian of a minor who is the subject of domestic violence, sexual assault or stalking.

Â Â Â Â Â  (46) ÂWeek-to-week tenancyÂ means a tenancy that has all of the following characteristics:

Â Â Â Â Â  (a) Occupancy is charged on a weekly basis and is payable no less frequently than every seven days;

Â Â Â Â Â  (b) There is a written rental agreement that defines the landlordÂs and the tenantÂs rights and responsibilities under this chapter; and

Â Â Â Â Â  (c) There are no fees or security deposits, although the landlord may require the payment of an applicant screening charge, as provided in ORS 90.295. [Formerly 91.705; 1991 c.844 Â§3; 1993 c.369 Â§1; 1995 c.324 Â§1; 1995 c.559 Â§1; 1997 c.577 Â§1; 1999 c.676 Â§Â§7,7a; 2001 c.596 Â§27; 2003 c.378 Â§8; 2005 c.22 Â§57; 2005 c.41 Â§1; 2005 c.619 Â§15]

Â Â Â Â Â  90.105 Short title. This chapter shall be known and may be cited as the ÂResidential Landlord and Tenant Act.Â [Formerly 91.700]

Â Â Â Â Â  90.110 Exclusions from application of this chapter. Unless created to avoid the application of this chapter, the following arrangements are not governed by this chapter:

Â Â Â Â Â  (1) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious or similar service, but not including residence in off-campus nondormitory housing.

Â Â Â Â Â  (2) Occupancy of a dwelling unit for no more than 90 days by a purchaser prior to the scheduled closing of a real estate sale or by a seller following the closing of a sale, in either case as permitted under the terms of an agreement for sale of a dwelling unit or the property of which it is a part. The occupancy by a purchaser or seller described in this subsection may be terminated only pursuant to ORS 91.130. A tenant who holds but has not exercised an option to purchase the dwelling unit is not a purchaser for purposes of this subsection.

Â Â Â Â Â  (3) Occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization.

Â Â Â Â Â  (4) Transient occupancy in a hotel or motel.

Â Â Â Â Â  (5) Occupancy by a squatter.

Â Â Â Â Â  (6) Vacation occupancy.

Â Â Â Â Â  (7) Occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises. However, the occupancy by an employee as described in this subsection may be terminated only pursuant to ORS 91.120.

Â Â Â Â Â  (8) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative.

Â Â Â Â Â  (9) Occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes. [Formerly 91.710; 1993 c.369 Â§2; 1997 c.577 Â§2; 1999 c.603 Â§6; 2001 c.596 Â§28]

Â Â Â Â Â  90.115 Territorial application. This chapter applies to, regulates and determines rights, obligations and remedies under a rental agreement, wherever made, for a dwelling unit located within this state. [Formerly 91.715]

Â Â Â Â Â  90.120 Applicability of other statutory lien, tenancy and rent provisions; applicability of ORS 90.100 to 90.459 and 90.505 to 90.840. (1) The provisions of ORS 87.152 to 87.212, 91.010 to 91.110, 91.130, 91.210 and 91.220 do not apply to the rights and obligations of landlords and tenants governed by this chapter.

Â Â Â Â Â  (2) Any provisions of this chapter that reasonably apply only to the structure that is used as a home, residence or sleeping place do not apply to a manufactured dwelling, recreational vehicle or floating home where the tenant owns the manufactured dwelling, recreational vehicle or floating home but rents the space on which it is located.

Â Â Â Â Â  (3) The provisions of ORS 90.505 to 90.840 apply only if:

Â Â Â Â Â  (a) The tenant owns the manufactured dwelling or floating home;

Â Â Â Â Â  (b) The tenant rents the space on which the dwelling or home is located; and

Â Â Â Â Â  (c) Except as provided in subsection (4) of this section, the space is in a facility.

Â Â Â Â Â  (4) ORS 90.512, 90.514, 90.516 and 90.518 apply to a converted rental space as defined in ORS 90.512 regardless of whether the converted rental space is in a facility.

Â Â Â Â Â  (5) Residential tenancies for recreational vehicles and for manufactured dwellings and floating homes that are not subject to ORS 90.505 to 90.840 shall be subject to ORS 90.100 to 90.459. Tenancies described in this subsection include tenancies for:

Â Â Â Â Â  (a) A recreational vehicle, located inside or outside of a facility, if the tenant owns or rents the vehicle;

Â Â Â Â Â  (b) A manufactured dwelling or floating home, located inside or outside of a facility, if the tenant rents both the dwelling or home and the space; and

Â Â Â Â Â  (c) A manufactured dwelling or floating home, located outside a facility, if the tenant owns the dwelling or home and rents the space. [Formerly 91.720; 1991 c.844 Â§28; 1995 c.559 Â§5; 1997 c.577 Â§2a; 1999 c.676 Â§8; 2005 c.41 Â§2]

Â Â Â Â Â  90.125 Administration of remedies; enforcement. (1) The remedies provided by this chapter shall be so administered that an aggrieved party may recover appropriate damages. The aggrieved party has a duty to mitigate damages.

Â Â Â Â Â  (2) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect. [Formerly 91.725]

Â Â Â Â Â  90.130 Obligation of good faith. Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performance or enforcement. [Formerly 91.730]

Â Â Â Â Â  90.135 Unconscionability. (1) If the court, as a matter of law, finds:

Â Â Â Â Â  (a) A rental agreement or any provision thereof was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result; or

Â Â Â Â Â  (b) A settlement in which a party waives or agrees to forgo a claim or right under this chapter or under a rental agreement was unconscionable when made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.

Â Â Â Â Â  (2) If unconscionability is put into issue by a party or by the court upon its own motion the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement or settlement to aid the court in making the determination. [Formerly 91.735]

Â Â Â Â Â  90.140 Types of payments landlord may require or accept; written evidence of payment. (1) A landlord may require or accept the following types of payments:

Â Â Â Â Â  (a) Applicant screening charges, pursuant to ORS 90.295;

Â Â Â Â Â  (b) Deposits to secure the execution of a rental agreement, pursuant to ORS 90.297;

Â Â Â Â Â  (c) Security deposits, pursuant to ORS 90.300;

Â Â Â Â Â  (d) Fees, pursuant to ORS 90.302;

Â Â Â Â Â  (e) Rent, as defined in ORS 90.100;

Â Â Â Â Â  (f) Prepaid rent, as defined in ORS 90.100;

Â Â Â Â Â  (g) Utility or service charges, pursuant to ORS 90.315 (4), 90.534 or 90.536;

Â Â Â Â Â  (h) Late charges or fees, pursuant to ORS 90.260; and

Â Â Â Â Â  (i) Damages, for noncompliance with a rental agreement or ORS 90.325, under ORS 90.401 or as provided elsewhere in this chapter.

Â Â Â Â Â  (2) A tenant who requests a writing that evidences the tenantÂs payment is entitled to receive that writing from the landlord as a condition for making the payment. The writing may be a receipt, statement of the tenantÂs account or other acknowledgment of the tenantÂs payment. The writing must include the amount paid, the date of payment and information identifying the landlord or the rental property. If the tenant makes the payment by mail, deposit or a method other than in person and requests the writing, the landlord shall within a reasonable time provide the tenant with the writing in a manner consistent with ORS 90.150. [1997 c.577 Â§4; 1999 c.603 Â§7; 2001 c.596 Â§29; 2005 c.22 Â§58; 2005 c.391 Â§13; 2005 c.619 Â§16]

Â Â Â Â Â  90.145 Tenant or applicant who conducts repairs, routine maintenance or cleaning services not employee of landlord; restrictions. (1) A tenant who occupies or an applicant who will occupy a dwelling unit and who conducts repairs, routine maintenance or cleaning services on that dwelling unit in exchange for a reduction in rent pursuant to a written or oral agreement with the landlord is not an employee of the landlord.

Â Â Â Â Â  (2) A tenant or an applicant described in subsection (1) of this section may not conduct electrical or plumbing installation, maintenance or repair unless properly licensed under ORS 479.510 to 479.945 or ORS chapter 693. The tenant or applicant is not required to obtain a plumbing contractor license under ORS 447.040 to perform work under this section.

Â Â Â Â Â  (3) Nothing in this section diminishes the obligations of a landlord to maintain the dwelling unit in a habitable condition under ORS 90.320 or 90.730.

Â Â Â Â Â  (4) Any electrical or plumbing installation, maintenance or repair work performed by a tenant or an applicant under this section must comply with ORS 447.010 to 447.156 and 479.510 to 479.945. [1995 c.773 Â§2; 1999 c.676 Â§9; 2005 c.758 Â§6]

Â Â Â Â Â  Note: The amendments to 90.145 by section 6, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  90.145. (1) A tenant who occupies or an applicant who will occupy a dwelling unit and who conducts repairs, routine maintenance or cleaning services on that dwelling unit in exchange for a reduction in rent pursuant to a written or oral agreement with the landlord shall not be considered to be an employee of the landlord.

Â Â Â Â Â  (2) A person described in subsection (1) of this section shall not conduct electrical or plumbing installation, maintenance or repair unless properly licensed or certified under ORS chapter 479 or 693.

Â Â Â Â Â  (3) Nothing in this section diminishes the obligations of a landlord to maintain the dwelling unit in a habitable condition under ORS 90.320 or 90.730.

Â Â Â Â Â  (4) Any work performed by a tenant or applicant under this section shall be in compliance with ORS chapters 447 and 479. However, a tenant or applicant shall not be required to secure a certificate of registration under ORS 447.010 to 447.156 and 447.992.

Â Â Â Â Â  90.147 Delivery of possession. For the purposes of this chapter, delivery of possession occurs:

Â Â Â Â Â  (1) From the landlord to the tenant, when the landlord gives actual notice to the tenant that the tenant has the right under a rental agreement to occupy the dwelling unit to the exclusion of others. The right to occupy may be implied by actions such as the landlordÂs delivery of the keys to the dwelling unit; and

Â Â Â Â Â  (2) From the tenant to the landlord at the termination of the tenancy, when:

Â Â Â Â Â  (a) The tenant gives actual notice to the landlord that the tenant has relinquished any right to occupy the dwelling unit to the exclusion of others. Relinquishment of the right to occupy may be implied by actions such as the tenantÂs return of the keys to the dwelling unit;

Â Â Â Â Â  (b) After the expiration date of an outstanding termination of tenancy notice or the end of a term tenancy, the landlord reasonably believes under all the circumstances that the tenant has relinquished or no longer claims the right to occupy the dwelling unit to the exclusion of others; or

Â Â Â Â Â  (c) The landlord reasonably knows of the tenantÂs abandonment of the dwelling unit. [1995 c.559 Â§9; 1999 c.603 Â§8]

Â Â Â Â Â  90.148 Landlord acts that imply acceptance of tenant abandonment or relinquishment of right to occupy. The surrender of a dwelling unit may be implied from the landlordÂs acceptance of a tenantÂs abandonment or relinquishment of the right to occupy. The landlordÂs acceptance may be demonstrated by acts of the landlord that are inconsistent with the existence of the tenancy. A landlordÂs receipt of the keys to the dwelling unit or a landlordÂs reasonable efforts to mitigate the landlordÂs damages by attempting to rent the dwelling unit to a new tenant shall not constitute acts inconsistent with the existence of the tenancy. Reasonable efforts to mitigate damages include preparing the unit for rental. [1999 c.603 Â§2]

Â Â Â Â Â  Note: 90.148 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

SERVICE OR DELIVERY OF NOTICES

Â Â Â Â Â  90.150 Service or delivery of actual notice. When this chapter requires actual notice, service or delivery of that notice shall be executed by one or more of the following methods:

Â Â Â Â Â  (1) Verbal notice that is given personally to the landlord or tenant or left on the landlordÂs or tenantÂs telephone answering device.

Â Â Â Â Â  (2) Written notice that is personally delivered to the landlord or tenant, left at the landlordÂs rental office, sent by facsimile to the landlordÂs residence or rental office or to the tenantÂs dwelling unit, or attached in a secure manner to the main entrance of the landlordÂs residence or tenantÂs dwelling unit.

Â Â Â Â Â  (3) Written notice that is delivered by first class mail to the landlord or tenant. If the notice is mailed, the notice shall be considered served three days after the date the notice was mailed.

Â Â Â Â Â  (4) Any other method reasonably calculated to achieve actual receipt of notice, as agreed to and described in a written rental agreement. [1995 c.559 Â§3; 1997 c.577 Â§5; 1999 c.603 Â§9; 2003 c.14 Â§33]

Â Â Â Â Â  90.155 Service or delivery of written notice. (1) Except as provided in ORS 90.300, 90.425 and 90.675, where this chapter requires written notice, service or delivery of that written notice shall be executed by one or more of the following methods:

Â Â Â Â Â  (a) Personal delivery to the landlord or tenant;

Â Â Â Â Â  (b) First class mail to the landlord or tenant; or

Â Â Â Â Â  (c) If a written rental agreement so provides, both first class mail and attachment to a designated location. In order for a written rental agreement to provide for mail and attachment service of written notices from the landlord to the tenant, the agreement must also provide for such service of written notices from the tenant to the landlord. Mail and attachment service of written notices shall be executed as follows:

Â Â Â Â Â  (A) For written notices from the landlord to the tenant, the first class mail notice copy shall be addressed to the tenant at the premises and the second notice copy shall be attached in a secure manner to the main entrance to that portion of the premises of which the tenant has possession; and

Â Â Â Â Â  (B) For written notices from the tenant to the landlord, the first class mail notice copy shall be addressed to the landlord at an address as designated in the written rental agreement and the second notice copy shall be attached in a secure manner to the landlordÂs designated location, which shall be described with particularity in the written rental agreement, reasonably located in relation to the tenant and available at all hours.

Â Â Â Â Â  (2) If a notice is served by mail, the minimum period for compliance or termination of tenancy, as appropriate, shall be extended by three days, and the notice shall include the extension in the period provided.

Â Â Â Â Â  (3) A landlord or tenant may utilize alternative methods of notifying the other so long as the alternative method is in addition to one of the service methods described in subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding ORS 90.510 (4), after 30 daysÂ written notice, a landlord may unilaterally amend a rental agreement for a manufactured dwelling or floating home that is subject to ORS 90.505 to 90.840 to provide for service or delivery of written notices by mail and attachment service as provided by subsection (1)(c) of this section. [Formerly 90.910; 1997 c.577 Â§6; 2001 c.596 Â§29a]

Â Â Â Â Â  90.160 Calculation of notice periods. (1) Notwithstanding ORCP 10 and not including the seven-day and four-day waiting periods provided in ORS 90.394, where there are references in this chapter to periods and notices based on a number of days, those days shall be calculated by consecutive calendar days, not including the initial day of service, but including the last day until midnight of that last day. Where there are references in this chapter to periods or notices based on a number of hours, those hours shall be calculated in consecutive clock hours, beginning immediately upon service.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, for 72-hour or 144-hour nonpayment notices under ORS 90.394 that are served pursuant to ORS 90.155 (1)(c), the time period described in subsection (1) of this section begins at 11:59 p.m. the day the notice is both mailed and attached to the premises. The time period shall end 72 hours or 144 hours, as the case may be, after the time started to run at 11:59 p.m. [Formerly 90.402; 1997 c.577 Â§7; 2005 c.391 Â§14]

CONTENT OF AGREEMENTS

Â Â Â Â Â  90.220 Terms and conditions of rental agreement; rent obligation and payment. (1) A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by this chapter or other rule of law including rent, term of the agreement and other provisions governing the rights and obligations of the parties.

Â Â Â Â Â  (2) The terms of a fixed term tenancy, including the amount of rent, may not be unilaterally amended by the landlord or tenant.

Â Â Â Â Â  (3) The landlord shall provide the tenant with a copy of any written rental agreement and all amendments and additions thereto.

Â Â Â Â Â  (4) Notwithstanding ORS 90.245 (1), the parties to a rental agreement to which ORS 90.100 to 90.459 apply may include in the rental agreement a provision for informal dispute resolution.

Â Â Â Â Â  (5) In absence of agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the dwelling unit.

Â Â Â Â Â  (6) Except as otherwise provided by this chapter:

Â Â Â Â Â  (a) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit, periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly or weekly installments at the beginning of each month or week, depending on whether the tenancy is month-to-month or week-to-week. Rent may not be considered to be due prior to the first day of each rental period. Rent may not be increased without a 30-day written notice thereof in the case of a month-to-month tenancy or a seven-day written notice thereof in the case of a week-to-week tenancy.

Â Â Â Â Â  (b) If a rental agreement does not create a week-to-week tenancy, as defined in ORS 90.100, or a fixed term tenancy, the tenancy shall be a month-to-month tenancy.

Â Â Â Â Â  (7) Except as provided by ORS 90.427 (4), a tenant is responsible for payment of rent until the earlier of:

Â Â Â Â Â  (a) The date that a notice terminating the tenancy expires;

Â Â Â Â Â  (b) The date that the tenancy terminates by its own terms;

Â Â Â Â Â  (c) The date that the tenancy terminates by surrender;

Â Â Â Â Â  (d) The date that the tenancy terminates as a result of the landlord failing to use reasonable efforts to rent the dwelling unit to a new tenant as provided under ORS 90.410 (3);

Â Â Â Â Â  (e) The date when a new tenancy with a new tenant begins;

Â Â Â Â Â  (f) Thirty days after delivery of possession without prior notice of termination of a month-to-month tenancy; or

Â Â Â Â Â  (g) Ten days after delivery of possession without prior notice of termination of a week-to-week tenancy. [Formerly 90.240]

Â Â Â Â Â  90.230 Rental agreements for occupancy of recreational vehicle in park; remedy for noncompliance; exception. (1) If a tenancy is for the occupancy of a recreational vehicle in a manufactured dwelling park, mobile home park or recreational vehicle park, all as defined in ORS 197.492, the landlord shall provide a written rental agreement for a month-to-month, week-to-week or fixed-term tenancy. The rental agreement must state:

Â Â Â Â Â  (a) If applicable, that the tenancy may be terminated by the landlord under ORS 90.427 without cause upon 30 daysÂ written notice for a month-to-month tenancy or upon 10 daysÂ written notice for a week-to-week tenancy.

Â Â Â Â Â  (b) That any accessory building or structure paid for or provided by the tenant belongs to the tenant and is subject to a demand by the landlord that the tenant remove the building or structure upon termination of the tenancy.

Â Â Â Â Â  (c) That the tenancy is subject to the requirements of ORS 197.493 (1) for exemption from placement and occupancy restrictions.

Â Â Â Â Â  (2) If a tenant described in subsection (1) of this section moves following termination of the tenancy by the landlord under ORS 90.427, and the landlord failed to provide the required written rental agreement before the beginning of the tenancy, the tenant may recover the tenantÂs actual damages or twice the periodic rent, whichever is greater.

Â Â Â Â Â  (3) If the occupancy fails at any time to comply with the requirements of ORS 197.493 (1) for exemption from placement and occupancy restrictions, and a state agency or local government requires the tenant to move as a result of the noncompliance, the tenant may recover the tenantÂs actual damages or twice the periodic rent, whichever is greater. This subsection does not apply if the noncompliance was caused by the tenant.

Â Â Â Â Â  (4) This section does not apply to a vacation occupancy. [2005 c.619 Â§14]

Â Â Â Â Â  90.240 [Formerly 91.740; 1993 c.369 Â§3; 1995 c.559 Â§6; 1997 c.577 Â§8; 1999 c.603 Â§10; 2003 c.378 Â§9; renumbered 90.220 in 2005]

Â Â Â Â Â  90.243 Qualifications for drug and alcohol free housing; Âprogram of recoveryÂ defined. (1) A dwelling unit qualifies as drug and alcohol free housing if:

Â Â Â Â Â  (a)(A) For premises consisting of more than eight dwelling units, the dwelling unit is one of at least eight contiguous dwelling units on the premises that are designated by the landlord as drug and alcohol free housing dwelling units and that are each occupied or held for occupancy by at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery; or

Â Â Â Â Â  (B) For premises consisting of eight or fewer dwelling units, the dwelling unit is one of at least four contiguous dwelling units on the premises that are designated by the landlord as drug and alcohol free housing dwelling units and that are each occupied or held for occupancy by at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery;

Â Â Â Â Â  (b) The landlord is a nonprofit corporation incorporated pursuant to ORS chapter 65 or a housing authority created pursuant to ORS 456.055 to 456.235;

Â Â Â Â Â  (c) The landlord provides for the designated drug and alcohol free housing dwelling units:

Â Â Â Â Â  (A) A drug and alcohol free environment, covering all tenants, employees, staff, agents of the landlord and guests;

Â Â Â Â Â  (B) Monitoring of the tenants for compliance with the requirements described in paragraph (d) of this subsection;

Â Â Â Â Â  (C) Individual and group support for recovery; and

Â Â Â Â Â  (D) Access to a specified program of recovery; and

Â Â Â Â Â  (d) The rental agreement for the designated drug and alcohol free housing dwelling unit is in writing and includes the following provisions:

Â Â Â Â Â  (A) That the dwelling unit is designated by the landlord as a drug and alcohol free housing dwelling unit;

Â Â Â Â Â  (B) That the tenant may not use, possess or share alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, either on or off the premises;

Â Â Â Â Â  (C) That the tenant may not allow the tenantÂs guests to use, possess or share alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, on the premises;

Â Â Â Â Â  (D) That the tenant shall participate in a program of recovery, which specific program is described in the rental agreement;

Â Â Â Â Â  (E) That on at least a quarterly basis the tenant shall provide written verification from the tenantÂs program of recovery that the tenant is participating in the program of recovery and that the tenant has not used alcohol or illegal drugs;

Â Â Â Â Â  (F) That the landlord has the right to require the tenant to take a test for drug or alcohol usage promptly and at the landlordÂs discretion and expense; and

Â Â Â Â Â  (G) That the landlord has the right to terminate the tenantÂs tenancy in the drug and alcohol free housing under ORS 90.392, 90.398 or 90.630 for noncompliance with the requirements described in this paragraph.

Â Â Â Â Â  (2) A dwelling unit qualifies as drug and alcohol free housing despite the premises not having the minimum number of qualified dwelling units required by subsection (1)(a) of this section if:

Â Â Â Â Â  (a) The premises are occupied but have not previously qualified as drug and alcohol free housing;

Â Â Â Â Â  (b) The landlord designates certain dwelling units on the premises as drug and alcohol free dwelling units;

Â Â Â Â Â  (c) The number of designated drug and alcohol free housing dwelling units meets the requirement of subsection (1)(a) of this section;

Â Â Â Â Â  (d) When each designated dwelling unit becomes vacant, the landlord rents that dwelling unit to, or holds that dwelling unit for occupancy by, at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery and the landlord meets the other requirements of subsection (1) of this section; and

Â Â Â Â Â  (e) The dwelling unit is one of the designated drug and alcohol free housing dwelling units.

Â Â Â Â Â  (3) The failure by a tenant to take a test for drug or alcohol usage as requested by the landlord pursuant to subsection (1)(d)(F) of this section may be considered evidence of drug or alcohol use.

Â Â Â Â Â  (4) As used in this section, Âprogram of recoveryÂ means a verifiable program of counseling and rehabilitation treatment services, including a written plan, to assist recovering alcoholics or drug addicts to recover from their addiction to alcohol or illegal drugs while living in drug and alcohol free housing. A Âprogram of recoveryÂ includes Alcoholics Anonymous, Narcotics Anonymous and similar programs. [1995 c.559 Â§7; 1997 c.577 Â§9; 1999 c.603 Â§11; 2003 c.378 Â§10; 2005 c.22 Â§59; 2005 c.391 Â§15]

Â Â Â Â Â  90.245 Prohibited provisions in rental agreements; remedy. (1) A rental agreement may not provide that the tenant:

Â Â Â Â Â  (a) Agrees to waive or forgo rights or remedies under this chapter;

Â Â Â Â Â  (b) Authorizes any person to confess judgment on a claim arising out of the rental agreement; or

Â Â Â Â Â  (c) Agrees to the exculpation or limitation of any liability arising as a result of the other partyÂs willful misconduct or negligence or to indemnify the other party for that liability or costs connected therewith.

Â Â Â Â Â  (2) A provision prohibited by subsection (1) of this section included in a rental agreement is unenforceable. If a landlord deliberately uses a rental agreement containing provisions known by the landlord to be prohibited and attempts to enforce such provisions, the tenant may recover in addition to the actual damages of the tenant an amount up to three monthsÂ periodic rent. [Formerly 91.745]

Â Â Â Â Â  90.250 Receipt of rent without obligation to maintain premises prohibited. A rental agreement, assignment, conveyance, trust deed or security instrument may not permit the receipt of rent free of the obligation to comply with ORS 90.320 (1) or 90.730. [Formerly 91.750; 1999 c.676 Â§10]

Â Â Â Â Â  90.255 Attorney fees. In any action on a rental agreement or arising under this chapter, reasonable attorney fees at trial and on appeal may be awarded to the prevailing party together with costs and necessary disbursements, notwithstanding any agreement to the contrary. As used in this section, Âprevailing partyÂ means the party in whose favor final judgment is rendered. [Formerly 91.755]

Â Â Â Â Â  90.260 Late rent payment charge or fee; restrictions; calculation. (1) A landlord may impose a late charge or fee, however designated, only if:

Â Â Â Â Â  (a) The rent payment is not received by the fourth day of the weekly or monthly rental period for which rent is payable; and

Â Â Â Â Â  (b) There exists a written rental agreement that specifies:

Â Â Â Â Â  (A) The tenantÂs obligation to pay a late charge on delinquent rent payments;

Â Â Â Â Â  (B) The type and amount of the late charge, as described in subsection (2) of this section; and

Â Â Â Â Â  (C) The date on which rent payments are due and the date or day on which late charges become due.

Â Â Â Â Â  (2) The amount of any late charge may not exceed:

Â Â Â Â Â  (a) A reasonable flat amount, charged once per rental period. ÂReasonable amountÂ means the customary amount charged by landlords for that rental market;

Â Â Â Â Â  (b) A reasonable amount, charged on a per-day basis, beginning on the fifth day of the rental period for which rent is delinquent. This daily charge may accrue every day thereafter until the rent, not including any late charge, is paid in full, through that rental period only. The per-day charge may not exceed six percent of the amount described in paragraph (a) of this subsection; or

Â Â Â Â Â  (c) Five percent of the periodic rent payment amount, charged once for each succeeding five-day period, or portion thereof, for which the rent payment is delinquent, beginning on the fifth day of that rental period and continuing and accumulating until that rent payment, not including any late charge, is paid in full, through that rental period only.

Â Â Â Â Â  (3) In periodic tenancies, a landlord may change the type or amount of late charge by giving 30 daysÂ written notice to the tenant.

Â Â Â Â Â  (4) A landlord may not deduct a previously imposed late charge from a current or subsequent rental period rent payment, thereby making that rent payment delinquent for imposition of a new or additional late charge or for termination of the tenancy for nonpayment under ORS 90.394.

Â Â Â Â Â  (5) A landlord may charge simple interest on an unpaid late charge at the rate allowed for judgments pursuant to ORS 82.010 (2) and accruing from the date the late charge is imposed.

Â Â Â Â Â  (6) Nonpayment of a late charge alone is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.392 or 90.630 (1). A landlord may note the imposition of a late charge on a notice of nonpayment of rent under ORS 90.394, so long as the notice states or otherwise makes clear that the tenant may cure the nonpayment notice by paying only the delinquent rent, not including any late charge, within the allotted time.

Â Â Â Â Â  (7) A late charge includes an increase or decrease in the regularly charged periodic rent payment imposed because a tenant does or does not pay that rent by a certain date. [1989 c.506 Â§15; 1995 c.559 Â§8; 1997 c.249 Â§30; 1997 c.577 Â§9a; 1999 c.603 Â§12; 2005 c.391 Â§16]

Â Â Â Â Â  90.262 Use and occupancy rules and regulations; adoption; enforceability; restrictions. (1) A landlord, from time to time, may adopt a rule or regulation, however described, concerning the tenantÂs use and occupancy of the premises. It is enforceable against the tenant only if:

Â Â Â Â Â  (a) Its purpose is to promote the convenience, safety or welfare of the tenants in the premises, preserve the landlordÂs property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

Â Â Â Â Â  (b) It is reasonably related to the purpose for which it is adopted;

Â Â Â Â Â  (c) It applies to all tenants in the premises in a fair manner;

Â Â Â Â Â  (d) It is sufficiently explicit in its prohibition, direction or limitation of the tenantÂs conduct to fairly inform the tenant of what the tenant must or must not do to comply;

Â Â Â Â Â  (e) It is not for the purpose of evading the obligations of the landlord; and

Â Â Â Â Â  (f) The tenant has written notice of it at the time the tenant enters into the rental agreement, or when it is adopted.

Â Â Â Â Â  (2) If a rule or regulation adopted after the tenant enters into the rental agreement works a substantial modification of the bargain, it is not valid unless the tenant consents to it in writing.

Â Â Â Â Â  (3) If adopted, an occupancy guideline for a dwelling unit shall not be more restrictive than two people per bedroom and shall be reasonable. Reasonableness shall be determined on a case-by-case basis. Factors to be considered in determining reasonableness include, but are not limited to:

Â Â Â Â Â  (a) The size of the bedrooms;

Â Â Â Â Â  (b) The overall size of the dwelling unit; and

Â Â Â Â Â  (c) Any discriminatory impact on those identified in ORS 659A.421.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂBedroomÂ means a habitable room that:

Â Â Â Â Â  (A) Is intended to be used primarily for sleeping purposes;

Â Â Â Â Â  (B) Contains at least 70 square feet; and

Â Â Â Â Â  (C) Is configured so as to take the need for a fire exit into account.

Â Â Â Â Â  (b) ÂHabitable roomÂ means a space in a structure for living, sleeping, eating or cooking. Bathrooms, toilet compartments, closets, halls, storage or utility space and similar areas are not included. [Formerly 90.330]

Â Â Â Â Â  90.263 Vehicle tags. A landlord may not require that a tenant display a nonremovable tag, sticker or other device on a motor vehicle that might reveal or indicate to the public the premises where the tenant resides. [1999 c.397 Â§2]

Â Â Â Â Â  Note: 90.263 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  90.265 Interest in alternative energy device installed by tenant. (1) An alternative energy device installed in a dwelling unit by a tenant with the landlordÂs written permission is not a fixture in which the landlord has a legal interest, except as otherwise expressly provided in a written agreement between the landlord and tenant.

Â Â Â Â Â  (2) As a condition to a grant of written permission referred to in subsection (1) of this section, a landlord may require a tenant to do one or more of the following:

Â Â Â Â Â  (a) Provide a waiver of the landlordÂs liability for any injury to the tenant or other installer resulting from the tenantÂs or installerÂs negligence in the installation of the alternative energy device;

Â Â Â Â Â  (b) Secure a waiver of the right to a lien against the property of the landlord from each contractor, subcontractor, laborer and material supplier who would obtain the right to a lien when the tenant installs or causes the installation of the alternative energy device; or

Â Â Â Â Â  (c) Post a bond or pay a deposit in an amount not to exceed the cost of restoring the premises to its condition at the time of installation of the alternative energy device.

Â Â Â Â Â  (3) Nothing in this section:

Â Â Â Â Â  (a) Authorizes the installation of an alternative energy device in a dwelling unit without the landlordÂs written permission; or

Â Â Â Â Â  (b) Limits a landlordÂs right to recover damages and obtain injunctive relief as provided in ORS 90.401.

Â Â Â Â Â  (4) As used in this section, Âalternative energy deviceÂ has the meaning given that term in ORS 469.160. [Formerly 91.757; 1993 c.369 Â§32; 1995 c.559 Â§57; 1997 c.577 Â§10; 1999 c.603 Â§13; 2005 c.22 Â§60; 2005 c.391 Â§17]

FEES AND DEPOSITS

Â Â Â Â Â  90.295 Applicant screening charge; limitations; notice upon denial of tenancy; refund; remedies. (1) A landlord may require payment of an applicant screening charge solely to cover the costs of obtaining information about an applicant as the landlord processes the application for a rental agreement. This activity is known as screening, and includes but is not limited to checking references and obtaining a consumer credit report or tenant screening report. The landlord must provide the applicant with a receipt for any applicant screening charge.

Â Â Â Â Â  (2) The amount of any applicant screening charge shall not be greater than the landlordÂs average actual cost of screening applicants. Actual costs may include the cost of using a tenant screening company or a consumer credit reporting agency, and may include the reasonable value of any time spent by the landlord or the landlordÂs agents in otherwise obtaining information on applicants. In any case, the applicant screening charge may not be greater than the customary amount charged by tenant screening companies or consumer credit reporting agencies for a comparable level of screening.

Â Â Â Â Â  (3) A landlord may not require payment of an applicant screening charge unless prior to accepting the payment the landlord:

Â Â Â Â Â  (a) Adopts written screening or admission criteria;

Â Â Â Â Â  (b) Gives written notice to the applicant of:

Â Â Â Â Â  (A) The amount of the applicant screening charge;

Â Â Â Â Â  (B) The landlordÂs screening or admission criteria;

Â Â Â Â Â  (C) The process that the landlord typically will follow in screening the applicant, including whether the landlord uses a tenant screening company, credit reports, public records or criminal records or contacts employers, landlords or other references; and

Â Â Â Â Â  (D) The applicantÂs rights to dispute the accuracy of any information provided to the landlord by a screening company or credit reporting agency; and

Â Â Â Â Â  (c) Gives actual notice to the applicant of an estimate, made to the best of the landlordÂs ability at that time, of the approximate number of rental units of the type, and in the area, sought by the applicant that are, or within a reasonable future time will be, available to rent from that landlord. The estimate shall include the approximate number of applications previously accepted and remaining under consideration for those units. A good faith error by a landlord in making an estimate under this paragraph does not provide grounds for a claim under subsection (8) of this section.

Â Â Â Â Â  (4) Regardless of whether a landlord requires payment of an applicant screening charge, if a landlord denies an application for a rental agreement by an applicant and that denial is based in whole or in part on a tenant screening company or consumer credit reporting agency report on that applicant, the landlord shall give the applicant actual notice of that fact at the same time that the landlord notifies the applicant of the denial. Unless written notice of the name and address of the screening company or credit reporting agency has previously been given, the landlord shall promptly give written notice to the applicant of the name and address of the company or agency that provided the report upon which the denial is based.

Â Â Â Â Â  (5) Except as provided in subsection (4) of this section, a landlord need not disclose the results of an applicant screening or report to an applicant, with respect to information that is not required to be disclosed under the federal Fair Credit Reporting Act. A landlord may give to an applicant a copy of that applicantÂs consumer report, as defined in the Fair Credit Reporting Act.

Â Â Â Â Â  (6) Unless the applicant agrees otherwise in writing, a landlord may not require payment of an applicant screening charge when the landlord knows or should know that no rental units are available at that time or will be available within a reasonable future time.

Â Â Â Â Â  (7) If a landlord requires payment of an applicant screening charge but fills the vacant rental unit before screening the applicant or does not conduct a screening of the applicant for any reason, the landlord must refund the applicant screening charge to the applicant within a reasonable time.

Â Â Â Â Â  (8) The applicant may recover from the landlord the amount of any applicant screening charge paid, plus $100, if:

Â Â Â Â Â  (a) The landlord fails to comply with this section and does not within a reasonable time accept the applicantÂs application for a rental agreement; or

Â Â Â Â Â  (b) The landlord does not conduct a screening of the applicant for any reason and fails to refund an applicant screening charge to the applicant within a reasonable time. [1993 c.369 Â§26; 1995 c.559 Â§10; 1997 c.577 Â§11; 1999 c.603 Â§14]

Â Â Â Â Â  90.297 Prohibition on charging deposit or fee to enter rental agreement; exceptions; deposit allowed for securing execution of rental agreement; remedy. (1) Except as provided in ORS 90.295 and in this section, a landlord may not charge a deposit or fee, however designated, to an applicant who has applied to a landlord to enter a rental agreement for a dwelling unit.

Â Â Â Â Â  (2) A landlord may charge a deposit, however designated, to an applicant for the purpose of securing the execution of a rental agreement, after approving the applicantÂs application but prior to entering into a rental agreement. The landlord must give the applicant a written statement describing the terms of the agreement to execute a rental agreement and the conditions for refunding or retaining the deposit.

Â Â Â Â Â  (a) If a rental agreement is executed, the landlord shall either apply the deposit toward the moneys due the landlord under the rental agreement or refund it immediately to the tenant.

Â Â Â Â Â  (b) If a rental agreement is not executed due to a failure by the applicant to comply with the agreement to execute, the landlord may retain the deposit.

Â Â Â Â Â  (c) If a rental agreement is not executed due to a failure by the landlord to comply with the agreement to execute, within four days the landlord shall return the deposit to the applicant either by making the deposit available to the applicant at the landlordÂs customary place of business or by mailing the deposit by first class mail to the applicant.

Â Â Â Â Â  (3) If a landlord fails to comply with this section, the applicant or tenant, as the case may be, may recover from the landlord the amount of any fee or deposit charged, plus $100. [1995 c.559 Â§11; 2001 c.596 Â§30]

Â Â Â Â Â  90.300 Security deposits; prepaid rent. (1) As used in this section, Âsecurity depositÂ includes any last monthÂs rent deposit.

Â Â Â Â Â  (2) Except as otherwise provided in this section, a landlord may require the payment of a security deposit. A security deposit or prepaid rent shall be held by the landlord for the tenant who is a party to the rental agreement. The claim of a tenant to the security deposit or prepaid rent shall be prior to the claim of any creditor of the landlord, including a trustee in bankruptcy. The holder of the landlordÂs interest in the premises at the time of termination of the tenancy is responsible to the tenant for any security deposit or prepaid rent and is bound by this section.

Â Â Â Â Â  (3)(a) A landlord may not change the rental agreement to require the payment of a new or increased security deposit during the first year after the tenancy has begun, except that an additional deposit may be required if the landlord and tenant agree to modify the terms and conditions of the rental agreement to permit a pet or for other cause and the additional deposit relates to that modification. This paragraph does not prevent the collection of a security deposit that was provided for under an initial rental agreement but remained unpaid at the time the tenancy began.

Â Â Â Â Â  (b) If a landlord requires a new or increased security deposit after the first year of the tenancy, the landlord shall allow the tenant at least three months to pay that deposit.

Â Â Â Â Â  (4) The landlord may claim all or part of the security deposit only if the security deposit was made for any or all of the purposes provided by subsection (5) of this section.

Â Â Â Â Â  (5) The landlord may claim from the security deposit only the amount reasonably necessary:

Â Â Â Â Â  (a) To remedy the tenantÂs defaults in the performance of the rental agreement including, but not limited to, unpaid rent; and

Â Â Â Â Â  (b) To repair damages to the premises caused by the tenant, not including ordinary wear and tear.

Â Â Â Â Â  (6) A landlord may not require that a security deposit or prepaid rent be required or forfeited to the landlord upon the failure of the tenant to maintain a tenancy for a minimum number of months in a month-to-month tenancy.

Â Â Â Â Â  (7) Any last monthÂs rent deposit must be applied to the rent due for the last month of the tenancy:

Â Â Â Â Â  (a) Upon either the landlord or tenant giving to the other a notice of termination, pursuant to this chapter, other than a notice of termination under ORS 90.394;

Â Â Â Â Â  (b) Upon agreement by the landlord and tenant to terminate the tenancy; or

Â Â Â Â Â  (c) Upon termination pursuant to the provisions of a written rental agreement for a term tenancy.

Â Â Â Â Â  (8) Any portion of a last monthÂs rent deposit not applied as provided under subsection (7) of this section shall be accounted for and refunded as provided under subsections (10) to (12) of this section. Unless the tenant and landlord agree otherwise, a last monthÂs rent deposit shall not be applied to rent due for any period other than the last month of the tenancy. A last monthÂs rent deposit shall not operate to limit the amount of rent charged unless a written rental agreement provides otherwise.

Â Â Â Â Â  (9) Upon termination of the tenancy, a landlord shall account for and refund to the tenant the unused balance of any prepaid rent not previously refunded to the tenant as required by ORS 90.380 and 105.120 (4)(b) or any other provision of this chapter, in the same manner as required for security deposits by this section. The landlord may claim from the remaining prepaid rent only the amount reasonably necessary to pay the tenantÂs unpaid rent.

Â Â Â Â Â  (10) In order to claim all or part of any prepaid rent or security deposit, within 31 days after the termination of the tenancy and delivery of possession the landlord shall give to the tenant a written accounting that states specifically the basis or bases of the claim. The landlord shall give a separate accounting for security deposits and for prepaid rent.

Â Â Â Â Â  (11) The security deposit or prepaid rent or portion thereof not claimed in the manner provided by subsections (9) and (10) of this section shall be returned to the tenant not later than 31 days after the termination of the tenancy and delivery of possession to the landlord.

Â Â Â Â Â  (12) The landlord shall give the written accounting as required by subsection (10) of this section or shall return the security deposit or prepaid rent as required by subsection (11) of this section by personal delivery or by first class mail.

Â Â Â Â Â  (13) If a security deposit or prepaid rent secures a tenancy for a space for a tenant owned and occupied manufactured dwelling or floating home, whether or not in a facility, and the dwelling or home is abandoned as described in ORS 90.425 (2) or 90.675 (2), the 31-day period described in subsections (10) and (11) of this section commences on the earliest of:

Â Â Â Â Â  (a) Waiver of the abandoned property process under ORS 90.425 (25) or 90.675 (22);

Â Â Â Â Â  (b) Removal of the manufactured dwelling or floating home from the rented space;

Â Â Â Â Â  (c) Destruction or other disposition of the manufactured dwelling or floating home under ORS 90.425 (10)(b) or 90.675 (10)(b); or

Â Â Â Â Â  (d) Sale of the manufactured dwelling or floating home pursuant to ORS 90.425 (10)(a) or 90.675 (10)(a).

Â Â Â Â Â  (14) If the landlord fails to comply with subsection (11) of this section or if the landlord in bad faith fails to return all or any portion of any prepaid rent or security deposit due to the tenant under this chapter or the rental agreement, the tenant may recover the money due in an amount equal to twice the amount:

Â Â Â Â Â  (a) Withheld without a written accounting under subsection (10) of this section; or

Â Â Â Â Â  (b) Withheld in bad faith.

Â Â Â Â Â  (15)(a) A security deposit or prepaid rent in the possession of the landlord is not garnishable property, as provided in ORS 18.618.

Â Â Â Â Â  (b) If a security deposit or prepaid rent is delivered to a garnishor in violation of ORS 18.618 (2), the landlord that delivered the security deposit or prepaid rent to the garnishor shall allow the tenant at least 30 days after a copy of the garnishee response required by ORS 18.680 is delivered to the tenant under ORS 18.690 to restore the security deposit or prepaid rent. If the tenant fails to restore a security deposit or prepaid rent under the provisions of this paragraph before the tenancy terminates, and the landlord retains no security deposit or prepaid rent from the tenant after the garnishment, the landlord is not required to refund or account for the security deposit or prepaid rent under subsection (9) of this section.

Â Â Â Â Â  (16) This section does not preclude the landlord or tenant from recovering other damages under this chapter. [Formerly 91.760; 1993 c.369 Â§4; 1995 c.559 Â§12; 1997 c.577 Â§13; 1999 c.603 Â§15; 2001 c.596 Â§31; 2003 c.658 Â§3; 2005 c.391 Â§3]

Â Â Â Â Â  90.302 Fees allowed for certain landlord expenses; accounting not required. (1) Except as specifically provided otherwise in this chapter, a landlord may require the payment of a fee, if the fee is related to and designated as being charged for a specific reasonably anticipated landlord expense. A landlord shall provide a receipt for the fee, and the receipt or a written rental agreement shall describe the anticipated landlord expense to be covered by the fee and describe the landlordÂs duties under subsection (4) of this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a landlord may not charge a fee more than once, at the beginning of or during the tenancy.

Â Â Â Â Â  (3) A landlord may charge a fee more than once, at the beginning of or during the tenancy, for:

Â Â Â Â Â  (a) A late rent payment, pursuant to ORS 90.260;

Â Â Â Â Â  (b) A dishonored check, pursuant to ORS 30.701 (5);

Â Â Â Â Â  (c) Removal or tampering with a properly functioning smoke alarm or smoke detector, as provided in ORS 90.325 (7), if a written rental agreement provides for a fee for that removal or tampering; and

Â Â Â Â Â  (d) Any other noncompliance by the tenant with a written rental agreement that provides for a fee for that noncompliance, provided that the fee may not be excessive.

Â Â Â Â Â  (4) A landlord may not be required to account for or return to the tenant any fee. Upon termination of a tenancy and delivery of possession, a landlord shall first apply any fee to the related landlord expense as reasonably assessed against the tenant, before applying the tenantÂs security deposit, if any, to that expense.

Â Â Â Â Â  (5) Nonpayment of a fee is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.392 or 90.630 (1).

Â Â Â Â Â  (6) This section does not apply to attorney fees awarded pursuant to ORS 90.255 or to applicant screening charges paid pursuant to ORS 90.295. [1995 c.559 Â§13; 1997 c.577 Â§14; 1999 c.307 Â§19; 1999 c.603 Â§16; 2005 c.391 Â§18]

LANDLORD RIGHTS AND OBLIGATIONS

Â Â Â Â Â  90.304 Statement of reasons for denial; remedy for noncompliance. (1) If a landlord requires an applicant to pay an applicant screening charge and the application is denied, or if an applicant makes a written request following the landlordÂs denial of an application, the landlord must promptly provide the applicant with a written statement of one or more reasons for the denial.

Â Â Â Â Â  (2) The landlordÂs statement of reasons for denial required by subsection (1) of this section may consist of a form with one or more reasons checked off. The reasons may include, but are not limited to, the following:

Â Â Â Â Â  (a) Rental information, including:

Â Â Â Â Â  (A) Negative or insufficient reports from references or other sources.

Â Â Â Â Â  (B) An unacceptable or insufficient rental history, such as the lack of a reference from a prior landlord.

Â Â Â Â Â  (C) A prior action for possession under ORS 105.105 to 105.168 that resulted in a general judgment for the plaintiff or an action for possession that has not yet resulted in dismissal or general judgment.

Â Â Â Â Â  (D) Inability to verify information regarding a rental history.

Â Â Â Â Â  (b) Criminal records, including:

Â Â Â Â Â  (A) An unacceptable criminal history.

Â Â Â Â Â  (B) Inability to verify information regarding criminal history.

Â Â Â Â Â  (c) Financial information, including:

Â Â Â Â Â  (A) Insufficient income.

Â Â Â Â Â  (B) Negative information provided by a consumer credit reporting agency.

Â Â Â Â Â  (C) Inability to verify information regarding credit history.

Â Â Â Â Â  (d) Failure to meet other written screening or admission criteria.

Â Â Â Â Â  (e) The dwelling unit has already been rented.

Â Â Â Â Â  (3) If a landlord fails to comply with this section, the applicant may recover from the landlord $100. [2005 c.391 Â§31]

Â Â Â Â Â  90.305 Disclosure of certain matters; retention of rental agreement; inspection of agreement. (1) The landlord shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

Â Â Â Â Â  (a) The person authorized to manage the premises; and

Â Â Â Â Â  (b) An owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and receiving and receipting for notices and demands.

Â Â Â Â Â  (2) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner or manager.

Â Â Â Â Â  (3) A person who is authorized to manage the premises, or to enter into a rental agreement, and fails to comply with subsection (1) of this section becomes an agent of each person who is a landlord for service of process and receiving and receipting for notices and demands.

Â Â Â Â Â  (4)(a) A landlord shall retain a copy of each rental agreement at the resident managerÂs office or at the address provided to the tenant under subsection (1)(a) of this section.

Â Â Â Â Â  (b) A tenant may request to see the rental agreement and, within a reasonable time, the landlord shall make the agreement available for inspection. At the request of the tenant and upon payment of a reasonable charge, not to exceed the lesser of 25 cents per page or the actual copying costs, the landlord shall provide the tenant with a copy of the rental agreement. This subsection shall not diminish the landlordÂs obligation to furnish the tenant an initial copy of the rental agreement and any amendments under ORS 90.220 (3). [Formerly 91.765; 1993 c.369 Â§5; 1999 c.603 Â§17; 2003 c.378 Â§11]

Â Â Â Â Â  90.310 Disclosure of legal proceedings; tenant remedies for failure to disclose; liability of manager. (1) If at the time of the execution of a rental agreement for a dwelling unit in premises containing no more than four dwelling units the premises are subject to any of the following circumstances, the landlord shall disclose that circumstance to the tenant in writing before the execution of the rental agreement:

Â Â Â Â Â  (a) Any outstanding notice of default under a trust deed, mortgage or contract of sale, or notice of trusteeÂs sale under a trust deed;

Â Â Â Â Â  (b) Any pending suit to foreclose a mortgage, trust deed or vendorÂs lien under a contract of sale;

Â Â Â Â Â  (c) Any pending declaration of forfeiture or suit for specific performance of a contract of sale; or

Â Â Â Â Â  (d) Any pending proceeding to foreclose a tax lien.

Â Â Â Â Â  (2) If the tenant moves as a result of a circumstance that the landlord failed to disclose as required by subsection (1) of this section, the tenant may recover twice the actual damages or twice the monthly rent, whichever is greater, and all prepaid rent, in addition to any other remedy that the law may provide.

Â Â Â Â Â  (3) This section shall not apply to premises managed by a court appointed receiver.

Â Â Â Â Â  (4) A manager who has complied with ORS 90.305 shall not be liable for damages under this section if the manager had no knowledge of the circumstances that gave rise to a duty of disclosure under subsection (1) of this section. [Formerly 91.766; 1997 c.249 Â§31]

Â Â Â Â Â  90.315 Utility or service payments; additional charges; responsibility for utility or service; remedies. (1) As used in this section, Âutility or serviceÂ includes but is not limited to electricity, natural or liquid propane gas, oil, water, hot water, heat, air conditioning, cable television, direct satellite or other video subscription service, Internet access or usage, sewer service and garbage collection and disposal.

Â Â Â Â Â  (2) The landlord shall disclose to the tenant in writing at or before the commencement of the tenancy any utility or service that the tenant pays directly to a utility or service provider that benefits, directly, the landlord or other tenants. A tenantÂs payment for a given utility or service benefits the landlord or other tenants if the utility or service is delivered to any area other than the tenantÂs dwelling unit.

Â Â Â Â Â  (3) If the landlord knowingly fails to disclose those matters required under subsection (2) of this section, the tenant may recover twice the actual damages sustained or one monthÂs rent, whichever is greater.

Â Â Â Â Â  (4)(a) Except for tenancies covered by ORS 90.505 to 90.840, if a written rental agreement so provides, a landlord may require a tenant to pay to the landlord a utility or service charge that has been billed by a utility or service provider to the landlord for utility or service provided directly to the tenantÂs dwelling unit or to a common area available to the tenant as part of the tenancy. A utility or service charge that shall be assessed to a tenant for a common area must be described in the written rental agreement separately and distinctly from such a charge for the tenantÂs dwelling unit. Unless the method of allocating the charges to the tenant is described in the tenantÂs written rental agreement, the tenant may require that the landlord give the tenant a copy of the providerÂs bill as a condition of paying the charges.

Â Â Â Â Â  (b) A utility or service charge shall include only the value or cost of the utility or service as billed to the landlord by the provider as described in this subsection, except that a landlord may add an additional amount to that value or cost if:

Â Â Â Â Â  (A) The utility or service charge to which the additional amount is added is for cable television, direct satellite or other video subscription service or for Internet access or usage;

Â Â Â Â Â  (B) The additional amount added to the utility or service charge of each tenant is not more than 10 percent of the charge to that tenant for cable television, direct satellite or other video subscription service or Internet access or usage;

Â Â Â Â Â  (C) The total of the utility or service charge plus the additional amount is less than the typical periodic cost that the tenant would incur if the tenant contracted for the cable television, direct satellite or other video subscription service or the Internet access or usage directly with the provider; and

Â Â Â Â Â  (D) The written rental agreement providing for the utility or service charge describes the additional amount separately and distinctly from the charge itself and any bill or notice from the landlord to the tenant regarding the charge lists the additional amount separately and distinctly from the utility or service charge.

Â Â Â Â Â  (c) A landlord may not require an existing tenant to modify a rental agreement, or terminate the tenancy of the tenant for refusing to modify a rental agreement, to obligate the tenant to pay an additional amount for cable television, direct satellite or other video subscription service or Internet access or usage as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (d) A utility or service charge, including any additional amount added pursuant to paragraph (b) of this subsection, is not rent or a fee. Nonpayment of a utility or service charge is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394 but is grounds for termination of a rental agreement for cause under ORS 90.392.

Â Â Â Â Â  (e) If a landlord fails to comply with paragraph (a), (b) or (c) of this subsection, the tenant may recover from the landlord an amount equal to one monthÂs periodic rent or twice the amount wrongfully charged to the tenant, whichever is greater.

Â Â Â Â Â  (5)(a) If a tenant, under the rental agreement, is responsible for a utility or service and is unable to obtain the service prior to moving into the premises due to a nonpayment of an outstanding amount due by a previous tenant or the owner, the tenant may either:

Â Â Â Â Â  (A) Pay the outstanding amount and deduct the amount from the rent;

Â Â Â Â Â  (B) Enter into a mutual agreement with the landlord to resolve the lack of service; or

Â Â Â Â Â  (C) Immediately terminate the rental agreement by giving the landlord actual notice and the reason for the termination.

Â Â Â Â Â  (b) If the tenancy terminates, the landlord shall return all moneys paid by the tenant as deposits, rent or fees within four days after termination.

Â Â Â Â Â  (6) If a tenant, under the rental agreement, is responsible for a utility or service and is unable to obtain the service after moving into the premises due to a nonpayment of an outstanding amount due by a previous tenant or the owner, the tenant may either:

Â Â Â Â Â  (a) Pay the outstanding amount and deduct the amount from the rent; or

Â Â Â Â Â  (b) Terminate the rental agreement by giving the landlord actual notice 72 hours prior to the date of termination and the reason for the termination. The tenancy does not terminate if the landlord restores service or the availability of service during the 72 hours. If the tenancy terminates, the tenant may recover actual damages from the landlord resulting from the shutoff and the landlord shall return:

Â Â Â Â Â  (A) Within four days after termination, all rent and fees; and

Â Â Â Â Â  (B) All of the security deposit owed to the tenant under ORS 90.300.

Â Â Â Â Â  (7) If a landlord, under the rental agreement, is responsible for a utility or service and the utility or service is shut off due to a nonpayment of an outstanding amount, the tenant may either:

Â Â Â Â Â  (a) Pay the outstanding balance and deduct the amount from the rent; or

Â Â Â Â Â  (b) Terminate the rental agreement by giving the landlord actual notice 72 hours prior to the date of termination and the reason for the termination. The tenancy does not terminate if the landlord restores service during the 72 hours. If the tenancy terminates, the tenant may recover actual damages from the landlord resulting from the shutoff and the landlord shall return:

Â Â Â Â Â  (A) Within four days after termination, all rent prepaid for the month in which the termination occurs prorated from the date of termination or the date the tenant vacates the premises, whichever is later, and any other prepaid rent; and

Â Â Â Â Â  (B) All of the security deposit owed to the tenant under ORS 90.300.

Â Â Â Â Â  (8) If a landlord fails to return to the tenant the moneys owed as provided in subsection (5), (6) or (7) of this section, the tenant shall be entitled to twice the amount wrongfully withheld.

Â Â Â Â Â  (9) This section does not preclude the tenant from pursuing any other remedies under this chapter. [Formerly 91.767; 1993 c.786 Â§2; 1995 c.559 Â§14; 1997 c.577 Â§16; 1999 c.603 Â§18; 2005 c.391 Â§19]

Â Â Â Â Â  90.318 Criteria for landlord provision of certain recycling services. (1) In a city or the county within the urban growth boundary of a city that has implemented multifamily recycling service, a landlord who has five or more residential dwelling units on a single premises or five or more manufactured dwellings in a single facility shall at all times during tenancy provide to all tenants:

Â Â Â Â Â  (a) A separate location for containers or depots for at least four principal recyclable materials or for the number of materials required to be collected under the residential on-route collection program, whichever is less, adequate to hold the reasonably anticipated volume of each material;

Â Â Â Â Â  (b) Regular collection service of the source separated recyclable materials; and

Â Â Â Â Â  (c) Notice at least once a year of the opportunity to recycle with a description of the location of the containers or depots on the premises and information about how to recycle. New tenants shall be notified of the opportunity to recycle at the time of entering into a rental agreement.

Â Â Â Â Â  (2) As used in this section, Ârecyclable materialÂ and Âsource separateÂ have the meaning given those terms in ORS 459.005. [1991 c.385 Â§16]

Â Â Â Â Â  90.320 Landlord to maintain premises in habitable condition; agreement with tenant to maintain premises. (1) A landlord shall at all times during the tenancy maintain the dwelling unit in a habitable condition. For purposes of this section, a dwelling unit shall be considered unhabitable if it substantially lacks:

Â Â Â Â Â  (a) Effective waterproofing and weather protection of roof and exterior walls, including windows and doors;

Â Â Â Â Â  (b) Plumbing facilities which conform to applicable law in effect at the time of installation, and maintained in good working order;

Â Â Â Â Â  (c) A water supply approved under applicable law, which is:

Â Â Â Â Â  (A) Under the control of the tenant or landlord and is capable of producing hot and cold running water;

Â Â Â Â Â  (B) Furnished to appropriate fixtures;

Â Â Â Â Â  (C) Connected to a sewage disposal system approved under applicable law; and

Â Â Â Â Â  (D) Maintained so as to provide safe drinking water and to be in good working order to the extent that the system can be controlled by the landlord;

Â Â Â Â Â  (d) Adequate heating facilities which conform to applicable law at the time of installation and maintained in good working order;

Â Â Â Â Â  (e) Electrical lighting with wiring and electrical equipment which conform to applicable law at the time of installation and maintained in good working order;

Â Â Â Â Â  (f) Buildings, grounds and appurtenances at the time of the commencement of the rental agreement in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, and all areas under control of the landlord kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

Â Â Â Â Â  (g) Except as otherwise provided by local ordinance or by written agreement between the landlord and the tenant, an adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the time of the commencement of the rental agreement, and the landlord shall provide and maintain appropriate serviceable receptacles thereafter and arrange for their removal;

Â Â Â Â Â  (h) Floors, walls, ceilings, stairways and railings maintained in good repair;

Â Â Â Â Â  (i) Ventilating, air conditioning and other facilities and appliances, including elevators, maintained in good repair if supplied or required to be supplied by the landlord;

Â Â Â Â Â  (j) Safety from fire hazards, including a working smoke alarm or smoke detector, with working batteries if solely battery-operated, provided only at the beginning of any new tenancy when the tenant first takes possession of the premises, as provided in ORS 479.270, but not to include the tenantÂs testing of the smoke alarm or smoke detector as provided in ORS 90.325 (6); or

Â Â Â Â Â  (k) Working locks for all dwelling entrance doors, and, unless contrary to applicable law, latches for all windows, by which access may be had to that portion of the premises which the tenant is entitled under the rental agreement to occupy to the exclusion of others and keys for such locks which require keys.

Â Â Â Â Â  (2) The landlord and tenant may agree in writing that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

Â Â Â Â Â  (a) The agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

Â Â Â Â Â  (b) The agreement does not diminish the obligations of the landlord to other tenants in the premises; and

Â Â Â Â Â  (c) The terms and conditions of the agreement are clearly and fairly disclosed and adequate consideration for the agreement is specifically stated.

Â Â Â Â Â  (3) Any provisions of this section that reasonably apply only to a structure that is used as a home, residence or sleeping place shall not apply to a manufactured dwelling, recreational vehicle or floating home where the tenant owns the manufactured dwelling, recreational vehicle or floating home, rents the space and, in the case of a dwelling or home, the space is not in a facility. Manufactured dwelling or floating home tenancies in which the tenant owns the dwelling or home and rents space in a facility shall be governed by ORS 90.730, not by this section. [Formerly 91.770; 1993 c.369 Â§6; 1995 c.559 Â§15; 1997 c.249 Â§32; 1997 c.577 Â§17; 1999 c.307 Â§20; 1999 c.676 Â§11]

Â Â Â Â Â  90.322 Landlord or agent access to premises; remedies. (1) A landlord or, to the extent provided in this section, a landlordÂs agent may enter into the tenantÂs dwelling unit or any portion of the premises under the tenantÂs exclusive control in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services, perform agreed yard maintenance or grounds keeping or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers or contractors. The right of access of the landlord or landlordÂs agent is limited as follows:

Â Â Â Â Â  (a) A landlord or landlordÂs agent may enter upon the premises under the tenantÂs exclusive control not including the dwelling unit without consent of the tenant and without notice to the tenant, for the purpose of serving notices required or permitted under this chapter, the rental agreement or any provision of applicable law.

Â Â Â Â Â  (b) In case of an emergency, a landlord may enter the dwelling unit or any portion of the premises under a tenantÂs exclusive control without consent of the tenant, without notice to the tenant and at any time. ÂEmergencyÂ includes but is not limited to a repair problem that, unless remedied immediately, is likely to cause serious damage to the premises. If a landlord makes an emergency entry in the tenantÂs absence, the landlord shall give the tenant actual notice within 24 hours after the entry, and the notice shall include the fact of the entry, the date and time of the entry, the nature of the emergency and the names of the persons who entered.

Â Â Â Â Â  (c) If the tenant requests repairs or maintenance in writing, the landlord or landlordÂs agent, without further notice, may enter upon demand, in the tenantÂs absence or without the tenantÂs consent, for the purpose of making the requested repairs until the repairs are completed. The tenantÂs written request may specify allowable times. Otherwise, the entry must be at a reasonable time. The authorization to enter provided by the tenantÂs written request expires after seven days, unless the repairs are in progress and the landlord or landlordÂs agent is making a reasonable effort to complete the repairs in a timely manner. If the person entering to do the repairs is not the landlord, upon request of the tenant, the person must show the tenant written evidence from the landlord authorizing that person to act for the landlord in making the repairs.

Â Â Â Â Â  (d) A landlord and tenant may agree that the landlord or the landlordÂs agent may enter the dwelling unit and the premises without notice at reasonable times for the purpose of showing the premises to a prospective buyer, provided that the agreement:

Â Â Â Â Â  (A) Is executed at a time when the landlord is actively engaged in attempts to sell the premises;

Â Â Â Â Â  (B) Is reflected in a writing separate from the rental agreement and signed by both parties; and

Â Â Â Â Â  (C) Is supported by separate consideration recited in the agreement.

Â Â Â Â Â  (e)(A) If a written agreement requires the landlord to perform yard maintenance or grounds keeping for the premises:

Â Â Â Â Â  (i) A landlord and tenant may agree that the landlord or landlordÂs agent may enter for that purpose upon the premises under the tenantÂs exclusive control not including the dwelling unit, without notice to the tenant, at reasonable times and with reasonable frequency. The terms of the right of entry must be described in the rental agreement or in a separate written agreement.

Â Â Â Â Â  (ii) A tenant may deny consent for a landlord or landlordÂs agent to enter upon the premises pursuant to this paragraph if the entry is at an unreasonable time or with unreasonable frequency. The tenant must assert the denial by giving actual notice of the denial to the landlord or landlordÂs agent prior to, or at the time of, the attempted entry.

Â Â Â Â Â  (B) As used in this paragraph:

Â Â Â Â Â  (i) ÂYard maintenance or grounds keepingÂ includes, but is not limited to, weeding, mowing grass and pruning trees and shrubs.

Â Â Â Â Â  (ii) ÂUnreasonable timeÂ refers to a time of day, day of the week or particular time that conflicts with the tenantÂs reasonable and specific plans to use the premises.

Â Â Â Â Â  (f) In all other cases, unless there is an agreement between the landlord and the tenant to the contrary regarding a specific entry, the landlord shall give the tenant at least 24 hoursÂ actual notice of the intent of the landlord to enter and the landlord or landlordÂs agent may enter only at reasonable times. The landlord or landlordÂs agent may not enter if the tenant, after receiving the landlordÂs notice, denies consent to enter. The tenant must assert this denial of consent by giving actual notice of the denial to the landlord or the landlordÂs agent or by attaching a written notice of the denial in a secure manner to the main entrance to that portion of the premises or dwelling unit of which the tenant has exclusive control, prior to or at the time of the attempt by the landlord or landlordÂs agent to enter.

Â Â Â Â Â  (2) A landlord may not abuse the right of access or use it to harass the tenant. A tenant may not unreasonably withhold consent from the landlord to enter.

Â Â Â Â Â  (3) This section does not apply to tenancies consisting of a rental of space in a facility for a manufactured dwelling or floating home under ORS 90.505 to 90.840.

Â Â Â Â Â  (4) If a tenancy consists of rented space for a manufactured dwelling or floating home that is owned by the tenant, but the tenancy is not subject to ORS 90.505 to 90.840 because the space is not in a facility, this section shall allow access only to the rented space and not to the dwelling or home.

Â Â Â Â Â  (5) A landlord has no other right of access except:

Â Â Â Â Â  (a) Pursuant to court order;

Â Â Â Â Â  (b) As permitted by ORS 90.410 (2); or

Â Â Â Â Â  (c) When the tenant has abandoned or relinquished the premises.

Â Â Â Â Â  (6) If a landlord is required by a governmental agency to enter a dwelling unit or any portion of the premises under a tenantÂs exclusive control, but the landlord fails to gain entry after a good faith effort in compliance with this section, the landlord may not be found in violation of any state statute or local ordinance due to the failure.

Â Â Â Â Â  (7) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement under ORS 90.392 and take possession as provided in ORS 105.105 to 105.168. In addition, the landlord may recover actual damages.

Â Â Â Â Â  (8) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but that have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the reoccurrence of the conduct or may terminate the rental agreement pursuant to ORS 90.360 (1). In addition, the tenant may recover actual damages not less than an amount equal to one weekÂs rent in the case of a week-to-week tenancy or one monthÂs rent in all other cases. [Formerly 90.335; 1997 c.577 Â§18; 1999 c.603 Â§19; 1999 c.676 Â§12; 2005 c.391 Â§20]

TENANT OBLIGATIONS

Â Â Â Â Â  90.325 Tenant duties. The tenant shall:

Â Â Â Â Â  (1) Use the parts of the premises including the living room, bedroom, kitchen, bathroom and dining room in a reasonable manner considering the purposes for which they were designed and intended;

Â Â Â Â Â  (2) Keep all areas of the premises under control of the tenant in every part as clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, as the condition of the premises permits and to the extent that the tenant is responsible for causing the problem. The tenant shall cooperate to a reasonable extent in assisting the landlord in any reasonable effort to remedy the problem;

Â Â Â Â Â  (3) Dispose from the dwelling unit all ashes, garbage, rubbish and other waste in a clean, safe and legal manner. With regard to needles, syringes and other infectious waste, as defined in ORS 459.386, the tenant may not dispose of these items by placing them in garbage receptacles or in any other place or manner except as authorized by state and local governmental agencies;

Â Â Â Â Â  (4) Keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits;

Â Â Â Â Â  (5) Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air conditioning and other facilities and appliances including elevators in the premises;

Â Â Â Â Â  (6) Test at least once every six months and replace batteries as needed in any smoke alarm or smoke detector provided by the landlord and notify the landlord in writing of any operating deficiencies as described in ORS 479.275;

Â Â Â Â Â  (7) Not remove or tamper with a properly functioning smoke alarm or smoke detector, including removing any working batteries, as provided in ORS 479.300;

Â Â Â Â Â  (8) Not deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or knowingly permit any person to do so; and

Â Â Â Â Â  (9) Behave and require other persons on the premises with the consent of the tenant to behave in a manner that will not disturb the peaceful enjoyment of the premises by neighbors. [Formerly 91.775; 1993 c.369 Â§7; 1995 c.559 Â§16; 1999 c.307 Â§21; 1999 c.603 Â§20]

Â Â Â Â Â  90.330 [Formerly 91.780; 1991 c.852 Â§1; 1995 c.559 Â§17; renumbered 90.262 in 1995]

Â Â Â Â Â  90.335 [Formerly 91.785; 1995 c.559 Â§18; renumbered 90.322 in 1995]

Â Â Â Â Â  90.340 Occupancy of premises as dwelling unit only; notice of tenant absence. Unless otherwise agreed, the tenant shall occupy the dwelling unit only as a dwelling unit. The rental agreement may require that the tenant give actual notice to the landlord of any anticipated extended absence from the premises in excess of seven days no later than the first day of the extended absence. [Formerly 91.790; 1995 c.559 Â§19]

TENANT REMEDIES

Â Â Â Â Â  90.360 Effect of landlord noncompliance with rental agreement or obligation to maintain premises; generally. (1)(a) Except as provided in this chapter, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with ORS 90.320 or 90.730, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than 30 days after delivery of the notice if the breach is not remedied in seven days in the case of an essential service or 30 days in all other cases, and the rental agreement shall terminate as provided in the notice subject to paragraphs (b) and (c) of this subsection. However, in the case of a week-to-week tenancy, the rental agreement will terminate upon a date not less than seven days after delivery of the notice if the breach is not remedied.

Â Â Â Â Â  (b) If the breach is remediable by repairs, the payment of damages or otherwise and if the landlord adequately remedies the breach before the date specified in the notice, the rental agreement shall not terminate by reason of the breach.

Â Â Â Â Â  (c) If substantially the same act or omission that constituted a prior noncompliance of which notice was given recurs within six months, the tenant may terminate the rental agreement upon at least 14 daysÂ written notice specifying the breach and the date of termination of the rental agreement. However, in the case of a week-to-week tenancy, the tenant may terminate the rental agreement upon at least seven daysÂ written notice specifying the breach and date of termination of the rental agreement.

Â Â Â Â Â  (2) Except as provided in this chapter, the tenant may recover damages and obtain injunctive relief for any noncompliance by the landlord with the rental agreement or ORS 90.320 or 90.730. The tenant shall not be entitled to recover damages for a landlord noncompliance with ORS 90.320 or 90.730 if the landlord neither knew nor reasonably should have known of the condition that constituted the noncompliance and:

Â Â Â Â Â  (a) The tenant knew or reasonably should have known of the condition and failed to give actual notice to the landlord in a reasonable time prior to the occurrence of the personal injury, damage to personal property, diminution in rental value or other tenant loss resulting from the noncompliance; or

Â Â Â Â Â  (b) The condition was caused after the tenancy began by the deliberate or negligent act or omission of someone other than the landlord or a person acting on behalf of the landlord.

Â Â Â Â Â  (3) The remedy provided in subsection (2) of this section is in addition to any right of the tenant arising under subsection (1) of this section.

Â Â Â Â Â  (4) The tenant may not terminate or recover damages under this section for a condition caused by the deliberate or negligent act or omission of the tenant or other person on the premises with the tenantÂs permission or consent.

Â Â Â Â Â  (5) If the rental agreement is terminated, the landlord shall return all security deposits and prepaid rent recoverable by the tenant under ORS 90.300. [Formerly 91.800; 1993 c.369 Â§8; 1995 c.559 Â§20; 1997 c.577 Â§19; 1999 c.603 Â§21; 1999 c.676 Â§13]

Â Â Â Â Â  90.365 Failure of landlord to supply essential services; remedies. (1) If contrary to the rental agreement or ORS 90.320 or 90.730 the landlord intentionally or negligently fails to supply any essential service, the tenant may give written notice to the landlord specifying the breach and that the tenant may seek substitute services, diminution in rent damages or substitute housing. After allowing the landlord a reasonable time and reasonable access under the circumstances to supply the essential service, the tenant may:

Â Â Â Â Â  (a) Procure reasonable amounts of the essential service during the period of the landlordÂs noncompliance and deduct their actual and reasonable cost from the rent;

Â Â Â Â Â  (b) Recover damages based upon the diminution in the fair rental value of the dwelling unit; or

Â Â Â Â Â  (c) If the failure to supply an essential service makes the dwelling unit unsafe or unfit to occupy, procure substitute housing during the period of the landlordÂs noncompliance, in which case the tenant is excused from paying rent for the period of the landlordÂs noncompliance. In addition, the tenant may recover as damages from the landlord the actual and reasonable cost or fair and reasonable value of comparable substitute housing in excess of the rent for the dwelling unit. For purposes of this paragraph, substitute housing is comparable if it is of a quality that is similar to or less than the quality of the dwelling unit with regard to basic elements including cooking and refrigeration services and, if warranted, upon consideration of factors such as location in the same area as the dwelling unit, the availability of substitute housing in the area and the expense relative to the range of choices for substitute housing in the area. A tenant may choose substitute housing of relatively greater quality, but the tenantÂs damages shall be limited to the cost or value of comparable substitute housing.

Â Â Â Â Â  (2) If contrary to the rental agreement or ORS 90.320 or 90.730 the landlord fails to supply any essential service, the lack of which poses an imminent and serious threat to the tenantÂs health, safety or property, the tenant may give written notice to the landlord specifying the breach and that the rental agreement shall terminate in not less than 48 hours unless the breach is remedied within that period. If the landlord adequately remedies the breach before the end of the notice period, the rental agreement shall not terminate by reason of the breach. As used in this subsection and subsection (3) of this section, Âimminent and serious threat to the tenantÂs health, safety or propertyÂ shall not include the presence of radon, asbestos or lead-based paint or the future risk of flooding or seismic hazard, as defined by ORS 455.447.

Â Â Â Â Â  (3)(a) If contrary to the rental agreement or ORS 90.320 or 90.730 the landlord intentionally or negligently fails to supply any essential service, the tenant may give notice to the landlord as provided in paragraph (b) of this subsection and may cause to be done in a workmanlike manner the work necessary to provide the essential service and, after submitting to the landlord receipts or an agreed upon itemized statement, deduct from the rent the actual and reasonable cost or the fair and reasonable value of the work not exceeding:

Â Â Â Â Â  (A) $1,000, if the lack of the essential service poses an imminent and serious threat to the tenantÂs health, safety or property and the work is performed by a licensed or registered professional; or

Â Â Â Â Â  (B) $500, if the lack of the essential service is significant but does not pose an imminent and serious threat to the tenantÂs health, safety or property or if work is not performed by a licensed or registered professional.

Â Â Â Â Â  (b) The notice required by this subsection shall specify the breach and that the tenant may use the remedy specified in paragraph (a) of this subsection if the landlord fails to supply the essential service within the following periods:

Â Â Â Â Â  (A) If the lack of the essential service poses an imminent and serious threat to the tenantÂs health, safety or property, the notice shall be written or actual and shall be given to the landlord at least 48 hours before the tenant causes the necessary work to be done to supply the essential service. If the notice is actual, the tenant shall also give the landlord written notice as promptly after the actual notice as conditions permit.

Â Â Â Â Â  (B) In all other cases, the notice shall be written and given to the landlord at least:

Â Â Â Â Â  (i) Seventy-two hours before the tenant causes the necessary work to be done to correct a substantial lack of a cooking or refrigeration service; or

Â Â Â Â Â  (ii) Seven days before the tenant causes the necessary work to be done to correct a substantial lack of any other essential service.

Â Â Â Â Â  (c) A tenant who conducts repairs pursuant to this subsection shall not be considered to be an employee of the landlord.

Â Â Â Â Â  (d) The landlord and tenant may agree, at any time, to allow the tenant to exceed the monetary limits of this subsection when making reasonable repairs. The landlord may specify people to do all work under this section if the tenantÂs rights under this section are not diminished.

Â Â Â Â Â  (4) For purposes of subsections (1) and (3) of this section, a landlord shall not be considered to be intentionally or negligently failing to supply an essential service if:

Â Â Â Â Â  (a) The landlord substantially supplies the essential service; or

Â Â Â Â Â  (b) The landlord is making a reasonable and good faith effort to supply the essential service and the failure is due to conditions beyond the landlordÂs control.

Â Â Â Â Â  (5) This section shall not be construed to require a landlord to supply a cooking appliance or a refrigerator if the landlord did not supply or agree to supply a cooking appliance or refrigerator to the tenant.

Â Â Â Â Â  (6) If the tenant proceeds under this section, the tenant may not proceed under ORS 90.360 (1) as to that breach.

Â Â Â Â Â  (7) Rights of the tenant under this section do not arise if the condition was caused by the deliberate or negligent act or omission of the tenant or a person on the premises with the tenantÂs consent.

Â Â Â Â Â  (8) Service or delivery of actual or written notice shall be as provided by ORS 90.150 and 90.155, including the addition of three days to the notice period if written notice is delivered by first class mail.

Â Â Â Â Â  (9) Any provisions of this section that reasonably apply only to a structure that is used as a home, residence or sleeping place shall not apply to a manufactured dwelling, recreational vehicle or floating home if the tenant owns the manufactured dwelling, recreational vehicle or floating home and rents the space. [Formerly 91.805; 1995 c.559 Â§21; 1997 c.577 Â§20; 1999 c.603 Â§22; 1999 c.676 Â§14]

Â Â Â Â Â  90.370 Tenant counterclaims in action by landlord for possession or rent. (1)(a) In an action for possession based upon nonpayment of the rent or in an action for rent when the tenant is in possession, the tenant may counterclaim for any amount, not in excess of the jurisdictional limits of the court in which the action is brought, that the tenant may recover under the rental agreement or this chapter, provided that the tenant must prove that prior to the filing of the landlordÂs action the landlord reasonably had or should have had knowledge or had received actual notice of the facts that constitute the tenantÂs counterclaim.

Â Â Â Â Â  (b) In the event the tenant counterclaims, the court at the landlordÂs or tenantÂs request may order the tenant to pay into court all or part of the rent accrued and thereafter accruing, and shall determine the amount due to each party. The party to whom a net amount is owed shall be paid first from the money paid into court, and shall be paid the balance by the other party. The court may at any time release money paid into court to either party if the parties agree or if the court finds such party to be entitled to the sum so released. If no rent remains due after application of this section and unless otherwise agreed between the parties, a judgment shall be entered for the tenant in the action for possession.

Â Â Â Â Â  (2) In an action for rent when the tenant is not in possession, the tenant may counterclaim as provided in subsection (1) of this section but is not required to pay any rent into court.

Â Â Â Â Â  (3) If the tenant does not comply with an order to pay rent into the court as provided in subsection (1) of this section, the tenant shall not be permitted to assert a counterclaim in the action for possession.

Â Â Â Â Â  (4) If the total amount found due to the tenant on any counterclaims is less than any rent found due to the landlord, and the tenant retains possession solely because the tenant paid rent into court under subsection (1) of this section, no attorney fees shall be awarded to the tenant unless the tenant paid at least the balance found due to the landlord into court no later than the commencement of the trial.

Â Â Â Â Â  (5) When a tenant is granted a continuance for a longer period than two days, and has not been ordered to pay rent into court under subsection (1) of this section, the tenant shall be ordered to pay rent into court under ORS 105.140 (2). [Formerly 91.810; 1993 c.369 Â§9; 1995 c.559 Â§22]

Â Â Â Â Â  90.375 Effect of unlawful ouster or exclusion; willful diminution of services. If a landlord unlawfully removes or excludes the tenant from the premises, seriously attempts or seriously threatens unlawfully to remove or exclude the tenant from the premises or willfully diminishes or seriously attempts or seriously threatens unlawfully to diminish services to the tenant by interrupting or causing the interruption of heat, running water, hot water, electric or other essential service, the tenant may obtain injunctive relief to recover possession or may terminate the rental agreement and recover an amount up to two monthsÂ periodic rent or twice the actual damages sustained by the tenant, whichever is greater. If the rental agreement is terminated the landlord shall return all security deposits and prepaid rent recoverable under ORS 90.300. The tenant need not terminate the rental agreement, obtain injunctive relief or recover possession to recover damages under this section. [Formerly 91.815; 1993 c.369 Â§10; 1995 c.559 Â§23; 1997 c.577 Â§21]

Â Â Â Â Â  90.380 Effect of rental of dwelling in violation of building or housing codes; remedy. (1) As used in this section, ÂpostedÂ means that a governmental agency has attached a copy of the agencyÂs written determination in a secure manner to the main entrance of the dwelling unit or to the premises or building of which the dwelling unit is a part.

Â Â Â Â Â  (2)(a) If a governmental agency has posted a dwelling unit as unsafe and unlawful to occupy due to the existence of conditions that violate state or local law and materially affect health or safety to an extent that, in the agencyÂs determination, the tenant must vacate the unit and another person may not take possession of the unit, a landlord may not continue a tenancy or enter into a new tenancy for the dwelling unit until the landlord corrects the conditions that led to the agencyÂs determination.

Â Â Â Â Â  (b) If a landlord knowingly violates paragraph (a) of this subsection, the tenant may immediately terminate the tenancy by giving the landlord actual notice of the termination and the reason for the termination and may recover from the landlord either two monthsÂ periodic rent or up to twice the actual damages sustained by the tenant as a result of the violation, whichever is greater. The tenant need not terminate the tenancy to recover damages under this section.

Â Â Â Â Â  (3)(a) If a governmental agency has given a written notice to a landlord that a dwelling unit has been determined to be unlawful, but not unsafe, to occupy due to the existence of conditions that violate state or local law and materially affect health or safety to an extent that, in the agencyÂs determination, although the unit is safe for an existing tenant to occupy, another person may not take possession of the unit, the landlord may not enter into a new tenancy for the dwelling unit until the landlord corrects the conditions that led to the agencyÂs determination.

Â Â Â Â Â  (b) If a landlord knowingly violates paragraph (a) of this subsection, the tenant may recover from the landlord either two monthsÂ periodic rent or up to twice the actual damages sustained by the tenant as a result of the violation, whichever is greater.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, a landlord is not liable to a tenant for a violation of paragraph (a) of this subsection if, prior to the commencement of the tenancy, the landlord discloses to the tenant that the dwelling unit has been determined to be unlawful to occupy.

Â Â Â Â Â  (d) A disclosure described in paragraph (c) of this subsection must be in writing, include a description of the conditions that led to the agencyÂs determination and state that the landlord is obligated to correct the conditions before entering into a new tenancy. The landlord shall attach a copy of the agencyÂs notice to the disclosure. The notice copy may provide the information required by this paragraph to be disclosed by the landlord to the tenant.

Â Â Â Â Â  (e) A disclosure described in paragraph (c) of this subsection does not release the landlord from the duties imposed by this chapter, including the duty to maintain the dwelling unit in a habitable condition pursuant to ORS 90.320 or 90.730. A tenant who enters into a tenancy after the landlordÂs disclosure does not waive the tenantÂs other remedies under this chapter. The disclosure does not prevent the governmental agency that made the determination from imposing on the landlord any penalty authorized by law for entering into the new tenancy.

Â Â Â Â Â  (4)(a) If a governmental agency has made a determination regarding a dwelling unit and has posted or given notice for conditions described in subsection (2)(a) or (3)(a) of this section, a landlord may not accept from an applicant for that dwelling unit a deposit to secure the execution of a rental agreement pursuant to ORS 90.297 unless, before accepting the deposit, the landlord discloses to the applicant as provided by subsection (3)(c) of this section that the dwelling unit has been determined to be unlawful to occupy.

Â Â Â Â Â  (b) If a landlord knowingly violates paragraph (a) of this subsection or fails to correct the conditions leading to the agencyÂs determination before the date a new tenancy is to begin as provided by the agreement to secure the execution of a rental agreement, an applicant may terminate the agreement to secure the execution of the rental agreement by giving the landlord actual notice of the termination and the reason for termination. As a result of a termination, the applicant may recover from the landlord an amount equal to twice the deposit. If an applicant recovers damages for a violation pursuant to this paragraph, the applicant may not recover any amounts under ORS 90.297.

Â Â Â Â Â  (5) If, after a landlord and a tenant have entered into a tenancy, a governmental agency posts a dwelling unit as unsafe and unlawful to occupy due to the existence of conditions that violate state or local law, that materially affect health or safety and that:

Â Â Â Â Â  (a) Were not caused by the tenant, the tenant may immediately terminate the tenancy by giving the landlord actual notice of the termination and the reason for the termination; or

Â Â Â Â Â  (b) Were not caused by the landlord or by the landlordÂs failure to maintain the dwelling, the landlord may terminate the tenancy by giving the tenant 24 hoursÂ written notice of the termination and the reason for the termination, after which the landlord may take possession in the manner provided in ORS 105.105 to 105.168.

Â Â Â Â Â  (6) If the tenancy is terminated, as a result of conditions as described in subsections (2), (4) and (5) of this section, within 14 days of the notice of termination the landlord shall return to the applicant or tenant:

Â Â Â Â Â  (a) All of the deposit to secure the execution of a rental agreement, security deposit or prepaid rent owed to the applicant under this section or to the tenant under ORS 90.300; and

Â Â Â Â Â  (b) All rent prepaid for the month in which the termination occurs, prorated, if applicable, to the date of termination or the date the tenant vacates the premises, whichever is later.

Â Â Â Â Â  (7) If conditions at premises that existed at the outset of the tenancy and that were not caused by the tenant pose an imminent and serious threat to the health or safety of occupants of the premises within six months from the beginning of the tenancy, the tenant may immediately terminate the rental agreement by giving the landlord actual notice of the termination and the reason for the termination. In addition, if the landlord knew or should have reasonably known of the existence of the conditions, the tenant may recover either two monthsÂ periodic rent or twice the actual damages sustained by the tenant as a result of the violation, whichever is greater. The tenant need not terminate the rental agreement to recover damages under this section. Within four days of the tenantÂs notice of termination, the landlord shall return to the tenant:

Â Â Â Â Â  (a) All of the security deposit or prepaid rent owed to the tenant under ORS 90.300; and

Â Â Â Â Â  (b) All rent prepaid for the month in which the termination occurs, prorated to the date of termination or the date the tenant vacates the premises, whichever is later.

Â Â Â Â Â  (8)(a) A landlord shall return the money due the applicant or tenant under subsections (6) and (7) of this section either by making the money available to the applicant or tenant at the landlordÂs customary place of business or by mailing the money by first class mail to the applicant or tenant.

Â Â Â Â Â  (b) The applicant or tenant has the option of choosing the method for return of any money due under this section. If the applicant or tenant fails to choose one of these methods at the time of giving the notice of termination, the landlord shall use the mail method, addressed to the last-known address of the applicant or tenant and mailed within the relevant four-day or 14-day period following the applicantÂs or tenantÂs notice.

Â Â Â Â Â  (9) If the landlord fails to comply with subsection (8) of this section, the applicant or tenant may recover the money due in an amount equal to twice the amount due. [Formerly 91.817; 1993 c.369 Â§11; 1995 c.559 Â§24; 2001 c.596 Â§32]

Â Â Â Â Â  90.385 Retaliatory conduct by landlord prohibited; tenant remedies and defenses; action for possession in certain cases. (1) Except as provided in this section, a landlord may not retaliate by increasing rent or decreasing services, by serving a notice to terminate the tenancy or by bringing or threatening to bring an action for possession after:

Â Â Â Â Â  (a) The tenant has complained to, or expressed to the landlord in writing an intention to complain to, a governmental agency charged with responsibility for enforcement of any of the following concerning a violation applicable to the tenancy:

Â Â Â Â Â  (A) A building, health or housing code materially affecting health or safety;

Â Â Â Â Â  (B) Laws or regulations concerning the delivery of mail; or

Â Â Â Â Â  (C) Laws or regulations prohibiting discrimination in rental housing;

Â Â Â Â Â  (b) The tenant has made any complaint to the landlord that is in good faith and related to the tenancy;

Â Â Â Â Â  (c) The tenant has organized or become a member of a tenantsÂ union or similar organization;

Â Â Â Â Â  (d) The tenant has testified against the landlord in any judicial, administrative or legislative proceeding;

Â Â Â Â Â  (e) The tenant successfully defended an action for possession brought by the landlord within the previous six months except if the tenant was successful in defending the action only because:

Â Â Â Â Â  (A) The termination notice by the landlord was not served or delivered in the manner required by ORS 90.155; or

Â Â Â Â Â  (B) The period provided by the termination notice was less than that required by the statute upon which the notice relied to terminate the tenancy; or

Â Â Â Â Â  (f) The tenant has performed or expressed intent to perform any other act for the purpose of asserting, protecting or invoking the protection of any right secured to tenants under any federal, state or local law.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âdecreasing servicesÂ includes:

Â Â Â Â Â  (a) Unreasonably restricting the availability of or placing unreasonable burdens on the use of common areas or facilities by tenant associations or tenants meeting to establish a tenant organization; and

Â Â Â Â Â  (b) Intentionally and unreasonably interfering with and substantially impairing the enjoyment or use of the premises by the tenant.

Â Â Â Â Â  (3) If the landlord acts in violation of subsection (1) of this section the tenant is entitled to the remedies provided in ORS 90.375 and has a defense in any retaliatory action against the tenant for possession.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (3) of this section, a landlord may bring an action for possession if:

Â Â Â Â Â  (a) The complaint by the tenant was made to the landlord or an agent of the landlord in an unreasonable manner or at an unreasonable time or was repeated in a manner having the effect of unreasonably harassing the landlord. A determination whether the manner, time or effect of a complaint was unreasonable shall include consideration of all related circumstances preceding or contemporaneous to the complaint;

Â Â Â Â Â  (b) The violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant or other person in the household of the tenant or upon the premises with the consent of the tenant;

Â Â Â Â Â  (c) The tenant is in default in rent; or

Â Â Â Â Â  (d) Compliance with the applicable building or housing code requires alteration, remodeling or demolition which would effectively deprive the tenant of use of the dwelling unit.

Â Â Â Â Â  (5) For purposes of this section, a complaint made by another on behalf of a tenant is considered a complaint by the tenant.

Â Â Â Â Â  (6) For the purposes of subsection (4)(c) of this section, a tenant who has paid rent into court pursuant to ORS 90.370 shall not be considered to be in default in rent.

Â Â Â Â Â  (7) The maintenance of an action under subsection (4) of this section does not release the landlord from liability under ORS 90.360 (2). [Formerly 91.865; 1995 c.559 Â§25; 1997 c.303 Â§1; 1999 c.603 Â§23]

Â Â Â Â Â  90.390 Discrimination against tenant or applicant; tenant defense. (1) A landlord may not discriminate against a tenant in violation of local, state or federal law, including ORS 346.630, 346.660, 346.690, 659A.145 and 659A.421.

Â Â Â Â Â  (2) If the tenant can prove that the landlord has in fact acted in violation of subsection (1) of this section the tenant has a defense in any discriminatory action brought by the landlord against the tenant for possession, unless the tenant is in default in rent.

Â Â Â Â Â  (3) A tenant may prove a landlordÂs discrimination in violation of ORS 659A.145 or 659A.421 by demonstrating that a facially neutral housing policy has a disparate adverse impact on members of a protected class as described in ORS 659A.424.

Â Â Â Â Â  (4) A landlord may not discriminate against an applicant solely because the applicant was a defendant in an action for possession pursuant to ORS 105.105 to 105.168 that was dismissed or that resulted in general judgment for the defendant prior to the application. This subsection does not apply if the prior action has not resulted in a dismissal or general judgment at the time of the application. If the landlord knowingly acts in violation of this subsection, the applicant may recover actual damages or $200, whichever is greater. [1993 c.369 Â§24; 1997 c.577 Â§22; 2003 c.378 Â§12; 2005 c.391 Â§32]

LANDLORD REMEDIES

Â Â Â Â Â  90.392 Termination of rental agreement by landlord for cause; tenant right to cure violation. (1) Except as provided in this chapter, after delivery of written notice a landlord may terminate the rental agreement for cause and take possession as provided in ORS 105.105 to 105.168, unless the tenant cures the violation as provided in this section.

Â Â Â Â Â  (2) Causes for termination under this section are:

Â Â Â Â Â  (a) Material violation by the tenant of the rental agreement. For purposes of this paragraph, material violation of the rental agreement includes, but is not limited to, the nonpayment of a late charge under ORS 90.260 or a utility or service charge under ORS 90.315.

Â Â Â Â Â  (b) Material violation by the tenant of ORS 90.325.

Â Â Â Â Â  (c) Failure by the tenant to pay rent.

Â Â Â Â Â  (3) The notice must:

Â Â Â Â Â  (a) Specify the acts and omissions constituting the violation;

Â Â Â Â Â  (b) Except as provided in subsection (5)(a) of this section, state that the rental agreement will terminate upon a designated date not less than 30 days after delivery of the notice; and

Â Â Â Â Â  (c) If the tenant can cure the violation as provided in subsection (4) of this section, state that the violation can be cured, describe at least one possible remedy to cure the violation and designate the date by which the tenant must cure the violation.

Â Â Â Â Â  (4)(a) If the violation described in the notice can be cured by the tenant by a change in conduct, repairs, payment of money or otherwise, the rental agreement does not terminate if the tenant cures the violation by the designated date. The designated date must be:

Â Â Â Â Â  (A) At least 14 days after delivery of the notice; or

Â Â Â Â Â  (B) If the violation is conduct that was a separate and distinct act or omission and is not ongoing, no earlier than the date of delivery of the notice as provided in ORS 90.155. For purposes of this paragraph, conduct is ongoing if the conduct is constant or persistent or has been sufficiently repetitive over time that a reasonable person would consider the conduct to be ongoing.

Â Â Â Â Â  (b) If the tenant does not cure the violation, the rental agreement terminates as provided in the notice.

Â Â Â Â Â  (5)(a) If the cause of a written notice delivered under subsection (1) of this section is substantially the same act or omission that constituted a prior violation for which notice was given under this section within the previous six months, the designated termination date stated in the notice must be not less than 10 days after delivery of the notice and no earlier than the designated termination date stated in the previously given notice. The tenant does not have a right to cure this subsequent violation.

Â Â Â Â Â  (b) A landlord may not terminate a rental agreement under this subsection if the only violation is a failure to pay the current monthÂs rent.

Â Â Â Â Â  (6) When a tenancy is a week-to-week tenancy, the notice period in:

Â Â Â Â Â  (a) Subsection (3)(b) of this section changes from 30 days to seven days;

Â Â Â Â Â  (b) Subsection (4)(a)(A) of this section changes from 14 days to four days; and

Â Â Â Â Â  (c) Subsection (5)(a) of this section changes from 10 days to four days.

Â Â Â Â Â  (7) The termination of a tenancy for a manufactured dwelling or floating home space in a facility under ORS 90.505 to 90.840 is governed by ORS 90.630 and not by this section. [2005 c.391 Â§7]

Â Â Â Â Â  90.394 Termination of rental agreement for failure to pay rent. The landlord may terminate the rental agreement for nonpayment of rent and take possession as provided in ORS 105.105 to 105.168, as follows:

Â Â Â Â Â  (1) When the tenancy is a week-to-week tenancy, by delivering to the tenant at least 72 hoursÂ written notice of nonpayment and the landlordÂs intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the fifth day of the rental period, including the first day the rent is due.

Â Â Â Â Â  (2) For all tenancies other than week-to-week tenancies, by delivering to the tenant:

Â Â Â Â Â  (a) At least 72 hoursÂ written notice of nonpayment and the landlordÂs intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the eighth day of the rental period, including the first day the rent is due; or

Â Â Â Â Â  (b) At least 144 hoursÂ written notice of nonpayment and the landlordÂs intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the fifth day of the rental period, including the first day the rent is due.

Â Â Â Â Â  (3) The notice described in this section must also specify the amount of rent that must be paid and the date and time by which the tenant must pay the rent to cure the nonpayment of rent.

Â Â Â Â Â  (4) Payment by a tenant who has received a notice under this section is timely if mailed to the landlord within the period of the notice unless:

Â Â Â Â Â  (a) The notice is served on the tenant:

Â Â Â Â Â  (A) By personal delivery as provided in ORS 90.155 (1)(a); or

Â Â Â Â Â  (B) By first class mail and attachment as provided in ORS 90.155 (1)(c);

Â Â Â Â Â  (b) A written rental agreement and the notice expressly state that payment is to be made at a specified location that is either on the premises or at a place where the tenant has made all previous rent payments in person; and

Â Â Â Â Â  (c) The place so specified is available to the tenant for payment throughout the period of the notice. [2005 c.391 Â§8]

Â Â Â Â Â  90.396 Acts or omissions justifying termination 24 hours after notice. (1) Except as provided in subsection (2) of this section, after at least 24 hoursÂ written notice specifying the acts and omissions constituting the cause and specifying the date and time of the termination, the landlord may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168, if:

Â Â Â Â Â  (a) The tenant, someone in the tenantÂs control or the tenantÂs pet seriously threatens to inflict substantial personal injury, or inflicts any substantial personal injury, upon a person on the premises other than the tenant;

Â Â Â Â Â  (b) The tenant or someone in the tenantÂs control recklessly endangers a person on the premises other than the tenant by creating a serious risk of substantial personal injury;

Â Â Â Â Â  (c) The tenant, someone in the tenantÂs control or the tenantÂs pet inflicts any substantial personal injury upon a neighbor living in the immediate vicinity of the premises;

Â Â Â Â Â  (d) The tenant or someone in the tenantÂs control intentionally inflicts any substantial damage to the premises or the tenantÂs pet inflicts substantial damage to the premises on more than one occasion;

Â Â Â Â Â  (e)(A) The tenant intentionally provided substantial false information on the application for the tenancy within the past year;

Â Â Â Â Â  (B) The false information was with regard to a criminal conviction of the tenant that would have been material to the landlordÂs acceptance of the application; and

Â Â Â Â Â  (C) The landlord terminates the rental agreement within 30 days after discovering the falsity of the information; or

Â Â Â Â Â  (f) The tenant, someone in the tenantÂs control or the tenantÂs pet commits any act that is outrageous in the extreme, on the premises or in the immediate vicinity of the premises. For purposes of this paragraph, an act is outrageous in the extreme if the act is not described in paragraphs (a) to (e) of this subsection, but is similar in degree and is one that a reasonable person in that community would consider to be so offensive as to warrant termination of the tenancy within 24 hours, considering the seriousness of the act or the risk to others. An act that is outrageous in the extreme is more extreme or serious than an act that warrants a 30-day termination under ORS 90.392. Acts that are Âoutrageous in the extremeÂ include, but are not limited to, the following acts by a person:

Â Â Â Â Â  (A) Prostitution or promotion of prostitution, as described in ORS 167.007 and 167.012;

Â Â Â Â Â  (B) Manufacture, delivery or possession of a controlled substance, as described in ORS 475.005, but not including:

Â Â Â Â Â  (i) The medical use of marijuana in compliance with ORS 475.300 to 475.346;

Â Â Â Â Â  (ii) Possession of, or delivery for no consideration of, less than one avoirdupois ounce of marijuana as described in ORS 475.840 (2)(b) or (4)(f); or

Â Â Â Â Â  (iii) Possession of prescription drugs;

Â Â Â Â Â  (C) Intimidation, as described in ORS 166.155 and 166.165; or

Â Â Â Â Â  (D) Burglary as described in ORS 164.215 and 164.225.

Â Â Â Â Â  (2) If the cause for a termination notice given pursuant to subsection (1) of this section is based upon the acts of the tenantÂs pet, the tenant may cure the cause and avoid termination of the tenancy by removing the pet from the premises prior to the end of the notice period. The notice must describe the right of the tenant to cure the cause. If the tenant returns the pet to the premises at any time after having cured the violation, the landlord, after at least 24 hoursÂ written notice specifying the subsequent presence of the offending pet, may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168. The tenant does not have a right to cure this subsequent violation.

Â Â Â Â Â  (3) For purposes of subsection (1) of this section, someone is in the tenantÂs control if that person enters or remains on the premises with the tenantÂs permission or consent after the tenant reasonably knows or should know of that personÂs act or likelihood to commit any act of the type described in subsection (1) of this section.

Â Â Â Â Â  (4) An act can be proven to be outrageous in the extreme even if the act is one that does not violate a criminal statute. Notwithstanding the references to criminal statutes in subsection (1)(f) of this section, the landlordÂs burden of proof in an action for possession under subsection (1) of this section is the civil standard of proof by a preponderance of the evidence.

Â Â Â Â Â  (5) If a good faith effort by a landlord to terminate the tenancy under subsection (1)(f) of this section and to recover possession of the rental unit under ORS 105.105 to 105.168 fails by decision of the court, the landlord may not be found in violation of any state statute or local ordinance requiring the landlord to remove that tenant upon threat of fine, abatement or forfeiture as long as the landlord continues to make a good faith effort to terminate the tenancy. [2005 c.391 Â§9]

Â Â Â Â Â  Note: 475.840 (2)(b) and (4)(f) were deleted by section 39, chapter 708, Oregon Laws 2005. The text of 90.396 was not amended by enactment of the Legislative Assembly to reflect the deletion. Editorial adjustment of 90.396 for the deletion of 475.840 (2)(b) and (4)(f) has not been made.

Â Â Â Â Â  90.398 Termination of rental agreement for drug or alcohol violations. (1) If a tenant living for less than two years in drug and alcohol free housing uses, possesses or shares alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, the landlord may deliver a written notice to the tenant terminating the tenancy for cause and take possession as provided in ORS 105.105 to 105.168. The notice must specify the acts constituting the drug or alcohol violation and state that the rental agreement will terminate in not less than 48 hours after delivery of the notice, at a specified date and time. The notice must also state that the tenant can cure the drug or alcohol violation by a change in conduct or otherwise within 24 hours after delivery of the notice.

Â Â Â Â Â  (2) If the tenant cures the violation within the 24-hour period, the rental agreement does not terminate. If the tenant does not cure the violation within the 24-hour period, the rental agreement terminates as provided in the notice.

Â Â Â Â Â  (3) If substantially the same act that constituted a prior drug or alcohol violation of which notice was given reoccurs within six months, the landlord may terminate the rental agreement upon at least 24 hoursÂ written notice specifying the violation and the date and time of termination of the rental agreement. The tenant does not have a right to cure this subsequent violation. [2005 c.391 Â§10]

Â Â Â Â Â  90.400 [Formerly 91.820; 1993 c.369 Â§12; 1995 c.559 Â§26; 1997 c.577 Â§23; 1999 c.603 Â§24; 1999 c.676 Â§15; 2001 c.596 Â§33; 2003 c.378 Â§13; 2005 c.22 Â§61; 2005 c.708 Â§42; repealed by 2005 c.391 Â§39]

Â Â Â Â Â  90.401 Remedies available to landlord. Except as provided in this chapter:

Â Â Â Â Â  (1) A landlord may pursue any one or more of the remedies set forth in ORS 90.392, 90.394, 90.396, 90.398, 90.403 and 90.405, simultaneously or sequentially.

Â Â Â Â Â  (2) In addition to the remedies provided in ORS 90.392, 90.394, 90.396 and 90.398, a landlord may recover damages and obtain injunctive relief for any noncompliance by the tenant with the rental agreement or ORS 90.325 or 90.740. [2005 c.391 Â§11]

Â Â Â Â Â  90.402 [1993 c.369 Â§25; 1995 c.559 Â§27; renumbered 90.160 in 1995]

Â Â Â Â Â  90.403 Taking possession of premises from unauthorized possessor. (1) If an unauthorized person is in possession of the premises, after at least 24 hoursÂ written notice specifying the cause and the date and time by which the person must vacate, a landlord may take possession as provided in ORS 105.105 to 105.168 if:

Â Â Â Â Â  (a) The tenant has vacated the premises;

Â Â Â Â Â  (b) The rental agreement with the tenant prohibited subleasing or allowing another person to occupy the premises without the written permission of the landlord; and

Â Â Â Â Â  (c) The landlord has not knowingly accepted rent from the person in possession of the premises.

Â Â Â Â Â  (2) Service of notice under this section does not create a right of tenancy for the person in possession of the premises. [2005 c.391 Â§12]

Â Â Â Â Â  90.405 Effect of tenant keeping unpermitted pet. (1) If the tenant, in violation of the rental agreement, keeps on the premises a pet capable of causing damage to persons or property, the landlord may deliver a written notice specifying the violation and stating that the tenancy will terminate upon a date not less than 10 days after the delivery of the notice unless the tenant removes the pet from the premises prior to the termination date specified in the notice. If the pet is not removed by the date specified, the tenancy shall terminate and the landlord may take possession in the manner provided in ORS 105.105 to 105.168.

Â Â Â Â Â  (2) For purposes of this section, Âa pet capable of causing damage to persons or propertyÂ means an animal that, because of the nature, size or behavioral characteristics of that particular animal or of that breed or type of animal generally, a reasonable person might consider to be capable of causing personal injury or property damage, including but not limited to, water damage from medium or larger sized fish tanks or other personal injury or property damage arising from the environment in which the animal is kept.

Â Â Â Â Â  (3) If substantially the same act that constituted a prior noncompliance of which notice was given under subsection (1) of this section recurs within six months, the landlord may terminate the rental agreement upon at least 10 daysÂ written notice specifying the breach and the date of termination of the rental agreement.

Â Â Â Â Â  (4) This section shall not apply to any tenancy governed by ORS 90.505 to 90.840. [Formerly 91.822; 1995 c.559 Â§28; 1999 c.603 Â§25]

Â Â Â Â Â  90.410 Effect of tenant failure to give notice of absence; absence; abandonment. (1) If the rental agreement requires the tenant to give actual notice to the landlord of an anticipated extended absence in excess of seven days as permitted by ORS 90.340 and the tenant willfully fails to do so, the landlord may recover actual damages from the tenant.

Â Â Â Â Â  (2) During any absence of the tenant in excess of seven days, the landlord may enter the dwelling unit at times reasonably necessary.

Â Â Â Â Â  (3) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it for a fair rental. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, the rental agreement terminates as of the date of the new tenancy. If the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental or if the landlord accepts the abandonment as a surrender, the rental agreement is deemed to be terminated by the landlord as of the date the landlord knows or should know of the abandonment. If the tenancy is from month to month or week to week, the term of the rental agreement for this purpose is deemed to be a month or a week, as the case may be. [Formerly 91.825; 1993 c.369 Â§13; 1995 c.559 Â§29; 1999 c.603 Â§26]

Â Â Â Â Â  90.415 Landlord waiver of right to terminate tenancy; exceptions. (1) Except as otherwise provided in this section, a landlord waives the right to terminate a rental agreement for a particular breach if the landlord:

Â Â Â Â Â  (a) During two or more separate rental periods, accepts rent with knowledge of the default by the tenant; or

Â Â Â Â Â  (b) Accepts performance by a tenant that varies from the terms of the rental agreement.

Â Â Â Â Â  (2) For purposes of subsection (1)(a) of this section, a landlord has not accepted rent if within six days after receipt of the rent payment, the landlord refunds the rent.

Â Â Â Â Â  (3) A landlord does not waive the right to terminate as described in subsection (1)(a) of this section if the termination is under ORS 90.396.

Â Â Â Â Â  (4) A landlord does not waive the right to terminate as described in subsection (1) of this section if the landlord and tenant agree otherwise after the breach has occurred.

Â Â Â Â Â  (5) If a tenancy consists of rented space for a manufactured dwelling or floating home as described in ORS 90.505, a landlord does not waive the right to terminate as described in subsection (1) of this section if:

Â Â Â Â Â  (a) The breach or default at issue concerns:

Â Â Â Â Â  (A) Disrepair or deterioration of the manufactured dwelling or floating home pursuant to ORS 90.632; or

Â Â Â Â Â  (B) A failure to maintain the space, as provided by ORS 90.740 (2), (4)(b) and (4)(h); or

Â Â Â Â Â  (b) The breach or default at issue concerns the tenantÂs conduct and, following the breach or default, but prior to acceptance of rent or performance as described in subsection (1) of this section, the landlord gives written notice to the tenant regarding the breach or default that:

Â Â Â Â Â  (A) Describes specifically the conduct that constitutes the breach or default, either as a separate and distinct breach or default, a series or group of breaches or defaults or a continuous or ongoing breach or default;

Â Â Â Â Â  (B) States that the tenant is required to discontinue the conduct or correct the breach or default; and

Â Â Â Â Â  (C) States that a reoccurrence of the conduct that constitutes a breach or default may result in a termination of the tenancy pursuant to ORS 90.630. For a continuous or ongoing breach or default, the landlordÂs notice remains effective for 12 months.

Â Â Â Â Â  (6) Prior to giving a nonpayment of rent termination notice under ORS 90.394, a landlord who accepts partial rent for a rental period does not waive the right to terminate for nonpayment if:

Â Â Â Â Â  (a) The landlord accepted the partial rent before the landlord gave any notice of intent to terminate under ORS 90.394 based on the tenantÂs agreement to pay the balance by a time certain; and

Â Â Â Â Â  (b) The tenant does not pay the balance of the rent as agreed.

Â Â Â Â Â  (7) A landlord who accepts partial rent under subsection (6) of this section may proceed to serve a notice under ORS 90.394 to terminate the tenancy if the balance of the rent is not paid, provided:

Â Â Â Â Â  (a) The notice is served no earlier than it would have been permitted under ORS 90.394 had no rent been accepted; and

Â Â Â Â Â  (b) The notice permits the tenant to avoid termination of the tenancy for nonpayment of rent by paying the balance within 72 hours or 144 hours, as the case may be, or by any date to which the parties agreed, whichever is later.

Â Â Â Â Â  (8) After giving a nonpayment of rent termination notice under ORS 90.394, a landlord who accepts partial rent for a rental period does not waive the right to terminate for nonpayment if the landlord and tenant agree in writing that the acceptance does not constitute waiver.

Â Â Â Â Â  (9) A written agreement under subsection (8) of this section may provide that the landlord may proceed to terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168 without serving a new notice under ORS 90.394 in the event the tenant fails to pay the balance of the rent by a time certain.

Â Â Â Â Â  (10) A landlordÂs acceptance of partial rent for a rental period does not waive the right to terminate the rental agreement if the entire amount of the partial payment was from funds paid under the United States Housing Act of 1937 (42 U.S.C. 1437f) or any state low income rental housing fund administered by the Housing and Community Services Department.

Â Â Â Â Â  (11) A landlord who accepts rent after the giving of a notice of termination by the landlord or the tenant, other than a nonpayment of rent notice, does not waive the right to terminate on that notice if:

Â Â Â Â Â  (a) The landlord accepts rent prorated to the termination date specified in the notice; or

Â Â Â Â Â  (b) Within six days after receipt of the rent payment, the landlord refunds at least the unused balance of the rent prorated for the period beyond the termination date.

Â Â Â Â Â  (12) A landlord who has served a notice of termination for cause under ORS 90.392, 90.630 or 90.632 does not waive the right to terminate on that notice by accepting rent for the rental period and beyond the period covered by the notice if within six days after the end of the remedy or correction period described in the applicable statute, the landlord refunds the rent for the period beyond the termination date.

Â Â Â Â Â  (13) A landlord who has served a notice of termination for cause under ORS 90.392, 90.630 or 90.632 and who has commenced proceedings under ORS 105.105 to 105.168 to recover possession of the premises does not waive the right to terminate on that notice:

Â Â Â Â Â  (a) By accepting rent for any period beyond the expiration of the notice during which the tenant remains in possession provided:

Â Â Â Â Â  (A) The landlord notifies the tenant in writing, in or after the service of the notice of termination for cause, that acceptance of rent while a termination action is pending will not waive the right to terminate on that notice; and

Â Â Â Â Â  (B) The rent does not cover a period extending beyond the date of its acceptance.

Â Â Â Â Â  (b) By serving a notice of nonpayment of rent under ORS 90.394.

Â Â Â Â Â  (14) A landlord and tenant may by written agreement provide that monthly rent shall be paid in regular installments of less than a month pursuant to a schedule specified in the agreement. Those installment rent payments are not partial rent, as that term is used in this section.

Â Â Â Â Â  (15) Unless otherwise agreed, a landlord does not waive the right to terminate as described in subsection (1) of this section by accepting:

Â Â Â Â Â  (a) A last monthÂs rent deposit collected at the beginning of the tenancy, even if the deposit covers a period beyond a termination date; or

Â Â Â Â Â  (b) Rent distributed pursuant to a court order releasing money paid into court as provided by ORS 90.370 (1).

Â Â Â Â Â  (16) Notwithstanding subsections (2), (11) and (12) of this section, if a tenancy consists of rented space for a manufactured dwelling or floating home as described in ORS 90.505, the period for the landlord to refund rent under subsection (2), (11) or (12) of this section is seven days.

Â Â Â Â Â  (17) When a landlord must refund rent under this section, the refund shall be made to the tenant or other payer by personal delivery or first class mail and may be in the form of the tenantÂs or other payerÂs check or any other form of check or money. [Formerly 91.830; 1991 c.62 Â§1; 1995 c.559 Â§30; 1997 c.577 Â§24; 1999 c.603 Â§27; 1999 c.676 Â§16; 2001 c.596 Â§34; 2003 c.658 Â§4; 2005 c.22 Â§62; 2005 c.391 Â§21]

Â Â Â Â Â  90.420 Enforceability of landlord liens; distraint for rent abolished. (1) A lien or security interest on behalf of the landlord in the tenantÂs household goods is not enforceable unless perfected before October 5, 1973.

Â Â Â Â Â  (2) Distraint for rent is abolished. [Formerly 91.835]

Â Â Â Â Â  90.425 Disposition of personal property abandoned by tenant; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property. (1) As used in this section:

Â Â Â Â Â  (a) ÂCurrent market valueÂ means the amount in cash, as determined by the county assessor, that could reasonably be expected to be paid for a manufactured dwelling or floating home by an informed buyer to an informed seller, each acting without compulsion in an armÂs-length transaction occurring on the assessment date for the tax year or on the date of a subsequent reappraisal by the county assessor.

Â Â Â Â Â  (b) ÂDispose of the personal propertyÂ means that, if reasonably appropriate, the landlord may throw away the property or may give it without consideration to a nonprofit organization or to a person unrelated to the landlord. The landlord may not retain the property for personal use or benefit.

Â Â Â Â Â  (c) ÂGoodsÂ includes those goods left inside a recreational vehicle, manufactured dwelling or floating home or left upon the rental space outside a recreational vehicle, manufactured dwelling or floating home, whether the recreational vehicle, dwelling or home is located inside or outside of a facility.

Â Â Â Â Â  (d) ÂLienholderÂ means any lienholder of an abandoned recreational vehicle, manufactured dwelling or floating home, if the lien is of record or the lienholder is actually known to the landlord.

Â Â Â Â Â  (e) ÂOf recordÂ means:

Â Â Â Â Â  (A) For a recreational vehicle that is not a manufactured structure as defined in ORS 446.561, that a security interest has been properly recorded with the Department of Transportation pursuant to ORS 802.200 (1)(a)(A) and 803.097.

Â Â Â Â Â  (B) For a manufactured dwelling or recreational vehicle that is a manufactured structure as defined in ORS 446.561, that a security interest has been properly recorded for the manufactured dwelling or recreational vehicle in the records of the Department of Consumer and Business Services pursuant to ORS 446.611 or on a certificate of title issued by the Department of Transportation prior to May 1, 2005.

Â Â Â Â Â  (C) For a floating home, that a security interest has been properly recorded with the State Marine Board pursuant to ORS 830.740 to 830.755 for a home registered and titled with the board pursuant to ORS 830.715.

Â Â Â Â Â  (f) ÂOwnerÂ means any owner of an abandoned recreational vehicle, manufactured dwelling or floating home, if different from the tenant and either of record or actually known to the landlord.

Â Â Â Â Â  (g) ÂPersonal propertyÂ means goods, vehicles and recreational vehicles and includes manufactured dwellings and floating homes not located in a facility. ÂPersonal propertyÂ does not include manufactured dwellings and floating homes located in a facility and therefore subject to being stored, sold or disposed of as provided under ORS 90.675.

Â Â Â Â Â  (2) A landlord may not store, sell or dispose of abandoned personal property except as provided by this section. This section governs the rights and obligations of landlords, tenants and any lienholders or owners in any personal property abandoned or left upon the premises by the tenant or any lienholder or owner in the following circumstances:

Â Â Â Â Â  (a) The tenancy has ended by termination or expiration of a rental agreement or by relinquishment or abandonment of the premises and the landlord reasonably believes under all the circumstances that the tenant has left the personal property upon the premises with no intention of asserting any further claim to the premises or to the personal property;

Â Â Â Â Â  (b) The tenant has been absent from the premises continuously for seven days after termination of a tenancy by a court order that has not been executed; or

Â Â Â Â Â  (c) The landlord receives possession of the premises from the sheriff following restitution pursuant to ORS 105.161.

Â Â Â Â Â  (3) Prior to selling or disposing of the tenantÂs personal property under this section, the landlord must give a written notice to the tenant that must be:

Â Â Â Â Â  (a) Personally delivered to the tenant; or

Â Â Â Â Â  (b) Sent by first class mail addressed and mailed to the tenant at:

Â Â Â Â Â  (A) The premises;

Â Â Â Â Â  (B) Any post-office box held by the tenant and actually known to the landlord; and

Â Â Â Â Â  (C) The most recent forwarding address if provided by the tenant or actually known to the landlord.

Â Â Â Â Â  (4)(a) In addition to the notice required by subsection (3) of this section, in the case of an abandoned recreational vehicle, manufactured dwelling or floating home, a landlord shall also give a copy of the notice described in subsection (3) of this section to:

Â Â Â Â Â  (A) Any lienholder of the recreational vehicle, manufactured dwelling or floating home;

Â Â Â Â Â  (B) Any owner of the recreational vehicle, manufactured dwelling or floating home;

Â Â Â Â Â  (C) The tax collector of the county where the manufactured dwelling or floating home is located; and

Â Â Â Â Â  (D) The assessor of the county where the manufactured dwelling or floating home is located.

Â Â Â Â Â  (b) The landlord shall give the notice copy required by this subsection by personal delivery or first class mail, except that for any lienholder, mail service must be both by first class mail and by certified mail with return receipt requested.

Â Â Â Â Â  (c) A notice to lienholders under paragraph (a)(A) of this subsection must be sent to each lienholder at each address:

Â Â Â Â Â  (A) Actually known to the landlord;

Â Â Â Â Â  (B) Of record; and

Â Â Â Â Â  (C) Provided to the landlord by the lienholder in a written notice that identifies the personal property subject to the lien and that was sent to the landlord by certified mail with return receipt requested within the preceding five years. The notice must identify the personal property by describing the physical address of the property.

Â Â Â Â Â  (5) The notice required under subsection (3) of this section must state that:

Â Â Â Â Â  (a) The personal property left upon the premises is considered abandoned;

Â Â Â Â Â  (b) The tenant or any lienholder or owner must contact the landlord by a specified date, as provided in subsection (6) of this section, to arrange for the removal of the abandoned personal property;

Â Â Â Â Â  (c) The personal property is stored at a place of safekeeping, except that if the property includes a manufactured dwelling or floating home, the dwelling or home must be stored on the rented space;

Â Â Â Â Â  (d) The tenant or any lienholder or owner, except as provided by subsection (18) of this section, may arrange for removal of the personal property by contacting the landlord at a described telephone number or address on or before the specified date;

Â Â Â Â Â  (e) The landlord shall make the personal property available for removal by the tenant or any lienholder or owner, except as provided by subsection (18) of this section, by appointment at reasonable times;

Â Â Â Â Â  (f) If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, the landlord may require payment of removal and storage charges, as provided by subsection (7)(d) of this section, prior to releasing the personal property to the tenant or any lienholder or owner;

Â Â Â Â Â  (g) If the personal property is considered to be abandoned pursuant to subsection (2)(c) of this section, the landlord may not require payment of storage charges prior to releasing the personal property;

Â Â Â Â Â  (h) If the tenant or any lienholder or owner fails to contact the landlord by the specified date, or after that contact, fails to remove the personal property within 30 days for recreational vehicles, manufactured dwellings and floating homes or 15 days for all other personal property, the landlord may sell or dispose of the personal property. If the landlord reasonably believes that the personal property will be eligible for disposal pursuant to subsection (10)(b) of this section and the landlord intends to dispose of the property if the property is not claimed, the notice shall state that belief and intent; and

Â Â Â Â Â  (i) If the personal property includes a recreational vehicle, manufactured dwelling or floating home and if applicable, there is a lienholder or owner that has a right to claim the recreational vehicle, dwelling or home, except as provided by subsection (18) of this section.

Â Â Â Â Â  (6) For purposes of subsection (5) of this section, the specified date by which a tenant, lienholder or owner must contact a landlord to arrange for the disposition of abandoned personal property is:

Â Â Â Â Â  (a) For abandoned recreational vehicles, manufactured dwellings or floating homes, not less than 45 days after personal delivery or mailing of the notice; or

Â Â Â Â Â  (b) For all other abandoned personal property, not less than five days after personal delivery or eight days after mailing of the notice.

Â Â Â Â Â  (7) After notifying the tenant as required by subsection (3) of this section, the landlord:

Â Â Â Â Â  (a) Shall store any abandoned manufactured dwelling or floating home on the rented space and shall exercise reasonable care for the dwelling or home;

Â Â Â Â Â  (b) Shall store all other abandoned personal property of the tenant, including goods left inside a recreational vehicle, manufactured dwelling or floating home or left upon the rented space outside a recreational vehicle, dwelling or home, in a place of safekeeping and shall exercise reasonable care for the personal property, except that the landlord may:

Â Â Â Â Â  (A) Promptly dispose of rotting food; and

Â Â Â Â Â  (B) Allow an animal control agency to remove any abandoned pets or livestock. If an animal control agency will not remove the abandoned pets or livestock, the landlord shall exercise reasonable care for the animals given all the circumstances, including the type and condition of the animals, and may give the animals to an agency that is willing and able to care for the animals, such as a humane society or similar organization;

Â Â Â Â Â  (c) Except for manufactured dwellings and floating homes, may store the abandoned personal property at the dwelling unit, move and store it elsewhere on the premises or move and store it at a commercial storage company or other place of safekeeping; and

Â Â Â Â Â  (d) Is entitled to reasonable or actual storage charges and costs incidental to storage or disposal, including any cost of removal to a place of storage. In the case of an abandoned manufactured dwelling or floating home, the storage charge may be no greater than the monthly space rent last payable by the tenant.

Â Â Â Â Â  (8) If a tenant, lienholder or owner, upon the receipt of the notice provided by subsection (3) or (4) of this section or otherwise, responds by actual notice to the landlord on or before the specified date in the landlordÂs notice that the tenant, lienholder or owner intends to remove the personal property from the premises or from the place of safekeeping, the landlord must make that personal property available for removal by the tenant, lienholder or owner by appointment at reasonable times during the 15 days or, in the case of a recreational vehicle, manufactured dwelling or floating home, 30 days following the date of the response, subject to subsection (18) of this section. If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, but not pursuant to subsection (2)(c) of this section, the landlord may require payment of removal and storage charges, as provided in subsection (7)(d) of this section, prior to allowing the tenant, lienholder or owner to remove the personal property. Acceptance by a landlord of such payment does not operate to create or reinstate a tenancy or create a waiver pursuant to ORS 90.415.

Â Â Â Â Â  (9) Except as provided in subsections (18) to (20) of this section, if the tenant, lienholder or owner of a recreational vehicle, manufactured dwelling or floating home does not respond within the time provided by the landlordÂs notice, or the tenant, lienholder or owner does not remove the personal property within the time required by subsection (8) of this section or by any date agreed to with the landlord, whichever is later, the tenantÂs, lienholderÂs or ownerÂs personal property is conclusively presumed to be abandoned. The tenant and any lienholder or owner that have been given notice pursuant to subsection (3) or (4) of this section shall, except with regard to the distribution of sale proceeds pursuant to subsection (13) of this section, have no further right, title or interest to the personal property and may not claim or sell the property.

Â Â Â Â Â  (10) If the personal property is presumed to be abandoned under subsection (9) of this section, the landlord then may:

Â Â Â Â Â  (a) Sell the personal property at a public or private sale, provided that prior to the sale of a recreational vehicle, manufactured dwelling or floating home:

Â Â Â Â Â  (A) The landlord may seek to transfer ownership of record of the personal property by complying with the requirements of the appropriate state agency; and

Â Â Â Â Â  (B) The landlord shall:

Â Â Â Â Â  (i) Place a notice in a newspaper of general circulation in the county in which the recreational vehicle, manufactured dwelling or floating home is located. The notice shall state:

Â Â Â Â Â  (I) That the recreational vehicle, manufactured dwelling or floating home is abandoned;

Â Â Â Â Â  (II) The tenantÂs and ownerÂs name, if of record or actually known to the landlord;

Â Â Â Â Â  (III) The address and any space number where the recreational vehicle, manufactured dwelling or floating home is located, and any plate, registration or other identification number for a recreational vehicle or floating home noted on the certificate of title, if actually known to the landlord;

Â Â Â Â Â  (IV) Whether the sale is by private bidding or public auction;

Â Â Â Â Â  (V) Whether the landlord is accepting sealed bids and, if so, the last date on which bids will be accepted; and

Â Â Â Â Â  (VI) The name and telephone number of the person to contact to inspect the recreational vehicle, manufactured dwelling or floating home;

Â Â Â Â Â  (ii) At a reasonable time prior to the sale, give a copy of the notice required by sub-subparagraph (i) of this subparagraph to the tenant and to any lienholder and owner, by personal delivery or first class mail, except that for any lienholder, mail service must be by first class mail with certificate of mailing;

Â Â Â Â Â  (iii) Obtain an affidavit of publication from the newspaper to show that the notice required under sub-subparagraph (i) of this subparagraph ran in the newspaper at least one day in each of two consecutive weeks prior to the date scheduled for the sale or the last date bids will be accepted; and

Â Â Â Â Â  (iv) Obtain written proof from the county that all property taxes and assessments on the manufactured dwelling or floating home have been paid or, if not paid, that the county has authorized the sale, with the sale proceeds to be distributed pursuant to subsection (13) of this section;

Â Â Â Â Â  (b) Destroy or otherwise dispose of the personal property if the landlord determines that:

Â Â Â Â Â  (A) For a manufactured dwelling or floating home, the current market value of the property is $8,000 or less as determined by the county assessor; or

Â Â Â Â Â  (B) For all other personal property, the reasonable current fair market value is $500 or less or so low that the cost of storage and conducting a public sale probably exceeds the amount that would be realized from the sale; or

Â Â Â Â Â  (c) Consistent with paragraphs (a) and (b) of this subsection, sell certain items and destroy or otherwise dispose of the remaining personal property.

Â Â Â Â Â  (11)(a) A public or private sale authorized by this section must:

Â Â Â Â Â  (A) For a recreational vehicle, manufactured dwelling or floating home, be conducted consistent with the terms listed in subsection (10)(a)(B)(i) of this section. Every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable; or

Â Â Â Â Â  (B) For all other personal property, be conducted under the provisions of ORS 79.0610.

Â Â Â Â Â  (b) If there is no buyer at a sale of a manufactured dwelling or floating home, the personal property is considered to be worth $8,000 or less, regardless of current market value, and the landlord shall destroy or otherwise dispose of the personal property.

Â Â Â Â Â  (12) Notwithstanding ORS 446.155 (1) and (2), unless a landlord intentionally misrepresents the condition of a manufactured dwelling or floating home, the landlord is not liable for the condition of the dwelling or home to:

Â Â Â Â Â  (a) A buyer of the dwelling or home at a sale pursuant to subsection (10)(a) of this section, with or without consideration; or

Â Â Â Â Â  (b) A person or nonprofit organization to whom the landlord gives the dwelling or home pursuant to subsection (1)(b), (10)(b) or (11)(b) of this section.

Â Â Â Â Â  (13)(a) The landlord may deduct from the proceeds of the sale:

Â Â Â Â Â  (A) The reasonable or actual cost of notice, storage and sale; and

Â Â Â Â Â  (B) Unpaid rent.

Â Â Â Â Â  (b) If the sale was of a manufactured dwelling or floating home, after deducting the amounts listed in paragraph (a) of this subsection, the landlord shall remit the remaining proceeds, if any, to the county tax collector to the extent of any unpaid property taxes and assessments owed on the dwelling or home.

Â Â Â Â Â  (c) If the sale was of a recreational vehicle, manufactured dwelling or floating home, after deducting the amounts listed in paragraphs (a) and (b) of this subsection, if applicable, the landlord shall remit the remaining proceeds, if any, to any lienholder to the extent of any unpaid balance owed on the lien on the recreational vehicle, dwelling or home.

Â Â Â Â Â  (d) After deducting the amounts listed in paragraphs (a), (b) and (c) of this subsection, if applicable, the landlord shall remit to the tenant or owner the remaining proceeds, if any, together with an itemized accounting.

Â Â Â Â Â  (e) If the tenant or owner cannot after due diligence be found, the landlord shall deposit the remaining proceeds with the county treasurer of the county in which the sale occurred. If not claimed within three years, the deposited proceeds revert to the general fund of the county and are available for general purposes.

Â Â Â Â Â  (14) The county tax collector shall cancel all unpaid property taxes and assessments owed on a manufactured dwelling or floating home, as provided under ORS 311.790, only under one of the following circumstances:

Â Â Â Â Â  (a) The landlord disposes of the manufactured dwelling or floating home after a determination described in subsection (10)(b) of this section.

Â Â Â Â Â  (b) There is no buyer of the manufactured dwelling or floating home at a sale described under subsection (11) of this section.

Â Â Â Â Â  (c)(A) There is a buyer of the manufactured dwelling or floating home at a sale described under subsection (11) of this section;

Â Â Â Â Â  (B) The current market value of the manufactured dwelling or floating home is $8,000 or less; and

Â Â Â Â Â  (C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the dwelling or home after distribution of the proceeds pursuant to subsection (13) of this section.

Â Â Â Â Â  (d)(A) The landlord buys the manufactured dwelling or floating home at a sale described under subsection (11) of this section;

Â Â Â Â Â  (B) The current market value of the manufactured dwelling or floating home is more than $8,000;

Â Â Â Â Â  (C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the manufactured dwelling or floating home after distribution of the proceeds pursuant to subsection (13) of this section; and

Â Â Â Â Â  (D) The landlord disposes of the manufactured dwelling or floating home.

Â Â Â Â Â  (15) The landlord is not responsible for any loss to the tenant, lienholder or owner resulting from storage of personal property in compliance with this section unless the loss was caused by the landlordÂs deliberate or negligent act. In the event of a deliberate and malicious violation, the landlord is liable for twice the actual damages sustained by the tenant, lienholder or owner.

Â Â Â Â Â  (16) Complete compliance in good faith with this section shall constitute a complete defense in any action brought by a tenant, lienholder or owner against a landlord for loss or damage to such personal property disposed of pursuant to this section.

Â Â Â Â Â  (17) If a landlord does not comply with this section:

Â Â Â Â Â  (a) The tenant is relieved of any liability for damage to the premises caused by conduct that was not deliberate, intentional or grossly negligent and for unpaid rent and may recover from the landlord up to twice the actual damages sustained by the tenant;

Â Â Â Â Â  (b) A lienholder or owner aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the lienholder or owner. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph; and

Â Â Â Â Â  (c) A county tax collector aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the tax collector, if the noncompliance is part of an effort by the landlord to defraud the tax collector. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph.

Â Â Â Â Â  (18) In the case of an abandoned recreational vehicle, manufactured dwelling or floating home, the provisions of this section regarding the rights and responsibilities of a tenant to the abandoned vehicle, dwelling or home also apply to any lienholder except that the lienholder may not sell or remove the vehicle, dwelling or home unless:

Â Â Â Â Â  (a) The lienholder has foreclosed its lien on the recreational vehicle, manufactured dwelling or floating home;

Â Â Â Â Â  (b) The tenant or a personal representative or designated person described in subsection (20) of this section has waived all rights under this section pursuant to subsection (25) of this section; or

Â Â Â Â Â  (c) The notice and response periods provided by subsections (6) and (8) of this section have expired.

Â Â Â Â Â  (19)(a) In the case of an abandoned manufactured dwelling or floating home but not including a dwelling or home abandoned following a termination pursuant to ORS 90.429 and except as provided by subsection (20)(d) and (e) of this section, if a lienholder makes a timely response to a notice of abandoned personal property pursuant to subsections (6) and (8) of this section and so requests, a landlord shall enter into a written storage agreement with the lienholder providing that the dwelling or home may not be sold or disposed of by the landlord for up to 12 months. A storage agreement entitles the lienholder to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property.

Â Â Â Â Â  (b) The lienholderÂs right to a storage agreement arises upon the failure of the tenant, owner or, in the case of a deceased tenant, the personal representative, designated person, heir or devisee to remove or sell the dwelling or home within the allotted time.

Â Â Â Â Â  (c) To exercise the right to a storage agreement under this subsection, in addition to contacting the landlord with a timely response as described in paragraph (a) of this subsection, the lienholder must enter into the proposed storage agreement within 60 days after the landlord gives a copy of the agreement to the lienholder. The landlord shall give a copy of the proposed storage agreement to the lienholder in the same manner as provided by subsection (4)(b) of this section. The landlord may include a copy of the proposed storage agreement with the notice of abandoned property required by subsection (4) of this section. A lienholder enters into a storage agreement by signing a copy of the agreement provided by the landlord and personally delivering or mailing the signed copy to the landlord within the 60-day period.

Â Â Â Â Â  (d) The storage agreement may require, in addition to other provisions agreed to by the landlord and the lienholder, that:

Â Â Â Â Â  (A) The lienholder make timely periodic payment of all storage charges, as described in subsection (7)(d) of this section, accruing from the commencement of the 45-day period described in subsection (6) of this section. A storage charge may include a utility or service charge, as described in ORS 90.532, if limited to charges for electricity, water, sewer service and natural gas and if incidental to the storage of personal property. A storage charge may not be due more frequently than monthly;

Â Â Â Â Â  (B) The lienholder pay a late charge or fee for failure to pay a storage charge by the date required in the agreement, if the amount of the late charge is no greater than for late charges described in the rental agreement between the landlord and the tenant; and

Â Â Â Â Â  (C) The lienholder maintain the personal property and the space on which the personal property is stored in a manner consistent with the rights and obligations described in the rental agreement between the landlord and the tenant.

Â Â Â Â Â  (e) During the term of an agreement described under this subsection, the lienholder has the right to remove or sell the property, subject to the provisions of the lien. Selling the property includes a sale to a purchaser who wishes to leave the dwelling or home on the rented space and become a tenant, subject to any conditions previously agreed to by the landlord and tenant regarding the landlordÂs approval of a purchaser or, if there was no such agreement, any reasonable conditions by the landlord regarding approval of any purchaser who wishes to leave the dwelling or home on the rented space and become a tenant. The landlord also may condition approval for occupancy of any purchaser of the property upon payment of all unpaid storage charges and maintenance costs.

Â Â Â Â Â  (f)(A) If the lienholder violates the storage agreement, the landlord may terminate the agreement by giving at least 90 daysÂ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for the termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the dwelling or home without further notice to the lienholder.

Â Â Â Â Â  (B) After a landlord gives a termination notice pursuant to subparagraph (A) of this paragraph for failure of the lienholder to pay a storage charge and the lienholder corrects the violation, if the lienholder again violates the storage agreement by failing to pay a subsequent storage charge, the landlord may terminate the agreement by giving at least 30 daysÂ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

Â Â Â Â Â  (C) A lienholder may terminate a storage agreement at any time upon at least 14 daysÂ written notice to the landlord and may remove the property from the rented space if the lienholder has paid all storage charges and other charges as provided in the agreement.

Â Â Â Â Â  (g) Upon the failure of a lienholder to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the lienholder has sold or removed the manufactured dwelling or floating home, the landlord may sell or dispose of the property pursuant to this section without further notice to the lienholder.

Â Â Â Â Â  (20) If the personal property consists of an abandoned manufactured dwelling or floating home and is considered abandoned as a result of the death of a tenant who was the only tenant and who owned the dwelling or home, this section applies, except as follows:

Â Â Â Â Â  (a) Any personal representative named in a will or appointed by a court to act for the deceased tenant or any person designated in writing by the tenant to be contacted by the landlord in the event of the tenantÂs death has the same rights and responsibilities regarding the abandoned dwelling or home as a tenant.

Â Â Â Â Â  (b) The notice required by subsection (3) of this section must be:

Â Â Â Â Â  (A) Sent by first class mail to the deceased tenant at the premises; and

Â Â Â Â Â  (B) Personally delivered or sent by first class mail to any personal representative or designated person if actually known to the landlord.

Â Â Â Â Â  (c) The notice described in subsection (5) of this section must refer to any personal representative or designated person, instead of the deceased tenant, and must incorporate the provisions of this subsection.

Â Â Â Â Â  (d) If a personal representative, designated person or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a landlord within the 45-day period provided by subsection (6) of this section and so requests, the landlord shall enter into a written storage agreement with the representative or person providing that the dwelling or home may not be sold or disposed of by the landlord for up to 90 days or until conclusion of any probate proceedings, whichever is later. A storage agreement entitles the representative or person to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property. If such an agreement is entered, the landlord may not enter a similar agreement with a lienholder pursuant to subsection (19) of this section until the agreement with the personal representative or designated person ends.

Â Â Â Â Â  (e) If a personal representative or other person requests that a landlord enter into a storage agreement, subsection (19)(c), (d) and (f)(C) of this section applies, with the representative or person having the rights and responsibilities of a lienholder with regard to the storage agreement.

Â Â Â Â Â  (f) During the term of an agreement described under paragraph (d) of this subsection, the representative or person has the right to remove or sell the dwelling or home, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir or devisee wishes to leave the dwelling or home on the rented space and become a tenant, subject to any conditions previously agreed to by the landlord and tenant regarding the landlordÂs approval for occupancy of a purchaser, heir or devisee or, if there was no such agreement, any reasonable conditions by the landlord regarding approval for occupancy of any purchaser, heir or devisee who wishes to leave the dwelling or home on the rented space and become a tenant. The landlord also may condition approval for occupancy of any purchaser, heir or devisee of the dwelling or home upon payment of all unpaid storage charges and maintenance costs.

Â Â Â Â Â  (g) If the representative or person violates the storage agreement, the landlord may terminate the agreement by giving at least 30 daysÂ written notice to the representative or person stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the dwelling or home without further notice to the representative or person.

Â Â Â Â Â  (h) Upon the failure of a representative or person to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the representative or person has sold or removed the manufactured dwelling or floating home, the landlord may sell or dispose of the property pursuant to this section without further notice to the representative or person.

Â Â Â Â Â  (21) If a governmental agency determines that the condition of a manufactured dwelling, floating home or recreational vehicle abandoned under this section constitutes an extreme health or safety hazard under state or local law and the agency determines that the hazard endangers others in the immediate vicinity and requires quick removal of the property, the landlord may sell or dispose of the property pursuant to this subsection. The landlord shall comply with all provisions of this section, except as follows:

Â Â Â Â Â  (a) The date provided in subsection (6) of this section by which a tenant, lienholder, owner, personal representative or designated person must contact a landlord to arrange for the disposition of the property must be not less than 15 days after personal delivery or mailing of the notice required by subsection (3) of this section.

Â Â Â Â Â  (b) The date provided in subsections (8) and (9) of this section by which a tenant, lienholder, owner, personal representative or designated person must remove the property must be not less than seven days after the tenant, lienholder, owner, personal representative or designated person contacts the landlord.

Â Â Â Â Â  (c) The notice required by subsection (3) of this section must be as provided in subsection (5) of this section, except that:

Â Â Â Â Â  (A) The dates and deadlines in the notice for contacting the landlord and removing the property must be consistent with this subsection;

Â Â Â Â Â  (B) The notice must state that a governmental agency has determined that the property constitutes an extreme health or safety hazard and must be removed quickly; and

Â Â Â Â Â  (C) The landlord shall attach a copy of the agencyÂs determination to the notice.

Â Â Â Â Â  (d) If the tenant, a lienholder, owner, personal representative or designated person does not remove the property within the time allowed, the landlord or a buyer at a sale by the landlord under subsection (11) of this section shall promptly remove the property from the facility.

Â Â Â Â Â  (e) A landlord is not required to enter into a storage agreement with a lienholder, owner, personal representative or designated person pursuant to subsection (19) of this section.

Â Â Â Â Â  (22)(a) If an official or agency referred to in ORS 453.876 notifies the landlord that the official or agency has determined that all or part of the premises is unfit for use as a result of the presence of an illegal drug manufacturing site involving methamphetamine, and the landlord complies with this subsection, the landlord is not required to comply with subsections (1) to (21) and (23) to (26) of this section with regard to personal property left on the portion of the premises that the official or agency has determined to be unfit for use.

Â Â Â Â Â  (b) Upon receiving notice from an official or agency determining the premises to be unfit for use, the landlord shall promptly give written notice to the tenant as provided in subsection (3) of this section. The landlord shall also attach a copy of the notice in a secure manner to the main entrance of the dwelling unit. The notice to the tenant shall include a copy of the officialÂs or agencyÂs notice and state:

Â Â Â Â Â  (A) That the premises, or a portion of the premises, has been determined by an official or agency to be unfit for use due to contamination from the manufacture of methamphetamine and that as a result subsections (1) to (21) and (23) to (26) of this section do not apply to personal property left on any portion of the premises determined to be unfit for use;

Â Â Â Â Â  (B) That the landlord has hired, or will hire, a contractor to assess the level of contamination of the site and to decontaminate the site;

Â Â Â Â Â  (C) That upon hiring the contractor, the landlord will provide to the tenant the name, address and telephone number of the contractor; and

Â Â Â Â Â  (D) That the tenant may contact the contractor to determine whether any of the tenantÂs personal property may be removed from the premises or may be decontaminated at the tenantÂs expense and then removed.

Â Â Â Â Â  (c) To the extent consistent with rules of the Department of Human Services, the contractor may release personal property to the tenant.

Â Â Â Â Â  (d) If the contractor and the department determine that the premises or the tenantÂs personal property is not unfit for use, upon notification by the department of the determination, the landlord shall comply with subsections (1) to (21) and (23) to (26) of this section for any personal property left on the premises.

Â Â Â Â Â  (e) Except as provided in paragraph (d) of this subsection, the landlord is not responsible for storing or returning any personal property left on the portion of the premises that is unfit for use.

Â Â Â Â Â  (23) In the case of an abandoned recreational vehicle, manufactured dwelling or floating home that is owned by someone other than the tenant, the provisions of this section regarding the rights and responsibilities of a tenant to the abandoned vehicle, dwelling or home also apply to that owner, with regard only to the vehicle, dwelling or home, and not to any goods left inside or outside the vehicle, dwelling or home.

Â Â Â Â Â  (24) In the case of an abandoned motor vehicle, the procedure authorized by ORS 98.830 and 98.835 for removal of abandoned motor vehicles from private property may be used by a landlord as an alternative to the procedures required in this section.

Â Â Â Â Â  (25)(a) A landlord may sell or dispose of a tenantÂs abandoned personal property without complying with subsections (1) to (24) and (26) of this section if, after termination of the tenancy or no more than seven days prior to the termination of the tenancy, the following parties so agree in a writing entered into in good faith:

Â Â Â Â Â  (A) The landlord;

Â Â Â Â Â  (B) The tenant, or for an abandonment as the result of the death of a tenant who was the only tenant, the personal representative, designated person or other person entitled to possession of the personal property, such as an heir or devisee, as described in subsection (20) of this section; and

Â Â Â Â Â  (C) In the case of a manufactured dwelling, floating home or recreational vehicle, any owner and any lienholder.

Â Â Â Â Â  (b) A landlord may not, as part of a rental agreement, require a tenant, a personal representative, a designated person or any lienholder or owner to waive any right provided by this section.

Â Â Â Â Â  (26) Until personal property is conclusively presumed to be abandoned under subsection (9) of this section, a landlord does not have a lien pursuant to ORS 87.152 for storing the personal property. [Formerly 91.840; 1993 c.18 Â§15; 1993 c.369 Â§14; 1995 c.559 Â§31; 1997 c.577 Â§25; 1999 c.603 Â§28; 2001 c.44 Â§1; 2001 c.445 Â§165; 2001 c.596 Â§35; 2003 c.378 Â§14; 2003 c.655 Â§57; 2003 c.658 Â§5; 2005 c.5 Â§1; 2005 c.391 Â§34; 2005 c.619 Â§Â§17,18]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  90.426 [1995 c.758 Â§3; repealed by 1997 c.577 Â§50]

Â Â Â Â Â  90.427 Termination of periodic tenancies; landlord remedies for tenant holdover. (1) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least 10 days before the termination date specified in the notice.

Â Â Â Â Â  (2) The landlord or the tenant may terminate a month-to-month tenancy by giving to the other, at any time during the tenancy, not less than 30 daysÂ notice in writing prior to the date designated in the notice for the termination of the tenancy.

Â Â Â Â Â  (3) The tenancy shall terminate on the date designated and without regard to the expiration of the period for which, by the terms of the tenancy, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

Â Â Â Â Â  (4) If the tenant remains in possession without the landlordÂs consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. In addition, the landlord may recover from the tenant any actual damages resulting from the tenant holding over, including the value of any rent accruing from the expiration or termination of the rental agreement until the landlord knows or should know that the tenant has relinquished possession to the landlord. If the landlord consents to the tenantÂs continued occupancy, ORS 90.220 (6) applies.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section shall not apply to a month-to-month tenancy subject to ORS 90.429 or other tenancy created by a rental agreement subject to ORS 90.505 to 90.840. [Formerly 90.900; 1999 c.603 Â§29; 1999 c.676 Â§17; 2003 c.378 Â§15]

Â Â Â Â Â  90.429 Termination of tenancy for certain rented spaces not covered by ORS 90.505 to 90.840. If a tenancy consists of rented space for a manufactured dwelling or floating home that is owned by the tenant, but the tenancy is not subject to ORS 90.505 to 90.840 because the space is not in a facility, the landlord may terminate a month-to-month tenancy without a cause specified in ORS 90.392, 90.394 or 90.396 only by delivering a written notice of termination to the tenant not less than 180 days before the termination date designated in that notice. [Formerly 90.905; 1999 c.676 Â§18; 2005 c.391 Â§22]

Â Â Â Â Â  90.430 Claims for possession, rent, damages after termination of rental agreement. If the rental agreement is terminated, the landlord may have a claim for possession and for rent and a separate claim for actual damages for breach of the rental agreement. [Formerly 91.845]

Â Â Â Â Â  90.435 Limitation on recovery of possession of premises. A landlord may not recover or take possession of the dwelling unit by action or otherwise, including willful diminution of services to the tenant by interrupting or causing the interruption of heat, running water, hot water, electricity or other essential service to the tenant, except in case of abandonment or relinquishment, or as permitted in this chapter in the manner provided in ORS 105.105 to 105.168. [Formerly 91.850; 1999 c.603 Â§30; 2003 c.378 Â§16]

MISCELLANEOUS

Â Â Â Â Â  90.450 Right of city to recover from owner for costs of relocating tenant due to condemnation; defense. (1) A city with a population that exceeds 300,000 shall have a right of action against the owner of any premises to recover the reasonable costs of relocation incurred by the city because the condition of the premises causes condemnation and relocation of the tenants at public expense. In order to recover the costs, the city must allege and prove that, due to action or inaction of the owner, the premises are or have been in multiple and material violation of applicable health or safety codes for a period of more than 30 days and that the violation endangers the health or safety of the tenants or the public, or both.

Â Â Â Â Â  (2) It shall be an affirmative defense to recovery of relocation costs incurred for any tenant that the condition was caused by the action or negligence of that tenant.

Â Â Â Â Â  (3) The official responsible for city code enforcement shall notify the owner in writing when the official finds the premises to be in a condition that may cause tenant relocation. The notice shall also inform the owner of the potential liability for relocation costs.

Â Â Â Â Â  (4) A landlord may not terminate a rental agreement because of the receipt of the notice required by subsection (3) of this section except for the reasons set forth in ORS 90.385 (4). The owner is not liable for tenant relocation costs if the termination is for the reasons set forth in ORS 90.385 (4)(b).

Â Â Â Â Â  (5) The action provided in subsection (1) of this section is in addition to any other action that may be brought against an owner under any other provision of law. [Formerly 90.940; 1997 c.303 Â§5; 1999 c.603 Â§31]

Â Â Â Â Â  90.453 Termination by tenant who is victim of domestic violence, sexual assault or stalking; verification statement. (1) As used in this section, ÂverificationÂ means:

Â Â Â Â Â  (a) A copy of a valid order of protection issued by a court pursuant to ORS 30.866, 107.095 (1)(c), 107.716, 107.718, 124.015, 124.020 or 163.738 or any other court order that restrains a person from contact with the tenant;

Â Â Â Â Â  (b) A copy of a police report regarding an act of domestic violence, sexual assault or stalking against the tenant or a minor member of the tenantÂs household; or

Â Â Â Â Â  (c) A statement by a law enforcement officer that the tenant has reported to the officer that the tenant or a minor member of the tenantÂs household is a victim of domestic violence, sexual assault or stalking.

Â Â Â Â Â  (2) If a tenant gives a landlord at least 14 daysÂ written notice, with verification that the tenant has been the victim of domestic violence, sexual assault or stalking within the 90 days preceding the date of the notice, and the notice so requests, the landlord shall release the tenant from the rental agreement. The notice given by the tenant must specify the release date.

Â Â Â Â Â  (3) A tenant who is released from a rental agreement pursuant to subsection (2) of this section:

Â Â Â Â Â  (a) Is not liable for rent or damages to the dwelling unit incurred after the release date; and

Â Â Â Â Â  (b) Is not subject to any fee solely because of termination of the rental agreement.

Â Â Â Â Â  (4) Notwithstanding the release from a rental agreement of a tenant who is a victim, any other tenant remains subject to the rental agreement.

Â Â Â Â Â  (5) A verification statement by a law enforcement officer must be in substantially the following form:

______________________________________________________________________________

LAW ENFORCEMENT OFFICER

VERIFICATION

______________________

Name of law enforcement officer

______________________

Name of tenant

PART 1. STATEMENT BY TENANT

I, ________(Name of tenant), do hereby state as follows:

Â Â Â Â Â  (A) I or a minor member of my household have been abused, sexually assaulted or stalked as described or defined by ORS 124.005, 135.230, 147.450 or 163.732.

Â Â Â Â Â  (B) The most recent incident(s) that I rely on in support of this statement occurred on the following date(s):_________.

Â Â Â Â Â  I make this statement in support of my request to be released from my rental agreement.

______________________

(Signature of tenant)

Date: ________

PART 2. STATEMENT BY LAW ENFORCEMENT OFFICER

I, ________(Name of law enforcement officer), do hereby verify as follows:

Â Â Â Â Â  (A) I am a law enforcement officer.

Â Â Â Â Â  (B) My name, business address and business telephone are as follows:

______________________

______________________

______________________

I am employed by____________.

(Name and address of law enforcement agency)

Â Â Â Â Â  (C) I verify that the person who signed the statement above has informed me that the person or a minor member of the personÂs household is a victim of domestic violence, sexual assault or stalking, based on incidents that occurred on the dates listed above.

Â Â Â Â Â  (D) I reasonably believe the statement of the person above that the person or a minor member of the personÂs household is a victim of domestic violence, sexual assault or stalking. I understand that the person who made the statement may use this document as a basis for gaining a release from the rental agreement with the personÂs landlord.

______________________

(Signature of law enforcement officer

making this statement)

Date: ________

______________________________________________________________________________

[2003 c.378 Â§4]

Â Â Â Â Â  90.456 Other tenants remaining in dwelling unit following tenant termination or exclusion due to domestic violence, sexual assault or stalking. Notwithstanding the release of a victim from a rental agreement under ORS 90.453 or the exclusion of a perpetrator of domestic violence, sexual assault or stalking as provided in ORS 90.459, if there are any remaining tenants of the dwelling unit, the tenancy shall continue for those tenants. Any fee, security deposit or prepaid rent paid by the victim, perpetrator or other tenants shall be applied, accounted for or refunded by the landlord following termination of the tenancy and delivery of possession by the remaining tenants as provided in ORS 90.300 and 90.302. [2003 c.378 Â§6]

Â Â Â Â Â  90.459 Change of locks at request of tenant who is victim of domestic violence, sexual assault or stalking. (1) A tenant may give actual notice to the landlord that the tenant is a victim of domestic violence, sexual assault or stalking and may request that the locks to the dwelling unit be changed. A tenant is not required to provide verification of the domestic violence, sexual assault or stalking to initiate the changing of the locks.

Â Â Â Â Â  (2) A landlord who receives a request under subsection (1) of this section shall promptly change the locks to the tenantÂs dwelling unit at the tenantÂs expense or shall give the tenant permission to change the locks. If a landlord fails to promptly act, the tenant may change the locks without the landlordÂs permission. If the tenant changes the locks, the tenant shall give a key to the new locks to the landlord.

Â Â Â Â Â  (3) If the perpetrator of the domestic violence, sexual assault or stalking is a tenant in the same dwelling unit as the victim:

Â Â Â Â Â  (a) Before the landlord or tenant changes the locks under this section, the tenant must provide the landlord with a copy of an order issued by a court pursuant to ORS 107.716, 107.718, 124.015 or 124.020 that orders the perpetrator to move out of the dwelling unit.

Â Â Â Â Â  (b) The landlord has no duty under the rental agreement or by law to allow the perpetrator access to the dwelling unit or provide keys to the perpetrator, during the term of the court order or after expiration of the court order, or to provide the perpetrator access to the perpetratorÂs personal property within the dwelling unit. Notwithstanding ORS 90.425, 90.435 or 90.675, if a landlord complies completely and in good faith with this section, the landlord is not liable to a perpetrator excluded from the dwelling unit.

Â Â Â Â Â  (c) The perpetrator is jointly liable with any other tenant of the dwelling unit for rent or damages to the dwelling unit incurred prior to the date the perpetrator was excluded from the dwelling unit.

Â Â Â Â Â  (d) Except as provided in subsection (2) of this section, the landlord may not require the tenant to pay additional rent or an additional deposit or fee because of the exclusion of the perpetrator. [2003 c.378 Â§5]

Â Â Â Â Â  90.472 Termination by tenant called into active state service by Governor. (1) As used in this section, Âstate service memberÂ means a member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 90 or more consecutive days.

Â Â Â Â Â  (2) A tenant may terminate a rental agreement upon written notice if the tenant provides the landlord with proof of official orders showing that the tenant is a state service member.

Â Â Â Â Â  (3) A termination of a rental agreement under this section is effective the earlier of:

Â Â Â Â Â  (a) Thirty days after the date the next rental payment is due; or

Â Â Â Â Â  (b) On the last day of the month after the month in which written notice is given.

Â Â Â Â Â  (4) Notwithstanding ORS 90.300 (5)(a), 90.302 (3)(d) and 90.430, a tenant who terminates a lease under subsection (2) of this section is not:

Â Â Â Â Â  (a) Subject to a penalty, fee, charge or loss of deposit because of the termination; or

Â Â Â Â Â  (b) Liable for any rent beyond the effective date of the termination as determined under subsection (3) of this section. [2003 c.387 Â§2]

Â Â Â Â Â  90.475 Termination by tenant due to service with Armed Forces. (1) A tenant may terminate a rental agreement upon written notice if the tenant provides the landlord with proof of official orders showing that the tenant is:

Â Â Â Â Â  (a) Enlisting for active service in the Armed Forces of the United States;

Â Â Â Â Â  (b) Serving as a member of a National Guard or other reserve component or an active service component of the Armed Forces of the United States and ordered to active service outside the area for a period that will exceed 90 days;

Â Â Â Â Â  (c) Terminating active service in the Armed Forces of the United States; or

Â Â Â Â Â  (d) A member of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States and:

Â Â Â Â Â  (A) Ordered to active service outside the area for a period that will exceed 90 days; or

Â Â Â Â Â  (B) Terminating the duty and moving outside the area within the period that the member is entitled by federal law to the storage or shipment of household goods.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂArmed Forces of the United StatesÂ means the Air Force, Army, Coast Guard, Marine Corps or Navy of the United States.

Â Â Â Â Â  (3) A termination of a rental agreement under this section is effective on the earlier of:

Â Â Â Â Â  (a) A date determined under the provisions of any applicable federal law; or

Â Â Â Â Â  (b) The later of:

Â Â Â Â Â  (A) 30 days after delivery of the notice;

Â Â Â Â Â  (B) 30 days before the earliest reporting date on orders for active service;

Â Â Â Â Â  (C) A date specified in the notice; or

Â Â Â Â Â  (D) 90 days before the effective date of the orders if terminating duty described under subsection (1)(d)(B) of this section or terminating any active service described in this section.

Â Â Â Â Â  (4) Notwithstanding ORS 90.300 (5)(a), 90.302 (3)(d) and 90.430, a tenant who terminates a lease under subsection (1) of this section is not:

Â Â Â Â Â  (a) Subject to a penalty, fee, charge or loss of deposit because of the termination; or

Â Â Â Â Â  (b) Liable for any rent beyond the effective date of the termination as determined under subsection (3) of this section. [1999 c.276 Â§2]

Â Â Â Â Â  90.500 [Formerly 91.868; 1991 c.844 Â§4; 1993 c.580 Â§2; repealed by 1995 c.559 Â§58]

MANUFACTURED DWELLING AND FLOATING HOME SPACES

(General Provisions)

Â Â Â Â Â  90.505 Definition for ORS 90.505 to 90.840; application of statutes. (1) As used in ORS 90.505 to 90.840, Ârent a space for a manufactured dwelling or floating home,Â or similar wording, means a transaction creating a rental agreement in which the owner of a manufactured dwelling or floating home secures the right to locate the dwelling or home on the real property of another in a facility for use as a residence in return for value, and in which the owner of the manufactured dwelling or floating home retains no interest in the real property at the end of the transaction.

Â Â Â Â Â  (2) Unless otherwise provided, ORS 90.100 to 90.459 apply to rental agreements that are subject to ORS 90.505 to 90.840. However, to the extent of inconsistency, the applicable provisions of ORS 90.505 to 90.840 control over the provisions of ORS 90.100 to 90.459. [Formerly 91.873; 1991 c.844 Â§5; 1999 c.676 Â§19]

Â Â Â Â Â  90.510 Statement of policy; rental agreement; rules and regulations; remedies. (1) Every landlord who rents a space for a manufactured dwelling or floating home shall provide a written statement of policy to prospective and existing tenants. The purpose of the statement of policy is to provide disclosure of the landlordÂs policies to prospective tenants and to existing tenants who have not previously received a statement of policy. The statement of policy is not a part of the rental agreement. The statement of policy shall provide all of the following information in summary form:

Â Â Â Â Â  (a) The location and approximate size of the space to be rented.

Â Â Â Â Â  (b) The federal fair-housing age classification and present zoning that affect the use of the rented space.

Â Â Â Â Â  (c) The facility policy regarding rent adjustment and a rent history for the space to be rented. The rent history must, at a minimum, show the rent amounts on January 1 of each of the five preceding calendar years or during the length of the landlordÂs ownership, leasing or subleasing of the facility, whichever period is shorter.

Â Â Â Â Â  (d) The personal property, services and facilities that are provided by the landlord.

Â Â Â Â Â  (e) The installation charges that are imposed by the landlord and the installation fees that are imposed by government agencies.

Â Â Â Â Â  (f) The facility policy regarding rental agreement termination including, but not limited to, closure of the facility.

Â Â Â Â Â  (g) The facility policy regarding facility sale.

Â Â Â Â Â  (h) The facility policy regarding informal dispute resolution.

Â Â Â Â Â  (i) The utilities and services that are available, the name of the person furnishing them and the name of the person responsible for payment.

Â Â Â Â Â  (j) If a tenantsÂ association exists for the facility, a one-page summary about the tenantsÂ association. The tenantsÂ association shall provide the summary to the landlord.

Â Â Â Â Â  (k) Any facility policy regarding the removal of a manufactured dwelling, including a statement that removal requirements may impact the market value of a dwelling.

Â Â Â Â Â  (2) The rental agreement and the facility rules and regulations shall be attached as an exhibit to the statement of policy. If the recipient of the statement of policy is a tenant, the rental agreement attached to the statement of policy must be a copy of the agreement entered by the landlord and tenant.

Â Â Â Â Â  (3) The landlord shall give:

Â Â Â Â Â  (a) Prospective tenants a copy of the statement of policy before the prospective tenants sign rental agreements;

Â Â Â Â Â  (b) Existing tenants who have not previously received a copy of the statement of policy and who are on month-to-month rental agreements a copy of the statement of policy at the time a 90-day notice of a rent increase is issued; and

Â Â Â Â Â  (c) All other existing tenants who have not previously received a copy of the statement of policy a copy of the statement of policy upon the expiration of their rental agreements and before the tenants sign new agreements.

Â Â Â Â Â  (4) Every landlord who rents a space for a manufactured dwelling or floating home shall provide a written rental agreement, except as provided by ORS 90.710 (2)(d). The agreement must be signed by the landlord and tenant and may not be unilaterally amended by one of the parties to the contract except by:

Â Â Â Â Â  (a) Mutual agreement of the parties;

Â Â Â Â Â  (b) Actions pursuant to ORS 90.530, 90.537 or 90.600; or

Â Â Â Â Â  (c) Those provisions required by changes in statute or ordinance.

Â Â Â Â Â  (5) The agreement required by subsection (4) of this section must specify:

Â Â Â Â Â  (a) The location and approximate size of the rented space;

Â Â Â Â Â  (b) The federal fair-housing age classification;

Â Â Â Â Â  (c) The rent per month;

Â Â Â Â Â  (d) All personal property, services and facilities to be provided by the landlord;

Â Â Â Â Â  (e) All security deposits, fees and installation charges imposed by the landlord;

Â Â Â Â Â  (f) Improvements that the tenant may or must make to the rental space, including plant materials and landscaping;

Â Â Â Â Â  (g) Provisions for dealing with improvements to the rental space at the termination of the tenancy;

Â Â Â Â Â  (h) Any conditions the landlord applies in approving a purchaser of a manufactured dwelling or floating home as a tenant in the event the tenant elects to sell the home. Those conditions must be in conformance with state and federal law and may include, but are not limited to, conditions as to pets, number of occupants and screening or admission criteria;

Â Â Â Â Â  (i) That the tenant may not sell the tenantÂs manufactured dwelling or floating home to a person who intends to leave the manufactured dwelling or floating home on the rental space until the landlord has accepted the person as a tenant;

Â Â Â Â Â  (j) The term of the tenancy;

Â Â Â Â Â  (k) The process by which the rental agreement or rules and regulations may be changed, which shall identify that the rules and regulations may be changed with 60 daysÂ notice unless tenants of at least 51 percent of the eligible spaces file an objection within 30 days; and

Â Â Â Â Â  (L) The process by which the landlord or tenant shall give notices.

Â Â Â Â Â  (6) Every landlord who rents a space for a manufactured dwelling or floating home shall provide rules and regulations concerning the tenantÂs use and occupancy of the premises. A violation of the rules and regulations may be cause for termination of a rental agreement. However, this subsection does not create a presumption that all rules and regulations are identical for all tenants at all times. A rule or regulation shall be enforceable against the tenant only if:

Â Â Â Â Â  (a) The rule or regulation:

Â Â Â Â Â  (A) Promotes the convenience, safety or welfare of the tenants;

Â Â Â Â Â  (B) Preserves the landlordÂs property from abusive use; or

Â Â Â Â Â  (C) Makes a fair distribution of services and facilities held out for the general use of the tenants.

Â Â Â Â Â  (b) The rule or regulation:

Â Â Â Â Â  (A) Is reasonably related to the purpose for which it is adopted and is reasonably applied;

Â Â Â Â Â  (B) Is sufficiently explicit in its prohibition, direction or limitation of the tenantÂs conduct to fairly inform the tenant of what the tenant shall do or may not do to comply; and

Â Â Â Â Â  (C) Is not for the purpose of evading the obligations of the landlord.

Â Â Â Â Â  (7)(a) A landlord who rents a space for a manufactured dwelling or floating home may adopt a rule or regulation regarding occupancy guidelines. If adopted, an occupancy guideline in a facility must be based on reasonable factors and not be more restrictive than limiting occupancy to two people per bedroom.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) Reasonable factors may include but are not limited to:

Â Â Â Â Â  (i) The size of the dwelling.

Â Â Â Â Â  (ii) The size of the rented space.

Â Â Â Â Â  (iii) Any discriminatory impact for reasons identified in ORS 659A.421.

Â Â Â Â Â  (iv) Limitations placed on utility services governed by a permit for water or sewage disposal.

Â Â Â Â Â  (B) ÂBedroomÂ means a room that is intended to be used primarily for sleeping purposes and does not include bathrooms, toilet compartments, closets, halls, storage or utility space and similar areas.

Â Â Â Â Â  (8) Intentional and deliberate failure of the landlord to comply with subsections (1) to (3) of this section is cause for suit or action to remedy the violation or to recover actual damages. The prevailing party is entitled to reasonable attorney fees and court costs.

Â Â Â Â Â  (9) A receipt signed by the potential tenant or tenants for documents required to be delivered by the landlord pursuant to subsections (1) to (3) of this section is a defense for the landlord in an action against the landlord for nondelivery of the documents.

Â Â Â Â Â  (10) A suit or action arising under subsection (8) of this section must be commenced within one year after the discovery or identification of the alleged violation.

Â Â Â Â Â  (11) Every landlord who publishes a directory of tenants and tenant services must include a one-page summary regarding any tenantsÂ association. The tenantsÂ association shall provide the summary to the landlord. [Formerly 91.875; 1991 c.844 Â§6; 1993 c.580 Â§3; 1995 c.559 Â§34; 1997 c.304 Â§3; 1997 c.305 Â§1; 1997 c.577 Â§26; 1999 c.603 Â§32; 1999 c.676 Â§20; 2001 c.596 Â§35a; 2005 c.22 Â§63; 2005 c.391 Â§23; 2005 c.619 Â§19b]

Â Â Â Â Â  90.512 Definitions for ORS 90.514 and 90.518. As used in this section and ORS 90.514, 90.516 and 90.518:

Â Â Â Â Â  (1) ÂBuyerÂ has the meaning given that term in ORS 72.1030.

Â Â Â Â Â  (2) ÂConverted rental spaceÂ means a rental lot that is located in a subdivision created as provided under ORS 92.010 to 92.190.

Â Â Â Â Â  (3) ÂImprovementsÂ has the meaning given that term in ORS 646.400.

Â Â Â Â Â  (4) ÂManufactured dwelling parkÂ means any place where four or more manufactured dwellings are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent or lease space or keep space for rent or lease to any person for a charge or fee paid or to be paid for the rental or lease or use of facilities or to offer space free in connection with securing the trade or patronage of the person.

Â Â Â Â Â  (5) ÂProviderÂ means a contractor, manufactured dwelling dealer or landlord that is licensed under ORS chapter 701 and that contracts with a buyer for improvements to be made to a manufactured dwelling site in a manufactured dwelling park or to a converted rental space.

Â Â Â Â Â  (6) ÂStatement of estimated costsÂ means a written list of the charges, fees, services, goods and accessories that a provider knows or should know are associated with the making of an improvement contracted by the provider and the total estimated cost to the buyer for the improvement. [2001 c.282 Â§2; 2001 c.969 Â§4; 2005 c.41 Â§3]

Â Â Â Â Â  90.514 Disclosure to prospective tenant of improvements required under rental agreement. (1) Before a prospective tenant signs a rental agreement for space in a manufactured dwelling park or for a converted rental space, the landlord must provide the prospective tenant with a written statement that discloses the improvements that the landlord will require under the rental agreement. The written statement must be in the format developed by the Attorney General pursuant to ORS 90.516 and include at least the following:

Â Â Â Â Â  (a) A notice that the tenant may select and contract directly with a contractor to be the provider of an improvement.

Â Â Â Â Â  (b) Separately stated and identifiable information for each required improvement that specifies:

Â Â Â Â Â  (A) The dimensions, materials and finish for improvements to be constructed;

Â Â Â Â Â  (B) The installation charges imposed by the landlord and the installation fees imposed by government agencies;

Â Â Â Â Â  (C) The system development charges to be paid by the tenant; and

Â Â Â Â Â  (D) The site preparation requirements and restrictions, including, but not limited to, requirements and restrictions on the use of plants and landscaping.

Â Â Â Â Â  (c) Identification of the improvements that belong to the tenant and the improvements that must remain with the space.

Â Â Â Â Â  (2) Except as provided in ORS 41.740, a written statement provided under this section is considered to contain all of the terms relating to improvements that a prospective tenant must make under the rental agreement. There may be no evidence of the terms of the written statement other than the contents of the written statement. [2001 c.282 Â§3; 2005 c.41 Â§4]

Â Â Â Â Â  90.515 [1991 c.844 Â§2; repealed by 1995 c.559 Â§58]

Â Â Â Â Â  90.516 Model statement for disclosure of improvements required under rental agreement; rules. The Attorney General, by rule, shall adopt a model written statement for use by manufactured dwelling park and converted rental space landlords pursuant to ORS 90.514. [2001 c.282 Â§5; 2005 c.41 Â§5]

Â Â Â Â Â  90.518 Provider statement of estimated cost of improvements. (1) A provider shall give the buyer a statement of estimated costs for all improvements to be made under a contract between the buyer and the provider. The provider shall deliver the statement of estimated costs to the buyer before work commences on any of the improvements covered by the contract.

Â Â Â Â Â  (2) If a provider fails to give a statement of estimated costs or knowingly fails to give a complete statement of estimated costs, a buyer who does not have actual notice of the total cost for an improvement and suffers an ascertainable loss due to the failure by the provider may bring an action to recover the greater of actual damages or $200.

Â Â Â Â Â  (3) Except as provided in ORS 41.740, a statement of estimated costs given under this section is considered to contain all of the terms of the contract between the buyer and the provider. The contents of the statement of estimated costs are the only admissible evidence of the terms of the contract between the buyer and the provider. [2001 c.282 Â§4; 2005 c.41 Â§6]

Â Â Â Â Â  90.525 Unreasonable conditions of rental or occupancy prohibited. (1) No landlord shall impose conditions of rental or occupancy which unreasonably restrict the tenant or prospective tenant in choosing a fuel supplier, furnishings, goods, services or accessories.

Â Â Â Â Â  (2) No landlord of a facility shall require the prospective tenant to purchase a manufactured dwelling or floating home from a particular dealer or one of a group of dealers.

Â Â Â Â Â  (3) No landlord renting a space for a manufactured dwelling or floating home shall give preference to a prospective tenant who purchased a manufactured dwelling or floating home from a particular dealer.

Â Â Â Â Â  (4) No manufactured dwelling or floating home dealer shall require, as a condition of sale, a purchaser to rent a space for a manufactured dwelling or floating home in a particular facility or one of a group of facilities. [Formerly 91.895; 1991 c.844 Â§7]

Â Â Â Â Â  90.528 Use of common areas or facilities. (1) A landlord who rents a space for a manufactured dwelling may require a deposit for the use of common areas or facilities by a tenant or tenants. The amount of any deposit charged for the use of common areas or facilities shall be reasonably based on the potential cleaning cost or other costs associated with the use of the area or facility. Conditions for return of a deposit shall be stated in writing and made available to the tenant or tenants placing the deposit.

Â Â Â Â Â  (2) No tenant shall be required to acquire a bond or insurance policy as a precondition for the use of common areas or facilities.

Â Â Â Â Â  (3) A landlord who rents a space for a manufactured dwelling shall not prohibit use of a common area or facility if the purpose of the prohibition is to prevent the use of the area or facility for tenant association meetings, tenant organizing meetings or other lawful tenant activities. [1997 c.303 Â§Â§3,4]

Â Â Â Â Â  Note: 90.528 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  90.530 Pets in facilities; rental agreements; violations. (1) Notwithstanding a change in the rules and regulations of a manufactured dwelling or floating home facility that would prohibit pets, a tenant may keep a pet that is otherwise legally living with the tenant at the time the landlord provides notice of the proposed change to the rules and regulations of the facility. The tenant may replace a pet with a pet similar to the one living with the tenant at the time the landlord provided notice of the proposed change. New rules and regulations that regulate the activities of pets shall apply to all pets in the facility, including those pets that were living in the facility prior to the adoption of the new rules or regulations.

Â Â Â Â Â  (2) A rental agreement between a landlord renting a space for a manufactured dwelling or floating home and a tenant renting the space must comply with the following:

Â Â Â Â Â  (a) A landlord may not charge a one-time, monthly or other periodic amount based on the tenantÂs possession of a pet.

Â Â Â Â Â  (b) A landlord may provide written rules regarding control, sanitation, number, type and size of pets. The landlord may require the tenant to sign a pet agreement and to provide proof of liability insurance. The landlord may require the tenant to make the landlord a co-insured for the purpose of receiving notice in the case of cancellation of the insurance.

Â Â Â Â Â  (c) A landlord may charge a tenant an amount for a violation of a written pet agreement or rules relating to pets not to exceed $50 for each violation. [1997 c.304 Â§2; 2001 c.596 Â§35b; 2003 c.378 Â§17]

Â Â Â Â Â  90.531 Definitions for ORS 90.531 to 90.539. As used in ORS 90.531 to 90.539:

Â Â Â Â Â  (1) ÂSubmeterÂ means a device owned or under the control of a landlord and used to measure a utility or service actually provided to a tenant at the tenantÂs space.

Â Â Â Â Â  (2) ÂUtility or serviceÂ has the meaning given that term in ORS 90.315. [2005 c.619 Â§5]

Â Â Â Â Â  90.532 Billing methods for utility or service charges; system maintenance; restriction on charging for water. (1) Subject to the policies of the utility or service provider, a landlord may provide for utilities or services to tenants by one or more of the following billing methods:

Â Â Â Â Â  (a) A relationship between the tenant and the utility or service provider in which:

Â Â Â Â Â  (A) The provider provides the utility or service directly to the tenantÂs space, including any utility or service line, and bills the tenant directly; and

Â Â Â Â Â  (B) The landlord does not act as a provider.

Â Â Â Â Â  (b) A relationship between the landlord, tenant and utility or service provider in which:

Â Â Â Â Â  (A) The provider provides the utility or service to the landlord;

Â Â Â Â Â  (B) The landlord provides the utility or service directly to the tenantÂs space or to a common area available to the tenant as part of the tenancy; and

Â Â Â Â Â  (C) The landlord includes the cost of the utility or service in the tenantÂs rent or bills the tenant for a utility or service charge separately from the rent in an amount determined by apportioning the providerÂs charge to the landlord as measured by a master meter.

Â Â Â Â Â  (c) A relationship between the landlord, tenant and utility or service provider in which:

Â Â Â Â Â  (A) The provider provides the utility or service to the landlord;

Â Â Â Â Â  (B) The landlord provides the utility or service directly to the tenantÂs space; and

Â Â Â Â Â  (C) The landlord uses a submeter to measure the utility or service actually provided to the space and bills the tenant for a utility or service charge for the amount provided.

Â Â Â Â Â  (2) To assess a tenant for a utility or service charge for any billing period, the landlord shall give the tenant a written notice stating the amount of the utility or service charge that the tenant is to pay the landlord, and the due date for making the payment. The due date may not be less than 14 days from the date of service of the notice.

Â Â Â Â Â  (3) A utility or service charge is not rent or a fee. Nonpayment of a utility or service charge is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.400, but is grounds for termination of a rental agreement for cause under ORS 90.630.

Â Â Â Â Â  (4) The landlord is responsible for maintaining the utility or service system, including any submeter, consistent with ORS 90.730. After any installation or maintenance of the system on a tenantÂs space, the landlord shall restore the space to a condition that is the same as or better than the condition of the space before the installation or maintenance.

Â Â Â Â Â  (5) A landlord may not assess a utility or service charge for water unless the water is provided to the landlord by a:

Â Â Â Â Â  (a) Public utility as defined in ORS 757.005;

Â Â Â Â Â  (b) Municipal utility operating under ORS chapter 225;

Â Â Â Â Â  (c) PeopleÂs utility district organized under ORS chapter 261;

Â Â Â Â Â  (d) Cooperative organized under ORS chapter 62;

Â Â Â Â Â  (e) Domestic water supply district organized under ORS chapter 264; or

Â Â Â Â Â  (f) Water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (6) A landlord who provides utilities or services only to tenants of the landlord in compliance with this section and ORS 90.534 and 90.536 is not a public utility for purposes of ORS chapter 757. [2005 c.619 Â§6]

Â Â Â Â Â  Note: 90.400 was repealed by section 39, chapter 391, Oregon Laws 2005. The text of 90.532 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 90.532 for the repeal of 90.400 has not been made.

Â Â Â Â Â  90.534 Allocated charges for utility or service provided directly to space or common area. (1) If a written rental agreement so provides, a landlord using the billing method described in ORS 90.532 (1)(b) may require a tenant to pay to the landlord a utility or service charge that has been billed by a utility or service provider to the landlord for a utility or service provided directly to the tenantÂs space or to a common area available to the tenant as part of the tenancy.

Â Â Â Â Â  (2) A utility or service charge that is assessed to tenants for the tenantsÂ spaces under this section must be allocated among the tenants by a method that reasonably apportions the cost among the affected tenants and that is described in the rental agreement. Methods that reasonably apportion the cost among the tenants include, but are not limited to, methods that divide the cost based on the number of occupied spaces in the facility or on the square footage in each dwelling, home or space.

Â Â Â Â Â  (3) A utility or service charge to be assessed to a tenant for a common area must be described in the written rental agreement separately and distinctly from the utility or service charge for the tenantÂs space.

Â Â Â Â Â  (4) A landlord may not increase the utility or service charge to the tenant by adding any costs of the landlord, such as a handling or administrative charge, other than those costs billed to the landlord by the provider for utilities or services. [2005 c.619 Â§7]

Â Â Â Â Â  90.536 Charges for utilities or services measured by submeter. (1) If a written rental agreement so provides, a landlord using the billing method described in ORS 90.532 (1)(c) may require a tenant to pay to the landlord a utility or service charge that has been billed by a utility or service provider to the landlord for utility or service provided directly to the tenantÂs space as measured by a submeter.

Â Â Â Â Â  (2) A utility or service charge to be assessed to a tenant under this section may consist of:

Â Â Â Â Â  (a) The cost of the utility or service provided to the tenantÂs space and under the tenantÂs control, as measured by the submeter, at a rate no greater than the average rate billed to the landlord by the utility or service provider, not including any base or service charge;

Â Â Â Â Â  (b) The cost of any sewer service for stormwater or wastewater as a percentage of the tenantÂs water charge as measured by a submeter, if the utility or service provider charges the landlord for sewer service as a percentage of water provided; and

Â Â Â Â Â  (c) A pro rata portion of any base or service charge billed to the landlord by the utility or service provider, including but not limited to any tax passed through by the provider.

Â Â Â Â Â  (3) A utility or service charge to be assessed to a tenant under this section may not include:

Â Â Â Â Â  (a) Any additional charge, including any costs of the landlord, for the installation, maintenance or operation of the utility or service system or any profit for the landlord; or

Â Â Â Â Â  (b) Any costs to provide a utility or service to common areas of the facility. [2005 c.619 Â§8]

Â Â Â Â Â  90.537 Conversion of billing method for utility or service charges. (1) A landlord may unilaterally amend a rental agreement to convert a tenantÂs existing utility or service billing method from a method described in ORS 90.532 (1)(b) to a submeter billing method described in ORS 90.532 (1)(c). The landlord must give the tenant not less than 180 daysÂ written notice before converting to a submeter billing method.

Â Â Â Â Â  (2) A landlord must give notice as provided in ORS 90.725 before entering a tenantÂs space to install or maintain a utility or service line or a submeter that measures the amount of a provided utility or service.

Â Â Â Â Â  (3) If the cost of the tenantÂs utility or service was included in the rent before the conversion to submeters, the landlord shall reduce the tenantÂs rent upon the landlordÂs first billing of the tenant using the submeter method. The rent reduction may not be less than an amount reasonably comparable to the amount of the rent previously allocated to the utility or service cost averaged over at least the preceding six months. Before the landlord first bills the tenant using the submeter method, the landlord shall provide the tenant with written documentation from the utility or service provider showing the landlordÂs cost for the utility or service provided to the facility during at least the six preceding months.

Â Â Â Â Â  (4) During the six months following a conversion to submeters, the landlord may not raise the rent to recover the costs of installing, maintaining or operating the utility or service system or of new lines or submeters. Except as part of the rent, a landlord may not charge the tenant for the cost of installation or for any capital expenses related to the conversion to submeters or for the cost of maintenance or operation of the utility or service system. As used in this subsection, ÂoperationÂ includes, but is not limited to, reading the submeter.

Â Â Â Â Â  (5) A rental agreement amended under this section shall include language that fairly describes the provisions of this section.

Â Â Â Â Â  (6) If a landlord installs a submeter on an existing utility or service line to a space or common area that is already served by that line, unless the installation causes a system upgrade, a local government may not assess a system development charge as defined in ORS 223.299 as a result of the installation. [2005 c.619 Â§9]

Â Â Â Â Â  90.539 Entry to read submeter. In addition to any other right of entry granted under ORS 90.725, a landlord or the landlordÂs agent may enter a tenantÂs space without consent of the tenant and without notice to the tenant for the purpose of reading a submeter. An entry made under authority of this section is subject to the following restrictions:

Â Â Â Â Â  (1) The landlord or landlordÂs agent may not remain on the space for a purpose other than reading the submeter.

Â Â Â Â Â  (2) The landlord or a landlordÂs agent may not enter the space more than once per month.

Â Â Â Â Â  (3) The landlord or landlordÂs agent may enter the space only at reasonable times between 8 a.m. and 6 p.m. [2005 c.619 Â§10]

Â Â Â Â Â  90.540 Permissible forms of tenancy; minimum fixed term. A rental agreement for a space for a manufactured dwelling or floating home must be a month-to-month or fixed term tenancy. A rental agreement for a fixed term tenancy must have a duration or term of at least two years. [2001 c.596 Â§23]

Â Â Â Â Â  90.545 Fixed term tenancy expiration; renewal or extension; new rental agreements; tenant refusal of new rental agreement; written storage agreement upon termination of tenancy. (1) Except as provided under subsections (2) to (6) of this section, a fixed term tenancy for space for a manufactured dwelling or floating home, upon reaching its ending date, automatically renews as a month-to-month tenancy having the same terms and conditions, other than duration and rent increases under ORS 90.600, unless the tenancy is terminated under ORS 90.380 (5)(b), 90.394, 90.396, 90.398, 90.630 or 90.632.

Â Â Â Â Â  (2) To renew or extend a fixed term tenancy for another term, of any duration that is consistent with ORS 90.540, the landlord shall submit the proposed new rental agreement to the tenant at least 60 days prior to the ending date of the term. The landlord shall include with the proposed agreement a written statement that summarizes any new or revised terms, conditions, rules or regulations.

Â Â Â Â Â  (3) Notwithstanding ORS 90.610 (3), a landlordÂs proposed new rental agreement may include new or revised terms, conditions, rules or regulations, if the new or revised terms, conditions, rules or regulations:

Â Â Â Â Â  (a)(A) Fairly implement a statute or ordinance adopted after the creation of the existing agreement; or

Â Â Â Â Â  (B) Are the same as those offered to new or prospective tenants in the facility at the time the proposed agreement is submitted to the tenant and for the six-month period preceding the submission of the proposed agreement or, if there have been no new or prospective tenants during the six-month period, are the same as are customary for the rental market;

Â Â Â Â Â  (b) Are consistent with the rights and remedies provided to tenants under this chapter, including the right to keep a pet pursuant to ORS 90.530;

Â Â Â Â Â  (c) Do not relate to the age, size, style, construction material or year of construction of the manufactured dwelling or floating home contrary to ORS 90.632 (2); and

Â Â Â Â Â  (d) Do not require an alteration of the manufactured dwelling or floating home or alteration or new construction of an accessory building or structure.

Â Â Â Â Â  (4) A tenant shall accept or reject a landlordÂs proposed new rental agreement at least 30 days prior to the ending of the term by giving written notice to the landlord.

Â Â Â Â Â  (5) If a landlord fails to submit a proposed new rental agreement as provided by subsection (2) of this section, the tenancy renews as a month-to-month tenancy as provided by subsection (1) of this section.

Â Â Â Â Â  (6) If a tenant fails to accept or unreasonably rejects a landlordÂs proposed new rental agreement as provided by subsection (4) of this section, the fixed term tenancy terminates on the ending date without further notice and the landlord may take possession by complying with ORS 105.105 to 105.168.

Â Â Â Â Â  (7) If a tenancy terminates under conditions described in subsection (6) of this section, and the tenant surrenders or delivers possession of the premises to the landlord prior to the filing of an action pursuant to ORS 105.110, the tenant has the right to enter into a written storage agreement with the landlord, with the tenant having the same rights and responsibilities as a lienholder under ORS 90.675 (19), except that the landlord may limit the term of the storage agreement to not exceed six months. Unless the parties agree otherwise, the storage agreement must commence upon the date of the termination of the tenancy. The rights under ORS 90.675 of any lienholder are delayed until the end of the tenant storage agreement. [2001 c.596 Â§24; 2003 c.658 Â§6; 2005 c.22 Â§64; 2005 c.391 Â§24]

(Landlord and Tenant Relations)

Â Â Â Â Â  90.600 Increases in rent; notice; meeting with tenants; effect of failure to meet. (1) If a rental agreement is a month-to-month tenancy to which ORS 90.505 to 90.840 apply, the landlord may not increase the rent unless the landlord gives notice in writing to each affected tenant at least 90 days prior to the effective date of the rent increase specifying the amount of the increase, the amount of the new rent and the date on which the increase becomes effective.

Â Â Â Â Â  (2) This section does not create a right to increase rent that does not otherwise exist.

Â Â Â Â Â  (3) This section does not require a landlord to compromise, justify or reduce a rent increase that the landlord otherwise is entitled to impose.

Â Â Â Â Â  (4) Neither ORS 90.510 (1), requiring a landlord to provide a statement of policy, nor ORS 90.510 (4), requiring a landlord to provide a written rental agreement, create a basis for tenant challenge of a rent increase, judicially or otherwise.

Â Â Â Â Â  (5)(a) The tenants who reside in a facility may elect one committee of seven or fewer members in a facility-wide election to represent the tenants. One tenant of record for each rented space may vote in the election. Upon written request from the tenantsÂ committee, the landlord or a representative of the landlord shall meet with the committee within 10 to 30 days of the request to discuss the tenantsÂ nonrent concerns regarding the facility. Unless the parties agree otherwise, upon a request from the tenantsÂ committee, a landlord or representative of the landlord shall meet with the tenantsÂ committee at least once, but not more than twice, each calendar year. The meeting shall be held on the premises if the facility has suitable meeting space for that purpose, or at a location reasonably convenient to the tenants. After the meeting, the tenantsÂ committee shall send a written summary of the issues and concerns addressed at the meeting to the landlord. The landlord or the landlordÂs representative shall make a good faith response in writing to the committeeÂs summary within 60 days.

Â Â Â Â Â  (b) The tenantsÂ committee is entitled to informal dispute resolution in accordance with ORS 446.547 if the landlord or landlordÂs representative fails to meet with the tenantsÂ committee or fails to respond in good faith to the written summary as required by paragraph (a) of this subsection. [Formerly 91.869; 1991 c.844 Â§8; 1995 c.559 Â§35; 1997 c.577 Â§26a; 1999 c.676 Â§21; 2001 c.596 Â§36]

Â Â Â Â Â  90.605 Persons authorized to receive notice and demands on landlordÂs behalf; written notice to change designated person. Any person authorized by the landlord of a facility to receive notices and demands on the landlordÂs behalf retains this authority until the authorized person is notified otherwise. Written notice of any change in the name or address of the person authorized to receive notices and demands shall be delivered to the residence of each person who rents a space for a manufactured dwelling or floating home or, if specified in writing by the tenant, to another specified address. [Formerly 91.935; 1991 c.844 Â§11]

Â Â Â Â Â  90.610 Informal dispute resolution; notice of proposed change in rule or regulation; objection to change by tenant. (1) As used in this section, Âeligible spaceÂ means each space in the facility as long as:

Â Â Â Â Â  (a) The space is rented to a tenant and the tenancy is subject to ORS 90.505 to 90.840; and

Â Â Â Â Â  (b) The tenant who occupies the space has not:

Â Â Â Â Â  (A) Previously agreed to a rental agreement that includes the proposed rule or regulation change; or

Â Â Â Â Â  (B) Become subject to the proposed rule or regulation change as a result of a change in rules or regulations previously adopted in a manner consistent with this section.

Â Â Â Â Â  (2) Notwithstanding ORS 90.245 (1), the parties to a rental agreement to which ORS 90.505 to 90.840 apply shall provide for a process establishing informal dispute resolution of disputes that may arise concerning the rental agreement for a manufactured dwelling or floating home space.

Â Â Â Â Â  (3) The landlord may propose changes in rules or regulations, including changes that make a substantial modification of the landlordÂs bargain with a tenant, by giving written notice of the proposed rule or regulation change, and unless tenants of at least 51 percent of the eligible spaces in the facility object in writing within 30 days of the date the notice was served, the change shall become effective for all tenants of those spaces on a date not less than 60 days after the date that the notice was served by the landlord.

Â Â Â Â Â  (4) One tenant of record per eligible space may object to the rule or regulation change through either:

Â Â Â Â Â  (a) A signed and dated written communication to the landlord; or

Â Â Â Â Â  (b) A petition format that is signed and dated by tenants of eligible spaces and that includes a copy of the proposed rule or regulation and a copy of the notice.

Â Â Â Â Â  (5) If a tenant of an eligible space signs both a written communication to the landlord and a petition under subsection (4) of this section, or signs more than one written communication or petition, only the latest signature of the tenant may be counted.

Â Â Â Â Â  (6) Notwithstanding subsection (4) of this section, a proxy may be used only if a tenant has a disability that prevents the tenant from objecting to the rule or regulation change in writing.

Â Â Â Â Â  (7) The landlordÂs notice of a proposed change in rules or regulations required by subsection (3) of this section must be given or served as provided in ORS 90.155 and must include:

Â Â Â Â Â  (a) Language of the existing rule or regulation and the language that would be added or deleted by the proposed rule or regulation change; and

Â Â Â Â Â  (b) A statement substantially in the following form, with all blank spaces in the notice to be filled in by the landlord:

______________________________________________________________________________

NOTICE OF PROPOSED RULE

OR REGULATION CHANGE

Â Â Â Â Â  The landlord intends to change a rule or regulation in this facility.

Â Â Â Â Â  The change will go into effect unless tenants of at least 51 percent of the eligible spaces object in writing within 30 days. Any objection must be signed and dated by a tenant of an eligible space.

Â Â Â Â Â  The number of eligible spaces as of the date of this notice is:_____. Those eligible spaces are (space or street identification):___________________________.

Â Â Â Â Â  The last day for a tenant of an eligible space to deliver a written objection to the landlord is _________ (landlord fill in date).

Â Â Â Â Â  Unless tenants in at least 51 percent of the eligible spaces object, the proposed rule or regulation will go into effect on _________.

Â Â Â Â Â  The parties may attempt to resolve disagreements regarding the proposed rule or regulation change by using the facilityÂs informal dispute resolution process.

______________________________________________________________________________

Â Â Â Â Â  (8) A good faith mistake by the landlord in completing those portions of the notice relating to the number of eligible spaces that have tenants entitled to vote or relating to space or street identification numbers does not invalidate the notice or the proposed rule or regulation change.

Â Â Â Â Â  (9) After the effective date of the rule or regulation change, when a tenant continues to engage in an activity affected by the new rule or regulation to which the landlord objects, the landlord may give the tenant a notice of termination of the tenancy pursuant to ORS 90.630. The notice shall include a statement that the tenant may request a resolution through the facilityÂs informal dispute resolution process by giving the landlord a written request within seven days from the date the notice was served. If the tenant requests an informal dispute resolution, the landlord may not file an action for possession pursuant to ORS 105.105 to 105.168 until 30 days after the date of the tenantÂs request for informal dispute resolution or the date the informal dispute resolution is complete, whichever occurs first.

Â Â Â Â Â  (10) An agreement under this section may not require informal dispute resolution of disputes relating to:

Â Â Â Â Â  (a) Facility closure;

Â Â Â Â Â  (b) Facility sale; or

Â Â Â Â Â  (c) Rent, including but not limited to amount, increase and nonpayment.

Â Â Â Â Â  (11) ORS 90.510 (1) to (3), requiring a landlord to provide a statement of policy, do not create a basis for a tenant to demand informal dispute resolution of a rent increase. [1991 c.844 Â§10; 1993 c.580 Â§1; 1995 c.559 Â§36; 2001 c.596 Â§36a]

Â Â Â Â Â  90.620 Termination by tenant; notice to landlord. (1) The tenant who rents a space for a manufactured dwelling or floating home may terminate a rental agreement that is a month-to-month or fixed term tenancy without cause by giving to the landlord, at any time during the tenancy, not less than 30 daysÂ notice in writing prior to the date designated in the notice for the termination of the tenancy.

Â Â Â Â Â  (2) The tenant may terminate a rental agreement that is a month-to-month or fixed term tenancy for cause pursuant to ORS 90.315, 90.360 (1), 90.365 (2), 90.375 or 90.380.

Â Â Â Â Â  (3) A tenant may not be required to give the landlord more than 30 daysÂ written notice to terminate. [Formerly 91.880; 1991 c.67 Â§15; 1993 c.18 Â§16; 2001 c.596 Â§37]

Â Â Â Â Â  90.630 Termination by landlord; causes; rules; notice; cure; nonpayment of rent. (1) Except as provided in subsection (4) of this section, the landlord may terminate a rental agreement that is a month-to-month or fixed term tenancy for space for a manufactured dwelling or floating home by giving to the tenant not less than 30 daysÂ notice in writing before the date designated in the notice for termination if the tenant:

Â Â Â Â Â  (a) Violates a law or ordinance related to the tenantÂs conduct as a tenant, including but not limited to a material noncompliance with ORS 90.740;

Â Â Â Â Â  (b) Violates a rule or rental agreement provision related to the tenantÂs conduct as a tenant and imposed as a condition of occupancy, including but not limited to a material noncompliance with a rental agreement regarding a program of recovery in drug and alcohol free housing; or

Â Â Â Â Â  (c) Fails to pay a:

Â Â Â Â Â  (A) Late charge pursuant to ORS 90.260;

Â Â Â Â Â  (B) Fee pursuant to ORS 90.302; or

Â Â Â Â Â  (C) Utility or service charge pursuant to ORS 90.534 or 90.536.

Â Â Â Â Â  (2) A violation making a tenant subject to termination under subsection (1) of this section includes a tenantÂs failure to maintain the space as required by law, ordinance, rental agreement or rule, but does not include the physical condition of the dwelling or home. Termination of a rental agreement based upon the physical condition of a dwelling or home shall only be as provided in ORS 90.632.

Â Â Â Â Â  (3) The notice required by subsection (1) of this section shall state facts sufficient to notify the tenant of the reasons for termination of the tenancy and state that the tenant may avoid termination by correcting the violation as provided in subsection (4) of this section.

Â Â Â Â Â  (4) The tenant may avoid termination of the tenancy by correcting the violation within the 30-day period specified in subsection (1) of this section. However, if substantially the same act or omission that constituted a prior violation of which notice was given recurs within six months after the date of the notice, the landlord may terminate the tenancy upon at least 20 daysÂ written notice specifying the violation and the date of termination of the tenancy.

Â Â Â Â Â  (5) The landlord of a facility may terminate a rental agreement that is a month-to-month or fixed term tenancy for a facility space if the facility or a portion of it that includes the space is to be closed and the land or leasehold converted to a different use, which is not required by the exercise of eminent domain or by order of state or local agencies, by:

Â Â Â Â Â  (a) Not less than 365 daysÂ notice in writing before the date designated in the notice for termination; or

Â Â Â Â Â  (b) Not less than 180 daysÂ notice in writing before the date designated in the notice for termination, if the landlord finds space acceptable to the tenant to which the tenant can move the manufactured dwelling or floating home and the landlord pays the cost of moving and set-up expenses or $3,500, whichever is less.

Â Â Â Â Â  (6) The landlord may:

Â Â Â Â Â  (a) Provide greater financial incentive to encourage the tenant to accept an earlier termination date than that provided in subsection (5) of this section; or

Â Â Â Â Â  (b) Contract with the tenant for a mutually acceptable arrangement to assist the tenantÂs move.

Â Â Â Â Â  (7) The Housing and Community Services Department shall adopt rules to implement the provisions of subsection (5) of this section.

Â Â Â Â Â  (8)(a) A landlord may not increase the rent for the purpose of offsetting the payments required under this section.

Â Â Â Â Â  (b) There shall be no increase in the rent after a notice of termination is given pursuant to this section.

Â Â Â Â Â  (9) This section does not limit a landlordÂs right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

Â Â Â Â Â  (10) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

Â Â Â Â Â  (11) Nothing in subsection (5) of this section shall prevent a landlord from relocating a floating home to another comparable space in the same facility or another facility owned by the same owner in the same city if the landlord desires or is required to make repairs, to remodel or to modify the tenantÂs original space.

Â Â Â Â Â  (12)(a) Notwithstanding any other provision of this section or ORS 90.392, 90.394, 90.396 or 90.398, the landlord may terminate the rental agreement for space for a manufactured dwelling or floating home because of repeated late payment of rent by giving the tenant not less than 30 daysÂ notice in writing before the date designated in that notice for termination and may take possession as provided in ORS 105.105 to 105.168 if:

Â Â Â Â Â  (A) The tenant has not paid the monthly rent prior to the eighth day of the rental period as described in ORS 90.394 (2)(a) or the fifth day of the rental period as described in ORS 90.394 (2)(b) in at least three of the preceding 12 months and the landlord has given the tenant a notice for nonpayment of rent pursuant to ORS 90.394 (2) during each of those three instances of nonpayment;

Â Â Â Â Â  (B) The landlord warns the tenant of the risk of a 30-day notice for termination with no right to correct the cause, upon the occurrence of a third notice for nonpayment of rent within a 12-month period. The warning must be contained in at least two notices for nonpayment of rent that precede the third notice within a 12-month period or in separate written notices that are given concurrent with, or a reasonable time after, each of the two notices for nonpayment of rent; and

Â Â Â Â Â  (C) The 30-day notice of termination states facts sufficient to notify the tenant of the cause for termination of the tenancy and is given to the tenant concurrent with or after the third or a subsequent notice for nonpayment of rent.

Â Â Â Â Â  (b) Notwithstanding subsection (2) of this section, a tenant who receives a 30-day notice of termination pursuant to this subsection does not have a right to correct the cause for the notice.

Â Â Â Â Â  (c) The landlord may give a copy of the notice required by paragraph (a) of this subsection to any lienholder of the manufactured dwelling or floating home by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder. A lienholderÂs rights and obligations regarding an abandoned manufactured dwelling or floating home shall be as provided under ORS 90.675. [Formerly 91.886; 1991 c.844 Â§12; 1995 c.559 Â§37; 1995 c.633 Â§1; 1999 c.676 Â§22; 2001 c.596 Â§38; 2005 c.22 Â§65; 2005 c.391 Â§25; 2005 c.619 Â§20]

Â Â Â Â Â  90.632 Termination of tenancy due to physical condition of manufactured dwelling or floating home; correction of condition by tenant. (1) A landlord may terminate a month-to-month or fixed term rental agreement and require the tenant to remove a manufactured dwelling or floating home from a facility, due to the physical condition of the manufactured dwelling or floating home, only by complying with this section and ORS 105.105 to 105.168. A termination shall include removal of the dwelling or home.

Â Â Â Â Â  (2) A landlord may not require removal of a manufactured dwelling or floating home, or consider a dwelling or home to be in disrepair or deteriorated, because of the age, size, style or original construction material of the dwelling or home or because the dwelling or home was built prior to adoption of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403), in compliance with the standards of that Act in effect at that time or in compliance with the state building code as defined in ORS 455.010.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, if the tenantÂs dwelling or home is in disrepair or is deteriorated, a landlord may terminate a rental agreement and require the removal of a dwelling or home by giving to the tenant not less than 30 daysÂ written notice before the date designated in the notice for termination.

Â Â Â Â Â  (4) The notice required by subsection (3) of this section must:

Â Â Â Â Â  (a) State facts sufficient to notify the tenant of the causes or reasons for termination of the tenancy and removal of the dwelling or home;

Â Â Â Â Â  (b) State that the tenant can avoid termination and removal by correcting the cause for termination and removal within the notice period;

Â Â Â Â Â  (c) Describe what is required to correct the cause for termination;

Â Â Â Â Â  (d) Describe the tenantÂs right to give the landlord a written notice of correction, where to give the notice and the deadline for giving the notice in order to ensure a response by the landlord, all as provided by subsection (6) of this section; and

Â Â Â Â Â  (e) Describe the tenantÂs right to have the termination and correction period extended as provided by subsection (7) of this section.

Â Â Â Â Â  (5) The tenant may avoid termination of the tenancy by correcting the cause within the period specified. However, if substantially the same condition that constituted a prior cause for termination of which notice was given recurs within 12 months after the date of the notice, the landlord may terminate the tenancy and require the removal of the dwelling or home upon at least 30 daysÂ written notice specifying the violation and the date of termination of the tenancy.

Â Â Â Â Â  (6) During the termination notice or extension period, the tenant may give the landlord written notice that the tenant has corrected the cause for termination. Within a reasonable time after the tenantÂs notice of correction, the landlord shall respond to the tenant in writing, stating whether the landlord agrees that the cause has been corrected. If the tenantÂs notice of correction is given at least 14 days prior to the end of the termination notice or extension period, failure by the landlord to respond as required by this subsection is a defense to a termination based upon the landlordÂs notice for termination.

Â Â Â Â Â  (7) Except when the disrepair or deterioration creates a risk of imminent and serious harm to other dwellings, homes or persons within the facility, the 30-day period provided for the tenant to correct the cause for termination and removal shall be extended by at least:

Â Â Â Â Â  (a) An additional 60 days if:

Â Â Â Â Â  (A) The necessary correction involves exterior painting, roof repair, concrete pouring or similar work and the weather prevents that work during a substantial portion of the 30-day period; or

Â Â Â Â Â  (B) The nature or extent of the correction work is such that it cannot reasonably be completed within 30 days because of factors such as the amount of work necessary, the type and complexity of the work and the availability of necessary repair persons; or

Â Â Â Â Â  (b) An additional six months if the disrepair or deterioration has existed for more than the preceding 12 months with the landlordÂs knowledge or acceptance as described in ORS 90.415 (1).

Â Â Â Â Â  (8) In order to have the period for correction extended as provided in subsection (7) of this section, a tenant must give the landlord written notice describing the necessity for an extension in order to complete the correction work. The notice must be given a reasonable amount of time prior to the end of the notice for termination period.

Â Â Â Â Â  (9) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

Â Â Â Â Â  (10) This section does not limit a landlordÂs right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.630 by complying with ORS 105.105 to 105.168.

Â Â Â Â Â  (11) A landlord may give a copy of the notice for termination required by this section to any lienholder of the dwelling or home, by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder.

Â Â Â Â Â  (12) When a tenant has been given a notice for termination pursuant to this section and has subsequently abandoned the dwelling or home as described in ORS 90.675, any lienholder shall have the same rights as provided by ORS 90.675, including the right to correct the cause of the notice, within the 90-day period provided by ORS 90.675 (19) notwithstanding the expiration of the notice period provided by this section for the tenant to correct the cause. [1999 c.603 Â§2b and 1999 c.676 Â§4; 2001 c.596 Â§39; 2003 c.658 Â§7; 2005 c.22 Â§66; 2005 c.391 Â§26]

Â Â Â Â Â  90.635 Closure of facility; notice to tenant of tax credit; rules. (1) If a facility is closed or a portion of a facility is closed, resulting in the termination of the rental agreement between the landlord of the facility and a tenant renting space for a manufactured dwelling, whether because of the exercise of eminent domain, by order of the state or local agencies, or as provided under ORS 90.630 (5), the landlord shall provide notice to the tenant of the tax credit provided under ORS 316.153. The notice shall state the eligibility requirements for the credit, information on how to apply for the credit and any other information required by the Office of Manufactured Dwelling Park Community Relations by rule.

Â Â Â Â Â  (2) The landlord shall send the notice described under subsection (1) of this section to a tenant affected by a facility closure on or before:

Â Â Â Â Â  (a) The date notice of rental termination must be given to the tenant under ORS 90.630 (5), if applicable; or

Â Â Â Â Â  (b) In the event of facility closure by exercise of eminent domain or by order of a state or local agency, within 15 days of the date the landlord received notice of the closure.

Â Â Â Â Â  (3) The landlord shall forward to the office a list of the names and addresses of tenants to whom notice under this section has been sent.

Â Â Â Â Â  (4) The office may adopt rules to implement this section, including rules specifying the form and content of the notice described under this section. [1995 c.746 Â§Â§47,48; 1997 c.577 Â§26b; 1999 c.676 Â§23; 2001 c.596 Â§45; 2003 c.21 Â§1; 2005 c.22 Â§67]

Â Â Â Â Â  Note: 90.635 (4) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  90.670 [Formerly 91.915; 1991 c.844 Â§13; 1993 c.580 Â§5; repealed by 1997 c.577 Â§50]

(Ownership Change)

Â Â Â Â Â  90.675 Disposition of manufactured dwelling or floating home left in facility; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property. (1) As used in this section:

Â Â Â Â Â  (a) ÂCurrent market valueÂ means the amount in cash, as determined by the county assessor, that could reasonably be expected to be paid for personal property by an informed buyer to an informed seller, each acting without compulsion in an armÂs-length transaction occurring on the assessment date for the tax year or on the date of a subsequent reappraisal by the county assessor.

Â Â Â Â Â  (b) ÂDispose of the personal propertyÂ means that, if reasonably appropriate, the landlord may throw away the property or may give it without consideration to a nonprofit organization or to a person unrelated to the landlord. The landlord may not retain the property for personal use or benefit.

Â Â Â Â Â  (c) ÂLienholderÂ means any lienholder of abandoned personal property, if the lien is of record or the lienholder is actually known to the landlord.

Â Â Â Â Â  (d) ÂOf recordÂ means:

Â Â Â Â Â  (A) For a manufactured dwelling, that a security interest has been properly recorded in the records of the Department of Consumer and Business Services pursuant to ORS 446.611 or on a certificate of title issued by the Department of Transportation prior to May 1, 2005.

Â Â Â Â Â  (B) For a floating home, that a security interest has been properly recorded with the State Marine Board pursuant to ORS 830.740 to 830.755 for a home registered and titled with the board pursuant to ORS 830.715.

Â Â Â Â Â  (e) ÂPersonal propertyÂ means only a manufactured dwelling or floating home located in a facility and subject to ORS 90.505 to 90.840. ÂPersonal propertyÂ does not include goods left inside a manufactured dwelling or floating home or left upon a rented space and subject to disposition under ORS 90.425.

Â Â Â Â Â  (2) A landlord may not store, sell or dispose of abandoned personal property except as provided by this section. This section governs the rights and obligations of landlords, tenants and any lienholders in any personal property abandoned or left upon the premises by the tenant or any lienholder in the following circumstances:

Â Â Â Â Â  (a) The tenancy has ended by termination or expiration of a rental agreement or by relinquishment or abandonment of the premises and the landlord reasonably believes under all the circumstances that the tenant has left the personal property upon the premises with no intention of asserting any further claim to the premises or to the personal property;

Â Â Â Â Â  (b) The tenant has been absent from the premises continuously for seven days after termination of a tenancy by a court order that has not been executed; or

Â Â Â Â Â  (c) The landlord receives possession of the premises from the sheriff following restitution pursuant to ORS 105.161.

Â Â Â Â Â  (3) Prior to selling or disposing of the tenantÂs personal property under this section, the landlord must give a written notice to the tenant that must be:

Â Â Â Â Â  (a) Personally delivered to the tenant; or

Â Â Â Â Â  (b) Sent by first class mail addressed and mailed to the tenant at:

Â Â Â Â Â  (A) The premises;

Â Â Â Â Â  (B) Any post-office box held by the tenant and actually known to the landlord; and

Â Â Â Â Â  (C) The most recent forwarding address if provided by the tenant or actually known to the landlord.

Â Â Â Â Â  (4)(a) A landlord shall also give a copy of the notice described in subsection (3) of this section to:

Â Â Â Â Â  (A) Any lienholder of the personal property;

Â Â Â Â Â  (B) The tax collector of the county where the personal property is located; and

Â Â Â Â Â  (C) The assessor of the county where the personal property is located.

Â Â Â Â Â  (b) The landlord shall give the notice copy required by this subsection by personal delivery or first class mail, except that for any lienholder, mail service must be both by first class mail and by certified mail with return receipt requested.

Â Â Â Â Â  (c) A notice to lienholders under paragraph (a)(A) of this subsection must be sent to each lienholder at each address:

Â Â Â Â Â  (A) Actually known to the landlord;

Â Â Â Â Â  (B) Of record; and

Â Â Â Â Â  (C) Provided to the landlord by the lienholder in a written notice that identifies the personal property subject to the lien and that was sent to the landlord by certified mail with return receipt requested within the preceding five years. The notice must identify the personal property by describing the physical address of the property.

Â Â Â Â Â  (5) The notice required under subsection (3) of this section must state that:

Â Â Â Â Â  (a) The personal property left upon the premises is considered abandoned;

Â Â Â Â Â  (b) The tenant or any lienholder must contact the landlord by a specified date, as provided in subsection (6) of this section, to arrange for the removal of the abandoned personal property;

Â Â Â Â Â  (c) The personal property is stored on the rented space;

Â Â Â Â Â  (d) The tenant or any lienholder, except as provided by subsection (18) of this section, may arrange for removal of the personal property by contacting the landlord at a described telephone number or address on or before the specified date;

Â Â Â Â Â  (e) The landlord shall make the personal property available for removal by the tenant or any lienholder, except as provided by subsection (18) of this section, by appointment at reasonable times;

Â Â Â Â Â  (f) If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, the landlord may require payment of storage charges, as provided by subsection (7)(b) of this section, prior to releasing the personal property to the tenant or any lienholder;

Â Â Â Â Â  (g) If the personal property is considered to be abandoned pursuant to subsection (2)(c) of this section, the landlord may not require payment of storage charges prior to releasing the personal property;

Â Â Â Â Â  (h) If the tenant or any lienholder fails to contact the landlord by the specified date or fails to remove the personal property within 30 days after that contact, the landlord may sell or dispose of the personal property. If the landlord reasonably believes the county assessor will determine that the current market value of the personal property is $8,000 or less, and the landlord intends to dispose of the property if the property is not claimed, the notice shall state that belief and intent; and

Â Â Â Â Â  (i) If applicable, there is a lienholder that has a right to claim the personal property, except as provided by subsection (18) of this section.

Â Â Â Â Â  (6) For purposes of subsection (5) of this section, the specified date by which a tenant or lienholder must contact a landlord to arrange for the disposition of abandoned personal property must be not less than 45 days after personal delivery or mailing of the notice.

Â Â Â Â Â  (7) After notifying the tenant as required by subsection (3) of this section, the landlord:

Â Â Â Â Â  (a) Shall store the abandoned personal property of the tenant on the rented space and shall exercise reasonable care for the personal property; and

Â Â Â Â Â  (b) Is entitled to reasonable or actual storage charges and costs incidental to storage or disposal. The storage charge may be no greater than the monthly space rent last payable by the tenant.

Â Â Â Â Â  (8) If a tenant or lienholder, upon the receipt of the notice provided by subsection (3) or (4) of this section or otherwise, responds by actual notice to the landlord on or before the specified date in the landlordÂs notice that the tenant or lienholder intends to remove the personal property from the premises, the landlord must make that personal property available for removal by the tenant or lienholder by appointment at reasonable times during the 30 days following the date of the response, subject to subsection (18) of this section. If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, but not pursuant to subsection (2)(c) of this section, the landlord may require payment of storage charges, as provided in subsection (7)(b) of this section, prior to allowing the tenant or lienholder to remove the personal property. Acceptance by a landlord of such payment does not operate to create or reinstate a tenancy or create a waiver pursuant to ORS 90.415.

Â Â Â Â Â  (9) Except as provided in subsections (18) to (20) of this section, if the tenant or lienholder does not respond within the time provided by the landlordÂs notice, or the tenant or lienholder does not remove the personal property within 30 days after responding to the landlord or by any date agreed to with the landlord, whichever is later, the personal property is conclusively presumed to be abandoned. The tenant and any lienholder that have been given notice pursuant to subsection (3) or (4) of this section shall, except with regard to the distribution of sale proceeds pursuant to subsection (13) of this section, have no further right, title or interest to the personal property and may not claim or sell the property.

Â Â Â Â Â  (10) If the personal property is presumed to be abandoned under subsection (9) of this section, the landlord then may:

Â Â Â Â Â  (a) Sell the personal property at a public or private sale, provided that prior to the sale:

Â Â Â Â Â  (A) The landlord may seek to transfer ownership of record of the personal property by complying with the requirements of the appropriate state agency; and

Â Â Â Â Â  (B) The landlord shall:

Â Â Â Â Â  (i) Place a notice in a newspaper of general circulation in the county in which the personal property is located. The notice shall state:

Â Â Â Â Â  (I) That the personal property is abandoned;

Â Â Â Â Â  (II) The tenantÂs name;

Â Â Â Â Â  (III) The address and any space number where the personal property is located, and any plate, registration or other identification number for a floating home noted on the title, if actually known to the landlord;

Â Â Â Â Â  (IV) Whether the sale is by private bidding or public auction;

Â Â Â Â Â  (V) Whether the landlord is accepting sealed bids and, if so, the last date on which bids will be accepted; and

Â Â Â Â Â  (VI) The name and telephone number of the person to contact to inspect the personal property;

Â Â Â Â Â  (ii) At a reasonable time prior to the sale, give a copy of the notice required by sub-subparagraph (i) of this subparagraph to the tenant and to any lienholder, by personal delivery or first class mail, except that for any lienholder, mail service must be by first class mail with certificate of mailing;

Â Â Â Â Â  (iii) Obtain an affidavit of publication from the newspaper to show that the notice required under sub-subparagraph (i) of this subparagraph ran in the newspaper at least one day in each of two consecutive weeks prior to the date scheduled for the sale or the last date bids will be accepted; and

Â Â Â Â Â  (iv) Obtain written proof from the county that all property taxes and assessments on the personal property have been paid or, if not paid, that the county has authorized the sale, with the sale proceeds to be distributed pursuant to subsection (13) of this section; or

Â Â Â Â Â  (b) Destroy or otherwise dispose of the personal property if the landlord determines from the county assessor that the current market value of the property is $8,000 or less.

Â Â Â Â Â  (11)(a) A public or private sale authorized by this section must be conducted consistent with the terms listed in subsection (10)(a)(B)(i) of this section. Every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable.

Â Â Â Â Â  (b) If there is no buyer at a sale described under paragraph (a) of this subsection, the personal property is considered to be worth $8,000 or less, regardless of current market value, and the landlord shall destroy or otherwise dispose of the personal property.

Â Â Â Â Â  (12) Notwithstanding ORS 446.155 (1) and (2), unless a landlord intentionally misrepresents the condition of personal property, the landlord is not liable for the condition of the personal property to:

Â Â Â Â Â  (a) A buyer of the personal property at a sale pursuant to subsection (10)(a) of this section, with or without consideration; or

Â Â Â Â Â  (b) A person or nonprofit organization to whom the landlord gives the personal property pursuant to subsection (1)(b), (10)(b) or (11)(b) of this section.

Â Â Â Â Â  (13)(a) The landlord may deduct from the proceeds of the sale:

Â Â Â Â Â  (A) The reasonable or actual cost of notice, storage and sale; and

Â Â Â Â Â  (B) Unpaid rent.

Â Â Â Â Â  (b) After deducting the amounts listed in paragraph (a) of this subsection, the landlord shall remit the remaining proceeds, if any, to the county tax collector to the extent of any unpaid property taxes and assessments owed on the dwelling or home.

Â Â Â Â Â  (c) After deducting the amounts listed in paragraphs (a) and (b) of this subsection, if applicable, the landlord shall remit the remaining proceeds, if any, to any lienholder to the extent of any unpaid balance owed on the lien on the personal property.

Â Â Â Â Â  (d) After deducting the amounts listed in paragraphs (a), (b) and (c) of this subsection, if applicable, the landlord shall remit to the tenant the remaining proceeds, if any, together with an itemized accounting.

Â Â Â Â Â  (e) If the tenant cannot after due diligence be found, the landlord shall deposit the remaining proceeds with the county treasurer of the county in which the sale occurred. If not claimed within three years, the deposited proceeds revert to the general fund of the county and are available for general purposes.

Â Â Â Â Â  (14) The county tax collector shall cancel all unpaid property taxes and assessments as provided under ORS 311.790 only under one of the following circumstances:

Â Â Â Â Â  (a) The landlord disposes of the personal property after a determination described in subsection (10)(b) of this section.

Â Â Â Â Â  (b) There is no buyer of the personal property at a sale described under subsection (11) of this section.

Â Â Â Â Â  (c)(A) There is a buyer of the personal property at a sale described under subsection (11) of this section;

Â Â Â Â Â  (B) The current market value of the personal property is $8,000 or less; and

Â Â Â Â Â  (C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the personal property after distribution of the proceeds pursuant to subsection (13) of this section.

Â Â Â Â Â  (d)(A) The landlord buys the personal property at a sale described under subsection (11) of this section;

Â Â Â Â Â  (B) The current market value of the personal property is more than $8,000;

Â Â Â Â Â  (C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the personal property after distribution of the proceeds pursuant to subsection (13) of this section; and

Â Â Â Â Â  (D) The landlord disposes of the personal property.

Â Â Â Â Â  (15) The landlord is not responsible for any loss to the tenant or lienholder resulting from storage of personal property in compliance with this section unless the loss was caused by the landlordÂs deliberate or negligent act. In the event of a deliberate and malicious violation, the landlord is liable for twice the actual damages sustained by the tenant or lienholder.

Â Â Â Â Â  (16) Complete compliance in good faith with this section shall constitute a complete defense in any action brought by a tenant or lienholder against a landlord for loss or damage to such personal property disposed of pursuant to this section.

Â Â Â Â Â  (17) If a landlord does not comply with this section:

Â Â Â Â Â  (a) The tenant is relieved of any liability for damage to the premises caused by conduct that was not deliberate, intentional or grossly negligent and for unpaid rent and may recover from the landlord up to twice the actual damages sustained by the tenant;

Â Â Â Â Â  (b) A lienholder aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the lienholder. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph; and

Â Â Â Â Â  (c) A county tax collector aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the tax collector, if the noncompliance is part of an effort by the landlord to defraud the tax collector. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph.

Â Â Â Â Â  (18) The provisions of this section regarding the rights and responsibilities of a tenant to the abandoned personal property also apply to any lienholder, except that the lienholder may not sell or remove the dwelling or home unless:

Â Â Â Â Â  (a) The lienholder has foreclosed the lien on the manufactured dwelling or floating home;

Â Â Â Â Â  (b) The tenant or a personal representative or designated person described in subsection (20) of this section has waived all rights under this section pursuant to subsection (22) of this section; or

Â Â Â Â Â  (c) The notice and response periods provided by subsections (6) and (8) of this section have expired.

Â Â Â Â Â  (19)(a) Except as provided by subsection (20)(d) and (e) of this section, if a lienholder makes a timely response to a notice of abandoned personal property pursuant to subsections (6) and (8) of this section and so requests, a landlord shall enter into a written storage agreement with the lienholder providing that the personal property may not be sold or disposed of by the landlord for up to 12 months. A storage agreement entitles the lienholder to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property.

Â Â Â Â Â  (b) The lienholderÂs right to a storage agreement arises upon the failure of the tenant or, in the case of a deceased tenant, the personal representative, designated person, heir or devisee to remove or sell the dwelling or home within the allotted time.

Â Â Â Â Â  (c) To exercise the right to a storage agreement under this subsection, in addition to contacting the landlord with a timely response as described in paragraph (a) of this subsection, the lienholder must enter into the proposed storage agreement within 60 days after the landlord gives a copy of the agreement to the lienholder. The landlord shall give a copy of the proposed storage agreement to the lienholder in the same manner as provided by subsection (4)(b) of this section. The landlord may include a copy of the proposed storage agreement with the notice of abandoned property required by subsection (4) of this section. A lienholder enters into a storage agreement by signing a copy of the agreement provided by the landlord and personally delivering or mailing the signed copy to the landlord within the 60-day period.

Â Â Â Â Â  (d) The storage agreement may require, in addition to other provisions agreed to by the landlord and the lienholder, that:

Â Â Â Â Â  (A) The lienholder make timely periodic payment of all storage charges, as described in subsection (7)(b) of this section, accruing from the commencement of the 45-day period described in subsection (6) of this section. A storage charge may include a utility or service charge, as described in ORS 90.532, if limited to charges for electricity, water, sewer service and natural gas and if incidental to the storage of personal property. A storage charge may not be due more frequently than monthly;

Â Â Â Â Â  (B) The lienholder pay a late charge or fee for failure to pay a storage charge by the date required in the agreement, if the amount of the late charge is no greater than for late charges imposed on facility tenants;

Â Â Â Â Â  (C) The lienholder maintain the personal property and the space on which the personal property is stored in a manner consistent with the rights and obligations described in the rental agreement that the landlord currently provides to tenants as required by ORS 90.510 (4); and

Â Â Â Â Â  (D) The lienholder repair any defects in the physical condition of the personal property that existed prior to the lienholder entering into the storage agreement, if the defects and necessary repairs are reasonably described in the storage agreement and, for homes that were first placed on the space within the previous 24 months, the repairs are reasonably consistent with facility standards in effect at the time of placement. The lienholder shall have 90 days after entering into the storage agreement to make the repairs. Failure to make the repairs within the allotted time constitutes a violation of the storage agreement and the landlord may terminate the agreement by giving at least 14 daysÂ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

Â Â Â Â Â  (e) Notwithstanding subsection (7)(b) of this section, a landlord may increase the storage charge if the increase is part of a facility-wide rent increase for all facility tenants, the increase is no greater than the increase for other tenants and the landlord gives the lienholder written notice consistent with the requirements of ORS 90.600 (1).

Â Â Â Â Â  (f) During the term of an agreement described under this subsection, the lienholder has the right to remove or sell the property, subject to the provisions of the lien. Selling the property includes a sale to a purchaser who wishes to leave the property on the rented space and become a tenant, subject to the provisions of ORS 90.680. The landlord may condition approval for occupancy of any purchaser of the property upon payment of all unpaid storage charges and maintenance costs.

Â Â Â Â Â  (g)(A) Except as provided in paragraph (d)(D) of this subsection, if the lienholder violates the storage agreement, the landlord may terminate the agreement by giving at least 90 daysÂ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for the termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

Â Â Â Â Â  (B) After a landlord gives a termination notice pursuant to subparagraph (A) of this paragraph for failure of the lienholder to pay a storage charge and the lienholder corrects the violation, if the lienholder again violates the storage agreement by failing to pay a subsequent storage charge, the landlord may terminate the agreement by giving at least 30 daysÂ written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

Â Â Â Â Â  (C) A lienholder may terminate a storage agreement at any time upon at least 14 daysÂ written notice to the landlord and may remove the property from the facility if the lienholder has paid all storage charges and other charges as provided in the agreement.

Â Â Â Â Â  (h) Upon the failure of a lienholder to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the lienholder has sold or removed the property, the landlord may sell or dispose of the property pursuant to this section without further notice to the lienholder.

Â Â Â Â Â  (20) If the personal property is considered abandoned as a result of the death of a tenant who was the only tenant, this section applies, except as follows:

Â Â Â Â Â  (a) The provisions of this section regarding the rights and responsibilities of a tenant to the abandoned personal property shall apply to any personal representative named in a will or appointed by a court to act for the deceased tenant or any person designated in writing by the tenant to be contacted by the landlord in the event of the tenantÂs death.

Â Â Â Â Â  (b) The notice required by subsection (3) of this section must be:

Â Â Â Â Â  (A) Sent by first class mail to the deceased tenant at the premises; and

Â Â Â Â Â  (B) Personally delivered or sent by first class mail to any personal representative or designated person if actually known to the landlord.

Â Â Â Â Â  (c) The notice described in subsection (5) of this section must refer to any personal representative or designated person, instead of the deceased tenant, and must incorporate the provisions of this subsection.

Â Â Â Â Â  (d) If a personal representative, designated person or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a landlord within the 45-day period provided by subsection (6) of this section and so requests, the landlord shall enter into a written storage agreement with the representative or person providing that the personal property may not be sold or disposed of by the landlord for up to 90 days or until conclusion of any probate proceedings, whichever is later. A storage agreement entitles the representative or person to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property. If such an agreement is entered, the landlord may not enter a similar agreement with a lienholder pursuant to subsection (19) of this section until the agreement with the personal representative or designated person ends.

Â Â Â Â Â  (e) If a personal representative or other person requests that a landlord enter into a storage agreement, subsection (19)(c) to (e) and (g)(C) of this section applies, with the representative or person having the rights and responsibilities of a lienholder with regard to the storage agreement.

Â Â Â Â Â  (f) During the term of an agreement described under paragraph (d) of this subsection, the representative or person has the right to remove or sell the property, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir or devisee wishes to leave the property on the rented space and become a tenant, subject to the provisions of ORS 90.680. The landlord also may condition approval for occupancy of any purchaser, heir or devisee of the property upon payment of all unpaid storage charges and maintenance costs.

Â Â Â Â Â  (g) If the representative or person violates the storage agreement, the landlord may terminate the agreement by giving at least 30 daysÂ written notice to the representative or person stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the representative or person.

Â Â Â Â Â  (h) Upon the failure of a representative or person to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the representative or person has sold or removed the property, the landlord may sell or dispose of the property pursuant to this section without further notice to the representative or person.

Â Â Â Â Â  (21) If a governmental agency determines that the condition of personal property abandoned under this section constitutes an extreme health or safety hazard under state or local law and the agency determines that the hazard endangers others in the facility and requires quick removal of the property, the landlord may sell or dispose of the property pursuant to this subsection. The landlord shall comply with all provisions of this section, except as follows:

Â Â Â Â Â  (a) The date provided in subsection (6) of this section by which a tenant, lienholder, personal representative or designated person must contact a landlord to arrange for the disposition of the property must be not less than 15 days after personal delivery or mailing of the notice required by subsection (3) of this section.

Â Â Â Â Â  (b) The date provided in subsections (8) and (9) of this section by which a tenant, lienholder, personal representative or designated person must remove the property must be not less than seven days after the tenant, lienholder, personal representative or designated person contacts the landlord.

Â Â Â Â Â  (c) The notice required by subsection (3) of this section must be as provided in subsection (5) of this section, except that:

Â Â Â Â Â  (A) The dates and deadlines in the notice for contacting the landlord and removing the property must be consistent with this subsection;

Â Â Â Â Â  (B) The notice must state that a governmental agency has determined that the property constitutes an extreme health or safety hazard and must be removed quickly; and

Â Â Â Â Â  (C) The landlord shall attach a copy of the agencyÂs determination to the notice.

Â Â Â Â Â  (d) If the tenant, a lienholder or a personal representative or designated person does not remove the property within the time allowed, the landlord or a buyer at a sale by the landlord under subsection (11) of this section shall promptly remove the property from the facility.

Â Â Â Â Â  (e) A landlord is not required to enter into a storage agreement with a lienholder, personal representative or designated person pursuant to subsection (19) of this section.

Â Â Â Â Â  (22)(a) A landlord may sell or dispose of a tenantÂs abandoned personal property without complying with the provisions of this section if, after termination of the tenancy or no more than seven days prior to the termination of the tenancy, the following parties so agree in a writing entered into in good faith:

Â Â Â Â Â  (A) The landlord;

Â Â Â Â Â  (B) The tenant, or for an abandonment as the result of the death of a tenant who was the only tenant, the personal representative, designated person or other person entitled to possession of the personal property, such as an heir or devisee, as described in subsection (20) of this section; and

Â Â Â Â Â  (C) Any lienholder.

Â Â Â Â Â  (b) A landlord may not, as part of a rental agreement, as a condition to approving a sale of property on rented space under ORS 90.680 or in any other manner, require a tenant, a personal representative, a designated person or any lienholder to waive any right provided by this section.

Â Â Â Â Â  (23) Until personal property is conclusively presumed to be abandoned under subsection (9) of this section, a landlord does not have a lien pursuant to ORS 87.152 for storing the personal property. [1997 c.577 Â§27b; 1999 c.603 Â§33; 1999 c.676 Â§24; 2001 c.44 Â§2; 2001 c.596 Â§40; 2003 c.378 Â§18; 2003 c.655 Â§58; 2003 c.658 Â§8; 2005 c.5 Â§2; 2005 c.619 Â§Â§21,22]

Â Â Â Â Â  90.680 Sale of dwelling or home on rented space; duties and rights of seller, prospective purchaser and landlord. (1) A landlord may not deny any manufactured dwelling or floating home space tenant the right to sell a manufactured dwelling or floating home on a rented space or require the tenant to remove the dwelling or home from the space solely on the basis of the sale.

Â Â Â Â Â  (2) The landlord may not exact a commission or fee for the sale of a manufactured dwelling or floating home on a rented space unless the landlord has acted as agent for the seller pursuant to written contract.

Â Â Â Â Â  (3) The landlord may not deny the tenant the right to place a Âfor saleÂ sign on or in a manufactured dwelling or floating home owned by the tenant. The size, placement and character of such signs shall be subject to reasonable rules of the landlord.

Â Â Â Â Â  (4) If the prospective purchaser of a manufactured dwelling or floating home desires to leave the dwelling or home on the rented space and become a tenant, the landlord may require in the rental agreement:

Â Â Â Â Â  (a) Except when a termination or abandonment occurs, that a tenant give not more than 10 daysÂ notice in writing prior to the sale of the dwelling or home on a rented space;

Â Â Â Â Â  (b) That prior to the sale, the prospective purchaser submit to the landlord a complete and accurate written application for occupancy of the dwelling or home as a tenant after the sale is finalized and that a prospective purchaser may not occupy the dwelling or home until after the prospective purchaser is accepted by the landlord as a tenant;

Â Â Â Â Â  (c) That a tenant give notice to any lienholder, prospective purchaser or person licensed to sell dwellings or homes of the requirements of paragraphs (b) and (d) of this subsection, the location of all properly functioning smoke alarms and any other rules and regulations of the facility such as those described in ORS 90.510 (5)(b), (f), (h) and (i); and

Â Â Â Â Â  (d) If the sale is not by a lienholder, that the prospective purchaser pay in full all rents, fees, deposits or charges owed by the tenant as authorized under ORS 90.140 and the rental agreement, prior to the landlordÂs acceptance of the prospective purchaser as a tenant.

Â Â Â Â Â  (5) If a landlord requires a prospective purchaser to submit an application for occupancy as a tenant under subsection (4) of this section, at the time that the landlord gives the prospective purchaser an application the landlord shall also give the prospective purchaser copies of the statement of policy, the rental agreement and the facility rules and regulations, including any conditions imposed on a subsequent sale, all as provided by ORS 90.510. The terms of the statement, rental agreement and rules and regulations need not be the same as those in the selling tenantÂs statement, rental agreement and rules and regulations.

Â Â Â Â Â  (6) The following apply if a landlord receives an application for tenancy from a prospective purchaser under subsection (4) of this section:

Â Â Â Â Â  (a) The landlord shall accept or reject the prospective purchaserÂs application within seven days following the day the landlord receives a complete and accurate written application. An application is not complete until the prospective purchaser pays any required applicant screening charge and provides the landlord with all information and documentation, including any financial data and references, required by the landlord pursuant to ORS 90.510 (5)(h). The landlord and the prospective purchaser may agree to a longer time period for the landlord to evaluate the prospective purchaserÂs application or to allow the prospective purchaser to address any failure to meet the landlordÂs screening or admission criteria. If a tenant has not previously given the landlord the 10 daysÂ notice required under subsection (4)(a) of this section, the period provided for the landlord to accept or reject a complete and accurate written application is extended to 10 days.

Â Â Â Â Â  (b) The landlord may not unreasonably reject a prospective purchaser as a tenant. Reasonable cause for rejection includes, but is not limited to, failure of the prospective purchaser to meet the landlordÂs conditions for approval as provided in ORS 90.510 (5)(h) or failure of the prospective purchaserÂs references to respond to the landlordÂs timely request for verification within the time allowed for acceptance or rejection under paragraph (a) of this subsection. Except as provided in paragraph (c) of this subsection, the landlord shall furnish to the seller and purchaser a written statement of the reasons for the rejection.

Â Â Â Â Â  (c) If a rejection under paragraph (b) of this subsection is based upon a consumer report, as defined in 15 U.S.C. 1681a for purposes of the federal Fair Credit Reporting Act, the landlord may not disclose the contents of the report to anyone other than the purchaser. The landlord shall disclose to the seller in writing that the rejection is based upon information contained within a consumer report and that the landlord may not disclose the information within the report.

Â Â Â Â Â  (7) The following apply if a landlord does not require a prospective purchaser to submit an application for occupancy as a tenant under subsection (4) of this section or if the landlord does not accept or reject the prospective purchaser as a tenant within the time required under subsection (6) of this section:

Â Â Â Â Â  (a) The landlord waives any right to bring an action against the tenant under the rental agreement for breach of the landlordÂs right to establish conditions upon and approve a prospective purchaser of the tenantÂs dwelling or home;

Â Â Â Â Â  (b) The prospective purchaser, upon completion of the sale, may occupy the dwelling or home as a tenant under the same conditions and terms as the tenant who sold the dwelling or home; and

Â Â Â Â Â  (c) If the prospective purchaser becomes a new tenant, the landlord may impose conditions or terms on the tenancy that are inconsistent with the terms and conditions of the sellerÂs rental agreement only if the new tenant agrees in writing.

Â Â Â Â Â  (8) A landlord may not, because of the age, size, style or original construction material of the dwelling or home or because the dwelling or home was built prior to adoption of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403), in compliance with the standards of that Act in effect at that time or in compliance with the state building code as defined in ORS 455.010:

Â Â Â Â Â  (a) Reject an application for tenancy from a prospective purchaser of an existing dwelling or home on a rented space within a facility; or

Â Â Â Â Â  (b) Require a prospective purchaser of an existing dwelling or home on a rented space within a facility to remove the dwelling or home from the rented space.

Â Â Â Â Â  (9) A tenant who has received a notice pursuant to ORS 90.632 may sell the tenantÂs dwelling or home in compliance with this section during the notice period. The tenant shall provide a prospective purchaser with a copy of any outstanding notice given pursuant to ORS 90.632 prior to a sale. The landlord may also give any prospective purchaser a copy of any such notice. The landlord may require as a condition of tenancy that a prospective purchaser who desires to leave the dwelling or home on the rented space and become a tenant must comply with the notice within the notice period consistent with ORS 90.632. If the tenancy has been terminated pursuant to ORS 90.632, or the notice period provided in ORS 90.632 has expired without a correction of cause or extension of time to correct, a prospective purchaser does not have a right to leave the dwelling or home on the rented space and become a tenant.

Â Â Â Â Â  (10) Except as provided by subsection (9) of this section, after a tenancy has ended and during the period provided by ORS 90.675 (6) and (8), a former tenant retains the right to sell the tenantÂs dwelling or home to a purchaser who wishes to leave the dwelling or home on the rented space and become a tenant as provided by this section, if the former tenant makes timely periodic payment of all storage charges as provided by ORS 90.675 (7)(b), maintains the dwelling or home and the rented space on which it is stored and enters the premises only with the written permission of the landlord. Payment of the storage charges or maintenance of the dwelling or home and the space does not create or reinstate a tenancy or create a waiver pursuant to ORS 90.415. A former tenant may not enter the premises without the written permission of the landlord, including entry to maintain the dwelling or home or the space or to facilitate a sale. [Formerly 91.890; 1991 c.844 Â§14; 1993 c.580 Â§6; 1997 c.577 Â§27c; 1999 c.676 Â§25; 1999 c.820 Â§2; 2003 c.658 Â§9; 2005 c.22 Â§68]

Â Â Â Â Â  90.690 [Formerly 91.910; 1991 c.844 Â§15; 1993 c.580 Â§7; 1995 c.559 Â§38; repealed by 1997 c.577 Â§50]

(Actions)

Â Â Â Â Â  90.710 Causes of action; limit on cause of action of tenant; attorney fees. (1) Any person aggrieved by a violation of ORS 90.525, 90.630, 90.680 or 90.765 shall have a cause of action against the violator thereof for any damages sustained as a result of the violation or $200, whichever is greater.

Â Â Â Â Â  (2)(a) Except as provided in paragraphs (b) and (c) of this subsection, a tenant shall have a cause of action against the landlord for a violation of ORS 90.510 (4) for any damages sustained as a result of such violation, or $100, whichever is greater.

Â Â Â Â Â  (b) However, the tenant shall have no cause of action if, within 10 days after the tenant requests a written agreement from the landlord, the landlord offers to enter into a written agreement which does not substantially alter the terms of the oral agreement made when the tenant rented the space and which complies with this chapter.

Â Â Â Â Â  (c) If, within 10 days after being served with a complaint alleging a violation of ORS 90.510, the landlord offers to enter into a written rental agreement with each of the other tenants of the landlord which does not substantially alter the terms of the oral agreement made when each tenant rented the space and which complies with this chapter, then the landlord shall not be subject to any further liability to such other tenants for previous violations of ORS 90.510.

Â Â Â Â Â  (d) Notwithstanding ORS 41.580 (1), if a landlord and a tenant mutually agree on the terms of an oral agreement for renting residential property, but the tenant refuses to sign a written memorandum of that agreement after it has been reduced to writing by the landlord and offered to the tenant for the tenantÂs signature, the oral agreement shall be enforceable notwithstanding the tenantÂs refusal to sign.

Â Â Â Â Â  (e) A purchaser shall have a cause of action against a seller for damages sustained or $100, whichever is greater, who sells the tenantÂs manufactured dwelling or floating home to the purchaser before the landlord has accepted the purchaser as a tenant if:

Â Â Â Â Â  (A) The landlord rejects the purchaser as a tenant; and

Â Â Â Â Â  (B) The seller knew the purchaser intended to leave the manufactured dwelling or floating home on the space.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under this section. [Formerly 91.900; 1991 c.67 Â§16; 1991 c.844 Â§16; 1995 c.559 Â§39; 1995 c.618 Â§52]

Â Â Â Â Â  90.720 Action to enjoin violation of ORS 90.750 or 90.755. In addition to the tenantÂs cause of action under ORS 90.710, any tenant prevented from exercising the rights in ORS 90.750 or 90.755 may bring an action in the appropriate court having jurisdiction in the county in which the alleged infringement occurred, and upon favorable adjudication, the court shall enjoin the enforcement of any provision contained in any bylaw, rental agreement, regulation or rule, pertaining to a facility, which operates to deprive the tenant of these rights. [Formerly 91.930]

(Landlord Rights and Obligations)

Â Â Â Â Â  90.725 Landlord or agent access to rented space; remedies. (1) A landlord or a landlordÂs agent may enter onto a rented space, not including the tenantÂs manufactured dwelling or floating home or an accessory building or structure, in order to inspect the space, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services, perform agreed yard maintenance, equipment servicing or grounds keeping or exhibit the space to prospective or actual purchasers of the facility, mortgagees, tenants, workers or contractors. The right of access of the landlord or landlordÂs agent is limited as follows:

Â Â Â Â Â  (a) A landlord or landlordÂs agent may enter upon the rented space without consent of the tenant and without notice to the tenant for the purpose of serving notices required or permitted under this chapter, the rental agreement or any provision of applicable law.

Â Â Â Â Â  (b) In case of an emergency, a landlord or landlordÂs agent may enter the rented space without consent of the tenant, without notice to the tenant and at any time. ÂEmergencyÂ includes but is not limited to a repair problem that, unless remedied immediately, is likely to cause serious damage to the premises. If a landlord or landlordÂs agent makes an emergency entry in the tenantÂs absence, the landlord shall give the tenant actual notice within 24 hours after the entry, and the notice shall include the fact of the entry, the date and time of the entry, the nature of the emergency and the names of the persons who entered.

Â Â Â Â Â  (c) If the tenant requests repairs or maintenance in writing, the landlord or landlordÂs agent, without further notice, may enter upon demand, in the tenantÂs absence or without consent of the tenant, for the purpose of making the requested repairs until the repairs are completed. The tenantÂs written request may specify allowable times. Otherwise, the entry must be at a reasonable time. The authorization to enter provided by the tenantÂs written request expires after seven days, unless the repairs are in progress and the landlord or landlordÂs agent is making a reasonable effort to complete the repairs in a timely manner. If the person entering to do the repairs is not the landlord, upon request of the tenant, the person must show the tenant written evidence from the landlord authorizing that person to act for the landlord in making the repairs.

Â Â Â Â Â  (d)(A) If a written agreement requires the landlord to perform yard maintenance, equipment servicing or grounds keeping for the space:

Â Â Â Â Â  (i) A landlord and tenant may agree that the landlord or landlordÂs agent may enter for that purpose upon the space, without notice to the tenant, at reasonable times and with reasonable frequency. The terms of the right of entry must be described in the rental agreement or in a separate written agreement.

Â Â Â Â Â  (ii) A tenant may deny consent for a landlord or landlordÂs agent to enter upon the space pursuant to this paragraph if the entry is at an unreasonable time or with unreasonable frequency. The tenant must assert the denial by giving actual notice of the denial to the landlord or landlordÂs agent prior to, or at the time of, the attempted entry.

Â Â Â Â Â  (B) As used in this paragraph:

Â Â Â Â Â  (i) ÂYard maintenance, equipment servicing or grounds keepingÂ includes, but is not limited to, servicing individual septic tank systems or water pumps, weeding, mowing grass and pruning trees and shrubs.

Â Â Â Â Â  (ii) ÂUnreasonable timeÂ refers to a time of day, day of the week or particular time that conflicts with the tenantÂs reasonable and specific plans to use the space.

Â Â Â Â Â  (e) In all other cases, unless there is an agreement between the landlord and the tenant to the contrary regarding a specific entry, the landlord shall give the tenant at least 24 hoursÂ actual notice of the intent of the landlord to enter and the landlord or landlordÂs agent may enter only at reasonable times. The landlord or landlordÂs agent may not enter if the tenant, after receiving the landlordÂs notice, denies consent to enter. The tenant must assert this denial of consent by giving actual notice of the denial to the landlord or the landlordÂs agent prior to, or at the time of, the attempt by the landlord or landlordÂs agent to enter.

Â Â Â Â Â  (2) A landlord shall not abuse the right of access or use it to harass the tenant. A tenant shall not unreasonably withhold consent from the landlord to enter.

Â Â Â Â Â  (3) A landlord has no other right of access except:

Â Â Â Â Â  (a) Pursuant to court order;

Â Â Â Â Â  (b) As permitted by ORS 90.410 (2);

Â Â Â Â Â  (c) As permitted under ORS 90.539; or

Â Â Â Â Â  (d) When the tenant has abandoned or relinquished the premises.

Â Â Â Â Â  (4) If a landlord is required by a governmental agency to enter a rented space, but the landlord fails to gain entry after a good faith effort in compliance with this section, the landlord shall not be found in violation of any state statute or local ordinance due to the failure.

Â Â Â Â Â  (5) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement pursuant to ORS 90.630 (1) and take possession in the manner provided in ORS 105.105 to 105.168. In addition, the landlord may recover actual damages.

Â Â Â Â Â  (6) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but that have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the reoccurrence of the conduct or may terminate the rental agreement pursuant to ORS 90.620 (1). In addition, the tenant may recover actual damages not less than an amount equal to one monthÂs rent. [1999 c.676 Â§2; 2005 c.619 Â§23]

Â Â Â Â Â  90.730 Landlord to maintain rented space and common areas in habitable condition. (1) A landlord who rents a space for a manufactured dwelling or floating home shall at all times during the tenancy maintain the rented space and the facility common areas in a habitable condition. The landlord does not have a duty to maintain a dwelling or home. A landlordÂs habitability duty under this section includes only the matters described in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) For purposes of this section, a rented space is considered unhabitable if it substantially lacks:

Â Â Â Â Â  (a) A sewage disposal system and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the sewage disposal system can be controlled by the landlord;

Â Â Â Â Â  (b) If required by applicable law, a drainage system reasonably capable of disposing of storm water, ground water and subsurface water, approved under applicable law at the time of installation and maintained in good working order;

Â Â Â Â Â  (c) A water supply and a connection to the space approved under applicable law at the time of installation and maintained so as to provide safe drinking water and to be in good working order to the extent that the water supply system can be controlled by the landlord;

Â Â Â Â Â  (d) An electrical supply and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the electrical supply system can be controlled by the landlord;

Â Â Â Â Â  (e) At the time of commencement of the rental agreement, buildings, grounds and appurtenances that are kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

Â Â Â Â Â  (f) Except as otherwise provided by local ordinance or by written agreement between the landlord and the tenant, an adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the time of commencement of the rental agreement, and for which the landlord shall provide and maintain appropriate serviceable receptacles thereafter and arrange for their removal; and

Â Â Â Â Â  (g) Completion of any landlord-provided space improvements, including but not limited to installation of carports, garages, driveways and sidewalks, approved under applicable law at the time of installation.

Â Â Â Â Â  (3)(a) For purposes of this section, Âfacility common areasÂ means all areas under control of the landlord and held out for the general use of tenants.

Â Â Â Â Â  (b) A facility common area is considered unhabitable if it substantially lacks:

Â Â Â Â Â  (A) Buildings, grounds and appurtenances that are kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

Â Â Â Â Â  (B) Safety from the hazards of fire; and

Â Â Â Â Â  (C) Trees, shrubbery and grass maintained in a safe manner.

Â Â Â Â Â  (4) The landlord and tenant may agree in writing that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

Â Â Â Â Â  (a) The agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

Â Â Â Â Â  (b) The agreement does not diminish the obligations of the landlord to other tenants on the premises; and

Â Â Â Â Â  (c) The terms and conditions of the agreement are clearly and fairly disclosed and adequate consideration for the agreement is specifically stated. [1999 c.676 Â§6]

Â Â Â Â Â  Note: Sections 2, 3, 4 and 26, chapter 619, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. Landlord registration. (1) Every landlord of a facility shall register in writing with the Housing and Community Services Department. The registration shall consist of the following information:

Â Â Â Â Â  (a) The name and business mailing address of the landlord and of any person authorized to manage the premises.

Â Â Â Â Â  (b) The name of the facility.

Â Â Â Â Â  (c) The physical address of the facility or, if different from the physical address, the mailing address.

Â Â Â Â Â  (d) A telephone number of the facility.

Â Â Â Â Â  (e) The total number of spaces in the facility.

Â Â Â Â Â  (2) A landlord shall notify the department in writing of any change in the required registration information no later than 60 days after the change.

Â Â Â Â Â  (3) The department shall confirm receipt of a registration or a change in registration information.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the department may provide for registration, registration changes and confirmation of registration to be accomplished by electronic means instead of in writing. [2005 c.619 Â§2]

Â Â Â Â Â  Sec. 3. Manager or owner continuing education requirements. (1) At least one person for each facility who has authority to manage the premises shall, every two years, complete six hours of continuing education relating to the management of facilities. The following apply for a person whose continuing education is required:

Â Â Â Â Â  (a) If there is any manager or owner who lives in the facility, the person completing the continuing education must be a manager or owner who lives in the facility.

Â Â Â Â Â  (b) If no manager or owner lives in the facility, the person completing the continuing education must be a manager who lives outside the facility or, if there is no manager, an owner of the facility.

Â Â Â Â Â  (c) An owner may satisfy the continuing education requirement for more than one facility, if those facilities do not have a manager or owner who lives in the facility or a manager who lives outside the facility.

Â Â Â Â Â  (2) If a person becomes the facility manager or owner who is responsible for completing continuing education, and the person does not have a current certificate of completion issued under subsection (3) of this section, the person shall complete the continuing education requirement by taking the next regularly scheduled continuing education class or by taking a continuing education class held within 75 days.

Â Â Â Â Â  (3) The Housing and Community Services Department shall ensure that continuing education classes:

Â Â Â Â Â  (a) Are offered at least once every six months;

Â Â Â Â Â  (b) Are taught by persons approved by the department and affiliated with a statewide nonprofit trade association that represents manufactured housing interests;

Â Â Â Â Â  (c) Have at least one-half of the class instruction on the provisions of ORS chapter 90 and ORS 105.105 to 105.168 and related law, including but not limited to fair housing law; and

Â Â Â Â Â  (d) Provide a certificate of completion to all attendees and a record of that completion to the department.

Â Â Â Â Â  (4) The department, a trade association or instructor is not responsible for the conduct of a landlord, manager, owner or other person attending a continuing education class under this section. This section does not create a cause of action against the department, a trade association or instructor related to the continuing education class.

Â Â Â Â Â  (5) The landlord of a facility is responsible for ensuring compliance with the continuing education requirements in this section. [2005 c.619 Â§3]

Â Â Â Â Â  Sec. 4. Civil penalties. (1) The Housing and Community Services Department may assess a civil penalty against a landlord if the department finds that the landlord has not made a good faith effort to comply with section 2 or 3 of this 2005 Act. The civil penalty may not exceed $500.

Â Â Â Â Â  (2) A civil penalty assessed under this section shall be deposited to the Mobile Home Parks Account and continuously appropriated to the department for use in carrying out the policies described in ORS 446.515. [2005 c.619 Â§4]

Â Â Â Â Â  Sec. 26. Repeal. Sections 2 to 4 of this 2005 Act are repealed January 2, 2012. [2005 c.619 Â§26]

(Tenant Rights and Obligations)

Â Â Â Â Â  90.740 Tenant obligations. A tenant shall:

Â Â Â Â Â  (1) Install the tenantÂs manufactured dwelling or floating home and any accessory building or structure on a rented space in compliance with applicable laws and the rental agreement.

Â Â Â Â Â  (2) Except as provided by the rental agreement, dispose from the dwelling or home and the rented space all ashes, garbage, rubbish and other waste in a clean, safe and legal manner. With regard to needles, syringes and other infectious waste, as defined in ORS 459.386, the tenant may not dispose of these items by placing them in garbage receptacles or in any other place or manner except as authorized by state and local governmental agencies.

Â Â Â Â Â  (3) Behave, and require persons on the premises with the consent of the tenant to behave, in compliance with the rental agreement and with any laws or ordinances that relate to the tenantÂs behavior as a tenant.

Â Â Â Â Â  (4) Except as provided by the rental agreement:

Â Â Â Â Â  (a) Use the rented space and the facility common areas in a reasonable manner considering the purposes for which they were designed and intended;

Â Â Â Â Â  (b) Keep the rented space in every part free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin as the condition of the rented space permits and to the extent that the tenant is responsible for causing the problem. The tenant shall cooperate to a reasonable extent in assisting the landlord in any reasonable effort to remedy the problem;

Â Â Â Â Â  (c) Keep the dwelling or home, and the rented space, safe from the hazards of fire;

Â Â Â Â Â  (d) Install and maintain in the dwelling or home a smoke alarm approved under applicable law;

Â Â Â Â Â  (e) Install and maintain storm water drains on the roof of the dwelling or home and connect the drains to the drainage system, if any;

Â Â Â Â Â  (f) Use electrical, water, storm water drainage and sewage disposal systems in a reasonable manner and maintain the connections to those systems;

Â Â Â Â Â  (g) Refrain from deliberately or negligently destroying, defacing, damaging, impairing or removing any part of the facility, other than the tenantÂs own dwelling or home, or knowingly permitting any person to do so;

Â Â Â Â Â  (h) Maintain, water and mow or prune any trees, shrubbery or grass on the rented space; and

Â Â Â Â Â  (i) Behave, and require persons on the premises with the consent of the tenant to behave, in a manner that does not disturb the peaceful enjoyment of the premises by neighbors. [1999 c.676 Â§3]

Â Â Â Â Â  90.750 Right to assemble or canvass in facility; limitations. No provision contained in any bylaw, rental agreement, regulation or rule pertaining to a facility shall:

Â Â Â Â Â  (1) Infringe upon the right of persons who rent spaces in a facility to peaceably assemble in an open public meeting for any lawful purpose, at reasonable times and in a reasonable manner, in the common areas or recreational areas of the facility. Reasonable times shall include daily the hours between 8 a.m. and 10 p.m.

Â Â Â Â Â  (2) Infringe upon the right of persons who rent spaces in a facility to communicate or assemble among themselves, at reasonable times and in a reasonable manner, for the purpose of discussing any matter, including but not limited to any matter relating to the facility or manufactured dwelling or floating home living. The discussions may be held in the common areas or recreational areas of the facility, including halls or centers, or any residentÂs dwelling unit or floating home. The landlord of a facility, however, may enforce reasonable rules and regulations including but not limited to place, scheduling, occupancy densities and utilities.

Â Â Â Â Â  (3) Prohibit any person who rents a space for a manufactured dwelling or floating home from canvassing other persons in the same facility for purposes described in this section. As used in this subsection, ÂcanvassingÂ includes door-to-door contact, an oral or written request, the distribution, the circulation, the posting or the publication of a notice or newsletter or a general announcement or any other matter relevant to the membership of a tenantsÂ association.

Â Â Â Â Â  (4) This section is not intended to require a landlord to permit any person to solicit money, except that a tenantsÂ association member, whether or not a tenant of the facility, may personally collect delinquent dues owed by an existing member of a tenantsÂ association.

Â Â Â Â Â  (5) This section is not intended to require a landlord to permit any person to disregard a tenantÂs request not to be canvassed. [Formerly 91.920; 1991 c.844 Â§17; 1997 c.303 Â§2]

Â Â Â Â Â  90.755 Right to speak on political issues; limitations; placement of political signs. (1) No provision in any bylaw, rental agreement, regulation or rule shall infringe upon the right of a person who rents a space for a manufactured dwelling or floating home to invite public officers, candidates for public office or officers or representatives of a tenant organization to appear and speak upon matters of public interest in the common areas or recreational areas of the facility at reasonable times and in a reasonable manner in an open public meeting. The landlord of a facility, however, may enforce reasonable rules and regulations relating to the time, place and scheduling of the speakers that will protect the interests of the majority of the homeowners.

Â Â Â Â Â  (2) The landlord shall allow the tenant to place political signs on or in a manufactured dwelling or floating home owned by the tenant. The size, placement and character of such signs shall be subject to the reasonable rules of the landlord. [Formerly 91.925; 1991 c.844 Â§18; 1995 c.559 Â§40]

Â Â Â Â Â  90.760 Notice to tenantsÂ association when park becomes subject to listing agreement. (1) A tenantsÂ association or a facility purchase association may give written notice to the landlord of a facility in which some or all of the members of the associations reside as tenants requesting that the associations be notified, by first class mail to no more than three specified persons and addresses for each association, in the event the facility becomes subject to a listing agreement for the sale of all or part of the facility.

Â Â Â Â Â  (2) If an association requests notice pursuant to subsection (1) of this section, the landlord shall give written notice to the persons and addresses designated in the request as soon as all or any portion of the facility becomes subject to a listing agreement entered into by or on behalf of the owner. [Formerly 91.905; 1991 c.844 Â§23]

Â Â Â Â Â  90.765 Prohibitions on retaliatory conduct by landlord. (1) In addition to the prohibitions of ORS 90.385, a landlord who rents a space for a manufactured dwelling or floating home may not retaliate by increasing rent or decreasing services, by serving a notice to terminate the tenancy or by bringing or threatening to bring an action for possession after:

Â Â Â Â Â  (a) The tenant has expressed an intention to complain to agencies listed in ORS 90.385;

Â Â Â Â Â  (b) The tenant has made any complaint to the landlord which is in good faith;

Â Â Â Â Â  (c) The tenant has filed or expressed intent to file a complaint under ORS 659A.820; or

Â Â Â Â Â  (d) The tenant has performed or expressed intent to perform any other act for the purpose of asserting, protecting or invoking the protection of any right secured to tenants under any federal, state or local law.

Â Â Â Â Â  (2) If the landlord acts in violation of subsection (1) of this section the tenant is entitled to the remedies provided in ORS 90.710 (1) and has a defense in any retaliatory action against the tenant for possession. [Formerly 91.870; 1991 c.67 Â§17; 1993 c.18 Â§17; 2001 c.621 Â§84]

Â Â Â Â Â  90.770 [Formerly 91.950; 1991 c.844 Â§29; 1997 c.249 Â§33; 1999 c.154 Â§1; repealed by 2001 c.596 Â§25 (90.771 enacted in lieu of 90.770)]

Â Â Â Â Â  90.771 Confidentiality of information regarding disputes. (1) In order to foster the role of the Office of Manufactured Dwelling Park Community Relations in mediating and resolving disputes between landlords and tenants of manufactured dwelling and floating home facilities, the Housing and Community Services Department shall establish procedures to maintain the confidentiality of information received by the office pertaining to individual landlords and tenants of facilities and to landlord-tenant disputes. The procedures must comply with the provisions of this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the department shall treat as confidential and not disclose:

Â Â Â Â Â  (a) The identity of a landlord, tenant or complainant involved in a dispute or of a person who provides information to the department in response to a department investigation of a dispute;

Â Â Â Â Â  (b) Information provided to the department by a landlord, tenant, complainant or other person relating to a dispute; or

Â Â Â Â Â  (c) Information discovered by the department in investigating a dispute.

Â Â Â Â Â  (3) The department may disclose:

Â Â Â Â Â  (a) Information described in subsection (2) of this section to a state agency; and

Â Â Â Â Â  (b) Information described in subsection (2) of this section if the landlord, tenant, complainant or other person who provided the information being disclosed, or the legal representative thereof, consents orally or in writing to the disclosure and specifies to whom the disclosure may be made. Only the landlord, tenant, complainant or other person who provided the information to the department may authorize or deny the disclosure of the information.

Â Â Â Â Â  (4) This section does not prohibit the department from compiling and disclosing examples and statistics that demonstrate information such as the type of dispute, frequency of occurrence and geographical area where the dispute occurred if the identity of the landlord, tenant, complainant and other persons are protected. [2001 c.596 Â§26 (enacted in lieu of 90.770); 2003 c.21 Â§2; 2005 c.22 Â§69]

Â Â Â Â Â  90.775 Rules. The Housing and Community Services Department may adopt rules necessary to carry out the provisions of ORS 90.771. [Formerly 91.955; 2001 c.596 Â§49]

(Facility Purchase by Tenants)

Â Â Â Â Â  90.800 Policy. (1) The State of Oregon encourages affordable housing options for all Oregonians. One housing alternative chosen by many Oregonians is facility living. The Legislative Assembly finds that many facility residents would like to join together to purchase the facility in which they live in order to have greater control over the costs and environment of their housing. The Legislative Assembly also finds that current market conditions place residents at a disadvantage with other potential investors in the purchase of facilities.

Â Â Â Â Â  (2) It is the policy of the State of Oregon to encourage facility residents to participate in the housing marketplace by insuring that technical assistance, financing opportunities, notice of sale of facilities and the option to purchase facilities are made available to residents who choose to participate in the purchase of a facility.

Â Â Â Â Â  (3) The purpose of ORS 90.100, 90.630, 90.760, 90.800 to 90.840, 308.905, 446.003, 456.579 and 456.581 is to strengthen the private housing market in Oregon by encouraging all Oregonians to have the ability to participate in the purchase of housing of their choice. [1989 c.919 Â§1; 1991 c.844 Â§24; 1995 c.559 Â§42]

Â Â Â Â Â  90.810 Association notification of possible sale of facility. (1) A facility owner shall notify, as described in ORS 90.760, the tenantsÂ association and a facility purchase association within 10 days of receipt of:

Â Â Â Â Â  (a) Any written offer received by the owner or agent of the owner to purchase the facility which the owner intends to consider; or

Â Â Â Â Â  (b) Any listing agreement entered into, by the owner or agent of the owner, to effect the sale of the facility.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall be mailed to any association and facility purchase association. [1989 c.919 Â§8; 1991 c.844 Â§25; 1995 c.559 Â§43]

Â Â Â Â Â  90.815 Incorporation of facility purchase association. A facility purchase association shall comply with the provisions of ORS chapters 60, 62 and 65 before making the offer provided for under ORS 90.820. [1989 c.919 Â§9; 1991 c.844 Â§26]

Â Â Â Â Â  90.820 Facility purchase by association or nonprofit corporation; procedures. (1) Within 14 days of delivery by or on behalf of the facility owner of the notice required by ORS 90.760 (2) or 90.810, a tenantsÂ association or facility purchase association may notify the owner of the facility in which the tenants reside by certified mail or personal service at the address disclosed to the tenants under ORS 90.305 (1)(a) that the association, or a tenantsÂ association supported nonprofit organization, is interested in purchasing the facility.

Â Â Â Â Â  (2) Upon delivery of the notice required by subsection (1) of this section, the owner shall negotiate in good faith with the association or organization and provide the association or organization an opportunity to purchase the facility as the owner would any bona fide third party potential purchaser.

Â Â Â Â Â  (3) A facility purchase association or tenantsÂ association actively involved in negotiations with a facility owner may waive or reduce the time periods for notice described in this section. A facility purchase association or tenantsÂ association may authorize a tenantsÂ association supported nonprofit organization to waive notice on behalf of the association.

Â Â Â Â Â  (4) This section, ORS 90.760 (2) and 90.810 do not apply to:

Â Â Â Â Â  (a) Any sale or transfer to a person who would be included within the table of descent and distribution if the facility owner were to die intestate.

Â Â Â Â Â  (b) Any transfer by gift, devise or operation of law.

Â Â Â Â Â  (c) Any transfer by a corporation to an affiliate. As used in this paragraph, ÂaffiliateÂ means any shareholder of the transferring corporation, any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation or any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the transferring corporation.

Â Â Â Â Â  (d) Any transfer by a partnership to any of its partners.

Â Â Â Â Â  (e) Any conveyance of an interest in a facility incidental to the financing of the facility.

Â Â Â Â Â  (f) Any conveyance resulting from the foreclosure of a mortgage, deed of trust or other instrument encumbering a facility or any deed given in lieu of a foreclosure.

Â Â Â Â Â  (g) Any sale or transfer between or among joint tenants or tenants in common owning a facility.

Â Â Â Â Â  (h) Any exchange of a facility for other real property, whether or not the exchange also involves the payment of cash or other boot.

Â Â Â Â Â  (i) The purchase of a facility by a governmental entity under that entityÂs powers of eminent domain. [1989 c.919 Â§10; 1991 c.844 Â§19; 1999 c.222 Â§1; 1999 c.603 Â§34a]

Â Â Â Â Â  90.830 Facility owner affidavit of compliance with procedures. (1) A facility owner may at any time record, in the County Clerk Lien Record of the county where a facility is situated, an affidavit in which the facility owner certifies that:

Â Â Â Â Â  (a) With reference to an offer by the owner for the sale of the facility, the owner has complied with the provisions of ORS 90.820;

Â Â Â Â Â  (b) With reference to an offer received by the owner for the purchase of the facility, or with reference to a counteroffer that the owner intends to make, or has made, for the sale of the facility, the owner has complied with the provisions of ORS 90.820;

Â Â Â Â Â  (c) Notwithstanding compliance with the provisions of ORS 90.820, no contract for the sale of the facility has been executed between the owner and a facility purchase association, tenantsÂ association or tenantsÂ association supported nonprofit organization;

Â Â Â Â Â  (d) The provisions of ORS 90.820 are inapplicable to a particular sale or transfer of the facility by the owner, and compliance with those subsections is not required; or

Â Â Â Â Â  (e) A particular sale or transfer of the facility is exempted from the provisions of this section and ORS 90.820.

Â Â Â Â Â  (2) Any party acquiring an interest in a facility, and any and all title insurance companies and attorneys preparing, furnishing or examining any evidence of title, have the absolute right to rely on the truth and accuracy of all statements appearing in the affidavit and are under no obligation to inquire further as to any matter or fact relating to the facility ownerÂs compliance with the provisions of ORS 90.820.

Â Â Â Â Â  (3) It is the purpose and intention of this section to preserve the marketability of title to facilities, and, accordingly, the provisions of this section shall be liberally construed in order that all persons may rely on the record title to facilities. [1989 c.919 Â§11; 1991 c.844 Â§27; 1999 c.222 Â§2]

Â Â Â Â Â  90.840 Park purchase funds, loans. (1) The Director of the Housing and Community Services Department may lend funds available to the Housing and Community Services Department to provide funds necessary to carry out the provisions of ORS 456.581 (2). Such funds advanced shall be repaid to the Housing and Community Services Department as determined by the director.

Â Â Â Â Â  (2) Notwithstanding any budget limitation, the director may spend funds available from the Mobile Home Parks Purchase Account to employ personnel to carry out the provisions of ORS 456.581 (1). [1989 c.919 Â§12]

(Dealer Sales of Manufactured Dwellings)

Â Â Â Â Â  90.860 Definitions for ORS 90.865 to 90.875. As used in ORS 90.865 to 90.875:

Â Â Â Â Â  (1) ÂBuyerÂ has the meaning given that term in ORS 72.1030;

Â Â Â Â Â  (2) ÂFacilityÂ has the meaning given that term in ORS 90.100;

Â Â Â Â Â  (3) ÂLandlordÂ has the meaning given that term in ORS 90.100;

Â Â Â Â Â  (4) ÂManufactured dwellingÂ has the meaning given that term in ORS 90.100;

Â Â Â Â Â  (5) ÂPurchase money security interestÂ has the meaning given that term in ORS 79.1070;

Â Â Â Â Â  (6) ÂSecured partyÂ has the meaning given that term in ORS 79.1050; and

Â Â Â Â Â  (7) ÂSellerÂ has the meaning given that term in ORS 72.1030. [2001 c.112 Â§1; 2005 c.22 Â§70]

Â Â Â Â Â  Note: 90.860 to 90.875 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: 79.1050 and 79.1070 were repealed by section 187, chapter 445, Oregon Laws 2001. The text of 90.860 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 90.860 for the repeal of 79.1050 and 79.1070 has not been made.

Â Â Â Â Â  90.865 Dealer notice of rent payments and financing. A seller of a manufactured dwelling who is subject to ORS 446.666 to 446.756 must provide notice under ORS 90.870 if the manufactured dwelling is to be placed in a facility and the seller:

Â Â Â Â Â  (1) Pays a portion of the rent for the dwelling; or

Â Â Â Â Â  (2) Provides financing or assists the buyer in arranging financing that results in a party taking a purchase money security interest in the dwelling and the seller knows that a portion of the proceeds from the financing is to be used to pay a portion of the rent for the dwelling. [2001 c.112 Â§2; 2003 c.655 Â§59]

Â Â Â Â Â  Note: See first note under 90.860.

Â Â Â Â Â  90.870 Manner of giving notice; persons entitled to notice. (1) A seller subject to ORS 90.865 must give notice by certified mail to the parties listed in subsection (2) of this section prior to the date the manufactured dwelling is delivered to the facility. The notice must be in writing and include:

Â Â Â Â Â  (a) A statement that a portion of the rent is being paid by the seller or out of the proceeds from financing; and

Â Â Â Â Â  (b) The amount and duration of rent that is being paid by the seller or out of the proceeds from financing.

Â Â Â Â Â  (2) A seller subject to ORS 90.865 must give notice under subsection (1) of this section to:

Â Â Â Â Â  (a) The buyer;

Â Â Â Â Â  (b) The landlord; and

Â Â Â Â Â  (c) The secured party, if any, taking a purchase money security interest in the manufactured dwelling. [2001 c.112 Â§3]

Â Â Â Â Â  Note: See first note under 90.860.

Â Â Â Â Â  90.875 Remedy for failure to give notice. If a seller fails to provide notice under ORS 90.870, a buyer, landlord or secured party without actual notice that suffers an ascertainable loss as a result of the failure may bring an individual action to recover actual damages or $200, whichever is greater. [2001 c.112 Â§4]

Â Â Â Â Â  Note: See first note under 90.860.

Â Â Â Â Â  90.900 [Formerly 91.855; 1995 c.559 Â§32; renumbered 90.427 in 1995]

Â Â Â Â Â  90.905 [1991 c.844 Â§31; 1995 c.559 Â§33; renumbered 90.429 in 1995]

Â Â Â Â Â  90.910 [Formerly 91.857; 1991 c.844 Â§32; 1993 c.369 Â§33; 1993 c.580 Â§4; 1995 c.559 Â§4; renumbered 90.155 in 1995]

Â Â Â Â Â  90.920 [Formerly 91.860; repealed by 1995 c.559 Â§58]

Â Â Â Â Â  90.930 [Formerly 91.862; repealed by 1993 c.369 Â§39]

Â Â Â Â Â  90.940 [Formerly 91.866; renumbered 90.450 in 1995]

_______________



Chapter 91

Chapter 91 Â Tenancy

2005 EDITION

TENANCY

PROPERTY RIGHTS AND TRANSACTIONS

CREATION AND TERMINATION OF TENANCIES

91.010Â Â Â Â Â Â  When tenancy is deemed to exist

91.020Â Â Â Â Â Â  Tenancies classified

91.030Â Â Â Â Â Â  Tenancy by entirety or for life

91.040Â Â Â Â Â Â  Tenancy at sufferance

91.050Â Â Â Â Â Â  Tenancy at will

91.060Â Â Â Â Â Â  Tenancy from year to year

91.070Â Â Â Â Â Â  Tenancy from month to month

91.080Â Â Â Â Â Â  Termination when expiration of tenancy fixed by terms of lease

91.090Â Â Â Â Â Â  Termination of tenancy by failure to pay rent; reinstatement

91.100Â Â Â Â Â Â  Waiver of notice

91.110Â Â Â Â Â Â  Notices to be in writing; how served

91.115Â Â Â Â Â Â  Tenant not to deny landlordÂs title

EVICTION OF NONTENANTS

91.120Â Â Â Â Â Â  Eviction of employee; notice required

91.130Â Â Â Â Â Â  Eviction of purchaser or seller of property; notice required

RENT

91.210Â Â Â Â Â Â  Rents payable in advance unless otherwise agreed; demand unnecessary

91.220Â Â Â Â Â Â  Tenant in possession liable for rent; remedies for recovery

91.225Â Â Â Â Â Â  Local rent control prohibited; exclusions; exceptions

EMBLEMENTS

91.230Â Â Â Â Â Â  Farm tenantÂs right to emblements

MATTERS RELATING TO GAMBLING LEASES

91.240Â Â Â Â Â Â  Gambling leases prohibited; status of rental contracts; termination; recovery of possession

91.245Â Â Â Â Â Â  Penalty for letting or renting a place for gambling purposes

UTILITY CLAIMS

91.255Â Â Â Â Â Â  Transfer of claim; prohibition; limitations

CREATION AND TERMINATION OF TENANCIES

Â Â Â Â Â  91.010 When tenancy is deemed to exist. A tenancy is deemed to exist under this chapter and ORS 105.115 and 105.120 when one has let real estate as a landlord to another. [Amended by 1987 c.158 Â§16]

Â Â Â Â Â  91.020 Tenancies classified. Tenancies are as follows: Tenancy at sufferance, tenancy at will, tenancy for years, tenancy from year to year, tenancy from month to month, tenancy by entirety and tenancy for life. The times and conditions of the holdings shall determine the nature and character of the tenancy. [Amended by 1969 c.591 Â§273]

Â Â Â Â Â  91.030 Tenancy by entirety or for life. A tenancy by entirety and a tenancy for life shall be such as now fixed and defined by the laws of the State of Oregon. [Amended by 1969 c.591 Â§274]

Â Â Â Â Â  91.040 Tenancy at sufferance. One who comes into possession of the real estate of another lawfully, but who holds over by wrong after the termination of the term, is considered as a tenant at sufferance. No notice is required to terminate a tenancy at sufferance.

Â Â Â Â Â  91.050 Tenancy at will. One who enters into the possession of real estate with the consent of the owners, under circumstances not showing an intention to create a freehold interest, is considered a tenant at will. When the rent reserved in the lease at will is payable at periods of less than three months, a notice to terminate the tenancy is sufficient if it is equal to the interval between the times of payment of rent. The notice to terminate a tenancy at will is sufficient if given for the prescribed period prior to the expiration of the period for which, by the terms of the lease and holding, rents are to be paid.

Â Â Â Â Â  91.060 Tenancy from year to year. One who enters into the possession of real estate with the consent of the owner, and no certain time is mentioned, but an annual rent is reserved, is considered a tenant from year to year. A notice to terminate a tenancy from year to year is sufficient if it is given 60 days prior to the expiration of the period for which, by the terms of the lease and holding, rents are to be paid.

Â Â Â Â Â  91.070 Tenancy from month to month. One who holds the lands or tenements of another, under the demise of the other, and no certain time has been mentioned, but a monthly rental has been reserved, is considered a tenant from month to month. Except as otherwise provided by statute or agreement, such tenancy may only be terminated by either the landlord or tenant giving the other, at any time during the tenancy, not less than 30 daysÂ notice in writing prior to the date designated in the notice for the termination of the tenancy. The tenancy shall terminate on the date designated and without regard to the expiration of the period for which, by the terms of the tenancy and holding, rents are to be paid.

Â Â Â Â Â  91.080 Termination when expiration of tenancy fixed by terms of lease. A tenant entering into the possession of real estate may, by the terms of the lease, fix the date of expiration of the tenancy, and when so fixed, no notice is required to render the holding of the tenant wrongful and by force after the expiration of the term as fixed by the lease.

Â Â Â Â Â  91.090 Termination of tenancy by failure to pay rent; reinstatement. The failure of a tenant to pay the rent reserved by the terms of the lease for the period of 10 days, unless a different period is stipulated in the lease, after it becomes due and payable, operates to terminate the tenancy. No notice to quit or pay the rent is required to render the holding of such tenant thereafter wrongful; however, if the landlord, after such default in payment of rent, accepts payment thereof, the lease is reinstated for the full period fixed by its terms, subject to termination by subsequent defaults in payment of rent.

Â Â Â Â Â  91.100 Waiver of notice. Any person entering into the possession of real estate under written lease, as the tenant of another, may, by the terms of the lease of the person, waive the giving of any notice prescribed by ORS 91.050 to 91.070.

Â Â Â Â Â  91.110 Notices to be in writing; how served. All notices required by ORS 91.050 to 91.070 and by ORS 105.120, must be in writing and must be served upon the tenant by being delivered to the tenant in person or by being posted in a conspicuous place on the leased premises in case of the absence of the tenant, or by being left at the residence or place of abode.

Â Â Â Â Â  91.115 Tenant not to deny landlordÂs title. A tenant is not permitted to deny the title of the tenantÂs landlord at the time of the commencement of the relation. [1981 c.892 Â§85]

EVICTION OF NONTENANTS

Â Â Â Â Â  91.120 Eviction of employee; notice required. An employee described in ORS 90.110 (7) may only be evicted pursuant to ORS 105.105 to 105.168 after at least 24 hoursÂ written notice of the termination of employment or a notice period set forth in a written employment contract, whichever is longer. This section does not create the relationship of landlord and tenant between a landlord and such employee. [1987 c.611 Â§3; 1997 c.577 Â§29; 2001 c.596 Â§41]

Â Â Â Â Â  91.125 [1987 c.611 Â§5; repealed by 1993 c.369 Â§39]

Â Â Â Â Â  91.130 Eviction of purchaser or seller of property; notice required. A dwelling unit purchaser or seller described in ORS 90.110 (2) may only be evicted pursuant to ORS 105.105 to 105.168 after at least 24 hoursÂ written notice of the termination of the occupancy or a notice period set forth in a written agreement of sale, whichever is longer. This section does not create the relationship of landlord and tenant between the seller and purchaser. [2001 c.596 Â§2]

RENT

Â Â Â Â Â  91.210 Rents payable in advance unless otherwise agreed; demand unnecessary. Unless otherwise expressly provided by the lease or terms of holding, all rents reserved under the lease or terms of holding are due and payable in advance. The tenant shall pay or tender payment thereof on or prior to the first day of the rent paying period provided in the lease or by the terms of the holding, and no demand therefor is necessary to render a tenant in default.

Â Â Â Â Â  91.220 Tenant in possession liable for rent; remedies for recovery. (1) Every person in possession of land out of which any rent is due, whether it was originally demised in fee, or for any other estate of freehold, or for any term of years, is liable for the amount or proportion of rent due from the land in possession of the person, although it is only a part of what was originally demised.

Â Â Â Â Â  (2) Such rent may be recovered in an action at law, and the deed of demise, or other instrument in writing, if there is any, showing the provisions of the lease, may be used in evidence by either party to prove the amount due from the defendant.

Â Â Â Â Â  (3) This section shall not deprive landlords of any other legal remedy for the recovery of their rents, whether secured to them by their leases or provided by law.

Â Â Â Â Â  91.225 Local rent control prohibited; exclusions; exceptions. (1) The Legislative Assembly finds that there is a social and economic need to insure an adequate supply of affordable housing for Oregonians. The Legislative Assembly also finds that the imposition of general restrictions on housing rents will disrupt an orderly housing market, increase deferred maintenance of existing housing stock, lead to abandonment of existing rental units and create a property tax shift from rental-owned to owner-occupied housing. Therefore, the Legislative Assembly declares that the imposition of rent control on housing in the State of Oregon is a matter of statewide concern.

Â Â Â Â Â  (2) Except as provided in subsections (3) to (5) of this section, a city or county shall not enact any ordinance or resolution which controls the rent that may be charged for the rental of any dwelling unit.

Â Â Â Â Â  (3) This section does not impair the right of any state agency, city, county or urban renewal agency as defined by ORS 457.035 to reserve to itself the right to approve rent increases, establish base rents or establish limitations on rents on any residential property for which it has entered into a contract under which certain benefits are applied to the property for the expressed purpose of providing reduced rents for low income tenants. Such benefits include, but are not limited to, property tax exemptions, long-term financing, rent subsidies, code enforcement procedures and zoning density bonuses.

Â Â Â Â Â  (4) Cities and counties are not prohibited from including in condominium conversion ordinances a requirement that, during the notification period specified in ORS 100.305, the owner or developer may not raise the rents of any affected tenant except in a proportional amount equal to the percentage increase in the All Items Portland Consumer Price Index since the date of the last rent increase for the dwelling unit then occupied by the affected tenant.

Â Â Â Â Â  (5) Cities, counties and state agencies may impose temporary rent controls when a natural or man-made disaster that materially eliminates a significant portion of the rental housing supply occurs, but must remove the controls when the rental housing supply is restored to substantially normal levels.

Â Â Â Â Â  (6) As used in this section, Âdwelling unitÂ and ÂrentÂ have the meaning given those terms in ORS 90.100.

Â Â Â Â Â  (7) This section is applicable throughout this state and in all cities and counties therein. The electors or the governing body of a city or county shall not enact, and the governing body shall not enforce, any ordinance, resolution or other regulation that is inconsistent with this section. [1985 c.335 Â§2]

EMBLEMENTS

Â Â Â Â Â  91.230 Farm tenantÂs right to emblements. When the leasing or occupation is for the purpose of farming or agriculture, the tenant or person in possession shall, after the termination of the lease or occupancy, have free access to the premises to cultivate and harvest or gather any crop or produce of the soil planted or sown by the tenant or person in possession before the service of notice to quit. [Formerly 91.310]

MATTERS RELATING TO GAMBLING LEASES

Â Â Â Â Â  91.240 Gambling leases prohibited; status of rental contracts; termination; recovery of possession. (1) No person shall let or rent any house, room, shop or other building, or any boat, booth, garden or other place, knowing or having reason to believe it will be used for gambling purposes.

Â Â Â Â Â  (2) All contracts for the rent of a room, building or place in violation of subsection (1) of this section are void between the parties.

Â Â Â Â Â  (3) Any person letting or renting any room, building, or place mentioned in subsection (1) of this section which is at any time used by the lessee or occupant thereof, or any other person with the knowledge or consent of the lessee or occupant, for gambling purposes, upon discovery thereof, may avoid and terminate such lease or contract of occupancy, and recover immediate possession of such building or other place by an action at law for that purpose to be brought before any justice of the peace of the county in which the use is permitted. [Formerly 91.410]

Â Â Â Â Â  91.245 Penalty for letting or renting a place for gambling purposes. Violation of ORS 91.240 (1) results in a forfeiture of twice the amount of the rent of such building or other place for six months to be recovered by action at law instituted by the district attorney in the name of the state. [Formerly 91.420]

UTILITY CLAIMS

Â Â Â Â Â  91.255 Transfer of claim; prohibition; limitations. (1) As used in this section, Âmunicipal utilityÂ means any city, county or district that provides or delivers electricity, natural gas, domestic water, sewer service or garbage or refuse service. A Âmunicipal utilityÂ does not include a peopleÂs utility district.

Â Â Â Â Â  (2) A utility company shall not transfer a claim against a tenant to the owner of the real property without the written consent of the owner.

Â Â Â Â Â  (3) A municipal utility shall not transfer a claim against a tenant to the owner of the real property unless the municipal utility provided notice of the delinquent status to the tenant and mailed a copy of the notice of delinquency by first class mail to the last address of the owner or ownerÂs agent that is on file with the utility, within 30 days from the time the payment is due on the account.

Â Â Â Â Â  (4) A municipal utility shall not deny or shut off its service to any subsequent tenant based on any lien for an unpaid claim for services furnished to a previous tenant who has vacated the premises unless the utility notified the owner or the ownerÂs agent of any delinquency by mailing a copy of the notice of delinquency by first class mail to the last address of the owner or ownerÂs agent that is on file with the utility, at the time the notice was sent to the previous tenant.

Â Â Â Â Â  (5) A municipal utility may not provide service to a tenant if the tenant has a previous unpaid bill with the municipal utility unless that municipal utility and tenant agree to a plan for repayment of unpaid utility bills.

Â Â Â Â Â  (6) A municipal utility shall have the same policy regarding the disconnection of services for nonpayment of an outstanding amount for a single family residence occupied by a tenant and for a single family residence occupied by the owner.

Â Â Â Â Â  (7) A municipal utility shall provide information to the owner or ownerÂs agent regarding the status of a tenantÂs account upon request, within a reasonable amount of time. If a request is made verbally, the municipal utility shall provide the information verbally. If a municipal utility discloses information under this subsection, the municipal utility shall not be held responsible for the disclosure of information to a person who is not an owner or ownerÂs agent.

Â Â Â Â Â  (8) Subsections (5) and (6) of this section apply only if a municipal utility intends to file a lien for unpaid utility services or intends to deny service to a subsequent tenant based on a claim for unpaid services to a previous tenant.

Â Â Â Â Â  (9) Subsection (7) of this section applies only if a municipal utility intends to file a lien for unpaid utility services or intends to deny service to a subsequent tenant based on a claim for unpaid services to a previous tenant.

Â Â Â Â Â  (10) Nothing in this section creates, expands or abridges any authority of a municipal utility to transfer a claim, based upon any contract, ordinance or lien.

Â Â Â Â Â  (11) Nothing in this section shall abridge any procedural due process protections such as notice and hearing that a tenant or subsequent tenant is entitled to under a contract, utility policy, rule, statute or the state and federal Constitutions, prior to the denial or shutoff of service. [1987 c.611 Â§1; 1993 c.786 Â§1]

Â Â Â Â Â  Note: 91.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 91 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  91.310 [Renumbered 91.230]

Â Â Â Â Â  91.355 [1975 c.501 Â§1; renumbered 105.920]

Â Â Â Â Â  91.410 [Renumbered 91.240]

Â Â Â Â Â  91.420 [Renumbered 91.245]

Â Â Â Â Â  91.500 [Formerly 91.505; 1979 c.650 Â§1; 1981 c.647 Â§1; renumbered 94.004]

Â Â Â Â Â  91.503 [Formerly 91.510; 1981 c.647 Â§2; renumbered 94.011]

Â Â Â Â Â  91.504 [Formerly 91.643; renumbered 94.017]

Â Â Â Â Â  91.505 [1963 c.541 Â§2; 1965 c.430 Â§1; 1967 c.361 Â§1; 1977 c.484 Â§28; renumbered 91.500]

Â Â Â Â Â  91.506 [Formerly 91.525; 1979 c.650 Â§26; 1981 c.647 Â§3; renumbered 94.023]

Â Â Â Â Â  91.509 [Formerly 91.530; 1979 c.650 Â§2; 1981 c.647 Â§4; renumbered 94.029]

Â Â Â Â Â  91.510 [1963 c.541 Â§1; renumbered 91.503]

Â Â Â Â Â  91.512 [Formerly 91.535; 1979 c.350 Â§2; 1981 c.697 Â§7; renumbered 94.036]

Â Â Â Â Â  91.515 [Formerly 91.540; 1979 c.650 Â§3; renumbered 94.042]

Â Â Â Â Â  91.518 [Formerly 91.545; 1979 c.650 Â§27; 1981 c.647 Â§5; renumbered 94.047]

Â Â Â Â Â  91.519 [1979 c.650 Â§24; renumbered 94.053]

Â Â Â Â Â  91.521 [1977 c.658 Â§8; 1979 c.650 Â§4; 1981 c.647 Â§6; renumbered 94.059]

Â Â Â Â Â  91.523 [1979 c.650 Â§8a; 1981 c.886 Â§1; renumbered 94.109]

Â Â Â Â Â  91.524 [1977 c.484 Â§26; 1979 c.650 Â§5; 1981 c.886 Â§2; renumbered 94.116]

Â Â Â Â Â  91.525 [1963 c.541 Â§Â§3,15; renumbered 91.506]

Â Â Â Â Â  91.526 [1979 c.650 Â§Â§6a,7,8; 1981 c.886 Â§3; renumbered 94.122]

Â Â Â Â Â  91.527 [1977 c.658 Â§12; 1979 c.650 Â§9; 1981 c.647 Â§7; renumbered 94.146]

Â Â Â Â Â  91.530 [1963 c.541 Â§Â§14,16; 1965 c.430 Â§2; 1971 c.414 Â§1; 1973 c.421 Â§51; 1974 s.s. c.1 Â§24; 1977 c.658 Â§5; renumbered 91.509]

Â Â Â Â Â  91.531 [Formerly 91.555; 1979 c.650 Â§10; 1981 c.647 Â§8; renumbered 94.152]

Â Â Â Â Â  91.533 [Formerly 91.560; 1979 c.650 Â§11; 1981 c.647 Â§9; renumbered 94.158]

Â Â Â Â Â  91.534 [1979 c.650 Â§29; renumbered 94.164]

Â Â Â Â Â  91.535 [1963 c.541 Â§17; 1971 c.230 Â§1; 1973 c.402 Â§1; 1973 c.803 Â§1; 1977 c.658 Â§6; renumbered 91.512]

Â Â Â Â Â  91.536 [Formerly 91.565; 1979 c.650 Â§12; renumbered 94.171]

Â Â Â Â Â  91.539 [Formerly 91.575; 1979 c.650 Â§13; renumbered 94.185]

Â Â Â Â Â  91.540 [1963 c.541 Â§Â§18,19; 1973 c.803 Â§2; 1977 c.658 Â§1; renumbered 91.515]

Â Â Â Â Â  91.542 [1977 c.658 Â§15; renumbered 94.190]

Â Â Â Â Â  91.545 [1971 c.414 Â§3; 1977 c.658 Â§18; renumbered 91.518]

Â Â Â Â Â  91.546 [Formerly 91.580; 1981 c.647 Â§10; renumbered 94.195]

Â Â Â Â Â  91.548 [Formerly 91.585; renumbered 94.202]

Â Â Â Â Â  91.551 [Formerly 91.590; renumbered 94.208]

Â Â Â Â Â  91.554 [Formerly 91.595; 1981 c.647 Â§11; renumbered 94.214]

Â Â Â Â Â  91.555 [1963 c.541 Â§20; 1977 c.658 Â§17; renumbered 91.531]

Â Â Â Â Â  91.557 [1977 c.658 Â§13; 1981 c.647 Â§12; renumbered 94.221]

Â Â Â Â Â  91.560 [1963 c.541 Â§21; 1971 c.414 Â§4; 1977 c.484 Â§29; 1977 c.658 Â§4a; renumbered 91.533]

Â Â Â Â Â  91.561 [Formerly 91.605; renumbered 94.231]

Â Â Â Â Â  91.562 [1979 c.650 Â§25; renumbered 94.237]

Â Â Â Â Â  91.563 [Formerly 91.610; 1979 c.650 Â§14; renumbered 94.243]

Â Â Â Â Â  91.564 [1979 c.650 Â§23; 1981 c.647 Â§13; renumbered 94.255]

Â Â Â Â Â  91.565 [1963 c.541 Â§22; 1971 c.414 Â§5; renumbered 91.536]

Â Â Â Â Â  91.566 [Formerly 91.615; 1979 c.650 Â§15; 1981 c.647 Â§14; renumbered 94.260]

Â Â Â Â Â  91.569 [Formerly 91.620; 1979 c.650 Â§16; renumbered 94.265]

Â Â Â Â Â  91.570 [1963 c.541 Â§23; repealed by 1977 c.658 Â§3]

Â Â Â Â Â  91.572 [Formerly 91.625; 1981 c.647 Â§15; renumbered 94.270]

Â Â Â Â Â  91.575 [1963 c.541 Â§24; renumbered 91.539]

Â Â Â Â Â  91.576 [Formerly 91.630; 1981 c.647 Â§16; renumbered 94.275]

Â Â Â Â Â  91.578 [Formerly 91.635; renumbered 94.280]

Â Â Â Â Â  91.580 [1963 c.541 Â§Â§26,27; 1977 c.658 Â§2; renumbered 91.546]

Â Â Â Â Â  91.581 [Formerly 91.640; 1979 c.650 Â§17; renumbered 94.285]

Â Â Â Â Â  91.584 [Formerly 91.655; renumbered 94.295]

Â Â Â Â Â  91.585 [1963 c.541 Â§28; renumbered 91.548]

Â Â Â Â Â  91.587 [1977 c.658 Â§11 (enacted in lieu of 91.660); renumbered 94.300]

Â Â Â Â Â  91.590 [1963 c.541 Â§Â§29,30; renumbered 91.551]

Â Â Â Â Â  91.591 [Formerly 91.665; 1979 c.650 Â§18; renumbered 94.306]

Â Â Â Â Â  91.593 [Formerly 91.670; renumbered 94.312]

Â Â Â Â Â  91.595 [1963 c.541 Â§Â§25,31; renumbered 91.554]

Â Â Â Â Â  91.596 [Formerly 91.675; renumbered 94.318]

Â Â Â Â Â  91.599 [1977 c.484 Â§1; 1979 c.650 Â§19; 1981 c.647 Â§19; 1981 c.886 Â§7; renumbered 94.324]

Â Â Â Â Â  91.602 [1977 c.484 Â§2; renumbered 94.331]

Â Â Â Â Â  91.605 [1963 c.541 Â§Â§4,5; renumbered 91.561]

Â Â Â Â Â  91.606 [1977 c.484 Â§3; renumbered 94.336]

Â Â Â Â Â  91.608 [1977 c.484 Â§4; renumbered 94.342]

Â Â Â Â Â  91.610 [1963 c.541 Â§Â§6,7; 1977 c.658 Â§9; renumbered 91.563]

Â Â Â Â Â  91.611 [1977 c.484 Â§5; renumbered 94.348]

Â Â Â Â Â  91.614 [1977 c.484 Â§6; renumbered 94.359]

Â Â Â Â Â  91.615 [1963 c.541 Â§Â§8,12; 1971 c.414 Â§6; 1977 c.658 Â§16; renumbered 91.566]

Â Â Â Â Â  91.617 [1977 c.484 Â§7; renumbered 94.366]

Â Â Â Â Â  91.620 [1963 c.541 Â§9; renumbered 91.569]

Â Â Â Â Â  91.621 [1977 c.484 Â§8; renumbered 94.372]

Â Â Â Â Â  91.623 [1977 c.484 Â§9; renumbered 94.378]

Â Â Â Â Â  91.625 [1963 c.541 Â§Â§10,11; renumbered 91.572]

Â Â Â Â Â  91.626 [1977 c.484 Â§10; 1981 c.647 Â§34; renumbered 94.384]

Â Â Â Â Â  91.629 [1977 c.484 Â§12; renumbered 94.391]

Â Â Â Â Â  91.630 [1963 c.541 Â§13; renumbered 91.576]

Â Â Â Â Â  91.631 [1977 c.484 Â§13; renumbered 94.400]

Â Â Â Â Â  91.634 [1977 c.484 Â§11; 1981 c.647 Â§20; renumbered 94.406]

Â Â Â Â Â  91.635 [1963 c.541 Â§Â§38,39; renumbered 91.578]

Â Â Â Â Â  91.637 [1977 c.484 Â§14; 1981 c.647 Â§21; renumbered 94.412]

Â Â Â Â Â  91.640 [1963 c.541 Â§Â§40,41,42; 1967 c.361 Â§2; renumbered 91.581]

Â Â Â Â Â  91.641 [1977 c.484 Â§15; 1981 c.647 Â§22; renumbered 94.424]

Â Â Â Â Â  91.643 [1977 c.658 Â§14; 1979 c.650 Â§20; renumbered 91.504]

Â Â Â Â Â  91.646 [1977 c.484 Â§25; renumbered 94.431]

Â Â Â Â Â  91.649 [1977 c.484 Â§16; renumbered 94.437]

Â Â Â Â Â  91.652 [1977 c.484 Â§17; renumbered 94.448]

Â Â Â Â Â  91.655 [1963 c.541 Â§32; renumbered 91.584]

Â Â Â Â Â  91.656 [1977 c.484 Â§18; renumbered 94.454]

Â Â Â Â Â  91.658 [1977 c.484 Â§19; renumbered 94.460]

Â Â Â Â Â  91.660 [1963 c.541 Â§Â§33,34; repealed by 1977 c.658 Â§10 (91.587 enacted in lieu of 91.660)]

Â Â Â Â Â  91.661 [1977 c.484 Â§24; renumbered 94.465]

Â Â Â Â Â  91.664 [1977 c.484 Â§20; renumbered 94.470]

Â Â Â Â Â  91.665 [1963 c.541 Â§35; renumbered 91.591]

Â Â Â Â Â  91.667 [1977 c.484 Â§21; renumbered 94.475]

Â Â Â Â Â  91.670 [1963 c.541 Â§36; renumbered 91.593]

Â Â Â Â Â  91.671 [1977 c.484 Â§22; renumbered 94.480]

Â Â Â Â Â  91.675 [1963 c.541 Â§37; renumbered 91.596]

Â Â Â Â Â  91.690 [1975 c.489 Â§Â§1,2; 1981 c.841 Â§3; 1989 c.693 Â§11; renumbered 101.080 in 1989]

Â Â Â Â Â  91.700 [1973 c.559 Â§1; renumbered 90.105 in 1989]

Â Â Â Â Â  91.705 [1973 c.559 Â§5; 1979 c.384 Â§1; 1979 c.676 Â§4a; 1979 c.884 Â§2a; 1989 c.590 Â§1; 1989 c.648 Â§31; 1989 c.919 Â§16; renumbered 90.100 in 1989]

Â Â Â Â Â  91.710 [1973 c.559 Â§4; renumbered 90.110 in 1989]

Â Â Â Â Â  91.715 [1973 c.559 Â§3; renumbered 90.115 in 1989]

Â Â Â Â Â  91.720 [1973 c.559 Â§33; 1975 c.648 Â§70a; 1989 c.648 Â§32; renumbered 90.120 in 1989]

Â Â Â Â Â  91.725 [1973 c.559 Â§2; renumbered 90.125 in 1989]

Â Â Â Â Â  91.730 [1973 c.559 Â§6; renumbered 90.130 in 1989]

Â Â Â Â Â  91.735 [1973 c.559 Â§7; renumbered 90.135 in 1989]

Â Â Â Â Â  91.740 [1973 c.559 Â§8; 1975 c.256 Â§1; 1979 c.632 Â§1; 1985 c.473 Â§9; renumbered 90.240 in 1989]

Â Â Â Â Â  91.745 [1973 c.559 Â§9; 1989 c.506 Â§2; renumbered 90.245 in 1989]

Â Â Â Â Â  91.750 [1973 c.559 Â§10; renumbered 90.250 in 1989]

Â Â Â Â Â  91.755 [1973 c.559 Â§11; 1981 c.897 Â§28; renumbered 90.255 in 1989]

Â Â Â Â Â  91.757 [1981 c.576 Â§2; 1983 c.303 Â§7; renumbered 90.265 in 1989]

Â Â Â Â Â  91.760 [1973 c.559 Â§12; 1975 c.256 Â§2; 1985 c.588 Â§4; 1989 c.506 Â§5; renumbered 90.300 in 1989]

Â Â Â Â Â  91.765 [1973 c.559 Â§13; 1987 c.611 Â§10; renumbered 90.305 in 1989]

Â Â Â Â Â  91.766 [1985 c.588 Â§2; 1989 c.506 Â§6; renumbered 90.310 in 1989]

Â Â Â Â Â  91.767 [1979 c.599 Â§2; renumbered 90.315 in 1989]

Â Â Â Â Â  91.770 [1973 c.559 Â§14; 1979 c.643 Â§2; 1981 c.753 Â§1; 1987 c.611 Â§11; 1989 c.506 Â§8; renumbered 90.320 in 1989]

Â Â Â Â Â  91.773 [1975 c.256 Â§5; repealed by 1979 c.643 Â§3]

Â Â Â Â Â  91.775 [1973 c.559 Â§15;renumbered 90.325 in 1989]

Â Â Â Â Â  91.780 [1973 c.559 Â§16; renumbered 90.330 in 1989]

Â Â Â Â Â  91.785 [1973 c.559 Â§17; 1979 c.632 Â§2; 1981 c.753 Â§2; 1983 c.708 Â§1; 1989 c.506 Â§9; 1989 c.648 Â§33; renumbered 90.335 in 1989]

Â Â Â Â Â  91.790 [1973 c.559 Â§18; renumbered 90.340 in 1989]

Â Â Â Â Â  91.800 [1973 c.559 Â§19; 1985 c.588 Â§5; renumbered 90.360 in 1989]

Â Â Â Â Â  91.805 [1973 c.559 Â§20; 1975 c.256 Â§6; 1985 c.588 Â§6; 1989 c.506 Â§11; renumbered 90.365 in 1989]

Â Â Â Â Â  91.810 [1973 c.559 Â§21; 1979 c.854 Â§1; 1987 c.611 Â§6; renumbered 90.370 in 1989]

Â Â Â Â Â  91.815 [1973 c.559 Â§22; 1985 c.588 Â§7; 1987 c.611 Â§8; 1989 c.506 Â§3; renumbered 90.375 in 1989]

Â Â Â Â Â  91.817 [1983 c.356 Â§2; 1989 c.506 Â§12; renumbered 90.380 in 1989]

Â Â Â Â Â  91.820 [1973 c.559 Â§23; 1975 c.256 Â§3; 1979 c.573 Â§1a; 1979 c.765 Â§3; 1981 c.753 Â§3; 1983 c.303 Â§1; 1987 c.611 Â§9; 1989 c.506 Â§13; renumbered 90.400 in 1989]

Â Â Â Â Â  91.822 [1979 c.765 Â§2; renumbered 90.405 in 1989]

Â Â Â Â Â  91.825 [1973 c.559 Â§24; renumbered 90.410 in 1989]

Â Â Â Â Â  91.830 [1973 c.559 Â§25; 1983 c.708 Â§2; 1985 c.588 Â§17; 1989 c.506 Â§10; renumbered 90.415 in 1989]

Â Â Â Â Â  91.835 [1973 c.559 Â§26; renumbered 90.420 in 1989]

Â Â Â Â Â  91.840 [1973 c.559 Â§27; 1979 c.765 Â§4; 1981 c.753 Â§4; 1983 c.303 Â§4; 1985 c.473 Â§11; 1985 c.588 Â§8; 1987 c.611 Â§7; 1989 c.506 Â§4; 1989 c.648 Â§34; renumbered 90.425 in 1989]

Â Â Â Â Â  91.845 [1973 c.559 Â§28; renumbered 90.430 in 1989]

Â Â Â Â Â  91.850 [1973 c.559 Â§29; renumbered 90.435 in 1989]

Â Â Â Â Â  91.855 [1973 c.559 Â§30; renumbered 90.900 in 1989]

Â Â Â Â Â  91.857 [1985 c.588 Â§12; 1987 c.611 Â§4; 1989 c.171 Â§9; 1989 c.506 Â§16; renumbered 90.910 in 1989]

Â Â Â Â Â  91.860 [1973 c.559 Â§31; 1985 c.588 Â§9; renumbered 90.920 in 1989]

Â Â Â Â Â  91.862 [1981 c.179 Â§3; 1989 c.336 Â§4; renumbered 90.930 in 1989]

Â Â Â Â Â  91.865 [1973 c.559 Â§32; 1979 c.643 Â§1; 1983 c.337 Â§1; 1985 c.588 Â§10; 1989 c.506 Â§17; renumbered 90.385 in 1989]

Â Â Â Â Â  91.866 [1981 c.430 Â§2; renumbered 90.940 in 1989]

Â Â Â Â Â  91.868 [1981 c.478 Â§2; 1987 c.274 Â§2; 1989 c.648 Â§35; 1989 c.919 Â§6a; renumbered 90.500 in 1989]

Â Â Â Â Â  91.869 [1985 c.473 Â§10; 1989 c.648 Â§36; renumbered 90.600 in 1989]

Â Â Â Â Â  91.870 [1975 c.353 Â§7; 1979 c.384 Â§1a; 1985 c.588 Â§18; 1989 c.648 Â§70; renumbered 90.765 in 1989]

Â Â Â Â Â  91.873 [1977 c.348 Â§3; 1979 c.384 Â§2; 1989 c.648 Â§37; renumbered 90.606 in 1989]

Â Â Â Â Â  91.874 [1977 c.348 Â§1a; 1987 c.414 Â§144; repealed by 1989 c.918 Â§9 and 1989 c.919 Â§14]

Â Â Â Â Â  91.875 [1975 c.353 Â§2; 1977 c.348 Â§1; 1979 c.384 Â§3; 1979 c.573 Â§2a; 1979 c.676 Â§1; 1989 c.648 Â§39; renumbered 90.510 in 1989]

Â Â Â Â Â  91.880 [1975 c.353 Â§3; 1977 c.348 Â§4; 1979 c.384 Â§4; 1989 c.648 Â§71; renumbered 90.620 in 1989]

Â Â Â Â Â  91.885 [1975 c.353 Â§4; 1977 c.348 Â§5; 1979 c.384 Â§5; 1979 c.676 Â§2; repealed by 1979 c.676 Â§5 (91.886 enacted in lieu of 91.885)]

Â Â Â Â Â  91.886 [1979 c.676 Â§6 (enacted in lieu of 91.885); 1987 c.787 Â§1; 1989 c.919 Â§Â§13,13a; renumbered 90.630 in 1989]

Â Â Â Â Â  91.890 [1975 c.353 Â§5; 1977 c.348 Â§6; 1979 c.384 Â§6; 1979 c.676 Â§3; 1983 c.694 Â§1; 1989 c.648 Â§41; renumbered 90.680 in 1989]

Â Â Â Â Â  91.895 [1975 c.353 Â§6; 1979 c.384 Â§7; 1981 c.478 Â§3; 1985 c.473 Â§6; 1989 c.648 Â§42; renumbered 90.525 in 1989]

Â Â Â Â Â  91.900 [1977 c.348 Â§7; 1979 c.676 Â§4; 1981 c.897 Â§29; 1989 c.648 Â§43; renumbered 90.710 in 1989]

Â Â Â Â Â  91.905 [1985 c.473 Â§8; 1989 c.648 Â§44; 1989 c.919 Â§7; renumbered 90.760 in 1989]

Â Â Â Â Â  91.910 [1985 c.473 Â§12; 1989 c.506 Â§24; 1989 c.648 Â§45; renumbered 90.690 in 1989]

Â Â Â Â Â  91.915 [1985 c.473 Â§13; 1989 c.648 Â§46; renumbered 90.670 in 1989]

Â Â Â Â Â  91.920 [1985 c.473 Â§2; 1989 c.648 Â§47; renumbered 90.750 in 1989]

Â Â Â Â Â  91.925 [1985 c.473 Â§3; 1989 c.648 Â§48; renumbered 90.755 in 1989]

Â Â Â Â Â  91.930 [1985 c.473 Â§5; renumbered 90.720 in 1989]

Â Â Â Â Â  91.935 [1985 c.473 Â§4; 1989 c.648 Â§49; renumbered 90.605 in 1989]

Â Â Â Â Â  91.945 [1987 c.786 Â§1; repealed by 1989 c.648 Â§73]

Â Â Â Â Â  91.950 [1987 c.786 Â§2; 1989 c.648 Â§50; renumbered 90.770 in 1989]

Â Â Â Â Â  91.955 [1987 c.786 Â§3; renumbered 90.775 in 1989]

Â Â Â Â Â  91.990 [1977 c.484 Â§23; renumbered 94.991]

_______________



Chapter 92

Chapter 92 Â Subdivisions and Partitions

2005 EDITION

SUBDIVISIONS AND PARTITIONS

PROPERTY RIGHTS AND TRANSACTIONS

TENTATIVE AND FINAL APPROVAL OF PLANS; PLATS

92.010Â Â Â Â Â Â  Definitions for ORS 92.010 to 92.190

92.012Â Â Â Â Â Â  Compliance with ORS 92.010 to 92.190 required

92.014Â Â Â Â Â Â  Approval of city or county required for specified divisions of land

92.016Â Â Â Â Â Â  Sale or negotiation to sell lot or parcel prior to approval of tentative plan

92.017Â Â Â Â Â Â  When lawfully created lot or parcel remains discrete lot or parcel

92.018Â Â Â Â Â Â  BuyerÂs remedies for purchase of improperly created lot or parcel

92.025Â Â Â Â Â Â  Prohibition of sale of lot or parcel prior to recordation of plat; waiver

92.040Â Â Â Â Â Â  Application for approval of subdivision or partition; tentative plan; applicability of local government laws

92.042Â Â Â Â Â Â  Governing body having jurisdiction to approve plans, maps or plats

92.044Â Â Â Â Â Â  Adoption of standards and procedures governing approval of plats and plans; delegation; fees

92.046Â Â Â Â Â Â  Adoption of regulations governing approval of partitioning of land; delegation; fees

92.048Â Â Â Â Â Â  Procedure for adoption of regulations under ORS 92.044 and 92.046

92.050Â Â Â Â Â Â  Requirements of survey and plat of subdivision and partition

92.055Â Â Â Â Â Â  Requirements for unsurveyed and unmonumented parcels on plats

92.060Â Â Â Â Â Â  Marking certain points of subdivisions, partitions or condominium plats with monuments; specifications of monuments; monuments placed before recording; adjusted property line survey and monument

92.065Â Â Â Â Â Â  Monumenting certain subdivision corners after recording plat; bond, cash deposit or other security

92.070Â Â Â Â Â Â  SurveyorÂs certificates; procedure for recording monumented corners on plat previously recorded; reestablishing certain monuments

92.075Â Â Â Â Â Â  Declaration required to subdivide or partition property; contents

92.080Â Â Â Â Â Â  Preparation of plat

92.090Â Â Â Â Â Â  Approval of subdivision plat names; requisites for approval of tentative subdivision or partition plan or plat

92.095Â Â Â Â Â Â  Payment of taxes, interest or penalties before subdivision or partition plat recorded

92.097Â Â Â Â Â Â  Employment of private licensed engineer by private developer; government standards and fees

92.100Â Â Â Â Â Â  Approval of plat by city or county surveyor; procedures; approval by county assessor and county governing body; fees

92.105Â Â Â Â Â Â  Time limit for final action by city or county on tentative plan

92.120Â Â Â Â Â Â  Recording plats; filing copies; preservation of records

92.130Â Â Â Â Â Â  Additional tracings transferred to county surveyor; replacing lost or destroyed records

92.140Â Â Â Â Â Â  Indexing of plats

92.150Â Â Â Â Â Â  Construction of donations marked on plat

92.160Â Â Â Â Â Â  Notice to Real Estate Commissioner of receipt of subdivision plat

92.170Â Â Â Â Â Â  Amending recorded plat; affidavit of correction

92.175Â Â Â Â Â Â  Methods by which certain land may be provided for public purposes

92.177Â Â Â Â Â Â  Creation of lot or parcel following improper formation

92.178Â Â Â Â Â Â  Creation of parcel previously approved but not acted upon

92.179Â Â Â Â Â Â  Liability for costs of relocating utility facilities

REPLATTING

92.180Â Â Â Â Â Â  Authority to review replats

92.185Â Â Â Â Â Â  Reconfiguration of lots or parcels and public easements; vacation; notice; utility easements

92.190Â Â Â Â Â Â  Effect of replat; operation of other statutes; use of alternate procedures

UNDEVELOPED SUBDIVISIONS

92.205Â Â Â Â Â Â  Policy

92.215Â Â Â Â Â Â  Review authorized; manner

92.225Â Â Â Â Â Â  Review of undeveloped or developed subdivision plat lands

92.234Â Â Â Â Â Â  Revision, vacation of undeveloped subdivisions; vacation proceedings; effect of initiation by affected landowner

92.245Â Â Â Â Â Â  Fees for review proceedings resulting in modification or vacation

MISCELLANEOUS PROVISIONS

92.285Â Â Â Â Â Â  Retroactive ordinances prohibited

OREGON SUBDIVISION AND SERIES PARTITION CONTROL LAW

(Generally)

92.305Â Â Â Â Â Â  Definitions for ORS 92.305 to 92.495

92.313Â Â Â Â Â Â  Policy; construction; citation

92.317Â Â Â Â Â Â  Policy; protection of consumers

92.325Â Â Â Â Â Â  Application of ORS 92.305 to 92.495

92.337Â Â Â Â Â Â  Exemption procedures; withdrawal of exemption; filing fee

92.339Â Â Â Â Â Â  Use of fees

(Filing Requirements)

92.345Â Â Â Â Â Â  Notice of intention; fee

92.355Â Â Â Â Â Â  Commissioner may request further information; content

92.365Â Â Â Â Â Â  Filing information to be kept current; fee for notice of material change

92.375Â Â Â Â Â Â  Consent to service of process on commissioner

(Examination of Subdivision and Series Partition; Public Report)

92.385Â Â Â Â Â Â  Examination; public report; waiver of examination in other state

92.395Â Â Â Â Â Â  Waiver of examination in this state; notice to subdivider or series partitioner

92.405Â Â Â Â Â Â  Sale prohibited where public report not waived; distribution and use of public report

92.410Â Â Â Â Â Â  Review of subdivisions for which public report issued; revised public report; compliance with ORS 92.305 to 92.495

92.415Â Â Â Â Â Â  Advance of travel expense for examination of subdivision or series partition

(Requirements for Sale)

92.425Â Â Â Â Â Â  Conditions prerequisite to sale

92.427Â Â Â Â Â Â  Cancellation of agreement to buy interest in subdivision or series partition; procedure; effect; waiver; exemptions

92.430Â Â Â Â Â Â  Notice to purchaser of cancellation rights; form

92.433Â Â Â Â Â Â  Escrow documents required of successor to vendorÂs interest

92.455Â Â Â Â Â Â  Inspection of records

(Prohibited Acts)

92.460Â Â Â Â Â Â  Blanket encumbrance permitted only in certain circumstances

92.465Â Â Â Â Â Â  Fraud and deceit prohibited

92.475Â Â Â Â Â Â  False or misleading advertising prohibited; liability

92.485Â Â Â Â Â Â  Waiver of legal rights void

(Enforcement)

92.490Â Â Â Â Â Â  Civil penalty

92.495Â Â Â Â Â Â  Cease and desist order; injunction

SUBDIVISION IN MANUFACTURED DWELLING PARK OR MOBILE HOME PARK

92.830Â Â Â Â Â Â  Definitions for ORS 92.830 to 92.845

92.832Â Â Â Â Â Â  Policy

92.835Â Â Â Â Â Â  Subdivision of manufactured dwelling park or mobile home park; waiver of right of remonstrance to formation of local improvement district

92.837Â Â Â Â Â Â  Application of city or county comprehensive plans and land use regulations; placement of new or replacement manufactured dwelling

92.840Â Â Â Â Â Â  Sale of subdivision lots in manufactured dwelling park or mobile home park; offer to sell lot to tenant; improvement or rehabilitation of park proposed for subdivision

92.843Â Â Â Â Â Â  Approval of declaration or amendment to declaration made pursuant to ORS 92.845

92.845Â Â Â Â Â Â  Relationship of subdivision in manufactured dwelling park or mobile home park to planned community statutes and series partition statutes; system development charges

PENALTIES

92.990Â Â Â Â Â Â  Penalties

TENTATIVE AND FINAL APPROVAL OF PLANS; PLATS

Â Â Â Â Â  92.010 Definitions for ORS 92.010 to 92.190. As used in ORS 92.010 to 92.190, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDeclarantÂ means the person who files a declaration under ORS 92.075.

Â Â Â Â Â  (2) ÂDeclarationÂ means the instrument described in ORS 92.075 by which the subdivision or partition plat was created.

Â Â Â Â Â  (3) ÂLotÂ means a single unit of land that is created by a subdivision of land.

Â Â Â Â Â  (4) ÂNegotiateÂ means any activity preliminary to the execution of a binding agreement for the sale of land in a subdivision or partition, including but not limited to advertising, solicitation and promotion of the sale of such land.

Â Â Â Â Â  (5) ÂParcelÂ means a single unit of land that is created by a partition of land.

Â Â Â Â Â  (6) ÂPartitionÂ means either an act of partitioning land or an area or tract of land partitioned.

Â Â Â Â Â  (7) ÂPartition landÂ means to divide land to create two or three parcels of land within a calendar year, but does not include:

Â Â Â Â Â  (a) A division of land resulting from a lien foreclosure, foreclosure of a recorded contract for the sale of real property or the creation of cemetery lots;

Â Â Â Â Â  (b) An adjustment of a property line by the relocation of a common boundary where an additional unit of land is not created and where the existing unit of land reduced in size by the adjustment complies with any applicable zoning ordinance;

Â Â Â Â Â  (c) The division of land resulting from the recording of a subdivision or condominium plat;

Â Â Â Â Â  (d) A sale or grant by a person to a public agency or public body for state highway, county road, city street or other right of way purposes provided that such road or right of way complies with the applicable comprehensive plan and ORS 215.213 (2)(p) to (r) and 215.283 (2)(q) to (s). However, any property divided by the sale or grant of property for state highway, county road, city street or other right of way purposes shall continue to be considered a single unit of land until such time as the property is further subdivided or partitioned; or

Â Â Â Â Â  (e) A sale or grant by a public agency or public body of excess property resulting from the acquisition of land by the state, a political subdivision or special district for highways, county roads, city streets or other right of way purposes when the sale or grant is part of a property line adjustment incorporating the excess right of way into adjacent property. The property line adjustment shall be approved or disapproved by the applicable local government. If the property line adjustment is approved, it shall be recorded in the deed records of the county where the property is located.

Â Â Â Â Â  (8) ÂPartition platÂ includes a final map and other writing containing all the descriptions, locations, specifications, provisions and information concerning a partition.

Â Â Â Â Â  (9) ÂPlatÂ includes a final subdivision plat, replat or partition plat.

Â Â Â Â Â  (10) ÂProperty lineÂ means the division line between two units of land.

Â Â Â Â Â  (11) ÂProperty line adjustmentÂ means the relocation or elimination of a common property line between abutting properties.

Â Â Â Â Â  (12) ÂReplatÂ means the act of platting the lots, parcels and easements in a recorded subdivision or partition plat to achieve a reconfiguration of the existing subdivision or partition plat or to increase or decrease the number of lots in the subdivision.

Â Â Â Â Â  (13) ÂRoadÂ or ÂstreetÂ means a public or private way that is created to provide ingress or egress for persons to one or more lots, parcels, areas or tracts of land, excluding a private way that is created to provide ingress or egress to such land in conjunction with the use of such land for forestry, mining or agricultural purposes.

Â Â Â Â Â  (14) ÂSaleÂ or ÂsellÂ includes every disposition or transfer of land in a subdivision or partition or an interest or estate therein.

Â Â Â Â Â  (15) ÂSubdivide landÂ means to divide land to create four or more lots within a calendar year.

Â Â Â Â Â  (16) ÂSubdivisionÂ means either an act of subdividing land or an area or a tract of land subdivided.

Â Â Â Â Â  (17) ÂSubdivision platÂ includes a final map and other writing containing all the descriptions, locations, specifications, dedications, provisions and information concerning a subdivision.

Â Â Â Â Â  (18) ÂUtility easementÂ means an easement noted on a subdivision plat or partition plat for the purpose of installing or maintaining public utility infrastructure for the provision of water, power, heat or telecommunications to the public. [Amended by 1955 c.756 Â§1; 1973 c.696 Â§3; 1977 c.809 Â§4; 1979 c.46 Â§1; 1985 c.369 Â§5; 1985 c.717 Â§1; 1989 c.772 Â§1; 1991 c.763 Â§1; 1993 c.702 Â§1; 1993 c.704 Â§4; 1995 c.382 Â§3; 1997 c.268 Â§1; 2001 c.544 Â§3; 2005 c.399 Â§1]

Â Â Â Â Â  92.012 Compliance with ORS 92.010 to 92.190 required. No land may be subdivided or partitioned except in accordance with ORS 92.010 to 92.190. [1973 c.696 Â§2; 1975 c.643 Â§24]

Â Â Â Â Â  92.014 Approval of city or county required for specified divisions of land. (1) A person may not create a street or road for the purpose of subdividing or partitioning an area or tract of land without the approval of the city or county having jurisdiction over the area or tract of land to be subdivided or partitioned.

Â Â Â Â Â  (2) Notwithstanding ORS 92.175, an instrument dedicating land to public use may not be accepted for recording in this state unless the instrument bears the approval of the city or county authorized by law to accept the dedication. [1955 c.756 Â§3; 1973 c.696 Â§4; 1991 c.763 Â§4; 2005 c.399 Â§2]

Â Â Â Â Â  92.016 Sale or negotiation to sell lot or parcel prior to approval of tentative plan. (1) No person shall sell any lot in any subdivision with respect to which approval is required by any ordinance or regulation adopted under ORS 92.044 and 92.048 until such approval is obtained. No person shall negotiate to sell any lot in a subdivision until a tentative plan has been approved.

Â Â Â Â Â  (2) A person may negotiate to sell any parcel in a partition with respect to which approval of a tentative plan is required by any ordinance or regulation adopted under ORS 92.044 or 92.046, respectively, prior to the approval of the tentative plan for the partition, but no person may sell any parcel in a partition for which approval of a tentative plan is required by any ordinance or regulation adopted under ORS 92.044 or 92.046, respectively, prior to such approval. [1955 c.756 Â§24; 1973 c.696 Â§5; 1974 s.s. c.74 Â§1; 1977 c.809 Â§5; 1991 c.763 Â§5; 2003 c.14 Â§34]

Â Â Â Â Â  92.017 When lawfully created lot or parcel remains discrete lot or parcel. A lot or parcel lawfully created shall remain a discrete lot or parcel, unless the lot or parcel lines are vacated or the lot or parcel is further divided, as provided by law. [1985 c.717 Â§3; 1993 c.702 Â§2]

Â Â Â Â Â  92.018 BuyerÂs remedies for purchase of improperly created lot or parcel. (1) A person who buys a lot or parcel that was created without approval of the appropriate city or county authority may bring an individual action against the seller in an appropriate court to recover damages or to obtain equitable relief. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) If the seller of the lot or parcel is a county that involuntarily acquired the lot or parcel by means of foreclosure under ORS chapter 312 of delinquent tax liens, the person who purchases the lot or parcel is not entitled to damages or equitable relief. [1983 c.718 Â§4; 1995 c.618 Â§53; 1997 c.805 Â§2]

Â Â Â Â Â  92.020 [Repealed by 1955 c.756 Â§5 (92.025 enacted in lieu of 92.020 and 92.030)]

Â Â Â Â Â  92.025 Prohibition of sale of lot or parcel prior to recordation of plat; waiver. (1) A person may not sell a lot in a subdivision or a parcel in a partition until the plat of the subdivision or partition has been acknowledged and recorded with the recording officer of the county in which the lot or parcel is situated.

Â Â Â Â Â  (2) A person may not sell a lot in a subdivision or a parcel in a partition by reference to or exhibition or other use of a plat of the subdivision or partition before the plat for the subdivision or partition has been so recorded. In negotiating to sell a lot in a subdivision or a parcel in a partition under ORS 92.016 (1) and (2), a person may use the approved tentative plan for the subdivision or partition.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the governing body of a city or county may enact an ordinance waiving the requirement that parcels created in excess of 80 acres be shown on a partition plat. Nothing in this subsection shall exempt a local government from minimum area requirements established in acknowledged comprehensive plans and land use regulations. [1955 c.756 Â§6 (enacted in lieu of 92.020 and 92.030); 1973 c.696 Â§6; 1977 c.809 Â§6; 1989 c.772 Â§4; 1991 c.763 Â§6; 2005 c.399 Â§3]

Â Â Â Â Â  92.030 [Repealed by 1955 c.756 Â§5 (92.025 enacted in lieu of 92.020 and 92.030)]

Â Â Â Â Â  92.040 Application for approval of subdivision or partition; tentative plan; applicability of local government laws. (1) Before a plat of any subdivision or partition subject to review under ORS 92.044 may be made and recorded, the person proposing the subdivision or partition or authorized agent or representative of the person shall make an application in writing to the county or city having jurisdiction under ORS 92.042 for approval of the proposed subdivision or partition in accordance with procedures established by the applicable ordinance or regulation adopted under ORS 92.044. Each such application shall be accompanied by a tentative plan showing the general design of the proposed subdivision or partition. No plat for any proposed subdivision or partition may be considered for approval by a city or county until the tentative plan for the proposed subdivision or partition has been approved by the city or county. Approval of the tentative plan shall not constitute final acceptance of the plat of the proposed subdivision or partition for recording. However, approval by a city or county of such tentative plan shall be binding upon the city or county for the purposes of the preparation of the subdivision or partition plat, and the city or county may require only such changes in the subdivision or partition plat as are necessary for compliance with the terms of its approval of the tentative plan for the proposed subdivision or partition.

Â Â Â Â Â  (2) After September 9, 1995, when a local government makes a decision on a land use application for a subdivision inside an urban growth boundary, only those local government laws implemented under an acknowledged comprehensive plan that are in effect at the time of application shall govern subsequent construction on the property unless the applicant elects otherwise.

Â Â Â Â Â  (3) A local government may establish a time period during which decisions on land use applications under subsection (2) of this section apply. However, in no event shall the time period exceed 10 years, whether or not a time period is established by the local government. [Amended by 1955 c.756 Â§7; 1973 c.696 Â§7; 1983 c.826 Â§8; 1989 c.772 Â§5; 1995 c.812 Â§9; 2005 c.22 Â§71]

Â Â Â Â Â  92.042 Governing body having jurisdiction to approve plans, maps or plats. (1) Land within six miles outside of the corporate limits of a city is under the jurisdiction of the city for the purpose of giving approval of plans, maps and plats of subdivisions and partitions under ORS 92.040 and 227.110. However, unless otherwise provided in an urban growth area management agreement jointly adopted by a city and county to establish procedures for regulating land use outside the city limits and within an urban growth boundary acknowledged under ORS 197.251, when the governing body of a county has adopted ordinances or regulations for subdivision and partition control as required by ORS 92.044, land in the county within the six-mile limit shall be under the jurisdiction of the county for those purposes.

Â Â Â Â Â  (2) Land over six miles from the corporate limits of a city is under the jurisdiction of the county for the purpose of giving approval of plans, maps and plats for subdivisions and partitions under ORS 92.040. [1955 c.756 Â§4; 1973 c.261 Â§1; 1973 c.696 Â§8; 1983 c.570 Â§3; 1991 c.763 Â§7]

Â Â Â Â Â  92.044 Adoption of standards and procedures governing approval of plats and plans; delegation; fees. (1) The governing body of a county or a city shall, by regulation or ordinance, adopt standards and procedures, in addition to those otherwise provided by law, governing, in the area over which the county or the city has jurisdiction under ORS 92.042, the submission and approval of tentative plans and plats of subdivisions, tentative plans and plats of partitions in exclusive farm use zones established under ORS 215.203.

Â Â Â Â Â  (a) The standards shall include, taking into consideration the location and surrounding area of the proposed subdivisions or partitions, requirements for:

Â Â Â Â Â  (A) Placement of utilities subject to subsection (7) of this section, for the width and location of streets or for minimum lot sizes and other requirements the governing body considers necessary for lessening congestion in the streets;

Â Â Â Â Â  (B) Securing safety from fire, flood, slides, pollution or other dangers;

Â Â Â Â Â  (C) Providing adequate light and air including protection and assurance of access to incident solar radiation for potential future use;

Â Â Â Â Â  (D) Preventing overcrowding of land;

Â Â Â Â Â  (E) Facilitating adequate provision of transportation, water supply, sewerage, drainage, education, recreation or other needs; or

Â Â Â Â Â  (F) Protection and assurance of access to wind for potential electrical generation or mechanical application.

Â Â Â Â Â  (b) The ordinances or regulations shall establish the form and contents of tentative plans of partitions and subdivisions submitted for approval.

Â Â Â Â Â  (c) The procedures established by each ordinance or regulation shall provide for the coordination in the review of the tentative plan of any subdivision or partition with all affected city, county, state and federal agencies and all affected special districts.

Â Â Â Â Â  (2)(a) The governing body of a city or county may provide for the delegation of any of its lawful functions with respect to subdivisions and partitions to the planning commission of the city or county or to an official of the city or county appointed by the governing body for such purpose.

Â Â Â Â Â  (b) If an ordinance or regulation adopted under this section includes the delegation to a planning commission or appointed official of the power to take final action approving or disapproving a tentative plan for a subdivision or partition, such ordinance or regulation may also provide for appeal to the governing body from such approval or disapproval.

Â Â Â Â Â  (c) The governing body may establish, by ordinance or regulation, a fee to be charged for an appeal under ORS chapter 197, 215 or 227, except for an appeal under 197.805 to 197.855.

Â Â Â Â Â  (3) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon proposed subdivisions that are submitted for approval pursuant to this section. As used in this subsection, ÂcostsÂ does not include costs for which fees are prescribed under ORS 92.100 and 205.350.

Â Â Â Â Â  (4) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon proposed partitions that are submitted for approval pursuant to this section.

Â Â Â Â Â  (5) Ordinances and regulations adopted under this section shall be adopted in accordance with ORS 92.048.

Â Â Â Â Â  (6) Any ordinance or regulation adopted under this section shall comply with the comprehensive plan for the city or county adopting the ordinance or regulation.

Â Â Â Â Â  (7) Unless specifically requested by a public utility provider, the governing body of a city or county may not require a utility easement except for a utility easement abutting a street. The governing body of a city or county may not place additional restrictions or conditions on a utility easement granted under this chapter.

Â Â Â Â Â  (8) For the purposes of this section:

Â Â Â Â Â  (a) ÂIncident solar radiationÂ means solar energy falling upon a given surface area.

Â Â Â Â Â  (b) ÂWindÂ means the natural movement of air at an annual average speed measured at a height of 10 meters of at least eight miles per hour. [1955 c.756 Â§9; 1973 c.696 Â§9; 1974 s.s. c.74 Â§2; 1979 c.671 Â§1; 1981 c.590 Â§5; 1983 c.570 Â§1; 1983 c.826 Â§9; 1983 c.827 Â§19e; 1987 c.649 Â§11; 1989 c.772 Â§6; 1991 c.763 Â§8; 1993 c.792 Â§46; 1997 c.489 Â§1; 1999 c.348 Â§12; 2005 c.399 Â§4]

Â Â Â Â Â  92.046 Adoption of regulations governing approval of partitioning of land; delegation; fees. (1) The governing body of a county or a city may, as provided in ORS 92.048, when reasonably necessary to accomplish the orderly development of the land within the jurisdiction of such county or city under ORS 92.042 and to promote the public health, safety and general welfare of the county or city, adopt regulations or ordinances governing approval, by the county or city of proposed partitions. Such regulations or ordinances shall be applicable throughout the area over which the county or city has jurisdiction under ORS 92.042, or over any portion thereof. Such ordinances or regulations may specify the classifications of such partitions which require approval under this section and may establish standards and procedures governing the approval of tentative plans for such partitions. The standards may include all, or less than all, of the same requirements as are provided or authorized for subdivisions under ORS 92.010 to 92.190 and may provide for different standards and procedures for different classifications of such partitions so long as the standards are no more stringent than are imposed by the city or county in connection with subdivisions.

Â Â Â Â Â  (2) Such ordinances or regulations may establish the form and contents of the tentative plans of partitions submitted for approval.

Â Â Â Â Â  (3)(a) The governing body of a city or county may provide for the delegation of any of its lawful functions with respect to partitions to the planning commission of the city or county or to an official of the city or county appointed by the governing body for such purpose.

Â Â Â Â Â  (b) If an ordinance or regulation adopted under this section includes the delegation to a planning commission or appointed official of the power to take final action approving or disapproving a tentative plan for a partition, such ordinance or regulation may also provide for appeal to the governing body from such approval or disapproval and require initiation of any such appeal within 10 days after the date of the approval or disapproval from which the appeal is taken.

Â Â Â Â Â  (c) The governing body may establish, by ordinance or regulation, a fee to be charged for an appeal under ORS chapter 197, 215 or 227, except for an appeal under ORS 197.805 to 197.855.

Â Â Â Â Â  (4) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon applications for approval of proposed partitions.

Â Â Â Â Â  (5) No tentative plan of a proposed partition may be approved unless the tentative plan complies with the applicable zoning ordinances and regulations and the ordinances or regulations adopted under this section that are then in effect for the city or county within which the land described in the tentative plan is situated.

Â Â Â Â Â  (6) Any ordinance or regulation adopted under this section shall comply with the comprehensive plan for the city or county adopting the ordinance or regulation. [1955 c.756 Â§22; 1973 c.696 Â§10; 1983 c.827 Â§19f; 1989 c.772 Â§7; 1993 c.792 Â§47; 1999 c.348 Â§13]

Â Â Â Â Â  92.048 Procedure for adoption of regulations under ORS 92.044 and 92.046. The procedure for adoption of any ordinance or regulation under ORS 92.044 and 92.046 is as follows:

Â Â Â Â Â  (1) The planning commission of the county or the city shall hold a public hearing on the proposed ordinance or regulation after publishing notice of the hearing 10 days prior to the hearing in a newspaper of general circulation published in the area in which land to be subject to such ordinance or regulation is situated or, if there is no such newspaper, a newspaper of general circulation published in the county. The notice shall contain the time, place and purpose of the hearing and a description of the land to be subject to the ordinance or regulation.

Â Â Â Â Â  (2) Prior to the expiration of 60 days after the date of such hearing, the planning commission may transmit its recommendation regarding the proposed ordinance or regulation to the governing body of the county or city, as the case may be. If the planning commission recommendation has not been received by the governing body of the county or the city prior to the expiration of such 60-day period, the governing body may consider the ordinance or regulation without recommendation of the planning commission thereon.

Â Â Â Â Â  (3) Prior to the adoption of such ordinance or regulation, the governing body of the county or the city shall hold a hearing thereon after giving notice of the hearing in the same manner provided in subsection (1) of this section.

Â Â Â Â Â  (4) A copy of any regulation or ordinance adopted by the governing body of a county or a city under this section, together with a map of the area subject to the regulation or ordinance and a brief statement of the different classifications, if any, of land partitioning under the ordinance or regulation, shall be filed with the recording officer of the county in which the land subject to the ordinance or regulation is situated. Such ordinance or regulation shall not be effective until so filed. If the ordinance or regulation is applicable throughout all of the area over which the county or city has jurisdiction under ORS 92.042, only an outline map of such area shall be filed with the recording officer of the county.

Â Â Â Â Â  (5) The ordinance or regulation may be amended from time to time by following the procedure prescribed in this section. [1955 c.756 Â§23; 1973 c.314 Â§1; 1973 c.696 Â§11; 1983 c.570 Â§2]

Â Â Â Â Â  92.050 Requirements of survey and plat of subdivision and partition. (1) A person shall not submit a plat of a subdivision or partition for record, until all the requirements of ORS 209.250 and the plat requirements of the subdivision or partition have been met.

Â Â Â Â Â  (2) The survey for the plat of the subdivision or partition shall be done in a manner to achieve sufficient accuracy that measurements may be taken between monuments within one-tenth of a foot or one ten-thousandth of the distance shown on the subdivision or partition plat, whichever is greater.

Â Â Â Â Â  (3) The survey and plat of the subdivision or partition shall be made by a registered professional land surveyor.

Â Â Â Â Â  (4) The plat of the subdivision or partition shall be of sufficient scale and lettering size, approved by the county surveyor, so that:

Â Â Â Â Â  (a) The survey and mathematical information and all other details are clearly and legibly shown on the plat.

Â Â Â Â Â  (b) Each lot or parcel is numbered consecutively.

Â Â Â Â Â  (c) The lengths and courses of the boundaries of each lot or parcel are shown on the plat.

Â Â Â Â Â  (d) Each street is named and shown on the plat.

Â Â Â Â Â  (5) The locations and descriptions of all monuments found or set must be carefully recorded upon all plats and the proper courses and distances of all boundary lines, conforming to the surveyorÂs certificate, must be shown.

Â Â Â Â Â  (6) The location, dimensions and purpose of all recorded and proposed public and private easements must be shown on the subdivision or partition plat along with the county clerkÂs recording reference if the easement has been recorded by the county clerk. Private easements become effective upon the recording of the plat.

Â Â Â Â Â  (7) The area of each lot or parcel must be shown on the subdivision or partition plat.

Â Â Â Â Â  (8) In addition to showing bearings in degrees, minutes and seconds and distances in feet and hundredths of a foot, the following curve information must be shown on the subdivision or partition plat either on the face of the map or in a separate table:

Â Â Â Â Â  (a) Arc length;

Â Â Â Â Â  (b) Chord length;

Â Â Â Â Â  (c) Chord bearing;

Â Â Â Â Â  (d) Radius; and

Â Â Â Â Â  (e) Central angle.

Â Â Â Â Â  (9) A city or county may not require that a final subdivision, condominium or partition plat show graphically or by notation on the final plat any information or requirement that is or may be subject to administrative change or variance by a city or county or any other information unless authorized by the county surveyor. [Amended by 1955 c.756 Â§10; 1983 c.309 Â§3; 1989 c.772 Â§8; 1991 c.763 Â§10; 1993 c.702 Â§3; 1995 c.382 Â§4; 1997 c.489 Â§2; 1999 c.1018 Â§1; 2005 c.399 Â§5]

Â Â Â Â Â  92.055 Requirements for unsurveyed and unmonumented parcels on plats. (1) A parcel larger than 10 acres that is created outside an urban growth boundary is not required to be surveyed and monumented and shall comply with the following:

Â Â Â Â Â  (a) The approximate acreage of each unsurveyed parcel shall be shown; and

Â Â Â Â Â  (b) Any unsurveyed parcel shall have the words ÂunsurveyedÂ placed in bold letters adjacent to the parcel number.

Â Â Â Â Â  (2) Unsurveyed parcels need not comply with ORS 92.050 (5), (7) and (8). [1995 c.382 Â§2; 1999 c.1018 Â§2; 2005 c.399 Â§6]

Â Â Â Â Â  Note: 92.055 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.060 Marking certain points of subdivisions, partitions or condominium plats with monuments; specifications of monuments; monuments placed before recording; adjusted property line survey and monument. (1) The initial point, also known as the point of beginning, of a plat must be on the exterior boundary of the plat and must be marked with a monument that is either galvanized iron pipe or an iron or steel rod. If galvanized iron pipe is used, the pipe may not be less than three-quarter inch inside diameter and 30 inches long. If an iron or steel rod is used, the rod may not be less than five-eighths of an inch in least dimension and 30 inches long. The location of the monument shall be with reference by survey to a section corner, one-quarter corner, one-sixteenth corner, Donation Land Claim corner or to a monumented lot corner or boundary corner of a recorded subdivision, partition or condominium plat. When setting a required monument is impracticable under the circumstances, the county surveyor may authorize the setting of another type of monument.

Â Â Â Â Â  (2) In subdivision plats, the intersections, the initial point, also known as the point of beginning, the point of ending, points of curves and points of tangents, or the point of intersection of the curve if the point is within the pavement area of the road, of the centerlines of all streets and roads and all points on the exterior boundary where the boundary line changes direction, must be marked with monuments either of galvanized iron pipe or iron or steel rods. If galvanized iron pipe is used, the pipe may not be less than three-quarter inch inside diameter and 30 inches long. If iron or steel rods are used, the rod may not be less than five-eighths of an inch in least dimension and 30 inches long. When setting a required monument is impracticable under the circumstances:

Â Â Â Â Â  (a) The county surveyor may authorize the setting of another type of monument; or

Â Â Â Â Â  (b) The county surveyor may waive the setting of the monument.

Â Â Â Â Â  (3) All lot and parcel corners except lot corners of cemetery lots must be marked with monuments of either galvanized iron pipe not less than one-half inch inside diameter or iron or steel rods not less than five-eighths inch in least dimension and not less than 24 inches long. When setting a required monument is impracticable under the circumstances:

Â Â Â Â Â  (a) The surveyor may set another type of monument; or

Â Â Â Â Â  (b) The county surveyor may waive the setting of the monument.

Â Â Â Â Â  (4) A surveyor shall set monuments with sufficient accuracy that measurements may be taken between monuments within one-tenth of a foot or within one ten-thousandth of the distance shown on the subdivision or partition plat, whichever is greater.

Â Â Â Â Â  (5) A surveyor shall set monuments on the exterior boundary of a subdivision, unless the county surveyor waives the setting of a particular monument, where changes in the direction of the boundary occur and shall reference the monuments on the plat of the subdivision before the plat of the subdivision is offered for recording. However, the surveyor need not set the remaining monuments for the subdivision prior to the recording of the plat of the subdivision if:

Â Â Â Â Â  (a) The registered professional land surveyor performing the survey work certifies that the remaining monuments will be set, unless the county surveyor waives the setting of a particular monument, on or before a specified date as provided in ORS 92.070 (2); and

Â Â Â Â Â  (b) The person subdividing the land furnishes to the county or city by which the subdivision was approved a bond, cash deposit, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security as required by the county or city guaranteeing the payment of the cost of setting the remaining monuments for the subdivision as provided in ORS 92.065.

Â Â Â Â Â  (6) A surveyor shall set all monuments on the exterior boundary and all parcel corner monuments of partitions, unless the county surveyor waives the setting of a particular monument, before the partition plat is offered for recording. Unless the governing body provides otherwise, any parcels created outside an urban growth boundary that are greater than 10 acres need not be surveyed or monumented.

Â Â Â Â Â  (7) Except as provided in subsections (8) and (9) of this section, an adjusted property line created by the relocation of a common boundary as described in ORS 92.010 (7)(b) must be surveyed and monumented in accordance with subsection (3) of this section and a survey, complying with ORS 209.250, must be filed with the county surveyor.

Â Â Â Â Â  (8) Unless the governing body of a city or county has otherwise provided by ordinance, a survey or monument is not required for a property line adjustment when the abutting properties are each greater than 10 acres. Nothing in this subsection exempts a local government from minimum area requirements established in acknowledged comprehensive plans and land use regulations.

Â Â Â Â Â  (9) The requirements of subsection (7) of this section do not apply to property transferred through a property line adjustment as provided in ORS 92.010 (7)(e). [Amended by 1955 c.756 Â§11; 1973 c.696 Â§12; 1983 c.309 Â§4; 1989 c.772 Â§9; 1991 c.331 Â§20; 1991 c.763 Â§11; 1993 c.702 Â§4; 1995 c.79 Â§32; 1995 c.382 Â§5; 1997 c.268 Â§2; 1997 c.489 Â§3; 1997 c.631 Â§391; 1999 c.1018 Â§3; 2005 c.230 Â§3; 2005 c.399 Â§7a]

Â Â Â Â Â  92.065 Monumenting certain subdivision corners after recording plat; bond, cash deposit or other security. (1) Except for exterior monuments described in ORS 92.060 (5), if the remaining corners of a subdivision are to be monumented on or before a specified date after the recording of the plat of the subdivision, the person subdividing the land described in the subdivision plat shall furnish to the county surveyor, prior to approval of the subdivision plat by the county surveyor, a bond, cash deposit, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security, as required at the option of the city or county, in an amount equal to 120 percent of the estimated cost of performing the work for the remaining monumentation.

Â Â Â Â Â  (2) The county surveyor may require that the setting of the remaining corners of the subdivision be delayed, according to the provisions of this section, if the installation of street and utility improvements has not been completed, or if other conditions or circumstances justify the delay.

Â Â Â Â Â  (3) The person subdividing the lands described in subsection (1) of this section shall pay the surveyor for performing the remaining monumentation work and notify the county surveyor of the payment. The county surveyor, within three months after the notice, shall release the bond, irrevocable letter of credit or other required security, or return the cash deposit upon a finding that the payment has been made. Upon written request from the person subdividing the land, the governing body may pay the surveyor from moneys within a cash deposit held by it for that purpose and return the excess of the cash deposit, if any, to the person who made the deposit. If the subdivider has not paid the surveyor within 30 days of final approval of the remaining monumentation, the city or county may pay the surveyor from moneys held in a cash deposit, if any, or require payment to be made from other security.

Â Â Â Â Â  (4) In the event of the death, disability or retirement from practice of the surveyor charged with the responsibility for setting remaining monuments for a subdivision or upon the failure or refusal of the surveyor to set the monuments, the county surveyor shall cause the monumentation to be completed and referenced for recording as provided in ORS 92.070. If another surveyor completes the remaining monumentation, the surveyor shall submit an affidavit to the county surveyor complying with ORS 92.070 (3)(b). The county surveyor shall note on the original, and on any exact copies filed in accordance with ORS 92.120 (3) the surveyorÂs name and business address. Payment of the fees for completing said monumentation shall be made by the subdivider within 30 days of the completion of such work. In the event that the subdivider fails to pay such fees within 30 days, the bond, cash deposit, irrevocable letter of credit or other security may be used to pay such fees; and when such cash or other securities are inadequate to cover the cost incurred by the county surveyor, the balance due will constitute a lien on any lots in the subdivision that are still in the ownership of the subdivider when recorded pursuant to ORS 93.600 to 93.800. [1973 c.696 Â§14; 1983 c.309 Â§5; 1989 c.772 Â§10; 1991 c.331 Â§21; 1991 c.763 Â§12; 1995 c.382 Â§6; 1997 c.631 Â§392; 1999 c.1018 Â§4]

Â Â Â Â Â  92.070 SurveyorÂs certificates; procedure for recording monumented corners on plat previously recorded; reestablishing certain monuments. (1) Except as otherwise provided in this section, a subdivision or partition plat designating the location of land in a county in the State of Oregon, offered for record, must include on the face of the plat a surveyorÂs certificate, together with the seal and signature of the surveyor having surveyed the land represented on the plat, to the effect that the surveyor has correctly surveyed and marked with proper monuments the lands as represented and has placed a proper monument as provided in ORS 92.060 indicating the initial point of the plat and its location in accordance with ORS 92.060 (1) and accurately describing by metes or bounds, or other description as approved by the county surveyor, the tract of land upon which the lots and blocks or parcels are laid out.

Â Â Â Â Â  (2) If the person subdividing any land has complied with ORS 92.065 (1), the surveyor may prepare the plat of the subdivision for recording with only the exterior monuments referenced on the subdivision plat as submitted for recording. The subdivision plat shall include a certification of the surveyor that the remaining corners for the subdivision will be monumented on or before a specified date in accordance with ORS 92.060, noting those monuments to be set on or before said specified date on the subdivision plat as approved by the city or county.

Â Â Â Â Â  (3) After the remaining corners for a subdivision have been monumented as provided in the certificate submitted under subsection (2) of this section, the surveyor performing the work shall:

Â Â Â Â Â  (a) Within five days after completion of the work, notify the person subdividing the land involved and the county surveyor by whom the subdivision was approved; and

Â Â Â Â Â  (b) Upon approval of the work under ORS 92.100 by the county surveyor, submit an affidavit for recording stating that the subdivision plat has been correctly surveyed and marked with proper monuments at the remaining corners of the subdivisions as noted on the original subdivision plat. Any monument that cannot be set shall be separately noted and a reference monument shall be set. The affidavit shall be approved by the county surveyor before recording. The surveyor who prepared the affidavit shall cause the affidavit to be recorded in the office of the county recorder where the subdivision plat is recorded. The county clerk shall promptly provide a recorded copy of the affidavit to the county surveyor. The county surveyor shall note the monuments set and the recorderÂs information on the county surveyorÂs copy of the subdivision plat and any exact copies filed in accordance with ORS 92.120 (3). The original plat may not be corrected or changed after it is recorded with the county clerk.

Â Â Â Â Â  (4) The county surveyor approving the work pursuant to subsection (3) of this section shall reference the approval upon the subdivision plat and tracings previously recorded. A city surveyor approving the work under ORS 92.100 (1) shall reference that surveyorÂs approval on the affidavit required under this section prior to approval by the county surveyor.

Â Â Â Â Â  (5) Notwithstanding ORS 209.250, the surveyor who prepared the subdivision or partition plat may reestablish plat monuments within two years of plat recordation without filing a map of the survey as required under ORS 209.250. The surveyor reestablishing any plat monuments shall prepare an affidavit stating that the reestablished corners of the subdivision or partition plat have been correctly surveyed and marked with proper monuments as required under ORS 92.060. The affidavit shall be approved by the county surveyor prior to recordation of the affidavit with the county clerk. The surveyor who prepared the affidavit shall file the affidavit with the county clerk for the county where the subdivision or partition plat is recorded. The county clerk shall promptly provide a certified copy of the recorded affidavit to the surveyor. The county surveyor shall indicate the reestablished monuments on the county surveyorÂs copy of the plat of the subdivision or partition and any copies of the plat filed under ORS 92.120 (3). The original plat may not be corrected or changed after it is recorded with the county clerk. The county shall charge a fee for recording the affidavit in the county clerkÂs office and the county surveyorÂs office. The fee shall be established by the governing body of the county and shall be paid to the county surveyor. [Amended by 1973 c.696 Â§13; 1983 c.309 Â§6; 1989 c.772 Â§11; 1991 c.763 Â§13; 1995 c.382 Â§7; 1997 c.489 Â§4; 1999 c.1018 Â§5; 2001 c.173 Â§1; 2005 c.399 Â§8]

Â Â Â Â Â  92.075 Declaration required to subdivide or partition property; contents. (1) In order to subdivide or partition any property, the declarant shall include on the face of the subdivision or partition plat, if a partition plat is required, a declaration, taken before a notary public or other person authorized by law to administer oaths, stating that the declarant has caused the subdivision or partition plat to be prepared and the property subdivided or partitioned in accordance with the provisions of this chapter. Any dedication of land to public purposes or any public or private easements created, or any other restriction made, shall be stated in the declaration.

Â Â Â Â Â  (2) If the declarant is not the fee owner of the property, the fee owner and the vendor under any instrument of sale shall also execute the declaration for the purpose of consenting to the property being subdivided or partitioned.

Â Â Â Â Â  (3) If the subdivision or partition plat contains any dedication or donation of land to public purposes, the holder of any mortgage or trust deed shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of this chapter.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (1) to (3) of this section, the fee owner, vendor or the mortgage or trust deed holder may record an affidavit consenting to the declaration of property being subdivided or partitioned and to any dedication or donation of property to public purposes. The affidavit must indicate the recorded document by which the interest in the property was acquired and all information required by ORS 93.410 to 93.530 and must be recorded in deed records at the same time as the subdivision or partition plat. The county clerk shall note the recording information of the affidavit on the original and any exact copies of the subdivision or partition plat. [1991 c.763 Â§3; 1995 c.382 Â§8; 2005 c.399 Â§9]

Â Â Â Â Â  Note: 92.075 was added to and made a part of ORS chapter 92 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.080 Preparation of plat. Notwithstanding ORS 205.232 and 205.234, all plats subdividing or partitioning land in a county in this state, dedications of streets or roads or public parks and squares and other writings made a part of the subdivision or partition plats offered for record in a county in this state must be made on material that is 18 inches by 24 inches in size with an additional three-inch binding edge on the left side when required by the county clerk or the county surveyor, that is suitable for binding and copying purposes, and that has the characteristics of strength and permanency required by the county clerk and county surveyor. All signatures on the original subdivision or partition plat must be in archival quality black ink. The subdivision or partition plat must be of a scale required by the county surveyor. The lettering of the approvals, the declaration, the surveyorÂs certificate and all other information must be of a size or type to be clearly legible, but the information may not come nearer an edge of the sheet than one inch. The subdivision or partition plat may be placed on as many sheets as necessary, but a face sheet and an index page must be included for subdivision or partition plats placed upon three or more sheets. [Amended by 1955 c.756 Â§12; 1973 c.696 Â§15; 1985 c.582 Â§1; 1989 c.772 Â§12; 1991 c.763 Â§14; 1993 c.321 Â§6; 1993 c.702 Â§5; 1997 c.489 Â§5; 1999 c.710 Â§3; 2005 c.399 Â§10]

Â Â Â Â Â  92.090 Approval of subdivision plat names; requisites for approval of tentative subdivision or partition plan or plat. (1) Subdivision plat names shall be subject to the approval of the county surveyor or, in the case where there is no county surveyor, the county assessor. No tentative subdivision plan or subdivision plat of a subdivision shall be approved which bears a name similar to or pronounced the same as the name of any other subdivision in the same county, unless the land platted is contiguous to and platted by the same party that platted the subdivision bearing that name or unless the party files and records the consent of the party that platted the contiguous subdivision bearing that name. All subdivision plats must continue the lot numbers and, if used, the block numbers of the subdivision plat of the same name last filed. On or after January 1, 1992, any subdivision submitted for final approval shall not use block numbers or letters unless such subdivision is a continued phase of a previously recorded subdivision, bearing the same name, that has previously used block numbers or letters.

Â Â Â Â Â  (2) No tentative plan for a proposed subdivision and no tentative plan for a proposed partition shall be approved unless:

Â Â Â Â Â  (a) The streets and roads are laid out so as to conform to the plats of subdivisions and partitions already approved for adjoining property as to width, general direction and in all other respects unless the city or county determines it is in the public interest to modify the street or road pattern.

Â Â Â Â Â  (b) Streets and roads held for private use are clearly indicated on the tentative plan and all reservations or restrictions relating to such private roads and streets are set forth thereon.

Â Â Â Â Â  (c) The tentative plan complies with the applicable zoning ordinances and regulations and the ordinances or regulations adopted under ORS 92.044 that are then in effect for the city or county within which the land described in the plan is situated.

Â Â Â Â Â  (3) No plat of a proposed subdivision or partition shall be approved unless:

Â Â Â Â Â  (a) Streets and roads for public use are dedicated without any reservation or restriction other than reversionary rights upon vacation of any such street or road and easements for public utilities.

Â Â Â Â Â  (b) Streets and roads held for private use and indicated on the tentative plan of such subdivision or partition have been approved by the city or county.

Â Â Â Â Â  (c) The subdivision or partition plat complies with any applicable zoning ordinances and regulations and any ordinance or regulation adopted under ORS 92.044 that are then in effect for the city or county within which the land described in the subdivision or partition plat is situated.

Â Â Â Â Â  (d) The subdivision or partition plat is in substantial conformity with the provisions of the tentative plan for the subdivision or partition, as approved.

Â Â Â Â Â  (e) The subdivision or partition plat contains a donation to the public of all common improvements, including but not limited to streets, roads, parks, sewage disposal and water supply systems, the donation of which was made a condition of the approval of the tentative plan for the subdivision or partition.

Â Â Â Â Â  (f) Explanations of all common improvements required as conditions of approval of the tentative plan of the subdivision or partition have been recorded and referenced on the subdivision or partition plat.

Â Â Â Â Â  (4) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision shall be approved by a city or county unless the city or county has received and accepted:

Â Â Â Â Â  (a) A certification by a city-owned domestic water supply system or by the owner of a privately owned domestic water supply system, subject to regulation by the Public Utility Commission of Oregon, that water will be available to the lot line of each and every lot depicted in the proposed subdivision plat;

Â Â Â Â Â  (b) A bond, irrevocable letter of credit, contract or other assurance by the subdivider to the city or county that a domestic water supply system will be installed by or on behalf of the subdivider to the lot line of each and every lot depicted in the proposed subdivision plat; and the amount of any such bond, irrevocable letter of credit, contract or other assurance by the subdivider shall be determined by a registered professional engineer, subject to any change in such amount as determined necessary by the city or county; or

Â Â Â Â Â  (c) In lieu of paragraphs (a) and (b) of this subsection, a statement that no domestic water supply facility will be provided to the purchaser of any lot depicted in the proposed subdivision plat, even though a domestic water supply source may exist. A copy of any such statement, signed by the subdivider and indorsed by the city or county, shall be filed by the subdivider with the Real Estate Commissioner and shall be included by the commissioner in any public report made for the subdivision under ORS 92.385. If the making of a public report has been waived or the subdivision is otherwise exempt under the Oregon Subdivision Control Law, the subdivider shall deliver a copy of the statement to each prospective purchaser of a lot in the subdivision at or prior to the signing by the purchaser of the first written agreement for the sale of the lot. The subdivider shall take a signed receipt from the purchaser upon delivery of such a statement, shall immediately send a copy of the receipt to the commissioner and shall keep any such receipt on file in this state, subject to inspection by the commissioner, for a period of three years after the date the receipt is taken.

Â Â Â Â Â  (5) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision shall be approved by a city or county unless the city or county has received and accepted:

Â Â Â Â Â  (a) A certification by a city-owned sewage disposal system or by the owner of a privately owned sewage disposal system that is subject to regulation by the Public Utility Commission of Oregon that a sewage disposal system will be available to the lot line of each and every lot depicted in the proposed subdivision plat;

Â Â Â Â Â  (b) A bond, irrevocable letter of credit, contract or other assurance by the subdivider to the city or county that a sewage disposal system will be installed by or on behalf of the subdivider to the lot line of each and every lot depicted on the proposed subdivision plat; and the amount of such bond, irrevocable letter of credit, contract or other assurance shall be determined by a registered professional engineer, subject to any change in such amount as the city or county considers necessary; or

Â Â Â Â Â  (c) In lieu of paragraphs (a) and (b) of this subsection, a statement that no sewage disposal facility will be provided to the purchaser of any lot depicted in the proposed subdivision plat, where the Department of Environmental Quality has approved the proposed method or an alternative method of sewage disposal for the subdivision in its evaluation report described in ORS 454.755 (1)(b). A copy of any such statement, signed by the subdivider and indorsed by the city or county shall be filed by the subdivider with the Real Estate Commissioner and shall be included by the commissioner in the public report made for the subdivision under ORS 92.385. If the making of a public report has been waived or the subdivision is otherwise exempt under the Oregon Subdivision Control Law, the subdivider shall deliver a copy of the statement to each prospective purchaser of a lot in the subdivision at or prior to the signing by the purchaser of the first written agreement for the sale of the lot. The subdivider shall take a signed receipt from the purchaser upon delivery of such a statement, shall immediately send a copy of the receipt to the commissioner and shall keep any such receipt on file in this state, subject to inspection by the commissioner, for a period of three years after the date the receipt is taken.

Â Â Â Â Â  (6) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision or partition located within the boundaries of an irrigation district, drainage district, water control district, water improvement district or district improvement company shall be approved by a city or county unless the city or county has received and accepted a certification from the district or company that the subdivision or partition is either entirely excluded from the district or company or is included within the district or company for purposes of receiving services and subjecting the subdivision or partition to the fees and other charges of the district or company. [Amended by 1955 c.31 Â§1; 1955 c.756 Â§13; 1965 c.393 Â§1; 1973 c.696 Â§16; 1974 s.s. c.74 Â§3; 1983 c.309 Â§7; 1989 c.772 Â§13; 1991 c.331 Â§22; 1991 c.763 Â§15; 1995 c.164 Â§1]

Â Â Â Â Â  92.095 Payment of taxes, interest or penalties before subdivision or partition plat recorded. (1) A subdivision or partition plat may not be recorded unless all ad valorem taxes have been paid, including additional taxes, interest and penalties imposed on land disqualified for any special assessment and all special assessments, fees or other charges required by law to be placed upon the tax roll that have become a lien upon the land or that will become a lien during the tax year.

Â Â Â Â Â  (2) After July 1, and before the certification under ORS 311.105 of any year, the subdivider or partitioner shall:

Â Â Â Â Â  (a) If the exact amount of taxes, penalties, special assessments, fees and charges can be computed by the assessor, pay the amount to the tax collector. The assessor is authorized to levy and the tax collector is authorized to collect the amount.

Â Â Â Â Â  (b) If the assessor is unable to compute the amount at the time, either:

Â Â Â Â Â  (A) Pay the amount estimated by the assessor to be needed to pay the taxes, penalties, special assessments, fees and other charges to become due; or

Â Â Â Â Â  (B) Deposit with the tax collector a bond or irrevocable letter of credit with a good and sufficient undertaking in an amount the assessor considers adequate to ensure payment of the taxes to become due. The bond or irrevocable letter of credit amount may not exceed twice the amount of the previous yearÂs taxes, special assessments, fees and other charges upon the land.

Â Â Â Â Â  (3) Taxes paid or for which security is given under subsection (2)(a) or (b) of this section are entitled to the discount provided by ORS 311.505.

Â Â Â Â Â  (4) ORS 311.370 applies to all taxes levied and collected under subsection (2) of this section, except that any deficiency constitutes a personal debt against the person subdividing or partitioning the land and not a lien against the land and must be collected as provided by law for the collection of personal property taxes.

Â Â Â Â Â  (5) If a subdivision or partition plat is recorded, any additional taxes, interest or penalties imposed upon land disqualified for any special assessment become a lien upon the land on the day before the plat was recorded. [1965 c.393 Â§2; 1973 c.696 Â§17; 1979 c.350 Â§3; 1981 c.804 Â§69; 1983 c.462 Â§1; 1989 c.772 Â§14; 1991 c.331 Â§23; 1991 c.459 Â§336; 1993 c.19 Â§1; 2005 c.399 Â§11]

Â Â Â Â Â  92.097 Employment of private licensed engineer by private developer; government standards and fees. (1) No city, county or special district shall prohibit the employment by a developer of a licensed engineer to design or supervise the installation of the improvements of streets, water and sewer lines or other public improvements that are to be installed in conjunction with the development of land using private funds.

Â Â Â Â Â  (2) When design or supervision of installation of improvements is performed by a licensed engineer under subsection (1) of this section, the city, county or special district may elect to establish standards for such improvements, review and approve plans and specifications and inspect the installation of improvements. The city, county or special district may collect a fee for inspection and any other services provided in an amount not to exceed the actual cost of performing the inspection or other services provided. [1979 c.191 Â§2]

Â Â Â Â Â  92.100 Approval of plat by city or county surveyor; procedures; approval by county assessor and county governing body; fees. (1)(a) Except as provided in subsection (4) of this section, before a subdivision or partition plat that covers land within the corporate limits of a city may be recorded, the county surveyor must approve the plat.

Â Â Â Â Â  (b) Notwithstanding ORS 92.170, the governing body of the city may, by resolution or order, designate the city surveyor to serve in lieu of the county surveyor or, with concurrence of the county surveyor, a contract surveyor to act as city surveyor.

Â Â Â Â Â  (c) Except as provided in subsection (4) of this section, if the land is outside the corporate limits of any city, the subdivision or partition plat must be approved by the county surveyor before it is recorded.

Â Â Â Â Â  (d) All subdivision plats must also be approved by the county assessor and the governing body of the county in which the property is located before recording.

Â Â Â Â Â  (e) Notwithstanding paragraph (d) of this subsection, a county may provide by ordinance for the approval of subdivision plats by:

Â Â Â Â Â  (A) The county assessor; and

Â Â Â Â Â  (B)(i) The chairperson of the governing body of the county;

Â Â Â Â Â  (ii) The vice chairperson of the governing body of the county; or

Â Â Â Â Â  (iii) A person designated in lieu of the chairperson or vice chairperson.

Â Â Â Â Â  (f)(A) A partition plat is subject only to the approval of the city or county surveyor unless:

Â Â Â Â Â  (i) The partition plat includes a dedication of land for public road purposes; or

Â Â Â Â Â  (ii) Provided otherwise by ordinance of the governing body.

Â Â Â Â Â  (B) The city or county surveyor shall review the partition plat only for compliance with the survey-related provisions of ORS 92.010 to 92.190 and 209.250.

Â Â Â Â Â  (2) Before approving the subdivision plat as required by this section, the county surveyor shall check the subdivision site and the subdivision plat and shall take measurements and make computations and other determinations necessary to determine that the subdivision plat complies with the survey-related provisions of ORS 92.010 to 92.190 and 209.250 and with survey-related requirements established pursuant to an ordinance or resolution passed by the governing body of the controlling city or county.

Â Â Â Â Â  (3) Before approving the partition plat as required by this section, the county surveyor shall check the partition plat and make computations and other determinations that the partition plat complies with the survey-related provisions of ORS 92.010 to 92.190 and 209.250 and with the survey-related requirements established pursuant to an ordinance or resolution by the governing body of the controlling city or county.

Â Â Â Â Â  (4) Before a subdivision or partition plat prepared by the county surveyor in a private capacity may be recorded, the plat must be approved in accordance with subsection (2) or (3) of this section, whichever is applicable, by the surveyor of a county other than the county in which the land is located and who has been designated by the county surveyor.

Â Â Â Â Â  (5) For performing the service described:

Â Â Â Â Â  (a) In subsection (2) of this section, the county surveyor shall collect from the subdivider or declarant a fee of $100 plus $5 for each lot contained in the subdivision. The governing body of a city or county may establish a higher fee by resolution or order.

Â Â Â Â Â  (b) In subsection (3) of this section, the county surveyor shall collect from the partitioner or declarant a fee to be established by the governing body.

Â Â Â Â Â  (c) In subsection (4) of this section, the designated county surveyor shall collect the applicable subdivision or partition plat check fee, and any travel expenses incurred, as established by the designated county surveyorÂs board of commissioners. The subdivision or partition plat check fee and other expenses must be paid by the subdivider, partitioner or declarant prior to approval of the subdivision or partition plat by the designated county surveyor.

Â Â Â Â Â  (6) Nothing in this section prohibits a city, county or special district from requiring engineering review and approval of a subdivision plat to ensure compliance with state and local subdivision requirements that relate to matters other than survey adequacy.

Â Â Â Â Â  (7) Granting approval or withholding approval of a final subdivision or partition plat under this section by the county surveyor, the county assessor or the governing body of a city or county, or a designee of the governing body, is not a land use decision or a limited land use decision, as defined in ORS 197.015. [Amended by 1955 c.31 Â§2; 1955 c.756 Â§14; 1957 c.688 Â§1; 1963 c.285 Â§1; 1971 c.419 Â§1; 1979 c.824 Â§1; 1989 c.772 Â§15; 1991 c.763 Â§16; 1993 c.453 Â§1; 1993 c.702 Â§6; 1999 c.1018 Â§6; 2003 c.381 Â§1; 2005 c.239 Â§1; 2005 c.399 Â§12a]

Â Â Â Â Â  Note: Section 3, chapter 239, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 92.100 and 197.015 by sections 1 and 2 of this 2005 Act apply to plats submitted after the effective date of this 2005 Act [June 16, 2005]. [2005 c.239 Â§3]

Â Â Â Â Â  92.102 [1997 c.586 Â§11; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  92.105 Time limit for final action by city or county on tentative plan. The governing body of a city or county or its designate is subject to the provisions of ORS 215.427 or 227.178 in taking final action on an application for approval of a tentative plan for a subdivision or partition located within an acknowledged urban growth boundary. [1981 c.884 Â§2; 1983 c.827 Â§51; 1989 c.772 Â§16]

Â Â Â Â Â  92.110 [Amended by 1955 c.756 Â§15; 1973 c.351 Â§1; 1989 c.772 Â§25; repealed by 1993 c.702 Â§10]

Â Â Â Â Â  92.120 Recording plats; filing copies; preservation of records. (1) The plat of a subdivision described in ORS 92.050, when made and approved as required and offered for record in the records of the county where the described land is situated, must be recorded by the county recording officer upon the payment of the fees provided by law. The fact of recording and the date of recording must be entered on the plat and the plat must be indexed in the deed records by owner name and subdivision.

Â Â Â Â Â  (2) The partition plat described in ORS 92.050, when made and approved as required and offered for record in the records of the county where the described land is situated, must be recorded by the county recording officer upon the payment of the fees provided by law. The fact of recording and the date of recording must be entered on the plat and the plat must be indexed by owner name and plat type or plat name. Partition plats must be numbered by year and sequentially and be recorded in deed records.

Â Â Â Â Â  (3) At the time of recording a subdivision or partition plat, the person offering it for recording shall also file with the county surveyor and with the county recording officer, if requested by the county recording officer, an exact copy of the plat made on material that has the characteristics of strength and permanency required by the county surveyor. The surveyor who made the subdivision or partition plat shall certify that the photocopy or tracing is an exact copy of the subdivision or partition plat. The subdivider shall provide without cost the number of prints from the copy that are required by the governing body of the county.

Â Â Â Â Â  (4) For the purpose of preserving the record of subdivision or town plats or partition plats, the plats may be microfilmed or stored for safekeeping without folding or cutting. All records must be created and stored in accordance with all applicable rules and regulations and in a manner that ensures the permanent preservation of the record. [Amended by 1955 c.756 Â§16; 1973 c.696 Â§18; 1977 c.488 Â§1; 1985 c.582 Â§10; 1987 c.649 Â§12; 1989 c.772 Â§17; 1991 c.763 Â§17; 1993 c.702 Â§7; 1995 c.382 Â§9; 1997 c.489 Â§6; 1999 c.710 Â§4; 2005 c.399 Â§13]

Â Â Â Â Â  92.122 [1987 c.649 Â§13; 1989 c.772 Â§18; 1991 c.763 Â§30; repealed by 1995 c.382 Â§11]

Â Â Â Â Â  92.130 Additional tracings transferred to county surveyor; replacing lost or destroyed records. Any additional tracings of subdivision or partition plats as mentioned in ORS 92.120 other than the one copy filed with the county surveyor shall be transferred to the county surveyor who then shall keep them well bound and safeguarded as required by law. If the original subdivision or partition plat or copy thereof is lost, destroyed, mutilated or missing from the county records, the county surveyor shall make a copy thereof, and file it in the proper office of record. Each such copy made by the county surveyor pursuant to this section shall bear a certificate of the surveyor that it was made in compliance with this section, and that it is a true copy of the original record. [Amended by 1955 c.756 Â§17; 1989 c.772 Â§19]

Â Â Â Â Â  92.140 Indexing of plats. (1) All subdivision and partition plats shall be indexed in the recording indices of the county. The declarations to such plats shall also be indexed in the indices of Records of Deeds for the county. When the subdivision and partition plats are so recorded and indexed, they shall be the legal record of all subdivision and partition plats.

Â Â Â Â Â  (2) Counties with a consolidated index may index plats in the consolidated index. The declarants shall be indexed as the direct parties and the plat name shall be indexed as the indirect party.

Â Â Â Â Â  (3) The subdivision and partition plats shall be preserved as the permanent record of the county. [Amended by 1955 c.756 Â§18; 1989 c.772 Â§20; 1995 c.79 Â§33; 1999 c.654 Â§Â§6,6a]

Â Â Â Â Â  92.150 Construction of donations marked on plat. Every donation or grant to the public, including streets and alleys, or to any individual, religious society, corporation or body politic, marked or noted as such on the subdivision or partition plat wherein the donation or grant was made, shall be considered a general warranty to the donee or grantee for the use of the donee or grantee for the purposes intended by the donor or grantor. [Amended by 1955 c.756 Â§19; 1989 c.772 Â§21]

Â Â Â Â Â  92.160 Notice to Real Estate Commissioner of receipt of subdivision plat. If the comprehensive plan and land use regulations of a city or county have not been acknowledged under ORS 197.251, the city engineer, city surveyor or county surveyor shall immediately notify the Real Estate Commissioner in writing of receipt for approval of any subdivision plat pursuant to ORS 92.100 (1). The notification shall include a general description of the land with the number of lots and total acreage covered by the subdivision plat and the names of the persons submitting the subdivision plat for approval. [1965 c.584 Â§2; 1983 c.570 Â§6a; 1989 c.772 Â§22]

Â Â Â Â Â  92.170 Amending recorded plat; affidavit of correction. (1) Any plat of a subdivision or partition filed and recorded under the provisions of ORS 92.018 to 92.190 may be amended by an affidavit of correction:

Â Â Â Â Â  (a) To show any courses or distances omitted from the subdivision or partition plat;

Â Â Â Â Â  (b) To correct an error in any courses or distances shown on the subdivision or partition plat;

Â Â Â Â Â  (c) To correct an error in the description of the real property shown on the subdivision or partition plat; or

Â Â Â Â Â  (d) To correct any other errors or omissions where the error or omission is ascertainable from the data shown on the final subdivision or partition plat as recorded.

Â Â Â Â Â  (2) Nothing in this section shall be construed to permit changes in courses or distances for the purpose of redesigning lot or parcel configurations.

Â Â Â Â Â  (3) The affidavit of correction shall be prepared by the registered professional land surveyor who filed the plat of the subdivision or partition. In the event of the death, disability or retirement from practice of the surveyor who filed the subdivision or partition plat, the county surveyor may prepare the affidavit of correction. The affidavit shall set forth in detail the corrections made and show the names of the present fee owners of the property materially affected by the correction. The seal and signature of the registered professional land surveyor making the correction shall be affixed to the affidavit of correction.

Â Â Â Â Â  (4) The county surveyor shall certify that the affidavit of correction has been examined and that the changes shown on the certificate are permitted under this section.

Â Â Â Â Â  (5) The surveyor who prepared the affidavit of correction shall cause the affidavit to be recorded in the office of the county recorder where the subdivision or partition plat is recorded. The county clerk shall return the recorded copy of the affidavit to the county surveyor. The county surveyor shall note the correction and the recorderÂs filing information, with permanent ink, upon any true and exact copies filed in accordance with ORS 92.120 (3). The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the subdivision or partition plats.

Â Â Â Â Â  (6) For recording the affidavit in the county deed records, the county clerk shall collect a fee as provided in ORS 205.320. The county clerk shall also collect a fee set by the county governing body to be paid to the county surveyor for services provided under this section. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk. [1983 c.309 Â§2; 1989 c.772 Â§23; 1993 c.702 Â§8; 1999 c.710 Â§6; 2001 c.173 Â§2]

Â Â Â Â Â  92.175 Methods by which certain land may be provided for public purposes. (1) Land for property dedicated for public purposes may be provided to the city or county having jurisdiction over the land by any of the following methods:

Â Â Â Â Â  (a) By dedication on the land subdivision plat;

Â Â Â Â Â  (b) By dedication on the partition plat, provided that the city or county indicates acceptance of the dedication on the face of the plat; or

Â Â Â Â Â  (c) By a separate dedication or donation document on the form provided by the city or county having jurisdiction over the area of land to be dedicated.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, utility easements in partition and condominium plats may be granted for public and other regulated utility purposes without an acceptance from the governing body having jurisdiction. [1989 c.772 Â§3; 1997 c.489 Â§7]

Â Â Â Â Â  Note: 92.175 was added to and made a part of ORS 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.177 Creation of lot or parcel following improper formation. Where application is made to the governing body of a city or county for approval of the creation of lots or parcels which were improperly formed without the approval of the governing body, the governing body of a city or county or its designate shall consider and may approve an application for the creation of lots or parcels notwithstanding that less than all of the owners of the existing legal lot or parcel have applied for the approval. [1993 c.436 Â§2; 1995 c.595 Â§14]

Â Â Â Â Â  Note: 92.177 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.178 Creation of parcel previously approved but not acted upon. (1) The governing body of a county may approve an application requesting formation of one parcel if the county issued a land use decision approving the parcel prior to January 1, 1994, and:

Â Â Â Â Â  (a) A plat implementing the previous land use decision was not recorded; or

Â Â Â Â Â  (b) A condition of approval of the previously approved land use decision requiring consolidation of adjacent lots or parcels was not complied with by a previous owner of the land.

Â Â Â Â Â  (2) An application under this section is not subject to ORS 215.780.

Â Â Â Â Â  (3) Approval of an application under this section does not affect the legal status of land that is not the subject of the application.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂLotÂ has the meaning given the term in ORS 92.010.

Â Â Â Â Â  (b) ÂParcelÂ has the meaning given the term in ORS 92.010. [2005 c.240 Â§1]

Â Â Â Â Â  Note: 92.178 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.179 Liability for costs of relocating utility facilities. Notwithstanding any other provision of law, a person who subdivides or partitions real property shall be liable for the reasonable and necessary costs of continuing utility service to structures on the property being subdivided or partitioned if the subdividing or partitioning causes utility lines to be moved or service to be interrupted, unless the person subdividing or partitioning the real property grants an easement to the utility service provider to accommodate continuing utility service to the structures. [1997 c.523 Â§2]

Â Â Â Â Â  Note: 92.179 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

REPLATTING

Â Â Â Â Â  92.180 Authority to review replats. (1) Each agency or body authorized to approve subdivision or partition plats under ORS 92.040 shall have the same review and approval authority over any proposed replat of a recorded plat.

Â Â Â Â Â  (2) Nothing in this section regarding replatting shall be construed to allow subdividing or partitioning of land without complying with all the applicable provisions of this chapter. [1985 c.369 Â§2; 1991 c.763 Â§18]

Â Â Â Â Â  92.185 Reconfiguration of lots or parcels and public easements; vacation; notice; utility easements. The act of replatting shall allow the reconfiguration of lots or parcels and public easements within a recorded plat. Except as provided in subsection (5) of this section, upon approval by the reviewing agency or body as defined in ORS 92.180, replats will act to vacate the platted lots or parcels and easements within the replat area with the following conditions:

Â Â Â Â Â  (1) A replat, as defined in ORS 92.010 shall apply only to a recorded plat.

Â Â Â Â Â  (2) Notice shall be provided as described in ORS 92.225 (4) when the replat is replatting all of an undeveloped subdivision as defined in ORS 92.225.

Â Â Â Â Â  (3) Notice, consistent with the governing body of a city or county approval of a tentative plan of a subdivision plat, shall be provided by the governing body to the owners of property adjacent to the exterior boundaries of the tentative subdivision replat.

Â Â Â Â Â  (4) When a utility easement is proposed to be realigned, reduced in width or omitted by a replat, all affected utility companies or public agencies shall be notified, consistent with a governing bodyÂs notice to owners of property contiguous to the proposed plat. Any utility company that desires to maintain an easement subject to vacation under this section must notify the governing body in writing within 14 days of the mailing or other service of the notice.

Â Â Â Â Â  (5) A replat shall not serve to vacate any public street or road.

Â Â Â Â Â  (6) A replat shall comply with all subdivision provisions of this chapter and all applicable ordinances and regulations adopted under this chapter. [1985 c.369 Â§3; 1991 c.763 Â§19; 1993 c.702 Â§9]

Â Â Â Â Â  92.190 Effect of replat; operation of other statutes; use of alternate procedures. (1) The replat of a portion of a recorded plat shall not act to vacate any recorded covenants or restrictions.

Â Â Â Â Â  (2) Nothing in ORS 92.180 to 92.190 is intended to prevent the operation of vacation actions by statutes in ORS chapter 271 or 368.

Â Â Â Â Â  (3) The governing body of a city or county may use procedures other than replatting procedures in ORS 92.180 and 92.185 to adjust property lines as described in ORS 92.010 (11), as long as those procedures include the recording, with the county clerk, of conveyances conforming to the approved property line adjustment as surveyed in accordance with ORS 92.060 (7).

Â Â Â Â Â  (4) A property line adjustment deed shall contain the names of the parties, the description of the adjusted line, references to original recorded documents and signatures of all parties with proper acknowledgment. [1985 c.369 Â§4; 1989 c.772 Â§24; 1991 c.763 Â§20]

UNDEVELOPED SUBDIVISIONS

Â Â Â Â Â  92.205 Policy. (1) The Legislative Assembly finds that many subdivisions for which plats have been approved and recorded have not been developed and that many such subdivisions were approved prior to the adoption of a comprehensive plan, zoning regulations and ordinances and modern subdivision control standards by the jurisdiction within which the lands described in the subdivision plats are situated.

Â Â Â Â Â  (2) The Legislative Assembly finds, therefore, that it is necessary for the protection of the public health, safety and welfare to provide for the review of undeveloped subdivisions for the purpose of modifying such subdivisions, if necessary, to comply with the current comprehensive plan, zoning ordinances and regulations and modern subdivision control standards, or, if such modification is not feasible, of vacating the nonconforming, undeveloped subdivisions and to vacate any lands dedicated for public use that are described in the plat of each such vacated subdivision. [1973 c.569 Â§1]

Â Â Â Â Â  92.210 [1963 c.624 Â§3; 1965 c.584 Â§3; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.215 Review authorized; manner. (1) Each agency or body authorized to approve subdivision plats under ORS 92.040 may:

Â Â Â Â Â  (a) Review each subdivision approved on or after October 5, 1973, after the expiration of 10 years after the date of such approval.

Â Â Â Â Â  (b) Review each subdivision plat approved more than 10 years prior to October 5, 1973.

Â Â Â Â Â  (2) Each review conducted pursuant to subsection (1) of this section shall be conducted in the manner and subject to the conditions prescribed in ORS 92.225. [1973 c.569 Â§2]

Â Â Â Â Â  92.220 [1963 c.624 Â§Â§1,2,25; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.225 Review of undeveloped or developed subdivision plat lands. (1) The agency or body required to conduct the review under ORS 92.215 shall investigate the status of the lands included within a subdivision to determine whether the subdivision is undeveloped.

Â Â Â Â Â  (2) For the purposes of this section, the lands described in the plat of any subdivision under review shall be considered to be developed if any of the following conditions are found by the agency or body conducting the review to exist on such lands:

Â Â Â Â Â  (a) Roadways providing access into and travel within the subdivision have been or are being constructed to meet the specifications prescribed therefor by the agency or body that approved the plat of the subdivision;

Â Â Â Â Â  (b) Facilities for the supply of domestic or industrial water to lots created by the subdivision have been or are being constructed;

Â Â Â Â Â  (c) Sanitary sewerage disposal facilities have been or are being constructed for lots created by the subdivision, or septic tanks have been or are being installed on the land or permits have been issued for their installation on the land;

Â Â Â Â Â  (d) Buildings have been or are being constructed upon the land or permits have been issued for the construction of buildings upon the land; and

Â Â Â Â Â  (e) One or more lots described in the plat of the subdivision have been sold or otherwise transferred prior to the date of the initiation of such review.

Â Â Â Â Â  (3) If the agency or body determines that a subdivision is undeveloped after its investigation of the subdivision under subsection (1) of this section, it shall also determine:

Â Â Â Â Â  (a) If the undeveloped subdivision complies with the comprehensive plan, zoning regulations and ordinances and subdivision ordinances and regulations then in effect with respect to lands in the subdivision; and

Â Â Â Â Â  (b) If the undeveloped subdivision does not comply with such plan and ordinances and regulations, whether the subdivision may be revised to comply with such plan and ordinances and regulations.

Â Â Â Â Â  (4) If the agency or body determines that a subdivision is undeveloped after its investigation of the subdivision under subsection (1) of this section, it shall hold a hearing to determine whether the undeveloped subdivision should be revised and the subdivision replatted or vacated and all lands within the subdivision that have been dedicated for public use vacated. Not later than 30 days before the date of a hearing held by an agency or body under this section, the agency or body shall notify, in writing, each owner of record of land described in the plat of the subdivision under review of the date, place, time and purpose of such hearing. [1973 c.569 Â§3]

Â Â Â Â Â  92.230 [1963 c.624 Â§Â§4, 19; 1969 c.508 Â§1; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.234 Revision, vacation of undeveloped subdivisions; vacation proceedings; effect of initiation by affected landowner. (1) Following a hearing conducted as required under ORS 92.225 (4), the agency or body conducting the hearing may:

Â Â Â Â Â  (a) Require the revision of a subdivision and a replat of the subdivision as it considers necessary, if it finds that the subdivision may be revised to comply with the comprehensive plan, zoning ordinances and regulations and other modern subdivision control standards not in existence when the subdivision was initially approved; or

Â Â Â Â Â  (b) Initiate proceedings, as provided in subsection (3) of this section, for vacation of the subdivision, if it finds that the subdivision cannot be revised in accordance with the comprehensive plan, zoning ordinances and regulations and other modern subdivision control standards not in existence when the subdivision was initially approved.

Â Â Â Â Â  (2) If an agency or body requires the revision and replat of a subdivision under subsection (1)(a) of this section, it shall approve the subdivision only upon the completion of the revisions as required by it and the replat of the subdivision as provided in ORS 92.180 to 92.190.

Â Â Â Â Â  (3) If the agency or body determines that it is necessary to vacate a subdivision, the agency or body shall adopt an ordinance vacating the subdivision and providing for the vacation of lands within the subdivision that have been dedicated for public use. Title to lands within a vacated subdivision shall vest as provided in ORS 271.140 and 368.366. Any owner of lands described in the plat of the vacated subdivision who is aggrieved by the action of the agency or body in vacating the subdivision may appeal such action in the manner provided in ORS 34.010 to 34.100. The ordinance adopted by the agency or body for the vacation of the subdivision and the lands therein dedicated to public use shall be filed with the county recording officer as provided in ORS 271.150.

Â Â Â Â Â  (4) Nothing in ORS 92.205 to 92.245 shall prevent the owner of any lands within an undeveloped subdivision from seeking vacation of such subdivision under city or county vacation procedures and, if such vacation proceedings are commenced after the date of the notice of review of the subdivision by the agency or body, the review proceeding shall be suspended during such vacation proceedings. If the subdivision is vacated at the initiation of an owner, the review proceedings under ORS 92.205 to 92.245 shall be discontinued; but, if the subdivision is not vacated at the request of an owner, the review proceedings under ORS 92.205 to 92.245 shall be resumed at the termination of the proceedings brought by an owner of lands in the subdivision. [1973 c.569 Â§4; 1981 c.153 Â§54; 1985 c.369 Â§7]

Â Â Â Â Â  92.235 [1969 c.508 Â§3; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.240 [1963 c.624 Â§5; 1969 c.663 Â§5; 1971 c.106 Â§1; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.245 Fees for review proceedings resulting in modification or vacation. The governing body of a city or county may, by ordinance or regulation adopted in accordance with ORS 92.048, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon undeveloped subdivisions for which the plat is modified or vacated under ORS 92.205 to 92.245. [1973 c.569 Â§5]

Â Â Â Â Â  92.250 [1963 c.624 Â§6; 1969 c.663 Â§4; 1971 c.106 Â§2; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.255 [1965 c.584 Â§5; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.260 [1963 c.624 Â§Â§7, 17; 1965 c.584 Â§6; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.270 [1963 c.624 Â§8; 1965 c.584 Â§7; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.275 [1973 c.351 Â§3; repealed by 1977 c.236 Â§1]

Â Â Â Â Â  92.280 [1963 c.624 Â§9; 1965 c.584 Â§8; repealed by 1973 c.421 Â§52]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  92.285 Retroactive ordinances prohibited. No retroactive ordinances shall be adopted under ORS 92.010 to 92.048, 92.060 to 92.095, 92.120, 93.640, 93.710 and 215.110. [1973 c.696 Â§21]

Â Â Â Â Â  92.290 [1963 c.624 Â§Â§10, 11; 1965 c.584 Â§9; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.300 [1963 c.624 Â§12; 1969 c.663 Â§6; repealed by 1973 c.421 Â§52]

OREGON SUBDIVISION AND SERIES PARTITION CONTROL LAW

(Generally)

Â Â Â Â Â  92.305 Definitions for ORS 92.305 to 92.495. As used in ORS 92.305 to 92.495:

Â Â Â Â Â  (1) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one interest in subdivided or series partitioned land, or an agreement affecting more than one such lot, parcel or interest by which the subdivider, series partitioner or developer holds such subdivision or series partition under an option, contract to sell or trust agreement.

Â Â Â Â Â  (2) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 92.325 (2), ÂdeveloperÂ means a person who purchases a lot, parcel or interest in a subdivision or series partition that does not have a single family residential dwelling or duplex thereon to construct a single family residential dwelling or duplex on the lot, parcel or interest and to resell the lot, parcel or interest and the dwelling or duplex for eventual residential use purposes. Developer also includes a person who purchases a lot, parcel or other interest in a subdivision or series partition that does not have a single family residential dwelling or duplex thereon for resale to another person. ÂDeveloperÂ does not mean a ÂdeveloperÂ as that term is defined in ORS 100.005.

Â Â Â Â Â  (4) ÂInterestÂ includes a lot or parcel, and a share, undivided interest or membership which includes the right to occupy the land overnight, and lesseeÂs interest in land for more than three years or less than three years if the interest may be renewed under the terms of the lease for a total period more than three years. ÂInterestÂ does not include any interest in a condominium as that term is defined in ORS 100.005 or any security interest under a land sales contract, trust deed or mortgage. ÂInterestÂ does not include divisions of land created by lien foreclosures or foreclosures of recorded contracts for the sale of real property.

Â Â Â Â Â  (5) ÂNegotiateÂ means any activity preliminary to the execution of a binding agreement for the sale or lease of land in a subdivision or series partition, including but not limited to advertising, solicitation and promotion of the sale or lease of such land.

Â Â Â Â Â  (6) ÂLot,Â ÂparcelÂ and ÂpartitionÂ have the meaning given those terms in ORS 92.010.

Â Â Â Â Â  (7) ÂPersonÂ includes a natural person, a domestic or foreign corporation, a partnership, an association, a joint stock company, a trust and any unincorporated organization. As used in ORS 92.305 to 92.495 the term ÂtrustÂ includes a common law or business trust, but does not include a private trust or a trust created or appointed under or by virtue of any last will and testament, or by a court.

Â Â Â Â Â  (8) ÂReal property sales contractÂ means an agreement wherein one party agrees to lease or to convey title to real property to another party upon the satisfaction of specified conditions set forth in the contract.

Â Â Â Â Â  (9) ÂSaleÂ or ÂleaseÂ includes every disposition or transfer of land in a subdivision or a series partition, or an interest or estate therein, by a subdivider or series partitioner or a developer, or their agents, including the offering of such property as a prize or gift when a monetary charge or consideration for whatever purpose is required by the subdivider, series partitioner or developer or their agents.

Â Â Â Â Â  (10) ÂSeries partitioned landsÂ and Âseries partitionÂ mean a series of partitions of land located within this state resulting in the creation of four or more parcels over a period of more than one calendar year.

Â Â Â Â Â  (11) ÂSeries partitionerÂ means any person who causes land to be series partitioned into a series partition, or who undertakes to develop a series partition, but does not include a public agency or officer authorized by law to make partitions.

Â Â Â Â Â  (12) ÂSubdivided landsÂ and ÂsubdivisionÂ mean improved or unimproved land or lands divided, or created into interests or sold under an agreement to be subsequently divided or created into interests, for the purpose of sale or lease, whether immediate or future, into 11 or more undivided interests or four or more other interests. ÂSubdivided landsÂ and ÂsubdivisionÂ include but are not limited to a subdivision of land located within this state subject to an ordinance adopted under ORS 92.044 and do not include series partitioned lands. ÂSubdivided landsÂ and ÂsubdivisionÂ do not mean property submitted to ORS 100.005 to 100.910 or property located outside this state which has been committed to the condominium form of ownership in accordance with the laws of the jurisdiction within which the property is located.

Â Â Â Â Â  (13) ÂSubdividerÂ means any person who causes land to be subdivided into a subdivision, or who undertakes to develop a subdivision, but does not include a public agency or officer authorized by law to make subdivisions. [1974 c.1 Â§1; 1975 c.643 Â§1; 1977 c.484 Â§30; 1977 c.809 Â§3a; 1979 c.46 Â§3; 1979 c.284 Â§92; 1979 c.650 Â§21a; 1983 c.570 Â§7; 1991 c.763 Â§21]

Â Â Â Â Â  92.310 [1963 c.624 Â§13; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.313 Policy; construction; citation. (1) The Legislative Assembly finds that the development of new subdivisions and series partitions and the promotion of sales and leases of such property are now largely uncontrolled and unregulated in this state and that a need exists to protect the public from fraud, deceit and misrepresentation.

Â Â Â Â Â  (2) The provisions of ORS 92.305 to 92.495 are in addition to, and not in lieu of, the existing provisions of ORS 92.010 to 92.190.

Â Â Â Â Â  (3) ORS 92.305 to 92.495 may be cited as the Oregon Subdivision and Series Partition Control Law. [1974 c.1 Â§2; 1975 c.643 Â§1a; 1983 c.570 Â§9]

Â Â Â Â Â  92.315 [1969 c.508 Â§4; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.317 Policy; protection of consumers. The Legislative Assembly finds that the repeal of ORS 92.500 to 92.810 and 92.990 (2) and (3) (1973 Replacement Part), by section 23, chapter 1, Oregon Laws 1974 (special session), may cause irreparable damage to the interests of consumers involved in real estate transactions. It is therefore declared to be the policy of the State of Oregon that the Attorney General protect the rights of such real estate purchasers to the greatest extent practicable through the application of the provisions of ORS 646.605 to 646.652. [1974 c.1 Â§29; 2005 c.22 Â§72]

Â Â Â Â Â  92.320 [1963 c.624 Â§14; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.325 Application of ORS 92.305 to 92.495. (1) Except as provided in subsection (2) of this section, no person shall sell or lease any subdivided lands or series partitioned lands without having complied with all the applicable provisions of ORS 92.305 to 92.495.

Â Â Â Â Â  (2) With respect to a developer, chapter 643, Oregon Laws 1975, applies only to a developer who acquires a lot, parcel or interest in a subdivision or series partition for which a public report has been issued after September 13, 1975, and a developer who acquires a lot or parcel in a subdivision for which a revised public report has been issued under ORS 92.410.

Â Â Â Â Â  (3) Except as otherwise provided in paragraph (g) of this subsection, ORS 92.305 to 92.495 do not apply to the sale or leasing of:

Â Â Â Â Â  (a) Apartments or similar space within an apartment building;

Â Â Â Â Â  (b) Cemetery lots, parcels or units in Oregon;

Â Â Â Â Â  (c) Subdivided lands and series partitioned lands in Oregon that are not in unit ownership or being developed as unit ownerships created under ORS chapter 100, to be used for residential purposes and that qualify under ORS 92.337;

Â Â Â Â Â  (d) Property submitted to the provisions of ORS chapter 100;

Â Â Â Â Â  (e) Subdivided lands and series partitioned lands in Oregon expressly zoned for and limited in use to nonresidential industrial or nonresidential commercial purposes;

Â Â Â Â Â  (f) Lands in this state sold by lots or parcels of not less than 160 acres each;

Â Â Â Â Â  (g) Timeshares regulated or otherwise exempt under ORS 94.803 and 94.807 to 94.945;

Â Â Â Â Â  (h) Subdivided and series partitioned lands in a city or county which, at the time tentative approval of a subdivision plat and each partition map for those lands is given under ORS 92.040 or an ordinance adopted under ORS 92.046, has a comprehensive plan and implementing ordinances that have been acknowledged under ORS 197.251. The subdivider or series partitioner of such lands shall comply with ORS 92.425, 92.427, 92.430, 92.433, 92.460 and 92.485 in the sale or leasing of such lands; or

Â Â Â Â Â  (i) Mobile home or manufactured dwelling parks, as defined in ORS 446.003, located in Oregon. [1974 c.1 Â§2a; 1975 c.643 Â§19; 1977 c.484 Â§31; 1977 c.809 Â§2a; 1979 c.242 Â§1; 1983 c.530 Â§47; 1983 c.570 Â§8; 1985 c.371 Â§1; 1987 c.414 Â§144a; 1991 c.763 Â§22; 2005 c.22 Â§73]

Note: Legislative Counsel has substituted Âchapter 643, Oregon Laws 1975,Â for the words Âthis 1975 ActÂ in section 19, chapter 643, Oregon Laws 1975, which amended 92.325. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  92.330 [1963 c.624 Â§15; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.335 [1974 c.1 Â§3; 1975 c.643 Â§2; repealed by 1977 c.484 Â§32]

Â Â Â Â Â  92.337 Exemption procedures; withdrawal of exemption; filing fee. (1) The Real Estate Commissioner shall grant an exemption pursuant to this section if a subdivider or series partitioner submits on a form prepared by the commissioner, verification that:

Â Â Â Â Â  (a) The subdivision or series partition is recorded pursuant to ORS 92.010 to 92.190;

Â Â Â Â Â  (b) Each lot or parcel is situated on a surfaced roadway which, together with means for operation and maintenance, meets the standards of the governing body of the local jurisdiction and is either a concrete or asphalt surface road which has right of way and improvements, including curbs and necessary and adequate drainage structures, or a road which meets alternative standards of the governing body of the local jurisdiction;

Â Â Â Â Â  (c) The subdivision or series partition, where necessary, has drainage structures and fill designed to prevent flooding and approved by the appropriate governing body;

Â Â Â Â Â  (d) Energy sources and telephone services for normal domestic use are economically available to the subdivision or series partition and are ready for hookup for each lot or parcel at time of sale or lease;

Â Â Â Â Â  (e) Water is available for each lot or parcel at the time of sale or lease of each lot or parcel in quantity and quality for domestic use as determined by the Department of Human Services;

Â Â Â Â Â  (f) A municipally owned disposal system, an individual or collective subsurface sewage disposal system to serve the lot or parcel, or a privately owned sewage disposal system is available for each lot or parcel at the time of sale or lease of each lot or parcel which meets the requirements of the Environmental Quality Commission;

Â Â Â Â Â  (g) A surety bond, or bonds, or other security or agreements to complete the improvements is provided by the subdivider or series partitioner to the city or county having jurisdiction so that all of the subdivision or series partition improvements committed by the subdivider or series partitioner to the city or county will be completed; and

Â Â Â Â Â  (h) Provisions, satisfactory to the commissioner, have been made for satisfaction of all liens and encumbrances existing against the subdivision or series partition which secure or evidence the payment of money.

Â Â Â Â Â  (2) A subdivision or series partition granted exemption under this section shall be exempt from the provisions of ORS 92.305 to 92.495 and 92.820 except ORS 92.375, 92.385, 92.425, 92.427, 92.430, 92.433, 92.455, 92.460, 92.465, 92.475, 92.485, 92.490 and 92.495.

Â Â Â Â Â  (3) The commissioner may withdraw the exemption provided by this section if the commissioner determines that the subdivider or series partitioner has provided false information or omitted to state material facts to obtain the exemption or has failed to comply with any provision to which the subdivider or series partitioner is subject under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) In the event that any provision under subsection (1) of this section is not or cannot be satisfied and without invoking the power granted under subsection (3) of this section, the commissioner and the subdivider or series partitioner may mutually agree in writing upon a written disclosure of the condition that shall be provided to any prospective purchaser prior to the sale or lease of any interest in the subdivision or series partition to carry out the public policy stated in ORS 92.313.

Â Â Â Â Â  (5) The form required by subsection (1) of this section shall be accompanied by a filing fee of $100 plus $10 for each lot, parcel or interest in the subdivision or series partition, with a maximum fee of $500.

Â Â Â Â Â  (6) For purposes of verification by the subdivider or series partitioner under subsection (1)(b), (c) and (g) of this section, a copy of the conditions imposed by the appropriate governing body will be sufficient. [1975 c.643 Â§20; 1977 c.809 Â§1; 1979 c.242 Â§2; 1983 c.570 Â§10]

Â Â Â Â Â  92.339 Use of fees. The moneys received under ORS 92.305 to 92.495 and this section shall be paid into the State Treasury and placed to the credit of the General Fund in the Real Estate Account established under ORS 696.490. [Formerly 92.820]

Â Â Â Â Â  92.340 [1963 c.624 Â§16; repealed by 1973 c.421 Â§52]

(Filing Requirements)

Â Â Â Â Â  92.345 Notice of intention; fee. (1) Prior to negotiating within this state for the sale or lease of subdivided lands located outside this state, or prior to the sale or lease of any subdivided or series partitioned lands located within this state, the subdivider, series partitioner or agent of the subdivider or series partitioner shall by a ÂNotice of IntentionÂ notify the Real Estate Commissioner in writing of the intention to sell or lease. A notice of intention shall contain true information as follows:

Â Â Â Â Â  (a) The name and the business and residence address of the subdivider or series partitioner;

Â Â Â Â Â  (b) The names and the business addresses of all licensees of the commissioner and of all other persons selling or leasing, within this state, interests in the subdivision or series partition;

Â Â Â Â Â  (c) With respect to subdivided or series partitioned lands located in this state:

Â Â Â Â Â  (A) For Âsubdivided landÂ or a ÂsubdivisionÂ as those terms are defined, respectively, by ORS 92.010 (15) and (16), a certified copy of the plat filed for record under ORS 92.120 and a copy of any conditions imposed by the city or county governing body;

Â Â Â Â Â  (B) For Âpartitioned landÂ or a ÂpartitionÂ as those terms are defined by ORS 92.010 (6) and (7), a certified copy of the plat filed for record under ORS 92.120 and a copy of any conditions imposed by the city or county governing body; and

Â Â Â Â Â  (C) For all other land subject to ORS 92.305 to 92.495, a survey, diagram, drawing or other writing designating and describing, including location and boundaries when applicable, the interests to be sold and a statement from the city or county governing body that the proposal as depicted on the survey, diagram, drawing or other writing has received all necessary local approvals or that no local approval is required;

Â Â Â Â Â  (d) With respect to subdivided lands located outside this state:

Â Â Â Â Â  (A) A copy of the plat, map, survey, diagram, drawing or other writing designating and describing, including location and boundaries when applicable, the interests to be sold, in the final recorded form required by the governing body having jurisdiction over the property; and

Â Â Â Â Â  (B) A written statement from the appropriate governing body that the plat, map, survey, diagram, drawing or other writing is in compliance with all applicable laws, ordinances and regulations;

Â Â Â Â Â  (e) A brief but comprehensive statement describing the land on and the locality in which the subdivision or series partition is located;

Â Â Â Â Â  (f) A statement of the condition of the title to the land;

Â Â Â Â Â  (g) A statement of the provisions, if any, that have been made for legal access, sewage disposal and public utilities in the proposed subdivision or series partition, including water, electricity, gas and telephone facilities;

Â Â Â Â Â  (h) A statement of the use or uses for which the proposed subdivision or series partition will be offered; and

Â Â Â Â Â  (i) A statement of the provisions, if any, limiting the use or occupancy of the interests in the subdivision or series partition.

Â Â Â Â Â  (2) The notice of intention shall be accompanied by a filing fee as follows:

Â Â Â Â Â  (a) For subdivisions or series partitions containing 10 or fewer lots, parcels or interests, $100.

Â Â Â Â Â  (b) For subdivisions or series partitions containing over 10 lots, parcels or interests, $100, and $25 for each additional lot, parcel or interest, but in no case shall the fee be more than $2,500.

Â Â Â Â Â  (3) For lands located outside this state, the notice of intention shall include only the area shown by the plat, survey, diagram, drawing or other writing required under subsection (1)(d) of this section. The subdivision of any contiguous lands located outside this state shall be treated as a separate subdivision for which an additional complete filing must be made, even though the plat, map, survey, diagram, drawing or other writing of the contiguous lands is recorded simultaneously as part of an overall development. [1974 c.1 Â§4; 1974 c.53 Â§1; 1975 c.643 Â§3; 1977 c.809 Â§8; 1979 c.242 Â§5; 1983 c.570 Â§11; 1985 c.369 Â§6; 1991 c.763 Â§23]

Â Â Â Â Â  92.350 [1963 c.624 Â§18; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.355 Commissioner may request further information; content. (1) The Real Estate Commissioner may require the subdivider or series partitioner to furnish such additional information in a ÂRequest for Further InformationÂ as the commissioner determines to be necessary in the administration and enforcement of ORS 92.305 to 92.495 including but not limited to:

Â Â Â Â Â  (a) A statement of the terms and conditions on which it is intended to transfer or dispose of the land or interest therein, together with copies of any contract, conveyance, lease, assignment or other instrument intended to be used;

Â Â Â Â Â  (b) Copies of all sales pamphlets and literature to be used in connection with the proposed subdivision or series partition; and

Â Â Â Â Â  (c) Any other information that the subdivider or series partitioner may desire to present.

Â Â Â Â Â  (2) The subdividerÂs or series partitionerÂs reply to the first request for further information required by the commissioner under subsection (1) of this section shall be accompanied by proof of the financial ability of the subdivider or series partitioner to complete improvements and facilities which are:

Â Â Â Â Â  (a) Required by the appropriate state, city and county authorities; and

Â Â Â Â Â  (b) Promised to prospective purchasers. [1974 c.1 Â§5; 1983 c.570 Â§12]

Â Â Â Â Â  92.360 [1963 c.624 Â§21; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.365 Filing information to be kept current; fee for notice of material change. (1) The information required under ORS 92.345 and 92.355 shall be kept current by the subdivider or series partitioner. Any material change in the information furnished to the Real Estate Commissioner shall be reported by the subdivider or series partitioner within 10 days after the change occurs.

Â Â Â Â Â  (2) A subdivider or series partitioner shall be responsible for the accuracy of and for providing all information required by ORS 92.345, 92.355 and this section for as long as the subdivider or series partitioner retains any unsold lot, parcel or interest in the subdivision or series partition to which the information pertains.

Â Â Â Â Â  (3) A developer who acquires a lot, parcel or interest in a subdivision or series partition shall be responsible for as long as the developer retains any unsold lot, parcel or interest in the subdivision or series partition for all material changes in the information contained in the public report which the developer receives on acquisition of the property:

Â Â Â Â Â  (a) Which the developer causes by action of the developer; and

Â Â Â Â Â  (b) Concerning the zoning, sewage disposal and water supply which substantially affect the intended use of the property as stated in the public report.

Â Â Â Â Â  (4) A developer shall accurately report to the commissioner a material change specified in subsection (3) of this section within 10 days after the change occurs. However, a developer who acquires less than 11 lots, parcels or interests in a subdivision or series partition during a six consecutive month period shall only be responsible for a material change specified in subsection (3)(b) of this section and may revise a public report to reflect such material change without reporting the material change to the commissioner.

Â Â Â Â Â  (5) The commissioner shall require a fee sufficient to recover any administrative expenses after receipt of a material change notice if, because of the changes, a public report must be issued or revised by the commissioner. The fee is subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. [1974 c.1 Â§7; 1975 c.643 Â§4; 1983 c.181 Â§1; 1983 c.570 Â§13; 1991 c.703 Â§1]

Â Â Â Â Â  92.370 [1963 c.624 Â§22; 1965 c.584 Â§10; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.375 Consent to service of process on commissioner. (1) Every nonresident subdivider or series partitioner, at the time of filing the notice of intention and information required by ORS 92.345 and 92.355, and every nonresident developer who acquires more than 10 lots or parcels in a subdivision or series partition during a six consecutive month period, at the time the developer acquires the lots, parcels or interests in a subdivision or series partition, shall also file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the developer, subdivider or series partitioner in this state arising out of a violation of ORS 92.305 to 92.495, personal service of summons or process upon the developer, subdivider or series partitioner cannot be made in this state after the exercise of due diligence, a valid service may thereupon be made upon the developer, subdivider or series partitioner by service on the commissioner.

Â Â Â Â Â  (2) The consent shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by an individual subdivider, series partitioner or developer and shall set forth:

Â Â Â Â Â  (a) The name of the subdivider, series partitioner or developer.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the subdivider, series partitioner or developer is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service on the commissioner of any such process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of such process, with duplicate copies of any papers required by law to be delivered in connection with such service.

Â Â Â Â Â  (5) When served with any such process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered mail or by certified mail with return receipt to the subdivider, series partitioner or developer at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of all processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and action with reference thereto. [1974 c.1 Â§6; 1975 c.643 Â§5; 1983 c.570 Â§14; 1991 c.249 Â§9]

Â Â Â Â Â  92.380 [1963 c.624 Â§23; 1965 c.584 Â§11; repealed by 1973 c.421 Â§52]

(Examination of Subdivision and Series Partition; Public Report)

Â Â Â Â Â  92.385 Examination; public report; waiver of examination in other state. (1) The Real Estate Commissioner may make an examination of any subdivision or series partition subject to ORS 92.305 to 92.495 to be offered for sale or lease and may make a public report of the commissionerÂs findings. If a subdivision or series partition is located within this state and if no report is made within 45 days after examination of the subdivision or series partition, the report shall be deemed waived.

Â Â Â Â Â  (2) The commissioner may waive an examination of a real estate subdivision located in another state only when that state has an existing subdivision law which provides for the examination of and a public report on the real estate subdivision and only where that state will waive examination of a real estate subdivision or series partition located within this state and will accept in lieu thereof a report prepared by the commissioner under subsection (1) of this section. [1974 c.1 Â§8; 1975 c.643 Â§6; 1983 c.570 Â§15]

Â Â Â Â Â  92.390 [1963 c.624 Â§24; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.395 Waiver of examination in this state; notice to subdivider or series partitioner. With respect to any subdivision or series partition within this state, if, after examination of the preliminary notice of intention required by ORS 92.345 or the reply to the Real Estate CommissionerÂs request for further information, the commissioner concludes that the sale or lease of any portion of such subdivision or series partition would be reasonably certain not to involve any misrepresentation, deceit or fraud, the commissioner shall waive all of the provisions of ORS 92.305 to 92.495, except ORS 92.475 to 92.495 and 92.990 (2), which the commissioner considers unnecessary for the protection of the public from fraud, deceit or misrepresentation. The commissioner shall notify the subdivider or series partitioner within 15 days of receipt of the preliminary notice of intention of the approval or disapproval of any waiver. However, the commissioner may, for good and sufficient cause, revoke any waiver at any time upon 10 daysÂ notice and a hearing held for such purpose. [1974 c.1 Â§9; 1983 c.570 Â§16]

Â Â Â Â Â  92.405 Sale prohibited where public report not waived; distribution and use of public report. (1) Unless the making of a public report has been waived, a person may not sell or lease a lot, parcel or interest in a subdivision or series partition prior to the issuance of the report.

Â Â Â Â Â  (2) A copy of the public report, when issued, must be given to the prospective purchaser by the subdivider, series partitioner or developer, or their agents, prior to the execution of a binding contract or agreement for the sale or lease of a lot, parcel, or interest in a subdivision or series partition. The subdivider, series partitioner or developer, or their agents, shall take a receipt from the prospective purchaser or lessee upon delivery of a copy of the Real Estate CommissionerÂs public report, and the receipt must be kept on file within this state in the possession of the subdivider, series partitioner or developer subject to inspection by the commissioner for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (3) The commissionerÂs public report may not be used for advertising purposes unless the report is used in its entirety. No portion of the report shall be underscored, italicized or printed in larger or heavier type than the balance of the report unless the true copy of the report so emphasizes such portion.

Â Â Â Â Â  (4) The commissioner may furnish at cost copies of the public report for the use of subdividers, series partitioners and developers.

Â Â Â Â Â  (5) The requirements of this section extend to lots, parcels or other interests sold by the subdivider, series partitioner or developer after repossession.

Â Â Â Â Â  (6) In addition to other sanctions provided by law, a violation of subsection (1), (2) or (3) of this section is an unlawful practice subject to ORS 646.608. [1974 c.1 Â§10; 1975 c.643 Â§7; 1977 c.809 Â§9; 1983 c.570 Â§17; 2005 c.799 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 799, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. (1) The amendments to ORS 92.405 and 646.608 by sections 1 to 3 of this 2005 Act apply to violations of ORS 92.405 (1), (2) or (3) and 646.608 committed on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The amendments to ORS 92.405 and 646.608 by sections 1 to 3 of this 2005 Act apply to violations of ORS 92.405 (1), (2) or (3) and 646.608 committed before the effective date of this 2005 Act unless, on the effective date of this 2005 Act, sanctions for the violation have been reduced to a judgment that is no longer subject to appeal. [2005 c.799 Â§4]

Â Â Â Â Â  92.410 Review of subdivisions for which public report issued; revised public report; compliance with ORS 92.305 to 92.495. (1) Notwithstanding the effective date of chapter 643, Oregon Laws 1975, prior to February 1, 1976, the Real Estate Commissioner may review any subdivision for which a public report has been issued and is dated prior to September 13, 1975, and when the commissioner considers it necessary for the protection of the public from fraud, deceit or misrepresentation, the commissioner may, after notice to the subdivider, issue a revised public report for the subdivider and subsequent developers of interests in the subdivision to comply with the provisions of ORS 92.305 to 92.495 as though the public report had been issued and dated after September 13, 1975.

Â Â Â Â Â  (2) Any subdivision for which a public report has been issued and is dated prior to September 13, 1975, and for which the commissioner has not issued a revised public report under subsection (1) of this section prior to February 1, 1976, shall not be required to comply with the amendments to ORS 92.305 to 92.495 and made by chapter 643, Oregon Laws 1975. [1975 c.643 Â§22]

Note: Legislative Counsel has substituted Âchapter 643, Oregon Laws 1975,Â for the words Âthis 1975 ActÂ in section 22, chapter 643, Oregon Laws 1975, compiled as 92.410. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  92.415 Advance of travel expense for examination of subdivision or series partition. When an examination is to be made of subdivided or series partitioned lands situated in the State of Oregon, or of subdivided lands situated outside the state which will be offered for sale or lease within this state, the Real Estate Commissioner, in addition to the filing fee provided in ORS 92.355, may require the subdivider or series partitioner to advance payment of an amount estimated by the commissioner to be the expense incurred in going to and returning from the location of the project, and an amount estimated to be necessary to cover the additional expense of such examination, subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The amounts estimated by the commissioner, under this section shall be based upon any applicable limits established and regulated by the Oregon Department of Administrative Services under ORS 292.220. [1974 c.1 Â§11; 1975 c.643 Â§8; 1979 c.242 Â§6; 1983 c.181 Â§2; 1983 c.570 Â§18; 1991 c.703 Â§2]

(Requirements for Sale)

Â Â Â Â Â  92.425 Conditions prerequisite to sale. (1) No lot, parcel or interest in a subdivision or series partition shall be sold by a subdivider, series partitioner or developer by means of a land sale contract unless a collection escrow is established within this state with a person or firm authorized to receive escrows under the laws of this state and all of the following are deposited in the escrow:

Â Â Â Â Â  (a) A copy of the title report or abstract, as it relates to the property being sold.

Â Â Â Â Â  (b) The original sales document or an executed copy thereof relating to the purchase of real property in the subdivision or series partition clearly setting forth the legal description of the property being purchased, the principal amount of the encumbrance outstanding at the date of the sales document and the terms of the document.

Â Â Â Â Â  (c) A commitment to give a partial release for the lot, parcel or other interest being sold from the terms and provisions of any blanket encumbrance as described in ORS 92.305 (1). Except as otherwise provided in subsection (4) of this section, the commitment shall be in a form satisfactory to the Real Estate Commissioner.

Â Â Â Â Â  (d) A commitment to give a release of any other lien or encumbrance existing against such lot, parcel or other interest being sold as revealed by such title report. Except as otherwise provided in subsection (4) of this section, the commitment shall be in a form satisfactory to the commissioner.

Â Â Â Â Â  (e) A warranty or bargain and sale deed in good and sufficient form conveying merchantable and marketable title to the purchaser of such lot, parcel or other interest.

Â Â Â Â Â  (2) The subdivider, series partitioner or developer shall submit written authorization allowing the commissioner to inspect all escrow deposits established pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of the procedures provided in subsection (1) of this section, the subdivider, series partitioner or developer shall conform to such alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this section.

Â Â Â Â Â  (4) The requirements of subsection (1)(c) and (d) of this section relating to use of a commitment form acceptable to the commissioner and the provisions of subsection (2) of this section shall not apply to subdivided or series partitioned lands described by ORS 92.325 (3)(h). [1974 c.1 Â§12; 1975 c.643 Â§9; 1977 c.809 Â§10; 1979 c.242 Â§7; 1983 c.530 Â§54; 1983 c.570 Â§19]

Â Â Â Â Â  92.427 Cancellation of agreement to buy interest in subdivision or series partition; procedure; effect; waiver; exemptions. (1) A purchaser of a lot, parcel or interest in a subdivision or series partition may cancel, for any reason, any contract, agreement or any evidence of indebtedness associated with the sale of the lot, parcel or interest in the subdivision or series partition within three business days from the date of signing by the purchaser of the first written offer or contract to purchase.

Â Â Â Â Â  (2) Cancellation, under subsection (1) of this section, occurs when the purchaser of a lot, parcel or interest gives written notice to the seller at the sellerÂs address. The three business days cancellation period in subsection (1) of this section does not begin until the seller provides the purchaser with sellerÂs address for cancellation purposes.

Â Â Â Â Â  (3) A notice of cancellation given by a purchaser of a lot, parcel or interest in a subdivision or series partition need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract or evidence of indebtedness.

Â Â Â Â Â  (4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that such notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) Upon receipt of a timely notice of cancellation, the seller shall immediately return to the purchaser all payments received from the purchaser. In case of payments made by check, the seller is not required to return the payment to a purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all such payments the purchaser shall immediately transfer the purchaserÂs rights in the lot, parcel or interest to the seller, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaserÂs copy of the executed evidence of indebtedness to the seller, and the seller shall cancel the evidence of indebtedness. Any encumbrances against the purchaserÂs interest in the lot, parcel or interest arising by operation of law from an obligation of the purchaser existing prior to transfer of the lot, parcel or interest to the purchaser shall be extinguished by the reconveyance.

Â Â Â Â Â  (6) An act of a purchaser is not effective to waive the right of cancellation granted by subsection (1) of this section. A subdivider, series partitioner or developer may require that a purchaser of a lot, parcel or interest in a subdivision or series partition execute and deliver to the subdivider, series partitioner or developer, after the expiration of the three-day cancellation period, a signed statement disclaiming any notice of cancellation that may have been made by the purchaser prior to expiration of the three-day cancellation period for the offer under subsection (1) of this section, that may have been timely and properly done under this section and that has not been received by the subdivider, series partitioner or developer. In case of execution of any such statement by the purchaser, the statement shall be sufficient to rescind the notice of cancellation.

Â Â Â Â Â  (7) This section does not apply to:

Â Â Â Â Â  (a) The sale of a lot in a subdivision or a parcel in a series partition that has a residential dwelling upon it at the time of sale;

Â Â Â Â Â  (b) The sale of a lot in a subdivision or a parcel in a series partition when, at the time of sale, the seller has contracted with the purchaser to build a residential dwelling upon the lot or parcel; or

Â Â Â Â Â  (c) The sale of a lot in a subdivision or a parcel in a series partition to a person who derives a substantial portion of income from the development or purchase and sale of real property.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, this section applies to a planned community subdivision of manufactured dwellings created under ORS 92.830 to 92.845. [1975 c.643 Â§16; 1983 c.570 Â§20; 2001 c.711 Â§6; 2003 c.474 Â§4]

Â Â Â Â Â  92.430 Notice to purchaser of cancellation rights; form. (1) Subject to ORS 92.427 (7), the first written real property sales contract signed by the purchaser for the sale of a lot, parcel or interest in a subdivision or series partition shall contain, either upon the first page of such contract or upon a separate sheet attached to such first page, the following notice in at least 8-point type:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  NOTICE TO PURCHASER

Â Â Â Â Â  BY SIGNING THIS AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE AN INTEREST IN LAND. HOWEVER, YOU HAVE THREE BUSINESS DAYS AFTER SIGNING THIS AGREEMENT TO CANCEL THE AGREEMENT BY WRITTEN NOTICE TO THE SELLER OR THE SELLERÂS AGENT AT THE FOLLOWING ADDRESS:

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE THREE-DAY CANCELLATION PERIOD ENDS, YOU SHOULD DO THE FOLLOWING:

Â Â Â Â Â  (1) CAREFULLY EXAMINE THE PUBLIC REPORT, IF ANY, ON THE SUBDIVISION OR SERIES PARTITION AND ANY ACCOMPANYING INFORMATION DELIVERED BY THE SELLER.

Â Â Â Â Â  (2) INQUIRE OF YOUR LENDER AS TO WHETHER YOU CAN GET ADEQUATE FINANCING AT AN ACCEPTABLE INTEREST RATE.

Â Â Â Â Â  (3) INQUIRE OF THE SELLER AND THE LENDER WHAT THE AMOUNT OF THE CLOSING COSTS WILL BE.

______________________________________________________________________________

Â Â Â Â Â  (2) A copy of the notice set forth in subsection (1) of this section shall be given to each purchaser under a contract described in subsection (1) of this section at the time of or immediately following the purchaserÂs signing of such contract, for the use of the purchaser. [1975 c.643 Â§17; 1983 c.570 Â§21]

Â Â Â Â Â  92.433 Escrow documents required of successor to vendorÂs interest. (1) A purchaser of a vendorÂs interest or a holder of an encumbrance secured by a vendorÂs interest in a land sale contract for which an escrow has been established pursuant to ORS 92.425 shall deposit in the escrow any instruments necessary to assure that the contract vendee can obtain the legal title bargained for upon compliance with the terms and conditions of the contract.

Â Â Â Â Â  (2) A subdivider, series partitioner or developer who has sold lots, parcels or interests in a subdivision or series partition under a land sale contract shall not dispose of or subsequently encumber the vendorÂs interest therein unless the terms of the instrument of disposition or the encumbrance provide the means by which the purchaser or holder of the encumbrance will comply with subsection (1) of this section. [1977 c.809 Â§13; 1983 c.570 Â§22]

Â Â Â Â Â  92.435 [1974 c.1 Â§13; repealed by 1977 c.484 Â§32]

Â Â Â Â Â  92.445 [1974 c.1 Â§16; repealed by 1975 c.643 Â§18]

Â Â Â Â Â  92.455 Inspection of records. Records of the sale or lease of real property within a subdivision or series partition shall be subject to inspection by the Real Estate Commissioner. [1974 c.1 Â§14; 1975 c.643 Â§10; 1983 c.570 Â§23]

(Prohibited Acts)

Â Â Â Â Â  92.460 Blanket encumbrance permitted only in certain circumstances. (1) Subject to the provisions of ORS 92.425, no lot, parcel or other interest in a subdivision or series partition shall be sold by a subdivider, series partitioner or developer subject to a blanket encumbrance unless there exists in the blanket encumbrance or other supplementary agreement a provision which by its terms shall unconditionally provide that the purchaser or lessee of a lot, parcel or other interest can obtain legal title or other interest bargained for, free and clear of the blanket encumbrance, upon compliance with the terms and conditions of the purchase or lease.

Â Â Â Â Â  (2) In lieu of the requirement of subsection (1) of this section, the subdivider, series partitioner or developer shall conform to any alternative requirement or method which the Real Estate Commissioner deems acceptable to carry into effect the intent and provisions of this section. [1977 c.809 Â§12; 1983 c.570 Â§24]

Â Â Â Â Â  92.465 Fraud and deceit prohibited. No person shall, in connection with the offer, sale or lease of any lot, parcel or interest in a real estate subdivision or series partition, directly or indirectly:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact or fail to state a material fact necessary to make the statement made, in the light of the circumstances under which it is made, not misleading;

Â Â Â Â Â  (3) Engage in any act, practice or course of business which operates or would operate as a fraud or deception upon any person;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature which contains an untrue statement of a material fact or fails to state a material fact necessary in order to make the statements therein made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement to the effect that the real estate subdivision or series partition has been in any way approved or indorsed by the Real Estate Commissioner. [1974 c.1 Â§15; 1975 c.643 Â§11; 1983 c.570 Â§25]

Â Â Â Â Â  92.475 False or misleading advertising prohibited; liability. It shall be unlawful for any owner, subdivider, developer, series partitioner, agent or employee of such persons or other person, who with intent, directly or indirectly, to sell or lease subdivided or series partitioned lands or lots, parcels or interests therein, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning subdivided or series partitioned lands, which contains any statement, pictorial representation or sketch which is false or misleading. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in ORS 92.305 to 92.495 unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge of the falsity thereof or has an interest in the subdivided or series partitioned lands advertised or the sale thereof. [1974 c.1 Â§17; 1975 c.643 Â§12; 1983 c.570 Â§26]

Â Â Â Â Â  92.485 Waiver of legal rights void. Any condition, stipulation or provision in any sales contract or lease, or in any other legal document, binding any purchaser or lessee to waive any legal rights under ORS 92.305 to 92.495 against the subdivider, series partitioner or developer shall be deemed to be contrary to public policy and void. [1974 c.1 Â§18; 1975 c.643 Â§13; 1983 c.570 Â§27]

(Enforcement)

Â Â Â Â Â  92.490 Civil penalty. (1) In addition to any other penalties provided by law, the Real Estate Commissioner may impose a civil penalty for violation of the provisions of ORS 92.305 to 92.495. No civil penalty shall exceed $1,000 per violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1975 c.643 Â§23; 1979 c.242 Â§8; 1983 c.696 Â§7a; 1989 c.706 Â§6; 1991 c.734 Â§4]

Â Â Â Â Â  92.495 Cease and desist order; injunction. (1) Whenever the Real Estate Commissioner finds that any owner, subdivider, series partitioner, developer or other person is violating any of the provisions of ORS 92.305 to 92.495 or of the alternative requirements of the commissioner prescribed pursuant to ORS 92.425 (3), the commissioner may order the persons to desist and refrain from violating the provisions or requirements, or from the further sale or lease of lots, parcels or interests within the subdivision or series partition.

Â Â Â Â Â  (2) Whenever the commissioner finds that any subdivider, series partitioner, developer or other person is violating, or has violated or is about to violate, any of the provisions of ORS 92.305 to 92.495 or the alternative requirements of the commissioner prescribed pursuant to ORS 92.425 (3) the commissioner may bring proceedings in the circuit court within the county in which the violation or threatened violation has occurred or is about to occur, or in the county where the person, firm or corporation resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person, firm or corporation, and any other person or persons concerned in or in any way participating or about to participate in the violation, to enjoin the person, firm or corporation or any other person from continuing the violation or engaging in the violation or doing any act or acts in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant where an appointment is appropriate. [1974 c.1 Â§Â§19,20; 1975 c.643 Â§14; 1983 c.570 Â§28]

Â Â Â Â Â  92.500 [1973 c.421 Â§1; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.505 [1973 c.421 Â§2; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.510 [1973 c.421 Â§3; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.515 [1973 c.421 Â§6; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.530 [1973 c.421 Â§4; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.535 [1973 c.421 Â§8(1); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.545 [1973 c.421 Â§16; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.550 [1973 c.421 Â§8(2); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.555 [1973 c.421 Â§17; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.560 [1973 c.421 Â§8(3); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.565 [1973 c.421 Â§8(4), (5); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.570 [1973 c.421 Â§8(6); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.575 [1973 c.421 Â§28(1); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.580 [1973 c.421 Â§18; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.585 [1973 c.421 Â§19; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.590 [1973 c.421 Â§20; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.595 [1973 c.421 Â§27; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.600 [1973 c.421 Â§Â§21, 22; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.605 [1973 c.421 Â§23; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.610 [1973 c.421 Â§24; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.615 [1973 c.421 Â§25; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.620 [1973 c.421 Â§26; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.625 [1973 c.421 Â§30; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.650 [Subsection (1) enacted as 1973 c.421 Â§9; subsection (2) enacted as 1973 c.421 Â§12(8); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.655 [1973 c.421 Â§12(1), (2), (3), (4), (7), (10); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.660 [1973 c.421 Â§12(5), (6), (9); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.665 [1973 c.421 Â§13; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.670 [1973 c.421 Â§14; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.675 [1973 c.421 Â§45; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.685 [1973 c.421 Â§34; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.690 [1973 c.421 Â§35; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.695 [1973 c.421 Â§36; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.700 [1973 c.421 Â§37; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.710 [1973 c.421 Â§38; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.715 [1973 c.421 Â§41; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.720 [1973 c.421 Â§39; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.725 [1973 c.421 Â§40; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.745 [1973 c.421 Â§Â§5, 43; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.750 [1973 c.421 Â§15; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.755 [1973 c.421 Â§31; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.760 [1973 c.421 Â§44; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.765 [1973 c.421 Â§28(2); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.770 [1973 c.421 Â§11; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.775 [1973 c.421 Â§29; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.780 [1973 c.421 Â§46; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.785 [1973 c.421 Â§47; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.800 [1973 c.421 Â§42; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.805 [1973 c.421 Â§33; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.810 [1973 c.421 Â§32; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.820 [1974 c.1 Â§21; 1977 c.41 Â§1; renumbered 92.339]

SUBDIVISION IN MANUFACTURED DWELLING PARK OR MOBILE HOME PARK

Â Â Â Â Â  92.830 Definitions for ORS 92.830 to 92.845. As used in ORS 92.830 to 92.845, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDeclarantÂ means a person who makes a declaration pursuant to ORS 92.845.

Â Â Â Â Â  (2) ÂLotÂ has the meaning given that term in ORS 92.010.

Â Â Â Â Â  (3) ÂManufactured dwellingÂ has the meaning given that term in ORS 90.100.

Â Â Â Â Â  (4) ÂManufactured dwelling parkÂ and Âmobile home parkÂ have the meanings given those terms in ORS 446.003.

Â Â Â Â Â  (5) ÂPersonÂ has the meaning given that term in ORS 92.305. [2001 c.711 Â§1; 2003 c.474 Â§5]

Â Â Â Â Â  Note: 92.830 to 92.845 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.832 Policy. The Legislative Assembly finds:

Â Â Â Â Â  (1) There is a need to create a mechanism for owners of manufactured dwellings in existing manufactured dwelling parks and mobile home parks to acquire individual ownership interest in the lot on which the dwelling is located;

Â Â Â Â Â  (2) The creation of an individual ownership interest should not impose an undue financial burden on the owner of a park;

Â Â Â Â Â  (3) The public interest is furthered by regulating the promotion, subdivision and sale of individual ownership interests in the lots in a park to owners of manufactured dwellings to ensure that local jurisdictions do not place unreasonable constraints on the conversion of existing parks into planned community subdivisions of manufactured dwellings; and

Â Â Â Â Â  (4) The orderly conversion of manufactured dwelling parks and mobile home parks to subdivisions has effects on infrastructure and access that make it appropriate to require assurances that public health and safety standards are met by persons buying or selling lots converted from a park. [2001 c.711 Â§2; 2003 c.474 Â§6]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.835 Subdivision of manufactured dwelling park or mobile home park; waiver of right of remonstrance to formation of local improvement district. Notwithstanding the standards and procedures established under ordinances and regulations adopted by the governing body of a city or a county under ORS 92.044 or 92.048, when application for approval of the subdivision of a manufactured dwelling park or mobile home park that was lawfully approved before July 2, 2001, is made under ORS 92.040 to the governing body of a city or county, the governing body of the city or county shall approve:

Â Â Â Â Â  (1) A tentative plan upon receipt and verification of evidence that:

Â Â Â Â Â  (a) The park is in compliance with the governing bodyÂs standards for a manufactured dwelling park or a mobile home park or is an approved nonconforming use. For the purposes of this paragraph, a park is in compliance if the governing body of the city or county has not issued a written notice of noncompliance on or before July 2, 2001;

Â Â Â Â Â  (b) Except as provided in this paragraph, the tentative plan does not make changes from the approved manufactured dwelling park or mobile home park development, including but not limited to increasing or decreasing the number of lots as defined in ORS 446.003 or changing the external boundary lines or setback requirements. The tentative plan may provide for a reduction in the number of lots, if the reduction involves only lots that have never been used for placement of manufactured dwellings;

Â Â Â Â Â  (c) The tentative plan restricts the use of lots in the subdivision to the installation of manufactured dwellings and restricts any other property in the subdivision to use as common property as defined in ORS 94.550 or for public purposes;

Â Â Â Â Â  (d) The tentative plan does not contain conditions of approval or require development agreements except the original conditions of approval and development agreements contained in the original approval for the park or conditions required by ORS 92.830 to 92.845; and

Â Â Â Â Â  (e) The property owners applying for the conversion have signed and recorded a waiver of the right of remonstrance, in a form approved by the city or county, for the formation of a local improvement district by a city or county. A waiver described in this paragraph must be in regard only to sanitary and storm sewers or water facilities and be operative only if the city or county determines after a hearing that the absence or inadequacy of those sewers or facilities is an immediate danger to life, health or safety. However, a waiver of the right of remonstrance may not be required of the owner of a lot in a manufactured dwelling park or mobile home park if the park was served for water, sewer and irrigation by a private utility company prior to an acquisition of that company by municipal condemnation commenced prior to January 1, 2003.

Â Â Â Â Â  (2) A plat in compliance with the applicable requirements of ORS 92.010 to 92.190, except standards and procedures adopted by regulation or ordinance under ORS 92.044 or 92.048. The plat may not contain conditions of approval or require development agreements except the original conditions of approval and development agreements contained in the original plat for the park or conditions required by ORS 92.830 to 92.845. [2001 c.711 Â§3; 2003 c.474 Â§7]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.837 Application of city or county comprehensive plans and land use regulations; placement of new or replacement manufactured dwelling. (1) Except as provided in subsection (2) of this section, city or county comprehensive plans and land use regulations that applied at the time the manufactured dwelling park or mobile home park was approved continue to apply to park land that is converted to a subdivision pursuant to ORS 92.830 to 92.845 until the earlier of:

Â Â Â Â Â  (a) The sale of all of the newly created lots in accordance with ORS 92.840 and the issuance of permits to allow the placement of a manufactured dwelling on each of those lots; or

Â Â Â Â Â  (b) Ten years after conversion of the manufactured dwelling park or mobile home park to a subdivision.

Â Â Â Â Â  (2) An original or replacement manufactured dwelling may be placed on a park space that has been converted to a subdivision lot under ORS 92.835 if:

Â Â Â Â Â  (a) The manufactured dwelling is constructed and installed in accordance with state and federal standards; and

Â Â Â Â Â  (b) The owner of the lot has signed and recorded a waiver of the right of remonstrance, in a form approved by the city or county, for the formation of a local improvement district by a city or county. A local improvement district described in this paragraph must be for the construction of a capital improvement described in ORS 223.299 (1)(a)(A) to (C).

Â Â Â Â Â  (3) Notwithstanding subsection (2)(b) of this section, a waiver of the right of remonstrance may not be required of the owner of a lot in a manufactured dwelling park or mobile home park if the park was served for water, sewer and irrigation by a private utility company prior to an acquisition of that company by municipal condemnation commenced prior to January 1, 2003. [2003 c.474 Â§2]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.840 Sale of subdivision lots in manufactured dwelling park or mobile home park; offer to sell lot to tenant; improvement or rehabilitation of park proposed for subdivision. (1) Notwithstanding the provisions of ORS 92.016 (1), prior to the approval of a tentative plan, the declarant may negotiate to sell a lot in a manufactured dwelling park or a mobile home park for which approval is required under ORS 92.830 to 92.845.

Â Â Â Â Â  (2) Prior to the sale of a lot in a park, the declarant shall offer to sell the lot to the tenant who occupies the lot. The offer required under this subsection:

Â Â Â Â Â  (a) Terminates 60 days after receipt of the offer by the tenant or upon written rejection of the offer, whichever occurs first; and

Â Â Â Â Â  (b) Does not constitute a notice of termination of the tenancy.

Â Â Â Â Â  (3) The declarant may not sell the lot to a person other than the tenant for 60 days after termination of the offer required under subsection (2) of this section at a price or on terms that are more favorable to the purchaser than the price or terms that were offered to the tenant.

Â Â Â Â Â  (4) After the park has been submitted for subdivision under ORS 92.830 to 92.845 and until a lot is offered for sale in accordance with subsection (2) of this section, the declarant shall notify a prospective tenant, in writing, prior to the commencement of the tenancy, that the park has been submitted for subdivision and that the tenant is entitled to receive an offer to purchase the lot under subsection (2) of this section.

Â Â Â Â Â  (5) Prior to any sale of a lot in a subdivision created in the park, the declarant must provide the tenant or other potential purchaser of the lot with information about the homeowners association formed by the declarant as required by ORS 94.625. The information must, at a minimum, include the association name and type and any rights set forth in the declaration required by ORS 94.580.

Â Â Â Â Â  (6) The declarant may not begin improvements or rehabilitation to the lot during the period described in ORS 90.630 (5) without the permission of the tenant.

Â Â Â Â Â  (7) The declarant may begin improvements or rehabilitation to the common property as defined in the declaration during the period described in ORS 90.630 (5).

Â Â Â Â Â  (8) Nothing in this section prevents the declarant from terminating a tenancy in the park in compliance with ORS 90.630, 90.632 and 90.635. However, the declarant shall make the offer required under subsection (2) of this section to a tenant whose tenancy is terminated after approval of the tentative plan unless the termination is for cause under ORS 90.392, 90.394, 90.396, 90.630 (1) or (12) or 90.632. [2001 c.711 Â§4; 2003 c.474 Â§8; 2005 c.391 Â§27]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.843 Approval of declaration or amendment to declaration made pursuant to ORS 92.845. (1) A declaration made pursuant to ORS 92.845, or an amendment to the declaration, may not be recorded unless first approved by the tax collector for the county where the property is located and the Real Estate Commissioner.

Â Â Â Â Â  (2) A tax collector shall approve a declaration or amendment submitted under this section if:

Â Â Â Â Â  (a) All ad valorem taxes, special assessments, fees and other charges required by law to be placed on the tax roll that are or will become a lien on the property during the tax year have been paid as required by ORS 92.095; and

Â Â Â Â Â  (b) Any additional taxes or penalties, and interest on taxes or penalties, resulting from a disqualification of the property from special assessment have been paid.

Â Â Â Â Â  (3) The commissioner shall approve a declaration or amendment submitted under this section if:

Â Â Â Â Â  (a) The declaration or amendment complies with ORS 92.835, 92.845 and 94.580; and

Â Â Â Â Â  (b) The plat executed by the declarant is in conformance with ORS 92.835 (2).

Â Â Â Â Â  (4) The commissionerÂs approval of a declaration or amendment under this section expires after two years if the declaration or amendment has not been recorded. The commissioner shall specify the expiration date when approving the declaration or amendment. A declaration or amendment may not be reapproved after an approval expires unless the declaration or amendment is resubmitted and new determinations are made under subsections (2) and (3) of this section. [2003 c.474 Â§3]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.845 Relationship of subdivision in manufactured dwelling park or mobile home park to planned community statutes and series partition statutes; system development charges. (1) A planned community subdivision of manufactured dwellings created in a manufactured dwelling park or mobile home park under ORS 92.830 to 92.845:

Â Â Â Â Â  (a) Is subject to ORS 94.550 to 94.783;

Â Â Â Â Â  (b) Is not subject to system development charges or other similar charges that are based on approval of the subdivision; and

Â Â Â Â Â  (c) Remains subject to system development charges that are based on the prior approval of the manufactured dwelling park or mobile home park.

Â Â Â Â Â  (2) The declarant of a planned community subdivision of manufactured dwellings under ORS 92.830 to 92.845 shall:

Â Â Â Â Â  (a) Comply with the provisions of ORS 92.305 to 92.495, except ORS 92.337 and 92.395; and

Â Â Â Â Â  (b) Include in the declaration described in ORS 94.580 a statement that the subdivision will comply with the conditions required by ORS 92.835 and subsections (1)(b) and (c) of this section. [2001 c.711 Â§5; 2003 c.474 Â§9]

Â Â Â Â Â  Note: See note under 92.830.

PENALTIES

Â Â Â Â Â  92.990 Penalties. (1) Violation of any provision of ORS 92.010 to 92.090, 92.100 and 92.120 to 92.170 or of any regulation or ordinance adopted thereunder, is punishable, upon conviction, by a fine of not less than $50 nor more than $500 or imprisonment in the county jail for not less than 25 days nor more than 50 days, or both.

Â Â Â Â Â  (2) Any person who violates any of the provisions of ORS 92.325 (1), 92.345 to 92.365, 92.405 (1), (2) and (3), 92.425, 92.433, 92.460 to 92.475 and any alternative requirements of the Real Estate Commissioner prescribed pursuant to ORS 92.425 (3), not waived by the commissioner pursuant to ORS 92.395, or who provides false information or omits to state material facts pursuant to ORS 92.337, shall be punished by a fine not exceeding $10,000, or by imprisonment in the custody of the Department of Corrections for a period not exceeding three years, or in the county jail not exceeding one year, or by both such fine and imprisonment. [Amended by 1955 c.756 Â§20; subsection (2) enacted as 1963 c.624 Â§20; 1965 c.584 Â§12; 1973 c.421 Â§48; subsection (2) (1973 Replacement Part) enacted as 1973 c.421 Â§10; subsection (3) (1973 Replacement Part) enacted as 1973 c.421 Â§49; subsections (2), (3) (1973 Replacement Part) repealed by 1974 c.1 Â§23; subsection (2) (1974 Replacement Part) enacted as 1974 c.1 Â§22; 1975 c.643 Â§21; 1977 c.809 Â§14; 1987 c.320 Â§14]

_______________



Chapter 93

Chapter 93 Â Conveyancing and Recording

2005 EDITION

CONVEYANCING AND RECORDING

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL REQUIREMENTS FOR DISPOSITION OF REALTY

93.010Â Â Â Â Â Â  Conveyances, how made

93.020Â Â Â Â Â Â  Creating, transferring or declaring estates or interests in realty

93.030Â Â Â Â Â Â  Contracts to convey, instruments of conveyance and related memoranda to state consideration

93.040Â Â Â Â Â Â  Warning in instrument relating to approved uses of land, existence of fire protection for structures or special assessments; liability of drafter and recorder

93.050Â Â Â Â Â Â  Gift or conveyance of life estate

SPECIAL MATTERS IN PARTICULAR CONVEYANCES

93.110Â Â Â Â Â Â  Quitclaim deed sufficient to pass estate

93.120Â Â Â Â Â Â  Words of inheritance unnecessary to convey fee; conveyances deemed to convey all grantorÂs estate

93.130Â Â Â Â Â Â  Conveyance of land in adverse possession of another

93.140Â Â Â Â Â Â  Implied covenants

93.150Â Â Â Â Â Â  Conveyance by tenant of greater estate than that possessed

93.160Â Â Â Â Â Â  Conveyance by reversioners and remainderpersons to life tenant vests fee

93.180Â Â Â Â Â Â  Tenancy in common, when created; joint tenancy abolished

93.190Â Â Â Â Â Â  Trustees or personal representatives as joint tenants; filling vacancies in office

93.200Â Â Â Â Â Â  Trustees or executors now hold as joint tenants

93.210Â Â Â Â Â Â  Presumption respecting deed from trustee of undisclosed beneficiary

93.220Â Â Â Â Â Â  Release, limitation or restriction of power of appointment

93.230Â Â Â Â Â Â  Copy of Department of State Lands deed or patent given when original lost

93.240Â Â Â Â Â Â  Rights to deferred installments of purchase price where two or more persons join as sellers of real property

93.250Â Â Â Â Â Â  Effect of conveyance creating fee simple conditional or fee tail

93.260Â Â Â Â Â Â  Tax statement information required in conveyancing instrument

93.265Â Â Â Â Â Â  Notice to real property manager of certain actions; procedures; effect on title

93.268Â Â Â Â Â Â  Notice to Department of Human Services of transfer or encumbrance of real property by title insurance company; rules

93.270Â Â Â Â Â Â  Certain discriminatory restrictions in conveyancing instruments prohibited; restriction on right of action

93.272Â Â Â Â Â Â  Procedure for removal of certain discriminatory restrictions

93.275Â Â Â Â Â Â  Incidents not material facts to real property transaction; legislative findings

93.280Â Â Â Â Â Â  Manner of conveyance to create joint property rights

UNIFORM VENDOR AND PURCHASER RISK ACT

93.290Â Â Â Â Â Â  Risk of loss after contract to sell realty has been executed

93.295Â Â Â Â Â Â  Construction of ORS 93.290 to 93.300

93.300Â Â Â Â Â Â  Short title

DESCRIPTIONS, INCLUDING THE OREGON COORDINATE SYSTEM

93.310Â Â Â Â Â Â  Rules for construing description of real property

93.320Â Â Â Â Â Â  Oregon Coordinate System; zones

93.330Â Â Â Â Â Â  Definition

93.350Â Â Â Â Â Â  Plane coordinates

93.360Â Â Â Â Â Â  Coordinates excluded from recordation

93.370Â Â Â Â Â Â  Description as supplemental

93.380Â Â Â Â Â Â  Purchaser or mortgagee not required to rely on description

EXECUTION, ACKNOWLEDGMENT AND PROOF OF INSTRUMENTS

93.410Â Â Â Â Â Â  Execution and acknowledgment of deeds

93.420Â Â Â Â Â Â  Execution of deed where personal representative, guardian or conservator is unable or refuses to act

93.440Â Â Â Â Â Â  Proof of execution by subscribing witness

93.450Â Â Â Â Â Â  Proof where witnesses are dead or absent

93.460Â Â Â Â Â Â  Subpoena to compel witness to testify to execution of deed

93.470Â Â Â Â Â Â  Indorsement of certificate of proof

93.480Â Â Â Â Â Â  Deed acknowledged or proved as evidence; recordability

93.530Â Â Â Â Â Â  Execution, acknowledgment and recordation of assignments of sheriffsÂ certificates of sale

RECORDATION AND ITS EFFECTS

93.600Â Â Â Â Â Â  Description of real property for purposes of recordation

93.610Â Â Â Â Â Â  Separate books for recording deeds and mortgages; consolidated index

93.620Â Â Â Â Â Â  Time and place of recording; certification

93.630Â Â Â Â Â Â  Index to record of deeds, mortgages and other real property interests

93.635Â Â Â Â Â Â  Acknowledgment and recording of instruments contracting to convey fee title

93.640Â Â Â Â Â Â  Unrecorded instrument affecting title or unrecorded assignment of sheriffÂs certificate of sale void as to subsequent purchaser

93.643Â Â Â Â Â Â  Method of giving constructive notice of interest in real property; electronic lien records

93.645Â Â Â Â Â Â  Priority of purchaser; extinguishing judgment lien; right of judgment creditor; ÂjudgmentÂ defined

93.650Â Â Â Â Â Â  Effect of record or certified transcript in evidence

93.660Â Â Â Â Â Â  Effect of abstract of title as evidence

93.670Â Â Â Â Â Â  Power of attorney and executory contract for sale or purchase of lands; recordability; effect as evidence; revocation

93.680Â Â Â Â Â Â  Patents, judgments and official grants; recordability; evidence

93.690Â Â Â Â Â Â  Recording of instruments evidencing passage of title to land from United States to State of Oregon

93.710Â Â Â Â Â Â  Instruments or memoranda creating certain interests in realty; contents; reforestation order; effect of recording

93.730Â Â Â Â Â Â  Recordation of judgment in other counties

93.740Â Â Â Â Â Â  Notice of lis pendens; contents; recordation; effect; discharge

93.760Â Â Â Â Â Â  Recordability of documents, orders and decrees of the United States District Court

93.770Â Â Â Â Â Â  Recordability of notices of bankruptcy and petitions, orders and judgments from bankruptcy cases

93.780Â Â Â Â Â Â  Place of recording of instrument containing clauses of a mortgage or trust deed; county clerk to do recording; ÂMaster FormÂ

93.790Â Â Â Â Â Â  Effect of recording master form instrument; effect of incorporation by reference in mortgage or trust deed; effect of deviation

93.800Â Â Â Â Â Â  Matter not to be recorded when accompanying mortgage or trust deed; liability for nonrecording

93.802Â Â Â Â Â Â  Recording of short form mortgage or short form trust deed

93.804Â Â Â Â Â Â  Requirement for original signatures for recording; recordation of certified copies

93.806Â Â Â Â Â Â  Recordation of instrument creating certain liens

93.808Â Â Â Â Â Â  Approval of governmental unit required to record certain instruments

VALIDATING AND CURATIVE ACTS

93.810Â Â Â Â Â Â  Validating and curative Acts

DEED FORMS

93.850Â Â Â Â Â Â  Warranty deed form; effect

93.855Â Â Â Â Â Â  Special warranty deed form; effect

93.860Â Â Â Â Â Â  Bargain and sale deed form; effect

93.865Â Â Â Â Â Â  Quitclaim deed form; effect

93.870Â Â Â Â Â Â  Statutory deed forms optional

FORFEITURE UNDER LAND SALES CONTRACT

93.905Â Â Â Â Â Â  Definitions for ORS 93.905 to 93.940

93.910Â Â Â Â Â Â  Enforcement of forfeiture remedy after notice of default

93.913Â Â Â Â Â Â  Forfeiture allowed for default under certain collateral assignments of interest

93.915Â Â Â Â Â Â  Notice of default; contents; recordation; time of forfeiture; interim measures

93.918Â Â Â Â Â Â  Continuation of proceedings after certain types of stay ordered by court; procedures

93.920Â Â Â Â Â Â  Curing default to avoid forfeiture; payment of costs and expenses

93.925Â Â Â Â Â Â  Failure to cure default; exclusiveness of notice

93.930Â Â Â Â Â Â  Recording affidavit after forfeiture; affidavit as evidence

93.935Â Â Â Â Â Â  Effect of purchaserÂs abandonment or reconveyance on interest, lien or claim

93.940Â Â Â Â Â Â  Effect of sellerÂs foreclosure or other action on interest, lien or claim

93.945Â Â Â Â Â Â  Application of ORS 93.910 to 93.940

PENALTIES

93.990Â Â Â Â Â Â  Penalties

GENERAL REQUIREMENTS FOR DISPOSITION OF REALTY

Â Â Â Â Â  93.010 Conveyances, how made. Conveyances of lands, or of any estate or interest therein, may be made by deed, signed by the person of lawful age from whom the estate or interest is intended to pass, or by the lawful agent or attorney of the person, and acknowledged or proved, and recorded without any other act or ceremony. No seal of the grantor, corporate or otherwise, shall be required on the deed. [Amended by 1965 c.502 Â§4]

Â Â Â Â Â  93.020 Creating, transferring or declaring estates or interests in realty. (1) No estate or interest in real property, other than a lease for term not exceeding one year, nor any trust or power concerning such property, can be created, transferred or declared otherwise than by operation of law or by a conveyance or other instrument in writing, subscribed by the party creating, transferring or declaring it, or by the lawful agent of the party under written authority, and executed with such formalities as are required by law.

Â Â Â Â Â  (2) This section does not affect the power of a testator in the disposition of real property by a last will and testament, nor to prevent a trust from arising or being extinguished by implication or operation of law, nor to affect the power of a court to compel the specific performance of an agreement in relation to such property.

Â Â Â Â Â  93.030 Contracts to convey, instruments of conveyance and related memoranda to state consideration. (1) As used in this section, ÂconsiderationÂ includes the amount of cash and the amount of any lien, mortgage, contract, indebtedness or other encumbrance existing against the property to which the property remains subject or which the purchaser agrees to pay or assume.

Â Â Â Â Â  (2) All instruments conveying or contracting to convey fee title to any real estate, and all memoranda of such instruments, shall state on the face of such instruments the true and actual consideration paid for such transfer, stated in terms of dollars. However, if the actual consideration consists of or includes other property or other value given or promised, neither the monetary value nor a description of such other property or value need be stated so long as it is noted on the face of the instrument that other property or value was either part or the whole consideration.

Â Â Â Â Â  (3) The statement of consideration as required by subsection (2) of this section shall be made by a grantor or a grantee. Failure to make such statement does not invalidate the conveyance.

Â Â Â Â Â  (4) If the statement of consideration is in the body of the instrument preceding the signatures, execution of the instrument shall constitute a certification of the truth of the statement. If there is a separate statement of consideration on the face of the instrument, it shall be signed separately from the instrument, and such execution shall constitute a certification of the truth of the statement by the person signing. No particular form is required for the statement so long as the requirements of this section are reasonably met.

Â Â Â Â Â  (5) No instrument conveying or contracting to convey fee title to any real estate nor any memorandum of such an instrument shall be accepted for recording by any county clerk or recording officer in this state unless the statement of consideration required by this section is included on the face of the instrument.

Â Â Â Â Â  (6) This section applies to instruments executed on or after January 1, 1968. [1967 c.462 Â§Â§1,3; 1967 s.s. c.7 Â§1; 1977 c.605 Â§1; 1999 c.654 Â§7]

Â Â Â Â Â  93.040 Warning in instrument relating to approved uses of land, existence of fire protection for structures or special assessments; liability of drafter and recorder. (1) The following statement shall be included in the body of an instrument transferring or contracting to transfer fee title to real property except for ownerÂs sale agreements or earnest money receipts, or both, as provided in subsection (2) of this section: ÂBEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSONÂS RIGHTS, IF ANY, UNDER ORS 197.352. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED USES, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930 AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 197.352.Â

Â Â Â Â Â  (2) In all ownerÂs sale agreements and earnest money receipts, there shall be included in the body of the instrument the following statement: ÂTHE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST FARMING OR FOREST PRACTICES AS DEFINED IN ORS 30.930 IN ALL ZONES. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSONÂS RIGHTS, IF ANY, UNDER ORS 197.352. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED USES, THE EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 197.352.Â

Â Â Â Â Â  (3) In all ownersÂ sale agreements and earnest money receipts subject to ORS 358.505, there shall be included in the body of the instrument or by addendum the following statement: ÂTHE PROPERTY DESCRIBED IN THIS INSTRUMENT IS SUBJECT TO SPECIAL ASSESSMENT UNDER ORS 358.505. ORS 358.515 REQUIRES NOTIFICATION TO THE STATE HISTORIC PRESERVATION OFFICER OF SALE OR TRANSFER OF THIS PROPERTY.Â

Â Â Â Â Â  (4) An action may not be maintained against the county recording officer for recording an instrument that does not contain the statement required in subsection (1) or (2) of this section.

Â Â Â Â Â  (5) An action may not be maintained against any person for failure to include in the instrument the statement required in subsection (1) or (2) of this section, or for recording an instrument that does not contain the statement required in subsection (1) or (2) of this section, unless the person acquiring or agreeing to acquire fee title to the real property would not have executed or accepted the instrument but for the absence in the instrument of the statement required by subsection (1) or (2) of this section. An action may not be maintained by the person acquiring or agreeing to acquire fee title to the real property against any person other than the person transferring or contracting to transfer fee title to the real property. [1983 c.718 Â§2; 1985 c.719 Â§1; 1989 c.366 Â§1; 1993 c.792 Â§40; 1995 c.5 Â§17; 2005 c.311 Â§1]

Â Â Â Â Â  93.050 Gift or conveyance of life estate. A gift or conveyance of property under deed or other writing executed after June 30, 1993, to any person for the term of the life of the person, and after the death of the person to the children or heirs of the person, vests an estate or interest for life only in the grantee or person receiving the gift or conveyance, and remainder in the children or heirs. [1991 c.850 Â§3]

SPECIAL MATTERS IN PARTICULAR CONVEYANCES

Â Â Â Â Â  93.110 Quitclaim deed sufficient to pass estate. A deed of quitclaim and release, of the form in common use, is sufficient to pass all the estate which the grantor could lawfully convey by a deed of bargain and sale.

Â Â Â Â Â  93.120 Words of inheritance unnecessary to convey fee; conveyances deemed to convey all grantorÂs estate. The term Âheirs,Â or other words of inheritance, is not necessary to create or convey an estate in fee simple. Any conveyance of real estate passes all the estate of the grantor, unless the intent to pass a lesser estate appears by express terms, or is necessarily implied in the terms of the grant.

Â Â Â Â Â  93.125 [2001 c.311 Â§3; repealed by 2002 s.s.1 c.6 Â§3]

Â Â Â Â Â  93.130 Conveyance of land in adverse possession of another. No grant or conveyance of lands or interest therein is void for the reason that at the time of its execution the lands were in the actual possession of another claiming adversely.

Â Â Â Â Â  93.140 Implied covenants. No covenant shall be implied in any conveyance of real estate, whether it contains special covenants or not, except as provided by ORS 93.850 to 93.870. [Amended by 1973 c.194 Â§6]

Â Â Â Â Â  93.150 Conveyance by tenant of greater estate than that possessed. A conveyance made by a tenant for life or years, purporting to grant a greater estate than the tenant possesses or could lawfully convey, does not work a forfeiture of the estate of the tenant, but passes to the grantee all the estate which the tenant could lawfully convey.

Â Â Â Â Â  93.160 Conveyance by reversioners and remainderpersons to life tenant vests fee. When real property has been devised to a person for life, and in case of the death of the life tenant without leaving lawful issue born alive and living at the time of death, then to other heirs of the testator, a conveyance to the life tenant from all reversioners or remainderpersons and all issue of the life tenant as are in being, of all their interest in the real property, vests a fee simple estate in the life tenant. [Amended by 2003 c.14 Â§35]

Â Â Â Â Â  93.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  93.180 Tenancy in common, when created; joint tenancy abolished. Every conveyance or devise of lands, or interest therein, made to two or more persons, other than to a husband and wife, as such, or to executors or trustees, as such, creates a tenancy in common unless it is in some manner clearly and expressly declared in the conveyance or devise that the grantees or devisees take the lands with right of survivorship. Such a declaration of a right to survivorship shall create a tenancy in common in the life estate with cross-contingent remainders in the fee simple. Joint tenancy is abolished and the use in a conveyance or devise of the words Âjoint tenantsÂ or similar words without any other indication of an intent to create a right of survivorship shall create a tenancy in common. [Amended by 1983 c.555 Â§1]

Â Â Â Â Â  93.190 Trustees or personal representatives as joint tenants; filling vacancies in office. (1) Every conveyance, deed of trust, mortgage or devise of an interest in or lien upon real or personal property to two or more persons as trustees or personal representatives, creates a joint tenancy in such interest or lien in the trustees or personal representatives unless it is expressly declared in the conveyance, deed of trust, mortgage or devise that the trustees or personal representatives shall take or hold the property as tenants in common or otherwise.

Â Â Â Â Â  (2) If the conveyance, deed of trust, mortgage or devise provides for filling any vacancy in the office of trustee or personal representative, it may be filled as therein provided, but a court of competent jurisdiction may fill a vacancy in the trusteeship according to the established rules and principles of equity. In whichever way the vacancy is filled, the new trustee shall hold the property with all powers, rights and duties of an original trustee unless otherwise directed by conveyance, deed of trust, mortgage or devise, or order or judgment of the court. [Amended by 1969 c.591 Â§275; 2003 c.576 Â§353]

Â Â Â Â Â  93.200 Trustees or executors now hold as joint tenants. All trustees or executors holding real or personal property in trust on May 19, 1905, hold as joint tenants and not as tenants in common unless the conveyance, deed of trust, mortgage or devise, or order or decree of court creating or appointing the trustees or executors has declared otherwise.

Â Â Â Â Â  93.210 Presumption respecting deed from trustee of undisclosed beneficiary. If a deed to real estate has been made to a grantee in trust or designating the grantee as trustee, and no beneficiary is indicated or named in the deed, a deed thereafter executed by such grantee conveying the property is presumed to have been executed with full right and authority and conveys prima facie title to the property. The grantee in the last-mentioned deed is under no duty whatsoever to see to the application of the purchase price. If the last-mentioned deed is recorded after June 7, 1937, after five years from its recording or, if it was recorded prior to June 7, 1937, then after June 7, 1942, the presumption is conclusive as to any undisclosed beneficiary and the title to the real estate, based upon the last-mentioned deed, shall not be called in question by any one claiming as beneficiary under the first-mentioned deed.

Â Â Â Â Â  93.220 Release, limitation or restriction of power of appointment. (1) Any person to whom there has been granted or reserved any power of appointment or other power by which the person may elect to take any action affecting the disposition of property may at any time release, or, from time to time, limit or restrict such power in whole or in part by an instrument in writing evidencing that purpose and subscribed by the person.

Â Â Â Â Â  (2) If the power is one to affect title to real property, the instrument shall be executed, acknowledged, proved and recorded, or filed with the registrar of title in each county in which the land is situated in the same manner as a conveyance of real property.

Â Â Â Â Â  (3) If the power is of such nature that its exercise may affect the duty of any trustee or other fiduciary, such trustee or other fiduciary is not bound to take notice thereof unless the trustee or other fiduciary has received the original or an executed duplicate of the release or a copy thereof certified by the county clerk or county recorder of the county in which it has been recorded.

Â Â Â Â Â  93.230 Copy of Department of State Lands deed or patent given when original lost. (1) If parties to whom deeds have been issued by the Department of State Lands have lost such deeds before they were placed on record in the county wherein the land conveyed is located, the Director of the Department of State Lands, on application of the party entitled thereto, shall cause a certified copy of the record of the deed in the office of the department to be issued under its seal.

Â Â Â Â Â  (2) If parties to whom patents for lands have been issued by the United States for lands in the State of Oregon have lost such patents before they were placed on record in the county wherein the land conveyed is located, such parties, or their successors in interest, may apply to and obtain from the Bureau of Land Management, or its successor agency, copies of the records of such patents, duly certified to be correct copies of the original patents, or of the record thereof, by the appropriate federal officer.

Â Â Â Â Â  (3) Every certified copy issued in accordance with subsection (1) or (2) of this section is entitled to record in the proper county with like effect as the original deed or patent. Every such copy so certified may be read in evidence in any court in this state without further proof thereof. The record of any such certified copy, or a transcript thereof certified by the county clerk in whose office it may have been recorded, may be read in evidence in any court in this state with like effect as the original thereof or the original lost deed or patent. [Amended by 1967 c.421 Â§197]

Â Â Â Â Â  93.240 Rights to deferred installments of purchase price where two or more persons join as sellers of real property. (1) Subject to the provisions contained in this section, whenever two or more persons join as sellers in the execution of a contract of sale of real property or sell and convey title to real property in exchange for a note for all or a part of the purchase price secured by either a mortgage or trust deed on the real property, unless a contrary purpose is expressed in the contract, note, mortgage or trust deed, the right to receive payment of deferred installments of the purchase price and the mortgage or trust deed, shall be owned by them in the same proportions, and with the same incidents, as title to the real property was vested in them immediately preceding the execution of the contract of sale or conveyance.

Â Â Â Â Â  (2) If immediately prior to the execution of a contract of sale of real property, or a sale or conveyance of title to real property in exchange for a note for all or a part of the purchase price secured by a mortgage or trust deed on the real property, title to any interest in the property therein described was vested in the sellers or some of the sellers as tenants by the entirety or was otherwise subject to any right of survivorship, then, unless a contrary purpose is expressed in the contract, note, mortgage or trust deed, the right to receive payment of deferred installments of the purchase price of the property and the mortgage and trust deed shall likewise be subject to like rights of survivorship. [1957 c.402 Â§Â§1,2; 1969 c.591 Â§276; 1989 c.74 Â§1; 1997 c.99 Â§21]

Â Â Â Â Â  93.250 Effect of conveyance creating fee simple conditional or fee tail. Every conveyance or devise of lands, or interest therein, made subsequent to September 9, 1971, using language appropriate to create a fee simple conditional or fee tail estate shall create an estate in fee simple absolute in the grantees or devisees of such conveyances or devises. Any future interest limited upon such an interest is a limitation upon the fee simple absolute and its validity is determined accordingly. [1971 c.382 Â§1]

Â Â Â Â Â  93.260 Tax statement information required in conveyancing instrument. (1) All instruments prepared for the purpose of conveying or contracting to convey fee title to any real estate shall contain on the face of such instruments a statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  Until a change is requested, all tax statements shall be sent to the following address:

______________________________________________________________________________

Â Â Â Â Â  (2) Failure to contain the statement required by this section does not invalidate the conveyance and if an instrument is recorded without the statement required by this section, the recording is valid.

Â Â Â Â Â  (3) This section applies to all instruments executed after January 1, 1974. [1973 c.422 Â§2]

Â Â Â Â Â  93.265 Notice to real property manager of certain actions; procedures; effect on title. (1) A real estate property manager, as defined in ORS 696.010, may request notice of any pending action, claim, lien or proceeding relating to a parcel of real property by recording in the county clerkÂs office of the county in which any portion of the real property is situated a request for any notice required by law to be provided to the owner.

Â Â Â Â Â  (2) A request submitted as allowed under subsection (1) of this section shall include the name and address of the property manager, the address and legal description of the property in question, the signature and real estate license number of the requester and the date of the request. The request for notification shall be valid for one year from filing.

Â Â Â Â Â  (3) Compliance with subsection (1) of this section shall be deemed adequate upon mailing, by first class mail with postage prepaid, to the address provided in the form required under subsection (2) of this section.

Â Â Â Â Â  (4) The county assessor of the county in which the notice is recorded shall note on the tax roll, prepared pursuant to ORS chapter 311, the filing made under subsection (1) of this section.

Â Â Â Â Â  (5) No request, statement or notation filed under subsection (1) of this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the request for notice. [1989 c.1062 Â§2; 2001 c.300 Â§58]

Â Â Â Â Â  93.268 Notice to Department of Human Services of transfer or encumbrance of real property by title insurance company; rules. (1) A title insurance company or agent that discovers the presence of a request for notice of transfer or encumbrance pursuant to ORS 411.694 in the deed and mortgage records when performing a title search on real property shall:

Â Â Â Â Â  (a) Provide the Department of Human Services with a notice of transfer or encumbrance of the real property within 30 days of a transfer or encumbrance that results in the issuance of a certificate of title insurance; and

Â Â Â Â Â  (b) Disclose the presence of the request for notice of transfer or encumbrance in any report preliminary to, or any commitment to offer, a certificate of title insurance for the real property.

Â Â Â Â Â  (2) If the Department of Human Services has caused to be recorded a termination of request for notice of transfer or encumbrance in the deed and mortgage records, a title insurance company or agent is no longer required to provide the notice of transfer or encumbrance required by subsection (1)(a) of this section for the affected real property.

Â Â Â Â Â  (3) The Department of Human Services shall adopt by rule a model form for notice of transfer or encumbrance required by subsection (1)(a) of this section. A title insurance company or agent shall use the model form or a form substantially similar to the model form when notifying the department under subsection (1)(a) of this section. [2003 c.638 Â§3]

Â Â Â Â Â  Note: 93.268 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  93.270 Certain discriminatory restrictions in conveyancing instruments prohibited; restriction on right of action. (1) No person conveying or contracting to convey fee title to real property shall include in an instrument for such purpose a provision:

Â Â Â Â Â  (a) Restricting the use of the real property by any person or group of persons by reason of color, race, religion, national origin or physical or mental handicap.

Â Â Â Â Â  (b) Restricting the use of the real property by any home or facility that is licensed by or under the authority of the department under ORS 443.400 to 443.455 or 443.705 to 443.825 to provide residential care alone or in conjunction with treatment or training or a combination thereof.

Â Â Â Â Â  (2) Any such provision in an instrument executed in violation of subsection (1) of this section is void and unenforceable.

Â Â Â Â Â  (3) No instrument that contains a provision restricting the use of real property in a manner listed in subsection (1)(b) of this section shall give rise to any public or private right of action to enforce the restriction.

Â Â Â Â Â  (4)(a) No instrument that contains a provision restricting the use of real property by requiring roofing materials with a lower fire rating than that required in the state building code established under ORS chapter 455 shall give rise to any public or private right of action to enforce the restriction in an area determined by a local jurisdiction as a wildfire hazard zone. Prohibitions on public or private right of action under this paragraph are limited solely to considerations of fire rating.

Â Â Â Â Â  (b) As used in this subsection, Âwildfire hazard zonesÂ are areas that are legally declared by a governmental agency having jurisdiction over the area to have special hazards caused by a combination of combustible natural fuels, topography and climatic conditions that result in a significant hazard of catastrophic fire over relatively long periods each year. Wildfire hazard zones shall be determined using criteria established by the State Forestry Department. [1973 c.258 Â§1; 1989 c.437 Â§1; 1991 c.801 Â§7; 1993 c.311 Â§1; 1993 c.430 Â§3]

Â Â Â Â Â  93.272 Procedure for removal of certain discriminatory restrictions. (1) Any owner of record of real property that is subject to an instrument conveying or contracting to convey fee title to the property that contains a provision that is in violation of ORS 93.270 may file a petition to remove that provision from the title to the property. The petition shall be filed in the circuit court for the county in which the property is located. No fee shall be charged for the filing of the petition. The petition shall contain:

Â Â Â Â Â  (a) The name and mailing address of the person filing the petition;

Â Â Â Â Â  (b) The name and mailing address of all owners of record of the property;

Â Â Â Â Â  (c) The legal description of the property subject to the provision in violation of ORS 93.270; and

Â Â Â Â Â  (d) A clear reference to the provision claimed to be in violation of ORS 93.270.

Â Â Â Â Â  (2) Notice and a copy of the petition shall be served on all owners of record in any manner provided for in ORCP 7. The notice shall inform the owners of record that:

Â Â Â Â Â  (a) The petition seeks the removal of a provision that is in violation of ORS 93.270 from the title to the property;

Â Â Â Â Â  (b) The person served may request a hearing within 10 days after service of the petition; and

Â Â Â Â Â  (c) The court is authorized to enter a default judgment removing the provision if no hearing is requested by the owners of record.

Â Â Â Â Â  (3) The petitioner shall file with the court proof of service in the manner provided in ORCP 7 F. If no request for hearing is made by any person served within 10 days after service on that person, the court shall enter a judgment removing the provision from the title to the property if the court determines that the provision is in violation of ORS 93.270.

Â Â Â Â Â  (4) If a hearing is requested by any person served under subsection (2) of this section, the clerk of the court shall schedule a hearing within 20 days after the filing of the request for a hearing. The clerk of the court shall mail notification of the hearing date to the petitioner and to all owners of record listed in the petition.

Â Â Â Â Â  (5) At any hearing under the provisions of this section, the sole issue that shall be decided by the court is whether the provision that is the subject of the petition is in violation of ORS 93.270. The matter shall be tried to the court sitting without jury. If the court finds that the provision is not in violation of ORS 93.270, the court shall dismiss the petition. If the court finds that the provision is in violation of ORS 93.270, the court shall enter a judgment removing the provision from the title to the property.

Â Â Â Â Â  (6) If a court finds only part of a provision to be in violation of ORS 93.270 under this section, the court shall enter a judgment removing only that part of the provision that is in violation.

Â Â Â Â Â  (7) For the purposes of this section, Âowner of recordÂ means a person having any legal or equitable interest in property, including, but not limited to, a purchaser, lienholder or holder of any security interest in such property whose interest is recorded in the public records provided for by Oregon statutes where the ownerÂs interest must be recorded to perfect a lien or security interest or provide constructive notice of the ownerÂs interest. [1991 c.850 Â§2]

Â Â Â Â Â  93.273 [1989 c.523 Â§2; renumbered 93.275 (3) in 1993]

Â Â Â Â Â  93.275 Incidents not material facts to real property transaction; legislative findings. (1) The following are among incidents that are not material facts to a real property transaction:

Â Â Â Â Â  (a) The fact or suspicion that the real property or a neighboring property was the site of a death by violent crime, by suicide or by any other manner;

Â Â Â Â Â  (b) The fact or suspicion that the real property or a neighboring property was the site of a crime, political activity, religious activity or any other act or occurrence that does not adversely affect the physical condition of or title to real property;

Â Â Â Â Â  (c) The fact or suspicion that an owner or occupant of the real property has or had human immunodeficiency virus or acquired immune deficiency syndrome;

Â Â Â Â Â  (d) The fact or suspicion that a convicted sex offender registered under ORS 181.595, 181.596 or 181.597 resides in the area; and

Â Â Â Â Â  (e) The fact that a notice has been received that a neighboring property has been determined to be not fit for use under ORS 453.876.

Â Â Â Â Â  (2) The Legislative Assembly finds that there is no known risk of the transmission of human immunodeficiency virus or acquired immune deficiency syndrome by casual contact. [1989 c.523 Â§3; subsection (3) formerly 93.273; 2001 c.701 Â§1; 2003 c.559 Â§2]

Â Â Â Â Â  93.280 Manner of conveyance to create joint property rights. (1) Any person or persons owning real property which the person or persons have power to convey may convey such property by a conveyance naming the person or persons and another person or persons, or one or more of themselves and another person or other persons, as grantees. The conveyance shall have the same effect as a conveyance from a stranger who owned the property to the persons named as grantees.

Â Â Â Â Â  (2) Any two or more persons owning real property which they have power to convey may convey such property by a conveyance naming one, or more than one, of all such persons, as grantees. The conveyance shall have the same effect as a conveyance from a stranger who owned the property to the persons named as grantees.

Â Â Â Â Â  (3) Any ÂpersonÂ mentioned in this section may be a married person, and any ÂpersonsÂ so mentioned may be married to each other. [1973 c.209 Â§Â§1,2,3]

UNIFORM VENDOR AND PURCHASER RISK ACT

Â Â Â Â Â  93.290 Risk of loss after contract to sell realty has been executed. Any contract made on or after August 3, 1955, in this state for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

Â Â Â Â Â  (1) If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that the purchaser has paid;

Â Â Â Â Â  (2) If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is the purchaser entitled to recover any portion thereof that the purchaser has paid. [1955 c.144 Â§1]

Â Â Â Â Â  93.295 Construction of ORS 93.290 to 93.300. ORS 93.290 to 93.300 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact the Uniform Vendor and Purchaser Risk Act. [1955 c.144 Â§2]

Â Â Â Â Â  93.300 Short title. ORS 93.290 to 93.300 may be cited as the Uniform Vendor and Purchaser Risk Act. [1955 c.144 Â§3]

DESCRIPTIONS, INCLUDING THE OREGON COORDINATE SYSTEM

Â Â Â Â Â  93.310 Rules for construing description of real property. The following are the rules for construing the descriptive part of a conveyance of real property, when the construction is doubtful, and there are no other sufficient circumstances to determine it:

Â Â Â Â Â  (1) Where there are certain definite and ascertained particulars in the description, the addition of others, which are indefinite, unknown or false, does not frustrate the conveyance, but it is to be construed by such particulars, if they constitute a sufficient description to ascertain its application.

Â Â Â Â Â  (2) When permanent and visible or ascertained boundaries or monuments are inconsistent with the measurement, either of lines, angles or surfaces, the boundaries or monuments are paramount.

Â Â Â Â Â  (3) Between different measurements which are inconsistent with each other, that of angles is paramount to that of surfaces, and that of lines paramount to both.

Â Â Â Â Â  (4) When a road or stream of water not navigable is the boundary, the rights of the grantor to the middle of the road, or the thread of the stream, are included in the conveyance, except where the road or bed of the stream is held under another title.

Â Â Â Â Â  (5) When tidewater is the boundary, the rights of the grantor to low watermark are included in the conveyance, and also the right of this state between high and low watermark.

Â Â Â Â Â  (6) When the description refers to a map, and that reference is inconsistent with other particulars, it controls them, if it appears that the parties acted with reference to the map; otherwise the map is subordinate to other definite and ascertained particulars.

Â Â Â Â Â  93.320 Oregon Coordinate System; zones. (1) The systems of plane coordinates which have been established by the National Geodetic Survey of the National Ocean Service, formerly the United States Coast and Geodetic Survey, for defining and stating the positions of points on the surface of the earth within the State of Oregon are known and designated as the Oregon Coordinate System of 1927 and the Oregon Coordinate System of 1983.

Â Â Â Â Â  (2) For the purpose of the use of these systems the state is divided into a Ânorth zoneÂ and a Âsouth zone.Â

Â Â Â Â Â  (3) The area included in the following counties on June 16, 1945, constitutes the north zone: Baker, Benton, Clackamas, Clatsop, Columbia, Gilliam, Grant, Hood River, Jefferson, Lincoln, Linn, Marion, Morrow, Multnomah, Polk, Sherman, Tillamook, Umatilla, Union, Wallowa, Wasco, Washington, Wheeler and Yamhill.

Â Â Â Â Â  (4) The area included in the following counties on June 16, 1945, constitutes the south zone: Coos, Crook, Curry, Deschutes, Douglas, Harney, Jackson, Josephine, Klamath, Lake, Lane and Malheur.

Â Â Â Â Â  (5) Any document submitted for recording that utilizes an Oregon Coordinate System shall use only one specified zone and system for the entire document.

Â Â Â Â Â  (6) The use of the term ÂOregon Coordinate SystemÂ on any document submitted for filing as a public record is limited to coordinates based on the Oregon coordinate systems as defined in ORS 93.330 and must include appropriate system date and zone designations. [Amended by 1985 c.202 Â§1]

Â Â Â Â Â  93.330 Definition. (1) For more precisely defining the Oregon coordinate systems, the following definitions by the National Geodetic Survey of the National Ocean Service are adopted:

Â Â Â Â Â  (a) The Oregon Coordinate System of 1927, north zone, is a Lambert conformal projection of the Clarke Spheroid of 1866, having standard parallels at north latitudes 44 degrees 20 minutes and 46 degrees 00 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 43 degrees 40 minutes north latitude. This origin is given the coordinates: x-2,000,000 survey feet and y-0 survey feet, where one survey foot equals 1,200 divided by 3,937 meters exactly.

Â Â Â Â Â  (b) The Oregon Coordinate System of 1927, south zone, is a Lambert conformal projection of the Clarke Spheroid of 1866, having standard parallels at north latitudes 42 degrees 20 minutes and 44 degrees 00 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 41 degrees 40 minutes north latitude. This origin is given the coordinates: x-2,000,000 survey feet and y-0 survey feet, where one survey foot equals 1,200 divided by 3,937 meters exactly.

Â Â Â Â Â  (c) The Oregon Coordinate System of 1983, north zone, is a Lambert conformal projection of the Geodetic Reference System of 1980, having standard parallels at north latitudes 44 degrees 20 minutes and 46 degrees 00 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 43 degrees 40 minutes north latitude. This origin is given the coordinates: x-2,500,000 meters (8,202,099.74 feet) and y-0 meters (0 feet), where one foot equals 0.3048 meters exactly.

Â Â Â Â Â  (d) The Oregon Coordinate System of 1983, south zone, is a Lambert conformal projection of the Geodetic Reference System of 1980, having standard parallels at north latitudes 42 degrees 20 minutes and 44 degrees 00 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 41 degrees 40 minutes north latitude. This origin is given the coordinates: x-1,500,000 meters (4,921,259.84 feet) and y-0 meters (0 feet), where one foot equals 0.3048 meters exactly.

Â Â Â Â Â  (2) The position of the Oregon Coordinate System shall be as marked on the ground by monumented horizontal control stations established in conformity with the standards and specifications adopted by the Federal Geodetic Control Committee for first-order and second-order geodetic surveying, whose geodetic positions have been rigidly adjusted on the North American datum of 1927 or 1983, and whose coordinates have been computed on a system defined in this section. Any such station may be used for establishing a survey connection with the Oregon Coordinate System.

Â Â Â Â Â  (3) Nothing in this section is intended to limit the use of any coordinate system not identified as the ÂOregon Coordinate System.Â [Amended by 1985 c.202 Â§2]

Â Â Â Â Â  93.340 [Repealed by 1985 c.202 Â§7]

Â Â Â Â Â  93.350 Plane coordinates. The plane coordinates of a point on the earthÂs surface, used in expressing the position of such point, shall consist of two distances, expressed in meters and decimals of a meter or feet and decimals of a foot. One of these distances, to be known as the Âx-coordinate,Â shall give the position in an east and west direction; the other, to be known as the Ây-coordinate,Â shall give the position in a north and south direction. These coordinates shall be made to depend upon and conform to the coordinates, on the Oregon Coordinate System, of the triangulation and traverse stations of the National Geodetic Survey of the National Ocean Service within the State of Oregon, as those coordinates have been determined by that survey. [Amended by 1985 c.202 Â§3]

Â Â Â Â Â  93.360 Coordinates excluded from recordation. No coordinates based on the Oregon Coordinate System, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless:

Â Â Â Â Â  (1) Those coordinates were established in conformity with the standards and specifications adopted by the Federal Geodetic Control Committee for third-order geodetic surveying and are based upon horizontal control stations established in conformity with ORS 93.330 (2); and

Â Â Â Â Â  (2) That point is within one mile of a horizontal control station established in conformity with ORS 93.330 (2). However, an authorized state agency, city or county may modify the one-mile limitation to meet local conditions. [Amended by 1979 c.129 Â§1; 1985 c.202 Â§4]

Â Â Â Â Â  93.370 Description as supplemental. Distances, angles and areas derived by the use of the Oregon Coordinate System in compliance with the standards described in ORS 93.360 may be used in the basic description of any tract of land. If the coordinates based on the Oregon Coordinate System are used in the description of any tract of land, they shall be used only in addition to the basic description. [Amended by 1985 c.202 Â§5]

Â Â Â Â Â  93.380 Purchaser or mortgagee not required to rely on description. Nothing contained in ORS 93.320 to 93.370 requires any purchaser or mortgagee to rely on a description, any part of which consists only of coordinates. [Amended by 1985 c.202 Â§6]

EXECUTION, ACKNOWLEDGMENT AND PROOF OF INSTRUMENTS

Â Â Â Â Â  93.410 Execution and acknowledgment of deeds. Except as otherwise provided by law, deeds executed within this state, of lands or any interest in lands therein, shall be signed by the grantors and shall be acknowledged before any judge of the Supreme Court, circuit judge, county judge, justice of the peace or notary public within the state. No seal of the grantor, corporate or otherwise, shall be required on the deed. [Amended by 1965 c.502 Â§5; 1977 c.404 Â§1; 1999 c.654 Â§8]

Â Â Â Â Â  93.415 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.415)]

Â Â Â Â Â  93.420 Execution of deed where personal representative, guardian or conservator is unable or refuses to act. If any person is entitled to a deed from a personal representative, guardian or conservator who has died or resigned, has been discharged, disqualified or removed or refuses to execute it, the deed may be executed by the judge before whom the proceeding is pending or by the successor of the judge. [Amended by 1961 c.344 Â§104; 1969 c.591 Â§277]

Â Â Â Â Â  93.430 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.430)]

Â Â Â Â Â  93.440 Proof of execution by subscribing witness. Proof of the execution of any conveyance may be made before any officer authorized to take acknowledgments of deeds, and shall be made by a subscribing witness thereto, who shall state the place of residence of the witness, and that the witness knew the person described in and who executed the conveyance. Such proof shall not be taken unless the officer is personally acquainted with the subscribing witness, or has satisfactory evidence that the witness is the same person who was a subscribing witness to the instrument.

Â Â Â Â Â  93.450 Proof where witnesses are dead or absent. When any grantor is dead, out of this state, or refuses to acknowledge the deed, and all the subscribing witnesses to the deed are also dead or reside out of this state, it may be proved before the circuit court, or any judge thereof, by proving the handwriting of the grantor and of any subscribing witness thereto.

Â Â Â Â Â  93.460 Subpoena to compel witness to testify to execution of deed. Upon the application of any grantee, or any person claiming under the grantee, verified by the oath of the applicant setting forth that the grantor is dead, out of the state, or refuses to acknowledge the deed, and that any witness to the conveyance residing in the county where the application is made refuses to appear and testify touching its execution and that the conveyance cannot be proven without the evidence of the witness, any officer authorized to take the acknowledgment or proof of conveyances may issue a subpoena requiring the witness to appear and testify before the officer touching the execution of the conveyance. [Amended by 1981 c.11 Â§2]

Â Â Â Â Â  93.470 Indorsement of certificate of proof. Every officer who takes the proof of any conveyance shall indorse a certificate thereof, signed by the officer, on the conveyance. In the certificate the officer shall set forth those matters required by ORS 93.440 to 93.460 to be done, known or proved, together with the names of the witnesses examined before the officer, and their places of residence, and the substance of the evidence given by them.

Â Â Â Â Â  93.480 Deed acknowledged or proved as evidence; recordability. Every conveyance acknowledged, proved or certified in the manner prescribed by law by any of the authorized officers may be read in evidence without further proof thereof and is entitled to be recorded in the county where the land is situated.

Â Â Â Â Â  93.490 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.490)]

Â Â Â Â Â  93.500 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.500)]

Â Â Â Â Â  93.510 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.510)]

Â Â Â Â Â  93.520 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.520)]

Â Â Â Â Â  93.530 Execution, acknowledgment and recordation of assignments of sheriffsÂ certificates of sale. All assignments of sheriffsÂ certificates of sale of real property on execution or mortgage foreclosure shall be executed and acknowledged and recorded in the same manner as deeds of real property.

RECORDATION AND ITS EFFECTS

Â Â Â Â Â  93.600 Description of real property for purposes of recordation. Unless otherwise prescribed by law, real property shall be described for recordation by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by partition plat recording and parcel numbers, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page, document number or fee number of any public record of the county where the description may be found or in such other manner as to cause the description to be capable of being made certain. However, description by tax lot number shall not be adequate. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any such description of real property. [1987 c.586 Â§2; 1989 c.772 Â§26; 1995 c.382 Â§10]

Â Â Â Â Â  93.610 Separate books for recording deeds and mortgages; consolidated index. (1) Separate books shall be provided by the county clerk in each county for the recording of deeds and mortgages. In one book all deeds left with the clerk shall be recorded at full length, or as provided in ORS 93.780 to 93.800, with the certificates of acknowledgment or proof of their execution, and in the other all mortgages left with the county clerk shall in like manner be recorded. All other real property interests required or permitted by law to be recorded shall be recorded in the records maintained under ORS 205.130 or in records established under any other law.

Â Â Â Â Â  (2) Counties maintaining a consolidated index shall record deeds and mortgages and index them in the consolidated index in such a manner as to identify the entries as a deed or mortgage record. All other real property interests required or permitted by law to be recorded shall be recorded in the records kept and maintained under ORS 205.130 or in records established under any other law. [Amended by 1969 c.583 Â§1; 1987 c.586 Â§21; 1999 c.654 Â§9]

Â Â Â Â Â  93.620 Time and place of recording; certification. The county clerk shall certify upon every instrument recorded by the county clerk the time when it was recorded and a reference to where it is recorded. Every instrument is considered recorded at the time it was so certified. [Amended by 1999 c.654 Â§10]

Â Â Â Â Â  93.630 Index to record of deeds, mortgages and other real property interests. The county clerk shall also keep a proper direct index and a proper indirect index to the record of deeds, mortgages and all other real property interests required or permitted by law to be recorded, in which the county clerk shall enter, alphabetically, the name of every party to each instrument recorded by the county clerk, with a reference to where it is recorded. [Amended by 1987 c.586 Â§22; 1999 c.654 Â§11]

Â Â Â Â Â  93.635 Acknowledgment and recording of instruments contracting to convey fee title. (1) All instruments contracting to convey fee title to any real property, at a time more than 12 months from the date that the instrument is executed and the parties are bound, shall be acknowledged, in the manner provided for acknowledgment of deeds, by the conveyor of the title to be conveyed. Except for those instruments listed in subsection (2) of this section, all such instruments, or a memorandum thereof, shall be recorded by the conveyor not later than 15 days after the instrument is executed and the parties are bound thereby.

Â Â Â Â Â  (2) The following instruments contracting to convey fee title to any real property may be recorded as provided in subsection (1) of this section, but that subsection does not require such recordation of:

Â Â Â Â Â  (a) Earnest money or preliminary sales agreements;

Â Â Â Â Â  (b) Options; or

Â Â Â Â Â  (c) Rights of first refusal. [1975 c.618 Â§4; 1977 c.724 Â§1; 1987 c.586 Â§23]

Â Â Â Â Â  93.640 Unrecorded instrument affecting title or unrecorded assignment of sheriffÂs certificate of sale void as to subsequent purchaser. (1) Every conveyance, deed, land sale contract, assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or other agreement or memorandum thereof affecting the title of real property within this state which is not recorded as provided by law is void as against any subsequent purchaser in good faith and for a valuable consideration of the same real property, or any portion thereof, whose conveyance, deed, land sale contract, assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or other agreement or memorandum thereof is first filed for record, and as against the heirs and assigns of such subsequent purchaser. As used in this section, Âevery conveyance, deed, land sale contract, assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or other agreement or memorandum thereof affecting the title of real propertyÂ includes mortgages, trust deeds, and assignments for security purposes or assignments solely of proceeds, given by purchasers or sellers under land sale contract. As used in this section, ÂmemorandumÂ means an instrument that contains the date of the instrument being memorialized, the names of the parties, a legal description of the real property involved, and the nature of the interest created, which is signed by the person from whom the interest is intended to pass, and acknowledged or proved in the manner provided for the acknowledgment or proof of deeds. A memorandum of an instrument conveying or contracting to convey fee title to any real estate shall state on its face the true and actual consideration paid for such transfer as provided in ORS 93.030.

Â Â Â Â Â  (2) Every assignment of sheriffsÂ certificates of sale of real property on execution or mortgage foreclosure which is not recorded in the records of deeds in the county where the land is situated within five days after its execution is void as against any subsequent purchaser in good faith and for a valuable consideration of such certificate of sale, or the real property covered thereby, or any portion thereof, whose assignment is first recorded. [Amended by 1973 c.696 Â§19; 1977 c.605 Â§2; 1987 c.225 Â§1; 1989 c.516 Â§1]

Â Â Â Â Â  93.643 Method of giving constructive notice of interest in real property; electronic lien records. (1) To give constructive notice of an interest in real property, a person must have documentation of the interest recorded in the indices maintained under ORS 205.130 in the county where the property is located. Such recordation, and no other record, constitutes constructive notice to any person of the existence of the interest, except:

Â Â Â Â Â  (a) Constructive notice may be given as provided in ORS 311.405 and 446.515 to 446.547 and ORS chapters 87, 450, 451, 452, 453, 454, 455 and 456 and local government charters; or

Â Â Â Â Â  (b) A city may give constructive notice of a governmental lien by maintaining a record of the lien in an electronic medium that is accessible online during the regular business hours of the city.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A judgment lien attaches to real property of the judgment debtor as provided in ORS chapter 18.

Â Â Â Â Â  (b) A lien shall be created against all real property of the person named in an order or warrant as provided in ORS 205.125 if the order or warrant is recorded in the County Clerk Lien Record.

Â Â Â Â Â  (c) Constructive notice of either a local improvement district estimated assessment or a system development charge installment payment contract pursuant to ORS 223.290, created after September 9, 1995, is given only by one of the following methods:

Â Â Â Â Â  (A) By recording the notice of estimated assessment or the acceptance of the system development charge installment payment contract in the indices maintained under ORS 205.130 in the county in which the property is located. The recording shall include a description of real property in the manner prescribed in ORS 93.600. The city shall continue to maintain the bond lien docket as prescribed in ORS 223.230. The bond lien docket shall include a reference to the county recording by a document fee number or book and page number.

Â Â Â Â Â  (B) By recording the notice of estimated assessment or the acceptance of the system development charge installment payment contract through an online electronic medium. The electronic lien record shall be the controlling lien record, to the exclusion of any informational recording made by the city in county indices. The city informational recording shall include a clear statement of the purpose of the recording and a reference to the location of the electronic lien record.

Â Â Â Â Â  (3) A city that maintains records through an online electronic medium shall comply with the following requirements:

Â Â Â Â Â  (a) Each lien record shall consist of the effective date of the recording, a reference to the location of source documents or files, a description of real property in the manner prescribed in ORS 93.600, a site address, if appropriate, a state property identification number or county property tax identification number, a lien account number or other account identifier, the amount of the estimated assessment or system development charge installment payment contract, the final assessment in the case of a local improvement assessment district and the current amount of principal balance.

Â Â Â Â Â  (b) Lien records shall be accessible through the online electronic medium to any individual or organization by mutual agreement with the city. Users of the online electronic medium shall be authorized to access the lien records from equipment maintained at sites of their choosing.

Â Â Â Â Â  (4) Recording of the satisfaction of a local improvement district assessment or system development charge installment payment contract shall be made in the same location as the original recording, either in the indices maintained under ORS 205.130 or in the lien docket maintained through an electronic medium as provided in this section.

Â Â Â Â Â  (5) A city that establishes an electronic lien record as authorized by this section shall record in the County Clerk Lien Record maintained under ORS 205.130 a statement that indicates the date and time at which the electronic lien record takes priority over the County Clerk Lien Record and that describes the methods by which the electronic lien records of the city are made accessible. [1987 c.586 Â§2a; 1995 c.709 Â§1; 1997 c.840 Â§1; 2003 c.576 Â§229]

Â Â Â Â Â  93.645 Priority of purchaser; extinguishing judgment lien; right of judgment creditor; ÂjudgmentÂ defined. (1) The interest of the purchaser, the heirs and assigns of the purchaser, under a contract for the purchase and sale of realty, if such contract or memorandum thereof has been recorded in deed records, shall have priority over the lien of any subsequent judgment against the seller of the property, the heirs and assigns of the seller, and conveyance in fulfillment of said contract shall extinguish the lien of any such judgment.

Â Â Â Â Â  (2) Subsection (1) of this section shall not be construed to limit the right of a judgment creditor to execute upon a vendorÂs interest in a land sales contract.

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, ÂjudgmentÂ includes any lien which by law becomes a lien upon real property in the same manner as a judgment, and includes a judgment or any such lien in favor of the State of Oregon and its agencies. [1975 c.270 Â§Â§1,2,3]

Â Â Â Â Â  93.650 Effect of record or certified transcript in evidence. The record of a conveyance duly recorded, or a transcript thereof certified by the county clerk in whose office it is recorded may be read in evidence in any court in the state, with the like effect as the original conveyance. However, the effect of such evidence may be rebutted by other competent testimony.

Â Â Â Â Â  93.660 Effect of abstract of title as evidence. Any abstract of title to real property in this state certified by any person regularly engaged in this state in the business of preparing and certifying such abstracts shall be received in all courts as prima facie evidence of the existence, condition and nature of the record of all deeds, mortgages and other instruments, conveyances or liens shown or mentioned in the abstract as affecting the property, and that the record is as described in such abstract.

Â Â Â Â Â  93.670 Power of attorney and executory contract for sale or purchase of lands; recordability; effect as evidence; revocation. (1) Every letter of attorney, or other instrument containing a power to convey lands, as agent or attorney for the owner of such lands, and every executory contract for the sale or purchase of lands, when acknowledged or proved in the manner prescribed for the acknowledgment or proof of conveyances, may be recorded in the county clerkÂs office of any county in which the lands to which such power or contract relates is situated. When so acknowledged or proved, such letter, instrument or contract, and the record thereof when recorded, or the certified transcript of such record, may be read in evidence in any court in this state without further proof of the same.

Â Â Â Â Â  (2) No letter of attorney, or other instrument so recorded, is deemed to be revoked by any act of the party by whom it was executed unless the instrument containing such revocation is also recorded in the same office in which the instrument containing the power was recorded.

Â Â Â Â Â  93.680 Patents, judgments and official grants; recordability; evidence. (1) The following are entitled to be recorded in the record of deeds of the county in which the lands lie, in like manner and with like effect as conveyances of land duly acknowledged, proved or certified:

Â Â Â Â Â  (a) The patents from the United States or of this state for lands within this state.

Â Â Â Â Â  (b) Judgments of courts in this state requiring the execution of a conveyance of real estate within this state.

Â Â Â Â Â  (c) Approved lists of lands granted to this state, or to corporations in this state.

Â Â Â Â Â  (d) Conveyances executed by any officer of this state by authority of law, of lands within this state.

Â Â Â Â Â  (2) The record of any such patent, judgment, approved lists or deeds recorded, or a transcript thereof certified by the county clerk in whose office it is recorded, may be read in evidence in any court in this state, with like effect as the original. [Amended by 1979 c.284 Â§93]

Â Â Â Â Â  93.690 Recording of instruments evidencing passage of title to land from United States to State of Oregon. (1) The Director of the Department of State Lands shall forward all patents and clear lists of land and other documents evidencing that title to land has passed from the United States to the State of Oregon, which have been or shall be received by the State of Oregon, to the officer in each county of the state in which any of such land is situated whose duty it is to record conveyances of real estate. Upon the receipt of such patents, clear lists or other documents, the recording officer of the county shall forthwith record the instruments in the records of deeds of the county and index them in the manner provided for indexing deeds. When the recording officer has properly recorded such instruments the recording officer shall return them to the Director of the Department of State Lands.

Â Â Â Â Â  (2) When any such instrument includes land in more than one county, the record of the instrument in each county need include only the description of the land lying wholly or partly in that county and all other land may be indicated as omitted. [Amended by 1999 c.803 Â§1]

Â Â Â Â Â  93.710 Instruments or memoranda creating certain interests in realty; contents; reforestation order; effect of recording. (1) Any instrument creating a license, easement, profit a prendre, or a leasehold interest or oil, gas or other mineral interest or estate in real property or an interest in real property created by a land sale contract, or memorandum of such instrument or contract, which is executed by the person from whom the interest is intended to pass, and acknowledged or proved in the manner provided for the acknowledgment or proof of other conveyances, may be indexed and recorded in the records of deeds of real property in the county where such real property is located. Any instrument creating a mortgage or trust deed, or a memorandum thereof, or assignment for security purposes relating to any of the interests or estates in real property referred to in this subsection, which is executed by the person from whom the mortgage, trust deed, or assignment for security purposes is intended to be given, and acknowledged or proved in the manner provided for the acknowledgment or proof of other conveyances, may be indexed and recorded in the records of mortgages of real property in the county where such real property is located. Such recordation, whether the instrument be recorded prior to or subsequent to May 29, 1963, constitutes notice to third persons of the rights of the parties under the instrument irrespective of whether the party granted such interest or estate is in possession of the real property. Any such instrument when so acknowledged or proved, or certified in the manner prescribed by law by any of the authorized officers, may be read in evidence without further proof thereof.

Â Â Â Â Â  (2) Any notice under ORS 527.710 or order under ORS 527.680 by the State Forester requiring the reforestation of specific lands may be indexed and recorded in the records of deeds of real property in the county where such real property is located. Such recordation constitutes notice to third persons of the rights and obligations of the parties to the notice or order. Any such notice or order when properly prepared in the manner prescribed by law by any of the authorized officers may be read in evidence without further proof thereof.

Â Â Â Â Â  (3)(a) As used in this section, ÂmemorandumÂ means an instrument that:

Â Â Â Â Â  (A) Contains the date of the instrument being memorialized;

Â Â Â Â Â  (B) Contains the names and addresses of the parties;

Â Â Â Â Â  (C) Contains a legal description of the real property involved and the nature of the interest created which is signed by the person from whom the interest is intended to pass; and

Â Â Â Â Â  (D) Is acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

Â Â Â Â Â  (b) In addition to the requirements of paragraph (a) of this subsection, a memorandum of a mortgage or trust deed shall contain:

Â Â Â Â Â  (A) The legend ÂMemorandum of MortgageÂ or ÂMemorandum of Trust DeedÂ either in capital letters or underscored above the body of the memorandum;

Â Â Â Â Â  (B) A description of any collateral encumbered by the mortgage or trust deed, other than the real property, that can be perfected by filing in the real property records of the county in which the collateral is situated;

Â Â Â Â Â  (C) A description in general terms of the obligation or obligations secured and a statement of the term or maturity date, if any, of the obligation or obligations;

Â Â Â Â Â  (D) A statement by the mortgagee or beneficiary that a complete copy of the mortgage or trust deed is available upon written request to the mortgagee or beneficiary; and

Â Â Â Â Â  (E) If the mortgage or trust deed constitutes a line of credit instrument as defined in ORS 86.155, the information required to appear on the front page of the instrument under ORS 86.155 (1)(b).

Â Â Â Â Â  (c) In addition to the requirements of paragraph (a) of this subsection, a memorandum of an instrument conveying or contracting to convey fee title to any real estate shall state on its face the true and actual consideration paid for such transfer as provided in ORS 93.030. [Amended by 1963 c.416 Â§1; 1973 c.696 Â§20; 1977 c.605 Â§3; 1983 c.759 Â§2; 1987 c.225 Â§2; 1997 c.152 Â§2]

Â Â Â Â Â  93.720 [Amended by 1985 c.540 Â§28; repealed by 1987 c.586 Â§49]

Â Â Â Â Â  93.730 Recordation of judgment in other counties. A certified copy of any judgment or order of confirmation affecting lands in this state made in any action may be recorded in the records of deeds in any county in which the land affected is wholly or partly situated by any party interested in the land or in the action. After the transcript is so recorded, the judgment is notice to all persons of the action and of the judgment or order, as completely as if the entire proceedings were had originally in the county in which the transcript is recorded. The record of the transcript is prima facie evidence of title as therein determined. [Amended by 2003 c.576 Â§354]

Â Â Â Â Â  93.740 Notice of lis pendens; contents; recordation; effect; discharge. (1) In all suits in which the title to or any interest in or lien upon real property is involved, affected or brought in question, any party thereto at the commencement of the suit, or at any time during the pendency thereof, may have recorded by the county clerk or other recorder of deeds of every county in which any part of the premises lies a notice of the pendency of the action containing the names of the parties, the object of the suit, and the description of the real property in the county involved, affected, or brought in question, signed by the party or the attorney of the party. From the time of recording the notice, and from that time only, the pendency of the suit is notice, to purchasers and incumbrancers, of the rights and equities in the premises of the party filing the notice. The notice shall be recorded in the same book and in the same manner in which mortgages are recorded, and may be discharged in like manner as mortgages are discharged, either by such party or the attorney signing the notice.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a conveyance or encumbrance that is not recorded in the manner provided by law before the filing of a notice of pendency that affects all or part of the same real property is void as to the person recording the notice of pendency for all rights and equities in the real property that are adjudicated in the suit. The provisions of this subsection apply only to a conveyance or encumbrance that under the provisions of ORS 93.640 would be void as against a subsequent purchaser whose interest in the property is of record at the time the notice of pendency is recorded and who purchased the property in good faith and for valuable consideration.

Â Â Â Â Â  (3) A conveyance or encumbrance is not void under subsection (2) of this section if:

Â Â Â Â Â  (a) The person who records a notice of pendency under this section has notice of the conveyance or encumbrance at the time the notice of pendency is recorded or otherwise does not act in good faith in recording the notice of pendency; or

Â Â Â Â Â  (b) Pursuant to ORCP 33, the court allows a person claiming an interest in real property under the conveyance or encumbrance to intervene in the suit for the purpose of seeking adjudication of the personÂs interest or priority in the property.

Â Â Â Â Â  (4) Unless otherwise prescribed by law, a party recording a notice of pendency shall use substantially the following form:

______________________________________________________________________________

NOTICE OF PENDENCY

OF AN ACTION

Â Â Â Â Â  Pursuant to ORS 93.740, the undersigned states:

Â Â Â Â Â  1.Â Â  As plaintiff(s), ____________, has filed an action in the ______ Court for ______ County, State of Oregon;

Â Â Â Â Â  2.Â Â  The defendant(s) is/are: ________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________;

Â Â Â Â Â  3.Â Â  The object of the action is: _____

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________;

Â Â Â Â Â  4.Â Â  The description of the real property to be affected is: ____________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Dated this _____ day of_________,___.

__________________

Plaintiff or

PlaintiffÂs attorney

Name: _________________

Address: _______________

_____________________

_____________________

Phone No.: ________

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of______, 2___ by____________.

__________________

Notary Public for Oregon

My commission expires: _________

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of______, 2___ by ____________ of____________, a corporation, on behalf of the corporation.

__________________

Notary Public for Oregon

My commission expires: _________

______________________________________________________________________________

[Amended by 1987 c.586 Â§24; 1997 c.598 Â§1]

Â Â Â Â Â  93.750 [Repealed by 1991 c.230 Â§35]

Â Â Â Â Â  93.760 Recordability of documents, orders and decrees of the United States District Court. Copies of documents, orders and decrees in proceedings in the District Court of the United States for the District of Oregon, which have been certified by the clerk of such court, and which affect title to real property in this state, shall be entitled to be recorded in the deed records of any county in which such real property is located. [Amended by 1985 c.540 Â§46; 1987 c.586 Â§47]

Â Â Â Â Â  93.770 Recordability of notices of bankruptcy and petitions, orders and judgments from bankruptcy cases. (1) A debtor or a trustee in bankruptcy, or the attorney representing either, may present a notice of bankruptcy for recordation in the deed records of a county in which real property that is owned by the debtor or in which the debtor has an interest is located. The notice of bankruptcy may contain a legal description of specific real property, if known, and must:

Â Â Â Â Â  (a) Be signed by the individual filing the notice;

Â Â Â Â Â  (b) Be acknowledged in the manner required for acknowledgement of a deed;

Â Â Â Â Â  (c) State the name of the debtor;

Â Â Â Â Â  (d) Identify the district court in which the case is pending, the bankruptcy case number and the bankruptcy chapter filed;

Â Â Â Â Â  (e) State the name, if applicable, of a trustee for the bankruptcy estate of the debtor, an attorney representing the debtor and an attorney representing the trustee; and

Â Â Â Â Â  (f) State that the bankruptcy case affects real property in the county that is owned by the debtor or in which the debtor has an interest.

Â Â Â Â Â  (2) Once recorded in the deed records of a county, the notice of bankruptcy may be released by filing for recordation in the same county:

Â Â Â Â Â  (a) After expiration of the notice period, a copy of a notice of intent to abandon the real property in a form approved by the bankruptcy court and certified by the clerk of the bankruptcy court;

Â Â Â Â Â  (b) A copy of a judicial order, certified by the clerk of the bankruptcy court, authorizing abandonment of the real property; or

Â Â Â Â Â  (c) A copy of a judicial order, certified by the clerk of the bankruptcy court, authorizing closure or dismissal of the bankruptcy case if the real property was not otherwise administered in the case.

Â Â Â Â Â  (3) A copy of the following documents from a bankruptcy case or an adversary proceeding under the federal bankruptcy laws may be presented for recordation in the deed records of a county in which real property that is owned by the debtor or in which the debtor has an interest is located if the copy is certified by the clerk of the bankruptcy court:

Â Â Â Â Â  (a) A petition, with the schedules omitted.

Â Â Â Â Â  (b) An order or judgment filed and entered. [Amended by 2005 c.85 Â§1]

Â Â Â Â Â  93.780 Place of recording of instrument containing clauses of a mortgage or trust deed; county clerk to do recording; ÂMaster Form.Â An instrument containing a form or forms of covenants, conditions, obligations, powers and other clauses of a mortgage or a trust deed may be recorded in any county. The county clerk, upon request of any person and on tender of the required fee, shall record the instrument. The instrument shall be entitled ÂMaster FormÂ and recorded in the name of the entity or person causing it to be recorded. [1969 c.583 Â§2]

Â Â Â Â Â  93.790 Effect of recording master form instrument; effect of incorporation by reference in mortgage or trust deed; effect of deviation. (1) After the master form instrument is recorded pursuant to ORS 93.780, any provisions of such instrument may be incorporated by reference in any mortgage or trust deed of real estate situated within this state, if the reference in the mortgage or trust deed states that:

Â Â Â Â Â  (a) The master form instrument was recorded in the

county in which the mortgage or trust deed is offered for record;

Â Â Â Â Â  (b) The date when and the book and page or pages where the master form instrument was recorded; and

Â Â Â Â Â  (c) A copy of the master form instrument was furnished to the party executing the mortgage or trust deed at or before the time of its execution.

Â Â Â Â Â  (2) The recording of any mortgage or trust deed which has incorporated by reference any provision of a master form instrument recorded as provided in ORS 93.780 has like effect as if the incorporated provisions were set forth fully in the mortgage or trust deed.

Â Â Â Â Â  (3) In the event any instrument recorded as provided in subsections (1) and (2) of this section should deviate in any respect from a recorded master form, that portion that deviates from the master form shall not be deemed notice to third parties. [1969 c.583 Â§Â§3,5]

Â Â Â Â Â  93.800 Matter not to be recorded when accompanying mortgage or trust deed; liability for nonrecording. (1) No county clerk shall record matter accompanying a mortgage or trust deed presented for recording if such matter:

Â Â Â Â Â  (a) Purports to be copied or reproduced from a master form instrument recorded and identified as required by ORS 93.780;

Â Â Â Â Â  (b) Is preceded by the words Âdo not recordÂ or Ânot to be recordedÂ; and

Â Â Â Â Â  (c) Is separated from the mortgage or trust deed so that it will not appear on a photographic reproduction of any page containing a part of the mortgage or trust deed.

Â Â Â Â Â  (2) Notwithstanding any law to the contrary, no recorder is liable for failing to record matter the recorder is prohibited from recording by subsection (1) of this section. [1969 c.583 Â§4]

Â Â Â Â Â  93.802 Recording of short form mortgage or short form trust deed. (1) After a master form instrument is recorded in a county under ORS 93.780 and 93.790, an instrument entitled ÂShort Form MortgageÂ or ÂShort Form Trust DeedÂ may be recorded.

Â Â Â Â Â  (2) The short form instrument shall contain the title of the instrument, the names of all parties involved in the encumbrance of the real property described in the instrument, the legal description of the property that is encumbered by the instrument, the amount of the encumbrance, the date on which the instrument was executed and any other information required by law for recording the instrument.

Â Â Â Â Â  (3) Any provision of the master form instrument recorded under ORS 93.780 may be incorporated in a short form instrument by reference to:

Â Â Â Â Â  (a) The date when and the book and page or fee number where the master form instrument was recorded; and

Â Â Â Â Â  (b) Any specific provision of the master form instrument that applies to the short form instrument.

Â Â Â Â Â  (4) A short form instrument recorded under this section shall describe provisions in the short form instrument that deviate in any respect from the recorded master form instrument.

Â Â Â Â Â  (5) The person presenting a short form instrument for recording shall cause a complete copy of the master form instrument to which reference is made in the short form instrument to be provided or disclosed to each party involved in the encumbrance of the real property described in the short form instrument. [1991 c.230 Â§20]

Â Â Â Â Â  93.804 Requirement for original signatures for recording; recordation of certified copies. (1) Except as provided in subsection (2) of this section, when any instrument presented for recording conveys an interest in real property and is required by law to be acknowledged or proved, a county clerk shall not record the instrument unless the instrument contains the original signatures of the persons executing the instrument and the original signature of the officer before whom the acknowledgment was made.

Â Â Â Â Â  (2) A county clerk may record a certified copy of an instrument that conveys an interest in real property when the recording of a certified copy of the instrument is authorized by law and the instrument contains the original certification of the certifying officer. [1991 c.230 Â§21]

Â Â Â Â Â  93.806 Recordation of instrument creating certain liens. (1) Any instrument creating a lien on unpaid rents and profits of real property within this state, by assignment, mortgage, pledge or otherwise, or memorandum thereof, which is executed by the person from whom the lien is intended to be given, and acknowledged or proved in the manner provided for the acknowledgment or proof of other conveyances, may be indexed and recorded in the records of mortgages of real property in the county where such real property is located, as provided in ORS 93.710. Such recordation constitutes notice to third persons, and shall otherwise have the same effect as recordation pursuant to ORS 93.710, specifically, but without limitation, such lien shall not be voidable by and shall not be subordinate to the rights of either:

Â Â Â Â Â  (a) A subsequent lien creditor, as defined in ORS 79.0102; or

Â Â Â Â Â  (b) A subsequent bona fide purchaser of real property.

Â Â Â Â Â  (2) Such an assignment, mortgage or pledge shall be so perfected by such recording, without the holder thereof obtaining the appointment of receiver, taking possession of the subject real property, filing a financing statement pursuant to ORS chapter 79 or taking any other action in addition to such recording.

Â Â Â Â Â  (3) As used in this section, ÂmemorandumÂ has the meaning provided in ORS 93.710 (3). [1991 c.299 Â§1; 2001 c.445 Â§166]

Â Â Â Â Â  Note: 93.806 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  93.808 Approval of governmental unit required to record certain instruments. An instrument conveying title or interest to the State of Oregon or to a county, city or other political subdivision in this state may not be recorded unless the instrument carries an indication of approval of the conveyance by this state or the political subdivision accepting title or interest. [1999 c.654 Â§2]

VALIDATING AND CURATIVE ACTS

Â Â Â Â Â  93.810 Validating and curative Acts. The following are subjects of validating or curative Acts applicable to this chapter:

Â Â Â Â Â  (1) Evidentiary effect and recordation of conveyances before 1854.

Â Â Â Â Â  (2) Evidentiary effect and recordation of certified copies of deeds issued by State Land Board prior to 1885 where original deed was lost.

Â Â Â Â Â  (3) Defective acknowledgments of married women to conveyances prior to 1891.

Â Â Â Â Â  (4) Foreign instruments executed prior to 1903.

Â Â Â Â Â  (5) Deeds of married women before 1907, validity; executed under power of attorney and record as evidence.

Â Â Â Â Â  (6) Conveyances by reversioners and remainderpersons to life tenant.

Â Â Â Â Â  (7) Decrees or judgments affecting lands in more than one county.

Â Â Â Â Â  (8) Irregular deeds and conveyances; defective acknowledgments; irregularities in judicial sales; sales and deeds of executors, personal representatives, administrators, conservators and guardians; vested rights arising by adverse title; recordation.

Â Â Â Â Â  (9) Defective acknowledgments.

Â Â Â Â Â  (10) Title to lands from or through aliens. [Amended by 1973 c.823 Â§96; 2003 c.14 Â§36; 2003 c.576 Â§355]

DEED FORMS

Â Â Â Â Â  93.850 Warranty deed form; effect. (1) Warranty deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, conveys and warrants to_____, Grantee, the following described real property free of encumbrances except as specifically set forth herein: (Describe the property conveyed.)

(If there are to be exceptions to the covenants described in ORS 93.850 (2)(c), here insert such exceptions.)

(Following statement of exceptions, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the following effect:

Â Â Â Â Â  (a) It shall convey the entire interest in the described property at the date of the deed which the deed purports to convey.

Â Â Â Â Â  (b) The grantor, the heirs, successors and assigns of the grantor, shall be forever estopped from asserting that the grantor had, at the date of the deed, an estate or interest in the land less than that estate or interest which the deed purported to convey and the deed shall pass any and all after acquired title.

Â Â Â Â Â  (c) It shall include the following covenants, each of which shall run in favor of the grantee and the successors in title of the grantee as if written in the deed:

Â Â Â Â Â  (A) That at the time of the delivery of the deed the grantor is seized of the estate in the property which the grantor purports to convey and that the grantor has good right to convey the same.

Â Â Â Â Â  (B) That at the time of the delivery of the deed the property is free from encumbrances except as specifically set forth on the deed.

Â Â Â Â Â  (C) That the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same.

Â Â Â Â Â  (3) If the grantor desires to exclude any encumbrances or other interests from the scope of the covenants of the grantor, such exclusions must be expressly set forth on the deed. [1973 c.194 Â§1; 1999 c.214 Â§1]

Â Â Â Â Â  93.855 Special warranty deed form; effect. (1) Special warranty deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, conveys and specially warrants to_____, Grantee, the following described real property free of encumbrances created or suffered by the grantor except as specifically set forth herein: (Describe the property conveyed.)

(If there are to be exceptions to the covenants described in ORS 93.855 (2), here insert such exceptions.)

(Following statement of exceptions, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the same effect as a warranty deed as described in ORS 93.850, except that the covenant of freedom from encumbrances shall be limited to those encumbrances created or suffered by the grantor and the covenant of warranty shall be limited to read: ÂThat the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same by, through or under the grantor.Â

Â Â Â Â Â  (3) If the grantor desires to exclude any encumbrances or other interests from the scope of the covenants of the grantor, such exclusions must be expressly set forth on the deed. [1973 c.194 Â§2; 1999 c.214 Â§2]

Â Â Â Â Â  93.860 Bargain and sale deed form; effect. (1) Bargain and sale deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, conveys to_____, Grantee, the following described real property: (Describe the property conveyed.)

(Following description of property, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the following effect:

Â Â Â Â Â  (a) It shall convey the entire interest in the described property at the date of the deed which the deed purports to convey.

Â Â Â Â Â  (b) The grantor, the heirs, successors and assigns of the grantor, shall be forever estopped from asserting that the grantor had, at the date of the deed, an estate or interest in the land less than that estate or interest which the deed purported to convey and the deed shall pass any and all after acquired title.

Â Â Â Â Â  (3) A bargain and sale deed shall not operate to provide any covenants of title in the grantee and the successors of the grantee. [1973 c.194 Â§3; 1999 c.214 Â§3]

Â Â Â Â Â  93.865 Quitclaim deed form; effect. (1) Quitclaim deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, releases and quitclaims to_____, Grantee, all right, title and interest in and to the following described real property: (Describe the property conveyed.)

(Following description of property, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the effect of conveying whatever title or interest, legal or equitable, the grantor may have in the described property at the date of the deed but shall not transfer any title or interest which the grantor may thereafter obtain nor shall it operate as an estoppel.

Â Â Â Â Â  (3) A grantee taking title by way of a quitclaim deed shall not, merely because of receipt of title by or through such a deed, be denied the status of a good faith purchaser for value. [1973 c.194 Â§4; 1999 c.214 Â§4]

Â Â Â Â Â  93.870 Statutory deed forms optional. The form of deeds set forth in ORS 93.850 to 93.865 are permissive and not mandatory. Other forms of deeds may be used for the conveyance of real property. [1973 c.194 Â§5]

FORFEITURE UNDER LAND SALES CONTRACT

Â Â Â Â Â  93.905 Definitions for ORS 93.905 to 93.940. As used in ORS 93.905 to 93.940, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂContract for transfer or conveyance of an interest in real propertyÂ shall not include earnest money or preliminary sales agreements, options or rights of first refusal.

Â Â Â Â Â  (2) ÂForfeiture remedyÂ means the nonjudicial remedy whereby the seller cancels the contract for default, declares the purchaserÂs rights under the contract to be forfeited, extinguishes the debt and retains sums previously paid thereunder by the buyer.

Â Â Â Â Â  (3) ÂPurchase priceÂ means the total price for the interest in the real property as stated in the contract, including but not limited to down payment, other property or value given or promised for which a dollar value is stated in the contract and the balance of the purchase price payable in installments, not including interest. If the contract provides for the conveyance of an interest in more than one parcel of property, the purchase price shall include only the portion of the price attributable to the remaining, unconveyed interest in real property, if the value thereof is separately stated or can be determined from the terms of the contract.

Â Â Â Â Â  (4) ÂPurchaserÂ means any person who by voluntary transfer acquires a contractual interest in real property, any successor in interest to all or any part of the purchaserÂs contract rights of whom the seller has actual or constructive notice, and any person having a subordinate lien or encumbrance of record, including, but not limited to, a mortgagee, a beneficiary under a trust deed and a purchaser under a subordinate contract for transfer or conveyance of an interest in real property.

Â Â Â Â Â  (5) ÂSellerÂ means any person who transfers or conveys an interest in real property, or any successor in interest of the seller.

Â Â Â Â Â  (6) ÂUnpaid balanceÂ means the sum of the unpaid principal balance, accrued unpaid interest and any sums actually paid by the seller on behalf of the purchaser for items required to be paid by the purchaser, including amounts paid for delinquent taxes, assessments or liens, or to obtain or reinstate required insurance. [1985 c.718 Â§1]

Â Â Â Â Â  93.910 Enforcement of forfeiture remedy after notice of default. Whenever a contract for transfer or conveyance of an interest in real property provides a forfeiture remedy, whether the remedy is self-executing or is optional, forfeiture of the interest of a purchaser in default under the contract may be enforced only after notice of the default has been given to the purchaser as provided in ORS 93.915, notwithstanding any provision in the contract to the contrary. [1985 c.718 Â§2]

Â Â Â Â Â  93.913 Forfeiture allowed for default under certain collateral assignments of interest. In the event of a default under a collateral assignment of the interest of a seller or purchaser in a land sale contract, including a collateral assignment of the proceeds thereof, the assignee may enforce a remedy of forfeiture, as set forth in ORS 93.905 to 93.945, unless the agreement between the parties otherwise prohibits such remedy. [1989 c.516 Â§3]

Â Â Â Â Â  Note: 93.913 and 93.918 were added to and made a part of ORS chapter 93 by legislative action but were not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  93.915 Notice of default; contents; recordation; time of forfeiture; interim measures. (1) In the event of a default under a contract for conveyance of real property, a seller who wishes to enforce a forfeiture remedy must give written notice of default by service pursuant to ORCP 7 D(2) and 7 D(3), or by both first class and certified mail with return receipt requested, to the last-known address of the following persons or their legal representatives, if any:

Â Â Â Â Â  (a) The purchaser.

Â Â Â Â Â  (b) An occupant of the property.

Â Â Â Â Â  (c) Any person who has caused to be filed for record in the county clerkÂs office of a county in which any part or parcel of the real property is situated, a duly acknowledged request for a copy of any notice of default served upon or mailed to the purchaser. The request shall contain the name and address of the person requesting copies of the notice and shall identify the contract by stating the names of the parties to the contract, the date of recordation of the contract and the book and page where the contract is recorded. The county clerk shall immediately make a cross-reference of the request to the contract, either on the margin of the page where the contract is recorded or in some other suitable place. No request, statement or notation placed on the record pursuant to this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the contract.

Â Â Â Â Â  (2) Notices served by mail are effective when mailed.

Â Â Â Â Â  (3) The notice shall specify the nature of the default, the amount of the default if the default is in the payment terms, the date after which the contract will be forfeited if the purchaser does not cure the default and the name and address of the seller or the attorney for the seller. The period specified in the notice after which the contract will be forfeited may not be less than:

Â Â Â Â Â  (a) Sixty days, when the purchaser has reduced the unpaid balance to an amount greater than 75 percent of the purchase price;

Â Â Â Â Â  (b) Ninety days, when the purchaser has reduced the unpaid balance to an amount which is more than 50 percent but less than 75 percent of the purchase price; or

Â Â Â Â Â  (c) One hundred twenty days, when the purchaser has reduced the unpaid balance to an amount which is 50 percent or less of the purchase price.

Â Â Â Â Â  (4) The seller shall cause to be recorded in the real property records of each county in which any part of the property is located a copy of the notice, together with an affidavit of service or mailing of the notice of default, reciting the date the notice was served or mailed and the name and address of each person to whom it was given. From the date of recording, the notice and affidavit shall constitute constructive notice to third persons of the pending forfeiture. If, not later than one year after the time for cure stated in a recorded notice and affidavit or any recorded extension thereof, no declaration of forfeiture based upon the recorded notice and affidavit has been recorded and no extension of time for cure executed by the seller has been recorded, the notice and affidavit shall not be effective for any purpose nor shall it impart any constructive or other notice to third persons acquiring an interest in the purchaserÂs interest in the contract or the property or any portion of either. Any extension of time for cure executed by the seller shall be recorded in the same manner as the original notice and affidavit.

Â Â Â Â Â  (5) The statement contained in the notice as to the time after which the contract will be forfeited if the default is not cured shall conclusively be presumed to be correct, and the notice adequate, unless one or more recipients of such notice notifies the seller or the attorney for the seller, by registered or certified mail, that such recipient claims the right to a longer period of time in which to cure the default.

Â Â Â Â Â  (6) Subject to the procedural requirements of the Oregon Rules of Civil Procedure, an action may be instituted to appoint a receiver or to obtain a temporary restraining order during forfeiture under a land sale contract, except that a receiver shall not be appointed with respect to a single-family residence which is occupied at the time the notice of default is given, as the principal residence of the purchaser, the purchaserÂs spouse or the purchaserÂs minor dependent children. [1985 c.718 Â§3; 1987 c.717 Â§1; 1991 c.12 Â§1]

Â Â Â Â Â  93.918 Continuation of proceedings after certain types of stay ordered by court; procedures. (1) Except when a seller has participated in obtaining a stay, contract forfeiture proceedings that are stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason, shall continue after release from the stay as if uninterrupted, if within 30 days after release the seller gives written amended notice of default by certified mail with return receipt requested, to the last-known address of those persons listed in ORS 93.915 (1). The amended notice of default shall:

Â Â Â Â Â  (a) Be given at least 20 days prior to the amended date of forfeiture;

Â Â Â Â Â  (b) Specify an amended date after which the contract will be forfeited, which may be the same as the original forfeiture date;

Â Â Â Â Â  (c) Conform to the requirements of ORS 93.915 (3), except the time periods set forth therein; and

Â Â Â Â Â  (d) State that the original forfeiture proceedings were stayed and the date the stay terminated.

Â Â Â Â Â  (2) The new date of forfeiture shall not be sooner than the date of forfeiture as set forth in the sellerÂs notice of default which was subject to the stay.

Â Â Â Â Â  (3) Prior to the date of forfeiture, the seller shall cause to be recorded in the real property records of each county in which any part of the property is located, a copy of the amended notice of default, together with an affidavit of service or mailing of the amended notice of default, reciting the date the amended notice of default was served or mailed and the name and address of each person to whom it was given. From the date of its recording, the amended notice of default shall be subject to the provisions of ORS 93.915 (4) and (5). [1989 c.516 Â§4]

Â Â Â Â Â  Note: See note under 93.913.

Â Â Â Â Â  93.920 Curing default to avoid forfeiture; payment of costs and expenses. A purchaser in default may avoid a forfeiture under the contract by curing the default or defaults before expiration of the notice period provided in ORS 93.915. If the default consists of a failure to pay sums when due under the contract, the default may be cured by paying the entire amount due, other than sums that would not then be due had no default occurred, at the time of cure under the terms of the contract. Any other default under the contract may be cured by tendering the performance required under the contract. In addition to paying the sums or tendering the performance necessary to cure the default, the person effecting the cure of the default shall pay all costs and expenses actually incurred in enforcing the contract, including, but not limited to, late charges, attorney fees not to exceed $350 and costs of title search. [1985 c.718 Â§4; 1987 c.717 Â§2]

Â Â Â Â Â  93.925 Failure to cure default; exclusiveness of notice. Notwithstanding a sellerÂs waiver of prior defaults, if notice is given and purchaser does not cure the default within the period specified in ORS 93.915, the contract forfeiture remedy may be exercised and the contract shall not be reinstated by any subsequent offer or tender of performance. The notice required in ORS 93.915 shall be in lieu of any notice that may be required under the terms of the contract itself, except where greater notice or notice to persons other than those described in ORS 93.915 is required by the terms of the contract, in which case notice shall be given for such longer period of time and to such additional persons as required by the contract. [1985 c.718 Â§5]

Â Â Â Â Â  93.930 Recording affidavit after forfeiture; affidavit as evidence. (1) When a contract for conveyance of real property has been forfeited in accordance with its terms after the seller has given notice to the purchaser as provided in ORS 93.915, the seller shall record an affidavit with the property description, a copy of the notice of default and proof of mailing attached, setting forth that the default of the purchaser under the terms of the contract was not cured within the time period provided in ORS 93.915 and that the contract has been forfeited. When the affidavit is recorded in the deed records of the county where the property described therein is located, the recitals contained in the affidavit shall be prima facie evidence in any court of the truth of the matters set forth therein, but the recitals shall be conclusive in favor of a purchaser for value in good faith relying upon them.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 93.905 to 93.945 and except to the extent otherwise provided in the contract or other agreement with the seller, forfeiture of a contract under ORS 93.905 to 93.930 shall have the following effects:

Â Â Â Â Â  (a) The purchaser and all persons claiming through the purchaser who were given the required notices pursuant to ORS 93.915, shall have no further rights in the contract or the property and no person shall have any right, by statute or otherwise, to redeem the property. The failure to give notice to any of these persons shall not affect the validity of the forfeiture as to persons so notified;

Â Â Â Â Â  (b) All sums previously paid under the contract by or on behalf of the purchaser shall belong to and be retained by the seller or other person to whom paid; and

Â Â Â Â Â  (c) All of the rights of the purchaser to all improvements made to the property at the time the declaration of forfeiture is recorded shall be forfeited to the seller and the seller shall be entitled to possession of the property on the 10th day after the declaration of forfeiture is recorded. Any persons remaining in possession after that day under any interest, except one prior to the contract, shall be deemed to be tenants at sufferance. Such persons may be removed from possession by following the procedures set out in ORS 105.105 to 105.168 or other applicable judicial procedures.

Â Â Â Â Â  (3) After the declaration of forfeiture is recorded, the seller shall have no claim against the purchaser and the purchaser shall not be liable to the seller for any portion of the purchase price unpaid or for any other breach of the purchaserÂs obligations under the contract. [1985 c.718 Â§6; 1987 c.717 Â§3]

Â Â Â Â Â  93.935 Effect of purchaserÂs abandonment or reconveyance on interest, lien or claim. (1) In the event of a default under a contract for conveyance of real property, the recorded interest, lien or claim of a person with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser, shall not be affected by the purchaserÂs abandonment or reconveyance to the seller unless the person is given notice in the manner specified in ORS 93.915.

Â Â Â Â Â  (2) The notice shall specify the nature of the default, the amount of the default if the default is in the payment terms, the date after which the purchaserÂs interest in the real property will be abandoned or reconveyed to the seller and the name and address of the seller or the attorney for the seller. The period specified in the notice after which the purchaserÂs interest will be abandoned or reconveyed to the seller may not be less than:

Â Â Â Â Â  (a) Sixty days, when the purchaser has reduced the unpaid balance to an amount greater than 75 percent of the purchase price;

Â Â Â Â Â  (b) Ninety days, when the purchaser has reduced the unpaid balance to an amount which is more than 50 percent but less than 75 percent of the purchase price; or

Â Â Â Â Â  (c) One hundred twenty days, when the purchaser has reduced the unpaid balance to an amount which is 50 percent or less of the purchase price.

Â Â Â Â Â  (3) If the person having an interest, lien or claim with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser whose interest arises under a contract for conveyance of real property, cures the default as provided in ORS 93.920 then such personÂs interest, lien or claim with respect to the real property shall not be affected by the purchaserÂs abandonment or reconveyance to the seller. [1985 c.718 Â§7; 1987 c.225 Â§3]

Â Â Â Â Â  93.940 Effect of sellerÂs foreclosure or other action on interest, lien or claim. The recorded interest, lien or claim of a person with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser whose interest arises under a contract for conveyance of real property, shall be not affected by the sellerÂs foreclosure or other action on the contract unless such person is made a party to the action brought by the seller to enforce or foreclose the contract. In such action, such person shall be entitled to the same rights and opportunities to cure the purchaserÂs default or satisfy the purchaserÂs obligations as are granted the purchaser. [1985 c.718 Â§8; 1987 c.225 Â§4]

Â Â Â Â Â  93.945 Application of ORS 93.910 to 93.940. (1) The provisions of ORS 93.910 to 93.930 shall apply only to forfeiture remedies enforced after July 13, 1985. The date that the initial written notice of a default is given to the purchaser shall be the date of enforcement of the forfeiture remedy.

Â Â Â Â Â  (2) The provisions of ORS 93.935 and 93.940 shall apply to all contracts for transfer or conveyance of an interest in real property, whether executed on, before or after July 13, 1985. [1985 c.718 Â§Â§9,10]

PENALTIES

Â Â Â Â Â  93.990 Penalties. (1) The giving of a false statement of the true and actual consideration as required by ORS 93.030 is a Class A violation.

Â Â Â Â Â  (2) Any person served with the subpoena mentioned in ORS 93.460 who, without reasonable cause, refuses or neglects to appear, or appearing refuses to answer upon oath touching the matter mentioned in ORS 93.460 shall forfeit to the injured party $100. The person may also be committed to prison as for a contempt by the officer who issued the subpoena until the person submits to answer on oath as aforesaid.

Â Â Â Â Â  (3) Violation of ORS 93.635 is a Class D violation. [Subsection (1) enacted as 1967 c.462 Â§2; subsection (3) enacted as 1975 c.618 Â§4; 1977 c.724 Â§2; 1999 c.1051 Â§149]

_______________



Chapter 94

Chapter 94 Â Real Property Development

2005 EDITION

REAL PROPERTY DEVELOPMENT

PROPERTY RIGHTS AND TRANSACTIONS

DEVELOPMENT AGREEMENTS

94.504Â Â Â Â Â Â  Development agreements; contents; duration

94.508Â Â Â Â Â Â  Approval by governing body; findings; adoption

94.513Â Â Â Â Â Â  Procedures on consideration and approval

94.518Â Â Â Â Â Â  Application of local government law and policies to agreement

94.522Â Â Â Â Â Â  Amendment or cancellation of agreement; enforceability

94.528Â Â Â Â Â Â  Recording

TRANSFERABLE DEVELOPMENT CREDITS

94.531Â Â Â Â Â Â  Severable development interest in real property; transferable development credit

PLANNED COMMUNITIES

(General Provisions)

94.550Â Â Â Â Â Â  Definitions for ORS 94.550 to 94.783

94.560Â Â Â Â Â Â  Legislative findings

(Creation of Planned Community)

94.565Â Â Â Â Â Â  Planned community to be created under ORS 94.550 to 94.783; exception; conveyance of lot or unit prohibited until declaration recorded

94.570Â Â Â Â Â Â  Applicability of ORS 94.550 to 94.783

94.572Â Â Â Â Â Â  Applicability of certain provisions of ORS 94.550 to 94.783 to Class I or Class II planned communities

94.575Â Â Â Â Â Â  Applicability of subdivision law

94.580Â Â Â Â Â Â  Declaration; recordation; contents

94.585Â Â Â Â Â Â  Authority to amend declaration and initial bylaws to comply with federal laws

94.590Â Â Â Â Â Â  Amendment of declaration by owners

94.595Â Â Â Â Â Â  Reserve account for replacing common property; reserve study; 30-year maintenance plan

(Declarant Control; Turnover of Administrative Control)

94.600Â Â Â Â Â Â  Declarant control of association

94.604Â Â Â Â Â Â  Transitional advisory committee

94.609Â Â Â Â Â Â  Notice of meeting to turn over administrative responsibility

94.616Â Â Â Â Â Â  Turnover meeting; transfer of administration

94.621Â Â Â Â Â Â  Rights of declarant following turnover meeting

94.622Â Â Â Â Â Â  Obligations and liabilities arising from transfer of special declarant rights

94.623Â Â Â Â Â Â  Acquisition of special declarant rights by successor declarant; exceptions

(Homeowners Association; Management of Planned Community)

94.625Â Â Â Â Â Â  Formation of homeowners association; adoption of initial bylaws; amendment of bylaws

94.630Â Â Â Â Â Â  Powers of association

94.635Â Â Â Â Â Â  Association bylaws

94.640Â Â Â Â Â Â  Association board of directors; powers and duties; removal of member; meetings; executive sessions

94.645Â Â Â Â Â Â  Adoption of annual budget

94.647Â Â Â Â Â Â  Use of written ballot for approving or rejecting matters subject to meeting of association members; procedures; exceptions

94.650Â Â Â Â Â Â  Meetings of lot owners; notice

94.655Â Â Â Â Â Â  Quorum for association meetings

94.657Â Â Â Â Â Â  Rules of order

94.658Â Â Â Â Â Â  Voting; proxy voting

94.660Â Â Â Â Â Â  Voting by absentee ballot or proxy

94.662Â Â Â Â Â Â  Notice to lot owners of intent of association to commence judicial or administrative proceeding; contents of notice; right of lot owner to opt out

94.665Â Â Â Â Â Â  Authority of association to sell or transfer common property

94.667Â Â Â Â Â Â  Recording association information with county clerk

94.670Â Â Â Â Â Â  Association duty to keep documents and records; payment of association expenses; review of financial statement by certified public accountant; examination of records by owner

94.673Â Â Â Â Â Â  When compliance with specified provisions of ORS 94.640 and 94.670 required

94.675Â Â Â Â Â Â  Insurance for common property

94.677Â Â Â Â Â Â  Election to have ORS 94.645, 94.655 and 94.675 apply

94.680Â Â Â Â Â Â  Blanket all-risk insurance

94.685Â Â Â Â Â Â  Specification of insurance for individual lots

94.690Â Â Â Â Â Â  Terms of insurance under ORS 94.680

94.695Â Â Â Â Â Â  Authority to delegate association powers to master association

94.700Â Â Â Â Â Â  Duration and termination of initial management agreements and service and employment contracts

(Assessments and Liens Against Lots; Easements)

94.704Â Â Â Â Â Â  Assessment and payment of common expenses

94.709Â Â Â Â Â Â  Liens against lots; priority; duration; record notice of claim of unpaid assessment; foreclosure procedure

94.712Â Â Â Â Â Â  Lot owner personally liable for assessment; joint liability of grantor and grantee following conveyance; limitation

94.716Â Â Â Â Â Â  Lien against two or more lots; release

94.719Â Â Â Â Â Â  Lien foreclosure; other legal action by declarant, association or owner; attorney fees

94.723Â Â Â Â Â Â  Common expenses; liability of first mortgagee

94.728Â Â Â Â Â Â  Taxation of lots and common property

94.733Â Â Â Â Â Â  Easements held by owner of lot and by declarant

(Miscellaneous)

94.760Â Â Â Â Â Â  Promotional material showing possible improvements

94.770Â Â Â Â Â Â  Application of rule against perpetuities; conflict between declaration and bylaws; effect on title of declarationÂs noncompliance with Oregon Planned Community Act; conflict between Oregon Planned Community Act and ORS chapter 65

94.775Â Â Â Â Â Â  Judicial partition prohibited

94.777Â Â Â Â Â Â  Compliance with bylaws and other restrictions required; effect of noncompliance

94.780Â Â Â Â Â Â  Remedies

94.783Â Â Â Â Â Â  When certain administrative provisions apply

94.785Â Â Â Â Â Â  Short title

TIMESHARE ESTATES

(General Provisions)

94.803Â Â Â Â Â Â  Definitions for ORS 94.803 and 94.807 to 94.945

94.806Â Â Â Â Â Â  Legislative finding

94.807Â Â Â Â Â Â  Application

94.808Â Â Â Â Â Â  Managing entity as taxpayer

94.809Â Â Â Â Â Â  Valuation of timeshare property; exclusions from value

94.811Â Â Â Â Â Â  When owners of planned community, condominium or subdivision may prohibit timeshare plan

(Creation of Timeshare Estates)

94.813Â Â Â Â Â Â  Character of timeshare estates

94.816Â Â Â Â Â Â  Partition prohibited; exception

94.818Â Â Â Â Â Â  Recording of timeshare instrument; payments required

94.821Â Â Â Â Â Â  Content of timeshare instrument

94.823Â Â Â Â Â Â  Notice of intent to sell timeshares; form and content; rules

94.826Â Â Â Â Â Â  Information on exchange program; content

94.828Â Â Â Â Â Â  Public report on plan

94.829Â Â Â Â Â Â  Sale not allowed before issuance of public report; distribution and uses of report

94.831Â Â Â Â Â Â  Filing fees; inspection advance payment; disposition of moneys

94.833Â Â Â Â Â Â  Sale of timeshare plan located out-of-state

(PurchaserÂs Rights)

94.836Â Â Â Â Â Â  Cancellation of purchase within five days

94.839Â Â Â Â Â Â  Notice of cancellation right

94.841Â Â Â Â Â Â  Waiver of rights void

94.843Â Â Â Â Â Â  Limits on developer right to transfer

(Association of Owners; Management)

94.846Â Â Â Â Â Â  Designation of managing entity; duties and powers of entity

94.848Â Â Â Â Â Â  How managing entity of developer terminated

94.853Â Â Â Â Â Â  Payment of common expenses

94.856Â Â Â Â Â Â  Assessment of common expenses as lien; recording; foreclosure; fees; remedies; exception

94.858Â Â Â Â Â Â  OwnersÂ association; powers and duties

94.863Â Â Â Â Â Â  DeveloperÂs duty to managing entity

94.867Â Â Â Â Â Â  Judicial declaration of failure in management

94.869Â Â Â Â Â Â  Insurance coverage

(Escrow)

94.871Â Â Â Â Â Â  When purchase money agreement prohibited; escrow requirements

94.873Â Â Â Â Â Â  Escrow account; closing; release

94.876Â Â Â Â Â Â  Requirements for closing escrow

94.878Â Â Â Â Â Â  Duties of escrow agent

94.881Â Â Â Â Â Â  Who may serve as escrow agent

(Lien Payment)

94.885Â Â Â Â Â Â  Rights of lienholder

94.890Â Â Â Â Â Â  Lien payment trust; payments; delinquencies

94.895Â Â Â Â Â Â  Trust irrevocable without alternative arrangement

94.900Â Â Â Â Â Â  Alternative to lien payment trust

94.905Â Â Â Â Â Â  Surety bond

(Enforcement)

94.915Â Â Â Â Â Â  Inspection of records; rules; uniform standards

94.920Â Â Â Â Â Â  Consent to service by out-of-state developer

94.925Â Â Â Â Â Â  Civil penalty

94.930Â Â Â Â Â Â  Commissioner order; injunctive relief

(Prohibited Practices)

94.940Â Â Â Â Â Â  False practices prohibited

94.945Â Â Â Â Â Â  Advertising regulation

MEMBERSHIP CAMPGROUNDS

94.953Â Â Â Â Â Â  Definitions for ORS 94.953 to 94.989

94.956Â Â Â Â Â Â  Registration required to sell membership camping contract

94.959Â Â Â Â Â Â  Application for registration

94.962Â Â Â Â Â Â  Exemptions from registration

94.965Â Â Â Â Â Â  Effective date of registration

94.968Â Â Â Â Â Â  Denial, suspension and revocation of registration; other sanctions

94.971Â Â Â Â Â Â  Fee for registration or amendment of an offer or sale of membership camping contract

94.974Â Â Â Â Â Â  Written disclosures required; procedures; inspection of records

94.975Â Â Â Â Â Â  False practices prohibited

94.976Â Â Â Â Â Â  Advertising regulation

94.977Â Â Â Â Â Â  Registration as salesperson or broker

94.980Â Â Â Â Â Â  Application for registration; fee

94.983Â Â Â Â Â Â  Cancellation of contract by purchaser; notice of right to cancel

94.986Â Â Â Â Â Â  Requirements for sale of membership camping contract; nondisturbance agreements

94.987Â Â Â Â Â Â  Judicial declaration of failure in management

94.989Â Â Â Â Â Â  Interpretation of membership camping contracts; application of Unlawful Trade Practices Act

Â Â Â Â Â  94.004 [Formerly 91.500; 1983 c.530 Â§48; 1987 c.459 Â§1; 1989 c.595 Â§1; renumbered 100.005 in 1989]

Â Â Â Â Â  94.005 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.010 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.011 [Formerly 91.503; renumbered 100.010 in 1989]

Â Â Â Â Â  94.013 [1987 c.459 Â§6; 1989 c.595 Â§2; renumbered 100.020 in 1989]

Â Â Â Â Â  94.015 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.016 [1987 c.459 Â§39; renumbered 100.025 in 1989]

Â Â Â Â Â  94.017 [Formerly 91.504; 1987 c.459 Â§37; 1989 c.595 Â§3; renumbered 100.185 in 1989]

Â Â Â Â Â  94.020 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.021 [1987 c.459 Â§3; 1989 c.595 Â§4; renumbered 100.150 in 1989]

Â Â Â Â Â  94.022 [1987 c.459 Â§4; 1989 c.595 Â§5; renumbered 100.155 in 1989]

Â Â Â Â Â  94.023 [Formerly 91.506; 1987 c.459 Â§7; 1989 c.595 Â§6; renumbered 100.100 in 1989]

Â Â Â Â Â  94.025 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.029 [Formerly 91.509; 1983 c.530 Â§49; 1983 c.615 Â§1; 1987 c.459 Â§8; 1989 c.595 Â§7; renumbered 100.105 in 1989]

Â Â Â Â Â  94.030 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.035 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.036 [Formerly 91.512; 1983 c.615 Â§2; 1983 c.740 Â§7a; 1987 c.459 Â§9; renumbered 100.110 in 1989]

Â Â Â Â Â  94.040 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.042 [Formerly 91.515; 1983 c.309 Â§8; 1985 c.582 Â§2; 1987 c.459 Â§10; 1989 c.595 Â§8; renumbered 100.115 in 1989]

Â Â Â Â Â  94.045 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.047 [Formerly 91.518; 1983 c.309 Â§8a; 1987 c.459 Â§11; 1989 c.595 Â§9; renumbered 100.120 in 1989]

Â Â Â Â Â  94.048 [1987 c.459 Â§3a; renumbered 100.125 in 1989]

Â Â Â Â Â  94.050 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.053 [Formerly 91.519; 1983 c.309 Â§8b; renumbered 100.130 in 1989]

Â Â Â Â Â  94.055 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.059 [Formerly 91.521; 1983 c.615 Â§3; 1987 c.459 Â§12; renumbered 100.135 in 1989]

Â Â Â Â Â  94.060 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.065 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.066 [1981 c.647 Â§30; renumbered 100.170 in 1989]

Â Â Â Â Â  94.070 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.072 [1981 c.647 Â§33; renumbered 100.175 in 1989]

Â Â Â Â Â  94.075 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.078 [1981 c.647 Â§25; 1983 c.206 Â§1; 1983 c.530 Â§50; 1987 c.459 Â§13; 1989 c.595 Â§10; renumbered 100.200 in 1989]

Â Â Â Â Â  94.080 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.084 [1981 c.647 Â§26; 1987 c.459 Â§14; renumbered 100.205 in 1989]

Â Â Â Â Â  94.085 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.090 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.091 [1981 c.647 Â§27; 1983 c.206 Â§2; 1987 c.459 Â§15; renumbered 100.210 in 1989]

Â Â Â Â Â  94.095 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.097 [1981 c.647 Â§29; 1989 c.595 Â§11; renumbered 100.220 in 1989]

Â Â Â Â Â  94.100 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.103 [1981 c.647 Â§28; 1989 c.595 Â§12; renumbered 100.225 in 1989]

Â Â Â Â Â  94.105 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.109 [Formerly 91.523; renumbered 100.300 in 1989]

Â Â Â Â Â  94.110 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.115 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.116 [Formerly 91.524; renumbered 100.305 in 1989]

Â Â Â Â Â  94.120 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.122 [Formerly 91.526; 1989 c.595 Â§13; renumbered 100.310 in 1989]

Â Â Â Â Â  94.125 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.128 [1981 c.886 Â§5; 1989 c.595 Â§14; renumbered 100.315 in 1989]

Â Â Â Â Â  94.130 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.134 [1981 c.886 Â§6; 1989 c.595 Â§15; renumbered 100.320 in 1989]

Â Â Â Â Â  94.135 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.140 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.145 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.146 [Formerly 91.527; 1989 c.595 Â§16; renumbered 100.405 in 1989]

Â Â Â Â Â  94.150 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.152 [Formerly 91.531; 1983 c.615 Â§4; 1987 c.459 Â§16; 1989 c.595 Â§48; renumbered 100.410 in 1989]

Â Â Â Â Â  94.155 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.158 [Formerly 91.533; 1987 c.459 Â§17; 1989 c.595 Â§17; renumbered 100.415 in 1989]

Â Â Â Â Â  94.160 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.164 [Formerly 91.534; renumbered 100.420 in 1989]

Â Â Â Â Â  94.165 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.170 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.171 [Formerly 91.536; 1987 c.459 Â§18; renumbered 100.430 in 1989]

Â Â Â Â Â  94.175 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.177 [1981 c.647 Â§32; renumbered 100.435 in 1989]

Â Â Â Â Â  94.180 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.185 [Formerly 91.539; 1989 c.595 Â§18; renumbered 100.440 in 1989]

Â Â Â Â Â  94.190 [Formerly 91.542; renumbered 100.445 in 1989]

Â Â Â Â Â  94.195 [Formerly 91.546; 1983 c.530 Â§51; 1989 c.595 Â§19; renumbered 100.450 in 1989]

Â Â Â Â Â  94.202 [Formerly 91.548; 1989 c.595 Â§20; renumbered 100.460 in 1989]

Â Â Â Â Â  94.205 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.208 [Formerly 91.551; 1989 c.595 Â§21; renumbered 100.475 in 1989]

Â Â Â Â Â  94.210 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.214 [Formerly 91.554; renumbered 100.480 in 1989]

Â Â Â Â Â  94.215 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.220 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.221 [Formerly 91.557; renumbered 100.485 in 1989]

Â Â Â Â Â  94.225 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.230 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.231 [Formerly 91.561; renumbered 100.505 in 1989]

Â Â Â Â Â  94.235 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.237 [Formerly 91.562; renumbered 100.510 in 1989]

Â Â Â Â Â  94.240 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.243 [Formerly 91.563; 1983 c.309 Â§8c; 1983 c.615 Â§5; renumbered 100.515 in 1989]

Â Â Â Â Â  94.245 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.250 [1981 c.647 Â§31; 1983 c.309 Â§8d; renumbered 100.520 in 1989]

Â Â Â Â Â  94.255 [Formerly 91.564; renumbered 100.525 in 1989]

Â Â Â Â Â  94.260 [Formerly 91.566; 1987 c.459 Â§19; 1989 c.595 Â§22; renumbered 100.530 in 1989]

Â Â Â Â Â  94.265 [Formerly 91.569; renumbered 100.535 in 1989]

Â Â Â Â Â  94.270 [Formerly 91.572; renumbered 100.540 in 1989]

Â Â Â Â Â  94.275 [Formerly 91.576; renumbered 100.545 in 1989]

Â Â Â Â Â  94.280 [Formerly 91.578; 1983 c.615 Â§6; 1989 c.595 Â§23; renumbered 100.550 in 1989]

Â Â Â Â Â  94.285 [Formerly 91.581; renumbered 100.555 in 1989]

Â Â Â Â Â  94.295 [Formerly 91.584; 1989 c.595 Â§24; renumbered 100.600 in 1989]

Â Â Â Â Â  94.300 [Formerly 91.587; 1989 c.595 Â§25; renumbered 100.605 in 1989]

Â Â Â Â Â  94.305 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.306 [Formerly 91.591; 1989 c.595 Â§26; renumbered 100.610 in 1989]

Â Â Â Â Â  94.310 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.312 [Formerly 91.593; 1989 c.595 Â§27; renumbered 100.615 in 1989]

Â Â Â Â Â  94.315 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.318 [Formerly 91.596; 1989 c.595 Â§28; renumbered 100.620 in 1989]

Â Â Â Â Â  94.320 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.322 [1983 c.615 Â§8; renumbered 100.625 in 1989]

Â Â Â Â Â  94.324 [Formerly 91.599; 1985 c.760 Â§1; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.325 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.330 [Amended by 1969 c.591 Â§278; repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.331 [Formerly 91.602; 1987 c.459 Â§20; 1989 c.595 Â§29; renumbered 100.635 in 1989]

Â Â Â Â Â  94.333 [1987 c.459 Â§22; renumbered 100.015 in 1989]

Â Â Â Â Â  94.335 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.336 [Formerly 91.606; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.340 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.342 [Formerly 91.608; 1987 c.459 Â§29; renumbered 100.645 in 1989]

Â Â Â Â Â  94.345 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.348 [Formerly 91.611; 1987 c.459 Â§30; renumbered 100.650 in 1989]

Â Â Â Â Â  94.350 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.351 [1987 c.459 Â§24; 1989 c.595 Â§30; renumbered 100.655 in 1989]

Â Â Â Â Â  94.353 [1987 c.459 Â§25; renumbered 100.640 in 1989]

Â Â Â Â Â  94.354 [1987 c.459 Â§23; renumbered 100.670 in 1989]

Â Â Â Â Â  94.355 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.356 [1987 c.459 Â§26; renumbered 100.660 in 1989]

Â Â Â Â Â  94.357 [1987 c.459 Â§27; renumbered 100.675 in 1989]

Â Â Â Â Â  94.358 [1987 c.459 Â§28; renumbered 100.680 in 1989]

Â Â Â Â Â  94.359 [Formerly 91.614; 1987 c.459 Â§31; renumbered 100.700 in 1989]

Â Â Â Â Â  94.360 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.365 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.366 [Formerly 91.617; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.370 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.372 [Formerly 91.621; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.375 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.378 [Formerly 91.623; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.380 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.384 [Formerly 91.626; 1987 c.459 Â§32; 1989 c.171 Â§12; 1989 c.595 Â§31; renumbered 100.705 in 1989]

Â Â Â Â Â  94.385 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.390 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.391 [Formerly 91.629; 1987 c.459 Â§35; renumbered 100.710 in 1989]

Â Â Â Â Â  94.395 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.400 [Formerly 91.631; renumbered 100.720 in 1989]

Â Â Â Â Â  94.405 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.406 [Formerly 91.634; renumbered 100.725 in 1989]

Â Â Â Â Â  94.410 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.412 [Formerly 91.637; 1989 c.595 Â§47; renumbered 100.730 in 1989]

Â Â Â Â Â  94.415 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.418 [1981 c.647 Â§24; renumbered 100.735 in 1989]

Â Â Â Â Â  94.420 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.424 [Formerly 91.641; 1989 c.595 Â§32; renumbered 100.740 in 1989]

Â Â Â Â Â  94.425 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.430 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.431 [Formerly 91.646; 1987 c.459 Â§36; renumbered 100.745 in 1989]

Â Â Â Â Â  94.435 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.437 [Formerly 91.649; renumbered 100.750 in 1989]

Â Â Â Â Â  94.440 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.445 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.448 [Formerly 91.652; renumbered 100.770 in 1989]

Â Â Â Â Â  94.454 [Formerly 91.656; renumbered 100.775 in 1989]

Â Â Â Â Â  94.460 [Formerly 91.658; renumbered 100.780 in 1989]

Â Â Â Â Â  94.465 [Formerly 91.661; 1989 c.595 Â§33; renumbered 100.785 in 1989]

Â Â Â Â Â  94.470 [Formerly 91.664; 1983 c.696 Â§7b; 1989 c.706 Â§7; renumbered 100.900 in 1989]

Â Â Â Â Â  94.475 [Formerly 91.667; renumbered 100.905 in 1989]

Â Â Â Â Â  94.480 [Formerly 91.671; renumbered 100.910 in 1989]

DEVELOPMENT AGREEMENTS

Â Â Â Â Â  94.504 Development agreements; contents; duration. (1) A city or county may enter into a development agreement as provided in ORS 94.504 to 94.528 with any person having a legal or equitable interest in real property for the development of that property.

Â Â Â Â Â  (2) A development agreement shall specify:

Â Â Â Â Â  (a) The duration of the agreement;

Â Â Â Â Â  (b) The permitted uses of the property;

Â Â Â Â Â  (c) The density or intensity of use;

Â Â Â Â Â  (d) The maximum height and size of proposed structures;

Â Â Â Â Â  (e) Provisions for reservation or dedication of land for public purposes;

Â Â Â Â Â  (f) A schedule of fees and charges;

Â Â Â Â Â  (g) A schedule and procedure for compliance review;

Â Â Â Â Â  (h) Responsibility for providing infrastructure and services;

Â Â Â Â Â  (i) The effect on the agreement when changes in regional policy or federal or state law or rules render compliance with the agreement impossible, unlawful or inconsistent with such laws, rules or policy;

Â Â Â Â Â  (j) Remedies available to the parties upon a breach of the agreement;

Â Â Â Â Â  (k) The extent to which the agreement is assignable; and

Â Â Â Â Â  (L) The effect on the applicability or implementation of the agreement when a city annexes all or part of the property subject to a development agreement.

Â Â Â Â Â  (3) A development agreement shall set forth all future discretionary approvals required for the development specified in the agreement and shall specify the conditions, terms, restrictions and requirements for those discretionary approvals.

Â Â Â Â Â  (4) A development agreement shall also provide that construction shall be commenced within a specified period of time and that the entire project or any phase of the project be completed by a specified time.

Â Â Â Â Â  (5) A development agreement shall contain a provision that makes all city or county obligations to expend moneys under the development agreement contingent upon future appropriations as part of the local budget process. The development agreement shall further provide that nothing in the agreement requires a city or county to appropriate any such moneys.

Â Â Â Â Â  (6) A development agreement must state the assumptions underlying the agreement that relate to the ability of the city or county to serve the development. The development agreement must also specify the procedures to be followed when there is a change in circumstances that affects compliance with the agreement.

Â Â Â Â Â  (7) A development agreement is binding upon a city or county pursuant to its terms and for the duration specified in the agreement.

Â Â Â Â Â  (8) The maximum duration of a development agreement entered into with:

Â Â Â Â Â  (a) A city is 15 years; and

Â Â Â Â Â  (b) A county is seven years. [1993 c.780 Â§1; 2005 c.315 Â§1]

Â Â Â Â Â  Note: 94.504 to 94.528 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.505 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.508 Approval by governing body; findings; adoption. (1) A development agreement shall not be approved by the governing body of a city or county unless the governing body finds that the agreement is consistent with local regulations then in place for the city or county.

Â Â Â Â Â  (2) The governing body of a city or county shall approve a development agreement or amend a development agreement by adoption of an ordinance declaring approval or setting forth the amendments to the agreement. Notwithstanding ORS 197.015 (11)(b), the approval or amendment of a development agreement is a land use decision under ORS chapter 197. [1993 c.780 Â§2; 2005 c.22 Â§74]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.510 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.513 Procedures on consideration and approval. (1) A city or county may, by ordinance, establish procedures and requirements for the consideration of development agreements upon application by, or on behalf of, the owner of property on which development is sought or another person having a legal or equitable interest in that property.

Â Â Â Â Â  (2) Approval of a development agreement requires compliance with local regulations and the approval of the city or county governing body after notice and hearing. The notice of the hearing shall, in addition to any other requirements, state the time and place of the public hearing and contain a brief statement of the major terms of the proposed development agreement, including a description of the area within the city or county that will be affected by the proposed development agreement. [1993 c.780 Â§3]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.515 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.518 Application of local government law and policies to agreement. Unless otherwise provided by the development agreement, the comprehensive plan, zoning ordinances and other rules and policies of the jurisdiction governing permitted uses of land, density and design applicable to the development of the property subject to a development agreement shall be the comprehensive plan and those ordinances, rules and policies of the jurisdiction in effect at the time of approval of the development agreement. [1993 c.780 Â§4]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.520 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.522 Amendment or cancellation of agreement; enforceability. (1) A development agreement may be amended or canceled by mutual consent of the parties to the agreement or their successors in interest. The governing body of a city or county shall amend or cancel a development agreement by adoption of an ordinance declaring cancellation of the agreement or setting forth the amendments to the agreement.

Â Â Â Â Â  (2) Until a development agreement is canceled under this section, the terms of the development agreement are enforceable by any party to the agreement. [1993 c.780 Â§5]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.525 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.528 Recording. Not later than 10 days after the execution of a development agreement under ORS 94.504 to 94.528, the governing body of the city or county shall cause the development agreement to be presented for recording in the office of the county clerk of the county in which the property subject to the agreement is situated. In addition to other provisions required by ORS 94.504 to 94.528, the development agreement shall contain a legal description of the property subject to the agreement. [1993 c.780 Â§6]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.530 [Repealed by 1971 c.478 Â§1]

TRANSFERABLE DEVELOPMENT CREDITS

Â Â Â Â Â  94.531 Severable development interest in real property; transferable development credit. (1) The governing body of a city or county is authorized to recognize a severable development interest in real property. The governing body of the city or county may establish a system for the purchase and sale of development interests. The interest transferred shall be known as a transferable development credit. A transferable development credit shall include the ability to establish in a location in the city or county a specified amount of residential or nonresidential development that is different from development types or exceeds development limitations provided in the applicable land use regulations for the location. All development authorized or approved using transferable development credits shall comply with the land use planning goals adopted under ORS 197.225 and the acknowledged comprehensive plan.

Â Â Â Â Â  (2) The ability to develop land from which credits are transferred shall be reduced by the amount of the development credits transferred, and development on the land to which credits are transferred may be increased in accordance with a transfer system formally adopted by the governing body of the city or county.

Â Â Â Â Â  (3) The holder of a recorded mortgage encumbering land from which credits are transferred shall be given prior written notice of the proposed conveyance by the record owner of the property and must consent to the conveyance before any development credits may be transferred from the property.

Â Â Â Â Â  (4) A city or county with a transferable development credit system shall maintain a registry of all lots or parcels from which credits have been transferred, the lots or parcels to which credits have been transferred and the allowable development level for each lot or parcel following transfer.

Â Â Â Â Â  (5) A city or county, or an elected official, appointed official, employee or agent of a city or county, shall not be found liable for damages resulting from any error made in:

Â Â Â Â Â  (a) Allowing the use of a transferable development credit that complies with an adopted transferable development credit system and the acknowledged comprehensive plan; or

Â Â Â Â Â  (b) Maintaining the registry required under subsection (4) of this section. [1999 c.573 Â§1]

Â Â Â Â Â  Note: 94.531 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.540 [Repealed by 1971 c.478 Â§1]

PLANNED COMMUNITIES

(General Provisions)

Â Â Â Â Â  94.550 Definitions for ORS 94.550 to 94.783. As used in ORS 94.550 to 94.783:

Â Â Â Â Â  (1) ÂAssessmentÂ means any charge imposed or levied by a homeowners association on or against an owner or lot pursuant to the provisions of the declaration or the bylaws of the planned community or provisions of ORS 94.550 to 94.783.

Â Â Â Â Â  (2) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one lot in a planned community, or an agreement affecting more than one lot by which the developer holds such planned community under an option, contract to sell or trust agreement.

Â Â Â Â Â  (3) ÂClass I planned communityÂ means a planned community as defined in ORS 94.550 that:

Â Â Â Â Â  (a) Contains at least 13 lots or in which the declarant has reserved the right to increase the total number of lots beyond 12; and

Â Â Â Â Â  (b) Has an estimated annual assessment, including an amount required for reserves under ORS 94.595, exceeding $10,000 for all lots or $100 per lot, whichever is greater, based on:

Â Â Â Â Â  (A) For a planned community created on or after January 1, 2002, the initial estimated annual assessment, including a constructive assessment based on a subsidy of the association through a contribution of funds, goods or services by the declarant; or

Â Â Â Â Â  (B) For a planned community created before January 1, 2002, a reasonable estimate of the cost of fulfilling existing obligations imposed by the declaration and bylaws as of January 1, 2002.

Â Â Â Â Â  (4) ÂClass II planned communityÂ means a planned community as defined in ORS 94.550 that:

Â Â Â Â Â  (a) Is not a Class I planned community;

Â Â Â Â Â  (b) Contains at least five lots; and

Â Â Â Â Â  (c) Has an estimated annual assessment exceeding $1,000 for all lots based on:

Â Â Â Â Â  (A) For a planned community created on or after January 1, 2002, the initial estimated annual assessment, including a constructive assessment based on a subsidy of the association through a contribution of funds, goods or services by the declarant; or

Â Â Â Â Â  (B) For a planned community created before January 1, 2002, a reasonable estimate of the cost of fulfilling existing obligations imposed by the declaration and bylaws as of January 1, 2002.

Â Â Â Â Â  (5) ÂClass III planned communityÂ means a planned community as defined in ORS 94.550 that is not a Class I or II planned community.

Â Â Â Â Â  (6) ÂCommon expensesÂ means expenditures made by or financial liabilities incurred by the homeowners association and includes any allocations to the reserve account under ORS 94.595.

Â Â Â Â Â  (7) ÂCommon propertyÂ means any real property or interest in real property within a planned community which is owned, held or leased by the homeowners association or owned as tenants in common by the lot owners, or designated in the declaration for transfer to the association.

Â Â Â Â Â  (8) ÂCondominiumÂ means property submitted to the provisions of ORS chapter 100.

Â Â Â Â Â  (9) ÂDeclarantÂ means any person who creates a planned community under ORS 94.550 to 94.785.

Â Â Â Â Â  (10) ÂDeclarant controlÂ means any special declarant right relating to administrative control of a homeowners association, including but not limited to:

Â Â Â Â Â  (a) The right of the declarant or person designated by the declarant to appoint or remove an officer or a member of the board of directors;

Â Â Â Â Â  (b) Any weighted vote or special voting right granted to a declarant or to units owned by the declarant so that the declarant will hold a majority of the voting rights in the association by virtue of such weighted vote or special voting right; and

Â Â Â Â Â  (c) The right of the declarant to exercise powers and responsibilities otherwise assigned by the declaration or bylaws or by the provisions of ORS 94.550 to 94.783 to the association, officers of the association or board of directors of the association.

Â Â Â Â Â  (11) ÂDeclarationÂ means the instrument described in ORS 94.580 which establishes a planned community, and any amendments to the instrument.

Â Â Â Â Â  (12) ÂGoverning documentÂ means an instrument or plat relating to common ownership or common maintenance of a portion of a planned community and that is binding upon lots within the planned community.

Â Â Â Â Â  (13) ÂHomeowners associationÂ or ÂassociationÂ means the organization of owners of lots in a planned community, created under ORS 94.625, required by a governing document or formed under ORS 94.572.

Â Â Â Â Â  (14) ÂMajorityÂ or Âmajority of votesÂ or Âmajority of ownersÂ means more than 50 percent of the votes in the planned community.

Â Â Â Â Â  (15) ÂMortgageeÂ means any person who is:

Â Â Â Â Â  (a) A mortgagee under a mortgage;

Â Â Â Â Â  (b) A beneficiary under a trust deed; or

Â Â Â Â Â  (c) The vendor under a land sale contract.

Â Â Â Â Â  (16) ÂOwnerÂ means the owner of any lot in a planned community, unless otherwise specified, but does not include a person holding only a security interest in a lot.

Â Â Â Â Â  (17) ÂPercent of ownersÂ or Âpercentage of ownersÂ means the owners representing the specified voting rights as determined under ORS 94.658.

Â Â Â Â Â  (18)(a) ÂPlanned communityÂ means any subdivision under ORS 92.010 to 92.190 that results in a pattern of ownership of real property and all the buildings, improvements and rights located on or belonging to the real property, in which the owners collectively are responsible for the maintenance, operation, insurance or other expenses relating to any property within the planned community, including common property, if any, or for the exterior maintenance of any property that is individually owned.

Â Â Â Â Â  (b) ÂPlanned communityÂ does not mean:

Â Â Â Â Â  (A) A condominium under ORS chapter 100;

Â Â Â Â Â  (B) A planned community that is exclusively commercial or industrial; or

Â Â Â Â Â  (C) A timeshare plan under ORS 94.803 to 94.945.

Â Â Â Â Â  (19) ÂPurchaserÂ means any person other than a declarant who, by means of a voluntary transfer, acquires a legal or equitable interest in a lot, other than as security for an obligation.

Â Â Â Â Â  (20) ÂPurchaser for resaleÂ means any person who purchases from the declarant more than two lots for the purpose of resale whether or not the purchaser for resale makes improvements to the lots before reselling them.

Â Â Â Â Â  (21) ÂSpecial declarant rightsÂ means any rights, in addition to the rights of the declarant as a lot owner, reserved for the benefit of the declarant under the declaration or ORS 94.550 to 94.783, including but not limited to:

Â Â Â Â Â  (a) Constructing or completing construction of improvements in the planned community which are described in the declaration;

Â Â Â Â Â  (b) Expanding the planned community or withdrawing property from the planned community under ORS 94.580 (3) and (4);

Â Â Â Â Â  (c) Converting lots into common property;

Â Â Â Â Â  (d) Making the planned community subject to a master association under ORS 94.695; or

Â Â Â Â Â  (e) Exercising any right of declarant control reserved under ORS 94.600.

Â Â Â Â Â  (22) ÂSuccessor declarantÂ means the transferee of any special declarant right.

Â Â Â Â Â  (23) ÂTurn overÂ means the act of turning over administrative responsibility pursuant to ORS 94.609 and 94.616.

Â Â Â Â Â  (24) ÂUnitÂ means a building or portion of a building located upon a lot in a planned community and designated for separate occupancy or ownership, but does not include any building or portion of a building located on common property.

Â Â Â Â Â  (25) ÂVotesÂ means the votes allocated to lots in the declaration under ORS 94.580 (2). [1981 c.782 Â§3; 1999 c.677 Â§1; 2001 c.756 Â§5; 2003 c.569 Â§3]

Â Â Â Â Â  94.560 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) In the State of Oregon there are hundreds of homeowners associations to which the Oregon Condominium Law (ORS chapter 100) does not apply.

Â Â Â Â Â  (2) These homeowners associations have established a pattern of ownership in which ownership of a single unit makes the owner automatically a member of a homeowners association with responsibilities for management and maintenance.

Â Â Â Â Â  (3) Many of these homeowners associations as associations and their members as individuals have experienced problems from the lack of statutory provisions. These problems which have arisen are usually the result of inexperience with this kind of ownership. This inexperience often leads to difficulties for the association when it assumes responsibility for the administration of the planned development because usually neither the developer who drafted the documents nor the local jurisdiction which may have reviewed them has realized the long term management implications of the restrictions imposed by the documents. The most serious and frequent error is imposing excessive voting requirements for any changes in the documents, a basic error that makes it and other errors unnecessarily difficult, if not impossible, to correct. Of almost equal importance is the lack of disclosure of significant differences this pattern of ownership imposes on the homeowner and the restrictions on choice that must be accepted.

Â Â Â Â Â  (4) Oregon land conservation policies and the increasing cost of land will result in rapid growth of this kind of homeownership pattern.

Â Â Â Â Â  (5) It is a matter of statewide concern that the Legislative Assembly address problems associated with homeowners associations in order to make this kind of homeownership pattern an acceptable choice and in order to assure proper maintenance of the projects so that the investment of the owners and the appearance of Oregon communities are protected.

Â Â Â Â Â  (6) It is essential that the Legislative Assembly establish basic statutory requirements for disclosure to first and subsequent buyers, for the organization of the homeowners association, and for a process by which administrative responsibility for the planned community is transferred from the developer to the association of individual owners.

Â Â Â Â Â  (7) ORS 94.550 to 94.783 are intended to make developers, their legal counsel and homeowners in Oregon homeowners associations the beneficiaries of experience accumulated under OregonÂs condominium law and gathered from members of existing Oregon homeowners associations and associations in parts of the country where the record of experience is longer than that in Oregon. [1981 c.782 Â§3a]

(Creation of Planned Community)

Â Â Â Â Â  94.565 Planned community to be created under ORS 94.550 to 94.783; exception; conveyance of lot or unit prohibited until declaration recorded. (1) Except as provided in ORS 94.570, a person may not create a planned community in this state except as provided in ORS 94.550 to 94.783.

Â Â Â Â Â  (2) A person may not convey any lot or unit in a planned community until the planned community is created by the recording of the declaration for the planned community with the county recording officer of each county in which the planned community is located. [1981 c.782 Â§5; 1999 c.677 Â§2; 2001 c.756 Â§6]

Â Â Â Â Â  94.570 Applicability of ORS 94.550 to 94.783. (1) ORS 94.550 to 94.783 apply to a planned community created before January 1, 2002, under ORS 94.550 to 94.783 and to a Class I planned community created on or after January 1, 2002.

Â Â Â Â Â  (2) ORS 94.550 to 94.783, except for ORS 94.595 and 94.604, apply to a Class II planned community created on or after January 1, 2002.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 94.550 to 94.783, ORS 94.550 to 94.783 apply to a Class III planned community or a planned community that is exclusively commercial or industrial and that is created on or after January 1, 2002, if the declaration of the planned community so provides.

Â Â Â Â Â  (4) Nothing in ORS 94.550 to 94.783 prohibits the establishment of a condominium subject to ORS chapter 100 or a timeshare plan subject to ORS 94.803 to 94.945 within a planned community. [1981 c.782 Â§6; 1983 c.530 Â§52; 1985 c.76 Â§3; 1999 c.677 Â§3; 2001 c.756 Â§7; 2003 c.569 Â§4]

Â Â Â Â Â  94.572 Applicability of certain provisions of ORS 94.550 to 94.783 to Class I or Class II planned communities. (1)(a) A Class I or Class II planned community created before January 1, 2002, that was not created under ORS 94.550 to 94.783 is subject to this section and ORS 94.550, 94.590, 94.595 (6) to (10), 94.625, 94.630 (1), (3) and (4), 94.640, 94.645, 94.647, 94.650, 94.655, 94.657, 94.658, 94.660, 94.662, 94.665, 94.670, 94.675, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780 to the extent that those statutes are consistent with any governing documents. If the governing documents do not provide for the formation of an association, the requirements of this subsection are not effective until the formation of an association in accordance with paragraph (b) of this subsection. If a provision of the governing documents is inconsistent with this subsection, the owners may amend the governing documents using the procedures in this subsection:

Â Â Â Â Â  (A) In accordance with the procedures for the adoption of amendments in the governing documents and subject to any limitations in the governing documents, the owners may amend the inconsistent provisions of the governing documents to conform to the extent feasible with this section and ORS 94.550, 94.590, 94.595 (6) to (10), 94.625, 94.630 (1), (3) and (4), 94.640, 94.645, 94.647, 94.650, 94.655, 94.657, 94.658, 94.660, 94.662, 94.665, 94.670, 94.675, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780. Nothing in this paragraph requires the owners to amend a declaration or bylaws to include the information required by ORS 94.580 or 94.635.

Â Â Â Â Â  (B) If there are no procedures for amendment in the governing documents:

Â Â Â Â Â  (i) For an amendment to a recorded governing document other than bylaws, the owners may amend the inconsistent provisions of the document to conform to this section and ORS 94.550, 94.590, 94.595 (6) to (10), 94.625, 94.630 (1), (3) and (4), 94.640, 94.645, 94.647, 94.650, 94.655, 94.657, 94.658, 94.660, 94.662, 94.665, 94.670, 94.675, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780 by a vote of at least 75 percent of the owners in the planned community.

Â Â Â Â Â  (ii) For an amendment to the bylaws, the owners may amend the inconsistent provisions of the bylaws to conform to this section and ORS 94.550, 94.590, 94.595 (6) to (10), 94.625, 94.630 (1), (3) and (4), 94.640, 94.645, 94.647, 94.650, 94.655, 94.657, 94.658, 94.660, 94.662, 94.665, 94.670, 94.675, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780 by a vote of at least a majority of the owners in the planned community.

Â Â Â Â Â  (iii) An amendment may be adopted at a meeting held in accordance with the governing documents or by another procedure permitted by the governing documents following the procedures prescribed in ORS 94.647, 94.650 or 94.660.

Â Â Â Â Â  (iv) An amendment to a recorded declaration shall be executed, certified and recorded as provided in ORS 94.590 (2) and (3) and shall be subject to ORS 94.590 (5). An amendment to the bylaws and any other governing document shall be executed and certified as provided in ORS 94.590 (3) and shall be recorded in the office of the recording officer of every county in which the planned community is located if the bylaws or other governing document to which the amendment relates were recorded.

Â Â Â Â Â  (C) An amendment adopted pursuant to this paragraph shall include:

Â Â Â Â Â  (i) A reference to the recording index numbers and date of recording of the declaration or other governing document, if recorded, to which the amendment relates; and

Â Â Â Â Â  (ii) A statement that the amendment is adopted pursuant to the applicable subparagraph of this paragraph.

Â Â Â Â Â  (b)(A) If the governing documents do not provide for the formation of an association of owners, at least 10 percent of the owners in the planned community or any governing entity may initiate the formation of an association as provided in this paragraph. The owners or the governing entity initiating the association formation shall call an organizational meeting for the purpose of voting whether to form an association described in ORS 94.625. The notice of the meeting shall:

Â Â Â Â Â  (i) Name the initiating owners or governing entity;

Â Â Â Â Â  (ii) State that the organizational meeting is for the purpose of voting whether to form an association in accordance with the proposed articles of incorporation;

Â Â Â Â Â  (iii) State that if the owners vote to form an association, the owners may elect the initial board of directors provided for in the articles of incorporation and may adopt the initial bylaws;

Â Â Â Â Â  (iv) State that to form an association requires an affirmative vote of at least a majority of the owners in the planned community, or, if a larger percentage is specified in the applicable governing document, the larger percentage;

Â Â Â Â Â  (v) State that to adopt articles of incorporation, to elect the initial board of directors pursuant to the articles of incorporation or to adopt the initial bylaws requires an affirmative vote of at least a majority of the owners present;

Â Â Â Â Â  (vi) State that if the initial board of directors is not elected, an interim board of directors shall be elected pursuant to bylaws adopted as provided in subparagraph (C) of this paragraph;

Â Â Â Â Â  (vii) State that a copy of the proposed articles of incorporation and bylaws will be available at least five business days before the meeting and state the method of requesting a copy; and

Â Â Â Â Â  (viii) Be delivered in accordance with the declaration and bylaws. If there is no governing document or the document does not include applicable provisions, the owners or governing entity shall follow the procedures prescribed in ORS 94.650 (3).

Â Â Â Â Â  (B) At least five business days before the organizational meeting, the initiating owners or governing entity shall cause articles of incorporation and bylaws to be drafted. The bylaws shall include, to the extent applicable, the information required by ORS 94.635.

Â Â Â Â Â  (C) At the organizational meeting:

Â Â Â Â Â  (i) Representatives of the initiating owners or governing entity shall, to the extent not inconsistent with the governing documents, conduct the meeting according to RobertÂs Rules of Order as provided in ORS 94.657.

Â Â Â Â Â  (ii) The initiating owners or governing entity shall make available copies of the proposed articles of incorporation and the proposed bylaws.

Â Â Â Â Â  (iii) The affirmative vote of at least a majority of the owners of a planned community, or, if a larger percentage is specified in the applicable governing document, the larger percentage, is required to form an association under this paragraph.

Â Â Â Â Â  (iv) If the owners vote to form an association, the owners shall adopt articles of incorporation and may elect the initial board of directors as provided in the articles of incorporation, adopt bylaws and conduct any other authorized business by an affirmative vote of at least a majority of the owners present. If the owners do not elect the initial board of directors, owners shall elect an interim board of directors by an affirmative vote of at least a majority of the owners present to serve until the initial board of directors is elected.

Â Â Â Â Â  (v) An owner may vote by proxy, or by written ballot, if approved, in the discretion of a majority of the initiating owners or governing entity.

Â Â Â Â Â  (D) Not later than 10 business days after the organizational meeting, the board of directors shall:

Â Â Â Â Â  (i) Cause the articles of incorporation to be filed with the Secretary of State under ORS chapter 65;

Â Â Â Â Â  (ii) Cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section;

Â Â Â Â Â  (iii) Provide a copy of the notice of planned community to each owner, together with a copy of the adopted articles of incorporation and bylaws, if any, or a statement of the procedure and method for adoption of bylaws described in subparagraph (C) of this paragraph. The copies and any statement shall be delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated by the owners in writing; and

Â Â Â Â Â  (iv) Cause a statement of association information to be prepared, executed and recorded in accordance with ORS 94.667.

Â Â Â Â Â  (E) If the owners vote to form an association, all costs incurred under this paragraph, including but not limited to the preparation and filing of the articles of incorporation, drafting of bylaws, preparation of notice of meeting and the drafting, delivery and recording of all notices and statements shall be a common expense of the owners and shall be allocated as provided in the appropriate governing document or any amendment thereto.

Â Â Â Â Â  (2)(a) The owners of lots in a Class I or Class II planned community that are subject to the provisions of ORS chapter 94 specified in subsection (1) of this section may elect to be subject to any other provisions of ORS 94.550 to 94.783 upon compliance with the procedures prescribed in subsection (1) of this section.

Â Â Â Â Â  (b) If the owners of lots in a Class I or Class II planned community elect to be subject to additional provisions of ORS 94.550 to 94.783, unless the notice of planned community otherwise required or permitted under subsection (4) of this section includes a statement of the election pursuant to this paragraph, the board of directors of the association shall cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section.

Â Â Â Â Â  (3)(a) The owners of lots in a Class III planned community created before January 1, 2002, may elect to be subject to provisions of ORS 94.550 to 94.783 upon compliance with the applicable procedures in subsection (1) of this section.

Â Â Â Â Â  (b) If the owners of lots in a Class III planned community elect to be subject to provisions of ORS 94.550 to 94.783, the board of directors of the association shall cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section.

Â Â Â Â Â  (4) The notice of planned community required or permitted by this section shall be:

Â Â Â Â Â  (a) Titled ÂNotice of Planned Community under ORS 94.572Â;

Â Â Â Â Â  (b) Executed by the president and secretary of the association; and

Â Â Â Â Â  (c) Recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (5) The notice of planned community shall include:

Â Â Â Â Â  (a) The name of the planned community and association as identified in the recorded declaration, conditions, covenants and restrictions or other governing document and, if different, the current name of the association;

Â Â Â Â Â  (b) A list of the properties, described as required for recordation in ORS 93.600, within the jurisdiction of the association;

Â Â Â Â Â  (c) Information identifying the recorded declaration, conditions, covenants and restrictions or other governing documents and a reference to the recording index numbers and date of recording of the governing documents;

Â Â Â Â Â  (d) A statement that the property described in accordance with paragraph (b) of this subsection is subject to specific provisions of the Oregon Planned Community Act;

Â Â Â Â Â  (e) A reference to the specific provisions of the Oregon Planned Community Act that apply to the subject property and a reference to the subsection of this section under which the application is made; and

Â Â Â Â Â  (f) If an association is formed under subsection (1)(b)(A) of this section, a statement to that effect.

Â Â Â Â Â  (6) An amended statement shall include a reference to the recording index numbers and the date of recording of prior statements.

Â Â Â Â Â  (7) The county clerk may charge a fee for recording a statement under this section according to the provisions of ORS 205.320 (4).

Â Â Â Â Â  (8) The board of directors of an association not otherwise required to cause a notice of planned community described in subsection (4) of this section to be prepared and recorded under this section may cause a notice of planned community to be prepared, executed and recorded as provided in subsection (4) of this section.

Â Â Â Â Â  (9) Title to a unit, lot or common property in a Class I or Class II planned community created before January 1, 2002, may not be rendered unmarketable or otherwise affected by a failure of the planned community to be in compliance with a requirement of this section.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂGoverning entityÂ means an incorporated or unincorporated association, committee, person or any other entity that has authority, under a governing document, to maintain commonly maintained property, impose assessments on lots or to act on behalf of lot owners within the planned community on matters of common concern.

Â Â Â Â Â  (b) ÂRecorded declarationÂ means an instrument recorded with the county recording officer of the county in which the planned community is located that contains conditions, covenants and restrictions binding lots in the planned community or imposes servitudes upon the real property. [2001 c.756 Â§3; 2003 c.569 Â§5; 2005 c.543 Â§3]

Â Â Â Â Â  94.575 Applicability of subdivision law. ORS 92.010 to 92.170 apply to a planned community established under ORS 94.550 to 94.783. [1981 c.782 Â§4]

Â Â Â Â Â  94.580 Declaration; recordation; contents. (1) A declarant shall record, in accordance with ORS 94.565, the declaration for a planned community in the office of the recording officer of each county in which the planned community is located.

Â Â Â Â Â  (2) The declaration shall include:

Â Â Â Â Â  (a) The name and classification of the planned community;

Â Â Â Â Â  (b) The name of the association and the type of entity formed in accordance with ORS 94.625;

Â Â Â Â Â  (c) A statement that the planned community is subject to ORS 94.550 to 94.783;

Â Â Â Â Â  (d) A statement that the bylaws adopted under ORS 94.625 must be recorded;

Â Â Â Â Â  (e) A legal description, as required under ORS 93.600, of the real property included in the planned community;

Â Â Â Â Â  (f) A legal description, as required under ORS 93.600, of any real property included in the planned community which is or must become a common property;

Â Â Â Â Â  (g) A description of any special declarant rights other than the rights described under subsections (3) and (4) of this section;

Â Â Â Â Â  (h) A statement of the number of votes allocated to each lot in accordance with ORS 94.658;

Â Â Â Â Â  (i) A method of determining the liability of each lot for common expenses and the right of each lot to any common profits of the association;

Â Â Â Â Â  (j) A statement of when the lots, including lots owned by the declarant, become subject to assessment;

Â Â Â Â Â  (k) If a Class I planned community, provisions for establishing a reserve account and for the preparation, review and update of the reserve study as required by ORS 94.595;

Â Â Â Â Â  (L) Any restrictions on the alienation of lots. Any such restriction created by any document other than the declaration may be incorporated by reference to the official records of the county where the property is located;

Â Â Â Â Â  (m) A statement of the use, residential or otherwise, for which each lot is intended;

Â Â Â Â Â  (n) A statement as to whether or not the association pursuant to ORS 94.665 may sell, convey or subject to a security interest any portion of the common property and any limitation on such authority;

Â Â Â Â Â  (o) A statement of any restriction on the use, maintenance or occupancy of lots or units;

Â Â Â Â Â  (p) The method of amending the declaration and a statement of the percentage of votes required to approve an amendment of the declaration in accordance with ORS 94.590;

Â Â Â Â Â  (q) A description of any contemplated improvements which the declarant agrees to build, or a statement that the declarant does not agree to build any improvement or does not choose to limit declarantÂs rights to add improvements not described in the declaration;

Â Â Â Â Â  (r) A statement of any period of declarant control or other special declarant rights reserved by the declarant under ORS 94.600;

Â Â Â Â Â  (s) A statement of the time at which the deed to the common property is to be delivered, whether by date or upon the occurrence of a stipulated event; and

Â Â Â Â Â  (t) Any provisions restricting a right of the association with respect to the common property, or an individual lot owner with respect to the lot or improvements on the lot, including but not limited to:

Â Â Â Â Â  (A) A right to divide the lot or to combine it with other lots;

Â Â Â Â Â  (B) A right to repair or restore improvements on the lot at the ownerÂs discretion in the event of damage or destruction;

Â Â Â Â Â  (C) The requirement for architectural controls, including but not limited to fencing, landscaping or choice of exterior colors and materials of structures to be placed on the common property or on a lot; and

Â Â Â Â Â  (D) The requirement of review of any plans of any structure to be placed on the common property or a lot.

Â Â Â Â Â  (3) If the declarant reserves the right to expand the planned community by annexing lots or common property or by creating additional lots or common property by developing existing property in the planned community, the declaration shall contain, in addition to the provisions required under subsections (1) and (2) of this section, a general description of the plan of development including:

Â Â Â Â Â  (a) The procedure by which the planned community will be expanded;

Â Â Â Â Â  (b) The maximum number of lots and units to be included in the planned community or a statement that there is no limitation on the number of lots or units which the declarant may create or annex to the planned community;

Â Â Â Â Â  (c) A general description of the nature and proposed use of any common property which the declarant agrees to create or annex to the planned community or a statement that there is no limitation on the right of the declarant to create or annex common property;

Â Â Â Â Â  (d) The method of allocation of votes if additional lots are to be created or annexed to the planned community; and

Â Â Â Â Â  (e) The formula to be used for reallocating the common expenses if additional lots are to be created or annexed to the planned community, and the manner of reapportioning the common expenses if lots are created or annexed during the fiscal year.

Â Â Â Â Â  (4) If the declarant may withdraw property from the planned community, the declaration shall include in addition to the provisions required under subsections (1), (2) and (3) of this section:

Â Â Â Â Â  (a) The procedure by which property will be withdrawn;

Â Â Â Â Â  (b) A general description of the property which may be withdrawn from the planned community;

Â Â Â Â Â  (c) The method of allocation of votes if lots are withdrawn from the planned community;

Â Â Â Â Â  (d) The formula to be used for reallocating the common expenses if the property to be withdrawn has been assessed for common expenses prior to withdrawal; and

Â Â Â Â Â  (e) The date after which the right to withdraw property from the planned community shall expire or a statement that such a right shall not expire. [1981 c.782 Â§12; 1999 c.677 Â§4; 2001 c.756 Â§8; 2003 c.569 Â§6]

Â Â Â Â Â  94.585 Authority to amend declaration and initial bylaws to comply with federal laws. A declarant may amend the declaration or initial bylaws in order to comply with requirements of the Federal Housing Administration, the United States Department of Veterans Affairs, the FarmerÂs Home Administration of the United States, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Mortgage Loan Corporation, any department, bureau, board, commission or agency of the United States or the State of Oregon or any corporation wholly owned, directly or indirectly, by the United States or the State of Oregon which insures, guarantees or provides financing for a planned community or lots in a planned community. However, if the need to amend the declaration or the initial bylaws occurs after the turnover to the homeowners association has occurred, the amendment must be approved by the association in accordance with the approval provisions of the declaration or bylaws. [1981 c.782 Â§19; 1991 c.67 Â§18; 1999 c.677 Â§6]

Â Â Â Â Â  94.590 Amendment of declaration by owners. (1)(a) The declaration may be amended only with the approval of owners representing at least 75 percent of the total votes in the planned community or any larger percentage specified in the declaration.

Â Â Â Â Â  (b) An amendment under this section may not:

Â Â Â Â Â  (A) Limit or diminish any right of a declarant reserved under ORS 94.580 (3) or (4) or any other special declarant right without the consent of the declarant. A declarant may waive the declarantÂs right of consent.

Â Â Â Â Â  (B) Change the boundaries of any lot or any uses to which any lot or unit is restricted as stated in the declaration under ORS 94.580 (2)(L) or change the method of determining liability for common expenses, the method of determining the right to common profits or the method of determining voting rights of any lot or unit unless the owners of the affected lots or units unanimously consent to the amendment.

Â Â Â Â Â  (c) Any changes to the plat, including required approvals or consents of owners or others, are governed by the applicable provisions of ORS 92.010 to 92.190.

Â Â Â Â Â  (2)(a) Unless otherwise provided in the declaration, an amendment to the declaration may be proposed by a majority of the board of directors or by at least 30 percent of the owners in the planned community.

Â Â Â Â Â  (b) When the association adopts an amendment to the declaration, the association shall record the amendment in the office of the recording officer in each county in which the planned community is located. An amendment of the declaration is effective only upon recordation.

Â Â Â Â Â  (3) Notwithstanding a provision in a declaration that requires amendments to be executed and acknowledged by all owners approving the amendment, amendments to a declaration under this section shall be executed and certified on behalf of the association by the president and secretary as being adopted in accordance with the declaration and the provisions of this section and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (4) An amendment to a declaration or plat shall be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to such amendment unless an action is brought within one year after the date such amendment was recorded or the face of the recorded amendment indicates that the amendment received the approval of fewer votes than required for such approval. However, nothing in this subsection shall prevent the further amendment of an amended declaration or plat.

Â Â Â Â Â  (5) During any period of declarant control, voting on an amendment under subsection (1) of this section shall be without regard to any weighted vote or special voting right reserved by the declarant except as otherwise provided under ORS 94.585. Nothing in this subsection is intended to prohibit a declarant from reserving the right to require the declarantÂs consent to an amendment during the period reserved in the declaration for declarant control.

Â Â Â Â Â  (6) The board of directors, upon the adoption of a resolution, may cause a restated declaration to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section or ORS 94.585 without the further approval of owners. A declaration restated under this subsection must:

Â Â Â Â Â  (a) Include all previously adopted amendments in effect and may not include any other changes except to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (b) Include a statement that the board of directors has adopted a resolution in accordance with this subsection and is causing the declaration to be restated and recorded under this subsection;

Â Â Â Â Â  (c) Include a reference to the recording index numbers and date of recording of the initial declaration and all previously recorded amendments in effect being codified;

Â Â Â Â Â  (d) Include a certification by the president and secretary of the association that the restated declaration includes all previously adopted amendments in effect and no other changes except, if applicable, to correct scrivenersÂ errors or to conform format and style; and

Â Â Â Â Â  (e) Be executed and acknowledged by the president and secretary of the association and recorded in the deed records of each county in which the planned community is located. [1981 c.782 Â§21; 1999 c.677 Â§5; 2001 c.756 Â§9; 2003 c.569 Â§7]

Â Â Â Â Â  94.595 Reserve account for replacing common property; reserve study; 30-year maintenance plan. (1) The declarant shall:

Â Â Â Â Â  (a) Conduct a reserve study described in subsection (3) of this section; and

Â Â Â Â Â  (b) Establish a reserve account for replacement of all items of common property which will normally require replacement, in whole or in part, in more than three and less than 30 years, for exterior painting if the common property includes exterior painted surfaces, for other items, whether or not involving common property, if the association has responsibility to maintain the items and for other items required by the declaration or bylaws. The reserve account need not include reserves for those items:

Â Â Â Â Â  (A) That could reasonably be funded from operating assessments; or

Â Â Â Â Â  (B) For which one or more owners are responsible for maintenance and replacement under the provisions of the declaration or bylaws.

Â Â Â Â Â  (2)(a) A reserve account established under this section must be funded by assessments against the individual lots for which the reserves are established.

Â Â Â Â Â  (b) Unless the declaration provides otherwise, the assessments under this subsection begin accruing for all lots from the date the first lot is conveyed.

Â Â Â Â Â  (3)(a) The reserve account shall be established in the name of the homeowners association. The association is responsible for administering the account and for making periodic payments into the account.

Â Â Â Â Â  (b) The reserve portion of the initial assessment determined by the declarant shall be based on:

Â Â Â Â Â  (A) The reserve study described in paragraph (c) of this subsection; or

Â Â Â Â Â  (B) Other sources of reliable information.

Â Â Â Â Â  (c) The board of directors of the association annually shall conduct a reserve study or review and update an existing study to determine the reserve account requirements and may:

Â Â Â Â Â  (A) Adjust the amount of payments as indicated by the study or update; and

Â Â Â Â Â  (B) Provide for other reserve items that the board of directors, in its discretion, may deem appropriate.

Â Â Â Â Â  (d) The reserve study shall include:

Â Â Â Â Â  (A) Identification of all items for which reserves are required to be established;

Â Â Â Â Â  (B) The estimated remaining useful life of each item as of the date of the reserve study;

Â Â Â Â Â  (C) The estimated cost of maintenance, repair or replacement of each item at the end of its useful life; and

Â Â Â Â Â  (D) A 30-year plan for the maintenance, repair and replacement of common property with regular and adequate contributions, adjusted by estimated inflation and interest earned on reserves, to meet the maintenance, repair and replacement schedule.

Â Â Â Â Â  (4) The 30-year plan under subsection (3) of this section shall:

Â Â Â Â Â  (a) Be appropriate for the size and complexity of the common property; and

Â Â Â Â Â  (b) Address issues that include but are not limited to warranties and the useful life of the common property.

Â Â Â Â Â  (5) The board of directors and the declarant shall, within 30 days after conducting the reserve study, provide to every owner a written summary of the reserve study and of any revisions to the 30-year plan adopted by the board of directors or the declarant as a result of the reserve study.

Â Â Â Â Â  (6)(a) If the declaration or bylaws require a reserve account, the reserve study requirements of subsection (3) of this section first apply to the association of a subdivision that meets the definition of a planned community under ORS 94.550 and is recorded prior to October 23, 1999, when:

Â Â Â Â Â  (A) The board of directors adopts a resolution in compliance with the bylaws that applies the requirements of subsection (3) of this section to the association; or

Â Â Â Â Â  (B) A petition signed by a majority of owners is submitted to the board of directors mandating that the requirements of subsection (3) of this section apply to the association.

Â Â Â Â Â  (b) A reserve study shall be completed within one year of adoption of the resolution or submission of the petition to the board of directors.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, the reserve account may be used only for the purposes for which reserves have been established and is to be kept separate from other funds.

Â Â Â Â Â  (b) After the individual lot owners have assumed responsibility for administration of the planned community under ORS 94.616, if the board of directors has adopted a resolution, which may be an annual continuing resolution, authorizing the borrowing of funds:

Â Â Â Â Â  (A) The board of directors may borrow funds from the reserve account to meet high seasonal demands on the regular operating funds or to meet unexpected increases in expenses.

Â Â Â Â Â  (B) Not later than the adoption of the budget for the following year, the board of directors shall adopt by resolution a written payment plan providing for repayment of the borrowed funds within a reasonable period.

Â Â Â Â Â  (8) Nothing in this section prohibits prudent investment of reserve account funds subject to any constraints imposed by the declaration, bylaws or rules of the association.

Â Â Â Â Â  (9) In addition to the authority of the board of directors under subsection (3)(c) of this section, following the second year after the association has assumed administrative responsibility for the planned community under ORS 94.616:

Â Â Â Â Â  (a) By an affirmative vote of at least 75 percent of the owners of the planned community, the association may elect to reduce or increase future assessments for the reserve account; and

Â Â Â Â Â  (b) The association may, on an annual basis by a unanimous vote, elect not to fund the reserve account.

Â Â Â Â Â  (10) Assessments paid into the reserve account are the property of the association and are not refundable to sellers or owners of lots. [1981 c.782 Â§15; 1999 c.677 Â§7; 2001 c.756 Â§10; 2003 c.569 Â§8; 2005 c.543 Â§1]

(Declarant Control; Turnover of Administrative Control)

Â Â Â Â Â  94.600 Declarant control of association. (1) Subject to ORS 94.604 to 94.621, a declaration may reserve special declarant rights including, without limitation, the right to a period of declarant control that may be of limited or unlimited duration. A formal or written proxy or power of attorney is not required from an owner to vest the declarant with such authority.

Â Â Â Â Â  (2) A declarant may voluntarily relinquish any rights reserved in the declaration under subsection (1) of this section.

Â Â Â Â Â  (3) Upon the expiration of any period of declarant control reserved in the declaration under subsection (1) of this section, the rights automatically shall pass to the lot owners, including the declarant if the declarant owns a lot in the planned community.

Â Â Â Â Â  (4) A declarant may not amend a declaration to increase the scope of special declarant rights reserved in the declaration after the sale of the first lot in the planned community unless owners representing 75 percent of the total vote, other than the declarant, agree to the amendment. [1981 c.782 Â§11; 1999 c.677 Â§8]

Â Â Â Â Â  94.604 Transitional advisory committee. (1) As provided in this section, the declarant or the owners of a planned community that contains at least 20 lots in either the initial development or with the annexation of additional property shall form a transitional advisory committee to provide for the transition from administrative responsibility by the declarant of the planned community under ORS 94.600 to administrative responsibility by the association. The declarant shall call a meeting of owners for the purpose of selecting a transitional advisory committee not later than the 60th day after the date the declarant conveys 50 percent or more of the lots then existing in the planned community to owners other than a successor declarant.

Â Â Â Â Â  (2) The transitional advisory committee shall consist of three or more members. The owners, other than the declarant, shall select two or more members. The declarant may select no more than one member. The committee shall have reasonable access to all information and documents which the declarant is required to turn over to the association under ORS 94.616.

Â Â Â Â Â  (3) An owner may call a meeting of owners to select the transitional advisory committee if the declarant fails to do so under subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, if the owners do not select members for the transitional advisory committee under subsection (2) of this section, the declarant shall have no further obligation to form the committee.

Â Â Â Â Â  (5) The requirement for a transitional advisory committee shall not apply once the turnover meeting called under ORS 94.609 has been held. [1981 c.782 Â§64; 1999 c.677 Â§9; 2003 c.569 Â§9]

Â Â Â Â Â  94.605 [Amended by 1965 c.619 Â§31; repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.609 Notice of meeting to turn over administrative responsibility. (1) At the time specified in the declaration, but not later than 90 days after expiration of any period of declarant control reserved under ORS 94.600, or 90 days after conveying 10 lots in the planned community if there is not a period of declarant control, the declarant shall call a meeting for the purpose of turning over administrative responsibility for the planned community to the homeowners association.

Â Â Â Â Â  (2) The declarant shall give notice of the meeting to each owner as provided in the bylaws.

Â Â Â Â Â  (3) If the declarant does not call a meeting under this section within the required time, the transitional advisory committee formed under ORS 94.604 or any owner may call a meeting and give notice as required in this section. [1981 c.782 Â§65; 1999 c.677 Â§10]

Â Â Â Â Â  94.610 [Amended by 1965 c.619 Â§32; repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.615 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.616 Turnover meeting; transfer of administration. (1) At the meeting called under ORS 94.609, the declarant shall turn over to the homeowners association the responsibility for the administration of the planned community, and the association shall accept the administrative responsibility from the declarant.

Â Â Â Â Â  (2) The owners shall elect a board of directors in accordance with the bylaws of the association.

Â Â Â Â Â  (3) At the meeting, called under ORS 94.609, the declarant shall deliver to the association:

Â Â Â Â Â  (a) The original or a photocopy of the recorded declaration and copies of the bylaws and the articles of incorporation, if any, of the planned community and any supplements and amendments to the articles or bylaws;

Â Â Â Â Â  (b) A deed to the common property in the planned community, unless otherwise provided in the declaration;

Â Â Â Â Â  (c) The minute books, including all minutes, and other books and records of the association and the board of directors;

Â Â Â Â Â  (d) All rules and regulations adopted by the declarant;

Â Â Â Â Â  (e) Resignations of officers and members of the board of directors who are required to resign because of the expiration of any period of declarant control reserved pursuant to ORS 94.600;

Â Â Â Â Â  (f) A financial statement. The financial statement:

Â Â Â Â Â  (A) Must consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the declaration, whichever period is shorter; and

Â Â Â Â Â  (B) Must be reviewed, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants, by an independent certified public accountant licensed in the State of Oregon if the annual assessments of an association exceed $75,000;

Â Â Â Â Â  (g) All funds of the association and control of the funds, including all bank records;

Â Â Â Â Â  (h) All tangible personal property that is property of the association, and an inventory of the property;

Â Â Â Â Â  (i) Records of all property tax payments for the common property to be administered by the association;

Â Â Â Â Â  (j) Copies of any income tax returns filed by the declarant in the name of the association, and supporting records for the returns;

Â Â Â Â Â  (k) All bank signature cards;

Â Â Â Â Â  (L) The reserve account established in the name of the association under ORS 94.595;

Â Â Â Â Â  (m) The reserve study described in ORS 94.595, including all updates and other sources of information that serve as a basis for calculating reserves in accordance with ORS 94.595;

Â Â Â Â Â  (n) An operating budget for the portion of the planned community turned over to association administration and a budget for replacement and maintenance of the common property;

Â Â Â Â Â  (o) A copy of the following, if available:

Â Â Â Â Â  (A) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans;

Â Â Â Â Â  (B) The original specifications, indicating all subsequent material changes;

Â Â Â Â Â  (C) The plans for underground site service, site grading, drainage and landscaping together with cable television drawings;

Â Â Â Â Â  (D) Any other plans and information relevant to future repair or maintenance of the property; and

Â Â Â Â Â  (E) A list of the general contractor and the electrical, heating and plumbing subcontractors responsible for construction or installation of common property;

Â Â Â Â Â  (p) Insurance policies;

Â Â Â Â Â  (q) Copies of any occupancy permits issued for the planned community;

Â Â Â Â Â  (r) Any other permits issued by governmental bodies applicable to the planned community in force or issued within one year before the date on which the owners assume administrative responsibility;

Â Â Â Â Â  (s) A list of any written warranties on the common property that are in effect and the names of the contractor, subcontractor or supplier who made the installation for which the warranty is in effect;

Â Â Â Â Â  (t) A roster of owners and their addresses and telephone numbers, if known, as shown on the records of the declarant;

Â Â Â Â Â  (u) Leases of the common property and any other leases to which the association is a party;

Â Â Â Â Â  (v) Employment or service contracts in which the association is one of the contracting parties or service contracts in which the association or the owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service; and

Â Â Â Â Â  (w) Any other contracts to which the homeowners association is a party.

Â Â Â Â Â  (4) In order to facilitate an orderly transition, during the three-month period following the turnover meeting, the declarant or an informed representative shall be available to meet with the board of directors on at least three mutually acceptable dates to review the documents delivered under subsection (3) of this section.

Â Â Â Â Â  (5) If the declarant has complied with this section and unless the declarant has sufficient voting rights as a lot owner to control the association, the declarant is not responsible for the failure of the owners to comply with subsection (1) of this section and the declarant is relieved from further responsibility for the administration of the association, except as a lot owner. [1981 c.782 Â§67; 1983 c.206 Â§3; 1999 c.677 Â§11; 2001 c.756 Â§11; 2003 c.803 Â§19]

Â Â Â Â Â  94.620 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.621 Rights of declarant following turnover meeting. If a declarant has not completed development of lots or common property in a planned community at the time of the meeting called under ORS 94.609, the declarant may continue to hold the special declarant rights, other than a right of declarant control, reserved under the declaration. [1981 c.782 Â§68; 1999 c.677 Â§12]

Â Â Â Â Â  94.622 Obligations and liabilities arising from transfer of special declarant rights. (1) As used in this section, ÂaffiliateÂ means any person who controls a transferor or successor declarant, is controlled by a transferor or successor declarant or is under common control with a transferor or successor declarant.

Â Â Â Â Â  (2) A person controls or is controlled by a transferor or successor declarant if the person:

Â Â Â Â Â  (a) Is a general partner, officer, director or employee;

Â Â Â Â Â  (b) Directly or indirectly, or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests of the transferor or successor declarant;

Â Â Â Â Â  (c) Controls in any manner the election of a majority of the members of the board of directors; or

Â Â Â Â Â  (d) Has contributed more than 20 percent of the capital of the transferor or successor declarant.

Â Â Â Â Â  (3) Upon the transfer of any special declarant right, the liabilities and obligations of a transferor are as follows:

Â Â Â Â Â  (a) A transferor is not relieved of any obligation or liability arising before the transfer. Lack of privity does not deprive any owner of standing to bring an action to enforce any obligation of the transferor.

Â Â Â Â Â  (b) If a transferor retains any special declarant right, or if a successor declarant is an affiliate of the transferor, the transferor is subject to liability for all obligations and liabilities imposed on a declarant by the provisions of ORS 94.550 to 94.783 or by the declaration or bylaws arising after the transfer and is jointly and severally liable with the successor declarant for the liabilities and obligations of the successor declarant which relate to the subject lot.

Â Â Â Â Â  (c) A transferor who retains no special declarant right has no obligation or liability for any act or omission or any breach of a contractual obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

Â Â Â Â Â  (4) Upon transfer of any special declarant right, the liabilities and obligations of a successor declarant are as follows:

Â Â Â Â Â  (a) A successor declarant who is an affiliate of the transferor is subject to all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws.

Â Â Â Â Â  (b) A successor declarant who is not an affiliate of the transferor shall not be liable for any misrepresentations or warranties made or required to be made by the declarant or previous successor declarant or for any breach of fiduciary obligation by such person. Such a successor declarant, however, shall comply with any provisions of the declaration and bylaws which pertain to such successor declarantÂs ownership of the lot or lots and the exercise of any special declarant right. [1999 c.677 Â§34]

Â Â Â Â Â  94.623 Acquisition of special declarant rights by successor declarant; exceptions. (1) Except as otherwise provided in subsections (2) and (3) of this section, a developer, vendor under a land sale contract, mortgagee of a mortgage or beneficiary of a trust deed affecting the declarantÂs interest in the property shall acquire all special declarant rights of the transferor upon transfer by the declarant or prior successor declarant of all of such transferorÂs interest in a lot or lots, unless:

Â Â Â Â Â  (a) The conveyance evidences an intent not to transfer any special declarant rights;

Â Â Â Â Â  (b) An instrument executed by the transferor and the transferee evidences an intent not to transfer any special declarant rights and is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (c) The transferee executes an instrument disclaiming any right to exercise any special declarant rights and such instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (2) A transferee under subsection (1) of this section shall acquire less than all special declarant rights if:

Â Â Â Â Â  (a) The conveyance from the transferor or an instrument executed by the transferor and the transferee evidences an intent to transfer less than all special declarant rights and states the specific rights being transferred, and such instrument is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (b) The transferee executes an instrument disclaiming specific special declarant rights and the instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (3) When a transferee acquires all of the declarantÂs interest in a lot or lots in which the declarant has reserved the right to expand the planned community under ORS 94.580, the transferee shall not acquire the right to annex property unless the transferee simultaneously acquires from the declarant property adjacent to the lot or lots which are entitled to be annexed to the lot or lots, or unless the conveyance evidences an intent to transfer such right to the transferee.

Â Â Â Â Â  (4) A declarant or a successor declarant may transfer all or less than all of the transferorÂs special declarant rights to a transferee, whether or not any interest in real property is conveyed, by an instrument executed by the declarant or successor declarant and the transferee evidencing an intent to transfer all or specific special declarant rights, which instrument shall be recorded in the office of the recording officer of every county in which the property is located. If the transfer is not subject to subsection (1) of this section, it shall also bear the written consent of any holder of a blanket encumbrance on the lot.

Â Â Â Â Â  (5) An instrument disclaiming or transferring special declarant rights shall be properly acknowledged as provided by law. [1999 c.677 Â§35]

(Homeowners Association; Management of Planned Community)

Â Â Â Â Â  94.625 Formation of homeowners association; adoption of initial bylaws; amendment of bylaws. (1) Not later than the date on which the first lot in the planned community is conveyed, the declarant shall:

Â Â Â Â Â  (a) Organize the homeowners association as a nonprofit corporation under ORS chapter 65;

Â Â Â Â Â  (b) Adopt, on behalf of the association, the initial bylaws required under ORS 94.635 to govern the administration of the planned community; and

Â Â Â Â Â  (c) Record the bylaws in the office of the recording officer of each county in which the planned community is located.

Â Â Â Â Â  (2)(a) The board of directors of an association of a planned community created under ORS 94.550 to 94.783 before January 1, 2002, or a planned community described in ORS 94.572 shall cause the bylaws of the association and amendments to the bylaws in effect but not codified in the bylaws to be certified as provided in this subsection and recorded in the office of the recording officer of each county in which the planned community is located within 180 days of receipt of a written request from an owner that the bylaws be recorded.

Â Â Â Â Â  (b) The president and secretary of the association shall certify and acknowledge, in the manner provided for acknowledgment of deeds, that:

Â Â Â Â Â  (A) The bylaws are the duly adopted bylaws of the association; and

Â Â Â Â Â  (B) Each amendment to the bylaws was duly adopted in accordance with the bylaws of the association.

Â Â Â Â Â  (c) The 180-day period specified in paragraph (a) of this subsection may be extended as necessary if the board of directors is unable to record the bylaws for justifiable reasons.

Â Â Â Â Â  (d) Failure to record the bylaws or amendments to the bylaws in accordance with this subsection does not render the bylaws or amendments to the bylaws ineffective.

Â Â Â Â Â  (3) Unless otherwise provided in the bylaws, amendments to the bylaws may be proposed by a majority of the board of directors or by at least 30 percent of the owners of the planned community.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, an amendment is not effective unless the amendment is:

Â Â Â Â Â  (a) Approved, unless otherwise provided in the bylaws, by a majority of the votes in a planned community present, in person or by proxy, at a duly constituted meeting, by written ballot in lieu of a meeting under ORS 94.647 or other procedure permitted under the declaration or bylaws;

Â Â Â Â Â  (b) Certified by the president and secretary of the association as having been adopted in accordance with the bylaws and this section and acknowledged in the manner provided for acknowledgment of deeds if the amendment is required to be recorded under paragraph (c) of this subsection; and

Â Â Â Â Â  (c) Recorded in the office of the recording officer if the bylaws to which the amendment relates were recorded.

Â Â Â Â Â  (5) If a provision required to be in the declaration under ORS 94.580 is included in the bylaws, the voting requirements for amending the declaration shall also govern the amendment of the provision in the bylaws.

Â Â Â Â Â  (6) Notwithstanding a provision in the bylaws, including bylaws adopted prior to July 14, 2003, that requires an amendment to be executed, or executed and acknowledged, by all owners approving the amendment, amendments to the bylaws under this section become effective after approval by the owners if executed and certified on behalf of the association by the president and secretary in accordance with subsection (4)(b) of this section.

Â Â Â Â Â  (7) An amendment to the bylaws is conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to the amendment unless an action is brought within one year after the effective date of the amendment or the face of the amendment indicates that the amendment received the approval of fewer votes than required for approval. Nothing in this subsection prevents the further amendment of an amended bylaw.

Â Â Â Â Â  (8) Failure to comply with subsection (1) of this section does not invalidate a conveyance from the declarant to an owner.

Â Â Â Â Â  (9) The board of directors, by resolution and without the further approval of the owners, may cause restated bylaws to be prepared and recorded to codify individual amendments that have been adopted in accordance with subsection (4) of this section. Bylaws restated under this subsection must:

Â Â Â Â Â  (a) Include all previously adopted amendments that are in effect and may not include any other changes except to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (b) Include a statement that the board of directors has adopted a resolution in accordance with this subsection and is causing the bylaws to be restated and recorded under this subsection;

Â Â Â Â Â  (c) Include a reference to the recording index numbers and date of recording of the initial bylaws, if recorded, and all previously recorded amendments that are in effect and are being codified;

Â Â Â Â Â  (d) Include a certification by the president and secretary of the association that the restated bylaws include all previously adopted amendments that are in effect and no other changes except, if applicable, to correct scrivenersÂ errors or to conform form and style; and

Â Â Â Â Â  (e) Be executed and acknowledged by the president and secretary of the association and recorded in the deed records of each county in which the planned community is located. [1981 c.782 Â§35; 2001 c.756 Â§12; 2003 c.569 Â§10]

Â Â Â Â Â  94.630 Powers of association. (1) Subject to subsection (2) of this section and except as otherwise provided in its declaration or bylaws, a homeowners association may:

Â Â Â Â Â  (a) Adopt and amend bylaws, rules and regulations for the planned community;

Â Â Â Â Â  (b) Adopt and amend budgets for revenues, expenditures and reserves, and collect assessments from owners for common expenses and the reserve account established under ORS 94.595;

Â Â Â Â Â  (c) Hire and terminate managing agents and other employees, agents and independent contractors;

Â Â Â Â Â  (d) Defend against any claims, proceedings or actions brought against it;

Â Â Â Â Â  (e) Subject to subsection (4) of this section, initiate or intervene in litigation or administrative proceedings in its own name and without joining the individual owners in the following:

Â Â Â Â Â  (A) Matters relating to the collection of assessments and the enforcement of governing documents;

Â Â Â Â Â  (B) Matters arising out of contracts to which the association is a party;

Â Â Â Â Â  (C) Actions seeking equitable or other nonmonetary relief regarding matters that affect the common interests of the owners, including but not limited to the abatement of nuisance;

Â Â Â Â Â  (D) Matters relating to or affecting common property, including but not limited to actions for damage, destruction, impairment or loss of use of any common property;

Â Â Â Â Â  (E) Matters relating to or affecting the lots or interests of the owners including but not limited to damage, destruction, impairment or loss of use of a lot or portion thereof, if:

Â Â Â Â Â  (i) Resulting from a nuisance or a defect in or damage to common property; or

Â Â Â Â Â  (ii) Required to facilitate repair to any common property; and

Â Â Â Â Â  (F) Any other matter to which the association has standing under law or pursuant to the declaration or bylaws;

Â Â Â Â Â  (f) Make contracts and incur liabilities;

Â Â Â Â Â  (g) Regulate the use, maintenance, repair, replacement and modification of common property;

Â Â Â Â Â  (h) Cause additional improvements to be made as a part of the common property;

Â Â Â Â Â  (i) Acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property, except that common property may be conveyed or subjected to a security interest only pursuant to ORS 94.665;

Â Â Â Â Â  (j) Grant easements, leases, licenses and concessions through or over the common property;

Â Â Â Â Â  (k) Modify, close, remove, eliminate or discontinue the use of common property, including any improvement or landscaping, regardless of whether the common property is mentioned in the declaration, provided that:

Â Â Â Â Â  (A) Nothing in this paragraph is intended to limit the authority of the association to seek approval of the modification, closure, removal, elimination or discontinuance by the owners; and

Â Â Â Â Â  (B) Modification, closure, removal, elimination or discontinuance other than on a temporary basis of any swimming pool, spa or recreation or community building must be approved by at least a majority of owners voting on the matter at a meeting or by written ballot held in accordance with the declaration, bylaws or ORS 94.647;

Â Â Â Â Â  (L) Impose and receive any payments, fees or charges for the use, rental or operation of the common property and services provided to owners;

Â Â Â Â Â  (m) Adopt rules regarding the termination of utility services paid for out of assessments of the association and access to and use of recreational and service facilities available to owners and, after giving written notice and an opportunity to be heard, terminate the rights of any owners to receive such benefits or services until the correction of any violation covered by such rule has occurred;

Â Â Â Â Â  (n) Impose charges for late payment of assessments and attorney fees related to the collection of assessments and, after giving written notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, rules and regulations of the association, provided that the charge imposed or the fine levied by the association is based:

Â Â Â Â Â  (A) On a schedule contained in the declaration or bylaws, or an amendment to either that is delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated in writing by the owners; or

Â Â Â Â Â  (B) On a resolution of the association or its board of directors that is delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated in writing by the owners;

Â Â Â Â Â  (o) Impose reasonable charges for the preparation and recordation of amendments to the declaration;

Â Â Â Â Â  (p) Provide for the indemnification of its officers and the board of directors and maintain liability insurance for directors and officers;

Â Â Â Â Â  (q) Assign its right to future income, including the right to receive common expense assessments; and

Â Â Â Â Â  (r) Exercise any other powers necessary and proper for the administration and operation of the association.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a declaration may not impose any limitation on the ability of the association to deal with a declarant that is more restrictive than the limitations imposed on the ability of the association to deal with any other person, except during the period of declarant control under ORS 94.600.

Â Â Â Â Â  (3) A permit or authorization, or an amendment, modification, termination or other instrument affecting a permit or authorization, issued by the board of directors that is authorized by law, the declaration or bylaws may be recorded in the deed records of the county in which the planned community is located. A permit or authorization, or an amendment, modification, termination or other instrument affecting a permit or authorization, recorded under this subsection shall:

Â Â Â Â Â  (a) Be executed by the president and secretary of the association and acknowledged in the manner provided for acknowledgment of instruments by the officers;

Â Â Â Â Â  (b) Include the name of the planned community and a reference to where the declaration and any applicable supplemental declarations are recorded;

Â Â Â Â Â  (c) Identify, by the designations stated or referenced in the declaration or applicable supplemental declaration, all affected lots and common property; and

Â Â Â Â Â  (d) Include other information and signatures if required by law, the declaration, bylaws or the board of directors.

Â Â Â Â Â  (4)(a) Subject to paragraph (f) of this subsection, before initiating litigation or an administrative proceeding in which the association and an owner have an adversarial relationship, the party that intends to initiate litigation or an administrative proceeding shall offer to use any dispute resolution program available within the county in which the planned community is located that is in substantial compliance with the standards and guidelines adopted under ORS 36.175. The written offer must be hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party.

Â Â Â Â Â  (b) If the party receiving the offer does not accept the offer within 10 days after receipt by written notice hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party, the initiating party may commence the litigation or the administrative proceeding. The notice of acceptance of the offer to participate in the program must contain the name, address and telephone number of the body administering the dispute resolution program.

Â Â Â Â Â  (c) If a qualified dispute resolution program exists within the county in which the planned community is located and an offer to use the program is not made as required under paragraph (a) of this subsection, litigation or an administrative proceeding may be stayed for 30 days upon a motion of the noninitiating party. If the litigation or administrative action is stayed under this paragraph, both parties shall participate in the dispute resolution process.

Â Â Â Â Â  (d) Unless a stay has been granted under paragraph (c) of this subsection, if the dispute resolution process is not completed within 30 days after receipt of the initial offer, the initiating party may commence litigation or an administrative proceeding without regard to whether the dispute resolution is completed.

Â Â Â Â Â  (e) Once made, the decision of the court or administrative body arising from litigation or an administrative proceeding may not be set aside on the grounds that an offer to use a dispute resolution program was not made.

Â Â Â Â Â  (f) The requirements of this subsection do not apply to circumstances in which irreparable harm to a party will occur due to delay or to litigation or an administrative proceeding initiated to collect assessments, other than assessments attributable to fines. [1981 c.782 Â§36; 1999 c.677 Â§13; 2001 c.756 Â§13; 2003 c.569 Â§11]

Â Â Â Â Â  94.635 Association bylaws. The bylaws of an association adopted under ORS 94.625, or amended or adopted under ORS 94.630, shall provide for the following:

Â Â Â Â Â  (1) The organization of the association of owners in accordance with ORS 94.625 and 94.630, including when the initial meeting shall be held and the method of calling that meeting.

Â Â Â Â Â  (2) If a Class I planned community, the formation of a transitional advisory committee in accordance with ORS 94.604.

Â Â Â Â Â  (3) The turnover meeting required under ORS 94.609, including the time by which the meeting shall be called, the method of calling the meeting, the right of an owner under ORS 94.609 (3) to call the meeting and a statement of the purpose of the meeting.

Â Â Â Â Â  (4)(a) The method of calling the annual meeting and all other meetings of the owners in accordance with ORS 94.650; and

Â Â Â Â Â  (b) The percentage of votes that shall constitute a quorum.

Â Â Â Â Â  (5)(a) The election of a board of directors from among the unit owners and the number of persons constituting the board;

Â Â Â Â Â  (b) The powers and duties of the board;

Â Â Â Â Â  (c) Any compensation of the directors; and

Â Â Â Â Â  (d) The method of removing directors from office in accordance with ORS 94.640 (6).

Â Â Â Â Â  (6) The terms of office of directors.

Â Â Â Â Â  (7) The method of calling meetings of the board of directors in accordance with ORS 94.640 (8) and a statement that all meetings of the board of directors shall be open to owners.

Â Â Â Â Â  (8) The offices of president, secretary and treasurer and any other offices of the association, and the method of selecting and removing officers and filling vacancies in the offices.

Â Â Â Â Â  (9) The preparation and adoption of a budget in accordance with ORS 94.645.

Â Â Â Â Â  (10)(a) The program for maintenance, upkeep, repair and replacement of the common property;

Â Â Â Â Â  (b) The method of payment for the expense of the program and other expenses of the planned community; and

Â Â Â Â Â  (c) The method of approving payment vouchers.

Â Â Â Â Â  (11) The employment of personnel necessary for the administration of the planned community and maintenance, upkeep and repair of the common property.

Â Â Â Â Â  (12) The manner of collecting assessments from the owners.

Â Â Â Â Â  (13) Insurance coverage in accordance with ORS 94.675 and 94.685.

Â Â Â Â Â  (14) The preparation and distribution of the annual financial statement required under ORS 94.670.

Â Â Â Â Â  (15) The method of adopting administrative rules and regulations governing the details for the operation of the planned community and use of the common property.

Â Â Â Â Â  (16) The method of amending the bylaws in accordance with ORS 94.630. The bylaws may require no greater than an affirmative majority of votes to amend any provision of the bylaws.

Â Â Â Â Â  (17) If additional property is proposed to be annexed pursuant to ORS 94.580 (3), the method of apportioning common expenses if new lots are added during the fiscal year.

Â Â Â Â Â  (18) Any other details regarding the planned community that the declarant or the association consider desirable. However, if a provision required to be in the declaration under ORS 94.580 is included in the bylaws, the voting requirements for amending the declaration shall govern the amendment of that provision of the bylaws. [1981 c.782 Â§37; 1999 c.677 Â§14; 2001 c.756 Â§14]

Â Â Â Â Â  94.640 Association board of directors; powers and duties; removal of member; meetings; executive sessions. (1) The board of directors of an association may act on behalf of the association except as limited by the declaration and the bylaws. In the performance of their duties, officers and members of the board of directors are governed by this section and the applicable provisions of ORS 65.357, 65.361, 65.367, 65.369 and 65.377, whether or not the association is incorporated under ORS chapter 65.

Â Â Â Â Â  (2) Unless otherwise provided in the bylaws, the board of directors may fill vacancies in its membership for the unexpired portion of any term.

Â Â Â Â Â  (3) At least annually, the board of directors of an association shall review the insurance coverage of the association.

Â Â Â Â Â  (4) The board of directors of the association annually shall cause to be filed the necessary income tax returns for the association.

Â Â Â Â Â  (5) The board of directors of the association may record a statement of association information as provided in ORS 94.667.

Â Â Â Â Â  (6) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) The owners may remove any member of the board of directors, other than members appointed by the declarant or persons who are ex officio directors, with or without cause, by a majority vote of all owners present and entitled to vote at any meeting of the owners at which a quorum is present.

Â Â Â Â Â  (b) Removal of a director is not effective unless the matter of removal is an item on the agenda and stated in the notice for the meeting required under ORS 94.650.

Â Â Â Â Â  (7)(a) All meetings of the board of directors of the association shall be open to owners, except that at the discretion of the board the following matters may be considered in executive session:

Â Â Â Â Â  (A) Consultation with legal counsel concerning the rights and duties of the association regarding existing or potential litigation, or criminal matters;

Â Â Â Â Â  (B) Personnel matters, including salary negotiations and employee discipline;

Â Â Â Â Â  (C) Negotiation of contracts with third parties; and

Â Â Â Â Â  (D) Collection of unpaid assessments.

Â Â Â Â Â  (b) Except in the case of an emergency, the board of directors of an association shall vote in an open meeting whether to meet in executive session. If the board of directors votes to meet in executive session, the presiding officer of the board of directors shall state the general nature of the action to be considered and, as precisely as possible, when and under what circumstances the deliberations can be disclosed to owners. The statement, motion or decision to meet in executive session must be included in the minutes of the meeting.

Â Â Â Â Â  (c) A contract or an action considered in executive session does not become effective unless the board of directors, following the executive session, reconvenes in open meeting and votes on the contract or an action, which must be reasonably identified in the open meeting and included in the minutes.

Â Â Â Â Â  (d) The meeting and notice requirements in this section may not be circumvented by chance or social meetings or by any other means.

Â Â Â Â Â  (8) In a planned community in which the majority of the lots are the principal residences of the occupants, meetings of the board of directors must comply with the following:

Â Â Â Â Â  (a) For other than emergency meetings, notice of board of directorsÂ meetings shall be posted at a place or places on the property at least three days prior to the meeting or notice shall be provided by a method otherwise reasonably calculated to inform lot owners of such meetings;

Â Â Â Â Â  (b) Emergency meetings may be held without notice, if the reason for the emergency is stated in the minutes of the meeting; and

Â Â Â Â Â  (c) Only emergency meetings of the board of directors may be conducted by telephonic communication or by the use of a means of communication that allows all members of the board of directors participating to hear each other simultaneously or otherwise to be able to communicate during the meeting. A member of the board of directors participating in a meeting by this means is deemed to be present in person at the meeting.

Â Â Â Â Â  (9) The board of directors, in the name of the association, shall maintain a current mailing address of the association.

Â Â Â Â Â  (10) The board of directors shall cause the information required to enable the association to comply with ORS 94.670 (7) to be maintained and kept current.

Â Â Â Â Â  (11) As used in this section, ÂmeetingÂ means a convening of a quorum of members of the board of directors where matters relating to association business are discussed, except a convening of a quorum of members of the board of directors for the purpose of participating in litigation, mediation or arbitration proceedings. [1981 c.782 Â§38; 1983 c.206 Â§4; 1999 c.677 Â§15; 2001 c.756 Â§15; 2003 c.569 Â§12]

Â Â Â Â Â  94.645 Adoption of annual budget. Unless otherwise provided in the bylaws, the board of directors at least annually shall adopt a budget for the planned community. Within 30 days after adopting the annual budget for the planned community, the board of directors shall provide a summary of the budget to all owners. If the board fails to adopt a budget, the last adopted annual budget shall continue in effect. [1981 c.782 Â§39; 1999 c.677 Â§16]

Â Â Â Â Â  94.647 Use of written ballot for approving or rejecting matters subject to meeting of association members; procedures; exceptions. (1) Unless prohibited or limited by the declaration or bylaws, any action that may be taken at any annual, regular or special meeting of the homeowners association may be taken without a meeting if the association delivers a written ballot to every association member that is entitled to vote on the matter. Action by written ballot may not substitute for the following meetings:

Â Â Â Â Â  (a) A turnover meeting required under ORS 94.616.

Â Â Â Â Â  (b) An annual meeting of an association if more than a majority of the lots are the principal residences of the occupants.

Â Â Â Â Â  (2)(a) A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (b) The board of directors must provide owners with at least 10 daysÂ notice before written ballots are mailed or otherwise delivered. If, at least three days before written ballots are scheduled to be mailed or otherwise distributed, at least 10 percent of the owners petition the board of directors requesting secrecy procedures, a written ballot must be accompanied by:

Â Â Â Â Â  (A) A secrecy envelope;

Â Â Â Â Â  (B) A return identification envelope to be signed by the owner; and

Â Â Â Â Â  (C) Instructions for marking and returning the ballot.

Â Â Â Â Â  (c) The notice required under paragraph (b) of this subsection shall state:

Â Â Â Â Â  (A) The general subject matter of the vote by written ballot;

Â Â Â Â Â  (B) The right of owners to request secrecy procedures specified in paragraph (b) of this subsection;

Â Â Â Â Â  (C) The date after which ballots may be distributed;

Â Â Â Â Â  (D) The date and time by which any petition must be received by the board requesting secrecy procedures; and

Â Â Â Â Â  (E) The address where any petition must be delivered.

Â Â Â Â Â  (d) Notwithstanding the applicable provisions of subsection (3) or (4) of this section, written ballots that are returned in secrecy envelopes may not be examined or counted before the deadline for returning ballots has passed.

Â Â Â Â Â  (3) Matters that may be voted on by written ballot shall be deemed approved or rejected as follows:

Â Â Â Â Â  (a) If approval of a proposed action otherwise would require a meeting at which a certain quorum must be present and at which a certain percentage of total votes cast is required to authorize the action, the proposal shall be deemed to be approved when the date for the return of ballots has passed, a quorum of owners has voted and the required percentage of approving votes has been received. Otherwise, the proposal shall be deemed to be rejected; or

Â Â Â Â Â  (b) If approval of a proposed action otherwise would require a meeting at which a specified percentage of owners must authorize the action, the proposal shall be deemed to be approved when the percentage of total votes cast in favor of the proposal equals or exceeds such required percentage. The proposal shall be deemed to be rejected when the number of votes cast in opposition renders approval impossible or when both the date for return of ballots has passed and such required percentage has not been met. Unless otherwise prohibited by the declaration or bylaws, the votes may be counted from time to time before the final return date to determine whether the proposal has passed or failed by the votes already cast on the date they are counted.

Â Â Â Â Â  (4) All solicitations for votes by written ballot shall state the following:

Â Â Â Â Â  (a) If approval of a proposal by written ballot requires that the total number of votes cast equal or exceed a certain quorum requirement, the number of responses needed to meet such quorum requirement; and

Â Â Â Â Â  (b) If approval of a proposal by written ballot requires that a certain percentage of total votes cast approve the proposal, the required percentage of total votes needed for approval.

Â Â Â Â Â  (5) All solicitations for votes by written ballot shall specify the period during which the association shall accept written ballots for counting, which period shall end on the earliest of the following dates:

Â Â Â Â Â  (a) If approval of a proposed action by written ballot requires that a certain percentage of the owners approve the proposal, the date on which the association has received a sufficient number of approving ballots;

Â Â Â Â Â  (b) If approval of a proposed action by written ballot requires that a certain percentage of the owners approve the proposal, the date on which the association has received a sufficient number of disapproving ballots to render approval impossible; or

Â Â Â Â Â  (c) In all cases, the date certain on which all ballots must be returned to be counted.

Â Â Â Â Â  (6) Except as otherwise provided in the declaration or bylaws, a written ballot may not be revoked. [1999 c.677 Â§31; 2001 c.756 Â§16; 2003 c.569 Â§13]

Â Â Â Â Â  94.650 Meetings of lot owners; notice. (1) The homeowners association shall hold at least one meeting of the owners each calendar year.

Â Â Â Â Â  (2)(a) Special meetings of the association may be called by the president of the board of directors, a majority of the board of directors or a percentage of owners specified in the bylaws of the association. However, the bylaws may not require a percentage greater than 50 percent or less than 10 percent of the votes of the planned community for the purpose of calling a meeting.

Â Â Â Â Â  (b) If the bylaws do not specify a percentage of owners that may call a special meeting, 30 percent or more of the owners may call a special meeting, notice of which shall be given as specified in this section.

Â Â Â Â Â  (c) Business transacted at a special meeting shall be confined to the purposes stated in the notice.

Â Â Â Â Â  (3) Not less than 10 or more than 50 days before any meeting called under this section, the secretary or other officer specified in the bylaws shall cause notice to be hand delivered or mailed to the mailing address of each lot or to the mailing address designated in writing by the owner, and to all mortgagees that have requested such notice. Mortgagees may designate a representative to attend a meeting called under this section.

Â Â Â Â Â  (4) The notice of a meeting shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes or any proposal to remove a director or officer. [1981 c.782 Â§40; 1999 c.677 Â§17; 2001 c.756 Â§17]

Â Â Â Â Â  94.655 Quorum for association meetings. Unless the bylaws of a homeowners association provide otherwise, a quorum for any meeting of the association shall consist of the number of persons who are entitled to cast 20 percent of the votes and who are present in person or by proxy at the beginning of the meeting. [1981 c.782 Â§41; 1999 c.677 Â§18]

Â Â Â Â Â  94.657 Rules of order. Unless other rules of order are required by the declaration or bylaws or by a resolution of the association or its board of directors:

Â Â Â Â Â  (1) Meetings of the association and the board of directors shall be conducted according to the latest edition of RobertÂs Rules of Order published by the RobertÂs Rules Association.

Â Â Â Â Â  (2) A decision of the association or the board of directors may not be challenged because the appropriate rules of order were not used unless a person entitled to be heard was denied the right to be heard and raised an objection at the meeting in which the right to be heard was denied.

Â Â Â Â Â  (3) A decision of the association and the board of directors is deemed valid without regard to procedural errors related to the rules of order one year after the decision is made unless the error appears on the face of a written instrument memorializing the decision. [2001 c.756 Â§4]

Â Â Â Â Â  94.658 Voting; proxy voting. (1) Unless the declaration provides otherwise, each lot shall be entitled to one vote.

Â Â Â Â Â  (2) Unless the declaration or bylaws provide otherwise:

Â Â Â Â Â  (a) An executor, administrator, guardian or trustee may vote, in person or by proxy, at a meeting of the association with respect to a lot owned or held in a fiduciary capacity if the fiduciary satisfies the secretary of the board of directors that the person is the executor, administrator, guardian or trustee holding the lot.

Â Â Â Â Â  (b) When a lot is owned by two or more persons jointly, according to the records of the association:

Â Â Â Â Â  (A) Except as provided in this paragraph, the vote or proxy of the lot may be exercised by a co-owner in the absence of protest by another co-owner. If the co-owners cannot agree upon the vote, the vote of the lot shall be disregarded completely in determining the proportion of votes given with respect to such matter.

Â Â Â Â Â  (B) A valid court order may establish the right of co-ownersÂ authority to vote. [2001 c.756 Â§2]

Â Â Â Â Â  94.660 Voting by absentee ballot or proxy. (1) Unless the bylaws provide otherwise, the vote or votes of a lot may be cast by absentee ballot or pursuant to a proxy executed by the owner.

Â Â Â Â Â  (2) An owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association or to the board of directors if a vote is being conducted by written ballot in lieu of a meeting pursuant to ORS 94.647.

Â Â Â Â Â  (3) A proxy is not valid if it is undated or purports to be revocable without notice. A proxy shall terminate one year after its date unless the proxy specifies a shorter term. [1981 c.782 Â§42; 1999 c.677 Â§19; 2003 c.569 Â§14]

Â Â Â Â Â  94.662 Notice to lot owners of intent of association to commence judicial or administrative proceeding; contents of notice; right of lot owner to opt out. (1) At least 10 days prior to instituting any litigation or administrative proceeding to recover damages under ORS 94.630 (1)(e)(E), the homeowners association shall provide written notice to each affected owner of the associationÂs intent to seek damages on behalf of the owner. The notice shall, at a minimum:

Â Â Â Â Â  (a) Be mailed to the mailing address of each lot or to the mailing address designated in writing to the association by the owner;

Â Â Â Â Â  (b) Inform each owner of the general nature of the litigation or proceeding;

Â Â Â Â Â  (c) Describe the specific nature of the damages to be sought on the ownerÂs behalf;

Â Â Â Â Â  (d) Set forth the terms under which the association is willing to seek damages on the ownerÂs behalf, including any mechanism proposed for the determination and distribution of any damages recovered;

Â Â Â Â Â  (e) Inform each owner of the ownerÂs right not to have the damages sought on the ownerÂs behalf and specify the procedure for exercising the right; and

Â Â Â Â Â  (f) Inform the owner that exercising the ownerÂs right not to have damages sought on the ownerÂs behalf:

Â Â Â Â Â  (A) Relieves the association of its duty to reimburse or indemnify the owner for the damages;

Â Â Â Â Â  (B) Does not relieve the owner from the ownerÂs obligation to pay dues or assessments relating to the litigation or proceeding;

Â Â Â Â Â  (C) Does not impair any easement owned or possessed by the association; and

Â Â Â Â Â  (D) Does not interfere with the associationÂs right to make repairs to common areas.

Â Â Â Â Â  (2) Within 10 days of mailing the notice described in this section, any owner may request in writing that the association not seek damages on the ownerÂs behalf. If an owner makes such a request, the association shall not make or continue any claim or action for damages with regard to the objecting ownerÂs lot and shall be relieved of any duty to reimburse or indemnify the owner for damages under the litigation or proceeding. [1999 c.677 Â§37; 2001 c.756 Â§18]

Â Â Â Â Â  94.665 Authority of association to sell or transfer common property. (1) Except as otherwise provided in the declaration, a homeowners association may sell, convey or subject to a security interest any portion of the common property if 80 percent or more of the votes in the homeowners association, including 80 percent of the votes of lots not owned by a declarant at the time of the vote, are cast in favor of that action. The association shall treat proceeds of any sale under this section as an asset of the association.

Â Â Â Â Â  (2) A sale, transfer or encumbrance of the common property or any portion of the common property made pursuant to a right reserved in the declaration under this section may provide that the common property be released from any restriction imposed on the common property by the declaration. However, a sale, transfer or encumbrance may not deprive any lot of its right of access to or support for the lot without the consent of the owner of the lot. [1981 c.782 Â§47; 1987 c.447 Â§112; 1999 c.677 Â§20]

Â Â Â Â Â  94.667 Recording association information with county clerk. (1) As used in this section, ÂassociationÂ means an association formed under ORS 94.625, 94.846 or 100.405, or any other association in which a person holds membership by virtue of owning or possessing a real estate interest subject to assessment and lien authority pursuant to a recorded instrument.

Â Â Â Â Â  (2) The board of directors or managing agent of an association may record with the county clerk for the county where the subject property is located a statement of association information. Subject to subsection (3) of this section, the statement shall contain at least the following information:

Â Â Â Â Â  (a) The name of the association as identified in the recorded declaration, conditions, covenants and restrictions or other governing instrument, and the current name of the association, if different;

Â Â Â Â Â  (b) The name, address and daytime telephone number of a managing agent or treasurer of the association or other person authorized to receive:

Â Â Â Â Â  (A) Assessments and fees imposed by the association; or

Â Â Â Â Â  (B) Notice of a transfer of property;

Â Â Â Â Â  (c) A list of the properties, as described for recordation in ORS 93.600, subject to assessment by the association;

Â Â Â Â Â  (d) Information identifying the recorded declaration, conditions, covenants and restrictions or other governing instrument, and a reference to where the instruments are recorded; and

Â Â Â Â Â  (e) If an amended statement is being recorded, information identifying prior recorded statements.

Â Â Â Â Â  (3) The statement may not include information for a purpose that is not related to the identification of the person specified in subsection (2)(b) of this section.

Â Â Â Â Â  (4) The county clerk may charge a fee for recording a statement under this section according to the provisions of ORS 205.320 (4). [1999 c.447 Â§1; 2001 c.756 Â§19]

Â Â Â Â Â  Note: 94.667 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.670 Association duty to keep documents and records; payment of association expenses; review of financial statement by certified public accountant; examination of records by owner. (1) A homeowners association shall retain within this state the documents, information and records delivered to the association under ORS 94.616 and all other records of the association for not less than the period specified for the record in ORS 65.771 or any other applicable law except that:

Â Â Â Â Â  (a) The documents specified in ORS 94.616 (3)(o), if received, must be retained as permanent records of the association.

Â Â Â Â Â  (b) Proxies and ballots must be retained for one year from the date of determination of the vote.

Â Â Â Â Â  (2) All assessments, including declarant subsidies, shall be deposited in a separate bank account, located within this state, in the name of the association. All expenses of the association shall be paid from the association bank account.

Â Â Â Â Â  (3) The association shall keep financial records sufficiently detailed for proper accounting purposes. Within 90 days after the end of the fiscal year, the board of directors shall:

Â Â Â Â Â  (a) Prepare or cause to be prepared an annual financial statement consisting of a balance sheet and income and expenses statement for the preceding fiscal year; and

Â Â Â Â Â  (b) Distribute to each owner and, upon written request, any mortgagee of a lot, a copy of the annual financial statement.

Â Â Â Â Â  (4) Subject to section 24, chapter 803, Oregon Laws 2003, the association of a planned community that has annual assessments exceeding $75,000 shall cause the financial statement required under subsection (3) of this section to be reviewed within 180 days after the end of the fiscal year by an independent certified public accountant licensed in the State of Oregon in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

Â Â Â Â Â  (5) The association of a planned community created on or after January 1, 2004, or the association of a planned community described in ORS 94.572 that has annual assessments of $75,000 or less shall cause the most recent financial statement required by subsection (3) of this section to be reviewed in the manner described in subsection (4) of this section within 180 days after the association receives a petition requesting review signed by at least a majority of the owners.

Â Â Â Â Â  (6) An association subject to the requirements of subsection (4) of this section may elect, on an annual basis, not to comply with the requirements of subsection (4) of this section by an affirmative vote of at least 60 percent of the owners, not including the votes of the declarant with respect to lots owned by the declarant.

Â Â Â Â Â  (7)(a) The association shall provide, within 10 business days of receipt of a written request from an owner, a written statement that provides:

Â Â Â Â Â  (A) The amount of assessments due from the owner and unpaid at the time the request was received, including:

Â Â Â Â Â  (i) Regular and special assessments;

Â Â Â Â Â  (ii) Fines and other charges;

Â Â Â Â Â  (iii) Accrued interest; and

Â Â Â Â Â  (iv) Late payment charges.

Â Â Â Â Â  (B) The percentage rate at which interest accrues on assessments that are not paid when due.

Â Â Â Â Â  (C) The percentage rate used to calculate the charges for late payment or the amount of a fixed charge for late payment.

Â Â Â Â Â  (b) The association is not required to comply with paragraph (a) of this subsection if the association has commenced litigation by filing a complaint against the owner and the litigation is pending when the statement would otherwise be due.

Â Â Â Â Â  (8) The association shall make the documents, information and records described in subsections (1) and (3) of this section and all other records of the association reasonably available for examination and, upon written request, available for duplication by an owner and any mortgagee of a lot that makes the request in good faith for a proper purpose, except that records kept by or on behalf of the association may be withheld from examination and duplication to the extent the records concern:

Â Â Â Â Â  (a) Personnel matters relating to a specific identified person or a personÂs medical records.

Â Â Â Â Â  (b) Contracts, leases and other business transactions that are currently under negotiation to purchase or provide goods or services.

Â Â Â Â Â  (c) Communications with legal counsel that relate to matters specified in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (d) Disclosure of information in violation of law.

Â Â Â Â Â  (e) Documents, correspondence or management or board reports compiled for or on behalf of the association or the board of directors by its agents or committees for consideration by the board of directors in executive session held in accordance with ORS 94.640 (7).

Â Â Â Â Â  (f) Documents, correspondence or other matters considered by the board of directors in executive session held in accordance with ORS 94.640 (7).

Â Â Â Â Â  (g) Files of individual owners, other than those of a requesting owner or requesting mortgagee of an individual owner, including any individual ownerÂs file kept by or on behalf of the association.

Â Â Â Â Â  (9) The association shall maintain a copy, suitable for the purpose of duplication, of the following:

Â Â Â Â Â  (a) The declaration and bylaws, including amendments or supplements in effect, the recorded plat, if feasible, and the association rules and regulations currently in effect.

Â Â Â Â Â  (b) The most recent financial statement prepared pursuant to subsection (3) of this section.

Â Â Â Â Â  (c) The current operating budget of the association.

Â Â Â Â Â  (d) The reserve study, if any, described in ORS 94.595.

Â Â Â Â Â  (e) Architectural standards and guidelines, if any.

Â Â Â Â Â  (10) The association, within 10 business days after receipt of a written request by an owner, shall furnish the requested information required to be maintained under subsection (9) of this section.

Â Â Â Â Â  (11) The board of directors, by resolution, may adopt reasonable rules governing the frequency, time, location, notice and manner of examination and duplication of association records and the imposition of a reasonable fee for furnishing copies of any documents, information or records described in this section. The fee may include reasonable personnel costs for furnishing the documents, information or records. [1981 c.782 Â§48; 1999 c.677 Â§21; 2001 c.756 Â§20; 2003 c.569 Â§15; 2003 c.803 Â§20a]

Â Â Â Â Â  Note: Section 24, chapter 803, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 24. The requirements of ORS 94.670 (4) first apply:

Â Â Â Â Â  (1) Commencing with the fiscal year following the turnover meeting required by ORS 94.616 for the association of a planned community created under ORS 94.550 to 94.783 prior to January 1, 2004, if the turnover meeting has not yet occurred on January 1, 2004.

Â Â Â Â Â  (2) Commencing with the fiscal year beginning in calendar year 2004 for the association of a planned community created under ORS 94.550 to 94.783 if the turnover meeting required by ORS 94.616 has occurred on or before January 1, 2004.

Â Â Â Â Â  (3) Commencing with the fiscal year following the turnover meeting required by ORS 94.616 for the association of a planned community created under ORS 94.550 to 94.783 on or after January 1, 2004.

Â Â Â Â Â  (4) Commencing with the fiscal year following the year in which owners assume responsibility for administration of a planned community described in ORS 94.572 if the owners have not assumed responsibility for administration of the planned community on January 1, 2004.

Â Â Â Â Â  (5) Commencing with the fiscal year beginning in calendar year 2004 for the association of a planned community described in ORS 94.572 if the owners have assumed responsibility for administration of the planned community on or before January 1, 2004. [2003 c.803 Â§24]

Â Â Â Â Â  94.673 When compliance with specified provisions of ORS 94.640 and 94.670 required. (1) The homeowners association of a subdivision that received preliminary plat approval before July 1, 1982, shall comply with the provisions of ORS 94.640 (1), (3), (4), (7), (8) and (9) and 94.670 if:

Â Â Â Â Â  (a) An owner submits a written request to the homeowners association to comply with the provisions;

Â Â Â Â Â  (b) The subdivision otherwise conforms to the description of a planned community under ORS 94.550; and

Â Â Â Â Â  (c) The subdivision is not otherwise exempted under ORS 94.570.

Â Â Â Â Â  (2) A homeowners association board of directors is not subject to ORS 94.780 unless the association fails to comply with subsection (1) of this section after receiving a written request from an owner. [1983 c.206 Â§6; 2001 c.756 Â§59]

Â Â Â Â Â  94.675 Insurance for common property. (1) The board of directors of an association shall obtain:

Â Â Â Â Â  (a) Insurance for all insurable improvements in the common property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

Â Â Â Â Â  (b) A public liability policy covering all common property and all damage or injury caused by the negligence of the association.

Â Â Â Â Â  (2) Premiums for insurance obtained under this section shall be a common expense of the association. The policy may contain a reasonable deductible and the amount thereof shall be added to the face amount of the policy in determining whether the insurance equals at least the full replacement cost. [1981 c.782 Â§51]

Â Â Â Â Â  94.677 Election to have ORS 94.645, 94.655 and 94.675 apply. Unless contrary to the covenants, conditions or restrictions of a recorded declaration or other similar instrument, or the bylaws of the association adopted in accordance with documents governing the association, the homeowners association board of directors of a subdivision described in ORS 94.673 (1) may elect to be governed by ORS 94.645, 94.655 and 94.675, without further action by the association. [1983 c.206 Â§7]

Â Â Â Â Â  94.680 Blanket all-risk insurance. (1) If a declaration provides that the homeowners association has the sole authority to decide whether to repair or reconstruct a unit that has suffered damage or whether a unit must be repaired or reconstructed, the board of directors shall obtain blanket all-risk insurance for the full replacement cost of all structures in the planned community. Cost of the coverage shall be a common expense to the association.

Â Â Â Â Â  (2) If the declaration contains a provision described in subsection (1) of this section, the declaration also shall provide:

Â Â Â Â Â  (a) Requirements of or limitations on repairing or reconstructing damaged or destroyed property;

Â Â Â Â Â  (b) The time within which the repair or reconstruction must begin; and

Â Â Â Â Â  (c) The actions the board of directors must take if:

Â Â Â Â Â  (A) Damage or destruction is not repaired or replaced; or

Â Â Â Â Â  (B) Insurance proceeds exceed or fall short of the costs of repair or reconstruction. [1981 c.782 Â§52; 1999 c.677 Â§22]

Â Â Â Â Â  94.685 Specification of insurance for individual lots. Unless provided in the declaration, the bylaws shall specify:

Â Â Â Â Â  (1) The insurance an owner must obtain, if any;

Â Â Â Â Â  (2) The insurance, if any, an individual owner is precluded from obtaining; and

Â Â Â Â Â  (3) Whether or not the insurance coverage obtained and maintained by the board of directors may be brought into contribution with insurance bought by owners or their mortgagees. [1981 c.782 Â§54; 1999 c.677 Â§23]

Â Â Â Â Â  94.690 Terms of insurance under ORS 94.680. The board of directors of a homeowners association shall obtain, if reasonably available, terms in insurance policies under ORS 94.680 which provide a waiver of subrogation by the insurer as to any claims against the board of directors of the association, any owner or any guest of an owner. [1981 c.782 Â§56; 1999 c.677 Â§24]

Â Â Â Â Â  94.695 Authority to delegate association powers to master association. A declaration for a planned community may delegate any of the powers of the homeowners association under ORS 94.630 to a master association or provide that the master association may exercise any such power. [1981 c.782 Â§62]

Â Â Â Â Â  94.700 Duration and termination of initial management agreements and service and employment contracts. (1) If entered into prior to the meeting called under ORS 94.609, no management agreement, service contract or employment contract which is directly made by or on behalf of the association, the board of directors or the owners as a group shall be in excess of three years.

Â Â Â Â Â  (2) Any contract or agreement subject to subsection (1) of this section and entered into after July 1, 1982, may terminate without penalty to the declarant, the association or the board of directors elected under ORS 94.616 if the board of directors gives not less than 30 days written notice of termination to the other party not later than 60 days after the meeting called under ORS 94.609. [1981 c.782 Â§69]

(Assessments and Liens Against Lots; Easements)

Â Â Â Â Â  94.704 Assessment and payment of common expenses. (1) Subject to subsection (2) of this section, the declarant of a planned community shall pay all common expenses of the planned community until the individual lots subject to assessment are assessed for common expenses as specified in the declaration pursuant to ORS 94.580 (2).

Â Â Â Â Â  (2) If the declaration expressly authorizes deferment, the declarant may defer payment of accrued assessments for reserves required under ORS 94.595 for a lot subject to assessment until the date the lot is conveyed. However, the declarant may not defer payment of accrued assessments for reserves:

Â Â Â Â Â  (a) Beyond the date of the turnover meeting provided for in the bylaws in accordance with ORS 94.635 (3); or

Â Â Â Â Â  (b) If a turnover meeting is not held, the date the owners assume administrative control of the association.

Â Â Â Â Â  (3) Failure of the declarant to deposit the balance due within 30 days after the due date constitutes a violation of ORS 94.777.

Â Â Â Â Â  (4) The books and records of the association shall reflect the amount the declarant owes for all reserve account assessments.

Â Â Â Â Â  (5)(a) Except for assessments under subsections (6), (7) and (8) of this section, the board of directors shall assess all common expenses against all the lots that are subject to assessment according to the allocations stated in the declaration.

Â Â Â Â Â  (b) Any assessment or any installment of the assessment past due shall bear interest at the rate established by resolution of the board of directors.

Â Â Â Â Â  (c) Nothing in this section prohibits the board from making compromises on overdue assessments if the compromise benefits the association.

Â Â Â Â Â  (6) Unless otherwise provided in the declaration or bylaws, any common expense or any part of a common expense benefiting fewer than all of the lots may be assessed exclusively against the lots or units benefited.

Â Â Â Â Â  (7) Unless otherwise provided in the declaration or bylaws, assessments to pay a judgment against the association may be made only against the lots in proportion to their common expense liabilities.

Â Â Â Â Â  (8) If the board of directors determines that any common expense is the fault of any owner, the homeowners association may assess the expense exclusively against the lot of the owner.

Â Â Â Â Â  (9) If the homeowners association reallocates common expense liabilities, any common expense assessment and any installment of the assessment not yet due shall be recalculated according to the reallocated common expense liabilities.

Â Â Â Â Â  (10)(a) A lot owner may not claim exemption from liability for contribution toward the common expenses by waiving the use or enjoyment of any of the common property or by abandoning the ownerÂs lot.

Â Â Â Â Â  (b) An owner may not claim to offset an assessment for failure of the association to perform the associationÂs obligations.

Â Â Â Â Â  (11)(a) During any period of declarant control, any special assessment for capital improvements or additions must be approved by not less than 50 percent of the voting rights, or such greater percentage as may be specified in the declaration, without regard to any weighted right or special voting right in favor of the declarant.

Â Â Â Â Â  (b) Nothing in this subsection is intended to prohibit a declarant from reserving a special declarant right to approve any such assessment. [1981 c.782 Â§43; 1999 c.677 Â§25; 2001 c.756 Â§21; 2003 c.569 Â§16]

Â Â Â Â Â  94.705 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.709 Liens against lots; priority; duration; record notice of claim of unpaid assessment; foreclosure procedure. (1) Whenever a homeowners association levies any assessment against a lot, the association shall have a lien upon the individual lot for any unpaid assessments. The lien includes interest, late charges, attorney fees, costs or other amounts imposed under the declaration or bylaws or other recorded governing document. The lien is prior to a homestead exemption and all other liens or encumbrances upon the lot except:

Â Â Â Â Â  (a) Tax and assessment liens; and

Â Â Â Â Â  (b) A first mortgage or trust deed of record.

Â Â Â Â Â  (2) Recording of the declaration constitutes record notice and perfection of the lien for assessments. No further recording of a claim of lien for assessments or notice of a claim of lien under this section is required to perfect the associationÂs lien. The association shall record a notice of claim of lien for assessments under this section in the deed records of the county in which a lot is located before any suit to foreclose may proceed under subsection (4) of this section. The notice shall contain:

Â Â Â Â Â  (a) A true statement of the amount due for the unpaid assessments after deducting all just credits and offsets;

Â Â Â Â Â  (b) The name of the owner of the lot, or reputed owner, if known;

Â Â Â Â Â  (c) The name of the association;

Â Â Â Â Â  (d) The description of the lot as provided in ORS 93.600; and

Â Â Â Â Â  (e) A statement that if the owner of the lot thereafter fails to pay any assessments when due, as long as the original or any subsequent unpaid assessment remains unpaid, the unpaid amount of assessments automatically continue to accumulate with interest without the necessity of further recording.

Â Â Â Â Â  (3) The notice shall be verified by the oath of some person having knowledge of the facts and shall be recorded by the county recording officer. The record shall be indexed as other liens are required by law to be indexed.

Â Â Â Â Â  (4)(a) The proceedings to foreclose liens created by this section shall conform as nearly as possible to the proceedings to foreclose liens created by ORS 87.010 except, notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the assessment is due. For the purpose of determining the date the assessment is due in those cases when subsequent unpaid assessments have accumulated under a notice recorded as provided in subsection (2) of this section, the assessment and claim regarding each unpaid assessment shall be deemed to have been levied at the time the unpaid assessment became due.

Â Â Â Â Â  (b) The lien may be enforced by the board of directors acting on behalf of the association.

Â Â Â Â Â  (c) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien securing the claim for unpaid assessments.

Â Â Â Â Â  (5) Unless the declaration or bylaws provide otherwise, fees, late charges, fines and interest imposed pursuant to ORS 94.630 (1)(L), (n) and (o) are enforceable as assessments under this section.

Â Â Â Â Â  (6) This section does not prohibit an association from pursuing an action to recover sums for which subsection (1) of this section creates a lien or from taking a deed in lieu of foreclosure in satisfaction of the lien.

Â Â Â Â Â  (7) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien for unpaid assessments. However, recovery on the action operates to satisfy the lien, or the portion thereof, for which recovery is made. [1981 c.782 Â§44; 1999 c.677 Â§26; 2003 c.569 Â§17]

Â Â Â Â Â  94.710 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.712 Lot owner personally liable for assessment; joint liability of grantor and grantee following conveyance; limitation. (1) An owner shall be personally liable for all assessments imposed on the owner or assessed against the ownerÂs lot by the homeowners association.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, in a voluntary conveyance of a lot, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor of the lot to the time of the grant or conveyance, without prejudice to the granteeÂs right to recover from the grantor the amounts paid by the grantee therefor.

Â Â Â Â Â  (b) Upon request of an owner or ownerÂs agent, for the benefit of a prospective purchaser, the board of directors shall make and deliver a written statement of the unpaid assessments against the prospective grantor or the lot effective through a date specified in the statement, and the grantee in that case shall not be liable for any unpaid assessments against the grantor not included in the written statement.

Â Â Â Â Â  (3) An escrow agent or a title insurance company providing escrow services or issuing title insurance in conjunction with the conveyance:

Â Â Â Â Â  (a) May rely on a written statement of unpaid assessments delivered pursuant to this section; and

Â Â Â Â Â  (b) Is not liable for a failure to pay the association at closing any amount in excess of the amount set forth in the written statement. [1999 c.677 Â§32; 2003 c.569 Â§18]

Â Â Â Â Â  94.715 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.716 Lien against two or more lots; release. If a lien against two or more lots of the planned community becomes due, whether the lien is perfected before or after establishment of the planned community, the owner of an affected lot may pay the lienholder the portion of the lien attributable to the lot. Upon receipt of payment, the lienholder promptly shall deliver to the owner a release of the lien as to that lot. The amount of the payment shall be proportionate to the ratio which that ownerÂs common expense liability bears to the common expense liabilities of all owners whose lots are subject to the lien. After payment, the association may not assess or have a lien against that ownerÂs lot for any portion of the common expense liability representing the lien. This section applies to all liens except a mortgage. [1981 c.782 Â§45]

Â Â Â Â Â  94.719 Lien foreclosure; other legal action by declarant, association or owner; attorney fees. Unless otherwise provided in the declaration or bylaws, in any suit or action brought by a homeowners association to foreclose its lien or to collect delinquent assessments or in any suit or action brought by the declarant, the association or any owner or class of owners to enforce compliance with the terms and provisions of ORS 94.550 to 94.783, the declaration or bylaws, including all amendments and supplements thereto or any rules or regulations adopted by the association, the prevailing party shall be entitled to recover reasonable attorney fees therein and in any appeal therefrom. [1999 c.677 Â§33; 2001 c.756 Â§23]

Â Â Â Â Â  94.720 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.723 Common expenses; liability of first mortgagee. If a first mortgagee acquires a lot in a planned community by foreclosure or deed in lieu of foreclosure, the mortgagee and subsequent purchaser shall not be liable for any of the common expenses chargeable to the lot which became due before the mortgagee or purchaser acquired title to the lot. The unpaid expenses shall become a common expense of all lot owners including the mortgagee or purchaser. [1981 c.782 Â§46; 1999 c.677 Â§27]

Â Â Â Â Â  94.725 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.728 Taxation of lots and common property. (1) Each lot in a planned community constitutes for all purposes a separate parcel of real estate and shall be separately taxed and assessed.

Â Â Â Â Â  (2) No separate tax or assessment may be levied against any common property which a declarant has reserved no right to develop into additional lots.

Â Â Â Â Â  (3) The declarant alone is liable for payment of taxes or assessments on any portion of the common property of a planned community in which the declarant has reserved the right to develop the property into additional lots, until the right terminates or expires, or is exercised, abandoned or relinquished.

Â Â Â Â Â  (4) If the right described under subsection (3) of this section terminates or expires or is abandoned or relinquished before July 1 of any year, no tax or assessment shall be imposed against the portion of the common property so affected for the next tax year beginning on July 1. [1981 c.782 Â§34]

Â Â Â Â Â  94.730 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.733 Easements held by owner of lot and by declarant. (1) Subject to ORS 94.665, each owner of a lot has an easement through the common property:

Â Â Â Â Â  (a) For access to the ownerÂs lot; and

Â Â Â Â Â  (b) For use of the common property consistent with the declaration and the bylaws.

Â Â Â Â Â  (2) Except as provided in the declaration, a declarant has an easement through the common property as may be necessary for discharging the declarantÂs obligations or exercising any special declarant right.

Â Â Â Â Â  (3) If an encroachment results from construction, reconstruction, repair, shifting, settlement or movement of any portion of the planned community, an easement for the encroachment exists to the extent that any lot or common property encroaches on any other lot or common property. An easement continues for maintaining the encroachment so long as the encroachment exists. Nothing in this section relieves an owner of liability in case of the ownerÂs willful misconduct or relieves a declarant or any other person of liability for failure to adhere to the plat of the planned community. [1981 c.782 Â§33]

Â Â Â Â Â  94.740 [1981 c.782 Â§74; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.745 [1981 c.782 Â§78; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.750 [1981 c.782 Â§76; 1983 c.740 Â§8; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.755 [1981 c.782 Â§82; repealed by 1999 c.677 Â§72]

(Miscellaneous)

Â Â Â Â Â  94.760 Promotional material showing possible improvements. If a declarant makes no commitment in the declaration to build an improvement or specifically states in the declaration that the declarant makes no commitment either to build or not to build the improvement, no person may display or deliver promotional material to prospective purchasers which describes or portrays the improvement unless the description or portrayal is conspicuously labeled ÂPOSSIBLE Improvement.Â [1981 c.782 Â§79]

Â Â Â Â Â  94.765 [1981 c.782 Â§81; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.770 Application of rule against perpetuities; conflict between declaration and bylaws; effect on title of declarationÂs noncompliance with Oregon Planned Community Act; conflict between Oregon Planned Community Act and ORS chapter 65. (1) The rule against perpetuities may not be applied to defeat any provision of the declaration, or any bylaws or rules adopted under ORS 94.630.

Â Â Â Â Â  (2) In the event of a conflict between the declaration and the bylaws of a planned community or between the declaration and the articles of incorporation, the declaration shall prevail except to the extent the declaration is inconsistent with ORS 94.550 to 94.783.

Â Â Â Â Â  (3) Title to a unit, lot and common property shall not be rendered unmarketable or otherwise affected by reason of a failure of the declarant or the declaration to comply with ORS 94.550 to 94.783.

Â Â Â Â Â  (4) If the provisions of ORS 94.550 to 94.783 and the provisions of ORS chapter 65 apply to an association and the provisions conflict, the provisions of ORS 94.550 to 94.783 control. [1981 c.782 Â§86; 1999 c.677 Â§69; 2003 c.569 Â§19]

Â Â Â Â Â  94.775 Judicial partition prohibited. (1) Unless the declaration expressly allows the division of lots in a planned community, judicial partition by division of a lot in a planned community is not allowed under ORS 105.205. The lot may be partitioned by sale and division of the proceeds under ORS 105.245.

Â Â Â Â Â  (2) The restriction specified in subsection (1) of this section does not apply if the homeowners association has removed the property from the provisions of the declaration. [1981 c.782 Â§87; 2003 c.569 Â§20]

Â Â Â Â Â  94.777 Compliance with bylaws and other restrictions required; effect of noncompliance. Each owner and the declarant shall comply with the bylaws, and with the administrative rules and regulations adopted pursuant thereto, and with the covenants, conditions and restrictions in the declaration or in the deed to the lot. Failure to comply therewith shall be grounds for an action maintainable by the homeowners association or by an aggrieved owner. [1999 c.677 Â§36]

Â Â Â Â Â  94.780 Remedies. (1) Failure of the declarant, association, any association member or any other person subject to ORS 94.550 to 94.783 to comply with applicable sections of ORS 94.550 to 94.785 shall be cause for suit or action to remedy the violation or to recover actual damages. The prevailing party is entitled to reasonable attorney fees and court costs.

Â Â Â Â Â  (2) Failure of an association to accept administrative responsibility under ORS 94.616 shall be a defense for the declarant against an action brought under this section.

Â Â Â Â Â  (3) A suit or action arising under this section must be commenced within one year after the discovery or identification of the alleged violation. [1981 c.782 Â§83; 1999 c.677 Â§67]

Â Â Â Â Â  94.783 When certain administrative provisions apply. If a subdivision received preliminary plat approval before July 1, 1982, but the subdivision plat or the plat of the first phase is not filed under ORS 92.120 before January 1, 1984, the provisions of ORS 94.595, 94.604, 94.609, 94.616, 94.700, 94.760 and 94.780 shall apply to the planned community. [1983 c.206 Â§8; 1999 c.677 Â§68]

Â Â Â Â Â  94.785 Short title. ORS 94.550 to 94.783 may be cited as the Oregon Planned Community Act. [1981 c.782 Â§1]

TIMESHARE ESTATES

(General Provisions)

Â Â Â Â Â  94.803 Definitions for ORS 94.803 and 94.807 to 94.945. As used in this section and ORS 94.807 to 94.945:

Â Â Â Â Â  (1) ÂAgencyÂ means the Real Estate Agency.

Â Â Â Â Â  (2) ÂAccommodationÂ means an apartment, condominium unit, cabin, house, lodge, hotel or motel room or other private or commercial structure situated on real property and designed for residential occupancy.

Â Â Â Â Â  (3) ÂAssessmentÂ means the pro rata share assessed from time to time against each owner of a timeshare by the managing entity to pay for common expenses.

Â Â Â Â Â  (4) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one timeshare, or an agreement affecting more than one timeshare by which the developer holds the timeshare property under an option, leasehold, contract to sell or trust agreement.

Â Â Â Â Â  (5) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (6) ÂCommon expensesÂ means:

Â Â Â Â Â  (a) Expenses of administration, maintenance, repair or replacement of the accommodations and facilities of the timeshare plan;

Â Â Â Â Â  (b) Expenses agreed upon as common by all the timeshare owners in the timeshare plan; and

Â Â Â Â Â  (c) Expenses declared common by the timeshare instrument or bylaws of the timeshare plan.

Â Â Â Â Â  (7) ÂDeveloperÂ means a person creating a timeshare plan and a seller of a timeshare plan.

Â Â Â Â Â  (8) ÂExchange programÂ means any opportunity for a purchaser to exchange timeshare periods among purchasers in the same or other timeshare plans.

Â Â Â Â Â  (9) ÂFacilityÂ means a structure, service, improvement or real property available for the ownerÂs use.

Â Â Â Â Â  (10) ÂFractional interestÂ means any undivided fractional ownership of real property which gives each and every fractional owner full rights to unlimited use and possession of the real property subject only to such limitation as the fractional owners may agree to among themselves.

Â Â Â Â Â  (11) ÂManaging entityÂ means the person designated in the timeshare instrument or selected by the ownersÂ association board or by the owners to manage all or a portion of the timeshare plan.

Â Â Â Â Â  (12) ÂNegotiateÂ means any activity preliminary to the execution of a binding agreement for the sale of a timeshare, including but not limited to advertising, solicitation and promotion of the sale of the timeshare.

Â Â Â Â Â  (13) ÂOfferingÂ means any advertisement, inducement, solicitation or attempt to encourage a person to acquire a timeshare, other than as a security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a timeshare in property located outside this state is not an offering if the advertisement states that the offering is valid only if made in compliance with the law of the jurisdiction in which the offer is disseminated.

Â Â Â Â Â  (14) ÂOwnerÂ means a person, other than the developer, to whom a timeshare has been conveyed other than as security for an obligation.

Â Â Â Â Â  (15) ÂProjectÂ means real property subject to a timeshare instrument. A project may include accommodations that are not timeshare accommodations.

Â Â Â Â Â  (16) ÂPurchaserÂ means any person, other than a developer, who by voluntary transfer acquires an interest in a timeshare other than as security for an obligation.

Â Â Â Â Â  (17) ÂSaleÂ means a transaction that conveys a timeshare other than as security for an obligation, including, but not limited to a lease or assignment.

Â Â Â Â Â  (18) ÂSellerÂ means a person who offers a timeshare for sale to the public. ÂSellerÂ does not include a person who acquired a timeshare for the personÂs own use and later offers it for resale.

Â Â Â Â Â  (19) ÂTimeshareÂ means a timeshare estate or a timeshare license.

Â Â Â Â Â  (20) ÂTimeshare agreementÂ means an agreement conferring the rights and obligations of the timeshare plan on a purchaser including but not limited to a deed, lease and vacation license.

Â Â Â Â Â  (21) ÂTimeshare estateÂ means a right to occupy an accommodation during five or more separated timeshare periods over a period of at least five years, including renewal options, coupled with a freehold estate or an estate for years in the timeshare property.

Â Â Â Â Â  (22) ÂTimeshare instrumentÂ means a document creating or regulating timeshares.

Â Â Â Â Â  (23) ÂTimeshare licenseÂ means a right to occupy an accommodation during five or more separated timeshare periods over a period of more than three years, including renewal options, not coupled with a freehold estate or an estate for years.

Â Â Â Â Â  (24) ÂTimeshare periodÂ means the period of time when an owner is entitled to possess and occupy accommodations or facilities of a timeshare plan.

Â Â Â Â Â  (25) ÂTimeshare planÂ means an arrangement, whether by membership, agreement, tenancy in common, sale, lease, deed, rental agreement, license, right to use agreement or otherwise, in which an owner receives a timeshare estate or a timeshare license and the right to use accommodations and facilities that are part of the timeshare property. A timeshare plan does not include an exchange program.

Â Â Â Â Â  (26) ÂTimeshare propertyÂ means one or more accommodations subject to the same timeshare instrument and any other real estate or rights appurtenant to those accommodations. [1983 c.530 Â§2; 1987 c.414 Â§144b; 1991 c.64 Â§1]

Â Â Â Â Â  94.805 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.806 Legislative finding. The Legislative Assembly finds and declares that there is a need to:

Â Â Â Â Â  (1) Protect timeshare purchasers by requiring full and adequate disclosure of all pertinent facts about the timeshare plan; and

Â Â Â Â Â  (2) Provide reasonable regulation of the timeshare industry while encouraging the growth and development of the industry in Oregon. [1983 c.530 Â§1]

Â Â Â Â Â  94.807 Application. ORS 94.803, 94.806, 94.811 to 94.863 and 94.869 to 94.945 do not apply to:

Â Â Â Â Â  (1) Any timeshare plan for which the developer has complied with the requirements of ORS 92.305 to 92.495 or 100.005 to 100.910 before July 28, 1983.

Â Â Â Â Â  (2) Any timeshare plan for which the developer has complied with all applicable local regulations and has submitted a completed filing under ORS 92.305 to 92.495 or 100.005 to 100.910 before July 28, 1983.

Â Â Â Â Â  (3) Any subsequent phase or stage of a timeshare plan described in subsection (1) or (2) of this section that has complied with the applicable requirements of ORS chapter 92 and this chapter in effect prior to July 28, 1983. However, the developer of the phase or stage must comply with the cancellation provisions of ORS 94.836 and 94.839.

Â Â Â Â Â  (4) Subdivided land as defined by ORS 92.305, a planned community as defined by ORS 94.550 and a condominium subject to ORS 100.005 to 100.910 that does not involve a timeshare plan.

Â Â Â Â Â  (5) Subdivided land as defined by ORS 92.305, a planned community as defined by ORS 94.550 and a condominium subject to ORS 100.005 to 100.910, that involves a timeshare plan to the extent of the nontimeshare aspects of the development. The developer of such a development must comply with the applicable requirements of ORS chapter 92 and this chapter in addition to ORS 94.803, 94.806 and 94.811 to 94.945.

Â Â Â Â Â  (6) Any transaction normal and customary in the hotel and motel business involving the acceptance of advance reservations which are not entered into for the purpose of evading the provisions of ORS 92.325, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

Â Â Â Â Â  (7) The offering, sale or transfer of a fractional interest or a timeshare in a timeshare plan comprised of 12 timeshares or less unless the Real Estate Commissioner determines that the developer is attempting by a common scheme or course of development to evade the provisions of ORS 92.325, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

Â Â Â Â Â  (8) The transfer of a timeshare by reason of a foreclosure action, by deed in lieu of foreclosure, by gift or by devise, descent or distribution or transfer to an inter vivos trust that is not made to evade ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (9) The offering, sale or transfer of a membership or interest in a recreational vehicle park or campground that provides no right to use or occupy a residential dwelling structure in the project overnight.

Â Â Â Â Â  (10) The offering, sale or transfer of a membership or interest entitling the purchaser to a timeshare in personal property, including but not limited to an airplane, boat or recreational vehicle.

Â Â Â Â Â  (11) The offering, sale or transfer of a membership or interest entitling the purchaser to use real property and facilities without overnight use for dwelling purposes, including but not limited to commercial office, retail or similar space and golf, tennis or athletic clubs. [1983 c.530 Â§3; 1985 c.565 Â§9; 1991 c.64 Â§2; 1993 c.744 Â§245; 1999 c.677 Â§28]

Â Â Â Â Â  94.808 Managing entity as taxpayer. (1) For the purposes of ad valorem taxation, the managing entity responsible for managing the timeshare plan shall be considered the taxpayer, as agent for the owners of the timeshare property.

Â Â Â Â Â  (2) All of the timeshare property within each timeshare plan shall be listed on the assessment roll by code area and account number as a single entry stating as one value the real market value and assessed value of the land and improvements, except that recreational facilities shall be separately valued and taxed to the owner thereof, as provided in subsection (1) of this section.

Â Â Â Â Â  (3) All rights and privileges afforded property owners by Oregon law as to appealing assessments shall apply only to the managing entity, as agent for the owners of the timeshare property.

Â Â Â Â Â  (4) The managing entity, as agent of the timeshare owners, shall remit the taxes assessed on the timeshare property. [1987 c.424 Â§2; 1991 c.459 Â§337]

Â Â Â Â Â  94.809 Valuation of timeshare property; exclusions from value. (1) The real market value of timeshare property shall not include any nonreal property components of timeshares, which nonreal property components include, without limitation, tangible personal property, exchange rights, club memberships, vacation convenience services such as hotel-type services and the management structure of the timeshare plan, and that portion of the legal, accounting, promotion and marketing costs in developing and selling the timeshares allocable to the nonreal property components. The real market value of timeshare property shall not be based upon the aggregate sales prices of timeshares, if such sales prices include nonreal property components.

Â Â Â Â Â  (2) The real market value of timeshare property, other than the recreational facilities, shall be determined by taking the value of each individual living unit as if such living unit were owned by a single taxpayer, without having been timeshared, and adjusting such value by an amount necessary to reflect any increase or decrease in such value attributable to the fact that such timeshare property is marketed in increments of time. There shall be a rebuttable presumption that the value of such timeshare property is increased by 20 percent of its value under single ownership by virtue of being marketed in increments of time. If the managing entity or assessor contends that the adjustment due to such ability to market in increments of time is less than or greater than an increase of 20 percent of the single ownership value, then the burden of establishing such adjustment shall be upon the party so contending. [1987 c.424 Â§3; 1991 c.459 Â§338]

Â Â Â Â Â  94.810 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.811 When owners of planned community, condominium or subdivision may prohibit timeshare plan. (1) The unit owners in a condominium subject to the Oregon Condominium Act and the owners in a planned community subject to the Oregon Planned Community Act may amend the declaration for the condominium or planned community to prohibit the creation of a timeshare plan involving any portion of the property of the condominium or planned community. Any amendment to a condominium declaration must comply with ORS 100.135 and any amendment to a planned community declaration must comply with ORS 94.590.

Â Â Â Â Â  (2) The owners of land in a subdivision may amend the recorded declaration, bylaws or other governing document for the subdivision to prohibit the creation of a timeshare plan involving any portion of the property within the subdivision. The amendment must be approved by not less than 75 percent of the owners or by any larger percentage specified for the amendment in the recorded declaration, bylaws or other governing document for the subdivision. As used in this subsection, ÂsubdivisionÂ means a subdivision as defined by ORS 92.010, that:

Â Â Â Â Â  (a) Was approved and for which a plat was recorded under ORS 92.120 before July 28, 1983;

Â Â Â Â Â  (b) At the time of the subdivisionÂs creation, would have met the definition of a planned community under ORS 94.550; and

Â Â Â Â Â  (c) Is not, because of the time of its creation, a planned community subject to the Oregon Planned Community Act.

Â Â Â Â Â  (3) The declaration for a condominium subject to the Oregon Condominium Act and created after July 28, 1983, and the declaration for a planned community, subject to the Oregon Planned Community Act and created after July 28, 1983, may include a provision prohibiting the creation of a timeshare plan involving any portion of the property of the condominium or planned community. [1983 c.530 Â§4; 1999 c.677 Â§29]

(Creation of Timeshare Estates)

Â Â Â Â Â  94.813 Character of timeshare estates. (1) Except as expressly modified by ORS 92.325, 92.425, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490, a timeshare estate is an estate in real property and has the character and incidents of an estate in fee simple at common law or estate for years if a leasehold. A timeshare license is an estate for years having the character and incidents of such an estate at common law.

Â Â Â Â Â  (2) A document transferring or encumbering a timeshare may not be rejected for recordation because of the nature or duration of the interest.

Â Â Â Â Â  (3) Neither a timeshare plan nor a timeshare, subject to regulation under ORS 94.803 and 94.807 to 94.945 is a Âsecurity,Â as defined in ORS 59.015. [1983 c.530 Â§Â§4a,5; 1985 c.349 Â§29; 1987 c.603 Â§25]

Â Â Â Â Â  94.815 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.816 Partition prohibited; exception. (1) Except as otherwise provided in this section, no judicial action for partition of a timeshare property may be undertaken as long as the property remains subject to a timeshare plan.

Â Â Â Â Â  (2) If any timeshare is owned by two or more persons as tenants in common, as tenants by the entirety or as tenants with rights of survivorship, nothing in this section shall prohibit the judicial sale of the timeshare in lieu of partition as between the cotenants.

Â Â Â Â Â  (3) A court of competent jurisdiction, on petition of the developer of a timeshare plan or the developerÂs successor in interest, may grant a waiver of the prohibition against partition under subsection (1) of this section, if the court is satisfied that:

Â Â Â Â Â  (a) The developer retains at least 50 percent of the timeshares created in the timeshare plan;

Â Â Â Â Â  (b) The timeshare plan has failed and the continuation of the use of timeshare property by timeshare owners is no longer possible in the manner prescribed by the timeshare instruments;

Â Â Â Â Â  (c) It is in the best interest of timeshare owners to terminate the timeshare plan and that no reasonable alternative to partition of the timeshare property exists;

Â Â Â Â Â  (d) The petition has not been brought by the developer to avoid the developerÂs responsibilities under the timeshare instrument without good cause; and

Â Â Â Â Â  (e) The holder of each blanket encumbrance consents to the proceeding under this section.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, upon a court declaration of timeshare plan failure under subsection (3) of this section, the court shall proceed to partition the timeshare property as otherwise provided by law.

Â Â Â Â Â  (5) In the event of a court-ordered sale in connection with partition, proceeds of the sale shall be applied in the following order:

Â Â Â Â Â  (a) Costs described in ORS 105.285 (1) and (2);

Â Â Â Â Â  (b) Repayment to owners except the developer of down payments and payments of principal and interest paid by such owners for their timeshares less the value, as determined by the court, of the ownersÂ use of their timeshares;

Â Â Â Â Â  (c) Payments to satisfy and discharge the remaining timeshare purchase money obligations of all owners except the developer. If the developer or an entity closely related to the developer holds the beneficial interest in any of such purchase money obligations, funds shall first be applied to discharge the purchase money obligations held by other holders, and then to the credit of the developer and its related entity for purchase money obligations held by the developer or such entity. Funds paid to the developer or the related entityÂs credit shall be held by the court as proceeds available to lienholders and other claimants in such partition. If there are insufficient funds to fully discharge purchase money obligations of all owners except the developer, the balance of unsatisfied purchase money obligations of all owners except the developer shall be discharged by judgment of the court; and

Â Â Â Â Â  (d) As otherwise provided by law. [1983 c.530 Â§6; 2003 c.576 Â§356]

Â Â Â Â Â  94.818 Recording of timeshare instrument; payments required. (1) To submit property located within this state to the provisions of ORS 94.803 and 94.807 to 94.945, the developer shall record a timeshare instrument in the office of the recording officer of every county in which the timeshare property is located. To submit property located outside this state to the provisions of ORS 94.803 and 94.807 to 94.945, the developer shall satisfy the requirements of ORS 94.885 for the recording of a notice of timeshare plan. The timeshare instrument shall comply with ORS 94.821 and shall be executed in accordance with subsection (2) of this section and acknowledged in the manner provided for acknowledgment of a deed.

Â Â Â Â Â  (2) If the developer is not the fee owner of the property, the fee owner and the vendor under any contract of sale and the lessor under any lease shall also execute the timeshare instrument for the purpose of consenting to the property being submitted to the provisions of ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (3) No timeshare instrument shall be recorded unless all taxes, penalties, special assessments, fees and charges that would be required to be paid for subdivisions or partitions under ORS 92.095 have been paid in the same manner as provided in ORS 92.095. [1983 c.530 Â§7; 1993 c.19 Â§2]

Â Â Â Â Â  94.820 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.821 Content of timeshare instrument. A timeshare instrument shall include:

Â Â Â Â Â  (1) A legal description of the timeshare property;

Â Â Â Â Â  (2) The name or other identification of the project;

Â Â Â Â Â  (3) Identification of timeshare periods by letter, name, number or a combination of letters, names and numbers and a description of the timeshare;

Â Â Â Â Â  (4) Identification of the accommodations;

Â Â Â Â Â  (5) The method for determining the ownerÂs liability for common expenses and real property taxes;

Â Â Â Â Â  (6) The method for notice and appeal of property tax values;

Â Â Â Â Â  (7) If additional accommodations may become part of the timeshare property or existing accommodations may be deleted from the timeshare property, the method for adding them to or deleting them from the property and the formula for allocation and reallocation of the liabilities for common expenses and of voting rights;

Â Â Â Â Â  (8) Any restrictions on the use, occupancy or alteration of a timeshare accommodation and any specified procedure or method for amending existing rules or adopting additional rules and regulations;

Â Â Â Â Â  (9) Any restriction on the alienation of a timeshare;

Â Â Â Â Â  (10) The ownership interest of the owner in personal property and provisions for care and replacement of personal property;

Â Â Â Â Â  (11) If the instrument creates timeshare licenses, the period the accommodations affected are committed to timeshare licenses and provisions for disposition of those accommodations at the end of the period, if the period is not infinite;

Â Â Â Â Â  (12) Any requirement for or restriction on amending the timeshare instrument;

Â Â Â Â Â  (13) The nature and duration of the ownerÂs rights in the timeshare plan, the circumstances under which the timeshare plan could be terminated and the procedure for terminating the timeshare plan;

Â Â Â Â Â  (14) A description of the form of conveyance or other instrument used by the developer to transfer a timeshare to a purchaser;

Â Â Â Â Â  (15) The identity of any person that has the power to grant an easement in the timeshare property or otherwise affect the title to the timeshare property;

Â Â Â Â Â  (16) How and by whom the timeshare plan will be managed, including but not limited to provisions for selecting a replacement or successor managing entity and provisions for continuity of management throughout the duration of the timeshare plan;

Â Â Â Â Â  (17) A description of the voting rights of a timeshare owner and the developer and other participation rights, if any, of a timeshare owner and the method for determining and allocating the voting rights; and

Â Â Â Â Â  (18) Provisions for notifying a timeshare owner of any authorized change in the ownerÂs voting or participation rights. [1983 c.530 Â§8; 1987 c.424 Â§4]

Â Â Â Â Â  94.823 Notice of intent to sell timeshares; form and content; rules. A developer shall submit a notice to the Real Estate Commissioner informing the commissioner of the developerÂs intent to sell timeshares in Oregon. The form and content of the notice shall be established by rule by the commissioner, but shall include at least:

Â Â Â Â Â  (1) The name and business and residence addresses of:

Â Â Â Â Â  (a) The developer;

Â Â Â Â Â  (b) The developerÂs agent;

Â Â Â Â Â  (c) The designated managing entity; and

Â Â Â Â Â  (d) Any person selling the timeshare plan within Oregon.

Â Â Â Â Â  (2) An explanation of the timeshare form of ownership to be offered under the timeshare plan.

Â Â Â Â Â  (3) A general description of the timeshare plan, including the number of timeshares to be offered under the timeshare plan and the number and description of the accommodations and facilities.

Â Â Â Â Â  (4) A complete description, including a copy of all necessary implementing documents, of the methods to be used by the developer to comply with the requirements of ORS 92.325, 92.425, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

Â Â Â Â Â  (5) A title report for the real property underlying the timeshare plan, acceptable to the commissioner and including a statement of any lien, defect, judgment or other encumbrance affecting title to the property.

Â Â Â Â Â  (6) A copy of any judgment against the developer or managing entity, the status of any pending suit that is material to the timeshare plan to which the developer or managing entity is a party and the status of any other suit that is material to the timeshare plan of which the developer has actual knowledge.

Â Â Â Â Â  (7) A description of any insurance coverage provided for the benefit of a purchaser or a statement that no insurance coverage is provided.

Â Â Â Â Â  (8) The name and address of the accommodations and facilities and the schedule for completing any improvements not complete at the time of filing.

Â Â Â Â Â  (9) The financial obligation of a purchaser, excluding the initial purchase price and including:

Â Â Â Â Â  (a) Additional charges and common expenses to which the purchaser may be subject, whether or not in the form of an assessment; and

Â Â Â Â Â  (b) An estimated operating budget and schedule of estimated common expenses.

Â Â Â Â Â  (10) A copy of the timeshare instrument or notice of timeshare plan as required under ORS 94.818.

Â Â Â Â Â  (11) A copy of any contract, lease or timeshare agreement to be signed by the purchaser.

Â Â Â Â Â  (12) A copy of the rules, limitations or conditions on the use of accommodations or facilities available to purchasers.

Â Â Â Â Â  (13) Any restriction on the transfer of any timeshare.

Â Â Â Â Â  (14) If any portion of the timeshare property is located outside the state, proof that the developer has recorded the notice of timeshare plan as required under ORS 94.833 (1).

Â Â Â Â Â  (15) Any other information the commissioner may determine is necessary. [1983 c.530 Â§19; 2003 c.14 Â§37]

Â Â Â Â Â  94.825 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.826 Information on exchange program; content. (1) A seller offering an exchange program to a purchaser in conjunction with a timeshare plan shall provide written information to the purchaser about the exchange program.

Â Â Â Â Â  (2) The exchange program information to be provided to the purchaser shall be established by rule by the Real Estate Commissioner and shall include at least:

Â Â Â Â Â  (a) The name and address of the exchange company;

Â Â Â Â Â  (b) Whether or not the purchaserÂs participation in the exchange program is dependent upon the timeshare planÂs continued affiliation with the exchange program;

Â Â Â Â Â  (c) Whether or not the purchaserÂs participation in the exchange program is voluntary;

Â Â Â Â Â  (d) A complete and accurate description of the terms and conditions of the purchaserÂs contractual relationship with the exchange program, and the procedure for modifying the exchange program contract;

Â Â Â Â Â  (e) The procedure to qualify for and effectuate an exchange;

Â Â Â Â Â  (f) A description of any limitation, restriction or priority system employed in the operation of the exchange program;

Â Â Â Â Â  (g) The circumstances under which a purchaser may lose the use and occupancy of the purchaserÂs accommodation in any properly applied for exchange through the exchange program;

Â Â Â Â Â  (h) Any fee for participation in the exchange program; and

Â Â Â Â Â  (i) Any other information material to the exchange program which, by omission, tends to make the information otherwise disclosed misleading.

Â Â Â Â Â  (3) The exchange program information shall be in addition to the information found in the public report required under ORS 94.828 (1), (2) and (4) and must be provided to the purchaser before a contract may be executed between the purchaser and the company offering the exchange program.

Â Â Â Â Â  (4) An exchange company offering an exchange program to purchasers in Oregon shall file the information required in subsection (2) of this section annually with the commissioner.

Â Â Â Â Â  (5) Only a timeshare owner and a developer other than a seller may participate in an exchange program. [1983 c.530 Â§21]

Â Â Â Â Â  94.828 Public report on plan. (1) After the Real Estate Commissioner receives a completed notice under ORS 94.823 the commissioner shall prepare a public report on the timeshare plan. In lieu of preparing a report, the commissioner may accept a report prepared by the developer and issue the report with any changes the commissioner considers necessary.

Â Â Â Â Â  (2) Whether or not the commissioner issues a public report on a timeshare plan the developer shall report to the commissioner any material change in the timeshare plan or in the marketing program for the timeshare plan within 10 days after the change occurs.

Â Â Â Â Â  (3) The commissioner may examine a timeshare plan subject to ORS 94.803 and 94.807 to 94.945 to be offered for sale and make a public report of the findings. If a timeshare plan is located within this state and no report is made within 45 days after the commissioner receives a completed timeshare filing, the report shall be considered waived.

Â Â Â Â Â  (4) As used in this section, Âmaterial changeÂ includes, but is not limited to:

Â Â Â Â Â  (a) The addition or deletion of a timeshare accommodation or facility.

Â Â Â Â Â  (b) A change in the method of marketing or conveyancing the timeshare plan.

Â Â Â Â Â  (c) A change in the purchase money handling procedure previously approved by the commissioner, including but not limited to:

Â Â Â Â Â  (A) A change in the escrow depository; or

Â Â Â Â Â  (B) A change in or creation of an encumbrance affecting more than one timeshare.

Â Â Â Â Â  (d) A change in the developer or, if the developer is an entity, a change in the name, form of organization or status of the developer.

Â Â Â Â Â  (e) A revision of the timeshare planÂs annual budget that will require a regular annual assessment against the owners that is more than 25 percent greater than the regular annual assessment indicated in the current public report for the timeshare plan.

Â Â Â Â Â  (f) Any legal or physical condition rendering a timeshare accommodation or facility unusable by an owner. [1983 c.530 Â§Â§20,39]

Â Â Â Â Â  94.829 Sale not allowed before issuance of public report; distribution and uses of report. (1) No developer or agent of the developer shall sell a timeshare in a timeshare plan before the issuance of a public report for the timeshare plan, unless the public report has been waived under ORS 94.828 (3).

Â Â Â Â Â  (2) A copy of the public report, when issued, shall be given to the prospective purchaser of a timeshare by the developer or agent of the developer prior to the execution of a binding contract or agreement for the sale of the timeshare. The developer or the developerÂs agent shall take a receipt from the prospective purchaser upon delivery of a copy of the Real Estate CommissionerÂs public report. Each such receipt shall be kept on file by the developer within this state subject to inspection by the commissioner or the commissionerÂs authorized representative for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (3) The commissionerÂs public report shall not be used for advertising purposes unless the report is used in its entirety. No portion of the public report shall be underscored, italicized or printed in larger or heavier type than the balance of the public report unless the true copy of the report emphasizes the portion.

Â Â Â Â Â  (4) The commissioner may furnish, at cost, copies of a public report for the use of a developer.

Â Â Â Â Â  (5) The requirements of this section extend to timeshares sold by the developer after repossession.

Â Â Â Â Â  (6) Remedies and sanctions available for violation of ORS 646.605 to 646.656 are available for violation of this section, in addition to any other remedies or sanctions provided by law. [1985 c.76 Â§2]

Â Â Â Â Â  94.830 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.831 Filing fees; inspection advance payment; disposition of moneys. (1) The notice required under ORS 94.823 shall be accompanied by a filing fee as follows:

Â Â Â Â Â  (a) For a timeshare plan developed in a single phase, $500 plus $10 for each timeshare but in no case shall the fee exceed $3,000.

Â Â Â Â Â  (b) For a timeshare plan developed in two or more phases, $500 plus $10 for each timeshare in the first phase, and $5 for each additional timeshare developed in a subsequent phase of the same development, but in no case shall the fee exceed $3,000 for each phase.

Â Â Â Â Â  (2) For a material change notice submitted under ORS 94.828 (1), (2) and (4), the Real Estate Commissioner may charge a fee not to exceed $100 for each page of the public report that must be revised, but in no case shall the fee for a material change exceed $500.

Â Â Â Â Â  (3) When an examination is to be made of timeshare property located in the State of Oregon, or timeshare property located outside Oregon that will be offered for sale to persons within Oregon, the commissioner, in addition to the filing fee provided in subsections (1) and (2) of this section, may require the developer to advance payment of an amount estimated by the commissioner to be the expense incurred in going to and returning from the timeshare property, and an amount estimated to be necessary to cover the additional expense of the examination not to exceed $200 a day for each day consumed in the examination of the timeshare property. The amounts estimated by the commissioner under this subsection shall be based upon any applicable limits established and regulated by the Oregon Department of Administrative Services under ORS 292.220.

Â Â Â Â Â  (4) The moneys received under subsections (1) to (3) of this section shall be paid into the State Treasury and placed in the General Fund to the credit of the Real Estate Account established under ORS 696.490. [1983 c.530 Â§Â§22,23,24]

Â Â Â Â Â  94.833 Sale of timeshare plan located out-of-state. (1) Before negotiating within this state for the sale of a timeshare in a timeshare plan composed wholly or partially of timeshare property located outside this state, the developer of the timeshare plan must:

Â Â Â Â Â  (a) Comply with ORS 94.803 and 94.807 to 94.945; and

Â Â Â Â Â  (b) Record, in the real property records of each county or other appropriate jurisdiction of each state in which the timeshare property is located for use of a timeshare owner, the notice of timeshare plan, as defined in ORS 94.885 for the timeshare plan. This recording requirement does not apply to timeshare property located in foreign countries.

Â Â Â Â Â  (2) Before the sale of a timeshare in a timeshare plan composed wholly of timeshare property located within this state, the developer of the timeshare plan must comply with the applicable provisions of ORS 94.803 and 94.807 to 94.945. [1983 c.530 Â§18]

Â Â Â Â Â  94.835 [Repealed by 1971 c.478 Â§1]

(PurchaserÂs Rights)

Â Â Â Â Â  94.836 Cancellation of purchase within five days. (1) A purchaser from a developer may cancel, for any reason, any contract, agreement or other evidence of indebtedness associated with the sale of the timeshare within five calendar days from the date the purchaser signs the first written offer or contract to purchase.

Â Â Â Â Â  (2) Cancellation, under subsection (1) of this section, occurs when the purchaser gives written notice to the developer at the developerÂs address. The cancellation period in subsection (1) of this section does not begin until the developer provides the purchaser with developerÂs address for cancellation purposes.

Â Â Â Â Â  (3) A notice of cancellation given by a purchaser need not take a particular form and is sufficient if it indicates in writing the purchaserÂs intent not to be bound by the contract or evidence of indebtedness.

Â Â Â Â Â  (4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that the notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) Upon receipt of a timely notice of cancellation, the developer shall immediately return any payment received from the purchaser. If the payment was made by check, the developer shall not be required to return the payment to the purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all payments the purchaser shall immediately transfer any rights the purchaser may have acquired in the timeshare to the developer, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaserÂs copy of the executed evidence of indebtedness to the developer, and the developer shall cancel the evidence of indebtedness. Any encumbrance against the purchaserÂs interest in the timeshare arising by operation of law from an obligation of the purchaser existing before transfer of the interest to the purchaser shall be extinguished by the reconveyance.

Â Â Â Â Â  (6) No act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) of this section. After the expiration of the five-day cancellation period, a developer may require a purchaser to execute and deliver to the developer a signed statement disclaiming any notice of cancellation timely and properly made by the purchaser before the five-day cancellation period expired under subsection (1) of this section, that has not been received by the developer. A disclaimer statement executed by the purchaser shall rescind the notice of cancellation. [1983 c.530 Â§26]

Â Â Â Â Â  94.839 Notice of cancellation right. (1) The first written agreement for the sale of a timeshare to a purchaser signed by the purchaser shall contain, either upon the first page of the agreement or on a separate sheet attached to the first page, the following notice in at least 8-point type:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  NOTICE TO PURCHASER

Â Â Â Â Â  BY SIGNING THIS AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE A TIMESHARE. HOWEVER, YOU HAVE FIVE CALENDAR DAYS AFTER SIGNING THIS AGREEMENT TO CANCEL THE AGREEMENT BY WRITTEN NOTICE TO THE DEVELOPER OR THE DEVELOPERÂS AGENT AT THE FOLLOWING ADDRESS:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE FIVE-DAY CANCELLATION PERIOD ENDS, YOU SHOULD CAREFULLY EXAMINE THE PUBLIC REPORT ON THE TIMESHARE PLAN AND ANY ACCOMPANYING INFORMATION DELIVERED BY THE DEVELOPER. ______________________________________________________________________________

Â Â Â Â Â  (2) A copy of the notice set forth in subsection (1) of this section shall be given to each purchaser under an agreement described in subsection (1) of this section at the time or immediately after the purchaser signs the agreement. [1983 c.530 Â§27]

Â Â Â Â Â  94.840 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.841 Waiver of rights void. Any condition, stipulation or provision in a sales agreement, lease or other legal document, that binds a purchaser to waive legal rights granted to the purchaser under ORS 94.803 and 94.807 to 94.945 against the developer shall be considered to be contrary to public policy and void. [1983 c.530 Â§28]

Â Â Â Â Â  94.843 Limits on developer right to transfer. (1) A developer may not transfer the developerÂs interest in accommodations or facilities of a timeshare plan unless the transferee, as to each owner whose interest is involved in the transfer, agrees to:

Â Â Â Â Â  (a) Honor the right of each owner to occupy and use the accommodations and facilities;

Â Â Â Â Â  (b) Honor the right of a purchaser to cancel a contract and receive an appropriate refund, as provided in ORS 94.836;

Â Â Â Â Â  (c) Comply with ORS 94.803 and 94.807 to 94.945 as long as the transferee continues to sell the timeshare plan, or as long as the owner is entitled to occupy the accommodations or use the facilities; and

Â Â Â Â Â  (d) Assume all of the developerÂs obligations to the owners under the timeshare instrument.

Â Â Â Â Â  (2) Within 30 days after the transfer of the developerÂs interest, notice of the transfer shall be mailed to each owner.

Â Â Â Â Â  (3) A person holding a blanket encumbrance on the property constituting timeshare property is not a transferee for purposes of this section, if the person has executed and recorded a nondisturbance agreement in accordance with ORS 94.885. [1983 c.530 Â§17]

Â Â Â Â Â  94.845 [Repealed by 1971 c.478 Â§1]

(Association of Owners; Management)

Â Â Â Â Â  94.846 Designation of managing entity; duties and powers of entity. (1) Before the closing of the first timeshare sale the developer shall designate a managing entity, which may be the developer, the ownersÂ association, a trust, a management firm or an individual.

Â Â Â Â Â  (2) The managing entity shall act as a fiduciary to each timeshare owner.

Â Â Â Â Â  (3) The managing entity shall be responsible for:

Â Â Â Â Â  (a) Managing and maintaining all accommodations and facilities of the timeshare plan.

Â Â Â Â Â  (b) Collecting any assessment for common expenses.

Â Â Â Â Â  (c) Providing each owner with an itemized annual budget including all receipts and expenditures.

Â Â Â Â Â  (d) Maintaining all books and records concerning the timeshare plan on the timeshare property and making the books and records available for inspection by an owner.

Â Â Â Â Â  (e) Making the books and records of the timeshare plan available for inspection by the Real Estate Agency.

Â Â Â Â Â  (f) Scheduling occupancy of accommodations if each owner does not acquire a specific timeshare period so that each owner receives the use of the timeshare planÂs accommodations and facilities to which the owner is entitled.

Â Â Â Â Â  (g) Performing all other duties necessary to maintain the accommodations or facilities as provided in any management contract or other agreement.

Â Â Â Â Â  (h) Acting as agent for the owners for purposes of real property taxation, including collection and payment of real property taxes.

Â Â Â Â Â  (i) Hiring and supervising an employee or agent to perform a function described in paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (4) After giving the managing entity reasonable notice, a timeshare owner may require the managing entity to provide the names and addresses of all other timeshare owners in the timeshare plan. The managing entity may require the payment of a reasonable fee for reproduction costs.

Â Â Â Â Â  (5) Unless expressly prohibited by the timeshare instrument, the managing entity shall have the authority to execute, acknowledge, deliver and record on behalf of the timeshare owners, an easement, right of way, license and any other similar interest affecting the timeshare property if the interest is beneficial and not materially detrimental to the timeshare plan.

Â Â Â Â Â  (6) The instrument granting an interest under subsection (5) of this section shall be executed by the managing entity and acknowledged in the manner provided for acknowledgment of deeds under ORS 93.410.

Â Â Â Â Â  (7) For the purpose of transferring or otherwise disposing of all or any portion of the accommodations and facilities in the timeshare plan upon termination of the plan, the managing entity shall be the attorney-in-fact for each owner. Any transfer or disposition will be effective if the managing entity executes and acknowledges the written transfer instrument. [1983 c.530 Â§9; 1987 c.424 Â§5; 2003 c.14 Â§38]

Â Â Â Â Â  94.848 How managing entity of developer terminated. A timeshare instrument that provides for the developer or an agent selected by the developer to manage the timeshare property until an ownersÂ association, a trust or the owners assume the role of managing entity shall include provisions for:

Â Â Â Â Â  (1) Termination of developer management or developer selected management by the association, trust or owners;

Â Â Â Â Â  (2) Termination of contracts for goods and services for the timeshare property entered into during the period the developer served as the managing entity;

Â Â Â Â Â  (3) A regular accounting at least annually by the developer to the association, trust or owners as to all matters affecting the timeshare property; and

Â Â Â Â Â  (4) Immediate termination of the developer as managing entity by the association, trust or owners and assumption of management functions by an association or trust in the case of abandonment or substantial breakdown of management services for the timeshare plan. [1983 c.530 Â§10]

Â Â Â Â Â  94.850 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.853 Payment of common expenses. (1) Until the closing of the first timeshare sale the developer shall pay all common expenses.

Â Â Â Â Â  (2) After the closing of the first timeshare sale, the managing entity shall charge an annual assessment for the payment of common expenses based on the projected annual budget. The assessment shall be against:

Â Â Â Â Â  (a) Each owner in the proportion specified in the timeshare instrument and the developer for the share allocated to all timeshare periods still owned by the developer at the time the assessment is made;

Â Â Â Â Â  (b) As provided in paragraph (a) of this subsection, except that the developer shall also pay that portion of the total assessment not paid by any owner, if the developer guarantees payment of all common expenses of the timeshare plan under the provisions of the timeshare instrument; or

Â Â Â Â Â  (c) The developer for the total assessment if the developer agrees to pay all common expenses of the timeshare plan under the provisions of the timeshare instrument.

Â Â Â Â Â  (3) Unless otherwise specified in the timeshare instrument, past due assessments shall bear interest at the legal rate. [1983 c.530 Â§11; 2003 c.14 Â§39]

Â Â Â Â Â  94.855 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.856 Assessment of common expenses as lien; recording; foreclosure; fees; remedies; exception. (1) Whenever a managing entity levies an assessment for common expenses against a timeshare estate, the managing entity, upon complying with subsection (2) of this section, shall have a lien upon the timeshare estate for the reasonable value of the expenses, for any unpaid assessment and interest as provided in subsection (2)(b) of this section and for any late charges, fines and costs of collection, including but not limited to attorney fees and court costs. The lien shall be prior to any other lien or encumbrance upon the timeshare estate except:

Â Â Â Â Â  (a) Blanket encumbrances of record;

Â Â Â Â Â  (b) Tax and assessment liens; and

Â Â Â Â Â  (c) A purchase money mortgage of record, a purchase money trust deed of record or a purchase agreement of record.

Â Â Â Â Â  (2)(a) A managing entity claiming a lien under subsection (1) of this section shall record in the county in which the timeshare estate or some part thereof is located a claim containing:

Â Â Â Â Â  (A) A true statement of the account due for common expenses after deducting all just credits and offsets;

Â Â Â Â Â  (B) The name of the owner of the timeshare estate, or reputed owner, if known; and

Â Â Â Â Â  (C) The designation of the timeshare estate, sufficient for identification.

Â Â Â Â Â  (b) If a claim is filed and recorded under this section and the owner of the timeshare estate subject to the claim thereafter fails to pay any assessment chargeable to the timeshare estate, then so long as the original or any subsequent unpaid assessment remains unpaid the claim shall automatically accumulate the subsequent unpaid assessment and interest thereon without the necessity of further filings under this section.

Â Â Â Â Â  (3) The claim shall be verified by the oath of a person having knowledge of the facts and shall be filed with and recorded by the recording officer in the book kept for the purpose of recording liens filed under ORS 87.035. The record shall be indexed in the same manner that a deed or other conveyance is required by ORS 93.630 to be indexed.

Â Â Â Â Â  (4) The proceeding to foreclose a lien created by this section shall conform as nearly as possible to the proceeding to foreclose a lien created by ORS 87.010, except that notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the claim is filed under subsection (3) of this section. For the purpose of determining the date the claim is filed in those cases where subsequent unpaid assessments have accumulated under the claim as provided in subsection (2)(b) of this section, the claim regarding each unpaid assessment shall be considered to have been filed at the time the unpaid assessment became due. The lien may be enforced by the managing entity. An action to recover a money judgment for unpaid common expenses may be maintained without foreclosing or waiving the lien securing the claim for common expenses.

Â Â Â Â Â  (5) Unless the timeshare instrument provides otherwise, a fee, late charge, fine and interest imposed under ORS 94.858 (4)(i) is enforceable as an assessment under this section.

Â Â Â Â Â  (6) In addition to seeking a money judgment for the unpaid assessment if the timeshare plan conveys only a timeshare license, the managing entity may bring an action for breach of contract.

Â Â Â Â Â  (7) A construction lien under ORS 87.001 to 87.093 for labor performed or materials furnished to timeshare property, if properly incurred by the association or managing entity for the benefit of all timeshare owners with interests in the timeshare property shall, if effective, attach to each timeshare with interests in the timeshare property. The owner of a timeshare subject to the lien shall have the right to have the timeshare released from the lien by payment of the amount of the lien attributable to the timeshare. The amount of the lien attributable to the timeshare and the payment required to satisfy the lien, in the absence of agreement, shall be determined by application of the allocation of common expenses established in the timeshare instrument.

Â Â Â Â Â  (8) Except as provided in subsection (7) of this section, a construction lien under ORS 87.001 to 87.093 for labor performed or materials furnished to a unit shall not be filed against the timeshare of any timeshare owner who did not expressly consent to or request the labor or materials. Consent shall be considered given under this subsection by the owner of a timeshare in the case of emergency repairs to the timeshare property done with the consent or at the request of the managing entity. [1983 c.530 Â§12]

Â Â Â Â Â  94.858 OwnersÂ association; powers and duties. (1) The timeshare instrument may provide that an association of timeshare owners be organized to serve as a means through which the timeshare owners may take action with regard to the administration, management and operation of the timeshare plan and the timeshare property. The association shall be organized as a corporation for profit or nonprofit corporation. The name of the association shall include the complete name of the timeshare plan.

Â Â Â Â Â  (2) Membership in the association shall be limited to timeshare owners.

Â Â Â Â Â  (3) The affairs of the association shall be governed by a board of directors or other governing body as provided for in the bylaws adopted under the applicable incorporation requirements.

Â Â Â Â Â  (4) Subject to the provisions of the timeshare instrument and bylaws, the association may:

Â Â Â Â Â  (a) Assume the role of managing entity;

Â Â Â Â Â  (b) Adopt and amend bylaws, rules and regulations;

Â Â Â Â Â  (c) Adopt and amend budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from timeshare owners;

Â Â Â Â Â  (d) Hire and terminate a managing agent, other employees, agents and independent contractors;

Â Â Â Â Â  (e) Institute, defend or intervene in litigation or an administrative proceeding in the associationÂs own name on behalf of the association or on behalf of two or more timeshare owners on any matter affecting the timeshare property;

Â Â Â Â Â  (f) Make contracts and incur liabilities;

Â Â Â Â Â  (g) Regulate the use, maintenance, repair, replacement and modification of timeshare property;

Â Â Â Â Â  (h) Acquire by purchase, lease, devise, gift or voluntary grant real property or any interest therein and take, hold, possess and dispose of real property or any interest therein;

Â Â Â Â Â  (i) Impose a charge for the late payment of an assessment and, after giving notice and an opportunity to be heard, levy a reasonable fine for violation of the timeshare instrument, bylaws and rules and regulations of the association;

Â Â Â Â Â  (j) Provide for the indemnification of the associationÂs officers and governing board and maintain adequate liability insurance for the associationÂs officers and governing board;

Â Â Â Â Â  (k) Exercise any other power conferred by a timeshare instrument or bylaws; and

Â Â Â Â Â  (L) Exercise any other power determined by the association to be necessary and proper for the governance and operation of the association.

Â Â Â Â Â  (5) If an association of timeshare owners is formed under this section, the public report issued for the timeshare plan under ORS 94.828 (1), (2) and (4) shall include a disclosure of the powers of the association and the manner in which the association will be governed. [1983 c.530 Â§13]

Â Â Â Â Â  94.863 DeveloperÂs duty to managing entity. The developer shall deliver to the designated managing entity before the closing of the first timeshare sale, the following:

Â Â Â Â Â  (1) The original or a photocopy of the recorded timeshare instrument for the timeshare plan and any supplements and amendments thereto.

Â Â Â Â Â  (2) A copy of any other document creating the managing entity.

Â Â Â Â Â  (3) Any rules and regulations that have been promulgated.

Â Â Â Â Â  (4) A report of the present financial condition of the timeshare plan. The report shall consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the timeshare instrument whichever period is less.

Â Â Â Â Â  (5) All funds of the timeshare plan, or control thereof, including, but not limited to, any bank signature card.

Â Â Â Â Â  (6) All tangible personal property that is the property of the timeshare plan and an inventory of such property.

Â Â Â Â Â  (7) A copy of the following, if available:

Â Â Â Â Â  (a) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans.

Â Â Â Â Â  (b) The original specifications indicating all material changes.

Â Â Â Â Â  (c) The plans for any underground site service, site grading, drainage and landscaping.

Â Â Â Â Â  (d) Any other plans and information relevant to future repair or maintenance of the timeshare property.

Â Â Â Â Â  (8) Insurance policies.

Â Â Â Â Â  (9) A roster of timeshare owners and their addresses and telephone numbers, if known, as shown on the developerÂs records.

Â Â Â Â Â  (10) Leases of the timeshare facilities and accommodations and any other leases to which the managing entity is a party.

Â Â Â Â Â  (11) Any employment or service contract to which the managing entity is a party and any service contract under which the managing entity has an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service.

Â Â Â Â Â  (12) Any other contract to which the managing entity is a party. [1983 c.530 Â§14]

Â Â Â Â Â  94.867 Judicial declaration of failure in management. (1) A court of competent jurisdiction, upon petition by timeshare owners constituting at least 10 percent of the total number of timeshare owners in a timeshare plan, may declare a failure in the management of the timeshare plan and timeshare property and appoint a trustee to assume the duties of a managing entity for the timeshare plan, if the court finds that:

Â Â Â Â Â  (a) The management of the timeshare plan and timeshare property has failed to carry out the duties of a managing entity under the timeshare instrument and ORS 94.846 to 94.858;

Â Â Â Â Â  (b) The rights of the timeshare owners under the timeshare instrument will be substantially impaired if a trustee is not appointed; and

Â Â Â Â Â  (c) No reasonable alternative exists to appointment of a trustee to perform the functions of a managing entity.

Â Â Â Â Â  (2) The court may attach such conditions and terms to its appointment of a trustee under subsection (1) of this section as the court considers necessary to protect the rights of timeshare owners under the timeshare instrument.

Â Â Â Â Â  (3) The trustee shall send a copy of the courtÂs decision to the Real Estate Commissioner. [1983 c.530 Â§15; 1991 c.64 Â§3]

Â Â Â Â Â  94.869 Insurance coverage. (1) If the managing entity has the sole authority to decide whether to repair or reconstruct an accommodation or facility that has suffered damage or that an accommodation or facility must be repaired or reconstructed, the managing entity shall obtain and maintain at all times and shall pay for out of the funds for payment of common expenses, insurance covering the accommodations and facilities which may include reasonable deductible amounts reflecting self-insurance by the owners as a common expense and which shall include:

Â Â Â Â Â  (a) Insurance for all insurable improvements in the timeshare property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association, the timeshare owners individually and the managing entity including, but not limited to, the board of directors, to the public and to the timeshare owners and their invitees or tenants, incident to ownership, supervision, control or use of the property. There may be excluded from the policy required under this paragraph, coverage of a timeshare owner, other than coverage as a member of an association or board of directors, for liability arising out of acts or omissions of that owner and liability incident to the ownership or use of the part of the property as to which that owner has the exclusive use or occupancy. Liability insurance required under this paragraph shall be issued on a comprehensive liability basis.

Â Â Â Â Â  (2) If an individual timeshare owner is required to obtain insurance for the ownerÂs individual legal liability, the association or managing entity shall obtain insurance covering the accommodations and facilities which may include reasonable deductible amounts reflecting self-insurance by the owners as a common expense and which shall include:

Â Â Â Â Â  (a) Insurance for all insurable improvements in the timeshare property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association and the managing entity including, but not limited to, the board of directors, to the public or the timeshare owners and their invitees or tenants, incident to supervision, control or use of the property. [1983 c.530 Â§16]

(Escrow)

Â Â Â Â Â  94.871 When purchase money agreement prohibited; escrow requirements. (1) Unless a lien payment trust is established under ORS 94.890, no timeshare estate shall be sold by a developer by means of a purchase money agreement as defined in ORS 94.890 unless a collection escrow is established within this state with a person or firm authorized to receive escrows under the laws of this state and all of the following are deposited in the escrow:

Â Â Â Â Â  (a) A copy of the title report or abstract, as it relates to the timeshare estate being sold.

Â Â Â Â Â  (b) The original or an executed copy of the sales document relating to the purchase of the timeshare estate clearly setting forth the legal description of the interest being purchased, the principal amount of any blanket encumbrance outstanding on the date of the sales document and the terms of the sales document.

Â Â Â Â Â  (c) A commitment in a form satisfactory to the Real Estate Commissioner to give a partial release for the interest being sold from the terms and provisions of any blanket encumbrance on or before full payment of the purchase price by the purchaser.

Â Â Â Â Â  (d) A commitment in a form satisfactory to the commissioner to give a release of any other lien or encumbrance existing against the timeshare estate being sold.

Â Â Â Â Â  (e) A warranty or bargain and sale deed in good and sufficient form conveying to the purchaser merchantable and marketable title to the timeshare estate.

Â Â Â Â Â  (2) The developer shall submit written authorization allowing the commissioner to inspect any escrow deposit established under subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of the procedures provided in subsection (1) of this section, the developer shall conform to an alternative requirement or method if the commissioner finds that the alternative requirement or method carries out the intent and provisions of this section. [1983 c.530 Â§25]

Â Â Â Â Â  94.873 Escrow account; closing; release. (1) All funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds thereof received in this state by a developer from or on behalf of a purchaser or prospective purchaser in connection with the purchase or reservation of a timeshare must be placed in an escrow account with an escrow agent authorized under ORS 94.881 or the trustee of a lien payment trust established under ORS 94.890.

Â Â Â Â Â  (2) The establishment of an escrow account under subsection (1) of this section shall be by written agreement between the developer and the escrow agent. The escrow agreement must provide for the handling of a purchaserÂs funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds as required by ORS 94.873 to 94.905.

Â Â Â Â Â  (3) A purchaserÂs funds, negotiable instruments, purchase money agreements, credit card authorizations and any proceeds may be released from escrow without a closing only as follows:

Â Â Â Â Â  (a) If the purchaser gives a valid notice of cancellation under ORS 94.836, to the purchaser within 15 days after the notice of cancellation is received.

Â Â Â Â Â  (b) If the purchaser or developer properly terminates a sales agreement under its terms or terminates a reservation agreement, to the purchaser or developer according to the terms of the sales agreement or reservation agreement.

Â Â Â Â Â  (c) If the purchaser or developer defaults in performing an obligation under the sales agreement, to the purchaser or developer according to the terms of the sales agreement.

Â Â Â Â Â  (4) After an escrow closing for the sale of a timeshare, a purchaserÂs funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds shall be delivered by the escrow agent:

Â Â Â Â Â  (a) To the trustee of a lien payment trust established under ORS 94.890 to protect the purchaser from any blanket encumbrance.

Â Â Â Â Â  (b) As provided by an alternative arrangement approved by the Real Estate Commissioner under ORS 94.900.

Â Â Â Â Â  (c) To the seller if the timeshare is conveyed to the purchaser free and clear of any blanket encumbrance or as provided in ORS 94.876.

Â Â Â Â Â  (5) Under no circumstances may the escrow agent release a purchaserÂs funds, negotiable instruments, purchase money agreements or credit card authorizations or proceeds from the escrow account to anyone except the purchaser until:

Â Â Â Â Â  (a) The five-day cancellation period under ORS 94.836 expires as to the purchaser whose funds, instruments, agreements, authorizations or proceeds are being released;

Â Â Â Â Â  (b) The escrow agent receives a written statement from the developer that no valid cancellation notice under ORS 94.836 has been received from the purchaser involved or from the purchaser that the purchaser has not given such a notice; and

Â Â Â Â Â  (c) The escrow agent receives a written statement from the developer that no other cancellation notice was received during the five-day cancellation period from the purchaser involved.

Â Â Â Â Â  (6) The purpose of any escrow established under this section shall be to protect a purchaserÂs right to a refund if the purchaser cancels the timeshare sales agreement during the five-day cancellation period under ORS 94.836, or if a prospective purchaser cancels a reservation agreement for the purchase of a timeshare.

Â Â Â Â Â  (7) As used in this section Âreservation agreementÂ means an agreement relating to the future sale of a timeshare that is not binding on the purchaser which grants the purchaser the right to cancel the agreement for any reason without penalty and to obtain a refund of any funds deposited at any time until the purchaser executes a timeshare sales agreement. [1983 c.530 Â§29]

Â Â Â Â Â  94.876 Requirements for closing escrow. (1) Subject to the requirements of ORS 94.871 and 94.873, an escrow for the sale of a timeshare estate may close only if one of the following alternatives for protecting the purchaser is satisfied:

Â Â Â Â Â  (a) The timeshare estate is conveyed to the purchaser free and clear of any blanket encumbrance;

Â Â Â Â Â  (b) The timeshare property in which the timeshare estate is granted is conveyed to a trustee under a lien payment trust established under ORS 94.890 and every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement;

Â Â Â Â Â  (c) The timeshare estate is conveyed to the purchaser subject only to a blanket encumbrance in which every person holding an interest in the blanket encumbrance executes and records a nondisturbance agreement or the Real Estate Commissioner accepts a surety bond as an alternative arrangement under ORS 94.900 in an amount that is sufficient to satisfy the blanket encumbrance; or

Â Â Â Â Â  (d) All requirements of an alternative arrangement approved by the commissioner under ORS 94.900 are satisfied.

Â Â Â Â Â  (2) Subject to the requirements of ORS 94.873, an escrow for the sale of a timeshare license may close only if one of the following alternatives for protecting the purchaser is satisfied:

Â Â Â Â Â  (a) The timeshare property is conveyed to a trustee free and clear of any blanket encumbrance;

Â Â Â Â Â  (b) The timeshare property is conveyed to a trustee under a lien payment trust established under ORS 94.890 and every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement;

Â Â Â Â Â  (c) Every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement and the commissioner accepts a recorded surety bond in an amount that is sufficient to satisfy the blanket encumbrance; or

Â Â Â Â Â  (d) The requirements of an alternative arrangement approved by the commissioner under ORS 94.900 are satisfied. [1983 c.530 Â§30]

Â Â Â Â Â  94.878 Duties of escrow agent. An escrow agent holding funds under ORS 94.873:

Â Â Â Â Â  (1) May invest the escrowed funds in securities of the federal government or any agency thereof or in savings or time deposits in institutions insured by an agency of the federal government according to the terms of the agreement between the escrow agent and the developer.

Â Â Â Â Â  (2) Shall maintain separate books and records for each timeshare plan in accordance with generally accepted accounting methods. [1983 c.530 Â§36]

Â Â Â Â Â  94.881 Who may serve as escrow agent. (1) Funds placed into escrow under ORS 94.873 shall be placed into an escrow account established solely for that purpose with one of the following acting as an escrow agent:

Â Â Â Â Â  (a) An attorney who is a member of the Oregon State Bar;

Â Â Â Â Â  (b) An insured institution, as defined in ORS 706.008, that is authorized to accept deposits in this state;

Â Â Â Â Â  (c) A trust company, as defined in ORS 706.008, that is authorized to transact trust business in this state; or

Â Â Â Â Â  (d) An escrow agent licensed under ORS 696.505 to 696.590.

Â Â Â Â Â  (2) In connection with sales of timeshares made outside of this state for the use of timeshare property located within this state, the escrow agent required under ORS 94.871 and 94.873 may be located in and the purchasersÂ funds, negotiable instruments, purchase money contracts and credit card authorizations may be held by the out-of-state escrow agent, if the law of the state in which the sales are made requires impoundment in that state and the out-of-state escrow agent is approved by the Real Estate Commissioner. [1983 c.530 Â§37; 1997 c.631 Â§393]

(Lien Payment)

Â Â Â Â Â  94.885 Rights of lienholder. (1) When a nondisturbance agreement has been executed by the lienholder and recorded, the lienholder, its successors and anyone who acquires the property through foreclosure, by deed, assignment or transfer in lieu of foreclosure, shall take the property subject to the rights of the owners under the timeshare plan.

Â Â Â Â Â  (2) When a notice of timeshare plan is recorded, any claim by the developerÂs creditors and any claim upon or by a successor to the interest of the titleholder who executed the notice shall be subordinate to the interest of the timeshare owners if the sale is closed after the notice is recorded. The recording of notice shall not affect:

Â Â Â Â Â  (a) The rights or lien of a lienholder whose lien was recorded before the notice of timeshare plan;

Â Â Â Â Â  (b) The rights of a person holding an option in the timeshare property if the option was recorded before the notice of timeshare plan; and

Â Â Â Â Â  (c) The rights or lien of a lienholder having a recorded purchase money mortgage, recorded purchase money trust deed or recorded purchase agreement on the timeshare.

Â Â Â Â Â  (3) As used in ORS 94.873, 94.876 and 94.885 to 94.905:

Â Â Â Â Â  (a) ÂNondisturbance agreementÂ means an instrument by which the holder of a blanket encumbrance agrees that the holderÂs rights in the timeshare property shall be subordinate to the rights of any timeshare owner. Every nondisturbance agreement shall contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the timeshare property through the blanket lien shall not use, or cause or permit the property to be used in a manner that prevents a timeshare owner from using the timeshare property in the manner contemplated by the timeshare plan. The lienholderÂs agreement not to disturb an owner may require as a continuing condition that the owner perform all obligations and make all payments due under any purchase money agreement for the ownerÂs timeshare and, if the timeshare is held as a leasehold, under the lease for the ownerÂs timeshare.

Â Â Â Â Â  (b) ÂNotice of timeshare planÂ means an instrument executed by the holder of the legal and equitable title to the fee or long-term leasehold interest in a timeshare property which provides notice of the existence of the timeshare plan and of the rights of timeshare owners. The notice of timeshare plan must identify the timeshare period for each timeshare. For a timeshare property located wholly within this state, recording of the timeshare instrument for the property under ORS 94.818 shall be considered the recording of a notice of timeshare plan for the property. If the timeshare property is located outside the state, the notice may be contained in a declaration of covenants, conditions and restrictions that provides that as a matter of covenant, the notice shall have the effects described in subsection (2) of this section. The notice must be prepared to constitute a covenant running with an equitable servitude upon the timeshare property for the duration of the timeshare plan and to have the effects described in subsection (2) of this section.

Â Â Â Â Â  (4) If the developer proposes use of a nondisturbance agreement, the public report issued for the timeshare plan under ORS 94.828 (1), (2) and (4) shall include disclosure of the nature and limitations of nondisturbance agreements, the nature and amount of outstanding blanket encumbrances and the potential impact upon timeshare purchasers of failure to pay off the outstanding blanket encumbrances. [1983 c.530 Â§31]

Â Â Â Â Â  94.890 Lien payment trust; payments; delinquencies. (1) A lien payment trust may be established with a trust company as defined in ORS 706.008 that is authorized to transact trust business in this state, for the conveyance of timeshare property to the trustee under ORS 94.876 if the trust instrument provides for at least the following:

Â Â Â Â Â  (a) Title to the timeshare property must be transferred to the trustee before the purchaserÂs funds, negotiable instruments, purchase money agreements or credit card authorizations or proceeds are disbursed by the escrow agent.

Â Â Â Â Â  (b) The trustee shall not convey or transfer all or any portion of the timeshare property except for an accommodation in which no owner has any further right of occupancy or as permitted at termination of the trust.

Â Â Â Â Â  (c) The trustee shall not encumber the timeshare property without the consent of the Real Estate Commissioner.

Â Â Â Â Â  (d) The association, if any, and all timeshare owners are made third party beneficiaries of the trust.

Â Â Â Â Â  (e) Notice of the trusteeÂs intention to resign must be given to the commissioner at least 90 days before the resignation takes effect.

Â Â Â Â Â  (f) The trust instrument may not be amended to adversely affect the interests or rights of a timeshare owner without the written approval of the association or, if no association, a majority of the timeshare owners.

Â Â Â Â Â  (g) Require the deposit into trust of a lien payment deposit, as required by subsection (3) of this section, before the closing of the first timeshare sale.

Â Â Â Â Â  (h) Require the deposit into trust before closing the first timeshare sale, and the intention to maintain for the duration of the trust, an installment payment reserve consisting of funds in an amount sufficient at all times:

Â Â Â Â Â  (A) To pay the total of three successive monthly installments of debt service on each blanket encumbrance or, if installments of debt services are not payable monthly or in equal installments, such funds as the commissioner determines reasonably necessary to assure that the trustee will have sufficient cash to make any payment under the blanket encumbrances when due; and

Â Â Â Â Â  (B) To create a sinking fund to extinguish the debt at its maturity if the blanket encumbrance against the trust property is an interest only loan, contains a balloon payment provision or is otherwise not fully amortized under the terms for repayment.

Â Â Â Â Â  (i) Authorize the trustee to sell, transfer, hypothecate, encumber, or otherwise dispose of the purchase money agreement or any other asset composing the lien payment deposit or any portion thereof if, in the trusteeÂs judgment, such action is necessary to enable the trustee to make all payments required under the blanket encumbrances to prevent foreclosure of the blanket encumbrance.

Â Â Â Â Â  (j) Require the developer to replenish the funds and assets in the trust whenever the lien payment deposit or the funds in the installment payment reserve fail to meet the requirements set forth in this subsection.

Â Â Â Â Â  (k) Provide that the trustee periodically shall disburse funds in the trust as follows: First, to pay real property taxes, governmental assessments, and lease rent, if any; second, to pay current payments due on the blanket encumbrances, in their order of priority; third, to any sinking fund established for the payment of blanket encumbrances, including any prepayment penalties and release prices; fourth, to pay any service charge and cost payable to the trustee and its collection agent, if any, under the trust instrument; and fifth, to the developer or as directed by the developer.

Â Â Â Â Â  (L) Contain any other provisions required by the commissioner under rules adopted under ORS 94.915 (2) and (3).

Â Â Â Â Â  (2) Every purchase money agreement delivered to the trustee of a lien payment trust must contain a notice to the holder that the trustee may make demand of the holder to deliver to the trustee all payments made by the owner after the trustee mails notice that the funds and other assets in the trust are inadequate to meet the lien payment deposit requirements. Following such demand, the holder must immediately deliver all subsequent payments of the owner to the trustee and continue to deliver the payments until the lien payment deposit is replenished.

Â Â Â Â Â  (3)(a) The lien payment deposit shall consist of either nondelinquent purchase money agreements from timeshare owners in the timeshare plan or other assets deposited into the trust by the developer and approved by the commissioner. The purchase money agreements must have an aggregate remaining principal balance of not less than, and any other assets deposited must have a liquidated value of not less than, 110 percent of the difference between the aggregate remaining balance owing under blanket encumbrances against the timeshare property, including any prepayment penalties, release prices or similar charges, and the amount of money or its equivalent in the trust and available at any time to be applied to the reduction of the principal balance of the blanket encumbrance. The developer shall have the burden of establishing the liquidated value of assets other than purchase money agreements from timeshare owners in the timeshare plan.

Â Â Â Â Â  (b) If the blanket encumbrance payment deposit consists of purchase money agreements, the payments required to be made by owners under the agreements shall:

Â Â Â Â Â  (A) Be due on or before the date payments become due on the blanket encumbrances;

Â Â Â Â Â  (B) If paid when due as provided in subsection (4) of this section, be equal to at least 110 percent of the amount required to be paid on the blanket encumbrances on such date; and

Â Â Â Â Â  (C) Be sufficient to pay, in full, during the term of the purchase money agreements all amounts secured by the blanket encumbrances, including prepayment penalties and release prices, if any, and all service charges payable to the trustee, any collection agent, and any other servicing agent under the trust agreement.

Â Â Â Â Â  (c) If the developer proposes to deposit into trust assets other than purchase money agreements, the assets must be sufficient to pay debt service installments on the blanket encumbrance as they become due and to create a sinking fund or other arrangement adequate to extinguish the debt secured by the blanket encumbrance at its maturity.

Â Â Â Â Â  (4) For the purposes of this section, Âpurchase money agreementÂ means and includes a purchase money mortgage, a purchase money trust deed and a purchase contract.

Â Â Â Â Â  (5) For the purpose of this section, a purchase money agreement is considered delinquent when an installment payment is more than 59 days past due. [1983 c.530 Â§32; 1997 c.631 Â§394]

Â Â Â Â Â  94.895 Trust irrevocable without alternative arrangement. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) If a trust is established for timeshare property subject to timeshare licenses, the trust for the timeshare property shall be irrevocable during the time that any purchaser of a timeshare license has a right to the use of the timeshare property.

Â Â Â Â Â  (b) If a trust is established for timeshare property subject to timeshare estates, the trust for the timeshare property shall be irrevocable until all blanket encumbrances are extinguished.

Â Â Â Â Â  (2) The Real Estate Commissioner may approve an alternative arrangement that permits termination of the trust. [1983 c.530 Â§33]

Â Â Â Â Â  94.900 Alternative to lien payment trust. (1) If it is impossible or impractical for a developer to satisfy any of the requirements of ORS 94.890 because of factors over which the developer has little or no control, the Real Estate Commissioner may accept arrangements other than those prescribed by ORS 94.890 which in the commissionerÂs judgment will give rights and remedies affording equivalent benefits and protection to timeshare owners and which are at least comparable in scope though not necessarily in nature to those afforded by ORS 94.890.

Â Â Â Â Â  (2) If the commissioner is asked to accept alternative arrangements under this section, the commissioner may contract with an attorney and with any other private consultant the commissioner considers necessary or advisable, in connection with the review of the proposed arrangements for protecting purchasers. The attorney shall thoroughly review the timeshare plan for the purpose of examining the purchaser protections, including the documentation used in the timeshare plan and the disclosure thereof in the developerÂs public report. After completing the review the attorney shall provide a written analysis of the nature and extent of the protection that the proposal affords a purchaser against blanket encumbrances. The cost of retaining the attorneys and other consultants shall be paid by the developer. [1983 c.530 Â§34]

Â Â Â Â Â  94.905 Surety bond. Any surety bond furnished to the Real Estate Commissioner under ORS 94.890 must be in an amount which is not less than 110 percent of the remaining principal balance of every indebtedness secured by a blanket encumbrance affecting the timeshare property. The surety bond must be issued by a surety authorized to do business in Oregon and having sufficient net worth to be acceptable to the commissioner. The bond shall provide for payment, up to the limit of the bond, of all amounts secured by the blanket encumbrance, including costs, expenses and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. The obligee of the surety bond shall be the commissioner on behalf of the timeshare owners. The bond may be reduced periodically in proportion to the reduction of the remaining principal balance of the indebtedness secured by the blanket encumbrances. Upon being furnished with a surety bond satisfying the foregoing requirements, the developer shall prepare and the commissioner shall execute and acknowledge a document in recordable form accepting the surety bond and identifying the timeshare property to which it applies. [1983 c.530 Â§35]

(Enforcement)

Â Â Â Â Â  94.915 Inspection of records; rules; uniform standards. (1) Records of the sale of timeshares in a timeshare plan shall be subject to inspection by the Real Estate Commissioner.

Â Â Â Â Â  (2) The Real Estate Agency shall adopt rules necessary to carry out ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (3) The agency may cooperate with agencies performing similar functions in other jurisdictions to develop uniform filing procedures, forms, disclosure standards and administrative practices. [1983 c.530 Â§Â§38,40]

Â Â Â Â Â  94.920 Consent to service by out-of-state developer. (1) Every nonresident developer, at the time of filing the notice required by ORS 94.823, also shall file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the nonresident developer in this state arising out of a violation of ORS 94.803 and 94.807 to 94.945, personal service of summons or process cannot be made upon the developer in this state after the exercise of due diligence, a valid service may be made upon the developer by service on the commissioner.

Â Â Â Â Â  (2) The consent required under subsection (1) of this section shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by a developer and shall set forth:

Â Â Â Â Â  (a) The name of the developer.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the developer is a corporation or unincorporated association, that the officer exercising the consent was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service of process on the commissioner under this section shall be made by delivering to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of the process, with duplicate copies of any papers required by law to be delivered in connection with the service.

Â Â Â Â Â  (5) When the commissioner is served with process under the provisions of this section, the commissioner shall immediately forward by registered mail or by certified mail with return receipt one of the copies with any accompanying papers, to the developer at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of each process, notice and demand served under this section, and shall record the time of each service and the action taken by the commissioner on each service. [1983 c.530 Â§43; 1991 c.249 Â§10]

Â Â Â Â Â  94.925 Civil penalty. (1) In addition to any other penalty provided by law, the Real Estate Commissioner may impose a civil penalty for violation of the provisions of ORS 94.803 and 94.807 to 94.945. No civil penalty shall exceed $1,000 per violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1983 c.530 Â§44; 1989 c.706 Â§8; 1991 c.734 Â§5]

Â Â Â Â Â  94.930 Commissioner order; injunctive relief. (1) If the Real Estate Commissioner finds that an owner, developer or other person is violating any of the provisions of ORS 94.803 and 94.807 to 94.945, the commissioner may order the person to desist and refrain from violating the provisions or requirements, or from the further sale of interests in the timeshare plan.

Â Â Â Â Â  (2) If the commissioner finds that a developer or other person is violating, has violated or is about to violate, any of the provisions of ORS 94.803 and 94.807 to 94.945, the commissioner may bring an action in the circuit court of the county where the violation or threatened violation has occurred or is about to occur, or in the county where the person resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person participating in the violation, to enjoin the person from continuing or engaging in the violation or doing any act in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant if appropriate. [1983 c.530 Â§45]

(Prohibited Practices)

Â Â Â Â Â  94.940 False practices prohibited. No person shall, in connection with an offering, sale or lease of an interest in a timeshare plan:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact;

Â Â Â Â Â  (3) Fail to state a material fact necessary to make a statement clear;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature containing an untrue statement of a material fact or that fails to state a material fact necessary to make the statements made in the literature not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement that the timeshare plan has been in any way approved or indorsed by the Real Estate Commissioner except in conjunction with a public report issued by the commissioner under ORS 94.828 (1), (2) and (4). [1983 c.530 Â§41]

Â Â Â Â Â  94.945 Advertising regulation. It shall be unlawful for any developer or the agent or employee of a developer with intent to sell or lease a timeshare in a timeshare plan, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning a timeshare plan, that contains any false or misleading statement, pictorial representation or sketch. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in ORS 94.940 unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge that the material is false or has an interest in the timeshare plan advertised. [1983 c.530 Â§42]

MEMBERSHIP CAMPGROUNDS

Â Â Â Â Â  94.953 Definitions for ORS 94.953 to 94.989. As used in ORS 94.953 to 94.989:

Â Â Â Â Â  (1) ÂBlanket encumbranceÂ means any mortgage, deed of trust, option to purchase, vendorÂs lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey on any campgrounds offered for sale, made available to purchasers by the membership camping operator or any portion thereof, and which authorizes, permits or requires the foreclosure or other disposition of the campground affected.

Â Â Â Â Â  (2) ÂCampgroundÂ means real property owned or operated by a membership camping operator which is available for camping by purchasers of membership camping contracts.

Â Â Â Â Â  (3) ÂCamping siteÂ means a space:

Â Â Â Â Â  (a) Designed and promoted for the purpose of locating a trailer, tent, tent trailer, recreational vehicle, pickup camper or other similar device used for camping; and

Â Â Â Â Â  (b) With no permanent dwelling on it.

Â Â Â Â Â  (4) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (5) ÂFacilitiesÂ means any of the following amenities provided and located on property owned or operated by a membership camping operator: Camping sites, rental trailers, swimming pools, sport courts, recreation buildings and trading posts or grocery stores.

Â Â Â Â Â  (6) ÂMembership camping contractÂ means an agreement offered or sold within this state granting the purchaser the right or license to use for more than 30 days the campgrounds and facilities of a membership camping operator and includes a membership which provides for such use.

Â Â Â Â Â  (7) ÂMembership camping contract brokerÂ means a person who resells a membership camping contract to a new purchaser on behalf of the prior purchaser, but does not include a membership camping operator or its agents.

Â Â Â Â Â  (8) ÂMembership camping operatorÂ means any person, other than an entity that is tax exempt under section 501 (c)(3) of the Internal Revenue Code of 1954, as amended, that solicits membership camping contracts paid for by a fee or periodic payments and has as one purpose camping or outdoor recreation, including use of camping sites primarily by purchasers. ÂMembership camping operatorÂ does not include:

Â Â Â Â Â  (a) Mobile home and manufactured dwelling parks or camping or recreational vehicle parks which are open to the general public and do not solicit purchases of membership camping contracts, but rather contain only camping sites rented for per use fee; or

Â Â Â Â Â  (b) Any person who engages in the business of arranging and selling reciprocal programs and who does not own campgrounds and facilities.

Â Â Â Â Â  (9) ÂOfferÂ means any solicitation reasonably designed to result in the entering into of a membership camping contract.

Â Â Â Â Â  (10) ÂPurchaserÂ means a person who enters into a membership camping contract and obtains the right to use campgrounds and outdoor facilities of a membership camping operator.

Â Â Â Â Â  (11) ÂSaleÂ or ÂsellÂ means entering into, or other disposition of, a membership camping contract for value; however, the term ÂvalueÂ does not include a fee to offset the reasonable costs of transfer of a membership camping contract.

Â Â Â Â Â  (12) ÂSalespersonÂ means any individual, other than a membership camping operator, who offers to sell or sells membership camping contracts by making a direct sales presentation to prospective purchasers, but does not include individuals engaged in the referral of persons without making any representations about the camping program or a direct sales presentation to prospective purchasers. ÂSalespersonÂ does not include a campground manager who is authorized in writing to act on behalf of a membership camping operator in the operation of a campground and in the supervision of campground employees and salespersons and who does not offer to sell or sell membership camping contracts by making a direct sales presentation to prospective purchasers. [1985 c.639 Â§1; 1991 c.377 Â§6]

Â Â Â Â Â  94.956 Registration required to sell membership camping contract. Except as provided in ORS 94.959, and except for transactions pursuant to ORS 94.962, no person shall offer to sell or sell a membership camping contract in this state unless the membership camping contract is registered under ORS 94.953 to 94.989. [1985 c.639 Â§2]

Â Â Â Â Â  94.959 Application for registration. (1) A membership camping operator wishing to offer to sell or sell a membership camping contract in this state shall register the contract with the Real Estate Commissioner. The application for registration shall include all of the following if it is applicable to the membership camping operator:

Â Â Â Â Â  (a) Written disclosures, in any format the commissioner is satisfied accurately and clearly communicates the required information, which include:

Â Â Â Â Â  (A) The name and address of the membership camping operator and any person who, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with the membership camping operator;

Â Â Â Â Â  (B) A brief description of the membership camping operatorÂs experience in the camping club business;

Â Â Â Â Â  (C) A brief description of the nature of the purchaserÂs right or license to use the campground or facilities;

Â Â Â Â Â  (D) The location and a brief description of the significant facilities and recreation services then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any significant facilities or recreation services that are or will be available to nonpurchasers and the price to nonpurchasers therefor;

Â Â Â Â Â  (E) A brief description of the membership camping operatorÂs ownership of or other right to use the campground facilities represented to be available for use by purchasers, together with a brief description of the duration of any lease, real estate contract, license franchise or other agreement entitling the membership camping operator to use the property, and any material provisions of the agreements which restrict a purchaserÂs use;

Â Â Â Â Â  (F) A brief description of any material encumbrance, including any mortgage, deed of trust, option to purchase, vendorÂs lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance that secures or evidences the obligation to pay money or to sell or convey, or which authorizes or requires the foreclosure or other disposition of the campground affected;

Â Â Â Â Â  (G) A brief description of any reciprocal agreement allowing purchasers to use camping sites, facilities or other properties owned or operated by any person other than the membership camping operator with whom the purchaser has entered into a membership camping contract;

Â Â Â Â Â  (H) A summary or copy of the articles, bylaws, rules, restrictions or covenants regulating the purchaserÂs use of each campground, the facilities located on each property, and any recreation services provided, including a statement of whether and how the articles, bylaws, rules, restrictions or covenants may be changed;

Â Â Â Â Â  (I) A brief description of all payments of a purchaser under a membership camping contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;

Â Â Â Â Â  (J) A description of any restraints on the transfer of membership camping contracts;

Â Â Â Â Â  (K) A brief description of the policies relating to the availability of camping sites and whether reservations are required;

Â Â Â Â Â  (L) A brief description of the membership camping operatorÂs right to change or withdraw from use all or a portion of the campgrounds or facilities and the extent to which the membership camping operator is obliged to replace facilities or campgrounds withdrawn;

Â Â Â Â Â  (M) A brief description of any grounds for forfeiture of a purchaserÂs membership camping contract; and

Â Â Â Â Â  (N) A copy of the membership camping contract form;

Â Â Â Â Â  (b) A statement of the total number of membership camping contracts then in effect, both within and without this state; and a statement of the total number of membership camping contracts intended to be sold, both within and without this state, together with a commitment that the total number will not be exceeded unless disclosed by amendment to the registration;

Â Â Â Â Â  (c) If the campground or campgrounds owned or being purchased by the membership camping operator at the time of registration are campgrounds on which the membership camping operator or another membership camping operator previously registered a membership camping contract with the State of Oregon and sold memberships under the registered contract and thereafter went out of business or filed for bankruptcy, the new membership camping operator shall file with the commissioner at the time of registration a detailed plan whereunder all membership purchasers from the prior membership camping operator or operators for the campground or campgrounds will be offered memberships by the new membership camping operator despite any rejection or cancellation of the previous contracts during bankruptcy proceedings of the prior membership camping operator or operators. Procedures for written notice to the purchasers and the material terms and conditions of membership offered by the new campground operator shall be included in the detailed plan filed with the commissioner. The material terms and conditions including but not limited to price and terms of payment offered by the new campground operator or operators shall not be materially less favorable than the material terms and conditions offered to new purchasers; and

Â Â Â Â Â  (d) Any other material information the commissioner may, by rule or order, require for the protection of the purchasers.

Â Â Â Â Â  (2) The application shall be signed by the membership camping operator, an officer or general partner of the membership camping operator or by another person holding a power of attorney for such purpose from the membership camping operator. If the application is signed pursuant to a power of attorney, a copy of the power of attorney shall be included with the application.

Â Â Â Â Â  (3) The application shall be submitted with the registration fee.

Â Â Â Â Â  (4) An application for registration to offer or sell membership camping contracts shall be amended when a material change from the information previously filed occurs. Such amendment shall be filed with the commissioner within 10 days after the membership camping operator knows of such change.

Â Â Â Â Â  (5) In place of the disclosures required with the application for registration, the commissioner may accept a public report or other disclosure from another state in which the membership camping operator has registered. [1985 c.639 Â§3; 1991 c.377 Â§7]

Â Â Â Â Â  94.962 Exemptions from registration. The following transactions are exempt from registration:

Â Â Â Â Â  (1) An offer, sale or transfer by any one person of not more than one membership camping contract for any membership camping operator in any 12-month period, unless the person receives a commission or similar payment for the sale or transfer.

Â Â Â Â Â  (2) An offer or sale by a government, government agency or other subdivision of a government.

Â Â Â Â Â  (3) Granting a security interest in a membership camping contract.

Â Â Â Â Â  (4) An offer, sale or transfer by a membership camping operator of a membership camping contract previously registered by the operator if the offer, sale or transfer constitutes a resale to another owner. [1985 c.639 Â§4]

Â Â Â Â Â  94.965 Effective date of registration. The application for registration shall automatically become effective upon the expiration of 45 calendar days following filing of a completed application with the Real Estate Commissioner unless:

Â Â Â Â Â  (1) The application for registration is denied under ORS 94.968;

Â Â Â Â Â  (2) The commissioner grants the registration effective as of an earlier date; or

Â Â Â Â Â  (3) The applicant consents to a delay of the effective date. [1985 c.639 Â§5]

Â Â Â Â Â  94.968 Denial, suspension and revocation of registration; other sanctions. (1) The Real Estate Commissioner may order that a registration of an offer or sale of membership camping contracts be denied, suspended or revoked if the commissioner makes findings pursuant to ORS 183.430 that any of the following is true:

Â Â Â Â Â  (a) The membership camping operator has failed to comply with any provisions of ORS 94.953 to 94.989 which materially affect the rights of purchasers or prospective purchasers of membership camping contracts.

Â Â Â Â Â  (b) The membership camping operator is representing to purchasers in connection with the offer or sale of a membership camping contract that any campground or facilities are planned without reasonable grounds to believe that the campground or facilities will be completed within a reasonable time.

Â Â Â Â Â  (c) The membership camping operatorÂs offering of membership camping contracts works a fraud on purchasers or owners of membership camping contracts.

Â Â Â Â Â  (2) Proceedings for suspending, revoking or denying a registration shall be governed by ORS chapter 183.

Â Â Â Â Â  (3) If the commissioner finds that immediate suspension of a registration is necessary to protect purchasers or owners from fraud, the commissioner may order any person subject to ORS 94.953 to 94.989 to desist from such conduct and may suspend the registration immediately. Affected persons shall be entitled to a hearing as in the case of license suspension under ORS 183.430.

Â Â Â Â Â  (4) If the commissioner finds that a membership camping operator or other person is violating any of the provisions of ORS 94.953 to 94.989, the commissioner may order the person to desist and refrain from violating the provisions and from the further offering and sale of membership camping contracts.

Â Â Â Â Â  (5) If the commissioner finds that a membership camping operator or other person is violating, has violated or is about to violate, any of the provisions of ORS 94.953 to 94.989, the commissioner may bring an action in the circuit court of the county where the violation or threatened violation has occurred or is about to occur, or in the county where the person resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person participating in the violation, to enjoin the person from continuing or engaging in the violation or doing any act in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant if appropriate. [1985 c.639 Â§6; 1991 c.377 Â§8]

Â Â Â Â Â  94.971 Fee for registration or amendment of an offer or sale of membership camping contract. (1) The fee for registration or amendment of an offer or sale of a membership camping contract shall be an amount sufficient to recover any administrative expenses in staff review and action upon the registration or amendment. The fee is subject to the review of the Oregon Department of Administrative Services. The Real Estate Commissioner shall set an estimated fee to be paid with the application. The final fee shall be paid before final registration becomes effective.

Â Â Â Â Â  (2) No fee shall be required for an amendment unless additional work is required by Real Estate Agency staff on disclosures.

Â Â Â Â Â  (3) The fee for registration or renewal of an existing registration of a broker or salesperson is $50. [1985 c.639 Â§7; 1991 c.377 Â§9; 1993 c.18 Â§18]

Â Â Â Â Â  94.974 Written disclosures required; procedures; inspection of records. (1) Except in a transaction exempt under ORS 94.962, any person who sells a membership camping contract shall provide the prospective purchaser with those written disclosures required under ORS 94.959. Disclosures shall be substantially accurate and complete and made to a prospective purchaser before the prospective purchaser signs a membership camping contract or gives any consideration for the purchase of such contract. The person shall take a receipt from the prospective purchaser upon delivery of the disclosures. Each receipt shall be kept on file by the membership camping operator within this state subject to inspection by the Real Estate Commissioner or the commissionerÂs authorized representative for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (2) Records of the sale of membership camping contracts shall be subject to inspection by the commissioner or the commissionerÂs authorized representative. Any list identifying campground members obtained by the commissioner or the commissionerÂs authorized representative shall be exempt from disclosure, as trade secrets, to any person, public body or state agency, under ORS 192.501. [1985 c.639 Â§8; 1991 c.377 Â§10]

Â Â Â Â Â  94.975 False practices prohibited. No person shall, in connection with an offering or sale of a membership camping contract:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact;

Â Â Â Â Â  (3) Fail to state a material fact necessary to make a statement clear;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature containing an untrue statement of a material fact or that fails to state a material fact necessary to make the statements made in the literature not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement that the membership camping contract has been in any way approved or indorsed by the Real Estate Commissioner. [1991 c.377 Â§2]

Â Â Â Â Â  Note: 94.975 and 94.976 were added to and made a part of 94.953 to 94.989 by legislative action but were not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.976 Advertising regulation. It shall be unlawful for any membership camping operator or the agent or employee of any membership camping operator with intent to sell a membership camping contract, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning a membership camping contract, that contains any materially false or misleading statement, pictorial representation or sketch. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in this chapter, unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge that the material is false or has an interest in the membership camping contract being advertised. [1991 c.377 Â§3]

Â Â Â Â Â  Note: See note under 94.975.

Â Â Â Â Â  94.977 Registration as salesperson or broker. (1) Unless the transaction is exempt under ORS 94.962, it is unlawful for any person to act as a salesperson or membership camping contract broker in this state without first registering as a salesperson or membership camping contract broker as provided in ORS 94.980. Persons licensed as real estate brokers or principal real estate brokers under ORS chapter 696 are exempt from registration under this section.

Â Â Â Â Â  (2) A violation of this section is a Class A misdemeanor. [1985 c.639 Â§9; 2001 c.300 Â§54]

Â Â Â Â Â  94.980 Application for registration; fee. (1) A salesperson or membership camping contract broker may apply for registration by filing with the Real Estate Commissioner an application which includes the following information:

Â Â Â Â Â  (a) A statement whether or not the applicant has been convicted of any misdemeanor or felony involving theft, fraud or dishonesty or whether or not the applicant has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any act designed to protect consumers; and

Â Â Â Â Â  (b) A statement describing the applicantÂs employment history for the past five years and whether or not any termination of employment during the last five years was occasioned by any theft, fraud or act of dishonesty.

Â Â Â Â Â  (2) Each applicant for initial registration shall submit to fingerprinting and provide to the commissioner as part of the application a recent photograph of the applicant. The registration must be accompanied by a written acceptance of the applicant as a salesperson signed by the membership camping operator with whom the salesperson will be associated.

Â Â Â Â Â  (3) The commissioner may deny, suspend or revoke a salespersonÂs or membership camping contract brokerÂs application for registration or the salespersonÂs or membership camping contract brokerÂs registration if the commissioner finds that the order is necessary for the protection of purchasers or owners of membership camping contracts and that the applicant or registrant:

Â Â Â Â Â  (a) Has been convicted of any misdemeanor or felony or has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any act designed to protect consumers;

Â Â Â Â Â  (b) Has violated any material provision of ORS 94.925 to 94.983; or

Â Â Â Â Â  (c) Has engaged in fraudulent or deceitful practices in any industry involving sales to consumers.

Â Â Â Â Â  (4) Registration shall be effective for a period of one year. Registration shall be renewed annually by the filing of a form prescribed by the commissioner for that purpose. The completed application for registration or renewal shall automatically become effective upon the expiration of 30 business days following filing with the commissioner, unless:

Â Â Â Â Â  (a) The application has been denied under subsection (3) of this section;

Â Â Â Â Â  (b) The commissioner grants the registration effective as of an earlier date; or

Â Â Â Â Â  (c) The applicant or registrant consents to delay of the effective date.

Â Â Â Â Â  (5) During the effective period of a salespersonÂs registration, the salesperson may transfer to a new membership camping operator by requesting the operator to return the salespersonÂs registration to the commissioner and filing with the commissioner a written acceptance of the salespersonÂs transfer signed by the membership camping operator with whom the salesperson will be associated following the transfer. Upon receipt of the salespersonÂs registration and payment to the commissioner of a $10 transfer fee, the commissioner may issue a registration for the salesperson to the new membership camping operator. Upon the request of a salesperson, a membership camping operator shall promptly return the registration of the salesperson to the commissioner.

Â Â Â Â Â  (6) A salespersonÂs registration granted under this section shall be issued to a membership camping operator who signed the written acceptance accompanying the initial registration application or transfer request. A salespersonÂs registration entitles the salesperson to sell membership camping contracts only for any campground operated by the membership camping operator under the supervision of the operator. If the salesperson terminates sales activity for any reason, the membership camping operator shall return the registration of the salesperson to the commissioner without delay.

Â Â Â Â Â  (7) If an applicant for registration has an active real estate license outstanding, the applicant must place the real estate license on inactive status before issuance of the registration by the commissioner. A salesperson or membership camping contract broker may not reactivate an inactive real estate license during any term of registration as a salesperson or membership camping contract broker. [1985 c.639 Â§10; 1991 c.377 Â§11]

Â Â Â Â Â  94.983 Cancellation of contract by purchaser; notice of right to cancel. (1) Any membership camping contract may be canceled at the option of the purchaser, if:

Â Â Â Â Â  (a) The purchaser sends notice of the cancellation by certified mail, return receipt requested, to the membership camping operator; and

Â Â Â Â Â  (b) The notice is posted not later than midnight of the third business day following the day on which the membership camping contract is signed.

Â Â Â Â Â  (2) In addition to the cancellation right established in subsection (1) of this section, any purchaser who signs a membership camping contract without inspecting a campground or facility with camping sites or proposed camping sites may, after making an inspection, cancel the membership camping contract by posting a notice by certified mail, return receipt requested, not later than midnight of the sixth business day following the day on which the membership camping contract is signed. In computing the number of business days, the day on which the membership camping contract was signed, Saturdays, Sundays and legal holidays shall not be included as a Âbusiness day.Â The membership camping operator shall promptly refund any money or other consideration paid by the purchaser upon receipt of timely notice of cancellation by the purchaser.

Â Â Â Â Â  (3) Every membership camping contract shall include the following statement in at least 10-point type immediately before the space for the purchaserÂs signature:

______________________________________________________________________________

PurchaserÂs Right To Cancel: You may cancel this membership camping contract without any cancellation fee or other penalty by sending notice of cancellation by certified mail, return receipt requested, to _____ (insert name and mailing address of membership camping operator). The notice must be postmarked by midnight of the third business day following the day on which the membership camping contract is signed. In computing the three business days, the day on which the membership camping contract is signed shall not be included as a Âbusiness day,Â nor shall Saturday, Sunday or legal holidays be included.

______________________________________________________________________________

Â Â Â Â Â  (4) If the purchaser has not inspected a campground or facility at which camping sites are located or planned, the notice must contain the following additional language:

______________________________________________________________________________

If you sign this membership camping contract without having first inspected the property at which camping sites are located or planned, you may also cancel this membership camping contract by giving this notice within six business days following the day on which you signed if you inspect such a property prior to sending the notice.

______________________________________________________________________________

Â Â Â Â Â  (5) No act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) or (2) of this section. [1985 c.639 Â§11]

Â Â Â Â Â  94.986 Requirements for sale of membership camping contract; nondisturbance agreements. With respect to any campground offered for sale in this state and acquired and put into operation by a membership camping operator after September 1, 1985, the membership camping operator shall not sell membership camping contracts in this state granting the right to use such campground until one of the following requirements has been satisfied:

Â Â Â Â Â  (1) Each person holding an interest in a blanket encumbrance executes and delivers to the Real Estate Commissioner a nondisturbance agreement and records such agreement in the real estate records of the county in which the campground is located. ÂNondisturbance agreementÂ means an instrument by which the holder of a blanket encumbrance agrees that the holderÂs rights in the campground shall be subordinate to the rights of any membership camping contract purchaser. Every nondisturbance agreement must contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the campground property through the blanket lien shall not use, or cause or permit the property to be used in a manner that prevents a membership camping contract purchaser from using, the campground property in the manner contemplated by the membership camping contract. The lienholderÂs agreement not to disturb a membership camping contract purchaser may require as a continuing condition that the purchaser perform all obligations and make all payments due under any membership camping contract for the purchaserÂs campground interest and, if the membership camping contract is held as a leasehold, under the lease for the purchaserÂs campground interest. The nondisturbance agreement shall also contain provisions setting forth each of the following:

Â Â Â Â Â  (a) The nondisturbance agreement may be enforced by purchasers of membership camping contracts. If the membership camping operator is not in default under its obligations to the holder of the blanket encumbrance, the agreement may be enforced by both the membership camping operator and the purchasers.

Â Â Â Â Â  (b) The nondisturbance agreement is effective as between each purchaser and the holder of the blanket encumbrance despite any rejection or cancellation of the purchaserÂs contract during bankruptcy proceedings of the membership camping operator.

Â Â Â Â Â  (c) The agreement is binding upon the successors in interest of both the membership camping operator and the holder of the blanket encumbrance.

Â Â Â Â Â  (d) A holder of the blanket encumbrance who obtains title or possession, or who causes a change in title or possession in a campground by foreclosure or otherwise, and who does not continue to operate the campground upon conditions no less favorable to members than existed prior to the change of title or possession shall:

Â Â Â Â Â  (A) Offer the title or possession of the campground to an association of members to operate the campground; or

Â Â Â Â Â  (B) Obtain a commitment from another entity that obtains title or possession to undertake the responsibility for operation of the campground.

Â Â Â Â Â  (2) If a financial institution, acting as hypothecation lender and providing the major hypothecation loan to the membership camping operator, has a lien on, or security interest in, the membership camping operatorÂs interest in the campground, the financial institution shall execute and deliver to the commissioner a nondisturbance agreement and record such agreement in the real estate records of the county in which the campground is located. In addition, each person holding an interest in any blanket encumbrance superior to the interest held by the financial institution shall execute, deliver and record an instrument stating that such person shall give the financial institution notice of, and at least 30 days to cure, any default under the blanket encumbrance before such person commences any foreclosure action affecting the campground. For the purposes of this provision, a major hypothecation loan to a membership camping operator is a loan or line of credit secured by substantially all of the contracts receivable arising from the membership camping operatorÂs sale of membership camping contracts.

Â Â Â Â Â  (3) There shall have been delivered to and accepted by the commissioner a surety bond or letter of credit with the commissioner as obligee for the benefit of purchasers. The bond or letter of credit must be in an amount which is not less than 105 percent of the remaining principal balance of every indebtedness secured by the blanket encumbrance affecting the campground. Any such bond must be issued by a surety authorized to do business in this state and having sufficient net worth to satisfy the indebtedness. Any such letter of credit must be irrevocable and must be drawn upon a bank, savings and loan association or other financial institution acceptable to the commissioner. The bond or letter of credit shall provide for payment of all amounts secured by the blanket encumbrance, including costs, expenses and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. The bond or letter of credit may be reduced periodically in proportion to the reduction of the amounts secured by the blanket encumbrance.

Â Â Â Â Â  (4) There have been delivered to and accepted by the commissioner other financial assurances which the commissioner finds are acceptable to carry into effect the intent and provisions of this section. [1985 c.639 Â§11a; 1991 c.377 Â§5]

Â Â Â Â Â  94.987 Judicial declaration of failure in management. (1)(a) Upon petition by the Real Estate Commissioner or a majority of active purchasers not then in default under their membership camping contracts, a court of competent jurisdiction may declare a failure of management of the membership camping operator and appoint a trustee to assume the membership camping operatorÂs duties under the membership camping contracts, if the court finds that:

Â Â Â Â Â  (A) Irreparable injury to the rights of the purchasers is likely to occur unless a trustee is appointed; and

Â Â Â Â Â  (B) There is no reasonable alternative to appointment of a trustee.

Â Â Â Â Â  (b) For purposes of this subsection, Âactive purchaserÂ means a current, dues-paying member of the membership camping operator.

Â Â Â Â Â  (2) The court may attach such conditions and terms to its appointment of a trustee under subsection (1) of this section as the court considers necessary to protect the rights of the purchasers under the membership camping contract. The trustee shall provide a copy of the courtÂs decision in such a case to the commissioner.

Â Â Â Â Â  (3) If the court petitioned under subsection (1) of this section finds that there is a reasonable alternative to the appointment of a trustee, the court may order the membership camping operator to carry out the reasonable alternative and may attach to its order such terms and conditions as it considers necessary to protect the rights of the purchasers under the membership camping contracts. [1991 c.377 Â§4]

Â Â Â Â Â  94.989 Interpretation of membership camping contracts; application of Unlawful Trade Practices Act. (1) Membership camping contracts, campgrounds and facilities are not subdivisions or series partitions under ORS chapter 92, are not condominiums under ORS chapter 100, are not timeshare properties under ORS chapter 94, and are not securities under ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995.

Â Â Â Â Â  (2) Membership camping contracts covered by ORS 94.925 to 94.983 are retail installment contracts under ORS 83.010 to 83.190.

Â Â Â Â Â  (3) The Attorney General shall protect the rights of purchasers through the application of ORS 646.605 to 646.652. [1985 c.639 Â§12]

Â Â Â Â Â  94.990 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.991 [Formerly 91.990; 1987 c.320 Â§15; renumbered 100.990 in 1989]

_______________



Chapter 95

Chapter 95 Â Fraudulent Transfers and Conveyances

2005 EDITION

FRAUDULENT TRANSFERS AND CONVEYANCES

PROPERTY RIGHTS AND TRANSACTIONS

95.200Â Â Â Â Â Â  Definitions for ORS 95.200 to 95.310

95.210Â Â Â Â Â Â  Insolvency described

95.220Â Â Â Â Â Â  Value described

95.230Â Â Â Â Â Â  Transfers fraudulent as to present and future creditors

95.240Â Â Â Â Â Â  Transfers fraudulent as to present creditors

95.250Â Â Â Â Â Â  When transfer is made or obligation is incurred

95.260Â Â Â Â Â Â  CreditorÂs remedies

95.270Â Â Â Â Â Â  TransfereeÂs defenses, liability and protections

95.280Â Â Â Â Â Â  Extinguishment of claim for relief

95.290Â Â Â Â Â Â  General principles of law and equity as supplement to ORS 95.200 to 95.310

95.300Â Â Â Â Â Â  Uniformity of application and construction

95.310Â Â Â Â Â Â  Short title

Â Â Â Â Â  95.010 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.020 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.030 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.040 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.050 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.060 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.070 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.080 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.090 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.100 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.200 Definitions for ORS 95.200 to 95.310. As used in ORS 95.200 to 95.310:

Â Â Â Â Â  (1) ÂAffiliateÂ means any of the following:

Â Â Â Â Â  (a) A person who directly or indirectly owns, controls or holds with power to vote 20 or more percent of the outstanding voting securities of the debtor, other than a person who holds the securities:

Â Â Â Â Â  (A) As a fiduciary or agent without sole discretionary power to vote the securities; or

Â Â Â Â Â  (B) Solely to secure a debt, if the person has not in fact exercised the power to vote.

Â Â Â Â Â  (b) A corporation, 20 or more percent of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by the debtor or by a person who directly or indirectly owns, controls or holds with power to vote 20 or more percent of the outstanding voting securities of the debtor, other than a person who holds the securities:

Â Â Â Â Â  (A) As a fiduciary or agent without sole discretionary power to vote the securities; or

Â Â Â Â Â  (B) Solely to secure a debt, if the person has not in fact exercised the power to vote.

Â Â Â Â Â  (c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor.

Â Â Â Â Â  (d) A person who operates the debtorÂs business under a lease or other agreement or controls substantially all of the debtorÂs assets.

Â Â Â Â Â  (2) ÂAssetÂ means property of a debtor but does not include:

Â Â Â Â Â  (a) Property to the extent that it is encumbered by a valid lien;

Â Â Â Â Â  (b) Property to the extent that it is generally exempt under nonbankruptcy law; or

Â Â Â Â Â  (c) An interest in property held in tenancy by the entirety to the extent that it is not subject to process by a creditor holding a claim against only one tenant.

Â Â Â Â Â  (3) ÂClaimÂ means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

Â Â Â Â Â  (4) ÂCreditorÂ means a person who has a claim against a debtor.

Â Â Â Â Â  (5) ÂDebtÂ means liability on a claim.

Â Â Â Â Â  (6) ÂDebtorÂ means a person against whom a creditor has a claim.

Â Â Â Â Â  (7) An ÂinsiderÂ includes:

Â Â Â Â Â  (a) If the debtor is an individual:

Â Â Â Â Â  (A) A relative of the debtor or of a general partner of the debtor;

Â Â Â Â Â  (B) A partnership in which the debtor is a general partner;

Â Â Â Â Â  (C) A general partner in a partnership described in subparagraph (B) of this paragraph; or

Â Â Â Â Â  (D) A corporation of which the debtor is a director, officer or person in control.

Â Â Â Â Â  (b) If the debtor is a corporation:

Â Â Â Â Â  (A) A director of the debtor;

Â Â Â Â Â  (B) An officer of the debtor;

Â Â Â Â Â  (C) A person in control of the debtor;

Â Â Â Â Â  (D) A partnership in which the debtor is a general partner;

Â Â Â Â Â  (E) A general partner in a partnership described in subparagraph (D) of this paragraph; or

Â Â Â Â Â  (F) A relative of a general partner, director, officer or person in control of the debtor.

Â Â Â Â Â  (c) If the debtor is a partnership:

Â Â Â Â Â  (A) A general partner in the debtor;

Â Â Â Â Â  (B) A relative of a general partner in a debtor, of a general partner of a debtor, or of a person in control of the debtor;

Â Â Â Â Â  (C) Another partnership in which the debtor is a general partner;

Â Â Â Â Â  (D) A general partner in a partnership described in subparagraph (C) of this paragraph; or

Â Â Â Â Â  (E) A person in control of the debtor.

Â Â Â Â Â  (d) An affiliate or an insider of an affiliate as if the affiliate were the debtor; and

Â Â Â Â Â  (e) A managing agent of the debtor.

Â Â Â Â Â  (8) ÂLienÂ means a charge against or an interest in property to secure payment of a debt or performance of an obligation, including a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

Â Â Â Â Â  (10) ÂPropertyÂ means anything that may be the subject of ownership.

Â Â Â Â Â  (11) ÂRelativeÂ means an individual related within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

Â Â Â Â Â  (12) ÂTransferÂ means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes a payment of money, a release, a lease and the creation of a lien or encumbrance.

Â Â Â Â Â  (13) ÂValid lienÂ means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings. [1985 c.664 Â§1]

Â Â Â Â Â  95.210 Insolvency described. (1) A debtor is insolvent if, at a fair valuation, the sum of the debtorÂs debts is greater than all of the debtorÂs assets.

Â Â Â Â Â  (2) A debtor who is generally not paying debts of the debtor as they become due is presumed to be insolvent.

Â Â Â Â Â  (3) A partnership is insolvent under subsection (1) of this section if, at a fair valuation, the sum of the partnershipÂs debts is greater than the aggregate of all of the partnershipÂs assets and the sum of the excess of the value of each general partnerÂs nonpartnership assets over the partnerÂs nonpartnership debts.

Â Â Â Â Â  (4) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under ORS 95.200 to 95.310.

Â Â Â Â Â  (5) Debts under this section do not include an obligation to the extent the obligation is secured by a valid lien on property of the debtor not included as an asset. [1985 c.664 Â§2]

Â Â Â Â Â  95.220 Value described. (1) Value is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisorÂs business to furnish support to the debtor or another person.

Â Â Â Â Â  (2) For the purposes of ORS 95.230 (1)(b) and 95.240, a person gives a reasonably equivalent value if the person acquires an interest in the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

Â Â Â Â Â  (3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous. [1985 c.664 Â§3]

Â Â Â Â Â  95.230 Transfers fraudulent as to present and future creditors. (1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditorÂs claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

Â Â Â Â Â  (a) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

Â Â Â Â Â  (b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

Â Â Â Â Â  (A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

Â Â Â Â Â  (B) Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtorÂs ability to pay as they become due.

Â Â Â Â Â  (2) In determining actual intent under subsection (1)(a) of this section, consideration may be given, among other factors, to whether:

Â Â Â Â Â  (a) The transfer or obligation was to an insider;

Â Â Â Â Â  (b) The debtor had retained possession or control of the property transferred after the transfer;

Â Â Â Â Â  (c) The transfer or obligation was disclosed or concealed;

Â Â Â Â Â  (d) Before the transfer was made or obligation was incurred, the debtor was sued or threatened with suit;

Â Â Â Â Â  (e) The transfer was of substantially all the debtorÂs assets;

Â Â Â Â Â  (f) The debtor had absconded;

Â Â Â Â Â  (g) The debtor had removed or concealed assets;

Â Â Â Â Â  (h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

Â Â Â Â Â  (i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

Â Â Â Â Â  (j) The transfer had occurred shortly before or shortly after a substantial debt was incurred; and

Â Â Â Â Â  (k) The debtor had transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor. [1985 c.664 Â§4]

Â Â Â Â Â  95.240 Transfers fraudulent as to present creditors. (1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor becomes insolvent as a result of the transfer or obligation.

Â Â Â Â Â  (2) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for other than a present, reasonably equivalent value, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent. [1985 c.664 Â§5]

Â Â Â Â Â  95.250 When transfer is made or obligation is incurred. For the purposes of ORS 95.200 to 95.310:

Â Â Â Â Â  (1) A transfer is made:

Â Â Â Â Â  (a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

Â Â Â Â Â  (b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under ORS 95.200 to 95.310 that is superior to the interest of the transferee.

Â Â Â Â Â  (2) If applicable law permits the transfer to be perfected as provided in subsection (1) of this section and the transfer is not so perfected before the commencement of an action for relief under ORS 95.200 to 95.310, the transfer is made immediately before the commencement of the action.

Â Â Â Â Â  (3) If applicable law does not permit the transfer to be perfected as provided in subsection (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee.

Â Â Â Â Â  (4) A transfer is not made until the debtor has acquired rights in the asset transferred.

Â Â Â Â Â  (5) An obligation is incurred:

Â Â Â Â Â  (a) If oral, when it becomes effective between the parties.

Â Â Â Â Â  (b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. [1985 c.664 Â§6]

Â Â Â Â Â  95.260 CreditorÂs remedies. (1) In any action for relief against a transfer or obligation under ORS 95.200 to 95.310, a creditor, subject to the limitations provided in ORS 95.270, may obtain:

Â Â Â Â Â  (a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditorÂs claim.

Â Â Â Â Â  (b) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by any applicable provision of any other statute or the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

Â Â Â Â Â  (A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

Â Â Â Â Â  (B) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

Â Â Â Â Â  (C) Any other relief the circumstances may require.

Â Â Â Â Â  (2) If a creditor has obtained a judgment on a claim against the debtor and if the court so orders, the creditor may levy execution on the asset transferred or its proceeds. [1985 c.664 Â§7]

Â Â Â Â Â  95.270 TransfereeÂs defenses, liability and protections. (1) A transfer or obligation is not voidable under ORS 95.230 (1)(a) as against a person who took in good faith and for a reasonably equivalent value or any subsequent transferee or obligee.

Â Â Â Â Â  (2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under ORS 95.260 (1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3) of this section, or the amount necessary to satisfy the creditorÂs claim, whichever is less. The judgment may be entered against:

Â Â Â Â Â  (a) The first transferee of the asset or the person for whose benefit the transfer was made; or

Â Â Â Â Â  (b) Any subsequent transferee.

Â Â Â Â Â  (3) If the judgment under subsection (2) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

Â Â Â Â Â  (4) A creditor may not recover under subsection (2)(b) of this section from a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

Â Â Â Â Â  (5) Notwithstanding voidability of a transfer or an obligation under ORS 95.200 to 95.310, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

Â Â Â Â Â  (a) A lien on or a right to retain any interest in the asset transferred;

Â Â Â Â Â  (b) Enforcement of any obligation incurred; or

Â Â Â Â Â  (c) A reduction in the amount of the liability on the judgment.

Â Â Â Â Â  (6) A transfer is not voidable under ORS 95.240 (2):

Â Â Â Â Â  (a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by an otherwise unavoidable lien;

Â Â Â Â Â  (b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

Â Â Â Â Â  (c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

Â Â Â Â Â  (7) A transfer is not voidable under ORS 95.230 (1)(b) or 95.240 if the transfer results from:

Â Â Â Â Â  (a) Termination of a lease upon default by the debtor when the termination is pursuant to the terms of the lease and applicable law; or

Â Â Â Â Â  (b) Enforcement of a security interest in compliance with ORS chapter 79. [1985 c.664 Â§8; 2001 c.445 Â§167]

Â Â Â Â Â  95.280 Extinguishment of claim for relief. A claim for relief with respect to a fraudulent transfer or obligation under ORS 95.200 to 95.310 is extinguished unless action is brought:

Â Â Â Â Â  (1) Under ORS 95.230 (1)(a) within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

Â Â Â Â Â  (2) Under ORS 95.230 (1)(b) or 95.240 (1), within four years after the transfer was made or the obligation was incurred; or

Â Â Â Â Â  (3) Under ORS 95.240 (2), within one year after the transfer was made or the obligation was incurred. [1985 c.664 Â§9]

Â Â Â Â Â  95.290 General principles of law and equity as supplement to ORS 95.200 to 95.310. Unless displaced by the provisions of ORS 95.200 to 95.310, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions. [1985 c.664 Â§10]

Â Â Â Â Â  95.300 Uniformity of application and construction. ORS 95.200 to 95.310 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 95.200 to 95.310 among states enacting it. [1985 c.664 Â§11]

Â Â Â Â Â  95.310 Short title. ORS 95.200 to 95.310 may be cited as the Uniform Fraudulent Transfer Act. [1985 c.664 Â§12]

_______________



Chapter 96

Chapter 96 Â Line and Partition Fences

2005 EDITION

LINE AND PARTITION FENCES

PROPERTY RIGHTS AND TRANSACTIONS

96.010Â Â Â Â Â Â  Sharing expenses of partition fence

96.020Â Â Â Â Â Â  Failure to repair partition fence

96.030Â Â Â Â Â Â  Repairs by complainant

96.040Â Â Â Â Â Â  Removal of partition fence

96.050Â Â Â Â Â Â  Gate in partition fence

96.060Â Â Â Â Â Â  Removal of fence built on anotherÂs land

Â Â Â Â Â  96.010 Sharing expenses of partition fence. Whenever there is a fence that is in all respects such as a good husbandman ought to keep on the line of any land, and the person owning or holding a lease for one or more years of the land adjoining thereto makes or has an enclosure on the opposite side of such fence, so that such fence answers the purpose of enclosing the latterÂs field, meadow, lot or other enclosure, the latter shall pay the owner of such fence already erected, one-half of the value of so much thereof as serves as a partition fence, such value to be determined by the parties. If they cannot agree, the party aggrieved and entitled to compensation for constructing or repairing the partition fence shall be entitled to recover from the other in a civil action the value of one-half of such fence or half of the value of repairing it before any court having competent jurisdiction in the name of and for the use of the owner or lessee of such fence, together with disbursements and costs of action. The prevailing party shall also recover attorney fees at trial and on appeal, to be adjudged by the court. [Amended by 1981 c.897 Â§30]

Â Â Â Â Â  96.020 Failure to repair partition fence. If any party neglects to repair or rebuild such partition fence as is mentioned in ORS 96.010 or the portion thereof which the party ought to maintain, the aggrieved party may complain to a justice of the peace, who, after due notice to each party, shall examine the fence and if the justice of the peace determines it to be insufficient the justice of the peace shall so signify in writing to the delinquent party and direct the latter to repair or rebuild it within such time as the justice of the peace adjudges to be reasonable.

Â Â Â Â Â  96.030 Repairs by complainant. If a partition fence is not repaired or rebuilt according to the directive mentioned in ORS 96.020, the complainant may repair or rebuild it and recover the value thereof from the delinquent party before any court of competent jurisdiction. The court may award reasonable attorney fees to the prevailing party in an action under this section. [Amended by 1981 c.897 Â§31; 1995 c.618 Â§54]

Â Â Â Â Â  96.040 Removal of partition fence. (1) In all cases where the enclosures of two or more persons are divided by a partition fence of any kind and either of the parties thinks it proper to vacate the part of the enclosure of that party or to make a lane or passage between the adjoining enclosures, that party is at liberty to remove the share of that party or part of the partition fence on giving six monthsÂ notice in writing of such intention to the party owning or occupying the adjoining enclosure, or to the agent of the party, if such party is not a resident of the county.

Â Â Â Â Â  (2) When one party ceases to improve the land of the party or opens the enclosure, the party shall not take away any part of the partition fence belonging to the party and adjoining the next enclosure if the owner or occupant of the adjoining enclosure, within two months after it is ascertained, pays therefor such sum as is agreed upon by the parties or, if they fail to agree, such sum as is adjudged by two disinterested persons, selected by the parties, which two persons, if they fail to agree, may select a third person, and the three persons shall determine such sum. Such partition fence shall not be removed when by so doing it will expose to destruction any crops in such enclosures.

Â Â Â Â Â  96.050 Gate in partition fence. In all cases where a partition fence exists between the land of two or more persons and a gate is established for passage through their lands, any other person may pass through the gate free, doing no unnecessary damage, and if any such person leaves any such gate open or does other damage to the premises, the person is liable to the aggrieved party in double damages.

Â Â Â Â Â  96.060 Removal of fence built on anotherÂs land. (1) When any person has built or builds, by mistake and in good faith, a fence on the land of another, such person or the successor in interest of the person may, within one year from the time of discovering the mistake, go upon the land of the other person and remove the fence, doing no unnecessary damage thereby.

Â Â Â Â Â  (2) The occupant or owner of land whereon a fence has been built by mistake shall not throw down or in any manner disturb such fence during the period which the person who built it is authorized by subsection (1) of this section to remove it.

Â Â Â Â Â  96.070 [Repealed by 1981 c.111 Â§2]

_______________



Chapter 97

Chapter 97 Â Rights and Duties Relating to Cemeteries, Human Bodies and Anatomical Gifts

2005 EDITION

CEMETERIES, HUMAN BODIES AND ANATOMICAL GIFTS

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL PROVISIONS

97.010Â Â Â Â Â Â  Definitions

97.020Â Â Â Â Â Â  Exemption of certain organizations and cemeteries from certain sections of chapter

97.030Â Â Â Â Â Â  Vested rights not acquired

97.040Â Â Â Â Â Â  Private family burial grounds

AUTOPSIES

97.082Â Â Â Â Â Â  Consent for certain autopsies; form

DISPOSITION OF HUMAN BODIES

97.110Â Â Â Â Â Â  Human remains not to be attached

97.120Â Â Â Â Â Â  Human remains to be deposited in accordance with ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990

97.130Â Â Â Â Â Â  Right to control disposition of remains; delegation

97.145Â Â Â Â Â Â  Liability for failure to conform to written instrument directing control of remains

97.150Â Â Â Â Â Â  Disposition of cremated remains; procedures; notice; actions against cemetery or funeral service providers

97.153Â Â Â Â Â Â  Diagnostic or therapeutic radioisotopes in body

97.160Â Â Â Â Â Â  Duty of hospital or sanitarium to notify before sending remains to undertaker; procedures

97.170Â Â Â Â Â Â  Disposition of body of indigent or child in custody of Department of Human Services

97.180Â Â Â Â Â Â  Period within which body may not be used

97.190Â Â Â Â Â Â  Post-mortem examination of body

97.200Â Â Â Â Â Â  Disposition of remains after educational use thereof

97.210Â Â Â Â Â Â  Exceptions to application of ORS 97.170 to 97.200; rules

97.220Â Â Â Â Â Â  Disinterment

DEDICATION TO CEMETERY PURPOSES; PLATTINGS

97.310Â Â Â Â Â Â  Survey and subdivision of land; map or plat of mausoleum or columbarium; access easement

97.320Â Â Â Â Â Â  Filing map or plat and declaration of dedication of land to cemetery purposes

97.330Â Â Â Â Â Â  When dedication is complete

97.340Â Â Â Â Â Â  Effect of dedication

97.350Â Â Â Â Â Â  Dedication to cemetery purposes not invalid

97.360Â Â Â Â Â Â  Resurvey and alteration in shape or size; vacation of streets, walks, driveways and parks and replatting into lots

97.370Â Â Â Â Â Â  Fixing date of hearing; notice

97.380Â Â Â Â Â Â  Hearing; order allowing replatting

97.390Â Â Â Â Â Â  Assessment of benefits and damages

97.400Â Â Â Â Â Â  Disposal of newly created lots; disposition and use of proceeds from sale; failure of owner to perform duties

97.410Â Â Â Â Â Â  Right of adjacent lot owner upon vacation of way

97.420Â Â Â Â Â Â  Effect of failure to object

97.430Â Â Â Â Â Â  Declaration of exercise of police power and right of eminent domain

97.440Â Â Â Â Â Â  Removal of dedication

97.445Â Â Â Â Â Â  Vacating county interest in cemetery real property

97.450Â Â Â Â Â Â  Discontinuance of cemetery and removal of remains and markers

97.460Â Â Â Â Â Â  Approval required prior to establishment of cemetery or burial park

SALES AND RIGHTS IN RESPECT OF CEMETERY PLOTS

97.510Â Â Â Â Â Â  Sale and conveyance of plots by cemetery authority

97.520Â Â Â Â Â Â  Sale or offer to sell cemetery plot upon promise of resale at financial profit

97.530Â Â Â Â Â Â  Commission, bonus or rebate for sale of plot or services

97.540Â Â Â Â Â Â  Commission, bonus or rebate for recommendation of cemetery

97.550Â Â Â Â Â Â  Plots are indivisible

97.560Â Â Â Â Â Â  Presumption of sole ownership in grantee of plot

97.570Â Â Â Â Â Â  Spouse has vested right of interment

97.580Â Â Â Â Â Â  Divestiture of spouseÂs right of interment

97.590Â Â Â Â Â Â  Transfer of plot or right of interment

97.600Â Â Â Â Â Â  Descent of plot

97.610Â Â Â Â Â Â  Determining occupant of burial plot having coowners

97.620Â Â Â Â Â Â  Death of coowner; authorization to use plot under directions of surviving owners

97.630Â Â Â Â Â Â  Family plots; order of occupation

97.640Â Â Â Â Â Â  Waiver or termination of vested right of interment

97.650Â Â Â Â Â Â  Limitations upon vested right of interment

CEMETERY MANAGEMENT

97.710Â Â Â Â Â Â  Power of cemetery to make rules and regulations

97.720Â Â Â Â Â Â  Record of interments and cremations; inspection

97.730Â Â Â Â Â Â  Gifts and bequests in trust for cemeteries

INDIAN GRAVES AND PROTECTED OBJECTS

97.740Â Â Â Â Â Â  Definitions for ORS 97.740 to 97.760

97.745Â Â Â Â Â Â  Prohibited acts; application; notice

97.750Â Â Â Â Â Â  Permitted acts; notice

97.760Â Â Â Â Â Â  Civil action by Indian tribe or member; time for commencing action; venue; damages; attorney fees

OREGON COMMISSION ON HISTORIC CEMETERIES

97.772Â Â Â Â Â Â  Definition of Âhistoric cemeteryÂ

97.774Â Â Â Â Â Â  Oregon Commission on Historic Cemeteries; terms

97.776Â Â Â Â Â Â  Commission members; nominations

97.778Â Â Â Â Â Â  Chairperson; quorum; meetings

97.780Â Â Â Â Â Â  Duties

97.782Â Â Â Â Â Â  Listing of historic cemeteries; form

97.784Â Â Â Â Â Â  Executive secretary; support services

CEMETERY CARE

97.810Â Â Â Â Â Â  Endowment care and nonendowed care cemeteries

97.820Â Â Â Â Â Â  Placing cemetery under endowed care; deposit; commingling endowment and special care funds; trustee or custodian of fund

97.825Â Â Â Â Â Â  Suits to enforce endowed care statutes; attorney fees

97.830Â Â Â Â Â Â  Investment and reinvestment of principal of endowed care funds; use and application of income

97.835Â Â Â Â Â Â  Limitation of duties and liability of trustee

97.840Â Â Â Â Â Â  Cemetery authority authorized to receive and hold gifts of property; disposition of gifts

97.850Â Â Â Â Â Â  Endowment and special care funds are charitable

97.860Â Â Â Â Â Â  Agreements for care

97.865Â Â Â Â Â Â  Application of ORS 97.810 to 97.865 to religious, county and city cemeteries

97.870Â Â Â Â Â Â  Unused and uncared for portions of cemetery declared common nuisances

97.880Â Â Â Â Â Â  Resolution declaring a nuisance

97.890Â Â Â Â Â Â  Complaint

97.900Â Â Â Â Â Â  Summons

97.910Â Â Â Â Â Â  Disuse as prima facie evidence of abandonment

97.920Â Â Â Â Â Â  Judgment declaring nuisance, authorizing abatement and creating and foreclosing lien

PREARRANGEMENT SALES AND PRECONSTRUCTION SALES

97.923Â Â Â Â Â Â  Definitions for ORS 97.923 to 97.949

97.925Â Â Â Â Â Â  Purpose

97.927Â Â Â Â Â Â  Applicability of ORS 97.923 to 97.949

97.929Â Â Â Â Â Â  Exceptions to ORS 97.923 to 97.949

97.931Â Â Â Â Â Â  Registration of salesperson for endowment care cemeteries, preconstruction sales and prearrangement sales; rules; background check; civil penalties

97.933Â Â Â Â Â Â  Certification of provider of prearrangement or preconstruction sales; annual reports; audits; fees

97.935Â Â Â Â Â Â  Registration of master trustees; annual reports; annual audits; rules; fees

97.937Â Â Â Â Â Â  Deposit of trust funds made by endowment care cemeteries

97.939Â Â Â Â Â Â  Prearrangement or preconstruction sales contracts; contents; delivery

97.941Â Â Â Â Â Â  Prearrangement or preconstruction trust fund deposits

97.943Â Â Â Â Â Â  Distributions from prearrangement trust fund deposits

97.944Â Â Â Â Â Â  Distributions from preconstruction trust fund deposits

97.945Â Â Â Â Â Â  Funeral and Cemetery Consumer Protection Trust Fund; fee; rules

97.946Â Â Â Â Â Â  Advertising and marketing prohibitions

97.947Â Â Â Â Â Â  Examination of providers and master trustees by director; subpoena power; depositions

97.948Â Â Â Â Â Â  Grounds for discipline by director for violation of ORS 97.923 to 97.949; suspension and revocation of certificate or registration; civil penalties; notification of board

97.949Â Â Â Â Â Â  Notification by director to appropriate federal, state or local law enforcement officer of violation of ORS 97.923 to 97.949

ANATOMICAL GIFTS

97.950Â Â Â Â Â Â  Definitions for ORS 97.950 to 97.964

97.952Â Â Â Â Â Â  Personal authority to make anatomical gift; procedure; delegation; transfer of donor designation information to procurement organization

97.954Â Â Â Â Â Â  Authority to make anatomical gift of body of decedent; priority; procedure

97.956Â Â Â Â Â Â  Authority of medical examiner or local public health officer over body within examinerÂs jurisdiction or officerÂs custody; documentation

97.958Â Â Â Â Â Â  Duties of hospital staff at or near time of patientÂs death; notification of procurement organization and persons authorized to make anatomical gift; search for document of gift

97.960Â Â Â Â Â Â  Delivery of document of anatomical gift; effect on validity of gift

97.962Â Â Â Â Â Â  Rights of procurement organization accepting anatomical gift; autopsies

97.964Â Â Â Â Â Â  Anatomical gift as authorization for examination to assure medical acceptability

97.966Â Â Â Â Â Â  Liability of executor who carries out anatomical gift

97.968Â Â Â Â Â Â  Transplants not covered by implied warranty

FEDERAL AID FOR CEMETERIES

97.975Â Â Â Â Â Â  Department of Transportation use of federal moneys for cemetery care

PENALTIES

97.990Â Â Â Â Â Â  Penalties

97.992Â Â Â Â Â Â  Penalties for ORS 97.937

97.994Â Â Â Â Â Â  Penalties for ORS 97.931, 97.933 and 97.941

GENERAL PROVISIONS

Â Â Â Â Â  97.010 Definitions. As used in ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990:

Â Â Â Â Â  (1) ÂHuman remainsÂ or ÂremainsÂ means the body of a deceased person in any stage of decomposition or after cremation.

Â Â Â Â Â  (2) ÂCemeteryÂ means any place dedicated to and used, or intended to be used, for the permanent interment of human remains.

Â Â Â Â Â  (3) ÂBurial parkÂ means a tract of land for the burial of human remains in the ground used, or intended to be used, and dedicated for cemetery purposes.

Â Â Â Â Â  (4) ÂMausoleumÂ means a structure for the entombment of human remains in crypts or vaults in a place used, or intended to be used, and dedicated for cemetery purposes.

Â Â Â Â Â  (5) ÂCrematoryÂ means a structure containing a retort for the reduction of bodies of deceased persons to cremated remains.

Â Â Â Â Â  (6) ÂColumbariumÂ means a structure or room containing niches for permanent inurnment of cremated remains in a place used, or intended to be used, and dedicated for cemetery purposes.

Â Â Â Â Â  (7) ÂIntermentÂ means the disposition of human remains by cremation, inurnment, entombment or burial.

Â Â Â Â Â  (8) ÂCremationÂ means the reduction of a body of a deceased person to cremated remains in a crematory.

Â Â Â Â Â  (9) ÂInurnmentÂ means placing cremated remains in an urn and depositing it in a niche.

Â Â Â Â Â  (10) ÂEntombmentÂ means the placement of human remains in a crypt or vault.

Â Â Â Â Â  (11) ÂBurialÂ means the placement of human remains in a grave.

Â Â Â Â Â  (12) ÂGraveÂ means a space of ground in a burial park used, or intended to be used, for burial of the remains of one person.

Â Â Â Â Â  (13) ÂCryptÂ or ÂvaultÂ means a space in a mausoleum of sufficient size used, or intended to be used, to entomb uncremated human remains.

Â Â Â Â Â  (14) ÂNicheÂ is a recess in a columbarium used, or intended to be used, for the interment of the cremated remains of one or more persons.

Â Â Â Â Â  (15) ÂCemetery authorityÂ includes cemetery corporation, association, corporation sole or other person or persons owning or controlling cemetery lands or property.

Â Â Â Â Â  (16) ÂCemetery associationÂ means any corporation or association authorized by its articles to conduct any or all the businesses of a cemetery, but does not include a corporation sole or a charitable, eleemosynary association or corporation.

Â Â Â Â Â  (17) ÂCemetery business,Â Âcemetery businessesÂ and Âcemetery purposesÂ are used interchangeably and mean any business and purpose requisite or incident to, or necessary for establishing, maintaining, operating, improving or conducting a cemetery, interring human remains, and the care, preservation and embellishment of cemetery property.

Â Â Â Â Â  (18) ÂDirectorsÂ or Âgoverning bodyÂ means the board of directors, board of trustees, or other governing body of a cemetery association.

Â Â Â Â Â  (19) ÂLot,Â ÂplotÂ or Âburial spaceÂ means space in a cemetery owned by one or more individuals, an association or fraternal or other organization and used, or intended to be used, for the permanent interment therein of the remains of one or more deceased persons. Such terms include and apply with like effect to one, or more than one, adjoining grave, crypt, vault or niche.

Â Â Â Â Â  (20) The term Âplot ownerÂ or ÂownerÂ means any person in whose name a burial plot stands as owner of the right of sepulture therein in the office of the cemetery authority, or who holds from such cemetery authority a conveyance of the right of sepulture or a certificate of ownership of the right of sepulture in a particular lot, plot or space.

Â Â Â Â Â  (21) ÂEndowment careÂ means the general care and maintenance of developed portions of a cemetery and memorials erected thereon financed from the income of a trust fund established and maintained pursuant to the provisions of ORS 97.810 to 97.865. Endowment care cemeteries owned by a city or a county may supplement their general care and maintenance trust funds from general revenues.

Â Â Â Â Â  (22) ÂSpecial careÂ is any care in excess of endowed care in accordance with the specific directions of any donor of funds for such purposes. [Amended by 1955 c.545 Â§1; 1965 c.396 Â§1]

Â Â Â Â Â  97.020 Exemption of certain organizations and cemeteries from certain sections of chapter. (1) The provisions of ORS 97.030, 97.120, 97.310 to 97.350, 97.360 (1), 97.510 and 97.550 relating to private cemeteries do not apply to:

Â Â Â Â Â  (a) Any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination or any cemetery that such entity organizes, controls or operates.

Â Â Â Â Â  (b) Any county or city cemetery.

Â Â Â Â Â  (2) The provisions of ORS 97.810 to 97.865 relating to private cemeteries do not apply to:

Â Â Â Â Â  (a) Any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination or any cemetery that such entity organizes, controls or operates, unless the cemetery authority for an entity described in this paragraph elects to subject itself to ORS 97.810 to 97.865.

Â Â Â Â Â  (b) Any county or city cemetery, unless the county or city elects to subject itself to ORS 97.810 to 97.865. [Amended by 1955 c.473 Â§1; 1997 c.167 Â§1]

Â Â Â Â Â  97.030 Vested rights not acquired. No cemetery authority or person having a right of sepulture or any other right under ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 acquires any vested right by virtue thereof which the Legislative Assembly may not subsequently amend, alter or repeal.

Â Â Â Â Â  97.040 Private family burial grounds. Except for ORS 97.730, 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 do not apply to private family burial grounds where lots are not offered for sale.

Â Â Â Â Â  97.050 [1977 c.183 Â§1; 1983 c.526 Â§4; 1985 c.747 Â§49; 1987 c.660 Â§16; 1989 c.1034 Â§8; renumbered 127.605 in 1989]

Â Â Â Â Â  97.055 [1977 c.183 Â§2; 1979 c.211 Â§1; 1983 c.526 Â§5; renumbered 127.610 in 1989]

Â Â Â Â Â  97.060 [1977 c.183 Â§3; renumbered 127.615 in 1989]

Â Â Â Â Â  97.065 [1977 c.183 Â§4; renumbered 127.620 in 1989]

Â Â Â Â Â  97.070 [1977 c.183 Â§5; renumbered 127.625 in 1989]

Â Â Â Â Â  97.075 [1977 c.183 Â§6; repealed by 1983 c.526 Â§7]

Â Â Â Â Â  97.080 [1977 c.183 Â§7; renumbered 127.630 in 1989]

AUTOPSIES

Â Â Â Â Â  97.082 Consent for certain autopsies; form. (1) Except as provided in subsection (2) of this section, whenever a person dies and no autopsy is ordered by a medical examiner or district attorney pursuant to ORS 146.117, an autopsy may not be conducted without the prior written consent of a person within the first applicable class of the following listed classes:

Â Â Â Â Â  (a) The spouse of the decedent;

Â Â Â Â Â  (b) A son or daughter of the decedent 18 years of age or older;

Â Â Â Â Â  (c) Either parent of the decedent;

Â Â Â Â Â  (d) A brother or sister of the decedent 18 years of age or older;

Â Â Â Â Â  (e) A guardian of the decedent at the time of death;

Â Â Â Â Â  (f) A person in the next degree of kindred to the decedent;

Â Â Â Â Â  (g) The personal representative of the estate of the decedent; or

Â Â Â Â Â  (h) The person nominated as the personal representative of the decedent in the decedentÂs last will.

Â Â Â Â Â  (2)(a) Consent required under subsection (1) of this section must be granted on a written autopsy consent form developed pursuant to subsection (3) of this section.

Â Â Â Â Â  (b) If the person authorized by subsection (1) of this section to grant written consent to conduct an autopsy is not available to grant written consent in person, the authorized person may grant consent by completing the required consent form and returning the signed form, by facsimile or other electronic transmission, to the party requesting permission.

Â Â Â Â Â  (3) The Public Health Officer, in consultation with the State Medical Examiner, shall develop and make available a standardized written autopsy consent form that:

Â Â Â Â Â  (a) Grants the person specified in subsection (1) of this section the authority to:

Â Â Â Â Â  (A) Grant permission to conduct an unlimited autopsy;

Â Â Â Â Â  (B) Grant permission to conduct a limited autopsy and to specify what limitations are imposed upon the autopsy; or

Â Â Â Â Â  (C) Refuse permission to conduct an autopsy.

Â Â Â Â Â  (b) Provides a section for the person specified in subsection (1) of this section to submit specific instructions with respect to tests to be performed during the autopsy and to the disposition of organs and tissue removed for purposes of a limited autopsy.

Â Â Â Â Â  (c) Provides that the consent signature be accompanied by the signature of a witness. [2003 c.416 Â§1]

Â Â Â Â Â  Note: 97.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.083 [1983 c.526 Â§1; renumbered 127.635 in 1989]

Â Â Â Â Â  97.084 [1983 c.526 Â§2; renumbered 127.640 in 1989]

Â Â Â Â Â  97.085 [1977 c.183 Â§Â§8,9,10; renumbered 127.645 in 1989]

Â Â Â Â Â  97.090 [1977 c.183 Â§11; renumbered 127.650 in 1989]

DISPOSITION OF HUMAN BODIES

Â Â Â Â Â  97.110 Human remains not to be attached. No person shall attach, detain or claim to detain any human remains for any debt or demand or upon any pretended lien or charge.

Â Â Â Â Â  97.120 Human remains to be deposited in accordance with ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990. A cemetery authority shall deposit or dispose of human remains as provided by ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990.

Â Â Â Â Â  97.130 Right to control disposition of remains; delegation. (1) Any individual of sound mind who is 18 years of age or older, by completion of a written signed instrument or by preparing or prearranging with any funeral service practitioner licensed under ORS chapter 692, may direct any lawful manner of disposition of the individualÂs remains. Except as provided under subsection (6) of this section, disposition directions or disposition prearrangements that are prepaid or that are filed with a funeral service practitioner licensed under ORS chapter 692 shall not be subject to cancellation or substantial revision.

Â Â Â Â Â  (2) A person within the first applicable listed class among the following listed classes that is available at the time of death or, in the absence of actual notice of a contrary direction by the decedent as described under subsection (1) of this section or actual notice of opposition by completion of a written instrument by a member of the same class or a member of a prior class, may direct any lawful manner of disposition of a decedentÂs remains by completion of a written instrument:

Â Â Â Â Â  (a) The spouse of the decedent.

Â Â Â Â Â  (b) A son or daughter of the decedent 18 years of age or older.

Â Â Â Â Â  (c) Either parent of the decedent.

Â Â Â Â Â  (d) A brother or sister of the decedent 18 years of age or older.

Â Â Â Â Â  (e) A guardian of the decedent at the time of death.

Â Â Â Â Â  (f) A person in the next degree of kindred to the decedent.

Â Â Â Â Â  (g) The personal representative of the estate of the decedent.

Â Â Â Â Â  (h) The person nominated as the personal representative of the decedent in the decedentÂs last will.

Â Â Â Â Â  (i) A public health officer.

Â Â Â Â Â  (3) The decedent or any person authorized in subsection (2) of this section to direct the manner of disposition of the decedentÂs remains may delegate such authority to any person 18 years of age or older. Such delegation shall be made by completion of the written instrument described in subsection (7) of this section. The person to whom the authority is delegated shall have the same authority under subsection (2) of this section as the person delegating the authority.

Â Â Â Â Â  (4) If a decedent or the decedentÂs designee issues more than one authorization or direction for the disposal of the decedentÂs remains, only the most recent authorization or direction shall be binding.

Â Â Â Â Â  (5) A donation of anatomical gifts under ORS 97.952 or 97.954 shall take priority over directions for the disposition of a decedentÂs remains under this section only if the person making the donation is of a priority under subsection (1) or (2) of this section the same as or higher than the priority of the person directing the disposition of the remains.

Â Â Â Â Â  (6) If the decedent directs a disposition under subsection (1) of this section and those financially responsible for the disposition are without sufficient funds to pay for such disposition or the estate of the decedent has insufficient funds to pay for the disposition, or if the direction is unlawful, the direction shall be void and disposition shall be in accordance with the direction provided by those persons given priority in subsection (2) of this section and who agree to be financially responsible.

Â Â Â Â Â  (7) The signature of the individual shall be required for the completion of the written instrument required in subsection (3) of this section. The following form or a form substantially similar shall be used by all individuals:

______________________________________________________________________________

APPOINTMENT OF PERSON

TO MAKE DECISIONS

CONCERNING DISPOSITION

OF REMAINS

Â Â Â Â Â  I, __________________, appoint__________________, whose address is _______________ and whose telephone number is (___)_________, as the person to make all decisions regarding the disposition of my remains upon my death for my burial or cremation. In the event ____________ is unable to act, I appoint____________, whose address is __________________ and whose telephone number is (___)_________, as my alternate person to make all decisions regarding the disposition of my remains upon my death for my burial or cremation.

Â Â Â Â Â  It is my intent that this Appointment of Person to Make Decisions Concerning Disposition of Remains act as and be accepted as the written authorization presently required by ORS 97.130 (or its corresponding future provisions) or any other provision of Oregon Law, authorizing me to name a person to have authority to dispose of my remains.

Â Â Â Â Â  DATED this ___ day of______,_____.

__________________

Â (Signature)

DECLARATION OF WITNESSES

Â Â Â Â Â  We declare that ____________ is personally known to us, that he/she signed this Appointment of Person to Make Decisions Concerning Disposition of Remains in our presence, that he/she appeared to be of sound mind and not acting under duress, fraud or undue influence, and that neither of us is the person so appointed by this document.

Witnessed By:

_______________Â Â Â Â Â  Date: _____

Witnessed By:

_______________Â Â Â Â Â  Date: _____

______________________________________________________________________________

Â Â Â Â Â  (8) Subject to the provisions of ORS 97.950 to 97.964, if disposition of the remains of a decedent has not been directed and authorized under this section within 10 days after the date of the death of the decedent, a public health officer may direct and authorize disposition of the remains. [Amended by 1969 c.175 Â§10; 1969 c.591 Â§279; 1973 c.823 Â§97; 1995 c.717 Â§10; 1997 c.472 Â§1; 1999 c.201 Â§5]

Â Â Â Â Â  97.132 [1961 c.674 Â§1; repealed by 1969 c.175 Â§12]

Â Â Â Â Â  97.134 [1961 c.674 Â§Â§2,3; repealed by 1969 c.175 Â§12]

Â Â Â Â Â  97.140 [Repealed by 1957 c.423 Â§1 (97.141 and 97.145 enacted in lieu of 97.140)]

Â Â Â Â Â  97.141 [1957 c.423 Â§2 (97.141 and 97.145 enacted in lieu of 97.140); repealed by 1997 c.472 Â§13]

Â Â Â Â Â  97.145 Liability for failure to conform to written instrument directing control of remains. No cemetery authority, crematory operator or licensed funeral service practitioner interring or cremating remains pursuant to a written instrument signed by the decedent or a person described in ORS 97.130 (2) shall be liable for any failure to conform to the priority of control of remains provided in ORS 97.130, except when it shall have received two or more conflicting written instruments prior to interment or cremation of said remains. [1957 c.423 Â§3 (97.141 and 97.145 enacted in lieu of 97.140); 1997 c.472 Â§2]

Â Â Â Â Â  97.150 Disposition of cremated remains; procedures; notice; actions against cemetery or funeral service providers. (1) If the cemetery authority, crematory operator or licensed funeral service practitioner has been authorized to cremate remains of a decedent pursuant to ORS 97.130, the authorization shall also contain further instructions to the cemetery authority, crematory operator or licensed funeral service practitioner as to the final disposition of the cremated remains. If the cremated remains are left in the possession of the cemetery authority, crematory operator or licensed funeral service practitioner and no such instructions are given to the cemetery authority, crematory operator or licensed funeral service practitioner within 180 days after the date of cremation, the cemetery authority, crematory operator or licensed funeral service practitioner shall make a reasonable effort to notify the person, pursuant to ORS 97.130, who has the right to control the disposition of the cremated remains. The notice shall state that the cemetery authority, crematory operator or licensed funeral service practitioner intends to dispose of the cremated remains unless such person gives instructions to the contrary to the cemetery authority, crematory operator or licensed funeral service practitioner within 30 days of the date of such notice from the cemetery authority, crematory operator or licensed funeral service practitioner. Reasonable effort to notify shall include, but not be limited to, notice, personally or by certified mail, return receipt requested, to the person who has the right to control the disposition of the cremated remains at the address of such person in the records of the cemetery authority, crematory operator or licensed funeral service practitioner. If disposition of the cremated remains has not been directed and authorized by such person within said 30-day period, the cemetery authority, crematory operator or licensed funeral service practitioner may dispose of the cremated remains as is legally practicable.

Â Â Â Â Â  (2) No cemetery authority, crematory operator or licensed funeral service practitioner shall be liable, and no action shall lie against any cemetery authority, crematory operator or licensed funeral service practitioner relating to any cremated remains that have been left in its possession for a period of 180 days unless the cemetery authority, crematory operator or licensed funeral service practitioner has failed to make such reasonable effort to notify the person described in subsection (1) of this section or unless a written contract has been entered into with the cemetery authority, crematory operator or licensed funeral service practitioner for their care or unless permanent interment has been made. If the cemetery authority, crematory operator or licensed funeral service practitioner has complied with this section, then the cemetery authority, crematory operator or licensed funeral service practitioner may dispose of the remains as is legally practicable. [Amended by 1989 c.669 Â§1; 1997 c.472 Â§3]

Â Â Â Â Â  97.153 Diagnostic or therapeutic radioisotopes in body. Notwithstanding section 14, chapter 653, Oregon Laws 1991, or ORS 469.525, diagnostic or therapeutic radioisotopes remaining inside the uncremated body of a deceased person may be buried, entombed or otherwise disposed of in a cemetery or other lawful place for the burial, entombment or other disposal of the uncremated body of the deceased person even though the body contains low-level radioactive waste as defined under 42 U.S.C. 2021(b) as of January 1, 1995, by-product material as defined under 42 U.S.C. 2014 as of January 1, 1995, or special nuclear material exempted by the United States Nuclear Regulatory Commission as of January 1, 1995, under authority of 42 U.S.C. 2077(d). [1995 c.252 Â§1]

Â Â Â Â Â  Note: 97.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.160 Duty of hospital or sanitarium to notify before sending remains to undertaker; procedures. (1) No hospital or sanitarium, or the employees, agents or representatives thereof, shall send or cause to be sent to any funeral service practitioner, undertaker, mortician or embalmer the remains of any decedent without having complied with this section before final disposition of the remains.

Â Â Â Â Â  (2) If the admitting record contains the name of a relative, friend or other person identified by the decedent in the admitting record, or if the hospital or sanitarium is aware of the name of any other person chargeable with the funeral expenses of the decedent, the hospital or the sanitarium must notify the relative, friend or other person personally or by certified mail, return receipt requested.

Â Â Â Â Â  (3) If a hospital or sanitarium is unable to give actual notice to a relative, friend or other person under the provisions of subsection (2) of this section, the hospital or sanitarium must publish a notice of death at least one time in a newspaper of general circulation in the county where the death occurred, or, if there is no such newspaper, in a newspaper most likely to give notice of the death to relatives and friends of the decedent. The notice must contain the name of the decedent and the address and phone number for the hospital or sanitarium.

Â Â Â Â Â  (4) If the remains of the decedent are not claimed within 10 days after the giving of notice under subsection (2) of this section, or within 10 days after publication under subsection (3) of this section if publication is made under subsection (3) of this section, the hospital or sanitarium may arrange for the disposal of the remains of the decedent without further notice in the manner specified by ORS 97.170 to 97.200.

Â Â Â Â Â  (5) Nothing in this section limits or governs the authority of any administrator or executor, trustee or other person having a fiduciary relationship with the deceased or to the state, counties, cities or towns in the disposition of the remains of a deceased person. [Amended by 1993 c.92 Â§1]

Â Â Â Â Â  97.170 Disposition of body of indigent or child in custody of Department of Human Services. (1) Except as set forth in subsection (4) of this section, any licensed funeral service practitioner having charge of the body of a deceased person thought to be an unclaimed indigent shall use all reasonable diligence promptly to notify the relatives of the deceased person or any other person having an interest in the deceased person and shall arrange with any relative who claims the body or with any friend of the deceased person who will pay the expenses to make disposition of the body. If no one claims the body within five days after death, or if those notified acquiesce, the funeral service practitioner shall notify, by telephone, the Demonstrator of Anatomy of the Oregon Health and Science University. The Demonstrator of Anatomy, who shall be appointed by the Oregon Health and Science University Board of Directors from the staff of the Oregon Health and Science University, shall immediately inform the funeral service practitioner whether the body is deemed to be in fit condition and is desired for medical instruction or the advancement of medical science. If the body is desired for these purposes, the funeral service practitioner shall arrange for a licensed embalmer to make such preparation as is necessary and shall, within 72 hours, deliver it to the Oregon Health and Science University, or any other school or college within the State of Oregon qualifying applicants for examination in the fundamental sciences as required and specified in ORS 683.010 to 683.335 and ORS chapters 676 to 681 and 684 to 686, as the Demonstrator of Anatomy directs. The expenses of embalming, transportation of the body to such school or college, filing fees and other related expenses shall be paid from the funds appropriated specifically for the purposes of this section. Such expenses shall not exceed the normal rates charged for such services to the general public.

Â Â Â Â Â  (2) If the Demonstrator of Anatomy does not require any such body for instruction or research, it may be assigned, on request, to any other properly authorized institution within this state or to any qualified physician for instruction or research.

Â Â Â Â Â  (3) When the body of a deceased person is deemed in unfit condition by the Demonstrator of Anatomy and disposition does not take place as set forth in subsections (1) and (2) of this section, and no relatives, friends or interested persons claim the body after notification is attempted, then the funeral service practitioner may commence to cremate or bury the body without the consent of persons listed in ORS 97.130 and is furthermore indemnified from any liability arising from having made such disposition. The method of disposition must be in the least costly manner that complies with law, and that does not conflict with known wishes of the deceased. Reimbursement for costs of disposition shall be made as set forth in subsection (5) of this section.

Â Â Â Â Â  (4) When the deceased person is a child over whom the Department of Human Services held guardianship at the time of death, and no relatives, friends or interested persons claim the body after notification is attempted as set forth in subsection (1) of this section, the department may at its discretion notify the Demonstrator of Anatomy and proceed as set forth in subsection (1) of this section, or may authorize burial or cremation of the body. Expenses related to burial or cremation authorized by the department under this subsection shall be borne by the department.

Â Â Â Â Â  (5) Upon receipt of an itemized statement of expenses, the department shall reimburse the funeral service practitioner within 30 days the reasonable costs for disposition of any unclaimed deceased person who has insufficient assets and for whom no one takes responsibility. The method of disposition must be in the least costly manner and shall not exceed $450 per disposition. [Amended by 1973 c.842 Â§1; 1985 c.704 Â§1; 1993 c.345 Â§4; 1995 c.162 Â§62]

Â Â Â Â Â  97.180 Period within which body may not be used. Upon receipt of any body by a school or college pursuant to ORS 97.170, it shall be properly embalmed for anatomical purposes, but shall be retained 30 days before being used or dismembered. If it is claimed by any relative or friend within that period, it shall be delivered to the claimant.

Â Â Â Â Â  97.190 Post-mortem examination of body. Unless required by a medical examiner to determine the cause of death or specifically authorized and ordered by the superintendent of the hospital or institution in which any person coming under the provisions of ORS 97.170 may die, no such body as is mentioned in ORS 97.170 is subject to post-mortem examination, except by consent of the Demonstrator of Anatomy. [Amended by 1959 c.629 Â§43; 1965 c.221 Â§13; 1977 c.582 Â§1]

Â Â Â Â Â  97.200 Disposition of remains after educational use thereof. The remains of any corpse used for the purposes authorized by ORS 97.170 shall, upon completion of such use, be decently buried or cremated and the ashes, in case of cremation, shall be delivered to any relative who claims them, after establishing relationship. All expenses incident to burial and cremation and the delivery of ashes to any relative shall be borne by the educational institution which used the body for educational purposes.

Â Â Â Â Â  97.210 Exceptions to application of ORS 97.170 to 97.200; rules. The body of any person who died of smallpox, diphtheria, scarlet fever or other disease that the Department of Human Services, by rule, may prescribe, shall not be subject to the provisions of ORS 97.170 to 97.200. [Amended by 1977 c.582 Â§2]

Â Â Â Â Â  97.220 Disinterment. (1) The remains of a deceased person interred in a plot in a cemetery may be removed therefrom with the consent of the cemetery authority and written consent of the person who has the right to control the disposition of the remains of the deceased person. If the consent of any such person or of the cemetery authority cannot be obtained, permission by the county court or the board of county commissioners of the county where the cemetery is situated is sufficient. Notice of application to the court for such permission must be given at least 60 days prior thereto, personally or by mail, to the cemetery authority, to the person not consenting and to every other person or authority on whom service of notice is required by the county court or the board of county commissioners.

Â Â Â Â Â  (2) If the payment for the purchase of an interment space becomes past due and so remains for a period of 90 days, this section does not apply to or prohibit the removal of any remains from one plot to another in the same cemetery or the removal of remains by the cemetery authority from a plot to some other suitable place.

Â Â Â Â Â  (3) This section does not apply to the disinterment of remains upon order of court or if ordered under the provisions of ORS 146.045 (3)(e). [Amended by 1977 c.582 Â§3]

Â Â Â Â Â  97.230 [Repealed by 1973 c.286 Â§1]

Â Â Â Â Â  97.250 [1969 c.175 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.255 [1969 c.175 Â§3; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.260 [1969 c.175 Â§2; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.265 [1969 c.175 Â§4; 1973 c.823 Â§Â§98,157; 1993 c.218 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.268 [1985 c.379 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.270 [1969 c.175 Â§5; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.275 [1969 c.175 Â§6; 1969 c.591 Â§278a; 1975 c.215 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.280 [1969 c.175 Â§7; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.285 [1969 c.175 Â§8; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.290 [1969 c.175 Â§9; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.295 [Formerly 116.115; 1995 c.717 Â§11; renumbered 97.966 in 1995]

Â Â Â Â Â  97.300 [1969 c.271 Â§1; 1995 c.717 Â§12; renumbered 97.968 in 1995]

DEDICATION TO CEMETERY PURPOSES; PLATTINGS

Â Â Â Â Â  97.310 Survey and subdivision of land; map or plat of mausoleum or columbarium; access easement. (1) Every cemetery authority, from time to time as its property may require for cemetery purposes, shall:

Â Â Â Â Â  (a) In case of land, survey and subdivide it into sections, blocks, plots, avenues, walks or other subdivisions and make a good and substantial map or plat showing them, with descriptive names or numbers. In all instances this shall be done in compliance with ORS 92.010 to 92.190 except that ORS 92.090 (2)(a) and (b) shall not be applicable to streets, alleys, ways and footpaths located wholly within a cemetery.

Â Â Â Â Â  (b) In case of a mausoleum or columbarium, make a good substantial map or plat on which are delineated the sections, halls, rooms, corridors, elevation and other divisions, with descriptive names or numbers. In all instances this shall be done in compliance with the state building code.

Â Â Â Â Â  (2) Every lot in a cemetery subdivision shall include an access easement across the lot for the benefit of adjacent lots. Designated areas between lots for the purpose of providing access to separate lots are not required to approve a subdivision under this section. A cemetery authority must disclose to a potential purchaser of a lot in the cemetery the existence of the access easement across the lot. [Amended by 1965 c.396 Â§2; 1979 c.57 Â§1; 1985 c.582 Â§3; 1999 c.381 Â§1]

Â Â Â Â Â  97.320 Filing map or plat and declaration of dedication of land to cemetery purposes. In case of a cemetery lot, the cemetery authority shall file the map or plat in the office of the recording officer of the county in which all or a portion of the property is situated, and it forthwith shall file for record in that officerÂs office a written declaration dedicating the property delineated on the plat or map exclusively to cemetery purposes.

Â Â Â Â Â  97.330 When dedication is complete. Upon the filing of the map or plat and of the declaration for record, the dedication is complete for all purposes, and thereafter the property shall be held, occupied and used exclusively for cemetery purposes.

Â Â Â Â Â  97.340 Effect of dedication. After property is dedicated to cemetery purposes pursuant to ORS 97.310 to 97.330 and 97.360 (1), neither the dedication nor the title of a plot owner shall be affected by the dissolution of the cemetery authority by nonuser on its part, by alienation of the property, by any encumbrances, by sale under execution or otherwise, except as provided in ORS 97.310 to 97.350, 97.360 (2), 97.440, 97.510 to 97.650, 97.710, 97.720 and 97.810 to 97.865.

Â Â Â Â Â  97.350 Dedication to cemetery purposes not invalid. Dedication to cemetery purposes pursuant to ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 is not invalid as violating any laws against perpetuities or the suspension of the power of alienation of title to or use of property, and is deemed to be in respect for the dead, and is a provision for the interment of human remains and is a duty to, and for the benefit of, the general public.

Â Â Â Â Â  97.360 Resurvey and alteration in shape or size; vacation of streets, walks, driveways and parks and replatting into lots. (1) Any part or subdivision of the property so mapped and platted may, by order of the directors and consent of the lot owners, be resurveyed and altered in shape and size and an amended map or plat filed, so long as such change does not disturb any interred remains.

Â Â Â Â Â  (2) Whenever a majority of the lots as platted or laid out in any cemetery established before March 3, 1927, or any part thereof, has been sold without the owners or persons in control of the cemetery having made provision for the establishment of an adequate endowment fund for the perpetual maintenance, upkeep and beautification of the cemetery and of the lots therein, the avenues, streets, alleys, walks, driveways and parks therein may be vacated or altered and replatted into lots which may be sold for burial purposes in the manner provided in this subsection and in ORS 97.370 to 97.430. Application for the vacation or alteration of any avenues, streets, alleys, walks, driveways or parks, and for the replatting of the same, or any portion thereof, for cemetery lots in any such cemetery shall be made to the county court or board of county commissioners in the county where the cemetery is situated. The application may be by the owners or persons in control of the cemetery or by a group of 20 or more persons owning lots or having relatives buried therein. The application shall be verified and shall specify the lots owned by each petitioner in which are buried bodies of relatives in which the petitioner is interested and shall state the reason for the proposed change and what provisions have theretofore been made for the perpetual upkeep, maintenance and beautification of the cemetery, and there shall be presented therewith a plat of the cemetery, together with the proposed replat, which shall have clearly indicated thereon the proposed changes.

Â Â Â Â Â  97.370 Fixing date of hearing; notice. When any application mentioned in ORS 97.360 (2) is filed, the court or board shall fix the time for the hearing of it and notice of the time thereof shall be given by publication in a paper of general circulation published in the town in which the cemetery is situated or in the town to which it is nearest once a week for a period of six successive weeks prior to the date of the hearing and a copy of such notice shall be posted for a like period at three public and conspicuous places in the cemetery. Such notice shall be addressed to all persons owning lots or having an interest in the cemetery, but need not name them, and shall set forth in a general way the proposed changes, the reason stated in the application for making it, the time when the hearing of the application will be had, and shall state that a plat showing the proposed changes is on file with the county clerk of the county in which the cemetery is situated.

Â Â Â Â Â  97.380 Hearing; order allowing replatting. At the hearing mentioned in ORS 97.370 the court or board shall consider and hear any evidence introduced in favor of the proposed change and all objections thereto and, after a full hearing thereon, may allow the proposed change and replat in whole or in part. If the proposed change is allowed, either in whole or in part, an order allowing it shall be made providing that title to any new lot created by the alteration or vacation of any avenues, streets, alleys, driveways, walks or parks, or any part thereof, shall be vested in the owner of the fee of the part of the cemetery sought to be vacated in trust for burial purposes, or vested in any association which may be formed for the purpose of taking over the cemetery and operating and maintaining it in accordance with the provisions of ORS 97.400. [Amended by 1985 c.582 Â§4; 1999 c.381 Â§2]

Â Â Â Â Â  97.390 Assessment of benefits and damages. If any damages are claimed by the owner of any lot in any such cemetery as is mentioned in ORS 97.360 (2), which lot is adjacent to the avenues, streets, alleys, driveways or parks vacated as provided in ORS 97.380, they shall be ascertained by the county court or board of county commissioners and offset against the benefits accruing to the lot owner on account of the upkeep and beautification of the cemetery in the manner provided in ORS 97.400. Any person feeling aggrieved at the amount of damages so assessed by the board may appeal from such order of allowance to the circuit court of the county in which the cemetery is situated in the same manner as is provided by statute for appeal from the assessment of damages by the exercise of eminent domain in locating a county road and on such appeal the jury, in assessing the amount of damages to be allowed to the appellant, shall offset against such damages the benefits accruing to the appellant as in this section above provided.

Â Â Â Â Â  97.400 Disposal of newly created lots; disposition and use of proceeds from sale; failure of owner to perform duties. Any owner or association accepting the trust of handling and disposing of lots newly created pursuant to ORS 97.380 shall by the acceptance thereof agree to dispose of the lots only for burial purposes and at a price not less than that fixed by the county court or board of county commissioners. The net funds derived from the sale of the lots remaining after the payment of the reasonable expenses incident to the vacation and of the sale shall be placed in an irreducible and perpetual fund and the interest therefrom shall be used for the perpetual upkeep and beautification of the cemetery and the lots therein situated. The fund shall be placed in some reliable trust company specified by the court or board, which trust company shall invest the same and pay the income therefrom to the owner or association charged with the disposal of such lots. Any owner or association taking over the sale of the lots shall comply with such provisions as the court or board may require of it in the upkeep, beautification and care of the cemetery with the income thereof, and if such owner or association for any reason fails to perform such duties, the court or board may, on its own motion, from time to time, appoint some other association or individual to perform them. The restrictions of this section shall not apply to the sale of lots obtained by replatting cemeteries owned and maintained by any county.

Â Â Â Â Â  97.410 Right of adjacent lot owner upon vacation of way. The vacation of an avenue, street, alley, driveway, walk or park adjacent to a cemetery lot shall vest in the owner of such lot no interest in the vacated portion thereof; but the adjacent owner shall, for 30 days after the date of such an order of vacation, have the right to purchase any new lot adjacent to the lot of the owner at the price fixed by the court or board at which the lots are to be sold, and if there is more than one adjacent lot owner, the new lot shall be sold to the one offering the highest price therefor.

Â Â Â Â Â  97.420 Effect of failure to object. Any owner of such cemetery as is mentioned in ORS 97.360 (2), or of any lot therein, or any relative or heir of any deceased person buried in such cemetery who fails to appear and file written objection to any proposed replat, alteration or vacation, authorized by ORS 97.360 (2), shall be deemed to have consented to the proposed change and shall be forever barred from claiming any right to use and have open for traffic or passageway any streets, alleys, driveways or parks vacated, or any right, title or interest therein, except as provided in ORS 97.360 (2) and 97.370 to 97.410.

Â Â Â Â Â  97.430 Declaration of exercise of police power and right of eminent domain. The enactment of ORS 97.360 (2) and 97.370 to 97.430 is hereby declared to be a necessary exercise of the police powers of the state in order to preserve and keep existing cemeteries as resting places for the dead and to preserve old and historic cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are located. The taking of avenues, streets, alleys, walks, driveways and parks for the purpose and by the method specified in ORS 97.360 (2) and 97.370 to 97.420 is hereby declared an exercise of the right of eminent domain in behalf of the public health, safety, comfort, pleasure and historic instruction.

Â Â Â Â Â  97.440 Removal of dedication. (1) Property dedicated to cemetery purposes shall be held and used exclusively for cemetery purposes until the dedication is removed from all or any part of it by an order and decree of the county court or board of county commissioners of the county in which the property is situated in a proceeding brought by the cemetery authority for that purpose and upon notice of hearing and proof satisfactory to the court that:

Â Â Â Â Â  (a) The portion of the property from which dedication is sought to be removed is not being used for interment of human remains; or

Â Â Â Â Â  (b) The Oregon Commission on Historic Cemeteries has received notice of and had the opportunity to comment on the removal from the dedicated property of all human remains and markers dated prior to February 14, 1909.

Â Â Â Â Â  (2) The notice of hearing required by this section must:

Â Â Â Â Â  (a) Be given by publication once a week for at least four consecutive weeks in a newspaper of general circulation in the county where the cemetery is located and by publication twice in a newspaper with statewide circulation;

Â Â Â Â Â  (b) Be posted in three conspicuous places on that portion of the property from which the dedication is to be removed;

Â Â Â Â Â  (c) Describe the portion of the cemetery property sought to be removed from dedication;

Â Â Â Â Â  (d) State that all remains and markers have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication; and

Â Â Â Â Â  (e) Specify the time and place of the hearing. [Amended by 2003 c.237 Â§1]

Â Â Â Â Â  97.445 Vacating county interest in cemetery real property. Consistent with the provisions of ORS 368.326 to 368.366, a county may vacate any real property interests the county may own in a cemetery. Consistent with ORS 368.366 (2), the county may vacate its real property interests in favor of a private nonprofit organization provided the organization states its intent to provide for the continuing maintenance and care of the cemetery and associated facilities. [1997 c.747 Â§2]

Â Â Â Â Â  97.450 Discontinuance of cemetery and removal of remains and markers. (1)(a) Whenever any cemetery that is within the limits of any county, city or town has been abandoned, or it is desirable to abandon such cemetery, the governing body of any county, if the cemetery is owned by the county, or the corporate authorities of the city or town, if the cemetery is owned by the city or town, or the trustees or directors, if the cemetery is owned by an association or corporation, may order that such burial ground be discontinued, have the remains of all persons interred in the cemetery moved to some other suitable place and provide for the removal and reerection of all stones and monuments marking said graves. Each removal must be made in an appropriate manner and in accordance with the directions of the Director of Human Services. Prior to any removal authorized under this section, written notice must be given to the family, or next of kin of the deceased, if known, and if unknown, notice of the removal shall be published for at least four successive weeks in a newspaper of general circulation in the county in which the cemetery is located and twice in a newspaper with statewide circulation.

Â Â Â Â Â  (b) Any removal and the costs of the proceedings under this section shall be at the expense of the county, city or town, individual, corporation or association owning the cemetery to be moved.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) of this section, a cemetery or burial ground containing human remains that were interred before February 14, 1909, may not be discontinued or declared abandoned or have remains removed from the burial ground or cemetery without prior notice to and comment by the Oregon Commission on Historic Cemeteries. When commenting on a request to discontinue or declare abandoned a cemetery or burial ground, the commission shall consider:

Â Â Â Â Â  (a) The listing of the cemetery or burial ground under ORS 97.782;

Â Â Â Â Â  (b) The historic significance of the cemetery or graves included in the request; and

Â Â Â Â Â  (c) The findings of any archaeological survey of the cemetery or burial ground. [Amended by 1955 c.472 Â§1; 2003 c.237 Â§2]

Â Â Â Â Â  97.460 Approval required prior to establishment of cemetery or burial park. No association, corporation, cemetery authority, or person shall after February 24, 1903, lay out, open up or use any property for cemetery or burial park purposes, without the approval of the planning commission of the county or city having jurisdiction under ORS 92.042 or, if there is no such commission in such county or city, the governing body of such county or city. [Formerly 64.060; 1965 c.396 Â§3]

SALES AND RIGHTS IN RESPECT OF CEMETERY PLOTS

Â Â Â Â Â  97.510 Sale and conveyance of plots by cemetery authority. After filing the map or plat and recording the declaration of dedication, a cemetery authority may sell and convey plots subject to such rules and regulations as may be then in effect and subject to such other and further limitations, conditions and restrictions made a part of the declaration of dedication by reference or included in the instrument of conveyance of the plot.

Â Â Â Â Â  97.520 Sale or offer to sell cemetery plot upon promise of resale at financial profit. No person, firm or corporation shall sell or offer to sell a cemetery plot upon the promise, representation or inducement of resale at a financial profit, except with the consent and approval of the Secretary of State. Each violation of this section constitutes a separate offense. [Amended by 1989 c.171 Â§13]

Â Â Â Â Â  97.530 Commission, bonus or rebate for sale of plot or services. No cemetery authority shall pay or offer to pay, and no person, firm or corporation shall receive, directly or indirectly, a commission, bonus, rebate or other thing of value for the sale of a plot or services. This does not apply to a person regularly employed by the cemetery authority for such purpose. Each violation of this section constitutes a separate offense.

Â Â Â Â Â  97.540 Commission, bonus or rebate for recommendation of cemetery. No person shall pay, cause to be paid or offer to pay, and no person, firm or corporation shall receive, directly or indirectly, except as provided in ORS 97.530, any commission, bonus, rebate or other thing of value in consideration of recommending or causing a dead human body to be disposed of in any cemetery. Each violation of this section constitutes a separate offense.

Â Â Â Â Â  97.550 Plots are indivisible. All plots, the use of which has been conveyed by deed or certificate of ownership as a separate plot, are indivisible except with the consent of the cemetery authority, or as provided by law.

Â Â Â Â Â  97.560 Presumption of sole ownership in grantee of plot. All plots conveyed to individuals are presumed to be solely and separately owned by the person named in the instrument of conveyance.

Â Â Â Â Â  97.570 Spouse has vested right of interment. (1) The spouse of an owner of any plot containing more than one interment space has a vested right of interment of the remains of the spouse in the plot, and any person thereafter becoming the spouse of the owner has a vested right of interment of the remains of the person in the plot if more than one interment space is unoccupied at the time the person becomes the spouse of the owner.

Â Â Â Â Â  (2) The purchase by a married person of more than one interment space shall create in the spouse a right of interment therein.

Â Â Â Â Â  97.580 Divestiture of spouseÂs right of interment. No conveyance or other action of the owner without the written consent or joinder of the spouse of the owner divests the spouse of the vested right of interment, except that a judgment of divorce between them terminates the right unless otherwise provided in the judgment. [Amended by 2003 c.576 Â§357]

Â Â Â Â Â  97.590 Transfer of plot or right of interment. No transfer of any plot, heretofore or hereafter made, or any right of interment is complete or effective until recorded on the books of the cemetery authority.

Â Â Â Â Â  97.600 Descent of plot. Upon the death of the owner, unless the owner has disposed of the plot either by specific direction in the will of the owner or by a written declaration filed and recorded in the office of the cemetery authority, if no interment has been made in an interment plot which has been transferred by deed or certificate of ownership to an individual owner or if all remains previously interred are lawfully removed, the plot descends to the heirs at law of the owner, subject to the rights of interment of the decedent and the surviving spouse of the decedent.

Â Â Â Â Â  97.610 Determining occupant of burial plot having coowners. When there are two or more owners of a burial plot or of rights of interment therein, such owners may designate one or more persons to designate the burials to be made in the plot and file written notice of such designation with the cemetery association. In the absence of such notice or of written objection to its so doing, the cemetery association is not liable to any owner for interring or permitting an interment therein upon the request or direction of any registered coowner of the plot.

Â Â Â Â Â  97.620 Death of coowner; authorization to use plot under directions of surviving owners. An affidavit by any person having knowledge of the fact, setting forth the fact of the death of one owner and establishing the identity of the surviving owners named in the deed to any plot, when filed with the cemetery authority operating the cemetery in which the plot is located, is authorization to the cemetery authority to permit the use of the unoccupied portion of the plot in accordance with the directions of the surviving owners or their successors in interest.

Â Â Â Â Â  97.630 Family plots; order of occupation. (1) Whenever an interment of the remains of a member or of a relative of a member of the family of the record owner, or of the remains of the record owner, is made in a plot transferred by deed or certificate of ownership to an individual owner, and the owner dies without making disposition of the plot, either by direction in the ownerÂs will, or by a written declaration filed and recorded in the office of the cemetery authority, the plot thereby becomes inalienable and shall be held as the family plot of the owner, and occupied in the following order:

Â Â Â Â Â  (a) One grave, niche or crypt may be used for the ownerÂs interment; one for the ownerÂs surviving spouse, if there is one, who by ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 has a vested right of interment in it; and in those remaining, if any, the children of the deceased owner in order of death may be interred without the consent of any person claiming any interest in the plot.

Â Â Â Â Â  (b) If no child survives, the right of interment goes in order of death to the spouse of any child of the record owner.

Â Â Â Â Â  (2) Any surviving spouse, child or childÂs spouse who has a right of interment in a family plot may waive such right in favor of any other relative or spouse of a relative of either the deceased owner or of the deceased ownerÂs spouse, and upon such waiver the remains of the person in whose favor the waiver is made may be interred in the plot.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the personal representative of the deceased owner of a family plot may sell unoccupied interment spaces in the plot as property of the estate of the deceased owner when there are no existing rights of interment in those spaces or all existing rights of interment in those spaces have been waived and thereby terminated.

Â Â Â Â Â  (4) Whenever a plot is transferred by deed or certificate of ownership to an individual owner and the transfer is recorded on the books of the cemetery authority, the cemetery authority shall provide to the individual owner a written statement, in a form approved by the State Mortuary and Cemetery Board, containing a clear explanation of the provisions of subsections (1) and (2) of this section and of the rights of interment established thereby. [Amended by 1985 c.652 Â§1]

Â Â Â Â Â  97.640 Waiver or termination of vested right of interment. A vested right of interment may be waived and is terminated upon the interment elsewhere of the remains of the person in whom it is vested.

Â Â Â Â Â  97.650 Limitations upon vested right of interment. No vested right of interment gives to any person the right to have the remains of the person interred in any interment space in which the remains of any deceased person having equal or prior vested right of interment have been interred; nor does it give any person the right to have the remains of more than one deceased person interred in a single interment space in violation of the rules and regulations of the cemetery in which the interment space is located.

CEMETERY MANAGEMENT

Â Â Â Â Â  97.710 Power of cemetery to make rules and regulations. (1) The cemetery authority may make and enforce rules and regulations for:

Â Â Â Â Â  (a) The use, care, control, management, restriction and protection of its cemetery;

Â Â Â Â Â  (b) Restricting and limiting the use of all property within its cemetery;

Â Â Â Â Â  (c) Regulating the uniformity, class and kind of all markers, monuments and other structures within its cemetery;

Â Â Â Â Â  (d) Prohibiting the erection of monuments, markers or other structures in or upon any portion of its property;

Â Â Â Â Â  (e) Regulating or preventing the erection of monuments, effigies and structures within any portion of the cemetery grounds and for the removal thereof;

Â Â Â Â Â  (f) Regulating the care or preventing the introduction of plants or shrubs within such grounds;

Â Â Â Â Â  (g) Preventing the interment in any part thereof of a body not entitled to interment therein;

Â Â Â Â Â  (h) Preventing the use of burial plots for purposes violative of its restrictions;

Â Â Â Â Â  (i) Regulating the conduct of persons and preventing improper assemblages therein; and

Â Â Â Â Â  (j) All other purposes deemed necessary by the cemetery authority for the proper conduct of its business and the protection and safeguarding of the premises and the principles, plans and ideals on which the cemetery was organized.

Â Â Â Â Â  (2) The cemetery authority from time to time may amend, add to, revise, change or modify such rules and regulations.

Â Â Â Â Â  (3) Such rules and regulations shall be plainly printed or typewritten and maintained, subject to inspection, in the office of the cemetery authority.

Â Â Â Â Â  97.720 Record of interments and cremations; inspection. (1) The person in charge of any premises on which interments or cremations are made shall keep a record of all remains interred or cremated on the premises under the personÂs charge, in each case stating the name of each deceased person, the date of interment or cremation, and the name and address of the funeral service practitioner. The interment records shall be open to inspection by survivors of the decedent during the customary office hours of the cemetery authority.

Â Â Â Â Â  (2) A record shall be kept of the ownership of all plots in the cemetery which have been conveyed by the cemetery authority and of all transfers of plots in the cemetery.

Â Â Â Â Â  97.730 Gifts and bequests in trust for cemeteries. Gifts, grants and bequests of personal property in trust for the purpose of providing perpetual care and maintenance, improvement or embellishment of private burial lots in or outside of cemeteries and of the walks, fences, monuments, structures or tombs thereon, are permitted and shall be deemed to be for perpetual and benevolent uses. They are not invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instrument creating the trust; nor are they invalid as violating any existing laws against perpetuities or suspension of the power of alienation of title to property. But nothing in this section affects any existing authority or cause to pass upon the reasonableness of the amount of such gift, grant or bequest. Any cemetery association may act as trustee of and execute any such trust with respect to lots, walks, fences, monuments, structures or tombs, both within or outside its own cemetery limits, but within the county where such cemetery association has its principal office and place of business, whether such power is otherwise included in its corporate powers or not.

INDIAN GRAVES AND PROTECTED OBJECTS

Â Â Â Â Â  97.740 Definitions for ORS 97.740 to 97.760. For the purposes of ORS 97.740 to 97.760:

Â Â Â Â Â  (1) ÂBurialÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (2) ÂFunerary objectÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (3) ÂHuman remainsÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (4) ÂIndian tribeÂ means any tribe of Indians recognized by the Secretary of the Interior or listed in the Klamath Termination Act, 25 U.S.C. 3564 et seq., or listed in the Western Oregon Indian Termination Act, 25 U.S.C. 3691 et seq., if the traditional cultural area of the tribe includes Oregon lands.

Â Â Â Â Â  (5) ÂObject of cultural patrimonyÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (6) ÂProfessional archaeologistÂ means a person who has extensive formal training and experience in systematic, scientific archaeology.

Â Â Â Â Â  (7) ÂSacred objectÂ has the meaning given that term in ORS 358.905. [1977 c.647 Â§1; 1981 c.442 Â§3; 1985 c.198 Â§2; 1993 c.459 Â§9; 1997 c.249 Â§34]

Â Â Â Â Â  97.745 Prohibited acts; application; notice. (1) Except as provided in ORS 97.750, no person shall willfully remove, mutilate, deface, injure or destroy any cairn, burial, human remains, funerary object, sacred object or object of cultural patrimony of any native Indian. Persons disturbing native Indian cairns or burials through inadvertence, including by construction, mining, logging or agricultural activity, shall at their own expense reinter the human remains or funerary object under the supervision of the appropriate Indian tribe.

Â Â Â Â Â  (2) Except as authorized by the appropriate Indian tribe, no person shall:

Â Â Â Â Â  (a) Possess any native Indian artifacts, human remains or funerary object having been taken from a native Indian cairn or burial in a manner other than that authorized under ORS 97.750.

Â Â Â Â Â  (b) Publicly display or exhibit any native Indian human remains, funerary object, sacred object or object of cultural patrimony.

Â Â Â Â Â  (c) Sell any native Indian artifacts, human remains or funerary object having been taken from a native Indian cairn or burial or sell any sacred object or object of cultural patrimony.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) The possession or sale of native Indian artifacts discovered in or taken from locations other than native Indian cairns or burials; or

Â Â Â Â Â  (b) Actions taken in the performance of official law enforcement duties.

Â Â Â Â Â  (4) Any discovered human remains suspected to be native Indian shall be reported to the state police, the State Historic Preservation Officer, the appropriate Indian tribe and the Commission on Indian Services. [1977 c.647 Â§2; 1979 c.420 Â§1; 1981 c.442 Â§4; 1985 c.198 Â§1; 1993 c.459 Â§10]

Â Â Â Â Â  97.750 Permitted acts; notice. (1) Any proposed excavation by a professional archaeologist of a native Indian cairn or burial shall be initiated only after prior written notification to the State Historic Preservation Officer and the state police, as defined in ORS 358.905, and with the prior written consent of the appropriate Indian tribe in the vicinity of the intended action. Failure of a tribe to respond to a request for permission within 30 days of its mailing shall be deemed consent. All associated material objects, funerary objects and human remains removed during such an excavation shall be reinterred at the archaeologistÂs expense under the supervision of the Indian tribe.

Â Â Â Â Â  (2) In order to determine the appropriate Indian tribe under this section and ORS 97.745, a professional archaeologist or other person shall consult with the Commission on Indian Services which shall designate the appropriate tribe. [1977 c.647 Â§3; 1979 c.420 Â§2; 1981 c.442 Â§5; 1993 c.459 Â§11]

Â Â Â Â Â  97.760 Civil action by Indian tribe or member; time for commencing action; venue; damages; attorney fees. (1) Apart from any criminal prosecution, an Indian tribe or enrolled member thereof shall have a civil action to secure an injunction, damages or other appropriate relief against any person who is alleged to have violated ORS 97.745. The action must be brought within two years of the discovery of the violation by the plaintiff. The action may be filed in the circuit court of the county in which the subject grave, cairn, remains or artifacts are located, or within which the defendant resides.

Â Â Â Â Â  (2) Any conviction pursuant to ORS 97.990 (5) shall be prima facie evidence of a violation of ORS 97.745 in an action brought under this section.

Â Â Â Â Â  (3) If the plaintiff prevails:

Â Â Â Â Â  (a) The court may grant injunctive or such other equitable relief as is appropriate, including forfeiture of any artifacts or remains acquired or equipment used in the violation. The court shall order the disposition of any items forfeited as it sees fit, including the reinterment of any human remains in accordance with ORS 97.745 (1);

Â Â Â Â Â  (b) The plaintiff shall recover imputed damages in an amount not to exceed $10,000 or actual damages, whichever is greater. Actual damages include special and general damages, which include damages for emotional distress;

Â Â Â Â Â  (c) The plaintiff may recover punitive damages upon proof that the violation was willful. Punitive damages may be recovered without proof of actual damages. All punitive damages shall be paid by the defendant to the Commission on Indian Services for the purposes of Indian historic preservation; and

Â Â Â Â Â  (d) An award of imputed or punitive damages may be made only once for a particular violation by a particular person, but shall not preclude the award of such damages based on violations by other persons or on other violations.

Â Â Â Â Â  (4) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1981 c.442 Â§2; 1995 c.543 Â§1; 1995 c.618 Â§55]

Â Â Â Â Â  97.770 [1995 c.457 Â§7; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.771 [1995 c.457 Â§1; 1997 c.632 Â§1; repealed by 1999 c.731 Â§14]

OREGON COMMISSION ON HISTORIC CEMETERIES

Â Â Â Â Â  97.772 Definition of Âhistoric cemetery.Â For purposes of ORS 97.772 to 97.784, Âhistoric cemeteryÂ means any burial place that contains the remains of one or more persons who died before February 14, 1909. [1999 c.731 Â§1; 2003 c.173 Â§1]

Â Â Â Â Â  Note: 97.772 to 97.784 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.773 [1995 c.457 Â§3; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.774 Oregon Commission on Historic Cemeteries; terms. (1) There is established within the State Parks and Recreation Department the Oregon Commission on Historic Cemeteries consisting of seven members appointed by the State Parks and Recreation Director.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1999 c.731 Â§2; 2003 c.173 Â§2]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.775 [1995 c.457 Â§4; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.776 Commission members; nominations. The members of the Oregon Commission on Historic Cemeteries must be citizens of this state who are well informed on the restoration and maintenance of historic cemeteries. The State Parks and Recreation Director shall select members from nominations made by organizations of local historic cemeteries, organizations of nonprofit cemeteries, the State Mortuary and Cemetery Board and statewide cemetery associations. The director shall try to appoint individuals to the commission who represent or are knowledgeable concerning Native American burial places, rural cemeteries, family burial places and metropolitan cemeteries. [1999 c.731 Â§4; 2003 c.173 Â§3]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.777 [1995 c.457 Â§5; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.778 Chairperson; quorum; meetings. (1) The Oregon Commission on Historic Cemeteries shall select one of its members as chairperson and another as vice chairperson for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [1999 c.731 Â§5; 2003 c.173 Â§4]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.779 [1995 c.457 Â§6; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.780 Duties. The Oregon Commission on Historic Cemeteries shall:

Â Â Â Â Â  (1) Maintain a listing of all historic cemeteries in this state.

Â Â Â Â Â  (2) Assist in coordination of restoration, renovation and maintenance of OregonÂs historic cemeteries.

Â Â Â Â Â  (3) Make recommendations to the State Parks and Recreation Director for projects and funding to help maintain and improve OregonÂs historic cemeteries.

Â Â Â Â Â  (4) Obtain grant funding and seek legislative appropriations for individual historic cemeteries and groups of historic cemeteries.

Â Â Â Â Â  (5) Make recommendations to the Legislative Assembly for changes in law that will help protect historic cemeteries as part of OregonÂs heritage.

Â Â Â Â Â  (6) Assist the director in locating and listing historic cemeteries.

Â Â Â Â Â  (7) Assist cemeteries listed as historic cemeteries with the commission to rehabilitate and maintain those cemeteries and to promote public education relating to historic cemeteries.

Â Â Â Â Â  (8) Establish a process to obtain advice from authorities on the subject of the care of old grave markers and graveyards as part of any restoration process. [1999 c.731 Â§6; 2003 c.173 Â§5]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.782 Listing of historic cemeteries; form. A historic cemetery that is not an operating cemetery, as defined in ORS 692.010, shall be listed with the Oregon Commission on Historic Cemeteries. An owner or any other person or association of individuals that maintains such a historic cemetery shall list the historic cemetery with the Oregon Commission on Historic Cemeteries on a form provided by the commission. No fee shall be required from a historic cemetery for listing. [1999 c.731 Â§7; 2003 c.173 Â§6]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.784 Executive secretary; support services. The State Parks and Recreation Department shall provide support services to the Oregon Commission on Historic Cemeteries. One staff person of the department shall be the executive secretary of the commission. [1999 c.731 Â§8; 2003 c.173 Â§7]

Â Â Â Â Â  Note: See note under 97.772.

CEMETERY CARE

Â Â Â Â Â  97.810 Endowment care and nonendowed care cemeteries. (1) An endowment care cemetery is one which after July 5, 1955, deposits with the trustee or custodian of its endowment care fund not less than the following amounts for plots sold after that date:

Â Â Â Â Â  (a) Fifteen percent of the gross sales price with a minimum of $5 for each grave or, when the gross sales price is paid in installments, 15 percent of each installment until at least 15 percent of the gross sales price has been deposited, with a minimum of $5 for each grave.

Â Â Â Â Â  (b) Five percent of the gross sales price for each niche or, when the gross sales price is paid in installments, five percent of each installment until at least five percent of the gross sales price has been deposited.

Â Â Â Â Â  (c) Five percent of the gross sales price for each crypt or, when the gross sales price is paid in installments, five percent of each installment until at least five percent of the gross sales price has been deposited.

Â Â Â Â Â  (2) The cemetery authority shall deposit with the trustee or custodian of its endowment care fund any payment received by it and required by subsection (1) of this section to be paid into such fund, within 30 days from the receipt of such payment.

Â Â Â Â Â  (3) Within 75 days of the end of its fiscal year, each endowment care cemetery, except one owned by a city or a county, shall file with the Director of the Department of Consumer and Business Services a statement containing the following information pertaining to the endowment care fund: The total amount invested in bonds, securities, mortgages and other investments, the total amount of cash on hand not invested at the close of the previous calendar or fiscal year, the income earned by investments in the preceding calendar or fiscal year, the amounts of such income expended for maintenance in the preceding calendar or fiscal year, the amount paid into the fund in the preceding calendar or fiscal year and such other items as the director may from time to time require to show accurately the complete financial condition of the trust on the date of the statement.

Â Â Â Â Â  (4) All of the information appearing on the statement shall be verified by an owner or officer of the cemetery authority, and a copy of the statement shall be maintained in the business office of the cemetery authority.

Â Â Â Â Â  (5) The director shall have authority to require, as often as the director deems necessary, the cemetery authority to make under oath a detailed report of the condition and assets of any cemetery endowment care fund.

Â Â Â Â Â  (6) At the time of the filing of the statements of its endowment care fund each cemetery filing shall pay to the director an annual fee as follows:

Â Â Â Â Â  (a) Up to 100 interments per year, $40.

Â Â Â Â Â  (b) Over 100 interments per year, $100.

Â Â Â Â Â  (7) All fees received by the director under this section shall be immediately turned over to the State Treasurer who shall deposit the moneys in the Consumer and Business Services Fund created under ORS 705.145.

Â Â Â Â Â  (8) No cemetery shall operate after July 5, 1955, as an endowment care, permanent maintenance or free care cemetery until the provisions of this section are complied with. There shall be printed or stamped at the head of all contracts and certificates of ownership or deeds referring to plots in an endowment care cemetery, the following statement: ÂThis cemetery is an endowment care cemetery,Â in lettering equivalent to at least 10-point No. 2 black type, and there shall be printed in the body of or stamped upon the above-described instruments the following statement: ÂEndowment care means the general care and maintenance of all developed portions of the cemetery and memorials erected thereon.Â

Â Â Â Â Â  (9) A cemetery which otherwise complies with this section may be designated an endowment care cemetery even though it contains a small area which may be sold without endowed care, if it is separately set off from the remainder of the cemetery. There shall be printed or stamped at the head of all contracts and certificates of ownership or deeds referring to plots in this area the phrase Ânonendowed careÂ in lettering equivalent to at least 10-point No. 2 black type.

Â Â Â Â Â  (10) A nonendowed care cemetery is one that does not deposit in an endowment care fund the minimum specified in subsection (1) of this section.

Â Â Â Â Â  (11) No cemetery shall in any way advertise or represent that it operates wholly or partially as an endowment care, permanent maintenance or free care cemetery, or otherwise advertise or represent that it provides general care or maintenance of all or portions of the cemetery or memorials erected thereon, until the provisions of this section are complied with. [Amended by 1955 c.545 Â§2; 1965 c.396 Â§4; 1967 c.213 Â§1; 1987 c.295 Â§1; 1995 c.144 Â§4; 1999 c.66 Â§1; 2001 c.796 Â§23]

Â Â Â Â Â  97.820 Placing cemetery under endowed care; deposit; commingling endowment and special care funds; trustee or custodian of fund. (1) Every cemetery authority that operates a cemetery may place its cemetery under endowed care and establish, maintain and operate an endowment care fund. All endowed care funds shall be deposited with and held solely by the trustee or custodian appointed by the cemetery authority. The provisions of this subsection shall not apply to a city or county-owned cemetery, unless the city or county has elected to subject itself to ORS 97.810 to 97.865.

Â Â Â Â Â  (2) Endowment care and special care funds may be commingled for investment and the income therefrom shall be divided between the endowment care and special care funds in the proportion that each fund contributed to the principal sum invested. The income of the endowment care fund may be used only to finance the care of the cemetery.

Â Â Â Â Â  (3) The cemetery authority shall appoint as sole trustee of the endowment care fund a trust company as defined in ORS 706.008 that is authorized to transact trust business in this state, or an insured institution as defined in ORS 706.008 that is authorized to accept deposits in this state. Such trust company or insured institution shall receive and accept the fund, including any accumulated endowment care fund in existence at the time of its appointment and perform such duties as are agreed upon in the agreement between it and the cemetery authority. An insured institution not qualified to transact trust business in this state may act as custodian of such endowment care fund provided:

Â Â Â Â Â  (a) The duties of the insured institution are essentially custodial or ministerial in nature; and

Â Â Â Â Â  (b) The insured institution invests the funds from such plan only in its own time or savings deposits.

Â Â Â Â Â  (4) The trustee or custodian may resign upon written notice to the cemetery authority or the cemetery authority may remove the trustee or custodian by written notice to it. In case of the resignation or removal of the trustee or custodian, the cemetery authority forthwith shall appoint a successor trustee or custodian and provide for the direct transfer of all endowed care funds and earnings thereon from the former trustee or custodian to the successor trustee or custodian.

Â Â Â Â Â  (5) ORS 294.035 does not apply to funds held by a county or city under ORS 97.810 to 97.865. [Amended by 1955 c.545 Â§3; 1965 c.396 Â§5; 1985 c.450 Â§1; 1987 c.295 Â§2; 1993 c.18 Â§19; 1993 c.229 Â§22; 1993 c.318 Â§11; 1997 c.167 Â§2; 1997 c.631 Â§395]

Â Â Â Â Â  97.825 Suits to enforce endowed care statutes; attorney fees. (1) Should the cemetery authority fail to remit to the trustee or trustees in accordance with the law, the funds herein provided for endowment and special care, or fail to expend all such funds and generally care for and maintain any portion of a cemetery entitled to endowment care, any three lot owners whose lots are entitled to endowment care, or any one lot owner whose lot is entitled to special care, or the next of kin, heirs at law or personal representatives of such lot owners, shall have the right, or the district attorney of any county wherein is situated such lots, shall have the power, by suit for mandatory injunction or for appointment of a receiver, to sue for, to take charge of, and to expend such net income. Such suit may be filed in the circuit court of the county in which said cemetery is located, to compel the expenditure either by the cemetery authority or by any receiver so appointed by the court, of the net income from such endowment care fund for the purposes set out in ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990.

Â Â Â Â Â  (2) When the Director of the Department of Consumer and Business Services has reason to believe that a cemetery endowment care fund does not conform to the requirement of law, or when the director has reason to believe that any cemetery is operating in violation of ORS 97.810 or 97.820, or when an endowment care cemetery fails after 30 daysÂ notice of delinquency to make any report to the director required by ORS 97.810, the director shall give notice of the foregoing to the trustee or trustees of the cemetery endowment care fund, the cemetery for the benefit of which the fund is established, the Attorney General of Oregon and the State Mortuary and Cemetery Board. Within 90 days after the receipt of such notice, the Attorney General shall institute suit in the circuit court of any county of this state in which such cemetery is located, for a mandatory injunction against further sales of graves, plots, crypts, niches, burial vaults, markers or other cemetery merchandise by such cemetery or for the appointment of a receiver to take charge of the cemetery, unless the Attorney General shall prior to that time be notified by the director that such failure to conform to the requirements of the law or to report has been corrected.

Â Â Â Â Â  (3) If a trustee fails to perform the duties of the trustee under ORS 97.810 to 97.920, the trustee shall be liable for any damage resulting from that failure to any lot owners or the next of kin, heirs at law or personal representatives of such lot owners.

Â Â Â Â Â  (4) The court may award reasonable attorney fees, costs and disbursements to the prevailing party in an action under this section. [1955 c.545 Â§5; 1965 c.396 Â§6; 1985 c.450 Â§2; 1999 c.67 Â§1; 2001 c.796 Â§24]

Â Â Â Â Â  97.830 Investment and reinvestment of principal of endowed care funds; use and application of income. (1) The principal of all funds for endowed care shall be invested, from time to time reinvested and kept invested. If a trust agreement imposes upon the trustee or custodian the duty to direct the investment or reinvestment of endowed care funds, the trustee or custodian shall perform this duty governed by ORS 130.750 to 130.775. Otherwise, the cemetery authority, governed by ORS 130.750 to 130.775, shall direct the investment and reinvestment of endowed care funds in the time or savings deposits of the custodian bank or savings association.

Â Â Â Â Â  (2) The principal of invested endowed care funds shall never be voluntarily reduced, but shall be maintained separate and distinct by the trustee or custodian from all other funds except that it shall be proper to commingle endowment care funds with special care funds. The payment of charges chargeable against principal under ORS chapter 129 or of other expenses necessarily incurred in the administration of the trust in accordance with subsection (1) of this section shall not constitute a voluntary reduction of principal. The net income earned shall be used solely for the general care and maintenance of the cemetery property entitled to endowment care, as stipulated in the resolution, bylaw and other action or instrument by which the fund was established, and in such manner as the cemetery authority may from time to time determine to be in the best interests of such endowed property. Such net income shall never be used for the improvement or embellishment of undeveloped property offered for sale. [Amended by 1955 c.545 Â§4; 1985 c.450 Â§3; 1987 c.295 Â§3; 1995 c.157 Â§24; 1995 c.297 Â§1; 2003 c.279 Â§32; 2005 c.348 Â§125]

Â Â Â Â Â  97.835 Limitation of duties and liability of trustee. The trustee shall have no duty whatsoever to operate, maintain or to supervise the general maintenance of any endowment fund cemetery, and the trustee shall have no duty whatsoever to enforce collection of any of the trust funds either from the purchasers of lots, or from the cemetery authority, and the trustee shall have no duty whatsoever to see to the application of the net income after payment of the net income to the cemetery authority. The trustee shall be entitled to rely without liability upon the affidavit of the cemetery authority showing the amount payable to the trustee as endowment care funds. [1955 c.545 Â§6]

Â Â Â Â Â  97.840 Cemetery authority authorized to receive and hold gifts of property; disposition of gifts. A cemetery authority which has established an endowment care fund may take, receive and hold any property, real, personal or mixed, bequeathed, devised, granted, given or otherwise contributed to it for its endowment care fund. Within 30 days of the receipt of such contributions, the cemetery authority shall deposit, with the trustee or custodian of the fund to which the property was contributed, all moneys and all documents or instruments of title or conveyance evidencing the contribution. As soon as practicable, the cemetery authority shall provide for the sale of all property for fair market value and, within 30 days of the receipt of the proceeds thereof, shall deposit the proceeds with the trustee or custodian. The trustee or custodian shall execute all documents necessary to effect the sale, consistent with the purposes of this section. [Amended by 1987 c.295 Â§4]

Â Â Â Â Â  97.850 Endowment and special care funds are charitable. The endowment and special care funds and all payments or contributions to them are expressly permitted as and for charitable and eleemosynary purposes. Endowment care is a provision for the discharge of a duty from the persons contributing to the persons interred and to be interred in the cemetery and a provision for the benefit and protection of the public by preserving and keeping cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are situated.

Â Â Â Â Â  97.860 Agreements for care. (1) Upon payment of the purchase price, including the amount fixed as a proportionate contribution for endowed care, there may be included in the deed of conveyance, or by separate instrument, an agreement to care, in accordance with the plan adopted, for the cemetery and its appurtenances to the proportionate extent the income received by the cemetery authority from the contribution permits.

Â Â Â Â Â  (2) Upon the application of an owner of any plot, and upon the payment by the owner of the amount fixed as a reasonable and proportionate contribution for endowed care, a cemetery authority may enter into an agreement with the owner for the care of the plot of the owner and its appurtenances.

Â Â Â Â Â  97.865 Application of ORS 97.810 to 97.865 to religious, county and city cemeteries. (1) The cemetery authority that operates a cemetery for any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination and any county or city may make an irrevocable election to have ORS 97.810 to 97.865 apply to any cemetery controlled or operated by the cemetery authority, county or city by filing a written statement indicating such action with the Director of the Department of Consumer and Business Services. The statement shall be in the form prescribed by the director and shall contain the information specified by the director.

Â Â Â Â Â  (2) When a cemetery authority, county or city files a statement described in this section with the director, ORS 97.810 to 97.865 will apply to a cemetery controlled or operated by the cemetery authority, county or city beginning on the first day of the fiscal year next following the filing of the statement. [1997 c.167 Â§4; 2001 c.796 Â§25]

Â Â Â Â Â  97.870 Unused and uncared for portions of cemetery declared common nuisances. In all cases where a cemetery authority has owned a site for a cemetery for more than 40 years and has during that period sold lots, subdivisions of lots, pieces or parcels of the cemetery for burial purposes and the grantee or party claiming through the grantee has not used portions of such lots, subdivisions of lots, pieces or parcels of the cemetery for purposes of burial and has not kept them free of weeds or brush, but has allowed them to remain entirely unused for more than 40 years or uncared for and unused for more than 20 years prior to the adoption of the resolution provided for in ORS 97.880, and such lots, subdivisions of lots, pieces and parcels of the cemetery are adjacent to improved parts thereof, and by reason of their uncared-for condition detract from the appearance of the cemetery and interfere with the harmonious improvement thereof, and furnish a place for the propagation of weeds and brush, thereby becoming a menace to adjacent property, such lots, subdivisions of lots, pieces and parcels of such cemetery, which are unused and uncared for as aforesaid, hereby are declared to be a common nuisance and contrary to public policy. The provisions of this section are not applicable to portions of cemeteries which have been or are sold with agreements between the cemetery authority or its successor in interest, or both, and the grantee providing for endowment care, permanent care, maintenance or free care. [Amended by 1965 c.396 Â§7]

Â Â Â Â Â  97.880 Resolution declaring a nuisance. The governing board of a cemetery authority described in ORS 97.870 may adopt a resolution declaring such unused and unimproved portion of its cemetery as is described in ORS 97.870 a common nuisance and an abandoned and unused portion of such cemetery, and may direct its officers to file the complaint described in ORS 97.890. [Amended by 1983 c.740 Â§9]

Â Â Â Â Â  97.890 Complaint. (1) Upon the adoption of the resolution described in ORS 97.880 the officers of the cemetery association may file a complaint in the circuit court for the county in which the cemetery is located against the owners, holders or parties interested in such abandoned portion of its cemetery demanding that the court require such owners, holders or interested parties to keep the premises clear of weeds and brush and in condition in harmony with other lots and, if the owners, holders, or interested parties fail to appear in court and comply with the order of the court, demanding that the court make a judgment declaring such portions of the cemetery a common nuisance, directing the governing board to abate the nuisance by clearing the premises and keeping them clear of weeds and brush, creating a lien upon such lots and parcels in favor of the cemetery association or other proprietor, providing that the lien be foreclosed and the lots and parcels be sold in the same manner as other sales upon execution are made and authorizing the governing board to become a purchaser thereof on behalf of the association or the proprietor.

Â Â Â Â Â  (2) In such suit any number of owners of different lots, subdivisions of lots, pieces or parcels of the cemetery may be included in the one suit.

Â Â Â Â Â  (3) It is a sufficient designation of the property so abandoned and unimproved to give the lot number or portion thereof, or a description of the piece or parcel having no lot number, together with the name of the owner thereof, as appears on the record of the cemetery association.

Â Â Â Â Â  (4) In addition to the names of the persons that appear on the records of the cemetery association as the record owners of such unused and unimproved portions of the cemetery, the plaintiff shall include as a defendant in a complaint the following: ÂAlso all other persons unknown claiming any right, title, estate, lien or interest in the unused and unimproved portions of the cemetery described in the complaint.Â [Amended by 2003 c.576 Â§358]

Â Â Â Â Â  97.900 Summons. (1) Summons shall be served upon all owners or holders who are residents of this state in like manner as in service of summons in a civil action if such owners and holders are known to the sheriff in the county in which the cemetery is located. If the defendants are not known to the sheriff, it is sufficient to serve the owners and holders whose names appear on the tax rolls of the county for the year previous to that in which the suit is started. The plaintiff is not required to mail a copy of the summons or complaint to nonresident defendants.

Â Â Â Â Â  (2) All owners and holders of such unimproved lots whose names do not appear on the tax rolls as aforesaid as shown by the return of the sheriff may be served by publication in any legal newspaper published in the county in which the cemetery is located for four consecutive weeks upon return of the sheriff that such owners and holders are not known and cannot be served in the jurisdiction of the sheriff.

Â Â Â Â Â  (3) The published summons shall contain the names of the record owners, as shown by the records of the cemetery association, and Âalso all other persons unknown claiming any right, title, estate, lien or interest in the unused and unimproved portions of the cemetery described in the complaint,Â together with a brief description of the lot, or subdivisions of lots, pieces or parcels of the cemetery and a statement setting forth the order and judgment described in ORS 97.890 (1) for which the plaintiff has applied to the court in the complaint. Such summons shall require all parties defendant to appear and show cause why an order should not be made declaring the unused and unimproved portions of the cemeteries to be a common nuisance, directing the cemetery association or other proprietor to abate the nuisance, creating a lien thereon, providing that it be foreclosed and directing that the unused and unimproved portion of the cemetery be sold within four weeks from and after the date of the first publication thereof. [Amended by 2003 c.576 Â§359]

Â Â Â Â Â  97.910 Disuse as prima facie evidence of abandonment. In all cases arising under ORS 97.870 to 97.900, the fact that the owner, holder or interested party, of the unused and unimproved portion of the cemetery has not, for a term of 20 years or more, used the plot and has failed to keep it clear of weeds or brush is prima facie evidence that the owner, holder or interested party has abandoned it.

Â Â Â Â Â  97.920 Judgment declaring nuisance, authorizing abatement and creating and foreclosing lien. Upon the failure of the owner of the premises to comply with the order of the court requiring proper care of the premises or upon the failure of any of the defendants to appear and answer the complaint or upon the trial of the cause, if the court finds that the allegations of the complaint are supported by the evidence and that the summons has been served as provided in ORS 97.900, the court may enter a judgment in accordance with the allegations of the complaint and the provisions of ORS 97.890 (1). [Amended by 2003 c.576 Â§360]

PREARRANGEMENT SALES AND PRECONSTRUCTION SALES

Â Â Â Â Â  97.923 Definitions for ORS 97.923 to 97.949. As used in ORS 97.923 to 97.949 and 97.994 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeneficiaryÂ means the person, if known, who is to receive the funeral and cemetery merchandise, funeral and cemetery services or completed interment, entombment or cremation spaces.

Â Â Â Â Â  (2) ÂCertified providerÂ means any person certified under ORS 97.933 to sell or offer for sale prearrangement sales contracts or preconstruction sales contracts.

Â Â Â Â Â  (3) ÂDeliveryÂ occurs when:

Â Â Â Â Â  (a) Physical possession of the funeral and cemetery merchandise is transferred to the purchaser;

Â Â Â Â Â  (b) Title to the funeral and cemetery merchandise has been transferred to the purchaser, has been paid for, and is in the possession of the seller, who has placed it, until needed, for storage on the sellerÂs premises; or

Â Â Â Â Â  (c) The merchandise has been identified for the purchaser or the beneficiary and held by the manufacturer for future delivery.

Â Â Â Â Â  (4) ÂDepositoryÂ means a financial institution or trust company, as those terms are defined ORS 706.008, that is authorized to accept deposits in this state or to transact trust business in this state.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂFuneral and cemetery merchandiseÂ includes nonperishable items of personal property customarily sold by funeral service establishments, cemeteries, crematoriums and monument companies, including, but not limited to, caskets, burial vaults, memorials, markers and foundations, but shall not include rights of interment or entombment in a cemetery section, lawn crypt section, mausoleum or columbarium that is in existence at the time of initial payment on the contract.

Â Â Â Â Â  (7) ÂFuneral and cemetery servicesÂ includes all services customarily performed:

Â Â Â Â Â  (a) By a funeral service practitioner, embalmer, funeral service establishment, cemetery or crematorium licensed under ORS chapter 692;

Â Â Â Â Â  (b) In conjunction with an interment, entombment or cremation; and

Â Â Â Â Â  (c) In conjunction with the sale, installation or erection of a memorial, marker, monument or foundation.

Â Â Â Â Â  (8) ÂGuaranteed contractÂ means a written preconstruction sales contract or prearrangement sales contract that guarantees the beneficiary the specific undeveloped space or spaces or funeral and cemetery merchandise or funeral and cemetery services contained in the contract and under which no charges other than the sales price contained in the contract shall be required upon delivery or performance of the funeral and cemetery services.

Â Â Â Â Â  (9) ÂMaster trusteeÂ means an entity appointed by a certified provider to administer moneys received from the certified provider under ORS 97.941 who acts independently from any certified provider and who is not also a certified provider under ORS 97.923 to 97.949. ÂMaster trusteeÂ does not include a financial institution, as defined in ORS 706.008, that acts solely as a depository under ORS 97.923 to 97.949.

Â Â Â Â Â  (10) ÂNonguaranteed contractÂ means a written preconstruction sales contract or prearrangement sales contract that guarantees the beneficiary the specific undeveloped space or spaces or funeral and cemetery merchandise or funeral and cemetery services contained in the contract and under which additional charges other than the sales price contained in the contract may be required at the time of delivery or performance of the funeral and cemetery services.

Â Â Â Â Â  (11) ÂPreconstruction salesÂ or Âpreconstruction sales contractÂ means any sale made to a purchaser, which has as its purpose the furnishing of undeveloped interment, entombment or cremation spaces and where the sale terms require payment or payments to be made at a currently determinable time.

Â Â Â Â Â  (12) ÂPrearrangement salesÂ or Âprearrangement sales contractÂ means any sale, excluding the sale and contemporaneous or subsequent assignment of a life insurance policy or an annuity contract, made to a purchaser, that has as its purpose the furnishing of funeral and cemetery merchandise or funeral and cemetery services in connection with the final disposition or commemoration of the memory of a dead human body, for use at a time determinable by the death of the person or persons whose body or bodies are to be disposed and where the sale terms require payment or payments to be made at a currently determinable time.

Â Â Â Â Â  (13) ÂProviderÂ means any entity that sells and offers for sale funeral and cemetery merchandise or funeral and cemetery services.

Â Â Â Â Â  (14) ÂPurchaserÂ means a beneficiary or a person acting on behalf of a beneficiary who enters into a prearrangement sales contract or a preconstruction sales contract with a certified provider under which any payment or payments made under the contract are required to be deposited in trust under ORS 97.941.

Â Â Â Â Â  (15) ÂSalespersonÂ means an individual registered under ORS 97.931 and employed by a certified provider to engage in the sale of prearrangement or preconstruction sales contracts on behalf of the certified provider.

Â Â Â Â Â  (16) ÂSales priceÂ means the gross amount paid by a purchaser for a prearrangement sales contract or preconstruction sales contract, excluding sales taxes, credit life insurance premiums and finance charges.

Â Â Â Â Â  (17) ÂTrustÂ means an express trust created under ORS 97.941 whereby a trustee has the duty to administer the amounts specified under ORS 97.941 received under a prearrangement sales contract or a preconstruction sales contract for the benefit of the purchaser of a prearrangement sales contract or preconstruction sales contract.

Â Â Â Â Â  (18) ÂUndeveloped interment, entombment or cremation spacesÂ or Âundeveloped spacesÂ means any space to be used for the reception of human remains that is not completely constructed or developed at the time of initial payment. [Formerly 128.400; 2003 c.362 Â§1]

Â Â Â Â Â  Note: 97.923 to 97.949 (formerly 128.400 to 128.440) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.925 Purpose. It is the purpose of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 to assure funds for performance to those purchasers who contract through prearrangement sales contracts for the purchase of funeral and cemetery merchandise and funeral and cemetery services, and through preconstruction sales contracts for undeveloped interment, entombment or cremation spaces. It is also the purpose of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 to provide for the certification or registration of persons selling or offering for sale prearrangement sales contracts and preconstruction sales contracts, the creation and administration of prearrangement sales contract and preconstruction sales contract trust funds, the disbursement and allocation of trust funds upon the certified providerÂs performance of its contractual obligations and to provide protection for the purchaser upon the certified providerÂs default. [Formerly 128.405]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.927 Applicability of ORS 97.923 to 97.949. (1) Except as provided in this section, ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 apply to all certified providers, master trustees and salespersons who sell or offer for sale prearrangement sales contracts or preconstruction sales contracts.

Â Â Â Â Â  (2) ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 do not apply to:

Â Â Â Â Â  (a) Agreements to sell or sales made by endowment care cemeteries under ORS 97.929; or

Â Â Â Â Â  (b) Any nonprofit memorial society charging less than a $100 membership fee. [Formerly 128.407; 2003 c.362 Â§2]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.929 Exceptions to ORS 97.923 to 97.949. (1) The provisions of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 do not apply to:

Â Â Â Â Â  (a) Agreements to sell or sales of graves, crypts or niches where such graves, crypts or niches are in existence at the time of the sale or agreement to sell and are located in an endowment care cemetery as defined in ORS 97.810.

Â Â Â Â Â  (b) Agreements to sell or sales of crypts or niches where such crypts or niches are not in existence at the time of the sale or agreement to sell and are to be located in an endowment care cemetery, provided that:

Â Â Â Â Â  (A) Thirty-five percent of the sales price of each crypt or niche described in this paragraph is deposited in accordance with the provisions of ORS 97.937; or

Â Â Â Â Â  (B) Such endowment care cemetery deposits a bond with a corporate surety authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be in an amount equal to 35 percent of the total sales price of all crypts or niches described in this paragraph that have been sold by the endowment care cemetery and that have not yet been completed.

Â Â Â Â Â  (c) Agreements to sell or sales of burial vaults or markers for installation in an endowment care cemetery, provided that:

Â Â Â Â Â  (A) Sixty-six and two-thirds percent of the sale price of such vaults or markers is deposited in accordance with the provisions of ORS 97.937;

Â Â Â Â Â  (B) Such endowment care cemetery is at the time of the sale or agreement to sell and for not less than 24 months before such sale or agreement has been in continuous operation as an endowment care cemetery and has assumed the obligation to supply and install the vault or marker and maintain it as part of its endowment care program; and

Â Â Â Â Â  (C) Such endowment care cemetery deposits with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (i) A bond in a form approved by the director in the amount of $10,000 issued by a corporate surety authorized to do business in this state; or

Â Â Â Â Â  (ii) An irrevocable letter of credit in a form approved by the director in the amount of $10,000 issued by an insured institution, as defined in ORS 706.008.

Â Â Â Â Â  (2) Notwithstanding the exception provided in subsection (1) of this section, a person who would otherwise have a claim against a certified provider, a master trustee or a salesperson under the provisions of ORS 97.923 to 97.949 or ORS chapter 692 shall have a right against the bond or letter of credit described in subsection (1)(b) and (c) of this section. [Formerly 128.412; 2003 c.271 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 68, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 2. (1) The amendments to ORS 128.412 [renumbered 97.929] by section 1 of this 1999 Act apply only to agreements to sell crypts or niches entered into on or after the effective date of this 1999 Act [October 23, 1999], and sales of crypts and niches made on or after the effective date of this 1999 Act.

Â Â Â Â Â  (2) An endowment care cemetery that deposited a bond or an irrevocable letter of credit under the provisions of ORS 128.412 (2)(b) (1997 Edition) before the effective date of this 1999 Act must continue to maintain the bond or irrevocable letter of credit in the amount provided by ORS 128.412 (2)(b) (1997 Edition) until such time as all the crypts and niches that were part of the development covered by the bond or letter of credit are completed. Any endowment care cemetery that maintains a bond or letter of credit pursuant to this subsection is not required to maintain a bond or letter of credit in the amount required by ORS 128.412 (2)(b) [renumbered 97.929 (2)(b)], as amended by section 1 of this 1999 Act, for the purpose of crypts and niches located in the development covered by the bond or letter of credit maintained under the provisions of this subsection, but the endowment care cemetery must maintain a bond or letter of credit in the amount required by ORS 128.412 (2)(b) [renumbered 97.929 (2)(b)], as amended by section 1 of this 1999 Act, for sales of, and agreements to sell, crypts or niches located in any development commenced on or after the effective date of this 1999 Act. [1999 c.68 Â§2]

Â Â Â Â Â  Note: 97.929 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.930 [1977 c.715 Â§Â§2,3; renumbered 97.975 in 2001]

Â Â Â Â Â  97.931 Registration of salesperson for endowment care cemeteries, preconstruction sales and prearrangement sales; rules; background check; civil penalties. (1) A salesperson may not engage in prearrangement sales made by endowment care cemeteries under ORS 97.929 or in preconstruction sales or prearrangement sales unless the salesperson is registered with the State Mortuary and Cemetery Board or holds a current funeral service practitioner license, embalmer license, funeral service practitioner apprentice registration or embalmer apprentice registration. The board by rule shall:

Â Â Â Â Â  (a) Establish procedures for issuing salesperson registrations under this subsection;

Â Â Â Â Â  (b) Establish standards for determining whether a salesperson registration should be issued;

Â Â Â Â Â  (c) Set renewal and salesperson registration fees; and

Â Â Â Â Â  (d) Require biennial renewal of salesperson registrations.

Â Â Â Â Â  (2) The board may conduct a background check of any salesperson applying for registration under subsection (1) of this section. The background check may include information solicited from the Department of State Police. After consideration of information obtained from any background check and any other information in its possession, the board shall determine whether to register the salesperson.

Â Â Â Â Â  (3)(a) The board may impose a civil penalty of up to $1,000 per violation or suspend, revoke or refuse to issue or renew the registration of a salesperson described in subsection (1) of this section upon a determination that the applicant or holder has not complied with the provisions of ORS 97.923 to 97.949 or ORS chapter 692, or any rules adopted thereunder. When the board proposes to take such action, the person affected by the action shall be accorded notice and an opportunity for hearing as provided by ORS chapter 183. The board shall notify the Director of the Department of Consumer and Business Services of its intent to take action against a salesperson or person acting as a salesperson.

Â Â Â Â Â  (b) The board shall suspend, revoke or refuse to issue or renew the registration of a salesperson if the director requests the board to take such action.

Â Â Â Â Â  (4) Fees and other moneys received by the board under this section shall be deposited into the State Mortuary and Cemetery Board Account established in ORS 692.375. [Formerly 128.414; 2005 c.726 Â§2]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.933 Certification of provider of prearrangement or preconstruction sales; annual reports; audits; fees. (1) A provider may not engage in prearrangement sales or preconstruction sales unless the provider is certified by the Director of the Department of Consumer and Business Services. The director shall:

Â Â Â Â Â  (a) Establish procedures for issuing certificates required by this section.

Â Â Â Â Â  (b) Establish standards for determining whether a certificate should be issued.

Â Â Â Â Â  (c) Set certification and renewal fees.

Â Â Â Â Â  (d) Require annual renewal of certification.

Â Â Â Â Â  (e) Establish standards for rules of conduct of certified providers.

Â Â Â Â Â  (2) The fees described in this section shall be reasonable and shall defray the costs associated with the administration of ORS 97.923 to 97.949.

Â Â Â Â Â  (3)(a) Every certified provider shall file an annual report with the director on forms provided by the director. The annual report shall contain any information reasonably considered necessary by the director, including but not limited to:

Â Â Â Â Â  (A) A disclosure of changes in trust deposits;

Â Â Â Â Â  (B) The number of consecutively numbered prearrangement or preconstruction sales contracts sold during the reporting period; and

Â Â Â Â Â  (C) The number of withdrawals from or terminations of any trusts.

Â Â Â Â Â  (b) If the annual report is not filed or is filed and shows any material discrepancy, the director may take appropriate action and send notification of the matter to the State Mortuary and Cemetery Board.

Â Â Â Â Â  (c) The director may relieve a certified provider of the duty to file the annual report upon a determination that the certified provider has performed all obligations under the prearrangement sales contract or preconstruction sales contract, or that such obligations lawfully have been assumed by another or have been discharged or canceled.

Â Â Â Â Â  (4) The director may audit the records of a certified provider that relate to prearrangement sales or preconstruction sales, as the director may consider appropriate. The director may refer any matter outside of normal auditing procedures to the office of the Attorney General for investigation and send notification of the referral to the State Mortuary and Cemetery Board.

Â Â Â Â Â  (5) The conduct of individuals, including salespersons as defined in ORS 97.923, employed by a certified provider is the direct responsibility of the certified provider. [2001 c.796 Â§1; 2003 c.362 Â§3]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.935 Registration of master trustees; annual reports; annual audits; rules; fees. (1) A person may not operate as a master trustee unless the person is registered with the Director of the Department of Consumer and Business Services. The director shall:

Â Â Â Â Â  (a) Establish procedures for registering persons under this section.

Â Â Â Â Â  (b) Establish standards for master trustees.

Â Â Â Â Â  (c) Set registration and renewal fees.

Â Â Â Â Â  (d) Establish standards for rules of conduct of master trustees.

Â Â Â Â Â  (2)(a) Every master trustee shall file an annual report with the director on forms provided by the director. The annual report shall contain any information reasonably considered necessary by the director, including but not limited to:

Â Â Â Â Â  (A) A disclosure of changes in trust deposits; and

Â Â Â Â Â  (B) A list of all certified providers for which the master trustee holds funds and the total amount of funds held for each certified provider.

Â Â Â Â Â  (b) The director may take appropriate action under ORS 97.948 and 97.949 if a master trustee fails to file the annual report or the report contains any material discrepancy.

Â Â Â Â Â  (c) The director may relieve a master trustee of the duty to file the annual report upon a determination that the master trustee has performed all obligations under the trust agreement with each certified provider, or that the master trusteeÂs obligations have been lawfully assumed by another person or have been discharged or canceled.

Â Â Â Â Â  (3) The director may conduct an annual audit of a master trustee. The director shall prescribe the form of audits under this section.

Â Â Â Â Â  (4) A master trustee who is audited under this section shall pay all expenses and costs incurred by the director in conducting the audit.

Â Â Â Â Â  (5) The director shall adopt rules necessary to administer this section. The rules shall identify the specific trust provisions that are the subject of an audit conducted under this section. [2001 c.796 Â§2; 2003 c.362 Â§4]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.937 Deposit of trust funds made by endowment care cemeteries. (1) This section applies to trust deposits required to be made by endowment care cemeteries under ORS 97.929.

Â Â Â Â Â  (2) As used in this section, Âcommon trust accountÂ means trust funds received by a provider from two or more purchasers.

Â Â Â Â Â  (3) All such trust funds shall be deposited by the provider with a financial institution in the State of Oregon carrying deposit insurance, within 15 days after receipt thereof. A trust fund shall be held in a separate account in the name of the provider followed by the words Âfuneral plan trust account,Â in trust for the person for whom such prearranged funeral plan is made, or in a common trust account in the name of the provider in trust for each person for whom such prearranged funeral plan is made, until a trust fund is released under any of the following conditions:

Â Â Â Â Â  (a) Upon presentation of proof of the death of the person for whom a prearranged funeral plan is made, the financial institution shall release such trust fund to the provider.

Â Â Â Â Â  (b) Upon presentation of the written request of the purchaser of a revocable trust, the financial institution shall release such trust fund as directed in such request.

Â Â Â Â Â  (c) Upon presentation of proof of the death, dissolution, insolvency or merger with another of the provider of a revocable trust, the financial institution shall release such trust fund to the purchaser.

Â Â Â Â Â  (d) Upon presentation of proof of the death, dissolution, insolvency or merger with another of the provider of an irrevocable trust, the financial institution shall continue to hold such trust fund subject to the funeral plan trust, and upon appointment of a successor provider by the purchaser, the purchaserÂs legal representative, the Director of the Department of Consumer and Business Services or a court of competent jurisdiction, the financial institution shall release such trust fund to the successor provider only as provided in paragraph (a) of this subsection.

Â Â Â Â Â  (4) If trust funds are held in a common trust account under subsection (3) of this section, the provider shall maintain records showing the purchaser and beneficiary of each individual trust fund in the account and the allocation to each individual trust fund of interest earned by the account.

Â Â Â Â Â  (5) The provider may appoint a successor depository. The original depository shall only release the trust funds to the successor depository except as described in subsections (1) to (4) of this section.

Â Â Â Â Â  (6) The financial institution shall in no way be responsible for the fulfillment of any prearranged funeral plan, excepting only such financial institution shall release a trust fund as provided in this section.

Â Â Â Â Â  (7) The director may appoint a successor provider upon a determination that the original provider has ceased to provide the kinds of services and things which the original provider agreed to provide, that the purchaser or the purchaserÂs legal representative cannot be readily identified or contacted and that the appointment of a successor provider is appropriate in order to protect the interests of the trust beneficiaries. Financial institutions holding deposits of such trust funds shall change their records to reflect such appointment of a successor provider upon receipt of written notice of the appointment from the director. Where the director proposes to take such action under this subsection, the provider being replaced shall be accorded notice and an opportunity for hearing as provided in ORS chapter 183. [Formerly 128.415]

Â Â Â Â Â  Note: Section 16, chapter 813, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 16. Notwithstanding the repeal of ORS 128.410 by section 17 of this Act and the amendments to ORS 128.415 [renumbered 97.937] by section 12 of this Act, ORS 128.410 and ORS 128.415 (1985 Replacement Part) shall continue to apply to any prearranged funeral plan entered into prior to the effective date of this Act [September 27, 1987]. [1987 c.813 Â§16]

Â Â Â Â Â  Note: 97.937 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.939 Prearrangement or preconstruction sales contracts; contents; delivery. (1) Three copies of a written sales contract shall be executed for each prearrangement sales contract or preconstruction sales contract sold by a certified provider. The certified provider shall retain one copy of the contract and a copy of the completed contract shall be given to:

Â Â Â Â Â  (a) The purchaser; and

Â Â Â Â Â  (b) The depository or the master trustee, if applicable.

Â Â Â Â Â  (2) Upon receiving a trust deposit under ORS 97.941, the master trustee shall sign a copy of the contract received under subsection (1) of this section and return the contract to the purchaser.

Â Â Â Â Â  (3) Each completed contract shall:

Â Â Â Â Â  (a) Comply with the plain language standards described in ORS 180.545 (1);

Â Â Â Â Â  (b) Be consecutively numbered;

Â Â Â Â Â  (c) Have a corresponding consecutively numbered receipt;

Â Â Â Â Â  (d) Be preprinted or, if the certified provider uses a master trustee, be obtained from the master trustee;

Â Â Â Â Â  (e) Identify the purchaser and certified provider who sold the contract;

Â Â Â Â Â  (f) Specify whether the contract is a guaranteed contract or a nonguaranteed contract;

Â Â Â Â Â  (g) Specify the specific funeral and cemetery merchandise, funeral and cemetery services or undeveloped interment, entombment or cremation spaces included and not included in the contract; and

Â Â Â Â Â  (h) If a guaranteed contract, disclose that the certified provider may retain 10 percent of the sales price.

Â Â Â Â Â  (4) Notwithstanding ORS 97.943 (8), in the case of a prearrangement sales contract, if at the time of completion of the contract, the beneficiary of the contract is a recipient of public assistance or reasonably anticipates becoming a recipient of public assistance, the contract may provide that the contract is irrevocable. The contract may provide for an election by the beneficiary, or by the purchaser on behalf of the beneficiary, to make the contract thereafter irrevocable if after the contract is entered into, the beneficiary becomes eligible or seeks to become eligible for public assistance. [Formerly 128.421]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.941 Prearrangement or preconstruction trust fund deposits. (1) Upon receiving anything of value under a prearrangement sales contract or preconstruction sales contract, the certified provider who sold the contract shall deposit the following amounts into one or more trust funds maintained pursuant to ORS 97.923 to 97.949, 97.992, 97.994 and 692.180:

Â Â Â Â Â  (a) Ninety percent of the amount received in payment of a guaranteed prearrangement sales contract or guaranteed preconstruction sales contract. The remaining 10 percent shall be paid to the provider who sold the contract; or

Â Â Â Â Â  (b) One hundred percent of the amount received in payment of a nonguaranteed prearrangement sales contract or nonguaranteed preconstruction sales contract.

Â Â Â Â Â  (2) All trust deposits required by ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 shall be made within five business days of their receipt.

Â Â Â Â Â  (3) Trust deposits required under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 shall be placed in a depository as defined in ORS 97.923. The trust deposits shall be maintained in a depository, except that the provider of a prearrangement sales contract or preconstruction sales contract may invest the trust funds in a manner that is, in the opinion of the provider, reasonable and prudent under the circumstances, provided that all investments are certificates of deposit, U.S. Treasuries, issues of U.S. government agencies, guaranteed investment contracts, bankerÂs acceptances or corporate bonds rated A or better by Standard & PoorÂs Corporation or MoodyÂs Investors Service, and provided that all investments shall be placed in the custody of the depository in which the trust funds were originally deposited or any other depository that may qualify under ORS 97.923 to 97.949. Prearrangement sales contract trust fund and preconstruction sales contract trust fund accounts shall be in the name of the provider who sold the contract under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

Â Â Â Â Â  (4) Funds deposited in the trust fund account shall be identified in the records of the provider by the name of the purchaser and beneficiary and adequate records shall be maintained to allocate all earnings to each prearrangement sales contract or preconstruction sales contract. Nothing shall prevent the provider from commingling the deposits in any such trust fund account for purposes of managing and investing the funds. A common trust fund account shall be identified by the name of the provider.

Â Â Â Â Â  (5) When a prearrangement sales contract or preconstruction sales contract includes rights of interment, entombment or cremation, funeral or cemetery merchandise or funeral or cemetery services, the application of payments received under the contract shall be clearly provided in the contract.

Â Â Â Â Â  (6) Any person engaging in prearrangement sales or preconstruction sales who enters into a combination sale which involves the sale of items subject to trust and any item not subject to trust shall be prohibited from increasing the sales price of those items not subject to trust with the purpose of allocating a lesser sales price to items which require a trust deposit.

Â Â Â Â Â  (7)(a) A provider may appoint a successor provider. The depository shall release the trust funds deposited under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 only to the successor provider as described in ORS 97.943 and 97.944 or upon presentation of the written request of the purchaser.

Â Â Â Â Â  (b) If appointing a successor provider under this subsection, the original provider shall notify the Director of the Department of Consumer and Business Services of the proposed change at least 30 days prior to the appointment.

Â Â Â Â Â  (8)(a) A provider may appoint a successor depository or a master trustee that is a depository as defined in ORS 97.923.

Â Â Â Â Â  (b) If appointing a successor depository or master trustee under this subsection, the provider, the successor depository and the master trustee must notify the director of the proposed change at least 30 days prior to the appointment.

Â Â Â Â Â  (9) The trust fund accounts shall be a single purpose fund. In the event of the providerÂs bankruptcy, the funds shall not be available to any creditor as assets of the provider, but shall be distributed to the purchasers or managed for their benefit by the trustee in bankruptcy, receiver or assignee.

Â Â Â Â Â  (10)(a) If the original provider is licensed under ORS chapter 692 and voluntarily surrenders the license to the State Mortuary and Cemetery Board, the original provider shall transfer responsibility as provider under this section to a successor provider who holds a certificate issued by the director under ORS 97.933.

Â Â Â Â Â  (b) If the original provider is not licensed under ORS chapter 692, upon presentation of proof of the death, dissolution, insolvency or merger with another provider of the original provider, the depository shall release the prearrangement trust fund deposits or preconstruction trust fund deposits to the purchaser.

Â Â Â Â Â  (c) If the original provider is licensed under ORS chapter 692, upon proof of the death, insolvency or involuntary surrender of the license of the original provider, the depository shall release the prearrangement trust fund deposits or preconstruction trust fund deposits to the purchaser.

Â Â Â Â Â  (11) The purchaser or beneficiary of a prearrangement sales contract or preconstruction sales contract may be named cotrustee with the provider with the written consent of the purchaser or beneficiary.

Â Â Â Â Â  (12) A provider who has not appointed a master trustee shall have an annual audit of all trust account funds performed by an independent certified public accountant in accordance with generally accepted audit procedures. The provider shall make the audit results available to the director if requested.

Â Â Â Â Â  (13) As used in this section, Âcommon trust fund accountÂ means trust funds received by a provider from two or more purchasers. [Formerly 128.423]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.943 Distributions from prearrangement trust fund deposits. (1) A depository shall make no distributions from prearrangement sales contract trust deposits except as provided in this section.

Â Â Â Â Â  (2) The principal of a trust created pursuant to a prearrangement sales contract shall be paid to the certified provider who sold the contract if the certified provider who sold the contract swears, by affidavit, that the certified provider has delivered all merchandise and performed all services required under the prearrangement sales contract and delivers to the depository one of the following:

Â Â Â Â Â  (a) A certified death certificate of the beneficiary; or

Â Â Â Â Â  (b) A sworn affidavit signed by the certified provider and by:

Â Â Â Â Â  (A) One member of the beneficiaryÂs family; or

Â Â Â Â Â  (B) The executor of the beneficiaryÂs estate.

Â Â Â Â Â  (3) The principal of a trust created pursuant to a prearrangement sales contract shall be paid to the purchaser if the original provider is no longer qualified to serve as provider under ORS 97.941 (10).

Â Â Â Â Â  (4) Upon completion by the certified provider of the actions described in subsection (2) of this section, the depository shall pay to the certified provider from the prearrangement sales contract trust fund an amount equal to the sales price of the merchandise delivered.

Â Â Â Â Â  (5) Upon the final payment to the certified provider of the principal in trust under subsection (2) of this section, the undistributed earnings of the trust shall be paid to:

Â Â Â Â Â  (a) The certified provider who sold the contract if the contract is a guaranteed contract; or

Â Â Â Â Â  (b) The contract purchaser, or the purchaserÂs estate, if the contract is a nonguaranteed contract.

Â Â Â Â Â  (6) The depository may rely upon the certifications and affidavits made to it under the provisions of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180, and shall not be liable to any person for such reliance.

Â Â Â Â Â  (7) If for any reason a certified provider who sold the prearrangement sales contract has refused to comply, or cannot or does not comply with the terms of the prearrangement sales contract within a reasonable time after the certified provider is required to do so, the purchaser or heirs or assigns or duly authorized representative of the purchaser or the beneficiary shall have the right to a refund in the amount equal to the sales price paid for undelivered merchandise and unperformed services plus undistributed earnings amounts held in trust attributable to such contract, within 30 days of the filing of a sworn affidavit with the certified provider who sold the contract and the depository setting forth the existence of the contract and the fact of breach. A copy of this affidavit shall be filed with the Director of the Department of Consumer and Business Services. In the event a certified provider who has sold a prearrangement sales contract is prevented from performing by strike, shortage of materials, civil disorder, natural disaster or any like occurrence beyond the control of the certified provider, the certified providerÂs time for performance shall be extended by the length of such delay.

Â Â Â Â Â  (8) At any time prior to the death of the beneficiary of a prearrangement sales contract, the purchaser of the prearrangement sales contract may cancel the contract and shall be entitled to a 100 percent refund of the entire amount paid on the contract including undistributed earnings attributable to such amount, but excluding any amount paid for merchandise already delivered, which amount shall be retained by the certified provider who sold the contract as liquidated damages.

Â Â Â Â Â  (9) Notwithstanding ORS 97.941 (4) and subsection (5) of this section, upon receiving a sworn affidavit from the provider stating that qualifying expenses, taxes or fees have been incurred, a depository shall allow a provider to pay from earnings of trust fund deposits any expenses, accounting fees, taxes, depository fees, investment manager fees and other fees as may be necessary to enable the provider to comply with the reporting required by ORS 97.923 to 97.949, and to perform other services for the trust as may be authorized by ORS 97.923 to 97.949. Any payment of expenses or fees from earnings of a trust fund deposit under this subsection shall not:

Â Â Â Â Â  (a) Exceed an amount equal to two percent per calendar year of the value of the trust as determined on the first day of January of each calendar year;

Â Â Â Â Â  (b) Include the payment of any fee to the provider in consideration for services rendered as provider; or

Â Â Â Â Â  (c) Reduce, diminish or in any other way lessen the value of the trust fund deposit so that the services or merchandise provided for under the contract are reduced, diminished or in any other way lessened. [Formerly 128.425; 2005 c.66 Â§1]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.944 Distributions from preconstruction trust fund deposits. (1) A depository shall make no distributions from preconstruction sales contract trust deposits except as provided in this section.

Â Â Â Â Â  (2) The construction or development of undeveloped interment, entombment or cremation spaces shall be commenced on the phase of construction or development, or the section or sections of spaces in which sales are made within five years of the date of the first sale. The certified provider who sold the preconstruction sales contract shall give written notice including a description of the project to the Director of the Department of Consumer and Business Services no later than 30 days after the first sale. Once commenced, construction or development shall be pursued diligently to completion. The first phase of construction must be completed within seven years of the first sale. If construction or development is not commenced or completed within the times specified, any contract purchaser may surrender and cancel the contract and upon cancellation shall be entitled to a refund of the actual amounts paid toward the purchase price. However, any delay caused by strike, shortage of materials, civil disorder, natural disaster or any like occurrence beyond the control of the certified provider shall extend the time of such completion by the length of such delay.

Â Â Â Â Â  (3) Except as otherwise authorized by this section, every certified provider selling undeveloped spaces shall provide facilities for temporary interment or entombment or for cremation for purchasers or beneficiaries of contracts who die prior to completion of the space. Such temporary facilities shall be constructed of permanent materials, and, insofar as practical, be landscaped and groomed to the extent customary in that community. The heirs, assigns or personal representative of a purchaser or beneficiary shall not be required to accept temporary underground interment space where undeveloped space contracted for was an aboveground entombment or cremation space. In the event that temporary facilities as described in this subsection are not made available upon the death of a purchaser or beneficiary, the heirs, assigns or personal representative is entitled to a refund of the entire sales price paid plus undistributed interest attributable to such amount while in trust.

Â Â Â Â Â  (4) If the certified provider who sold the preconstruction sales contract delivers a completed space acceptable to the heirs, assigns or personal representative of a purchaser or beneficiary, other than a temporary facility, in lieu of the undeveloped space purchased, the certified provider shall provide the depository with a delivery certificate and all sums deposited under the preconstruction sales contract shall be paid to the certified provider.

Â Â Â Â Â  (5) During the construction or development of interment, entombment or cremation spaces, upon receiving the sworn certification by the certified provider who sold the preconstruction sales contract and the contractor, the depository shall disburse from the trust fund the amount equivalent to the cost of performed labor or delivered materials as certified. A person who executes and delivers a completion certificate with actual knowledge of a falsity contained therein shall be considered in violation of ORS 97.923 to 97.949 and 692.180.

Â Â Â Â Â  (6) Upon completion of the phase of construction or development, section or sections of the project as certified to the depository by the certified provider and the contractor, the trust requirements shall terminate and all funds held in the preconstruction sales contract trust fund attributable to the completed phase, section or sections shall be paid to the certified provider who sold the preconstruction sales contract.

Â Â Â Â Â  (7) Upon the payment to a certified provider of preconstruction sales contract trust funds under subsection (4) or (6) of this section, the undistributed income of the trust shall be paid to:

Â Â Â Â Â  (a) The certified provider who sold the contract if the contract is a guaranteed contract; or

Â Â Â Â Â  (b) The contract purchaser, or the purchaserÂs estate, if the contract is a nonguaranteed contract.

Â Â Â Â Â  (8) If the preconstruction sales contract purchaser defaults in making payments under an installment preconstruction sales contract, and default continues for at least 30 days after the purchaser has received written notice of default, the certified provider who sold the contract may cancel the contract and withdraw from the trust fund the entire balance of the defaulting purchaserÂs account as liquidating damages. Upon certification of the default, the depository shall deliver the balance to the certified provider. The depository may rely on the certification and affidavits made to it under the provisions of ORS 97.923 to 979.949, 97.992, 97.994 and 692.180 and shall not be liable to any person for such reliance.

Â Â Â Â Â  (9) This section and the trust fund requirements in ORS 97.941 shall not apply to the sale of undeveloped spaces if there has been any such sale in the same phase of construction or development or the section or sections of the project prior to September 27, 1987. [Formerly 128.430]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.945 Funeral and Cemetery Consumer Protection Trust Fund; fee; rules. (1) Every prearrangement sales contract or preconstruction sales contract seller shall pay to the Director of the Department of Consumer and Business Services a $5 fee for each prearrangement sales contract or preconstruction sales contract entered into, to be paid into a special income earning fund in the State Treasury, separate from the General Fund, known as the Funeral and Cemetery Consumer Protection Trust Fund. The fees shall be remitted to the director annually within 30 days after the end of December for all contracts that have been entered into during the 12-month period.

Â Â Â Â Â  (2) Except as provided in this section, the fund shall be used solely for the purpose of providing restitution to purchasers who have suffered pecuniary loss arising out of prearrangement sales contracts or preconstruction sales contracts. The fund may be used for payment of actual administrative expenses incurred in administering the fund. All moneys in the Funeral and Cemetery Consumer Protection Trust Fund are appropriated continuously to the director for the payment of restitution under this section and the payment of expenses incurred in performing the duties and functions of the director required under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

Â Â Â Â Â  (3) The director shall administer the fund and shall adopt rules governing the payment of restitution from the fund.

Â Â Â Â Â  (4) Payments for restitution shall be made only upon order of the director where the director determines that the obligation is noncollectible from the certified provider. Restitution shall not exceed the amount of the sales price paid plus interest at the statutory rate.

Â Â Â Â Â  (5) The fund shall not be applied toward any restitution for losses on a prearrangement sales contract or preconstruction sales contract entered into prior to September 27, 1987.

Â Â Â Â Â  (6) The fund shall not be allocated for any purpose other than that specified in ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

Â Â Â Â Â  (7) If the director proposes to deny an application for restitution from the fund, the director shall accord an opportunity for a hearing as provided in ORS chapter 183.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section, the payment of restitution from the fund shall be a matter of grace and not of right and no purchaser shall have vested rights in the fund as a beneficiary or otherwise.

Â Â Â Â Â  (9) The status of the fund shall be reviewed annually by the director. If the review determines that the fund together with all accumulated income earned on the fund is sufficient to cover costs of potential claims against the fund and that the total number of outstanding claims filed against the fund is less than 10 percent of the fundÂs current balance, then payments to the fund shall be adjusted accordingly at the discretion of the director. [Formerly 128.435; 2003 c.362 Â§5]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.946 Advertising and marketing prohibitions. (1) A person may not engage in unsolicited door to door or telephone advertising and marketing of prearrangement sales contracts or preconstruction sales contracts. The costs of advertising and marketing may not be paid from trust funds.

Â Â Â Â Â  (2) Advertising and marketing a prearrangement sales contract or a preconstruction sales contract by a funeral service practitioner, embalmer or funeral service establishment licensed under ORS chapter 692 does not constitute a violation of ORS 692.180 (1)(c). [Formerly 128.440]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.947 Examination of providers and master trustees by director; subpoena power; depositions. (1)(a) The Director of the Department of Consumer and Business Services may examine the conditions and resources, including sales contracts, of a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration to determine whether the certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration is complying with ORS 97.923 to 97.949, the rules of the director and any other laws of this state applicable to a certified provider or master trustee.

Â Â Â Â Â  (b) In addition to the authority conferred by ORS 97.948, the director may require a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration to pay the actual and reasonable costs of the examination.

Â Â Â Â Â  (2) For the purpose of an examination under this section, the director may administer oaths and affirmations, compel the attendance of witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to the examination.

Â Â Â Â Â  (3) If a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration fails to comply with a subpoena issued under this section or a party or witness refuses to testify on any matter, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify on a matter before the court.

Â Â Â Â Â  (4) Each witness who appears before the director under a subpoena issued under this section shall receive the fees and mileage provided for witnesses in ORS 44.415 (2), except that a witness subpoenaed at the instance of parties other than the director or an examiner may not be compensated for attendance or travel unless the director certifies that the testimony of the witness was material to the matter investigated.

Â Â Â Â Â  (5) During the course of any examination, the director may cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil suits in the circuit court. [2001 c.796 Â§3; 2003 c.362 Â§6; 2005 c.338 Â§1]

Â Â Â Â Â  Note: Section 30, chapter 338, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 30. The amendments to ORS 97.947 by section 1 of this 2005 Act apply to:

Â Â Â Â Â  (1) Conditions and resources, including sales contracts, in existence before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) Conduct occurring before, on or after the effective date of this 2005 Act. [2005 c.338 Â§30]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.948 Grounds for discipline by director for violation of ORS 97.923 to 97.949; suspension and revocation of certificate or registration; civil penalties; notification of board. (1) The Director of the Department of Consumer and Business Services may discipline a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration who has been found by an audit or examination conducted by the director:

Â Â Â Â Â  (a) To be in violation of ORS 97.923 to 97.949;

Â Â Â Â Â  (b) To have liabilities that exceed assets;

Â Â Â Â Â  (c) To be unable to meet obligations as they come due; or

Â Â Â Â Â  (d) To be in a financial condition that fails to adequately protect the interests of customers.

Â Â Â Â Â  (2) In disciplining a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration under subsection (1) of this section, the director may take the following actions:

Â Â Â Â Â  (a) Impose probation.

Â Â Â Â Â  (b) Suspend the certificate or registration.

Â Â Â Â Â  (c) Revoke the certificate or registration.

Â Â Â Â Â  (d) Place limitations on the certificate or registration.

Â Â Â Â Â  (e) Refuse to issue or renew a certificate or registration.

Â Â Â Â Â  (f) Issue an order to cease and desist from the activities that support the discipline.

Â Â Â Â Â  (g) Take any other disciplinary action that the director finds proper, including assessment of the costs of the investigation and disciplinary proceedings and assessment of a civil penalty not to exceed $10,000 per violation.

Â Â Â Â Â  (3) If the certificate or registration of a certified provider or master trustee is suspended under this section, the holder of the certificate or registration may not engage in the activities allowed by the certificate or registration during the term of suspension. Upon the expiration of the term of suspension, the director shall reinstate the certificate or registration if the conditions for which the certificate or registration was suspended no longer exist.

Â Â Â Â Â  (4) The director shall enter each case of disciplinary action on the records of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) Civil penalties under this section may be imposed as provided in ORS 183.745.

Â Â Â Â Â  (6) If the director takes disciplinary action under this section, the director may send a notice of the action to the State Mortuary and Cemetery Board and to the Attorney General. [2001 c.796 Â§4; 2003 c.362 Â§7; 2005 c.338 Â§2]

Â Â Â Â Â  Note: Section 31, chapter 338, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 31. The order authorized by the amendments to ORS 97.948 by section 2 of this 2005 Act applies to actions occurring before, on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.338 Â§31]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.949 Notification by director to appropriate federal, state or local law enforcement officer of violation of ORS 97.923 to 97.949. (1) If the Director of the Department of Consumer and Business Services has reason to believe that a person has violated any provision of ORS 97.923 to 97.949, the director may give the information relative to the violation to the appropriate federal, state or local law enforcement officer having jurisdiction over the violation.

Â Â Â Â Â  (2) If the director, in the course of taking an action against a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration, finds that a salesperson or person acting as a salesperson has violated any provision of ORS 97.923 to 97.949, the director shall provide the State Mortuary and Cemetery Board with a copy of the findings and the order of the director. The board shall, upon receipt of such information, discipline the salesperson or person acting as a salesperson as required by law. [2001 c.796 Â§5; 2003 c.362 Â§8; 2005 c.338 Â§3]

Â Â Â Â Â  Note: See note under 97.923.

ANATOMICAL GIFTS

Â Â Â Â Â  97.950 Definitions for ORS 97.950 to 97.964. As used in ORS 97.950 to 97.964:

Â Â Â Â Â  (1) ÂAnatomical giftÂ means a donation of all or part of a human body to take effect upon or after death.

Â Â Â Â Â  (2) ÂCapableÂ has the meaning given in ORS 127.505 (13).

Â Â Â Â Â  (3) ÂDecedentÂ means an individual who is dead as defined under ORS 432.300. ÂDecedentÂ includes a stillborn infant or fetus.

Â Â Â Â Â  (4) ÂDocument of anatomical giftÂ means a driver license or identification card endorsed with an appropriate code, a will, an advance directive or other signed document used to make an anatomical gift.

Â Â Â Â Â  (5) ÂDonorÂ means an individual who makes an anatomical gift of all or part of that individualÂs body.

Â Â Â Â Â  (6) ÂEnucleatorÂ means a licensed embalmer, apprentice embalmer or eye bank technician that has completed a course in ocular procurement and has a certificate of competence from an Oregon procurement organization.

Â Â Â Â Â  (7) ÂHospitalÂ means a facility licensed, accredited or approved as a hospital under the laws of any state or a facility operated as a hospital by the United States Government, a state or a subdivision of a state.

Â Â Â Â Â  (8) ÂIdentification cardÂ means the card described in ORS 807.400 or a comparable provision of the motor vehicle laws of another state.

Â Â Â Â Â  (9) ÂPartÂ means an organ or part thereof, tissue, eye or part thereof, bone, artery, blood, fluid or other portion of a human body.

Â Â Â Â Â  (10) ÂPhysicianÂ means an individual licensed or otherwise authorized to practice medicine under the laws of any state.

Â Â Â Â Â  (11) ÂProcurement organizationÂ means an agency licensed, accredited or approved under the laws of any state for the acceptance, procurement, distribution or storage of human bodies or parts.

Â Â Â Â Â  (12) ÂPublic health officerÂ means the State Medical Examiner or a county public health officer.

Â Â Â Â Â  (13) ÂRegistryÂ means a centralized, confidential record of individuals who have indicated their intention to donate organs, eyes or tissue as an anatomical gift upon their death.

Â Â Â Â Â  (14) ÂTechnicianÂ means an individual who is employed and authorized by a procurement organization to remove or process a part. [1995 c.717 Â§1; 1997 c.472 Â§4; 1999 c.201 Â§1; 2005 c.505 Â§1]

Â Â Â Â Â  Note: 97.950 to 97.964 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.952 Personal authority to make anatomical gift; procedure; delegation; transfer of donor designation information to procurement organization. (1) A capable individual who is at least 18 years of age may be the donor of an anatomical gift.

Â Â Â Â Â  (2) An anatomical gift may be made by:

Â Â Â Â Â  (a) A document of anatomical gift signed by the donor. If the donor cannot sign, the document of anatomical gift must be signed by another individual and two witnesses, all of whom have signed at the direction and in presence of the donor and of each other and state that it has been so signed; or

Â Â Â Â Â  (b) Listing on a registry with the permission of the donor.

Â Â Â Â Â  (3)(a) An anatomical gift may be made by a designation to be provided on the driver license and identification card of an individual who is at least 18 years of age. The holder of a driver license or identification card desiring to be designated as a donor on the license or card must furnish a statement at the time of application for granting or renewing the license or card in the manner provided by the Department of Transportation. Signature of the license or card shall validate it as a document of anatomical gift. Revocation, cancellation or suspension of a driver license shall not invalidate the anatomical gift. Cancellation of a card or lapse of a license revokes the anatomical gift indorsement, which must be reinstated upon the reinstatement of the license or card. The form prepared by the Department of Transportation and incorporated in its application shall be in all respects a valid document of anatomical gift. Designation of intent to be a donor of an anatomical gift on the driver license or identification card of an individual satisfies all requirements for consent to make an anatomical gift and constitutes permission to be placed on a registry.

Â Â Â Â Â  (b) When requested by a procurement organization that has established a statewide donor registry of donors in this state, the department shall electronically transfer the name, address, birth date and donor designation as listed on the driver license or identification card of any person designated as a donor under this subsection. The information transferred to a procurement organization shall be treated as confidential by the procurement organization and may be used only to expedite the making of anatomical gifts authorized by the donor.

Â Â Â Â Â  (4) An anatomical gift by will takes effect upon death of the testator, whether the will is probated or not probated. If, after death, the will is declared invalid for testamentary purposes, the validity of the anatomical gift is unaffected.

Â Â Â Â Â  (5) A donor may amend or revoke an anatomical gift not made by will only by:

Â Â Â Â Â  (a) A signed statement;

Â Â Â Â Â  (b) An oral statement made in the presence of two individuals;

Â Â Â Â Â  (c) Any form of communication during a terminal illness or injury addressed to a physician or surgeon;

Â Â Â Â Â  (d) In the case of an anatomical gift made by driver license or identification card application, written notification to the department; or

Â Â Â Â Â  (e) Purposeful destruction, cancellation or mutilation of the document of anatomical gift in the case of an anatomical gift not made by driver license or identification card. A donor who intentionally destroys, cancels, or mutilates a document of anatomical gift shall notify a procurement organization to instruct the organization to remove the name of the donor from its registry. If the organization notified does not maintain a registry of Oregon residents, the organization shall notify any entity that maintains a registry of donors residing in this state.

Â Â Â Â Â  (6) The donor of an anatomical gift made by will may amend or revoke the gift in the manner provided for amendment or revocation of wills, or as provided in subsection (5) of this section.

Â Â Â Â Â  (7) An anatomical gift that is not revoked by the donor before death is irrevocable and:

Â Â Â Â Â  (a) Does not require the consent or concurrence of any person after the death of the donor.

Â Â Â Â Â  (b) Shall not be subject to cancellation or substantial revision by persons described in ORS 97.954 (1).

Â Â Â Â Â  (8) In the absence of contrary indications by the donor, an anatomical gift of a part is not a refusal to give other parts or a limitation on an anatomical gift under ORS 97.954 or on a removal or release of other parts under ORS 97.956.

Â Â Â Â Â  (9) In the absence of contrary indications by the donor, a revocation or amendment of an anatomical gift is not a refusal to make an anatomical gift of a different part.

Â Â Â Â Â  (10) If an individual has amended or revoked an anatomical gift made by driver license or identification card, the department shall issue a replacement license upon payment by the individual of the departmentÂs fee for reissuance of the license or card.

Â Â Â Â Â  (11) Notwithstanding any other requirement of this section, a license, card or document purporting to evidence the creation of a valid anatomical gift under the laws of another state shall be valid in this state absent evidence of revocation.

Â Â Â Â Â  (12) Any anatomical gift validly made under ORS 97.275 (1993 Edition) prior to September 9, 1995, and not revoked shall continue in effect for its original period of validity.

Â Â Â Â Â  (13) An individual described in subsection (1) of this section or any person authorized in ORS 97.954 (1) to make an anatomical gift of all or any part of a decedentÂs body may delegate such authority to any person 18 years of age or older. Such delegation shall be in writing and signed by the person delegating the authority. The person to whom the authority is delegated shall have the same priority under ORS 97.954 (1) as the person delegating the authority.

Â Â Â Â Â  (14) If the individual described in subsection (1) of this section issues more than one authorization or donation of anatomical gift for all or any part of the individualÂs body, only the most recent authorization or donation shall be binding. [1995 c.717 Â§2; 1997 c.472 Â§5; 2005 c.505 Â§2]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.954 Authority to make anatomical gift of body of decedent; priority; procedure. (1) A person within the first applicable listed class among the following listed classes that is available at the time of death or, in the absence of actual notice of a contrary direction by the decedent or actual notice of opposition by a member of the same class or a member of a prior class, may make an anatomical gift of all or a part of the body of a decedent for any authorized purpose:

Â Â Â Â Â  (a) A person to whom the decedent has granted power of attorney;

Â Â Â Â Â  (b) The spouse of the decedent;

Â Â Â Â Â  (c) A son or daughter of the decedent 18 years of age or older;

Â Â Â Â Â  (d) Either parent of the decedent;

Â Â Â Â Â  (e) A brother or sister of the decedent 18 years of age or older;

Â Â Â Â Â  (f) A guardian of the decedent at the time of death;

Â Â Â Â Â  (g) A person in the next degree of kindred to the decedent;

Â Â Â Â Â  (h) The personal representative of the estate of the decedent;

Â Â Â Â Â  (i) The person nominated as the personal representative of the decedent in the decedentÂs last will; or

Â Â Â Â Â  (j) A public health officer.

Â Â Â Â Â  (2) No person, hospital or procurement organization shall accept a gift made by an individual under subsection (1) of this section if:

Â Â Â Â Â  (a) An individual in a prior class is available at the time of death to make an anatomical gift;

Â Â Â Â Â  (b) The individual proposing to make an anatomical gift knows of a refusal or contrary indications by the decedent; or

Â Â Â Â Â  (c) The individual proposing to make an anatomical gift knows of an objection to making an anatomical gift by another member of the individualÂs class or a member of a prior class.

Â Â Â Â Â  (3) An anatomical gift by an individual authorized under subsection (1) of this section must be made by a document of anatomical gift signed by the individual or the individualÂs telegraphic, recorded telephonic or other recorded message, or other form of communication from the individual that is contemporaneously put in written form and signed by the recipient of the communication.

Â Â Â Â Â  (4) An anatomical gift by an individual authorized under subsection (1) of this section may be revoked by any member of the same or a prior class if, before procedures have begun for the removal of a part from the body of the decedent, the physician, technician or enucleator removing the part knows of the revocation. [1995 c.717 Â§3; 1997 c.472 Â§6; 1999 c.201 Â§2; 2005 c.505 Â§3]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.956 Authority of medical examiner or local public health officer over body within examinerÂs jurisdiction or officerÂs custody; documentation. (1) A medical examiner may release and permit the removal of a part from a body within the examinerÂs jurisdiction for transplantation, therapy or research if:

Â Â Â Â Â  (a) The examiner has received a request for the part from a hospital, physician or procurement organization;

Â Â Â Â Â  (b) The examiner does not know of a refusal or contrary indication by the decedent or objection by a person having priority to act as listed in ORS 97.954 (1);

Â Â Â Â Â  (c) The person requesting the part has made a reasonable effort to contact the person having priority to act as listed in ORS 97.954 (1);

Â Â Â Â Â  (d) The removal of the part is by a physician or technician or, in the case of eyes, by an enucleator, physician or technician;

Â Â Â Â Â  (e) The removal does not interfere with any autopsy or investigation;

Â Â Â Â Â  (f) The removal is performed in accordance with accepted medical standards; and

Â Â Â Â Â  (g) The person performing the removal also performs a restoration of the removed part, if appropriate.

Â Â Â Â Â  (2) If the body is not within the jurisdiction of the medical examiner, the local public health officer may release and permit the removal of a part from a body in the local public health officerÂs custody for transplantation, therapy or research, if the requirements of subsection (1)(a) to (g) of this section are met.

Â Â Â Â Â  (3) An official releasing and permitting the removal of a part shall retain, in the permanent death record of the decedent, documentation of the person making the request, the date and purpose of the request, and the person to whom it was released.

Â Â Â Â Â  (4) For purposes of this section, Âreasonable effortÂ means:

Â Â Â Â Â  (a) The person requesting the part has attempted to contact the person having priority to act as listed in ORS 97.954 (1), following notification of the death by the medical examiner or other authority or medical facility, and to obtain that personÂs consent or objection to the removal of the part requested;

Â Â Â Â Â  (b) Unless the elapsed time from the notification of death would render the part useless for the purpose intended, any attempt described in paragraph (a) of this subsection that was unsuccessful has been repeated at least two additional times by telephone; and

Â Â Â Â Â  (c) The attempts shall be documented by the person requesting the part, and the documentation shall be maintained in that personÂs permanent file. [1995 c.717 Â§4; 1997 c.472 Â§7; 1999 c.201 Â§3]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.958 Duties of hospital staff at or near time of patientÂs death; notification of procurement organization and persons authorized to make anatomical gift; search for document of gift. (1) At or near the time of death of a hospitalized patient, the hospital administrator or a representative designated by the administrator shall:

Â Â Â Â Â  (a) Notify the appropriate procurement organization of the imminent or actual death of the patient; and

Â Â Â Â Â  (b) In collaboration with the procurement organization, ensure that readily available persons listed in ORS 97.954 are informed of the donor status of the patient and of the option to make or refuse to make an anatomical gift under ORS 97.952 or 97.954. Contact must be made with reasonable discretion and sensitivity to the circumstances of the persons contacted. The person designated by the administrator to make a request for an anatomical gift under this section must be a representative of a procurement organization or a person who has had training offered or approved by a procurement organization in the methodology for approaching the family of potential donors.

Â Â Â Â Â  (2) Circumstances permitting, a law enforcement officer, firefighter, paramedic or other emergency rescuer or a funeral home representative who finds an individual who is deceased shall:

Â Â Â Â Â  (a) Make a reasonable search for a document of anatomical gift or other information identifying the individual as a person who has made or who has refused to make an anatomical gift; and

Â Â Â Â Â  (b) As soon as is reasonably possible and if the information is known, notify an appropriate procurement organization of the identity of the deceased person and of persons listed in accordance with ORS 97.954.

Â Â Â Â Â  (3) A person who fails to discharge the duties imposed by this section is not subject to criminal or civil liability. [1995 c.717 Â§5; 1997 c.472 Â§8; 1999 c.201 Â§4; 2005 c.505 Â§4]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.960 Delivery of document of anatomical gift; effect on validity of gift. Delivery of a document of anatomical gift during the lifetime of a donor is not required for the validity of an anatomical gift. If delivery of a document of anatomical gift is desired, it may be deposited in any hospital, procurement organization or registry office that accepts it for safekeeping or for facilitation of procedures after death. On request of an interested person, upon or after the death of a donor, the person in possession shall allow the interested person to examine or copy the document of anatomical gift. [1995 c.717 Â§6; 1997 c.472 Â§9]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.962 Rights of procurement organization accepting anatomical gift; autopsies. (1) Rights of a procurement organization accepting an anatomical gift are superior to rights of others except with respect to autopsies required by law. A procurement organization may accept or reject an anatomical gift. If a procurement organization accepts an anatomical gift of an entire body, the organization, subject to the terms of the gift, may allow embalming and use of the body in funeral services. If the gift is of a part of a body, the procurement organization, upon the death of the donor and before embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the body vests in the person under obligation to dispose of the body.

Â Â Â Â Â  (2) The time of death must be determined by a physician who attends the donor at death or, if none, the physician who certifies the death. Neither the physician who attends the donor at death nor the physician who determines the time of death may participate in the procedures for removing or transplanting a part.

Â Â Â Â Â  (3) If there has been an anatomical gift, a technician may remove any donated parts other than eyes and an enucleator may remove any donated eyes after determination of death by a physician. [1995 c.717 Â§7]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.964 Anatomical gift as authorization for examination to assure medical acceptability. (1) An anatomical gift authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended, including but not limited to access to the decedentÂs medical chart and permission to test a sample of the decedentÂs blood for communicable diseases.

Â Â Â Â Â  (2) ORS 97.950 to 97.964 are subject to the laws of this state governing autopsies.

Â Â Â Â Â  (3) A person, organization, hospital or institution that acts or makes a good faith effort to act in accordance with ORS 97.950 to 97.964 or to determine the acceptability of an anatomical gift in accordance with a protocol developed by a procurement organization is not liable for those actions in a civil action or criminal proceeding.

Â Â Â Â Â  (4) An individual who makes an anatomical gift under ORS 97.952 or 97.954 and the individualÂs estate are not liable for any injury or damage that may result from the making or the use of the anatomical gift. [1995 c.717 Â§8; 2005 c.505 Â§5]

Â Â Â Â Â  Note: See note under 97.950.

Â Â Â Â Â  97.966 Liability of executor who carries out anatomical gift. A person named executor who carries out the gift of the testator made under the provisions of ORS 97.950 to 97.964 before issuance of letters testamentary or under a will which is not admitted to probate shall not be liable to the surviving spouse or next of kin for performing acts necessary to carry out the gift of the testator. [Formerly 97.295]

Â Â Â Â Â  97.968 Transplants not covered by implied warranty. (1) The procuring, processing, furnishing, distributing, administering or using of any part of a human body for the purpose of injecting, transfusing or transplanting that part into a human body is not a sales transaction covered by an implied warranty under the Uniform Commercial Code or otherwise.

Â Â Â Â Â  (2) As used in this section, ÂpartÂ means organs or parts of organs, tissues, eyes or parts of eyes, bones, arteries, blood, other fluids and any other portions of a human body. [Formerly 97.300]

FEDERAL AID FOR CEMETERIES

Â Â Â Â Â  97.975 Department of Transportation use of federal moneys for cemetery care. (1) In addition to any other duties of the Department of Transportation, the department may apply for, accept and expend, use or dispose of moneys and property received from the federal government for the purpose of establishing any program of restoration, care, maintenance and preservation of cemeteries. The department shall administer any funds received pursuant to this section in accordance with the conditions established by the federal government.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section the Department of Transportation may contract or consult with any nonprofit corporation established for the purpose of promoting cemetery care and maintenance. [Formerly 97.930]

PENALTIES

Â Â Â Â Â  97.990 Penalties. (1) Violation of ORS 97.160 is a misdemeanor and upon conviction is punishable by a fine not exceeding $100.

Â Â Â Â Â  (2) Every officer, agent or employee of this state or of any county, city or any other municipal subdivision thereof who willfully neglects to notify the Demonstrator of Anatomy of the existence of a body as required by ORS 97.170 to 97.210 or who refuses to deliver possession of such body according to the provisions of ORS 97.170 to 97.210 or who mutilates or permits any such body to be mutilated so that it is not valuable for anatomical purposes or who refuses or neglects to perform any of the duties enjoined upon the officer, agent or employee by ORS 97.170 to 97.210, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $50 for each offense.

Â Â Â Â Â  (3) Violation of ORS 97.520, 97.530 or 97.540 is a misdemeanor.

Â Â Â Â Â  (4) Any person, association or corporation who operates a cemetery, mausoleum or columbarium contrary to the provisions of ORS 97.020 to 97.040, 97.110 to 97.130, 97.145, 97.150, 97.220, 97.310 to 97.360 (1), 97.440, 97.510 to 97.560, 97.710, 97.720, 97.810, 97.820, 97.830 and 97.840 to 97.860 is guilty of maintaining a nuisance and, upon conviction, is punishable by a fine not exceeding $500 or by imprisonment in the county jail for not more than six months, or both.

Â Â Â Â Â  (5)(a) Violation of ORS 97.745 is a Class C felony.

Â Â Â Â Â  (b) In addition to any other sentence provided by law for criminal violations of ORS 97.745, the judge shall impose a penalty not to exceed $10,000 on any person convicted of a criminal violation of ORS 97.745.

Â Â Â Â Â  (6) In addition to the penalty of subsection (5) of this section, any native Indian artifacts or human remains taken by, or in possession of, any person sentenced under subsection (5) of this section and all equipment used in the violation may be ordered forfeited by the court in which conviction occurs, and may be disposed of as the court directs. [Subsections (5) to (7) enacted as 1977 c.183 Â§12; subsection (8) enacted as 1977 c.647 Â§4; 1979 c.420 Â§3; 1983 c.526 Â§6; 1985 c.198 Â§5; subsections (5) to (7) renumbered 127.990 in 1991; subsection (5)(b) of 1995 Edition enacted as 1995 c.543 Â§3]

Â Â Â Â Â  97.992 Penalties for ORS 97.937. Violation of any of the provisions of ORS 97.937 is punishable, upon conviction, by a fine not exceeding $1,000, or imprisonment in the county jail not exceeding one year, or both. [Formerly 128.990]

Â Â Â Â Â  Note: 97.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.994 Penalties for ORS 97.931, 97.933 and 97.941. Violation of any of the provisions of ORS 97.931, 97.933, 97.941 or 97.943 is punishable as a Class A misdemeanor. [Formerly 128.991; 2003 c.362 Â§9]

Â Â Â Â Â  Note: 97.994 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 98

Chapter 98 Â Lost, Unordered and Unclaimed Property; Unlawfully Parked Vehicles

2005 EDITION

LOST, UNCLAIMED PROPERTY; PARKED VEHICLES

PROPERTY RIGHTS AND TRANSACTIONS

RIGHTS AND DUTIES OF FINDERS AND OWNERS

98.005Â Â Â Â Â Â  Rights and duties of finder of money or goods

98.015Â Â Â Â Â Â  Liability of noncomplying finder; forfeiture to county of unreclaimed money or goods

98.025Â Â Â Â Â Â  Rights of owner

FINDERÂS REPORTS

98.050Â Â Â Â Â Â  FinderÂs reports; fee

DISPOSAL OF CONSIGNED OR BAILED PROPERTY THAT IS UNCLAIMED

98.110Â Â Â Â Â Â  Record to be kept by consignee or bailee of property

98.120Â Â Â Â Â Â  Notice to owner of receipt of property by consignee or bailee

98.130Â Â Â Â Â Â  Right of custodian to sell property

98.140Â Â Â Â Â Â  Notice of sale

98.150Â Â Â Â Â Â  Affidavit by custodian when no response to notice

98.160Â Â Â Â Â Â  Inventory and order to sell

98.170Â Â Â Â Â Â  Sale

98.180Â Â Â Â Â Â  Delivery of proceeds to justice

98.190Â Â Â Â Â Â  Disposal of proceeds by justice

98.200Â Â Â Â Â Â  Procedure by county treasurer

98.210Â Â Â Â Â Â  Payment to person proving ownership

98.230Â Â Â Â Â Â  Sale of perishable property

98.240Â Â Â Â Â Â  Fees allowed to justice of peace and constable or sheriff

UNCLAIMED PROPERTY IN POSSESSION OF LAW ENFORCEMENT AGENCY

98.245Â Â Â Â Â Â  Disposition of unclaimed property; notice of pending disposition; procedure

UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT

98.302Â Â Â Â Â Â  Definitions for ORS 98.302 to 98.436

98.304Â Â Â Â Â Â  When intangible property subject to custody of state

98.308Â Â Â Â Â Â  Intangible property held by financial institution

98.309Â Â Â Â Â Â  When travelerÂs check or money order presumed abandoned

98.311Â Â Â Â Â Â  Service charge on unclaimed property

98.314Â Â Â Â Â Â  Unclaimed funds held by insurance companies

98.316Â Â Â Â Â Â  Deposits and refunds held by utilities

98.322Â Â Â Â Â Â  Intangible equity ownership interests in business associations

98.326Â Â Â Â Â Â  Property of business associations or financial institutions held in the course of dissolution

98.328Â Â Â Â Â Â  Property held in safe deposit box

98.329Â Â Â Â Â Â  Delivery of property before presumed abandoned; rules

98.332Â Â Â Â Â Â  Property held by fiduciaries

98.334Â Â Â Â Â Â  Unpaid wages unclaimed by owner

98.336Â Â Â Â Â Â  Property held by government and public authorities

98.338Â Â Â Â Â Â  Credit memo unclaimed by owner

98.342Â Â Â Â Â Â  Miscellaneous personal property held for another person

98.346Â Â Â Â Â Â  Reciprocity for property presumed abandoned or escheated under the laws of another state

98.348Â Â Â Â Â Â  Recovery of abandoned property by another state; form of claim; indemnification of this state

98.352Â Â Â Â Â Â  Report of abandoned property

98.353Â Â Â Â Â Â  Information on filing report provided by Department of State Lands

98.354Â Â Â Â Â Â  Records of ownership or issuance of instruments to be maintained

98.356Â Â Â Â Â Â  Notice and publication of lists of unclaimed property

98.362Â Â Â Â Â Â  Delivery of certificate of ownership of intangible equity ownership interest

98.366Â Â Â Â Â Â  Relief from liability by payment or delivery

98.372Â Â Â Â Â Â  Income accruing after payment or delivery

98.376Â Â Â Â Â Â  Periods of limitation not a bar

98.382Â Â Â Â Â Â  Sale of abandoned and unclaimed property; methods; rules

98.384Â Â Â Â Â Â  Destruction or disposition of unclaimed property

98.386Â Â Â Â Â Â  Deposit of funds

98.388Â Â Â Â Â Â  Unclaimed Property Revolving Fund

98.392Â Â Â Â Â Â  Claim for unclaimed property delivered to Department of State Lands; time for claim; claims for securities

98.396Â Â Â Â Â Â  Determination of claim; payment; reimbursement

98.402Â Â Â Â Â Â  Hearing on claim; judicial action if administrator fails to act

98.412Â Â Â Â Â Â  Records and reports; examination; hearing

98.416Â Â Â Â Â Â  Proceeding to compel delivery of unclaimed property; interest

98.422Â Â Â Â Â Â  Rules

98.424Â Â Â Â Â Â  Agreements with other states; exchange of information; rules; Attorney General action in name of other state

98.432Â Â Â Â Â Â  Uniformity of interpretation

98.436Â Â Â Â Â Â  Short title

UNORDERED GOODS

98.450Â Â Â Â Â Â  Unordered goods presumed gifts

MOLDS AND FORMS

98.470Â Â Â Â Â Â  Definitions for ORS 98.470 to 98.490

98.475Â Â Â Â Â Â  Molder may take title to unclaimed mold

98.480Â Â Â Â Â Â  Notice to customer; contents

98.485Â Â Â Â Â Â  Duty to make mold unusable when title not taken

98.490Â Â Â Â Â Â  Effect of written agreement between molder and customer

REMOVAL OF TREES OR LOGS FROM COUNTY ROADS OR STATE HIGHWAYS

98.640Â Â Â Â Â Â  OwnerÂs duty to remove trees, logs, poles or piling deposited on state highways

98.642Â Â Â Â Â Â  Effect of failure to remove trees, logs, poles or piling

98.644Â Â Â Â Â Â  ORS 98.640 and 98.642 inapplicable to certain trees, logs, poles or piling

98.650Â Â Â Â Â Â  OwnerÂs duty to remove trees, logs, poles or piling deposited on county roads

98.652Â Â Â Â Â Â  Effect of failure to remove trees, logs, poles or piling

98.654Â Â Â Â Â Â  ORS 98.650 and 98.652 inapplicable to certain trees, logs, poles or piling and to certain county roads

DISPOSITION OF UNLAWFULLY PARKED VEHICLES

98.805Â Â Â Â Â Â  Definitions for ORS 98.810 to 98.818

98.810Â Â Â Â Â Â  Unauthorized parking of vehicle at proscribed property prohibited

98.812Â Â Â Â Â Â  Storage of unlawfully parked vehicle; lien for storage charges; notice requirements

98.818Â Â Â Â Â Â  Preference of lien

98.830Â Â Â Â Â Â  Towing abandoned vehicle from private property; conditions

98.835Â Â Â Â Â Â  Immunity from civil liability for towing abandoned vehicle; lien for towing, storage and care

98.840Â Â Â Â Â Â  Towing vehicle alternative to procedure in ORS 98.810 to 98.818

PENALTIES

98.991Â Â Â Â Â Â  Penalties relating to unclaimed property

98.992Â Â Â Â Â Â  Penalty for failure to report, pay or deliver property under ORS 98.302 to 98.436

RIGHTS AND DUTIES OF FINDERS AND OWNERS

Â Â Â Â Â  98.005 Rights and duties of finder of money or goods. (1) If any person finds money or goods valued at $100 or more, and if the owner of the money or goods is unknown, such person, within 10 days after the date of the finding, shall give notice of the finding in writing to the county clerk of the county in which the money or goods was found. Within 20 days after the date of the finding, the finder of the money or goods shall cause to be published in a newspaper of general circulation in the county a notice of the finding once each week for two consecutive weeks. Each such notice shall state the general description of the money or goods found, the name and address of the finder and final date before which such goods may be claimed.

Â Â Â Â Â  (2) If no person appears and establishes ownership of the money or goods prior to the expiration of three months after the date of the notice to the county clerk under subsection (1) of this section, the finder shall be the owner of the money or goods. [1973 c.642 Â§1; 1989 c.522 Â§1]

Â Â Â Â Â  98.010 [Repealed by 1973 c.642 Â§13]

Â Â Â Â Â  98.015 Liability of noncomplying finder; forfeiture to county of unreclaimed money or goods. If any person who finds money or goods valued at $100 or more fails to comply with ORS 98.005, the person shall be liable, upon conviction for violation of ORS 164.065, to the county for the money or goods or the full value of the money or goods. The county treasurer shall hold the money or goods or their value for owner thereof and shall publish notice of the finding of the money or goods in the manner provided in ORS 98.005. If the owner has not reclaimed such money or goods within three months after the date of the first publication of notice by the county treasurer, the owner shall forfeit the rights of the owner to the value of such money or goods and the value of such money or goods shall be placed in the general fund of the county to be used for the payment of the general operating expenses of the county. [1973 c.642 Â§2; 1989 c.522 Â§2]

Â Â Â Â Â  98.020 [Repealed by 1973 c.642 Â§13]

Â Â Â Â Â  98.025 Rights of owner. If an owner of money or goods found by another person appears and establishes a claim to such money or goods within the time period prescribed by ORS 98.005 or 98.015, whichever applies, the owner shall have restitution of such money or goods or their value upon payment of all costs and charges incurred in the finding, giving of notice, care and custody of such money or goods. [1973 c.642 Â§3]

Â Â Â Â Â  98.030 [Repealed by 1973 c.642 Â§13]

Â Â Â Â Â  98.040 [Repealed by 1973 c.642 Â§13]

FINDERÂS REPORTS

Â Â Â Â Â  98.050 FinderÂs reports; fee. (1) The administrator may compile information or data in the possession of the Department of State Lands into finderÂs reports at the request of any person to assist in finding the owners of abandoned or unclaimed property.

Â Â Â Â Â  (2) The administrator shall adopt by rule a fee for copies of finderÂs reports. The fee charged shall be commensurate with preparation costs including production, duplication and staff time involved.

Â Â Â Â Â  (3) Any person requesting a copy of a finderÂs report shall be charged the fee.

Â Â Â Â Â  (4) As used in subsections (1) to (3) of this section:

Â Â Â Â Â  (a) ÂAdministratorÂ has the same meaning as given by ORS 98.302.

Â Â Â Â Â  (b) ÂPersonÂ includes any natural person, corporation, partnership, firm or association.

Â Â Â Â Â  (c) ÂFinderÂs reportÂ means any report prepared by the administrator for the benefit of any person to assist in finding the owners of abandoned or unclaimed property. [1987 c.708 Â§Â§1,2; 2001 c.237 Â§2]

DISPOSAL OF CONSIGNED OR BAILED PROPERTY THAT IS UNCLAIMED

Â Â Â Â Â  98.110 Record to be kept by consignee or bailee of property. When personal property is consigned to or deposited with any forwarding merchant, wharf, warehouse, tavern keeper or the keeper of any depot for the reception and storage of trucks, baggage, merchandise or other personal property, the consignee or bailee shall immediately cause to be entered in a book kept by the consignee or bailee a description of such property, with the date of its reception.

Â Â Â Â Â  98.120 Notice to owner of receipt of property by consignee or bailee. If personal property left with a consignee or bailee referred to in ORS 98.110 was not left for the purpose of being forwarded or disposed of according to directions received by the consignee or bailee at or before the time of its reception, and if the name and residence of the owner of the property is known to the person having the property in the possession of the person, the person shall immediately notify the owner, by letter directed to the owner and deposited in the post office, of the reception of such property.

Â Â Â Â Â  98.130 Right of custodian to sell property. If personal property deposited with a consignee or bailee as mentioned in ORS 98.110 or 98.120 is not claimed and taken away within one year after the time it was received, the person having possession thereof may at any time thereafter proceed to sell the property in the manner provided in ORS 98.140 to 98.240.

Â Â Â Â Â  98.140 Notice of sale. Before property shall be sold pursuant to ORS 98.130, at least 60 daysÂ notice of sale shall be given the owner of the property, if the name and residence of the owner are known, either personally or by mail, or by leaving a notice at the residence or place of doing business of the owner, or, if the name and residence of the owner is not known, a notice shall be published containing a description of the property for six weeks successively in a newspaper published in the county where the property was deposited. If there is no newspaper published in that county, then the notice shall be published in a newspaper nearest thereto in the state. The last publication of the notice shall be at least 18 days prior to the time of sale.

Â Â Â Â Â  98.150 Affidavit by custodian when no response to notice. If the owner or person entitled to the property to be sold pursuant to ORS 98.130 shall not take it away and pay the charges thereon after 60 daysÂ notice is given, the person having possession thereof, the agent or attorney of the person shall deliver to a justice of the peace of the county where the property was received an affidavit setting forth a description of the property remaining unclaimed, the time of its reception, the publication of the notice, and whether the owner of the property is known or unknown.

Â Â Â Â Â  98.160 Inventory and order to sell. Upon the delivery to the justice of the peace of the affidavit as provided in ORS 98.150, the justice shall cause the property to be examined in the presence of the justice, and a true inventory thereof to be made. The justice shall annex to such inventory an order under the hand of the justice that the property therein described be sold at public auction by any constable of the constable district where the property is located, or if there is no constable, then by the county sheriff. [Amended by 1963 c.228 Â§1]

Â Â Â Â Â  98.170 Sale. The constable or sheriff receiving the inventory and order provided for in ORS 98.160 shall give 10 daysÂ notice of the sale by posting written notices thereof in three or more places in such constable district, or in the county, and sell the property at public auction to the highest bidder in the same manner as provided by law for sales under execution from justice courts. [Amended by 1963 c.228 Â§2]

Â Â Â Â Â  98.180 Delivery of proceeds to justice. Upon completing the sale provided for in ORS 98.170, the constable or sheriff making the sale shall indorse upon the order provided for in ORS 98.160 a return of the proceedings. The constable or sheriff shall deliver the order to the justice, together with the inventory and the proceeds of sale, after deducting fees. [Amended by 1963 c.228 Â§3]

Â Â Â Â Â  98.190 Disposal of proceeds by justice. From the proceeds of the sale provided for in ORS 98.170, the justice shall pay all legal charges that have been incurred in relation to the property, or a ratable proportion of each charge if the proceeds of the sale are not sufficient to pay all the charges; and the balance, if there is any, the justice shall immediately pay over to the treasurer of the county in which the property was sold, and deliver a statement therewith containing a description of the property sold, the gross amount of the sale, and the costs, charges and expenses paid to each person.

Â Â Â Â Â  98.200 Procedure by county treasurer. The county treasurer shall make an entry of the amount received by the county treasurer and the time when received, and shall file in the office of the county treasurer the statement delivered to the county treasurer by the justice pursuant to ORS 98.190.

Â Â Â Â Â  98.210 Payment to person proving ownership. If the owner of the property sold, or the legal representative of the owner, furnishes satisfactory evidence to the treasurer of ownership of the property deposited in the county treasury pursuant to ORS 98.190, the owner shall be entitled to receive from the treasurer the amount deposited with the treasurer. [Amended by 1957 c.670 Â§30]

Â Â Â Â Â  98.220 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.230 Sale of perishable property. Perishable property consigned or left as mentioned in ORS 98.110, if not reclaimed within 30 days after it was left, may be sold by giving 10 daysÂ notice thereof. The sale shall be conducted and the proceeds of the sale shall be applied as provided in ORS 98.170 to 98.210. Any property in a state of decay or manifestly liable to immediately become decayed, may, after inspection, be summarily sold by order of a justice of the peace, as provided in ORS 98.160.

Â Â Â Â Â  98.240 Fees allowed to justice of peace and constable or sheriff. A justice of the peace shall receive $9 for each dayÂs service rendered pursuant to ORS 98.160 to 98.230; and a constable or sheriff shall receive the same fees as are allowed by law for sales upon an execution, and 50 cents a folio for making an inventory of property. [Amended by 1963 c.228 Â§4; 1965 c.619 Â§33]

UNCLAIMED PROPERTY IN POSSESSION OF LAW ENFORCEMENT AGENCY

Â Â Â Â Â  98.245 Disposition of unclaimed property; notice of pending disposition; procedure. (1) As used in this section:

Â Â Â Â Â  (a) ÂRemoving authorityÂ means a sheriffÂs office, a municipal police department, a state police office, a law enforcement agency created by intergovernmental agreement or a port as defined in ORS 777.005 or 778.005.

Â Â Â Â Â  (b) ÂUnclaimed propertyÂ means personal property that was seized by a removing authority as evidence, abandoned property, found property or stolen property, and that has remained in the physical possession of that removing authority for a period of more than 60 days following conclusion of all criminal actions related to the seizure of the evidence, abandoned property, found property or stolen property, or conclusion of the investigation if no criminal action is filed.

Â Â Â Â Â  (2) Notwithstanding ORS 98.302 to 98.436, and in addition to any other method provided by law, a removing authority may dispose of unclaimed property as follows:

Â Â Â Â Â  (a) An inventory describing the unclaimed property shall be prepared by the removing authority.

Â Â Â Â Â  (b) The removing authority shall publish a notice of intent to dispose of the unclaimed property described in the inventory prepared pursuant to paragraph (a) of this subsection. The notice shall be posted in three public places in the jurisdiction of the removing authority, and shall also be published in a newspaper of general circulation in the jurisdiction of the removing authority. The notice shall include a description of the unclaimed property as provided in the inventory, the address and telephone number of the removing authority and a statement in substantially the following form:

______________________________________________________________________________

NOTICE

Â Â Â Â Â  The (removing authority) has in its physical possession the unclaimed personal property described below. If you have any ownership interest in any of that unclaimed property, you must file a claim with the (removing authority) within 30 days from the date of publication of this notice, or you will lose your interest in that property.

______________________________________________________________________________

Â Â Â Â Â  (c) A copy of the notice described in paragraph (b) of this subsection shall also be sent to any person that the removing authority has reason to believe has an ownership or security interest in any of the unclaimed property described in the notice. A notice sent pursuant to this paragraph shall be sent by regular mail to the last known address of the person.

Â Â Â Â Â  (d) Prior to the expiration of the time period stated in a notice issued pursuant to this section, a person may file a claim that presents proof satisfactory to the removing authority issuing the notice that the person is the lawful owner or security interest holder of any property described in that notice. The removing authority shall then return the property to that person.

Â Â Â Â Â  (e) If a removing authority fails to return property to a person that has timely filed a claim pursuant to paragraph (d) of this subsection, the person may file, within 30 days of the date of the failure to return the property, a petition seeking return of the property to the person. The petition shall be filed in the circuit court for the county in which the removing authority is located. If one or more petitions are filed, the removing authority shall hold the property pending receipt of an order of the court directing disposition of the property or dismissing the petition or petitions with prejudice. If the court grants the petition, the removing authority shall turn the unclaimed property over to the petitioner in accordance with the order.

Â Â Â Â Â  (f) Unless the removing authority or court upholds the claim or petition under paragraph (d) or (e) of this subsection, title to all unclaimed property described in a notice issued pursuant to this section shall pass to the removing authority free of any interest or encumbrance thereon in favor of any person who has:

Â Â Â Â Â  (A) A security interest in the property and to whom the removing authority mailed a copy of the notice described in paragraph (b) of this subsection in accordance with paragraph (c) of this subsection; or

Â Â Â Â Â  (B) Any ownership interest in the property.

Â Â Â Â Â  (g) The removing authority may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts and governmental agencies. Any department, agency or officer of the state or any political subdivision whose official functions include the issuance of certificates or other evidence of title shall be immune from civil or criminal liability when such issuance is pursuant to a bill of sale issued by the removing authority. [1997 c.480 Â§2; 2003 c.693 Â§13]

Â Â Â Â Â  98.260 [1967 c.181 Â§3; repealed by 1985 c.336 Â§1]

Â Â Â Â Â  98.270 [1967 c.181 Â§1; repealed by 1985 c.336 Â§1]

Â Â Â Â Â  98.280 [1967 c.181 Â§2; repealed by 1985 c.336 Â§1]

UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT

Â Â Â Â Â  98.302 Definitions for ORS 98.302 to 98.436. As used in ORS 98.302 to 98.436 and 98.992, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAdministratorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (2) ÂApparent ownerÂ means the person whose name appears on the records of the holder as the person entitled to property held, issued or owing by the holder.

Â Â Â Â Â  (3) ÂBusiness associationÂ means a nonpublic corporation, joint stock company, business trust, partnership, investment company or an association for business purposes of two or more individuals, whether or not for profit, including a financial institution, insurance company or utility.

Â Â Â Â Â  (4) ÂDomicileÂ means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a financial institution or a trust company, as those terms are defined in ORS 706.008, a safe deposit company, a private banker, a savings and loan association, a building and loan association or an investment company.

Â Â Â Â Â  (6) ÂHolderÂ means a person, wherever organized or domiciled, who is in possession of property belonging to another, a trustee or indebted to another on an obligation.

Â Â Â Â Â  (7) ÂInsurance companyÂ means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, workersÂ compensation, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety and wage protection insurance.

Â Â Â Â Â  (8) ÂIntangible propertyÂ includes:

Â Â Â Â Â  (a) Credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets and unidentified remittances;

Â Â Â Â Â  (b) Stocks and other intangible ownership interests in business associations;

Â Â Â Â Â  (c) Moneys deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

Â Â Â Â Â  (d) Amounts due and payable under the terms of insurance policies;

Â Â Â Â Â  (e) Amounts distributed from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits; and

Â Â Â Â Â  (f) Moneys, checks, drafts, deposits, interest, dividends and income.

Â Â Â Â Â  (9) ÂLast-known addressÂ means a description of the location of the apparent owner sufficient for the purpose of delivery of mail.

Â Â Â Â Â  (10) ÂLawful deductionÂ means a deduction related to the purpose of an account or deposit, for example, to satisfy unpaid utility bills.

Â Â Â Â Â  (11) ÂOwnerÂ means a depositor in case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in case of other intangible property, or a person, or the personÂs legal representative, having a legal or equitable interest in property.

Â Â Â Â Â  (12) ÂPersonÂ means an individual, business association, state or other government or political subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity.

Â Â Â Â Â  (13) ÂService chargeÂ means fees or charges that are limited to a specific situation and that meet basic contractual and notice requirements.

Â Â Â Â Â  (14) ÂStateÂ means any state, district, commonwealth, territory, insular possession or any other area subject to the legislative authority of the United States.

Â Â Â Â Â  (15) ÂUtilityÂ means a person who owns or operates for public use, any plant, equipment, property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas. [1957 c.670 Â§3; 1983 c.716 Â§1; 1993 c.694 Â§40; 1997 c.416 Â§1; 1997 c.631 Â§396; 2003 c.272 Â§1]

Â Â Â Â Â  98.304 When intangible property subject to custody of state. Unless otherwise provided in ORS 98.302 to 98.436 and 98.992 or by other statute of this state, intangible property is subject to the custody of this state as unclaimed property if the conditions raising a presumption of abandonment under ORS 98.342 are satisfied, and one or more of the following is true:

Â Â Â Â Â  (1) The last-known address, as shown on the records of the holder, of the apparent owner is in this state.

Â Â Â Â Â  (2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last-known address of the person entitled to the property is in this state.

Â Â Â Â Â  (3) The records of the holder do not reflect the address of the apparent owner, and one or more of the following is established:

Â Â Â Â Â  (a) The last-known address of the person entitled to the property is in this state.

Â Â Â Â Â  (b) The holder is a domiciliary or a government or political subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property.

Â Â Â Â Â  (c) The last-known address, as shown on the records of the holder, or the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or political subdivision or agency of this state.

Â Â Â Â Â  (4) The last-known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or political subdivision or agency of this state.

Â Â Â Â Â  (5) The transaction out of which the property arose occurred in this state, and:

Â Â Â Â Â  (a) There is no known address of the apparent owner or other person entitled to the property;

Â Â Â Â Â  (b) The last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheats or custodial taking of the property or its escheats or unclaimed property law is not applicable to the property; or

Â Â Â Â Â  (c) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property. [1983 c.716 Â§28; 1993 c.694 Â§1]

Â Â Â Â Â  98.306 [1957 c.670 Â§4; 1967 c.357 Â§1; 1973 c.797 Â§424; repealed by 1983 c.716 Â§26]

Â Â Â Â Â  98.308 Intangible property held by financial institution. (1) Any demand, savings or matured time deposit with a financial institution, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, mutual investment certificate or any other interest in a financial institution is presumed abandoned unless the owner, within five years has done one or more of the following:

Â Â Â Â Â  (a) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest.

Â Â Â Â Â  (b) Communicated in writing with the financial institution concerning the property.

Â Â Â Â Â  (c) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the financial institution.

Â Â Â Â Â  (d) Owned other property to which paragraph (a), (b) or (c) of this subsection applies, and the financial institution has communicated in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent.

Â Â Â Â Â  (e) Had another relationship with the financial institution concerning which the owner has:

Â Â Â Â Â  (A) Communicated in writing with the financial institution; or

Â Â Â Â Â  (B) Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the financial institution, and the financial institution has communicated in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section ÂpropertyÂ includes interest and dividends.

Â Â Â Â Â  (3) With respect to property described in subsection (1) of this section, a holder may not impose any charge or cease payment of interest due to dormancy or inactivity unless:

Â Â Â Â Â  (a) There is a written contractual agreement between the holder and the owner of the account clearly and prominently setting forth the conditions under which a service charge may be imposed or the payment of interest terminated;

Â Â Â Â Â  (b) The establishment of a service charge, the change of an existing service charge or the change of a policy pertaining to the payment of interest is uniformly applied to all dormant or inactive accounts;

Â Â Â Â Â  (c) The holder shall give written notice to the owner at the ownerÂs last-known address whenever an account becomes dormant or inactive; and

Â Â Â Â Â  (d) Three monthsÂ written notice is given by certified mail to the last-known address of the owner of a dormant or inactive account before the holder may apply a service charge to that account or stop paying interest on that account.

Â Â Â Â Â  (4) A signature card is not a written contractual agreement for the purposes of subsection (3)(a) of this section, however, the signature card and the written contractual agreement may be contained in one instrument.

Â Â Â Â Â  (5) Property described in subsection (1) of this section that is automatically renewable is matured for purposes of subsection (1) of this section upon the expiration of its initial time period. However, if the owner consents to a renewal at or about the time of renewal by communicating in writing with the financial institution or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the institution, the property is matured upon the expiration of the last time period for which consent was given. If the delivery of funds or property required by ORS 98.352 would result in a penalty or forfeiture in the payment of interest from the delivery of the funds or property, the delivery may be delayed until the time when no penalty or forfeiture would result.

Â Â Â Â Â  (6) Except for those instruments subject to ORS 98.309, any sum payable on a check, draft or similar instrument, on which a financial institution is directly liable, including a cashierÂs check and a certified check, which has been outstanding for more than five years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within five years, has communicated in writing with the financial institution concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

Â Â Â Â Â  (7) A holder may not deduct from the amount of any instrument subject to subsections (6) and (7) of this section any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge, and the holder regularly imposes such charges and does not regularly reverse or otherwise cancel them. [1983 c.716 Â§Â§30, 31; 1993 c.694 Â§2; 1997 c.631 Â§397; 2003 c.272 Â§2]

Â Â Â Â Â  98.309 When travelerÂs check or money order presumed abandoned. (1) Subject to subsection (4) of this section, any sum payable on a travelerÂs check that has been outstanding for more than 15 years after its issuance is presumed abandoned unless the owner, within 15 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, any sum payable on a money order or similar written instrument, other than a third party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within that seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

Â Â Â Â Â  (3) A holder may not deduct from the amount of a travelerÂs check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

Â Â Â Â Â  (4) Other than a third party bank check, no sum payable on a travelerÂs check, money order or similar written instrument described in subsections (1) and (2) of this section may be subjected to the custody of this state as unclaimed property unless:

Â Â Â Â Â  (a) The records of the issuer show that the travelerÂs check, money order or similar written instrument was purchased in this state;

Â Â Â Â Â  (b) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the travelerÂs check, money order or similar written instrument was purchased; or

Â Â Â Â Â  (c) The issuer has its principal place of business in this state, the records of the issuer show the state in which the travelerÂs check, money order or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 98.302 to 98.436 and 98.992, subsection (4) of this section applies to sums payable on travelerÂs checks, money orders and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974. [1983 c.716 Â§29]

Â Â Â Â Â  98.310 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.311 Service charge on unclaimed property. Notwithstanding the provisions in ORS 98.308, a holder may not deduct a service charge or fee or otherwise reduce an ownerÂs unclaimed account unless:

Â Â Â Â Â  (1) There is a valid written contract between the holder and the owner that allows the holder to impose a charge;

Â Â Â Â Â  (2) The service charge or fee is imposed uniformly on all accounts; and

Â Â Â Â Â  (3) Three monthsÂ written notice is given by certified mail to the last-known address of all owners before the charge or fee is levied. [1993 c.694 Â§45]

Â Â Â Â Â  Note: 98.311 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  98.312 [1957 c.670 Â§5; repealed by 1983 c.716 Â§26]

Â Â Â Â Â  98.314 Unclaimed funds held by insurance companies. (1) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than five years after the funds become due and payable as established from the records of the insurance company holding or owing the funds, but property described in subsection (3)(b)(A) of this section is presumed abandoned if unclaimed for more than two years.

Â Â Â Â Â  (2) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

Â Â Â Â Â  (3) For purposes of ORS 98.302 to 98.436 and 98.992, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

Â Â Â Â Â  (a) The company knows that the insured or annuitant has died; or

Â Â Â Â Â  (b) All of the following are true:

Â Â Â Â Â  (A) The insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

Â Â Â Â Â  (B) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (A) of this paragraph.

Â Â Â Â Â  (C) Neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

Â Â Â Â Â  (4) For purposes of ORS 98.302 to 98.436 and 98.992, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (1) of this section if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds of the policy before the depletion of the cash surrender value of a policy by the application of those provisions.

Â Â Â Â Â  (5) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last-known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholderÂs correct address to which the notice must be mailed.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

Â Â Â Â Â  (7) Commencing two years after August 3, 1983, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state must request the following information:

Â Â Â Â Â  (a) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

Â Â Â Â Â  (b) The address of each beneficiary; and

Â Â Â Â Â  (c) The relationship of each beneficiary to the insured. [1983 c.716 Â§32]

Â Â Â Â Â  98.316 Deposits and refunds held by utilities. The following funds held or owing by any utility are presumed abandoned if unclaimed by the apparent owner for more than one year after the date of termination of services or when the funds otherwise become payable or distributable:

Â Â Â Â Â  (1) A deposit made by a subscriber with a utility to secure payment, or a sum paid in advance for utility services, less any lawful deductions.

Â Â Â Â Â  (2) A sum received for utility services which a utility has been ordered to refund, together with any interest thereon and less any lawful deductions. [1957 c.670 Â§6; 1983 c.716 Â§2]

Â Â Â Â Â  98.320 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.322 Intangible equity ownership interests in business associations. (1) Stock, certificates of ownership or other intangible equity ownership interests in a business association are presumed abandoned when all of the following occur:

Â Â Â Â Â  (a) The interest is evidenced by records of the business association.

Â Â Â Â Â  (b) A dividend, distribution or other sum payable as a result of the interest has remained unclaimed for five years.

Â Â Â Â Â  (c) The owner has not otherwise communicated with the business association for five years from the date the sum was payable.

Â Â Â Â Â  (d) The business association has sent written notice of the payment and underlying interest to the owner at the last-known address of the owner as shown in the records of the business association.

Â Â Â Â Â  (2) With respect to any interest presumed abandoned under subsection (1) of this section, the business association is the holder.

Â Â Â Â Â  (3) At the time an interest is presumed abandoned under subsection (1) of this section, any payment then held for or owing to the owner as a result of the interest is also presumed abandoned.

Â Â Â Â Â  (4) Subsection (1) of this section shall not apply to any stock, certificate of ownership or other intangible equity ownership interests in a business association that provides for the automatic reinvestment of dividends, distributions or other sums payable as a result of the interests, unless:

Â Â Â Â Â  (a) The records of the business association show that the person also owns any stock, certificate of ownership or other intangible equity ownership interest in the business association that is not enrolled in the reinvestment plan; and

Â Â Â Â Â  (b) The interest referred to in paragraph (a) of this subsection has been presumed abandoned under subsection (1) of this section.

Â Â Â Â Â  (5) Any dividend, profit distribution, interest, payment on principal or other sum held or owing by a business association is presumed abandoned if, within five years after the date prescribed for payment, all of the following have occurred:

Â Â Â Â Â  (a) The owner has not claimed the payment or corresponded in writing with the business association concerning the payment.

Â Â Â Â Â  (b) The business association has sent written notice of the payment to the owner at the last-known address of the owner as shown in the records of the business association. [1957 c.670 Â§7; 1983 c.716 Â§3; 1985 c.408 Â§1]

Â Â Â Â Â  98.326 Property of business associations or financial institutions held in the course of dissolution. All intangible personal property distributable in the course of a dissolution of a business association or financial institution that is unclaimed by the owner for more than one year after the date for final distribution is presumed abandoned. [1957 c.670 Â§8; 1983 c.716 Â§4; 1993 c.694 Â§41; 2003 c.272 Â§3]

Â Â Â Â Â  98.328 Property held in safe deposit box. Except property subject to ORS 711.582 and 711.590, all tangible and intangible property held in a safe deposit box or any other safekeeping repository in this state in the ordinary course of the holderÂs business, which remains unclaimed by the owner for more than two years after the lease or rental period on the box or other repository has expired, is presumed abandoned. [1983 c.716 Â§35; 1993 c.694 Â§3]

Â Â Â Â Â  98.329 Delivery of property before presumed abandoned; rules. A holder, with the written consent of the Department of State Lands, and in compliance with rules prescribed by the department, may report and deliver property before the property is presumed abandoned. [1993 c.694 Â§46; 2001 c.302 Â§3]

Â Â Â Â Â  Note: 98.329 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  98.330 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.332 Property held by fiduciaries. (1) All intangible personal property and any income or increment thereon, held in a fiduciary capacity is presumed abandoned unless the owner has, within two years after it becomes payable or distributable, increased or decreased the principal, accepted payment of principal or income, corresponded in writing concerning the property, or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary.

Â Â Â Â Â  (2) Funds in an individual retirement account or a retirement plan or a similar account or plan established under the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (1) of this section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory. [1957 c.670 Â§9; 1983 c.716 Â§5; 2003 c.580 Â§1]

Â Â Â Â Â  98.334 Unpaid wages unclaimed by owner. Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holderÂs business which remain unclaimed by the owner for more than three years after becoming payable are presumed abandoned. [1983 c.716 Â§34; 2001 c.302 Â§4]

Â Â Â Â Â  98.336 Property held by government and public authorities. (1) Intangible property, including uncashed warrants and wages represented by unpresented payroll checks, held for the owner by a court, state or other government, governmental subdivision or agency, public corporation, or public authority, that has remained unclaimed by the owner for more than two years is presumed abandoned.

Â Â Â Â Â  (2) Tangible property held for the owner by a court, state or other government, governmental subdivision or agency, law enforcement agency, public corporation or public authority that has remained unclaimed by the owner for more than two years is presumed abandoned. [1957 c.670 Â§10; 1983 c.716 Â§6; 1987 c.708 Â§3; 1993 c.694 Â§4; 2001 c.302 Â§5]

Â Â Â Â Â  98.338 Credit memo unclaimed by owner. (1) A credit memo issued in the ordinary course of an issuerÂs business which remains unclaimed by the owner for more than three years after becoming payable or distributable is presumed abandoned.

Â Â Â Â Â  (2) For a credit memo presumed abandoned under subsection (1) of this section, the amount presumed abandoned is the amount credited to the recipient of the memo. [1983 c.716 Â§33; 1997 c.416 Â§2; 2001 c.302 Â§6]

Â Â Â Â Â  98.340 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.342 Miscellaneous personal property held for another person. (1) All intangible personal property, not otherwise covered by ORS 98.302 to 98.436 and 98.992, including any income or increment thereon and deducting any lawful charges, that is held or owing in the ordinary course of the holderÂs business and has remained unclaimed by the owner for more than three years after it became payable or distributable is presumed abandoned.

Â Â Â Â Â  (2) Property is payable or distributable for the purpose of ORS 98.302 to 98.436 and 98.992 notwithstanding the ownerÂs failure to make demand or to present any instrument or document required to receive payment. [1957 c.670 Â§11; 1983 c.716 Â§7; 2001 c.302 Â§7]

Â Â Â Â Â  98.346 Reciprocity for property presumed abandoned or escheated under the laws of another state. Specific property described in ORS 98.308 to 98.314, 98.322 to 98.334, 98.338 or 98.342 which is held for or owed or distributable to an owner whose last-known address is in another state by a holder who is subject to the jurisdiction of that state is not presumed abandoned in this state and subject to ORS 98.302 to 98.436 and 98.992 if:

Â Â Â Â Â  (1) It may be claimed as abandoned or escheated under the laws of the other state; and

Â Â Â Â Â  (2) The laws of the other state make reciprocal provision that similar specific property is not presumed abandoned or escheatable by the other state when held for or owed or distributable to an owner whose last-known address is within this state by a holder who is subject to the jurisdiction of this state. [1957 c.670 Â§12; 1983 c.716 Â§8]

Â Â Â Â Â  98.348 Recovery of abandoned property by another state; form of claim; indemnification of this state. (1) At any time after property has been paid or delivered to the Department of State Lands under ORS 98.352, another state may recover the property if one or more of the following is true:

Â Â Â Â Â  (a) The property was subjected to custody by this state because the records of the holder did not reflect the last-known address of the apparent owner when the property was presumed abandoned under ORS 98.302 to 98.436 and 98.992; and the other state establishes that the last-known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.

Â Â Â Â Â  (b) The last-known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state.

Â Â Â Â Â  (c) The records of the holder were erroneous in that they did not accurately reflect the owner of the property and the last-known address of the owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.

Â Â Â Â Â  (d) The property was subjected to custody by this state and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state.

Â Â Â Â Â  (e) The property is the sum payable on a travelerÂs check, money order or other similar instrument that was subjected to custody by this state under ORS 98.309, and the instrument was purchased in the other state and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

Â Â Â Â Â  (2) The claim of another state to recover escheated or unclaimed property must be presented in a form prescribed by the Department of State Lands. The department shall decide the claim within 90 days after it is presented.

Â Â Â Â Â  (3) The department shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property. [1983 c.716 Â§36; 1993 c.694 Â§5]

Â Â Â Â Â  98.350 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.352 Report of abandoned property. (1) Every person holding funds or other property, tangible or intangible, presumed abandoned under ORS 98.302 to 98.436 and 98.992 shall report and pay or deliver to the Department of State Lands all property presumed abandoned as provided in this section, except that:

Â Â Â Â Â  (a) Funds transferred to the General Fund under ORS 293.455 (1)(a) shall only be reported to the department.

Â Â Â Â Â  (b) Funds in the possession of the Child Support Program described in ORS 180.345 shall only be reported to the department.

Â Â Â Â Â  (2) The report shall be verified as to the accuracy of the information contained and shall include:

Â Â Â Â Â  (a) Except with respect to travelerÂs checks and money orders, the name, if known, and address, if known, of each person appearing from the records of the holder to be the owner of any property of value of $50 or more presumed abandoned under ORS 98.302 to 98.436 and 98.992;

Â Â Â Â Â  (b) In case of unclaimed funds of life insurance corporations, the full name of the insured or annuitant and last-known address according to the life insurance corporationÂs records;

Â Â Â Â Â  (c) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under $50 each may be reported in aggregate;

Â Â Â Â Â  (d) The date when the property became payable, demandable, or returnable, and the date of the last transaction with the owner with respect to the property; and

Â Â Â Â Â  (e) Other information that the department prescribes by rule as necessary for the administration of ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (3) If the person holding property presumed abandoned is a successor to other persons who previously held the property for the owner, or if the holder has had a name change while holding the property, the holder shall file with the report all prior known names and addresses and effective dates of changes if known of each holder of the property.

Â Â Â Â Â  (4) The report shall be filed after October 1, but no later than November 1 of each year for accounts dormant as of June 30. The department may postpone the reporting date upon written request by any person required to file a report. All records are exempt from public review for 12 months from the time the property is reportable and for 24 months after the property has been remitted to the department. All lists of records or property held by a government or public authority under ORS 98.336 shall be exempt from public review until 24 months after the property is remitted to the department.

Â Â Â Â Â  (5) If the holder of property presumed abandoned under ORS 98.302 to 98.436 and 98.992 knows the whereabouts of the owner and if the ownerÂs claim has not been barred by the statute of limitations, the holder shall, before filing the annual report, communicate with the owner and take necessary steps to prevent abandonment from being presumed. The holder shall exercise due diligence to ascertain the whereabouts of the owner.

Â Â Â Â Â  (6) Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer. [1957 c.670 Â§13; 1967 c.357 Â§2; 1981 c.475 Â§4; 1983 c.716 Â§9; 1993 c.694 Â§6; 1997 c.86 Â§1; 1999 c.798 Â§2; 2003 c.73 Â§48]

Â Â Â Â Â  98.353 Information on filing report provided by Department of State Lands. (1) The Department of State Lands shall, on a regular basis, provide educational or informational materials to persons required to file a report under ORS 98.352. The educational or informational materials shall contain, but shall not be limited to, information describing:

Â Â Â Â Â  (a) The types of property, tangible and intangible, that are subject to reporting;

Â Â Â Â Â  (b) Persons who typically hold, knowingly or unknowingly, unclaimed property;

Â Â Â Â Â  (c) Record keeping requirements for persons holding unclaimed property; and

Â Â Â Â Â  (d) Any penalties for failing to comply with the provisions of ORS 98.302 to 98.436.

Â Â Â Â Â  (2) Upon request by the Department of State Lands, the Department of Revenue and the Office of the Secretary of State shall:

Â Â Â Â Â  (a) Assist the Department of State Lands in determining which persons are required to file a report under ORS 98.352; and

Â Â Â Â Â  (b) Allow the Department of State Lands to include information about unclaimed property reporting requirements in the regular mailings of the Department of Revenue. [2001 c.302 Â§2; 2003 c.7 Â§2]

Â Â Â Â Â  Note: 98.353 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  98.354 Records of ownership or issuance of instruments to be maintained. (1) Every holder required to file a report under ORS 98.352 as to any property for which the holder has obtained an address of the owner, shall maintain a record of the name and last-known address of the owner and such signature cards and other evidence which would assist in the identification of the owner for three years after the property has been remitted to the Department of State Lands.

Â Â Â Â Â  (2) Any business association that sells in this state travelerÂs checks, money orders or other similar written instruments, other than third party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue, for five years after the date the property has been remitted to the department. [1983 c.716 Â§38; 1993 c.694 Â§7; 1995 c.219 Â§1; 2001 c.302 Â§8]

Â Â Â Â Â  98.356 Notice and publication of lists of unclaimed property. (1) The Department of State Lands shall publish notice of ownersÂ unclaimed accounts reported under ORS 98.352. The notice shall be published at least twice in a newspaper or other generally circulated periodical published in this state. The department may publish such notices at intervals to locate owners of accounts received under ORS 98.352 (4) in an expedient manner, but shall complete publication of all such accounts within one year of remittance.

Â Â Â Â Â  (2) The department is not required to publish in such notice any item of less than $100 unless the department deems such publication to be in the public interest.

Â Â Â Â Â  (3) This section is not applicable to sums payable on travelerÂs checks or money orders presumed abandoned under ORS 98.309.

Â Â Â Â Â  (4) The department shall undertake reasonable efforts to locate owners of unclaimed property reported to the department under ORS 98.352. The costs of such efforts may be deducted from the proceeds that are paid to the owners when and if an owner is located. The department shall specify, by rule, a maximum percentage of costs that may be deducted from a verified claim for unclaimed property.

Â Â Â Â Â  (5) The Department of State Lands may not disclose to the general public any confidential information provided by the Department of Revenue from taxpayer returns. [1957 c.670 Â§14; 1967 c.357 Â§3; 1983 c.716 Â§10; 1989 c.183 Â§1; 1993 c.694 Â§8; 1997 c.134 Â§1; 2003 c.253 Â§5]

Â Â Â Â Â  98.360 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.362 Delivery of certificate of ownership of intangible equity ownership interest. (1) The holder of an intangible equity ownership interest presumed abandoned under ORS 98.322 shall deliver a certificate of ownership or other evidence of ownership to the Department of State Lands as follows:

Â Â Â Â Â  (a) The original certificate shall be delivered to the department when it is held by the business association, transfer agent, registrar or other person acting on behalf of the business association.

Â Â Â Â Â  (b) A duplicate certificate shall be issued to the department when the business association, transfer agent, registrar or other person acting on behalf of the holder does not hold the original.

Â Â Â Â Â  (2) After issuance of a duplicate certificate under subsection (1) of this section, the rights of a protected purchaser of the original certificate shall be governed by ORS 78.4050. In such event, recovery by the protected purchaser shall be against the department to the extent allowed under the Oregon Constitution. [1957 c.670 Â§15; 1967 c.357 Â§4; 1983 c.716 Â§11; 1985 c.403 Â§2; 1993 c.694 Â§9; 1995 c.328 Â§70]

Â Â Â Â Â  98.366 Relief from liability by payment or delivery. (1) Upon the payment or delivery of unclaimed property to the Department of State Lands, the state shall assume custody and shall be responsible for the safekeeping thereof. Any person who pays or delivers unclaimed property to the department under ORS 98.352 is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property.

Â Â Â Â Â  (2) A holder who has paid money to the department under ORS 98.352 may make payment to any person appearing to the holder to be entitled to payment. The department shall reimburse the holder within 60 days of receiving proof that payment was made to a person who appeared to the holder to be entitled to payment. The department shall reimburse the holder for the payment without imposing any fee or other charge. [1957 c.670 Â§16; 1983 c.716 Â§12; 1993 c.694 Â§10]

Â Â Â Â Â  98.370 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.372 Income accruing after payment or delivery. The owner is not entitled to receive income or other increments which have accrued on the property after the property is paid or delivered to the Department of State Lands under ORS 98.352. [1957 c.670 Â§17; 1983 c.716 Â§13; 1993 c.694 Â§11]

Â Â Â Â Â  98.376 Periods of limitation not a bar. The expiration of any period of time specified by statute or court order, during which an action, suit or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, shall not prevent the money or property from being presumed abandoned, nor affect any duty to file a report required by ORS 98.352 or to pay or deliver unclaimed property to the Department of State Lands, provided that this section shall not affect any property interests which became vested prior to August 20, 1957. [1957 c.670 Â§18; 1983 c.716 Â§14; 1993 c.694 Â§12]

Â Â Â Â Â  98.380 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.382 Sale of abandoned and unclaimed property; methods; rules. (1)(a) All unclaimed property other than money and securities delivered to the Department of State Lands under ORS 98.362 shall be sold by the department to the highest bidder at public sale by the method and at the location that the department determines are the most favorable for receiving the highest price for the property involved. The department may decline the highest bid and reoffer the property for sale if the department considers the price bid insufficient. The department need not offer any property for sale if, in the departmentÂs opinion, the probable cost of sale exceeds the value of the property.

Â Â Â Â Â  (b) In choosing the most favorable method for the sale of property under this subsection, the department may consider:

Â Â Â Â Â  (A) A public oral auction;

Â Â Â Â Â  (B) An electronic commerce forum; and

Â Â Â Â Â  (C) Any other method for sale that ensures the highest returns and provides for open, public participation.

Â Â Â Â Â  (c) In choosing the most favorable location for the sale of property under this subsection, the department may consider:

Â Â Â Â Â  (A) The population of the location;

Â Â Â Â Â  (B) The cost of conducting the sale in the location;

Â Â Â Â Â  (C) The type of property being sold;

Â Â Â Â Â  (D) The public access to the proposed sale location, including parking; and

Â Â Â Â Â  (E) Any other indicator of market potential of the location.

Â Â Â Â Â  (2) For a sale by public oral auction held under subsection (1) of this section, the department shall publish at least a single notice of the sale at least 10 days in advance of the sale in a newspaper of general circulation in the county where the property is to be sold. For a sale by a method other than public oral auction, the department shall publish at least a single notice in a newspaper of general circulation in Marion County.

Â Â Â Â Â  (3) Securities listed on an established stock exchange shall be sold on the exchange at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

Â Â Â Â Â  (4) All securities and other intangible properties presumed abandoned under ORS 98.362 and delivered to the department shall be sold by the department at such time and place and in such manner as in the departmentÂs judgment will bring the highest return.

Â Â Â Â Â  (5) The department shall indemnify the holder of securities presumed abandoned under ORS 98.322 to the extent allowed by the Oregon Constitution. The department shall establish procedures by administrative rule to pay the rightful owner proceeds received from securities that were sold before the owner filed a claim to recover such securities.

Â Â Â Â Â  (6) The purchaser at a sale conducted by the department pursuant to this section shall receive title to the property purchased, free from all claims of the owner or prior holder of the property and of all persons claiming through or under them. The department shall execute all documents necessary to complete the transfer of title. [1957 c.670 Â§19; 1983 c.716 Â§15; 1993 c.694 Â§13; 2003 c.272 Â§4]

Â Â Â Â Â  98.384 Destruction or disposition of unclaimed property. If the Department of State Lands determines after investigation that any property delivered under ORS 98.352 has insubstantial commercial value, the department may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the department pursuant to this section. [1983 c.716 Â§37; 1993 c.694 Â§14]

Â Â Â Â Â  98.386 Deposit of funds. (1) All funds received under ORS 98.302 to 98.436 and 98.992, including the proceeds from the sale of unclaimed property under ORS 98.382, shall be deposited by the Department of State Lands in the Common School Fund Account with the State Treasurer. Before making the deposit the department shall record the name and last-known address of each person appearing from the holdersÂ reports to be entitled to the unclaimed property and the name and last-known address of each insured person or annuitant, and with respect to each policy or contract listed in the report of a life insurance corporation, its number, the name of the corporation, and the amount due.

Â Â Â Â Â  (2) Before making a deposit to the credit of the Common School Fund Account, the department may deduct:

Â Â Â Â Â  (a) Any costs in connection with sale of unclaimed property;

Â Â Â Â Â  (b) Any costs of mailing and publication in connection with efforts to locate owners of unclaimed property as prescribed by rule; and

Â Â Â Â Â  (c) Reasonable service charges. [1957 c.670 Â§20; 1983 c.716 Â§16; 1989 c.183 Â§2; 1993 c.694 Â§15]

Â Â Â Â Â  98.388 Unclaimed Property Revolving Fund. There is created from unclaimed property funds an Unclaimed Property Revolving Fund. The moneys in the fund are appropriated continuously to the Department of State Lands for the purpose of repaying claims as provided under ORS 98.396. [1969 c.594 Â§66; 1983 c.716 Â§17; 1993 c.694 Â§16]

Â Â Â Â Â  98.390 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.392 Claim for unclaimed property delivered to Department of State Lands; time for claim; claims for securities. A person claiming an interest in unclaimed property reported to the Department of State Lands may file a claim to the property or to the proceeds from the sale of the property at any time after the person learns that the property has been reported to the department. Claims shall be filed on the form prescribed by the department. The department may require the person to provide a lost instrument bond if the claim is for securities and the person does not surrender the original certificate to the department. [1957 c.670 Â§21; 1977 c.609 Â§1; 1983 c.716 Â§18; 1991 c.213 Â§1; 1993 c.694 Â§17; 1997 c.85 Â§1]

Â Â Â Â Â  98.396 Determination of claim; payment; reimbursement. (1) The Department of State Lands shall consider any claim filed under ORS 98.392 and may hold a hearing and receive evidence concerning the claim. If a hearing is held, the department shall prepare findings and a decision in writing on each claim filed, stating the substance of any evidence heard by the department and the reasons for the decision. The decision shall be a public record.

Â Â Â Â Â  (2) If the claim allowed is for property deposited in the Common School Fund Account, the department shall return the property or make payment of the proceeds of the sale of the property to the claimant.

Â Â Â Â Â  (3) If the claim allowed is for funds deposited in the General Fund, the department shall pay the claim and file a request for reimbursement with the State Treasurer. The State Treasurer shall reimburse the department within five working days from the fund against which the check or order represented in the claim was issued. [1957 c.670 Â§22; 1983 c.716 Â§19; 1989 c.183 Â§3; 1993 c.694 Â§18]

Â Â Â Â Â  98.400 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.402 Hearing on claim; judicial action if administrator fails to act. (1) A person aggrieved by a decision of the administrator may request a hearing regarding the decision. The Department of State Lands shall conduct the hearing as a contested case proceeding in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (2) If the administrator fails to act on a claim within 120 days after a person files the claim under ORS 98.392, the person may file a petition under ORS 183.484 to request a court to compel the department to act pursuant to ORS 183.490. [1957 c.670 Â§23; 1983 c.716 Â§20; 2003 c.272 Â§5]

Â Â Â Â Â  98.406 [1957 c.670 Â§24; 1983 c.716 Â§21; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  98.410 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.412 Records and reports; examination; hearing. (1) The Department of State Lands may require a person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under ORS 98.352.

Â Â Â Â Â  (2) The department may at reasonable times and upon reasonable notice examine the records of any person to determine whether the person has complied with the provisions of ORS 98.352. The department may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this section.

Â Â Â Â Â  (3) To the extent possible, the department shall enter into agreements with state and federal agencies that regularly examine the records of financial institutions, trust companies, financial holding companies and bank holding companies, as defined in ORS 706.008, and of subsidiaries of such financial institutions, trust companies, financial holding companies and bank holding companies. Under the agreements, the state and federal agencies shall examine the records of the financial institution, trust company, financial holding company, bank holding company or subsidiary to determine compliance with ORS 98.352. If a state or federal agency does not enter into an agreement with the department under this subsection, the department shall conduct the examination of the records of financial institutions, trust companies, financial holding companies and bank holding companies to determine compliance with ORS 98.352.

Â Â Â Â Â  (4) If a holder fails to maintain the records required by ORS 98.354 and the records of the holder available for the periods subject to ORS 98.302 to 98.436 and 98.992 are insufficient to permit the preparation of a report, the department may issue a finding that requires the holder to report and pay the amounts that the department reasonably estimates from the report and available records. The department shall include in its finding a notice substantially similar to that specified under ORS 183.415. Additionally, the notice shall include information about opportunities to resolve disputes through a collaborative dispute resolution process.

Â Â Â Â Â  (5) Any holder subject to examination under this section may request a hearing regarding the findings issued by the department. The department shall conduct a hearing under this subsection as a contested case proceeding in accordance with ORS 183.413 to 183.470. [1957 c.670 Â§25; 1983 c.716 Â§22; 1993 c.694 Â§20; 1997 c.480 Â§Â§1,1a; 2001 c.377 Â§41; 2003 c.272 Â§6]

Â Â Â Â Â  98.416 Proceeding to compel delivery of unclaimed property; interest. (1) If any person refuses to deliver property to the Department of State Lands as required under ORS 98.352, the department may bring a suit or action in a court of appropriate jurisdiction to enforce delivery of the property.

Â Â Â Â Â  (2) The department may require a person who fails to pay or deliver property within the time prescribed by ORS 98.302 to 98.436 and 98.992 to pay interest from the date the department determines interest should have been paid. Interest shall be paid at the rate set by the Director of the Department of Revenue pursuant to ORS 305.220 (1) and (3). [1957 c.670 Â§26; 1983 c.716 Â§23; 1993 c.694 Â§26; 2003 c.272 Â§7]

Â Â Â Â Â  98.418 [1983 c.716 Â§40; repealed by 1985 c.336 Â§1]

Â Â Â Â Â  98.420 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.422 Rules. The administrator is authorized to adopt necessary rules to carry out the provisions of ORS 98.302 to 98.436 and 98.992. [1957 c.670 Â§27; 1983 c.716 Â§25]

Â Â Â Â Â  98.424 Agreements with other states; exchange of information; rules; Attorney General action in name of other state. (1) The Department of State Lands may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that this state or another state may be entitled to subject to a claim of custody under ORS 98.348. The department may adopt rules requiring the other states to report information needed to enable compliance with agreements made pursuant to this section and prescribing the form for making a claim of custody under ORS 98.348.

Â Â Â Â Â  (2) To avoid conflicts between the departmentÂs procedures and the procedures of administrators in other jurisdictions that enact an unclaimed property act, the department, so far as is consistent with the purposes, policies and provisions of ORS 98.302 to 98.436 and 98.992, before adopting, amending or repealing rules, shall advise and consult with administrators in other jurisdictions that enact a substantially similar unclaimed property act and take into consideration the rules of administrators in other jurisdictions that enact an unclaimed property act.

Â Â Â Â Â  (3) The department may join with other states to seek enforcement of ORS 98.302 to 98.436 and 98.992 against any person who is or may be holding property reportable under ORS 98.352.

Â Â Â Â Â  (4) At the request of another state, the Attorney General of this state may bring an action in the name of another state to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in bringing the action, including attorney fees.

Â Â Â Â Â  (5) The department, through the Attorney General of this state, may request the attorney general of another state or any other person to bring an action in the other state in the name of the department against the holder of property in the other state that is subject to escheat or a claim of abandonment by this state. This state shall pay all expenses including attorney fees in any action under this subsection. Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (6) The Department of State Lands shall not disclose to any other state any confidential information provided by the Department of Revenue from taxpayer returns. [1983 c.716 Â§39; 1985 c.403 Â§3; 1993 c.694 Â§21]

Â Â Â Â Â  98.426 [1957 c.670 Â§Â§28, 35; 1983 c.716 Â§25; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  98.430 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.432 Uniformity of interpretation. This Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact the Uniform Disposition of Unclaimed Property Act. [1957 c.670 Â§2]

Â Â Â Â Â  Note: Pursuant to 173.160, Legislative Counsel has not substituted specific ORS references for the words Âthis ActÂ in sections 1, 2 and 36, chapter 670, Oregon Laws 1957, compiled as 98.432, 98.436 and 98.991. The sections for which substitution otherwise would be made may be determined by referring to the 1957 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  98.436 Short title. This Act may be cited as the Uniform Disposition of Unclaimed Property Act. [1957 c.670 Â§1]

Â Â Â Â Â  Note: See note under 98.432.

Â Â Â Â Â  98.440 [Repealed by 1957 c.670 Â§37]

UNORDERED GOODS

Â Â Â Â Â  98.450 Unordered goods presumed gifts. (1) If a person mails or sends goods, newspapers or periodicals of a value of less than $20 to a person in this state without first receiving an order for such items, the items are conclusively presumed to be a gift and no obligation shall accrue against the recipient.

Â Â Â Â Â  (2) If a person deliberately and intentionally mails or sends goods, newspapers, or periodicals of a value in excess of $20 to a person in this state without first receiving an order for such items, the items are presumed to be a gift. [1969 c.354 Â§1]

MOLDS AND FORMS

Â Â Â Â Â  98.470 Definitions for ORS 98.470 to 98.490. As used in ORS 98.470 to 98.490, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCustomerÂ means any person who causes a molder to:

Â Â Â Â Â  (a) Fabricate, cast or otherwise make a mold; or

Â Â Â Â Â  (b) Use a mold to manufacture, assemble or otherwise make any product.

Â Â Â Â Â  (2) ÂMoldÂ includes any die, mold or form used to manufacture, assemble or otherwise make any product.

Â Â Â Â Â  (3) ÂMolderÂ means any person including, but not limited to a tool or die maker, who:

Â Â Â Â Â  (a) Fabricates, casts or otherwise makes a mold; or

Â Â Â Â Â  (b) Uses a mold to manufacture, assemble or otherwise make any product. [1981 c.333 Â§1]

Â Â Â Â Â  98.475 Molder may take title to unclaimed mold. If a customer fails to take possession of any mold within three years after the date on which the customer last caused the molder to use the mold, the molder may take all rights, title and interest in the mold pursuant to ORS 98.480. [1981 c.333 Â§2]

Â Â Â Â Â  98.480 Notice to customer; contents. (1) If a molder chooses to take all rights, title and interest in any mold, the molder shall mail to the customer, at the customerÂs last-known address, a notice. The molder shall send the notice by registered or certified mail, return receipt requested.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall state that the molder intends to terminate all of the customerÂs rights, title and interest in the mold unless the customer:

Â Â Â Â Â  (a) Responds within 120 days from the date the notice was mailed; and

Â Â Â Â Â  (b) Arranges with the molder that the customer shall take possession of the mold or that the molder shall store the mold for the customer. [1981 c.333 Â§3; 1991 c.249 Â§11]

Â Â Â Â Â  98.485 Duty to make mold unusable when title not taken. If a molder does not choose to exercise the rights provided under ORS 87.870 to 87.876 or 98.475, the molder shall render the mold unusable as a mold and destroy or otherwise dispose of the mold. [1981 c.333 Â§4; 2001 c.863 Â§5]

Â Â Â Â Â  98.490 Effect of written agreement between molder and customer. ORS 98.470 to 98.490 apply except as otherwise provided by written agreement between any molder and the molderÂs customer. [1981 c.333 Â§5]

Â Â Â Â Â  98.510 [Repealed by 1969 c.354 Â§2]

Â Â Â Â Â  98.610 [Amended by 1991 c.331 Â§24; repealed by 1995 c.733 Â§74]

Â Â Â Â Â  98.620 [Repealed by 1995 c.733 Â§74]

Â Â Â Â Â  98.630 [Amended by 1957 c.459 Â§2; repealed by 1995 c.733 Â§74]

REMOVAL OF TREES OR LOGS FROM COUNTY ROADS OR STATE HIGHWAYS

Â Â Â Â Â  98.640 OwnerÂs duty to remove trees, logs, poles or piling deposited on state highways. (1) No person shall place or deposit any trees, timber, logs, poles or piling upon the right of way of any state highway or upon any real property adjacent thereto which is owned by the state, by and through its Department of Transportation, except with permission of any duly authorized weighmaster, motor carrier enforcement officer or peace officer given in connection with the removal of portions of loads, which removal is pursuant to ORS 810.490.

Â Â Â Â Â  (2) Any trees, timber, logs, poles or piling so placed or deposited whether pursuant to said permission of a weighmaster, motor carrier enforcement officer or peace officer or accidentally or in violation of this section, or which have fallen, dropped or been blown upon said right of way or said adjacent property, shall be removed by the owner thereof within a period of not more than 30 days. [1953 c.312 Â§1; 1983 c.338 Â§884; 1993 c.741 Â§103]

Â Â Â Â Â  98.642 Effect of failure to remove trees, logs, poles or piling. Any trees, timber, logs, poles or piling which remain for a period of more than 30 days upon the right of way of any state highway or upon real property adjacent thereto which is owned by the state, by and through its Department of Transportation, shall be conclusively presumed abandoned, and title thereto shall vest in the state, by and through its Department of Transportation, and the department is hereby authorized to remove, destroy, sell or otherwise dispose of the same. [1953 c.312 Â§2]

Â Â Â Â Â  98.644 ORS 98.640 and 98.642 inapplicable to certain trees, logs, poles or piling. The provisions of ORS 98.640 and 98.642 shall not apply to trees, timber, logs, poles or piling which have been placed or deposited or allowed to remain upon the right of way of a state highway or real property adjacent thereto under the provisions of a permit granted by the Department of Transportation, nor to poles erected upon the right of way of a state highway for the purpose of carrying telegraph, telephone or electric lines or wires. [1953 c.312 Â§3]

Â Â Â Â Â  98.650 OwnerÂs duty to remove trees, logs, poles or piling deposited on county roads. (1) No person shall place or deposit any trees, timber, logs, poles or piling upon the right of way of any county road, except with permission of any duly authorized weighmaster or peace officer given in connection with the removal of portions of loads, which removal is pursuant to ORS 810.490.

Â Â Â Â Â  (2) Any trees, timber, logs, poles or piling so placed or deposited, accidentally or in violation of this section, or which have fallen, dropped or been blown upon said right of way, shall be removed by the owner thereof within a period of not more than 30 days. [1953 c.339 Â§1; 1983 c.338 Â§885]

Â Â Â Â Â  98.652 Effect of failure to remove trees, logs, poles or piling. Any trees, timber, logs, poles or piling which remain for a period of more than 30 days upon the right of way of any county road shall be conclusively presumed abandoned, and title thereto shall vest in the county having jurisdiction over such county road, and the county court or board of county commissioners of said county may remove, destroy, sell or otherwise dispose of the same. [1953 c.339 Â§2]

Â Â Â Â Â  98.654 ORS 98.650 and 98.652 inapplicable to certain trees, logs, poles or piling and to certain county roads. The provisions of ORS 98.650 and 98.652 shall not apply to trees, timber, logs, poles or piling which have been placed or deposited or allowed to remain upon the right of way of a county road under the provisions of a permit granted by the county court or board of county commissioners having jurisdiction over said county road, nor to poles placed upon the right of way of a county road under authority of ORS 758.010 or 758.020, nor to any county road which is not maintained for public travel by the county court or board of county commissioners of the county in which the road is located. [1953 c.339 Â§3]

Â Â Â Â Â  98.710 [Repealed by 1957 c.670 Â§37]

DISPOSITION OF UNLAWFULLY PARKED VEHICLES

Â Â Â Â Â  98.805 Definitions for ORS 98.810 to 98.818. As used in ORS 98.810 to 98.818:

Â Â Â Â Â  (1) ÂOwner of a parking facilityÂ means:

Â Â Â Â Â  (a) The owner, lessee or person in lawful possession of a private parking facility; or

Â Â Â Â Â  (b) Any officer or agency of this state with authority to control or operate a parking facility.

Â Â Â Â Â  (2) ÂOwner of proscribed propertyÂ means the owner, lessee or person in lawful possession of proscribed property.

Â Â Â Â Â  (3) ÂParking facilityÂ means any property used for motor vehicle parking.

Â Â Â Â Â  (4) ÂProscribed propertyÂ means any part of private property:

Â Â Â Â Â  (a) Where parking is not normally permitted at all; or

Â Â Â Â Â  (b) That is used primarily for residences, including but not limited to houses and apartments, where there is designated parking for not more than 10 vehicles. [1979 c.100 Â§2; 1981 c.861 Â§23; 1983 c.436 Â§2]

Â Â Â Â Â  98.810 Unauthorized parking of vehicle at proscribed property prohibited. No person, without the permission of:

Â Â Â Â Â  (1) The owner of a parking facility, shall leave or park any vehicle on the parking facility if there is a sign displayed in plain view at the parking facility prohibiting public parking thereon or restricting parking thereon.

Â Â Â Â Â  (2) The owner of proscribed property, shall leave or park any vehicle on the proscribed property whether or not there is a sign prohibiting or restricting parking on the proscribed property. [1953 c.575 Â§1; 1979 c.100 Â§3; 1981 c.861 Â§24; 1983 c.436 Â§3]

Â Â Â Â Â  98.812 Storage of unlawfully parked vehicle; lien for storage charges; notice requirements. (1) If a motor vehicle has been left or parked in violation of ORS 98.810, the owner of the parking facility or the owner of the proscribed property, after notice to the local law enforcement agency, may have the motor vehicle towed from the parking facility or the proscribed property and placed in storage at a public garage or public parking lot.

Â Â Â Â Â  (2) The garagekeeper or public parking operator is entitled to a lien on the vehicle and its contents for the garagekeeperÂs or operatorÂs just and reasonable charges and may retain possession thereof until the just and reasonable charges for the towage, care and storage of the vehicle have been paid if the garagekeeper or public parking operator complies with the following requirements:

Â Â Â Â Â  (a) The garagekeeper or public parking operator shall notify the local law enforcement agency of the location of the vehicle within one hour after the vehicle is placed in storage;

Â Â Â Â Â  (b) If the unclaimed vehicle is registered in Oregon, the garagekeeper or public parking operator shall give notice, within 15 days after the vehicle is placed in storage, to the vehicle owner or any other person with an interest in the vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within the 15-day period, but need not be received within that period, but within a reasonable time. If the garagekeeper or public parking operator fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the 15-day period for towage, care and storage of the vehicle; and

Â Â Â Â Â  (c) If the unclaimed vehicle is not registered in Oregon, the garagekeeper or public parking operator shall, within 15 days after the vehicle is placed in storage, notify and request the title information and the name, address and telephone number of the vehicle owner from the motor vehicle agency for the state in which the vehicle is registered. The garagekeeper or public parking operator shall have 15 days from the date of receipt of the information from the state motor vehicle agency to notify the vehicle owner or any other person with an interest in the vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within 15 days from the receipt of information from the state motor vehicle agency, but need not be received within that period, but within a reasonable time. If the garagekeeper or public parking operator fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the period between storage of the vehicle and receipt of information from the state motor vehicle agency for towage, care and storage of the vehicle.

Â Â Â Â Â  (3) The lien created by subsection (2) of this section may be foreclosed only in the manner provided by ORS 87.172 (3) and 87.176 to 87.206 for foreclosure of liens arising or claimed under ORS 87.152. [1953 c.575 Â§2; 1977 c.634 Â§1; 1979 c.100 Â§4; 1981 c.861 Â§25; 1983 c.436 Â§4; 1993 c.385 Â§2; 2001 c.424 Â§1]

Â Â Â Â Â  98.814 [1953 c.575 Â§4; 1965 c.343 Â§21; repealed by 1983 c.436 Â§15]

Â Â Â Â Â  98.816 [1953 c.575 Â§5; 1965 c.343 Â§22; repealed by 1983 c.436 Â§15]

Â Â Â Â Â  98.818 Preference of lien. The lien created by ORS 98.812 shall have preference over any and all other liens or encumbrances upon such motor vehicle. [1953 c.575 Â§3]

Â Â Â Â Â  98.830 Towing abandoned vehicle from private property; conditions. A person who is the owner, or is in lawful possession, of private property on which a motor vehicle has been abandoned may have the motor vehicle towed from the property if:

Â Â Â Â Â  (1) The person affixes a notice to the vehicle stating that the vehicle will be towed if it is not removed. The notice required by this subsection must remain on the vehicle for 72 hours before the vehicle may be removed.

Â Â Â Â Â  (2) The person notifies the local law enforcement agency of the intent to have the vehicle towed.

Â Â Â Â Â  (3) The person fills out and signs a form that includes:

Â Â Â Â Â  (a) A description of the vehicle to be towed;

Â Â Â Â Â  (b) The location of the property from which the vehicle will be towed; and

Â Â Â Â Â  (c) A statement that the person has complied with subsections (1) and (2) of this section. [1995 c.758 Â§1]

Â Â Â Â Â  98.835 Immunity from civil liability for towing abandoned vehicle; lien for towing, storage and care. (1) A person who tows a vehicle pursuant to ORS 98.830 is immune from civil liability for towing the vehicle if the person has a form described in ORS 98.830 (3), filled out by a person purporting to be the owner or a person in lawful possession of the private property from which the vehicle is towed. This subsection does not grant immunity for any loss, damage or injury arising out of any negligent or willful damage to, or destruction of, the vehicle that occurs during the course of the towing.

Â Â Â Â Â  (2) The person who tows a vehicle pursuant to ORS 98.830 is entitled to a lien on the vehicle and its contents for the personÂs just and reasonable charges and may retain possession thereof until the just and reasonable charges for the towage, care and storage of the vehicle have been paid if the person complies with the following requirements:

Â Â Â Â Â  (a) The person shall notify the local law enforcement agency of the location of the vehicle within one hour after the vehicle is placed in storage;

Â Â Â Â Â  (b) If the unclaimed vehicle is registered in Oregon, the person shall give notice by certified mail, within 15 days after the vehicle is placed in storage, to the vehicle owner and any other person with an interest in the vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within the 15-day period, but need not be received within that period, but within a reasonable time. If the person who tows the vehicle fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the 15-day period for towage, care and storage of the vehicle; and

Â Â Â Â Â  (c) If the unclaimed vehicle is not registered in Oregon, the person shall, within 15 days after the vehicle is placed in storage, notify and request the title information and the name, address and telephone number of the vehicle owner from the motor vehicle agency for the state in which the vehicle is registered. The person shall have 15 days from the date of receipt of the information from the state motor vehicle agency to notify the vehicle owner or any other person with an interest in the vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within 15 days from the receipt of information from the state motor vehicle agency, but need not be received within that period, but within a reasonable time. If the person fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the period between storage of the vehicle and receipt of information from the state motor vehicle agency for towage, care and storage of the vehicle.

Â Â Â Â Â  (3) The lien created by subsection (2) of this section may be foreclosed only in the manner provided by ORS 87.172 (3) and 87.176 to 87.206 for foreclosure of liens arising or claimed under ORS 87.152. [1995 c.758 Â§2; 2001 c.424 Â§2]

Â Â Â Â Â  98.840 Towing vehicle alternative to procedure in ORS 98.810 to 98.818. The procedure authorized by ORS 98.830 and 98.835 for removal of abandoned motor vehicles from private property may be used by persons described in ORS 98.805 as an alternative to the procedures described in ORS 98.810 to 98.818. [1995 c.758 Â§4]

Â Â Â Â Â  98.990 [Repealed by 1957 c.670 Â§37]

PENALTIES

Â Â Â Â Â  98.991 Penalties relating to unclaimed property. (1) Any person who willfully fails to render any report or perform other duties required under this Act is guilty of a misdemeanor.

Â Â Â Â Â  (2) Any person who willfully refuses to pay or deliver unclaimed property to the Department of State Lands as required under this Act is guilty of a misdemeanor. [1957 c.670 Â§36; 1993 c.694 Â§22]

Â Â Â Â Â  Note: See note under 98.432.

Â Â Â Â Â  98.992 Penalty for failure to report, pay or deliver property under ORS 98.302 to 98.436. A person who willfully fails to render any report, to pay or deliver property or to perform other duties required by ORS 98.302 to 98.436 and 98.992 may be required to forfeit and pay to the State Treasurer to be deposited in the Common School Fund Account, an amount determined by the Department of State Lands pursuant to ORS 183.745 of not more than $1,000 for individuals and $50,000 for corporations. This penalty shall be assessed only after at least one reporting cycle, and only after the department has provided the person with written instructions, including copies of applicable laws and policies. The department may waive any penalty due under this section with appropriate justification. [1993 c.694 Â§25]

_______________



Chapter 99

Chapter 99 Â Property Removed by High Water

2005 EDITION

PROPERTY REMOVED BY HIGH WATER

PROPERTY RIGHTS AND TRANSACTIONS

99.010Â Â Â Â Â Â  Procedure for reclaiming property placed on anotherÂs land by high water

99.020Â Â Â Â Â Â  Oath of arbitrators

99.030Â Â Â Â Â Â  Procedure when five or more claimants

99.040Â Â Â Â Â Â  Entry to reclaim not a trespass

99.050Â Â Â Â Â Â  Recovery of any part of tree from private property

99.060Â Â Â Â Â Â  Effect of failure to remove logs from anotherÂs land

Â Â Â Â Â  99.010 Procedure for reclaiming property placed on anotherÂs land by high water. When the fence rails or other property of any person in this state is removed by high water and lodged upon the land of another, the owner of the property removed may, except as provided in ORS 99.050, proceed upon the premises where such property is lodged within four months after the removal. If the proprietor of the land refuses to deliver up the property, the parties shall each select an arbitrator who shall examine or hear evidence upon all the circumstances and facts and determine the case. If the arbitrators cannot agree, they shall select an umpire, and the decision of a majority of them shall be final between the parties.

Â Â Â Â Â  99.020 Oath of arbitrators. Before the arbitrators proceed as provided in ORS 99.010, they shall be sworn to discharge their duties faithfully, impartially and according to law by a person having power to administer oaths.

Â Â Â Â Â  99.030 Procedure when five or more claimants. When five or more persons claim property as provided in ORS 99.010, they shall give notice to all interested of the time and place of such arbitration. Upon hearing all the facts and circumstances in the case, the arbitrators shall award to each claimant such a portion of the property as the arbitrators deem reasonable and just.

Â Â Â Â Â  99.040 Entry to reclaim not a trespass. It is not considered a trespass for any person to go upon the land of another for the purpose mentioned in ORS 99.010 to 99.030 if such person shall, if practicable, go upon such route as will do the least possible injury to the land.

Â Â Â Â Â  99.050 Recovery of any part of tree from private property. Any person may enter upon private property where any part of a fallen tree belonging to or under the control of such person has been cast by freshets or high waters, for the purpose of recovering and reclaiming the same. Before entering the land the person shall post a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 with the Public Utility Commission, to be approved by the commissioner, in such sum as the commissioner may provide. The bond or irrevocable letter of credit shall run to the Public Utility Commission to insure to any landowner the payment of any damage resulting from removal or reclaiming of such property. The owner of the land shall be compensated for any damages resulting from the removal. [Amended by 1991 c.331 Â§25; 1997 c.631 Â§399]

Â Â Â Â Â  99.060 Effect of failure to remove logs from anotherÂs land. If any person fails to remove and reclaim logs, timber or any part of a fallen tree within one year after it is cast upon private property as provided in ORS 99.050, it is deemed abandoned and the title thereto vests in the person entitled to the possession of the land upon which the same is found.

Â Â Â Â Â  99.070 [Repealed by 1995 c.733 Â§74]

_______________



Chapter 100

Chapter 100 Â Condominiums

2005 EDITION

CONDOMINIUMS

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL PROVISIONS

100.005Â Â Â Â  Definitions

100.010Â Â Â Â  Short title

100.015Â Â Â Â  Rules

100.020Â Â Â Â  Condominium provisions; restrictions

100.025Â Â Â Â  Rule against perpetuities; inapplicable

CREATION OF UNIT OWNERSHIP

100.100Â Â Â Â  Property submitted to unit ownership by declaration; executors of declaration; conflict between this chapter and ORS chapter 65

100.102Â Â Â Â  Leasehold condominium submitted to unit ownership

100.103Â Â Â Â  Effect of submission of leasehold condominium to unit ownership

100.105Â Â Â Â  Contents of declaration; property name; variable property description

100.110Â Â Â Â  Approval of declaration, supplemental declaration or amendment required; prerequisites; fee

100.115Â Â Â Â  Recording declaration and plat; plat contents; supplemental declaration and plat; approval of declaration and plat amendments; fees

100.120Â Â Â Â  Supplemental declaration and plat required to annex additional property or reclassify variable property; termination date

100.122Â Â Â Â  Declaration prevails over inconsistent provisions of bylaws or articles of incorporation

100.125Â Â Â Â  Annexation of additional property; requirements

100.130Â Â Â Â  Relocation of unit boundaries and common elements by amendment to declaration

100.135Â Â Â Â  Amendments to declaration; requirements; procedure

100.140Â Â Â Â  Temporary relocation of floating structure; security interests upon termination of condominium

FLEXIBLE CONDOMINIUMS

100.150Â Â Â Â  DeclarantÂs options until termination date

100.155Â Â Â Â  Variable property; uses and restrictions

RIGHTS AND DUTIES OF DECLARANT

100.170Â Â Â Â  Easement held by declarant

100.175Â Â Â Â  Reserve account for replacing common elements; reserve study; 30-year maintenance plan

WARRANTIES ON NEW UNITS

100.185Â Â Â Â  Express warranties; form; exclusion of implied warranties; exemption for consumer products; claims

DECLARANT CONTROL; TURNOVER

100.200Â Â Â Â  Declarant control of association

100.205Â Â Â Â  Transitional committee; notice of meeting for formation

100.210Â Â Â Â  Turnover meeting; notice; transfer of control

SPECIAL DECLARANT RIGHTS

100.220Â Â Â Â  Liabilities and obligations arising from transfer of special declarant right; exemptions

100.225Â Â Â Â  Acquisition of special declarant rights by successor declarant; exceptions

DOCUMENT FILING

100.250Â Â Â Â  Documents required to be filed with Real Estate Agency; fees

100.255Â Â Â Â  Processing of documents filed with Real Estate Agency; procedures

100.260Â Â Â Â  Condominium Information Report; contents; fees

100.265Â Â Â Â  Annual Report; notification; filing

100.275Â Â Â Â  Application of ORS 100.250 to 100.280

100.280Â Â Â Â  Termination of filing Condominium Information Report

100.285Â Â Â Â  Resignation of designated agent; procedures; effective date

100.290Â Â Â Â  Rules

CONVERSION CONDOMINIUMS

100.300Â Â Â Â  Inapplicability of ORS 100.305 to 100.320 to transient lodgings

100.305Â Â Â Â  Conversion condominium; notice to tenants

100.310Â Â Â Â  Rights of tenants in conversion

100.315Â Â Â Â  Improvements in conversion condominium during notice period

100.320Â Â Â Â  Authority of city or county to require developer to pay tenant moving expenses

ASSOCIATION OF UNIT OWNERS; MANAGEMENT OF PROPERTY; ENCUMBRANCES; CONVEYANCES

100.405Â Â Â Â  Association of unit owners; powers; granting of interest in common elements; dispute resolution

100.407Â Â Â Â  Annual and special meetings of association

100.408Â Â Â Â  Quorum for meeting of association

100.409Â Â Â Â  Rules of order

100.410Â Â Â Â  Adoption of bylaws; recording; amendment; approval by commissioner; fee

100.412Â Â Â Â  Annual budget; distribution of budget summary to owners

100.415Â Â Â Â  Contents of bylaws

100.417Â Â Â Â  Board of directors of association; powers and duties

100.420Â Â Â Â  Board meetings; executive sessions

100.425Â Â Â Â  Use of written ballot for approving or rejecting matters subject to meeting of unit owners; procedures; exceptions

100.427Â Â Â Â  Proxy voting

100.430Â Â Â Â  Unit deeds; contents

100.435Â Â Â Â  Insurance for individual units and common elements

100.440Â Â Â Â  Liens against property; removal from lien; effect of part payment

100.445Â Â Â Â  Independent default clauses; option to purchase fee simple interest

100.450Â Â Â Â  Association lien against individual unit; recording notice of claim; foreclosure; priority of lien

100.460Â Â Â Â  Foreclosure against unit; receiver for unit; power of board of directors to bid at foreclosure sale

100.465Â Â Â Â  Circumstances in which deed in lieu of foreclosure extinguishes lien

100.470Â Â Â Â  Lien foreclosure; other legal action by declarant, association or owner; attorney fees

100.475Â Â Â Â  Personal liability for assessment; joint liability of grantor and grantee following conveyance; limitation

100.480Â Â Â Â  Maintaining documents and records; annual financial statement; review of financial statement by certified public accountant; availability of documents and records for examination

100.485Â Â Â Â  Duration and termination of initial management agreements and service and employment contracts; applicability of federal condominium law

100.490Â Â Â Â  Notice to unit owners of intent of association to commence judicial or administrative proceedings; contents of notice; right of unit owner to opt out

ATTRIBUTES AND DUTIES OF OWNERSHIP

100.505Â Â Â Â  Status and ownership of units

100.510Â Â Â Â  Units and common elements distinguished

100.515Â Â Â Â  Interest of units in common elements

100.520Â Â Â Â  Easement held by units and common elements

100.525Â Â Â Â  Voting; proxy voting

100.530Â Â Â Â  Allocation of common profits and expenses; liability of unit owner; limitation on assessments against declarant; deferral of assessments by declarant

100.535Â Â Â Â  Maintenance and improvement of units

100.540Â Â Â Â  Use and maintenance of common elements; access for maintenance

100.545Â Â Â Â  Compliance with bylaws and other restrictions

100.550Â Â Â Â  Service of process

100.555Â Â Â Â  Taxation of units; exemptions; uniform appraisal and assessment; rules

REMOVAL OF PROPERTY FROM UNIT OWNERSHIP

100.600Â Â Â Â  Termination of association or removal of real property by unit owners; consent of lienholders; recordation; amended plat requirements

100.605Â Â Â Â  Removal of property from association; repair or removal of property that is damaged or destroyed

100.610Â Â Â Â  Common ownership of property removed from unit ownership; valuation; liens

100.615Â Â Â Â  Action for partition; division of sale proceeds

100.620Â Â Â Â  Termination or removal no bar to resubmission

DIVIDING OR CONVERTING UNITS

100.625Â Â Â Â  Procedure for dividing or converting units

REGULATION OF SALES; FILING REQUIREMENTS

100.635Â Â Â Â  Filing with commissioner; fee

100.640Â Â Â Â  Filing; required documents and information

100.645Â Â Â Â  Filing information to be kept current

100.650Â Â Â Â  Service of process on nonresident developer; consent for service on commissioner; contents of consent; records of service on commissioner

100.655Â Â Â Â  Disclosure statement; contents; disclosure statement from other state; declarant liability limited

100.660Â Â Â Â  Nonresidential condominium or security filing; contents

100.665Â Â Â Â  Exemption to certain disclosure and notice requirements

100.670Â Â Â Â  Fees; hourly rate; deposit

100.675Â Â Â Â  Inventory; review; approval; timelines

100.680Â Â Â Â  Escrow; sales agreement; requirements

INSPECTION OF CONDOMINIUM; DISCLOSURE STATEMENT

100.700Â Â Â Â  Inspection of condominium; report in disclosure statement

100.705Â Â Â Â  Sale prohibited prior to issuance of disclosure statement; exception; distribution; use of disclosure statement

100.710Â Â Â Â  Inspection deposit

REQUIREMENTS FOR SALE

100.720Â Â Â Â  Conditions prerequisite to sale

100.725Â Â Â Â  Documents prerequisite to execution of sale agreement and conveyance of unit

100.730Â Â Â Â  Cancellation of sale of unit; notice to seller; return of payments and reconveyance; extinguishment of encumbrances; waiver prohibited; disclaimer of notice; applicability

100.735Â Â Â Â  Waiver of right to cancel

100.740Â Â Â Â  Notice to purchaser of cancellation rights; form

100.745Â Â Â Â  Escrow documents required of successor to vendorÂs interest

100.750Â Â Â Â  Inspection of records

PROHIBITED ACTS

100.770Â Â Â Â  Fraud and deceit prohibited

100.775Â Â Â Â  False or misleading advertising prohibited; liability

100.780Â Â Â Â  Waiver of legal rights void

100.785Â Â Â Â  Blanket encumbrance prohibited

ENFORCEMENT

100.900Â Â Â Â  Civil penalty

100.905Â Â Â Â  Cease and desist order; injunction

100.910Â Â Â Â  Use of fees

CRIMINAL PENALTIES

100.990Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  100.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssessmentÂ means any charge imposed or levied by the association of unit owners on or against a unit owner or unit pursuant to provisions of the declaration or the bylaws of the condominium or provisions of ORS 100.005 to 100.910.

Â Â Â Â Â  (2) ÂAssociation of unit ownersÂ means the association provided for under ORS 100.405.

Â Â Â Â Â  (3) ÂAssociation propertyÂ means any real property or interest in real property acquired, held or possessed by the association under ORS 100.405.

Â Â Â Â Â  (4) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one unit in a condominium, or an agreement affecting more than one such unit by which the developer holds such condominium under an option, contract to sell or trust agreement.

Â Â Â Â Â  (5) ÂBuildingÂ means a multiple-unit building or single-unit buildings, or any combination thereof, comprising a part of the property. ÂBuildingÂ also includes a floating structure described in ORS 100.020 (3)(b)(D).

Â Â Â Â Â  (6) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (7) ÂCommon elementsÂ means the general common elements and the limited common elements.

Â Â Â Â Â  (8) ÂCommon expensesÂ means:

Â Â Â Â Â  (a) Expenses of administration, maintenance, repair or replacement of the common elements;

Â Â Â Â Â  (b) Expenses agreed upon as common by all the unit owners; and

Â Â Â Â Â  (c) Expenses declared common by ORS 100.005 to 100.625 or by the declaration or the bylaws of the particular condominium.

Â Â Â Â Â  (9) ÂCondominiumÂ means:

Â Â Â Â Â  (a) With respect to property located within this state:

Â Â Â Â Â  (A) The land, if any, whether fee simple, leasehold, easement or other interest or combination thereof, and whether contiguous or noncontiguous;

Â Â Â Â Â  (B) Any buildings, improvements and structures on the property; and

Â Â Â Â Â  (C) Any easements, rights and appurtenances belonging to the property submitted to the provisions of ORS 100.005 to 100.625; and

Â Â Â Â Â  (b) With respect to property located outside this state, the property that has been committed to the condominium form of ownership in accordance with the jurisdiction within which the property is located.

Â Â Â Â Â  (10) ÂConversion condominiumÂ means a condominium in which there is a building, improvement or structure that was occupied prior to any negotiation and that is:

Â Â Â Â Â  (a) Residential in nature, at least in part; and

Â Â Â Â Â  (b) Not wholly commercial or industrial, or commercial and industrial, in nature.

Â Â Â Â Â  (11) ÂDeclarantÂ means a person who records a declaration under ORS 100.100 or a supplemental declaration under ORS 100.110.

Â Â Â Â Â  (12) ÂDeclarationÂ means the instrument described in ORS 100.100 by which the condominium is created and as modified by any amendment recorded in accordance with ORS 100.135 or supplemental declaration recorded in accordance with ORS 100.120.

Â Â Â Â Â  (13) ÂDeveloperÂ means a declarant or any person who purchases an interest in a condominium from declarant, successor declarant or subsequent developer for the primary purpose of resale.

Â Â Â Â Â  (14) ÂDwelling unit,Â Âpremises,Â Ârental agreementÂ and ÂtenantÂ mean those terms as defined in ORS 90.100.

Â Â Â Â Â  (15) ÂFlexible condominiumÂ means a condominium containing property that may be reclassified or withdrawn from the condominium pursuant to ORS 100.150 (1).

Â Â Â Â Â  (16) ÂGeneral common elements,Â unless otherwise provided in a declaration, means all portions of the condominium that are not part of a unit or a limited common element, including but not limited to the following:

Â Â Â Â Â  (a) The land, whether fee simple, leasehold, easement, other interest or combination thereof, together with any rights and appurtenances;

Â Â Â Â Â  (b) The foundations, columns, girders, beams, supports, bearing and shear walls, roofs, halls, corridors, lobbies, stairs, fire escapes, entrances and exits of a building;

Â Â Â Â Â  (c) The basements, yards, gardens, parking areas and outside storage spaces;

Â Â Â Â Â  (d) Installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning, waste disposal and incinerating;

Â Â Â Â Â  (e) The elevators, tanks, pumps, motors, fans, compressors, ducts and in general all apparatus and installations existing for common use;

Â Â Â Â Â  (f) The premises for the lodging of janitors or caretakers of the property; and

Â Â Â Â Â  (g) All other elements of a building and the condominium necessary or convenient to their existence, maintenance and safety, or normally in common use.

Â Â Â Â Â  (17) ÂLeaseholdÂ means the interest of a person, firm or corporation who is the lessee under a lease from the owner in fee and who files a declaration creating a condominium under ORS 100.100.

Â Â Â Â Â  (18) ÂLimited common elementsÂ means those common elements designated in the declaration, as reserved for the use of a certain unit or number of units, to the exclusion of the other units.

Â Â Â Â Â  (19) ÂMajorityÂ or Âmajority of unit ownersÂ means more than 50 percent of the voting rights allocated to the units by the declaration.

Â Â Â Â Â  (20) ÂNegotiationÂ means any activity preliminary to the execution by either developer or purchaser of a unit sales agreement, including but not limited to advertising, solicitation and promotion of the sale of a unit.

Â Â Â Â Â  (21) ÂNonwithdrawable propertyÂ means property which pursuant to ORS 100.150 (1)(b):

Â Â Â Â Â  (a) Is designated nonwithdrawable in the declaration and on the plat; and

Â Â Â Â Â  (b) Which may not be withdrawn from the condominium without the consent of all of the unit owners.

Â Â Â Â Â  (22) ÂPercent of ownersÂ or Âpercentage of ownersÂ means the percent of the voting rights determined under ORS 100.525.

Â Â Â Â Â  (23) ÂPurchaserÂ means an actual or prospective purchaser of a condominium unit pursuant to a sale.

Â Â Â Â Â  (24) ÂRecording officerÂ means the county officer charged with the duty of filing and recording deeds and mortgages or any other instruments or documents affecting the title to real property.

Â Â Â Â Â  (25) ÂReservation agreementÂ means an agreement relating to the future sale of a unit which is not binding on the purchaser and which grants purchaser the right to cancel the agreement without penalty and obtain a refund of any funds deposited at any time until purchaser executes a unit sales agreement.

Â Â Â Â Â  (26) ÂSaleÂ includes every disposition or transfer of a condominium unit, or an interest or estate therein, by a developer, including the offering of the property as a prize or gift when a monetary charge or consideration for whatever purpose is required by the developer. ÂInterest or estateÂ includes a lesseeÂs interest in a unit for more than three years or less than three years if the interest may be renewed under the terms of the lease for a total period of more than three years. ÂInterest or estateÂ does not include any interest held for security purposes or a timeshare regulated or otherwise exempt under ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (27) ÂSpecial declarant rightÂ means any right, in addition to the regular rights of the declarant as a unit owner, reserved for the benefit of or created by the declarant under the declaration, bylaws or the provisions of this chapter.

Â Â Â Â Â  (28) ÂStaged condominiumÂ means a condominium which provides for annexation of additional property pursuant to ORS 100.115 and 100.120.

Â Â Â Â Â  (29) ÂSuccessor declarantÂ means the transferee of any special declarant right.

Â Â Â Â Â  (30) ÂTermination dateÂ means that date described in ORS 100.105 (2)(b) or (7)(d).

Â Â Â Â Â  (31) ÂTransitional committeeÂ means the committee provided for under ORS 100.205.

Â Â Â Â Â  (32) ÂTurnover meetingÂ means the meeting provided for under ORS 100.210.

Â Â Â Â Â  (33) ÂUnitÂ or Âcondominium unitÂ means a part of the property which:

Â Â Â Â Â  (a) Is described in ORS 100.020 (3);

Â Â Â Â Â  (b) Is intended for any type of independent ownership; and

Â Â Â Â Â  (c) The boundaries of which are described pursuant to ORS 100.105 (1)(d).

Â Â Â Â Â  (34) ÂUnit designationÂ means the number, letter or combination thereof designating a unit in the declaration and on the plat.

Â Â Â Â Â  (35) ÂUnit ownerÂ means, except to the extent the declaration or bylaws provide otherwise, the person owning fee simple interest in a unit, the holder of a vendeeÂs interest in a unit under a recorded installment contract of sale and, in the case of a leasehold condominium, the holder of the leasehold estate in a unit.

Â Â Â Â Â  (36) ÂUnit sales agreementÂ means a written offer or agreement for the sale of a condominium unit which when fully executed will be binding on all parties. ÂUnit sales agreementÂ includes but is not limited to an earnest money receipt and agreement to purchase and other such agreements which serve as an agreement of sale for a cash transaction or which are preliminary to the execution of an installment contract of sale, but does not include a reservation agreement.

Â Â Â Â Â  (37) ÂVariable propertyÂ means property described in ORS 100.150 (2) and designated as variable property in the declaration and on the plat.

Â Â Â Â Â  (38) ÂVoting rightsÂ means the portion of the votes allocated to a unit by the declaration in accordance with ORS 100.105 (1)(i). [Formerly 94.004; 1997 c.816 Â§1; 1999 c.677 Â§38; 2001 c.756 Â§24]

Â Â Â Â Â  100.010 Short title. This chapter may be cited as the Oregon Condominium Act. [Formerly 94.011]

Â Â Â Â Â  100.015 Rules. The Real Estate Commissioner may adopt such rules as are necessary for the administration of this chapter. [Formerly 94.333]

Â Â Â Â Â  Note: 100.015 was added to and made a part of 100.635 to 100.910 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.020 Condominium provisions; restrictions. (1) Except as otherwise provided in subsections (2) and (3) of this section, ORS 100.100 to 100.625 apply only to property located within this state which a person elects to submit to the condominium form of ownership as provided in ORS 100.005 to 100.625.

Â Â Â Â Â  (2) Unless the declarant elects otherwise, ORS 100.175, 100.185, 100.200 (2), 100.205, 100.210, 100.300, 100.305, 100.310, 100.315 and 100.320 apply only to condominiums that include units to be used for residential purposes.

Â Â Â Â Â  (3) Property may not be submitted to the condominium form of ownership under ORS 100.005 to 100.625 unless:

Â Â Â Â Â  (a) Each unit has legal access to a public street or highway or, if the unit has such access only by virtue of common ownership with other units, the declaration executed under ORS 100.110 prohibits conveyance of the unit unless after conveyance the unit will continue to have legal access to a public street or highway;

Â Â Â Â Â  (b) Subject to paragraph (c) of this subsection, each unit consists of:

Â Â Â Â Â  (A) A building or part of a building;

Â Â Â Â Â  (B) A space used for the parking or storage of automobiles, trucks, boats, campers or other vehicles or equipment;

Â Â Â Â Â  (C) A space for the moorage of a watercraft, floating home or other structure; or

Â Â Â Â Â  (D) A floating structure, including a structure formerly used as a ship or other vessel that:

Â Â Â Â Â  (i) Is permanently moored to structures in a river, lake or other waterway pursuant to a long-term lease with a remaining term at the time the declaration and plat are recorded of not less than 15 years;

Â Â Â Â Â  (ii) Contains two or more residential units with a combined floor space of not less than 2,000 square feet; and

Â Â Â Â Â  (iii) Has upland common elements owned in fee or by leasehold having a remaining term of not less than the remaining term of the leasehold on the submerged or submersible land. The units in a condominium described in this subparagraph shall be considered real property for purposes of the Oregon Condominium Act; and

Â Â Â Â Â  (c) Each unit has an interest in the common elements in accordance with ORS 100.515. However, a unit may not include any portion of the land. A declaration may not provide that there are no common elements.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, ORS 100.015 and 100.635 to 100.910 apply to condominiums having units to be used for residential purposes which are not offered for sale as a security pursuant to ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995.

Â Â Â Â Â  (5) ORS 100.650, 100.660, 100.670, 100.675, 100.750, 100.770, 100.775, 100.780, 100.900, 100.905 and 100.990 apply to the sale of condominium units to be used for nonresidential purposes.

Â Â Â Â Â  (6) The units in a condominium described in subsection (3)(b)(C) and (D) of this section shall be considered real property for purposes of this chapter. [Formerly 94.013; 1997 c.816 Â§2; 1999 c.677 Â§39; 2001 c.756 Â§25]

Â Â Â Â Â  100.025 Rule against perpetuities; inapplicable. The rule against perpetuities may not be applied to defeat any provisions of a declaration, supplemental declaration, bylaw or rule for a condominium adopted under ORS 100.005 to 100.625. [Formerly 94.016]

CREATION OF UNIT OWNERSHIP

Â Â Â Â Â  100.100 Property submitted to unit ownership by declaration; executors of declaration; conflict between this chapter and ORS chapter 65. (1) In order to submit any property to the provisions of this chapter, the declarant shall record a declaration in the office of the recording officer of every county in which such property is located. The declaration shall comply with ORS 100.105 and shall be executed in accordance with subsection (2) of this section and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (2) If the declarant is not the fee owner of the property, the fee owner and the vendor under any instrument of sale shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of this chapter.

Â Â Â Â Â  (3) If the condominium contains any variable property, the holder of any mortgage or trust deed shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of ORS 100.005 to 100.625 and the terms and conditions of the declaration and bylaws.

Â Â Â Â Â  (4) A flexible or staged condominium may be created only as provided in ORS 100.005 to 100.625.

Â Â Â Â Â  (5) The provisions of and rights conferred by ORS 100.005 to 100.910 shall not be varied or waived except as expressly provided in those statutes. A declarant shall not act under a power of attorney or use any other device to evade the limitations or prohibitions in the declaration, bylaws or ORS 100.005 to 100.910.

Â Â Â Â Â  (6) If the provisions of this chapter and the provisions of ORS chapter 65 apply to an association and the provisions conflict, the provisions of this chapter control. [Formerly 94.023; 2003 c.569 Â§22]

Â Â Â Â Â  100.102 Leasehold condominium submitted to unit ownership. (1) The owner of fee title interest in the real property underlying a leasehold condominium may submit the fee title to the provisions of this chapter by the procedures set forth in this section. Submission has the effect set forth in ORS 100.103.

Â Â Â Â Â  (2) The fee title interest of a leasehold condominium may be submitted to the provisions of this chapter by an amendment to the declaration. The amendment must:

Â Â Â Â Â  (a) Include a reference to the recording index numbers and date of recording of the initial declaration, supplemental declarations recorded pursuant to ORS 100.120 and the lease;

Â Â Â Â Â  (b) State that the fee title interest in the real property subject to the leasehold is submitted to the provisions of this chapter pursuant to this section;

Â Â Â Â Â  (c) State that the submission of the fee title interest in the real property subject to the leasehold to the provisions of this chapter has the effect set forth in ORS 100.103;

Â Â Â Â Â  (d) State that there are no encumbrances against the fee title interest securing payment of moneys except for the assessments of the owners association that are not yet due;

Â Â Â Â Â  (e) Be approved by at least 75 percent of the unit owners or, if a larger percentage is specified in the declaration to effect amendments to the declaration, the larger percentage;

Â Â Â Â Â  (f) Be executed by the fee title holder and the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of instruments;

Â Â Â Â Â  (g) Be certified by the chairperson and secretary as being adopted in accordance with this section;

Â Â Â Â Â  (h) Be approved as required by ORS 100.110; and

Â Â Â Â Â  (i) Be recorded in the office of the recording officer of each county in which the condominium is located.

Â Â Â Â Â  (3) At the time of submission, the fee title interest being submitted may not be subject to an encumbrance securing payment of money except for the assessments of an association that are not yet due.

Â Â Â Â Â  (4) Nothing in this section precludes the declarant of a leasehold condominium, all unit owners and the association from agreeing to other procedures for submitting the fee title interest to the provisions of this chapter, provided the procedures are set forth in:

Â Â Â Â Â  (a) The declaration; or

Â Â Â Â Â  (b) An amendment to the declaration approved by at least 75 percent of the unit owners or, if a larger percentage is specified in the declaration to effect amendments to the declaration, the larger percentage, and 75 percent of the lenders holding a first-priority security position in any unit in the condominium. [2003 c.569 Â§43]

Â Â Â Â Â  Note: 100.102 and 100.103 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.103 Effect of submission of leasehold condominium to unit ownership. (1) After an amendment submitting the fee title interest underlying a leasehold condominium has been recorded as provided in ORS 100.102:

Â Â Â Â Â  (a) The leasehold or leaseholds affecting the fee title interest of the land underlying the condominium property must be converted to individual leaseholds of the units;

Â Â Â Â Â  (b) The former owner of the underlying fee title interest of the condominium property shall become the holder of the fee title interest to all individual units and the lessor of the individual units. The individual unit owners of the leasehold condominium units shall become lessees of the fee title condominium units;

Â Â Â Â Â  (c) Unless otherwise provided by the lease or agreed by the lessor and lessee of the fee title condominium units, the obligations to pay rent under the former lease must be allocated among all former leasehold units on the basis of the percentage ownership in the common elements of the condominium allocated to each unit;

Â Â Â Â Â  (d) Liens against leasehold condominium units become liens on the lesseeÂs interest in the leased unit and have the same priority and rights against the leasehold of the individual unit in the fee title condominium formerly held against the leasehold condominium unit;

Â Â Â Â Â  (e) The holder of the fee title to the unit in the fee condominium shall have the same priority and rights in the individual leasehold of the fee title condominium unit as was held under the leases prior to submission of the fee title interest; and

Â Â Â Â Â  (f) The fee title interest is not subject to the liens suffered or incurred by the unit lessee, except for property taxes and condominium association assessment liens.

Â Â Â Â Â  (2) The assessor shall assign all value of the fee simple interest to the fee title condominium units and allocate any additional value in accordance with the allocation of interest of each unit in the common elements.

Â Â Â Â Â  (3) All easements, covenants, conditions and restrictions or other interests encumbering the fee title and the leasehold at the time of submission of the fee title to the provisions of this chapter continue and remain in full force, unaffected by the submission.

Â Â Â Â Â  (4)(a) Options to purchase that were granted to unit owners or to the association prior to submission of the fee title interest to the provisions of this chapter pursuant to ORS 100.102 continue according to their terms, except that purchaser options must be segregated so that each option pertains to an individual unit only.

Â Â Â Â Â  (b) Unless the purchase options provide otherwise, the purchase price must be allocated among the individual units on the basis of the percentage ownership interest in the common elements pertaining to individual units.

Â Â Â Â Â  (c) Except for segregating the former leasehold into individual leaseholds in each of the units and reallocating lease payments among the units as provided in this section, the terms and provisions of the former lease are unaffected by submission of the fee title to the provisions of this chapter.

Â Â Â Â Â  (d) Except for segregating the purchase options and allocating the purchase price, if not otherwise allocated by the terms of the purchase option, the terms and provisions of the purchase option are unaffected by submission of the fee title to the provisions of this chapter. [2003 c.569 Â§44]

Â Â Â Â Â  Note: See note under 100.102.

Â Â Â Â Â  100.105 Contents of declaration; property name; variable property description. (1) A declaration shall contain:

Â Â Â Â Â  (a) A description of the property, including property on which a unit or a limited common element is located, whether held in fee simple, leasehold, easement or other interest or combination thereof, that is being submitted to the condominium form of ownership and that conforms to the description in the surveyorÂs certificate provided under ORS 100.115 (2).

Â Â Â Â Â  (b) Subject to subsection (11) of this section, a statement of the interest in the property being submitted to the condominium form of ownership, whether fee simple, leasehold, easement or other interest or combination thereof.

Â Â Â Â Â  (c) Subject to subsection (5) of this section, the name by which the property shall be known and a general description of each unit and the building or buildings, including the number of stories and basements of each building, the total number of units and the principal materials of which they are constructed.

Â Â Â Â Â  (d) The unit designation, a statement that the location of each unit is shown on the plat, a description of the boundaries and area in square feet of each unit and any other data necessary for proper identification. The area of a unit shall be the same as shown for that unit on the plat described in ORS 100.115 (2).

Â Â Â Â Â  (e) A description of the general common elements.

Â Â Â Â Â  (f) An allocation to each unit of an undivided interest in the common elements in accordance with ORS 100.515 and the method used to establish the allocation.

Â Â Â Â Â  (g) The designation of any limited common elements including:

Â Â Â Â Â  (A) A general statement of the nature of the limited common element;

Â Â Â Â Â  (B) A statement of the unit to which the use of each limited common element is reserved, provided the statement is not a reference to an assignment of use specified on the plat; and

Â Â Â Â Â  (C) The allocation of use of any limited common element appertaining to more than one unit.

Â Â Â Â Â  (h) The method of determining liability for common expenses and right to common profits in accordance with ORS 100.530.

Â Â Â Â Â  (i) The voting rights allocated to each unit in accordance with ORS 100.525 or in the case of condominium units committed as property in a timeshare plan defined in ORS 94.803, the voting rights allocated in the timeshare instrument.

Â Â Â Â Â  (j) A statement of the use, residential or otherwise, for which the building or buildings and each of the units is intended.

Â Â Â Â Â  (k) A statement that the designated agent to receive service of process in cases provided in ORS 100.550 (1) is named in the Condominium Information Report which will be filed with the Real Estate Agency in accordance with ORS 100.250 (1)(a).

Â Â Â Â Â  (L) The method of amending the declaration and the percentage of voting rights required to approve an amendment of the declaration in accordance with ORS 100.135.

Â Â Â Â Â  (m) A statement as to whether or not the association of unit owners pursuant to ORS 100.405 (5) and (8) has authority to grant leases, easements, rights of way, licenses and other similar interests affecting the general and limited common elements of the condominium and consent to vacation of roadways within and adjacent to the condominium.

Â Â Â Â Â  (n) If the condominium contains a floating structure described in ORS 100.020 (3), a statement regarding the authority of the board of directors of the association, subject to ORS 100.410, to temporarily relocate the floating structure without a majority vote of affected unit owners.

Â Â Â Â Â  (o) Any restrictions on alienation of units. Any such restrictions created by documents other than the declaration may be incorporated by reference in the declaration to the official records of the county in which the property is located.

Â Â Â Â Â  (p) Any other details regarding the property that the person executing the declaration considers desirable. However, if a provision required to be in the bylaws under ORS 100.415 is included in the declaration, the voting requirements for amending the bylaws shall also govern the amendment of the provision in the declaration.

Â Â Â Â Â  (2) In the event the declarant proposes to annex additional property to the condominium under ORS 100.125, the declaration shall also contain a general description of the plan of development, including:

Â Â Â Â Â  (a) The maximum number of units to be included in the condominium.

Â Â Â Â Â  (b) The date after which any right to annex additional property will terminate.

Â Â Â Â Â  (c) A general description of the nature and proposed use of any additional common elements which declarant proposes to annex to the condominium, if such common elements might substantially increase the proportionate amount of the common expenses payable by existing unit owners.

Â Â Â Â Â  (d) A statement that the method used to establish the allocation of undivided interest in the common elements, the method used to determine liability for common expenses and right to common profits and the method used to allocate voting rights for each unit annexed shall be as stated in the declaration in accordance with subsection (1)(f), (h) and (i) of this section.

Â Â Â Â Â  (e) Such other information as the Real Estate Commissioner shall require in order to carry out the purposes of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.910.

Â Â Â Â Â  (3) Except where expressly prohibited by the declaration and subject to the requirements of ORS 100.135 (2) and subsections (9) and (10) of this section:

Â Â Â Â Â  (a) Not later than two years following the termination dates specified in subsections (2)(b) and (7)(d) of this section, such termination dates may be extended for a period not exceeding two years; and

Â Â Â Â Â  (b) The general description under subsection (2)(c) of this section and the information included in the declaration in accordance with subsection (7)(c), (g) and (h) of this section may be changed by an amendment to the declaration.

Â Â Â Â Â  (4) The information included in the declaration in accordance with subsection (2)(a) and (d) of this section and subsection (7)(a), (b), (e), (f) and (k) of this section may not be changed unless all owners agree to the change and record an amendment to the declaration in accordance with this chapter.

Â Â Â Â Â  (5) The name of the property shall include the word ÂcondominiumÂ or ÂcondominiumsÂ or the words Âa condominium.Â

Â Â Â Â Â  (6) A condominium may not bear a name which is the same as or deceptively similar to the name of any other condominium located in the same county.

Â Â Â Â Â  (7) If the condominium is a flexible condominium containing variable property, the declaration shall also contain a general description of the plan of development, including:

Â Â Â Â Â  (a) A statement that the rights provided for under ORS 100.150 (1) are being reserved.

Â Â Â Â Â  (b) A statement:

Â Â Â Â Â  (A) Of any limitations on rights reserved under ORS 100.150 (1), including whether the consent of any unit owner shall be required, and if so, a statement of the method by which the consent shall be ascertained; or

Â Â Â Â Â  (B) That there are no limitations on rights reserved under ORS 100.150 (1).

Â Â Â Â Â  (c) A statement of the total number of tracts of variable property within the condominium, including:

Â Â Â Â Â  (A) A designation of each tract as withdrawable or nonwithdrawable variable property;

Â Â Â Â Â  (B) Identification of each variable tract by a label in accordance with ORS 100.115 (2)(i);

Â Â Â Â Â  (C) A statement of the method of labeling each tract depicted on the plat in accordance with ORS 100.115 (2)(i); and

Â Â Â Â Â  (D) A statement of the total number of tracts of each type of variable property.

Â Â Â Â Â  (d) The termination date, which is the date or time period after which any right reserved under ORS 100.150 (1) will terminate, and a statement of the circumstances, if any, that will terminate any right on or before the date or time period specified. The date or time period may not exceed seven years from the recording of the conveyance of the first unit in the condominium to a person other than the declarant. Recording shall be in the county in which the property is located.

Â Â Â Â Â  (e) The maximum number of units that may be created.

Â Â Â Â Â  (f) A statement that the method used to establish the allocations of undivided interest in the common elements, the method used to determine liability for common expenses and right to common profits and the method used to allocate voting rights as additional units are created shall be the same as stated in the declaration in accordance with subsection (1)(f), (h) and (i) of this section.

Â Â Â Â Â  (g) A general description of all existing improvements and the nature and proposed use of any improvements that may be made on variable property if the improvements might substantially increase the proportionate amount of the common expenses payable by existing unit owners.

Â Â Â Â Â  (h) A statement of whether or not the declarant reserves the right to create limited common elements within any variable property, and if so, a general description of the types that may be created.

Â Â Â Â Â  (i) A statement that the plat shows the location and dimensions of all withdrawable variable property that is labeled ÂWITHDRAWABLE VARIABLE PROPERTY.Â

Â Â Â Â Â  (j) A statement that if by the termination date all or a portion of the withdrawable variable property has not been withdrawn or reclassified, the withdrawable property shall automatically be withdrawn from the condominium as of the termination date.

Â Â Â Â Â  (k) A statement of the rights of the association under ORS 100.155 (2).

Â Â Â Â Â  (L) A statement of whether or not all or any portion of the variable property may not be withdrawn from the condominium and, if so, with respect to the nonwithdrawable variable property:

Â Â Â Â Â  (A) A statement that the plat shows the location and dimensions of all nonwithdrawable property that is labeled ÂNONWITHDRAWABLE VARIABLE PROPERTY.Â

Â Â Â Â Â  (B) A description of all improvements that may be made and a statement of the intended use of each improvement.

Â Â Â Â Â  (C) A statement that, if by the termination date all or a portion of the variable property designated as Ânonwithdrawable variable propertyÂ has not been reclassified, the property shall automatically be reclassified as of the termination date as a general common element of the condominium and any interest in such property held for security purposes shall be automatically extinguished by such classification.

Â Â Â Â Â  (D) A statement of the rights of the association under ORS 100.155 (3).

Â Â Â Â Â  (m) A statement by the local governing body or appropriate department thereof that the withdrawal of any variable property designated as Âwithdrawable variable propertyÂ in the declaration in accordance with paragraph (L) of this subsection, will not violate any applicable planning or zoning regulation or ordinance. The statement may be attached as an exhibit to the declaration.

Â Â Â Â Â  (8) The plan of development for any variable property included in the declaration or any supplemental declaration of any stage in accordance with subsection (7) of this section shall be subject to any plan of development included in the declaration in accordance with subsection (2) of this section, except that the time limitation specified in subsection (7)(d) of this section shall govern any right reserved under ORS 100.150 (1) with respect to any variable property.

Â Â Â Â Â  (9) The information included in the declaration in accordance with subsection (7)(j), (k) and (m) of this section may not be deleted by amendment.

Â Â Â Â Â  (10) Approval by the unit owners shall not be required to redesignate variable property as Ânonwithdrawable variable propertyÂ by supplemental declaration or amendment if such redesignation is required by the local governing body or appropriate department thereof to comply with any planning or zoning regulation or ordinance. If as a result of such redesignation the information required to be included in the supplemental declaration or an amendment under subsection (7)(L)(B) of this section is inconsistent with the information included in the declaration or supplemental declaration in accordance with subsection (7)(g) of this section, an amendment to the declaration approved by at least 75 percent of owners shall be required.

Â Â Â Â Â  (11) The statement of an interest in property other than fee simple submitted to the condominium form of ownership and any easements, rights or appurtenances belonging to property submitted to the condominium form of ownership, whether leasehold or fee simple, shall include:

Â Â Â Â Â  (a) A reference to the recording index numbers and date of recording of the instrument creating the interest; or

Â Â Â Â Â  (b) A reference to the law, administrative rule, ordinance or regulation that creates the interest if the interest is created under law, administrative rule, ordinance or regulation and not recorded in the office of the recording officer of the county in which the property is located. [Formerly 94.029; 1995 c.31 Â§1; 1997 c.816 Â§3; 1999 c.677 Â§40; 2001 c.756 Â§26; 2003 c.569 Â§23]

Â Â Â Â Â  100.110 Approval of declaration, supplemental declaration or amendment required; prerequisites; fee. (1) Before a declaration, supplemental declaration or an amendment thereto may be recorded, it must be approved as provided in this section by the county assessor and the Real Estate Commissioner. Before a declaration or supplemental declaration may be recorded, it must be approved by the tax collector of the county in which the property is located. A declaration or amendment thereto may not be approved unless the requirements of subsections (2) to (6) of this section are met. Approval shall be evidenced by execution of the declaration or amendment or by a written approval attached thereto.

Â Â Â Â Â  (2) The county assessor of the county in which the property is located shall approve a declaration, supplemental declaration or amendment thereto if:

Â Â Â Â Â  (a) The name complies with ORS 100.105 (5) and (6); and

Â Â Â Â Â  (b) The plat and floor plans comply with the requirements of ORS 100.115.

Â Â Â Â Â  (3) The tax collector of the county in which the property is located shall approve the declaration or supplemental declaration, or an amendment that adds property to the condominium or changes the boundary of a unit for which a plat is required under ORS 100.115 (9)(a), if:

Â Â Â Â Â  (a) All ad valorem taxes, special assessments, fees, or other charges required by law to be placed upon the tax roll which have or will become a lien upon the property during the tax year have been paid;

Â Â Â Â Â  (b) Advance payment of ad valorem taxes, special assessments, fees or other charges which are not on the tax roll and for which payment is required under paragraph (a) of this subsection has been made to the tax collector utilizing the procedures contained in ORS 92.095 and 311.370; and

Â Â Â Â Â  (c) The additional taxes, penalty, and any interest attributable thereto, required because of disqualification of the property from any special assessment have been paid.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, the commissioner shall approve the declaration or amendment thereto if:

Â Â Â Â Â  (a) The declaration or the amendment thereto complies with the requirements of ORS 100.105 and 100.135;

Â Â Â Â Â  (b) The bylaws adopted under ORS 100.410 comply with the requirements of ORS 100.410 and 100.415;

Â Â Â Â Â  (c) The plat and floor plans comply with the requirements of ORS 100.115;

Â Â Â Â Â  (d) The declaration is for a conversion condominium and the declarant has submitted:

Â Â Â Â Â  (A) An affidavit that the notice of conversion was given in accordance with ORS 100.305 and that the notice period has expired;

Â Â Â Â Â  (B) An affidavit that the notice of conversion was given in accordance with ORS 100.305 and copies of the written consent of any tenants who received the notice of conversion before expiration of the notice; or

Â Â Â Â Â  (C) Any applicable combination of the requirements of subparagraphs (A) and (B) of this paragraph; and

Â Â Â Â Â  (e) A paper copy of the plat executed by the declarant and prepared in conformance with ORS 100.115 and a certification of plat execution, on a form prescribed and furnished by the commissioner, have been submitted stating that the paper copy is a true copy of the plat signed by the declarant. The certification may be executed by the declarant, the professional land surveyor who signed the surveyorÂs certificate on the plat, the attorney for the declarant, a representative of the title insurance company that issued the information required under ORS 100.640 (5) or 100.660 (2)(d) or another person authorized by the declarant in writing to execute the certification.

Â Â Â Â Â  (5) Approval by the commissioner shall not be required for an amendment to a declaration transferring the right of use of a limited common element pursuant to ORS 100.515 (5).

Â Â Â Â Â  (6) Before the commissioner approves the declaration or amendment thereto under this section:

Â Â Â Â Â  (a) The declarant shall pay to the commissioner a fee determined by the commissioner under ORS 100.670; and

Â Â Â Â Â  (b) For an amendment, the Condominium Information Report and the Annual Report described in ORS 100.260 shall be designated current by the Real Estate Agency as provided in ORS 100.255 and the fee required under ORS 100.670 shall be paid.

Â Â Â Â Â  (7) If the declaration or amendment thereto approved by the commissioner under subsection (4) of this section is not recorded in accordance with ORS 100.115 within two years from the date of approval by the commissioner, the approval shall automatically expire and the declaration or amendment thereto must be resubmitted for approval in accordance with this section. The commissionerÂs approval shall set forth the date on which the approval will expire. [Formerly 94.036; 1991 c.459 Â§339; 1993 c.270 Â§1; 1997 c.816 Â§4; 1999 c.677 Â§41; 2001 c.756 Â§27]

Â Â Â Â Â  100.115 Recording declaration and plat; plat contents; supplemental declaration and plat; approval of declaration and plat amendments; fees. (1) When a declaration or a supplemental declaration under ORS 100.125 is made and approved as required, it shall, upon the payment of the fees provided by law, be recorded by the recording officer. The fact of recording and the date thereof shall be entered thereon. At the time of recording the declaration or supplemental declaration, the person offering it for record shall also file an exact copy, certified by the recording officer to be a true copy thereof, with the county assessor.

Â Â Â Â Â  (2) A plat of the land described in the declaration or a supplemental plat described in a supplemental declaration, complying with ORS 92.050, 92.060 (1) and (2), 92.080 and 92.120, shall be recorded simultaneously with the declaration or supplemental declaration. Upon request, the person offering the plat or supplemental plat for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the characteristics of strength, stability and transparency required by the county surveyor. The plat or supplemental plat, titled in accordance with subsection (4) of this section, shall:

Â Â Â Â Â  (a) Show the location of:

Â Â Â Â Â  (A) All buildings and public roads. The location shall be referenced to a point on the boundary of the property; and

Â Â Â Â Â  (B) For a condominium containing units described in ORS 100.020 (3)(b)(C) or (D), the moorage space or floating structure. The location shall be referenced to a point on the boundary of the upland property regardless of a change in the location resulting from a fluctuation in the water level or flow.

Â Â Â Â Â  (b) Show the designation, location, dimensions and area in square feet of each unit including:

Â Â Â Â Â  (A) For units in a building described in ORS 100.020 (3)(b)(A), the horizontal and vertical boundaries of each unit and the common elements to which each unit has access. The vertical boundaries shall be referenced to a known benchmark elevation or other reference point as approved by the city or county surveyor;

Â Â Â Â Â  (B) For a space described in ORS 100.020 (3)(b)(B), the horizontal boundaries of each unit and the common elements to which each unit has access. If the space is located within a structure, the vertical boundaries also shall be shown and referenced to a known benchmark elevation or other reference point as approved by the city or county surveyor;

Â Â Â Â Â  (C) For a moorage space described in ORS 100.020 (3)(b)(C), the horizontal boundaries of each unit and the common elements to which each unit has access; and

Â Â Â Â Â  (D) For a floating structure described in ORS 100.020 (3)(b)(D), the horizontal and vertical boundaries of each unit and the common elements to which each unit has access. The vertical boundaries shall be referenced to an assumed elevation of an identified point on the floating structure even though the assumed elevation may change with the fluctuation of the water level where the floating structure is moored.

Â Â Â Â Â  (c) Identify and show, to the extent feasible, the location and dimensions of all limited common elements described in the declaration. The plat may not include any statement indicating to which unit the use of any noncontiguous limited common element is reserved.

Â Â Â Â Â  (d) Include a statement, including signature and official seal, of a registered architect, registered professional land surveyor or registered professional engineer certifying that the plat fully and accurately depicts the boundaries of the units of the building and that construction of the units and buildings as depicted on the plat has been completed, except that the professional land surveyor who prepared the plat need not affix a seal to the statement.

Â Â Â Â Â  (e) Include a surveyorÂs certificate, complying with ORS 92.070, that includes information in the declaration in accordance with ORS 100.105 (1)(a) and a metes and bounds description or other description approved by the city or county surveyor.

Â Â Â Â Â  (f) Include a statement by the declarant that the property and improvements described and depicted on the plat are subject to the provisions of ORS 100.005 to 100.625.

Â Â Â Â Â  (g) Include such signatures of approval as may be required by local ordinance or regulation.

Â Â Â Â Â  (h) Include any other information or data not inconsistent with the declaration that the declarant desires to include.

Â Â Â Â Â  (i) If the condominium is a flexible condominium, show the location and dimensions of all variable property identified in the declaration and label the variable property as ÂWITHDRAWABLE VARIABLE PROP- ERTYÂ or ÂNONWITHDRAWABLE VARIABLE PROPERTY,Â with a letter different from those designating a unit, building or other tract of variable property. If there is more than one tract, each tract shall be labeled in the same manner.

Â Â Â Â Â  (3) The supplemental plat required under ORS 100.150 (1) shall be recorded simultaneously with the supplemental declaration. Upon request, the person offering the supplemental plat for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the characteristics of strength, stability and transparency required by the county surveyor. The supplemental plat, titled in accordance with subsection (4) of this section, shall:

Â Â Â Â Â  (a) Comply with ORS 92.050, 92.060 (1), (2) and (4), 92.080, 92.120 and subsections (4) and (5) of this section.

Â Â Â Â Â  (b) If any property is withdrawn:

Â Â Â Â Â  (A) Show the resulting perimeter boundaries of the condominium after the withdrawal; and

Â Â Â Â Â  (B) Show the information required under subsection (2)(i) of this section as it relates to any remaining variable property.

Â Â Â Â Â  (c) If any property is reclassified, show the information required under subsection (2)(a) to (d) of this section.

Â Â Â Â Â  (d) Include a ÂDeclarantÂs StatementÂ that the property described on the supplemental plat is reclassified or withdrawn from the condominium and that the condominium exists as described and depicted on the plat.

Â Â Â Â Â  (e) Include a surveyorÂs affidavit complying with ORS 92.070.

Â Â Â Â Â  (4) The title of each supplemental plat described in ORS 100.120 shall include the complete name of the condominium, followed by the additional language specified in this subsection and the appropriate reference to the stage being annexed or tract of variable property being reclassified. Each supplemental plat for a condominium recorded on or after January 1, 2002, shall be numbered sequentially and shall:

Â Â Â Â Â  (a) If property is annexed under ORS 100.125, include the words ÂSupplemental Plat No._____: Annexation of Stage_____; or

Â Â Â Â Â  (b) If property is reclassified under ORS 100.150, include the words ÂSupplemental Plat No._____: Reclassification of Variable Property, Tract_____.

Â Â Â Â Â  (5) Before a plat or a supplemental plat may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. Before approving the plat as required by this section, the city or county surveyor shall:

Â Â Â Â Â  (a) Check the boundaries of the plat and units and take measurements and make computations necessary to determine that the plat complies with this section.

Â Â Â Â Â  (b) Determine that the name complies with ORS 100.105 (5) and (6).

Â Â Â Â Â  (c) Determine that the following are consistent:

Â Â Â Â Â  (A) The designation and area in square feet of each unit shown on the plat and the unit designations and areas contained in the declaration in accordance with ORS 100.105 (1)(d);

Â Â Â Â Â  (B) Limited common elements identified on the plat and the information contained in the declaration in accordance with ORS 100.105 (1)(g);

Â Â Â Â Â  (C) The description of the property in the surveyorÂs certificate included on the plat and the description contained in the declaration in accordance with ORS 100.105 (1)(a); and

Â Â Â Â Â  (D) For a flexible condominium, the variable property depicted on the plat and the identification of the property contained in the declaration in accordance with ORS 100.105 (7)(c).

Â Â Â Â Â  (6) The person offering the plat for approval shall:

Â Â Â Â Â  (a) Submit a copy of the proposed declaration and bylaws or applicable supplemental declaration at the time the plat is submitted; and

Â Â Â Â Â  (b) Submit the original or a copy of the executed declaration and bylaws or the applicable supplemental declaration approved by the commissioner if required by law prior to approval.

Â Â Â Â Â  (7) For performing the services described in subsection (5)(a) to (c) of this section, the city surveyor or county surveyor shall collect from the person offering the plat for approval a fee of $150 plus $25 per building. The governing body of a city or county may establish a higher fee by resolution or order.

Â Â Â Â Â  (8)(a) Whenever variable property is reclassified or withdrawn as provided in ORS 100.155 (1) or (2) or property is removed as provided in ORS 100.600 (2), the county surveyor shall, upon the surveyorÂs copy of all previously recorded plats relating to the variable property or property being removed and upon any copy thereof certified by the county clerk, trace, shade or make other appropriate marks or notations, including the date and the surveyorÂs name or initials, with archival quality black ink in such manner as to denote the reclassification, withdrawal or removal. The recording index numbers and date of recording of the supplemental declaration and plat or amendment and amended plat shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after the plat is recorded.

Â Â Â Â Â  (b) For performing the activities described in this subsection, the county clerk shall collect a fee set by the county governing body. The county clerk shall also collect a fee set by the county governing body to be paid to the county surveyor for services provided under this subsection.

Â Â Â Â Â  (9) In addition to the provisions of subsection (12) of this section, a plat, including any floor plans that are a part of the plat, may be amended as follows:

Â Â Â Â Â  (a)(A) Except as otherwise provided in ORS 100.600, a change to the boundary of the property, a unit or a limited common element or a change to the configuration of other information required to be graphically depicted on the plat shall be made by a plat entitled ÂPlat AmendmentÂ that shall reference in the title of the amendment the recording information of the original plat and any previous plat amendments.

Â Â Â Â Â  (B) The plat amendment shall comply with ORS 92.050, 92.060 (1), (2) and (4), 92.080 and 92.120 and shall include:

Â Â Â Â Â  (i) A graphic depiction of the change.

Â Â Â Â Â  (ii) For a change to the boundary of the property, a surveyorÂs certificate, complying with ORS 92.070.

Â Â Â Â Â  (iii) For a change to a boundary of a unit or a limited common element or a change to other information required to be graphically depicted, the statement of a registered architect, registered professional land surveyor or registered professional engineer described in subsection (2)(d) of this section.

Â Â Â Â Â  (iv) A declaration by the chairperson and secretary on behalf of the association of unit owners that the plat is being amended pursuant to this subsection. Such declaration shall be executed and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (C) The plat amendment shall be accompanied by an amendment to the declaration authorizing such plat amendment. The declaration amendment shall be executed, approved and recorded in accordance with ORS 100.110 and 100.135.

Â Â Â Â Â  (D) Before a plat amendment may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. The surveyor shall approve the plat amendment if it complies with the requirements of this subsection. The person offering the plat amendment shall:

Â Â Â Â Â  (i) Submit a copy of the proposed amendment to the declaration required under this paragraph when the plat amendment is submitted; and

Â Â Â Â Â  (ii) Submit the original or a copy of the executed amendment to the declaration approved by the commissioner if required by law prior to approval of the plat amendment.

Â Â Â Â Â  (E) Upon request, the person offering the plat amendment for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat amendment, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the strength, stability and transparency required by the county surveyor.

Â Â Â Â Â  (b)(A) A change to a restriction or other information not required to be graphically depicted on the plat may be made by amendment of the declaration without a plat amendment described in paragraph (a) of this subsection. An amendment under this paragraph shall include:

Â Â Â Â Â  (i) A reference to recording index numbers and date of recording of the declaration, plat and any applicable supplemental declarations, amendments, supplemental plats or plat amendments.

Â Â Â Â Â  (ii) A description of the change to the plat.

Â Â Â Â Â  (iii) A statement that the amendment was approved in accordance with the declaration and ORS 110.135.

Â Â Â Â Â  (B) The amendment shall be executed, approved and recorded in accordance with ORS 100.110 and 100.135.

Â Â Â Â Â  (C) Before the amendment may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. The surveyor shall approve the amendment if it complies with this subsection. Such approval shall be evidenced by execution of the amendment or by written approval attached thereto.

Â Â Â Â Â  (c)(A) Floor plans of a condominium for which a plat was not required at the time of creation may be amended by an amendment to the declaration. An amendment under this paragraph shall include:

Â Â Â Â Â  (i) A reference to recording index numbers and date of recording of the declaration and any applicable supplemental declarations or amendments.

Â Â Â Â Â  (ii) A description of the change to the floor plans.

Â Â Â Â Â  (iii) A graphic depiction of any change to the boundaries of a unit or common element and a statement by a registered architect, registered professional land surveyor or registered professional engineer certifying that such graphic depiction fully and accurately depicts the boundaries of the unit or common element as it currently exists.

Â Â Â Â Â  (B) The amendment shall be approved and recorded in accordance with ORS 100.110 and 100.135 except that any change to the floor plans need only comply with the requirements of the unit ownership laws in effect at the time the floor plans were initially recorded.

Â Â Â Â Â  (10) After recording of any declaration amendment or plat amendment pursuant to subsection (9) of this section, the county surveyor shall, upon the surveyorÂs copy of all previously recorded plats relating to the condominium and any copies filed under ORS 92.120 (3), make such appropriate marks or notations, including the date and the surveyorÂs name or initials, with archival quality black ink in such manner as to denote the changes. The recording index numbers and date of recording of the declaration amendment and any plat amendment shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after the plat is recorded.

Â Â Â Â Â  (11) For performing the services described in subsections (9) and (10) of this section, the county surveyor shall collect from the person offering the plat amendment or declaration amendment for approval a fee established by the county governing body.

Â Â Â Â Â  (12) The following may be amended by an affidavit of correction in accordance with ORS 92.170:

Â Â Â Â Â  (a) A plat, whenever recorded.

Â Â Â Â Â  (b) Floor plans recorded prior to October 15, 1983. [Formerly 94.042; 1991 c.763 Â§28; 1997 c.489 Â§8; 1997 c.816 Â§5; 1999 c.677 Â§42; 1999 c.710 Â§7; 2001 c.104 Â§30; 2001 c.173 Â§3; 2001 c.756 Â§28; 2003 c.569 Â§24; 2005 c.22 Â§75]

Â Â Â Â Â  100.120 Supplemental declaration and plat required to annex additional property or reclassify variable property; termination date. (1) To annex additional property to the condominium or to reclassify variable property under ORS 100.125 or 100.150, a supplemental declaration and a supplemental plat shall be executed, approved and recorded by declarant at the time of each annexation or reclassification. The supplemental plat shall comply with ORS 100.115 and the supplemental declarations shall:

Â Â Â Â Â  (a) Include a reference to recording index numbers and date of recording of the initial declaration and bylaws.

Â Â Â Â Â  (b) Be consistent with the provisions of the original declaration prepared pursuant to ORS 100.105 and any prior recorded supplemental declarations.

Â Â Â Â Â  (c) Contain the information required by ORS 100.105 (1) insofar as that information relates to the property being annexed or reclassified.

Â Â Â Â Â  (d) State the allocation of undivided interest in the common elements of each unit previously submitted to the provisions of this chapter upon the creation or annexation of the additional property.

Â Â Â Â Â  (e) If the stage being annexed contains any variable property, include the information required under ORS 100.105 (7) insofar as that information relates to the property being annexed. The termination date shall be consistent with the information included in the declaration in accordance with ORS 100.105 (2)(b) but may not exceed seven years from the recording of the conveyance of the first unit in the stage to a person other than the declarant. Recording shall be in the county in which the property is located.

Â Â Â Â Â  (2) If the Condominium Information Report and the Annual Report described in ORS 100.250 are designated current as provided in ORS 100.255, all such supplemental declarations and plats shall be approved, executed and recorded as provided in ORS 100.100, 100.110 and 100.115. No unit being annexed or created by a supplemental declaration shall be conveyed until after such recording.

Â Â Â Â Â  (3) To withdraw all or a portion of variable property from a flexible condominium pursuant to ORS 100.150 (1)(b), a supplemental declaration and plat shall be recorded in accordance with subsection (2) of this section. The supplemental plat shall comply with ORS 100.115 (3) and the supplemental declaration shall:

Â Â Â Â Â  (a) Be consistent with the provisions of the declaration or supplemental declaration drawn pursuant to ORS 100.105 (7).

Â Â Â Â Â  (b) Include a metes and bounds legal description of the variable property being withdrawn.

Â Â Â Â Â  (c) Include a metes and bounds legal description of the resulting boundaries of the condominium after the withdrawal.

Â Â Â Â Â  (d) State whether or not any variable property remains which may be reclassified or withdrawn from the condominium and, if property may be withdrawn, include the statement required under ORS 100.105 (7)(m).

Â Â Â Â Â  (e) If any variable property is being redesignated as Ânonwithdrawable variable property,Â include the information required under ORS 100.105 (7)(L).

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, as to property submitted to unit ownership after October 4, 1977, additional units may not be added within property previously submitted to unit ownership unless all unit owners consent to an amendment to the declaration, plat and any floor plans recorded pursuant to ORS 100.115 in order to provide for such additional units.

Â Â Â Â Â  (5) As to property submitted to unit ownership before September 27, 1987, if the declaration provides that additional property may be annexed to the condominium, any subsequent stage may contain variable property. The termination date may not be later than the earlier of:

Â Â Â Â Â  (a) The date specified in the declaration under ORS 100.105 (2)(b); or

Â Â Â Â Â  (b) Seven years from the recording of the conveyance of the first unit in the condominium to a person other than the declarant. Recording shall be in the county in which the property is located. [Formerly 94.047; 1995 c.31 Â§2; 1999 c.677 Â§43; 2001 c.756 Â§29]

Â Â Â Â Â  100.122 Declaration prevails over inconsistent provisions of bylaws or articles of incorporation. In the event of a conflict between the declaration and the bylaws or between the declaration and any articles of incorporation, the declaration shall prevail except to the extent the declaration is inconsistent with ORS 100.005 to 100.910. [1999 c.677 Â§62]

Â Â Â Â Â  Note: 100.122 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.125 Annexation of additional property; requirements. Subject to ORS 100.120 (4), if the declaration complies with ORS 100.105 (2), until the termination date, additional property may be annexed to the condominium by the recording of a supplemental declaration and supplemental plat in accordance with ORS 100.115 and 100.120. [Formerly 94.048; 2001 c.756 Â§30]

Â Â Â Â Â  100.130 Relocation of unit boundaries and common elements by amendment to declaration. (1) Subject to any limitations contained in the declaration, the boundaries between adjoining units, including any intervening common elements, may be relocated or eliminated by an amendment to the declaration. The owners of the affected units shall submit to the board of directors of the association a proposed amendment which shall identify the units involved, state any reallocations of common element interest, voting rights, common expense liability and right to common profits and contain words of conveyance. The board of directors shall approve the amendment unless it determines within 45 days that the reallocations are unreasonable or the relocation or elimination will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (2) The board of directors of the association of unit owners may require the owners of the affected units to submit an opinion of a registered architect or registered professional engineer that the proposed relocation or elimination will not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (3) The board of directors of the association or any agent appointed by the board of directors may supervise the work necessary to effect the boundary relocation or elimination.

Â Â Â Â Â  (4) Any expenses incurred under subsections (2) and (3) of this section shall be charged to the owners of the units requesting the boundary relocation or elimination.

Â Â Â Â Â  (5) The amendment shall be executed by the owners and mortgagees or trust deed beneficiaries of the affected units, certified by the chairperson and secretary of the association and approved and recorded in accordance with ORS 100.135 (2)(b).

Â Â Â Â Â  (6) An amendment to the plat and any floor plans necessary to show the altered boundaries between the adjoining units shall be recorded in accordance with ORS 100.115. [Formerly 94.053; 2003 c.569 Â§25]

Â Â Â Â Â  100.135 Amendments to declaration; requirements; procedure. (1) Unless otherwise provided in the declaration, an amendment to the declaration may be proposed by a majority of the board of directors of the association of unit owners or by least 30 percent of the unit owners.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 100.005 to 100.625, an amendment of the declaration is not effective unless:

Â Â Â Â Â  (a) The amendment is approved by the unit owners as provided in this section and the Real Estate Commissioner and county assessor according to ORS 100.110; and

Â Â Â Â Â  (b) The amendment, certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with the declaration and the provisions of this section and acknowledged in the manner provided for acknowledgment of deeds, is recorded notwithstanding a provision in a declaration, including a declaration recorded before January 1, 2002, that requires amendments to be executed and acknowledged by all owners approving the amendment.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 100.105 or 100.130 or this section, the declaration may be amended only with the approval of at least 75 percent of owners, or such greater percentage as may be required by the declaration.

Â Â Â Â Â  (4) Unless the declaration requires a greater percentage:

Â Â Â Â Â  (a) The declaration and plat may be amended to change a general common element to a limited common element or change the boundary of a limited common element with the approval of at least 75 percent of owners and approval of the owners of all units to which the limited common element appertains.

Â Â Â Â Â  (b) The declaration may be amended to change a limited common element, or portion thereof, to a general common element with the approval of the owners of all units to which the limited common element appertains and the board of directors.

Â Â Â Â Â  (5)(a) Except as otherwise provided in ORS 100.120, 100.130, 100.515, 100.600, 100.605 and 100.625 and paragraph (b) of this subsection or other provisions of the Oregon Condominium Act, an amendment that changes the boundary of the property or a unit shall be approved by all unit owners. Such amendment shall constitute a conveyance and shall include words of conveyance. In addition to the certification required under subsection (2)(b) of this section, an amendment to the boundary of a unit shall also be executed by the owners of all affected units.

Â Â Â Â Â  (b) An amendment that adds property owned by the association to the condominium as a common element shall constitute a conveyance and shall:

Â Â Â Â Â  (A) Be approved by at least 75 percent of owners;

Â Â Â Â Â  (B) Contain words of conveyance;

Â Â Â Â Â  (C) Be executed by the chairperson and secretary of the association on behalf of the unit owners and be certified in accordance with subsection (2)(b) of this section; and

Â Â Â Â Â  (D) Be accompanied by a plat amendment in accordance with ORS 100.115.

Â Â Â Â Â  (c) Nothing in paragraph (b) of this subsection is intended to require property acquired or held by the association pursuant to ORS 100.405 (4)(i) to be added to the condominium.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 100.005 to 100.625, an amendment may not change the allocation of undivided interest in the common elements, the method of determining liability for common expenses, the method of determining the right to common profits or the method of determining voting rights of any unit unless such amendment has been approved by the owners of the affected units.

Â Â Â Â Â  (7) The declaration may not be amended to limit or diminish any right of a declarant reserved under ORS 100.105 (2) or (7) or any other special declarant right without the consent of the declarant. However, the declarant may waive the declarantÂs right of consent.

Â Â Â Â Â  (8) Nothing in this section shall affect any other approval that may be required by the declaration, bylaws or other instrument.

Â Â Â Â Â  (9) During a period of declarant control reserved under ORS 100.200, voting on an amendment under this section must be without regard to any weighted vote or other special voting allocation reserved by the declarant unless the declaration provides that the declarant has the right to exercise the voting rights with respect to specifically described amendments. Nothing in this subsection prohibits a declarant from reserving the right that declarantÂs consent is required for an amendment during a period of declarant control reserved in the declaration.

Â Â Â Â Â  (10) An amendment to a declaration or a supplemental declaration shall be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to such amendment unless an action is brought within one year after the date such amendment was recorded or the face of the recorded amendment indicates that the amendment received the approval of fewer votes than are required for such approval. However, nothing in this subsection shall prevent the further amendment of an amended declaration or plat in accordance with ORS 100.005 to 100.625.

Â Â Â Â Â  (11)(a) The board of directors, by resolution and without the further approval of the unit owners, may cause a restated declaration to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section.

Â Â Â Â Â  (b) A declaration restated under this subsection must:

Â Â Â Â Â  (A) Include all previously adopted amendments that are in effect and may not include any other changes except to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (B) Include a statement that the board of directors has adopted a resolution in accordance with paragraph (a) of this subsection and is causing the declaration to be restated and recorded under this subsection;

Â Â Â Â Â  (C) Include a reference to the recording index numbers and date of recording of the initial declaration and all previously recorded amendments that are in effect and are being codified;

Â Â Â Â Â  (D) Include a certification by the chairperson and secretary of the association that the restated declaration includes all previously adopted amendments that are in effect, that amendments were approved by the county assessor and tax collector if required under ORS 100.110 and that no other changes were made except, if applicable, to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (E) Be executed and acknowledged by the chairperson and secretary of the association and recorded in the deed records of each county in which the condominium is located; and

Â Â Â Â Â  (F) Be approved by the commissioner, and by the county assessor and the tax collector under ORS 100.110 if the restated declaration includes any amendments required to be approved by the county assessor and the tax collector under ORS 100.110 but not previously approved.

Â Â Â Â Â  (c) The board of directors shall cause a copy of the recorded restated declaration, including the recording information, to be filed with the commissioner. [Formerly 94.059; 1995 c.31 Â§3; 1997 c.816 Â§6; 1999 c.677 Â§70; 2001 c.756 Â§31; 2003 c.569 Â§26]

Â Â Â Â Â  100.140 Temporary relocation of floating structure; security interests upon termination of condominium. (1) A floating structure described in ORS 100.020 (3)(b)(D) that constitutes part of a condominium may be temporarily relocated for purposes of safety, renovation, repair or remodeling without affecting its status as a condominium or real property. However, if the floating structure is not returned to its original location within 18 months after the relocation, the condominium shall be terminated or, if there are remaining units, partially terminated pursuant to ORS 100.600 and subsection (2) of this section.

Â Â Â Â Â  (2) If the condominium is terminated, all security interests affecting any interest in the condominium shall continue to be considered a security in real property after the termination, notwithstanding that the floating structure portion of the condominium may be physically moved from its permanent moorage.

Â Â Â Â Â  (3) When a floating structure has been relocated under subsection (1) of this section, the board of directors of the association shall give written notice of the temporary location of the structure to the county assessor within 10 days of the relocation. [1997 c.816 Â§18]

Â Â Â Â Â  Note: 100.140 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

FLEXIBLE CONDOMINIUMS

Â Â Â Â Â  100.150 DeclarantÂs options until termination date. (1) With regard to a flexible condominium, before the termination date, and by recording a supplemental declaration and a supplemental plat in accordance with ORS 100.115 and 100.120, the declarant may:

Â Â Â Â Â  (a) Reclassify all or a portion of the property designated as variable in the declaration and on the plat, as one or more general common elements, limited common elements, units or a combination of the elements and units.

Â Â Â Â Â  (b) Unless designated in the declaration or on the plat as nonwithdrawable property, withdraw all or a portion of the variable property from the condominium.

Â Â Â Â Â  (2) Until variable property is withdrawn or reclassified as provided in subsection (1) of this section or under ORS 100.155 (1):

Â Â Â Â Â  (a) The property shall be a distinct classification of property and may not be a common element or unit of the condominium.

Â Â Â Â Â  (b) The property shall be considered a parcel of real property and shall be subject to separate assessment and taxation by any taxing unit in like manner as other parcels of real property.

Â Â Â Â Â  (c) Unless otherwise specifically provided in the declaration or supplemental declaration:

Â Â Â Â Â  (A) The declarant shall be responsible for the payment of all assessments, taxes and other expenses of the variable property. If the declarant fails to pay any expenses of any variable property designated as nonwithdrawable variable property, the board of directors may elect to pay the expenses and assess the unit owners as a common expense. All costs incurred may be charged to the declarant.

Â Â Â Â Â  (B) Ownership or occupancy of variable property shall not confer any right to use the common elements of the condominium.

Â Â Â Â Â  (C) Ownership or occupancy of units shall not confer any right to use variable property.

Â Â Â Â Â  (D) Variable property shall not be subject to assessments for expenses of the condominium. [Formerly 94.021; 2001 c.756 Â§32]

Â Â Â Â Â  100.155 Variable property; uses and restrictions. (1) If by the termination date specified in the declaration there is any remaining variable property:

Â Â Â Â Â  (a) Any property designated nonwithdrawable variable property shall become part of the common elements and any interest in such property held for security purposes shall be automatically extinguished by reclassification.

Â Â Â Â Â  (b) Any property designated withdrawable variable property shall be automatically withdrawn from the condominium as of the termination date.

Â Â Â Â Â  (c) Subject to paragraph (d) of this subsection, the association may record in the office of the recording officer in the county in which the condominium is located:

Â Â Â Â Â  (A) For property reclassified under paragraph (a) of this subsection, a ÂStatement of Reclassification of Variable PropertyÂ stating that the remaining nonwithdrawable variable property has been reclassified to common elements pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (B) For property withdrawn under paragraph (b) of this subsection, a ÂStatement of Withdrawal of Variable Property from CondominiumÂ stating that remaining withdrawable variable property has been withdrawn from the condominium pursuant to paragraph (b) of this subsection.

Â Â Â Â Â  (d) A statement described in paragraph (c) of this subsection shall:

Â Â Â Â Â  (A) Include the name of the condominium, a reference to the recording index numbers and date of recording of the declaration, the plat creating the affected variable property and any applicable supplemental declaration.

Â Â Â Â Â  (B) Include a description of the reclassified or withdrawn variable property complying with ORS 93.600.

Â Â Â Â Â  (C) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (e) After recording a statement under paragraph (c) of this subsection, the association shall provide a copy of the recorded statement to the county surveyor. Upon receipt of the copy or other notification, the county surveyor shall, upon the surveyorÂs copy of all previously recorded plats relating to the condominium and any copies of the plat filed under ORS 92.120 (3), make appropriate marks and notations, including the date and the surveyorÂs name or initials, with archival quality black ink in a manner that denotes the reclassification or withdrawal. The recording index numbers and date of recording of the statement shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after it is recorded with the county clerk.

Â Â Â Â Â  (2)(a) Unless expressly prohibited by the declaration, any variable property automatically withdrawn from the condominium under subsection (1)(b) of this section or voluntarily withdrawn under ORS 100.150 (1)(b) may be later annexed to the condominium by the recording of a supplemental declaration and plat in accordance with ORS 100.120 (2) if such action is first approved by at least 75 percent of all voting rights in the manner required for an amendment to the declaration.

Â Â Â Â Â  (b) The supplemental declaration and plat shall be executed by the chairperson and secretary on behalf of the association and acknowledged in the manner provided for acknowledgment of deeds by such officers. Except for the termination date, the supplemental declaration shall comply with ORS 100.120 (1) and shall state that the annexation was approved by at least 75 percent of all voting rights.

Â Â Â Â Â  (3)(a) Unless expressly prohibited by the declaration and notwithstanding the termination date, the association may, with respect to any variable property automatically reclassified, exercise any rights previously held by the declarant. The exercise of any right shall first be approved by at least a majority of all voting rights. All other actions relating to such reclassified general common elements shall be regulated and governed in like manner as other general common elements of the condominium.

Â Â Â Â Â  (b) If a supplemental declaration and plat is required for any action, the plat shall be executed by the chairperson and secretary of the association and shall comply with the requirements of this chapter as to a supplemental declaration and the recording of plats.

Â Â Â Â Â  (4) Title to any additional units created under subsection (3) of this section shall automatically be vested in the association upon the recording of a supplemental declaration and plat. The board of directors acting on behalf of the association shall have the power to hold, convey, lease, encumber or otherwise deal with a unit or any interest therein in like manner as other property owned by the association.

Â Â Â Â Â  (5) The county clerk may charge a fee for recording a statement under this section according to provisions of ORS 205.320 (4). [Formerly 94.022; 2001 c.756 Â§33]

RIGHTS AND DUTIES OF DECLARANT

Â Â Â Â Â  100.170 Easement held by declarant. Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging any obligation of the declarant or exercising any special declarant right, whether arising under the provisions of this chapter or reserved in the declaration or bylaws. [Formerly 94.066]

Â Â Â Â Â  100.175 Reserve account for replacing common elements; reserve study; 30-year maintenance plan. (1) The declarant shall:

Â Â Â Â Â  (a) Conduct a reserve study described in subsection (3) of this section; and

Â Â Â Â Â  (b) Establish a reserve account for replacement of those common elements all or part of which will normally require replacement in more than three and less than 30 years, for exterior painting if the common elements include exterior painted surfaces, and for such other items as may be required by the declaration or bylaws. The reserve account need not include:

Â Â Â Â Â  (A) Items that could reasonably be funded from operating assessments; or

Â Â Â Â Â  (B) A reserve for limited common elements for which maintenance and replacement are the responsibility of one or more unit owners under the provisions of the declaration or bylaws.

Â Â Â Â Â  (2)(a) The reserve account must be funded by assessments against the individual units for the purposes for which the reserve account is being established.

Â Â Â Â Â  (b) The assessment under this subsection will accrue from the time of the conveyance of the first individual unit assessed as provided in ORS 100.530.

Â Â Â Â Â  (3)(a) The reserve account shall be established in the name of the association of unit owners that will be responsible for administering the account and for making periodic payments into the account.

Â Â Â Â Â  (b) The reserve portion of the initial assessment determined by the declarant shall be based on the following:

Â Â Â Â Â  (A) The reserve study described in paragraph (c) of this subsection;

Â Â Â Â Â  (B) In the case of a conversion condominium, the statement described in ORS 100.655 (1)(g); or

Â Â Â Â Â  (C) Other reliable information.

Â Â Â Â Â  (c) The board of directors of the association annually shall conduct a reserve study or review and update an existing study to determine the reserve account requirements and may:

Â Â Â Â Â  (A) Adjust the amount of payments in accordance with the study or review; and

Â Â Â Â Â  (B) Provide for other reserve items that the board of directors, in its discretion, may deem appropriate.

Â Â Â Â Â  (d) The reserve study shall include:

Â Â Â Â Â  (A) Identification of all items for which reserves are to be established;

Â Â Â Â Â  (B) The estimated remaining useful life of each item as of the date of the reserve study;

Â Â Â Â Â  (C) An estimated cost of maintenance, repair or replacement of each item at the end of its useful life; and

Â Â Â Â Â  (D) A 30-year plan for the maintenance, repair and replacement of common elements and association property with regular and adequate contributions, adjusted by estimated inflation and interest earned on reserves, to meet the maintenance, repair and replacement schedule.

Â Â Â Â Â  (4) The 30-year plan under subsection (3) of this section shall:

Â Â Â Â Â  (a) Be appropriate for the size and complexity of the common elements and association property; and

Â Â Â Â Â  (b) Address issues that include but are not limited to warranties and the useful life of the common elements and association property.

Â Â Â Â Â  (5) The board of directors and the declarant shall, within 30 days after conducting the reserve study, provide to every unit owner a written summary of the reserve study and of any revisions to the 30-year plan adopted by the board of directors or the declarant as a result of the reserve study.

Â Â Â Â Â  (6)(a) If the declaration or bylaws require a reserve account, the reserve study requirements of subsection (3) of this section first apply to the association of a condominium recorded prior to October 23, 1999:

Â Â Â Â Â  (A) Upon adoption of a resolution by the board of directors in accordance with the bylaws providing that the requirements of subsection (3) of this section apply to the association; or

Â Â Â Â Â  (B) Upon submission to the board of directors of a petition signed by a majority of unit owners mandating that the requirements of subsection (3) of this section apply to the association.

Â Â Â Â Â  (b) The reserve study shall be completed within one year of the date of adoption of the resolution or submission of the petition to the board of directors.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, the reserve account is to be used only for the purposes for which reserves have been established and is to be kept separate from other funds.

Â Â Â Â Â  (b) After the individual unit owners have assumed administrative responsibility for the association under ORS 100.210, if the board of directors has adopted a resolution, which may be an annual continuing resolution, authorizing the borrowing of funds:

Â Â Â Â Â  (A) The board of directors may borrow funds from the reserve account to meet high seasonal demands on the regular operating funds or to meet unexpected increases in expenses.

Â Â Â Â Â  (B) Not later than the adoption of the budget for the following year, the board of directors shall adopt by resolution a written payment plan providing for repayment of the borrowed funds within a reasonable period.

Â Â Â Â Â  (8) Restrictions on the use of the reserve account do not prohibit its prudent investment subject to any constraints on investment of association funds imposed by the declaration, bylaws or rules of the association of unit owners.

Â Â Â Â Â  (9) Assessments paid into the reserve account are the property of the association of unit owners and are not refundable to sellers of units.

Â Â Â Â Â  (10) In addition to the authority of the board of directors under subsection (3)(c) of this section, following turnover, the association may:

Â Â Â Â Â  (a) On an annual basis, elect not to fund the reserve account described in subsection (1) of this section by unanimous vote of the owners; or

Â Â Â Â Â  (b) Elect to reduce or increase future assessments for the reserve account described in subsection (1) of this section by an affirmative vote of at least 75 percent of the owners. [Formerly 94.072; 1997 c.816 Â§7; 1999 c.677 Â§44; 2001 c.756 Â§34; 2003 c.569 Â§27; 2005 c.543 Â§2]

WARRANTIES ON NEW UNITS

Â Â Â Â Â  100.185 Express warranties; form; exclusion of implied warranties; exemption for consumer products; claims. (1) The declarant shall expressly warrant against defects in the plumbing, electrical, mechanical, structural, and all other components of the newly constructed units and common elements. Such warranty:

Â Â Â Â Â  (a) Shall exist on a unit and the related limited common elements for not less than one year from the date of delivery of possession of that unit by the declarant to the first unit owner other than the declarant;

Â Â Â Â Â  (b) Shall exist on the general common elements for not less than one year from the initial conveyance of title to a unit by the declarant to a unit owner other than the declarant, or, in the case of a staged or a flexible condominium, for not less than one year from such initial conveyance of title or completion of the construction of the specific general common element, whichever is later;

Â Â Â Â Â  (c) Shall be contained in the contract or other agreement to purchase;

Â Â Â Â Â  (d) Shall be separate from, and in addition to, any warranties provided by any other person;

Â Â Â Â Â  (e) Shall be in lieu of any implied warranties by the declarant against defects in the plumbing, electrical, mechanical, structural or other components of any newly constructed unit or common elements; and

Â Â Â Â Â  (f) Shall name the association of unit owners as an express beneficiary with regard to general common elements.

Â Â Â Â Â  (2) A written claim reasonably specifying a breach of the warranty on the unit and the related limited common elements must be delivered to the declarant before the expiration of such warranty. A written claim reasonably specifying a breach of the warranty on the general common elements must be delivered to the declarant within two years of expiration of such warranty, but the claim must be for a defect existing prior to the expiration of such warranty under this section. An action to enforce such warranty shall not be commenced later than four years after expiration of such warranty.

Â Â Â Â Â  (3) For the purposes of this section, Ânewly constructed units and common elementsÂ means:

Â Â Â Â Â  (a) Units and related limited common elements:

Â Â Â Â Â  (A) That have been substantially completed for less than three years; and

Â Â Â Â Â  (B) That have been occupied for less than 12 months.

Â Â Â Â Â  (b) General common elements:

Â Â Â Â Â  (A) That have been substantially completed for less than three years; and

Â Â Â Â Â  (B) That were constructed contemporaneously with units that have been occupied for less than 12 months.

Â Â Â Â Â  (4) The warranty required under subsection (1) of this section is not required for consumer products as defined in 15 United States Code 2301 (1). [Formerly 94.017; 1999 c.677 Â§45; 2001 c.756 Â§35]

DECLARANT CONTROL; TURNOVER

Â Â Â Â Â  100.200 Declarant control of association. (1) Subject to subsection (2) of this section, the declaration or bylaws may specifically provide for a period of declarant control of the association of unit owners, during which period a declarant or person designated by the declarant may appoint and remove officers and members of the board of directors and exercise powers and responsibilities otherwise assigned by the declaration, bylaws or the provisions of this chapter to the association, the officers or the board of directors. No formal or written proxy or power of attorney need be required of the unit owners to vest the declarant with such authority. Declarant control may be achieved by allocating in the declaration greater voting rights to a unit owned by the declarant.

Â Â Â Â Â  (2) The declaration or bylaws may not provide for a period of administrative control of the association of unit owners by the declarant for a period exceeding:

Â Â Â Â Â  (a) In a single stage condominium the earlier of:

Â Â Â Â Â  (A) Three years from the date the first unit is conveyed; or

Â Â Â Â Â  (B) The date of conveyance to persons other than the declarant of 75 percent of the units.

Â Â Â Â Â  (b) In a staged or flexible condominium the earlier of:

Â Â Â Â Â  (A) Seven years from the date the first unit is conveyed; or

Â Â Â Â Â  (B) The date of conveyance to persons other than the declarant of 75 percent of the units which may be created or annexed under ORS 100.125 or 100.150, whichever is applicable.

Â Â Â Â Â  (3) A declarant may voluntarily relinquish any rights reserved in the declaration or bylaws under subsection (1) of this section.

Â Â Â Â Â  (4) Upon the expiration of any period of declarant control reserved in the declaration or bylaws under subsection (1) of this section, such right shall automatically pass to the unit owners, including the declarant if the declarant then owns one or more units in the condominium.

Â Â Â Â Â  (5) A declaration or bylaws may not be amended to increase the scope of any rights reserved in the declaration or bylaws under subsection (1) of this section without the consent of all unit owners.

Â Â Â Â Â  (6) The limitations specified in subsection (2) of this section shall not limit any right reserved by the declarant under ORS 100.105 (2) or (7), 100.125 or 100.150 or any other special declarant right which does not relate to administrative control of the association by the declarant including, but not limited to, the right to require that the declaration or bylaws may not be amended without the declarantÂs consent until a stated date, the expiration of a stated number of years or the occurrence of a stipulated event.

Â Â Â Â Â  (7) The limitations of subsection (2) of this section do not apply to a condominium or condominium units committed to a timeshare plan as defined in ORS 94.803. [Formerly 94.078]

Â Â Â Â Â  100.205 Transitional committee; notice of meeting for formation. A transitional committee shall be established as provided in this section in a single stage condominium consisting of at least 20 units and in a staged or flexible condominium if the number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150 totals at least 20.

Â Â Â Â Â  (1) Unless the turnover meeting has been held, the declarant shall call a meeting of the unit owners for the purpose of forming a transitional committee in accordance with the bylaws of the condominium. The declarant shall call such meeting:

Â Â Â Â Â  (a) In a single stage condominium, within 60 days of conveyance to persons other than the declarant of 50 percent of the units.

Â Â Â Â Â  (b) In a staged or flexible condominium, within 60 days of conveyance to persons other than the declarant of 50 percent of the total number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150.

Â Â Â Â Â  (2) The transitional committee shall be advisory only and shall consist of two or more members selected by unit owners other than the declarant and may include not more than one representative of the declarant. The members shall serve until the turnover meeting. The function of the committee shall be that of enabling ease of transition from control of the administration of the association of unit owners by the declarant to control by the unit owners. The committee shall have access to the information, documents and records which the declarant must turn over to the unit owners under ORS 100.210 (5).

Â Â Â Â Â  (3) The declarant shall give notice of the meeting required under subsection (1) of this section in accordance with the bylaws of the condominium to each unit owner at least seven but not more than 50 days prior to the meeting. The notice shall state the purpose of the meeting and the time and place where it is to be held.

Â Â Â Â Â  (4) If the meeting required under subsection (1) of this section is not called by the declarant within the time specified, the meeting may be called and notice given by a unit owner.

Â Â Â Â Â  (5) If the owners other than the declarant do not select members for the committee under subsection (2) of this section, the declarant shall have no further responsibility to form the committee. [Formerly 94.084]

Â Â Â Â Â  100.210 Turnover meeting; notice; transfer of control. (1) A turnover meeting shall be called by the declarant within 90 days of the expiration of any period of declarant control reserved in the declaration or bylaws under ORS 100.200. If no control has been reserved, the declarant shall call the turnover meeting within 90 days of the earlier of:

Â Â Â Â Â  (a) In a single stage condominium, three years from the date of conveyance of the first unit to a person other than the declarant or conveyance of 50 percent of the units.

Â Â Â Â Â  (b) In a staged or flexible condominium, seven years from the date of conveyance of the first unit to a person other than the declarant or conveyance to persons other than the declarant of 50 percent of the total number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150.

Â Â Â Â Â  (2) The declarant shall give notice of the turnover meeting in accordance with the bylaws of the condominium to each unit owner at least 10 but not more than 50 days prior to the meeting. The notice shall state the purpose of the meeting and the time and place where it is to be held.

Â Â Â Â Â  (3) If the meeting required under subsection (1) of this section is not called by the declarant within the time specified, the meeting may be called and notice given by a unit owner or any first mortgagee of a unit.

Â Â Â Â Â  (4) At the turnover meeting:

Â Â Â Â Â  (a) The declarant shall relinquish control of the administration of the association of unit owners and the unit owners shall assume the control;

Â Â Â Â Â  (b) The unit owners shall elect a board of directors in accordance with the bylaws of the condominium; and

Â Â Â Â Â  (c) The declarant shall deliver to the association the items specified in subsection (5) of this section.

Â Â Â Â Â  (5) At the turnover meeting the declarant shall deliver to the association all property of the unit owners and the association of unit owners held or controlled by the declarant including, but not limited to, the following items, if applicable:

Â Â Â Â Â  (a) The original or a photocopy of the recorded declaration and bylaws of the condominium and any supplements and amendments thereto.

Â Â Â Â Â  (b) A copy of the articles of incorporation.

Â Â Â Â Â  (c) The minute books, including all minutes, and other books and records of the association.

Â Â Â Â Â  (d) The reserve study, updates described in ORS 100.175 and other sources of information that serve as a basis for calculating reserves in accordance with ORS 100.175 (3).

Â Â Â Â Â  (e) Any rules and regulations which have been promulgated.

Â Â Â Â Â  (f) Resignations of officers and members of the board of directors who are required to resign because of the expiration of any period of declarant control reserved under ORS 100.200.

Â Â Â Â Â  (g) A financial statement. The financial statement:

Â Â Â Â Â  (A) Must consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the declaration, whichever period is shorter.

Â Â Â Â Â  (B) Must be reviewed, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants, by an independent certified public accountant licensed in the State of Oregon if the annual assessments of an association of unit owners exceed $75,000.

Â Â Â Â Â  (h) Association funds or control thereof, including, but not limited to, funds for reserve required under ORS 100.530 (3)(b) and any bank signature cards.

Â Â Â Â Â  (i) All tangible personal property that is property of the association and an inventory of such property.

Â Â Â Â Â  (j) A copy of the following, if available:

Â Â Â Â Â  (A) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans.

Â Â Â Â Â  (B) The original specifications indicating thereon all material changes.

Â Â Â Â Â  (C) The plans for underground site service, site grading, drainage and landscaping together with cable television drawings.

Â Â Â Â Â  (D) Any other plans and information relevant to future repair or maintenance of the property.

Â Â Â Â Â  (k) Insurance policies.

Â Â Â Â Â  (L) Copies of any occupancy permits which have been issued for the condominium.

Â Â Â Â Â  (m) Any other permits issued by governmental bodies applicable to the condominium in force or issued within one year prior to the date the unit owners assume control of the administration of the association of unit owners.

Â Â Â Â Â  (n) A list of the general contractor and the subcontractors responsible for construction or installation of the major plumbing, electrical, mechanical and structural components of the common elements.

Â Â Â Â Â  (o) A roster of unit owners and their addresses and telephone numbers, if known, as shown on the records of the declarant.

Â Â Â Â Â  (p) Leases of the common elements and any other leases to which the association is a party.

Â Â Â Â Â  (q) Employment or service contracts in which the association is one of the contracting parties or service contracts in which the association or the unit owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service.

Â Â Â Â Â  (r) Any other contracts to which the association of unit owners is a party.

Â Â Â Â Â  (6) In order to facilitate an orderly transition, during the three-month period following the turnover meeting, the declarant or an informed representative shall be available to meet with the board of directors on at least three mutually acceptable dates to review the documents delivered under subsection (5) of this section.

Â Â Â Â Â  (7) If the declarant has complied with this section, unless the declarant otherwise has sufficient voting rights as a unit owner to control the association, the declarant shall not be responsible for the failure of the unit owners to comply with subsection (4) of this section and the declarant shall be relieved of any further responsibility for the administration of the association except as a unit owner of any unsold unit. [Formerly 94.091; 1999 c.677 Â§46; 2001 c.756 Â§36; 2003 c.803 Â§21]

SPECIAL DECLARANT RIGHTS

Â Â Â Â Â  100.220 Liabilities and obligations arising from transfer of special declarant right; exemptions. (1) As used in this section, ÂaffiliateÂ means any person who controls a transferor or successor declarant, is controlled by a transferor or successor declarant or is under common control with a transferor or successor declarant. A person ÂcontrolsÂ or Âis controlled byÂ a transferor or successor declarant if the person:

Â Â Â Â Â  (a) Is a general partner, officer, director or employee;

Â Â Â Â Â  (b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests of the transferor or successor declarant;

Â Â Â Â Â  (c) Controls in any manner the election of a majority of the directors; or

Â Â Â Â Â  (d) Has contributed more than 20 percent of the capital of the transferor or successor declarant.

Â Â Â Â Â  (2) Upon the transfer of any special declarant right, the liabilities and obligations of a transferor are as follows:

Â Â Â Â Â  (a) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed under ORS 100.185. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

Â Â Â Â Â  (b) If a transferor retains any special declarant right, or if a successor declarant is an affiliate of the transferor, the transferor is subject to liability for all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws arising after the transfer and is jointly and severally liable with the successor declarant for the liabilities and obligations of the successor declarant which relate to the condominium.

Â Â Â Â Â  (c) A transferor who retains no special declarant right has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

Â Â Â Â Â  (3) Upon transfer of any special declarant right, the liabilities and obligations of a successor declarant are as follows:

Â Â Â Â Â  (a) A successor declarant who is an affiliate of the transferor is subject to all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws.

Â Â Â Â Â  (b) A successor declarant who is not an affiliate of the transferor shall not be liable for any misrepresentations or warranties made or required to be made, including without limitation warranties required under ORS 100.185, by the declarant or previous successor declarant or for any breach of fiduciary obligation by such person. Such a successor declarant, however, shall:

Â Â Â Â Â  (A) Comply with any provisions of the declaration and bylaws which pertain to such successor declarantÂs ownership of the unit or units and the exercise of any special declarant right;

Â Â Â Â Â  (B) Comply with the provisions of ORS 100.015 and 100.635 to 100.910 in connection with the sale of any unit or units, except as provided in ORS 100.665; and

Â Â Â Â Â  (C) Give the warranties described in ORS 100.185 only with respect to common elements or units constructed by the successor declarant. [Formerly 94.097]

Â Â Â Â Â  100.225 Acquisition of special declarant rights by successor declarant; exceptions. (1) Except as otherwise provided in subsections (2) and (3) of this section, a developer, vendor under a land sale contract, mortgagee of a mortgage or beneficiary of a trust deed affecting the declarantÂs interest in the property shall acquire all special declarant rights of the transferor upon transfer by the declarant or prior successor declarant of all of such transferorÂs interest in the condominium, unless:

Â Â Â Â Â  (a) The conveyance evidences an intent not to transfer any special declarant rights;

Â Â Â Â Â  (b) An instrument executed by the transferor and the transferee evidences an intent not to transfer any special declarant rights and is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (c) The transferee executes an instrument disclaiming any right to exercise any special declarant rights and such instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (2) A transferee under subsection (1) of this section shall acquire less than all special declarant rights if:

Â Â Â Â Â  (a) The conveyance from the transferor or an instrument executed by the transferor and the transferee evidences an intent to transfer less than all special declarant rights and states the specific right being transferred, and such instrument is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (b) The transferee executes an instrument disclaiming specific special declarant rights and the instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (3) When a transferee acquires all of the declarantÂs interest in a condominium in which the declarant has reserved the right to add additional stages under ORS 100.125, the transferee shall not acquire the right to annex additional stages to the condominium unless the transferee simultaneously acquires from the declarant property adjacent to the condominium which is entitled to be annexed to the condominium, or unless the conveyance evidences an intent to transfer such right to the transferee.

Â Â Â Â Â  (4) A declarant or a successor declarant may transfer all or less than all of the transferorÂs special declarant rights to a transferee, whether or not any interest in real property is conveyed, by an instrument executed by the declarant or successor declarant and the transferee evidencing an intent to transfer all or specific special declarant rights, which instrument shall be recorded in the office of the recording officer of every county in which the property is located. If the transfer is not subject to subsection (1) of this section, it shall also bear the written consent of any holder of a blanket encumbrance on the condominium. [Formerly 94.103]

DOCUMENT FILING

Â Â Â Â Â  100.250 Documents required to be filed with Real Estate Agency; fees. (1) The following shall be delivered to the Real Estate Agency for filing on behalf of the association in accordance with ORS 100.260 (5):

Â Â Â Â Â  (a) A Condominium Information Report described in ORS 100.260 (1) by the declarant not later than 90 days after the declaration is recorded under ORS 100.100 or by the board of directors if required under ORS 100.275.

Â Â Â Â Â  (b) The Annual Report described in ORS 100.260 (2) by the declarant until the turnover meeting and the board of directors thereafter every year not later than the report date which shall be the anniversary date of filing the Condominium Information Report.

Â Â Â Â Â  (c) An amendment to the reports required under this subsection by the declarant until the turnover meeting and the board of directors thereafter, within 30 days after there is a change in the information contained in a report.

Â Â Â Â Â  (2) The Real Estate Agency shall collect the following fees for the documents delivered for filing:

______________________________________________________________________________

Â Â Â Â Â
Document
Fee

Â Â Â Â Â  (a)Â  Condominium Information

Â Â Â Â Â  ReportÂ Â Â Â Â Â  $100

Â Â Â Â Â  (b)Â  Annual ReportÂ Â Â Â Â Â Â Â Â Â Â  $ 25

Â Â Â Â Â  (c)Â  AmendmentÂ Â Â  $ 75

Â Â Â Â Â  (d) Application for

Â Â Â Â Â  Termination StatementÂ Â Â Â Â  $ 75

Â Â Â Â Â  (e)Â  Statement of ResignationÂ Â Â Â Â Â  $ 75

______________________________________________________________________________

Â Â Â Â Â  (3) Any fee paid under subsection (2) of this section or ORS 100.275 may be a common expense of the condominium. [1989 c.595 Â§38; 1991 c.132 Â§13; 1995 c.31 Â§4; 2001 c.756 Â§37]

Â Â Â Â Â  Note: 100.250 to 100.290 were added to and made a part of ORS 100.005 to 100.910 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.255 Processing of documents filed with Real Estate Agency; procedures. (1) If after review the Real Estate Agency determines that a report or amendment submitted for filing under ORS 100.250 (1) satisfies the requirements of ORS 100.260, and all fees have been paid, the Real Estate Agency shall file the document and designate the filing Âcurrent.Â

Â Â Â Â Â  (2) The Real Estate Agency files a document by indicating thereon that it has been filed by the Real Estate Agency and the date of filing. The time of filing shall be considered to be 12:01 a.m. on that date. After filing a document, the Real Estate Agency shall return a copy to the association.

Â Â Â Â Â  (3) If the Real Estate Agency refuses to file a document, the Real Estate Agency shall return it to the association within 10 business days after the document was received by the Real Estate Agency, together with a brief written explanation of the reason or reasons for the refusal.

Â Â Â Â Â  (4) The Real Estate AgencyÂs duty to file documents under this section and ORS 100.250 is ministerial. The Real Estate Agency is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Real Estate Agency for filing. The Real Estate AgencyÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or in part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Real Estate AgencyÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

Â Â Â Â Â  (6) If the Real Estate Agency refuses to file a document delivered to the Real Estate Agency for filing, the association, in addition to any other legal remedy which may be available, shall have the right to appeal from such final order pursuant to the provisions of ORS 183.484. [1989 c.595 Â§39; 1995 c.31 Â§5]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.260 Condominium Information Report; contents; fees. (1) The Condominium Information Report required under ORS 100.250 (1)(a) shall set forth:

Â Â Â Â Â  (a) The name of the association;

Â Â Â Â Â  (b) The name of the condominium and the county in which the condominium is located;

Â Â Â Â Â  (c) The mailing address, including the street and number, if any, and county of the association;

Â Â Â Â Â  (d) The date the condominium declaration was recorded and the recording index numbers;

Â Â Â Â Â  (e) The name and residence or business address, including the street and number, of the person designated as agent to receive service of process in cases provided in ORS 100.550 (1) and any other legal proceeding relating to the condominium or association; and

Â Â Â Â Â  (f) The number and type of units as follows:

Â Â Â Â Â  No._____ Living Units

Â Â Â Â Â  No._____ Commercial/Office Units

Â Â Â Â Â  No._____ Other (describe) ________

Â Â Â Â Â  ________________________

Â Â Â Â Â  (2) The Annual Report required under ORS 100.250 (1)(b) shall set forth:

Â Â Â Â Â  (a) The information required under subsection (1)(a), (b), (c) and (e) of this section;

Â Â Â Â Â  (b) The names and addresses of the chairperson and secretary of the association; and

Â Â Â Â Â  (c) If the designated agent is changed, a statement that the new agent has consented to the appointment.

Â Â Â Â Â  (3) The amendment required under ORS 100.250 (1)(c) shall set forth:

Â Â Â Â Â  (a) The name of the association as shown on the current records of the Real Estate Agency;

Â Â Â Â Â  (b) The name of the condominium and county in which the condominium is located;

Â Â Â Â Â  (c) A statement of the information as changed; and

Â Â Â Â Â  (d) If the current designated agent is to be changed, the name of the new designated agent and residence or business address, including the street and number, and a statement that the new agent has consented to the appointment.

Â Â Â Â Â  (4) The filing by the Real Estate Agency of an amendment which changes the designated agent shall terminate the existing designated agent on the effective date of the filing and establish the newly appointed designated agent as that of the association.

Â Â Â Â Â  (5) The reports and amendment described in this section and an application for termination described in ORS 100.280 shall be made on forms prescribed and furnished by the Real Estate Agency and must be accompanied by the correct filing fee and shall:

Â Â Â Â Â  (a) Contain information current as of 30 days before delivery for filing;

Â Â Â Â Â  (b) Be executed by the designated agent and until the turnover meeting by the declarant and thereafter by the chairperson or secretary of the association;

Â Â Â Â Â  (c) State beneath or opposite the signature the name of the person and the capacity in which the person signs; and

Â Â Â Â Â  (d) Contain any additional identifying information that the Real Estate Agency may require by rule. [1989 c.595 Â§40; 1995 c.31 Â§6; 2001 c.756 Â§38]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.265 Annual Report; notification; filing. (1) Not less than 30 days before the report date, the Real Estate Agency shall mail the Annual Report form described in ORS 100.260 (2) to the association at the mailing address shown for the association in the current records of the office and shall indicate the date by which the report is due. Failure of the association to receive the Annual Report form from the Real Estate Agency shall not relieve the association of its duty to deliver for filing to the office as required under ORS 100.250 (1)(c).

Â Â Â Â Â  (2) After the report date, if no Annual Report has been delivered for filing, the Real Estate Agency shall send to the designated agent a notice of delinquency notifying the association that the filing shall be designated ÂdelinquentÂ unless a report is filed within 45 days after the mailing of such notice.

Â Â Â Â Â  (3) When an association has been given a notice of delinquency in accordance with subsection (2) of this section and failed to correct the delinquency within 45 days:

Â Â Â Â Â  (a) The Real Estate Agency shall designate the filing Âdelinquent.Â

Â Â Â Â Â  (b) If within 30 days after written notice has been given to the association by the opposing party in any suit or action to which the association is a party, the association has not complied with the filing requirements of ORS 100.250 (1), the association may not continue to prosecute or defend such suit or action until the filing is designated ÂcurrentÂ as provided in ORS 100.255. A copy of such notice shall be delivered to the Real Estate Agency. The Real Estate Agency shall retain such copy with the filing for the association for a period of not less than 12 months. [1989 c.595 Â§41; 1995 c.31 Â§7]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.275 Application of ORS 100.250 to 100.280. (1) Subject to ORS 100.550 (3), ORS 100.250 to 100.280, including the filing of a Condominium Information Report described in ORS 100.260 (1), apply to property submitted to the provisions of this chapter before October 3, 1989, if:

Â Â Â Â Â  (a) The board of directors of the association receives a written request to comply with such sections from at least one unit owner or holder of a first mortgage or deed of trust on a unit;

Â Â Â Â Â  (b) The board of directors of the association adopts a resolution to comply with such sections in accordance with the bylaws;

Â Â Â Â Â  (c) The association is a party to a suit or action, the person designated in the declaration under ORS 100.105 (1)(k), the chairperson or secretary receives written notice to comply with such sections from any other party to such suit or action. A copy of the notice shall be delivered to the Real Estate Agency. The Real Estate Agency shall provide a copy of the filed report to the requesting party and may charge the association a fee for cost of such action. If the association fails to deliver for filing such report, the provisions of ORS 100.265 (3) shall apply; or

Â Â Â Â Â  (d) A filing is required to comply with the requirements of ORS 100.120, 100.135 or 100.450.

Â Â Â Â Â  (2) The Condominium Information Report required under subsection (1) of this section shall be executed by the chairperson or secretary of the association and the designated agent. [1989 c.595 Â§42; 1995 c.31 Â§8; 2001 c.756 Â§60]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.280 Termination of filing Condominium Information Report. (1) An association may apply to the Real Estate Agency to terminate a filing under ORS 100.250 (1). The application shall satisfy the requirements of ORS 100.260 (5) and set forth:

Â Â Â Â Â  (a) The name of the association as shown on the current records of the Real Estate Agency;

Â Â Â Â Â  (b) The name of the condominium and county in which the condominium is located;

Â Â Â Â Â  (c) The name and residence or business address, including the street and number, of a designated agent to whom a person initiating any proceeding may direct service for a period of two years; and

Â Â Â Â Â  (d) A commitment to notify the Real Estate Agency for a period of two years from the date of termination of any change of the person or address stated in paragraph (c) of this subsection.

Â Â Â Â Â  (2) A copy of the instrument of termination, evidencing the recording index numbers, recorded under ORS 100.600, shall be delivered with the application.

Â Â Â Â Â  (3) Upon filing by the Real Estate Agency of the application to terminate the filing, the duty of the association to comply with ORS 100.250 (1) shall cease. [1989 c.595 Â§43; 1995 c.31 Â§9]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.285 Resignation of designated agent; procedures; effective date. (1) The designated agent of the association may resign as agent by delivering a signed statement of resignation to the Real Estate Agency together with the filing fee prescribed in ORS 100.250 and giving notice in the form of a copy of the statement to the association. The statement shall include the name of the association and the name of the condominium and the county in which the condominium is located.

Â Â Â Â Â  (2) Upon receipt of the statement of resignation in proper form and the correct fee, the Real Estate Agency shall file the resignation statement. The copy of the statement given under subsection (1) of this section shall be mailed to the association at the mailing address shown for the association in the current records of the office. For purposes of this subsection, written notice is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

Â Â Â Â Â  (3) The agency appointment is terminated on the 31st day after the date on which the statement of resignation was filed by the Real Estate Agency unless the association sooner appoints a successor designated agent as provided in ORS 100.260 (4), thereby terminating the capacity of the prior agent.

Â Â Â Â Â  (4) If by the 31st day after the date on which the statement of resignation was filed by the Real Estate Agency, the association has failed to submit for filing an amendment appointing a designated agent, the Real Estate Agency shall designate the filing ÂdelinquentÂ and the provisions of ORS 100.265 (3) shall apply. [1989 c.595 Â§43a; 1993 c.190 Â§16; 1995 c.31 Â§10]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.290 Rules. The Real Estate Agency may adopt rules as are necessary or proper for the administration of ORS 100.250 to 100.280. [1989 c.595 Â§44; 1995 c.31 Â§11]

Â Â Â Â Â  Note: See note under 100.250.

CONVERSION CONDOMINIUMS

Â Â Â Â Â  100.300 Inapplicability of ORS 100.305 to 100.320 to transient lodgings. ORS 100.305 to 100.320 do not apply to units rented as transient lodgings at a hotel, motel or inn and do not apply to negotiations, arrangements or agreements for such transient occupancy of the units. [Formerly 94.109]

Â Â Â Â Â  100.305 Conversion condominium; notice to tenants. (1) A declarant of a conversion condominium shall give each of the existing tenants of any building which the declarant intends to submit to the provisions of this chapter notice of the conversion at least 120 days before the conversion condominium is submitted to the provisions of this chapter. Thereafter, until the property is submitted to the provisions of this chapter, the declarant shall provide a copy of such notice to any new tenant before the commencement of the tenancy. The notice of conversion shall:

Â Â Â Â Â  (a) State that the declarant intends to create a conversion condominium and include general information relating to the nature of condominium ownership;

Â Â Â Â Â  (b) State that the notice does not constitute a notice to terminate the tenancy;

Â Â Â Â Â  (c) State whether there will be a substantial alteration of the physical layout of the unit;

Â Â Â Â Â  (d) State whether the declarant intends to offer the unit for sale and, if so:

Â Â Â Â Â  (A) Set forth the rights of the tenant under ORS 100.310 (1) to (3);

Â Â Â Â Â  (B) Set forth a good faith estimate of the approximate price range for which the unit will be offered for sale to the tenant under ORS 100.310 (1) and (2); and

Â Â Â Â Â  (C) Set forth a good faith estimate of the monthly operational, maintenance and any other common expenses or assessments appertaining to the unit; and

Â Â Â Â Â  (e) Be hand delivered to the dwelling unit of the tenant or sent to the tenant at the address of the dwelling unit by certified mail, return receipt requested.

Â Â Â Â Â  (2) A notice of conversion given under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be for the sole purpose of providing the tenant with general information regarding the anticipated cost of acquisition of the unit and estimated monthly expenses.

Â Â Â Â Â  (b) Not obligate the declarant to submit the property to the provisions of this chapter.

Â Â Â Â Â  (c) Not constitute an offer to sell the unit to the tenant or an offer to sell at a particular price.

Â Â Â Â Â  (d) Not be a limitation on monthly common expenses or assessments.

Â Â Â Â Â  (3) The notice of conversion given under subsection (1) of this section must be delivered to the tenant at least 30 days prior to the presentation of an offer to sell under ORS 100.310 (1) and (2).

Â Â Â Â Â  (4) The declaration may be recorded prior to the end of the 120-day period required under subsection (1) of this section with the written consent of all tenants who received the notice of conversion less than 120 days before the date of such consent.

Â Â Â Â Â  (5) The requirement under subsection (1) of this section to provide a copy of the notice of conversion to new tenants shall not extend the 120-day period nor shall such tenantÂs consent be required to record the declaration prior to the end of the 120-day period as provided for under subsection (4) of this section.

Â Â Â Â Â  (6) A notice of conversion shall not constitute a notice to terminate the tenancy. [Formerly 94.116]

Â Â Â Â Â  100.310 Rights of tenants in conversion. (1) Prior to the sale of any dwelling unit which is to be retained as a unit in the conversion condominium without substantial alteration in its physical layout, the declarant shall first offer to sell the respective unit to the tenant who occupies the unit. The offer shall:

Â Â Â Â Â  (a) Terminate 60 days after its receipt or upon written rejection of the offer by the tenant, whichever occurs earlier.

Â Â Â Â Â  (b) Be accompanied by a copy of all applicable disclosure statements issued by the Real Estate Commissioner pursuant to ORS 100.700.

Â Â Â Â Â  (c) Not constitute a notice to terminate the tenancy.

Â Â Â Â Â  (2) The tenantÂs dwelling unit may not be shown to any prospective purchasers of a conversion condominium unit without the tenantÂs permission before the termination of the tenancy.

Â Â Â Â Â  (3) The declarant shall not sell the unit to a person other than the tenant during the 60 days following the termination of an offer to the tenant under subsections (1) and (2) of this section at a price or on terms more favorable to the purchaser than the price or terms offered to the tenant.

Â Â Â Â Â  (4) After the property has been submitted to the provisions of the Oregon Condominium Act, the declarant, until a unit is offered for sale in accordance with subsections (1) and (2) of this section, shall notify in writing any prospective tenant, prior to the commencement of the tenancy, that the property has been submitted to the provisions of the Oregon Condominium Act and the rights of a tenant under subsections (1) to (3) of this section. [Formerly 94.122; 1997 c.816 Â§8]

Â Â Â Â Â  100.315 Improvements in conversion condominium during notice period. (1) The declarant shall not begin improvements or rehabilitation or cause improvements or rehabilitation to be undertaken in a conversion condominium unit without the tenantÂs permission during the 120-day notice period prescribed by ORS 100.305 (1).

Â Â Â Â Â  (2) The declarant may begin improvements or rehabilitation or cause improvements or rehabilitation to be undertaken in the general common elements during the 120-day notice period. [Formerly 94.128]

Â Â Â Â Â  100.320 Authority of city or county to require developer to pay tenant moving expenses. A city or county may adopt an ordinance that requires a declarant to pay the moving expense of a tenant vacating a conversion condominium unit. [Formerly 94.134]

ASSOCIATION OF UNIT OWNERS; MANAGEMENT OF PROPERTY; ENCUMBRANCES; CONVEYANCES

Â Â Â Â Â  100.405 Association of unit owners; powers; granting of interest in common elements; dispute resolution. (1)(a) An association of unit owners shall be organized to serve as a means through which the unit owners may take action with regard to the administration, management and operation of the condominium. The association shall be organized as a corporation for profit or nonprofit corporation or as an unincorporated association. If the association is incorporated, the name of the association shall include the complete name of the condominium.

Â Â Â Â Â  (b) Unless otherwise provided in the declaration or bylaws, an unincorporated association may be incorporated if such action is approved by a majority of unit owners in person, by written ballot or by proxy at a meeting at which a quorum is present.

Â Â Â Â Â  (2) Membership in the association of unit owners shall be limited to unit owners.

Â Â Â Â Â  (3) The affairs of the association shall be governed by a board of directors as provided for in the bylaws adopted under ORS 100.410.

Â Â Â Â Â  (4) Subject to the provisions of the condominiumÂs declaration and bylaws, and whether or not the association is unincorporated, the association may:

Â Â Â Â Â  (a) Adopt and amend bylaws and rules and regulations;

Â Â Â Â Â  (b) Adopt and amend budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from unit owners;

Â Â Â Â Â  (c) Hire and terminate managing agents and other employees, agents and independent contractors;

Â Â Â Â Â  (d) Defend against any claims, proceedings or actions brought against it;

Â Â Â Â Â  (e) Subject to subsection (11) of this section, initiate or intervene in litigation or administrative proceedings in its own name, and without joining the individual unit owners, in the following:

Â Â Â Â Â  (A) Matters relating to the collection of assessments and the enforcement of declarations and bylaws;

Â Â Â Â Â  (B) Matters arising out of contracts to which the association is a party;

Â Â Â Â Â  (C) Actions seeking equitable or other nonmonetary relief regarding matters that affect the common interests of the unit owners, including but not limited to the abatement of nuisance;

Â Â Â Â Â  (D) Matters relating to or affecting common elements, including but not limited to actions for damage, destruction, impairment or loss of use of any common element;

Â Â Â Â Â  (E) Matters relating to or affecting the units or interests of unit owners including but not limited to damage, destruction, impairment or loss of use of a unit or portion thereof, if:

Â Â Â Â Â  (i) Resulting from a nuisance or a defect in or damage to a common element; or

Â Â Â Â Â  (ii) Required to facilitate repair to any common element; and

Â Â Â Â Â  (F) Any other matter to which the association has standing under law or pursuant to the declaration, bylaws or any articles of incorporation;

Â Â Â Â Â  (f) Make contracts and incur liabilities;

Â Â Â Â Â  (g) Regulate the use, maintenance, repair, replacement and modification of common elements;

Â Â Â Â Â  (h) Cause additional improvement to be made as a part of the common elements;

Â Â Â Â Â  (i) Acquire by purchase, lease, devise, gift or voluntary grant real or personal property or any interest therein and take, hold, possess and dispose of real or personal property or any interest therein;

Â Â Â Â Â  (j) Impose and receive any payments, fees or charges for the use, rental or operation of the common elements;

Â Â Â Â Â  (k) Impose charges for late payments of assessments, attorney fees for collection of assessments and, after giving written notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association, provided that the charge imposed or fine levied by the association is based:

Â Â Â Â Â  (A) On a schedule contained in the declaration or bylaws, or an amendment to either that is delivered to each unit, mailed to the mailing address of each unit or mailed to the mailing addresses designated in writing by the owners; or

Â Â Â Â Â  (B) On a resolution adopted by the board of directors or the association that is delivered to each unit, mailed to the mailing address of each unit or mailed to the mailing addresses designated by the owners in writing;

Â Â Â Â Â  (L) Adopt rules regarding the termination of utility services paid for out of assessments of the association and access to and use of recreational and service facilities available to unit owners and, after giving written notice and an opportunity to be heard, terminate the rights of any owners to receive such benefits or services until the correction of any violation covered by such rule has occurred;

Â Â Â Â Â  (m) Impose reasonable charges for the preparation and recordation of amendments to the declaration or statements of assessments;

Â Â Â Â Â  (n) Assign its right to future income, including the right to receive common expense assessments;

Â Â Â Â Â  (o) Provide for the indemnification of its officers and executive board, as may be limited by ORS 61.218 (3)(d) (1987 Replacement Part), and maintain directorsÂ and officersÂ liability insurance;

Â Â Â Â Â  (p) Exercise any other powers conferred by the declaration or bylaws;

Â Â Â Â Â  (q) Exercise all other powers that may be exercised in this state by any such association; and

Â Â Â Â Â  (r) Exercise any other powers determined by the association to be necessary and proper for the governance and operation of the association.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, unless expressly limited or prohibited by the declaration, the association has the authority to grant, execute, acknowledge, deliver and record on behalf of the unit owners leases, easements, rights of way, licenses and other similar interests affecting the general common elements and consent to vacation of roadways within and adjacent to the condominium.

Â Â Â Â Â  (6)(a)(A) Except as provided in subparagraph (B) of this paragraph, the granting of a lease, easement, right of way, license or other similar interest pursuant to subsection (5) of this section shall be first approved by at least 75 percent of owners.

Â Â Â Â Â  (B) Unless the declaration otherwise provides:

Â Â Â Â Â  (i) The granting of a lease, easement, right of way, license or other similar interest affecting the general common elements for a term of two years or less shall require the approval of a majority of the board of directors.

Â Â Â Â Â  (ii) The granting of a lease, easement, right of way, license or other similar interest affecting the general common elements for a term of more than two years to a public body, as defined in ORS 174.109, or to a utility or a communications company for underground installation and maintenance of power, gas, electric, water or other utility and communication lines and services requires the approval of a majority of the board of directors.

Â Â Â Â Â  (iii) The granting of a lease, easement, license or other similar interest to an owner for the exclusive use of a part of the general common elements to which the ownerÂs unit provides primary access requires the approval of a majority of the board of directors. If the approval by the board of directors includes the right of the owner to make improvements to the general common elements to which the owner is being granted exclusive use, ORS 100.535 applies to the general common elements to the same extent that ORS 100.535 applies to a unit, including the right of the board under ORS 100.535 to require an owner, at ownerÂs expense, to submit an opinion of a registered architect or registered professional engineer that the proposed improvement will not impair the structural integrity or mechanical systems of the condominium.

Â Â Â Â Â  (b) Unless the declaration otherwise provides, the consent to vacation of roadways within and adjacent to the condominium must be approved first by at least a majority of unit owners present voting in person or by proxy at a duly constituted meeting of the association called for the purpose.

Â Â Â Â Â  (7) The instrument granting an interest or consent pursuant to subsection (5) of this section shall be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments by such officers and shall state that such grant or consent was approved, if appropriate, by at least the percent of owners required under subsection (6) of this section.

Â Â Â Â Â  (8) Unless expressly prohibited by the declaration, any action permitted under subsections (5) and (6) of this section regarding a general common element may be taken with respect to any limited common element, provided that the owner of the unit to which the use of the limited common element is reserved and the holder of any mortgage or trust deed affecting the unit consent to the action and also execute an instrument as provided under subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided in the associationÂs declaration or bylaws, the board of directors of the association may modify, close, remove, eliminate or discontinue the use of a general common element facility or improvement or portion of the common element landscaping, regardless of whether such facility, improvement or landscaping is mentioned in the declaration or shown on the plat provided that:

Â Â Â Â Â  (a) Nothing in this subsection shall be construed as limiting the authority of the board of directors, in its discretion, to seek approval of such modification, closure, removal, elimination or discontinuance by the unit owners; and

Â Â Â Â Â  (b) Modification, closure, removal, elimination or discontinuance other than on a temporary basis of any swimming pool, spa or recreation or community building must be approved by at least a majority of the unit owners voting on such matter at a meeting or by written ballot held in accordance with the declaration, bylaws or ORS 100.425.

Â Â Â Â Â  (10)(a) A permit or authorization issued by the board of directors pursuant to authority granted to the board under law, the declaration or the bylaws, may be recorded in the deed records of the county where the condominium is located. An instrument recorded under this subsection shall:

Â Â Â Â Â  (A) Include the name of the condominium and a reference to where the declaration and any applicable supplemental declarations are recorded;

Â Â Â Â Â  (B) Identify, by the designations stated in the declaration or applicable supplemental declaration, all affected units and common elements;

Â Â Â Â Â  (C) Include such other information and signatures as may be required by law, under the declaration or bylaws or as the board of directors may desire; and

Â Â Â Â Â  (D) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments by the officers.

Â Â Â Â Â  (b) The board of directors may record an amendment, modification, termination or other instrument relating to the permit or authorization described in this subsection. Any such instrument shall include a reference to the location of the recorded instrument and be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments.

Â Â Â Â Â  (11)(a) Subject to paragraph (f) of this subsection, before initiating litigation or an administrative proceeding in which the association and an owner have an adversarial relationship, the party that intends to initiate litigation or an administrative proceeding shall offer to use any dispute resolution program available within the county in which the condominium is located that is in substantial compliance with the standards and guidelines adopted under ORS 36.175. The written offer must be hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party.

Â Â Â Â Â  (b) If the party receiving the offer does not accept the offer within 10 days after receipt by written notice hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party, the initiating party may commence the litigation or the administrative proceeding. The notice of acceptance of the offer to participate in the program must contain the name, address and telephone number of the body administering the dispute resolution program.

Â Â Â Â Â  (c) If a qualified dispute resolution program exists within the county in which the condominium is located and an offer to use the program is not made as required under paragraph (a) of this subsection, litigation or an administrative proceeding may be stayed for 30 days upon a motion of the noninitiating party. If the litigation or administrative action is stayed under this paragraph, both parties shall participate in the dispute resolution process.

Â Â Â Â Â  (d) Unless a stay has been granted under paragraph (c) of this subsection, if the dispute resolution process is not completed within 30 days after receipt of the initial offer, the initiating party may commence litigation or an administrative proceeding without regard to whether the dispute resolution is completed.

Â Â Â Â Â  (e) Once made, the decision of the court or administrative body arising from litigation or an administrative proceeding may not be set aside on the grounds that an offer to use a dispute resolution program was not made.

Â Â Â Â Â  (f) The requirements of this subsection do not apply to circumstances in which irreparable harm to a party will occur due to delay or to litigation or an administrative proceeding initiated to collect assessments, other than assessments attributable to fines. [Formerly 94.146; 1997 c.816 Â§9; 1999 c.677 Â§47; 2001 c.756 Â§39; 2003 c.569 Â§28]

Â Â Â Â Â  Note: Section 29, chapter 569, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 29. Unless the declaration of a condominium recorded before the effective date of this 2003 Act [July 14, 2003] expressly limits or prohibits the authority of the association of unit owners to grant, execute, acknowledge, deliver and record on behalf of the unit owners leases, easements, rights of way, licenses and other similar interests affecting the general common elements and consent to vacation of roadways within and adjacent to the condominium pursuant to ORS 100.405 (6) in effect at the time the declaration was recorded, the amendments to ORS 100.405 (6) by section 28 of this 2003 Act apply to a condominium recorded before the effective date of this 2003 Act. [2003 c.569 Â§29]

Â Â Â Â Â  100.407 Annual and special meetings of association. (1) The association of unit owners shall hold at least one meeting of the owners each calendar year.

Â Â Â Â Â  (2)(a) Special meetings of the association may be called by the chairperson of the board of directors, a majority of the board of directors or a percentage of owners specified in the bylaws. However, the bylaws may not require a percentage greater than 50 percent or less than 10 percent of the owners for the purpose of calling a meeting.

Â Â Â Â Â  (b) If the bylaws do not specify a percentage of owners that may call a special meeting, 30 percent or more of the owners may call a special meeting, notice of which shall be given as specified in this section.

Â Â Â Â Â  (3)(a) Not less than 10 nor more than 50 days before any meeting called under this section, the secretary or other officer of the association specified in the bylaws shall cause notice to be hand delivered or mailed to the mailing address of each unit or to the mailing address designated in writing by the owner, and to all mortgagees that have requested such notice.

Â Â Â Â Â  (b) The notice shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes or any proposal to remove a director or officer of the association.

Â Â Â Â Â  (c) Mortgagees may designate a representative to attend a meeting called under this section. [1999 c.677 Â§59; 2003 c.569 Â§30]

Â Â Â Â Â  Note: 100.407 and 100.408 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.408 Quorum for meeting of association. Unless the bylaws provide otherwise, a quorum for any meeting of the association of unit owners shall consist of the number of persons who are entitled to cast 20 percent of the votes and who are present in person or by proxy at the beginning of the meeting. [1999 c.677 Â§60]

Â Â Â Â Â  Note: See note under 100.407.

Â Â Â Â Â  100.409 Rules of order. Unless other rules of order are required by the declaration or bylaws or by a resolution of the association or its board of directors:

Â Â Â Â Â  (1) Meetings of the association and the board of directors shall be conducted according to the latest edition of RobertÂs Rules of Order published by the RobertÂs Rules Association.

Â Â Â Â Â  (2) A decision of the association or the board of directors may not be challenged because the appropriate rules of order were not used unless a person entitled to be heard was denied the right to be heard and raised an objection at the meeting in which the right to be heard was denied.

Â Â Â Â Â  (3) A decision of the association and the board of directors is deemed valid without regard to procedural errors related to the rules of order one year after the decision is made unless the error appears on the face of a written instrument memorializing the decision. [2001 c.756 Â§58]

Â Â Â Â Â  Note: 100.409 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.410 Adoption of bylaws; recording; amendment; approval by commissioner; fee. (1) The declarant shall adopt on behalf of the association of unit owners the initial bylaws that govern the administration of the condominium. The bylaws shall be recorded simultaneously with the declaration as an exhibit or as a separate instrument.

Â Â Â Â Â  (2) Unless otherwise provided in the declaration or bylaws, amendments to the bylaws may be proposed by a majority of the board of directors or by at least 30 percent of the owners.

Â Â Â Â Â  (3) Subject to subsections (4) and (5) of this section and ORS 100.415 (20), an amendment of the bylaws is not effective unless the amendment is:

Â Â Â Â Â  (a) Approved by at least a majority of the unit owners; and

Â Â Â Â Â  (b) Certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with the bylaws and the provisions of this section, acknowledged in the manner provided for acknowledgment of instruments and recorded.

Â Â Â Â Â  (4) In condominiums that are exclusively residential:

Â Â Â Â Â  (a) The bylaws may not provide that greater than a majority of the unit owners is required to amend the bylaws except for amendments relating to age restrictions, pet restrictions, limitations on the number of persons who may occupy units and limitations on the rental or leasing of units.

Â Â Â Â Â  (b) An amendment relating to a matter specified in paragraph (a) of this subsection is not effective unless approved by at least 75 percent of the owners or a greater percentage specified in the bylaws.

Â Â Â Â Â  (5) The bylaws may not be amended to limit or diminish any special declarant right without the consent of the declarant. However, the declarant may waive the declarantÂs right of consent.

Â Â Â Â Â  (6)(a) For five years after the recording of the initial bylaws, before any amended bylaw may be recorded, the amended bylaw must be approved by the Real Estate Commissioner. The commissioner shall approve such amendment if the requirements of ORS 100.415 and this section have been satisfied.

Â Â Â Â Â  (b) The approval by the commissioner under paragraph (a) of this subsection is not required for bylaws restated under subsection (10) of this section unless the bylaws are restated during the five-year period after the recording of the initial bylaws.

Â Â Â Â Â  (7) Before the commissioner approves amended bylaws or restated bylaws under this section, the person submitting the amended bylaws or restated bylaws shall pay to the commissioner the fee provided by ORS 100.670.

Â Â Â Â Â  (8) Notwithstanding a provision in the bylaws, including bylaws adopted prior to July 14, 2003, that requires an amendment to be executed, or executed and acknowledged, by all owners approving the amendment, amendments to the bylaws under this section become effective after approval by the owners if executed and certified on behalf of the association by the chairperson and secretary in accordance with subsection (3)(b) of this section.

Â Â Â Â Â  (9) An amendment to the bylaws must be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to the amendment unless an action is brought within one year after the effective date of the amendment or the face of the amendment indicates that the amendment received the approval of fewer votes than required for the approval. Nothing in this subsection prevents the further amendment of an amended bylaw.

Â Â Â Â Â  (10)(a) The board of directors, by resolution and without the further approval of unit owners, may cause restated bylaws to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section.

Â Â Â Â Â  (b) Bylaws restated under this subsection must:

Â Â Â Â Â  (A) Include all previously adopted amendments that are in effect, state that the amendments were approved by the commissioner as required under this section and state that no other changes were made except, if applicable, to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (B) Include a statement that the board of directors has adopted a resolution in accordance with paragraph (a) of this subsection and is causing the bylaws to be restated and recorded under this subsection;

Â Â Â Â Â  (C) Include a reference to the recording index numbers and date of recording of the initial bylaws and all previously recorded amendments that are in effect and are being codified;

Â Â Â Â Â  (D) Include a certification by the chairperson and secretary of the association that the restated bylaws include all previously adopted amendments that are in effect, that amendments were approved by the commissioner if required under this section and that no other changes were made except, if applicable, to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (E) Be executed and acknowledged by the chairperson and secretary of the association and recorded in the deed records of each county in which the condominium is located; and

Â Â Â Â Â  (F) If required under subsection (6) of this section, be approved by the commissioner.

Â Â Â Â Â  (c) The board of directors shall cause a copy of the recorded restated bylaws, including the recording information, to be filed with the commissioner. [Formerly 94.152; 2001 c.756 Â§40; 2003 c.569 Â§31; 2005 c.22 Â§76]

Â Â Â Â Â  100.412 Annual budget; distribution of budget summary to owners. Unless otherwise provided in the bylaws, the board of directors at least annually shall adopt a budget for the association of unit owners. Within 30 days after adopting the annual budget for the association, the board of directors shall provide a summary of the budget to all owners. If the board of directors fails to adopt an annual budget, the last adopted budget shall continue in effect. [1999 c.677 Â§58]

Â Â Â Â Â  Note: 100.412 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.415 Contents of bylaws. The bylaws shall include a reference to the declaration to which the bylaws relate and shall provide for:

Â Â Â Â Â  (1) The organization of the association of unit owners in accordance with ORS 100.405, when the initial meeting shall be held and the method of calling that meeting.

Â Â Â Â Â  (2) If required under ORS 100.205, the formation of a transitional committee in accordance with such section.

Â Â Â Â Â  (3) The turnover meeting required under ORS 100.210, including when the meeting shall be called, the method of calling the meeting, the right of a unit owner under ORS 100.210 (3) to call the meeting and a statement of the purpose of the meeting.

Â Â Â Â Â  (4)(a) The method of calling the annual meeting and all other meetings of the unit owners in accordance with ORS 100.407; and

Â Â Â Â Â  (b) The percentage of owners that constitutes a quorum.

Â Â Â Â Â  (5)(a) The election from among the unit owners of a board of directors and the number of persons constituting the board;

Â Â Â Â Â  (b) The terms of office of directors;

Â Â Â Â Â  (c) The powers and duties of the board;

Â Â Â Â Â  (d) The compensation, if any, of the directors;

Â Â Â Â Â  (e) The method of removal from office of directors; and

Â Â Â Â Â  (f) The method of filling vacancies on the board.

Â Â Â Â Â  (6) The method of calling meetings of the board of directors in accordance with ORS 100.420 and a statement that all meetings of the board of directors of the association of unit owners shall be open to unit owners.

Â Â Â Â Â  (7) The election of a chairperson, a secretary, a treasurer and any other officers of the association.

Â Â Â Â Â  (8) The preparation and adoption of a budget in accordance with ORS 100.412.

Â Â Â Â Â  (9)(a) The maintenance, repair and replacement of the common elements and association property;

Â Â Â Â Â  (b) Payment for the expense of maintenance, repair and replacement of common elements and association property and other expenses of the condominium in accordance with ORS 100.530; and

Â Â Â Â Â  (c) The method of approving payment vouchers.

Â Â Â Â Â  (10) The employment of personnel necessary for the maintenance and repair of the common elements.

Â Â Â Â Â  (11) The manner of collecting assessments from the unit owners.

Â Â Â Â Â  (12) Insurance coverage in accordance with ORS 100.435.

Â Â Â Â Â  (13) The preparation and distribution of the annual financial statement in accordance with ORS 100.480.

Â Â Â Â Â  (14) The reserve account and the preparation, review and update of the reserve study required under ORS 100.175.

Â Â Â Â Â  (15) The filing of an Annual Report and any amendment with the Real Estate Agency in accordance with ORS 100.250.

Â Â Â Â Â  (16) The method of adopting and of amending administrative rules and regulations governing the details of the operation of the condominium and use of the common elements.

Â Â Â Â Â  (17) Restrictions on and requirements respecting the enjoyment and maintenance of the units and the common elements as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners.

Â Â Â Â Â  (18) Any restrictions on use or occupancy of units. Any such restrictions created by documents other than the bylaws may be incorporated by reference in the bylaws to the official records of the county in which the property is located.

Â Â Â Â Â  (19) The method of amending the bylaws in accordance with ORS 100.410.

Â Â Â Â Â  (20) Any other details regarding the property that the declarant considers desirable. However, if a provision required to be in the declaration under ORS 100.105 is included in the bylaws, the voting requirements for amending the declaration shall also govern the amendment of the provision in the bylaws.

Â Â Â Â Â  (21) In the event additional units are proposed to be annexed or created pursuant to ORS 100.125 or 100.150, the method of apportioning common expenses in the event new units are added during the course of the fiscal year. [Formerly 94.158; 1995 c.31 Â§12; 1999 c.677 Â§48; 2001 c.756 Â§41]

Â Â Â Â Â  100.417 Board of directors of association; powers and duties. (1) The board of directors of an association of unit owners may act on behalf of the association except as limited by the declaration or bylaws. In the performance of their duties, officers and members of the board of directors shall be governed by this section and the applicable provisions of ORS 65.357, 65.361, 65.367, 65.369 and 65.377 whether or not the association is incorporated under ORS chapter 65.

Â Â Â Â Â  (2) Unless otherwise provided in the bylaws, the board of directors of an association may fill vacancies in its membership for the unexpired portion of any term.

Â Â Â Â Â  (3) At least annually, the board of directors of an association shall review the insurance coverage of the association.

Â Â Â Â Â  (4) The board of directors of the association annually shall cause to be filed the necessary income tax returns for the association.

Â Â Â Â Â  (5) The board of directors of the association may record a statement of association information as provided in ORS 94.667.

Â Â Â Â Â  (6) The board of directors, in the name of the association, shall maintain a current mailing address.

Â Â Â Â Â  (7) The board of directors shall cause to be maintained and kept current the information required to enable the association to comply with ORS 100.480 (10).

Â Â Â Â Â  (8) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) The unit owners may remove any member of the board of directors of the association, other than members appointed by the declarant or persons who are ex officio directors, with or without cause, by a majority vote of all owners present and entitled to vote at any meeting of the owners at which a quorum is present.

Â Â Â Â Â  (b) Removal of a member of the board of directors is not effective unless the matter of removal is an item on the agenda and stated in the notice for the meeting required under ORS 100.407. [1999 c.677 Â§63; 2001 c.756 Â§42; 2003 c.569 Â§32]

Â Â Â Â Â  Note: 100.417 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.420 Board meetings; executive sessions. (1)(a) All meetings of the board of directors of the association of unit owners shall be open to unit owners except that, in the discretion of the board, the following matters may be considered in executive session:

Â Â Â Â Â  (A) Consultation with legal counsel concerning the rights and duties of the association regarding existing or potential litigation, or criminal matters;

Â Â Â Â Â  (B) Personnel matters, including salary negotiations and employee discipline;

Â Â Â Â Â  (C) Negotiation of contracts with third parties; and

Â Â Â Â Â  (D) Collection of unpaid assessments.

Â Â Â Â Â  (b) Except in the case of an emergency, the board of directors of an association shall vote in an open meeting whether to meet in executive session. If the board of directors votes to meet in executive session, the presiding officer of the board of directors shall state the general nature of the action to be considered, as precisely as possible, when and under what circumstances the deliberations can be disclosed to owners. The statement, motion or decision to meet in executive session must be included in the minutes of the meeting.

Â Â Â Â Â  (c) A contract or an action considered in executive session does not become effective unless the board of directors, following the executive session, reconvenes in open meeting and votes on the contract or action, which must be reasonably identified in the open meeting and included in the minutes.

Â Â Â Â Â  (d) The meeting and notice requirements in this section may not be circumvented by chance or social meetings or by any other means.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, board of directorsÂ meetings may be conducted by telephonic communication or by the use of a means of communication that allows all members of the board of directors participating to hear each other simultaneously or otherwise to be able to communicate during the meeting. A member of the board of directors participating in a meeting by this means is deemed to be present in person at the meeting.

Â Â Â Â Â  (3) In condominiums where the majority of the units are the principal residences of the occupants, meetings of the board of directors shall comply with the following:

Â Â Â Â Â  (a) For other than emergency meetings, notice of board of directorsÂ meetings shall be posted at a place or places on the property at least three days prior to the meeting or notice shall be provided by a method otherwise reasonably calculated to inform unit owners of such meetings.

Â Â Â Â Â  (b) Only emergency meetings of the board of directors may be conducted by telephonic communication or in a manner described in subsection (2) of this section.

Â Â Â Â Â  (4) Subsection (3)(a) of this section first applies to property submitted to the provisions of this chapter prior to October 3, 1979, upon receipt by the board of directors of the association of unit owners of a written request from at least one unit owner that notice of board of directors meetings be given in accordance with subsection (3)(a) of this section.

Â Â Â Â Â  (5) As used in this section, ÂmeetingÂ means a convening of a quorum of members of the board of directors where matters relating to association business are discussed, except a convening of a quorum of members of the board of directors for the purpose of participating in litigation, mediation or arbitration proceedings. [Formerly 94.164; 1999 c.677 Â§49; 2001 c.756 Â§43; 2003 c.569 Â§33]

Â Â Â Â Â  100.425 Use of written ballot for approving or rejecting matters subject to meeting of unit owners; procedures; exceptions. (1) Unless prohibited or limited by the declaration, articles of incorporation or bylaws, any action that may be taken at any annual, regular or special meeting of the association of unit owners may be taken without a meeting if the association delivers a written ballot to every association member that is entitled to vote on the matter. Action by written ballot may not substitute for the following meetings:

Â Â Â Â Â  (a) The turnover meeting required under ORS 100.210.

Â Â Â Â Â  (b) The annual meeting of an association if more than a majority of the units are the principal residences of the occupants.

Â Â Â Â Â  (2)(a) A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (b) The board of directors must provide owners with at least 10 daysÂ notice before written ballots are mailed or otherwise delivered. If, at least three days before written ballots are scheduled to be mailed or otherwise distributed, at least 10 percent of the owners petition the board of directors requesting secrecy procedures, a written ballot must be accompanied by:

Â Â Â Â Â  (A) A secrecy envelope;

Â Â Â Â Â  (B) A return identification envelope to be signed by the owner; and

Â Â Â Â Â  (C) Instructions for marking and returning the ballot.

Â Â Â Â Â  (c) The notice required under paragraph (b) of this subsection shall state:

Â Â Â Â Â  (A) The general subject matter of the vote by written ballot;

Â Â Â Â Â  (B) The right of owners to request secrecy procedures specified in paragraph (b) of this subsection;

Â Â Â Â Â  (C) The date after which ballots may be distributed;

Â Â Â Â Â  (D) The date and time by which any petition must be received by the board requesting secrecy procedures; and

Â Â Â Â Â  (E) The address where any petition must be delivered.

Â Â Â Â Â  (d) Notwithstanding the applicable provisions of subsection (3) or (4) of this section, written ballots that are returned in secrecy envelopes may not be examined or counted before the deadline for returning ballots has passed.

Â Â Â Â Â  (3) Matters that may be voted on by written ballot shall be deemed approved or rejected as follows:

Â Â Â Â Â  (a) If approval of a proposed action otherwise would require a meeting at which a certain quorum must be present and at which a certain percentage of total votes cast is required to authorize the action, the proposal shall be deemed to be approved when the date for return of ballots has passed, a quorum of unit owners has voted and the required percentage of approving votes has been received. Otherwise, the proposal shall be deemed to be rejected; and

Â Â Â Â Â  (b) If approval of a proposed action otherwise would require a meeting at which a specified percentage of unit owners must authorize the action, the proposal shall be deemed to be approved when the percentage of total votes cast in favor of the proposal equals or exceeds such required percentage. The proposal shall be deemed to be rejected when the number of votes cast in opposition renders approval impossible or when both the date for return of ballots has passed and such required percentage has not been met. Unless otherwise prohibited by the declaration, articles of incorporation or bylaws, the votes may be counted from time to time before the final return date to determine whether the proposal has passed or failed by the votes already cast on the date they are counted.

Â Â Â Â Â  (4) All solicitations for votes by written ballot shall state the following:

Â Â Â Â Â  (a) If approval of a proposal by written ballot requires that the total number of votes cast equal or exceed a certain quorum requirement, the number of responses needed to meet such quorum requirement; and

Â Â Â Â Â  (b) If approval of a proposal by written ballot requires that a certain percentage of total votes cast approve the proposal, the required percentage of total votes needed for approval.

Â Â Â Â Â  (5) All solicitations for votes by written ballot shall specify the period during which the association shall accept written ballots for counting, which period shall end on the earliest of the following dates:

Â Â Â Â Â  (a) If approval of a proposed action by written ballot requires that a certain percentage of the unit owners approve the proposal, the date on which the association has received a sufficient number of approving ballots;

Â Â Â Â Â  (b) If approval of a proposed action by written ballot requires that a certain percentage of the unit owners approve the proposal, the date on which the association has received a sufficient number of disapproving ballots to render approval impossible; and

Â Â Â Â Â  (c) In all cases, a date certain on which all ballots must be returned to be counted.

Â Â Â Â Â  (6) Except as otherwise provided in the declaration, articles of incorporation, or bylaws, a written ballot may not be revoked. [1997 c.816 Â§17; 2001 c.756 Â§44; 2003 c.569 Â§34]

Â Â Â Â Â  Note: 100.425 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.427 Proxy voting. (1) Unless the bylaws provide otherwise, the vote or votes of a unit owner may be cast by absentee ballot or pursuant to a proxy executed by the owner.

Â Â Â Â Â  (2) An owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association of unit owners or to the board of directors if a vote is being conducted by written ballot in lieu of a meeting pursuant to ORS 100.425.

Â Â Â Â Â  (3) A proxy is not valid if it is undated or purports to be revocable without notice. A proxy shall terminate one year after its date unless the proxy specifies a shorter term. [1999 c.677 Â§61; 2003 c.569 Â§35]

Â Â Â Â Â  Note: 100.427 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.430 Unit deeds; contents. The deed of a unit shall contain:

Â Â Â Â Â  (1) The name of the property, and the recording index numbers and date of recording of the declaration and in the case of a staged or flexible condominium, the applicable supplemental declaration or declaration amendment.

Â Â Â Â Â  (2) The unit designation of the unit.

Â Â Â Â Â  (3) Any further details the grantor and grantee may consider desirable. [Formerly 94.171]

Â Â Â Â Â  100.435 Insurance for individual units and common elements. (1) If the bylaws provide that the association of unit owners has the sole authority to decide whether to repair or reconstruct a unit that has suffered damage or that a unit must be repaired or reconstructed, the board of directors shall obtain and maintain at all times and shall pay for out of the common expense funds, the following insurance covering both the common elements and individual units:

Â Â Â Â Â  (a) Property insurance including, but not limited to, fire, extended coverage, vandalism and malicious mischief; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association of unit owners, the unit owners individually and the manager including, but not limited to, the board of directors, the public and the unit owners and their invitees or tenants, incident to ownership, supervision, control or use of the property. There may be excluded from the policy required under this paragraph, coverage of a unit owner, other than coverage as a member of the association of unit owners or board of directors, for liability arising out of acts or omissions of that unit owner and liability incident to the ownership or use of the part of the property as to which that unit owner has the exclusive use or occupancy. Liability insurance required under this paragraph shall be issued on a comprehensive liability basis and shall provide a cross liability indorsement providing that the rights of a named insured under the policy shall not prejudice any action against another named insured.

Â Â Â Â Â  (2) If the bylaws require the individual unit owners to obtain insurance for their units, the bylaws also shall contain a provision requiring the board of directors to obtain the following insurance covering the common elements:

Â Â Â Â Â  (a) Property insurance including, but not limited to, fire, extended coverage, vandalism and malicious mischief; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association of unit owners and the manager including, but not limited to, the board of directors, to the public or the unit owners and their invitees or tenants, incident to supervision, control or use of the property.

Â Â Â Â Â  (3) The board of directors shall obtain, if reasonably available, terms in insurance policies under this section that provide a waiver of subrogation by the insurer as to any claims against the board of directors of the association, any owner or any guest of an owner. [Formerly 94.177; 1999 c.677 Â§50]

Â Â Â Â Â  100.440 Liens against property; removal from lien; effect of part payment. (1) Subsequent to recording a declaration and while the property remains subject to this chapter, no lien shall arise or be effective against the property. During such period liens or encumbrances shall arise or be created only against each unit and the undivided interest in the common elements appertaining thereto, in the same manner and under the same conditions as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership.

Â Â Â Â Â  (2) No labor performed or materials furnished with the consent or at the request of a unit owner, the agent, contractor or subcontractor of the unit owner, shall be the basis for the filing of a mechanicÂs or materialmanÂs lien against the unit of any other unit owner not consenting to or requesting the labor to be performed or the materials to be furnished, except that consent shall be considered given by the owner of any unit in the case of emergency repairs thereto performed or furnished with the consent or at the request of the board of directors.

Â Â Â Â Â  (3) If a lien becomes effective against two or more units, the owner of each unit subject to such a lien shall have the right to have the unit of the owner released from the lien by payment of the amount of the lien attributable to the unit. The amount of the lien attributable to a unit and the payment required to satisfy such a lien, in the absence of agreement, shall be determined by application of the allocation established in the declaration. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce the rights of the lienor against any unit and the undivided interest in the common elements appertaining thereto not so released by payment, satisfaction or discharge. [Formerly 94.185]

Â Â Â Â Â  100.445 Independent default clauses; option to purchase fee simple interest. Where a leasehold interest is submitted to the provisions of this chapter, the master lease shall:

Â Â Â Â Â  (1) Contain independent default clauses, the effect of which shall be that a unit owner cannot be evicted because the board of directors of the association of unit owners has defaulted so long as the unit owner has paid the pro rata share of the unit owner of the funds necessary to correct the default or because another unit owner has defaulted.

Â Â Â Â Â  (2) Contain the procedure for the submission of the fee simple interest in the property to the condominium if the lease includes an option for the unit owners to purchase the fee simple interest.

Â Â Â Â Â  (3) Be recorded in the office of the recording officer before the declaration for the property is recorded in accordance with ORS 100.100. [Formerly 94.190; 2001 c.756 Â§45]

Â Â Â Â Â  100.450 Association lien against individual unit; recording notice of claim; foreclosure; priority of lien. (1) Whenever an association of unit owners levies any assessment against a unit, the association of unit owners shall have a lien upon the individual unit and the undivided interest in the common elements appertaining to such unit for any unpaid assessments. The lien includes interest, late charges, attorney fees, costs or other amounts levied under the declaration or bylaws. The lien is prior to a homestead exemption and all other liens or encumbrances upon the unit except:

Â Â Â Â Â  (a) Tax and assessment liens; and

Â Â Â Â Â  (b) A first mortgage or trust deed of record unless:

Â Â Â Â Â  (A) The condominium consists of fewer than seven units, all of which are to be used for nonresidential purposes;

Â Â Â Â Â  (B) The declaration provides that the lien of any mortgage or trust deed of record affecting the property shall be subordinate to the lien of the association provided under subsection (1) of this section; and

Â Â Â Â Â  (C) The holder of any mortgage or trust deed of record affecting the property when the declaration is recorded executes a separate subordination of the holderÂs interest to the declaration which is attached as an exhibit and which states that the holder understands that the declaration subordinates the holderÂs lien to the assessment lien of the association provided under subsection (1) of this section.

Â Â Â Â Â  (2) Recording of the declaration constitutes record notice and perfection of the lien for assessments. No further recording of a claim of lien for assessments or notice of a claim of lien under this section is required to perfect the associationÂs lien. The association shall record a notice of claim of lien for assessments under this section in the deed records of the county in which the unit is located before any suit to foreclose may proceed under subsection (4) of this section. The notice shall contain:

Â Â Â Â Â  (a) A true statement of the amount due for the unpaid assessments after deducting all just credits and offsets;

Â Â Â Â Â  (b) The name of the owner of the unit, or reputed owner, if known;

Â Â Â Â Â  (c) The name of the condominium and the designation of the unit as stated in the declaration or applicable supplemental declaration; and

Â Â Â Â Â  (d) A statement that if the owner of the unit thereafter fails to pay any assessments when due, as long as the original or any subsequent unpaid assessment remains unpaid, the unpaid amount of assessments automatically continue to accumulate with interest without the necessity of further recording.

Â Â Â Â Â  (3) The notice shall be verified by the oath of some person having knowledge of the facts and shall be recorded by the county recording officer. The record shall be indexed as other liens are required by law to be indexed.

Â Â Â Â Â  (4)(a) The proceedings to foreclose liens created by this section shall conform as nearly as possible to the proceedings to foreclose liens created by ORS 87.010 except, notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the assessment is due. For the purpose of determining the date the assessment is due in those cases when subsequent unpaid assessments have accumulated under a notice recorded as provided in subsection (2) of this section, the assessment and claim regarding each unpaid assessment shall be deemed to have been levied at the time the unpaid assessment became due.

Â Â Â Â Â  (b) The lien may be enforced by the board of directors acting on behalf of the association of unit owners.

Â Â Â Â Â  (c) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien securing the claim for unpaid assessments.

Â Â Â Â Â  (d) An action to foreclose a lien under this section or recover a money judgment for unpaid assessments may not be maintained unless the Condominium Information Report and the Annual Report described in ORS 100.250 are designated current as provided in ORS 100.255.

Â Â Â Â Â  (5) Unless the declaration or bylaws provides otherwise, fees, late charges, fines and interest imposed pursuant to ORS 100.405 (4)(j), (k), (L) and (m) are enforceable as assessments under this section.

Â Â Â Â Â  (6) With respect to condominium units also constituting timeshare property as defined by ORS 94.803, liens created by this section shall be assessed to the timeshare owners in the timeshare property according to the method for determining each ownerÂs liability for common expenses under the timeshare instrument and shall be enforced individually against each timeshare owner in the condominium unit.

Â Â Â Â Â  (7) Notwithstanding the priority established for a lien for unpaid assessments and interest under subsection (1) of this section, the lien shall also be prior to the lien of a first mortgage or trust deed of record for the unit and the undivided interest in the common elements, if:

Â Â Â Â Â  (a) The association of unit owners for the condominium in which the unit is located has given the lender under the mortgage or trust deed 90 days prior written notice that the owner of the unit is in default in payment of an assessment. The notice shall contain:

Â Â Â Â Â  (A) Name of borrower;

Â Â Â Â Â  (B) Recording date of trust deed or mortgage;

Â Â Â Â Â  (C) Recording information;

Â Â Â Â Â  (D) Name of condominium, unit owner and unit designation stated in the declaration or applicable supplemental declaration; and

Â Â Â Â Â  (E) Amount of unpaid assessment.

Â Â Â Â Â  (b) The notice under paragraph (a) of this subsection shall set forth the following in 10-point type:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: The lien of the association may become prior to that of the lender pursuant to ORS 100.450.

______________________________________________________________________________

Â Â Â Â Â  (c) The lender has not initiated judicial action to foreclose the mortgage or requested issuance of a trusteeÂs notice of sale under the trust deed or accepted a deed in lieu of foreclosure in the circumstances described in ORS 100.465 prior to the expiration of 90 days following the notice by the unit ownersÂ association.

Â Â Â Â Â  (d) The unit ownersÂ association has provided the lender, upon request, with copies of any liens filed on the unit, a statement of the assessments and interest remaining unpaid on the unit and other documents which the lender may reasonably request.

Â Â Â Â Â  (e) The borrower is in default under the terms of the mortgage or trust deed as to principal and interest.

Â Â Â Â Â  (f) A copy of the notice described in paragraph (a) of this subsection, together with an affidavit of notice by a person having knowledge of the facts, has been recorded in the manner prescribed in subsection (3) of this section. The affidavit shall recite the date and the person to whom the notice was given. [Formerly 94.195; 1995 c.31 Â§13; 1997 c.816 Â§10; 1999 c.59 Â§18; 1999 c.677 Â§71; 2001 c.104 Â§31; 2003 c.569 Â§36]

Â Â Â Â Â  100.460 Foreclosure against unit; receiver for unit; power of board of directors to bid at foreclosure sale. In any foreclosure suit against a unit, the unit owner shall be required to pay a reasonable rental for the unit, if so provided in the bylaws, and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the rent. The board of directors, acting on behalf of the unit owners, shall have power, unless prohibited by the declaration, to bid in the unit at the foreclosure sale, and to acquire and hold, lease, mortgage and convey the same. [Formerly 94.202]

Â Â Â Â Â  100.465 Circumstances in which deed in lieu of foreclosure extinguishes lien. Unless the declarations or bylaws otherwise provide, a deed in lieu of foreclosure accepted by the holder of a first mortgage or the beneficiary of a first deed of trust in respect to a condominium unit shall have the effect of extinguishing a lien of the association securing unpaid assessments through the date of recording of the deed in lieu of foreclosure in the following circumstances:

Â Â Â Â Â  (1) Written notice has been given to the association, addressed to the individual authorized to accept service of process sent by first class mail, return receipt requested, notifying the association of the mortgagee or beneficiaryÂs intent to accept a deed in lieu of foreclosure and stating that the lien of the association may be extinguished in the circumstances specified in this section; and

Â Â Â Â Â  (2) The deed in lieu of foreclosure is recorded not later than 30 days after the date the notice is mailed to the association. [1989 c.595 Â§36; 2003 c.569 Â§36a]

Â Â Â Â Â  Note: 100.465 and 100.470 were added to and made a part of ORS 100.005 to 100.910 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.470 Lien foreclosure; other legal action by declarant, association or owner; attorney fees. Unless otherwise provided in the declaration or bylaws, in any suit or action brought by an association of unit owners to foreclose its lien or to collect delinquent assessments or in any suit or action brought by declarant, the association or any owner or class of owners to enforce compliance with the terms and provisions of the Oregon Condominium Act, the condominium declaration or bylaws, including all amendments and supplements thereto or any rules or regulations adopted by the association, the prevailing party shall be entitled to recover reasonable attorney fees therein and in any appeal therefrom. [1989 c.595 Â§37; 2001 c.756 Â§46]

Â Â Â Â Â  Note: See note under 100.465.

Â Â Â Â Â  100.475 Personal liability for assessment; joint liability of grantor and grantee following conveyance; limitation. (1) A unit owner shall be personally liable for all assessments imposed on the unit owner or assessed against the unit by the association of unit owners.

Â Â Â Â Â  (2) Where the purchaser of a unit obtains title to the unit as a result of foreclosure of the first mortgage or trust deed, such purchaser, the successors and assigns of the purchaser, shall not be liable for any of the assessments against such unit or its owner which became due prior to the acquisition of title to such unit by such purchaser except as specifically provided otherwise in ORS 100.450. Such unpaid assessments shall be a common expense of all the unit owners including such purchaser, the successors and assigns of the purchaser.

Â Â Â Â Â  (3)(a) Subject to paragraph (b) of this subsection, in a voluntary conveyance of a unit, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor of the unit to the time of the grant or conveyance, without prejudice to the granteeÂs right to recover from the grantor the amounts paid by the grantee therefor.

Â Â Â Â Â  (b) Upon request of an owner or ownerÂs agent, for the benefit of a prospective purchaser, the board of directors shall make and deliver a written statement of the unpaid assessments against the prospective grantor or the unit effective through a date specified in the statement, and the grantee in that case shall not be liable for any unpaid assessments against the grantor not included in the written statement.

Â Â Â Â Â  (4) An escrow agent or a title insurance company providing escrow services or issuing title insurance in conjunction with the conveyance:

Â Â Â Â Â  (a) May rely upon a written statement of unpaid assessments delivered pursuant to this section; and

Â Â Â Â Â  (b) Is not liable for a failure to pay to the association at closing any amount in excess of the amount set forth in the written statement. [Formerly 94.208; 1997 c.816 Â§11; 2003 c.569 Â§37]

Â Â Â Â Â  100.480 Maintaining documents and records; annual financial statement; review of financial statement by certified public accountant; availability of documents and records for examination. (1) An association of unit owners shall retain within this state the documents, information and records delivered to the association under ORS 100.210 and all other records of the association for not less than the period specified for the record in ORS 65.771 or any other applicable law, except that:

Â Â Â Â Â  (a) The documents specified in ORS 100.210 (5)(j), if received, must be retained as permanent records of the association.

Â Â Â Â Â  (b) Proxies and ballots must be retained for one year from the date of determination of the vote.

Â Â Â Â Â  (2) The association of unit owners shall keep financial records sufficient for proper accounting purposes. All assessments shall be deposited in a separate bank account, located within this state, in the name of the association. All expenses of the association shall be paid from the association bank account.

Â Â Â Â Â  (3) Within 90 days after the end of the fiscal year, the board of directors shall:

Â Â Â Â Â  (a) Prepare or cause to be prepared an annual financial statement consisting of a balance sheet and income and expenses statement for the preceding fiscal year; and

Â Â Â Â Â  (b) Distribute to each unit owner a copy of the annual financial statement.

Â Â Â Â Â  (4) Subject to section 26, chapter 803, Oregon Laws 2003, the association of unit owners of a condominium that has annual assessments exceeding $75,000 shall cause the financial statement required under subsection (3) of this section to be reviewed within 180 days after the end of the fiscal year by an independent certified public accountant licensed in the State of Oregon in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

Â Â Â Â Â  (5) The association of unit owners of a condominium that has annual assessments of $75,000 or less shall cause the most recent financial statement required by subsection (3) of this section to be reviewed in the manner described in subsection (4) of this section within 180 days after the board of directors receives the petition requesting review signed by at least a majority of the owners.

Â Â Â Â Â  (6) An association of unit owners subject to the requirements of subsection (4) of this section may elect, on an annual basis, not to comply with the requirements of subsection (4) of this section by an affirmative vote of at least 60 percent of the owners, not including the votes of the declarant with respect to units owned by the declarant.

Â Â Â Â Â  (7)(a) The association shall provide, within 10 business days of receipt of a written request from an owner, a written statement that provides:

Â Â Â Â Â  (A) The amount of assessments due from the owner and unpaid at the time the request was received, including:

Â Â Â Â Â  (i) Regular and special assessments;

Â Â Â Â Â  (ii) Fines and other charges;

Â Â Â Â Â  (iii) Accrued interest; and

Â Â Â Â Â  (iv) Late payment charges.

Â Â Â Â Â  (B) The percentage rate at which interest accrues on assessments that are not paid when due.

Â Â Â Â Â  (C) The percentage rate used to calculate the charges for late payment or the amount of a fixed charge for late payment.

Â Â Â Â Â  (b) The association is not required to comply with paragraph (a) of this subsection if the association has commenced litigation by filing a complaint against the owner and the litigation is pending when the statement would otherwise be due.

Â Â Â Â Â  (8)(a) Except as provided in paragraph (b) of this subsection, the documents, information and records described in subsections (1) to (3) of this section and all other records of the association of unit owners must be reasonably available for examination and, upon written request, available for duplication by a unit owner and any mortgagee of a unit that makes the request in good faith for a proper purpose.

Â Â Â Â Â  (b) Records kept by or on behalf of the association may be withheld from examination and duplication to the extent the records concern:

Â Â Â Â Â  (A) Personnel matters relating to a specific identified person or a personÂs medical records.

Â Â Â Â Â  (B) Contracts, leases and other business transactions that are currently under negotiation to purchase or provide goods or services.

Â Â Â Â Â  (C) Communications with legal counsel that relate to matters specified in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (D) Disclosure of information in violation of law.

Â Â Â Â Â  (E) Documents, correspondence or management or board reports compiled for or behalf of the association or the board of directors by its agents or committees for consideration by the board of directors in executive session held in accordance with ORS 100.420 (1).

Â Â Â Â Â  (F) Documents, correspondence or other matters considered by the board of directors in executive session held in accordance with ORS 100.420 (1).

Â Â Â Â Â  (G) Files of individual owners, other than those of a requesting owner or requesting mortgagee of an individual owner, including any individual ownerÂs file kept by or on behalf of the association.

Â Â Â Â Â  (9) The association of unit owners shall maintain a copy, suitable for the purpose of duplication, of the following:

Â Â Â Â Â  (a) The declaration and bylaws, including amendments or supplements in effect, the recorded plat, if feasible, and the association rules and regulations currently in effect;

Â Â Â Â Â  (b) The most recent annual financial statement prepared in accordance with subsection (3) of this section;

Â Â Â Â Â  (c) The current operating budget of the association;

Â Â Â Â Â  (d) The reserve study, if any, described in ORS 100.175; and

Â Â Â Â Â  (e) Architectural standards and guidelines, if any.

Â Â Â Â Â  (10) The association, within 10 business days after receipt of a written request by an owner, shall furnish the requested information required to be maintained under subsection (9) of this section.

Â Â Â Â Â  (11) The board of directors, by resolution, may adopt reasonable rules governing the frequency, time, location, notice and manner of examination and duplication of association records and the imposition of a reasonable fee for furnishing copies of any documents, information or records described in this section. The fee may include reasonable personnel costs incurred to furnish the information.

Â Â Â Â Â  (12) Subsection (3) of this section first applies to property submitted to the provisions of this chapter before January 1, 1982, when the board of directors of the association of unit owners receives a written request from at least one unit owner that a copy of the annual financial statement be distributed in accordance with subsection (3) of this section. [Formerly 94.214; 1999 c.677 Â§51; 2001 c.756 Â§47; 2003 c.569 Â§38; 2003 c.803 Â§22a]

Â Â Â Â Â  Note: Section 26, chapter 803, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 26. The requirements of ORS 100.480 (4) first apply:

Â Â Â Â Â  (1) Commencing with the fiscal year following the turnover meeting for the association of unit owners of a condominium created prior to January 1, 2004, if the turnover meeting has not yet occurred on January 1, 2004.

Â Â Â Â Â  (2) Commencing with the fiscal year beginning in calendar year 2004 for the association of unit owners of a condominium created prior to January 1, 2004, if the turnover meeting has occurred on or before January 1, 2004.

Â Â Â Â Â  (3) Commencing with the fiscal year following the turnover meeting for the association of unit owners of a condominium created on or after January 1, 2004. [2003 c.803 Â§26]

Â Â Â Â Â  100.485 Duration and termination of initial management agreements and service and employment contracts; applicability of federal condominium law. (1) If entered into prior to the turnover meeting of the condominium, no management agreement, service contract or employment contract that is directly made by or on behalf of the association, the board of directors or the unit owners as a group shall be in excess of three years.

Â Â Â Â Â  (2) Any contract or agreement that is subject to subsection (1) of this section entered into after January 1, 1982, may be terminated without penalty by the association or the board of directors upon not less than 30 daysÂ written notice to the other party given not later than 60 days after the turnover meeting.

Â Â Â Â Â  (3) The provisions of the Condominium and Cooperative Abuse Relief Act of 1980 (15 U.S.C. 3601 to 3616), except for 15 U.S.C. 3609 and 3610, shall not apply in the State of Oregon. [Formerly 94.221; 2005 c.22 Â§77]

Â Â Â Â Â  100.490 Notice to unit owners of intent of association to commence judicial or administrative proceedings; contents of notice; right of unit owner to opt out. (1) At least 10 days prior to instituting any litigation or administrative proceeding to recover damages under ORS 100.405 (4)(e)(E), the association of unit owners shall provide written notice to each affected owner of the associationÂs intent to seek damages on behalf of the owner. The notice shall, at a minimum:

Â Â Â Â Â  (a) Be mailed to the mailing address of each unit or to the mailing addresses designated by the owners in writing to the association;

Â Â Â Â Â  (b) Inform each owner of the general nature of the litigation or proceeding;

Â Â Â Â Â  (c) Describe the specific nature of the damages to be sought on the ownerÂs behalf;

Â Â Â Â Â  (d) Set forth the terms under which the association is willing to seek damages on the ownerÂs behalf, including any mechanism proposed for the determination and distribution of any damages recovered;

Â Â Â Â Â  (e) Inform each owner of the ownerÂs right not to have the damages sought on the ownerÂs behalf and specify the procedure for exercising the right; and

Â Â Â Â Â  (f) Inform the owner that exercising the ownerÂs right not to have damages sought on the ownerÂs behalf:

Â Â Â Â Â  (A) Relieves the association of its duty to reimburse or indemnify the owner for the damages;

Â Â Â Â Â  (B) Does not relieve the owner from the ownerÂs obligation to pay dues or assessments relating to the litigation or proceeding;

Â Â Â Â Â  (C) Does not impair any easement owned or possessed by the association; and

Â Â Â Â Â  (D) Does not interfere with the associationÂs right to make repairs to common elements.

Â Â Â Â Â  (2) Within 10 days of mailing the notice described in this section, any owner may request in writing that the association not seek damages on the ownerÂs behalf. If an owner makes such a request, the association shall not make or continue any claim or action for damages with regard to the objecting ownerÂs unit or interest and shall be relieved of any duty to reimburse or indemnify the owner for damages under the litigation or proceeding. [1999 c.677 Â§57; 2001 c.756 Â§48]

Â Â Â Â Â  Note: 100.490 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

ATTRIBUTES AND DUTIES OF OWNERSHIP

Â Â Â Â Â  100.505 Status and ownership of units. (1) While the property is submitted to the provisions of this chapter, a unit may be individually conveyed and encumbered and may be the subject of ownership, possession or sale and of all types of juridic acts inter vivos or mortis causa, as if it were sole and entirely independent of the other units of which they form a part, and the corresponding individual titles and interests shall be recordable.

Â Â Â Â Â  (2) Each unit owner shall be entitled to the exclusive ownership and possession of the unit of the owner. [Formerly 94.231]

Â Â Â Â Â  100.510 Units and common elements distinguished. Unless otherwise provided in the declaration, if the declaration designates walls, floors or ceilings as boundaries of a unit:

Â Â Â Â Â  (1) All lath, furring, wallboard, plaster-board, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof shall be a part of the unit except those portions of the walls, floors or ceilings that materially contribute to the structural or shear capacity of the condominium. All other portions of the walls, floors or ceilings shall be a part of the common elements.

Â Â Â Â Â  (2) The following shall be a part of the unit:

Â Â Â Â Â  (a) All spaces, nonbearing interior partitions, windows, window frames, exterior doors, door frames and all other fixtures and improvements within the boundaries of the unit; and

Â Â Â Â Â  (b) All outlets of utility service lines, including but not limited to power, light, gas, hot and cold water, heating, refrigeration, air conditioning and waste disposal within the boundaries of the unit. [Formerly 94.237; 1999 c.677 Â§52]

Â Â Â Â Â  100.515 Interest of units in common elements. (1) Each unit shall be entitled to an undivided interest in the common elements in the allocation expressed in the declaration. Such allocation shall be expressed as a fraction or percentage of undivided interest in the common elements. Except as otherwise provided in this chapter, the allocation of undivided interest of each unit in the common elements as expressed in a declaration shall not be altered unless all unit owners having an interest in the particular common element agree thereto and record an amendment to the declaration setting forth the altered allocation of each unit having an interest.

Â Â Â Â Â  (2) The sums of the undivided interest in the common elements shall equal one if stated as fractions or 100 percent if stated as percentages.

Â Â Â Â Â  (3) The undivided interest in the common elements shall not be separated from the unit to which it appertains and shall be conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument.

Â Â Â Â Â  (4) The common elements shall remain undivided and no unit owner shall bring any action for partition or division of any part thereof, except as provided in this chapter. Any covenant to the contrary is void.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (3) of this section, except where expressly prohibited by the declaration or bylaws, the right of use of any unit in a limited common element may be transferred to any other unit. Such transfer shall occur only if the existing unit owner and all mortgagees of the unit for which the right of use of the limited common element is presently reserved and the unit owner to whom the right of use is being transferred agree to and record an amendment to the declaration setting forth the transfer.

Â Â Â Â Â  (6) Notwithstanding subsections (1) and (3) of this section, in the case where a single unit is originally designed and constructed to be two or more separate hotel, motel or other similar living accommodations with separate bathrooms and separate entrances from a hallway, balcony, staircase or other common element, the owner, or owners, with the consent of the holder, or holders, of any recorded mortgage or lien on the unit, may separate such unit into two or more units each having such separate bathrooms and entrances from such common elements. Such persons may divide between such separate units the allocation of the common elements assigned to the original unit on substantially the basis that the square footage of such separated units bears to the total square footage of the original unit by recording an amendment to the declaration signed by such owner, or owners, of original unit together with an amendment to any plat and floor plan of such original unit recorded pursuant to ORS 100.115 showing the division thereof into such two or more units. The amendment shall comply with ORS 100.115. Such separated parts of the original unit shall not be used for any purpose other than the purpose for which such separable parts were originally designed and constructed and thereafter have generally been used. [Formerly 94.243]

Â Â Â Â Â  100.520 Easement held by units and common elements. (1) Except as otherwise provided in the declaration, each unit shall have an easement through each other unit and through the common elements for utility, wiring, heat, plumbing and other service elements, and for reasonable access required to effectuate and continue proper operation of the condominium.

Â Â Â Â Â  (2) Each unit and all common elements shall have an easement over all adjoining units and common elements for the purpose of accommodating any present or future encroachment as a result of engineering errors, construction, reconstruction, repairs, settlement, shifting, or movement of any portion of the property, or any other similar cause, and any encroachment due to building overhang or projection. There shall be valid easements for the maintenance of the encroaching units and common elements so long as the encroachments shall exist, and except as otherwise provided in subsection (3) of this section, the rights and obligations of owners shall not be altered in any way by the encroachment.

Â Â Â Â Â  (3) The easement described under subsection (2) of this section does not relieve a unit owner of liability in case of willful misconduct of a unit owner or relieve a declarant or any contractor, subcontractor or materialman of liability for failure to adhere to the plat and any floor plans recorded pursuant to ORS 100.115.

Â Â Â Â Â  (4) The encroachments described in subsection (2) of this section shall not be construed to be encumbrances affecting the marketability of title to any unit. [Formerly 94.250; 2001 c.756 Â§49]

Â Â Â Â Â  100.525 Voting; proxy voting. (1) Unless otherwise provided in the declaration, each unit shall be entitled to one vote.

Â Â Â Â Â  (2) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) An executor, administrator, guardian or trustee may vote, in person or by proxy, at a meeting of the association with respect to a unit owned or held in a fiduciary capacity, whether or not the same has been transferred to the fiduciary, if the person satisfies the secretary that the person is the executor, administrator, guardian or trustee holding the unit in a fiduciary capacity.

Â Â Â Â Â  (b) Whenever a unit is owned by two or more persons jointly, according to the records of the association:

Â Â Â Â Â  (A) Except as provided in this subsection, the vote or proxy of the unit may be exercised by any one of the owners present, in the absence of protest by a co-owner. In the event of a disagreement among the co-owners, the vote of the unit shall be disregarded completely in determining the proportion of votes given with respect to the matter.

Â Â Â Â Â  (B) A valid court order may establish the right of co-ownersÂ authority to vote. [Formerly 94.255; 2001 c.756 Â§50]

Â Â Â Â Â  100.530 Allocation of common profits and expenses; liability of unit owner; limitation on assessments against declarant; deferral of assessments by declarant. (1) Unless otherwise provided in the declaration, the common profits of the property shall be distributed among, and the common expenses shall be charged to, the unit owners according to the allocation of undivided interest of each unit in the common elements.

Â Â Â Â Â  (2) No unit owner by the ownerÂs own action may claim exemption from liability for contribution towards the common expenses by waiver by the owner of the use or enjoyment of any of the common elements or by abandonment by the owner of the ownerÂs unit. An owner may not claim an offset against an assessment for failure of the association to perform its obligations.

Â Â Â Â Â  (3) Subject to subsection (4) of this section:

Â Â Â Â Â  (a) The declarant shall pay assessments due for operating expenses on all unsold units:

Â Â Â Â Â  (A) From the date of conveyance of the first unit in the condominium; and

Â Â Â Â Â  (B) For a staged or flexible condominium, from the date of recording the applicable supplemental declaration and supplemental plat recorded pursuant to ORS 100.120.

Â Â Â Â Â  (b) From the date of conveyance of the first unit in the condominium, the declarant shall pay assessments due for reserves on all unsold units.

Â Â Â Â Â  (c) The declarant may defer payment of accrued assessments for reserves required under ORS 100.175 for a unit until the date the unit is conveyed. However, the declarant may not defer payment of accrued assessments for reserves:

Â Â Â Â Â  (A) Beyond the date of the turnover meeting provided for in the bylaws in accordance with ORS 100.210; or

Â Â Â Â Â  (B) If a turnover meeting is not held, the date the owners assume administrative control of the association.

Â Â Â Â Â  (d) Failure of the declarant to deposit the balance due within 30 days after the due date constitutes a violation under ORS 100.545.

Â Â Â Â Â  (e) The books and records of the association shall reflect the amount the declarant owes for all reserve account assessments.

Â Â Â Â Â  (4)(a) The association shall not assess units owned by the declarant for additional capital improvements without the written consent of the declarant as long as:

Â Â Â Â Â  (A) In a single stage condominium, the declarant owns more than two units or five percent of the units, whichever is greater.

Â Â Â Â Â  (B) In a staged or flexible condominium, the declarant owns more than two units or five percent of the units submitted to the provisions of this chapter, whichever is greater, or the termination date has not expired.

Â Â Â Â Â  (b) The declarant may waive the declarantÂs right of consent provided in paragraph (a) of this subsection.

Â Â Â Â Â  (5)(a) Except with respect to assessments for reserves required by ORS 100.175, a declaration or bylaws may provide that, until the turnover meeting, the declarant may elect to defer commencement of all or part of common expense assessments as to all units in a condominium or as to all units in a stage of a condominium or as to all units created by a supplemental declaration and plat pursuant to ORS 100.150.

Â Â Â Â Â  (b) If a declarant so elects to defer commencement of all or part of common expense assessments, declarant shall pay as they accrue and be responsible for all or part of the common expenses attributable to the condominium or attributable to the stage of the condominium or the units and common elements created by such supplemental declaration and plat for which assessments have been deferred, until assessments commence for all common expenses.

Â Â Â Â Â  (c) The declarant shall give not less than 10 daysÂ written notice to all affected unit owners prior to the commencement of common expense assessments if such a deferral occurs. [Formerly 94.260; 1999 c.677 Â§53; 2001 c.756 Â§51]

Â Â Â Â Â  100.535 Maintenance and improvement of units. (1) Subject to subsections (2) and (3) of this section and any additional limitations contained in the declaration or bylaws, a unit owner:

Â Â Â Â Â  (a) May make any improvements or alterations to the unit of the unit owner that do not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (b) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may submit a written request to the board of directors for permission to remove or alter any intervening partition or to create apertures therein, even if the partition in whole or in part is a common element. The board of directors shall approve the change unless it determines within 45 days that the proposed change will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium. The board of directors may require the unit owner, at the expense of the unit owner, to submit an opinion of a registered architect or registered professional engineer that the proposed change will not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries.

Â Â Â Â Â  (2) A unit owner shall make no repair or alteration or perform any other work on the unit which would jeopardize the soundness or safety of the property, reduce the value thereof, impair any easement or hereditament or increase the common expenses of the association unless the consent of all the other unit owners affected is first obtained.

Â Â Â Â Â  (3) Unless otherwise provided in the declaration or bylaws, a unit owner may not change the appearance of the common elements or the exterior appearance of a unit without permission of the board of directors of the association. [Formerly 94.265]

Â Â Â Â Â  100.540 Use and maintenance of common elements; access for maintenance. (1) Each unit owner may use the common elements in accordance with the purposes for which they are intended, but may not hinder or encroach upon the lawful rights of the other unit owners.

Â Â Â Â Â  (2) The necessary work of maintenance, repair and replacement of the common elements and additions or improvements to the common elements shall be carried out only as provided in the bylaws.

Â Â Â Â Â  (3) The association of unit owners shall have the right to have access to each unit as may be necessary for the maintenance, repair or replacement of the common elements, or to make emergency repairs therein necessary for the public safety or to prevent damage to the common elements or to another unit. [Formerly 94.270]

Â Â Â Â Â  100.545 Compliance with bylaws and other restrictions. Each unit owner and the declarant shall comply with the bylaws and with the administrative rules and regulations adopted pursuant thereto, and with the covenants, conditions and restrictions in the declaration or in the deed to the unit. Failure to comply therewith shall be grounds for an action maintainable by the association of unit owners or by an aggrieved unit owner. [Formerly 94.275]

Â Â Â Â Â  100.550 Service of process. (1) Service of process in any action relating to the condominium may be made on:

Â Â Â Â Â  (a) If the condominium was submitted to the provisions of this chapter before October 3, 1989, the person designated in the declaration to receive service of process;

Â Â Â Â Â  (b) The person named as designated agent in the Condominium Information Report filed with the Real Estate Agency under ORS 100.250;

Â Â Â Â Â  (c) If the association is organized as a corporation under Oregon law, the registered agent in accordance with ORS 60.111 or 61.086 (1987 Replacement Part); or

Â Â Â Â Â  (d) The chairperson or secretary of the association.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, if the association of unit owners of property submitted to the provisions of this chapter before October 15, 1983, wishes to designate a person other than the one named in the declaration to receive service of process in the cases provided in subsection (1) of this section, it shall record an amendment to the declaration. The amendment shall be certified by the chairperson and the secretary of the association of unit owners, and shall state the name of the successor with the successorÂs residence or place of business as required by ORS 100.105 (1)(k), and that the person named in the amendment was designated by resolution duly adopted by the association of unit owners.

Â Â Â Â Â  (3) Unless prohibited by the declaration or bylaws, the board of directors of the association of unit owners of property submitted to the provisions of this chapter after October 15, 1983, may elect to designate a person other than the one named in the declaration to receive service of the process in the cases provided in subsection (1) of this section. After the adoption of a resolution by the board of directors in accordance with the bylaws, the board of directors, without the need for further action by the association or approval under ORS 100.110 and 100.135, shall record an amendment to the declaration. The amendment shall be certified by the chairperson and the secretary of the association of unit owners, and shall state the name of the successor with the successorÂs residence or place of business as required by ORS 100.105 (1)(k), that the person named in the amendment has consented to the designation and that the resolution was duly adopted by the association of unit owners.

Â Â Â Â Â  (4) Subsection (3) of this section applies to property submitted to the provisions of this chapter before October 15, 1983, if:

Â Â Â Â Â  (a) The board of directors of the association of unit owners receives a written request from at least one unit owner that subsection (3) of this section applies; or

Â Â Â Â Â  (b) The board of directors of the association of unit owners adopts a resolution in accordance with the bylaws of the association that subsection (3) of this section applies. [Formerly 94.280; 1995 c.31 Â§14; 1999 c.677 Â§54; 2001 c.756 Â§61]

Â Â Â Â Â  100.555 Taxation of units; exemptions; uniform appraisal and assessment; rules. (1)(a) Each unit with its allocation of undivided interest in the common elements shall be considered a parcel of real property, whether fee simple, leasehold, easement or other interest or combination thereof, subject to separate assessment and taxation by any taxing unit in like manner as other parcels of real property. A unit created by a declaration or supplemental declaration recorded with the recording officer under ORS 100.100 or 100.120 shall be assessed in the name of the unit owner.

Â Â Â Â Â  (b) The common elements may not be considered a separate parcel for purposes of taxation.

Â Â Â Â Â  (2) In determining the real market value of a unit with its undivided interest in the common elements, the county assessor may use the allocation of undivided interest in the common elements appertaining to a unit as expressed in the declaration. Determination of real market value of a unit based upon a leasehold estate shall be the same as a unit in fee simple. There shall be no diminution of value by reason of the term of said lease.

Â Â Â Â Â  (3) Exemptions from executions and real property taxes apply to the owner of each unit or to the individual units, as the case may be.

Â Â Â Â Â  (4) The Department of Revenue shall have the authority to make rules and regulations prescribing methods best calculated to secure uniformity according to law in the appraisal and assessment of units constituting part of a property submitted to the provisions of this chapter. [Formerly 94.285; 1991 c.459 Â§340; 2001 c.756 Â§52]

REMOVAL OF PROPERTY FROM UNIT OWNERSHIP

Â Â Â Â Â  100.600 Termination of association or removal of real property by unit owners; consent of lienholders; recordation; amended plat requirements. (1)(a) Subject to ORS 100.605, the condominium may be terminated if all of the unit owners remove the property from the provisions of this chapter by executing and recording an instrument to that effect and the holders of all liens affecting the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the undivided interest of the unit owner in the property after the termination. The instrument shall state the interest of each unit owner and lienholder as determined under ORS 100.610.

Â Â Â Â Â  (b) The recording of an instrument of termination shall vacate the plat but shall not vacate or terminate any recorded covenants, restrictions, easements or other interests not imposed under the declaration or bylaws or any easement granted by the plat unless the instrument of termination otherwise provides.

Â Â Â Â Â  (c) Before the instrument of termination may be recorded, it must be signed by the county assessor for the purpose of acknowledging that the county assessor has been notified of the proposed termination.

Â Â Â Â Â  (d) The person offering the instrument of termination for recording shall cause a copy of the recorded instrument, including the recording information, to be filed with the commissioner. The county clerk shall promptly provide a certified copy of the recorded instrument of termination to the county assessor and the county surveyor. Upon receipt of the instrument of termination, the county surveyor shall make appropriate annotations, including the date and surveyorÂs name or initials, with archival quality black ink on the surveyorÂs copy of the plat and any copies filed under ORS 92.120. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk.

Â Â Â Â Â  (e) Failure to file the copies as required under paragraph (d) of this subsection shall not invalidate the termination.

Â Â Â Â Â  (2) A portion of the property may be removed from the provisions of this chapter by recording simultaneously with the recording officer an amendment to the declaration and an amended plat approved as required under ORS 100.110, 100.115 and 100.135. The amendment to the declaration shall:

Â Â Â Â Â  (a) Include a metes and bounds legal description of the property being removed;

Â Â Â Â Â  (b) Include a metes and bounds legal description of the resulting boundaries of the condominium after the removal;

Â Â Â Â Â  (c) State the interest of each owner and lienholder in the property being removed;

Â Â Â Â Â  (d) State the interest of each unit owner and lienholder in the condominium after the removal;

Â Â Â Â Â  (e) Be approved and executed by all owners and lienholders and acknowledged in the manner provided for acknowledgment of deeds; and

Â Â Â Â Â  (f) Include a statement by the local governing body or appropriate department thereof that the removal will not violate any applicable planning or zoning regulation or ordinance. The statement may be attached as an exhibit to the amendment.

Â Â Â Â Â  (3) The amended plat required under subsection (2) of this section shall:

Â Â Â Â Â  (a) Comply with ORS 100.115 (9) and (10);

Â Â Â Â Â  (b) Include a ÂStatement of RemovalÂ that the property described on the amended plat is removed from the condominium and that the condominium exists as described and depicted on the amended plat. Such statement shall be made by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of deeds; and

Â Â Â Â Â  (c) Include such signatures of approval as may be required by local ordinance or regulation.

Â Â Â Â Â  (4) The tax collector for any taxing unit having a lien for taxes or assessments shall have authority to consent to such a transfer of any tax or assessment lien under subsection (1) of this section or the removal of a portion of the property under subsection (2) of this section. [Formerly 94.295; 1991 c.763 Â§29; 1997 c.816 Â§12; 1999 c.710 Â§8; 2001 c.756 Â§62; 2005 c.22 Â§78]

Â Â Â Â Â  100.605 Removal of property from association; repair or removal of property that is damaged or destroyed. (1) If 90 percent of the unit owners agree that the property is obsolete and shall be sold, the property shall be considered removed from the provisions of this chapter.

Â Â Â Â Â  (2) Except where the declaration or bylaws provide to the contrary, if all or part of the property is damaged or destroyed, then the association of unit owners shall repair, reconstruct or rebuild the property, unless 60 percent of the unit owners agree that the property shall not be repaired, reconstructed or rebuilt. If 60 percent of the unit owners agree that the property shall not be repaired, reconstructed or rebuilt, the property shall be considered removed from the provisions of this chapter.

Â Â Â Â Â  (3) Removal of the condominium or a portion thereof from the provisions of this chapter under subsections (1) or (2) of this section shall comply with all of the requirements of ORS 100.600 except that the percent of the owners required to take action shall conform only to subsections (1) or (2) of this section, as applicable. [Formerly 94.300]

Â Â Â Â Â  100.610 Common ownership of property removed from unit ownership; valuation; liens. (1) If the property is removed from the provisions of this chapter, as provided by ORS 100.600 (1) and 100.605, the property shall be considered owned in common by all the unit owners. The respective interest of a unit owner shall be the total of the fair market value of the unit of the unit owner and common element interest appertaining to such unit immediately before termination of the condominium. The proportion of any unit ownerÂs interest to that of all unit owners is determined by dividing the fair market value of that unit ownerÂs unit and common element interest by the total fair market values of all units and common element interests. The fair market value of each unit and common element interest appertaining to such unit shall be determined by:

Â Â Â Â Â  (a) Agreement of all of the unit owners; or

Â Â Â Â Â  (b) An independent appraiser selected by the board of directors of the association. The decision of the appraiser shall be distributed to the unit owners and shall become final unless within 15 days after the distribution, the board of directors receives written objection from at least 25 percent of the unit owners. In such event, a new appraiser shall be selected by the presiding judge for the judicial district in which the property is located. Such appraiserÂs decision shall be final.

Â Â Â Â Â  (2) All costs and expenses incurred under subsection (1) of this section shall be common expenses.

Â Â Â Â Â  (3) In the event any part of the property has been damaged or destroyed, the appraiser may use any available data and information pertaining to the condominium including, but not limited to, building plans, prior appraisals and information on file with governmental authorities.

Â Â Â Â Â  (4) Liens affecting any unit shall be liens, in accordance with the then existing priorities, against the undivided interest of the unit owner in the property owned in common.

Â Â Â Â Â  (5) If a portion of the property is removed from the provisions of this chapter, as provided by ORS 100.600 (2), the respective interest of each unit owner and lienholder in the property removed and the remaining condominium shall be as stated in the amendment to the declaration in accordance with ORS 100.600 (2)(c) and (d). [Formerly 94.306; 1995 c.781 Â§37]

Â Â Â Â Â  100.615 Action for partition; division of sale proceeds. If the property is removed from the provisions of this chapter, as provided in ORS 100.600 and 100.605, it shall be subject to an action for partition at the suit of any unit owner. The net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among the unit owners in proportion to their respective undivided interests as determined under ORS 100.600 and 100.610 after first paying out of the respective shares of the unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each unit owner. [Formerly 94.312]

Â Â Â Â Â  100.620 Termination or removal no bar to resubmission. The termination of the condominium or the removal of a portion of the property from the condominium shall in no way bar its resubmission. [Formerly 94.318]

DIVIDING OR CONVERTING UNITS

Â Â Â Â Â  100.625 Procedure for dividing or converting units. (1) Subject to the provisions of the declaration and any applicable law, and upon compliance with this section:

Â Â Â Â Â  (a) A unit designated in the declaration to be used for commercial, industrial or other nonresidential purpose may be divided by an owner, including the declarant, into two or more units.

Â Â Â Â Â  (b) A unit owned by the declarant and located in a condominium that consists exclusively of units designated in the declaration to be used for nonresidential purposes, may be divided or converted into two or more units, common elements or a combination of units and common elements.

Â Â Â Â Â  (2) The owner of a unit to be divided or converted shall submit to the board of directors of the association of unit owners a proposed amendment which shall:

Â Â Â Â Â  (a) State the purposes of the amendment;

Â Â Â Â Â  (b) Assign an identifying number to each unit created;

Â Â Â Â Â  (c) Reallocate the interest in the common elements and the use of any limited common elements, voting rights, common expense liability and the right to common profits in the manner prescribed in the declaration;

Â Â Â Â Â  (d) Indicate the means of access for each unit to common elements; and

Â Â Â Â Â  (e) Include any additional provisions necessary to conform any other provisions of the declaration or bylaws.

Â Â Â Â Â  (3) The board of directors shall approve the proposed amendment unless the board determines within 45 days that the amendment is inconsistent with the declaration or bylaws, or the division or conversion will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (4) The board of directors may require the owner of the unit to be divided or converted to submit an opinion of a registered professional engineer as to whether or not the proposed division or conversion will impair the structural integrity or mechanical systems of the condominium or weaken the support of any portion of the condominium. The board of directors or any agent appointed by the board of directors may supervise the work necessary to effect the division or conversion. Any expenses incurred under this section shall be charged to the owner of the unit requesting the division or conversion.

Â Â Â Â Â  (5) The amendment shall be executed by the owner and mortgagees or trust deed beneficiaries of the affected unit, certified by the chairperson and secretary of the association and approved and recorded in accordance with ORS 100.135 (2)(b).

Â Â Â Â Â  (6) A plat showing each unit created or the conversion of a unit to common elements or combination thereof shall be recorded in accordance with ORS 100.115.

Â Â Â Â Â  (7) This section applies only if the declaration expressly permits and contains:

Â Â Â Â Â  (a) A statement of the maximum number of units into which a unit may be divided under subsection (1) of this section;

Â Â Â Â Â  (b) A general description of the nature and proposed use of any unit or portion of any unit which the declarant may convert to common elements; and

Â Â Â Â Â  (c) A statement of the method to be used to reallocate interest in the common elements, the use of any limited common elements, voting rights, common expense liability and right to common profits. [Formerly 94.322; 2003 c.569 Â§39]

REGULATION OF SALES; FILING REQUIREMENTS

Â Â Â Â Â  100.635 Filing with commissioner; fee. Except as provided by ORS 100.660 and 100.665, prior to negotiating within this state for the sale of a condominium unit located in another state, or prior to the sale of any condominium unit located within this state, the developer shall file the following information with the Real Estate Commissioner:

Â Â Â Â Â  (1) General information on the condominium, including:

Â Â Â Â Â  (a) The name and address of the condominium and the county in which the condominium is located; and

Â Â Â Â Â  (b) The name, address and telephone number of the developer.

Â Â Â Â Â  (2) Two copies of the disclosure statement for the condominium prepared in accordance with ORS 100.655.

Â Â Â Â Â  (3) The documents for and other information on the condominium as required by ORS 100.640.

Â Â Â Â Â  (4) The filing shall be accompanied by a fee as provided in ORS 100.670. [Formerly 94.331]

Â Â Â Â Â  100.640 Filing; required documents and information. The following documents and information shall be submitted to the Real Estate Commissioner as part of the filing required under ORS 100.635:

Â Â Â Â Â  (1) A copy of the proposed or recorded declaration or supplemental declaration of condominium ownership drawn in conformance with ORS 100.105 or 100.120, or the law applicable in the state where the condominium was created;

Â Â Â Â Â  (2) A copy of the proposed or recorded bylaws drawn in conformance with ORS 100.415 or the law applicable in the state where the condominium was created;

Â Â Â Â Â  (3) A copy of the full size plat prepared in conformance with ORS 100.115 (2) or the law applicable in the state where the condominium was created, or a copy of the site plan;

Â Â Â Â Â  (4) A statement from the county assessor or county surveyor that the name for the condominium is acceptable under ORS 100.105 (6);

Â Â Â Â Â  (5) A copy of a preliminary title report, title insurance policy or condominium guarantee that has been issued within the preceding 30 days, including a map showing the location of property described in the report, policy or guarantee or other evidence of title satisfactory to the commissioner;

Â Â Â Â Â  (6) A copy of all restrictive covenants, reservations or other documents that may create an encumbrance on or limit the use of the property other than those restrictions contained in the declaration or bylaws;

Â Â Â Â Â  (7) A copy of the reserve study required by ORS 100.175 and other sources of information that serve as a basis for calculating reserves in accordance with ORS 100.175 (3), unless the information is contained in the disclosure statement;

Â Â Â Â Â  (8) The following sample forms:

Â Â Â Â Â  (a) Unit sales agreement, including the notice to purchaser of cancellation rights in accordance with ORS 100.730 and 100.740, the statement required by ORS 93.040 (1) and any warranty required under ORS 100.185; and

Â Â Â Â Â  (b) A receipt for documents required under ORS 100.725;

Â Â Â Â Â  (9) If required by ORS 100.680:

Â Â Â Â Â  (a) A copy of the escrow agreement drawn in conformance with ORS 100.680 and executed by both the declarant and the escrow agent. If individual escrow agreements or instructions are to be executed by the purchaser, other than the standard escrow instruction required by the escrow agent, submit sample form and a letter from the escrow agent, agreeing to the establishment of the escrows and the procedure set forth in the sample form; and

Â Â Â Â Â  (b) A unit sales agreement drawn in conformance with ORS 100.680;

Â Â Â Â Â  (10) If any of the sales will be by means of an installment contract of sale:

Â Â Â Â Â  (a) A copy of the escrow agreement or escrow instructions executed by the developer and the escrow agent providing for the establishment of collection escrows and the deposit of documents in accordance with ORS 100.720; and

Â Â Â Â Â  (b) The proposed installment contract of sale form, if available;

Â Â Â Â Â  (11) Any other documents by which the purchasers will be bound;

Â Â Â Â Â  (12) Any report or disclosure statement issued for the condominium, by the federal government and any other state; and

Â Â Â Â Â  (13) A statement of any additional facts or information which the developer desires to submit to the commissioner. [Formerly 94.353; 1997 c.816 Â§13; 2001 c.756 Â§53]

Â Â Â Â Â  100.645 Filing information to be kept current. (1) The information required by ORS 100.635 shall be kept current by the developer. Any material change in the information furnished to the Real Estate Commissioner shall be reported by the developer within 10 days after the change occurs. The report shall be accompanied by a filing fee as required by ORS 100.670.

Â Â Â Â Â  (2) A developer shall be responsible for the accuracy of and for providing all information required by ORS 100.635 and any information required under this section for as long as the developer retains any unsold interest in the condominium to which the information pertains. [Formerly 94.342]

Â Â Â Â Â  100.650 Service of process on nonresident developer; consent for service on commissioner; contents of consent; records of service on commissioner. (1) Every nonresident developer, at the time of filing the information required by ORS 100.635, shall also file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the nonresident developer in this state arising out of a violation of any provision of this chapter, personal service of summons or process upon the nonresident developer cannot be made in this state after the exercise of due diligence, a valid service may thereupon be made upon the nonresident developer by service on the commissioner.

Â Â Â Â Â  (2) The consent shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by an individual developer and shall set forth:

Â Â Â Â Â  (a) The name of the developer.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the developer is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service on the commissioner of any such process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of such process, with duplicate copies of any papers required by law to be delivered in connection with such service.

Â Â Â Â Â  (5) When the commissioner is served with any such process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered mail or by certified mail with return receipt to the developer at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of all processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and the action with reference thereto. [Formerly 94.348; 1991 c.249 Â§12]

Â Â Â Â Â  100.655 Disclosure statement; contents; disclosure statement from other state; declarant liability limited. (1) The disclosure statement submitted to the Real Estate Commissioner as part of a filing under ORS 100.635 shall contain the following information:

Â Â Â Â Â  (a) The name and address of the condominium, and the name, address and telephone number of the developer;

Â Â Â Â Â  (b) A general narrative description of the condominium stating the total number of units, a description of the types of units, the total number of units that may be included in the condominium pursuant to ORS 100.105 (2), and a precise statement of the nature of the interest which is being offered;

Â Â Â Â Â  (c) If at the time of filing:

Â Â Â Â Â  (A) The construction of the project is not completed, general disclosure of the status of construction and the actual or scheduled dates of completion of buildings, recreational facilities and other common elements, including a statement describing any recreational facilities or improvements to the common elements that the developer reserves the right to develop or promises to develop, or a statement that there are no such facilities or improvements; or

Â Â Â Â Â  (B) The construction of the project is completed, the actual dates of completion of buildings, recreational facilities and other common elements if known by the developer;

Â Â Â Â Â  (d) The nature and significant terms of any financing offered by the developer to purchasers of the condominium units;

Â Â Â Â Â  (e) Copies of any warranties for structural elements and mechanical and other systems or a brief description of such warranties;

Â Â Â Â Â  (f)(A) A current or projected budget of the association of unit owners for the operation and maintenance and any other common expenses of the condominium, including an amount for a subsidy of the association by the declarant, if any, by a contribution of funds, goods or services;

Â Â Â Â Â  (B) A brief statement of the method of determining liability for common expenses and the right to common profits; and

Â Â Â Â Â  (C) The following notice in at least 12-point type that is either all capitals or boldface:

______________________________________________________________________________

NOTICE TO PROSPECTIVE PURCHASERS

THE PROJECTION OF THE BUDGET OF THE ASSOCIATION OF UNIT OWNERS FOR THE OPERATION AND MAINTENANCE AND OTHER COMMON EXPENSES OF THE CONDOMINIUM IS ONLY AN ESTIMATE, PREPARED WITH DUE CARE.

______________________________________________________________________________

Â Â Â Â Â  (g) If a provision for reserves under ORS 100.175 is included in the budget disclosed under paragraph (f) of this subsection:

Â Â Â Â Â  (A) A statement identifying the information constituting the basis for the reserve assessment under ORS 100.175 (3)(b); and

Â Â Â Â Â  (B) A statement that the information constituting the basis for the reserve assessment identified under ORS 100.175 (3)(b) is available for review upon written request to the declarant or the designated person, unless included in the disclosure statement;

Â Â Â Â Â  (h) In the case of a conversion condominium, a statement of:

Â Â Â Â Â  (A) The present condition of all structural components and major mechanical and utility installations in the condominium, including the approximate date of construction and a reasonable estimate of the remaining useful life of, at a minimum, the roof, siding, plumbing, electrical, HVAC system, asphalt, sidewalks and decks;

Â Â Â Â Â  (B) Whether or not the assessment of conditions under subparagraph (A) of this paragraph, which shall be in at least 12-point type that is all capitals or boldface, was prepared by a licensed engineer, architect or home inspector; and

Â Â Â Â Â  (C) The statutory procedure required to create a conversion condominium;

Â Â Â Â Â  (i) A cross-reference to the portions of the declaration, any supplemental declaration and bylaws containing the general power and authority of the board of directors, the method of apportionment of voting rights among the members of the association of unit owners and a statement of the nature and extent of control of the board of directors retained by the developer by voting rights or otherwise;

Â Â Â Â Â  (j) A list of the documents by which purchasers may be bound, including the declaration, bylaws, ground leases, management agreement, easements, covenants, restrictions and conditions;

Â Â Â Â Â  (k) A statement of whether there are any restrictions on alienation of units or any use or occupancy restrictions, such as limitations on residential or commercial use, pets, age of occupants or number of occupants, and a cross-reference to those portions of the declaration, any supplemental declaration, bylaws or any other document containing the principal provisions relating to those restrictions; and

Â Â Â Â Â  (L) If the condominium is a staged condominium:

Â Â Â Â Â  (A) Whether the declarant reserves the right to annex additional property to the condominium pursuant to ORS 100.125 and, if so:

Â Â Â Â Â  (i) The maximum number of units;

Â Â Â Â Â  (ii) The date after which annexation right terminates;

Â Â Â Â Â  (iii) The description of additional common elements declarant reserves right to annex to the property and whether such common elements might substantially increase the proportionate amount of common expenses by current unit owners; and

Â Â Â Â Â  (iv) The effect of annexation of additional units on allocation of interest in the common elements and voting rights.

Â Â Â Â Â  (B) If the condominium or any stage being filed under ORS 100.635 contains or may contain any variable property, a statement of the rights reserved by the declarant under ORS 100.150 (1) and the results specified in ORS 100.155 if such rights are not exercised.

Â Â Â Â Â  (2) In lieu of the disclosure statement required under subsection (1) of this section, the commissioner may accept a disclosure report issued or approved by another state or governmental agency.

Â Â Â Â Â  (3) No disclosure statement is required for condominiums described in ORS 100.660.

Â Â Â Â Â  (4) The declarant is not liable to the association or the owners with respect to a statement of condition or estimate of useful life contained in the disclosure statement if:

Â Â Â Â Â  (a) The declarant did not have actual knowledge of any inaccuracies in the statement at the time of delivery of the disclosure statement to the purchaser; and

Â Â Â Â Â  (b) The declarant relied upon reports prepared by licensed engineers or architects in making the statement or, if the condominium has four or fewer units, reports prepared by licensed engineers, architects or home inspectors. [Formerly 94.351; 1997 c.816 Â§14; 1999 c.677 Â§55; 2001 c.756 Â§54; 2003 c.569 Â§40]

Â Â Â Â Â  100.660 Nonresidential condominium or security filing; contents. A developer of a condominium located in this state, that consists exclusively of units to be used for nonresidential purposes or that consists of units to be offered for sale as a security under ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995, shall submit to the Real Estate Commissioner a filing that consists of:

Â Â Â Â Â  (1) General information on the condominium including:

Â Â Â Â Â  (a) The name and address of the condominium and the county in which the condominium is located; and

Â Â Â Â Â  (b) The name, address and telephone number of the developer and any agent of the developer; and

Â Â Â Â Â  (2) The following documentation:

Â Â Â Â Â  (a) The original executed declaration or supplemental declaration and a copy thereof, drawn in conformance with ORS 100.105 and 100.120, if applicable;

Â Â Â Â Â  (b) The original executed bylaws, and a copy thereof, drawn in conformance with ORS 100.415;

Â Â Â Â Â  (c) A copy of the full size plat prepared in conformance with ORS 100.115;

Â Â Â Â Â  (d) A copy of a current preliminary title report or title insurance policy or condominium guarantee that has been issued within the preceding 30 days, including a map showing the location of property described therein, or other evidence of title satisfactory to the commissioner;

Â Â Â Â Â  (e) A copy of all restrictive covenants, reservations or other documents containing provisions that may create an encumbrance on or limit the use of the property other than those restrictions contained in the declaration, supplemental declaration or bylaws; and

Â Â Â Â Â  (f) A statement from the county assessor that the name for the condominium is acceptable under ORS 100.105 (5). [Formerly 94.356]

Â Â Â Â Â  100.665 Exemption to certain disclosure and notice requirements. A vendor under a land sale contract, a mortgagee of a mortgage or a beneficiary of a trust deed who becomes a developer by reason of acquiring a unit or units in a condominium through foreclosure of its lien or acceptance of a deed in lieu thereof, is not required to submit a filing to the Real Estate Commissioner under ORS 100.635, or to distribute a disclosure statement under ORS 100.705 or provide the notice to purchaser required under ORS 100.740 if the vendor, mortgagee or beneficiary sells, in a single sale, all of the units so acquired to a developer who agrees to comply with the provisions of ORS 100.635 and 100.705 before negotiating a sale of the unit or units to others. [1989 c.595 Â§46]

Â Â Â Â Â  100.670 Fees; hourly rate; deposit. (1) A developer or other person required to file materials or information with the Real Estate Commissioner under ORS 100.005 to 100.910 shall pay to the commissioner a fee as required under subsections (2) and (3) of this section for the review, approval and handling of the filings by the commissioner at the time of the initial filing with the commissioner.

Â Â Â Â Â  (2) A fee charged by the commissioner under subsection (1) of this section shall be determined by the commissioner to cover the costs of the commissionerÂs review, approval or revision activity. The fee shall be based upon an hourly rate that is subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (3) The commissioner shall collect a deposit of $100 from a developer at the time of submitting a filing described in subsection (1) of this section. The amount of the deposit shall be deducted from the final fee computed as provided in subsection (2) of this section. [Formerly 94.354; 1991 c.703 Â§3]

Â Â Â Â Â  100.675 Inventory; review; approval; timelines. (1)(a) Upon receipt of an informational filing, submitted as required under ORS 100.005 to 100.910 and the prescribed filing fee, within five working days after receipt of the filing the Real Estate Commissioner shall inventory the filing and acknowledge whether the filing contains all required documents and information. If the filing contains all required documents and information, the commissioner shall issue a notice acknowledging their receipt.

Â Â Â Â Â  (b) If the filing under paragraph (a) of this subsection does not contain the required documents and information, the commissioner shall issue a notice of receipt of a partial filing, a statement itemizing the required documents and information that must be submitted, and a statement that the filing will not be acknowledged as containing all required documents and information until the itemized documents and information have been received and inventoried by the commissioner.

Â Â Â Â Â  (c) Within 45 days from the date that the filing has been inventoried and acknowledged as containing all the required documents and information, the commissioner shall review the filing to determine whether the documents and information submitted conform to the statutory requirements of ORS 100.005 to 100.910 and, upon determination of their conformity shall adopt and issue the disclosure statement filed under ORS 100.655.

Â Â Â Â Â  (2) For any document filed with the commissioner that requires the commissionerÂs approval under ORS 100.005 to 100.910, the commissioner shall issue a notice of receipt for the filing within five days following receipt by the commissioner of the document. The document shall be considered approved by the commissioner on the expiration of 45 days following issuance by the commissioner of the notice of receipt, unless within the 45-day period:

Â Â Â Â Â  (a) The commissioner notifies the person making the filing in writing of the portions of the document that do not comply with the applicable requirements of ORS 100.005 to 100.910; or

Â Â Â Â Â  (b) The commissioner notifies the person making the filing in writing that the document complies with the applicable requirements of ORS 100.005 to 100.910 and is approved. [Formerly 94.357]

Â Â Â Â Â  100.680 Escrow; sales agreement; requirements. (1) Unless the developer of a condominium has complied with subsections (2) and (3) of this section, the developer and a purchaser may not enter into a unit sales agreement before the recording of the declaration or supplemental declaration and plat under ORS 100.115 or, if the condominium is located outside of this state, before the condominium has been created under the laws of the jurisdiction within which the condominium is located.

Â Â Â Â Â  (2) Any purchaserÂs funds, the unit sales agreement, any notes or security documents and any loan commitments shall be placed in an escrow located within this state with a person or firm authorized under ORS 696.505 to 696.582. The escrow instructions may not allow distribution of the purchaserÂs funds until the declaration or any applicable supplemental declaration is recorded and the legal title or other interest bargained for has been transferred to the purchaser as provided in the unit sales agreement. If any funds of the purchaser are invested, the funds shall be invested in federally insured accounts or other investments approved by the Real Estate Commissioner. If the developer defaults under the unit sales agreement, the purchaserÂs funds held in escrow and all income earned from investment of the funds held in escrow shall be returned.

Â Â Â Â Â  (3) A unit sales agreement shall contain:

Â Â Â Â Â  (a) The unit designation;

Â Â Â Â Â  (b) The full amount of the purchase price, including the amount and form of earnest money paid by the purchaser;

Â Â Â Â Â  (c) The name and address of the escrow agent to hold the purchaserÂs funds and a reference to the escrow instructions controlling the escrow;

Â Â Â Â Â  (d) If the purchaserÂs funds are to be invested, the name of the financial institution where the funds will be deposited and to whom any interest earnings will accrue under all possible circumstances;

Â Â Â Â Â  (e) The date of closing with any conditions and requirements of closing;

Â Â Â Â Â  (f) The closing procedure;

Â Â Â Â Â  (g) Any authority of the developer to terminate the sale and, in the case of termination, any forfeiture provisions;

Â Â Â Â Â  (h) If the developer specifies any contingency, the date other than closing when all purchaserÂs funds and interest earnings will be returned to the purchaser if the contingency is not met;

Â Â Â Â Â  (i) Provision that the purchaser will recover any funds paid to the developer and any interest earnings upon default by the developer;

Â Â Â Â Â  (j) Any rights reserved by the developer to modify the declaration, any supplemental declaration, bylaws, plat or other documents by which the purchaser is or will be bound;

Â Â Â Â Â  (k) Notice to the purchaser of cancellation rights under ORS 100.730 and 100.740;

Â Â Â Â Â  (L) For the sale of newly constructed units, any express warranty required under ORS 100.185; and

Â Â Â Â Â  (m) Any other provisions deemed necessary by the developer and purchaser.

Â Â Â Â Â  (4) In lieu of the requirements of subsection (2) of this section, the commissioner may approve any alternative requirement or method which the commissioner finds will assure the same protection to the purchaser as the protection provided by the escrow. [Formerly 94.358]

INSPECTION OF CONDOMINIUM; DISCLOSURE STATEMENT

Â Â Â Â Â  100.700 Inspection of condominium; report in disclosure statement. The Real Estate Commissioner may make an on-site inspection of any condominium and require a report of the commissionerÂs findings from such inspection to be included in the disclosure statement for use in the sale of the condominium. [Formerly 94.359]

Â Â Â Â Â  100.705 Sale prohibited prior to issuance of disclosure statement; exception; distribution; use of disclosure statement. (1) Except as provided in ORS 100.665, no developer or agent of a developer shall enter into a unit sales agreement prior to the issuance of the disclosure statement for the condominium.

Â Â Â Â Â  (2) A copy of the disclosure statement for a condominium shall be given to the prospective purchaser of a unit in the condominium by the developer or an agent of the developer, not later than the date the unit sales agreement is fully executed by all parties. The developer shall take a receipt from the prospective purchaser upon delivery of a copy of the disclosure statement, and such receipts shall be kept on file within this state in the possession of the developer or the agent of the developer subject to inspection by the Real Estate Commissioner for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (3) The disclosure statement shall not be used for advertising purposes unless it is used in its entirety. No portion of the disclosure statement shall be underscored, highlighted, italicized or printed in larger or heavier type than the balance of the statement unless the true copy of the statement so emphasizes such portion.

Â Â Â Â Â  (4) The commissioner may furnish at cost copies of the disclosure statement for the use of developers.

Â Â Â Â Â  (5) Violations of this section shall be subject to the provisions of ORS 646.605 to 646.656, in addition to other sanctions provided by law. [Formerly 94.384]

Â Â Â Â Â  100.710 Inspection deposit. When an on-site inspection under ORS 100.700 is to be made of a condominium situated in the State of Oregon, or situated outside the state which will be offered for sale within this state, the Real Estate Commissioner, in addition to the fee provided in ORS 100.670, may require the developer to advance a deposit. Such deposits shall not exceed $200 per day for making the on-site inspection. Any unexpended portion of the deposit shall be refunded to the developer. [Formerly 94.391]

REQUIREMENTS FOR SALE

Â Â Â Â Â  100.720 Conditions prerequisite to sale. (1) No condominium unit shall be sold by a developer by means of a land sale contract unless a collection escrow is established within this state with a person or firm authorized to receive escrows under the laws of this state and all of the following are deposited in the escrow:

Â Â Â Â Â  (a) A copy of the title report or abstract, as it relates to the property being sold.

Â Â Â Â Â  (b) The original sales document or a true copy thereof relating to the purchase of the condominium unit.

Â Â Â Â Â  (c) A commitment to give a partial release for the condominium unit being sold from the terms and provisions of any blanket encumbrance. The commitment shall be in a form satisfactory to the Real Estate Commissioner.

Â Â Â Â Â  (d) A document in good and sufficient form transferring the interest purchased.

Â Â Â Â Â  (2) The developer shall submit written authorization allowing the commissioner to inspect all escrow deposits established pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of the procedures provided in subsection (1) of this section, the developer shall conform to such alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this section. [Formerly 94.400]

Â Â Â Â Â  100.725 Documents prerequisite to execution of sale agreement and conveyance of unit. (1) Before the unit sales agreement is fully executed by all parties, the developer shall deliver to the purchaser a copy of the declaration and bylaws of the condominium and any supplements and amendments thereto affecting the unit.

Â Â Â Â Â  (2) When the unit sales agreement is fully executed by all parties, the developer shall deliver to the purchaser a copy of the fully executed agreement which contains the ÂNotice to PurchaserÂ required by ORS 100.740.

Â Â Â Â Â  (3) The developer shall deliver to the purchaser prior to the conveyance of the unit by deed, lease or contract any ground leases, leases with the association for recreation or parking facilities and escrow instructions applying to the transaction.

Â Â Â Â Â  (4) The developer shall take a receipt from the purchaser upon the delivery of the documents referred to in subsection (1) of this section, and such receipts shall be kept on file within this state by the developer or the agent of the developer subject to inspection by the Real Estate Commissioner for a period of three years from the date the receipt is taken. [Formerly 94.406]

Â Â Â Â Â  100.730 Cancellation of sale of unit; notice to seller; return of payments and reconveyance; extinguishment of encumbrances; waiver prohibited; disclaimer of notice; applicability. (1) A purchaser of a condominium unit may cancel for any reason the sale of a condominium unit from a developer or any contract, agreement or evidence of indebtedness associated with the sale of the condominium unit, within five business days (excluding Saturdays and holidays) after the date on which the latest of the following events occurs:

Â Â Â Â Â  (a) The signing by the purchaser of the unit sales agreement;

Â Â Â Â Â  (b) The signing by the purchaser of the receipt required under ORS 100.705 (2) upon the delivery of the disclosure statement, if any; or

Â Â Â Â Â  (c) The signing by the purchaser of the receipt required under ORS 100.725 (4) upon delivery of a copy of the documents specified in ORS 100.725 (1).

Â Â Â Â Â  (2) Cancellation, under subsection (1) of this section, occurs when the purchaser of an interest gives written notice to the developer at the developerÂs address stated in the notice to purchaser required under ORS 100.740 (1).

Â Â Â Â Â  (3) A notice of cancellation given by a purchaser of a condominium unit need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract or evidence of indebtedness.

Â Â Â Â Â  (4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that such notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) Upon receipt of a timely notice of cancellation, the developer shall immediately return to the purchaser all payments received from the purchaser. In case of payments made by check, the developer shall not be required to return the payment to a purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all such payments the purchaser shall immediately transfer rights in the interest to the developer, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaserÂs copy of the executed evidence of indebtedness to the developer, and the developer shall cancel the evidence of indebtedness. Any encumbrances against the purchaserÂs interest in the unit arising by operation of law from an obligation of the purchaser existing prior to transfer of the interest to the purchaser shall be extinguished by the reconveyance.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 100.735, no act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) of this section. A developer may require that a purchaser of a condominium unit execute and deliver to the developer, after the expiration of the cancellation period, a signed statement disclaiming any notice of cancellation that may have been made by the purchaser prior to expiration of the cancellation period granted under subsection (1) of this section and that may have been timely and properly done under this section whether or not the statement has been received by the developer. In case of execution of any such statement by the purchaser, the statement shall be sufficient to rescind the notice of cancellation.

Â Â Â Â Â  (7) A purchaserÂs right to cancel under subsection (1) of this section terminates at the time of the closing of the unit purchase transaction.

Â Â Â Â Â  (8) This section shall not apply to:

Â Â Â Â Â  (a) The sale of a unit in a condominium used or intended to be used solely for commercial or industrial purposes;

Â Â Â Â Â  (b) The sale of a condominium unit conducted by public auction; or

Â Â Â Â Â  (c) A sale described in ORS 100.665. [Formerly 94.412]

Â Â Â Â Â  100.735 Waiver of right to cancel. (1) A purchaser may waive the right to cancellation granted under ORS 100.730 (1) after the unit sales agreement is fully executed by all parties. The waiver shall be in writing and dated and shall include a notice that by signing such statement the purchaser waives only the right of cancellation granted under ORS 100.730 (1) and no other right.

Â Â Â Â Â  (2) No provision which obligates a purchaser to waive or limit the right of cancellation granted under ORS 100.730 (1) shall be included in the unit sales agreement or any other agreement associated with the sale. [Formerly 94.418]

Â Â Â Â Â  100.740 Notice to purchaser of cancellation rights; form. (1) Subject to ORS 100.730 (8), a unit sales agreement shall contain, either upon the first page or upon a separate sheet attached to such first page, the following notice in at least 12-point type that is all capitals or boldface:

______________________________________________________________________________

NOTICE TO PURCHASER

(RIGHT OF CANCELLATION)

Â Â Â Â Â  BY SIGNING A UNIT SALES AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE AN INTEREST IN A CONDOMINIUM. HOWEVER, YOU HAVE THE RIGHT TO CANCEL THIS AGREEMENT FOR ANY REASON FOR FIVE BUSINESS DAYS (EXCLUDING SATURDAYS AND HOLIDAYS) AFTER WHICHEVER OF THE FOLLOWING IS LAST TO OCCUR:

Â Â Â Â Â  (1) SIGNING BY THE PURCHASER OF THE UNIT SALES AGREEMENT;

Â Â Â Â Â  (2) SIGNING BY THE PURCHASER OF THE RECEIPT FOR THE DISCLOSURE STATEMENT, IF ANY; OR

Â Â Â Â Â  (3) SIGNING BY THE PURCHASER OF THE RECEIPT FOR A COPY OF THE CONDOMINIUM DECLARATION AND BYLAWS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO AFFECTING THE UNIT.

TO CANCEL THIS AGREEMENT, YOU MUST GIVE WRITTEN NOTICE TO THE DEVELOPER OR THE AGENT OF THE DEVELOPER AT THE FOLLOWING ADDRESS:

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

(SUGGESTED PROCEDURE)

Â Â Â Â Â  BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE CANCELLATION PERIOD ENDS, YOU SHOULD DO THE FOLLOWING:

Â Â Â Â Â  (1) CAREFULLY EXAMINE THE DISCLOSURE STATEMENT, IF ANY, ISSUED BY THE REAL ESTATE COMMISSIONER ON THE CONDOMINIUM AND ALL ACCOMPANYING INFORMATION DELIVERED BY THE DEVELOPER. OREGON LAW REQUIRES THE DEVELOPER TO DELIVER TO YOU A COPY OF THE DECLARATION AND BYLAWS OF THE CONDOMINIUM AND ANY SUPPLEMENTS AND AMENDMENTS THERETO AFFECTING THE UNIT PRIOR TO THE TIME THE UNIT SALES AGREEMENT IS FULLY EXECUTED BY ALL PARTIES. A COPY OF THE DECLARATION AND BYLAWS, AND ANY SUPPLEMENTS AND AMENDMENTS THERETO, ARE AVAILABLE FROM THE ASSOCIATION FOR EXAMINATION AND DUPLICATION, AT A REASONABLE FEE, UPON YOUR WRITTEN REQUEST.

Â Â Â Â Â  (2) INQUIRE OF YOUR LENDER WHETHER YOU CAN GET ADEQUATE FINANCING ON AN ACCEPTABLE BASIS.

Â Â Â Â Â  (3) INQUIRE OF THE DEVELOPER AND THE LENDER WHAT THE AMOUNT OF THE CLOSING COSTS WILL BE.

OREGON LAW REQUIRES THAT YOU IMMEDIATELY BE GIVEN A COPY OF THIS NOTICE AND A COPY OF THE UNIT SALES AGREEMENT WHEN IT HAS BEEN FULLY EXECUTED BY ALL PARTIES.

______________________________________________________________________________

Â Â Â Â Â  (2) Except as provided in ORS 100.665, a copy of the notice set forth in subsection (1) of this section shall be given to each purchaser at the time of or immediately following the purchaserÂs signing of the unit sales agreement, for the use of the purchaser. [Formerly 94.424; 2001 c.756 Â§55; 2003 c.569 Â§41]

Â Â Â Â Â  100.745 Escrow documents required of successor to vendorÂs interest. (1) A purchaser of a vendorÂs interest or a holder of an encumbrance secured by a vendorÂs interest in an installment contract of sale for which an escrow has been established pursuant to ORS 100.720 shall deposit in the escrow any instruments necessary to assure that the contract vendee can obtain the legal title bargained for upon compliance with the terms and conditions of the contract.

Â Â Â Â Â  (2) A developer who has sold interests in a condominium under an installment contract of sale shall not dispose of or subsequently encumber the vendorÂs interest therein unless the terms of the instrument of disposition or the encumbrance provide the means by which the purchaser or holder of the encumbrance will comply with subsection (1) of this section. [Formerly 94.431]

Â Â Â Â Â  100.750 Inspection of records. Records of the sale of any condominium unit shall be subject to inspection by the Real Estate Commissioner and shall be made available to the commissioner in Oregon at the request of the commissioner. [Formerly 94.437]

PROHIBITED ACTS

Â Â Â Â Â  100.770 Fraud and deceit prohibited. No developer or agent of a developer shall, in connection with the sale of a condominium unit, directly or indirectly:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact or fail to state a material fact necessary to make the statement made, in the light of the circumstances under which it is made, not misleading;

Â Â Â Â Â  (3) Engage in any act, practice or course of business which operates or would operate as a fraud or deception upon any person;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature, including a public report issued pursuant to ORS 100.700, which contains an untrue statement of a material fact or fails to state a material fact necessary in order to make the statements therein made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, including a public report issued pursuant to ORS 100.700, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement to the effect that the condominium has been in any way approved or indorsed by the Real Estate Commissioner. [Formerly 94.448]

Â Â Â Â Â  100.775 False or misleading advertising prohibited; liability. It shall be unlawful for any developer or agent of a developer, who with intent, directly or indirectly, to sell a condominium unit, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning the condominium, which contains any statement, pictorial representation or sketch which is false or misleading. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in this chapter unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge of the falsity thereof or has an interest in the condominium advertised or the sale thereof. [Formerly 94.454]

Â Â Â Â Â  100.780 Waiver of legal rights void. Any condition, stipulation or provision in any sales contract or lease, or in any other legal document, binding any purchaser or lessee to waive any legal rights under this chapter against the developer shall be deemed to be contrary to public policy and void. [Formerly 94.460]

Â Â Â Â Â  100.785 Blanket encumbrance prohibited. (1) Subject to the provisions of ORS 100.720, a condominium unit may not be conveyed by a developer subject to a blanket encumbrance.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the developer shall conform to an alternative requirement or method which the Real Estate Commissioner may deem acceptable to afford a purchaser the protection provided by the prohibition in subsection (1) of this section. [Formerly 94.465; 2001 c.756 Â§56]

ENFORCEMENT

Â Â Â Â Â  100.900 Civil penalty. (1) In addition to any other penalties provided by law, the Real Estate Commissioner may impose a civil penalty for violation of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or any of the rules adopted thereunder. No civil penalty shall exceed $1,000 per violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered shall be paid into the State Treasury and credited to the General Fund. [Formerly 94.470; 1991 c.734 Â§6]

Â Â Â Â Â  100.905 Cease and desist order; injunction. (1) Whenever the Real Estate Commissioner finds that any developer or other person is violating any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or the rules adopted thereunder or of the alternative requirements of the commissioner prescribed pursuant to ORS 100.720 (3), the commissioner may order the persons to desist and refrain from violating such provisions or requirements, or from the further sale of condominium units.

Â Â Â Â Â  (2) Whenever the commissioner finds that any developer or other person is violating, or has violated or is about to violate, any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or the rules adopted thereunder or the alternative requirements of the commissioner prescribed pursuant to ORS 100.720 (3), the commissioner may bring proceedings in the circuit court within the county in which the violation or threatened violation has occurred or is about to occur, or in the county where such person, firm or corporation resides or carries on business, in the name of and on behalf of the people of the State of Oregon against such person, firm or corporation, and any other person or persons concerned in or in any way participating or about to participate in such violation, to enjoin such person, firm or corporation or any other person from continuing such violation or engaging therein or doing any act or acts in furtherance thereof, and to apply for the appointment of a receiver or conservator of the assets of the defendant where such appointment is appropriate. [Formerly 94.475]

Â Â Â Â Â  100.910 Use of fees. The moneys received under this chapter shall be paid into the State Treasury and placed to the credit of the General Fund in the Oregon Real Estate Department Account. [Formerly 94.480]

CRIMINAL PENALTIES

Â Â Â Â Â  100.990 Criminal penalties. Subject to ORS 153.022, any person who violates any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or any rules adopted thereunder or any alternative requirements of the Real Estate Commissioner prescribed pursuant to ORS 100.720 (3), shall be punished by a fine not exceeding $10,000, or by imprisonment in the custody of the Department of Corrections for a period not exceeding three years, or in the county jail not exceeding one year, or by both such fine and imprisonment. [Formerly 94.991; 1999 c.1051 Â§300]

_______________



Chapter 101

Chapter 101 Â Continuing Care Retirement Communities

2005 EDITION

CONTINUING CARE RETIREMENT COMMUNITIES

PROPERTY RIGHTS AND TRANSACTIONS

101.010Â Â Â Â  Policy

101.020Â Â Â Â  Definitions

101.030Â Â Â Â  Registration of continuing care retirement community providers

101.040Â Â Â Â  Registration fees

101.050Â Â Â Â  Preparation of disclosure statement by provider; notice and review of statement by prospective residents; contents of statement

101.055Â Â Â Â  Required meetings with residents; notice of changes in fees or services

101.060Â Â Â Â  Provider to maintain financial reserves; amount; escrow account; withdrawal from reserves

101.065Â Â Â Â  Provider liquidation; resident claims preferred

101.070Â Â Â Â  Escrow account required for registration of new continuing care retirement community; entrance fees in escrow; use of escrow funds

101.080Â Â Â Â  When resident eligible for refund of entrance fee; notice to resident

101.090Â Â Â Â  Exemption of certain facilities from certificate of need review; exception

101.100Â Â Â Â  Transfer of registration

101.110Â Â Â Â  Revocation of registration; findings

101.120Â Â Â Â  Power of department to prevent violations; cease and desist order; injunction

101.130Â Â Â Â  Annual disclosure statement; contents

101.140Â Â Â Â  Advisory council; membership; compensation; duties

101.150Â Â Â Â  Duties of Department of Human Services; rulemaking

101.160Â Â Â Â  Short title

Â Â Â Â Â  101.010 Policy. The Legislative Assembly finds that continuing care retirement communities are an important and necessary alternative for the long term residential, social and health maintenance needs for many of
Oregon
Âs senior citizens. The Legislative Assembly recognizes the need for disclosure with respect to the terms of agreements between residents, prospective residents and the provider. The Legislative Assembly also recognizes the need to establish reserves and escrow requirements to provide adequate standards for the development and operation of continuing care retirement communities. Accordingly, the Legislative Assembly has determined that these providers should be registered and should establish reserves and escrows in accordance with this chapter. [1989 c.693 Â§2]

Â Â Â Â Â  101.020 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂApplication feeÂ means a fee charged to an individual or individuals, prior to execution of a residency agreement, apart from an entrance fee.

Â Â Â Â Â  (2) ÂAudited financial statementÂ means a providerÂs financial statement that has been prepared in accordance with generally accepted accounting principles and that has been audited by an independent certified public accountant in accordance with generally accepted auditing standards and includes notes to the financial statement that state whether or not the community is in compliance with its reserve requirements.

Â Â Â Â Â  (3) ÂClosed system long term care facilityÂ means a long term care facility in a continuing care retirement community that is used exclusively by the continuing care retirement communityÂs residents.

Â Â Â Â Â  (4) ÂContinuing careÂ means directly furnishing or indirectly making available, upon payment of an entrance fee and under a residency agreement, housing and health related services, including nursing or assistance with activities of daily living, for a period greater than one year to an individual not related by blood or marriage to the continuing care retirement community provider that is furnishing care, whether provided in the community or in another setting designated by the residency agreement.

Â Â Â Â Â  (5) ÂContinuing care retirement communityÂ or ÂcommunityÂ means any provider that agrees to furnish continuing care to a resident under a residency agreement.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂEntrance feeÂ means an initial or deferred transfer to a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of one or more residents in a community. A fee that is less than the sum of the regular periodic charges for one year of residency is not an entrance fee.

Â Â Â Â Â  (8) ÂLiving unitÂ means a room, apartment, cottage or other area set aside for the exclusive use of the resident.

Â Â Â Â Â  (9) ÂManagerÂ means a person, corporation, partnership, association or other legal entity that enters into a contractual arrangement with the provider to manage the continuing care retirement community. However, ÂmanagerÂ does not include individuals employed by the provider or corporations affiliated with the provider or other legal entities within the providerÂs supervision or control.

Â Â Â Â Â  (10) ÂNew continuing care retirement communityÂ or Ânew communityÂ means a community established by a provider on or after
January 1, 1990
. ÂNew communityÂ does not mean the remodeling or expansion of an existing continuing care retirement communityÂs facility on the same or an adjacent site.

Â Â Â Â Â  (11) ÂOmit a material factÂ means the failure to state a material fact required to be stated in any disclosure statement or registration.

Â Â Â Â Â  (12) ÂProviderÂ means an owner or operator, whether a natural person, partnership, trust, limited liability company, corporation or unincorporated association, however organized, of a new or existing continuing care retirement community, whether operated for profit or not, that provides, plans to provide or agrees to provide continuing care for an entrance fee.

Â Â Â Â Â  (13) ÂResidency agreementÂ means the contract or contracts between a provider and a resident for the provision of continuing care.

Â Â Â Â Â  (14) ÂResidentÂ means a person who enters into a residency agreement with a provider or who is designated in a residency agreement to be a person being provided with continuing care in a community.

Â Â Â Â Â  (15) ÂSolicitÂ means all actions of a provider in seeking to have individuals pay an application fee or enter into a residency agreement by any means including, without limitation, personal, telephone, mail or any media distributed or communicated by any means. [1989 c.693 Â§3; 1997 c.633 Â§4]

Â Â Â Â Â  101.030 Registration of continuing care retirement community providers. (1) A provider shall register with the Department of Human Services before the provider:

Â Â Â Â Â  (a) Enters into a residency agreement with a nonresident;

Â Â Â Â Â  (b) Extends the terms of a residentÂs existing residency agreement; or

Â Â Â Â Â  (c) Solicits either a resident or nonresident to pay an application fee or execute a residency agreement.

Â Â Â Â Â  (2) The provider shall apply for registration with the department on forms prescribed by the department. The application shall include a disclosure statement as described in ORS 101.050.

Â Â Â Â Â  (3) Within 10 business days after receipt of the application for registration from a new continuing care retirement community, the department shall issue a notice of filing to the provider applicant. Within 60 days of the notice of filing, the department shall enter an order registering the provider or rejecting the registration. If no order of rejection is entered within 60 days from the date of notice of filing, the provider shall be considered registered unless the provider has consented in writing to an extension of time. If no order of rejection is entered within the time period as so extended, the provider shall be considered registered.

Â Â Â Â Â  (4) If the department determines that the requirements of ORS 101.050, 101.090 and 101.130 have been met, it shall enter an order registering the provider. If the department determines that any of the requirements of ORS 101.050 and 101.130 have not been met, the department shall notify the applicant that the application for registration must be corrected within 30 days in such particulars as are designated by the department. If the requirements are not met within the time allowed, the department may enter an order rejecting the registration. The order shall include the findings of fact upon which the order is based and which shall not become effective until 20 days after the end of the foregoing 30-day period. During the 20-day period, the applicant may petition for reconsideration and shall be entitled to a hearing. An order of rejection shall not take effect, in any event, until such time as the hearing, once requested, has been given to the applicant and a decision is rendered by the administrative law judge that sustains the departmentÂs decision to reject the registration. [1989 c.693 Â§7; 1991 c.67 Â§19; 2003 c.75 Â§82; 2005 c.22 Â§79]

Â Â Â Â Â  101.040 Registration fees. The initial application for registration shall be accompanied by a fee of $500. After the initial registration, the subsequent annual fee shall be $250 per facility. [1989 c.693 Â§18]

Â Â Â Â Â  101.050 Preparation of disclosure statement by provider; notice and review of statement by prospective residents; contents of statement. (1) After entry of an order registering the provider and before the provider enters into any residency agreement with or on behalf of the prospective resident, the provider shall notify prospective residents of their right to review the initial disclosure statement and shall make copies of the statement available upon request. The initial disclosure statement shall be available during regular business hours in the business office of the continuing care retirement community. The text of the initial disclosure statement shall contain the following information:

Â Â Â Â Â  (a) The names of the individual or individuals who constitute the provider or, if the provider is a partnership, limited liability company, corporation or other legal entity, whether for profit or not for profit, the names of the officers, directors, trustees or managing general partners of the provider and a description of each such individualÂs duties on behalf of the provider.

Â Â Â Â Â  (b) The business address of the provider and a statement of whether the provider is an individual, partnership, limited liability company, corporation or other legal entity.

Â Â Â Â Â  (c) With respect to a provider that is operated for profit, the names and business addresses of any individual having any more than a 10 percent ownership or beneficial interest in the provider and a description of such individualÂs interest in or occupation with the provider.

Â Â Â Â Â  (d)(A) A statement as to whether the provider is or is not affiliated with any other organization of any kind, the extent of the affiliation, if any, and the extent to which any of the affiliate organizations are responsible for the financial and contractual obligations of the provider; and

Â Â Â Â Â  (B) The provision of the Internal Revenue Code, if any, under which the provider or any of the providerÂs affiliates is exempt from the payment of federal income taxes.

Â Â Â Â Â  (e) The location and general description of the continuing care retirement community and any other care facilities, both existing and proposed, owned or operated by the provider. The provider must disclose the following about any proposed continuing care retirement community or other care facilities:

Â Â Â Â Â  (A) The estimated completion date or dates;

Â Â Â Â Â  (B) A statement as to whether or not construction has begun; and

Â Â Â Â Â  (C) Any contingencies subject to which construction may be deferred.

Â Â Â Â Â  (f) A description of services provided or proposed to be furnished by the provider under its residency agreements including, without limitation, the extent to which medical care or assisted living is furnished, the services made available by the continuing care retirement community at an extra charge over and above the entrance fee and periodic charges provided for in the residency agreement.

Â Â Â Â Â  (g) A description of all fees required of each resident, including the entrance fee, periodic charges and the manner in which any additional fees or periodic charges will be determined. The description shall include:

Â Â Â Â Â  (A) The circumstances under which the resident will be permitted to remain in the continuing care retirement community in the event the resident is unable to pay periodic or other charges;

Â Â Â Â Â  (B) The terms and conditions under which the residency agreement may be canceled by the provider or the resident or in the event of the death of the resident prior to or following occupancy of the living unit;

Â Â Â Â Â  (C) The percentage of the entrance fee refund required by ORS 101.080 and the manner in which this percentage is calculated;

Â Â Â Â Â  (D) The conditions under which a living unit occupied by a resident may be made available by the provider to another resident other than on the death of the resident executing the residency agreement;

Â Â Â Â Â  (E) The manner by which the provider may adjust periodic charges or other recurring fees; and

Â Â Â Â Â  (F) A statement of the fees to be charged if the resident marries or divorces while at the designated continuing care retirement community, the terms concerning the entry or departure of a spouse to the community and the consequences if a new spouse does not meet the requirements for entry.

Â Â Â Â Â  (h) The providerÂs most recent audited financial statement prepared in accordance with generally accepted accounting principles by a certified public accountant. This audited financial statement shall not have been prepared more than 16 months prior to the date of the initial application for registration.

Â Â Â Â Â  (i) A copy of the residency agreement or agreements offered to the prospective resident by the provider.

Â Â Â Â Â  (j) A statement on the cover page in a prominent location and typeface that registration of the continuing care retirement community does not constitute approval, recommendation or indorsement of the community by the Department of Human Services, and that such registration does not evidence the accuracy or completeness of the information set forth in the disclosure statement.

Â Â Â Â Â  (k) Copies of the primary written brochures and written promotional materials furnished to prospective residents.

Â Â Â Â Â  (2) Any person named in subsection (1)(a) or (c) of this section and any proposed or existing manager must disclose:

Â Â Â Â Â  (a) Business experience in operation or management of the continuing care retirement community or other facilities;

Â Â Â Â Â  (b) Whether the person or manager has been convicted of a crime;

Â Â Â Â Â  (c) Whether the person or manager has been a party to any civil action in which a judgment for damages was obtained or in which an injunction was issued against the person or proposed manager for fraud, embezzlement, fraudulent conversion or misappropriation of property;

Â Â Â Â Â  (d) Whether the person or manager has had any state or federal permits or licenses suspended or revoked in connection with the person or proposed managerÂs business activities; and

Â Â Â Â Â  (e) The identity of any business or professional service entity in which the person or proposed manager has a 10 percent or greater ownership interest and which the provider intends to employ to provide goods, services or any other things of value.

Â Â Â Â Â  (3) In the event subsection (2)(e) of this section applies, the person or manager must disclose the anticipated costs to the provider or a statement that such costs cannot presently be estimated.

Â Â Â Â Â  (4) In addition to complying with all the provisions of this section, the provider must submit on behalf of a new continuing care retirement community a statement of the anticipated source and application of funds used or to be used in the purchase or construction of the community, including:

Â Â Â Â Â  (a) An estimate of the cost of purchasing or constructing and equipping the community which the provider expects to incur or become obligated for prior to the commencement of the operation of the community;

Â Â Â Â Â  (b) A description of any mortgage loan or other long term financing intended to be used for the financing of the community;

Â Â Â Â Â  (c) An estimate of the total entrance fees to be received from the residents at or prior to the commencement of operation of the continuing care retirement community based on projected occupancy at the time the community commences operation; and

Â Â Â Â Â  (d) An estimate of the funds, if any, anticipated to be necessary to pay for start-up losses. [1989 c.693 Â§8; 1997 c.633 Â§5]

Â Â Â Â Â  101.055 Required meetings with residents; notice of changes in fees or services. (1) The governing body or a designated representative of the provider shall hold meetings with the residents of the continuing care retirement community at least twice a year for the purpose of free discussion of subjects that may include, but are not limited to, facility income, expenditures, financial trends, resident concerns and proposed changes in policy, programs and services. The meetings shall be open to a designated personal representative of a resident. The provider shall report the dates of the meetings in the annual disclosure statement to the Department of Human Services.

Â Â Â Â Â  (2) The provider shall give residents notice of proposed changes in fees or services and allow residents a reasonable opportunity to comment on the proposed changes before they become effective. [1997 c.633 Â§2]

Â Â Â Â Â  101.060 Provider to maintain financial reserves; amount; escrow account; withdrawal from reserves. (1) A provider shall establish and maintain at all times:

Â Â Â Â Â  (a) A debt service liquid reserve in an amount equal to or exceeding the total of all principal and interest payments due during the next 12 months on account of a mortgage loan or other long term financing of the continuing care retirement community taking into consideration any anticipated refinancing; and

Â Â Â Â Â  (b) An operating liquid reserve in an amount equal to or exceeding the total of the communityÂs projected operating expenses for three months.

Â Â Â Â Â  (2) The Department of Human Services may require a provider not meeting its reserve requirements to place the reserves in an escrow account.

Â Â Â Â Â  (3) The notes to the providerÂs annual audited financial statements shall state whether or not the reserve requirements have been met.

Â Â Â Â Â  (4) The department may allow withdrawal or borrowing from the reserves in an amount not greater than 20 percent of the providerÂs total reserves. The withdrawal or borrowing can be approved by the department only if required for making an emergency repair or replacement of equipment, to cover catastrophic loss that is not able to be covered by insurance or for debt service in a potential default situation. No withdrawal or borrowing may be made from a reserve without the approval of the department. All funds borrowed shall be repaid to the reserve within 18 months in accordance with a payment plan approved by the department. [1989 c.693 Â§12; 1997 c.633 Â§6; 2003 c.14 Â§40]

Â Â Â Â Â  101.065 Provider liquidation; resident claims preferred. If the provider is liquidated, the claims of residents arising under residency agreements shall be preferred claims having priority over other unperfected claims against provider assets. [1997 c.633 Â§3]

Â Â Â Â Â  101.070 Escrow account required for registration of new continuing care retirement community; entrance fees in escrow; use of escrow funds. (1) As a condition of registration for a new community, the Department of Human Services shall require that the provider establish an escrow account with a bank, trust company or other escrow agent and that any entrance fees received by the provider prior to the date the resident is permitted to occupy the living unit in the community be placed in the escrow account.

Â Â Â Â Â  (2) These funds shall be released by the department at such time the department is satisfied that:

Â Â Â Â Â  (a) The provider has collected no less than 10 percent of each individual residentÂs entrance fee for no less than 50 percent of the total number of units;

Â Â Â Â Â  (b) Anticipated proceeds of any first mortgage loan or other long term financing commitment plus funds from other sources in the actual possession of the provider are equal to not less than:

Â Â Â Â Â  (A) Fifty percent of the aggregate cost of constructing or purchasing and equipping and furnishing the community; and

Â Â Â Â Â  (B) Fifty percent of the funds, which the provider estimated in its disclosure pursuant to ORS 101.050, to fund start-up losses of the community; and

Â Â Â Â Â  (c) A commitment has been received by the provider for any permanent mortgage loan or other long term financing commitment, which commitment the provider disclosed pursuant to ORS 101.050, and any conditions of this commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the community, have been substantially satisfied.

Â Â Â Â Â  (3) In the event a prospective resident withdraws from the residency agreement prior to occupancy, the entrance fee described in ORS 101.080 shall not be refunded to the prospective resident until such time as the prospective residentÂs unit has been resold.

Â Â Â Â Â  (4) If the entrance fees in an escrow account are not released within 36 months after the escrow account is opened, entrance fees paid, less the escrow fee, shall be returned to the residents unless an extension is granted by the department.

Â Â Â Â Â  (5) Nothing in this section requires the escrow of any nonrefundable application fee charged to prospective residents.

Â Â Â Â Â  (6) An entrance fee held in escrow may be returned by the escrow agent, at any time, to the person or persons who paid the fee to the provider upon receipt by the escrow agent of notice from the provider that such person is entitled to a refund of the entrance fee. [1989 c.693 Â§13]

Â Â Â Â Â  101.080 When resident eligible for refund of entrance fee; notice to resident. (1) Any provider that requires any resident, as a condition of occupancy or use of the facility, to pay an entrance fee, prior to or during the first six months of occupancy in addition to monthly payments, shall provide that a percentage of that entrance fee be refunded to the resident if the residency agreement is terminated, other than by reason of death of the resident, within the first six months of occupancy.

Â Â Â Â Â  (2) The percentage of the entrance fee to be refunded and the manner in which this percentage is calculated shall be written in boldfaced type in the residency agreement and disclosed in the initial disclosure statement required by ORS 101.050. [Formerly 91.690]

Â Â Â Â Â  101.090 Exemption of certain facilities from certificate of need review; exception. A closed system long term care facility shall be subject to the same requirements as all other long term care facilities, as defined by ORS 442.015, except that it shall be exempt from the certificate of need process provided by ORS 442.315. However, any closed system long term care facility which initiates under this exemption any new institutional health services, as defined in ORS 442.015, and which subsequently accepts patients who are not residents of the continuing care retirement community, shall become subject to certificate of need review for such new institutional health services at the time that nonresident patients begin to be admitted. [1989 c.693 Â§10; 1991 c.67 Â§20]

Â Â Â Â Â  101.100 Transfer of registration. No provider registration shall be transferred. A registered provider, who wishes to sell or transfer ownership of the continuing care retirement community to another party, shall first obtain approval from the Department of Human Services. [1989 c.693 Â§14]

Â Â Â Â Â  101.110 Revocation of registration; findings. (1) The registration of a provider shall remain in effect until revoked, after notice and hearing, upon written findings of fact by the Department of Human Services that the provider has:

Â Â Â Â Â  (a) Willfully violated any provision of this chapter or any rule or order adopted under this chapter;

Â Â Â Â Â  (b) Failed to file an annual disclosure statement required by ORS 101.130;

Â Â Â Â Â  (c) Failed to make available to prospective and current residents the disclosure statements required by ORS 101.050 and 101.130;

Â Â Â Â Â  (d) Delivered to prospective residents a disclosure statement as provided by ORS 101.050 and 101.130 that makes an untrue statement of material fact or omits a material fact and the provider, at the time of the delivery of the disclosure statement, had actual knowledge of the misstatement or omission; or

Â Â Â Â Â  (e) Failed to comply with the terms of a cease and desist order described in ORS 101.120.

Â Â Â Â Â  (2) Findings of fact in support of revocation, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

Â Â Â Â Â  (3) If the department finds, after notice and hearing, that the provider has been guilty of a violation for which revocation could be ordered, it may first issue a cease and desist order. If the cease and desist order is or cannot be effective in remedying the violation, the department may, after notice and hearing, order that the registration be revoked. [1989 c.693 Â§15]

Â Â Â Â Â  101.120 Power of department to prevent violations; cease and desist order; injunction. (1) If the Department of Human Services determines, after notice and hearing, that any person has violated or is about to violate any provision of this chapter or any rule or order issued under this chapter, the department may issue an order requiring the person to cease and desist from the unlawful practice or to take such affirmative action as in the judgment of the department carries out the purposes of this chapter.

Â Â Â Â Â  (2) If the department makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing a cease and desist order, it may issue a temporary cease and desist order that shall include in its terms a provision that, upon request, a hearing shall be held within 10 days of such a request to determine whether or not the permanent cease and desist order shall be entered on the person. The temporary cease and desist order shall be served on the person by certified mail.

Â Â Â Â Â  (3) If it appears that a person has engaged, or is about to engage, in an act or practice constituting a violation of any provision of this chapter or of a rule or order under this chapter, the department, with or without prior administrative proceedings, may bring an action in the circuit court to enjoin the acts or practices or to enforce compliance with this chapter or any rule or order under this chapter. Upon proper showing, injunctive relief or temporary restraining orders shall be granted. The department shall not be required to post a bond in any court proceeding. [1989 c.693 Â§16]

Â Â Â Â Â  101.130 Annual disclosure statement; contents. (1) The provider shall file annually with the Department of Human Services an annual disclosure statement for the end of the providerÂs fiscal year. The statement shall be filed within four months following the end of the providerÂs fiscal year unless the time is extended by the department.

Â Â Â Â Â  (2) The annual disclosure statement shall consist of an audited financial statement prepared in accordance with generally accepted accounting principles for the preceding fiscal year and shall disclose any change in ownership or manager. [1989 c.693 Â§9]

Â Â Â Â Â  101.140 Advisory council; membership; compensation; duties. (1) The Continuing Care Retirement Community Advisory Council is created and shall consist of nine members appointed by the Director of Human Services or a designee and shall represent the geographic location of providers in this state. A member must be a resident of this state. Three members must represent providers that are registered pursuant to ORS 101.030 and must have been actively engaged in the offering of residency agreements in this state for five years before appointment. The remaining members shall include:

Â Â Â Â Â  (a) A representative of the business community with expertise in the area of management;

Â Â Â Â Â  (b) A certified public accountant;

Â Â Â Â Â  (c) An attorney; and

Â Â Â Â Â  (d) Three
Oregon
residents of continuing care retirement communities or other consumer representatives.

Â Â Â Â Â  (2) The term of office for a member shall be three years or until a successor has been appointed and qualified.

Â Â Â Â Â  (3) The members of the advisory council shall serve without pay. They shall be reimbursed by the Department of Human Services for their actual and necessary traveling expenses incurred while on official business.

Â Â Â Â Â  (4) The council shall:

Â Â Â Â Â  (a) Elect a chairperson from among their number and elect or appoint a secretary, both of whom shall hold office for one year and thereafter until a successor is qualified and elected;

Â Â Â Â Â  (b) Hold an annual meeting and hold other meetings at times and places the department or the chairperson of the council may direct;

Â Â Â Â Â  (c) Keep a record of its proceedings. The record is prima facie evidence of all matters reported and shall be open to inspection at all times;

Â Â Â Â Â  (d) Act in an advisory capacity to the department; and

Â Â Â Â Â  (e) Make recommendations to the department on all proposed rules pertaining to this chapter. [1989 c.693 Â§5; 1993 c.18 Â§21; 1997 c.633 Â§7; 2001 c.900 Â§13]

Â Â Â Â Â  101.150 Duties of Department of Human Services; rulemaking. (1) The Department of Human Services shall implement the provisions of this chapter.

Â Â Â Â Â  (2) The department shall adopt such rules as are reasonably necessary for the enforcement of this chapter. The department shall submit any proposed rules to the advisory council prior to proceeding with the notice procedures provided for in ORS 183.335. The department shall consider the comments of the advisory council which pertain to a proposed rule before the department adopts the rule. [1989 c.693 Â§Â§4,17]

Â Â Â Â Â  101.160 Short title. This chapter may be cited as the Continuing Care Retirement Community Provider Registration Act. [1989 c.693 Â§1]

_______________

CHAPTERS 102 TO 104

[Reserved for expansion]



Chapter 105

Chapter 105 Â Property Rights

2005 EDITION

PROPERTY RIGHTS

PROPERTY RIGHTS AND TRANSACTIONS

ACTIONS FOR RECOVERY OF REAL PROPERTY

105.005Â Â Â Â  Right of action; recovery; damages

105.010Â Â Â Â  Contents of complaint

105.015Â Â Â Â  Answer

105.020Â Â Â Â  Substitution of landlord for tenant

105.025Â Â Â Â  Verdict

105.030Â Â Â Â  Damages for withholding; setoff for improvements

105.035Â Â Â Â  Judgment when plaintiffÂs right to possession expires

105.040Â Â Â Â  Order to make survey

105.045Â Â Â Â  Action not prejudiced by alienation by person in possession

105.050Â Â Â Â  Cotenant shall prove ouster

105.055Â Â Â Â  Conclusiveness of judgment

105.060Â Â Â Â  Effect of new trial on plaintiffÂs possession

105.070Â Â Â Â  Rights of donee under Donation Law

105.075Â Â Â Â  Notice to quit; action to recover possession not affected by forcible entry or wrongful detainer

105.080Â Â Â Â  Reimbursement of tenants in common obtaining possession; lien

FORCIBLE ENTRY AND WRONGFUL DETAINER

105.105Â Â Â Â  Entry to be lawful and peaceable only

105.110Â Â Â Â  Action for forcible entry or wrongful detainer

105.111Â Â Â Â  Stay of eviction for state service member

105.112Â Â Â Â  Action by tenant to recover personal property; forms

105.113Â Â Â Â  Form of summons

105.115Â Â Â Â  Causes of unlawful holding by force; action for return of possession

105.120Â Â Â Â  Notice necessary to maintain action in certain cases; waiver of notice; effect of advance payments of rent

105.123Â Â Â Â  Complaint

105.124Â Â Â Â  Form of complaint if ORS chapter 90 applies

105.126Â Â Â Â  Form of complaint if ORS chapter 90 does not apply

105.130Â Â Â Â  How action conducted; fees; surcharge

105.132Â Â Â Â  Assertion of counterclaim

105.135Â Â Â Â  Service and return of summons; posting; contents

105.137Â Â Â Â  Effect of failure of party to appear; appearance by attorney; scheduling of trial; unrepresented defendant

105.138Â Â Â Â  Compelling arbitration; procedure

105.139Â Â Â Â  Burden of proof in certain cases

105.140Â Â Â Â  Continuance

105.145Â Â Â Â  Judgment on trial by court; duties of parties to stipulated agreement

105.146Â Â Â Â  Failure of defendant to perform as ordered; judgment of restitution

105.148Â Â Â Â  Contesting plaintiffÂs affidavit of noncompliance; ex parte review of hearing request; delaying execution upon judgment of restitution

105.149Â Â Â Â  Hearing on compliance with order

105.151Â Â Â Â  Enforcement of judgment of restitution; notice of restitution

105.152Â Â Â Â  Form of notice of restitution for judgment entered under ORS 105.146

105.153Â Â Â Â  Form of notice of restitution for judgment not entered under ORS 105.146

105.156Â Â Â Â  Form of writ of execution for judgment of restitution

105.157Â Â Â Â  Form of eviction trespass notice

105.158Â Â Â Â  Service of notice of restitution

105.159Â Â Â Â  Computation of time before plaintiff may request writ of execution

105.161Â Â Â Â  Service and enforcement of writ of execution and eviction trespass notice

105.165Â Â Â Â  Alternative method of removing, storing and disposing of tenantÂs personal property; requirements; landlord liability

105.168Â Â Â Â  Minor as party in proceedings pertaining to residential dwellings

EASEMENT OWNER OBLIGATIONS

105.170Â Â Â Â  Definitions for ORS 105.170 to 105.185

105.175Â Â Â Â  Easement to be kept in repair; sharing costs; agreements

105.180Â Â Â Â  Action for failure to comply with duty of holder; recovery of costs; arbitration

105.185Â Â Â Â  Application of ORS 105.170 to 105.185

MODIFICATION OF LEASE TERMS

105.190Â Â Â Â  Covenant of good faith and fair dealing; rights and obligations of parties

PARTITION

105.205Â Â Â Â  Who may maintain partition

105.210Â Â Â Â  When and how partition prevented

105.215Â Â Â Â  Complaint

105.220Â Â Â Â  Tenants and lien creditors as defendants; liens on undivided interests

105.225Â Â Â Â  Summons; to whom directed

105.230Â Â Â Â  Service by publication

105.235Â Â Â Â  Answer

105.240Â Â Â Â  Rights determinable; ascertainment of title where defendant defaults or sale is necessary

105.245Â Â Â Â  Sale or partition ordered by court

105.250Â Â Â Â  Compensation when equal partition cannot be made

105.255Â Â Â Â  How referees make partition; report

105.260Â Â Â Â  Power of court over report; final judgment

105.265Â Â Â Â  Persons not affected by judgment

105.270Â Â Â Â  Order of sale on refereesÂ report

105.275Â Â Â Â  Conclusiveness of order confirming report

105.280Â Â Â Â  How sale made; notice of sale

105.285Â Â Â Â  Distribution of proceeds of sale

105.290Â Â Â Â  Distribution of proceeds by referee or payment into court

105.295Â Â Â Â  Continuance of suit after proceeds paid into court

105.300Â Â Â Â  When lienholder has other securities

105.305Â Â Â Â  Credit allowed

105.310Â Â Â Â  Setting off estate for life or years in part not sold

105.315Â Â Â Â  Disposition of life estate or leasehold

105.320Â Â Â Â  Compensation of tenants in case of sale

105.325Â Â Â Â  When court determines value of tenancy

105.330Â Â Â Â  Rules for determining value of certain estates

105.335Â Â Â Â  Protection of unknown tenants

105.340Â Â Â Â  Provision for future rights or interests

105.345Â Â Â Â  Notice of terms of sale; separate sale of distinct parcels

105.350Â Â Â Â  Purchase by referee, conservator or guardian forbidden

105.355Â Â Â Â  Report of sale

105.360Â Â Â Â  Exception to report; confirmation of sale; order of confirmation

105.365Â Â Â Â  Purchase by encumbrancer or party entitled to share

105.370Â Â Â Â  Investment of proceeds for certain parties

105.375Â Â Â Â  In whose name securities taken or investments made

105.380Â Â Â Â  When securities are payable to parties

105.385Â Â Â Â  ClerkÂs treatment of securities and investments

105.390Â Â Â Â  When proceeds paid to conservator or guardian of infant

105.395Â Â Â Â  Payment of proceeds to conservator of incapacitated person

105.400Â Â Â Â  When conservator or guardian may consent to partition

105.405Â Â Â Â  Costs and expenses of partition

HOUSING RECEIVERSHIP

105.420Â Â Â Â  Findings; policy

105.425Â Â Â Â  Definitions for ORS 105.420 to 105.445 and 105.455

105.430Â Â Â Â  Receivership for buildings that constitute threat to public health, safety or welfare; procedure

105.435Â Â Â Â  Authority of receiver; financing agreements; fee; abatement work exempt from public contracting law

105.440Â Â Â Â  Review of abatement expenditures by court; lien for unpaid expenses

105.445Â Â Â Â  Effect on purchase money security interest of lien for unpaid abatement expenses

105.450Â Â Â Â  Termination of receivership

105.455Â Â Â Â  Short title

SELLERÂS PROPERTY

DISCLOSURE STATEMENT

105.462Â Â Â Â  Definitions for ORS 105.462 to 105.490

105.464Â Â Â Â  Form of sellerÂs property disclosure statement

105.465Â Â Â Â  Application of ORS 105.462 to 105.490, 696.301 and 696.870; disclosure statement

105.470Â Â Â Â  Exclusions from ORS 105.462 to 105.490, 696.301 and 696.870

105.475Â Â Â Â  BuyerÂs statement of revocation of offer; criteria

105.480Â Â Â Â  Representations in disclosure statement; application

105.485Â Â Â Â  Allocation of burden of proof

105.490Â Â Â Â  Effect of ORS 105.462 to 105.490, 696.301 and 696.870 on rights and remedies

ACTIONS AND SUITS FOR NUISANCES

105.505Â Â Â Â  Remedies available for private nuisance

105.510Â Â Â Â  Procedure for abating a nuisance

105.515Â Â Â Â  Stay of issuance of warrant to abate

105.520Â Â Â Â  Justification of sureties; proceedings when nuisance is not abated

ABATEMENT OF NUISANCE ACTIVITIES OR CONDITIONS

105.550Â Â Â Â  Definitions for ORS 105.550 to 105.600

105.555Â Â Â Â  Places declared nuisances subject to abatement

105.560Â Â Â Â  Action to restrain or enjoin nuisance; jurisdiction; remedies

105.565Â Â Â Â  Complaint; service; jury trial; admissibility of reputation as evidence

105.575Â Â Â Â  Precedence of action on court docket

105.580Â Â Â Â  Order of abatement; cancellation

105.585Â Â Â Â  Costs of securing property as lien; priority of lien; filing notice of pendency

105.590Â Â Â Â  Intentional violation of order punishable as contempt; fine; imprisonment

105.595Â Â Â Â  Action to abate nuisance not to affect other remedies; exception

105.600Â Â Â Â  ORS 105.550 to 105.600 not to limit authority of cities or counties to further restrict activities

SUITS TO QUIET TITLE AND REMOVE CLOUD

105.605Â Â Â Â  Suits to determine adverse claims

105.610Â Â Â Â  Suit to cancel patent of donee under Donation Law

105.615Â Â Â Â  Action by tenant in common against cotenants

105.620Â Â Â Â  Acquiring title by adverse possession

UNIFORM DISCLAIMER OF PROPERTY INTERESTS

105.623Â Â Â Â  Short title

105.624Â Â Â Â  Definitions for ORS 105.623 to 105.649

105.626Â Â Â Â  Scope

105.628Â Â Â Â  Effect on other law

105.629Â Â Â Â  Power to disclaim; general requirements; when irrevocable

105.633Â Â Â Â  Disclaimer of interest in property

105.634Â Â Â Â  Disclaimer of rights of survivorship in jointly held property

105.636Â Â Â Â  Disclaimer of interest by trustee

105.638Â Â Â Â  Disclaimer of power of appointment or other power not held in fiduciary capacity

105.639Â Â Â Â  Disclaimer by appointee, object or taker in default of exercise of power of appointment

105.641Â Â Â Â  Disclaimer of power held in fiduciary capacity

105.642Â Â Â Â  Delivery or filing

105.643Â Â Â Â  When disclaimer barred or limited

105.645Â Â Â Â  Tax qualified disclaimer

105.646Â Â Â Â  Recording of disclaimer

105.647Â Â Â Â  Application to existing relationships

105.648Â Â Â Â  Effect on recovery of money or property under ORS 411.620

105.649Â Â Â Â  Uniformity of application and construction

PUBLIC USE OF LANDS

105.672Â Â Â Â  Definitions for ORS 105.672 to 105.696

105.676Â Â Â Â  Public policy

105.682Â Â Â Â  Liabilities of owner of land used by public for recreational purposes, woodcutting or harvest of special forest products

105.688Â Â Â Â  Applicability of immunities from liability for owner of land; restrictions

105.692Â Â Â Â  No right to continued use of land if owner of land permits use of land; no presumption of dedication or other rights

105.696Â Â Â Â  No duty of care or liability created; exercise of care still required of person using land

105.699Â Â Â Â  Rules applicable to state lands

105.700Â Â Â Â  Prohibiting public access to private land; notice requirements; damages

ACTION TO ESTABLISH BOUNDARY

105.705Â Â Â Â  Right to bring action; filing of judgment

105.710Â Â Â Â  Pleadings

105.715Â Â Â Â  Mode of proceeding

105.718Â Â Â Â  Procedure for determining location of public land survey corner

105.720Â Â Â Â  Oath and report of commissioners

105.725Â Â Â Â  Proceedings on motion to confirm report

ACTIONS BASED ON CHANGE OF GRADE

105.755Â Â Â Â  State liability for damages resulting from change of grade of roads other than city streets; proceedings on cause of action; limitation

105.760Â Â Â Â  State or county liability for damages resulting from change of grade of streets; proceedings on cause of action

EXTINGUISHMENT OF FUTURE INTERESTS

105.770Â Â Â Â  Failure of contingency; application of extinguishment

105.772Â Â Â Â  Preservation of future interests; filing of notice of intent required; limitation

105.774Â Â Â Â  Exclusions from application of ORS 105.770 and 105.772

MISCELLANEOUS ACTIONS

105.805Â Â Â Â  Action for waste

105.810Â Â Â Â  Treble damages for injury to or removal of produce, trees or shrubs; costs and attorney fees; limitation on liability of contract logger

105.815Â Â Â Â  When double damages are awarded for trespass; exception

105.820Â Â Â Â  Remedy of tenants in common

105.825Â Â Â Â  Action for injury to inheritance

105.831Â Â Â Â  Damages for injury to mining claim

ACTION FOR REDUCED COMMERCIAL PROPERTY VALUE RESULTING FROM STREET USE RESTRICTION

105.850Â Â Â Â  Commercial property defined

105.855Â Â Â Â  Requirement to compensate commercial property owners for reduced value of property caused by street use restriction; effect of other access to property

105.860Â Â Â Â  Cause of action against city for compensation; appeal procedure; intervention

105.865Â Â Â Â  Apportioning compensation among property owners; termination of city liability

105.870Â Â Â Â  Limitation on commencement of action

SOLAR ENERGY EASEMENTS

105.880Â Â Â Â  Conveyance prohibiting use of solar energy systems void

105.885Â Â Â Â  Definitions for ORS 105.885 to 105.895

105.890Â Â Â Â  Solar energy easement appurtenant; termination

105.895Â Â Â Â  Requirements for easement creation by instrument; recordation

WIND ENERGY EASEMENTS

105.900Â Â Â Â  ÂWind energy easementÂ defined

105.905Â Â Â Â  Wind energy easement appurtenant; termination

105.910Â Â Â Â  Requirements for easement creation by instrument; recordation

105.915Â Â Â Â  Instrument creating lease or lease option of real property for wind energy conversion system may be recorded; requirements

PERSONAL PROPERTY RIGHTS

105.920Â Â Â Â  Joint tenancy in personal property; creation

RULE AGAINST PERPETUITIES

105.950Â Â Â Â  Statutory rule against perpetuities

105.955Â Â Â Â  When nonvested property interest or power of appointment created

105.960Â Â Â Â  Reformation

105.965Â Â Â Â  Exclusions from statutory rule against perpetuities

105.970Â Â Â Â  Prospective application

105.975Â Â Â Â  Short title; application and construction; supersession and repeal of common law

ACTIONS FOR RECOVERY OF REAL PROPERTY

Â Â Â Â Â  105.005 Right of action; recovery; damages. (1) Any person who has a legal estate in real property and a present right to the possession of the property, may recover possession of the property, with damages for withholding possession, by an action at law. The action shall be commenced against the person in the actual possession of the property at the time, or if the property is not in the actual possession of anyone, then against the person acting as the owner of the property.

Â Â Â Â Â  (2) In an action brought under subsection (1) of this section or in a separate action for damages only, a person who, throughout the vesting period, used or occupied land of another with the honest and objectively reasonable belief that the person was the actual legal owner of the land shall not be liable for:

Â Â Â Â Â  (a) Double or treble damages under ORS 105.810 (1) to (3) or 105.815; or

Â Â Â Â Â  (b) The value of the use or occupation of the land by the person throughout the vesting period. [Amended by 1989 c.1069 Â§2; 1991 c.109 Â§1; 1999 c.544 Â§3]

Â Â Â Â Â  105.010 Contents of complaint. The plaintiff in the complaint shall set forth:

Â Â Â Â Â  (1) The nature of the estate of the plaintiff in the property, whether it be in fee, for life, or for a term of years; including, when necessary, for whose life and the duration of the term.

Â Â Â Â Â  (2) That the plaintiff is entitled to the possession thereof.

Â Â Â Â Â  (3) That the defendant wrongfully withholds the property from the plaintiff to the damage of the plaintiff for such sum as is therein claimed.

Â Â Â Â Â  (4) A description of the property with such certainty as to enable the possession thereof to be delivered if there is recovery.

Â Â Â Â Â  105.015 Answer. The defendant shall not be allowed to give in evidence any estate, license or right of possession in the property in the defendant or another, unless the same is pleaded in the answer. If pleaded, the nature and duration of the estate, license or right of possession shall be set forth with the certainty and particularity required in a complaint. If the defendant does not defend for the whole of the property, the defendant shall specify for what particular part the defendant does defend.

Â Â Â Â Â  105.020 Substitution of landlord for tenant. A defendant who is in actual possession may, for answer, plead that the defendant is in possession only as tenant of another; naming the landlord and the place of residence of the landlord. Thereupon the landlord, if the landlord applies therefor, shall be made defendant in place of the tenant and the action shall proceed in all respects as if originally commenced against the landlord. If the landlord does not apply to be made defendant within the day the tenant is allowed to answer, the landlord shall not be allowed to, but shall be made defendant if the plaintiff requires it. If the landlord is made defendant on motion of the plaintiff the landlord shall be required to appear and answer within 10 days from notice of the pendency of the action and the order making the landlord defendant, or such further notice as the court or judge thereof may prescribe.

Â Â Â Â Â  105.025 Verdict. The jury by their verdict shall find as follows:

Â Â Â Â Â  (1) If the verdict is for the plaintiff, that the plaintiff is entitled to the possession of all or a part of the property described in the complaint, or that the plaintiff owns an undivided share or interest in all or a part of the property; including the nature and duration of the estate of the plaintiff in such property.

Â Â Â Â Â  (2) If the verdict is for the defendant, that the plaintiff is not entitled to the possession of the property described in the complaint, or the part that the defendant defends, and the estate, license or right to possession in such property established on the trial by the defendant, if any, as the same is required to be pleaded.

Â Â Â Â Â  105.030 Damages for withholding; setoff for improvements. The plaintiff shall only be entitled to recover damages for withholding the property for the term of six years next preceding the commencement of the action, and for any period that may elapse from the commencement to the time of giving a verdict, excluding the value of the use of permanent improvements made by the defendant. When permanent improvements have been made upon the property by the defendant, or those under whom the defendant claims, while holding under color of title in good faith and adverse to the claim of the plaintiff, the value of the improvements at the time of trial shall be allowed as a setoff against such damages.

Â Â Â Â Â  105.035 Judgment when plaintiffÂs right to possession expires. If the right of the plaintiff to the possession of the property expires after the commencement of the action and before the trial, the verdict shall be given according to the fact and judgment shall be given only for the damages.

Â Â Â Â Â  105.040 Order to make survey. (1) The court or judge thereof may, on motion, and after notice to the adverse party, or cause shown, grant an order allowing the party applying therefor to enter upon the property in controversy and make survey and admeasurement thereof for the purposes of the action.

Â Â Â Â Â  (2) The order shall describe the property. A copy of the order shall be served upon the defendant, and thereupon the party may enter upon the property, and make the survey and admeasurement. If any unnecessary injury is done to the premises, the applying party is liable therefor.

Â Â Â Â Â  105.045 Action not prejudiced by alienation by person in possession. An action for the recovery of the possession of real property against a person in possession is not prejudiced by any alienation made by such person, either before or after the commencement of the action. If the alienation is made after the commencement of the action, and the defendant does not satisfy the judgment recovered for damages for withholding the possession, the damages may be recovered by action against the purchaser.

Â Â Â Â Â  105.050 Cotenant shall prove ouster. In an action by a tenant in common of real property against a cotenant, the plaintiff shall show, in addition to the evidence of right of possession, that the defendant either denied the plaintiffÂs right or did some act amounting to a denial. [Amended by 1969 c.591 Â§281]

Â Â Â Â Â  105.055 Conclusiveness of judgment. (1) Except as provided in subsection (2) of this section, the judgment in an action to recover the possession of real property is conclusive as to the estate in the property and the right to the possession thereof, so far as the same is thereby determined, upon the party against whom the judgment is given, and against all persons claiming from, through or under such party, after the commencement of the action.

Â Â Â Â Â  (2) When service of the summons is made by publication and judgment is given for want of an answer, at any time within two years from the entry thereof the defendant or the successor in interest of the defendant as to the whole or any part of the property, shall, upon application to the court or judge thereof, be entitled to an order vacating the judgment and granting the defendant a new trial upon the payment of the costs of the action.

Â Â Â Â Â  (3) In an action against a tenant the judgment is conclusive against a landlord, who has been made defendant in place of the tenant, to the same extent as if the action had been originally commenced against the landlord.

Â Â Â Â Â  105.060 Effect of new trial on plaintiffÂs possession. If the plaintiff has taken possession of the property before the judgment is set aside and a new trial granted as provided in ORS 105.055 (2), the possession is not thereby affected in any way. If judgment is given for the defendant in the new trial, the defendant is entitled to restitution by execution in the same manner as if the defendant were plaintiff.

Â Â Â Â Â  105.065 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  105.070 Rights of donee under Donation Law. In an action at law for the recovery of the possession of real property, if either party claims the property as a donee of the United States under the Act of Congress approved September 27, 1850, commonly called the Donation Law, or the Acts amendatory thereto, such party from the date of settlement of the party on the property, as provided in said Acts, is deemed to have a legal estate in fee in the property. The estate shall continue upon the condition that the party performs the conditions required by such Acts, and is unconditional and indefeasible after the performance of such condition. If both plaintiff and defendant claim title to the same real property by virtue of settlement under such Acts, the settlement and the performance of the subsequent conditions shall be conclusively presumed in favor of the party having, or claiming under, the elder patent certificate or patent, unless it appears upon the face of such certificate or patent that it is absolutely void.

Â Â Â Â Â  105.075 Notice to quit; action to recover possession not affected by forcible entry or wrongful detainer. In any action to recover the possession of real property, as provided for in ORS 105.005, notice to quit, when necessary, may be given as prescribed in ORS 91.050 to 91.110 and 105.120. Nothing in ORS 105.105 to 105.168 prevents such action from being maintained for the recovery of the possession of real property although the entry of the defendant is forcible or the holding is unlawful and with force as defined in ORS 105.105.

Â Â Â Â Â  105.080 Reimbursement of tenants in common obtaining possession; lien. In all cases where property in this state is or has been claimed or owned by residents of this state in common with others, and such residents have obtained or shall obtain the possession of the property at their own cost, expense or labor, they are entitled to reimbursement from the remaining claimant in common of the property, according to their proportionate interest therein. Residents so obtaining possession of such property have a lien upon it until the remaining claimant has paid or tendered such proportionate share of the reasonable costs, expenses or labor aforesaid.

FORCIBLE ENTRY AND WRONGFUL DETAINER

Â Â Â Â Â  105.105 Entry to be lawful and peaceable only. No person shall enter upon any land, tenement or other real property unless the right of entry is given by law. When the right of entry is given by law the entry shall be made in a peaceable manner and without force.

Â Â Â Â Â  105.110 Action for forcible entry or wrongful detainer. When a forcible entry is made upon any premises, or when an entry is made in a peaceable manner and possession is held by force, the person entitled to the premises may maintain in the county where the property is situated an action to recover the possession of the premises in the circuit court or before any justice of the peace of the county. [Amended by 1985 c.241 Â§1; 1995 c.658 Â§68]

Â Â Â Â Â  105.111 Stay of eviction for state service member. (1) As used in this section, Âstate service memberÂ means a member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

Â Â Â Â Â  (2) In an action pursuant to ORS 105.110, the court may stay the eviction of the defendant for up to 90 days if:

Â Â Â Â Â  (a) The defendant is a state service member;

Â Â Â Â Â  (b) The agreed-upon rent does not exceed $1,200 per month; and

Â Â Â Â Â  (c) The premises are occupied chiefly for dwelling purposes by the spouse, children or other dependents of the defendant.

Â Â Â Â Â  (3) If the defendant requests a stay of the eviction for up to 90 days and the defendant can prove that the ability of the defendant to pay the agreed-upon rent is materially affected by being called into active service, the court may grant the stay of the eviction. [2003 c.387 Â§7]

Â Â Â Â Â  Note: 105.111 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  105.112 Action by tenant to recover personal property; forms. (1) A tenant or former tenant may bring an action to recover personal property taken or retained by a landlord in violation of ORS chapter 90.

Â Â Â Â Â  (2) An action under this section shall be governed by the provisions of ORS 105.105 to 105.168 except that:

Â Â Â Â Â  (a) The complaint shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Tenant),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Landlord),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â Â Â Â Â Â Â  )

COMPLAINT FOR RETURN

OF PERSONAL PROPERTY

I

Â Â Â Â Â  Defendant(s) (is) (are) in possession of the following personal property belonging to the plaintiff(s):

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  See attached list.

II

Â Â Â Â Â  Defendant(s) took the personal property alleged in paragraph I from premises rented by plaintiff(s) from defendant(s) at:

______________ (street and number)

______________ (city)

______________ (county)

III

Â Â Â Â Â  Plaintiff(s) (is) (are) entitled to possession of the personal property because:

Â Â Â Â Â  ______Defendant(s) took the personal property wrongfully because plaintiff(s) had not abandoned the property, and because either there was no court order awarding defendant(s) possession of the premises or the plaintiff(s) (was) (were) not continuously absent from the premises for seven days after such an order when defendant(s) removed the personal property.

Â Â Â Â Â  ______Defendant(s) lawfully took possession of the personal property after enforcement of a court order for possession of the premises pursuant to ORS 105.165, but refused to return the personal property to plaintiff(s) without payment although plaintiff(s) demanded return of the property within the time provided by ORS 90.425 or 90.675.

Â Â Â Â Â  ______Defendant(s) lawfully took possession of the personal property pursuant to ORS 105.161, but refused to return the personal property to plaintiff(s) although plaintiff(s) offered payment of all sums due for storage and any costs of removal of the personal property and demanded return of the property within the time provided by ORS 90.425 or 90.675.

______Other: ______________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  Wherefore, plaintiff(s) pray(s) for possession of the personal property and costs and disbursements incurred herein.

________Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of Plaintiff(s)

______________________________________________________________________________

Â Â Â Â Â  (b) The complaint shall be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17 or verified by an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (c) The answer shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Tenant),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Landlord),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â Â Â Â Â Â Â  )

ANSWER

Â Â Â Â Â  I (we) deny that the plaintiff(s) is (are) entitled to possession of the personal property subject of the complaint because:

Â Â Â Â Â  ______The defendant(s) did not take and do not have possession of any of the property listed in the complaint.

Â Â Â Â Â  ______The defendant(s) took possession of the personal property as provided in ORS 90.425 or 90.675 after giving written notice that it was considered abandoned, and the plaintiff(s) did not make a timely demand for return of the property.

Â Â Â Â Â  ______The defendant(s) took possession of the personal property as provided in ORS 90.425 or 90.675 after giving written notice that it was considered abandoned, but not after a sheriffÂs enforcement of an eviction judgment against the plaintiff(s) as provided in ORS 105.165, and the plaintiff(s) refused to pay charges lawfully due for storage.

______Other: ______________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I (we) ask that the plaintiff(s) take nothing by the complaint and that I (we) be awarded my (our) costs and disbursements.

________Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of defendant(s)

______________________________________________________________________________

Â Â Â Â Â  (d) The issue at trial shall be limited to whether the plaintiff is entitled to possession of the personal property listed in the complaint.

Â Â Â Â Â  (e) No claim for damages shall be asserted by either party in the action for possession of the personal property under this section, but each party may pursue any claim for damages in a separate action.

Â Â Â Â Â  (f) A party may join an action for possession of personal property with an action for damages or a claim for other relief, but the proceeding is not governed by the provisions of ORS 105.105 to 105.168.

Â Â Â Â Â  (g) If the court determines that the plaintiff is entitled to possession of the personal property that is the subject of the complaint, the court shall enter an order directing the sheriff to seize the personal property to which the court finds the plaintiff entitled, and to deliver that property to the plaintiff. The court may provide that the defendant have a period of time to deliver the property to the plaintiff voluntarily before execution. The costs of execution may be recovered in the manner provided in ORS 18.999.

Â Â Â Â Â  (h) Subject to the provisions of ORCP 68, a prevailing party who has been represented by counsel may recover attorney fees as provided by ORS 90.255. [1989 c.506 Â§22; 1991 c.67 Â§21; 1997 c.577 Â§30; 2001 c.596 Â§46]

Â Â Â Â Â  105.113 Form of summons. Notwithstanding ORCP 7 C, for premises to which ORS chapter 90 or ORS 91.120 applies, the summons must be in substantially the following form and be available from the court clerk:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

No. _____

SUMMONS

RESIDENTIAL EVICTION

PLAINTIFF (Landlord or agent):

___________________________

___________________________

Â Â Â Â Â  vs.

DEFENDANT (Tenants/Occupants):

___________________________

___________________________

TO: _______________(Street address and city of property occupied by defendant)

_______________ (Mailing address if different)

NOTICE TO TENANTS:

READ THESE PAPERS CAREFULLY

YOUR LANDLORD WANTS TO

EVICT YOU

ON_________, 2_____ AT _____ A.M./P.M., you must come to the County Court House located at_________. You do not have to pay any fees to the court for this first hearing.

Â Â Â Â Â  ÂIf you do not appear in court and your landlord does, your landlord will win automatically and can have the Sheriff physically remove you.

Â Â Â Â Â  ÂIf you do show up in court and your landlord does not, this eviction action will be dropped.

Â Â Â Â Â  ÂIf both of you show up:

ÂThe judge may ask you to try to reach an agreement with your landlord, but this is voluntary. Trained mediators may be available free of charge to help resolve disputes.

ÂThe court will schedule a trial if you and your landlord do not reach an agreement or if you do not agree to move out.

IF YOU WANT A TRIAL, YOU MUST:

Â Â Â Â Â  ÂShow up in court at the time scheduled above;

ÂOn the same day, file an Answer with the Court giving a legal reason why you should not be evicted (the Court can give you a form);

Â Â Â Â Â  ÂGive a copy of the Answer to your landlord (or your landlordÂs agent or attorney); and

ÂPay a filing fee of $_____ (the judge may allow payment to be deferred in certain circumstances).

IF YOU HAVE QUESTIONS, YOU SHOULD SEE AN ATTORNEY IMMEDIATELY. If you need help finding an attorney, you can call the Oregon State BarÂs Lawyer Referral Service at 503-684-3763 or toll-free in Oregon at 800-452-7636.

___________________________

Signature of Plaintiff (landlord or agent)

PlaintiffÂs address:

_____________________

_____________________

PlaintiffÂs telephone number: _________

I certify that this is a true copy of the original summons:

_____________________

Signature of Plaintiff (landlord or agent)

______________________________________________________________________________ [2001 c.596 Â§8]

Â Â Â Â Â  105.115 Causes of unlawful holding by force; action for return of possession. (1) Except as provided by subsections (2) and (3) of this section, the following are causes of unlawful holding by force within the meaning of ORS 105.110, 105.123 and 105.126:

Â Â Â Â Â  (a) When the tenant or person in possession of any premises fails or refuses to pay rent within 10 days after it is due under the lease or agreement under which the tenant or person in possession holds, or to deliver possession of the premises after being in default on payment of rent for 10 days.

Â Â Â Â Â  (b) When the lease by its terms has expired and has not been renewed, or when the tenant or person in possession is holding from month to month, or year to year, and remains in possession after notice to quit as provided in ORS 105.120, or is holding contrary to any condition or covenant of the lease or is holding possession without any written lease or agreement.

Â Â Â Â Â  (2) In the case of a dwelling unit to which ORS chapter 90 applies:

Â Â Â Â Â  (a) The following are causes of unlawful holding by force within the meaning of ORS 105.110 and 105.123:

Â Â Â Â Â  (A) When the tenant or person in possession of any premises fails or refuses to pay rent within 72 hours or 144 hours, as the case may be, of the notice required by ORS 90.394.

Â Â Â Â Â  (B) When a rental agreement by its terms has expired and has not been renewed, or when the tenant or person in possession remains in possession after a valid notice terminating the tenancy pursuant to ORS chapter 90, or is holding contrary to any valid condition or covenant of the rental agreement or ORS chapter 90.

Â Â Â Â Â  (b) A landlord may not file an action for the return of possession of a dwelling unit based upon a cause of unlawful holding by force as described in paragraph (a) of this subsection until after the expiration of a rental agreement for a fixed term tenancy or after the expiration of the time period provided in a notice terminating the tenancy.

Â Â Â Â Â  (3) In an action under subsection (2) of this section, ORS chapter 90 shall be applied to determine the rights of the parties, including:

Â Â Â Â Â  (a) Whether and in what amount rent is due;

Â Â Â Â Â  (b) Whether a tenancy or rental agreement has been validly terminated; and

Â Â Â Â Â  (c) Whether the tenant is entitled to remedies for retaliatory conduct by the landlord as provided by ORS 90.385 and 90.765. [Amended by 1973 c.559 Â§34; 1977 c.365 Â§1; 1981 c.753 Â§5; 1995 c.559 Â§45; 2001 c.596 Â§47; 2003 c.378 Â§19; 2005 c.391 Â§28]

Â Â Â Â Â  105.120 Notice necessary to maintain action in certain cases; waiver of notice; effect of advance payments of rent. (1) Except as provided in subsection (2) of this section, an action for the recovery of the possession of the premises may be maintained in cases provided in ORS 105.115 (1)(b), when the notice to terminate the tenancy or to quit has been served upon the tenant or person in possession in the manner prescribed by ORS 91.110 and for the period prescribed by ORS 91.060 to 91.080 before the commencement of the action, unless the leasing or occupation is for the purpose of farming or agriculture, in which case the notice must be served for a period of 90 days before the commencement of the action. Any person entering into the possession of real estate under written lease as the tenant of another may, by the terms of the lease, waive the giving of any notice required by this subsection.

Â Â Â Â Â  (2) An action for the recovery of the possession of a dwelling unit to which ORS chapter 90 applies may be maintained in situations described in ORS 105.115 (2) when the notice to terminate the tenancy or to quit has been served by the tenant upon the landlord or by the landlord upon the tenant or person in possession in the manner prescribed by ORS 90.155.

Â Â Â Â Â  (3) Except when a tenancy involves a dwelling unit subject to ORS chapter 90, the service of a notice to quit upon a tenant or person in possession does not authorize an action to be maintained against the tenant or person in possession for the possession of premises before the expiration of any period for which the tenant or person has paid the rent of the premises in advance.

Â Â Â Â Â  (4) An action to recover possession of a dwelling unit subject to ORS chapter 90 may not be brought or filed against a tenant or person in possession based upon a notice under ORS 90.427 to terminate the tenancy until after the expiration of any period for which the tenant or person has paid the rent of the dwelling unit in advance, unless:

Â Â Â Â Â  (a) The only other money paid by the tenant was collected as a last monthÂs rent deposit as provided under ORS 90.300; or

Â Â Â Â Â  (b) The only unused rent was paid by the tenant for a rental period extending beyond the termination date specified in a valid outstanding notice to terminate the tenancy and the landlord refunded the unused rent within six days after receipt by delivering the unused rent to the tenant in person or by first class mailing. [Amended by 1973 c.559 Â§35; 1981 c.753 Â§6; 1983 c.303 Â§5; 1985 c.588 Â§13; 1989 c.506 Â§18; 1993 c.369 Â§15; 1995 c.559 Â§52; 1997 c.577 Â§31; 1999 c.603 Â§35; 1999 c.676 Â§26]

Â Â Â Â Â  105.123 Complaint. (1) In an action pursuant to ORS 105.110, it is sufficient to state in the complaint:

Â Â Â Â Â  (a) A description of the premises with convenient certainty;

Â Â Â Â Â  (b) That the defendant is in possession of the premises;

Â Â Â Â Â  (c) That, in the case of a dwelling unit to which ORS chapter 90 does not apply, the defendant entered upon the premises with force or unlawfully holds the premises with force; and

Â Â Â Â Â  (d) That the plaintiff is entitled to the possession of the premises.

Â Â Â Â Â  (2) The plaintiff may include, at the plaintiffÂs option, the defendantÂs Social Security number in the complaint for the purpose of accuracy in tenant screening information. This subsection does not require a tenant to have a Social Security number in order to enter into a rental agreement. [2001 c.596 Â§4 (105.123, 105.124 and 105.126 enacted in lieu of 105.125)]

Â Â Â Â Â  105.124 Form of complaint if ORS chapter 90 applies. For a complaint described in ORS 105.123, if ORS chapter 90 applies to the dwelling unit:

Â Â Â Â Â  (1) The complaint must be in substantially the following form and be available from the clerk of the court:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

No. _____

RESIDENTIAL EVICTION COMPLAINT

PLAINTIFF (Landlord or agent):

__________________

__________________

Address: ______________

City: ______________

State:_________Â Â Â Â Â Â Â Â  Zip: ______

Telephone: _________

Â Â Â Â Â  vs.

DEFENDANT (Tenants/Occupants):

__________________

__________________

MAILING ADDRESS: ___________

City: ______________

State:_________Â Â Â Â Â Â Â Â  Zip: ______

Telephone: _________

Â Â Â Â Â  DefendantÂs Social Security number ___________ (Optional information for purposes of identification.)

1.

Â Â Â Â Â  Tenants are in possession of the dwelling unit, premises or rental property described above or located at:

_____________________

2.

Â Â Â Â Â  Landlord is entitled to possession of the property because of:

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  24-hour notice for personal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  injury, substantial damage, extremely

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  outrageous act or unlawful occupant.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 90.396 or 90.403.

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  24-hour or 48-hour notice for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  violation of a drug or alcohol

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  program. ORS 90.398.

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  72-hour or 144-hour notice for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  nonpayment of rent. ORS 90.394.

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  7-day notice with stated cause in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a week-to-week tenancy. ORS 90.392 (6).

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  10-day notice for a pet violation,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a repeat violation in a month-to-month

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  tenancy or without stated cause in a

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  week-to-week tenancy. ORS 90.392 (5),

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.405 or 90.427 (1).

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  20-day notice for a repeat violation.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 90.630 (4).

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  30-day or 180-day notice without

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  stated cause in a month-to-month

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  tenancy. ORS 90.427 (2) or 90.429.

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  30-day notice with stated cause.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 90.392, 90.630 or 90.632.

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  Other notice _________

Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â  No notice (explain) _________

A COPY OF THE NOTICE RELIED UPON, IF ANY, IS ATTACHED

3.

Â Â Â Â Â  If the landlord uses an attorney, the case goes to trial and the landlord wins in court, the landlord can collect attorney fees from the defendant pursuant to ORS 90.255 and 105.137 (3).

Â Â Â Â Â  Landlord requests judgment for possession of the premises, court costs, disbursements and attorney fees.

Â Â Â Â Â  I certify that the allegations and factual assertions in this complaint are true to the best of my knowledge.

__________________

Signature of landlord or agent.

______________________________________________________________________________

Â Â Â Â Â  (2) The complaint must be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17, or verified by an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (3) A copy of the notice relied upon, if any, must be attached to the complaint. [2001 c.596 Â§5 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2005 c.22 Â§80; 2005 c.391 Â§29]

Â Â Â Â Â  Note: Section 38 (1), chapter 391, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 38. (1) Notwithstanding the amendments to ORS 105.124 by section 29 of this 2005 Act, prior to January 1, 2007, a clerk of the court may use either the complaint form set forth in ORS 105.124 as published in the 2003 Edition of Oregon Revised Statutes or the form set forth in ORS 105.124 as amended and in effect on the effective date of this 2005 Act [January 1, 2006]. [2005 c.391 Â§38(1)]

Â Â Â Â Â  105.125 [Amended by 1975 c.256 Â§9; 1981 c.753 Â§7; 1993 c.369 Â§16; 1995 c.559 Â§47; 1997 c.577 Â§32; repealed by 2001 c.596 Â§3 (105.123, 105.124 and 105.126 enacted in lieu of 105.125)]

Â Â Â Â Â  105.126 Form of complaint if ORS chapter 90 does not apply. For a complaint described in ORS 105.123, if ORS chapter 90 does not apply to the premises:

Â Â Â Â Â  (1) The complaint must be in substantially the following form and be available from the clerk of the court:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

EVICTION COMPLAINT

(Tenancy not covered by ORS chapter 90)

No. _____

(Landlord),

Â Â Â Â Â  Plaintiff(s)

Â Â Â Â Â  vs.

(Tenant),

Â Â Â Â Â  Defendant(s)

1.

Â Â Â Â Â  Defendant is in possession of the following premises:

__________________

__________________(city)

2.

Â Â Â Â Â  Defendant entered upon the premises with force or is unlawfully holding the premises with force.

3.

Â Â Â Â Â  Plaintiff is entitled to possession of the premises, because:

Â Â Â Â Â  _____Â Â Â Â Â Â Â  30-day notice (month-to-month

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  tenancy)

Â Â Â Â Â  _____Â Â Â Â Â Â Â  30-day notice (cause)

Â Â Â Â Â  _____Â Â Â Â Â Â Â  Other notice (explain) ________

Â Â Â Â Â  _____Â Â Â Â Â Â Â  No notice (explain) _________

Â Â Â Â Â  A COPY OF ANY NOTICE RELIED UPON IS ATTACHED

Â Â Â Â Â  Wherefore, plaintiff prays for possession of the premises, costs and disbursements and attorney fees, if applicable.

__________________

Plaintiff

______________________________________________________________________________

Â Â Â Â Â  (2) A copy of the notice relied upon, if any, must be attached to the complaint. [2001 c.596 Â§6 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2003 c.378 Â§20]

Â Â Â Â Â  105.130 How action conducted; fees; surcharge. (1) Except as provided in this section and ORS 105.135, 105.137 and 105.140 to 105.161, an action pursuant to ORS 105.110 shall be conducted in all respects as other actions in courts of this state.

Â Â Â Â Â  (2) Upon filing a complaint in the case of a dwelling unit to which ORS chapter 90 applies, the clerk shall:

Â Â Â Â Â  (a) Collect a filing fee of $12;

Â Â Â Â Â  (b) Collect any other fee authorized by law or ordinance; and

Â Â Â Â Â  (c) With the assistance of the plaintiff or an agent of the plaintiff, complete the applicable summons and provide to the plaintiff or an agent of the plaintiff sufficient copies of the summons and complaint for service.

Â Â Â Â Â  (3) After a complaint is filed under subsection (2) of this section, if the defendant demands a trial, the plaintiff shall pay an additional filing fee of $26 and the defendant shall pay a filing fee of $33.

Â Â Â Â Â  (4) An action pursuant to ORS 105.110 shall be brought in the name of a person entitled to possession as plaintiff. The plaintiff may appear in person or through an attorney. In an action to which ORS chapter 90 applies, the plaintiff may also appear through a nonattorney who is an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (5) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, a state agency may appear in an action brought pursuant to ORS 105.110 through an officer or employee of the agency if:

Â Â Â Â Â  (a) The Attorney General consents to the representation of the agency by an officer or employee in the particular action or in the class of actions that includes the particular action; and

Â Â Â Â Â  (b) The agency, by rule, authorizes an officer or employee to appear on its behalf in the particular type of action being conducted.

Â Â Â Â Â  (6) In addition to the fees charged under subsection (2) of this section, the clerk shall collect a surcharge from the plaintiff at the time a complaint is filed that is subject to the filing fees established by subsection (2) of this section and from a defendant at the time a defendant demands a trial in the action. The surcharge shall be deposited by the State Court Administrator into the State Treasury to the credit of the Housing and Community Services Department Low Income Rental Housing Fund established by ORS 458.350. The amount of the surcharge shall be $10.

Â Â Â Â Â  (7) Fees and surcharges provided for in this section may not be refunded.

Â Â Â Â Â  (8)(a) In addition to the fees provided for in subsection (2) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, upon filing a complaint in the case of a dwelling unit to which ORS chapter 90 applies, the clerk of a circuit court shall collect a surcharge of $4.

Â Â Â Â Â  (b) In addition to the fees provided for in subsection (3) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, if the defendant demands a trial after a complaint is filed in circuit court under subsection (2) of this section, the plaintiff shall pay a surcharge of $8 and the defendant shall pay a surcharge of $8. [Amended by 1975 c.256 Â§10; 1977 c.877 Â§15; 1979 c.284 Â§94; 1981 c.753 Â§10; 1983 c.581 Â§1; 1985 c.588 Â§16; 1987 c.829 Â§5; 1991 c.92 Â§1; 1993 c.369 Â§17; 1995 c.273 Â§17; 1997 c.801 Â§34; 2003 c.737 Â§Â§47,48; 2005 c.702 Â§Â§53,54]

Â Â Â Â Â  Note: The amendments to 105.130 by section 55, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 56, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  105.130. (1) Except as provided in this section and ORS 105.135, 105.137 and 105.140 to 105.161, an action pursuant to ORS 105.110 shall be conducted in all respects as other actions in courts of this state.

Â Â Â Â Â  (2) Upon filing a complaint in the case of a dwelling unit to which ORS chapter 90 applies, the clerk shall:

Â Â Â Â Â  (a) Collect a filing fee of $13;

Â Â Â Â Â  (b) Collect any other fee authorized by law or ordinance; and

Â Â Â Â Â  (c) With the assistance of the plaintiff or an agent of the plaintiff, complete the applicable summons and provide to the plaintiff or an agent of the plaintiff sufficient copies of the summons and complaint for service.

Â Â Â Â Â  (3) After a complaint is filed under subsection (2) of this section, if the defendant demands a trial, the plaintiff shall pay an additional filing fee of $29 and the defendant shall pay a filing fee of $33.

Â Â Â Â Â  (4) An action pursuant to ORS 105.110 shall be brought in the name of a person entitled to possession as plaintiff. The plaintiff may appear in person or through an attorney. In an action to which ORS chapter 90 applies, the plaintiff may also appear through a nonattorney who is an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (5) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, a state agency may appear in an action brought pursuant to ORS 105.110 through an officer or employee of the agency if:

Â Â Â Â Â  (a) The Attorney General consents to the representation of the agency by an officer or employee in the particular action or in the class of actions that includes the particular action; and

Â Â Â Â Â  (b) The agency, by rule, authorizes an officer or employee to appear on its behalf in the particular type of action being conducted.

Â Â Â Â Â  (6) In addition to the fees charged under subsection (2) of this section, the clerk shall collect a surcharge from the plaintiff at the time a complaint is filed that is subject to the filing fees established by subsection (2) of this section and from a defendant at the time a defendant demands a trial in the action. The surcharge shall be deposited by the State Court Administrator into the State Treasury to the credit of the Housing and Community Services Department Low Income Rental Housing Fund established by ORS 458.350. The amount of the surcharge shall be $10.

Â Â Â Â Â  (7) Fees and surcharges provided for in this section may not be refunded.

Â Â Â Â Â  105.132 Assertion of counterclaim. No person named as a defendant in an action brought under ORS 105.105 to 105.168 may assert a counterclaim unless the right to do so is otherwise provided by statute. [1985 c.244 Â§2]

Â Â Â Â Â  105.135 Service and return of summons; posting; contents. (1) Except as provided in this section, the summons shall be served and returned as in other actions.

Â Â Â Â Â  (2) At the time the clerk collects the filing fee under ORS 105.130, the clerk shall enter the first appearance date on the summons. That date shall be seven days after the judicial day next following payment of filing fees unless no judge is available for first appearance at that time, in which case the clerk may extend the first appearance date for up to seven additional days. At the request of the plaintiff, the clerk may enter a date more than seven days after the judicial day next following payment of filing fees if a judge will be available.

Â Â Â Â Â  (3) Notwithstanding ORCP 10, by the end of the judicial day next following the payment of filing fees:

Â Â Â Â Â  (a) The clerk shall mail a true copy of the summons and complaint by first class mail to the defendant at the premises.

Â Â Â Â Â  (b) The process server shall serve the defendant with a true copy of the summons and complaint at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching a true copy of the summons and complaint in a secure manner to the main entrance to that portion of the premises of which the defendant has possession.

Â Â Â Â Â  (4) The process server shall indicate the manner in which service was accomplished by promptly filing with the clerk a certificate of service as provided by ORCP 7 F(2)(a).

Â Â Â Â Â  (5) In the case of premises to which ORS chapter 90 applies, the summons shall inform the defendant of the procedures, rights and responsibilities of the parties as specified in ORS 105.137. [Amended by 1975 c.256 Â§11; 1977 c.327 Â§1; 1979 c.854 Â§2; 1981 c.753 Â§11; 1983 c.303 Â§6; 1983 c.581 Â§3; 1985 c.588 Â§14; 1995 c.559 Â§48; 1997 c.577 Â§33]

Â Â Â Â Â  105.137 Effect of failure of party to appear; appearance by attorney; scheduling of trial; unrepresented defendant. In the case of a dwelling unit to which ORS chapter 90 applies:

Â Â Â Â Â  (1) If the plaintiff appears and the defendant fails to appear at the first appearance, a default judgment shall be entered in favor of the plaintiff for possession of the premises and costs and disbursements.

Â Â Â Â Â  (2) If the defendant appears and the plaintiff fails to appear at the first appearance, a default judgment shall be entered in favor of the defendant dismissing the plaintiffÂs complaint and awarding costs and disbursements.

Â Â Â Â Â  (3) An attorney at law shall be entitled to appear on behalf of any party, but no attorney fees may be awarded if the defendant does not contest the action.

Â Â Â Â Â  (4) The plaintiff or an agent of the plaintiff may obtain a continuance of the action for as long as the plaintiff or the agent of the plaintiff deems necessary to obtain the services of an attorney at law.

Â Â Â Â Â  (5) If both parties appear in court on the date contained in the summons, the court shall set the matter for trial as soon as practicable, unless the court is advised by the parties that the matter has been settled. The trial shall be scheduled no later than 15 days from the date of such appearance. If the matter is not tried within the 15-day period, and the delay in trial is not attributable to the landlord, the court shall order the defendant to pay rent that is accruing into court, provided the court finds after hearing that entry of such an order is just and equitable.

Â Â Â Â Â  (6)(a) The court shall permit an unrepresented defendant to proceed to trial by directing the defendant to file an answer in writing on a form which shall be available from the court clerk, and to serve a copy upon the plaintiff on the same day as first appearance.

Â Â Â Â Â  (b) The answer shall be in substantially the following form:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Landlord),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Tenant),Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â Â Â Â Â Â Â  )

ANSWER

Â Â Â Â Â  I (we) deny that the plaintiff(s) is (are) entitled to possession because:

__Â  The landlord did not make repairs.

Â Â Â Â Â  List any repair problems: ________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  The landlord is attempting to evict me (us) because of my (our) complaints (or the eviction is otherwise retaliatory).

__Â  The eviction notice is wrong.

__Â  List any other defenses: _________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  I (we) may be entitled as the prevailing party to recover attorney fees from plaintiff(s) if I (we) obtain legal services to defend this action pursuant to ORS 90.255.

Â Â Â Â Â  I (we) ask that the plaintiff(s) not be awarded possession of the premises and that I (we) be awarded my (our) costs and disbursements and attorney fees, if applicable, or a prevailing party fee.

________Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of defendant(s)

______________________________________________________________________________

Â Â Â Â Â  (7) If an unrepresented defendant files an answer as provided in subsection (6) of this section, the answer may not limit the defenses available to the defendant at trial under ORS chapter 90. If such a defendant seeks to assert at trial a defense not fairly raised by the answer, the plaintiff shall be entitled to a reasonable continuance for the purposes of preparing to meet the defense. [1975 c.256 Â§13; 1979 c.765 Â§5; 1979 c.854 Â§3; 1981 c.753 Â§12; 1989 c.506 Â§19; 1997 c.577 Â§34; 2005 c.391 Â§33]

Â Â Â Â Â  105.138 Compelling arbitration; procedure. (1) Notwithstanding ORS 105.137 (5), if a party to an action to which ORS 90.505 to 90.840 apply moves for an order compelling arbitration and abating the proceedings, the court shall summarily determine whether the controversy between the parties is subject to an arbitration agreement enforceable under ORS 90.610 (2) and, if so, shall issue an order compelling the parties to submit to arbitration in accordance with the agreement and abating the action for not more than 30 days, unless the parties agree to an order of abatement for a longer period acceptable to the court.

Â Â Â Â Â  (2) If the court issues an order compelling arbitration under subsection (1) of this section, the court may not order the payment of rent into court pending the arbitration unless the court finds such an order is necessary to protect the rights of the parties. [1989 c.918 Â§7; 1991 c.844 Â§20; 1995 c.559 Â§46; 2001 c.596 Â§49a]

Â Â Â Â Â  105.139 Burden of proof in certain cases. If a landlord brings an action for possession under ORS 90.403 and the person in possession contends that the tenant has not vacated the premises, the burden of proof is on the defendant as to that issue. [1983 c.303 Â§3; 1993 c.369 Â§34; 2003 c.378 Â§21; 2005 c.22 Â§81; 2005 c.391 Â§30]

Â Â Â Â Â  105.140 Continuance. No continuance shall be granted to a defendant for a longer period than two days unless:

Â Â Â Â Â  (1) The defendant gives an undertaking to the adverse party with good and sufficient security, to be approved by the court, conditioned for the payment of the rent that may accrue if judgment is rendered against the defendant; or

Â Â Â Â Â  (2) In an action for the recovery of the possession of a dwelling unit to which ORS chapter 90 applies, the court orders a defendant to pay rent into court as it becomes due from the commencement of the action until entry of a general judgment in the action. If a defendant fails to pay rent into court as ordered under this subsection, the action shall be tried forthwith. [Amended by 1973 c.559 Â§36; 1977 c.365 Â§2; 1979 c.854 Â§4; 2003 c.576 Â§237]

Â Â Â Â Â  105.145 Judgment on trial by court; duties of parties to stipulated agreement. (1) If an action is tried by the court without a jury, and after hearing the evidence the court concludes that the complaint is not true, the court shall enter judgment against the plaintiff for costs and disbursements. If the court finds the complaint true or if judgment is rendered by default, the court shall render a general judgment against the defendant and in favor of the plaintiff, for restitution of the premises and the costs and disbursements of the action. If the court finds the complaint true in part, the court shall render judgment for the restitution of such part only, and the costs and disbursements shall be taxed as the court deems just and equitable.

Â Â Â Â Â  (2) If, as a result of a court-sponsored or other mediation or otherwise, the plaintiff and defendant agree, in the manner provided by ORCP 67 F for judgment by stipulation, that the defendant shall perform in a certain manner or that the plaintiff shall be paid moneys agreed to be owing by the defendant and that as a result of that performance or payment the defendant shall retain possession of the premises, including retention of possession contingent upon that performance or payment of moneys by the defendant by a certain date, the court shall enter an order or judgment to that effect. In addition, if the plaintiff and defendant agree that the plaintiff shall perform in a certain manner or pay moneys to the defendant by a certain date, the court shall enter an order or judgment to that effect.

Â Â Â Â Â  (3) If, as provided by subsection (2) of this section, the parties enter an order or judgment by stipulation that requires the defendant to perform in a certain manner or make a payment by a certain date and the defendant later demonstrates compliance with the stipulation, the court shall enter a judgment of dismissal in favor of the defendant. [Amended by 1997 c.577 Â§35; 1999 c.603 Â§36; 2003 c.378 Â§22]

Â Â Â Â Â  105.146 Failure of defendant to perform as ordered; judgment of restitution. (1) In an action to recover possession of the premises, if the court has entered an order by stipulation that provides for the defendant to retain possession of the premises contingent upon the defendantÂs performance or payment of moneys by a certain date as provided under ORS 105.145 (2), and the defendant fails to comply with the order, the plaintiff may obtain and enforce a judgment of restitution of the premises pursuant to this section and ORS 105.148 and 105.149.

Â Â Â Â Â  (2) A plaintiff may obtain and enforce a judgment of restitution based upon an order entered as provided under ORS 105.145 (2), provided the order includes only:

Â Â Â Â Â  (a) Future performance or conduct as described in the order for a period of not more than six months following entry of the order;

Â Â Â Â Â  (b) Payment of past due rent and other past due amounts pursuant to a schedule provided in the order for a period of not more than six months following entry of the order;

Â Â Â Â Â  (c) Payment of rent due for future rental periods that follow entry of the order pursuant to a schedule provided in the order for not more than the first three monthly rental periods following entry of the order; and

Â Â Â Â Â  (d) Payment of any costs, disbursements or attorney fees pursuant to a schedule provided in the order.

Â Â Â Â Â  (3) The order shall contain a statement providing that 12 months following the entry of the order, the court shall automatically dismiss the order without further notice to either the plaintiff or the defendant.

Â Â Â Â Â  (4) If the defendant fails to comply with the order, the plaintiff may file with the clerk of the court an affidavit of noncompliance describing how the defendant has failed to comply. The plaintiff shall attach a copy of the order to the affidavit. The affidavit or the order must include the terms of the underlying settlement agreement or stipulation or have a copy of the agreement attached.

Â Â Â Â Â  (5) Upon receipt of a plaintiffÂs affidavit:

Â Â Â Â Â  (a) The court shall enter a judgment of restitution; and

Â Â Â Â Â  (b) The clerk shall issue a notice of restitution as provided by ORS 105.151 and attach to the notice a copy of the plaintiffÂs affidavit of noncompliance and any attachments for service.

Â Â Â Â Â  (6) The court shall establish a procedure that allows the defendant to request a hearing on the plaintiffÂs affidavit of noncompliance and delay expiration of the notice of restitution period or execution upon a judgment of restitution pending the hearing.

Â Â Â Â Â  (7) The court shall enter a judgment dismissing the plaintiffÂs action in favor of the defendant without assessment of costs, disbursements, prevailing party fee or attorney fees against either party except as provided in the order and without further notice to either party:

Â Â Â Â Â  (a) Upon receipt of a writing signed by the plaintiff showing compliance with or satisfaction of the order; or

Â Â Â Â Â  (b) Twelve months following entry of the order, unless the plaintiff has filed an affidavit of noncompliance and the court has found in favor of the plaintiff on the affidavit. [2001 c.596 Â§10 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 Â§23]

Â Â Â Â Â  Note: 105.146 to 105.149 were added to and made a part of 105.105 to 105.168 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  105.147 [1999 c.603 Â§4; repealed by 2001 c.596 Â§9 (105.146, 105.148 and 105.149 enacted in lieu of 105.147)]

Â Â Â Â Â  105.148 Contesting plaintiffÂs affidavit of noncompliance; ex parte review of hearing request; delaying execution upon judgment of restitution. (1)(a) To contest a plaintiffÂs affidavit of noncompliance under ORS 105.146 and delay expiration of the notice of restitution period or execution upon the judgment of restitution, a defendant shall file a request for hearing with the clerk of the court. The request must be filed prior to issuance by the clerk of a writ of execution of judgment of restitution and must include a statement by the defendant describing how the defendant complied with the order or describing why the defendant should not be required to comply.

Â Â Â Â Â  (b) A court may, as part of the procedure authorized by ORS 105.146 (6), require that a defendant submit a hearing request to the court for ex parte review prior to the defendantÂs filing the request with the clerk. If the court provides for ex parte review, the ex parte review must be available every judicial day for appearance by the defendant before the court within the time period between service of the notice of restitution and the date of expiration of the notice of restitution. The notice of restitution must include or have attached to it a description of the requirements for appearing before the court for ex parte review and a copy of the hearing request form. The court may not require that the defendant notify the plaintiff of the defendantÂs intention to appear before the court. If, after hearing the defendant at the ex parte review, the court finds that the reasons given by the defendant for opposing the plaintiffÂs affidavit of noncompliance do not relate to the issues listed in ORS 105.149 (2), the court shall deny the request for a hearing.

Â Â Â Â Â  (2) The clerk shall make available a document providing for a request for hearing by a defendant. The document must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

DefendantÂs Request for Hearing to

Contest an Affidavit of Noncompliance

Case No. _____

Landlord or agent (Plaintiff):

__________________

Â Â Â Â Â  vs.

Tenant/Occupant (Defendant):

__________________

Address of Property:

__________________

__________________

Â Â Â Â Â  1. My landlord has filed a statement with the court saying that I have not complied with a court-approved agreement and that as a result my landlord is entitled to possession of the property.

Â Â Â Â Â  2. I deny the landlord is entitled to possession of the property because (The reason must be one of the following. You must check one or more of these responses and you must explain in section 3.):

Â Â Â Â Â  _____a. The landlord is wrong. As explained below, I did comply with the agreement.

Â Â Â Â Â  _____b. Before I could comply with the agreement, the landlord was supposed to do what is explained below, which the landlord did not do.

Â Â Â Â Â  _____c. The landlord and I changed the agreement and I complied with the agreement as changed. The change we agreed to is explained below.

Â Â Â Â Â  _____d. The landlord prevented me from keeping the agreement. The way the landlord did that is explained below.

Â Â Â Â Â  _____e. The agreement was not made in good faith as required by ORS 90.130. The lack of good faith is explained below.

Â Â Â Â Â  _____f. The portion of the agreement described below was unconscionable as described in ORS 90.135.

Â Â Â Â Â  _____g. The landlord is required by law or contract to have good cause to force me to move out and my alleged conduct or performance does not meet the standard of good cause, as explained below.

Â Â Â Â Â  _____h. The landlord is claiming I did not pay rent for a period of time following the date of the agreement. I did not pay that rent because I have claims for money against the landlord to offset the rent. Those claims arise from the landlordÂs violation of the Residential Landlord and Tenant Act or the rental agreement since the date of the court order and are explained below.

Â Â Â Â Â  3. Here is my explanation for the reason or reasons checked above:

___________________________

___________________________

___________________________

Â Â Â Â Â  4. I understand that if I lose in court, I may be responsible for the landlordÂs costs, disbursements, any attorney fees and a prevailing party fee.

Â Â Â Â Â  I swear the above statements are true.

_______________

(Signature of tenant)

Subscribed and sworn to before me this _____ day of_________, 2_____.

Trial court administrator / clerk / notary

___________________________

______________________________________________________________________________ [2001 c.596 Â§11 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 Â§24; 2005 c.391 Â§35]

Â Â Â Â Â  Note: See note under 105.146.

Â Â Â Â Â  105.149 Hearing on compliance with order. (1) Upon receipt of a timely filed request for hearing described in ORS 105.148, the clerk of the court:

Â Â Â Â Â  (a) Shall schedule a hearing on the defendantÂs request as soon as practicable;

Â Â Â Â Â  (b) Shall notify both parties of the hearing date;

Â Â Â Â Â  (c) Shall mail or send by facsimile a copy of the defendantÂs request to the plaintiff; and

Â Â Â Â Â  (d) May not issue a writ of execution of judgment of restitution pending the hearing.

Â Â Â Â Â  (2)(a) At the hearing, except as provided in paragraph (b) of this subsection, the court may consider only the following issues:

Â Â Â Â Â  (A) Whether the defendant complied with the order.

Â Â Â Â Â  (B) Whether the plaintiff complied with any requirement of the order that is a predicate to compliance by the defendant.

Â Â Â Â Â  (C) Whether the parties agreed to modify the order and complied with the modified order.

Â Â Â Â Â  (D) Whether one party unfairly prevented compliance by the other party.

Â Â Â Â Â  (b) If ORS chapter 90 applies to a dwelling unit, in addition to the issues described in paragraph (a) of this subsection, the court may consider the following issues:

Â Â Â Â Â  (A) Whether the stipulated agreement was entered into in good faith as required by ORS 90.130 or is unconscionable as described in ORS 90.135.

Â Â Â Â Â  (B) Whether, for a defendant whose noncompliance concerns performance or conduct, the noncompliance constitutes good cause for purposes of an applicable law or contract that requires the plaintiff to have good cause for terminating the tenancy.

Â Â Â Â Â  (C) Whether, for a defendant whose noncompliance concerns a failure to pay rent due for future rental periods pursuant to ORS 105.146 (2)(c), the defendant has claims against the plaintiff for moneys that offset the rent. The defendantÂs claims must be pursuant to ORS chapter 90 or the rental agreement and must have arisen after the entry of the order.

Â Â Â Â Â  (c) The defendant may not raise defenses or claims involving issues other than issues described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (3) If the court finds in favor of the plaintiff after the hearing, the clerk may issue a writ of execution of judgment of restitution. If the defendant did not appear at the hearing, the clerk may issue the writ immediately. If the defendant did appear, the clerk may issue the writ no earlier than 24 hours after the courtÂs ruling. Further notice to the defendant is not required.

Â Â Â Â Â  (4) If the court finds in favor of the defendant after the hearing, the court shall set aside the judgment. The court may reinstate the order, terminate the order and enter a judgment dismissing the plaintiffÂs action in favor of the defendant, enter a new order or schedule a trial on the plaintiffÂs action as soon as practicable. [2001 c.596 Â§12 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 Â§25; 2005 c.391 Â§36]

Â Â Â Â Â  Note: See note under 105.146.

Â Â Â Â Â  105.150 [Repealed by 1989 c.506 Â§20]

Â Â Â Â Â  105.151 Enforcement of judgment of restitution; notice of restitution. (1) If the court renders judgment for restitution of the premises to the plaintiff, the plaintiff may only enforce that judgment in the following manner:

Â Â Â Â Â  (a) Issuance by the clerk of the court and service upon the defendant of a notice of restitution that shall give the defendant four days to move out of the premises, including removal of all personal property; and

Â Â Â Â Â  (b) After the expiration of the four-day period provided in the notice of restitution, issuance by the clerk of the court and service by the sheriff upon the defendant of a writ of execution of judgment of restitution, directing the sheriff to enforce the judgment by removing the defendant and by returning possession of the premises to the plaintiff, along with an eviction trespass notice from the sheriff.

Â Â Â Â Â  (2) Following entry of judgment for restitution of the premises in favor of a plaintiff, or any date for possession as specified in the judgment, whichever is later, the plaintiff may request that the clerk of the court in which the judgment is entered issue a notice of restitution. The notice of restitution shall order the defendant to move out of the premises, including removing all personal property, in no less than four days. The plaintiff may direct the clerk to extend the notice period beyond four days. Following payment of any required fees, the clerk shall issue the notice.

Â Â Â Â Â  (3) This section does not prevent a landlord in a tenancy to which ORS chapter 90 does not apply from exercising a right of entry provided by law and described in ORS 105.105 in order to recover possession of the premises, provided that the right of entry is stated in the rental agreement between the parties. [2001 c.596 Â§14 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§26]

Â Â Â Â Â  105.152 Form of notice of restitution for judgment entered under ORS 105.146. If the court entered a judgment pursuant to ORS 105.146, a notice of restitution issued by the clerk of the court pursuant to ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT FOR

THE COUNTY OF _________

Notice of Restitution

because of not complying

with a court-approved agreement

Case Number ______

TO: _____________________

(Tenant/Defendant)

___________________________

(Address of rental property)

Â Â Â Â Â  You and your landlord made a court-approved agreement allowing you to stay in the property. Your landlord claims that you have not kept that agreement. (A copy of the landlordÂs claim is attached.) Unless you can prove to the court why you should not have to move out, you must move by the MOVE OUT DATE listed below. If you do not, the landlord can have the Sheriff physically remove you.

Â Â Â Â Â  If you believe that you have kept the agreement or that you have a legal reason for not keeping the agreement, you are entitled to a court hearing. Legal reasons are listed in ORS 105.148 and 105.149. They include the landlord interfering with your effort to keep the agreement and your complying with a modification of the agreement made by you and your landlord.

Â Â Â Â Â  To request a hearing, you must go to the court and complete a form explaining why you believe that you have kept (or should not be required to keep) the agreement. You have to do this before _____ a.m./p.m. on_________. The Sheriff will not physically remove you from the property before the hearing.

Â Â Â Â Â  If the judge rules against you at the hearing, the landlord can have the Sheriff physically remove you.

DEADLINE TO MOVE OUT

MOVE OUT DATE: _________

Â Â Â Â Â  If you do not request a hearing, you must move out of the property no later than 11:59 p.m. on the Move Out Date.

Â Â Â Â Â  If you and everyone else living there do not move out by that time, the Sheriff will physically remove you. You must also move all of your belongings by that time. Anything you leave behind will be stored or disposed of as allowed by law.

__________________

Deputy Court Administrator

______________________________________________________________________________ [2001 c.596 Â§15 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§27]

Â Â Â Â Â  105.153 Form of notice of restitution for judgment not entered under ORS 105.146. If a court entered a judgment other than pursuant to ORS 105.146, a notice of restitution issued by the clerk of the court pursuant to ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

In the Circuit Court for the

County of _________

NOTICE OF RESTITUTION

Case Number _________

TO: __________________

(Defendant/Tenant)

___________________________

___________________________

___________________________

(Address of property)

DEADLINE TO MOVE OUT

MOVE OUT DATE: _________

Â Â Â Â Â  The Court has ordered you to move out of the property. You must move out no later than 11:59 p.m. on the Move Out Date.

Â Â Â Â Â  If you and everyone else living there do not move out by that time, the Sheriff will physically remove you. You must also move all of your belongings by that time. Anything you leave behind will be stored or disposed of as allowed by law.

________________________

Deputy Court Administrator

______________________________________________________________________________ [2001 c.596 Â§16 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]

Â Â Â Â Â  105.154 [1995 c.559 Â§50 (enacted in lieu of 105.155); 1995 c.658 Â§70a; 1997 c.577 Â§Â§36,37; 1999 c.603 Â§37; repealed by 2001 c.596 Â§13 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]

Â Â Â Â Â  105.155 [Amended by 1979 c.765 Â§6; 1985 c.588 Â§15; 1993 c.369 Â§27; repealed by 1995 c.559 Â§49 (105.154 enacted in lieu of 105.155)]

Â Â Â Â Â  105.156 Form of writ of execution for judgment of restitution. The writ of execution of judgment of restitution referred to in ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

State of Oregon,Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  WRIT OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.Â Â Â Â Â Â Â  EXECUTION OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  JUDGMENT OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  RESTITUTION

County of_____Â Â Â Â Â Â Â Â Â  )

To the Sheriff:

Â Â Â Â Â  This was an eviction action for possession of the following premises:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________(city)

Â Â Â Â Â  ______________________(county)

Â Â Â Â Â  Judgment was entered that the plaintiff have restitution of the premises and that the plaintiff may be entitled to court costs and disbursements.

Â Â Â Â Â  In the name of the State of Oregon, you are ordered to enforce and serve this writ on the defendant, in the manner provided in ORS 105.161 (1), after the four-day period provided in the notice of restitution.

Â Â Â Â Â  If the defendant has not moved out of the premises by the end of the four-day period or any delay requested by the plaintiff, whichever is later, and if the plaintiff has paid all fees for enforcement of this execution, you shall immediately make legal service of this writ and an eviction trespass notice on the defendant. You shall remove the defendant and any other person subject to the judgment, if present, from the premises and return possession of the premises to the plaintiff.

Â Â Â Â Â  The plaintiff shall be responsible for removing, storing and disposing of any personal property left by the defendant on the premises following the removal of the defendant and the return of possession of the premises, as provided by ORS 105.165.

Â Â Â Â Â  DATED this ___ day of______,___.

Â Â Â Â Â  __________________

Â Â Â Â Â  Deputy Court Administrator

Â Â Â Â Â  __________________

Â Â Â Â Â  Plaintiff

Â Â Â Â Â  __________________

Â Â Â Â Â  Address

Â Â Â Â Â  __________________

Â Â Â Â Â  City/State/Zip

______________________________________________________________________________ [2001 c.596 Â§17 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§29; 2005 c.391 Â§37]

Â Â Â Â Â  Note: Section 38 (2), chapter 391, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 38. (2) Notwithstanding the amendments to ORS 105.156 by section 37 of this 2005 Act, prior to January 1, 2007, a clerk of the court may use either the form set forth in ORS 105.156 as published in the 2003 Edition of Oregon Revised Statutes or the form set forth in ORS 105.156 as amended and in effect on the effective date of this 2005 Act [January 1, 2006] when issuing a writ of execution of judgment of restitution. [2005 c.391 Â§38(2)]

Â Â Â Â Â  105.157 Form of eviction trespass notice. The eviction trespass notice referred to in ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

EVICTION TRESPASS NOTICE

Occupants of these premises located at:

__________________

__________________

__________________

have been evicted by an order of the court in ___________ vs.___________, Case Number_________.

Â Â Â Â Â  Trespassing or entering into or upon these premises without written consent of the landlord will result in arrest and prosecution.

Â Â Â Â Â  Any personal property present on these premises at the time this notice was served, (date)_______________, is in the possession of the landlord and may be redeemed by contacting the landlord at:

______________________

______________________

______________________

DATED _______________

_______________

SHERIFF

______________________________________________________________________________ [2001 c.596 Â§18 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§30]

Â Â Â Â Â  105.158 Service of notice of restitution. (1) For purposes of this section, Âprocess serverÂ means any competent person 18 years of age or older who:

Â Â Â Â Â  (a) Is a resident of the State of Oregon;

Â Â Â Â Â  (b) Is not the plaintiff, a relative of the plaintiff or an agent of the plaintiff for purposes of management of the premises;

Â Â Â Â Â  (c) Is a person regularly employed in the business of serving process; and

Â Â Â Â Â  (d) Charges a fee no greater than that set by ORS 21.410 (1)(a) for service of the notice of restitution.

Â Â Â Â Â  (2) The sheriff or a process server shall serve the notice of restitution under ORS 105.152 or 105.153 in the manner provided by this subsection. Notwithstanding ORCP 10, by the end of the next judicial day following the payment of fees:

Â Â Â Â Â  (a) The sheriff or process server shall mail a copy of the notice of restitution by first class mail to the defendant at the premises; and

Â Â Â Â Â  (b) The sheriff or process server shall serve the notice of restitution at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching a copy of the notice in a secure manner to the main entrance to that portion of the premises of which the defendant has possession.

Â Â Â Â Â  (3) If service of the notice of restitution is made by a process server, by the end of the next judicial day following service the process server shall file with the clerk of the court a certificate of service in the same manner as provided by ORCP 7 F(2)(a). [2001 c.596 Â§19 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.304 Â§8]

Â Â Â Â Â  105.159 Computation of time before plaintiff may request writ of execution. (1) Notwithstanding ORCP 10, the four-day period specified in ORS 105.151 (2) shall:

Â Â Â Â Â  (a) Commence at 12:01 a.m. on the day following mailing and service of the notice of restitution pursuant to ORS 105.158, including a Saturday or a Sunday or other legal holiday; and

Â Â Â Â Â  (b) End on the fourth calendar day following the mailing and service except that if the fourth day is a Saturday or a Sunday or other legal holiday, the period shall end at 12 midnight of the day preceding the next judicial day.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, at any time after the expiration of the period provided in the notice of restitution, the plaintiff may request that the clerk of the court issue a writ of execution of judgment of restitution directing the sheriff to enforce the judgment of restitution by returning possession of the premises to the plaintiff. Following payment of any required fees, the clerk shall issue the writ in substantially the form provided by ORS 105.156.

Â Â Â Â Â  (3) Unless the judgment otherwise provides, the clerk may not issue a notice of restitution or a writ of execution of judgment of restitution more than 60 days after the judgment is entered or after any date for possession as specified in the judgment, whichever is later. [2001 c.596 Â§20 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]

Â Â Â Â Â  105.160 [Repealed by 1977 c.365 Â§3 and 1977 c.416 Â§5]

Â Â Â Â Â  105.161 Service and enforcement of writ of execution and eviction trespass notice. (1) Following issuance of the writ of execution of judgment of restitution and payment of any fees required by the sheriff, the sheriff shall immediately enforce and serve the writ upon the defendant, along with the eviction trespass notice, as follows:

Â Â Â Â Â  (a) The sheriff shall mail a copy of the writ and the eviction trespass notice by first class mail to the defendant at the premises;

Â Â Â Â Â  (b) The sheriff shall serve the writ and the eviction trespass notice at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching the writ and notice in a secure manner to the main entrance to that portion of the premises of which the defendant has possession;

Â Â Â Â Â  (c) Immediately following the service of the writ and the eviction trespass notice, the sheriff shall return possession of the premises to the plaintiff by removing the defendant or any other person subject to the judgment; and

Â Â Â Â Â  (d) Following the sheriffÂs removal of the defendant and return of possession of the premises to the plaintiff, the plaintiff shall be responsible for removing, storing and disposing of any personal property left by the defendant on the premises, as provided by ORS 105.165.

Â Â Â Â Â  (2) Following issuance of the writ, at the plaintiffÂs request, the sheriff shall delay enforcement and service of the writ.

Â Â Â Â Â  (3) Any writ not enforced and served within 30 days following issuance shall expire and become unenforceable.

Â Â Â Â Â  (4) A judgment may not be enforced if the parties have entered a new rental agreement or if the plaintiff has accepted rent for a period of occupancy beginning after the judgment was entered. [2001 c.596 Â§21 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§31]

Â Â Â Â Â  105.165 Alternative method of removing, storing and disposing of tenantÂs personal property; requirements; landlord liability. (1) If ORS chapter 90 applies to a dwelling unit, following restitution of the premises to the plaintiff by the sheriff pursuant to ORS 105.161, the plaintiff shall remove, store and dispose of any personal property left by the defendant on the premises as provided in ORS 90.425 or 90.675.

Â Â Â Â Â  (2) If ORS chapter 90 does not apply to a premises, the plaintiff or landlord shall remove, store and dispose of any personal property left by the defendant or tenant upon the premises following recovery of possession of the premises by the plaintiff or landlord:

Â Â Â Â Â  (a) Pursuant to any landlordÂs lien available under ORS 87.162;

Â Â Â Â Â  (b) As provided by any rental agreement between the plaintiff or landlord and the defendant or tenant; or

Â Â Â Â Â  (c) At the plaintiff or landlordÂs discretion, by following the process described in ORS 90.425 (2), (3) and (5) to (11) and (13) to (16) except that:

Â Â Â Â Â  (A) The plaintiff or landlord may require payment of any amount owed by the defendant or tenant to the plaintiff or landlord prior to allowing the defendant or tenant to remove or recover the personal property if the payment requirement is stated in the written notice; and

Â Â Â Â Â  (B) ORS 90.425 may be applied to address only the rights and obligations of the plaintiff or landlord and defendant or tenant in the personal property and not the rights of other parties.

Â Â Â Â Â  (3) Any cost incurred by the plaintiff for execution pursuant to ORS 105.151 or 105.158 to 105.161 or for removal, storage or sale of the defendantÂs property under this section and not recovered pursuant to ORS 90.425 (13) or 90.675 (13) shall be added to the judgment.

Â Â Â Â Â  (4) If the plaintiff fails to permit the defendant to recover possession of the defendantÂs personal property under subsection (1) of this section, the defendant may recover from the plaintiff, in addition to any other amount provided by law, twice the actual damages or twice the monthly rent, whichever is greater. [1981 c.753 Â§9; 1989 c.506 Â§23; 1989 c.910 Â§5; 1993 c.369 Â§18; 1995 c.559 Â§51; 1997 c.577 Â§39; 2001 c.596 Â§48; 2003 c.378 Â§32; 2003 c.658 Â§10]

Â Â Â Â Â  105.168 Minor as party in proceedings pertaining to residential dwellings. Notwithstanding ORCP 27 or any other provision of law, a minor, as defined in ORS 109.697 and who is a tenant as defined under ORS 90.100, may appear as a party without appointment of a guardian or guardian ad litem in an action for forcible entry or wrongful detainer, under ORS 105.105 to 105.168 regarding possession of a residential dwelling unit to which ORS chapter 90 applies, or in an action based upon a contract for a residential dwelling unit or for utility services provided to that unit. [1993 c.369 Â§31]

EASEMENT OWNER OBLIGATIONS

Â Â Â Â Â  105.170 Definitions for ORS 105.170 to 105.185. For purposes of ORS 105.170 to 105.185:

Â Â Â Â Â  (1) ÂEasementÂ means a nonpossessory interest in the land of another which entitles the holders of an interest in the easement to a private right of way, embodying the right to pass across anotherÂs land.

Â Â Â Â Â  (2) ÂHolders of an interest in an easementÂ means those with a legal right to use the easement, including the owner of the land across which the easement passes if the owner of the land has the legal right to use the easement. [1989 c.660 Â§1; 1991 c.49 Â§1]

Â Â Â Â Â  105.175 Easement to be kept in repair; sharing costs; agreements. (1) The holders of an interest in any easement shall maintain the easement in repair.

Â Â Â Â Â  (2) The cost of maintaining the easement in repair shall be shared by each holder of an interest in the easement, pursuant to the terms of any agreement entered into by the parties for that purpose or any recorded instrument creating the easement. Any such agreement, or a memorandum thereof, shall be recorded in the real property records of the county in which the easement is located. Failure to record the agreement shall not affect the enforceability of the agreement among the parties to the agreement and any other person with actual notice of the agreement.

Â Â Â Â Â  (3) The cost of maintaining the easement in repair in the absence of an agreement and in the absence of maintenance provisions in a recorded instrument creating the easement shall be shared by each holder of an interest in the easement in proportion to the use made of the easement by each holder of an interest in the easement.

Â Â Â Â Â  (4) Unless inconsistent with an agreement between the holders of an interest in an easement or a recorded instrument creating the easement, in determining proportionate use and settling conflicts the following guidelines apply:

Â Â Â Â Â  (a) The frequency of use and the size and weight of vehicles used by the respective parties are relevant factors.

Â Â Â Â Â  (b) Unless inappropriate, based on the factors contained in paragraph (a) of this subsection or other relevant factors, costs for normal and usual maintenance of the easement and costs of repair of the easement damaged by natural disasters or other events for which all holders of an interest in the easement are blameless may be shared on the basis of percentages resulting from dividing the distance of total normal usage of all holders of an interest in the easement into the normal usage distance of each holder of an interest in the easement.

Â Â Â Â Â  (c) Those holders of an interest in the easement that are responsible for damage to the easement because of negligence or abnormal use shall repair the damage at their sole expense. [1989 c.660 Â§Â§2,3,4; 1991 c.49 Â§2]

Â Â Â Â Â  105.180 Action for failure to comply with duty of holder; recovery of costs; arbitration. (1) If any holder of an interest in an easement fails to maintain the easement contrary to an agreement or contrary to the maintenance provisions of a recorded instrument creating the easement or, in the absence of an agreement or recorded instrument imposing maintenance obligations, fails after demand in writing to pay the holderÂs proportion of the cost as indicated in ORS 105.175 (3) and (4), a civil action for money damages or specific performance or contribution may be brought against that person in a court of competent jurisdiction by one or more of the other holders of an interest in the easement, either jointly or severally. In any such civil action, the court may order such equitable relief as may be just in the circumstances. Nothing in ORS 105.170 to 105.185 shall impose a maintenance obligation on the holder of an interest in an easement based on the maintenance provisions in an instrument creating the easement if such holder is not a party to such instrument, whether the instrument is recorded or not, after such holder ceases to use the easement.

Â Â Â Â Â  (2) The prevailing party shall recover all court costs, arbitration fees and attorney fees.

Â Â Â Â Â  (3) Any holder of an interest in the easement may apply to the court of competent jurisdiction where the easement is located and that has jurisdiction over the amount in controversy for the appointment of an impartial arbitrator to apportion the cost, and the matter may be arbitrated in accordance with ORS 36.600 to 36.740. The application may be made before, during or after performance of the maintenance work. [1989 c.660 Â§5; 1991 c.49 Â§3; 2003 c.598 Â§34]

Â Â Â Â Â  105.185 Application of ORS 105.170 to 105.185. The provisions of ORS 105.170 to 105.185:

Â Â Â Â Â  (1) Apply to all easements existing on or created after January 1, 1992; and

Â Â Â Â Â  (2) Do not apply to rights of way held or used by providers of public services including, but not limited to, railroad common carriers, pipeline companies, public utilities, electric cooperatives, peopleÂs utility districts, water utility districts, municipally owned utilities and telecommunications utilities, when used for the sole purpose of provision of service or maintaining or repairing facilities for the provision or distribution of service. [1989 c.660 Â§6; 1991 c.49 Â§4]

MODIFICATION OF LEASE TERMS

Â Â Â Â Â  105.190 Covenant of good faith and fair dealing; rights and obligations of parties. Whenever a covenant of good faith and fair dealing is implied in the lease of real property, a partyÂs rights or duties under such covenant may be modified only by express provision in the lease agreement. [1997 c.845 Â§1]

PARTITION

Â Â Â Â Â  105.205 Who may maintain partition. When several persons hold real property as tenants in common, in which one or more of them have an estate of inheritance, or for life or years, or when several persons hold as tenants in common a vested remainder or reversion in any real property, any one or more of them may maintain a suit for the partition of the real property according to the respective rights of the persons interested therein, and for a sale of all or a part of the property if it appears that a partition cannot be had without great prejudice to the owner.

Â Â Â Â Â  105.210 When and how partition prevented. (1) If the court finds that the property can neither be partitioned nor sold without great prejudice to the owners, the court may receive evidence as to the value of the respective interests, fix the value thereof, and make an order permitting an owner to borrow money upon the property with which to pay off the interest, as so fixed, of another owner. Subject to subsection (2) of this section, an owner whose interest in the property is to be satisfied shall be fully discharged by proof of payment filed with the court of the amount fixed by the court as the value of that ownerÂs interest. A discharged owner shall have no further interest in or claim upon the property.

Â Â Â Â Â  (2) A court may not order the discharge of an interest of a public body in real property without the consent of the governing body of the public body. [Amended by 2001 c.606 Â§1]

Â Â Â Â Â  105.215 Complaint. The interest of all known and unknown persons in the property shall be specifically and particularly set forth in the complaint for partition, as far as known to the plaintiff. If one or more of the parties, or the share or quantity of interest of any of the parties, is unknown to the plaintiff or is uncertain or contingent, or if the ownership of the inheritance depends upon an executory devise, or the remainder is a contingent remainder, so that the parties cannot be named, that fact shall be set forth in the complaint.

Â Â Â Â Â  105.220 Tenants and lien creditors as defendants; liens on undivided interests. The plaintiff shall make a tenant in dower, by the curtesy, for life or for years of any portion of the entire property and creditors having a lien upon any portion of the property defendants in the suit. When the lien is upon an undivided interest or estate of any of the parties and a partition is made, it is thenceforth a lien only upon the share assigned to such party; but such share shall be first charged with its just proportion of the cost of the partition in preference to such lien.

Â Â Â Â Â  105.225 Summons; to whom directed. The summons shall be directed by name to all the tenants in common who are known, to all lien creditors who are made parties to the suit and generally to all persons unknown having or claiming an interest or estate in the property.

Â Â Â Â Â  105.230 Service by publication. If a party having a share or interest in or lien upon the property is unknown or cannot be found, and such fact is made to appear by affidavit, the summons may be served on the unknown or unlocated party by publication, directed by the court or judge, as in ordinary cases. When service of the summons is made by publication it must be accompanied by a brief description of the property which is the subject of the suit. [Amended by 1979 c.284 Â§95]

Â Â Â Â Â  105.235 Answer. The defendant shall set forth in the answer the nature and extent of the interest of the defendant in the property. If the defendant is a lien creditor the defendant shall set forth how the lien was created, the amount of the debt secured thereby and remaining due, and whether such debt is secured in any other way, and if so, the nature of the other security.

Â Â Â Â Â  105.240 Rights determinable; ascertainment of title where defendant defaults or sale is necessary. The rights of the plaintiffs and defendants may be put in issue, tried and determined in the suit. If a defendant fails to answer, or if a sale of the property is necessary, the title shall be ascertained by proof to the satisfaction of the court before the judgment for partition or sale is given. [Amended by 2003 c.576 Â§361]

Â Â Â Â Â  105.245 Sale or partition ordered by court. If it is alleged in the complaint and established by evidence, or if it appears by the evidence to the satisfaction of the court without an allegation in the complaint, that the property or any part of it is so situated that partition cannot be made without great prejudice to the owners, the court may order a sale of the property, and for that purpose may appoint one or more referees. Otherwise, upon the requisite proofs being made, it shall enter a judgment requiring a partition according to the respective rights of the parties, as ascertained by the court. The court shall appoint three referees to partition the property and shall designate the portion to remain undivided for the owners whose interest remain unknown or not ascertained. [Amended by 2003 c.576 Â§362]

Â Â Â Â Â  105.250 Compensation when equal partition cannot be made. When it appears that partition cannot be made without prejudice to the rights and interests of some of the parties, the court may adjudge compensation to be made by one party to another on account of the inequality of partition. Compensation shall not be required to be paid to others by owners unknown, nor by infants unless it appears that an infant has personal property sufficient for that purpose, and that the interest of the infant will be promoted thereby.

Â Â Â Â Â  105.255 How referees make partition; report. In making the partition the referees shall divide the property and allot the several portions thereof to the respective parties, quality and quantity relatively considered, according to the respective rights of the parties as determined by the court. They shall designate the several portions by proper landmarks, and may employ a surveyor with the necessary assistants to aid them. The referees shall make a report of their proceedings, specifying therein the manner of executing their trust and describing the property divided and the shares allotted to each party with a particular description of each share.

Â Â Â Â Â  105.260 Power of court over report; final judgment. The court may confirm or set aside the report in whole or in part and if necessary appoint new referees. Upon the report being confirmed, a judgment shall be given stating that the partition shall be effectual forever. Except as provided in ORS 105.265, the judgment is binding and conclusive:

Â Â Â Â Â  (1) On all parties named therein, and their legal representatives, who have at the time any interest in any part of the property divided as owners in fee or as tenants for life or for years.

Â Â Â Â Â  (2) On all parties named therein, and their legal representatives, entitled to the reversion, remainder or inheritance of the property or any part thereof after the termination of a particular estate therein, or who by any contingency may be entitled to a beneficial interest in the property.

Â Â Â Â Â  (3) On all parties named therein, or their legal representatives, who have an interest in any undivided share of the property as tenants for years or for life.

Â Â Â Â Â  (4) On all persons interested in the property who are unknown, to whom notice was given of the application for partition by publication, as directed by ORS 105.230.

Â Â Â Â Â  (5) On all persons claiming from parties or persons listed in subsections (1) to (4) of this section. [Amended by 2003 c.576 Â§363]

Â Â Â Â Â  105.265 Persons not affected by judgment. The judgment provided for in ORS 105.260 shall not affect tenants for years or for life of the whole of the property which is the subject of partition. Except as provided in ORS 105.260, the judgment and partition shall not preclude any person from claiming title to the property in question, or from controverting the title of the parties between whom the partition was made. [Amended by 2003 c.576 Â§364]

Â Â Â Â Â  105.270 Order of sale on refereesÂ report. If the referees report to the court that the property to be partitioned, or any separate portion thereof, is so situated that a partition thereof cannot be made without great prejudice to the owners, and the court is satisfied that the report is correct, it may, by an order, direct the referees to sell the property or separate portion thereof so situated. [Amended by 2003 c.576 Â§365]

Â Â Â Â Â  105.275 Conclusiveness of order confirming report. If the report of the referee is confirmed the order of confirmation is binding and conclusive upon all parties to the suit.

Â Â Â Â Â  105.280 How sale made; notice of sale. All sales of real property made by the referees shall be made by public auction to the highest bidder in the manner required for the sale of real property on execution. The notice shall state the terms of sale. If the property or any part of it is to be sold subject to a prior estate, charge or lien, that fact shall be stated in the notice.

Â Â Â Â Â  105.285 Distribution of proceeds of sale. The proceeds of the sale of encumbered property shall be distributed by the judgment of the court as follows:

Â Â Â Â Â  (1) To pay the propertyÂs just proportion of the general costs of the suit.

Â Â Â Â Â  (2) To pay the costs of the reference.

Â Â Â Â Â  (3) To satisfy the several liens in their order of priority, by payment of the sums due and to become due, according to the judgment.

Â Â Â Â Â  (4) The residue among the owners of the property sold, according to their respective shares. [Amended by 2003 c.576 Â§366]

Â Â Â Â Â  105.290 Distribution of proceeds by referee or payment into court. The proceeds of sale and the securities taken by the referees, or any part thereof, shall be distributed by them to the persons entitled thereto whenever the court so directs. If no such direction is given, all proceeds and securities shall be paid into court or deposited as directed by the court.

Â Â Â Â Â  105.295 Continuance of suit after proceeds paid into court. When the proceeds of sales of any shares or parcel belonging to known persons who are parties to the suit are paid into court, the suit may be continued as between such parties for the determination by the court of their respective claims thereto. Further testimony may be taken in court, or by a referee, at the discretion of the court, and the court may, if necessary, require the parties to present the facts or law in controversy by pleadings as in an original suit.

Â Â Â Â Â  105.300 When lienholder has other securities. Whenever any party to the suit, who holds a lien upon any part of the property has other securities for the payment of the amount of the lien, the court may, in its discretion, order the securities to be exhausted before a distribution of the proceeds of sale, or may order a just deduction to be made from the amount of the lien on the property.

Â Â Â Â Â  105.305 Credit allowed. The court shall, in the order of sale, direct the terms of credit which may be allowed for the purchase money of any portion of the premises which it may direct to be sold on credit; and for that portion of which the purchase money is required by ORS 105.370 to be invested for the benefit of unknown owners, infants or parties out of the state. The referees may take separate mortgages and other securities for the whole or convenient portions of the purchase money of such parts of the property as are directed by the court to be sold on credit, in the name of the clerk of the court and the clerkÂs successor in office. When there is a known owner of full age, the security for the share of the owner shall be executed in the name of the owner.

Â Â Â Â Â  105.310 Setting off estate for life or years in part not sold. When only a part of the property is ordered to be sold, the whole of an estate for life or years in an undivided share of the property may be set off in any part of the property not ordered to be sold.

Â Â Â Â Â  105.315 Disposition of life estate or leasehold. When the estate of any tenant for life or years in any undivided part of the property in question was admitted by the parties or ascertained by the court to be existing at the time of the order of sale, and the person entitled to such estate was made a party to the suit, the estate may be first set off out of any part of the property and a sale made of such parcel subject to the tenants prior unsold estate; but if in the judgment of the court a due regard to the interest of all the parties requires that such estate should also be sold, the sale of the estate may be ordered.

Â Â Â Â Â  105.320 Compensation of tenants in case of sale. Any person entitled to an estate for life or years in any undivided part of the property, whose estate has been sold, shall be entitled to receive such sum in gross as is, deemed, upon principles of law applicable to annuities, a reasonable satisfaction for the estate. If the person so entitled consents to that sum, the person shall accept it by executing an instrument that is duly acknowledged or proved in the same manner as deeds for the purpose of record, and filed with the clerk.

Â Â Â Â Â  105.325 When court determines value of tenancy. If a tenant does not consent pursuant to ORS 105.320, before the report of sale, the court shall ascertain and determine what proportion of the proceeds of the sale, after deducting expenses, will be a just and reasonable sum to be invested for the tenantÂs benefit, and shall order that sum to be deposited in court for that purpose.

Â Â Â Â Â  105.330 Rules for determining value of certain estates. The proportion of the proceeds of the sale to be invested, as provided in ORS 105.325, shall be ascertained and determined as follows:

Â Â Â Â Â  (1) If an estate in dower or curtesy is included in the order of sale its proportion shall be one-half of the proceeds of the sale of the property, or of the sale of the undivided share in the property upon which the claim or dower existed.

Â Â Â Â Â  (2) If any other estate for life or years is included in the order of sale its proportion shall be the whole proceeds of the sale of the property, or of the sale of an undivided share of the property in which the estate existed.

Â Â Â Â Â  105.335 Protection of unknown tenants. If any person entitled to an estate for life or years is unknown, the court shall provide for the protection of the rights of the person in the same manner, as far as possible, as if the person were known and had appeared.

Â Â Â Â Â  105.340 Provision for future rights or interests. In all cases of sales in partition when it appears that any person has a vested or contingent future right or estate in any of the property sold, the court shall ascertain and settle the proportional value of the contingent or vested right or estate according to the principles of law applicable to annuities and survivorship, and shall direct such proportion of the proceeds of sale to be invested, secured or paid over in such manner as to protect the rights and interests of the parties. [Amended by 1969 c.591 Â§282]

Â Â Â Â Â  105.345 Notice of terms of sale; separate sale of distinct parcels. In all cases of sales of property, the terms shall be known at the time. If the premises consist of distinct farms or lots they shall be sold separately, or otherwise if the court so directs.

Â Â Â Â Â  105.350 Purchase by referee, conservator or guardian forbidden. Neither of the referees, nor any person for the benefit of either of them, shall be interested in any purchase at a partition sale; nor shall the guardian or conservator of the estate of an infant party be interested in the purchase of any real property that is the subject of the suit, except for the benefit of the infant. All sales contrary to the provisions of this section are void. [Amended by 1973 c.823 Â§99]

Â Â Â Â Â  105.355 Report of sale. After completing the sale the referees shall report it to the court with the description of the different parcels of land sold to each purchaser, the name of the purchaser, the price paid or secured, the terms and conditions of the sale and the securities, if any, taken. The report shall be filed with the clerk.

Â Â Â Â Â  105.360 Exception to report; confirmation of sale; order of confirmation. The report of sale may be excepted to by any party entitled to a share of the proceeds in like manner and with like effect as in ordinary cases. If the sale is confirmed the order of confirmation shall direct the referees to execute conveyances and take securities pursuant to the sale, which acts they are hereby authorized to do. The order shall discharge the property of the estate or interest of every person mentioned in ORS 105.260 and of tenants for life or years of the property sold. The order shall be binding and conclusive upon all such persons as if it were a judgment for the partition of such property and except as provided in ORS 105.350, upon all persons whomsoever as to the regularity of the proceedings concerning such sale. [Amended by 2003 c.576 Â§367]

Â Â Â Â Â  105.365 Purchase by encumbrancer or party entitled to share. When a party entitled to a share of the property, or an encumbrancer entitled to have the lien of the encumbrancer paid out of the sale, becomes a purchaser, the referees may take a receipt for so much of the proceeds of the sale as belongs to the party or the encumbrancer.

Â Â Â Â Â  105.370 Investment of proceeds for certain parties. When there are proceeds of sale belonging to an unknown owner, or to a person without the state who has no legal representative within it, or when there are proceeds arising from the sale of an estate subject to the prior estate of a tenant for life or years, which are paid into court or otherwise deposited by order of the court, such proceeds shall be invested in securities on interest for the benefit of the persons entitled thereto.

Â Â Â Â Â  105.375 In whose name securities taken or investments made. Except as provided in ORS 105.380, security for the proceeds of sale shall be taken or investments of the proceeds shall be made in the name of the clerk of the court and the clerkÂs successors in office, who shall hold the same for the use and benefit of the parties interested, subject to the order of the court.

Â Â Â Â Â  105.380 When securities are payable to parties. When security is taken by the referees on a sale, and the parties interested in the security, by an instrument in writing under their hands delivered to the referees, agree upon the shares and proportions to which they are entitled, or when shares and proportions have been previously adjudged by the court, the securities shall be taken in the names of and payable to the parties entitled thereto, and shall be delivered to such parties upon their receipt therefor. Such agreement and receipt shall be returned and filed with the clerk.

Â Â Â Â Â  105.385 ClerkÂs treatment of securities and investments. The clerk in whose name a security is taken or by whom an investment is made, and the clerkÂs successors in office, shall receive the interest and principal as it becomes due and apply and invest it as the court may direct. The clerk shall file in the office of the clerk all securities taken, and keep an account in a book provided and kept for that purpose in the office, free for inspection by all persons, of investments and moneys received and disposed of by the clerk.

Â Â Â Â Â  105.390 When proceeds paid to conservator or guardian of infant. When the share of an infant is sold, the proceeds of the sale may be paid by the referees making the sale to the guardian of the infant, the conservator of the estate of the infant or the special guardian appointed for the infant in the suit, upon the guardian or conservator giving the security required by law or ordered by the court. [Amended by 1973 c.823 Â§100]

Â Â Â Â Â  105.395 Payment of proceeds to conservator of incapacitated person. When the interest in real property of an incapacitated person has been sold, the share of the incapacitated person of the proceeds shall be given, on the behalf of the incapacitated person, to the conservator of the estate of the incapacitated person if the conservator executes, with sufficient sureties, an undertaking approved by the judge of the court, that the conservator will faithfully discharge the trust reposed in the conservator and will render a true and just account to the person entitled to the proceeds or to the legal representative of the person. [Amended by 1973 c.823 Â§101]

Â Â Â Â Â  105.400 When conservator or guardian may consent to partition. When an infant or an incapacitated person is interested in real estate held in common or in any other manner so as to authorize the infant or incapacitated person being made a party to an action for the partition thereof, the guardian of the infant or incapacitated person or the conservator of the estate of the infant or incapacitated person may consent to a partition without suit and agree upon the share to be set off to the infant or incapacitated person. When the court so orders, the guardian or conservator may execute a release on behalf of the infant or other incapacitated person to the owners of the other shares of the parts to which they are respectively entitled. [Amended by 1973 c.823 Â§102; 1987 c.158 Â§17]

Â Â Â Â Â  105.405 Costs and expenses of partition. (1) The expenses of the referees, including those of a surveyor and assistants of the surveyor when employed, shall be ascertained and allowed by the court, and the amount thereof, together with the fees allowed by law to the referees, shall be paid by the plaintiff, and may be allowed as part of the costs of partition.

Â Â Â Â Â  (2) The reasonable costs of partition, including reasonable attorney fees and disbursements, that are for services performed for the common benefit of all parties, shall be paid by the parties that will share in the lands divided in proportion to their respective interests therein, and shall be included and specified in the judgment. They shall be a lien on the several shares, and the judgment may be enforced by execution against the parties separately. When, however, a controversy arises between some of the parties only, the court may require the expense of such controversy to be paid by any of, or all, the parties thereto. [Amended by 1971 c.502 Â§1; 2003 c.576 Â§368]

HOUSING RECEIVERSHIP

Â Â Â Â Â  105.420 Findings; policy. (1) The Legislative Assembly recognizes that there exists residential property in this state that is insanitary and unsafe and that many citizens, especially those with lower incomes, are forced to live in and occupy these properties.

Â Â Â Â Â  (2) The Legislative Assembly further recognizes that there are residential properties in this state that have not been maintained in compliance with basic sanitary and habitability standards and which have become abandoned. These conditions contribute to the spread of disease and criminal activity, create urban blight and community deterioration, adversely affect the stateÂs economic and social viability and otherwise detrimentally impact the publicÂs health, safety and welfare.

Â Â Â Â Â  (3) In order to correct these conditions, it is necessary to revitalize these residential properties and thus add to the overall housing stock of this state. The Legislative Assembly deems it necessary to authorize county and municipal governments to adopt and implement receivership programs to allow for the upgrading of substandard and abandoned residential properties. [1989 c.649 Â§2]

Â Â Â Â Â  105.425 Definitions for ORS 105.420 to 105.445 and 105.455. As used in ORS 105.420 to 105.445 and 105.455:

Â Â Â Â Â  (1) ÂAbatementÂ means the removal or correction of any condition at a property including demolition that violates the provisions of any duly enacted building or housing code, as well as the making of such other improvements or corrections as are needed to effect the rehabilitation of the property or structure, but not including the closing or physical securing of the structure.

Â Â Â Â Â  (2) ÂBuilding codeÂ or Âhousing codeÂ means any law, ordinance or governmental regulation concerning habitability or the construction, maintenance, operation, occupancy, use or appearance of any property.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the city council, board of commissioners, county court or other managing board of a municipality or county.

Â Â Â Â Â  (4) ÂInterested partyÂ means any person or entity that possesses any legal or equitable interest of record in the property, including but not limited to the holder of any lien or encumbrance of record on the property.

Â Â Â Â Â  (5) ÂPropertyÂ means real property and all improvements thereon including edifices, structures, buildings, unit or part thereof used or intended to be used for residential purposes including single-family, duplex, multifamily structures and mixed-use structures which have one or more residential units. [1989 c.649 Â§3]

Â Â Â Â Â  105.430 Receivership for buildings that constitute threat to public health, safety or welfare; procedure. (1) If residential property is found to be in violation of building or housing codes which the city or county, in the exercise of reasonable discretion believes constitutes a threat to the public health, safety or welfare, the city or county in addition to any other remedies available to it may apply to a court of competent jurisdiction for the appointment of a receiver to perform an abatement.

Â Â Â Â Â  (2) At least 60 days prior to the filing of an application for appointment of a receiver pursuant to ORS 105.420 to 105.455, the city or county shall give written notice by regular mail to all interested parties of its intent to file the application and information relative to:

Â Â Â Â Â  (a) The identity of the property;

Â Â Â Â Â  (b) The violations of the building or housing codes giving rise to the application for the receiver;

Â Â Â Â Â  (c) The name, address and telephone number of the person or department where additional information can be obtained concerning violations and their remedy; and

Â Â Â Â Â  (d) The city or county which may seek the appointment of a receiver pursuant to ORS 105.420 to 105.455 unless action is taken within 60 days by an interested party.

Â Â Â Â Â  (3) A city or county may not apply for the appointment of a receiver pursuant to ORS 105.420 to 105.455 if an interested party has commenced and is then prosecuting in a timely fashion an action or other judicial or nonjudicial proceeding to foreclose a security interest on the property, or to obtain specific performance of or forfeit the purchaserÂs interest in under a land sale contract.

Â Â Â Â Â  (4) Notice of the application for the appointment of a receiver pursuant to ORS 105.420 to 105.455 shall be served on all interested parties.

Â Â Â Â Â  (5) If, following the application for appointment of a receiver, one or more of the interested parties elects to correct the conditions at the property giving rise to the cityÂs or countyÂs application for the appointment of a receiver, the party or parties shall be required to post security in an amount and character as the court deems appropriate to insure timely performance of all work necessary to make corrections, as well as such other conditions as the court deems appropriate to effect the timely completion of the corrections by the interested party or parties.

Â Â Â Â Â  (6) In the event that no interested party elects to act pursuant to subsection (5) of this section or fails to timely perform work undertaken pursuant to subsection (5) of this section, the court shall make a determination that the property is an unsafe or insanitary condition and appoint a receiver to complete the abatement.

Â Â Â Â Â  (7) A receiver may be any one of the following:

Â Â Â Â Â  (a) A housing authority organized under the terms of ORS 456.055 to 456.235;

Â Â Â Â Â  (b) An urban renewal agency organized under the terms of ORS 457.035 to 457.320;

Â Â Â Â Â  (c) A private not-for-profit corporation, the primary purpose of which is the improvement of housing conditions within the city or county; or

Â Â Â Â Â  (d) A city or county agency, bureau or similar subdivision designated by the city or county as being responsible for the rehabilitation of property.

Â Â Â Â Â  (8) A receiver appointed by the court pursuant to ORS 105.420 to 105.455 shall not be required to give security or bond of any sort prior to appointment. [1989 c.649 Â§4; 1995 c.79 Â§34]

Â Â Â Â Â  105.435 Authority of receiver; financing agreements; fee; abatement work exempt from public contracting law. (1) A receiver appointed by the court, pursuant to ORS 105.420 to 105.455, shall have the authority to do any or all of the following unless specifically limited by the court:

Â Â Â Â Â  (a) Take possession and control of the property including the right to enter, modify and terminate tenancies pursuant to ORS 105.105 to 105.161 and to charge and collect rents derived therefrom, applying said sum to the costs incurred due to the abatement and receivership;

Â Â Â Â Â  (b) Negotiate contracts and pay all expenses associated with the operation and conservation of the property including, but not limited to, all utility, fuel, custodial, repair or insurance costs;

Â Â Â Â Â  (c) Pay all accrued property taxes, penalties, assessments and other charges imposed on the property by a unit of government as well as any accruing charge of like nature accruing during the pendency of the receivership;

Â Â Â Â Â  (d) Dispose of any or all abandoned personal property found at the structure; and

Â Â Â Â Â  (e) Enter into contracts and pay for the performance of any work necessary to complete the abatement.

Â Â Â Â Â  (2) In addition to the powers set forth in subsection (1) of this section, the receiver may, under such terms and condition as a court shall allow, enter into financing agreements with public or private lenders and encumber the property therewith so as to have moneys available to correct the conditions at the property giving rise to the abatement.

Â Â Â Â Â  (3) A receiver may charge an administrative fee at an hourly rate approved by the court or at a rate of 15 percent of the total cost of the abatement, whichever the court deems more appropriate.

Â Â Â Â Â  (4) All abatement work done under ORS 105.420 to 105.455 is exempt from the public contracting statutes set forth in ORS 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279A.125, 279A.250 to 279A.290 and 279B.235. [1989 c.649 Â§Â§5,6; 2003 c.794 Â§196]

Â Â Â Â Â  105.440 Review of abatement expenditures by court; lien for unpaid expenses. (1) All moneys expended and all costs and obligations incurred by the receiver in performing the abatement shall be reviewed by the court for reasonableness and their necessity in performing the abatement. To the extent that the court finds the moneys, costs or obligations, or any combination thereof, to be reasonable and necessary, it shall issue an order reciting this fact as well as the amount found to be reasonable and necessary.

Â Â Â Â Â  (2) If the costs and obligations incurred due to the abatement have not been paid, the order of the court shall be filed with the county recorder within 60 days of its filing with the court and shall thereafter constitute a lien on the property. [1989 c.649 Â§7]

Â Â Â Â Â  105.445 Effect on purchase money security interest of lien for unpaid abatement expenses. (1) As used in this section, Âpurchase money security interestÂ means:

Â Â Â Â Â  (a) The interest of a vendor under a land sale contract pertaining to the property if the contract was recorded prior to the issuance of the notice under ORS 105.430 (2);

Â Â Â Â Â  (b) The interest of a mortgagee under a purchase money mortgage if the mortgage was recorded prior to the issuance of the notice under ORS 105.430 (2); or

Â Â Â Â Â  (c) The interest of a beneficiary under a purchase money trust deed if the trust deed was recorded prior to the issuance of the notice under ORS 105.430 (2).

Â Â Â Â Â  (2) Notwithstanding any other provision of law or any purchase money security interest, the issuance of the notice under ORS 105.430 (2) shall constitute a default under the purchase money security interest, and if the violations of the building or housing codes listed in the notice are not corrected within 30 days after the mailing of the notice, the vendor, mortgagee or beneficiary under the purchase money security interest may commence proceedings to exercise the remedies set forth in the purchase money security interest.

Â Â Â Â Â  (3) A lien created by ORS 105.440 (2) shall be prior and superior to any purchase money security interest in the property if:

Â Â Â Â Â  (a) The city or county gave the holder of the purchase money security interest and any vendee, mortgagor or grantor under such purchase money security interest the notice required under ORS 105.430 (2); and

Â Â Â Â Â  (b) The holder of the purchase money security interest has not, prior to the appointment of a receiver under ORS 105.430 (6), initiated proceedings or taken other action to foreclose the purchase money security interest or to otherwise gain possession of the property.

Â Â Â Â Â  (4) A lien created under ORS 105.440 (2) shall, except for property tax liens, assessment liens, liens created by ORS 87.352 to 87.362 and purchase money security interests not covered by subsection (3) of this section, be prior and superior to all other liens, mortgages and encumbrances against the property upon which it is imposed without regard to whether the other liens, mortgages or encumbrances attached to the property before or after the lien created by ORS 105.440 (2) attached. [1989 c.649 Â§8]

Â Â Â Â Â  105.450 Termination of receivership. The receivership authorized pursuant to the terms of ORS 105.420 to 105.455 shall terminate only by an order of the court after a showing by an interested party or the receiver that:

Â Â Â Â Â  (1) The abatement has been completed;

Â Â Â Â Â  (2) The costs and obligations incurred due to the abatement have been paid by an interested party or a lien has been filed pursuant to ORS 105.440; and

Â Â Â Â Â  (3) The interested party will manage the property in conformance with applicable housing codes. [1989 c.649 Â§9]

Â Â Â Â Â  105.455 Short title. ORS 105.420 to 105.430 and 105.455 may be cited as the Oregon Housing Receivership Act. [1989 c.649 Â§1]

SELLERÂS PROPERTY DISCLOSURE STATEMENT

Â Â Â Â Â  105.462 Definitions for ORS 105.462 to 105.490. For purposes of ORS 105.462 to 105.490:

Â Â Â Â Â  (1) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008. ÂFinancial institutionÂ includes a:

Â Â Â Â Â  (a) Trust company, as that term is defined in ORS 706.008;

Â Â Â Â Â  (b) Mortgage banker, as that term is defined in ORS 59.840;

Â Â Â Â Â  (c) Mortgage broker, as that term is defined in ORS 59.840; and

Â Â Â Â Â  (d) Consumer finance company that is licensed under ORS chapter 725.

Â Â Â Â Â  (2) ÂReal estate licenseeÂ has the meaning given that term in ORS 696.010. [2003 c.328 Â§4; 2005 c.287 Â§1]

Â Â Â Â Â  105.464 Form of sellerÂs property disclosure statement. A sellerÂs property disclosure statement must be in substantially the following form:

______________________________________________________________________________

If required under ORS 105.465, a seller shall deliver in substantially the following form the sellerÂs property disclosure statement to each buyer who makes a written offer to purchase real property in this state:

______________________________________________________________________________

INSTRUCTIONS TO THE SELLER

Please complete the following form. Do not leave any spaces blank. Please refer to the line number(s) of the question(s) when you provide your explanation(s). If you are not claiming an exclusion or refusing to provide the form under ORS 105.475 (4), you should date and sign each page of this disclosure statement and each attachment.

Each seller of residential property described in ORS 105.465 must deliver this form to each buyer who makes a written offer to purchase. Under ORS 105.475 (4), refusal to provide this form gives the buyer the right to revoke their offer at any time prior to closing the transaction. Use only the section(s) of the form that apply to the transaction for which the form is used. If you are claiming an exclusion under ORS 105.470, fill out only Section 1.

An exclusion may be claimed only if the seller qualifies for the exclusion under the law. If not excluded, the seller must disclose the condition of the property or the buyer may revoke their offer to purchase anytime prior to closing the transaction. Questions regarding the legal consequences of the sellerÂs choice should be directed to a qualified attorney.

______________________________________________________________________________

(
DO NOT
FILL OUT THIS SECTION UNLESS YOU ARE CLAIMING AN EXCLUSION UNDER ORS 105.470)

Section 1. EXCLUSION FROM ORS 105.462 TO 105.490:

You may claim an exclusion under ORS 105.470 only if you qualify under the statute. If you are not claiming an exclusion, you must fill out Section 2 of this form completely.

Initial only the exclusion you wish to claim.

_____This is the first sale of a dwelling never occupied. The dwelling is constructed or installed under building or installation permit(s) #_____, issued by________.

_____This sale is by a financial institution that acquired the property as custodian, agent or trustee, or by foreclosure or deed in lieu of foreclosure.

_____The seller is a court appointed receiver, personal representative, trustee, conservator or guardian.

_____This sale or transfer is by a governmental agency.

______________________

Signature(s) of Seller claiming exclusion

Date ________

______________________

Buyer(s) to acknowledge SellerÂs claim

Date ________

______________________________________________________________________________

(IF YOU DID NOT CLAIM AN EXCLUSION IN SECTION 1, YOU MUST FILL OUT THIS SECTION.)

Section 2. SELLERÂS PROPERTY DISCLOSURE STATEMENT

(NOT A WARRANTY)

(ORS 105.464)

NOTICE TO THE BUYER: THE FOLLOWING REPRESENTATIONS ARE MADE BY THE SELLER(S) CONCERNING THE CONDITION OF THE PROPERTY LOCATED AT _______________ (ÂTHE PROPERTYÂ).

DISCLOSURES CONTAINED IN THIS FORM ARE PROVIDED BY THE SELLER ON THE BASIS OF SELLERÂS ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME OF DISCLOSURE. BUYER HAS FIVE DAYS FROM THE SELLERÂS DELIVERY OF THIS SELLERÂS DISCLOSURE STATEMENT TO REVOKE BUYERÂS OFFER BY DELIVERING BUYERÂS SEPARATE SIGNED WRITTEN STATEMENT OF REVOCATION TO THE SELLER DISAPPROVING THE SELLERÂS DISCLOSURE STATEMENT, UNLESS BUYER WAIVES THIS RIGHT AT OR PRIOR TO ENTERING INTO A SALE AGREEMENT.

FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY, BUYER IS ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF A QUALIFIED SPECIALIST TO INSPECT THE PROPERTY ON BUYERÂS BEHALF INCLUDING, FOR EXAMPLE, ONE OR MORE OF THE FOLLOWING: ARCHITECTS, ENGINEERS, PLUMBERS, ELECTRICIANS, ROOFERS, ENVIRONMENTAL INSPECTORS, BUILDING INSPECTORS, CERTIFIED HOME INSPECTORS, OR PEST AND DRY ROT INSPECTORS.

Seller _____ is/ _____ is not occupying the property.

I. SELLERÂS REPRESENTATIONS:

The following are representations made by the seller and are not the representations of any financial institution that may have made or may make a loan pertaining to the property, or that may have or take a security interest in the property, or any real estate licensee engaged by the seller or the buyer.

*If you mark yes on items with *, attach a copy or explain on an attached sheet.

Â Â Â Â Â  1.Â Â  TITLE

Â Â Â Â Â  A.Â  Do you have legal authority to sell the property?Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *B.Â Â Â Â Â Â Â Â Â Â Â  Is title to the property subject to any of the

Â Â Â Â Â Â Â Â Â Â Â  following:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (1)Â  First right of refusal

Â Â Â Â Â  (2)Â  Option

Â Â Â Â Â  (3)Â  Lease or rental agreement

Â Â Â Â Â  (4)Â  Other listing

Â Â Â Â Â  (5)Â  Life estate?

Â Â Â Â Â  *C.Â Â Â Â Â Â Â Â Â Â Â  Are there any encroachments, boundary

Â Â Â Â Â Â Â Â Â Â Â  agreements, boundary disputes or recent

Â Â Â Â Â Â Â Â Â Â Â  boundary changes?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *D.Â Â Â Â Â Â Â Â Â Â Â  Are there any rights of way, easements,

Â Â Â Â Â Â Â Â Â Â Â  licenses, access limitations or claims that

Â Â Â Â Â Â Â Â Â Â Â  may affect your interest in the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *E. Are there any agreements for joint

Â Â Â Â Â Â Â Â Â Â Â  maintenance of an easement or right of way?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *F. Are there any governmental studies, designations,

Â Â Â Â Â Â Â Â Â Â Â  zoning overlays, surveys or notices that would

Â Â Â Â Â Â Â Â Â Â Â  affect the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *G.Â Â Â Â Â Â Â Â Â Â Â  Are there any pending or existing governmental

Â Â Â Â Â Â Â Â Â Â Â  assessments against the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *H.Â Â Â Â Â Â Â Â Â Â Â  Are there any zoning violations or

Â Â Â Â Â Â Â Â Â Â Â  nonconforming uses?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *I.Â  Is there a boundary survey for the property?Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *J.Â  Are there any covenants, conditions,

Â Â Â Â Â Â Â Â Â Â Â  restrictions or private assessments that

Â Â Â Â Â Â Â Â Â Â Â  affect the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *K.Â Â Â Â Â Â Â Â Â Â Â  Is the property subject to any special tax

Â Â Â Â Â Â Â Â Â Â Â  assessment or tax treatment that may result

Â Â Â Â Â Â Â Â Â Â Â  in levy of additional taxes if the property

Â Â Â Â Â Â Â Â Â Â Â  is sold?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  2.Â Â  WATER

Â Â Â Â Â  A.Â  Household water

Â Â Â Â Â  (1)Â  The source of the water is (check ALL that apply):

Â Â Â Â Â Â Â Â Â Â Â  [ ]Public [ ]Community [ ]Private

Â Â Â Â Â Â Â Â Â Â Â  [ ]Other ________

Â Â Â Â Â  (2)Â  Water source information:

Â Â Â Â Â  *a. Does the water source require a water permit?Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, do you have a permit?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]No

Â Â Â Â Â  b.Â Â  Is the water source located on the property?Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  *If not, are there any written agreements for

Â Â Â Â Â Â Â Â Â Â Â  a shared water source?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  *c. Is there an easement (recorded or unrecorded)

Â Â Â Â Â Â Â Â Â Â Â  for your access to or maintenance of the water

Â Â Â Â Â Â Â Â Â Â Â  source?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  d.Â Â  If the source of water is from a well or spring,

Â Â Â Â Â Â Â Â Â Â Â  have you had any of the following in the past

Â Â Â Â Â Â Â Â Â Â Â  12 months? [ ]Flow test [ ]Bacteria test

Â Â Â Â Â Â Â Â Â Â Â  [ ]Chemical contents testÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  *e. Are there any water source plumbing problems

Â Â Â Â Â Â Â Â Â Â Â  or needed repairs?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (3)Â  Are there any water treatment systems for

Â Â Â Â Â Â Â Â Â Â Â  the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  [ ]Leased [ ]Owned

Â Â Â Â Â  B.Â  Irrigation

Â Â Â Â Â  (1)Â  Are there any [ ] water rights or [ ] other

Â Â Â Â Â Â Â Â Â Â Â  irrigation rights for the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *(2)If any exist, has the irrigation water been

Â Â Â Â Â Â Â Â Â Â Â  used during the last five-year period?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  *(3)Is there a water rights certificate or other

Â Â Â Â Â Â Â Â Â Â Â  written evidence available?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  C.Â  Outdoor sprinkler system

Â Â Â Â Â  (1)Â  Is there an outdoor sprinkler system for the

Â Â Â Â Â Â Â Â Â Â Â  property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (2)Â  Has a back flow valve been installed?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (3)Â  Is the outdoor sprinkler system operable?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  3.Â Â  SEWAGE SYSTEM

Â Â Â Â Â  A.Â  Is the property connected to a public or

Â Â Â Â Â Â Â Â Â Â Â  community sewage system?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â  Are there any new public or community sewage

Â Â Â Â Â Â Â Â Â Â Â  systems proposed for the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  C.Â  Is the property connected to an on-site septic

Â Â Â Â Â Â Â Â Â Â Â  system?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, was it installed by permit?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â Â Â Â Â Â Â  *Has the system been repaired or altered?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  Has the condition of the system been

Â Â Â Â Â Â Â Â Â Â Â  evaluated and a report issued?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  Has it ever been pumped?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â Â Â Â Â Â Â  If yes, when? _______________

Â Â Â Â Â  *D.Â Â Â Â Â Â Â Â Â Â Â  Are there any sewage system problems or

Â Â Â Â Â Â Â Â Â Â Â  needed repairs?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  E.Â Â  Does your sewage system require on-site

Â Â Â Â Â Â Â Â Â Â Â  pumping to another level?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  4.Â Â  DWELLING INSULATION

Â Â Â Â Â  A.Â  Is there insulation in the:

Â Â Â Â Â  (1)Â  Ceiling?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (2)Â  Exterior walls?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (3)Â  Floors?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â  Are there any defective insulated doors or

Â Â Â Â Â  windows?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  5.Â Â  DWELLING STRUCTURE

Â Â Â Â Â  *A.Â Â Â Â Â Â Â Â Â Â Â  Has the roof leaked?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, has it been repaired?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  B.Â  Are there any additions, conversions or

Â Â Â Â Â Â Â Â Â Â Â  remodeling?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, was a building permit required?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â Â Â Â Â Â Â  If yes, was a building permit obtained?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â Â Â Â Â Â Â  If yes, was final inspection obtained?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  C.Â  Are there smoke alarms or detectors?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â  Is there a woodstove included in the sale?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  Make _______________

Â Â Â Â Â  *E. Has pest and dry rot, structural or

Â Â Â Â Â Â Â Â Â Â Â  Âwhole house: inspection been done

Â Â Â Â Â Â Â Â Â Â Â  within the last three years?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *F. Are there any moisture problems, areas of

Â Â Â Â Â Â Â Â Â Â Â  water penetration, mildew odors or other

Â Â Â Â Â Â Â Â Â Â Â  moisture conditions (especially in the

Â Â Â Â Â Â Â Â Â Â Â  basement)?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *If yes, explain on attached sheet the frequency and

Â Â Â Â Â Â Â Â Â Â Â  extent of problem and any insurance claims,

Â Â Â Â Â Â Â Â Â Â Â  repairs or remediation done.

Â Â Â Â Â  G.Â  Is there a sump pump on the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  H.Â  Are there any materials used in the

Â Â Â Â Â Â Â Â Â Â Â  construction of the structure that are or

Â Â Â Â Â Â Â Â Â Â Â  have been the subject of a recall, class

Â Â Â Â Â Â Â Â Â Â Â  action suit, settlement or litigation?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, what are the materials? ________

Â Â Â Â Â  (1)Â  Are there problems with the materials?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (2)Â  Are the materials covered by a warranty?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (3)Â  Have the materials been inspected?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (4)Â  Have there ever been claims filed for these

Â Â Â Â Â Â Â Â Â Â Â  materials by you or by previous owners?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â Â Â Â Â Â Â  If yes, when? ________

Â Â Â Â Â  (5)Â  Was money received?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (6)Â  Were any of the materials repaired or

Â Â Â Â Â Â Â Â Â Â Â  replaced?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  6.Â Â  DWELLING SYSTEMS AND FIXTURES

Â Â Â Â Â Â Â Â Â Â Â  If the following systems or fixtures are included

Â Â Â Â Â Â Â Â Â Â Â  in the purchase price, are they in good working

Â Â Â Â Â Â Â Â Â Â Â  order on the date this form is signed?

Â Â Â Â Â  A.Â  Electrical system, including wiring, switches,

Â Â Â Â Â Â Â Â Â Â Â  outlets and serviceÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â  Plumbing system, including pipes, faucets,

Â Â Â Â Â Â Â Â Â Â Â  fixtures and toiletsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  C.Â  Water heater tankÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â  Garbage disposalÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  E.Â Â  Built-in range and ovenÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  F.Â Â  Built-in dishwasherÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  G.Â  Sump pumpÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  H.Â  Heating and cooling systemsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  I.Â Â Â  Security system [ ]Owned [ ]LeasedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  J.Â Â Â  Are there any materials or products used in

Â Â Â Â Â Â Â Â Â Â Â  the systems and fixtures that are or have

Â Â Â Â Â Â Â Â Â Â Â  been the subject of a recall, class action

Â Â Â Â Â Â Â Â Â Â Â  settlement or other litigations?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, what product? _______________

Â Â Â Â Â  (1)Â  Are there problems with the product?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (2)Â  Is the product covered by a warranty?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (3)Â  Has the product been inspected?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (4)Â  Have claims been filed for this product

Â Â Â Â Â  Â Â Â Â Â  by you or by previous owners?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  If yes, when? _______________

Â Â Â Â Â  (5)Â  Was money received?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (6)Â  Were any of the materials or products repaired

Â Â Â Â Â Â Â Â Â Â Â  or replaced?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  7.Â Â  COMMON INTEREST

Â Â Â Â Â  A.Â  Is there a Home OwnersÂ Association

Â Â Â Â Â Â Â Â Â Â Â  or other governing entity?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  Name of Association or Other Governing

Â Â Â Â Â Â Â Â Â Â Â  Entity _______________

Â Â Â Â Â Â Â Â Â Â Â  Contact Person __________________

Â Â Â Â Â Â Â Â Â Â Â  Address ______________________

Â Â Â Â Â Â Â Â Â Â Â  Phone Number __________________

Â Â Â Â Â  B.Â  Regular periodic assessments: $_____

Â Â Â Â Â Â Â Â Â Â Â  per [ ]Month [ ]Year[ ]Other _____

Â Â Â Â Â  *C.Â Â Â Â Â Â Â Â Â Â Â  Are there any pending or proposed special

Â Â Â Â Â Â Â Â Â Â Â  assessments?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â  Are there shared Âcommon areas: or joint

Â Â Â Â Â Â Â Â Â Â Â  maintenance agreements for facilities like

Â Â Â Â Â Â Â Â Â Â Â  walls, fences, pools, tennis courts, walkways

Â Â Â Â Â Â Â Â Â Â Â  or other areas co-owned in undivided interest

Â Â Â Â Â Â Â Â Â Â Â  with others?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  E.Â Â  Is the Home OwnersÂ Association or other

Â Â Â Â Â Â Â Â Â Â Â  governing entity a party to pending litigation

Â Â Â Â Â Â Â Â Â Â Â  or subject to an unsatisfied judgment?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown [ ]NA

Â Â Â Â Â  F.Â Â  Is the property in violation of recorded

Â Â Â Â Â Â Â Â Â Â Â  covenants, conditions and restrictions or in

Â Â Â Â Â Â Â Â Â Â Â  violation of other bylaws or governing rules,

Â Â Â Â Â  Â Â Â Â Â  whether recorded or not?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown [ ]NA

Â Â Â Â Â  8.Â Â  GENERAL

Â Â Â Â Â  A.Â  Are there problems with settling, soil,

Â Â Â Â Â Â Â Â Â Â Â  standing water or drainage on the property

Â Â Â Â Â Â Â Â Â Â Â  or in the immediate area?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â  Does the property contain fill?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  C.Â  Is there any material damage to the property or

Â Â Â Â Â Â Â Â Â Â Â  any of the structure(s) from fire, wind, floods,

Â Â Â Â Â Â Â Â Â Â Â  beach movements, earthquake, expansive soils

Â Â Â Â Â Â Â Â Â Â Â  or landslides?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â  Is the property in a designated floodplain?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  E.Â Â  Is the property in a designated slide or other

Â Â Â Â Â Â Â Â Â Â Â  geologic hazard zone?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *F. Has any portion of the property been tested

Â Â Â Â Â Â Â Â Â Â Â  or treated for asbestos, formaldehyde, radon

Â Â Â Â Â Â Â Â Â Â Â  gas, lead-based paint, mold, fuel or chemical

Â Â Â Â Â Â Â Â Â Â Â  storage tanks or contaminated soil or water?Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  G.Â  Are there any tanks or underground storage

Â Â Â Â Â Â Â Â Â Â Â  tanks (e.g., septic, chemical, fuel, etc.)

Â Â Â Â Â Â Â Â Â Â Â  on the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  H.Â  Has the property ever been used as an illegal

Â Â Â Â Â Â Â Â Â Â Â  drug manufacturing or distribution site?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â Â Â Â Â Â Â  *If yes, was a Certificate of Fitness issued?Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  9.Â Â  FULL DISCLOSURE BY SELLERS

Â Â Â Â Â  *A.Â Â Â Â Â Â Â Â Â Â Â  Are there any other material defects

Â Â Â Â Â Â Â Â Â Â Â  affecting this property or its value

Â Â Â Â Â Â Â Â Â Â Â  that a prospective buyer should

Â Â Â Â Â Â Â Â Â Â Â  know about?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]No

Â Â Â Â Â Â Â Â Â Â Â  *If yes, describe the defect on attached sheet

Â Â Â Â Â Â Â Â Â Â Â  and explain the frequency and extent of the

Â Â Â Â Â Â Â Â Â Â Â  problem and any insurance claims, repairs or

Â Â Â Â Â Â Â Â Â Â Â  remediation.

Â Â Â Â Â  B.Â  Verification:

Â Â Â Â Â  The foregoing answers and attached explanations (if any) are complete and correct to

the best of my/our knowledge and I/we have received a copy of this disclosure statement.

I/we authorize my/our agents to deliver a copy of this disclosure statement to all

prospective buyers of the property or their agents.

Â Â Â Â Â  Seller(s) signature:

Â Â Â Â Â  SELLER ______________________ DATE _______________

Â Â Â Â Â  SELLER ______________________ DATE _______________

______________________________________________________________________________

II. BUYERÂS ACKNOWLEDGMENT

A. As buyer(s), I/we acknowledge the duty to pay diligent attention to any material defects that are known to me/us or can be known by me/us by utilizing diligent attention and observation.

B. Each buyer acknowledges and understands that the disclosures set forth in this statement and in any amendments to this statement are made only by the seller and are not the representations of any financial institution that may have made or may make a loan pertaining to the property, or that may have or take a security interest in the property, or of any real estate licensee engaged by the seller or buyer. A financial institution or real estate licensee is not bound by and has no liability with respect to any representation, misrepresentation, omission, error or inaccuracy contained in another partyÂs disclosure statement required by this section or any amendment to the disclosure statement.

C. Buyer (which term includes all persons signing the ÂbuyerÂs acknowledgmentÂ portion of this disclosure statement below) hereby acknowledges receipt of a copy of this disclosure statement (including attachments, if any) bearing sellerÂs signature(s).

DISCLOSURES, IF ANY, CONTAINED IN THIS FORM ARE PROVIDED BY THE SELLER ON THE BASIS OF SELLERÂS ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME OF DISCLOSURE. IF THE SELLER HAS FILLED OUT SECTION 2 OF THIS FORM, YOU, THE BUYER, HAVE FIVE DAYS FROM THE SELLERÂS DELIVERY OF THIS DISCLOSURE STATEMENT TO REVOKE YOUR OFFER BY DELIVERING YOUR SEPARATE SIGNED WRITTEN STATEMENT OF REVOCATION TO THE SELLER DISAPPROVING THE SELLERÂS DISCLOSURE UNLESS YOU WAIVE THIS RIGHT AT OR PRIOR TO ENTERING INTO A SALE AGREEMENT.

BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS SELLERÂS PROPERTY DISCLOSURE STATEMENT.

BUYER ______________________ DATE _______________

BUYER ______________________ DATE _______________

Agent receiving disclosure statement on buyerÂs behalf to sign and date:

______________________Real Estate Licensee

______________________Real Estate Firm

Date received by agent ________

______________________________________________________________________________

[2003 c.328 Â§3]

Â Â Â Â Â  105.465 Application of ORS 105.462 to 105.490, 696.301 and 696.870; disclosure statement. (1) The provisions of ORS 105.462 to 105.490, 696.301 and 696.870:

Â Â Â Â Â  (a) Apply to the real property described in subparagraphs (A) to (D) of this paragraph unless the buyer indicates to the seller, which indication shall be conclusive, that the buyer will use the real property for purposes other than a residence for the buyer or the buyerÂs spouse, parent or child:

Â Â Â Â Â  (A) Real property consisting of or improved by one to four dwelling units;

Â Â Â Â Â  (B) A condominium unit as defined in ORS 100.005 and not subject to disclosure under ORS 100.705;

Â Â Â Â Â  (C) A timeshare property as defined in ORS 94.803 and not subject to disclosure under ORS 94.829; and

Â Â Â Â Â  (D) A manufactured dwelling, as defined in ORS 446.003, that is owned by the same person who owns the land upon which the manufactured dwelling is situated.

Â Â Â Â Â  (b) Do not apply to a leasehold in real property.

Â Â Â Â Â  (2) Except as provided in ORS 105.475 (4), a seller shall complete, sign and deliver a sellerÂs property disclosure statement as set forth in ORS 105.464 to each buyer who makes a written offer to purchase real property in this state. [1993 c.547 Â§1; 1997 c.816 Â§15; 1999 c.307 Â§24; 1999 c.677 Â§65; 2001 c.300 Â§74; 2003 c.328 Â§1]

Â Â Â Â Â  105.470 Exclusions from ORS 105.462 to 105.490, 696.301 and 696.870. ORS 105.462 to 105.490, 696.301 and 696.870 do not apply to:

Â Â Â Â Â  (1) The first sale of a dwelling never occupied, provided that the seller provides the buyer with the following statement on or before the date the buyer is legally obligated to purchase the subject real property: ÂTHIS HOME WAS CONSTRUCTED OR INSTALLED UNDER BUILDING OR INSTALLATION PERMIT(S) #___, ISSUED BY_____.Â

Â Â Â Â Â  (2) Sales by financial institutions that acquired the property as custodian, agent or trustee, or by foreclosure or deed in lieu of foreclosure.

Â Â Â Â Â  (3) The following sellers, if appointed by a court:

Â Â Â Â Â  (a) Receivers;

Â Â Â Â Â  (b) Personal representatives;

Â Â Â Â Â  (c) Trustees;

Â Â Â Â Â  (d) Conservators; or

Â Â Â Â Â  (e) Guardians.

Â Â Â Â Â  (4) Sales or transfers by governmental agencies. [1993 c.547 Â§7; 1995 c.198 Â§1; 2003 c.328 Â§5]

Â Â Â Â Â  105.475 BuyerÂs statement of revocation of offer; criteria. (1) If a seller issues a sellerÂs property disclosure statement and a buyer has not then delivered to the seller a written statement waiving the buyerÂs right to revoke the buyerÂs offer, the buyer shall have five business days after delivery of the sellerÂs property disclosure statement to revoke the buyerÂs offer by delivering to the seller a separate signed written statement of revocation disapproving the sellerÂs disclosure.

Â Â Â Â Â  (2) If a buyer fails to timely deliver to a seller a written statement revoking the buyerÂs offer, the buyerÂs right to revoke the buyerÂs offer expires.

Â Â Â Â Â  (3) If a buyer closes the transaction, the buyerÂs right to revoke based on ORS 105.462 to 105.490, 696.301 and 696.870 is terminated.

Â Â Â Â Â  (4) If the seller fails or refuses to provide a sellerÂs property disclosure statement as required under this section, the buyer shall have a right of revocation until the right is terminated pursuant to subsection (3) of this section.

Â Â Â Â Â  (5) If the buyer revokes the offer pursuant to this section, notwithstanding ORS 696.581, the buyer is entitled to immediate return of all deposits and other considerations delivered to any party or escrow agent with respect to the buyerÂs offer, and the buyerÂs offer is void.

Â Â Â Â Â  (6) When the deposits and other considerations have been returned to the buyer, upon the buyerÂs signed, written release and indemnification of the holders of the deposits and other considerations, the holders are released from all liability for the deposits and other considerations.

Â Â Â Â Â  (7) Any sellerÂs property disclosure statement issued by the seller is part of and incorporated into the offer and the acceptance. [1993 c.547 Â§Â§2,3; 2003 c.328 Â§6]

Â Â Â Â Â  105.480 Representations in disclosure statement; application. (1) The representations contained in a sellerÂs property disclosure statement and in any amendment to the disclosure statement are the representations of the seller only. The representations of the seller are not representations of:

Â Â Â Â Â  (a) A financial institution that may have made or that may make a loan pertaining to the property covered by a sellerÂs property disclosure statement, or that may have or take a security interest in the property covered by a sellerÂs property disclosure statement.

Â Â Â Â Â  (b) A real estate licensee engaged by the seller or buyer.

Â Â Â Â Â  (2) Neither a financial institution nor a real estate licensee is bound by or has any liability with respect to any representation, misrepresentation, omission, error or inaccuracy contained in the sellerÂs property disclosure statement required by ORS 105.465 or any amendment to the disclosure statement. [1993 c.547 Â§4b; 1997 c.631 Â§400; 2001 c.300 Â§69; 2003 c.328 Â§7]

Â Â Â Â Â  105.485 Allocation of burden of proof. The burden of proof of lawful delivery of a sellerÂs property disclosure statement and any amendment thereto is on the seller. The burden of proof of lawful delivery of a notice of revocation of a buyerÂs offer is on the buyer. [1993 c.547 Â§5; 2003 c.328 Â§8]

Â Â Â Â Â  105.490 Effect of ORS 105.462 to 105.490, 696.301 and 696.870 on rights and remedies. ORS 105.462 to 105.490, 696.301 and 696.870 do not directly, indirectly or by implication limit or alter any preexisting common law or statutory right or remedy including actions for fraud, negligence or equitable relief. [1993 c.547 Â§8; 2003 c.328 Â§9]

ACTIONS AND SUITS FOR NUISANCES

Â Â Â Â Â  105.505 Remedies available for private nuisance. Any person whose property or personal enjoyment thereof is affected by a private nuisance, may maintain an action for damages therefor. If judgment is given for the plaintiff in the action, the plaintiff may, on motion, in addition to the execution to enforce the judgment, obtain an order allowing a warrant to issue to the sheriff to abate the nuisance. The motion must be made at the term at which judgment is given, and shall be allowed of course, unless it appears on the hearing that the nuisance has ceased or that such remedy is inadequate to abate or prevent the continuance of the nuisance, in which latter case the plaintiff may proceed to have the defendant enjoined. [Amended by 1979 c.284 Â§96]

Â Â Â Â Â  105.510 Procedure for abating a nuisance. If the order to abate provided for in ORS 105.505 is made, the clerk shall when requested by the plaintiff within six months after the order is made, issue a warrant directed to the sheriff, requiring the sheriff forthwith to abate the nuisance at the expense of the defendant and to return the warrant as soon thereafter as possible, with the proceedings of the sheriff indorsed thereon. The expense of abating the nuisance may be levied by the sheriff on the property of the defendant and in this respect the warrant is to be deemed an execution against property.

Â Â Â Â Â  105.515 Stay of issuance of warrant to abate. At any time before an order to abate is made or a warrant to abate is issued, the defendant may, on motion to the court or judge thereof, have an order to stay the issuing of the warrant for such period as may be necessary, not exceeding six months, to allow the defendant to abate the nuisance, upon giving an undertaking to the plaintiff in a sufficient amount, in the form of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a bond with one or more sureties, to the satisfaction of the court or judge thereof, that the defendant will abate the nuisance within the time and in the manner specified in the order. [Amended by 1991 c.331 Â§27; 1997 c.631 Â§401]

Â Â Â Â Â  105.520 Justification of sureties; proceedings when nuisance is not abated. If the plaintiff is not notified of the time and place of the application for the order provided for in ORS 105.515, the sureties therein provided for shall justify as bail upon arrest, otherwise the justification may be omitted unless the plaintiff requires it. If the order is made and undertaking given, and the defendant fails to abate the nuisance within the time specified in the order, at any time within six months thereafter, the warrant for the abatement of the nuisance may issue as if the warrant had not been stayed.

Â Â Â Â Â  105.525 [Repealed by 1969 c.509 Â§8]

Â Â Â Â Â  105.530 [Repealed by 1969 c.509 Â§8]

ABATEMENT OF NUISANCE ACTIVITIES OR CONDITIONS

Â Â Â Â Â  105.550 Definitions for ORS 105.550 to 105.600. As used in ORS 105.550 to 105.600, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂOf recordÂ means:

Â Â Â Â Â  (a) With regard to real property, that an ownerÂs interest is recorded in the public records provided for by Oregon statutes where the ownerÂs interest must be recorded to perfect a lien or security interest or provide constructive notice of the ownerÂs interest; or

Â Â Â Â Â  (b) With regard to personal property, that an ownerÂs interest is recorded in the public records under any applicable state or federal law where the ownerÂs interest must be recorded to perfect a lien or security interest, or provide constructive notice of the ownerÂs interest.

Â Â Â Â Â  (2) ÂOwnerÂ means a person having any legal or equitable interest in property, including, but not limited to, a purchaser, lienholder or holder of any security interest in such property.

Â Â Â Â Â  (3) ÂPlaceÂ or ÂpropertyÂ includes, but is not limited to, any premises, room, house, building or structure or any separate part or portion thereof whether permanent or not or the ground itself or any conveyance or any part or portion thereof. [1989 c.846 Â§2; 1999 c.168 Â§6]

Â Â Â Â Â  105.555 Places declared nuisances subject to abatement. (1) The following are declared to be nuisances and shall be enjoined and abated as provided in ORS 105.550 to 105.600:

Â Â Â Â Â  (a) Any place that, as a regular course of business, is used for the purpose of prostitution and any place where acts of prostitution occur;

Â Â Â Â Â  (b) Any place that is used and maintained for profit and for the purpose of gambling or a lottery, as defined in ORS 167.117, by any person, partnership or corporation organized for profit and wherein take place any of the acts or wherein are kept, stored or located any of the games, devices or things that are forbidden by or made punishable by ORS 167.108 to 167.164;

Â Â Â Â Â  (c) Any place that has been determined to be not fit for use under ORS 453.876 and that has not been decontaminated and certified as fit for use under ORS 453.885 within 180 days after the determination under ORS 453.876; and

Â Â Â Â Â  (d) Any place where activity involving the unauthorized delivery, manufacture or possession of a controlled substance, as defined in ORS 475.005, occurs or any place wherein are kept, stored or located any of the devices, equipment, things or substances used for unauthorized delivery, manufacture or possession of a controlled substance. As used in this paragraph, Âdevices, equipment, thingsÂ does not include hypodermic syringes or needles. This paragraph does not apply to acts that constitute violations under ORS 475.860 or 475.864.

Â Â Â Â Â  (2) Nothing in ORS 105.550 to 105.600, 166.715 and 167.158 applies to property to the extent that the devices, equipment, things or substances that are used for delivery, manufacture or possession of a controlled substance are kept, stored or located in or on the property for the purpose of lawful sale or use of these items. [1989 c.846 Â§3; 1989 c.915 Â§24; 1999 c.168 Â§7; 2005 c.706 Â§1; 2005 c.708 Â§43]

Â Â Â Â Â  105.560 Action to restrain or enjoin nuisance; jurisdiction; remedies. (1) An action to restrain or enjoin a nuisance described in ORS 105.555 may be brought by the Attorney General, district attorney, county attorney, city attorney or a person residing or doing business in the county where the property is located. The action shall be brought in the circuit court in the county where the property is located. Except as provided in subsection (5) of this section, the action may be commenced in the small claims department of the circuit court for the county where the property is located.

Â Â Â Â Â  (2) In addition to any other remedy that may be available under ORS 105.550 to 105.600, a plaintiff in an action brought to restrain or enjoin a nuisance described in ORS 105.555 may seek damages for mental suffering, emotional distress, inconvenience and interference with the use of property suffered by the plaintiff by reason of the activities constituting a nuisance.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under ORS 105.550 to 105.600 unless the action is commenced and tried in the small claims department of circuit court. Attorney fees may not be awarded to any party in an action under ORS 105.550 to 105.600 that is commenced and tried in the small claims department of circuit court.

Â Â Â Â Â  (4) The court may consolidate all actions that relate to the same property and that are brought to restrain or enjoin a nuisance described in ORS 105.555. Consolidation in the small claims department of a circuit court shall be for purposes of trial only. A separate judgment shall be entered for each action in the small claims department of circuit court.

Â Â Â Â Â  (5) An action may not be brought in the small claims department of a circuit court to restrain or enjoin a nuisance described in ORS 105.555 if the property alleged to be a nuisance is licensed under ORS chapter 471 or 472. [1989 c.846 Â§4; 1999 c.168 Â§1]

Â Â Â Â Â  Note: The provisions of ORS chapter 472 were repealed by sections 12 and 41, chapter 351, Oregon Laws 1999. The text of 105.560 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 105.560 for the repeal of ORS chapter 472 has not been made.

Â Â Â Â Â  105.565 Complaint; service; jury trial; admissibility of reputation as evidence. (1) Any action shall be commenced by the filing of a complaint alleging facts constituting the nuisance, and containing a legal description of the property involved and an allegation that the owners of record of the property have been notified of the facts giving rise to the alleged nuisance at least 10 days prior to the filing of the action with the court. The complaint must specify whether the plaintiff will seek the remedy provided in ORS 105.580 (2).

Â Â Â Â Â  (2) The complaint shall be served on owners of record as provided in ORCP 7. No service need be made prior to an application for a temporary restraining order, provided the procedures of ORCP 79 B are followed with regard to all persons entitled to service under this section.

Â Â Â Â Â  (3) Except in those cases tried in the small claims department of a circuit court, any party may demand a trial by jury in any action brought under ORS 105.550 to 105.600.

Â Â Â Â Â  (4) On the issue of whether property is used in violation of ORS 105.555, evidence of its general reputation and the reputation of persons residing in or frequenting it shall be admissible. [1989 c.846 Â§5; 1999 c.168 Â§2]

Â Â Â Â Â  105.570 [Formerly 465.140; repealed by 1999 c.168 Â§12]

Â Â Â Â Â  105.575 Precedence of action on court docket. An action under ORS 105.550 to 105.600 shall have precedence over all other actions, except prior matters of the same character, criminal proceedings and election contests. [1989 c.846 Â§6; 1999 c.168 Â§8]

Â Â Â Â Â  105.580 Order of abatement; cancellation. (1) Except as provided in subsection (3) of this section, if the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the general judgment in the case.

Â Â Â Â Â  (2) The order of abatement may direct the effectual closing of the premises, building or place against its use for any purpose, and so keeping it closed for a period of one year, unless sooner released. The court shall not include provisions for the closing of the premises under the provisions of this subsection unless that relief is specifically requested in the complaint.

Â Â Â Â Â  (3) The court, if satisfied of an ownerÂs good faith, shall enter no order of abatement as to that owner if the court finds that the owner:

Â Â Â Â Â  (a) Had no knowledge of the existence of the nuisance or has been making reasonable efforts to abate the nuisance;

Â Â Â Â Â  (b) Has not been guilty of any contempt of court in the proceedings; and

Â Â Â Â Â  (c) Will make best efforts to immediately abate any nuisance that may exist and prevent it from being a nuisance for a period of one year thereafter.

Â Â Â Â Â  (4) Except for an order of abatement entered based on the manufacture of a controlled substance, if an order of abatement has been entered and an owner subsequently meets the requirements of this section, the order of abatement shall be canceled as to that owner.

Â Â Â Â Â  (5) If the court enters an order under this section on the basis that the property was used for the manufacture of a controlled substance, the court shall send a copy of the order to the Director of Human Services. The director or the directorÂs designee shall declare the property to be an illegal drug manufacturing site for purposes of ORS 453.855 to 453.912. An order of the court under this section shall not be canceled until the director or the directorÂs designee determines the property to be fit for use. Upon determining the property to be fit for use, the director or designee shall notify the court, which shall cancel the abatement order. [1989 c.846 Â§7; 1997 c.769 Â§1; 1999 c.168 Â§3; 2003 c.576 Â§238]

Â Â Â Â Â  105.585 Costs of securing property as lien; priority of lien; filing notice of pendency. (1) Any costs associated with securing the property under ORS 105.550 to 105.600 shall constitute a lien against the property declared to be a nuisance from the time a notice specifying the costs is filed of record. A lien created by ORS 105.550 to 105.600 is prior and superior to all other liens, mortgages and encumbrances against the property upon which the lien is imposed which attached to the property after any lien imposed by ORS 105.550 to 105.600.

Â Â Â Â Â  (2) A notice of pendency of an action may be filed pursuant to ORS 93.740 with respect to any action filed under ORS 105.550 to 105.600. [1989 c.846 Â§8; 1999 c.168 Â§4]

Â Â Â Â Â  105.590 Intentional violation of order punishable as contempt; fine; imprisonment. An intentional violation of a restraining order, preliminary injunction or order of abatement under ORS 105.550 to 105.600 is punishable as a contempt of court by a fine of not more than $1,000 which may not be waived, or by imprisonment for not more than six months or by both. [1989 c.846 Â§9; 1999 c.168 Â§9]

Â Â Â Â Â  105.595 Action to abate nuisance not to affect other remedies; exception. Except to the extent that a judgment has been entered in the action for damages under ORS 105.560 (2), the abatement of a nuisance under ORS 105.550 to 105.600 does not prejudice the right of any person to recover damages for its past existence. [1989 c.846 Â§10; 1999 c.168 Â§5]

Â Â Â Â Â  105.600 ORS 105.550 to 105.600 not to limit authority of cities or counties to further restrict activities. The provisions of ORS 105.550 to 105.600, 166.715 and 167.158 shall not be construed to limit the powers of cities and counties to adopt ordinances and regulations that further restrict the activities declared by ORS 105.555 to be nuisances provided that no such ordinance or regulation shall affect real or personal property unless it is consistent with the provisions of ORS 105.550 to 105.600, 166.715 and 167.158. [1989 c.846 Â§11]

SUITS TO QUIET TITLE AND REMOVE CLOUD

Â Â Â Â Â  105.605 Suits to determine adverse claims. Any person claiming an interest or estate in real property not in the actual possession of another may maintain a suit in equity against another who claims an adverse interest or estate therein for the purpose of determining such conflicting or adverse claims, interests or estates. Any municipal corporation or county of this state claiming any interest or estate in real property which is not in the actual possession of another, including real property acquired by foreclosure of delinquent tax liens situated in the same county, may maintain a suit in equity against all persons who claim an adverse interest or estate in all or any part of the property for the purpose of determining the conflicting or adverse claims, interests or estates. One or more parcels may be included in one suit and the issue made by the pleadings in any suit by a municipality or county relating only to a certain parcel or part of the real property, shall be separately tried and determined upon motion of any interested party.

Â Â Â Â Â  105.610 Suit to cancel patent of donee under Donation Law. Whenever any person claims real property as a donee of the United States by virtue of a settlement thereon under the Act of Congress approved September 27, 1850, commonly called the Donation Law, or the Acts amendatory thereto, and the patent for such property, or any portion thereof, was wrongfully issued to another, the person may maintain a suit in equity against the person to whom the patent was issued, or those claiming under the person, for the purpose of having the patent canceled, and the estate or interest of the plaintiff in the property ascertained and established. In such suit, the party entitled to and making the settlement under such Acts of Congress, and complying with the subsequent conditions thereby required, is deemed to have a legal estate in fee in the property although the patent therefor was issued to another.

Â Â Â Â Â  105.615 Action by tenant in common against cotenants. Unless otherwise agreed or provided in a granting document, a tenant in common of real property may acquire fee simple title to the real property by adverse possession as against all other cotenants if the tenant in common or the tenant in commonÂs predecessor in interest has been in possession of the real property, exclusive of all other cotenants, for an uninterrupted period of 20 years or more and has paid all taxes assessed against such property while in possession. Notice of the exclusive possession need not be given to the other cotenants by the cotenant in possession. [1969 c.350 Â§1; 1989 c.1069 Â§3]

Â Â Â Â Â  105.620 Acquiring title by adverse possession. (1) A person may acquire fee simple title to real property by adverse possession only if:

Â Â Â Â Â  (a) The person and the predecessors in interest of the person have maintained actual, open, notorious, exclusive, hostile and continuous possession of the property for a period of 10 years;

Â Â Â Â Â  (b) At the time the person claiming by adverse possession or the personÂs predecessors in interest, first entered into possession of the property, the person entering into possession had the honest belief that the person was the actual owner of the property and that belief:

Â Â Â Â Â  (A) By the person and the personÂs predecessor in interest, continued throughout the vesting period;

Â Â Â Â Â  (B) Had an objective basis; and

Â Â Â Â Â  (C) Was reasonable under the particular circumstances; and

Â Â Â Â Â  (c) The person proves each of the elements set out in this section by clear and convincing evidence.

Â Â Â Â Â  (2)(a) A person maintains Âhostile possessionÂ of property if the possession is under claim of right or with color of title. ÂColor of titleÂ means the adverse possessor claims under a written conveyance of the property or by operation of law from one claiming under a written conveyance.

Â Â Â Â Â  (b) Absent additional supporting facts, the grazing of livestock is insufficient to satisfy the requirements of subsection (1)(a) of this section.

Â Â Â Â Â  (3) As used in this section and ORS 105.005 and 105.615, ÂpersonÂ includes, but is not limited to, the state and its political subdivisions as created by statute. [1989 c.1069 Â§1; 1991 c.109 Â§2; 1999 c.950 Â§1]

UNIFORM DISCLAIMER OF PROPERTY INTERESTS

Â Â Â Â Â  105.623 Short title. ORS 105.623 to 105.649 may be cited as the Uniform Disclaimer of Property Interests Act. [2001 c.245 Â§1]

Â Â Â Â Â  105.624 Definitions for ORS 105.623 to 105.649. As used in ORS 105.623 to 105.649:

Â Â Â Â Â  (1) ÂDisclaimantÂ means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

Â Â Â Â Â  (2) ÂDisclaimed interestÂ means the interest that would have passed to the disclaimant had the disclaimer not been made.

Â Â Â Â Â  (3) ÂDisclaimerÂ means the refusal to accept an interest in property or a power over property.

Â Â Â Â Â  (4) ÂFiduciaryÂ means a personal representative, trustee, agent acting under a power of attorney or other person authorized to act as a fiduciary with respect to the property of another person.

Â Â Â Â Â  (5) ÂJointly held propertyÂ means property held in the name of two or more persons under an arrangement pursuant to which:

Â Â Â Â Â  (a) All holders have concurrent interests; and

Â Â Â Â Â  (b) The last surviving holder is entitled to the whole of the property.

Â Â Â Â Â  (6) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (7) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by another state.

Â Â Â Â Â  (8) ÂTrustÂ means:

Â Â Â Â Â  (a) A charitable or noncharitable express trust, including any additions made to the trust, whenever and however created; and

Â Â Â Â Â  (b) A trust created pursuant to a statute or judgment that requires the trust to be administered in the same manner as an express trust. [2001 c.245 Â§2; 2003 c.576 Â§369]

Â Â Â Â Â  105.625 [1975 c.622 Â§8; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.626 Scope. ORS 105.623 to 105.649 apply to disclaimers of any interest in or power over property without regard to when the interest or power that is disclaimed was created. [2001 c.245 Â§3]

Â Â Â Â Â  105.627 [1975 c.622 Â§1; 1981 c.56 Â§1; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.628 Effect on other law. (1) Unless displaced by a provision of ORS 105.623 to 105.649, the principles of law and equity supplement ORS 105.623 to 105.649.

Â Â Â Â Â  (2) ORS 105.623 to 105.649 do not limit any right of a person to waive, release, disclaim or renounce an interest in property, or power over property, under a law other than ORS 105.623 to 105.649. [2001 c.245 Â§4]

Â Â Â Â Â  105.629 Power to disclaim; general requirements; when irrevocable. (1) A person may disclaim, in whole or part, any interest in property or any power over property, including a power of appointment. A person may disclaim the interest or power even if the person who created the interest or power imposed a spendthrift provision or similar restriction on transfer or imposed a restriction or limitation on the right to disclaim.

Â Â Â Â Â  (2) Except to the extent that a fiduciaryÂs right to disclaim is expressly restricted or limited by another statute of this state or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in property or power over property, including a power of appointment, without regard to whether the fiduciary is acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if the creator of the interest or power imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

Â Â Â Â Â  (3) To be effective, a disclaimer must:

Â Â Â Â Â  (a) Be in writing or otherwise recorded by inscription on a tangible medium or by storage in an electronic or other medium in a manner that allows the disclaimer to be retrieved in perceivable form;

Â Â Â Â Â  (b) Declare that the person disclaims the interest in the property or in the power;

Â Â Â Â Â  (c) Describe the interest in property or power over property that is disclaimed;

Â Â Â Â Â  (d) Be signed by the person making the disclaimer; and

Â Â Â Â Â  (e) Be delivered or filed in the manner provided in ORS 105.642.

Â Â Â Â Â  (4) A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power or as any other interest or estate in the property.

Â Â Â Â Â  (5) A disclaimer is irrevocable when the disclaimer is delivered or filed pursuant to ORS 105.642 or when the disclaimer becomes effective as provided in ORS 105.633 to 105.641, whichever occurs later.

Â Â Â Â Â  (6) A disclaimer made under ORS 105.623 to 105.649 is not a transfer, assignment or release. [2001 c.245 Â§5]

Â Â Â Â Â  105.630 [1975 c.622 Â§2; 1981 c.56 Â§2; 1983 c.740 Â§10; 1997 c.813 Â§1; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.632 [1975 c.622 Â§3; 1981 c.56 Â§3; 1997 c.813 Â§2; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.633 Disclaimer of interest in property. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂTime of distributionÂ means the time when a disclaimed interest would have taken effect through possession or enjoyment.

Â Â Â Â Â  (b) ÂFuture interestÂ means an interest that takes effect through possession or enjoyment, if at all, at a time later than the time that the interest is created.

Â Â Â Â Â  (2) Except for a disclaimer governed by ORS 105.634 or 105.636, the following rules apply to a disclaimer of an interest in property:

Â Â Â Â Â  (a) The disclaimer takes effect when the instrument creating the interest becomes irrevocable or, if the interest arises under the law of intestate succession, when the decedent dies.

Â Â Â Â Â  (b) The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the specific interest in the event the interest is disclaimed, or according to any provision in the instrument creating the interest providing for the disposition of interests in general in the event the interests created by the instrument are disclaimed.

Â Â Â Â Â  (c) If the instrument creating the interest does not contain a provision described in subsection (2) of this section, the following rules apply:

Â Â Â Â Â  (A) If the disclaimant is an individual, the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution. However, if by law or under the instrument the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

Â Â Â Â Â  (B) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

Â Â Â Â Â  (d) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment. [2001 c.245 Â§6]

Â Â Â Â Â  105.634 Disclaimer of rights of survivorship in jointly held property. (1) Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of:

Â Â Â Â Â  (a) A fractional share of the property determined by dividing the number one by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

Â Â Â Â Â  (b) All of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

Â Â Â Â Â  (2) A disclaimer under subsection (1) of this section takes effect upon the death of the holder of jointly held property to whose death the disclaimer relates.

Â Â Â Â Â  (3) An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates. [2001 c.245 Â§7]

Â Â Â Â Â  105.635 [1975 c.622 Â§4; 1981 c.56 Â§4; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.636 Disclaimer of interest by trustee. If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property. [2001 c.245 Â§8]

Â Â Â Â Â  105.637 [1975 c.622 Â§5; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.638 Disclaimer of power of appointment or other power not held in fiduciary capacity. If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

Â Â Â Â Â  (1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

Â Â Â Â Â  (2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

Â Â Â Â Â  (3) The instrument creating the power is construed as if the power expired when the disclaimer became effective. [2001 c.245 Â§9]

Â Â Â Â Â  105.639 Disclaimer by appointee, object or taker in default of exercise of power of appointment. (1) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

Â Â Â Â Â  (2) A disclaimer of an interest in property by a person who is an object of an exercise of a power of appointment, or by a person who is a taker in default of an exercise of a power of appointment, takes effect as of the time the instrument creating the power becomes irrevocable. [2001 c.245 Â§10]

Â Â Â Â Â  105.640 [1975 c.622 Â§7; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.641 Disclaimer of power held in fiduciary capacity. (1) If a fiduciary disclaims a power held in a fiduciary capacity that has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

Â Â Â Â Â  (2) If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

Â Â Â Â Â  (3) A disclaimer under this section applies to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust or other person for whom the fiduciary is acting. [2001 c.245 Â§11]

Â Â Â Â Â  105.642 Delivery or filing. (1) As used in this section, Âbeneficiary designationÂ means an instrument, other than an instrument creating a trust, naming the beneficiary of:

Â Â Â Â Â  (a) An annuity or insurance policy;

Â Â Â Â Â  (b) An account with a designation for payment on death;

Â Â Â Â Â  (c) A security registered in beneficiary form;

Â Â Â Â Â  (d) A pension, profit-sharing, retirement or other employment-related benefit plan; or

Â Â Â Â Â  (e) Any other nonprobate transfer at death.

Â Â Â Â Â  (2) Subject to subsections (3) to (12) of this section, delivery of a disclaimer may be made by personal delivery, first class mail or any other method likely to result in receipt of the disclaimer.

Â Â Â Â Â  (3) If the interest to be disclaimed is created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

Â Â Â Â Â  (a) A disclaimer must be delivered to the personal representative of the decedentÂs estate; or

Â Â Â Â Â  (b) If a personal representative is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the personal representative.

Â Â Â Â Â  (4) In the case of an interest in a testamentary trust:

Â Â Â Â Â  (a) A disclaimer must be delivered to the trustee;

Â Â Â Â Â  (b) If a trustee is not serving at the time the disclaimer is made but a personal representative for the decedentÂs estate is serving, the disclaimer must be delivered to the personal representative; or

Â Â Â Â Â  (c) If neither a trustee nor a personal representative is serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to enforce the trust.

Â Â Â Â Â  (5) In the case of an interest in an inter vivos trust:

Â Â Â Â Â  (a) A disclaimer must be delivered to the trustee serving at the time the disclaimer is made;

Â Â Â Â Â  (b) If a trustee is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to enforce the trust; or

Â Â Â Â Â  (c) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, the disclaimer must be delivered to the settlor of a revocable trust or the transferor of the interest.

Â Â Â Â Â  (6) In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer must be delivered to the person making the beneficiary designation.

Â Â Â Â Â  (7) In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer must be delivered to the person obligated to distribute the interest.

Â Â Â Â Â  (8) In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

Â Â Â Â Â  (9) In the case of a disclaimer by a person who is an object of an exercise of a power of appointment or a taker in default of an exercise of a power of appointment at any time after the power was created:

Â Â Â Â Â  (a) The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

Â Â Â Â Â  (b) If a fiduciary is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the fiduciary.

Â Â Â Â Â  (10) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

Â Â Â Â Â  (a) The disclaimer must be delivered to the holder of the power, the personal representative of the holderÂs estate or to the fiduciary under the instrument that created the power; or

Â Â Â Â Â  (b) If a fiduciary is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the fiduciary.

Â Â Â Â Â  (11) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (3), (4) or (5) of this section as if the power disclaimed were an interest in property.

Â Â Â Â Â  (12) In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principalÂs representative. [2001 c.245 Â§12]

Â Â Â Â Â  105.643 When disclaimer barred or limited. (1) A disclaimer is barred by a written waiver of the right to disclaim.

Â Â Â Â Â  (2) A disclaimer of an interest in property is barred if any of the following events occurs before the disclaimer becomes effective:

Â Â Â Â Â  (a) The disclaimant accepts the interest sought to be disclaimed;

Â Â Â Â Â  (b) The disclaimant voluntarily assigns, conveys, encumbers, pledges or transfers the interest sought to be disclaimed or contracts to do so; or

Â Â Â Â Â  (c) The interest sought to be disclaimed is sold pursuant to a judicial sale.

Â Â Â Â Â  (3) A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by the previous exercise of the power.

Â Â Â Â Â  (4) A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

Â Â Â Â Â  (5) A disclaimer is barred or limited if so provided by a law other than ORS 105.623 to 105.649.

Â Â Â Â Â  (6) A disclaimer of a power over property that is barred under this section is ineffective. A disclaimer of an interest in property that is barred under this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under ORS 105.623 to 105.649 had the disclaimer not been barred. [2001 c.245 Â§13]

Â Â Â Â Â  105.645 Tax qualified disclaimer. Notwithstanding any other provision of ORS 105.623 to 105.649, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of the Internal Revenue Code and the regulations promulgated under that code, as in effect on January 1, 2002, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under ORS 105.623 to 105.649. [2001 c.245 Â§14]

Â Â Â Â Â  105.646 Recording of disclaimer. If an instrument transferring an interest in property or a power over property that is subject to a disclaimer is required or permitted by law to be filed, recorded or registered, the disclaimer may be so filed, recorded or registered. Failure to file, record or register the disclaimer does not affect the validity of the disclaimer as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer. [2001 c.245 Â§15]

Â Â Â Â Â  105.647 Application to existing relationships. Except as otherwise provided in ORS 105.643, an interest in property or power over property existing on January 1, 2002, may be disclaimed in the manner provided by ORS 105.623 to 105.649 after January 1, 2002, unless the time for delivering or filing a disclaimer had expired under law in effect immediately before January 1, 2002. [2001 c.245 Â§16]

Â Â Â Â Â  105.648 Effect on recovery of money or property under ORS 411.620. ORS 105.623 to 105.649 do not allow any person to disclaim an interest in property, including any jointly held property, if the purpose or effect of the disclaimer is to prevent recovery of money or property under ORS 411.620. [2001 c.245 Â§17]

Â Â Â Â Â  105.649 Uniformity of application and construction. In applying and construing ORS 105.623 to 105.649, consideration must be given to the need to promote uniformity of the law with respect to disclaimers among states that enact versions of the Uniform Disclaimer of Property Interests Act. [2001 c.245 Â§18]

Â Â Â Â Â  105.655 [1971 c.780 Â§1; 1973 c.732 Â§4; 1979 c.258 Â§1; 1983 c.775 Â§1; 1991 c.968 Â§6; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.660 [1971 c.780 Â§2; 1973 c.732 Â§3; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.665 [1971 c.780 Â§3; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.670 [1971 c.780 Â§4; repealed by 1995 c.456 Â§9]

PUBLIC USE OF LANDS

Â Â Â Â Â  105.672 Definitions for ORS 105.672 to 105.696. As used in ORS 105.672 to 105.696:

Â Â Â Â Â  (1) ÂChargeÂ means the admission price or fee asked by any owner in return for permission to enter or go upon the ownerÂs land.

Â Â Â Â Â  (2) ÂHarvestÂ has that meaning given in ORS 164.813.

Â Â Â Â Â  (3) ÂLandÂ includes all real property, whether publicly or privately owned.

Â Â Â Â Â  (4) ÂOwnerÂ means the possessor of any interest in any land, including but not limited to possession of a fee title. ÂOwnerÂ includes a tenant, lessee, occupant or other person in possession of the land.

Â Â Â Â Â  (5) ÂRecreational purposesÂ includes, but is not limited to, outdoor activities such as hunting, fishing, swimming, boating, camping, picnicking, hiking, nature study, outdoor educational activities, waterskiing, winter sports, viewing or enjoying historical, archaeological, scenic or scientific sites or volunteering for any public purpose project.

Â Â Â Â Â  (6) ÂSpecial forest productsÂ has that meaning given in ORS 164.813.

Â Â Â Â Â  (7) ÂWoodcuttingÂ means the cutting or removal of wood from land by an individual who has obtained permission from the owner of the land to cut or remove wood. [1995 c.456 Â§1]

Â Â Â Â Â  105.675 [1971 c.780 Â§5; 1987 c.708 Â§4; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.676 Public policy. The Legislative Assembly hereby declares it is the public policy of the State of Oregon to encourage owners of land to make their land available to the public for recreational purposes, for woodcutting and for the harvest of special forest products by limiting their liability toward persons entering thereon for such purposes and by protecting their interests in their land from the extinguishment of any such interest or the acquisition by the public of any right to use or continue the use of such land for recreational purposes, woodcutting or the harvest of special forest products. [1995 c.456 Â§2]

Â Â Â Â Â  105.677 [1973 c.732 Â§2; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.680 [1971 c.780 Â§6; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.682 Liabilities of owner of land used by public for recreational purposes, woodcutting or harvest of special forest products. (1) Except as provided by subsection (2) of this section, and subject to the provisions of ORS 105.688, an owner of land is not liable in contract or tort for any personal injury, death or property damage that arises out of the use of the land for recreational purposes, woodcutting or the harvest of special forest products when the owner of land either directly or indirectly permits any person to use the land for recreational purposes, woodcutting or the harvest of special forest products. The limitation on liability provided by this section applies if the principal purpose for entry upon the land is for recreational purposes, woodcutting or the harvest of special forest products, and is not affected if the injury, death or damage occurs while the person entering land is engaging in activities other than the use of the land for recreational purposes, woodcutting or the harvest of special forest products.

Â Â Â Â Â  (2) This section does not limit the liability of an owner of land for intentional injury or damage to a person coming onto land for recreational purposes, woodcutting or the harvest of special forest products. [1995 c.456 Â§3]

Â Â Â Â Â  105.685 [1979 c.434 Â§1; 1985 c.375 Â§1; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.687 [1979 c.434 Â§2; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.688 Applicability of immunities from liability for owner of land; restrictions. (1) Except as specifically provided in ORS 105.672 to 105.696, the immunities provided by ORS 105.682 apply to:

Â Â Â Â Â  (a) All public and private lands, including but not limited to lands adjacent or contiguous to any bodies of water, watercourses or the ocean shore as defined by ORS 390.605;

Â Â Â Â Â  (b) All roads, bodies of water, watercourses, rights of way, buildings, fixtures and structures on the lands described in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) All machinery or equipment on the lands described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) The immunities provided by ORS 105.682 apply only if:

Â Â Â Â Â  (a) The owner makes no charge for permission to use the land;

Â Â Â Â Â  (b) The owner transfers an easement to a public body to use the land; or

Â Â Â Â Â  (c) The owner charges no more than $75 per cord for permission to use the land for woodcutting. [1995 c.456 Â§4; 1999 c.872 Â§7; 2001 c.206 Â§1]

Â Â Â Â Â  105.689 [1979 c.434 Â§3; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.691 [1979 c.434 Â§4; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.692 No right to continued use of land if owner of land permits use of land; no presumption of dedication or other rights. (1) An owner of land who either directly or indirectly permits any person to use the land for recreational purposes, woodcutting or the harvest of special forest products does not give that person or any other person a right to continued use of the land for those purposes without the consent of the owner.

Â Â Â Â Â  (2) The fact that an owner of land allows the public to use the land for recreational purposes, woodcutting or the harvest of special forest products without posting, fencing or otherwise restricting use of the land does not raise a presumption that the landowner intended to dedicate or otherwise give over to the public the right to continued use of the land.

Â Â Â Â Â  (3) Nothing in this section shall be construed to diminish or divert any public right to use land for recreational purposes acquired by dedication, prescription, grant, custom or otherwise existing before October 5, 1973.

Â Â Â Â Â  (4) Nothing in this section shall be construed to diminish or divert any public right to use land for woodcutting acquired by dedication, prescription, grant, custom or otherwise existing before October 3, 1979. [1995 c.456 Â§5]

Â Â Â Â Â  105.693 [1979 c.434 Â§5; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.695 [1979 c.434 Â§6; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.696 No duty of care or liability created; exercise of care still required of person using land. ORS 105.672 to 105.696 do not:

Â Â Â Â Â  (1) Create a duty of care or basis for liability for personal injury, death or property damage resulting from the use of land for recreational purposes, for woodcutting or for the harvest of special forest products.

Â Â Â Â Â  (2) Relieve a person using the land of another for recreational purposes, woodcutting or the harvest of special forest products from any obligation that the person has to exercise care in use of the land in the activities of the person or from the legal consequences of failure of the person to exercise that care. [1995 c.456 Â§6]

Â Â Â Â Â  105.697 [1979 c.434 Â§7; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.699 Rules applicable to state lands. The State Forester, under the general supervision of the State Board of Forestry, may adopt any rules considered necessary for the administration of the provisions of ORS 105.672 to 105.696 on state land. [1979 c.434 Â§8; 1995 c.456 Â§7]

Â Â Â Â Â  105.700 Prohibiting public access to private land; notice requirements; damages. (1) In addition to and not in lieu of any other damages that may be claimed, a plaintiff who is a landowner shall receive liquidated damages in an amount not to exceed $1,000 in any action in which the plaintiff establishes that:

Â Â Â Â Â  (a) The plaintiff closed the land of the plaintiff as provided in subsection (2) of this section; and

Â Â Â Â Â  (b) The defendant entered and remained upon the land of the plaintiff without the permission of the plaintiff.

Â Â Â Â Â  (2) A landowner or an agent of the landowner may close the privately owned land of the landowner by posting notice as follows:

Â Â Â Â Â  (a) For land through which the public has no right of way, the landowner or agent must place a notice at each outer gate and normal point of access to the land, including both sides of a body of water that crosses the land wherever the body of water intersects an outer boundary line. The notice must be placed on a post, structure or natural object in the form of a sign or a blaze of paint. If a blaze of paint is used, it must consist of at least 50 square inches of fluorescent orange paint, except that when metal fence posts are used, approximately the top six inches of the fence post must be painted. If a sign is used, the sign:

Â Â Â Â Â  (A) Must be no smaller than eight inches in height and 11 inches in width;

Â Â Â Â Â  (B) Must contain the words ÂClosed to EntryÂ or words to that effect in letters no less than one inch in height; and

Â Â Â Â Â  (C) Must display the name, business address and phone number, if any, of the landowner or agent of the landowner.

Â Â Â Â Â  (b) For land through which or along which the public has an unfenced right of way by means of a public road, the landowner or agent must place:

Â Â Â Â Â  (A) A conspicuous sign no closer than 30 feet from the center line of the roadway where it enters the land, containing words substantially similar to ÂPRIVATE PROPERTY, NO TRESPASSING OFF ROAD NEXT _____ MILESÂ; or

Â Â Â Â Â  (B) A sign or blaze of paint, as described in paragraph (a) of this subsection, no closer than 30 feet from the center line of the roadway at regular intervals of not less than one-fourth mile along the roadway where it borders the land, except that a blaze of paint may not be placed on posts where the public road enters the land.

Â Â Â Â Â  (3) Nothing contained in this section prevents emergency or law enforcement vehicles from entering upon the posted land.

Â Â Â Â Â  (4) An award of liquidated damages under this section is not subject to ORS 31.725, 31.730 or 31.735.

Â Â Â Â Â  (5) Nothing in this section affects any other remedy, civil or criminal, that may be available for a trespass described in this section. [1999 c.933 Â§1]

ACTION TO ESTABLISH BOUNDARY

Â Â Â Â Â  105.705 Right to bring action; filing of judgment. (1) When any dispute or controversy exists between owners of adjacent or contiguous lands in this state, concerning the boundary lines thereof, or the location of the line dividing such lands, any party to the dispute or controversy may bring an action in the circuit court in the county where all or part of the lands are situated, for the purpose of having the controversy or dispute determined, and the boundary line or dividing line ascertained and marked by proper monuments upon the ground where such line is ascertained.

Â Â Â Â Â  (2) Upon final determination of the dispute by the court, the clerk of the court shall file one copy of the judgment in the office of the county surveyor, one copy in the office of the county assessor and one copy in the office of the county officer who keeps the records of deeds for recording in the county deed records. [Amended by 1965 c.24 Â§1; 1979 c.284 Â§97]

Â Â Â Â Â  105.710 Pleadings. The complaint in a boundary suit is sufficient if it appears therefrom that the plaintiff and defendant are owners of adjacent lands, some part of which is in the county in which the suit is brought and that there is a controversy or dispute between the parties concerning their boundary or dividing line. It shall not be necessary to set forth the nature of the dispute or controversy except that the plaintiff shall describe the boundary or dividing line as the plaintiff claims it to be. The defendant in the answer shall set forth the nature of the claim of the defendant with reference to the location of the line in controversy.

Â Â Â Â Â  105.715 Mode of proceeding. The mode of proceeding in a boundary action is analogous to that of an action not triable by right to a jury. At the time of entering the judgment fixing the true location of the disputed boundary or dividing line the court shall appoint three disinterested commissioners, one of whom shall be a registered professional land surveyor, and shall direct the commissioners to go upon the land of the parties and establish and mark out upon the grounds, by proper monuments, the boundary or dividing line as ascertained and determined by the court in its judgment. The monuments shall be established by or under the direct supervision of the registered professional land surveyor who shall file a record of survey, complying with ORS 209.250, with the county surveyor. [Amended by 1979 c.284 Â§98; 1991 c.150 Â§1]

Â Â Â Â Â  105.718 Procedure for determining location of public land survey corner. If the proceeding in a boundary action involves the location of a public land survey corner as defined by ORS 209.250 (3), the court shall determine the location of the public land survey corner by the following method:

Â Â Â Â Â  (1) The court shall appoint three disinterested commissioners who are registered professional land surveyors, one of whom shall be the county surveyor of the county in which the action is brought, and shall direct the commissioners to go upon the land of the parties and establish and mark out upon the ground the true and correct location of the corner in accordance with ORS 209.070. If the county surveyor of the county in which the action is brought is interested in any tract of land, the title of which is in dispute before the court, the court shall appoint the county surveyor of an adjacent county to serve in lieu of the interested county surveyor.

Â Â Â Â Â  (2) The three commissioners shall establish and monument the true location of the corner in accordance with the current United States Manual of Surveying Instructions. The monument set shall be in accordance with the standards of the county surveyor of the county in which the corner is located. For the purposes of ORS 672.002 (9)(b), the county surveyor shall be the person in Âresponsible chargeÂ and shall affix a seal and signature to any plat or report prepared.

Â Â Â Â Â  (3) The county surveyor shall be responsible for the preparation and filing of the survey in accordance with ORS 209.250.

Â Â Â Â Â  (4) The corner, when properly established by the commission, shall be recognized by the court as the legal and permanent corner. The decision of the commission is not subject to appeal.

Â Â Â Â Â  (5) The costs for the services of the three commissioners shall be paid by either the plaintiff or the defendant, or both, as determined by the court. [1991 c.150 Â§2; 1997 c.210 Â§10; 2005 c.445 Â§11]

Â Â Â Â Â  105.720 Oath and report of commissioners. Before entering upon the discharge of their duties, the commissioners shall make and file their oath in writing to faithfully and impartially perform their duties as commissioners. After designating the boundary or dividing line by proper marks and monuments they shall file in the court a report of their doings as commissioners, and the report shall be, when approved or confirmed by the court, a part of the trial court file, as defined in ORS 19.005. [Amended by 1967 c.471 Â§3]

Â Â Â Â Â  105.725 Proceedings on motion to confirm report. The report of the commissioners may be confirmed by the court upon written motion of either party to the suit whenever it appears to the court that the motion was served upon the adverse party two days before the presentation thereof and no exceptions have been filed to the report within two days after the service. If exceptions are filed to the report, they may be heard with the motion to confirm, and the court may confirm, modify or set aside the report as is just, and in the latter case may appoint a new commission or refer the matter to the same commissioners with appropriate instructions.

ACTIONS BASED ON CHANGE OF GRADE

Â Â Â Â Â  105.755 State liability for damages resulting from change of grade of roads other than city streets; proceedings on cause of action; limitation. (1) As used in this section, Âpublic roadÂ means a road used by the general public, whether designated as a state highway, county or district road or otherwise, but does not include city streets under ORS 105.760.

Â Â Â Â Â  (2) Whenever the Department of Transportation changes the grade of any public road from a previously established or maintained grade, the state shall be liable for and shall pay just and reasonable compensation for any legal damage or injury to real property abutting upon the public road affected by the grade change; except that the state shall not be liable for any damage or injury for any such change whenever the county has requested the Department of Transportation to make such change.

Â Â Â Â Â  (3) Any person having any right, title or interest in any such real property has a cause of action against the state to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal as in other civil actions from a judgment of any circuit court. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving the real property in which the interest is claimed.

Â Â Â Â Â  (4) The trial circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (5) The liability of the state terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. Any cause of action granted by this section is barred unless such action is commenced within six months after the change of grade is physically completed and accepted by the Department of Transportation. [1961 c.510 Â§1; 1973 c.197 Â§5; 2003 c.576 Â§239]

Â Â Â Â Â  105.760 State or county liability for damages resulting from change of grade of streets; proceedings on cause of action. (1) If consent is given by the governing body of any city to change any grade of any street as such grade has been established or maintained by the consenting city and pursuant thereto the Department of Transportation or a county changes the grade, the state or the county, whichever makes such change of grade, shall be liable for and shall pay just and reasonable compensation for any damage or injury to any real property abutting upon the road or street affected by the grade change.

Â Â Â Â Â  (2) Any person having any right, title or interest in any such real property has a cause of action against the state or against the county to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal as in any other civil action from a judgment of any circuit court. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving the real property in which the interest is claimed.

Â Â Â Â Â  (3) The trial circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (4) The liability of the state or the liability of the county, as the case may be, terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. Any cause of action granted by this section is barred unless such action is commenced within six months after the change of grade is physically completed and accepted by the Department of Transportation or the county. [Formerly 373.040; 1973 c.197 Â§6; 2003 c.576 Â§240]

EXTINGUISHMENT OF FUTURE INTERESTS

Â Â Â Â Â  105.770 Failure of contingency; application of extinguishment. (1) A special limitation or a condition subsequent, which restricts a fee simple estate in land, and the possibility of reverter or right of entry for condition broken thereby created, shall, if the specified contingency does not occur within 30 years after the possibility of reverter or right of entry was created, be extinguished and cease to be valid.

Â Â Â Â Â  (2) This section shall apply only to inter vivos instruments taking effect after January 1, 1978, to wills where the testator dies after such date, and to appointments made after such date, including appointments by inter vivos instruments or wills under power created before such date. [1977 c.723 Â§1]

Â Â Â Â Â  105.772 Preservation of future interests; filing of notice of intent required; limitation. The following shall apply to all possibilities of reverter and rights of entry limited on fees simple existing on January 1, 1978:

Â Â Â Â Â  (1) A special limitation or a condition subsequent, which restricts a fee simple estate in land, and the possibility of reverter or right of entry for condition broken thereby created, shall be extinguished and cease to be valid, unless within the time specified in this section, a notice of intention to preserve such possibility of reverter or right of entry is recorded as provided in ORS 105.770 to 105.774. Such extinguishment shall occur at the end of the period in which the notice or renewal notice may be recorded.

Â Â Â Â Â  (2) Any person owning such possibility of reverter or right of entry may record in the deed records of the county in which the land is situated a notice of intention to preserve such interest. Such notice may be filed for record by any person who is the owner or part owner of such interest, in which case the notice shall be effective as to the person filing the notice and any other person who is a part owner thereof. If any owner or part owner is a minor or financially incapable, as defined in ORS 125.005, the notice may be filed by a conservator appointed pursuant to a protective proceeding under ORS chapter 125.

Â Â Â Â Â  (3) To be effective and to be entitled to record, such notice shall contain an accurate and full description of all land affected by such notice; but if such claim is founded upon a recorded instrument, then the description may be by reference to the recorded instrument. Such notice shall also contain the terms of the special limitation or condition subsequent from which the possibility of reverter or right of entry arises. The notice shall be executed, acknowledged, proved and recorded in each county in which the land is situated in the same manner as a conveyance of real property. In indexing such notices the county clerk shall enter such notices under the grantee indexes of deeds under the names of the persons on whose behalf such notices are executed.

Â Â Â Â Â  (4) An initial notice may be recorded not less than 28 years, nor more than 30 years, after the possibility of reverter or right of entry was created; provided, however, if such possibility of reverter or right of entry was created prior to January 1, 1950, the notice may be recorded within two years after January 1, 1978. A renewal notice may be recorded after the expiration of 28 years and before the expiration of 30 years from the date of recording of the initial notice, and shall be effective for a period of 30 years from the recording of such renewal notice. In like manner, further renewal notices may be recorded after the expiration of 28 years and before the expiration of 30 years from the date of recording of the last renewal notice. [1977 c.723 Â§2; 1995 c.664 Â§81]

Â Â Â Â Â  105.774 Exclusions from application of ORS 105.770 and 105.772. ORS 105.770 to 105.774 shall not apply to conveyances made in favor of:

Â Â Â Â Â  (1) The State of Oregon or any unit of local government as defined in ORS 190.003; or

Â Â Â Â Â  (2) A corporation so long as it remains qualified as a nonprofit corporation pursuant to ORS chapter 65. If a corporation ceases to be so qualified, the conveyance to said corporation shall be treated in the same manner as a conveyance subject to the provisions of ORS 105.772. [1977 c.723 Â§3]

MISCELLANEOUS ACTIONS

Â Â Â Â Â  105.805 Action for waste. If a guardian, conservator or tenant in severalty, or in common, for life or for years of real property commits waste thereon, any person injured thereby may maintain an action at law for damages against the guardian, conservator or tenant. In the action there may be judgment for treble damages, forfeiture of the estate of the party committing or permitting the waste and eviction from the property. Forfeiture and eviction shall only be given in favor of the person entitled to a reversion against the tenant in possession, when the injury to the estate in reversion is determined in the action to be equal to the value of the tenantÂs estate or unexpired term, or when the waste was committed with malice. [Amended by 1973 c.823 Â§103]

Â Â Â Â Â  105.810 Treble damages for injury to or removal of produce, trees or shrubs; costs and attorney fees; limitation on liability of contract logger. (1) Except as provided in ORS 477.090 and subsections (4) to (7) of this section, whenever any person, without lawful authority, willfully injures or severs from the land of another any produce thereof or cuts down, girdles or otherwise injures or carries off any tree, timber or shrub on the land of another person, or of the state, county, United States or any public corporation, or on the street or highway in front of any personÂs house, or in any village, town or city lot, or cultivated grounds, or on the common or public grounds of any village, town or city, or on the street or highway in front thereof, in an action by such person, village, town, city, the United States, state, county, or public corporation, against the person committing such trespasses if judgment is given for the plaintiff, it shall be given for treble the amount of damages claimed, or assessed for the trespass. In any such action, upon plaintiffÂs proof of ownership of the premises and the commission by the defendant of any of the acts mentioned in this section, it is prima facie evidence that the acts were committed by the defendant willfully, intentionally and without plaintiffÂs consent.

Â Â Â Â Â  (2) A court may, in its discretion, award to a prevailing party under subsection (1) of this section reimbursement of reasonable costs of litigation including but not limited to investigation costs and attorney fees.

Â Â Â Â Â  (3) A court may, in its discretion, award to a prevailing plaintiff under subsection (1) of this section reasonable costs of reforestation activities related to the injury sustained by the plaintiff.

Â Â Â Â Â  (4) A contract logger is liable only for actual damages in an action under this section if:

Â Â Â Â Â  (a) The contract logger conducts an operation under a signed, written contract with a person the contract logger reasonably believes to be the legal owner of the produce, trees, timber or shrubs in the operation area;

Â Â Â Â Â  (b) The contract identifies the operation area by a metes and bounds description or other sufficient legal description;

Â Â Â Â Â  (c) Before the contract logger begins harvesting in the operation area, the person who engages the contract logger under the contract:

Â Â Â Â Â  (A) Locates, marks and protects from damage all survey monuments in the operation area;

Â Â Â Â Â  (B) Flags, stakes or otherwise clearly marks the boundaries of the operation area; and

Â Â Â Â Â  (C) Provides the contract logger with a copy of the deed, contract or other instrument that the person who engages the contract logger under the contract relies upon as proof of ownership of the produce, trees, timber or shrubs in the operation area;

Â Â Â Â Â  (d) The contract logger verifies the deed, contract or instrument described in paragraph (c)(C) of this subsection against the metes and bounds description or other sufficient legal description in the contract;

Â Â Â Â Â  (e) The contract logger retains a copy of the deed, contract or instrument described in paragraph (c)(C) of this subsection for at least three years; and

Â Â Â Â Â  (f) The contract logger does not receive written notice that any person has a claim of title to the land or timber in the operation area that is adverse to the person who engages the contract logger under the contract.

Â Â Â Â Â  (5) Subsection (4) of this section does not affect an action for double or treble damages against a contract logger for damages outside the operation area as described in subsection (4) of this section.

Â Â Â Â Â  (6) If an action is brought under this section against a contract logger, and the contract logger was engaged to harvest the timber by a person who purported to own the timber or to have authority to harvest the timber, the person who engaged the contract logger must be joined in the action as a defendant unless jurisdiction over the person cannot be had. If a judgment is entered against the contract logger and against the person who engaged the contract logger, the contract logger shall not be required to pay any part of the judgment unless the plaintiff establishes that the judgment cannot be enforced against the person who engaged the contract logger. The plaintiff may enforce the judgment against the contract logger only if:

Â Â Â Â Â  (a) The plaintiff makes a good faith effort for at least six months after the judgment becomes final and subject to execution to enforce the judgment against the person who engaged the contract logger; and

Â Â Â Â Â  (b) The court determines, upon motion of the plaintiff, that all or part of the judgment cannot be collected from the person who engaged the contract logger.

Â Â Â Â Â  (7) Subsections (2) and (3) of this section apply in an action against a contract logger under subsection (4) of this section.

Â Â Â Â Â  (8) For purposes of this section:

Â Â Â Â Â  (a) ÂContract loggerÂ means a person engaged in a commercial timber harvesting operation.

Â Â Â Â Â  (b) ÂOperationÂ has the meaning given in ORS 527.620 (12). [Amended by 1995 c.721 Â§1; 1999 c.544 Â§1]

Â Â Â Â Â  105.815 When double damages are awarded for trespass; exception. (1) Except as provided in subsection (3) of this section, if, upon the trial of an action included in ORS 105.810, it appears that the trespass was casual or involuntary, or that the defendant had probable cause to believe that the land on which the trespass was committed was the land of the defendant or the land of the person in whose service or by whose direction the act was done, or that the tree or timber was taken from uninclosed woodland for the purpose of repairing any public highway or bridge upon the land or adjoining it, judgment shall be given for double damages.

Â Â Â Â Â  (2) A judgment for the costs of litigation and reforestation as provided in ORS 105.810 shall be in addition to and not in lieu of a judgment for damages under this section.

Â Â Â Â Â  (3) This section does not apply to a contract logger if the contract logger is subject only to actual damages under ORS 105.810 (4). [Amended by 1995 c.721 Â§2; 1999 c.544 Â§2]

Â Â Â Â Â  105.820 Remedy of tenants in common. A tenant in common may maintain any proper action, suit or proceeding against a cotenant for receiving more than the just proportion of the rents or profits of the estate owned by them in common.

Â Â Â Â Â  105.825 Action for injury to inheritance. A person seised of an estate in remainder or reversion may maintain a civil action for any injury to the inheritance, notwithstanding the presence of an intervening estate for life or years.

Â Â Â Â Â  105.830 [1981 c.841 Â§1; repealed by 1989 c.693 Â§21]

Â Â Â Â Â  105.831 Damages for injury to mining claim. If a court finds that a person has intentionally damaged or removed mining equipment or has intentionally removed or injured minerals, soil, gravel, sand, trees or shrubs located within the mining claim of another person, the court shall award actual damages to such other person, including any liability of such other person to third persons resulting from such damage, removal or injury. In an appropriate case, the court may award punitive damages to such other person. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.1049 Â§2; 1995 c.618 Â§56]

Â Â Â Â Â  105.835 [1981 c.841 Â§2; repealed by 1989 c.693 Â§21]

ACTION FOR REDUCED COMMERCIAL PROPERTY VALUE RESULTING FROM STREET USE RESTRICTION

Â Â Â Â Â  105.850 Commercial property defined. As used in ORS 105.850 to 105.870, Âcommercial propertyÂ means land and improvements used in a business operated thereon for the production of income, one of the principal aspects of which is the storing of motor vehicles or the providing of lodging to travelers using private conveyances. [1973 c.702 Â§1]

Â Â Â Â Â  105.855 Requirement to compensate commercial property owners for reduced value of property caused by street use restriction; effect of other access to property. Whenever after January 1, 1973, a city or mass transit district, whether or not acting pursuant to its police powers or condemnation authority, restricts use of the street traffic lane immediately adjacent to a sidewalk abutting commercial property to public conveyances and the existing access to that property by the general public by means of private conveyances is thereby prohibited or materially restricted for more than six hours in any 24-hour period, the city or mass transit district shall be liable for and shall pay the difference between the fair market value of the property prior to the restriction and the fair market value of the property subsequent to the restriction, taking into account any special benefits to the property resulting from improvements made by the city or mass transit district in connection with the restriction. The fact that other access to the property from a public way is available shall relieve the city or mass transit district from liability if the other access is reasonably equal to the access prohibited or materially restricted. [1973 c.702 Â§2]

Â Â Â Â Â  105.860 Cause of action against city for compensation; appeal procedure; intervention. Any person having any right, title or interest in any such abutting real property has a cause of action against the city to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal from the judgment of the circuit court as in other actions. A person having or claiming any right, title or interest in such real property may join as party plaintiff and may intervene in any action involving the real property in which the interest is claimed. [1973 c.702 Â§3; 2003 c.576 Â§241]

Â Â Â Â Â  105.865 Apportioning compensation among property owners; termination of city liability. (1) The circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (2) The liability of the city terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. [1973 c.702 Â§4; 2003 c.576 Â§242]

Â Â Â Â Â  105.870 Limitation on commencement of action. Any cause of action granted by ORS 105.850 to 105.870 is barred unless such action is commenced within 60 days after the date upon which the change of use becomes effective and use of the streets is prohibited or restricted. [1973 c.702 Â§5]

SOLAR ENERGY EASEMENTS

Â Â Â Â Â  105.880 Conveyance prohibiting use of solar energy systems void. (1) No person conveying or contracting to convey fee title to real property shall include in an instrument for such purpose a provision prohibiting the use of solar energy systems by any person on that property.

Â Â Â Â Â  (2) Any provision executed in violation of subsection (1) of this section after October 3, 1979, is void and unenforceable.

Â Â Â Â Â  (3) For the purposes of this section, Âsolar energy systemÂ means any device, structure, mechanism or series of mechanisms which uses solar radiation as a source for heating, cooling or electrical energy. [1979 c.671 Â§5]

Â Â Â Â Â  105.885 Definitions for ORS 105.885 to 105.895. As used in ORS 105.885 to 105.895:

Â Â Â Â Â  (1) ÂInstrumentÂ means a deed, contract, covenant, condition, permit or order that creates an access right to sunlight.

Â Â Â Â Â  (2) ÂSolar energy easementÂ means any easement, covenant or conditions designed to insure the passage of incident solar radiation, light, air or heat across the real property of another.

Â Â Â Â Â  (3) ÂSolar envelopeÂ means a three-dimensional space over a lot representing height restrictions for structures and vegetation on the lot designed to protect access to sunlight for neighboring lots.

Â Â Â Â Â  (4) ÂSun chartÂ means a representation showing the plotted position of the sun. The chart shall display the path of the sun during each hour of the day and each month of the year at the nearest degree of latitude to the property. [1979 c.671 Â§6; 1981 c.722 Â§7]

Â Â Â Â Â  105.890 Solar energy easement appurtenant; termination. (1) A solar energy easement shall be appurtenant to and run with the real property benefited and burdened by such an easement.

Â Â Â Â Â  (2) A solar energy easement shall terminate:

Â Â Â Â Â  (a) Upon the conditions stated therein;

Â Â Â Â Â  (b) By judgment of a court based upon abandonment or changed conditions; or

Â Â Â Â Â  (c) At any time by agreement of all owners of benefited and burdened property. [1979 c.671 Â§7; 2003 c.576 Â§370]

Â Â Â Â Â  105.895 Requirements for easement creation by instrument; recordation. (1) Any instrument creating a solar energy easement or any other access right to sunlight shall contain:

Â Â Â Â Â  (a) A legal description of the real property benefited and burdened by the easement; and

Â Â Â Â Â  (b) A description of the solar energy easement sufficient to determine the space over the burdened property which must remain unobstructed by means that shall include, but not be limited to:

Â Â Â Â Â  (A) A sun chart showing the plotted skyline, including vegetation and structures from the perspective of the center of the lower edge of the collector surface, and a drawing showing the size and location of the collector surface being protected and its orientation with respect to true south; or

Â Â Â Â Â  (B) A description of the solar envelope sufficient to determine the space over the burdened property that must remain unobstructed.

Â Â Â Â Â  (2) The instrument creating a solar energy easement or any other access right to sunlight shall be recordable under ORS 93.710. The instrument shall be recorded in the chains of title of the benefited and burdened properties as a transfer of the easement or access right from the owner of the burdened property to the owner of the benefited property.

Â Â Â Â Â  (3) When an instrument creating a solar energy easement is issued by a city or otherwise requires approval from a city, the instrument shall be attested to and contain the original signature of a city official in addition to the descriptions and chart required under subsection (1) of this section.

Â Â Â Â Â  (4) An instrument creating a solar energy easement shall be indexed when recorded by the name of the city and the names of all parties claiming any interest in the real property benefited or burdened by the easement. [1979 c.671 Â§8; 1981 c.590 Â§6; 1981 c.722 Â§8; 1991 c.230 Â§23]

WIND ENERGY EASEMENTS

Â Â Â Â Â  105.900 ÂWind energy easementÂ defined. As used in ORS 105.905 and 105.910, Âwind energy easementÂ means any easement, covenant or condition designed to insure the undisturbed flow of wind across the real property of another. [1981 c.590 Â§1]

Â Â Â Â Â  105.905 Wind energy easement appurtenant; termination. (1) A wind energy easement shall be appurtenant to and run with the real property benefited and burdened by the easement.

Â Â Â Â Â  (2) A wind energy easement shall terminate:

Â Â Â Â Â  (a) Upon occurrence of the conditions stated in the creating instrument;

Â Â Â Â Â  (b) By judgment of a court based upon abandonment or changed conditions; or

Â Â Â Â Â  (c) At any time by agreement of all the owners of the benefited and burdened property. [1981 c.590 Â§2; 2003 c.576 Â§371]

Â Â Â Â Â  105.910 Requirements for easement creation by instrument; recordation. (1) An instrument creating a wind energy easement shall include:

Â Â Â Â Â  (a) A legal description of the real property benefited and burdened by the easement;

Â Â Â Â Â  (b) A description of the dimensions of the easement sufficient to determine the horizontal space across and the vertical space above the burdened property that must remain unobstructed;

Â Â Â Â Â  (c) The restrictions placed upon vegetation, structures and other objects that would impair or obstruct the wind flow across and through the easement; and

Â Â Â Â Â  (d) The terms or conditions, if any, under which the easement may be changed or terminated.

Â Â Â Â Â  (2) The instrument creating a wind energy easement shall be recordable under ORS 93.710. If recorded, the instrument shall be recorded as a transfer of the easement from the owner of the burdened property to the owner of the benefited property. [1981 c.590 Â§3]

Â Â Â Â Â  105.915 Instrument creating lease or lease option of real property for wind energy conversion system may be recorded; requirements. (1) An instrument creating a lease or an option to lease real property or the vertical space above real property for a wind energy conversion system or for wind measuring equipment shall be recordable under ORS 93.710.

Â Â Â Â Â  (2) An instrument described in subsection (1) of this section shall contain:

Â Â Â Â Â  (a) The partiesÂ names;

Â Â Â Â Â  (b) A legal description of the real property involved;

Â Â Â Â Â  (c) The nature of the interest created;

Â Â Â Â Â  (d) The consideration paid for the transfer; and

Â Â Â Â Â  (e) The terms or conditions, if any, under which the interest may be revised or terminated.

Â Â Â Â Â  (3) As used in this section, Âwind energy conversion systemÂ means any device, supporting structure, mechanism or series of mechanisms that uses wind for the production of electricity or a mechanical application. [1981 c.590 Â§4]

PERSONAL PROPERTY RIGHTS

Â Â Â Â Â  105.920 Joint tenancy in personal property; creation. There shall be a form of coownership of personal property known as joint tenancy. A joint tenancy shall have the incidents of survivorship and severability as at common law. A joint tenancy may be created only by a written instrument which expressly declares the interest created to be a joint tenancy. It may be created by a transfer or bequest from a sole owner to others, or to the sole owner and others; or from tenants in common or joint tenants to others, or to themselves or some of them, or to themselves or any of them and others; or from husband and wife, when holding title as community property or otherwise, to others, or to themselves, or to one of them and to another or others. A transfer or bequest creating a joint tenancy shall not derogate from the rights of creditors. [Formerly 91.355]

RULE AGAINST PERPETUITIES

Â Â Â Â Â  105.950 Statutory rule against perpetuities. (1) A nonvested property interest is invalid unless:

Â Â Â Â Â  (a) When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

Â Â Â Â Â  (b) The interest either vests or terminates within 90 years after its creation.

Â Â Â Â Â  (2) A general power of appointment, not presently exercisable because of a condition precedent, is invalid unless:

Â Â Â Â Â  (a) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of an individual then alive; or

Â Â Â Â Â  (b) The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

Â Â Â Â Â  (3) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

Â Â Â Â Â  (a) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

Â Â Â Â Â  (b) The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

Â Â Â Â Â  (4) In determining whether a nonvested property interest or a power of appointment is valid under subsection (1)(a), (2)(a) or (3)(a) of this section, the possibility that a child will be born to an individual after the individualÂs death is disregarded.

Â Â Â Â Â  (5) The language in a governing instrument is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives if, in measuring a period from the creation of a trust or other property arrangement, that language seeks:

Â Â Â Â Â  (a) To disallow the vesting or termination of any interest or trust beyond the later of:

Â Â Â Â Â  (A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

Â Â Â Â Â  (B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

Â Â Â Â Â  (b) To postpone the vesting or termination of any interest or trust until:

Â Â Â Â Â  (A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

Â Â Â Â Â  (B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

Â Â Â Â Â  (c) To operate in effect in any similar fashion upon:

Â Â Â Â Â  (A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

Â Â Â Â Â  (B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement. [1989 c.208 Â§1; 1993 c.273 Â§1]

Â Â Â Â Â  105.955 When nonvested property interest or power of appointment created. (1) Except as provided in subsections (2) and (3) of this section and in ORS 105.970 (1), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

Â Â Â Â Â  (2) For purposes of ORS 105.950 to 105.975, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of either a nonvested property interest or a property interest subject to a power of appointment described in ORS 105.950 (2) or (3), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

Â Â Â Â Â  (3) For purposes of ORS 105.950 to 105.975, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created. [1989 c.208 Â§2]

Â Â Â Â Â  105.960 Reformation. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferorÂs manifested plan of distribution and is within the 90 years allowed by ORS 105.950 (1)(b), (2)(b) and (3)(b) if:

Â Â Â Â Â  (1) A nonvested property interest or a power of appointment becomes invalid under ORS 105.950, statutory rule against perpetuities;

Â Â Â Â Â  (2) A class gift is not but might become invalid under ORS 105.950, statutory rule against perpetuities, and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

Â Â Â Â Â  (3) A nonvested property interest that is not validated by ORS 105.950 (1)(a) can vest but not within 90 years after its creation. [1989 c.208 Â§3]

Â Â Â Â Â  105.965 Exclusions from statutory rule against perpetuities. ORS 105.950, statutory rule against perpetuities, does not apply to:

Â Â Â Â Â  (1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

Â Â Â Â Â  (a) A premarital or postmarital agreement;

Â Â Â Â Â  (b) A separation or divorce settlement;

Â Â Â Â Â  (c) A spouseÂs election;

Â Â Â Â Â  (d) A similar arrangement arising out of a prospective existing or previous marital relationship between the parties;

Â Â Â Â Â  (e) A contract to make or not to revoke a will or trust;

Â Â Â Â Â  (f) A contract to exercise or not to exercise a power of appointment;

Â Â Â Â Â  (g) A transfer in satisfaction of a duty of support; or

Â Â Â Â Â  (h) A reciprocal transfer;

Â Â Â Â Â  (2) A fiduciaryÂs power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property, and the power of a fiduciary to determine principal and income;

Â Â Â Â Â  (3) A power to appoint a fiduciary;

Â Â Â Â Â  (4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

Â Â Â Â Â  (5) A nonvested property interest held by a charity, government or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government or governmental agency or subdivision;

Â Â Â Â Â  (6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit sharing, stock bonus, health, disability, death benefit, income deferral or other current or deferred benefit plan for one or more employees, independent contractors or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

Â Â Â Â Â  (7) A property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state. [1989 c.208 Â§4]

Â Â Â Â Â  105.970 Prospective application. (1) Except as extended by subsection (2) of this section, ORS 105.950 to 105.975 apply to a nonvested property interest or a power of appointment that is created on or after January 1, 1990. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

Â Â Â Â Â  (2) If a nonvested property interest or a power of appointment was created before January 1, 1990, and is determined in a judicial proceeding, commenced on or after January 1, 1990, to violate this stateÂs rule against perpetuities as that rule existed before January 1, 1990, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferorÂs manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created. [1989 c.208 Â§5]

Â Â Â Â Â  105.975 Short title; application and construction; supersession and repeal of common law. (1) ORS 105.950 to 105.975 shall be cited as the Uniform Statutory Rule Against Perpetuities.

Â Â Â Â Â  (2) ORS 105.950 to 105.975 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 105.950 to 105.975 among states enacting it.

Â Â Â Â Â  (3) ORS 105.950 to 105.975 supersede the rule of the common law known as the rule against perpetuities. [1989 c.208 Â§Â§6,7,8]

_______________



Chapter 106

Chapter 106  Marriage

2005 EDITION

TITLE 11

DOMESTIC RELATIONS

Chapter     106.     Marriage

107.     Marital Dissolution, Annulment and Separation; Mediation and Conciliation Services; Family Abuse Prevention

108.     Husband and Wife Relationship; Property Rights; Premarital Agreements

109.     Parent and Child Rights and Relationships

110.     Uniform Interstate Family Support Act

_______________

Chapter 106  Marriage

2005 EDITION

MARRIAGE

DOMESTIC RELATIONS

106.010     Marriage as civil contract; age of parties

106.020     Prohibited and void marriages

106.030     Voidable marriages

106.041     Marriage license; application

106.045     Fee for marriage license; purpose

106.050     Proof of age; when affidavit required

106.060     Consent of parent or guardian if applicant under 18

106.077     Issuance of marriage license; waiting period; exception

106.079     False statements in records required by ORS 106.041 prohibited

106.081     Fetal alcohol syndrome pamphlets

106.100     Retention of marriage license by person solemnizing marriage; clerks memorandum

106.110     Unlawful issuance of marriage license prohibited

106.120     Who may solemnize marriage; fee; personal payment; records

106.130     Validity of marriage solemnized by unauthorized person

106.140     Solemnizing marriage unlawfully or without authority

106.150     Form of solemnization; witnesses; solemnization before congregation

106.160     Delivery of marriage certificate

106.165     Form of marriage certificate; preparation; rules

106.170     Report of marriage to county clerk

106.180     Filing and recording report of marriage

106.190     Legitimacy of issue of certain imperfect marriages

106.210     Certain marriages validated; children of such marriages declared legitimate

106.220     Surname may be retained or resumed after marriage

106.990     Penalties

106.010 Marriage as civil contract; age of parties. Marriage is a civil contract entered into in person by males at least 17 years of age and females at least 17 years of age, who are otherwise capable, and solemnized in accordance with ORS 106.150. [Amended by 1965 c.422 §1; 1975 c.583 §1]

106.020 Prohibited and void marriages. The following marriages are prohibited; and, if solemnized within this state, are absolutely void:

(1) When either party thereto had a wife or husband living at the time of such marriage.

(2) When the parties thereto are first cousins or any nearer of kin to each other, whether of the whole or half blood, whether by blood or adoption, computing by the rules of the civil law, except that when the parties are first cousins by adoption only, the marriage is not prohibited or void. [Amended by 1989 c.647 §1]

106.030 Voidable marriages. When either party to a marriage is incapable of making such contract or consenting thereto for want of legal age or sufficient understanding, or when the consent of either party is obtained by force or fraud, such marriage shall be void from the time it is so declared by judgment of a court having jurisdiction thereof. [Amended by 2003 c.576 §372]

106.040 [Repealed by 1953 c.143 §9]

106.041 Marriage license; application. (1) All persons wishing to enter into a marriage contract shall obtain a license therefor from the county clerk upon application, directed to any person or religious organization or congregation authorized by ORS 106.120 to solemnize marriages, and authorizing such person, organization or congregation to join together as husband and wife the persons named in the license.

(2) No license shall be issued by the county clerk until the provisions of this section, ORS 106.050 and 106.060 are complied with.

(3) Each applicant for a marriage license shall file with the county clerk from whom the license is sought a written application for the license on forms provided for this purpose by the Department of Human Services which shall include the applicants Social Security number, certain statistical data regarding age, place of birth, sex, occupation, residence and previous marital status of the applicant and, if required, the name and address of the affiant under ORS 106.050.

(4) A license issued after July 13, 1995, must contain the following statement: Neither you nor your spouse is the property of the other. The laws of the State of Oregon affirm your right to enter into marriage and at the same time to live within the marriage free from violence and abuse. [1953 c.143 §2; 1981 c.152 §1; 1993 c.324 §1; 1995 c.555 §4; 1999 c.80 §67]

106.043 [1953 c.143 §2; 1971 c.282 §1; repealed by 1981 c.152 §6]

106.045 Fee for marriage license; purpose. (1) In addition to any other fees provided by law, the county clerk shall collect a fee of $25 upon the application for a marriage license.

(2) The county clerk shall regularly pay over to the Director of Human Services all moneys collected under subsection (1) of this section to be credited to the Domestic Violence Fund pursuant to ORS 409.300. [1981 c.357 §1; 1983 c.480 §6; 1987 c.740 §1]

Note: 106.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

106.050 Proof of age; when affidavit required. (1) The county clerk may accept any reasonable proof of the applicants age satisfactory to the clerk. The clerk may require proof of age by affidavit of some person other than either of the parties seeking the license if the clerk deems it necessary in order to determine the age of an applicant to the clerks satisfaction.

(2) If an applicant for a marriage license is less than 18 years of age, the applicant must file with the county clerk an affidavit of some person other than either of the parties seeking the license showing the facts other than age necessary to be shown under ORS 106.060 in the particular case, except the consent of the parent or guardian required by ORS 106.060 shall not be part of the affidavit. The affidavit is sufficient authority to the clerk, so far as the facts stated therein, for issuing the license. [Amended by 1965 c.467 §1; 1969 c.242 §1; 1987 c.340 §1]

106.060 Consent of parent or guardian if applicant under 18. A marriage license shall not be issued without the written consent of the parent or guardian, if any, of an applicant who is less than 18 years of age, nor in any case unless the parties are each of an age, as provided in ORS 106.010, capable of contracting marriage. If either party under 18 years of age has no parent or guardian resident within this state and either party has resided within the county in which application is made for the six months immediately preceding the application, the license may issue, if otherwise proper, without the consent of the nonresident parent or guardian. [Amended by 1965 c.467 §2; 1969 c.242 §2; 1973 c.827 §12; 1975 c.583 §2; 1987 c.340 §2]

106.070 [Repealed by 1953 c.143 §9]

106.071 [1953 c.143 §4(1),(2),(3),(4),(5),(6); 1959 c.377 §1; 1971 c.282 §2; 1977 c.582 §4; 1979 c.731 §3; repealed by 1981 c.152 §6]

106.074 [1953 c.143 §4(7); 1971 c.282 §3; repealed by 1981 c.152 §6]

106.075 [Repealed by 1953 c.143 §9]

106.077 Issuance of marriage license; waiting period; exception. (1) When the county clerk has received the written application for the marriage license from both applicants, and all other legal requirements for issuance of the marriage license have been met, the county clerk shall issue a marriage license which shall become effective three days after the date on which the application was signed by the applicants. The county clerk shall indicate on the license the date on which the license becomes effective. A license shall be valid for 60 days after the effective date.

(2) For good and sufficient cause shown, a written order waiving the three-day waiting period provided in subsection (1) of this section may be signed by:

(a) A judge of probate of the county;

(b) A circuit court judge of the county in which the circuit court judge is not the judge of probate if the jurisdiction of the circuit court has been extended to cover this section pursuant to ORS 3.275;

(c) A judge of a county court of the county in which the judge of the county court is not the judge of probate if the circuit court judge does not reside therein; or

(d) The county clerk or official responsible for issuing the marriage license. [1953 c.143 §4(8); 1957 c.592 §1; 1963 c.429 §1; 1967 c.534 §13; 1971 c.456 §1; 1979 c.724 §2; 1981 c.152 §2; 1983 c.156 §1; 1989 c.508 §1]

106.079 False statements in records required by ORS 106.041 prohibited. No applicant shall intentionally make any material false statement in connection with the records required by ORS 106.041. [1953 c.143 §4(9); 1981 c.152 §3]

106.080 [Amended by 1953 c.143 §9; repealed by 1971 c.282 §4]

106.081 Fetal alcohol syndrome pamphlets. When the county clerk issues a marriage license, the county clerk shall also give to the licensees a pamphlet describing the medical condition known as fetal alcohol syndrome, its causes and its effects. The pamphlet shall be provided to the counties by the Department of Human Services under ORS 431.825 for distribution under this section. [1987 c.340 §3]

Note: 106.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

106.090 [Repealed by 1981 c.152 §6]

106.100 Retention of marriage license by person solemnizing marriage; clerks memorandum. The person solemnizing the marriage may retain the marriage license in the possession of the person. The clerk who issues the license, before delivering it, shall enter in the marriage book a memorandum of the names of the parties, the consent of the parent or guardian, if any, the name of the affiant, the substance of the affidavit upon which the license issued and the date of the license.

106.110 Unlawful issuance of marriage license prohibited. No county clerk shall issue a license contrary to the provisions of ORS 106.041 to 106.077 or 106.100.

106.120 Who may solemnize marriage; fee; personal payment; records. (1) As used in this section, judicial officer means:

(a) A judicial officer of this state as that term is defined in ORS 1.210 and includes but is not limited to a judge of a municipal court and a justice of the peace.

(b) An active judge of a federal court.

(c) An active United States magistrate judge.

(2) Marriages may be solemnized by:

(a) A judicial officer;

(b) A county clerk;

(c) Religious congregations or organizations as indicated in ORS 106.150 (2); or

(d) A clergyperson of any religious congregation or organization who is authorized by the congregation or organization to solemnize marriages.

(3) A person authorized to solemnize marriages under subsection (2) of this section may solemnize a marriage anywhere in this state.

(4)(a) When a marriage is solemnized by a tax, appellate or circuit judge of this state, the clerk of the court or the county clerk shall collect a fee of $25 and deposit the fee in the Judicial Department Operating Account established in ORS 1.009.

(b) When a marriage is solemnized by a county clerk, the county clerk shall collect a fee of $25, as provided in ORS 205.320.

(c) The fee described in this subsection may be collected only if:

(A) The marriage is solemnized during normal working hours, excluding holidays;

(B) The marriage is solemnized in court facilities or a county clerks office; or

(C) More than a minimal amount of staff time or other court or county clerks office resources are used in connection with the solemnization.

(d) The Chief Justice of the Supreme Court or the county clerk may establish a written procedure for waiver of the fee required under this subsection in exigent circumstances, including but not limited to indigency of the parties to the marriage.

(5) In addition to any fee collected under subsection (4) of this section, a judicial officer of this state and a county clerk may charge and accept an agreed upon personal payment not to exceed $100 plus actual costs for the solemnization of a marriage if that solemnization is performed:

(a) At a place other than the courthouse where the judicial officer or county clerk serves; or

(b) Outside of the judicial officers or county clerks normal working hours.

(6) The charging and accepting of a personal payment by a judicial officer of this state or a county clerk under subsection (5) of this section does not constitute a violation of any of the provisions of ORS chapter 244.

(7) The amount of actual costs charged by a judicial officer of this state or a county clerk under subsection (5) of this section may not exceed:

(a) Actual expenses for food and lodging as verified by receipts.

(b) If travel is made by personal vehicle, the actual number of round-trip miles from the judicial officers or county clerks home or office, whichever is greater, compensated at the rate of reimbursement then provided by the State of Oregon to its employees or, if travel is made by a commercial carrier, reimbursement shall be made of the actual costs thereof, verified by receipts.

(8) A judicial officer of this state or a county clerk shall maintain records of the amount of personal payments received for performing marriages, of actual costs and the supporting documentation related thereto for a period of four years.

(9) The parties to a marriage solemnized by a tax, appellate or circuit judge of this state shall show to the judge proof of payment of the fee required under subsection (4)(a) of this section before solemnization. Except as provided in subsection (4)(d) of this section, the judge may not solemnize a marriage without proof of payment of the fee. [Amended by 1971 c.621 §22; 1975 c.607 §22; 1977 c.518 §2; 1979 c.724 §3; 1979 c.833 §24; 1981 c.176 §1; 1991 c.282 §1; 1991 c.458 §1; 1997 c.424 §1; 1999 c.776 §1; 2001 c.501 §1; 2003 c.565 §1; 2003 c.737 §111]

106.130 Validity of marriage solemnized by unauthorized person. A marriage solemnized before any person professing to be a judicial officer of this state, a county clerk or a clergyperson of a religious congregation or organization therein is not void, nor shall the validity thereof be in any way affected, on account of any want of power or authority in such person, if such person was acting at the time in the office or the capacity of a person authorized to solemnize marriage and if such marriage is consummated with the belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage. [Amended by 1979 c.724 §4; 2001 c.501 §5]

106.140 Solemnizing marriage unlawfully or without authority. No person shall undertake to join others in marriage knowing that the person is not lawfully authorized so to do. No person authorized to solemnize marriage shall join persons in marriage contrary to any of the provisions of ORS 106.010 to 106.060 or 106.100 to 106.190.

106.150 Form of solemnization; witnesses; solemnization before congregation. (1) In the solemnization of a marriage no particular form is required except that the parties thereto shall assent or declare in the presence of the clergyperson, county clerk or judicial officer solemnizing the marriage and in the presence of at least two witnesses, that they take each other to be husband and wife.

(2) All marriages, to which there are no legal impediments, solemnized before or in any religious organization or congregation according to the established ritual or form commonly practiced therein, are valid. In such case, the person presiding or officiating in such religious organization or congregation shall make and deliver to the county clerk who issued the marriage license the certificate described in ORS 106.170. [Amended by 1979 c.724 §5; 2001 c.501 §2]

106.160 Delivery of marriage certificate. The person solemnizing the marriage shall give to the parties to the marriage a marriage certificate in the form prescribed in ORS 106.165 (1) and (2). [Amended by 1975 c.277 §4]

106.165 Form of marriage certificate; preparation; rules. (1) The Director of Human Services by rule shall prescribe a standard form of the marriage certificate to be used in this state. The certificate shall contain the names and addresses of the parties and of at least two witnesses, the date and place of the marriage, the signature of the person who solemnized the marriage, the date of the license for the marriage and the name of the county clerk who issued the license.

(2) The form shall be of such size and appearance as to emphasize the importance of the event that it evidences and the significance of the pioneer heritage of this state.

(3) In carrying out the duties imposed by subsections (1) and (2) of this section, the Director of Human Services shall consult with the county clerks and may authorize a competition among graphic artists to prepare the form to be prescribed. [1975 c.277 §§1,2; 2001 c.501 §6]

Note: 106.165 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

106.170 Report of marriage to county clerk. (1) A person solemnizing a marriage shall within one month thereafter make and deliver to the county clerk who issued the license for the marriage a certificate containing:

(a) The names and addresses of the parties and the names of at least two witnesses;

(b) The date and place of the marriage;

(c) The date of the marriage license and the name of the county that issued the license;

(d) If the person who solemnized the marriage is a clergyperson, the name and location of the religious congregation or organization that authorized the person to solemnize marriages; and

(e) The signature of the person who solemnized the marriage.

(2) The certificate may be in the following form:

______________________________________________________________________________

State of Oregon,         )

)           ss.

County of_____,         )

This is to certify that the undersigned (judicial officer, county clerk or clergyperson, as the case may be), by authority of a marriage license bearing date the _____ of_____, 2__, and issued by the county clerk of the County of______, did on the _____ day of_____, 2__, at the house of______, in the county and state aforesaid, join in lawful wedlock, A. B., of the County of______, and State of______, and C. D., of the County of ______, and State of______, with their mutual assent, in the presence of E. F. and G. H., witnesses. If the undersigned is a clergyperson, the authority to solemnize the marriage is granted by ______ (name of religious congregation or organization), located in ______ (city, town or county, and state or country).

Witness my hand.

J. P.

(Judicial officer, county clerk or clergyperson, as the case may be.)

______________________________________________________________________________

[Amended by 1981 c.176 §2; 2001 c.501 §3]

106.180 Filing and recording report of marriage. (1) The county clerk shall file the certificate mentioned in ORS 106.170 and record it in the record of marriages. No fee shall be charged for such filing, recording or indexing.

(2) Notwithstanding any other provision of law, the record of marriage maintained by a county clerk is not a vital record as defined by ORS 432.005 and is a public record open and subject to full disclosure. [Amended by 1999 c.776 §2]

106.190 Legitimacy of issue of certain imperfect marriages. (1) The issue of marriages void under ORS 106.020 are legitimate.

(2) All children conceived or born of parents who married or who may hereafter marry prior to the expiration of six months from the date of a judgment of divorce or declaring a marriage void rendered in a suit to which one of the parents was a party or during the period of an appeal from such a judgment, if the marriage is in all other respects regular, are legitimate. [Amended by 2003 c.576 §373]

106.200 [Repealed by 1957 c.411 §7]

106.210 Certain marriages validated; children of such marriages declared legitimate. Any marriage in all other respects legal and regular but heretofore void by reason of:

(1) Oregon Laws of 1866, section 1, page 10 (section 23-1010, O.C.L.A.) prohibiting marriage between a white person and one having Negro, Chinese, Kanaka or Indian blood, or

(2) Section 2 of the Act entitled An Act to regulate marriages, approved October 17, 1862 (section 63-102, O.C.L.A.) prohibiting marriages between a white person and one having Negro or Mongolian blood, hereby is declared valid; and any child conceived or born of such marriage shall be deemed legitimate. [1955 c.694 §1; 1959 c.531 §1]

106.220 Surname may be retained or resumed after marriage. Upon entering into marriage, either person may retain the prior surname, and either person may resume the persons prior legal name during the marriage. [1975 c.733 §3; 1981 c.775 §7]

106.990 Penalties. (1) Violation of ORS 106.079 is punishable, upon conviction, by a fine of not more than $100 or by imprisonment in the county jail for not more than 30 days, or both.

(2) Violation of ORS 106.110 or 106.140 is punishable upon conviction by imprisonment in the custody of the Department of Corrections or county jail for not more than one year, or by a fine of not more than $500 nor less than $100.

(3) Refusal or neglect to comply with ORS 106.170 shall result in the forfeiture of a penalty of not less than $10 nor more than $50 to be recovered by action for every five days of such refusal or neglect. [Amended by 1953 c.143 §9; subsection (1) enacted as 1953 c.143 §5; 1981 c.152 §4; 1987 c.320 §16; 1999 c.776 §3; 2001 c.501 §7]

_______________



Chapter 107

Chapter 107 Â Marital Dissolution, Annulment and Separation; Mediation and Conciliation Services; Family Abuse Prevention

2005 EDITION

DISSOLUTION, ANNULMENT AND SEPARATION

DOMESTIC RELATIONS

DISSOLUTION, ANNULMENT AND SEPARATION

107.005Â Â Â Â  Annulment of void marriage; declaration of validity; effect of declaration

107.015Â Â Â Â  Grounds for annulment or dissolution of marriage

107.025Â Â Â Â  Irreconcilable differences as grounds for dissolution or separation

107.036Â Â Â Â  Doctrines of fault and in pari delicto abolished; evidence and consideration of fault

107.046Â Â Â Â  Appearance by public official

107.055Â Â Â Â  Appearance by respondent; affirmative defenses abolished

107.065Â Â Â Â  Waiting period in dissolution suit; waiver

107.075Â Â Â Â  Residence requirements

107.085Â Â Â Â  Petition; title; content; other required information

107.086Â Â Â Â  Where to file petition

107.087Â Â Â Â  When petition to be served on Division of Child Support

107.088Â Â Â Â  Clerk of court to furnish certain information when petition is filed

107.089Â Â Â Â  Documents parties must furnish to each other; effect of failure to furnish

107.092Â Â Â Â  Notice that spouse may continue health insurance coverage; content; liability of clerk

107.093Â Â Â Â  Restraining order; request for hearing

107.094Â Â Â Â  Forms for restraining order and request for hearing

107.095Â Â Â Â  Provisions court may make after commencement of suit and before judgment

107.097Â Â Â Â  Ex parte temporary custody or parenting time orders; temporary protective order of restraint; hearing; form

107.101Â Â Â Â  Policy regarding parenting

107.102Â Â Â Â  Parenting plans; contents

107.104Â Â Â Â  Policy regarding settlement; enforcement of settlement terms; remedies

107.105Â Â Â Â  Provisions of judgment

107.106Â Â Â Â  Provisions of order or judgment providing for custody, parenting time, visitation or support of child

107.108Â Â Â Â  Support or maintenance for child attending school; rules

107.111Â Â Â Â  When parents equally responsible for funeral expenses of child

107.115Â Â Â Â  Effect of judgment; effective date; appeal pending upon death of party

107.118Â Â Â Â  Definitions for ORS 107.118 to 107.131

107.121Â Â Â Â  Revocation of designation of beneficiary upon entry of judgment

107.124Â Â Â Â  Effect of revocation

107.127Â Â Â Â  Notice of revocation; payments made under governing instrument

107.131Â Â Â Â  Conveyance or release of contingent or expectant interests

107.135Â Â Â Â  Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies

107.136Â Â Â Â  Reinstatement of terminated spousal support

107.137Â Â Â Â  Factors considered in determining custody of child

107.138Â Â Â Â  Temporary status quo order regarding child custody

107.139Â Â Â Â  Post-judgment ex parte temporary custody or parenting time order; hearing

107.149Â Â Â Â  Policy regarding parents and their children

107.154Â Â Â Â  Authority of parent when other parent granted sole custody of child

107.159Â Â Â Â  Notice of change of residence

107.164Â Â Â Â  ParentsÂ duty to provide information to each other

107.169Â Â Â Â  Joint custody of child; modification

107.174Â Â Â Â  Modification of order for parenting time; stipulation; exception for nonresident child

107.179Â Â Â Â  Request for joint custody of children; mediation

107.400Â Â Â Â  Amendment of pleadings in dissolution, annulment or separation proceeding to change relief sought

107.405Â Â Â Â  Powers of court in dissolution, separation or annulment proceedings

107.406Â Â Â Â  Finding; policy regarding spousal support

107.407Â Â Â Â  Petition to set aside spousal support provisions of judgment

107.412Â Â Â Â  Procedure applicable to ORS 107.407; matters considered; attorney fees

107.415Â Â Â Â  Notice of change of status of child; effect of failure to give notice

107.425Â Â Â Â  Investigation of parties in domestic relations suit involving children; physical, psychological, psychiatric or mental health examinations; parenting plan services; counsel for children

107.431Â Â Â Â  Modification of portion of judgment regarding parenting time or child support; procedure

107.434Â Â Â Â  Expedited parenting time enforcement procedure; fees; remedies available

107.437Â Â Â Â  Order of assistance to obtain custody of child held in violation of custody order

107.445Â Â Â Â  Attorney fees in certain domestic relations proceedings

107.449Â Â Â Â  Transfer of proceeding under ORS 107.135 to auxiliary circuit court

107.452Â Â Â Â  Reopening case if assets discovered after entry of judgment

SEPARATION

107.455Â Â Â Â  Effect of separation statutes or judgments on subsequent dissolution proceedings

107.465Â Â Â Â  Conversion of judgment of separation into judgment of dissolution

107.475Â Â Â Â  Court to determine duration of separation; modification or vacation of judgment

SUMMARY DISSOLUTION PROCEDURE

107.485Â Â Â Â  Conditions for summary dissolution procedure

107.490Â Â Â Â  Commencement of proceeding; petition content; court authority

107.500Â Â Â Â  Forms

CONCILIATION SERVICES

107.510Â Â Â Â  Definitions for ORS 107.510 to 107.610

107.520Â Â Â Â  Establishment of conciliation jurisdiction

107.530Â Â Â Â  Source of conciliation services; county to pay expenses

107.540Â Â Â Â  Conciliation jurisdiction by court; effect

107.550Â Â Â Â  Petition for conciliation jurisdiction; contents; rules

107.560Â Â Â Â  Effect of petition; waiver

107.570Â Â Â Â  Notice; attendance at hearings

107.580Â Â Â Â  Restriction of services; priority when children involved; rules

107.590Â Â Â Â  Court orders; reconciliation agreements

107.600Â Â Â Â  Privacy of hearings; confidentiality of communications; records closed

107.610Â Â Â Â  Qualifications of conciliation counselors

107.615Â Â Â Â  Fees to support service; contracts for service; eligibility rules

FAMILY ABUSE PREVENTION ACT

107.700Â Â Â Â  Short title

107.705Â Â Â Â  Definitions for ORS 107.700 to 107.735

107.707Â Â Â Â  Application of Uniform Child Custody Jurisdiction and Enforcement Act

107.710Â Â Â Â  Petition to circuit court for relief; burden of proof

107.716Â Â Â Â  Hearing; order; certificate of compliance; effect on title to real property; no undertaking required

107.718Â Â Â Â  Restraining order; forms; service of order; request for hearing

107.719Â Â Â Â  Removal of personal effects; party accompanied by peace officer

107.720Â Â Â Â  Enforcement of restraining orders; sheriffÂs proceedings; security; termination order

107.721Â Â Â Â  PetitionerÂs change of residence

107.722Â Â Â Â  Effect of dissolution, separation or annulment judgment or modification order on abuse prevention order; modification of preexisting order or judgment

107.723Â Â Â Â  Service of restraining order

107.725Â Â Â Â  Renewal of order entered under ORS 107.716 or 107.718

107.726Â Â Â Â  Standing to petition for relief of person under 18 years of age

107.728Â Â Â Â  Where to file petition; contempt proceedings

107.730Â Â Â Â  Modification of custody and parenting time provisions of order entered under ORS 107.700 to 107.735

107.732Â Â Â Â  Recovering custody of child

107.735Â Â Â Â  Duties of State Court Administrator

MEDIATION PROCEDURES

107.755Â Â Â Â  Court-ordered mediation; rules

107.765Â Â Â Â  When referral to mediation permitted; scope of mediation; report to court of outcome of mediation

107.775Â Â Â Â  Methods of providing mediation services; qualifications; costs

107.785Â Â Â Â  Mediation proceedings closed; information confidential; records closed; exceptions

107.795Â Â Â Â  Availability of other remedies

LIFE INSURANCE ON OBLIGOR

107.810Â Â Â Â  Policy

107.820Â Â Â Â  Support order as insurable interest; order to obtain, renew or continue insurance; right of beneficiary to purchase insurance or pay premiums

107.830Â Â Â Â  Physical examination may be ordered; responsibility for premiums

MISCELLANEOUS

107.835Â Â Â Â  Waiver of personal service in subsequent contempt proceeding

107.837Â Â Â Â  Attorney fees; effect of authorization to party

107.840Â Â Â Â  Confidentiality of Social Security numbers

107.843Â Â Â Â  Supplemental judgments

Â Â Â Â Â  Note: Definitions in 25.010 and 25.011 apply to ORS chapter 107.

DISSOLUTION, ANNULMENT AND SEPARATION

Â Â Â Â Â  107.005 Annulment of void marriage; declaration of validity; effect of declaration. (1) A marriage may be declared void from the beginning for any of the causes specified in ORS 106.020; and, whether so declared or not, shall be deemed and held to be void in any action, suit or proceeding in which it may come into question.

Â Â Â Â Â  (2) When either husband or wife claims or pretends that the marriage is void or voidable under the provisions of ORS 106.020, it may at the suit of the other be declared valid or that it was void from the beginning or that it is void from the time of the judgment.

Â Â Â Â Â  (3) A marriage once declared valid by the judgment of a court having jurisdiction thereof, in a suit for that purpose, cannot afterward be questioned for the same cause directly or otherwise. [1971 c.280 Â§7; 2003 c.576 Â§102]

Â Â Â Â Â  107.010 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.015 Grounds for annulment or dissolution of marriage. A judgment for the annulment or dissolution of a marriage may be rendered for the following causes:

Â Â Â Â Â  (1) When either party to the marriage was incapable of making such contract or consenting thereto for want of legal age or sufficient understanding;

Â Â Â Â Â  (2) When the consent of either party was obtained by force or fraud; provided that in the situations described in subsection (1) or (2) of this section the contract was not afterward ratified. [1971 c.280 Â§8; 2003 c.576 Â§103]

Â Â Â Â Â  107.020 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.025 Irreconcilable differences as grounds for dissolution or separation. (1) A judgment for the dissolution of a marriage or a permanent or unlimited separation may be rendered when irreconcilable differences between the parties have caused the irremediable breakdown of the marriage.

Â Â Â Â Â  (2) A judgment for separation may be rendered when:

Â Â Â Â Â  (a) Irreconcilable differences between the parties have caused a temporary or unlimited breakdown of the marriage;

Â Â Â Â Â  (b) The parties make and file with the court an agreement suspending for a period not less than one year their obligation to live together as husband and wife, and the court finds such agreement to be just and equitable; or

Â Â Â Â Â  (c) Irreconcilable differences exist between the parties and the continuation of their status as married persons preserves or protects legal, financial, social or religious interest. [1971 c.280 Â§9; 1973 c.502 Â§1; 2003 c.576 Â§104]

Â Â Â Â Â  107.030 [Amended by 1953 c.439 Â§2; 1965 c.311 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.035 [1969 c.264 Â§2; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.036 Doctrines of fault and in pari delicto abolished; evidence and consideration of fault. (1) The doctrines of fault and of in pari delicto are abolished in suits for the annulment or dissolution of a marriage or for separation.

Â Â Â Â Â  (2) The court shall not receive evidence of specific acts of misconduct, excepting where child custody is an issue and such evidence is relevant to that issue, or excepting at a hearing when the court finds such evidence necessary to prove irreconcilable differences.

Â Â Â Â Â  (3) In dividing, awarding and distributing the real and personal property (or both) of the parties (or either of them) between the parties, or in making such property or any of it subject to a trust, and in fixing the amount and duration of the contribution one party is to make to the support of the other, the court shall not consider the fault, if any, of either of the parties in causing grounds for the annulment or dissolution of the marriage or for separation.

Â Â Â Â Â  (4) Where satisfactory proof of grounds for the annulment or dissolution of a marriage or for separation has been made, the court shall render a judgment for the annulment or dissolution of the marriage or for separation. A judgment of separation shall state the duration of the separation. [1971 c.280 Â§10; 1973 c.502 Â§2; 2003 c.576 Â§105]

Â Â Â Â Â  107.040 [Amended by 1965 c.388 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.045 [1957 c.444 Â§1; 1965 c.603 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.046 Appearance by public official. The district attorney, or in appropriate cases the Division of Child Support, shall appear in any suit for the annulment or dissolution of a marriage or for separation when requested by the court. [1971 c.280 Â§4; 1973 c.502 Â§3; 1979 c.482 Â§1]

Â Â Â Â Â  107.050 [Amended by 1965 c.603 Â§2; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.055 Appearance by respondent; affirmative defenses abolished. The respondent shall not be required to answer a petition for annulment or dissolution of a marriage or for separation except by filing a general appearance or a general appearance with counterclaims relating to matters other than the grounds for annulment, dissolution or separation. Affirmative defenses are abolished. [1971 c.280 Â§11; 1973 c.502 Â§4]

Â Â Â Â Â  107.060 [Amended by 1965 c.603 Â§3; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.065 Waiting period in dissolution suit; waiver. (1) Except as provided in ORS 107.095 and in subsection (2) of this section, no trial or hearing on the merits in a suit for the dissolution of a marriage shall be had until after the expiration of 90 days from the date of:

Â Â Â Â Â  (a) The service of the summons and petition upon the respondent; or

Â Â Â Â Â  (b) The first publication of summons.

Â Â Â Â Â  (2)(a) Upon written motion, the court may in its discretion grant a judgment dissolving the marriage prior to the expiration of the waiting period. The written motion must be supported by an affidavit setting forth grounds of emergency or necessity and facts that satisfy the court that immediate action is warranted to protect the rights or interest of any party or person who might be affected by a judgment in the proceedings.

Â Â Â Â Â  (b) An affidavit stating that a stipulated judgment has been signed by the parties is adequate grounds of necessity for immediate action under this subsection.

Â Â Â Â Â  (c) If the court grants a judgment before the expiration of the waiting period, the court shall find and recite in the judgment the grounds of emergency or necessity and the facts with respect thereto. [1971 c.280 Â§6; 1979 c.284 Â§99; 1999 c.569 Â§1; 2003 c.576 Â§243]

Â Â Â Â Â  107.070 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.075 Residence requirements. (1) If the marriage was solemnized in this state and either party is a resident of or domiciled in the state at the time the suit is commenced, a suit for its annulment or dissolution may be maintained where the ground alleged is one set forth in ORS 106.020 or 107.015.

Â Â Â Â Â  (2) When the marriage was not solemnized in this state or when any ground other than set forth in ORS 106.020 or 107.015 is alleged, at least one party must be a resident of or be domiciled in this state at the time the suit is commenced and continuously for a period of six months prior thereto.

Â Â Â Â Â  (3) In a suit for separation, one of the parties must be a resident of or domiciled in this state at the time the suit is commenced.

Â Â Â Â Â  (4) Residence or domicile under subsection (2) or (3) of this section is sufficient to give the court jurisdiction without regard to the place where the marriage was solemnized or where the cause of suit arose. [1971 c.280 Â§5; 1973 c.502 Â§5]

Â Â Â Â Â  107.080 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.085 Petition; title; content; other required information. (1) A suit for marital annulment, dissolution or separation shall be entitled: ÂIN THE MATTER OF THE MARRIAGE OF (names of parties): PETITION FOR (ultimate relief sought).Â The moving party shall be designated as the ÂPetitionerÂ and the other party the ÂRespondent.Â Nothing in this section shall preclude both parties from acting as ÂCopetitioners.Â

Â Â Â Â Â  (2) The petitioner shall state the following in the petition:

Â Â Â Â Â  (a) The names and dates of birth of all of the children born or adopted during the marriage, and a reference to and expected date of birth of any children conceived during the marriage but not yet born;

Â Â Â Â Â  (b) The names and dates of birth of all children born to the parties prior to the marriage;

Â Â Â Â Â  (c) To the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction a domestic relations suit, as defined in ORS 107.510;

Â Â Â Â Â  (B) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving dependents of the same marriage, including one brought under this section or ORS 108.110, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (C) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving dependents of the same marriage; and

Â Â Â Â Â  (d) That the petitioner acknowledges that by filing the petition the petitioner is bound by the terms of the restraining order issued under ORS 107.093.

Â Â Â Â Â  (3) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2)(c)(B) and (C) of this section.

Â Â Â Â Â  (4) At or prior to the hearing of a suit for marital annulment, dissolution or separation, the moving party or the party attending the hearing shall file with the court a written statement setting forth the full names and any former names of the parties, the residence, mailing or contact addresses of the parties, the ages of both parties, the date and place of the marriage of the parties, and the names and ages of the children born to or adopted by the parties. This information shall be incorporated in and made a part of the judgment.

Â Â Â Â Â  (5) If real property is involved, the petitioner may have a notice of pendency of the action recorded at the time the petition is filed, as provided in ORS 93.740.

Â Â Â Â Â  (6) The Social Security numbers of the parties and of the children born or adopted during the marriage and children born to the parties prior to the marriage shall be provided as established in ORS 107.840. [1971 c.280 Â§2; 1973 c.502 Â§6; 1979 c.144 Â§1; 1979 c.421 Â§14; 1983 c.728 Â§1; 1987 c.586 Â§25; 1993 c.448 Â§4; 2003 c.116 Â§3; 2003 c.380 Â§3; 2003 c.414 Â§4; 2003 c.576 Â§106]

Â Â Â Â Â  107.086 Where to file petition. A petition for marital annulment, dissolution or separation may be filed only in a county in which the petitioner or respondent resides. [2003 c.289 Â§6]

Â Â Â Â Â  107.087 When petition to be served on Division of Child Support. Whenever a suit for dissolution, separation or annulment is initiated under ORS 107.085 and the child support rights of one of the parties or of a child of both of the parties have been assigned to the state, a true copy of the petition shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the suit is filed. [1979 c.90 Â§6; 2001 c.334 Â§3]

Â Â Â Â Â  107.088 Clerk of court to furnish certain information when petition is filed. (1) At the time a suit for legal separation or for dissolution is filed, the clerk of the court shall furnish to the petitioner a copy of ORS 107.089. The petitioner may serve a copy of ORS 107.089 upon the respondent and shall provide proof of service to the court in accordance with ORCP 9.

Â Â Â Â Â  (2) Regardless of whether the petitioner serves the respondent with a copy of ORS 107.089, the respondent may serve the petitioner with a copy of ORS 107.089 at any time and provide proof of service in accordance with ORCP 9. [1995 c.800 Â§4; 1997 c.707 Â§32]

Â Â Â Â Â  107.089 Documents parties must furnish to each other; effect of failure to furnish. (1) If served with a copy of this section as provided in ORS 107.088, each party in a suit for legal separation or for dissolution shall provide to the other party copies of the following documents in their possession or control:

Â Â Â Â Â  (a) All federal and state income tax returns filed by either party for the last three calendar years;

Â Â Â Â Â  (b) If income tax returns for the last calendar year have not been filed, all W-2 statements, year-end payroll statements, interest and dividend statements and all other records of income earned or received by either party during the last calendar year;

Â Â Â Â Â  (c) All records showing any income earned or received by either party for the current calendar year;

Â Â Â Â Â  (d) All financial statements, statements of net worth and credit card and loan applications prepared by or for either party during the last two calendar years;

Â Â Â Â Â  (e) All documents such as deeds, real estate contracts, appraisals and most recent statements of assessed value relating to real property in which either party has any interest;

Â Â Â Â Â  (f) All documents showing debts of either party, including the most recent statement of any loan, credit line or charge card balance due;

Â Â Â Â Â  (g) Certificates of title or registrations of all automobiles, motor vehicles, boats or other personal property registered in either partyÂs name or in which either party has any interest;

Â Â Â Â Â  (h) Documents showing stocks, bonds, secured notes, mutual funds and other investments in which either party has any interest;

Â Â Â Â Â  (i) The most recent statement describing any retirement plan, IRA pension plan, profit-sharing plan, stock option plan or deferred compensation plan in which either party has any interest; and

Â Â Â Â Â  (j) All financial institution or brokerage account records on any account in which either party has had any interest or signing privileges in the past year, whether or not the account is currently open or closed.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, the party shall provide the information listed in subsection (1) of this section to the other party no later than 30 days after service of a copy of this section.

Â Â Â Â Â  (b) If a support hearing is pending fewer than 30 days after service of a copy of this section on either party, the party upon whom a copy of this section is served shall provide the information listed in subsection (1)(a) to (d) of this section no later than three judicial days before the hearing.

Â Â Â Â Â  (3)(a) If a party does not provide information as required by subsections (1) and (2) of this section, the other party may apply for a motion to compel as provided in ORCP 46.

Â Â Â Â Â  (b) Notwithstanding ORCP 46 A(4), if the motion is granted and the court finds that there was willful noncompliance with the requirements of subsections (1) and (2) of this section, the court shall require the party whose conduct necessitated the motion or the party or attorney advising the action, or both, to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney fees.

Â Â Â Â Â  (4) If a date for a support hearing has been set and the information listed in subsection (1)(a) to (d) of this section has not been provided as required by subsection (2) of this section:

Â Â Â Â Â  (a) By the obligor, the judge shall postpone the hearing, if requested to do so by the obligee, and provide in any future order for support that the support obligation is retroactive to the date of the original hearing; or

Â Â Â Â Â  (b) By the obligee, the judge shall postpone the hearing, if requested to do so by the obligor, and provide that any support ordered in a future hearing may be prospective only.

Â Â Â Â Â  (5) The provisions of this section do not limit in any way the discovery provisions of the Oregon Rules of Civil Procedure or any other discovery provision of Oregon law. [1995 c.800 Â§5; 1997 c.631 Â§402; 1997 c.707 Â§33]

Â Â Â Â Â  107.090 [Amended by 1953 c.602 Â§2; 1955 c.648 Â§4; 1959 c.572 Â§1; 1969 c.221 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.092 Notice that spouse may continue health insurance coverage; content; liability of clerk. (1) The clerk of the court shall furnish to both parties in a suit for legal separation or for dissolution, at the time the suit is filed, a notice of ORS 743.600, 743.601, 743.602 and 743.610 entitling a spouse to continue health insurance coverage.

Â Â Â Â Â  (2) The notice shall be prepared by the Director of the Department of Consumer and Business Services and also shall include a summary of the provisions of ORS 743.600.

Â Â Â Â Â  (3) A clerk of the court is not liable for damages arising from information contained in or omitted from a notice furnished under this section. [1981 c.752 Â§16; 1987 c.505 Â§6; 1995 c.603 Â§31]

Â Â Â Â Â  107.093 Restraining order; request for hearing. (1) After a petition for marital annulment, separation or dissolution is filed and upon service of summons and petition upon the respondent as provided in ORCP 7, a restraining order is in effect against the petitioner and the respondent until a final decree or judgment is issued, until the petition for marital annulment, separation or dissolution is dismissed, or until further order of the court.

Â Â Â Â Â  (2) The restraining order issued under this section shall restrain the petitioner and respondent from:

Â Â Â Â Â  (a) Canceling, modifying, terminating or allowing to lapse for nonpayment of premiums any policy of health insurance, homeowner or renter insurance or automobile insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy that names either of the parties or a minor child of the parties as a beneficiary.

Â Â Â Â Â  (b) Changing beneficiaries or covered parties under any policy of health insurance, homeowner or renter insurance or automobile insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy.

Â Â Â Â Â  (c)(A) Transferring, encumbering, concealing or disposing of property in which the other party has an interest, in any manner, without written consent of the other party or an order of the court, except in the usual course of business or for necessities of life.

Â Â Â Â Â  (B) This paragraph does not apply to payment by either party of:

Â Â Â Â Â  (i) Attorney fees in the existing action;

Â Â Â Â Â  (ii) Real estate and income taxes;

Â Â Â Â Â  (iii) Mental health therapy expenses for either party or a minor child of the parties; or

Â Â Â Â Â  (iv) Expenses necessary to provide for the safety and welfare of a party or a minor child of the parties.

Â Â Â Â Â  (d)(A) Making extraordinary expenditures without providing written notice and an accounting of the extraordinary expenditures to the other party.

Â Â Â Â Â  (B) This paragraph does not apply to payment by either party of expenses necessary to provide for the safety and welfare of a party or a minor child of the parties.

Â Â Â Â Â  (3) Either party restrained under this section may apply to the court for further temporary orders, including modification or revocation of the restraining order issued under this section.

Â Â Â Â Â  (4) The restraining order issued under this section shall also include a notice that either party may request a hearing on the restraining order by filing a request for hearing with the court.

Â Â Â Â Â  (5) A copy of the restraining order issued under this section shall be attached to the summons.

Â Â Â Â Â  (6) A party who violates a term of a restraining order issued under this section is not subject to:

Â Â Â Â Â  (a) Criminal prosecution based on the violation; or

Â Â Â Â Â  (b) Imposition of punitive sanctions under ORS 33.065 based on the violation. [2003 c.414 Â§2]

Â Â Â Â Â  107.094 Forms for restraining order and request for hearing. (1) Forms shall be established by court rule for:

Â Â Â Â Â  (a) The restraining order issued under ORS 107.093; and

Â Â Â Â Â  (b) The request for hearing under ORS 107.093.

Â Â Â Â Â  (2) The forms established under subsection (1) of this section must include the terms of the restraining order described in ORS 107.093. [2003 c.414 Â§3]

Â Â Â Â Â  107.095 Provisions court may make after commencement of suit and before judgment. (1) After the commencement of a suit for marital annulment, dissolution or separation and until a general judgment therein, the court may provide as follows:

Â Â Â Â Â  (a) That a party pay to the clerk of the court such amount of money as may be necessary to enable the other party to prosecute or defend the suit, including costs of expert witnesses, and also such amount of money to the Department of Justice, court clerk or court administrator, whichever is appropriate, as may be necessary to support and maintain the other party.

Â Â Â Â Â  (b) For the care, custody, support and maintenance, by one party or jointly, of the minor children as described in ORS 107.105 (1)(a) and for the parenting time rights as described in ORS 107.105 (1)(b) of the parent not having custody of such children.

Â Â Â Â Â  (c) For the restraint of a party from molesting or interfering in any manner with the other party or the minor children.

Â Â Â Â Â  (d) That if minor children reside in the family home and the court considers it necessary for their best interest to do so, the court may require either party to move out of the home for such period of time and under such conditions as the court may determine, whether the home is rented, owned or being purchased by one party or both parties.

Â Â Â Â Â  (e) Restraining and enjoining either party or both from encumbering or disposing of any of the real or personal property of either or both of the parties, except as ordered by the court.

Â Â Â Â Â  (f) For the temporary use, possession and control of the real or personal property of the parties or either of them and the payment of installment liens and encumbrances thereon.

Â Â Â Â Â  (g) That even if no minor children reside in the family home, the court may require one party to move out of the home for such period of time and under such conditions as the court determines, whether the home is rented, owned or being purchased by one party or both parties if that party assaults or threatens to assault the other.

Â Â Â Â Â  (2) A limited judgment under ORS chapter 18 may be entered in an action for dissolution or annulment of a marriage providing for a support award, as defined by ORS 18.005, or other money award, as defined by ORS 18.005. Notwithstanding ORS 19.255, a limited judgment entered under this subsection may not be appealed. Any decision of the court in a limited judgment subject to this subsection may be appealed as otherwise provided by law upon entry of a general judgment.

Â Â Â Â Â  (3) The court shall not require an undertaking in case of the issuance of an order under subsection (1)(c), (d), (e), (f) or (g) of this section.

Â Â Â Â Â  (4) In a suit for annulment or dissolution of marriage or for separation, wherein the parties are copetitioners or the respondent is found by the court to be in default or the respondent having appeared has waived further appearance or the parties stipulate to the entry of a judgment, the court may, when the cause is otherwise ready for hearing on the merits, in lieu of such hearing, enter a judgment of annulment or dissolution or for separation based upon a current affidavit of the petitioner or copetitioners, setting forth a prima facie case, and covering such additional matters as the court may require. If child support or custody of minor children is involved, then the affidavit also shall include:

Â Â Â Â Â  (a) The gross monthly income of each party, to the best of the affiantÂs knowledge; and

Â Â Â Â Â  (b) The name of the party with whom the children currently reside and the length of time they have so resided.

Â Â Â Â Â  (5) When a court orders relief under subsection (1)(c) or (d) of this section, the court may include in its order an expiration date for the order to allow entry of the order into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice as provided in ORS 107.720. If the person being restrained was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) or (g)(8) to affect the personÂs ability to possess firearms and ammunition or engage in activities involving firearms. [1971 c.280 Â§12; 1973 c.502 Â§7; 1977 c.205 Â§1; 1977 c.847 Â§1; 1977 c.878 Â§1a; 1979 c.86 Â§1; 1981 c.668 Â§1; 1987 c.873 Â§27; 1987 c.885 Â§1; 1991 c.82 Â§1; 1993 c.223 Â§4; 1993 c.716 Â§2; 1997 c.704 Â§41; 1997 c.707 Â§5; 1999 c.569 Â§2; 1999 c.1052 Â§5; 2001 c.286 Â§1; 2003 c.576 Â§107]

Â Â Â Â Â  107.097 Ex parte temporary custody or parenting time orders; temporary protective order of restraint; hearing; form. (1) Except as otherwise provided in subsection (3) of this section, a court may not enter ex parte a temporary order under ORS 107.095, 109.103 or 109.119 providing for the custody of, or parenting time with, a child.

Â Â Â Â Â  (2)(a) A party may apply to a court for a temporary protective order of restraint by filing with the court an affidavit conforming to the requirements of ORS 109.767.

Â Â Â Â Â  (b) Upon receipt of an application under this subsection, the court may issue a temporary protective order of restraint restraining and enjoining each party from:

Â Â Â Â Â  (A) Changing the childÂs usual place of residence;

Â Â Â Â Â  (B) Interfering with the present placement and daily schedule of the child;

Â Â Â Â Â  (C) Hiding or secreting the child from the other party;

Â Â Â Â Â  (D) Interfering with the other partyÂs usual contact and parenting time with the child;

Â Â Â Â Â  (E) Leaving the state with the child without the written permission of the other party or the permission of the court; or

Â Â Â Â Â  (F) In any manner disturbing the current schedule and daily routine of the child until custody or parenting time has been determined.

Â Â Â Â Â  (c) A copy of the order and the supporting affidavit must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Â Â Â Â Â  Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a hearing request in the form described in ORS 107.097 (5).

______________________________________________________________________________

Â Â Â Â Â  (3)(a) A court may enter ex parte a temporary order providing for the custody of, or parenting time with, a child if:

Â Â Â Â Â  (A) The party requesting an order is present in court and presents an affidavit alleging that the child is in immediate danger; and

Â Â Â Â Â  (B) The court finds, based on the facts presented in the partyÂs testimony and affidavit and in the testimony of the other party, if the other party is present, that the child is in immediate danger.

Â Â Â Â Â  (b) The party requesting an order under this subsection shall provide the court with telephone numbers where the party can be reached at any time during the day and a contact address.

Â Â Â Â Â  (c) A copy of the order and the supporting affidavit must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Â Â Â Â Â  Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a hearing request in the form described in ORS 107.097 (5).

______________________________________________________________________________

Â Â Â Â Â  (4)(a) A party against whom an order is entered under subsection (2) or (3) of this section may request a hearing by filing with the court a hearing request form described in subsection (5) of this section at any time while the order is in effect.

Â Â Â Â Â  (b) The court shall make reasonable efforts to hold a hearing within 14 days and shall hold a hearing no later than 21 days after receipt of the request for the hearing. The court shall notify each party of the time, date and place of the hearing.

Â Â Â Â Â  (c) An order issued under subsection (2) or (3) of this section remains in effect through the date of the hearing. If the party against whom the order was entered fails to appear at the hearing without good cause, the court shall continue the order in effect. If the party who obtained the order fails to appear at the hearing without good cause, the court shall vacate the order.

Â Â Â Â Â  (d) The issue at a hearing to contest:

Â Â Â Â Â  (A) A temporary protective order of restraint is limited to a determination of the status quo at the time the order was issued. If the childÂs usual place of residence cannot be determined, the court may make any further order the court finds appropriate in the best interests of the child.

Â Â Â Â Â  (B) A temporary order for the custody of, or parenting time with, a child is limited to whether the child was in immediate danger at the time the order was issued.

Â Â Â Â Â  (5) The hearing request form must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

PETITIONER,Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  REQUEST FOR

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  HEARING

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I request a hearing.

___I object to the Protective Order of Restraint

because I disagree with the representation of the status quo in the following particulars:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________.

___I object to the Temporary Custody and Parenting Time Order on the ground that the child was not in immediate danger at the time the order was issued.

__________________

Signature

DATE:__________________

ADDRESS:__________________

__________________

TELEPHONE:__________________

______________________________________________________________________________

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂChildÂs usual place of residenceÂ has the meaning given that term in ORS 107.138.

Â Â Â Â Â  (b) ÂPartyÂs usual contact and parenting time,Â Âpresent placement and daily schedule of the childÂ and Âcurrent schedule and daily routine of the childÂ have the meanings given ÂparentÂs usual contact and parenting time,Â Âpresent placement and daily schedule of the childÂ and Âcurrent schedule and daily routine of the childÂ in ORS 107.138. [1995 c.792 Â§1; 1997 c.136 Â§1; 1997 c.386 Â§3; 1997 c.707 Â§6; 1999 c.59 Â§19; 1999 c.649 Â§44]

Â Â Â Â Â  107.100 [Amended by 1953 c.553 Â§2; 1953 c.635 Â§2; 1961 c.540 Â§1; 1963 c.476 Â§1; 1965 c.603 Â§6; 1969 c.198 Â§53; 1969 c.591 Â§283; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.101 Policy regarding parenting. It is the policy of this state to:

Â Â Â Â Â  (1) Assure minor children of frequent and continuing contact with parents who have shown the ability to act in the best interests of the child;

Â Â Â Â Â  (2) Encourage such parents to share in the rights and responsibilities of raising their children after the parents have separated or dissolved their marriage;

Â Â Â Â Â  (3) Encourage parents to develop their own parenting plan with the assistance of legal and mediation professionals, if necessary;

Â Â Â Â Â  (4) Grant parents and courts the widest discretion in developing a parenting plan; and

Â Â Â Â Â  (5) Consider the best interests of the child and the safety of the parties in developing a parenting plan. [1997 c.707 Â§1]

Â Â Â Â Â  107.102 Parenting plans; contents. (1) In any proceeding to establish or modify a judgment providing for parenting time with a child, except for matters filed under ORS 107.700 to 107.735, there shall be developed and filed with the court a parenting plan to be included in the judgment. A parenting plan may be either general or detailed.

Â Â Â Â Â  (2) A general parenting plan may include a general outline of how parental responsibilities and parenting time will be shared and may allow the parents to develop a more detailed agreement on an informal basis. However, a general parenting plan must set forth the minimum amount of parenting time and access a noncustodial parent is entitled to have.

Â Â Â Â Â  (3) A detailed parenting plan may include, but need not be limited to, provisions relating to:

Â Â Â Â Â  (a) Residential schedule;

Â Â Â Â Â  (b) Holiday, birthday and vacation planning;

Â Â Â Â Â  (c) Weekends, including holidays, and school in-service days preceding or following weekends;

Â Â Â Â Â  (d) Decision-making and responsibility;

Â Â Â Â Â  (e) Information sharing and access;

Â Â Â Â Â  (f) Relocation of parents;

Â Â Â Â Â  (g) Telephone access;

Â Â Â Â Â  (h) Transportation; and

Â Â Â Â Â  (i) Methods for resolving disputes.

Â Â Â Â Â  (4)(a) The court shall develop a detailed parenting plan when:

Â Â Â Â Â  (A) So requested by either parent; or

Â Â Â Â Â  (B) The parent or parents are unable to develop a parenting plan.

Â Â Â Â Â  (b) In developing a parenting plan under this subsection, the court may consider only the best interests of the child and the safety of the parties. [1997 c.707 Â§2]

Â Â Â Â Â  107.104 Policy regarding settlement; enforcement of settlement terms; remedies. (1) It is the policy of this state:

Â Â Â Â Â  (a) To encourage the settlement of suits for marital annulment, dissolution or separation; and

Â Â Â Â Â  (b) For courts to enforce the terms of settlements described in subsection (2) of this section to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (2) In a suit for marital annulment, dissolution or separation, the court may enforce the terms set forth in a stipulated judgment signed by the parties, a judgment resulting from a settlement on the record or a judgment incorporating a marital settlement agreement:

Â Â Â Â Â  (a) As contract terms using contract remedies;

Â Â Â Â Â  (b) By imposing any remedy available to enforce a judgment, including but not limited to contempt; or

Â Â Â Â Â  (c) By any combination of the provisions of paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (3) A party may seek to enforce an agreement and obtain remedies described in subsection (2) of this section by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under subsection (2)(b) of this section is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (4) Nothing in subsection (2) or (3) of this section limits a partyÂs ability, in a separate proceeding, to file a motion to set aside, alter or modify a judgment under ORS 107.135 or to seek enforcement of an ancillary agreement to the judgment. [2001 c.203 Â§2; 2003 c.576 Â§108]

Â Â Â Â Â  107.105 Provisions of judgment. (1) Whenever the court renders a judgment of marital annulment, dissolution or separation, the court may provide in the judgment:

Â Â Â Â Â  (a) For the future care and custody, by one party or jointly, of all minor children of the parties born, adopted or conceived during the marriage, and for minor children born to the parties prior to the marriage, as the court may deem just and proper under ORS 107.137. The court may hold a hearing to decide the custody issue prior to any other issues. When appropriate, the court shall recognize the value of close contact with both parents and encourage joint parental custody and joint responsibility for the welfare of the children.

Â Â Â Â Â  (b) For parenting time rights of the parent not having custody of such children, and for visitation rights pursuant to a petition filed under ORS 109.119. When a parenting plan has been developed as required by ORS 107.102, the court shall review the parenting plan and, if approved, incorporate the parenting plan into the courtÂs final order. When incorporated into a final order, the parenting plan is determinative of parenting time rights. If the parents have been unable to develop a parenting plan or if either of the parents requests the court to develop a detailed parenting plan, the court shall develop the parenting plan in the best interest of the child, ensuring the noncustodial parent sufficient access to the child to provide for appropriate quality parenting time and assuring the safety of the parties, if implicated. The court may deny parenting time to the noncustodial parent under this subsection only if the court finds that parenting time would endanger the health or safety of the child. The court shall recognize the value of close contact with both parents and encourage, when practicable, joint responsibility for the welfare of such children and extensive contact between the minor children of the divided marriage and the parties. If the court awards parenting time to a noncustodial parent who has committed abuse, the court shall make adequate provision for the safety of the child and the other parent in accordance with the provisions of ORS 107.718 (6).

Â Â Â Â Â  (c) For the support of the children of the marriage by the parties. In ordering child support, the formula established by ORS 25.270 to 25.287 shall apply. The court may at any time require an accounting from the custodial parent with reference to the use of the money received as child support. The court is not required to order support for any minor child who has become self-supporting, emancipated or married, or who has ceased to attend school after becoming 18 years of age.

Â Â Â Â Â  (d) For spousal support, an amount of money for a period of time as may be just and equitable for one party to contribute to the other, in gross or in installments or both. The court may approve an agreement for the entry of an order for the support of a party. In making the spousal support order, the court shall designate one or more categories of spousal support and shall make findings of the relevant factors in the decision. The court may order:

Â Â Â Â Â  (A) Transitional spousal support as needed for a party to attain education and training necessary to allow the party to prepare for reentry into the job market or for advancement therein. The factors to be considered by the court in awarding transitional spousal support include but are not limited to:

Â Â Â Â Â  (i) The duration of the marriage;

Â Â Â Â Â  (ii) A partyÂs training and employment skills;

Â Â Â Â Â  (iii) A partyÂs work experience;

Â Â Â Â Â  (iv) The financial needs and resources of each party;

Â Â Â Â Â  (v) The tax consequences to each party;

Â Â Â Â Â  (vi) A partyÂs custodial and child support responsibilities; and

Â Â Â Â Â  (vii) Any other factors the court deems just and equitable.

Â Â Â Â Â  (B) Compensatory spousal support when there has been a significant financial or other contribution by one party to the education, training, vocational skills, career or earning capacity of the other party and when an order for compensatory spousal support is otherwise just and equitable in all of the circumstances. The factors to be considered by the court in awarding compensatory spousal support include but are not limited to:

Â Â Â Â Â  (i) The amount, duration and nature of the contribution;

Â Â Â Â Â  (ii) The duration of the marriage;

Â Â Â Â Â  (iii) The relative earning capacity of the parties;

Â Â Â Â Â  (iv) The extent to which the marital estate has already benefited from the contribution;

Â Â Â Â Â  (v) The tax consequences to each party; and

Â Â Â Â Â  (vi) Any other factors the court deems just and equitable.

Â Â Â Â Â  (C) Spousal maintenance as a contribution by one spouse to the support of the other for either a specified or an indefinite period. The factors to be considered by the court in awarding spousal maintenance include but are not limited to:

Â Â Â Â Â  (i) The duration of the marriage;

Â Â Â Â Â  (ii) The age of the parties;

Â Â Â Â Â  (iii) The health of the parties, including their physical, mental and emotional condition;

Â Â Â Â Â  (iv) The standard of living established during the marriage;

Â Â Â Â Â  (v) The relative income and earning capacity of the parties, recognizing that the wage earnerÂs continuing income may be a basis for support distinct from the income that the supported spouse may receive from the distribution of marital property;

Â Â Â Â Â  (vi) A partyÂs training and employment skills;

Â Â Â Â Â  (vii) A partyÂs work experience;

Â Â Â Â Â  (viii) The financial needs and resources of each party;

Â Â Â Â Â  (ix) The tax consequences to each party;

Â Â Â Â Â  (x) A partyÂs custodial and child support responsibilities; and

Â Â Â Â Â  (xi) Any other factors the court deems just and equitable.

Â Â Â Â Â  (e) For the delivery to one party of such partyÂs personal property in the possession or control of the other at the time of the giving of the judgment.

Â Â Â Â Â  (f) For the division or other disposition between the parties of the real or personal property, or both, of either or both of the parties as may be just and proper in all the circumstances. A retirement plan or pension or an interest therein shall be considered as property. The court shall consider the contribution of a spouse as a homemaker as a contribution to the acquisition of marital assets. There is a rebuttable presumption that both spouses have contributed equally to the acquisition of property during the marriage, whether such property is jointly or separately held. Subsequent to the filing of a petition for annulment or dissolution of marriage or separation, the rights of the parties in the marital assets shall be considered a species of coownership, and a transfer of marital assets under a judgment of annulment or dissolution of marriage or of separation entered on or after October 4, 1977, shall be considered a partitioning of jointly owned property. The court shall require full disclosure of all assets by the parties in arriving at a just property division. In arriving at a just and proper division of property, the court shall consider reasonable costs of sale of assets, taxes and any other costs reasonably anticipated by the parties. If a spouse has been awarded spousal support in lieu of a share of property, the court shall so state on the record, and shall order the obligor to provide for and maintain life insurance in an amount commensurate with the obligation and designating the obligee as beneficiary for the duration of the obligation. If the obligor dies prior to the termination of such support and such insurance is not in force, the court may modify the method of payment of spousal support under the judgment or order of support from installments to a lump sum payment to the obligee from the estate of the obligor in an amount commensurate with the present value of the spousal support at the time of death. The obligee or attorney of the obligee shall cause a certified copy of the judgment to be delivered to the life insurance company or companies. If the obligee or the attorney of the obligee delivers a true copy of the judgment to the life insurance company or companies, identifying the policies involved and requesting such notification under this section, the company or companies shall notify the obligee, as beneficiary of the insurance policy, whenever the policyholder takes any action that will change the beneficiary or reduce the benefits of the policy. Either party may request notification by the insurer when premium payments have not been made. If the obligor is ordered to provide for and maintain life insurance, the obligor shall provide to the obligee a true copy of the policy. The obligor shall also provide to the obligee written notice of any action that will reduce the benefits or change the designation of the beneficiaries under the policy.

Â Â Â Â Â  (g) For the creation of trusts as follows:

Â Â Â Â Â  (A) For the appointment of one or more trustees to hold, control and manage for the benefit of the children of the parties, of the marriage or otherwise, such of the real or personal property of either or both of the parties, as the court may order to be allocated or appropriated to their support and welfare; and to collect, receive, expend, manage or invest any sum of money awarded for the support and welfare of minor children of the parties.

Â Â Â Â Â  (B) For the appointment of one or more trustees to hold, manage and control such amount of money or such real or personal property of either or both of the parties, as may be set aside, allocated or appropriated for the support of a party.

Â Â Â Â Â  (C) For the establishment of the terms of the trust and provisions for the disposition or distribution of such money or property to or between the parties, their successors, heirs and assigns after the purpose of the trust has been accomplished. Upon petition of a party or a person having an interest in the trust showing a change of circumstances warranting a change in the terms of the trust, the court may make and direct reasonable modifications in its terms.

Â Â Â Â Â  (h) To change the name of either spouse to a name the spouse held before the marriage. The court shall order a change if it is requested by the affected party.

Â Â Â Â Â  (i) For a money award for any sums of money found to be then remaining unpaid upon any order or limited judgment entered under ORS 107.095. If a limited judgment was entered under ORS 107.095, the limited judgment shall continue to be enforceable for any amounts not paid under the limited judgment unless those amounts are included in the money award made by the general judgment.

Â Â Â Â Â  (j) For an award of reasonable attorney fees and costs and expenses reasonably incurred in the action in favor of a party or in favor of a partyÂs attorney.

Â Â Â Â Â  (2) In determining the proper amount of support and the proper division of property under subsection (1)(c), (d) and (f) of this section, the court may consider evidence of the tax consequences on the parties of its proposed judgment.

Â Â Â Â Â  (3) Upon the filing of the judgment, the property division ordered shall be deemed effective for all purposes. This transfer by judgment, which shall effect solely owned property transferred to the other spouse as well as commonly owned property in the same manner as would a declaration of a resulting trust in favor of the spouse to whom the property is awarded, shall not be deemed a taxable sale or exchange.

Â Â Â Â Â  (4) If an appeal is taken from a judgment of annulment or dissolution of marriage or of separation or from any part of a judgment rendered in pursuance of the provisions of ORS 107.005 to 107.086, 107.095, 107.105, 107.115 to 107.174, 107.405, 107.425, 107.445 to 107.520, 107.540 and 107.610, the court rendering the judgment may provide in a supplemental judgment for any relief provided for in ORS 107.095 and shall provide that the relief granted in the judgment is to be in effect only during the pendency of the appeal. A supplemental judgment under this subsection may be enforced as provided in ORS 33.015 to 33.155 and ORS chapter 18. A supplemental judgment under this subsection may be appealed in the same manner as provided for supplemental judgments modifying a domestic relations judgment under ORS 19.275.

Â Â Â Â Â  (5) If an appeal is taken from the judgment or other appealable order in a suit for annulment or dissolution of a marriage or for separation, and the appellate court awards costs and disbursements to a party, it may also award to that party, as part of the costs, such additional sum of money as it may adjudge reasonable as an attorney fee on the appeal.

Â Â Â Â Â  (6) If, as a result of a suit for the annulment or dissolution of a marriage or for separation, the parties to such suit become owners of an undivided interest in any real or personal property, or both, either party may maintain supplemental proceedings by filing a petition in such suit for the partition of such real or personal property, or both, within two years from the entry of the judgment, showing among other things that the original parties to the judgment and their joint or several creditors having a lien upon any such real or personal property, if any there be, constitute the sole and only necessary parties to such supplemental proceedings. The procedure in the supplemental proceedings, so far as applicable, shall be the procedure provided in ORS 105.405, for the partition of real property, and the court granting the judgment shall have in the first instance and retain jurisdiction in equity therefor. [1971 c.280 Â§13; 1973 c.502 Â§8; 1975 c.722 Â§1; 1975 c.733 Â§2; 1977 c.205 Â§2; 1977 c.847 Â§2; 1977 c.878 Â§2a; 1979 c.144 Â§2; 1981 c.775 Â§1; 1983 c.728 Â§2; 1987 c.795 Â§9; 1987 c.885 Â§2; 1989 c.811 Â§6; 1993 c.315 Â§1; 1993 c.716 Â§3; 1995 c.22 Â§1; 1995 c.608 Â§3; 1997 c.22 Â§1; 1997 c.71 Â§19; 1997 c.707 Â§7; 1999 c.587 Â§1; 1999 c.762 Â§1; 2001 c.873 Â§5; 2003 c.576 Â§109; 2005 c.536 Â§7; 2005 c.568 Â§29]

Â Â Â Â Â  107.106 Provisions of order or judgment providing for custody, parenting time, visitation or support of child. (1) An order or judgment providing for the custody, parenting time, visitation or support of a child under ORS chapter 25, 107, 108, 109 or 110 or ORS 419B.400 or 419C.590 shall include:

Â Â Â Â Â  (a) Provisions addressing the issues of:

Â Â Â Â Â  (A) Payment of uninsured medical expenses of the child;

Â Â Â Â Â  (B) Maintenance of insurance or other security for support; and

Â Â Â Â Â  (C) Maintenance of a health benefit plan for the child under ORS 25.321 to 25.343.

Â Â Â Â Â  (b) A statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  The terms of child support and parenting time (visitation) are designed for the childÂs benefit and not the parentsÂ benefit. You must pay support even if you are not receiving visitation. You must comply with visitation orders even if you are not receiving child support.

Â Â Â Â Â  Violation of child support orders and visitation orders is punishable by fine, imprisonment or other penalties.

Â Â Â Â Â  Publicly funded help is available to establish, enforce and modify child support orders. Paternity establishment services are also available. Contact your local district attorney or the Department of Justice at (503) 373-7300 for information.

Â Â Â Â Â  Publicly funded help may be available to establish, enforce and modify visitation orders. Forms are available to enforce visitation orders. Contact the domestic relations court clerk or civil court clerk for information.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) The court or administrative law judge shall ensure the creation and filing of an order or judgment that complies with this section.

Â Â Â Â Â  (3) This section does not apply to an action undertaken by the Division of Child Support of the Department of Justice or a district attorney under ORS 25.080. [1995 c.800 Â§9; 1997 c.249 Â§36; 1997 c.707 Â§8; 2003 c.73 Â§49a; 2003 c.75 Â§83; 2003 c.637 Â§17]

Â Â Â Â Â  107.107 [1981 c.775 Â§4; repealed by 1983 c.728 Â§9]

Â Â Â Â Â  107.108 Support or maintenance for child attending school; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild attending schoolÂ means a child of the parties who:

Â Â Â Â Â  (A) Is unmarried;

Â Â Â Â Â  (B) Is 18 years of age or older and under 21 years of age;

Â Â Â Â Â  (C) Is making satisfactory academic progress as defined by the school that the child attends; and

Â Â Â Â Â  (D) Has a course load that is no less than one-half of the load that is determined by the school to constitute full-time enrollment.

Â Â Â Â Â  (b) ÂRegularly scheduled breakÂ means:

Â Â Â Â Â  (A) A summer semester or term;

Â Â Â Â Â  (B) A period of time not exceeding four months between graduation from or completion of school and the beginning of the next regularly scheduled term, semester or course of study at school;

Â Â Â Â Â  (C) A period of time between the end and beginning of regularly scheduled consecutive school semesters, terms or courses of study; or

Â Â Â Â Â  (D) Any other scheduled break between courses of study that is defined by the school as a regularly scheduled break.

Â Â Â Â Â  (c) ÂSchoolÂ means:

Â Â Â Â Â  (A) An educational facility such as a high school, community college, four-year college or university;

Â Â Â Â Â  (B) A course of professional, vocational or technical training, including the Job Corps, designed to fit the child for gainful employment; or

Â Â Â Â Â  (C) A high school equivalency course, including but not limited to a General Educational Development (GED) program, an educational program for grade 12 or below and home schooling.

Â Â Â Â Â  (2) A support order entered or modified under this chapter or under ORS chapter 25, 108, 109, 110, 125, 416, 419B or 419C may require either parent, or both of them, to provide for the support or maintenance of a child attending school.

Â Â Â Â Â  (3) Notwithstanding ORS 416.407, a child attending school is a party to any legal proceeding related to the support order. A child attending school may:

Â Â Â Â Â  (a) Apply for services under ORS 25.080:

Â Â Â Â Â  (A) If a support order provides for the support or maintenance of the child attending school; or

Â Â Â Â Â  (B) In accordance with rules adopted by the Department of Justice;

Â Â Â Â Â  (b) Request a judicial or administrative modification of the child support amount or may receive notice of and participate in any modification proceeding; and

Â Â Â Â Â  (c) Agree, in the same manner as an obligee under ORS 25.020 (12), that payments not made to the Department of Justice should be credited for amounts that would have been paid to the child attending school if the payments had been made to the department.

Â Â Â Â Â  (4) Regardless of whether the child is a child attending school, an unmarried child who is 18 years of age or older and under 21 years of age:

Â Â Â Â Â  (a) Is a necessary party to a judicial proceeding under ORS 107.085, 107.135, 107.431, 108.110, 109.103 or 109.165 in which the childÂs parents are parties and the court has authority to order or modify support for a child attending school; and

Â Â Â Â Â  (b) May request notice of any proceeding initiated by the administrator to modify a support order that may affect the childÂs rights as a child attending school. To receive notice, the child shall provide an address to the administrator, and the administrator shall notify the child of any modification proceeding by first class mail. To be a party to a proceeding, the child must send a written request to the administrator within 30 days after the date of the notice of the proceeding.

Â Â Â Â Â  (5)(a) If a support order provides for the support or maintenance of a child attending school and the child qualifies as a child attending school, unless good cause is found for the distribution of the payment to be made in some other manner, support shall be distributed to the child if services are being provided under ORS 25.080 or shall be paid directly to the child if those services are not being provided.

Â Â Â Â Â  (b) Unless otherwise ordered by the court, administrator or administrative law judge, when there are multiple children for whom support is ordered, the amount distributed or paid directly to a child attending school is a prorated share based on the number of children for whom support is ordered. However, if, due to a parenting time or split custody arrangement, support was not paid to the parent having primary physical custody of the child before the child turned 18 years of age, support may not be distributed or paid directly to the child attending school unless the support order is modified.

Â Â Â Â Â  (c) The Department of Justice shall adopt rules to define good cause and circumstances under which the administrator or administrative law judge may allocate support by other than a prorated share and to determine how support is to be allocated in those circumstances.

Â Â Â Â Â  (6)(a) For support payments to continue to be distributed or paid directly to the child attending school, the child shall provide to each parent ordered to pay support and, if services are being provided under ORS 25.080, to the department:

Â Â Â Â Â  (A) Written notice of the childÂs intent to attend or continue to attend school. The child shall provide the notice before reaching 18 years of age. The notice must include the name of the school and the expected graduation date or date when the child will stop attending classes. If the child changes schools, the child shall provide the information required by this subsection concerning the subsequent school before the expected graduation date or date when the child will stop attending classes at the previous school.

Â Â Â Â Â  (B) Written consent that:

Â Â Â Â Â  (i) Is directed to the childÂs school and is in a form consistent with state and federal requirements that restrict disclosure of student records;

Â Â Â Â Â  (ii) Gives the school authority to disclose to each parent ordered to pay support the childÂs enrollment status, whether the child is maintaining satisfactory academic progress, a list of courses in which the child is enrolled and the childÂs grades; and

Â Â Â Â Â  (iii) States that the disclosure is for the purpose of permitting each parent to verify the childÂs compliance with the requirements of this section.

Â Â Â Â Â  (b) The child shall provide the written consent form described in paragraph (a)(B) of this subsection within 30 days after the beginning of the first term or semester after the child reaches 18 years of age, at the beginning of each academic year thereafter and as otherwise required by the school to disclose the information under this section.

Â Â Â Â Â  (c) If an order of nondisclosure of information has been entered concerning the child under ORS 25.020, the child may provide the information described in paragraph (a)(B) of this subsection in the manner established by the department by rule.

Â Â Â Â Â  (7) Each parent ordered to pay support shall continue to make support payments, to be distributed or paid directly, to the child during regularly scheduled breaks as long as the child intends to continue attending school the next scheduled term or semester.

Â Â Â Â Â  (8) A parentÂs obligation to pay support to a child attending school is suspended when:

Â Â Â Â Â  (a) The child has reached 18 years of age and has not provided written notice of the childÂs intent to attend or continue to attend school, or the child has graduated or reached the date to stop attending classes, as provided under subsection (6)(a)(A) of this section;

Â Â Â Â Â  (b)(A) Services are not being provided under ORS 25.080;

Â Â Â Â Â  (B) The parent has provided the child with a written notice of the parentÂs intent to stop paying support directly to the child because the child is no longer a child attending school or the child has not provided the written consent required by subsection (6)(a)(B) of this section; and

Â Â Â Â Â  (C) Thirty days have passed since the parent provided the notice to the child and the parent has not received:

Â Â Â Â Â  (i) Written confirmation from the school that the child is enrolled in the school and is a child attending school; or

Â Â Â Â Â  (ii) The written consent from the child as required by subsection (6)(a)(B) of this section;

Â Â Â Â Â  (c)(A) Services are being provided under ORS 25.080;

Â Â Â Â Â  (B) A parent ordered to pay support has provided the department with written notice that the child is no longer a child attending school or that the child has not provided the written consent required by subsection (6)(a)(B) of this section;

Â Â Â Â Â  (C) The department has provided written notice to the child requiring:

Â Â Â Â Â  (i) Written confirmation, on a form developed by the department, from the school that the child is enrolled in the school and is a child attending school; and

Â Â Â Â Â  (ii) Proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support; and

Â Â Â Â Â  (D) Thirty days have passed since the department provided the notice to the child and the department has not received:

Â Â Â Â Â  (i) Written confirmation from the school that the child is enrolled in the school and is a child attending school; or

Â Â Â Â Â  (ii) Proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support.

Â Â Â Â Â  (9) When a parentÂs support obligation has been suspended under subsection (8) of this section, the obligation is reinstated:

Â Â Â Â Â  (a) If services are not being provided under ORS 25.080, effective on the date the parent receives written confirmation from the school that the child is enrolled in the school and is a child attending school and receives the written consent from the child as required by subsection (6)(a)(B) of this section; or

Â Â Â Â Â  (b) If services are being provided under ORS 25.080, effective on the date the department receives written confirmation from the school that the child is enrolled in the school and is a child attending school and receives proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support.

Â Â Â Â Â  (10) If a parent ordered to pay support is paying a prorated share under subsection (5) of this section and that obligation is suspended under subsection (8) of this section, the parent shall pay to the obligee the amount previously paid to the child attending school until such time as the support order is modified. The suspension of a parentÂs obligation to pay support to a child attending school is a substantial change of circumstances for purposes of modifying a support order. In a proceeding to modify a support order, the court, administrator or administrative law judge may order a modified amount of support and may order an amount of support to be paid in the event that a support obligation is reinstated under subsection (9) of this section.

Â Â Â Â Â  (11)(a) If services are being provided under ORS 25.080 and the department has suspended a support obligation under subsection (8) of this section or reinstated a support obligation under subsection (9) of this section, a party may request administrative review of the action within 30 days after the date of the notice that the department has suspended or reinstated the support obligation.

Â Â Â Â Â  (b) The department may adopt rules specifying the issues that may be considered on review.

Â Â Â Â Â  (c) A party may appeal the departmentÂs decision on review under ORS 183.484.

Â Â Â Â Â  (12)(a) Notwithstanding any other provision of this section, if a parent who is required to provide for the support or maintenance of a child attending school has established a higher education savings plan for the childÂs continued education, the court may order payment in accordance with the plan instead of ordering support that would otherwise be distributed or paid directly to the child under this section.

Â Â Â Â Â  (b) If the court orders payment in accordance with the plan, the court may not order compliance with or payment of that provision of the order through the department.

Â Â Â Â Â  (c) As used in this subsection, Âhigher education savings planÂ means a tax-advantaged account established by a parent on behalf of a child for the purpose of paying qualified higher education expenses of the child at eligible educational institutions.

Â Â Â Â Â  (13) A support order that provides for the support or maintenance of a child attending school is subject to this section regardless of when the support order was entered.

Â Â Â Â Â  (14) A support order that provides for the support or maintenance of a child attending school is intended to recognize the importance of continuing education for a child over 18 years of age who does not benefit from an intact family or who has been removed from the household. While support may serve to supplement the resources available to the child attending school, it is not intended to replace other resources or meet all of the financial needs of a child attending school. [1973 c.827 Â§12b; 1981 c.669 Â§1; 1989 c.518 Â§1; 1995 c.343 Â§21; 1997 c.704 Â§51; 2003 c.73 Â§50a; 2003 c.75 Â§84; 2003 c.576 Â§110; 2005 c.591 Â§1]

Â Â Â Â Â  107.110 [Amended by 1965 c.603 Â§4; 1969 c.179 Â§1; 1969 c.198 Â§54; 1969 c.591 Â§284; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.111 When parents equally responsible for funeral expenses of child. Whenever a court imposes upon the parents of a person under 18 years of age a shared obligation to support the person financially, the parents, unless the order creating the obligation of support specifically provides otherwise, shall be equally responsible financially for funeral expenses resulting from the death of the person before reaching the age of 18 years. [1983 c.728 Â§8]

Â Â Â Â Â  107.115 Effect of judgment; effective date; appeal pending upon death of party. (1) A judgment of annulment or dissolution of a marriage restores the parties to the status of unmarried persons, unless a party is married to another person. The judgment gives the court jurisdiction to award, to be effective immediately, the relief provided by ORS 107.105. The judgment shall revoke a will pursuant to the provisions of ORS 112.315.

Â Â Â Â Â  (2) The marriage relationship is terminated when the court signs the judgment of dissolution of marriage.

Â Â Â Â Â  (3)(a) The Court of Appeals or Supreme Court shall continue to have jurisdiction of an appeal pending at the time of the death of either party. The appeal may be continued by the personal representative of the deceased party. The attorney of record on the appeal, for the deceased party, may be allowed a reasonable attorney fee, to be paid from the decedentÂs estate. However, costs on appeal may not be awarded to either party.

Â Â Â Â Â  (b) The Court of Appeals or Supreme Court shall have the power to determine finally all matters presented on such appeal. Before making final disposition, the Court of Appeals or Supreme Court may refer the proceeding back to the trial court for such additional findings of fact as are required. [1971 c.280 Â§14; 1981 c.537 Â§2; 1987 c.586 Â§26; 1993 c.149 Â§1; 1999 c.569 Â§3; 2003 c.576 Â§111]

Â Â Â Â Â  107.118 Definitions for ORS 107.118 to 107.131. As used in ORS 107.118 to 107.131:

Â Â Â Â Â  (1) ÂDesignation of beneficiaryÂ means the naming of a person in a governing instrument for the purpose of a transfer of moneys or other benefits upon the death of the principal.

Â Â Â Â Â  (2) ÂGoverning instrumentÂ means a policy of life insurance executed by a principal before a suit for marital dissolution, separation or annulment or a document executed by the principal before a suit for marital dissolution, separation or annulment for the purpose of designating a beneficiary under:

Â Â Â Â Â  (a) An employee pension benefit plan, as defined in 29 U.S.C. 1002 (2) for the purposes of the Employee Retirement Income Security Act of 1974;

Â Â Â Â Â  (b) A public retirement system of a public body, as defined in ORS 174.109, or of any other state or local government;

Â Â Â Â Â  (c) A federal retirement system created by the federal government for any officer or employee of the United States, including any person retired from service in the United States Civil Service, the Armed Forces of the United States or any agency or subdivision thereof;

Â Â Â Â Â  (d) A deferred compensation plan under section 457 of the Internal Revenue Code;

Â Â Â Â Â  (e) An individual retirement account, annuity or trust or simplified employee pension under section 408 or 408A of the Internal Revenue Code;

Â Â Â Â Â  (f) An employee annuity, including custodial accounts treated as annuities, under section 403(a) or (b) of the Internal Revenue Code; or

Â Â Â Â Â  (g) A retirement account, stock certificate, mutual fund account, bank account or other financial account that is not jointly owned by the principal and the principalÂs spouse and that is payable or transferable upon the death of the principal.

Â Â Â Â Â  (3) ÂPrincipalÂ means the person who designates a beneficiary in a governing instrument and who is a party to a suit for marital dissolution, separation or annulment.

Â Â Â Â Â  (4) ÂRelative of the spouseÂ means a person who is related to a spouse by blood, adoption or marriage and who is not related to the principal by blood, adoption or marriage.

Â Â Â Â Â  (5) ÂSpouseÂ means a person who is or was married to the principal. [2005 c.285 Â§2]

Â Â Â Â Â  Note: 107.118 to 107.131 were added to and made a part of ORS chapter 107 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.120 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.121 Revocation of designation of beneficiary upon entry of judgment. (1) A judgment of dissolution, separation or annulment may revoke a designation of beneficiary made by a principal in favor of a spouse or a relative of the spouse if the designation of beneficiary is revocable as described in subsection (2) of this section.

Â Â Â Â Â  (2) A designation of beneficiary is revocable for the purposes of this section if the principal at the time of the judgment may, by law or under the terms of the instrument, cancel or change the designation of beneficiary.

Â Â Â Â Â  (3) A designation of beneficiary is revocable for the purposes of this section without regard to whether the principal is:

Â Â Â Â Â  (a) Competent at the time of the entry of judgment; or

Â Â Â Â Â  (b) Able to designate the principal in place of the spouse or in place of the relative of the spouse.

Â Â Â Â Â  (4) The revocation of a designation of beneficiary under this section becomes effective upon entry of the judgment. [2005 c.285 Â§3]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.124 Effect of revocation. If a designation of beneficiary is revoked under ORS 107.121, the designation of beneficiary must be given effect as if the spouse or the relative of the spouse had predeceased the principal. [2005 c.285 Â§4]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.125 [1965 c.386 Â§3; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.126 [1971 c.280 Â§15; 1993 c.716 Â§4; 1993 c.763 Â§7; 1997 c.801 Â§148; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  107.127 Notice of revocation; payments made under governing instrument. (1) A person is not liable for having made a payment to a beneficiary designated in a governing instrument, or for having taken any other action in good-faith reliance on the governing instrument, unless the person has received written notice of the revocation of designation of beneficiary under ORS 107.121.

Â Â Â Â Â  (2) Written notice of the revocation under this section shall be mailed to the home or office of the person by regular United States mail or be given by a means designed to provide the person with notice of the revocation.

Â Â Â Â Â  (3) Upon receipt of written notice of the revocation under this section, a person may pay the amount owed under a governing instrument to any court in which probate proceedings for the estate of the principal are pending. If probate proceedings for the estate of the principal have not been commenced, the person may pay the amount to the circuit court for the county in which the principal resided at the time of death. The court shall hold the funds and shall order disbursement in accordance with the courtÂs determination of the effect on the judgment of dissolution, separation or annulment. Payments made to the court under this section discharge the person making the payment from all claims for the amount paid to the court. [2005 c.285 Â§5]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.130 [Amended by 1961 c.429 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.131 Conveyance or release of contingent or expectant interests. In addition to the revocation of designation of beneficiary under ORS 107.121, a judgment of dissolution, separation or annulment may require conveyance or release of contingent or expectant interests, including right of survivorship, that are necessary to effectuate a division of assets between the principal and the spouse in the marital dissolution, separation or annulment. [2005 c.285 Â§6]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.135 Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies. (1) The court may at any time after a judgment of annulment or dissolution of marriage or of separation is granted, upon the motion of either party and after service of notice on the other party in the manner provided by ORCP 7, and after notice to the Division of Child Support when required under subsection (9) of this section:

Â Â Â Â Â  (a) Set aside, alter or modify any portion of the judgment that provides for the appointment and duties of trustees, for the custody, parenting time, visitation, support and welfare of the minor children and the children attending school, as defined in ORS 107.108, including any health or life insurance provisions, for the support of a party or for life insurance under ORS 107.820 or 107.830;

Â Â Â Â Â  (b) Make an order, after service of notice to the other party, providing for the future custody, support and welfare of minor children residing in the state, who, at the time the judgment was given, were not residents of the state, or were unknown to the court or were erroneously omitted from the judgment;

Â Â Â Â Â  (c) Terminate a duty of support toward any minor child who has become self-supporting, emancipated or married;

Â Â Â Â Â  (d) After service of notice on the child in the manner provided by law for service of a summons, suspend future support for any child who has ceased to be a child attending school as defined in ORS 107.108; and

Â Â Â Â Â  (e) Set aside, alter or modify any portion of the judgment that provides for a property award based on the enhanced earning capacity of a party that was awarded before October 23, 1999. A property award may be set aside, altered or modified under this paragraph:

Â Â Â Â Â  (A) When the person with the enhanced earning capacity makes a good faith career change that results in less income;

Â Â Â Â Â  (B) When the income of the person with the enhanced earning capacity decreases due to circumstances beyond the personÂs control; or

Â Â Â Â Â  (C) Under such other circumstances as the court deems just and proper.

Â Â Â Â Â  (2) When a party moves to set aside, alter or modify the child support provisions of the judgment:

Â Â Â Â Â  (a) The party shall state in the motion, to the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving children of the marriage, including one brought under ORS 25.287, 107.431, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving children of the marriage, other than the judgment the party is moving to set aside, alter or modify.

Â Â Â Â Â  (b) The party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

Â Â Â Â Â  (3) In a proceeding under this section to reconsider the spousal or child support provisions of the judgment, the following provisions apply:

Â Â Â Â Â  (a) A substantial change in economic circumstances of a party, which may include, but is not limited to, a substantial change in the cost of reasonable and necessary expenses to either party, is sufficient for the court to reconsider its order of support, except that an order of compensatory spousal support may only be modified upon a showing of an involuntary, extraordinary and unanticipated change in circumstances that reduces the earning capacity of the paying spouse.

Â Â Â Â Â  (b) If the judgment provided for a termination or reduction of spousal support at a designated age in anticipation of the commencement of pension, Social Security or other entitlement payments, and if the obligee is unable to obtain the anticipated entitlement payments, that inability is sufficient change in circumstances for the court to reconsider its order of support.

Â Â Â Â Â  (c) If Social Security is considered in lieu of spousal support or partial spousal support, the court shall determine the amount of Social Security the party is eligible to collect. The court shall take into consideration any pension, retirement or other funds available to either party to effect an equitable distribution between the parties and shall also take into consideration any reduction of entitlement caused by taking early retirement.

Â Â Â Â Â  (4) In considering under this section whether a change in circumstances exists sufficient for the court to reconsider spousal or child support provisions of a judgment, the following provisions apply:

Â Â Â Â Â  (a) The court or administrator, as defined in ORS 25.010, shall consider income opportunities and benefits of the respective parties from all sources, including but not limited to:

Â Â Â Â Â  (A) The reasonable opportunity of each party, the obligor and obligee respectively, to acquire future income and assets.

Â Â Â Â Â  (B) Retirement benefits available to the obligor and to the obligee.

Â Â Â Â Â  (C) Other benefits to which the obligor is entitled, such as travel benefits, recreational benefits and medical benefits, contrasted with benefits to which the obligee is similarly entitled.

Â Â Â Â Â  (D) Social Security benefits paid to a child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement if the benefits:

Â Â Â Â Â  (i) Were not previously considered in the child support order; or

Â Â Â Â Â  (ii) Were considered in an action initiated before May 12, 2003.

Â Â Â Â Â  (E) Apportioned VeteransÂ benefits or SurvivorsÂ and DependentsÂ Educational Assistance under 38 U.S.C. chapter 35 paid to a child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement if the benefits:

Â Â Â Â Â  (i) Were not previously considered in the child support order; or

Â Â Â Â Â  (ii) Were considered in an action initiated before May 12, 2003.

Â Â Â Â Â  (b) If the motion for modification is one made by the obligor to reduce or terminate support, and if the obligee opposes the motion, the court shall not find a change in circumstances sufficient for reconsideration of support provisions, if the motion is based upon a reduction of the obligorÂs financial status resulting from the obligorÂs taking voluntary retirement, partial voluntary retirement or any other voluntary reduction of income or self-imposed curtailment of earning capacity, if it is shown that such action of the obligor was not taken in good faith but was for the primary purpose of avoiding the support obligation. In any subsequent motion for modification, the court shall deny the motion if the sole basis of the motion for modification is the termination of voluntarily taken retirement benefits and the obligor previously has been found not to have acted in good faith.

Â Â Â Â Â  (c) The court shall consider the following factors in deciding whether the actions of the obligor were not in Âgood faithÂ:

Â Â Â Â Â  (A) Timing of the voluntary retirement or other reduction in financial status to coincide with court action in which the obligee seeks or is granted an increase in spousal support.

Â Â Â Â Â  (B) Whether all or most of the income producing assets and property were awarded to the obligor, and spousal support in lieu of such property was awarded to the obligee.

Â Â Â Â Â  (C) Extent of the obligorÂs dissipation of funds and assets prior to the voluntary retirement or soon after filing for the change of circumstances based on retirement.

Â Â Â Â Â  (D) If earned income is reduced and absent dissipation of funds or large gifts, whether the obligor has funds and assets from which the spousal support could have been paid.

Â Â Â Â Â  (E) Whether the obligor has given gifts of substantial value to others, including a current spouse, to the detriment of the obligorÂs ability to meet the preexisting obligation of spousal support.

Â Â Â Â Â  (5) Upon terminating a duty of spousal support, a court shall make specific findings of the basis for the termination and shall include the findings in the judgment order.

Â Â Â Â Â  (6) Any modification of child or spousal support granted because of a change of circumstances may be ordered effective retroactive to the date the motion for modification was served or to any date thereafter.

Â Â Â Â Â  (7) The judgment is final as to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment. The court may not set aside, alter or modify any portion of the judgment that provides for any payment of money, either for minor children or for the support of a party, that has accrued before the motion is served. However:

Â Â Â Â Â  (a) The court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child; and

Â Â Â Â Â  (b) The court may allow, as provided in the rules of the Child Support Program, a dollar-for-dollar credit against child support arrearages for any lump sum Social Security or VeteransÂ benefits paid retroactively to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of an obligorÂs disability or retirement.

Â Â Â Â Â  (8) In a proceeding under subsection (1) of this section, the court may assess against either party a reasonable attorney fee and costs for the benefit of the other party. If a party is found to have acted in bad faith, the court shall order that party to pay a reasonable attorney fee and costs of the defending party.

Â Â Â Â Â  (9) Whenever a motion to establish, modify or terminate child support or satisfy or alter support arrearages is filed and the child support rights of one of the parties or of a child of both of the parties have been assigned to the state, a true copy of the motion shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the motion is filed.

Â Â Â Â Â  (10)(a) Except as provided in ORS 109.701 to 109.834, the courts of Oregon, having once acquired personal and subject matter jurisdiction in a domestic relations action, retain such jurisdiction regardless of any change of domicile.

Â Â Â Â Â  (b) The courts of Oregon, in a proceeding to establish, enforce or modify a child support order, shall recognize the provisions of the federal Full Faith and Credit for Child Support Orders Act (28 U.S.C. 1738B).

Â Â Â Â Â  (11) In a proceeding under this section to reconsider provisions in a judgment relating to custody or parenting time, the court may consider repeated and unreasonable denial of, or interference with, parenting time to be a substantial change of circumstances.

Â Â Â Â Â  (12) In a proceeding under this section to reconsider provisions in a judgment relating to parenting time, the court may suspend or terminate a parentÂs parenting time with a child if the court finds that the parent has abused a controlled substance and that the parenting time is not in the best interests of the child. If a court has suspended or terminated a parentÂs parenting time with a child for reasons described in this subsection, the court may not grant the parent future parenting time until the parent has shown that the reasons for the suspension or termination are resolved and that reinstated parenting time is in the best interests of the child. Nothing in this subsection limits the courtÂs authority under subsection (1)(a) of this section.

Â Â Â Â Â  (13) Within 30 days after service of notice under subsection (1) of this section, the party served shall file a written response with the court.

Â Â Â Â Â  (14)(a) It is the policy of this state:

Â Â Â Â Â  (A) To encourage the settlement of cases brought under this section; and

Â Â Â Â Â  (B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (b) In a proceeding under subsection (1) of this section, the court may enforce the terms set forth in a stipulated order or judgment signed by the parties, an order or judgment resulting from a settlement on the record or an order or judgment incorporating a settlement agreement:

Â Â Â Â Â  (A) As contract terms using contract remedies;

Â Â Â Â Â  (B) By imposing any remedy available to enforce an order or judgment, including but not limited to contempt; or

Â Â Â Â Â  (C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (d) Nothing in paragraph (b) or (c) of this subsection limits a partyÂs ability, in a separate proceeding, to file a motion to modify an order or judgment under subsection (1) of this section or to seek enforcement of an ancillary agreement to the order or judgment. [1971 c.280 Â§16; 1973 c.502 Â§9; 1981 c.775 Â§2a; 1981 c.855 Â§1; 1983 c.728 Â§3; 1983 c.761 Â§9; 1987 c.795 Â§10; 1987 c.885 Â§3; 1989 c.545 Â§1; 1991 c.888 Â§2; 1993 c.315 Â§2; 1995 c.22 Â§2; 1997 c.91 Â§1; 1997 c.475 Â§6; 1997 c.704 Â§52; 1997 c.707 Â§9; 1999 c.80 Â§65; 1999 c.587 Â§2; 1999 c.1030 Â§2; 2001 c.104 Â§32; 2001 c.203 Â§4; 2001 c.334 Â§4; 2003 c.14 Â§41; 2003 c.116 Â§4; 2003 c.419 Â§1; 2003 c.572 Â§13a; 2003 c.576 Â§Â§112,112a,112b; 2005 c.708 Â§6]

Â Â Â Â Â  107.136 Reinstatement of terminated spousal support. Whenever spousal support has been terminated under ORS 107.135, the court has the power to order reinstatement of the support obligation if:

Â Â Â Â Â  (1) The basis for the termination ceases to exist; and

Â Â Â Â Â  (2) The reinstatement motion is filed within the period of time support would have been paid had the support obligation not been terminated. [1991 c.888 Â§1]

Â Â Â Â Â  107.137 Factors considered in determining custody of child. (1) In determining custody of a minor child under ORS 107.105 or 107.135, the court shall give primary consideration to the best interests and welfare of the child. In determining the best interests and welfare of the child, the court shall consider the following relevant factors:

Â Â Â Â Â  (a) The emotional ties between the child and other family members;

Â Â Â Â Â  (b) The interest of the parties in and attitude toward the child;

Â Â Â Â Â  (c) The desirability of continuing an existing relationship;

Â Â Â Â Â  (d) The abuse of one parent by the other;

Â Â Â Â Â  (e) The preference for the primary caregiver of the child, if the caregiver is deemed fit by the court; and

Â Â Â Â Â  (f) The willingness and ability of each parent to facilitate and encourage a close and continuing relationship between the other parent and the child. However, the court may not consider such willingness and ability if one parent shows that the other parent has sexually assaulted or engaged in a pattern of behavior of abuse against the parent or a child and that a continuing relationship with the other parent will endanger the health or safety of either parent or the child.

Â Â Â Â Â  (2) The best interests and welfare of the child in a custody matter shall not be determined by isolating any one of the relevant factors referred to in subsection (1) of this section, or any other relevant factor, and relying on it to the exclusion of other factors. However, if a parent has committed abuse, as defined in ORS 107.705, there is a rebuttable presumption that it is not in the best interests and welfare of the child to award sole or joint custody of the child to the parent who committed the abuse.

Â Â Â Â Â  (3) In determining custody of a minor child under ORS 107.105 or 107.135, the court shall consider the conduct, marital status, income, social environment or life style of either party only if it is shown that any of these factors are causing or may cause emotional or physical damage to the child.

Â Â Â Â Â  (4) No preference in custody shall be given to the mother over the father for the sole reason that she is the mother, nor shall any preference be given to the father over the mother for the sole reason that he is the father. [1975 c.722 Â§2; 1987 c.795 Â§14; 1997 c.707 Â§35; 1999 c.762 Â§2]

Â Â Â Â Â  107.138 Temporary status quo order regarding child custody. (1)(a) A court, upon the motion of a party, may enter a temporary status quo order to either party in a proceeding to modify a judgment that awards custody of a child after:

Â Â Â Â Â  (A) Notifying the other party; and

Â Â Â Â Â  (B) Giving the other party an opportunity to contest issuance of the order.

Â Â Â Â Â  (b) The motion for a temporary status quo order must be supported by an affidavit setting forth with specificity the information required by ORS 109.767 and the person with whom the child has lived during the preceding year and the childÂs current schedule, daily routine and usual place of residence.

Â Â Â Â Â  (c) Notice to the party against whom the motion for the order is sought must be served at least 21 days before the date set for the hearing. The issue at the hearing is limited to a determination of the status quo at the time the motion for the order was filed.

Â Â Â Â Â  (2) A temporary status quo order restrains and enjoins each parent from:

Â Â Â Â Â  (a) Changing the childÂs usual place of residence;

Â Â Â Â Â  (b) Interfering with the present placement and daily schedule of the child;

Â Â Â Â Â  (c) Hiding or secreting the child from the other parent;

Â Â Â Â Â  (d) Interfering with the other parentÂs usual contact and parenting time with the child;

Â Â Â Â Â  (e) Leaving the state with the child without the written permission of the other parent or the permission of the court; or

Â Â Â Â Â  (f) In any manner disturbing the current schedule and daily routine of the child until the motion for modification has been granted or denied.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂChildÂs usual place of residenceÂ means the place where the child is living at the time the motion for the temporary order is filed and has lived continuously for a period of three consecutive months, excluding any periods of time during which the noncustodial parent did exercise, or would otherwise have exercised, parenting time.

Â Â Â Â Â  (b) ÂParentÂs usual contact and parenting time,Â Âpresent placement and daily schedule of the childÂ and Âcurrent schedule and daily routine of the childÂ mean the contact, parenting time, placement, schedule and routine at the time the motion for the temporary order is filed. [1995 c.792 Â§2; 1997 c.136 Â§2; 1997 c.386 Â§1; 1997 c.707 Â§Â§10,10a; 1999 c.649 Â§47]

Â Â Â Â Â  107.139 Post-judgment ex parte temporary custody or parenting time order; hearing. (1)(a) Following entry of a judgment, a court may enter ex parte a temporary order providing for the custody of, or parenting time with, a child if:

Â Â Â Â Â  (A) A parent of the child is present in court and presents an affidavit alleging that the child is in immediate danger;

Â Â Â Â Â  (B) The parent has made a good faith effort to confer with the other party regarding the purpose and time of this court appearance; and

Â Â Â Â Â  (C) The court finds by clear and convincing evidence, based on the facts presented in the parentÂs testimony and affidavit and in the testimony of the other party, if the other party is present, that the child is in immediate danger.

Â Â Â Â Â  (b) The party requesting an order under this subsection shall provide the court with telephone numbers where the party can be reached at any time during the day and a contact address.

Â Â Â Â Â  (c) A copy of the order and the supporting affidavit must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Â Â Â Â Â  Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a hearing request in the form described in ORS 107.139 (3).

______________________________________________________________________________

Â Â Â Â Â  (2)(a) A party against whom an order is entered under subsection (1) of this section may request a hearing by filing with the court a hearing request form described in subsection (3) of this section at any time while the order is in effect.

Â Â Â Â Â  (b) The court shall hold a hearing within 14 days after receipt of the request for the hearing. The court shall notify each party of the time, date and place of the hearing.

Â Â Â Â Â  (c) An order issued under subsection (1) of this section remains in effect through the date of the hearing. If the party against whom the order was entered fails to appear at the hearing without good cause, the court shall continue the order in effect. If the party who obtained the order fails to appear at the hearing without good cause, the court shall vacate the order.

Â Â Â Â Â  (d) The issue at a hearing to contest a temporary order for the custody of, or parenting time with, a child is limited to whether the child was in immediate danger at the time the order was issued.

Â Â Â Â Â  (3) The hearing request form must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  REQUEST FOR HEARING

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ON TEMPORARY

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CUSTODY AND

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PARENTING TIME

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ORDER

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

___I request a hearing. I object to the Temporary Custody and Parenting Time Order on the ground that the child was not in immediate danger at the time the order was issued.

__________________

Signature

Date:__________________

Address:__________________

__________________

Telephone:__________________

______________________________________________________________________________

[1997 c.386 Â§2; 1997 c.707 Â§6a]

Â Â Â Â Â  107.140 [Paragraph (f) of subsection (1) of 1959 Replacement Part enacted as 1955 c.72 Â§1; repealed by 1961 c.551 Â§2]

Â Â Â Â Â  107.141 [1961 c.551 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.142 [1971 c.280 Â§17; 1973 c.530 Â§1; 1981 c.537 Â§1; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  107.149 Policy regarding parents and their children. It is the policy of this state to assure minor children of frequent and continuing contact with parents who have shown the ability to act in the best interest of the child and to encourage parents to share in the rights and responsibilities of raising their children after the parents have separated or dissolved their marriage. [1987 c.795 Â§2]

Â Â Â Â Â  107.150 [Subsection (5) enacted as 1953 c.491 Â§1; 1959 c.228 Â§1; subsection (6) enacted as 1965 c.603 Â§7; subsection (7) enacted as 1965 c.386 Â§4; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.154 Authority of parent when other parent granted sole custody of child. Unless otherwise ordered by the court, an order of sole custody to one parent shall not deprive the other parent of the following authority:

Â Â Â Â Â  (1) To inspect and receive school records and to consult with school staff concerning the childÂs welfare and education, to the same extent as the custodial parent may inspect and receive such records and consult with such staff;

Â Â Â Â Â  (2) To inspect and receive governmental agency and law enforcement records concerning the child to the same extent as the custodial parent may inspect and receive such records;

Â Â Â Â Â  (3) To consult with any person who may provide care or treatment for the child and to inspect and receive the childÂs medical, dental and psychological records, to the same extent as the custodial parent may consult with such person and inspect and receive such records;

Â Â Â Â Â  (4) To authorize emergency medical, dental, psychological, psychiatric or other health care for the child if the custodial parent is, for practical purposes, unavailable; or

Â Â Â Â Â  (5) To apply to be the childÂs conservator, guardian ad litem or both. [1987 c.795 Â§3]

Â Â Â Â Â  107.159 Notice of change of residence. (1) In any court order or judgment granting custody of a minor child and parenting time or visitation rights relating to the child, except for an order under ORS 107.700 to 107.735, the court shall include in its order a provision requiring that neither parent may move to a residence more than 60 miles further distant from the other parent without giving the other parent reasonable notice of the change of residence and providing a copy of such notice to the court.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a parent is not required to give notice of a change of residence if the court, upon ex parte or other motion of the parent and for good cause, enters an order suspending the requirement. [1987 c.795 Â§4; 1997 c.707 Â§11; 2003 c.576 Â§113]

Â Â Â Â Â  107.160 [Amended by 1963 c.497 Â§4; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.164 ParentsÂ duty to provide information to each other. Unless otherwise ordered by the court, both parents shall have a continuing responsibility, once a custody or protective order concerning the child is issued, to provide addresses and contact telephone numbers to the other parent and to immediately notify the other parent of any emergency circumstances or substantial changes in the health of the child. [1987 c.795 Â§5]

Â Â Â Â Â  107.169 Joint custody of child; modification. (1) As used in this chapter, Âjoint custodyÂ means an arrangement by which parents share rights and responsibilities for major decisions concerning the child, including, but not limited to, the childÂs residence, education, health care and religious training. An order providing for joint custody may specify one home as the primary residence of the child and designate one parent to have sole power to make decisions about specific matters while both parents retain equal rights and responsibilities for other decisions.

Â Â Â Â Â  (2) The existence of an order of joint custody shall not, by itself, determine the responsibility of each parent to provide for the support of the child.

Â Â Â Â Â  (3) The court shall not order joint custody, unless both parents agree to the terms and conditions of the order.

Â Â Â Â Â  (4) When parents have agreed to joint custody in an order or a judgment, the court may not overrule that agreement by ordering sole custody to one parent.

Â Â Â Â Â  (5) Modification of a joint custody order shall require showing of changed circumstances and a showing that the modification is in the best interests of the child such as would support modification of a sole custody order. Inability or unwillingness to continue to cooperate shall constitute a change of circumstances sufficient to modify a joint custody order.

Â Â Â Â Â  (6)(a) The inability of a parent to comply with the terms and conditions of a joint custody order due to the parentÂs temporary absence does not constitute a change of circumstances if the parentÂs temporary absence is caused by the parent being:

Â Â Â Â Â  (A) Called into active state duty as defined in ORS 398.002; or

Â Â Â Â Â  (B) Called into active federal service under Title 10 of the United States Code as a member of the Oregon National Guard.

Â Â Â Â Â  (b) As used in this subsection, Âtemporary absenceÂ means a period not exceeding 30 consecutive months. [1987 c.795 Â§6; 2003 c.576 Â§114; 2005 c.79 Â§3]

Â Â Â Â Â  107.170 [1955 c.648 Â§1; repealed by 1961 c.210 Â§6]

Â Â Â Â Â  107.174 Modification of order for parenting time; stipulation; exception for nonresident child. (1) Except as otherwise provided in this subsection, the court shall order modification under ORS 107.135 of so much of a judgment as relates to the parenting time with a minor child, if the parents submit to the court a notarized stipulation signed by both of the parents and requesting such modification together with a form of order. The content and form of such stipulation and order shall be as prescribed by the State Court Administrator. At its discretion, the court may order the matter set for a hearing and require the parties to appear personally before the court.

Â Â Â Â Â  (2) This section shall not apply when the child to whom a duty of support is owed is in another state which has enacted the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act and a court in that state would have subject matter and personal jurisdiction under that Act to determine custody and parenting time rights. [1987 c.795 Â§12; 1997 c.707 Â§12; 1999 c.649 Â§48; 2003 c.576 Â§115]

Â Â Â Â Â  107.179 Request for joint custody of children; mediation. (1) When either party to a child custody issue, other than one involving temporary custody, whether the issue arises from a case of marital annulment, dissolution or separation, or from a determination of paternity, requests the court to grant joint custody of the minor children of the parties under ORS 107.105, the court, if the other party objects to the request for joint custody, shall proceed under this section. The request under this subsection must be made, in the petition or the response, or otherwise not less than 30 days before the date of trial in the case, except for good cause shown. The court in such circumstances, except as provided in subsection (3) of this section, shall direct the parties to participate in mediation in an effort to resolve their differences concerning custody. The court may order such participation in mediation within a mediation program established by the court or as conducted by any mediator approved by the court. Unless the court or the county provides a mediation service available to the parties, the court may order that the costs of the mediation be paid by one or both of the parties, as the court finds equitable upon consideration of the relative ability of the parties to pay those costs. If, after 90 days, the parties do not arrive at a resolution of their differences, the court shall proceed to determine custody.

Â Â Â Â Â  (2) At its discretion, the court may:

Â Â Â Â Â  (a) Order mediation under this section prior to trial and postpone trial of the case pending the outcome of the mediation, in which case the issue of custody shall be tried only upon failure to resolve the issue of custody by mediation;

Â Â Â Â Â  (b) Order mediation under this section prior to trial and proceed to try the case as to issues other than custody while the parties are at the same time engaged in the mediation, in which case the issue of custody shall be tried separately upon failure to resolve the issue of custody by mediation; or

Â Â Â Â Â  (c) Complete the trial of the case on all issues and order mediation under this section upon the conclusion of the trial, postponing entry of the judgment pending outcome of the mediation, in which case the court may enter a limited judgment as to issues other than custody upon completion of the trial or may postpone entry of any judgment until the expiration of the mediation period or agreement of the parties as to custody.

Â Â Â Â Â  (3) If either party objects to mediation on the grounds that to participate in mediation would subject the party to severe emotional distress and moves the court to waive mediation, the court shall hold a hearing on the motion. If the court finds it likely that participation in mediation will subject the party to severe emotional distress, the court may waive the requirement of mediation.

Â Â Â Â Â  (4) Communications made by or to a mediator or between parties as a part of mediation ordered under this section are privileged and are not admissible as evidence in any civil or criminal proceeding. [1987 c.795 Â§13; 2003 c.576 Â§116]

Â Â Â Â Â  107.180 [1959 c.534 Â§1; renumbered 107.430]

Â Â Â Â Â  107.210 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.220 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.230 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.240 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.250 [Amended by 1955 c.648 Â§5; 1959 c.572 Â§2; 1969 c.221 Â§2; 1969 c.313 Â§1; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.260 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.270 [Amended by 1969 c.198 Â§55; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.280 [Amended by 1959 c.572 Â§3; 1969 c.591 Â§285; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.290 [Amended by 1971 c.314 Â§2; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.300 [Amended by 1971 c.280 Â§23; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.310 [Amended by 1973 c.502 Â§10; renumbered 107.455]

Â Â Â Â Â  107.320 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.400 Amendment of pleadings in dissolution, annulment or separation proceeding to change relief sought. At any time prior to the entry of a judgment, upon motion of a party and due notice to the other party in the manner provided by law for service of summons, the court may allow an amendment of pleadings to change the relief sought from annulment to dissolution or separation, from dissolution to annulment or separation, or from separation to annulment or dissolution. [1973 c.502 Â§15(2); 2003 c.576 Â§117]

Â Â Â Â Â  107.405 Powers of court in dissolution, separation or annulment proceedings. When a court is sitting in proceedings for annulment or dissolution of a marriage, or for separation, it shall have full equity powers. [1971 c.280 Â§1]

Â Â Â Â Â  107.406 Finding; policy regarding spousal support. (1) The Legislative Assembly finds that it is in the best interests of a former spouse for whom a court has awarded spousal support, as well as the people of this state, that the spousal support obligations be fulfilled.

Â Â Â Â Â  (2) It is the policy of this state that a former spouse for whom a court has awarded spousal support must be supported by the other former spouse in accordance with the courtÂs judgment. [2005 c.265 Â§3]

Â Â Â Â Â  Note: 107.406 was added to and made a part of ORS chapter 107 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.407 Petition to set aside spousal support provisions of judgment. If an individual has paid an amount of money in installments for more than 10 years for the support of a former spouse under a judgment of annulment or dissolution of marriage that ordered such payment, and when the former spouse has not made a reasonable effort during that period of time to become financially self-supporting and independent of the support provided under the judgment, the individual paying the support may petition the court that issued the judgment to set aside so much of the judgment as may provide for the support of the former spouse. The petition shall not be granted if spousal support was granted in the judgment in lieu of a share of property in order to provide the other spouse with a tax benefit. [1975 c.500 Â§2; 1983 c.728 Â§7; 2003 c.576 Â§118]

Â Â Â Â Â  107.410 [1961 c.418 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.412 Procedure applicable to ORS 107.407; matters considered; attorney fees. (1) Upon petition of an individual and after service of notice on the other party in the manner provided by law for service of a summons, the court shall conduct a proceeding to determine whether so much of its judgment as provides for the support of a party shall be set aside.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, if the court finds that the party receiving support has not made a reasonable effort during the previous 10 years to become financially self-supporting and independent of the support provided under the judgment, the court shall order that support terminated. In making its finding under this subsection, the court shall consider the following matters:

Â Â Â Â Â  (a) The age of the party receiving support;

Â Â Â Â Â  (b) The health, work experience and earning capacity of the party;

Â Â Â Â Â  (c) The ages, health and dependency conditions of the minor children of the party; and

Â Â Â Â Â  (d) Efforts made by the party during the previous 10 years to improve opportunities for gainful or improved employment including, but not limited to, attendance at any school, community college or university or attendance at courses of professional or technical training.

Â Â Â Â Â  (3) A court does not have power under ORS 107.407 and this section to set aside any payment of money for the support of a party that has accrued prior to the filing of the petition under subsection (1) of this section.

Â Â Â Â Â  (4) ORS 107.407 and this section do not affect a judgment, or any portion of it, that provides for the payment of money for the support of minor children or for the support of a party who is 60 years of age or older when the proceeding under subsection (1) of this section is held.

Â Â Â Â Â  (5) In a proceeding held under subsection (1) of this section, the court may assess against either party a reasonable attorney fee for the benefit of the other party. [1975 c.500 Â§3; 1995 c.343 Â§22; 2003 c.576 Â§119]

Â Â Â Â Â  107.415 Notice of change of status of child; effect of failure to give notice. (1) If a party is required by a judgment of a court in a domestic relations suit, as defined in ORS 107.510, to contribute to the support, nurture or education of a minor child while the other party has custody thereof, the custodial parent shall notify the party contributing such money when the minor child receives income from the gainful employment of the child, or is married or enters the military service.

Â Â Â Â Â  (2) Any custodial parent who does not provide notice, as required by subsection (1) of this section may be required by the court to make restitution to the contributing party of any money paid, as required by the judgment. The court may enter a supplemental judgment or satisfy all or part of the support award to accomplish the restitution. [1971 c.314 Â§1; 2003 c.576 Â§120]

Â Â Â Â Â  107.420 [1961 c.340 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.425 Investigation of parties in domestic relations suit involving children; physical, psychological, psychiatric or mental health examinations; parenting plan services; counsel for children. (1) In suits or proceedings described in subsection (4) of this section in which there are minor children involved, the court may cause an investigation to be made as to the character, family relations, past conduct, earning ability and financial worth of the parties for the purpose of protecting the childrenÂs future interest. The court may defer the entry of a general judgment until the court is satisfied that its judgment in such suit or proceeding will properly protect the welfare of such children. The investigative findings shall be offered as and subject to all rules of evidence. Costs of the investigation may be charged against one or more of the parties or as a cost in the proceedings but shall not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (2) The court, on its own motion or on the motion of a party, may order an independent physical, psychological, psychiatric or mental health examination of a party or the children and may require any party and the children to be interviewed, evaluated and tested by an expert or panel of experts. The court may also authorize the expert or panel of experts to interview other persons and to request other persons to make available to the expert or panel of experts records deemed by the court or the expert or panel of experts to be relevant to the evaluation. The court may order the parties to authorize the disclosure of such records. In the event the parties are unable to stipulate to the selection of an expert or panel of experts to conduct the examination or evaluation, the court shall appoint a qualified expert or panel of experts. The court shall direct one or more of the parties to pay for the examination or evaluation in the absence of an agreement between the parties as to the responsibility for payment but shall not direct that the expenses be charged against funds appropriated for public defense services. If more than one party is directed to pay, the court may determine the amount that each party will pay based on financial ability.

Â Â Â Â Â  (3)(a) In addition to an investigation, examination or evaluation under subsections (1) and (2) of this section, the court may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans. The services provided to the court and to parents under this section may include:

Â Â Â Â Â  (A) Gathering information;

Â Â Â Â Â  (B) Monitoring compliance with court orders;

Â Â Â Â Â  (C) Providing the parents, their attorneys, if any, and the court with recommendations for new or modified parenting time provisions; and

Â Â Â Â Â  (D) Providing parents with problem solving, conflict management and parenting time coordination services or other services approved by the court.

Â Â Â Â Â  (b) Services provided under this section may require the provider to possess and utilize mediation skills, but the services are not comprised exclusively of mediation services under ORS 107.755 to 107.795. If only mediation services are provided, the provisions of ORS 107.755 to 107.795 apply.

Â Â Â Â Â  (c) The court may order one or more of the parties to pay for services provided under this subsection, if the parties are unable to agree on their respective responsibilities for payment. The court may not order that expenses be charged against funds appropriated for public defense services.

Â Â Â Â Â  (d) The presiding judge of each judicial district shall establish qualifications for the appointment and training of individuals and panels and the designation of programs under this section. In establishing qualifications, a presiding judge shall take into consideration any guidelines recommended by the statewide family law advisory committee.

Â Â Â Â Â  (4) The provisions of this section apply when:

Â Â Â Â Â  (a) A person files a domestic relations suit, as defined in ORS 107.510;

Â Â Â Â Â  (b) A motion to modify an existing judgment in a domestic relations suit is before the court;

Â Â Â Â Â  (c) A parent of a child born out of wedlock initiates a civil proceeding to determine custody or support under ORS 109.103;

Â Â Â Â Â  (d) A person petitions or files a motion for intervention under ORS 109.119;

Â Â Â Â Â  (e) A person or the administrator files a petition under ORS 109.125 to establish paternity and paternity is established; or

Â Â Â Â Â  (f) A habeas corpus proceeding is before the court.

Â Â Â Â Â  (5) Application of the provisions of subsection (1), (2) or (3) of this section to the proceedings under subsection (4) of this section does not prevent initiation, entry or enforcement of an order of support.

Â Â Â Â Â  (6) The court, on its own motion or on the motion of a party, may appoint counsel for the children. However, if requested to do so by one or more of the children, the court shall appoint counsel for the child or children. A reasonable fee for an attorney so appointed may be charged against one or more of the parties or as a cost in the proceedings but shall not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (7) Prior to the entry of an order, the court on its own motion or on the motion of a party may take testimony from or confer with the child or children of the marriage and may exclude from the conference the parents and other persons if the court finds that such action would be likely to be in the best interests of the child or children. However, the court shall permit an attorney for each party to attend the conference and question the child, and the conference shall be reported. [1971 c.280 Â§3; 1973 c.502 Â§11; 1981 c.775 Â§5; 1981 s.s. c.3 Â§34; 1983 c.369 Â§1; 1983 c.386 Â§1; 1989 c.188 Â§1; 1989 c.1084 Â§1; 1999 c.569 Â§4; 2001 c.873 Â§Â§6,6a,6c; 2003 c.73 Â§Â§51,52; 2003 c.576 Â§Â§121,122]

Â Â Â Â Â  107.430 [Formerly 107.180; 1963 c.223 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.431 Modification of portion of judgment regarding parenting time or child support; procedure. (1) At any time after a judgment of annulment or dissolution of a marriage or a separation is granted, the court may set aside, alter or modify so much of the judgment relating to parenting time with a minor child as it deems just and proper or may terminate or modify that part of the order or judgment requiring payment of money for the support of the minor child with whom parenting time is being denied after:

Â Â Â Â Â  (a) Motion to set aside, alter or modify is made by the parent having parenting time rights;

Â Â Â Â Â  (b) Service of notice on the parent or other person having custody of the minor child is made in the manner provided by law for service of a summons;

Â Â Â Â Â  (c) Service of notice on the Administrator of the Division of Child Support of the Department of Justice when the child support rights of one of the parties or of a child of both of the parties have been assigned to the state. As an alternative to the service of notice on the administrator, service may be made upon the branch office of the division which provides service to the county in which the motion was filed. Service may be accomplished by personal delivery or first class mail; and

Â Â Â Â Â  (d) A showing that the parent or other person having custody of the child or a person acting in that parent or other personÂs behalf has interfered with or denied without good cause the exercise of the parentÂs parenting time rights.

Â Â Â Â Â  (2) When a party moves to set aside, alter or modify the child support provisions of the judgment:

Â Â Â Â Â  (a) The party shall state in the motion, to the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 25.287, 107.135, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child, other than the judgment the party is moving to set aside, alter or modify.

Â Â Â Â Â  (b) The party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

Â Â Â Â Â  (3) The court may request the appearance of the administrator in any proceeding under this section in which it finds that the child support rights of one of the parties or of a child of both of the parties have been assigned to the state.

Â Â Â Â Â  (4) This section does not apply when the child to whom a duty of support is owed is in another state that has enacted the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act and a court in that state would have subject matter and personal jurisdiction under that Act to determine custody and parenting time rights. [1977 c.878 Â§4; 1979 c.482 Â§2; 1997 c.707 Â§13; 1999 c.649 Â§49; 2001 c.334 Â§5; 2003 c.116 Â§5; 2003 c.576 Â§123]

Â Â Â Â Â  107.434 Expedited parenting time enforcement procedure; fees; remedies available. (1) The presiding judge of each judicial district shall establish an expedited parenting time enforcement procedure that may or may not include a requirement for mediation. The procedure must be easy to understand and initiate. Unless the parties otherwise agree, the court shall conduct a hearing no later than 45 days after the filing of a motion seeking enforcement of a parenting time order. The court shall charge a filing fee of $45, subject to ORS 21.605. The court shall provide forms for:

Â Â Â Â Â  (a) A motion filed by either party alleging a violation of parenting time or substantial violations of the parenting plan. When a person files this form, the person must include a copy of the order establishing the parenting time.

Â Â Â Â Â  (b) An order requiring the parties to appear and show cause why parenting time should not be enforced in a specified manner. The party filing the motion shall serve a copy of the motion and the order on the other party. The order must include:

Â Â Â Â Â  (A) A notice of the remedies imposable under subsection (2) of this section and the availability of a waiver of any mediation requirement; and

Â Â Â Â Â  (B) A notice in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  When pleaded and shown in a separate legal action, violation of court orders, including visitation and parenting time orders, may also result in a finding of contempt, which can lead to fines, imprisonment or other penalties, including compulsory community service.

______________________________________________________________________________

Â Â Â Â Â  (c) A motion, affidavit and order that may be filed by either party and providing for waiver of any mediation requirement on a showing of good cause.

Â Â Â Â Â  (2) In addition to any other remedy the court may impose to enforce the provisions of a judgment relating to the parenting plan, the court may:

Â Â Â Â Â  (a) Modify the provisions relating to the parenting plan by:

Â Â Â Â Â  (A) Specifying a detailed parenting time schedule;

Â Â Â Â Â  (B) Imposing additional terms and conditions on the existing parenting time schedule; or

Â Â Â Â Â  (C) Ordering additional parenting time, in the best interests of the child, to compensate for wrongful deprivation of parenting time;

Â Â Â Â Â  (b) Order the party who is violating the parenting plan provisions to post bond or security;

Â Â Â Â Â  (c) Order either or both parties to attend counseling or educational sessions that focus on the impact of violation of the parenting plan on children;

Â Â Â Â Â  (d) Award the prevailing party expenses, including, but not limited to, attorney fees, filing fees and court costs, incurred in enforcing the partyÂs parenting plan;

Â Â Â Â Â  (e) Terminate, suspend or modify spousal support;

Â Â Â Â Â  (f) Terminate, suspend or modify child support as provided in ORS 107.431; or

Â Â Â Â Â  (g) Schedule a hearing for modification of custody as provided in ORS 107.135 (11).

Â Â Â Â Â  (3) In addition to the fee provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the court shall charge a surcharge of $14 upon the filing of a motion seeking enforcement of a parenting time order. [1997 c.707 Â§3; 2003 c.116 Â§6; 2003 c.737 Â§Â§50,51; 2005 c.702 Â§Â§57,58]

Â Â Â Â Â  Note: The amendments to 107.434 by section 59, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 60, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  107.434. (1) The presiding judge of each judicial district shall establish an expedited parenting time enforcement procedure that may or may not include a requirement for mediation. The procedure must be easy to understand and initiate. Unless the parties otherwise agree, the court shall conduct a hearing no later than 45 days after the filing of a motion seeking enforcement of a parenting time order. The court shall charge a filing fee of $50, subject to ORS 21.605. The court shall provide forms for:

Â Â Â Â Â  (a) A motion filed by either party alleging a violation of parenting time or substantial violations of the parenting plan. When a person files this form, the person must include a copy of the order establishing the parenting time.

Â Â Â Â Â  (b) An order requiring the parties to appear and show cause why parenting time should not be enforced in a specified manner. The party filing the motion shall serve a copy of the motion and the order on the other party. The order must include:

Â Â Â Â Â  (A) A notice of the remedies imposable under subsection (2) of this section and the availability of a waiver of any mediation requirement; and

Â Â Â Â Â  (B) A notice in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  When pleaded and shown in a separate legal action, violation of court orders, including visitation and parenting time orders, may also result in a finding of contempt, which can lead to fines, imprisonment or other penalties, including compulsory community service.

______________________________________________________________________________

Â Â Â Â Â  (c) A motion, affidavit and order that may be filed by either party and providing for waiver of any mediation requirement on a showing of good cause.

Â Â Â Â Â  (2) In addition to any other remedy the court may impose to enforce the provisions of a judgment relating to the parenting plan, the court may:

Â Â Â Â Â  (a) Modify the provisions relating to the parenting plan by:

Â Â Â Â Â  (A) Specifying a detailed parenting time schedule;

Â Â Â Â Â  (B) Imposing additional terms and conditions on the existing parenting time schedule; or

Â Â Â Â Â  (C) Ordering additional parenting time, in the best interests of the child, to compensate for wrongful deprivation of parenting time;

Â Â Â Â Â  (b) Order the party who is violating the parenting plan provisions to post bond or security;

Â Â Â Â Â  (c) Order either or both parties to attend counseling or educational sessions that focus on the impact of violation of the parenting plan on children;

Â Â Â Â Â  (d) Award the prevailing party expenses, including, but not limited to, attorney fees, filing fees and court costs, incurred in enforcing the partyÂs parenting plan;

Â Â Â Â Â  (e) Terminate, suspend or modify spousal support;

Â Â Â Â Â  (f) Terminate, suspend or modify child support as provided in ORS 107.431; or

Â Â Â Â Â  (g) Schedule a hearing for modification of custody as provided in ORS 107.135 (11).

Â Â Â Â Â  107.435 [1971 c.280 Â§19; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.437 Order of assistance to obtain custody of child held in violation of custody order. (1) A person entitled to physical custody of a child may make an ex parte application for an order of assistance to a court of any county:

Â Â Â Â Â  (a) In which a child is located if the person is entitled to the physical custody of the child under a valid and current order issued in this state; or

Â Â Â Â Â  (b) In which a valid and current foreign custody order has been filed with a petition as provided in subsection (3) of this section.

Â Â Â Â Â  (2) The application must include a certified copy of the custody order. The order of assistance may direct a law enforcement agency having jurisdiction where the child is located to use any reasonable means and force to deliver the child as directed by the court. The court may issue an order of assistance upon the sworn affidavit of the applicant and a finding of the court that:

Â Â Â Â Â  (a) The applicant is entitled to physical custody of the child under a valid and current custody order; and

Â Â Â Â Â  (b) The child is being held by another person in substantial violation of the custody order.

Â Â Â Â Â  (3) When the application for an order of assistance is made to a court in which the custody order has been entered or registered, the applicant shall make the application in the form of a motion. In all other cases, the applicant shall make the application in the form of a petition. The court may not charge a filing fee for a motion or petition filed under this section.

Â Â Â Â Â  (4) The law enforcement agency to which an order of assistance is directed shall make a return to the court specifying whether the order was executed, and if so, a statement reflecting the date on which the order was executed and any other information required by the court in the order of assistance.

Â Â Â Â Â  (5) A court may not issue an order of assistance for the purpose of enforcing parenting time or visitation rights.

Â Â Â Â Â  (6) Except for intentional torts committed outside the scope of the peace officerÂs duties, a peace officer is not civilly or criminally liable for any action taken in recovering the custody of a child pursuant to an order issued under this section. [1997 c.529 Â§1; 1999 c.59 Â§20; 1999 c.1081 Â§6]

Â Â Â Â Â  107.440 [1963 c.434 Â§14; 1965 c.386 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.445 Attorney fees in certain domestic relations proceedings. In any proceeding brought under ORS 107.095, 108.110 and 108.120, and in any contempt proceeding in any suit for marital annulment, dissolution or separation, the court may render a judgment awarding to a party, or directly to the partyÂs attorney, a sum of money determined to be reasonable as an attorney fee at trial and on appeal therein. When a district attorney initiates or prosecutes a proceeding pursuant to ORS 33.015 to 33.155 for enforcement of a restraining order issued under ORS 107.716, 107.718, 124.015 or 124.020 or for enforcement of a support order, the court may enter a judgment for a reasonable attorney fee to be paid by the respondent to the county in which the district attorney holds office. A judgment so entered is enforceable by the party or attorney in whose favor the judgment is given against property of the other party or against any property held jointly or in common between the parties. [1971 c.280 Â§18; 1981 c.775 Â§6; 1981 c.781 Â§2; 1981 c.897 Â§32; 1983 c.728 Â§4; 1987 c.331 Â§2; 1991 c.724 Â§21; 1995 c.666 Â§16; 1997 c.18 Â§1; 2003 c.576 Â§124]

Â Â Â Â Â  107.449 Transfer of proceeding under ORS 107.135 to auxiliary circuit court. (1) Upon motion of a party to a proceeding under ORS 107.135 (1) that is not otherwise covered under the provisions of ORS 25.100 (1), based upon convenience of the parties, the court that has entered the original judgment may order that the matter be transferred to an auxiliary circuit court where either party resides for the purpose of hearing the matter.

Â Â Â Â Â  (2) Upon entry of an order under this section and payment by the moving party of the copying and certification costs, the clerk of the court that ordered the transfer shall transmit certified copies of the files, records and prepared transcripts of testimony in the original proceeding to the clerk of the court receiving the matter. Upon receipt of such certified copies, the circuit court of the county to which such certified copies have been transmitted shall have jurisdiction the same as if it were the court that made and entered the original order or judgment.

Â Â Â Â Â  (3) The only court having jurisdiction to modify any provision of the original order or judgment is the court having original jurisdiction of the cause in which such order or judgment was entered or the circuit court of the county in which either party resides if that court has received the certified copies referred to in subsection (2) of this section. The provisions of ORS 25.100 (2) to (4) shall apply to all records maintained and orders issued in the auxiliary proceeding. [1993 c.548 Â§1; 2003 c.576 Â§125]

Â Â Â Â Â  107.450 [1963 c.434 Â§13; 1965 c.386 Â§2; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.452 Reopening case if assets discovered after entry of judgment. (1) A court that entered a judgment of marital annulment, dissolution or separation shall reopen the case upon the motion of either party if the moving party alleges that significant assets belonging to either or both of the parties:

Â Â Â Â Â  (a) Existed at the time of the entry of the judgment; and

Â Â Â Â Â  (b) Were not discovered until after the entry of the judgment.

Â Â Â Â Â  (2) If the court finds that the assets were inadvertently omitted from the distribution of the marital estate, the court shall make such distribution of the omitted assets as is just and proper in all the circumstances.

Â Â Â Â Â  (3) If the court finds that the assets were intentionally concealed and thereby not included in the distribution of the marital estate, the court may order:

Â Â Â Â Â  (a) The division of the appreciated value of the omitted assets;

Â Â Â Â Â  (b) The forfeiture of the omitted assets to the injured party;

Â Â Â Â Â  (c) A compensatory judgment in favor of the injured party;

Â Â Â Â Â  (d) A judgment in favor of the injured party as punitive damages; or

Â Â Â Â Â  (e) Any other distribution as may be just and proper in all the circumstances.

Â Â Â Â Â  (4) The court may award attorney fees on any motion filed pursuant to this section. The court shall award attorney fees to the moving party if the court finds that assets were intentionally concealed and thereby not included in the distribution of the marital estate.

Â Â Â Â Â  (5)(a) A motion alleging inadvertent omission of assets must be filed within two years after the date of discovery of the omission but no later than three years after the entry of the judgment.

Â Â Â Â Â  (b) A motion alleging intentional concealment of assets must be filed within two years after the date of discovery of the omission but no later than 10 years after the entry of the judgment.

Â Â Â Â Â  (6) A motion under this section may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial courtÂs order in the appellate court within seven days after the date of the trial court order. Any necessary modification of the appeal required by the trial court order shall be pursuant to rule of the appellate court. [1995 c.800 Â§6]

SEPARATION

Â Â Â Â Â  107.455 Effect of separation statutes or judgments on subsequent dissolution proceedings. The provisions of law pertaining to separation are not intended to and shall not repeal or affect any existing law pertaining to the granting of a judgment of dissolution of marriage. The entry of a judgment of separation under ORS 107.475 shall not be a bar to a suit for dissolution by either party. A decree or judgment of dissolution of marriage granted by a court of this or any other state upon constructive service of summons does not affect an award of support or maintenance in a judgment of separation made pursuant to ORS 107.095 or 107.105. [Formerly 107.310; 2003 c.576 Â§126]

Â Â Â Â Â  107.465 Conversion of judgment of separation into judgment of dissolution. (1) Upon motion of a party for an order to show cause why a judgment of separation should not be converted to a judgment of dissolution and after service of notice to the other party at least 30 days before the scheduled hearing, the court may, within two years after the entry of a judgment of separation, convert a judgment of separation into a judgment of dissolution of the marriage. The other party may file a written consent to conversion and waiver of the hearing at any time before the hearing. A supplemental judgment of dissolution entered under this section does not set aside, alter or modify any part of the judgment of separation that has created or granted rights that have vested.

Â Â Â Â Â  (2) Nothing in this section is intended to prevent either party to a judgment of separation from commencing at any time in the manner required by law a suit for dissolution of the marriage. [1973 c.502 Â§16; 1999 c.569 Â§5; 2003 c.576 Â§127]

Â Â Â Â Â  107.475 Court to determine duration of separation; modification or vacation of judgment. The court shall determine and fix in its judgment the duration of the separation. At the expiration of such time, the judgment shall have no further effect. However, no rights created or granted in the judgment which have vested shall be affected by its termination. Upon motion of a party and service upon the other party of notice in the manner provided by law for service of summons, the court may renew or extend the duration. When the judgment is for unlimited separation, a party may by motion alleging that the cause for separation no longer exists and after due service of notice upon the other party in the manner provided by law for service of summons, apply for an order modifying or vacating the judgment, subject to the provisions of ORS 107.135. [1973 c.502 Â§14; 2003 c.576 Â§128]

SUMMARY DISSOLUTION PROCEDURE

Â Â Â Â Â  107.485 Conditions for summary dissolution procedure. A marriage may be dissolved by the summary dissolution procedure specified in this section and ORS 107.490 and 107.500 when all of the following conditions exist at the time the proceeding is commenced:

Â Â Â Â Â  (1) The jurisdictional requirements of ORS 107.025 and 107.075 are met.

Â Â Â Â Â  (2) There are no minor children born to the parties or adopted by the parties during the marriage. There are no children over age 18 attending school, as described in ORS 107.108, either born to the parties or adopted by the parties during the marriage. There are no minor children born to or adopted by the parties prior to the marriage. The wife is not now pregnant.

Â Â Â Â Â  (3) The marriage is not more than 10 years in duration.

Â Â Â Â Â  (4) Neither party has any interest in real property wherever situated.

Â Â Â Â Â  (5) There are no unpaid obligations in excess of $15,000 incurred by either or both of the parties from the date of the marriage.

Â Â Â Â Â  (6) The total aggregate fair market value of personal property assets in which either of the parties has any interest, excluding all encumbrances, is less than $30,000.

Â Â Â Â Â  (7) The petitioner waives any right to spousal support.

Â Â Â Â Â  (8) The petitioner waives any rights to pendente lite orders except those pursuant to ORS 107.700 to 107.735 or 124.005 to 124.040.

Â Â Â Â Â  (9) The petitioner knows of no other pending domestic relations suits involving the marriage in this or any other state. [1983 c.692 Â§1; 1985 c.610 Â§12; 1995 c.666 Â§17; 1997 c.704 Â§53]

Â Â Â Â Â  107.490 Commencement of proceeding; petition content; court authority. A proceeding for summary dissolution of the marriage shall be commenced by filing in the circuit court a petition in the form prescribed by ORS 107.500. The petition shall be signed by the petitioner and shall state that as of the date of the filing of the petition each and every condition set forth in ORS 107.485 has been met. The court, upon its own motion, may require a showing by appearance or affidavit of the petitioner. [1983 c.692 Â§2]

Â Â Â Â Â  107.500 Forms. Each circuit court shall make available with appropriate forms an instructional brochure prescribed by the State Court Administrator and describing the procedures set forth in this section and ORS 107.485 and 107.490. The content of the forms used pursuant to this section and ORS 107.485 and 107.490 shall be substantially as follows:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITION FOR

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMARY

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  DISSOLUTION

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  OF MARRIAGE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  1. (____________, Petitioner,) (____________, Respondent,) has been a resident of Oregon continuously for the past six months before filing this petition.

Â Â Â Â Â  2.
Statistical Facts:

Â Â Â Â Â  a. Date of marriage:

Â Â Â Â Â  ______________________

Â Â Â Â Â  b. Place of marriage:

Â Â Â Â Â  ______________________

Â Â Â Â Â  c. WifeÂs address:

Â Â Â Â Â  ______________________

Â Â Â Â Â  d. WifeÂs maiden name:

Â Â Â Â Â  ______________________

Â Â Â Â Â  e. WifeÂs former legal names:

Â Â Â Â Â  ______________________

Â Â Â Â Â  f. WifeÂs age:

Â Â Â Â Â  ______________________

Â Â Â Â Â  g. HusbandÂs address:

Â Â Â Â Â  ______________________

Â Â Â Â Â  h. HusbandÂs former legal names:

Â Â Â Â Â  ______________________

Â Â Â Â Â  i. HusbandÂs age:

Â Â Â Â Â  ______________________

Â Â Â Â Â  3. My spouse and I have not been married more than 10 years.

Â Â Â Â Â  4. Petitioner does not know of any pending (not yet decided by a judge) domestic relations suits involving this marriage in this or any other state.

Â Â Â Â Â  5. There are no minor children born to the parties or born during the marriage. There are no adopted minor children. The wife is not now pregnant.

Â Â Â Â Â  6. Petitioner requests a dissolution because irreconcilable differences between the parties have caused the irremediable breakdown of the marriage.

Â Â Â Â Â  7. The personal property of the parties is not worth more than $30,000. Petitioner requests that the Court divide the property as follows:

Â Â Â Â Â  (a) The wife should be awarded the following personal property:

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  Additional pages have been attached and labeled Â7a. continued.Â

Â Â Â Â Â  (b) The husband should be awarded the following personal property:

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  ___________________________________________________________________________

Â Â Â Â Â  Additional pages have been attached and labeled Â7b. continued.Â

Â Â Â Â Â  (c) The husband and wife should each sign any documents necessary to remove his or her name as owner of personal property awarded to the other party.

Â Â Â Â Â  8. Neither the husband nor the wife own any real property.

Â Â Â Â Â  9. The debts incurred by the husband and wife together or separately from the date of the marriage are not greater than $15,000.

Â Â Â Â Â  Petitioner requests the following division of debts:

Â Â Â Â Â  (a) The wife be required to pay the debts listed below. The husband is awarded a judgment against the wife in the sum of $______. The wife can satisfy this judgment by paying off the following debts:

Name of Creditor
Â Â Â Â Â Â Â
Amount Owed

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

Â Â Â Â Â  (b) The husband be required to pay the debts listed below. The wife is awarded a judgment against the husband in the sum of $______. The husband can satisfy the judgment by paying off the following debts:

Name of Creditor
Â Â Â Â Â Â Â
Amount Owed

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

Â Â Â Â Â  10. I relinquish all rights I may have to spousal support and waive any right to pendente lite orders (temporary orders) except those pursuant to ORS 107.700 to 107.735 (the Family Abuse Prevention Act) or 124.005 to 124.040 (the Elderly Persons and Persons With Disabilities Abuse Prevention Act).

Â Â Â Â Â  (Complete only if petitioner is paying fees and wants reimbursement from spouse or if fees are being deferred for the petitioner.)

Â Â Â Â Â  11. (a) If petitioner has paid court costs and service fees, petitioner requests that costs and fees paid by petitioner be repaid by respondent spouse, ________, and that a judgment in the amount of such costs and fees be entered in favor of petitioner, ________, in the amount of $______.

Â Â Â Â Â  (b) If fees are being deferred for petitioner:

Â Â Â Â Â  Petitioner requests that judgment be entered against

(____________, Petitioner)

(____________, Respondent) in favor of the state in the amount of $______.

Â Â Â Â Â  12. Petitioner requests that:

wifeÂs legal name be restored to

_____________________

husbandÂs legal name be restored to

_____________________

Â Â Â Â Â  __________________

Â Â Â Â Â  (PetitionerÂs signature)

Â Â Â Â Â  Address:

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  Telephone:___________

_____________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMONS FOR SUMMARY

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  DISSOLUTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Marriage Dissolution Suit

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  TO:Â Â Â Â Â Â Â Â Â Â Â  Name of Respondent

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Address of Respondent

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _______________, Oregon

Â Â Â Â Â  YOU HAVE BEEN SUED. The court may decide against you without your being heard unless you respond within 30 days of the day you received these papers. Read the information below.

Â Â Â Â Â
NOTICE TO RESPONDENT:

Â Â Â Â Â
READ THESE PAPERS CAREFULLY

Â Â Â Â Â  Your spouse has filed a petition with the court to end your marriage and asking to divide your property and debts, if any. You must ÂappearÂ in this case or the court will grant your spouseÂs requests. To Âappear,Â you must file with the court a legal paper called a ÂmotionÂ or Âanswer.Â The ÂmotionÂ or ÂanswerÂ must be given to the Court Clerk or Administrator at: (location) ______________within 30 days of the day you received these papers, along with the required filing fee. The ÂmotionÂ or ÂanswerÂ must be in proper form and you must show that your spouse has been served with a copy of it.

Â Â Â Â Â  __________________

Â Â Â Â Â  Name of Petitioner

Â Â Â Â Â  __________________

Â Â Â Â Â  Address of Petitioner

Â Â Â Â Â  __________________

Â Â Â Â Â  City/State/Zip Code

Â Â Â Â Â
Important Information about Respondent
(A recent photo may be attached in addition to the requested information.)

Height:_______________

Weight:_______________

Race:_______________

Date of Birth:___________

Automobile license number and description:

_________________________

Other identifying information:

_________________________

Best time and place to locate:

_________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AFFIDAVIT OF PROOF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  OF SERVICE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _____________________, swear/affirm under oath that:

Â Â Â Â Â  I am a resident of the State of Oregon. I am a competent person over 18 years of age. I am not an attorney for or a party to this case, or an officer, director or employee of any party to this case. On the _____ day of________, 2__, I served the Summons and Petition in this case personally upon the above named respondent in ________ County by delivering to the respondent a copy of those papers, each of which was certified to be a true copy of each original.

_____________________

Signature of ___________

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of________, 2__.

___________________

NOTARY PUBLIC FOR OREGON

My Commission Expires: _____

____________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  MOTION AND ORDER FOR

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  WAIVER OF FEES

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Petitioner moves the Court for an order waiving payment of filing fees, service fees, and other costs.

Â Â Â Â Â  _______________

Â Â Â Â Â  Petitioner

POINTS AND AUTHORITIES

Â Â Â Â Â  ORS 21.605; the Court shall waive all fees and costs if the Court finds that the party is unable to pay such fees and costs.

ORDER

Â Â Â Â Â  IT IS SO ORDERED.

Â Â Â Â Â  DATED: This ___ day of_____, 2__.

Â Â Â Â Â  _______________

Â Â Â Â Â  COURT

_____________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AFFIDAVIT FOR

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  WAIVER OF

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  FEES AND COSTS

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County ofÂ Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _____________________, being first duly sworn upon oath, depose and declare that I am the petitioner for a Judgment of Summary Dissolution and am unable to pay necessary filing fees, service fees and court costs. My total monthly income from all sources is $________. I have $________ as assets and $________ as savings. I support _____ people. My monthly expenses are $_____ housing, $_____ food, $_____ utilities, $_____ transportation, $_____ laundry, cleaning and personal requirements, $_____ medical expenses, $_____ clothing, $_____ telephone, $_____ total installment payments, $_____ other expenses, for total monthly expenses of $________.

__________________

Signature of ___________

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of________, 2__.

___________________

NOTARY PUBLIC FOR OREGON

My Commission Expires ______

_____________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITIONERÂS

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AFFIDAVIT, MOTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND ORDER FOR

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  DEFAULT JUDGMENT

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  OF DISSOLUTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _____, swear/affirm under oath that:

Â Â Â Â Â  I am the Petitioner. The Respondent is not now nor was at the time of the commencement of this suit in the military service of the United States; nor is the Respondent a legally mentally incapacitated person; nor is the Respondent under 18 years of age.

Â Â Â Â Â  The Respondent was served with Summons and Petition for Dissolution on the _____ day of________, 2__, in ________ County, Oregon, and has failed to answer or appear.

Â Â Â Â Â  __________________

Â Â Â Â Â  Petitioner

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this ___ day of________, 2__.

Â Â Â Â Â  ___________________

Â Â Â Â Â  NOTARY PUBLIC FOR OREGON

Â Â Â Â Â  My Commission Expires _____

Â Â Â Â Â  Petitioner moves the Court for an Order entering the default of Respondent.

Â Â Â Â Â  __________________

Â Â Â Â Â  Petitioner

Â Â Â Â Â  __________________

Â Â Â Â Â  Address of Petitioner

Â Â Â Â Â  __________________

Â Â Â Â Â  City, State Zip

ORDER

Â Â Â Â Â  IT IS SO ORDERED.

Â Â Â Â Â  DATED: This ___ day of_____, 2__.

Â Â Â Â Â  _______________

Â Â Â Â Â  CIRCUIT COURT JUDGE

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF _________

In the Matter ofÂ Â Â Â Â Â Â Â Â  )

the Marriage ofÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No._________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  JUDGMENT OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMARY DISSOLUTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â
Statistical Facts:

Â Â Â Â Â  a. Date of marriage:

Â Â Â Â Â  ______________________

Â Â Â Â Â  b. Place of marriage:

Â Â Â Â Â  ______________________

Â Â Â Â Â  c. WifeÂs address:

Â Â Â Â Â  ______________________

Â Â Â Â Â  d. WifeÂs maiden name:

Â Â Â Â Â  ______________________

Â Â Â Â Â  e. WifeÂs former legal names:

Â Â Â Â Â  ______________________

Â Â Â Â Â  f. WifeÂs age:

Â Â Â Â Â  ______________________

Â Â Â Â Â  g. HusbandÂs address:

Â Â Â Â Â  ______________________

Â Â Â Â Â  h. HusbandÂs former legal names:

Â Â Â Â Â  ______________________

Â Â Â Â Â  i. HusbandÂs age:

Â Â Â Â Â  ______________________

Â Â Â Â Â  This matter came before the Court for default. Petitioner appeared
(in person)
(by affidavit)
, and Respondent did not appear. THE COURT HAS BEEN FULLY ADVISED, AND JUDGMENT IS RENDERED AS FOLLOWS:

Â Â Â Â Â  1.
Dissolution:
This marriage is dissolved and shall terminate on___________.

Â Â Â Â Â  2.
Prior Wills:
Any will previously executed by either spouse with provisions in favor of the other spouse is revoked with respect to those provisions, unless the will expresses a different intent.

Â Â Â Â Â  3.
Division of Property:
(a) The wife is awarded and shall own by herself the following personal property:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  Additional pages have been attached as C-1.

Â Â Â Â Â  (b) The husband is awarded and shall own by himself the following personal property:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  Additional pages have been attached as C-2.

Â Â Â Â Â  (c) Husband and wife each shall sign any documents necessary to remove his or her name as owner of personal property awarded to the other. If either fails to sign the necessary documents, a certified copy of the Judgment shall serve as a conveyance of the property.

Â Â Â Â Â  4.
Payment of Debts:
(a) The wife shall pay the debts listed below. The husband is awarded a judgment against the wife in the sum of $______. The wife can satisfy this judgment by paying the following debts:

Name of Creditor
Â Â Â Â Â Â Â
Amount Owed

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

Additional pages have been added as D-1.

Â Â Â Â Â  (b) The husband shall pay the debts listed below. The wife is awarded a judgment against the husband in the sum of $______. The husband can satisfy the judgment by paying the following debts:

Name of Creditor
Â Â Â Â Â Â Â
Amount Owed

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

____________Â Â Â Â Â Â Â Â Â Â Â  ________

Additional pages have been added as D-2.

Â Â Â Â Â  5. The wife shall have her former legal name restored. The restored name is:

______________________.

Â Â Â Â Â  The husband shall have his former legal name restored. The restored name is:

______________________.

Â Â Â Â Â  6. A judgment against
(the husband) (the wife)
for court costs and service fees in the amount of $______ is awarded to (the husband) (the wife) (this state if fees were waived or deferred).

Â Â Â Â Â  DATED: This ___ day of_____, 2__.

Â Â Â Â Â  _______________

Â Â Â Â Â  CIRCUIT COURT JUDGE

______________________________________________________________________________

[1983 c.692 Â§3; 1985 c.610 Â§13; 1993 c.448 Â§5; 1995 c.637 Â§11; 1995 c.666 Â§18; 1999 c.738 Â§6; 2003 c.264 Â§6; 2003 c.380 Â§4; 2003 c.576 Â§129]

CONCILIATION SERVICES

Â Â Â Â Â  107.510 Definitions for ORS 107.510 to 107.610. As used in ORS 107.510 to 107.610:

Â Â Â Â Â  (1) ÂConciliation jurisdictionÂ means domestic relations conciliation jurisdiction and authority exercised under ORS 107.510 to 107.610 by a circuit court in any controversy existing between spouses which may, unless a reconciliation or a settlement of the controversy is effected, result in the dissolution or annulment of the marriage or in disruption of the household.

Â Â Â Â Â  (2) ÂConciliation servicesÂ means domestic relations counseling and related services obtained by a circuit court exercising conciliation jurisdiction and used by the court in exercising that jurisdiction.

Â Â Â Â Â  (3) ÂDomestic relations suitÂ means suit for dissolution of the marriage contract, annulment of the marriage or separation.

Â Â Â Â Â  (4) ÂSeparationÂ means separation from bed and board and separate maintenance. [1963 c.434 Â§1; 1971 c.280 Â§24; 1973 c.502 Â§13; 1999 c.59 Â§21; 2001 c.104 Â§33]

Â Â Â Â Â  107.520 Establishment of conciliation jurisdiction. The circuit court for any county or the circuit courts of more than one county comprising a judicial district after making a determination that the social conditions of the county or district make it desirable to establish conciliation services for the full and proper consideration of domestic relations suits filed in such county or district may exercise conciliation jurisdiction and obtain, use and provide conciliation services under ORS 107.510 to 107.610. After conciliation jurisdiction has been established the circuit court or courts of such county or district may at any time determine that the need for such service does not warrant its continuance and terminate the same. [1963 c.434 Â§2; 1965 c.625 Â§1; 1971 c.280 Â§25; 1999 c.59 Â§22]

Â Â Â Â Â  107.530 Source of conciliation services; county to pay expenses. (1) A circuit court or the circuit courts of a judicial district exercising conciliation jurisdiction may obtain conciliation services, with the prior approval of the governing body of each county involved, by:

Â Â Â Â Â  (a) Employing or contracting for counselors and other personnel; or

Â Â Â Â Â  (b) Contracting or entering into agreements with public or private agencies to provide conciliation services to the court or courts.

Â Â Â Â Â  (2) Subject to the provisions of the Local Budget Law, the compensation and expenses of personnel performing conciliation services for the circuit court or courts and other expenses of providing conciliation services may be paid by the county or as may be agreed upon between the counties involved. Personnel performing conciliation services are not state employees, and their compensation and expenses shall not be paid by the state. [1963 c.434 Â§3; 1965 c.625 Â§2; 1981 s.s. c.3 Â§35]

Â Â Â Â Â  107.540 Conciliation jurisdiction by court; effect. Whenever any domestic relations suit is commenced in a circuit court exercising conciliation jurisdiction and providing conciliation services, the court may, in its discretion, exercise conciliation jurisdiction over the controversy and over the parties thereto and all persons having any relation to the controversy. If, within 45 days after the court commences to exercise conciliation jurisdiction, a reconciliation or a settlement of the controversy has not been effected, the domestic relations suit shall proceed as if the court had not exercised conciliation jurisdiction. [1963 c.434 Â§4; 1971 c.280 Â§26]

Â Â Â Â Â  107.550 Petition for conciliation jurisdiction; contents; rules. (1) Whenever either spouse or both spouses file in a circuit court exercising conciliation jurisdiction and providing conciliation services a petition requesting the court to exercise conciliation jurisdiction with respect to a controversy existing between the spouses, the court shall exercise conciliation jurisdiction over the controversy and over the parties thereto and all persons having any relation to the controversy.

Â Â Â Â Â  (2) The petition shall:

Â Â Â Â Â  (a) Allege that a controversy exists between the spouses and request the aid of the court to effect a reconciliation or a settlement of the controversy;

Â Â Â Â Â  (b) State the name, address and age of each spouse and the date and place of marriage;

Â Â Â Â Â  (c) State the name, address and age of each minor child of the spouses or either spouse;

Â Â Â Â Â  (d) State, if known, whether a domestic relations suit involving the same marriage is pending in any other court in this or any other state; and

Â Â Â Â Â  (e) State such other information as the court, by rule, may require.

Â Â Â Â Â  (3) No fee shall be charged for filing the petition. [1963 c.434 Â§5; 1965 c.625 Â§3]

Â Â Â Â Â  107.560 Effect of petition; waiver. (1) A petition may be filed under ORS 107.550 whether or not a domestic relations suit in which the spouses are parties has been commenced. Except as provided in subsection (2) of this section, when a petition for conciliation jurisdiction is filed no trial or hearing on the merits of a domestic relations suit between the parties shall be had until after the expiration of 45 days from the filing of the petition; provided, however, that during this period the court may use its full equity powers to protect and preserve the rights of the spouses.

Â Â Â Â Â  (2) Subject to the provisions of ORS 107.065, the court may, in its discretion, waive the 45-day period as prescribed by subsection (1) of this section upon stipulation of the parties or upon written motion supported by affidavit setting forth facts which satisfy the court that such waiver is warranted. [1963 c.434 Â§6; 1965 c.625 Â§4; 1975 c.228 Â§1]

Â Â Â Â Â  107.570 Notice; attendance at hearings. When a circuit court undertakes to exercise conciliation jurisdiction pursuant to ORS 107.540 or 107.550, it shall refer the matter to the conciliation services provided by the court. The court shall cause notice to be given to the spouses of the undertaking to exercise conciliation jurisdiction and the authority therefor, whether under ORS 107.540 or 107.550, and of the time and place of any hearing, conference or other proceeding scheduled pursuant to the exercise of conciliation jurisdiction. The court may require the attendance of the spouses and of witnesses as in other civil cases. [1963 c.434 Â§7]

Â Â Â Â Â  107.580 Restriction of services; priority when children involved; rules. Whenever a circuit court determines that the conciliation services provided by it are not adequate for the proper disposition of all matters that may be referred to the services under ORS 107.570, the court, by rule, may restrict the services provided, but shall give priority to controversies in which the spouses have children under 15 years of age whose welfare is involved in the outcome of the controversy. [1963 c.434 Â§8]

Â Â Â Â Â  107.590 Court orders; reconciliation agreements. (1) A circuit court undertaking to exercise conciliation jurisdiction pursuant to ORS 107.540 or 107.550, with the consent of the spouses, may make orders with respect to the conduct of the spouses and with respect to the subject of the controversy as it considers necessary to preserve the marriage or to implement the reconciliation of the spouses; but an order shall not be effective for more than 60 days unless the spouses consent to a continuance of the order.

Â Â Â Â Â  (2) Any reconciliation agreement between the spouses may be reduced to writing, and, with the consent of the spouses, the court may make an order requiring the spouses to comply fully with the agreement.

Â Â Â Â Â  (3) The court may at any time terminate or modify any order previously made. [1963 c.434 Â§9; 1965 c.625 Â§5]

Â Â Â Â Â  107.600 Privacy of hearings; confidentiality of communications; records closed. (1) All hearings, conferences and other proceedings held pursuant to circuit court exercise of conciliation jurisdiction pursuant to ORS 107.540 or 107.550 shall be held in private, and all persons other than officers of the court, conciliation services personnel, the spouses, their counsel and witnesses shall be excluded.

Â Â Â Â Â  (2) All communications, verbal or written, between spouses and from spouses to counselors, the court, attorneys, doctors or others engaged in the conciliation proceedings, made in conciliation conferences, hearings and other proceedings had pursuant to the exercise of the courtÂs conciliation jurisdiction shall be confidential. A spouse or any other individual engaged in conciliation proceedings shall not be examined in any civil or criminal action as to such communications. Exceptions to testimonial privilege otherwise applicable under ORS 40.225 to 40.295 do not apply to communications made confidential under this subsection.

Â Â Â Â Â  (3) All records of the court with respect to exercise of conciliation jurisdiction shall be closed. However, any petition filed under ORS 107.550, any written reconciliation agreement between the spouses and any court order made in the matter may be opened to inspection by either spouse or counsel upon written authorization by a judge of the court. [1963 c.434 Â§10; 1965 c.625 Â§6; 1981 c.892 Â§88]

Â Â Â Â Â  107.610 Qualifications of conciliation counselors. Persons performing conciliation services under ORS 107.510 to 107.610 shall have minimum educational and experience qualifications of a masterÂs degree in the behavioral sciences; or a bachelorÂs degree and one yearÂs graduate training, both in the behavioral sciences plus two yearsÂ paid casework or clinical experience; or a bachelorÂs degree in the behavioral sciences plus four yearsÂ paid casework or clinical experience. [1963 c.434 Â§12; 1971 c.280 Â§27; 1999 c.59 Â§23]

Â Â Â Â Â  107.615 Fees to support service; contracts for service; eligibility rules. (1) The governing body of any county may impose a fee up to $10 above that prescribed in ORS 205.320 (5) for a marriage license.

Â Â Â Â Â  (2) In addition to any other funds used therefor, the governing body shall use the proceeds from the fee increase authorized by this section to pay the expenses of conciliation services under ORS 107.510 to 107.610 and mediation services under ORS 107.755 to 107.795. If there are none in the county, the governing body may provide such services through other county agencies or may contract with a public or private agency or person to provide such services.

Â Â Â Â Â  (3) The governing body may establish rules of eligibility for conciliation services funded under this section so long as its rules do not conflict with rules of the court adopted under ORS 107.580.

Â Â Â Â Â  (4) Fees collected under this section shall be collected and deposited in the same manner as other county funds are collected and deposited but shall be maintained in a separate account to be used as provided in this section. [1977 c.489 Â§1; 1983 c.671 Â§7; 1991 c.230 Â§33]

FAMILY ABUSE PREVENTION ACT

Â Â Â Â Â  107.700 Short title. ORS 107.700 to 107.735 shall be known and may be cited as the ÂFamily Abuse Prevention Act.Â [1977 c.845 Â§4; 1995 c.637 Â§1]

Â Â Â Â Â  107.705 Definitions for ORS 107.700 to 107.735. As used in ORS 107.700 to 107.735:

Â Â Â Â Â  (1) ÂAbuseÂ means the occurrence of one or more of the following acts between family or household members:

Â Â Â Â Â  (a) Attempting to cause or intentionally, knowingly or recklessly causing bodily injury.

Â Â Â Â Â  (b) Intentionally, knowingly or recklessly placing another in fear of imminent bodily injury.

Â Â Â Â Â  (c) Causing another to engage in involuntary sexual relations by force or threat of force.

Â Â Â Â Â  (2) ÂChildÂ means an unmarried person who is under 18 years of age.

Â Â Â Â Â  (3) ÂFamily or household membersÂ means any of the following:

Â Â Â Â Â  (a) Spouses.

Â Â Â Â Â  (b) Former spouses.

Â Â Â Â Â  (c) Adult persons related by blood, marriage or adoption.

Â Â Â Â Â  (d) Persons who are cohabiting or who have cohabited with each other.

Â Â Â Â Â  (e) Persons who have been involved in a sexually intimate relationship with each other within two years immediately preceding the filing by one of them of a petition under ORS 107.710.

Â Â Â Â Â  (f) Unmarried parents of a child.

Â Â Â Â Â  (4) ÂInterfereÂ means to interpose in a manner that would reasonably be expected to hinder or impede a person in the petitionerÂs situation.

Â Â Â Â Â  (5) ÂIntimidateÂ means to act in a manner that would reasonably be expected to threaten a person in the petitionerÂs situation, thereby compelling or deterring conduct on the part of the person.

Â Â Â Â Â  (6) ÂMenaceÂ means to act in a manner that would reasonably be expected to threaten a person in the petitionerÂs situation.

Â Â Â Â Â  (7) ÂMolestÂ means to act, with hostile intent or injurious effect, in a manner that would reasonably be expected to annoy, disturb or persecute a person in the petitionerÂs position. [1977 c.845 Â§5; 1979 c.161 Â§1; 1981 c.780 Â§1; 1985 c.629 Â§1; 1987 c.331 Â§3; 1987 c.805 Â§1; 1993 c.643 Â§1; 1995 c.637 Â§2; 1997 c.863 Â§8; 1999 c.617 Â§6; 1999 c.1052 Â§12]

Â Â Â Â Â  107.707 Application of Uniform Child Custody Jurisdiction and Enforcement Act. The Uniform Child Custody Jurisdiction and Enforcement Act, ORS 109.701 to 109.834, applies to proceedings under ORS 107.700 to 107.735. [2005 c.536 Â§5]

Â Â Â Â Â  Note: 107.707 was added to and made a part of 107.700 to 107.735 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.710 Petition to circuit court for relief; burden of proof. (1) Any person who has been the victim of abuse within the preceding 180 days may petition the circuit court for relief under ORS 107.700 to 107.735, if the person is in imminent danger of further abuse from the abuser. The person may seek relief by filing a petition with the circuit court alleging that the person is in imminent danger of abuse from the respondent, that the person has been the victim of abuse committed by the respondent within the 180 days preceding the filing of the petition and particularly describing the nature of the abuse and the dates thereof. The abuse must have occurred not more than 180 days before the filing of the petition. Allegations in the petition shall be made under oath or affirmation. The circuit court shall have jurisdiction over all proceedings under ORS 107.700 to 107.735.

Â Â Â Â Â  (2) The petitioner has the burden of proving a claim under ORS 107.700 to 107.735 by a preponderance of the evidence.

Â Â Â Â Â  (3) A personÂs right to relief under ORS 107.700 to 107.735 shall not be affected by the fact that the person left the residence or household to avoid abuse.

Â Â Â Â Â  (4) A petition filed under ORS 107.700 to 107.735 shall disclose the existence of any custody, Family Abuse Prevention Act or Elderly Persons and Persons With Disabilities Abuse Prevention Act proceedings, or any marital annulment, dissolution or separation proceedings, or any filiation proceeding, pending between the parties, and the existence of any other custody order affecting the children of the parties.

Â Â Â Â Â  (5) When the petitioner requests custody of any child, the petition shall comply with ORS 109.767 and disclose:

Â Â Â Â Â  (a) The childÂs present residence and the length of time the child has resided at the residence;

Â Â Â Â Â  (b) The county and state where the child resided for the five years immediately prior to the filing of the petition;

Â Â Â Â Â  (c) The name and address of the party or other responsible person with whom the child is presently residing;

Â Â Â Â Â  (d) The name and current address of any party or other responsible person with whom the child resided for the five years immediately prior to the filing of the petition;

Â Â Â Â Â  (e) Whether the party participated as a party, witness or in any other capacity, in any other litigation concerning the custody of the child in this or any other state;

Â Â Â Â Â  (f) Whether the party has information of any custody proceeding concerning the child pending in a court of this or any other state; and

Â Â Â Â Â  (g) Whether the party knows of any person not a party to the proceedings who has physical custody of the child or claims to have custody, parenting time or visitation rights with respect to the child.

Â Â Â Â Â  (6) For purposes of computing the 180-day period in this section and ORS 107.718, any time during which the respondent is incarcerated or has a principal residence more than 100 miles from the principal residence of the petitioner shall not be counted as part of the 180-day period. [1977 c.845 Â§6; 1981 c.780 Â§2; 1985 c.629 Â§2; 1987 c.805 Â§2; 1993 c.375 Â§1; 1995 c.637 Â§3; 1995 c.666 Â§19; 1997 c.707 Â§14; 1999 c.617 Â§4; 1999 c.649 Â§50; 1999 c.738 Â§7; 1999 c.1052 Â§13; 2003 c.264 Â§7]

Â Â Â Â Â  107.715 [1977 c.845 Â§7; repealed by 1981 c.780 Â§5 (107.716 enacted in lieu of 107.715)]

Â Â Â Â Â  107.716 Hearing; order; certificate of compliance; effect on title to real property; no undertaking required. (1) If the respondent requests a hearing pursuant to ORS 107.718 (10), the court shall hold the hearing within 21 days after the request. However, if the respondent contests the order granting temporary child custody to the petitioner, the court shall hold the hearing within five days after the request.

Â Â Â Â Â  (2)(a) If the court determines under ORS 107.718 (2) that exceptional circumstances exist that affect the custody of a child, the court shall hold a hearing within 14 days after issuance of the restraining order. The clerk of the court shall provide a notice of the hearing along with the petition and order to the petitioner and, in accordance with ORS 107.718 (8), to the county sheriff for service on the respondent.

Â Â Â Â Â  (b) The respondent may request an earlier hearing, to be held within five days after the request. The hearing request form shall be available from the clerk of the court and shall be substantially in the form provided in ORS 107.718 (7). If the respondent requests an earlier hearing, the clerk of the court shall notify the parties of the scheduled hearing date by mailing a notice of the time and place of hearing to the addresses provided in the petition or, for the respondent, to the address provided in the request for hearing, or as otherwise designated by a party.

Â Â Â Â Â  (c) When the court schedules a hearing under this subsection, the respondent may not request a hearing under ORS 107.718 (10).

Â Â Â Â Â  (3) In a hearing held pursuant to subsection (1) or (2) of this section, the court may cancel or change any order issued under ORS 107.718 and may assess against either party a reasonable attorney fee and such costs as may be incurred in the proceeding.

Â Â Â Â Â  (4)(a) If service of a notice of hearing is inadequate to provide a party with sufficient notice of the hearing held pursuant to ORS 107.718 (2) or (10), the court may extend the date of the hearing for up to five days so that the party may seek representation.

Â Â Â Â Â  (b) If one party is represented by an attorney at a hearing held pursuant to ORS 107.718 (2) or (10), the court may extend the date of the hearing for up to five days at the other partyÂs request so that the other party may seek representation.

Â Â Â Â Â  (5) If the court continues the order, with or without changes, at a hearing about which the respondent received actual notice and the opportunity to participate, the court shall include in the order a certificate in substantially the following form in a separate section immediately above the signature of the judge:

______________________________________________________________________________

CERTIFICATE OF COMPLIANCE

WITH THE VIOLENCE

AGAINST WOMEN ACT

This protective order meets all full faith and credit requirements of the Violence Against Women Act, 18 U.S.C. 2265 (1994). This court has jurisdiction over the parties and the subject matter. The respondent was afforded notice and timely opportunity to be heard as provided by the law of this jurisdiction. This order is valid and entitled to enforcement in this and all other jurisdictions.

______________________________________________________________________________

Â Â Â Â Â  (6) The court may approve any consent agreement to bring about a cessation of abuse of the parties. However, the court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted an order under ORS 107.710. An order or consent agreement made under this section may be amended at any time and shall continue in effect for a period of one year from the date of the order issued under ORS 107.718, or until superseded as provided in ORS 107.722.

Â Â Â Â Â  (7) No order or agreement made under ORS 107.705 to 107.720, 133.310 and 133.381 shall in any manner affect title to any real property.

Â Â Â Â Â  (8) No undertaking shall be required in any proceeding under ORS 107.700 to 107.735.

Â Â Â Â Â  (9) Any proceeding under ORS 107.700 to 107.735 shall be in addition to any other available civil or criminal remedies. [1981 c.780 Â§6 (enacted in lieu of 107.715); 1985 c.629 Â§3; 1987 c.805 Â§3; 1995 c.637 Â§4; 1995 c.794 Â§2; 1997 c.707 Â§15; 1999 c.617 Â§5; 1999 c.1052 Â§14; 2005 c.536 Â§1]

Â Â Â Â Â  107.718 Restraining order; forms; service of order; request for hearing. (1) When a person files a petition under ORS 107.710, the circuit court shall hold an ex parte hearing in person or by telephone on the day the petition is filed or on the following judicial day. Upon a showing that the petitioner has been the victim of abuse committed by the respondent within 180 days preceding the filing of the petition, that there is an imminent danger of further abuse to the petitioner and that the respondent represents a credible threat to the physical safety of the petitioner or the petitionerÂs child, the court shall, if requested by the petitioner, order:

Â Â Â Â Â  (a) Except as provided in subsection (2) of this section, that temporary custody of the children of the parties be awarded to the petitioner or, at the request of the petitioner, to the respondent, subject to reasonable parenting time rights of the noncustodial parent, which the court shall order, unless such parenting time is not in the best interest of the child;

Â Â Â Â Â  (b) That the respondent be required to move from the petitionerÂs residence, if in the sole name of the petitioner or if it is jointly owned or rented by the petitioner and the respondent, or if the parties are married to each other;

Â Â Â Â Â  (c) That the respondent be restrained from entering, or attempting to enter, a reasonable area surrounding the petitionerÂs current or subsequent residence if the respondent is required to move from petitionerÂs residence;

Â Â Â Â Â  (d) That a peace officer accompany the party who is leaving or has left the partiesÂ residence to remove essential personal effects of the party or the partyÂs children, or both, including but not limited to clothing, toiletries, diapers, medications, Social Security cards, birth certificates, identification and tools of the trade;

Â Â Â Â Â  (e) That the respondent be restrained from intimidating, molesting, interfering with or menacing the petitioner, or attempting to intimidate, molest, interfere with or menace the petitioner;

Â Â Â Â Â  (f) That the respondent be restrained from intimidating, molesting, interfering with or menacing any children in the custody of the petitioner, or attempting to intimidate, molest, interfere with or menace any children in the custody of the petitioner;

Â Â Â Â Â  (g) That the respondent be restrained from entering, or attempting to enter, on any premises and a reasonable area surrounding the premises when it appears to the court that such restraint is necessary to prevent the respondent from intimidating, molesting, interfering with or menacing the petitioner or children whose custody is awarded to the petitioner;

Â Â Â Â Â  (h) Other relief that the court considers necessary to provide for the safety and welfare of the petitioner and the children in the custody of the petitioner including, but not limited to, emergency monetary assistance from the respondent; or

Â Â Â Â Â  (i) That the respondent have no contact with the petitioner in person, by telephone or by mail except as described in parenting time ordered under this section.

Â Â Â Â Â  (2) If the court determines that exceptional circumstances exist that affect the custody of a child, the court shall order the parties to appear and provide additional evidence at a hearing to determine temporary custody and resolve other contested issues. Pending the hearing, the court may make any orders regarding the childÂs residence and the partiesÂ contact with the child that the court finds appropriate to provide for the childÂs welfare and the safety of the parties. The court shall set a hearing time and date as provided in ORS 107.716 (2) and issue a notice of the hearing at the same time the court issues the restraining order.

Â Â Â Â Â  (3) The courtÂs order under subsection (1) of this section is effective for a period of one year or until the order is withdrawn or amended, or until the order is superseded as provided in ORS 107.722, whichever is sooner.

Â Â Â Â Â  (4) If respondent is restrained from entering, or attempting to enter, an area surrounding petitionerÂs residence or any other premises, the order restraining respondent shall specifically describe the area.

Â Â Â Â Â  (5) Imminent danger under this section includes but is not limited to situations in which the respondent has recently threatened petitioner with additional bodily harm.

Â Â Â Â Â  (6) If the court awards parenting time to a parent who committed abuse, the court shall make adequate provision for the safety of the child and of the petitioner. The order of the court may include, but is not limited to, the following:

Â Â Â Â Â  (a) That exchange of a child between parents shall occur at a protected location.

Â Â Â Â Â  (b) That parenting time be supervised by another person or agency.

Â Â Â Â Â  (c) That the perpetrator of the abuse be required to attend and complete, to the satisfaction of the court, a program of intervention for perpetrators or any other counseling program designated by the court as a condition of the parenting time.

Â Â Â Â Â  (d) That the perpetrator of the abuse not possess or consume alcohol or controlled substances during the parenting time and for 24 hours preceding the parenting time.

Â Â Â Â Â  (e) That the perpetrator of the abuse pay all or a portion of the cost of supervised parenting time, and any program designated by the court as a condition of parenting time.

Â Â Â Â Â  (f) That no overnight parenting time occur.

Â Â Â Â Â  (7) An instruction brochure shall be available from the clerk of the circuit court explaining the rights set forth under ORS 107.700 to 107.735. The petition, order and related forms shall be available from the clerk of the court and shall be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF ____________

____________,Â Â Â Â Â Â Â Â Â Â  )

PetitionerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITION FOR

(your name)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RESTRAINING ORDER

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  TO PREVENT ABUSE

vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No. ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

____________,Â Â Â Â Â Â Â Â Â Â  )

Respondent Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(person to beÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  )

restrained)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

YOU MUST PROVIDE COMPLETE AND TRUTHFUL INFORMATION. IF YOU DO NOT, THE COURT MAY DISMISS ANY RESTRAINING ORDER AND MAY ALSO HOLD YOU IN CONTEMPT OF COURT.

If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

ATTACH ADDITIONAL PAGES

IF NECESSARY.

I am the Petitioner and I state that the following information is true:

I am a resident of _______________ County, Oregon.

Respondent is a resident of ______ County, Oregon.

I am ______ years of age and Respondent is ______ years of age.

1.Â Â  CHECK AND FILL OUT THE SECTION(S) that apply to you and respondent:

__Â  A.Â  Respondent is my _____ spouse _____ former spouse. We were married on_________________, 2___. We were divorced on_________________, 2___.

__Â  B.Â  Respondent and I are
adults
related by blood, marriage or adoption. Respondent is my _________________ (type of relationship).

__Â  C.Â  Respondent and I have been living together since

______, 2___.

__Â  D.Â  Respondent and I lived together from______, 2___, to____________, 2___.

__Â  E.Â Â  Respondent and I have been involved in a sexually intimate relationship within the last two years.

__Â  F.Â Â  Respondent and I are the unmarried parents of a child.

__Â  G.Â  I am a minor and have been involved in a sexually intimate relationship with respondent who is 18 years of age or older.

2.Â Â  To qualify for a restraining order, respondent must have done one or more of the following:

Â Â Â Â Â
Within the last 180 days, respondent has
:

__Â  A.Â  Caused me bodily injury.

__Â  B.Â  Attempted to cause me bodily injury.

__Â  C.Â  Placed me in fear of imminent bodily injury.

__Â  D.Â  Caused me to engage in involuntary sexual relations by force or threat of force.

3.Â Â  Any period of time after the abuse occurred during which respondent was incarcerated (in jail or prison) or lived more than 100 miles from your home is not counted as part of the 180-day period, and you may still be eligible for a restraining order.

Â Â Â Â Â  Respondent was incarcerated from____________, 2___, to____________, 2___.

Respondent lived more than 100 miles from my home from____________, 2___, to____________, 2___.

4.Â Â  Did the abuse happen within the last 180 days not including the times respondent was incarcerated (in jail or prison) or lived more than 100 miles from your home? Yes No

Â Â Â Â Â  Date and location of abuse:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  How did respondent hurt or threaten you?

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

5.Â Â  Are there incidents other than those described in question 4 above, in which respondent has hurt or threatened to hurt you? If Yes, Explain:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

6.Â Â  I am in imminent danger of further abuse by respondent because:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

7.Â Â  In any of the above incidents:

Â Â Â Â Â  Were drugs, alcohol or weapons involved? Yes No

Â Â Â Â Â  Did you need medical help? Yes No

Â Â Â Â Â  Were the police or the courts involved? Yes No

Â Â Â Â Â  If you have circled yes to any of the above questions, explain:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

8.Â Â  A.Â  There (is) (is not) another restraining order pending between respondent and me. It is filed in ___ (County), ___(State), and I am (Petitioner) or (Respondent) in that case.

Â Â Â Â Â Â Â Â Â Â Â  The case number of the case is: _______________

Â Â Â Â Â  B.Â  There (is) (is not) another lawsuit pending between respondent and me for divorce, annulment, legal separation, filiation (paternity), custody, parenting time or visitation.

Â Â Â Â Â Â Â Â Â Â Â  If yes, type of lawsuit: _______________

Â Â Â Â Â Â Â Â Â Â Â  It is filed in ________ (County), ________(State).

Â Â Â Â Â  C.Â  If you and respondent are unmarried, has legal paternity of your children been established? Yes No

Â Â Â Â Â Â Â Â Â Â Â  In what way?Â Â Â Â Â Â Â Â Â Â Â Â Â  Birth certificate

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Child support proceeding

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Paternity lawsuit

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Other

Â Â Â Â Â Â Â Â Â Â Â  Explain: _______________

9.Â Â  A.Â  The children of respondent and me who are under 18 years of age are:

Â Â Â Â Â Â Â Â Â Â Â  Name ________ Age ___

Â Â Â Â Â Â Â Â Â Â Â  Name ________ Age ___

Â Â Â Â Â Â Â Â Â Â Â  Name ________ Age ___

Â Â Â Â Â Â Â Â Â Â Â  Name ________ Age ___

Â Â Â Â Â  B.Â  The children are now living with_______________, at ___________ (address).

Â Â Â Â Â Â Â Â Â Â Â  For how long? ________

Â Â Â Â Â  C.Â  I believe that I will need the assistance of a peace officer to regain custody of my children from respondent. Yes No

Â Â Â Â Â  D.Â  Is there a custody or any other order now in effect concerning any of these children? Yes No

Â Â Â Â Â Â Â Â Â Â Â  Type of order: ___________

Â Â Â Â Â Â Â Â Â Â Â  The case number is: _____and it is filed in _____ (County), _____(State).

Â Â Â Â Â  E.Â Â  Where have the children listed in A. above lived for the last five years and with whom?

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  County/Â Â Â Â Â Â Â Â Â Â  LivedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  Present

Â Â Â Â Â Â Â Â Â Â Â
Dates
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
State
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
With
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Address

Â Â Â Â Â Â Â Â Â Â Â  FromÂ Â Â  __Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___

Â Â Â Â Â Â Â Â Â Â Â  FromÂ Â Â  __Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___

Â Â Â Â Â Â Â Â Â Â Â  FromÂ Â Â  __Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___

Â Â Â Â Â Â Â Â Â Â Â  FromÂ Â Â  __Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___

Â Â Â Â Â  F.Â Â  I have not been involved as a party, witness or in any other capacity in any other custody, parenting time or visitation lawsuits concerning the children in this or any other state except:

Â Â Â Â Â Â Â Â Â Â Â  __________________

Â Â Â Â Â Â Â Â Â Â Â  __________________

Â Â Â Â Â  G.Â  I know of no other custody, parenting time or visitation lawsuits concerning the children in this or any other state except:

Â Â Â Â Â Â Â Â Â Â Â  __________________

Â Â Â Â Â  H.Â  I know of no one, other than respondent, who has physical custody of the children or who claims custody, parenting time or visitation rights with the children, except:

Â Â Â Â Â Â Â Â Â Â Â  __________________

Â Â Â Â Â  I.Â Â Â  My children have not lived in Oregon for the last six months but my children and I are now present in Oregon and I want the court to award me custody because (describe the emergency that makes this necessary or information that is in Oregon that relates to the children):

Â Â Â Â Â Â Â Â Â Â Â  __________________

10.Â Â Â Â Â Â  Respondent may be required to move from your residence if it is in your sole name, or if it is jointly owned or rented by you and respondent, or if you and respondent are married.

Â Â Â Â Â Â Â Â Â Â Â  I (do) (do not) want respondent to move from my residence.

Â Â Â Â Â Â Â Â Â Â Â  My residence is:

Â Â Â Â Â Â Â Â Â Â Â  Owned Leased Rented

Â Â Â Â Â Â Â Â Â Â Â  By: _______________

PETITIONER ASKS THE COURT TO GRANT THE RELIEF INDICATED IN THE ÂPETITIONERÂS REQUESTÂ COLUMN OF THE PROPOSED RESTRAINING ORDER, WHICH IS ATTACHED.

______________________________________________________________________________

PETITIONER MUST NOTIFY THE COURT

OF ANY CHANGE OF ADDRESS.

ALL NOTICES OF HEARING WILL

BE SENT TO THIS ADDRESS

AND DISMISSALS MAY BE

ENTERED IF YOU DO NOT APPEAR

AT A SCHEDULED HEARING.

If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PETITIONER

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this ___ day of________, 2___.

Â Â Â Â Â  _____________________

Â Â Â Â Â  NOTARY PUBLIC FOR OREGON

Â Â Â Â Â  My Commission Expires: ______

RELEVANT DATA

RESPONDENT _______________

Sex ___ Telephone # ________

Residence Address _______________

City/State/Zip _______________

County _______________

Birthdate ______ Age ___

Race ______

Height ________ Weight ________

Eye Color ________

PETITIONER (you) ____________

Sex _____ *Telephone # ________

*Residence Address ____________

City/State/Zip _______________

County _______________

Birthdate ________ Age _____

Race ________

Height ________ Weight ________

Eye Color ________

*If you wish to have your residential address or telephone number withheld from respondent,

use a contact address and telephone number so the Court and the Sheriff can reach you if

necessary.

PLEASE FILL OUT THIS INFORMATION

TO AID IN SERVICE OF

THE RESTRAINING ORDER

Where is respondent most likely to be located?

Â Â Â Â Â  ResidenceÂ  Hours ________

Â Â Â Â Â  EmploymentÂ Â Â Â Â Â Â Â Â  Hours ________

Â Â Â Â Â  Address: ______

Â Â Â Â Â  ___________

Â Â Â Â Â  EmploymentÂ Â Â Â Â Â Â Â Â  Hours ________

Â Â Â Â Â  Address: ______

Â Â Â Â Â  ___________

Description of vehicle ____________

Does respondent have any weapons or access to weapons? Explain:

______________________________________________________________________________

______________________________________________________________________________

Has respondent ever been arrested for or convicted of a violent crime? Explain:

______________________________________________________________________________

______________________________________________________________________________

Is there anything about respondentÂs character, past behavior or the present situation that indicates that respondent may be a danger to self or other? Explain:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

______,Â Â Â Â Â Â Â Â Â Â  )

PetitionerÂ Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RESTRAINING ORDER

(your name)Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  TO PREVENT ABUSE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No. ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______,Â Â Â Â Â Â Â Â Â Â  )

RespondentÂ Â Â Â  )

(person to beÂ Â  )

restrained)Â Â Â Â Â Â  )

Â Â Â Â Â  TO THE RESPONDENT: VIOLATION OF THIS RESTRAINING ORDER MAY RESULT IN YOUR ARREST AND IN CIVIL AND/OR CRIMINAL PENALTIES. THIS ORDER IS ENFORCEABLE IN EVERY STATE. REVIEW THIS ORDER CAREFULLY. EACH PROVISION MUST BE OBEYED. SEE YOUR RIGHTS TO A HEARING.

Â Â Â Â Â  The Court, having reviewed the petition, makes the following findings:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
JudgeÂs Initials

1.Â Â  Petitioner and respondent are related as follows (check all that apply):

A.Â  Petitioner and respondent are spouses.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

B.Â  Petitioner and respondent are former spouses.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

C.Â  Petitioner and respondent are adult persons related by blood,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  marriage or adoption.

D.Â  Petitioner and respondent are cohabiting or have cohabitedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  with each other.Â Â Â

E.Â Â  Petitioner and respondent have been involved in a sexuallyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  intimate relationship with each other within the last two years.

F.Â Â  Petitioner and respondent are unmarried parents of a child.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

G.Â  Petitioner is a minor and has been involved in a sexuallyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  intimate relationship with respondent who is 18 years of age or older.

2.Â Â  Additional findings:

A.Â  Petitioner has been abused by respondent as defined by ORS 107.705.Â Â Â Â Â Â Â Â Â Â Â Â  _____

B.Â  The abuse of petitioner by respondent occurred within the lastÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  180 days as provided in ORS 107.710.Â Â Â

C.Â  Respondent represents a credible threat to the physical safetyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  of petitioner or petitionerÂs child and there is an imminent danger of

Â Â Â Â Â  further abuse to petitioner.

D.Â  If there are children, Oregon has jurisdiction over the issue of theÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  custody of the children under ORS 109.701 to 109.834 on the

Â Â Â Â Â  following grounds:

a.Â Â  Oregon is the home state of the child on the date this proceedingÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  was commenced; or

Â Â Â Â Â  Oregon was the home state within six months before this proceedingÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  was commenced and the child is absent from the state, but a parent

Â Â Â Â Â  or person acting as a parent continues to live in Oregon under

Â Â Â Â Â  ORS 109.741 (1)(a).

b.Â Â  No other state has home state jurisdiction under ORS 109.741Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  (1)(a); or

Â Â Â Â Â  The home state of the child ____________ (name)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  has declined jurisdiction and the childÂs parents have, or one of

Â Â Â Â Â  the childÂs parents or a person acting as a parent has, a significant

Â Â Â Â Â  connection with Oregon and substantial evidence is available here

Â Â Â Â Â  concerning the childÂs care, protection, training and personal

Â Â Â Â Â  relationships under ORS 109.741 (1)(b).

c.Â Â  All courts having jurisdiction under home state grounds underÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  ORS 109.741 (1)(a), or significant connections grounds under ORS 109.741

Â Â Â Â Â  (1)(b), have declined to exercise jurisdiction under ORS 109.741 (1)(c).

d.Â Â  No court of any other state has jurisdiction under ORS 109.741Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  (1)(a), (b) or (c).

e.Â Â  Emergency grounds exist for the exercise of temporary emergencyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  jurisdiction because the child is present in this state and has

Â Â Â Â Â  been abandoned; or

Â Â Â Â Â  Emergency grounds exist for the exercise of temporary emergencyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  jurisdiction because it is necessary to protect the child because the

Â Â Â Â Â  child, or a sibling or parent of the child, is subjected to or threatened

Â Â Â Â Â  with mistreatment or abuse under ORS 109.751.

f.Â Â Â  A previous child custody, parenting time, guardianshipÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  or juvenile dependency determination has been made in

Â Â Â Â Â  ____________(State/Tribe/Country);

Â Â Â Â Â  A child custody, parenting time, guardianship or juvenileÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  dependency proceeding has been commenced in ____________

Â Â Â Â Â  (State/Tribe/Country); or

Â Â Â Â Â  No child custody, parenting time, guardianship or juvenile dependencyÂ Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â  determination has been issued or proceeding commenced in another

Â Â Â Â Â  state, tribe or country having jurisdiction under ORS 109.701 to

Â Â Â Â Â  109.834. The custody and parenting time provisions in this order

Â Â Â Â Â  shall become a final determination for purposes of ORS 109.701 to

Â Â Â Â Â  109.834 if Oregon becomes the home state of the child.

IT IS HEREBY ORDERED that:

PetitionerÂs Request
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
JudgeÂs Initials

Â [ ]Â Â Â Â Â Â Â  1.Â Â Â Â Â Â Â Â  Respondent is restrained (prohibited) from intimidating,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  molesting, interfering with or menacing petitioner, or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  attempting to intimidate, molest, interfere with

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or menace petitioner.

[ ]Â Â Â Â Â Â Â Â  2.Â Â Â Â Â Â Â Â  Respondent is restrained (prohibited) from intimidating,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  molesting, interfering with or menacing any minor children in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  petitionerÂs custody, or attempting to intimidate, molest,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  interfere with or menace any minor children

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in petitionerÂs custody:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________________________________

Â [ ]Â Â Â Â Â Â Â  3.Â Â Â Â Â Â Â Â  Respondent is restrained (prohibited) from entering, orÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  attempting to enter:

Â Â Â Â Â Â Â Â Â Â Â  (Include names and address unless withheld for safety reasons.)

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  PetitionerÂs current or subsequent residence.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  PetitionerÂs business or place of employment.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  PetitionerÂs school.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  Other locations.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  The area surrounding petitionerÂs currentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or subsequent residence or petitionerÂs

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  school, business, place of employment

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or other named premises described as

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  follows (specifically describe area):

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________________________________

[ ]Â Â Â Â Â Â Â Â  4.Â Â Â Â Â Â Â Â  Respondent is restrained (prohibited) from:

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  Contacting, or attempting to contact, petitioner by telephone.Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  Contacting, or attempting to contact, petitioner by mail.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

[ ]Â Â Â Â Â Â Â Â  5.Â Â Â Â Â Â Â Â  Respondent is restrained (prohibited) from entering, or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  attempting to enter:

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  The premises of the childrenÂs day care provider.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â Â Â Â Â Â Â Â  The childrenÂs school.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

[ ]Â Â Â Â Â Â Â Â  6.Â Â Â Â Â Â Â Â  Respondent shall move from and not return to the re-Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  sidence located at ____________ except with a

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  peace officer in order to remove essential personal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  effects of the respondent, and if the respondent

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  is the legal custodian, essential personal effects

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of respondentÂs children, including, but not

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  limited to: clothing, toiletries, diapers, medica-

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  tions, Social Security cards, birth certificates,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  identification and tools of the trade.

[ ]Â Â Â Â Â Â Â Â  7.Â Â Â Â Â Â Â Â  A peace officer shall accompany the petitioner to theÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  partiesÂ residence in order to remove essential personal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  effects of petitioner, and if the petitioner is the legal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  custodian, essential personal effects of the petitionerÂs

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  children, including, but not limited to: clothing,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  toiletries, diapers, medications, Social Security cards,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  birth certificates, identification and tools of the trade.

[ ]Â Â Â Â Â Â Â Â  8.Â Â Â Â Â Â Â Â  Petitioner is awarded custody of the following childrenÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the parties, subject to the parenting time terms set

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  forth below.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name: _________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Age: _________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name: _________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Age: _________

[ ]Â Â Â Â Â Â Â Â  9.Â Â Â Â Â Â Â Â  Respondent is awarded custody of the following child-Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ren of the parties, subject to the parenting time terms set

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  forth below.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name: _________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Age: _________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name: _________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Age: _________

[ ]Â Â Â Â Â Â Â Â  10.Â Â Â Â Â Â  A peace officer of the county or city in which the child-Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ren are located shall assist in recovering the custody of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  the children of the above parties whose custody has been

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  awarded to petitioner. The peace officer is authorized to

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  use any reasonable force necessary to that end.

[ ]Â Â Â Â Â Â Â Â  11.Â Â Â Â Â Â  Other relief:________________________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

[ ]Â Â Â Â Â Â Â Â  12.Â Â Â Â Â Â  Petitioner and respondent shall appear at a hearingÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  to be held at a time and place shown in the attached

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Notice of Hearing. The purpose of the hearing is to

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  consider the temporary custody of the partiesÂ

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  children and other relief that may be contested.

[ ]Â Â Â Â Â Â Â Â  13.Â Â Â Â Â Â  Pending the hearing to be held pursuant to paragraphÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12 above, if temporary custody of the children is not

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  awarded to the petitioner under ORS 107.718 (1)(a), the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  residence of the children and parental access to the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  children is as follows with respect to the following

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  children (include the childrenÂs names and dates of birth):

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  The order contained in this paragraph expires at the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  hearing.

[ ]Â Â Â Â Â Â Â Â  14.Â Â Â Â Â Â  The child custody provisions of this order conflictÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  with the child custody provisions of a preexisting order

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or judgment issued pursuant to ORS 107.095 (1)(b),

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  107.105, 107.135, 109.103 or 109.155. The child custody

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  provisions of this order remain in effect until_____,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or until another order is issued in the preexisting

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  case, whichever occurs first.

[ ]Â Â Â Â Â Â Â Â  15.Â Â Â Â Â Â  The child custody provisions of this order conflictÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  with the child custody provisions of a preexisting order

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or judgment issued by another jurisdiction. The child

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  custody provisions of this order remain in effect for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  one year or until another order is issued in the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  preexisting case, whichever occurs first.

IT IS FURTHER ORDERED that the party not awarded custody shall be allowed parenting time as set forth below:

PetitionerÂs Request
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
JudgeÂs Initials

Â [ ]Â  Â Â Â Â  16.Â Â Â Â Â Â  NO PARENTING TIME due to____________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

Â [ ]Â  Â Â Â Â  17.Â Â Â Â Â Â  SUPERVISED PARENTING TIME: Three hours per week,Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Supervised by:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  As follows:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (day of week, location, times)

[ ]Â Â  Â Â Â Â  18.Â Â Â Â Â Â  Once per week on _________ (day) from_____Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a.m./p.m. to _____ a.m./p.m.

[ ]Â Â  Â Â Â Â  19.Â Â Â Â Â Â  On the FIRST and THIRD weekends of each monthÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  from 7:00 p.m. Saturday to 7:00 p.m. Sunday.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  The first weekend is the one in which both

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Saturday and Sunday are in the new month.

[ ]Â Â  Â Â Â Â  20.Â Â Â Â Â Â  On the FIRST and THIRD weekends of each monthÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  from 7:00 p.m. Friday to 7:00 p.m. Sunday.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  The first weekend is the one in which both

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Saturday and Sunday are in the new month.

[ ]Â Â  Â Â Â Â  21.Â Â Â Â Â Â  OTHER PARENTING TIME AS FOLLOWS:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________________________________

[ ]Â Â  Â Â Â Â  22.Â Â Â Â Â Â  Parenting time details not provided for in this ORDER,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  including the days or hours of parenting time, shall be

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  arranged through__________________.

[ ]Â Â  Â Â Â Â  23.Â Â Â Â Â Â  The parent not awarded custody will pick up and returnÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  the children at the curb, or driveway if no curb, of the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  residence of the custodial parent or at ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (name and address of different location) no more than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15 minutes early nor 15 minutes late.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IF RESPONDENT IS NOT AWARDED CUSTODY AND

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IF RESPONDENT IS OTHERWISE PROHIBITED

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FROM BEING AT PETITIONERÂS RESIDENCE,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  RESPONDENT MAY BE AT THE CURB, OR DRIVE-

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  WAY IF NO CURB, OF PETITIONERÂS RESIDENCE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FOR A MAXIMUM OF FIVE MINUTES AT THE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PARENTING TIME HOUR SPECIFIED IN THE ORDER

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TO PICK UP OR RETURN THE CHILDREN OR AT ANY

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OTHER TIME THE PARTIES AGREE TO.

[ ]Â Â  Â Â Â Â  24.Â Â Â Â Â Â  No further service is necessary because respondentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  appeared in person before the Court.

IT IS FURTHER ORDERED that:

SECURITY AMOUNT FOR VIOLATION OF ANY PROVISION OF THIS ORDER IS $5,000 unless otherwise specified.

Â Â Â Â Â  Other Amount ($ )

THE ABOVE PROVISIONS OF THIS RESTRAINING ORDER ARE IN EFFECT FOR

A PERIOD OF ONE YEAR OR UNTIL THE ORDER IS VACATED, MODIFIED OR

SUPERSEDED, WHICHEVER OCCURS FIRST.

Â Â Â Â Â  DATED this _____ day of_______________, 2___.

Â Â Â Â Â  ______________________

Â Â Â Â Â  CIRCUIT COURT JUDGE (signature)

Â Â Â Â Â  ______________________

Â Â Â Â Â  CIRCUIT COURT JUDGE (printed)

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No. _____

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AFFIDAVIT OF PROOF

______,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  OF SERVICE

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

STATE OFÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

OREGONÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I am a resident of the State of Oregon. I am a competent person 18 years of age or older. I am not an attorney for or a party to this case, or an officer, director or employee of any party to this case.

Â Â Â Â Â  On the _____ day of______, 2___, I served the Restraining Order to Prevent Abuse, the Petition for Restraining Order to Prevent Abuse and, if applicable, the Notice of Hearing in this case personally upon the above-named respondent in _________ County by delivering to the respondent a copy of those papers, each of which was certified to be a true copy of each original.

Â Â Â Â Â  ___________________

Â Â Â Â Â  Signature of ____________

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of______, 2___.

_____________________

NOTARY PUBLIC FOR OREGON

My Commission Expires:Â  _____

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______,Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No. _____

Petitioner,Â Â Â Â Â Â Â  )

vs.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  MOTION AND ORDER

______,Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  OF DISMISSAL

Respondent.Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Comes now petitioner, ________, and moves this Court for an order allowing the voluntary withdrawal and dismissal of the Restraining Order on file herein.

__________________

Petitioner

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of______, 2___.

_____________________

NOTARY PUBLIC FOR OREGON

My Commission Expires: ______

Â Â Â Â Â  IT IS SO ORDERED this ___ day of_____, 2__.

__________________

JUDGE

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

______,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(D.O.B._____)Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NOTICE TO RESPONDENT

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  (Family Abuse

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Prevention Act)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No. ______

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ______,

______,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(D.O.B._____)Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

THIS FORM MUST BE

ATTACHED TO SERVICE COPY

OF RESTRAINING ORDER

TO RESPONDENT: A RESTRAINING ORDER HAS BEEN ISSUED BY THE COURT WHICH AFFECTS YOUR RIGHTS AND IS NOW IN EFFECT. THIS ORDER BECOMES EFFECTIVE IMMEDIATELY.

IF A NOTICE OF HEARING IS ATTACHED TO THE RESTRAINING ORDER, YOU ARE REQUIRED TO APPEAR AT A HEARING AT THE TIME AND PLACE SPECIFIED IN THE NOTICE. THE PURPOSE OF THE HEARING IS TO CONSIDER TEMPORARY CUSTODY OF YOUR CHILD OR CHILDREN AND OTHER MATTERS. IF YOU WANT AN EARLIER HEARING DATE THAN THE DATE SPECIFIED IN THE NOTICE, YOU MUST COMPLETE THE REQUEST FOR HEARING FORM BELOW AND MAIL OR DELIVER IT TO:

______________________________________________________________________________

______________________________________________________________________________

IF NO NOTICE OF HEARING IS ATTACHED TO THE RESTRAINING ORDER AND YOU WISH TO CONTEST THE CONTINUATION OF THIS ORDER, YOU MUST COMPLETE THE REQUEST FOR HEARING FORM BELOW AND MAIL OR DELIVER IT TO:

______________________________________________________________________________

______________________________________________________________________________

REQUESTS FOR HEARING MUST BE MADE WITHIN 30 DAYS AFTER YOU RECEIVE THE ORDER. YOU MUST INCLUDE YOUR ADDRESS AND TELEPHONE NUMBER WITH YOUR REQUEST FOR A HEARING. THE HEARING WILL BE HELD WITHIN 21 DAYS, OR WITHIN FIVE DAYS IF CHILD CUSTODY (NOT PARENTING TIME) IS AT ISSUE.

AT THE HEARING, A JUDGE WILL DECIDE WHETHER THE ORDER SHOULD BE CANCELED, CHANGED OR EXTENDED. IF YOU DO NOT APPEAR AT THE HEARING, THE RESTRAINING ORDER MAY BE UPHELD AND ALL MATTERS COULD BE DECIDED AGAINST YOU.

IF YOU DO NOT REQUEST A HEARING WITHIN THE TIME ALLOWED BY LAW, THIS RESTRAINING ORDER WILL BE CONFIRMED BY OPERATION OF LAW. THAT MEANS THAT THIS RESTRAINING ORDER WILL CONTINUE IN EFFECT AS ISSUED BECAUSE YOU HAVE BEEN GIVEN BUT HAVE NOT EXERCISED YOUR RIGHTS TO REQUEST AND PARTICIPATE IN A HEARING. OREGON LAW CONSIDERS THIS CONFIRMATION SUFFICIENT TO MEET THE REQUIREMENTS OF FEDERAL LAW THAT MAY PROHIBIT YOU FROM POSSESSING A FIREARM OR FIREARM AMMUNITION WHILE THIS RESTRAINING ORDER IS IN EFFECT.

KEEP IN MIND THAT THE RESTRAINING ORDER YOU HAVE RECEIVED IS IN EFFECT AND REMAINS IN EFFECT UNTIL THE COURT THAT ISSUED THE ORDER MODIFIES IT OR DISMISSES IT OR UNTIL IT EXPIRES. THE ORDER MAY ALSO BE RENEWED UPON A FINDING THAT A PERSON IN THE PETITIONERÂS SITUATION WOULD REASONABLY FEAR FURTHER ACTS OF ABUSE BY YOU IF THE ORDER IS NOT RENEWED. IF YOU ARE ARRESTED FOR VIOLATING THIS ORDER, THE SECURITY AMOUNT (BAIL) IS $5,000, UNLESS A DIFFERENT AMOUNT IS ORDERED BY THE COURT.

Â Â Â Â Â  This restraining order, or any order continuing or changing this order, is enforceable in every county in Oregon. It is also enforceable in all 50 states, the District of Columbia, tribal lands and territories of the United States.

Â Â Â Â Â  Violation of this restraining order, or any order continuing or changing this order, constitutes contempt of court, punishable by a fine of up to $500 or one percent of your annual gross income, whichever is greater, or a jail term of up to six months, or both. Other sanctions may also be imposed for contempt.

Â Â Â Â Â  While this order, or any order continuing or changing this order, is in effect, federal law may prohibit you from:

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to violate this order and then violating this order.

Â Â Â Â Â  Causing the petitioner to cross state lines or tribal land lines for your purpose of violating the order.

Â Â Â Â Â  Possessing, receiving, shipping or transporting any firearm or firearm ammunition.

Â Â Â Â Â  Whether or not a restraining order is in effect, federal law may prohibit you from:

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to injure the petitioner and then intentionally committing a crime of violence causing bodily injury to the petitioner.

Â Â Â Â Â  Causing the petitioner to travel across state lines or tribal land lines if your intent is to cause bodily injury to the petitioner or if the travel results in your causing bodily injury to the petitioner.

______________________________________________________________________________

REQUEST FOR HEARING

Â Â Â Â Â  1. I am the Respondent in the above-referenced action and I request a hearing to contest all or part of the order as follows (mark one or more):

Â Â Â Â Â  __Â  The order restraining me from contacting or attempting to contact the petitioner.

Â Â Â Â Â  __Â  The order granting child custody to the petitioner.

Â Â Â Â Â  __Â  The terms of the parenting time order.

Â Â Â Â Â  __Â  Other _______________

Â Â Â Â Â  2. [ ] If I have checked this box, a Notice of Hearing is attached to the Restraining Order, setting a hearing for (specify date and time)_________. However, I believe exceptional circumstances affect my child or children and require an earlier hearing. I request an earlier date for a hearing, to be held within five days after the date I file this request with the court. I understand that this earlier hearing date must be before the date specified in the Notice of Hearing.

I (will) (will not) be represented by an attorney at the hearing.

Notice of the time and place of the hearing can be mailed to me at the address below my signature.

Date: _______________

Â Â Â Â Â  ______________________

Â Â Â Â Â  SIGNATURE OF RESPONDENT

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  ADDRESS

Â Â Â Â Â  ______________________

Â Â Â Â Â  TELEPHONE NUMBER

______________________________________________________________________________

Â Â Â Â Â  (8) If the court orders relief:

Â Â Â Â Â  (a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to provide the petitioner with one copy and to effect service and shall have a true copy of the petition and order delivered to the county sheriff for service upon the respondent, unless the court finds that further service is unnecessary because the respondent appeared in person before the court. In addition and upon request by the petitioner, the clerk shall provide the petitioner, without charge, two exemplified copies of the petition and order.

Â Â Â Â Â  (b) The county sheriff shall serve the respondent personally unless the petitioner elects to have the respondent served personally by a private party or by a peace officer who is called to the scene of a domestic disturbance at which the respondent is present, and who is able to obtain a copy of the order within a reasonable amount of time. Proof of service shall be made in accordance with ORS 107.720. When the order does not contain the respondentÂs date of birth and service is effected by the sheriff or other peace officer, the sheriff or officer shall verify the respondentÂs date of birth with the respondent and shall record that date on the order or proof of service entered into the Law Enforcement Data System under ORS 107.720.

Â Â Â Â Â  (c) No filing fee, service fee or hearing fee shall be charged for proceedings seeking only the relief provided under ORS 107.700 to 107.735.

Â Â Â Â Â  (9) If the county sheriff:

Â Â Â Â Â  (a) Determines that the order and petition are incomplete, the order and petition shall be returned to the clerk of the court. The clerk of the court shall notify the petitioner, at the address provided by the petitioner, of the error or omission.

Â Â Â Â Â  (b) After accepting the order and petition, cannot complete service within 10 days, the sheriff shall notify the petitioner, at the address provided by the petitioner, that the documents have not been served. If the petitioner does not respond within 10 days, the county sheriff shall hold the order and petition for future service and file a return to the clerk of the court showing that service was not completed.

Â Â Â Â Â  (10)(a) Within 30 days after a restraining order is served under this section, the respondent therein may request a court hearing upon any relief granted. The hearing request form shall be available from the clerk of the court and shall be in substantially the form provided in subsection (7) of this section.

Â Â Â Â Â  (b) If the respondent requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner of the date and time of such hearing, and shall supply the petitioner with a copy of the respondentÂs request for a hearing. The petitioner shall give to the clerk of the court information sufficient to allow such notification.

Â Â Â Â Â  (c) The hearing shall not be limited to the issues raised in the respondentÂs request for hearing form. If the respondent seeks to raise an issue at the hearing not previously raised in the request for hearing form, or if the petitioner seeks relief at the hearing not granted in the original order, the other party shall be entitled to a reasonable continuance for the purpose of preparing a response to the issue.

Â Â Â Â Â  (11) If the respondent fails to request a hearing within 30 days after a restraining order is served, the restraining order is confirmed by operation of law. The provisions of this section are sufficient to meet the due process requirements of 18 U.S.C. 922(g) in that the respondent received actual notice of the right to request a hearing and the opportunity to participate at the hearing but the respondent failed to exercise those rights. [1981 c.780 Â§4; 1983 c.561 Â§2; 1985 c.629 Â§4; 1987 c.805 Â§4; 1989 c.605 Â§1; 1991 c.303 Â§2; 1991 c.382 Â§2; 1991 c.724 Â§22; 1993 c.375 Â§2; 1993 c.643 Â§2; 1995 c.637 Â§5; 1995 c.794 Â§1a; 1997 c.607 Â§1; 1997 c.707 Â§16; 1997 c.863 Â§4; 1999 c.617 Â§2; 1999 c.1052 Â§Â§9,9a; 2005 c.536 Â§2]

Â Â Â Â Â  107.719 Removal of personal effects; party accompanied by peace officer. (1) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 107.718 shall remain for up to 20 minutes and may temporarily interrupt the removal of property at any time. Nothing in this subsection shall affect a peace officerÂs duty to arrest under ORS 133.055 and 133.310.

Â Â Â Â Â  (2) The party removing essential personal effects from the residence pursuant to an order issued under ORS 107.718 is entitled to be accompanied by a peace officer on one occasion only.

Â Â Â Â Â  (3) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 107.718 shall have immunity from any liability, civil or criminal, for any actions of the party committed during the removal of essential personal effects. [1989 c.605 Â§3]

Â Â Â Â Â  107.720 Enforcement of restraining orders; sheriffÂs proceedings; security; termination order. (1)(a) Whenever a restraining order, as authorized by ORS 107.095 (1)(c) or (d), 107.716 or 107.718 which includes a security amount and an expiration date pursuant to ORS 107.095, 107.716 or 107.718 and this section, is issued and the person to be restrained has actual notice thereof, the clerk of the court or any other person serving the petition and order shall deliver forthwith to a county sheriff a true copy of the affidavit of proof of service on which it is stated that personal service of the petition and order was served on the respondent, a copy of the petition and a true copy of the order. If an order entered by the court recites that the respondent appeared in person before the court, the necessity for further service of the order is waived and an accompanying proof of service is not necessary. Upon receipt of a true copy of proof of service, when required, and a true copy of the order, the county sheriff shall forthwith enter the order into the Law Enforcement Data System maintained by the Department of State Police and into the databases of the National Crime Information Center of the United States Department of Justice. The sheriff shall also provide the petitioner with a true copy of the proof of service. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of such order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of such order may be informed of the existence and terms of such order. Such order shall be fully enforceable in any county or tribal land in the state. The petitioner may elect to deliver documents personally to a county sheriff or to have them delivered by a private person for entry into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice.

Â Â Â Â Â  (b) When a restraining order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under paragraph (a) of this subsection, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the restraining order or to transmit a copy of the order to the requesting jurisdiction.

Â Â Â Â Â  (2)(a) A restraining order shall remain in effect until the order expires or is terminated by court order.

Â Â Â Â Â  (b) When a restraining order has been entered under ORS 107.718, the restraining order shall not be terminated upon a motion for dismissal by the petitioner unless the motion is notarized.

Â Â Â Â Â  (3) In any situation where a restraining order described in subsection (1) of this section is terminated before the expiration date, the clerk of the court shall deliver forthwith a true copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of such termination order the county sheriff shall promptly remove the original order from the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice.

Â Â Â Â Â  (4) Pending a contempt hearing for alleged violation of a restraining order issued pursuant to ORS 107.095 (1)(c) or (d), 107.716 or 107.718, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Whenever such restraining order is issued, the issuing court shall set a security amount for the violation of such order. [1977 c.845 Â§8; 1979 c.522 Â§1; 1981 c.780 Â§7; 1983 c.561 Â§3; 1991 c.382 Â§1; 1993 c.188 Â§10; 1999 c.1052 Â§1]

Â Â Â Â Â  107.721 PetitionerÂs change of residence. If the court does not award parenting time under ORS 107.718 to the parent who committed abuse, the petitioner may move to a residence more than 60 miles from the other parent without giving notice to the other parent of the change of residence. However, the petitioner shall give to the clerk of the court information sufficient to allow notification under ORS 107.718 (10). [1999 c.762 Â§4; 2005 c.536 Â§8]

Â Â Â Â Â  107.722 Effect of dissolution, separation or annulment judgment or modification order on abuse prevention order; modification of preexisting order or judgment. (1) The provisions of an order or judgment, or of a modification to an order or judgment, issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155 supersede contrary provisions of a preexisting order issued under ORS 107.700 to 107.735, except that an order issued under ORS 107.095 (1)(b) supersedes a preexisting order issued under ORS 107.700 to 107.735 only if the party requesting temporary relief consolidates the subsequently filed matter with the preexisting matter filed under ORS 107.700 to 107.735 and provides the nonmoving party with notice and an opportunity for a hearing.

Â Â Â Â Â  (2)(a) In a proceeding under ORS 107.700 to 107.735, the court may modify the custody or parenting time provisions of a preexisting order or judgment issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155, or a similar order or judgment issued by the tribunal of another jurisdiction, if necessary to protect the safety and welfare of the child or the petitioner.

Â Â Â Â Â  (b) If the court, in an order issued under ORS 107.700 to 107.735, modifies the custody provisions of a preexisting order or judgment issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155, the court shall specify in the order issued under ORS 107.700 to 107.735 a period that the court considers adequate under the circumstances within which the party seeking relief may obtain a modification of the preexisting order or judgment under controlling law. Upon the expiration of the period specified by the court, if a modification of the preexisting order or judgment has not been obtained, the custody and parenting time provisions of the order issued under ORS 107.700 to 107.735 expire and the custody and parenting time provisions of the preexisting order or judgment become immediately effective.

Â Â Â Â Â  (c) If the court, in an order issued under ORS 107.700 to 107.735, modifies the custody provisions of a preexisting order or judgment issued by the tribunal of another jurisdiction, ORS 109.701 to 109.834 apply. [1987 c.805 Â§6; 1995 c.637 Â§6; 2005 c.536 Â§3]

Â Â Â Â Â  107.723 Service of restraining order. A sheriff may serve a restraining order under ORS 107.718 in the county in which the sheriff was elected and in any other county that is adjacent to the county in which the sheriff was elected. [2003 c.304 Â§10]

Â Â Â Â Â  107.725 Renewal of order entered under ORS 107.716 or 107.718. The court may renew an order entered under ORS 107.716 or 107.718 upon a finding that a person in the petitionerÂs situation would reasonably fear further acts of abuse by the respondent if the order is not renewed. A finding that there has been a further act of abuse is not required. A court may renew an order on the basis of a sworn, ex parte petition alleging facts supporting the required finding. If the renewal order is granted, the provisions of ORS 107.716 (5) and 107.718 (8) to (10) apply except that the court may hear no issue other than the basis for renewal unless requested in the hearing request form and thereafter agreed to by the petitioner. The court shall hold a hearing required under this section within 21 days after the respondentÂs request. [1985 c.629 Â§46; 1997 c.863 Â§7; 1999 c.1052 Â§15; 2003 c.14 Â§42; 2005 c.536 Â§9]

Â Â Â Â Â  107.726 Standing to petition for relief of person under 18 years of age. A person who is under 18 years of age may petition the circuit court for relief under ORS 107.710 if:

Â Â Â Â Â  (1) The person is:

Â Â Â Â Â  (a) The spouse of the respondent;

Â Â Â Â Â  (b) The former spouse of the respondent; or

Â Â Â Â Â  (c) A person who has been in a sexually intimate relationship with the respondent; and

Â Â Â Â Â  (2) The respondent is 18 years of age or older. [1993 c.643 Â§4]

Â Â Â Â Â  107.728 Where to file petition; contempt proceedings. A petition under ORS 107.710 may be filed only in a county in which the petitioner or respondent resides. Any contempt proceedings for violation of a restraining order issued under ORS 107.700 to 107.735 must be conducted by the court that issued the order, or by the circuit court for a county in which a violation of the restraining order occurs. If contempt proceedings are initiated in the circuit court for a county in which a violation of the restraining order occurs, the person initiating the contempt proceedings shall file with the court a copy of the restraining order, certified by the clerk of the court that issued the order. Upon filing of the certified copy of the restraining order, the court shall enforce the order as though that court had issued the order. [2003 c.289 Â§2]

Â Â Â Â Â  107.730 Modification of custody and parenting time provisions of order entered under ORS 107.700 to 107.735. (1) At any time after an order has been issued under ORS 107.700 to 107.735 and after the time period set forth in ORS 107.718 (10)(a), a party may request that the court modify terms in the order that provide for custody and parenting time.

Â Â Â Â Â  (2) The clerk of the court shall provide without charge the number of certified true copies of the request for modification of the order and notice of hearing necessary to effect service and, at the election of the party requesting the modification, shall have a true copy of the request and notice delivered to the county sheriff for service upon the other party.

Â Â Â Â Â  (3) Service shall be in the manner provided by law for service of summons. The county sheriff shall serve the other party personally unless the party requesting the modification elects to have the other party served personally by a private party.

Â Â Â Â Â  (4) The provisions of ORS 107.716 (5) apply to a modification of an order under this section. [1985 c.629 Â§6; 1995 c.637 Â§7; 1997 c.707 Â§17; 1999 c.1052 Â§16; 2005 c.536 Â§10]

Â Â Â Â Â  107.732 Recovering custody of child. (1) An order or a modification to an order issued under ORS 107.700 to 107.735 that provides for the custody of a child shall, when requested by the party awarded custody, contain a provision ordering a peace officer to assist in recovering the custody of the child and authorizing the use of any reasonable force necessary to that end.

Â Â Â Â Â  (2) No peace officer shall be civilly or criminally liable for any action taken in recovering the custody of a child pursuant to an order issued under ORS 107.700 to 107.735, except for intentional torts outside the scope of the peace officerÂs duties. [1995 c.637 Â§9]

Â Â Â Â Â  107.735 Duties of State Court Administrator. The State Court Administrator shall:

Â Â Â Â Â  (1) Track the number of hearings that are scheduled or requested each year under ORS 107.716 (2) or 107.718 (2).

Â Â Â Â Â  (2) In accordance with ORS 3.438 (4)(a)(B), develop training information and materials concerning the issues and hearings under ORS 107.716 (2) or 107.718 (2) related to temporary custody of children. The training information and materials are for use by courts, state agencies, legal services providers and others as determined by the State Court Administrator. [2005 c.536 Â§6]

MEDIATION PROCEDURES

Â Â Â Â Â  107.755 Court-ordered mediation; rules. (1) Each judicial district shall:

Â Â Â Â Â  (a) Provide a mediation orientation session for all parties in cases in which child custody, parenting time or visitation is in dispute, and in any other domestic relations case in which mediation has been ordered. The orientation session may be structured in any way the circuit court determines best meets the needs of the parties. The orientation session should be designed to make the parties aware of:

Â Â Â Â Â  (A) What mediation is;

Â Â Â Â Â  (B) Mediation options available to them; and

Â Â Â Â Â  (C) The advantages and disadvantages of each method of dispute resolution.

Â Â Â Â Â  (b) Except in matters tried under ORS 107.097 and 107.138 or upon a finding of good cause, require parties in all cases described in paragraph (a) of this subsection to attend a mediation orientation session prior to any judicial determination of the issues.

Â Â Â Â Â  (c) Provide mediation under ORS 107.755 to 107.795 in any case in which child custody, parenting time and visitation are in dispute.

Â Â Â Â Â  (d) Have developed a plan that addresses domestic violence issues and other power imbalance issues in the context of mediation orientation sessions and mediation of any issue in accordance with the following guidelines:

Â Â Â Â Â  (A) All mediation programs and mediators must recognize that mediation is not an appropriate process for all cases and that agreement is not necessarily the appropriate outcome of all mediation;

Â Â Â Â Â  (B) Neither the existence of nor the provisions of a restraining order issued under ORS 107.718 may be mediated;

Â Â Â Â Â  (C) All mediation programs and mediators must develop and implement:

Â Â Â Â Â  (i) A screening and ongoing evaluation process of domestic violence issues for all mediation cases;

Â Â Â Â Â  (ii) A provision for opting out of mediation that allows a party to decline mediation after the party has been informed of the advantages and disadvantages of mediation or at any time during the mediation; and

Â Â Â Â Â  (iii) A set of safety procedures intended to minimize the likelihood of intimidation or violence in the orientation session, during mediation or on the way in or out of the building in which the orientation or mediation occurs;

Â Â Â Â Â  (D) When a mediator explains the process to the parties, the mediator shall include in the explanation the disadvantages of mediation and the alternatives to mediation;

Â Â Â Â Â  (E) All mediators shall obtain continuing education regarding domestic violence and related issues; and

Â Â Â Â Â  (F) Mediation programs shall collect appropriate data. Mediation programs shall be sensitive to domestic violence issues when determining what data to collect.

Â Â Â Â Â  (e) In developing the plan required by paragraph (d) of this subsection, consult with one or more of the following:

Â Â Â Â Â  (A) A statewide or local multidisciplinary domestic violence coordinating council.

Â Â Â Â Â  (B) A nonprofit private organization funded under ORS 409.292.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, mediation under ORS 107.755 to 107.795, including the mediation orientation session described in subsection (1)(a) of this section, may not be encouraged or provided in proceedings under ORS 30.866, 107.700 to 107.735, 124.005 to 124.040 or 163.738.

Â Â Â Â Â  (3) The court, as provided in ORS 3.220, may make rules consistent with ORS 107.755 to 107.795 to govern the operation and procedure of mediation provided under this section.

Â Â Â Â Â  (4) If a court provides mediation of financial issues, it shall develop a list of mediators who meet the minimum education and experience qualifications established by rules adopted under ORS 1.002. The rules must require demonstrated proficiency in mediation of financial issues. Once the list is developed, the judicial district shall maintain the list. Mediation of financial issues is subject to the plan developed under subsection (1)(d) of this section and to the limitations imposed by subsection (2) of this section.

Â Â Â Â Â  (5) A circuit court may provide mediation in connection with its exercise of conciliation jurisdiction under ORS 107.510 to 107.610, but a circuit court need not provide conciliation services in order to provide mediation under ORS 107.755 to 107.795. [1983 c.671 Â§2; 1993 c.138 Â§4; 1995 c.273 Â§10; 1995 c.666 Â§21a; 1997 c.475 Â§1; 1997 c.707 Â§18a; 2001 c.394 Â§2; 2003 c.791 Â§24; 2005 c.22 Â§82]

Â Â Â Â Â  107.765 When referral to mediation permitted; scope of mediation; report to court of outcome of mediation. (1) In a domestic relations suit, where it appears on the face of one or more pleadings, appearances, petitions or motions, including any form of application for the setting aside, alteration or modification of an order or judgment, that custody, parenting time or visitation of a child is contested, the court may, when appropriate, refer the matter for mediation of the contested issues prior to or concurrent with the setting of the matter for hearing. The purpose of the mediation is to assist the parties in reaching a workable settlement of the contested issues instead of litigating those issues before the court. Unless the court provides for the mediation of financial issues under ORS 107.755 (4), the mediator shall not consider issues of property division or spousal or child support, in connection with the mediation of a dispute concerning child custody, parenting time or visitation, or otherwise, without the written approval of both parties or their counsel.

Â Â Â Â Â  (2) The mediator shall report to the court and to counsel for the parties the outcome of the mediation at the conclusion of the mediation proceeding. The mediator shall report in writing to the court and to counsel for the parties any agreement reached by the parties as a result of the mediation, and the agreement shall be incorporated in a proposed order or judgment provision prepared for the court. If the parties do not reach an agreement, the mediator shall report only that fact to the court and to counsel for the parties, but shall not make a recommendation to the court without the written consent of the parties or their counsel. [1983 c.671 Â§3; 1995 c.273 Â§18; 1997 c.475 Â§2; 1997 c.707 Â§19; 1999 c.59 Â§24; 2003 c.576 Â§130]

Â Â Â Â Â  107.775 Methods of providing mediation services; qualifications; costs. (1) A circuit court may obtain mediation services, with the prior approval of the governing body of each county involved, by:

Â Â Â Â Â  (a) Using personnel performing conciliation services for the court under ORS 107.510 to 107.610;

Â Â Â Â Â  (b) Contracting or entering into agreements with public or private agencies to provide mediation services to the court; or

Â Â Â Â Â  (c) Employing or contracting for mediators directly.

Â Â Â Â Â  (2) Personnel performing mediation services for the circuit court shall have the minimum educational and experience qualifications established by rules adopted under ORS 1.002.

Â Â Â Â Â  (3) Subject to the provisions of the Local Budget Law, the compensation and expenses of personnel performing mediation services for the circuit court and other expenses of mediation services provided by the court shall be paid by the county or as may be agreed upon by the counties involved. Personnel performing mediation services are not state employees, and their compensation and expenses shall not be paid by the state.

Â Â Â Â Â  (4) The parties to a child custody, parenting time or visitation dispute that is referred by the circuit court to mediation may use, at their option and expense, mediation services other than those provided by the court.

Â Â Â Â Â  (5) Two or more counties may join together to provide services under ORS 107.510 to 107.610 and 107.755 to 107.795. [1983 c.671 Â§4; 1989 c.718 Â§25; 1997 c.475 Â§3; 1997 c.707 Â§20; 2003 c.791 Â§25]

Â Â Â Â Â  107.785 Mediation proceedings closed; information confidential; records closed; exceptions. (1) All mediation proceedings under ORS 107.755 to 107.795 shall be held in private, and all persons other than mediation services personnel, the parties, their counsel and children of the parties shall be excluded.

Â Â Â Â Â  (2) All communications, verbal or written, made in mediation proceedings shall be confidential. A party or any other individual engaged in mediation proceedings shall not be examined in any civil or criminal action as to such communications and such communications shall not be used in any civil or criminal action without the consent of the parties to the mediation. Exceptions to testimonial privilege otherwise applicable under ORS 40.225 to 40.295 do not apply to communications made confidential under this subsection.

Â Â Â Â Â  (3) All records of the court with respect to mediation proceedings shall be closed except for:

Â Â Â Â Â  (a) Records reflecting which cases have been referred for mediation under ORS 107.765 (1);

Â Â Â Â Â  (b) The mediatorÂs report to the court made under the provisions of ORS 107.765 (2); and

Â Â Â Â Â  (c) Information used to compile statistical data. [1983 c.671 Â§5; 1995 c.273 Â§19]

Â Â Â Â Â  107.795 Availability of other remedies. Nothing in ORS 21.112, 107.615 and 107.755 to 107.795 shall preclude a party from obtaining any orders available under ORS 107.700 to 107.735 or ORS 124.005 to 124.040 before or during mediation. [1983 c.671 Â§8; 1995 c.666 Â§22]

LIFE INSURANCE ON OBLIGOR

Â Â Â Â Â  107.810 Policy. It is the policy of the State of Oregon to encourage persons obligated to support other persons as the result of a dissolution or annulment of marriage or as the result of a legal separation to obtain or to cooperate in the obtaining of life insurance adequate to provide for the continued support of those persons in the event of the obligorÂs death. [1981 c.775 Â§9]

Â Â Â Â Â  107.820 Support order as insurable interest; order to obtain, renew or continue insurance; right of beneficiary to purchase insurance or pay premiums. A court order for the payment of spousal or child support whether issued prior to, on or following November 1, 1981, constitutes an insurable interest in the party awarded the right to receive the support. In any case of marital annulment, dissolution or separation, the issue of life insurance shall be determined as follows:

Â Â Â Â Â  (1) When the judgment creates an obligation of spousal or child support or awards a share of a pension or retirement plan, the judgment may also require that the obligated party maintain any existing insurance policies on the life of the obligated spouse and in which the dependent spouse is named as beneficiary. The judgment may require that the policies be maintained until the obligation is fulfilled. The premiums may be paid by the obligated spouse, and the court may consider the cost of premiums when determining the obligation. Any life insurance policies on the life of the obligated spouse owned by parties outside of the marriage or purchased and held for purposes clearly outside the marriage relationship are exempt from this subsection.

Â Â Â Â Â  (2) If the party ordered to pay support or a share of a pension or retirement plan has no life insurance policy naming as beneficiary the party ordered to receive either support or a share of a pension or retirement plan, or if an existing policy is inadequate to cover the obligation, the court in a judgment may order that the party ordered to pay shall purchase a life insurance policy naming as beneficiary the party ordered to receive the support or a share of a pension or retirement plan and that the obligated party shall pay premiums on the policy and keep the policy in force until the obligation ends. The obligated spouse has the option of obtaining a nonreducing term life insurance policy or any other type of policy in lieu of using existing policies.

Â Â Â Â Â  (3) Additionally, the party awarded the right to receive support or a share of a pension or retirement plan may purchase a life insurance policy on the life of the obligated party. In such case the court shall order the obligated party to undergo a physical examination. All rights of policy ownership, including those regarding the extent of coverage, shall be in the party purchasing the policy under this subsection who shall also be responsible for paying the premiums. The provisions of this subsection may be exercised at the time of annulment, dissolution or separation, or at any later time while the obligation continues.

Â Â Â Â Â  (4) Upon motion of either party, the court shall order a party to renew a life insurance policy allowed to lapse for any reason during the pendency of the suit.

Â Â Â Â Â  (5) A party who is the beneficiary of any policy under this section upon which the other party is obligated to pay premiums, is entitled, in the event of default by the paying party, to pay the premiums on the policy and to obtain a supplemental judgment for reimbursement of any money so expended. A default in the payment of premiums by the party obligated by the judgment or order is a contempt of the court.

Â Â Â Â Â  (6) Life insurance retained or purchased by an obligor under subsection (1) or (2) of this section for the purpose of protecting the support, pension or retirement plan obligation shall not be reduced by loans or any other means of reduction until the obligation has been fulfilled. The obligee or the attorney of the obligee shall cause a certified copy of the judgment to be delivered to the life insurance company or companies. If the obligee or the attorney of the obligee delivers a true copy of the judgment to the life insurance company or companies, identifying the policies involved and requesting such notification under this section, the company or companies shall notify the obligee, as beneficiary of the insurance policy, whenever the policyholder takes any action that will change the beneficiary or reduce the benefits of the policy. Either party may request notification by the insurer when premium payments have not been made. If the obligor is ordered to provide for and maintain life insurance, the obligor shall provide to the obligee a true copy of the policy. The obligor shall also provide to the obligee written notice of any action that will reduce the benefits or change the designation of the beneficiaries under the policy. [1981 c.775 Â§11; 1983 c.728 Â§5; 1987 c.885 Â§4; 1993 c.716 Â§5; 2003 c.576 Â§131]

Â Â Â Â Â  107.830 Physical examination may be ordered; responsibility for premiums. The court may order a party to undergo a physical examination for the purpose of obtaining life insurance and may order this party to pay any premiums on such policy, except in cases in which the life insurance policy has been obtained under ORS 107.820 (3). If life insurance is obtained by a spouse or former spouse with an insurable interest, the person obtaining the policy is responsible for all premiums to be paid and for the choice of policy type and amount. If either party owns life insurance on the life of the paying spouse, and it is allowed to lapse for any reason during the suit, upon the request of the party receiving support, the paying spouse can be ordered to submit to a physical examination for the purpose of renewing the policy, if such examination is a requirement for renewal. [1981 c.775 Â§12]

MISCELLANEOUS

Â Â Â Â Â  107.835 Waiver of personal service in subsequent contempt proceeding. (1) When any court enters a judgment, order or modification of any judgment or order under ORS chapter 25, 107, 108, 109, 110 or 416, the court shall allow any party to the judgment or order to include in the judgment or order a waiver of personal service in a subsequent contempt proceeding. The content of the waiver shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  In order to maintain the confidentiality of my residential address, I hereby waive my right to personal service if I am subsequently charged with contempt. I am giving the following contact address for service of process and select the following method of substituted service:

Â Â Â Â Â  ( ) Mailing address:____________

Â Â Â Â Â  ( ) Business address:____________

Â Â Â Â Â  ( ) Specified agent:____________

Â Â Â Â Â  Signed:____________

______________________________________________________________________________

Â Â Â Â Â  (2) Any time after a party has waived personal service under subsection (1) of this section, the party may file an amended waiver in substantially the same form designating a different method of substituted service or a different address for substituted service. The party must give notice of the amendment to all other parties. [1993 c.448 Â§6; 1995 c.608 Â§35; 2003 c.576 Â§132]

Â Â Â Â Â  Note: 107.835 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 107 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.837 Attorney fees; effect of authorization to party. In any proceeding brought under this chapter, an authorization of attorney fees to a party also authorizes an award of attorney fees to or against any person who has appeared or intervened in the proceeding. [1997 c.90 Â§2; 2005 c.22 Â§83]

Â Â Â Â Â  107.840 Confidentiality of Social Security numbers. (1) The State Court Administrator shall establish a procedure applicable to every court in this state that ensures that the Social Security numbers of parties to a proceeding under ORS 107.085 or 107.485 are kept confidential and exempt from public inspection.

Â Â Â Â Â  (2) The procedure established under this section must:

Â Â Â Â Â  (a) Require that Social Security numbers be listed on a separate paper attached to an affidavit of the person providing the Social Security number certifying that the Social Security number is correct;

Â Â Â Â Â  (b) Ensure that the Social Security numbers are provided to or made accessible to the entities primarily responsible for providing support enforcement services under ORS 25.080; and

Â Â Â Â Â  (c) Comply with the requirements of 42 U.S.C. 666 relating to provision of Social Security numbers. [2003 c.380 Â§1]

Â Â Â Â Â  107.843 Supplemental judgments. A judgment entered under this chapter may be altered or modified only by the entry of a supplemental judgment under ORS chapter 18. [2003 c.576 Â§101]

_______________



Chapter 108

Chapter 108 Â Husband and Wife Relationship; Property Rights; Premarital Agreements

2005 EDITION

MARITAL RELATIONSHIPS

DOMESTIC RELATIONS

GENERAL PROVISIONS

108.010Â Â Â Â  Removal of wifeÂs civil disabilities; wifeÂs civil rights same as husbandÂs

108.015Â Â Â Â  Domicile of married person or minor child

108.020Â Â Â Â  Nonliability for other spouseÂs obligations

108.030Â Â Â Â  Liability of husband for civil injuries committed by wife

108.040Â Â Â Â  Liability of parents for expenses of family and education of children

108.045Â Â Â Â  Liability of stepparent for expenses of family and education of children

108.050Â Â Â Â  Nonliability of wifeÂs property for husbandÂs obligations

108.060Â Â Â Â  Noninterest of one spouse in property of other

108.080Â Â Â Â  Civil remedies between spouses in respect of separate property

108.090Â Â Â Â  Conveyances, transfers and liens between spouses; creation and dissolution of estates by entireties; validation of prior dissolutions

108.100Â Â Â Â  Husband and wife as attorney in fact for each other

108.110Â Â Â Â  Petition for support of spouse and children; rules

108.120Â Â Â Â  Support judgment or order

108.130Â Â Â Â  Fees

COMMUNITY PROPERTY MATTERS

108.510Â Â Â Â  Revocation of election to come under terms of Community Property Law of 1943; fee

108.515Â Â Â Â  Disposition of fees

108.520Â Â Â Â  Effect of Act repealing Community Property Law of 1947

108.530Â Â Â Â  Removal of community property status by agreement

108.540Â Â Â Â  Removal of community property status by death of either spouse

108.550Â Â Â Â  Reliance on spouseÂs right to deal with property in spouseÂs name

PREMARITAL AGREEMENTS

108.700Â Â Â Â  Definitions for ORS 108.700 to 108.740

108.705Â Â Â Â  Agreement to be in writing; consideration not required

108.710Â Â Â Â  Subjects of agreement; child support not to be adversely affected

108.715Â Â Â Â  Agreement effective upon marriage

108.720Â Â Â Â  Modification of agreement; consideration not required

108.725Â Â Â Â  Party may prove agreement unenforceable; when court may require support; determination of unconscionability

108.730Â Â Â Â  Effect of void marriage

108.735Â Â Â Â  Statute of limitations; defenses

108.740Â Â Â Â  Short title; construction; severability

GENERAL PROVISIONS

Â Â Â Â Â  108.010 Removal of wifeÂs civil disabilities; wifeÂs civil rights same as husbandÂs. All laws which impose or recognize civil disabilities upon a wife which are not imposed or recognized as existing as to the husband hereby are repealed; and all civil rights belonging to the husband not conferred upon the wife prior to June 14, 1941, or which she does not have at common law, hereby are conferred upon her, including, among other things, the right of action for loss of consortium of her husband.

Â Â Â Â Â  108.015 Domicile of married person or minor child. (1) Each married person may establish and maintain a domicile in the State of Oregon as if that person were not married.

Â Â Â Â Â  (2) The domicile of a minor shall follow the domicile of the parents of the minor unless the parents establish separate domiciles. If the parents establish separate domiciles, the minorÂs domicile shall be that of the parent with whom the minor resides. However, if there has been a legal separation, annulment or dissolution, the minorÂs domicile shall be that of the parent to whom custody of the minor has been legally given. [1975 c.434 Â§1; 1981 c.775 Â§8]

Â Â Â Â Â  Note: 108.015 was enacted into law by the Legislative Assembly but was not added to and made a part of ORS chapter 108 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  108.020 Nonliability for other spouseÂs obligations. Neither husband nor wife is liable for the debts or liabilities of the other incurred before marriage; and except as otherwise provided in ORS 108.040, they are not liable for the separate debts of each other, nor is the rent or income of property owned by either husband or wife liable for the separate debts of the other.

Â Â Â Â Â  108.030 Liability of husband for civil injuries committed by wife. For all civil injuries committed by a married woman, damages may be recovered from her alone and her husband shall not be responsible therefor, except in case where he would be jointly responsible with her if the marriage did not exist.

Â Â Â Â Â  108.040 Liability of parents for expenses of family and education of children. (1)(a) The expenses of the family and the education of the minor children are chargeable upon the property of both husband and wife, or either of them, and in relation thereto they may be sued jointly or separately.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂExpenses of the familyÂ includes only expenses incurred for the benefit of a member of the family.

Â Â Â Â Â  (B) ÂFamilyÂ means the husband, wife and minor children of the husband and wife.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, after the separation of one spouse from the other spouse, a spouse is not responsible for debts contracted by the other spouse after the separation except for debts incurred for maintenance, support and education of the minor children of the spouses.

Â Â Â Â Â  (3) For the purposes of subsection (2) of this section, spouses shall be considered separated if they are living in separate residences without intention of reconciliation at the time the debt is incurred. The court may consider the following factors in determining whether the spouses are separated in addition to such other factors as may be relevant:

Â Â Â Â Â  (a) Whether the spouses subsequently reconciled.

Â Â Â Â Â  (b) The number of separations and reconciliations of the spouses.

Â Â Â Â Â  (c) The length of time the spouses lived apart.

Â Â Â Â Â  (d) Whether the spouses intend to reconcile.

Â Â Â Â Â  (e) Whether the spouses have filed a petition for separation or dissolution.

Â Â Â Â Â  (4) An action under this section shall be commenced within the period otherwise provided by law. [Amended by 1965 c.530 Â§1; 1993 c.598 Â§1; 2005 c.732 Â§3]

Â Â Â Â Â  108.045 Liability of stepparent for expenses of family and education of children. (1) The expenses of the family and the education of minor children, including stepchildren, are chargeable upon the property of both husband and wife, or either of them. However, with regard to stepchildren, the obligation shall cease upon entry of a judgment of dissolution.

Â Â Â Â Â  (2) As used in this section, ÂstepchildÂ means a child under the age of 18, or a child attending school as defined in ORS 107.108 who is in the custody of one biological or adoptive parent who is married to and not legally separated from a person other than the second biological or adoptive parent of such child.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the legal duty of a parent to provide support for a child, as otherwise required by law, shall not be affected. [Formerly 109.053]

Â Â Â Â Â  Note: 108.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 108 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  108.050 Nonliability of wifeÂs property for husbandÂs obligations. The property and pecuniary rights of every married woman at the time of her marriage or afterwards acquired including real or personal property acquired by her own labor during coverture, shall not be subject to the debts or contracts of her husband.

Â Â Â Â Â  108.060 Noninterest of one spouse in property of other. When property is owned by either husband or wife, the other has no interest therein which can be the subject of contract between them, or such interest as will make the same liable for the contracts or liabilities of either the husband or wife who is not the owner of the property, except as provided in ORS 108.040.

Â Â Â Â Â  108.070 [Repealed by 1999 c.182 Â§1]

Â Â Â Â Â  108.080 Civil remedies between spouses in respect of separate property. Should either the husband or wife obtain possession or control of property belonging to the other either before or after marriage, the owner of the property may maintain an action therefor, or for any right growing out of the same, in the same manner and to the same extent as if they were unmarried.

Â Â Â Â Â  108.090 Conveyances, transfers and liens between spouses; creation and dissolution of estates by entireties; validation of prior dissolutions. (1) A conveyance, transfer or lien executed by either husband or wife to or in favor of the other is valid to the same extent as between other persons.

Â Â Â Â Â  (2) When a husband or wife conveys to the other an undivided one-half of any real property and retains a like undivided half, and in such conveyance there are used words indicating an intention to create an estate in entirety, said husband and wife hold the real property described in the conveyance by the entirety.

Â Â Â Â Â  (3) A conveyance from husband or wife to the other of his or her interest in an estate held by them by entirety is valid and dissolves the estate by entirety. All deeds heretofore executed by husband or wife to the other for the purpose of dissolving the estate by entirety are valid.

Â Â Â Â Â  108.100 Husband and wife as attorney in fact for each other. One spouse may constitute the other his or her attorney in fact to control, sell and convey, mortgage, or bar dower or curtesy for their mutual benefit, and may revoke the same to the same extent and in the same manner as other persons.

Â Â Â Â Â  108.110 Petition for support of spouse and children; rules. (1) Any married person may apply to the circuit court of the county in which the married person resides or in which the spouse may be found for an order upon the spouse to provide for support of the married person or for the support of minor children and children attending school, or both, and, if the married person initiating the action for support is a woman who is pregnant, her unborn child, or both, if her spouse is the natural father of such children, children attending school or unborn child or if her spouse is the adoptive father of such children or children attending school. The married person initiating the action for support may apply for the order by filing in such county a petition setting forth the facts and circumstances upon which the married person relies for such order. If satisfied that a just cause exists, the court shall direct that the married personÂs spouse appear at a time set by the court to show cause why an order of support should not be entered in the matter. The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school.

Â Â Â Â Â  (2) As used in this section, Âchild attending schoolÂ has the meaning given that term in ORS 107.108.

Â Â Â Â Â  (3) The petitioner shall state in the petition, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving children of the marriage, including a proceeding brought under ORS 107.085, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving children of the marriage.

Â Â Â Â Â  (4) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (3) of this section.

Â Â Â Â Â  (5) The provisions of this section apply equally to cases where it is the husband making application for a support order.

Â Â Â Â Â  (6) In any proceeding under this section, the obligee, as that person is defined in ORS 110.303, is a party to the proceeding. [Amended by 1963 c.497 Â§1; 1973 c.827 Â§12d; 1975 c.140 Â§1; 1975 c.458 Â§13; 1979 c.90 Â§1; 1981 c.669 Â§2; 1993 c.596 Â§18; 1995 c.343 Â§23; 1997 c.704 Â§54; 2001 c.334 Â§7; 2003 c.73 Â§53a; 2003 c.116 Â§7; 2005 c.560 Â§16]

Â Â Â Â Â  108.120 Support judgment or order. (1) After the hearing of the petition for an order of support the court shall make an order granting or denying it and fixing, if allowed, the terms and amount of the support.

Â Â Â Â Â  (2) The court has the same power to compel the attendance of witnesses or the production of testimony as in actions and suits, to make such judgment or orders as are equitable in view of the circumstances of both parties and to punish violations thereof as other contempts are punished.

Â Â Â Â Â  (3) The judgment or order is final as to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment or order. The court may not set aside, alter or modify any portion of the judgment or order that provides for any payment of money, either for minor children or for the support of a party, that has accrued before the motion is served. However, the court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child. [Amended by 1989 c.812 Â§6; 1997 c.707 Â§21; 2003 c.419 Â§2; 2003 c.576 Â§133a]

Â Â Â Â Â  108.130 Fees. (1) At the time of filing the petition for an order of support, the petitioner shall pay to the clerk of the court a fee of $5, which shall cover all charges incident to the filing of papers necessary to a complete determination of the matter and no part of which shall be applied toward the library fund of the county. Payment of the fee is subject to the provisions of ORS 21.605 applicable to waiver, deferral and payment of fees.

Â Â Â Â Â  (2) In addition to the fee provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, at the time of filing the petition for an order of support, the petitioner shall pay to the clerk of the court a surcharge of $2. [Amended by 1965 c.619 Â§34; 1971 c.621 Â§23; 1975 c.607 Â§23; 1981 s.s. c.3 Â§89; 1983 c.673 Â§25; 2003 c.737 Â§Â§53,54; 2005 c.702 Â§Â§61,62]

Â Â Â Â Â  Note: The amendments to 108.130 by section 63, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 64, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  108.130. At the time of filing the petition for an order of support, the petitioner shall pay to the clerk of the court a fee of $6, which shall cover all charges incident to the filing of papers necessary to a complete determination of the matter and no part of which shall be applied toward the library fund of the county. Payment of the fee is subject to the provisions of ORS 21.605 applicable to waiver, deferral and payment of fees.

Â Â Â Â Â  108.140 [Repealed by 1987 c.715 Â§10]

COMMUNITY PROPERTY MATTERS

Â Â Â Â Â  108.510 Revocation of election to come under terms of Community Property Law of 1943; fee. (1) Notwithstanding any repeal of chapter 440, Oregon Laws 1943, known as the Oregon Community Property Law of 1943, any husband and wife who elected to come under the terms thereof may revoke such election upon filing in the office of the Secretary of State a notice of their desire to revoke such election in the following form:

______________________________________________________________________________

REVOCATION OF ELECTION

TO COME UNDER THE

OREGON COMMUNITY

PROPERTY LAW, CHAPTER 440,

OREGON LAWS 1943

Â Â Â Â Â  KNOW ALL PERSONS BY THESE PRESENTS, That we, _____and_____, hereby state and represent that we are husband and wife; that we reside in _____ County, Oregon, and our post-office address is No. _____Street, City of_____; that we do hereby revoke our election filed in the office of the Secretary of State of the State of Oregon on the _____ day of_____, 2_____, to avail ourselves of the provisions of chapter 440, Oregon Laws 1943, being the Oregon Community Property Law.

Â Â Â Â Â  IN WITNESS WHEREOF we have hereunto set our hands and seals this _____ day of_____, 2_____.

__________________

__________________

STATE OF OREGON,Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  BE IT REMEMBERED that on this _____ day of_____,

2_____, before me, the undersigned, a notary public in and for said county and state, personally appeared the within named _____ and_____, his wife, who are known to me to be the identical persons described in and who executed the within instrument, and acknowledged to me that they executed the same.

__________________

Notary Public for Oregon

My commission expires: _________

______________________________________________________________________________

Acknowledgments may be taken by any other officer authorized to take acknowledgments.

Â Â Â Â Â  (2) Such an instrument, together with a fee of $15, shall be presented to the Secretary of State, who thereupon shall file the instrument, properly index it in a book kept for that purpose and transmit to the recording officer of each county in the state the certificate of the Secretary of State, setting forth the nature of such instrument, the names of the parties thereto, the date thereof, and the date of the filing thereof in the office of the Secretary of State. Upon receipt of such certificate, the recording officer shall file it and properly index it in a book kept for that purpose.

Â Â Â Â Â  (3) Public notice of such revocation exists upon compliance with subsection (2) of this section.

Â Â Â Â Â  (4) The filing of such revocation operates to restore the title to any community property of persons making the revocation to the status of the property which existed on the date on which such persons filed a certificate of election under the terms of the Oregon Community Property Law of 1943. Such revocation in nowise limits the right of such persons to execute and record such conveyances, assignments and transfers of property, or title thereto, as may operate to effect and make a matter of record the restoration of titles to the status they occupied prior to the filing of the certificate of election.

Â Â Â Â Â  108.515 Disposition of fees. (1) All moneys received by the Secretary of State under ORS 108.510 shall be paid into the State Treasury to the credit of the General Fund.

Â Â Â Â Â  (2) Any funds remaining in the Community Property Revocations Account are hereby transferred to the credit of the General Fund. [Amended by 1959 c.85 Â§1]

Â Â Â Â Â  108.520 Effect of Act repealing Community Property Law of 1947. The provisions of ORS 108.530 to 108.550 do not impair or affect any right acquired prior to April 11, 1949, but the same may be enjoyed as fully and to the same extent as if ORS 108.520 to 108.550 had not been passed, under and according to the law in force at the time such right was acquired, except as provided in ORS 108.530 and 108.540.

Â Â Â Â Â  108.530 Removal of community property status by agreement. Community property acquired during coverture and between July 5, 1947, and April 11, 1949, may be converted into property held as tenants in common or by entirety or as the separate property of either spouse by an agreement in writing evidencing such intent, signed by both husband and wife. If such agreement affects title to real property, it shall describe the property affected thereby, shall be executed and acknowledged in the same manner as deeds and shall be recorded in the deed records of each county in which any such real property is located.

Â Â Â Â Â  108.540 Removal of community property status by death of either spouse. Upon the death of either spouse after April 11, 1951, all real or personal property which would have been the separate property of such spouse but for the enactment of chapter 525, Oregon Laws 1947, shall be subject to disposition by will and to descent and distribution as the separate property of such decedent as though said chapter 525 had not been passed.

Â Â Â Â Â  108.550 Reliance on spouseÂs right to deal with property in spouseÂs name. Notwithstanding any provisions of chapter 525, Oregon Laws 1947, or any provision of ORS 108.520 to 108.550, any other person may rely, and shall be fully protected in so doing, upon the right of the husband or the wife to receive, manage, control, dispose of or otherwise deal with property standing in his or her name in such manner that, by law, but for the provisions of said statutes, he or she would be entitled so to deal therewith.

Â Â Â Â Â  108.610 [Formerly 184.885; 1983 c.480 Â§1; 2001 c.900 Â§237; renumbered 409.290 in 2005]

Â Â Â Â Â  108.620 [Formerly 184.890; 1983 c.480 Â§2; 1993 c.546 Â§97; renumbered 409.292 in 2005]

Â Â Â Â Â  108.630 [1981 c.357 Â§5; 1983 c.480 Â§3; renumbered 409.294 in 2005]

Â Â Â Â Â  108.640 [1981 c.357 Â§Â§6,8; 1983 c.480 Â§4; renumbered 409.296 in 2005]

Â Â Â Â Â  108.650 [1981 c.357 Â§7; renumbered 409.298 in 2005]

Â Â Â Â Â  108.660 [1981 c.357 Â§9; 1983 c.480 Â§5; 1995 c.79 Â§36; renumbered 409.300 in 2005]

Â Â Â Â Â  108.662 [1995 c.555 Â§5; 2001 c.829 Â§3; renumbered 409.304 in 2005]

PREMARITAL AGREEMENTS

Â Â Â Â Â  108.700 Definitions for ORS 108.700 to 108.740. As used in ORS 108.700 to 108.740:

Â Â Â Â Â  (1) ÂPremarital agreementÂ means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

Â Â Â Â Â  (2) ÂPropertyÂ means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings. [1987 c.715 Â§1]

Â Â Â Â Â  Note: 108.700 to 108.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 108 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  108.705 Agreement to be in writing; consideration not required. A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration. [1987 c.715 Â§2]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.710 Subjects of agreement; child support not to be adversely affected. (1) Parties to a premarital agreement may contract with respect to:

Â Â Â Â Â  (a) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

Â Â Â Â Â  (b) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

Â Â Â Â Â  (c) The disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

Â Â Â Â Â  (d) The modification or elimination of spousal support;

Â Â Â Â Â  (e) The making of a will, trust or other arrangement to carry out the provisions of the agreement;

Â Â Â Â Â  (f) The ownership rights in and disposition of the death benefit from a life insurance policy;

Â Â Â Â Â  (g) The choice of law governing the construction of the agreement; and

Â Â Â Â Â  (h) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

Â Â Â Â Â  (2) The right of a child to support may not be adversely affected by a premarital agreement. [1987 c.715 Â§3]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.715 Agreement effective upon marriage. A premarital agreement becomes effective upon marriage. [1987 c.715 Â§4]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.720 Modification of agreement; consideration not required. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration. [1987 c.715 Â§5]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.725 Party may prove agreement unenforceable; when court may require support; determination of unconscionability. (1) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

Â Â Â Â Â  (a) That party did not execute the agreement voluntarily; or

Â Â Â Â Â  (b) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

Â Â Â Â Â  (A) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

Â Â Â Â Â  (B) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

Â Â Â Â Â  (C) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

Â Â Â Â Â  (2) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

Â Â Â Â Â  (3) An issue of whether a premarital agreement is unconscionable shall be decided by the court as a matter of law. [1987 c.715 Â§6]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.730 Effect of void marriage. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result. [1987 c.715 Â§7]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.735 Statute of limitations; defenses. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party. [1987 c.715 Â§8]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.740 Short title; construction; severability. (1) ORS 108.700 to 108.740 may be cited as the Uniform Premarital Agreement Act.

Â Â Â Â Â  (2) ORS 108.700 to 108.740 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.

Â Â Â Â Â  (3) If any provision of ORS 108.700 to 108.740 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 108.700 to 108.740 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 108.700 to 108.740 are severable. [1987 c.715 Â§9]

Â Â Â Â Â  Note: See note under 108.700.

_______________



Chapter 109

Chapter 109 Â Parent and Child Rights and Relationships

2005 EDITION

PARENT AND CHILD RIGHTS AND RELATIONSHIPS

DOMESTIC RELATIONS

PARENT AND CHILD RELATIONSHIP

109.001Â Â Â Â  Breast-feeding in public place

109.003Â Â Â Â  Attorney fees; intervenor

109.010Â Â Â Â  Duty of support

109.012Â Â Â Â  Liability of parents for expenses and education of children

109.015Â Â Â Â  Proceedings for child support if child receives public assistance

109.020Â Â Â Â  When childÂs maintenance and education may be defrayed out of income of own property

109.030Â Â Â Â  Equality in rights and responsibilities of parents

109.035Â Â Â Â  Security required before foreign travel with child

109.041Â Â Â Â  Relationship between adopted child and natural and adoptive parents

109.050Â Â Â Â  Relation of adopted child to adoptive parents

109.056Â Â Â Â  Delegation of certain powers by parent or guardian; delegation during period of military service

109.060Â Â Â Â  Legal status and legal relationships when parents not married

109.070Â Â Â Â  Establishing paternity

109.073Â Â Â Â  Social Security number of parent in paternity order

109.090Â Â Â Â  Interpretation of ORS 109.060 to 109.090

109.092Â Â Â Â  Establishing paternity by acknowledgment; mother surrendering child for adoption

109.094Â Â Â Â  Rights of father when paternity established; procedure when paternity established

109.096Â Â Â Â  Notice to putative father when paternity not established

109.098Â Â Â Â  Objection of putative father in proceeding referred to in ORS 109.096; effect of failure to appear and object

109.100Â Â Â Â  Petition for support; effect of judgment; parties

109.103Â Â Â Â  Proceeding to determine custody or support of child

109.112Â Â Â Â  Mother, father or putative father deemed to have attained majority

109.116Â Â Â Â  Validity of putative fatherÂs authorization, release or waiver

109.118Â Â Â Â  Validity of decrees or orders entered prior to July 3, 1975, concerning custody, adoption or permanent commitment of child

109.119Â Â Â Â  Rights of person who establishes emotional ties creating child-parent relationship or ongoing personal relationship; presumption regarding legal parent; motion for intervention

FILIATION PROCEEDINGS

109.124Â Â Â Â  Definitions for ORS 109.124 to 109.230

109.125Â Â Â Â  Who may initiate proceedings; petition; parties

109.135Â Â Â Â  Circuit court jurisdiction; equity suit; place of commencement

109.145Â Â Â Â  Court may proceed despite failure to appear; evidence required

109.155Â Â Â Â  Hearing; order for payment for support of child and other costs; policy regarding settlement; enforcement of settlement terms; remedies

109.165Â Â Â Â  Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies

109.175Â Â Â Â  Determination of legal custody after paternity established

109.225Â Â Â Â  Notice to Center for Health Statistics after petition filed; filing notice

109.230Â Â Â Â  Legality of contract between mother and father of child born out of wedlock

109.231Â Â Â Â  Records open to public

109.237Â Â Â Â  Attorney fees

ARTIFICIAL INSEMINATION

109.239Â Â Â Â  Rights and obligations of children resulting from artificial insemination; rights and obligations of donor of semen

109.243Â Â Â Â  Relationship of child resulting from artificial insemination to motherÂs husband

109.247Â Â Â Â  Application of law to children resulting from artificial insemination

UNIFORM ACT ON BLOOD TESTS TO DETERMINE PATERNITY

109.250Â Â Â Â  Short title

109.251Â Â Â Â  ÂBlood testsÂ defined

109.252Â Â Â Â  Authority for blood test; effect of refusal to submit to test; payment for test

109.254Â Â Â Â  Selection of experts to make tests; admissible evidence

109.256Â Â Â Â  Compensation of experts

109.258Â Â Â Â  Effect of test results

109.259Â Â Â Â  Temporary child support pending determination of paternity

109.260Â Â Â Â  Applicability to criminal actions

109.262Â Â Â Â  Uniformity of interpretation

109.264Â Â Â Â  Parties

ADOPTION

109.304Â Â Â Â  Definitions for ORS 109.305 to 109.410; information in placement report

109.305Â Â Â Â  Interpretation of adoption laws; agreement for continuing contact

109.307Â Â Â Â  Court required to act within six months of filing of petition for adoption; duty of clerk

109.308Â Â Â Â  Confidentiality of petitioners

109.309Â Â Â Â  Petition for adoption; residency requirement; where filed; venue; notice; placement report; fee; rules

109.311Â Â Â Â  Financial disclosure statement to be filed with petition; placement report required; exception; prohibited fees; advertising

109.312Â Â Â Â  Consent to adoption

109.314Â Â Â Â  Consent when custody of child has been awarded in divorce proceedings

109.316Â Â Â Â  Consent by Department of Human Services or approved child-caring agency of this state

109.318Â Â Â Â  Consent by organization located outside Oregon

109.322Â Â Â Â  Consent when parent mentally ill, mentally deficient or imprisoned

109.324Â Â Â Â  Consent when parent has deserted or neglected child

109.326Â Â Â Â  Consent when husband not father

109.328Â Â Â Â  Consent of child 14 years of age or older

109.329Â Â Â Â  Adoption of person 18 years of age or older or legally married

109.330Â Â Â Â  Notice to nonconsenting parent; notice when child has no parent, guardian or next of kin

109.332Â Â Â Â  Grandparent visitation in stepparent adoption

109.335Â Â Â Â  Appointment of guardian pending further adoption proceedings

109.342Â Â Â Â  Medical history of child and biological parents required; content; delivery to adoptive parent and to adoptee on majority

109.346Â Â Â Â  Adoption-related counseling for birth parent

109.347Â Â Â Â  Civil action for failure to pay for counseling; attorney fees

109.350Â Â Â Â  Judgment of adoption

109.353Â Â Â Â  Notice of voluntary adoption registry required before judgment entered; waiver

109.360Â Â Â Â  Change of adopted childÂs name

109.381Â Â Â Â  Effect of judgment of adoption

109.385Â Â Â Â  Certain adoptions in foreign nations recognized; evidence

109.390Â Â Â Â  Authority of Department of Human Services or child-caring agency in adoption proceedings

109.400Â Â Â Â  Adoption report form

109.410Â Â Â Â  Certificate of adoption; form; fee; persons eligible to receive copy; status

VOLUNTARY ADOPTION REGISTRY

109.425Â Â Â Â  Definitions for ORS 109.425 and 109.435 to 109.507

109.430Â Â Â Â  Policy and purpose

109.435Â Â Â Â  Adoption records to be permanently maintained

109.440Â Â Â Â  Information confidential; exceptions

109.445Â Â Â Â  Information of registry confidential

109.450Â Â Â Â  Child placement agency to maintain registry; Department of Human Services duties

109.455Â Â Â Â  Persons eligible to use registry

109.460Â Â Â Â  Persons eligible to register

109.465Â Â Â Â  Content of affidavit; notice of change in information

109.470Â Â Â Â  Continuing registration by birth parent or putative father

109.475Â Â Â Â  Processing affidavits

109.480Â Â Â Â  Counseling of registrant

109.485Â Â Â Â  Registry information to be maintained permanently

109.490Â Â Â Â  Limits on releasing information

109.495Â Â Â Â  Registrant fee

109.500Â Â Â Â  Genetic, social and health history; availability; fee

109.502Â Â Â Â  Search for birth parents, putative father or genetic siblings; who may initiate; information required; fee

109.503Â Â Â Â  Access to adoption records for search; duties of searcher

109.504Â Â Â Â  Effect on subsequent searches when person sought in initial search refuses contact

109.505Â Â Â Â  Support services; adoption and reunion issues

109.506Â Â Â Â  Rulemaking; fees

109.507Â Â Â Â  Access to Department of Human Services records required; access to private agency records discretionary

AGE OF MAJORITY

109.510Â Â Â Â  Age of majority

109.520Â Â Â Â  Majority of married persons

RIGHTS OF MINORS

109.610Â Â Â Â  Right to treatment for venereal disease without parental consent

109.640Â Â Â Â  Right to medical or dental treatment without parental consent; provision of birth control information and services to any person

109.650Â Â Â Â  Disclosure without minorÂs consent and without liability

109.660Â Â Â Â  Construction

109.670Â Â Â Â  Right to donate blood

109.672Â Â Â Â  Certain persons immune from liability for providing care to minor

109.675Â Â Â Â  Right to diagnosis or treatment for mental or emotional disorder or chemical dependency without parental consent

109.680Â Â Â Â  Disclosure without minorÂs consent; civil immunity

109.685Â Â Â Â  Person providing treatment or diagnosis not subject to civil liability for providing treatment or diagnosis without consent of parent or guardian

109.690Â Â Â Â  Parent or guardian not liable for payment under ORS 109.675

109.695Â Â Â Â  Rules for implementation of ORS 109.675 to 109.695

109.697Â Â Â Â  Right to contract for dwelling unit and utilities without parental consent

UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

(General Provisions)

109.701Â Â Â Â  Short title

109.704Â Â Â Â  Definitions for ORS 109.701 to 109.834

109.707Â Â Â Â  Proceedings governed by other law

109.711Â Â Â Â  Application to Indian tribes

109.714Â Â Â Â  International application of ORS 109.701 to 109.834

109.717Â Â Â Â  Effect of child custody determination

109.721Â Â Â Â  Priority

109.724Â Â Â Â  Notice to persons outside state

109.727Â Â Â Â  Appearance and limited immunity

109.731Â Â Â Â  Communication between courts

109.734Â Â Â Â  Taking testimony in another state

109.737Â Â Â Â  Cooperation between courts; preservation of records

(Jurisdiction)

109.741Â Â Â Â  Initial child custody jurisdiction

109.744Â Â Â Â  Exclusive, continuing jurisdiction

109.747Â Â Â Â  Jurisdiction to modify determination

109.751Â Â Â Â  Temporary emergency jurisdiction

109.754Â Â Â Â  Notice; opportunity to be heard; joinder

109.757Â Â Â Â  Simultaneous proceedings

109.761Â Â Â Â  Inconvenient forum

109.764Â Â Â Â  Jurisdiction declined by reason of conduct

109.767Â Â Â Â  Information to be submitted to court

109.771Â Â Â Â  Appearance of parties and child

(Enforcement)

109.774Â Â Â Â  Definitions for ORS 109.774 to 109.827

109.777Â Â Â Â  Enforcement under Hague Convention

109.781Â Â Â Â  Duty to enforce

109.784Â Â Â Â  Temporary order for parenting time or visitation

109.787Â Â Â Â  Registration of child custody determination; notice; hearing

109.791Â Â Â Â  Enforcement of registered determination

109.794Â Â Â Â  Simultaneous proceedings

109.797Â Â Â Â  Expedited enforcement of child custody determination

109.801Â Â Â Â  Service of petition and order

109.804Â Â Â Â  Immediate physical custody of child allowed; exceptions; spousal privilege not allowed in certain proceedings

109.807Â Â Â Â  Warrant to take physical custody of child

109.811Â Â Â Â  Costs, fees and expenses

109.814Â Â Â Â  Recognition and enforcement

109.817Â Â Â Â  Appeals

109.821Â Â Â Â  Role of district attorney

109.824Â Â Â Â  Role of law enforcement officer

109.827Â Â Â Â  Costs and expenses of district attorney and law enforcement officers

(Miscellaneous Provisions)

109.831Â Â Â Â  Application and construction

109.834Â Â Â Â  Severability clause

PENALTY

109.990Â Â Â Â  Penalty

Â Â Â Â Â  Note: Definitions in 25.010 and 25.011 apply to ORS chapter 109.

PARENT AND CHILD RELATIONSHIP

Â Â Â Â Â  109.001 Breast-feeding in public place. A woman may breast-feed her child in a public place. [1999 c.306 Â§1]

Â Â Â Â Â  Note: 109.001 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.003 Attorney fees; intervenor. In any proceeding brought under this chapter, an authorization of attorney fees to a party also authorizes an award of attorney fees to or against any person who has appeared or intervened in the proceeding. [1997 c.90 Â§4; 2005 c.22 Â§84]

Â Â Â Â Â  109.010 Duty of support. Parents are bound to maintain their children who are poor and unable to work to maintain themselves; and children are bound to maintain their parents in like circumstances.

Â Â Â Â Â  109.012 Liability of parents for expenses and education of children. (1)(a) The expenses of a minor child and the education of the minor child are chargeable upon the property of either or both parents who have not married each other. The parents may be sued jointly or separately for the expenses and education of the minor child.

Â Â Â Â Â  (b) This subsection applies to a man who is asserted to be a parent of the minor child only when:

Â Â Â Â Â  (A) A voluntary acknowledgment of paternity form has been filed in this or another state and the period for rescinding or challenging the voluntary acknowledgement on grounds other than fraud, duress or material mistake of fact has expired; or

Â Â Â Â Â  (B) Paternity has been established pursuant to an order or judgment entered under ORS 109.124 to 109.230 or 416.430.

Â Â Â Â Â  (c) As used in this subsection, Âexpenses of a minor childÂ includes only expenses incurred for the benefit of a minor child.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a parent is not responsible for debts contracted by the other parent after the separation of one parent from the other parent, except for debts incurred for maintenance, support and education of the minor child of the parents.

Â Â Â Â Â  (3) For the purposes of subsection (2) of this section, parents are considered separated if they are living in separate residences without intention of reconciliation at the time the debt is incurred. The court may consider the following factors in determining whether the parents are separated, in addition to other relevant factors:

Â Â Â Â Â  (a) Whether the parents subsequently reconciled.

Â Â Â Â Â  (b) The number of separations and reconciliations of the parents.

Â Â Â Â Â  (c) The length of time the parents lived apart.

Â Â Â Â Â  (d) Whether the parents intend to reconcile.

Â Â Â Â Â  (4) An action under this section must be commenced within the period otherwise provided by law. [2005 c.732 Â§2]

Â Â Â Â Â  109.015 Proceedings for child support if child receives public assistance. If public assistance is provided for any dependent child, the administrator, as defined in ORS 25.010, may initiate proceedings under ORS chapter 18, 107, 108, 109, 110 or 125 or ORS 25.010 to 25.243, 25.378, 25.402, 416.400 to 416.465, 419B.400 or 419C.590 to obtain support for the child from one or both parents or from any other person legally responsible for the support of the child, including a guardian or conservator. In any proceeding under any statute cited in this section, the obligee is a party. [1983 c.767 Â§2; 1985 c.671 Â§44c; 1991 c.67 Â§22; 1993 c.33 Â§371; 1993 c.596 Â§19; 1993 c.798 Â§45; 1995 c.608 Â§36; 1997 c.249 Â§37; 2003 c.73 Â§54; 2003 c.572 Â§14; 2003 c.576 Â§577b]

Â Â Â Â Â  109.020 When childÂs maintenance and education may be defrayed out of income of own property. If any minor, whose father is living, has property the income of which is sufficient for the maintenance and education of the minor in a manner more expensive than the father can reasonably afford, regard being had to the situation of the fatherÂs family and to all the circumstances of the case, the expenses of the maintenance and education of the minor may be wholly or partially defrayed out of the income of the property of the minor, as is judged reasonable by the court having probate jurisdiction. The charges therefor may be allowed accordingly in the settlement of the accounts of the guardian or the conservator of the minor of the estate of the minor. [Amended by 1973 c.823 Â§104]

Â Â Â Â Â  109.030 Equality in rights and responsibilities of parents. The rights and responsibilities of the parents, in the absence of misconduct, are equal, and the mother is as fully entitled to the custody and control of the children and their earnings as the father. In case of the fatherÂs death, the mother shall come into as full and complete control of the children and their estate as the father does in case of the motherÂs death.

Â Â Â Â Â  109.035 Security required before foreign travel with child. (1) As used in this section:

Â Â Â Â Â  (a) ÂCustody orderÂ includes any order or judgment establishing or modifying custody of, or parenting time or visitation with, a minor child as described in ORS 107.095, 107.105 (1), 107.135 or 109.103.

Â Â Â Â Â  (b) ÂForeign countryÂ means any country that:

Â Â Â Â Â  (A) Is not a signatory to the Hague Convention on the Civil Aspects of International Child Abduction;

Â Â Â Â Â  (B) Does not provide for the extradition to the United States of a parental abductor and minor child;

Â Â Â Â Â  (C) Has local laws or practices that would restrict the other parent of the minor child from freely traveling to or exiting from the country because of the gender, race or religion of the other parent;

Â Â Â Â Â  (D) Has local laws or practices that would restrict the ability of the minor child from legally leaving the country after the child reaches the age of majority because of the gender, race or religion of the child; or

Â Â Â Â Â  (E) Poses a significant risk that the physical health or safety of the minor child would be endangered in the country because of war, human rights violations or specific circumstances related to the needs of the child.

Â Â Â Â Â  (2) A court that finds by clear and convincing evidence a risk of international abduction of a minor child may issue a court order requiring a parent who is subject to a custody order and who plans to travel with a minor child to a foreign country to provide security, bond or other guarantee as described in subsection (4) of this section.

Â Â Â Â Â  (3) In determining whether a risk of international abduction of a minor child exists, a court shall consider the following factors involving a parent who is subject to a custody order:

Â Â Â Â Â  (a) The parent has taken or retained, attempted to take or retain or threatened to take or retain a minor child in violation of state law or a valid custody order and the parent is unable to present clear and convincing evidence that the parent believed in good faith that the conduct was necessary to avoid imminent harm to the parent or the child;

Â Â Â Â Â  (b) The parent has recently engaged in a pattern of activities that indicates the parent is planning to abduct the minor child from this country;

Â Â Â Â Â  (c) The parent has strong familial, emotional or cultural connections to this country or another country, regardless of citizenship or residency status; and

Â Â Â Â Â  (d) Any other relevant factors.

Â Â Â Â Â  (4) A security, bond or other guarantee required by a court under this section may include, but is not limited to, any of the following:

Â Â Â Â Â  (a) A bond or security deposit in an amount that is sufficient to offset the cost of recovering the minor child if the child is abducted;

Â Â Â Â Â  (b) Supervised parenting time; or

Â Â Â Â Â  (c) Passport and travel controls, including but not limited to controls that:

Â Â Â Â Â  (A) Prohibit the parent from removing the minor child from this state or this country;

Â Â Â Â Â  (B) Require the parent to surrender a passport or an international travel visa that is issued in the name of the minor child or jointly in the names of the parent and the child;

Â Â Â Â Â  (C) Prohibit the parent from applying for a new or replacement passport or international travel visa on behalf of the minor child; and

Â Â Â Â Â  (D) Require the parent to provide to a relevant embassy or consulate and to the Office of ChildrenÂs Issues in the United States Department of State the following documents:

Â Â Â Â Â  (i) Written notice of passport and travel controls required under this paragraph; and

Â Â Â Â Â  (ii) A certified copy of a court order issued under this section.

Â Â Â Â Â  (5) After considering the factors under subsection (3) of this section and requiring a security, bond or other guarantee under this section, the court shall issue a written determination supported by findings of fact and conclusions of law.

Â Â Â Â Â  (6) Nothing in this section is intended to limit the inherent power of a court in matters relating to children. [2003 c.532 Â§1; 2005 c.22 Â§85]

Â Â Â Â Â  Note: 109.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.040 [Repealed by 1953 c.650 Â§4]

Â Â Â Â Â  109.041 Relationship between adopted child and natural and adoptive parents. (1) The effect of a judgment of adoption heretofore or hereafter granted by a court of this state shall be that the relationship, rights and obligations between an adopted person and the descendants of the adopted person and

Â Â Â Â Â  (a) The adoptive parents of the adopted person, their descendants and kindred, and

Â Â Â Â Â  (b) The natural parents of the adopted person, their descendants and kindred

shall be the same to all legal intents and purposes after the entry of such judgment as if the adopted person had been born in lawful wedlock to the adoptive parents and had not been born to the natural parents.

Â Â Â Â Â  (2) When a person has been or shall be adopted in this state by a stepparent, this section shall leave unchanged the relationship, rights and obligations between such adopted person and descendants of the adopted person and natural parent of the adopted person, who is the spouse of the person who adopted the person, and the descendants and kindred of such natural parent. [1953 c.650 Â§1; 2003 c.576 Â§134]

Â Â Â Â Â  109.050 Relation of adopted child to adoptive parents. An adopted child bears the same relation to adoptive parents and their kindred in every respect pertaining to the relation of parent and child as the adopted child would if the adopted child were the natural child of such parents.

Â Â Â Â Â  109.053 [1979 c.266 Â§1; 1981 c.614 Â§1; 1997 c.704 Â§55; 2003 c.576 Â§135; renumbered 108.045 in 2005]

Â Â Â Â Â  109.055 [1971 c.703 Â§1; 1973 c.827 Â§12e; repealed by 1979 c.266 Â§3]

Â Â Â Â Â  109.056 Delegation of certain powers by parent or guardian; delegation during period of military service. (1) Except as provided in subsection (2) or (3) of this section, a parent or a guardian of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding six months, any of the powers of the parent or guardian regarding care, custody or property of the minor child or ward, except the power to consent to marriage or adoption of a minor ward.

Â Â Â Â Â  (2) A parent or a guardian of a minor child may delegate the powers designated in subsection (1) of this section to a school administrator for a period not exceeding 12 months.

Â Â Â Â Â  (3) A parent or guardian of a minor child may delegate the powers designated in subsection (1) of this section for a period not exceeding the term of active duty service plus 30 days when the parent or guardian is a member of the organized militia of this state or any other reserve component of the United States Armed Forces who is required to enter and serve in the active military service of the United States under a call or order by the President of the United States or to serve on active state duty as defined in ORS 398.002. If the minor child is living with the childÂs other parent, delegation under this subsection must be to the parent with whom the minor child is living unless a court finds that such a delegation would not be in the best interests of the minor child. [Formerly 126.030; 2005 c.79 Â§4]

Â Â Â Â Â  109.060 Legal status and legal relationships when parents not married. The legal status and legal relationships and the rights and obligations between a person and the descendants of the person, and between a person and parents of the person, their descendants and kindred, are the same for all persons, whether or not the parents have been married. [1957 c.411 Â§1]

Â Â Â Â Â  109.070 Establishing paternity. (1) The paternity of a person may be established as follows:

Â Â Â Â Â  (a) A child born in wedlock, there being no judgment of separation from bed or board, is presumed to be the child of the motherÂs husband, whether or not the marriage of the husband and wife may be void. This is a disputable presumption.

Â Â Â Â Â  (b) By the marriage of the parents of a child after birth of the child.

Â Â Â Â Â  (c) By filiation proceedings.

Â Â Â Â Â  (d) By filing with the State Registrar of the Center for Health Statistics the voluntary acknowledgment of paternity form as provided for by ORS 432.287. Except as otherwise provided in subsections (2) to (4) of this section, this filing establishes paternity for all purposes.

Â Â Â Â Â  (e) By having established paternity through a voluntary acknowledgment of paternity process in another state.

Â Â Â Â Â  (f) By paternity being established or declared by other provision of law.

Â Â Â Â Â  (2) A party to a voluntary acknowledgment of paternity may rescind the acknowledgment within the earlier of:

Â Â Â Â Â  (a) Sixty days after filing the acknowledgment; or

Â Â Â Â Â  (b) The date of a proceeding relating to the child, including a proceeding to establish a support order, in which the party wishing to rescind the acknowledgment is also a party. For the purposes of this paragraph, the date of a proceeding is the date on which an order is entered in the proceeding.

Â Â Â Â Â  (3)(a) A signed voluntary acknowledgment of paternity filed in this state may be challenged in circuit court:

Â Â Â Â Â  (A) After the 60-day period in a proceeding under section 9, chapter 160, Oregon Laws 2005.

Â Â Â Â Â  (B) At any time after the 60-day period on the basis of fraud, duress or a material mistake of fact by:

Â Â Â Â Â  (i) A party to the acknowledgment;

Â Â Â Â Â  (ii) The child named in the acknowledgment; or

Â Â Â Â Â  (iii) The Department of Human Services or the administrator, as defined in ORS 25.010, if the child named in the acknowledgment is in the care and custody of the department under ORS chapter 419B and the department or the administrator reasonably believes that the acknowledgment was obtained through fraud, duress or a material mistake of fact.

Â Â Â Â Â  (C) Within one year after the acknowledgment has been filed. Subsection (4) of this section applies to a challenge under this subparagraph. A challenge to the acknowledgment is not allowed more than one year after the acknowledgment has been filed, unless the provisions of subparagraph (A) or (B) of this paragraph apply.

Â Â Â Â Â  (b) Legal responsibilities arising from the acknowledgment, including child support obligations, may not be suspended during the challenge, except for good cause.

Â Â Â Â Â  (c) The party challenging an acknowledgment under this subsection has the burden of proof.

Â Â Â Â Â  (4)(a) Within one year after a voluntary acknowledgment of paternity form is filed in this state, a party to the acknowledgment, the child named in the acknowledgment or the state, if child support enforcement services are being provided under ORS 25.080, may apply to the court or to the administrator, as defined in ORS 25.010, for an order requiring that the mother, the child and the male party submit to blood tests as provided in ORS 109.250 to 109.262.

Â Â Â Â Â  (b) If the results of the tests performed under paragraph (a) of this subsection exclude the male party as a possible father of the child, or if the court determines under subsection (3) of this section that the male party is not the father of the child, a party to the challenge may apply to the court for a judgment of nonpaternity. The party that applied for the judgment shall send a certified true copy of the judgment to the State Registrar of the Center for Health Statistics and to the Department of Justice as the state disbursement unit. Upon receipt of a judgment of nonpaternity, the state registrar shall correct any records maintained by the state registrar that indicate that the male party is the parent of the child.

Â Â Â Â Â  (c) Child support payments made before entry of a judgment of nonpaternity may not be returned to the payer. [1957 c.411 Â§2; 1969 c.619 Â§11; 1971 c.127 Â§2; 1975 c.640 Â§3; 1983 c.709 Â§37; 1995 c.79 Â§37; 1995 c.514 Â§7; 1999 c.80 Â§20; 2001 c.455 Â§17; 2003 c.576 Â§136; 2005 c.160 Â§11]

Â Â Â Â Â  Note: The amendments to 109.070 by section 17, chapter 160, Oregon Laws 2005, become operative January 2, 2008. See section 23, chapter 160, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  109.070. (1) The paternity of a person may be established as follows:

Â Â Â Â Â  (a) The child of a wife cohabiting with her husband who was not impotent or sterile at the time of the conception of the child is conclusively presumed to be the child of her husband, whether or not the marriage of the husband and wife may be void.

Â Â Â Â Â  (b) A child born in wedlock, there being no judgment of separation from bed or board, is presumed to be the child of the motherÂs husband, whether or not the marriage of the husband and wife may be void. This is a disputable presumption.

Â Â Â Â Â  (c) By the marriage of the parents of a child after birth of the child.

Â Â Â Â Â  (d) By filiation proceedings.

Â Â Â Â Â  (e) By filing with the State Registrar of the Center for Health Statistics the voluntary acknowledgment of paternity form as provided for by ORS 432.287. Except as otherwise provided in subsections (2) to (4) of this section, this filing establishes paternity for all purposes.

Â Â Â Â Â  (f) By having established paternity through a voluntary acknowledgment of paternity process in another state.

Â Â Â Â Â  (g) By paternity being established or declared by other provision of law.

Â Â Â Â Â  (2) A party to a voluntary acknowledgment of paternity may rescind the acknowledgment within the earlier of:

Â Â Â Â Â  (a) Sixty days after filing the acknowledgment; or

Â Â Â Â Â  (b) The date of a proceeding relating to the child, including a proceeding to establish a support order, in which the party wishing to rescind the acknowledgment is also a party. For the purposes of this paragraph, the date of a proceeding is the date on which an order is entered in the proceeding.

Â Â Â Â Â  (3)(a) A signed voluntary acknowledgment of paternity filed in this state may be challenged in circuit court:

Â Â Â Â Â  (A) At any time after the 60-day period on the basis of fraud, duress or a material mistake of fact. The party bringing the challenge has the burden of proof.

Â Â Â Â Â  (B) Within one year after the acknowledgment has been filed, unless the provisions of subsection (4)(a) of this section apply. A challenge to the acknowledgment is not allowed more than one year after the acknowledgment has been filed, unless the provisions of subparagraph (A) of this paragraph apply.

Â Â Â Â Â  (b) Legal responsibilities arising from the acknowledgment, including child support obligations, may not be suspended during the challenge, except for good cause.

Â Â Â Â Â  (4)(a) Within one year after a voluntary acknowledgment of paternity form is filed in this state and if blood tests, as defined in ORS 109.251, have not been previously completed, a party to the acknowledgment or the state, if child support enforcement services are being provided under ORS 25.080, may apply to the court or to the administrator, as defined in ORS 25.010, for an order requiring that the mother, the child and the male party submit to blood tests as provided in ORS 109.250 to 109.262.

Â Â Â Â Â  (b) If the results of the tests performed under paragraph (a) of this subsection exclude the male party as a possible father of the child, a party or the state, if child support enforcement services are being provided under ORS 25.080, may apply to the court for a judgment of nonpaternity. The party that applied for the judgment shall send a certified true copy of the judgment to the State Registrar of the Center for Health Statistics and to the Department of Justice as the state disbursement unit. Upon receipt of a judgment of nonpaternity, the state registrar shall correct any records maintained by the state registrar that indicate that the male party is the parent of the child.

Â Â Â Â Â  (c) The state Child Support Program shall pay any costs for blood tests subject to recovery from the party who requested the tests.

Â Â Â Â Â  Note: Sections 9 and 10, chapter 160, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 9. (1) As used in this section, Âlegal fatherÂ includes a man whose paternity has been established under ORS 109.070 (1) and a man who has been ordered to pay child support.

Â Â Â Â Â  (2) After paternity has been established under ORS 109.070 (1), if no blood tests, as defined in ORS 109.251, were performed to establish paternity, the mother or the legal father may petition the court to reopen the issue of paternity. The petitioner:

Â Â Â Â Â  (a) Must file the petition within two years after a voluntary acknowledgment of paternity is filed with the State Registrar of the Center for Health Statistics;

Â Â Â Â Â  (b) Must file the petition within two years after paternity is established as a result of a default order or a default judgment that is no longer subject to appeal; or

Â Â Â Â Â  (c) May file the petition at any time if the legal father is the presumed father under ORS 109.070.

Â Â Â Â Â  (3) The petition must contain:

Â Â Â Â Â  (a) An affidavit executed by the petitioner stating that the petitioner has discovered new evidence since paternity was established or that the legal father is the presumed father and the petitioner has not had an opportunity previously to challenge the paternity; and

Â Â Â Â Â  (b) The results of blood tests, administered within 90 days before the petition is filed, that show a zero percent probability that the legal father is the biological father of the child.

Â Â Â Â Â  (4) Upon receipt of a petition, the court:

Â Â Â Â Â  (a) May order the mother, child and legal father to submit to blood tests as provided in ORS 109.250 to 109.262 if the blood test results submitted with the petition were not properly conducted or documented; or

Â Â Â Â Â  (b) Shall order the mother, child and legal father to submit to blood tests as provided in ORS 109.250 to 109.262 upon the motion of a party.

Â Â Â Â Â  (5) Notwithstanding ORS 109.252, the petitioner shall pay any costs for blood tests ordered under subsection (4) of this section.

Â Â Â Â Â  (6) The provisions of ORS 109.155 apply to a proceeding under this section.

Â Â Â Â Â  (7) The court shall make a determination of nonpaternity if the court finds, based on all the evidence as provided in ORS 109.258, that:

Â Â Â Â Â  (a) The blood tests were properly conducted and documented;

Â Â Â Â Â  (b) The legal father is not the biological father of the child;

Â Â Â Â Â  (c) The legal father has not adopted the child;

Â Â Â Â Â  (d) The child was not conceived by artificial insemination while the legal father and the mother were married;

Â Â Â Â Â  (e) The petitioner has not acted to prevent the biological father from asserting his parental rights;

Â Â Â Â Â  (f) The petitioner, with knowledge that the legal father is not the biological father, has not:

Â Â Â Â Â  (A) Taken any action to affirm the legal fatherÂs parentage of the child; and

Â Â Â Â Â  (B) Failed to respond to a judicial or administrative proceeding to establish paternity after receipt of proper notice and an opportunity to be heard; and

Â Â Â Â Â  (g) In the absence of fraud, granting the petition would not cause undue harm to the child.

Â Â Â Â Â  (8) The petitioner has the burden of proving subsection (7)(a) to (f) of this section. However:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, when a petitioner fails to prove subsection (7)(f) of this section, the court may nevertheless grant the petition and enter a judgment of nonpaternity if the court finds that the judgment would not cause undue harm to the child.

Â Â Â Â Â  (b) When a petitioner has signed a voluntary acknowledgment of paternity and fails to prove subsection (7)(f) of this section, the court may nevertheless grant the petition and enter a judgment of nonpaternity if the court finds that:

Â Â Â Â Â  (A) The petitioner signed the acknowledgment without knowledge that the legal father was not the biological father of the child; and

Â Â Â Â Â  (B) The judgment would not cause undue harm to the child.

Â Â Â Â Â  (9)(a) A child support obligation ordered before a petition is filed under this section continues until a judgment of nonpaternity is entered. However, upon a showing of good cause, the court may suspend the obligation if:

Â Â Â Â Â  (A) To do so would not cause undue harm to the child; and

Â Â Â Â Â  (B) The petitioner has not signed a voluntary acknowledgment of paternity.

Â Â Â Â Â  (b) In a judgment of nonpaternity, the court shall vacate any ongoing child support obligation of the legal father and may vacate any past due support. Child support payments made before entry of a judgment of nonpaternity may not be returned to the payer.

Â Â Â Â Â  (c) This section does not give a legal father a cause of action against the mother or biological father for reimbursement of child support paid or accrued before the entry of the judgment of nonpaternity.

Â Â Â Â Â  (10) If the court denies the petition, the court shall award reasonable attorney fees to the nonpetitioning parties.

Â Â Â Â Â  (11) The authority to petition the court under this section expires on the death of the legal father of a child. The personal representative of the legal fatherÂs estate may not file a petition under this section. [2005 c.160 Â§9]

Â Â Â Â Â  Sec. 10. Section 9 of this 2005 Act is repealed on January 2, 2008. [2005 c.160 Â§10]

Â Â Â Â Â  109.073 Social Security number of parent in paternity order. Except as otherwise provided in ORS 25.020, the Social Security number of a parent who is subject to a paternity determination pursuant to ORS 109.070 (1)(c), (d), (e) or (f) or 416.400 to 416.465 shall be included in the order, judgment or other declaration establishing paternity. [1997 c.746 Â§123; 1999 c.80 Â§94; 2005 c.160 Â§12]

Â Â Â Â Â  Note: The amendments to 109.073 by section 18, chapter 160, Oregon Laws 2005, become operative January 2, 2008. See section 23, chapter 160, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  109.073. Except as otherwise provided in ORS 25.020, the Social Security number of a parent who is subject to a paternity determination pursuant to ORS 109.070 (1)(d), (e), (f) or (g) or 416.400 to 416.465 shall be included in the order, judgment or other declaration establishing paternity.

Â Â Â Â Â  Note: 109.073 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.080 [1957 c.411 Â§4; 1959 c.432 Â§64; repealed by 1975 c.640 Â§18]

Â Â Â Â Â  109.090 Interpretation of ORS 109.060 to 109.090. (1) The provisions of ORS 109.060 to 109.090 shall apply to all persons, irrespective of whether they are born before or after August 20, 1957. ORS 109.060 to 109.090 shall not be construed to affect a decree of distribution entered, or any probate proceeding closed, prior to August 20, 1957.

Â Â Â Â Â  (2) ORS 109.060 to 109.090 shall be liberally construed, with the view of effectuating their objects, notwithstanding the rule of common law that statutes in derogation thereof are to be strictly construed. [1957 c.411 Â§Â§5,6; 1983 c.740 Â§11]

Â Â Â Â Â  109.092 Establishing paternity by acknowledgment; mother surrendering child for adoption. When it is determined that a woman is pregnant with a child, the woman and any man to whom she is not married and with whom she engaged in sexual intercourse at approximately the time of conception have an obligation to recognize that the man may be the other person responsible for the conception. During the months of pregnancy, the man may join the woman in acknowledging paternity and assuming the rights and duties of expectant parenthood. If the man acknowledges paternity of the expected child and the woman denies that he is the father or refuses to join him in acknowledging paternity, the man may seek relief under ORS 109.125. If the woman wants the man to join her in acknowledging his paternity of the expected child and the man denies that he is the father or refuses to join her in acknowledging paternity, the woman may seek relief under ORS 109.125. If after the birth of the child the mother decides to surrender the child for adoption and paternity has not been acknowledged as provided in ORS 109.070 (1)(d) or the putative father has not asserted his rights in filiation proceedings, the mother has the right without the consent of the father to surrender the child as provided in ORS 418.270 or to consent to the childÂs adoption. [1975 c.640 Â§2; 1995 c.514 Â§17; 2005 c.160 Â§13]

Â Â Â Â Â  Note: The amendments to 109.092 by section 19, chapter 160, Oregon Laws 2005, become operative January 2, 2008. See section 23, chapter 160, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  109.092. When it is determined that a woman is pregnant with a child, the woman and any man to whom she is not married and with whom she engaged in sexual intercourse at approximately the time of conception have an obligation to recognize that the man may be the other person responsible for the conception. During the months of pregnancy, the man may join the woman in acknowledging paternity and assuming the rights and duties of expectant parenthood. If the man acknowledges paternity of the expected child and the woman denies that he is the father or refuses to join him in acknowledging paternity, the man may seek relief under ORS 109.125. If the woman wants the man to join her in acknowledging his paternity of the expected child and the man denies that he is the father or refuses to join her in acknowledging paternity, the woman may seek relief under ORS 109.125. If after the birth of the child the mother decides to surrender the child for adoption and paternity has not been acknowledged as provided in ORS 109.070 (1)(e) or the putative father has not asserted his rights in filiation proceedings, the mother has the right without the consent of the father to surrender the child as provided in ORS 418.270 or to consent to the childÂs adoption.

Â Â Â Â Â  109.094 Rights of father when paternity established; procedure when paternity established. Upon the paternity of a child being established in the proceedings, the father shall have the same rights as a father who is or was married to the mother of the child. The clerk of the court shall certify the fact of paternity to the Center for Health Statistics of the Department of Human Services, and the Center for Health Statistics shall prepare a new birth certificate for the child. [1975 c.640 Â§6; 1983 c.709 Â§38]

Â Â Â Â Â  109.096 Notice to putative father when paternity not established. (1) When the paternity of a child has not been established under ORS 109.070, the putative father is entitled to reasonable notice in adoption or other court proceedings concerning the custody of the child, except for juvenile court proceedings, if the petitioner knows, or by the exercise of ordinary diligence should have known:

Â Â Â Â Â  (a) That the child resided with the putative father at any time during the 60 days immediately preceding the initiation of the proceeding, or at any time since the childÂs birth if the child is less than 60 days old when the proceeding is initiated; or

Â Â Â Â Â  (b) That the putative father repeatedly has contributed or tried to contribute to the support of the child during the year immediately preceding the initiation of the proceeding, or during the period since the childÂs birth if the child is less than one year old when the proceeding is initiated.

Â Â Â Â Â  (2) Except as provided in subsection (3) or (4) of this section, a verified statement of the mother of the child or of the petitioner, or an affidavit of another person with knowledge of the facts, filed in the proceeding and asserting that the child has not resided with the putative father, as provided in subsection (1)(a) of this section, and that the putative father has not contributed or tried to contribute to the support of the child, as provided in subsection (1)(b) of this section, is sufficient proof to enable the court to grant the relief sought without notice to the putative father.

Â Â Â Â Â  (3) The putative father is entitled to reasonable notice in a proceeding for the adoption of the child if notice of the initiation of filiation proceedings as required by ORS 109.225 was on file with the Center for Health Statistics of the Department of Human Services prior to the childÂs being placed in the physical custody of a person or persons for the purpose of adoption by them. If the notice of the initiation of filiation proceedings was not on file at the time of the placement, the putative father is barred from contesting the adoption proceeding.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (3) of this section, the putative father is entitled to reasonable notice in court proceedings concerning the custody of the child, other than juvenile court proceedings, if notice of the initiation of filiation proceedings as required by ORS 109.225 was on file with the Center for Health Statistics prior to the initiation of the proceedings.

Â Â Â Â Â  (5) Notice under this section is not required to be given to a putative father who was a party to filiation proceedings under ORS 109.125 that were dismissed or resulted in a finding that he was not the father of the child.

Â Â Â Â Â  (6) The notice required under this section shall be given in the manner provided in ORS 109.330.

Â Â Â Â Â  (7) No notice given under this section need disclose the name of the mother of the child.

Â Â Â Â Â  (8) A putative father has the primary responsibility to protect his rights, and nothing in this section shall be used to set aside an act of a permanent nature including, but not limited to, adoption or termination of parental rights, unless the father establishes within one year after the entry of the final judgment or order fraud on the part of a petitioner in the proceeding with respect to matters specified in subsections (1) to (5) of this section. [1975 c.640 Â§7; 1979 c.491 Â§1; 1983 c.709 Â§39; 1995 c.90 Â§1; 2003 c.576 Â§137; 2005 c.160 Â§5]

Â Â Â Â Â  109.098 Objection of putative father in proceeding referred to in ORS 109.096; effect of failure to appear and object. (1) If a putative father of a child by due appearance in a proceeding of which he is entitled to notice under ORS 109.096 objects to the relief sought, the court:

Â Â Â Â Â  (a) May stay the adoption or other court proceeding to await the outcome of the filiation proceedings only if notice of the initiation of filiation proceedings was on file as required by ORS 109.096 (3) or (4).

Â Â Â Â Â  (b) Shall, if filiation proceedings are not pending, inquire as to the paternity of the child, the putative fatherÂs past endeavors to fulfill his obligation to support the child and to contribute to the pregnancy-related medical expenses, the period that the child has lived with the putative father, the putative fatherÂs fitness to care for and rear the child and whether the putative father is willing to be declared the father of the child and to assume the responsibilities of a father.

Â Â Â Â Â  (2) If after inquiry under subsection (1)(b) of this section the court finds:

Â Â Â Â Â  (a) That the putative father is the father of the child and is fit and willing to assume the responsibilities of a father, it shall have the power:

Â Â Â Â Â  (A) Upon the request of the putative father, to declare his paternity and to certify the fact of paternity in the manner provided in ORS 109.094; and

Â Â Â Â Â  (B) To award custody of the child to the mother or the father as may be in the best interests of the child, or to take any other action which the court may take if the parents are or were married to each other.

Â Â Â Â Â  (b) That the putative father is not the father of the child, it may grant the relief sought in the proceeding without the putative fatherÂs consent.

Â Â Â Â Â  (c) That the putative father is the natural father of the child but is not fit or willing to assume the responsibilities of a father, it may grant the relief sought in the proceeding or any other relief that the court deems to be in the best interests of the child, notwithstanding the fatherÂs objection.

Â Â Â Â Â  (3) If a putative father of a child is given the notice of a proceeding required by ORS 109.096 and he fails to enter due appearance and to object to the relief sought therein within the time specified in the notice, the court may grant the relief sought without the putative fatherÂs consent. [1975 c.640 Â§8; 1995 c.90 Â§2; 2005 c.160 Â§6]

Â Â Â Â Â  109.100 Petition for support; effect of judgment; parties. (1) Any minor child or the administrator may, in accordance with ORCP 27 A, apply to the circuit court in the county in which the child resides, or in which the natural or adoptive father or mother of the child may be found, for an order upon the childÂs father or mother, or both, to provide for the childÂs support. The child or the administrator may apply for the order by filing in the county a petition setting forth the facts and circumstances relied upon for the order. If satisfied that a just cause exists, the court shall direct that the father or mother appear at a time set by the court to show cause why an order of support should not be entered in the matter.

Â Â Â Â Â  (2) The petitioner shall state in the petition, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.103, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the minor child.

Â Â Â Â Â  (3) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

Â Â Â Â Â  (4) The judgment of a court under subsection (1) of this section is final as to any installment or payment of money that has accrued up to the time either party makes a motion to set aside, alter or modify the judgment, and the court may not set aside, alter or modify the judgment, or any portion thereof, that provides for any payment of money that has accrued prior to the filing of the motion.

Â Â Â Â Â  (5) The provisions of ORS 108.120 and 108.130 apply to proceedings under subsection (1) of this section.

Â Â Â Â Â  (6) In any proceeding under this section, both the childÂs physical and legal custodians are parties to the action. [1963 c.497 Â§2; 1975 c.458 Â§14; 1979 c.90 Â§2; 1979 c.284 Â§100; 1989 c.812 Â§7; 1993 c.596 Â§20; 2003 c.73 Â§55a; 2003 c.116 Â§8; 2003 c.576 Â§244]

Â Â Â Â Â  109.103 Proceeding to determine custody or support of child. (1) If a child is born out of wedlock and paternity has been established, either parent may initiate a civil proceeding to determine the custody or support of the child. The proceeding shall be brought in the circuit court of the county in which the child resides or is found or in the circuit court of the county in which either parent resides. The parents have the same rights and responsibilities regarding the custody and support of their child that married or divorced parents would have, and the provisions of ORS 107.093 to 107.425 that relate to the custody or support of children apply to the proceeding.

Â Â Â Â Â  (2) A parent may initiate the proceeding by filing with the court a petition setting forth the facts and circumstances upon which the parent relies. The parent shall state in the petition, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including one brought under ORS 109.100, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child.

Â Â Â Â Â  (3) The parent shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The parent shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

Â Â Â Â Â  (4) When a parent initiates a proceeding under this section and the child support rights of one of the parents or of the child have been assigned to the state, the parent initiating the proceeding shall serve, by mail or personal delivery, a copy of the petition on the Administrator of the Division of Child Support or on the branch office providing support services to the county in which the suit is filed. [1975 c.640 Â§9; 2003 c.116 Â§9; 2003 c.572 Â§15]

Â Â Â Â Â  109.105 [1969 c.461 Â§1; renumbered 109.610]

Â Â Â Â Â  109.110 [Amended by 1961 c.338 Â§1; 1967 c.534 Â§14; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.112 Mother, father or putative father deemed to have attained majority. The mother, father or putative father of a child shall be deemed to have attained majority and, regardless of age, may give authorizations, releases or waivers, or enter into agreements, in adoption, juvenile court, filiation or other proceedings concerning the care or custody of the child. [1975 c.640 Â§10]

Â Â Â Â Â  109.115 [1969 c.271 Â§2; renumbered 109.620]

Â Â Â Â Â  109.116 Validity of putative fatherÂs authorization, release or waiver. Any authorization, release or waiver given by the putative father with reference to the custody or adoption of the child or the termination of parental rights shall be valid even if given prior to the childÂs birth. [1975 c.640 Â§11]

Â Â Â Â Â  109.118 Validity of decrees or orders entered prior to July 3, 1975, concerning custody, adoption or permanent commitment of child. All decrees or orders heretofore entered in any court of this state concerning the custody, adoption or permanent commitment of a child are hereby declared valid upon the expiration of 30 days after July 3, 1975, notwithstanding that notice was not given to the putative father of the child. [1975 c.640 Â§13]

Â Â Â Â Â  109.119 Rights of person who establishes emotional ties creating child-parent relationship or ongoing personal relationship; presumption regarding legal parent; motion for intervention. (1) Except as otherwise provided in subsection (9) of this section, any person, including but not limited to a related or nonrelated foster parent, stepparent, grandparent or relative by blood or marriage, who has established emotional ties creating a child-parent relationship or an ongoing personal relationship with a child may petition or file a motion for intervention with the court having jurisdiction over the custody, placement or guardianship of that child, or if no such proceedings are pending, may petition the court for the county in which the child resides, for an order providing for relief under subsection (3) of this section.

Â Â Â Â Â  (2)(a) In any proceeding under this section, there is a presumption that the legal parent acts in the best interest of the child.

Â Â Â Â Â  (b) In an order granting relief under this section, the court shall include findings of fact supporting the rebuttal of the presumption described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) The presumption described in paragraph (a) of this subsection does not apply in a proceeding to modify an order granting relief under this section.

Â Â Â Â Â  (3)(a) If the court determines that a child-parent relationship exists and if the court determines that the presumption described in subsection (2)(a) of this section has been rebutted by a preponderance of the evidence, the court shall grant custody, guardianship, right of visitation or other right to the person having the child-parent relationship, if to do so is in the best interest of the child. The court may determine temporary custody of the child or temporary visitation rights under this paragraph pending a final order.

Â Â Â Â Â  (b) If the court determines that an ongoing personal relationship exists and if the court determines that the presumption described in subsection (2)(a) of this section has been rebutted by clear and convincing evidence, the court shall grant visitation or contact rights to the person having the ongoing personal relationship, if to do so is in the best interest of the child. The court may order temporary visitation or contact rights under this paragraph pending a final order.

Â Â Â Â Â  (4)(a) In deciding whether the presumption described in subsection (2)(a) of this section has been rebutted and whether to award visitation or contact rights over the objection of the legal parent, the court may consider factors including, but not limited to, the following, which may be shown by the evidence:

Â Â Â Â Â  (A) The petitioner or intervenor is or recently has been the childÂs primary caretaker;

Â Â Â Â Â  (B) Circumstances detrimental to the child exist if relief is denied;

Â Â Â Â Â  (C) The legal parent has fostered, encouraged or consented to the relationship between the child and the petitioner or intervenor;

Â Â Â Â Â  (D) Granting relief would not substantially interfere with the custodial relationship; or

Â Â Â Â Â  (E) The legal parent has unreasonably denied or limited contact between the child and the petitioner or intervenor.

Â Â Â Â Â  (b) In deciding whether the presumption described in subsection (2)(a) of this section has been rebutted and whether to award custody, guardianship or other rights over the objection of the legal parent, the court may consider factors including, but not limited to, the following, which may be shown by the evidence:

Â Â Â Â Â  (A) The legal parent is unwilling or unable to care adequately for the child;

Â Â Â Â Â  (B) The petitioner or intervenor is or recently has been the childÂs primary caretaker;

Â Â Â Â Â  (C) Circumstances detrimental to the child exist if relief is denied;

Â Â Â Â Â  (D) The legal parent has fostered, encouraged or consented to the relationship between the child and the petitioner or intervenor; or

Â Â Â Â Â  (E) The legal parent has unreasonably denied or limited contact between the child and the petitioner or intervenor.

Â Â Â Â Â  (5) In addition to the other rights granted under this section, a stepparent with a child-parent relationship who is a party in a dissolution proceeding may petition the court having jurisdiction for custody or visitation under this section or may petition the court for the county in which the child resides for adoption of the child. The stepparent may also file for post-judgment modification of a judgment relating to child custody.

Â Â Â Â Â  (6)(a) A motion for intervention filed under this section shall comply with ORCP 33 and state the grounds for relief under this section.

Â Â Â Â Â  (b) Costs for the representation of an intervenor under this section may not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (7) In a proceeding under this section, the court may:

Â Â Â Â Â  (a) Cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist the parties in creating and implementing parenting plans under ORS 107.425 (3).

Â Â Â Â Â  (b) Assess against a party reasonable attorney fees and costs for the benefit of another party.

Â Â Â Â Â  (8) When a petition or motion to intervene is filed under this section seeking guardianship or custody of a child who is a foreign national, the petitioner or intervenor shall serve a copy of the petition or motion on the consulate for the childÂs country.

Â Â Â Â Â  (9) This section does not apply to proceedings under ORS chapter 419B.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂChild-parent relationshipÂ means a relationship that exists or did exist, in whole or in part, within the six months preceding the filing of an action under this section, and in which relationship a person having physical custody of a child or residing in the same household as the child supplied, or otherwise made available to the child, food, clothing, shelter and incidental necessaries and provided the child with necessary care, education and discipline, and which relationship continued on a day-to-day basis, through interaction, companionship, interplay and mutuality, that fulfilled the childÂs psychological needs for a parent as well as the childÂs physical needs. However, a relationship between a child and a person who is the nonrelated foster parent of the child is not a child-parent relationship under this section unless the relationship continued over a period exceeding 12 months.

Â Â Â Â Â  (b) ÂCircumstances detrimental to the childÂ includes but is not limited to circumstances that may cause psychological, emotional or physical harm to a child.

Â Â Â Â Â  (c) ÂGrandparentÂ means the legal parent of the childÂs legal parent.

Â Â Â Â Â  (d) ÂLegal parentÂ means a parent as defined in ORS 419A.004 whose rights have not been terminated under ORS 419B.500 to 419B.524.

Â Â Â Â Â  (e) ÂOngoing personal relationshipÂ means a relationship with substantial continuity for at least one year, through interaction, companionship, interplay and mutuality. [1985 c.516 Â§2; 1987 c.810 Â§1; 1993 c.372 Â§1; 1997 c.92 Â§1; 1997 c.479 Â§1; 1997 c.873 Â§20; 1999 c.569 Â§6; 2001 c.873 Â§Â§1,1a,1e; 2003 c.143 Â§Â§1,2; 2003 c.231 Â§Â§4,5; 2003 c.576 Â§Â§138,139]

Â Â Â Â Â  109.120 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.121 [1979 c.776 Â§2; 1983 c.369 Â§2; 1987 c.810 Â§2; 1993 c.33 Â§291; 1999 c.477 Â§1; 1999 c.569 Â§7; repealed by 2001 c.873 Â§2]

Â Â Â Â Â  109.123 [1979 c.776 Â§3; repealed by 2001 c.873 Â§2]

FILIATION PROCEEDINGS

Â Â Â Â Â  109.124 Definitions for ORS 109.124 to 109.230. As used in ORS 109.124 to 109.230, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChild attending schoolÂ has the meaning given that term in ORS 107.108.

Â Â Â Â Â  (2) ÂChild born out of wedlockÂ means a child born to an unmarried woman, or to a married woman by a man other than her husband.

Â Â Â Â Â  (3) ÂRespondentÂ may include, but is not limited to, one or more persons who may be the father of a child born out of wedlock, the husband of a woman who has or may have a child born out of wedlock, the mother of a child born out of wedlock, the female pregnant with a child who may be born out of wedlock, or the duly appointed and acting guardian of the child or conservator of the childÂs estate. [1979 c.246 Â§4; 1983 c.762 Â§1; 1995 c.79 Â§38; 1995 c.343 Â§24; 1995 c.514 Â§18; 1997 c.704 Â§56; 2005 c.160 Â§14]

Â Â Â Â Â  Note: The amendments to 109.124 by section 20, chapter 160, Oregon Laws 2005, become operative January 2, 2008. See section 23, chapter 160, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  109.124. As used in ORS 109.124 to 109.230, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChild attending schoolÂ has the meaning given that term in ORS 107.108.

Â Â Â Â Â  (2) ÂChild born out of wedlockÂ means a child born to an unmarried woman, or to a married woman by a man other than her husband, if the conclusive presumption in ORS 109.070 (1)(a) does not apply.

Â Â Â Â Â  (3) ÂRespondentÂ may include, but is not limited to, one or more persons who may be the father of a child born out of wedlock, the husband of a woman who has or may have a child born out of wedlock, the mother of a child born out of wedlock, the female pregnant with a child who may be born out of wedlock, or the duly appointed and acting guardian of the child or conservator of the childÂs estate.

Â Â Â Â Â  109.125 Who may initiate proceedings; petition; parties. (1) Any of the following may initiate proceedings under this section:

Â Â Â Â Â  (a) A mother of a child born out of wedlock or a female pregnant with a child who may be born out of wedlock;

Â Â Â Â Â  (b) The duly appointed and acting guardian of the child, conservator of the childÂs estate or a guardian ad litem, if the guardian or conservator has the physical custody of the child or is providing support for the child;

Â Â Â Â Â  (c) The administrator;

Â Â Â Â Â  (d) A person claiming to be the father of a child born out of wedlock or of an unborn child who may be born out of wedlock; or

Â Â Â Â Â  (e) The minor child by a guardian ad litem.

Â Â Â Â Â  (2) Proceedings shall be initiated by the filing of a duly verified petition of the initiating party. The petition shall contain:

Â Â Â Â Â  (a) If the initiating party is one of those specified in subsection (1)(a) to (c) of this section:

Â Â Â Â Â  (A) The name of the mother of the child born out of wedlock or the female pregnant with a child who may be born out of wedlock;

Â Â Â Â Â  (B) Facts showing the petitionerÂs status to initiate proceedings;

Â Â Â Â Â  (C) A statement that a respondent is the father;

Â Â Â Â Â  (D) The probable time or period of time during which conception took place; and

Â Â Â Â Â  (E) A statement of the specific relief sought.

Â Â Â Â Â  (b) If the initiating party is a person specified in subsection (1)(d) of this section:

Â Â Â Â Â  (A) The name of the mother of the child born out of wedlock or the female pregnant with a child who may be born out of wedlock;

Â Â Â Â Â  (B) A statement that the initiating party is the father of the child and accepts the same responsibility for the support and education of the child and for all pregnancy-related expenses that he would have if the child were born to him in lawful wedlock;

Â Â Â Â Â  (C) The probable time or period of time during which conception took place; and

Â Â Â Â Â  (D) A statement of the specific relief sought.

Â Â Â Â Â  (3) When proceedings are initiated by the administrator, the state and the childÂs mother and putative father are parties.

Â Â Â Â Â  (4) When a proceeding is initiated under this section and the child support rights of one of the parties or of the child at issue have been assigned to the state, a true copy of the petition shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the suit is filed. [1969 c.619 Â§1; 1971 c.191 Â§1; 1971 c.401 Â§3; 1971 c.779 Â§79; 1973 c.823 Â§105; 1975 c.458 Â§15a; 1975 c.640 Â§4a; 1979 c.90 Â§3; 1979 c.246 Â§5; 1983 c.762 Â§2; 1993 c.596 Â§21; 2001 c.334 Â§6; 2003 c.73 Â§56]

Â Â Â Â Â  109.130 [Amended by 1967 c.534 Â§15; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.133 [1989 c.479 Â§2; renumbered 109.672 in 1991]

Â Â Â Â Â  109.135 Circuit court jurisdiction; equity suit; place of commencement. (1) All filiation proceedings shall be commenced in the circuit court and shall for all purposes be deemed suits in equity. Unless otherwise specifically provided by statute, the proceedings shall be conducted pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (2) All filiation proceedings shall be commenced and tried in the county where either the initiating party or the child resides. [1969 c.619 Â§Â§2,3,7; 1971 c.191 Â§2; 1979 c.246 Â§6; 1981 s.s. c.3 Â§104; 1983 c.762 Â§3; 1999 c.80 Â§22]

Â Â Â Â Â  109.140 [Amended by 1959 c.638 Â§10; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.145 Court may proceed despite failure to appear; evidence required. If a respondent fails to answer or fails to appear at trial, the court shall have the power to proceed accordingly. In such case, the court may make a determination of paternity and may impose such obligations on the respondent as it deems reasonable. In all such cases corroborating evidence in addition to the testimony of the parent or expectant parent shall be required to establish paternity and the court may, in its discretion, order such investigation or the production of such evidence as it deems appropriate to establish a proper basis for relief. The testimony of the parent or expectant parent and the corroborating evidence may be presented by affidavit. [1969 c.619 Â§4; 1975 c.640 Â§14; 1983 c.762 Â§4]

Â Â Â Â Â  109.150 [Amended by 1961 c.338 Â§2; 1967 c.534 Â§16; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.153 [1973 c.827 Â§12g; 1981 c.669 Â§3; repealed by 1983 c.762 Â§10]

Â Â Â Â Â  109.155 Hearing; order for payment for support of child and other costs; policy regarding settlement; enforcement of settlement terms; remedies. (1) The court, in a private hearing, shall first determine the issue of paternity. If the respondent admits the paternity, such admission shall be reduced to writing, verified by the respondent and filed with the court. If the paternity is denied, corroborating evidence, in addition to the testimony of the parent or expectant parent, shall be required.

Â Â Â Â Â  (2) If the court finds, from a preponderance of the evidence, that the petitioner or the respondent is the father of the child who has been, or who may be born out of wedlock, the court shall then proceed to a determination of the appropriate relief to be granted. The court may approve any settlement agreement reached between the parties and incorporate the same into any judgment rendered, and it may order such investigation or the production of such evidence as it deems appropriate to establish a proper basis for relief.

Â Â Â Â Â  (3) The court, in its discretion, may postpone the hearing from time to time to facilitate any investigation or the production of such evidence as it deems appropriate.

Â Â Â Â Â  (4) The court shall have the power to order either parent to pay such sum as it deems appropriate for the past and future support and maintenance of the child during its minority and while the child is attending school, as defined in ORS 107.108, and the reasonable and necessary expenses incurred or to be incurred in connection with prenatal care, expenses attendant with the birth and postnatal care. The court may grant the prevailing party reasonable costs of suit, which may include expert witness fees, and reasonable attorney fees at trial and on appeal. The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school.

Â Â Â Â Â  (5) An affidavit certifying the authenticity of documents substantiating expenses set forth in subsection (4) of this section is prima facie evidence to establish the authenticity of such documents.

Â Â Â Â Â  (6)(a) It is the policy of this state:

Â Â Â Â Â  (A) To encourage the settlement of cases brought under this section; and

Â Â Â Â Â  (B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (b) In a proceeding under this section, the court may enforce the terms set forth in a stipulated judgment of paternity signed by the parties, a judgment of paternity resulting from a settlement on the record or a judgment of paternity incorporating a settlement agreement:

Â Â Â Â Â  (A) As contract terms using contract remedies;

Â Â Â Â Â  (B) By imposing any remedy available to enforce a judgment, including but not limited to contempt; or

Â Â Â Â Â  (C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (d) Nothing in paragraph (b) or (c) of this subsection limits a partyÂs ability, in a separate proceeding, to file a motion to set aside, alter or modify a judgment under ORS 109.165 or to seek enforcement of an ancillary agreement to the judgment. [1969 c.619 Â§5; 1971 c.137 Â§1; 1971 c.191 Â§3; 1973 c.827 Â§12h; 1975 c.640 Â§15; 1981 c.897 Â§33; 1983 c.762 Â§5; 1989 c.417 Â§2; 1997 c.704 Â§57; 1999 c.80 Â§23; 2001 c.203 Â§6; 2003 c.576 Â§140]

Â Â Â Â Â  109.160 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.165 Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies. (1) Upon motion of either party, the court may set aside, alter or modify any portion of the judgment that provides for the support of the minor child or child attending school, as defined in ORS 107.108. As to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment, the judgment is final and the court may not change it. However, the court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child. A child attending school is a party for purposes of this section.

Â Â Â Â Â  (2) The moving party shall state in the motion, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 25.287, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child, other than the judgment the party is moving to set aside, alter or modify.

Â Â Â Â Â  (3) The moving party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

Â Â Â Â Â  (4)(a) It is the policy of this state:

Â Â Â Â Â  (A) To encourage the settlement of cases brought under this section; and

Â Â Â Â Â  (B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (b) In a proceeding under subsection (1) of this section, the court may enforce the terms set forth in a stipulated order or judgment signed by the parties, an order or judgment resulting from a settlement on the record or an order or judgment incorporating a settlement agreement:

Â Â Â Â Â  (A) As contract terms using contract remedies;

Â Â Â Â Â  (B) By imposing any remedy available to enforce an order or judgment, including but not limited to contempt; or

Â Â Â Â Â  (C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (d) Nothing in paragraph (b) or (c) of this subsection limits a partyÂs ability, in a separate proceeding, to file a motion to modify an order or judgment under subsection (1) of this section or to seek enforcement of an ancillary agreement to the order or judgment. [1969 c.619 Â§6; 1973 c.827 Â§12i; 1989 c.812 Â§8; 1997 c.704 Â§58; 1997 c.707 Â§22; 2001 c.203 Â§8; 2003 c.116 Â§10; 2003 c.419 Â§3; 2003 c.576 Â§141]

Â Â Â Â Â  109.170 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.175 Determination of legal custody after paternity established. (1) If paternity of a child born out of wedlock is established pursuant to a petition filed under ORS 109.125 or an order or judgment entered pursuant to ORS 109.124 to 109.230 or ORS 416.400 to 416.465, or if paternity is established by the filing of a voluntary acknowledgment of paternity as provided by ORS 109.070 (1)(d), the parent with physical custody at the time of filing of the petition or the notice under ORS 416.415, or the parent with physical custody at the time of the filing of the voluntary acknowledgment of paternity, has sole legal custody until a court specifically orders otherwise. The first time the court determines who should have legal custody, neither parent shall have the burden of proving a change of circumstances. The court shall give primary consideration to the best interests and welfare of the child and shall consider all the standards set out in ORS 107.137.

Â Â Â Â Â  (2) In any proceeding under this section, the court may cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans under ORS 107.425 (3). [1983 c.761 Â§11; 1985 c.671 Â§42; 1995 c.608 Â§4; 1999 c.59 Â§25; 1999 c.569 Â§8; 2001 c.833 Â§3; 2005 c.160 Â§15]

Â Â Â Â Â  Note: The amendments to 109.175 by section 21, chapter 160, Oregon Laws 2005, become operative January 2, 2008. See section 23, chapter 160, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  109.175. (1) If paternity of a child born out of wedlock is established pursuant to a petition filed under ORS 109.125 or an order or judgment entered pursuant to ORS 109.124 to 109.230 or ORS 416.400 to 416.465, or if paternity is established by the filing of a voluntary acknowledgment of paternity as provided by ORS 109.070 (1)(e), the parent with physical custody at the time of filing of the petition or the notice under ORS 416.415, or the parent with physical custody at the time of the filing of the voluntary acknowledgment of paternity, has sole legal custody until a court specifically orders otherwise. The first time the court determines who should have legal custody, neither parent shall have the burden of proving a change of circumstances. The court shall give primary consideration to the best interests and welfare of the child and shall consider all the standards set out in ORS 107.137.

Â Â Â Â Â  (2) In any proceeding under this section, the court may cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans under ORS 107.425 (3).

Â Â Â Â Â  109.180 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.190 [Amended by 1961 c.338 Â§3; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.200 [Amended by 1961 c.338 Â§4; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.210 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.220 [Amended by 1961 c.338 Â§5; 1969 c.619 Â§12; repealed by 1979 c.87 Â§1]

Â Â Â Â Â  109.225 Notice to Center for Health Statistics after petition filed; filing notice. (1) After filing the petition, the petitioner shall cause the Center for Health Statistics of the Department of Human Services to be served by mail with a notice setting forth the court in which the petition was filed, the date of the filing therein, the case number, the full name and address of the child, the date and place of the childÂs birth, or if the child is not yet born, the date and place of the childÂs conception and the probable date of the childÂs birth, the full names and addresses of the childÂs alleged parents, and the names and addresses of the petitioner and of the respondents in the proceedings.

Â Â Â Â Â  (2) The Center for Health Statistics shall file immediately the notice, or a copy thereof, with the record of the birth of the child or in the same manner as its filing of records of birth if the center does not have a record of the birth. The center shall only provide the information contained in the notice to persons whose names appear in the notice or to persons or agencies showing a legitimate interest in the parent-child relationship including, but not limited to, parties to adoption, juvenile court or heirship proceedings. [1975 c.640 Â§5; 1983 c.709 Â§40; 1983 c.762 Â§6; 1991 c.484 Â§1]

Â Â Â Â Â  109.230 Legality of contract between mother and father of child born out of wedlock. Any contract between the mother and father of a child born out of wedlock is a legal contract, and the admission by the father of his fatherhood of the child is sufficient consideration to support the contract. [Amended by 1961 c.338 Â§6]

Â Â Â Â Â  109.231 Records open to public. Records of filiation proceedings filed in circuit court shall be open for inspection by any person without order of the court. [1993 c.138 Â§2]

Â Â Â Â Â  Note: 109.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.235 [1975 c.640 Â§12; renumbered 109.308 in 2001]

Â Â Â Â Â  109.237 Attorney fees. In any proceeding brought to modify or compel compliance with an order of the court issued under ORS 109.124 to 109.230, the court may render judgment awarding to a party, or directly to the partyÂs attorney, a sum of money determined to be reasonable as an attorney fee and costs and expenses of suit, which judgment may include expert witness fees, in preparation for and at trial and on appeal. [1989 c.417 Â§1]

Â Â Â Â Â  Note: 109.237 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ARTIFICIAL INSEMINATION

Â Â Â Â Â  109.239 Rights and obligations of children resulting from artificial insemination; rights and obligations of donor of semen. If the donor of semen used in artificial insemination is not the motherÂs husband:

Â Â Â Â Â  (1) Such donor shall have no right, obligation or interest with respect to a child born as a result of the artificial insemination; and

Â Â Â Â Â  (2) A child born as a result of the artificial insemination shall have no right, obligation or interest with respect to such donor. [1977 c.686 Â§5]

Â Â Â Â Â  Note: 109.239 to 109.247 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.243 Relationship of child resulting from artificial insemination to motherÂs husband. The relationship, rights and obligation between a child born as a result of artificial insemination and the motherÂs husband shall be the same to all legal intents and purposes as if the child had been naturally and legitimately conceived by the mother and the motherÂs husband if the husband consented to the performance of artificial insemination. [1977 c.686 Â§6]

Â Â Â Â Â  Note: See note under 109.239.

Â Â Â Â Â  109.247 Application of law to children resulting from artificial insemination. Except as may be otherwise provided by a judicial decree entered in any action filed before October 4, 1977, the provisions of ORS 109.239 to 109.247, 677.355 to 677.365 and 677.990 (3) apply to all persons conceived as a result of artificial insemination. [1977 c.686 Â§7]

Â Â Â Â Â  Note: See note under 109.239.

UNIFORM ACT ON BLOOD TESTS TO DETERMINE PATERNITY

Â Â Â Â Â  109.250 Short title. ORS 109.250 to 109.262 may be cited as the Uniform Act on Blood Tests to Determine Paternity. [1953 c.628 Â§7]

Â Â Â Â Â  109.251 ÂBlood testsÂ defined. As used in ORS 109.250 to 109.262, Âblood testsÂ includes any test for genetic markers to determine paternity of a type generally acknowledged as reliable by accreditation bodies designated by the Department of Human Services in compliance with the United States Secretary of Health and Human Services, and performed by a laboratory approved by such accreditation body. ÂBlood testsÂ includes but is not limited to the Human Leucocyte Antigen Test, the deoxyribonucleic acid test and any test that extracts genetic material from any human tissue. [1981 c.401 Â§2; 1995 c.608 Â§5; 1999 c.80 Â§24]

Â Â Â Â Â  109.252 Authority for blood test; effect of refusal to submit to test; payment for test. (1) Unless the court or administrator finds good cause not to proceed in a proceeding under ORS 109.125 to 109.230 and 416.400 to 416.465, in which paternity is a relevant fact, the court or administrator, as defined in ORS 25.010, upon his or her own initiative or upon suggestion made by or on behalf of any person whose blood is involved may, or upon motion of any party to the action made at a time so as not to delay the proceedings unduly, shall order the mother, child, alleged father and any other named respondent who may be the father to submit to blood tests. If any person refuses to submit to such tests, the court or administrator may resolve the question of paternity against such person or enforce its order if the rights of others and the interests of justice so require.

Â Â Â Â Â  (2) When child support enforcement services are being provided under ORS 25.080, the Child Support Program shall pay any costs for blood tests subject to recovery from the party who requested the tests. If the original test result is contested prior to the entry of an order establishing paternity, the court or administrator shall order additional testing upon request and advance payment by the party making the request. [1953 c.628 Â§1; 1969 c.619 Â§13; 1983 c.762 Â§7; 1985 c.671 Â§43; 1999 c.80 Â§25; 2001 c.455 Â§18]

Â Â Â Â Â  109.254 Selection of experts to make tests; admissible evidence. (1) The tests shall be made by experts qualified as examiners of genetic markers who shall be appointed by the court or administrator, as defined in ORS 25.010. Any party or person at whose suggestion the tests have been ordered may demand that other experts, qualified as examiners of genetic markers, perform independent tests under order of the court or administrator, the results of which may be offered in evidence. The number and qualifications of such experts shall be determined by the court or administrator.

Â Â Â Â Â  (2) The blood test results and the conclusions and explanations of the blood test experts are admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy, unless a written challenge to the testing procedure or the results of the blood test has been filed with the court and delivered to opposing counsel at least 10 days before any hearing set to determine the issue of paternity. Failure to make such timely challenge constitutes a waiver of the right to have the experts appear in person and is not grounds for a continuance of the hearing to determine paternity. A copy of the results, conclusions and explanations must be furnished to both parties or their counsel at least 20 days before the date of the hearing for this subsection to apply. The court for good cause or the parties may waive the time limits established by this subsection.

Â Â Â Â Â  (3) An affidavit documenting the chain of custody of the specimens is prima facie evidence to establish the chain of custody. [1953 c.628 Â§2; 1981 c.401 Â§3; 1985 c.671 Â§44; 1999 c.80 Â§26; 2001 c.455 Â§19]

Â Â Â Â Â  109.256 Compensation of experts. (1) The compensation of each expert witness appointed by the court or administrator shall be fixed at a reasonable amount. It shall be paid as the court or administrator shall order. The court or administrator may order that the costs of blood tests be paid by the parties in such proportions and at such times as it shall prescribe, or that the proportion of any party be paid by the county in which the proceedings are had, and that, after payment by the parties or such county or both, all or part or none of it be taxed as costs in the action.

Â Â Â Â Â  (2) The fee of an expert witness called by a party but not appointed by the court or administrator shall be paid by the party calling the witness but shall not be taxed as costs in the action. [1953 c.628 Â§3; 1983 c.762 Â§8; 1985 c.671 Â§44a]

Â Â Â Â Â  109.258 Effect of test results. A disputable presumption of paternity is created if one or more blood tests result in a cumulative paternity index of 99 or greater. If the court or administrator finds that the conclusions of all the experts, as disclosed by the evidence based upon the tests, are that the alleged father is not the father of the child, the question of paternity shall be resolved accordingly. If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence. [1953 c.628 Â§4; 1985 c.671 Â§44b; 1999 c.80 Â§27]

Â Â Â Â Â  109.259 Temporary child support pending determination of paternity. Notwithstanding the objections of a party to an order that seeks to establish paternity, if the blood tests conducted under ORS 109.250 to 109.262 result in a cumulative paternity index of 99 or greater, the evidence of the blood tests together with the testimony of a parent is a sufficient basis upon which to presume paternity for establishing temporary support. Upon the motion of a party, the court shall enter a temporary order requiring the alleged father to provide support pending the determination of parentage by the court. In determining the amount of support, the court shall use the formula established under ORS 25.275. [1997 c.746 Â§24b; 1999 c.80 Â§88]

Â Â Â Â Â  Note: 109.259 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.260 Applicability to criminal actions. ORS 109.250 to 109.262 shall apply to criminal cases subject to the following limitations and provisions:

Â Â Â Â Â  (1) An order for the tests shall be made only upon application of a party or on the courtÂs initiative.

Â Â Â Â Â  (2) The compensation of the experts shall be paid by the county in which the proceedings are had under order of court.

Â Â Â Â Â  (3) The court may direct a verdict of acquittal upon the conclusions of all the experts under the provisions of ORS 109.258, otherwise the case shall be submitted for determination upon all evidence. [1953 c.628 Â§5]

Â Â Â Â Â  109.262 Uniformity of interpretation. The Uniform Act on Blood Tests to Determine Paternity shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1953 c.628 Â§6]

Â Â Â Â Â  109.264 Parties. In any action under ORS 109.250 to 109.262, the mother, putative father and the state are parties. [1993 c.596 Â§23]

ADOPTION

Â Â Â Â Â  109.304 Definitions for ORS 109.305 to 109.410; information in placement report. As used in ORS 109.305 to 109.410, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂHome studyÂ means an investigation conducted by the Department of Human Services or by an Oregon licensed adoption agency that:

Â Â Â Â Â  (a) Provides information to a prospective adoptive parent about adoption;

Â Â Â Â Â  (b) Includes investigation and study by the department or by an Oregon licensed adoption agency concerning a prospective parentÂs suitability to adopt;

Â Â Â Â Â  (c) Includes a written report concerning the prospective parentÂs suitability to adopt; and

Â Â Â Â Â  (d) Is completed before the petition for adoption is filed.

Â Â Â Â Â  (2) ÂPlacement reportÂ means a written report prepared by the department or by an Oregon licensed adoption agency after the petition for adoption has been filed that includes the departmentÂs or the agencyÂs recommendation to the court concerning whether the court should grant the petition for adoption based upon the departmentÂs or the agencyÂs evaluation of:

Â Â Â Â Â  (a) The status and adjustment of the child; and

Â Â Â Â Â  (b) The status and adjustment of the childÂs prospective adoptive parent.

Â Â Â Â Â  (3) Information gathered by the department or by an Oregon licensed adoption agency during the preparation of the placement report may include information concerning the childÂs social, medical and genetic history and the birth parentÂs history as may be required by ORS 109.312 or 109.342. [1993 c.717 Â§8]

Â Â Â Â Â  109.305 Interpretation of adoption laws; agreement for continuing contact. (1) The rule that statutes in derogation of common law are to be strictly construed does not apply to the adoption laws of this state.

Â Â Â Â Â  (2) Nothing in the adoption laws of this state shall be construed to prevent the adoptive parents, the birth parents and the child from entering into a written agreement, approved by the court, to permit continuing contact between the birth relatives and the child or the adoptive parents. As used in this subsection, Âbirth relativesÂ includes birth parents, grandparents, siblings and other members of the childÂs birth family.

Â Â Â Â Â  (3) Failure to comply with the terms of an agreement made under subsection (2) of this section is not grounds for setting aside an adoption judgment or revocation of a written consent to an adoption.

Â Â Â Â Â  (4)(a) An agreement made under subsection (2) of this section may be enforced by a civil action. However, before a court may enter an order requiring compliance with the agreement, the court must find that the party seeking enforcement participated, or attempted to participate, in good faith in mediating the dispute giving rise to the action prior to filing the civil action.

Â Â Â Â Â  (b) The court may modify an agreement made under subsection (2) of this section if the court finds that the modification is necessary to serve the best interests of the adopted child, that the party seeking modification participated, or attempted to participate, in good faith in mediation prior to seeking modification of the agreement and that:

Â Â Â Â Â  (A) The modification is agreed to by all parties to the original agreement; or

Â Â Â Â Â  (B) Exceptional circumstances have arisen since the parties entered into the agreement that justify modification of the agreement. [1957 c.710 Â§15; subsections (2), (3) and (4) enacted as 1993 c.401 Â§1; 2003 c.576 Â§142]

Â Â Â Â Â  Note: 109.305 (2) to (4) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.307 Court required to act within six months of filing of petition for adoption; duty of clerk. (1) Not earlier than provided in ORS 109.309 and not later than six months from the date on which the petition for leave to adopt another is filed under ORS 109.309, the court before which the petition is pending shall hold a hearing and shall:

Â Â Â Â Â  (a) Enter a judgment under ORS 109.350;

Â Â Â Â Â  (b) Continue the guardianship or legal custodial status of the child;

Â Â Â Â Â  (c) Waive the child to a court having jurisdiction under ORS 419B.100 or 419C.005; or

Â Â Â Â Â  (d) Take such other action as the court considers necessary.

Â Â Â Â Â  (2) The court before which the petition is pending, on its own motion, may take testimony from or confer with the child to be adopted and may exclude from the conference the parents or guardians of the child, the proposed adoptive parents and other persons if the court finds that such action would be likely to be in the best interests of the child. However, the court shall permit an attorney for each party to attend the conference, and the conference shall be reported.

Â Â Â Â Â  (3) The clerk of the court before which petitions for leave to adopt another are pending shall periodically notify the court and the Department of Human Services of all such petitions which have been pending before the court for more than six months without final disposition pursuant to subsection (1) of this section.

Â Â Â Â Â  (4) The clerk of the court before which a petition is filed for leave to adopt a minor child shall provide to the Director of Human Services a copy of the courtÂs order of disposition of the petition. [1965 c.188 Â§2; 1983 c.369 Â§3; 1987 c.814 Â§2; 1993 c.33 Â§292; 1993 c.546 Â§117; 2003 c.576 Â§143]

Â Â Â Â Â  109.308 Confidentiality of petitioners. In an adoption proceeding that is contested or in which a summons is required to be served, the court may preserve the confidentiality of the names and addresses of the petitioners for the adoption if the court finds that to do so is in the best interests of the child. [Formerly 109.235; 2005 c.369 Â§2]

Â Â Â Â Â  109.309 Petition for adoption; residency requirement; where filed; venue; notice; placement report; fee; rules. (1) Any person may petition the circuit court for leave to adopt another person and, if desired, for a change of the other personÂs name. One petitioner, the child, one parent or the person, who is not an adoption agency, consenting to the adoption as required under ORS 109.312 (1) must be a resident of this state. As used in this subsection, ÂresidentÂ means a person who has resided in this state continuously for a period of six months prior to the date of the petition.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, when the petition is for the adoption of a minor child, the adoption is governed by the Uniform Child Custody Jurisdiction and Enforcement Act, ORS 109.701 to 109.834.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 109.741 and 109.744, a court of this state has jurisdiction over the adoption of a minor child if, immediately prior to the filing of a petition for adoption:

Â Â Â Â Â  (A) The minor child resided in this state for at least six consecutive months including periods of temporary absence;

Â Â Â Â Â  (B) One parent or another person, who is not an adoption agency, consenting to the adoption as required under ORS 109.312 (1) resided in this state for at least six consecutive months including periods of temporary absence;

Â Â Â Â Â  (C) The prospective adoptive parent resided in this state for at least six consecutive months including periods of temporary absence and substantial evidence is available in this state concerning the present or future care of the minor child;

Â Â Â Â Â  (D) It appears that no court of another state would have jurisdiction under circumstances substantially in accordance with subparagraphs (A) to (C) of this paragraph; or

Â Â Â Â Â  (E) A court of another state has declined to exercise jurisdiction on the grounds that this state is a more appropriate forum to hear a petition for adoption of the minor child and it is in the best interests of the minor child that a court of this state assume jurisdiction.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, Âperiods of temporary absenceÂ means periods of absence of not more than a total of 30 days in the prior six consecutive months.

Â Â Â Â Â  (4) The petition to adopt a person 18 years of age or older may be filed in the county where the petitioner, the person to be adopted or the person who consents to the adoption resides.

Â Â Â Â Â  (5) In a petition to adopt a minor child, venue lies in the Oregon county with which the child has the most significant connection or in the Oregon county in which the licensed adoption agency is located.

Â Â Â Â Â  (6)(a) When the petition is for the adoption of a minor child, the petitioner shall also file at the time of filing the petition:

Â Â Â Â Â  (A) A written statement containing the full names and permanent addresses of:

Â Â Â Â Â  (i) The child;

Â Â Â Â Â  (ii) The petitioner;

Â Â Â Â Â  (iii) All persons whose consent to the adoption is required under ORS 109.312 when such names are either known or may be readily ascertained by the petitioner;

Â Â Â Â Â  (iv) The persons with whom the child has lived during the last five years and the places where the child has lived during that period, if the names and addresses may be readily ascertained by the petitioner;

Â Â Â Â Â  (v) If known to the petitioner, any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or parenting time or visitation with, the child; and

Â Â Â Â Â  (vi) The Oregon licensed adoption agency, if any, or the relative or person that privately placed the child for adoption.

Â Â Â Â Â  (B) The documents demonstrating consent under ORS 109.312 to the adoption of the minor child.

Â Â Â Â Â  (C) Written evidence documenting a current home study that has been approved by either the Department of Human Services or an Oregon licensed adoption agency submitted for the purpose of demonstrating that the petitioner meets the minimum standards for adoptive homes as set forth in the departmentÂs administrative rules.

Â Â Â Â Â  (b) A relative who qualifies under the department administrative rules for a waiver of the departmentÂs home study requirements described in paragraph (a)(C) of this subsection may file the request for waiver along with the petition for adoption.

Â Â Â Â Â  (c) The department, upon request by the petitioner, may waive the home study requirements described in paragraph (a)(C) of this subsection in an adoption in which one of the childÂs biological or adoptive parents retains parental rights. The department shall waive post-placement reports in an adoption in which one of the childÂs biological or adoptive parents retains parental rights.

Â Â Â Â Â  (7)(a) The petitioner shall cause copies of the documents required to be filed with the court under subsection (6) of this section to be served upon the Director of Human Services, by either registered or certified mail with return receipt or personal service, within 30 days after the documents have been filed with the court.

Â Â Â Â Â  (b) In the case of an adoption described in subsection (6)(c) of this section, the petitioner shall also serve the petition, by either registered or certified mail with return receipt or personal service:

Â Â Â Â Â  (A) On all persons whose consent to the adoption is required under ORS 109.312 unless the personÂs written consent is filed with the court; and

Â Â Â Â Â  (B) On the parents of the party whose parental rights would be terminated, if the names and addresses are known or may be readily ascertained by the petitioner. Service required by this subparagraph may be waived by the court for good cause.

Â Â Â Â Â  (c) When a parent of the child is deceased or incapacitated, the petitioner shall also serve the petition on the parents of the deceased or incapacitated parent, if the names and addresses are known or may be readily ascertained by the petitioner. Service required by this paragraph may be waived by the court for good cause. As used in this paragraph:

Â Â Â Â Â  (A) ÂIncapacitatedÂ means a condition in which a personÂs ability to receive and evaluate information effectively or to communicate decisions is impaired to such an extent that the person lacks the capacity to meet the essential requirements for the personÂs physical health or safety.

Â Â Â Â Â  (B) ÂMeet the essential requirements for the personÂs physical health or safetyÂ means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury or illness is likely to occur.

Â Â Â Â Â  (d) The court may not rule upon the petition until at least 90 days after the date that the documents were served upon the director. However, the department may waive the 90-day period.

Â Â Â Â Â  (8)(a) Within 90 days after the service on the director, the department shall investigate and file for the consideration of the judge before whom the petition for adoption is pending a placement report containing information regarding the status of the child and evidence concerning the suitability of the proposed adoption. The department may designate an Oregon licensed adoption agency to investigate and report to the court. If the department designates an Oregon licensed adoption agency to investigate and report to the court, the department shall make the designation and provide all necessary information and materials to the Oregon licensed adoption agency no later than 30 days after the service on the director. However, the department may waive the placement report requirement.

Â Â Â Â Â  (b) Upon receipt of a written request by the petitionerÂs attorney, the department shall furnish to that attorney copies of any information that the department has filed with the court.

Â Â Â Â Â  (c) The department may charge the petitioner a fee for investigating a proposed nonagency adoption and preparing the home study report described in subsection (6)(a)(C) of this section and the placement report described in paragraph (a) of this subsection. The petitioner shall report the fee amount to the court. The court granting the adoption shall make a finding as to whether the fee is necessary and reasonable. Any fee charged may not exceed reasonable costs for investigation, home study and placement report preparation. The department shall prescribe by rule the procedure for computing the investigation, home study and placement report preparation fee. The rules shall provide a waiver of either part or all of the fee based upon the petitionerÂs ability to pay.

Â Â Â Â Â  (9) The amounts of any fees collected under subsection (8) of this section are continuously appropriated to the department for use in preparing the home study and placement reports required under subsections (6)(a)(C) and (8)(a) of this section.

Â Â Â Â Â  (10)(a) Except as provided in paragraph (b) of this subsection, a court may not grant a judgment for the adoption of a minor child unless the petitioner has filed with the court the documents described in subsections (6) and (8)(a) of this section.

Â Â Â Â Â  (b) A person is not required to file a home study or a placement report with the court when the department has granted the person a waiver under department rules.

Â Â Â Â Â  (11) The adoption shall comply with the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), if applicable. Every adoption petition involving the Indian Child Welfare Act shall include the following:

Â Â Â Â Â  (a) A statement of the efforts to notify the appropriate Indian tribe or tribes of the adoption; and

Â Â Â Â Â  (b) A statement of the efforts to comply with the placement preferences of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) or the placement preferences of the appropriate Indian tribe. [1993 c.717 Â§2 (enacted in lieu of 109.310); 1993 c.717 Â§9; 1995 c.90 Â§3; 1995 c.730 Â§2; 1997 c.470 Â§1; 1999 c.160 Â§2; 1999 c.649 Â§52; 2003 c.258 Â§1; 2003 c.576 Â§144; 2005 c.475 Â§1]

Â Â Â Â Â  109.310 [Amended by 1953 c.368 Â§2; 1957 c.403 Â§5; 1959 c.430 Â§3; 1963 c.188 Â§1; 1967 c.534 Â§17; 1969 c.441 Â§1; 1971 c.401 Â§4; 1977 c.252 Â§1; 1983 c.302 Â§1; 1983 c.396 Â§1; 1985 c.403 Â§3; 1991 c.249 Â§14; repealed by 1993 c.717 Â§1 (109.309 enacted in lieu of 109.310)]

Â Â Â Â Â  109.311 Financial disclosure statement to be filed with petition; placement report required; exception; prohibited fees; advertising. (1) Each adoption petition filed pursuant to ORS 109.309 seeking adoption of a minor child shall be accompanied by a written disclosure statement containing an itemized accounting of all moneys paid or estimated to be paid by the petitioner for fees, costs and expenses related to the adoption, including all legal, medical, living and travel expenses. The form of the disclosure statement shall be prescribed by the Department of Human Services after consultation with approved Oregon licensed adoption agencies.

Â Â Â Â Â  (2) A court may not grant a judgment for an adoption of a minor child in the absence of a placement report by the department or an Oregon licensed adoption agency unless the filing of such report has been waived by the department. A court may not grant a judgment for an adoption of a minor child in the absence of a written disclosure statement as described in subsection (1) of this section or in the absence of a verified statement by the petitioner that, to the best of the petitionerÂs knowledge, no charges, except those reported in the disclosure statement, have been or will be paid in connection with the adoption.

Â Â Â Â Â  (3) A person may not charge, accept or pay or offer to charge, accept or pay a fee for locating a minor child for adoption or for locating another person to adopt a minor child, except that Oregon licensed adoption agencies licensed under ORS chapter 418 may charge reasonable fees for services provided by them.

Â Â Â Â Â  (4)(a) It is unlawful for any person to advertise:

Â Â Â Â Â  (A) A child offered or wanted for adoption; or

Â Â Â Â Â  (B) That the person is able to place, locate, dispose of or receive a child for adoption.

Â Â Â Â Â  (b) The provisions of paragraph (a) of this subsection do not apply to:

Â Â Â Â Â  (A) The department or a licensed Oregon adoption agency or an agent, employee or person with whom the department or adoption agency has a contract authorizing such actions; or

Â Â Â Â Â  (B) A person who has completed a home study as required by ORS 109.309 (6)(a)(C) and has received a favorable recommendation regarding the fitness of the person to be an adoptive parent or the personÂs attorney or uncompensated agent. A written declaration by the person who prepared the home study is sufficient verification of compliance with this subparagraph. The personÂs attorney must be licensed to practice in Oregon.

Â Â Â Â Â  (c) Nothing in this subsection prohibits an attorney licensed to practice in Oregon from advertising the attorneyÂs availability to provide services related to the adoption of children.

Â Â Â Â Â  (d) As used in this subsection, unless the context requires otherwise, ÂadvertiseÂ means to communicate by newspaper, radio, television, handbills, placards or other print, broadcast or electronic medium that originates within this state. [1985 c.403 Â§2 (1) to (3); 1987 c.367 Â§1; 1993 c.717 Â§4; 1995 c.730 Â§3; 2003 c.258 Â§2; 2003 c.576 Â§145]

Â Â Â Â Â  109.312 Consent to adoption. (1) Except as provided in ORS 109.314 to 109.329, consent in writing to the adoption under ORS 109.309 of a child shall be given by:

Â Â Â Â Â  (a) The parents of the child, or the survivor of them.

Â Â Â Â Â  (b) The guardian of the child, if the child has no living parent.

Â Â Â Â Â  (c) The next of kin in this state, if the child has no living parent and no guardian.

Â Â Â Â Â  (d) Some suitable person appointed by the court to act in the proceeding as next friend of the child to give or withhold consent, if the child has no living parent and no guardian or next of kin qualified to consent.

Â Â Â Â Â  (2)(a) A person who gives consent to adoption under subsection (1) of this section may agree concurrently or subsequently to the giving of such consent that the consent shall be or become irrevocable, and may waive such personÂs right to a personal appearance in court, by a duly signed and attested certificate. The certificate of irrevocability and waiver shall be in effect when the following are completed:

Â Â Â Â Â  (A) The child is placed for the purpose of adoption in the physical custody of the person or persons to whom the consent is given;

Â Â Â Â Â  (B) The person or persons to whom consent for adoption is given have filed a petition to adopt the child in a court of competent jurisdiction;

Â Â Â Â Â  (C) The court has entered an order appointing the petitioner or some other suitable person as guardian of the child pursuant to ORS 109.335;

Â Â Â Â Â  (D) The Department of Human Services, an Oregon licensed adoption agency or an attorney who is representing the adoptive parents has filed either a department or an Oregon licensed adoption agency home study with the court approving the petitioner or petitioners as potential adoptive parents or the department has notified the court that the filing of such study has been waived;

Â Â Â Â Â  (E) Information about the childÂs social, medical and genetic history required in ORS 109.342 has been provided to an attorney or the department or an Oregon licensed adoption agency by the person giving consent to the adoption; and

Â Â Â Â Â  (F) The person signing the certificate of irrevocability and waiver has been given an explanation by an attorney who represents the person and who does not also represent the adoptive family, by the department or by an Oregon licensed adoption agency of the consequences of signing the certificate.

Â Â Â Â Â  (b) Upon the fulfillment of the conditions in paragraph (a) of this subsection, the consent for adoption may not be revoked unless fraud or duress is proved with respect to any material fact.

Â Â Â Â Â  (3) Consent to the adoption of a child subject to the Indian Child Welfare Act shall not be valid unless the requirements of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) are met. In accordance with the Indian Child Welfare Act a certificate of irrevocability is not valid for a child who is subject to the Indian Child Welfare Act. [1957 c.710 Â§2 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.823 Â§106; 1983 c.302 Â§2; 1985 c.565 Â§10; 1987 c.814 Â§1; 1991 c.553 Â§1; 1993 c.717 Â§6]

Â Â Â Â Â  109.314 Consent when custody of child has been awarded in divorce proceedings. (1) If the legal custody of the child has been awarded in marital dissolution proceedings, the written consent of the person to whom custody of the child has been awarded may be held sufficient by the court. However, unless the noncustodial parent consents to the adoption, the petitioner, in accordance with ORS 109.330, shall serve on the noncustodial parent a summons and a motion and order to show cause why the proposed adoption should not be ordered without the noncustodial parentÂs consent, and the objections of the noncustodial parent shall be heard if appearance is made.

Â Â Â Â Â  (2) This section does not apply when consent is given in loco parentis under ORS 109.316 or 109.318. [1957 c.710 Â§3 (109.312 to 109.329 enacted in lieu of 109.320); 2005 c.369 Â§4]

Â Â Â Â Â  109.316 Consent by Department of Human Services or approved child-caring agency of this state. (1) The Department of Human Services or an approved child-caring agency of this state, acting in loco parentis, may consent to the adoption of a child who has been:

Â Â Â Â Â  (a) Surrendered to it for the purpose of adoption under ORS 418.270 if compliance is had with the provisions of that section;

Â Â Â Â Â  (b) Permanently committed to it by order of a court of competent jurisdiction; or

Â Â Â Â Â  (c) Surrendered to it for the purpose of adoption under ORS 418.270 by one parent if compliance is had with the provisions of that section and permanently committed to it by a court of competent jurisdiction having jurisdiction of the other parent.

Â Â Â Â Â  (2) The department may consent to the adoption of a child over whom the department has been made guardian under ORS chapter 125.

Â Â Â Â Â  (3) When consent is given under this section, no other consent is required.

Â Â Â Â Â  (4) When consent is given under this section, there shall be filed in the adoption proceeding:

Â Â Â Â Â  (a) A certified copy of an order of a court of competent jurisdiction formally and permanently assigning the guardianship of the child to the department or the child-caring agency, or a copy of the surrender of the child from its parent or parents or guardian, or both, as the case may be; and

Â Â Â Â Â  (b) Written formal consent by the department or the child-caring agency, as the case may be, to the proposed adoption, showing that sufficient and satisfactory investigation of the adopting parties has been made and recommending that the adoption be granted. The consent of the department or the child-caring agency to the proposed adoption may be given by one of its officers, executives or employees who has been authorized or designated by it for that purpose. [1957 c.710 Â§4 (109.312 to 109.329 enacted in lieu of 109.320); 1971 c.401 Â§5; 1987 c.466 Â§3; 1995 c.664 Â§82; 2005 c.22 Â§86]

Â Â Â Â Â  109.318 Consent by organization located outside Oregon. (1) An agency or other organization, public or private, located entirely outside of this state, or an authorized officer or executive thereof, acting in loco parentis, may consent to the adoption of a child under the custody, control or guardianship of such agency or organization or officer or executive thereof, if such agency or organization or officer or executive thereof is licensed or otherwise has authority in the jurisdiction in which such agency or other organization is located to consent to adoptions in loco parentis. When consent is given under this section, no other consent is required. The license or other authority to consent to adoption in loco parentis shall be conclusively presumed upon the filing with the court of a duly certified statement from an appropriate governmental agency of such other state that such agency or organization or officer or executive is licensed or otherwise has authority in such state to consent to adoptions in loco parentis.

Â Â Â Â Â  (2) When consent is given under this section, there shall be filed in the adoption proceeding:

Â Â Â Â Â  (a) A certified copy of the court order, or the written authorization from the parent, parents or other person, or both a court order and such written authorization, as the case may be, that enables consent to be given in loco parentis under the law of such other jurisdiction; and

Â Â Â Â Â  (b) Written formal consent by the agency or other organization, or the officer or executive thereof, to the proposed adoption, showing that sufficient and satisfactory investigation of the adopting parties has been made and recommending that the adoption be granted. [1957 c.710 Â§5 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.823 Â§107; 2005 c.22 Â§87]

Â Â Â Â Â  109.320 [Repealed by 1957 c.710 Â§1 (109.312 to 109.329 enacted in lieu of 109.320)]

Â Â Â Â Â  109.322 Consent when parent mentally ill, mentally deficient or imprisoned. (1) If a parent has been adjudged mentally ill or mentally deficient and remains so at the time of the adoption proceedings, or if a parent is imprisoned in a state or federal prison under a sentence for a term of not less than three years and has actually served three years, the petitioner, in accordance with ORS 109.330, shall serve on the parent, if the parent has not consented in writing to the adoption, a summons and a motion and order to show cause why the adoption of the child should not be ordered without the parentÂs consent.

Â Â Â Â Â  (2) In the case of a parent adjudged mentally ill or mentally deficient, the petitioner shall also serve the summons and the motion and order to show cause upon the guardian of the parent. If the parent has no guardian, the court shall appoint a guardian ad litem to appear for the parent in the adoption proceedings.

Â Â Â Â Â  (3) Upon hearing, if the court finds that the adoption is in the best interests of the child, the consent of the mentally ill, mentally deficient or imprisoned parent is not required, and the court may proceed regardless of the objection of the parent.

Â Â Â Â Â  (4) This section does not apply when consent is given in loco parentis under ORS 109.316 or 109.318. [1957 c.710 Â§6 (109.312 to 109.329 enacted in lieu of 109.320); 1975 c.711 Â§1; 2003 c.576 Â§146; 2005 c.369 Â§5]

Â Â Â Â Â  109.324 Consent when parent has deserted or neglected child. (1) If a parent is believed to have willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child for one year next preceding the filing of the petition for adoption, and if the parent does not consent in writing to the adoption, the petitioner, in accordance with ORS 109.330, shall serve on the parent a summons and a motion and order to show cause why the adoption of the child should not be ordered without the parentÂs consent.

Â Â Â Â Â  (2) Upon hearing or when the parent has failed to file a written answer as required in ORS 109.330 (3), if the court finds that the parent has willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child for one year next preceding the filing of the petition for adoption, the consent of the parent at the discretion of the court is not required and, if the court determines that the parentÂs consent is not required, the court may proceed regardless of the objection of the parent.

Â Â Â Â Â  (3) In determining whether the parent has willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child, the court may:

Â Â Â Â Â  (a) Disregard incidental visitations, communications and contributions; and

Â Â Â Â Â  (b) Consider, among other factors the court finds relevant, whether the custodial parent has attempted, without good cause shown, to prevent or to impede contact between the child and the parent whose parental rights would be terminated in an action under this section.

Â Â Â Â Â  (4) This section does not apply when consent is given in loco parentis under ORS 109.316 or 109.318. [1957 c.710 Â§7 (109.312 to 109.329 enacted in lieu of 109.320); 2003 c.576 Â§147; 2003 c.579 Â§1; 2005 c.369 Â§6]

Â Â Â Â Â  109.326 Consent when husband not father. (1) If the mother of a child was married at the time of the conception or birth of the child, and it has been determined pursuant to ORS 109.070 or judicially determined that her husband at such time or times was not the father of the child, the husbandÂs authorization or waiver is not required in adoption, juvenile court or other proceedings concerning the custody of the child.

Â Â Â Â Â  (2) If paternity of the child has not been determined, a determination of nonpaternity may be made by any court having adoption, divorce or juvenile court jurisdiction. The testimony or affidavit of the mother or the husband or another person with knowledge of the facts filed in the proceeding constitutes competent evidence before the court making the determination.

Â Â Â Â Â  (3) Before making the determination of nonpaternity, the petitioner shall serve on the husband a summons and a true copy of a motion and order to show cause why the husbandÂs parental rights should not be terminated if:

Â Â Â Â Â  (a) There has been a determination by any court of competent jurisdiction that the husband is the father of the child;

Â Â Â Â Â  (b) The child resided with the husband at any time since the childÂs birth; or

Â Â Â Â Â  (c) The husband repeatedly has contributed or tried to contribute to the support of the child.

Â Â Â Â Â  (4) When the petitioner is required to serve the husband with a summons and a motion and order to show cause under subsection (3) of this section, service must be made in the manner provided in ORCP 7 D and E, except as provided in subsection (6) of this section. Service must be proved as required in ORCP 7 F. The summons and the motion and order to show cause need not contain the names of the adoptive parents.

Â Â Â Â Â  (5) A summons under subsection (3) of this section must contain:

Â Â Â Â Â  (a) A statement that if the husband fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to terminating the husbandÂs parental rights and entering a judgment of nonpaternity on the date the answer is required or on a future date.

Â Â Â Â Â  (b) A statement that:

Â Â Â Â Â  (A) The husband must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

Â Â Â Â Â  (B) In the answer, the husband must inform the court and the petitioner of the husbandÂs telephone number or contact telephone number and the husbandÂs current residence, mailing or contact address in the same state as the husbandÂs home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ANSWER

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  [ ] I consent to the termination of any parental rights that I may have.

Â Â Â Â Â  [ ] I do not consent to the termination of my parental rights. The court should not order the termination of my parental rights for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:_____________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (c) A notice that, if the husband answers the motion and order to show cause, the court:

Â Â Â Â Â  (A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

Â Â Â Â Â  (B) Will order the husband to appear personally; and

Â Â Â Â Â  (C) May schedule other hearings related to the petition and may order the husband to appear personally.

Â Â Â Â Â  (d) A notice that the husband has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

Â Â Â Â Â  (e) A statement that the husband has the responsibility to maintain contact with the husbandÂs attorney and to keep the attorney advised of the husbandÂs whereabouts.

Â Â Â Â Â  (6) A husband who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the husband shall inform the court and the petitioner of the husbandÂs telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (5) of this section.

Â Â Â Â Â  (7) If the husband requests the assistance of appointed counsel and the court determines that the husband is financially eligible, the court shall appoint an attorney to represent the husband at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

Â Â Â Â Â  (8) If the husband files an answer as required under subsection (6) of this section, the court, by oral order made on the record or by written order provided to the husband in person or mailed to the husband at the address provided by the husband, shall:

Â Â Â Â Â  (a) Inform the husband of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

Â Â Â Â Â  (b) Require the husband to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

Â Â Â Â Â  (c) Inform the husband that, if the husband fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to terminating the husbandÂs parental rights and entering a judgment of nonpaternity on the date specified in the order or on a future date, without the consent of the husband.

Â Â Â Â Â  (9) If a husband fails to file a written answer as required in subsection (6) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the husband and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to terminating the husbandÂs parental rights and entering a judgment of nonpaternity.

Â Â Â Â Â  (10) There shall be sufficient proof to enable the court to grant the relief sought without notice to the husband provided that the affidavit of the mother of the child, of the husband or of another person with knowledge of the facts filed in the proceeding states or the court finds from other competent evidence:

Â Â Â Â Â  (a) That the mother of the child was not cohabiting with her husband at the time of conception of the child and that the husband is not the father of the child;

Â Â Â Â Â  (b) That the husband has not been judicially determined to be the father;

Â Â Â Â Â  (c) That the child has not resided with the husband; and

Â Â Â Â Â  (d) That the husband has not contributed or tried to contribute to the support of the child.

Â Â Â Â Â  (11) Notwithstanding the provision of ORS 109.070 (1)(a), service of a summons and a motion and order to show cause on the husband under subsection (3) of this section is not required and the husbandÂs consent, authorization or waiver is not required in adoption proceedings concerning the child unless the husband has met the requirements of subsection (3)(a), (b) or (c) of this section.

Â Â Â Â Â  (12) A husband who was not cohabiting with the mother at the time of the childÂs conception has the primary responsibility to protect the husbandÂs rights.

Â Â Â Â Â  (13) Nothing in this section shall be used to set aside an act of a permanent nature, including but not limited to adoption or termination of parental rights, unless the father establishes, within one year after the entry of the order or general judgment, as defined in ORS 18.005, fraud on the part of the petitioner with respect to the matters specified in subsection (10)(a), (b), (c) or (d) of this section. [1957 c.710 Â§8 (109.312 to 109.329 enacted in lieu of 109.320); 1959 c.609 Â§1; 1967 c.385 Â§1; 1969 c.591 Â§287; 1975 c.640 Â§16; 1989 c.907 Â§1; 1995 c.514 Â§19; 2003 c.576 Â§148; 2005 c.160 Â§16; 2005 c.369 Â§7]

Â Â Â Â Â  Note: The amendments to 109.326 by section 22, chapter 160, Oregon Laws 2005, become operative January 2, 2008. See section 23, chapter 160, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  109.326. (1) If the mother of a child was married at the time of the conception or birth of the child, and it has been determined pursuant to ORS 109.070 or judicially determined that her husband at such time or times was not the father of the child, the husbandÂs authorization or waiver is not required in adoption, juvenile court or other proceedings concerning the custody of the child.

Â Â Â Â Â  (2) If paternity of the child has not been determined, a determination of nonpaternity may be made by any court having adoption, divorce or juvenile court jurisdiction. The testimony or affidavit of the mother or the husband or another person with knowledge of the facts filed in the proceeding constitutes competent evidence before the court making the determination.

Â Â Â Â Â  (3) Before making the determination of nonpaternity, the petitioner shall serve on the husband a summons and a true copy of a motion and order to show cause why the husbandÂs parental rights should not be terminated if:

Â Â Â Â Â  (a) There has been a determination by any court of competent jurisdiction that the husband is the father of the child;

Â Â Â Â Â  (b) The child resided with the husband at any time since the childÂs birth; or

Â Â Â Â Â  (c) The husband repeatedly has contributed or tried to contribute to the support of the child.

Â Â Â Â Â  (4) When the petitioner is required to serve the husband with a summons and a motion and order to show cause under subsection (3) of this section, service must be made in the manner provided in ORCP 7 D and E, except as provided in subsection (6) of this section. Service must be proved as required in ORCP 7 F. The summons and the motion and order to show cause need not contain the names of the adoptive parents.

Â Â Â Â Â  (5) A summons under subsection (3) of this section must contain:

Â Â Â Â Â  (a) A statement that if the husband fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to terminating the husbandÂs parental rights and entering a judgment of nonpaternity on the date the answer is required or on a future date.

Â Â Â Â Â  (b) A statement that:

Â Â Â Â Â  (A) The husband must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

Â Â Â Â Â  (B) In the answer, the husband must inform the court and the petitioner of the husbandÂs telephone number or contact telephone number and the husbandÂs current residence, mailing or contact address in the same state as the husbandÂs home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ANSWER

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  [ ] I consent to the termination of any parental rights that I may have.

Â Â Â Â Â  [ ] I do not consent to the termination of my parental rights. The court should not order the termination of my parental rights for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:_____________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (c) A notice that, if the husband answers the motion and order to show cause, the court:

Â Â Â Â Â  (A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

Â Â Â Â Â  (B) Will order the husband to appear personally; and

Â Â Â Â Â  (C) May schedule other hearings related to the petition and may order the husband to appear personally.

Â Â Â Â Â  (d) A notice that the husband has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

Â Â Â Â Â  (e) A statement that the husband has the responsibility to maintain contact with the husbandÂs attorney and to keep the attorney advised of the husbandÂs whereabouts.

Â Â Â Â Â  (6) A husband who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the husband shall inform the court and the petitioner of the husbandÂs telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (5) of this section.

Â Â Â Â Â  (7) If the husband requests the assistance of appointed counsel and the court determines that the husband is financially eligible, the court shall appoint an attorney to represent the husband at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

Â Â Â Â Â  (8) If the husband files an answer as required under subsection (6) of this section, the court, by oral order made on the record or by written order provided to the husband in person or mailed to the husband at the address provided by the husband, shall:

Â Â Â Â Â  (a) Inform the husband of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

Â Â Â Â Â  (b) Require the husband to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

Â Â Â Â Â  (c) Inform the husband that, if the husband fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to terminating the husbandÂs parental rights and entering a judgment of nonpaternity on the date specified in the order or on a future date, without the consent of the husband.

Â Â Â Â Â  (9) If a husband fails to file a written answer as required in subsection (6) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the husband and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to terminating the husbandÂs parental rights and entering a judgment of nonpaternity.

Â Â Â Â Â  (10) There shall be sufficient proof to enable the court to grant the relief sought without notice to the husband provided that the affidavit of the mother of the child, of the husband or of another person with knowledge of the facts filed in the proceeding states or the court finds from other competent evidence:

Â Â Â Â Â  (a) That the mother of the child was not cohabiting with her husband at the time of conception of the child and that the husband is not the father of the child;

Â Â Â Â Â  (b) That the husband has not been judicially determined to be the father;

Â Â Â Â Â  (c) That the child has not resided with the husband; and

Â Â Â Â Â  (d) That the husband has not contributed or tried to contribute to the support of the child.

Â Â Â Â Â  (11) Notwithstanding the provision of ORS 109.070 (1)(b), service of a summons and a motion and order to show cause on the husband under subsection (3) of this section is not required and the husbandÂs consent, authorization or waiver is not required in adoption proceedings concerning the child unless the husband has met the requirements of subsection (3)(a), (b) or (c) of this section.

Â Â Â Â Â  (12) A husband who was not cohabiting with the mother at the time of the childÂs conception has the primary responsibility to protect the husbandÂs rights.

Â Â Â Â Â  (13) Nothing in this section shall be used to set aside an act of a permanent nature, including but not limited to adoption or termination of parental rights, unless the father establishes, within one year after the entry of the order or general judgment, as defined in ORS 18.005, fraud on the part of the petitioner with respect to the matters specified in subsection (10)(a), (b), (c) or (d) of this section.

Â Â Â Â Â  109.328 Consent of child 14 years of age or older. If the child is 14 years of age or older, the adoption shall not be made without the consent of the child. The consent required by this section is in addition to, and not in lieu of, the consent otherwise required by law. [1957 c.710 Â§9 (109.312 to 109.329 enacted in lieu of 109.320)]

Â Â Â Â Â  109.329 Adoption of person 18 years of age or older or legally married. (1) Subject to subsection (2) of this section, any person may petition the circuit court for leave to adopt a person who is 18 years of age or older or who is legally married. The petition shall be accompanied by the written consent of each petitioner and the written consent of the person to be adopted. The written consents shall be filed with the petition.

Â Â Â Â Â  (2) In addition to the written consents required under subsection (1) of this section, an adoption of a person who is 18 years of age or older or who is legally married is governed by the following:

Â Â Â Â Â  (a) One petitioner or the person to be adopted must have resided in this state continuously for a period of six months prior to the filing of the petition; and

Â Â Â Â Â  (b) The petition must be filed in the county in which one petitioner or the person to be adopted resides.

Â Â Â Â Â  (3) The court may grant the petition if the court finds, from the allegations set forth in the petition and an attached affidavit, that each petitioner:

Â Â Â Â Â  (a) Understands the significance and ramifications of the adoption; and

Â Â Â Â Â  (b) Is not acting under duress, coercion or undue influence.

Â Â Â Â Â  (4) In a proceeding under this section, the court may:

Â Â Â Â Â  (a) Appoint counsel for each petitioner or for the person to be adopted or both or appoint a visitor, as provided in ORS 125.150. If the court appoints counsel or a visitor or both under this paragraph, the court shall apportion the costs among each petitioner and the person being adopted.

Â Â Â Â Â  (b) Hold a hearing.

Â Â Â Â Â  (c) On the courtÂs own motion, take testimony from or hold a conference with each petitioner and the person to be adopted. The court may hold a conference with one party and exclude the other party from the conference. In such a case, the court shall allow the attorney for the excluded party to attend the conference.

Â Â Â Â Â  (d) Require that notice of the proceeding be provided by each petitioner to any or all of the following:

Â Â Â Â Â  (A) The spouse of each petitioner.

Â Â Â Â Â  (B) A person cohabiting with a petitioner who is interested in the affairs and welfare of the petitioner.

Â Â Â Â Â  (C) The adult children of each petitioner.

Â Â Â Â Â  (5) If, upon a petition for adoption presented and consented to in writing by each petitioner and the person to be adopted, the court is satisfied as to the identity and relations of each petitioner and the person to be adopted, that each petitioner understands the significance and ramifications of the adoption, that each petitioner is not acting under duress, coercion or undue influence and that it is fit and proper that the adoption be effected, a judgment shall be made setting forth the facts and ordering that from the date of the judgment, the person to be adopted, for all legal intents and purposes, is the child of the petitioner or petitioners.

Â Â Â Â Â  (6) The provisions of ORS 109.308, 109.309, 109.342 and 109.353 do not apply to an adoption under this section. [1957 c.710 Â§10 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.827 Â§13; 2003 c.579 Â§2]

Â Â Â Â Â  109.330 Notice to nonconsenting parent; notice when child has no parent, guardian or next of kin. (1) In the cases provided for in ORS 109.314, 109.322 and 109.324, when a parent does not consent to the adoption of the child, the petitioner shall serve the parent with a summons and a true copy of a motion and order to show cause why the proposed adoption should not be ordered without the parentÂs consent. Except as provided in subsection (3) of this section, service must be made in the manner provided in ORCP 7 D and E. Service must be proved as required in ORCP 7 F. The summons and the motion and order to show cause need not contain the names of the adoptive parents.

Â Â Â Â Â  (2) A summons under this section must contain:

Â Â Â Â Â  (a) A statement that an adoption petition has been filed and that, if the parent fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the parentÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child if the court determines, on the date the answer is required or on a future date, that:

Â Â Â Â Â  (A) Consent of the parent is not required; and

Â Â Â Â Â  (B) The adoption is in the best interests of the child.

Â Â Â Â Â  (b) A statement that:

Â Â Â Â Â  (A) The parent must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the parent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

Â Â Â Â Â  (B) In the answer, the parent must inform the court and the petitioner of the parentÂs telephone number or contact telephone number and the parentÂs current residence, mailing or contact address in the same state as the parentÂs home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ANSWER

andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  [ ] I consent to the proposed adoption.

Â Â Â Â Â  [ ] I do not consent to the proposed adoption. The court should not order the proposed adoption without my consent for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:__________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (c) A notice that, if the parent answers the motion and order to show cause, the court:

Â Â Â Â Â  (A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

Â Â Â Â Â  (B) Will order the parent to appear personally; and

Â Â Â Â Â  (C) May schedule other hearings related to the petition and may order the parent to appear personally.

Â Â Â Â Â  (d) A notice that the parent has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

Â Â Â Â Â  (e) A statement that the parent has the responsibility to maintain contact with the parentÂs attorney and to keep the attorney advised of the parentÂs whereabouts.

Â Â Â Â Â  (3) A parent who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the parent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the parent shall inform the court and the petitioner of the parentÂs telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (2) of this section.

Â Â Â Â Â  (4) If the parent requests the assistance of appointed counsel and the court determines that the parent is financially eligible, the court shall appoint an attorney to represent the parent at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

Â Â Â Â Â  (5) If the parent files an answer as required under subsection (3) of this section, the court, by oral order made on the record or by written order provided to the parent in person or mailed to the parent at the address provided by the parent, shall:

Â Â Â Â Â  (a) Inform the parent of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

Â Â Â Â Â  (b) Require the parent to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

Â Â Â Â Â  (c) Inform the parent that, if the parent fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the parentÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child on the date specified in the order or on a future date, without the consent of the parent.

Â Â Â Â Â  (6) If a parent fails to file a written answer as required in subsection (3) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the parent and in the parentÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child without the consent of the parent if the court finds, on the date the answer is required or on a future date, the action to be in the childÂs best interests.

Â Â Â Â Â  (7) If the child has no living parent and no guardian or next of kin in this state qualified to appear in behalf of the child, the court may order such notice, if any, to be given as the court deems necessary or proper. [Amended by 1957 c.710 Â§11; 1967 c.385 Â§2; 1969 c.591 Â§288; 1975 c.640 Â§17; 1979 c.284 Â§101; 2005 c.369 Â§1]

Â Â Â Â Â  109.332 Grandparent visitation in stepparent adoption. (1) When a petition has been filed under ORS 109.309 concerning the adoption by a stepparent of a child, a grandparent served with a copy of the petition under ORS 109.309 (7) may file a motion with the court asking the court to award a grandparent the right to regular visitation with the child after the adoption. A motion under this subsection must be filed no later than 30 days after service of the petition.

Â Â Â Â Â  (2) The court shall award a grandparent visitation rights only if the court finds by clear and convincing evidence that:

Â Â Â Â Â  (a) Establishing visitation rights is in the best interests of the child;

Â Â Â Â Â  (b) A substantial relationship existed prior to the adoption between the child and the grandparent seeking visitation rights; and

Â Â Â Â Â  (c) Establishing visitation rights does not substantially interfere with the relationship between the child and the adoptive family.

Â Â Â Â Â  (3) As used in this section, ÂgrandparentÂ includes a grandparent who has established custody, visitation or other rights under ORS 109.119. [1993 c.689 Â§2; 1993 c.717 Â§10; 1995 c.90 Â§4; 2001 c.873 Â§7; 2003 c.258 Â§3; 2005 c.22 Â§88]

Â Â Â Â Â  Note: 109.332 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.335 Appointment of guardian pending further adoption proceedings. Notwithstanding the provisions of ORS chapter 125 that relate to the appointment of a guardian, when a petition is filed pursuant to ORS 109.309 for leave to adopt a minor child and the required consent thereto has been filed, the court before which the petition is pending may on its own motion enter an order appointing the petitioner or some other suitable person guardian of the minor child pending further order of the court or entry of a judgment under ORS 109.350. [1965 c.187 Â§1; 1967 c.231 Â§1; 1973 c.823 Â§108; 1995 c.664 Â§83; 2003 c.576 Â§149]

Â Â Â Â Â  109.340 [Repealed by 1957 c.412 Â§2 (7.211 enacted in lieu of 109.340)]

Â Â Â Â Â  109.342 Medical history of child and biological parents required; content; delivery to adoptive parent and to adoptee on majority. (1) Before any judgment of adoption of a minor is entered, the court shall be provided a medical history of the child and of the biological parents as complete as possible under the circumstances.

Â Â Â Â Â  (2) When possible, the medical history shall include, but need not be limited to:

Â Â Â Â Â  (a) A medical history of the adoptee from birth up to the time of adoption, including disease, disability, congenital or birth defects, and records of medical examinations of the child, if any;

Â Â Â Â Â  (b) Physical characteristics of the biological parents, including age at the time of the adopteeÂs birth, height, weight, and color of eyes, hair and skin;

Â Â Â Â Â  (c) A gynecologic and obstetric history of the biological mother;

Â Â Â Â Â  (d) A record of potentially inheritable genetic or physical traits or tendencies of the biological parents or their families; and

Â Â Â Â Â  (e) Any other useful or unusual biological information that the biological parents are willing to provide.

Â Â Â Â Â  (3) The names of the biological parents shall not be included in the medical history.

Â Â Â Â Â  (4) The court shall give the history to the adoptive parents at the time the judgment is entered and shall give the history to the adoptee, upon request, after the adoptee attains the age of majority.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply when a person is adopted by a stepparent.

Â Â Â Â Â  (6) The Department of Human Services shall prescribe a form for the compilation of the medical history. [1979 c.493 Â§2; 2003 c.576 Â§150]

Â Â Â Â Â  109.345 [1961 c.99 Â§1; 1969 c.198 Â§56; repealed by 1993 c.717 Â§11]

Â Â Â Â Â  109.346 Adoption-related counseling for birth parent. (1) Except as provided in subsection (5) of this section, a birth parent consenting to an adoption shall receive notice of the birth parentÂs right to payment for three adoption-related counseling sessions prior to surrender or relinquishment of the child for adoption and three sessions of adoption-related counseling after surrender or relinquishment of the child for adoption.

Â Â Â Â Â  (2) Notice of the right to adoption-related counseling shall be in writing and shall be provided to the consenting birth parent by either the attorney for the birth parent, the agency representative taking the birth parentÂs consent or the attorney for the prospective adoptive parent. Before entry of a judgment of adoption, the agency or attorney providing the written notice shall submit verification to the court that the notice was given to the consenting birth parent.

Â Â Â Â Â  (3) The prospective adoptive parent shall pay all uninsured costs of the adoption-related counseling required by this section, provided the counseling is received within one year of the date of surrender or relinquishment of the child for adoption.

Â Â Â Â Â  (4) Adoption-related counseling under this section, unless otherwise agreed to by the prospective adoptive parent and the consenting birth parent, shall be provided by:

Â Â Â Â Â  (a) A social worker employed by an Oregon licensed adoption agency other than the social worker assigned to the prospective adoptive parent;

Â Â Â Â Â  (b) A social worker, counselor or therapist who is working under the supervision of a licensed clinical social worker or a licensed professional counselor and who is knowledgeable about birth parent, adoption and grief and loss issues; or

Â Â Â Â Â  (c) A social worker, counselor or therapist who:

Â Â Â Â Â  (A) Has a graduate degree in social work, counseling or psychology; and

Â Â Â Â Â  (B) Is knowledgeable about birth parent, adoption and grief and loss issues.

Â Â Â Â Â  (5) The requirements of this section do not apply to:

Â Â Â Â Â  (a) An adoption in which a birth parent relinquishes parental rights to the Department of Human Services;

Â Â Â Â Â  (b) An adoption in which one parent retains parental rights;

Â Â Â Â Â  (c) An adoption in which the child is born in a foreign country and adopted under the laws of that country or readopted in Oregon;

Â Â Â Â Â  (d) An adoption in which the child is born in a foreign country and subsequently adopted in Oregon and in which the identity or whereabouts of the childÂs birth parents are unknown; or

Â Â Â Â Â  (e) An adoption of an adult.

Â Â Â Â Â  (6) Failure to provide the notice required by this section or failure to pay the uninsured costs of adoption-related counseling required by this section is not grounds for setting aside an adoption judgment or for revocation of a written consent to an adoption or a certificate of irrevocability. [2001 c.586 Â§2; 2003 c.576 Â§151]

Â Â Â Â Â  Note: 109.346 and 109.347 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.347 Civil action for failure to pay for counseling; attorney fees. A birth parent aggrieved by the failure of a prospective adoptive parent or adoptive parent to pay the uninsured costs of adoption-related counseling required by ORS 109.346 may file a civil action in circuit court for payment or reimbursement of the uninsured costs of adoption-related counseling. The court shall award reasonable attorney fees and costs of the action to a prevailing birth parent. [2001 c.586 Â§3]

Â Â Â Â Â  Note: See note under 109.346.

Â Â Â Â Â  109.350 Judgment of adoption. If, upon a petition for adoption duly presented and consented to, the court is satisfied as to the identity and relations of the persons, that the petitioner is of sufficient ability to bring up the child and furnish suitable nurture and education, having reference to the degree and condition of the parents, that, if applicable, the requirements of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) have been met, and that it is fit and proper that such adoption be effected, a judgment shall be made setting forth the facts, and ordering that from the date of the judgment the child, to all legal intents and purposes, is the child of the petitioner. In an adoption subject to the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), the state court shall provide to the United States Secretary of the Interior a copy of the judgment together with the other information required by the Indian Child Welfare Act (25 U.S.C. 1901 et seq.). [Amended by 1959 c.430 Â§4; 1983 c.302 Â§3; 2003 c.576 Â§152]

Â Â Â Â Â  109.353 Notice of voluntary adoption registry required before judgment entered; waiver. Before a judgment of adoption is entered, the agency or organization facilitating the adoption, or the attorney for the adoptive parents in an independent adoption, shall submit verification to the court that the parents of the child and the petitioners have been advised of the voluntary adoption registry established under ORS 109.450 and have been given information on how to access those services. The court may waive this requirement upon a finding of good cause. [1995 c.730 Â§5; 1999 c.160 Â§1; 2003 c.576 Â§153]

Â Â Â Â Â  Note: 109.353 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.360 Change of adopted childÂs name. If in a petition for the adoption of a child a change of the childÂs name is requested, the court, upon entering a judgment granting the adoption, may also provide in the judgment for the change of name without the notices required by ORS 33.420. [Amended by 1997 c.872 Â§24; 2003 c.576 Â§154]

Â Â Â Â Â  109.370 [Amended by 1957 c.403 Â§7; 1961 c.98 Â§1; 1969 c.591 Â§289; repealed by 1993 c.717 Â§11]

Â Â Â Â Â  109.380 [Repealed by 1959 c.609 Â§5]

Â Â Â Â Â  109.381 Effect of judgment of adoption. (1) A judgment of a court of this state granting an adoption, and the proceedings in such adoption matter, shall in all respects be entitled to the same presumptions and be as conclusive as if rendered by a court of record acting in all respects as a court of general jurisdiction and not by a court of special or inferior jurisdiction, and jurisdiction over the persons and the cause shall be presumed to exist.

Â Â Â Â Â  (2) Except for such right of appeal as may be provided by law, judgments of adoption shall be binding and conclusive upon all parties to the proceeding. No party nor anyone claiming by, through or under a party to an adoption proceeding, may for any reason, either by collateral or direct proceedings, question the validity of a judgment of adoption entered by a court of competent jurisdiction of this or any other state.

Â Â Â Â Â  (3) After the expiration of one year from the entry of a judgment of adoption in this state the validity of the adoption shall be binding on all persons, and it shall be conclusively presumed that the childÂs natural parents and all other persons who might claim to have any right to, or over the child, have abandoned the child and consented to the entry of such judgment of adoption, and that the child became the lawful child of the adoptive parents or parent at the time when the judgment of adoption was rendered, all irrespective of jurisdictional or other defects in the adoption proceeding. After the expiration of the one-year period no one may question the validity of the adoption for any reason, either through collateral or direct proceedings, and all persons shall be bound thereby. However, the provisions of this subsection shall not affect the right of appeal from a judgment of adoption as may be provided by law. [Subsections (1), (2) and (3) enacted as 1959 c.609 Â§Â§2,3,4; subsection (4) derived from 1959 c.609 Â§6; 2003 c.576 Â§155; 2005 c.22 Â§89]

Â Â Â Â Â  109.385 Certain adoptions in foreign nations recognized; evidence. (1) An adoption in any foreign nation under the laws of such nation of a person who is at the time of the adoption a national of such nation by adoptive parents at least one of whom is a citizen of the United States shall be recognized as a valid and legal adoption for all purposes in the State of Oregon if the adoption is valid and legal in the foreign nation wherein the adoption occurred.

Â Â Â Â Â  (2) The certificate of a judge of a court of general jurisdiction under the seal of the judge or the seal of the court in any foreign nation with respect to the adoption of a national of such foreign nation by adoptive parents at least one of whom is a citizen of the United States that all pertinent laws of such foreign nation have been complied with and the adoption is in all respects legal and valid shall be prima facie evidence in any court in the State of Oregon in any proceeding that such adoption was in fact legal and valid. Such certificate shall be prima facie evidence even if under the laws of the foreign nation the adoption is an administrative procedure and is not within the jurisdiction of the court or the judge making the certificate. [1961 c.95 Â§Â§2,3]

Â Â Â Â Â  109.390 Authority of Department of Human Services or child-caring agency in adoption proceedings. When the Department of Human Services or an approved child-caring agency has the right to consent to the adoption of a child, the department or agency may:

Â Â Â Â Â  (1) If it deems the action necessary or proper, become a party to any proceeding for the adoption of the child.

Â Â Â Â Â  (2) Appear in court where a proceeding for the adoption of the child is pending.

Â Â Â Â Â  (3) Give or withhold consent in loco parentis to the adoption of the child only in accordance with ORS 109.316. [1957 c.710 Â§14; 1971 c.401 Â§6; 2005 c.22 Â§90]

Â Â Â Â Â  109.400 Adoption report form. (1) When a petition for adoption is filed with a court, the petitioner or the attorney thereof shall file with the petition an adoption report form as provided in ORS 432.415.

Â Â Â Â Â  (2) Notwithstanding ORS 7.211, if the court enters a judgment of adoption, the clerk of the court shall review the personal particulars filled in on the form, shall fill in the remaining blanks on the form, shall certify the form and mail it to the State Registrar of the Center for Health Statistics as the adoption report as required under ORS 432.415. [1959 c.430 Â§1; 1983 c.709 Â§41; 1997 c.783 Â§45; 2003 c.576 Â§156]

Â Â Â Â Â  109.410 Certificate of adoption; form; fee; persons eligible to receive copy; status. (1) The clerk of the court having custody of the adoption file shall issue upon request a certificate of adoption to the adopted person, the adoptive parents or parent, their attorney of record, in the proceeding, or to any child-placing agency which gave consent to the adoption. The certificate shall be substantially in the following form:

______________________________________________________________________________

CERTIFICATE OF ADOPTION

IN THE ________ COURT

OF THE STATE OF OREGON

FOR THE COUNTY OF

___________

Â In the Matter of the Adoption of:

___________________________

File No.___________

Â Â Â Â Â  Name after Adoption

This is to certify that on the ___ day of________, 2___, a Judgment of Adoption was granted by the Honorable Judge ____________ granting the adoption of the above-named person by _________________.

Â Â Â Â Â  The adopted person, above named, was born in the City of___________, County of________, State of________, on the __ day of_____, 2__.

Â Â Â Â Â  Dated at________, Oregon, this __ day of___, 2__.

Â Â Â Â Â  (Title of the Clerk of the Court)

Â Â Â Â Â  (SEAL) By _______________

Â Â Â Â Â  Deputy

______________________________________________________________________________

Â Â Â Â Â  (2) The certificate of adoption may be issued by the judge who granted the adoption, instead of by the clerk of the court.

Â Â Â Â Â  (3) The certificate of adoption shall not state the former name of the person adopted, unless the name was not changed by the judgment, and shall not state the name of either biological parent of the person adopted. However, if the adoption was by the adopted personÂs stepparent, the name of the adopting stepparentÂs spouse may be set forth in the certificate if requested.

Â Â Â Â Â  (4)(a) For the issuance of one certificate of adoption for any person who was adopted after October 3, 1979, a fee of not more than $1 may be charged and collected by the clerk of the court.

Â Â Â Â Â  (b) For additional certificates or for certificates of adoption for persons adopted prior to October 3, 1979, a fee of not more than $1 for each certificate may be charged and collected by the clerk of the court.

Â Â Â Â Â  (5) No certificate of adoption shall be issued to any person other than the persons described in subsection (1) of this section without order of the court.

Â Â Â Â Â  (6) For all purposes, the certificate of adoption shall constitute legal proof of the facts set forth therein, shall have the same force and effect and the same presumptions of validity as the judgment of adoption, and shall be entitled to full faith and credit. [1979 c.397 Â§2; 1985 c.496 Â§24; 2003 c.576 Â§157]

VOLUNTARY ADOPTION REGISTRY

Â Â Â Â Â  109.425 Definitions for ORS 109.425 and 109.435 to 109.507. As used in this section and ORS 109.435 to 109.507:

Â Â Â Â Â  (1) ÂAdopteeÂ means a person who has been adopted in the State of Oregon.

Â Â Â Â Â  (2) ÂAdoptionÂ means the judicial act of creating the relationship of parent and child where it did not exist previously.

Â Â Â Â Â  (3) ÂAdoptive parentÂ means an adult who has become a parent of a child through adoption.

Â Â Â Â Â  (4) ÂAdultÂ means a person 18 years of age or older.

Â Â Â Â Â  (5) ÂAgencyÂ means any public or private organization licensed or authorized under the laws of this state to place children for adoption.

Â Â Â Â Â  (6) ÂBirth parentÂ is:

Â Â Â Â Â  (a) The man or woman who is legally presumed under the laws of this state to be the father or mother of genetic origin of a child; and

Â Â Â Â Â  (b) A putative father of the child if the birth mother alleges he is the father and the putative father, by written affidavit or surrender and release executed within three years of the relinquishment of the child by the birth mother or the termination of parental rights of the birth mother, acknowledges being the childÂs biological father.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (8)(a) ÂGenetic and social historyÂ is a comprehensive report, when obtainable, of the health status and medical history of the birth parents and other persons related to the child.

Â Â Â Â Â  (b) The genetic and social history may contain as much of the following as is available:

Â Â Â Â Â  (A) Medical history;

Â Â Â Â Â  (B) Health status;

Â Â Â Â Â  (C) Cause of and age at death;

Â Â Â Â Â  (D) Height, weight, eye and hair color;

Â Â Â Â Â  (E) Ethnic origins; and

Â Â Â Â Â  (F) Religion, if any.

Â Â Â Â Â  (c) The genetic and social history may include the health status and medical history of:

Â Â Â Â Â  (A) The birth parents;

Â Â Â Â Â  (B) A putative father, if any;

Â Â Â Â Â  (C) Siblings to the birth parents, if any;

Â Â Â Â Â  (D) Siblings to a putative father, if any;

Â Â Â Â Â  (E) Other children of either birth parent, if any;

Â Â Â Â Â  (F) Other children of a putative father, if any;

Â Â Â Â Â  (G) Parents of the birth parents; and

Â Â Â Â Â  (H) Parents of a putative father, if any.

Â Â Â Â Â  (9) ÂHealth historyÂ is a comprehensive report, when obtainable, of the childÂs health status and medical history at the time of placement for adoption, including neonatal, psychological, physiological and medical care history.

Â Â Â Â Â  (10) ÂPutative fatherÂ is a man who, under the laws of this state, is not legally presumed to be the father of genetic origin of a child, but who claims or is alleged to be the father of genetic origin of the child.

Â Â Â Â Â  (11) ÂRegistryÂ is a voluntary adoption registry as established under ORS 109.450.

Â Â Â Â Â  (12) ÂSuccessor agencyÂ is an agency which has the adoption records of another agency because of the merger of the agency and the successor agency or because a former agency has ceased doing business and has given its adoption records to the successor agency as provided in ORS 109.435 (2). [1983 c.672 Â§2; 1989 c.372 Â§1; 1993 c.410 Â§1; 1995 c.79 Â§39; 1995 c.730 Â§7; 1997 c.130 Â§3; 1997 c.442 Â§1; 2001 c.900 Â§14]

Â Â Â Â Â  Note: 109.425 to 109.507 and 109.990 (2) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.430 Policy and purpose. It is the policy of this state that adoption is based upon the legal termination of parental rights and responsibilities of birth parents and the creation of the legal relationship of parents and child between an adoptee and the adoptive parents. These legal and social premises underlying adoption must be maintained. The state recognizes that some adults who were adopted as children have a strong desire to obtain identifying information about their birth parents or putative father while other such adult adoptees have no such desire. The state further recognizes that some birth parents have a strong desire to obtain identifying information about their biological children who were adopted, while other birth parents have no such desire. The state fully recognizes the right to privacy and confidentiality of birth parents whose children were adopted, the adoptees and the adoptive parents. The purpose of ORS 7.211, 109.425 to 109.507 and 432.420 is to:

Â Â Â Â Â  (1) Set up a voluntary adoption registry where birth parents, putative fathers and adult adoptees may register their willingness to the release of identifying information to each other;

Â Â Â Â Â  (2) Provide for the disclosure of identifying information to birth parents and their genetic offspring through a social worker employed by a licensed adoption agency, if a birth parent or parents or putative father and the adult adoptee are registered;

Â Â Â Â Â  (3) Provide for the transmission of nonidentifying health and social and genetic history of the adult adoptees, birth parents, putative fathers and other specified persons; and

Â Â Â Â Â  (4) Provide for disclosure of specific identifying information to Indian tribes or governmental agencies when needed to establish the adopteeÂs eligibility for tribal membership or for benefits or to a person responsible for settling an estate that refers to the adoptee. [1983 c.672 Â§1; 1989 c.372 Â§5; 1995 c.79 Â§40; 1995 c.730 Â§8; 1997 c.442 Â§2]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.435 Adoption records to be permanently maintained. (1) All records of any adoption finalized in this state shall be permanently maintained by the Department of Human Services or by the agency arranging the adoption.

Â Â Â Â Â  (2) If an agency which handles adoptions ceases to do business, the agency shall transfer the adoption records to the department or to a successor agency, if the agency gives notice of the transfer to the department. [1983 c.672 Â§3]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.440 Information confidential; exceptions. (1) A person or agency may not disclose any confidential information relating to an adoption except as provided in subsection (2) of this section and ORS 109.425 and 109.435 to 109.507 or pursuant to a court order.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply when confidential information relating to an international adoption is requested by the adult adoptee. [1983 c.672 Â§4; 1995 c.79 Â§41; 1995 c.730 Â§9; 2001 c.586 Â§1]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.445 Information of registry confidential. (1) Notwithstanding any other provision of law, the information acquired by any voluntary adoption registry shall not be disclosed under any freedom of information legislation, rules or practice.

Â Â Â Â Â  (2) A class action suit shall not be maintained in any court of this state to require the registry to disclose identifying information. [1983 c.672 Â§5]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.450 Child placement agency to maintain registry; Department of Human Services duties. (1) A voluntary adoption registry shall be established and maintained by each agency or its successor agency. An agency may delegate or contract with another agency to establish, maintain and operate the registry for the delegating agency.

Â Â Â Â Â  (2) The Department of Human Services shall establish, maintain and operate the registry for all adoptions not arranged through a licensed agency. The department may contract out the function of establishing, maintaining and operating the registry to another agency. The department may join a voluntary national or international registry and make its records available in the manner authorized by ORS 109.425 to 109.507. However, if the rules of disclosure of such a voluntary organization differ from those prescribed in ORS 109.425 and 109.435 to 109.507, ORS 109.425 and 109.435 to 109.507 shall prevail. [1983 c.672 Â§6; 1995 c.79 Â§42; 1995 c.730 Â§10]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.455 Persons eligible to use registry. (1) As provided in ORS 109.475 and except as provided in subsection (2) of this section, only a birth parent, adult adoptee, adult genetic sibling of an adoptee, adoptive parent of a deceased adoptee or parents or adult siblings of a deceased birth parent or parents may use the registry for obtaining identifying information about birth parents, putative fathers, adult adoptees and adult adoptee genetic siblings.

Â Â Â Â Â  (2) An adult adoptee who has a genetic sibling in the adult adopteeÂs adoptive family who is under the age of 18 may not have access to the registry.

Â Â Â Â Â  (3) A putative father may not have access to the registry.

Â Â Â Â Â  (4) Birth parents, adult adoptees, adult genetic siblings of an adoptee, adoptive parent or parents of a deceased adoptee and parents or adult siblings of a deceased birth parent or parents shall work through the agency involved in the adoption, or its successor agency, or the Department of Human Services to receive information concerning the adoption. [1983 c.672 Â§7; 1989 c.372 Â§2; 1997 c.442 Â§3]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.460 Persons eligible to register. (1) An adult adoptee, each birth parent, a putative father, an adult genetic sibling of an adoptee, an adoptive parent of a deceased adoptee and a parent or adult sibling of a deceased birth parent or parents may register by submitting a signed affidavit to the appropriate registry. The affidavit shall contain the information listed in ORS 109.465 and a statement of the registrantÂs willingness to be identified to the other relevant persons who register. The affidavit gives authority to the registry to release identifying information related to the registrant to the other relevant persons who register. Each registration shall be accompanied by the birth certificate of the registrant.

Â Â Â Â Â  (2) An adoptee, or the parent or guardian of an adoptee under 18 years of age, may register to have specific identifying information disclosed to Indian tribes or to governmental agencies in order to establish the adopteeÂs eligibility for tribal membership or for benefits or to a person settling an estate. The information shall be limited to a true copy of documents that prove the adopteeÂs lineage. Information disclosed in accordance with this subsection shall not be disclosed to the adoptee or the parent or guardian of the adoptee by the registry or employee or agency operating a registry nor by the Indian tribe, governmental agency or person receiving the information.

Â Â Â Â Â  (3) Except as provided in ORS 109.475 (2), if a birth parent or an adoptee fails to file an affidavit with the registry for any reason, including death or disability, identifying information shall not be disclosed to those relevant persons who do register.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 109.503, a registry or employee or the agency operating a registry shall not contact or in any other way solicit any adoptee or birth parent to register with the registry. [1983 c.672 Â§8; 1989 c.372 Â§6; 1993 c.410 Â§10; 1997 c.442 Â§4]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.465 Content of affidavit; notice of change in information. (1) The affidavit required under ORS 109.460 shall contain:

Â Â Â Â Â  (a) The current name and address of the registrant;

Â Â Â Â Â  (b) Any previous name by which the registrant was known;

Â Â Â Â Â  (c) The original or adopted names of the adopted child;

Â Â Â Â Â  (d) The place and date of birth of the adopted child, if known; and

Â Â Â Â Â  (e) The name and address of the agency, if known.

Â Â Â Â Â  (2) The registrant shall notify the registry of any change in name or address which occurs after the registrant registers. Upon registering, the registry shall inform the registrant that the registrant has the responsibility to notify the registry of a change in address. The registry is not required to search for a registrant who fails to notify the registry of a change in address.

Â Â Â Â Â  (3) A registrant may cancel the registrantÂs registration at any time by giving the registry written notice of the registrantÂs desires to so cancel. [1983 c.672 Â§9]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.470 Continuing registration by birth parent or putative father. (1) When an adoptee reaches age 18, a birth parent of the adoptee, if the birth parent registered with the registry before the adoptee was age 18, shall notify the registry in writing only if the birth parent does not desire to continue the registration.

Â Â Â Â Â  (2) When an adoptee reaches age 18, a putative father of the adoptee, if the putative father registered with the registry before the adoptee was age 18, shall notify the registry in writing only if the putative father does not desire to continue the registration.

Â Â Â Â Â  (3) A registry shall notify a birth parent or putative father of this requirement when the birth parent or putative father initially registers. [1983 c.672 Â§10; 1989 c.372 Â§3; 1997 c.442 Â§5; 1999 c.650 Â§1]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.475 Processing affidavits. (1) Upon receipt of the affidavit under ORS 109.460, the registry shall process each affidavit in an attempt to match the adult adoptee and the birth parents, the putative father, the adult genetic sibling, the adoptive parent of a deceased adoptee or the parents or adult sibling of a deceased birth parent or parents. The processing shall include research from agency records, and if necessary from court records, to determine whether the registrants match.

Â Â Â Â Â  (2) If the registry determines there is a match and if the relevant persons have registered with the registry and received the counseling required by ORS 109.480, notification of the match may be given by a registry to only:

Â Â Â Â Â  (a) A birth parent or parents of an adult adoptee and an adult adoptee;

Â Â Â Â Â  (b) The adult genetic siblings of an adult adoptee if the birth parent or parents are deceased;

Â Â Â Â Â  (c) Adult adoptee genetic siblings who have been adopted by different adoptive families and have no knowledge of their birth parents;

Â Â Â Â Â  (d) At the discretion of the agency operating the registry, parents or adult siblings of the birth parent or parents if the birth parent or parents are deceased; or

Â Â Â Â Â  (e) At the discretion of the agency operating the registry, the adoptive parent or parents of a deceased adoptee.

Â Â Â Â Â  (3) Notification of a match to the relevant parties shall be made through a direct and confidential contact. [1983 c.672 Â§11; 1997 c.442 Â§6]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.480 Counseling of registrant. (1) Upon the determination of a match but before identifying information is disclosed, the registrant shall, at the discretion of the agency operating the registry, participate in counseling:

Â Â Â Â Â  (a) With a social worker employed by the registry; or

Â Â Â Â Â  (b) If the registrant is domiciled outside the state, with a social worker in that state who is selected by the registry.

Â Â Â Â Â  (2) The counseling required under subsection (1) of this section shall place an emphasis on an evaluation of the need for and the effect of the information or contact on the genetic family members and the relationships within the adoptive family. [1983 c.672 Â§12]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.485 Registry information to be maintained permanently. Any affidavits filed and other information collected by a registry shall be permanently maintained. [1983 c.672 Â§13]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.490 Limits on releasing information. A registry shall release only information necessary for identifying a birth parent, a putative father, an adult adoptee or an adult genetic sibling, and shall not release information of any kind pertaining to:

Â Â Â Â Â  (1) The adoptive parents;

Â Â Â Â Â  (2) The siblings to the adult adoptee who are children of the adoptive parents; and

Â Â Â Â Â  (3) The income of any person. [1983 c.672 Â§14; 1997 c.442 Â§7]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.495 Registrant fee. Costs of establishing and maintaining a registry may be met through reasonable fees charged to all persons who register. [1983 c.672 Â§15; 1999 c.650 Â§2]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.500 Genetic, social and health history; availability; fee. (1) A genetic and social history and health history which excludes information identifying any birth parent or putative father, member of a birth parentÂs or putative fatherÂs family, the adoptee or the adoptive parents of the adoptee, may be provided, if available, from an agency upon request to the following persons:

Â Â Â Â Â  (a) The adoptive parents of the child or the childÂs guardian;

Â Â Â Â Â  (b) The birth parent of the adoptee;

Â Â Â Â Â  (c) An adult adoptee; and

Â Â Â Â Â  (d) In the event of the death of the adoptee:

Â Â Â Â Â  (A) The adopteeÂs spouse if the spouse is the birth parent of the adopteeÂs child or the guardian of any child of the adoptee; or

Â Â Â Â Â  (B) Any progeny of the adoptee who is 18 years of age or older.

Â Â Â Â Â  (2) The medical history part of the report mentioned in subsection (1) of this section may be in the form prescribed by the Department of Human Services under ORS 109.342.

Â Â Â Â Â  (3) The agency may charge the person requesting the information requested under subsection (1) of this section the actual cost of providing such information. [1983 c.672 Â§16; 1989 c.372 Â§4; 1997 c.442 Â§8]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.502 Search for birth parents, putative father or genetic siblings; who may initiate; information required; fee. (1)(a) An adult adoptee or the adoptive parent of a minor or deceased adoptee may request that the Department of Human Services or the Oregon licensed adoption agency that facilitated the adoption conduct a search for the adopteeÂs birth parents, putative father or, except as otherwise provided in ORS 109.504 (1), for the adopteeÂs genetic siblings.

Â Â Â Â Â  (b) A birth parent, an adult genetic sibling of an adoptee or the parent or adult sibling of a deceased birth parent may request the department or the Oregon licensed adoption agency that facilitated the adoption to conduct a search for an adult adoptee whom the birth parent relinquished for adoption.

Â Â Â Â Â  (c) A person requesting a search under paragraph (a) or (b) of this subsection shall direct the request for the search to the Oregon licensed adoption agency that facilitated the adoption. If the Oregon licensed adoption agency that facilitated the adoption is not conducting searches or has not been authorized by the department to conduct searches, the person shall direct the request to the department.

Â Â Â Â Â  (2) At the time of a request to conduct a search under this section, the requester shall provide the department or the Oregon licensed adoption agency that facilitated the adoption with such information as the department or the Oregon licensed adoption agency requires. The person requesting the search must be registered with a registry established under ORS 109.450.

Â Â Â Â Â  (3)(a) If the person has requested the department to conduct a search, upon payment by the requester of a fee established by rule under ORS 109.506, the department shall instruct an Oregon licensed adoption agency to conduct the search.

Â Â Â Â Â  (b) If the Oregon licensed adoption agency that facilitated the adoption meets the standards established by rule under ORS 109.506, upon payment by the requester of a fee established by rule under ORS 109.506, the Oregon licensed adoption agency shall conduct the search. [1993 c.410 Â§3; 1995 c.730 Â§12; 1997 c.442 Â§9]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.503 Access to adoption records for search; duties of searcher. (1) When the Department of Human Services or an Oregon licensed adoption agency has been instructed to conduct a search, the department or an Oregon licensed adoption agency may examine adoption records maintained by the department and by private adoption agencies under ORS 109.435. However, the department or an Oregon licensed adoption agency may examine the adoption records of a private adoption agency only if the private adoption agency allows the examination. The department or an Oregon licensed adoption agency shall keep the records and information located in the records confidential.

Â Â Â Â Â  (2) If the department or an Oregon licensed adoption agency is able to identify and locate the person being sought, the department or an Oregon licensed adoption agency shall make a confidential inquiry of that person to determine whether the person wishes to make contact with the person requesting the search. The department or an Oregon licensed adoption agency shall make the inquiry in person if possible. If the reason the person is requesting the search is because there is a serious medical condition in the personÂs immediate family that is, or may be, an inheritable condition and the person being sought is biologically related to the ill person, the department or the Oregon licensed adoption agency shall inform the person being sought of that fact.

Â Â Â Â Â  (3)(a) If the person being sought wishes to make contact with the person requesting the search, the department or an Oregon licensed adoption agency shall:

Â Â Â Â Â  (A) Tell the person about the voluntary adoption registry under ORS 109.435 to 109.507 and that any contact will be made through the registry and its provisions and shall give the person any information and forms necessary to register;

Â Â Â Â Â  (B) Notify the voluntary adoption registry that the person being sought has been identified and located and has indicated that the person wishes to make contact; and

Â Â Â Â Â  (C) Return all materials and information obtained during the search to the department or agency responsible for maintaining the information.

Â Â Â Â Â  (b) If the person being sought has indicated a wish to make contact and has not registered with the voluntary adoption registry within 90 days after the confidential inquiry was made, the department or an Oregon licensed adoption agency, where practicable, shall contact the person to offer forms and materials to register and to determine if the person still intends to register.

Â Â Â Â Â  (4) If the person being sought does not wish to make contact with the person requesting the search, the department or an Oregon licensed adoption agency shall:

Â Â Â Â Â  (a) Tell the person about the voluntary adoption registry under ORS 109.435 to 109.507;

Â Â Â Â Â  (b) Notify the voluntary adoption registry that the person being sought has been identified, located and has indicated that the person does not wish to make contact; and

Â Â Â Â Â  (c) Return all materials and information obtained during the search to the department or agency responsible for maintaining the information.

Â Â Â Â Â  (5) If the department or an Oregon licensed adoption agency is unable to identify and locate the person being sought, the department or an Oregon licensed adoption agency shall notify the voluntary adoption registry of that fact.

Â Â Â Â Â  (6) Upon receiving notice under subsection (3)(a)(B), (4)(b) or (5) of this section, the voluntary adoption registry shall:

Â Â Â Â Â  (a) Enter the information into its records; and

Â Â Â Â Â  (b) Notify the person requesting the search only that the person being sought has or has not been located, and either:

Â Â Â Â Â  (A) Has indicated a wish to make contact and has been given information and forms necessary to register; or

Â Â Â Â Â  (B) Has indicated a wish not to make contact. [1993 c.410 Â§4; 1995 c.79 Â§43; 1995 c.730 Â§13; 1997 c.442 Â§10]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.504 Effect on subsequent searches when person sought in initial search refuses contact. (1) If an adult adoptee or the adoptive parent of a minor or deceased adoptee has initiated a search under ORS 109.502, the fact that the person being sought in the original search does not wish to make contact does not prevent the adult adoptee or the adoptive parent from requesting another search for a birth parent or putative father not previously contacted. An adult adoptee or the adoptive parent of a minor or deceased adoptee may not request a search for a genetic sibling of the adoptee if there was a previous search for a birth parent of the adoptee and the birth parent did not want to make contact with the adult adoptee or adoptive parent.

Â Â Â Â Â  (2) The adult adoptee or adoptive parent of a minor or deceased adoptee shall request the search by repeating the process set out in ORS 109.502 and by paying the fees established by the Department of Human Services pursuant to ORS 109.506. [1993 c.410 Â§5; 1997 c.442 Â§11]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.505 Support services; adoption and reunion issues. Information about agency and community resources regarding psychological issues in adoption and reunion shall be provided:

Â Â Â Â Â  (1) By the Department of Human Services or an Oregon licensed adoption agency to all persons requesting a search under ORS 109.502; and

Â Â Â Â Â  (2) By the department or an Oregon licensed adoption agency only to those persons the department or an Oregon licensed adoption agency identifies and locates as the result of a search under ORS 109.503 and who express a wish to receive information. [1993 c.410 Â§6; 1995 c.730 Â§14]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.506 Rulemaking; fees. The Department of Human Services by rule shall establish:

Â Â Â Â Â  (1) Eligibility standards for Oregon licensed adoption agencies that conduct searches under ORS 109.503;

Â Â Â Â Â  (2) Standards of conduct for Oregon licensed adoption agencies that conduct searches under ORS 109.503;

Â Â Â Â Â  (3) Contracting procedures for Oregon licensed adoption agencies that conduct searches under ORS 109.503;

Â Â Â Â Â  (4) Search procedures to be followed by Oregon licensed adoption agencies that conduct searches under ORS 109.503; and

Â Â Â Â Â  (5) Fees to be paid by persons requesting a search under ORS 109.502. Fees authorized under this section include:

Â Â Â Â Â  (a) A fee to be paid to the department or an Oregon licensed adoption agency to cover all costs incurred in the search; and

Â Â Â Â Â  (b) A fee to be paid to the department or an Oregon licensed adoption agency to cover the administrative costs incurred in administering the search program. [1993 c.410 Â§7; 1995 c.730 Â§15; 1999 c.650 Â§3]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.507 Access to Department of Human Services records required; access to private agency records discretionary. (1) The Department of Human Services shall allow an Oregon licensed adoption agency to examine confidential adoption records maintained by the department as part of a search conducted under ORS 109.503.

Â Â Â Â Â  (2) A private adoption agency may allow the department or an Oregon licensed adoption agency to examine confidential adoption records maintained by the agency as part of a search conducted under ORS 109.503. [1993 c.410 Â§8; 1995 c.730 Â§16]

Â Â Â Â Â  Note: See note under 109.425.

AGE OF MAJORITY

Â Â Â Â Â  109.510 Age of majority. Except as provided in ORS 109.520, in this state any person shall be deemed to have arrived at majority at the age of 18 years, and thereafter shall:

Â Â Â Â Â  (1) Have control of the personÂs own actions and business; and

Â Â Â Â Â  (2) Have all the rights and be subject to all the liabilities of a citizen of full age. [Amended by 1973 c.827 Â§14; 2005 c.22 Â§91]

Â Â Â Â Â  109.520 Majority of married persons. Except as provided in ORS 653.010, all persons shall be deemed to have arrived at the age of majority upon their being married according to law. [Amended by 1953 c.343 Â§2; 1957 c.710 Â§12; 1973 c.827 Â§15]

Â Â Â Â Â  109.550 [1977 c.525 Â§2; 1993 c.33 Â§293; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  109.555 [1977 c.525 Â§3; 1979 c.266 Â§2; 1993 c.33 Â§294; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  109.560 [1977 c.525 Â§4; 1993 c.33 Â§295; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  109.565 [1977 c.525 Â§5; repealed by 1993 c.546 Â§141]

RIGHTS OF MINORS

Â Â Â Â Â  109.610 Right to treatment for venereal disease without parental consent. (1) Notwithstanding any other provision of law, a minor who may have come into contact with any venereal disease may give consent to the furnishing of hospital, medical or surgical care related to the diagnosis or treatment of such disease, if the disease or condition is one which is required by law or regulation adopted pursuant to law to be reported to the local or state health officer or board. Such consent shall not be subject to disaffirmance because of minority.

Â Â Â Â Â  (2) The consent of the parent, parents, or legal guardian of such minor shall not be necessary to authorize such hospital, medical or surgical care and without having given consent the parent, parents, or legal guardian shall not be liable for payment for any such care rendered. [Formerly 109.105; 1977 c.303 Â§1]

Â Â Â Â Â  109.620 [Formerly 109.115; repealed by 1973 c.827 Â§83]

Â Â Â Â Â  109.630 [1971 c.726 Â§1; 1973 c.454 Â§1; repealed by 1973 c.827 Â§83]

Â Â Â Â Â  109.640 Right to medical or dental treatment without parental consent; provision of birth control information and services to any person. Any physician or nurse practitioner may provide birth control information and services to any person without regard to the age of the person. A minor 15 years of age or older may give consent to hospital care, medical or surgical diagnosis or treatment by a physician licensed by the Board of Medical Examiners for the State of Oregon, and dental or surgical diagnosis or treatment by a dentist licensed by the Oregon Board of Dentistry, without the consent of a parent or guardian, except as may be provided by ORS 109.660. A minor 15 years of age or older may give consent to diagnosis and treatment by a nurse practitioner who is licensed by the Oregon State Board of Nursing under ORS 678.375 and who is acting within the scope of practice for a nurse practitioner, without the consent of a parent or guardian of the minor. [1971 c.381 Â§1; 2005 c.471 Â§7]

Â Â Â Â Â  109.650 Disclosure without minorÂs consent and without liability. A hospital or any physician, nurse practitioner or dentist as described in ORS 109.640 may advise the parent or parents or legal guardian of any minor of the care, diagnosis or treatment or the need for any treatment, without the consent of the patient, and any hospital, physician, nurse practitioner or dentist is not liable for advising the parent, parents or legal guardian without the consent of the patient. [1971 c.381 Â§2; 2005 c.471 Â§8]

Â Â Â Â Â  109.660 Construction. The provisions of ORS 109.640, 109.650 and this section do not amend or supersede the provisions of ORS 109.610 or 435.435. [1971 c.381 Â§3; 1973 c.827 Â§16]

Â Â Â Â Â  109.670 Right to donate blood. (1) Any person 16 years of age or over may donate blood to any blood program without obtaining permission of a parent or guardian.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âblood programÂ means any voluntary and noncompensatory program for the drawing of blood which is approved by the American Association of Blood Banks or the American Red Cross. [1977 c.533 Â§1]

Â Â Â Â Â  Note: 109.670 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.672 Certain persons immune from liability for providing care to minor. (1) No person licensed, certified or registered to practice a health care profession or health care facility shall be liable for damages in any civil action arising out of the failure of the person or facility to obtain the consent of a parent to the giving of medical care or treatment to a minor child of the parent if consent to the care has been given by the other parent of the child.

Â Â Â Â Â  (2) The immunity provided by subsection (1) of this section shall apply regardless of whether:

Â Â Â Â Â  (a) The parents are married, unmarried or separated at the time of consent or treatment.

Â Â Â Â Â  (b) The consenting parent is, or is not, a custodial parent of the minor.

Â Â Â Â Â  (c) The giving of consent by only one parent is, or is not, in conformance with the terms of any agreement between the parents, any custody order or any judgment of dissolution or separation.

Â Â Â Â Â  (3) The immunity created by subsection (1) of this section shall not apply if the parental rights of the parent who gives consent have been terminated pursuant to ORS 419B.500 to 419B.524.

Â Â Â Â Â  (4) For the purposes of this section, Âhealth care facilityÂ means a facility as defined in ORS 442.015 or any other entity providing medical service. [Formerly 109.133; 1993 c.33 Â§296; 2003 c.576 Â§158]

Â Â Â Â Â  109.675 Right to diagnosis or treatment for mental or emotional disorder or chemical dependency without parental consent. (1) A minor 14 years of age or older may obtain, without parental knowledge or consent, outpatient diagnosis or treatment of a mental or emotional disorder or a chemical dependency, excluding methadone maintenance, by a physician licensed by the Board of Medical Examiners for the State of Oregon, a psychologist licensed by the State Board of Psychologist Examiners, a nurse practitioner registered by the Oregon State Board of Nursing, a clinical social worker licensed by the State Board of Clinical Social Workers or a community mental health and developmental disabilities program established and operated pursuant to ORS 430.620 when approved to do so by the Department of Human Services pursuant to rule.

Â Â Â Â Â  (2) However, the person providing treatment shall have the parents of the minor involved before the end of treatment unless the parents refuse or unless there are clear clinical indications to the contrary, which shall be documented in the treatment record. The provisions of this subsection do not apply to:

Â Â Â Â Â  (a) A minor who has been sexually abused by a parent; or

Â Â Â Â Â  (b) An emancipated minor, whether emancipated under the provisions of ORS 109.510 and 109.520 or 419B.550 to 419B.558 or, for the purpose of this section only, emancipated by virtue of having lived apart from the parents or legal guardian while being self-sustaining for a period of 90 days prior to obtaining treatment as provided by this section. [1985 c.525 Â§1; 1989 c.721 Â§47; 1993 c.546 Â§137; 1997 c.249 Â§38]

Â Â Â Â Â  109.680 Disclosure without minorÂs consent; civil immunity. A physician, psychologist, nurse practitioner, licensed clinical social worker or community mental health and developmental disabilities program described in ORS 109.675 may advise the parent or parents or legal guardian of any minor described in ORS 109.675 of the diagnosis or treatment whenever the disclosure is clinically appropriate and will serve the best interests of the minorÂs treatment because the minorÂs condition has deteriorated or the risk of a suicide attempt has become such that inpatient treatment is necessary, or the minorÂs condition requires detoxification in a residential or acute care facility. If such disclosure is made, the physician, psychologist, nurse practitioner, licensed clinical social worker or community mental health and developmental disabilities program shall not be subject to any civil liability for advising the parent, parents or legal guardian without the consent of the minor. [1985 c.525 Â§2; 1989 c.721 Â§48]

Â Â Â Â Â  109.685 Person providing treatment or diagnosis not subject to civil liability for providing treatment or diagnosis without consent of parent or guardian. A physician, psychologist, nurse practitioner, licensed clinical social worker or community mental health and developmental disabilities program described in ORS 109.675 who in good faith provides diagnosis or treatment to a minor as authorized by ORS 109.675 shall not be subject to any civil liability for providing such diagnosis or treatment without consent of the parent or legal guardian of the minor. [1985 c.525 Â§3; 1989 c.721 Â§49]

Â Â Â Â Â  109.690 Parent or guardian not liable for payment under ORS 109.675. If diagnosis or treatment services are provided to a minor pursuant to ORS 109.675 without consent of the minorÂs parent or legal guardian, the parent, parents or legal guardian of the minor shall not be liable for payment for any such services rendered. [1985 c.525 Â§4]

Â Â Â Â Â  109.695 Rules for implementation of ORS 109.675 to 109.695. For the purpose of carrying out the policy and intent of ORS 109.675 to 109.695 while taking into account the respective rights of minors at risk of chemical dependency or mental or emotional disorder and the rights and interests of parents or legal guardians of such minors, the Department of Human Services shall adopt rules for the implementation of ORS 109.675 to 109.695 by community mental health and developmental disabilities programs approved to do so. Such rules shall provide for the earliest feasible involvement of the parents or guardians in the treatment plan consistent with clinical requirements of the minor. [1985 c.525 Â§5]

Â Â Â Â Â  109.697 Right to contract for dwelling unit and utilities without parental consent. (1) The Legislative Assembly finds that there are in the State of Oregon unemancipated minors who are living apart from their parents and are homeless. Many of these minors are able financially to provide housing and utility services for themselves and their children, but cannot contract for these necessities due to perceived legal limitations affecting contracts with minors. The purpose of this legislation is to address those limitations.

Â Â Â Â Â  (2) For purposes of this section, ÂminorÂ means an unemancipated and unmarried person who is living apart from the personÂs parent, parents or legal guardian, and who is either:

Â Â Â Â Â  (a) Sixteen or 17 years of age;

Â Â Â Â Â  (b) Under 16 years of age and the parent of a child or children who are living in the physical custody of the person; or

Â Â Â Â Â  (c) Under 16 years of age, pregnant and expecting the birth of a child who will be living in the physical custody of the person.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, a minor may contract for the necessities of a residential dwelling unit and for utility services to that unit. Such a contract is binding upon the minor and cannot be voided or disaffirmed by the minor based upon the minorÂs age or status as a minor.

Â Â Â Â Â  (4) The consent of the parent or legal guardian of such minor shall not be necessary to contract for a residential dwelling unit or utility services to that unit. The parent or legal guardian of such minor shall not be liable under a contract by that minor for a residential dwelling unit or for utility services to that unit unless the parent or guardian is a party to the minorÂs contract, or enters another contract, for the purpose of acting as guarantor of the minorÂs debt. [1993 c.369 Â§29]

Â Â Â Â Â  109.700 [1973 c.375 Â§25; repealed by 1999 c.649 Â§55]

UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

(General Provisions)

Â Â Â Â Â  109.701 Short title. ORS 109.701 to 109.834 may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act. [1999 c.649 Â§1]

Â Â Â Â Â  Note: 109.701 to 109.834 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.704 Definitions for ORS 109.701 to 109.834. As used in ORS 109.701 to 109.834:

Â Â Â Â Â  (1) ÂAbandonedÂ means left without provision for reasonable and necessary care or supervision.

Â Â Â Â Â  (2) ÂChildÂ means an individual who has not attained 18 years of age.

Â Â Â Â Â  (3) ÂChild custody determinationÂ means a judgment or other order of a court providing for the legal custody, physical custody, parenting time or visitation with respect to a child. ÂChild custody determinationÂ includes a permanent, temporary, initial and modification order. ÂChild custody determinationÂ does not include an order relating to child support or other monetary obligation of an individual.

Â Â Â Â Â  (4) ÂChild custody proceedingÂ means a proceeding in which legal custody, physical custody, parenting time or visitation with respect to a child is an issue. ÂChild custody proceedingÂ includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence in which the issue may appear. ÂChild custody proceedingÂ does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under ORS 109.774 to 109.827.

Â Â Â Â Â  (5) ÂCommencementÂ means the filing of the first pleading in a proceeding.

Â Â Â Â Â  (6) ÂCourtÂ means an entity authorized under the law of a state to establish, enforce or modify a child custody determination.

Â Â Â Â Â  (7) ÂHome stateÂ means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, Âhome stateÂ means the state in which the child lived from birth with any of the persons mentioned. Any temporary absence of any of the mentioned persons is part of the period.

Â Â Â Â Â  (8) ÂInitial determinationÂ means the first child custody determination concerning a particular child.

Â Â Â Â Â  (9) ÂIssuing courtÂ means the court that makes a child custody determination for which enforcement is sought under ORS 109.701 to 109.834.

Â Â Â Â Â  (10) ÂIssuing stateÂ means the state in which a child custody determination is made.

Â Â Â Â Â  (11) ÂModificationÂ means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

Â Â Â Â Â  (12) ÂPersonÂ means an individual, corporation, public corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or a governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

Â Â Â Â Â  (13) ÂPerson acting as a parentÂ means a person, other than a parent, who:

Â Â Â Â Â  (a) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

Â Â Â Â Â  (b) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

Â Â Â Â Â  (14) ÂPhysical custodyÂ means the physical care and supervision of a child.

Â Â Â Â Â  (15) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

Â Â Â Â Â  (16) ÂTribeÂ means an Indian tribe or band, or Alaskan Native village, that is recognized by federal law or formally acknowledged by a state.

Â Â Â Â Â  (17) ÂWarrantÂ means an order issued by a court authorizing law enforcement officers to take physical custody of a child. [1999 c.649 Â§2; 2003 c.576 Â§159]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.707 Proceedings governed by other law. ORS 109.701 to 109.834 do not govern a proceeding pertaining to the authorization of emergency medical care for a child. [1999 c.649 Â§3]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.710 [1973 c.375 Â§2; 1997 c.707 Â§23; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.711 Application to Indian tribes. (1) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), is not subject to ORS 109.701 to 109.834 to the extent that the proceeding is governed by the Indian Child Welfare Act.

Â Â Â Â Â  (2) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying ORS 109.701 to 109.771.

Â Â Â Â Â  (3) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of ORS 109.701 to 109.834 must be recognized and enforced under ORS 109.774 to 109.827. [1999 c.649 Â§4]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.714 International application of ORS 109.701 to 109.834. (1) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying ORS 109.701 to 109.771.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of ORS 109.701 to 109.834 must be recognized and enforced under ORS 109.774 to 109.827.

Â Â Â Â Â  (3) A court of this state need not apply ORS 109.701 to 109.834 if the child custody law of a foreign country violates fundamental principles of human rights. [1999 c.649 Â§5]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.717 Effect of child custody determination. A child custody determination made by a court of this state that has jurisdiction under ORS 109.701 to 109.834 binds all persons who have been served in accordance with the laws of this state or notified in accordance with ORS 109.724 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified. [1999 c.649 Â§6]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.720 [1973 c.375 Â§Â§1,23; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.721 Priority. If a question of existence or exercise of jurisdiction under ORS 109.701 to 109.834 is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously. [1999 c.649 Â§7]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.724 Notice to persons outside state. (1) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

Â Â Â Â Â  (2) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made. If service is made by mail, proof of service may be a receipt signed by the addressee or other evidence of delivery to the addressee.

Â Â Â Â Â  (3) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court. [1999 c.649 Â§8]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.727 Appearance and limited immunity. (1) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

Â Â Â Â Â  (2) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

Â Â Â Â Â  (3) The immunity granted by subsection (1) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under ORS 109.701 to 109.834 committed by an individual while present in this state. [1999 c.649 Â§9]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.730 [1973 c.375 Â§3; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.731 Communication between courts. (1) A court of this state may communicate with a court in another state concerning a proceeding arising under ORS 109.701 to 109.834.

Â Â Â Â Â  (2) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

Â Â Â Â Â  (3) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (3) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

Â Â Â Â Â  (5) For the purposes of this section, ÂrecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [1999 c.649 Â§10]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.734 Taking testimony in another state. (1) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

Â Â Â Â Â  (2) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

Â Â Â Â Â  (3) Documentary evidence transmitted from another state to a court of this state by technological means that does not produce an original writing may not be excluded from evidence on an objection based on the means of transmission. [1999 c.649 Â§11]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.737 Cooperation between courts; preservation of records. (1) A court of this state may request the appropriate court of another state to:

Â Â Â Â Â  (a) Hold an evidentiary hearing;

Â Â Â Â Â  (b) Order a person to produce or give evidence pursuant to procedures of that state;

Â Â Â Â Â  (c) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

Â Â Â Â Â  (d) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

Â Â Â Â Â  (e) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

Â Â Â Â Â  (2) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (1) of this section.

Â Â Â Â Â  (3) Travel and other necessary and reasonable expenses incurred under subsections (1) and (2) of this section may be assessed against the parties according to the law of this state.

Â Â Â Â Â  (4) A court of this state shall preserve the pleadings, orders, judgments, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding for the time required by the retention schedule adopted under ORS 8.125 (11). The retention schedule shall require retention at least until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records. [1999 c.649 Â§12; 2003 c.576 Â§160]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.740 [1973 c.375 Â§4; repealed by 1999 c.649 Â§55]

(Jurisdiction)

Â Â Â Â Â  109.741 Initial child custody jurisdiction. (1) Except as otherwise provided in ORS 109.751, a court of this state has jurisdiction to make an initial child custody determination only if:

Â Â Â Â Â  (a) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

Â Â Â Â Â  (b) A court of another state does not have jurisdiction under subsection (1)(a) of this section, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under ORS 109.761 or 109.764, and:

Â Â Â Â Â  (A) The child and the childÂs parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

Â Â Â Â Â  (B) Substantial evidence is available in this state concerning the childÂs care, protection, training and personal relationships;

Â Â Â Â Â  (c) All courts having jurisdiction under subsection (1)(a) or (b) of this section have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under ORS 109.761 or 109.764; or

Â Â Â Â Â  (d) No court of any other state would have jurisdiction under the criteria specified in subsection (1)(a), (b) or (c) of this section.

Â Â Â Â Â  (2) Subsection (1) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

Â Â Â Â Â  (3) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination. [1999 c.649 Â§13]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.744 Exclusive, continuing jurisdiction. (1) Except as otherwise provided in ORS 109.751, a court of this state that has made a child custody determination consistent with ORS 109.741 or 109.747 has exclusive, continuing jurisdiction over the determination until:

Â Â Â Â Â  (a) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the childÂs care, protection, training and personal relationships; or

Â Â Â Â Â  (b) A court of this state or a court of another state determines that the child, the childÂs parents and any person acting as a parent do not presently reside in this state.

Â Â Â Â Â  (2) A court of this state that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if the court has jurisdiction to make an initial determination under ORS 109.741. [1999 c.649 Â§14]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.747 Jurisdiction to modify determination. Except as otherwise provided in ORS 109.751, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under ORS 109.741 (1)(a) or (b) and:

Â Â Â Â Â  (1) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under ORS 109.744 or that a court of this state would be a more convenient forum under ORS 109.761; or

Â Â Â Â Â  (2) A court of this state or a court of the other state determines that the child, the childÂs parents and any person acting as a parent do not presently reside in the other state. [1999 c.649 Â§15]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.750 [1973 c.375 Â§5; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.751 Temporary emergency jurisdiction. (1) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

Â Â Â Â Â  (2) If there is no previous child custody determination that is entitled to be enforced under ORS 109.701 to 109.834 and a child custody proceeding has not been commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under ORS 109.741 to 109.747. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, a child custody determination made under this section becomes a final determination if the determination so provides and this state becomes the home state of the child.

Â Â Â Â Â  (3) If there is a previous child custody determination that is entitled to be enforced under ORS 109.701 to 109.834, or a child custody proceeding has been commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under ORS 109.741 to 109.747. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

Â Â Â Â Â  (4) A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under ORS 109.741 to 109.747, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction under ORS 109.741 to 109.747, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order. [1999 c.649 Â§16]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.754 Notice; opportunity to be heard; joinder. (1) Before a child custody determination is made under ORS 109.701 to 109.834, notice and an opportunity to be heard in accordance with the standards of ORS 109.724 must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

Â Â Â Â Â  (2) ORS 109.701 to 109.834 do not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

Â Â Â Â Â  (3) The obligation to join a party and the right to intervene as a party in a child custody proceeding under ORS 109.701 to 109.834 are governed by the law of this state as in child custody proceedings between residents of this state. [1999 c.649 Â§17]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.757 Simultaneous proceedings. (1) Except as otherwise provided in ORS 109.751, a court of this state may not exercise its jurisdiction under ORS 109.741 to 109.771 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with ORS 109.701 to 109.834, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under ORS 109.761.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 109.751, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under ORS 109.767. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with ORS 109.701 to 109.834, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with ORS 109.701 to 109.834 does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

Â Â Â Â Â  (3) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

Â Â Â Â Â  (a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

Â Â Â Â Â  (b) Enjoin the parties from continuing with the proceeding for enforcement; or

Â Â Â Â Â  (c) Proceed with the modification under conditions it considers appropriate. [1999 c.649 Â§18]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.760 [1973 c.375 Â§6; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.761 Inconvenient forum. (1) A court of this state that has jurisdiction under ORS 109.701 to 109.834 to make a child custody determination may decline to exercise its jurisdiction at any time if the court determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the motion of a party, the courtÂs own motion or the request of another court.

Â Â Â Â Â  (2) Before determining whether a court of this state is an inconvenient forum, the court shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

Â Â Â Â Â  (a) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

Â Â Â Â Â  (b) The length of time the child has resided outside this state;

Â Â Â Â Â  (c) The distance between the court in this state and the court in the state that would assume jurisdiction;

Â Â Â Â Â  (d) The relative financial circumstances of the parties;

Â Â Â Â Â  (e) Any agreement of the parties as to which state should assume jurisdiction;

Â Â Â Â Â  (f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

Â Â Â Â Â  (g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

Â Â Â Â Â  (h) The familiarity of the court of each state with the facts and issues in the pending litigation.

Â Â Â Â Â  (3) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

Â Â Â Â Â  (4) A court of this state may decline to exercise its jurisdiction under ORS 109.701 to 109.834 if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding. [1999 c.649 Â§19]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.764 Jurisdiction declined by reason of conduct. (1) Except as otherwise provided in ORS 109.751 or 419B.100, if a court of this state has jurisdiction under ORS 109.701 to 109.834 because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct to so invoke the jurisdiction, the court shall decline to exercise its jurisdiction unless:

Â Â Â Â Â  (a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

Â Â Â Â Â  (b) A court of the state otherwise having jurisdiction under ORS 109.741 to 109.747 determines that this state is a more appropriate forum under ORS 109.761; or

Â Â Â Â Â  (c) No court of any other state would have jurisdiction under the criteria specified in ORS 109.741 to 109.747.

Â Â Â Â Â  (2) If a court of this state declines to exercise its jurisdiction under subsection (1) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under ORS 109.741 to 109.747.

Â Â Â Â Â  (3) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under subsection (1) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceeding unless the party from whom necessary and reasonable expenses are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this state unless authorized by law other than ORS 109.701 to 109.834. [1999 c.649 Â§20]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.767 Information to be submitted to court. (1) In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the childÂs present address or whereabouts, the places where the child has lived during the last five years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

Â Â Â Â Â  (a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or parenting time or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

Â Â Â Â Â  (b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and

Â Â Â Â Â  (c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or parenting time or visitation with, the child and, if so, the names and addresses of those persons.

Â Â Â Â Â  (2) If the information required by subsection (1) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

Â Â Â Â Â  (3) If the declaration as to any of the items described in subsection (1) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the courtÂs jurisdiction and the disposition of the case.

Â Â Â Â Â  (4) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

Â Â Â Â Â  (5) If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice. Costs incurred by the court when special notice procedures are made necessary by the nondisclosure of identifying information shall be paid by the parties as deemed appropriate by the court. [1999 c.649 Â§21]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.770 [1973 c.375 Â§7; 1981 c.897 Â§34; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.771 Appearance of parties and child. (1) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

Â Â Â Â Â  (2) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given under ORS 109.724 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

Â Â Â Â Â  (3) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

Â Â Â Â Â  (4) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (2) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party and the child so appearing. [1999 c.649 Â§22]

Â Â Â Â Â  Note: See note under 109.701.

(Enforcement)

Â Â Â Â Â  109.774 Definitions for ORS 109.774 to 109.827. As used in ORS 109.774 to 109.827:

Â Â Â Â Â  (1) ÂPetitionerÂ means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

Â Â Â Â Â  (2) ÂRespondentÂ means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination. [1999 c.649 Â§23]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.777 Enforcement under Hague Convention. Under ORS 109.774 to 109.827, a court of this state may also enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if the order were a child custody determination. [1999 c.649 Â§24]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.780 [1973 c.375 Â§8; 1981 c.897 Â§35; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.781 Duty to enforce. (1) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with ORS 109.701 to 109.834 or the determination was made under factual circumstances meeting the jurisdictional standards of ORS 109.701 to 109.834 and the determination has not been modified in accordance with ORS 109.701 to 109.834.

Â Â Â Â Â  (2) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in ORS 109.774 to 109.827 are cumulative and do not affect the availability of other remedies to enforce a child custody determination. [1999 c.649 Â§25]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.784 Temporary order for parenting time or visitation. In a child custody enforcement proceeding authorized by law:

Â Â Â Â Â  (1) A court of this state that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

Â Â Â Â Â  (a) A parenting time or visitation schedule made by a court of another state; or

Â Â Â Â Â  (b) The visitation or parenting time provisions of a child custody determination of another state that permit visitation or parenting time but do not provide for a specific visitation or parenting time schedule.

Â Â Â Â Â  (2) If a court of this state makes an order under subsection (1)(b) of this section, the court shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in ORS 109.741 to 109.771. The order remains in effect until an order is obtained from the other court or the period expires. [1999 c.649 Â§26]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.787 Registration of child custody determination; notice; hearing. (1) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to any circuit court in this state:

Â Â Â Â Â  (a) A letter or other document requesting registration;

Â Â Â Â Â  (b) Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

Â Â Â Â Â  (c) Except as otherwise provided in ORS 109.767, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody, parenting time or visitation in the child custody determination sought to be registered.

Â Â Â Â Â  (2) On receipt of the documents required by subsection (1) of this section, the registering court shall cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

Â Â Â Â Â  (3) The person seeking registration of a child custody determination shall serve notice upon the persons named under subsection (1)(c) of this section notifying them of the opportunity to contest the registration in accordance with this section.

Â Â Â Â Â  (4) The notice required by subsection (3) of this section must state that:

Â Â Â Â Â  (a) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

Â Â Â Â Â  (b) A hearing to contest the validity of the registered determination must be requested within 21 days after service of notice; and

Â Â Â Â Â  (c) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

Â Â Â Â Â  (5) A person seeking to contest the validity of a registered order must request a hearing within 21 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

Â Â Â Â Â  (a) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

Â Â Â Â Â  (b) The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771; or

Â Â Â Â Â  (c) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which registration is sought.

Â Â Â Â Â  (6) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

Â Â Â Â Â  (7) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. [1999 c.649 Â§27]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.790 [1973 c.375 Â§9; 1997 c.707 Â§24; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.791 Enforcement of registered determination. (1) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

Â Â Â Â Â  (2) A court of this state shall recognize and enforce, but may not modify, except in accordance with ORS 109.741 to 109.771, a registered child custody determination of a court of another state. [1999 c.649 Â§28]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.794 Simultaneous proceedings. If a proceeding for enforcement under ORS 109.774 to 109.827 is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under ORS 109.741 to 109.771, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding. [1999 c.649 Â§29]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.797 Expedited enforcement of child custody determination. (1) A petition under ORS 109.774 to 109.827 must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

Â Â Â Â Â  (2) A petition for enforcement of a child custody determination must state:

Â Â Â Â Â  (a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

Â Â Â Â Â  (b) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under ORS 109.701 to 109.834 and, if so, must identify the court, the case number and the nature of the proceeding;

Â Â Â Â Â  (c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, must identify the court, the case number and the nature of the proceeding;

Â Â Â Â Â  (d) The present physical address of the child and the respondent, if known;

Â Â Â Â Â  (e) Whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

Â Â Â Â Â  (f) If the child custody determination has been registered and confirmed under ORS 109.787, the date and place of registration.

Â Â Â Â Â  (3) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. If the court issues an order, the order shall be served in the manner the court determines to be appropriate under the circumstances of the case and may include service by the sheriff. The person requesting the order shall pay the costs of service. The court shall hold the hearing as soon as reasonably possible and shall expedite the hearing if it finds an emergency is present.

Â Â Â Â Â  (4) An order issued under subsection (3) of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and will order the payment of fees, costs and expenses under ORS 109.811, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

Â Â Â Â Â  (a) The child custody determination has not been registered and confirmed under ORS 109.787 and that:

Â Â Â Â Â  (A) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

Â Â Â Â Â  (B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771; or

Â Â Â Â Â  (C) The respondent was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which enforcement is sought; or

Â Â Â Â Â  (b) The child custody determination for which enforcement is sought was registered and confirmed under ORS 109.787, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771. [1999 c.649 Â§30]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.800 [1973 c.375 Â§10; 1997 c.707 Â§25; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.801 Service of petition and order. Except as otherwise provided in ORS 109.807, the petition and order for enforcement of a child custody determination must be served by the petitioner, by any method authorized for service of process within this state, upon the respondent and any person who has physical custody of the child. [1999 c.649 Â§31]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.804 Immediate physical custody of child allowed; exceptions; spousal privilege not allowed in certain proceedings. (1) Unless the court issues a temporary emergency order under ORS 109.751, upon a finding that a petitioner is entitled to immediate physical custody of the child under the controlling child custody determination, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

Â Â Â Â Â  (a) The child custody determination has not been registered and confirmed under ORS 109.787 and that:

Â Â Â Â Â  (A) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

Â Â Â Â Â  (B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771; or

Â Â Â Â Â  (C) The respondent was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which enforcement is sought; or

Â Â Â Â Â  (b) The child custody determination for which enforcement is sought was registered and confirmed under ORS 109.787, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771.

Â Â Â Â Â  (2) The court shall award the fees, costs and expenses authorized under ORS 109.811, may grant additional relief, including a request for the assistance of law enforcement officials, and may set further hearings, if necessary, to determine whether additional relief is appropriate.

Â Â Â Â Â  (3) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under ORS 109.774 to 109.827. [1999 c.649 Â§32]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.807 Warrant to take physical custody of child. (1) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

Â Â Â Â Â  (2) If the court, upon the testimony of the petitioner or other witness, is satisfied that there is probable cause to believe that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by ORS 109.797 (2).

Â Â Â Â Â  (3) A warrant to take physical custody of a child must:

Â Â Â Â Â  (a) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

Â Â Â Â Â  (b) Direct law enforcement officers to take physical custody of the child immediately; and

Â Â Â Â Â  (c) Provide for the placement of the child pending final relief.

Â Â Â Â Â  (4) The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

Â Â Â Â Â  (5) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

Â Â Â Â Â  (6) The court may impose conditions upon placement of a child to ensure the appearance of the child and the childÂs custodian. [1999 c.649 Â§33]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.810 [1973 c.375 Â§11; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.811 Costs, fees and expenses. (1) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate. An award may be inappropriate if the award would cause the parent or child to seek public assistance.

Â Â Â Â Â  (2) The court may not assess fees, costs or expenses against a state unless authorized by law other than ORS 109.701 to 109.834. [1999 c.649 Â§34]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.814 Recognition and enforcement. A court of this state shall accord full faith and credit to an order issued by another state and consistent with ORS 109.701 to 109.834 that enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771. [1999 c.649 Â§35]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.817 Appeals. An appeal may be taken from a final order in a proceeding under ORS 109.774 to 109.827 in accordance with ORS chapter 19. Unless the court enters a temporary emergency order under ORS 109.751, the enforcing court may not stay an order enforcing a child custody determination pending appeal. [1999 c.649 Â§36]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.820 [1973 c.375 Â§12; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.821 Role of district attorney. (1) In a case arising under ORS 109.701 to 109.834 or involving the Hague Convention on the Civil Aspects of International Child Abduction, the district attorney may take any lawful action, including resort to a proceeding under ORS 109.774 to 109.827 or any other available civil proceeding, to locate a child, obtain the return of a child or enforce a child custody determination if there is:

Â Â Â Â Â  (a) An existing child custody determination;

Â Â Â Â Â  (b) A request to do so from a court in a pending child custody proceeding;

Â Â Â Â Â  (c) A reasonable belief that a criminal statute has been violated; or

Â Â Â Â Â  (d) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

Â Â Â Â Â  (2) A district attorney acting under this section acts on behalf of the state to protect the stateÂs interest in the enforcement of ORS 109.701 to 109.834 and may not represent any party. [1999 c.649 Â§37]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.824 Role of law enforcement officer. At the request of a district attorney acting under ORS 109.821, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a district attorney with responsibilities under ORS 109.821. [1999 c.649 Â§38]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.827 Costs and expenses of district attorney and law enforcement officers. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the district attorney and law enforcement officers under ORS 109.821 or 109.824. [1999 c.649 Â§39]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.830 [1973 c.375 Â§13; repealed by 1999 c.649 Â§55]

(Miscellaneous Provisions)

Â Â Â Â Â  109.831 Application and construction. In applying and construing ORS 109.701 to 109.834, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [1999 c.649 Â§40]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.834 Severability clause. If any provision of ORS 109.701 to 109.834 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 109.701 to 109.834 that can be given effect without the invalid provision or application, and to this end the provisions of ORS 109.701 to 109.834 are severable. [1999 c.649 Â§41]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.840 [1973 c.375 Â§14; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.850 [1973 c.375 Â§15; 1981 c.897 Â§36; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.860 [1973 c.375 Â§16; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.870 [1973 c.375 Â§17; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.880 [1973 c.375 Â§18; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.890 [1973 c.375 Â§19; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.900 [1973 c.375 Â§20; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.910 [1973 c.375 Â§21; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.920 [1973 c.375 Â§22; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.930 [1973 c.375 Â§24; repealed by 1999 c.649 Â§55]

PENALTY

Â Â Â Â Â  109.990 Penalty. (1) A person who violates ORS 109.311 (3) or who submits a false statement under ORS 109.311 (1) commits a Class C felony.

Â Â Â Â Â  (2) A person who violates any provision of ORS 109.311 (4) or 109.502 to 109.507 or any rule adopted pursuant to ORS 109.506 commits a Class A misdemeanor. [1985 c.403 Â§2 (4); 1993 c.717 Â§5; subsection (3) of 1993 Edition enacted as 1993 c.410 Â§9; 1995 c.79 Â§44; 1995 c.730 Â§4]

Â Â Â Â Â  Note: See note under 109.425.

_______________



Chapter 110

Chapter 110 Â Uniform Interstate Family Support Act

2005 EDITION

UNIFORM INTERSTATE FAMILY SUPPORT ACT

DOMESTIC RELATIONS

GENERAL PROVISIONS

110.303Â Â Â Â  Definitions

110.304Â Â Â Â  Tribunal of state

110.305Â Â Â Â  Remedies cumulative

JURISDICTION

110.318Â Â Â Â  Bases for jurisdiction over nonresident

110.321Â Â Â Â  Procedure when exercising jurisdiction over nonresident

110.324Â Â Â Â  Simultaneous proceedings in another state

110.327Â Â Â Â  Continuing, exclusive jurisdiction

110.330Â Â Â Â  Initiating and responding tribunal of this state; enforcement and modification of support order by tribunal having continuing jurisdiction

110.333Â Â Â Â  Recognition of controlling child support order

110.336Â Â Â Â  Multiple child support orders for two or more obligees

110.339Â Â Â Â  Credit for payments

CIVIL PROVISIONS OF GENERAL APPLICATION

110.342Â Â Â Â  Proceedings under this chapter

110.345Â Â Â Â  Action by minor parent

110.348Â Â Â Â  Application of law of this state

110.349Â Â Â Â  Duties of initiating tribunal

110.351Â Â Â Â  Duties and powers of responding tribunal

110.357Â Â Â Â  Inappropriate tribunal

110.360Â Â Â Â  Duties of support enforcement agency

110.363Â Â Â Â  Duty of Attorney General

110.366Â Â Â Â  Private counsel

110.369Â Â Â Â  Duties of Attorney GeneralÂs office as state information agency

110.372Â Â Â Â  Pleadings and accompanying documents

110.375Â Â Â Â  Nondisclosure of information in exceptional circumstances

110.378Â Â Â Â  Costs and fees

110.379Â Â Â Â  Limited immunity of petitioner

110.381Â Â Â Â  Nonparentage as defense

110.384Â Â Â Â  Special rules of evidence and procedure

110.387Â Â Â Â  Communication between tribunals

110.390Â Â Â Â  Assistance with discovery

110.391Â Â Â Â  Receipt and disbursement of payments

ESTABLISHMENT OF SUPPORT ORDER

110.392Â Â Â Â  Petition to establish support order

ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

110.394Â Â Â Â  EmployerÂs receipt of income-withholding order of another state

110.395Â Â Â Â  EmployerÂs compliance with income-withholding order of another state

110.397Â Â Â Â  EmployerÂs compliance with multiple income-withholding orders

110.398Â Â Â Â  Immunity from civil liability

110.400Â Â Â Â  Penalties for noncompliance

110.401Â Â Â Â  Contest by obligor

110.402Â Â Â Â  Administrative enforcement of order

ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

110.405Â Â Â Â  Registration of order for enforcement; procedure to register order for enforcement

110.408Â Â Â Â  Effect of registration for enforcement

110.411Â Â Â Â  Choice of law

110.414Â Â Â Â  Notice of registration of order

110.417Â Â Â Â  Procedure to contest validity or enforcement of registered order

110.420Â Â Â Â  Contest of registration or enforcement

110.423Â Â Â Â  Confirmed order

110.426Â Â Â Â  Procedure to register child support order of another state for modification

110.429Â Â Â Â  Effect of registration for modification

110.432Â Â Â Â  Modification of child support order of another state

110.435Â Â Â Â  Recognition of order modified in another state

110.436Â Â Â Â  Jurisdiction to modify child support order of another state when individual parties reside in this state

110.437Â Â Â Â  Notice to issuing tribunal of modification

DETERMINATION OF PARENTAGE

110.438Â Â Â Â  Proceeding to determine parentage

INTERSTATE RENDITION

110.440Â Â Â Â  Grounds for rendition

110.443Â Â Â Â  Conditions of rendition

MISCELLANEOUS PROVISIONS

110.446Â Â Â Â  Uniformity of application and construction

110.449Â Â Â Â  Short title

110.452Â Â Â Â  Severability clause

Â Â Â Â Â  110.005 [1953 c.427 Â§27; 1979 c.484 Â§1; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.006 [1953 c.427 Â§26; 1979 c.484 Â§2; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.010 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.011 [1953 c.427 Â§1; 1979 c.484 Â§3; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.020 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.021 [1953 c.427 Â§2; subsection (4) enacted as part of subsection (3), subsection (10) enacted as part of subsection (9) by 1969 c.417 Â§1; 1973 c.280 Â§1; repealed by 1979 c.484 Â§4 (110.022 enacted in lieu of 110.021)]

Â Â Â Â Â  110.022 [1979 c.484 Â§5 (enacted in lieu of 110.021); 1989 c.812 Â§9; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.030 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.031 [1953 c.427 Â§3; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.040 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.041 [1953 c.427 Â§4; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.045 [1979 c.484 Â§42; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.050 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.051 [1953 c.427 Â§5; repealed by 1979 c.484 Â§6 (110.052 enacted in lieu of 110.051)]

Â Â Â Â Â  110.052 [1979 c.484 Â§7 (enacted in lieu of 110.051); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.060 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.061 [1953 c.427 Â§6; repealed by 1979 c.484 Â§8 (110.062 enacted in lieu of 110.061)]

Â Â Â Â Â  110.062 [1979 c.484 Â§9 (enacted in lieu of 110.061); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.071 [1953 c.427 Â§7; 1979 c.484 Â§10; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.081 [1953 c.427 Â§8; repealed by 1979 c.484 Â§11 (110.082 enacted in lieu of 110.081)]

Â Â Â Â Â  110.082 [1979 c.484 Â§12 (enacted in lieu of 110.081); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.091 [1953 c.427 Â§9; repealed by 1979 c.484 Â§13 (110.092 enacted in lieu of 110.091)]

Â Â Â Â Â  110.092 [1979 c.484 Â§14 (enacted in lieu of 110.091); 1991 c.724 Â§23; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.101 [1953 c.427 Â§10; repealed by 1979 c.484 Â§15 (110.102 enacted in lieu of 110.101)]

Â Â Â Â Â  110.102 [1979 c.484 Â§16 (enacted in lieu of 110.101); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.110 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.111 [1953 c.427 Â§11; repealed by 1975 c.458 Â§18]

Â Â Â Â Â  110.120 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.121 [1953 c.427 Â§12; 1979 c.484 Â§17; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.130 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.131 [1953 c.427 Â§13; repealed by 1979 c.484 Â§18 (110.132 enacted in lieu of 110.131)]

Â Â Â Â Â  110.132 [1979 c.484 Â§19 (enacted in lieu of 110.131); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.140 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.141 [1953 c.427 Â§14; 1957 c.468 Â§1; 1959 c.587 Â§1; repealed by 1969 c.417 Â§2 (110.142 enacted in lieu of 110.141)]

Â Â Â Â Â  110.142 [1969 c.417 Â§3 (enacted in lieu of 110.141); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.150 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.151 [1953 c.427 Â§15; repealed by 1979 c.484 Â§20 (110.152 enacted in lieu of 110.151)]

Â Â Â Â Â  110.152 [1979 c.484 Â§21 (enacted in lieu of 110.151); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.160 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.161 [1953 c.427 Â§16; repealed by 1979 c.484 Â§22 (110.162 enacted in lieu of 110.161)]

Â Â Â Â Â  110.162 [1979 c.484 Â§23 (enacted in lieu of 110.161); 1995 c.79 Â§45; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.165 [1979 c.484 Â§40; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.170 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.171 [1953 c.427 Â§14; 1957 c.468 Â§2; 1979 c.90 Â§4; repealed by 1979 c.484 Â§24 (110.172 enacted in lieu of 110.171)]

Â Â Â Â Â  110.172 [1979 c.484 Â§25 (enacted in lieu of 110.171); 1993 c.596 Â§24; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.174 [1983 c.692 Â§5; repealed by 1985 c.610 Â§17]

Â Â Â Â Â  110.175 [1975 c.628 Â§4; repealed by 1979 c.484 Â§47 (110.176 enacted in lieu of 110.175)]

Â Â Â Â Â  110.176 [1979 c.484 Â§48 (enacted in lieu of 110.175); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.180 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.181 [1953 c.427 Â§17; 1961 c.630 Â§1; repealed by 1979 c.484 Â§26 (110.182 enacted in lieu of 110.181)]

Â Â Â Â Â  110.182 [1979 c.484 Â§27 (enacted in lieu of 110.181); 1993 c.596 Â§25; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.185 [1979 c.484 Â§41; 1993 c.596 Â§26; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.190 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.200 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.201 [1953 c.427 Â§18; 1979 c.484 Â§28; 1989 c.812 Â§10; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.210 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.211 [1953 c.427 Â§19; repealed by 1979 c.484 Â§29 (110.212 enacted in lieu of 110.211)]

Â Â Â Â Â  110.212 [1979 c.484 Â§30 (enacted in lieu of 110.211); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.220 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.221 [1953 c.427 Â§20; repealed by 1979 c.484 Â§31 (110.222 enacted in lieu of 110.221)]

Â Â Â Â Â  110.222 [1979 c.484 Â§32 (enacted in lieu of 110.221); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.226 [1961 c.630 Â§3; 1993 c.596 Â§27; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.230 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.231 [1953 c.427 Â§21; repealed by 1979 c.484 Â§33 (110.232 enacted in lieu of 110.231)]

Â Â Â Â Â  110.232 [1979 c.484 Â§34 (enacted in lieu of 110.231); 1993 c.596 Â§28; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.240 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.241 [1953 c.427 Â§22; repealed by 1979 c.484 Â§35 (110.242 enacted in lieu of 110.241)]

Â Â Â Â Â  110.242 [1979 c.484 Â§36 (enacted in lieu of 110.241); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.250 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.251 [1953 c.427 Â§23; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.260 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.270 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.271 [1953 c.427 Â§24; repealed by 1979 c.484 Â§37 (110.272 enacted in lieu of 110.271)]

Â Â Â Â Â  110.272 [1979 c.484 Â§38 (enacted in lieu of 110.271); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.275 [1979 c.484 Â§43; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.277 [1979 c.484 Â§Â§44,45; 1991 c.111 Â§9; 1993 c.18 Â§22; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.281 [1979 c.484 Â§46; 1993 c.596 Â§29; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.291 [1953 c.427 Â§25; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.300 [1993 c.449 Â§51; renumbered 110.449 in 1999]

Â Â Â Â Â  110.301 [1993 c.449 Â§50; renumbered 110.446 in 1999]

GENERAL PROVISIONS

Â Â Â Â Â  110.303 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂChildÂ means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individualÂs parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

Â Â Â Â Â  (2) ÂChild support orderÂ means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

Â Â Â Â Â  (3) ÂDuty of supportÂ means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

Â Â Â Â Â  (4) ÂHome stateÂ means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with a parent or a person acting as a parent. A period of temporary absence is counted as part of the six-month or other period.

Â Â Â Â Â  (5) ÂIncomeÂ includes earnings or other periodic entitlements to moneys from any source and any other property subject to withholding for support under the laws of this state.

Â Â Â Â Â  (6) ÂIncome-withholding orderÂ means an order or other legal process directed to an obligorÂs employer or other third party in possession of a monetary obligation owed to an obligor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor.

Â Â Â Â Â  (7) ÂInitiating stateÂ means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

Â Â Â Â Â  (8) ÂInitiating tribunalÂ means the authorized tribunal in an initiating state.

Â Â Â Â Â  (9) ÂIssuing stateÂ means the state in which a tribunal issues a support order or renders a judgment determining parentage.

Â Â Â Â Â  (10) ÂIssuing tribunalÂ means the tribunal that issues a support order or renders a judgment determining parentage.

Â Â Â Â Â  (11) ÂLawÂ includes decisional and statutory law and rules and regulations having the force of law.

Â Â Â Â Â  (12) ÂObligeeÂ means:

Â Â Â Â Â  (a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

Â Â Â Â Â  (b) A state or political subdivision:

Â Â Â Â Â  (A) To which the rights under a duty of support or support order have been assigned;

Â Â Â Â Â  (B) That has independent claims based on financial assistance provided to an individual obligee; or

Â Â Â Â Â  (C) That has independent claims based on the care or custody of a child; or

Â Â Â Â Â  (c) An individual seeking a judgment determining parentage of the individualÂs child.

Â Â Â Â Â  (13) ÂObligorÂ means an individual or the estate of a decedent:

Â Â Â Â Â  (a) Who owes or is alleged to owe a duty of support;

Â Â Â Â Â  (b) Who is alleged but has not been adjudicated to be a parent of a child; or

Â Â Â Â Â  (c) Who is liable under a support order.

Â Â Â Â Â  (14) ÂRegisterÂ means to record or file a support order or judgment determining parentage in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically.

Â Â Â Â Â  (15) ÂRegistering tribunalÂ means a tribunal in which a support order is registered. The registering tribunal of this state is the circuit court.

Â Â Â Â Â  (16) ÂResponding stateÂ means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

Â Â Â Â Â  (17) ÂResponding tribunalÂ means the authorized tribunal in a responding state.

Â Â Â Â Â  (18) ÂSpousal support orderÂ means a support order for a spouse or former spouse of the obligor.

Â Â Â Â Â  (19) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term ÂstateÂ includes:

Â Â Â Â Â  (a) An Indian tribe; and

Â Â Â Â Â  (b) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders that are substantially similar to the procedures under this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

Â Â Â Â Â  (20) ÂSupport enforcement agencyÂ means the Administrator of the Division of Child Support of the Department of Justice or a district attorney authorized to:

Â Â Â Â Â  (a) Seek enforcement of support orders or laws relating to the duty of support;

Â Â Â Â Â  (b) Seek establishment or modification of child support;

Â Â Â Â Â  (c) Seek determination of parentage; or

Â Â Â Â Â  (d) Locate obligors or their assets.

Â Â Â Â Â  (21) ÂSupport orderÂ means a judgment, decree or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement, and may include related costs and fees, interest, income withholding, attorney fees and other relief.

Â Â Â Â Â  (22) ÂTribunalÂ means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage. [1993 c.449 Â§1; 1999 c.80 Â§45; 1999 c.680 Â§1; 1999 c.735 Â§16; 2003 c.73 Â§57; 2005 c.560 Â§8]

Â Â Â Â Â  110.304 Tribunal of state. The tribunals of this state are the circuit court, the administrator, as defined in ORS 25.010, the Department of Justice or an administrative law judge of the Employment Department, as appropriate. [Formerly 110.315; 2001 c.455 Â§20; 2003 c.75 Â§85]

Â Â Â Â Â  110.305 Remedies cumulative. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law. [1993 c.449 Â§3]

Â Â Â Â Â  110.308 [1993 c.449 Â§26; renumbered 110.379 in 1999]

Â Â Â Â Â  110.310 [1993 c.449 Â§48; 1999 c.80 Â§63; renumbered 110.440 in 1999]

Â Â Â Â Â  110.313 [1993 c.449 Â§49; renumbered 110.443 in 1999]

Â Â Â Â Â  110.315 [1993 c.449 Â§2; 1997 c.704 Â§42; renumbered 110.304 in 1999]

JURISDICTION

Â Â Â Â Â  110.318 Bases for jurisdiction over nonresident. In a proceeding to establish, enforce or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual if:

Â Â Â Â Â  (1) The individual is personally served with notice within this state;

Â Â Â Â Â  (2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

Â Â Â Â Â  (3) The individual resided with the child in this state;

Â Â Â Â Â  (4) The individual resided in this state and provided prenatal expenses or support for the child;

Â Â Â Â Â  (5) The child resides in this state as a result of the acts or directives of the individual;

Â Â Â Â Â  (6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

Â Â Â Â Â  (7) The individual asserted parentage in the registry maintained in this state by the Center for Health Statistics of the Department of Human Services by filing a voluntary acknowledgment of paternity under ORS 109.070; or

Â Â Â Â Â  (8) There is any other basis consistent with the Constitutions of the State of Oregon and the United States for the exercise of personal jurisdiction. [1993 c.449 Â§4; 1999 c.80 Â§47]

Â Â Â Â Â  110.321 Procedure when exercising jurisdiction over nonresident. A tribunal of this state exercising personal jurisdiction over a nonresident under ORS 110.318 may apply ORS 110.384 to receive evidence from another state, and ORS 110.390 to obtain discovery through a tribunal of another state. In all other respects, ORS 110.342 to 110.438 do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by this chapter. [1993 c.449 Â§5; 1999 c.80 Â§48]

Â Â Â Â Â  110.324 Simultaneous proceedings in another state. (1) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if:

Â Â Â Â Â  (a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

Â Â Â Â Â  (b) The contesting party timely challenges the exercise of jurisdiction in the other state; and

Â Â Â Â Â  (c) If relevant, this state is the home state of the child.

Â Â Â Â Â  (2) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

Â Â Â Â Â  (a) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

Â Â Â Â Â  (b) The contesting party timely challenges the exercise of jurisdiction in this state; and

Â Â Â Â Â  (c) If relevant, the other state is the home state of the child. [1993 c.449 Â§7; 1995 c.608 Â§16]

Â Â Â Â Â  110.327 Continuing, exclusive jurisdiction. (1) A tribunal of this state issuing a support order consistent with the laws of this state has continuing, exclusive jurisdiction over a child support order:

Â Â Â Â Â  (a) As long as this state remains the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

Â Â Â Â Â  (b) Until all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

Â Â Â Â Â  (2) A tribunal of this state issuing a child support order consistent with the laws of this state may not exercise its continuing, exclusive jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter.

Â Â Â Â Â  (3) If a child support order of this state is modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter, a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state and may only:

Â Â Â Â Â  (a) Enforce the order that was modified as to amounts accruing before the modification;

Â Â Â Â Â  (b) Enforce nonmodifiable aspects of that order; and

Â Â Â Â Â  (c) Provide other appropriate relief for violations of that order that occurred before the effective date of the modification.

Â Â Â Â Â  (4) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state that has issued a child support order pursuant to this chapter or a law substantially similar to this chapter.

Â Â Â Â Â  (5) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

Â Â Â Â Â  (6) A tribunal of this state issuing a support order consistent with the laws of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state. [1993 c.449 Â§8; 1999 c.80 Â§49]

Â Â Â Â Â  110.328 [1995 c.608 Â§13; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  110.330 Initiating and responding tribunal of this state; enforcement and modification of support order by tribunal having continuing jurisdiction. (1) Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

Â Â Â Â Â  (2) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

Â Â Â Â Â  (3) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply ORS 110.384 to receive evidence from another state and ORS 110.390 to obtain discovery through a tribunal of another state.

Â Â Â Â Â  (4) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state. [1993 c.449 Â§Â§6,9]

Â Â Â Â Â  110.333 Recognition of controlling child support order. (1) If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

Â Â Â Â Â  (2) If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

Â Â Â Â Â  (a) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

Â Â Â Â Â  (b) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

Â Â Â Â Â  (c) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

Â Â Â Â Â  (3) If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order controls and must be recognized under subsection (2) of this section. The request must be accompanied by a certified copy of every support order in effect. Each requesting party shall give notice of the request to each party whose rights may be affected by the determination.

Â Â Â Â Â  (4) The tribunal that issued the controlling order under subsection (1), (2) or (3) of this section is the tribunal that has continuing, exclusive jurisdiction under ORS 110.327.

Â Â Â Â Â  (5) A tribunal of this state that determines by order the identity of the controlling child support order under subsection (2)(a) or (b) of this section or that issues a new controlling child support order under subsection (2)(c) of this section shall state in that order the basis upon which the tribunal made its determination.

Â Â Â Â Â  (6) Within 30 days after issuance of the order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that had issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order. [1993 c.449 Â§10; 1999 c.80 Â§50]

Â Â Â Â Â  110.336 Multiple child support orders for two or more obligees. In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state. [1993 c.449 Â§11]

Â Â Â Â Â  110.339 Credit for payments. Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state. [1993 c.449 Â§12]

CIVIL PROVISIONS OF GENERAL APPLICATION

Â Â Â Â Â  110.342 Proceedings under this chapter. (1) Except as otherwise provided in this chapter, this section applies to all proceedings under this chapter.

Â Â Â Â Â  (2) This chapter provides for the following proceedings:

Â Â Â Â Â  (a) Establishment of an order for spousal support or child support pursuant to ORS 110.392;

Â Â Â Â Â  (b) Enforcement of a support order and income-withholding order of another state without registration pursuant to ORS 110.394 to 110.402;

Â Â Â Â Â  (c) Registration of an order for spousal support or child support of another state for enforcement pursuant to ORS 110.405 to 110.437;

Â Â Â Â Â  (d) Modification of an order for child support or spousal support issued by a tribunal of this state pursuant to ORS 110.324, 110.327 and 110.330;

Â Â Â Â Â  (e) Registration of an order for child support of another state for modification pursuant to ORS 110.405 to 110.437;

Â Â Â Â Â  (f) Determination of parentage pursuant to ORS 110.438; and

Â Â Â Â Â  (g) Assertion of jurisdiction over nonresidents pursuant to ORS 110.318 and 110.321.

Â Â Â Â Â  (3) An individual petitioner or a support enforcement agency may commence a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state that has or can obtain personal jurisdiction over the respondent. [1993 c.449 Â§13; 1999 c.80 Â§51]

Â Â Â Â Â  110.345 Action by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minorÂs child. [1993 c.449 Â§14]

Â Â Â Â Â  110.348 Application of law of this state. Except as otherwise provided in this chapter, a responding tribunal of this state:

Â Â Â Â Â  (1) Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

Â Â Â Â Â  (2) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state. [1993 c.449 Â§15]

Â Â Â Â Â  110.349 Duties of initiating tribunal. (1) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward three copies of the petition and its accompanying documents:

Â Â Â Â Â  (a) To the responding tribunal or appropriate support enforcement agency in the responding state; or

Â Â Â Â Â  (b) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that the petition and documents be forwarded to the appropriate tribunal and that receipt be acknowledged.

Â Â Â Â Â  (2) If a responding state has not enacted the Uniform Interstate Family Support Act or a law or procedure substantially similar to the Uniform Interstate Family Support Act, a tribunal of this state may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state. [Formerly 110.354]

Â Â Â Â Â  110.351 Duties and powers of responding tribunal. (1) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to ORS 110.342 (3), the responding tribunal shall cause the petition or pleading to be filed and notify the petitioner by first-class mail, electronic mail or facsimile, where and when it was filed.

Â Â Â Â Â  (2) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following:

Â Â Â Â Â  (a) Issue or enforce a support order, modify a child support order or render a judgment to determine parentage;

Â Â Â Â Â  (b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

Â Â Â Â Â  (c) Order income withholding;

Â Â Â Â Â  (d) Determine the amount of any arrearages, and specify a method of payment;

Â Â Â Â Â  (e) Enforce orders by civil or criminal contempt, or both;

Â Â Â Â Â  (f) Set aside property for satisfaction of the support order;

Â Â Â Â Â  (g) Place liens and order execution on an obligorÂs property;

Â Â Â Â Â  (h) Order an obligor to keep the tribunal informed of the obligorÂs current residential address, telephone number, employer, address of employment and telephone number at the place of employment;

Â Â Â Â Â  (i) Issue a warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the warrant in any local and state computer system for criminal warrants;

Â Â Â Â Â  (j) Order the obligor to seek appropriate employment by specified methods;

Â Â Â Â Â  (k) Award reasonable attorney fees and other fees and costs; and

Â Â Â Â Â  (L) Grant any other available remedy.

Â Â Â Â Â  (3) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

Â Â Â Â Â  (4) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for parenting time.

Â Â Â Â Â  (5) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order by first-class mail to the petitioner and the respondent and to the initiating tribunal, if any. [1993 c.449 Â§17; 1997 c.707 Â§26; 1999 c.80 Â§53]

Â Â Â Â Â  110.354 [1993 c.449 Â§16; 1999 c.80 Â§52; renumbered 110.349 in 1999]

Â Â Â Â Â  110.357 Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner by first-class mail where and when the pleading was sent. [1993 c.449 Â§18]

Â Â Â Â Â  110.360 Duties of support enforcement agency. (1) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

Â Â Â Â Â  (2) A support enforcement agency that is providing services to the petitioner as appropriate shall:

Â Â Â Â Â  (a) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

Â Â Â Â Â  (b) Request an appropriate tribunal to set a date, time and place for a hearing;

Â Â Â Â Â  (c) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

Â Â Â Â Â  (d) Within seven days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice from an initiating, responding or registering tribunal, send a copy of the notice by first-class mail to the petitioner;

Â Â Â Â Â  (e) Within seven days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication from the respondent or the respondentÂs attorney, send a copy of the communication by first-class mail to the petitioner; and

Â Â Â Â Â  (f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

Â Â Â Â Â  (3) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency. [1993 c.449 Â§19]

Â Â Â Â Â  110.363 Duty of Attorney General. If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual. [1993 c.449 Â§20]

Â Â Â Â Â  110.366 Private counsel. An individual may employ private counsel to represent the individual in proceedings under this chapter. [1993 c.449 Â§21; 1999 c.80 Â§54]

Â Â Â Â Â  110.369 Duties of Attorney GeneralÂs office as state information agency. (1) The Attorney GeneralÂs office is the state information agency under this chapter.

Â Â Â Â Â  (2) The state information agency shall:

Â Â Â Â Â  (a) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

Â Â Â Â Â  (b) Maintain a register of tribunals and support enforcement agencies received from other states;

Â Â Â Â Â  (c) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligorÂs property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

Â Â Â Â Â  (d) Obtain information concerning the location of the obligor and the obligorÂs property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligorÂs address from employers and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver licenses and Social Security. [1993 c.449 Â§22]

Â Â Â Â Â  110.372 Pleadings and accompanying documents. (1) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this chapter may verify the petition. Unless otherwise ordered under ORS 110.375, the petition or accompanying documents must provide, so far as known, the names, residential addresses and Social Security numbers of the obligor and the obligee, and the name, sex, residential address, Social Security number and date of birth of each child for whom support is sought. The petition must be accompanied by a copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

Â Â Â Â Â  (2) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency. [1993 c.449 Â§23; 1999 c.80 Â§55]

Â Â Â Â Â  110.375 Nondisclosure of information in exceptional circumstances. Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if any existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter. [1993 c.449 Â§24]

Â Â Â Â Â  110.378 Costs and fees. (1) The petitioner may not be required to pay a filing fee or other costs.

Â Â Â Â Â  (2) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligeeÂs witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorneyÂs own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

Â Â Â Â Â  (3) The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under ORS 110.432, 110.435, 110.436 and 110.437, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change. [1993 c.449 Â§25; 1999 c.80 Â§56]

Â Â Â Â Â  110.379 Limited immunity of petitioner. (1) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

Â Â Â Â Â  (2) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

Â Â Â Â Â  (3) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding. [Formerly 110.308]

Â Â Â Â Â  110.381 Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter. [1993 c.449 Â§27]

Â Â Â Â Â  110.384 Special rules of evidence and procedure. (1) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

Â Â Â Â Â  (2) A verified petition, affidavit, document substantially complying with federally mandated forms and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, are admissible in evidence if given under oath by a party or witness residing in another state.

Â Â Â Â Â  (3) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

Â Â Â Â Â  (4) Copies of bills for testing for parentage and for prenatal and postnatal health care of the mother and child furnished to the adverse party at least 20 days before trial are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

Â Â Â Â Â  (5) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier or other means that does not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

Â Â Â Â Â  (6) In a proceeding under this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

Â Â Â Â Â  (7) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

Â Â Â Â Â  (8) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter. [1993 c.449 Â§28]

Â Â Â Â Â  110.387 Communication between tribunals. A tribunal of this state may communicate with a tribunal of another state in writing, by telephone or other means to obtain information concerning the laws of that state, the legal effect of a judgment, decree or order of that tribunal and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state. [1993 c.449 Â§29]

Â Â Â Â Â  110.390 Assistance with discovery. A tribunal of this state may:

Â Â Â Â Â  (1) Request a tribunal of another state to assist in obtaining discovery; and

Â Â Â Â Â  (2) Upon request, compel a person over whom the tribunal has jurisdiction to respond to a discovery order issued by a tribunal of another state. [1993 c.449 Â§30]

Â Â Â Â Â  110.391 Receipt and disbursement of payments. A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received. [Formerly 110.393]

ESTABLISHMENT OF SUPPORT ORDER

Â Â Â Â Â  110.392 Petition to establish support order. (1) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if:

Â Â Â Â Â  (a) The individual seeking the order resides in another state; or

Â Â Â Â Â  (b) The support enforcement agency seeking the order is located in another state.

Â Â Â Â Â  (2) The tribunal may issue a temporary child support order if:

Â Â Â Â Â  (a) The respondent has signed a verified statement acknowledging parentage;

Â Â Â Â Â  (b) The respondent has been determined by or pursuant to law to be the parent; or

Â Â Â Â Â  (c) There is other clear and convincing evidence that the respondent is the childÂs parent.

Â Â Â Â Â  (3) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to ORS 110.351. [Formerly 110.396]

Â Â Â Â Â  110.393 [1993 c.449 Â§31; renumbered 110.391 in 1999]

ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

Â Â Â Â Â  110.394 EmployerÂs receipt of income-withholding order of another state. An income-withholding order issued in another state may be sent by first-class mail to the person or entity defined as the obligorÂs employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state. [Formerly 110.399]

Â Â Â Â Â  110.395 EmployerÂs compliance with income-withholding order of another state. (1) Upon receipt of the order described in ORS 110.394, the obligorÂs employer shall immediately provide a copy of the order to the obligor.

Â Â Â Â Â  (2) The employer shall treat an income-withholding order issued in another state that appears regular on its face as if it had been issued by a tribunal of this state.

Â Â Â Â Â  (3) Except as provided by subsection (4) of this section and ORS 110.397, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order that specify:

Â Â Â Â Â  (a) The duration and the amount of periodic payments of current child support, stated as a sum certain;

Â Â Â Â Â  (b) The person or agency designated to receive payments and the address to which the payments are to be forwarded;

Â Â Â Â Â  (c) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligorÂs employment;

Â Â Â Â Â  (d) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligeeÂs attorney, stated as sums certain; and

Â Â Â Â Â  (e) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

Â Â Â Â Â  (4) An employer shall comply with the law of the state of the obligorÂs principal place of employment for withholding from income with respect to:

Â Â Â Â Â  (a) The employerÂs fee for processing an income-withholding order.

Â Â Â Â Â  (b) The maximum amount permitted to be withheld from the obligorÂs income.

Â Â Â Â Â  (c) The times within which the employer must implement the withholding order and forward the child support payment. [1997 c.746 Â§89; 1999 c.80 Â§89]

Â Â Â Â Â  110.396 [1993 c.449 Â§32; renumbered 110.392 in 1999]

Â Â Â Â Â  110.397 EmployerÂs compliance with multiple income-withholding orders. If an obligorÂs employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligorÂs principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees. [1997 c.746 Â§90]

Â Â Â Â Â  110.398 Immunity from civil liability. An employer who complies with an income-withholding order issued in another state in accordance with ORS 110.394 to 110.402 is not subject to civil liability to an individual or agency with regard to the employerÂs withholding of child support from the obligorÂs income. [1997 c.746 Â§91; 1999 c.80 Â§90]

Â Â Â Â Â  110.399 [1993 c.449 Â§33; 1995 c.608 Â§17; 1999 c.80 Â§57; renumbered 110.394 in 1999]

Â Â Â Â Â  110.400 Penalties for noncompliance. An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state. [1997 c.746 Â§92]

Â Â Â Â Â  110.401 Contest by obligor. (1) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. ORS 110.411 applies to a contest under this section.

Â Â Â Â Â  (2) The obligor shall give notice of the contest to:

Â Â Â Â Â  (a) A support enforcement agency providing services to the obligee;

Â Â Â Â Â  (b) Each employer that has directly received an income-withholding order; and

Â Â Â Â Â  (c) The person or agency designated to receive payments in the income-withholding order or, if no person or agency is designated, to the obligee. [1997 c.746 Â§93; 1999 c.80 Â§91]

Â Â Â Â Â  110.402 Administrative enforcement of order. (1) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

Â Â Â Â Â  (2) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the laws of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter. [1993 c.449 Â§34]

ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

Â Â Â Â Â  110.405 Registration of order for enforcement; procedure to register order for enforcement. (1) A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.

Â Â Â Â Â  (2) A support order or income-withholding order of another state may be registered in this state by sending the following documents and information to the Division of Child Support of the Department of Justice to forward to the registering tribunal as directed in ORS 110.369:

Â Â Â Â Â  (a) A letter of transmittal to the tribunal requesting registration and enforcement;

Â Â Â Â Â  (b) Two copies of all orders to be registered, including any modification of an order;

Â Â Â Â Â  (c) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

Â Â Â Â Â  (d) The name of the obligor and, if known:

Â Â Â Â Â  (A) The obligorÂs address and Social Security number;

Â Â Â Â Â  (B) The name and address of the obligorÂs employer and any other source of income of the obligor; and

Â Â Â Â Â  (C) A description and the location of property of the obligor in this state not exempt from execution; and

Â Â Â Â Â  (e) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

Â Â Â Â Â  (3) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

Â Â Â Â Â  (4) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other laws of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought. [1993 c.449 Â§Â§35,36; 1999 c.80 Â§58; 1999 c.680 Â§2]

Â Â Â Â Â  110.408 Effect of registration for enforcement. (1) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

Â Â Â Â Â  (2) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 110.405 to 110.437, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction. [1993 c.449 Â§37; 1999 c.80 Â§59]

Â Â Â Â Â  110.411 Choice of law. (1) The law of the issuing state governs the nature, extent, amount and duration of current payments and other obligations of support and the payment of arrearages under the order.

Â Â Â Â Â  (2) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies. [1993 c.449 Â§38]

Â Â Â Â Â  110.414 Notice of registration of order. (1) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. Notice must be given by first-class, certified or registered mail or by any means of personal service authorized by the law of this state. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

Â Â Â Â Â  (2) The notice must inform the nonregistering party:

Â Â Â Â Â  (a) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

Â Â Â Â Â  (b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the date of mailing or personal service of the notice;

Â Â Â Â Â  (c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

Â Â Â Â Â  (d) Of the amount of any alleged arrearages.

Â Â Â Â Â  (3) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligorÂs employer pursuant to the income-withholding law of this state.

Â Â Â Â Â  (4) The Division of Child Support of the Department of Justice and the Judicial Department shall enter into an agreement specifying how the division shall provide circuit courts with assistance necessary to carry out the duties of the registering tribunal under this section. The agreement shall require the division to pay the copying and mailing costs of giving notice under this section. [1993 c.449 Â§39; 1999 c.680 Â§3]

Â Â Â Â Â  110.417 Procedure to contest validity or enforcement of registered order. (1) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order or to contest the remedies being sought or the amount of any alleged arrearages pursuant to ORS 110.420.

Â Â Â Â Â  (2) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

Â Â Â Â Â  (3) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties by first-class or electronic mail of the date, time and place of the hearing. [1993 c.449 Â§40; 1999 c.80 Â§60]

Â Â Â Â Â  110.420 Contest of registration or enforcement. (1) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

Â Â Â Â Â  (a) The issuing tribunal lacked personal jurisdiction over the contesting party;

Â Â Â Â Â  (b) The order was obtained by fraud;

Â Â Â Â Â  (c) The order has been vacated, suspended or modified by a later order;

Â Â Â Â Â  (d) The issuing tribunal has stayed the order pending appeal;

Â Â Â Â Â  (e) There is a defense under the law of this state to the remedy sought;

Â Â Â Â Â  (f) Full or partial payment has been made; or

Â Â Â Â Â  (g) The statute of limitation under ORS 110.411 precludes enforcement of some or all of the arrearages.

Â Â Â Â Â  (2) If a party presents evidence establishing a full or partial defense under subsection (1) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the laws of this state.

Â Â Â Â Â  (3) If the contesting party does not establish a defense under subsection (1) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order. [1993 c.449 Â§41]

Â Â Â Â Â  110.423 Confirmed order. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. [1993 c.449 Â§42]

Â Â Â Â Â  110.426 Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in ORS 110.405, 110.408 and 110.411 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification. [1993 c.449 Â§43]

Â Â Â Â Â  110.429 Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of ORS 110.432 have been met. [1993 c.449 Â§44]

Â Â Â Â Â  110.432 Modification of child support order of another state. (1) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if ORS 110.436 does not apply and, after notice and hearing, the responding tribunal finds that:

Â Â Â Â Â  (a) The following requirements are met:

Â Â Â Â Â  (A) The child, the individual obligee and the obligor do not reside in the issuing state;

Â Â Â Â Â  (B) A petitioner who is a nonresident of this state seeks modification; and

Â Â Â Â Â  (C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

Â Â Â Â Â  (b) The child or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed a written consent in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under this chapter, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

Â Â Â Â Â  (2) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

Â Â Â Â Â  (3) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under the provisions of ORS 110.333 establishes aspects of the support order that are nonmodifiable.

Â Â Â Â Â  (4) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction. [1993 c.449 Â§45; 1999 c.80 Â§61]

Â Â Â Â Â  110.435 Recognition of order modified in another state. A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall:

Â Â Â Â Â  (1) Enforce the order that was modified only as to amounts accruing before the modification;

Â Â Â Â Â  (2) Enforce only nonmodifiable aspects of that order;

Â Â Â Â Â  (3) Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

Â Â Â Â Â  (4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement. [1993 c.449 Â§46]

Â Â Â Â Â  110.436 Jurisdiction to modify child support order of another state when individual parties reside in this state. (1) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing stateÂs child support order in a proceeding to register that order.

Â Â Â Â Â  (2) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of ORS 110.303 to 110.339 and 110.405 to 110.437 and the procedural and substantive law of this state to the proceeding for enforcement or modification. ORS 110.342 to 110.391, 110.392, 110.394 to 110.402, 110.438, 110.440 and 110.443 do not apply. [1997 c.746 Â§107; 1999 c.80 Â§92; 2001 c.104 Â§34]

Â Â Â Â Â  110.437 Notice to issuing tribunal of modification. Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises, but that failure has no effect on the validity or enforceability of the modified order of the new tribunal of continuing, exclusive jurisdiction. [1997 c.746 Â§108]

DETERMINATION OF PARENTAGE

Â Â Â Â Â  110.438 Proceeding to determine parentage. (1) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under this chapter or a law or procedure substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

Â Â Â Â Â  (2) In a proceeding to determine parentage, a responding tribunal of this state shall apply the procedural and substantive law of this state and the rules of this state on choice of law. [1993 c.449 Â§47; 1999 c.80 Â§62]

INTERSTATE RENDITION

Â Â Â Â Â  110.440 Grounds for rendition. (1) For purposes of this section and ORS 110.443, ÂgovernorÂ includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

Â Â Â Â Â  (2) The Governor of this state may:

Â Â Â Â Â  (a) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

Â Â Â Â Â  (b) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

Â Â Â Â Â  (3) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from that state. [Formerly 110.310]

Â Â Â Â Â  110.441 [1993 c.449 Â§52; renumbered 110.452 in 1999]

Â Â Â Â Â  110.443 Conditions of rendition. (1) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

Â Â Â Â Â  (2) If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

Â Â Â Â Â  (3) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order. [Formerly 110.313]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  110.446 Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [Formerly 110.301]

Â Â Â Â Â  110.449 Short title. This chapter may be cited as the Uniform Interstate Family Support Act. [Formerly 110.300]

Â Â Â Â Â  110.452 Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [Formerly 110.441]

_______________



Chapter 111

Chapter 111  General Provisions

2005 EDITION

TITLE 12

PROBATE LAW

Chapter     111.     General Provisions

112.     Intestate Succession and Wills

113.     Initiation of Estate Proceedings

114.     Administration of Estates Generally

115.     Claims; Actions and Suits

116.     Accounting, Distribution and Closing

117.     Estates of Absentees

118.     Inheritance Tax

_______________

Chapter 111  General Provisions

2005 EDITION

GENERAL PROVISIONS

PROBATE LAW

DEFINITIONS AND APPLICATION OF PROBATE LAW

111.005     Definitions for probate law

111.015     Application of chapter 591, Oregon Laws 1969

111.025     Oregon Tax Court jurisdiction

PROBATE COURTS AND COMMISSIONERS

111.055     Transfer of probate jurisdiction

111.075     Probate jurisdiction vested

111.085     Probate jurisdiction described

111.095     Powers of probate court

111.105     Appeals from probate court; reexamination of issues

111.115     Transfer of estate proceeding from county court to circuit court

111.175     Appointment of probate commissioner

111.185     Powers of probate commissioner

PROBATE PROCEDURE GENERALLY

111.205     Pleadings and mode of procedure

111.215     Notice; method and time of giving

111.225     Waiver of notice

111.235     Filing objections to petition

111.245     Proof of documents; certification

111.255     Translation of documents

111.265     Stenographic record

111.275     Limited judgments

DEFINITIONS AND APPLICATION OF PROBATE LAW

111.005 Definitions for probate law. As used in ORS chapters 111, 112, 113, 114, 115, 116 and 117, unless the context requires otherwise:

(1) Abate means to reduce a devise on account of the insufficiency of the estate to pay all claims, expenses and devises in full.

(2) Action includes suits and legal proceedings.

(3) Administration means any proceeding relating to the estate of a decedent, whether the decedent died testate, intestate or partially intestate.

(4) Advancement means a gift by a decedent to an heir to enable the donee to anticipate the inheritance to the extent of the gift.

(5) All purposes of intestate succession means succession by, through or from a person, both lineal and collateral.

(6) Assets includes real, personal and intangible property.

(7) Claim includes liabilities of a decedent, whether arising in contract, in tort or otherwise.

(8) Court or probate court means the court in which jurisdiction of probate matters, causes and proceedings is vested as provided in ORS 111.075.

(9) Decedent means a person who has died leaving property that is subject to administration.

(10) Devise, when used as a noun, means property disposed of by a will, and includes legacy and bequest.

(11) Devise, when used as a verb, means to dispose of property by a will, and includes bequeath.

(12) Devisee includes legatee and beneficiary.

(13) Distributee means a person entitled to any property of a decedent under the will of the decedent or under intestate succession.

(14) Domicile means the place of abode of a person, where the person intends to remain and to which, if absent, the person intends to return.

(15) Estate means the real and personal property of a decedent, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions or additions thereto and substitutions therefor or diminished by any decreases and distributions therefrom.

(16) Funeral includes burial or other disposition of the remains of a decedent, including the plot or tomb and other necessary incidents to the disposition of the remains.

(17) General devise means a devise chargeable generally on the estate of a testator and not distinguishable from other parts thereof or not so given as to amount to a specific devise.

(18) Heir means any person, including the surviving spouse, who is entitled under intestate succession to the property of a decedent who died wholly or partially intestate.

(19) Interested person includes heirs, devisees, children, spouses, creditors and any others having a property right or claim against the estate of a decedent that may be affected by the proceeding. It also includes fiduciaries representing interested persons.

(20) Intestate means one who dies without leaving a valid will, or the circumstance of dying without leaving a valid will, effectively disposing of all the estate.

(21) Intestate succession means succession to property of a decedent who dies intestate or partially intestate.

(22) Issue includes adopted children and their issue and, when used to refer to persons who take by intestate succession, includes all lineal descendants, except those who are the lineal descendants of living lineal descendants.

(23) Net estate means the real and personal property of a decedent, except property used for the support of the surviving spouse and children and for the payment of expenses of administration, funeral expenses, claims and taxes.

(24) Net intestate estate means any part of the net estate of a decedent not effectively disposed of by the will.

(25) Personal property includes all property other than real property.

(26) Personal representative includes executor, administrator, administrator with will annexed and administrator de bonis non, but does not include special administrator.

(27) Property includes both real and personal property.

(28) Real property includes all legal and equitable interests in land, in fee and for life.

(29) Settlement includes, as to the estate of a decedent, the full process of administration, distribution and closing.

(30) Specific devise means a devise of a specific thing or specified part of the estate of a testator that is so described as to be capable of identification. It is a gift of a part of the estate identified and differentiated from all other parts.

(31) Will includes codicil; it also includes a testamentary instrument that merely appoints an executor or that merely revokes or revives another will. [1969 c.591 §1]

111.010 [Repealed by 1969 c.591 §305]

111.015 Application of chapter 591, Oregon Laws 1969. Except as specifically provided otherwise in chapter 591, Oregon Laws 1969, on July 1, 1970:

(1) Chapter 591, Oregon Laws 1969, applies to wills of decedents dying thereon or thereafter, and a will executed before July 1, 1970, shall be considered lawfully executed if the application of ORS 112.255 would make it so, but the construction of a will executed before July 1, 1970, shall be governed by the law in effect on the date of execution unless a contrary intent is established by the will.

(2) The procedure prescribed by chapter 591, Oregon Laws 1969, applies to any proceedings commenced thereon or thereafter regardless of the time of the death of a decedent, and also as to any further procedure in proceedings then pending except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure prescribed by chapter 591, Oregon Laws 1969.

(3) A personal representative, guardian or conservator holding an appointment on that date shall continue to hold the appointment, but shall have only the powers conferred and be subject to the duties imposed by chapter 591, Oregon Laws 1969, with respect to any act occurring or done thereon or thereafter, other than acts pursuant to powers or duties validly conferred or imposed by a will executed before July 1, 1970.

(4) An act done before July 1, 1970, in any proceeding and any accrued right shall not be impaired by chapter 591, Oregon Laws 1969. When a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1970, those provisions shall remain in force with respect to that right. [1969 c.591 §303]

111.020 [Repealed by 1969 c.591 §305]

111.025 Oregon Tax Court jurisdiction. For purposes of ORS chapters 111 to 116, the Oregon Tax Court is not a court having probate jurisdiction and is limited to the trial of appeals on inheritance tax matters. [1971 c.567 §3; 1997 c.99 §25]

111.030 [Repealed by 1969 c.591 §305]

111.040 [Repealed by 1969 c.591 §305]

111.050 [Repealed by 1969 c.591 §305]

PROBATE COURTS AND COMMISSIONERS

111.055 Transfer of probate jurisdiction. (1) All probate jurisdiction, authority, powers, functions and duties of the county courts and the judges thereof are transferred to the circuit courts and the judges thereof in all counties except Gilliam, Grant, Harney, Malheur, Sherman and Wheeler Counties.

(2) All probate jurisdiction, authority, powers, functions and duties of the circuit courts and the judges thereof are transferred to the county courts and the judges thereof in Gilliam, Grant, Harney, Malheur, Sherman and Wheeler Counties. [1969 c.591 §2; 1995 c.658 §71]

111.060 [Repealed by 1969 c.591 §305]

111.065 [1969 c.591 §3; 1979 c.683 §34; repealed by 1983 c.740 §12]

111.070 [Repealed by 1969 c.591 §305]

111.075 Probate jurisdiction vested. Jurisdiction of all probate matters, causes and proceedings is vested in the county courts of Gilliam, Grant, Harney, Malheur, Sherman and Wheeler Counties and in the circuit court for each other county and as provided in ORS 111.115. [1969 c.591 §4]

111.085 Probate jurisdiction described. The jurisdiction of the probate court includes, but is not limited to:

(1) Appointment and qualification of personal representatives.

(2) Probate and contest of wills.

(3) Determination of heirship.

(4) Determination of title to and rights in property claimed by or against personal representatives, guardians and conservators.

(5) Administration, settlement and distribution of estates of decedents.

(6) Construction of wills, whether incident to the administration or distribution of an estate or as a separate proceeding.

(7) Guardianships and conservatorships, including the appointment and qualification of guardians and conservators and the administration, settlement and closing of guardianships and conservatorships.

(8) Supervision and disciplining of personal representatives, guardians and conservators.

(9) Appointment of a successor testamentary trustee where the vacancy occurs prior to, or during the pendency of, the probate proceeding. [1969 c.591 §5; 1973 c.177 §1]

111.095 Powers of probate court. (1) The general legal and equitable powers of a circuit court are applicable to effectuate the jurisdiction of a probate court, punish contempts and carry out its determinations, orders and judgments as a court of record with general jurisdiction, and the same validity, finality and presumption of regularity shall be accorded to its determinations, orders and judgments, including determinations of its own jurisdiction, as to those of a court of record with general jurisdiction.

(2) A probate court has full, legal and equitable powers to make declaratory judgments, as provided in ORS 28.010 to 28.160, in all matters involved in the administration of an estate, including those pertaining to the title of real property, the determination of heirship and the distribution of the estate. [1969 c.591 §6; 1979 c.284 §102]

111.105 Appeals from probate court; reexamination of issues. (1) Except as otherwise provided in this section, no issue determined in a probate court shall be tried again on appeal or otherwise reexamined in a manner other than those appropriate to issues determined by a court of record with general jurisdiction.

(2) Appeals from a circuit court sitting in probate shall be taken to the Court of Appeals in the manner provided by law for appeals from the circuit court.

(3) Appeals from a county court sitting in probate shall be taken to the circuit court and Court of Appeals in the manner provided by ORS 5.120. [1969 c.591 §7; 1979 c.284 §103]

111.110 [Repealed by 1969 c.591 §305]

111.115 Transfer of estate proceeding from county court to circuit court. (1) An estate proceeding, including all probate matters, causes and proceedings pertaining thereto, may be transferred at any time from a county court sitting in probate to the circuit court for the county by order of the county court.

(2) An estate proceeding, including all probate matters, causes and proceedings pertaining thereto, commenced in a county court sitting in probate and in which the county judge is a party or directly interested shall be transferred from the county court to the circuit court for the county by order of the county court.

(3) Upon transfer of an estate proceeding from a county court to the circuit court under this section, the county clerk shall certify and cause to be filed in the records of the circuit court all original papers and proceedings pertaining to the estate proceeding, and thereafter jurisdiction of all probate matters, causes and proceedings pertaining to the estate proceeding is vested in the circuit court as if that jurisdiction had been originally and exclusively vested in the circuit court. [1969 c.591 §8]

111.120 [Repealed by 1969 c.591 §305]

111.130 [Repealed by 1969 c.591 §305]

111.140 [Repealed by 1969 c.591 §305]

111.150 [Repealed by 1969 c.591 §305]

111.160 [Repealed by 1969 c.591 §305]

111.165 [1969 c.591 §9; repealed by 1995 c.658 §127]

111.170 [Repealed by 1969 c.591 §305]

111.175 Appointment of probate commissioner. The court may appoint the clerk of the probate court or some other suitable person at the county seat to act as probate commissioner within the county. If the clerk of the probate court is appointed probate commissioner, the deputy of the clerk has the power to perform any act as probate commissioner that the clerk has, and the clerk is responsible for conduct of the deputy so acting. [1969 c.591 §10]

111.185 Powers of probate commissioner. (1) A probate commissioner may act upon uncontested petitions for appointment of special administrators, for probate of wills and for appointment of personal representatives, guardians and conservators, to the extent authorized by rule of the court. Pursuant thereto the probate commissioner may make and enter orders on behalf of the court admitting wills to probate and appointing and setting the amount of the bonds of special administrators, personal representatives, guardians and conservators, subject to the orders of the probate commissioner being set aside or modified by the judge of the court within 30 days after the date an order is entered.

(2) Any matter presented to the probate commissioner may be referred by the probate commissioner to the judge.

(3) Unless set aside or modified by the judge, the orders of the probate commissioner have the same effect as if made by the judge. [1969 c.591 §11]

PROBATE PROCEDURE GENERALLY

111.205 Pleadings and mode of procedure. No particular pleadings or forms thereof are required in the exercise of jurisdiction of probate courts. The mode of procedure in the exercise of jurisdiction is in the nature of an action not triable by right to a jury except as otherwise provided by statute. The proceedings shall be in writing and upon the petition of a party in interest or the order of the court. All petitions, reports and accounts shall be verified by at least one of the persons making them or by the attorney for the person, or in case of a corporation by its agent. The court exercises its powers by means of:

(1) A petition of a party in interest.

(2) A notice to a party.

(3) A subpoena to a witness.

(4) Orders and judgments.

(5) An execution or warrant to enforce its orders and judgments. [1969 c.591 §12; 1979 c.284 §104]

111.210 [Repealed by 1969 c.591 §305]

111.212 [1953 c.650 §2; repealed by 1969 c.591 §305]

111.215 Notice; method and time of giving. (1) Except as otherwise specifically provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117, whenever notice is required to be given of a hearing on any petition or other matter upon which an order is sought, the petitioner or other person filing the matter shall cause notice of the date, time and place of the hearing to be given to each person interested in the subject of the hearing or to the attorney of the person, if the person has appeared by attorney or requested that notice be sent to the attorney of the person, in any one or more of the following ways and within the following times:

(a) By mailing a copy thereof addressed to the person or the attorney of the person at least 14 days before the date set for the hearing.

(b) By delivering a copy thereof to the person personally or to the attorney of the person at least five days before the date set for the hearing.

(c) If the address of any person is not known or cannot be ascertained with reasonable diligence, by publishing a copy thereof once in each of three consecutive weeks in a newspaper of general circulation in the county where the hearing is to be held, the last publication of which shall be at least 10 days before the date set for the hearing.

(2) Upon good cause shown the court may change the requirements as to the method or time of giving notice for any hearing.

(3) Proof of the giving of notice must be made at or before the hearing and filed in the proceeding. Proof shall be by an admission of service, a return receipt from the postal authorities or an affidavit or certificate of the person giving notice or the publisher, or one of the employees of the publisher, of the newspaper publishing the notice. [1969 c.591 §13]

111.220 [Repealed by 1957 c.411 §7]

111.225 Waiver of notice. When any notice or information is required to be given under ORS chapters 111, 112, 113, 114, 115, 116 and 117, a guardian, a guardian ad litem, a conservator or a person who is neither incompetent nor a minor may waive notice by a writing signed by the guardian, guardian at litem, conservator or person or the attorney of the guardian, guardian ad litem, conservator or person and filed in the proceeding, or by the appearance of the guardian, guardian ad litem, conservator or person at the hearing. [1969 c.591 §14; 1973 c.506 §5]

111.230 [Repealed by 1957 c.411 §7]

111.231 [1957 c.411 §3; repealed by 1969 c.591 §305]

111.235 Filing objections to petition. Any interested person, on or before the date set for a hearing, may file written objections to a petition previously filed. [1969 c.591 §15]

111.240 [Repealed by 1957 c.411 §7]

111.245 Proof of documents; certification. (1) Proof of documents pursuant to ORS chapters 111, 112, 113, 114, 115, 116 and 117 may be made as follows:

(a) Of a will, by a certified copy thereof.

(b) That a will has been probated or established in a foreign jurisdiction, by a certified copy of the order admitting the will to probate or evidencing its establishment.

(c) Of letters testamentary or of administration, by a certified copy thereof. The certification may include a statement that the letters have not been revoked.

(2) A document or order filed or entered in a foreign jurisdiction may be proved by a copy thereof, certified by a clerk of the court in which the document or order was filed or entered or by any other official having legal custody of the original document or order. [1969 c.591 §16]

111.255 Translation of documents. If a document or part thereof is not in the English language, a translation certified by the translator to be accurate may be attached thereto and shall be regarded as sufficient evidence of the contents of the document, unless objection is made thereto. In the absence of objection, if any person relies in good faith on the accuracy of the translation the person shall not be prejudiced thereafter because of its inaccuracy. [1969 c.591 §17]

111.265 Stenographic record. The judge of the court may, on the motion of the judge or on the request of an interested person, direct the reporter of the court to attend any hearing and make a stenographic record of the same. [1969 c.591 §18]

111.275 Limited judgments. (1) The court in a probate proceeding under ORS chapters 111, 112, 113, 114, 115, 116 and 117 may enter a limited judgment only for the following decisions of the court:

(a) A decision on a petition for appointment or removal of a personal representative.

(b) A decision in a will contest filed in the probate proceeding.

(c) A decision on an objection to an accounting.

(d) A decision on a request made in the proceeding for a declaratory judgment under ORS 111.095.

(e) Such decisions of the court as may be specified by rules or orders of the Chief Justice of the Supreme Court under ORS 18.028.

(2) A court may enter a limited judgment under this section only if the court determines that there is no just reason for delay. The judgment document need not reflect the courts determination that there is no just reason for delay. [2005 c.568 §33]

_______________



Chapter 112

Chapter 112 Â Intestate Succession and Wills

2005 EDITION

INTESTATE SUCCESSION AND WILLS

PROBATE LAW

INTESTATE SUCCESSION

112.015Â Â Â Â  Net intestate estate

112.025Â Â Â Â  Share of surviving spouse if decedent leaves issue

112.035Â Â Â Â  Share of surviving spouse if decedent leaves no issue

112.045Â Â Â Â  Share of others than surviving spouse

112.047Â Â Â Â  Forfeiture of parentÂs share by reason of desertion or neglect

112.049Â Â Â Â  Petition for forfeiture of parentÂs share

112.055Â Â Â Â  Escheat

112.058Â Â Â Â  Preferences and presumptions in escheat proceedings

112.065Â Â Â Â  Representation defined

112.075Â Â Â Â  Time of determining relationships; afterborn heirs

112.095Â Â Â Â  Persons of the half blood

112.105Â Â Â Â  Succession where parents not married

112.115Â Â Â Â  Persons related to decedent through two lines

ADVANCEMENTS

112.135Â Â Â Â  When gift is an advancement

112.145Â Â Â Â  Effect of advancement on distribution

112.155Â Â Â Â  Death of advancee before decedent

STATUS OF ADOPTED PERSONS

112.175Â Â Â Â  Adopted persons

112.185Â Â Â Â  Effect of more than one adoption

112.195Â Â Â Â  References in wills, deeds and other instruments to accord with law of intestate succession

WILLS

112.225Â Â Â Â  Who may make a will

112.227Â Â Â Â  Intention of testator expressed in will as controlling

112.230Â Â Â Â  Local law of state selected by testator controlling unless against public policy

112.232Â Â Â Â  Uniform International Wills Act

112.235Â Â Â Â  Execution of a will

112.245Â Â Â Â  Witness as beneficiary

112.255Â Â Â Â  Validity of execution of a will

112.265Â Â Â Â  Testamentary additions to trusts

112.270Â Â Â Â  Procedure to establish contract to make will or devise or not to revoke will or devise

112.272Â Â Â Â  In terrorem clauses valid and enforceable; exceptions

112.275Â Â Â Â  Manner of revocation or alteration exclusive

112.285Â Â Â Â  Express revocation or alteration

112.295Â Â Â Â  Revival of revoked or invalid will

112.305Â Â Â Â  Revocation by marriage

112.315Â Â Â Â  Revocation by divorce or annulment

112.325Â Â Â Â  Contract of sale of property devised not a revocation

112.335Â Â Â Â  Encumbrance or disposition of property after making will

112.345Â Â Â Â  Devise of life estate

112.355Â Â Â Â  Devise passes all interest of testator

112.365Â Â Â Â  Property acquired after making will

112.385Â Â Â Â  Nonademption of specific devises in certain cases

112.395Â Â Â Â  When estate passes to issue of devisee; anti-lapse; class gifts

112.400Â Â Â Â  Effect of failure of devise

112.405Â Â Â Â  Children born or adopted after execution of will; pretermitted children

112.410Â Â Â Â  Effect of general disposition or residuary clause on testatorÂs power of appointment

112.415Â Â Â Â  Persons not entitled to estate of testator

112.435Â Â Â Â  Disposition of wills deposited with county clerk

EFFECT OF HOMICIDE OR ABUSE ON INTESTATE SUCCESSION, WILLS, JOINT ASSETS, LIFE INSURANCE AND BENEFICIARY DESIGNATIONS

112.455Â Â Â Â  Definitions for ORS 112.455 to 112.555

112.457Â Â Â Â  Application to abuser

112.465Â Â Â Â  Slayer or abuser considered to predecease decedent

112.475Â Â Â Â  Jointly owned property

112.485Â Â Â Â  Property jointly owned with others

112.495Â Â Â Â  Reversions, vested remainders, contingent remainders and future interests

112.505Â Â Â Â  Property appointed; powers of revocation or appointment

112.515Â Â Â Â  Proceeds of insurance on life and other benefit plans of decedent

112.525Â Â Â Â  Proceeds of insurance on life of slayer or abuser

112.535Â Â Â Â  Payment by insurance company, financial institution, trustee or obligor; no additional liability

112.545Â Â Â Â  Rights of persons without notice dealing with slayer or abuser

112.555Â Â Â Â  Evidence of felonious and intentional killing; conviction as conclusive

UNIFORM SIMULTANEOUS DEATH ACT

112.570Â Â Â Â  Definitions for ORS 112.570 to 112.590

112.572Â Â Â Â  Requirement of survival

112.578Â Â Â Â  Construction of survivorship provisions in governing instruments

112.580Â Â Â Â  Co-owners with right of survivorship; requirement of survival

112.582Â Â Â Â  Evidence of death or status

112.586Â Â Â Â  Exceptions

112.588Â Â Â Â  Protection of payors and other third parties

112.590Â Â Â Â  Protection of bona fide purchasers; personal liability of recipient

DOWER AND CURTESY ABOLISHED

112.685Â Â Â Â  Dower and curtesy abolished

112.695Â Â Â Â  Statute of limitation for recovery of dower or curtesy

UNIFORM DISPOSITION OF COMMUNITY PROPERTY RIGHTS AT DEATH ACT

112.705Â Â Â Â  Short title

112.715Â Â Â Â  Application to certain property

112.725Â Â Â Â  Rebuttable presumptions

112.735Â Â Â Â  One-half of property not subject to testamentary disposition or right to elect against will

112.745Â Â Â Â  Proceedings to perfect title

112.755Â Â Â Â  Who may institute proceedings

112.765Â Â Â Â  Rights of purchaser

112.775Â Â Â Â  Application and construction

DISPOSITION OF WILLS

112.800Â Â Â Â  Definition for ORS 112.800 to 112.830

112.805Â Â Â Â  Exclusive manner of disposing of wills; destroyed will not revoked

112.810Â Â Â Â  Duties of custodian of will

112.815Â Â Â Â  Conditions for disposal of will

112.820Â Â Â Â  Procedure for destruction of will; filing of affidavit; fee

112.825Â Â Â Â  Liability for destruction of will

112.830Â Â Â Â  Court may order delivery of will

112.010 [Amended by 1969 c.591 Â§69; renumbered 112.575]

INTESTATE SUCCESSION

Â Â Â Â Â  112.015 Net intestate estate. Any part of the net estate of a decedent not effectively disposed of by the will of the decedent shall pass as provided in ORS 112.025 to 112.055. [1969 c.591 Â§19]

Â Â Â Â Â  112.017 [1993 c.598 Â§4; 1995 c.235 Â§1; repealed by 1999 c.133 Â§1]

Â Â Â Â Â  112.020 [Amended by 1969 c.591 Â§70; renumbered 112.585]

Â Â Â Â Â  112.025 Share of surviving spouse if decedent leaves issue. If the decedent leaves a surviving spouse and issue, the intestate share of the surviving spouse is:

Â Â Â Â Â  (1) If there are surviving issue of the decedent all of whom are issue of the surviving spouse also, the entire net intestate estate.

Â Â Â Â Â  (2) If there are surviving issue of the decedent one or more of whom are not issue of the surviving spouse, one-half of the net intestate estate. [1969 c.591 Â§20; 1987 c.329 Â§1]

Â Â Â Â Â  112.030 [Amended by 1969 c.591 Â§71; renumbered 112.595]

Â Â Â Â Â  112.035 Share of surviving spouse if decedent leaves no issue. If the decedent leaves a surviving spouse and no issue, the surviving spouse shall have all of the net intestate estate. [1969 c.591 Â§21]

Â Â Â Â Â  112.040 [Amended by 1969 c.591 Â§73; renumbered 112.615]

Â Â Â Â Â  112.045 Share of others than surviving spouse. The part of the net intestate estate not passing to the surviving spouse shall pass:

Â Â Â Â Â  (1) To the issue of the decedent. If the issue are all of the same degree of kinship to the decedent, they shall take equally, but if of unequal degree, then those of more remote degrees take by representation.

Â Â Â Â Â  (2) If there is no surviving issue, to the surviving parents of the decedent.

Â Â Â Â Â  (3) If there is no surviving issue or parent, to the brothers and sisters of the decedent and the issue of any deceased brother or sister of the decedent by representation. If there is no surviving brother or sister, the issue of brothers and sisters take equally if they are all of the same degree of kinship to the decedent, but if of unequal degree, then those of more remote degrees take by representation.

Â Â Â Â Â  (4) If there is no surviving issue, parent or issue of a parent, to the grandparents of the decedent and the issue of any deceased grandparent of the decedent by representation. If there is no surviving grandparent, the issue of grandparents take equally if they are all of the same degree of kinship to the decedent, but if of unequal degree, then those of more remote degrees take by representation.

Â Â Â Â Â  (5) If, at the time of taking, surviving parents or grandparents of the decedent are married to each other, they shall take real property as tenants by the entirety and personal property as joint owners with the right of survivorship. [1969 c.591 Â§22]

Â Â Â Â Â  112.047 Forfeiture of parentÂs share by reason of desertion or neglect. (1) Property that would pass by intestate succession under ORS 112.045 from the estate of a decedent to a parent of the decedent shall pass and be vested as if the parent had predeceased the decedent if the decedent was an adult when the decedent died and:

Â Â Â Â Â  (a) The parent of the decedent willfully deserted the decedent for the 10-year period immediately preceding the date on which the decedent became an adult; or

Â Â Â Â Â  (b) The parent neglected without just and sufficient cause to provide proper care and maintenance for the decedent for the 10-year period immediately preceding the date on which the decedent became an adult.

Â Â Â Â Â  (2) Property that would pass by intestate succession under ORS 112.045 from the estate of a decedent to a parent of the decedent shall pass and be vested as if the parent had predeceased the decedent if the decedent was a minor when the decedent died and:

Â Â Â Â Â  (a) The parent of the decedent willfully deserted the decedent for the life of the decedent or for the 10-year period immediately preceding the date on which the decedent died; or

Â Â Â Â Â  (b) The parent neglected without just and sufficient cause to provide proper care and maintenance for the decedent for the life of the decedent or for the 10-year period immediately preceding the date on which the decedent died.

Â Â Â Â Â  (3) For the purposes of subsections (1) and (2) of this section, the court may disregard incidental visitations, communications and contributions in determining whether a parent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent.

Â Â Â Â Â  (4) For the purposes of subsections (1) and (2) of this section, in determining whether the parent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent, the court may consider whether a custodial parent or other custodian attempted, without good cause, to prevent or to impede contact between the decedent and the parent whose intestate share would be forfeited under this section.

Â Â Â Â Â  (5) The intestate share of a parent of a decedent may be forfeited under this section only pursuant to an order of the court entered after the filing of a petition under ORS 112.049. A petition filed under ORS 113.035 may not request the forfeiture of the intestate share of a parent of a decedent under this section. [2005 c.741 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 741, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Section 2 of this 2005 Act [112.047] and the amendments to ORS 113.035 and 113.145 by sections 4 and 5 of this 2005 Act apply only to the estates of persons who die on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.741 Â§6]

Â Â Â Â Â  112.049 Petition for forfeiture of parentÂs share. (1) A petition may be filed in probate proceedings to assert that the intestate share of a parent of a decedent is subject to forfeiture under ORS 112.047. A petition may be filed under this section only by a person who would be benefited by a forfeiture of the parentÂs share.

Â Â Â Â Â  (2) A petition under this section must be filed not later than:

Â Â Â Â Â  (a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

Â Â Â Â Â  (b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named as an interested person in the petition for appointment of a personal representative.

Â Â Â Â Â  (3) The petitioner has the burden of proving the facts alleged in a petition filed under this section by clear and convincing evidence. [2005 c.741 Â§3]

Â Â Â Â Â  Note: See note under 112.047.

Â Â Â Â Â  112.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  112.055 Escheat. (1) If no person takes under ORS 112.025 to 112.045, the net intestate estate escheats to the State of Oregon.

Â Â Â Â Â  (2) If a devisee or a person entitled to take under ORS 112.025 to 112.045 is not identified or found, the share of that person escheats to the State of Oregon.

Â Â Â Â Â  (3) If a devisee or a person entitled to take under ORS 112.025 to 112.045 is not identified or found:

Â Â Â Â Â  (a) The Department of State Lands has the same preference as the missing devisee or person for the purpose of appointment as personal representative under ORS 113.085;

Â Â Â Â Â  (b) Title to property of the decedent that would vest in the missing devisee or person under ORS 114.215 vests in the Department of State Lands; and

Â Â Â Â Â  (c) The Department of State Lands has all of the rights of the missing devisee or person for the purposes of ORS chapters 111, 112, 113, 114, 115, 116 and 117, including but not limited to the following:

Â Â Â Â Â  (A) The right to contest any will of the decedent under ORS 113.075; and

Â Â Â Â Â  (B) The right to information under ORS 113.145. [1969 c.591 Â§23; 2003 c.395 Â§2]

Â Â Â Â Â  112.058 Preferences and presumptions in escheat proceedings. (1) In any proceeding to determine the escheat share of the estate of a decedent whose estate is wholly or partially subject to probate in this state:

Â Â Â Â Â  (a) No preference shall be given to any person over escheat; and

Â Â Â Â Â  (b) After diligent search and inquiry appropriate to the circumstances, the following presumptions apply in a proceeding to determine whether a missing person has died:

Â Â Â Â Â  (A) A missing person whose death cannot be proved by other means lives to 100 years of age.

Â Â Â Â Â  (B) A missing person who was exposed to a specific peril at the time the person became missing has died if it is reasonable to expect from the nature of the peril that proof of death would be impractical.

Â Â Â Â Â  (C) A missing person whose absence is unexplained has died if the character and habits of the person are inconsistent with a voluntary absence for the time that the person has been missing.

Â Â Â Â Â  (D) A missing person known to have been alive who has not been seen or heard from for seven years has died if the person has been absent from the personÂs usual residence, the absence is unexplained, there are other persons who would have been likely to have heard from the missing person during that period were the missing person alive, and those other persons have not heard from the missing person.

Â Â Â Â Â  (2) In any proceeding described by subsection (1) of this section, a missing person who is presumed to be dead is also presumed to have had two children in addition to any known issue of the person unless the presumption of death arises by reason of the application of subsection (1)(b)(B) or (C) of this section. [2003 c.395 Â§4]

Â Â Â Â Â  112.060 [Amended by 1969 c.591 Â§74; renumbered 112.625]

Â Â Â Â Â  112.065 Representation defined. ÂRepresentationÂ means the method of determining the passing of the net intestate estate when the distributees are of unequal degrees of kinship to the decedent. It is accomplished as follows: The estate shall be divided into as many shares as there are surviving heirs of the nearest degree of kinship and deceased persons of the same degree who left issue who survive the decedent, each surviving heir of the nearest degree receiving one share and the share of each deceased person of the same degree being divided among the issue of the deceased person in the same manner. [1969 c.591 Â§24]

Â Â Â Â Â  112.070 [Amended by 1969 c.591 Â§75; renumbered 112.635]

Â Â Â Â Â  112.075 Time of determining relationships; afterborn heirs. The relationships existing at the time of the death of the decedent govern the passing of the net intestate estate, but persons conceived before the death of the decedent and born alive thereafter inherit as though they were alive at the time of the death of the decedent. [1969 c.591 Â§25]

Â Â Â Â Â  112.080 [Amended by 1969 c.591 Â§76; renumbered 112.645]

Â Â Â Â Â  112.085 [1969 c.591 Â§26; 1973 c.506 Â§6; 1975 c.244 Â§1; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.095 Persons of the half blood. Persons of the half blood inherit the same share that they would inherit if they were of the whole blood. [1969 c.591 Â§27]

Â Â Â Â Â  112.105 Succession where parents not married. (1) For all purposes of intestate succession, full effect shall be given to all relationships as described in ORS 109.060, except as otherwise provided by law in case of adoption.

Â Â Â Â Â  (2) For all purposes of intestate succession and for those purposes only, before the relationship of father and child and other relationships dependent upon the establishment of paternity shall be given effect under subsection (1) of this section:

Â Â Â Â Â  (a) The paternity of the child shall have been established under ORS 109.070 during the lifetime of the child or;

Â Â Â Â Â  (b) The father shall have acknowledged himself to be the father in writing signed by him during the lifetime of the child. [1969 c.591 Â§28]

Â Â Â Â Â  112.115 Persons related to decedent through two lines. A person who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship which would entitle the person to the larger share. [1969 c.591 Â§29]

ADVANCEMENTS

Â Â Â Â Â  112.135 When gift is an advancement. If a person dies intestate as to all the estate of the person, property which the person gave in the lifetime of the person to an heir shall be treated as an advancement against the heirÂs share of the estate if declared in writing by the decedent or acknowledged in writing by the heir to be an advancement. For that purpose the property advanced shall be valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever occurs first. [1969 c.591 Â§30]

Â Â Â Â Â  112.145 Effect of advancement on distribution. (1) If the value of the advancement exceeds the heirÂs share of the estate, the heir shall be excluded from any further share of the estate, but the heir shall not be required to refund any part of the advancement. If the value of the advancement is less than the heirÂs share, the heir shall be entitled upon distribution of the estate to such additional amount as will give the heir the heirÂs share of the estate.

Â Â Â Â Â  (2) The property advanced is not a part of the estate, but for the purpose of determining the shares of the heirs the advancement shall be added to the estate, the sum then divided among the heirs and the advancement then deducted from the share of the heir to whom the advancement was made. [1969 c.591 Â§31]

Â Â Â Â Â  112.155 Death of advancee before decedent. If the recipient of the property advanced fails to survive the decedent, the amount of the advancement shall be taken into account in computing the share of the issue of the recipient, whether or not the issue take by representation. [1969 c.591 Â§32]

STATUS OF ADOPTED PERSONS

Â Â Â Â Â  112.175 Adopted persons. (1) An adopted person, the issue and kindred of the adopted person shall take by intestate succession from the adoptive parents, their issue and kindred, and the adoptive parents, their issue and kindred shall take by intestate succession from the adopted person, the issue and kindred of the adopted person, as though the adopted person were the natural child of the adoptive parents.

Â Â Â Â Â  (2) An adopted person shall cease to be treated as the child of the personÂs natural parents for all purposes of intestate succession by the adopted person, the issue and kindred of the adopted person and the natural parents, their issue and kindred, except:

Â Â Â Â Â  (a) If a natural parent of a person marries or remarries and the person is adopted by the stepparent, the adopted person shall continue also to be treated, for all purposes of intestate succession, as the child of the natural parent who is the spouse of the adoptive parent.

Â Â Â Â Â  (b) If a natural parent of a person dies, the other natural parent remarries and the person is adopted by the stepparent, the adopted person shall continue also to be treated, for all purposes of intestate succession by any person through the deceased natural parent, as the child of the deceased natural parent.

Â Â Â Â Â  (3) ORS chapters 111, 112, 113, 114, 115, 116 and 117 apply to adopted persons who were adopted in this state or elsewhere. [1969 c.591 Â§33]

Â Â Â Â Â  112.185 Effect of more than one adoption. For all purposes of intestate succession, a person who has been adopted more than once shall be treated as the child of the parents who have most recently adopted the person and, except as otherwise provided in this section, shall cease to be treated as the child of the previous adoptive parents. The person shall continue also to be treated as the child of a natural parent or previous adoptive parent only to the extent provided in ORS 112.175 (2), and for the purpose of applying that subsection with reference to a previous adoptive parent, Ânatural parentÂ in that subsection means the previous adoptive parent. [1969 c.591 Â§34]

Â Â Â Â Â  112.195 References in wills, deeds and other instruments to accord with law of intestate succession. Unless a contrary intent is established by the instrument, all references in a will, deed, trust instrument or other instrument to an individual or member of a class described generically in relation to a particular person as children, issue, grandchildren, descendants, heirs, heirs of the body, next of kin, distributees, grandparents, brothers, nephews or other relatives shall include any person who would be treated as so related for all purposes of intestate succession, except that an adopted person so included must have been adopted as a minor or after having been a member of the household of the adoptive parent while a minor. [1969 c.591 Â§35]

WILLS

Â Â Â Â Â  112.225 Who may make a will. Any person who is 18 years of age or older or who has been lawfully married, and who is of sound mind, may make a will. [1969 c.591 Â§36]

Â Â Â Â Â  112.227 Intention of testator expressed in will as controlling. The intention of a testator as expressed in the will of the testator controls the legal effect of the dispositions of the testator. The rules of construction expressed in this section, ORS 112.230 and 112.410 apply unless a contrary intention is indicated by the will. [1973 c.506 Â§10]

Â Â Â Â Â  112.230 Local law of state selected by testator controlling unless against public policy. The meaning and legal effect of a disposition in a will shall be determined by the local law of a particular state selected by the testator in the instrument of the testator unless the application of that law is contrary to the public policy of this state. [1973 c.506 Â§11]

Â Â Â Â Â  112.232 Uniform International Wills Act. (1) As used in this section:

Â Â Â Â Â  (a) ÂInternational willÂ means a will executed in conformity with subsections (2) to (5) of this section.

Â Â Â Â Â  (b) ÂAuthorized personÂ and Âperson authorized to act in connection with international willsÂ means a person who by subsection (9) of this section, or by the laws of the United States including members of the diplomatic and consular service of the United States designated by foreign service regulations, is empowered to supervise the execution of international wills.

Â Â Â Â Â  (2)(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of this section.

Â Â Â Â Â  (b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

Â Â Â Â Â  (c) This section does not apply to the form of testamentary dispositions made by two or more persons in one instrument.

Â Â Â Â Â  (3)(a) The will must be made in writing. It need not be written by the testator. It may be written in any language, by hand or by any other means.

Â Â Â Â Â  (b) The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is the will of the testator and that the testator knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

Â Â Â Â Â  (c) In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if the testator has previously signed it, shall acknowledge the signature.

Â Â Â Â Â  (d) If the testator is unable to sign, the absence of that signature does not affect the validity of the international will if the testator indicates the reason for inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testatorÂs name for the testator if the authorized person makes note of this on the will, but it is not required that any person sign the testatorÂs name for the testator.

Â Â Â Â Â  (e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

Â Â Â Â Â  (4)(a) The signatures must be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if the testator is unable to sign, by the person signing on behalf of the testator or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.

Â Â Â Â Â  (b) The date of the will must be the date of its signature by the authorized person. That date must be noted at the end of the will by the authorized person.

Â Â Â Â Â  (c) The authorized person shall ask the testator whether the testator wishes to make a declaration concerning the safekeeping of the will. If so and at the express request of the testator, the place where the testator intends to have the will kept must be mentioned in the certificate provided for in subsection (5) of this section.

Â Â Â Â Â  (d) A will executed in compliance with subsection (3) of this section is not invalid merely because it does not comply with this subsection.

Â Â Â Â Â  (5) The authorized person shall attach to the will a certificate to be signed by the authorized person establishing that the requirements of this section for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be substantially in the following form:

______________________________________________________________________________

CERTIFICATE

(Convention of October 26, 1973)

Â Â Â Â Â  1.Â Â  I, _________(name, address and

Â Â Â Â Â Â Â Â Â Â Â  capacity), a person authorized to act

Â Â Â Â Â  in connection with international wills,

2.Â Â  certify that on _________ (date)

Â Â Â Â Â  at _________ (place)

3.Â Â  (testator) _________(name, address,

Â Â Â Â Â  date and place of birth) in my presence

Â Â Â Â Â  and that of the witnesses

4.Â Â  (a) _________(name, address, date

Â Â Â Â Â  and place of birth)

Â Â Â Â Â  (b) _________(name, address, date

Â Â Â Â Â  and place of birth) has declared that

Â Â Â Â Â  the attached document is the will of

Â Â Â Â Â  the testator and that the testator

Â Â Â Â Â  knows the contents thereof.

5.Â Â  I furthermore certify that:

6.Â Â  (a)Â  in my presence and in that of the

Â Â Â Â Â  witnesses

Â Â Â Â Â  (1)Â  the testator has signed

Â Â Â Â Â  the will or has acknowledged

Â Â Â Â Â  the testatorÂs signature

Â Â Â Â Â  previously affixed.

Â Â Â Â Â  *(2) following a declaration

Â Â Â Â Â  Â of the testator stating that

Â Â Â Â Â  Â the testator was unable to

Â Â Â Â Â  Â sign the will for the following

Â Â Â Â Â  Â reason____________,

Â Â Â Â Â  Â I have mentioned this declar-

Â Â Â Â Â  Â ation on the will, *and the

Â Â Â Â Â  Â signature has been affixed by

Â Â Â Â Â  Â _________ (name and address)

7.Â Â  (b)Â  the witnesses and I have signed

Â Â Â Â Â  the will;

8.Â Â  *(c) each page of the will has been

Â Â Â Â Â  signed by ________

Â Â Â Â Â  and numbered;

9.Â Â  (d) I have satisfied myself as to

Â Â Â Â Â  the identity of the testator and

Â Â Â Â Â  of the witnesses as designated above;

10. (e) the witnesses met the conditions

Â Â Â Â Â  requisite to act as such according

Â Â Â Â Â  to the law under which I am acting;

11. *(f) the testator has requested me

Â Â Â Â Â  to include the following statement

Â Â Â Â Â  concerning the safekeeping of

Â Â Â Â Â  the will: _______________

12. PLACE OF EXECUTION

13. DATE

14. SIGNATURE and, if necessary, SEAL

Â Â Â Â Â  *to be completed if appropriate

______________________________________________________________________________

Â Â Â Â Â  (6) In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this section. The absence or irregularity of a certificate does not affect the formal validity of a will under this section.

Â Â Â Â Â  (7) An international will is subject to the ordinary rules of revocation of wills.

Â Â Â Â Â  (8) Subsections (1) to (7) of this section derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this section, regard shall be had to its international origin and to the need for uniformity in its interpretation.

Â Â Â Â Â  (9) Individuals who have been admitted to practice law before the courts of this state and are currently licensed so to do are authorized persons in relation to international wills.

Â Â Â Â Â  (10) This section may be referred to and cited as the Uniform International Wills Act. [1981 c.481 Â§2; 1993 c.98 Â§2]

Â Â Â Â Â  112.235 Execution of a will. A will shall be in writing and shall be executed with the following formalities:

Â Â Â Â Â  (1) The testator, in the presence of each of the witnesses, shall:

Â Â Â Â Â  (a) Sign the will; or

Â Â Â Â Â  (b) Direct one of the witnesses or some other person to sign thereon the name of the testator; or

Â Â Â Â Â  (c) Acknowledge the signature previously made on the will by the testator or at the testatorÂs direction.

Â Â Â Â Â  (2) Any person who signs the name of the testator as provided in subsection (1)(b) of this section shall sign the signerÂs own name on the will and write on the will that the signer signed the name of the testator at the direction of the testator.

Â Â Â Â Â  (3) At least two witnesses shall each:

Â Â Â Â Â  (a) See the testator sign the will; or

Â Â Â Â Â  (b) Hear the testator acknowledge the signature on the will; and

Â Â Â Â Â  (c) Attest the will by signing the witnessÂ name to it.

Â Â Â Â Â  (4) A will executed in compliance with the Uniform International Wills Act shall be deemed to have complied with the formalities of this section. [1969 c.591 Â§37; 1973 c.506 Â§7; 1981 c.481 Â§4]

Â Â Â Â Â  112.237 [1981 c.481 Â§3; repealed by 1993 c.98 Â§26]

Â Â Â Â Â  112.245 Witness as beneficiary. A will attested by an interested witness is not thereby invalidated. An interested witness is one to whom is devised a personal and beneficial interest in the estate. [1969 c.591 Â§38; 1973 c.506 Â§8]

Â Â Â Â Â  112.255 Validity of execution of a will. (1) A will is lawfully executed if it is in writing, signed by or at the direction of the testator and otherwise executed in accordance with the law of:

Â Â Â Â Â  (a) This state at the time of execution or at the time of death of the testator; or

Â Â Â Â Â  (b) The domicile of the testator at the time of execution or at the time of the testatorÂs death; or

Â Â Â Â Â  (c) The place of execution at the time of execution.

Â Â Â Â Â  (2) A will is lawfully executed if it complies with the Uniform International Wills Act. [1969 c.591 Â§39; 1981 c.481 Â§5]

Â Â Â Â Â  112.265 Testamentary additions to trusts. (1) A devise may be made by a will to the trustee or trustees of a trust, regardless of the existence, size or character of the corpus of the trust, if:

Â Â Â Â Â  (a) The trust is established or will be established by the testator, or by the testator and some other person or persons, or by some other person or persons;

Â Â Â Â Â  (b) The trust is identified in the testatorÂs will; and

Â Â Â Â Â  (c) The terms of the trust are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testatorÂs will, or in the valid last will of a person who has predeceased the testator.

Â Â Â Â Â  (2) The trust may be funded during the testatorÂs lifetime or upon the testatorÂs death by the testatorÂs devise to the trustee or trustees. The trust may be a funded or unfunded life insurance trust, although the trustor has reserved any or all of the rights of ownership of the insurance contracts.

Â Â Â Â Â  (3) The devise shall not be invalid because the trust:

Â Â Â Â Â  (a) Is amendable or revocable, or both; or

Â Â Â Â Â  (b) Was amended after the execution of the testatorÂs will or after the death of the testator.

Â Â Â Â Â  (4) Unless the testatorÂs will provides otherwise, the property so devised:

Â Â Â Â Â  (a) Shall not be considered to be held under a testamentary trust of the testator, but shall become a part of the trust to which it is given; and

Â Â Â Â Â  (b) Shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before or after the death of the testator, regardless of whether made before or after the execution of the testatorÂs will.

Â Â Â Â Â  (5) Unless the testatorÂs will provides otherwise, a revocation or termination of the trust before the death of the testator shall cause the devise to lapse.

Â Â Â Â Â  (6) This section shall not be construed as providing an exclusive method for making devises to the trustee or trustees of a trust established otherwise than by the will of the testator making the devise.

Â Â Â Â Â  (7) This section shall be so construed as to effectuate its general purpose to make uniform the law of those states that enact the same or similar provisions. [1969 c.591 Â§40; 1999 c.132 Â§1]

Â Â Â Â Â  112.270 Procedure to establish contract to make will or devise or not to revoke will or devise. (1) A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, executed after January 1, 1974, shall be established only by:

Â Â Â Â Â  (a) Provisions of a will stating material provisions of the contract;

Â Â Â Â Â  (b) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

Â Â Â Â Â  (c) A writing signed by the decedent evidencing the contract.

Â Â Â Â Â  (2) The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills. [1973 c.506 Â§13]

Â Â Â Â Â  112.272 In terrorem clauses valid and enforceable; exceptions. (1) Except as provided in this section, an in terrorem clause in a will is valid and enforceable. If a devisee contests a will that contains an in terrorem clause that applies to the devisee, the court shall enforce the clause against the devisee even though the devisee establishes that there was probable cause for the contest.

Â Â Â Â Â  (2) The court shall not enforce an in terrorem clause if the devisee contesting the will establishes that the devisee has probable cause to believe that the will is a forgery or that the will has been revoked.

Â Â Â Â Â  (3) The court shall not enforce an in terrorem clause if the contest is brought by a fiduciary acting on behalf of a protected person under the provisions of ORS chapter 125, a guardian ad litem appointed for a minor, or a guardian ad litem appointed for an incapacitated or financially incapable person.

Â Â Â Â Â  (4) For the purposes of this section, Âin terrorem clauseÂ means a provision in a will that reduces or eliminates a devise to a devisee if the devisee contests the will. [1997 c.151 Â§2]

Â Â Â Â Â  112.275 Manner of revocation or alteration exclusive. A will may be revoked or altered only as provided in ORS 112.285 to 112.315. [1969 c.591 Â§41]

Â Â Â Â Â  112.285 Express revocation or alteration. (1) A will may be revoked or altered by another will.

Â Â Â Â Â  (2) A will may be revoked by being burned, torn, canceled, obliterated or destroyed, with the intent and purpose of the testator of revoking the will, by the testator, or by another person at the direction of the testator and in the presence of the testator. The injury or destruction by a person other than the testator at the direction and in the presence of the testator shall be proved by at least two witnesses. [1969 c.591 Â§42]

Â Â Â Â Â  112.295 Revival of revoked or invalid will. If a will or a part thereof has been revoked or is invalid, it can be revived only by a re-execution of the will or by the execution of another will in which the revoked or invalid will or part thereof is incorporated by reference. [1969 c.591 Â§43]

Â Â Â Â Â  112.305 Revocation by marriage. A will is revoked by the subsequent marriage of the testator if the testator is survived by a spouse, unless:

Â Â Â Â Â  (1) The will evidences an intent that it not be revoked by the subsequent marriage or was drafted under circumstances establishing that it was in contemplation of the marriage; or

Â Â Â Â Â  (2) The testator and spouse entered into a written contract before the marriage that either makes provision for the spouse or provides that the spouse is to have no rights in the estate of the testator. [1969 c.591 Â§44]

Â Â Â Â Â  112.315 Revocation by divorce or annulment. Unless a will evidences a different intent of the testator, the divorce or annulment of the marriage of the testator after the execution of the will revokes all provisions in the will in favor of the former spouse of the testator and any provision therein naming the former spouse as executor, and the effect of the will is the same as though the former spouse did not survive the testator. [1969 c.591 Â§45]

Â Â Â Â Â  112.325 Contract of sale of property devised not a revocation. An executory contract of sale made by a testator to convey property devised in a will previously made, is not a revocation of the previous devise, either in law or equity; but the property shall pass by the devise, subject to the same remedies on the agreement, for specific performance or otherwise, against devisees as might be had against the heirs of the testator if the property had descended to them. [1969 c.591 Â§46]

Â Â Â Â Â  112.335 Encumbrance or disposition of property after making will. An encumbrance or disposition of property by a testator after the testator makes a will does not affect the operation of the will upon a remaining interest therein that is subject to the disposal of the testator at the time of the death of the testator. [1969 c.591 Â§47]

Â Â Â Â Â  112.345 Devise of life estate. A devise of property to any person for the term of the life of the person, and after the death of the person to the children or heirs of the person, vests an estate or interest for life only in the devisee and remainder in the children or heirs. [1969 c.591 Â§48]

Â Â Â Â Â  112.355 Devise passes all interest of testator. A devise of property passes all of the interest of the testator therein at the time of the death of the testator, unless the will evidences the intent of the testator to devise a lesser interest. [1969 c.591 Â§49]

Â Â Â Â Â  112.365 Property acquired after making will. Any property acquired by the testator after the making of a will passes thereby, and in like manner as if title thereto were vested in the testator at the time of making the will, unless the intent expressed in the will is clear and explicit to the contrary. [1969 c.591 Â§50]

Â Â Â Â Â  112.375 [1969 c.591 Â§51; repealed by 1973 c.506 Â§46]

Â Â Â Â Â  112.385 Nonademption of specific devises in certain cases. (1) In the situations and under the circumstances provided in and governed by this section, specific devises will not fail or be extinguished by the destruction, damage, sale, condemnation or change in form of the property specifically devised. This section is inapplicable if the intent that the devise fail under the particular circumstances appears in the will or if the testator during the lifetime of the testator gives property to the specific devisee with the intent of satisfying the specific devise.

Â Â Â Â Â  (2) Whenever the subject of a specific devise is property only part of which is destroyed, damaged, sold or condemned, the specific devise of any remaining interest in the property owned by the testator at the time of death is not affected by this section; but this section applies to the part which would have been adeemed under the common law by the destruction, damage, sale or condemnation.

Â Â Â Â Â  (3) If insured property that is the subject of a specific devise is destroyed or damaged, the specific devisee has the right to receive, reduced by any amount expended or incurred by the testator in restoration or repair of the property:

Â Â Â Â Â  (a) Any insurance proceeds paid to the personal representative after the death of the testator, with the incidents of the specific devise; and

Â Â Â Â Â  (b) A general pecuniary legacy equivalent to any insurance proceeds paid to the testator within six months before the death of the testator.

Â Â Â Â Â  (4) If property that is the subject of a specific devise is sold by the testator, the specific devisee has the right to receive:

Â Â Â Â Â  (a) Any balance of the purchase price unpaid at the time of the death of the testator, including any security interest in the property and interest accruing before the death, if part of the estate, with the incidents of the specific devise; and

Â Â Â Â Â  (b) A general pecuniary legacy equivalent to the amount of the purchase price paid to the testator within six months before the death of the testator. Acceptance of a promissory note of the purchaser or a third party is not considered payment, but payment on the note is payment on the purchase price. Sale by an agent of the testator or by a trustee under a revocable living trust created by the testator, the principal of which is to be paid to the personal representative or estate of the testator on the death of the testator, is a sale by the testator for purposes of this section.

Â Â Â Â Â  (5) If property that is the subject of a specific devise is taken by condemnation before the death of the testator, the specific devisee has the right to receive:

Â Â Â Â Â  (a) Any amount of the condemnation award unpaid at the time of the death, with the incidents of the specific devise; and

Â Â Â Â Â  (b) A general pecuniary legacy equivalent to the amount of an award paid to the testator within six months before the death of the testator. In the event of an appeal in a condemnation proceeding, the award, for purposes of this section, is limited to the amount established on the appeal.

Â Â Â Â Â  (6) If property that is the subject of a specific devise is sold by a conservator of the testator, or insurance proceeds or a condemnation award are paid to a conservator of the testator, the specific devisee has the right to receive a general pecuniary legacy equivalent to the proceeds of the sale, the insurance proceeds or the condemnation award, reduced by any amount expended or incurred in restoration or repair of the property. This subsection does not apply if the testator, after the sale, receipt of insurance proceeds or award, is adjudicated competent and survives such adjudication by six months.

Â Â Â Â Â  (7) If securities are specifically devised, and after the execution of the will other securities in the same or another entity are distributed to the testator by reason of ownership of the specifically devised securities and as a result of a partial liquidation, stock dividend, stock split, merger, consolidation, reorganization, recapitalization, redemption, exchange or any other similar transaction, and if the other securities are part of the estate of the testator at death, the specific devise is considered to include the additional or substituted securities. Distributions prior to death with respect to a specifically devised security not provided for in this subsection are not part of the specific devise. As used in this subsection, ÂsecuritiesÂ means the same as defined in ORS 59.015.

Â Â Â Â Â  (8) The amount a specific devisee receives as provided in this section is reduced by any expenses of the sale or of collection of proceeds of insurance, sale or condemnation award and by any amount by which the income tax of the decedent or the estate of the decedent is increased by reason of items provided for in this section. Expenses include legal fees paid or incurred. [1969 c.591 Â§52; 1973 c.506 Â§14; 1975 c.491 Â§6; 1995 c.664 Â§84]

Â Â Â Â Â  112.395 When estate passes to issue of devisee; anti-lapse; class gifts. When property is devised to any person who is related by blood or adoption to the testator and who dies before the testator leaving lineal descendants, the descendants take by representation the property the devisee would have taken if the devisee had survived the testator, unless otherwise provided in the will of the testator. Unless otherwise provided in the will of the testator, one who would have been a devisee under a class gift if the person had survived the testator is treated as a devisee for purposes of this section if death occurred after execution of the will. [1969 c.591 Â§53; 1973 c.506 Â§15]

Â Â Â Â Â  112.400 Effect of failure of devise. Except as provided in ORS 112.395:

Â Â Â Â Â  (1) If a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

Â Â Â Â Â  (2) If the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason, the share passes to the other residuary devisee or to other residuary devisees in proportion to their interests in the residue. [1973 c.506 Â§17]

Â Â Â Â Â  112.405 Children born or adopted after execution of will; pretermitted children. (1) As used in this section, Âpretermitted childÂ means a child of a testator who is born or adopted after the execution of the will of the testator, who is neither provided for in the will nor in any way mentioned in the will and who survives the testator.

Â Â Â Â Â  (2) If a testator has one or more children living when the testator executes a will and no provision is made in the will for any such living child, a pretermitted child shall not take a share of the estate of the testator disposed of by the will.

Â Â Â Â Â  (3) If a testator has one or more children living when the testator executes a will and provision is made in the will for one or more of such living children, a pretermitted child is entitled to share in the estate of the testator disposed of by the will as follows:

Â Â Â Â Â  (a) The pretermitted child may share only in the portion of the estate devised to the living children by the will.

Â Â Â Â Â  (b) The share of each pretermitted child shall be the total value of the portion of the estate devised to the living children by the will divided by the number of pretermitted children plus the number of living children for whom provision, other than nominal provision, is made in the will.

Â Â Â Â Â  (c) To the extent feasible, the interest of a pretermitted child in the estate shall be of the same character, whether equitable or legal, as the interest the testator gave to the living children by the will.

Â Â Â Â Â  (4) If a testator has no child living when the testator executes a will, a pretermitted child shall take a share of the estate as though the testator had died intestate.

Â Â Â Â Â  (5) A pretermitted child may recover the share of the estate to which the child is entitled, as provided in this section, either from the other children under subsection (3) of this section or from the testamentary beneficiaries under subsection (4) of this section, ratably, out of the portions of the estate passing to those persons under the will. In abating the interests of those beneficiaries, the character of the testamentary plan adopted by the testator shall be preserved so far as possible. [1969 c.591 Â§54]

Â Â Â Â Â  112.410 Effect of general disposition or residuary clause on testatorÂs power of appointment. A general residuary clause in a will or a will making general disposition of all of the testatorÂs property does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power. [1973 c.506 Â§12]

Â Â Â Â Â  112.415 Persons not entitled to estate of testator. Except as otherwise expressly provided by law, a person, including a child of the testator and a descendant of that child, shall not take or be entitled to take any portion of the estate of a testator disposed of by the will of the testator other than as provided in the will. [1969 c.591 Â§55]

Â Â Â Â Â  112.425 [1969 c.591 Â§56; repealed by 1989 c.770 Â§11]

Â Â Â Â Â  112.435 Disposition of wills deposited with county clerk. So far as the county clerk is able, the county clerk of each county shall deliver to the testator, or to the person to whom the will is to be delivered after the death of the testator, each will deposited in the office of the county clerk for safekeeping pursuant to ORS 114.410 (1965 Replacement Part). Any will the county clerk has been unable to so deliver before January 1, 2010, may be destroyed by the county clerk. [1969 c.591 Â§57]

EFFECT OF HOMICIDE OR ABUSE ON INTESTATE SUCCESSION, WILLS, JOINT ASSETS, LIFE INSURANCE AND BENEFICIARY DESIGNATIONS

Â Â Â Â Â  112.455 Definitions for ORS 112.455 to 112.555. As used in ORS 112.455 to 112.555:

Â Â Â Â Â  (1) ÂAbuserÂ means a person who is convicted of a felony by reason of conduct that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110.

Â Â Â Â Â  (2) ÂDecedentÂ means:

Â Â Â Â Â  (a) A person whose life is taken by a slayer; or

Â Â Â Â Â  (b) A person whose date of death is not later than five years after an abuser is convicted of a felony by reason of conduct against the person that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110.

Â Â Â Â Â  (3) ÂSlayerÂ means a person who, with felonious intent, takes or procures the taking of the life of a decedent. [1969 c.591 Â§58; 2005 c.270 Â§1]

Â Â Â Â Â  Note: Section 11, chapter 270, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 11. (1) Except as provided by subsection (2) of this section, the amendments to ORS 112.455, 112.465, 112.475, 112.485, 112.495, 112.505, 112.515, 112.525, 112.535 and 112.545 by sections 1 to 10 of this 2005 Act apply to all conduct that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110, whether occurring before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The amendments to ORS 112.455, 112.465, 112.475, 112.485, 112.495, 112.505, 112.515, 112.525, 112.535 and 112.545 by sections 1 to 10 of this 2005 Act do not apply to persons who die before the effective date of this 2005 Act. [2005 c.270 Â§11]

Â Â Â Â Â  112.457 Application to abuser. ORS 112.455 to 112.555 apply to an abuser only if the decedent dies within five years after the abuser is convicted of a felony by reason of conduct that constitutes physical abuse of the decedent, as described in ORS 124.105, or financial abuse of the decedent, as described in ORS 124.110. [2005 c.671 Â§7]

Â Â Â Â Â  112.465 Slayer or abuser considered to predecease decedent. (1) Property that would have passed by reason of the death of a decedent to a person who was a slayer or an abuser of the decedent, whether by intestate succession, by will or by trust, passes and vests as if the slayer or abuser had predeceased the decedent.

Â Â Â Â Â  (2) Property that would have passed by reason of the death of an heir or devisee of a decedent to a person who was the slayer or abuser of the decedent, whether by intestate succession, by will or by trust, passes and vests as if the slayer or abuser had predeceased the decedent unless the heir or devisee specifically provides otherwise in a will or other instrument executed after the death of the decedent. [1969 c.591 Â§59; 2005 c.270 Â§2; 2005 c.535 Â§1a]

Â Â Â Â Â  Note: Section 3, chapter 535, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 112.465 and 112.515 by sections 1a and 2a of this 2005 Act apply only to heirs or devisees who die on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.535 Â§3; 2005 c.535 Â§3a]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.475 Jointly owned property. If a slayer of a decedent and the decedent, or an abuser of a decedent and the decedent, owned property as tenants by the entirety or with a right of survivorship, upon the death of the decedent an undivided one-half interest remains in the slayer or abuser for the lifetime of the slayer or abuser and subject to that interest the property passes to and is vested in the heirs or devisees of the decedent other than the slayer or abuser. [1969 c.591 Â§60; 2005 c.270 Â§3]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.485 Property jointly owned with others. If a slayer of a decedent, the decedent and one or more other persons owned property with a right of survivorship, or if an abuser of a decedent, the decedent and one more other persons owned property with a right of survivorship, upon the death of the decedent the interest of the slayer or abuser remains as an undivided interest in the slayer or abuser for the lifetime of the slayer or abuser and subject to that interest the property passes to and is vested in the other surviving owner or owners. [1969 c.591 Â§61; 2005 c.270 Â§4]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.495 Reversions, vested remainders, contingent remainders and future interests. (1) Property in which a slayer of a decedent, or an abuser of a decedent, owns a reversion or vested remainder subject to an estate for the lifetime of the decedent passes to the heirs or devisees of the decedent for a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death. If the particular estate is owned by a third person for the lifetime of the decedent, the estate continues in the third person for a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death.

Â Â Â Â Â  (2) As to a contingent remainder or executory or other future interest owned by a slayer of a decedent or an abuser of a decedent that becomes vested in the slayer or abuser or increased in any way for the slayer or abuser upon the death of the decedent:

Â Â Â Â Â  (a) If the interest would not have increased or become vested if the slayer or abuser had predeceased the decedent, the slayer or abuser is considered to have predeceased the decedent; and

Â Â Â Â Â  (b) In any case, the interest shall not be so vested or increased during a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death. [1969 c.591 Â§62; 2005 c.270 Â§5]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.505 Property appointed; powers of revocation or appointment. (1) Property appointed by the will of the decedent to or for the benefit of a slayer of a decedent or an abuser of a decedent is distributed as if the slayer or abuser had predeceased the decedent.

Â Â Â Â Â  (2) Property owned either presently or in remainder by a slayer of a decedent or an abuser of a decedent, subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment, passes to and is vested in the heirs or devisees of the decedent other than the slayer or abuser. Property so owned by the slayer or abuser, subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons or to a class of persons, passes to the person or persons or in equal shares to the members of the class of persons to the exclusion of the slayer or abuser. [1969 c.591 Â§63; 2005 c.270 Â§6]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.515 Proceeds of insurance on life and other benefit plans of decedent. (1) Except as provided under subsection (2) of this section, proceeds payable under any of the following instruments to or for the benefit of a slayer of a decedent or an abuser of a decedent, as beneficiary or assignee of the decedent or as beneficiary or assignee of an heir or devisee of the decedent, must be paid to the secondary beneficiary or, if there is no secondary beneficiary, to the personal representative of the estate of the decedent or the decedentÂs heir or devisee:

Â Â Â Â Â  (a) A policy or certificate of insurance on the life of the decedent.

Â Â Â Â Â  (b) A certificate of membership in any benevolent association or organization on the life of the decedent.

Â Â Â Â Â  (c) Rights of the decedent as survivor of a joint life policy.

Â Â Â Â Â  (d) Proceeds under any pension, profit-sharing or other plan.

Â Â Â Â Â  (2) Proceeds payable under any of the instruments specified in subsection (1) of this section to or for the benefit of a slayer of a decedent or an abuser of a decedent as beneficiary or assignee of an heir or devisee of the decedent shall be paid to the slayer or abuser if the heir or devisee specifically provides for that payment by written instrument executed after the death of the decedent. [1969 c.591 Â§64; 2005 c.270 Â§7; 2005 c.535 Â§2a]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  Note: See first note under 112.465.

Â Â Â Â Â  112.525 Proceeds of insurance on life of slayer or abuser. If a decedent is beneficiary or assignee of any policy or certificate of insurance on the life of a slayer of the decedent or an abuser of the decedent, the proceeds shall be paid to the personal representative of the decedentÂs estate unless:

Â Â Â Â Â  (1) The policy or certificate names some person other than the slayer or abuser, or the personal representative of the slayer or abuser, as the secondary beneficiary.

Â Â Â Â Â  (2) The slayer or abuser, by naming a new beneficiary or assignee, performs an act which would have deprived the decedent of the interest of the decedent if the decedent had been living. [1969 c.591 Â§65; 2005 c.270 Â§8]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.535 Payment by insurance company, financial institution, trustee or obligor; no additional liability. Any insurance company making payment according to the terms of its policy, or any financial institution, trustee or other person performing an obligation to a slayer of a decedent or an abuser of a decedent is not subject to additional liability because of ORS 112.455 to 112.555 if the payment or performance is made without written notice by a claimant of a claim arising under those sections. Upon receipt of written notice the person to whom it is directed may withhold any disposition of the property pending determination of the duties of the person. [1969 c.591 Â§66; 1997 c.631 Â§403; 2005 c.270 Â§9]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.545 Rights of persons without notice dealing with slayer or abuser. ORS 112.455 to 112.555 do not affect the rights of any person who for value and without notice purchases or agrees to purchase property that a slayer of a decedent or an abuser of a decedent would have acquired except for ORS 112.455 to 112.555, but all proceeds received by the slayer or abuser from the sale shall be held by the slayer or abuser in trust for the persons entitled to the property as provided in ORS 112.455 to 112.555. The slayer or abuser is liable for any portion of the proceeds of the sale that the slayer or abuser spends and for the difference, if any, between the amount received from the sale and the actual value of the property. [1969 c.591 Â§67; 2005 c.270 Â§10]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.555 Evidence of felonious and intentional killing; conviction as conclusive. A final judgment of conviction of felonious and intentional killing is conclusive for purposes of ORS 112.455 to 112.555. In the absence of a conviction of felonious and intentional killing the court may determine by a preponderance of evidence whether the killing was felonious and intentional for purposes of ORS 112.455 to 112.555. [1969 c.591 Â§68; 1973 c.506 Â§18]

UNIFORM SIMULTANEOUS DEATH ACT

Â Â Â Â Â  112.570 Definitions for ORS 112.570 to 112.590. As used in ORS 112.570 to 112.590:

Â Â Â Â Â  (1) ÂCo-owners with right of survivorshipÂ means joint tenants, tenants by the entirety and any other co-owners of property or accounts that are held in a manner that entitles one or more of the owners to ownership of the whole of the property or account upon the death of one or more of the other owners.

Â Â Â Â Â  (2) ÂGoverning instrumentÂ means:

Â Â Â Â Â  (a) A deed;

Â Â Â Â Â  (b) A will;

Â Â Â Â Â  (c) A trust;

Â Â Â Â Â  (d) An insurance or annuity policy account with a payable-on-death designation;

Â Â Â Â Â  (e) A pension, profit-sharing, retirement or similar benefit plan;

Â Â Â Â Â  (f) An instrument creating or exercising a power of appointment or a power of attorney; or

Â Â Â Â Â  (g) Any other dispositive, appointive or nominative instrument of a type similar to those instruments specified in this subsection.

Â Â Â Â Â  (3) ÂPayorÂ means a trustee, insurer, employer, governmental agency, political subdivision or any other person authorized or obligated by law or by a governing instrument to make payments. [1999 c.131 Â§1]

Â Â Â Â Â  Note: 112.570 to 112.590 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 112 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  112.572 Requirement of survival. Except as provided in ORS 112.586, if the title to property, the devolution of property, the right to elect an interest in property or the right to exempt property depends upon whether a specified person survives the death of another person, the specified person shall be deemed to have died before the other person unless it is established by clear and convincing evidence that the specified person survived the other person by at least 120 hours. [1999 c.131 Â§2]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.575 [Formerly 112.010; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.578 Construction of survivorship provisions in governing instruments. Except as provided in ORS 112.586, if a governing instrument contains a provision the operation of which is conditioned on whether a specified person survives the death of another person or survives another event, the specified person shall be deemed to have died before the other person or before the other event unless it is established by clear and convincing evidence that the specified person survived the other person or event by at least 120 hours. [1999 c.131 Â§3]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.580 Co-owners with right of survivorship; requirement of survival. (1) Except as provided in ORS 112.586, if property is held by two co-owners with right of survivorship and both co-owners are deceased, one-half of the property passes as if one co-owner had survived the second co-owner by 120 hours or more, and one-half of the property passes as if the second co-owner had survived the first co-owner by 120 hours or more, unless it is established by clear and convincing evidence that one of two co-owners survived the other co-owner by at least 120 hours.

Â Â Â Â Â  (2) Except as provided in ORS 112.586, if property is held by more than two co-owners and it is not established by clear and convincing evidence that at least one of the owners survived the others by at least 120 hours, the property passes in the proportion that one bears to the whole number of co-owners. [1999 c.131 Â§4]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.582 Evidence of death or status. (1) For the purpose of establishing death under the survivorship rules established under ORS 112.570 to 112.590, death occurs when an individual has sustained irreversible cessation of circulatory and respiratory functions, or when there has been an irreversible cessation of all functions of the entire brain, including the brain stem. A determination of death must be made in accordance with accepted medical standards.

Â Â Â Â Â  (2)(a) For the purpose of establishing death under the survivorship rules established under ORS 112.570 to 112.590, a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death is alleged to have occurred is prima facie evidence of the identity of the decedent and of the fact, place, date and time of death.

Â Â Â Â Â  (b) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead or alive is prima facie evidence of the status of the person and of the dates, circumstances and places disclosed by the record or report.

Â Â Â Â Â  (3) In the absence of prima facie evidence of death under subsection (2) of this section, the facts surrounding a personÂs death may be established by clear and convincing evidence. Circumstantial evidence may be considered in determining whether a person has died and the circumstances of the death.

Â Â Â Â Â  (4) An individual whose death is not otherwise established under this section but who is absent for a continuous period of five years is presumed to be dead if the person has made no contact with another person during the five-year period and the absence of the person cannot be satisfactorily explained after diligent search or inquiry. A person presumed dead under this subsection is presumed to have died at the end of the five-year period unless it is proved by a preponderance of the evidence that death occurred at a different time.

Â Â Â Â Â  (5) In the absence of evidence contradicting a time of death specified in a document described in subsection (2) of this section, a document described in subsection (2) of this section that indicates a time of death 120 hours or more after the time of death of another person conclusively establishes that the person specified in the document survived the other person by at least 120 hours, without regard to the manner in which the time of death of the other person is determined. [1999 c.131 Â§5]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.585 [Formerly 112.020; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.586 Exceptions. (1) The survivorship rules established under ORS 112.570 to 112.590 do not apply in any situation in which application would result in escheat of an intestate estate to the state.

Â Â Â Â Â  (2) The survivorship rules established under ORS 112.570 to 112.590 do not apply if a governing instrument contains language that specifically addresses the possibility of simultaneous deaths or deaths in a common disaster, and the language of the instrument is controlling under the circumstances of the deaths.

Â Â Â Â Â  (3) The survivorship rules established under ORS 112.570 to 112.590 do not apply if a governing instrument expressly provides that a person is not required to survive the death of another person or to survive another event by any specified period.

Â Â Â Â Â  (4) The survivorship rules established under ORS 112.570 to 112.590 do not apply if the governing instrument expressly requires the person to survive the death of another person or to survive another event for a specified period of time other than provided under the survivorship rules established under ORS 112.570 to 112.590. If the governing instrument so provides, survival of the death of the other person or survival of the other event by at least the specified amount of time must be established by clear and convincing evidence.

Â Â Â Â Â  (5) The survivorship rules established under ORS 112.570 to 112.590 do not apply if application of those rules would cause a nonvested property interest or a power of appointment to be invalid under ORS 105.950 (1)(a), (2)(a) or (3)(a). In cases subject to this subsection, survival of the death of the other person or survival of the other event must still be established by clear and convincing evidence.

Â Â Â Â Â  (6) The survivorship rules established under ORS 112.570 to 112.590 do not apply in cases in which there are multiple governing instruments and application of the rules to the governing instruments would result in an unintended failure or duplication of a disposition. In cases subject to this subsection, survival of the death of the other person or survival of the other event must still be established by clear and convincing evidence. [1999 c.131 Â§6]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.588 Protection of payors and other third parties. (1) Unless a payor or other third party has received written notice of a claim under subsection (2) of this section, the payor or other third party is not liable for making a payment to, transferring property to, or conferring any other benefit on a person who appears to be entitled to the payment, property or benefit under a good faith reading of a governing instrument but who is not entitled to the payment, property or benefit by reason of the survivorship rules established under ORS 112.570 to 112.590. A payor or other third party is liable for a payment, property or other benefit conveyed after the payor or other third party receives written notice of a claim under subsection (2) of this section.

Â Â Â Â Â  (2) Written notice of a claim that a person is not entitled to payment, property or other benefit by reason of the survivorship rules established under ORS 112.570 to 112.590 must be:

Â Â Â Â Â  (a) Mailed to the main office or home of a payor or other third party by registered or certified mail, return receipt requested; or

Â Â Â Â Â  (b) Served upon the payor or other third party in the manner provided by ORCP 7 for service of summons in a civil action.

Â Â Â Â Â  (3) Upon receipt of written notice of a claim under subsection (2) of this section, a payor or other third party may deposit any money or property that is subject to the claim with any court conducting probate proceedings for one of the decedentsÂ estates. If probate proceedings have not been commenced, the money or property may be deposited with the court with probate jurisdiction in the county in which one of the decedents resided. The court shall hold the funds or property and shall determine the rights of all parties under the governing instrument. Deposits made with the court under this subsection discharge the payor or other third party from all claims for the value of amounts paid to or items of property deposited with the court. [1999 c.131 Â§7]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.590 Protection of bona fide purchasers; personal liability of recipient. (1) Unless the person has notice of the claim at the time the purchase, payment or delivery is made, a person who purchases property for value, or who receives payment, property or other benefit in full or partial satisfaction of a legally enforceable obligation, is not liable to another person with a claim to the payment, property or benefit by reason of the operation of the survivorship rules established under ORS 112.570 to 112.590 and need not return the payment, property or other benefit.

Â Â Â Â Â  (2) A person who receives payment, property, or other benefit to which the person is not entitled by reason of the survivorship rules established under ORS 112.570 to 112.590 must return the payment, property or other benefit if:

Â Â Â Â Â  (a) The person was aware of a claim to the payment, property or other benefit under the survivorship rules established under ORS 112.570 to 112.590 at the time the purchase, payment or delivery was made; or

Â Â Â Â Â  (b) The person received the payment, property or other benefit for no value.

Â Â Â Â Â  (3) A person who receives any payment, property or other benefit to which the person is not entitled because any part of ORS 112.570 to 112.590 is preempted by federal law must return the payment, property or other benefit if the person received the payment, property or other benefit for no value.

Â Â Â Â Â  (4) Any person who is required to return any payment, property or other benefit under this section and who does not return the payment, property or other benefit is personally liable to a person with a right to the property under the survivorship rules established under ORS 112.570 to 112.590 or with a right to the property by reason of federal preemption of all or part of the survivorship rules. [1999 c.131 Â§8]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.595 [Formerly 112.030; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.605 [1969 c.591 Â§72; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.615 [Formerly 112.040; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.625 [Formerly 112.060; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.635 [Formerly 112.070; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.645 [Formerly 112.080; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.650 [1975 c.480 Â§9 (enacted in lieu of 112.675); repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.652 [1975 c.480 Â§2 (enacted in lieu of 112.675); 1981 c.55 Â§1; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.655 [1975 c.480 Â§3 (enacted in lieu of 112.675); 1981 c.55 Â§2; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.657 [1975 c.480 Â§4 (enacted in lieu of 112.675); 1981 c.55 Â§3; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.660 [1975 c.480 Â§5 (enacted in lieu of 112.675); 1981 c.55 Â§4; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.662 [1975 c.480 Â§6 (enacted in lieu of 112.675); repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.665 [1975 c.480 Â§7 (enacted in lieu of 112.675); 1981 c.55 Â§5; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.667 [1975 c.480 Â§8 (enacted in lieu of 112.675); repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.675 [1969 c.591 Â§77; repealed by 1975 c.480 Â§1 (112.650 to 112.667 enacted in lieu of 112.675)]

DOWER AND CURTESY ABOLISHED

Â Â Â Â Â  112.685 Dower and curtesy abolished. Dower and curtesy, including inchoate dower and curtesy, are abolished, but any right to or estate of dower or curtesy of the surviving spouse of any person who died before July 1, 1970, shall continue and be governed by the law in effect immediately before that date. [1969 c.591 Â§78]

Â Â Â Â Â  112.695 Statute of limitation for recovery of dower or curtesy. No action or suit shall be brought after 10 years from the death of a decedent to recover or reduce to possession curtesy or dower by the surviving spouse of the decedent. [Formerly 113.090]

UNIFORM DISPOSITION OF COMMUNITY PROPERTY RIGHTS AT DEATH ACT

Â Â Â Â Â  112.705 Short title. ORS 112.705 to 112.775 may be cited as the Uniform Disposition of Community Property Rights at Death Act. [1973 c.205 Â§11]

Â Â Â Â Â  112.715 Application to certain property. ORS 112.705 to 112.775 apply to the disposition at death of the following property acquired by a married person:

Â Â Â Â Â  (1) All personal property, wherever situated:

Â Â Â Â Â  (a) Which was acquired as or became, and remained, community property under the laws of another jurisdiction; or

Â Â Â Â Â  (b) All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

Â Â Â Â Â  (c) Traceable to that community property.

Â Â Â Â Â  (2) All or the proportionate part of any real property situated in this state which was acquired with the rents, issues or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property. [1973 c.205 Â§1]

Â Â Â Â Â  112.725 Rebuttable presumptions. In determining whether ORS 112.705 to 112.775 apply to specific property the following rebuttable presumptions apply:

Â Â Â Â Â  (1) Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which ORS 112.705 to 112.775 apply; and

Â Â Â Â Â  (2) Real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which ORS 112.705 to 112.775 apply. [1973 c.205 Â§2]

Â Â Â Â Â  112.735 One-half of property not subject to testamentary disposition or right to elect against will. Upon death of a married person, one-half of the property to which ORS 112.705 to 112.775 apply is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. One-half of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state. With respect to property to which ORS 112.705 to 112.775 apply, the one-half of the property which is the property of the decedent is not subject to the surviving spouseÂs right to elect against the will. [1973 c.205 Â§3]

Â Â Â Â Â  112.745 Proceedings to perfect title. If the title to any property to which ORS 112.705 to 112.775 apply was held by the decedent at the time of death, title of the surviving spouse may be perfected by an order of the probate court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the court. Neither the personal representative nor the court in which the decedentÂs estate is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which ORS 112.705 to 112.775 apply, unless a written demand is made by the surviving spouse or the spouseÂs successor in interest. [1973 c.205 Â§4]

Â Â Â Â Â  112.755 Who may institute proceedings. If the title to any property to which ORS 112.705 to 112.775 apply is held by the surviving spouse at the time of the decedentÂs death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which ORS 112.705 to 112.775 apply, unless a written demand is made by an heir, devisee, or creditor of the decedent. [1973 c.205 Â§5]

Â Â Â Â Â  112.765 Rights of purchaser. (1) If a surviving spouse has apparent title to property to which ORS 112.705 to 112.775 apply, a purchaser for value or a lender taking a security interest in the property takes interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

Â Â Â Â Â  (2) If a personal representative or an heir or devisee of the decedent has apparent title to property to which ORS 112.705 to 112.775 apply, a purchaser for value or a lender taking a security interest in the property takes interest in the property free of any rights of the surviving spouse.

Â Â Â Â Â  (3) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

Â Â Â Â Â  (4) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender. [1973 c.205 Â§6]

Â Â Â Â Â  112.775 Application and construction. (1) ORS 112.705 to 112.775 do not affect rights of creditors with respect to property to which ORS 112.705 to 112.775 apply.

Â Â Â Â Â  (2) ORS 112.705 to 112.775 do not prevent married persons from severing or altering their interests in property to which ORS 112.705 to 112.775 apply.

Â Â Â Â Â  (3) ORS 112.705 to 112.775 do not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.

Â Â Â Â Â  (4) ORS 112.705 to 112.775 shall be so applied and construed as to effectuate their general purpose to make uniform the law with respect to the subject of ORS 112.705 to 112.775 among those states which enact it. [1973 c.205 Â§Â§7,8,9,10]

DISPOSITION OF WILLS

Â Â Â Â Â  112.800 Definition for ORS 112.800 to 112.830. As used in ORS 112.800 to 112.830, unless the context requires otherwise, ÂpersonÂ means a natural person, a partnership, a corporation, a bank, a trust company and any other organization or legal entity. [1989 c.770 Â§1]

Â Â Â Â Â  Note: 112.800 to 112.830 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 112 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  112.805 Exclusive manner of disposing of wills; destroyed will not revoked. (1) Any person having custody of a will has a duty to maintain custody of the will and may not destroy or discard the will, disclose its contents to any person or deliver the will to any person except as authorized by the testator or as permitted by ORS 112.800 to 112.830.

Â Â Â Â Â  (2) Nothing in ORS 112.800 to 112.830 bars a testator from destroying, revoking, delivering to any person or otherwise dealing with the will of the testator.

Â Â Â Â Â  (3) A will destroyed in accordance with ORS 112.800 to 112.830 shall not be revoked by virtue of such destruction and its contents may be proved by secondary evidence. [1989 c.770 Â§Â§2,7,10]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.810 Duties of custodian of will. (1) Any person having custody of a will:

Â Â Â Â Â  (a) Shall deliver the will to the testator upon demand from the testator, unless the person having custody of the will is an attorney and is entitled to retain the will pursuant to ORS 87.430;

Â Â Â Â Â  (b) May at any time deliver the will to the testator;

Â Â Â Â Â  (c) Upon demand from the conservator, shall deliver the will to a conservator for the testator;

Â Â Â Â Â  (d) Upon demand from the attorney-in-fact, shall deliver the will to an attorney-in-fact acting under a durable power of attorney signed by the testator expressly authorizing the attorney-in-fact to demand custody of the will;

Â Â Â Â Â  (e) May deliver the will to any attorney licensed to practice law in Oregon willing to accept delivery of the will if the person does not know or cannot ascertain, upon diligent inquiry, the address of the testator; or

Â Â Â Â Â  (f) Shall deliver the will to a court having jurisdiction of the estate of the testator or to a personal representative named in the will within 30 days after the date of receiving information that the testator is dead.

Â Â Â Â Â  (2) With respect to a will held in a safe deposit box, compliance with ORS 708A.655, 722.660 or 723.844 by the financial institution, trust company, savings association or credit union within which the box is located shall be deemed to be compliance with the requirements of this section. [1989 c.770 Â§3; 1999 c.506 Â§3]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.815 Conditions for disposal of will. An attorney who has custody of a will may dispose of the will in accordance with ORS 112.820 if:

Â Â Â Â Â  (1) The attorney is licensed to practice law in the State of Oregon;

Â Â Â Â Â  (2) At least 40 years has elapsed since execution of the will;

Â Â Â Â Â  (3) The attorney does not know and after diligent inquiry cannot ascertain the address of the testator; and

Â Â Â Â Â  (4) The will is not subject to a contract to make a will or devise or not to revoke a will or devise. [1989 c.770 Â§4]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.820 Procedure for destruction of will; filing of affidavit; fee. (1) An attorney authorized to destroy a will under ORS 112.815 may proceed as follows:

Â Â Â Â Â  (a) The attorney shall first publish a notice in a newspaper of general circulation in the county of the last-known address of the testator, if any, otherwise in the county of the principal place of business of the attorney. The notice shall state the name of the testator, the date of the will and the intent of the attorney to destroy the will if the testator does not contact the attorney within 90 days after the date of the notice.

Â Â Â Â Â  (b) If the testator fails to contact the attorney within 90 days after the date of the notice, the attorney may destroy the will.

Â Â Â Â Â  (c) Within 30 days after destruction of the will, the attorney shall file with the probate court in the county where the notice was published an affidavit stating the name of the testator, the name and relationship of each person named in the will whom the testator identified as related to the testator by blood, adoption or marriage, the date of the will, proof of the publication and the date of destruction.

Â Â Â Â Â  (d) The clerk of the probate court shall charge and collect a fee of $15 for filing of the affidavit.

Â Â Â Â Â  (2) If a will has not been admitted to probate within 40 years following the death of the testator, an attorney having custody of the will may destroy the will without notice to any person or court.

Â Â Â Â Â  (3) In addition to the fee provided for in subsection (1)(d) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the probate court shall charge and collect a surcharge of $5 for filing of an affidavit under subsection (1) of this section. [1989 c.770 Â§Â§5,6; 2003 c.737 Â§Â§56,57; 2005 c.702 Â§Â§65,66]

Â Â Â Â Â  Note: The amendments to 112.820 by section 67, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 68, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  112.820. (1) An attorney authorized to destroy a will under ORS 112.815 may proceed as follows:

Â Â Â Â Â  (a) The attorney shall first publish a notice in a newspaper of general circulation in the county of the last-known address of the testator, if any, otherwise in the county of the principal place of business of the attorney. The notice shall state the name of the testator, the date of the will and the intent of the attorney to destroy the will if the testator does not contact the attorney within 90 days after the date of the notice.

Â Â Â Â Â  (b) If the testator fails to contact the attorney within 90 days after the date of the notice, the attorney may destroy the will.

Â Â Â Â Â  (c) Within 30 days after destruction of the will, the attorney shall file with the probate court in the county where the notice was published an affidavit stating the name of the testator, the name and relationship of each person named in the will whom the testator identified as related to the testator by blood, adoption or marriage, the date of the will, proof of the publication and the date of destruction.

Â Â Â Â Â  (d) The clerk of the probate court shall charge and collect a fee of $17 for filing of the affidavit.

Â Â Â Â Â  (2) If a will has not been admitted to probate within 40 years following the death of the testator, an attorney having custody of the will may destroy the will without notice to any person or court.

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.825 Liability for destruction of will. A person who violates any provision of ORS 112.800 to 112.830 shall be liable to any person injured by such violation for any damages sustained thereby. An attorney who destroys a will in accordance with ORS 112.800 to 112.830 shall not be liable to the testator or any other person for such destruction or disposal. [1989 c.770 Â§8]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.830 Court may order delivery of will. If it appears to a court having jurisdiction of the estate of a decedent that a person has custody of a will made by the decedent, the court may issue an order requiring that person to deliver the will to the court. [1989 c.770 Â§9]

Â Â Â Â Â  Note: See note under 112.800.

_______________



Chapter 113

Chapter 113 Â Initiation of Estate Proceedings

2005 EDITION

INITIATION OF ESTATE PROCEEDINGS

PROBATE LAW

113.005Â Â Â Â  Special administrators

113.015Â Â Â Â  Venue

113.025Â Â Â Â  Proceedings commenced in more than one county

113.027Â Â Â Â  Limitation on admission of will to probate

113.035Â Â Â Â  Petition for appointment of personal representative and probate of will

113.045Â Â Â Â  Information of escheat to Department of State Lands

113.055Â Â Â Â  Testimony of attesting witnesses to will

113.065Â Â Â Â  Establishing foreign wills

113.075Â Â Â Â  Contest of will

113.085Â Â Â Â  Preference in appointing personal representative

113.087Â Â Â Â  Effect of accepting appointment as personal representative; notices to be sent to representative

113.092Â Â Â Â  Convicted felon as nominated personal representative

113.095Â Â Â Â  Persons not qualified to act as personal representatives

113.105Â Â Â Â  Necessity and amount of bond; exceptions; bond notwithstanding will

113.115Â Â Â Â  Increasing, reducing or requiring new bond

113.125Â Â Â Â  Letters testamentary or of administration

113.135Â Â Â Â  Designation of attorney to be filed

113.145Â Â Â Â  Information to devisees, heirs, interested persons and Department of Human Services

113.155Â Â Â Â  Publication of notice to interested persons

113.165Â Â Â Â  Filing inventory and evaluation

113.175Â Â Â Â  Property discovered after inventory filed

113.185Â Â Â Â  Appraisement; employment and appointment of appraisers

113.195Â Â Â Â  Removal of personal representative

113.205Â Â Â Â  Powers of surviving personal representative

113.215Â Â Â Â  Appointment of successor personal representative

113.225Â Â Â Â  Notice to interested persons by successor personal representative

113.235Â Â Â Â  Appointment of estate administrators by Director of Department of State Lands

113.238Â Â Â Â  Requirements and prohibitions related to certain decedents who die intestate and without heirs

113.242Â Â Â Â  Authority of estate administrator

Â Â Â Â Â  113.005 Special administrators. (1) If, prior to appointment and qualification of a personal representative, property of a decedent is in danger of loss, injury or deterioration, or disposition of the remains of a decedent is required, the court may appoint a special administrator to take charge of the property or the remains. The petition for appointment shall state the reasons for special administration and specify the property, so far as known, requiring administration, and the danger to which it is subject.

Â Â Â Â Â  (2) The special administrator shall qualify by filing a bond in the amount set by the court, conditioned upon the special administrator faithfully performing the duties of the trust.

Â Â Â Â Â  (3) The special administrator may:

Â Â Â Â Â  (a) Incur expenses for the funeral, burial or other disposition of the remains of decedent in a manner suitable to the condition in life of the decedent;

Â Â Â Â Â  (b) Incur expenses for the protection of the property of the estate; and

Â Â Â Â Â  (c) Sell perishable property of the estate, whether or not listed in the petition, if necessary to prevent loss to the estate.

Â Â Â Â Â  (4) The special administrator shall not approve or reject claims of creditors or pay claims or expenses of administration or take possession of assets of the estate other than those in danger of loss, injury or deterioration pending the appointment of a personal representative.

Â Â Â Â Â  (5) Upon the appointment and qualification of a personal representative the powers of the special administrator shall cease. Within 30 days after the issuance of letters testamentary to a personal representative, the special administrator shall make and file an account and deliver to the personal representative the assets of the estate in the possession of the special administrator. If the personal representative objects to the account of the special administrator, the court shall hear the objections, and, whether or not objections are made, shall examine the account.

Â Â Â Â Â  (6) To the extent approved by the court, the compensation of the special administrator and expenses properly incurred by the special administrator, including a reasonable fee of the attorney of the special administrator, shall be paid as expenses of administration. [1969 c.591 Â§80; 1999 c.592 Â§1]

Â Â Â Â Â  113.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.015 Venue. (1) The venue for a proceeding seeking the appointment of a personal representative and for a proceeding to probate a will is:

Â Â Â Â Â  (a) In the county where the decedent had a domicile or where the decedent had a place of abode at the time of death;

Â Â Â Â Â  (b) In any county where property of the decedent was located at the time of death or is located at the time the proceeding is commenced; or

Â Â Â Â Â  (c) In the county in which the decedent died.

Â Â Â Â Â  (2) Filing a proceeding in a county other than specified in subsection (1) of this section does not constitute a jurisdictional defect. [1969 c.591 Â§81]

Â Â Â Â Â  113.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.025 Proceedings commenced in more than one county. (1) If proceedings seeking the appointment of a personal representative of the same estate or proceedings to probate a will of the same decedent are commenced in more than one county, they shall be stayed except in the county where first commenced until final determination there of venue. A proceeding is considered commenced by the filing of a petition. In determining venue, if the court finds that transfer to another county where a proceeding has been commenced is for the best interest of the estate, it may in its discretion order such transfer.

Â Â Â Â Â  (2) If the proper venue is determined to be in another county, the clerk of the court shall transmit to the clerk of the court for the other county a transcript of the proceeding with all the original papers filed therein, and the court for the other county thereupon has exclusive jurisdiction of the proceeding to the same extent and with like effect as though the proceeding were in the court on original jurisdiction. [1969 c.591 Â§82]

Â Â Â Â Â  113.027 Limitation on admission of will to probate. A will may not be admitted to probate or an estate reopened to admit a will to probate more than one year after the estate of the decedent has been administered in Oregon and closed. [1973 c.506 Â§21]

Â Â Â Â Â  113.030 [Amended by 1963 c.308 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.035 Petition for appointment of personal representative and probate of will. Any interested person or executor named in the will may petition for the appointment of a personal representative and for the probate of a will. The petition shall include the following information, so far as known:

Â Â Â Â Â  (1) The name, age, domicile, post-office address, date and place of death, and Social Security account number or taxpayer identification number of the decedent.

Â Â Â Â Â  (2) Whether the decedent died testate or intestate.

Â Â Â Â Â  (3) The facts relied upon to establish venue.

Â Â Â Â Â  (4) The name and post-office address of the person nominated as personal representative and the facts that show the person is qualified to act.

Â Â Â Â Â  (5) The names, relationship to the decedent and post-office addresses of persons who are or would be the heirs of the decedent upon the death of the decedent intestate, and the ages of any who are minors.

Â Â Â Â Â  (6) A statement that reasonable efforts have been made to identify and locate all heirs of the decedent. If the petitioner knows of any actual or possible omissions from the list of heirs, the petition must include a statement indicating that there are omissions from the information relating to heirs.

Â Â Â Â Â  (7) If the decedent died testate, the names and post-office addresses of the devisees, and the ages of any who are minors. If the will devises property to a person who did not survive the decedent or who is otherwise not entitled to receive the devise, the petition must include a statement explaining why the devise failed. If the petitioner knows of any actual or possible omissions from the list of devisees, the petition must include a statement indicating that there are omissions from the information relating to devisees.

Â Â Â Â Â  (8) The name and post-office address of any person asserting an interest in the estate, or on whose behalf an interest has been asserted, based on a contention that:

Â Â Â Â Â  (a) The will alleged in the petition to be the will of the decedent is ineffective in whole or part;

Â Â Â Â Â  (b) There exists a will that has not been alleged in the petition to be the will of the decedent; or

Â Â Â Â Â  (c) The decedent agreed, promised or represented that the decedent would make or revoke a will or devise, or not revoke a will or devise, or die intestate.

Â Â Â Â Â  (9) The name and post-office address of any person asserting an interest in the estate, or on whose behalf an interest has been asserted, based on a contention that a parent of the decedent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent, as provided by ORS 112.047.

Â Â Â Â Â  (10) Whether the original of the last will of the decedent is in the possession of the court or accompanies the petition. If the original will is not in the possession of the court or accompanying the petition and an authenticated copy of the will probated in another jurisdiction does not accompany the petition, the petition shall also state the contents of the will and indicate that it is lost, destroyed or otherwise unavailable and that it was not revoked.

Â Â Â Â Â  (11) A statement of the extent and nature of assets of the estate, to enable the court to set the amount of bond of the personal representative. [1969 c.591 Â§83; 1973 c.506 Â§19; 1991 c.704 Â§1; 2003 c.395 Â§10; 2005 c.741 Â§4]

Â Â Â Â Â  113.040 [Amended by 1963 c.308 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.045 Information of escheat to Department of State Lands. (1) Upon appointment, a personal representative shall deliver or mail to an estate administrator of the Department of State Lands appointed under ORS 113.235 a copy of the petition filed under ORS 113.035, and a copy of any last will of the decedent, if the personal representative has not identified and found all heirs and devisees of the decedent. The personal representative shall file an affidavit in the probate proceeding proving the delivery or mailing.

Â Â Â Â Â  (2) If at any time after the appointment of a personal representative it appears that any heir or devisee of the decedent cannot be identified and found, the personal representative shall promptly deliver or mail to an estate administrator of the Department of State Lands appointed under ORS 113.235 a notice indicating that an heir or devisee cannot be identified and found. The personal representative shall file an affidavit in the probate proceeding proving the delivery or mailing.

Â Â Â Â Â  (3) This section does not affect the requirements of ORS 113.085 (2). [1969 c.591 Â§84; 2003 c.395 Â§11]

Â Â Â Â Â  Note: Section 27 (3), chapter 395, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 27. (3) ORS 113.045 (1), as created by the amendments to ORS 113.045 by section 11 of this 2003 Act, applies only to personal representatives appointed on or after the effective date of this 2003 Act [January 1, 2004]. ORS 113.045 (2), as created by the amendments to ORS 113.045 by section 11 of this 2003 Act, applies to all personal representatives, whether appointed before, on or after the effective date of this 2003 Act. [2003 c.395 Â§27(3)]

Â Â Â Â Â  113.050 [Amended by 1963 c.272 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.055 Testimony of attesting witnesses to will. (1) Upon an ex parte hearing of a petition for the probate of a will, an affidavit of an attesting witness may be used instead of the personal presence of the witness in court. The witness may give evidence of the execution of the will by attaching the affidavit to the will or to a photographic or other facsimile copy of the will, and may identify the signature of the testator and witnesses to the will by use of the will or the copy. The affidavit shall be received in evidence by the court and have the same weight as to matters contained in the affidavit as if the testimony were given by the witness in open court. The affidavit of the attesting witness may be made at the time of execution of the will or at any time thereafter.

Â Â Â Â Â  (2) However, upon motion of any person interested in the estate filed within 30 days after the order admitting the will to probate is made, the court may require that the witness making the affidavit be brought before the court. If the witness is outside the reach of a subpoena, the court may order that the deposition of the witness be taken.

Â Â Â Â Â  (3) If the evidence of none of the attesting witnesses is available, the court may allow proof of the will by testimony or other evidence that the signature of the testator or at least one of the witnesses is genuine.

Â Â Â Â Â  (4) In the event of contest of the will or of probate thereof in solemn form, proof of any facts shall be made in the same manner as in an action tried without a jury. [1969 c.591 Â§85; 1979 c.284 Â§105]

Â Â Â Â Â  113.060 [Amended by 1963 c.271 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.065 Establishing foreign wills. (1) The written will of a testator who died domiciled outside this state, which upon probate may operate upon property in this state, may be admitted to probate upon petition therefor, by filing a certified copy of the will and a certified copy of the order admitting the will to probate or evidencing its establishment in the jurisdiction where the testator died domiciled.

Â Â Â Â Â  (2) A will offered for probate under this section may be contested for a cause which would be grounds for rejection of a will of a testator who died domiciled in this state. [1969 c.591 Â§86]

Â Â Â Â Â  113.070 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.075 Contest of will. (1) Any interested person may contest the probate of the will or the validity of the will or assert an interest in the estate for the reason that:

Â Â Â Â Â  (a) The will alleged in the petition to be the will of the decedent is ineffective in whole or part;

Â Â Â Â Â  (b) There exists a will that has not been alleged in the petition to be the will of the decedent; or

Â Â Â Â Â  (c) The decedent agreed, promised or represented that the decedent would make or revoke a will or devise, or not revoke a will or devise, or die intestate.

Â Â Â Â Â  (2) An action described in subsection (1) of this section shall be commenced by the filing of a petition in the probate proceedings, except that an action described in subsection (1)(c) of this section may be commenced by the filing of a separate action in any court of competent jurisdiction.

Â Â Â Â Â  (3) An action described in subsection (1) of this section shall be commenced before the later of:

Â Â Â Â Â  (a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

Â Â Â Â Â  (b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named in the petition as an interested person.

Â Â Â Â Â  (4) A cause of action described in subsection (1)(c) of this section shall not be presented as a claim under ORS chapter 115. [1969 c.591 Â§87; 1973 c.506 Â§23; 1991 c.704 Â§2]

Â Â Â Â Â  113.080 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.085 Preference in appointing personal representative. (1) Except as provided in subsection (2) of this section, upon the filing of the petition, if there is no will or there is a will and it has been proved, the court shall appoint a qualified person it finds suitable as personal representative, giving preference in the following order:

Â Â Â Â Â  (a) To the executor named in the will.

Â Â Â Â Â  (b) To the surviving spouse of the decedent or the nominee of the surviving spouse of the decedent.

Â Â Â Â Â  (c) To the nearest of kin of the decedent or the nominee of the nearest of kin of the decedent.

Â Â Â Â Â  (d) To the Director of Human Services or a designee, if it appears the decedent received public assistance pursuant to ORS chapter 411 or 414 and that such assistance is a claim against the estate.

Â Â Â Â Â  (e) To the Department of VeteransÂ Affairs, if the decedent was a protected person under ORS 406.050 (7), and the department has joined in the petition for such appointment.

Â Â Â Â Â  (f) To any other person.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the court shall appoint the Department of State Lands as personal representative if it appears that the decedent died wholly intestate and without known heirs. The Attorney General shall represent the Department of State Lands in the administration of the estate. Any funds received by the Department of State Lands in the capacity of personal representative may be deposited in accounts, separate and distinct from the General Fund, established with the State Treasurer. Interest earned by such account shall be credited to that account.

Â Â Â Â Â  (3) The court may appoint a person other than the Department of State Lands to administer the estate of a decedent who died wholly intestate and without known heirs if the person filing a petition under ORS 113.035 attaches written authorization from an estate administrator of the Department of State Lands appointed under ORS 113.235 approving the filing of the petition by the person. Except as provided by rule adopted by the Director of the Department of State Lands, an estate administrator may consent to the appointment of another person to act as personal representative only if it appears after investigation that the estate is insolvent. [1969 c.591 Â§88; 1971 c.421 Â§1; 1971 c.675 Â§1; 1973 c.370 Â§1; 1987 c.158 Â§17a; 1987 c.425 Â§1; 1989 c.966 Â§2; 1995 c.106 Â§2; 2001 c.102 Â§3; 2001 c.900 Â§15; 2003 c.395 Â§12; 2005 c.381 Â§20; 2005 c.625 Â§56]

Â Â Â Â Â  113.087 Effect of accepting appointment as personal representative; notices to be sent to representative. (1) By accepting appointment, a personal representative, whether a resident or nonresident of this state, submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person.

Â Â Â Â Â  (2) Notice of any proceeding shall be delivered to the personal representative or mailed to the personal representative by ordinary first class mail at the address as listed in the petition for appointment or as thereafter reported to the court. If the personal representative has an address different from that listed in the petition or reported to the court, the person giving the notice shall also mail the notice to that address if it is known to the person. [1973 c.506 Â§22]

Â Â Â Â Â  113.090 [Amended by 1969 c.591 Â§79; renumbered 112.695]

Â Â Â Â Â  113.092 Convicted felon as nominated personal representative. (1) A person nominated as personal representative who has been convicted of a felony shall inform the court of the conviction. The conviction shall not disqualify the nominee from acting as personal representative unless the court finds that the facts underlying the conviction are substantially similar to facts which would constitute grounds for removal of a personal representative under ORS 113.195 (2), and the court has reasonable grounds to believe that such person will be unfaithful to or neglectful of the trust.

Â Â Â Â Â  (2) A nominee who fails to inform the court of a felony conviction may be disqualified from acting as personal representative. A personal representative who so fails to inform the court may be removed. [1975 c.781 Â§8]

Â Â Â Â Â  113.095 Persons not qualified to act as personal representatives. A person is not qualified to act as personal representative if the person is:

Â Â Â Â Â  (1) An incompetent.

Â Â Â Â Â  (2) A minor.

Â Â Â Â Â  (3) A person suspended for misconduct or disbarred from the practice of law, during the period of suspension or disbarment.

Â Â Â Â Â  (4) A person who has resigned from the Oregon State Bar when charges of professional misconduct are under investigation or when disciplinary proceedings are pending against the person, until the person is reinstated.

Â Â Â Â Â  (5) A licensed funeral service practitioner unless the decedent was:

Â Â Â Â Â  (a) A relative of the licensed funeral service practitioner; or

Â Â Â Â Â  (b) A licensed funeral service practitioner who was a partner, employee or employer in the practice of the licensed funeral service practitioner who is petitioning for appointment as personal representative. [1969 c.591 Â§89; 1973 c.308 Â§1; 1973 c.506 Â§24; 1975 c.781 Â§6; 1993 c.287 Â§1; 2001 c.779 Â§11; 2003 c.14 Â§43]

Â Â Â Â Â  113.105 Necessity and amount of bond; exceptions; bond notwithstanding will. (1) Unless a testator provides in a will that no bond shall be required of the executor of the estate, or unless the personal representative is the sole heir or devisee or is the Department of State Lands, or is the Director of Human Services or a designee, or is the Department of VeteransÂ Affairs, the personal representative may not act nor shall letters be issued to the personal representative until the personal representative files with the clerk of the court a bond. The bond shall be executed by a surety company authorized to transact surety business in this state, or by one or more sufficient personal sureties approved by the court. A personal surety must be a resident of this state. The court may, in its discretion, require a bond notwithstanding any provision in a will that no bond is required. The bond shall be for the security and benefit of all interested persons and shall be conditioned upon the personal representative faithfully performing the duties of the trust.

Â Â Â Â Â  (2) The amount of the bond set by the court shall be adequate to protect interested persons, but in no event shall it be less than $1,000. In setting the amount of the bond the court shall consider:

Â Â Â Â Â  (a) The nature, liquidity and apparent value of the assets of the estate.

Â Â Â Â Â  (b) The anticipated income during administration.

Â Â Â Â Â  (c) The probable indebtedness and taxes.

Â Â Â Â Â  (3) Nothing in this section affects the provisions of ORS 709.240, relating to a trust company acting as personal representative.

Â Â Â Â Â  (4) Notwithstanding any other provisions of this section, a court may, in its discretion, waive the requirement of a bond if all devisees and heirs known to the court agree in writing that the requirement be waived and the signed agreement is filed with the court at the time of filing of the petition for the appointment of a personal representative. [1969 c.591 Â§90; 1971 c.421 Â§2; 1973 c.369 Â§1; 1973 c.797 Â§425; 1989 c.682 Â§1; 2001 c.900 Â§16; 2003 c.395 Â§13; 2005 c.625 Â§72]

Â Â Â Â Â  113.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.115 Increasing, reducing or requiring new bond. The court may increase or reduce the amount of the bond of a personal representative, or require a new bond, if it appears to the court that the bond was inadequate or excessive or a new bond is necessary. The surety on the bond may be discharged from liability by an order made pursuant to ORS 33.510 and 33.520. [1969 c.591 Â§91]

Â Â Â Â Â  113.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.125 Letters testamentary or of administration. (1) Letters testamentary or letters of administration shall be issued to the personal representative appointed by the court upon the filing with the clerk of the court the bond, if any, required by the court.

Â Â Â Â Â  (2) Letters testamentary may be in the following form:

______________________________________________________________________________

LETTERS TESTAMENTARY

No. _______________

Â Â Â Â Â  THIS CERTIFIES that the will of____________, deceased, has been proved and ____________ has (have) been appointed and is (are) at the date hereof the duly appointed, qualified and acting __________________

(Executor(s) or Administrator(s) with the Will Annexed) of the will and estate of the decedent.

Â Â Â Â Â  IN WITNESS WHEREOF, I, as Clerk of the Circuit Court of the State of Oregon for the County of____________, in which proceedings for administration upon the estate are pending, do hereby subscribe my name and affix the seal of the court this ___ day of______, 2__.

______________Clerk of the Court

By __________________ Deputy

(Seal)

______________________________________________________________________________

Â Â Â Â Â  (3) Letters of administration may be in the following form:

______________________________________________________________________________

LETTERS OF ADMINISTRATION

No. ____________

Â Â Â Â Â  THIS CERTIFIES that _____ has (have) been appointed and is (are) at the date hereof the duly appointed, qualified and acting administrator(s) of the estate of_____, deceased, and that no will of the decedent has been proved in this court.

Â Â Â Â Â  IN WITNESS WHEREOF, I, as Clerk of the Circuit Court of the State of Oregon for the County of_____, in which proceedings for administration upon the estate are pending, do hereby subscribe my name and affix the seal of the court this ___ day of_____, 2__.

______________Clerk of the Court

By __________________ Deputy

(Seal)

______________________________________________________________________________ [1969 c.591 Â§92]

Â Â Â Â Â  113.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.135 Designation of attorney to be filed. If the personal representative has employed an attorney to represent the personal representative in the administration of the estate, the personal representative shall file in the estate proceeding the name and post-office address of the attorney unless that information appears in the petition or the order appointing the personal representative. [1969 c.591 Â§93]

Â Â Â Â Â  113.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.145 Information to devisees, heirs, interested persons and Department of Human Services. (1) Upon appointment a personal representative shall deliver or mail to the devisees, heirs and the persons described in ORS 113.035 (8) and (9) who were required to be named in the petition for appointment of a personal representative, at the addresses therein shown, information that shall include:

Â Â Â Â Â  (a) The title of the court in which the estate proceeding is pending and the clerkÂs file number;

Â Â Â Â Â  (b) The name of the decedent and the place and date of the death of the decedent;

Â Â Â Â Â  (c) Whether or not a will of the decedent has been admitted to probate;

Â Â Â Â Â  (d) The name and address of the personal representative and the attorney of the personal representative;

Â Â Â Â Â  (e) The date of the appointment of the personal representative;

Â Â Â Â Â  (f) A statement advising the devisee, heir or other interested person that the rights of the devisee, heir or other interested person may be affected by the proceeding and that additional information may be obtained from the records of the court, the personal representative or the attorney for the personal representative;

Â Â Â Â Â  (g) If information under this section is required to be delivered or mailed to a person described in ORS 113.035 (8), a statement that the rights of the person in the estate may be barred unless the person proceeds as provided in ORS 113.075 within four months of the delivery or mailing of the information; and

Â Â Â Â Â  (h) If information under this section is required to be delivered or mailed to a person described in ORS 113.035 (9), a statement that the rights of the person in the estate may be barred unless the person proceeds as provided in ORS 112.049 within four months of the delivery or mailing of the information.

Â Â Â Â Â  (2) If the personal representative is a devisee, heir or other interested person named in the petition the personal representative is not required to deliver or mail the information under this section to the personal representative.

Â Â Â Â Â  (3) The failure of the personal representative to give information under this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

Â Â Â Â Â  (4) Within 30 days after the date of appointment a personal representative shall cause to be filed in the estate proceeding proof by an affidavit of the delivery or mailing required by this section or a waiver of notice as provided under ORS 111.225. The affidavit shall include a copy of the information delivered or mailed and the names of the persons to whom it was delivered or mailed.

Â Â Â Â Â  (5) If before the filing of the final account the personal representative has actual knowledge that the petition did not include the name and address of any person described in ORS 113.035 (4), (5), (7), (8) or (9), the personal representative shall:

Â Â Â Â Â  (a) Make reasonable efforts under the circumstances to ascertain each of those names and addresses;

Â Â Â Â Â  (b) Promptly deliver or mail information as described in subsection (1) of this section to each of those persons located after the filing of the petition and before the filing of the final account; and

Â Â Â Â Â  (c) File in the estate proceeding, on or before filing the final account under ORS 116.083, proof by affidavit of compliance with this subsection or a waiver of notice as provided under ORS 111.225.

Â Â Â Â Â  (6) Within 30 days after the appointment of a personal representative, the personal representative must mail or deliver the information specified in subsection (1) of this section and a copy of the death certificate of the decedent to the Department of Human Services. [1969 c.591 Â§94; 1973 c.506 Â§25; 1991 c.704 Â§3; 2001 c.620 Â§1; 2003 c.14 Â§44; 2003 c.395 Â§26; 2005 c.741 Â§5]

Â Â Â Â Â  113.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.155 Publication of notice to interested persons. (1) Upon appointment a personal representative shall cause a notice to interested persons to be published once in each of three consecutive weeks in:

Â Â Â Â Â  (a) A newspaper published in the county in which the estate proceeding is pending; or

Â Â Â Â Â  (b) If no newspaper is published in the county in which the estate proceeding is pending, a newspaper designated by the court.

Â Â Â Â Â  (2) The notice shall include:

Â Â Â Â Â  (a) The title of the court in which the estate proceeding is pending;

Â Â Â Â Â  (b) The name of the decedent;

Â Â Â Â Â  (c) The name of the personal representative and the address at which claims are to be presented;

Â Â Â Â Â  (d) A statement requiring all persons having claims against the estate to present them, within four months after the date of the first publication of the notice to the personal representative at the address designated in the notice for the presentation of claims or they may be barred;

Â Â Â Â Â  (e) The date of the first publication of the notice; and

Â Â Â Â Â  (f) A statement advising all persons whose rights may be affected by the proceeding that additional information may be obtained from the records of the court, the personal representative or the attorney for the personal representative.

Â Â Â Â Â  (3) The failure of the personal representative to cause a notice to be published under this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

Â Â Â Â Â  (4) A personal representative shall file in the estate proceeding proof by an affidavit of the publication of notice required by this section. The affidavit shall include a copy of the published notice. [1969 c.591 Â§95; 1973 c.506 Â§26]

Â Â Â Â Â  113.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.165 Filing inventory and evaluation. Within 60 days after the date of appointment, unless a longer time is granted by the court, a personal representative shall file in the estate proceeding an inventory of all the property of the estate that has come into the possession or knowledge of the personal representative. The inventory shall show the estimates by the personal representative of the respective true cash values as of the date of the death of the decedent of the properties described in the inventory. [1969 c.591 Â§96; 1987 c.586 Â§27; 1991 c.191 Â§2]

Â Â Â Â Â  113.175 Property discovered after inventory filed. Whenever any property of the estate not included in the inventory comes into the possession or knowledge of the personal representative, the personal representative shall either file in the estate proceeding a supplemental inventory within 30 days after the date of receiving possession or knowledge, or include the property in the next accounting. [1969 c.591 Â§97]

Â Â Â Â Â  113.185 Appraisement; employment and appointment of appraisers. (1) The personal representative may employ a qualified and disinterested appraiser to assist the personal representative in the appraisal of any property of the estate the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of property.

Â Â Â Â Â  (2) The court in its discretion may direct that all or any part of the property of the estate be appraised by one or more appraisers appointed by the court.

Â Â Â Â Â  (3) Property for which appraisement is required shall be appraised at its true cash value as of the date of the death of the decedent. Each appraisement shall be in writing and shall be signed by the appraiser making it.

Â Â Â Â Â  (4) Each appraiser is entitled to be paid a reasonable fee from the estate for services and to be reimbursed from the estate for necessary expenses. [1969 c.591 Â§98]

Â Â Â Â Â  113.195 Removal of personal representative. (1) When a personal representative ceases to be qualified as provided in ORS 113.095, or becomes incapable of discharging duties, the court shall remove the personal representative.

Â Â Â Â Â  (2) When a personal representative has been unfaithful to or neglectful of the trust, the court may remove the personal representative.

Â Â Â Â Â  (3) When a personal representative has failed to comply with ORS 113.092, the court may remove the personal representative.

Â Â Â Â Â  (4) When grounds for removal of a personal representative appear to exist, the court, on its own motion or on the petition of any interested person, shall order the personal representative to appear and show cause why the personal representative should not be removed. A copy of the order to show cause and of the petition, if any, shall be served upon the personal representative and upon the surety of the personal representative as provided in ORS 111.215. [1969 c.591 Â§99; 1975 c.781 Â§9]

Â Â Â Â Â  113.205 Powers of surviving personal representative. (1) Every power exercisable by copersonal representatives may be exercised by the survivors or survivor of them when the appointment of one is terminated, unless the will provides otherwise.

Â Â Â Â Â  (2) Where one of two or more persons named as coexecutors is not appointed, those appointed may exercise all the powers incident to the office, unless the will provides otherwise. [1969 c.591 Â§100]

Â Â Â Â Â  113.210 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.215 Appointment of successor personal representative. (1) When a personal representative dies, is removed by the court, or resigns and the resignation is accepted by the court, the court may appoint, and, if the personal representative was the sole or the last surviving personal representative and administration is not completed, the court shall appoint another personal representative in place of the personal representative.

Â Â Â Â Â  (2) If, after a will has been proven and letters testamentary or of administration with the will annexed have been issued, the will is set aside, declared void or inoperative, the letters testamentary or of administration with the will annexed shall be revoked and letters of administration issued.

Â Â Â Â Â  (3) If, after administration has been granted, a will of the decedent is found and proven, the letters of administration shall be revoked and letters testamentary or of administration with the will annexed shall be issued.

Â Â Â Â Â  (4) When a successor personal representative is appointed, the successor has all the rights and powers of the predecessor or of the executor named in the will, except that the successor shall not exercise powers given in the will which by its terms are personal to the personal representative named therein. [1969 c.591 Â§101]

Â Â Â Â Â  113.220 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.225 Notice to interested persons by successor personal representative. (1) If the personal representative dies, is removed by the court or resigns after the notice to interested persons required by ORS 113.155 has been published but before the expiration of four months from the date of first publication, the successor personal representative shall cause notice to interested persons to be published as if the successor were the original personal representative. The republished notice shall state that the original personal representative died, was removed by the court or resigned, the date of death, removal or resignation and the date of appointment of the new personal representative. It also shall state that all persons having claims against the estate shall present them, within four months after the date of the first publication of the republished notice, to the new personal representative, at the address designated in the republished notice for the presentation of claims, or they may be barred.

Â Â Â Â Â  (2) No notice by the successor personal representative shall be required under subsection (1) of this section if the original personal representative dies, is removed by the court, or resigns after the expiration of four months from the date of the first publication of the notice to interested persons. [1969 c.591 Â§102; 1977 c.187 Â§1]

Â Â Â Â Â  113.230 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.235 Appointment of estate administrators by Director of Department of State Lands. The Director of the Department of State Lands shall appoint one or more estate administrators to act for the Department of State Lands in administration of any estate in which the Department of State Lands is appointed personal representative. An estate administrator appointed under this section is an employee of the Department of State Lands. [2003 c.395 Â§7]

Â Â Â Â Â  113.238 Requirements and prohibitions related to certain decedents who die intestate and without heirs. (1) Any person who has knowledge that a decedent died wholly intestate, that the decedent owned property subject to probate in Oregon and that the decedent died without a known heir shall give notice of the death within 48 hours after acquiring that knowledge to an estate administrator of the Department of State Lands appointed under ORS 113.235.

Â Â Â Â Â  (2) Except as provided by ORS 708A.430, 722.262 and 723.466, a person may not dispose of or diminish any assets of the estate of a decedent who has died wholly intestate, who owned property subject to probate in Oregon and who died without a known heir unless the person has prior written approval of an estate administrator of the Department of State Lands appointed under ORS 113.235. The prohibition of this subsection:

Â Â Â Â Â  (a) Applies to a guardian or conservator for the decedent; and

Â Â Â Â Â  (b) Does not apply to a personal representative appointed under ORS 113.085 (3) or to an affiant authorized under ORS 114.520 to file an affidavit under ORS 114.515.

Â Â Â Â Â  (3) For purposes of this section, a known heir is an heir who has been identified and found. [2003 c.395 Â§8]

Â Â Â Â Â  113.240 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.242 Authority of estate administrator. (1) An estate administrator of the Department of State Lands appointed under ORS 113.235 may take custody of the property of a decedent who died owning property subject to probate in Oregon upon the estate administrator receiving notice that:

Â Â Â Â Â  (a) The decedent died wholly intestate and without a known heir as described in ORS 113.238 (3); or

Â Â Â Â Â  (b) The decedent left a valid will, but no devisee has been identified and found.

Â Â Â Â Â  (2) For any estate described in subsection (1) of this section, an estate administrator of the Department of State Lands appointed under ORS 113.235 may:

Â Â Â Â Â  (a) Incur expenses for the funeral, burial or other disposition of the remains of the decedent in a manner suitable to the condition in life of the decedent;

Â Â Â Â Â  (b) Incur expenses for the protection of the property of the estate;

Â Â Â Â Â  (c) Incur expenses searching for a will or for heirs or devisees of the decedent;

Â Â Â Â Â  (d) Have access to the property and records of the decedent other than records that are made confidential or privileged by statute;

Â Â Â Â Â  (e) With proof of the death of the decedent, have access to all financial records of accounts or safe deposit boxes of the decedent at banks or other financial institutions; and

Â Â Â Â Â  (f) Sell perishable property of the estate.

Â Â Â Â Â  (3) The reasonable funeral and administrative expenses of the Department of State Lands incurred under this section, including a reasonable attorney fee, shall be paid from the assets of the estate with the same priority as funeral and administration expenses under ORS 115.125. [2003 c.395 Â§9]

Â Â Â Â Â  113.250 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.260 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.270 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.280 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.290 [Amended by 1953 c.601 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.420 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.440 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.450 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.510 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.530 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.540 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.610 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.620 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.630 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.640 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.650 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.660 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.670 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.680 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.690 [Repealed by 1969 c.591 Â§305]

_______________



Chapter 114

Chapter 114 Â Administration of Estates Generally

2005 EDITION

ADMINISTRATION OF ESTATES GENERALLY

PROBATE LAW

SUPPORT OF SPOUSE AND CHILDREN

114.005Â Â Â Â  Occupancy of family abode by spouse and children

114.015Â Â Â Â  Support of spouse and children

114.025Â Â Â Â  Petition for support and answer

114.035Â Â Â Â  Temporary support

114.045Â Â Â Â  Modification or termination of support

114.055Â Â Â Â  Nature of support

114.065Â Â Â Â  Limitations on support

114.075Â Â Â Â  Priority of support; treated as administration expense

114.085Â Â Â Â  Setting apart whole estate for support; termination of administration

ELECTIVE SHARE OF SURVIVING SPOUSE

114.105Â Â Â Â  Right to elective share; effect of election

114.115Â Â Â Â  Election barred by agreement

114.125Â Â Â Â  Elective share limited by total property received

114.135Â Â Â Â  Denial of election or share reduction when decedent and surviving spouse living apart

114.145Â Â Â Â  What constitutes election

114.155Â Â Â Â  Election by court or conservator of surviving spouse

114.165Â Â Â Â  Payment of elective share

TITLE AND POSSESSION OF PROPERTY

114.205Â Â Â Â  No distinction between real and personal property

114.215Â Â Â Â  Devolution of and title to property

114.225Â Â Â Â  Possession and control of decedentÂs estate

DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

114.255Â Â Â Â  Commencement of duties and powers of personal representative; prior acts

114.265Â Â Â Â  General duties of personal representative

114.275Â Â Â Â  Personal representative to proceed without court order; application for authority, approval or instructions

114.285Â Â Â Â  Naming or appointment of personal representative does not discharge claim

114.295Â Â Â Â  Discharge or devise in will of claim of testator

114.305Â Â Â Â  Transactions authorized for personal representative

114.315Â Â Â Â  Right to perfect lien or security interest

114.325Â Â Â Â  Power to sell, mortgage, lease and deal with property

114.333Â Â Â Â  Transfer of title and interest to real property by foreign personal representative

114.335Â Â Â Â  Court order for sale, mortgage or lease

114.345Â Â Â Â  Title conveyed free of claims of creditors

114.355Â Â Â Â  Sale or encumbrance to personal representative voidable; exceptions

114.365Â Â Â Â  Validation of certain sales

114.375Â Â Â Â  Nonliability of transfer agents

114.385Â Â Â Â  Persons dealing with personal representative; protection

114.395Â Â Â Â  Improper exercise of power; breach of fiduciary duty

114.405Â Â Â Â  Personal liability of personal representative

114.415Â Â Â Â  Copersonal representatives; when joint action required

114.425Â Â Â Â  Discovery of property, writings and information

114.435Â Â Â Â  Power to avoid transfers

SMALL ESTATES

114.505Â Â Â Â  Definitions for ORS 114.505 to 114.560

114.515Â Â Â Â  Value of estate; where affidavit filed; fee; amended affidavit; supplemental affidavit

114.520Â Â Â Â  Authorization from Department of State Lands required for filing of affidavit by creditor if decedent dies intestate and without heirs; rules

114.525Â Â Â Â  Content of affidavit

114.535Â Â Â Â  Transfer of decedentÂs property to affiant; proceedings to compel transfer

114.540Â Â Â Â  Procedure for claims; disallowance; summary determination

114.545Â Â Â Â  Duties of person filing affidavit; payment of claims; conveyance of real property; liability of person to whom property transferred or payment made

114.550Â Â Â Â  Summary review of administration of estate; hearing

114.555Â Â Â Â  Effect of failure to appoint personal representative

114.560Â Â Â Â  Exclusive remedy

SUPPORT OF SPOUSE AND CHILDREN

Â Â Â Â Â  114.005 Occupancy of family abode by spouse and children. The spouse and dependent children of a decedent, or any of them, may continue to occupy the principal place of abode of the decedent until one year after the death of the decedent or, if the estate therein is an estate of leasehold or an estate for the lifetime of another, until one year after the death of the decedent or the earlier termination of the estate. During that occupancy:

Â Â Â Â Â  (1) The occupants shall not commit or permit waste to the abode, or cause or permit mechanicÂs or materialmanÂs or other liens to attach thereto.

Â Â Â Â Â  (2) The occupants shall keep the abode insured, to the extent of the fair market value of the improvements, against fire and other hazards within the extended coverage provided by fire insurance policies. In the event of loss or damage from those hazards, to the extent of the proceeds of the insurance, they shall restore the abode to its former condition.

Â Â Â Â Â  (3) The occupants shall pay taxes and improvement liens on the abode as payment thereof becomes due.

Â Â Â Â Â  (4) The abode is exempt from execution to the extent that it was exempt when the decedent was living. [1969 c.591 Â§103]

Â Â Â Â Â  114.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.015 Support of spouse and children. The court by order shall make necessary and reasonable provision from the estate of a decedent for the support of the spouse and dependent children of the decedent, or any of them, upon:

Â Â Â Â Â  (1) Petition therefor by or on behalf of the spouse or any dependent child;

Â Â Â Â Â  (2) Service of the petition and notice of hearing thereon to the personal representative, unless the petitioner is the personal representative;

Â Â Â Â Â  (3) Notice to persons whose distributive shares of the estate may be diminished by the granting of the petition, unless the court by order directs otherwise; and

Â Â Â Â Â  (4) Hearing. [1969 c.591 Â§104]

Â Â Â Â Â  114.020 [Amended by 1955 c.69 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.025 Petition for support and answer. (1) The petition for support under ORS 114.015 shall include a description of property, other than property of the estate, available for the support of the spouse and children, and an estimate of the expenses anticipated for their support. If the petitioner is the personal representative, the petition shall also include, so far as known, a statement of the nature and estimated value of the property of the estate and of the nature and estimated amount of claims, taxes and expenses of administration.

Â Â Â Â Â  (2) If the personal representative is not the petitioner, the personal representative shall answer the petition for support. The answer shall include, so far as known, a statement of the nature and estimated value of the property of the estate and of the nature and estimated amount of claims, taxes and expenses of administration. [1969 c.591 Â§105]

Â Â Â Â Â  114.030 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.035 Temporary support. Pending hearing upon the petition under ORS 114.015, temporary support may be allowed by order of the court in an amount and of a nature the court considers reasonably necessary for the welfare of the surviving spouse and dependent children of the decedent or any of them. [1969 c.591 Â§106]

Â Â Â Â Â  114.040 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.045 Modification or termination of support. Provision for support under ORS 114.015 ordered by the court may be modified or terminated by the court by further order. [1969 c.591 Â§107]

Â Â Â Â Â  114.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.055 Nature of support. (1) Provision for support under ORS 114.015 ordered by the court may consist of any one or more of the following:

Â Â Â Â Â  (a) Transfer of title to personal property.

Â Â Â Â Â  (b) Transfer of title to real property.

Â Â Â Â Â  (c) Periodic payment of moneys during administration of the estate, but the payments may not continue for more than two years after the date of death of the decedent.

Â Â Â Â Â  (2) The court, in determining provision for support, shall take into consideration the solvency of the estate, property available for support other than property of the estate, and property of the estate inherited by or devised to the spouse and children. [1969 c.591 Â§108]

Â Â Â Â Â  114.060 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.065 Limitations on support. If it appears to the court that after provision for support under ORS 114.015 is made the estate will be insolvent, the provision for support ordered by the court shall not exceed one-half of the estimated value of the property of the estate, and any periodic payment of moneys so ordered shall not continue for more than one year after the date of death of the decedent. [1969 c.591 Â§109]

Â Â Â Â Â  114.070 [1957 c.345 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.075 Priority of support; treated as administration expense. Subject to the limitations imposed by ORS 114.065, provision for support under ORS 114.015 ordered by the court has priority over claims and expenses of administration. The provision shall not be charged against the distributive share of the person receiving support. The provision shall be treated as an expense of administration, but shall not be a deduction for inheritance tax purposes. [1969 c.591 Â§110]

Â Â Â Â Â  114.085 Setting apart whole estate for support; termination of administration. If it appears, after the expiration of four months after the date of the first publication of notice to interested persons, that reasonable provision for support of the spouse and dependent children of the decedent, or any of them, warrants that the whole of the estate, after payment of claims, taxes and expenses of administration, be set apart for such support, the court may so order. There shall be no further proceeding in the administration of the estate, and the estate shall summarily be closed. [1969 c.591 Â§111]

ELECTIVE SHARE OF SURVIVING SPOUSE

Â Â Â Â Â  114.105 Right to elective share; effect of election. (1) If a decedent is domiciled in this state at the time of death and dies testate, the surviving spouse of the decedent has a right to elect to take the share provided by this section. The elective share consists of one-fourth of the value of the net estate of the decedent, but the elective share shall be reduced by the value of the following property given to the surviving spouse under the will of the decedent:

Â Â Â Â Â  (a) Property given outright;

Â Â Â Â Â  (b) The present value of legal life estates; and

Â Â Â Â Â  (c) The present value of the right of the surviving spouse to income or an annuity, or a right of withdrawal, from any property transferred in trust by the will that is capable of valuation with reasonable certainty without regard to the powers forfeited under subsection (2) of this section.

Â Â Â Â Â  (2) Except as to property applied under subsection (1) of this section to reduce the elective share, an election to take under this section forfeits any other right to take under the will and under the law of intestate succession. If the will would otherwise create a power of appointment in the surviving spouse, the spouse by electing to take under this section retains the power only if it is not a general power of appointment as defined in subsection (4) of this section and the testator has not provided otherwise, but the spouse forfeits any general power of appointment. A power to pay more than the income or annuity or withdrawals, the value of which reduced the elective share under subsection (1)(c) of this section, or to apply additional principal or income in behalf of the electing spouse, may not be exercised in favor of the electing spouse.

Â Â Â Â Â  (3) The right to elect may be barred under ORS 114.115, the share limited by ORS 114.125 or the right denied or the share reduced under ORS 114.135.

Â Â Â Â Â  (4) A general power of appointment is one that the donee may exercise in favor of the donee, the estate of the donee, the creditors of the donee or the creditors of the estate of the donee, during lifetime or at death, and includes one under which the donee may convey or transfer ownership of the property to whomever the donee may choose. A power to consume, invade or appropriate property for the benefit of the donee that is limited by an ascertainable standard relating to the health, education, support or maintenance of the donee shall not be deemed a general power of appointment. [1969 c.591 Â§112; 1997 c.99 Â§22]

Â Â Â Â Â  114.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.115 Election barred by agreement. The right of the surviving spouse to elect under ORS 114.105 may be barred by the terms of a written agreement signed by both spouses. The agreement may be entered into before or after marriage. [1969 c.591 Â§113]

Â Â Â Â Â  114.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.125 Elective share limited by total property received. (1) The surviving spouse may not receive by election under ORS 114.105 any amount which, together with any of the following property received by the surviving spouse, exceeds one-half of the total of the following property, such property to be reduced by the amount of the federal estate tax payable by reason of the property:

Â Â Â Â Â  (a) The property passing under the will;

Â Â Â Â Â  (b) Joint annuities furnished by the decedent;

Â Â Â Â Â  (c) Proceeds of insurance on the life of the decedent, whether or not the decedent had any of the incidents of ownership at the death of the decedent;

Â Â Â Â Â  (d) Transfers by the decedent within three years before the date of death, to the extent the decedent did not receive full consideration in money or moneyÂs worth;

Â Â Â Â Â  (e) Transfers by the decedent during the lifetime of the decedent as to which the decedent retained power, alone or in conjunction with any other person, to alter, amend, revoke or terminate or to designate a beneficiary;

Â Â Â Â Â  (f) Payments from the employer of the decedent or from a plan created by the employer or under a contract between the decedent and the employer of the decedent, excluding workersÂ compensation and Social Security payments;

Â Â Â Â Â  (g) Property appointed by the decedent by will or by deed executed within three years before the date of death, whether the power is general or special, but only if the property is effectively appointed in favor of the surviving spouse; and

Â Â Â Â Â  (h) Property in the joint names of the decedent and one or more other persons, except such proportion as is attributable to consideration furnished by persons other than the decedent.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, the surviving spouse is considered to receive:

Â Â Â Â Â  (a) Any property as to which the spouse is given all the income and a general power to appoint the principal.

Â Â Â Â Â  (b) Life insurance proceeds settled by the decedent on option, if the spouse is entitled to the interest and has a general power to appoint the proceeds or to withdraw proceeds, or if the spouse is entitled to an annuity for life or installments of the entire principal and interest for any period equal to or less than the normal life expectancy of the spouse.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âproperty in the joint namesÂ means all property held or owned under any form of ownership with right of survivorship, including cotenancy with remainder to the survivor; stocks, bonds or bank accounts in the name of two or more persons payable to the survivor; United States Government bonds in coownership form or payable on death to a designated person; and shares in credit unions or savings and loan associations payable on death to a designated person or in joint form. [1969 c.591 Â§114]

Â Â Â Â Â  114.130 [Amended by 1955 c.266 Â§1; 1965 c.506 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.135 Denial of election or share reduction when decedent and surviving spouse living apart. If the decedent and the surviving spouse were living apart at the time of the death of the decedent, whether or not there was a judgment for legal separation, the court in its discretion may deny any right to elect against the will, may reduce the elective share of the spouse to such amount as the court determines reasonable and proper or may grant the full elective share in accordance with the circumstances of the particular case. The court, in deciding what elective share, if any, should be granted, shall consider the length of the marriage, whether the marriage was a first or subsequent marriage for either or both of the spouses, the contribution of the surviving spouse to the property of the decedent in the form of services or transfers of property, the length and cause of the separation and any other relevant circumstances. [1969 c.591 Â§115; 2003 c.576 Â§374]

Â Â Â Â Â  114.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.145 What constitutes election. The surviving spouse is considered to have elected to take under the will unless, within 90 days after the date of the admission of the will to probate or 30 days after the date of the filing of the inventory, whichever is later, the surviving spouse serves on the personal representative or the attorney of the personal representative and files in the estate proceeding a statement that the surviving spouse elects to take under ORS 114.105 instead of under the will. The surviving spouse may bar any right to take under ORS 114.105 by filing in the estate proceeding a writing, signed by the spouse, electing to take under the will. [1969 c.591 Â§116]

Â Â Â Â Â  114.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.155 Election by court or conservator of surviving spouse. An election under ORS 114.105 may be filed on behalf of a financially incapable surviving spouse by a court acting under ORS 125.650 or by the conservator of the estate of the spouse. The court or conservator may elect against the will only if additional assets are needed for the reasonable support of the surviving spouse, taking into account the probable needs of the spouse, the provisions of the will, any nonprobate property arrangements made by the decedent for the support of the spouse and any other assets, whether or not owned by the spouse, available for such support. The election is subject to the approval of the court, with or without notice to other interested persons. [1969 c.591 Â§117; 1973 c.823 Â§109; 1995 c.664 Â§85]

Â Â Â Â Â  114.165 Payment of elective share. Estate property shall be applied in satisfaction of the elective share in the following order, unless the will provides otherwise:

Â Â Â Â Â  (1) Any intestate property;

Â Â Â Â Â  (2) After the intestate property is exhausted, each devisee shall contribute ratably to the elective share out of the portion of the estate passing to the devisee under the will, except that in abating the interests of the devisees the character of the testamentary plan adopted by the testator shall be preserved so far as possible. [1969 c.591 Â§118]

TITLE AND POSSESSION OF PROPERTY

Â Â Â Â Â  114.205 No distinction between real and personal property. ORS chapters 111, 112, 113, 114, 115, 116 and 117 apply without distinction between real and personal property. [1969 c.591 Â§119]

Â Â Â Â Â  114.210 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.215 Devolution of and title to property. (1) Upon the death of a decedent, title to the property of the decedent vests:

Â Â Â Â Â  (a) In the absence of testamentary disposition, in the heirs of the decedent, subject to support of spouse and children, rights of creditors, administration and sale by the personal representative; or

Â Â Â Â Â  (b) In the persons to whom it is devised by the will of the decedent, subject to support of spouse and children, rights of creditors, right of the surviving spouse to elect against the will, administration and sale by the personal representative.

Â Â Â Â Â  (2) The power of a person to leave property by will, and the rights of creditors, devisees and heirs to the property of the person, are subject to the restrictions and limitations expressed or implicit in ORS chapters 111, 112, 113, 114, 115, 116 and 117 to facilitate the prompt settlement of estates.

Â Â Â Â Â  (3) Any animal of a value of less than $2,500 that belonged to the decedent and that was kept by the decedent as a pet need not be listed on the inventory of the estate. Any family member of the decedent, friend of the decedent or animal shelter may take custody of the animal immediately upon the death of the decedent. A family member, friend or animal shelter that takes custody of an animal under this subsection is entitled to payment from the estate for the cost of caring for the animal. A family member, friend or animal shelter that takes custody of an animal under this subsection shall deliver the animal to the personal representative for the decedent, or to any heir or devisee entitled to possession of the animal, upon request of the personal representative, heir or devisee. [1969 c.591 Â§120; 1999 c.675 Â§1]

Â Â Â Â Â  114.220 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.225 Possession and control of decedentÂs estate. A personal representative has a right to and shall take possession and control of the estate of the decedent, but the personal representative is not required to take possession of or be accountable for property in the possession of an heir or devisee unless in the opinion of the personal representative possession by the personal representative is reasonably required for purposes of administration. [1969 c.591 Â§121]

Â Â Â Â Â  114.230 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.240 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.250 [Repealed by 1969 c.591 Â§305]

DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

Â Â Â Â Â  114.255 Commencement of duties and powers of personal representative; prior acts. The duties and powers of a personal representative commence upon the issuance of the letters of the personal representative. The powers of a personal representative relate back in time to give the acts of the personal representative occurring prior to appointment the same effect as those occurring thereafter. A personal representative may ratify and accept acts on behalf of the estate done by others where those acts would have been proper for a personal representative. [1969 c.591 Â§122]

Â Â Â Â Â  114.260 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.265 General duties of personal representative. A personal representative is a fiduciary who is under a general duty to and shall collect the income from property of the estate in the possession of the personal representative and preserve, settle and distribute the estate in accordance with the terms of the will and ORS chapters 111, 112, 113, 114, 115, 116 and 117 as expeditiously and with as little sacrifice of value as is reasonable under the circumstances. [1969 c.591 Â§123]

Â Â Â Â Â  114.270 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.275 Personal representative to proceed without court order; application for authority, approval or instructions. A personal representative shall proceed with the administration, settlement and distribution of the estate without adjudication, order or direction of the court, except as otherwise provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117. However, a personal representative or any interested person may apply to the court for authority, approval or instructions on any matter concerning the administration, settlement or distribution of the estate, and the court, without hearing or upon such hearing as it may prescribe, shall instruct the personal representative or rule on the matter as may be appropriate. [1969 c.591 Â§124]

Â Â Â Â Â  114.285 Naming or appointment of personal representative does not discharge claim. The naming or appointment of any person as personal representative does not discharge any claim which the decedent had against that person. The claim shall be included in the inventory. If the person agrees to act as personal representative, the person is liable for the claim as for so much money in the hands of the person at the time the claim becomes due and payable; otherwise the person is liable for the claim as any other debtor of the decedent. [1969 c.591 Â§125]

Â Â Â Â Â  114.295 Discharge or devise in will of claim of testator. The discharge or devise in a will of a claim of the testator against a personal representative or against any other person is of no effect as against creditors of the decedent. The claim shall be included in the inventory and for purposes of administration shall be regarded and treated as a specific devise of the amount of the claim. [1969 c.591 Â§126]

Â Â Â Â Â  114.305 Transactions authorized for personal representative. Subject to the provisions of ORS 97.130 (2) and except as restricted or otherwise provided by the will of the decedent, a document of anatomical gift under ORS 97.952 or by court order, a personal representative, acting reasonably for the benefit of interested persons, is authorized to:

Â Â Â Â Â  (1) Direct and authorize disposition of the remains of the decedent pursuant to ORS 97.130 and incur expenses for the funeral, burial or other disposition of the remains in a manner suitable to the condition in life of the decedent. Only those funeral expenses necessary for a plain and decent funeral and disposition of the remains of the decedent may be paid from the estate if the assets are insufficient to pay the claims of the Department of Human Services for the net amount of public assistance, as defined in ORS 411.010, paid to or for the decedent and for care and maintenance of any decedent who was at a state institution to the extent provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (2) Retain assets owned by the decedent pending distribution or liquidation.

Â Â Â Â Â  (3) Receive assets from fiduciaries or other sources.

Â Â Â Â Â  (4) Complete, compromise or refuse performance of contracts of the decedent that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease real property, the personal representative, among other courses of action, may:

Â Â Â Â Â  (a) Execute and deliver a deed upon satisfaction of any sum remaining unpaid or upon receipt of the note of the purchaser adequately secured; or

Â Â Â Â Â  (b) Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement.

Â Â Â Â Â  (5) Satisfy written pledges of the decedent for contributions, whether or not the pledges constituted binding obligations of the decedent or were properly presented as claims.

Â Â Â Â Â  (6) Deposit funds not needed to meet currently payable debts and expenses, and not immediately distributable, in bank or savings and loan association accounts, or invest the funds in bank or savings and loan association certificates of deposit, or federally regulated money-market funds and short-term investment funds suitable for investment by trustees under ORS 130.750 to 130.775, or short-term United States Government obligations.

Â Â Â Â Â  (7) Abandon burdensome property when it is valueless, or is so encumbered or is in a condition that it is of no benefit to the estate.

Â Â Â Â Â  (8) Vote stocks or other securities in person or by general or limited proxy.

Â Â Â Â Â  (9) Pay calls, assessments and other sums chargeable or accruing against or on account of securities.

Â Â Â Â Â  (10) Sell or exercise stock subscription or conversion rights.

Â Â Â Â Â  (11) Consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise.

Â Â Â Â Â  (12) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate, but the personal representative is liable for any act of the nominee in connection with the security so held.

Â Â Â Â Â  (13) Insure the assets of the estate against damage and loss, and insure the personal representative against liability to third persons.

Â Â Â Â Â  (14) Advance or borrow money with or without security.

Â Â Â Â Â  (15) Compromise, extend, renew or otherwise modify an obligation owing to the estate. A personal representative who holds a mortgage, pledge, lien or other security interest may accept a conveyance or transfer of the encumbered asset in lieu of foreclosure in full or partial satisfaction of the indebtedness.

Â Â Â Â Â  (16) Accept other real property in part payment of the purchase price of real property sold by the personal representative.

Â Â Â Â Â  (17) Pay taxes, assessments and expenses incident to the administration of the estate.

Â Â Â Â Â  (18) Employ qualified persons, including attorneys, accountants and investment advisers, to advise and assist the personal representative and to perform acts of administration, whether or not discretionary, on behalf of the personal representative.

Â Â Â Â Â  (19) Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of duties as personal representative.

Â Â Â Â Â  (20) Prosecute claims of the decedent including those for personal injury or wrongful death.

Â Â Â Â Â  (21) Continue any business or venture in which the decedent was engaged at the time of death to preserve the value of the business or venture.

Â Â Â Â Â  (22) Incorporate or otherwise change the business form of any business or venture in which the decedent was engaged at the time of death.

Â Â Â Â Â  (23) Discontinue and wind up any business or venture in which the decedent was engaged at the time of death.

Â Â Â Â Â  (24) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate.

Â Â Â Â Â  (25) Satisfy and settle claims and distribute the estate as provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117.

Â Â Â Â Â  (26) Perform all other acts required or permitted by law or by the will of the decedent. [1969 c.591 Â§127; 1969 c.597 Â§278; 1977 c.211 Â§1; 1981 c.278 Â§1; 1995 c.157 Â§16; 1997 c.472 Â§10; 2001 c.900 Â§17; 2005 c.348 Â§126]

Â Â Â Â Â  114.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.315 Right to perfect lien or security interest. A personal representative has the same rights to perfect a lien or security interest as the decedent would have had if the decedent were living. [1969 c.591 Â§128]

Â Â Â Â Â  114.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.325 Power to sell, mortgage, lease and deal with property. (1) A personal representative has power to sell, mortgage, lease or otherwise deal with property of the estate without notice, hearing or court order.

Â Â Â Â Â  (2) Exercise of the power of sale by the personal representative is improper, except after notice, hearing and order of the court, if:

Â Â Â Â Â  (a) The sale is in contravention of the provisions of the will; or

Â Â Â Â Â  (b) The property is specifically devised and the will does not authorize its sale; or

Â Â Â Â Â  (c) A bond of the personal representative has been required and filed, the sale price of the property to be sold exceeds $5,000 and the bond of the personal representative has not been increased by the amount of cash to be realized on the sale, unless the court has directed otherwise. [1969 c.591 Â§129]

Â Â Â Â Â  114.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.333 Transfer of title and interest to real property by foreign personal representative. Upon performance of a recorded contract of sale of real property the foreign personal representative of a deceased vendor whose estate is being administered in a foreign jurisdiction may convey the title and interest of the vendor in the property to the vendee or the assignee of the vendee upon recording in the deed records of the county where the property is located a certified copy of letters testamentary or of administration. The certificate shall include a statement that the letters are in effect. [1973 c.506 Â§28]

Â Â Â Â Â  114.335 Court order for sale, mortgage or lease. Upon proof satisfactory to the court by an interested person that a sale, mortgage or lease of property of the estate is required for paying support of spouse and children, elective share of surviving spouse, claims or expenses of administration, or for distribution, and that the personal representative has failed or declined to act, the court may order the personal representative to make the sale, mortgage or lease. [1969 c.591 Â§130]

Â Â Â Â Â  114.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.345 Title conveyed free of claims of creditors. Property sold, mortgaged or leased by a personal representative is subject to liens and encumbrances against the decedent or the estate of the decedent, but is not subject to rights of creditors of the decedent or liens or encumbrances against the heirs or devisees of the decedent. The filing and allowance of a claim in an estate proceeding does not make the claimant a secured creditor. [1969 c.591 Â§131]

Â Â Â Â Â  114.350 [Repealed by 1963 c.287 Â§1]

Â Â Â Â Â  114.355 Sale or encumbrance to personal representative voidable; exceptions. (1) Any sale or encumbrance to the personal representative, the spouse, agent or attorney of the personal representative, or any corporation or trust in which the personal representative has more than a one-third beneficial interest, is voidable unless:

Â Â Â Â Â  (a) The transaction was consented to by all interested persons affected thereby; or

Â Â Â Â Â  (b) The will expressly authorizes the transaction by the personal representative; or

Â Â Â Â Â  (c) The transaction was made in compliance with another statute or with a contract or other instrument executed by the decedent.

Â Â Â Â Â  (2) The title of a purchaser for value without notice of the circumstances of the transaction with the personal representative is not affected unless the purchaser should have known of the defect in the title of the seller. [1969 c.591 Â§132]

Â Â Â Â Â  114.360 [Repealed by 1963 c.287 Â§1]

Â Â Â Â Â  114.365 Validation of certain sales. The following are the subject of validating Acts:

Â Â Â Â Â  (1) Certain sales of decedentÂs real property made prior to 1903 where confirmation of sale was premature, validated by page 133, section 2, General Laws of Oregon 1903.

Â Â Â Â Â  (2) Certain sales of decedentÂs property made prior to 1907 under power in will, validated by chapter 175, General Laws of Oregon 1907.

Â Â Â Â Â  (3) Certain sales of decedentÂs real property made prior to 1917 where publication of the notice of sale was improper, validated by section 2, chapter 114, General Laws of Oregon 1917.

Â Â Â Â Â  (4) Certain sales by executors or administrators made prior to 1943, validated by chapter 26, Oregon Laws 1943. [Formerly 116.835]

Â Â Â Â Â  114.370 [Repealed by 1963 c.287 Â§1]

Â Â Â Â Â  114.375 Nonliability of transfer agents. A transfer agent or a corporation transferring its own securities incurs no liability to any person by making a transfer of securities of an estate as requested or directed by a personal representative. [1969 c.591 Â§134]

Â Â Â Â Â  114.385 Persons dealing with personal representative; protection. A person dealing with or assisting a personal representative without actual knowledge that the personal representative is improperly exercising the power of the personal representative is protected as if the personal representative properly exercised the power. The person is not bound to inquire whether the personal representative is properly exercising the power of the personal representative, and is not bound to inquire concerning the provisions of any will or any order of court that may affect the propriety of the acts of the personal representative. No provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection expressed in this section extends to a person dealing with or assisting a personal representative appointed under ORS 113.085 without actual knowledge that the personal representative was not qualified as provided in ORS 113.095 or that the appointment of the personal representative involved procedural irregularity. [1969 c.591 Â§135]

Â Â Â Â Â  114.395 Improper exercise of power; breach of fiduciary duty. If the exercise of power by a personal representative in the administration of an estate is improper, the personal representative is liable for breach of fiduciary duty to interested persons for resulting damage or loss to the same extent as a trustee of an express trust. Exercise of power in violation of a court order is a breach of duty. Exercise of power contrary to the provisions of the will may be a breach of duty. [1969 c.591 Â§136]

Â Â Â Â Â  114.405 Personal liability of personal representative. (1) The personal liability of a personal representative to third parties, as distinguished from fiduciary accountability to the estate, arising from the administration of the estate is that of an agent for a disclosed principal.

Â Â Â Â Â  (2) A personal representative is not personally liable on contracts properly entered into in the fiduciary capacity in the course of administration of the estate unless the personal representative expressly agrees to be personally liable.

Â Â Â Â Â  (3) A personal representative is not personally liable for obligations arising from possession or control of property of the estate or for torts committed in the course of administration of the estate unless the personal representative is personally at fault.

Â Â Â Â Â  (4) Claims based upon contracts, obligations and torts of the types described in subsections (2) and (3) of this section may be allowed against the estate whether or not the personal representative is personally liable therefor. [1969 c.591 Â§137]

Â Â Â Â Â  114.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.415 Copersonal representatives; when joint action required. (1) When two or more persons are appointed copersonal representatives, the concurrence of all is required for all acts connected with the administration and distribution of the estate, except:

Â Â Â Â Â  (a) Any copersonal representative may receive and receipt for property due the estate.

Â Â Â Â Â  (b) When the concurrence of all cannot readily be obtained in the time reasonably available for emergency action.

Â Â Â Â Â  (c) Where any others have delegated their power to act.

Â Â Â Â Â  (d) Where the will provides otherwise.

Â Â Â Â Â  (e) Where the court otherwise directs.

Â Â Â Â Â  (2) Persons dealing with a copersonal representative who are actually unaware that another has been appointed to serve with the person are as fully protected as if the person with whom they dealt had been the sole personal representative. [1969 c.591 Â§138]

Â Â Â Â Â  114.420 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.425 Discovery of property, writings and information. (1) The court may order any person to appear and give testimony by deposition if it appears probable that the person:

Â Â Â Â Â  (a) Has concealed, secreted or disposed of any property of the estate of a decedent;

Â Â Â Â Â  (b) Has been entrusted with property of the estate of a decedent and fails to account therefor to the personal representative;

Â Â Â Â Â  (c) Has concealed, secreted or disposed of any writing, instrument or document pertaining to the estate;

Â Â Â Â Â  (d) Has knowledge or information that is necessary to the administration of the estate; or

Â Â Â Â Â  (e) As an officer or agent of a corporation, has refused to allow examination of the books and records of the corporation that the decedent had the right to examine.

Â Â Â Â Â  (2) If a person cited as provided in subsection (1) of this section fails to appear or to answer questions asked as authorized by the order of the court, the person is in contempt and may be punished as for other contempts. [1969 c.591 Â§139; 1979 c.284 Â§106]

Â Â Â Â Â  114.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.435 Power to avoid transfers. The property liable for the payment of expenses of administration, funeral expenses, claims and taxes shall include property transferred by the decedent with intent to defraud the creditors of the decedent or transferred by any means which is in law void or voidable as against the creditors of the decedent. The right to recover that property so far as necessary for the payment of those expenses, claims and taxes is in the personal representative, who shall take necessary steps to recover it. That property constitutes general assets for the payment of creditors. [1969 c.591 Â§140]

Â Â Â Â Â  114.440 [Repealed by 1969 c.591 Â§305]

SMALL ESTATES

Â Â Â Â Â  114.505 Definitions for ORS 114.505 to 114.560. As used in ORS 114.505 to 114.560:

Â Â Â Â Â  (1) ÂAffiantÂ means the person or persons signing an affidavit filed under ORS 114.515.

Â Â Â Â Â  (2) ÂClaiming successorsÂ means:

Â Â Â Â Â  (a) If the decedent died intestate, the heir or heirs of the decedent, or if there is no heir, an estate administrator of the Department of State Lands appointed under ORS 113.235;

Â Â Â Â Â  (b) If the decedent died testate, the devisee or devisees of the decedent; and

Â Â Â Â Â  (c) Any creditor of the estate entitled to payment or reimbursement from the estate under ORS 114.545 (1)(c) who has not been paid or reimbursed the full amount owed such creditor within 60 days after the date of the decedentÂs death.

Â Â Â Â Â  (3) ÂEstateÂ means decedentÂs property subject to administration in Oregon. [1973 c.710 Â§2; 1977 c.239 Â§1; 1979 c.340 Â§1; 1979 c.467 Â§3; 1989 c.228 Â§1; 2003 c.395 Â§14; 2005 c.22 Â§92]

Â Â Â Â Â  114.515 Value of estate; where affidavit filed; fee; amended affidavit; supplemental affidavit. (1) If the estate of a decedent meets the requirements of subsection (2) of this section, any of the following persons may file an affidavit with the clerk of the probate court in any county where there is venue for a proceeding seeking the appointment of a personal representative for the estate:

Â Â Â Â Â  (a) One or more of the claiming successors of the decedent.

Â Â Â Â Â  (b) If the decedent died testate, any person named as personal representative in the decedentÂs will.

Â Â Â Â Â  (2) An affidavit under this section may be filed only if:

Â Â Â Â Â  (a) The fair market value of the estate is $200,000 or less;

Â Â Â Â Â  (b) Not more than $50,000 of the fair market value of the estate is attributable to personal property; and

Â Â Â Â Â  (c) Not more than $150,000 of the fair market value of the estate is attributable to real property.

Â Â Â Â Â  (3) An affidavit under this section may not be filed until 30 days after the death of the decedent.

Â Â Â Â Â  (4) An affidavit filed under the provisions of this section must contain the information required in ORS 114.525 and shall be made a part of the probate records.

Â Â Â Â Â  (5) In determining fair market value under this section, the fair market value of the entire interest in the property included in the estate shall be used without reduction for liens or other debts.

Â Â Â Â Â  (6) The clerk of the probate court shall charge and collect a fee of $21 for the filing of any affidavit under this section.

Â Â Â Â Â  (7) Any error or omission in an affidavit filed under this section may be corrected by filing an amended affidavit within four months after the filing of the affidavit.

Â Â Â Â Â  (8) One or more supplemental affidavits may be filed at any time after the filing of an affidavit under this section for the purpose of including property not described in the original affidavit. Copies of all previously filed affidavits must be attached to the supplemental affidavit and all information required in ORS 114.525 must be reflected in the supplemental affidavit. A supplemental affidavit may not be filed if by reason of the additional property described in the supplemental affidavit any limitation imposed by subsection (2) of this section is exceeded.

Â Â Â Â Â  (9) In addition to the fee provided for in subsection (6) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the clerk of the probate court shall charge and collect a surcharge of $6 upon the filing of an affidavit under this section. [1973 c.710 Â§Â§3, 8; 1977 c.239 Â§2; 1979 c.467 Â§1; 1981 s.s. c.3 Â§36; 1985 c.368 Â§1; 1985 c.496 Â§6; 1987 c.586 Â§28; 1989 c.228 Â§2; 1989 c.856 Â§1; 1995 c.682 Â§1; 1997 c.447 Â§1; 1997 c.801 Â§32; 2003 c.737 Â§Â§59,60; 2005 c.122 Â§Â§1,2; 2005 c.273 Â§Â§1,2; 2005 c.702 Â§Â§69,70]

Â Â Â Â Â  Note: The amendments to 114.515 by section 71, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 72, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  114.515. (1) If the estate of a decedent meets the requirements of subsection (2) of this section, any of the following persons may file an affidavit with the clerk of the probate court in any county where there is venue for a proceeding seeking the appointment of a personal representative for the estate:

Â Â Â Â Â  (a) One or more of the claiming successors of the decedent.

Â Â Â Â Â  (b) If the decedent died testate, any person named as personal representative in the decedentÂs will.

Â Â Â Â Â  (2) An affidavit under this section may be filed only if:

Â Â Â Â Â  (a) The fair market value of the estate is $200,000 or less;

Â Â Â Â Â  (b) Not more than $50,000 of the fair market value of the estate is attributable to personal property; and

Â Â Â Â Â  (c) Not more than $150,000 of the fair market value of the estate is attributable to real property.

Â Â Â Â Â  (3) An affidavit under this section may not be filed until 30 days after the death of the decedent.

Â Â Â Â Â  (4) An affidavit filed under the provisions of this section must contain the information required in ORS 114.525 and shall be made a part of the probate records.

Â Â Â Â Â  (5) In determining fair market value under this section, the fair market value of the entire interest in the property included in the estate shall be used without reduction for liens or other debts.

Â Â Â Â Â  (6) The clerk of the probate court shall charge and collect a fee of $23 for the filing of any affidavit under this section.

Â Â Â Â Â  (7) Any error or omission in an affidavit filed under this section may be corrected by filing an amended affidavit within four months after the filing of the affidavit.

Â Â Â Â Â  (8) One or more supplemental affidavits may be filed at any time after the filing of an affidavit under this section for the purpose of including property not described in the original affidavit. Copies of all previously filed affidavits must be attached to the supplemental affidavit and all information required in ORS 114.525 must be reflected in the supplemental affidavit. A supplemental affidavit may not be filed if by reason of the additional property described in the supplemental affidavit any limitation imposed by subsection (2) of this section is exceeded.

Â Â Â Â Â  Note: Section 3, chapter 122, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 114.515 by sections 1 and 2 of this 2005 Act apply to all affidavits filed under ORS 114.505 to 114.560, whether filed before, on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.122 Â§3]

Â Â Â Â Â  Note: Section 3, chapter 273, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 114.515 by sections 1 and 2 of this 2005 Act apply only to decedents who die on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.273 Â§3]

Â Â Â Â Â  114.520 Authorization from Department of State Lands required for filing of affidavit by creditor if decedent dies intestate and without heirs; rules. (1) If a decedent dies intestate and without heirs, a creditor of an estate who is a claiming successor may not file an affidavit under ORS 114.515 unless the creditor has received written authorization from an estate administrator of the Department of State Lands appointed under ORS 113.235. Except as provided by rule adopted by the Director of the Department of State Lands, an estate administrator shall consent to the filing of an affidavit under ORS 114.515 by a creditor only if it appears after investigation that the estate is insolvent.

Â Â Â Â Â  (2) A creditor of an estate who is subject to subsection (1) of this section may give written notice to an estate administrator of the Department of State Lands informing the estate administrator that the creditor intends to file an affidavit under ORS 114.515. Upon receiving the notice permitted by this subsection, the estate administrator shall investigate the assets and liabilities of the estate. Within 30 days after receiving the notice required by this subsection, the estate administrator shall either:

Â Â Â Â Â  (a) Give written authorization to the creditor for the filing of an affidavit by the creditor under ORS 114.515; or

Â Â Â Â Â  (b) Inform the creditor that the Department of State Lands will file an affidavit as claiming successor under ORS 114.515.

Â Â Â Â Â  (3) If a decedent dies intestate and without heirs, a creditor of an estate who is a claiming successor and who files an affidavit under ORS 114.515 must notate at the top of the affidavit that the affidavit is being filed by a creditor of the estate. If the affidavit contains the notation required by this subsection, the clerk of the probate court may not accept the affidavit for filing unless there is attached to the affidavit written authorization for the filing of the affidavit by the creditor from an estate administrator of the Department of State Lands. The written authorization may be a copy of a memorandum of an interagency agreement between the Department of State Lands and another state agency. [1997 c.88 Â§2; 2003 c.395 Â§15]

Â Â Â Â Â  114.525 Content of affidavit. An affidavit filed under ORS 114.515 shall:

Â Â Â Â Â  (1) State the name, age, domicile, post-office address and Social Security number of the decedent;

Â Â Â Â Â  (2) State the date and place of the decedentÂs death. A certified copy of the death certificate shall be attached to the affidavit;

Â Â Â Â Â  (3) Describe and state the fair market value of all property in the estate, including a legal description of any real property;

Â Â Â Â Â  (4) State that no application or petition for the appointment of a personal representative has been granted in Oregon;

Â Â Â Â Â  (5) State whether the decedent died testate or intestate, and if the decedent died testate, the will shall be attached to the affidavit;

Â Â Â Â Â  (6) List the heirs of the decedent and the last address of each heir as known to the affiant, and state that a copy of the affidavit showing the date of filing and a copy of the will, if the decedent died testate, will be delivered to each heir or mailed to the heir at the last-known address;

Â Â Â Â Â  (7) If the decedent died testate, list the devisees of the decedent and the last address of each devisee as known to the affiant and state that a copy of the will and a copy of the affidavit showing the date of filing will be delivered to each devisee or mailed to the devisee at the last-known address;

Â Â Â Â Â  (8) State the interest in the property described in the affidavit to which each heir or devisee is entitled and the interest, if any, that will escheat;

Â Â Â Â Â  (9) State that reasonable efforts have been made to ascertain creditors of the estate. List the expenses of and claims against the estate remaining unpaid or on account of which the affiant or any other person is entitled to reimbursement from the estate, including the known or estimated amounts thereof and the names and addresses of the creditors as known to the affiant, and state that a copy of the affidavit showing the date of filing will be delivered to each creditor who has not been paid in full or mailed to the creditor at the last-known address;

Â Â Â Â Â  (10) Separately list the name and address of each person known to the affiant to assert a claim against the estate that the affiant disputes and the known or estimated amount thereof and state that a copy of the affidavit showing the date of filing will be delivered to each such person or mailed to the person at the last-known address;

Â Â Â Â Â  (11) State that a copy of the affidavit showing the date of filing will be mailed or delivered to the Department of Human Services;

Â Â Â Â Â  (12) State that claims against the estate not listed in the affidavit or in amounts larger than those listed in the affidavit may be barred unless:

Â Â Â Â Â  (a) A claim is presented to the affiant within four months of the filing of the affidavit at the address stated in the affidavit for presentment of claims; or

Â Â Â Â Â  (b) A personal representative of the estate is appointed within the time allowed under ORS 114.555; and

Â Â Â Â Â  (13) If the affidavit lists one or more claims that the affiant disputes, state that any such claim may be barred unless:

Â Â Â Â Â  (a) A petition for summary determination is filed within four months of the filing of the affidavit; or

Â Â Â Â Â  (b) A personal representative of the estate is appointed within the time allowed under ORS 114.555. [1973 c.710 Â§6; 1977 c.239 Â§3; 1979 c.340 Â§2; 1989 c.228 Â§3; 1991 c.191 Â§3; 1995 c.453 Â§1; 2001 c.104 Â§35; 2001 c.620 Â§2; 2001 c.900 Â§18a; 2003 c.196 Â§1; 2003 c.395 Â§16; 2005 c.22 Â§93]

Â Â Â Â Â  114.535 Transfer of decedentÂs property to affiant; proceedings to compel transfer. (1) Any person indebted to the decedent or having possession of personal property belonging to the estate, to whom a certified copy of the affidavit filed under ORS 114.515 is delivered by the affiant on or after the 10th day following the filing of the affidavit, shall pay, transfer or deliver the personal property to the affiant. Any person who has received property of the decedent under ORS 446.616, 722.262 or 803.094, or any similar statute providing for the transfer of property of an estate which is not being probated shall pay, transfer or deliver the property to the affiant if the person would be required to pay, transfer or deliver the property to a personal representative of the estate. The transferor is discharged and released from any liability or responsibility for the transfer in the same manner and with the same effect as if the property had been transferred, delivered or paid to a personal representative of the estate of the decedent.

Â Â Â Â Â  (2) A transfer agent of any corporate security registered in the name of the decedent shall change the registered ownership on the books of the corporation to the person entitled thereto on presentation of a certified copy of the affidavit filed under ORS 114.515.

Â Â Â Â Â  (3) If a person to whom an affidavit is delivered refuses to pay, deliver or transfer any personal property to the affiant or the person entitled to the property as disclosed in the affidavit filed under ORS 114.515, the property may be recovered or its payment, delivery or transfer compelled upon proof of the transfereeÂs entitlement in a proceeding brought for the purpose by or on behalf of the transferee.

Â Â Â Â Â  (4) If the affidavit was signed by the Director of Human Services or a designee of the director, the director or the designee may certify a copy of the affidavit for the purposes described in subsection (1) or (2) of this section. [1973 c.710 Â§4; 1979 c.340 Â§3; 1989 c.228 Â§4; 1991 c.67 Â§23; 1997 c.631 Â§404; 2003 c.196 Â§2; 2003 c.655 Â§60]

Â Â Â Â Â  114.540 Procedure for claims; disallowance; summary determination. (1) A claim against an estate with respect to which an affidavit is filed under ORS 114.515 may be presented to the affiant within four months after the affidavit was filed. If an amended affidavit is filed under ORS 114.515 (7), claims against the estate must be filed within four months after the filing of the amended affidavit. If a supplemental affidavit is filed under ORS 114.515 (8), claims against the estate must be filed within four months after the filing of the supplemental affidavit. Each claim presented to the affiant must include the information required by ORS 115.025.

Â Â Â Â Â  (2) A claim presented to the affiant shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the affiant mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and any attorney for the claimant. A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless:

Â Â Â Â Â  (a) The claimant proceeds as provided in subsection (3) of this section; or

Â Â Â Â Â  (b) A personal representative is appointed within the time allowed under ORS 114.555.

Â Â Â Â Â  (3) A creditor of the estate whose claim has been presented within the time permitted by subsection (1) of this section and disallowed by the affiant may within 30 days after the date of mailing or delivery of the notice of disallowance file with the probate court a petition for summary determination of the claim by the court. A creditor of the decedent whose claim is listed in the affidavit as disputed may within four months after the filing of the affidavit file with the probate court a petition for summary determination of the creditorÂs claim by the court. The court shall hear the matter without a jury, after notice to the creditor and affiant, and any interested person may be heard in the proceeding. The claim may be proved as provided in ORS 115.195 (2). Upon the hearing the court shall determine the claim in a summary manner and shall make an order allowing or disallowing the claim in whole or in part. If the court allows the claim in whole or in part, the order shall direct the affiant, to the extent of property of the estate allocable to the payment of the claim pursuant to ORS 115.125, or any claiming successor to whom payment, delivery or transfer has been made under ORS 114.505 to 114.560 as a person entitled thereto as disclosed in the affidavit, to the extent of the value of the property received, to pay to the creditor the amount so allowed. No appeal may be taken from the order of the court made upon the summary determination. [1989 c.228 Â§7; 2003 c.523 Â§3; 2005 c.122 Â§4]

Â Â Â Â Â  114.545 Duties of person filing affidavit; payment of claims; conveyance of real property; liability of person to whom property transferred or payment made. (1) The affiant:

Â Â Â Â Â  (a) Shall take control of the property of the estate coming into the possession of the affiant.

Â Â Â Â Â  (b) Within 30 days after filing the affidavit shall mail, deliver or cause to be recorded each instrument which the affidavit states will be mailed, delivered or recorded.

Â Â Â Â Â  (c) From and to the extent of the property of the estate, shall pay or reimburse any person who has paid:

Â Â Â Â Â  (A) Expenses described in ORS 115.125 (1)(b) and (c) and listed in the affidavit;

Â Â Â Â Â  (B) Claims listed in the affidavit as undisputed;

Â Â Â Â Â  (C) Allowed claims presented to the affiant within the time permitted by ORS 114.540; and

Â Â Â Â Â  (D) Claims which the probate court directs the affiant to pay.

Â Â Â Â Â  (d) Shall pay claims and expenses under paragraph (c) of this subsection in the order of priority prescribed by ORS 115.125.

Â Â Â Â Â  (e) May transfer or sell any vehicle that is part of the estate before the completion of the period established under ORS 114.555 if the affiant complies with the requirements established by the Department of Transportation for such purposes under ORS 803.094.

Â Â Â Â Â  (f) May convey any real or personal property that is part of the estate before the completion of the period established under ORS 114.555, provided that each heir or devisee succeeding to the interest conveyed joins in the conveyance and that any proceeds of sale, net of the reasonable expenses of sale and any debt secured as of the date of the decedentÂs death by a duly perfected lien on the property, shall become a part of the estate subject to ORS 114.505 to 114.560. If the property is a manufactured structure as defined in ORS 446.561, the affiant must assign interest in the structure as provided in ORS 446.616. Any conveyance to a purchaser in good faith and for a valuable consideration made by the affiant and the heir or devisee succeeding to the interest conveyed, or made by the heir or devisee succeeding to the interest conveyed after completion of the period established under ORS 114.555, conveys the interest stated in the conveyance free of any interest of the claiming successors, and the purchaser has no duty with respect to application of the consideration paid for the conveyance.

Â Â Â Â Â  (2) Any claiming successor to whom payment, delivery or transfer is made under ORS 114.505 to 114.560 as a person entitled thereto as disclosed in the affidavit is personally answerable and accountable:

Â Â Â Â Â  (a) To the extent of the value of the property received, to creditors of the estate to the extent such creditors are entitled to payment under subsection (1) of this section; and

Â Â Â Â Â  (b) To any personal representative of the estate of the decedent thereafter appointed.

Â Â Â Â Â  (3) The affiant shall cause to be recorded in the deed records of any county in which real property belonging to the decedent is situated an affiant or claiming successorÂs deed executed in the manner required by ORS chapter 93.

Â Â Â Â Â  (4) For a manufactured structure as defined in ORS 446.561 belonging to a decedent and assessed as personal property, the affiant shall file with the Department of Consumer and Business Services the necessary information for recording the successorÂs interest in the manufactured structure on an ownership document. [1973 c.710 Â§7; 1979 c.340 Â§4; 1985 c.300 Â§5; 1989 c.148 Â§6; 1989 c.228 Â§5; 1991 c.191 Â§4; 2003 c.655 Â§61]

Â Â Â Â Â  114.550 Summary review of administration of estate; hearing. The affiant or any claiming successor of the estate who has not been paid the full amount owed such claiming successor may, within two years after the filing of an affidavit under ORS 114.515, file with the probate court a petition for summary review of administration of the estate. A creditor may not file a petition under this section if the creditor received a copy of an affidavit filed under ORS 114.515 delivered or mailed to such creditor within 30 days after the date the affidavit was filed, the creditor was shown as a disputed creditor in the affidavit, and the creditor has not filed a petition for summary determination under ORS 114.540. The court shall hear the matter without a jury, after notice to the claiming successor and the affiant, and any interested person may be heard in the proceeding. Upon the hearing the court shall review administration of the estate in a summary manner and may order the affiant to sell property of the estate and pay creditors, to pay creditors of the estate from property of the estate or of the affiant, or to distribute property of the estate to the claiming successors, or may order any person who has received property of the estate to pay amounts owed to claiming successors of the estate in whole or in part. [1989 c.228 Â§8; 2003 c.196 Â§3]

Â Â Â Â Â  114.555 Effect of failure to appoint personal representative. If a personal representative is not appointed within four months after the filing of the affidavit authorized by ORS 114.515, the interest of the decedent in all of the property described in the affidavit is transferred to the person or persons shown by the affidavit to be entitled thereto, and any other claims against the property are barred except as provided in ORS 114.540, 114.545 and 114.550. [1973 c.710 Â§5; 1977 c.239 Â§4; 1989 c.228 Â§10]

Â Â Â Â Â  114.560 Exclusive remedy. The exclusive remedy of a person injured by the failure of the affiant or any claiming successor to comply with the requirements of ORS 114.505 to 114.560 shall be a summary determination under ORS 114.540, a summary review of administration under ORS 114.550, or appointment of a personal representative for the estate within the time allowed by ORS 114.555. [1989 c.228 Â§9]

_______________



Chapter 115

Chapter 115 Â Claims; Actions and Suits

2005 EDITION

CLAIMS; ACTIONS AND SUITS

PROBATE LAW

CLAIMS AGAINST ESTATES

115.001Â Â Â Â  Effect of direction to pay debts, charges, taxes or expenses

115.003Â Â Â Â  Personal representative to make diligent search for claimants; notice to claimants; contents; affidavit of compliance

115.004Â Â Â Â  Recovery for failure to make search or give notice; indemnification; time for commencing action

115.005Â Â Â Â  Presentation of claims; time limitations

115.008Â Â Â Â  Application of time limitations to public bodies

115.025Â Â Â Â  Form of claims

115.035Â Â Â Â  Waiver of defect or insufficiency

115.045Â Â Â Â  Written evidence of claim

115.055Â Â Â Â  Claims on debts due

115.065Â Â Â Â  Claims on secured debts due

115.070Â Â Â Â  Claims on debts reduced to judgments

115.075Â Â Â Â  Claims on debts not due

115.085Â Â Â Â  Claims on contingent and unliquidated debts

115.095Â Â Â Â  Compromise of claims

115.105Â Â Â Â  Claims of personal representative

115.115Â Â Â Â  Payment of claims

115.125Â Â Â Â  Order of payment of expenses and claims

115.135Â Â Â Â  Allowance and disallowance of claims

115.145Â Â Â Â  Procedure by claimant on disallowance of claim

115.155Â Â Â Â  Separate action required by personal representative

115.165Â Â Â Â  Summary determination procedure

115.175Â Â Â Â  Interested persons heard in summary determination or separate action

115.185Â Â Â Â  Creditor may obtain order for payment

115.195Â Â Â Â  Proof for court allowance of disallowed claim; claims for recovery of public assistance

115.205Â Â Â Â  Waiver of statute of limitations

115.215Â Â Â Â  Extension of statute of limitations

DISCHARGE OF ENCUMBRANCES

115.255Â Â Â Â  Discharge of encumbrances

115.265Â Â Â Â  Power to redeem estate property

115.275Â Â Â Â  Encumbered assets; powers of personal representative

ACTIONS AND SUITS

115.305Â Â Â Â  Survival of causes of action

115.315Â Â Â Â  Continuation of action without claim presentation

115.325Â Â Â Â  Action not to be commenced until claim presented and disallowed

APPLICATION TO NONTESTAMENTARY TRUSTS

115.335Â Â Â Â  Chapter does not apply to certain trusts

CLAIMS AGAINST ESTATES

Â Â Â Â Â  115.001 Effect of direction to pay debts, charges, taxes or expenses. A mere testamentary direction to pay debts, charges, taxes or expenses of administration shall not be considered a direction for exoneration from encumbrances. [1973 c.506 Â§35]

Â Â Â Â Â  115.003 Personal representative to make diligent search for claimants; notice to claimants; contents; affidavit of compliance. (1) During the three months following appointment, unless a longer time is allowed by the court, the personal representative shall make reasonably diligent efforts to investigate the financial records and affairs of the decedent and shall take such further actions as may be reasonably necessary to ascertain the identity and address of each person who has or asserts a claim against the estate. The personal representative shall request and the court shall allow a longer time for ascertaining claims if the personal representative cannot complete reasonably diligent efforts to identify persons with claims during the time required by this section or by a previous order of the court.

Â Â Â Â Â  (2) Not later than 30 days after expiration of the period, including any extensions, described in subsection (1) of this section, the personal representative shall cause to be delivered or mailed to each person known by the personal representative during such period to have or assert a claim against the estate a notice containing the information required in subsection (3) of this section, except that it shall not be necessary to give notice on account of a claim that has already been presented, accepted or paid in full or on account of a claim that is merely conjectural. The personal representative may also cause such a notice to be delivered or mailed to any person discovered by the personal representative after expiration of the period described in subsection (1) of this section to have or assert a claim against the estate.

Â Â Â Â Â  (3) The notice shall include:

Â Â Â Â Â  (a) The title of the court in which the estate proceeding is pending;

Â Â Â Â Â  (b) The name of the decedent;

Â Â Â Â Â  (c) The name of the personal representative and the address at which claims are to be presented;

Â Â Â Â Â  (d) A statement that claims against the estate not presented to the personal representative within 30 days of the date of the notice may be barred; and

Â Â Â Â Â  (e) The date of the notice, which shall be the date on which it is delivered or mailed.

Â Â Â Â Â  (4) Not later than 60 days after expiration of the period, including any extensions, described in subsection (1) of this section, the personal representative shall cause to be filed in the estate proceeding proof by an affidavit of compliance with subsections (1) and (2) of this section. The affidavit shall include a copy of the form of any notice delivered or mailed, the date on which each notice was delivered or mailed and the name and address of the person to whom each notice was delivered or mailed.

Â Â Â Â Â  (5) The failure of the personal representative to make reasonably diligent efforts to ascertain claims as required by subsection (1) of this section or to cause a notice to be delivered or mailed as required by subsection (2) of this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers. [1989 c.229 Â§2]

Â Â Â Â Â  115.004 Recovery for failure to make search or give notice; indemnification; time for commencing action. If, as a result of breach of a duty imposed by ORS 115.003, a claim or any part of a claim is not paid from the estate during administration, the amount of the claim may be recovered as follows:

Â Â Â Â Â  (1) The claimant shall have a cause of action against the personal representative and the surety for the personal representative for the amount the claimant would have been paid from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative, provided that any payment on account of a judgment entered under subsection (2) of this section shall also satisfy a judgment entered under this subsection in the amount of the payment.

Â Â Â Â Â  (2) The claimant shall have a cause of action against each interested person who received a distribution or other payment from the estate for the amount by which the payment received would have been reduced by payment of the claim from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative, provided that any payment on account of a judgment entered under subsection (1) of this section shall also satisfy a pro rata portion of each judgment entered under this subsection.

Â Â Â Â Â  (3) Each interested person who received a distribution or other payment from the estate shall indemnify the personal representative and the surety for the personal representative against liability on the claim in the amount by which the payment received would have been reduced by payment of the claim from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative.

Â Â Â Â Â  (4) Each interested person who received a distribution or other payment from the estate shall indemnify the personal representative and the surety for the personal representative against the reasonable costs, including attorney fees, of defense of the action in the same proportion and to the same extent as such distributee would be required to indemnify against the claim under subsection (3) of this section:

Â Â Â Â Â  (a) If the personal representative prevails against the claimant, in such proportion of the full amount of such costs; or

Â Â Â Â Â  (b) If the claimant prevails against the personal representative, in such proportion of the amount of any such costs which could have been reasonably incurred by the estate upon disallowance of the claim had it been presented within the time required by ORS 115.005 (2).

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, an action under this section against a personal representative, the surety for a personal representative or an interested person shall be commenced within two years after the death of the decedent or within the statute of limitations applicable to the claim, whichever is earlier.

Â Â Â Â Â  (6) An action for indemnity under subsection (3) or (4) of this section shall be commenced within the time required by subsection (5) of this section, unless:

Â Â Â Â Â  (a) Notice of the action giving rise to the claim for indemnity is given to each party from whom indemnity is sought personally or by mail to the partyÂs last-known address within 180 days after the complaint in the action is served on the party seeking indemnity; and

Â Â Â Â Â  (b) The action is commenced within one year after a judgment in the action giving rise to the claim for indemnity becomes final and not subject to further appeal. [1989 c.229 Â§3]

Â Â Â Â Â  115.005 Presentation of claims; time limitations. (1) Claims against the estate of a decedent, other than claims of the personal representative as a creditor of the decedent, shall be presented to the personal representative.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a claim is barred from payment from the estate if not presented within the statute of limitations applicable to the claim and before the later of:

Â Â Â Â Â  (a) Four months after the date of first publication of notice to interested persons; or

Â Â Â Â Â  (b) If the claim was one with respect to which the personal representative was required to deliver or mail a notice under ORS 115.003 (2), 30 days after a notice meeting the requirements of ORS 115.003 (3) is delivered or mailed to the last-known address of the person asserting the claim.

Â Â Â Â Â  (3) A claim against the estate presented after claims are barred under subsection (2) of this section shall be paid from the estate if the claim:

Â Â Â Â Â  (a) Is presented before the expiration of the statute of limitations applicable to the claim and before the personal representative files the final account;

Â Â Â Â Â  (b) Is presented by a person who did not receive a notice under ORS 115.003 mailed or delivered more than 30 days prior to the date on which the claim is presented and who is not an assignee of a person who received such notice; and

Â Â Â Â Â  (c) Would be allowable but for the time at which the claim is presented.

Â Â Â Â Â  (4) A claim against an estate may be paid under subsection (3) of this section only after payment of all expenses having priority over claims under ORS 115.125 and payment of all previously presented claims.

Â Â Â Â Â  (5) This section does not affect or prevent:

Â Â Â Â Â  (a) Any proceeding to enforce a mortgage, pledge or other lien upon property of the estate, or to quiet title or reform any instrument with respect to title to property; or

Â Â Â Â Â  (b) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which the decedent or personal representative is protected by liability insurance at the time the proceeding is commenced. [1969 c.591 Â§141; 1973 c.506 Â§29; 1989 c.229 Â§4; 1993 c.214 Â§1; 2001 c.620 Â§3; 2003 c.523 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 523, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 4. (1) Except as provided in subsection (2) of this section, the amendments to ORS 115.005 by section 1 of this 2003 Act apply to claims against the estates of all decedents, without regard to whether death occurs before, on or after the effective date of this 2003 Act [January 1, 2004]. Except as provided in subsection (2) of this section, the amendments to ORS 115.005 by section 1 of this 2003 Act revive claims barred by the requirement of ORS 115.005 (4), as in effect immediately before the effective date of this 2003 Act, that claims be made within two years after the death of the decedent.

Â Â Â Â Â  (2) The amendments to ORS 115.005 by section 1 of this 2003 Act do not apply to the estate of any decedent for which a decree of final distribution has been entered under ORS 116.113. [2003 c.523 Â§4]

Â Â Â Â Â  115.008 Application of time limitations to public bodies. Notwithstanding ORS 12.250, and except as otherwise specifically provided in this chapter, all statutes of limitation and other time limitations imposed under this chapter apply to actions brought in the name of the state, or brought in the name of any county or public corporation, and to actions brought for the benefit of the state or for the benefit of any county or public corporation. [1999 c.675 Â§3; 2001 c.620 Â§4]

Â Â Â Â Â  115.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.015 [1969 c.591 Â§141a; 1973 c.506 Â§30; repealed by 1989 c.229 Â§15]

Â Â Â Â Â  115.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.025 Form of claims. Each claim presented shall:

Â Â Â Â Â  (1) Be in writing.

Â Â Â Â Â  (2) Describe the nature and the amount thereof, if ascertainable.

Â Â Â Â Â  (3) State the names and addresses of the claimant and, if any, the attorney of the claimant. [1969 c.591 Â§142; 1973 c.506 Â§31]

Â Â Â Â Â  115.035 Waiver of defect or insufficiency. A defect of form of a claim timely presented may be waived by the personal representative or by the court. [1969 c.591 Â§143; 1973 c.506 Â§32]

Â Â Â Â Â  115.045 Written evidence of claim. When it appears that there is written evidence of a claim that has been presented to the personal representative, the claimant, upon demand by the personal representative, shall produce the evidence or account for its nonproduction. [1969 c.591 Â§144]

Â Â Â Â Â  115.055 Claims on debts due. If a claim on a debt due is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance. [1969 c.591 Â§145]

Â Â Â Â Â  115.065 Claims on secured debts due. (1) A claim on a debt due for which the creditor holds security may be presented as a claim on an unsecured debt due, or the creditor may elect to rely entirely on the security without presentation of the claim.

Â Â Â Â Â  (2) If the claim is presented, it shall describe the security. If the security is an encumbrance that is recorded, it is sufficient to describe the encumbrance by reference to the book, page, date and place of recording.

Â Â Â Â Â  (3) If the claim is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance.

Â Â Â Â Â  (4) If the creditor surrenders the security, payment shall be on the basis of the amount allowed.

Â Â Â Â Â  (5) If the creditor does not surrender the security, payment shall be on the basis of:

Â Â Â Â Â  (a) If the creditor exhausts the security before receiving payment, unless precluded by other law, the amount allowed, less the amount realized on exhausting the security; or

Â Â Â Â Â  (b) If the creditor does not exhaust the security before receiving payment or does not have the right to exhaust the security, the amount allowed, less the value of the security determined by agreement or as the court may order.

Â Â Â Â Â  (6) The personal representative may convey the secured property to the creditor in consideration of the satisfaction or partial satisfaction of the claim. [1969 c.591 Â§146; 1989 c.229 Â§5]

Â Â Â Â Â  115.070 Claims on debts reduced to judgments. If a judgment was entered on a claim prior to the death of the decedent, the claim shall be presented in the same manner as if no judgment had been entered, and a copy of the judgment shall be attached to the claim. Such a claim may be disallowed only if the judgment was void or voidable, or if the judgment could have been set aside on the date of the decedentÂs death, or if the claim is not presented within the time required by ORS 115.005. If the judgment was a lien against the property of the estate on the date of the decedentÂs death it shall be treated as a claim on a debt due for which the creditor holds security. In all other respects a claim which has been reduced to judgment shall have the same priority under ORS 115.125 as it would have had were it not reduced to judgment. [1989 c.229 Â§11]

Â Â Â Â Â  115.075 Claims on debts not due. A claim on a debt not due, whether or not the creditor holds security therefor, may be presented as a claim on a debt due. If the claim is allowed, allowance shall be in an amount equal to the value of the debt on the date of allowance. The creditor, after allowance of the claim, may withdraw the claim without prejudice to other remedies. Payment on the basis of the amount allowed discharges the debt and the security, if any, held by the creditor therefor. [1969 c.591 Â§147]

Â Â Â Â Â  115.085 Claims on contingent and unliquidated debts. (1) A claim on a contingent or unliquidated debt shall be presented as any other claim.

Â Â Â Â Â  (2) If the debt becomes absolute or liquidated before distribution of the estate, the claim shall be paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (3) If the debt does not become absolute or liquidated before distribution of the estate, the court shall provide for payment of the claim by any of the following methods:

Â Â Â Â Â  (a) The creditor and personal representative may determine, by agreement, arbitration or compromise, the value of the debt, and upon approval thereof by the court, the claim may be allowed and paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (b) The court may order the personal representative to make distribution of the estate, but to retain sufficient funds to pay the claim if and when the debt becomes absolute or liquidated. The estate may not be kept open for this purpose more than two years after distribution of the remainder of the estate. If the debt does not become absolute or liquidated within that time, the funds retained, after payment therefrom of any expenses accruing during that time, shall be distributed to the distributees.

Â Â Â Â Â  (c) The court may order the personal representative to make distribution of the estate as though the claim did not exist.

Â Â Â Â Â  (d) If after distribution under paragraph (b) or (c) of this subsection the debt becomes absolute or liquidated, the distributees are liable to the creditor to the extent of the estate received by them. Payment of the debt may be arranged by creating a trust, giving a mortgage, securing a bond from a distributee or by such other method as the court may order. [1969 c.591 Â§148]

Â Â Â Â Â  115.095 Compromise of claims. The personal representative may compromise a claim against the estate of a decedent. [1969 c.591 Â§149]

Â Â Â Â Â  115.105 Claims of personal representative. A claim of a personal representative shall be filed with the clerk of the court within the time required by law for presentment of claims. Upon application by the personal representative or by any interested person the claim may be considered by the court on the hearing of the final account of the personal representative or prior to the hearing of the final account upon notice to interested persons. [1969 c.591 Â§150; 1973 c.506 Â§33]

Â Â Â Â Â  115.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.115 Payment of claims. After the day on which all known claims are barred under ORS 115.005 (2), the personal representative, after making provision for support of spouse and children ordered by the court, for expenses of administration and for claims already presented which have not been allowed or allowance of which has been appealed, shall proceed to pay the claims allowed against the estate in the order of priority prescribed by ORS 115.125. After payment of those claims, claims presented and allowed under ORS 115.005 (3) shall be paid in the order in which they are received and to the extent of the remaining assets of the estate. [1969 c.591 Â§151; 1989 c.229 Â§6]

Â Â Â Â Â  115.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.125 Order of payment of expenses and claims. (1) If the applicable assets of the estate are insufficient to pay all expenses and claims in full, the personal representative shall make payment in the following order:

Â Â Â Â Â  (a) Support of spouse and children, subject to the limitations imposed by ORS 114.065.

Â Â Â Â Â  (b) Expenses of administration.

Â Â Â Â Â  (c) Expenses of a plain and decent funeral and disposition of the remains of the decedent.

Â Â Â Â Â  (d) Debts and taxes with preference under federal law.

Â Â Â Â Â  (e) Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent.

Â Â Â Â Â  (f) Taxes with preference under the laws of this state that are due and payable while possession of the estate of the decedent is retained by the personal representative.

Â Â Â Â Â  (g) Debts owed employees of the decedent for labor performed within 90 days immediately preceding the date of death of the decedent.

Â Â Â Â Â  (h) Child support arrearages.

Â Â Â Â Â  (i) The claim of the Department of Human Services for the net amount of assistance paid to or for the decedent, in the following order:

Â Â Â Â Â  (A) The amount of the stateÂs monthly contribution to the federal government to defray the costs of outpatient prescription drug coverage provided to a person who is eligible for Medicare Part D prescription drug coverage and who receives benefits under the state medical assistance program or Title XIX of the Social Security Act;

Â Â Â Â Â  (B) Public assistance, as defined in ORS 411.010, funded entirely by moneys from the General Fund; and

Â Â Â Â Â  (C) Public assistance, as defined in ORS 411.010, funded by a combination of state and federal funds.

Â Â Â Â Â  (j) The claim of the Department of Corrections for care and maintenance of any decedent who was at a state institution to the extent provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (k) All other claims against the estate.

Â Â Â Â Â  (2) If the applicable assets of the estate are insufficient to pay in full all expenses or claims of any one class specified in subsection (1) of this section, each expense or claim of that class shall be paid only in proportion to the amount thereof. [1969 c.591 Â§152; 1969 c.597 Â§279; 1973 c.402 Â§32; 1979 c.684 Â§17; 2001 c.316 Â§1; 2001 c.487 Â§13; 2001 c.900 Â§19a; 2005 c.754 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 754, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. The amendments to ORS 115.125 by section 3 of this 2005 Act apply to claims against an estate filed on or after the effective date of this 2005 Act [August 17, 2005]. [2005 c.754 Â§4]

Â Â Â Â Â  115.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.135 Allowance and disallowance of claims. (1) A claim presented to the personal representative shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the personal representative mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and, if any, the attorney of the claimant. The personal representative shall file in the estate proceeding the claim as presented and a copy of the notice of disallowance.

Â Â Â Â Â  (2) A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless the claimant proceeds as provided in ORS 115.145.

Â Â Â Â Â  (3) The personal representative may rescind the previous allowance of an unpaid claim, if the claim was allowed because of error, misinformation or excusable neglect. Not less than 30 days before the date of the filing of the final account the personal representative shall give notice of rescission of previous allowance of a claim to the claimant and, if any, the attorney of the claimant in the same manner and containing the same information as a notice of disallowance. [1969 c.591 Â§153]

Â Â Â Â Â  115.140 [Amended by 1955 c.292 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.145 Procedure by claimant on disallowance of claim. (1) If the personal representative disallows a claim in whole or in part, the claimant, within 30 days after the date of mailing or delivery of the notice of disallowance, may either:

Â Â Â Â Â  (a) File in the estate proceeding a request for summary determination of the claim by the probate court, with proof of service of a copy of the request upon the personal representative or the attorney of the personal representative; or

Â Â Â Â Â  (b) Commence a separate action against the personal representative on the claim in any court of competent jurisdiction. The action shall proceed and be tried as any other action.

Â Â Â Â Â  (2) If the claimant fails to either request a summary determination or commence a separate action as provided in subsection (1) of this section, the claim, to the extent disallowed by the personal representative, is barred.

Â Â Â Â Â  (3) In a proceeding for summary determination of a claim or in a separate action on a claim the claim shall be allowed or judgment entered on the claim in the full amount of the liability, if any, of the decedent to the claimant. However, the claim shall be paid only to the extent of the assets of the estate allocable to the payment of the claim pursuant to ORS 115.115 and 115.125. [1969 c.591 Â§154; 1989 c.229 Â§7]

Â Â Â Â Â  115.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.155 Separate action required by personal representative. If the claimant files a request for summary determination of the claim as provided in ORS 115.145, the personal representative, within 30 days after the date of service of a copy of the request upon the personal representative or the attorney of the personal representative, may notify the claimant in writing that if the claimant desires to prove the claim the claimant must commence a separate action against the personal representative on the claim within 60 days after the date of receipt of such notice. If the claimant fails to commence a separate action within 60 days after the date of receipt of the notice, the claim, to the extent disallowed by the personal representative, is barred. [1969 c.591 Â§155]

Â Â Â Â Â  115.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.165 Summary determination procedure. In a proceeding for summary determination by the probate court of a claim disallowed in whole or in part by the personal representative:

Â Â Â Â Â  (1) The personal representative shall move or plead to the claim as though the claim were a complaint filed in an action.

Â Â Â Â Â  (2) The court shall hear the matter without a jury, after notice to the claimant and personal representative. Upon the hearing the court shall determine the claim in a summary manner and shall make an order allowing or disallowing the claim in whole or in part.

Â Â Â Â Â  (3) No appeal may be taken from the order of the court made upon the summary determination. [1969 c.591 Â§156]

Â Â Â Â Â  115.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.175 Interested persons heard in summary determination or separate action. Any interested person may be heard in a proceeding for summary determination by the probate court of a claim, and may intervene in a separate action against the personal representative on the claim. [1969 c.591 Â§157]

Â Â Â Â Â  115.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.185 Creditor may obtain order for payment. A creditor whose claim has been allowed or established by summary determination or separate action, and who has not received payment within six months after the date of the first publication of notice to interested persons, may apply to the court for an order directing the personal representative to pay the claim to the extent that funds of the estate are available for that payment. [1969 c.591 Â§158]

Â Â Â Â Â  115.190 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.195 Proof for court allowance of disallowed claim; claims for recovery of public assistance. (1) A claim that has been disallowed by the personal representative may not be allowed by any court except upon some competent, satisfactory evidence other than the testimony of the claimant.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, claims for recovery of public assistance as defined by ORS 411.010 may be allowed based on evidence in the form of documents from the Department of Human Services that contain information relating to that public assistance, such as the date that services were provided to the decedent, the classification of those services, the name of the provider or the providerÂs identification number, and the amount of the public assistance payment made for the services. The documents may be prints obtained from microfilm or microfiche, or printouts from computer records or other electronic storage medium. Notwithstanding ORS 40.460 and 40.510, a document described in this subsection is prima facie evidence of the information contained in the document and is not excluded from introduction as hearsay, and extrinsic evidence of authenticity of the document as a condition precedent to admissibility is not required, if the document bears a seal that on its face is the seal of the Director of Human Services or the designee of the director and:

Â Â Â Â Â  (a) For a print obtained from microfilm or microfiche, also bears a statement indicating that the print is a true copy of the microfilm or microfiche record, signed by a person who purports to be an officer or employee of the Department of Human Services; or

Â Â Â Â Â  (b) For a printout from computer records or other electronic storage medium, also bears a statement indicating that the printout accurately reflects the data retrieved, signed by a person who purports to be an officer or employee of the Department of Human Services. [1969 c.591 Â§159; 2003 c.523 Â§2]

Â Â Â Â Â  115.200 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.205 Waiver of statute of limitations. A claim barred by the statute of limitations may not be allowed by the personal representative or by any court except upon the written direction or consent of those interested persons who would be adversely affected by allowance of the claim. [1969 c.591 Â§160]

Â Â Â Â Â  115.210 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.215 Extension of statute of limitations. If a claim is not barred by the statute of limitations on the date of death of the decedent, the claim is not barred by the statute of limitations thereafter until at least one year after the date of death. [1969 c.591 Â§161]

Â Â Â Â Â  115.220 [1963 c.447 Â§1; 1965 c.514 Â§1; repealed by 1969 c.591 Â§305]

DISCHARGE OF ENCUMBRANCES

Â Â Â Â Â  115.255 Discharge of encumbrances. (1) As used in this section:

Â Â Â Â Â  (a) ÂVoluntary encumbranceÂ means any mortgage, trust deed, security agreement, pledge or public improvement assessment lien, or any lien arising from labor or services performed or materials supplied or furnished, or any combination thereof, upon or in respect of property.

Â Â Â Â Â  (b) ÂInvoluntary encumbranceÂ means any encumbrance upon property other than a voluntary encumbrance.

Â Â Â Â Â  (2) If property upon which an encumbrance exists on the date of the death of the testator is specifically devised, the devisee takes it subject to the encumbrance, and the personal representative is not required to make any payment on account of the obligation secured by the encumbrance, whether or not the testator was personally liable on the obligation secured by the encumbrance, except as provided otherwise in the will or in subsection (3) or (4) of this section.

Â Â Â Â Â  (3) Unless the will provides otherwise, the devisee of specifically devised property may require that an encumbrance thereon be fully or partially discharged out of other assets of the estate not specifically devised, if:

Â Â Â Â Â  (a) The encumbrance is an involuntary encumbrance; or

Â Â Â Â Â  (b) The encumbrance is a voluntary encumbrance and:

Â Â Â Â Â  (A) The will specifically directs full or partial discharge of the encumbrance out of other assets; or

Â Â Â Â Â  (B) The personal representative receives rents or profits, or both, from the property and the devisee requests that the personal representative apply all or part of the rents or profits, or both, in full or partial discharge of the obligation secured by the encumbrance, in which event the personal representative shall apply the rents or profits, or both, upon principal or interest, or both, owing upon the obligation, as requested; or

Â Â Â Â Â  (C) Any devisee requests, in a writing signed by the devisee and delivered to the personal representative, that the obligation secured by the encumbrance be fully or partially discharged out of property, or the proceeds of the sale thereof, which otherwise would pass to the devisee.

Â Â Â Â Â  (4) If a claim based upon an obligation secured by a voluntary encumbrance upon specifically devised property is presented and paid, or if specifically devised real property subject to a voluntary encumbrance is redeemed, and the devisee is not entitled to exoneration pursuant to subsection (3) of this section, the personal representative has a lien upon the property in the amount paid, and the lien shall be administered upon as an asset of the estate.

Â Â Â Â Â  (5) If property is specifically devised by a will executed before the effective date of this section, and if an encumbrance upon that property exists on the date of the death of the testator, the rights of the devisee of that property in respect of exoneration thereof out of other assets of the estate shall be determined in accordance with the law in effect on the date the will was executed. [1969 c.591 Â§162]

Â Â Â Â Â  115.265 Power to redeem estate property. Unless otherwise provided by the will, the personal representative may redeem property of the estate sold on foreclosure of mortgage or upon execution if it appears that the redemption would be for the benefit of the estate and would not be prejudicial to creditors. [1969 c.591 Â§163]

Â Â Â Â Â  115.275 Encumbered assets; powers of personal representative. When any assets of the estate are encumbered by an involuntary or voluntary encumbrance, the personal representative may discharge the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of the lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate. Discharge of an encumbrance shall not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration under ORS 115.255 (3). [1969 c.591 Â§164]

ACTIONS AND SUITS

Â Â Â Â Â  115.305 Survival of causes of action. All causes of action or suit, by one person against another, survive to the personal representative of the former and against the personal representative of the latter. [Formerly 121.020]

Â Â Â Â Â  115.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.315 Continuation of action without claim presentation. An action against a decedent commenced before and pending on the date of death of the decedent may be continued as provided in ORCP 34 B(2) without presentation of a claim against the estate of the decedent. [1969 c.591 Â§166; 1979 c.284 Â§107]

Â Â Â Â Â  115.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.325 Action not to be commenced until claim presented and disallowed. Except as provided in ORS 115.004, 115.005 (5) and 115.065, no action against a personal representative on account of a claim shall be commenced until the claim of the plaintiff has been presented to and disallowed by the personal representative. [Formerly 121.090; 1989 c.229 Â§8; 1993 c.214 Â§2]

Â Â Â Â Â  115.330 [Repealed by 1969 c.591 Â§305]

APPLICATION TO NONTESTAMENTARY TRUSTS

Â Â Â Â Â  115.335 Chapter does not apply to certain trusts. The provisions of this chapter do not apply to claims against trusts that are subject to the provisions of ORS 130.350 to 130.450. [2001 c.593 Â§17; 2005 c.348 Â§120a]

Â Â Â Â Â  Note: Section 18, chapter 593, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 18. ORS 115.335 and 128.256 [renumbered 130.350] apply only to claims against trust estates that are based on debts or liabilities of grantors who die on or after January 1, 2002. [2001 c.593 Â§18; 2003 c.84 Â§14]

Â Â Â Â Â  115.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.350 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.420 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.440 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.450 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.460 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.470 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.480 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.490 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.500 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.510 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.990 [Repealed by 1969 c.591 Â§305]

_______________



Chapter 116

Chapter 116 Â Accounting, Distribution and Closing

2005 EDITION

ACCOUNTING, DISTRIBUTION AND CLOSING

PROBATE LAW

ALLOCATION OF INCOME

116.007Â Â Â Â  Allocation of income

PARTIAL DISTRIBUTION

116.013Â Â Â Â  Petition and order for partial distribution

116.023Â Â Â Â  Bond or other security

116.033Â Â Â Â  Discharge of personal representative

116.043Â Â Â Â  Petition and order for refund by distributee

ACCOUNTING AND DISTRIBUTION

116.063Â Â Â Â  Liability of personal representative

116.073Â Â Â Â  Nonliability of personal representative

116.083Â Â Â Â  Accounting by personal representative; rules

116.093Â Â Â Â  Notice for filing objections to final account and petition for distribution

116.103Â Â Â Â  Objections to final account and petition

116.113Â Â Â Â  Judgment of final distribution

116.123Â Â Â Â  Effect of approval of final account

116.133Â Â Â Â  Distribution; order in which assets appropriated; abatement

116.143Â Â Â Â  Interest on pecuniary devises

116.153Â Â Â Â  Right of offset and retainer

116.163Â Â Â Â  Distribution to foreign personal representative

116.173Â Â Â Â  Compensation of personal representative

116.183Â Â Â Â  Expenses of personal representative; determination of attorney fees

116.193Â Â Â Â  Order of escheat

116.203Â Â Â Â  Disposition of unclaimed assets

116.213Â Â Â Â  Discharge of personal representative

116.223Â Â Â Â  Recording of personal representativeÂs deed in other counties

116.233Â Â Â Â  Reopening estate of decedent

116.243Â Â Â Â  Reports by court clerks, county clerks or court administrators to Department of State Lands

116.253Â Â Â Â  Recovery of escheated property

116.263Â Â Â Â  Payment of debt and delivery of property to foreign personal representative without local administration

APPORTIONMENT OF ESTATE TAXES

116.303Â Â Â Â  Definitions for ORS 116.303 to 116.383

116.313Â Â Â Â  Apportionment among interested persons; valuations; testamentary apportionment

116.323Â Â Â Â  Apportionment proceedings; equitable apportionment; penalties and interest; court determination

116.333Â Â Â Â  Withholding of tax; recovery from distributee; bond of distributee

116.343Â Â Â Â  Allowances for exemptions, deductions and credits

116.353Â Â Â Â  Income interests; life or temporary interests; charging corpus

116.363Â Â Â Â  Proceedings for recovery of tax; liability of personal representative; apportionment of amount not recovered

116.373Â Â Â Â  Foreign personal representatives and estates

116.383Â Â Â Â  Construction

ALLOCATION OF INCOME

Â Â Â Â Â  116.003 [1969 c.591 Â§168; 1973 c.506 Â§36; repealed by 1975 c.717 Â§14 (116.007 enacted in lieu of 116.003)]

Â Â Â Â Â  116.005 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.007 Allocation of income. (1) Unless the will otherwise provides and subject to subsection (2) of this section, all expenses incurred in connection with the settlement of a decedentÂs estate, including debts, funeral expenses, estate taxes, interest and penalties concerning taxes, family allowances, fees of attorneys and personal representatives, and court costs shall be charged against the principal of the estate.

Â Â Â Â Â  (2) Unless the will otherwise provides, income from the assets of a decedentÂs estate after the death of the testator and before distribution, including income from property used to discharge liabilities, shall be determined in accordance with the rules applicable to a trustee under ORS chapter 129 and this section and distributed as follows:

Â Â Â Â Â  (a) To specific legatees and devisees, the income from the property bequeathed or devised to them respectively, less taxes, ordinary repairs, and other expenses of management and operation of the property, and an appropriate portion of interest accrued since the death of the testator and of taxes imposed on income, excluding taxes on capital gains, that accrue during the period of administration.

Â Â Â Â Â  (b) To all other legatees and devisees, except legatees of pecuniary bequests that are not in trust and that do not qualify for the marital deduction provided for in section 2056 of the Internal Revenue Code (26 U.S.C. 2056), the balance of the income, less the balance of taxes, ordinary repairs, and other expenses of management and operation of all property from which the estate is entitled to income, interest accrued since the death of the testator, and taxes imposed on income, excluding taxes on capital gains, that accrue during the period of administration, in proportion to their respective interests in the undistributed assets of the estate computed at times of distribution on the basis of inventory value.

Â Â Â Â Â  (3) Income received by a trustee under subsection (2) of this section shall be treated as income of the trust. [1975 c.717 Â§15 (enacted in lieu of 116.003); 2003 c.279 Â§33; 2005 c.22 Â§94]

Â Â Â Â Â  116.010 [Repealed by 1969 c.591 Â§305]

PARTIAL DISTRIBUTION

Â Â Â Â Â  116.013 Petition and order for partial distribution. Upon petition by the personal representative or other interested person, and after such notice and hearing as the court may prescribe, the court may order the personal representative to distribute, prior to final settlement and distribution, property of the estate to the person or persons who would be entitled to the property under the will or under intestate succession on final distribution, if the court finds that:

Â Â Â Â Â  (1) After the distribution sufficient assets will remain to pay support of spouse and children, expenses of administration, unpaid claims and all known unpaid creditors of the decedent or of the estate; and

Â Â Â Â Â  (2) The distribution may be made without loss to creditors or injury to the estate or to any interested person. [1969 c.591 Â§169; 1987 c.646 Â§1]

Â Â Â Â Â  116.015 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.020 [Amended by 1957 c.352 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.023 Bond or other security. The court may require a bond or other security of any distributee for the protection of creditors and other interested persons who might suffer loss or injury because of the distribution of property under ORS 116.013. [1969 c.591 Â§170]

Â Â Â Â Â  116.025 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.033 Discharge of personal representative. The distribution of property in accordance with the order of the court under ORS 116.013 is a full discharge of the personal representative in respect to all property embraced in the order, except as otherwise provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117. [1969 c.591 Â§171]

Â Â Â Â Â  116.043 Petition and order for refund by distributee. If, after the distribution of property under ORS 116.013, it appears that all or any part of the property distributed is required for the payment of claims and expenses of administration, including determined and undetermined state and federal tax liability, the personal representative shall petition the court to order the return of the property. Notice of the hearing on the petition shall be given as provided in ORS 111.215. Upon the hearing the court may order the distributee to return the property distributed or any part thereof, or to pay its value as of the time of distribution, and may specify the time within which the return or payment must be made. If the property is not returned or the payment is not made within the time ordered, the person failing to return the property or pay the value may be adjudged in contempt of court and judgment may be entered against the person and the sureties of the person, if any. [1969 c.591 Â§172]

ACCOUNTING AND DISTRIBUTION

Â Â Â Â Â  116.063 Liability of personal representative. A personal representative may be liable for and is chargeable in the accounts of the personal representative with:

Â Â Â Â Â  (1) All of the estate of the decedent that comes into the possession of the personal representative at any time, including the income therefrom.

Â Â Â Â Â  (2) All property not a part of the estate if:

Â Â Â Â Â  (a) The personal representative has commingled the property with the assets of the estate; or

Â Â Â Â Â  (b) The property was received under a duty imposed on the personal representative by law in the capacity of personal representative.

Â Â Â Â Â  (3) Any loss to the estate arising from:

Â Â Â Â Â  (a) Neglect or unreasonable delay in collecting the assets of the estate.

Â Â Â Â Â  (b) Neglect in paying over money or delivering property of the estate.

Â Â Â Â Â  (c) Failure to pay taxes as required by law or to close the estate within a reasonable time.

Â Â Â Â Â  (d) Embezzlement or commingling of the assets of the estate with other property.

Â Â Â Â Â  (e) Unauthorized self-dealing.

Â Â Â Â Â  (f) Wrongful acts or omissions of copersonal representatives that the personal representative could have prevented by the exercise of ordinary care.

Â Â Â Â Â  (g) Any other negligent or willful act or nonfeasance in the administration of the estate by which loss to the estate arises. [1969 c.591 Â§173]

Â Â Â Â Â  116.073 Nonliability of personal representative. A personal representative is not liable for or chargeable in the accounts of the personal representative with:

Â Â Â Â Â  (1) Debts due the decedent or other assets of the estate that remain uncollected without the fault of the personal representative.

Â Â Â Â Â  (2) Loss by the decrease in value or destruction of property of the estate if the loss is caused without the fault of the personal representative. [1969 c.591 Â§174]

Â Â Â Â Â  116.083 Accounting by personal representative; rules. (1) A personal representative shall make and file in the estate proceeding a verified account of the personal representativeÂs administration:

Â Â Â Â Â  (a) Unless the court orders otherwise, annually within 60 days after the anniversary date of the personal representativeÂs appointment.

Â Â Â Â Â  (b) Within 30 days after the date of the personal representativeÂs removal or resignation or the revocation of the personal representativeÂs letters.

Â Â Â Â Â  (c) When the estate is ready for final settlement and distribution.

Â Â Â Â Â  (d) At such other times as the court may order.

Â Â Â Â Â  (2) Each account must include the following information:

Â Â Â Â Â  (a) The period of time covered by the account.

Â Â Â Â Â  (b) The total value of the property with which the personal representative is chargeable according to the inventory, or, if there was a prior account, the amount of the balance of the prior account.

Â Â Â Â Â  (c) All money and property received during the period covered by the account.

Â Â Â Â Â  (d) All disbursements made during the period covered by the account. Vouchers for disbursements must accompany the account, unless otherwise provided by order or rule of the court, or unless the personal representative is a trust company that has complied with ORS 709.030, but that personal representative shall:

Â Â Â Â Â  (A) Maintain the vouchers for a period of not less than one year following the date on which the order approving the final account is entered;

Â Â Â Â Â  (B) Permit interested persons to inspect the vouchers and receive copies thereof at their own expense at the place of business of the personal representative during the personal representativeÂs normal business hours at any time prior to the end of the one-year period following the date on which the order approving the final account is entered; and

Â Â Â Â Â  (C) Include in each annual account and in the final account a statement that the vouchers are not filed with the account but are maintained by the personal representative and may be inspected and copied as provided in subparagraph (B) of this paragraph.

Â Â Â Â Â  (e) The money and property of the estate on hand.

Â Â Â Â Â  (f) Such other information as the personal representative considers necessary to show the condition of the affairs of the estate or as the court may require.

Â Â Â Â Â  (3) When the estate is ready for final settlement and distribution, the account must also include:

Â Â Â Â Â  (a) A statement that all Oregon income, inheritance and personal property taxes, if any, have been paid, or if not so paid, that payment of those taxes has been secured by bond, deposit or otherwise, and that all required tax returns have been filed.

Â Â Â Â Â  (b) A petition for a judgment authorizing the personal representative to distribute the estate to the persons and in the portions specified therein.

Â Â Â Â Â  (4) If the distributees consent thereto in writing and all creditors of the estate have been paid in full, the personal representative, in lieu of the final account otherwise required by this section, may file a verified statement that includes the following:

Â Â Â Â Â  (a) The period of time covered by the statement.

Â Â Â Â Â  (b) A statement that all creditors have been paid in full.

Â Â Â Â Â  (c) The statement and petition referred to in subsection (3) of this section.

Â Â Â Â Â  (5) Notice of time for filing objections to the verified statement described in subsection (4) of this section is not required.

Â Â Â Â Â  (6) The Chief Justice of the Supreme Court may by rule specify the form and contents of accounts that must be filed by a personal representative. [1969 c.591 Â§175; 1973 c.506 Â§37; 1985 c.304 Â§1; 1995 c.453 Â§2; 1997 c.631 Â§405; 1999 c.592 Â§2; 2003 c.576 Â§375; 2005 c.22 Â§95; 2005 c.123 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 123, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 116.083 and 125.475 by sections 1 and 2 of this 2005 Act:

Â Â Â Â Â  (1) Do not apply to any account or accounting that is due before the effective date of this 2005 Act [January 1, 2006], under the provisions of ORS 116.083 and 125.475 as in effect on the day immediately preceding the effective date of this 2005 Act.

Â Â Â Â Â  (2) Do apply to an account or accounting that is due on or after the effective date of this 2005 Act under the provisions of ORS 116.083 and 125.475 as in effect on the day immediately preceding the effective date of this 2005 Act. [2005 c.123 Â§3]

Â Â Â Â Â  116.093 Notice for filing objections to final account and petition for distribution. (1) Upon filing the final account and petition for a judgment of distribution, the personal representative shall fix a time for filing objections thereto in a notice thereof. Not less than 20 days before the time fixed in the notice, the personal representative shall cause a copy of the notice to be mailed to:

Â Â Â Â Â  (a) Each heir at the last-known address of the heir, if the decedent died intestate.

Â Â Â Â Â  (b) Each devisee at the last-known address of the devisee, if the decedent died testate.

Â Â Â Â Â  (c) Each creditor who has not received payment in full and whose claim has not otherwise been barred.

Â Â Â Â Â  (d) Any other person known to the personal representative to have or to claim an interest in the estate being distributed.

Â Â Â Â Â  (2) The notice need not be mailed to the personal representative.

Â Â Â Â Â  (3) Proof of the mailing to those persons entitled to notice shall be made by affidavit and filed in the estate proceeding at or before approval of the final account.

Â Â Â Â Â  (4) If the Department of Human Services has presented a claim under ORS chapter 411 or 414 or ORS 416.310 to 416.340, 416.510 to 416.990 or 417.010 to 417.080, or the Department of Corrections or the authorized agent of the Department of Corrections has presented a claim under ORS 179.620 (3), and the claim has not been settled or paid in full, the personal representative shall mail to the appropriate department a copy of the final account at the same time, and shall make proof of the mailing in the same manner, as the notice provided for in this section. [1969 c.591 Â§176; 1969 c.597 Â§280; 1989 c.348 Â§14; 2001 c.487 Â§14; 2001 c.900 Â§20a; 2003 c.576 Â§376; 2005 c.381 Â§21]

Â Â Â Â Â  116.103 Objections to final account and petition. Any person entitled to notice under ORS 116.093 may, within the time fixed for the filing, file in the estate proceeding objections to the final account and petition for distribution, specifying the particulars of the objections. Upon the filing of objections the court shall fix the time for hearing thereon. [1969 c.591 Â§177]

Â Â Â Â Â  116.105 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.113 Judgment of final distribution. (1) If no objections to the final account and petition for distribution are filed, or if objections are filed, upon the hearing, the court shall enter a general judgment of final distribution. In the judgment the court shall designate the persons in whom title to the estate available for distribution is vested and the portion of the estate or property to which each is entitled under the will, by agreement approved by the court or pursuant to intestate succession. The judgment shall also contain any findings of the court in respect to:

Â Â Â Â Â  (a) Advancements.

Â Â Â Â Â  (b) Election against will by the surviving spouse.

Â Â Â Â Â  (c) Renunciation.

Â Â Â Â Â  (d) Lapse.

Â Â Â Â Â  (e) Adjudicated controversies.

Â Â Â Â Â  (f) Partial distribution, which shall be confirmed or modified.

Â Â Â Â Â  (g) Retainer.

Â Â Â Â Â  (h) Claims for which a special fund is set aside, and the amount set aside.

Â Â Â Â Â  (i) Contingent claims that have been allowed and are still unpaid.

Â Â Â Â Â  (j) Approval of the final account in whole or in part.

Â Â Â Â Â  (2) The personal representative is not entitled to approval of the final account until Oregon income and personal property taxes, if any, have been paid and appropriate receipts and clearances therefor have been filed, or until payment of those taxes has been secured by bond, deposit or otherwise, provided, however, that no such receipts or clearances shall be required with regard to damages accepted upon settlement of a claim or recovered on a judgment in an action for wrongful death as provided in ORS 30.010 to 30.100.

Â Â Â Â Â  (3) If, by agreement approved by the court, property is distributed to persons in whom title is vested by the judgment of final distribution otherwise than as provided by the will or pursuant to intestate succession, the judgment operates as a transfer of the property between those persons.

Â Â Â Â Â  (4) The judgment of final distribution is a conclusive determination of the persons who are the successors in interest to the estate and of the extent and character of their interest therein, subject only to the right of appeal and the power of the court to vacate the judgment. [1969 c.591 Â§178; 1987 c.646 Â§2; 1989 c.921 Â§1; 1995 c.453 Â§3; 1999 c.59 Â§26; 2003 c.576 Â§377; 2005 c.568 Â§34]

Â Â Â Â Â  116.115 [1961 c.674 Â§4; 1969 c.175 Â§11; renumbered 97.295]

Â Â Â Â Â  116.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.123 Effect of approval of final account. To the extent that the final account is approved, the personal representative and the surety of the personal representative, subject to the right of appeal, to the power of the court to vacate its final orders and to the provisions of ORS 116.213, are relieved from liability for the administration of the trust. The court may disapprove the account in whole or in part, surcharge the personal representative for any loss caused by any breach of duty and deny in whole or in part the right of the personal representative to receive compensation. [1969 c.591 Â§179]

Â Â Â Â Â  116.125 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.133 Distribution; order in which assets appropriated; abatement. (1) If the will expresses an order of abatement, or the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (2) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

Â Â Â Â Â  (2) Except as provided in ORS 112.405 as to the shares of pretermitted children, and in ORS 114.105 as to the share of the surviving spouse who elects to take against the will, shares of distributees abate without any preference or priority as between real and personal property in the following order:

Â Â Â Â Â  (a) Property not disposed of by the will.

Â Â Â Â Â  (b) Residuary devises.

Â Â Â Â Â  (c) General devises.

Â Â Â Â Â  (d) Specific devises.

Â Â Â Â Â  (3) A general devise charged on any specific property or fund is considered, for purposes of abatement, property specifically devised to the extent of the value of the thing on which it is charged. Upon the failure or insufficiency of the thing on which it is charged, it is considered a general devise to the extent of the failure or insufficiency.

Â Â Â Â Â  (4) Abatement within each classification is in proportion to the amounts of property each of the distributees would have received had full distribution of the property been made in accordance with the terms of the will.

Â Â Â Â Â  (5) Persons to whom the will gives tangible personal property not used in trade, agriculture or other business are not required to contribute from that property unless the particular devise forms a substantial amount of the total estate and the court specifically orders contribution because of the devise.

Â Â Â Â Â  (6) When the subject matter of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets. [1969 c.591 Â§180]

Â Â Â Â Â  116.135 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.143 Interest on pecuniary devises. (1) As used in this section, Âdiscount rateÂ means the auction average rate on 91-day United States Treasury bills, as established by the most recent auction of these Treasury bills and as reported by the United States Department of the Treasury, Bureau of the Public Debt. The discount rate shall be determined, with reference to the most recent auction date, before May 15 and before November 15 of each year.

Â Â Â Â Â  (2) General pecuniary devises not entitled to a share of income under ORS 116.007 (2) bear interest payable from the residuary estate at the discount rate for a period beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is evidenced in the will or unless otherwise ordered by the court. [1969 c.591 Â§181; 2005 c.125 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 125, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 116.143 by section 1 of this 2005 Act apply to the determination of discount rates beginning on or after November 15, 2005. [2005 c.125 Â§2]

Â Â Â Â Â  116.145 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.153 Right of offset and retainer. The amount of the indebtedness of a distributee to the estate if due, or its present worth if not due, shall be offset against the interest of the distributee in the estate; but the distributee has the benefit of any defense that would be available to the distributee in a direct proceeding for recovery of the debt. The right of offset and retainer is prior and superior to the rights of judgment creditors, heirs or assignees of the distributee. [1969 c.591 Â§182]

Â Â Â Â Â  116.155 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.163 Distribution to foreign personal representative. When administration of an estate in this state has been completed and the estate is in a condition to be distributed, the court, upon application by the personal representative, may authorize the delivery to the personal representative of an estate of a decedent pending in a foreign jurisdiction of such property as the court finds appropriate for the payment of debts, taxes or other charges or for distribution to the distributees of the estate in the foreign jurisdiction. [1969 c.591 Â§183]

Â Â Â Â Â  116.165 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.173 Compensation of personal representative. (1) Upon application to the court a personal representative is entitled to receive compensation for services as provided in this section. If there is more than one personal representative acting concurrently, the compensation shall not be increased, but may be divided among them as they agree or as the court may order. The compensation is a commission upon the whole estate, as follows:

Â Â Â Â Â  (a) Upon the property subject to the jurisdiction of the court, including income and realized gains:

Â Â Â Â Â  (A) Seven percent of any sum not exceeding $1,000.

Â Â Â Â Â  (B) Four percent of all above $1,000 and not exceeding $10,000.

Â Â Â Â Â  (C) Three percent of all above $10,000 and not exceeding $50,000.

Â Â Â Â Â  (D) Two percent of all above $50,000.

Â Â Â Â Â  (b) One percent of the property, exclusive of life insurance proceeds, not subject to the jurisdiction of the court but reportable for Oregon inheritance tax or federal estate tax purposes.

Â Â Â Â Â  (2) In all cases, further compensation as is just and reasonable may be allowed by the court for any extraordinary and unusual services not ordinarily required of a personal representative in the performance of duties as a personal representative.

Â Â Â Â Â  (3) When a decedent by will has made special provision for the compensation of a personal representative, the personal representative is not entitled to any other compensation for services unless prior to appointment the personal representative signs and files with the clerk of the court a written renunciation of the compensation provided by the will. [Formerly 117.680; 2005 c.126 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 126, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 116.173 by section 1 of this 2005 Act apply to applications for compensation by a personal representative made on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.126 Â§2]

Â Â Â Â Â  116.175 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.183 Expenses of personal representative; determination of attorney fees. (1) A personal representative shall be allowed in the settlement of the final account all necessary expenses incurred in the care, management and settlement of the estate, including reasonable fees of appraisers, attorneys and other qualified persons employed by the personal representative. A partial award of such expenses, including fees, may be allowed prior to settlement of the final account upon petition, showing that the final account reasonably cannot be filed at that time, and upon notice as directed by the court. An award of reasonable attorney fees under this section shall be made after consideration of the customary fees in the community for similar services, the time spent by counsel, counselÂs experience in such matters, the skill displayed by counsel, the excellence of the result obtained, any agreement as to fees which may exist between the personal representative and the counsel of the personal representative, the amount of responsibility assumed by counsel considering the total value of the estate, and such other factors as may be relevant. No single factor shall be controlling.

Â Â Â Â Â  (2) A personal representative who defends or prosecutes any proceeding in good faith and with just cause, whether successful or not, is entitled to receive from the estate necessary expenses and disbursements, including reasonable attorney fees, in the proceeding. [1969 c.591 Â§185; 1977 c.733 Â§1; 1987 c.518 Â§1]

Â Â Â Â Â  116.185 [Repealed by 1961 c.417 Â§2]

Â Â Â Â Â  116.186 [1961 c.417 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.190 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.193 Order of escheat. If it appears to the court, at any time after the expiration of four months after the date of the first publication of notice to interested persons, that there is no known person to take by descent the net intestate estate, the court shall order that the estate escheat to the State of Oregon and that the whole of the estate, after payment of claims, taxes and expenses of administration, be distributed to the Department of State Lands. There shall be no further proceeding in the administration of the estate, and the estate shall summarily be closed. [1969 c.591 Â§186]

Â Â Â Â Â  116.195 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.203 Disposition of unclaimed assets. If a report filed in the estate proceeding by the personal representative not less than 30 days after the date of entry of the judgment of distribution shows that payment or delivery of property in the possession of the personal representative or under the control of the personal representative cannot be made to a distributee entitled thereto, either because the distributee refuses to accept the property or because the distributee cannot be found, the court may direct the personal representative to pay or deliver the property to the Department of State Lands, to be placed in the escheat funds of the state. The personal representative shall take the receipt of the Department of State Lands stating from whom the property was received, a description of the property and the name of the person entitled to the property. The person entitled thereto may apply for and recover the property in the manner provided for recovery of escheat funds. [1969 c.591 Â§187; 2003 c.576 Â§378]

Â Â Â Â Â  116.213 Discharge of personal representative. Upon the filing of receipts or other evidence satisfactory to the court that distribution has been made as ordered in the general judgment, the court shall enter a supplemental judgment of discharge. Except as provided in ORS 115.004, the discharge so entered operates as a release of the personal representative from further duties and as a bar to any action against the personal representative and the surety of the personal representative. The court may, in its discretion and upon such terms as may be just, within one year after entry of the supplemental judgment of discharge, permit an action to be brought against the personal representative and the surety of the personal representative if the supplemental judgment of discharge was taken through fraud or misrepresentation of the personal representative or the surety of the personal representative or through the mistake, inadvertence, surprise or excusable neglect of the claimant. [1969 c.591 Â§188; 1989 c.229 Â§9; 2003 c.576 Â§379]

Â Â Â Â Â  116.223 Recording of personal representativeÂs deed in other counties. The personal representative shall cause to be recorded in the deed records of any county in which real property belonging to the estate is situated, a personal representativeÂs deed executed in the manner required by ORS chapter 93. The execution of the personal representativeÂs deed shall not place the personal representative in the chain of title to the property so conveyed unless the personal representative is also an heir, devisee or claiming successor to the property conveyed. [1969 c.591 Â§189; 1991 c.191 Â§1]

Â Â Â Â Â  116.233 Reopening estate of decedent. Upon the petition of any interested person, the court, with such notice as it may prescribe, may order the estate of a decedent reopened if other property is discovered, if any necessary act remains unperformed or for any other proper cause appearing to the court. The court may reappoint the former personal representative, or appoint another personal representative, to administer any additional property or to perform such other acts as are considered necessary. The provisions of law as to original administration apply, in so far as applicable, to accomplish the purpose for which the estate is reopened, but a claim that already is adjudicated or barred may not be asserted in the reopened administration. [1969 c.591 Â§190]

Â Â Â Â Â  116.243 Reports by court clerks, county clerks or court administrators to Department of State Lands. A court clerk of any county in which the county court has judicial functions, the clerk of any county court that has jurisdiction over probate matters under ORS 111.075 or a court administrator, upon request, shall furnish to an estate administrator of the Department of State Lands appointed under ORS 113.235 the titles of estates of decedents that have remained open for more than three years and in which no heirs, or only persons whose right to inherit the proceeds thereof is being contested, have appeared to claim the estate. [1969 c.591 Â§191; 1991 c.230 Â§24; 1991 c.790 Â§9a; 2003 c.395 Â§17]

Â Â Â Â Â  116.253 Recovery of escheated property. (1) Within 10 years after the death of a decedent whose estate escheated in whole or in part to the state, or within eight years after the entry of a judgment or order escheating property of an estate to the state, a claim may be made for the property escheated, or the proceeds thereof, by or on behalf of a person not having actual knowledge of the escheat or by or on behalf of a person who at the time of the escheat was unable to prove entitlement to the escheated property.

Â Â Â Â Â  (2) The claim shall be made by a petition filed with the Director of the Department of State Lands. The claim is considered a contested case as provided in ORS 183.310 and there is the right of judicial review as provided in ORS 183.480. The petition shall be verified in the same manner as a petition in probate and shall state:

Â Â Â Â Â  (a) The age and place of residence of the claimant by whom or on whose behalf the petition is filed;

Â Â Â Â Â  (b) That the claimant lawfully is entitled to the property or proceeds, briefly describing the property or proceeds;

Â Â Â Â Â  (c) That at the time the property escheated to the state the claimant had no knowledge or notice thereof or was unable to prove entitlement to the escheated property and has subsequently acquired new evidence of that entitlement;

Â Â Â Â Â  (d) That the claimant claims the property or proceeds as an heir or devisee or as the personal representative of the estate of an heir or devisee, setting forth the relationship, if any, of the claimant to the decedent who at the time of death was the owner;

Â Â Â Â Â  (e) That 10 years have not elapsed since the death of the decedent, or that eight years have not elapsed since the entry of the judgment or order escheating the property to the state; and

Â Â Â Â Â  (f) If the petition is not filed by the claimant, the status of the petitioner.

Â Â Â Â Â  (3) If it is determined that the claimant is entitled to the property or the proceeds thereof, the Director of the Department of State Lands shall deliver the property to the petitioner, subject to and charged with any tax on the property and the costs and expenses of the state in connection therewith.

Â Â Â Â Â  (4) If the person whose property escheated or reverted to the state was at any time an inmate of a state institution in Oregon for the mentally ill or mentally deficient, the reasonable unpaid cost, as determined by the Department of Human Services, of the care and maintenance of the person while a ward of the institution, regardless of when the cost was incurred, may be deducted from, or, if necessary, be offset in full against, the amount of the escheated property.

Â Â Â Â Â  (5) For the purposes of this section, the death of the decedent is presumed to have occurred on the date shown in the decedentÂs death certificate or in any other similar document issued by the jurisdiction in which the death occurred or issued by an agency of the federal government. [Formerly 120.130; 2003 c.395 Â§18; 2003 c.576 Â§380a]

Â Â Â Â Â  Note: Section 27 (4), chapter 395, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 27. (4) Before January 1, 2005, the amendments to ORS 116.253 by section 18 of this 2003 Act apply only to the estates of decedents who die on or after the effective date of this 2003 Act [January 1, 2004]. On and after January 1, 2005, the amendments to ORS 116.253 by section 18 of this 2003 Act apply to the estates of all decedents, whether the death occurs before, on or after the effective date of this 2003 Act. [2003 c.395 Â§27(4)]

Â Â Â Â Â  116.263 Payment of debt and delivery of property to foreign personal representative without local administration. (1) Three months or more after the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession of personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may make payment of the indebtedness, in whole or in part, or deliver the personal property or the instrument evidencing the debt, obligation, stock or chose in action to the foreign personal representative of the nonresident decedent, upon an affidavit made by or on behalf of the foreign personal representative stating:

Â Â Â Â Â  (a) The date of the death of the nonresident decedent;

Â Â Â Â Â  (b) That no local administration or application therefor is pending in this state; and

Â Â Â Â Â  (c) That the foreign personal representative is entitled to payment or delivery.

Â Â Â Â Â  (2) Payment or delivery made in good faith on the basis of the affidavit is a discharge of the debtor or person having possession of the personal property.

Â Â Â Â Â  (3) Payment or delivery may not be made under this section if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the foreign personal representative. [1969 c.591 Â§193; 1987 c.646 Â§3]

APPORTIONMENT OF ESTATE TAXES

Â Â Â Â Â  116.303 Definitions for ORS 116.303 to 116.383. As used in ORS 116.303 to 116.383:

Â Â Â Â Â  (1) ÂEstateÂ means the gross estate of a decedent as determined for the purpose of federal estate tax and the inheritance tax payable to this state under ORS 118.005 to 118.840.

Â Â Â Â Â  (2) ÂPersonÂ means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency or local governmental agency.

Â Â Â Â Â  (3) ÂPerson interested in the estateÂ means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedentÂs estate. It includes a personal representative, guardian, conservator or trustee.

Â Â Â Â Â  (4) ÂStateÂ means any state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

Â Â Â Â Â  (5) ÂTaxÂ means the federal estate tax and the inheritance tax payable to this state under ORS 118.005 to 118.840, and interest and penalties imposed in addition to the tax. [1969 c.591 Â§194; 1977 c.666 Â§32]

Â Â Â Â Â  116.305 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.313 Apportionment among interested persons; valuations; testamentary apportionment. Unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment shall be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax shall be used for that purpose. In the event the decedentÂs will directs a method of apportionment of tax different from the method described in ORS 116.303 to 116.383, the method described in the will shall control. A mere testamentary direction to pay debts, charges, taxes or expenses of administration shall not be considered a direction against apportionment of estate taxes. [1969 c.591 Â§195; 1973 c.506 Â§38]

Â Â Â Â Â  116.315 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.323 Apportionment proceedings; equitable apportionment; penalties and interest; court determination. (1) The court in which the administration of the estate is proceeding may on petition for the purpose determine the apportionment of the tax.

Â Â Â Â Â  (2) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in ORS 116.313 because of special circumstances, it may direct apportionment thereof in the manner it finds equitable.

Â Â Â Â Â  (3) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the personal representative, the court may charge the personal representative with the amount of the assessed penalties and interest.

Â Â Â Â Â  (4) In any suit or judicial proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with ORS 116.303 to 116.383, the determination of the probate court in respect thereto is prima facie correct. [1969 c.591 Â§196]

Â Â Â Â Â  116.325 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.333 Withholding of tax; recovery from distributee; bond of distributee. (1) The personal representative or other person who is in possession of the property of the decedent and who is required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to the person, the amount of tax attributable to the interest of the person. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with ORS 116.303 to 116.383.

Â Â Â Â Â  (2) If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative. [1969 c.591 Â§197]

Â Â Â Â Â  116.335 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.343 Allowances for exemptions, deductions and credits. (1) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and any deductions and credits allowed by the law imposing the tax.

Â Â Â Â Â  (2) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purpose of the gift inures to the benefit of the person bearing that relationship or receiving the gift, except that when an interest is subject to a prior present interest that is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

Â Â Â Â Â  (3) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or the estate of the decedent inures to the proportionate benefit of all persons liable to apportionment.

Â Â Â Â Â  (4) Any credit for inheritance, succession or estate taxes or taxes in the nature thereof in respect to property or interests includable in the estate inures to the benefit of the persons or interests chargeable with the payment thereof to the extent that, or in proportion as, the credit reduces the tax.

Â Â Â Â Â  (5) To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in ORS 116.313, and to that extent no apportionment shall be made against the property. This subsection does not apply to any case in which the result will be to deprive the estate of a deduction otherwise allowable under section 2053 (d) of the Internal Revenue Code (26 U.S.C. 2053 (d)) relating to deduction for state death taxes on transfers for public, charitable or religious uses. [1969 c.591 Â§198; 2005 c.22 Â§96]

Â Â Â Â Â  116.353 Income interests; life or temporary interests; charging corpus. No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder. [1969 c.591 Â§199]

Â Â Â Â Â  116.363 Proceedings for recovery of tax; liability of personal representative; apportionment of amount not recovered. Neither the personal representative nor other person required to pay the tax is under any duty to institute any suit or proceeding to recover from any person interested in the estate the amount of the tax apportioned to that person until the expiration of three months next following final determination of the tax. A personal representative or other person required to pay the tax who institutes the suit or proceeding within a reasonable time after the three-month period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment. [1969 c.591 Â§200]

Â Â Â Â Â  116.373 Foreign personal representatives and estates. A personal representative acting in another state or a person required to pay the tax who is domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedentÂs estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedentÂs estate in the other state is prima facie correct. [1969 c.591 Â§201]

Â Â Â Â Â  116.383 Construction. ORS 116.303 to 116.383 embody the Uniform Estate Tax Apportionment Act and shall be construed to effectuate its general purpose to make uniform the law of those states which enact it. [1969 c.591 Â§202]

Â Â Â Â Â  116.405 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.415 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.420 [Amended by 1957 c.364 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.425 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.435 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.440 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.445 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.450 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.455 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.460 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.465 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.505 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.510 [Amended by 1957 c.410 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.515 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.525 [Amended by 1957 c.410 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.530 [Amended by 1957 c.410 Â§3; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.535 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.540 [Amended by 1957 c.410 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.545 [Amended by 1957 c.410 Â§5; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.550 [Amended by 1969 c.198 Â§57; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.555 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.560 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.565 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.570 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.575 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.580 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.585 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.590 [Amended by 1955 c.444 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.595 [Amended by 1955 c.444 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.705 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.710 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.715 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.720 [Amended by 1955 c.149 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.725 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.730 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.735 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.740 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.745 [Amended by 1963 c.417 Â§6; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.750 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.755 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.760 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.765 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.770 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.775 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.780 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.785 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.790 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.795 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.800 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.805 [Amended by 1965 c.504 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.810 [Repealed by 1965 c.399 Â§1 (116.811 enacted in lieu of 116.810)]

Â Â Â Â Â  116.811 [1965 c.399 Â§2 (enacted in lieu of 116.810); repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.815 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.820 [Amended by 1953 c.350 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.825 [Amended by 1963 c.417 Â§11; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.830 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.835 [Subsection (1) enacted as 1903 p.133 Â§2; subsection (2) enacted as 1907 c.175; subsection (3) enacted as 1917 c.114 Â§2; subsection (4) enacted as 1943 c.26; 1969 c.591 Â§133; renumbered 114.365]

Â Â Â Â Â  116.840 [1963 c.417 Â§3; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.850 [1963 c.417 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.860 [1963 c.417 Â§5; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.870 [1963 c.417 Â§7; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.880 [1963 c.417 Â§8; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.890 [1963 c.417 Â§9; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.900 [1963 c.417 Â§10; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.990 [Repealed by 1969 c.591 Â§305]

_______________



Chapter 117

Chapter 117 Â Estates of Absentees

2005 EDITION

ESTATES OF ABSENTEES

PROBATE LAW

117.005Â Â Â Â  Petition for administration of estate of absentee

117.015Â Â Â Â  Setting date of hearing on petition; notice of hearing

117.025Â Â Â Â  Appointment of person to represent absentee; directing search

117.035Â Â Â Â  Hearing on petition

117.045Â Â Â Â  Effect of finding of death

117.055Â Â Â Â  Procedure for administering estate

117.065Â Â Â Â  Revocation of letters; proceedings upon revocation

117.075Â Â Â Â  Rights of absentee

117.085Â Â Â Â  Substitution of parties

117.095Â Â Â Â  Costs, expenses and charges

Â Â Â Â Â  117.005 Petition for administration of estate of absentee. Administration may be had upon the estate of an absentee. A petition for administration shall state, in addition to the information required by ORS 113.035:

Â Â Â Â Â  (1) Whether the absentee, when last heard from, was a resident or nonresident of this state.

Â Â Â Â Â  (2) The address of the absentee at the last-known domicile of the absentee.

Â Â Â Â Â  (3)(a) That, to the best knowledge of the petitioner and after diligent search, the whereabouts of the absentee is and has been unknown for a period stated of not less than one year, and that the petitioner has reason to believe and believes the absentee is dead;

Â Â Â Â Â  (b) That the death of the absentee at the time, location and in the circumstances stated in the petition is probable, and that the fact of death is in doubt solely by reason of the failure to find or identify the remains of the absentee; or

Â Â Â Â Â  (c) That there is a presumption that the absentee is dead under the provisions of ORS 176.740. [1969 c.591 Â§203; 2003 c.560 Â§2]

Â Â Â Â Â  117.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.015 Setting date of hearing on petition; notice of hearing. (1) Upon the filing of a petition under ORS 117.005, the clerk of the court shall set a date for hearing not less than 30 days after the date of filing the petition, unless the court sets an earlier date. A copy of the notice of the hearing shall be sent:

Â Â Â Â Â  (a) To the absentee at the last-known address of the absentee by registered mail or by certified mail with return receipt.

Â Â Â Â Â  (b) By ordinary mail to the devisees and heirs named in the petition.

Â Â Â Â Â  (2) The court may order that additional notice of the hearing be given by publication or by other means. Proof of mailing may be made by the petitioner by affidavit. [1969 c.591 Â§204; 1973 c.506 Â§39; 1991 c.249 Â§15]

Â Â Â Â Â  117.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.025 Appointment of person to represent absentee; directing search. The court may appoint some disinterested person as guardian ad litem to appear for the absentee at the hearing on the petition. The court may direct the petitioner or the guardian ad litem to make search for the absentee in any manner the court considers advisable, including any or all of the following methods:

Â Â Â Â Â  (1) By inserting in one or more suitable publications a notice requesting information from any person having knowledge of the whereabouts of the absentee.

Â Â Â Â Â  (2) By notifying officers of justice and public welfare agencies in appropriate locations of the disappearance of the absentee.

Â Â Â Â Â  (3) By engaging the services of an investigation agency. [1969 c.591 Â§205]

Â Â Â Â Â  117.030 [Amended by 1959 c.638 Â§11; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.035 Hearing on petition. Upon the hearing on the petition the court shall determine whether the absentee has died and if so, the date of death and whether the absentee died testate or intestate. Upon finding that the absentee has died, the court shall grant letters accordingly, or, in the absence of that finding, may deny the petition. An appeal may be taken from the order of the court. [1969 c.591 Â§206]

Â Â Â Â Â  117.045 Effect of finding of death. The finding of the court that the absentee has died is conclusive as to the estate of the absentee only if:

Â Â Â Â Â  (1) Notice of the hearing on the petition was given as required by ORS 117.015; and

Â Â Â Â Â  (2) The court finds that diligent search for the absentee was made. [1969 c.591 Â§207]

Â Â Â Â Â  117.055 Procedure for administering estate. Upon the entry of the order of the court finding that the absentee has died and granting letters, administration of the estate of the absentee, whether testate or intestate, shall proceed as provided for the estates of other decedents, except as otherwise provided in this chapter. [1969 c.591 Â§208]

Â Â Â Â Â  117.065 Revocation of letters; proceedings upon revocation. Upon proof that the absentee is alive, letters theretofore granted shall be revoked. Acts of the personal representative before revocation of letters are as valid as though the letters had not been revoked, but after revocation the personal representative has no further power in the capacity of personal representative except as provided in this section. The personal representative shall pay claims allowed and proved. Within 30 days after letters are revoked under this section, the personal representative must file an account of administration for the period of time before revocation of letters and transfer any property in the possession of the personal representative to the person for whose estate the personal representative acted or to the authorized agent of that person. [1969 c.591 Â§209; 1999 c.592 Â§3]

Â Â Â Â Â  117.075 Rights of absentee. (1) If property of the absentee has been sold by the personal representative, the absentee has no right, title or interest in or to the property sold, but only to the proceeds realized therefrom or so much thereof as may remain in the possession of the personal representative upon the closing of the estate.

Â Â Â Â Â  (2) The absentee, for a period of five years after distribution of the estate, has a right to recover from the distributees any of the estate or proceeds of the estate of the absentee that remain in their possession, but there is no right of recovery from purchasers of property sold by the distributees. [1969 c.591 Â§210]

Â Â Â Â Â  117.085 Substitution of parties. After revocation of letters the absentee may be substituted as plaintiff in actions brought by the personal representative. The absentee may be substituted as defendant, upon application by the absentee or application by the plaintiff, in actions brought against the personal representative. [1969 c.591 Â§211]

Â Â Â Â Â  117.095 Costs, expenses and charges. The costs, expenses and charges attending the granting of letters and their revocation shall be paid out of the estate of the absentee. If the petition for administration is not granted, the petitioner shall pay the costs, expenses and charges. [1969 c.591 Â§212]

Â Â Â Â Â  117.110 [Amended by 1953 c.441 Â§3; 1955 c.597 Â§1; 1959 c.652 Â§21; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.315 [1955 c.183 Â§2; 1957 c.662 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.350 [Amended by 1957 c.363 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.360 [Repealed by 1957 c.363 Â§2 (117.361 enacted in lieu of 117.360)]

Â Â Â Â Â  117.361 [1957 c.363 Â§3 (enacted in lieu of 117.360); repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.370 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.380 [Amended by 1959 c.638 Â§12; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.390 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.510 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.530 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.540 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.550 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.560 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.610 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.612 [1961 c.515 Â§1; 1965 c.514 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.615 [1959 c.62 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.620 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.630 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.640 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.650 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.660 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.670 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.680 [Amended by 1969 c.591 Â§184; renumbered 116.173]

Â Â Â Â Â  117.690 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.710 [1965 c.345 Â§1; repealed by 1969 c.591 Â§305]

_______________



Chapter 118

Chapter 118 Â Inheritance Tax

2005 EDITION

INHERITANCE TAX

PROBATE LAW

GENERAL PROVISIONS

118.005Â Â Â Â  Definitions for ORS 118.005 to 118.840

118.007Â Â Â Â  Connection to federal law; meaning of terms

118.009Â Â Â Â  Legislative findings

118.010Â Â Â Â  Imposition and amount of tax in general; out-of-state property; nonresident decedents; rules

118.013Â Â Â Â  Taxable estate adjustment for Oregon special marital property; rules

118.016Â Â Â Â  Oregon special marital property election; rules; form

118.019Â Â Â Â  Gross estate of surviving spouse; Oregon special marital property adjustment

118.100Â Â Â Â  Time for paying tax; refunds; effects of change in federal estate tax return or special valuation disqualification

118.120Â Â Â Â  Qualified family-owned business interests; additional tax

118.160Â Â Â Â  When tax return is required; lists of property transfers and other data

118.171Â Â Â Â  Application of ORS chapter 305

LIEN; PAYMENT; COMPROMISE OF TAX

118.210Â Â Â Â  Liability for tax

118.220Â Â Â Â  When tax accrues and is payable

118.225Â Â Â Â  Extension of time for payment

118.230Â Â Â Â  Lien of tax; liability for payment; assessment and collection of taxes

118.240Â Â Â Â  Delivery of property prior to collection of tax by personal representative or trustee prohibited

118.250Â Â Â Â  To whom tax payable; issuing receipts

118.260Â Â Â Â  Penalties for delinquency; failure to file and fraud; interest; deposit where tax not determined

118.270Â Â Â Â  Property from which tax is collectible

118.280Â Â Â Â  Power to sell for payment of tax; tax lien transferred to proceeds when property of estate sold or mortgaged

118.290Â Â Â Â  Duty of recipient when legacy payable out of property; legacy for limited period

118.300Â Â Â Â  Deferred payment election; bond or letter of credit

118.310Â Â Â Â  Transfer of stock or obligations by foreign representative or trustee; payment of tax prior to transfer

118.350Â Â Â Â  Compromise and compounding tax; approval by court; proceedings in case of actions or suits involving title to real property

ADMINISTRATION OF INHERITANCE TAX ACT

118.410Â Â Â Â  Jurisdiction of tax cases

118.470Â Â Â Â  Representative or trustee to furnish additional reports on demand

118.510Â Â Â Â  Disposition of revenues

118.525Â Â Â Â  Disclosure of return information

118.535Â Â Â Â  Appraisal by department; costs

ENFORCEMENT OF FOREIGN DEATH TAXES

118.810Â Â Â Â  Application, construction and definition

118.820Â Â Â Â  Duty to file proof of death taxes due domiciliary state of nonresident decedent

118.830Â Â Â Â  Form and requisites of proof; petition for accounting by tax officials of domiciliary state

118.840Â Â Â Â  Final accounting or discharge of executor or administrator

DISPUTES RESPECTING DOMICILE OF DECEDENT

118.855Â Â Â Â  Definitions for ORS 118.855 to 118.880

118.860Â Â Â Â  Election to invoke provisions of ORS 118.855 to 118.880 where dispute exists as to domicile of decedent for purpose of death taxes

118.865Â Â Â Â  Settlement agreement fixing amount of taxes due each state involved in dispute

118.870Â Â Â Â  Arbitration procedure

118.875Â Â Â Â  Limit on amount of interest and penalties

118.880Â Â Â Â  Reciprocal statutes required in other states; resolving conflicts between statutes

PENALTIES

118.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  118.005 Definitions for ORS 118.005 to 118.840. As used in ORS 118.005 to 118.840, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeneficiaryÂ means the recipient of a beneficial interest in property or the income therefrom transferred in a manner taxable under ORS 118.005 to 118.840.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Revenue.

Â Â Â Â Â  (4) ÂExecutorÂ means the executor, administrator, personal representative, fiduciary, or custodian of property of the decedent, or, if there is no executor, administrator, fiduciary or custodian appointed, qualified and acting, then any person who is in the actual or constructive possession of any property includable in the estate of the decedent for inheritance tax purposes whether or not such estate is subject to administration.

Â Â Â Â Â  (5) ÂGross estateÂ has the meaning given that term in section 2031 of the Internal Revenue Code.

Â Â Â Â Â  (6) ÂNonresident decedentÂ means an individual who is domiciled outside of Oregon at the time of death.

Â Â Â Â Â  (7) ÂPassesÂ includes any case where for the purposes of ORS 118.005 to 118.840 a taxable transfer takes place or is deemed to take place.

Â Â Â Â Â  (8) ÂPersonal representativeÂ means personal representative as defined in ORS 111.005.

Â Â Â Â Â  (9) ÂResident decedentÂ means an individual who is domiciled in Oregon at the time of death.

Â Â Â Â Â  (10) ÂTransferÂ or Âtransfer of propertyÂ means a transfer that is subject to the federal estate tax imposed under subtitle B, chapter 11 of the Internal Revenue Code. [1959 c.418 Â§7; 1969 c.520 Â§23; 1971 c.567 Â§4; 1973 c.344 Â§1; 1975 c.762 Â§1; 1977 c.666 Â§1; 1997 c.99 Â§6]

Â Â Â Â Â  118.007 Connection to federal law; meaning of terms. Any term used in ORS 118.005 to 118.840 has the same meaning as when used in a comparable context in the laws of the federal Internal Revenue Code relating to federal estate taxes, unless a different meaning is clearly required or the term is specifically defined in ORS 118.005 to 118.840. Any reference in ORS 118.005 to 118.840 to the Internal Revenue Code means the federal Internal Revenue Code as amended and in effect on December 31, 2000, except where the Legislative Assembly has specifically provided otherwise. [2003 c.806 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 806, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 3. (1) Section 2 of this 2003 Act [118.007] applies to decedents dying on or after January 1, 1998, and to inheritance taxes imposed on transfers of property occurring due to decedents dying on or after January 1, 1998.

Â Â Â Â Â  (2) Except where the Legislative Assembly has provided otherwise, the effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Taxpayer Relief Act of 1997 (P.L. 105-34) and the Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), apply for purposes of ORS 118.005 to 118.840, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law. [2003 c.806 Â§3]

Â Â Â Â Â  118.009 Legislative findings. The Legislative Assembly finds that significant recent changes have been made in federal estate tax laws. The Legislative Assembly further finds that an unintended consequence of these federal law changes has been to create difficulties in the administration and enforcement of the Oregon inheritance tax. The Legislative Assembly declares that ORS 118.007 and section 3, chapter 806, Oregon Laws 2003, and the amendments to ORS 118.010, 118.160 and 118.230 by sections 6, 7 and 8, chapter 806, Oregon Laws 2003, are needed to ensure that the level of tax compliance with the Oregon inheritance tax is at the level that Oregonians expect from a fair and balanced tax system. [2003 c.806 Â§1a]

Â Â Â Â Â  118.010 Imposition and amount of tax in general; out-of-state property; nonresident decedents; rules. (1) A tax is imposed upon a transfer of property and any interest therein, within the jurisdiction of the state, whether belonging to the inhabitants of this state or not, which passes to or vests in any person or persons, or any body or bodies politic or corporate, in trust or otherwise, or by reason whereof any person or body politic or corporate shall become beneficially entitled, in possession or expectation, to any property or interest therein or income thereof.

Â Â Â Â Â  (2) The tax imposed under this section shall equal the maximum amount of the state death tax credit allowable against the federal estate tax under section 2011 of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of a resident decedent owning property outside of the jurisdiction of this state at the time of death, the tax imposed under this section shall be the amount determined under subsection (2) of this section multiplied by a ratio. The numerator of the ratio shall be the sum of the appraised value of the decedentÂs real property located in Oregon, tangible personal property located in Oregon and intangible personal property located both in and outside of Oregon. The denominator of the ratio shall be the total appraised value of the decedentÂs gross estate.

Â Â Â Â Â  (4)(a) In the case of a nonresident decedent owning property within the jurisdiction of this state at the time of death, the tax imposed under this section shall be the amount determined under subsection (2) of this section multiplied by a ratio. The numerator of the ratio shall be the sum of the appraised value of the decedentÂs real property located in Oregon, tangible personal property located in Oregon and intangible personal property located in Oregon. The denominator shall be the total appraised value of the decedentÂs gross estate.

Â Â Â Â Â  (b) Intangible personal property of a nonresident decedent shall not be included in the numerator of the ratio used to determine the tax under this subsection if a similar exemption is made by the laws of the state or country of the decedentÂs residence in favor of residents of this state.

Â Â Â Â Â  (5) In the case of decedents dying before January 1, 2003, if federal estate tax credits other than the state death tax credit result in no federal estate tax, no tax shall be imposed under this section.

Â Â Â Â Â  (6) Payment, in whole or in part, of inheritance and estate taxes from funds of an estate or trust on any benefit subject to tax under ORS 118.005 to 118.840 is not to be considered as a further taxable benefit, when such payment is directed by decedentÂs will or by a trust agreement.

Â Â Â Â Â  (7) If the federal taxable estate is determined by making an election under section 2032 or 2056 of the Internal Revenue Code or another provision of the Internal Revenue Code, or if a federal estate tax return is not required under the Internal Revenue Code, the Department of Revenue may adopt rules providing for a separate election for state inheritance tax purposes. [Amended by 1955 c.727 Â§1; 1959 c.418 Â§1; 1965 c.470 Â§1; 1969 c.591 Â§213; 1975 c.685 Â§3; 1977 c.666 Â§2; 1997 c.99 Â§7; 2003 c.806 Â§6]

Â Â Â Â Â  118.013 Taxable estate adjustment for Oregon special marital property; rules. (1) For purposes of computing the tax imposed under ORS 118.010, the taxable estate to be used for computing the maximum amount of the state death tax credit allowable under section 2011 of the Internal Revenue Code shall be the taxable estate determined for federal estate tax purposes, reduced by the value on the date of death of the decedent of all Oregon special marital property in the estate.

Â Â Â Â Â  (2) Oregon special marital property consists of any trust or other property interest, or a portion of a trust or property interest:

Â Â Â Â Â  (a) In which principal or income may be accumulated or distributed to or for the benefit of only the surviving spouse of the decedent during the lifetime of the surviving spouse;

Â Â Â Â Â  (b) In which a person may not transfer or exercise a power to appoint any part of the trust or other property interest to a person other than the surviving spouse during the lifetime of the surviving spouse; and

Â Â Â Â Â  (c) For which the executor of the estate of the decedent has made the election described in ORS 118.016 (1).

Â Â Â Â Â  (3) If a trust or other property interest would qualify as Oregon special marital property under subsection (2) of this section except that the trust or other property interest allows principal or income to be distributed to other persons in addition to the surviving spouse, the executor may elect to set aside a share of the trust or other property interest as a separate share of the trust or property interest or as a separate trust, which shall qualify as Oregon special marital property if:

Â Â Â Â Â  (a) The executor makes the election described in ORS 118.016 (1);

Â Â Â Â Â  (b) Each beneficiary who is living at the time the election is made and who may be entitled to a distribution from the share during the lifetime of the surviving spouse makes the election described in ORS 118.016 (2);

Â Â Â Â Â  (c) The surviving spouse makes the election described in ORS 118.016 (2); and

Â Â Â Â Â  (d) All elections are attached to the inheritance tax return filed with respect to the estate of the decedent, or are filed or maintained as records as otherwise prescribed by the Department of Revenue by rule. [2005 c.124 Â§2]

Â Â Â Â Â  118.016 Oregon special marital property election; rules; form. (1) The executor of an estate containing property that the executor seeks to qualify as Oregon special marital property under ORS 118.013 shall make an election under this subsection in order for the property to be Oregon special marital property. The election shall be made:

Â Â Â Â Â  (a) By attaching a statement to the inheritance tax return for the estate of the decedent that identifies the trust or other property interest that constitutes Oregon special marital property and that affirms that the identified property meets the requirements of Oregon special marital property under ORS 118.013 and will be administered as required under ORS 118.013; or

Â Â Â Â Â  (b) In such other manner as the Department of Revenue prescribes by rule.

Â Â Â Â Â  (2) For a trust or other property interest described in ORS 118.013 (3), in order for any portion of the trust or other property interest to be Oregon special marital property, in addition to the election of the executor described in subsection (1) of this section, the surviving spouse and each beneficiary who is living at the time of the election and who may be eligible for a distribution from the trust or other property interest during the lifetime of the surviving spouse shall make an election and written consent that is in substantially the following form:

______________________________________________________________________________

CONSENT TO ESTABLISHMENT OF

OREGON SPECIAL MARITAL PROPERTY

Â Â Â Â Â  (a) ELECTION TO BE SIGNED BY ALL BENEFICIARIES EXCEPT THE SURVIVING SPOUSE: Each of the undersigned acknowledge and consent to a portion of the ____________ (name of trust or other property interest) being set aside as a separate share or trust in order to qualify for the Oregon special marital property election in accordance with ORS 118.013, for the primary purpose of reducing or eliminating the Oregon inheritance tax due on the estate of ____________ (name of decedent). The undersigned together with the surviving spouse constitute all of the persons living on the date of this election who may be entitled to a distribution during the lifetime of the surviving spouse from the ___________ (name of trust or other property interest). Each of the undersigned, both on behalf of the undersigned and on behalf of the unborn lineal descendants of the undersigned, irrevocably agrees to release all rights to distributions from the Oregon special marital property during the lifetime of the surviving spouse. Each of the undersigned agrees that all other provisions of the _________ (name of trust or other property interest) shall remain in effect and that, upon the death of the surviving spouse, any remaining Oregon special marital property shall be distributed as otherwise provided in the trust or other property interest.

Signature of: _________(beneficiary)

Signature of: _________(beneficiary)

Â Â Â Â Â  (b) ELECTION TO BE SIGNED BY THE SURVIVING SPOUSE: I am the surviving spouse of ____________ (name of decedent). I acknowledge and consent to a portion of the ____________ (name of trust or other property interest) being set aside as a separate share or trust in order to qualify as Oregon special marital property under ORS 118.013, for the primary purpose of reducing or eliminating the Oregon inheritance tax due on the estate of ____________ (name of decedent). I, together with all of the other individuals executing the election in accordance with ORS 118.013, constitute all of the persons living on the date of this election who may be entitled to a distribution from the Oregon special marital property to which this election applies and who might be entitled to a distribution during my lifetime. I agree that all other terms, conditions and provisions that apply to the ____________ (name of trust or other property interest) shall apply to the Oregon special marital property to which this election applies, and that upon my death, any remaining Oregon special marital property shall be distributed as otherwise provided in the trust or other property interest.

Signature of: ____________

(surviving spouse)

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of_____, 2_____.

_______________

Notary Public of Oregon

My commission expires: _________

______________________________________________________________________________

Â Â Â Â Â  (3) Elections made under this section are irrevocable.

Â Â Â Â Â  (4) The custodial parent or court appointed guardian of a minor beneficiary may sign the election on behalf of the minor beneficiary and the unborn lineal descendents of the minor beneficiary. [2005 c.124 Â§3]

Â Â Â Â Â  Note: Section 5, chapter 124, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. (1) An Oregon inheritance tax return that is filed with respect to a death occurring on or after January 1, 2002, and before the effective date of this 2005 Act [November 4, 2005], may be amended to make the elections described in sections 2 [118.013] and 3 [118.016] of this 2005 Act on or before the later of:

Â Â Â Â Â  (a) December 31, 2006; or

Â Â Â Â Â  (b) The deadline otherwise prescribed by law for the filing of an amended inheritance tax return.

Â Â Â Â Â  (2) An inheritance tax return that is originally filed on or after the effective date of this 2005 Act may be amended to make the elections described in sections 2 and 3 of this 2005 Act as otherwise prescribed by law.

Â Â Â Â Â  (3)(a) If a refund is made as the result of the filing of an amended return that is allowable because of the date for filing amended returns under subsection (1)(a) of this section, the refund may not bear interest, unless the refund is made on or after March 1, 2007.

Â Â Â Â Â  (b) A refund described in paragraph (a) of this subsection that is made on or after March 1, 2007, and attributable to the elections described in sections 2 and 3 of this 2005 Act shall bear interest as prescribed in ORS 305.220, for the period beginning March 1, 2007, and ending on the date the refund is made.

Â Â Â Â Â  (4) Once made, an election described in sections 2 and 3 of this 2005 Act is irrevocable. [2005 c.124 Â§5]

Â Â Â Â Â  118.019 Gross estate of surviving spouse; Oregon special marital property adjustment. For purposes of computing the tax imposed under ORS 118.010, the gross estate of a decedent who was a surviving spouse with respect to property that is Oregon special marital property under ORS 118.013 shall include the Oregon special marital property, valued as of the date of death of the surviving spouse. [2005 c.124 Â§4]

Â Â Â Â Â  118.020 [Amended by 1961 c.455 Â§1; 1963 c.135 Â§1; 1971 c.652 Â§1; 1973 c.793 Â§1; 1977 c.666 Â§3; 1987 c.293 Â§67; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.025 [1987 c.646 Â§12; 1989 c.625 Â§80; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.030 [Repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.035 [1973 c.759 Â§2; 1975 c.685 Â§4; 1977 c.666 Â§4; 1989 c.224 Â§8; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.037 [1975 c.685 Â§2; repealed by 1977 c.666 Â§36]

Â Â Â Â Â  118.040 [Amended by 1959 c.418 Â§2; 1977 c.666 Â§5; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.050 [Amended by 1955 c.727 Â§2; 1963 c.392 Â§1; 1967 c.485 Â§1; 1975 c.687 Â§1; 1977 c.666 Â§6; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.060 [Repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.070 [Amended by 1955 c.727 Â§3; 1959 c.418 Â§3; 1961 c.455 Â§2; 1963 c.283 Â§1; 1965 c.470 Â§2; 1969 c.493 Â§74; 1973 c.132 Â§1; 1973 c.299 Â§1; 1973 c.703 Â§1; 1975 c.762 Â§2; 1977 c.666 Â§7; 1983 c.632 Â§1; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.075 [1963 c.435 Â§6; 1969 c.493 Â§75; repealed by 1977 c.666 Â§36]

Â Â Â Â Â  118.080 [Amended by 1959 c.418 Â§4; 1961 c.455 Â§3; 1973 c.703 Â§2; 1975 c.762 Â§3; 1977 c.666 Â§8; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.085 [1971 c.593 Â§2; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.090 [Amended by 1963 c.68 Â§1; 1977 c.666 Â§16; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.095 [1969 c.112 Â§1; repealed by 1977 c.666 Â§36]

Â Â Â Â Â  118.100 Time for paying tax; refunds; effects of change in federal estate tax return or special valuation disqualification. (1) The tax provided for in ORS 118.010 shall be paid to the Department of Revenue on the date the federal estate tax is payable. If interest is paid on federal estate tax installments resulting in a reduction of the federal estate tax, and the department determines, pursuant to an amended return or refund claim, that the amount of tax imposed by ORS 118.010 is less than the amount theretofore paid, the excess tax shall be refunded by the department with interest at the rate established by ORS 305.220 for each month or fraction thereof during a period beginning on the date the amended return or refund claim is filed to the time the refund is made.

Â Â Â Â Â  (2) If the amount of federal estate tax reported on a United States estate tax return is changed or corrected by the Internal Revenue Service or other competent authority, resulting in a change in the maximum state death tax credit allowable under the federal estate tax law, the executor shall report the change or correction in federal estate tax to the department. If the federal change or correction results in a reduction of the allowable state death tax credit, the report of the change or correction shall be treated by the department as a claim for refund pursuant to ORS 305.270 and, notwithstanding the limitations of ORS 305.270, shall be deemed timely if filed with the department within two years after the federal correction was made. If the change or correction results in an increase in the state death tax credit allowable on the federal estate tax return, the department may issue a notice of deficiency within two years after the federal change or correction was made or within two years after receiving a report of the federal change or correction, whichever is the later. Any executor filing an amended federal estate tax return shall also file an amended return with the department within 90 days thereafter.

Â Â Â Â Â  (3)(a) In the case of an estate that contains property that is valued under section 2032A of the Internal Revenue Code for federal estate tax purposes (relating to the valuation of certain farm or other property) and that ceases to qualify for valuation under section 2032A, an additional tax under ORS 118.005 to 118.840 shall be imposed. The additional tax shall equal the amount of any increase in the state death tax credit allowable under section 2011 of the Internal Revenue Code that is attributable to the change in the value of the estate resulting from the imposition of additional federal estate tax under section 2032A.

Â Â Â Â Â  (b) The department shall be notified of the disqualification of the property from valuation under section 2032A in the same time and manner as the federal Internal Revenue Service is notified of the disqualification.

Â Â Â Â Â  (c) The period for assessment of the tax imposed under this subsection, including any penalty or interest, shall be two years from the date on which the department receives the notice described in paragraph (b) of this subsection.

Â Â Â Â Â  (d) The other provisions of ORS 118.005 to 118.840 and ORS chapter 305 shall apply to the additional tax imposed under this subsection in the same manner in which those provisions apply to the tax imposed under ORS 118.010.

Â Â Â Â Â  (4) For purposes of this section, a change or correction of a United States estate tax return is deemed to be made on the date of the federal audit report.

Â Â Â Â Â  (5) The executor shall, upon request of the department, supply a copy of the United States estate tax return which the executor has filed or may file with the federal government, or a copy of any federal agentÂs report upon any audit or adjustment of the United States estate tax return. [Amended by 1959 c.418 Â§5; 1971 c.732 Â§1; 1973 c.703 Â§3; 1975 c.685 Â§6; 1977 c.666 Â§9; 1979 c.582 Â§1; 1987 c.646 Â§4; 1989 c.626 Â§1; 1997 c.99 Â§8]

Â Â Â Â Â  118.110 [Amended by 1953 c.704 Â§1; 1961 c.455 Â§4; 1973 c.268 Â§1; 1975 c.685 Â§5; 1977 c.666 Â§10; 1979 c.582 Â§2; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.120 Qualified family-owned business interests; additional tax. (1) In the case of an estate that contains a qualified family-owned business interest, an additional tax shall be imposed under ORS 118.005 to 118.840 if:

Â Â Â Â Â  (a) The value of the interest was originally taken as a deduction under section 2057(a) of the Internal Revenue Code in computing the value of the taxable estate for federal estate tax purposes; and

Â Â Â Â Â  (b) An additional federal estate tax is imposed with respect to the qualified family-owned business interest for the reasons stated in section 2057(f) of the Internal Revenue Code.

Â Â Â Â Â  (2)(a) The additional tax imposed under this section shall equal the amount of any allowable increase in the state death tax credit under section 2011 of the Internal Revenue Code if the applicable percentage of the family-owned business interest that is being disqualified under section 2057(f) of the Internal Revenue Code were added to the taxable estate for federal estate tax purposes.

Â Â Â Â Â  (b) The applicable percentage to be used in calculating the additional tax under this subsection shall equal the applicable percentage used in calculating the additional federal estate tax under section 2057(f)(2)(B) of the Internal Revenue Code.

Â Â Â Â Â  (3) The Department of Revenue must be notified of the qualified family-owned business interest being made subject to additional federal estate tax under section 2057(f) of the Internal Revenue Code at the same time and in the same manner as the Internal Revenue Service is notified of the additional federal tax.

Â Â Â Â Â  (4) The period for assessment of the additional tax imposed under this section, including any penalty or interest, shall be two years from the date on which the department receives the notice described in subsection (3) of this section.

Â Â Â Â Â  (5) The other provisions of ORS 118.005 to 118.840 and ORS chapter 305 shall apply to the additional tax imposed under this section in the same manner in which those provisions apply to the tax imposed under ORS 118.010. [1999 c.90 Â§27]

Â Â Â Â Â  118.150 [Formerly 118.640; 1971 c.652 Â§2; 1973 c.498 Â§1; 1975 c.762 Â§4; 1977 c.666 Â§11; 1985 c.761 Â§1; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.155 [1973 c.503 Â§13; 1975 c.762 Â§5; 1977 c.666 Â§11a; 1979 c.553 Â§12; 1981 c.804 Â§70; 1991 c.459 Â§341; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.160 When tax return is required; lists of property transfers and other data. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) An inheritance tax return is not required with respect to the estates of decedents dying on or after January 1, 1987, and before January 1, 2003, unless a federal estate tax return is required to be filed; and

Â Â Â Â Â  (b) An inheritance tax return is not required with respect to the estates of decedents dying on or after:

Â Â Â Â Â  (A) January 1, 2003, and before January 1, 2004, unless the value of the gross estate is $700,000 or more;

Â Â Â Â Â  (B) January 1, 2004, and before January 1, 2005, unless the value of the gross estate is $850,000 or more;

Â Â Â Â Â  (C) January 1, 2005, and before January 1, 2006, unless the value of the gross estate is $950,000 or more; or

Â Â Â Â Â  (D) January 1, 2006, unless the value of the gross estate is $1 million or more.

Â Â Â Â Â  (2) In every estate, whether or not subject to administration and whether or not a federal estate tax return is required to be filed, the executor shall at such times and in such manner as required by rules of the Department of Revenue, file with the department a return in a form provided by the department setting forth a list and description of all transfers of property, in trust or otherwise, made by the decedent in the lifetime of the decedent as a division or distribution of the estate of the decedent made within the three-year period ending on the date of death or intended to take effect at or after death and any further data that the department requires to determine inheritance tax under this chapter. [Formerly 118.660; 1971 c.567 Â§5; 1977 c.666 Â§12; 1985 c.565 Â§10a; 1987 c.646 Â§5; 2003 c.806 Â§7]

Â Â Â Â Â  Note: Sections 9 and 10, chapter 806, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 9. (1) In the case of a decedent who dies on or after January 1, 2002, and before January 1, 2004, the Department of Revenue may extend the time for the filing of a return and for the payment of any tax due under ORS 118.005 to 118.840 for a reasonable period not to exceed four years from the date otherwise fixed for the filing of a return and the payment of the tax due.

Â Â Â Â Â  (2) The department may prescribe rules and forms for granting an extension under this section. [2003 c.806 Â§9]

Â Â Â Â Â  Sec. 10. Notwithstanding any other provision of ORS 118.005 to 118.840, in the case of decedents dying on or after January 1, 2002, and before January 1, 2003:

Â Â Â Â Â  (1) A return under ORS 118.005 to 118.840 is not required and no tax is due under ORS 118.005 to 118.840 if the taxable estate of the decedent is less than $1 million; and

Â Â Â Â Â  (2) If a return is required under subsection (1) of this section, the tax due under ORS 118.005 to 118.840 shall be determined under the Internal Revenue Code as amended and in effect on December 31, 2000, using a unified credit that does not exceed $192,800. [2003 c.806 Â§10]

Â Â Â Â Â  118.170 [1969 c.591 Â§221; 1971 c.567 Â§6; repealed by 1977 c.870 Â§16 (118.171 enacted in lieu of 118.170)]

Â Â Â Â Â  118.171 Application of ORS chapter 305. The provisions of ORS chapter 305 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, shall apply to the determination of inheritance taxes under this chapter, except where the context requires otherwise. [1977 c.870 Â§17 (enacted in lieu of 118.170, 118.180 and 118.360); 1995 c.650 Â§50]

Â Â Â Â Â  118.180 [Formerly 118.700; 1971 c.567 Â§7; 1973 c.100 Â§1; 1975 c.762 Â§6; repealed by 1977 c.870 Â§16 (118.171 enacted in lieu of 118.180)]

Â Â Â Â Â  118.190 [1973 c.100 Â§2; repealed by 1977 c.870 Â§59]

LIEN; PAYMENT;

COMPROMISE OF TAX

Â Â Â Â Â  118.210 Liability for tax. All heirs, legatees, devisees, administrators, executors and trustees, and any grantee or donee under a conveyance or gift made during the grantorÂs or donorÂs life if the conveyance or gift is subject to tax under ORS 118.010, are, respectively, liable for any and all taxes mentioned in ORS 118.010, with interest thereon, until the same have been paid as in ORS 118.005 to 118.840 provided.

Â Â Â Â Â  118.220 When tax accrues and is payable. All taxes imposed by ORS 118.005 to 118.840 take effect at and accrue upon the death of the decedent, and are due and payable on the date the decedentÂs federal estate tax is due and payable, except as otherwise provided in ORS 118.005 to 118.840. [Amended by 1973 c.254 Â§1; 1975 c.762 Â§7; 1977 c.666 Â§13; 1997 c.99 Â§9]

Â Â Â Â Â  118.225 Extension of time for payment. (1) Upon application of the executor and the securing of all taxes that are payable by bond, deposit or other good collateral acceptable to the Department of Revenue, the department may extend the time for payment of any part of the amount imposed by ORS 118.005 to 118.840.

Â Â Â Â Â  (2) The extension under this section shall be for a period not in excess of 14 years from the date prescribed by ORS 118.220 for payment of the tax.

Â Â Â Â Â  (3) Under rules prescribed by the department, the department may extend the time for the payment of any deficiency of a tax imposed by ORS 118.005 to 118.840 for a reasonable period not to exceed four years from the date otherwise fixed for the payment of the deficiency. [1977 c.666 Â§13d; 1997 c.99 Â§10]

Â Â Â Â Â  118.230 Lien of tax; liability for payment; assessment and collection of taxes. (1) Every tax imposed by ORS 118.005 to 118.840 is a lien upon the property embraced in any inheritance, devise, bequest, legacy or gift until paid, and the person to whom such property is transferred, and the personal representatives and trustees of every estate embracing such property are personally liable for such tax until its payment, to the extent of the value of such property.

Â Â Â Â Â  (2) Taxes imposed under ORS 118.005 to 118.840 may be assessed and collected by the Department of Revenue in the same manner as income taxes are assessed and collected under ORS chapter 314. The department may issue a warrant as provided in ORS 314.430 and record the warrant in the County Clerk Lien Record maintained under ORS 205.130. A warrant issued under this section has the same force and effect as a warrant issued under ORS 314.430. [Amended by 1969 c.591 Â§214; 1975 c.762 Â§8; 1977 c.870 Â§26; 1985 c.85 Â§4; 1987 c.758 Â§5; 2003 c.806 Â§8]

Â Â Â Â Â  118.240 Delivery of property prior to collection of tax by personal representative or trustee prohibited. Any personal representative or trustee having in charge, or in trust, any property for distribution, embraced in or belonging to any inheritance, devise, bequest, legacy or gift, subject to inheritance tax shall deduct the tax therefrom, and pay the same to the Department of Revenue, as provided in ORS 118.005 to 118.840. If such property is not in money, the personal representative or trustee shall collect the tax on such inheritance, devise, bequest, legacy or gift upon the appraised value thereof from the person entitled thereto. The personal representative or trustee shall not deliver, or be compelled to deliver, any property embraced in any inheritance, devise, bequest, legacy or gift, subject to tax under ORS 118.005 to 118.840, to any person until it has collected the tax thereon. [Amended by 1973 c.254 Â§2; 1997 c.99 Â§11]

Â Â Â Â Â  118.250 To whom tax payable; issuing receipts. (1) The taxes imposed by ORS 118.005 to 118.840 are payable to the Department of Revenue.

Â Â Â Â Â  (2) The department shall give the personal representative, trustee or other person paying such tax, a receipt.

Â Â Â Â Â  (3) The department shall issue to any interested person demanding the same a copy of a receipt that may have been given by such department for the payment of tax under ORS 118.005 to 118.840. [Amended by 1965 c.727 Â§4; 1971 c.652 Â§3; 1973 c.254 Â§3; 1975 c.593 Â§1; 1975 c.762 Â§9; 1977 c.666 Â§13a; 1985 c.565 Â§10b; 1987 c.646 Â§6]

Â Â Â Â Â  118.260 Penalties for delinquency; failure to file and fraud; interest; deposit where tax not determined. (1) If no return has been filed as required by this chapter, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

Â Â Â Â Â  (2) If the failure to file a return continues for a period in excess of three months after the due date, there shall be added to the amount of tax required to be shown as tax on the return a failure to file penalty of 20 percent of the amount of such tax. This penalty is in addition to the delinquency penalty imposed by subsection (1) of this section.

Â Â Â Â Â  (3) If any part of any deficiency is due to fraud with intent to evade tax, then 100 percent of the total amount of the deficiency shall be assessed and collected.

Â Â Â Â Â  (4) Except for a deferral of payment pursuant to an extension granted under ORS 118.225 or a timely election made under ORS 118.300, if the taxes imposed by ORS 118.005 to 118.840 are not paid on or before the date on which payment of the tax is required to be made under ORS 118.220, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

Â Â Â Â Â  (5)(a) Except as provided in subsection (6) of this section and paragraph (b) of this subsection, if the tax imposed by ORS 118.005 to 118.840 is not paid on or before the date on which payment of the tax is required to be made under ORS 118.220, interest shall be charged and collected thereon at the rate established under ORS 305.220 for each month or fraction thereof from the time when the tax became due and payable.

Â Â Â Â Â  (b) If payment of the tax or deficiency is extended under ORS 118.225, interest shall be charged and collected on any amount for which extension is granted from the date the tax or deficiency is otherwise due and payable to the date of payment at the rate established under ORS 305.220 for each month or fraction thereof.

Â Â Â Â Â  (6) In all cases in which a bond is given, under the provisions of ORS 118.300, interest shall be charged at the rate established under ORS 305.220 for each month or fraction thereof from the time when the tax became due and payable, until the date of payment.

Â Â Â Â Â  (7) If the tax has not been determined, a deposit may be made to avoid interest. Should the amount of such payment exceed the sum subsequently determined to be due, the Department of Revenue shall refund the excess.

Â Â Â Â Â  (8) Payments made on the tax shall be applied first to penalty and interest and then to the principal.

Â Â Â Â Â  (9) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be lawfully claimed upon the return. [Amended by 1971 c.732 Â§2; 1973 c.332 Â§1; 1975 c.593 Â§2; 1977 c.666 Â§13b; 1982 s.s.1 c.16 Â§3; 1993 c.726 Â§1; 1997 c.99 Â§12]

Â Â Â Â Â  118.270 Property from which tax is collectible. Except as to real property located outside of the state passing in fee from the decedent owner, the tax imposed under ORS 118.010 shall be assessed against and be collected from property of every kind, which, at the death of the decedent owner is subject to, or thereafter, for the purpose of distribution, is brought into this state and becomes subject to the jurisdiction of the courts of this state for distributive purposes, or which was owned by any decedent domiciled within the state at the time of the death of the decedent even though the property was situated outside of the state. [Amended by 1997 c.99 Â§13]

Â Â Â Â Â  118.280 Power to sell for payment of tax; tax lien transferred to proceeds when property of estate sold or mortgaged. (1) Every executor, administrator or trustee has power to sell as much of the property embraced in any inheritance, devise, bequest or legacy, as will enable the executor, administrator or trustee to pay the tax imposed by ORS 118.005 to 118.840, in the same manner as the executor, administrator or trustee is authorized to do for the payment of the debts of a decedent.

Â Â Â Â Â  (2) Any part of the gross estate sold for the payment of claims against the estate and expenses of administration, for the payment of the tax imposed by ORS 118.005 to 118.840, or for purposes of distribution, shall be divested of the lien of such tax, and such lien shall be transferred to the proceeds of such sale. A mortgage on property executed for payment of claims against the estate and expenses of administration and for payment of the tax imposed by ORS 118.005 to 118.840 shall constitute a lien upon said property prior and superior to the inheritance tax lien, which inheritance tax lien shall attach to the proceeds of such mortgage. [Amended by 1957 c.362 Â§1; 1969 c.591 Â§215]

Â Â Â Â Â  118.290 Duty of recipient when legacy payable out of property; legacy for limited period. (1) If any bequest or legacy is charged upon or payable out of any property, the heir or devisee shall deduct such tax therefrom and pay such tax to the administrator, executor or trustee, and the tax shall remain a lien or charge on such property until paid. The payment thereof shall be enforced by the executor, administrator or trustee in the same manner that payment of the bequest or legacy is enforced, or by the Department of Revenue in the same manner as income taxes are collected under ORS chapter 314.

Â Â Â Â Â  (2) If any bequest or legacy is given in money for a limited period, the administrator, executor or trustee shall retain the tax upon the whole amount; but, if it is not in money, the administrator, executor or trustee shall make application to the court having jurisdiction of an accounting by the administrator, executor or trustee to make an apportionment, if the case requires, of the sum to be paid by such legatee or beneficiary, and for such further order relative thereto as the case may require. [Amended by 1961 c.455 Â§5; 1985 c.85 Â§5]

Â Â Â Â Â  118.300 Deferred payment election; bond or letter of credit. Any person or corporation beneficially interested in any property chargeable with a tax under this chapter and personal representatives and trustees, may elect, on or before the date on which the inheritance tax is due and payable under ORS 118.220, not to pay the tax until the person or persons beneficially interested therein shall come into actual possession or enjoyment thereof. If it is personal property, the person or persons so electing shall give a bond or irrevocable letter of credit to the state in double the amount of the tax, with such sureties or issued by such insured institution as defined in ORS 706.008 as the Director of the Department of Revenue may approve, conditioned for the payment of the tax and interest thereon, at such time and period as the person or persons beneficially interested therein may come into actual possession or enjoyment of the property, which bond shall be executed and filed, and a full return of the property made to the Director of the Department of Revenue within six months from the date of transfer thereof, as in this section provided. The bond or letter of credit must be renewed every five years. [Amended by 1969 c.591 Â§216; 1975 c.762 Â§10; 1977 c.666 Â§14; 1991 c.331 Â§34; 1997 c.99 Â§14; 1997 c.631 Â§406]

Â Â Â Â Â  118.310 Transfer of stock or obligations by foreign representative or trustee; payment of tax prior to transfer. If a foreign executor, administrator or trustee assigns or transfers any stock or obligations in this state standing in the name of the decedent, or in trust for a decedent, liable to any such tax, the tax shall be paid to the Department of Revenue on or before the transfer thereof, and no such assignment or transfer is valid unless such tax is paid.

Â Â Â Â Â  118.320 [Amended by 1969 c.178 Â§1; 1973 c.254 Â§4; 1975 c.762 Â§11; 1985 c.85 Â§6; repealed by 1987 c.646 Â§9]

Â Â Â Â Â  118.330 [Amended by 1969 c.178 Â§2; repealed by 1975 c.762 Â§19]

Â Â Â Â Â  118.340 [Amended by 1973 c.254 Â§5; repealed by 1975 c.762 Â§19]

Â Â Â Â Â  118.350 Compromise and compounding tax; approval by court; proceedings in case of actions or suits involving title to real property. (1) Whenever an estate, devise, legacy or beneficial interest therein, charged or sought to be charged with the inheritance tax is of such nature or is so disposed that the liability of the same is doubtful, or the value thereof cannot with reasonable certainty be ascertained under the provisions of law, the Department of Revenue may compromise with the beneficiaries or representatives of such estate, and compound the tax thereon. The payment of the amount of the taxes so agreed upon shall discharge the lien against the property of the estate.

Â Â Â Â Â  (2) In any suit or action involving the title to real property, in which it appears, by the pleadings or otherwise, that an inheritance tax is or might be payable to the State of Oregon by reason of the death of any person whose estate has not been administered in Oregon, the circuit court shall direct that a copy of the pleadings in such cause be served upon the Department of Revenue, such service to be made as summons is served in any cause in the circuit court of this state. Thereupon further proceedings in the cause shall be suspended until the department has had an opportunity to appear therein, such appearance to be made within the time that is required by the service of summons upon a private person or corporation. The department shall appear in the cause and present the claims of the state, if any, to an inheritance tax, and it is the duty of the Attorney General of the state to represent the state and the department in such proceedings, and the department may compromise and compound the tax claimed to be due upon the passing of such real property. Such settlement and compromise shall be entered of record in the register of such court. Thereafter the payment of the amount of taxes so agreed upon shall discharge the inheritance tax lien against the property. If a compromise is not effected, the amount of tax, if any, due upon the passing of the real property shall be determined by the court as are other questions involved in such litigation, and subject to the same right of appeal to the Court of Appeals. The judgment of the court or of the Court of Appeals, if there is an appeal, is conclusive as to the amount of taxes due upon the passing of the real property and payment thereof shall discharge the lien against the property. [Amended by 1969 c.591 Â§217; 1971 c.567 Â§8; 1979 c.562 Â§6; 1985 c.540 Â§29; 1987 c.758 Â§8; 2003 c.576 Â§381]

Â Â Â Â Â  118.360 [Amended by 1959 c.273 Â§2; repealed by 1977 c.870 Â§16 (118.171 enacted in lieu of 188.360)]

Â Â Â Â Â  118.370 [Amended by 1955 c.727 Â§5; 1959 c.273 Â§3; 1971 c.567 Â§9; repealed by 1985 c.85 Â§13]

Â Â Â Â Â  118.380 [Amended by 1959 c.273 Â§4; 1967 c.162 Â§1; repealed by 1971 c.652 Â§4]

Â Â Â Â Â  118.390 [Amended by 1971 c.296 Â§1; 1971 c.621 Â§24; repealed by 1973 c.254 Â§6]

ADMINISTRATION OF

INHERITANCE TAX ACT

Â Â Â Â Â  118.410 Jurisdiction of tax cases. The Oregon Tax Court has sole jurisdiction to hear and determine all questions arising under the provisions of ORS 118.005 to 118.840, and to any act in relation thereto authorized by law to be done by such court in other matters or proceedings coming within its jurisdiction. [Amended by 1971 c.567 Â§10]

Â Â Â Â Â  118.420 [Amended by 1963 c.68 Â§2; 1967 c.132 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.440 [Amended by 1961 c.455 Â§6; 1973 c.338 Â§1; 1979 c.516 Â§1; repealed by 1985 c.565 Â§10c]

Â Â Â Â Â  118.450 [1967 c.161 Â§1; 1973 c.254 Â§7; 1975 c.593 Â§3; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.460 [Amended by 1975 c.762 Â§12; repealed by 1979 c.516 Â§6]

Â Â Â Â Â  118.470 Representative or trustee to furnish additional reports on demand. Personal representatives or trustees of the estates subject to inheritance tax shall when requested by the Department of Revenue furnish certified copies of reports, and upon failure to comply with such requests, the department may obtain copies and transcripts from the clerk of the court with the costs therefor to be charged against the estate. [Amended by 1955 c.727 Â§6; 1973 c.254 Â§8]

Â Â Â Â Â  118.480 [Repealed by 1975 c.762 Â§19]

Â Â Â Â Â  118.490 [Repealed by 1981 c.705 Â§8]

Â Â Â Â Â  118.500 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.510 Disposition of revenues. The net revenue from the taxes imposed by ORS 118.005 to 118.840 (including temporary payments under ORS 118.260 and fees, taxes, interest and penalties), after deduction of refunds, shall be credited to the General Fund to be available to meet any expense or obligation of this state lawfully incurred. [Amended by 1959 c.273 Â§1; 1969 c.479 Â§4; 1997 c.99 Â§15]

Â Â Â Â Â  118.520 [Repealed by 1959 c.273 Â§8]

Â Â Â Â Â  118.525 Disclosure of return information. (1) It shall be unlawful for the Department of Revenue or any of its officers or employees to divulge or make known in any manner any particulars disclosed in any return or supporting data required under this chapter. Except for executors or beneficiaries and their authorized representatives, it shall be unlawful for any person or entity who has acquired information pursuant to subsections (3) and (4) of this section to divulge or make known such information for any purpose other than that specified in the provisions of law authorizing the use or disclosure. No subpoena or judicial order shall be issued compelling the department, or its officers or employees, or persons described in subsections (3) and (4) of this section, to divulge or make known any particulars disclosed in any such return or supporting data except where the liability for inheritance taxes is to be adjudicated by the Oregon Tax Court. Nothing in this section shall prohibit the publication of statistics so classified as to prevent the identification of particulars in any return or supporting data covered by this section.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂOfficer,Â ÂemployeeÂ or ÂpersonÂ includes an authorized representative of the officer, employee or person, or former officer, employee or person, or an authorized representative of such former officer, employee or person.

Â Â Â Â Â  (b) ÂParticularsÂ includes, but is not limited to, a taxpayerÂs name, address, telephone number, Social Security number and the amount of refund claimed by or granted to a taxpayer.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department may permit, for tax purposes only, the Commissioner of Internal Revenue or authorized representatives, or an officer or employee of any state or the District of Columbia which has a provision of law which meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality to inspect any return or supporting data referred to in subsection (1) of this section. The department may disclose to the executor or beneficiary of any estate, or an authorized representative thereof, any information or particulars otherwise made confidential by this section, if the department determines that the executor or beneficiary has a material interest which will be affected by such information or particulars.

Â Â Â Â Â  (4) The department may disclose a taxpayerÂs name, address, telephone number, Social Security number, refund amount or tax due to the extent necessary in connection with collection activities or the processing or mailing of returns, correspondence or forms with respect to the tax imposed under this chapter.

Â Â Â Â Â  (5) The department also may disclose and give access to information described in subsection (1) of this section to those persons, agencies or entities, described in ORS 314.840 (2)(e), (f), (g) and (h) to the extent authorized by said paragraphs; and to any agency of the State of Oregon or any person, or any officer or employee of such agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State and the officers and employees thereof, for the uses and purposes described in ORS 297.060.

Â Â Â Â Â  (6) Each officer or employee of the department and each person described or referred to in subsection (5) of this section to whom disclosure or access to tax information is given, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of subsection (1) of this section and ORS 118.990 (3), and shall as a condition of employment or performance of duties execute a certificate for the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of subsection (1) of this section. [1979 c.690 Â§4; 1983 c.633 Â§1; 1985 c.565 Â§10d; 1987 c.158 Â§18; 1987 c.646 Â§6a; 1993 c.726 Â§51]

Â Â Â Â Â  118.535 Appraisal by department; costs. (1) If the Department of Revenue determines that the executor has not made an appraisal that is needed in order to comply with the provisions of ORS 118.005 to 118.840, the department may cause an appraisal to be made by a fee appraiser to so ensure compliance.

Â Â Â Â Â  (2) The cost of the appraisal including the appraiserÂs fee as a witness in the event of an appeal shall be paid out of the taxes collected under this chapter before the net revenue is credited to the General Fund as provided in ORS 118.510. [1979 c.516 Â§3; 1997 c.99 Â§16]

Â Â Â Â Â  Note: 118.535 was added to and made a part of ORS chapter 118 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  118.610 [Amended by 1967 c.131 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.620 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.630 [Amended by 1963 c.68 Â§3; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.640 [Amended by 1961 c.455 Â§7; 1969 c.591 Â§218; renumbered 118.150]

Â Â Â Â Â  118.650 [Amended by 1959 c.273 Â§5; 1963 c.68 Â§4; 1967 c.133 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.660 [Amended by 1955 c.727 Â§7; 1963 c.68 Â§5; 1969 c.111 Â§1; 1969 c.591 Â§219; renumbered 118.160]

Â Â Â Â Â  118.670 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.680 [Amended by 1963 c.68 Â§6; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.690 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.700 [Amended by 1963 c.68 Â§7; 1969 c.198 Â§58; 1969 c.591 Â§222; renumbered 118.180]

ENFORCEMENT OF

FOREIGN DEATH TAXES

Â Â Â Â Â  118.810 Application, construction and definition. (1) The provisions of ORS 118.810 to 118.840 apply to the estate of any nonresident decedent if the laws of the state of domicile of the nonresident decedent contain a provision, of any nature or however expressed, whereby this state is given reasonable assurance of the collection of its inheritance or death taxes, interest and penalties, from the estates of decedents dying domiciled in this state in cases where the estates of such decedents are being administered by the probate court of such other state, or if the state of domicile of the nonresident decedent does not grant letters in nonresident estates until after letters have been issued by the state of domicile.

Â Â Â Â Â  (2) The provisions of ORS 118.810 to 118.840 shall be construed liberally in order to insure that the state of domicile of any decedent shall receive any death taxes, together with interest and penalties thereon, due to it.

Â Â Â Â Â  (3) For the purpose of ORS 118.810 to 118.840, the words, Âstate of domicileÂ or Âdomiciliary stateÂ include any territory of the United States, the District of Columbia and any foreign country.

Â Â Â Â Â  118.820 Duty to file proof of death taxes due domiciliary state of nonresident decedent. At any time before the expiration of 18 months after the qualification in any probate court of this state of any executor of the will of, or administrator of the estate of, any nonresident decedent, such executor or administrator shall file with the clerk of the court in which the executor or administrator qualified proof that all death taxes, together with interest or penalties thereon, which are due to the state of domicile of such decedent, or to any political subdivision thereof, have been paid or secured, or that no such taxes, interest or penalties are due, as the case may be, unless it appears that letters of administration or letters testamentary have been issued in the state of domicile.

Â Â Â Â Â  118.830 Form and requisites of proof; petition for accounting by tax officials of domiciliary state. The proof required by ORS 118.820 may be in the form of a certificate issued by the official or body charged with the administration of the death tax laws of the domiciliary state but if such proof is not filed within the time limit set out in ORS 118.820, the clerk of the court forthwith shall notify by mail the official or body of the domiciliary state charged with the administration of the death tax laws thereof with respect to such estate, and shall state in such notice as far as is known to the clerk, the name, date of death and last domicile of such decedent; the name and address of each executor or administrator; a summary of the values of the real estate, tangible personalty and intangible personalty, wherever situated, belonging to such decedent at the time of death; and the fact that such executor or administrator has not filed theretofore the proof required in ORS 118.820. The clerk shall attach to such notice a plain copy of the will and codicils of such decedent, if the decedent died testate, or if the decedent died intestate, a list of heirs and next of kin of the decedent, so far as is known to such clerk. Within 60 days after the mailing of such notice, the official or body charged with the administration of the death tax laws of the domiciliary state may file with the court in this state a petition for an accounting in such estate. Such official or body of the domiciliary state shall be deemed a party interested for the purpose of petitioning the court for such accounting. If such petition is filed within the period of 60 days, the court shall order the accounting, and upon the accounting being filed and approved shall enter a judgment requiring the remission to the fiduciary appointed by the domiciliary probate court of the balance of the intangible personalty after the payment of creditors and expenses of administration in this state. [Amended by 2003 c.576 Â§382]

Â Â Â Â Â  118.840 Final accounting or discharge of executor or administrator. Unless the provisions of either ORS 118.820 or 118.830 have been complied with, no such executor or administrator shall be entitled to a final accounting or discharge in any court in this state.

DISPUTES RESPECTING

DOMICILE OF DECEDENT

Â Â Â Â Â  118.855 Definitions for ORS 118.855 to 118.880. For the purposes of ORS 118.855 to 118.880:

Â Â Â Â Â  (1) ÂBoardÂ means board of arbitration.

Â Â Â Â Â  (2) ÂDeath taxÂ means any tax levied by a state on account of the transfer or shifting of economic benefits in property at death, or in contemplation thereof, or intended to take effect in possession or enjoyment at or after death, whether denominated an Âinheritance tax,Â Âtransfer tax,Â Âsuccession tax,Â Âestate tax,Â Âdeath duty,Â Âdeath dues,Â or otherwise.

Â Â Â Â Â  (3) ÂExecutorÂ means an executor of the will or administrator of the estate of the decedent, but does not include an ancillary administrator nor an administrator with the will annexed if an executor named in the will has been appointed and has qualified in another state.

Â Â Â Â Â  (4) ÂInterested personÂ means any person who may be entitled to receive or who has received any property or interest which may be required to be considered in computing the death taxes of any state involved in the dispute.

Â Â Â Â Â  (5) ÂStateÂ means the District of Columbia and any state, territory or possession of the United States.

Â Â Â Â Â  (6) ÂTaxing officialÂ means the Director of the Department of Revenue and the designated authority of a reciprocal state charged with the duty of collecting its death taxes.

Â Â Â Â Â  (7) ÂThis stateÂ means the State of Oregon. [1959 c.573 Â§1]

Â Â Â Â Â  118.860 Election to invoke provisions of ORS 118.855 to 118.880 where dispute exists as to domicile of decedent for purpose of death taxes. When the taxing official of this state and the taxing official of one or more other states each claims that the state of the official respectively was the domicile of the decedent for the purpose of death taxes, at any time prior to the commencement within this state of suit or action for determination of the decedentÂs domicile for death tax purposes, or within 60 days thereafter, the executor or the taxing official of any such state may elect to invoke the provisions of ORS 118.855 to 118.880. Such executor or taxing official shall send a notice of such election by registered or certified mail, receipt requested, to the taxing official of each such state and to each executor, ancillary administrator, and interested person. Within 40 days after the receipt of such notice of election the executor may reject such election by sending a notice of rejection by registered or certified mail, receipt requested, to all persons to whom the notice of election is required to be sent. When an election has been rejected by the executor no further proceedings shall be had under ORS 118.855 to 118.880. If such election is not rejected within the 40-day period, the dispute in respect of the domicile of the decedent for death tax purposes shall be settled solely as provided in ORS 118.865 to 118.880 and no other or additional proceedings to determine or redetermine the domicile of the decedent for death tax purposes shall thereafter be instituted in any court of this state or otherwise. [1959 c.573 Â§2; 1991 c.249 Â§16]

Â Â Â Â Â  118.865 Settlement agreement fixing amount of taxes due each state involved in dispute. (1) In any case in which an election is made and not rejected, as provided in ORS 118.860, the Department of Revenue may enter into a written agreement with the other taxing officials involved and with the executor to accept a sum certain in full payment of any death taxes, together with interest and penalties, which may be due this state, provided the agreement fixes the amount of death taxes with interest and penalties to be paid to the other states involved in the dispute.

Â Â Â Â Â  (2) Notwithstanding the commencement of a legal action for determination of domicile within this state or the commencement of an arbitration proceeding as provided in ORS 118.870, the department, at any time prior to the conclusion of such action or proceeding, may in any case enter into a written agreement with the other taxing officials involved and with the executor to accept a sum certain in full payment of any death tax, together with interest and penalties, which may be due this state, provided the agreement fixes the amount of death taxes with interest and penalties to be paid the other states involved in the dispute. Upon the filing of the agreement with the authority which would have jurisdiction to assess the death taxes of this state if the decedent died domiciled in this state, an assessment shall be made as provided in such agreement, and such assessment shall finally and conclusively fix the amount of death taxes due this state. If the aggregate amount payable under such agreement or under an agreement made in accordance with the provisions of subsection (1) of this section to the states involved in the dispute is less than the minimum credit allowable to the estate against the United States estate tax imposed with respect thereto, the executor forthwith shall also pay to the department the same percentage of the difference between such aggregate amount of such credit as the amount payable to the department under such agreement bears to such aggregate amount. [1959 c.573 Â§Â§3,5; 1987 c.758 Â§9]

Â Â Â Â Â  118.870 Arbitration procedure. When it appears by the written admission of the executor and the tax official of each state involved in the dispute that an agreement contemplated in ORS 118.865 (1) cannot be reached or, in all events, if one year has elapsed from the date of the election without such an agreement having been reached, the domicile of the decedent at the time of death shall be determined solely for death tax purposes as follows:

Â Â Â Â Â  (1) When this state and one other state only are involved in the dispute, the Director of the Department of Revenue and the taxing official of the other state shall each appoint a member of a board of arbitration and those members shall appoint the third member of the board. If this state and more than one other state are involved, the taxing officials thereof shall agree upon the authorities charged with the duty of administering death tax laws in three states not involved in the dispute and each of these authorities shall appoint one member of the board of arbitration. The board shall select one of its members as chairperson.

Â Â Â Â Â  (2) The board shall hold hearings at such places as it deems necessary, upon reasonable notice to the executor, ancillary administrators, all interested persons and the taxing officials of the states involved, all of whom are entitled to be heard.

Â Â Â Â Â  (3) The board may administer oaths, take testimony, subpoena witnesses and require their attendance; require the production of books, papers and documents and issue commissions to take testimony. Subpoenas may be issued by any member of the board. Failure to obey a subpoena of the board may be punished by any court of record in the same manner as if the subpoena had been issued by such court.

Â Â Â Â Â  (4) Whenever practicable the board shall apply the rules of evidence then prevailing in the federal courts under the federal rules of civil procedure.

Â Â Â Â Â  (5) The board, by the decision of its majority, shall determine the domicile of the decedent at the time of death. The decision of the board is final and conclusive and binds this state and all of its judicial and administrative officials on all questions concerning the domicile of the decedent for death tax purposes. If the board does not render a decision within one year from the time that it is fully constituted, all authority of the board shall cease and the bar to court proceedings set forth in ORS 118.860 shall no longer exist.

Â Â Â Â Â  (6) The decision of the board and the record of its proceeding shall be filed with the authority having jurisdiction to assess death taxes in the state determined to be the domicile of the decedent and with the authorities which would have had jurisdiction to assess death taxes in each of the other states involved if the decedent had been found to be domiciled therein.

Â Â Â Â Â  (7) The reasonable compensation and expenses of the members of the board and its employees shall be agreed upon among such members, the taxing officials involved, and the executor. If such an agreement cannot be reached, the compensation and expenses shall be determined by such taxing officials and, if they cannot agree, by the appropriate probate court of the state determined to be the domicile of the decedent. Such amount so determined shall be borne by the decedentÂs estate and shall be deemed an administration expense thereof. [1959 c.573 Â§4]

Â Â Â Â Â  118.875 Limit on amount of interest and penalties. When the board of arbitration determines that a decedent died domiciled in this state, the total amount of interest and penalties for nonpayment of the tax during the period commencing with the date of the election and ending with the date of the final determination of the board shall not exceed one percent per month or fraction of a month of the amount of the death taxes found to be due. [1959 c.573 Â§6;1975 c.593 Â§4]

Â Â Â Â Â  118.880 Reciprocal statutes required in other states; resolving conflicts between statutes. (1) ORS 118.855 to 118.880 shall be applicable only to cases in which each of the states involved in the dispute has in effect therein a statute substantially similar to ORS 118.855 to 118.880, or has in effect therein a statute empowering one or more of its officials to voluntarily enter into a binding arbitration or compromise agreement respecting disputed liability for death taxes and such an agreement with each of the other states involved in the dispute and the executor is entered into prior to the appointment of the board of arbitration as provided in ORS 118.870.

Â Â Â Â Â  (2) Any procedural conflict between ORS 118.855 to 118.880 and the statute of a reciprocal state involved in the dispute shall be resolved by the decision of the majority of the board. If there is a statutory conflict relating to the number of board members to be selected or the manner of their selection, the appropriate provision of whichever of the conflicting statutes is designated by the executor shall govern and control. [1959 c.573 Â§7]

PENALTIES

Â Â Â Â Â  118.990 Penalties. (1) Failure, neglect or refusal by any person in possession or control of any record, file or paper containing information relating to the estate of a deceased person or any interest therein to exhibit the same upon the written request of the department specifying and describing such instrument is a misdemeanor.

Â Â Â Â Â  (2) Any person who willfully makes a false statement in a report required by ORS 118.160 shall be guilty of false swearing and upon conviction, shall be punished as provided by law.

Â Â Â Â Â  (3) Violation of ORS 118.525 is a Class C felony. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter. [Amended by 1961 c.455 Â§8; subsection (2) enacted as 1969 c.210 Â§1; 1969 c.591 Â§223; 1973 c.254 Â§9; 1975 c.762 Â§13; 1979 c.690 Â§5; 1981 c.724 Â§6]

_______________



Chapter 119

Chapter 119 (Former Provisions)

Gift Tax

GIFT TAX

PROBATE LAW

119.005 [1959 c.419 §§3, 4; 1969 c.520 §§24, 24a; 1973 c.344 §2; 1977 c.666 §17; repealed by 1997 c.99 §54]

119.010 [Amended by 1961 c.456 §1; 1977 c.666 §18; repealed by 1997 c.99 §54]

119.015 [1977 c.666 §21; 1979 c.448 §1; repealed by 1997 c.99 §54]

119.020 [Amended by 1961 c.456 §2; 1973 c.498 §2; 1977 c.666 §19; 1985 c.761 §2; repealed by 1997 c.99 §54]

119.022 [1977 c.666 §21b; 1985 c.761 §3; repealed by 1997 c.99 §54]

119.025 [1959 c.419 §2; repealed by 1981 c.705 §8]

119.030 [Repealed by 1959 c.419 §13]

119.031 [1959 c.419 §5; 1965 c.357 §1; 1971 c.525 §1; 1977 c.666 §22; repealed by 1997 c.99 §54]

119.035 [1959 c.419 §6; 1961 c.456 §3; 1971 c.653 §1; 1973 c.793 §2; 1977 c.666 §23; 1987 c.293 §68; repealed by 1997 c.99 §54]

119.037 [1975 c.177 §3; 1979 c.190 §399; repealed by 1997 c.99 §54]

119.040 [Repealed by 1959 c.419 §13]

119.041 [1959 c.419 §7; 1977 c.666 §24; repealed by 1997 c.99 §54]

119.045 [1959 c.419 §8; 1961 c.456 §4; 1977 c.666 §24a; repealed by 1997 c.99 §54]

119.050 [Repealed by 1959 c.419 §13]

119.051 [1959 c.419 §9; 1977 c.666 §25; repealed by 1997 c.99 §54]

119.055 [1959 c.419 §10; repealed by 1977 c.666 §36]

119.060 [Amended by 1957 c.158 §1; repealed by 1959 c.419 §13]

119.061 [1959 c.419 §11; 1973 c.703 §4; repealed by 1977 c.666 §36]

119.065 [1959 c.419 §12; 1969 c.110 §1; 1977 c.666 §26; 1987 c.646 §7; repealed by 1997 c.99 §54]

119.070 [Amended by 1973 c.254 §10; repealed by 1997 c.99 §54]

119.080 [Amended by 1959 c.75 §1; 1975 c.593 §5; 1977 c.666 §27; 1982 s.s.1 c.16 §4; repealed by 1997 c.99 §54]

119.100 [1959 c.285 §2; 1963 c.67 §1; 1975 c.593 §6; 1975 c.762 §14; repealed by 1977 c.666 §36]

119.110 [Amended by 1959 c.273 §6; repealed by 1997 c.99 §54]

119.120 [Amended by 1957 c.159 §1; 1961 c.456 §5; 1971 c.653 §2; 1973 c.254 §11; 1977 c.666 §28; repealed by 1997 c.99 §54]

119.130 [Amended by 1973 c.254 §18; 1975 c.593 §7; repealed by 1977 c.666 §36]

119.140 [Amended by 1961 c.456 §6; 1973 c.254 §19; 1975 c.593 §8; repealed by 1977 c. 666 §36]

119.150 [Amended by 1971 c.567 §11; 1977 c.666 §29; 1977 c.870 §27; 1985 c.85 §7; 1995 c.650 §52; repealed by 1997 c.99 §54]

119.160 [1959 c.198 §2; repealed by 1997 c.99 §54]

119.210 [Amended by 1973 c.254 §12; 1975 c.762 §15; repealed by 1977 c.870 §18 (119.211 enacted in lieu of 119.210)]

119.211 [1977 c.870 §19 (enacted in lieu of 119.210); 1995 c.650 §51; repealed by 1997 c.99 §54]

119.220 [Amended by 1959 c.306 §1; 1973 c.254 §13; 1977 c.666 §30; 1977 c.870 §28; 1985 c.85 §8; 1987 c.758 §6; repealed by 1997 c.99 §54]

119.230 [Repealed by 1975 c.762 §19]

119.240 [Repealed by 1977 c.870 §59]

119.250 [Amended by 1973 c.254 §14; repealed by 1975 c.762 §19]

119.260 [Repealed by 1975 c.762 §19]

119.270 [Amended by 1971 c.567 §12; 1973 c.254 §15; 1975 c.762 §16; repealed by 1977 c.666 §36 and 1977 c.870 §59]

119.280 [Amended by 1971 c.567 §13; repealed by 1985 c.85 §13]

119.290 [Amended by 1975 c.593 §9; repealed by 1997 c.99 §54]

119.300 [Amended by 1973 c.254 §16; 1975 c.593 §10; repealed by 1977 c.666 §36]

119.310 [Amended by 1991 c.331 §35; repealed by 1997 c.99 §54]

119.320 [Amended by 1973 c.254 §20; 1975 c.593 §11; repealed by 1977 c.666 §36]

119.330 [Amended by 1973 c.254 §17; 1975 c.593 §12; repealed by 1977 c.666 §36]

119.340 [Repealed by 1997 c.99 §54]

119.350 [Repealed by 1997 c.99 §54]

119.360 [Amended by 1977 c.666 §31; 1977 c.870 §28a; 1985 c.85 §9; repealed by 1997 c.99 §54]

119.370 [Amended by 1987 c.758 §10; repealed by 1997 c.99 §54]

119.380 [Repealed by 1997 c.99 §54]

119.510 [Repealed by 1981 c.705 §8]

119.515 [1979 c.690 §7; 1983 c.633 §2; 1987 c.158 §18a; repealed by 1997 c.99 §54]

119.520 [Repealed by 1959 c.273 §8]

119.525 [1979 c.516 §5; repealed by 1997 c.99 §54]

119.990 [Amended by 1953 c.703 §1; subsection (4) enacted as 1969 c.209 §1; 1975 c.762 §17; 1979 c.690 §8; 1981 c.724 §7; repealed by 1997 c.99 §54]

_______________



Chapter 120

Chapter 120 (Former Provisions)

Escheat; Estates of Persons Presumed to be Dead

ESCHEAT; ESTATES OF PERSONS PRESUMED TO BE DEAD

PROBATE LAW

120.010, 120.020, 120.030, 120.040, 120.050, 120.060, 120.070, 120.080, 120.090, 120.100, 120.110, 120.120 [Repealed by 1969 c.591 §305]

120.130 [Amended by 1957 c.421 §1; 1969 c.591 §192; renumbered 116.253]

120.140 [Repealed by 1969 c.591 §305]

120.150 [Repealed by 1969 c.591 §305]

120.210 [Amended by 1955 c.651 §1; 1955 c.660 §13; 1969 c.591 §292; renumbered 179.540]

120.220 [Amended by 1969 c.591 §293; renumbered 179.545]

120.230 [Amended by 1969 c.591 §294; renumbered 179.550]

120.310, 120.320, 120.330, 120.340, 120.350, 120.360, 120.370, 120.380, 120.390, 120.400 [Repealed by 1969 c.591 §305]

_______________



Chapter 121

Chapter 121 (Former Provisions)

Actions and Suits Affecting Decedents Estates and Administration

ACTIONS AND SUITS AFFECTING DECEDENTS ESTATES

PROBATE LAW

121.010 [Repealed by 1965 c.620 §1]

121.020 [Amended by 1965 c.620 §2; 1969 c.591 §165; renumbered 115.305]

121.030, 121.040, 121.050, 121.060, 121.070, 121.080 [Repealed by 1969 c.591 §305]

121.090 [Amended by 1969 c.591 §167; renumbered 115.325]

121.100, 121.210, 121.220, 121.230, 121.240, 121.250, 121.260, 121.270, 121.280, 121.290, 121.300, 121.310, 121.320, 121.330, 121.340, 121.350, 121.360, 121.370 [Repealed by 1969 c.591 §305]

_______________

CHAPTERS 122 AND 123

[Reserved for expansion]



Chapter 124

Chapter 124  Abuse Prevention and Reporting; Civil Action for Abuse

2005 EDITION

TITLE 13

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

Chapter     124.     Abuse Prevention and Reporting; Civil Action for Abuse

125.     Protective Proceedings

126.     Property Held for the Benefit of Minors; Uniform Transfers to Minors Act

127.     Powers of Attorney; Advance Directives for Health Care; Declarations for Mental Health Treatment; Death with Dignity

128.     Trusts; Charitable Activities

129.     Uniform Principal and Income Act

130.     Uniform Trust Code

_______________

Chapter 124  Abuse Prevention and Reporting; Civil Action for Abuse

2005 EDITION

ABUSE PREVENTION; REPORTING; CIVIL ACTIONS

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

ELDERLY PERSONS AND PERSONS WITH DISABILITIES ABUSE PREVENTION ACT

124.005     Definitions for ORS 124.005 to 124.040

124.010     Petition for relief; time limitation; information to be provided petitioner; exception

124.012     Filing of petitions; where contempt proceedings must be conducted

124.015     Hearing upon request of respondent; relief; settlement; effect of proceedings

124.020     Ex parte hearing; required findings; judicial relief; forms; request by respondent for hearing

124.022     Service of restraining order by sheriff

124.024     Notice to be given by guardian petitioner

124.025     Removal of personal effects; accompanying peace officer; limitation on liability

124.030     Proof of service of restraining order to be delivered to sheriff; entry in LEDS; expiration of restraining order; release of respondent pending hearing

124.035     Renewal of restraining order

124.040     Short title

REPORTING OF ABUSE OF ELDERLY PERSONS

124.050     Definitions for ORS 124.050 to 124.095

124.055     Policy

124.060     Duty of officials to report

124.065     Method of reporting; content; notice to law enforcement agency and to department

124.070     Duty to investigate; notice to department; evaluation

124.075     Immunity of person making report in good faith; identity confidential

124.080     Photographing of victim; photograph as record

124.085     Catalogue of abuse records; confidentiality

124.090     Confidentiality of records; exceptions

124.095     Spiritual treatment not abuse

CIVIL ACTION FOR ABUSE OF VULNERABLE PERSON

124.100     Definitions for ORS 124.100 to 124.140; action authorized; relief; qualifications for bringing action; service on Attorney General

124.105     Physical abuse subject to action

124.110     Financial abuse subject to action

124.115     Persons not subject to action

124.120     Relief available

124.125     Action by Attorney General, Department of Human Services or district attorney; investigative demands

124.130     Statute of limitation

124.135     Remedies not exclusive

124.140     Estoppel based on criminal conviction

PENALTIES

124.990     Criminal penalty

ELDERLY PERSONS AND PERSONS WITH DISABILITIES ABUSE PREVENTION ACT

124.005 Definitions for ORS 124.005 to 124.040. As used in ORS 124.005 to 124.040:

(1) Abuse means one or more of the following:

(a) Any physical injury caused by other than accidental means, or that appears to be at variance with the explanation given of the injury.

(b) Neglect that leads to physical harm through withholding of services necessary to maintain health and well-being.

(c) Abandonment, including desertion or willful forsaking of an elderly person or a person with disabilities or the withdrawal or neglect of duties and obligations owed an elderly person or a person with disabilities by a caregiver or other person.

(d) Willful infliction of physical pain or injury.

(e) Use of derogatory or inappropriate names, phrases or profanity, ridicule, harassment, coercion, threats, cursing, intimidation or inappropriate sexual comments or conduct of such a nature as to threaten significant physical or emotional harm to the elderly person or person with disabilities.

(f) Causing any sweepstakes promotion to be mailed to an elderly person or a person with disabilities who had received sweepstakes promotional material in the United States mail, spent more than $500 in the preceding year on any sweepstakes promotions, or any combination of sweepstakes promotions from the same service, regardless of the identities of the originators of the sweepstakes promotion and who represented to the court that the person felt the need for the courts assistance to prevent the person from incurring further expense.

(g) Wrongfully taking or appropriating money or property, or knowingly subjecting an elderly person or person with disabilities to alarm by conveying a threat to wrongfully take or appropriate money or property, which threat reasonably would be expected to cause the elderly person or person with disabilities to believe that the threat will be carried out.

(h) Sexual contact with a nonconsenting elderly person or person with disabilities or with an elderly person or person with disabilities considered incapable of consenting to a sexual act as described in ORS 163.315. As used in this paragraph, sexual contact has the meaning given that term in ORS 163.305.

(2) Elderly person means any person 65 years of age or older who is not subject to the provisions of ORS 441.640 to 441.665.

(3) Guardian petitioner means a guardian or guardian ad litem for an elderly person or a person with disabilities who files a petition under ORS 124.005 to 124.040 on behalf of the elderly person or person with disabilities.

(4) Interfere means to interpose in a way that hinders or impedes.

(5) Intimidate means to compel or deter conduct by a threat.

(6) Menace means to act in a threatening manner.

(7) Molest means to annoy, disturb or persecute with hostile intent or injurious effect.

(8) Person with disabilities means a person described in:

(a) ORS 410.040 (5)(b); or

(b) ORS 410.715.

(9) Petitioner means an elderly person or a person with disabilities who files a petition under ORS 124.005 to 124.040.

(10) Sweepstakes means:

(a) A procedure for awarding a prize that is based on chance;

(b) A procedure in which a person is required to purchase anything, pay anything of value or make a donation as a condition of winning a prize or of receiving or obtaining information about a prize; or

(c) A procedure that is advertised in a way that creates a reasonable impression that a payment of anything of value, purchase of anything or making a donation is a condition of winning a prize or receiving or obtaining information about a prize.

(11) Sweepstakes promotion means an offer to participate in a sweepstakes. [1995 c.666 §§3,3a; 1999 c.738 §1; 1999 c.875 §6; 2003 c.257 §1a; 2003 c.264 §1; 2005 c.671 §1]

124.010 Petition for relief; time limitation; information to be provided petitioner; exception. (1)(a) Except as provided in subsection (8) of this section, an elderly person or a person with disabilities who has been the victim of abuse within the preceding 180 days or a guardian or guardian ad litem of an elderly person or a person with disabilities who has been the victim of abuse within the preceding 180 days may petition the circuit court for relief under ORS 124.005 to 124.040, if the elderly person or person with disabilities is in immediate and present danger of further abuse from the abuser.

(b) The elderly person or person with disabilities or the guardian or guardian ad litem of the elderly person or person with disabilities may seek relief by filing a petition with the circuit court alleging that the elderly person or person with disabilities is in immediate and present danger of further abuse from the respondent, alleging that the elderly person or person with disabilities has been the victim of abuse committed by the respondent within the 180 days preceding the filing of the petition and describing the nature of the abuse and the approximate dates thereof. The abuse must have occurred not more than 180 days before the filing of the petition.

(c) A petitioner or guardian petitioner is not required to provide in the petition information regarding the relationship between the elderly person or person with disabilities and the respondent.

(d) Allegations in the petition must be made under oath or affirmation. The circuit court has jurisdiction over all proceedings under ORS 124.005 to 124.040.

(2) The petitioner or guardian petitioner has the burden of proving a claim under ORS 124.005 to 124.040 by a preponderance of the evidence.

(3) The right to petition for relief under ORS 124.005 to 124.040 is not affected by the fact that the elderly person or person with disabilities has left the residence or household to avoid abuse.

(4) A petition filed under ORS 124.005 to 124.040 must disclose the existence of any Elderly Persons and Persons With Disabilities Abuse Prevention Act proceedings, any Abuse Prevention Act proceedings, any marital annulment, dissolution or separation proceedings pending between the parties or any protective proceedings under ORS chapter 125.

(5) Upon the filing of a petition under ORS 124.005 to 124.040, the clerk of the court shall give the petitioner or guardian petitioner information provided by the Department of Human Services about local adult protective services, domestic violence shelters and local legal services available.

(6) For purposes of computing the 180-day period in this section and ORS 124.020, any time during which the respondent is incarcerated or has a principal residence more than 100 miles from the principal residence of the elderly person or person with disabilities is not counted as part of the 180-day period.

(7) If a guardian or guardian ad litem files a petition under this section on behalf of an elderly person or a person with disabilities, the elderly person or person with disabilities retains the right to:

(a) Contact and retain counsel;

(b) Have access to personal records;

(c) File objections to the restraining order;

(d) Request a hearing; and

(e) Present evidence and cross-examine witnesses at any hearing.

(8) An elderly person or a person with disabilities may not file a petition under ORS 124.005 to 124.040 against a guardian or conservator for the elderly person or the person with disabilities. [1995 c.666 §4; 1999 c.738 §2; 1999 c.1052 §11; 2003 c.257 §2a; 2003 c.264 §2; 2005 c.671 §2]

124.012 Filing of petitions; where contempt proceedings must be conducted. A petition under ORS 124.010 may be filed only in a county in which the petitioner or respondent resides. Any contempt proceedings for violation of a restraining order issued under ORS 124.005 to 124.040 must be conducted by the court that issued the order, or by the circuit court for a county in which a violation of the restraining order occurs. If contempt proceedings are initiated in the circuit court for a county in which a violation of the restraining order occurs, the person initiating the contempt proceedings shall file with the court a copy of the restraining order, certified by the clerk of the court that issued the order. Upon filing of the certified copy of the restraining order, the court shall enforce the order as though that court had issued the order. [2003 c.289 §4]

124.015 Hearing upon request of respondent; relief; settlement; effect of proceedings. (1) The court shall hold a hearing within 21 days following the request, and may cancel or change any order issued under ORS 124.020 if the respondent, elderly person or person with disabilities requests a hearing pursuant to ORS 124.020 (9).

(2) In addition to the relief granted under ORS 124.020, the court, in a hearing held pursuant to subsection (1) of this section, may:

(a) Require either party to move from any residence whose title or right to occupy such premises is held jointly by the parties; and

(b) Assess against any party reasonable attorney fees and such costs as may be incurred in the hearing.

(3)(a) If the respondent is represented by an attorney, time for the hearing may be extended for up to five days at the request of the petitioner or guardian petitioner so that the petitioner or guardian petitioner may seek representation.

(b) If the elderly person or person with disabilities is represented by an attorney, time for the hearing may be extended for up to five days at the request of the respondent or guardian petitioner so that the respondent or guardian petitioner may seek representation.

(4) The court may approve any consent agreement to bring about a cessation of abuse of the parties. However, the court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted an order under ORS 124.010. An order or consent agreement made under this section may be amended at any time and shall continue in effect for a period of one year from the date of the order issued under ORS 124.020.

(5) An order or agreement made under ORS 124.005 to 124.040 or ORS 133.310 and 133.381 may not in any manner affect title to any real property.

(6) No undertaking shall be required in any proceeding under ORS 124.005 to 124.040.

(7) Any proceeding under ORS 124.005 to 124.040 shall be in addition to and not in lieu of any other available civil or criminal remedies.

(8) Notwithstanding any right or remedy established in ORS chapter 90 or ORS 105.105 to 105.168, a petitioner or guardian petitioner may enforce an order issued under ORS 124.005 to 124.040. [1995 c.666 §§5,5a; 2003 c.257 §3a; 2005 c.671 §9]

124.020 Ex parte hearing; required findings; judicial relief; forms; request by respondent for hearing. (1) When a petitioner or guardian petitioner files a petition under ORS 124.010, the circuit court shall hold an ex parte hearing in person or by telephone on the day the petition is filed or on the following judicial day. Upon a showing that the elderly person or person with disabilities named in the petition has been the victim of abuse committed by the respondent within 180 days preceding the filing of the petition and that there is an immediate and present danger of further abuse to the elderly person or person with disabilities, the court shall, if requested by the petitioner or guardian petitioner, order, for a period of one year or until the order is withdrawn or amended, whichever is sooner:

(a) That the respondent be required to move from the residence of the elderly person or person with disabilities, if in the sole name of the elderly person or person with disabilities or if jointly owned or rented by the elderly person or person with disabilities and the respondent, or if the parties are married to each other;

(b) That a peace officer accompany the party who is leaving or has left the parties residence to remove essential personal effects of the party;

(c) That the respondent be restrained from abusing, intimidating, molesting, interfering with or menacing the elderly person or person with disabilities, or attempting to abuse, intimidate, molest, interfere with or menace the elderly person or person with disabilities;

(d) That the respondent be restrained from entering, or attempting to enter, on any premises when it appears to the court that such restraint is necessary to prevent the respondent from abusing, intimidating, molesting, interfering with or menacing the elderly person or person with disabilities;

(e) That the respondent be:

(A) Restrained, effective on a date not less than 150 days from the date of the order, from mailing the elderly person or person with disabilities any sweepstakes promotion;

(B) Required to remove the elderly person or person with disabilities from the respondents sweepstakes promotion mailing list or place the elderly person or person with disabilities on a list of persons to whom sweepstakes promotions may not be mailed; and

(C) Required to promptly refund any payment received in any form from the elderly person or person with disabilities after the date the order is entered by the court; or

(f) Except as provided in subsection (2) of this section, other relief that the court considers necessary to provide for the safety and welfare of the elderly person or person with disabilities.

(2)(a) If the court finds that the elderly person or person with disabilities has been the victim of abuse as defined in ORS 124.005 (1)(g), the court may order only relief that the court considers necessary to prevent or remedy the wrongful taking or appropriation of the money or property of the elderly person or person with disabilities, including but not limited to:

(A) Directing the respondent to refrain from exercising control over the money or property of the elderly person or person with disabilities;

(B) Requiring the respondent to return custody or control of the money or property of the elderly person or person with disabilities to the elderly person or person with disabilities;

(C) Requiring the respondent to follow the instructions of the guardian or conservator of the elderly person or person with disabilities; or

(D) Prohibiting the respondent from transferring the money or property of the elderly person or person with disabilities to any person other than the elderly person or person with disabilities.

(b) The court may not use a restraining order issued under ORS 124.005 to 124.040:

(A) To allow any person other than the elderly person or person with disabilities to assume responsibility for managing any of the money or property of the elderly person or person with disabilities; or

(B) For relief that is more appropriately obtained in a protective proceeding filed under ORS chapter 125 including, but not limited to, giving control and management of the financial accounts or property of the elderly person or person with disabilities for any purpose other than the relief granted under paragraph (a) of this subsection.

(3) The showing required under subsection (1) of this section may be made by testimony of:

(a) The elderly person or person with disabilities;

(b) The guardian or guardian ad litem of the elderly person or person with disabilities;

(c) Witnesses to the abuse; or

(d) Adult protective services workers who have conducted an investigation.

(4) Immediate and present danger under this section includes but is not limited to situations in which the respondent has recently threatened the elderly person or person with disabilities with additional abuse.

(5) When a guardian petitioner files a petition on behalf of an elderly person or a person with disabilities, the guardian petitioner shall provide information about the elderly person or person with disabilities and not about the guardian petitioner where the petition, order or related forms described in subsection (6) of this section require information about the petitioner.

(6) An instruction brochure shall be available from the clerk of the court explaining the rights set forth under ORS 124.005 to 124.040. The petition, order and related forms shall be available from the clerk of the court and shall be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON FOR

THE COUNTY OF ____________

______,           )           PETITION FOR

Petitioner         )           RESTRAINING ORDER

(your name)     )           TO PREVENT ABUSE

)           OF ELDERLY

)           PERSONS OR

)           PERSONS WITH

vs.                    )           DISABILITIES

)

)           NO. _____

______,           )

Respondent     )

(person to be   )

restrained)       )

YOU MUST PROVIDE COMPLETE AND TRUTHFUL INFORMATION. IF YOU DO NOT, THE COURT MAY DISMISS ANY RESTRAINING ORDER AND MAY ALSO HOLD YOU IN CONTEMPT OF COURT.

If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

ATTACH ADDITIONAL PAGES

IF NECESSARY.

I am the Petitioner and I state that the following information is true:

I am a resident of ___________ County, Oregon.

Respondent is a resident of ________ County, Oregon.

I am either 65 years of age or older (I am ______ years of age) or I am a person with disabilities (CIRCLE THE ONE THAT DESCRIBES YOU).

1.   CHECK AND FILL OUT ANY SECTION(S) that apply to you and respondent:

__ A.   Respondent and I have been living together since______, ___(year).

__  B.  Respondent and I lived together from______, ___(year), to________, ___(year).

__  C.  I have been under the care of respondent since______, ___(year).

__  D.  I was under the care of respondent from______, ___(year), to________, ___(year).

__  E.   Respondent has sent me sweepstakes promotions.

__  F.   None of the above.

2.   To qualify for a restraining order, respondent must have done one or more of the following:

Within the last 180 days, respondent has
:

__  A.  Caused me physical injury by other than accidental means.

__  B.  Attempted to cause me physical injury by other than accidental means.

__  C.  Placed me in fear of immediate serious physical injury.

__  D.  Caused me physical harm by withholding services necessary to maintain my health and well-being.

__  E.   Abandoned or deserted me by withdrawing or neglecting to perform duties and obligations.

__  F.   Used derogatory or inappropriate names, phrases or profanity, ridicule, harassment, coercion, threats, cursing, intimidation or inappropriate sexual comments or conduct of such a nature as to place me in fear of significant physical or emotional harm.

__  G.  Sent me sweepstakes promotions, and I feel the need for the courts assistance to protect me from further expense. I am an elderly person or a person with disabilities. In the past year, I spent more than $500 on sweepstakes promotions that I received in the United States mail.

__  H.  Wrongfully taken or appropriated my money or property, or alarmed me by conveying a threat to me that my money or property would be wrongfully taken or appropriated, which I reasonably believed would be carried out.

__  I.    Had nonconsensual sexual contact with me or sexual contact to which I was incapable of consenting.

NOTICE TO PETITIONER: Sweepstakes companies are allowed up to 150 days to stop sending you sweepstakes entry materials. For a time after the court issues a restraining order, you may receive additional solicitations from respondent. However, beginning on the date the restraining order is issued, the respondent must immediately reject any further orders from you and must return any money you send to the company after the date the restraining order is issued.

3.   Any period of time after the abuse occurred during which respondent was incarcerated (in jail or prison) or lived more than 100 miles from your home is not counted as part of the 180-day period, and you may still be eligible for a restraining order.

Respondent was incarcerated from___________, ___(year), to_________, ___(year).

Respondent lived more than 100 miles from my home from________, ___(year), to________, ___(year).

4.   Did the abuse happen within the last 180 days not including the times respondent was incarcerated (in jail or prison) or lived more than 100 miles from your home? Yes No

Date and location of abuse:

______________________

______________________

How did respondent injure or threaten to injure you?

______________________

______________________

______________________

5.   Are there incidents other than those described in question 4 above, in which respondent injured or threatened to injure you? If yes, explain:

______________________

______________________

______________________

6.   The abuse I am complaining about was witnessed by _________ (affidavit attached). Other persons with knowledge of the abuse are _________ (affidavit attached).

7.   I am in immediate and present danger of further abuse by respondent because:

______________________

______________________

______________________

8.   In any of the above incidents:

Were drugs, alcohol or weapons involved? Yes No

Did you need medical help? Yes No

Were the police or the courts involved? Yes No

If you have circled yes to any of the above questions, explain:

______________________

______________________

9.   A.  There (is) (is not) another Elderly Persons and Persons With Disabilities Abuse Prevention Act or Abuse Prevention Act proceeding pending between respondent and me. It is filed in ______ (County), ______(State), and I am (Petitioner) or (Respondent) in that case.

The case number of the case is: _______________

B.  There (is) (is not) another lawsuit pending between respondent and me for divorce, annulment or legal separation.

If yes, type of lawsuit: _______________

It is filed in ________ (County), ________(State).

C.  There (is) (is not) a protective proceeding filed in ______ (County), ______(State).

10. Respondent may be required to move from your residence if it is in your sole name, or if it is jointly owned or rented by you and respondent, or if you and respondent are married.

I (do) (do not) want respondent to move from my residence.

My residence is:

Owned Leased Rented

By: _______________

PETITIONER ASKS THE COURT TO GRANT THE RELIEF INDICATED IN THE PETITIONERS REQUEST COLUMN OF THE PROPOSED RESTRAINING ORDER, WHICH IS ATTACHED.

______________________________________________________________________________

PETITIONER MUST NOTIFY THE COURT

OF ANY CHANGE OF ADDRESS.

ALL NOTICES OF HEARING WILL

BE SENT TO THIS ADDRESS

AND DISMISSALS MAY BE

ENTERED IF YOU DO NOT APPEAR

AT A SCHEDULED HEARING.

If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

_________

PETITIONER

STATE OF OREGON           )

)           ss.

County of_____                      )

SUBSCRIBED AND SWORN TO before me this _____ day of______, 2___.

______________________

NOTARY PUBLIC FOR OREGON

My commission expires: ______

RELEVANT DATA

RESPONDENT _______________

Sex ___ Telephone # ________

Residence Address ____________

City/State/Zip _______________

County _______________

Birthdate ______ Age ___

Race ______

Height ________ Weight ________

Eye Color ________

Hair Color ________

PETITIONER (you)____________   GUARDIAN PETITIONER

Sex _____ *Telephone #________     Name ____________

*Residence Address____________   Address ____________

City/State/Zip_______________       __________________

County__________________                        Telephone # ___________

Birthdate ________ Age _____

Race ________

Height ________ Weight ________

Eye Color ________

Hair Color ________

*If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

PLEASE FILL OUT THIS INFORMATION

TO AID IN SERVICE OF

THE RESTRAINING ORDER

Where is respondent most likely to be located?

Residence              Hours ________

Employment          Hours ________

Address: ______

____________

Employment          Hours ________

Address: ______

____________

Description of vehicle ____________

___________________________

Does respondent have any weapons or access to weapons? Explain:

______________________________________________________________________________

______________________________________________________________________________

Has respondent ever been arrested for or convicted of a violent crime? Explain:

______________________________________________________________________________

______________________________________________________________________________

Is there anything about respondents character, past behavior or the present situation that indicates that respondent may be a danger to self or other? Explain:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF ____________

_________,                             )

Petitioner                                 )

(your name)                             )           RESTRAINING ORDER

)           TO PREVENT ABUSE

)           OF ELDERLY PERSONS

vs.                                            )           OR PERSONS WITH

)           DISABILITIES

)

)           NO. ________

_________,                             )

Respondent                             )

(person to be restrained)         )

)

TO THE RESPONDENT:

VIOLATION OF THIS RESTRAINING ORDER

MAY RESULT IN YOUR ARREST AND IN

CIVIL AND/OR CRIMINAL PENALTIES.

REVIEW THIS ORDER CAREFULLY.

EACH PROVISION MUST BE OBEYED.

SEE YOUR RIGHTS TO A HEARING.

The Court, having reviewed the petition, makes the following findings:

Judges Initials

__  Petitioner been abused by respondent as defined by ORS 124.005;

__  The abuse of petitioner by respondent occurred within the last 180 days as provided in ORS 124.010;

__  There is an immediate and present danger of further abuse to petitioner.

IT IS HEREBY ORDERED that:

Petitioners Request
Judges Initials

[ ]   1.   Respondent is restrained (prohibited) from intimidating,                              _____

molesting, interfering with or menacing petitioner, or

attempting to intimidate, molest, interfere with or menace

petitioner.

[ ]   2.   Respondent is restrained (prohibited) from entering, or                                 _____

attempting to enter:

(Include names and address unless withheld for safety reasons.)

[ ] Petitioners residence.                                                                                _____

[ ] Petitioners business or place of employment.                                           _____

[ ] Petitioners school.                                                                                     _____

[ ] Other locations.                                                                                          _____

[ ]   3.   Respondent is restrained (prohibited) from:

[ ] Contacting, or attempting to contact, petitioner by telephone.                  _____

[ ] Contacting, or attempting to contact, petitioner by mail.                          _____

[ ]   4.   Respondent shall move from and not return to the re-                                   _____

sidence located at ____________ except with a

peace officer in order to remove essential personal effects

of the respondent, including, but not limited to:

clothing, toiletries, medications, Social Security cards,

birth certificates, identification and tools of the trade.

[ ]   5.   A peace officer shall accompany the petitioner to the                                    _____

parties residence in order to remove essential personal

effects of petitioner, including, but not limited to:

clothing, toiletries, medications, Social Security cards,

birth certificates, identification and tools of the trade.

[ ]   6.   Beginning on a date not less than 150                                                            _____

days from the date of this order, the respondent shall

not mail the petitioner any further sweepstakes promotions.

[ ]   7.   Respondent shall remove the petitioner from                                                 _____

the respondents sweepstakes promotion mailing list or

shall place the petitioner on the respondents list of

persons to whom sweepstakes promotions may not be mailed.

[ ]   8.   Respondent shall refund any payment received                                             _____

in any form from the petitioner after the date

this order is entered by the court.

[ ]   9.   Other relief:________________________                                                     _____

______________________________

______________________________

[ ]   10. No further service is necessary because respondent                                       _____

appeared in person before the Court.

IT IS FURTHER ORDERED that:

SECURITY AMOUNT FOR VIOLATION OF ANY PROVISION OF THIS ORDER IS $5,000 unless otherwise specified.

Other Amount ($ )

THE ABOVE PROVISIONS OF THIS RESTRAINING ORDER ARE IN EFFECT FOR

A PERIOD OF ONE YEAR OR UNTIL THE ORDER IS VACATED, MODIFIED OR

SUPERSEDED, WHICHEVER OCCURS FIRST.

DATED this _____ day of_______________, 2___.

______________________

CIRCUIT COURT JUDGE (signature)

______________________

CIRCUIT COURT JUDGE (printed)

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

)

______,           )           NO. _____

Petitioner,        )

vs.                    )           AFFIDAVIT OF PROOF

______,           )           OF SERVICE

Respondent.    )

)

)

STATE OF      )

OREGON       )

)           ss.

County of___  )

I am a resident of the State of Oregon. I am a competent person 18 years of age or older. I am not an attorney for or a party to this case, or an officer, director or employee of any party to this case.

On the _____ day of______, 2___, I served the Restraining Order to Prevent Abuse of Elderly Persons or Persons With Disabilities and the Petition for Restraining Order to Prevent Abuse of Elderly Persons or Persons With Disabilities in this case personally upon the above-named respondent in _________ County by delivering to the respondent a copy of those papers, each of which was certified to be a true copy of each original.

______________________

Signature of ____________

SUBSCRIBED AND SWORN TO before me this _____ day of______, 2___.

_____________________

NOTARY PUBLIC FOR OREGON

My Commission Expires: ______

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

)

______,           )           NO. _____

Petitioner,        )

vs.                    )           MOTION AND ORDER

______,           )           OF DISMISSAL

Respondent.    )

)

Comes now petitioner, ________, and moves this Court for an order allowing the voluntary withdrawal and dismissal of the Restraining Order on file herein.

__________________

Petitioner

SUBSCRIBED AND SWORN TO before me this _____ day of______, 2___.

_____________________

NOTARY PUBLIC FOR OREGON

My Commission Expires: ______

IT IS SO ORDERED this _____ day of______, 2___.

__________________

JUDGE

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

______,                       )

(D.O.B._____)            )           NOTICE TO RESPONDENT

Petitioner,                    )           (Elderly Persons and

)           Persons With Disabilities

)           Abuse Prevention Act)

)

and                                          )           NO. _____

)

______,                       )

(D.O.B._____)            )

Respondent.                )

THIS FORM MUST BE

ATTACHED TO SERVICE COPY

OF RESTRAINING ORDER

TO RESPONDENT: A TEMPORARY RESTRAINING ORDER HAS BEEN ISSUED BY THE COURT WHICH AFFECTS YOUR RIGHTS AND IS NOW IN EFFECT. THIS ORDER BECOMES EFFECTIVE IMMEDIATELY. IF YOU WISH TO CONTEST THE CONTINUATION OF THIS ORDER, YOU MUST COMPLETE THIS FORM AND MAIL OR DELIVER IT TO:

REQUESTS FOR HEARING MUST BE MADE WITHIN 30 DAYS AFTER YOU RECEIVE THE ORDER. YOU MUST INCLUDE YOUR ADDRESS AND TELEPHONE NUMBER WITH YOUR REQUEST FOR A HEARING. THE HEARING WILL BE HELD WITHIN 21 DAYS. AT THE HEARING, A JUDGE WILL DECIDE WHETHER THE ORDER SHOULD BE CANCELED OR CHANGED. THE ONLY PURPOSE OF THIS HEARING WILL BE TO DETERMINE IF THE TERMS OF THE COURTS TEMPORARY ORDER SHOULD BE CANCELED, CHANGED OR EXTENDED.

Keep in mind that this order remains in effect until the court that issued the order modifies or dismisses it. If you are arrested for violating this order, the security amount (bail) is $5,000, unless a different amount is ordered by the court. Violation of this order constitutes contempt of court and is punishable by a fine of up to $500 or one percent of your annual gross income, whichever is greater, a jail term of up to six months, or both. Other sanctions may be imposed.

______________________________________________________________________________

REQUEST FOR HEARING

I am the Respondent in the above-referenced action and I request a hearing to contest all or part of the order as follows (mark one or more):

__  The order restraining me from contacting, or attempting to contact, the petitioner.

__  Other _______________

I (will) (will not) be represented by an attorney at the hearing.

Notice of the time and place of the hearing can be mailed to me at the address below my signature.

Date: _______________

______________________

SIGNATURE OF RESPONDENT

______________________

______________________

ADDRESS

______________________

TELEPHONE NUMBER

______________________________________________________________________________

(7) If the court orders relief:

(a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to effect service and shall have a true copy of the petition and order delivered to the county sheriff for service upon the respondent, unless the court finds that further service is unnecessary because the respondent appeared in person before the court.

(b) The county sheriff shall serve the respondent personally unless the petitioner or guardian petitioner elects to have the respondent served personally by a private party or by a peace officer who is called to the scene of a domestic disturbance at which the respondent is present, and who is able to obtain a copy of the order within a reasonable amount of time. Proof of service shall be made in accordance with ORS 124.030.

(c) A respondent accused of committing abuse by means of a sweepstakes promotion may be served:

(A) Personally;

(B) By mailing certified true copies of the petition and order by certified mail to the address to which the elderly person or person with disabilities would have sent the payment for goods or services promoted in the sweepstakes promotion had the elderly person or person with disabilities been ordering the goods or services; or

(C) In the manner directed by the court.

(d) No filing fee, service fee or hearing fee shall be charged for proceedings seeking only the relief provided under ORS 124.005 to 124.040.

(8) If the county sheriff:

(a) Determines that the order and petition are incomplete, the order and petition shall be returned to the clerk of the court. The clerk of the court shall notify the petitioner or guardian petitioner, at the address provided by the petitioner or guardian petitioner, of the error or omission.

(b) After accepting the order and petition, cannot complete service within 10 days, the sheriff shall notify the petitioner or guardian petitioner, at the address provided by the petitioner or guardian petitioner, that the documents have not been served. If the petitioner or guardian petitioner does not respond within 10 days, the county sheriff shall hold the order and petition for future service and file a return to the clerk of the court showing that service was not completed.

(9)(a) Within 30 days after a restraining order is served on the respondent under this section or within 30 days after notice is served on the elderly person or person with disabilities under ORS 124.024, the respondent, elderly person or person with disabilities may request a court hearing upon any relief granted. The hearing request form shall be available from the clerk of the court and shall be in substantially the form provided in subsection (6) of this section.

(b) If the respondent, elderly person or person with disabilities requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner or guardian petitioner of the date and time of such hearing, and shall supply the petitioner or guardian petitioner with a copy of the request for a hearing. The petitioner or guardian petitioner shall give to the clerk of the court information sufficient to allow such notification.

(c) The hearing is not limited to the issues raised in the request for hearing form and may include testimony from witnesses to the abuse and adult protective services workers. The hearing may be held in person or by telephone. If the respondent, elderly person or person with disabilities seeks to raise an issue at the hearing not previously raised in the request for hearing form, the petitioner or guardian petitioner is entitled to a reasonable continuance for the purpose of preparing a response to the issue.

(d) The court shall exercise its discretion in a manner that protects the elderly person or person with disabilities from traumatic confrontation with the respondent. [1995 c.666 §§6,6a; 1997 c.249 §40; 1997 c.863 §5; 1999 c.738 §3; 1999 c.875 §7; 2003 c.257 §4a; 2003 c.264 §3; 2005 c.22 §97; 2005 c.671 §3]

124.022 Service of restraining order by sheriff. A sheriff may serve a restraining order under ORS 124.020 in the county in which the sheriff was elected and in any other county that is adjacent to the county in which the sheriff was elected. [2003 c.304 §12]

124.024 Notice to be given by guardian petitioner. (1) A guardian petitioner must give notice of the petition, order and related forms described in ORS 124.020 (6) to the elderly person or person with disabilities named in the petition.

(2) The guardian petitioner must also serve on the elderly person or person with disabilities a notice that contains a statement of the rights of an elderly person or a person with disabilities as follows:

(a) The right to contact and retain counsel;

(b) The right to have access to personal records;

(c) The right to file objections to the restraining order;

(d) The right to request a hearing to contest all or part of the restraining order; and

(e) The right to present evidence and cross-examine witnesses at any hearing.

(3) Notice provided under subsection (1) of this section must be similar to the notice provided to the respondent under ORS 124.020 (6) and must contain an objection form that the elderly person or person with disabilities may complete and mail to the court.

(4) Notice under this section must be personally served on the elderly person or person with disabilities. The date of personal service must be not later than 72 hours after the court issues a restraining order under ORS 124.020.

(5) Proof of service under this section must be filed in the proceeding before the court holds a hearing under ORS 124.015. [2003 c.257 §7; 2003 c.257 §7a; 2005 c.671 §10]

124.025 Removal of personal effects; accompanying peace officer; limitation on liability. (1) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 124.020 shall remain for up to 20 minutes and may temporarily interrupt the removal of property at any time. Nothing in this subsection shall affect a peace officers duty to arrest under ORS 133.055 and 133.310.

(2) The party removing essential personal effects from the residence pursuant to an order issued under ORS 124.020 is entitled to be accompanied by a peace officer on one occasion only.

(3) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 124.020 shall have immunity from any liability, civil or criminal, for any actions of the party committed during the removal of essential personal effects. [1995 c.666 §7]

124.030 Proof of service of restraining order to be delivered to sheriff; entry in LEDS; expiration of restraining order; release of respondent pending hearing. (1) Whenever a restraining order, as authorized by ORS 124.015 or 124.020, that includes a security amount and an expiration date pursuant to ORS 124.015 and 124.020 and this section, is issued and the person to be restrained has actual notice thereof, the clerk of the court or any other person serving the petition and order shall deliver forthwith to a county sheriff a true copy of the affidavit of proof of service on which it is stated that personal service of the petition and order was served on the respondent, a copy of the petition and a true copy of the order. If an order entered by the court recites that the respondent appeared in person before the court, the necessity for further service of the order is waived and an accompanying proof of service is not necessary. Upon receipt of a true copy of proof of service, when required, and a true copy of the order, the county sheriff shall forthwith enter the order into the Law Enforcement Data System maintained by the Department of State Police. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of such order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of such order may be informed of the existence and terms of such order. Such order shall be fully enforceable in any county in the state. The petitioner or guardian petitioner may elect to deliver documents personally to a county sheriff or to have them delivered by a private person for entry into the Law Enforcement Data System.

(2)(a) A restraining order shall remain in effect until the order expires or is terminated by court order.

(b) When a restraining order has been entered under ORS 124.020, the restraining order shall not be terminated upon a motion for dismissal by the petitioner or guardian petitioner unless the motion is notarized.

(3) In any situation where a restraining order described in subsection (1) of this section is terminated before the expiration date, the clerk of the court shall deliver forthwith a true copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of such termination order the county sheriff shall promptly remove the original order from the Law Enforcement Data System.

(4) Pending a contempt hearing for an alleged violation of a restraining order issued pursuant to ORS 124.015 or 124.020, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Whenever such restraining order is issued, the issuing court shall set a security amount for the violation of such order. [1995 c.666 §8; 2003 c.257 §5]

124.035 Renewal of restraining order. For good cause shown, the court may renew an order entered under ORS 124.015 or 124.020, and the court may do so regardless of whether there has been a further act of abuse. [1995 c.666 §9]

124.040 Short title. ORS 124.005 to 124.040 shall be known and may be cited as the Elderly Persons and Persons With Disabilities Abuse Prevention Act. [1995 c.666 §2; 1999 c.738 §4; 2003 c.264 §4]

REPORTING OF ABUSE OF ELDERLY PERSONS

124.050 Definitions for ORS 124.050 to 124.095. As used in ORS 124.050 to 124.095:

(1) Abuse means one or more of the following:

(a) Any physical injury caused by other than accidental means, or which appears to be at variance with the explanation given of the injury.

(b) Neglect which leads to physical harm through withholding of services necessary to maintain health and well-being.

(c) Abandonment, including desertion or willful forsaking of an elderly person or the withdrawal or neglect of duties and obligations owed an elderly person by a caretaker or other person.

(d) Willful infliction of physical pain or injury.

(e) An act that constitutes a crime under ORS 163.375, 163.405, 163.411, 163.415, 163.425, 163.427, 163.465 or 163.467.

(f) Wrongfully taking or appropriating money or property, or knowingly subjecting an elderly person or person with disabilities to alarm by conveying a threat to wrongfully take or appropriate money or property, which threat reasonably would be expected to cause the elderly person or person with disabilities to believe that the threat will be carried out.

(2) Elderly person means any person 65 years of age or older who is not subject to the provisions of ORS 441.640 to 441.665.

(3) Law enforcement agency means:

(a) Any city or municipal police department.

(b) Any county sheriffs office.

(c) The Oregon State Police.

(d) Any district attorney.

(4) Public or private official means:

(a) Physician, naturopathic physician, osteopathic physician, chiropractor or podiatric physician and surgeon, including any intern or resident.

(b) Licensed practical nurse, registered nurse, nurses aide, home health aide or employee of an in-home health service.

(c) Employee of the Department of Human Services, county health department or community mental health and developmental disabilities program.

(d) Peace officer.

(e) Member of the clergy.

(f) Licensed clinical social worker.

(g) Physical, speech or occupational therapists.

(h) Senior center employee.

(i) Information and referral or outreach worker.

(j) Licensed professional counselor or licensed marriage and family therapist.

(k) Any public official who comes in contact with elderly persons in the performance of the officials official duties.

(L) Firefighter or emergency medical technician. [Formerly 410.610; 1999 c.463 §6; 2001 c.104 §36; 2005 c.671 §4]

124.055 Policy. The Legislative Assembly finds that for the purpose of preventing abuse, safeguarding and enhancing the welfare of elderly persons, it is necessary and in the public interest to require mandatory reports and investigations of allegedly abused elderly persons. [Formerly 410.620]

124.060 Duty of officials to report. Any public or private official having reasonable cause to believe that any person 65 years of age or older with whom the official comes in contact, while acting in an official capacity, has suffered abuse, or that any person with whom the official comes in contact while acting in an official capacity has abused a person 65 years of age or older shall report or cause a report to be made in the manner required in ORS 124.065. [Formerly 410.630]

124.065 Method of reporting; content; notice to law enforcement agency and to department. (1) When a report is required under ORS 124.060, an oral report shall be made immediately by telephone or otherwise to the local office of the Department of Human Services or to a law enforcement agency within the county where the person making the report is at the time of contact. If known, such reports shall contain the names and addresses of the elderly person and any persons responsible for the care of the elderly person, the nature and the extent of the abuse (including any evidence of previous abuse), the explanation given for the abuse and any other information which the person making the report believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator.

(2) When a report is received by the department under ORS 124.060, the department may notify the law enforcement agency having jurisdiction within the county where the report was made. If the department is unable to gain access to the allegedly abused elderly person, the department may contact the law enforcement agency for assistance and the agency shall provide assistance. When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not. The receiving agency shall also immediately notify the local office of the department in the county where the report was made. [Formerly 410.640]

124.070 Duty to investigate; notice to department; evaluation. (1) Upon receipt of the report required under ORS 124.060, the Department of Human Services or the law enforcement agency shall cause an investigation to be commenced promptly to determine the nature and cause of the abuse.

(2) If the department or law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the department or law enforcement agency shall notify in writing the appropriate law enforcement agency or the local office of the department, respectively. The investigation shall include a visit to the named elderly person and consultation with those individuals having knowledge of the facts of the particular case. Upon completion of the evaluation of each case, written findings shall be prepared which shall include recommended action and a determination of whether protective services are needed. [Formerly 410.650]

124.075 Immunity of person making report in good faith; identity confidential. (1) Anyone participating in good faith in the making of a report of elder abuse and who has reasonable grounds for making the report shall have immunity from any civil liability that might otherwise be incurred or imposed with respect to the making or content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report.

(2) The identity of the person making the report shall be treated as confidential information and shall be disclosed only with the consent of that person or by judicial process, or as required to perform the functions under ORS 124.070. [Formerly 410.660; 2005 c.671 §5]

124.080 Photographing of victim; photograph as record. (1) In carrying out its duties under ORS 124.070 a law enforcement agency or the Department of Human Services may photograph or cause to have photographed any victim who is the subject of the investigation for purposes of preserving evidence of the condition of the victim at the time of the investigation.

(2) For purposes of ORS 124.090, photographs taken under authority of subsection (1) of this section shall be considered records. [Formerly 410.670]

124.085 Catalogue of abuse records; confidentiality. A proper record of complaints made under ORS 124.060 and 124.065 shall be maintained by the Department of Human Services. The department shall prepare reports in writing when investigation has shown that the condition of the elderly person was the result of abuse even if the cause remains unknown. The complaints and investigative reports shall be catalogued under the name of the victim but shall be treated as confidential information, and shall be disclosed only with the consent of that person or by judicial process. [Formerly 410.680]

124.090 Confidentiality of records; exceptions. Notwithstanding the provisions of ORS 192.410 to 192.505, the names of the public or private official who made the complaint, witnesses and the elderly persons compiled under the provisions of ORS 124.050 to 124.095 are confidential and are not accessible for public inspection. However, the Department of Human Services shall make the information and any investigative report available to any law enforcement agency, to any public agency that licenses or certifies residential facilities or licenses or certifies the persons practicing therein, to any public agency providing protective services for the elderly person and to the Long Term Care Ombudsman, if appropriate. The department shall also make the information and any investigative report available to any private nonprofit agency providing protective services for the elderly person. When this information and any investigative report is made available to the private agency, ORS 124.050 to 124.095 relating to confidentiality apply to the private agency. [Formerly 410.690; 2001 c.900 §21]

124.095 Spiritual treatment not abuse. An elderly person who in good faith is voluntarily under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall, for this reason alone, not be considered subjected to abuse by reason of neglect under ORS 124.050 to 124.095. [Formerly 410.700]

CIVIL ACTION FOR ABUSE OF VULNERABLE PERSON

124.100 Definitions for ORS 124.100 to 124.140; action authorized; relief; qualifications for bringing action; service on Attorney General. (1) As used in ORS 124.100 to 124.140:

(a) Elderly person means a person 65 years of age or older.

(b) Financially incapable has the meaning given that term in ORS 125.005.

(c) Incapacitated has the meaning given that term in ORS 125.005.

(d) Person with disabilities means a person with a physical or mental impairment that:

(A) Is likely to continue without substantial improvement for no fewer than 12 months or to result in death; and

(B) Prevents performance of substantially all the ordinary duties of occupations in which an individual not having the physical or mental impairment is capable of engaging, having due regard to the training, experience and circumstances of the person with the physical or mental impairment.

(e) Vulnerable person means:

(A) An elderly person;

(B) A financially incapable person;

(C) An incapacitated person; or

(D) A person with disabilities who is susceptible to force, threat, duress, coercion, persuasion or physical or emotional injury because of the persons physical or mental impairment.

(2) A vulnerable person who suffers injury, damage or death by reason of physical abuse or financial abuse may bring an action against any person who has caused the physical or financial abuse or who has permitted another person to engage in physical or financial abuse. The court shall award the following to a plaintiff who prevails in an action under this section:

(a) An amount equal to three times all economic damages, as defined in ORS 31.710, resulting from the physical or financial abuse, or $500, whichever amount is greater.

(b) An amount equal to three times all noneconomic damages, as defined by ORS 31.710, resulting from the physical or financial abuse.

(c) Reasonable attorney fees incurred by the plaintiff.

(d) Reasonable fees for the services of a conservator or guardian ad litem incurred by reason of the litigation of a claim brought under this section.

(3) An action may be brought under this section only by:

(a) A vulnerable person;

(b) A guardian, conservator or attorney-in-fact for a vulnerable person;

(c) A personal representative for the estate of a decedent who was a vulnerable person at the time the cause of action arose; or

(d) A trustee for a trust on behalf of the trustor or the spouse of the trustor who is a vulnerable person.

(4) An action may be brought under this section only for physical abuse described in ORS 124.105 or for financial abuse described in ORS 124.110.

(5) An action may be brought under this section against a person for permitting another person to engage in physical or financial abuse if the person knowingly acts or fails to act under circumstances in which a reasonable person should have known of the physical or financial abuse.

(6) A person commencing an action under this section must serve a copy of the complaint on the Attorney General within 30 days after the action is commenced. [1995 c.671 §1; 1997 c.249 §41; 1999 c.305 §1; 2001 c.843 §3; 2003 c.211 §1; 2005 c.87 §1; 2005 c.386 §1a]

Note: Section 2, chapter 87, Oregon Laws 2005, provides:

Sec. 2. The amendments to ORS 124.100 by section 1 of this 2005 Act apply to actions for injury, damage or death occurring before, on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.87 §2]

Note: Section 4, chapter 386, Oregon Laws 2005, provides:

Sec. 4. The amendments to ORS 124.100, 124.105 and 124.110 by sections 1 to 3 of this 2005 Act apply to conduct described in ORS 124.105 and 124.110 that gives rise to a cause of action under ORS 124.100 to 124.140 that occurs on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.386 §4]

124.105 Physical abuse subject to action. (1) An action may be brought under ORS 124.100 for physical abuse if the defendant engaged in conduct against a vulnerable person that would constitute any of the following:

(a) Assault, under the provisions of ORS 163.160, 163.165, 163.175 and 163.185.

(b) Menacing, under the provisions of ORS 163.190.

(c) Recklessly endangering another person, under the provisions of ORS 163.195.

(d) Criminal mistreatment, under the provisions of ORS 163.200 and 163.205.

(e) Rape, under the provisions of ORS 163.355, 163.365 and 163.375.

(f) Sodomy, under the provisions of ORS 163.385, 163.395 and 163.405.

(g) Unlawful sexual penetration, under the provisions of ORS 163.408 and 163.411.

(h) Sexual abuse, under the provisions of ORS 163.415, 163.425 and 163.427.

(i) Strangulation, under ORS 163.187.

(2) An action may be brought under ORS 124.100 for physical abuse if the defendant used any unreasonable physical constraint on the vulnerable person or subjected the vulnerable person to prolonged or continued deprivation of food or water.

(3) An action may be brought under ORS 124.100 for physical abuse if the defendant used a physical or chemical restraint, or psychotropic medication on the vulnerable person without an order from a physician licensed in the State of Oregon or under any of the following conditions:

(a) For the purpose of punishing the vulnerable person.

(b) For any purpose not consistent with the purposes authorized by a physician.

(c) For a period significantly beyond that for which the restraint or medication was authorized by a physician. [1995 c.671 §2; 2003 c.577 §4; 2005 c.386 §2]

Note: See second note under 124.100.

124.110 Financial abuse subject to action. (1) An action may be brought under ORS 124.100 for financial abuse in the following circumstances:

(a) When a person wrongfully takes or appropriates money or property of a vulnerable person, without regard to whether the person taking or appropriating the money or property has a fiduciary relationship with the vulnerable person.

(b) When a vulnerable person requests that another person transfer to the vulnerable person any money or property that the other person holds or controls and that belongs to or is held in express trust, constructive trust or resulting trust for the vulnerable person, and the other person, without good cause, either continues to hold the money or property or fails to take reasonable steps to make the money or property readily available to the vulnerable person when:

(A) The ownership or control of the money or property was acquired in whole or in part by the other person or someone acting in concert with the other person from the vulnerable person; and

(B) The other person acts in bad faith, or knew or should have known of the right of the vulnerable person to have the money or property transferred as requested or otherwise made available to the vulnerable person.

(c) When a person has at any time engaged in conduct constituting a violation of a restraining order regarding sweepstakes that was issued under ORS 124.020.

(2) A transfer of money or property that is made for the purpose of qualifying a vulnerable person for Medicaid benefits or for any other state or federal assistance program, or the holding and exercise of control over money or property after such a transfer, does not constitute a wrongful taking or appropriation under subsection (1)(a) of this section or the holding of money or property without good cause for the purposes of subsection (1)(b) of this section. [1995 c.671 §3; 1999 c.305 §2; 1999 c.875 §8; 2005 c.386 §3]

Note: See second note under 124.100.

124.115 Persons not subject to action. (1) Except as provided by subsection (2) of this section, an action under ORS 124.100 may not be brought against:

(a) Financial institutions, as defined by ORS 706.008;

(b) A health care facility, as defined in ORS 442.015;

(c) Any facility licensed or registered under ORS chapter 443; or

(d) Broker-dealers licensed under ORS 59.005 to 59.541.

(2) An action may be brought under ORS 124.100 against a person listed in subsection (1) of this section if:

(a) The person is convicted of one of the crimes specified in ORS 124.105 (1); or

(b) The person engages in conduct constituting financial abuse as described in ORS 124.110, and the person is convicted of a crime by reason of the conduct. [1995 c.671 §3a; 1997 c.631 §408; 1999 c.305 §3]

124.120 Relief available. The court may restrain and remedy the conduct described in ORS 124.105 and 124.110 by issuing appropriate orders including but not limited to:

(1) A judgment for the remedies provided by ORS 124.100.

(2) Restraining orders, temporary injunctions or other actions as the court deems proper, including the acceptance of satisfactory performance bonds, the creation of receiverships, the appointment of qualified receivers and the enforcement of constructive trusts.

(3) Ordering any person to divest direct or indirect interest or contact with any person or enterprise.

(4) Imposing reasonable restrictions, including permanent injunctions on the future activities or investments of any person, including prohibiting any person from engaging in the same type of endeavor or conduct to the extent permitted by the Constitution of the United States and this state. [1995 c.671 §4]

124.125 Action by Attorney General, Department of Human Services or district attorney; investigative demands. (1) The Attorney General, the Department of Human Services or any district attorney may bring an action against any person who engages in conduct described in ORS 124.105 and 124.110. In addition to remedies otherwise provided in ORS 124.100 to 124.140, upon prevailing in the action, the court shall award to the Attorney General, Department of Human Services or district attorney costs of investigation and penalties. Penalties awarded under this section may not exceed $25,000 per occurrence.

(2) The Attorney General may intervene in any civil action brought under ORS 124.100 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the state shall be entitled to the same relief as if the Attorney General instituted the action under the provisions of this section.

(3) When it appears that a person is engaging in conduct described in ORS 124.105 or 124.110, the Attorney General or any district attorney may execute in writing and cause to be served an investigative demand upon any person who is believed to have information, documentary material or physical evidence relevant to the alleged or suspected violation. The investigative demand shall require the person, under oath or otherwise, to appear and testify, to answer written interrogatories or to produce relevant documentary material or physical evidence for examination, at a reasonable time and place as stated in the investigative demand.

(4) At any time before the return date specified in an investigative demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause, including a request for privileged material, may be filed in the appropriate court.

(5) Service of an investigative demand under subsection (3) of this section shall be made personally within this state. If personal service within this state cannot be made, substituted service may be made by any of the following methods:

(a) Personal service outside of this state;

(b) Mailing the investigative demand by registered or certified mail to the last-known place of business, residence or abode within or outside of this state of the person for whom service is intended;

(c) As to any person other than a natural person, in the manner provided for service of summons in an action or suit; or

(d) Such service as the court may direct.

(6) If any person after being served with an investigative demand under subsection (3) of this section fails or refuses to obey an investigative demand issued by the Attorney General or a district attorney, the Attorney General or district attorney may, after notice to an appropriate court and after a hearing, request an order:

(a) Granting injunctive relief to restrain the person from engaging in conduct that is involved in the alleged or suspected violation; or

(b) Granting other relief as may be required, until the person obeys the investigative demand.

(7) Any disobedience of any final order of a court under subsection (6) of this section shall be punished as a contempt of court.

(8) ORS 192.550 to 192.595 apply to the disclosure of financial records by a financial institution pursuant to the service of an investigative demand under subsection (3) of this section. [1995 c.671 §5; 2003 c.265 §1]

124.130 Statute of limitation. An action under ORS 124.100 to 124.140 must be commenced within seven years after discovery of the conduct described in ORS 124.105 and 124.110 that gives rise to a cause of action under ORS 124.100 to 124.140. [1995 c.671 §6]

124.135 Remedies not exclusive. The remedies provided by ORS 124.100 to 124.140 are in addition to any other remedy, civil or criminal, that may be available under any other provision of law. [1995 c.671 §7]

124.140 Estoppel based on criminal conviction. A defendant convicted in any criminal proceeding of conduct that gives rise to a cause of action under ORS 124.100, whether the conviction results from a plea or verdict, is estopped from denying the conduct for purposes of an action under ORS 124.100 to 124.140. [1995 c.671 §8]

PENALTIES

124.990 Criminal penalty. A person who violates ORS 124.060 commits a Class A violation. [Formerly 410.990]

_______________



Chapter 125

Chapter 125 Â Protective Proceedings

2005 EDITION

PROTECTIVE PROCEEDINGS

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

GENERAL PROVISIONS

125.005Â Â Â Â  Definitions

125.010Â Â Â Â  Protective proceedings

125.015Â Â Â Â  Jurisdiction of protective proceedings; proceedings in other states

125.020Â Â Â Â  Venue for protective proceedings

125.025Â Â Â Â  Authority of the court in protective proceedings

125.030Â Â Â Â  Use of limited judgment in protective proceedings

PROCEDURE IN PROTECTIVE PROCEEDINGS

125.050Â Â Â Â  Application of ORCP and Oregon Evidence Code

125.055Â Â Â Â  Petitions in protective proceedings

125.060Â Â Â Â  Who must be given notice

125.065Â Â Â Â  Manner of giving notice

125.070Â Â Â Â  Contents of notice

125.075Â Â Â Â  Presentation of objections

125.080Â Â Â Â  Hearing

125.085Â Â Â Â  Motions after appointment of a fiduciary

125.090Â Â Â Â  Termination of proceedings

125.095Â Â Â Â  Compensation and expenses payable in protective proceedings

VISITORS

125.150Â Â Â Â  Appointment of visitors

125.155Â Â Â Â  VisitorÂs report

125.160Â Â Â Â  Subsequent appointment of visitor

125.165Â Â Â Â  Qualifications and standards for visitors

125.170Â Â Â Â  Payment and reimbursement for visitor services

FIDUCIARIES GENERALLY

125.200Â Â Â Â  Preferences in appointing fiduciary

125.205Â Â Â Â  Persons not qualified to act as fiduciary

125.210Â Â Â Â  Notice to court of criminal conviction, revocation or cancellation of occupational license or bankruptcy proceedings

125.215Â Â Â Â  Acceptance of appointment as fiduciary; notice of proceedings to fiduciary

125.221Â Â Â Â  Conflicts of interest

125.225Â Â Â Â  Removal of fiduciary

125.230Â Â Â Â  Termination of fiduciaryÂs authority; discharge of fiduciary

125.235Â Â Â Â  Liability of fiduciary

125.240Â Â Â Â  Professional fiduciaries

125.242Â Â Â Â  Exemptions for financial institutions and trust companies

GUARDIANS

125.300Â Â Â Â  In general

125.305Â Â Â Â  Order of appointment

125.310Â Â Â Â  Letters of guardianship

125.315Â Â Â Â  General powers and duties of guardian

125.320Â Â Â Â  Limitations on guardian

125.325Â Â Â Â  GuardianÂs report

125.330Â Â Â Â  Limitations on guardian appointed for person committed to custody of Department of Corrections

CONSERVATORS

(Appointment)

125.400Â Â Â Â  Order of appointment

125.405Â Â Â Â  Letters of conservatorship

(Bond)

125.410Â Â Â Â  ConservatorÂs bond

125.415Â Â Â Â  Termination of bond by surety

(ConservatorÂs Powers and Duties)

125.420Â Â Â Â  Power of conservator over property of protected person

125.425Â Â Â Â  Powers of conservator to pay expenses of protected person and dependents

125.430Â Â Â Â  Sale of protected personÂs residence

125.435Â Â Â Â  Power of conservator to make gifts

125.440Â Â Â Â  Acts conservator may perform only with court approval

125.445Â Â Â Â  Acts authorized to be performed without prior court approval

125.450Â Â Â Â  Voidable transactions

(Desires of Protected Person)

125.455Â Â Â Â  Power of competent protected person over estate

125.460Â Â Â Â  Consideration of estate plan of protected person

(Inventory of Property)

125.465Â Â Â Â  Discovery of property; examination by conservator

125.470Â Â Â Â  Filing of inventory required; supplemental inventory

(Accountings)

125.475Â Â Â Â  ConservatorÂs accounting to court; contents

125.480Â Â Â Â  Approval of accounting

(Liabilities)

125.485Â Â Â Â  Liability of conservator

125.490Â Â Â Â  Status of persons dealing with conservator

(Claims and Expenses)

125.495Â Â Â Â  Payment of claims against estate or protected person

125.500Â Â Â Â  Enforcement of claim against estate or protected person

125.505Â Â Â Â  Notice of claim to conservator

125.510Â Â Â Â  Procedure where claim disallowed

125.515Â Â Â Â  Effect of presentation of claim on statute of limitations

125.520Â Â Â Â  Order of payment of expenses and claims

(Termination of Proceedings)

125.525Â Â Â Â  Termination of conservatorship

125.530Â Â Â Â  Powers and duties of conservator on death of protected person

125.535Â Â Â Â  Disposition of small estate

(Payment to Foreign Conservator)

125.540Â Â Â Â  Payment of debt and delivery of property to foreign conservator

TEMPORARY FIDUCIARIES

125.600Â Â Â Â  In general

125.605Â Â Â Â  Procedure for appointment of temporary fiduciary

125.610Â Â Â Â  Report of temporary fiduciary

OTHER PROTECTIVE ORDERS

125.650Â Â Â Â  Other protective orders

PUBLIC GUARDIANS AND CONSERVATORS

125.700Â Â Â Â  Office of public guardian and conservator; expenses; termination

125.705Â Â Â Â  Effect of vacancy in office of public guardian and conservator

125.710Â Â Â Â  Powers and duties of public guardian and conservator

125.715Â Â Â Â  Bond; exoneration of surety

125.720Â Â Â Â  Deposit of funds

125.725Â Â Â Â  Reimbursement of public guardian and conservatorÂs expenses from estate of ward or protected person

125.730Â Â Â Â  Fees prohibited

GENERAL PROVISIONS

Â Â Â Â Â  125.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂConservatorÂ means a person appointed as a conservator under the provisions of this chapter.

Â Â Â Â Â  (2) ÂFiduciaryÂ means a guardian or conservator appointed under the provisions of this chapter or any other person appointed by a court to assume duties with respect to a protected person under the provisions of this chapter.

Â Â Â Â Â  (3) ÂFinancially incapableÂ means a condition in which a person is unable to manage financial resources of the person effectively for reasons including, but not limited to, mental illness, mental deficiency, physical illness or disability, chronic use of drugs or controlled substances, chronic intoxication, confinement, detention by a foreign power or disappearance. ÂManage financial resourcesÂ means those actions necessary to obtain, administer and dispose of real and personal property, intangible property, business property, benefits and income.

Â Â Â Â Â  (4) ÂGuardianÂ means a person appointed as a guardian under the provisions of this chapter.

Â Â Â Â Â  (5) ÂIncapacitatedÂ means a condition in which a personÂs ability to receive and evaluate information effectively or to communicate decisions is impaired to such an extent that the person presently lacks the capacity to meet the essential requirements for the personÂs physical health or safety. ÂMeeting the essential requirements for physical health and safetyÂ means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury or illness is likely to occur.

Â Â Â Â Â  (6) ÂMinorÂ means any person who has not attained 18 years of age.

Â Â Â Â Â  (7) ÂProtected personÂ means a person for whom a protective order has been entered.

Â Â Â Â Â  (8) ÂProtective orderÂ means an order of a court appointing a fiduciary or any other order of the court entered for the purpose of protecting the person or estate of a respondent or protected person.

Â Â Â Â Â  (9) ÂProtective proceedingÂ means a proceeding under this chapter.

Â Â Â Â Â  (10) ÂRespondentÂ means a person for whom entry of a protective order is sought in a petition filed under ORS 125.055.

Â Â Â Â Â  (11) ÂVisitorÂ means a person appointed by the court under ORS 125.150 for the purpose of interviewing and evaluating a respondent or protected person. [1995 c.664 Â§1]

Â Â Â Â Â  125.010 Protective proceedings. (1) Any person who is interested in the affairs or welfare of a respondent may file a petition for the appointment of a fiduciary or entry of other protective order.

Â Â Â Â Â  (2) A protective proceeding is commenced by the filing of a petition in a court with jurisdiction over protective proceedings.

Â Â Â Â Â  (3) The court may appoint any of the following fiduciaries in a protective proceeding:

Â Â Â Â Â  (a) A guardian, with the powers and duties specified in this chapter.

Â Â Â Â Â  (b) A conservator, with the powers and duties specified in this chapter.

Â Â Â Â Â  (c) A temporary fiduciary, with the powers and duties specified in this chapter.

Â Â Â Â Â  (d) Any other fiduciary necessary to implement a protective order under ORS 125.650.

Â Â Â Â Â  (4) In addition to appointing a fiduciary, or in lieu of appointing a fiduciary, the court may enter any other protective order in a protective proceeding in the manner provided by ORS 125.650.

Â Â Â Â Â  (5) The court may make a determination described in ORS 127.550 with regard to an advance directive in a protective proceeding in which a guardian or temporary guardian has been appointed for the principal, or in which the petition seeks the appointment of a guardian or a temporary guardian for the principal. [1995 c.664 Â§2; 2001 c.396 Â§1]

Â Â Â Â Â  125.015 Jurisdiction of protective proceedings; proceedings in other states. (1) The probate courts and commissioners provided for in ORS chapter 111 have exclusive jurisdiction of protective proceedings.

Â Â Â Â Â  (2) If an Oregon court exercising probate jurisdiction becomes aware that a protective proceeding has been commenced in another state, the Oregon court shall notify the court in the other state of the proceedings in this state. After consultation with the court of the other state, the Oregon court shall determine whether it is in the best interests of the respondent or protected person for the Oregon court to continue to exercise jurisdiction in the matter or whether it would be in the best interests of the respondent or protected person to terminate the Oregon proceedings and transfer the matter to the other court. [1995 c.664 Â§3]

Â Â Â Â Â  125.020 Venue for protective proceedings. (1) Except as provided in this section, a protective proceeding must be commenced in the county where the respondent resides or is present.

Â Â Â Â Â  (2) If the respondent resides in an institution by reason of an order of a court, the proceeding may be commenced in the county where that court sits.

Â Â Â Â Â  (3) If the respondent does not reside in this state and is not present in this state, a conservatorship proceeding may be commenced in any county where property of the respondent is located.

Â Â Â Â Â  (4) The court may transfer a protective proceeding at any time to another court if the transfer is in the best interests of the respondent or protected person. [1995 c.664 Â§4]

Â Â Â Â Â  125.025 Authority of the court in protective proceedings. (1) A court having jurisdiction over a protective proceeding shall exercise continuing authority over the proceeding. Subject to the provisions of this chapter, the court may act upon the petition or motion of any person or upon its own authority at any time and in any manner it deems appropriate to determine the condition and welfare of the respondent or protected person and to inquire into the proper performance of the duties of a fiduciary appointed under the provisions of this chapter.

Â Â Â Â Â  (2) A court having jurisdiction over a protective proceeding in which the respondent or protected person is a minor shall consider and apply all relevant provisions of the Indian Child Welfare Act codified at 25 U.S.C. sections 1901 et seq.

Â Â Â Â Â  (3) A court having jurisdiction over a protective proceeding may:

Â Â Â Â Â  (a) Compel the attendance of any person, including respondents, protected persons, fiduciaries and any other person who may have knowledge about the person or estate of a respondent or protected person. The court may require those persons to respond to inquiries and produce documents that are subject to discovery under ORCP 36.

Â Â Â Â Â  (b) Appoint counsel for a respondent or protected person.

Â Â Â Â Â  (c) Appoint investigators, visitors and experts to aid the court in the courtÂs investigation.

Â Â Â Â Â  (d) Exercise jurisdiction over any transaction entered into by a fiduciary to determine if a conflict of interest existed and enter an appropriate judgment with respect to the transaction.

Â Â Â Â Â  (e) Surcharge a surety for any loss caused by failure of a fiduciary to perform a fiduciary duty or any other duty imposed by this chapter, including a surcharge for attorney fees incurred by a respondent or protected person by reason of the failure.

Â Â Â Â Â  (f) Require immediate delivery of a protected person or property of the protected person, including records, accounts and documents relating to that property, to the court or to a place it designates.

Â Â Â Â Â  (g) Require the fiduciary to produce any and all records that might provide information about the treatment or condition of the protected person or property of the protected person.

Â Â Â Â Â  (h) Remove a fiduciary whenever that removal is in the best interests of the protected person.

Â Â Â Â Â  (i) Appoint a successor fiduciary when a fiduciary has died, resigned or been removed.

Â Â Â Â Â  (j) Require a respondent or protected person to submit to a physical or mental examination pursuant to ORCP 44.

Â Â Â Â Â  (k) Make provisions for parenting time or visitation or order support for any minor who is a respondent or protected person in a protective proceeding.

Â Â Â Â Â  (L) Impose any conditions and limitations upon the fiduciary that the court considers appropriate, including limitations on the duration of the appointment. Any conditions or limitations imposed on the fiduciary must be reflected in the letters of appointment.

Â Â Â Â Â  (4) When a person files a petition or motion for a support order under subsection (3)(k) of this section:

Â Â Â Â Â  (a) The person shall state in the petition or motion, to the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the minor.

Â Â Â Â Â  (b) The person shall include with the petition or motion a certificate regarding any pending support proceeding and any existing support order. The person shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

Â Â Â Â Â  (5) When the court acts upon its own authority to order support under subsection (3)(k) of this section, at least 21 days before the hearing the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the minor.

Â Â Â Â Â  (6) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (5) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (5)(a) and (b) to the courts.

Â Â Â Â Â  (7) If the court finds that a conservator should be appointed, the court may exercise all the powers over the estate and affairs of the protected person that the protected person could exercise if present and not under disability, except the power to make a will. The court shall exercise those powers for the benefit of the protected person and members of the household of the protected person.

Â Â Â Â Â  (8) The powers of the court in protective proceedings may be exercised by the court directly or through a fiduciary. [1995 c.664 Â§5; 1997 c.707 Â§27; 2003 c.116 Â§11]

Â Â Â Â Â  125.030 Use of limited judgment in protective proceedings. (1) The appointment of a fiduciary in a protective proceeding shall be made by limited judgment.

Â Â Â Â Â  (2) The court in a protective proceeding may enter a limited judgment only for the following decisions of the court:

Â Â Â Â Â  (a) A decision on an objection to an accounting.

Â Â Â Â Â  (b) A decision on placement of a protected person.

Â Â Â Â Â  (c) A decision on the sale of the residence of a protected person.

Â Â Â Â Â  (d) Such decisions of the court as may be specified by rules or orders of the Chief Justice of the Supreme Court under ORS 18.028.

Â Â Â Â Â  (3) A court may enter a limited judgment under subsection (2) of this section only if the court determines that there is no just reason for delay. The judgment document need not reflect the courtÂs determination that there is no just reason for delay. [2005 c.568 Â§36]

PROCEDURE IN PROTECTIVE PROCEEDINGS

Â Â Â Â Â  125.050 Application of ORCP and Oregon Evidence Code. Except as otherwise provided by this chapter, the Oregon Rules of Civil Procedure and the Oregon Evidence Code apply in protective proceedings. [1995 c.664 Â§6]

Â Â Â Â Â  125.055 Petitions in protective proceedings. (1) A petition in a protective proceeding that seeks the appointment of a fiduciary must designate the type of fiduciary that the petitioner seeks to have appointed. If the petition does not request the appointment of a fiduciary, or if the petition requests both the appointment of a fiduciary and some other protective order, the petition must contain a statement of the nature of the protective order requested. The caption of the petition must reflect the type of fiduciary whose appointment is requested or, if the appointment of a fiduciary is not requested, the nature of the protective order requested. An original and duplicate copy of the petition must be filed with the court.

Â Â Â Â Â  (2) A petition in a protective proceeding must contain the following information to the extent that the petitioner is aware of the information or to the extent that the petitioner is able to acquire the information with reasonable effort:

Â Â Â Â Â  (a) The name, age, residence address and current location of the respondent.

Â Â Â Â Â  (b) The interest of the petitioner.

Â Â Â Â Â  (c) The name, age and address of the petitioner and any person nominated as fiduciary in the petition and the relationship of the nominated person to the respondent.

Â Â Â Â Â  (d) A statement as to whether the person nominated to be fiduciary has been convicted of a crime, has filed for or received protection under the bankruptcy laws or has had a license revoked or canceled that was required by the laws of any state for the practice of a profession or occupation. If the nominated person has been convicted of a crime, filed for or received protection under bankruptcy laws or had a professional or occupational license revoked or canceled, the petition shall contain a statement of the circumstances surrounding those events. If the person nominated is not the petitioner, the statement must indicate that the person nominated is willing and able to serve.

Â Â Â Â Â  (e) The name and address of any fiduciary that has been appointed for the respondent by a court of any state, any trustee for a trust established by or for the respondent, any person appointed as a health care representative under the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact for the respondent under a power of attorney.

Â Â Â Â Â  (f) The name and address of the respondentÂs treating physician and any other person who is providing care to the respondent.

Â Â Â Â Â  (g) The factual information that supports the request for the appointment of a fiduciary or entry of other protective order, and the names and addresses of all persons who have information that would support a finding that an adult respondent is incapacitated or financially incapable.

Â Â Â Â Â  (h) A statement that indicates whether the nominated person intends to place the respondent in a mental health treatment facility, a nursing home or other residential facility.

Â Â Â Â Â  (i) A general description of the estate of the respondent and the respondentÂs sources of income and the amount of that income.

Â Â Â Â Â  (j) A statement indicating whether the person nominated as fiduciary is a public or private agency or organization that provides services to the respondent or an employee of a public or private agency or organization that provides services to the respondent.

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, if a petition seeks appointment of a guardian, the petition must contain a statement on whether the guardian will exercise any control over the estate of the respondent. If the guardian will exercise any control over the estate of the respondent, the petition must contain a statement of the monthly income of the respondent, the sources of the respondentÂs income, and the amount of any moneys that the guardian will be holding for the respondent at the time of the appointment. If the petition seeks the appointment of a guardian for an adult respondent or of a temporary fiduciary who will exercise the powers of a guardian for an adult respondent, the petition must contain a statement notifying the court that a visitor must be appointed.

Â Â Â Â Â  (4) In addition to the requirements of subsection (2) of this section, if a petition seeks appointment of a conservator or a temporary fiduciary who will exercise the powers of a conservator or if a petition seeks a protective order relating to the estate of the respondent, the petition must contain the petitionerÂs estimate of the value of the estate.

Â Â Â Â Â  (5) A petitioner may join parties in a petition in the manner provided by ORCP 28 for the joining of defendants.

Â Â Â Â Â  (6) The court shall review a petition seeking appointment of a guardian and shall dismiss the proceeding without prejudice, or require that the petition be amended, if the court determines that the petition does not meet the requirements of this section. [1995 c.664 Â§7; 1997 c.717 Â§4; 2003 c.227 Â§3]

Â Â Â Â Â  125.060 Who must be given notice. (1) The notices required by this section must be given to all persons whose identities and addresses can be ascertained in the exercise of reasonable diligence by the person required to give the notice.

Â Â Â Â Â  (2) Notice of the filing of a petition for the appointment of a fiduciary or entry of other protective order must be given by the petitioner to the following persons:

Â Â Â Â Â  (a) The respondent, if the respondent has attained 14 years of age.

Â Â Â Â Â  (b) The spouse, parents and adult children of the respondent.

Â Â Â Â Â  (c) If the respondent does not have a spouse, parent or adult child, the person or persons most closely related to the respondent.

Â Â Â Â Â  (d) Any person who is cohabiting with the respondent and who is interested in the affairs or welfare of the respondent.

Â Â Â Â Â  (e) Any person who has been nominated as fiduciary or appointed to act as fiduciary for the respondent by a court of any state, any trustee for a trust established by or for the respondent, any person appointed as a health care representative under the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact for the respondent under a power of attorney.

Â Â Â Â Â  (f) If the respondent is a minor, the person who has exercised principal responsibility for the care and custody of the respondent during the 60-day period before the filing of the petition.

Â Â Â Â Â  (g) If the respondent is a minor and has no living parents, any person nominated to act as fiduciary for the minor in a will or other written instrument prepared by a parent of the minor.

Â Â Â Â Â  (h) If the respondent is receiving moneys paid or payable by the United States through the Department of Veterans Affairs, a representative of the United States Department of Veterans Affairs regional office that has responsibility for the payments to the protected person.

Â Â Â Â Â  (i) If the respondent is receiving moneys paid or payable for public assistance provided under ORS chapter 411 or 414 by the State of Oregon through the Department of Human Services, a representative of the department.

Â Â Â Â Â  (j) If the respondent is committed to the legal and physical custody of the Department of Corrections, the Attorney General and the superintendent or other officer in charge of the facility in which the respondent is confined.

Â Â Â Â Â  (k) If the respondent is a foreign national, the consulate for the respondentÂs country.

Â Â Â Â Â  (L) Any other person that the court requires.

Â Â Â Â Â  (3) Notice of a motion for the termination of the protective proceedings, for removal of a fiduciary, for modification of the powers or authority of a fiduciary, for approval of a fiduciaryÂs actions or for protective orders in addition to those sought in the petition must be given by the person making the motion to the following persons:

Â Â Â Â Â  (a) The protected person, if the protected person has attained 14 years of age.

Â Â Â Â Â  (b) Any person who has filed a request for notice in the proceedings.

Â Â Â Â Â  (c) Except for a fiduciary who is making a motion, any fiduciary who has been appointed for the protected person.

Â Â Â Â Â  (d) If the protected person is receiving moneys paid or payable by the United States through the Department of Veterans Affairs, a representative of the United States Department of Veterans Affairs regional office that has responsibility for the payments to the protected person.

Â Â Â Â Â  (e) If the protected person is committed to the legal and physical custody of the Department of Corrections, the Attorney General and the superintendent or other officer in charge of the facility in which the protected person is confined.

Â Â Â Â Â  (f) Any other person that the court requires.

Â Â Â Â Â  (4) A request for notice under subsection (3)(b) of this section must be in writing and include the name, address and phone number of the person requesting notice. A copy of the request must be mailed by the person making the request to the petitioner or to the fiduciary if a fiduciary has been appointed. The original request must be filed with the court. The person filing the request must pay the fee specified by ORS 21.310 (5).

Â Â Â Â Â  (5) A person who files a request for notice in the proceedings in the manner provided by subsection (4) of this section is entitled to receive notice from the fiduciary of any motion specified in subsection (3) of this section and of any other matter to which a person listed in subsection (2) of this section is entitled to receive notice under a specific provision of this chapter.

Â Â Â Â Â  (6) If the Department of Human Services is nominated as guardian for the purpose of consenting to the adoption of a minor, the notice provided for in this section must also be given to the minorÂs brothers, sisters, aunts, uncles and grandparents.

Â Â Â Â Â  (7) In addition to the requirements of subsection (2) of this section, notice of the filing of a petition for the appointment of a guardian for a person who is alleged to be incapacitated must be given by the petitioner to the following persons:

Â Â Â Â Â  (a) Any attorney who is representing the respondent in any capacity.

Â Â Â Â Â  (b) If the respondent is a resident of a nursing home or residential facility, or if the person nominated to act as fiduciary intends to place the respondent in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (c) If the respondent is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the person nominated to act as fiduciary intends to place the respondent in such a facility, the system described in ORS 192.517 (1).

Â Â Â Â Â  (8) In addition to the requirements of subsection (3) of this section, in a protective proceeding in which a guardian has been appointed, notice of the motions specified in subsection (3) of this section must be given by the person making the motion to the following persons:

Â Â Â Â Â  (a) Any attorney who represented the protected person at any time during the protective proceeding.

Â Â Â Â Â  (b) If the protected person is a resident of a nursing home or residential facility, or if the motion seeks authority to place the protected person in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (c) If the protected person is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the motion seeks authority to place the protected person in such a facility, the system described in ORS 192.517 (1).

Â Â Â Â Â  (9) A respondent or protected person may not waive the notice required under this section.

Â Â Â Â Â  (10) The requirement that notice be served on an attorney for a respondent or protected person under subsection (7)(a) or (8)(a) of this section does not impose any responsibility on the attorney receiving the notice to represent the respondent or protected person in the protective proceeding. [1995 c.664 Â§8; 1997 c.717 Â§5; 1999 c.122 Â§3; 1999 c.775 Â§2; 2001 c.900 Â§22; 2003 c.143 Â§3; 2005 c.22 Â§98; 2005 c.381 Â§22; 2005 c.498 Â§2]

Â Â Â Â Â  125.065 Manner of giving notice. (1) Notice of the filing of a petition must be personally served on any respondent who has attained 14 years of age. Notice of a petition must be personally served on the parents of a respondent if the petition is based on the fact that the respondent is a minor. The notice may not be served on the respondent by the visitor appointed by the court. The notice shall be written in language reasonably understandable by the respondent. The notice must be printed in type size equal to at least 12-point type.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the notices required under ORS 125.060 may be mailed to the last-known address of the person. If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, notice of the filing of a petition may be given by publishing at least once a week for three consecutive weeks a copy of the notice in a newspaper having general circulation in the county where the hearing is to be held. The last publication of the notice must be at least 15 days before the final date for the filing of objections.

Â Â Â Â Â  (3) The date of personal service or mailing under this section must be at least 15 days before the final date for the filing of objections to the petition or motion. If the proceedings are subject to the Uniform Child Custody Jurisdiction and Enforcement Act provided for in ORS 109.701 to 109.834, the date of service or mailing must be at least 21 days before the final date for the filing of objections to the petition or motion.

Â Â Â Â Â  (4) The court for good cause shown may provide for a different method or time of giving notice under this section.

Â Â Â Â Â  (5) Proof of the giving of notice must be filed in the proceeding before the court enters any order on a petition or motion. [1995 c.664 Â§9; 1999 c.649 Â§53]

Â Â Â Â Â  125.070 Contents of notice. (1) The notice required by ORS 125.060 must contain the following:

Â Â Â Â Â  (a) The name, address and telephone number of the petitioner or the person making the motion, and the relationship of the petitioner or person making the motion to the respondent.

Â Â Â Â Â  (b) A copy of the petition or motion.

Â Â Â Â Â  (c) A statement on where objections may be made or filed and the deadline for making or filing those objections.

Â Â Â Â Â  (d) If a hearing has been set, the date, time and place of the hearing.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, a notice of a petition for the appointment of a conservator for a respondent who is alleged to be financially incapable or a notice of a petition for the appointment of a guardian or conservator for a respondent who is a minor that is served on the respondent must contain the following:

Â Â Â Â Â  (a) An explanation of the purpose and possible consequences of the petition.

Â Â Â Â Â  (b) A statement that financial resources of the respondent may be used to pay court-approved expenditures of the proceeding.

Â Â Â Â Â  (c) Information regarding any free or low-cost legal services and other relevant services available in the area.

Â Â Â Â Â  (d) Information on any appointment of a visitor and the role of the visitor.

Â Â Â Â Â  (e) A statement of the rights of the respondent as follows:

Â Â Â Â Â  (A) The right to be represented by an attorney.

Â Â Â Â Â  (B) The right to file a written or oral objection.

Â Â Â Â Â  (C) The right to request a hearing.

Â Â Â Â Â  (D) The right to present evidence and cross-examine witnesses at any hearing.

Â Â Â Â Â  (E) The right to request at any time that the power of the fiduciary be limited by the court.

Â Â Â Â Â  (F) The right to request at any time the removal of the fiduciary or a modification of the protective order.

Â Â Â Â Â  (3) In addition to the requirements of subsection (1) of this section, a notice of a petition for the appointment of a guardian for a respondent who is alleged to be incapacitated must contain a notice, printed in 14-point type, in substantially the following form:

______________________________________________________________________________

NOTICE TO RESPONDENT

To: Respondent______________:

______________, Petitioner, who is your ______________ (relationship to respondent),
or
that is an agency or business that provides guardianship services, has asked a judge for the power to make decisions for you. The judge has been asked to give this person, agency or business the authority to make the following decisions for you (mark the appropriate spaces):

Â Â Â Â Â  __Â  Medical and health care decisions, including decisions on which doctors you will see and what medications and treatments you will receive.

Â Â Â Â Â  __Â  Residential decisions, including decisions on whether you can stay where you are currently living or be moved to another place.

Â Â Â Â Â  __Â  Financial decisions, including decisions on paying your bills and decisions about how your money is spent.

Â Â Â Â Â  __Â  Other decisions: ___________

Â Â Â Â Â  ______________________.

Â Â Â Â Â
YOUR MONEY MAY BE USED IF THE JUDGE APPOINTS A GUARDIAN FOR YOU. YOU MAY BE ASKED TO PAY FOR THE TIME AND EXPENSES OF THE GUARDIAN, THE TIME AND EXPENSES OF THE PETITIONERÂS ATTORNEY, THE TIME AND EXPENSES OF YOUR ATTORNEY, FILING FEES AND OTHER COSTS.

Â Â Â Â Â
YOU MUST TELL SOMEONE AT THE COURTHOUSE BEFORE
___________
(DATE) IF YOU OPPOSE HAVING SOMEONE ELSE MAKE THESE DECISIONS FOR YOU.

Â Â Â Â Â  OBJECTIONS:

Â Â Â Â Â  You can write to the judge if you do not want someone else making decisions for you. The judgeÂs address is:_________.

Â Â Â Â Â  You have the right to object to the appointment of a guardian by saying you want to continue to make your own decisions. If you do not want another person, agency or business making decisions for you, you can object. If you do not want ________ (Proposed Guardian) to make these decisions for you, you can object. If you do not want your money to be used to pay for these expenses, you can object.

Â Â Â Â Â  You can object any time after the judge has appointed a guardian. You can ask the judge at any time to limit the kinds of decisions that the guardian makes for you so that you can make more decisions for yourself. You can also ask the judge at any time to end the guardianship.

Â Â Â Â Â  THE HEARING:

Â Â Â Â Â  The judge will hold a hearing if you do not want a guardian, do not want this particular person to act as your guardian or do not want your money used this way. At the hearing, the judge will listen to what you and others have to say about whether you need someone else to make decisions for you, who that person should be and whether your money should be spent on these things. You can have your witnesses tell the judge why you do not need a guardian and you can bring in records and other information about why you think that you do not need a guardian. You can ask your witnesses questions and other witnesses questions.

Â Â Â Â Â  THE COURT VISITOR:

Â Â Â Â Â  The judge will appoint someone to investigate whether you need a guardian to make decisions for you. This person is called a Âvisitor.Â The visitor works for the judge and does not work for the person who filed the petition asking the judge to appoint a guardian for you, for you or for any other party. The visitor will come and talk to you about the guardianship process, about whether you think that you need a guardian and about who you would want to be your guardian if the judge decides that you need a guardian. The visitor will talk to other people who have information about whether you need a guardian. The visitor will make a report to the judge about whether what the petition says is true, whether the visitor thinks that you need a guardian, whether the person proposed as your guardian is able and willing to be your guardian, who would be the best guardian for you and what decisions the guardian should make for you. If there is a hearing about whether to appoint a guardian for you, the visitor will be in court to testify.

Â Â Â Â Â  You can tell the visitor if you donÂt want someone else making decisions for you when the visitor comes to talk with you about this matter.

Â Â Â Â Â  LEGAL SERVICES:

Â Â Â Â Â  You can call a lawyer if you donÂt want someone else making decisions for you. If you donÂt have a lawyer, you can ask the judge whether a lawyer can be appointed for you.

Â Â Â Â Â  There may be free or low-cost legal services or other relevant services in your local area that may be helpful to you in the guardianship proceeding. For information about these services, you can call the following telephone numbers ___________ and ask to talk to people who can help you find legal services or other types of services.

Â Â Â Â Â  OBJECTION FORM:

Â Â Â Â Â  You can mark the blue sheet (RespondentÂs Objection) that is attached to this form if you do not want someone else to make your decisions for you. You can give the blue sheet to the visitor when the visitor comes to talk with you about this, you can show it to your attorney or you can mail it to the judge.

______________________________________________________________________________

Â Â Â Â Â  (4) In addition to the requirements of subsection (1) of this section, a notice of a petition that is served on a respondent who is alleged to be incapacitated must contain an objection form, printed on blue paper in 14-point type, in substantially the following form:

______________________________________________________________________________

IN THE ________ COURT

OF THE STATE OF OREGON

FOR THE COUNTY OF ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) Case No. _____

(Case Title)Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) RESPONDENTÂS

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) OBJECTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

I object to the petition for the following reasons:

Â Â Â Â Â  __Â  I do not want anyone else making any of my decisions for me.

Â Â Â Â Â  __Â  I do not want ___________ making any decisions for me.

Â Â Â Â Â  __Â  I do not want ___________ to make the following decisions for me:

_____________________

_____________________

_____________________

Â (Signature of Respondent)

_____________________

Â (Date)

GIVE TO THE VISITOR OR MAIL TO:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (5) In addition to the requirements of subsection (1) of this section, a notice of a petition provided to a person other than the respondent must contain a statement as follows:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: If you wish to receive copies of future filings in this case, you must inform the judge and the person named as petitioner in this notice. You must inform the judge by filing a request for notice and paying any applicable fee. The request for notice must be in writing, must clearly indicate that you wish to receive future filings in the proceedings and must contain your name, address and phone number. You must notify the person named as petitioner by mailing a copy of the request to the petitioner. Unless you take these steps, you will receive no further copies of the filings in the case.

______________________________________________________________________________ [1995 c.664 Â§10; 1999 c.775 Â§3; 2001 c.416 Â§1]

Â Â Â Â Â  125.075 Presentation of objections. (1) Any person who is interested in the affairs or welfare of a respondent or protected person may present objections to a petition or to a motion in a protective proceeding, including but not limited to:

Â Â Â Â Â  (a) Any person entitled to receive notice under ORS 125.060.

Â Â Â Â Â  (b) Any stepparent or stepchild of the respondent or protected person.

Â Â Â Â Â  (c) Any other person the court may allow.

Â Â Â Â Â  (2) Objections to a petition may be either written or oral. Objections to a motion must be in writing. Objections to a petition or to a motion must be made or filed with the court within 15 days after notice of the petition or motion is served or mailed in the manner prescribed by ORS 125.065. The court shall designate a place where oral objections may be made. If a person appears within the time allowed at the place designated by the court for the purpose of making oral objections, the clerk of the court shall provide a means of reducing the oral objections to a signed writing for the purpose of filing the objection.

Â Â Â Â Â  (3) If objections are presented by any of the persons listed in subsection (1) of this section, the court shall schedule a hearing on the objections. The petitioner or person making the motion shall give notice to all persons entitled to notice under ORS 125.060 (3) of the date, time and place of the scheduled hearing at least 15 days before the date set for hearing. Notice shall be given in the manner prescribed by ORS 125.065.

Â Â Â Â Â  (4) Notwithstanding ORS 21.310, the court shall not charge or collect any fee from a respondent or protected person for the filing of objections under the provisions of this section or for the filing of any motion by a respondent or protected person.

Â Â Â Â Â  (5) The court for good cause shown may provide for a different method or time of giving notice under subsection (3) of this section. [1995 c.664 Â§11]

Â Â Â Â Â  125.080 Hearing. (1) The court may require that a hearing be held on any petition or motion in a protective proceeding.

Â Â Â Â Â  (2) A hearing must be held on a petition or motion if an objection is filed to the petition or motion and the objection is not withdrawn before the time scheduled for the hearing.

Â Â Â Â Â  (3) The respondent or protected person may appear at a hearing in person or by counsel.

Â Â Â Â Â  (4) If the court requires that a hearing be held on a petition, or a hearing is otherwise required under this section, the court may appoint counsel for the respondent unless the respondent is already represented by counsel. [1995 c.664 Â§12; 1999 c.775 Â§1; 2003 c.227 Â§4]

Â Â Â Â Â  125.085 Motions after appointment of a fiduciary. (1) The court may remove a fiduciary on the motion of any person who is entitled to file an objection to a petition under the provisions of ORS 125.075, or upon the courtÂs own motion.

Â Â Â Â Â  (2) On motion of the fiduciary, the court may accept the resignation of the fiduciary and make any other order that may be appropriate, including appointment of a successor fiduciary.

Â Â Â Â Â  (3) Upon motion by any person who is entitled to file an objection to a petition under the provisions of ORS 125.075, or upon the courtÂs own motion, the court may order a modification of the powers or authority of the fiduciary or termination of the protective proceedings. [1995 c.664 Â§13]

Â Â Â Â Â  125.090 Termination of proceedings. (1) A protected person is entitled to the same rights and procedures provided in the original proceedings when a motion to terminate the protective proceeding is filed and a fiduciary opposes the motion. The fiduciary has the burden of proving by clear and convincing evidence that a protected person continues to be incapacitated or financially incapable if a motion to terminate a protective proceeding is filed and the fiduciary opposes the motion. A visitor must be appointed if a motion for termination of a guardianship is filed and objections are filed to the motion. A visitor may be appointed if a motion for termination of a conservatorship is filed.

Â Â Â Â Â  (2) The court may terminate protective proceedings upon motion after determining any of the following:

Â Â Â Â Â  (a) The appointment of a fiduciary or other protective order was made because the protected person was a minor, and the protected person has attained the age of majority.

Â Â Â Â Â  (b) The appointment of a fiduciary or other protective order was made because the protected person was incapacitated, and the protected person is no longer incapacitated.

Â Â Â Â Â  (c) The appointment of a fiduciary or other protective order was made because the protected person was financially incapable, and the protected person is no longer financially incapable or the conditions of ORS 125.535 have been met.

Â Â Â Â Â  (d) The protected person has died.

Â Â Â Â Â  (e) The best interests of the protected person would be served by termination of the proceedings.

Â Â Â Â Â  (3) The court shall terminate a protective proceeding by entry of a general judgment. [1995 c.664 Â§14; 2005 c.568 Â§37]

Â Â Â Â Â  125.095 Compensation and expenses payable in protective proceedings. (1) Funds of the protected person may be used to pay reasonable compensation to any visitor, attorney, physician, fiduciary or temporary fiduciary for services rendered in the protective proceeding or for services rendered on behalf of the fiduciary or protected person.

Â Â Â Â Â  (2) Prior court approval is required before the payment of the fees of any visitor or physician if the fees are incurred for services relating to proceedings arising out of the filing of an objection to a petition or motion.

Â Â Â Â Â  (3) Prior court approval is required before payment of compensation to a fiduciary or to the attorneys for a fiduciary, except that prior court approval is not required before payment of compensation to a conservator if the conservator is a trust company that has complied with ORS 709.030, or if the conservator is the Department of VeteransÂ Affairs. [1995 c.664 Â§15; 1997 c.631 Â§409; 2005 c.625 Â§65]

VISITORS

Â Â Â Â Â  125.150 Appointment of visitors. (1) The court shall appoint a visitor upon the filing of a petition in a protective proceeding that seeks the appointment of a guardian for an adult respondent or temporary fiduciary who will exercise the powers of a guardian for an adult respondent. The court may appoint a visitor in any other protective proceeding or in a proceeding under ORS 109.329.

Â Â Â Â Â  (2) A visitor may be an officer, employee or special appointee of the court. The person appointed may not have any personal interest in the proceedings. The person appointed must have training or expertise adequate to allow the person to appropriately evaluate the functional capacity and needs of a respondent or protected person, or each petitioner and the person to be adopted under ORS 109.329. The court shall provide a copy of the petition and other filings in the proceedings that may be of assistance to the visitor.

Â Â Â Â Â  (3) A visitor appointed by the court under this section shall interview a person nominated or appointed as fiduciary and the respondent or protected person, or each petitioner and the person to be adopted under ORS 109.329, personally at the place where the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is located.

Â Â Â Â Â  (4) Subject to any law relating to confidentiality, the visitor may interview any physician or psychologist who has examined the respondent or protected person, or each petitioner under ORS 109.329, the person or officer of the institution having the care, custody or control of the respondent or protected person, or each petitioner under ORS 109.329, and any other person who may have relevant information.

Â Â Â Â Â  (5) If requested by a visitor under subsection (4) of this section, a physician or psychologist who has examined the respondent or protected person, or each petitioner under ORS 109.329, may, with patient authorization or in response to a court order in accordance with ORCP 44 or a subpoena under ORCP 55, provide any relevant information the physician or psychologist has regarding the respondent or protected person, or each petitioner under ORS 109.329.

Â Â Â Â Â  (6) A visitor shall determine whether it appears that the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is able to attend the hearing and, if able to attend, whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is willing to attend the hearing.

Â Â Â Â Â  (7) If a petition is filed seeking the appointment of a guardian for an adult respondent, a visitor shall investigate the following matters:

Â Â Â Â Â  (a) The inability of the respondent to provide for the needs of the respondent with respect to physical health, food, clothing and shelter;

Â Â Â Â Â  (b) The location of the respondentÂs residence and the ability of the respondent to live in the residence while under guardianship;

Â Â Â Â Â  (c) Alternatives to guardianship considered by the petitioner and reasons why those alternatives are not available;

Â Â Â Â Â  (d) Health or social services provided to the respondent during the year preceding the filing of the petition, when the petitioner has information as to those services;

Â Â Â Â Â  (e) The inability of the respondent to resist fraud or undue influence; and

Â Â Â Â Â  (f) Whether the respondentÂs inability to provide for the needs of the respondent is an isolated incident of negligence or improvidence, or whether a pattern exists.

Â Â Â Â Â  (8) If a petition is filed seeking the appointment of a fiduciary, a visitor shall determine whether the respondent objects to:

Â Â Â Â Â  (a) The appointment of a fiduciary; and

Â Â Â Â Â  (b) The nominated fiduciary or prefers another person to act as fiduciary.

Â Â Â Â Â  (9) If a petition is filed seeking the appointment of a conservator in addition to the appointment of a guardian, a visitor shall investigate whether the respondent is financially incapable. The visitor shall interview the person nominated to act as conservator and shall interview the respondent personally at the place where the respondent is located.

Â Â Â Â Â  (10) A visitor shall determine whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, wishes to be represented by counsel and, if so, whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, has retained counsel and, if not, the name of an attorney the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, wishes to retain.

Â Â Â Â Â  (11) If the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, has not retained counsel, a visitor shall determine whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, desires the court to appoint counsel.

Â Â Â Â Â  (12) If the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, does not plan to retain counsel and has not requested the appointment of counsel by the court, a visitor shall determine whether the appointment of counsel would help to resolve the matter and whether appointment of counsel is necessary to protect the interests of the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329. [1995 c.664 Â§16; 2003 c.89 Â§1; 2003 c.227 Â§5; 2003 c.579 Â§Â§3,4]

Â Â Â Â Â  125.155 VisitorÂs report. (1) A visitor shall file a report in writing with the court within 15 days after the visitor is appointed. The court may grant additional time for filing the visitorÂs report upon a showing of necessity and good cause.

Â Â Â Â Â  (2) The report of the visitor appointed at the time a petition is filed requesting the appointment of a fiduciary must include the following:

Â Â Â Â Â  (a) A statement of information gathered by the visitor relating to the correctness of the allegations contained in the petition, whether the appointment of a fiduciary is necessary and whether the nominated fiduciary is qualified and willing to serve.

Â Â Â Â Â  (b) The name, address and telephone number of each person interviewed for the report, the date of the interview and the relationship of the person interviewed to the respondent.

Â Â Â Â Â  (c) The recommendations of the visitor with regard to the suitability of the nominated fiduciary, any limitations that should be imposed on the fiduciary and the need for further evaluation.

Â Â Â Â Â  (d) The recommendation of the visitor on any issue the court specifically asks the visitor to investigate regarding the propriety of appointing a fiduciary for the respondent.

Â Â Â Â Â  (e) The visitorÂs determinations required by ORS 125.150.

Â Â Â Â Â  (f) Any express communication made by the respondent relating to the desires of the respondent regarding representation by counsel.

Â Â Â Â Â  (g) Any express communication made by the respondent with respect to whether the respondent is willing to attend a hearing, wishes to contest the appointment of a fiduciary, objects to the nominated fiduciary or prefers another person act as fiduciary.

Â Â Â Â Â  (3) The State Court Administrator may prescribe one or more forms to be used by visitors for filing their reports.

Â Â Â Â Â  (4) As soon as possible after a report is filed with the court under the provisions of this section, the clerk of the court shall mail copies of the report to any person who has filed with the court a specific request for a copy of the report. A request made under ORS 125.060 (3)(b) does not meet the requirements of this subsection unless the request specifically requests a copy of the visitorÂs report.

Â Â Â Â Â  (5) The visitor must be present at the hearing on any objections to the appointment of a fiduciary. A visitor is entitled to reasonable compensation for attendance at the hearing. The court shall notify the visitor of the time and place of any hearing on objections to the appointment. [1995 c.664 Â§17; 2003 c.227 Â§6]

Â Â Â Â Â  125.160 Subsequent appointment of visitor. At any time after the appointment of a fiduciary, the court may appoint a visitor. The court may require the visitor to perform any duty the visitor could have performed if appointed at the time the fiduciary was appointed, including interviewing relevant persons, examining relevant records, reporting in writing to the court and being present at any hearing. [1995 c.664 Â§18]

Â Â Â Â Â  125.165 Qualifications and standards for visitors. (1) A presiding judge shall by court order establish:

Â Â Â Â Â  (a) Qualifications for persons serving as visitors for the court, in addition to those qualifications established by this section; and

Â Â Â Â Â  (b) Standards and procedures to be used by visitors in the performance of their duties.

Â Â Â Â Â  (2) A visitor may be an employee of the court. The visitor may not have any personal interest in the respondent or protected person, or any pecuniary or financial interest in the proceedings, if those interests could compromise or otherwise affect the decisions of the visitor. A visitor may not receive compensation for services rendered as a fiduciary for two or more protected persons at the same time who are not related to the fiduciary.

Â Â Â Â Â  (3) A visitor must:

Â Â Â Â Â  (a) Have the training and expertise adequate to allow the person to conduct the interviews and make the recommendations required under ORS 125.150 and 125.155, to communicate with, assess and interact with respondents and protected persons, and to perform the other duties required of a visitor; and

Â Â Â Â Â  (b) Demonstrate sufficient knowledge of the law so as to be able to inform a respondent or protected person of the nature and effect of a protective proceeding, to inform a respondent or protected person of the rights of the respondent or protected person in the protective proceeding, to answer the questions of a respondent or protected person and to inform fiduciaries concerning their powers and duties. [1999 c.775 Â§10; 2003 c.227 Â§2]

Â Â Â Â Â  125.170 Payment and reimbursement for visitor services. (1) Not more than once each calendar year, the court may charge a respondent or protected person for any visitor services provided during the year. The court may order reimbursement to the state from the assets of the respondent or protected person for the cost of any interview or report unless the court finds that the assessment would impose a hardship on the respondent or protected person. If the respondent or protected person is receiving public assistance, there is a rebuttable presumption that charging a respondent or protected person for the services of a visitor would impose a hardship.

Â Â Â Â Â  (2) The presiding judge by court order shall establish fees for visitors conducting interviews and preparing reports.

Â Â Â Â Â  (3) All amounts collected under this section in reimbursement for visitor services shall be forwarded to the State Court Administrator and are continuously appropriated to the State Court Administrator. Funds appropriated to the State Court Administrator under this section may be used by the State Court Administrator for the purpose of funding visitor services provided under ORS 125.150 and 125.155. [1999 c.775 Â§9; 2003 c.227 Â§1]

FIDUCIARIES GENERALLY

Â Â Â Â Â  125.200 Preferences in appointing fiduciary. The court shall appoint the most suitable person who is willing to serve as fiduciary after giving consideration to the specific circumstances of the respondent, any stated desire of the respondent, the relationship by blood or marriage of the person nominated to be fiduciary to the respondent, any preference expressed by a parent of the respondent, the estate of the respondent and any impact on ease of administration that may result from the appointment. [1995 c.664 Â§19]

Â Â Â Â Â  125.205 Persons not qualified to act as fiduciary. A person is not qualified to serve as a fiduciary if the person is incapacitated, financially incapable, a minor or is acting as a health care provider, as defined in ORS 127.505, for the protected person. [1995 c.664 Â§20]

Â Â Â Â Â  125.210 Notice to court of criminal conviction, revocation or cancellation of occupational license or bankruptcy proceedings. (1) A person nominated as a fiduciary who has been convicted of a crime, has filed for or received protection under the bankruptcy laws or has had a license revoked or canceled that was required by the laws of any state for the practice of a profession or occupation must inform the court of the circumstances of those events before the person is appointed. If the person nominated to be a fiduciary is also the petitioner, the information required by this section may be provided in the petition for appointment of a fiduciary in the manner specified by ORS 125.055.

Â Â Â Â Â  (2) A person who has been appointed as a fiduciary who is convicted of a crime, files for or receives protection under the bankruptcy laws or has a license revoked or canceled that is required by the laws of any state for the practice of a profession or occupation must inform the court of the circumstances of those events immediately.

Â Â Â Â Â  (3) A person who is required to give notice to the court under subsection (2) of this section must also give notice to those persons listed in ORS 125.060 (3).

Â Â Â Â Â  (4) The court may decline to appoint a person as fiduciary, or may remove a person as fiduciary, if the person fails to comply with the provisions of this section. [1995 c.664 Â§21]

Â Â Â Â Â  125.215 Acceptance of appointment as fiduciary; notice of proceedings to fiduciary. (1) If the person filing a petition in a protective proceeding is also nominated in the petition as fiduciary for the respondent, the signature of the petitioner on the petition acts as acceptance of appointment upon entry of an order appointing the petitioner as fiduciary. If the person nominated as a fiduciary is not the petitioner, the person nominated must file an acceptance of the appointment before the entry of the order appointing the fiduciary.

Â Â Â Â Â  (2) A fiduciary must promptly file with the court any change in the name, residence or post-office address of the fiduciary.

Â Â Â Â Â  (3) The court has personal jurisdiction over any person who accepts appointment as a fiduciary for the purpose of any matter relating to the protective proceeding, whether the person is a resident or nonresident of this state.

Â Â Â Â Â  (4) Notice of an objection, motion or other matter in a protective proceeding may be personally served on the fiduciary or mailed to the fiduciary or the fiduciaryÂs attorney by ordinary mail at the address listed in the court records and to any address for the fiduciary or the fiduciaryÂs attorney known to the person giving notice. [1995 c.664 Â§22]

Â Â Â Â Â  125.220 [1995 c.664 Â§23; repealed by 1999 c.774 Â§1 (125.221 enacted in lieu of 125.220)]

Â Â Â Â Â  125.221 Conflicts of interest. (1) A fiduciary may employ a person in which the fiduciary has a pecuniary or financial interest only after disclosing the nature of the interest to the court if the person is employed for the purpose of providing direct services to the protected person or for the purpose of providing services to the fiduciary that directly affect the protected person. Before the person is employed, the fiduciary must provide the court with the following:

Â Â Â Â Â  (a) A full and accurate disclosure of the pecuniary or financial interest of the fiduciary in the person.

Â Â Â Â Â  (b) A full and accurate disclosure of the services to be performed by the person.

Â Â Â Â Â  (c) A full and accurate disclosure of the anticipated costs to the estate in using the person to provide the services.

Â Â Â Â Â  (2) In addition to the disclosures required by subsection (1) of this section, after making such inquiry as the court deems appropriate, the court may require additional disclosures for the purpose of assessing whether the pecuniary or financial interest of the fiduciary could compromise or otherwise affect decisions made by the fiduciary in carrying out the duties of the fiduciary.

Â Â Â Â Â  (3) The continuing authority of a court over protective proceedings under ORS 125.025 includes the authority to supervise and inquire into:

Â Â Â Â Â  (a) Whether the fiduciary by employing a person in which the fiduciary has a pecuniary or financial interest is acting reasonably to accomplish the purposes for which the fiduciary was appointed.

Â Â Â Â Â  (b) Whether the employment of the person by the fiduciary is necessary to provide the services efficiently and effectively.

Â Â Â Â Â  (c) The extent that the pecuniary or financial interest of the person employed by the fiduciary could compromise or otherwise affect the decisions made by the fiduciary in carrying out the duties of the fiduciary.

Â Â Â Â Â  (4) In addition to the disclosures required by subsections (1) and (2) of this section, prior court approval is required for payment of compensation to a person who is the spouse, parent or child of the fiduciary or to a business entity in which the spouse, parent or child of the fiduciary has an ownership interest and that is employed by the fiduciary to provide direct services to a protected person or to provide services to the fiduciary that directly affect the protected person. The fiduciary must provide the court with the following information:

Â Â Â Â Â  (a) The specific services to be provided;

Â Â Â Â Â  (b) The qualifications of the person providing the services;

Â Â Â Â Â  (c) The rate of compensation charged by the person; and

Â Â Â Â Â  (d) Any other information relevant to either the person providing the services or the services being provided to the protected person, including, but not limited to, loss of a professional license or a criminal conviction.

Â Â Â Â Â  (5) The court may not approve any fees or expenses requested by the fiduciary to the extent that the combined fees of the fiduciary and the person employed by the fiduciary under this section exceed the amount the court finds would have been appropriate for payment to the fiduciary if the fiduciary had provided the services alone.

Â Â Â Â Â  (6) A fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the fiduciary, or any person related to, employed by or affiliated with the fiduciary has:

Â Â Â Â Â  (a) Any direct or indirect ownership interest in the person;

Â Â Â Â Â  (b) A business association with the person; or

Â Â Â Â Â  (c) Any financial involvement with the person.

Â Â Â Â Â  (7) A fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the fiduciary, or any person related to, employed by or affiliated with the fiduciary, receives remuneration or any other financial benefit from the person, without regard to whether that remuneration or benefit is directly tied to the services provided to the fiduciary or protected person.

Â Â Â Â Â  (8) In addition to the grounds specified in subsections (6) and (7) of this section, a fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the relationship between the fiduciary and other person is such that the relationship could compromise or otherwise affect decisions made by the fiduciary in carrying out the duties of the fiduciary.

Â Â Â Â Â  (9) A fiduciary employs a person for the purposes of this section whether the person is engaged as an employee or as an independent contractor. [1999 c.774 Â§2 (enacted in lieu of 125.220); 2003 c.392 Â§1]

Â Â Â Â Â  125.225 Removal of fiduciary. (1) A court shall remove a fiduciary whenever that removal is in the best interests of the protected person.

Â Â Â Â Â  (2) In addition to any other grounds, the court may remove a conservator if the conservator fails to use good business judgment and diligence in the management of the estate under the control of the conservator. The court may apply a higher standard of care to a conservator who claims to have greater than ordinary skill or expertise.

Â Â Â Â Â  (3) The court may remove a guardian if the guardian places the protected person in a mental health treatment facility, a nursing home or other residential facility and:

Â Â Â Â Â  (a) Failed to disclose in the petition for appointment that the guardian intended to make the placement; or

Â Â Â Â Â  (b) Failed to comply with ORS 125.320 (3) before making the placement.

Â Â Â Â Â  (4) On termination of the authority of a fiduciary, an interim fiduciary may be appointed by the court to serve for a period not to exceed 60 days. An interim fiduciary under this subsection may be appointed by the court without the appointment of a visitor, additional notices or any other additional procedure, except as may be determined necessary by the court.

Â Â Â Â Â  (5) Upon termination of the authority of a fiduciary, the court may appoint a successor fiduciary. A petition for appointment as successor fiduciary must be filed in the same manner as provided for an original petition, and is subject to all provisions applicable to an original petition for the appointment of a fiduciary except:

Â Â Â Â Â  (a) No filing fee shall be charged or collected for the filing of a petition for the appointment of a successor fiduciary; and

Â Â Â Â Â  (b) The court may enter an order waiving the requirement of appointing a visitor if the termination of the fiduciaryÂs authority results from the resignation or death of the fiduciary. [1995 c.664 Â§24]

Â Â Â Â Â  125.230 Termination of fiduciaryÂs authority; discharge of fiduciary. (1) Except as provided in subsection (3) of this section, a fiduciaryÂs authority terminates upon the death, resignation or removal of the fiduciary or upon the protected personÂs death. If the fiduciary is a guardian appointed solely by reason of the minority of the protected person, the fiduciaryÂs authority terminates upon the protected person attaining 18 years of age.

Â Â Â Â Â  (2) Resignation or removal of a fiduciary does not discharge the fiduciary until a final report or accounting has been approved by the court, any surety exonerated and the fiduciary discharged by order of the court.

Â Â Â Â Â  (3) A guardian retains the authority to direct disposition of the remains of a deceased protected person if the guardian is unaware of any contact during the 12-month period immediately preceding the death of the protected person between the protected person and any person with priority over the fiduciary to control disposition of the remains under ORS 97.130 or to make an anatomical gift under ORS 97.954. [1995 c.664 Â§25; 1997 c.472 Â§11]

Â Â Â Â Â  125.235 Liability of fiduciary. A fiduciary is not personally liable to third persons for acts of the protected person solely by reason of being appointed fiduciary. [1995 c.664 Â§26]

Â Â Â Â Â  125.240 Professional fiduciaries. (1) If a petition seeks the appointment of a professional fiduciary as described in subsection (5) of this section, the petition must contain the following information in addition to that information required under ORS 125.055:

Â Â Â Â Â  (a) A description of the events that led to the involvement of the professional fiduciary in the case.

Â Â Â Â Â  (b) The professional fiduciaryÂs educational background and professional experience.

Â Â Â Â Â  (c) The fees charged by the professional fiduciary and whether the fees are on an hourly basis or are based on charges for individual services rendered.

Â Â Â Â Â  (d) The names of providers of direct services to protected persons that are repeatedly used by the professional fiduciary under contract.

Â Â Â Â Â  (e) The disclosures required under ORS 125.221 if the person nominated to act as fiduciary will employ a person in which the nominated person has a pecuniary or financial interest.

Â Â Â Â Â  (f) The number of protected persons for whom the person performs fiduciary services at the time of the petition.

Â Â Â Â Â  (g) Whether the professional fiduciary has ever had a claim against the bond of the fiduciary and a description of the circumstances causing the claim.

Â Â Â Â Â  (h) Whether the professional fiduciary or any staff with responsibility for making decisions for clients or for management of client assets has ever filed for bankruptcy and the date of filing.

Â Â Â Â Â  (i) Whether the professional fiduciary or any staff with responsibility for making decisions for clients or for management of client assets has ever been denied a professional license that is directly related to responsibilities of the professional fiduciary, or has ever held a professional license that is directly related to responsibilities of the professional fiduciary that was revoked or canceled. If such a license has been denied, revoked or canceled, the petition must reflect the date of the denial, revocation or cancellation and the name of the regulatory body that denied, revoked or canceled the license.

Â Â Â Â Â  (j) A statement that the criminal records check required under subsection (2) of this section does not disqualify the person from acting as a fiduciary.

Â Â Â Â Â  (k) Whether the professional fiduciary and any staff responsible for making decisions for clients or for management of client assets is or has been certified by a national or state association of professional fiduciaries, the name of any such association and whether the professional fiduciary or other staff person has ever been disciplined by any such association and the result of the disciplinary action.

Â Â Â Â Â  (L) The name, address and telephone number of the individual who is to act as primary decision maker for the protected person and the name of the person with whom the protected person will have personal contact if that person is not the person who will act as primary decision maker for the protected person.

Â Â Â Â Â  (2)(a) If a petition seeks the appointment of a professional fiduciary as described in subsection (5) of this section, the professional fiduciary and all staff with responsibility for making decisions for clients or for management of client assets must undergo a criminal records check before the court may appoint the professional fiduciary. The results of the criminal records check shall be provided by the petitioner to the court. Results of criminal records checks submitted to the court are confidential, shall be subject to inspection only by the parties to the proceedings and their attorneys, and shall not be subject to inspection by members of the public except pursuant to a court order entered after a showing of good cause. A professional fiduciary must disclose to the court any criminal conviction of the professional fiduciary that occurs after the criminal records check was performed. The criminal records check under this subsection shall consist of a check for a criminal record in the State of Oregon and a national criminal records check if:

Â Â Â Â Â  (A) The person has resided in another state within five years before the date that the criminal records check is performed;

Â Â Â Â Â  (B) The person has disclosed the existence of a criminal conviction; or

Â Â Â Â Â  (C) A criminal records check in Oregon discloses the existence of a criminal record in another jurisdiction.

Â Â Â Â Â  (b) The requirements of this subsection do not apply to any person who serves as a public guardian or conservator, or any staff of a public guardian or conservator, who is operating under ORS 125.700 to 125.730 or 406.050 and who is otherwise required to acquire a criminal records check for other purposes.

Â Â Â Â Â  (3)(a) If a petition seeks the appointment of a public guardian and conservator operating under the provisions of ORS 125.700 to 125.730, or the appointment of a conservator under ORS 406.050 (7), the petition need not contain the information described in subsection (1)(d) or (L) of this section.

Â Â Â Â Â  (b) If a public guardian and conservator operating under the provisions of ORS 125.700 to 125.730 is appointed to act as a fiduciary, or a conservator operating under the authority of ORS 406.050 (7) is appointed, the public guardian or conservator must file with the court within three days after receipt of written notice of the appointment a statement containing the name, address and telephone number of the individual who will act as primary decision maker for the protected person and the name of the person with whom the protected person will have personal contact if the person named as primary decision maker will not have personal contact with the protected person.

Â Â Â Â Â  (4) If the court appoints a professional fiduciary as described in subsection (5) of this section, the professional fiduciary must update all information required to be disclosed by subsection (1) of this section and provide a copy of the updated statement upon the request of the protected person or upon the request of any person entitled to notice under ORS 125.060 (3). The professional fiduciary must provide an updated statement without demand to the court, the protected person and persons entitled to notice under ORS 125.060 (3) at any time that there is a change in the information provided under subsection (1)(L) or (3)(b) of this section.

Â Â Â Â Â  (5) The provisions of this section apply to any person nominated as a fiduciary or serving as a fiduciary who is acting at the same time as a fiduciary for three or more protected persons who are not related to the fiduciary. [1999 c.774 Â§4; 2001 c.102 Â§4; 2001 c.104 Â§37]

Â Â Â Â Â  125.242 Exemptions for financial institutions and trust companies. ORS 125.221 and 125.240 do not apply to a financial institution, as defined in ORS 706.008, or trust company, as defined in ORS 706.008. [1999 c.774 Â§5]

Â Â Â Â Â  Note: 125.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

GUARDIANS

Â Â Â Â Â  125.300 In general. (1) A guardian may be appointed for an adult person only as is necessary to promote and protect the well-being of the protected person. A guardianship for an adult person must be designed to encourage the development of maximum self-reliance and independence of the protected person and may be ordered only to the extent necessitated by the personÂs actual mental and physical limitations.

Â Â Â Â Â  (2) An adult protected person for whom a guardian has been appointed is not presumed to be incompetent.

Â Â Â Â Â  (3) A protected person retains all legal and civil rights provided by law except those that have been expressly limited by court order or specifically granted to the guardian by the court. Rights retained by the person include but are not limited to the right to contact and retain counsel and to have access to personal records. [1995 c.664 Â§27]

Â Â Â Â Â  125.305 Order of appointment. (1) After determining that conditions for the appointment of a guardian have been established, the court may appoint a guardian as requested if the court determines by clear and convincing evidence that:

Â Â Â Â Â  (a) The respondent is a minor in need of a guardian or the respondent is incapacitated;

Â Â Â Â Â  (b) The appointment is necessary as a means of providing continuing care and supervision of the respondent; and

Â Â Â Â Â  (c) The nominated person is both qualified and suitable, and is willing to serve.

Â Â Â Â Â  (2) The court shall make a guardianship order that is no more restrictive upon the liberty of the protected person than is reasonably necessary to protect the person. In making the order the court shall consider the information in the petition, the report of the visitor, the report of any physician or psychologist who has examined the respondent, if there was an examination and the evidence presented at any hearing.

Â Â Â Â Â  (3) The court may require that a guardian post bond.

Â Â Â Â Â  (4) The Department of Human Services may be appointed guardian of a minor if the minor has no living parents and if no willing, qualified and suitable relative or other person has petitioned the court for appointment as a guardian. [1995 c.664 Â§28]

Â Â Â Â Â  125.310 Letters of guardianship. The court shall issue letters of guardianship to the guardian after the filing of any acceptance of the appointment and bond that may be required. A copy of the order appointing the guardian must be attached to the letters of guardianship. Letters of guardianship must be in substantially the following form:

______________________________________________________________________________

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) LETTERS OF

County of___Â Â Â Â Â Â Â Â Â Â Â Â Â  ) GUARDIANSHIP

BY THESE LETTERS OF GUARDIANSHIP be informed:

Â Â Â Â Â  That on ___ (month) ___(day), 2___, the _____ Court, ___ County, State of Oregon, appointed_____ (name of guardian) guardian for _____ (name of protected person) and that the named guardian has qualified and has the authority and duties of guardian for the named protected person as provided in the order appointing the guardian, a copy of which is attached to these letters.

Â Â Â Â Â  IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ___ (month) ___(day), 2___.

(Seal)

________, Clerk of the Court

By________, Deputy

______________________________________________________________________________ [1995 c.664 Â§29]

Â Â Â Â Â  125.315 General powers and duties of guardian. (1) A guardian has the following powers and duties:

Â Â Â Â Â  (a) Except to the extent of any limitation under the order of appointment, the guardian has custody of the protected person and may establish the protected personÂs place of abode within or without this state.

Â Â Â Â Â  (b) The guardian shall provide for the care, comfort and maintenance of the protected person and, whenever appropriate, shall arrange for training and education of the protected person. Without regard to custodial rights of the protected person, the guardian shall take reasonable care of the personÂs clothing, furniture and other personal effects unless a conservator has been appointed for the protected person.

Â Â Â Â Â  (c) Subject to the provisions of ORS 127.505 to 127.660, the guardian may consent, refuse consent or withhold or withdraw consent to health care, as defined in ORS 127.505, for the protected person. A guardian is not liable solely by reason of consent under this paragraph for any injury to the protected person resulting from the negligence or acts of third persons.

Â Â Â Â Â  (d) The guardian may:

Â Â Â Â Â  (A) Make advance funeral and burial arrangements;

Â Â Â Â Â  (B) Subject to the provisions of ORS 97.130, control the disposition of the remains of the protected person; and

Â Â Â Â Â  (C) Subject to the provisions of ORS 97.954 (1), make an anatomical gift of all or any part of the body of the protected person.

Â Â Â Â Â  (e) The guardian of a minor has the powers and responsibilities of a parent who has legal custody of a child, except that the guardian has no obligation to support the minor beyond the support that can be provided from the estate of the minor, and the guardian is not liable for the torts of the minor. The guardian may consent to the marriage or adoption of a protected person who is a minor.

Â Â Â Â Â  (f) Subject to the provisions of ORS 125.320 (2), the guardian may receive money and personal property deliverable to the protected person and apply the money and property for support, care and education of the protected person. The guardian shall exercise care to conserve any excess for the protected personÂs needs.

Â Â Â Â Â  (2) If a conservator has been appointed for the protected person, the guardian may file a motion with the court seeking an order of the court on the duties of the conservator relating to payment of support for the protected person. [1995 c.664 Â§30; 1997 c.472 Â§12]

Â Â Â Â Â  125.320 Limitations on guardian. (1) A guardian may not authorize the sterilization of the protected person.

Â Â Â Â Â  (2) A guardian may not use funds from the protected personÂs estate for room and board that the guardian or guardianÂs spouse, parent or child have furnished the protected person unless the charge for the service is approved by order of the court before the payment is made.

Â Â Â Â Â  (3)(a) Before a guardian may place an adult protected person in a mental health treatment facility, a nursing home or other residential facility, the guardian must file a statement with the court informing the court that the guardian intends to make the placement.

Â Â Â Â Â  (b) Notice of the statement of intent must be given in the manner provided by ORS 125.065 to the persons specified in ORS 125.060 (3).

Â Â Â Â Â  (c) In addition to the requirements of paragraph (b) of this subsection, notice of the statement of intent must be given in the manner provided by ORS 125.065 by the guardian to the following persons:

Â Â Â Â Â  (A) Any attorney who represented the protected person at any time during the protective proceeding.

Â Â Â Â Â  (B) If the protected person is a resident of a nursing home or residential facility, or if the notice states the intention to place the protected person in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (C) If the protected person is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the notice states the intention to place the protected person in such a facility, the system described in ORS 192.517 (1).

Â Â Â Â Â  (d) In addition to the requirements of ORS 125.070 (1), the notice given to the protected person must clearly indicate the manner in which the protected person may object to the proposed placement.

Â Â Â Â Â  (e) The guardian may thereafter place the adult protected person in a mental health treatment facility, a nursing home or other residential facility without further court order. If an objection is made in the manner provided by ORS 125.075, the court shall schedule a hearing on the objection as soon as practicable.

Â Â Â Â Â  (f) The requirement that notice be served on an attorney for a protected person under paragraph (c)(A) of this subsection does not impose any responsibility on the attorney receiving the notice to represent the protected person in the protective proceeding. [1995 c.664 Â§31; 2001 c.473 Â§1; 2005 c.498 Â§3]

Â Â Â Â Â  125.325 GuardianÂs report. Within 30 days after each anniversary of appointment, a guardian for an adult protected person shall file with the court a verified written report. Copies of the guardianÂs report must be given to those persons specified in ORS 125.060 (3). The report shall be in substantially the following form:

______________________________________________________________________________

IN THE _________ COURT ____________ COUNTY,

STATE OF OREGON

DEPARTMENT OF PROBATE

In the Matter of theÂ Â Â  )Â Â Â Â Â Â Â Â Â Â  No. ______

Guardianship ofÂ Â Â Â Â Â Â Â Â  )

____________,Â Â Â Â Â Â Â Â Â Â  )

(Name of protectedÂ Â Â Â  )

person)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

A ProtectedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Person.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

GUARDIANÂS REPORT

Â Â Â Â Â  I am the guardian for the person named above, and I make the following report to the court as required by law:

Â Â Â Â Â  1. My name is____________.

Â Â Â Â Â  2. My address and telephone number are:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  Phone ____________

Â Â Â Â Â  3. The name, if applicable, and address of the place where the person now resides are:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  4. The person is currently residing at the following type of facility or residence:

Â Â Â Â Â  ______________________

Â Â Â Â Â  5. The person is currently engaged in the following programs and activities and receiving the following services (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  6. I was paid for providing the following items of lodging, food or other services to the person:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  7. The name of the person primarily responsible for the care of the person at the personÂs place of residence is:

Â Â Â Â Â  ______________________

Â Â Â Â Â  8. The name and address of any hospital or other institution where the person is now admitted on a temporary or permanent basis are:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  9. The personÂs physical condition is as follows (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  10. The personÂs mental condition is as follows (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  11. I made the following contacts with the person during the past year (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  12. I made the following major decisions on behalf of the person during the past year (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  13. I believe the guardianship should or should not continue because:

Â Â Â Â Â  ______________________

Â Â Â Â Â  14. At the time of my last report, I held the following amount of money on behalf of the person: $______. Since my last report, I received the following amount of money on behalf of the person: $______. I spent the following amount of money on behalf of the person: $______. I now hold the following amount of money on behalf of the person: $______.

Â Â Â Â Â  15. A true copy of this report will be given to the person, any conservator for the person and any other person who has requested notice.

Â Â Â Â Â  16. Since my last report:

Â Â Â Â Â  (a) I have been convicted of the following crimes (not including traffic violations):

Â Â Â Â Â  ______________________

Â Â Â Â Â  (b) I have filed for or received protection from creditors under the Federal Bankruptcy Code (yes or no):_____.

Â Â Â Â Â  (c) I have had a professional or occupational license revoked or suspended (yes or no):_____.

Â Â Â Â Â  (d) I have had my driver license revoked or suspended (yes or no):_____.

Â Â Â Â Â  17. Since my last report, I have delegated the following powers over the protected person for the following periods of time (provide name of person powers delegated to):

Â Â Â Â Â  ______________________

Â Â Â Â Â  Dated this ___ day of________, 2___.

______________________

Guardian

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _________(guardianÂs name), being first duly sworn, say that the above statements are true.

______________________

(GuardianÂs signature)

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of________, 2___.

______________________

NOTARY PUBLIC FOR OREGON

My commission expires: ________

______________________________________________________________________________ [1995 c.664 Â§32; 1997 c.717 Â§6]

Â Â Â Â Â  125.330 Limitations on guardian appointed for person committed to custody of Department of Corrections. (1) Except as provided in subsection (2) of this section, a guardian appointed for a person committed to the legal and physical custody of the Department of Corrections may not exercise those powers specified in ORS 125.315 (1)(a) or (b) while the person remains confined.

Â Â Â Â Â  (2) A guardian appointed for a person committed to the legal and physical custody of the Department of Corrections may take reasonable care of the personÂs clothing, furniture and other personal effects that are not located at the personÂs place of confinement.

Â Â Â Â Â  (3) A guardian appointed for an incarcerated person may exercise those powers specified in ORS 125.315 (1)(c) only to the extent that the exercise of those powers is consistent with the protected personÂs status as a confined person and with the powers and duties of the superintendent or other officials of the facility. In no event may a guardian appointed for a person committed to the legal and physical custody of the Department of Corrections exercise more authority over health care decisions than the protected person could exercise given the personÂs status as a confined person. [1999 c.122 Â§2]

CONSERVATORS

(Appointment)

Â Â Â Â Â  125.400 Order of appointment. Upon the filing of a petition seeking the appointment of a conservator, the court may appoint a conservator and make other appropriate protective orders if the court finds by clear and convincing evidence that the respondent is a minor or financially incapable, and that the respondent has money or property that requires management or protection. [1995 c.664 Â§33]

Â Â Â Â Â  125.405 Letters of conservatorship. The court shall issue letters of conservatorship to the conservator after the filing of any acceptance of the appointment and bond that may be required. Letters of conservatorship must be in substantially the following form:

______________________________________________________________________________

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) LETTERS OF

County of___Â Â Â Â Â Â Â Â Â Â Â Â Â  ) CONSERVATORSHIP

BY THESE LETTERS OF CONSERVATORSHIP be informed:

Â Â Â Â Â  That on ___ (month) ___(day), 2___, the _____ Court, ___ County, State of Oregon, appointed _____ (name of conservator) conservator of the estate of _____ (name of protected person) and that the named conservator has qualified and has the authority and duties of conservator of the estate of the named protected person as provided by law.

LIMITATIONS: _______________

Â Â Â Â Â  IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ___ (month) ___(day), 2___.

(Seal)

________, Clerk of the Court

By________, Deputy

______________________________________________________________________________ [1995 c.664 Â§34]

(Bond)

Â Â Â Â Â  125.410 ConservatorÂs bond. (1) Except as provided in subsection (2) of this section, the court shall require a conservator to furnish a bond conditioned upon faithful discharge of all duties of the conservator according to law, with sureties as specified by the court. Unless otherwise directed, the bond must be in the amount of the aggregate capital value of the property of the estate in the control of the conservator plus one yearÂs estimated income minus the value of securities and money deposited under arrangements requiring an order of the court for their removal and the value of any real property that the conservator, by express limitation of power, lacks power to sell or convey without court authorization.

Â Â Â Â Â  (2)(a) The court may waive a bond for good cause shown.

Â Â Â Â Â  (b) Subsection (1) of this section does not affect the provisions of ORS 709.240, relating to a trust company acting as fiduciary, ORS 125.715, relating to a public guardian acting as fiduciary, or ORS 406.050 (7), relating to the Department of VeteransÂ Affairs acting as fiduciary.

Â Â Â Â Â  (3) Sureties for a bond required under this section are jointly and severally liable with the conservator and with each other.

Â Â Â Â Â  (4) Letters of conservatorship may not be issued until the bond required by this section is approved by the court.

Â Â Â Â Â  (5) The bond of the conservator continues in effect until the sureties on the bond are released by order of the court.

Â Â Â Â Â  (6) The court may at any time increase or reduce the amount of the bond required of a conservator for the protection of the protected person and the estate of the protected person.

Â Â Â Â Â  (7) If a surety on a bond required by this section gives notice of intent to cancel the bond, the conservator shall execute and file in the protective proceeding a new bond before the cancellation date specified by the surety. The new bond shall be in the amount and subject to those conditions that may be required by the court. If the conservator fails to file a new bond, the authority of the conservator ends on the date specified by the surety for cancellation of the bond. The letters of conservatorship issued to the conservator are void from that date, and the conservator must make and file the final accounting of the conservator. [1995 c.664 Â§36; 2001 c.102 Â§5; 2005 c.625 Â§66]

Â Â Â Â Â  125.415 Termination of bond by surety. (1) A surety may cancel the obligation of the surety upon notice in writing to the conservator and the court. The notice shall specify an effective date for the cancellation that is not less than 30 days after the date of the notice.

Â Â Â Â Â  (2) A suretyÂs obligation under a bond shall continue until court approval of an accounting covering the period during which the bond was effective and an order is entered releasing the sureties. [1995 c.664 Â§37]

(ConservatorÂs Powers and Duties)

Â Â Â Â Â  125.420 Power of conservator over property of protected person. A conservator shall take possession of all the property of substantial value of the protected person, and of rents, income, issues and profits from those properties whether accruing before or after the appointment of the conservator. The conservator shall also take possession of all proceeds from the sale, mortgage, lease or other disposition of property of the protected person. The conservator may permit the protected person to retain possession and control of property and funds for living requirements as appropriate to the needs and capacities of the protected person. The title to all property of the protected person is in the protected person and not in the conservator. [1995 c.664 Â§38]

Â Â Â Â Â  125.425 Powers of conservator to pay expenses of protected person and dependents. (1) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the protected person and the dependents of the protected person after the conservator considers recommendations relating to the appropriate standard of support, education, care and benefit for the protected person made by any parent or guardian of the protected person. The conservator is not personally responsible for sums paid to persons or organizations furnishing support, education, care or benefit to the protected person pursuant to the recommendations of a parent or guardian of the protected person unless:

Â Â Â Â Â  (a) The conservator knows that the parent or guardian is deriving personal financial benefit from those payments; or

Â Â Â Â Â  (b) The recommendations made by the parent or guardian clearly are not in the best interests of the protected person.

Â Â Â Â Â  (2) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the protected person and the dependents of the protected person if those amounts are reasonably necessary for the support, education, care or benefit of the protected person with due regard to:

Â Â Â Â Â  (a) The size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage the affairs of the protected person and the estate that has been conserved for the protected person;

Â Â Â Â Â  (b) The accustomed standard of living of the protected person and members of the household of the protected person; and

Â Â Â Â Â  (c) Other funds or sources used for the support of the protected person.

Â Â Â Â Â  (3) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the dependents of the protected person, other persons who are members of the protected personÂs household who are unable to support themselves and who are in need of support, and any other persons who were receiving support from the protected person before the appointment of the conservator.

Â Â Â Â Â  (4) The conservator may reimburse any person, including the protected person, who has expended funds for the purposes specified in this section. The conservator may pay any person in advance for those purposes if the conservator reasonably believes that the services will be performed and where advance payments are customary or reasonably necessary under the circumstances. [1995 c.664 Â§39]

Â Â Â Â Â  125.430 Sale of protected personÂs residence. (1) A protected personÂs principal residence may be sold by a conservator only with the prior approval of the court. A motion seeking prior approval must be filed with the court and notice given to the persons specified in ORS 125.060 (3).

Â Â Â Â Â  (2) For purposes of this section, Âprincipal residenceÂ means a residence that is owned by the protected person and in which the protected person resides or last resided, whether or not the protected person resides in the residence at the time approval to sell is sought from the court. [1995 c.664 Â§40]

Â Â Â Â Â  125.435 Power of conservator to make gifts. If the estate has adequate funds to provide for the purposes specified in ORS 125.425, a conservator may make gifts on behalf of the protected person for such purposes as the protected person might have been expected to make. The conservator may make gifts without prior court approval of up to $250 to a person in a calendar year, not to exceed an aggregate amount of $1,000 for all gifts in a calendar year. The conservator must have prior court approval for any other gifts. [1995 c.664 Â§41]

Â Â Â Â Â  125.440 Acts conservator may perform only with court approval. A conservator may perform the following acts only with prior court approval:

Â Â Â Â Â  (1) Convey or release contingent or expectant interests of the protected person in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety.

Â Â Â Â Â  (2) Create revocable or irrevocable trusts of property of the estate. A trust created by the conservator may extend beyond the period of disability of the protected person or beyond the life of the protected person. A trust created by the conservator must be consistent with the will of the protected person or any other written or oral expression of testamentary intent made by the protected person before the person became incapacitated. The court may not approve a trust that has the effect of terminating the conservatorship.

Â Â Â Â Â  (3) Exercise rights of the protected person to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value.

Â Â Â Â Â  (4) Disclaim any interest the protected person may have by testate or intestate succession or by inter vivos transfer.

Â Â Â Â Â  (5) Authorize, direct or ratify any annuity contract or contract for life care. [1995 c.664 Â§42]

Â Â Â Â Â  125.445 Acts authorized to be performed without prior court approval. A conservator may perform the following acts without prior court authorization or confirmation if the conservator is acting reasonably to accomplish the purposes for which the conservator was appointed:

Â Â Â Â Â  (1) Collect, hold and retain assets of the estate including land wherever situated, until, in the judgment of the conservator, disposition of the assets should be made. Assets of the estate may be retained even though those assets include property in which the conservator is personally interested.

Â Â Â Â Â  (2) Receive additions to the estate.

Â Â Â Â Â  (3) Continue or participate in the operation of any business or other enterprise.

Â Â Â Â Â  (4) Acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest.

Â Â Â Â Â  (5) Invest and reinvest estate assets and funds in the same manner as a trustee may invest and reinvest.

Â Â Â Â Â  (6) Deposit estate funds in a bank including a bank operated by the conservator.

Â Â Â Â Â  (7) Except as limited in ORS 125.430, acquire or dispose of an estate asset including real property wherever situated for cash or on credit, at public or private sale.

Â Â Â Â Â  (8) Manage, develop, improve, exchange, partition, change the character of or abandon an estate asset in connection with the exercise of any power vested in the conservator.

Â Â Â Â Â  (9) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, or raze existing or erect new party walls or buildings.

Â Â Â Â Â  (10) Subdivide, develop or dedicate land to public use, make or obtain the vacation of plats and adjust boundaries, adjust differences in valuation on exchange or partition by giving or receiving considerations, and dedicate easements to public use without consideration.

Â Â Â Â Â  (11) Enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship.

Â Â Â Â Â  (12) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

Â Â Â Â Â  (13) Grant an option involving disposition of an estate asset or take an option for acquisition of any asset.

Â Â Â Â Â  (14) Vote a security, in person or by general or limited proxy.

Â Â Â Â Â  (15) Pay calls, assessments and any other sums chargeable or accruing against or on account of securities.

Â Â Â Â Â  (16) Sell or exercise stock subscription or conversion rights, or consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise.

Â Â Â Â Â  (17) Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery. The conservator is liable for any act of the nominee in connection with the stock so held.

Â Â Â Â Â  (18) Insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons.

Â Â Â Â Â  (19) Borrow money to be repaid from estate assets or otherwise and mortgage or pledge property of the protected person as security therefor.

Â Â Â Â Â  (20) Advance money for the protection of the estate or the protected person, and for all expenses, losses and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets. The conservator has a lien on the estate as against the protected person for advances so made.

Â Â Â Â Â  (21) Pay or contest any claim, settle a claim by or against the estate or the protected person by compromise, arbitration or otherwise, and release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

Â Â Â Â Â  (22) Pay taxes, assessments, compensation of the conservator and other expenses incurred in the collection, care, administration and protection of the estate.

Â Â Â Â Â  (23) Allocate items of income or expense to either income or principal, including creation of reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties.

Â Â Â Â Â  (24) Pay any sum distributable to a protected person or a dependent of a protected person by paying the sum to the protected person or the dependent, or by paying the sum either to a guardian, custodian under ORS 126.700, or conservator of the protected person or, if none, to a relative or other person with custody of the protected person.

Â Â Â Â Â  (25) Employ persons, including attorneys, auditors, investment advisers or agents, even though they are associated with the conservator, to advise or assist the conservator in the performance of administrative duties, acting upon their recommendation without independent investigation, and instead of acting personally, employing one or more agents to perform any act of administration, whether or not discretionary, except that payment to the conservatorÂs attorney of record is subject to the provisions of ORS 125.095.

Â Â Â Â Â  (26) Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of duties.

Â Â Â Â Â  (27) Prosecute claims of the protected person including those for the personal injury of the protected person.

Â Â Â Â Â  (28) Execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the conservator. [1995 c.664 Â§43]

Â Â Â Â Â  125.450 Voidable transactions. Any sale or encumbrance to a conservator, the spouse, agent or attorney of the conservator, or any corporation or trust in which the conservator has a substantial beneficial interest, or any transaction that is otherwise affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after the filing of a motion with the court seeking approval of the transaction. [1995 c.664 Â§44]

(Desires of Protected Person)

Â Â Â Â Â  125.455 Power of competent protected person over estate. (1) A protected person, if mentally competent, may make wills, change beneficiaries of life insurance and annuity policies and exercise any power of appointment or any elective right to share in the estate of a deceased spouse.

Â Â Â Â Â  (2) Except as provided in this section and ORS 125.420, a protected person for whom a conservator has been appointed cannot convey or encumber the estate of the protected person or make any contract or election affecting the estate of the protected person. [1995 c.664 Â§45]

Â Â Â Â Â  125.460 Consideration of estate plan of protected person. In investing the estate, selecting assets of the estate for distribution and utilizing powers of revocation or withdrawal available for the support of the protected person and exercisable by the conservator or the court, the conservator and the court shall take into account any known estate plan of the protected person, including the will of the protected person, any revocable trust of which the protected person is settlor, and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at the death of the protected person to another or others that the protected person may have originated. The conservator may examine the will of the protected person. [1995 c.664 Â§46]

(Inventory of Property)

Â Â Â Â Â  125.465 Discovery of property; examination by conservator. (1) The court may order any person to appear and give testimony by deposition if it appears probable that the person:

Â Â Â Â Â  (a) Has concealed, secreted or disposed of any property of the protected person;

Â Â Â Â Â  (b) Has been entrusted with property of the protected person and fails to account for that property to the conservator;

Â Â Â Â Â  (c) Has concealed, secreted or disposed of any writing, instrument or document relating to the affairs of the protected person;

Â Â Â Â Â  (d) Has knowledge or information that is necessary to the administration of the affairs of the protected person; or

Â Â Â Â Â  (e) As an officer or agent of a corporation, has refused to allow examination of the books and records of the corporation that the protected person has a right to examine.

Â Â Â Â Â  (2) If a person is cited to appear under this section and fails to appear or to answer questions asked as authorized by the order of the court, the person may be held in contempt of court. [1995 c.664 Â§47]

Â Â Â Â Â  125.470 Filing of inventory required; supplemental inventory. (1) Within 90 days after the date of appointment, unless a longer time is granted by the court, a conservator must file in the protective proceeding an inventory of all the property of the estate of the protected person that has come into the possession or knowledge of the conservator. The inventory must show the estimates by the conservator of the respective true cash values as of the date of the protective order. If the protected person has attained 14 years of age, a copy of the inventory must be served on the protected person personally or by mail.

Â Â Â Â Â  (2) Whenever any property of the estate of the protected person not included in the inventory or any subsequent accounting and not derived from any asset included in a prior inventory or any subsequent accounting comes into the possession or knowledge of the conservator, the conservator must file a supplemental inventory in the protective proceeding. The supplemental inventory must be filed within 30 days after the date of receiving possession or knowledge of the property.

Â Â Â Â Â  (3) If the estate of the protected person includes real property, the conservator must record in the deed records of the clerk of the county in which the real property is situated a certified copy of the inventory required by this section or an abstract in substantially the following form:

______________________________________________________________________________

The protected personÂs name is ______

___________________________

Conservatorship Case # ____________

County where proceedings are pending ______________________

Conservator is ____________

ConservatorÂs address is ____________

AttorneyÂs name is ____________

AttorneyÂs address is ____________

The following real property is subject to proceedings: ________

Signature ______________________

Dated ______________________

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of______, 2___, by____________.

______________________

Notary Public for Oregon

My commission expires: ____________

______________________________________________________________________________ [1995 c.664 Â§48]

(Accountings)

Â Â Â Â Â  125.475 ConservatorÂs accounting to court; contents. (1) Unless the court by order provides otherwise, a conservator shall account to the court for the administration of the protected estate within 60 days after each anniversary of appointment. In addition, a conservator shall account to the court for the administration of the protected estate:

Â Â Â Â Â  (a) Within 60 days after the death of the protected person, a minor protected person attains majority or an adult protected person becomes able to manage the protected personÂs financial resources; and

Â Â Â Â Â  (b) Within 30 days after the removal of the conservator, the resignation of the conservator or the termination of the conservatorÂs authority under ORS 125.410 (7).

Â Â Â Â Â  (2) Each accounting must include the following information:

Â Â Â Â Â  (a) The period of time covered by the accounting.

Â Â Â Â Â  (b) The total value of the property with which the conservator is chargeable according to the inventory, or, if there was a prior accounting, the amount of the balance of the prior accounting.

Â Â Â Â Â  (c) All money and property received during the period covered by the accounting.

Â Â Â Â Â  (d) All disbursements made during the period covered by the accounting.

Â Â Â Â Â  (e) The amount of bond posted by the conservator during the period covered by the accounting.

Â Â Â Â Â  (f) Such other information as the conservator considers necessary, or that the court might require, for the purpose of disclosing the condition of the estate.

Â Â Â Â Â  (3) Vouchers for disbursements must accompany the accounting unless otherwise provided by order or rule of the court or unless the conservator is a trust company that has complied with ORS 709.030. If vouchers are not required, the conservator shall:

Â Â Â Â Â  (a) Maintain the vouchers for a period of not less than one year following the date on which the order approving the final accounting is entered;

Â Â Â Â Â  (b) Permit interested persons to inspect the vouchers and receive copies of the vouchers at their own expense at the place of business of the conservator during the conservatorÂs normal business hours at any time before the end of one year following the date on which the order approving the final accounting is entered; and

Â Â Â Â Â  (c) Include in each annual accounting and the final accounting a statement that the vouchers are not filed with the accounting but are maintained by the conservator and may be inspected and copied as provided in this subsection.

Â Â Â Â Â  (4) The court may waive a final accounting if:

Â Â Â Â Â  (a) The conservator was appointed because the protected person was a minor, and the protected person has attained the age of majority, or the conservator was appointed because the protected person was financially incapable, and the protected person is no longer financially incapable;

Â Â Â Â Â  (b) The protected person gives a receipt to the conservator for the property delivered to the protected person; and

Â Â Â Â Â  (c) The conservator files with the court a copy of the receipt issued by the protected person to the conservator.

Â Â Â Â Â  (5) Copies of accountings must be served on all persons listed in ORS 125.060 (3). The court may waive service on the protected person if service of the copy would not assist the protected person in understanding the proceedings.

Â Â Â Â Â  (6) The court may require a conservator to submit to a physical check of the estate in the control of the conservator at any time and in any manner the court may specify.

Â Â Â Â Â  (7) The Chief Justice of the Supreme Court may by rule specify the form and contents of accounts that must be filed by a conservator. [1995 c.664 Â§49; 1997 c.631 Â§411; 1999 c.592 Â§4; 2005 c.123 Â§2]

Â Â Â Â Â  125.480 Approval of accounting. Subject to appeal or vacation within the time allowed by law, an order, made upon notice and hearing, allowing an intermediate accounting of a conservator, is final as to the liabilities of the conservator concerning the matters considered in connection with the intermediate accounting. An order, made upon notice and hearing, allowing a final accounting is final as to all previously unsettled liabilities of the conservator to the protected person or successors relating to the conservatorship. [1995 c.664 Â§50]

(Liabilities)

Â Â Â Â Â  125.485 Liability of conservator. (1) A conservator is not personally liable on a contract entered into in the fiduciary capacity of the conservator in the course of administering the estate unless:

Â Â Â Â Â  (a) The contract specifically makes the conservator liable in a personal capacity; or

Â Â Â Â Â  (b) The conservator fails to reveal the representative capacity of the conservator and identity of the estate in the contract.

Â Â Â Â Â  (2) The conservator is personally liable for obligations arising from ownership, obligations arising out of control of property of the estate and torts committed in the course of administration of the estate only if the conservator is personally at fault.

Â Â Â Â Â  (3) Claims based on contracts entered into by a conservator in the fiduciary capacity of the conservator, on obligations arising from ownership or control of the estate or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in the fiduciary capacity of the conservator, whether or not the conservator is personally liable.

Â Â Â Â Â  (4) Any question of liability between the estate and the conservator personally may be determined in a proceeding for accounting or for indemnification, or in any other appropriate proceeding or action. [1995 c.664 Â§51]

Â Â Â Â Â  125.490 Status of persons dealing with conservator. (1) A person who in good faith either assists a conservator or deals with the conservator for value in any transaction other than those requiring a court order under the provisions of this chapter is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not require the person to inquire into existence of a power or the propriety of its exercise, except that restrictions on powers of conservators that are indorsed on letters are effective as to third persons. A person is not required to see to the proper application of estate assets paid or delivered to a conservator.

Â Â Â Â Â  (2) The protection provided under subsection (1) of this section:

Â Â Â Â Â  (a) Is not affected by any procedural irregularity or jurisdictional defect in the proceedings that resulted in the issuance of letters; and

Â Â Â Â Â  (b) Is in addition to the protection provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

Â Â Â Â Â  (3) A person who holds property in which the protected person has an interest, or who is indebted either to the protected person or to the protected person and others, may enter into transactions with the conservator with respect to the property or debt to the same extent that the person could deal with the protected person if the protected person were not under protection. [1995 c.664 Â§52]

(Claims and Expenses)

Â Â Â Â Â  125.495 Payment of claims against estate or protected person. (1) A conservator shall pay from the estate claims against the estate and against the protected person arising before or after the conservatorship upon their presentation, allowance and maturity. Claims that become absolute at an uncertain event may not be allowed. The conservator may allow claims against the estate of a protected person in part and disallow them in part.

Â Â Â Â Â  (2) A claim may be presented by either of the following methods:

Â Â Â Â Â  (a) The claimant may deliver or mail to the conservator or the attorney for the conservator a written statement of the claim stating the basis of the claim, the name and address of the claimant and of the claimantÂs attorney if the claimant is represented by an attorney in respect to the claim, and the amount claimed.

Â Â Â Â Â  (b) The claimant may file the claim with the clerk of the court in which the proceeding is pending, captioned in a manner that will identify the protected person and the clerkÂs number of the proceeding, and deliver or mail a copy of the statement to the conservator or the attorney of the conservator.

Â Â Â Â Â  (3) If the conservator disallows the claim in whole or in part, or if the conservator finds that the claim is valid but not due, the conservator shall notify the claimant or the attorney of the claimant in writing of the disallowance or finding of the conservator.

Â Â Â Â Â  (4) The presentation of a claim and any defect in form or substance may be waived by the conservator or by the court if the claim, properly stated, is a valid and absolute obligation of the estate.

Â Â Â Â Â  (5) The conservator may reconsider any claim previously rejected or allowed, or may compromise any claim against the estate of a protected person, including contingent, unliquidated and unmatured claims. [1995 c.664 Â§53]

Â Â Â Â Â  125.500 Enforcement of claim against estate or protected person. (1) An action upon a claim may not be brought until the claim is disallowed or until 60 days have elapsed from the date of its presentment without allowance of payment.

Â Â Â Â Â  (2) A creditor of the protected person or the estate of the protected person whose claim is secured may not exercise remedies against the security until at least 30 days after the claim is presented and after notice to the conservator or the attorney of the conservator that the creditor intends to exercise remedies against the security. The court may shorten the period for cause.

Â Â Â Â Â  (3) The conservator may convey the security to the secured creditor in full or partial satisfaction of the claim if the secured creditor agrees to accept the conveyance as full satisfaction or partial satisfaction of the debt. [1995 c.664 Â§54]

Â Â Â Â Â  125.505 Notice of claim to conservator. If a proceeding is pending against a protected person at the time of appointment of a conservator or is commenced against the protected person after appointment of a conservator, the plaintiff must give notice of the proceeding to the conservator or the attorney of the conservator if any judgment or order arising out of the proceeding will constitute a claim against the estate. [1995 c.664 Â§55]

Â Â Â Â Â  125.510 Procedure where claim disallowed. (1) If the conservator disallows a claim in whole or in part, or if the conservator does not allow or disallow a claim within 60 days after it is presented, the claimant may:

Â Â Â Â Â  (a) File in the conservatorship proceeding a request for a summary determination of the claim by the court, with proof of service of a copy upon the conservator or the attorney of the conservator; or

Â Â Â Â Â  (b) Commence a separate action against the conservator on the claim in a court of competent jurisdiction. The action shall proceed and be tried as any other action.

Â Â Â Â Â  (2) If the claimant requests a summary hearing, the conservator may, within 30 days after service of the request, notify the claimant in writing that if the claimant desires to prove the claim the claimant must commence a separate action against the conservator within 60 days after service of the notice. If the claimant fails to commence an action against the conservator within that time, the claim is barred.

Â Â Â Â Â  (3) An order allowing or disallowing in whole or in part a claim that has been considered upon a summary hearing may not be appealed. [1995 c.664 Â§56]

Â Â Â Â Â  125.515 Effect of presentation of claim on statute of limitations. (1) The following periods of time shall not be part of the time limited for the commencement of an action under any statute of limitation:

Â Â Â Â Â  (a) The period of time beginning at the presentation of a claim and ending 30 days after the claim is disallowed.

Â Â Â Â Â  (b) If the claim is not allowed or disallowed within 60 days after it is presented, the period of time beginning with the presentation of the claim and ending 90 days after the claim is presented.

Â Â Â Â Â  (2) For the purpose of any statute of limitation, an action is considered commenced upon the filing of a request for a summary determination of a claim that has been disallowed in whole or in part. [1995 c.664 Â§57]

Â Â Â Â Â  125.520 Order of payment of expenses and claims. If it is likely that the estate of the protected person will be exhausted before all claims against the estate are paid, the conservator shall give preference in the payment of claims in the following order of priority:

Â Â Â Â Â  (1) Funds needed for the current care, maintenance and support of the protected person and the dependents of the protected person and claims for the expenses of administration.

Â Â Â Â Â  (2) Expenses and claims for the care, maintenance and support of the protected person and the dependents of the protected person that are not paid under subsection (1) of this section.

Â Â Â Â Â  (3) Debts and taxes with preference under federal law.

Â Â Â Â Â  (4) Taxes with preference under the laws of this state that are due and payable while possession of the estate of the protected person is retained by the conservator.

Â Â Â Â Â  (5) All other claims against the conservatorship estate. [1995 c.664 Â§58; 1997 c.717 Â§7]

(Termination of Proceedings)

Â Â Â Â Â  125.525 Termination of conservatorship. An order terminating a conservatorship shall direct the conservator to deliver the assets in the possession of the conservator to the protected person:

Â Â Â Â Â  (1) Immediately, to the extent that the assets are not required for payment of expenses of administration and debts incurred by the conservator for the account of the estate of the protected person; and

Â Â Â Â Â  (2) Upon entry of an order approving the final accounting or surcharging the conservator, to the extent of any balance remaining. [1995 c.664 Â§59]

Â Â Â Â Â  125.530 Powers and duties of conservator on death of protected person. If a protected person dies and the conservator has possession of a will of the protected person, the conservator shall either deliver the will to the personal representative named in the will or deliver the will to the court for safekeeping. If the conservator delivers the will to the court for safekeeping, the conservator must inform any personal representative named in the will that the conservator has made that delivery. If it is not possible to inform the named personal representative, the conservator shall inform the beneficiaries named in the will of the delivery. The conservator shall retain and administer the estate for delivery to the personal representative of the decedent or other persons entitled to the estate. [1995 c.664 Â§60; 1997 c.717 Â§8]

Â Â Â Â Â  125.535 Disposition of small estate. If at any time the estate of a protected person consists of personal property having a value not exceeding by more than $10,000 the aggregate amount of unpaid expenses of administration of the protected estate and claims against the estate, the conservator, with prior accounting and approval of the court by order, may pay the expenses and claims from the estate and deliver all the remaining personal property to the person designated by the court in the order, to be held, invested or used as ordered by the court. The recipient of the property shall give a receipt to the conservator. The receipt is a release of and acquittance to the conservator as to the property delivered. The conservator shall file in the protective proceeding proper receipts or other evidence satisfactory to the court showing the delivery. Upon the court receiving the evidence, the court shall enter an order terminating the protective proceeding. [1995 c.664 Â§61]

(Payment to Foreign Conservator)

Â Â Â Â Â  125.540 Payment of debt and delivery of property to foreign conservator. (1) A person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock or chose in action belonging to a protected person, may make payment or delivery to a conservator, guardian or other fiduciary appointed by a court of the state where the protected person resides, upon being presented with proof of appointment and an affidavit made by the fiduciary stating that:

Â Â Â Â Â  (a) A protective proceeding relating to the protected person is not pending in this state; and

Â Â Â Â Â  (b) The fiduciary is entitled to payment or to receive delivery.

Â Â Â Â Â  (2) If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this state, payment or delivery in response to the demand and affidavit discharges the debtor or possessor. [1995 c.664 Â§62]

TEMPORARY FIDUCIARIES

Â Â Â Â Â  125.600 In general. (1) A temporary fiduciary who will exercise the powers of a guardian may be appointed by the court if the court makes a specific finding by clear and convincing evidence that the respondent is incapacitated or a minor, that there is an immediate and serious danger to the life or health of the respondent, and that the welfare of the respondent requires immediate action.

Â Â Â Â Â  (2) A temporary fiduciary who will exercise the powers of a conservator may be appointed by the court if the court makes a specific finding by clear and convincing evidence that the respondent is financially incapable or a minor, that there is an immediate and serious danger to the estate of the respondent, and that the welfare of the respondent requires immediate action.

Â Â Â Â Â  (3) A temporary fiduciary may be appointed only for a specific purpose and only for a specific period of time. The period of time may not exceed 30 days. The court may extend the period of the temporary fiduciaryÂs authority for an additional period not to exceed 30 days upon motion and good cause shown. The court may terminate the authority of a temporary fiduciary at any time.

Â Â Â Â Â  (4) Except as otherwise provided in this section and ORS 125.605 and 125.610, a temporary fiduciary is subject to all provisions of this chapter. [1995 c.664 Â§63]

Â Â Â Â Â  125.605 Procedure for appointment of temporary fiduciary. (1) In addition to the requirements of ORS 125.055, a petition for the appointment of a temporary fiduciary must contain allegations of the conditions required under ORS 125.600.

Â Â Â Â Â  (2) Notice of a petition for the appointment of a temporary fiduciary must be given to the persons specified in ORS 125.060 (2) in the manner provided by ORS 125.065 at least two days before the appointment of a temporary fiduciary. The court may waive the requirement that notice be given before appointment if the court finds that the immediate and serious danger requires an immediate appointment. In no event may the notice required by ORS 125.060 be given more than two days after the appointment is made.

Â Â Â Â Â  (3) Notice of a motion for the extension of a temporary fiduciaryÂs authority beyond 30 days under ORS 125.600 (3) must be given to the persons specified in ORS 125.060 (2) in the manner provided by ORS 125.065 at least two days before the entry of an order granting the extension.

Â Â Â Â Â  (4) The court shall appoint a visitor if the petition seeks appointment of a temporary guardian. A visitor may be appointed by the court if a petition seeks appointment of a temporary conservator. Within three days after the appointment of the temporary fiduciary, the visitor shall conduct an interview of the respondent. The visitor shall report to the court within five days after the appointment of a temporary fiduciary is made. The report of the visitor shall be limited to the conditions alleged to support the appointment of a temporary fiduciary.

Â Â Â Â Â  (5) If objections are made to the appointment of a temporary fiduciary or to the extension of a temporary fiduciaryÂs authority under ORS 125.600 (3), the court shall hear the objections within two judicial days after the date on which the objections are filed. Notwithstanding ORS 21.310, no fee shall be charged to any person filing an objection to the appointment of a temporary fiduciary or to the extension of a temporary fiduciaryÂs authority under ORS 125.600 (3). [1995 c.664 Â§64; 1997 c.717 Â§9]

Â Â Â Â Â  125.610 Report of temporary fiduciary. (1) A temporary fiduciary shall file a report with the court setting out all activities of the temporary fiduciary under the authority of the appointment. Except as provided in subsection (2) of this section, the report must be filed:

Â Â Â Â Â  (a) When the temporary fiduciary completes the duties of the fiduciary;

Â Â Â Â Â  (b) When the temporary appointment expires; or

Â Â Â Â Â  (c) When the court orders the termination of the temporary fiduciaryÂs authority.

Â Â Â Â Â  (2) If the person appointed as temporary fiduciary is appointed to act as a permanent fiduciary for the protected person, the report of the activities of the temporary fiduciary may be included in the first annual report of the guardian or in the first accounting of the conservator. [1995 c.664 Â§65]

OTHER PROTECTIVE ORDERS

Â Â Â Â Â  125.650 Other protective orders. (1) The court may enter protective orders without the appointment of a fiduciary or in addition to appointment of a fiduciary. A petition for a protective order that does not seek the appointment of a fiduciary is subject to all requirements prescribed for petitions for appointment of a fiduciary. A court may enter a protective order other than appointment of a fiduciary only upon a determination that grounds exist for the appointment of a fiduciary.

Â Â Â Â Â  (2) In issuing protective orders under this section, the court may exercise any power that could be exercised by a guardian or conservator in a protective proceeding, or any power that could be exercised by the court in a protective proceeding in which a fiduciary is appointed.

Â Â Â Â Â  (3) Before entering a protective order under this section, the court shall consider the interests of creditors and dependents of the protected person and whether the protected person needs the continuing protection of a fiduciary.

Â Â Â Â Â  (4) The court may appoint a fiduciary whose authority is limited to a specified time and whose power is limited to certain acts needed to implement the protective order. A fiduciary appointed under this subsection need only make such report to the court as the court may require.

Â Â Â Â Â  (5) In addition to any other protective order that may be entered under this section, the court may authorize, direct or ratify:

Â Â Â Â Â  (a) Any transaction necessary or desirable to achieve any security, service or care arrangement meeting the foreseeable needs of the protected person, including but not limited to payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

Â Â Â Â Â  (b) Any contract, trust or other transaction relating to the protected personÂs financial affairs or involving the estate of the person if the court determines that the transaction is in the best interests of the protected person. [1995 c.664 Â§66]

PUBLIC GUARDIANS AND CONSERVATORS

Â Â Â Â Â  125.700 Office of public guardian and conservator; expenses; termination. The county court or board of county commissioners of any county:

Â Â Â Â Â  (1) After making a determination that there exists a need within the county for a guardian or conservator for persons who do not have relatives or friends willing to serve as a guardian or conservator and capable of assuming the duties of guardianship or conservatorship, may create within the county the office of public guardian and conservator and such subordinate positions as may be necessary to operate effectively the office of public guardian and conservator within the county.

Â Â Â Â Â  (2) May expend county funds for the purpose of operating the office of public guardian and conservator.

Â Â Â Â Â  (3) After establishment of the office of public guardian and conservator within a county, upon the finding that the county does not need the service of a public guardian and conservator, may terminate the office. [Formerly 126.905]

Â Â Â Â Â  Note: 125.700 to 125.730 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  125.705 Effect of vacancy in office of public guardian and conservator. The person appointed to the office of public guardian and conservator shall serve in the office at the pleasure of the appointing authority. If the person holding the office of public guardian and conservator in a county is removed from office, dies, becomes incapacitated or resigns, the removal, death, incapacity or resignation shall operate to remove such public guardian and conservator as guardian and conservator of all estates then under the guardianship and conservatorship of the person. [Formerly 126.915]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.710 Powers and duties of public guardian and conservator. (1) The public guardian and conservator may serve as the guardian or conservator, or both, of any person of whom the court having probate jurisdiction in the county may have jurisdiction. The public guardian and conservator may serve as guardian or conservator upon the petition of any person or upon the own petition of the public guardian and conservator.

Â Â Â Â Â  (2) When appointed as guardian or conservator by the court having probate jurisdiction, the public guardian and conservator shall serve as provided in ORS chapter 125, ORS 127.005 and 127.015 except as specifically stated to the contrary in ORS 125.700 to 125.730.

Â Â Â Â Â  (3) The public guardian and conservator in the discretion of the public guardian and conservator may employ private attorneys if the fees for the attorneys can be defrayed out of funds of the guardianship or conservatorship estate. [Formerly 126.925]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.715 Bond; exoneration of surety. (1) Before entering into office as public guardian and conservator, the person appointed to the office shall file an official bond in such amount as may be fixed from time to time by the board of county commissioners or the court having probate jurisdiction, which bond shall inure to the joint benefit of the several guardianship or conservatorship estates in which the person is acting as guardian or conservator and the county. The public guardian and conservator shall not be required to file bonds in individual estates.

Â Â Â Â Â  (2) Upon removal of the public guardian and conservator in accordance with the provisions of ORS 125.705, the surety on the public guardian and conservator bond shall be exonerated upon order to that effect of the court having probate jurisdiction in the county. [Formerly 126.935]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.720 Deposit of funds. All funds coming into the custody of the public guardian and conservator shall be deposited in the county treasury and disbursed by proper warrant, or shall be deposited in one or more banks or invested in one or more insured savings and loan associations authorized to do business within the county, or as provided by ORS 125.445 (5). [Formerly 126.945]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.725 Reimbursement of public guardian and conservatorÂs expenses from estate of ward or protected person. The public guardian and conservator shall have a claim against the wardÂs or protected personÂs estate for reasonable expenses incurred in the execution of the guardianship or conservatorship and such compensation for services and those of the attorney of the public guardian and conservator as the court having probate jurisdiction in the county deems just and reasonable. If the public guardian and conservator is compensated by the county for services, any reimbursement of expenses or compensation shall be paid to the county. [Formerly 126.955]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.730 Fees prohibited. No fee shall be charged or received by any court having probate jurisdiction for the filing of any petition asking for the appointment of the public guardian and conservator or for any official service performed by that court in the course of the guardianship or conservatorship proceedings. [Formerly 126.965]

Â Â Â Â Â  Note: See note under 125.700.

_______________



Chapter 126

Chapter 126 Â Property Held for the Benefit of Minors; Uniform Transfers to Minors Act

2005 EDITION

PROPERTY FOR THE BENEFIT OF MINORS

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

PAYMENT OR DELIVERY FOR BENEFIT OF MINOR

126.700Â Â Â Â  Payment or delivery for benefit of minor

GIFTS TO MINORS

126.805Â Â Â Â  Definitions for ORS 126.805 to 126.886

126.809Â Â Â Â  Applicability of ORS 126.805 to 126.886; jurisdiction over custodian

126.812Â Â Â Â  Nomination of custodian; effective date of custodianship and transfer of custodial property

126.816Â Â Â Â  Irrevocable gifts or exercise of power of appointment

126.819Â Â Â Â  Irrevocable transfer by personal representative or trustee to custodian

126.822Â Â Â Â  Transfer to custodian in absence of authorization

126.826Â Â Â Â  Irrevocable transfer by person holding property of or owing liquidated debt to minor

126.829Â Â Â Â  Written acknowledgment of delivery as receipt

126.832Â Â Â Â  Creation and transfer of custodial property; form of instrument

126.836Â Â Â Â  Limitations on custodianship; age requirement for transfers

126.839Â Â Â Â  Validity of transfer

126.842Â Â Â Â  Duties of custodian; standard of care

126.846Â Â Â Â  Rights, powers and authority of custodian

126.849Â Â Â Â  Payments to and expenditures for beneficiary; effect on duty to support beneficiary

126.852Â Â Â Â  Reimbursement to custodian for reasonable expenses; compensation; bond

126.857Â Â Â Â  Third personÂs duties in dealing with custodian

126.859Â Â Â Â  Claims against custodial property; liability of custodian and beneficiary

126.862Â Â Â Â  Refusal to serve as custodian; substitute and successor custodians; resignation; removal

126.866Â Â Â Â  Accounting by custodian; determination of responsibility

126.869Â Â Â Â  Time of transfer of custodial property to beneficiary or beneficiaryÂs estate

126.872Â Â Â Â  Delayed transfer of custodial property to beneficiary

126.875Â Â Â Â  Accounting by custodian

126.877Â Â Â Â  Applicability of ORS 126.805 to 126.886 to transfers made after January 1, 1986

126.879Â Â Â Â  Validation of transfer made before January 1, 1986

126.882Â Â Â Â  Application and construction of ORS 126.805 to 126.886

126.886Â Â Â Â  Short title

Â Â Â Â Â  126.003 [1973 c.823 Â§1; 1983 c.535 Â§1; 1987 c.690 Â§1; 1991 c.546 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.005 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.006 [1961 c.344 Â§1; 1969 c.591 Â§224; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.007 [1973 c.823 Â§2; 1987 c.690 Â§2; 1989 c.230 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.010 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.011 [1961 c.344 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.013 [1973 c.823 Â§3; 1987 c.690 Â§8; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.015 [1961 c.344 Â§3; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.017 [1973 c.823 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.020 [1961 c.344 Â§4; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.025 [1973 c.823 Â§5; 1981 c.175 Â§1; renumbered 126.700 in 1995]

Â Â Â Â Â  126.030 [1973 c.823 Â§6; 1981 c.872 Â§1; 1993 c.230 Â§1; renumbered 109.056 in 1995]

Â Â Â Â Â  126.035 [1973 c.823 Â§7; 1983 c.535 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.040 [1973 c.823 Â§8; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.045 [1977 c.355 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.050 [1977 c.355 Â§2; 1991 c.895 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.055 [1977 c.355 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.060 [1973 c.823 Â§9; 1987 c.466 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.065 [1973 c.823 Â§10; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.070 [1973 c.823 Â§11; 1987 c.466 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.075 [1973 c.823 Â§12; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.080 [1973 c.823 Â§13; 1977 c.211 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.085 [1973 c.823 Â§14; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.090 [1973 c.823 Â§15; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.095 [1973 c.823 Â§16; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.098 [1987 c.690 Â§7; 1991 c.895 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.100 [1973 c.823 Â§17; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.103 [1973 c.823 Â§18; 1983 c.535 Â§3; 1987 c.690 Â§3; 1991 c.546 Â§4; 1991 c.895 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.105 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.106 [1961 c.344 Â§5; 1969 c.591 Â§225; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.107 [1973 c.823 Â§19; 1983 c.535 Â§4; 1987 c.690 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.110 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.111 [1961 c.344 Â§6; 1969 c.591 Â§226; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.113 [1973 c.823 Â§20; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.114 [1983 c.535 Â§7; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.115 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.116 [1961 c.344 Â§7; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.117 [1973 c.823 Â§21; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.120 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.121 [1961 c.344 Â§8; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.123 [1973 c.823 Â§Â§22,23; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.125 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.126 [1961 c.344 Â§9; 1969 c.591 Â§227; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.127 [1973 c.823 Â§24; 1987 c.690 Â§5; 1991 c.546 Â§2; 1991 c.895 Â§6; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.130 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.131 [1961 c.344 Â§10; 1969 c.591 Â§228; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.133 [1973 c.823 Â§25; 1991 c.546 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.135 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.136 [1961 c.344 Â§11; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.137 [1973 c.823 Â§26; 1983 c.535 Â§5; 1991 c.895 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.140 [Repealed by 1961 c.344Â§109]

Â Â Â Â Â  126.141 [1961 c.344 Â§12; repealed by 1973 c.823Â§154]

Â Â Â Â Â  126.143 [1973 c.823 Â§27; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.145 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.146 [1961 c.344 Â§13; 1969 c.591 Â§229; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.150 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.151 [1961 c.344 Â§14; 1969 c.591 Â§230; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.155 [Amended by 1953 c.578 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.156 [1961 c.344 Â§15; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.157 [1973 c.823 Â§28; 1979 c.744 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.160 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.161 [1961 c.344 Â§16; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.163 [1973 c.823 Â§29; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.165 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.166 [1961 c.344 Â§17; 1969 c.591 Â§231; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.167 [1973 c.823 Â§30; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.170 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.171 [1961 c.344 Â§18; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.173 [1973 c.823 Â§31; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.174 [1969 c.591 Â§233; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.175 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.176 [1961 c.344 Â§9; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.177 [1973 c.823 Â§32; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.180 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.181 [1961 c.344 Â§20; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.183 [1973 c.823 Â§33; 1991 c.895 Â§5; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.185 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.186 [1961 c.344 Â§21; 1969 c.591 Â§234; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.187 [1973 c.823 Â§34; 1989 c.230 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.190 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.193 [1973 c.823 Â§35; 1989 c.230 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.195 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.197 [1973 c.823 Â§36; 1979 c.744 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.200 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.203 [1973 c.823 Â§37; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.205 [1961 c.344 Â§22; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.207 [1973 c.823 Â§38; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.210 [1961 c.344 Â§23; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.213 [1973 c.823 Â§39; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.215 [1961 c.344 Â§24; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.217 [1973 c.823 Â§40; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.220 [1961 c.344 Â§25; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.223 [1973 c.823 Â§41; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.225 [1961 c.344 Â§26; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.227 [1973 c.823 Â§42; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.229 [1989 c.230 Â§8; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.230 [1961 c.344 Â§27; 1969 c.591 Â§235; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.233 [1973 c.823 Â§43; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.235 [1961 c.344 Â§28; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.237 [1973 c.823 Â§44; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.240 [1961 c.344 Â§29; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.243 [1973 c.823 Â§45; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.245 [1961 c.344 Â§30; 1969 c.591 Â§236; 1971 c.743 Â§315; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.247 [1973 c.823 Â§46; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.250 [1961 c.344 Â§31; 1963 c.438 Â§1; 1965 c.402 Â§1; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.253 [1973 c.823 Â§47; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.255 [1961 c.344 Â§32; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.257 [1973 c.823 Â§55; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.260 [1961 c.344 Â§33; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.263 [1973 c.823 Â§48; 1989 c.230 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.265 [1961 c.344 Â§34; 1969 c.591 Â§237; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.267 [1973 c.823 Â§49; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.270 [1961 c.344 Â§35; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.273 [1973 c.823 Â§50; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.275 [1961 c.344 Â§36; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.277 [1973 c.823 Â§Â§51,52; 1987 c.586 Â§29; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.280 [1961 c.344 Â§37; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.283 [1973 c.823 Â§53; 1987 c.728 Â§1; 1989 c.230 Â§5; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.285 [1961 c.344 Â§38; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.287 [1973 c.823 Â§54; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.290 [1961 c.344 Â§39; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.293 [1973 c.823 Â§56; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.295 [1961 c.344 Â§40; 1969 c.591 Â§238; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.297 [1973 c.823 Â§57; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.300 [1961 c.344 Â§41; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.303 [1973 c.823 Â§58; 1981 c.906 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.305 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.306 [1961 c.344 Â§42; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.307 [1973 c.823 Â§59; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.310 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.311 [1961 c.344 Â§43; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.313 [1973 c.823 Â§60; 1975 c.226 Â§1; 1977 c.211 Â§2; 1989 c.230 Â§6; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.315 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.316 [1961 c.344 Â§44; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.317 [1973 c.823 Â§61; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.320 [Amended by 1957 c.237 Â§1; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.321 [1961 c.344 Â§45; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.323 [1973 c.823 Â§62; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.325 [Amended by 1953 c.102 Â§2; 1957 c.662 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.326 [1961 c.344 Â§46; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.327 [1973 c.823 Â§63; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.330 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.331 [1961 c.344 Â§47; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.333 [1973 c.823 Â§64; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.335 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.336 [1961 c.344 Â§48; 1965 c.402 Â§2; 1969 c.384 Â§1; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.337 [1973 c.823 Â§65; 1975 c.245 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.338 [1965 c.402 Â§4; 1969 c.591 Â§239; 1969 c.597 Â§Â§16,277; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.340 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.341 [1961 c.344 Â§49; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.343 [1973 c.823 Â§66; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.345 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.346 [1961 c.344 Â§50; 1965 c.402 Â§5; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.347 [1973 c.823 Â§67; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.350 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.351 [1961 c.344 Â§51; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.353 [1973 c.823 Â§Â§68,69,72; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.355 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.357 [1973 c.823 Â§Â§70,71; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.360 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.363 [1973 c.823 Â§73; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.365 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.367 [1973 c.823 Â§74; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.370 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.373 [1973 c.823 Â§75; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.377 [1973 c.823 Â§76; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.383 [1973 c.823 Â§77; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.387 [1973 c.823 Â§78; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.393 [1973 c.823 Â§79; 1981 c.175 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.397 [1973 c.823 Â§80; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.403 [1973 c.823 Â§81; 1989 c.230 Â§9; 1991 c.67 Â§24; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.405 [Amended by 1957 c.237 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.406 [1961 c.344 Â§52; 1969 c.591 Â§240; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.407 [1973 c.823 Â§82; renumbered 127.005 in 1989]

Â Â Â Â Â  126.410 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.411 [1961 c.344 Â§53; 1969 c.591 Â§241; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.413 [1973 c.823 Â§83; renumbered 127.015 in 1989]

Â Â Â Â Â  126.415 [Amended by 1957 c.237 Â§3; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.416 [1961 c.344 Â§54; 1969 c.591 Â§242; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.420 [Amended by 1959 c.325 Â§1; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.421 [1961 c.344 Â§55; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.425 [Amended by 1959 c.325 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.426 [1961 c.344 Â§56; 1969 c.591 Â§243; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.430 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.431 [1961 c.344 Â§57; 1969 c.591 Â§244; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.435 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.436 [1961 c.344 Â§58; 1963 c.417 Â§1; 1969 c.591 Â§245; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.440 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.441 [1961 c.344 Â§59; 1969 c.591 Â§246; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.445 [Repealed by 1959 c.325 Â§4]

Â Â Â Â Â  126.446 [1961 c.344 Â§60; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.450 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.451 [1961 c.344 Â§61; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.455 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.456 [1961 c.344 Â§62; 1969 c.591 Â§247; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.460 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.461 [1961 c.344 Â§63; 1969 c.591 Â§248; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.465 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.466 [1961 c.344 Â§64; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.470 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.471 [1961 c.344 Â§65; 1969 c.591 Â§249; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.475 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.476 [1961 c.344 Â§66; 1969 c.591 Â§250; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.480 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.481 [1961 c.344 Â§67; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.485 [1961 c.344 Â§68; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.490 [1961 c.344 Â§69; 1963 c.417 Â§2; 1969 c.591 Â§251; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.495 [1961 c.344 Â§70; 1969 c.591 Â§252; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.505 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.506 [1961 c.344 Â§71; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.510 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.511 [1961 c.344 Â§72; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.515 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.516 [1961 c.344 Â§73; 1965 c.402 Â§6; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.520 [1961 c.344 Â§74; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.525 [1961 c.344 Â§75; 1965 c.402 Â§7; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.527 [1965 c.402 Â§9; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.530 [1961 c.344 Â§76; 1965 c.402 Â§10; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.535 [1961 c.344 Â§77; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.540 [1961 c.344 Â§78; 1969 c.591 Â§253; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.545 [1961 c.344 Â§79; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.555 [1961 c.344 Â§80; 1965 c.402 Â§11; 1969 c.591 Â§256; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.557 [1969 c.591 Â§255; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.560 [1961 c.344 Â§81; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.565 [1961 c.344 Â§82; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.570 [1969 c.591 Â§257; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.605 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.606 [1961 c.344 Â§83; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.610 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.611 [1961 c.344 Â§84; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.615 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.616 [1961 c.344 Â§85; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.617 [1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.620 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.621 [1961 c.344 Â§86; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.625 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.626 [1961 c.344 Â§87; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.630 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.631 [1961 c.344 Â§88; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.635 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.636 [1961 c.344 Â§89; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.637 [1969 c.591 Â§259; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.638 [1969 c.591 Â§260; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.639 [1969 c.591 Â§261; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.640 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.641 [1961 c.344 Â§90; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.645 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.646 [1961 c.344 Â§91; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.650 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.651 [1961 c.344 Â§92; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.655 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.656 [1961 c.344 Â§93; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.660 [1961 c.344 Â§94; 1965 c.402 Â§12; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.665 [1965 c.402 Â§14; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.670 [1965 c.402 Â§15; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.675 [1965 c.402 Â§16; 1969 c.591 Â§262; repealed by 1973 c.823 Â§154]

PAYMENT OR DELIVERY FOR BENEFIT OF MINOR

Â Â Â Â Â  126.700 Payment or delivery for benefit of minor. (1) A person under a duty to pay or deliver money or personal property to a minor may pay or deliver the money or property, in amounts not exceeding $10,000 per year, to:

Â Â Â Â Â  (a) A person having the care and custody of the minor with whom the minor resides;

Â Â Â Â Â  (b) A guardian of the minor; or

Â Â Â Â Â  (c) A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor.

Â Â Â Â Â  (2) This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending.

Â Â Â Â Â  (3) The persons, except the minor or a financial institution under subsection (1)(c) of this section, receiving money or property for a minor, shall apply the money to the support and education of the minor, and shall not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minorÂs support. Excess sums shall be preserved for future support of the minor and the balance not so used and the property received for the minor shall be turned over to the minor when the minor attains majority.

Â Â Â Â Â  (4) Persons who pay or deliver money or personal property under this section are not responsible for the proper application of the money or property. [Formerly 126.025]

GIFTS TO MINORS

Â Â Â Â Â  126.805 Definitions for ORS 126.805 to 126.886. As used in ORS 126.805 to 126.886, except where the context otherwise requires:

Â Â Â Â Â  (1) ÂAdultÂ means any person who has attained the age of 21 years.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means a person for whose benefit a transfer has been made to a custodian.

Â Â Â Â Â  (3) ÂBrokerÂ means a person lawfully engaged in the business of effecting transactions in securities or commodities for the account of the person or for others.

Â Â Â Â Â  (4) ÂConservatorÂ means a person appointed or qualified by a court to act as general, limited or temporary guardian of a beneficiaryÂs property or a person legally authorized to perform substantially the same functions.

Â Â Â Â Â  (5) ÂCourtÂ means circuit court.

Â Â Â Â Â  (6) ÂCustodial propertyÂ includes:

Â Â Â Â Â  (a) Any interest in property transferred to a custodian under ORS 126.805 to 126.886.

Â Â Â Â Â  (b) The income from that interest in property.

Â Â Â Â Â  (7) ÂCustodianÂ means the person designated as custodian under ORS 126.812 or a successor or substitute custodian designated under ORS 126.862.

Â Â Â Â Â  (8) ÂFinancial institutionÂ means a financial institution as defined in ORS 706.008 or a trust company as defined in ORS 706.008.

Â Â Â Â Â  (9) ÂLegal representativeÂ means the personal representative or conservator.

Â Â Â Â Â  (10) ÂMember of the beneficiaryÂs familyÂ means the beneficiaryÂs parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole blood or the half blood or through legal adoption.

Â Â Â Â Â  (11) ÂMinorÂ means any person who has not attained the age of 21 years.

Â Â Â Â Â  (12) ÂPersonal representativeÂ means an executor, administrator, successor personal representative, or special administrator of a decedentÂs estate or a person legally authorized to perform substantially the same functions.

Â Â Â Â Â  (13) ÂStateÂ includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

Â Â Â Â Â  (14) ÂTransferÂ means a transaction that creates custodial property under ORS 126.832.

Â Â Â Â Â  (15) ÂTransferorÂ means a person who makes a transfer under ORS 126.805 to 126.886.

Â Â Â Â Â  (16) ÂTrust companyÂ means a trust company as defined in ORS 706.008. [1959 c.640 Â§1; 1967 c.300 Â§1; 1973 c.827 Â§18; 1981 c.443 Â§1; 1983 c.457 Â§1; 1985 c.665 Â§1; 1997 c.631 Â§412; 2005 c.349 Â§1]

Â Â Â Â Â  126.809 Applicability of ORS 126.805 to 126.886; jurisdiction over custodian. (1) ORS 126.805 to 126.886 apply to a transfer that refers to ORS 126.805 to 126.886 in the designation under ORS 126.832 (1) by which the transfer is made if at the time of the transfer, the transferor, the beneficiary or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to ORS 126.805 to 126.886 despite a subsequent change in residence of a transferor, the beneficiary or the custodian or the removal of custodial property from this state.

Â Â Â Â Â  (2) A person designated as custodian under ORS 126.805 to 126.886 is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

Â Â Â Â Â  (3) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar Act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the beneficiary or the custodian is a resident of the designated state or the custodial property is located in the designated state. [1985 c.665 Â§3; 2005 c.349 Â§2]

Â Â Â Â Â  126.810 [1959 c.640 Â§2; 1967 c.300 Â§2; 1981 c.443 Â§2; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.812 Nomination of custodian; effective date of custodianship and transfer of custodial property. (1) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: ÂAs custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act.Â The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payer, issuer or other obligor of the contractual rights.

Â Â Â Â Â  (2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under ORS 126.832 (1).

Â Â Â Â Â  (3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under ORS 126.832. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to ORS 126.832. [1985 c.665 Â§4; 2005 c.349 Â§3]

Â Â Â Â Â  126.815 [1959 c.640 Â§3; 1967 c.300 Â§3; 1973 c.823 Â§110; 1981 c.443 Â§3; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.816 Irrevocable gifts or exercise of power of appointment. A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a beneficiary pursuant to ORS 126.832. [1985 c.665 Â§5; 2005 c.349 Â§4]

Â Â Â Â Â  126.817 [1983 c.457 Â§3; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.819 Irrevocable transfer by personal representative or trustee to custodian. (1) A personal representative or trustee may make an irrevocable transfer pursuant to ORS 126.832 to a custodian for the benefit of a beneficiary as authorized in the governing will or trust.

Â Â Â Â Â  (2) If the testator or settlor has nominated a custodian under ORS 126.812 to receive the custodial property, the transfer must be made to that person.

Â Â Â Â Â  (3) If the testator or settlor has not nominated a custodian under ORS 126.812, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under ORS 126.832. [1985 c.665 Â§6; 2005 c.349 Â§5]

Â Â Â Â Â  126.820 [1959 c.640 Â§4; 1983 c.457 Â§4; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.822 Transfer to custodian in absence of authorization. (1) Subject to subsection (3) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to ORS 126.832, in the absence of a will or under a will or trust that does not contain an authorization to do so.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to ORS 126.832.

Â Â Â Â Â  (3) A transfer under subsection (1) or (2) of this section may be made only if:

Â Â Â Â Â  (a) The personal representative, trustee or conservator considers the transfer to be in the best interest of the minor;

Â Â Â Â Â  (b) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

Â Â Â Â Â  (c) The transfer is authorized by the court if it exceeds $30,000 in value. [1985 c.665 Â§7; 2001 c.244 Â§3]

Â Â Â Â Â  126.825 [1959 c.640 Â§5; 1967 c.300 Â§4; 1981 c.443 Â§4; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.826 Irrevocable transfer by person holding property of or owing liquidated debt to minor. (1) Subject to subsections (2) and (3) of this section, a person not subject to ORS 126.819 or 126.822 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to ORS 126.832.

Â Â Â Â Â  (2) If a person having the right to do so under ORS 126.812 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

Â Â Â Â Â  (3) If no custodian has been nominated under ORS 126.812 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minorÂs family or to a trust company unless the property exceeds $5,000 in value. [1985 c.665 Â§8]

Â Â Â Â Â  126.829 Written acknowledgment of delivery as receipt. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to ORS 126.805 to 126.886. [1985 c.665 Â§9]

Â Â Â Â Â  126.830 [1959 c.640 Â§6; 1973 c.823 Â§111; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.832 Creation and transfer of custodial property; form of instrument. (1) Custodial property is created and a transfer is made if any of the following occur:

Â Â Â Â Â  (a) An uncertificated security or a certificated security in registered form is either:

Â Â Â Â Â  (A) Registered in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

Â Â Â Â Â  (B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary indorsement to an adult other than the transferor or the beneficiary, or delivered to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (2) of this section.

Â Â Â Â Â  (b) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (c) The ownership of a life or endowment insurance policy or annuity contract is either:

Â Â Â Â Â  (A) Registered with the issuer in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

Â Â Â Â Â  (B) Assigned in a writing delivered to an adult other than the transferor or the beneficiary, or delivered to a trust company, and the name of the assignee is followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payer, issuer or other obligor that the right is transferred to the transferor, transferred to an adult other than the transferor or the beneficiary, or transferred to a trust company, and the name of the transferee is followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (e) An interest in real property is recorded in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (f) A certificate of title issued by a department or agency of a state or of the United States that evidences title to tangible personal property is either:

Â Â Â Â Â  (A) Issued in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

Â Â Â Â Â  (B) Delivered to an adult other than the transferor or the beneficiary, or delivered to a trust company, and is indorsed to that person followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (g) An interest in any property not described in paragraphs (a) to (f) of this subsection is transferred to an adult other than the transferor or the beneficiary, or is transferred to a trust company, by a written instrument in substantially the form set forth in subsection (2) of this section.

Â Â Â Â Â  (2) An instrument in the following form satisfies the requirements of subsection (1)(a)(B) and (g) of this section:

______________________________________________________________________________

TRANSFER UNDER THE OREGON

UNIFORM TRANSFERS TO MINORS ACT

Â Â Â Â Â  I, ________(name of transferor or name and representative capacity if a fiduciary) hereby transfer to ________ (name of custodian), as custodian for ________ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Â Â Â Â Â  Delayed Transfer (may be made only if authorized by ORS 126.872): The custodian shall deliver the property to the beneficiary when the beneficiary attains the age of ___ years (not less than 21 nor more than 25).

Dated: ________

___________

Â (Signature)

Â Â Â Â Â  ________(name of custodian) acknowledges receipt of the property described above as custodian for the beneficiary named above under the Oregon Uniform Transfers to Minors Act.

Dated: ________

___________

Â (Signature of Custodian)

______________________________________________________________________________

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, the following words create custodial property:

Â Â Â Â Â  (a) ÂAs custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors ActÂ; or

Â Â Â Â Â  (b) If the custodial property is subject to delayed transfer under ORS 126.872, ÂAs custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act until the beneficiary attains the age of ___ years.Â

Â Â Â Â Â  (4) A transferor shall place the custodian in control of the custodial property as soon as practicable. [1985 c.665 Â§10; 2001 c.244 Â§4; 2005 c.349 Â§6]

Â Â Â Â Â  126.835 [1959 c.640 Â§7; 1967 c.300 Â§5; 1981 c.443 Â§5; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.836 Limitations on custodianship; age requirement for transfers. (1) A transfer may be made only for one beneficiary and only one person may be the custodian. All custodial property held under ORS 126.805 to 126.886 by the same custodian for the benefit of the same beneficiary constitutes a single custodianship.

Â Â Â Â Â  (2) A transfer may be made for the benefit of a beneficiary under ORS 126.805 to 126.886 at any time before the beneficiary attains 25 years of age. [1985 c.665 Â§11; 2005 c.349 Â§7]

Â Â Â Â Â  126.839 Validity of transfer. (1) The validity of a transfer made in a manner prescribed in ORS 126.805 to 126.886 is not affected by:

Â Â Â Â Â  (a) Failure of the transferor to comply with ORS 126.832 (4) concerning possession and control;

Â Â Â Â Â  (b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under ORS 126.832 (1); or

Â Â Â Â Â  (c) Death or incapacity of a person nominated under ORS 126.812 or designated under ORS 126.832 as custodian or the disclaimer of the office by that person.

Â Â Â Â Â  (2) A transfer made pursuant to ORS 126.832 is irrevocable, and the custodial property is indefeasibly vested in the beneficiary, but the custodian has all the rights, powers, duties and authority provided in ORS 126.805 to 126.886 and neither the beneficiary nor the beneficiaryÂs legal representative has any right, power, duty or authority with respect to the custodial property except as provided in ORS 126.805 to 126.886.

Â Â Â Â Â  (3) By making a transfer, the transferor incorporates in the disposition all the provisions of ORS 126.805 to 126.886 and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in ORS 126.805 to 126.886. [1985 c.665 Â§12; 2001 c.244 Â§5; 2005 c.349 Â§8]

Â Â Â Â Â  126.840 [1959 c.640 Â§8; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.842 Duties of custodian; standard of care. (1) A custodian shall:

Â Â Â Â Â  (a) Take control of custodial property;

Â Â Â Â Â  (b) Register or record title to custodial property if appropriate; and

Â Â Â Â Â  (c) Collect, hold, manage, invest and reinvest custodial property.

Â Â Â Â Â  (2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent investor dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodianÂs discretion and without liability to the beneficiary or the beneficiaryÂs estate, may retain any custodial property received from a transferor.

Â Â Â Â Â  (3) A custodian may invest in or pay premiums on life insurance or endowment policies on:

Â Â Â Â Â  (a) The life of the beneficiary only if the beneficiary or the beneficiaryÂs estate is the sole beneficiary; or

Â Â Â Â Â  (b) The life of another person in whom the beneficiary has an insurable interest only to the extent that the beneficiary, the beneficiaryÂs estate or the custodian in the capacity of custodian, is the irrevocable beneficiary.

Â Â Â Â Â  (4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the beneficiary. Custodial property consisting of an undivided interest is so identified if the beneficiaryÂs interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: ÂAs a custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act.Â

Â Â Â Â Â  (5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the beneficiaryÂs tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the beneficiary or by the beneficiary if the beneficiary has attained 14 years of age. [1985 c.665 Â§13; 1995 c.157 Â§17; 2005 c.349 Â§9]

Â Â Â Â Â  126.845 [1959 c.640 Â§9; 1973 c.823 Â§112; 1981 c.443 Â§7; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.846 Rights, powers and authority of custodian. (1) A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

Â Â Â Â Â  (2) This section does not relieve a custodian from liability for breach of ORS 126.842. [1985 c.665 Â§14]

Â Â Â Â Â  126.849 Payments to and expenditures for beneficiary; effect on duty to support beneficiary. (1) A custodian may deliver or pay to the beneficiary or expend for the beneficiaryÂs benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the beneficiary, without court order and without regard to:

Â Â Â Â Â  (a) The duty or ability of the custodian personally or of any other person to support the beneficiary; or

Â Â Â Â Â  (b) Any other income or property of the beneficiary that may be applicable or available for that purpose.

Â Â Â Â Â  (2) On petition of an interested person or the beneficiary if the beneficiary has attained 14 years of age, the court may order the custodian to deliver or pay to the beneficiary or expend for the beneficiaryÂs benefit so much of the custodial property as the court considers advisable for the use and benefit of the beneficiary.

Â Â Â Â Â  (3) A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the beneficiary. [1985 c.665 Â§15; 2005 c.349 Â§10]

Â Â Â Â Â  126.850 [1959 c.640 Â§Â§10,12; 1967 c.300 Â§6; 1973 c.823 Â§113; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.852 Reimbursement to custodian for reasonable expenses; compensation; bond. (1) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodianÂs duties.

Â Â Â Â Â  (2) Except for one who is a transferor under ORS 126.816, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

Â Â Â Â Â  (3) Except as provided in ORS 126.862 (6), a custodian need not give a bond. [1985 c.665 Â§16]

Â Â Â Â Â  126.855 [1959 c.640 Â§11; repealed by 1967 c.300 Â§7; (126.856 enacted in lieu of 126.855)]

Â Â Â Â Â  126.856 [1967 c.300 Â§8 (enacted in lieu of 126.855); 1973 c.823 Â§114; 1981 c.443 Â§6; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.857 Third personÂs duties in dealing with custodian. A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

Â Â Â Â Â  (1) The validity of the purported custodianÂs designation;

Â Â Â Â Â  (2) The propriety of, or the authority under ORS 126.805 to 126.886 for, any act of the purported custodian;

Â Â Â Â Â  (3) The validity or propriety under ORS 126.805 to 126.886 of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

Â Â Â Â Â  (4) The propriety of the application of any property of the beneficiary delivered to the purported custodian. [1985 c.665 Â§17; 2005 c.349 Â§11]

Â Â Â Â Â  126.859 Claims against custodial property; liability of custodian and beneficiary. (1) A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property or a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the beneficiary is personally liable therefor.

Â Â Â Â Â  (2) A custodian is not personally liable:

Â Â Â Â Â  (a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

Â Â Â Â Â  (b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

Â Â Â Â Â  (3) A beneficiary is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the beneficiary is personally at fault. [1985 c.665 Â§18; 2005 c.349 Â§12]

Â Â Â Â Â  126.860 [1959 c.640 Â§Â§13,14; 1967 c.300 Â§9; 1973 c.823 Â§115; repealed by 1981 c.443 Â§8]

Â Â Â Â Â  126.862 Refusal to serve as custodian; substitute and successor custodians; resignation; removal. (1) A person nominated under ORS 126.812 or designated under ORS 126.832 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferorÂs legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under ORS 126.812, the person who made the nomination may nominate a substitute custodian under ORS 126.812; otherwise the transferor or the transferorÂs legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under ORS 126.832 (1). The custodian so designated has the rights of a successor custodian.

Â Â Â Â Â  (2) A custodian at any time may designate a trust company or an adult other than a transferor under ORS 126.816 or the beneficiary as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

Â Â Â Â Â  (3) A custodian may resign at any time by delivering written notice to the beneficiary if the beneficiary has attained 14 years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

Â Â Â Â Â  (4) If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the beneficiary has attained 14 years of age, the beneficiary may designate as successor custodian, in the manner prescribed in subsection (2) of this section, an adult member of the beneficiaryÂs family, a conservator for the beneficiary or a trust company. If the beneficiary has not attained 14 years of age or fails to act within 60 days after the ineligibility, death or incapacity, the conservator for the beneficiary becomes successor custodian. If the beneficiary has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the beneficiaryÂs family or any other interested person may petition the court to designate a successor custodian.

Â Â Â Â Â  (5) A custodian who declines to serve under subsection (1) of this section or resigns under subsection (3) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

Â Â Â Â Â  (6) A transferor, the legal representative of a transferor, an adult member of the beneficiaryÂs family, a beneficiaryÂs guardian, the conservator for the beneficiary or the beneficiary if the beneficiary has attained 14 years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under ORS 126.816 or to require the custodian to give appropriate bond. [1985 c.665 Â§19; 2005 c.349 Â§13]

Â Â Â Â Â  126.865 [1959 c.640 Â§15; repealed by 1967 c.300 Â§11]

Â Â Â Â Â  126.866 Accounting by custodian; determination of responsibility. (1) A beneficiary who has attained 14 years of age, the beneficiaryÂs guardian or legal representative, an adult member of the beneficiaryÂs family, a transferor or a transferorÂs legal representative may petition the court:

Â Â Â Â Â  (a) For an accounting by the custodian or the custodianÂs legal representative; or

Â Â Â Â Â  (b) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under ORS 126.859 to which the beneficiary or the beneficiaryÂs legal representative was a party.

Â Â Â Â Â  (2) A successor custodian may petition the court for an accounting by the predecessor custodian.

Â Â Â Â Â  (3) The court, in a proceeding under ORS 126.805 to 126.886 or in any other proceeding, may require or permit the custodian or the custodianÂs legal representative to account.

Â Â Â Â Â  (4) If a custodian is removed under ORS 126.862 (6), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property. [1985 c.665 Â§20; 2005 c.349 Â§14]

Â Â Â Â Â  126.869 Time of transfer of custodial property to beneficiary or beneficiaryÂs estate. Except as provided in ORS 126.872, the custodian shall transfer in an appropriate manner the custodial property to the beneficiary or to the beneficiaryÂs estate upon the earlier of:

Â Â Â Â Â  (1) The beneficiaryÂs attainment of 21 years of age with respect to custodial property transferred under ORS 126.816 or 126.819;

Â Â Â Â Â  (2) The beneficiaryÂs attainment of 18 years of age with respect to custodial property transferred under ORS 126.822 or 126.826; or

Â Â Â Â Â  (3) The beneficiaryÂs death. [1985 c.665 Â§21; 2001 c.244 Â§6; 2005 c.349 Â§15]

Â Â Â Â Â  126.870 [1959 c.640 Â§16; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.872 Delayed transfer of custodial property to beneficiary. (1) Except as provided in this section, a person making a transfer to a custodian under ORS 126.816 or 126.819 may provide for a delayed transfer of the custodial property to the beneficiary at a specific time after the beneficiary attains the age of 21 years and:

Â Â Â Â Â  (a) Before the beneficiary attains the age of 25 years; or

Â Â Â Â Â  (b) The date on which the beneficiary attains the age of 25 years.

Â Â Â Â Â  (2) If the person making the transfer to the custodian under ORS 126.816 or 126.819 specifies no time for the transfer of the custodial property to the beneficiary, the custodian shall transfer the custodial property to the beneficiary on the date that the beneficiary attains the age of 21 years.

Â Â Â Â Â  (3) A personal representative or trustee making a transfer to a custodian under ORS 126.819 may provide for a delayed transfer of the custodial property pursuant to this section only if the governing will or trust directs that the custodial property be transferred within the time specified by subsection (1) of this section. The transfer to the custodian must provide that the custodial property be transferred to the beneficiary at the age specified in the governing will or trust.

Â Â Â Â Â  (4) A transfer to a custodian under ORS 126.816 or 126.819 is not invalid if the transfer provides that the custodial property be transferred to the beneficiary after the beneficiary attains the age of 25 years. If an otherwise valid transfer provides that the custodial property be transferred to the beneficiary after the beneficiary attains the age of 25 years, the custodial property must be transferred to the beneficiary on the date that the beneficiary attains the age of 25 years. [2001 c.244 Â§2; 2005 c.349 Â§16]

Â Â Â Â Â  126.875 Accounting by custodian. The custodian is not required to account to the beneficiary or to any other person for the acts and proceedings of the custodian unless the beneficiary, a parent of the beneficiary, the legal representative of the beneficiary or a successor custodian petitions the circuit court for an accounting no later than two years after the beneficiary becomes an adult or attains a lesser age as provided in ORS 126.805 to 126.886 or dies before becoming an adult or attaining that lesser age. [1959 c.640 Â§17; 1983 c.457 Â§5; 1985 c.665 Â§26; 2005 c.349 Â§17]

Â Â Â Â Â  126.877 Applicability of ORS 126.805 to 126.886 to transfers made after January 1, 1986. ORS 126.805 to 126.886 apply to a transfer within the scope of ORS 126.809 made after January 1, 1986, if:

Â Â Â Â Â  (1) The transfer purports to have been made under the Oregon Uniform Gifts to Minors Act; or

Â Â Â Â Â  (2) The instrument by which the transfer purports to have been made uses in substance the designation Âas custodian under the Uniform Gifts to Minors ActÂ or Âas custodian under the Uniform Transfers to Minors ActÂ of any other state, and the application of ORS 126.805 to 126.886 is necessary to validate the transfer. [1985 c.665 Â§22]

Â Â Â Â Â  126.879 Validation of transfer made before January 1, 1986. (1) Any transfer of custodial property made before January 1, 1986, is validated notwithstanding that there was no specific authority in ORS 126.805 to 126.886 prior to January 1, 1986, for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

Â Â Â Â Â  (2) ORS 126.805 to 126.886 apply to all transfers made before January 1, 1986, in a manner and form prescribed in the Oregon Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on January 1, 1986.

Â Â Â Â Â  (3) ORS 126.805 and 126.869 with respect to the age of a minor for whom custodial property is held under ORS 126.805 to 126.886 do not apply to custodial property held in a custodianship that terminated because of the minorÂs attainment of 18 years of age after October 4, 1973, and before January 1, 1986. [1985 c.665 Â§23]

Â Â Â Â Â  126.880 [1959 c.640 Â§18; 1967 c.300 Â§10; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.882 Application and construction of ORS 126.805 to 126.886. ORS 126.805 to 126.886 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 126.805 to 126.886 among states enacting it. [1985 c.665 Â§24]

Â Â Â Â Â  126.886 Short title. ORS 126.805 to 126.886 may be cited as the ÂOregon Uniform Transfers to Minors Act.Â [1985 c.665 Â§25]

Â Â Â Â Â  126.905 [1969 c.627 Â§1; 1973 c.823 Â§116; renumbered 125.700 in 1995]

Â Â Â Â Â  126.915 [1969 c.627 Â§2; 1983 c.740 Â§13; renumbered 125.705 in 1995]

Â Â Â Â Â  126.925 [1969 c.627 Â§Â§3,6; 1973 c.823 Â§117; 1995 c.664 Â§86; renumbered 125.710 in 1995]

Â Â Â Â Â  126.935 [1969 c.627 Â§4; 1973 c.823 Â§118; renumbered 125.715 in 1995]

Â Â Â Â Â  126.945 [1969 c.627 Â§5; 1973 c.823 Â§119; 1995 c.664 Â§87; renumbered 125.720 in 1995]

Â Â Â Â Â  126.955 [1969 c.627 Â§7; 1973 c.823 Â§120; renumbered 125.725 in 1995]

Â Â Â Â Â  126.965 [1969 c.627 Â§8; 1973 c.823 Â§121; 1991 c.790 Â§10; renumbered 125.730 in 1995]

_______________



Chapter 127

Chapter 127 Â Powers of Attorney; Advance Directives for Health Care; Declarations for Mental Health Treatment; Death with Dignity

2005 EDITION

POWERS OF ATTORNEY; HEALTH CARE DIRECTIVES

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

POWERS OF ATTORNEY

127.005Â Â Â Â  When power of attorney in effect; accounting to conservator

127.015Â Â Â Â  Power of attorney not revoked until death known

127.025Â Â Â Â  Authority under power of attorney recognizable regardless of date of execution

127.035Â Â Â Â  Limitations on liability of person reasonably relying on power of attorney

127.045Â Â Â Â  Duty of attorney-in-fact or agent under power of attorney

ADVANCE DIRECTIVES FOR HEALTH CARE

(Definitions)

127.505Â Â Â Â  Definitions for ORS 127.505 to 127.660

(Health Care Decisions Generally)

127.507Â Â Â Â  Capable adults may make own health care decisions

(Formalities of Executing Advance Directive)

127.510Â Â Â Â  Designation of attorney-in-fact; execution of health care instruction; duration

127.515Â Â Â Â  Manner of executing advance directive; forms; witnesses; directives executed out of state

127.520Â Â Â Â  Persons not eligible to serve as attorney-in-fact; manner of disqualifying persons for service as attorney-in-fact

127.525Â Â Â Â  Acceptance of appointment; withdrawal

(Form of Advance Directive)

127.531Â Â Â Â  Form of advance directive

(Effect of Executing Advance Directive)

127.535Â Â Â Â  Authority of health care representative; duties; objection by principal

127.540Â Â Â Â  Limitations on authority of health care representative

(Provisions Generally Applicable to Advance Directives and Health Care Decisions)

127.545Â Â Â Â  Revocation of advance directive or health care decision; when revocation effective; effect of executing power of attorney for health care

127.550Â Â Â Â  Petition for judicial review of advance directives; scope of review; authority to file petition

127.555Â Â Â Â  Designation of attending physician; liability of health care representative and health care provider

127.560Â Â Â Â  Provisions not exclusive; effect of provisions on civil and criminal liability of health care representative and provider

127.565Â Â Â Â  Independent medical judgment of provider; effect of advance directive on insurance

127.570Â Â Â Â  Mercy killing; suicide

127.575Â Â Â Â  Instrument presumed valid

127.580Â Â Â Â  Presumption of consent to artificially administered nutrition and hydration; exceptions

127.625Â Â Â Â  Providers under no duty to participate in withdrawal or withholding of certain health care; duty of provider who is unwilling to participate

127.635Â Â Â Â  Withdrawal of life-sustaining procedures; conditions; selection of health care representative in certain cases; required consultation

127.640Â Â Â Â  Physician to determine that conditions met before withdrawing or withholding certain health care

127.642Â Â Â Â  Principal to be provided with certain care to insure comfort and cleanliness

(Requirements Imposed on Health Care Organizations Relating to Rights of Individuals to Make Health Care Decisions)

127.646Â Â Â Â  Definitions for ORS 127.646 to 127.654

127.649Â Â Â Â  Health care organizations required to have written policies and procedures on providing information on patientÂs right to make health care decisions

127.652Â Â Â Â  Time of providing information

127.654Â Â Â Â  Scope of requirement; limitation on liability for failure to comply

(Previously Executed Advance Directives)

127.658Â Â Â Â  Effect of ORS 127.505 to 127.660 on previously executed advance directives

(Short Title)

127.660Â Â Â Â  Short title

DECLARATIONS FOR MENTAL HEALTH TREATMENT

127.700Â Â Â Â  Definitions for ORS 127.700 to 127.737

127.702Â Â Â Â  Persons who may make declaration for mental health treatment; period of validity

127.703Â Â Â Â  Required policies regarding mental health treatment rights information; declarations for mental health treatment

127.705Â Â Â Â  Designation of attorney-in-fact for decisions about mental health treatment

127.707Â Â Â Â  Execution of declaration; witnesses

127.710Â Â Â Â  Operation of declaration; physician or provider to act in accordance with declaration

127.712Â Â Â Â  Scope of authority of attorney-in-fact; powers and duties; limitation on liability

127.715Â Â Â Â  Prohibitions against requiring person to execute or refrain from executing declaration

127.717Â Â Â Â  Declaration to be made part of medical record; physician or provider to comply with declaration; withdrawal of physician or provider

127.720Â Â Â Â  Circumstances in which physician or provider may disregard declaration

127.722Â Â Â Â  Revocation of declaration

127.725Â Â Â Â  Limitations on liability of physician or provider

127.727Â Â Â Â  Persons prohibited from serving as attorney-in-fact

127.730Â Â Â Â  Persons prohibited from serving as witnesses to declaration

127.732Â Â Â Â  Withdrawal of attorney-in-fact; rescission of withdrawal

127.736Â Â Â Â  Form of declaration

127.737Â Â Â Â  Certain other laws applicable to declaration

THE OREGON DEATH WITH DIGNITY ACT

(General Provisions)

127.800Â Â Â Â  Definitions

(Written Request for Medication to End OneÂs Life in a Humane and Dignified Manner)

127.805Â Â Â Â  Who may initiate a written request for medication

127.810Â Â Â Â  Form of the written request

(Safeguards)

127.815Â Â Â Â  Attending physician responsibilities

127.820Â Â Â Â  Consulting physician confirmation

127.825Â Â Â Â  Counseling referral

127.830Â Â Â Â  Informed decision

127.835Â Â Â Â  Family notification

127.840Â Â Â Â  Written and oral requests

127.845Â Â Â Â  Right to rescind request

127.850Â Â Â Â  Waiting periods

127.855Â Â Â Â  Medical record documentation requirements

127.860Â Â Â Â  Residency requirement

127.865Â Â Â Â  Reporting requirements

127.870Â Â Â Â  Effect on construction of wills, contracts and statutes

127.875Â Â Â Â  Insurance or annuity policies

127.880Â Â Â Â  Construction of Act

(Immunities and Liabilities)

127.885Â Â Â Â  Immunities; basis for prohibiting health care provider from participation; notification; permissible sanctions

127.890Â Â Â Â  Liabilities

127.892Â Â Â Â  Claims by governmental entity for costs incurred

(Severability)

127.895Â Â Â Â  Severability

(Form of the Request)

127.897Â Â Â Â  Form of the request

PENALTIES

127.995Â Â Â Â  Penalties

POWERS OF ATTORNEY

Â Â Â Â Â  127.005 When power of attorney in effect; accounting to conservator. (1) When a principal designates another an attorney-in-fact or agent by a power of attorney in writing and the writing does not contain words that otherwise limit the period of time of its effectiveness:

Â Â Â Â Â  (a) The power of attorney shall remain in effect until the power is revoked by the principal;

Â Â Â Â Â  (b) The powers of the attorney-in-fact or agent are unaffected by the passage of time; and

Â Â Â Â Â  (c) The powers of the attorney-in-fact or agent shall be exercisable by the attorney-in-fact or agent on behalf of the principal notwithstanding the later disability or incompetence of the principal at law.

Â Â Â Â Â  (2) All acts done by the attorney-in-fact or agent under the power of attorney during any period of disability or incompetence of the principal at law shall have the same effect and shall inure to the benefit of and bind the principal as though the principal were not disabled or incompetent.

Â Â Â Â Â  (3) If a conservator is appointed thereafter for the principal, the attorney-in-fact or agent, during the continuation of that appointment, shall account to the conservator rather than to the principal. The conservator has the same power that the principal would have, but for the disability or incompetence of the principal, to revoke, suspend or terminate all or any part of the power of attorney or agency.

Â Â Â Â Â  (4) This section does not apply to powers of attorney for health care executed under ORS 127.505 to 127.660 and 127.995. [Formerly 126.407; 1993 c.767 Â§25; 2001 c.395 Â§4]

Â Â Â Â Â  127.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.015 Power of attorney not revoked until death known. (1) The death of any principal who has executed a power of attorney in writing does not revoke or terminate the agency as to the attorney-in-fact or agent who, without actual knowledge of the death of the principal, acts in good faith under the power of attorney or agency. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and heirs, devisees and personal representatives of the principal.

Â Â Â Â Â  (2) An affidavit, executed by the attorney-in-fact or agent stating that the attorney-in-fact or agent did not have, at the time of doing an act under the power of attorney, actual knowledge of the revocation or termination of the power of attorney by death, is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable.

Â Â Â Â Â  (3) This section shall not be construed to alter or affect any provision for revocation or termination contained in the power of attorney. [Formerly 126.413]

Â Â Â Â Â  127.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.025 Authority under power of attorney recognizable regardless of date of execution. A person may not refuse to recognize the authority of an attorney-in-fact or agent under a power of attorney based solely on the passage of time since the power of attorney was executed. [2001 c.395 Â§1]

Â Â Â Â Â  127.030 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.035 Limitations on liability of person reasonably relying on power of attorney. Any person who reasonably relies in good faith on the authority of an attorney-in-fact or agent under a power of attorney is not liable to any other person based on that reliance, and is not required to ensure that assets of the principal that are paid or delivered to the attorney-in-fact or agent are properly applied. Any person who has not received actual notice of revocation of a power of attorney is not liable to any other person by reason of relying on a power of attorney that has been revoked. [2001 c.395 Â§2]

Â Â Â Â Â  127.040 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.045 Duty of attorney-in-fact or agent under power of attorney. Unless otherwise provided in the power of attorney document, an attorney-in-fact or agent must use the property of the principal for the benefit of the principal. [2001 c.395 Â§3]

Â Â Â Â Â  127.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.060 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.070 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.080 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.090 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.100 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.190 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.350 [Repealed by 1969 c.591 Â§305]

ADVANCE DIRECTIVES FOR HEALTH CARE

(Definitions)

Â Â Â Â Â  127.505 Definitions for ORS 127.505 to 127.660. As used in ORS 127.505 to 127.660 and 127.995:

Â Â Â Â Â  (1) ÂAdultÂ means an individual who is 18 years of age or older, who has been adjudicated an emancipated minor or who is married.

Â Â Â Â Â  (2) ÂAdvance directiveÂ means a document that contains a health care instruction or a power of attorney for health care.

Â Â Â Â Â  (3) ÂAppointmentÂ means a power of attorney for health care, letters of guardianship or a court order appointing a health care representative.

Â Â Â Â Â  (4) ÂArtificially administered nutrition and hydrationÂ means a medical intervention to provide food and water by tube, mechanical device or other medically assisted method. ÂArtificially administered nutrition and hydrationÂ does not include the usual and typical provision of nutrition and hydration, such as the provision of nutrition and hydration by cup, hand, bottle, drinking straw or eating utensil.

Â Â Â Â Â  (5) ÂAttending physicianÂ means the physician who has primary responsibility for the care and treatment of the principal.

Â Â Â Â Â  (6) ÂAttorney-in-factÂ means an adult appointed to make health care decisions for a principal under a power of attorney for health care, and includes an alternative attorney-in-fact.

Â Â Â Â Â  (7) ÂHealth careÂ means diagnosis, treatment or care of disease, injury and congenital or degenerative conditions, including the use, maintenance, withdrawal or withholding of life-sustaining procedures and the use, maintenance, withdrawal or withholding of artificially administered nutrition and hydration.

Â Â Â Â Â  (8) ÂHealth care decisionÂ means consent, refusal of consent or withholding or withdrawal of consent to health care, and includes decisions relating to admission to or discharge from a health care facility.

Â Â Â Â Â  (9) ÂHealth care facilityÂ means a health care facility as defined in ORS 442.015, a domiciliary care facility as defined in ORS 443.205, a residential facility as defined in ORS 443.400, an adult foster home as defined in ORS 443.705 or a hospice program as defined in ORS 443.850.

Â Â Â Â Â  (10) ÂHealth care instructionÂ or ÂinstructionÂ means a document executed by a principal to indicate the principalÂs instructions regarding health care decisions.

Â Â Â Â Â  (11) ÂHealth care providerÂ means a person licensed, certified or otherwise authorized or permitted by the law of this state to administer health care in the ordinary course of business or practice of a profession, and includes a health care facility.

Â Â Â Â Â  (12) ÂHealth care representativeÂ means:

Â Â Â Â Â  (a) An attorney-in-fact;

Â Â Â Â Â  (b) A person who has authority to make health care decisions for a principal under the provisions of ORS 127.635 (2) or (3); or

Â Â Â Â Â  (c) A guardian or other person, appointed by a court to make health care decisions for a principal.

Â Â Â Â Â  (13) ÂIncapableÂ means that in the opinion of the court in a proceeding to appoint or confirm authority of a health care representative, or in the opinion of the principalÂs attending physician, a principal lacks the ability to make and communicate health care decisions to health care providers, including communication through persons familiar with the principalÂs manner of communicating if those persons are available. ÂCapableÂ means not incapable.

Â Â Â Â Â  (14) ÂInstrumentÂ means an advance directive, acceptance, disqualification, withdrawal, court order, court appointment or other document governing health care decisions.

Â Â Â Â Â  (15) ÂLife supportÂ means life-sustaining procedures.

Â Â Â Â Â  (16) ÂLife-sustaining procedureÂ means any medical procedure, pharmaceutical, medical device or medical intervention that maintains life by sustaining, restoring or supplanting a vital function. ÂLife-sustaining procedureÂ does not include routine care necessary to sustain patient cleanliness and comfort.

Â Â Â Â Â  (17) ÂMedically confirmedÂ means the medical opinion of the attending physician has been confirmed by a second physician who has examined the patient and who has clinical privileges or expertise with respect to the condition to be confirmed.

Â Â Â Â Â  (18) ÂPermanently unconsciousÂ means completely lacking an awareness of self and external environment, with no reasonable possibility of a return to a conscious state, and that condition has been medically confirmed by a neurological specialist who is an expert in the examination of unresponsive individuals.

Â Â Â Â Â  (19) ÂPhysicianÂ means an individual licensed to practice medicine by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (20) ÂPower of attorney for health careÂ means a power of attorney document that authorizes an attorney-in-fact to make health care decisions for the principal when the principal is incapable.

Â Â Â Â Â  (21) ÂPrincipalÂ means:

Â Â Â Â Â  (a) An adult who has executed an advance directive;

Â Â Â Â Â  (b) A person of any age who has a health care representative;

Â Â Â Â Â  (c) A person for whom a health care representative is sought; or

Â Â Â Â Â  (d) A person being evaluated for capability who will have a health care representative if the person is determined to be incapable.

Â Â Â Â Â  (22) ÂTerminal conditionÂ means a health condition in which death is imminent irrespective of treatment, and where the application of life-sustaining procedures or the artificial administration of nutrition and hydration serves only to postpone the moment of death of the principal.

Â Â Â Â Â  (23) ÂTube feedingÂ means artificially administered nutrition and hydration. [1989 c.914 Â§1; 1991 c.470 Â§11; 1993 c.767 Â§1]

(Health Care Decisions Generally)

Â Â Â Â Â  127.507 Capable adults may make own health care decisions. Capable adults may make their own health care decisions. [1993 c.767 Â§2]

(Formalities of Executing Advance Directive)

Â Â Â Â Â  127.510 Designation of attorney-in-fact; execution of health care instruction; duration. (1) A capable adult may designate in writing a competent adult to serve as attorney-in-fact for health care. A capable adult may also designate a competent adult to serve as alternative attorney-in-fact if the original designee is unavailable, unable or unwilling to serve as attorney-in-fact at any time after the power of attorney for health care is executed. The power of attorney for health care is effective when it is signed, witnessed and accepted as required by ORS 127.505 to 127.660 and 127.995. The attorney-in-fact so appointed shall make health care decisions on behalf of the principal if the principal becomes incapable.

Â Â Â Â Â  (2) A capable adult may execute a health care instruction. The instruction shall be effective when it is signed and witnessed as required by ORS 127.505 to 127.660 and 127.995.

Â Â Â Â Â  (3) Unless the period of time that an advance directive is to be effective is limited by the terms of the advance directive, the advance directive shall continue in effect until:

Â Â Â Â Â  (a) The principal dies; or

Â Â Â Â Â  (b) The advance directive is revoked, suspended or superseded pursuant to ORS 127.545.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if the principal is incapable at the expiration of the term of the advance directive, the advance directive continues in effect until:

Â Â Â Â Â  (a) The principal is no longer incapable;

Â Â Â Â Â  (b) The principal dies; or

Â Â Â Â Â  (c) The advance directive is revoked, suspended or superseded pursuant to the provisions of ORS 127.545.

Â Â Â Â Â  (5) A health care provider shall make a copy of an advance directive and any other instrument a part of the principalÂs medical record when a copy of that instrument is provided to the principalÂs health care provider.

Â Â Â Â Â  (6) Notwithstanding subsections (3) and (4) of this section, an anatomical gift, as defined in ORS 97.950, made on an advance directive is effective. [1989 c.914 Â§2; 1993 c.767 Â§3; 1995 c.717 Â§13]

Â Â Â Â Â  127.515 Manner of executing advance directive; forms; witnesses; directives executed out of state. (1) An advance directive may be executed by a resident or nonresident adult of this state in the manner provided by ORS 127.505 to 127.660 and 127.995.

Â Â Â Â Â  (2) A power of attorney for health care must be in the form provided by Part B of the advance directive form set forth in ORS 127.531, or must be in the form provided by ORS 127.530 (1991 Edition).

Â Â Â Â Â  (3) A health care instruction must be in the form provided by Part C of the advance directive form set forth in ORS 127.531, or must be in the form provided by ORS 127.610 (1991 Edition).

Â Â Â Â Â  (4) An advance directive must reflect the date of the principalÂs signature. To be valid, an advance directive must be witnessed by at least two adults as follows:

Â Â Â Â Â  (a) Each witness shall witness either the signing of the instrument by the principal or the principalÂs acknowledgment of the signature of the principal.

Â Â Â Â Â  (b) Each witness shall make the written declaration as set forth in the form provided in ORS 127.531.

Â Â Â Â Â  (c) One of the witnesses shall be a person who is not:

Â Â Â Â Â  (A) A relative of the principal by blood, marriage or adoption;

Â Â Â Â Â  (B) A person who at the time the advance directive is signed would be entitled to any portion of the estate of the principal upon death under any will or by operation of law; or

Â Â Â Â Â  (C) An owner, operator or employee of a health care facility where the principal is a patient or resident.

Â Â Â Â Â  (d) The attorney-in-fact for health care or alternative attorney-in-fact may not be a witness. The principalÂs attending physician at the time the advance directive is signed may not be a witness.

Â Â Â Â Â  (e) If the principal is a patient in a long term care facility at the time the advance directive is executed, one of the witnesses must be an individual designated by the facility and having any qualifications that may be specified by the Department of Human Services by rule.

Â Â Â Â Â  (5) Notwithstanding subsections (2) to (4) of this section, an advance directive executed by an adult who at the time of execution resided in another state, in compliance with the formalities of execution required by the laws of that state, the laws of the state where the principal was located at the time of execution or the laws of this state, is validly executed for the purposes of ORS 127.505 to 127.660 and 127.995 and may be given effect in accordance with its provisions, subject to the laws of this state. [1989 c.914 Â§3; 1993 c.767 Â§4]

Â Â Â Â Â  127.520 Persons not eligible to serve as attorney-in-fact; manner of disqualifying persons for service as attorney-in-fact. (1) Except as provided in ORS 127.635 or as may be allowed by court order, the following persons may not serve as health care representatives if unrelated to the principal by blood, marriage or adoption:

Â Â Â Â Â  (a) The attending physician or an employee of the attending physician.

Â Â Â Â Â  (b) An owner, operator or employee of a health care facility in which the principal is a patient or resident, unless the health care representative was appointed before the principalÂs admission to the facility.

Â Â Â Â Â  (2) A capable adult may disqualify any other person from making health care decisions for the capable adult. The disqualification must be in writing and signed by the capable adult. The disqualification must specifically designate those persons who are disqualified.

Â Â Â Â Â  (3) A health care representative whose authority has been revoked by a court is disqualified.

Â Â Â Â Â  (4) A health care provider who has actual knowledge of a disqualification may not accept a health care decision from a disqualified individual.

Â Â Â Â Â  (5) A person who has been disqualified from making health care decisions for a principal, and who is aware of that disqualification, may not make health care decisions for the principal. [1989 c.914 Â§4; 1993 c.767 Â§5]

Â Â Â Â Â  127.525 Acceptance of appointment; withdrawal. For an appointment under a power of attorney for health care to be effective, the attorney-in-fact must accept the appointment in writing. Subject to the right of the attorney-in-fact to withdraw, the acceptance imposes a duty on the attorney-in-fact to make health care decisions on behalf of the principal at such time as the principal becomes incapable. Until the principal becomes incapable, the attorney-in-fact may withdraw by giving notice to the principal. After the principal becomes incapable, the attorney-in-fact may withdraw by giving notice to the health care provider. [1989 c.914 Â§5; 1993 c.767 Â§6]

(Form of Advance Directive)

Â Â Â Â Â  127.530 [1989 c.914 Â§6; repealed by 1993 c.767 Â§7 (127.531 enacted in lieu of 127.530)]

Â Â Â Â Â  127.531 Form of advance directive. (1) The form of an advance directive executed by an Oregon resident must be the same as the form set forth in this section to be valid. In any place in the form that requires the initials of the principal, any mark by the principal is effective to indicate the principalÂs intent.

Â Â Â Â Â  (2) An advance directive shall be in the following form:

______________________________________________________________________________

ADVANCE DIRECTIVE

YOU DO NOT HAVE TO FILL OUT AND SIGN THIS FORM

PART A: IMPORTANT INFORMATION ABOUT THIS ADVANCE DIRECTIVE

Â Â Â Â Â  This is an important legal document. It can control critical decisions about your health care. Before signing, consider these important facts:

Facts About Part B

(Appointing a Health Care Representative)

Â Â Â Â Â  You have the right to name a person to direct your health care when you cannot do so. This person is called your Âhealth care representative.Â You can do this by using Part B of this form. Your representative must accept on Part E of this form.

Â Â Â Â Â  You can write in this document any restrictions you want on how your representative will make decisions for you. Your representative must follow your desires as stated in this document or otherwise made known. If your desires are unknown, your representative must try to act in your best interest. Your representative can resign at any time.

Facts About Part C

(Giving Health Care Instructions)

Â Â Â Â Â  You also have the right to give instructions for health care providers to follow if you become unable to direct your care. You can do this by using Part C of this form.

Facts About Completing This Form

Â Â Â Â Â  This form is valid only if you sign it voluntarily and when you are of sound mind. If you do not want an advance directive, you do not have to sign this form.

Â Â Â Â Â  Unless you have limited the duration of this advance directive, it will not expire. If you have set an expiration date, and you become unable to direct your health care before that date, this advance directive will not expire until you are able to make those decisions again.

Â Â Â Â Â  You may revoke this document at any time. To do so, notify your representative and your health care provider of the revocation.

Â Â Â Â Â  Despite this document, you have the right to decide your own health care as long as you are able to do so.

Â Â Â Â Â  If there is anything in this document that you do not understand, ask a lawyer to explain it to you.

Â Â Â Â Â  You may sign PART B, PART C, or both parts. You may cross out words that donÂt express your wishes or add words that better express your wishes. Witnesses must sign PART D.

Â Â Â Â Â  Print your NAME, BIRTHDATE AND ADDRESS here:

___________________________

(Name)

_______________

(Birthdate)

___________________________

___________________________

(Address)

Â Â Â Â Â  Unless revoked or suspended, this advance directive will continue for:

INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  My entire life

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  Other period (__Years)

PART B: APPOINTMENT OF HEALTH CARE REPRESENTATIVE

Â Â Â Â Â  I appoint _______________ as my health care representative. My representativeÂs address is ________ and telephone number is ________.

Â Â Â Â Â  I appoint _______________ as my alternate health care representative. My alternateÂs address is ________ and telephone number is ________.

Â Â Â Â Â  I authorize my representative (or alternate) to direct my health care when I canÂt do so.

Â Â Â Â Â  NOTE: You may not appoint your doctor, an employee of your doctor, or an owner, operator or employee of your health care facility, unless that person is related to you by blood, marriage or adoption or that person was appointed before your admission into the health care facility.

1.Â Â
Limits
. Special Conditions or Instructions:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I have executed a Health Care Instruction or Directive to Physicians. My representative is to honor it.

2.Â Â
Life Support
. ÂLife supportÂ refers to any medical means for maintaining life, including procedures, devices and medications. If you refuse life support, you will still get routine measures to keep you clean and comfortable.

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  My representative MAY decide about life support for me. (If you donÂt initial this space, then your representative MAY NOT decide about life support.)

3.Â Â
Tube Feeding
. One sort of life support is food and water supplied artificially by medical device, known as tube feeding.

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  My representative MAY decide about tube feeding for me. (If you donÂt initial this space, then your representative MAY NOT decide about tube feeding.)

________

(Date)

Â Â Â Â Â  SIGN HERE TO APPOINT A HEALTH CARE REPRESENTATIVE

___________________________

(Signature of person making appointment)

PART C: HEALTH CARE INSTRUCTIONS

Â Â Â Â Â  NOTE: In filling out these instructions, keep the following in mind:

Â Â Â Â Â Â Â Â Â Â Â  ÂÂ Â Â Â Â Â Â Â Â Â  The term Âas my physician recommendsÂ means that you want your physician to try life support if your physician believes it could be helpful and then discontinue it if it is not helping your health condition or symptoms.

Â Â Â Â Â Â Â Â Â Â Â  ÂÂ Â Â Â Â Â Â Â Â Â  ÂLife supportÂ and Âtube feedingÂ are defined in Part B above.

Â Â Â Â Â Â Â Â Â Â Â  ÂÂ Â Â Â Â Â Â Â Â Â  If you refuse tube feeding, you should understand that malnutrition, dehydration and death will probably result.

Â Â Â Â Â Â Â Â Â Â Â  ÂÂ Â Â Â Â Â Â Â Â Â  You will get care for your comfort and cleanliness, no matter what choices you make.

Â Â Â Â Â Â Â Â Â Â Â  ÂÂ Â Â Â Â Â Â Â Â Â  You may either give specific instructions by filling out Items 1 to 4 below, or you may use the general instruction provided by Item 5.

Â Â Â Â Â  Here are my desires about my health care if my doctor and another knowledgeable doctor confirm that I am in a medical condition described below:

Â Â Â Â Â  1.Â Â
Close to Death
. If I am close to death and life support would only postpone the moment of my death:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want to receive tube feeding.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want any other life support that may apply.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want life support only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want NO life support.

Â Â Â Â Â  2.Â Â
Permanently Unconscious
. If I am unconscious and it is very unlikely that I will ever become conscious again:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want to receive tube feeding.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want any other life support that may apply.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want life support only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want NO life support.

Â Â Â Â Â  3.Â Â
Advanced Progressive Illness
. If I have a progressive illness that will be fatal and is in an advanced stage, and I am consistently and permanently unable to communicate by any means, swallow food and water safely, care for myself and recognize my family and other people, and it is very unlikely that my condition will substantially improve:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want to receive tube feeding.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want any other life support that may apply.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want life support only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want NO life support.

Â Â Â Â Â  4.Â Â
Extraordinary Suffering
. If life support would not help my medical condition and would make me suffer permanent and severe pain:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want to receive tube feeding.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want any other life support that may apply.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want life support only as my physician recommends.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I want NO life support.

Â Â Â Â Â  5.Â Â
General Instruction
.

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I do not want my life to be prolonged by life support. I also do not want tube feeding as life support. I want my doctors to allow me to die naturally if my doctor and another knowledgeable doctor confirm I am in any of the medical conditions listed in Items 1 to 4 above.

Â Â Â Â Â  6.Â Â
Additional Conditions or Instructions
.

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Insert description of what you want done.)

Â Â Â Â Â  7.Â Â
Other Documents
. A Âhealth care power of attorneyÂ is any document you may have signed to appoint a representative to make health care decisions for you.

Â Â Â Â Â  INITIAL ONE:

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I have previously signed a health care power of attorney. I want it to remain in effect unless I appointed a health care representative after signing the health care power of attorney.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I have a health care power of attorney, and I REVOKE IT.

Â Â Â Â Â Â Â Â Â Â Â  __Â Â Â Â Â Â Â  I DO NOT have a health care power of attorney.

_______________

(Date)

Â Â Â Â Â  SIGN HERE TO GIVE INSTRUCTIONS

___________________________

(Signature)

______________________________________________________________________________
PART D: DECLARATION OF WITNESSES

Â Â Â Â Â  We declare that the person signing this advance directive:

Â Â Â Â Â  (a) Is personally known to us or has provided proof of identity;

Â Â Â Â Â  (b) Signed or acknowledged that personÂs signature on this advance directive in our presence;

Â Â Â Â Â  (c) Appears to be of sound mind and not under duress, fraud or undue influence;

Â Â Â Â Â  (d) Has not appointed either of us as health care representative or alternative representative; and

Â Â Â Â Â  (e) Is not a patient for whom either of us is attending physician.

Witnessed By:

___________Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________Â

(Signature ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  (Printed Name

Witness/Date) Â Â Â Â Â Â Â Â Â Â  of Witness)

___________Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________Â

(Signature ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  (Printed Name

Witness/DateÂ Â  Â Â Â Â Â Â Â Â Â Â  of Witness)

Â Â Â Â Â  NOTE: One witness must not be a relative (by blood, marriage or adoption) of the person signing this advance directive. That witness must also not be entitled to any portion of the personÂs estate upon death. That witness must also not own, operate or be employed at a health care facility where the person is a patient or resident.

______________________________________________________________________________

PART E: ACCEPTANCE BY HEALTH CARE REPRESENTATIVE

Â Â Â Â Â  I accept this appointment and agree to serve as health care representative. I understand I must act consistently with the desires of the person I represent, as expressed in this advance directive or otherwise made known to me. If I do not know the desires of the person I represent, I have a duty to act in what I believe in good faith to be that personÂs best interest. I understand that this document allows me to decide about that personÂs health care only while that person cannot do so. I understand that the person who appointed me may revoke this appointment. If I learn that this document has been suspended or revoked, I will inform the personÂs current health care provider if known to me.

___________________________

(Signature of Health Care Representative/Date)

___________________________

(Printed name)

___________________________

(Signature of Alternate Health Care Representative/Date)

___________________________

(Printed name)

______________________________________________________________________________ [1993 c.767 Â§8 (enacted in lieu of 127.530)]

(Effect of Executing Advance Directive)

Â Â Â Â Â  127.535 Authority of health care representative; duties; objection by principal. (1) The health care representative has all the authority over the principalÂs health care that the principal would have if not incapable, subject to the limitations of the appointment and ORS 127.540 and 127.580. A health care representative who is known to the health care provider to be available to make health care decisions has priority over any person other than the principal to act for the principal in all health care decisions. A health care representative has authority to make a health care decision for a principal only when the principal is incapable.

Â Â Â Â Â  (2) A health care representative is not personally responsible for the cost of health care provided to the principal solely because the health care representative makes health care decisions for the principal.

Â Â Â Â Â  (3) Except to the extent the right is limited by the appointment or any federal law, a health care representative for an incapable principal has the same right as the principal to receive information regarding the proposed health care, to receive and review medical records and to consent to the disclosure of medical records. The right of the health care representative to receive this information is not a waiver of any evidentiary privilege or any right to assert confidentiality with respect to others.

Â Â Â Â Â  (4) In making health care decisions, the health care representative has a duty to act consistently with the desires of the principal as expressed in the principalÂs advance directive, or as otherwise made known by the principal to the health care representative at any time. If the principalÂs desires are unknown, the health care representative has a duty to act in what the health care representative in good faith believes to be the best interests of the principal.

Â Â Â Â Â  (5) ORS 127.505 to 127.660 do not authorize a health care representative or health care provider to withhold or withdraw life-sustaining procedures or artificially administered nutrition and hydration in any situation if the principal manifests an objection to the health care decision. If the principal objects to such a health care decision, the health care provider shall proceed as though the principal were capable for the purposes of the health care decision objected to.

Â Â Â Â Â  (6) An instrument that would be a valid advance directive except that the instrument is not a form described in ORS 127.515, has expired, is not properly witnessed or otherwise fails to meet the formal requirements of ORS 127.505 to 127.660 shall constitute evidence of the patientÂs desires and interests.

Â Â Â Â Â  (7) A health care representative is a personal representative for the purposes of ORS 192.518 to 192.526 and the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164. [1989 c.914 Â§7; 1993 c.767 Â§9; 2005 c.53 Â§1]

Â Â Â Â Â  127.540 Limitations on authority of health care representative. ORS 127.505 to 127.660 and 127.995 do not authorize an appointed health care representative to make a health care decision with respect to any of the following on behalf of the principal:

Â Â Â Â Â  (1) Admission to or retention in a health care facility for care or treatment of mental illness.

Â Â Â Â Â  (2) Convulsive treatment.

Â Â Â Â Â  (3) Psychosurgery.

Â Â Â Â Â  (4) Sterilization.

Â Â Â Â Â  (5) Abortion.

Â Â Â Â Â  (6) Withholding or withdrawing of a life-sustaining procedure unless:

Â Â Â Â Â  (a) The appointed health care representative has been given authority to make decisions on withholding or withdrawing life-sustaining procedures; or

Â Â Â Â Â  (b) The principal has been medically confirmed to be in one of the following conditions:

Â Â Â Â Â  (A) A terminal condition.

Â Â Â Â Â  (B) Permanently unconscious.

Â Â Â Â Â  (C) A condition in which administration of life-sustaining procedures would not benefit the principalÂs medical condition and would cause permanent and severe pain.

Â Â Â Â Â  (D) A progressive, debilitating illness that will be fatal and is in its advanced stages, and the principal is consistently and permanently unable to communicate, swallow food and water safely, care for the principal, and recognize the principalÂs family and other people, and there is no reasonable chance that the principalÂs underlying condition will improve.

Â Â Â Â Â  (7) Withholding or withdrawing artificially administered nutrition and hydration, other than hyperalimentation, necessary to sustain life except as provided in ORS 127.580. [1989 c.914 Â§8; 1993 c.442 Â§18; 1993 c.767 Â§10]

(Provisions Generally Applicable to Advance Directives and Health Care Decisions)

Â Â Â Â Â  127.545 Revocation of advance directive or health care decision; when revocation effective; effect of executing power of attorney for health care. (1) An advance directive or a health care decision by a health care representative may:

Â Â Â Â Â  (a) If it involves the decision to withhold or withdraw life-sustaining procedures or artificially administered nutrition and hydration, be revoked at any time and in any manner by which the principal is able to communicate the intent to revoke; or

Â Â Â Â Â  (b) Be revoked at any time and in any manner by a capable principal.

Â Â Â Â Â  (2) Revocation is effective upon communication by the principal to the attending physician or health care provider, or to the health care representative. If the communication is to the health care representative, and the principal is incapable and is under the care of a health care provider known to the representative, the health care representative must promptly inform the attending physician or health care provider of the revocation.

Â Â Â Â Â  (3) Upon learning of the revocation, the health care provider or attending physician shall cause the revocation to be made a part of the principalÂs medical records.

Â Â Â Â Â  (4) Execution of a valid power of attorney for health care revokes any prior power of attorney for health care. Unless the health care instruction provides otherwise, execution of a valid health care instruction revokes any prior health care instruction.

Â Â Â Â Â  (5) Unless the advance directive provides otherwise, the directions as to health care decisions in a valid advance directive supersede:

Â Â Â Â Â  (a) Any directions contained in a previous court appointment or advance directive; and

Â Â Â Â Â  (b) Any prior inconsistent expression of desires with respect to health care decisions.

Â Â Â Â Â  (6) Unless the power of attorney for health care provides otherwise, valid appointment of an attorney-in-fact for health care supersedes:

Â Â Â Â Â  (a) Any power of a guardian or other person appointed by a court to make health care decisions for the protected person; and

Â Â Â Â Â  (b) Any other prior appointment or designation of a health care representative.

Â Â Â Â Â  (7) Unless the power of attorney for health care expressly provides otherwise, a power of attorney for health care is suspended:

Â Â Â Â Â  (a) If both the attorney-in-fact and the alternative attorney-in-fact have withdrawn; or

Â Â Â Â Â  (b) If the power of attorney names the principalÂs spouse as attorney-in-fact, a petition for dissolution or annulment of marriage is filed and the principal does not reaffirm the appointment in writing after the filing of the petition.

Â Â Â Â Â  (8) If the principal has both a valid health care instruction and a valid power of attorney for health care, and the directions reflected in those documents are inconsistent, the document last executed governs to the extent of the inconsistency.

Â Â Â Â Â  (9) Any reinstatement of an advance directive must be in writing. [1989 c.914 Â§9; 1993 c.571 Â§26a; 1993 c.767 Â§12]

Â Â Â Â Â  127.550 Petition for judicial review of advance directives; scope of review; authority to file petition. (1) A health care decision made by an individual who is authorized to make the decision under ORS 127.505 to 127.660 and 127.995 is effective immediately and does not require judicial approval.

Â Â Â Â Â  (2) A petition may be filed under ORS 127.505 to 127.660 and 127.995 for any one or more of the following purposes:

Â Â Â Â Â  (a) Determining whether a principal is incapable.

Â Â Â Â Â  (b) Determining whether an appointment of the health care representative or a health care instruction is valid or has been suspended, reinstated, revoked or terminated.

Â Â Â Â Â  (c) Determining whether the acts or proposed acts of the health care representative breach any duty of the representative and whether those acts should be enjoined.

Â Â Â Â Â  (d) Declaring that an individual is authorized to act as a health care representative.

Â Â Â Â Â  (e) Disqualifying the health care representative upon a determination of the court that the health care representative has violated, failed to perform or is unable to perform the duties under ORS 127.535 (4).

Â Â Â Â Â  (f) Approving any health care decision that by law requires court approval.

Â Â Â Â Â  (g) Determining whether the acts or proposed acts of the health care representative are clearly inconsistent with the desires of the principal as made known to the health care representative, or where the desires of the principal are unknown or unclear, whether the acts or proposed acts of the health care representative are clearly contrary to the best interests of the principal.

Â Â Â Â Â  (h) Declaring that a power of attorney for health care is revoked upon a determination by the court that the attorney-in-fact has made a health care decision for the principal that authorized anything illegal. A suspension or revocation of a power of attorney under this paragraph shall be in the discretion of the court.

Â Â Â Â Â  (i) Considering any other matter that the court determines needs to be decided for the protection of the principal.

Â Â Â Â Â  (3) A petition may be filed by any of the following:

Â Â Â Â Â  (a) The principal.

Â Â Â Â Â  (b) The health care representative.

Â Â Â Â Â  (c) The spouse, parent, sibling or adult child of the principal.

Â Â Â Â Â  (d) An adult relative or adult friend of the principal who is familiar with the desires of the principal.

Â Â Â Â Â  (e) The guardian of the principal.

Â Â Â Â Â  (f) The conservator of the principal.

Â Â Â Â Â  (g) The attending physician or health care provider of the principal.

Â Â Â Â Â  (4) A petition under this section shall be filed in the circuit court in the county in which the principal resides or is located.

Â Â Â Â Â  (5) Any of the determinations described in this section may be made by the court as a part of a protective proceeding under ORS chapter 125 if a guardian or temporary guardian has been appointed for the principal, or if the petition seeks the appointment of a guardian or a temporary guardian for the principal. [1989 c.914 Â§9a; 1993 c.767 Â§13; 2001 c.396 Â§2]

Â Â Â Â Â  127.555 Designation of attending physician; liability of health care representative and health care provider. (1) If there is more than one physician caring for a principal, the principal shall designate one physician as the attending physician. If the principal is incapable, the health care representative for the principal shall designate the attending physician.

Â Â Â Â Â  (2) Health care representatives, and persons who are acting under a reasonable belief that they are health care representatives, shall not be guilty of any criminal offense, or subject to civil liability, or in violation of any professional oath, affirmation or standard of care for any action taken in good faith as a health care representative.

Â Â Â Â Â  (3) A health care provider acting or declining to act in reliance on the health care decision made in an advance directive, made by an attending physician under ORS 127.635 (3), or made by a person who the provider believes is the health care representative for an incapable principal, is not subject to criminal prosecution, civil liability or professional disciplinary action on the grounds that the health care decision is unauthorized unless the provider:

Â Â Â Â Â  (a) Fails to satisfy a duty that ORS 127.505 to 127.660 and 127.995 place on the provider;

Â Â Â Â Â  (b) Acts without medical confirmation as required under ORS 127.505 to 127.660 and 127.995;

Â Â Â Â Â  (c) Knows or has reason to know that the requirements of ORS 127.505 to 127.660 and 127.995 have not been satisfied; or

Â Â Â Â Â  (d) Acts after receiving notice that:

Â Â Â Â Â  (A) The authority or decision on which the provider relied is revoked, suspended, superseded or subject to other legal infirmity;

Â Â Â Â Â  (B) A court challenge to the health care decision or the authority relied on in making the health care decision is pending; or

Â Â Â Â Â  (C) The health care representative has withdrawn or has been disqualified.

Â Â Â Â Â  (4) The immunities provided by this section do not apply to:

Â Â Â Â Â  (a) The manner of administering health care pursuant to a health care decision made by the health care representative or by a health care instruction; or

Â Â Â Â Â  (b) The manner of determining the health condition or incapacity of the principal.

Â Â Â Â Â  (5) A health care provider who determines that a principal is incapable is not subject to criminal prosecution, civil liability or professional disciplinary action for failing to follow that principalÂs direction except for a failure to follow a principalÂs manifestation of an objection to a health care decision under ORS 127.535 (5). [1989 c.914 Â§10; 1993 c.767 Â§14]

Â Â Â Â Â  127.560 Provisions not exclusive; effect of provisions on civil and criminal liability of health care representative and provider. (1) Except as otherwise specifically provided, ORS 127.505 to 127.660 and 127.995 do not impair or supersede the laws of this state relating to:

Â Â Â Â Â  (a) Any requirement of notice to others of proposed health care;

Â Â Â Â Â  (b) The standard of care required of a health care provider in the administration of health care;

Â Â Â Â Â  (c) Whether consent is required for health care;

Â Â Â Â Â  (d) The elements of informed consent for health care under ORS 677.097 or other law;

Â Â Â Â Â  (e) The provision of health care in an emergency;

Â Â Â Â Â  (f) Any right a capable person may have to consent or withhold consent to health care administered in good faith pursuant to religious tenets of the individual requiring health care;

Â Â Â Â Â  (g) Delegation of authority by a health care representative;

Â Â Â Â Â  (h) Any legal right or responsibility any person may have to effect the withholding or withdrawal of life-sustaining procedures including artificially administered nutrition and hydration in any lawful manner;

Â Â Â Â Â  (i) Guardianship or conservatorship proceedings; or

Â Â Â Â Â  (j) Any right persons may otherwise have to make their own health care decisions, or to make health care decisions for another.

Â Â Â Â Â  (2) The provisions of ORS 127.505 to 127.660 and 127.995 do not in themselves impose civil or criminal liability on a health care representative or health care provider who withholds or withdraws or directs the withholding or withdrawal of life-sustaining procedures or artificially administered nutrition and hydration when a principal is in a health condition other than those conditions described in ORS 127.540 (6)(b), 127.580 or 127.635 (1). The provisions of ORS 127.505 to 127.660 and 127.995 do not abolish or limit the civil or criminal liability of a health care representative under other statutory or common law if the health care representative withholds or withdraws or directs the withholding or withdrawal of life-sustaining procedures or artificially administered nutrition and hydration when a principal is in a health condition other than those conditions described in ORS 127.540 (6)(b), 127.580 or 127.635 (1). [1989 c.914 Â§11; 1993 c.767 Â§15]

Â Â Â Â Â  127.565 Independent medical judgment of provider; effect of advance directive on insurance. (1) In following a health care instruction or the decision of a health care representative, a health care provider shall exercise the same independent medical judgment that the health care provider would exercise in following the decisions of the principal if the principal were capable.

Â Â Â Â Â  (2) No person shall be required either to execute or to refrain from executing an advance directive as a criterion for insurance. No health care provider shall condition the provision of health care or otherwise discriminate against an individual based on whether or not the individual has executed an advance directive.

Â Â Â Â Â  (3) No existing or future policy of insurance shall be legally impaired or invalidated in any manner by actions taken under ORS 127.505 to 127.660 and 127.995. No person shall be discriminated against in premium or contract rates because of the existence or absence of an advance directive or appointment of a health care representative.

Â Â Â Â Â  (4) Nothing in ORS 127.505 to 127.660 and 127.995 is intended to impair or supersede any conflicting federal statute. [1989 c.914 Â§12; 1993 c.767 Â§16]

Â Â Â Â Â  127.570 Mercy killing; suicide. (1) Nothing in ORS 127.505 to 127.660 and 127.995 is intended to condone, authorize or approve mercy killing, or to permit an affirmative or deliberate act or omission to end life, other than to allow the natural process of dying. In making a health care decision, a health care representative may not consider an attempted suicide by the principal as any indication of the principalÂs wishes with regard to health care.

Â Â Â Â Â  (2) The withholding or withdrawing of a life-sustaining procedure or of artificially administered nutrition and hydration in accordance with the provisions of ORS 127.505 to 127.660 and 127.995 does not, for any purpose, constitute a suicide, assisting a suicide, mercy killing or assisted homicide. [1989 c.914 Â§14; 1993 c.767 Â§17]

Â Â Â Â Â  127.575 Instrument presumed valid. A health care provider has no duty to give effect to any instrument unless the provider has received a copy of the instrument. Health care providers are entitled to assume the validity and enforceability of an advance directive if the directive on its face is in compliance with ORS 127.505 to 127.660 and 127.995, and the provider has not been given notice of a suspension, reinstatement, revocation, superseding document, disqualification, withdrawal, dispute or other legal infirmity raising a question as to the validity or enforceability of the directive. Health care providers are entitled to assume the validity and enforceability of any other instrument if the provider has not been given notice of a suspension, reinstatement, revocation, superseding document, disqualification, withdrawal, dispute or other legal infirmity raising a question as to the validity or enforceability of the instrument. [1989 c.914 Â§15; 1993 c.767 Â§18]

Â Â Â Â Â  127.580 Presumption of consent to artificially administered nutrition and hydration; exceptions. (1) It shall be presumed that every person who is temporarily or permanently incapable has consented to artificially administered nutrition and hydration, other than hyperalimentation, that are necessary to sustain life except in one or more of the following circumstances:

Â Â Â Â Â  (a) The person while a capable adult clearly and specifically stated that the person would have refused artificially administered nutrition and hydration.

Â Â Â Â Â  (b) Administration of such nutrition and hydration is not medically feasible or would itself cause severe, intractable or long-lasting pain.

Â Â Â Â Â  (c) The person has an appointed health care representative who has been given authority to make decisions on the use, maintenance, withholding or withdrawing of artificially administered nutrition and hydration.

Â Â Â Â Â  (d) The person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, and the person is permanently unconscious.

Â Â Â Â Â  (e) The person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, the person is incapable, and the person has a terminal condition.

Â Â Â Â Â  (f) The person has a progressive illness that will be fatal and is in an advanced stage, the person is consistently and permanently unable to communicate by any means, swallow food and water safely, care for the personÂs self and recognize the personÂs family and other people, and it is very unlikely that the personÂs condition will substantially improve.

Â Â Â Â Â  (2) If a person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, but the presumption established by this section has been overcome under the provisions of subsection (1)(a), (b), (d), (e) or (f) of this section, artificially administered nutrition and hydration may be withheld or withdrawn under the provisions of ORS 127.635 (2), (3) and (4).

Â Â Â Â Â  (3) The medical conditions specified in subsection (1)(b), (d), (e) and (f) of this section must be medically confirmed to overcome the presumption established by subsection (1) of this section. [1989 c.914 Â§16; 1993 c.767 Â§18a]

Â Â Â Â Â  127.585 [1989 c.914 Â§13; 1993 c.767 Â§19; renumbered 127.995 in 1993]

Â Â Â Â Â  127.605 [Formerly 97.050; 1991 c.470 Â§12; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.610 [Formerly 97.055; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.615 [Formerly 97.060; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.620 [Formerly 97.065; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.625 Providers under no duty to participate in withdrawal or withholding of certain health care; duty of provider who is unwilling to participate. (1) No health care provider shall be under any duty, whether by contract, by statute or by any other legal requirement to participate in the withdrawal or withholding of life-sustaining procedures or of artificially administered nutrition or hydration.

Â Â Â Â Â  (2) If a health care provider is unable or unwilling to carry out a health care instruction or the decisions of the health care representative, the following provisions apply:

Â Â Â Â Â  (a) The health care provider shall promptly notify the health care representative, if there is a health care representative;

Â Â Â Â Â  (b) If the authority or decision of the health care representative is in dispute, the health care representative or provider may seek the guidance of the court in the manner provided in ORS 127.550;

Â Â Â Â Â  (c) If the representativeÂs authority or decision is not in dispute, the representative shall make a reasonable effort to transfer the principal to the care of another physician or health care provider; and

Â Â Â Â Â  (d) If there is no health care representative for an incapable patient, and the health care decisions are not in dispute, the health care provider shall, without abandoning the patient, either discharge the patient or make a reasonable effort to locate a different health care provider and authorize the transfer of the patient to that provider. [Formerly 97.070; 1993 c.767 Â§20]

Â Â Â Â Â  127.630 [Formerly 97.080; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.635 Withdrawal of life-sustaining procedures; conditions; selection of health care representative in certain cases; required consultation. (1) Life-sustaining procedures as defined in ORS 127.505 which would otherwise be applied to an incapable principal who does not have an appointed health care representative or applicable valid advance directive may be withheld or withdrawn in accordance with subsections (2) and (3) of this section if the principal has been medically confirmed to be in one of the following conditions:

Â Â Â Â Â  (a) A terminal condition;

Â Â Â Â Â  (b) Permanently unconscious;

Â Â Â Â Â  (c) A condition in which administration of life-sustaining procedures would not benefit the principalÂs medical condition and would cause permanent and severe pain; or

Â Â Â Â Â  (d) The person has a progressive illness that will be fatal and is in an advanced stage, the person is consistently and permanently unable to communicate by any means, swallow food and water safely, care for the personÂs self and recognize the personÂs family and other people, and it is very unlikely that the personÂs condition will substantially improve.

Â Â Â Â Â  (2) If a principalÂs condition has been determined to meet one of the conditions set forth in subsection (1) of this section, and the principal does not have an appointed health care representative or applicable advance directive, the principalÂs health care representative shall be the first of the following, in the following order, who can be located upon reasonable effort by the health care facility and who is willing to serve as the health care representative:

Â Â Â Â Â  (a) A guardian of the principal who is authorized to make health care decisions, if any;

Â Â Â Â Â  (b) The principalÂs spouse;

Â Â Â Â Â  (c) An adult designated by the others listed in this subsection who can be so located, if no person listed in this subsection objects to the designation;

Â Â Â Â Â  (d) A majority of the adult children of the principal who can be so located;

Â Â Â Â Â  (e) Either parent of the principal;

Â Â Â Â Â  (f) A majority of the adult siblings of the principal who can be located with reasonable effort; or

Â Â Â Â Â  (g) Any adult relative or adult friend.

Â Â Â Â Â  (3) If none of the persons described in subsection (2) of this section is available, then life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician.

Â Â Â Â Â  (4) Life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician at the request of a person designated the health care representative under subsections (2) and (3) of this section only after the person has consulted with concerned family and close friends, and if the principal has a case manager, as defined by rules adopted by the Department of Human Services, after giving notice to the principalÂs case manager. [Formerly 97.083; 1993 c.767 Â§21]

Â Â Â Â Â  127.640 Physician to determine that conditions met before withdrawing or withholding certain health care. Before withholding or withdrawing life-sustaining procedures or artificially administered nutrition and hydration under the provisions of ORS 127.540, 127.580 or 127.635, the attending physician shall determine that the conditions of ORS 127.540, 127.580 and 127.635 have been met. [Formerly 97.084; 1993 c.767 Â§22]

Â Â Â Â Â  127.642 Principal to be provided with certain care to insure comfort and cleanliness. Individuals caring for a principal from whom life-sustaining procedures or artificially administered nutrition and hydration are withheld or withdrawn shall provide care to insure comfort and cleanliness, including but not limited to the following:

Â Â Â Â Â  (1) Oral and body hygiene.

Â Â Â Â Â  (2) Reasonable efforts to offer food and fluids orally.

Â Â Â Â Â  (3) Medication, positioning, warmth, appropriate lighting and other measures to relieve pain and suffering.

Â Â Â Â Â  (4) Privacy and respect for the dignity and humanity of the principal. [1993 c.767 Â§11]

Â Â Â Â Â  127.645 [Formerly 97.085; repealed by 1993 c.767 Â§29]

(Requirements Imposed on Health Care Organizations Relating to Rights of Individuals to Make Health Care Decisions)

Â Â Â Â Â  127.646 Definitions for ORS 127.646 to 127.654. As used in ORS 127.646 to 127.654:

Â Â Â Â Â  (1) ÂHealth care organizationÂ means a home health agency, hospice program, hospital, long term care facility or health maintenance organization.

Â Â Â Â Â  (2) ÂHealth maintenance organizationÂ has the meaning given that term in ORS 750.005, except that Âhealth maintenance organizationÂ includes only those organizations that participate in the federal Medicare or Medicaid programs.

Â Â Â Â Â  (3) ÂHome health agencyÂ has the meaning given that term in ORS 443.005.

Â Â Â Â Â  (4) ÂHospice programÂ has the meaning given that term in ORS 443.850.

Â Â Â Â Â  (5) ÂHospitalÂ has the meaning given that term in ORS 442.015 (19), except that ÂhospitalÂ does not include a special inpatient care facility.

Â Â Â Â Â  (6) ÂLong term care facilityÂ has the meaning given that term in ORS 442.015, except that Âlong term care facilityÂ does not include an intermediate care facility for individuals with mental retardation. [1991 c.761 Â§1; 2001 c.104 Â§38]

Â Â Â Â Â  127.649 Health care organizations required to have written policies and procedures on providing information on patientÂs right to make health care decisions. (1) Subject to the provisions of ORS 127.652 and 127.654, all health care organizations shall maintain written policies and procedures, applicable to all capable adults who are receiving health care by or through the health care organization, that provide for:

Â Â Â Â Â  (a) Delivering to those individuals the following information and materials, in written form, without recommendation:

Â Â Â Â Â  (A) Information on the rights of the individual under Oregon law to make health care decisions, including the right to accept or refuse medical or surgical treatment and the right to execute advance directives;

Â Â Â Â Â  (B) Information on the policies of the health care organization with respect to the implementation of the rights of the individual under Oregon law to make health care decisions;

Â Â Â Â Â  (C) A copy of the advance directive set forth in ORS 127.531, along with a disclaimer on the first line of the first page of each form in at least 16-point boldfaced type stating ÂYou do not have to fill out and sign this form.Â; and

Â Â Â Â Â  (D) The name of a person who can provide additional information concerning the forms for advance directives.

Â Â Â Â Â  (b) Documenting in a prominent place in the individualÂs medical record whether the individual has executed an advance directive.

Â Â Â Â Â  (c) Ensuring compliance by the health care organization with Oregon law relating to advance directives.

Â Â Â Â Â  (d) Educating the staff and the community on issues relating to advance directives.

Â Â Â Â Â  (2) A health care organization need not furnish a copy of an advance directive to an individual if the health care organization has reason to believe that the individual has received a copy of an advance directive in the form set forth in ORS 127.531 within the preceding 12-month period or has previously executed an advance directive. [1991 c.761 Â§2; 1993 c.767 Â§26]

Â Â Â Â Â  127.650 [Formerly 97.090; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.652 Time of providing information. The written information described in ORS 127.649 (1) shall be provided:

Â Â Â Â Â  (1) By hospitals, not later than five days after an individual is admitted as an inpatient, but in any event before discharge;

Â Â Â Â Â  (2) By long term care facilities, not later than five days after an individual is admitted as a resident, but in any event before discharge;

Â Â Â Â Â  (3) By a home health agency or a hospice program, not later than 15 days after the initial provision of care by the agency or program but in any event before ceasing to provide care; and

Â Â Â Â Â  (4) By a health maintenance organization, not later than the time allowed under federal law. [1991 c.761 Â§3]

Â Â Â Â Â  127.654 Scope of requirement; limitation on liability for failure to comply. (1) The requirements of ORS 127.646 to 127.654 are in addition to any requirements that may be imposed under federal law, but ORS 127.646 to 127.654 shall be interpreted in a fashion consistent with the Patient Self-Determination Act, enacted by sections 4206 and 4751 of Public Law 101-508. Nothing in ORS 127.646 to 127.654 requires any health care organization, or any employee or agent of a health care organization, to act in a manner inconsistent with federal law or contrary to individual religious or philosophical beliefs.

Â Â Â Â Â  (2) No health care organization shall be subject to criminal prosecution or civil liability for failure to comply with ORS 127.646 to 127.654. [1991 c.761 Â§4]

(Previously Executed Advance Directives)

Â Â Â Â Â  127.658 Effect of ORS 127.505 to 127.660 on previously executed advance directives. (1) ORS 127.505 to 127.660 and 127.995 do not impair or supersede any power of attorney for health care, directive to physicians or health care instruction in effect before November 4, 1993.

Â Â Â Â Â  (2) Any power of attorney for health care or directive to physicians executed before November 4, 1993, shall be governed by the provisions of ORS 127.505 to 127.660 and 127.995, except that:

Â Â Â Â Â  (a) The directive to physicians or power of attorney for health care shall be valid if it complies with the provisions of either ORS 127.505 to 127.660 and 127.995 or the statutes in effect as of the date of execution;

Â Â Â Â Â  (b) The terms in a directive to physicians in the form prescribed by ORS 127.610 (1991 Edition) or predecessor statute have those meanings given in ORS 127.605 (1991 Edition) or predecessor statute in effect at the time of execution; and

Â Â Â Â Â  (c) The terms in a power of attorney for health care in the form prescribed by ORS 127.530 (1991 Edition) have those meanings given in ORS 127.505 in effect at the time of execution.

Â Â Â Â Â  (3) A health care organization, as defined in ORS 127.646, that on November 4, 1993, has printed materials with the information and forms which were required by ORS 127.649, prior to November 4, 1993, may use such printed materials until December 1, 1993. [1993 c.767 Â§23]

(Short Title)

Â Â Â Â Â  127.660 Short title. ORS 127.505 to 127.660 and 127.995 may be cited as the Oregon Health Care Decisions Act. [1993 c.767 Â§24]

DECLARATIONS FOR MENTAL HEALTH TREATMENT

Â Â Â Â Â  127.700 Definitions for ORS 127.700 to 127.737. As used in ORS 127.700 to 127.737:

Â Â Â Â Â  (1) ÂAttending physicianÂ shall have the same meaning as provided in ORS 127.505.

Â Â Â Â Â  (2) ÂAttorney-in-factÂ means an adult validly appointed under ORS 127.540, 127.700 to 127.737 and 426.385 to make mental health treatment decisions for a principal under a declaration for mental health treatment and also means an alternative attorney-in-fact.

Â Â Â Â Â  (3) ÂDeclarationÂ means a document making a declaration of preferences or instructions regarding mental health treatment.

Â Â Â Â Â  (4) ÂHealth care facilityÂ shall have the same meaning as provided in ORS 127.505.

Â Â Â Â Â  (5) ÂIncapableÂ means that, in the opinion of the court in a protective proceeding under ORS chapter 125, or the opinion of two physicians, a personÂs ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions.

Â Â Â Â Â  (6) ÂMental health treatmentÂ means convulsive treatment, treatment of mental illness with psychoactive medication, admission to and retention in a health care facility for a period not to exceed 17 days for care or treatment of mental illness, and outpatient services.

Â Â Â Â Â  (7) ÂOutpatient servicesÂ means treatment for a mental or emotional disorder that is obtained by appointment and is provided by an outpatient service as defined in ORS 430.010.

Â Â Â Â Â  (8) ÂProviderÂ means a mental health treatment provider.

Â Â Â Â Â  (9) ÂRepresentativeÂ means Âattorney-in-factÂ as defined in this section. [1993 c.442 Â§1; 1995 c.664 Â§88; 1997 c.563 Â§1; 1999 c.83 Â§1; 2001 c.104 Â§39]

Â Â Â Â Â  127.702 Persons who may make declaration for mental health treatment; period of validity. (1) An adult of sound mind may make a declaration of preferences or instructions regarding mental health treatment. The preferences or instructions may include consent to or refusal of mental health treatment.

Â Â Â Â Â  (2) A declaration for mental health treatment continues in effect for a period of three years or until revoked. The authority of a named attorney-in-fact and any alternative attorney-in-fact named in the declaration continues in effect as long as the declaration appointing the attorney-in-fact is in effect or until the attorney-in-fact has withdrawn. If a declaration for mental health treatment has been invoked and is in effect at the expiration of three years after its execution, the declaration remains effective until the principal is no longer incapable. [1993 c.442 Â§2]

Â Â Â Â Â  127.703 Required policies regarding mental health treatment rights information; declarations for mental health treatment. (1) All health care and mental health care organizations shall maintain written policies and procedures, applicable to all capable adults who are receiving mental health treatment by or through the organization, that provide for:

Â Â Â Â Â  (a) Delivering to those individuals the following information and materials, in written form, without recommendation:

Â Â Â Â Â  (A) Information on the rights of the individual under Oregon law to make mental health treatment decisions, including the right to accept or refuse mental health treatment and the right to execute declarations for mental health treatment;

Â Â Â Â Â  (B) Information on the policies of the organization with respect to implementation of the rights of the individual under Oregon law to make mental health treatment decisions;

Â Â Â Â Â  (C) A copy of the declaration for mental health treatment set forth in ORS 127.736; and

Â Â Â Â Â  (D) The name of a person who can provide additional information concerning the forms for declarations for mental health treatment.

Â Â Â Â Â  (b) Documenting in a prominent place in the individualÂs medical record whether the individual has executed a declaration for mental health treatment.

Â Â Â Â Â  (c) Ensuring compliance by the organization with Oregon law relating to declarations for mental health treatment.

Â Â Â Â Â  (d) Educating the staff and the community on issues relating to declarations for mental health treatment.

Â Â Â Â Â  (2) An organization need not furnish a copy of a declaration for mental health treatment to an individual if the organization has reason to believe that the individual has received a copy of a declaration in the form set forth in ORS 127.736 within the preceding 12-month period or has a validly executed declaration.

Â Â Â Â Â  (3) The requirements of this section are in addition to any requirements that may be imposed under federal law and shall be interpreted in a manner consistent with federal law. Nothing in this section requires any health care or mental health care organization, or any employee or agent of an organization, to act in a manner inconsistent with federal law or contrary to individual religious or philosophical beliefs.

Â Â Â Â Â  (4) No health care or mental health care organization shall be subject to criminal prosecution or civil liability for failure to comply with this section.

Â Â Â Â Â  (5) For purposes of this section, Âhealth care or mental health care organizationÂ means a health care organization as defined in ORS 127.646 or a community mental health program or facility that provides mental health services. [1997 c.563 Â§5]

Â Â Â Â Â  127.705 Designation of attorney-in-fact for decisions about mental health treatment. A declaration may designate a competent adult to act as attorney-in-fact to make decisions about mental health treatment. An alternative attorney-in-fact may also be designated to act as attorney-in-fact if the original designee is unable or unwilling to act at any time. An attorney-in-fact who has accepted the appointment in writing may make decisions about mental health treatment on behalf of the principal only when the principal is incapable. The decisions must be consistent with any desires the principal has expressed in the declaration. [1993 c.442 Â§3]

Â Â Â Â Â  127.707 Execution of declaration; witnesses. A declaration is effective only if it is signed by the principal and two competent adult witnesses. The witnesses must attest that the principal is known to them, signed the declaration in their presence and appears to be of sound mind and not under duress, fraud or undue influence. Persons specified in ORS 127.730 may not act as witnesses. [1993 c.442 Â§4]

Â Â Â Â Â  127.710 Operation of declaration; physician or provider to act in accordance with declaration. A declaration becomes operative when it is delivered to the principalÂs physician or other mental health treatment provider and remains valid until revoked or expired. The physician or provider shall act in accordance with an operative declaration when the principal has been found to be incapable. The physician or provider shall continue to obtain the principalÂs informed consent to all mental health treatment decisions if the principal is capable of providing informed consent or refusal. [1993 c.442 Â§5]

Â Â Â Â Â  127.712 Scope of authority of attorney-in-fact; powers and duties; limitation on liability. (1) The attorney-in-fact does not have authority to make mental health treatment decisions unless the principal is incapable.

Â Â Â Â Â  (2) The attorney-in-fact is not, as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.

Â Â Â Â Â  (3) Except to the extent the right is limited by the declaration or any federal law, an attorney-in-fact has the same right as the principal to receive information regarding the proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment. This right of access does not waive any evidentiary privilege.

Â Â Â Â Â  (4) In exercising authority under the declaration, the attorney-in-fact has a duty to act consistently with the desires of the principal as expressed in the declaration. If the principalÂs desires are not expressed in the declaration and not otherwise known by the attorney-in-fact, the attorney-in-fact has a duty to act in what the attorney-in-fact in good faith believes to be the best interests of the principal.

Â Â Â Â Â  (5) An attorney-in-fact is not subject to criminal prosecution, civil liability or professional disciplinary action for any action taken in good faith pursuant to a declaration for mental health treatment. [1993 c.442 Â§6]

Â Â Â Â Â  127.715 Prohibitions against requiring person to execute or refrain from executing declaration. A person shall not be required to execute or to refrain from executing a declaration as a criterion for insurance, as a condition for receiving mental or physical health services or as a condition of discharge from a health care facility. [1993 c.442 Â§7]

Â Â Â Â Â  127.717 Declaration to be made part of medical record; physician or provider to comply with declaration; withdrawal of physician or provider. Upon being presented with a declaration, a physician or other provider shall make the declaration a part of the principalÂs medical record. When acting under authority of a declaration, a physician or provider must comply with it to the fullest extent possible, consistent with reasonable medical practice, the availability of treatments requested and applicable law. If the physician or other provider is unable or unwilling at any time to carry out preferences or instructions contained in a declaration or the decisions of the attorney-in-fact, the physician or provider may withdraw from providing treatment if withdrawal is consistent with the exercise of independent medical judgment that is in the best interest of the principal. Upon withdrawing, a physician or provider shall promptly notify the principal and the attorney-in-fact and document the notification in the principalÂs medical record. [1993 c.442 Â§8; 1999 c.83 Â§2]

Â Â Â Â Â  127.720 Circumstances in which physician or provider may disregard declaration. (1) The physician or provider may subject the principal to mental health treatment in a manner contrary to the principalÂs wishes as expressed in a declaration for mental health treatment only:

Â Â Â Â Â  (a) If the principal is committed to the Department of Human Services pursuant to ORS 426.005 to 426.390 and treatment is authorized in compliance with ORS 426.385 (3) and administrative rule; or

Â Â Â Â Â  (b) In cases of emergency endangering life or health.

Â Â Â Â Â  (2) A declaration does not limit any authority provided in ORS 426.005 to 426.390 either to take a person into custody, or to admit, retain or treat a person in a health care facility. [1993 c.442 Â§9; 1995 c.141 Â§2]

Â Â Â Â Â  127.722 Revocation of declaration. A declaration may be revoked in whole or in part at any time by the principal if the principal is not incapable. A revocation is effective when a capable principal communicates the revocation to the attending physician or other provider. The attending physician or other provider shall note the revocation as part of the principalÂs medical record. [1993 c.442 Â§10]

Â Â Â Â Â  127.725 Limitations on liability of physician or provider. A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of a declaration is not subject to criminal prosecution, civil liability or professional disciplinary action resulting from a subsequent finding of a declarationÂs invalidity. [1993 c.442 Â§11]

Â Â Â Â Â  127.727 Persons prohibited from serving as attorney-in-fact. None of the following may serve as attorney-in-fact:

Â Â Â Â Â  (1) The attending physician or mental health service provider or an employee of the physician or provider, if the physician, provider or employee is unrelated to the principal by blood, marriage or adoption.

Â Â Â Â Â  (2) An owner, operator or employee of a health care facility in which the principal is a patient or resident, if the owner, operator or employee is unrelated to the principal by blood, marriage or adoption. [1993 c.442 Â§12]

Â Â Â Â Â  127.730 Persons prohibited from serving as witnesses to declaration. None of the following may serve as a witness to the signing of a declaration:

Â Â Â Â Â  (1) The attending physician or mental health service provider or a relative of the physician or provider;

Â Â Â Â Â  (2) An owner, operator or relative of an owner or operator of a health care facility in which the principal is a patient or resident; or

Â Â Â Â Â  (3) A person related to the principal by blood, marriage or adoption. [1993 c.442 Â§13]

Â Â Â Â Â  127.732 Withdrawal of attorney-in-fact; rescission of withdrawal. (1) An attorney-in-fact may withdraw by giving notice to the principal. If a principal is incapable, the attorney-in-fact may withdraw by giving notice to the attending physician or provider. The attending physician or provider shall note the withdrawal as part of the principalÂs medical record.

Â Â Â Â Â  (2) A person who has withdrawn under the provisions of subsection (1) of this section may rescind the withdrawal by executing an acceptance after the date of the withdrawal. The acceptance must be in the same form as provided by ORS 127.736 for accepting an appointment. A person who rescinds a withdrawal must give notice to the principal if the principal is capable or to the principalÂs health care provider if the principal is incapable. [1993 c.442 Â§14]

Â Â Â Â Â  127.735 [1993 c.442 Â§15; repealed by 1997 c.563 Â§2 (127.736 enacted in lieu of 127.735)]

Â Â Â Â Â  127.736 Form of declaration. A declaration for mental health treatment shall be in substantially the following form:

______________________________________________________________________________

DECLARATION FOR MENTAL HEALTH TREATMENT

Â Â Â Â Â  I, ___________________, being an adult of sound mind, willfully and voluntarily make this declaration for mental health treatment. I want this declaration to be followed if a court or two physicians determine that I am unable to make decisions for myself because my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment. ÂMental health treatmentÂ means treatment of mental illness with psychoactive medication, admission to and retention in a health care facility for a period up to 17 days, convulsive treatment and outpatient services that are specified in this declaration.

______________________________________________________________________________

CHOICE OF DECISION MAKER

Â Â Â Â Â  If I become incapable of giving or withholding informed consent for mental health treatment, I want these decisions to be made by: (INITIAL ONLY ONE)

Â Â Â Â Â  __Â  My appointed representative consistent with my desires, or, if my desires are unknown by my representative, in what my representative believes to be my best interests.

Â Â Â Â Â  __Â  By the mental health treatment provider who requires my consent in order to treat me, but only as specifically authorized in this declaration.

APPOINTED REPRESENTATIVE

Â Â Â Â Â  If I have chosen to appoint a representative to make mental health treatment decisions for me when I am incapable, I am naming that person here. I may also name an alternate representative to serve. Each person I appoint must accept my appointment in order to serve. I understand that I am not required to appoint a representative in order to complete this declaration.

Â Â Â Â Â  I hereby appoint:

Â Â Â Â Â  NAME _________

Â Â Â Â Â  ADDRESS _________

Â Â Â Â Â  TELEPHONE # _________ to act as my representative to make decisions regarding my mental health treatment if I become incapable of giving or withholding informed consent for that treatment.

(OPTIONAL)

Â Â Â Â Â  If the person named above refuses or is unable to act on my behalf, or if I revoke that personÂs authority to act as my representative, I authorize the following person to act as my representative:

Â Â Â Â Â  NAME _________

Â Â Â Â Â  ADDRESS _________

Â Â Â Â Â  TELEPHONE # _________

Â Â Â Â Â  My representative is authorized to make decisions that are consistent with the wishes I have expressed in this declaration or, if not expressed, as are otherwise known to my representative. If my desires are not expressed and are not otherwise known by my representative, my representative is to act in what he or she believes to be my best interests. My representative is also authorized to receive information regarding proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment.

______________________________________________________________________________

DIRECTIONS FOR

MENTAL HEALTH TREATMENT

Â Â Â Â Â  This declaration permits me to state my wishes regarding mental health treatments including psychoactive medications, admission to and retention in a health care facility for mental health treatment for a period not to exceed 17 days, convulsive treatment and outpatient services.

Â Â Â Â Â  If I become incapable of giving or withholding informed consent for mental health treatment, my wishes are: I CONSENT TO THE FOLLOWING MENTAL HEALTH TREATMENTS: (May include types and dosage of medications, short-term inpatient treatment, a preferred provider or facility, transport to a provider or facility, convulsive treatment or alternative outpatient treatments.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

I DO NOT CONSENT TO THE FOLLOWING MENTAL HEALTH TREATMENT: (Consider including your reasons, such as past adverse reaction, allergies or misdiagnosis. Be aware that a person may be treated without consent if the person is held pursuant to civil commitment law.)

________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

ADDITIONAL INFORMATION ABOUT MY MENTAL HEALTH TREATMENT NEEDS: (Consider including mental or physical health history, dietary requirements, religious concerns, people to notify and other matters of importance.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

YOU MUST SIGN HERE FOR THIS DECLARATION TO BE EFFECTIVE:

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  (Signature/Date)

AFFIRMATION OF WITNESSES

Â Â Â Â Â  I affirm that the person signing this declaration:

Â Â Â Â Â  (a) Is personally known to me;

Â Â Â Â Â  (b) Signed or acknowledged his or her signature on this declaration in my presence;

Â Â Â Â Â  (c) Appears to be of sound mind and not under duress, fraud or undue influence;

Â Â Â Â Â  (d) Is not related to me by blood, marriage or adoption;

Â Â Â Â Â  (e) Is not a patient or resident in a facility that I or my relative owns or operates;

Â Â Â Â Â  (f) Is not my patient and does not receive mental health services from me or my relative; and

Â Â Â Â Â  (g) Has not appointed me as a representative in this document.

Witnessed by:

______________ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

(Signature of WitnessÂ Â Â Â Â Â Â Â Â Â Â Â  (Printed Name of Witness)

/Date)

______________ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

(Signature of WitnessÂ Â Â Â Â Â Â Â Â Â Â Â  (Printed Name of Witness)

/Date)

ACCEPTANCE OF APPOINTMENT

AS REPRESENTATIVE

Â Â Â Â Â  I accept this appointment and agree to serve as representative to make mental health treatment decisions. I understand that I must act consistently with the desires of the person I represent, as expressed in this declaration or, if not expressed, as otherwise known by me. If I do not know the desires of the person I represent, I have a duty to act in what I believe in good faith to be that personÂs best interest. I understand that this document gives me authority to make decisions about mental health treatment only while that person has been determined to be incapable of making those decisions by a court or two physicians. I understand that the person who appointed me may revoke this declaration in whole or in part by communicating the revocation to the attending physician or other provider when the person is not incapable.

______________ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

(Signature ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Printed name)

Representative/Date)

______________ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

(Signature of AlternateÂ Â Â Â Â Â Â Â Â Â  (Printed name)

Representative/Date)

NOTICE TO PERSON

MAKING A DECLARATION FOR

MENTAL HEALTH TREATMENT

Â Â Â Â Â  This is an important legal document. It creates a declaration for mental health treatment. Before signing this document, you should know these important facts:

Â Â Â Â Â  This document allows you to make decisions in advance about certain types of mental health treatment: psychoactive medication, short-term (not to exceed 17 days) admission to a treatment facility, convulsive treatment and outpatient services. Outpatient services are mental health services provided by appointment by licensed professionals and programs. The instructions that you include in this declaration will be followed only if a court or two physicians believe that you are incapable of making treatment decisions. Otherwise, you will be considered capable to give or withhold consent for the treatments. Your instructions may be overridden if you are being held pursuant to civil commitment law.

Â Â Â Â Â  You may also appoint a person as your representative to make treatment decisions for you if you become incapable. The person you appoint has a duty to act consistently with your desires as stated in this document or, if not stated, as otherwise known by the representative. If your representative does not know your desires, he or she must make decisions in your best interests. For the appointment to be effective, the person you appoint must accept the appointment in writing. The person also has the right to withdraw from acting as your representative at any time. A ÂrepresentativeÂ is also referred to as an Âattorney-in-factÂ in state law but this person does not need to be an attorney at law.

Â Â Â Â Â  This document will continue in effect for a period of three years unless you become incapable of participating in mental health treatment decisions. If this occurs, the directive will continue in effect until you are no longer incapable.

Â Â Â Â Â  You have the right to revoke this document in whole or in part at any time you have not been determined to be incapable. YOU MAY NOT REVOKE THIS DECLARATION WHEN YOU ARE CONSIDERED INCAPABLE BY A COURT OR TWO PHYSICIANS. A revocation is effective when it is communicated to your attending physician or other provider.

Â Â Â Â Â  If there is anything in this document that you do not understand, you should ask a lawyer to explain it to you. This declaration will not be valid unless it is signed by two qualified witnesses who are personally known to you and who are present when you sign or acknowledge your signature.

NOTICE TO PHYSICIAN OR PROVIDER

Â Â Â Â Â  Under Oregon law, a person may use this declaration to provide consent for mental health treatment or to appoint a representative to make mental health treatment decisions when the person is incapable of making those decisions. A person is ÂincapableÂ when, in the opinion of a court or two physicians, the personÂs ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions. This document becomes operative when it is delivered to the personÂs physician or other provider and remains valid until revoked or expired. Upon being presented with this declaration, a physician or provider must make it a part of the personÂs medical record. When acting under authority of the declaration, a physician or provider must comply with it to the fullest extent possible. If the physician or provider is unwilling to comply with the declaration, the physician or provider may withdraw from providing treatment consistent with professional judgment and must promptly notify the person and the personÂs representative and document the notification in the personÂs medical record. A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of this declaration is not subject to criminal prosecution, civil liability or professional disciplinary action resulting from a subsequent finding of the declarationÂs invalidity.

______________________________________________________________________________ [1997 c.563 Â§3 (enacted in lieu of 127.735)]

Â Â Â Â Â  127.737 Certain other laws applicable to declaration. (1) ORS 127.525, 127.550, 127.565, 127.570, 127.575 and 127.995 apply to a declaration for mental health treatment.

Â Â Â Â Â  (2) For purposes of this section only, a declaration shall be considered a power of attorney for health care, without regard to whether the declaration appoints an attorney-in-fact. [1993 c.442 Â§17]

THE OREGON

DEATH WITH DIGNITY ACT

(General Provisions)

(Section 1)

Â Â Â Â Â  Note: The division headings, subdivision headings and leadlines for 127.800 to 127.890, 127.895 and 127.897 were enacted as part of Ballot Measure 16 (1994) and were not provided by Legislative Counsel.

Â Â Â Â Â  127.800 Â§1.01. Definitions. The following words and phrases, whenever used in ORS 127.800 to 127.897, have the following meanings:

Â Â Â Â Â  (1) ÂAdultÂ means an individual who is 18 years of age or older.

Â Â Â Â Â  (2) ÂAttending physicianÂ means the physician who has primary responsibility for the care of the patient and treatment of the patientÂs terminal disease.

Â Â Â Â Â  (3) ÂCapableÂ means that in the opinion of a court or in the opinion of the patientÂs attending physician or consulting physician, psychiatrist or psychologist, a patient has the ability to make and communicate health care decisions to health care providers, including communication through persons familiar with the patientÂs manner of communicating if those persons are available.

Â Â Â Â Â  (4) ÂConsulting physicianÂ means a physician who is qualified by specialty or experience to make a professional diagnosis and prognosis regarding the patientÂs disease.

Â Â Â Â Â  (5) ÂCounselingÂ means one or more consultations as necessary between a state licensed psychiatrist or psychologist and a patient for the purpose of determining that the patient is capable and not suffering from a psychiatric or psychological disorder or depression causing impaired judgment.

Â Â Â Â Â  (6) ÂHealth care providerÂ means a person licensed, certified or otherwise authorized or permitted by the law of this state to administer health care or dispense medication in the ordinary course of business or practice of a profession, and includes a health care facility.

Â Â Â Â Â  (7) ÂInformed decisionÂ means a decision by a qualified patient, to request and obtain a prescription to end his or her life in a humane and dignified manner, that is based on an appreciation of the relevant facts and after being fully informed by the attending physician of:

Â Â Â Â Â  (a) His or her medical diagnosis;

Â Â Â Â Â  (b) His or her prognosis;

Â Â Â Â Â  (c) The potential risks associated with taking the medication to be prescribed;

Â Â Â Â Â  (d) The probable result of taking the medication to be prescribed; and

Â Â Â Â Â  (e) The feasible alternatives, including, but not limited to, comfort care, hospice care and pain control.

Â Â Â Â Â  (8) ÂMedically confirmedÂ means the medical opinion of the attending physician has been confirmed by a consulting physician who has examined the patient and the patientÂs relevant medical records.

Â Â Â Â Â  (9) ÂPatientÂ means a person who is under the care of a physician.

Â Â Â Â Â  (10) ÂPhysicianÂ means a doctor of medicine or osteopathy licensed to practice medicine by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (11) ÂQualified patientÂ means a capable adult who is a resident of Oregon and has satisfied the requirements of ORS 127.800 to 127.897 in order to obtain a prescription for medication to end his or her life in a humane and dignified manner.

Â Â Â Â Â  (12) ÂTerminal diseaseÂ means an incurable and irreversible disease that has been medically confirmed and will, within reasonable medical judgment, produce death within six months. [1995 c.3 Â§1.01; 1999 c.423 Â§1]

(Written Request for Medication to

End OneÂs Life in a

Humane and Dignified Manner)

(Section 2)

Â Â Â Â Â  127.805 Â§2.01. Who may initiate a written request for medication. (1) An adult who is capable, is a resident of Oregon, and has been determined by the attending physician and consulting physician to be suffering from a terminal disease, and who has voluntarily expressed his or her wish to die, may make a written request for medication for the purpose of ending his or her life in a humane and dignified manner in accordance with ORS 127.800 to 127.897.

Â Â Â Â Â  (2) No person shall qualify under the provisions of ORS 127.800 to 127.897 solely because of age or disability. [1995 c.3 Â§2.01; 1999 c.423 Â§2]

Â Â Â Â Â  127.810 Â§2.02. Form of the written request. (1) A valid request for medication under ORS 127.800 to 127.897 shall be in substantially the form described in ORS 127.897, signed and dated by the patient and witnessed by at least two individuals who, in the presence of the patient, attest that to the best of their knowledge and belief the patient is capable, acting voluntarily, and is not being coerced to sign the request.

Â Â Â Â Â  (2) One of the witnesses shall be a person who is not:

Â Â Â Â Â  (a) A relative of the patient by blood, marriage or adoption;

Â Â Â Â Â  (b) A person who at the time the request is signed would be entitled to any portion of the estate of the qualified patient upon death under any will or by operation of law; or

Â Â Â Â Â  (c) An owner, operator or employee of a health care facility where the qualified patient is receiving medical treatment or is a resident.

Â Â Â Â Â  (3) The patientÂs attending physician at the time the request is signed shall not be a witness.

Â Â Â Â Â  (4) If the patient is a patient in a long term care facility at the time the written request is made, one of the witnesses shall be an individual designated by the facility and having the qualifications specified by the Department of Human Services by rule. [1995 c.3 Â§2.02]

(Safeguards)

(Section 3)

Â Â Â Â Â  127.815 Â§3.01. Attending physician responsibilities. (1) The attending physician shall:

Â Â Â Â Â  (a) Make the initial determination of whether a patient has a terminal disease, is capable, and has made the request voluntarily;

Â Â Â Â Â  (b) Request that the patient demonstrate Oregon residency pursuant to ORS 127.860;

Â Â Â Â Â  (c) To ensure that the patient is making an informed decision, inform the patient of:

Â Â Â Â Â  (A) His or her medical diagnosis;

Â Â Â Â Â  (B) His or her prognosis;

Â Â Â Â Â  (C) The potential risks associated with taking the medication to be prescribed;

Â Â Â Â Â  (D) The probable result of taking the medication to be prescribed; and

Â Â Â Â Â  (E) The feasible alternatives, including, but not limited to, comfort care, hospice care and pain control;

Â Â Â Â Â  (d) Refer the patient to a consulting physician for medical confirmation of the diagnosis, and for a determination that the patient is capable and acting voluntarily;

Â Â Â Â Â  (e) Refer the patient for counseling if appropriate pursuant to ORS 127.825;

Â Â Â Â Â  (f) Recommend that the patient notify next of kin;

Â Â Â Â Â  (g) Counsel the patient about the importance of having another person present when the patient takes the medication prescribed pursuant to ORS 127.800 to 127.897 and of not taking the medication in a public place;

Â Â Â Â Â  (h) Inform the patient that he or she has an opportunity to rescind the request at any time and in any manner, and offer the patient an opportunity to rescind at the end of the 15 day waiting period pursuant to ORS 127.840;

Â Â Â Â Â  (i) Verify, immediately prior to writing the prescription for medication under ORS 127.800 to 127.897, that the patient is making an informed decision;

Â Â Â Â Â  (j) Fulfill the medical record documentation requirements of ORS 127.855;

Â Â Â Â Â  (k) Ensure that all appropriate steps are carried out in accordance with ORS 127.800 to 127.897 prior to writing a prescription for medication to enable a qualified patient to end his or her life in a humane and dignified manner; and

Â Â Â Â Â  (L)(A) Dispense medications directly, including ancillary medications intended to facilitate the desired effect to minimize the patientÂs discomfort, provided the attending physician is registered as a dispensing physician with the Board of Medical Examiners, has a current Drug Enforcement Administration certificate and complies with any applicable administrative rule; or

Â Â Â Â Â  (B) With the patientÂs written consent:

Â Â Â Â Â  (i) Contact a pharmacist and inform the pharmacist of the prescription; and

Â Â Â Â Â  (ii) Deliver the written prescription personally or by mail to the pharmacist, who will dispense the medications to either the patient, the attending physician or an expressly identified agent of the patient.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the attending physician may sign the patientÂs death certificate. [1995 c.3 Â§3.01; 1999 c.423 Â§3]

Â Â Â Â Â  127.820 Â§3.02. Consulting physician confirmation. Before a patient is qualified under ORS 127.800 to 127.897, a consulting physician shall examine the patient and his or her relevant medical records and confirm, in writing, the attending physicianÂs diagnosis that the patient is suffering from a terminal disease, and verify that the patient is capable, is acting voluntarily and has made an informed decision. [1995 c.3 Â§3.02]

Â Â Â Â Â  127.825 Â§3.03. Counseling referral. If in the opinion of the attending physician or the consulting physician a patient may be suffering from a psychiatric or psychological disorder or depression causing impaired judgment, either physician shall refer the patient for counseling. No medication to end a patientÂs life in a humane and dignified manner shall be prescribed until the person performing the counseling determines that the patient is not suffering from a psychiatric or psychological disorder or depression causing impaired judgment. [1995 c.3 Â§3.03; 1999 c.423 Â§4]

Â Â Â Â Â  127.830 Â§3.04. Informed decision. No person shall receive a prescription for medication to end his or her life in a humane and dignified manner unless he or she has made an informed decision as defined in ORS 127.800 (7). Immediately prior to writing a prescription for medication under ORS 127.800 to 127.897, the attending physician shall verify that the patient is making an informed decision. [1995 c.3 Â§3.04]

Â Â Â Â Â  127.835 Â§3.05. Family notification. The attending physician shall recommend that the patient notify the next of kin of his or her request for medication pursuant to ORS 127.800 to 127.897. A patient who declines or is unable to notify next of kin shall not have his or her request denied for that reason. [1995 c.3 Â§3.05; 1999 c.423 Â§6]

Â Â Â Â Â  127.840 Â§3.06. Written and oral requests. In order to receive a prescription for medication to end his or her life in a humane and dignified manner, a qualified patient shall have made an oral request and a written request, and reiterate the oral request to his or her attending physician no less than fifteen (15) days after making the initial oral request. At the time the qualified patient makes his or her second oral request, the attending physician shall offer the patient an opportunity to rescind the request. [1995 c.3 Â§3.06]

Â Â Â Â Â  127.845 Â§3.07. Right to rescind request. A patient may rescind his or her request at any time and in any manner without regard to his or her mental state. No prescription for medication under ORS 127.800 to 127.897 may be written without the attending physician offering the qualified patient an opportunity to rescind the request. [1995 c.3 Â§3.07]

Â Â Â Â Â  127.850 Â§3.08. Waiting periods. No less than fifteen (15) days shall elapse between the patientÂs initial oral request and the writing of a prescription under ORS 127.800 to 127.897. No less than 48 hours shall elapse between the patientÂs written request and the writing of a prescription under ORS 127.800 to 127.897. [1995 c.3 Â§3.08]

Â Â Â Â Â  127.855 Â§3.09. Medical record documentation requirements. The following shall be documented or filed in the patientÂs medical record:

Â Â Â Â Â  (1) All oral requests by a patient for medication to end his or her life in a humane and dignified manner;

Â Â Â Â Â  (2) All written requests by a patient for medication to end his or her life in a humane and dignified manner;

Â Â Â Â Â  (3) The attending physicianÂs diagnosis and prognosis, determination that the patient is capable, acting voluntarily and has made an informed decision;

Â Â Â Â Â  (4) The consulting physicianÂs diagnosis and prognosis, and verification that the patient is capable, acting voluntarily and has made an informed decision;

Â Â Â Â Â  (5) A report of the outcome and determinations made during counseling, if performed;

Â Â Â Â Â  (6) The attending physicianÂs offer to the patient to rescind his or her request at the time of the patientÂs second oral request pursuant to ORS 127.840; and

Â Â Â Â Â  (7) A note by the attending physician indicating that all requirements under ORS 127.800 to 127.897 have been met and indicating the steps taken to carry out the request, including a notation of the medication prescribed. [1995 c.3 Â§3.09]

Â Â Â Â Â  127.860 Â§3.10. Residency requirement. Only requests made by Oregon residents under ORS 127.800 to 127.897 shall be granted. Factors demonstrating Oregon residency include but are not limited to:

Â Â Â Â Â  (1) Possession of an Oregon driver license;

Â Â Â Â Â  (2) Registration to vote in Oregon;

Â Â Â Â Â  (3) Evidence that the person owns or leases property in Oregon; or

Â Â Â Â Â  (4) Filing of an Oregon tax return for the most recent tax year. [1995 c.3 Â§3.10; 1999 c.423 Â§8]

Â Â Â Â Â  127.865 Â§3.11. Reporting requirements. (1)(a) The Department of Human Services shall annually review a sample of records maintained pursuant to ORS 127.800 to 127.897.

Â Â Â Â Â  (b) The department shall require any health care provider upon dispensing medication pursuant to ORS 127.800 to 127.897 to file a copy of the dispensing record with the department.

Â Â Â Â Â  (2) The department shall make rules to facilitate the collection of information regarding compliance with ORS 127.800 to 127.897. Except as otherwise required by law, the information collected shall not be a public record and may not be made available for inspection by the public.

Â Â Â Â Â  (3) The department shall generate and make available to the public an annual statistical report of information collected under subsection (2) of this section. [1995 c.3 Â§3.11; 1999 c.423 Â§9; 2001 c.104 Â§40]

Â Â Â Â Â  127.870 Â§3.12. Effect on construction of wills, contracts and statutes. (1) No provision in a contract, will or other agreement, whether written or oral, to the extent the provision would affect whether a person may make or rescind a request for medication to end his or her life in a humane and dignified manner, shall be valid.

Â Â Â Â Â  (2) No obligation owing under any currently existing contract shall be conditioned or affected by the making or rescinding of a request, by a person, for medication to end his or her life in a humane and dignified manner. [1995 c.3 Â§3.12]

Â Â Â Â Â  127.875 Â§3.13. Insurance or annuity policies. The sale, procurement, or issuance of any life, health, or accident insurance or annuity policy or the rate charged for any policy shall not be conditioned upon or affected by the making or rescinding of a request, by a person, for medication to end his or her life in a humane and dignified manner. Neither shall a qualified patientÂs act of ingesting medication to end his or her life in a humane and dignified manner have an effect upon a life, health, or accident insurance or annuity policy. [1995 c.3 Â§3.13]

Â Â Â Â Â  127.880 Â§3.14. Construction of Act. Nothing in ORS 127.800 to 127.897 shall be construed to authorize a physician or any other person to end a patientÂs life by lethal injection, mercy killing or active euthanasia. Actions taken in accordance with ORS 127.800 to 127.897 shall not, for any purpose, constitute suicide, assisted suicide, mercy killing or homicide, under the law. [1995 c.3 Â§3.14]

(Immunities and Liabilities)

(Section 4)

Â Â Â Â Â  127.885 Â§4.01. Immunities; basis for prohibiting health care provider from participation; notification; permissible sanctions. Except as provided in ORS 127.890:

Â Â Â Â Â  (1) No person shall be subject to civil or criminal liability or professional disciplinary action for participating in good faith compliance with ORS 127.800 to 127.897. This includes being present when a qualified patient takes the prescribed medication to end his or her life in a humane and dignified manner.

Â Â Â Â Â  (2) No professional organization or association, or health care provider, may subject a person to censure, discipline, suspension, loss of license, loss of privileges, loss of membership or other penalty for participating or refusing to participate in good faith compliance with ORS 127.800 to 127.897.

Â Â Â Â Â  (3) No request by a patient for or provision by an attending physician of medication in good faith compliance with the provisions of ORS 127.800 to 127.897 shall constitute neglect for any purpose of law or provide the sole basis for the appointment of a guardian or conservator.

Â Â Â Â Â  (4) No health care provider shall be under any duty, whether by contract, by statute or by any other legal requirement to participate in the provision to a qualified patient of medication to end his or her life in a humane and dignified manner. If a health care provider is unable or unwilling to carry out a patientÂs request under ORS 127.800 to 127.897, and the patient transfers his or her care to a new health care provider, the prior health care provider shall transfer, upon request, a copy of the patientÂs relevant medical records to the new health care provider.

Â Â Â Â Â  (5)(a) Notwithstanding any other provision of law, a health care provider may prohibit another health care provider from participating in ORS 127.800 to 127.897 on the premises of the prohibiting provider if the prohibiting provider has notified the health care provider of the prohibiting providerÂs policy regarding participating in ORS 127.800 to 127.897. Nothing in this paragraph prevents a health care provider from providing health care services to a patient that do not constitute participation in ORS 127.800 to 127.897.

Â Â Â Â Â  (b) Notwithstanding the provisions of subsections (1) to (4) of this section, a health care provider may subject another health care provider to the sanctions stated in this paragraph if the sanctioning health care provider has notified the sanctioned provider prior to participation in ORS 127.800 to 127.897 that it prohibits participation in ORS 127.800 to 127.897:

Â Â Â Â Â  (A) Loss of privileges, loss of membership or other sanction provided pursuant to the medical staff bylaws, policies and procedures of the sanctioning health care provider if the sanctioned provider is a member of the sanctioning providerÂs medical staff and participates in ORS 127.800 to 127.897 while on the health care facility premises, as defined in ORS 442.015, of the sanctioning health care provider, but not including the private medical office of a physician or other provider;

Â Â Â Â Â  (B) Termination of lease or other property contract or other nonmonetary remedies provided by lease contract, not including loss or restriction of medical staff privileges or exclusion from a provider panel, if the sanctioned provider participates in ORS 127.800 to 127.897 while on the premises of the sanctioning health care provider or on property that is owned by or under the direct control of the sanctioning health care provider; or

Â Â Â Â Â  (C) Termination of contract or other nonmonetary remedies provided by contract if the sanctioned provider participates in ORS 127.800 to 127.897 while acting in the course and scope of the sanctioned providerÂs capacity as an employee or independent contractor of the sanctioning health care provider. Nothing in this subparagraph shall be construed to prevent:

Â Â Â Â Â  (i) A health care provider from participating in ORS 127.800 to 127.897 while acting outside the course and scope of the providerÂs capacity as an employee or independent contractor; or

Â Â Â Â Â  (ii) A patient from contracting with his or her attending physician and consulting physician to act outside the course and scope of the providerÂs capacity as an employee or independent contractor of the sanctioning health care provider.

Â Â Â Â Â  (c) A health care provider that imposes sanctions pursuant to paragraph (b) of this subsection must follow all due process and other procedures the sanctioning health care provider may have that are related to the imposition of sanctions on another health care provider.

Â Â Â Â Â  (d) For purposes of this subsection:

Â Â Â Â Â  (A) ÂNotifyÂ means a separate statement in writing to the health care provider specifically informing the health care provider prior to the providerÂs participation in ORS 127.800 to 127.897 of the sanctioning health care providerÂs policy about participation in activities covered by ORS 127.800 to 127.897.

Â Â Â Â Â  (B) ÂParticipate in ORS 127.800 to 127.897Â means to perform the duties of an attending physician pursuant to ORS 127.815, the consulting physician function pursuant to ORS 127.820 or the counseling function pursuant to ORS 127.825. ÂParticipate in ORS 127.800 to 127.897Â does not include:

Â Â Â Â Â  (i) Making an initial determination that a patient has a terminal disease and informing the patient of the medical prognosis;

Â Â Â Â Â  (ii) Providing information about the Oregon Death with Dignity Act to a patient upon the request of the patient;

Â Â Â Â Â  (iii) Providing a patient, upon the request of the patient, with a referral to another physician; or

Â Â Â Â Â  (iv) A patient contracting with his or her attending physician and consulting physician to act outside of the course and scope of the providerÂs capacity as an employee or independent contractor of the sanctioning health care provider.

Â Â Â Â Â  (6) Suspension or termination of staff membership or privileges under subsection (5) of this section is not reportable under ORS 441.820. Action taken pursuant to ORS 127.810, 127.815, 127.820 or 127.825 shall not be the sole basis for a report of unprofessional or dishonorable conduct under ORS 677.415 (3), (4), (5) or (6).

Â Â Â Â Â  (7) No provision of ORS 127.800 to 127.897 shall be construed to allow a lower standard of care for patients in the community where the patient is treated or a similar community. [1995 c.3 Â§4.01; 1999 c.423 Â§10; 2003 c.554 Â§3]

Â Â Â Â Â  Note: As originally enacted by the people, the leadline to section 4.01 read ÂImmunities.Â The remainder of the leadline was added by editorial action.

Â Â Â Â Â  127.890 Â§4.02. Liabilities. (1) A person who without authorization of the patient willfully alters or forges a request for medication or conceals or destroys a rescission of that request with the intent or effect of causing the patientÂs death shall be guilty of a Class A felony.

Â Â Â Â Â  (2) A person who coerces or exerts undue influence on a patient to request medication for the purpose of ending the patientÂs life, or to destroy a rescission of such a request, shall be guilty of a Class A felony.

Â Â Â Â Â  (3) Nothing in ORS 127.800 to 127.897 limits further liability for civil damages resulting from other negligent conduct or intentional misconduct by any person.

Â Â Â Â Â  (4) The penalties in ORS 127.800 to 127.897 do not preclude criminal penalties applicable under other law for conduct which is inconsistent with the provisions of ORS 127.800 to 127.897. [1995 c.3 Â§4.02]

Â Â Â Â Â  127.892 Claims by governmental entity for costs incurred. Any governmental entity that incurs costs resulting from a person terminating his or her life pursuant to the provisions of ORS 127.800 to 127.897 in a public place shall have a claim against the estate of the person to recover such costs and reasonable attorney fees related to enforcing the claim. [1999 c.423 Â§5a]

(Severability)

(Section 5)

Â Â Â Â Â  127.895 Â§5.01. Severability. Any section of ORS 127.800 to 127.897 being held invalid as to any person or circumstance shall not affect the application of any other section of ORS 127.800 to 127.897 which can be given full effect without the invalid section or application. [1995 c.3 Â§5.01]

(Form of the Request)

(Section 6)

Â Â Â Â Â  127.897 Â§6.01. Form of the request. A request for a medication as authorized by ORS 127.800 to 127.897 shall be in substantially the following form:

______________________________________________________________________________

REQUEST FOR MEDICATION

TO END MY LIFE IN A HUMANE

AND DIGNIFIED MANNER

Â Â Â Â Â  I, ______________________, am an adult of sound mind.

Â Â Â Â Â  I am suffering from _________, which my attending physician has determined is a terminal disease and which has been medically confirmed by a consulting physician.

Â Â Â Â Â  I have been fully informed of my diagnosis, prognosis, the nature of medication to be prescribed and potential associated risks, the expected result, and the feasible alternatives, including comfort care, hospice care and pain control.

Â Â Â Â Â  I request that my attending physician prescribe medication that will end my life in a humane and dignified manner.

Â Â Â Â Â  INITIAL ONE:

Â Â Â Â Â  ______I have informed my family of my decision and taken their opinions into consideration.

Â Â Â Â Â  ______I have decided not to inform my family of my decision.

Â Â Â Â Â  ______I have no family to inform of my decision.

Â Â Â Â Â  I understand that I have the right to rescind this request at any time.

Â Â Â Â Â  I understand the full import of this request and I expect to die when I take the medication to be prescribed. I further understand that although most deaths occur within three hours, my death may take longer and my physician has counseled me about this possibility.

Â Â Â Â Â  I make this request voluntarily and without reservation, and I accept full moral responsibility for my actions.

Â Â Â Â Â  Signed: _______________

Â Â Â Â Â  Dated: _______________

DECLARATION OF WITNESSES

Â Â Â Â Â  We declare that the person signing this request:

Â Â Â Â Â  (a) Is personally known to us or has provided proof of identity;

Â Â Â Â Â  (b) Signed this request in our presence;

Â Â Â Â Â  (c) Appears to be of sound mind and not under duress, fraud or undue influence;

Â Â Â Â Â  (d) Is not a patient for whom either of us is attending physician.

Â Â Â Â Â  ______________Witness 1/Date

Â Â Â Â Â  ______________Witness 2/Date

Â Â Â Â Â  NOTE: One witness shall not be a relative (by blood, marriage or adoption) of the person signing this request, shall not be entitled to any portion of the personÂs estate upon death and shall not own, operate or be employed at a health care facility where the person is a patient or resident. If the patient is an inpatient at a health care facility, one of the witnesses shall be an individual designated by the facility.

______________________________________________________________________________ [1995 c.3 Â§6.01; 1999 c.423 Â§11]

PENALTIES

Â Â Â Â Â  127.990 [Formerly part of 97.990; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.995 Penalties. (1) It shall be a Class A felony for a person without authorization of the principal to willfully alter, forge, conceal or destroy an instrument, the reinstatement or revocation of an instrument or any other evidence or document reflecting the principalÂs desires and interests, with the intent and effect of causing a withholding or withdrawal of life-sustaining procedures or of artificially administered nutrition and hydration which hastens the death of the principal.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, it shall be a Class A misdemeanor for a person without authorization of the principal to willfully alter, forge, conceal or destroy an instrument, the reinstatement or revocation of an instrument, or any other evidence or document reflecting the principalÂs desires and interests with the intent or effect of affecting a health care decision. [Formerly 127.585]

_______________



Chapter 128

Chapter 128 Â Trusts; Charitable Activities

2005 EDITION

TRUSTS; CHARITABLE ACTIVITIES

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

(Temporary provisions relating to court-appointed trustees are compiled as notes preceding ORS 128.001)

PREPARATION OF TRUSTS

128.001Â Â Â Â  Limitations on accepting payment for preparation of trust

PRIVATE FOUNDATION AND SPLIT INTEREST TRUSTS

128.085Â Â Â Â  Limitations on trusteeÂs administration of Âprivate foundationÂ trust

128.090Â Â Â Â  Limitations on trusteeÂs administration of Âsplit-interestÂ trust

128.095Â Â Â Â  Trustee may amend governing instrument of Âprivate foundationÂ or Âsplit-interestÂ trust with prior consent of Attorney General and benefited organizations

DEPOSIT OF SECURITIES IN CLEARING CORPORATIONS

128.100Â Â Â Â  Authority of fiduciary to deposit securities in clearing corporation

UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

128.310Â Â Â Â  Short title

128.315Â Â Â Â  Definitions for ORS 128.310 to 128.355

128.320Â Â Â Â  Amount of expenditure for uses and purposes of fund

128.325Â Â Â Â  When ORS 128.320 not applicable; limit on implying net appreciation restriction

128.330Â Â Â Â  Power of governing board to invest and retain property of fund

128.335Â Â Â Â  Authority of governing board to delegate power

128.340Â Â Â Â  Standard of care for investment and delegation of duties

128.345Â Â Â Â  Release of restriction on fund with consent of donor by application to court; notice to Attorney General; limit on extent of release

128.350Â Â Â Â  Uniformity of interpretation

128.355Â Â Â Â  Severability

EMPLOYEESÂ TRUSTS

128.510Â Â Â Â  Definitions for ORS 128.520

128.520Â Â Â Â  EmployeesÂ trust may be in perpetuity; accumulation of income

BUSINESS TRUSTS

128.560Â Â Â Â  ÂBusiness trustÂ described

128.565Â Â Â Â  Business trust permitted

128.570Â Â Â Â  Business trusts and trustees not subject to bank and trust company regulations

128.573Â Â Â Â  Forms; rules

128.575Â Â Â Â  Filing with Office of Secretary of State required; fees; amendments

128.580Â Â Â Â  Business trusts subject to certain corporate laws

128.585Â Â Â Â  Personal liability of trustees, shareholders or beneficiaries of business trust

128.590Â Â Â Â  Filing of trust instrument as conclusive evidence of compliance with laws; exception

128.595Â Â Â Â  Annual report; due date; content; notice of requirement; effect of failure to file

128.597Â Â Â Â  Inactivation of business trust

128.599Â Â Â Â  Reinstatement of business trust following inactivation

128.600Â Â Â Â  Filing, service, copying and certification fees

CHARITABLE TRUST AND CORPORATION ACT

128.610Â Â Â Â  Short title

128.620Â Â Â Â  Definitions for ORS 128.610 to 128.750

128.630Â Â Â Â  Application of ORS 128.610 to 128.750

128.640Â Â Â Â  Exemptions from application of ORS 128.610 to 128.750

128.650Â Â Â Â  Register of charitable corporations and trustees; authority of Attorney General to maintain register

128.660Â Â Â Â  Filing of articles of incorporation or other instrument with Attorney General

128.670Â Â Â Â  Filing of reports; rules; fees; authority of Attorney General relating to reports; civil penalty

128.680Â Â Â Â  Investigatory authority of Attorney General

128.690Â Â Â Â  Order for attendance by Attorney General; effect

128.710Â Â Â Â  Enforcement; jurisdiction of court

128.720Â Â Â Â  Copies of certain documents and notice to be provided Attorney General

128.730Â Â Â Â  List of certain claims for exemptions from taxation to be provided Attorney General

128.735Â Â Â Â  Attorney fees in action to enforce fiduciary or other duty

128.750Â Â Â Â  Uniformity of interpretation

CHARITABLE SOLICITATIONS ACT

128.801Â Â Â Â  Definitions for ORS 128.801 to 128.898

128.802Â Â Â Â  Registration of professional fund raising firms required; fee; renewal; notice of change of information

128.804Â Â Â Â  Fund raising notice; contents

128.807Â Â Â Â  Required submission of financial plan to nonprofit beneficiary

128.809Â Â Â Â  Required disclosure of agency by solicitors

128.812Â Â Â Â  Required submission of financial report after campaign

128.814Â Â Â Â  Presumption of breach of fiduciary duty by officer or director of nonprofit beneficiary

128.821Â Â Â Â  Registration of commercial fund raising firms required; fee; renewal; notice of change in information

128.823Â Â Â Â  Designation of amount to be paid to beneficiaries; manner of specification; minimum amount payable

128.824Â Â Â Â  Disclosures required in commercial fund raising solicitations

128.826Â Â Â Â  Commercial fund raising contracts and notice; filing

128.841Â Â Â Â  Commercial fund raising firm financial reports; contents; filing

128.846Â Â Â Â  Maintenance of records by commercial fund raising firm

128.848Â Â Â Â  Accountings required of commercial coventurer

128.856Â Â Â Â  Written consent by beneficiary to use of name

128.861Â Â Â Â  Written consent required for representations about use of tickets

128.866Â Â Â Â  Injunction by Attorney General

128.871Â Â Â Â  Denial or revocation of registration

128.876Â Â Â Â  Rules

128.881Â Â Â Â  Deposit of fees and penalties; use

128.886Â Â Â Â  False or misleading representations prohibited

128.891Â Â Â Â  Prohibited representations; written notice

128.893Â Â Â Â  Use of in-state address

128.898Â Â Â Â  Short title

CIVIL PENALTIES

128.899Â Â Â Â  Civil penalties for violation of ORS 128.610 to 128.750

CRIMINAL PENALTIES

128.992Â Â Â Â  Penalties for ORS 128.610 to 128.750

128.995Â Â Â Â  Penalties for ORS 128.801 to 128.898

(Temporary provisions relating to court-appointed trustees)

Â Â Â Â Â  Note: Sections 1 to 5, chapter 472, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) Before appointing any person to serve as trustee, a court shall require that the person submit a statement that includes:

Â Â Â Â Â  (a) The full name of the person, including any business name used by the person;

Â Â Â Â Â  (b) The address and telephone number of the person;

Â Â Â Â Â  (c) The educational credentials and professional experience of the person;

Â Â Â Â Â  (d) Identification of any other trusts administered by the person;

Â Â Â Â Â  (e) The aggregate dollar value of all assets currently under the personÂs supervision;

Â Â Â Â Â  (f) A disclosure of whether the person has ever been removed by a court as trustee for cause or has resigned as court appointed trustee in a specific case and, if so, the circumstances of the removal or resignation, the case name and number and the address of the court; and

Â Â Â Â Â  (g) Other information required by court rule.

Â Â Â Â Â  (2) Any person who is required to provide a statement under this section must notify the court within 30 days of any change to the information contained in the statement.

Â Â Â Â Â  (3) If the person provides false information in a statement required under this section, or fails to comply with subsection (2) of this section, the court may remove the person as trustee and impose such sanction as may be appropriate.

Â Â Â Â Â  (4) The provisions of this section do not apply to:

Â Â Â Â Â  (a) A trust company as defined in ORS 706.008, or an employee of the trust company while the employee is employed by the trust company.

Â Â Â Â Â  (b) An institution insured by the Federal Deposit Insurance Corporation, a holding company or affiliate of the institution or an employee of the institution while the employee is employed by the institution.

Â Â Â Â Â  (c) Any other trust identified by a rule of the Chief Justice of the Supreme Court. [2005 c.472 Â§1]

Â Â Â Â Â  Sec. 2. Upon removing any person as trustee who was required to provide a statement under section 1 of this 2005 Act, a court shall give written notice to the State Court Administrator of the removal and provide such other information as may be required by the State Court Administrator. The State Court Administrator shall maintain a record of the information in a format that is easily accessible by judges of this state and members of the public. The State Court Administrator shall retain information submitted under this section for at least five years. [2005 c.472 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2005 Act do not affect the ability of the Chief Justice of the Supreme Court, by rule or order, to require that courts of this state provide information to the State Court Administrator relating to guardians, conservators and other court appointed fiduciaries. [2005 c.472 Â§3]

Â Â Â Â Â  Sec. 4. Notwithstanding section 2 of this 2005 Act, upon the repeal of sections 1, 2 and 3 of this 2005 Act by section 5 of this 2005 Act, the State Court Administrator may destroy all records maintained by the State Court Administrator under section 2 of this 2005 Act. [2005 c.472 Â§4]

Â Â Â Â Â  Sec. 5. Sections 1, 2 and 3 of this 2005 Act are repealed January 2, 2010. [2005 c.472 Â§5]

PREPARATION OF TRUSTS

Â Â Â Â Â  128.001 Limitations on accepting payment for preparation of trust. (1) Except as provided in this section, a person may not accept anything of value in exchange for the preparation of a trust.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to an attorney who charges and accepts a fee for the preparation of a trust for a client in the course of representing that client.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to any trust company or financial institution as defined in ORS chapter 706.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a resulting or constructive trust, a business trust that provides for certificates to be issued to the beneficiary, an investment trust, a voting trust, a security instrument, a trust created by the judgment of a court, a liquidation trust, a trust for the primary purpose of paying dividends, interests, interest coupons, salaries, wages, pensions, profits or employee benefits of any kind, an instrument in which a person is nominee or escrowee for another person or a trust created in deposits in any financial institution.

Â Â Â Â Â  (5) Nothing in this section authorizes any person to engage in the practice of law in violation of ORS 9.160. [1997 c.806 Â§1; 2003 c.576 Â§383]

Â Â Â Â Â  128.003 [1977 c.614 Â§10; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.005 [1977 c.614 Â§1; 2003 c.576 Â§384; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.007 [1977 c.614 Â§2; 1995 c.157 Â§18; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.009 [1977 c.614 Â§3; 1981 c.915 Â§1; 1989 c.73 Â§1; 1993 c.228 Â§1; 1995 c.157 Â§19; 2003 c.84 Â§13; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.010 [Renumbered 128.055]

Â Â Â Â Â  128.015 [1977 c.614 Â§4; 1993 c.228 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.020 [Amended by 1969 c.267 Â§1; renumbered 128.057]

Â Â Â Â Â  128.021 [1977 c.614 Â§5; 1995 c.157 Â§20; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.025 [1969 c.267 Â§3; renumbered 128.061]

Â Â Â Â Â  128.026 [1977 c.614 Â§6; 1995 c.157 Â§21; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.030 [Amended by 1977 c.614 Â§13; renumbered 128.065]

Â Â Â Â Â  128.031 [1977 c.614 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.035 [1977 c.614 Â§8; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.040 [Repealed by 1977 c.614 Â§14]

Â Â Â Â Â  128.041 [1977 c.614 Â§9; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.045 [1977 c.614 Â§11; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.047 [1993 c.226 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.050 [Repealed by 1977 c.614 Â§14]

Â Â Â Â Â  128.051 [1977 c.614 Â§12; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.055 [Formerly 128.010; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.057 [Formerly 128.020; 1979 c.382 Â§1; repealed by 1995 c.157 Â§26]

Â Â Â Â Â  128.060 [Amended by 1973 c.827 Â§19; repealed by 1977 c.614 Â§14]

Â Â Â Â Â  128.061 [1969 c.267 Â§3; formerly 128.025; repealed by 1979 c.382 Â§2]

Â Â Â Â Â  128.065 [Formerly 128.030; 1995 c.157 Â§22; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.070 [Repealed by 1973 c.506 Â§46]

Â Â Â Â Â  128.075 [1973 c.367 Â§16; renumbered 128.595]

Â Â Â Â Â  128.080 [Amended by 1973 c.177 Â§2; repealed by 1973 c.506 Â§46]

PRIVATE FOUNDATION AND SPLIT INTEREST TRUSTS

Â Â Â Â Â  128.085 Limitations on trusteeÂs administration of Âprivate foundationÂ trust. Notwithstanding any provision to the contrary in the governing instrument or any law of this state, the trustee of a trust which is a Âprivate foundationÂ as defined in section 509 of the Internal Revenue Code of 1954 (including nonexempt charitable trusts as defined in section 4947 (a) (1) of the Internal Revenue Code of 1954) shall not engage in any act of self dealing as defined in section 4941 (d) of the Internal Revenue Code of 1954; shall distribute its income and, when necessary, amounts from principal at such time and in such manner as not to subject the trust to the taxes on failure to distribute income imposed by section 4942 of the Internal Revenue Code of 1954; shall not retain any excess business holdings as defined in section 4943 (c) of the Internal Revenue Code of 1954; shall not make any investments in such manner as to subject the trust to the taxes on investments which jeopardize charitable purpose imposed by section 4944 of the Internal Revenue Code of 1954; and shall not make any taxable expenditures as defined in section 4945 (d) of the Internal Revenue Code of 1954. [1971 c.197 Â§1]

Â Â Â Â Â  128.090 Limitations on trusteeÂs administration of Âsplit-interestÂ trust. (1) Notwithstanding any provision to the contrary in the governing instrument or any law of this state, the trustee of a trust which is a Âsplit-interest trustÂ as defined in section 4947 (a) (2) of the Internal Revenue Code of 1954, shall not engage in any act of self dealing as defined in section 4941 (d) of the Internal Revenue Code of 1954; shall not retain any excess business holdings as defined in section 4943 (c) of the Internal Revenue Code of 1954, unless the trust is one exempted from the requirements of section 4943 by section 4947 (b) (3) of the Internal Revenue Code of 1954; shall not make any investment in such manner as to subject the trust to the taxes on investments which jeopardize charitable purpose imposed by section 4944 of the Internal Revenue Code of 1954, unless the trust is one exempted from the requirements of section 4944 by section 4947 (b) (3) of the Internal Revenue Code of 1954; and shall not make any taxable expenditures as defined in section 4945 (d) of the Internal Revenue Code of 1954.

Â Â Â Â Â  (2) This section shall not apply with respect to:

Â Â Â Â Â  (a) Any amounts payable under the terms of a trust to income beneficiaries, unless a deduction was allowed under section 170 (f) (2) (B), section 2055 (e) (2) (B), or section 2522 (c) (2) (B) of the Internal Revenue Code of 1954;

Â Â Â Â Â  (b) Any amounts in trust other than amounts for which a deduction was allowed under section 170, section 545 (b) (2), section 556 (b) (2), section 642 (c), section 2055, section 2106 (a) (2) or section 2522 of the Internal Revenue Code of 1954, if such other amounts are segregated from amounts for which no deduction was allowable; or

Â Â Â Â Â  (c) Any amounts transferred in trust before May 27, 1969. [1971 c.197 Â§2]

Â Â Â Â Â  128.095 Trustee may amend governing instrument of Âprivate foundationÂ or Âsplit-interestÂ trust with prior consent of Attorney General and benefited organizations. The trustee of a trust which is a private foundation to which ORS 128.085 applies or a split-interest trust to which ORS 128.090 applies may, with the prior consent of the Attorney General, amend the terms of the governing instrument to the extent necessary (1) to assure conformity of the governing instrument with the requirements for exemption from the taxes imposed by sections 4941 to 4945 of the Internal Revenue Code of 1954, including amendments which broaden, extend, reduce or limit the charitable purposes for which the trust is administered, or (2) to terminate the status of the trust as a private foundation in a manner described in section 507 (b) (1) of the Internal Revenue Code of 1954. Prior to giving consent, the Attorney General shall determine that the proposed amendments are necessary or appropriate to achieve the charitable purposes of the trust. If the trust is for the exclusive benefit of one or more charitable organizations, the trustee shall also obtain the prior consent of such organizations prior to amending the terms of the governing instrument in the manner set forth in this section. [1971 c.197 Â§3]

DEPOSIT OF SECURITIES IN CLEARING CORPORATIONS

Â Â Â Â Â  128.100 Authority of fiduciary to deposit securities in clearing corporation. (1) Notwithstanding any other provision of law, any fiduciary holding securities in a fiduciary capacity, any financial institution or trust company holding securities as a custodian or managing agent, and any financial institution or trust company holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of the securities in a clearing corporation as defined in ORS 78.1020. When the securities are deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities of the same class deposited in the clearing corporation by any person regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of the fiduciary and the records of the financial institution or trust company acting as custodian, as managing agent or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are deposited. Ownership of, and other interests in, the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities. A financial institution or trust company depositing securities pursuant to this section shall be subject to the rules and regulations as, in the case of state-chartered institutions, the Department of Consumer and Business Services and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. A financial institution or a trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities deposited by the financial institution or trust company in the clearing corporation for the account of the fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciaryÂs account or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

Â Â Â Â Â  (2) This section shall apply to any fiduciary holding securities in a fiduciary capacity, and to any financial institution or trust company holding securities as a custodian, managing agent or custodian for a fiduciary, acting on October 5, 1973, or who thereafter may act regardless of the date of the agreement, instrument or court order by which it is appointed and regardless of whether or not the fiduciary, custodian, managing agent or custodian for a fiduciary owns capital stock of the clearing corporation. [1973 c.365 Â§Â§1,2; 1985 c.676 Â§59; 1985 c.762 Â§177; 1997 c.631 Â§414]

Â Â Â Â Â  128.102 [1993 c.226 Â§5; 1997 c.659 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.110 [Amended by 1979 c.284 Â§108; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.115 [1981 c.66 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.120 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.125 [1981 c.66 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.130 [Amended by 1979 c. 284 Â§109; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.135 [1981 c.66 Â§3; 1993 c.222 Â§6; 2003 c.279 Â§33a; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.140 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.145 [1981 c.66 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.150 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.155 [1981 c.66 Â§5; 1991 c.331 Â§42; 1997 c.631 Â§415; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.160 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.165 [1981 c.66 Â§6; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.170 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.175 [1981 c.66 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.177 [1993 c.222 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.179 [1993 c.222 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.180 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.181 [1993 c.222 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.183 [1993 c.222 Â§5; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.185 [1993 c.222 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.190 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.192 [1995 c.157 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.194 [1995 c.157 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.196 [1995 c.157 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.198 [1995 c.157 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.200 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.202 [1995 c.157 Â§5; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.204 [1995 c.157 Â§Â§6,7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.206 [1995 c.157 Â§8; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.208 [1995 c.157 Â§9; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.210 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.212 [1995 c.157 Â§10; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.214 [1995 c.157 Â§11; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.216 [1995 c.157 Â§Â§12,14; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.218 [1995 c.157 Â§13; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.220 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.230 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.232 [1995 c.679 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.234 [1995 c.679 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.236 [1995 c.679 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.238 [1995 c.679 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.240 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.242 [1995 c.679 Â§5; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.244 [1995 c.679 Â§6; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.246 [1995 c.679 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.250 [Amended by 1979 c.284 Â§110; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.255 [1997 c.151 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.256 [2001 c.593 Â§1; 2005 c.348 Â§99; renumbered 130.350 in 2005]

Â Â Â Â Â  128.258 [2001 c.593 Â§1a; 2005 c.348 Â§100; renumbered 130.355 in 2005]

Â Â Â Â Â  128.260 [Amended by 1979 c.284 Â§111; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.262 [2001 c.593 Â§2; renumbered 130.360 in 2005]

Â Â Â Â Â  128.264 [2001 c.593 Â§3; 2005 c.348 Â§101; renumbered 130.365 in 2005]

Â Â Â Â Â  128.266 [2001 c.593 Â§4; 2003 c.14 Â§45; 2005 c.348 Â§102; renumbered 130.370 in 2005]

Â Â Â Â Â  128.268 [2001 c.593 Â§5; renumbered 130.375 in 2005]

Â Â Â Â Â  128.270 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.272 [2001 c.593 Â§6; 2005 c.348 Â§103; renumbered 130.380 in 2005]

Â Â Â Â Â  128.274 [2001 c.593 Â§7; renumbered 130.385 in 2005]

Â Â Â Â Â  128.276 [2001 c.593 Â§7a; renumbered 130.390 in 2005]

Â Â Â Â Â  128.278 [2001 c.593 Â§8; renumbered 130.395 in 2005]

Â Â Â Â Â  128.280 [2001 c.593 Â§9; 2005 c.348 Â§121; renumbered 130.400 in 2005]

Â Â Â Â Â  128.282 [2001 c.593 Â§9a; renumbered 130.405 in 2005]

Â Â Â Â Â  128.284 [2001 c.593 Â§9b; renumbered 130.410 in 2005]

Â Â Â Â Â  128.286 [2001 c.593 Â§9c; renumbered 130.415 in 2005]

Â Â Â Â Â  128.288 [2001 c.593 Â§9d; 2005 c.348 Â§104; renumbered 130.420 in 2005]

Â Â Â Â Â  128.290 [2001 c.593 Â§10; 2005 c.348 Â§105; renumbered 130.425 in 2005]

Â Â Â Â Â  128.292 [2001 c.593 Â§11; renumbered 130.430 in 2005]

Â Â Â Â Â  128.294 [2001 c.593 Â§12; 2005 c.348 Â§106; renumbered 130.435 in 2005]

Â Â Â Â Â  128.296 [2001 c.593 Â§13; renumbered 130.440 in 2005]

Â Â Â Â Â  128.298 [2001 c.593 Â§14; renumbered 130.445 in 2005]

Â Â Â Â Â  128.300 [2001 c.593 Â§15; 2005 c.348 Â§107; renumbered 130.450 in 2005]

Â Â Â Â Â  128.308 [2001 c.636 Â§1; repealed by 2005 c.348 Â§128]

UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

Â Â Â Â Â  128.310 Short title. ORS 128.310 to 128.355 may be cited as the ÂUniform Management of Institutional Funds Act.Â [1975 c.707 Â§11]

Â Â Â Â Â  128.315 Definitions for ORS 128.310 to 128.355. As used in ORS 128.310 to 128.355:

Â Â Â Â Â  (1) ÂInstitutionÂ means an incorporated or unincorporated nonpublic organization organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes.

Â Â Â Â Â  (2) ÂInstitutional fundÂ means a fund held by an institution for its exclusive use, benefit or purposes, but does not include (a) a fund held for an institution by a trustee that is not an institution or (b) a fund in which a beneficiary that is not an institution has an interest, other than possible rights that could arise upon violation or failure of the purposes of the fund.

Â Â Â Â Â  (3) ÂEndowment fundÂ means an institutional fund, or any part thereof, not wholly expendable by the institution on a current basis under the terms of the applicable gift instrument.

Â Â Â Â Â  (4) ÂGoverning boardÂ means the body responsible for the management of an institution or of an institutional fund.

Â Â Â Â Â  (5) ÂHistoric dollar valueÂ means the aggregate fair value in dollars of (a) an endowment fund at the time it became an endowment fund, (b) each subsequent donation to the fund at the time it is made and (c) each accumulation made pursuant to a direction in the applicable gift instrument at the time the accumulation is added to the fund. The determination of historic dollar value made in good faith by the institution is conclusive.

Â Â Â Â Â  (6) ÂGift instrumentÂ means a will, deed, grant, conveyance, agreement, memorandum, writing or other governing document (including the terms of any institutional solicitations from which an institutional fund resulted) under which property is transferred to or held by an institution as an institutional fund. [1975 c.707 Â§2]

Â Â Â Â Â  128.320 Amount of expenditure for uses and purposes of fund. The governing board may appropriate for expenditure for the uses and purposes for which an endowment fund is established so much of the net appreciation, realized and unrealized, in the fair value of the assets of an endowment fund over the historic dollar value of the fund as is prudent under the standard established by ORS 128.340. This section does not limit the authority of the governing board to expend funds as permitted under other law, the terms of the applicable gift instrument, or the charter of the institution. [1975 c.707 Â§3; 1995 c.79 Â§47]

Â Â Â Â Â  128.325 When ORS 128.320 not applicable; limit on implying net appreciation restriction. ORS 128.320 does not apply if the applicable gift instrument indicates the donorÂs intention that net appreciation shall not be expended. A restriction upon the expenditure of net appreciation may not be implied from a designation of a gift as an endowment, or from a direction or authorization in the applicable gift instrument to use only Âincome,Â Âinterest,Â Âdividends,Â or Ârents, issues or profits,Â or Âto preserve the principal intact,Â or a direction which contains other words of similar import. This rule of construction applies to gift instruments executed or in effect before or after September 13, 1975. [1975 c.707 Â§4]

Â Â Â Â Â  128.330 Power of governing board to invest and retain property of fund. In addition to an investment otherwise authorized by law or by the applicable gift instrument, and without restriction to investments a fiduciary may make, the governing board, subject to any specific limitations set forth in the applicable gift instrument or in the applicable law other than law relating to investments by a fiduciary, may:

Â Â Â Â Â  (1) Invest and reinvest an institutional fund in any real or personal property deemed advisable by the governing board, whether or not it produces a current return, including mortgages, stocks, bonds, debentures and other securities of profit or nonprofit corporations, shares in or obligations of associations, partnerships or individuals and obligations of any government or subdivision or instrumentality thereof;

Â Â Â Â Â  (2) Retain property contributed by a donor to an institutional fund for as long as the governing board deems advisable;

Â Â Â Â Â  (3) Include all or any part of an institutional fund in any pooled or common fund maintained by the institution; and

Â Â Â Â Â  (4) Invest all or any part of an institutional fund in any other pooled or common fund available for investment, including shares or interests in regulated investment companies, mutual funds, common trust funds, investment partnerships, real estate investment trusts or similar organizations in which funds are commingled and investment determinations are made by persons other than the governing board. [1975 c.707 Â§5]

Â Â Â Â Â  128.335 Authority of governing board to delegate power. The governing board may:

Â Â Â Â Â  (1) Delegate to its committees, officers or employees of the institution or the fund or agents, including investment counsel, the authority to act in place of the board in investment and reinvestment of institutional funds;

Â Â Â Â Â  (2) Contract with independent investment advisors, investment counsel or managers, banks or trust companies, so to act; and

Â Â Â Â Â  (3) Authorize the payment of compensation for investment advisory or management services. [1975 c.707 Â§6]

Â Â Â Â Â  128.340 Standard of care for investment and delegation of duties. In the administration of the powers to appropriate appreciation, to make and retain investments and to delegate investment management of institutional funds, members of a governing board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing they shall consider long and short term needs of the institution in carrying out its education, religious, charitable or other eleemosynary purposes, its present and anticipated financial requirements, expected total return on its investments, price level trends and general economic conditions. [1975 c.707 Â§7]

Â Â Â Â Â  128.345 Release of restriction on fund with consent of donor by application to court; notice to Attorney General; limit on extent of release. (1) With the written consent of the donor, the governing board may release, in whole or in part, a restriction imposed by the applicable gift instrument on the use or investment of an institutional fund.

Â Â Â Â Â  (2) If written consent of the donor cannot be obtained by reason of the death, disability, unavailability or impossibility of identification of the donor, the governing board may apply in the name of the institution to the appropriate circuit court for release of a restriction imposed by the applicable gift instrument on the use or investment of an institutional fund. The Attorney General shall be notified of the application and shall be given an opportunity to be heard. If the court finds that the restriction is obsolete, inappropriate or impracticable, it may by order release the restriction in whole or in part. A release under this subsection may not change an endowment fund to a fund that is not an endowment fund.

Â Â Â Â Â  (3) A release under this section may not allow a fund to be used for purposes other than educational, religious, charitable or other eleemosynary purposes of the institution affected.

Â Â Â Â Â  (4) This section does not limit the application of the doctrine of cy pres. [1975 c.707 Â§8]

Â Â Â Â Â  128.350 Uniformity of interpretation. ORS 128.310 to 128.355 shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of ORS 128.310 to 128.355 among those states which enact it. [1975 c.707 Â§10]

Â Â Â Â Â  128.355 Severability. If any provision of ORS 128.310 to 128.355 or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of ORS 128.310 to 128.355 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 128.310 to 128.355 are declared severable. [1975 c.707 Â§9]

Â Â Â Â Â  128.370 [2003 c.84 Â§1; 2005 c.348 Â§108; renumbered 130.520 in 2005]

Â Â Â Â Â  128.375 [2003 c.84 Â§2; 2005 c.348 Â§111; renumbered 130.530 in 2005]

Â Â Â Â Â  128.378 [2003 c.84 Â§3; 2005 c.348 Â§112; renumbered 130.535 in 2005]

Â Â Â Â Â  128.380 [2003 c.84 Â§4; renumbered 130.540 in 2005]

Â Â Â Â Â  128.382 [2003 c.84 Â§5; renumbered 130.545 in 2005]

Â Â Â Â Â  128.385 [2003 c.84 Â§6; 2005 c.348 Â§113; renumbered 130.550 in 2005]

Â Â Â Â Â  128.388 [2003 c.84 Â§7; 2005 c.348 Â§114; renumbered 130.555 in 2005]

Â Â Â Â Â  128.390 [2003 c.84 Â§8; 2005 c.348 Â§115; renumbered 130.560 in 2005]

Â Â Â Â Â  128.392 [2003 c.84 Â§9; renumbered 130.565 in 2005]

Â Â Â Â Â  128.395 [2003 c.84 Â§10; 2005 c.348 Â§116; renumbered 130.570 in 2005]

Â Â Â Â Â  128.397 [2003 c.84 Â§11; 2005 c.348 Â§117; renumbered 130.575 in 2005]

Â Â Â Â Â  128.398 [2003 c.84 Â§12; 2005 c.22 Â§99; 2005 c.348 Â§118; renumbered 130.240 in 2005]

Â Â Â Â Â  128.400 [1987 c.813 Â§3; 1997 c.631 Â§416; 2001 c.796 Â§7; renumbered 97.923 in 2001]

Â Â Â Â Â  128.405 [1987 c.813 Â§1; 2001 c.796 Â§16; renumbered 97.925 in 2001]

Â Â Â Â Â  128.407 [1987 c.813 Â§2; 2001 c.796 Â§17; renumbered 97.927 in 2001]

Â Â Â Â Â  128.410 [1953 c.639 Â§1; 1955 c.524 Â§1; 1959 c.691 Â§1; 1965 c.611 Â§14; 1967 c.359 Â§681; 1979 c.661 Â§1; repealed by 1987 c.813 Â§17]

Â Â Â Â Â  128.412 [1959 c.691 Â§2; 1967 c.359 Â§682; 1985 c.207 Â§23; 1987 c.813 Â§11; 1991 c.331 Â§43; 1997 c.631 Â§417; 1999 c.68 Â§1; 2001 c.796 Â§8; renumbered 97.929 in 2001]

Â Â Â Â Â  128.414 [1993 c.467 Â§3; 1995 c.325 Â§2; 2001 c.796 Â§9; renumbered 97.931 in 2001]

Â Â Â Â Â  128.415 [1953 c.639 Â§2; 1955 c.524 Â§2; 1959 c.691 Â§3; 1981 c.484 Â§1; 1985 c.207 Â§24; 1987 c.214 Â§1; 1987 c.813 Â§12; 1989 c.171 Â§14; 2001 c.796 Â§10; renumbered 97.937 in 2001]

Â Â Â Â Â  128.420 [1981 c.719 Â§9a; 1983 c.810 Â§26; 1987 c.158 Â§18b; repealed by 1987 c.813 Â§17]

Â Â Â Â Â  128.421 [1987 c.813 Â§4; 1989 c.1048 Â§3; 2001 c.796 Â§11; renumbered 97.939 in 2001]

Â Â Â Â Â  128.423 [1987 c.813 Â§5; 1989 c.1048 Â§1; 1995 c.720 Â§1; 2001 c.796 Â§12; renumbered 97.941 in 2001]

Â Â Â Â Â  128.425 [1987 c.813 Â§6; 1989 c.1048 Â§2; 1995 c.720 Â§2; 2001 c.796 Â§13; renumbered 97.943 in 2001]

Â Â Â Â Â  128.430 [1987 c.813 Â§7; 2001 c.796 Â§14; renumbered 97.944 in 2001]

Â Â Â Â Â  128.435 [1987 c.813 Â§8; 1995 c.144 Â§8; 2001 c.796 Â§15; renumbered 97.945 in 2001]

Â Â Â Â Â  128.440 [1987 c.813 Â§8a; 2001 c.796 Â§18; renumbered 97.946 in 2001]

Â Â Â Â Â  128.460 [1971 c.182 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.470 [1971 c.182 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.480 [1971 c.182 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.490 [1971 c.182 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.500 [1971 c.182 Â§5; repealed by 2005 c.348 Â§128]

EMPLOYEESÂ TRUSTS

Â Â Â Â Â  128.510 Definitions for ORS 128.520. As used in ORS 128.520, ÂemployeesÂ trustÂ means a trust of real or personal property forming part of a pension, profit sharing, stock bonus, annuity, disability or death benefit plan of an employer or group of employers for the benefit of the employees of the employer or group of employers, to which contributions are made by such employers or employees, or both, for the purpose of distributing income or principal, or both, to such employees or the beneficiaries of such employees. [1955 c.586 Â§1]

Â Â Â Â Â  128.520 EmployeesÂ trust may be in perpetuity; accumulation of income. An employeesÂ trust may be permitted to accumulate for such time as may be necessary to accomplish the purpose for which it is created, and is not invalid as violating any rule of law against perpetuities or the suspension of the power of alienation of title to property. The income from any property held in an employeesÂ trust may continue in perpetuity or in accordance with the terms of such trust, and the plan of which such trust forms a part, for such time as may be necessary to accomplish the purpose for which such trust is created. [1955 c.586 Â§2]

BUSINESS TRUSTS

Â Â Â Â Â  128.560 ÂBusiness trustÂ described. A Âbusiness trustÂ is any association, including a real estate investment trust, engaged in or operating a business under a written trust agreement or declaration of trust, the beneficial interest under which is divided into transferable certificates of participation or shares, other than a trust engaged solely in exercising the voting rights pertaining to corporate shares or other securities in accordance with the terms of a written instrument. [1971 c.491 Â§1]

Â Â Â Â Â  128.565 Business trust permitted. A business trust is permitted as a recognized form of association for the conduct of business within the State of Oregon. [1971 c.491 Â§2]

Â Â Â Â Â  128.570 Business trusts and trustees not subject to bank and trust company regulations. Neither a business trust nor the trustees of such trust are subject to the provisions of ORS chapters 706, 707 and 709. [1971 c.491 Â§3; 1997 c.631 Â§418]

Â Â Â Â Â  128.573 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed under ORS 128.560 to 128.600. The Secretary of State may by rule require the use of the forms. [1995 c.215 Â§23]

Â Â Â Â Â  128.575 Filing with Office of Secretary of State required; fees; amendments. (1) Any business trust desiring to do business in this state shall first submit to the Office of Secretary of State a copy of the trust instrument creating the trust and any subsequent amendments to the trust and a document setting forth:

Â Â Â Â Â  (a) The business trust name and the state or country of formation;

Â Â Â Â Â  (b) The names and addresses of its trustees;

Â Â Â Â Â  (c) The street address of the business trustÂs registered office in this state and the name of the registered agent;

Â Â Â Â Â  (d) A mailing address to which the Secretary of State may mail notices; and

Â Â Â Â Â  (e) Any additional identifying information that the Secretary of State by rule may require.

Â Â Â Â Â  (2) The filing described in subsection (1) of this section shall be accompanied by the applicable filing fee.

Â Â Â Â Â  (3) If the Secretary of State finds that the document contains the required information, the Secretary of State, when all fees have been paid, shall file the trust instrument and document and return an acknowledgment of filing to the sender.

Â Â Â Â Â  (4) If a business trust amends its trust instrument it shall submit for filing a copy of the amendment to the Office of Secretary of State. The amendment shall set forth:

Â Â Â Â Â  (a) The name of the business trust as shown on the records of the Office of Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [1971 c.491 Â§4; 1973 c.367 Â§12; 1985 c.351 Â§21; 1985 c.728 Â§81a; 1987 c.94 Â§128; 1995 c.215 Â§24; 1999 c.486 Â§18]

Â Â Â Â Â  128.580 Business trusts subject to certain corporate laws. Any business trust shall be subject to such provisions of law, now or hereafter enacted, with respect to domestic and foreign corporations, respectively, as relate to the issuance of securities, filing of required statements or reports, service of process, general grants of power to act, right to sue and be sued, limitation of individual liability of shareholders and rights to acquire, mortgage, sell, lease, operate and otherwise to deal in real and personal property. Except as otherwise provided in its trust agreement or declaration of trust, or any amendments thereto, any business trust shall also be subject to the other provisions of ORS chapter 60 and other rights and duties existing under the common law and statutes of this state applicable to domestic and foreign corporations. Title to any real or personal property may be held in the name of the trust, one or more of the trustees or any other person as nominee. [1971 c.491 Â§5; 1973 c.367 Â§13; 1979 c.208 Â§6; 1987 c.94 Â§99]

Â Â Â Â Â  128.585 Personal liability of trustees, shareholders or beneficiaries of business trust. The trustees, shareholders or beneficiaries of a business trust shall not, as such, be personally liable for any obligations of such business trust arising after June 25, 1971. Persons becoming trustees, shareholders or beneficiaries after June 25, 1971, shall not be personally liable, as such, for obligations of the business trust existing on June 25, 1971. [1971 c.491 Â§6; 1973 c.367 Â§14]

Â Â Â Â Â  128.590 Filing of trust instrument as conclusive evidence of compliance with laws; exception. For purposes of ORS 128.585, filing of the trust instrument by the Secretary of State shall be conclusive evidence that all conditions precedent required to be performed by the business trust have been complied with and that the business trust is authorized to do business in this state, except as against this state in a proceeding to cancel or revoke the filing for violations of the provisions of ORS 128.580. [1971 c.491 Â§7; 1985 c.728 Â§82]

Â Â Â Â Â  128.595 Annual report; due date; content; notice of requirement; effect of failure to file. (1) Each business trust by the anniversary date shall file a report with the Secretary of State accompanied by the annual fee.

Â Â Â Â Â  (2) The report shall contain the following:

Â Â Â Â Â  (a) The name of the business trust and the state or country under whose law it is formed;

Â Â Â Â Â  (b) The names and addresses of its trustees;

Â Â Â Â Â  (c) The street address of the registered office in this state and the name of the trustÂs registered agent at that office;

Â Â Â Â Â  (d) A mailing address to which the Secretary of State may mail notices;

Â Â Â Â Â  (e) The category of the classification code as established by rule of the Secretary of State most closely designating the primary business activity of the business trust;

Â Â Â Â Â  (f) The federal employer identification number of the trust; and

Â Â Â Â Â  (g) Any additional identifying information that the Secretary of State by rule may require.

Â Â Â Â Â  (3) The annual report shall be on forms prescribed and furnished by the Secretary of State. The information contained in the annual report shall be current as of 30 days before the anniversary of the business trust.

Â Â Â Â Â  (4) The Secretary of State shall mail the report form to any address shown for the business trust in the current records of the Office of the Secretary of State. The failure of the business trust to receive the report form from the Secretary of State shall not relieve the business trust of its duty to deliver a report as required by this section.

Â Â Â Â Â  (5) If the Secretary of State finds the report conforms to the requirements of this section, the Secretary of State shall file the report.

Â Â Â Â Â  (6) If the Secretary of State finds that the report does not conform to the requirements of this section, the Secretary of State shall return the report to the business trust. The business trust shall correct the annual report and return it to the Secretary of State within 45 days after the Secretary of State returns the report.

Â Â Â Â Â  (7) If no report is filed by the reporting date or if no corrected report is filed within the 45-day period, the Secretary of State shall send to the business trust a final notice advising that no report has been filed and it is, therefore, assumed that the business trust is no longer active unless a report is filed within 45 days after the mailing of such final notice.

Â Â Â Â Â  (8) Not less than 45 days after the date of mailing of the final notice provided for by subsection (7) of this section, the Secretary of State may assume and note on the records of the Secretary of State that the business trust is inactive. [Formerly 128.075; 1983 c.717 Â§29; 1985 c.351 Â§22; 1985 c.728 Â§82b; 1987 c.94 Â§130; 1987 c.843 Â§18; 1993 c.190 Â§17; 1995 c.215 Â§25]

Â Â Â Â Â  128.597 Inactivation of business trust. The Secretary of State may commence a proceeding to inactivate the trust instrument of a business trust if:

Â Â Â Â Â  (1) The business trust does not pay when due any fees imposed by ORS 128.560 to 128.600;

Â Â Â Â Â  (2) The business trust does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The business trust is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The business trust does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The business trustÂs period of duration stated in the trust instrument expires. [1995 c.215 Â§27]

Â Â Â Â Â  128.599 Reinstatement of business trust following inactivation. (1) A business trust inactivated under ORS 128.597 may apply to the Secretary of State for reinstatement within five years from the date of inactivation. The application shall state:

Â Â Â Â Â  (a) The name of the business trust and effective date of its administrative inactivation; and

Â Â Â Â Â  (b) That the ground or grounds for inactivation either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the business trustÂs name satisfies the requirements of ORS 60.094, the Secretary of State shall reinstate the business trust.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative inactivation and the business trust is considered to resume carrying on its business as if the administrative inactivation had never occurred. [1995 c.215 Â§28]

Â Â Â Â Â  128.600 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under ORS 128.560 to 128.600 and for process served on the secretary under ORS 128.560 to 128.600. The secretary may collect the fees described in ORS 56.140 for copying any public record under ORS 128.560 to 128.600, certifying the copy or certifying to other facts of record under ORS 128.560 to 128.600. [1987 c.94 Â§129; 1991 c.132 Â§14; 1995 c.215 Â§26; 1999 c.652 Â§15]

CHARITABLE TRUST AND CORPORATION ACT

Â Â Â Â Â  128.610 Short title. ORS 128.610 to 128.750 may be cited as the Charitable Trust and Corporation Act. [1963 c.583 Â§1; 1971 c.589 Â§1; 1981 c.593 Â§1; 1985 c.729 Â§25; 1985 c.730 Â§4]

Â Â Â Â Â  128.620 Definitions for ORS 128.610 to 128.750. As used in ORS 128.610 to 128.750:

Â Â Â Â Â  (1) ÂCharitable corporationÂ means any nonprofit corporation organized under the laws of this state for charitable or eleemosynary purposes and any similar foreign corporation doing business or holding property in this state for such purposes. The mere making of grants or donations to institutions or beneficiaries within the State of Oregon, or the investigation of applicants for such grants or donations, shall not constitute doing business in this state. However, the solicitation of funds for charitable purposes in this state shall constitute doing business therein.

Â Â Â Â Â  (2) ÂTrusteeÂ means:

Â Â Â Â Â  (a) Any individual, group of individuals, corporation or other legal entity holding property in trust pursuant to any charitable trust;

Â Â Â Â Â  (b) Any corporation which has accepted property to be used for a particular charitable corporate purpose as distinguished from the general purposes of the corporation; and

Â Â Â Â Â  (c) A corporation formed for the administration of a charitable trust, pursuant to the directions of the settlor or at the instance of the trustee.

Â Â Â Â Â  (3) ÂCharitable purposeÂ means any purpose to promote the well-being of the public at large, or for the benefit of an indefinite number of persons, including but not limited to educational, literary, or scientific purposes, or for the prevention of cruelty to children or animals, or for the benefit of religion, rehabilitation services, public recreation, civic improvement, or services which lessen the burdens of government.

Â Â Â Â Â  (4) ÂReligious organizationÂ means any organized church or group organized for the purpose of divine worship, religious teaching, or other directly ancillary purposes. [1963 c.583 Â§Â§3,4; 1971 c.589 Â§2; 1981 c.593 Â§2; 1985 c.730 Â§5; 1989 c.334 Â§1]

Â Â Â Â Â  128.630 Application of ORS 128.610 to 128.750. (1) ORS 128.610 to 128.750 apply to all charitable corporations and trustees holding property for charitable purposes over which the state or the Attorney General has enforcement or supervisory powers.

Â Â Â Â Â  (2) ORS 128.610 to 128.750 shall apply regardless of any contrary provisions of any instrument. [1963 c.583 Â§Â§2,14; 1971 c.589 Â§3; 1981 c.593 Â§3; 1985 c.729 Â§27; 1985 c.730 Â§6]

Â Â Â Â Â  128.640 Exemptions from application of ORS 128.610 to 128.750. (1) ORS 128.610 to 128.750 do not apply to the United States, any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or to any of their agencies or governmental subdivisions.

Â Â Â Â Â  (2) ORS 128.650 to 128.670 and 128.720 do not apply to:

Â Â Â Â Â  (a) Any religious corporation sole or other religious corporation or organization which holds property for religious purposes, or to any officer, director or trustee thereof who holds property for like purposes;

Â Â Â Â Â  (b) A cemetery that is registered with the State Mortuary and Cemetery Board under ORS 692.275 or a historic cemetery listed with the Oregon Commission on Historic Cemeteries under ORS 97.782;

Â Â Â Â Â  (c) A trustee that holds property for charitable purposes in the event that the sole beneficiary of a charitable remainder trust serves as trustee; or

Â Â Â Â Â  (d) A child-caring agency regulated under ORS 418.215 to 418.265. [1963 c.583 Â§5; 1971 c.589 Â§4; 1981 c.593 Â§4; 1985 c.730 Â§7; 1989 c.334 Â§2; 1999 c.731 Â§10; 2003 c.173 Â§8]

Â Â Â Â Â  128.650 Register of charitable corporations and trustees; authority of Attorney General to maintain register. The Attorney General shall establish and maintain a register of charitable corporations and trustees subject to ORS 128.610 to 128.750 and of the particular trust or other relationship under which they hold property for charitable purposes and, to that end, may conduct whatever investigation is necessary, and shall obtain from public records, court officers, taxing authorities, trustees, and other sources, whatever information, copies of instruments, reports and records are needed for the establishment and maintenance of the register. [1963 c.583 Â§6; 1971 c.589 Â§5; 1981 c.593 Â§5; 1985 c.729 Â§29; 1985 c.730 Â§8]

Â Â Â Â Â  128.660 Filing of articles of incorporation or other instrument with Attorney General. Every charitable corporation and trustee subject to ORS 128.610 to 128.750 who has received property for charitable purposes shall file with the Attorney General, upon receiving possession or control of such property, a copy of the articles of incorporation, trust agreement or other instrument providing for title, powers or duties. [1963 c.583 Â§7; 1971 c.589 Â§6; 1981 c.593 Â§6]

Â Â Â Â Â  128.670 Filing of reports; rules; fees; authority of Attorney General relating to reports; civil penalty. (1) Except as otherwise provided, every charitable corporation and trustee subject to ORS 128.610 to 128.750 shall, in addition to filing copies of the instruments previously required, file with the Attorney General periodic written reports setting forth information as to the nature of the assets held for charitable purposes and the administration thereof by the corporation or trustee.

Â Â Â Â Â  (2) The Attorney General may classify trusts and other relationships concerning property held for a charitable purpose as to purpose, nature of assets, duration of the trust or other relationship, amount of assets, amounts to be devoted to charitable purposes, nature of trustee, or otherwise, and may establish different rules for the different classes as to time and nature of the reports required to the ends that:

Â Â Â Â Â  (a) The Attorney General shall receive reasonably current, periodic reports as to all charitable trusts or other relationships of a similar nature, which will enable the Attorney General to ascertain whether they are being properly administered; and

Â Â Â Â Â  (b) Periodic reports shall not unreasonably add to the expense of the administration of charitable trusts and similar relationships.

Â Â Â Â Â  (3) The Attorney General may suspend the filing of reports as to a particular charitable trust or relationship for a reasonable, specifically designated time after the Attorney General has filed in the register of charitable trusts a written statement that the interests of the beneficiaries will not be prejudiced thereby and that periodic reports are not required for proper supervision by the Attorney GeneralÂs office.

Â Â Â Â Â  (4) A copy of an account filed by the trustee in any court having jurisdiction of the trust or other relationship, if the account substantially complies with the rules of the Attorney General, may be filed as a report required by this section.

Â Â Â Â Â  (5) The first report for a trust or similar relationship hereafter established, unless the filing thereof is suspended as provided in subsection (3) of this section, shall be filed not later than four months and 15 days following the close of the first calendar or fiscal year in which any part of the income or principal is authorized or required to be applied to a charitable purpose. Subsequent annual reports shall be submitted not later than four months and 15 days following the close of each calendar or fiscal year adopted by the charitable corporation or trustee.

Â Â Â Â Â  (6) The Attorney General shall make rules as to the time for filing reports, the contents thereof, and the manner of executing and filing them. The Attorney General may make additional rules and amend existing rules as necessary for the proper administration of the Charitable Trust and Corporation Act.

Â Â Â Â Â  (7) Each charitable corporation, trustee, or other charitable organization filing a report required by this section shall pay to the Department of Justice, with such report, a fee based in part on the total amount of its income and receipts during the time covered by the report and in part on its fund balance at the close of the calendar or fiscal year adopted by the charitable corporation or trustee:

Â Â Â Â Â  (a) The fee based on income and receipts shall be as follows:

Â Â Â Â Â  (A) $10, if it received no income and receipts during the time covered by the report or if it received less than $25,000;

Â Â Â Â Â  (B) $25, if $25,000 or more but less than $50,000;

Â Â Â Â Â  (C) $45, if $50,000 or more but less than $100,000;

Â Â Â Â Â  (D) $75, if $100,000 or more but less than $250,000;

Â Â Â Â Â  (E) $100, if $250,000 or more but less than $500,000;

Â Â Â Â Â  (F) $135, if $500,000 or more but less than $750,000;

Â Â Â Â Â  (G) $170, if $750,000 or more but less than $1 million; or

Â Â Â Â Â  (H) $200, if $1 million or more.

Â Â Â Â Â  (b) The fee based on the fund balance shall be one-hundredth of one percent of the fund balance. The fee shall be rounded off to whole dollars; amounts under 50 cents shall be dropped and amounts from 50 cents to 99 cents shall be increased to the next dollar. The fee shall allow for the following exceptions:

Â Â Â Â Â  (A) Any amount of a fund balance over and above $10 million shall not be subject to the fund balance fee.

Â Â Â Â Â  (B) No fee shall be due under this paragraph if the fund balance is less than $50,000.

Â Â Â Â Â  (C) With respect to foreign organizations, only the fund balance of assets held in Oregon shall be subject to the fee due under this paragraph.

Â Â Â Â Â  (D) The fee shall not apply to fixed assets held for use in the operation of a charitable organization.

Â Â Â Â Â  (8)(a) If the fee prescribed by subsection (7) of this section is not paid when due or if the charitable corporation or trustee fails to file a report by the date due, a penalty charge of an additional $20 shall be paid to the Department of Justice.

Â Â Â Â Â  (b) The Attorney General may at any time after a fee or report is delinquent give written notice by certified mail to the charitable corporation, trustee or other charitable organization of the delinquency, requiring it to correct the delinquency and informing it of the Attorney GeneralÂs authority to impose an additional penalty if it fails to do so within a specified number of days thereafter, but not less than 10. Thereafter, unless the fee, including the penalty charge prescribed by paragraph (a) of this subsection, or the report, or both, are filed within the specified number of days, the Attorney General may impose an additional penalty, not exceeding the greater of $300 or twice the fee prescribed by subsection (7) of this section which is due with the delinquent report, in the manner provided by ORS 183.745. In any judicial review of the order of the Attorney General, the order shall be reversed or modified only if the court finds that the Attorney General lacked authority to impose the penalty or the amount of the penalty imposed was unconscionable in the circumstances.

Â Â Â Â Â  (c) The Attorney General may grant an extension of time for a reasonable period for filing a report upon written application filed by or on behalf of the charitable corporation or trustee stating the reason that additional time should be allowed for filing the report beyond the ordinary due date. If the request is submitted on or prior to the due date for filing the report, the $20 penalty charge will not be due unless the report and fee are thereafter not filed within the extended period granted for filing the report, or, if the request is denied, within 10 days after the denial is received by the corporation.

Â Â Â Â Â  (9) All fees and penalties received by the Department of Justice under subsections (7) and (8) of this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the Department of Justice in administering the Charitable Trust and Corporation Act and the Charitable Solicitations Act as established in ORS 128.610 to 128.750 and 128.801 to 128.898. [1963 c.583 Â§8; 1971 c.589 Â§7; 1973 c.506 Â§40; 1973 c.775 Â§4; 1975 c.388 Â§5; 1981 c.593 Â§7; 1985 c.730 Â§9; 1991 c.734 Â§7]

Â Â Â Â Â  128.680 Investigatory authority of Attorney General. The Attorney General may investigate transactions and relationships of corporations and trustees subject to ORS 128.610 to 128.750 for the purpose of ascertaining whether or not the purposes of the corporation or trust are being carried out in accordance with the terms and provisions of the articles of incorporation or other instrument, whether a person or organization has engaged in a violation of the Charitable Trust and Corporation Act, ORS 128.610 to 128.750 or whether such a person or organization has breached a fiduciary duty arising under the common law. The Attorney General may require any agent, trustee, fiduciary, beneficiary, institution, association or corporation, or other person to appear, at a named time and place, in the county designated by the Attorney General, where the person resides or is found, to give information under oath and to produce books, memoranda, papers, documents of title, and evidence of assets, liabilities, receipts or disbursements in the possession or control of the person ordered to appear. [1963 c.583 Â§10; 1971 c.589 Â§8; 1981 c.593 Â§9; 1985 c.729 Â§30; 1985 c.730 Â§11]

Â Â Â Â Â  128.690 Order for attendance by Attorney General; effect. When the Attorney General requires the attendance of any person, as provided in ORS 128.680, the Attorney General shall issue an order setting forth the time when and the place where attendance is required and shall cause the same to be delivered to or sent by registered or certified mail to the person at least 14 days before the date fixed for attendance. Such order shall have the same force and effect as a subpoena and, upon application of the Attorney General, obedience to the order may be enforced by any court having jurisdiction of charitable trusts in the county where the trust may be in existence or administered or the person receiving it resides or is found, in the same manner as though the notice were a subpoena. The court, after hearing, for cause, and upon application of any person aggrieved by the order, shall have the right to alter, amend, revise, suspend or postpone all or any part of its provisions. [1963 c.583 Â§11]

Â Â Â Â Â  128.700 [1963 c.583 Â§12; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  128.710 Enforcement; jurisdiction of court. (1) The Attorney General may institute appropriate proceedings to secure compliance with ORS 128.610 to 128.750 and to invoke the jurisdiction of the court. Willful failure to comply with an order of any court having jurisdiction of charitable trusts requiring an accounting by a charitable corporation or trustee shall constitute grounds for removal of the officers of such charitable corporation or of such trustee and the appointment by the court of successor officers or trustee. The powers and duties of the Attorney General provided in ORS 128.610 to 128.750 are in addition to existing powers and duties.

Â Â Â Â Â  (2) Nothing in ORS 128.610 to 128.750 shall impair or restrict the jurisdiction of any court with respect to any of the matters covered by it, except that no court shall have jurisdiction to modify or terminate any trust of property for charitable purposes unless the Attorney General is a party to the proceedings. [1963 c.583 Â§13; 1971 c.589 Â§9; 1981 c.593 Â§10; 1985 c.729 Â§31; 1985 c.730 Â§12]

Â Â Â Â Â  128.720 Copies of certain documents and notice to be provided Attorney General. Every person who offers for probate any instrument which establishes a testamentary trust of property for charitable purposes or who records in any county any inter vivos transfer of property for charitable purposes shall furnish a copy of such document to the Attorney General. Upon filing the final account and petition for a judgment of distribution of any estate through which a residuary testamentary trust for charitable purposes is established, the personal representative shall mail a copy thereof, and a copy of the notice fixing the time for filing objections thereto, to the Attorney General not less than 20 days before the time fixed in the notice. The custodian of the records of a court having jurisdiction of probate matters or of charitable trusts shall furnish such copies of papers, records and files of the office of the custodian relating to the subject of ORS 128.610 to 128.750 as the Attorney General requires. [1963 c.583 Â§15; 1971 c.589 Â§10; 2003 c.576 Â§385]

Â Â Â Â Â  128.730 List of certain claims for exemptions from taxation to be provided Attorney General. Every officer, agency, board or commission of this state, receiving applications for exemption from taxation of any corporation, charitable trust or similar relationship in which the corporation or trustee is subject to ORS 128.610 to 128.750 shall annually file with the Attorney General a list of all applications received during the year. [1963 c.583 Â§16; 1971 c.589 Â§11]

Â Â Â Â Â  128.735 Attorney fees in action to enforce fiduciary or other duty. (1) In any suit or action against a charitable corporation or trustee or any other charitable organization to enforce any fiduciary or other duty arising under ORS 128.610 to 128.750 or to enforce any fiduciary duty arising under the common law, the court in its discretion may award the prevailing party reasonable attorney fees at trial and on appeal and, as part of costs and disbursements, reasonable investigative expenses and reasonable expert witness fees.

Â Â Â Â Â  (2) If the Attorney General prevails, the attorney fees, costs and disbursements of the Attorney General may, in the discretion of the court, be a judgment against the responsible officers of the charitable corporation or trustee of a charitable trust, or may be paid out of the corpus of the trust. [1985 c.730 Â§2]

Â Â Â Â Â  128.740 [1963 c.583 Â§17; 1971 c.589 Â§12; repealed by 1975 c.388 Â§8]

Â Â Â Â Â  128.750 Uniformity of interpretation. The Charitable Trust and Corporation Act, ORS 128.610 to 128.750, shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1963 c.583 Â§19; 1981 c.593 Â§11; 1985 c.730 Â§14]

CHARITABLE SOLICITATIONS ACT

Â Â Â Â Â  128.801 Definitions for ORS 128.801 to 128.898. As used in ORS 128.801 to 128.898:

Â Â Â Â Â  (1) ÂCharitable purposeÂ means any purpose to promote the well-being of the public at large, or for the benefit of an indefinite number of persons, including but not limited to educational, literary or scientific purposes, or for the prevention of cruelty to children or animals, or for the benefit of religion, rehabilitation services, public recreation, civic improvement or services which lessen the burdens of government.

Â Â Â Â Â  (2) ÂCommercial fund raising solicitationÂ means the solicitation of funds for nonprofit beneficiaries, whether named or unspecified, through the sale of goods or services, whether the goods or services are delivered to a purchaser or donated to third parties, and where the solicitation is conducted by a commercial fund raising firm or commercial coventurer. If donors receive insubstantial items or other benefits in return for contributions, such a solicitation of funds is not a commercial fund raising solicitation if the items or benefits received are considered premiums and do not affect the deductibility of the contributions for federal income tax purposes. A solicitation is conducted by a commercial fund raising firm or commercial coventurer if the soliciting agents are under the direction and control of a commercial fund raising firm or commercial coventurer; the fact that the solicitors are paid by the beneficiary is of no consequence.

Â Â Â Â Â  (3) ÂCommercial coventurerÂ means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or formed as a nonprofit mutual benefit corporation, who is regularly and primarily engaged in trade or commerce in this state other than in conjunction with the raising of funds for nonprofit purposes and who conducts commercial fund raising solicitations on an infrequent basis.

Â Â Â Â Â  (4) ÂCommercial fund raising firmÂ means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or formed as a nonprofit mutual benefit corporation, who, for compensation or other consideration regularly conducts commercial fund raising solicitations.

Â Â Â Â Â  (5) ÂProfessional fund raising firmÂ means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or as a nonprofit mutual benefit corporation, who, for compensation or other consideration, manages or conducts the solicitation of funds, not including commercial fund raising solicitations, on behalf of any nonprofit organization.

Â Â Â Â Â  (6)(a) ÂSolicitationÂ means any oral or written request for a contribution, including the solicitorÂs offer or attempt to sell any property, rights, services or other thing, in connection with which:

Â Â Â Â Â  (A) The name of any nonprofit organization is used as an inducement for making the contribution or consummating the sale; or

Â Â Â Â Â  (B) Any statement is made which implies that the whole or any part of the contribution or proceeds from the sale will be donated to any nonprofit organization.

Â Â Â Â Â  (b) ÂSolicitationÂ does not include the making of any request or appeal on behalf of a candidate, political committee or measure as defined in ORS 260.005, unless the appeal states or implies that contributions will be used, in whole or in part, for a charitable purpose or includes a representation that a ticket to an event may be donated by a contributor to the solicitors for use by another. [1985 c.729 Â§3; 1991 c.532 Â§1]

Â Â Â Â Â  128.802 Registration of professional fund raising firms required; fee; renewal; notice of change of information. (1) No person shall act as a professional fund raising firm with respect to the solicitation of funds in this state on behalf of any nonprofit organization unless the professional fund raising firm is registered with the Attorney General.

Â Â Â Â Â  (2) Applications for registration or reregistration shall be in writing, under oath, on a form prescribed by the Attorney General and shall be accompanied by a fee in the amount of $250.

Â Â Â Â Â  (3) The application shall contain such information as the Attorney General shall require and which is consistent with ORS 128.801 to 128.898, including:

Â Â Â Â Â  (a) The address of the principal place of business of the applicant and any local addresses if the principal place of business is not located in the state.

Â Â Â Â Â  (b) The form of the applicantÂs organization.

Â Â Â Â Â  (c) The names and personal addresses of all principals of the organization, including all officers and all persons who own a 10 percent or more interest in the organization.

Â Â Â Â Â  (4) Each registration is valid for one year and may be renewed for additional one-year periods upon application to the Attorney General and payment of the registration fee.

Â Â Â Â Â  (5) The Attorney General shall be notified in writing of any change in the information contained in the application within seven days after the change occurs. [1991 c.532 Â§17]

Â Â Â Â Â  128.804 Fund raising notice; contents. (1) Prior to each solicitation campaign to be conducted in this state, where the services of a professional fund raising firm are employed, the firm shall file a completed fund raising notice on forms prescribed by the Attorney General. A copy of the written fund raising plan, described in ORS 128.807 and a copy of the written disclosure, when required by ORS 128.809, shall be attached to the notice.

Â Â Â Â Â  (2) The fund raising notice shall be in writing, under oath, and shall include a description of the solicitation campaign, the projected starting date of the campaign, a description of the role of the firm, the bank account number and location where the solicited funds will be deposited, including the name of the organization or organizations that control the account and the address and telephone number of the headquarters for each campaign if different than the principal place of business identified on the firmÂs registration form, as well as the person in charge of each such location. If the solicitation is being conducted by agents of the firm, the notice shall include a provision affirming that the solicitation material has been approved by the nonprofit beneficiary. [1991 c.532 Â§18]

Â Â Â Â Â  128.805 [1971 c.589 Â§14; 1981 c.593 Â§12; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.806 [1985 c.729 Â§4; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.807 Required submission of financial plan to nonprofit beneficiary. (1) A professional fund raising firm shall not participate in a solicitation campaign in this state without first submitting a written financial plan to the nonprofit beneficiary. A nonprofit organization, utilizing the services of a professional fund raising firm, shall not solicit in this state unless it has obtained such a written financial plan from the firm. The written financial plan shall provide a good faith projection of the total expenses and revenue for each solicitation campaign contemplated by the agreement with the nonprofit beneficiary.

Â Â Â Â Â  (2) In the case of solicitation campaigns which are directed at targeted individual donors, such as in telemarketing or direct mail solicitations, the plan shall specify whether each campaign is directed toward new donor acquisitions, individual donor renewals or some combination thereof. [1991 c.532 Â§19]

Â Â Â Â Â  128.809 Required disclosure of agency by solicitors. No person shall engage in an in-person solicitation as an agent of a professional fund raising firm, including a face-to-face or telephone solicitation, unless it is disclosed orally in the course of the solicitation but prior to asking for a commitment for a contribution from the solicitee, and in writing to any solicitee that makes a pledge to be delivered within 10 days of the date of the pledge that the solicitor is operating under the direction and control of a named professional fund raising firm. [1991 c.532 Â§20]

Â Â Â Â Â  128.810 [1959 c.599 Â§1; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.811 [1985 c.729 Â§5; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.812 Required submission of financial report after campaign. Within 90 days after a solicitation campaign has been completed, unless funds are to be collected by the nonprofit beneficiary, the professional fund raising firm shall file with the Attorney General a financial report for the campaign, including gross receipts and all expenditures incurred in the solicitation campaign. The report shall be completed on a form prescribed by the Attorney General. The report shall be signed by an official of the professional fund raising firm and an official from each beneficiary and they shall certify, under oath, that it is true to the best of their knowledge. A similar interim financial report shall be filed one year after the start of the solicitation campaign in the case of a solicitation campaign still in progress on that date. [1991 c.532 Â§21]

Â Â Â Â Â  128.813 [1975 c.388 Â§2; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.814 Presumption of breach of fiduciary duty by officer or director of nonprofit beneficiary. (1) There shall be a rebuttable presumption of a breach of fiduciary duty if an officer or director of a nonprofit beneficiary enters into an agreement with a professional fund raising firm:

Â Â Â Â Â  (a) For a duration to exceed two years unless the nonprofit beneficiary has obtained written proposals from at least two other professional fund raising firms; or

Â Â Â Â Â  (b) Where one of the stated or implied purposes of the solicitation campaign is to acquire an identified list of donors for use as a donor base for future solicitations by the nonprofit beneficiary, unless the nonprofit beneficiary has exclusive rights to the ownership and use of the list of donors.

Â Â Â Â Â  (2) It shall be presumed that such donor list acquisition is a purpose of the campaign unless the agreement specifies otherwise.

Â Â Â Â Â  (3) This section shall not prohibit a professional fund raising firm from retaining a security interest in a list for the limited purpose of recovering amounts owed to it pursuant to the terms of the contract. [1991 c.532 Â§22]

Â Â Â Â Â  128.815 [1971 c.589 Â§14a; 1981 c.593 Â§13; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.816 [1985 c.729 Â§6; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.820 [1959 c.599 Â§Â§2,3,4,5; 1967 c.359 Â§125; renumbered 731.704]

Â Â Â Â Â  128.821 Registration of commercial fund raising firms required; fee; renewal; notice of change in information. (1) No person shall engage in solicitations for contributions for or on behalf of a commercial fund raising firm unless the commercial fund raising firm is registered with the Attorney General.

Â Â Â Â Â  (2) Applications for registration or reregistration shall be in writing, under oath, on a form prescribed by the Attorney General and shall be accompanied by a fee in the amount of $250.

Â Â Â Â Â  (3) The application shall contain such information as the Attorney General shall require and which is consistent with ORS 128.801 to 128.898, including:

Â Â Â Â Â  (a) The address of the principal place of business of the applicant and any local addresses if the principal place of business is not located in the state.

Â Â Â Â Â  (b) The form of the applicantÂs organization.

Â Â Â Â Â  (c) The names and personal addresses of all principals of the organization, including all officers and all persons who own a 10 percent or more interest in the organization.

Â Â Â Â Â  (4) Each registration is valid for one year and may be renewed for additional one-year periods upon application to the Attorney General and payment of the registration fee.

Â Â Â Â Â  (5) The Attorney General shall be notified in writing of any change in the information contained in the application within seven days after the change occurs. [1985 c.729 Â§7; 1991 c.532 Â§2]

Â Â Â Â Â  128.823 Designation of amount to be paid to beneficiaries; manner of specification; minimum amount payable. (1) No person shall engage in commercial fund raising solicitations unless there is a designated amount to be paid to nonprofit beneficiaries. Where the nonprofit beneficiary is identified in the solicitation campaign, the amount shall be specified in a contract or letter of agreement with such a beneficiary. The amount shall be specified in terms of:

Â Â Â Â Â  (a) An amount per unit of the goods or services to be purchased;

Â Â Â Â Â  (b) A specified percentage of the gross funds solicited; or

Â Â Â Â Â  (c) A good faith estimate of the gross funds solicited.

Â Â Â Â Â  (2) Nonprofit beneficiaries shall receive no less than 90 percent of the designated estimate under subsection (1)(c) of this section. Any designated amount shall exclude any amount which the nonprofit beneficiary is to pay as expenses of the solicitation campaign, such as all costs of the goods or services sold or cost of fund raising events staged. [1991 c.532 Â§5]

Â Â Â Â Â  128.824 Disclosures required in commercial fund raising solicitations. (1) All commercial fund raising solicitations shall include a clear and conspicuous disclosure of the identity of the commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (a) In the case of a vending machine, it shall be disclosed on the device that the machine is owned and operated by the commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (b) In the case of an in-person solicitation, including a face-to-face or telephone solicitation, it shall be disclosed orally in the course of the solicitation but prior to asking for a commitment for a contribution from the solicitee, and in writing to any solicitee that makes a pledge to be delivered within 10 days of the date of the pledge that the solicitor is operating under the direction and control of a named commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (c) In the case of a solicitation by advertisement or mass distribution, including posters, leaflets, automatic dialing machines, publications and audio or video broadcasts, it shall be disclosed in the body of the solicitation material that the product or service is marketed by a named commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (2) All commercial fund raising solicitations shall include a clear and conspicuous disclosure of the amount of the solicited funds to be paid to the nonprofit beneficiary as provided in ORS 128.823.

Â Â Â Â Â  (a) In the case of a vending machine, the disclosure shall be on the device.

Â Â Â Â Â  (b) In the case of an in-person solicitation, including a face-to-face or telephone solicitation, the disclosure shall be in the form of a written statement to any solicitee who makes a pledge, to be delivered within 10 days of the date of the pledge.

Â Â Â Â Â  (c) In the case of a solicitation by advertisement or mass distribution, the disclosure shall be in the body of the solicitation material. [1991 c.532 Â§6]

Â Â Â Â Â  128.825 [1971 c.589 Â§15; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.826 Commercial fund raising contracts and notice; filing. (1) At least 10 days prior to the commencement of each commercial fund raising solicitation campaign, a commercial fund raising firm shall file with the Attorney General a completed fund raising notice on forms prescribed by the Attorney General. A copy of the contract or letter of agreement with any beneficiary and a copy of the disclosure material required by ORS 128.824 shall be attached to the notice.

Â Â Â Â Â  (2) The fund raising notice shall be in writing, under oath, and shall include a description of the fund raising event or campaign, the projected starting and ending dates of the campaign, the bank account number and location where the solicited funds will be deposited, including the name of the organization or organizations that control the account, and the address and telephone number of the headquarters for each commercial solicitation campaign if different than the principal place of business identified on the commercial fund raising firmÂs registration form as well as the person in charge of each such location. The notice shall include a provision affirming that the disclosure material described in subsection (1) of this section has been affirmed by all beneficiaries. [1985 c.729 Â§8; 1991 c.532 Â§3]

Â Â Â Â Â  128.830 [1959 c.599 Â§7; 1967 c.359 Â§126; renumbered 731.708]

Â Â Â Â Â  128.831 [1985 c.729 Â§9; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.835 [1971 c.589 Â§16; 1981 c.593 Â§14; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.836 [1985 c.729 Â§10; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.840 [1959 c.599 Â§6; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.841 Commercial fund raising firm financial reports; contents; filing. Within 90 days after a commercial fund raising solicitation campaign has been completed, the commercial fund raising firm shall file with the Attorney General a financial report for the campaign, including gross receipts and all expenditures incurred in the solicitation campaign. The report shall be completed on a form prescribed by the Attorney General. The report shall be signed by an official of the commercial fund raising firm and an official from each beneficiary and they shall certify, under oath, that it is true to the best of their knowledge. A similar interim financial report shall be filed one year after the start of the solicitation campaign in the case of a solicitation campaign still in progress on that date. [1985 c.729 Â§11; 1991 c.532 Â§7]

Â Â Â Â Â  128.845 [1971 c.589 Â§17; 1981 c.593 Â§15; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.846 Maintenance of records by commercial fund raising firm. (1) A commercial fund raising firm shall maintain for a period of not less than three years from the completion of each fund raising campaign, the following records:

Â Â Â Â Â  (a) The name and address of each contributor and the date and amount of the contribution, if the preceding is known to the commercial fund raising firm.

Â Â Â Â Â  (b) The name and address of each paid solicitor and the dates and amount of compensation paid to each such solicitor.

Â Â Â Â Â  (c) Records of all fund raising expenses incurred in the course of the fund raising campaign.

Â Â Â Â Â  (2) If the commercial fund raising firm sells tickets to an event and represents that tickets will be donated for use by another, the commercial fund raising firm shall also maintain, for the same period as specified in subsection (1) of this section, the following records:

Â Â Â Â Â  (a) The name and address of those contributors donating tickets and the number of tickets donated by each contributor; and

Â Â Â Â Â  (b) The name and address of all organizations receiving donated tickets, including the number of tickets received by each organization.

Â Â Â Â Â  (3) All records described in this section shall be available for inspection by the Attorney General upon request. [1985 c.729 Â§12; 1991 c.532 Â§8]

Â Â Â Â Â  128.848 Accountings required of commercial coventurer. A commercial coventurer shall keep a final accounting for each commercial fund raising solicitation that it conducts for a period of three years following the completion of the campaign. A commercial coventurer shall provide such an accounting for each commercial fund raising solicitation it conducts not later than 20 days after it is requested by the Attorney General or any nonprofit beneficiary. [1991 c.532 Â§16]

Â Â Â Â Â  128.850 [1959 c.599 Â§8; 1967 c.359 Â§128; renumbered 731.716]

Â Â Â Â Â  128.851 [1985 c.729 Â§13; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.855 [1975 c.388 Â§3; 1977 c.467 Â§1; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.856 Written consent by beneficiary to use of name. No person, other than volunteers or employees under the direction and control of a nonprofit beneficiary, shall represent that any part of the contributions received will be given or donated to any named nonprofit beneficiary unless such organization has consented in writing to the use of its name, prior to the solicitation. The written consent shall be signed by an officer, director or trustee of the organization. [1985 c.729 Â§14; 1991 c.532 Â§9]

Â Â Â Â Â  128.860 [1959 c.599 Â§11; 1967 c.359 Â§129; renumbered 731.720]

Â Â Â Â Â  128.861 Written consent required for representations about use of tickets. A commercial fund raising firm shall not represent, in the course of its solicitation activities, that tickets to events will be donated for use by another unless it has complied with the following requirements:

Â Â Â Â Â  (1) The commercial fund raising firm shall obtain commitments, in writing, from beneficiaries stating that they will accept donated tickets and specifying the number of tickets they are willing to accept;

Â Â Â Â Â  (2) The commercial fund raising firm shall solicit and accept no more contributions of donated tickets than the number of ticket commitments it has received from beneficiaries; and

Â Â Â Â Â  (3) A ticket commitment alone, as described in this section, shall not constitute written consent to use the organizationÂs name as described in ORS 128.856. [1985 c.729 Â§15; 1991 c.532 Â§10]

Â Â Â Â Â  128.865 [1975 c.388 Â§4; 1981 c.897 Â§37; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.866 Injunction by Attorney General. The Attorney General may obtain an injunction against solicitation of contributions until:

Â Â Â Â Â  (1) The charitable organization, beneficiary, professional fund raising firm or commercial fund raising firm has complied with all registration and reporting requirements of the Charitable Solicitations Act and ORS 128.610 to 128.750; or

Â Â Â Â Â  (2) Breaches of fiduciary duties have been corrected and the officers and directors responsible for the breaches have been removed. [1985 c.729 Â§17; 1991 c.532 Â§11; 2003 c.40 Â§3]

Â Â Â Â Â  128.870 [1959 c.599 Â§12; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.871 Denial or revocation of registration. Subject to ORS chapter 183, the Attorney General may deny registration or revoke any registration issued pursuant to ORS 128.802 or 128.821 for a period not to exceed five years, if the Attorney General finds:

Â Â Â Â Â  (1) A material misrepresentation or false statement to be in the application for registration or any other statement filed with the Attorney General as provided in ORS 128.801 to 128.898 and 128.995.

Â Â Â Â Â  (2) Any material violation of ORS 128.801 to 128.898 or the rules adopted by the Attorney General pursuant to ORS 128.801 to 128.898 and 128.995. [1985 c.729 Â§23; 1991 c.532 Â§12]

Â Â Â Â Â  128.876 Rules. The Attorney General shall make rules as to the filing and execution of reports and registration statements required by ORS 128.610 to 128.650, 128.680, 128.710, 128.801 to 128.899, 128.995 and 646.608 and to the contents thereof. The Attorney General may make additional rules and amend existing rules as necessary for the proper administration of the Charitable Solicitations Act. [1985 c.729 Â§18; 2003 c.14 Â§46]

Â Â Â Â Â  128.880 [1959 c.599 Â§9; 1967 c.359 Â§130; renumbered 731.724]

Â Â Â Â Â  128.881 Deposit of fees and penalties; use. All fees and penalties received by the Department of Justice under ORS 128.802 and 128.821 shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this section are continuously appropriated to the Attorney General to pay the expenses of the Department of Justice in administering the Charitable Trust and Corporation Act as established in ORS 128.610 and the Charitable Solicitations Act. [1985 c.729 Â§20; 1991 c.532 Â§13]

Â Â Â Â Â  128.886 False or misleading representations prohibited. (1) No person shall make any false or misleading representations in the course of any solicitation of contributions.

Â Â Â Â Â  (2) A representation may be any manifestation of any assertion by words or conduct, including, but not limited to, a failure to disclose a fact.

Â Â Â Â Â  (3) No person shall have a cause of action under ORS 646.638 for an alleged violation of any provision of this section if the alleged false or misleading representation is made by a volunteer of an organization which is exempt from federal taxation under section 501(c) of the Internal Revenue Code of 1954, as amended, and the alleged false or misleading representation is not made at the direction of paid personnel. [1985 c.729 Â§16; 1989 c.913 Â§2; 1991 c.532 Â§14]

Â Â Â Â Â  128.890 [1959 c.599 Â§10; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.891 Prohibited representations; written notice. (1) No solicitation for contributions shall in any way use the fact or requirement of registration, or any filing of any report pursuant to the Charitable Solicitations Act or ORS 128.610 to 128.750, with the intent to cause or in a manner tending to cause any person to believe that such solicitation, the manner in which it is conducted, its purposes, any use to which the proceeds will be applied, or the person or organization conducting it have been or will be in any way indorsed, sanctioned or approved by the Attorney General or any other governmental agency or office.

Â Â Â Â Â  (2) Any written or oral statement made in connection with a solicitation of contributions that the person or organization conducting the solicitation is registered or has filed, will file or is required to file any report with the Attorney General, or any statement of similar import, shall be immediately followed by a statement of equal prominence that such registration or report in no way constitutes or implies any indorsement, sanction or approval of the solicitation, its purposes, the manner in which it is conducted or the person or organization conducting it, by the Attorney General or any other governmental agency or officer. [1985 c.729 Â§19]

Â Â Â Â Â  128.893 Use of in-state address. (1) A person may not use an address in this state, including a return address, in a solicitation, or in written material issued in connection with a solicitation, made on behalf of a nonprofit organization unless:

Â Â Â Â Â  (a) The nonprofit organization actually maintains and staffs an office in this state; or

Â Â Â Â Â  (b) The solicitation, or written material issued in connection with a solicitation, discloses:

Â Â Â Â Â  (A) The address of the actual headquarters of the nonprofit organization; and

Â Â Â Â Â  (B) That the address in this state is a mail drop or that the address in this state is solely the address of a mail handling facility.

Â Â Â Â Â  (2) If the disclosures described in subsection (1) of this section are required in a written solicitation, or in written material issued in connection with a solicitation, the disclosures shall be printed immediately proximate to the address in this state and in a location and typeface no less prominent than the address in this state. [2003 c.40 Â§2]

Â Â Â Â Â  128.896 [1985 c.730 Â§13; 1991 c.734 Â§8; renumbered 128.899 in 1991]

Â Â Â Â Â  128.898 Short title. ORS 128.801 to 128.898 and 128.995 may be cited as the Charitable Solicitations Act. [1985 c.729 Â§2]

CIVIL PENALTIES

Â Â Â Â Â  128.899 Civil penalties for violation of ORS 128.610 to 128.750. (1) The responsible officers or trustees of a corporation or trust which fails to register or file a report required by ORS 128.610 to 128.750 or the Charitable Trust and Corporation Act may be assessed a civil penalty not to exceed $1,000 by the Attorney General.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be credited to the Department of Justice Operating Account as described in ORS 128.670 (9). [Formerly 128.896]

CRIMINAL PENALTIES

Â Â Â Â Â  128.990 [1959 c.639 Â§3; subsections (2), (3), (4) enacted as 1971 c.589 Â§18; 1975 c.388 Â§7; 1981 c.593 Â§16; 1985 c.729 Â§21; 1987 c.813 Â§13; renumbered 97.992 in 2001]

Â Â Â Â Â  128.991 [1987 c.813 Â§9; 1993 c.467 Â§4; 1995 c.325 Â§3; 2001 c.796 Â§19; renumbered 97.994 in 2001]

Â Â Â Â Â  128.992 Penalties for ORS 128.610 to 128.750. Filing or assisting in preparing or filing a statement or report required by the Charitable Trust and Corporation Act, ORS 128.610 to 128.750, that is false or fraudulent is a Class A misdemeanor. [1985 c.730 Â§3]

Â Â Â Â Â  128.995 Penalties for ORS 128.801 to 128.898. Violation of ORS 128.802, 128.821 or filing or assisting in preparing or filing a statement or report required by ORS 128.801 to 128.898 that is false or fraudulent is a Class A misdemeanor. [1985 c.729 Â§24; 1991 c.532 Â§23]

_______________



Chapter 129

Chapter 129 Â Uniform Principal and Income Act

2005 EDITION

UNIFORM PRINCIPAL AND INCOME ACT

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

DEFINITIONS AND FIDUCIARY DUTIES

129.200Â Â Â Â  Short title

129.205Â Â Â Â  Definitions

129.210Â Â Â Â  Fiduciary duties; general principles

129.215Â Â Â Â  TrusteeÂs power to adjust

129.220Â Â Â Â  Judicial control of discretionary power

129.225Â Â Â Â  Conversion to unitrust

DECEDENTÂS ESTATE OR TERMINATING INCOME INTEREST

129.250Â Â Â Â  Determination and distribution of net income

129.255Â Â Â Â  Distribution to residuary and remainder beneficiaries

APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

129.270Â Â Â Â  When right to income begins and ends

129.275Â Â Â Â  Apportionment of receipts and disbursements when decedent dies or income interest begins

129.280Â Â Â Â  Apportionment when income interest ends

ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

(Receipts From Entities)

129.300Â Â Â Â  Character of receipts

129.305Â Â Â Â  Distribution from trust or estate

129.308Â Â Â Â  Business and other activities conducted by trustee

(Receipts Not Normally Apportioned)

129.310Â Â Â Â  Principal receipts

129.315Â Â Â Â  Rental property

129.320Â Â Â Â  Obligation to pay money

129.325Â Â Â Â  Insurance policies and similar contracts

(Receipts Normally Apportioned)

129.350Â Â Â Â  Insubstantial allocations not required

129.355Â Â Â Â  Deferred compensation, annuities and similar payments

129.360Â Â Â Â  Liquidating asset

129.365Â Â Â Â  Minerals, water and other natural resources

129.370Â Â Â Â  Timber

129.375Â Â Â Â  Property not productive of income

129.380Â Â Â Â  Derivatives and options

129.385Â Â Â Â  Asset-backed securities

ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

129.400Â Â Â Â  Disbursements from income

129.405Â Â Â Â  Disbursements from principal

129.410Â Â Â Â  Transfers from income to principal for depreciation

129.415Â Â Â Â  Transfers from income to reimburse principal

129.420Â Â Â Â  Income taxes

129.425Â Â Â Â  Adjustments between principal and income because of taxes

UNIFORMITY OF APPLICATION

129.450Â Â Â Â  Uniformity of application and construction

Â Â Â Â Â  129.005 [1975 c.717 Â§12 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.010 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.015 [1975 c.717 Â§11 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.020 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.025 [1975 c.717 Â§2 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2003 c.14 Â§47; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.030 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.035 [1975 c.717 Â§4 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2003 c.14 Â§48; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.040 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.045 [1975 c.717 Â§3 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2001 c.104 Â§41; 2003 c.14 Â§49; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.050 [Amended by 1963 c.437 Â§1; 1973 c.272 Â§1; repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.055 [1975 c.717 Â§5 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.060 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.065 [1975 c.717 Â§6 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.070 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.075 [1975 c.717 Â§7 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 1991 c.620 Â§1; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.080 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.085 [1975 c.717 Â§8 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.090 [Amended by 1975 c.717 Â§16; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.100 [Amended by 1975 c.717 Â§17; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.105 [1975 c.717 Â§9 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.110 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.115 [1975 c.717 Â§10 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2003 c.14 Â§50; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.120 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.125 [1975 c.717 Â§13 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.130 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.140 [Repealed by 1975 c.717 Â§1]

DEFINITIONS AND FIDUCIARY DUTIES

Â Â Â Â Â  129.200 Short title. This chapter may be cited as the Uniform Principal and Income Act. [2003 c.279 Â§1]

Â Â Â Â Â  Note: Section 34, chapter 279, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 34. Except as may be expressly provided in a will or in the terms of a trust or in sections 1 to 31 of this 2003 Act [ORS chapter 129], sections 1 to 31 of this 2003 Act apply to the administration of all trusts and estates, whether coming into existence before, on or after the effective date of this 2003 Act [January 1, 2004]. [2003 c.279 Â§34]

Â Â Â Â Â  129.205 Definitions. In this chapter:

Â Â Â Â Â  (1) ÂAccounting periodÂ means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

Â Â Â Â Â  (2) ÂBeneficiaryÂ includes, in the case of a decedentÂs estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

Â Â Â Â Â  (3) ÂFiduciaryÂ means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

Â Â Â Â Â  (4) ÂIncomeÂ means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in ORS 129.300 to 129.385.

Â Â Â Â Â  (5) ÂIncome beneficiaryÂ means a person to whom net income of a trust is or may be payable.

Â Â Â Â Â  (6) ÂIncome interestÂ means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trusteeÂs discretion.

Â Â Â Â Â  (7) ÂMandatory income interestÂ means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

Â Â Â Â Â  (8) ÂNet incomeÂ means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (10) ÂPrincipalÂ means property held in trust for distribution to a remainder beneficiary when the trust terminates.

Â Â Â Â Â  (11) ÂRemainder beneficiaryÂ means a person entitled to receive principal when an income interest ends.

Â Â Â Â Â  (12) ÂTerms of a trustÂ means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

Â Â Â Â Â  (13) ÂTrusteeÂ includes an original, additional or successor trustee, whether or not appointed or confirmed by a court. [2003 c.279 Â§2]

Â Â Â Â Â  129.210 Fiduciary duties; general principles. (1) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of ORS 129.250 to 129.280, a fiduciary:

Â Â Â Â Â  (a) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

Â Â Â Â Â  (b) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

Â Â Â Â Â  (c) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

Â Â Â Â Â  (d) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

Â Â Â Â Â  (2) In exercising the power to adjust under ORS 129.215 (1), or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will or by this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries. [2003 c.279 Â§3]

Â Â Â Â Â  129.215 TrusteeÂs power to adjust. (1) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trustÂs income and the trustee determines, after applying the rules in ORS 129.210 (1), that the trustee is unable to comply with ORS 129.210 (2).

Â Â Â Â Â  (2) In deciding whether and to what extent to exercise the power conferred by subsection (1) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

Â Â Â Â Â  (a) The nature, purpose and expected duration of the trust;

Â Â Â Â Â  (b) The intent of the settlor;

Â Â Â Â Â  (c) The identity and circumstances of the beneficiaries;

Â Â Â Â Â  (d) The needs for liquidity, regularity of income and preservation and appreciation of capital;

Â Â Â Â Â  (e) The assets held in the trust, the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property, the extent to which an asset is used by a beneficiary and whether an asset was purchased by the trustee or received from the settlor;

Â Â Â Â Â  (f) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

Â Â Â Â Â  (g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

Â Â Â Â Â  (h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

Â Â Â Â Â  (i) The anticipated tax consequences of an adjustment.

Â Â Â Â Â  (3) A trustee may not make an adjustment:

Â Â Â Â Â  (a) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

Â Â Â Â Â  (b) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

Â Â Â Â Â  (c) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

Â Â Â Â Â  (d) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

Â Â Â Â Â  (e) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

Â Â Â Â Â  (f) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

Â Â Â Â Â  (g) If the trustee is a beneficiary of the trust; or

Â Â Â Â Â  (h) If the power to make adjustments has been released upon conversion of the trust to a unitrust under ORS 129.225.

Â Â Â Â Â  (4) If subsection (3)(e), (f), (g) or (h) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

Â Â Â Â Â  (5) A trustee may release the entire power conferred by subsection (1) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (3)(a) to (f) of this section or subsection (3)(h) of this section, or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (3) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

Â Â Â Â Â  (6) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (1) of this section. [2003 c.279 Â§4]

Â Â Â Â Â  129.220 Judicial control of discretionary power. (1) The court may not order a fiduciary to change a decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciaryÂs discretion. A fiduciaryÂs decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

Â Â Â Â Â  (2) The decisions to which subsection (1) of this section applies include:

Â Â Â Â Â  (a) A decision under ORS 129.215 (1) as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

Â Â Â Â Â  (b) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant and the weight, if any, to be given to those factors in deciding whether and to what extent to exercise the discretionary power conferred by ORS 129.215 (1).

Â Â Â Â Â  (3) If the court determines that a fiduciary has abused the fiduciaryÂs discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

Â Â Â Â Â  (a) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiaryÂs appropriate position.

Â Â Â Â Â  (b) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

Â Â Â Â Â  (c) To the extent that the court is unable, after applying paragraphs (a) and (b) of this subsection, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

Â Â Â Â Â  (4) Upon petition by the fiduciary for instructions, the court having jurisdiction over a trust or estate may instruct the fiduciary on whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciaryÂs discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion. [2003 c.279 Â§4a; 2005 c.348 Â§119]

Â Â Â Â Â  129.225 Conversion to unitrust. (1) As used in this section, ÂbeneficiaryÂ means a person who has an interest in the trust to be converted and who has the legal capacity to take all actions authorized under this section.

Â Â Â Â Â  (2)(a) Unless expressly prohibited by the terms of the trust, a trustee may release the power to make adjustments under ORS 129.215 (1) and convert a trust into a unitrust if the trustee determines that the conversion will enable the trustee to carry out more accurately the intent of the settlor and the purposes of the trust and that operation of the trust as a unitrust is consistent with the duties of the trustee under ORS 129.210 (2).

Â Â Â Â Â  (b) Not less than 60 days before making a conversion under this section, a trustee must give written notice to all beneficiaries who either are eligible to receive income from the trust at the time the notice is given, or who would receive a distribution of principal if the trust were to terminate immediately before the notice is given and no power of appointment was exercised. The notice must indicate that the trustee intends to release the power to adjust and to convert the trust into a unitrust, must describe how the unitrust will operate and must include a description of the initial decisions the trustee will make under this section.

Â Â Â Â Â  (c) A trustee may not convert a trust to a unitrust under this section if any beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days after notice is given under this subsection.

Â Â Â Â Â  (3) The trustee or any beneficiary may file a petition to seek issuance of a court order directing conversion of a trust to a unitrust. The court shall order the requested conversion if the court concludes that the conversion will enable the trustee to carry out more accurately the intent of the settlor and the purposes of the trust, and that operation of the trust as a unitrust is consistent with the duties of the trustee under ORS 129.210 (2).

Â Â Â Â Â  (4) After a trust is converted to a unitrust under this section, all of the following apply:

Â Â Â Â Â  (a) The trustee must invest and manage trust assets as a prudent investor, and must follow an investment policy seeking a total return for trust investments, whether that return is derived from appreciation of principal or from earnings and distributions from principal.

Â Â Â Â Â  (b) The trustee must make regular distributions in accordance with the terms of the trust. All provisions of the trust relating to distribution of income shall be construed to refer to an annual unitrust distribution equal to four percent of the fair market value of trust assets, averaged over the lesser of the three preceding calendar years or the period during which the trust has been in existence.

Â Â Â Â Â  (c) In calculating the unitrust distribution, the trustee shall use the value of trust assets on the first business day of each calendar year for purposes of determining average value. The trustee may, in the trusteeÂs discretion, determine the manner in which the unitrust distribution will be prorated for a year in which a beneficiaryÂs right to payments begins or ends, the effect on trust asset valuation of other payments from or contributions to the trust, whether to estimate the value of nonliquid assets, whether to omit from the calculations trust property occupied or possessed by a beneficiary and any other matters necessary for the proper administration of the unitrust.

Â Â Â Â Â  (d) Expenses that would be deducted from income under this chapter if the trust was not a unitrust shall not be deducted from the unitrust distribution.

Â Â Â Â Â  (e) Unless otherwise provided by the terms of the trust, the unitrust distribution must be paid first from net income, as that amount would be determined if the trust were not a unitrust. To the extent that net income is insufficient, the unitrust distribution shall be paid first from net realized short-term capital gains, then from net realized long-term capital gains and finally from trust principal.

Â Â Â Â Â  (f) Conversion to a unitrust does not affect any provision in the terms of the trust directing or authorizing a trustee to distribute trust principal or authorizing a beneficiary to withdraw a portion or all of the principal.

Â Â Â Â Â  (5) The trustee or any beneficiary may file a petition to seek issuance of a court order directing any of the following:

Â Â Â Â Â  (a) The distribution of net income, as that amount would be determined if the trust were not a unitrust, in excess of the unitrust distribution, if the excess distribution is necessary to preserve a tax benefit.

Â Â Â Â Â  (b) The selection of a period other than three years for purposes of calculating average trust asset values.

Â Â Â Â Â  (c) Reconversion from a unitrust. If a reconversion is ordered, the power to make adjustments under ORS 129.215 (1) is revived.

Â Â Â Â Â  (6) A trustee does not have and may not exercise any power under this section in any of the following circumstances:

Â Â Â Â Â  (a) The unitrust distribution would be made from any amount that is permanently set aside for charitable purposes under the terms of the trust and for which a charitable deduction from federal gift, estate or income taxes has been taken.

Â Â Â Â Â  (b) The possession or exercise of the power would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes and the individual would not be treated as an owner if the trustee did not possess or exercise the power.

Â Â Â Â Â  (c) The possession or exercise of the power would cause all or any part of the trust assets to be subject to any federal gift or estate tax with respect to an individual and the trust assets would not be subject to that taxation if the trustee did not possess or exercise the power.

Â Â Â Â Â  (d) The possession or exercise of the power would result in the disallowance of a marital deduction from federal estate or gift tax that would be allowed if the trustee did not possess or exercise the power.

Â Â Â Â Â  (e) The trustee is a beneficiary of the trust.

Â Â Â Â Â  (7) If subsection (6) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom subsection (6) of this section does not apply may possess and exercise the powers under this section unless the possession or exercise of those powers is not permitted by the terms of the trust. If subsection (6) of this section restricts all trustees from possessing or exercising a power under this section, a trustee may file a petition requesting that the court order the requested action. [2003 c.279 Â§4b; 2005 c.348 Â§120]

DECEDENTÂS ESTATE OR TERMINATING INCOME INTEREST

Â Â Â Â Â  129.250 Determination and distribution of net income. After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

Â Â Â Â Â  (1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in ORS 129.270 to 129.425 that apply to trustees and the rules in subsection (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

Â Â Â Â Â  (2) A fiduciary shall determine the remaining net income of a decedentÂs estate or a terminating income interest under the rules in ORS 129.270 to 129.425 that apply to trustees and by:

Â Â Â Â Â  (a) Including in net income all income from property used to discharge liabilities;

Â Â Â Â Â  (b) Paying from income or principal, in the fiduciaryÂs discretion, fees of attorneys, accountants and fiduciaries, court costs and other expenses of administration and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

Â Â Â Â Â  (c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedentÂs estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law.

Â Â Â Â Â  (3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or applicable law from net income determined under subsection (2) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

Â Â Â Â Â  (4) A fiduciary shall distribute the net income remaining after distributions required by subsection (3) of this section in the manner described in ORS 129.255 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

Â Â Â Â Â  (5) A fiduciary may not reduce principal or income receipts from property described in subsection (1) of this section because of a payment described in ORS 129.400 or 129.405 to the extent that the will, the terms of the trust or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedentÂs death or an income interestÂs terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed. [2003 c.279 Â§5]

Â Â Â Â Â  129.255 Distribution to residuary and remainder beneficiaries. (1) Each beneficiary described in ORS 129.250 (4) is entitled to receive a portion of the net income equal to the beneficiaryÂs fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

Â Â Â Â Â  (2) In determining a beneficiaryÂs share of net income, the following rules apply:

Â Â Â Â Â  (a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiaryÂs fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

Â Â Â Â Â  (b) The beneficiaryÂs fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

Â Â Â Â Â  (c) The beneficiaryÂs fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

Â Â Â Â Â  (d) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

Â Â Â Â Â  (3) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

Â Â Â Â Â  (4) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset. [2003 c.279 Â§6]

APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

Â Â Â Â Â  129.270 When right to income begins and ends. (1) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

Â Â Â Â Â  (2) An asset becomes subject to a trust:

Â Â Â Â Â  (a) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferorÂs life;

Â Â Â Â Â  (b) On the date of a testatorÂs death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testatorÂs estate; or

Â Â Â Â Â  (c) On the date of an individualÂs death in the case of an asset that is transferred to a fiduciary by a third party because of the individualÂs death.

Â Â Â Â Â  (3) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (4) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

Â Â Â Â Â  (4) An income interest ends on the day before an income beneficiary dies or another terminating event occurs or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income. [2003 c.279 Â§7]

Â Â Â Â Â  129.275 Apportionment of receipts and disbursements when decedent dies or income interest begins. (1) A trustee shall allocate an income receipt or disbursement other than one to which ORS 129.250 (1) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

Â Â Â Â Â  (2) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

Â Â Â Â Â  (3) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which ORS 129.300 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals. [2003 c.279 Â§8]

Â Â Â Â Â  129.280 Apportionment when income interest ends. (1) In this section, Âundistributed incomeÂ means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

Â Â Â Â Â  (2) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiaryÂs share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

Â Â Â Â Â  (3) When a trusteeÂs obligation to pay a fixed annuity or a fixed fraction of the value of the trustÂs assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements. [2003 c.279 Â§9]

ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

(Receipts From Entities)

Â Â Â Â Â  129.300 Character of receipts. (1) In this section, ÂentityÂ means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which ORS 129.305 applies, a business or activity to which ORS 129.308 applies or an asset-backed security to which ORS 129.385 applies.

Â Â Â Â Â  (2) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

Â Â Â Â Â  (3) A trustee shall allocate the following receipts from an entity to principal:

Â Â Â Â Â  (a) Property other than money;

Â Â Â Â Â  (b) Money received in one distribution or a series of related distributions in exchange for part or all of a trustÂs interest in the entity;

Â Â Â Â Â  (c) Money received in total or partial liquidation of the entity; and

Â Â Â Â Â  (d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

Â Â Â Â Â  (4) Money is received in partial liquidation:

Â Â Â Â Â  (a) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

Â Â Â Â Â  (b) If the total amount of money and property received in a distribution or series of related distributions is greater than 20 percent of the entityÂs gross assets, as shown by the entityÂs year-end financial statements immediately preceding the initial receipt.

Â Â Â Â Â  (5) Money is not received in partial liquidation, nor may it be taken into account under subsection (4)(b) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

Â Â Â Â Â  (6) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entityÂs board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporationÂs board of directors. [2003 c.279 Â§10]

Â Â Â Â Â  129.305 Distribution from trust or estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, ORS 129.300 or 129.385 applies to a receipt from the trust. [2003 c.279 Â§11]

Â Â Â Â Â  129.308 Business and other activities conducted by trustee. (1) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trustÂs general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

Â Â Â Â Â  (2) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trustÂs general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trustÂs general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

Â Â Â Â Â  (3) Activities for which a trustee may maintain separate accounting records include:

Â Â Â Â Â  (a) Retail, manufacturing, service and other traditional business activities;

Â Â Â Â Â  (b) Farming;

Â Â Â Â Â  (c) Raising and selling livestock and other animals;

Â Â Â Â Â  (d) Management of rental properties;

Â Â Â Â Â  (e) Extraction of minerals and other natural resources;

Â Â Â Â Â  (f) Timber operations; and

Â Â Â Â Â  (g) Activities to which ORS 129.380 applies. [2003 c.279 Â§12]

(Receipts Not Normally Apportioned)

Â Â Â Â Â  129.310 Principal receipts. A trustee shall allocate to principal:

Â Â Â Â Â  (1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferorÂs lifetime, a decedentÂs estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

Â Â Â Â Â  (2) Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to ORS 129.300 to 129.385;

Â Â Â Â Â  (3) Amounts recovered from third parties to reimburse the trust because of disbursements described in ORS 129.405 (1)(g) or for other reasons to the extent not based on the loss of income;

Â Â Â Â Â  (4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

Â Â Â Â Â  (5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

Â Â Â Â Â  (6) Other receipts as provided in ORS 129.350 to 129.385. [2003 c.279 Â§13]

Â Â Â Â Â  129.315 Rental property. To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trusteeÂs contractual obligations have been satisfied with respect to that amount. [2003 c.279 Â§14]

Â Â Â Â Â  129.320 Obligation to pay money. (1) An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

Â Â Â Â Â  (2) A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

Â Â Â Â Â  (3) This section does not apply to an obligation to which ORS 129.355, 129.360, 129.365, 129.370, 129.380 or 129.385 applies. [2003 c.279 Â§15]

Â Â Â Â Â  129.325 Insurance policies and similar contracts. (1) Except as otherwise provided in subsection (2) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income and to principal if the premiums are paid from principal.

Â Â Â Â Â  (2) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to ORS 129.308, loss of profits from a business.

Â Â Â Â Â  (3) This section does not apply to a contract to which ORS 129.355 applies. [2003 c.279 Â§16]

(Receipts Normally Apportioned)

Â Â Â Â Â  129.350 Insubstantial allocations not required. If a trustee determines that an allocation between principal and income required by ORS 129.355, 129.360, 129.365, 129.370 or 129.385 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in ORS 129.215 (3) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in ORS 129.215 (4) and may be released for the reasons and in the manner described in ORS 129.215 (5). An allocation is presumed to be insubstantial if:

Â Â Â Â Â  (1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

Â Â Â Â Â  (2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trustÂs assets at the beginning of the accounting period. [2003 c.279 Â§17]

Â Â Â Â Â  129.355 Deferred compensation, annuities and similar payments. (1) In this section, ÂpaymentÂ means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payerÂs general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan.

Â Â Â Â Â  (2) Except as provided in subsection (5) of this section, to the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, if no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not Ârequired to be madeÂ to the extent that it is made because the trustee exercises a right of withdrawal.

Â Â Â Â Â  (4) If, to obtain an estate tax marital deduction for a trust, a trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

Â Â Â Â Â  (5)(a) An increase in value of the following obligations over the value of the obligations at the time of acquisition by the trust is distributable as income:

Â Â Â Â Â  (A) A zero coupon security.

Â Â Â Â Â  (B) A deferred annuity contract surrendered wholly or partially before annuitization.

Â Â Â Â Â  (C) A life insurance contract surrendered wholly or partially before the death of the insured.

Â Â Â Â Â  (D) Any other obligation for the payment of money that is payable at a future time in accordance with a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

Â Â Â Â Â  (b) For purposes of this subsection, the increase in value of an obligation is available for distribution only when the trustee receives cash on account of the obligation. If the obligation is surrendered or partially liquidated, the cash available must be attributed first to the increase. The increase is distributable to the income beneficiary who is the beneficiary at the time the cash is received.

Â Â Â Â Â  (6) This section does not apply to payments to which ORS 129.360 applies. [2003 c.279 Â§18]

Â Â Â Â Â  129.360 Liquidating asset. (1) In this section, Âliquidating assetÂ means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to ORS 129.355, resources subject to ORS 129.365, timber subject to ORS 129.370, an activity subject to ORS 129.380, an asset subject to ORS 129.385 or any asset for which the trustee establishes a reserve for depreciation under ORS 129.410.

Â Â Â Â Â  (2) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal. [2003 c.279 Â§19]

Â Â Â Â Â  129.365 Minerals, water and other natural resources. (1) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

Â Â Â Â Â  (a) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

Â Â Â Â Â  (b) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

Â Â Â Â Â  (c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

Â Â Â Â Â  (d) If an amount is received from a working interest or any other interest not provided for in paragraph (a), (b) or (c) of this subsection, 90 percent of the net amount received must be allocated to principal and the balance to income.

Â Â Â Â Â  (2) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

Â Â Â Â Â  (3) This chapter applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

Â Â Â Â Â  (4) If a trust owns an interest in minerals, water or other natural resources on January 1, 2004, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in minerals, water or other natural resources after January 1, 2004, the trustee shall allocate receipts from the interest as provided in this chapter. [2003 c.279 Â§20]

Â Â Â Â Â  129.370 Timber. (1) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

Â Â Â Â Â  (a) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

Â Â Â Â Â  (b) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

Â Â Â Â Â  (c) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a) and (b) of this subsection; or

Â Â Â Â Â  (d) To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (a), (b) or (c) of this subsection.

Â Â Â Â Â  (2) In determining net receipts to be allocated pursuant to subsection (1) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

Â Â Â Â Â  (3) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

Â Â Â Â Â  (4) If a trust owns an interest in timberland on January 1, 2004, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in timberland after January 1, 2004, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter. [2003 c.279 Â§21]

Â Â Â Â Â  129.375 Property not productive of income. (1) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under ORS 129.215 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by ORS 129.215 (1). The trustee may decide which action or combination of actions to take.

Â Â Â Â Â  (2) In cases not governed by subsection (1) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period. [2003 c.279 Â§22]

Â Â Â Â Â  129.380 Derivatives and options. (1) In this section, ÂderivativeÂ means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

Â Â Â Â Â  (2) To the extent that a trustee does not account under ORS 129.308 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

Â Â Â Â Â  (3) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal. [2003 c.279 Â§23]

Â Â Â Â Â  129.385 Asset-backed securities. (1) In this section, Âasset-backed securityÂ means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which ORS 129.300 or 129.355 applies.

Â Â Â Â Â  (2) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

Â Â Â Â Â  (3) If a trust receives one or more payments in exchange for the trustÂs entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trustÂs interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal. [2003 c.279 Â§24]

ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

Â Â Â Â Â  129.400 Disbursements from income. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which ORS 129.250 (2)(b) or (c) applies:

Â Â Â Â Â  (1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

Â Â Â Â Â  (2) One-half of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

Â Â Â Â Â  (3) All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

Â Â Â Â Â  (4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset. [2003 c.279 Â§25]

Â Â Â Â Â  129.405 Disbursements from principal. (1) A trustee shall make the following disbursements from principal:

Â Â Â Â Â  (a) The remaining one-half of the disbursements described in ORS 129.400 (1) and (2);

Â Â Â Â Â  (b) All of the trusteeÂs compensation calculated on principal as a fee for acceptance, distribution or termination and disbursements made to prepare property for sale;

Â Â Â Â Â  (c) Payments on the principal of a trust debt;

Â Â Â Â Â  (d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

Â Â Â Â Â  (e) Premiums paid on a policy of insurance not described in ORS 129.400 (4) of which the trust is the owner and beneficiary;

Â Â Â Â Â  (f) Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

Â Â Â Â Â  (g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties and defending claims based on environmental matters.

Â Â Â Â Â  (2) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation. [2003 c.279 Â§26]

Â Â Â Â Â  129.410 Transfers from income to principal for depreciation. (1) In this section, ÂdepreciationÂ means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

Â Â Â Â Â  (2) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

Â Â Â Â Â  (a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

Â Â Â Â Â  (b) During the administration of a decedentÂs estate; or

Â Â Â Â Â  (c) Under this section if the trustee is accounting under ORS 129.308 for the business or activity in which the asset is used.

Â Â Â Â Â  (3) An amount transferred to principal need not be held as a separate fund. [2003 c.279 Â§27]

Â Â Â Â Â  129.415 Transfers from income to reimburse principal. (1) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

Â Â Â Â Â  (2) Principal disbursements to which subsection (1) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

Â Â Â Â Â  (a) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

Â Â Â Â Â  (b) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

Â Â Â Â Â  (c) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and brokerÂs commissions;

Â Â Â Â Â  (d) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

Â Â Â Â Â  (e) Disbursements described in ORS 129.405 (1)(g).

Â Â Â Â Â  (3) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (1) of this section. [2003 c.279 Â§28]

Â Â Â Â Â  129.420 Income taxes. (1) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

Â Â Â Â Â  (2) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

Â Â Â Â Â  (3) A tax required to be paid by a trustee on the trustÂs share of an entityÂs taxable income must be paid proportionately:

Â Â Â Â Â  (a) From income to the extent that receipts from the entity are allocated to income; and

Â Â Â Â Â  (b) From principal to the extent that:

Â Â Â Â Â  (A) Receipts from the entity are allocated to principal; and

Â Â Â Â Â  (B) The trustÂs share of the entityÂs taxable income exceeds the total receipts described in paragraph (a) of this subsection and subparagraph (A) of this paragraph.

Â Â Â Â Â  (4) For purposes of this section, receipts allocated to principal or income must be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax. [2003 c.279 Â§29]

Â Â Â Â Â  129.425 Adjustments between principal and income because of taxes. (1) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

Â Â Â Â Â  (a) Elections and decisions, other than those described in subsection (2) of this section, that the fiduciary makes from time to time regarding tax matters;

Â Â Â Â Â  (b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

Â Â Â Â Â  (c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary.

Â Â Â Â Â  (2) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income. [2003 c.279 Â§30]

UNIFORMITY OF APPLICATION

Â Â Â Â Â  129.450 Uniformity of application and construction. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003 c.279 Â§31]

_______________



Chapter 130

Chapter 130 Â Uniform Trust Code

UNIFORM TRUST CODE

2005 EDITION

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

GENERAL PROVISIONS AND DEFINITIONS

130.001Â Â Â Â  UTC 101. Short title

130.005Â Â Â Â  UTC 102. Scope

130.010Â Â Â Â  UTC 103. Definitions

130.015Â Â Â Â  UTC 104. Knowledge

130.020Â Â Â Â  UTC 105. Default and mandatory rules

130.022Â Â Â Â  UTC 108. Principal place of administration

130.025Â Â Â Â  UTC 106. Common law of trusts; principles of equity

130.030Â Â Â Â  UTC 107. Governing law

130.035Â Â Â Â  UTC 109. Methods of giving notice; waiver of notice

130.040Â Â Â Â  UTC 110. Other persons treated as qualified beneficiaries

130.045Â Â Â Â  UTC 111. Nonjudicial settlement agreements

JUDICIAL PROCEEDINGS

130.050Â Â Â Â  UTC 201. Role of court in administration of trust

130.055Â Â Â Â  UTC 202. Jurisdiction over trustee and beneficiary

130.060Â Â Â Â  UTC 203. Subject-matter jurisdiction

130.065Â Â Â Â  UTC 204. Venue

REPRESENTATION

130.100Â Â Â Â  UTC 301. Representation; basic effect

130.105Â Â Â Â  UTC 302. Representation by holder of general testamentary power of appointment

130.110Â Â Â Â  UTC 303. Representation by fiduciaries and parents

130.115Â Â Â Â  UTC 304. Representation by person having substantially identical interest

130.120Â Â Â Â  UTC 305. Appointment of special representative

CREATION, VALIDITY, MODIFICATION AND TERMINATION OF TRUST

130.150Â Â Â Â  UTC 401. Methods of creating trust

130.155Â Â Â Â  UTC 402. Requirements for creation

130.160Â Â Â Â  UTC 403. Trusts created in other states, countries or jurisdictions

130.165Â Â Â Â  UTC 404. Trust purposes

130.170Â Â Â Â  UTC 405. Charitable purposes; enforcement

130.175Â Â Â Â  UTC 406. Creation of trust induced by fraud, duress or undue influence

130.180Â Â Â Â  UTC 407. Evidence of oral trust

130.185Â Â Â Â  UTC 408. Pet trust

130.190Â Â Â Â  UTC 409. Noncharitable trust without ascertainable beneficiary

130.195Â Â Â Â  UTC 410. Modification or termination of trust; proceedings for approval or disapproval

130.200Â Â Â Â  UTC 411. Modification or termination of irrevocable trust by consent

130.205Â Â Â Â  UTC 412. Modifications or termination because of unanticipated circumstances or inability to administer trust effectively

130.210Â Â Â Â  UTC 413. Cy pres

130.215Â Â Â Â  UTC 414. Modification or termination of uneconomic trust

130.220Â Â Â Â  UTC 415. Reformation to correct mistakes

130.225Â Â Â Â  UTC 416. Modification to achieve settlorÂs tax objectives

130.230Â Â Â Â  UTC 417. Combination and division of trusts

130.235Â Â Â Â  In terrorem clause

130.240Â Â Â Â  Marital deduction gifts

CREDITORÂS CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

130.300Â Â Â Â  UTC 501. Rights of beneficiaryÂs creditor or assignee

130.305Â Â Â Â  UTC 502. Spendthrift provision

130.310Â Â Â Â  UTC 503. Exceptions to spendthrift provisions

130.315Â Â Â Â  UTC 505. CreditorÂs claim against settlor

130.320Â Â Â Â  UTC 506. Overdue distribution

130.325Â Â Â Â  UTC 507. Personal obligations of trustee

CLAIMS AGAINST TRUST BASED ON DEBTS OF SETTLOR

130.350Â Â Â Â  Statute of limitations

130.355Â Â Â Â  Commencement of proceeding

130.360Â Â Â Â  Limitation on presentation of claims when notice to claimants given

130.365Â Â Â Â  Publication of notice

130.370Â Â Â Â  Notice to individual claimants

130.375Â Â Â Â  Form of claim; evidence in support

130.380Â Â Â Â  Claim based on debt due or judgment

130.385Â Â Â Â  Claim on debts not yet due

130.390Â Â Â Â  Claim on secured debt that is due

130.395Â Â Â Â  Claim on contingent or unliquidated debt

130.400Â Â Â Â  Allowance and disallowance of claims

130.405Â Â Â Â  Creditor may obtain order for payment

130.410Â Â Â Â  Evidence required to allow court approval of claim disallowed by trustee

130.415Â Â Â Â  Waiver of statute of limitations

130.420Â Â Â Â  Tolling of statute of limitations on claim

130.425Â Â Â Â  Priority of claims

130.430Â Â Â Â  Applicability of time limitations to public bodies

130.435Â Â Â Â  Applicability of time limitations to certain claims based on liens against property and liability of settlor or trustee

130.440Â Â Â Â  Petition to close case

130.445Â Â Â Â  Dismissal for want of prosecution

130.450Â Â Â Â  Consolidation of proceedings

REVOCABLE TRUSTS

130.500Â Â Â Â  UTC 601. Capacity of settlor of revocable trust

130.505Â Â Â Â  UTC 602. Revocation or amendment of revocable trust

130.510Â Â Â Â  UTC 603. SettlorÂs powers; powers of withdrawal

130.515Â Â Â Â  UTC 604. Limitation on action contesting validity of revocable trust; distribution of trust property

RULES GOVERNING REVOCABLE TRUSTS

130.520Â Â Â Â  Definition for ORS 130.520 to 130.575

130.525Â Â Â Â  Applicability of ORS 130.520 to 130.575

130.530Â Â Â Â  Effect of marriage

130.535Â Â Â Â  Revocation by divorce or annulment

130.540Â Â Â Â  Contract of sale of property not revocation

130.545Â Â Â Â  Encumbrance or disposition of property after trust instrument executed

130.550Â Â Â Â  When trust assets pass to descendants of beneficiary; class gifts

130.555Â Â Â Â  Children born or adopted after execution of trust instrument

130.560Â Â Â Â  Failure of specific distribution

130.565Â Â Â Â  Effect of failure of specific distribution

130.570Â Â Â Â  Advancement against share of trust

130.575Â Â Â Â  Effect of advancement on distribution

OFFICE OF TRUSTEE

130.600Â Â Â Â  UTC 701. Acceptance or rejection of trusteeship

130.605Â Â Â Â  UTC 702. TrusteeÂs bond

130.610Â Â Â Â  UTC 703. Cotrustees

130.615Â Â Â Â  UTC 704. Vacancy in trusteeship; appointment of successor

130.620Â Â Â Â  UTC 705. Resignation of trustee

130.625Â Â Â Â  UTC 706. Removal of trustee

130.630Â Â Â Â  UTC 707. Delivery of property by former trustee

130.635Â Â Â Â  UTC 708. Compensation of trustee

130.640Â Â Â Â  UTC 709. Reimbursement of expenses

DUTIES AND POWERS OF TRUSTEE

130.650Â Â Â Â  UTC 801. Duty to administer trust

130.655Â Â Â Â  UTC 802. Duty of loyalty

130.660Â Â Â Â  UTC 803. Impartiality

130.665Â Â Â Â  UTC 804. Prudent administration

130.670Â Â Â Â  UTC 805. Costs of administration

130.675Â Â Â Â  UTC 806. TrusteeÂs skills

130.680Â Â Â Â  UTC 807. Delegation by trustee

130.685Â Â Â Â  UTC 808. Powers to direct

130.690Â Â Â Â  UTC 809. Control and protection of trust property

130.695Â Â Â Â  UTC 810. Recordkeeping and identification of trust property

130.700Â Â Â Â  UTC 811. Enforcement and defense of claims

130.705Â Â Â Â  UTC 812. Collecting trust property

130.710Â Â Â Â  UTC 813. Duty to inform and report

130.715Â Â Â Â  UTC 814. Discretionary powers; tax savings

130.720Â Â Â Â  UTC 815. General powers of trustee

130.725Â Â Â Â  UTC 816. Specific powers of trustee

130.730Â Â Â Â  UTC 817. Distribution upon termination

UNIFORM PRUDENT INVESTOR ACT

130.750Â Â Â Â  TrusteeÂs duty to comply with prudent investor rule

130.755Â Â Â Â  Prudent investor rule

130.760Â Â Â Â  Diversification of trust investments

130.765Â Â Â Â  Trustee duty

130.770Â Â Â Â  Determination of compliance with prudent investor rule

130.775Â Â Â Â  Trust language authorizing investments permitted under prudent investor rule

LIABILITY OF TRUSTEES AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

130.800Â Â Â Â  UTC 1001. Remedies for breach of trust

130.805Â Â Â Â  UTC 1002. Damages for breach of trust

130.810Â Â Â Â  UTC 1003. Damages in absence of breach

130.815Â Â Â Â  UTC 1004. Attorney fees and costs

130.820Â Â Â Â  UTC 1005. Limitation of action against trustee

130.825Â Â Â Â  UTC 1006. Reliance on trust instrument

130.830Â Â Â Â  UTC 1007. Event affecting administration or distribution

130.835Â Â Â Â  UTC 1008. Exculpation of trustee

130.840Â Â Â Â  UTC 1009. BeneficiaryÂs consent, release or ratification

130.845Â Â Â Â  UTC 1010. Limitation on personal liability of trustee

130.850Â Â Â Â  UTC 1011. Interest as general partner

130.855Â Â Â Â  UTC 1012. Protection of person dealing with trustee

130.860Â Â Â Â  UTC 1013. Certification of trust

MISCELLANEOUS PROVISIONS

130.900Â Â Â Â  Uniformity of application and construction

130.905Â Â Â Â  UTC 1102. Electronic records and signatures

130.910Â Â Â Â  UTC 1106. Application

GENERAL PROVISIONS AND DEFINITIONS

Â Â Â Â Â  130.001 UTC 101. Short title. This chapter may be cited as the Oregon Uniform Trust Code. [2005 c.348 Â§1]

Â Â Â Â Â  130.005 UTC 102. Scope. (1) Except as provided in subsection (2) of this section, this chapter applies to express trusts, whether charitable or noncharitable, and to trusts created pursuant to a statute or a judgment that requires that the trust be administered in the manner of an express trust.

Â Â Â Â Â  (2) This chapter does not apply to:

Â Â Â Â Â  (a) A trust that is part of an employee benefit arrangement or an individual retirement account.

Â Â Â Â Â  (b) A trust account established under a qualified tuition savings program pursuant to ORS 348.841 to 348.873.

Â Â Â Â Â  (c) Trust accounts maintained on behalf of clients or customers by licensed service professionals, including trust accounts maintained by attorneys pursuant to rules of professional conduct adopted under ORS 9.490 and by real estate brokers pursuant to ORS 696.241.

Â Â Â Â Â  (d) An endowment care fund established by a cemetery authority pursuant to ORS 97.810.

Â Â Â Â Â  (e) Funds maintained by public bodies as defined by ORS 174.109 or other governmental entities.

Â Â Â Â Â  (f) Trust funds held for a single business transaction or an escrow arrangement.

Â Â Â Â Â  (g) Trusts created by a depository agreement with a financial institution.

Â Â Â Â Â  (h) Trusts created by an account agreement with a regulated financial services entity.

Â Â Â Â Â  (i) An account maintained under the Oregon Uniform Transfers to Minors Act as set forth in ORS 126.805 to 126.886.

Â Â Â Â Â  (j) A fund maintained pursuant to court order in conjunction with a bankruptcy proceeding or business liquidation.

Â Â Â Â Â  (k) A business trust as described in ORS 128.560.

Â Â Â Â Â  (L) A voting trust as described in ORS 60.254.

Â Â Â Â Â  (m) Funds maintained to manage proceeds from class actions.

Â Â Â Â Â  (n) A trust deed as defined in ORS 86.705 (5) or any other trust created solely to secure the performance of an obligation.

Â Â Â Â Â  (o) A trust established on behalf of a resident of a residential facility under ORS 443.880.

Â Â Â Â Â  (p) A trust managed by a nonprofit association for disabled persons under 42 U.S.C. 1396p(d)(4)(C), as in effect on January 1, 2006, and under the rules of the Department of Human Services.

Â Â Â Â Â  (q) A resulting or constructive trust.

Â Â Â Â Â  (r) A trust fund established for a purchaser who enters into a prearrangement sales contract, as defined in ORS 97.923, or a preconstruction sales contract, as defined in ORS 97.923. [2005 c.348 Â§2]

Â Â Â Â Â  130.010 UTC 103. Definitions. For the purposes of this chapter:

Â Â Â Â Â  (1) ÂAscertainable standardÂ means an ascertainable standard relating to an individualÂs health, education, support or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means a person that:

Â Â Â Â Â  (a) Has a present or future beneficial interest in a trust, whether vested or contingent; or

Â Â Â Â Â  (b) Holds a power of appointment over trust property in a capacity other than that of trustee.

Â Â Â Â Â  (3) ÂCharitable trustÂ means a trust, or portion of a trust, created for a charitable purpose described in ORS 130.170 (1).

Â Â Â Â Â  (4) ÂConservatorÂ means a person appointed by a court to administer the estate of a minor or adult individual.

Â Â Â Â Â  (5) ÂEnvironmental lawÂ means a federal, state or local law, rule, regulation or ordinance relating to protection of the environment.

Â Â Â Â Â  (6) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (7) ÂFinancially incapableÂ has the meaning given that term in ORS 125.005. ÂFinancially capableÂ means not financially incapable.

Â Â Â Â Â  (8) ÂGuardianÂ means a person appointed by a court to make decisions regarding the support, care, education, health and welfare of a minor or adult individual. ÂGuardianÂ does not include a guardian ad litem.

Â Â Â Â Â  (9) ÂInterests of the beneficiariesÂ means the beneficial interests provided in the terms of a trust.

Â Â Â Â Â  (10) ÂPermissible distributeeÂ means a beneficiary who is currently eligible to receive distributions of trust income or principal, whether the distribution is mandatory or discretionary.

Â Â Â Â Â  (11) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public body as defined in ORS 174.109 or any other legal or commercial entity.

Â Â Â Â Â  (12) ÂPower of withdrawalÂ means a presently exercisable general power of appointment, other than a power exercisable by a trustee that is limited by an ascertainable standard or that is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

Â Â Â Â Â  (13) ÂPropertyÂ means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

Â Â Â Â Â  (14) ÂQualified beneficiaryÂ means a beneficiary who:

Â Â Â Â Â  (a) Is a permissible distributee on the date the beneficiaryÂs qualification is determined;

Â Â Â Â Â  (b) Would be a permissible distributee if the interests of all permissible distributees described in paragraph (a) of this subsection terminated on the date the beneficiaryÂs qualification is determined; or

Â Â Â Â Â  (c) Would be a permissible distributee if the trust terminated on the date the beneficiaryÂs qualification is determined.

Â Â Â Â Â  (15) ÂRevocable trustÂ means a trust that can be revoked by the settlor without the consent of the trustee or a person holding an adverse interest.

Â Â Â Â Â  (16) ÂSettlorÂ means a person, including a testator, who creates a trust or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that personÂs contribution and of the portion as to which that person has the power to revoke or withdraw.

Â Â Â Â Â  (17) ÂSpendthrift provisionÂ means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiaryÂs interest.

Â Â Â Â Â  (18) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. ÂStateÂ includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

Â Â Â Â Â  (19) ÂTerms of a trustÂ means the manifestation of the settlorÂs intent regarding a trustÂs provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

Â Â Â Â Â  (20) ÂTrust instrumentÂ means an instrument executed by a settlor that contains terms of the trust, including any amendments to the instrument.

Â Â Â Â Â  (21) ÂTrusteeÂ means an original trustee, an additional trustee, a successor trustee or a cotrustee. [2005 c.348 Â§3]

Â Â Â Â Â  130.015 UTC 104. Knowledge. (1) Subject to subsection (2) of this section, a person has knowledge of a fact if the person:

Â Â Â Â Â  (a) Has actual knowledge of the fact;

Â Â Â Â Â  (b) Has received a notice or notification of the fact; or

Â Â Â Â Â  (c) From all the facts and circumstances known to the person at the time in question, has reason to know the fact.

Â Â Â Â Â  (2) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employeeÂs attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if the organization maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the employeeÂs regular duties or the employee knows a matter involving the trust would be materially affected by the information. [2005 c.348 Â§4]

Â Â Â Â Â  130.020 UTC 105. Default and mandatory rules. (1) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

Â Â Â Â Â  (2) The terms of a trust prevail over the provisions of this chapter except:

Â Â Â Â Â  (a) The requirements of ORS 130.150 to 130.190 governing the creation of a trust.

Â Â Â Â Â  (b) The duty of a trustee to act in good faith and in accordance with the purposes of the trust.

Â Â Â Â Â  (c) The requirement that a trust and the terms of a trust be for the benefit of the trust beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve.

Â Â Â Â Â  (d) The power of the court to modify or terminate a trust under ORS 130.195 to 130.225.

Â Â Â Â Â  (e) The effect of a spendthrift provision and the rights of creditors and assignees to reach interests in a trust as provided in ORS 130.300 to 130.325.

Â Â Â Â Â  (f) The power of the court under ORS 130.605 to require, dispense with, modify or terminate a bond.

Â Â Â Â Â  (g) The power of the court under ORS 130.635 (2) to adjust a trusteeÂs compensation specified in the terms of the trust if the compensation is unreasonably low or high.

Â Â Â Â Â  (h) Subject to subsection (3) of this section, the duty under ORS 130.710 (2)(b) and (c) to notify qualified beneficiaries of an irrevocable trust of the existence of the trust, of the identity of the trustee and of their right to request trustee reports.

Â Â Â Â Â  (i) Subject to subsection (3) of this section, the duty under ORS 130.710 (1) to respond to the request of a qualified beneficiary of an irrevocable trust for trustee reports and other information reasonably related to the administration of a trust.

Â Â Â Â Â  (j) The effect of an exculpatory term under ORS 130.835.

Â Â Â Â Â  (k) The rights under ORS 130.845, 130.850, 130.855 and 130.860 of a person other than a trustee or beneficiary.

Â Â Â Â Â  (L) Periods of limitation for commencing a judicial proceeding.

Â Â Â Â Â  (m) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice.

Â Â Â Â Â  (n) The subject-matter jurisdiction of the court and venue for commencing a proceeding as provided in ORS 130.060 and 130.065.

Â Â Â Â Â  (3) The settlor, in the trust instrument or in another writing delivered to the trustee, may waive or modify the duties of a trustee under ORS 130.710 to give notice, information and reports to qualified beneficiaries by:

Â Â Â Â Â  (a) Waiving or modifying those duties during the period that either the settlor is alive and financially capable, or the settlorÂs spouse, if a qualified beneficiary, is alive and financially capable; or

Â Â Â Â Â  (b) Designating a person or persons to act in good faith to protect the interests of qualified beneficiaries and to receive any notice, information or reports required under ORS 130.710 (1), (2)(b) and (2)(c) in lieu of providing the notice, information or reports to the qualified beneficiaries. [2005 c.348 Â§5]

Â Â Â Â Â  130.022 UTC 108. Principal place of administration. (1) Terms of a trust designating the principal place of administration are valid and controlling if:

Â Â Â Â Â  (a) A trusteeÂs principal place of business is located in the designated state, country or other jurisdiction, or the trustee is a resident of the designated state, country or other jurisdiction;

Â Â Â Â Â  (b) All or part of the administration occurs in the designated state, country or other jurisdiction; or

Â Â Â Â Â  (c) Other means exist for establishing a sufficient connection with the designated state, country or other jurisdiction.

Â Â Â Â Â  (2) A trustee is under a continuing duty to administer the trust at a place appropriate to the trustÂs purposes, the trustÂs administration and the interests of the beneficiaries. Absent a substantial change of circumstances, the trustee may assume that the original place of administration is also the appropriate place of administration. The duty to administer the trust at an appropriate place may prevent a trustee from moving the place of administration.

Â Â Â Â Â  (3)(a) A trustee may transfer the trustÂs principal place of administration to another state, country or other jurisdiction if the transfer is in furtherance of the duty imposed by subsection (2) of this section.

Â Â Â Â Â  (b) A trustee shall notify qualified beneficiaries of the trust of a proposed transfer of the trustÂs principal place of administration not fewer than 60 days before initiating the transfer. The notice of proposed transfer must include all of the following:

Â Â Â Â Â  (A) The name of the state, country or other jurisdiction to which the principal place of administration is to be transferred.

Â Â Â Â Â  (B) The address and telephone number at the new location at which the trustee can be contacted.

Â Â Â Â Â  (C) An explanation of the reasons for the proposed transfer.

Â Â Â Â Â  (D) The date on which the proposed transfer is anticipated to occur.

Â Â Â Â Â  (E) The date by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer. The date for notifying a trustee of an objection may not be fewer than 60 days after the date on which the notice is given.

Â Â Â Â Â  (c) The authority of a trustee under this subsection to transfer a trustÂs principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

Â Â Â Â Â  (d) The trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to ORS 130.615 in connection with a transfer of the trustÂs principal place of administration. [2005 c.348 Â§8]

Â Â Â Â Â  130.025 UTC 106. Common law of trusts; principles of equity. The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or other law. [2005 c.348 Â§6]

Â Â Â Â Â  130.030 UTC 107. Governing law. The meaning and effect of the terms of a trust are determined by:

Â Â Â Â Â  (1) The law of the state, country or other jurisdiction designated in the terms of the trust unless the designation of the law of that state, country or other jurisdiction is contrary to a strong public policy of the state, country or other jurisdiction having the most significant relationship to the matter at issue; or

Â Â Â Â Â  (2) In the absence of a controlling designation in the terms of the trust, the law of the state, country or other jurisdiction having the most significant relationship to the matter at issue. [2005 c.348 Â§7]

Â Â Â Â Â  130.035 UTC 109. Methods of giving notice; waiver of notice. (1) If any provision of this chapter requires that a trustee or other person give notice or requires that the trustee or other person send a document, the trustee or other person must give the notice or send the document in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of giving notice and sending documents under this chapter include first class mail, personal delivery, delivery to a personÂs last known place of residence or place of business, or properly directed electronic mail.

Â Â Â Â Â  (2) If any provision of this chapter requires that a trustee or other person give notice or requires that the trustee or other person send a document to another person, the trustee or other person need not give the notice or send the document to any person whose identity or location is unknown and not reasonably ascertainable. If the trustee or other person cannot give notice or send a document, the trustee or other person shall prepare an affidavit setting forth the efforts made to find the person. The trustee must file the affidavit in any pending court proceeding or hold the affidavit as part of the trust records if a court proceeding is not pending.

Â Â Â Â Â  (3) Any person entitled to receive a notice or a document under this chapter may waive receipt of the notice or document.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, notice of a judicial proceeding shall be given in the manner required by statute for the approval of the final account in a decedentÂs estate. Notice of a judicial proceeding must be given by the petitioner to the following persons:

Â Â Â Â Â  (a) To the trustee and all persons whose interests are affected by the requested action or relief.

Â Â Â Â Â  (b) If a person who is entitled to notice is a minor, to the minorÂs conservator or to another appropriate representative under ORS 130.100 to 130.120 if the minor does not have a conservator. If the minor is 14 years of age or older, notice must also be given to the minor.

Â Â Â Â Â  (c) If a person who is entitled to notice is financially incapable, to the person and to the personÂs conservator or another appropriate representative under ORS 130.100 to 130.120 if the person does not have a conservator.

Â Â Â Â Â  (d) To any other person the court requires.

Â Â Â Â Â  (5) A judicial proceeding to contest the validity of a revocable trust must be commenced by the service of a summons in the manner required by ORCP 7. Notice of any other judicial proceeding must be given in the manner prescribed by subsection (4) of this section. [2005 c.348 Â§9]

Â Â Â Â Â  130.040 UTC 110. Other persons treated as qualified beneficiaries. (1) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this chapter if the charitable organization is otherwise a qualified beneficiary as defined in ORS 130.010.

Â Â Â Â Â  (2) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in ORS 130.185 or 130.190 has the rights of a qualified beneficiary under this chapter.

Â Â Â Â Â  (3) The Attorney General has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in Oregon, unless contingencies make the charitable interest negligible. [2005 c.348 Â§10]

Â Â Â Â Â  130.045 UTC 111. Nonjudicial settlement agreements. (1) For purposes of this section, Âinterested personsÂ means any settlor of a trust who is living, all beneficiaries of the trust who have an interest in the subject of the agreement, any acting trustee of the trust, and the Attorney General if the trust is a charitable trust subject to the enforcement or supervisory powers of the state or the Attorney General under the provisions of ORS 128.610 to 128.750.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

Â Â Â Â Â  (3) A nonjudicial settlement agreement is valid only to the extent the agreement does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

Â Â Â Â Â  (4) Matters that may be resolved by a nonjudicial settlement agreement include:

Â Â Â Â Â  (a) The interpretation or construction of the terms of the trust or other writings that affect the trust.

Â Â Â Â Â  (b) The approval of a trusteeÂs report or accounting.

Â Â Â Â Â  (c) Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power.

Â Â Â Â Â  (d) The resignation or appointment of a trustee and the determination of a trusteeÂs compensation.

Â Â Â Â Â  (e) Transfer of a trustÂs principal place of administration.

Â Â Â Â Â  (f) Liability of a trustee for an action or failure to act relating to the trust.

Â Â Â Â Â  (g) Determining classes of creditors, beneficiaries, heirs, next of kin or other persons.

Â Â Â Â Â  (h) Resolving disputes arising out of the administration or distribution of the trust.

Â Â Â Â Â  (5) Any interested person may petition the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in ORS 130.100 to 130.120 was adequate and to determine whether the agreement contains terms and conditions the court could have properly approved.

Â Â Â Â Â  (6) Modification or termination of an irrevocable trust by nonjudicial settlement agreement is governed by ORS 130.200. [2005 c.348 Â§11]

JUDICIAL PROCEEDINGS

Â Â Â Â Â  130.050 UTC 201. Role of court in administration of trust. (1) A court may intervene in the administration of a trust to the extent the courtÂs jurisdiction is invoked by an interested person or as provided by law.

Â Â Â Â Â  (2) A trust is not subject to continuing judicial supervision unless ordered by a court.

Â Â Â Â Â  (3) A judicial proceeding may relate to any matter involving a trustÂs administration, including a request for instructions or a declaratory judgment action. [2005 c.348 Â§12]

Â Â Â Â Â  130.055 UTC 202. Jurisdiction over trustee and beneficiary. (1) By accepting the trusteeship of a trust having its principal place of administration in Oregon or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

Â Â Â Â Â  (2) The beneficiaries of a trust having its principal place of administration in Oregon are subject to the jurisdiction of the courts of Oregon regarding any matter involving the beneficiariesÂ interests in the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

Â Â Â Â Â  (3) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust. [2005 c.348 Â§13]

Â Â Â Â Â  130.060 UTC 203. Subject-matter jurisdiction. The circuit court has jurisdiction of proceedings in this state concerning the administration of a trust. [2005 c.348 Â§14]

Â Â Â Â Â  130.065 UTC 204. Venue. (1) Except as otherwise provided in this section, venue for a judicial proceeding involving a trust is in the county in which the trustÂs principal place of administration is or will be located.

Â Â Â Â Â  (2) If a trust is created by will and the estate is not yet closed, venue for a judicial proceeding involving a trust is in the county in which the decedentÂs estate is being administered.

Â Â Â Â Â  (3) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county in which a beneficiary resides, in a county in which any trust property is located and, if the trust is created by will, in the county in which the decedentÂs estate was or is being administered. [2005 c.348 Â§15]

REPRESENTATION

Â Â Â Â Â  130.100 UTC 301. Representation; basic effect. (1) Notice to a person who may represent and bind another person under ORS 130.100 to 130.120 has the same effect as if notice were given directly to the other person. Notice to a representative must comply with ORS 130.035 (4).

Â Â Â Â Â  (2) The consent of a person who may represent and bind another person under ORS 130.100 to 130.120 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 130.200 and 130.505, a person who is authorized to represent a financially incapable settlor under ORS 130.100 to 130.120 may receive notice and give binding consent on the settlorÂs behalf.

Â Â Â Â Â  (4) A settlor may not represent and bind a beneficiary under ORS 130.100 to 130.120 with respect to the termination or modification of an irrevocable trust under ORS 130.200 (1). [2005 c.348 Â§16]

Â Â Â Â Â  130.105 UTC 302. Representation by holder of general testamentary power of appointment. To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests are subject to the power as permissible appointees, as takers in default or by other reason. [2005 c.348 Â§17]

Â Â Â Â Â  130.110 UTC 303. Representation by fiduciaries and parents. To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

Â Â Â Â Â  (1) A conservator may represent and bind the estate that the conservator controls;

Â Â Â Â Â  (2) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

Â Â Â Â Â  (3) A trustee may represent and bind the beneficiaries of the trust;

Â Â Â Â Â  (4) A personal representative of a decedentÂs estate may represent and bind persons interested in the estate; and

Â Â Â Â Â  (5) A parent may represent and bind the parentÂs minor or unborn child if a conservator for the child has not been appointed. [2005 c.348 Â§18]

Â Â Â Â Â  130.115 UTC 304. Representation by person having substantially identical interest. Unless otherwise represented, a minor, financially incapable individual or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another person having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented. [2005 c.348 Â§19]

Â Â Â Â Â  130.120 UTC 305. Appointment of special representative. (1) If the court determines that the interest of a person is not represented under ORS 130.100 to 130.120, or that the otherwise available representation might be inadequate, the court may appoint a special representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, financially incapable individual or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable. A special representative may be appointed to represent several persons or interests, if the interests of the persons represented do not conflict.

Â Â Â Â Â  (2) A special representative may act on behalf of the individual represented with respect to any matter that the court has authorized, whether or not a judicial proceeding concerning the trust is pending.

Â Â Â Â Â  (3) In making decisions, a special representative may consider general benefit accruing to the living members of the individualÂs family.

Â Â Â Â Â  (4) A person appointed as special representative must have appropriate skills and experience necessary to adequately represent the individual in the matter for which the special representative is appointed. A special representative may not have an interest in the trust that is the subject of the appointment of the special representative. A special representative may not be related to a personal representative of an estate with an interest in the trust, or to a trustee, beneficiary or other person with an interest in the trust.

Â Â Â Â Â  (5) A person requesting the appointment of a special representative must file a petition with the court describing the proposed special representative, the need for a special representative, the qualifications of the special representative, the person or persons who will be represented, the actions that the special representative will take and the approximate date or event when the authority of the special representative will terminate. The person seeking to serve as special representative must file a consent to serve.

Â Â Â Â Â  (6) A special representative appointed under this section is entitled to reasonable compensation for services. The trustee shall pay compensation to the special representative from the principal of the trust that is attributable to those beneficiaries who are represented. If the beneficiaries who are represented do not have principal that is attributable to them, compensation is an administrative expense of the trust.

Â Â Â Â Â  (7) Upon completion of the responsibilities of the special representative, the special representative shall move the court for an order discharging the special representative. Upon order of the court, a special representative appointed under this section shall be discharged from any further responsibility with respect to the trust. [2005 c.348 Â§20]

CREATION, VALIDITY, MODIFICATION AND TERMINATION OF TRUST

Â Â Â Â Â  130.150 UTC 401. Methods of creating trust. (1) A trust may be created:

Â Â Â Â Â  (a) By transfer of property to another person as trustee during the settlorÂs lifetime or by will or other disposition taking effect upon the settlorÂs death;

Â Â Â Â Â  (b) By declaration by the owner of property that the owner holds identifiable property as trustee;

Â Â Â Â Â  (c) By exercise of a power of appointment in favor of a trustee;

Â Â Â Â Â  (d) By an agent or attorney-in-fact under a power of attorney that expressly grants authority to create the trust; or

Â Â Â Â Â  (e) Pursuant to a statute or judgment that requires property to be administered in the manner of an express trust.

Â Â Â Â Â  (2) The following apply to trusts for death benefits:

Â Â Â Â Â  (a) A trustee may be named as beneficiary of any death benefits, and the death benefits shall be paid to the trustee and be held and disposed of by the trustee as provided in a trust created by the designator during the lifetime of the designator. A trust is valid even though the trust does not have a trust corpus other than the right of the trustee to receive death benefits as beneficiary.

Â Â Â Â Â  (b) A trustee named by will may be designated as beneficiary of death benefits if the designation is made in accordance with the provisions of the policy, contract, plan, trust or other governing instrument. Upon probate of the will, the death benefits are payable to the trustee to be held and disposed of under the terms of the designatorÂs will in the same manner as other testamentary trusts are administered. Unless otherwise provided by the designator, an obligor may make payment of death benefits to the personal representative of the designator, or to the persons who are otherwise entitled to the death benefits, if a qualified trustee does not claim the death benefits within one year after the death of the designator, or if satisfactory evidence is furnished within the one-year period showing that there is no trustee who can qualify to receive the death benefits. The obligor is discharged from any liability for the death benefits upon making the payment.

Â Â Â Â Â  (c) Death benefits received by the trustee are not subject to the debts of the designator or to inheritance or estate taxes to any greater extent than if the death benefits were payable to the beneficiaries named in the trust and not to the estate of the designator.

Â Â Â Â Â  (d) Death benefits held in trust may be commingled with any other assets that may properly become a part of the trust.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDeath benefitsÂ means death benefits of any kind, including proceeds of life insurance policies, payments under annuity or endowment contracts, and funds payable in connection with pension, retirement, stock bonus or profit-sharing plans, or any trust administered in connection with these arrangements.

Â Â Â Â Â  (b) ÂDesignatorÂ means the person entitled to designate the beneficiary of death benefits upon the death of the person.

Â Â Â Â Â  (c) ÂObligorÂ means the insurer or other person obligated to pay death benefits. [2005 c.348 Â§21]

Â Â Â Â Â  130.155 UTC 402. Requirements for creation. (1) A trust is created only if all of the following requirements are met:

Â Â Â Â Â  (a) The settlor has capacity to create a trust.

Â Â Â Â Â  (b) The settlor indicates an intention to create the trust.

Â Â Â Â Â  (c) The trust has a definite beneficiary or is:

Â Â Â Â Â  (A) A charitable trust;

Â Â Â Â Â  (B) A trust for the care of an animal, as provided in ORS 130.185; or

Â Â Â Â Â  (C) A trust for a noncharitable purpose, as provided in ORS 130.190.

Â Â Â Â Â  (d) The trustee has duties to perform.

Â Â Â Â Â  (e) The same person is not the sole trustee and sole beneficiary.

Â Â Â Â Â  (2) A beneficiary is definite for the purposes of subsection (1)(c) of this section if the beneficiary can be ascertained when the trust is created or at any time thereafter, subject to any applicable rule against perpetuities.

Â Â Â Â Â  (3) A power of a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred. [2005 c.348 Â§22]

Â Â Â Â Â  130.160 UTC 403. Trusts created in other states, countries or jurisdictions. A trust not created by will is validly created if the creation of the trust complies with the law of the state, country or other jurisdiction in which the trust instrument was executed, or the law of the state, country or other jurisdiction in which, at the time of creation:

Â Â Â Â Â  (1) The settlor was domiciled, had a place of abode or was a national;

Â Â Â Â Â  (2) A trustee was domiciled or had a place of business; or

Â Â Â Â Â  (3) Any trust property was located. [2005 c.348 Â§23]

Â Â Â Â Â  130.165 UTC 404. Trust purposes. A trust may be created only to the extent the purposes of the trust are lawful, not contrary to public policy and possible to achieve. A trust and its terms must be for the benefit of the trustÂs beneficiaries. [2005 c.348 Â§24]

Â Â Â Â Â  130.170 UTC 405. Charitable purposes; enforcement. (1) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes beneficial to the community.

Â Â Â Â Â  (2) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlorÂs intention to the extent that intent can be ascertained.

Â Â Â Â Â  (3) The settlor of a charitable trust, in addition to other persons authorized by law or the trust instrument, may maintain a proceeding to enforce the trust.

Â Â Â Â Â  (4) A court may modify or terminate any trust of property for charitable purposes only if the Attorney General is a party to the proceedings. [2005 c.348 Â§25]

Â Â Â Â Â  130.175 UTC 406. Creation of trust induced by fraud, duress or undue influence. A trust is void to the extent the creation of the trust was induced by fraud, duress or undue influence. [2005 c.348 Â§26]

Â Â Â Â Â  130.180 UTC 407. Evidence of oral trust. Except as required by a statute other than this chapter, a trust need not be evidenced by a trust instrument. The creation of an oral trust, and the terms of an oral trust, must be established by clear and convincing evidence. [2005 c.348 Â§27]

Â Â Â Â Â  130.185 UTC 408. Pet trust. (1) A trust may be created to provide for the care of one or more animals that are alive during the settlorÂs lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal, upon the death of the last surviving animal. An oral or written declaration shall be liberally construed in favor of finding the creation of a trust under this section. There is a presumption against merely precatory or honorary disposition on behalf of an animal.

Â Â Â Â Â  (2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed. Reasonable compensation for a person appointed by the court may be paid from the assets of the trust.

Â Â Â Â Â  (3) Property of a trust authorized by this section may be applied only to its intended use. Upon termination of the trust, property of the trust must be distributed to those persons designated in the trust. In the absence of a designation, the property shall be distributed to the settlor if the settlor is living when the distribution is made, or to the settlorÂs successors in interest if the settlor is not living when the distribution is made.

Â Â Â Â Â  (4) Except as ordered by a circuit court or required by the trust instrument, a trustee for a trust authorized under this section need not pay any fee or make any filing, report, registration, periodic accounting, separate maintenance of funds or appointment by reason of the existence of the fiduciary relationship of the trustee. A person appointed to enforce the trust may request a report under ORS 130.710 (3). [2005 c.348 Â§28]

Â Â Â Â Â  130.190 UTC 409. Noncharitable trust without ascertainable beneficiary. Except as otherwise provided in ORS 130.185 or by another statute:

Â Â Â Â Â  (1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 90 years.

Â Â Â Â Â  (2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court.

Â Â Â Â Â  (3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Trust property not required for the intended use must be distributed to those persons designated in the trust. In the absence of a designation, the property shall be distributed to the settlor if the settlor is living when the distribution is made, or to the settlorÂs successors in interest if the settlor is not living when the distribution is made. [2005 c.348 Â§29]

Â Â Â Â Â  130.195 UTC 410. Modification or termination of trust; proceedings for approval or disapproval. (1) In addition to the methods of termination prescribed by ORS 130.200, 130.205, 130.210 and 130.215, a trust terminates:

Â Â Â Â Â  (a) To the extent the trust is revoked or expires pursuant to the terms of the trust;

Â Â Â Â Â  (b) If no purpose of the trust remains to be achieved; or

Â Â Â Â Â  (c) To the extent one or more of the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

Â Â Â Â Â  (2) A proceeding to approve or disapprove a proposed modification or termination under ORS 130.200, 130.205, 130.210, 130.215, 130.220 and 130.225, or trust combination or division under ORS 130.230, may be commenced by a trustee or beneficiary. A proceeding to approve or disapprove a proposed modification or termination under ORS 130.200 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under ORS 130.210. [2005 c.348 Â§30]

Â Â Â Â Â  130.200 UTC 411. Modification or termination of irrevocable trust by consent. (1) An irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust. The Attorney General must consent to any modification or termination of a charitable trust, unless contingencies make the charitable interest negligible. A settlorÂs power to consent to a trustÂs modification or termination may be exercised by:

Â Â Â Â Â  (a) An agent or attorney-in-fact under a power of attorney only to the extent expressly authorized by the terms of the trust;

Â Â Â Â Â  (b) The settlorÂs conservator with the approval of the court supervising the conservatorship if an agent or attorney-in-fact is not authorized by the terms of the trust; or

Â Â Â Â Â  (c) The settlorÂs guardian with the approval of the court supervising the guardianship if an agent or attorney-in-fact is not authorized by the terms of the trust and a conservator has not been appointed.

Â Â Â Â Â  (2) An irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. An irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that the modification is not inconsistent with a material purpose of the trust. The Attorney General must consent to any modification or termination of a charitable trust, unless contingencies make the charitable interest negligible.

Â Â Â Â Â  (3) For the purposes of subsections (1) and (2) of this section, a spendthrift provision in the terms of the trust is rebuttably presumed to constitute a material purpose of the trust.

Â Â Â Â Â  (4) Upon termination of a trust under subsection (1) or (2) of this section, the trustee shall distribute the trust property as agreed to by the beneficiaries and, in the case of a charitable trust requiring the Attorney GeneralÂs consent, as agreed to by the Attorney General.

Â Â Â Â Â  (5) If all of the required parties do not consent to a proposed modification or termination of the trust under subsection (1) or (2) of this section, the modification or termination may be approved by the court if the court finds that:

Â Â Â Â Â  (a) If all of the required parties had consented, the trust could have been modified or terminated under this section; and

Â Â Â Â Â  (b) The interests of any beneficiary who does not consent will be adequately protected.

Â Â Â Â Â  (6)(a) A trustee, or any other person interested in the trust, may file an agreement entered into under subsection (1) or (2) of this section, or a memorandum summarizing the provisions of the agreement, with the circuit court for any county where trust assets are located or where the trustee administers the trust.

Â Â Â Â Â  (b) After collecting the fee provided for in subsection (8)(a) of this section, the clerk shall enter the agreement or memorandum of record in the courtÂs register.

Â Â Â Â Â  (c) Within five days after the filing of an agreement or memorandum under this subsection, the person making the filing must serve a notice of the filing and a copy of the agreement or memorandum on each person interested in the trust whose address is known at the time of the filing. Service may be made personally, or by registered or certified mail, return receipt requested. The notice of filing shall be substantially in the following form:

______________________________________________________________________________

CAPTION OF CASE NOTICE OF FILING

Â Â Â Â Â  OF AGREEMENT OR

Â Â Â Â Â  MEMORANDUM OF

Â Â Â Â Â  AGREEMENT

Â Â Â Â Â  You are hereby notified that the attached document was filed by the undersigned in the above entitled court on the _____ day of______,___. Unless you file objections to the agreement within 120 days after that date, the agreement will be approved and will be binding on all persons interested in the trust.

Â Â Â Â Â  If you file objections within the 120-day period, the court will fix a time and place for a hearing. At least 10 days before the date of that hearing, you must serve a copy of your objections and give notice of the time and place of the hearing to all persons interested in the trust. See ORS 130.200.

_____________________

Signature

______________________________________________________________________________

Â Â Â Â Â  (d) Proof of mailing of the notices required under this subsection must be filed with the court. Proof of service may be made by a certificate of service in the form provided by ORCP 7 F, by a signed acceptance of service or by a return receipt from the postal authorities.

Â Â Â Â Â  (e) If no objections are filed with the court within 120 days after the filing of the agreement or memorandum, the agreement is effective and binding on all persons interested in the trust.

Â Â Â Â Â  (7)(a) If objections are filed with the court within 120 days after the filing of an agreement or memorandum under this section, the clerk of the court shall collect the fee provided in subsection (8)(a) of this section. Upon the filing of objections, the court shall fix a time and place for a hearing. The person filing the objections must serve a copy of the objections on all persons interested in the trust and give notice to those persons of the time and place fixed by the court for a hearing. Service must be made at least 10 days before the date set by the court for the hearing. Service of the objections may be made personally or by registered or certified mail, return receipt requested.

Â Â Â Â Â  (b) Proof of mailing of objections must be filed with the court. Proof of service may be made by a certificate of service in the form provided by ORCP 7 F, by a signed acceptance of service or by a return receipt from the postal authorities.

Â Â Â Â Â  (c) The court shall approve an agreement entered into under subsection (1) or (2) of this section after a hearing upon objections filed under this subsection unless:

Â Â Â Â Â  (A) The agreement does not reflect the signatures of all persons required by subsection (1) or (2) of this section;

Â Â Â Â Â  (B) The agreement is not authorized by subsection (1) or (2) of this section; or

Â Â Â Â Â  (C) Approval of the agreement would not be equitable.

Â Â Â Â Â  (d) An agreement approved by the court after a hearing is binding on all persons interested in the trust.

Â Â Â Â Â  (e) Persons interested in the trust may waive the notice required under subsection (6) of this section. If all persons interested in the trust waive the notice, the agreement is effective and binding on all persons interested in the trust upon filing of the agreement or memorandum with the court.

Â Â Â Â Â  (8)(a) The clerk of the circuit court shall collect in advance a fee of $65 for the filing of an agreement or memorandum of agreement under subsection (6) of this section, and a fee of $32.50 for the filing of objections under subsection (7) of this section.

Â Â Â Â Â  (b) In addition to the filing fees provided for in paragraph (a) of this subsection, the clerk shall charge and collect in proceedings under this section all additional fees authorized by law for civil actions, suits or proceedings in circuit court.

Â Â Â Â Â  (c) A paper or pleading is not considered filed unless the fees required by this subsection are paid. Filing fees may not be refunded to any party. [2005 c.348 Â§31]

Â Â Â Â Â  130.205 UTC 412. Modifications or termination because of unanticipated circumstances or inability to administer trust effectively. (1) The court may modify the administrative or dispositive terms of a trust or terminate the trust if modification or termination will further the purposes of the trust and the modification or termination is requested by reason of circumstances not anticipated by the settlor. To the extent practicable, the modification must be made in accordance with the settlorÂs probable intention.

Â Â Â Â Â  (2) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful, or would impair the trustÂs administration.

Â Â Â Â Â  (3) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust. [2005 c.348 Â§32]

Â Â Â Â Â  130.210 UTC 413. Cy pres. (1) Except as otherwise provided in subsection (2) of this section, if a particular charitable purpose of a trust becomes unlawful, impracticable, impossible to achieve or wasteful:

Â Â Â Â Â  (a) The trust does not fail, in whole or in part;

Â Â Â Â Â  (b) The trust property does not revert to the settlor or the settlorÂs successors in interest; and

Â Â Â Â Â  (c) The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlorÂs charitable purposes.

Â Â Â Â Â  (2) If a provision in the terms of a charitable trust would result in distribution of the trust property to a noncharitable beneficiary, a court may apply cy pres to modify or terminate the trust under subsection (1)(c) of this section only if, when the provision takes effect:

Â Â Â Â Â  (a) The trust property is to revert to the settlor and the settlor is still living; or

Â Â Â Â Â  (b) Fewer than 50 years have elapsed since the date of the trustÂs creation. [2005 c.348 Â§33]

Â Â Â Â Â  130.215 UTC 414. Modification or termination of uneconomic trust. (1) After notice to the qualified beneficiaries, a trustee may terminate a trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration. A trustee may not terminate a trust under this section if the trustee is a beneficiary of the trust or has a duty of support for a beneficiary of the trust.

Â Â Â Â Â  (2) The court may modify or terminate a trust, or remove the trustee and appoint a different trustee, if the court finds that the value of the trust property is insufficient to justify the cost of administration.

Â Â Â Â Â  (3) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

Â Â Â Â Â  (4) This section does not apply to an easement for conservation or preservation. [2005 c.348 Â§34]

Â Â Â Â Â  130.220 UTC 415. Reformation to correct mistakes. The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlorÂs intention if the person requesting reformation proves by clear and convincing evidence that both the settlorÂs intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. [2005 c.348 Â§35]

Â Â Â Â Â  130.225 UTC 416. Modification to achieve settlorÂs tax objectives. The court may modify the terms of a trust to achieve the settlorÂs tax objectives if the modification is not contrary to the settlorÂs probable intention. The court may provide that the modification has retroactive effect. [2005 c.348 Â§36]

Â Â Â Â Â  130.230 UTC 417. Combination and division of trusts. After notice to all qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not materially impair rights of any beneficiary or adversely affect achievement of the purposes of the trust. [2005 c.348 Â§37]

Â Â Â Â Â  130.235 In terrorem clause. (1) Except as provided in this section, an in terrorem clause in a trust is valid and enforceable. If a beneficiary challenges a trust that contains an in terrorem clause that applies to the beneficiary, the court shall enforce the clause against the beneficiary even though the beneficiary establishes that there was probable cause for the challenge.

Â Â Â Â Â  (2) The court shall not enforce an in terrorem clause if the beneficiary challenging the trust establishes that the beneficiary has probable cause to believe that the trust is a forgery or that the trust has been revoked.

Â Â Â Â Â  (3) The court shall not enforce an in terrorem clause if the challenge is brought by a fiduciary acting on behalf of a protected person under the provisions of ORS chapter 125, a guardian ad litem appointed for a minor or a guardian ad litem appointed for an incapacitated or financially incapable person.

Â Â Â Â Â  (4) For the purposes of this section, Âin terrorem clauseÂ means a provision in a trust that reduces or eliminates the interest of a beneficiary under the trust if the beneficiary challenges the validity of part or all of the trust. [2005 c.348 Â§38]

Â Â Â Â Â  130.240 Marital deduction gifts. (1) As used in this section:

Â Â Â Â Â  (a) ÂMarital deductionÂ means the federal estate tax deduction allowed for transfers under section 2056 of the Internal Revenue Code, as in effect on January 1, 2006, or the federal gift tax deduction allowed for transfers under section 2523 of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (b) ÂMarital deduction giftÂ means a transfer of property that the settlor intended to qualify for the marital deduction.

Â Â Â Â Â  (2) If a trust contains a marital deduction gift:

Â Â Â Â Â  (a) The provisions of the trust, including any power, duty or discretionary authority given to a fiduciary, must be construed as necessary to comply with the marital deduction provisions of the Internal Revenue Code.

Â Â Â Â Â  (b) The fiduciary may not take any action or have any power that impairs the tax deduction for the marital deduction gift.

Â Â Â Â Â  (c) The marital deduction gift may be satisfied only with property that qualifies for the tax deduction.

Â Â Â Â Â  (3) If a trust executed before September 12, 1981, indicates the settlor intended that a gift provide the maximum allowable marital deduction, the trust gives the recipient an amount equal to the maximum amount of the marital deduction that would have been allowed as of the date of the gift under federal law as it existed before September 12, 1981, with adjustments for:

Â Â Â Â Â  (a) The provisions of section 2056(c)(1)(B) and (C) of the Internal Revenue Code in effect immediately before September 12, 1981.

Â Â Â Â Â  (b) Reduction of the amount passing under the gift by the final federal estate tax values of any other property that passes under the trust, or by other means, that qualifies for the marital deduction. This paragraph does not apply to qualified terminable interest property under section 2056(b)(7) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (4) If a marital deduction gift is made in trust:

Â Â Â Â Â  (a) The settlorÂs spouse is the only beneficiary of income or principal of the marital deduction property as long as the spouse lives. Nothing in this paragraph prevents exercise by the settlorÂs spouse of a power of appointment included in a trust that qualifies as a general power of appointment marital deduction trust.

Â Â Â Â Â  (b) Subject to paragraph (d) of this subsection, the settlorÂs spouse is entitled to all of the income of the marital deduction property at least once a year, as long as the spouse is alive.

Â Â Â Â Â  (c) The settlorÂs spouse has the right to require that the trustee of the trust make unproductive marital deduction property productive or convert it into productive property within a reasonable time.

Â Â Â Â Â  (d) Notwithstanding any provision of ORS chapter 129, upon the death of the settlorÂs spouse all remaining accrued or undistributed income from qualified terminable interest property under sections 2056(b)(7) or 2523(f) of the Internal Revenue Code, as in effect on January 1, 2006, passes to the estate of the settlorÂs spouse, unless the trust provides a different disposition that qualifies for the marital deduction.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, if a trust that makes a marital deduction gift includes a requirement that the settlorÂs spouse survive the settlor by a period of more than six months, or contains provisions that could result in a loss of the spouseÂs interest in the trust if the spouse fails to survive the settlor by at least six months, the spouse need only survive the settlor by six months to receive the marital deduction gift.

Â Â Â Â Â  (b) If a trust that makes a marital deduction gift includes a requirement that the settlorÂs spouse survive a common disaster that results in the death of the settlor, the spouse need only survive until the final audit of the federal estate tax return for the settlorÂs estate, if any, to receive the marital deduction gift.

Â Â Â Â Â  (6) A trustee is not liable for a good faith decision whether to make any election referred to in sections 2056(b)(7) or 2523(f) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (7) Subsections (4) and (6) of this section do not apply to a trust that qualifies for the marital deduction under section 20.2056(e)-2(b) of the Code of Federal Regulations, as in effect on January 1, 2006. [Formerly 128.398]

CREDITORÂS CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

Â Â Â Â Â  130.300 UTC 501. Rights of beneficiaryÂs creditor or assignee. To the extent a beneficiaryÂs interest is not protected by a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiaryÂs interest by garnishment or other execution against present or future distributions to or for the benefit of the beneficiary or by other means. The court may limit the award to such relief as is appropriate under the circumstances. [2005 c.348 Â§39]

Â Â Â Â Â  130.305 UTC 502. Spendthrift provision. (1) A spendthrift provision is valid only if the provision restrains both voluntary and involuntary transfer of a beneficiaryÂs interest.

Â Â Â Â Â  (2) A term of a trust providing that the interest of a beneficiary is held subject to a spendthrift trust, or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiaryÂs interest.

Â Â Â Â Â  (3) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision. Except as otherwise provided in ORS 130.300 to 130.325, a creditor or assignee of a beneficiary may not reach the interest of a beneficiary or a distribution by the trustee before the distribution is received by the beneficiary. [2005 c.348 Â§40]

Â Â Â Â Â  130.310 UTC 503. Exceptions to spendthrift provisions. (1) As used in this section, ÂchildÂ means any individual for whose benefit a judgment, court order or administrative order for child support has been entered in any state, country or other jurisdiction.

Â Â Â Â Â  (2) Even if a trust contains a spendthrift provision, the holder of a judgment, court order or administrative order against a beneficiary for support or maintenance of the beneficiaryÂs child, spouse or former spouse or a judgment creditor who has provided services for the protection of a beneficiaryÂs interest in the trust, may obtain an order from a court of this state authorizing garnishment or other execution against present or future distributions to or for the benefit of the beneficiary. The court may issue an order authorizing execution against such amount as the court determines to be equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary. Distributions subject to execution under this subsection include distributions required by the express terms of the trust, such as mandatory payments of income, and distributions the trustee has otherwise decided to make, such as through the exercise of discretion.

Â Â Â Â Â  (3) A spendthrift provision is unenforceable against a claim of this state or the United States to the extent a statute of this state or federal law so provides. [2005 c.348 Â§41]

Â Â Â Â Â  130.315 UTC 505. CreditorÂs claim against settlor. (1) Whether or not the terms of a trust contain a spendthrift provision:

Â Â Â Â Â  (a) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlorÂs creditors.

Â Â Â Â Â  (b) A creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlorÂs benefit. If an irrevocable trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlorÂs interest in the portion of the trust attributable to that settlorÂs contribution.

Â Â Â Â Â  (c) If a trust was revocable at the settlorÂs death, the property of the trust becomes subject to creditorsÂ claims as provided in ORS 130.350 to 130.450 when the settlor dies. The payment of claims is subject to the settlorÂs right to direct the priority of the sources from which liabilities of the settlor are to be paid.

Â Â Â Â Â  (2) For the purpose of creditorsÂ claims, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent property of the trust is subject to the power. The provisions of this subsection apply to the holder of a power of withdrawal only during the period that the power may be exercised.

Â Â Â Â Â  (3) Upon the lapse, release or waiver of a power of withdrawal, the property of the trust that is the subject of the lapse, release or waiver becomes subject to claims of creditors of the holder of the power only to the extent the value of the property exceeds the greater of the amount specified in section 2041(b)(2) or 2514(e) of the Internal Revenue Code, as in effect on January 1, 2006, or section 2503(b) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to a person other than a settlor who is a beneficiary of a revocable or irrevocable trust and who is also a trustee of the trust, if the power to withdraw for the personÂs own benefit is limited by an ascertainable standard. [2005 c.348 Â§42]

Â Â Â Â Â  130.320 UTC 506. Overdue distribution. Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date. [2005 c.348 Â§43]

Â Â Â Â Â  130.325 UTC 507. Personal obligations of trustee. Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt. [2005 c.348 Â§44]

CLAIMS AGAINST TRUST BASED ON DEBTS OF SETTLOR

Â Â Â Â Â  130.350 Statute of limitations. (1) Claims against a trust described in subsection (2) of this section that are not presented within the time limitations established under ORS 130.360 or within the statute of limitations applicable to the claim, whichever is earlier, are barred from payment from the trust estate.

Â Â Â Â Â  (2) ORS 130.350 to 130.450 apply only if:

Â Â Â Â Â  (a) A claim is made against assets of a trust;

Â Â Â Â Â  (b) The trust came into existence during the settlorÂs lifetime and was a revocable trust at any time after the trust was created and before the death of the settlor;

Â Â Â Â Â  (c) The claim is based on the debts or liabilities of the settlor; and

Â Â Â Â Â  (d) The claim is made against the assets of the trust after the death of the settlor.

Â Â Â Â Â  (3) ORS 130.350 to 130.450 apply to all claims against a trust described in subsection (2) of this section, without regard to whether the claims are contingent, unliquidated or not yet due. [Formerly 128.256]

Â Â Â Â Â  Note: Section 18, chapter 593, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 18. ORS 115.335 and 128.256 [renumbered 130.350] apply only to claims against trust estates that are based on debts or liabilities of grantors who die on or after January 1, 2002. [2001 c.593 Â§18; 2003 c.84 Â§14]

Â Â Â Â Â  130.355 Commencement of proceeding. (1) At any time after the death of a settlor of a trust described in ORS 130.350 (2), a trustee of the trust may petition the probate court to determine the claims of creditors of the settlor. A petition under this section must include all of the following information to the extent known by the trustee:

Â Â Â Â Â  (a) The settlorÂs name, date of birth, date and place of death and Social Security number.

Â Â Â Â Â  (b) The name of the trustee.

Â Â Â Â Â  (c) The address at which claims must be presented.

Â Â Â Â Â  (d) The name of the trust, if any, and the date of the trust, including the dates of any amendments.

Â Â Â Â Â  (e) The facts establishing venue in the county where the petition is being filed.

Â Â Â Â Â  (2) The clerk of the court shall charge and collect in advance from the trustee the filing fee required from a plaintiff under ORS 21.110 (1).

Â Â Â Â Â  (3) A proceeding under this section may be brought only:

Â Â Â Â Â  (a) In the county where the settlor had domicile or a place of abode at the time of death;

Â Â Â Â Â  (b) In any county where assets of the trust were located at the time of death or are located at the time the proceeding is commenced; or

Â Â Â Â Â  (c) In the county where the settlor died.

Â Â Â Â Â  (4) The court has personal jurisdiction over a trustee that files a petition under this section, whether the trustee is a resident or nonresident of this state, for the purposes of any proceeding relating to the trust that may be instituted by an interested person. [Formerly 128.258]

Â Â Â Â Â  130.360 Limitation on presentation of claims when notice to claimants given. Not later than four months after a petition under ORS 130.355 is entered in the register of the court, the trustee of the trust shall give notice to persons with claims against the trust estate in the manner provided by ORS 130.365 and 130.370. All claims against the trust estate are barred unless those claims are submitted before the later of:

Â Â Â Â Â  (1) Four months after the date of first publication of notice to claimants in the manner provided by ORS 130.365; or

Â Â Â Â Â  (2) If the trustee delivers or mails a notice to a claimant under ORS 130.370, 30 days after a notice meeting the requirements of ORS 130.370 is delivered or mailed to the last-known address of the person having or asserting the claim. [Formerly 128.262]

Â Â Â Â Â  130.365 Publication of notice. After filing a petition under ORS 130.355, a trustee must cause a notice to claimants to be published once in each of three consecutive weeks in a newspaper of general circulation published in the county in which the petition is filed. The notice must include:

Â Â Â Â Â  (1) The name of the settlor;

Â Â Â Â Â  (2) The name of the trustee and the address at which claims must be presented;

Â Â Â Â Â  (3) The date of the first publication of the notice; and

Â Â Â Â Â  (4) A statement that claims against the trust estate may be barred unless presented to the trustee at the address specified in the notice within four months after the date of the first publication of the notice. [Formerly 128.264]

Â Â Â Â Â  130.370 Notice to individual claimants. (1) Within three months after a petition is entered in the register of the court under ORS 130.355, or within such longer time as the court allows, a trustee must make reasonably diligent efforts to investigate the financial records and affairs of the settlor and to take such further actions as are reasonably necessary to ascertain the identity and address of each person who has or asserts a claim against the trust estate. The court shall allow the trustee as much time as requested by the trustee for the purpose of determining the claims against the trust estate. The trustee must thereafter cause to be delivered or mailed a notice containing the information required in subsection (2) of this section to each person known by the trustee to have or to assert a claim against the trust estate and to the Department of Human Services. Notice under this section is not required for any claim that has already been presented, accepted or paid in full or on account of a claim that is merely conjectural.

Â Â Â Â Â  (2) The notice required by this section must include:

Â Â Â Â Â  (a) The name and Social Security number of the settlor;

Â Â Â Â Â  (b) The name of the trustee and the address at which claims must be presented;

Â Â Â Â Â  (c) A statement that claims against the trust estate that are not presented to the trustee within 30 days after the date of the notice may be barred;

Â Â Â Â Â  (d) The date of the notice, which shall be the date on which the notice is delivered or mailed; and

Â Â Â Â Â  (e) A copy of the settlorÂs death certificate. [Formerly 128.266]

Â Â Â Â Â  130.375 Form of claim; evidence in support. (1) A claim presented under ORS 130.350 to 130.450 must:

Â Â Â Â Â  (a) Be in writing.

Â Â Â Â Â  (b) Describe the nature and the amount of the claim, if ascertainable.

Â Â Â Â Â  (c) State the name and address of the claimant and any attorney for the claimant.

Â Â Â Â Â  (2) A defect of form of a claim timely presented may be waived by the trustee or by the court.

Â Â Â Â Â  (3) Upon demand of a trustee, a claimant must produce any written evidence supporting a claim made under ORS 130.350 to 130.450 and account for any written evidence supporting a claim that is not produced. [Formerly 128.268]

Â Â Â Â Â  130.380 Claim based on debt due or judgment. (1) If a claim on a debt due is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance.

Â Â Â Â Â  (2) If a judgment was entered on a claim prior to the death of the settlor, the claim shall be presented under ORS 130.350 to 130.450 in the same manner as if no judgment had been entered, and a copy of the judgment shall be attached to the claim. The claim may be disallowed only if the judgment was void or voidable, or if the judgment could have been set aside on the date of the settlorÂs death, or if the claim is not presented within the time required by ORS 130.350. If the judgment was a lien against the property of the trust estate on the date of the settlorÂs death, the judgment shall be treated as a claim on a debt due for which the creditor holds security. In all other respects, a claim that has been reduced to judgment shall have the same priority under ORS 130.425 as a claim that has not been reduced to judgment. [Formerly 128.272]

Â Â Â Â Â  130.385 Claim on debts not yet due. A claim on a debt not due, whether or not the creditor holds security for the claim, may be presented under ORS 130.350 to 130.450 as a claim on a debt due. If the claim is allowed, allowance shall be in an amount equal to the value of the debt on the date of allowance. The creditor, after allowance of the claim, may withdraw the claim without prejudice to other remedies. Payment on the basis of the amount allowed discharges the debt and the security, if any, held by the creditor for the claim. [Formerly 128.274]

Â Â Â Â Â  130.390 Claim on secured debt that is due. (1) A claim on a debt due for which the creditor holds security may be presented under ORS 130.350 to 130.450 as a claim on an unsecured debt due, or the creditor may elect to rely entirely on the security without presentation of the claim.

Â Â Â Â Â  (2) If the claim is presented under this section, the claim shall describe the security. If the security is an encumbrance that is recorded, the encumbrance may be described by reference to the book, page, date and place of recording.

Â Â Â Â Â  (3) If a claim is presented and allowed under this section, payment shall be on the basis of the amount of the debt remaining unpaid on the date that the claim is allowed.

Â Â Â Â Â  (4) If the creditor surrenders the security for a claim presented and allowed under this section, payment shall be on the basis of the amount allowed.

Â Â Â Â Â  (5)(a) If the creditor does not surrender the security for a claim presented and allowed under this section, and the creditor exhausts the security before receiving payment on the claim, payment shall be on the basis of the amount allowed less the amount realized on exhausting the security unless otherwise provided by law.

Â Â Â Â Â  (b) If the creditor does not surrender the security for a claim presented and allowed under this section, and the creditor does not exhaust the security before receiving payment or does not have the right to exhaust the security, payment shall be on the basis of the amount allowed less the value of the security determined by agreement or as the court may order.

Â Â Â Â Â  (6) The trustee may convey the secured property to the creditor in consideration of the satisfaction or partial satisfaction of the claim. [Formerly 128.276]

Â Â Â Â Â  130.395 Claim on contingent or unliquidated debt. (1) A claim on a contingent or unliquidated debt shall be presented under ORS 130.350 to 130.450 in the same manner as other claims. If the debt becomes absolute or liquidated before distribution of the trust estate, the claim shall be paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (2) If a contingent or unliquidated debt does not become absolute or liquidated before distribution of the trust estate, the trustee may provide for payment of the claim by any of the following methods:

Â Â Â Â Â  (a) The creditor and trustee may determine, by agreement, arbitration or compromise, the value of the debt and the claim may be allowed and paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (b) The trustee may distribute the trust estate, but retain sufficient funds to pay the claim if and when the debt becomes absolute or liquidated. Distribution of trust assets may not be delayed under this paragraph for more than two years after distribution would otherwise be required by the terms of the trust. If the debt does not become absolute or liquidated within that time, the funds retained, after payment therefrom of any expenses accruing during that time, shall be distributed to the beneficiaries.

Â Â Â Â Â  (3) A court may order the trustee to make distribution of the trust estate as though the claim did not exist.

Â Â Â Â Â  (4) If after distribution under subsection (2)(b) or (3) of this section the debt becomes absolute or liquidated, the beneficiaries are liable to the creditor to the extent of the trust estate received by them. Payment of the debt may be arranged by creating a trust, giving a mortgage, securing a bond from a distributee or by other method. [Formerly 128.278]

Â Â Â Â Â  130.400 Allowance and disallowance of claims. (1) The trustee may compromise a claim against the trust estate.

Â Â Â Â Â  (2) A claim presented to a trustee under ORS 130.350 to 130.450 shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the trustee mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and to the attorney of the claimant if the claimant has an attorney.

Â Â Â Â Â  (3) A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless the claimant requests a summary determination or brings an action in the manner provided by subsection (4) of this section.

Â Â Â Â Â  (4) If a trustee disallows a claim submitted under ORS 130.350 to 130.450 in whole or in part, the claimant, within 30 days after the date of mailing or delivery of the notice of disallowance, may:

Â Â Â Â Â  (a) File a request for summary determination of the claim in the probate court, with proof of service of a copy of the request upon the trustee or the attorney of the trustee; or

Â Â Â Â Â  (b) Commence a separate action against the trustee on the claim in the circuit court.

Â Â Â Â Â  (5) If the claimant fails either to request a summary determination or commence a separate action as provided in subsection (4) of this section, the claim is barred to the extent the claim has been disallowed by the trustee.

Â Â Â Â Â  (6) If a claimant prevails in a proceeding or action under subsection (4) of this section, the claim shall be allowed or judgment entered in the full amount determined to be due to the claimant. The claim or judgment shall be paid from the assets of the trust estate only to the extent that funds are available after payment of other claims with higher priority under ORS 130.425.

Â Â Â Â Â  (7) If the claimant files a request for summary determination of a claim under subsection (4) of this section, the trustee may notify the claimant in writing that the claimant must commence a separate action against the trustee on the claim within 60 days after the claimant receives the notice. Notice under this subsection must be given by the trustee within 30 days after the request for summary determination is served on the trustee or the attorney of the trustee. If the claimant fails to commence a separate action within the time allowed, the claim is barred to the extent the claim has been disallowed by the trustee.

Â Â Â Â Â  (8) In a proceeding for summary determination under this section:

Â Â Â Â Â  (a) The trustee shall make response to the claim as though the claim were a complaint filed in an action.

Â Â Â Â Â  (b) The court shall hear the matter without a jury, after notice to the claimant and trustee. The court shall determine the claim in a summary manner, and shall make an order allowing or disallowing the claim in whole or in part.

Â Â Â Â Â  (c) No appeal may be taken from the order of the court made in a proceeding for summary determination under this section.

Â Â Â Â Â  (9) If a civil action is commenced under subsection (4) of this section, a trustee, or beneficiary, may petition the court to approve a proposed disposition of claims or to provide instructions on the treatment of claims.

Â Â Â Â Â  (10) A claimant filing a request for summary determination of a claim under subsection (4) of this section must pay the filing fee required of a defendant or respondent under ORS 21.110 (1) and other fees applicable to civil actions in circuit court. [Formerly 128.280]

Â Â Â Â Â  130.405 Creditor may obtain order for payment. A creditor whose claim has been allowed or established by summary determination or separate action, and who has not received payment within six months after the date of the first publication of notice to interested persons, may apply to the court for an order directing the trustee to pay the claim. The trustee may recover amounts owing under the claim from any beneficiary who received a distribution from the trust estate. The right of recovery is limited to the extent the beneficiaryÂs distribution would have been reduced by timely payment of all allowed or established claims. [Formerly 128.282]

Â Â Â Â Â  130.410 Evidence required to allow court approval of claim disallowed by trustee. A claim that has been disallowed by a trustee under ORS 130.350 to 130.450 may not be allowed by any court except upon some competent, satisfactory evidence other than the testimony of the claimant. [Formerly 128.284]

Â Â Â Â Â  130.415 Waiver of statute of limitations. A claim subject to ORS 130.350 to 130.450 that is barred by a statute of limitations may not be allowed by the trustee or by any court except upon the written direction or consent of those interested persons who would be adversely affected by allowance of the claim. [Formerly 128.286]

Â Â Â Â Â  130.420 Tolling of statute of limitations on claim. If a claim is not barred by the statute of limitations on the date of death of the settlor, the claim is not barred by any statute of limitations until at least one year after the date of death. [Formerly 128.288]

Â Â Â Â Â  130.425 Priority of claims. (1) Claims allowed against the trust estate under ORS 130.350 to 130.450 must be paid by the trustee in the following order of priority:

Â Â Â Â Â  (a) Expenses of administering the trust estate.

Â Â Â Â Â  (b) Expenses of a plain and decent funeral and disposition of the remains of the settlor.

Â Â Â Â Â  (c) Debts and taxes with preference under federal law.

Â Â Â Â Â  (d) Reasonable and necessary medical and hospital expenses of the last illness of the settlor, including compensation of persons attending the settlor.

Â Â Â Â Â  (e) Taxes with preference under the laws of this state that are due and payable while possession of the trust estate of the settlor is retained by the trustee.

Â Â Â Â Â  (f) Debts owed employees of the settlor for labor performed within 90 days immediately preceding the date of death of the settlor.

Â Â Â Â Â  (g) Child support arrearages.

Â Â Â Â Â  (h) A claim of the Department of Human Services for the net amount of public assistance, as defined in ORS 411.010, paid to or for the settlor, and the claim of the department for care and maintenance of any settlor who was at a state institution to the extent provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (i) All other claims against the trust estate.

Â Â Â Â Â  (2) If the assets of the trust estate are insufficient to pay in full all expenses or claims of any one class specified in subsection (1) of this section, each expense or claim of that class shall be paid only in proportion to the amount thereof. [Formerly 128.290]

Â Â Â Â Â  130.430 Applicability of time limitations to public bodies. Notwithstanding ORS 12.250, all statutes of limitations and other time limitations imposed under ORS 130.350 to 130.450 apply to actions brought in the name of the state, or brought in the name of any county or public corporation, and to actions brought for the benefit of the state or for the benefit of any county or public corporation. [Formerly 128.292]

Â Â Â Â Â  130.435 Applicability of time limitations to certain claims based on liens against property and liability of settlor or trustee. The statutes of limitations and time limitations provided by ORS 130.350 to 130.450 do not affect:

Â Â Â Â Â  (1) Any proceeding to enforce a mortgage, pledge or other lien upon property of the trust estate;

Â Â Â Â Â  (2) Any proceeding to quiet title or reform any instrument with respect to title to property; or

Â Â Â Â Â  (3) To the limits of the insurance protection only, any proceeding to establish liability of the settlor or the trustee for which the settlor or trustee is protected by liability insurance at the time the proceeding is commenced. [Formerly 128.294]

Â Â Â Â Â  130.440 Petition to close case. (1) Not earlier than four months after the publication of notice to claimants, or the date on which all claims against the trust estate have been resolved, whichever is later, a trustee that has filed a petition under ORS 130.355 must file a petition to close the case with a statement that all claims received by the trustee have been paid in full or otherwise resolved in the manner required by ORS 130.350 to 130.450. The trustee must attach to the petition an affidavit attesting to compliance with ORS 130.365 and 130.370. The trustee must attach to the affidavit a copy of the notice published under ORS 130.365 and a copy of any notice delivered or mailed under ORS 130.370. The affidavit must attest to the date on which each notice was delivered or mailed, and the name and address of the person to whom each notice was delivered or mailed.

Â Â Â Â Â  (2) Upon the filing of the petition to close the case in compliance with the provisions of this section, the court shall enter an order closing the case. [Formerly 128.296]

Â Â Â Â Â  130.445 Dismissal for want of prosecution. (1) If the trustee does not file a petition to close the case under ORS 130.440 within one year after filing a petition under ORS 130.355, the court clerk shall mail a notice to the trustee, or the attorney for the trustee if the trustee is represented by counsel, informing the trustee that a judgment of dismissal will be entered in the case for want of prosecution unless an application for a continuance is made to the court and good cause is shown within 60 days after the date of the notice. Good cause for a continuance includes the pendency of a separate action under ORS 130.400 (4).

Â Â Â Â Â  (2) If an application for a continuance is not made under this section, or the court fails to find good cause for a continuance, the court shall enter a judgment of dismissal of the proceeding without prejudice. The dismissal does not bar a claimantÂs right to pursue claims against a trustee, and a claimant shall have the same rights as if the trustee filed no proceeding. [Formerly 128.298]

Â Â Â Â Â  130.450 Consolidation of proceedings. If the proceeding to determine claims against a deceased settlor is pending under ORS 130.350 to 130.450 at the same time as probate proceedings under ORS chapter 115, upon motion of any party or upon the courtÂs own motion, any of the courts conducting proceedings may:

Â Â Â Â Â  (1) Order a joint hearing or trial on the common claims;

Â Â Â Â Â  (2) Order that the proceedings be consolidated; or

Â Â Â Â Â  (3) Make orders concerning the proceedings to avoid unnecessary costs for delays. [Formerly 128.300]

REVOCABLE TRUSTS

Â Â Â Â Â  130.500 UTC 601. Capacity of settlor of revocable trust. A person who has capacity to make a will has capacity to create, amend, revoke or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust. [2005 c.348 Â§45]

Â Â Â Â Â  130.505 UTC 602. Revocation or amendment of revocable trust. (1) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor of the trust may revoke or amend the trust.

Â Â Â Â Â  (2) Unless the trust expressly provides otherwise, if a revocable trust is created or funded by more than one settlor:

Â Â Â Â Â  (a) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

Â Â Â Â Â  (b) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust as to the portion of the trust property attributable to that settlorÂs contribution; and

Â Â Â Â Â  (c) Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

Â Â Â Â Â  (3) The settlor may revoke or amend a revocable trust:

Â Â Â Â Â  (a) By substantial compliance with a method provided in the terms of the trust; or

Â Â Â Â Â  (b) If the terms of the trust do not provide a method, by any other method, except for execution of a will or codicil, manifesting clear and convincing evidence of the settlorÂs intent.

Â Â Â Â Â  (4) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

Â Â Â Â Â  (5) A settlorÂs powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent or attorney-in-fact under a power of attorney only to the extent expressly authorized by the terms of the trust.

Â Â Â Â Â  (6) The settlorÂs conservator, or the settlorÂs guardian if a conservator has not been appointed for the settlor, may exercise a settlorÂs powers with respect to revocation, amendment or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

Â Â Â Â Â  (7) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlorÂs successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked. [2005 c.348 Â§46]

Â Â Â Â Â  Note: Section 47, chapter 348, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 47. Section 46 (1) of this 2005 Act [130.505 (1)] does not apply to a trust created under an instrument executed before the effective date of this 2005 Act [January 1, 2006]. [2005 c.348 Â§47]

Â Â Â Â Â  130.510 UTC 603. SettlorÂs powers; powers of withdrawal. (1) While the settlor of a revocable trust is alive, rights of the beneficiaries are subject to the control of the settlor, and the duties of the trustee are owed exclusively to the settlor. Beneficiaries other than the settlor have no right to receive notice, information or reports under ORS 130.710.

Â Â Â Â Â  (2) The rights of the beneficiaries with respect to property that is subject to a power of withdrawal are subject to the control of the holder of the power during the period that the power may be exercised, and the duties of the trustee are owed exclusively to the holder of a power of withdrawal with respect to the property that is subject to the power. [2005 c.348 Â§48]

Â Â Â Â Â  130.515 UTC 604. Limitation on action contesting validity of revocable trust; distribution of trust property. (1) A person must commence a judicial proceeding to contest the validity of a trust that was revocable at the settlorÂs death in the manner prescribed by ORS 12.020 within the earlier of:

Â Â Â Â Â  (a) Three years after the settlorÂs death; or

Â Â Â Â Â  (b) Four months after the trustee sends the person a copy of the trust instrument and notice informing the person of the trustÂs existence, of the trusteeÂs name and address and of the time allowed for commencing a proceeding.

Â Â Â Â Â  (2) Upon the death of the settlor of a trust that was revocable at the settlorÂs death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for distribution of the property unless:

Â Â Â Â Â  (a) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

Â Â Â Â Â  (b) Any person has notified the trustee in writing that the person might commence a judicial proceeding to contest the trust and a judicial proceeding is commenced by the person within 60 days after the person gives the notification.

Â Â Â Â Â  (3) If a trust is determined to be invalid, any beneficiary who received a distribution from the trust is liable to the person entitled to the distributed property for the amount or value of the distribution. [2005 c.348 Â§49]

RULES GOVERNING REVOCABLE TRUSTS

Â Â Â Â Â  130.520 Definition for ORS 130.520 to 130.575. For the purposes of ORS 130.520 to 130.575, Âspecific distributionÂ means a distribution of specific property to a specific beneficiary that is required under the terms of a trust instrument. [Formerly 128.370]

Â Â Â Â Â  130.525 Applicability of ORS 130.520 to 130.575. ORS 130.520 to 130.575 apply only to a trust, or a portion of a trust, that comes into existence during the settlorÂs lifetime and is a revocable trust at any time after the trust was created and before the death of the settlor. [2005 c.348 Â§110]

Â Â Â Â Â  130.530 Effect of marriage. Unless otherwise provided by the terms of the trust instrument, a trust is not revoked by the marriage of the settlor after the trust instrument is executed. [Formerly 128.375]

Â Â Â Â Â  130.535 Revocation by divorce or annulment. (1) Unless otherwise provided by the terms of the trust instrument, a settlorÂs divorce or the annulment of the settlorÂs marriage, after the trust instrument is executed:

Â Â Â Â Â  (a) Revokes all provisions of the trust in favor of the former spouse of the settlor;

Â Â Â Â Â  (b) Revokes all powers of appointment, general or nongeneral, in the trust that are exercisable by the former spouse; and

Â Â Â Â Â  (c) Revokes any provision in the trust naming the former spouse as trustee.

Â Â Â Â Â  (2) Unless otherwise provided by the terms of the trust instrument, a trust shall be construed as though the former spouse predeceased the settlor if, after the trust instrument is executed, the settlor divorces the spouse or the marriage of the settlor to the spouse is annulled. [Formerly 128.378]

Â Â Â Â Â  130.540 Contract of sale of property not revocation. Unless otherwise provided by the terms of the trust instrument, a contract of sale made by a trustee to convey property that is the subject of a specific distribution is not a revocation of the specific distribution. If all or part of the property that is the subject of the contract of sale has not been delivered at the time set in the trust instrument for the specific distribution, the property passes by the specific distribution but is subject to the terms of the contract of sale. [Formerly 128.380]

Â Â Â Â Â  130.545 Encumbrance or disposition of property after trust instrument executed. Unless otherwise provided by the terms of the trust instrument:

Â Â Â Â Â  (1) A disposition of a portion of property that is subject to a specific distribution does not affect the operation of the trust upon the remaining portion of the property; and

Â Â Â Â Â  (2) If property subject to a specific distribution is encumbered, the property passes under the specific distribution but is subject to the encumbrance. [Formerly 128.382]

Â Â Â Â Â  130.550 When trust assets pass to descendants of beneficiary; class gifts. Unless otherwise provided by the terms of the trust instrument, when property is to be distributed under the trust to any beneficiary who is related by blood or adoption to the settlor, and the beneficiary dies leaving lineal descendants either before the settlor dies or before the time set in the trust instrument for distribution, the descendants take by right of representation the property the beneficiary would have taken if the beneficiary had not died. Unless otherwise provided by the terms of the trust instrument, this section applies to a beneficiary who is entitled to receive property under a class gift if the beneficiary dies after the trust instrument is executed. [Formerly 128.385]

Â Â Â Â Â  130.555 Children born or adopted after execution of trust instrument. (1) As used in this section, Âpretermitted childÂ means a child of a settlor who is born or adopted after the execution of the trust instrument, who is not provided for in the trust or mentioned in the trust instrument and who survives the settlor.

Â Â Â Â Â  (2) If a settlor has one or more children living when the settlor executes a trust instrument and no provision is made in the trust for any of those children, a pretermitted child is not entitled to any share of the trust estate.

Â Â Â Â Â  (3) If a settlor has one or more children living when the settlor executes a trust instrument and provision is made in the trust for any of those children, a pretermitted child is entitled to share in the trust estate as follows:

Â Â Â Â Â  (a) The pretermitted child may share only in the portion of the trust estate intended to benefit living children.

Â Â Â Â Â  (b) The share of each pretermitted child is equal to the total value of the portion of the trust estate intended to benefit the living children divided by the number of pretermitted children plus the number of living children for whom provision, other than nominal provision, is made in the trust.

Â Â Â Â Â  (c) To the extent possible, the interest of each pretermitted child in the trust estate shall be of the same character, whether equitable or legal, as the interest the settlor gave to the living children under the trust.

Â Â Â Â Â  (4) If a settlor has no child living when the settlor executes a trust instrument, a pretermitted child is entitled to a share of the trust estate as though the settlor had died intestate and had not executed the trust instrument.

Â Â Â Â Â  (5) A pretermitted child may recover the share of the trust estate to which the child is entitled as follows:

Â Â Â Â Â  (a) If the pretermitted child is entitled to a share of the trust estate under subsection (3) of this section, the share must be recovered from the other children.

Â Â Â Â Â  (b) If the pretermitted child is entitled to a share of the trust estate under subsection (4) of this section, the share must be recovered from the beneficiaries on a pro rata basis, out of the portions of the trust estate passing to those persons under the trust.

Â Â Â Â Â  (c) In reducing the shares of the beneficiaries under this subsection, the character of the dispositive plan adopted by the settlor in the trust must be preserved to the extent possible. [Formerly 128.388]

Â Â Â Â Â  130.560 Failure of specific distribution. (1) Subject to this section, a specific distribution does not fail by reason of the destruction, damage, sale, condemnation or change in form of the property that is the subject of the specific distribution unless:

Â Â Â Â Â  (a) The trust instrument provides that the specific distribution fails under the particular circumstances; or

Â Â Â Â Â  (b) The settlor, during the lifetime of the settlor, or the trustee gives property to the beneficiary of the specific distribution with the intent of satisfying the specific distribution.

Â Â Â Â Â  (2) If part of the property that is the subject of a specific distribution is destroyed, damaged, sold or condemned, the remaining interest in the property passes pursuant to the specific distribution. The part of the property that is destroyed, damaged, sold or condemned is subject to subsections (3) to (6) of this section if the property would have been adeemed under the common law had the property been subject to probate in the settlorÂs estate.

Â Â Â Â Â  (3) If property that is the subject of a specific distribution is insured and the property is destroyed or damaged, the beneficiary of the specific distribution is entitled to receive the following amounts, less any amount expended or incurred by the settlor or trust estate in restoration or repair of the property:

Â Â Â Â Â  (a) Any insurance proceeds for the destroyed or damaged property unpaid at the time set in the trust instrument for the specific distribution; and

Â Â Â Â Â  (b) An amount equal to all insurance payments paid to the settlor, and such proceeds or awards paid to the trustee for the destroyed or damaged property, during the six-month period immediately preceding the time set in the trust instrument for the specific distribution.

Â Â Â Â Â  (4) If property that is the subject of a specific distribution is sold by the settlor or the trustee, the beneficiary of the specific distribution is entitled to receive:

Â Â Â Â Â  (a) Any balance of the purchase price unpaid at the time set in the trust instrument for the specific distribution, including any security interest in the property and interest accruing before the time set in the trust instrument for the specific distribution; and

Â Â Â Â Â  (b) An amount equal to all payments paid to the settlor or the trustee for the property during the six-month period immediately preceding the time set in the trust instrument for the specific distribution. Acceptance of a promissory note of the purchaser or a third party is not considered payment under this paragraph, but payment on the note is payment on the purchase price.

Â Â Â Â Â  (5) If property that is the subject of a specific distribution is taken by condemnation before the time set in the trust instrument for the specific distribution, the beneficiary of the specific distribution is entitled to receive:

Â Â Â Â Â  (a) Any amount of the condemnation award unpaid at the time set in the trust instrument for the specific distribution; and

Â Â Â Â Â  (b) An amount equal to the sums paid under the condemnation award to the settlor or the trustee during the six-month period immediately preceding the time set in the trust instrument for the specific distribution.

Â Â Â Â Â  (6) If securities as defined in ORS 59.015 are the subject of a specific distribution, and after the execution of the trust instrument other securities of the same or another entity are distributed to the trustee or trust estate by reason of a partial liquidation, stock dividend, stock split, merger, consolidation, reorganization, recapitalization, redemption, exchange or any other similar transaction, the specific distribution includes the additional or substituted securities.

Â Â Â Â Â  (7) The amount that a beneficiary of a specific distribution receives under this section must be reduced by any expenses of the sale or of the collection of the proceeds of insurance, sale or condemnation award and by any amount by which income is increased by reasons of items provided for in this section. Expenses subject to this subsection include attorney fees. [Formerly 128.390]

Â Â Â Â Â  130.565 Effect of failure of specific distribution. If a specific distribution, other than a specific distribution that governs the residue of the trust estate, fails for any reason, the property that is the subject of the specific distribution becomes part of the residue and must be distributed as provided by the terms of the trust instrument for the residue. [Formerly 128.392]

Â Â Â Â Â  130.570 Advancement against share of trust. Property that the settlor gives during the settlorÂs lifetime to a beneficiary of the trust is an advancement against the beneficiaryÂs share of the trust only if either the settlor makes a written statement that the property constitutes an advancement or the beneficiary makes a written statement acknowledging that the property constitutes an advancement. For purposes of applying the property against the beneficiaryÂs share of the trust, the property must be valued as of the time the beneficiary takes possession or enjoyment of the property, or as of the time of death of the settlor, whichever occurs first. [Formerly 128.395]

Â Â Â Â Â  130.575 Effect of advancement on distribution. (1) If the value of an advancement made to a beneficiary under ORS 130.570 exceeds the beneficiaryÂs share in the trust estate, the beneficiary shall be excluded from any further share of the trust estate, but the beneficiary is not required to refund any part of the advancement. If the value of the beneficiaryÂs share in the trust estate is greater than the value of all property received as advancements, the beneficiary is entitled to receive from the trust estate the balance of the share owing to the beneficiary after deducting all amounts received as advancements.

Â Â Â Â Â  (2) For the purpose of determining the shares of the beneficiaries of either a residuary gift or a class gift under a trust, the value of all advancements made by the settlor to beneficiaries of such gift shall be added to the value of the total property distributed pursuant to the gift, the sum then divided among all beneficiaries of the gift, and the value of the advancement then deducted from the share of the beneficiary to whom the advancement was made. [Formerly 128.397]

OFFICE OF TRUSTEE

Â Â Â Â Â  130.600 UTC 701. Acceptance or rejection of trusteeship. (1) Except as otherwise provided in subsection (3) or (4) of this section, a person designated as trustee accepts the trusteeship:

Â Â Â Â Â  (a) By substantially complying with a method of acceptance provided in the terms of the trust; or

Â Â Â Â Â  (b) If the terms of the trust do not provide a method of acceptance, or the method provided in the terms of the trust is not expressly made exclusive, by knowingly accepting delivery of the trust property, knowingly exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

Â Â Â Â Â  (2) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

Â Â Â Â Â  (3) A person designated as trustee may act to preserve the trust property without accepting the trusteeship. The person must send a rejection of the trusteeship to the settlor within a reasonable time after taking the action. If the settlor is dead or is financially incapable, the person must send the rejection to a qualified beneficiary within a reasonable time after taking the action.

Â Â Â Â Â  (4) A person designated as trustee may inspect or investigate trust property to determine potential liability under environmental or other law, or for any other purpose, without accepting the trusteeship. [2005 c.348 Â§50]

Â Â Â Â Â  130.605 UTC 702. TrusteeÂs bond. (1) A trustee shall acquire a bond to secure performance of the trusteeÂs duties only if a bond is required by the terms of the trust or if a court finds that a bond is needed to protect the interests of the beneficiaries. A court may waive a bond required by the terms of a trust if the court finds that a bond is not needed to protect the interests of the beneficiaries.

Â Â Â Â Â  (2) The court may specify the amount and terms of a bond. The court may modify or terminate any requirement for a bond at any time.

Â Â Â Â Â  (3) A trust company as defined in ORS 706.008 need not give a bond, even if required by the terms of the trust. [2005 c.348 Â§51]

Â Â Â Â Â  130.610 UTC 703. Cotrustees. (1) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

Â Â Â Â Â  (2) If a vacancy occurs in a cotrusteeship, the remaining cotrustee or cotrustees may act for the trust.

Â Â Â Â Â  (3) A cotrustee must participate in the performance of a trusteeÂs function unless:

Â Â Â Â Â  (a) The cotrustee is unavailable to perform the function because of absence, illness or disqualification under other law;

Â Â Â Â Â  (b) The cotrustee is unavailable to perform the function because the cotrustee is temporarily financially incapable; or

Â Â Â Â Â  (c) The cotrustee has properly delegated the performance of the function to another trustee.

Â Â Â Â Â  (4) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law or temporary financial incapability, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

Â Â Â Â Â  (5) Except as prohibited in the terms of the trust, a cotrustee may delegate to a cotrustee the performance of a function. Unless a delegation was irrevocable, a cotrustee may revoke any delegation.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (7) of this section, a cotrustee who does not join in an action of another cotrustee is not liable for the action.

Â Â Â Â Â  (7) Each cotrustee shall exercise reasonable care to:

Â Â Â Â Â  (a) Prevent a cotrustee from committing a serious breach of trust; and

Â Â Â Â Â  (b) Compel a cotrustee to redress a serious breach of trust.

Â Â Â Â Â  (8) A dissenting cotrustee who joins in an action at the direction of the majority of the cotrustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust. [2005 c.348 Â§52]

Â Â Â Â Â  130.615 UTC 704. Vacancy in trusteeship; appointment of successor. (1) A vacancy in a trusteeship occurs if:

Â Â Â Â Â  (a) A person designated as trustee rejects the trusteeship;

Â Â Â Â Â  (b) A person designated as trustee cannot be identified, cannot be located or does not exist;

Â Â Â Â Â  (c) A trustee resigns;

Â Â Â Â Â  (d) A trustee is disqualified or removed;

Â Â Â Â Â  (e) A trustee dies; or

Â Â Â Â Â  (f) A guardian or conservator is appointed for an individual serving as trustee.

Â Â Â Â Â  (2) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

Â Â Â Â Â  (3) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

Â Â Â Â Â  (a) By a person designated in the terms of the trust to act as successor trustee;

Â Â Â Â Â  (b) By a person appointed by unanimous agreement of the qualified beneficiaries; or

Â Â Â Â Â  (c) By a person appointed by the court.

Â Â Â Â Â  (4) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

Â Â Â Â Â  (a) By a person designated in the terms of the trust to act as successor trustee;

Â Â Â Â Â  (b) By a person appointed by unanimous agreement of the charitable organizations expressly designated to receive distributions under the terms of the trust, all noncharitable qualified beneficiaries and the Attorney General; or

Â Â Â Â Â  (c) By a person appointed by the court.

Â Â Â Â Â  (5) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust. [2005 c.348 Â§53]

Â Â Â Â Â  130.620 UTC 705. Resignation of trustee. (1) A trustee may resign:

Â Â Â Â Â  (a) After at least 30 daysÂ notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

Â Â Â Â Â  (b) At any time with the approval of a court.

Â Â Â Â Â  (2) If a court approves a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

Â Â Â Â Â  (3) Any liability of a resigning trustee or of any sureties on the trusteeÂs bond for acts or omissions of the trustee is not discharged or affected by the trusteeÂs resignation. [2005 c.348 Â§54]

Â Â Â Â Â  130.625 UTC 706. Removal of trustee. (1) The settlor, a cotrustee or a beneficiary may request that a court remove a trustee, or a trustee may be removed by a court on its own motion.

Â Â Â Â Â  (2) A court may remove a trustee if the court finds:

Â Â Â Â Â  (a) The trustee has committed a serious breach of trust;

Â Â Â Â Â  (b) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

Â Â Â Â Â  (c) Removal of the trustee best serves the interests of the beneficiaries because the trustee is unfit or unwilling, or has persistently failed to administer the trust effectively; or

Â Â Â Â Â  (d) Removal of the trustee best serves the interests of all of the beneficiaries and:

Â Â Â Â Â  (A) There has been a substantial change of circumstances or removal has been requested by all of the qualified beneficiaries;

Â Â Â Â Â  (B) Removal is not inconsistent with a material purpose of the trust; and

Â Â Â Â Â  (C) A suitable cotrustee or successor trustee is available.

Â Â Â Â Â  (3) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under ORS 130.800 (2) as may be necessary to protect the trust property or the interests of the beneficiaries. [2005 c.348 Â§55]

Â Â Â Â Â  130.630 UTC 707. Delivery of property by former trustee. (1) Unless a cotrustee remains in office or the court otherwise orders, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property until the trust property is delivered to a successor trustee or other person who is entitled to the property.

Â Â Â Â Â  (2) A trustee who has resigned or been removed shall proceed expeditiously to deliver any trust property in the trusteeÂs possession to the cotrustee, successor trustee or other person who is entitled to the property. [2005 c.348 Â§56]

Â Â Â Â Â  130.635 UTC 708. Compensation of trustee. (1) If the terms of a trust do not specify the trusteeÂs compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

Â Â Â Â Â  (2) If the terms of a trust specify the trusteeÂs compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

Â Â Â Â Â  (a) The duties of the trustee are substantially different from those contemplated when the trust was created; or

Â Â Â Â Â  (b) The compensation specified by the terms of the trust would be unreasonably low or high. [2005 c.348 Â§57]

Â Â Â Â Â  130.640 UTC 709. Reimbursement of expenses. (1) A trustee is entitled to be reimbursed out of the trust property, with reasonable interest if appropriate, for:

Â Â Â Â Â  (a) Expenses that were properly incurred in the administration of the trust; and

Â Â Â Â Â  (b) To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

Â Â Â Â Â  (2) A trustee is entitled to be reimbursed out of the trust property or from property that has been distributed from the trust, with reasonable interest, for an advance of money made by the trustee for the protection of the trust. [2005 c.348 Â§58]

DUTIES AND POWERS OF TRUSTEE

Â Â Â Â Â  130.650 UTC 801. Duty to administer trust. Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this chapter. [2005 c.348 Â§59]

Â Â Â Â Â  130.655 UTC 802. Duty of loyalty. (1) A trustee shall administer the trust solely in the interests of the beneficiaries.

Â Â Â Â Â  (2) Subject to the rights of persons dealing with or assisting the trustee as provided in ORS 130.855, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trusteeÂs own personal account or that is otherwise affected by a conflict between the trusteeÂs fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

Â Â Â Â Â  (a) The transaction was authorized by the terms of the trust;

Â Â Â Â Â  (b) The transaction was approved by a court;

Â Â Â Â Â  (c) The beneficiary did not commence a judicial proceeding within the time allowed by ORS 130.820;

Â Â Â Â Â  (d) The beneficiary consented to the trusteeÂs conduct, ratified the transaction or released the trustee in the manner provided by ORS 130.840; or

Â Â Â Â Â  (e) The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

Â Â Â Â Â  (3) A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between the personal and fiduciary interests of the trustee if it is entered into by the trustee with:

Â Â Â Â Â  (a) The trusteeÂs spouse;

Â Â Â Â Â  (b) The trusteeÂs descendants, siblings or parents, or their spouses;

Â Â Â Â Â  (c) An agent or attorney of the trustee; or

Â Â Â Â Â  (d) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trusteeÂs best judgment.

Â Â Â Â Â  (4) Unless a trustee can establish that the transaction was fair to the beneficiary, a transaction between a trustee and a beneficiary that does not concern trust property but from which the trustee obtains an advantage is voidable by the beneficiary if the transaction occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary.

Â Â Â Â Â  (5) A transaction not concerning trust property in which the trustee engages in the trusteeÂs individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

Â Â Â Â Â  (6) An investment by a trustee in securities of an investment company or an investment trust to which the trustee, or an affiliate of the trustee, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of ORS 130.750 to 130.775. In addition to compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee at least annually shall give notice of the rate and method by which that compensation was determined to the persons entitled under ORS 130.710 to receive a copy of the trusteeÂs annual report.

Â Â Â Â Â  (7) In voting shares of stock of a corporation or in exercising powers of control over similar interests in other forms of business entities, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of business entity, the trustee shall elect or appoint directors or other managers who will manage the corporation or entity in the best interests of the beneficiaries.

Â Â Â Â Â  (8) This section does not preclude the following transactions, if fair to the beneficiaries:

Â Â Â Â Â  (a) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

Â Â Â Â Â  (b) Payment of reasonable compensation to the trustee;

Â Â Â Â Â  (c) A transaction between a trust and another trust, decedentÂs estate, custodianship or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

Â Â Â Â Â  (d) A deposit of trust money in a financial institution operated by the trustee; or

Â Â Â Â Â  (e) An advance by the trustee of money for the protection of the trust.

Â Â Â Â Â  (9) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee. [2005 c.348 Â§60]

Â Â Â Â Â  130.660 UTC 803. Impartiality. If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiariesÂ respective interests. [2005 c.348 Â§61]

Â Â Â Â Â  130.665 UTC 804. Prudent administration. A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution. [2005 c.348 Â§62]

Â Â Â Â Â  130.670 UTC 805. Costs of administration. In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee. [2005 c.348 Â§63]

Â Â Â Â Â  130.675 UTC 806. TrusteeÂs skills. A trustee who has special skills or expertise, or is named trustee in reliance upon the trusteeÂs representation that the trustee has special skills or expertise, shall use those special skills or expertise in administering the trust. [2005 c.348 Â§64]

Â Â Â Â Â  130.680 UTC 807. Delegation by trustee. (1) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

Â Â Â Â Â  (a) Selecting an agent;

Â Â Â Â Â  (b) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

Â Â Â Â Â  (c) Periodically reviewing the agentÂs actions in order to monitor the agentÂs performance and compliance with the terms of the delegation.

Â Â Â Â Â  (2) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

Â Â Â Â Â  (3) A trustee who complies with subsection (1) of this section is not liable to the beneficiaries or to the trust for an action of the agent.

Â Â Â Â Â  (4) By accepting a delegation of powers or duties from the trustee of a trust that is subject to this stateÂs law, an agent submits to the jurisdiction of the courts of this state. [2005 c.348 Â§65]

Â Â Â Â Â  130.685 UTC 808. Powers to direct. (1) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

Â Â Â Â Â  (2) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

Â Â Â Â Â  (3) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

Â Â Â Â Â  (4) A person other than a beneficiary who holds a power to direct is rebuttably presumed to be a fiduciary and is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty. [2005 c.348 Â§66]

Â Â Â Â Â  130.690 UTC 809. Control and protection of trust property. A trustee shall take reasonable steps to take control of and protect the trust property. [2005 c.348 Â§67]

Â Â Â Â Â  130.695 UTC 810. Recordkeeping and identification of trust property. (1) A trustee shall keep adequate records of the administration of the trust.

Â Â Â Â Â  (2) A trustee shall keep trust property separate from the trusteeÂs own property.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

Â Â Â Â Â  (4) If the trustee maintains records clearly indicating the respective interests of the different trusts, a trustee may invest as a whole the property of two or more separate trusts. [2005 c.348 Â§68]

Â Â Â Â Â  130.700 UTC 811. Enforcement and defense of claims. A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. [2005 c.348 Â§69]

Â Â Â Â Â  130.705 UTC 812. Collecting trust property. A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to remedy a breach of trust known to the trustee to have been committed by a former trustee. [2005 c.348 Â§70]

Â Â Â Â Â  130.710 UTC 813. Duty to inform and report. (1) A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for those beneficiaries to protect their interests. If reasonable under the circumstances, a trustee may respond to a request for information related to the administration of the trust from a beneficiary who is not a qualified beneficiary.

Â Â Â Â Â  (2)(a) Upon request of a qualified beneficiary, a trustee shall promptly furnish to the qualified beneficiary a copy of the trust instrument.

Â Â Â Â Â  (b) Within a reasonable time after accepting a trusteeship, a trustee shall notify all qualified beneficiaries of the acceptance and of the trusteeÂs name, address and telephone number.

Â Â Â Â Â  (c) Within a reasonable time after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, the trustee shall notify the qualified beneficiaries of the trustÂs existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trusteeÂs report as provided in subsection (3) of this section.

Â Â Â Â Â  (d) A trustee shall notify the qualified beneficiaries in advance of any change in the method or rate of the trusteeÂs compensation.

Â Â Â Â Â  (3) At least annually and upon termination of the trust, a trustee shall send a trustee report to the permissible distributees of trust income or principal and to other qualified beneficiaries who request the report. The report must include a listing of trust property and liabilities, and must show the market values of trust assets, if feasible. The report must reflect all receipts and disbursements of the trust, including the source and amount of the trusteeÂs compensation. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a trustee report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator or guardian may send the qualified beneficiaries a trustee report on behalf of a deceased or financially incapable trustee.

Â Â Â Â Â  (4) A qualified beneficiary may waive the right to a trustee report or other information otherwise required to be furnished under this section. A qualified beneficiary may withdraw a waiver at any time for the purpose of future reports and other information.

Â Â Â Â Â  (5) A trustee may charge a reasonable fee to a beneficiary for providing information under this section.

Â Â Â Â Â  (6) A beneficiaryÂs request for any information under this section must be with respect to a single trust that is sufficiently identified to enable the trustee to locate the trustÂs records.

Â Â Â Â Â  (7) If the trustee is bound by any confidentiality restrictions regarding a trust asset, any beneficiary eligible under this section to receive information about that asset must agree to be bound by the same confidentiality restrictions before receiving the information.

Â Â Â Â Â  (8) Despite any other provision of this section, information, notice and reports required by this section shall be given only to the settlorÂs spouse if:

Â Â Â Â Â  (a) The spouse survives the settlor;

Â Â Â Â Â  (b) The spouse is financially capable;

Â Â Â Â Â  (c) The spouse is the only permissible distributee of the trust; and

Â Â Â Â Â  (d) All of the other qualified beneficiaries of the trust are descendants of the spouse.

Â Â Â Â Â  (9) Despite any other provision of this section, while the settlor of a revocable trust is alive, beneficiaries other than the settlor have no right to receive notice, information or reports under this section. [2005 c.348 Â§71]

Â Â Â Â Â  Note: Section 72, chapter 348, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 72. (1) Section 71 (2)(b) of this 2005 Act [130.710 (2)(b)] applies only to a trustee who accepts a trusteeship on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) Section 71 (2)(c) of this 2005 Act [130.710 (2)(c)] applies only to irrevocable trusts created on or after the effective date of this 2005 Act and to revocable trusts that become irrevocable on or after the effective date of this 2005 Act. [2005 c.348 Â§72]

Â Â Â Â Â  130.715 UTC 814. Discretionary powers; tax savings. (1) A trustee shall exercise a discretionary power in good faith and in a manner that is in accordance with the terms and purposes of the trust and the interests of the beneficiaries. The duty imposed by this subsection is not affected by the grant of discretion in the terms of the trust, even though the terms of the trust provide that the trustee has absolute, sole or uncontrolled discretion or use other words purporting to convey broad discretion.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, and unless the terms of the trust expressly provide otherwise:

Â Â Â Â Â  (a) A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trusteeÂs personal benefit may exercise the power only in accordance with an ascertainable standard; and

Â Â Â Â Â  (b) A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

Â Â Â Â Â  (3) A power the exercise of which is limited or prohibited by subsection (2) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

Â Â Â Â Â  (4) Subsection (2) of this section does not apply to:

Â Â Â Â Â  (a) A power held by the settlorÂs spouse who is the trustee of a trust for which a marital deduction, as described in section 2056(b)(5) or 2523(e) of the Internal Revenue Code, as in effect on January 1, 2006, was previously allowed;

Â Â Â Â Â  (b) Any trust during any period that the trust may be revoked or amended by its settlor; or

Â Â Â Â Â  (c) A trust if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code, as in effect on January 1, 2006. [2005 c.348 Â§73]

Â Â Â Â Â  130.720 UTC 815. General powers of trustee. (1) A trustee, without authorization by the court, may exercise powers conferred by the terms of the trust and, except as limited by the terms of the trust:

Â Â Â Â Â  (a) All powers over the trust property that an unmarried financially capable owner has over individually owned property;

Â Â Â Â Â  (b) Any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

Â Â Â Â Â  (c) Any other powers conferred by this chapter.

Â Â Â Â Â  (2) The exercise of a power is subject to the fiduciary duties prescribed by ORS 130.650 to 130.730. [2005 c.348 Â§74]

Â Â Â Â Â  130.725 UTC 816. Specific powers of trustee. Without limiting the authority conferred by ORS 130.720, a trustee may do any of the following:

Â Â Â Â Â  (1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person.

Â Â Â Â Â  (2) Acquire or sell property, for cash or on credit, at public or private sale.

Â Â Â Â Â  (3) Exchange, partition or otherwise change the character of trust property.

Â Â Â Â Â  (4) Deposit trust money in an account in a financial institution, including a financial institution operated by the trustee, if the deposit is adequately insured or secured.

Â Â Â Â Â  (5) Borrow money, with or without security, to be repaid from trust assets or otherwise, and advance money for the protection of the trust and for all expenses, losses and liabilities sustained in the administration of the trust or because of the holding or ownership of any trust assets. A trustee is entitled to be reimbursed out of the trust property or from property that has been distributed from the trust, with reasonable interest, for an advance of money under this subsection.

Â Â Â Â Â  (6) Continue operation of any proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise in which the trust has an interest, and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital.

Â Â Â Â Â  (7) Exercise the rights of an absolute owner of stocks and other securities, including the right to:

Â Â Â Â Â  (a) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

Â Â Â Â Â  (b) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

Â Â Â Â Â  (c) Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

Â Â Â Â Â  (d) Deposit the securities with a depository or other financial institution.

Â Â Â Â Â  (8) Construct, repair, alter or otherwise improve buildings or other structures on real property in which the trust has an interest, demolish improvements, raze existing or erect new party walls or buildings on real property in which the trust has an interest, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries.

Â Â Â Â Â  (9) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, even though the period of the lease extends beyond the duration of the trust.

Â Â Â Â Â  (10) Grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, even though the option is exercisable after the trust is terminated, and exercise an option so acquired.

Â Â Â Â Â  (11) Insure the property of the trust against damage or loss and insure the trustee, the trusteeÂs agents, and beneficiaries against liability arising from the administration of the trust.

Â Â Â Â Â  (12) Abandon or decline to administer property of no value or property of a value that is not adequate to justify its collection or continued administration.

Â Â Â Â Â  (13) Avoid possible liability for violation of environmental law by:

Â Â Â Â Â  (a) Inspecting or investigating property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

Â Â Â Â Â  (b) Taking action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

Â Â Â Â Â  (c) Declining to accept property into trust or disclaiming any power with respect to property that is or may be burdened with liability for violation of environmental law;

Â Â Â Â Â  (d) Compromising claims against the trust that may be asserted for an alleged violation of environmental law; and

Â Â Â Â Â  (e) Paying the expense of any inspection, review, abatement or remedial action to comply with environmental law.

Â Â Â Â Â  (14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust.

Â Â Â Â Â  (15) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust.

Â Â Â Â Â  (16) Exercise elections available under federal, state and local tax laws.

Â Â Â Â Â  (17) Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee, exercise rights under employee benefit or retirement plans, annuities or policies of life insurance, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds.

Â Â Â Â Â  (18) Make loans out of trust property. The trustee may make a loan to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances. The trustee may collect loans made to a beneficiary by making deductions from future distributions to the beneficiary.

Â Â Â Â Â  (19) Pledge trust property to guarantee loans made by others to the beneficiary.

Â Â Â Â Â  (20) Appoint a trustee to act in another state, country or other jurisdiction with respect to trust property located in the other state, country or other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed.

Â Â Â Â Â  (21) Make a distribution to a beneficiary who is under a legal disability or who the trustee reasonably believes is financially incapable, either:

Â Â Â Â Â  (a) Directly;

Â Â Â Â Â  (b) By application of the distribution for the beneficiaryÂs benefit;

Â Â Â Â Â  (c) By paying the distribution to the beneficiaryÂs conservator or, if the beneficiary does not have a conservator, the beneficiaryÂs guardian;

Â Â Â Â Â  (d) By creating a custodianship under the Uniform Transfers to Minors Act by paying the distribution to a custodian for the beneficiary;

Â Â Â Â Â  (e) By paying the distribution to any existing custodian under the Uniform Transfers to Minors Act;

Â Â Â Â Â  (f) By paying the distribution to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiaryÂs behalf, if the trustee does not know of a conservator, guardian or custodian for the beneficiary; or

Â Â Â Â Â  (g) By managing the distribution as a separate fund held by the trustee on behalf of the beneficiary, subject to the beneficiaryÂs continuing right to withdraw the distribution.

Â Â Â Â Â  (22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation.

Â Â Â Â Â  (23) Resolve a dispute concerning the interpretation of the trust or the administration of the trust by mediation, arbitration or other procedure for alternative dispute resolution.

Â Â Â Â Â  (24) Prosecute or defend an action, claim or judicial proceeding in any state, country or other jurisdiction to protect trust property and the trustee in the performance of the trusteeÂs duties.

Â Â Â Â Â  (25) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trusteeÂs powers.

Â Â Â Â Â  (26) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to the property.

Â Â Â Â Â  (27) Allocate items of income or expense to either trust income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties.

Â Â Â Â Â  (28) Employ persons, including attorneys, auditors, investment advisors or agents, to advise or assist the trustee in the performance of administrative duties. A trustee may act based on the recommendations of professionals without independently investigating the recommendations.

Â Â Â Â Â  (29) Apply for and qualify all or part of the property in the trust estate for special governmental tax programs or other programs that may benefit the trust estate or any of the beneficiaries.

Â Â Â Â Â  (30) Deposit securities in a clearing corporation as provided in ORS 128.100. [2005 c.348 Â§75]

Â Â Â Â Â  130.730 UTC 817. Distribution upon termination. (1) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to a distribution made pursuant to the proposal terminates if the beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent, but only if the proposal informed the beneficiary of the right to object and the time allowed for objection.

Â Â Â Â Â  (2) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to the property. The trustee may retain a reasonable reserve for the payment of debts, expenses and taxes.

Â Â Â Â Â  (3) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

Â Â Â Â Â  (a) The release was induced by improper conduct of the trustee; or

Â Â Â Â Â  (b) The beneficiary, at the time of the release, did not know of the beneficiaryÂs rights or of the material facts relating to the breach. [2005 c.348 Â§76]

UNIFORM PRUDENT INVESTOR ACT

Â Â Â Â Â  130.750 TrusteeÂs duty to comply with prudent investor rule. (1) Except as otherwise provided in subsection (2) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in ORS 130.755.

Â Â Â Â Â  (2) The prudent investor rule is a default rule that may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust. [2005 c.348 Â§77]

Â Â Â Â Â  130.755 Prudent investor rule. (1) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

Â Â Â Â Â  (2) A trusteeÂs investment and management decisions respecting individual assets are not evaluated in isolation, but in the context of the trust portfolio as a whole and as a part of the overall investment strategy having risk and return objectives reasonably suited to the trust.

Â Â Â Â Â  (3) A trustee shall consider all relevant circumstances in investing and managing trust assets, including any of the following that are relevant to the trust or the beneficiaries of the trust:

Â Â Â Â Â  (a) General economic conditions;

Â Â Â Â Â  (b) The possible effect of inflation or deflation;

Â Â Â Â Â  (c) The expected tax consequences of investment decisions or strategies;

Â Â Â Â Â  (d) The role that each investment or course of action plays within an overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

Â Â Â Â Â  (e) The expected total return from income and the appreciation of capital;

Â Â Â Â Â  (f) Other resources of the beneficiaries;

Â Â Â Â Â  (g) Needs for liquidity, regularity of income and preservation or appreciation of capital; and

Â Â Â Â Â  (h) An assetÂs special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

Â Â Â Â Â  (4) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

Â Â Â Â Â  (5) A trustee may invest in any kind of property or type of investment consistent with the standards of ORS 130.750 to 130.775.

Â Â Â Â Â  (6) A trustee who has special skills or expertise, or is named trustee in reliance upon the trusteeÂs representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise in investing and managing trust assets. [2005 c.348 Â§78]

Â Â Â Â Â  130.760 Diversification of trust investments. A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying. [2005 c.348 Â§79]

Â Â Â Â Â  130.765 Trustee duty. Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the requirements of ORS 130.750 to 130.775 and with the purposes, terms, distribution requirements and other circumstances of the trust. [2005 c.348 Â§80]

Â Â Â Â Â  130.770 Determination of compliance with prudent investor rule. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trusteeÂs decision or action and not by hindsight. [2005 c.348 Â§81]

Â Â Â Â Â  130.775 Trust language authorizing investments permitted under prudent investor rule. Unless otherwise limited or modified, the following terms or comparable language in the provisions of a trust authorize any investment or strategy permitted under ORS 130.750 to 130.775: Âinvestments permissible by law for investment of trust funds,Â Âlegal investments,Â Âauthorized investments,Â Âusing the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital,Â Âprudent man rule,Â Âprudent trustee ruleÂ and Âprudent investor rule.Â [2005 c.348 Â§82]

LIABILITY OF TRUSTEE AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

Â Â Â Â Â  130.800 UTC 1001. Remedies for breach of trust. (1) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust. A breach of trust may occur by reason of an action or by reason of a failure to act.

Â Â Â Â Â  (2) To remedy a breach of trust that has occurred or to prevent a breach of trust, the court may:

Â Â Â Â Â  (a) Compel the trustee to perform the trusteeÂs duties;

Â Â Â Â Â  (b) Enjoin the trustee from committing a breach of trust;

Â Â Â Â Â  (c) Compel the trustee to pay money or restore property;

Â Â Â Â Â  (d) Order a trustee to account;

Â Â Â Â Â  (e) Appoint a special fiduciary to take possession of the trust property and administer the trust;

Â Â Â Â Â  (f) Suspend the trustee;

Â Â Â Â Â  (g) Remove the trustee as provided in ORS 130.625;

Â Â Â Â Â  (h) Reduce or deny compensation to the trustee;

Â Â Â Â Â  (i) Subject to ORS 130.855, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

Â Â Â Â Â  (j) Order any other appropriate relief. [2005 c.348 Â§83]

Â Â Â Â Â  130.805 UTC 1002. Damages for breach of trust. (1) A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

Â Â Â Â Â  (a) The amount of damages caused by the breach;

Â Â Â Â Â  (b) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

Â Â Â Â Â  (c) The profit the trustee made by reason of the breach.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. In determining the amount of contribution, the court shall consider the degree of fault of each trustee and whether any trustee or trustees acted in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received. [2005 c.348 Â§84]

Â Â Â Â Â  130.810 UTC 1003. Damages in absence of breach. (1) Except as provided by ORS 130.725 (4) and (15) or 709.175 or other law of this state, a trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, without regard to whether the profit resulted from a breach of trust.

Â Â Â Â Â  (2) Unless there is a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit. [2005 c.348 Â§85]

Â Â Â Â Â  130.815 UTC 1004. Attorney fees and costs. In a judicial proceeding involving the validity or administration of a trust, the court may award costs and expenses and reasonable attorneyÂs fees to any party, to be paid by another party or from the trust. [2005 c.348 Â§86]

Â Â Â Â Â  130.820 UTC 1005. Limitation of action against trustee. (1) Notwithstanding ORS chapter 12 or any other provision of law, but subject to subsection (2) of this section, a civil action against a trustee based on any act or omission of the trustee, whether based in tort, contract or other theory of recovery, must be commenced within six years after the date the act or omission is discovered, or six years after the date the act or omission should have been discovered, whichever is earlier.

Â Â Â Â Â  (2) A beneficiary may not commence a proceeding against a trustee more than one year after the date the beneficiary or a representative of the beneficiary is sent a report by certified or regular mail that adequately discloses the existence of a potential claim and that informs the beneficiary of the time allowed for commencing a proceeding. A copy of this section must be attached to the report. The report must provide sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

Â Â Â Â Â  (3) If subsections (1) and (2) of this section do not apply, a judicial proceeding against a trustee must be commenced within 10 years from the date of the act or omission complained of, or two years from the termination of any fiduciary account established under the trust, whichever is later. [2005 c.348 Â§87]

Â Â Â Â Â  130.825 UTC 1006. Reliance on trust instrument. A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance. [2005 c.348 Â§88]

Â Â Â Â Â  130.830 UTC 1007. Event affecting administration or distribution. A trustee is not liable for failing to determine whether a marriage, a divorce, a death, the performance of educational requirements or another event affecting the administration or distribution of a trust has occurred if the trustee has exercised reasonable care in attempting to determine whether the event has occurred. [2005 c.348 Â§89]

Â Â Â Â Â  130.835 UTC 1008. Exculpation of trustee. (1) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that the term:

Â Â Â Â Â  (a) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

Â Â Â Â Â  (b) Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

Â Â Â Â Â  (2) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless:

Â Â Â Â Â  (a) The settlor is represented by an independent counsel who reviewed the term; or

Â Â Â Â Â  (b) The trustee proves that the exculpatory term is fair under the circumstances and that the termÂs existence and contents were adequately communicated to the settlor. [2005 c.348 Â§90]

Â Â Â Â Â  130.840 UTC 1009. BeneficiaryÂs consent, release or ratification. If a beneficiary consents to conduct of a trustee that constitutes a breach of trust, releases a trustee from liability for a breach of trust or ratifies a transaction entered into by a trustee that constitutes a breach of trust, the trustee is not liable to the beneficiary for the breach of trust unless:

Â Â Â Â Â  (1) The consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

Â Â Â Â Â  (2) At the time of the consent, release or ratification, the beneficiary did not know of the beneficiaryÂs rights or know of the material facts relating to the breach. [2005 c.348 Â§91]

Â Â Â Â Â  130.845 UTC 1010. Limitation on personal liability of trustee. (1) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trusteeÂs fiduciary capacity in the course of administering the trust if the trustee disclosed the trusteeÂs fiduciary capacity in the contract.

Â Â Â Â Â  (2) A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

Â Â Â Â Â  (3) The following claims may be asserted in a judicial proceeding against the trustee in the trusteeÂs fiduciary capacity, whether or not the trustee is personally liable for the claim:

Â Â Â Â Â  (a) A claim based on a contract entered into by a trustee in the trusteeÂs fiduciary capacity.

Â Â Â Â Â  (b) A claim based on an obligation arising from ownership or control of trust property.

Â Â Â Â Â  (c) A claim based on a tort committed in the course of administering a trust.

Â Â Â Â Â  (4) This section does not impose personal liability on a trustee solely because the trustee holds property under an instrument that shows title in the name of the trustee but does not state that the trustee holds the property in a representative capacity. [2005 c.348 Â§92]

Â Â Â Â Â  130.850 UTC 1011. Interest as general partner. (1) Except as otherwise provided in subsection (3) of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trustÂs acquisition of the interest if the trusteeÂs fiduciary capacity is disclosed.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

Â Â Â Â Â  (3) The immunity provided by this section does not apply if an interest in a partnership is held by the trustee in a capacity other than that of trustee.

Â Â Â Â Â  (4) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership to the same extent that the settlor would be liable if the settlor were a general partner. [2005 c.348 Â§93]

Â Â Â Â Â  130.855 UTC 1012. Protection of person dealing with trustee. (1) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, is not liable for acts of the trustee that exceed the trusteeÂs powers or for the improper exercise of the trusteeÂs powers, unless the person knows that the trustee has exceeded the trusteeÂs powers or improperly exercised those powers.

Â Â Â Â Â  (2) A person other than a beneficiary who deals with a trustee in good faith is not required to inquire about the extent of the trusteeÂs powers or about the propriety of the trusteeÂs exercise of those powers.

Â Â Â Â Â  (3) A person who in good faith delivers assets to a trustee need not ensure that the assets are properly applied.

Â Â Â Â Â  (4) Any person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated, is not liable solely because the former trustee is no longer a trustee.

Â Â Â Â Â  (5) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section. [2005 c.348 Â§94]

Â Â Â Â Â  130.860 UTC 1013. Certification of trust. (1) A person who is not a beneficiary and who proposes to deal with the trustee of a trust may require that all trustees execute and furnish to the person a certification of trust.

Â Â Â Â Â  (2) The certification of trust shall contain the following information:

Â Â Â Â Â  (a) That the trust exists and the date the trust instrument was executed;

Â Â Â Â Â  (b) The identity of the settlor;

Â Â Â Â Â  (c) The identity and address of the currently acting trustee;

Â Â Â Â Â  (d) The powers of the trustee;

Â Â Â Â Â  (e) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

Â Â Â Â Â  (f) The existence or nonexistence of any power to modify or amend the trust and the identity of any person holding a power to modify or amend the trust;

Â Â Â Â Â  (g) The authority of cotrustees to sign or otherwise authenticate and whether all cotrustees or fewer than all are required in order to exercise powers of the trustee;

Â Â Â Â Â  (h) The trustÂs taxpayer identification number, whether the settlorÂs Social Security number or an employer identification number;

Â Â Â Â Â  (i) The manner of taking title to trust property; and

Â Â Â Â Â  (j) The state, country or other jurisdiction under the laws of which the trust was established.

Â Â Â Â Â  (3) A certification of trust must be signed or otherwise authenticated by all the trustees.

Â Â Â Â Â  (4) A certification of trust must state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

Â Â Â Â Â  (5) A certification of trust need not contain the dispositive terms of a trust.

Â Â Â Â Â  (6) A recipient of a certification of trust may not require the trustee to furnish the entire trust instrument, but may require the trustee to furnish copies of excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

Â Â Â Â Â  (7) A person may require that the certification of trust:

Â Â Â Â Â  (a) Include facts other than those listed in this section that are reasonably related to the administration of the trust;

Â Â Â Â Â  (b) Be executed by one or more of the settlors;

Â Â Â Â Â  (c) Be executed by one or more of the beneficiaries if the certification is reasonably related to a pending or contemplated transaction with the person; and

Â Â Â Â Â  (d) Be adapted to the personÂs own standard form, which may be incorporated in an account signature agreement or other account document.

Â Â Â Â Â  (8) A certification of trust may contain the identity of any successor trustee or trustees and the circumstances under which any successor trustee or trustees will assume trust powers.

Â Â Â Â Â  (9)(a) A person who acts in reliance upon a certification of trust without actual knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. A person does not have actual knowledge that the representations contained in the certification are incorrect solely by reason of having a copy of all or part of the trust instrument.

Â Â Â Â Â  (b) Any transaction, and any lien created by that transaction, is enforceable against a trust if the transaction is entered into by a person acting in reliance on a certification of trust containing the information set forth in this section without actual knowledge that the representations contained in the certification are incorrect.

Â Â Â Â Â  (c) If a person has actual knowledge that the trustee or trustees are acting outside the scope of the trust, and the actual knowledge was acquired by the person before entering into the transaction or making a binding commitment to do so, the transaction is not enforceable against the trust.

Â Â Â Â Â  (10) A person is not liable for acting in reliance on a certification of trust solely because the certification fails to contain all the information required in this section.

Â Â Â Â Â  (11) This section does not limit the rights of the beneficiaries of the trust against a trustee.

Â Â Â Â Â  (12) A personÂs failure to demand or refusal to accept and rely solely upon a certification of trust does not affect the protection provided the person by ORS 130.855, and no inference as to whether the person has acted in good faith may be drawn from the failure to demand or the refusal to accept and rely solely upon a certification.

Â Â Â Â Â  (13) This section applies to all trusts, whether established under the laws of this state or under the law of another state, country or other jurisdiction. [2005 c.348 Â§95]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  130.900 Uniformity of application and construction. In applying and construing ORS chapter 130, consideration must be given to the need to promote uniformity of the law with respect to trusts among states that enact the Uniform Trust Code. [2005 c.348 Â§96]

Â Â Â Â Â  Note: 130.900 to 130.910 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 130 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  130.905 UTC 1102. Electronic records and signatures. The legal effect, validity or enforceability of electronic records or electronic signatures under ORS chapter 130, and of contracts formed or performed with the use of such records or signatures, are governed by ORS 84.001 to 84.061. [2005 c.348 Â§97]

Â Â Â Â Â  Note: See note under 130.900.

Â Â Â Â Â  130.910 UTC 1106. Application. (1) Except as otherwise provided in ORS chapter 130:

Â Â Â Â Â  (a) ORS chapter 130 applies to all trusts created before, on or after January 1, 2006.

Â Â Â Â Â  (b) ORS chapter 130 does not apply to judicial, administrative and other proceedings concerning trusts commenced before January 1, 2006.

Â Â Â Â Â  (c) Any rule of construction or presumption provided in ORS chapter 130 applies to trust instruments executed before January 1, 2006, unless there is a clear indication of a contrary intent in the terms of the trust.

Â Â Â Â Â  (d) An act done before January 1, 2006, is not affected by ORS chapter 130.

Â Â Â Â Â  (2) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2006, that statute continues to apply to the right even if it has been repealed or superseded. [2005 c.348 Â§98]

Â Â Â Â Â  Note: See note under 130.900.

_______________






Volume 4, Chapters 131 - 169

Chapter 131

Chapter 131  Preliminary Provisions; Limitations; Jurisdiction; Venue; Criminal Forfeiture; Crime Prevention

2005 EDITION

TITLE 14

PROCEDURE IN CRIMINAL MATTERS GENERALLY

Chapter     131.     Preliminary Provisions; Limitations; Jurisdiction; Venue; Criminal Forfeiture;

Crime Prevention

132.     Grand Jury, Indictments and Other Accusatory Instruments

133.     Arrest and Related Procedures; Search and Seizure; Extradition

135.     Arraignment and Pretrial Provisions

136.     Criminal Trials

137.     Judgment and Execution; Parole and Probation by the Court

138.     Appeals; Post-Conviction Relief

142.     Stolen Property

144.     Parole; Post-Prison Supervision; Work Release; Executive Clemency; Standards for Prison Terms and Parole; Presentence Reports

146.     Investigations of Deaths, Injuries and Missing Persons

147.     Victims of Crime and Acts of Mass Destruction

151.     Public Defenders; Counsel for Financially Eligible Persons

153.     Violations and Traffic Offenses

_______________

Chapter 131  Preliminary Provisions; Limitations; Jurisdiction; Venue; Criminal Forfeiture; Crime Prevention

2005 EDITION

PRELIMINARY PROVISIONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

LAW ENFORCEMENT CONTACTS POLICY AND DATA REVIEW COMMITTEE

(Temporary provisions relating to Law Enforcement Contacts Policy and Data Review Committee are compiled as notes preceding ORS 131.005)

PRELIMINARY PROVISIONS

131.005     General definitions

131.007     Victim defined

131.015     Application to prior and subsequent actions

131.025     Parties in criminal action

131.035     When departures, errors or mistakes in pleadings or proceedings are material

131.040     When law enforcement officer may communicate with person represented by counsel

131.045     Appearances by simultaneous electronic transmission

TIME LIMITATIONS

131.105     Timeliness of criminal actions

131.125     Time limitations

131.135     When prosecution commenced

131.145     When time starts to run; tolling of statute

131.155     Tolling of statute; three-year maximum

JURISDICTION

131.205     Definition for ORS 131.205 to 131.235

131.215     Jurisdiction

131.225     Exceptions

131.235     Criminal homicide

VENUE

131.305     Place of trial

131.315     Special provisions

131.325     Place of trial; doubt as to place of crime; conduct outside of state

131.335     Change of venue

131.345     Motion for change of venue; when made

131.355     Change of venue for prejudice

131.363     Change of venue in other cases

131.375     Transmission of transcript on change of venue

131.385     Filing of transmitted transcript and papers

131.395     Expenses of change; taxation as costs

131.405     Attendance of defendant at new place of trial

131.415     Conveyance of defendant in custody after change of venue

FORMER JEOPARDY

131.505     Definitions for ORS 131.505 to 131.525

131.515     Previous prosecution; when a bar to second prosecution

131.525     Previous prosecution; when not a bar to subsequent prosecution

131.535     Proceedings not constituting acquittal

CRIMINAL FORFEITURE

131.550     Definitions for ORS 131.550 to 131.600

131.553     Legislative findings; effect on local laws; remedy not exclusive

131.556     Right, title and interest in forfeited property vests in seizing agency

131.558     Property subject to forfeiture

131.561     Seizure of property subject to forfeiture

131.564     Status of seized property; release; maintenance and use

131.567     Recorded notice of intent to forfeit real property; form

131.570     Notice of seizure for forfeiture; service on persons other than defendant; publication of notice

131.573     Petition for expedited hearing

131.576     Order restoring custody of property after expedited hearing

131.579     Affidavit in response to notice of seizure for forfeiture

131.582     Prosecution of criminal forfeiture; indictment or information; burden of proof; judgment; notice to claimants

131.585     Extent of judgment

131.588     Judgment of forfeiture; contents; effect

131.591     Equitable distribution of property or proceeds; intergovernmental agreements

131.594     Disposition and distribution of forfeited property when seizing agency not the state

131.597     Disposition and distribution of forfeited property when seizing agency is the state

131.600     Records and reports

131.602     Prohibited conduct for purposes of instrumentalities of crime

131.604     Disposition of forfeited cigarettes

CRIME PREVENTION

(Stopping of Persons)

131.605     Definitions for ORS 131.605 to 131.625

131.615     Stopping of persons

131.625     Frisk of stopped persons

(Detention)

131.655     Detention and interrogation of persons suspected of theft committed in a store or unlawful operation of audiovisual device in a motion picture theater; probable cause

(Prevention by Public Officers)

131.665     Prevention by public officers

131.675     Dispersal of unlawful or riotous assemblages

131.685     Authority of Governor to enter into agreements with other states for crime prevention purposes

(Exclusion from Public Property)

131.705     Definitions for ORS 131.705 to 131.735

131.715     Proclamation of emergency period by Governor

131.725     Exclusion from public property

131.735     Review of exclusion order

(Special Law Enforcement Officers)

131.805     Authority to employ special agents

131.815     Presentment of facts to circuit court

131.825     Hearing

131.835     Request that judge of another district conduct hearing; traveling expenses

131.845     Findings

131.855     Appointment of special officers on finding that laws are not enforced

131.860     Qualifying of special officers; powers and duties

131.865     Compensation of special officers

131.875     Effect of appointment of special officers on salary of regular officers

131.880     Appointment of railroad police officers; liability

(Rewards)

131.885     Offer of reward

131.890     Entitlement to reward; use of public money to reward bounty hunter

131.892     Offer of reward for information on commission of criminal offense

131.895     Procedure for payment

131.897     Authority to order repayment of reward as part of sentence

LIABILITY FOR MEDICAL EXPENSES OF CERTAIN PERSONS

131.900     Liability for medical expenses for person restrained, detained or taken into custody

LAW ENFORCEMENT CONTACTS POLICY AND DATA REVIEW COMMITTEE

Note: Sections 5, 6 and 8 to 11, chapter 687, Oregon Laws 2001, provide:

Sec. 5. The Legislative Assembly finds and declares that:

(1) Surveys of the trust and confidence placed by Oregonians in state and local law enforcement indicate that there are Oregonians who believe that some law enforcement officers have engaged in practices that inequitably and unlawfully discriminate against individuals solely on the basis of their race, color or national origin.

(2) State and local law enforcement agencies can perform their missions more effectively when all Oregonians have trust and confidence that law enforcement stops and other contacts with individuals are free from inequitable and unlawful discrimination based on race, color or national origin.

(3) Representatives of community interest groups and state and local law enforcement agencies agree that collecting certain demographic data about contacts between individuals and state or local law enforcement officers will provide a statistical foundation to ensure that future contacts are free from inequitable and unlawful discrimination based on race, color or national origin.

(4) Demographic data collection can establish a factual and quantifiable foundation for measuring progress in eliminating discrimination based on race, color or national origin during law enforcement stops and other contacts with individuals, but data collection alone does not provide a sufficient basis for corrective action. Proper analysis of the demographic data and enactment of meaningful reforms in response to the results of that analysis require careful consideration of all relevant factors including the context of the community in which the data has been collected.

(5) It is the goal of this state that all law enforcement agencies perform their missions without inappropriate use of race, color or national origin as the basis for law enforcement actions. This goal may be achieved by providing assistance to state and local law enforcement agencies and the communities that they serve.

(6) This state shall foster, encourage and support the collection and analysis of demographic data by state and local law enforcement agencies. [2001 c.687 §5]

Sec. 6. (1) There is created the Law Enforcement Contacts Policy and Data Review Committee consisting of 11 members appointed by the Governor on or before October 1, 2001.

(2) The purpose of the committee is to receive and analyze demographic data to ensure that law enforcement agencies perform their missions without inequitable or unlawful discrimination based on race, color or national origin.

(3) To achieve its purpose, the committee shall collect and analyze demographic data to:

(a) Provide information to assist communities and state and local law enforcement agencies in evaluating the policies, training and procedures of law enforcement agencies regarding the treatment of individuals during stops and other contacts with law enforcement;

(b) Inform state and local law enforcement agencies and communities about law enforcement practices; and

(c) Provide opportunities for communities and state and local law enforcement agencies to work together to increase public trust and confidence in law enforcement and to enhance the capacity of communities and law enforcement agencies to provide more effective public safety services.

(4) The committee shall:

(a) Solicit demographic data concerning law enforcement stops and other contacts between state and local law enforcement agencies and individuals;

(b) Publicize programs, procedures and policies from communities that have made progress toward eliminating discrimination based on race, color or national origin during law enforcement stops and other contacts with individuals;

(c) Provide technical assistance, including refinement of the minimum data elements as necessary for effective analysis, to state and local law enforcement agencies that desire to begin collecting demographic data;

(d) Provide technical assistance to communities and state and local law enforcement agencies that desire to engage in local efforts to involve individuals in the establishment and implementation of programs, procedures and policies that will advance the goal of section 5 of this 2001 Act;

(e) Obtain resources for independent analysis and interpretation of demographic data collected by state or local law enforcement agencies;

(f) Accept and analyze demographic data collected by a state or local law enforcement agency if requested by a state or local law enforcement agency and if resources are available; and

(g) Report to the public the results of analyses of demographic data.

(5) In carrying out its purpose, the committee may not receive or analyze any data unless the data for each reported contact includes at least the following information:

(a) The reason for the law enforcement stop or other contact;

(b) The law enforcement officers perception of the race, color or national origin of the individual involved in the contact;

(c) The individuals gender;

(d) The individuals age;

(e) Whether a search was conducted in connection with the contact, and if so, what resulted from the search;

(f) The disposition of the law enforcement action, if any, resulting from the contact; and

(g) Additional data as recommended by the committee that state and local law enforcement agencies should collect and submit.

(6) Data received by the committee for analysis under this section may not identify a particular law enforcement officer or a particular individual whose demographic data is collected by a state or local law enforcement agency.

(7) Members of the committee shall appoint a chairperson from the members of the committee. Members of the committee are not entitled to compensation or expenses and shall serve on the committee on a volunteer basis.

(8) The Oregon Criminal Justice Commission shall provide administrative support staff necessary to the performance of the functions of the committee.

(9) All agencies, departments and officers of this state are requested to assist the committee in the performance of its functions and to furnish such information and advice as the members of the committee consider necessary to perform their functions.

(10) The committee shall make findings and issue recommendations for action to achieve the purpose of this section. The committee shall submit a report containing its findings and recommendations to the appropriate interim legislative committees on or before December 1, 2002, and annually thereafter on or before December 1.

(11) After completion of the analysis of the data from at least two state or local law enforcement agencies, the committee may recommend the collection of additional data elements.

(12) This section does not prohibit a state or local law enforcement agency from collecting data in addition to the minimum information required in subsection (5) of this section. [2001 c.687 §6]

Sec. 8. The Oregon Criminal Justice Commission may accept contributions of funds from the United States, its agencies, or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the Law Enforcement Contacts Policy and Data Review Committee. [2001 c.687 §8]

Sec. 9. All moneys received by the Oregon Criminal Justice Commission under section 8 of this 2001 Act shall be paid into the State Treasury and deposited into the General Fund to the credit of the Oregon Criminal Justice Commission. Such moneys are appropriated continuously to the Oregon Criminal Justice Commission for the purposes of section 6 of this 2001 Act. [2001 c.687 §9]

Sec. 10. The Law Enforcement Contacts Policy and Data Review Committee shall assist the Oregon Progress Board in the creation and adoption of goals as provided in ORS 285A.168 to measure progress toward the purpose of the committee under section 6 of this 2001 Act. [2001 c.687 §10]

Sec. 11. Sections 5 to 10 of this 2001 Act are repealed on December 31, 2007. [2001 c.687 §11]

PRELIMINARY PROVISIONS

131.005 General definitions. As used in sections 1 to 311, chapter 836, Oregon Laws 1973, except as otherwise specifically provided or unless the context requires otherwise:

(1) Accusatory instrument means a grand jury indictment, an information or a complaint.

(2) Bench warrant means a process of a court in which a criminal action is pending, directing a peace officer to take into custody a defendant in the action who has previously appeared before the court upon the accusatory instrument by which the action was commenced, and to bring the defendant before the court. The function of a bench warrant is to achieve the court appearance of a defendant in a criminal action for some purpose other than the initial arraignment of the defendant in the action.

(3) Complaint means a written accusation, verified by the oath of a person and bearing an indorsement of acceptance by the district attorney having jurisdiction thereof, filed with a magistrate, and charging another person with the commission of an offense, other than an offense punishable as a felony. A complaint serves both to commence an action and as a basis for prosecution thereof.

(4) Complainants information means a written accusation, verified by the oath of a person and bearing an indorsement of acceptance by the district attorney having jurisdiction thereof, filed with a magistrate, and charging another person with the commission of an offense punishable as a felony. A complainants information serves to commence an action, but not as a basis for prosecution thereof.

(5) Correctional facility means any place used for the confinement of persons charged with or convicted of a crime or otherwise confined under a court order. Correctional facility does not include a youth correction facility as defined in ORS 162.135 and applies to a state hospital only as to persons detained therein charged with or convicted of a crime, or detained therein after acquittal of a crime by reason of mental disease or defect under ORS 161.290 to 161.370.

(6) Criminal action means an action at law by means of which a person is accused of the commission of a violation, misdemeanor or felony.

(7) Criminal proceeding means any proceeding which constitutes a part of a criminal action or occurs in court in connection with a prospective, pending or completed criminal action.

(8) District attorney, in addition to its ordinary meaning, includes a city attorney as prosecuting officer in the case of municipal ordinance offenses, a county counsel as prosecuting officer under a county charter in the case of county ordinance offenses, and the Attorney General in those criminal actions or proceedings within the jurisdiction of the Attorney General.

(9) District attorneys information means a written accusation by a district attorney and:

(a) If filed with a magistrate to charge a person with the commission of an offense, other than an offense punishable as a felony, serves both to commence an action and as a basis for prosecution thereof; or

(b) If filed with a magistrate to charge a person with the commission of an offense punishable as a felony, serves to commence an action, but not as a basis for prosecution thereof; or

(c) If, as is otherwise authorized by law, filed in circuit court to charge a person with the commission of an offense, serves as a basis for prosecution thereof.

(10) Information means a district attorneys information or a complainants information.

(11) Probable cause means that there is a substantial objective basis for believing that more likely than not an offense has been committed and a person to be arrested has committed it.

(12) Trial court means a court which by law has jurisdiction over an offense charged in an accusatory instrument and has authority to accept a plea thereto, or try, hear or otherwise dispose of a criminal action based on the accusatory instrument.

(13) Ultimate trial jurisdiction means the jurisdiction of a court over a criminal action or proceeding at the highest trial level.

(14) Warrant of arrest means a process of a court, directing a peace officer to arrest a defendant and to bring the defendant before the court for the purpose of arraignment upon an accusatory instrument filed therewith by which a criminal action against the defendant has been commenced. [1973 c.836 §1; 1983 c.760 §1; 1995 c.738 §3; 1997 c.249 §42; 1997 c.801 §101; 1999 c.1051 §122]

Note: Legislative Counsel has substituted chapter 836, Oregon Laws 1973, for the words this Act in sections 1 and 2, chapter 836, Oregon Laws 1973, compiled as 131.005 and 131.015. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1973 Comparative Section Table located in Volume 20 of ORS.

131.007 Victim defined. As used in ORS 40.385, 135.230, 135.406, 135.970, 147.417, 147.419 and 147.421 and in ORS chapters 136, 137 and 144, except as otherwise specifically provided or unless the context requires otherwise, victim means the person or persons who have suffered financial, social, psychological or physical harm as a result of a crime and includes, in the case of a homicide or abuse of corpse in any degree, a member of the immediate family of the decedent and, in the case of a minor victim, the legal guardian of the minor. In no event shall the criminal defendant be considered a victim. [1987 c.2 §17; 1993 c.294 §3; 1997 c.313 §30]

131.010 [Repealed by 1973 c.836 §358]

131.015 Application to prior and subsequent actions.(1) The provisions of chapter 836, Oregon Laws 1973, apply to:

(a) All criminal actions and proceedings commenced upon or after January 1, 1974, and all appeals and other post-judgment proceedings relating or attaching thereto; and

(b) All matters of criminal procedure prescribed in chapter 836, Oregon Laws 1973, which do not constitute a part of any particular action or case, occurring upon or after January 1, 1974.

(2) The provisions of chapter 836, Oregon Laws 1973, do not impair or render ineffectual any proceedings or procedural matters which occurred before January 1, 1974. [1973 c.836 §2]

Note: See note under 131.005.

131.020 [Repealed by 1973 c.836 §358]

131.025 Parties in criminal action. Except for offenses based on municipal or county ordinances, in a criminal action the State of Oregon is the plaintiff and the person prosecuted is the defendant. [1973 c.836 §3]

131.030 [Repealed by 1973 c.836 §358]

131.035 When departures, errors or mistakes in pleadings or proceedings are material. No departure from the form or mode prescribed by law, error or mistake in any criminal pleading, action or proceeding renders it invalid, unless it has prejudiced the defendant in respect to a substantial right. [1973 c.836 §4]

131.040 When law enforcement officer may communicate with person represented by counsel. A law enforcement officer may communicate with a person who is represented by counsel without obtaining the prior consent of counsel, and an attorney who prosecutes violations of the criminal laws of this state or the United States is not required to forbid or otherwise prevent the communication, if:

(1) The communication is related to a criminal investigation;

(2) No accusatory instrument has been filed charging the person with the commission of an offense that is the subject of the investigation or communication, and no juvenile petition has been filed alleging acts that would constitute the commission of an offense that is the subject of the investigation or communication; and

(3) The communication is not in violation of the Constitution of the United States or of the State of Oregon. [1995 c.657 §19]

131.045 Appearances by simultaneous electronic transmission. (1) As used in this section:

(a) Criminal proceeding has the meaning given that term in ORS 131.005.

(b) Parties means the State of Oregon and the person being prosecuted.

(c) Simultaneous electronic transmission means television, telephone or any other form of electronic communication transmission if the form of transmission allows:

(A) The court and the person making the appearance to communicate with each other during the proceeding;

(B) A defendant who is represented by counsel to consult privately with defense counsel during the proceeding;

(C) The victim to participate in the proceeding to the same extent that the victim is entitled to participate when the person making the appearance is physically present in the court; and

(D) The public to hear and, if the transmission includes a visual image, to see the appearance if the public has a right to hear and see the appearance when the person making the appearance is physically present in the court.

(2) When a statute authorizes or requires a person to make a personal appearance before a court in a criminal proceeding, the person may appear by being physically present in the court or by simultaneous electronic transmission if:

(a) Simultaneous electronic transmission is authorized by court rule under subsection (3) of this section;

(b) Except as otherwise provided by law, the parties in the proceeding and the court agree to appearance by simultaneous electronic transmission; and

(c) Appearance by simultaneous electronic transmission is not specifically prohibited by statute.

(3) In order for a person to appear by simultaneous electronic transmission as provided in this section, court rules must provide for the use of the specific type of simultaneous electronic transmission at the court location and for the type of proceeding in which the person is appearing. Court rules allowing the use of simultaneous electronic transmission may establish requirements for its use.

(4) Notwithstanding subsection (2) of this section, a person may not appear before a jury by simultaneous electronic transmission.

(5) This section does not apply to a hearing under ORS 138.510 to 138.680. [2005 c.566 §4]

TIME LIMITATIONS

131.105 Timeliness of criminal actions. A criminal action must be commenced within the period of limitation prescribed in ORS 131.125 to 131.155. [1973 c.836 §5]

131.110 [Amended by 1971 c.743 §315a; repealed by 1973 c.836 §358]

131.120 [Repealed by 1973 c.836 §358]

131.125 Time limitations. (1) A prosecution for aggravated murder, murder, attempted murder or aggravated murder, conspiracy or solicitation to commit aggravated murder or murder or any degree of manslaughter may be commenced at any time after the commission of the attempt, conspiracy or solicitation to commit aggravated murder or murder, or the death of the person killed.

(2) A prosecution for any of the following felonies may be commenced within six years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 30 years of age or within 12 years after the offense is reported to a law enforcement agency or the Department of Human Services, whichever occurs first:

(a) Criminal mistreatment in the first degree under ORS 163.205.

(b) Rape in the third degree under ORS 163.355.

(c) Rape in the second degree under ORS 163.365.

(d) Rape in the first degree under ORS 163.375.

(e) Sodomy in the third degree under ORS 163.385.

(f) Sodomy in the second degree under ORS 163.395.

(g) Sodomy in the first degree under ORS 163.405.

(h) Unlawful sexual penetration in the second degree under ORS 163.408.

(i) Unlawful sexual penetration in the first degree under ORS 163.411.

(j) Sexual abuse in the second degree under ORS 163.425.

(k) Sexual abuse in the first degree under ORS 163.427.

(L) Using a child in a display of sexual conduct under ORS 163.670.

(m) Encouraging child sexual abuse in the first degree under ORS 163.684.

(n) Incest under ORS 163.525.

(o) Promoting prostitution under ORS 167.012.

(p) Compelling prostitution under ORS 167.017.

(3) A prosecution for any of the following misdemeanors may be commenced within four years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 22 years of age or within four years after the offense is reported to a law enforcement agency or the Department of Human Services, whichever occurs first:

(a) Sexual abuse in the third degree under ORS 163.415.

(b) Furnishing obscene materials to minors under ORS 167.065.

(c) Sending obscene materials to minors under ORS 167.070.

(d) Exhibiting an obscene performance to a minor under ORS 167.075.

(e) Displaying obscene materials to minors under ORS 167.080.

(4) In the case of crimes described in subsection (2)(L) of this section, the victim is the child engaged in sexual conduct. In the case of the crime described in subsection (2)(n) of this section, the victim is the party to the incest other than the party being prosecuted. In the case of crimes described in subsection (2)(o) and (p) of this section, the victim is the child whose acts of prostitution are promoted or compelled.

(5) A prosecution for arson in any degree may be commenced within six years after the commission of the crime.

(6) Except as provided in subsection (7) of this section or as otherwise expressly provided by law, prosecutions for other offenses must be commenced within the following periods of limitations after their commission:

(a) For any other felony, three years.

(b) For any misdemeanor, two years.

(c) For a violation, six months.

(7) If the period prescribed in subsection (6) of this section has expired, a prosecution nevertheless may be commenced as follows:

(a) If the offense has as a material element either fraud or the breach of a fiduciary obligation, prosecution may be commenced within one year after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is not a party to the offense, but in no case shall the period of limitation otherwise applicable be extended by more than three years;

(b) If the offense is based upon misconduct in office by a public officer or employee, prosecution may be commenced at any time while the defendant is in public office or employment or within two years thereafter, but in no case shall the period of limitation otherwise applicable be extended by more than three years; or

(c) If the offense is an invasion of personal privacy under ORS 163.700, prosecution may be commenced within one year after discovery of the offense by the person aggrieved by the offense, by a person who has a legal duty to represent the person aggrieved by the offense or by a law enforcement agency, but in no case shall the period of limitation otherwise applicable be extended by more than three years.

(8) Notwithstanding subsection (2) of this section, a prosecution for rape in the first or second degree or sodomy in the first or second degree may be commenced within 12 years after the commission of the crime if the defendant is identified after the period described in subsection (2) of this section on the basis of DNA (deoxyribonucleic acid) sample comparisons. [1973 c.836 §6; 1989 c.831 §1; 1991 c.386 §5; 1991 c.388 §1; 1991 c.830 §5; 1995 c.768 §8; 1997 c.427 §1; 1997 c.697 §3; 1997 c.850 §5; 2001 c.375 §1; 2005 c.252 §1; 2005 c.839 §1]

131.130 [Repealed by 1973 c.836 §358]

131.135 When prosecution commenced. A prosecution is commenced when a warrant or other process is issued, provided that the warrant or other process is executed without unreasonable delay. [1973 c.836 §7]

131.145 When time starts to run; tolling of statute. (1) For the purposes of ORS 131.125, time starts to run on the day after the offense is committed.

(2) Except as provided in ORS 131.155, the period of limitation does not run during:

(a) Any time when the accused is not an inhabitant of or usually resident within this state; or

(b) Any time when the accused hides within the state so as to prevent process being served upon the accused.

(3) If, when the offense is committed, the accused is out of the state, the action may be commenced within the time provided in ORS 131.125 after the coming of the accused into the state. [1973 c.836 §8; 1987 c.158 §19]

131.155 Tolling of statute; three-year maximum. Notwithstanding ORS 131.145, in no case shall the period of limitation otherwise applicable be extended by more than three years. [1973 c.836 §9]

JURISDICTION

131.205 Definition for ORS 131.205 to 131.235. As used in ORS 131.205 to 131.235, this state means the land and water and the air space above the land and water with respect to which the State of Oregon has legislative jurisdiction. [1973 c.836 §13]

131.210 [Repealed by 1973 c.836 §358]

131.215 Jurisdiction. Except as otherwise provided in ORS 131.205 to 131.235, a person is subject to prosecution under the laws of this state for an offense that the person commits by the conduct of the person or the conduct of another for which the person is criminally liable if:

(1) Either the conduct that is an element of the offense or the result that is an element occurs within this state; or

(2) Conduct occurring outside this state is sufficient under the law of this state to constitute an attempt to commit an offense within this state; or

(3) Conduct occurring outside this state is sufficient under the law of this state to constitute a conspiracy to commit an offense within this state and an overt act in furtherance of the conspiracy occurs within this state; or

(4) Conduct occurring within this state establishes complicity in the commission of, or an attempt, solicitation or conspiracy to commit an offense in another jurisdiction which also is an offense under the law of this state; or

(5) The offense consists of the omission to perform a legal duty imposed by the law of this state with respect to domicile, residence or a relationship to a person, thing or transaction in this state; or

(6) The offense violates a statute of this state that expressly prohibits conduct outside this state affecting a legislatively protected interest of or within this state and the actor has reason to know that the conduct of the actor is likely to affect that interest. [1973 c.836 §10]

131.220 [Repealed by 1973 c.836 §358]

131.225 Exceptions. (1) Unless in the statute defining the offense a legislative intent clearly appears to declare the conduct criminal, regardless of the place of the result, ORS 131.215 (1) does not apply if:

(a) Either causing a specified result or an intent to cause or danger of causing that result is an element of an offense; and

(b) The result occurs or is designed or likely to occur only in another jurisdiction where the conduct charged would not constitute an offense.

(2) ORS 131.215 (1) does not apply if causing a particular result is an element of an offense and the result is caused by conduct occurring outside this state that would not constitute an offense if the result had occurred there, unless the actor intentionally or knowingly caused the result within this state. [1973 c.836 §11]

131.230 [Repealed by 1973 c.836 §358]

131.235 Criminal homicide. (1) If the offense committed is criminal homicide, either the death of the victim or the conduct causing death constitutes a result within the meaning of ORS 131.215 (1).

(2) If the body, or a part thereof, of a criminal homicide victim is found within this state, it shall be prima facie evidence that the result occurred within this state. [1973 c.836 §12]

131.240 [Repealed by 1973 c.836 §358]

131.250 [1971 c.743 §291; repealed by 1973 c.836 §358]

VENUE

131.305 Place of trial. (1) Except as otherwise provided in ORS 131.305 to 131.415, criminal actions shall be commenced and tried in the county in which the conduct that constitutes the offense or a result that is an element of the offense occurred.

(2) All objections of improper place of trial are waived by a defendant unless the defendant objects in the manner set forth in ORS 131.335 to 131.363. [1973 c.836 §14]

131.310 [Repealed by 1973 c.836 §358]

131.315 Special provisions. (1) If conduct constituting elements of an offense or results constituting elements of an offense occur in two or more counties, trial of the offense may be held in any of the counties concerned.

(2) If a cause of death is inflicted on a person in one county and the person dies therefrom in another county, trial of the offense may be held in either county.

(3) If the commission of an offense commenced outside this state is consummated within this state, trial of the offense shall be held in the county in which the offense is consummated or the interest protected by the criminal statute in question is impaired.

(4) If an offense is committed on any body of water located in, or adjacent to, two or more counties or forming the boundary between two or more counties, trial of the offense may be held in any nearby county bordering on the body of water.

(5) If an offense is committed in or upon any railroad car, vehicle, aircraft, boat or other conveyance in transit and it cannot readily be determined in which county the offense was committed, trial of the offense may be held in any county through or over which the conveyance passed.

(6) If an offense is committed on the boundary of two or more counties or within one mile thereof, trial of the offense may be held in any of the counties concerned.

(7) A person who commits theft, burglary or robbery may be tried in any county in which the person exerts control over the property that is the subject of the crime.

(8) If the offense is an attempt or solicitation to commit a crime, trial of the offense may be held in any county in which any act that is an element of the offense is committed.

(9) If the offense is criminal conspiracy, trial of the offense may be held in any county in which any act or agreement that is an element of the offense occurs.

(10) A person who in one county commits an inchoate offense that results in the commission of an offense by another person in another county, or who commits the crime of hindering prosecution of the principal offense, may be tried in either county.

(11) A criminal nonsupport action may be tried in any county in which the dependent child is found, irrespective of the domicile of the parent, guardian or other person lawfully charged with support of the child.

(12) If the offense is theft and the offense consists of an aggregate transaction involving more than one county, trial of the offense may be held in any county in which one of the acts of theft was committed.

(13) When a prosecution is for violation of the Oregon Securities Law, the trial of the offense may be held in the county in which:

(a) The offer to purchase or sell securities took place or where the sale or purchase of securities took place; or

(b) Any act that is an element of the offense occurred.

(14) When a prosecution under ORS 165.692 and 165.990 or 411.675 and 411.990 (2) and (3) involves Medicaid funds, the trial of the offense may be held in the county in which the claim was submitted for payment or in the county in which the claim was paid. [1973 c.836 §15; 1987 c.603 §26; 1989 c.384 §1; 1993 c.680 §28; 1995 c.496 §7]

131.320 [Repealed by 1973 c.836 §358]

131.325 Place of trial; doubt as to place of crime; conduct outside of state. If an offense is committed within the state and it cannot readily be determined within which county the commission took place, or a statute that governs conduct outside the state is violated, trial may be held in the county in which the defendant resides, or if the defendant has no fixed residence in this state, in the county in which the defendant is apprehended or to which the defendant is extradited. [1973 c.836 §16]

131.330 [Repealed by 1973 c.836 §358]

131.335 Change of venue. In accordance with ORS 131.345 to 131.415, the defendant in a criminal action may have the place of trial changed only once, except for causes arising after the first change was allowed. [1973 c.836 §17]

131.340 [Repealed by 1973 c.836 §358]

131.345 Motion for change of venue; when made. A motion for change of venue may be made in any criminal action in a circuit court when the case is at issue upon a question of fact. [1973 c.836 §18]

131.350 [Amended by 1971 c.743 §316; repealed by 1973 c.836 §358]

131.355 Change of venue for prejudice. The court, upon motion of the defendant, shall order the place of trial to be changed to another county if the court is satisfied that there exists in the county where the action is commenced so great a prejudice against the defendant that the defendant cannot obtain a fair and impartial trial. [1973 c.836 §19]

131.360 [Amended by 1973 c.743 §317; repealed by 1973 c.836 §358]

131.363 Change of venue in other cases. For the convenience of parties and witnesses, and in the interest of justice, the court, upon motion of the defendant, may order the place of trial to be changed to another county. [1973 c.836 §20]

131.365 [1959 c.664 §5; repealed by 1973 c.836 §358]

131.370 [Repealed by 1973 c.836 §358]

131.375 Transmission of transcript on change of venue. When the court has ordered a change of venue, the clerk shall forthwith make and retain authenticated copies of the original papers filed in the case and transmit to the clerk of the proper court a transcript of the proceedings and the original papers. [1973 c.836 §21]

131.380 [Repealed by 1973 c.836 §358]

131.385 Filing of transmitted transcript and papers. The change of the place of trial is complete when the transcript and papers are filed with the clerk of the court to which the trial is transferred, and thereafter the action shall proceed in the same manner as if it had been commenced in that court. [1973 c.836 §22]

131.390 [Amended by 1971 c.746 §318; repealed by 1973 c.836 §358]

131.395 Expenses of change; taxation as costs. (1) The expenses of the change of place of trial under ORS 131.363 shall be taxed, as allowed by law, as expenses of the action, and the costs and expenses of the action shall be taxed in the court and paid by the county wherein the trial is held. If the costs and expenses are not recovered from the defendant, the county in which the action was commenced shall repay the county in which the trial is held.

(2) The expenses of a change of place of trial under ORS 131.355 shall not be taxed against the defendant. [1973 c.836 §23]

131.400 [Repealed by 1973 c.836 §358]

131.405 Attendance of defendant at new place of trial. (1) When the court has ordered a change of place of trial, if the defendant has been released on security release, conditional release or recognizance, the defendant must, without further notice, appear at the time and place appointed for trial and not depart therefrom without permission of the court.

(2) A security deposit is sufficient therefor in all respects as if the action had proceeded to final determination in the court where it was commenced. [1973 c.836 §24]

131.410 [Repealed by 1973 c.836 §358]

131.415 Conveyance of defendant in custody after change of venue. When the court has ordered a change of place of trial, if the defendant is in custody, the clerk of the court shall issue an order to the sheriff of the county, directing the sheriff to safely convey the defendant and deliver the defendant to the custody of the executive head of the correctional institution of the county where the defendant is to be tried. [1973 c.836 §25]

131.420 [Amended by 1961 c.442 §1; repealed by 1973 c.836 §358]

131.430 [Repealed by 1973 c.836 §358]

131.440 [Repealed by 1973 c.836 §358]

131.450 [Repealed by 1973 c.836 §358]

131.460 [Repealed by 1973 c.836 §358]

131.470 [Repealed by 1973 c.836 §358]

FORMER JEOPARDY

131.505 Definitions for ORS 131.505 to 131.525. As used in ORS 131.505 to 131.525, unless the context requires otherwise:

(1) Conduct and offense have the meaning provided for those terms in ORS 161.085 and 161.505.

(2) When the same conduct or criminal episode violates two or more statutory provisions, each such violation constitutes a separate and distinct offense.

(3) When the same conduct or criminal episode, though violating only one statutory provision, results in death, injury, loss or other consequences of two or more victims, and the result is an element of the offense defined, there are as many offenses as there are victims.

(4) Criminal episode means continuous and uninterrupted conduct that establishes at least one offense and is so joined in time, place and circumstances that such conduct is directed to the accomplishment of a single criminal objective.

(5) A person is prosecuted for an offense when the person is charged therewith by an accusatory instrument filed in any court of this state or in any court of any political subdivision of this state, and when the action either:

(a) Terminates in a conviction upon a plea of guilty, except as provided in ORS 131.525 (2);

(b) Proceeds to the trial stage and the jury is impaneled and sworn; or

(c) Proceeds to the trial stage when a judge is the trier of fact and the first witness is sworn.

(6) There is an acquittal if the prosecution results in a finding of not guilty by the trier of fact or in a determination that there is insufficient evidence to warrant a conviction. [1973 c.836 §26; 1983 c.509 §1; 2001 c.104 §42]

131.515 Previous prosecution; when a bar to second prosecution. Except as provided in ORS 131.525 and 131.535:

(1) No person shall be prosecuted twice for the same offense.

(2) No person shall be separately prosecuted for two or more offenses based upon the same criminal episode, if the several offenses are reasonably known to the appropriate prosecutor at the time of commencement of the first prosecution and establish proper venue in a single court.

(3) If a person is prosecuted for an offense consisting of different degrees, the conviction or acquittal resulting therefrom is a bar to a later prosecution for the same offense, for any inferior degree of the offense, for an attempt to commit the offense or for an offense necessarily included therein.

(4) A finding of guilty of a lesser included offense on any count is an acquittal of the greater inclusive offense only as to that count. [1973 c.836 §27; 1997 c.511 §3]

131.525 Previous prosecution; when not a bar to subsequent prosecution. (1) A previous prosecution is not a bar to a subsequent prosecution when the previous prosecution was properly terminated under any of the following circumstances:

(a) The defendant consents to the termination or waives, by motion, by an appeal upon judgment of conviction, or otherwise, the right to object to termination.

(b) The trial court finds that a termination, other than by judgment of acquittal, is necessary because:

(A) It is physically impossible to proceed with the trial in conformity with law; or

(B) There is a legal defect in the proceeding that would make any judgment entered upon a verdict reversible as a matter of law; or

(C) Prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the defendant or the state; or

(D) The jury is unable to agree upon a verdict; or

(E) False statements of a juror on voir dire prevent a fair trial.

(c) When the former prosecution occurred in a court which lacked jurisdiction over the defendant or the offense.

(d) When the subsequent prosecution was for an offense which was not consummated when the former prosecution began.

(2) A plea of guilty or resulting judgment is not a bar under ORS 131.515 (2) to a subsequent prosecution under an accusatory instrument which is filed no later than 30 days after entry of the guilty plea. The defendants prior plea of guilty or resulting judgment, notwithstanding ORS 135.365, shall be vacated upon motion by the defendant if made within 30 days after defendants arraignment for the subsequent prosecution. The provisions of ORS 135.445 apply to such a vacated plea or resulting judgment and any statements made in relation to those proceedings. [1973 c.836 §28; 1983 c.509 §2]

131.535 Proceedings not constituting acquittal. The following proceedings will not constitute an acquittal of the same offense:

(1) If the defendant was formerly acquitted on the ground of a variance between the accusatory instrument and the proof; or

(2) If the accusatory instrument was:

(a) Dismissed upon a demurrer to its form or substance;

(b) Dismissed upon any pretrial motion; or

(c) Discharged for want of prosecution without a judgment of acquittal. [1973 c.836 §29; 2001 c.104 §43]

CRIMINAL FORFEITURE

131.550 Definitions for ORS 131.550 to 131.600. As used in ORS 131.550 to 131.600:

(1) Acquiesce in prohibited conduct means that a person knew of the prohibited conduct and knowingly failed to take reasonable action under the circumstances to terminate or avoid the use of the property in the course of prohibited conduct. For purposes of this subsection, reasonable action under the circumstances includes, but is not limited to:

(a) Reporting the prohibited conduct to a law enforcement agency;

(b) Commencing action that will assert the rights of the affiant as to the property interest;

(c) Terminating a rental agreement; or

(d) Seeking an abatement order under the provisions of ORS 105.505 to 105.520 or 105.550 to 105.600, or under any ordinance or regulation allowing abatement of nuisances.

(2) All persons known to have an interest means:

(a) Any person who has, prior to the time the property is seized for criminal forfeiture, filed notice of interest with any public office as may be required or permitted by law to be filed with respect to the property that has been seized for criminal forfeiture;

(b) Any person from whose custody the property was seized; or

(c) Any person who has an interest in the property, including all owners and occupants of the property, whose identity and address is known or is ascertainable upon diligent inquiry and whose rights and interest in the property may be affected by the action.

(3) Attorney fees has the meaning given that term in ORCP 68 A.

(4) Financial institution means any person lawfully conducting business as:

(a) A financial institution or trust company, as those terms are defined in ORS 706.008;

(b) A consumer finance company subject to the provisions of ORS chapter 725;

(c) A mortgage banker or a mortgage broker as those terms are defined in ORS 59.840, a mortgage servicing company or other mortgage company;

(d) An officer, agency, department or instrumentality of the federal government, including but not limited to:

(A) The Secretary of Housing and Urban Development;

(B) The Federal Housing Administration;

(C) The United States Department of Veterans Affairs;

(D) The Farmers Home Administration;

(E) The Federal National Mortgage Association;

(F) The Government National Mortgage Association;

(G) The Federal Home Loan Mortgage Association;

(H) The Federal Agricultural Mortgage Corporation; and

(I) The Small Business Administration;

(e) An agency, department or instrumentality of this state, including but not limited to:

(A) The Housing and Community Services Department;

(B) The Department of Veterans Affairs; and

(C) The Public Employees Retirement System;

(f) An agency, department or instrumentality of any municipality in this state, including but not limited to such agencies as the Portland Development Commission;

(g) An insurer as defined in ORS 731.106;

(h) A private mortgage insurance company;

(i) A pension plan or fund or other retirement plan; and

(j) A broker-dealer or investment adviser representative as defined in ORS 59.015.

(5) Forfeiture counsel means an attorney designated to represent a seizing agency in criminal forfeiture actions or proceedings.

(6) Instrumentality means property that is used or intended for use in prohibited conduct or that facilitates prohibited conduct.

(7) Law enforcement agency means any agency that employs police officers or prosecutes criminal cases.

(8) Official law enforcement use means a use that may reasonably be expected to result in the identification, apprehension or conviction of criminal offenders.

(9) Police officer has the meaning given that term in ORS 133.525.

(10) Proceeds of prohibited conduct means property derived directly or indirectly from, maintained by or realized through an act or omission that constitutes prohibited conduct, and includes any benefit, interest or property of any kind without reduction for expenses of acquiring or maintaining it or incurred for any other reason.

(11) Prohibited conduct means:

(a) For purposes of proceeds, a felony or a Class A misdemeanor.

(b) For purposes of instrumentalities, any crime listed in ORS 131.602.

(12) Property means any interest in anything of value, including the whole of any lot or tract of land and tangible and intangible personal property, including currency, instruments or securities or any other kind of privilege, interest, claim or right whether due or to become due.

(13) Seizing agency means a law enforcement agency that has seized property for criminal forfeiture.

(14) Weapon means any instrument of offensive or defensive combat or anything used, or designed to be used, to destroy, defeat or injure a person. [2005 c.830 §1]

131.553 Legislative findings; effect on local laws; remedy not exclusive. (1) The Legislative Assembly finds that:

(a) Prohibited conduct is undertaken in the course of activities that result in, and are facilitated by, the acquisition, possession or transfer of property subject to criminal forfeiture under ORS 131.550 to 131.600;

(b) Transactions involving property subject to criminal forfeiture under ORS 131.550 to 131.600 escape taxation;

(c) Perpetrators of crimes should not be allowed to keep the proceeds and instrumentalities of their crimes;

(d) Governments attempting to respond to prohibited conduct require additional resources to meet their needs; and

(e) There is a need to provide for the forfeiture of certain property subject to criminal forfeiture under ORS 131.550 to 131.600, to provide for the protection of the rights and interests of affected persons and to provide for uniformity throughout this state with respect to the laws of this state that pertain to the criminal forfeiture of real and personal property based upon prohibited conduct.

(2) ORS 131.550 to 131.600 do not impair the right of any city or county to enact ordinances providing for the criminal forfeiture of property based upon prohibited conduct if:

(a) The property was used to commit the conduct described in the ordinances, or constitutes proceeds of the conduct; and

(b) The criminal forfeiture is subject to procedures and limitations set forth in ORS 131.550 to 131.600.

(3) Nothing in ORS 131.550 to 131.600 may be construed to limit or impair any right or remedy that any person or entity may have under ORS 166.715 to 166.735. Criminal forfeiture is a remedy separate and apart from any other criminal penalty and from civil forfeiture or any other civil penalty. [2005 c.830 §2]

131.556 Right, title and interest in forfeited property vests in seizing agency. Subject to ORS 131.550 to 131.600, all right, title and interest in property forfeited under ORS 131.550 to 131.600 vest in the seizing agency upon commission of the prohibited conduct. [2005 c.830 §3]

131.558 Property subject to forfeiture. The following are subject to criminal forfeiture:

(1) All controlled substances that have been manufactured, distributed, dispensed, possessed or acquired in the course of prohibited conduct;

(2) All raw materials, products and equipment of any kind that are used, or intended for use, in providing, manufacturing, compounding, processing, delivering, importing or exporting any service or substance in the course of prohibited conduct;

(3) All property that is used, or intended for use, as a container for property described in subsection (1) or (2) of this section;

(4) All conveyances, including aircraft, vehicles and vessels, that are used, or are intended for use, to transport or facilitate the transportation, sale, receipt, possession or concealment of property described in subsection (1) or (2) of this section, and all conveyances, including aircraft, vehicles and vessels, that are used or intended for use in prohibited conduct or to facilitate prohibited conduct, except that:

(a) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to criminal forfeiture under the provisions of this section unless the owner or other person in charge of such conveyance was a consenting party or knew of and acquiesced in the prohibited conduct; and

(b) No conveyance is subject to criminal forfeiture under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than such owner while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state;

(5) All books, records, computers and research, including formulae, microfilm, tapes and data that are used or intended for use to facilitate prohibited conduct;

(6) All moneys, negotiable instruments, balances in deposit or other accounts, securities or other things of value furnished or intended to be furnished by any person in the course of prohibited conduct, all proceeds of or from prohibited conduct, and all moneys, negotiable instruments, balances in deposit and other accounts and securities used or intended to be used to facilitate any prohibited conduct;

(7) All real property, including any right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended to be used to commit or facilitate the commission of prohibited conduct;

(8) All weapons possessed, used or available for use to facilitate conduct giving rise to criminal forfeiture;

(9) All property described in this section that is intended for use in committing or facilitating an attempt to commit a crime as described in ORS 161.405, a solicitation as described in ORS 161.435 or a conspiracy as described in ORS 161.450; and

(10) All personal property that is used or intended to be used to commit or facilitate prohibited conduct. [2005 c.830 §4]

131.561 Seizure of property subject to forfeiture. (1) A person who delivers property in obedience to an order or direction to deliver the property under this section is not liable:

(a) To any person on account of obedience to the order or direction; or

(b) For any costs incurred on account of any contamination of the delivered property. This includes, but is not limited to, any disposal costs for any property forfeited under ORS 131.558, any hazardous waste or material, any contraband or any other contamination contained in property seized under this section.

(2) In addition to seizures authorized by ORS 133.535, a police officer may seize property without a court order if the police officer has probable cause to believe that the property is subject to criminal forfeiture.

(3) Except as provided in ORS 131.564, with regard to cash or other assets that at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the person having control or custody of the property shall deliver the same over to the police officer.

(4)(a) A police officer may seize property pursuant to an order of the court. Forfeiture counsel or a seizing agency may apply for an ex parte order directing seizure of specified property.

(b) Application may be made to any judge as defined in ORS 133.525. The application must be supported by one or more affidavits setting forth the facts and circumstances tending to show where the objects of the seizure are to be found. The court shall issue the order upon a finding of probable cause to believe that the described property is subject to criminal forfeiture. The order may be set out on the face of a search warrant.

(c) Except as provided in ORS 131.564, with regard to cash or other assets that at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the order shall direct any person having control or custody of the property to deliver the same over to the seizing agency or to the court to abide judgment.

(5) Property may be constructively seized by posting notice of seizure for criminal forfeiture on it or by filing notice of seizure for criminal forfeiture or notice of pending criminal forfeiture in the public records that impart constructive notice of matters relating to such property. A notice that is filed must include a description of the property that is the subject of the seizure. Real property, including interests arising out of land sale contracts, may be seized only upon recording a notice of seizure containing a legal description of the property in the mortgage records of the county in which the real property is located.

(6) Promptly upon seizure, the officer who seized the property shall make an inventory of the property seized and shall deliver a receipt embodying the inventory to the person from whose possession the property is taken or to the person in apparent control of the property at the time it is seized. If the property is unoccupied or there is no one present in apparent control, the officer shall leave the receipt suitably affixed to the property. If the property is physically removed from the location of seizure and it is unoccupied or there is no one present in apparent control, then the officer shall promptly file the receipt in the public records of the seizing agency. Every receipt prepared under this subsection shall contain, in addition to an inventory of the property seized, the following information:

(a) The identity of the seizing agency; and

(b) The address and telephone number of the office or other place where the person may obtain further information concerning the criminal forfeiture.

(7) In the event that property is seized from the possession of a person who asserts a possessory lien over such property pursuant to applicable law, notwithstanding any other provision of law, any lien of the person from whom the property was seized remains in effect and is enforceable as fully as though the person had retained possession of the property. [2005 c.830 §5]

131.564 Status of seized property; release; maintenance and use. (1)(a) Except as otherwise provided in ORS 131.550 to 131.600, property seized for criminal forfeiture is not subject to replevin, conveyance, sequestration or attachment. The seizure of property or the commencement of a criminal forfeiture proceeding under ORS 131.550 to 131.600 does not abate, impede or in any way delay the initiation or prosecution of a suit or action by a financial institution for the possession of seized property in which the financial institution has or purports to have a lien or security interest or for the foreclosure of such lien or security interest. A financial institution may proceed with any suit or action involving property in which it has a lien or security interest even though a seizure has occurred and criminal forfeiture proceedings have been or will be commenced. If property that may be subject to criminal forfeiture is sold prior to the conclusion of the forfeiture proceedings, the sheriff, trustee or other person who is conducting the sale and who has actual notice of the forfeiture proceedings shall distribute the sale proceeds as follows:

(A) To the expenses of the sale;

(B) To the payment of the obligations owed to the foreclosing financial institution that are secured by the property and to any other person whose lien or security interest in the property has been foreclosed in the suit or action in the order determined by the court; and

(C) The surplus, if any, shall be distributed to the seizing agency, or to the court in which the forfeiture proceedings are pending.

(b) The sheriff, trustee or other person who distributes the sale proceeds as provided in this subsection is not liable to any person who has or asserts an interest in the property.

(2) Within 30 days following seizure of property for criminal forfeiture, the seizing agency, in consultation with the district attorney of the county in which the property was seized for forfeiture, shall determine whether it will seek the forfeiture of the property. If the seizing agency elects not to seek forfeiture, it shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens arising under ORS 87.152 to 87.162 that have attached to the property since its seizure and release the property. The property may be released to a person other than the person from whose custody or control the property was taken if the seizing agency or forfeiture counsel first mails to the last-known addresses of all persons known to have an interest in the property a notice of intent to release the property. The notice must specify the person to whom the property is to be released and must detail the time and place of the release. An agency that complies with the provisions of this subsection by paying costs and expenses of towing and storage, discharging possessory liens, mailing any required notices and releasing the property is not liable for its actions under this subsection or for any consequences thereof.

(3) A seizing agency shall, pending criminal forfeiture and final disposition and subject to the need to retain the property in any criminal proceeding, provide that property in the physical custody of the seizing agency be serviced or maintained as may be reasonably appropriate to preserve the value of the property.

(4) A seizing agency may, pending criminal forfeiture and final disposition and subject to the need to retain seized property in any criminal proceeding:

(a) Provide that the seized property be transferred for criminal forfeiture to any city, county, state or federal agency with criminal forfeiture authority, provided that no such transfer may have the effect of diminishing or reducing the rights of any third party under ORS 131.550 to 131.600.

(b) Apply to the court for an order providing that the seized property may be sold, leased, rented or operated in the manner and on the terms that may be specified in the courts order. The court shall deny any application unless the sale, lease, rental or operation of the property will be conducted in a commercially reasonable manner and will not result in a material reduction of the propertys value. The court may enter an order only:

(A) After notice and opportunity to be heard is provided to all persons known to have or to claim an interest in the property; and

(B) With the consent of all persons holding security interests of record in the property.

(c) Provide that the seized property be removed to a storage area for safekeeping.

(5) Unless otherwise ordered by the court, the seizing agency shall hold the proceeds of the sale, leasing, renting or operation under subsection (4) of this section and the rights of holders of security interests of record in the property attach to the proceeds of the sale, leasing, renting or operation in the same order of priority as interests attached to the property.

(6)(a) Except as provided in paragraph (b) of this subsection and except for currency with apparent or known intrinsic collector value, all cash seized for criminal forfeiture, together with all cash received from the sale, leasing, renting or operation of the property, must be immediately deposited in an insured interest-bearing forfeiture trust account or accounts maintained by the seizing agency exclusively for this purpose. Cash may be retained as evidence in a criminal proceeding but must be deposited immediately when the need to retain it as evidence is discharged.

(b) Notwithstanding paragraph (a) of this subsection, all cash seized for criminal forfeiture that at the time of seizure is deposited in any form of account in a financial institution may remain in the account in the financial institution. From the time of seizure until the criminal forfeiture proceeding is abandoned, or until a court ultimately enters a judgment granting or denying criminal forfeiture or enters a judgment of dismissal, all deposits except the deposit of interest by the financial institution, withdrawals or other transactions involving the account are prohibited, unless approved by the court.

(c) Subject to any court order, interest earned upon cash deposited in a forfeiture trust account or held in an account in a financial institution under this subsection must be disbursed as follows:

(A) If the criminal forfeiture proceeding is abandoned, or if the court ultimately enters a judgment denying criminal forfeiture or a judgment of dismissal, the seizing agency shall pay any interest earned, together with the cash deposited in the forfeiture trust account in connection with the seizure in question, to the person from whom it was seized, and the seizing agency shall release any interest earned, together with the cash deposited in an account in a financial institution, to the person from whom it was seized.

(B) If a judgment of criminal forfeiture is entered, but parties other than the seizing agency establish rights to portions of the amount that are in the aggregate larger than or equal to the cash on deposit plus interest earned thereon, the seizing agency shall disburse the interest, together with the cash on deposit, to the parties in the order of their priority.

(C) If a judgment of criminal forfeiture is entered and the total amount arising out of the seizure that is on deposit in the forfeiture trust account or in an account in a financial institution, including interest earned on moneys deposited, is greater than the aggregate amount needed to satisfy the established interests of security interest holders, lienholders and other claimants, the seizing agency shall retain the balance remaining after payment by the seizing agency to parties.

(7) If the property seized for criminal forfeiture consists of stocks, bonds, promissory notes or other security or evidence of indebtedness, and the property is held in some form of account in a financial institution, the property may remain in the account pending a final decision in the criminal forfeiture proceedings. Unless otherwise allowed by order of the court, no transactions involving the account may be permitted other than the deposit or reinvestment of dividends or other normally recurring payments on the property. Any accrual to the value of the property during the pendency of criminal forfeiture proceedings must be disbursed in the manner provided for the disbursement of interest under subsection (6) of this section.

(8) When property has been seized for criminal forfeiture or a notice of criminal forfeiture has been filed, an owner of or interest holder in the property may file a motion seeking an order to show cause. The motion must be filed no later than 15 days after the owner or interest holder received notice or actual knowledge of the seizure, whichever is earlier. At the time a person files a motion under this subsection, the person must serve a copy of the motion on the forfeiture counsel and the defendant, if any. When a motion is filed under this subsection, the court shall issue an order to show cause to the seizing agency for a hearing on the sole issue of whether probable cause for criminal forfeiture of the property exists. If the court finds that there is no probable cause for criminal forfeiture of the property, the property seized for criminal forfeiture or subjected to the notice of criminal forfeiture must be released pending the outcome of a judicial proceeding under ORS 131.582. As used in this subsection, owner or interest holder does not include the defendant. [2005 c.830 §6]

131.567 Recorded notice of intent to forfeit real property; form. (1) Whenever a seizing agency intends to forfeit any real property under ORS 131.550 to 131.600, the seizing agency may have recorded by the county clerk or other recorder of deeds of every county in which any part of the premises or real property lies a notice of intent to forfeit real property under ORS 205.246. The notice must contain the legal description of the real property, the common address of the property, if any, and the name of the forfeiture counsel. From the time of recording the notice, and from that time only, the intent to forfeit is notice to purchasers and holders of encumbrances of the rights and equities in the premises of the party filing the notice. The notice must be recorded in the same book and in the same manner in which mortgages are recorded and may be discharged in like manner as mortgages are discharged, either by such party or the attorney signing the notice.

(2) Unless otherwise prescribed by law, a seizing agency recording a notice of intent to forfeit shall use substantially the following form:

______________________________________________________________________________

NOTICE OF INTENT

TO FORFEIT

Pursuant to ORS 131.567, the undersigned states:

That I, _______________do declare that it is my intent to initiate criminal forfeiture proceedings on the following described real property:

1. The description of the real property to be affected is:

________________________

________________________

________________________

________________________

________________________

2. The common address of the property, if any, is:

________________________

________________________

________________________

Dated this ___ day of________,___.

This notice of intent to file forfeiture will expire on the ___ day of________, ___, absent future filings.

Name of agency seeking forfeiture

________________________

Name of Forfeiture Counsel

________________________

Address

________________________

________________________

________________________

Telephone Number

________________________

State of Oregon          )

)           ss.

County of_____          )

The foregoing instrument was acknowledged before me this ___ day of________,___.

_______________

Notary Public for Oregon

My commission expires________.

______________________________________________________________________________

(3) The notice of intent to forfeit property expires 30 days after the date of filing absent future filings to perfect. [2005 c.830 §7]

131.570 Notice of seizure for forfeiture; service on persons other than defendant; publication of notice. (1) As soon as practicable after seizure for criminal forfeiture, the seizing agency shall review the inventory prepared by the police officer under ORS 131.561. Within 30 days after seizure for criminal forfeiture, the forfeiture counsel shall file a criminal information or an indictment alleging facts sufficient to establish that the property is subject to criminal forfeiture. Within 30 days after seizure for criminal forfeiture, the seizing agency or forfeiture counsel shall prepare a notice of seizure for criminal forfeiture containing a copy of the inventory prepared pursuant to ORS 131.561, the identity of the person from whom the property was seized, the name, address and telephone number of the seizing agency and the address and telephone number of the office or other place where further information concerning the seizure and criminal forfeiture may be obtained, and shall make reasonable efforts to serve the notice of seizure for criminal forfeiture on all persons, other than the defendant, known to have an interest in the seized property. A person may be served as provided in ORCP 7 D except that the notice must also include information regarding the right to file a claim under subsection (2) of this section, if applicable, and the deadline for filing the claim. If the property is cash in the amount of $1,000 or less or if the fair market value of the property is $1,000 or less, the seizing agency may publish notice of seizure for criminal forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to D(6)(d). In all other cases, the seizing agency shall publish notice of seizure for criminal forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to D(6)(d). The seizing agency shall provide a copy of the notice, inventory and estimate of value to the forfeiture counsel.

(2) Except as otherwise provided in ORS 131.579 (1) to (3), if notice of seizure for criminal forfeiture:

(a) Is given in a manner other than by publication, any person, other than the defendant, claiming an interest in the property must file a claim with the forfeiture counsel within 21 days after service of notice of seizure for criminal forfeiture.

(b) Is published, any person, other than the defendant, claiming an interest in the property must file a claim with the forfeiture counsel within 21 days after the last publication date.

(3) An extension for the filing of a claim under subsection (2) of this section may not be granted. The claim must be signed by the claimant under penalty of perjury and must set forth all of the following:

(a) The true name of the claimant;

(b) The address at which the claimant will accept future mailings from the court or the forfeiture counsel; and

(c) A statement that the claimant has an interest in the seized property.

(4) If a seizing agency publishes notice of seizure for criminal forfeiture in a newspaper in the manner provided by subsection (1) of this section, the agency may include in a single publication as many notices of criminal forfeiture as the agency considers convenient. The publication may contain a single statement of matters from the notices of criminal forfeiture that are common to all of the notices and that would otherwise result in needless repetition. The publication must contain for each notice of criminal forfeiture a separate copy of the inventory prepared pursuant to ORS 131.561, and a separate statement of the identity of the person from whose custody the property was seized. The published inventory need not contain estimates of value for the property seized. [2005 c.830 §8]

131.573 Petition for expedited hearing. (1) A person, other than the defendant, claiming an interest in property seized under ORS 131.550 to 131.600 may file a petition for an expedited hearing within 15 days after notice of seizure for criminal forfeiture or within such further time as the court may allow for good cause shown.

(2) A petition for an expedited hearing must contain a claim if no claim has previously been filed. The petition must reflect whether the petitioner seeks one or more of the following:

(a) A determination at the hearing that the petitioner is a bona fide purchaser for value and did not acquiesce in the prohibited conduct.

(b) An order restoring custody of seized property to the petitioner during the pendency of the proceedings if the court finds, by a preponderance of the evidence, that it is probable that the property will remain available for forfeiture at the completion of the proceedings and that there is a reasonable possibility that the petitioner will ultimately prevail in the proceeding.

(c) Appointment of a receiver.

(3) A person filing a petition under this section shall serve a copy of the petition on all persons known to have an interest. Service must be accomplished as provided in ORCP 7 D. Service by publication is not required prior to an expedited hearing.

(4) The court shall hold a hearing within 15 days after service of all persons known to have an interest or at such later time as the court may allow for good cause shown. The hearing is limited to:

(a) Deciding whether the petitioner can prove that the petitioner is a bona fide purchaser for value and did not acquiesce in the prohibited conduct;

(b) Determining whether an order should be entered directing the return of the seized property to the claimant during the pendency of the hearing; and

(c) Determining whether an order should be entered directing the appointment of a receiver to manage property seized pursuant to ORS 131.550 to 131.600 pending a final determination as to the disposition of the property, if the petitioner or the seizing agency requests that order.

(5) The parties to a proceeding under ORS 131.582 may at any time stipulate to the entry of an order restoring custody of seized property to a petitioner who claims an interest in the property. The order must comply with the requirements of ORS 131.576 (1). [2005 c.830 §9]

131.576 Order restoring custody of property after expedited hearing. (1) An order restoring custody to a petitioner under ORS 131.573 shall:

(a) Prohibit the petitioner from using the property in unlawful conduct of any kind, or from allowing the property to be used by any other person in unlawful conduct;

(b) Require the petitioner to service and maintain the property as may be reasonably appropriate to preserve the value of the property; and

(c) Require the petitioner to inform the court of the exact location of the property at the time of any judicial proceeding under ORS 131.582 and to deliver the property to the seizing agency immediately upon the issuance of a judgment of criminal forfeiture.

(2) An order restoring custody to a petitioner under ORS 131.573 may include such other requirements as the court finds appropriate pending a final determination as to the disposition of the property.

(3) An order restoring custody to a petitioner under ORS 131.573 is enforceable by a contempt proceeding brought on the relation of forfeiture counsel, by a further order directing the petitioner to deliver the property to the custody of the seizing agency, by an order awarding to the seizing agency its reasonably incurred attorney fees, costs and investigative expenses, and by such other remedies or relief as the court finds appropriate. [2005 c.830 §10]

131.579 Affidavit in response to notice of seizure for forfeiture. (1)(a) A financial institution holding an interest in property seized under ORS 131.550 to 131.600 shall respond to a notice of seizure for criminal forfeiture by filing an affidavit with the court establishing that the financial institutions interest in the property was acquired:

(A) In the regular course of business as a financial institution;

(B) For valuable consideration;

(C) Without knowledge of the prohibited conduct;

(D) In good faith and without intent to defeat the interest of any potential seizing agency; and

(E) With respect to personal property, prior to the seizure of the property, or with respect to real property, recorded prior to the recording of notice of the seizure of the real property in the mortgage records of the county in which the real property is located.

(b) Failure to file an affidavit constitutes a default. The affidavit must be filed within 30 days from the date of service under ORS 131.570.

(2) Notwithstanding the provisions of subsection (1) of this section, any person, other than a financial institution, who transfers or conveys an interest in real property pursuant to a contract for transfer or conveyance of an interest in real property as defined in ORS 93.905 and who retains an interest in the real property, or any successor in interest, may respond to a notice of seizure for criminal forfeiture by filing an affidavit with the court establishing that the person:

(a) Received the interest in return for valuable consideration or by way of devise or intestate succession;

(b) Had no knowledge at the time of transfer or conveyance of the prohibited conduct;

(c) Acted in good faith and without intent to defeat the interest of any potential seizing agency;

(d) Recorded the interest in the mortgage records of the county in which the real property is located prior to the recording of any notice of intent to seize or notice of seizure; and

(e) Continued to hold the interest without acquiescing in the prohibited conduct.

(3) The affidavit permitted by subsection (2) of this section must be filed within 30 days from the date of service under ORS 131.570. Failure to file an affidavit as set forth in subsection (2) of this section constitutes a default.

(4) In response to an affidavit filed under subsection (2) of this section, the seizing agency may controvert any or all of the assertions made in the affidavit. The affidavit of the seizing agency must be filed with the court within 20 days after the date the affidavit is filed under subsection (2) of this section. The transferor, conveyor or successor in interest may respond, within five days after the filing of the affidavit of the seizing agency, with a supplemental affidavit limited to the matters stated in the affidavit of the seizing agency. If the seizing agency does not file an affidavit within the time allowed, the transferor, conveyor or successor in interest is considered to be a financial institution for all purposes under ORS 131.550 to 131.600.

(5) If the seizing agency files an affidavit under subsection (4) of this section, the court shall decide the issues raised in the affidavit in a proceeding under ORS 131.582. [2005 c.830 §11]

131.582 Prosecution of criminal forfeiture; indictment or information; burden of proof; judgment; notice to claimants. (1) If a district attorney decides to proceed with a criminal forfeiture, the district attorney must present the criminal forfeiture to the grand jury for indictment. The indictment must allege facts sufficient to establish that the property is subject to criminal forfeiture and must comply with ORS 132.510, 132.540, 132.550, 132.557, 132.560 and 132.580.

(2) If the grand jury returns an indictment for criminal forfeiture, the defendant may admit or deny that the property is subject to criminal forfeiture. If the defendant fails to admit or deny that the property is subject to forfeiture, the court shall enter a denial on behalf of the defendant.

(3) When the underlying criminal conduct is a Class A misdemeanor, a city or county attorney may prosecute a criminal forfeiture by filing an information in the municipal or justice court.

(4) A criminal forfeiture proceeding and the underlying criminal case must be tried in the same proceeding.

(5) The criminal procedure laws of this state apply to criminal forfeiture proceedings.

(6) The court shall enter a judgment of criminal forfeiture if the forfeiture counsel proves beyond a reasonable doubt that the property for which forfeiture is sought is an instrumentality or the proceeds of the crime of conviction or past prohibited conduct that is similar to the crime of conviction.

(7) Forfeiture counsel may move the court at any time for an order finding that the defendant is a fugitive and in default. The court may enter an order finding the defendant in default under this subsection and enter a judgment of criminal forfeiture if the court finds that the defendant is not confined or held in custody by another jurisdiction, and that the defendant, after notice or knowledge of the fact that a warrant has been issued for the defendant:

(a) Purposely left the state to avoid prosecution;

(b) Declines to return to the state and allow execution of the warrant; or

(c) Otherwise evades the jurisdiction of the court issuing the warrant.

(8) No later than 21 days after the entry of a judgment of criminal forfeiture under this section, the forfeiture counsel shall notify by mail all persons who filed claims under ORS 131.570 or affidavits under ORS 131.579 of the judgment of criminal forfeiture. The notice must inform the person of the requirements of subsection (9) of this section.

(9) If a person who receives notice under subsection (8) of this section wishes to assert the persons interest in the property but was not eligible to file an affidavit under ORS 131.579, the person must file an affidavit with the trial court, and must serve the forfeiture counsel with a copy of the affidavit, no later than 21 days after the date the notice required by subsection (8) of this section was mailed. The person must allege facts in an affidavit filed under this subsection that if true would prove that the person took the property or the interest that the person holds in the property:

(a)(A) Before it was seized for criminal forfeiture; and

(B) In good faith and without intent to defeat the interest of any seizing agency; or

(b) As a bona fide purchaser for value without acquiescing in the prohibited conduct.

(10)(a) If an affidavit is timely filed under subsection (9) of this section and the forfeiture counsel:

(A) Does not contest the affidavit, the forfeiture counsel shall submit a form of judgment to the court for entry under ORS 131.588.

(B) Does contest the affidavit, the forfeiture counsel shall request a hearing with the trial court no later than 21 days after receiving the affidavit.

(b) If no affidavit is filed under subsection (9) of this section but the seizing agency filed an affidavit under ORS 131.579 (4), the forfeiture counsel shall request a hearing with the trial court no later than 21 days after the last date for receiving affidavits under subsection (9) of this section.

(11)(a) A hearing pursuant to subsection (10) of this section is an ancillary proceeding and the Oregon Rules of Civil Procedure apply. At the hearing:

(A) Forfeiture counsel has the burden of proving by a preponderance of the evidence that the person claiming an interest in the property:

(i) Took the property with the intent to defeat the interest of a seizing agency; or

(ii) Is not a bona fide purchaser for value or acquiesced in the prohibited conduct.

(B) Forfeiture counsel may present evidence and witnesses and cross-examine witnesses who appear at the hearing.

(C) The person claiming an interest in the property may testify, present evidence and witnesses and cross-examine witnesses who appear at the hearing.

(b) In addition to testimony and evidence presented at the hearing, the court shall consider relevant portions of the record of the criminal case that resulted in the judgment of criminal forfeiture.

(c) The court shall amend the judgment of criminal forfeiture in accordance with its determination if, after the hearing, the court determines that the claimant:

(A) Did take the property before it was seized for criminal forfeiture and in good faith and without intent to defeat the interest of the seizing agency; or

(B) Is a bona fide purchaser for value of the right, title or interest in the property and did not acquiesce in the prohibited conduct.

(d) Notwithstanding ORS 19.255 (1), a person may file a notice of appeal within 30 days after entry in the register of an order disposing of the matters at issue in the ancillary proceeding. An appeal under this paragraph is governed by the provisions of ORS chapter 19 relating to appeals in civil actions.

(12) When a court enters a judgment of criminal forfeiture under this section, the jurisdiction of the court continues for purposes of subsection (11) of this section and the property continues to be subject to the courts jurisdiction. [2005 c.830 §12]

131.585 Extent of judgment. (1) The court shall enter judgment to the extent that the property is proceeds of the crime of conviction or of past prohibited conduct that is similar to the crime of conviction.

(2) With respect to property that is an instrumentality of the crime of conviction or of past prohibited conduct that is similar to the crime of conviction, the court shall consider:

(a) Whether the property constitutes the defendants lawful livelihood or means of earning a living.

(b) Whether the property is the defendants residence.

(c) The degree of relationship between the property and the prohibited conduct, including the extent to which the property facilitated the prohibited conduct or could facilitate future prohibited conduct.

(d) The monetary value of the property in relation to the risk of injury to the public from the prohibited conduct.

(e) The monetary value of the property in relation to the actual injury to the public from the prohibited conduct.

(f) The monetary value of the property in relation to objective measures of the potential or actual criminal culpability of the person or persons engaging in the prohibited conduct, including:

(A) The inherent gravity of the prohibited conduct;

(B) The potential sentence for similar prohibited conduct under Oregon law;

(C) The defendants prior criminal history; and

(D) The sentence actually imposed on the defendant.

(g) Any additional relevant evidence. [2005 c.830 §13]

131.588 Judgment of forfeiture; contents; effect. (1) If no financial institution has filed the affidavit described in ORS 131.579 (1), and if the court has failed to uphold the claim or affidavit of any other person claiming an interest in the property, the effect of the judgment is that:

(a) Title to the property passes to the seizing agency free of any interest or encumbrance thereon in favor of any person who has been given notice;

(b) The seizing agency may transfer good and sufficient title to any subsequent purchaser or transferee, and all courts, the state and the departments and agencies of this state, and any political subdivision shall recognize the title. In the case of real property, the seizing agency shall warrant the title against constitutional defect. A warranty under this paragraph is limited to the purchase price of the real property; and

(c) Any department, agency or officer of this state or any political subdivision whose official functions include the issuance of certificates or other evidence of title is immune from civil or criminal liability when such issuance is pursuant to a judgment of criminal forfeiture.

(2) If an affidavit is filed by a financial institution under ORS 131.579 (1), or if a person files an affidavit under ORS 131.579 (2):

(a) The court shall foreclose all security interests, liens and vendors interests of financial institutions and claimants as to which the court determines that there is a legal or equitable basis for foreclosure; and

(b) All other interests applicable to the property that are not foreclosed or otherwise eliminated through a judgment of foreclosure, if and to the extent that they are valid and subsisting, remain in effect and the property remains subject to them upon completion of the criminal forfeiture proceeding.

(3) Notwithstanding any other provision of law, if a financial institution or other person has filed an affidavit described in ORS 131.579, or if the court has upheld the claim of any claimant, then as to each item of property seized:

(a) If the court has determined that the property should not be forfeited and has not foreclosed the security interests, liens or other interests covering the property, the court shall render judgment in favor of the owner of the property, the property must be returned to the owner and all security interests, liens and other interests applicable to the property remain in effect as though the property had never been seized. Upon the return of the property to the owner, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure.

(b) If the court has determined that the property should not be forfeited and has foreclosed one or more interests covering the property, including security interests or liens covering the property or contracts for the transfer or conveyance of the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall order the property sold pursuant to a sheriffs sale or other sale authorized by the court within such time as may be prescribed by the court following entry of the judgment. If any interests covering the property have not been foreclosed, including any liens or security interests of a claimant whose claim has been upheld, or of a financial institution that has filed the affidavit described in ORS 131.579, the property must be sold subject to those interests. The judgment shall order the proceeds of the sale applied in the following order:

(A) To the payment of the costs of the sale;

(B) To the satisfaction of the foreclosed liens, security interests and contracts in order of their priority; and

(C) The excess, if any, to the owner of the property.

(c) If the court has determined that the property should be forfeited and has foreclosed one or more security interests, liens, contracts or other interests covering the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall order the property sold pursuant to a sheriffs sale or other sale authorized by the court. If any interest in the property was claimed by a financial institution or other claimant and the interest was upheld but not foreclosed, the property must be sold subject to the interest. The sale of the property must be held within such time as may be prescribed by the court following entry of the judgment. The judgment shall also order the proceeds of such sale applied in the following order:

(A) To the payment of the costs of the sale;

(B) To the satisfaction of the foreclosed liens, security interests and contracts in the order of their priority; and

(C) The excess, if any, to the seizing agency to be disposed of as provided in ORS 131.594 or 131.597.

(d) If the court has determined that the property should be forfeited and has not foreclosed the interests of any party in the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure. The court shall enter a judgment awarding the property to the seizing agency, subject to the interests of any claimants whose claims or affidavits were upheld by the court, and subject to the interests of any financial institutions that filed affidavits under ORS 131.579 (1), that remain in full force and effect.

(4) The court may include in the judgment of criminal forfeiture an order that directs the seizing agency to distribute to the victim of the crime of conviction a portion of any proceeds from property received by the seizing agency if:

(a) The crime of conviction was a person felony or person Class A misdemeanor as those terms are defined by rule of the Oregon Criminal Justice Commission; and

(b) The court included an order of restitution in the criminal judgment.

(5) The seizing agency is not liable to any person as a consequence of obedience to a judgment directing conveyance to a financial institution.

(6) The forfeiture counsel shall send a copy of the judgment to the Asset Forfeiture Oversight Advisory Committee.

(7)(a) On entry of judgment for a claimant in any proceeding to forfeit property under ORS 131.550 to 131.600, unless the court has foreclosed one or more security interests, liens or other interests covering the property, the property or interest in property must be returned or conveyed immediately to the claimant designated by the court.

(b) If it appears that there was reasonable suspicion that the property was subject to criminal forfeiture, the court shall cause a finding to be entered and no claimant or financial institution is entitled to damages nor is the person who made the seizure, the seizing agency or forfeiture counsel liable to suit or judgment on account of the seizure or action. An order directing seizure issued under ORS 131.561 constitutes a finding of reasonable suspicion that the property was subject to criminal forfeiture.

(8) Nothing in this section prevents a claimant or financial institution from obtaining any deficiency to which the claimant or financial institution would otherwise be entitled.

(9) Nothing in this section or in ORS 131.564 prevents a seizing agency from entering into an agreement with a claimant or other person for the reimbursement of the seizing agency for the costs and expenses relating to towing and storage of property or the cost of discharging any possessory chattel lien on the property arising under ORS 87.152 to 87.162 that attached to the property in the period between the seizure of the property and the release or criminal forfeiture of the property. [2005 c.830 §14]

131.591 Equitable distribution of property or proceeds; intergovernmental agreements. Distribution of property or proceeds in accordance with ORS 131.550 to 131.600 must be made equitably and may be made pursuant to intergovernmental agreement under ORS chapter 190. Intergovernmental agreements providing for such distributions and in effect on September 2, 2005, remain valid unless changed by the parties. The equitable distribution of proceeds targeted for law enforcement must involve sharing the proceeds between the seizing agency and forfeiture counsel. [2005 c.830 §15]

131.594 Disposition and distribution of forfeited property when seizing agency not the state. (1) After the seizing agency distributes property under ORS 131.588, and when the seizing agency is not the state, the seizing agency shall dispose of and distribute property as follows:

(a) The seizing agency shall pay costs first from the property or its proceeds. As used in this subsection, costs includes the expenses of publication, service of notices, towing, storage and servicing or maintaining the seized property under ORS 131.564.

(b) After costs have been paid, the seizing agency shall distribute to the victim any amount the seizing agency was ordered to distribute under ORS 131.588 (4).

(c) After costs have been paid and distributions under paragraph (b) of this subsection have been made, the seizing agency shall distribute the rest of the property to the general fund of the political subdivision that operates the seizing agency.

(2) Of the property distributed under subsection (1)(c) of this section, the political subdivision shall distribute:

(a) Three percent to the Asset Forfeiture Oversight Account established in ORS 475A.160;

(b) Seven percent to the Illegal Drug Cleanup Fund established in ORS 475.495 for the purposes specified in ORS 475.495 (5); and

(c) Ten percent to the state General Fund.

(3) Of the property distributed under subsection (1)(c) of this section that remains in the general fund of the political subdivision after the distributions required by subsection (2) of this section have been made:

(a) Fifty percent must be for official law enforcement use; and

(b) Fifty percent must be used for substance abuse treatment pursuant to a plan developed under ORS 430.420.

(4) Except as otherwise provided by intergovernmental agreement, the seizing agency may:

(a) Sell, lease, lend or transfer the property or proceeds to any federal, state or local law enforcement agency or district attorney.

(b) Sell the forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(c) Retain the property.

(d) With written authorization from the district attorney for the seizing agencys jurisdiction, destroy any firearms or controlled substances.

(5) A political subdivision may sell as much property as may be needed to make the distributions required by subsections (1) and (2) of this section. A political subdivision shall make distributions to the Asset Forfeiture Oversight Account, the Illegal Drug Cleanup Fund and the state General Fund that are required by subsection (2) of this section once every three months. The distributions are due within 20 days of the end of each quarter. Interest does not accrue on amounts that are paid within the period specified by this subsection.

(6) A seizing agency may donate growing equipment and laboratory equipment that was used, or intended for use, in manufacturing of controlled substances to a public school, community college or state institution of higher education.

(7) This section applies only to criminal forfeiture proceeds arising out of prohibited conduct. [2005 c.830 §16]

131.597 Disposition and distribution of forfeited property when seizing agency is the state. (1) After the seizing agency distributes property under ORS 131.588, and when the seizing agency is the state or when the state is the recipient of property forfeited under ORS 131.550 to 131.600, the seizing agency shall dispose of and distribute property as follows:

(a) The seizing agency shall pay costs first from the property or its proceeds. As used in this subsection, costs includes the expenses of publication, service of notices, towing, storage and servicing or maintaining the seized property under ORS 131.564.

(b) After costs have been paid, the seizing agency shall distribute to the victim any amount the seizing agency was ordered to distribute under ORS 131.588 (4).

(c) Of the property remaining after costs have been paid under paragraph (a) of this subsection and distributions have been made under paragraph (b) of this subsection, the seizing agency shall distribute:

(A) Three percent to the Asset Forfeiture Oversight Account established in ORS 475A.160;

(B) Seven percent to the Illegal Drug Cleanup Fund established in ORS 475.495 for the purposes specified in ORS 475.495 (5);

(C) Ten percent to the state General Fund;

(D) Subject to subsection (5) of this section, 40 percent to the Department of State Police or the Department of Justice for official law enforcement use; and

(E) Forty percent to the Drug Prevention and Education Fund established in ORS 430.422.

(2)(a) Any amount paid to or retained by the Department of Justice under subsection (1) of this section must be deposited in the Criminal Justice Revolving Account in the State Treasury.

(b) Any amount paid to or retained by the Department of State Police under subsection (1) of this section must be deposited in the State Police Account.

(3) The state may:

(a) With written authorization from the district attorney for the jurisdiction in which the property was seized, destroy any firearms or controlled substances.

(b) Sell the forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(c) Retain any vehicles, firearms or other equipment usable for law enforcement purposes, for official law enforcement use directly by the state.

(d) Lend or transfer any vehicles, firearms or other equipment usable for law enforcement purposes to any federal, state or local law enforcement agency or district attorney for official law enforcement use directly by the transferee entity.

(4) When the state has entered into an intergovernmental agreement with one or more political subdivisions under ORS 131.591, or when a law enforcement agency of this state has entered into an agreement with another law enforcement agency of this state, an equitable portion of the forfeited property distributed under subsection (1)(c)(D) of this section must be distributed to each agency participating in the seizure or criminal forfeiture as provided by the agreement.

(5) The property distributed under subsection (1)(c)(D) of this section, including any proceeds received by the state under an intergovernmental agreement or under an agreement between state law enforcement agencies, must be divided as follows:

(a) When no law enforcement agency other than the Department of Justice participated in the seizure or forfeiture, or when the Department of Justice has entered into an agreement under subsection (4) of this section, the property must be deposited in the Criminal Justice Revolving Account.

(b) When no law enforcement agency other than the Department of State Police participated in the seizure or forfeiture, or when the Department of State Police has entered into an agreement under subsection (4) of this section, the property must be deposited in the State Police Account.

(6) The seizing agency may sell as much property as may be needed to make the distributions required by subsection (1) of this section. The seizing agency shall make distributions to the Asset Forfeiture Oversight Account and the Illegal Drug Cleanup Fund that are required by subsection (1) of this section once every three months. The distributions are due within 20 days of the end of each quarter. Interest does not accrue on amounts that are paid within the period specified by this subsection. [2005 c.830 §17]

131.600 Records and reports. (1) A seizing agency and any agency that receives forfeited property or proceeds from the sale of forfeited property under ORS 131.550 to 131.600 shall maintain written documentation of each sale, decision to retain, transfer or other disposition of forfeited property.

(2) Forfeiture counsel shall report each criminal forfeiture to the Asset Forfeiture Oversight Advisory Committee as soon as reasonably possible after the conclusion of criminal forfeiture proceedings, whether or not the forfeiture results in an entry of judgment under ORS 131.588. The committee shall develop and make available forms for the purpose of reporting criminal forfeitures.

(3) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel necessary for the preparation of the report required by subsection (2) of this section.

(4) Political subdivisions of this state that receive forfeiture proceeds under ORS 131.594 shall submit a report to the committee for any year in which those proceeds are received. The committee shall develop and make available forms for the purpose of those reports. The forms must require the political subdivision to report how proceeds received by the political subdivision have been or will be used and any other information requested by the committee. A political subdivision shall submit a report required by this subsection by December 15 for the last ending fiscal year of the political subdivision. [2005 c.830 §18]

131.602 Prohibited conduct for purposes of instrumentalities of crime. The crimes to which ORS 131.550 (11)(b) applies are:

(1) Bribe giving, as defined in ORS 162.015.

(2) Bribe receiving, as defined in ORS 162.025.

(3) Public investment fraud, as defined in ORS 162.117.

(4) Bribing a witness, as defined in ORS 162.265.

(5) Bribe receiving by a witness, as defined in ORS 162.275.

(6) Simulating legal process, as defined in ORS 162.355.

(7) Official misconduct in the first degree, as defined in ORS 162.415.

(8) Custodial interference in the second degree, as defined in ORS 163.245.

(9) Custodial interference in the first degree, as defined in ORS 163.257.

(10) Buying or selling a person under 18 years of age, as defined in ORS 163.537.

(11) Using a child in a display of sexually explicit conduct, as defined in ORS 163.670.

(12) Encouraging child sexual abuse in the first degree, as defined in ORS 163.684.

(13) Encouraging child sexual abuse in the second degree, as defined in ORS 163.686.

(14) Encouraging child sexual abuse in the third degree, as defined in ORS 163.687.

(15) Possession of materials depicting sexually explicit conduct of a child in the first degree, as defined in ORS 163.688.

(16) Possession of materials depicting sexually explicit conduct of a child in the second degree, as defined in ORS 163.689.

(17) Theft in the second degree, as defined in ORS 164.045.

(18) Theft in the first degree, as defined in ORS 164.055.

(19) Aggravated theft in the first degree, as defined in ORS 164.057.

(20) Theft by extortion, as defined in ORS 164.075.

(21) Theft by deception, as defined in ORS 164.085, if it is a felony or a Class A misdemeanor.

(22) Theft by receiving, as defined in ORS 164.095, if it is a felony or a Class A misdemeanor.

(23) Theft of services, as defined in ORS 164.125, if it is a felony or a Class A misdemeanor.

(24) Unauthorized use of a vehicle, as defined in ORS 164.135.

(25) Mail theft or receipt of stolen mail, as defined in ORS 164.162.

(26) Laundering a monetary instrument, as defined in ORS 164.170.

(27) Engaging in a financial transaction in property derived from unlawful activity, as defined in ORS 164.172.

(28) Burglary in the second degree, as defined in ORS 164.215.

(29) Burglary in the first degree, as defined in ORS 164.225.

(30) Possession of a burglary tool or theft device, as defined in ORS 164.235.

(31) Unlawful entry into a motor vehicle, as defined in ORS 164.272.

(32) Arson in the second degree, as defined in ORS 164.315.

(33) Arson in the first degree, as defined in ORS 164.325.

(34) Computer crime, as defined in ORS 164.377.

(35) Robbery in the third degree, as defined in ORS 164.395.

(36) Robbery in the second degree, as defined in ORS 164.405.

(37) Robbery in the first degree, as defined in ORS 164.415.

(38) Unlawful labeling of a sound recording, as defined in ORS 164.868.

(39) Unlawful recording of a live performance, as defined in ORS 164.869.

(40) Unlawful labeling of a videotape recording, as defined in ORS 164.872.

(41) A violation of ORS 164.877.

(42) Endangering aircraft, as defined in ORS 164.885.

(43) Interference with agricultural operations, as defined in ORS 164.887.

(44) Forgery in the second degree, as defined in ORS 165.007.

(45) Forgery in the first degree, as defined in ORS 165.013.

(46) Criminal possession of a forged instrument in the second degree, as defined in ORS 165.017.

(47) Criminal possession of a forged instrument in the first degree, as defined in ORS 165.022.

(48) Criminal possession of a forgery device, as defined in ORS 165.032.

(49) Criminal simulation, as defined in ORS 165.037.

(50) Fraudulently obtaining a signature, as defined in ORS 165.042.

(51) Fraudulent use of a credit card, as defined in ORS 165.055.

(52) Negotiating a bad check, as defined in ORS 165.065.

(53) Possessing a fraudulent communications device, as defined in ORS 165.070.

(54) Unlawful factoring of a payment card transaction, as defined in ORS 165.074.

(55) Falsifying business records, as defined in ORS 165.080.

(56) Sports bribery, as defined in ORS 165.085.

(57) Sports bribe receiving, as defined in ORS 165.090.

(58) Misapplication of entrusted property, as defined in ORS 165.095.

(59) Issuing a false financial statement, as defined in ORS 165.100.

(60) Obtaining execution of documents by deception, as defined in ORS 165.102.

(61) A violation of ORS 165.543.

(62) Cellular counterfeiting in the third degree, as defined in ORS 165.577.

(63) Cellular counterfeiting in the second degree, as defined in ORS 165.579.

(64) Cellular counterfeiting in the first degree, as defined in ORS 165.581.

(65) Identity theft, as defined in ORS 165.800.

(66) A violation of ORS 166.190.

(67) Unlawful use of a weapon, as defined in ORS 166.220.

(68) A violation of ORS 166.240.

(69) Unlawful possession of a firearm, as defined in ORS 166.250.

(70) A violation of ORS 166.270.

(71) Unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer, as defined in ORS 166.272.

(72) A violation of ORS 166.275.

(73) Unlawful possession of armor piercing ammunition, as defined in ORS 166.350.

(74) A violation of ORS 166.370.

(75) Unlawful possession of a destructive device, as defined in ORS 166.382.

(76) Unlawful manufacture of a destructive device, as defined in ORS 166.384.

(77) Possession of a hoax destructive device, as defined in ORS 166.385.

(78) A violation of ORS 166.410.

(79) Providing false information in connection with a transfer of a firearm, as defined in ORS 166.416.

(80) Improperly transferring a firearm, as defined in ORS 166.418.

(81) Unlawfully purchasing a firearm, as defined in ORS 166.425.

(82) A violation of ORS 166.429.

(83) A violation of ORS 166.470.

(84) A violation of ORS 166.480.

(85) A violation of ORS 166.635.

(86) A violation of ORS 166.638.

(87) Unlawful paramilitary activity, as defined in ORS 166.660.

(88) A violation of ORS 166.720.

(89) Prostitution, as defined in ORS 167.007.

(90) Promoting prostitution, as defined in ORS 167.012.

(91) Compelling prostitution, as defined in ORS 167.017.

(92) Exhibiting an obscene performance to a minor, as defined in ORS 167.075.

(93) Unlawful gambling in the second degree, as defined in ORS 167.122.

(94) Unlawful gambling in the first degree, as defined in ORS 167.127.

(95) Possession of gambling records in the second degree, as defined in ORS 167.132.

(96) Possession of gambling records in the first degree, as defined in ORS 167.137.

(97) Possession of a gambling device, as defined in ORS 167.147.

(98) Possession of a gray machine, as defined in ORS 167.164.

(99) Cheating, as defined in ORS 167.167.

(100) Tampering with drug records, as defined in ORS 167.212.

(101) A violation of ORS 167.262.

(102) Research and animal interference, as defined in ORS 167.312.

(103) Animal abuse in the first degree, as defined in ORS 167.320.

(104) Aggravated animal abuse in the first degree, as defined in ORS 167.322.

(105) Animal neglect in the first degree, as defined in ORS 167.330.

(106) Interfering with an assistance, a search and rescue or a therapy animal, as defined in ORS 167.352.

(107) Involvement in animal fighting, as defined in ORS 167.355.

(108) Dogfighting, as defined in ORS 167.365.

(109) Participation in dogfighting, as defined in ORS 167.370.

(110) Unauthorized use of a livestock animal, as defined in ORS 167.385.

(111) Interference with livestock production, as defined in ORS 167.388.

(112) A violation of ORS 167.390.

(113) A violation of ORS 471.410.

(114) Failure to report missing precursor substances, as defined in ORS 475.955.

(115) Illegally selling drug equipment, as defined in ORS 475.960.

(116) Providing false information on a precursor substances report, as defined in ORS 475.965.

(117) Unlawful delivery of an imitation controlled substance, as defined in ORS 475.912.

(118) A violation of ORS 475.840, if it is a felony or a Class A misdemeanor.

(119) A violation of ORS 475.914, if it is a felony or a Class A misdemeanor.

(120) A violation of ORS 475.916.

(121) A violation of ORS 475.906, if it is a felony or a Class A misdemeanor.

(122) A violation of ORS 475.904 (2).

(123) Misuse of an identification card, as defined in ORS 807.430.

(124) Unlawful production of identification cards, licenses, permits, forms or camera cards, as defined in ORS 807.500.

(125) Transfer of documents for the purposes of misrepresentation, as defined in ORS 807.510.

(126) Using an invalid license, as defined in ORS 807.580.

(127) Permitting misuse of a license, as defined in ORS 807.590.

(128) Using anothers license, as defined in ORS 807.600.

(129) Criminal driving while suspended or revoked, as defined in ORS 811.182, when it is a felony.

(130) Driving while under the influence of intoxicants, as defined in ORS 813.010, when it is a felony.

(131) Unlawful distribution of cigarettes, as defined in ORS 323.482.

(132) A violation of ORS 180.440 (2).

(133) A violation described in ORS 475.846 to 475.894, if it is a felony.

(134) An attempt, conspiracy or solicitation to commit a crime in subsections (1) to (133) of this section if the attempt, conspiracy or solicitation is a felony or a Class A misdemeanor. [2005 c.830 §19; 2005 c.830 §19a]

131.604 Disposition of forfeited cigarettes. Notwithstanding ORS 131.594 and 131.597, if property forfeited under ORS 131.550 to 131.600 consists of cigarettes forfeited because of a violation of ORS 180.440 (2), the seizing agency shall destroy the cigarettes. [2003 c.801 §16a; 2005 c.830 §29]

CRIME PREVENTION

(Stopping of Persons)

131.605 Definitions for ORS 131.605 to 131.625. As used in ORS 131.605 to 131.625, unless the context requires otherwise:

(1) Crime has the meaning provided for that term in ORS 161.515.

(2) Dangerous weapon, deadly weapon and person have the meaning provided for those terms in ORS 161.015.

(3) Frisk is an external patting of a persons outer clothing.

(4) Is about to commit means unusual conduct that leads a peace officer reasonably to conclude in light of the officers training and experience that criminal activity may be afoot.

(5) Reasonably suspects means that a peace officer holds a belief that is reasonable under the totality of the circumstances existing at the time and place the peace officer acts as authorized in ORS 131.605 to 131.625.

(6) A stop is a temporary restraint of a persons liberty by a peace officer lawfully present in any place. [1973 c.836 §30; 1997 c.866 §2]

131.615 Stopping of persons. (1) A peace officer who reasonably suspects that a person has committed or is about to commit a crime may stop the person and, after informing the person that the peace officer is a peace officer, make a reasonable inquiry.

(2) The detention and inquiry shall be conducted in the vicinity of the stop and for no longer than a reasonable time.

(3) The inquiry shall be considered reasonable if it is limited to:

(a) The immediate circumstances that aroused the officers suspicion;

(b) Other circumstances arising during the course of the detention and inquiry that give rise to a reasonable suspicion of criminal activity; and

(c) Ensuring the safety of the officer, the person stopped or other persons present, including an inquiry regarding the presence of weapons.

(4) The inquiry may include a request for consent to search in relation to the circumstances specified in subsection (3) of this section or to search for items of evidence otherwise subject to search or seizure under ORS 133.535.

(5) A peace officer making a stop may use the degree of force reasonably necessary to make the stop and ensure the safety of the peace officer, the person stopped or other persons who are present. [1973 c.836 §31; 1997 c.866 §1]

131.625 Frisk of stopped persons. (1) A peace officer may frisk a stopped person for dangerous or deadly weapons if the officer reasonably suspects that the person is armed and dangerous to the officer or other persons present.

(2) If, in the course of the frisk, the peace officer feels an object which the peace officer reasonably suspects is a dangerous or deadly weapon, the peace officer may take such action as is reasonably necessary to take possession of the weapon. [1973 c.836 §32; 1997 c.866 §3]

(Detention)

131.655 Detention and interrogation of persons suspected of theft committed in a store or unlawful operation of audiovisual device in a motion picture theater; probable cause. (1) Notwithstanding any other provision of law, a person may be detained in a reasonable manner and for a reasonable time by:

(a) A merchant or merchants employee who has probable cause for believing that the person has committed theft of property of a store or other mercantile establishment; or

(b) The owner or lessee of a motion picture theater or authorized agent or employee of the owner or lessee who has probable cause to believe that the person has violated ORS 164.882.

(2) Probable cause is a defense to any civil or criminal action based on detention and interrogation that a person brings against:

(a) A merchant or merchants employee who has detained the person in a reasonable manner and for a reasonable time based on probable cause for believing that the person has committed theft of property of a store or other mercantile establishment; or

(b) The owner or lessee of a motion picture theater or authorized agent or employee of the owner or lessee who has detained the person based on probable cause for believing that the person has violated ORS 164.882. [Formerly 133.037; 2005 c.459 §2]

(Prevention by Public Officers)

131.665 Prevention by public officers. Crimes may be prevented by the action of public officers in accordance with ORS 131.675, 131.685, 131.705 to 131.735, and as otherwise authorized by law. [1973 c.836 §34a (enacted in lieu of 145.010)]

131.675 Dispersal of unlawful or riotous assemblages. When any five or more persons, whether armed or not, are unlawfully or riotously assembled in any county, city, town or village, the sheriff of the county and the deputies of the sheriff, the mayor of the city, town or village, or chief executive officer or officers thereof, and the justice of the peace of the district where the assemblage takes place, or such of them as can forthwith be collected, shall go among the persons assembled, or as near to them as they can with safety, and command them in the name of the State of Oregon to disperse. If, so commanded, they do not immediately disperse, the officer must arrest them or cause them to be arrested; and they may be punished according to law. [Formerly 145.020; 1987 c.526 §1]

131.685 Authority of Governor to enter into agreements with other states for crime prevention purposes. The Governor of Oregon may enter into agreements or compacts with the Governor of any or all the States of Washington, Idaho, California and Nevada, each acting on behalf of the own state of the Governor, in order to effectuate cooperative effort and mutual assistance in the prevention of crime in those states and in the enforcement of their respective criminal laws and policies. [Formerly 145.060]

(Exclusion from Public Property)

131.705 Definitions for ORS 131.705 to 131.735. As used in ORS 131.705 to 131.735, unless the context requires otherwise:

(1) Police means the municipal police and the county sheriff of the political subdivision in which the public property is located, and the Department of State Police.

(2) Public official means the officer or employee who is the administrative head of the board, commission, agency or division or department of this state or any political subdivision therein which has jurisdiction over any public property, or the designate of the officer or employee.

(3) Public property means public lands, premises and buildings, including but not limited to any building used in connection with the transaction of public business or any lands, premises or buildings owned or leased by this state or any political subdivision therein. [Formerly 145.610]

131.715 Proclamation of emergency period by Governor. After consultation with the public official, or the designate of the public official, and the police, the Governor may proclaim an emergency period if the Governor finds that there exists on any public property a clear and present danger of injury to persons, damage to property or denial of or substantial interference with ingress or egress from public property. The proclamation shall describe the public property affected by the proclamation. The Governor shall cause the proclamation to be publicized. When the Governor finds that the danger has ended, the Governor shall proclaim the end of the emergency period. [Formerly 145.620]

131.725 Exclusion from public property. (1) During the emergency period proclaimed by the Governor under ORS 131.715, the public official shall order excluded from the public property described in the proclamation such persons who in the judgment of the public official are contributing to or aggravating the danger which the Governor has proclaimed to exist.

(2) After informing the person ordered removed or excluded from the public property of the proclamation and order, the police shall remove or exclude such person from such public property.

(3) Any person who, having been ordered excluded or removed from any public property, knowingly enters thereon or who remains on such property during an emergency period proclaimed by the Governor under ORS 131.715 and who refuses to leave such property upon request by the police, commits a Class A misdemeanor. [Formerly 145.630]

131.735 Review of exclusion order. Any person ordered removed or excluded from any public property under ORS 131.715 and 131.725 shall have immediate access to the circuit court for the county in which the property is located for review of the order of exclusion or removal. Such access shall be in the form of a writ of review and shall be given priority over all other cases on the docket of the circuit court. [Formerly 145.640]

(Special Law Enforcement Officers)

131.805 Authority to employ special agents. The Governor may employ, at such salaries as the Governor deems reasonable for the services rendered, special agents to effect the apprehension and conviction of criminals, the return of fugitives from justice, the investigation of cases in which the Governor believes the laws of the state are being violated, the supervision of persons paroled or conditionally pardoned from the Department of Corrections or the collection of evidence in any case, civil or criminal, in which the state is interested whenever in the judgment of the Governor it is necessary from the conditions existing in any case, whenever the Governor is convinced that criminals are likely to escape punishment and justice cannot be done by the regularly constituted authorities of any county of the state or of the state or whenever any emergency has arisen which in the judgment of the Governor would justify the Governor so doing. [Formerly 148.010; 1987 c.320 §17]

131.815 Presentment of facts to circuit court. Whenever in the opinion of the Governor the criminal laws of the state are not being faithfully executed and enforced and the circumstances justify the appointment of any sheriff, district attorney, constable or justice of the peace pro tem, the Governor shall lay the facts of which the Governor is advised before the circuit court, or any judge thereof, of the district of the office in question. The court or judge shall, without delay, in a summary manner consider the facts so presented and such further facts as can be gathered or may be presented by or on behalf of the Governor, the officer or any party interested. [Formerly 148.110]

131.825 Hearing. The court, or judge thereof, in conducting such hearing, shall have all the usual powers of the circuit court or judge, including the power to subpoena and examine witnesses of its own motion. The Governor, the officer affected or any party interested may subpoena witnesses and appear and participate in person or by counsel, and the officer shall be given reasonable opportunity to prepare and present this case. The Attorney General shall appear on behalf of the Governor if by the Governor requested so to do. [Formerly 148.120]

131.835 Request that judge of another district conduct hearing; traveling expenses. When the Governor has made a request for an investigation before the court or judge of the district of the office affected, the court or judge may request that the hearing be held before the court or judge of any other district and call in such court or judge to conduct the same at the regular place of holding court in the district of the office affected. Such a request shall be made by the court or judge without delay and the court or judge called in shall proceed without delay to conduct the hearing. The actual necessary traveling expenses of any court or judge that is called in shall be paid out of the funds appropriated for the purposes of ORS 131.815 to 131.875 upon properly verified vouchers being presented to the Secretary of State. [Formerly 148.130]

131.845 Findings. The court or judge shall make such findings as are justified by the facts adduced at the hearing and shall find as to whether or not the criminal laws of the state are being faithfully executed and enforced by the officers under investigation. [Formerly 148.140]

131.855 Appointment of special officers on finding that laws are not enforced. If it is found that the criminal laws of the state are not being faithfully executed and enforced by the officers under investigation, the Governor may appoint, for a period not longer than 90 days, such special officers as may be necessary to correct the failure to execute or enforce the criminal laws. [Formerly 148.150]

131.860 Qualifying of special officers; powers and duties. When appointed, special officers shall qualify in the same manner as provided by law for regularly elected officers, shall have all the power and authority of the regularly elected officers necessary to effectuate the purposes of the appointment and shall carry out the directions of the Governor, pursuant to the appointment, in the same manner and to the same extent as the duly elected officers could do or perform; and no greater power shall be conferred upon any special officer than is by law lodged with the regularly elected officers. [Formerly 148.160]

131.865 Compensation of special officers. The special officers provided for in ORS 131.855 shall receive a compensation for the time they are appointed equal to that provided for the regularly elected officers, the compensation to be paid in the same manner as the regular officers are paid. [Formerly 148.170]

131.875 Effect of appointment of special officers on salary of regular officers. The regularly elected, qualified and acting officers shall, during any appointment of a special officer, receive the salary provided by law, to the same extent as though no special officer had been appointed. [Formerly 148.180]

131.880 Appointment of railroad police officers; liability. The Governor, upon application of any railroad company operating in this state, may appoint and commission, during the pleasure of the Governor, persons designated by the company and to serve at the expense of the company, as police officers, with the powers of peace officers and who, after being duly sworn, may act as police officers to protect the railroad company property and the persons or property of the railroad company passengers or employees. The railroad company designating such persons is civilly responsible for any abuse of their authority. [1973 c.676 §1]

(Rewards)

131.885 Offer of reward. If any person charged with or convicted of any felony within this state breaks prison, escapes, absconds or flees or hides from justice, the county court or county governing body of the county in which the crime was committed, if the court or governing body deems it necessary, may offer a reward for information leading to the apprehension of such person by the appropriate police authority. [Formerly 149.010; 1981 c.300 §1; 1999 c.217 §1]

131.890 Entitlement to reward; use of public money to reward bounty hunter. (1) Any person providing information leading to the apprehension of a person for whom a reward has been offered under ORS 131.885 is entitled to and shall be paid the reward offered under ORS 131.885 or a proportionate share thereof if more than one claimant is entitled.

(2) No public money may be used to pay a reward to a bounty hunter under this section. As used in this subsection, bounty hunter means a private person who is in the business of apprehending persons who have forfeited security or broken the terms of a security release, fled from justice or escaped from confinement. [Formerly 149.020; 1981 c.300 §2; 1999 c.217 §2]

131.892 Offer of reward for information on commission of criminal offense. An organization, association or person may offer a reward for information leading to the apprehension and conviction of any person who has committed a criminal offense. [1993 c.543 §2; 1995 c.461 §1; 1999 c.217 §3]

131.895 Procedure for payment. The county court or county governing body, on the claim of the applicant for reward under ORS 131.885 to 131.895, shall determine whether the claimant is entitled to the reward. If it so determines, it shall certify the amount offered in reward, or a proportionate share thereof if more than one claimant is entitled, to the county clerk of the county and the county clerk shall draw a warrant on the treasurer of the county for the amount so authorized. [Formerly 149.030; 1981 c.300 §3]

131.897 Authority to order repayment of reward as part of sentence. (1) In addition to any other sentence it may impose as a result of a criminal conviction, the court may order that a defendant reimburse to a person, organization, association or public body or officer, any sum or portion thereof offered and paid by the person, organization, association or public body or officer under ORS 131.885 to 131.895, as a reward for information leading to the apprehension of the defendant. Reimbursement under this section shall be ordered paid into the court, for further transfer by the clerk to the person, organization, association or public body or officer entitled to it. The monetary obligation described in this section is a category 4 obligation under ORS 137.295.

(2) In determining whether to order reimbursement under this section, the court shall take into account:

(a) The financial resources of the defendant and the burden that reimbursement will impose, with due regard to the other obligations of the defendant; and

(b) The ability of the defendant to make reimbursement on an installment basis or on other conditions to be fixed by the court. [1981 c.300 §4; 1987 c.905 §13; 1993 c.543 §3; 1995 c.461 §2; 1999 c.217 §4]

LIABILITY FOR MEDICAL EXPENSES OF CERTAIN PERSONS

131.900 Liability for medical expenses for person restrained, detained or taken into custody. Except as otherwise provided by ORS 30.260 to 30.300, federal civil rights law or written agreement, the state, a county, a city, a law enforcement agency or local correctional facility thereof is not liable for charges or expenses for any medical services provided to an individual who is the object of efforts by a law enforcement officer to restrain or detain or take into custody. [1991 c.778 §8; 1993 c.196 §2]

131.990 [Formerly 145.990; repealed by 1987 c.526 §2]

_______________



Chapter 132

Chapter 132 Â Grand Jury, Indictments and Other Accusatory Instruments

2005 EDITION

GRAND JURY AND ACCUSATORY INSTRUMENTS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

ORGANIZATION OF GRAND JURY

132.010Â Â Â Â  Composition

132.020Â Â Â Â  Selection of grand juries; law applicable to additional jury; when inquiry void

132.030Â Â Â Â  Challenge of juror prohibited; when juror may be excused

132.050Â Â Â Â  Foreman; alternate

132.060Â Â Â Â  Oath or affirmation of jurors

132.070Â Â Â Â  Charge of court

132.080Â Â Â Â  Clerk

132.090Â Â Â Â  Presence of persons at sittings or deliberations of jury; interpreters

132.100Â Â Â Â  Oath to witness before grand jury

132.110Â Â Â Â  When juror discharged; replacement; proceeding with lesser number

132.120Â Â Â Â  Jury service term; continuation

GRAND JUROR IN LATER PROCEEDINGS

132.210Â Â Â Â  Immunity of jurors as to official conduct

132.220Â Â Â Â  Disclosure by juror of testimony of witness examined by jury

GRAND JURY PROCEDURES

132.310Â Â Â Â  Inquiry into crimes; presentation to court

132.320Â Â Â Â  Consideration of evidence

132.330Â Â Â Â  Submission of indictment by district attorney

132.340Â Â Â Â  Duties of district attorney for jury

132.350Â Â Â Â  JurorÂs knowledge of an offense; action thereon

132.360Â Â Â Â  Number of jurors required to concur

132.370Â Â Â Â  Presentment of facts to court for instruction as to law

132.380Â Â Â Â  Whom the grand jury may indict

132.390Â Â Â Â  When the grand jury may indict

132.400Â Â Â Â  Indorsement of indictment as Âa true billÂ

132.410Â Â Â Â  Finding of indictment; filing; inspection

132.420Â Â Â Â  Disclosure relative to indictment not subject to inspection

132.430Â Â Â Â  Finding against indictment; indorsement Ânot a true billÂ

132.440Â Â Â Â  Inquiry into conditions in correctional and youth correction facilities

SUFFICIENCY OF INDICTMENT

132.510Â Â Â Â  Forms and sufficiency of pleadings

132.540Â Â Â Â  Matters indictment must import; previous conviction not to be alleged; exception; use of statutory language

132.550Â Â Â Â  Content

132.557Â Â Â Â  Indictment must contain subcategory facts under certain circumstances

132.560Â Â Â Â  Joinder of counts and charges; consolidation of charging instruments

132.580Â Â Â Â  Names of grand jury witnesses on indictment; effect of failure to include; procedure to remedy failure

ACCUSATORY INSTRUMENTS

132.586Â Â Â Â  Pleading domestic violence in accusatory instrument

PENALTIES

132.990Â Â Â Â  Premature inspection or disclosure of contents of indictment

ORGANIZATION OF GRAND JURY

Â Â Â Â Â  132.010 Composition. A grand jury is a body of seven persons drawn from the jurors in attendance upon the circuit court at a particular jury service term, having the qualifications prescribed by ORS 10.030 and sworn to inquire of crimes committed or triable within the county from which they are selected. [Amended by 1985 c.703 Â§22]

Â Â Â Â Â  132.020 Selection of grand juries; law applicable to additional jury; when inquiry void. (1) Under the direction of the court, the clerk shall draw names at random from the names of jurors in attendance upon the court until the names of seven jurors are drawn and accepted by the court. The seven persons thus chosen shall constitute the grand jury.

Â Â Â Â Â  (2) When the court, in its discretion, considers that one or more additional grand juries is needed for the administration of justice, one or more additional grand juries shall be selected in the manner provided in subsection (1) of this section.

Â Â Â Â Â  (3) Any law applicable to the grand jury is equally applicable to any additional grand jury selected under subsection (2) of this section, except that whenever any duties or functions are imposed upon the grand jury, it shall be sufficient if such duties or functions are performed by one of the grand juries selected under this section.

Â Â Â Â Â  (4) Any inquiry or investigation required by law to be made by a grand jury shall be void, unless such inquiry or investigation was made entirely by the same grand jury. [Amended by 1959 c.59 Â§1; 1985 c.703 Â§23]

Â Â Â Â Â  132.030 Challenge of juror prohibited; when juror may be excused. Neither the grand jury panel nor any individual juror may be challenged. A judge of the court or clerk of court, as defined in ORS 10.010, may at any time after a juror is drawn and before the juror is sworn excuse the juror from jury service for any reason prescribed in ORS 10.050. [Amended by 1973 c.836 Â§36; 1979 c.728 Â§5; 1985 c.703 Â§24; 1999 c.1085 Â§2]

Â Â Â Â Â  132.040 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.050 Foreman; alternate. The court shall appoint a foreman and an alternate foreman of the grand jury from the persons chosen to constitute that body. The alternate foreman shall have the duties and powers of the foreman in the absence of the foreman. [Amended by 1973 c.836 Â§37]

Â Â Â Â Â  132.060 Oath or affirmation of jurors. (1) Before the members of the grand jury enter upon the discharge of their duties, the following oath must be administered to them by or under the direction of the court:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  You, as grand jurors for the County of______, do solemnly swear that you will diligently inquire into, and true presentment or indictment make of, all crimes against this state committed or triable within this county that shall come to your knowledge; that you will keep secret the proceedings before you, the counsel of the state, your own counsel and that of your fellows; that you will indict no person through envy, hatred or malice nor leave any person not indicted through fear, favor, affection or hope of reward; but that you will indict upon the evidence before you according to the truth and the laws of this state, so help you God.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) In administering this oath, the blank therein must be filled with the name of the county in which the court is sitting; and if any juror prefers, the juror must be allowed to affirm thereto, in which case, instead of the final phrase thereof there must be added, Âand this you promise under the pains and penalties of perjury.Â [Amended by 1973 c.836 Â§38]

Â Â Â Â Â  132.070 Charge of court. When the grand jury is formed, the court shall charge it and give it such information as the court deems proper concerning the nature of its powers and duties, or charges for crime returned to the court or likely to come before the grand jury.

Â Â Â Â Â  132.080 Clerk. The members of the grand jury shall appoint one of their number as clerk. The clerk shall keep minutes of their proceedings (except the votes of the individual jurors) and of the substance of the evidence given before them.

Â Â Â Â Â  132.090 Presence of persons at sittings or deliberations of jury; interpreters. (1) Except as provided in subsections (2) and (3) of this section, no person other than the district attorney or a witness actually under examination shall be present during the sittings of the grand jury.

Â Â Â Â Â  (2) Upon a motion filed by the district attorney in the circuit court, the circuit judge may appoint a reporter who shall attend the sittings of the grand jury to take and report the testimony in any matters pending before the grand jury, and may appoint a parent, guardian or other appropriate person 18 years of age or older to accompany any child 12 years of age or younger, or any person with mental retardation, during an appearance before the grand jury. The circuit judge, upon the district attorneyÂs showing to the court that it is necessary for the proper examination of a witness appearing before the grand jury, may appoint a guard, medical or other special attendant or nurse, who shall be present in the grand jury room and shall attend such sittings.

Â Â Â Â Â  (3) The district attorney may designate an interpreter who is certified under ORS 45.291 to interpret the testimony of witnesses appearing before the grand jury. The district attorney may designate a qualified interpreter, as defined in ORS 45.288, if the circuit court determines that a certified interpreter is not available and that the person designated by the district attorney is a qualified interpreter as defined in ORS 45.288. An interpreter designated under this subsection may be present in the grand jury room and attend the sittings of the grand jury.

Â Â Â Â Â  (4) No person other than members of the grand jury shall be present when the grand jury is deliberating or voting upon a matter before it.

Â Â Â Â Â  (5) As used in this section, Âmental retardationÂ has the meaning given that term in ORS 427.005. Mental retardation may be shown by attaching to the motion of the district attorney:

Â Â Â Â Â  (a) Documentary evidence of intellectual functioning; or

Â Â Â Â Â  (b) The affidavit of a qualified person familiar with the person with mental retardation. ÂQualified personÂ includes, but is not limited to, a teacher, therapist or physician. [Amended by 1973 c.836 Â§39; 1983 c.375 Â§1; 1991 c.406 Â§1; 2001 c.243 Â§1]

Â Â Â Â Â  132.100 Oath to witness before grand jury. The foreman of the grand jury or, in the absence of the foreman, any other grand juror shall administer an oath to any witness appearing before the grand jury. [Amended by 1973 c.836 Â§40]

Â Â Â Â Â  132.110 When juror discharged; replacement; proceeding with lesser number. After the formation of the grand jury and before it is discharged, the court may:

Â Â Â Â Â  (1) Discharge a grand juror who:

Â Â Â Â Â  (a) Becomes sick, is out of the county or fails to appear when the grand jury is summoned to reconvene;

Â Â Â Â Â  (b) Is related, by affinity or consanguinity within the third degree, to the accused who is under investigation by the grand jury, or held for the commission of a crime; or

Â Â Â Â Â  (c) Is unable to continue in the discharge of duties.

Â Â Â Â Â  (2) Order that another person be drawn at random and sworn from the jurors then in attendance upon the court, or if no other jurors are there in attendance, from the master jury list of the county, to take the place of a discharged juror.

Â Â Â Â Â  (3) Allow at least five grand jurors to proceed upon good cause shown. [Amended by 1973 c.836 Â§41; 1985 c.703 Â§25]

Â Â Â Â Â  132.120 Jury service term; continuation. When the jury service term is completed the grand jury must be discharged by the court; but the judge may, by an order made either in open court or at chambers anywhere in the judicial district and entered of record, stating the reasons, continue the grand jury in session for such period of time as the judge deems advisable. [Amended by 1959 c.638 Â§13; 1973 c.836 Â§42; 1985 c.540 Â§30; 1985 c.703 Â§26]

Â Â Â Â Â  132.130 [Repealed by 1973 c.836 Â§358]

GRAND JUROR IN LATER PROCEEDINGS

Â Â Â Â Â  132.210 Immunity of jurors as to official conduct. A grand juror cannot be questioned for anything the grand juror says or any vote the grand juror gives, while acting as such, relative to any matter legally pending before the grand jury, except for a perjury or false swearing of which the grand juror may have been guilty in giving testimony before such jury. [Amended by 1973 c.836 Â§43]

Â Â Â Â Â  132.220 Disclosure by juror of testimony of witness examined by jury. A member of a grand jury may be required by any court to disclose:

Â Â Â Â Â  (1) The testimony of a witness examined before the grand jury, for the purpose of ascertaining whether it is consistent with that given by the witness before the court.

Â Â Â Â Â  (2) The testimony given before such grand jury by any person, upon a charge against such person for perjury or false swearing or upon trial therefor. [Amended by 1973 c.836 Â§44]

GRAND JURY PROCEDURES

Â Â Â Â Â  132.310 Inquiry into crimes; presentation to court. The grand jury shall retire into a private room and may inquire into crimes committed or triable in the county and present them to the court, either by presentment or indictment, as provided in ORS 132.310 to 132.390. [Amended by 1973 c.836 Â§45]

Â Â Â Â Â  132.320 Consideration of evidence. (1) Except as provided in subsections (2) to (10) of this section, in the investigation of a charge for the purpose of indictment, the grand jury shall receive no other evidence than such as might be given on the trial of the person charged with the crime in question.

Â Â Â Â Â  (2) A report or a copy of a report made by a physicist, chemist, medical examiner, physician, firearms identification expert, examiner of questioned documents, fingerprint technician, or an expert or technician in some comparable scientific or professional field, concerning the results of an examination, comparison or test performed by such person in connection with a case which is the subject of a grand jury proceeding, shall, when certified by such person as a report made by such person or as a true copy thereof, be received in evidence in the grand jury proceeding.

Â Â Â Â Â  (3) An affidavit of a witness who is unable to appear before the grand jury shall be received in evidence in the grand jury proceeding if, upon application by the district attorney, the presiding judge for the judicial district in which the grand jury is sitting authorizes such receipt after good cause has been shown for the witnessÂ inability to appear. An affidavit taken in another state or territory of the United States, the District of Columbia or in a foreign country must be authenticated as provided in ORS 194.505 to 194.575 before it can be used in this state.

Â Â Â Â Â  (4) A grand jury that is investigating a charge of criminal driving while suspended or revoked under ORS 811.182 may receive in evidence an affidavit of a peace officer with a report or copy of a report of the peace officer concerning the peace officerÂs investigation of the violation of ORS 811.182 by the defendant.

Â Â Â Â Â  (5) A grand jury may receive testimony of a witness by means of simultaneous television transmission allowing the grand jury and district attorney to observe and communicate with the witness and the witness to observe and communicate with the grand jury and the district attorney.

Â Â Â Â Â  (6) A grand jury that is investigating a charge of failure to appear under ORS 133.076, 153.992, 162.195 or 162.205 may receive in evidence an affidavit of a court employee certifying that the defendant failed to appear as required by law and setting forth facts sufficient to support that conclusion.

Â Â Â Â Â  (7)(a) Except as otherwise provided in this subsection, a grand jury may receive in evidence through the testimony of one peace officer involved in the criminal investigation under grand jury inquiry information from an official report of another peace officer involved in the same criminal investigation concerning the other peace officerÂs investigation of the matter before the grand jury. The statement of a person suspected of committing an offense or inadmissible hearsay of persons other than the peace officer who compiled the official report may not be presented to a grand jury under this paragraph.

Â Â Â Â Â  (b) If the official report contains evidence other than chain of custody, venue or the name of the person suspected of committing an offense, the grand jurors must be notified that the evidence is being submitted by report and that the peace officer who compiled the report will be made available for testimony at the request of the grand jury. When a grand jury requests the testimony of a peace officer under this paragraph, the peace officer may present sworn testimony by telephone if requiring the peace officerÂs presence before the grand jury would constitute an undue hardship on the peace officer or the agency that employs or utilizes the peace officer.

Â Â Â Â Â  (8) A grand jury that is investigating a charge of failure to report as a sex offender under ORS 181.599 may receive in evidence certified copies of the form required by ORS 181.603 (2) and sex offender registration forms and an affidavit of a representative of the Oregon State Police, as keepers of the stateÂs sex offender registration records, certifying that the certified copies of the forms constitute the complete record for the defendant.

Â Â Â Â Â  (9) The grand jury is not bound to hear evidence for the defendant, but it shall weigh all the evidence submitted to it; and when it believes that other evidence within its reach will explain away the charge, it should order such evidence to be produced, and for that purpose may require the district attorney to issue process for the witnesses.

Â Â Â Â Â  (10) A grand jury that is investigating a charge of driving while under the influence of intoxicants in violation of ORS 813.010 may receive in evidence an affidavit of a peace officer regarding any or all of the following:

Â Â Â Â Â  (a) Whether the defendant was driving.

Â Â Â Â Â  (b) Whether the defendant took or refused to take tests under any provision of ORS chapter 813.

Â Â Â Â Â  (c) The administration of tests under any provision of ORS chapter 813 and the results of such tests.

Â Â Â Â Â  (d) The officerÂs observations of physical or mental impairment of the defendant. [Amended by 1973 c.836 Â§46; 1975 c.576 Â§1; 1983 c.393 Â§25; 1995 c.126 Â§1; 1995 c.781 Â§38; 1997 c.249 Â§43; 1999 c.1049 Â§6; 2001 c.19 Â§1; 2003 c.645 Â§3; 2005 c.529 Â§1]

Â Â Â Â Â  132.330 Submission of indictment by district attorney. The district attorney may submit an indictment to the grand jury in any case when the district attorney has good reason to believe that a crime has been committed which is triable within the county. [Amended by 1973 c.836 Â§47]

Â Â Â Â Â  132.340 Duties of district attorney for jury. The district attorney, when required by the grand jury, must prepare indictments or presentments for it and attend its sittings to advise it in relation to its duties or to examine witnesses in its presence.

Â Â Â Â Â  132.350 JurorÂs knowledge of an offense; action thereon. (1) If a grand juror knows or has reason to believe that a crime which is triable in the county has been committed, the grand juror shall disclose the same to the fellow jurors, who may thereupon investigate the same.

Â Â Â Â Â  (2) An indictment or presentment must not be found upon the statement of a grand juror unless the grand juror is sworn and examined as a witness.

Â Â Â Â Â  (3) A grand juror testifying as provided in subsection (2) of this section shall not vote on the indictment nor be present during deliberations thereon. [Amended by 1973 c.836 Â§48]

Â Â Â Â Â  132.360 Number of jurors required to concur. A grand jury may indict or present facts to the court for instruction as provided in ORS 132.370, with the concurrence of five of its members, if at least five jurors voting for indictment or presentment heard all the testimony relating to the person indicted or facts presented. [Amended by 1973 c.836 Â§49]

Â Â Â Â Â  132.370 Presentment of facts to court for instruction as to law. (1) When the grand jury is in doubt whether the facts, as shown by the evidence before it, constitute a crime in law or whether the same has ceased to be punishable by reason of lapse of time or a former acquittal or conviction, it may make a presentment of the facts to the court, without mentioning the names of individuals, and ask the court for instructions concerning the law arising thereon.

Â Â Â Â Â  (2) A presentment cannot be found and made to the court except as provided in subsection (1) of this section, and, when so found and presented, the court shall give such instructions to the grand jury concerning the law of the case as it thinks proper and necessary.

Â Â Â Â Â  (3) A presentment is made to the court by the foreman in the presence of the grand jury. But being a mere formal statement of facts for the purpose of obtaining the advice of the court as to the law arising thereon, it is not to be filed in court or preserved beyond the sitting of the grand jury.

Â Â Â Â Â  132.380 Whom the grand jury may indict. The grand jury may indict a person for a crime when it believes the person guilty thereof, whether such person has been held to answer for such crime or not. [Amended by 1973 c.836 Â§50]

Â Â Â Â Â  132.390 When the grand jury may indict. The grand jury may find an indictment when all the evidence before it, taken together, is such as in its judgment would, if unexplained or uncontradicted, warrant a conviction by the trial jury. [Amended by 1973 c.836 Â§51]

Â Â Â Â Â  132.400 Indorsement of indictment as Âa true bill.Â An indictment, when found, shall be indorsed Âa true bill,Â and such indorsement signed by the foreman of the jury.

Â Â Â Â Â  132.410 Finding of indictment; filing; inspection. An indictment, when found and indorsed, as provided in ORS 132.400 and 132.580, shall be filed with the clerk of the court, in whose office it shall remain as a public record. Upon being designated by the district attorney as confidential and until after the arrest of a defendant who has not been held to answer the charge, the indictment or any order or process in relation thereto shall not be inspected by any person other than the judge, the clerk of the court, the district attorney or a peace officer in the discharge of a duty concerning the indictment, order or process. [Amended by 1973 c.836 Â§52; 1999 c.967 Â§2]

Â Â Â Â Â  132.420 Disclosure relative to indictment not subject to inspection. No grand juror, reporter or other person except the district attorney or a peace officer in the exercise of duties in effecting an arrest shall disclose any fact concerning any indictment while it is not subject to public inspection. [Amended by 1973 c.836 Â§53]

Â Â Â Â Â  132.430 Finding against indictment; indorsement Ânot a true bill.Â (1) When a person has been held to answer a criminal charge and the indictment in relation thereto is not found Âa true bill,Â it must be indorsed Ânot a true bill,Â which indorsement must be signed by the foreman and filed with the clerk of the court, in whose office it shall remain a public record. In the case of an indictment not found Âa true billÂ against a person not so held, the same, together with the minutes of the evidence in relation thereto, must be destroyed by the grand jury.

Â Â Â Â Â  (2) When an indictment indorsed Ânot a true billÂ has been filed with the clerk of the court, the effect thereof is to dismiss the charge; and the same cannot be again submitted to or inquired of by the grand jury unless the court so orders. [Amended by 1973 c.836 Â§54]

Â Â Â Â Â  132.440 Inquiry into conditions in correctional and youth correction facilities. (1) At least once yearly, a grand jury shall inquire into the condition and management of every correctional facility and youth correction facility as defined in ORS 162.135 in the county.

Â Â Â Â Â  (2) The grand jury is entitled to free access at all reasonable times to such correctional facilities and juvenile facilities, and, without charge, to all public records in the county pertaining thereto.

Â Â Â Â Â  (3) Other than indictments presented under ORS 132.310 or presentments presented under ORS 132.370, the grand jury shall issue no report other than a report of an inquiry made under this section. [Amended by 1973 c.836 Â§55; 1985 c.565 Â§11; 1997 c.249 Â§44]

SUFFICIENCY OF INDICTMENT

Â Â Â Â Â  132.510 Forms and sufficiency of pleadings. The forms of pleading, and the rules by which the sufficiency of pleadings is to be determined, are those prescribed by the statutes relating to criminal procedure. [Amended by 1973 c.836 Â§56]

Â Â Â Â Â  132.520 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.530 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.540 Matters indictment must import; previous conviction not to be alleged; exception; use of statutory language. (1) The indictment is sufficient if it can be understood therefrom that:

Â Â Â Â Â  (a) The defendant is named, or if the name of the defendant cannot be discovered, that the defendant is described by a fictitious name, with the statement that the real name of the defendant is to the jury unknown.

Â Â Â Â Â  (b) The crime was committed within the jurisdiction of the court, except where, as provided by law, the act, though done without the county in which the court is held, is triable therein.

Â Â Â Â Â  (c) The crime was committed at some time prior to the finding of the indictment and within the time limited by law for the commencement of an action therefor.

Â Â Â Â Â  (2) The indictment shall not contain allegations that the defendant has previously been convicted of the violation of any statute which may subject the defendant to enhanced penalties, except where the conviction constitutes a material element of the crime charged.

Â Â Â Â Â  (3) Words used in a statute to define a crime need not be strictly pursued in the indictment, but other words conveying the same meaning may be used. [Amended by 1957 c.657 Â§1; 1973 c.836 Â§57]

Â Â Â Â Â  132.550 Content. The indictment shall contain substantially the following:

Â Â Â Â Â  (1) The name of the circuit court in which it is filed; and

Â Â Â Â Â  (2) The title of the action; and

Â Â Â Â Â  (3) A statement that the grand jury accuses the defendant or defendants of the designated offense or offenses; and

Â Â Â Â Â  (4) A separate accusation or count addressed to each offense charged, if there be more than one; and

Â Â Â Â Â  (5) A statement in each count that the offense charged therein was committed in a designated county; and

Â Â Â Â Â  (6) A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time; and

Â Â Â Â Â  (7) A statement of the acts constituting the offense in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended; and

Â Â Â Â Â  (8) The signatures of the foreman and of the district attorney; and

Â Â Â Â Â  (9) The date the indictment is filed with the clerk of the court. [Amended by 1973 c.836 Â§58]

Â Â Â Â Â  132.557 Indictment must contain subcategory facts under certain circumstances. (1) When a person is charged with a crime committed on or after November 1, 1989, that includes subcategories under the rules of the Oregon Criminal Justice Commission, the state is required to plead specially in the indictment, in addition to the elements of the crime, any subcategory fact on which the state intends to rely to enhance the crime for sentencing purposes. The state shall plead the elements and subcategory facts in a single count. Nothing in this subsection precludes the pleading of alternative theories.

Â Â Â Â Â  (2) The state must prove each subcategory fact beyond a reasonable doubt and the jury shall return a special verdict of ÂyesÂ or ÂnoÂ on each subcategory fact submitted. [1995 c.520 Â§6]

Â Â Â Â Â  Note: 132.557 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 132 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  132.560 Joinder of counts and charges; consolidation of charging instruments. (1) A charging instrument must charge but one offense, and in one form only, except that:

Â Â Â Â Â  (a) Where the offense may be committed by the use of different means, the charging instrument may allege the means in the alternative.

Â Â Â Â Â  (b) Two or more offenses may be charged in the same charging instrument in a separate count for each offense if the offenses charged are alleged to have been committed by the same person or persons and are:

Â Â Â Â Â  (A) Of the same or similar character;

Â Â Â Â Â  (B) Based on the same act or transaction; or

Â Â Â Â Â  (C) Based on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

Â Â Â Â Â  (2) If two or more charging instruments are found in circumstances described in subsection (1)(b) of this section, the court may order them to be consolidated.

Â Â Â Â Â  (3) If it appears, upon motion, that the state or defendant is substantially prejudiced by a joinder of offenses under subsection (1) or (2) of this section, the court may order an election or separate trials of counts or provide whatever other relief justice requires.

Â Â Â Â Â  (4) As used in this section, Âcharging instrumentÂ means any written instrument sufficient under the law to charge a person with an offense, and shall include, but not be limited to, grand jury indictments, informations, complaints and uniform traffic, game or boating complaints. [Amended by 1989 c.842 Â§1; 1993 c.278 Â§1; 1999 c.1040 Â§17]

Â Â Â Â Â  132.570 [Renumbered 135.713]

Â Â Â Â Â  132.580 Names of grand jury witnesses on indictment; effect of failure to include; procedure to remedy failure. (1) When an indictment is found, the names of the witnesses examined before the grand jury that returned the indictment, either by testimony in the presence of the grand jury, by affidavit, by means of simultaneous television transmission under ORS 132.320 (5) or by telephone under ORS 132.320 (7), and the names of those whose reports were received by such grand jury pursuant to ORS 132.320 (2) must be inserted at the foot of the indictment, or indorsed thereon, before it is filed. The indorsement shall show whether the witness gave testimony before the grand jury in person, by affidavit, by means of simultaneous television transmission or by telephone or filed a report.

Â Â Â Â Â  (2) A witness examined before the grand jury whose name is not indorsed on the indictment shall not be permitted to testify at trial without the consent of the defendant, unless the court finds that:

Â Â Â Â Â  (a) The name of the witness was omitted from the indictment by inadvertence;

Â Â Â Â Â  (b) The name of the witness was furnished to the defendant by the state at least 10 days before trial; and

Â Â Â Â Â  (c) The defendant will not be prejudiced by the omission. [Amended by 1973 c.836 Â§59; 1995 c.126 Â§2; 2003 c.645 Â§8]

Â Â Â Â Â  132.585 [Repealed by 1959 c.426 Â§1]

ACCUSATORY INSTRUMENTS

Â Â Â Â Â  132.586 Pleading domestic violence in accusatory instrument. (1) As used in this section, Âdomestic violenceÂ has the meaning given that term in ORS 135.230.

Â Â Â Â Â  (2) When a crime involves domestic violence, the accusatory instrument may plead, and the prosecution may prove at trial, domestic violence as an element of the crime. When a crime is so pleaded, the words Âconstituting domestic violenceÂ may be added to the title of the crime. [2003 c.319 Â§1]

Â Â Â Â Â  132.590 [Renumbered 135.715]

Â Â Â Â Â  132.610 [Renumbered 135.717]

Â Â Â Â Â  132.620 [Renumbered 135.720]

Â Â Â Â Â  132.630 [Renumbered 135.725]

Â Â Â Â Â  132.640 [Renumbered 135.727]

Â Â Â Â Â  132.650 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.660 [Renumbered 135.730]

Â Â Â Â Â  132.670 [Amended by 1971 c.743 Â§319; renumbered 135.733]

Â Â Â Â Â  132.680 [Renumbered 135.735]

Â Â Â Â Â  132.690 [Amended by 1971 c.743 Â§320; renumbered 135.737]

Â Â Â Â Â  132.710 [Renumbered 135.740]

Â Â Â Â Â  132.720 [Renumbered 135.743]

PENALTIES

Â Â Â Â Â  132.990 Premature inspection or disclosure of contents of indictment. Violation of ORS 132.420 or the prohibitions of ORS 132.410 is punishable as contempt.

_______________



Chapter 133

Chapter 133 Â Arrest and Related Procedures; Search and Seizure; Extradition

2005 EDITION

ARREST AND RELATED PROCEDURES

PROCEDURE IN CRIMINAL MATTERS GENERALLY

GENERAL PROVISIONS

133.005Â Â Â Â  Definitions for ORS 131.655, 133.005 to 133.381 and 133.410 to 133.450

133.007Â Â Â Â  Sufficiency of information or complaint

133.015Â Â Â Â  Contents of information or complaint

133.020Â Â Â Â  Magistrate defined

133.030Â Â Â Â  Who are magistrates

133.033Â Â Â Â  Peace officer; community caretaking functions

CRIMINAL CITATIONS

133.055Â Â Â Â  Criminal citation; exception for domestic disturbance; notice of rights

133.060Â Â Â Â  Cited person to appear before magistrate; effect of failure to appear; arrest warrant

133.065Â Â Â Â  Service of criminal citation

133.066Â Â Â Â  Criminal citations generally

133.068Â Â Â Â  Contents of criminal citation issued without complaint

133.069Â Â Â Â  Contents of criminal citation issued with complaint; nonconformance

133.070Â Â Â Â  Criminal citation where arrest without warrant is authorized for ordinance violation

133.073Â Â Â Â  Electronic filing of criminal citation; court rules

133.076Â Â Â Â  Failure to appear on criminal citation

WARRANT OF ARREST

133.110Â Â Â Â  Issuance; citation

133.120Â Â Â Â  Authority to issue warrant

133.140Â Â Â Â  Content and form of warrant

ARREST

133.220Â Â Â Â  Who may make arrest

133.225Â Â Â Â  Arrest by private person

133.235Â Â Â Â  Arrest by peace officer; procedure

133.239Â Â Â Â  Arrest by parole and probation officer; procedure

133.245Â Â Â Â  Arrest by federal officer; procedure

133.310Â Â Â Â  Authority of peace officer to arrest without warrant

133.315Â Â Â Â  Liability of peace officer making arrest

133.318Â Â Â Â  Providing false foreign restraining order; false representation to police officer

133.340Â Â Â Â  Authority to order arrest for crime committed in presence of magistrate

133.360Â Â Â Â  Arrests on warrant or order transmitted by telegraph

133.375Â Â Â Â  Definitions for ORS 133.375 to 133.381

133.377Â Â Â Â  Arrest of persons for cruelty to animals; immunity of peace officer providing care for animal

133.379Â Â Â Â  Duty of peace officer to arrest and prosecute violators of cruelty to animals laws; disposition of fines

133.381Â Â Â Â  Procedure in arrests for violation of certain restraining orders; arrest of person not in county where order or warrant issued

UNIFORM ACT ON FRESH PURSUIT

133.410Â Â Â Â  Short title

133.420Â Â Â Â  Definitions for ORS 133.410 to 133.440

133.430Â Â Â Â  Authority of officers of other states to make arrest

133.440Â Â Â Â  Proceedings following arrest by officer of other state

PROCEDURES AFTER ARREST

133.450Â Â Â Â  After arrest; within or without county in which warrant was issued

133.455Â Â Â Â  Receipts for property taken from person in custody; penalty

133.460Â Â Â Â  Forfeiture of conveyances used unlawfully to conceal or transport stolen property

133.465Â Â Â Â  Seizure of stolen animals or other property being transported; proceedings against person arrested

133.470Â Â Â Â  Sale of seized property; rights of owner and lienholder

133.475Â Â Â Â  Notice to owner

133.485Â Â Â Â  Perishable property; livestock or fowls

133.495Â Â Â Â  Retention of property to answer order of court

133.515Â Â Â Â  Interpreter to be made available to disabled person

SEARCH AND SEIZURE

(Generally)

133.525Â Â Â Â  Definitions for ORS 133.525 to 133.703

133.535Â Â Â Â  Permissible objects of search and seizure

133.537Â Â Â Â  Protection of things seized; liability of agency

(Search and Seizure Pursuant to Warrant)

133.545Â Â Â Â  Issuance and execution of search warrant

133.555Â Â Â Â  Hearing

133.565Â Â Â Â  Contents of search warrant

133.575Â Â Â Â  Execution of warrant

133.595Â Â Â Â  List of things seized

133.605Â Â Â Â  Use of force in executing warrants

133.615Â Â Â Â  Return of the warrant

133.617Â Â Â Â  ÂMobile tracking deviceÂ defined

133.619Â Â Â Â  Execution of warrant authorizing mobile tracking device

133.621Â Â Â Â  Medical procedures; immunity from liability for performing

(Disposition of Things Seized)

133.623Â Â Â Â  Handling and disposition of things seized

133.633Â Â Â Â  Motion for return or restoration of things seized

133.643Â Â Â Â  Ground for motion for return or restoration of things seized

133.653Â Â Â Â  Postponement of return or restoration; appellate review

133.663Â Â Â Â  Disputed possession rights

(Evidentiary Exclusion)

133.673Â Â Â Â  Motions to suppress evidence

133.693Â Â Â Â  Challenge to truth of evidence

133.703Â Â Â Â  Identity of informants

INTERCEPTION OF COMMUNICATIONS

133.721Â Â Â Â  Definitions for ORS 41.910 and 133.721 to 133.739

133.723Â Â Â Â  Records confidential

133.724Â Â Â Â  Order for interception of communications; application; grounds for issuance; contents of order; progress reports

133.726Â Â Â Â  Interception of oral communication without order; order for interception of oral communication; application; grounds for issuance; contents of order; penalties

133.727Â Â Â Â  Proceeding under expired order prohibited

133.729Â Â Â Â  Recording intercepted communications; method; delivery to court; custody

133.731Â Â Â Â  Inventory; contents; inspection of intercepted communications

133.733Â Â Â Â  Procedure for introduction as evidence

133.735Â Â Â Â  Suppression of intercepted communications; procedure; grounds; appeal

133.736Â Â Â Â  Motion to suppress intercepted oral communication; right of state to appeal

133.737Â Â Â Â  Disclosure and use of intercepted communications

133.739Â Â Â Â  Civil damages for willful interception, disclosure or use of communications; attorney fees; defense; effect on other remedies

UNIFORM CRIMINAL EXTRADITION ACT

133.743Â Â Â Â  Definitions for ORS 133.743 to 133.857; appointment of legal counsel to assist Governor

133.745Â Â Â Â  Determination of security requirements to carry out extradition

133.747Â Â Â Â  Fugitives from other states; Governor to cause arrest and delivery of criminals

133.753Â Â Â Â  Form of demand

133.757Â Â Â Â  Investigation of demand and report

133.763Â Â Â Â  Facts documents must show

133.767Â Â Â Â  Extradition of person not present in demanding state at time of commission of crime

133.773Â Â Â Â  GovernorÂs warrant of arrest

133.777Â Â Â Â  Execution of the warrant

133.783Â Â Â Â  Authority of arresting officer to command assistance

133.787Â Â Â Â  Rights of arrested person

133.793Â Â Â Â  Penalty for disobedience to ORS 133.787

133.797Â Â Â Â  Confinement of prisoner

133.803Â Â Â Â  Arrest prior to requisition

133.805Â Â Â Â  Arrest without warrant

133.807Â Â Â Â  Commitment to await arrest on requisition

133.809Â Â Â Â  Release

133.813Â Â Â Â  Proceedings in absence of arrest under executive warrant within specified time

133.815Â Â Â Â  Forfeiture; recovery thereon

133.817Â Â Â Â  Persons under criminal prosecution in this state at time of requisition

133.823Â Â Â Â  When guilt of accused may be inquired into

133.825Â Â Â Â  Governor may recall warrant

133.827Â Â Â Â  Warrant to agent to return fugitive from this state

133.833Â Â Â Â  Application for requisition; filing and forwarding of papers

133.835Â Â Â Â  Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion

133.837Â Â Â Â  Appointment of agent to return fugitive from this state who waives extradition

133.839Â Â Â Â  Immunity from civil process in certain civil cases

133.843Â Â Â Â  Written waiver of extradition proceedings

133.845Â Â Â Â  Nonwaiver by this state

133.847Â Â Â Â  Trial of extradited person for other crimes

133.853Â Â Â Â  Construction of Act

133.855Â Â Â Â  Short title

133.857Â Â Â Â  Payment of agentÂs expenses

ARREST AND RETURN ACCOUNT

133.865Â Â Â Â  Arrest and Return Account

PENALTIES

133.992Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  133.005 Definitions for ORS 131.655, 133.005 to 133.381 and 133.410 to 133.450. As used in ORS 131.655 and 133.005 to 133.381 and 133.410 to 133.450, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArrestÂ means to place a person under actual or constructive restraint or to take a person into custody for the purpose of charging that person with an offense. A ÂstopÂ as authorized under ORS 131.605 to 131.625 is not an arrest.

Â Â Â Â Â  (2) ÂFederal officerÂ means a special agent or law enforcement officer employed by a federal agency and who is empowered to effect an arrest with or without a warrant for violations of the United States Code and who is authorized to carry firearms in the performance of duty.

Â Â Â Â Â  (3) ÂPeace officerÂ means a member of the Oregon State Police or a sheriff, constable, marshal, municipal police officer, investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state, or an investigator of the Criminal Justice Division of the Department of Justice of the State of Oregon. [1973 c.836 Â§62; 1979 c.656 Â§1; 1981 c.808 Â§1; 1991 c.67 Â§25; 1993 c.254 Â§1; 1995 c.651 Â§6]

Â Â Â Â Â  133.007 Sufficiency of information or complaint.(1) An information or complaint is sufficient if it can be understood therefrom that:

Â Â Â Â Â  (a) The defendant is named, or if the name of the defendant cannot be discovered, the defendant is described by a fictitious name, with the statement that the real name of the defendant is unknown to the complainant.

Â Â Â Â Â  (b) The offense was committed within the jurisdiction of the court, except when, as provided by law, the act, though done without the county in which the court is held, is triable within.

Â Â Â Â Â  (c) The offense was committed at some time prior to the filing of the information or complaint and within the time limited by law for the commencement of an action therefor.

Â Â Â Â Â  (2) The information or complaint shall not contain allegations that the defendant has previously been convicted of any offense that might subject the defendant to enhanced penalties.

Â Â Â Â Â  (3) Words used in a statute to define an offense need not be strictly followed in the information or complaint, but other words conveying the same meaning may be used. [1973 c.836 Â§63; 2005 c.22 Â§101]

Â Â Â Â Â  133.010 [Amended by 1965 c.508 Â§1; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.015 Contents of information or complaint. An information or complaint shall contain substantially the following:

Â Â Â Â Â  (1) The name of the court in which it is filed;

Â Â Â Â Â  (2) The title of the action;

Â Â Â Â Â  (3) A statement that accuses the defendant or defendants of the designated offense or offenses;

Â Â Â Â Â  (4) A separate accusation or count addressed to each offense charged, if there be more than one;

Â Â Â Â Â  (5) A statement in each count that the offense charged therein was committed in a designated county;

Â Â Â Â Â  (6) A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time;

Â Â Â Â Â  (7) A statement of the acts constituting the offense in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended; and

Â Â Â Â Â  (8) The verification by the complainant and the date of the signing of the information or complaint. [1973 c.836 Â§64]

Â Â Â Â Â  133.020 Magistrate defined. A magistrate is an officer having power to issue a warrant for the arrest of a person charged with the commission of a crime.

Â Â Â Â Â  133.030 Who are magistrates. The following persons are magistrates:

Â Â Â Â Â  (1) Judges of the Supreme Court;

Â Â Â Â Â  (2) Judges of the Court of Appeals;

Â Â Â Â Â  (3) Judges of the circuit court;

Â Â Â Â Â  (4) County judges and justices of the peace; and

Â Â Â Â Â  (5) Municipal judges. [Amended by 1961 c.724 Â§27; 1969 c.198 Â§59; 1977 c.746 Â§1; 1995 c.658 Â§72]

Â Â Â Â Â  133.033 Peace officer; community caretaking functions. (1) Except as otherwise expressly prohibited by law, any peace officer of this state, as defined in ORS 133.005, is authorized to perform community caretaking functions.

Â Â Â Â Â  (2) As used in this section, Âcommunity caretaking functionsÂ means any lawful acts that are inherent in the duty of the peace officer to serve and protect the public. ÂCommunity caretaking functionsÂ includes, but is not limited to:

Â Â Â Â Â  (a) The right to enter or remain upon the premises of another if it reasonably appears to be necessary to:

Â Â Â Â Â  (A) Prevent serious harm to any person or property;

Â Â Â Â Â  (B) Render aid to injured or ill persons; or

Â Â Â Â Â  (C) Locate missing persons.

Â Â Â Â Â  (b) The right to stop or redirect traffic or aid motorists or other persons when such action reasonably appears to be necessary to:

Â Â Â Â Â  (A) Prevent serious harm to any person or property;

Â Â Â Â Â  (B) Render aid to injured or ill persons; or

Â Â Â Â Â  (C) Locate missing persons.

Â Â Â Â Â  (3) Nothing contained in this section shall be construed to limit the authority of a peace officer that is inherent in the office or that is granted by any other provision of law. [1991 c.959 Â§1]

Â Â Â Â Â  Note: 133.033 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.037 [1971 c.743 Â§289; 1973 c.836 Â§33; renumbered 131.655]

Â Â Â Â Â  133.040 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.045 [1969 c.244 Â§1; 1973 c.836 Â§65; 1974 c.42 Â§1; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.050 [Repealed by 1959 c.426 Â§1]

CRIMINAL CITATIONS

Â Â Â Â Â  133.055 Criminal citation; exception for domestic disturbance; notice of rights. (1) A peace officer may issue a criminal citation to a person if the peace officer has probable cause to believe that the person has committed a misdemeanor or has committed any felony that is subject to misdemeanor treatment under ORS 161.705. The peace officer shall deliver a copy of the criminal citation to the person. The criminal citation shall require the person to appear at the court of the magistrate before whom the person would be taken pursuant to ORS 133.450 if the person were arrested for the offense.

Â Â Â Â Â  (2)(a) Notwithstanding the provisions of subsection (1) of this section, when a peace officer responds to an incident of domestic disturbance and has probable cause to believe that an assault has occurred between family or household members, as defined in ORS 107.705, or to believe that one such person has placed the other in fear of imminent serious physical injury, the officer shall arrest and take into custody the alleged assailant or potential assailant.

Â Â Â Â Â  (b) When the peace officer makes an arrest under paragraph (a) of this subsection, the peace officer is not required to arrest both persons.

Â Â Â Â Â  (c) When a peace officer makes an arrest under paragraph (a) of this subsection, the peace officer shall make every effort to determine who is the assailant or potential assailant by considering, among other factors:

Â Â Â Â Â  (A) The comparative extent of the injuries inflicted or the seriousness of threats creating a fear of physical injury;

Â Â Â Â Â  (B) If reasonably ascertainable, the history of domestic violence between the persons involved;

Â Â Â Â Â  (C) Whether any alleged crime was committed in self-defense; and

Â Â Â Â Â  (D) The potential for future assaults.

Â Â Â Â Â  (3) Whenever any peace officer has reason to believe that a family or household member, as defined in ORS 107.705, has been abused as defined in ORS 107.705 or that an elderly person or a person with disabilities has been abused as defined in ORS 124.005, that officer shall use all reasonable means to prevent further abuse, including advising each person of the availability of a shelter or other services in the community and giving each person immediate notice of the legal rights and remedies available. The notice shall consist of handing each person a copy of the following statement:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  IF YOU ARE THE VICTIM OF DOMESTIC VIOLENCE OR ABUSE, you can ask the district attorney to file a criminal complaint. You also have the right to go to the circuit court and file a petition requesting any of the following orders for relief: (a) An order restraining your attacker from abusing you; (b) an order directing your attacker to leave your household; (c) an order preventing your attacker from entering your residence, school, business or place of employment; (d) an order awarding you or the other parent custody of or parenting time with a minor child or children; (e) an order restraining your attacker from molesting or interfering with minor children in your custody; (f) an order awarding you other relief the court considers necessary to provide for your or your childrenÂs safety, including emergency monetary assistance. Such orders are enforceable in every state.

Â Â Â Â Â  You may also request an order awarding support for minor children in your care or for your support if the other party has a legal obligation to support you or your children.

Â Â Â Â Â  You also have the right to sue for losses suffered as a result of the abuse, including medical and moving expenses, loss of earnings or support, and other out-of-pocket expenses for injuries sustained and damage to your property. This can be done without an attorney in small claims court if the total amount claimed is under $3,500.

Â Â Â Â Â  Similar relief may also be available in tribal courts.

Â Â Â Â Â  For further information you may contact:_____.

______________________________________________________________________________

[1969 c.244 Â§2; 1977 c.845 Â§1; 1981 c.779 Â§1; 1991 c.303 Â§1; 1995 c.666 Â§23; 1997 c.707 Â§28; 1999 c.617 Â§1; 1999 c.738 Â§8; 1999 c.1051 Â§54; 2003 c.264 Â§8]

Â Â Â Â Â  133.060 Cited person to appear before magistrate; effect of failure to appear; arrest warrant. (1) A person who has been served with a criminal citation shall appear before a magistrate of the county in which the person was cited at the time, date and court specified in the citation, which shall not be later than 30 days after the date the citation was issued.

Â Â Â Â Â  (2) If the cited person fails to appear at the time, date and court specified in the criminal citation, and a complaint or information is filed, the magistrate shall issue a warrant of arrest, upon application for its issuance, upon the personÂs failure to appear. [1969 c.244 Â§5; 1983 c.661 Â§1; 1997 c.548 Â§1; 1999 c.1051 Â§55]

Â Â Â Â Â  133.065 Service of criminal citation. If a criminal citation is issued as described in ORS 133.055, the peace officer shall serve one copy on the person arrested and shall, as soon as practicable, file a duplicate copy with the magistrate specified in ORS 133.055 along with proof of service. [1969 c.244 Â§6; 1999 c.1051 Â§58]

Â Â Â Â Â  133.066 Criminal citations generally. (1) A criminal citation may include a complaint or may be issued without a form of complaint. If a criminal citation is issued without a complaint, the citation must be in the form provided by ORS 133.068. If a criminal citation is issued with a complaint, the citation must be in the form provided by ORS 133.069.

Â Â Â Â Â  (2) A criminal citation may be issued with a complaint only if a procedure for the issuance of a citation with a complaint has been authorized by the district attorney for the county in which the crime is alleged to have been committed.

Â Â Â Â Â  (3) A complaint or information may be filed with the court before or after the issuance of a criminal citation without a complaint. Nothing in this section affects the requirement that a complaint or information be filed for the crime charged.

Â Â Â Â Â  (4) More than one crime may be charged in a single criminal citation. However, if a defendant is to be charged with driving while under the influence of intoxicants in violation of ORS 813.010, a separate criminal citation must be used for the charge of driving while under the influence of intoxicants and that citation may not be used to charge the defendant with the commission of any other crime.

Â Â Â Â Â  (5) Uniform citation forms for crimes shall be adopted by the Supreme Court under ORS 1.525. In adopting those forms, the Supreme Court may combine the requirements for criminal citations under this section and the requirements for violation citations under ORS 153.045. A crime and a violation may not be charged on the same citation form. [1999 c.1051 Â§57]

Â Â Â Â Â  133.067 [1991 c.824 Â§2; 1995 c.292 Â§2; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.068 Contents of criminal citation issued without complaint. A criminal citation issued without a form of complaint must contain:

Â Â Â Â Â  (1) The name of the court at which the cited person is to appear.

Â Â Â Â Â  (2) The name of the person cited.

Â Â Â Â Â  (3) A brief description of the offense for which the person is charged, the date, time and place at which the offense occurred, the date on which the citation was issued, and the name of the peace officer who issued the citation.

Â Â Â Â Â  (4) The date, time and place at which the person cited is to appear in court, and a summons to so appear.

Â Â Â Â Â  (5) Whether a complaint or information had been filed with the court at the time the citation was issued.

Â Â Â Â Â  (6) If the arrest was made by a private party, the name of the arresting person.

Â Â Â Â Â  (7) The following:

______________________________________________________________________________

READ CAREFULLY

Â Â Â Â Â  This citation is not a complaint or an information. A complaint or an information may be filed and you will be provided a copy thereof at the time of your first appearance. You MUST appear in court at the time set in the citation. IF YOU FAIL TO APPEAR AND A COMPLAINT OR INFORMATION HAS BEEN FILED, THE COURT WILL IMMEDIATELY ISSUE A WARRANT FOR YOUR ARREST.

______________________________________________________________________________

[1999 c.1051 Â§60]

Â Â Â Â Â  133.069 Contents of criminal citation issued with complaint; nonconformance. (1) A criminal citation issued with a form of complaint must contain:

Â Â Â Â Â  (a) The name of the court at which the cited person is to appear.

Â Â Â Â Â  (b) The name of the person cited.

Â Â Â Â Â  (c) A complaint containing at least the following:

Â Â Â Â Â  (A) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.

Â Â Â Â Â  (B) A statement or designation of the crime that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the crime is alleged to have been committed.

Â Â Â Â Â  (C) A form of certificate in which the peace officer must certify that the peace officer has sufficient grounds to believe, and does believe, that the person named in the complaint committed the offense specified in the complaint. A certificate conforming to this subparagraph shall be deemed equivalent to a sworn complaint.

Â Â Â Â Â  (d) The date on which the citation was issued, and the name of the peace officer who issued the citation.

Â Â Â Â Â  (e) The date, time and place at which the person cited is to appear in court, and a summons to so appear.

Â Â Â Â Â  (f) If the arrest was made by a private party, the name of the arresting person.

Â Â Â Â Â  (2) The district attorney for the county shall review any criminal citation issued with a form of complaint that is to be filed in a circuit or justice court. The review must be done before the complaint is filed.

Â Â Â Â Â  (3) If the complaint does not conform to the requirements of this section, the court shall set the complaint aside upon motion of the defendant made before entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

Â Â Â Â Â  (4) A court may amend a complaint at its discretion. [1999 c.1051 Â§61; 2001 c.870 Â§10; 2005 c.566 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 566, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The use prior to the effective date of this 2005 Act [July 20, 2005] of a certificate required by ORS 133.069 or 153.045 that used the term Âsufficient groundsÂ rather than Âreasonable groundsÂ is validated. [2005 c.566 Â§3]

Â Â Â Â Â  133.070 Criminal citation where arrest without warrant is authorized for ordinance violation. (1) In any instance in which a person is subject to arrest without a warrant for violation of an ordinance of a county, city or municipal corporation, any peace officer who is authorized to make the arrest may make the arrest or in lieu of taking the person into custody the officer may issue and serve a criminal citation to the person to appear at any court within the jurisdictional unit by which the officer is authorized to act.

Â Â Â Â Â  (2) Any criminal citation issued under this section must meet the requirements of ORS 133.055 to 133.076.

Â Â Â Â Â  (3) The person cited shall appear before the court in which the personÂs appearance is required at the time, date and court specified in the criminal citation. If the person fails to appear at that time and a complaint is filed, the court shall issue a warrant for the personÂs arrest upon application for its issuance. [1969 c.244 Â§8; 1983 c.661 Â§2; 1999 c.1051 Â§62]

Â Â Â Â Â  133.072 [1983 c.661 Â§10; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.073 Electronic filing of criminal citation; court rules. (1) Notwithstanding ORS 133.065, a peace officer, following procedures established by court rule, may file a criminal citation with or without a form of complaint with the court by electronic means, without an actual signature of the officer, in lieu of filing a duplicate paper copy of the citation. A peace officer who files a criminal citation under this section is deemed to certify the citation and any complaint included with the citation by that filing and has the same rights, responsibilities and liabilities in relation to the citation and any complaint included with the citation as an officer has in relation to citations and complaints that are filed with the court in paper form and are certified by actual signature.

Â Â Â Â Â  (2) A court may allow electronic filing of criminal citations as described under subsection (1) of this section. Procedures established to allow electronic filing of criminal citations under this section shall be established by court rule and shall include procedures necessary to ensure that:

Â Â Â Â Â  (a) An electronically filed criminal citation with or without a form of complaint includes all information required on a uniform citation adopted by the Supreme Court under ORS 1.525.

Â Â Â Â Â  (b) An electronically filed criminal citation with or without a form of complaint is verifiable as being filed by a specific peace officer.

Â Â Â Â Â  (c) Members of the public can obtain copies of and review a criminal citation with or without a form of complaint that is electronically filed and maintained under this section in the same manner as the manner used for those filed on paper.

Â Â Â Â Â  (3) For a criminal citation with a form of complaint issued under ORS 133.069, the district attorneyÂs review required by ORS 133.069 and, if necessary, amendments for legal sufficiency, must be completed before the electronic filing of the citation with the form of complaint is made with a court under this section. [2005 c.566 Â§15]

Â Â Â Â Â  133.075 [1969 c.244 Â§9; 1973 c.836 Â§66; 1983 c.661 Â§3; repealed by 1999 c.1051 Â§63 (133.076 enacted in lieu of 133.075)]

Â Â Â Â Â  133.076 Failure to appear on criminal citation. (1) A person commits the offense of failure to appear on a criminal citation if the person has been served with a criminal citation issued under ORS 133.055 to 133.076 and the person knowingly fails to do any of the following:

Â Â Â Â Â  (a) Make an appearance in the manner required by ORS 133.060.

Â Â Â Â Â  (b) Make appearance at the time set for trial in the criminal proceeding.

Â Â Â Â Â  (c) Appear at any other time required by the court or by law.

Â Â Â Â Â  (2) Failure to appear on a criminal citation is a Class A misdemeanor. [1999 c.1051 Â§64 (enacted in lieu of 133.075)]

Â Â Â Â Â  133.077 [1991 c.592 Â§2; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.080 [1969 c.244 Â§7; 1971 c.404 Â§5; 1975 c.451 Â§172; 1979 c.477 Â§2; 1983 c.338 Â§886; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.100 [1971 c.404 Â§1; 1973 c.836 Â§67; repealed by 1999 c.1051 Â§72]

WARRANT OF ARREST

Â Â Â Â Â  133.110 Issuance; citation. If an information or a complaint has been filed with the magistrate, and the magistrate is satisfied that there is probable cause to believe that the person has committed the crime specified in the information or complaint, the magistrate shall issue a warrant of arrest. If the offense is subject to issuance of a criminal citation under ORS 133.055, the court may authorize a peace officer to issue and serve a criminal citation in lieu of arrest. [Amended by 1969 c.244 Â§3; 1973 c.836 Â§68; 1983 c.661 Â§4; 1999 c.1051 Â§66]

Â Â Â Â Â  133.120 Authority to issue warrant. A judge of the Supreme Court or the Court of Appeals may issue a warrant of arrest for any crime committed or triable within the state, and any other magistrate mentioned in ORS 133.030 may issue a warrant for any crime committed or triable within the territorial jurisdiction of the magistrateÂs court. [Amended by 1969 c.198 Â§60; 1973 c.836 Â§69; 1977 c.746 Â§2; 1983 c.661 Â§5]

Â Â Â Â Â  133.130 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.140 Content and form of warrant. A warrant of arrest shall:

Â Â Â Â Â  (1) Be in writing;

Â Â Â Â Â  (2) Specify the name of the person to be arrested, or if the name is unknown, shall designate the person by any name or description by which the person can be identified with reasonable certainty;

Â Â Â Â Â  (3) State the nature of the crime;

Â Â Â Â Â  (4) State the date when issued and the county or city where issued;

Â Â Â Â Â  (5) Be in the name of the State of Oregon or the city where issued, be signed by and bear the title of the office of the magistrate having authority to issue a warrant for the crime charged;

Â Â Â Â Â  (6) Command any peace officer, or any parole and probation officer for a person who is being supervised by the Department of Corrections or a county community corrections agency, to arrest the person for whom the warrant was issued and to bring the person before the magistrate issuing the warrant, or if the magistrate is absent or unable to act, before the nearest or most accessible magistrate in the same county;

Â Â Â Â Â  (7) Specify that the arresting officer may enter premises, in which the officer has probable cause to believe the person to be arrested to be present, without giving notice of the officerÂs authority and purpose, if the issuing judge has approved a request for such special authorization; and

Â Â Â Â Â  (8) Specify the amount of security for release. [Amended by 1961 c.443 Â§1; 1973 c.836 Â§70; 1977 c.746 Â§3; 1983 c.661 Â§6; 2005 c.668 Â§3]

Â Â Â Â Â  133.150 [Repealed by 1961 c.443 Â§3]

Â Â Â Â Â  133.160 [Amended by 1959 c.664 Â§28; repealed by 1961 c.443 Â§3]

Â Â Â Â Â  133.170 [Amended by 1961 c.443 Â§2; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.210 [Repealed by 1973 c.836 Â§358]

ARREST

Â Â Â Â Â  133.220 Who may make arrest. An arrest may be effected by:

Â Â Â Â Â  (1) A peace officer under a warrant;

Â Â Â Â Â  (2) A peace officer without a warrant;

Â Â Â Â Â  (3) A parole and probation officer under a warrant as provided in ORS 133.239;

Â Â Â Â Â  (4) A parole and probation officer without a warrant for violations of conditions of probation, parole or post-prison supervision;

Â Â Â Â Â  (5) A private person; or

Â Â Â Â Â  (6) A federal officer. [Amended by 1981 c.808 Â§2; 2005 c.668 Â§4]

Â Â Â Â Â  133.225 Arrest by private person. (1) A private person may arrest another person for any crime committed in the presence of the private person if the private person has probable cause to believe the arrested person committed the crime. A private person making such an arrest shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to a peace officer.

Â Â Â Â Â  (2) In order to make the arrest a private person may use physical force as is justifiable under ORS 161.255. [1973 c.836 Â§74]

Â Â Â Â Â  133.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.235 Arrest by peace officer; procedure. (1) A peace officer may arrest a person for a crime at any hour of any day or night.

Â Â Â Â Â  (2) A peace officer may arrest a person for a crime, pursuant to ORS 133.310 (1), whether or not such crime was committed within the geographical area of such peace officerÂs employment, and the peace officer may make such arrest within the state, regardless of the situs of the offense.

Â Â Â Â Â  (3) The officer shall inform the person to be arrested of the officerÂs authority and reason for the arrest, and, if the arrest is under a warrant, shall show the warrant, unless the officer encounters physical resistance, flight or other factors rendering this procedure impracticable, in which case the arresting officer shall inform the arrested person and show the warrant, if any, as soon as practicable.

Â Â Â Â Â  (4) In order to make an arrest, a peace officer may use physical force as justifiable under ORS 161.235, 161.239 and 161.245.

Â Â Â Â Â  (5) In order to make an arrest, a peace officer may enter premises in which the officer has probable cause to believe the person to be arrested to be present.

Â Â Â Â Â  (6) If after giving notice of the officerÂs identity, authority and purpose, the officer is not admitted, the officer may enter the premises, and by a breaking, if necessary.

Â Â Â Â Â  (7) A person may not be arrested for a violation except to the extent provided by ORS 153.039 and 810.410. [1973 c.836 Â§71; 1981 c.818 Â§1; 1999 c.1051 Â§67]

Â Â Â Â Â  133.239 Arrest by parole and probation officer; procedure. (1) As used in this section, Âparole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (2) A parole and probation officer may arrest a person if the person is being supervised by the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (3)(a) A parole and probation officer making an arrest under this section shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to a peace officer.

Â Â Â Â Â  (b) The parole and probation officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person. [2005 c.668 Â§6]

Â Â Â Â Â  Note: Sections 7 and 8, chapter 668, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. (1) There is created the Task Force on Parole and Probation Officer Arrest Authority consisting of 14 members appointed jointly by the President of the Senate and the Speaker of the House of Representatives as follows:

Â Â Â Â Â  (a) One member from among members of the Senate and the House of Representatives.

Â Â Â Â Â  (b) Two members representing sheriffs from persons recommended by the Oregon State SheriffsÂ Association.

Â Â Â Â Â  (c) Two members representing community corrections directors from persons recommended by a statewide association of community corrections directors.

Â Â Â Â Â  (d) One member representing the Department of Corrections from persons recommended by the Department of Corrections.

Â Â Â Â Â  (e) One member representing the defense bar from persons recommended by a statewide association of defense attorneys.

Â Â Â Â Â  (f) Three members representing state, county and municipal employees from among persons recommended by a union representing federal, state, county and municipal employees.

Â Â Â Â Â  (g) Three members representing parole and probation officers from among persons recommended by a statewide association of parole and probation officers.

Â Â Â Â Â  (h) One member representing Oregon counties from among persons recommended by the Association of Oregon Counties.

Â Â Â Â Â  (2) The task force shall study the use of the arrest authority given parole and probation officers by section 6 of this 2005 Act [133.239].

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) The task force shall submit a report, and may include recommendations for legislation, to an interim committee related to parole and probation officers no later than October 1, 2006. The task force shall:

Â Â Â Â Â  (a) Include in the report recommendations on whether parole and probation officers should have authority to make arrests that is greater than that conferred by section 6 of this 2005 Act; and

Â Â Â Â Â  (b) Identify in the report areas of agreement and disagreement about the appropriate arrest authority for parole and probation officers.

Â Â Â Â Â  (10) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation or reimbursement for expenses and serve as volunteers on the task force.

Â Â Â Â Â  (11) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (12) The member of the Legislative Assembly appointed to the task force is a nonvoting member of the task force and acts in an advisory capacity only.

Â Â Â Â Â  (13) All appointments to the task force made under subsection (1) of this section must be completed by January 1, 2006.

Â Â Â Â Â  (14) The task force shall have its first meeting on or before February 1, 2006. [2005 c.668 Â§7]

Â Â Â Â Â  Sec. 8. Section 7 of this 2005 Act is repealed on the date of the convening of the next regular biennial legislative session [January 8, 2007]. [2005 c.668 Â§8]

Â Â Â Â Â  133.240 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.245 Arrest by federal officer; procedure. (1) A federal officer may arrest a person:

Â Â Â Â Â  (a) For any crime committed in the federal officerÂs presence if the federal officer has probable cause to believe the person committed the crime.

Â Â Â Â Â  (b) For any felony or Class A misdemeanor if the federal officer has probable cause to believe the person committed the crime.

Â Â Â Â Â  (c) When rendering assistance to or at the request of a law enforcement officer, as defined in ORS 414.805.

Â Â Â Â Â  (d) When the federal officer has received positive information in writing or by telephone, telegraph, teletype, radio, facsimile machine or other authoritative source that a peace officer holds a warrant for the personÂs arrest.

Â Â Â Â Â  (2) The federal officer shall inform the person to be arrested of the federal officerÂs authority and reason for the arrest.

Â Â Â Â Â  (3) In order to make an arrest, a federal officer may use physical force as is justifiable and authorized of a peace officer under ORS 161.235, 161.239 and 161.245.

Â Â Â Â Â  (4)(a) A federal officer making an arrest under this section without unnecessary delay shall take the arrested person before a magistrate or deliver the arrested person to a peace officer.

Â Â Â Â Â  (b) The federal officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person.

Â Â Â Â Â  (5) A federal officer when making an arrest for a nonfederal offense under the circumstances provided in this section shall have the same immunity from suit as a state or local law enforcement officer.

Â Â Â Â Â  (6) A federal officer is authorized to make arrests under this section upon certification by the Department of Public Safety Standards and Training that the federal officer has received proper training to enable that officer to make arrests under this section. [1981 c.808 Â§3; 1993 c.254 Â§2; 1995 c.79 Â§48; 1997 c.853 Â§34]

Â Â Â Â Â  133.250 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.260 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.270 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.280 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.290 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.300 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.310 Authority of peace officer to arrest without warrant. (1) A peace officer may arrest a person without a warrant if the officer has probable cause to believe that the person has committed any of the following:

Â Â Â Â Â  (a) A felony.

Â Â Â Â Â  (b) A misdemeanor.

Â Â Â Â Â  (c) An unclassified offense for which the maximum penalty allowed by law is equal to or greater than the maximum penalty allowed for a Class C misdemeanor.

Â Â Â Â Â  (d) Any other crime committed in the officerÂs presence.

Â Â Â Â Â  (2) A peace officer may arrest a person without a warrant when the peace officer is notified by telegraph, telephone, radio or other mode of communication by another peace officer of any state that there exists a duly issued warrant for the arrest of a person within the other peace officerÂs jurisdiction.

Â Â Â Â Â  (3) A peace officer shall arrest and take into custody a person without a warrant when the peace officer has probable cause to believe that:

Â Â Â Â Â  (a) There exists an order issued pursuant to ORS 30.866, 107.095 (1)(c) or (d), 107.716, 107.718, 124.015, 124.020, 163.738 or 419B.845 restraining the person;

Â Â Â Â Â  (b) A true copy of the order and proof of service on the person has been filed as required in ORS 107.720, 124.030, 163.741 or 419B.845; and

Â Â Â Â Â  (c) The person to be arrested has violated the terms of that order.

Â Â Â Â Â  (4) A peace officer shall arrest and take into custody a person without a warrant if:

Â Â Â Â Â  (a) The person protected by a foreign restraining order as defined by ORS 24.190 presents a copy of the foreign restraining order to the officer and represents to the officer that the order supplied is the most recent order in effect between the parties and that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order; and

Â Â Â Â Â  (b) The peace officer has probable cause to believe that the person to be arrested has violated the terms of the foreign restraining order.

Â Â Â Â Â  (5) A peace officer shall arrest and take into custody a person without a warrant if:

Â Â Â Â Â  (a) The person protected by a foreign restraining order as defined by ORS 24.190 has filed a copy of the foreign restraining order with a court or has been identified by the officer as a party protected by a foreign restraining order entered in the Law Enforcement Data System or in the databases of the National Crime Information Center of the United States Department of Justice; and

Â Â Â Â Â  (b) The peace officer has probable cause to believe that the person to be arrested has violated the terms of the foreign restraining order.

Â Â Â Â Â  (6) A peace officer shall arrest and take into custody a person without a warrant if the peace officer has probable cause to believe:

Â Â Â Â Â  (a) The person has been charged with an offense and is presently released as to that charge under ORS 135.230 to 135.290; and

Â Â Â Â Â  (b) The person has failed to comply with a no contact condition of the release agreement. [Amended by 1963 c.448 Â§1; 1973 c.836 Â§72; 1974 c.42 Â§2; 1977 c.845 Â§2; 1979 c.522 Â§2; 1981 c.780 Â§8; 1981 c.818 Â§2; 1983 c.338 Â§887; 1983 c.661 Â§7; 1987 c.730 Â§4a; 1989 c.171 Â§15; 1991 c.208 Â§2; 1991 c.222 Â§2; 1993 c.626 Â§10; 1993 c.731 Â§3; 1995 c.353 Â§11; 1995 c.666 Â§24; 1997 c.249 Â§45; 1997 c.863 Â§2; 1999 c.250 Â§2; 1999 c.1040 Â§8; 1999 c.1051 Â§68; 2005 c.753 Â§1]

Â Â Â Â Â  133.315 Liability of peace officer making arrest. (1) No peace officer shall be held criminally or civilly liable for making an arrest pursuant to ORS 133.055 (2) or 133.310 (3) or (5) provided the peace officer acts in good faith and without malice.

Â Â Â Â Â  (2) No peace officer shall be criminally or civilly liable for any arrest made under ORS 133.310 (4) if the officer reasonably believes that:

Â Â Â Â Â  (a) A document or other writing supplied to the officer under ORS 133.310 (4) is an accurate copy of a foreign restraining order as defined by ORS 24.190 and is the most recent order in effect between the parties; and

Â Â Â Â Â  (b) The person restrained by the order has been personally served with a copy of the order or has actual notice of the order. [1977 c.845 Â§9; subsection (2) enacted as 1991 c.222 Â§3; 1999 c.250 Â§3]

Â Â Â Â Â  Note: 133.315 (2) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.318 Providing false foreign restraining order; false representation to police officer. (1) Any person who provides to a peace officer a copy of a writing purporting to be a foreign restraining order as defined by ORS 24.190 knowing that no valid foreign restraining order is in effect shall be guilty of a Class A misdemeanor.

Â Â Â Â Â  (2) Any person who represents to a police officer that a foreign restraining order is the most recent order in effect between the parties or that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order knowing that the representation is false commits a Class A misdemeanor. [1991 c.222 Â§4; 1999 c.250 Â§4]

Â Â Â Â Â  Note: 133.318 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.320 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.330 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.340 Authority to order arrest for crime committed in presence of magistrate. When a crime is committed in the presence of a magistrate, the magistrate may, by a verbal or written order, command any person to arrest the offender and may thereupon proceed as if the offender had been brought before the magistrate upon a warrant of arrest. [Amended by 1973 c.836 Â§73; 1983 c.661 Â§8]

Â Â Â Â Â  133.350 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.360 Arrests on warrant or order transmitted by telegraph. Whenever any person has been indicted or accused on oath of any public offense, or thereof convicted, and a warrant of arrest has been issued, the magistrate issuing the warrant, or any judge of the Supreme Court, or of the Court of Appeals, or of a circuit or county court, may indorse thereon an order signed by the magistrate or judge authorizing the service thereof by telegraph. Thereupon the warrant and order may be sent by telegraph to any marshal, sheriff, constable or police officer and on receipt of the telegraphic copy thereof, as defined in ORS 165.840, by any such officer, the officer shall have the same authority and be under the same obligations to arrest, take into custody and detain the person as if the original warrant of arrest with the proper direction for its service duly indorsed thereon had been placed in the hands of the officer. The telegraphic copy shall be entitled to full faith and credit and shall have the same force and effect in all courts and places as the original. Prior to indictment or conviction, no such order shall be made by any officer unless in the judgment of the officer there is probable cause to believe the accused person guilty of the offense charged, but the making of such order by any officer is prima facie evidence of the regularity thereof and of all proceedings prior thereto. The original warrant and order, or a copy thereof certified by the officer making the order, shall be preserved in the telegraph office from which the same is sent and in telegraphing the same, the original or the certified copy may be used. [Amended by 1969 c.198 Â§61; 1991 c.67 Â§26]

Â Â Â Â Â  133.370 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.375 Definitions for ORS 133.375 to 133.381. As used in ORS 133.375 to 133.381 and 156.705:

Â Â Â Â Â  (1) ÂAnimalÂ has the meaning provided in ORS 167.310.

Â Â Â Â Â  (2) ÂOwnerÂ or ÂpersonÂ includes corporations as well as individuals. [Formerly 770.210; 1985 c.662 Â§11]

Â Â Â Â Â  133.377 Arrest of persons for cruelty to animals; immunity of peace officer providing care for animal. (1) Any person violating ORS 167.315 to 167.333 or 167.340 may be arrested and held without warrant, in the same manner as in the case of persons found breaking the peace.

Â Â Â Â Â  (2) The person making the arrest, with or without warrant, shall use reasonable diligence to give notice thereof to the owners of the animals found in the charge of the person arrested, and shall properly care and provide for such animals until the owners or their duly authorized agents take charge of them; provided, such owners or agents shall claim and take charge of the animals within 60 days from the date of said notice.

Â Â Â Â Â  (3) The person making such arrest shall have a lien upon the animals for the expense of such care and provisions.

Â Â Â Â Â  (4) Any peace officer who cares or provides for an animal pursuant to this section and any person into whose care an animal is delivered by a peace officer acting under this section shall be immune from civil or criminal liability based upon an allegation that such care was negligently provided. [Formerly 770.230; 1983 c.648 Â§2; 1985 c.662 Â§12; 2001 c.926 Â§16]

Â Â Â Â Â  133.379 Duty of peace officer to arrest and prosecute violators of cruelty to animals laws; disposition of fines. (1) It shall be the duty of any peace officer to arrest and prosecute any violator of ORS 167.315 to 167.333 or 167.340 for any violation which comes to the knowledge or notice of the officer.

Â Â Â Â Â  (2) All fines and forfeitures collected for violations of ORS 167.315 to 167.333 or 167.340, except for forfeitures of the animal as provided under ORS 167.350, shall be paid into the county treasury of the county in which it is collected, and placed to the credit of the county school fund. [Formerly 770.240; 1983 c.648 Â§3; 1985 c.662 Â§13; 2001 c.926 Â§17]

Â Â Â Â Â  133.380 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.381 Procedure in arrests for violation of certain restraining orders; arrest of person not in county where order or warrant issued. (1) When a peace officer arrests a person pursuant to ORS 133.310 (3) or pursuant to a warrant issued under ORS 33.075 by a court or judicial officer for the arrest of a person charged with contempt for violating an order issued under ORS 107.095 (1)(c) or (d), 107.716, 107.718, 124.015 or 124.020, if the person is arrested in a county other than that in which the warrant or order was originally issued, the peace officer shall take the person before a magistrate as provided in ORS 133.450. If it becomes necessary to take the arrested person to the county in which the warrant or order was originally issued, the costs of such transportation shall be paid by that county.

Â Â Â Â Â  (2) If a person arrested for the reasons described in subsection (1) of this section is subsequently found subject to the imposition of sanctions for contempt, the court, in addition to any other sanction it may impose, may order the person to repay a county all costs of transportation incurred by the county pursuant to subsection (1) of this section. [1979 c.162 Â§2; 1981 c.780 Â§9; 1991 c.724 Â§24; 1995 c.666 Â§25]

UNIFORM ACT ON FRESH PURSUIT

Â Â Â Â Â  133.410 Short title. ORS 133.410 to 133.440 may be cited as the Uniform Act on Fresh Pursuit.

Â Â Â Â Â  133.420 Definitions for ORS 133.410 to 133.440. As used in ORS 133.410 to 133.440:

Â Â Â Â Â  (1) ÂFresh pursuitÂ includes fresh pursuit as defined by the common law; the pursuit of a person who has committed a felony or who reasonably is suspected of having committed a felony; and the pursuit of a person suspected of having committed a felony, though no felony actually has been committed, if there is reasonable ground for believing that a felony has been committed. It does not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Â Â Â Â Â  (2) ÂStateÂ includes the District of Columbia.

Â Â Â Â Â  133.430 Authority of officers of other states to make arrest. (1) Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a felony in the other state has the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal peace unit of this state to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

Â Â Â Â Â  (2) This section shall not be construed to make unlawful any arrest in this state which otherwise would be lawful.

Â Â Â Â Â  133.440 Proceedings following arrest by officer of other state. If an arrest is made in this state by an officer of another state in accordance with ORS 133.430, the officer shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state. If the magistrate determines that the arrest was unlawful, the magistrate shall discharge the person arrested.

PROCEDURES AFTER ARREST

Â Â Â Â Â  133.450 After arrest; within or without county in which warrant was issued. (1) If the defendant is arrested in the county in which the warrant issued, the defendant shall be taken before the magistrate who issued the warrant, or, if the magistrate is absent or unable to act, before the nearest or most accessible magistrate in the same county; but if the defendant is arrested in another county and the crime charged in the warrant is a misdemeanor, the officer shall, upon being required by the defendant, take the defendant before a magistrate of that county, who shall make a release decision as provided in ORS 135.230 to 135.290. The officer shall at the same time deliver to the magistrate the warrant with the return of the officer indorsed and subscribed by the officer.

Â Â Â Â Â  (2) After making the release decision, the magistrate shall certify that fact on the warrant and return the warrant and release agreement or security release to the officer having charge of the defendant. The officer shall then discharge the defendant from arrest and without delay deliver the warrant and release agreement or security release to the clerk of the court in the other county at which the defendant is required to appear.

Â Â Â Â Â  (3) If the defendant is to be released and does not agree to the release agreement, or a security deposit is not forthwith given, the officer shall take the defendant before the magistrate who issued the warrant or some other magistrate in that county, as provided in this section, together with the warrant. [Formerly 133.520]

Â Â Â Â Â  133.455 Receipts for property taken from person in custody; penalty. (1) Whenever any jailer, peace officer or health officer takes or receives any money or other valuables from any person in custody for safekeeping or for other purposes, the officer or jailer receiving such valuables or money forthwith shall tender one of duplicate receipts for the property being surrendered to the person in custody. If possible, the person in custody shall countersign both the original and duplicate receipts. If the person is unable to sign the receipts or receive the duplicate thereof, the same shall be signed by and delivered to the person when reasonably possible. A file of the original receipts shall be kept for at least six months after the money or valuables have been returned to the person in custody, the agent or representative of the person or other person entitled to the same.

Â Â Â Â Â  (2) A person violating any of the provisions of subsection (1) of this section commits a Class B misdemeanor. [Formerly 142.210]

Â Â Â Â Â  133.460 Forfeiture of conveyances used unlawfully to conceal or transport stolen property. (1) Any boat, vehicle, aircraft or other conveyance used by or with the knowledge of the owner or the person operating or in charge thereof, other than stolen conveyances, in the unlawful transportation of livestock, livestock carcasses, poultry or other personal property, as provided in ORS 142.070, or in which any such personal property unlawfully possessed is kept or concealed by or with the knowledge of such owner or person operating or in charge thereof, shall be forfeited to the state as provided in this section.

Â Â Â Â Â  (2) If the person arrested under ORS 133.465 is not the owner of the vehicle or conveyance seized, the sheriff shall make reasonable effort to determine the name and address of the owner. If the sheriff is able to determine the name and address of the owner, the sheriff shall immediately notify the owner by registered or certified mail of the seizure and of the ownerÂs rights and duties under this section and ORS 133.465.

Â Â Â Â Â  (3) A person notified under subsection (2) of this section, or any other person asserting a claim to rightful possession of the vehicle or conveyance seized, except the defendant, may move the court having ultimate trial jurisdiction over any crime charged in connection with the seizure, to return the vehicle or conveyance to the movant.

Â Â Â Â Â  (4) The movant shall serve a copy of the motion upon the district attorney of the county in which the vehicle or conveyance is in custody. The court shall order the vehicle or conveyance returned to the movant, unless the court is satisfied by clear and convincing evidence that the movant knowingly consented to the unlawful use that resulted in the seizure. If the court does not order the return of the vehicle or conveyance, the movant shall obtain the return only as provided in ORS 133.465.

Â Â Â Â Â  (5) If the court orders the return of the vehicle or conveyance to the movant, the movant shall not be liable for any towing or storage costs incurred as a result of the seizure.

Â Â Â Â Â  (6) If the court does not order the return of the vehicle or conveyance under subsection (4) of this section, and the arrested person is convicted for any offense in connection with the seizure, the vehicle or conveyance shall be subject to forfeiture as provided in this section and ORS 133.470 and 133.475. [Formerly 142.080]

Â Â Â Â Â  133.465 Seizure of stolen animals or other property being transported; proceedings against person arrested. (1) When any peace officer discovers any person in the act of transporting any stolen live meat food animal or fowl, any meat food animal or fowl carcass, or any part thereof, or any wool, hides, grain or any other article which has been stolen in or upon any vehicle, boat, aircraft or conveyance of any kind, the officer shall seize all such articles or things found therein, take possession of the vehicle or other conveyance and arrest any person in charge thereof.

Â Â Â Â Â  (2) The officer shall at once proceed against the person arrested, under the provisions of the law which has been violated, in any court having competent jurisdiction and shall deliver the vehicle or other conveyance to the sheriff of the county in which such seizure has been made.

Â Â Â Â Â  (3) The vehicle or other conveyance shall be returned to the owner if the owner is the person arrested, upon execution of a good and valid bond, with sufficient sureties in a sum double the value of the property, which bond shall be approved by the court and shall be conditioned upon the return of said property to the custody of the sheriff at a time to be specified by the court. [Formerly 142.090]

Â Â Â Â Â  133.470 Sale of seized property; rights of owner and lienholder. (1) The court, upon conviction of the person arrested pursuant to ORS 133.465, shall, unless the bona fide owner or a bona fide lienholder registers an objection as provided in this section, subject to the ownership rights of innocent third parties, order a sale of the property at public auction by the sheriff of the county where it was seized.

Â Â Â Â Â  (2) The sheriff, after deducting the expense of keeping the property and the cost of sale, shall pay, according to their priorities, all liens which are established by intervention or otherwise at such hearing or in other proceedings brought for said purpose and shall pay the balance of the proceeds into the general fund of the county.

Â Â Â Â Â  (3) No claim of ownership or of any right, title or interest in the vehicle or other conveyance shall be held invalid unless the state shows to the satisfaction of the court, by clear and convincing evidence that the claimant had knowledge that the vehicle or other conveyance was used or to be used in violation of law.

Â Â Â Â Â  (4) No such conveyance shall be sold under this section and unless the state proves to the court, by clear convincing evidence that the person asserting a claim of ownership or other right, title or interest in the conveyance had knowledge that such conveyance was to be used to convey stolen property, in which case the court shall order the vehicle or other conveyance to be released. All liens against property sold under this section or ORS 133.475 or 133.485 shall be transferred from the property to the proceeds of the sale of the property. [Formerly 142.100]

Â Â Â Â Â  133.475 Notice to owner. If no one claims the vehicle or other conveyance, as provided in ORS 133.470, the taking of the same with description thereof shall be advertised in some daily newspaper published in the city or county where taken or, if there is no daily newspaper published in such county or city, in a newspaper having weekly circulation in the city or county once a week for two weeks and by notice posted in three public places near the place of seizure. The legal owner, in the case of a motor vehicle, if licensed by the State of Oregon, as shown by the name and address of the legal owner in the records of the Department of Transportation, shall be notified by mail. If no claimant appears within 10 days after the last publication of the advertisement, the property shall be sold and the proceeds, after deducting the expenses and costs, shall be paid into the general fund of the county. [Formerly 142.110]

Â Â Â Â Â  133.485 Perishable property; livestock or fowls. If any of the property seized, as provided in ORS 133.465, is perishable, or livestock or fowls where the cost of keeping is great, the sheriff shall, upon order of the court, sell the same in the manner in which property is sold on execution. [Formerly 142.120]

Â Â Â Â Â  133.495 Retention of property to answer order of court. The proceeds of the sale mentioned in ORS 133.485 and other property seized shall be retained by liens, if not released on bond, to answer any order that may be entered by the court upon the trial of the person arrested. [Formerly 142.130]

Â Â Â Â Â  133.510 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.515 Interpreter to be made available to disabled person. (1) Upon the arrest of a disabled person and before interrogating or taking the statement of the disabled person, the arresting peace officer, or when the arrest is by a private person, the officer to whom the disabled person is delivered, shall make available to the disabled person, at the earliest possible time, a qualified interpreter to assist the disabled person throughout the interrogation or taking of a statement.

Â Â Â Â Â  (2) The public employer of the arresting peace officer or officer to whom the disabled person is delivered shall pay the fees and expenses of the qualified interpreter if:

Â Â Â Â Â  (a) The disabled person, subsequent to the arrest, makes a verified statement and provides other information in writing under oath showing inability to obtain a qualified interpreter, and provides any other information required by the court having jurisdiction over the offense for which the disabled person was arrested concerning the inability to obtain such an interpreter; and

Â Â Â Â Â  (b) It appears to the court that the disabled person was without means and was unable to obtain a qualified interpreter.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDisabled personÂ means a person who cannot readily understand or communicate the English language, or cannot understand the proceedings or a charge made against the person, or is incapable of presenting or assisting in the presentation of a defense, because of deafness, or because of a physical hearing impairment or physical speaking impairment.

Â Â Â Â Â  (b) ÂQualified interpreterÂ means a person who is readily able to communicate with the disabled person, translate the proceedings, and accurately repeat and translate the statements of the disabled person to the officer or other person. [1973 c.386 Â§3; 1981 s.s. c.3 Â§139; 1989 c.224 Â§9]

Â Â Â Â Â  133.520 [Amended by 1965 c.508 Â§2; 1973 c.836 Â§75; renumbered 133.450]

SEARCH AND SEIZURE

(Generally)

Â Â Â Â Â  133.525 Definitions for ORS 133.525 to 133.703. As used in ORS 133.525 to 133.703, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂJudgeÂ means any judge of the circuit court, the Court of Appeals, the Supreme Court, any justice of the peace or municipal judge authorized to exercise the powers and perform the duties of a justice of the peace.

Â Â Â Â Â  (2) ÂPolice officerÂ means a sheriff, municipal police officer, member of the Oregon State Police, investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state, or an investigator of the Criminal Justice Division of the Department of Justice. [1973 c.836 Â§81; 1979 c.656 Â§2; 1991 c.67 Â§27; 1995 c.651 Â§7]

Â Â Â Â Â  133.530 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.535 Permissible objects of search and seizure. The following are subject to search and seizure under ORS 133.525 to 133.703:

Â Â Â Â Â  (1) Evidence of or information concerning the commission of a criminal offense;

Â Â Â Â Â  (2) Contraband, the fruits of crime, or things otherwise criminally possessed;

Â Â Â Â Â  (3) Property that has been used, or is possessed for the purpose of being used, to commit or conceal the commission of an offense; and

Â Â Â Â Â  (4) A person for whose arrest there is probable cause or who is unlawfully held in concealment. [1973 c.836 Â§82]

Â Â Â Â Â  133.537 Protection of things seized; liability of agency. (1) In all cases of seizure, an agency that seizes property shall take reasonable steps to safeguard and protect the things seized against loss, damage and deterioration.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an agency that seizes property is not liable for loss, damage or deterioration resulting from any reasonable actions taken to secure or develop evidence. [1991 c.540 Â§2]

Â Â Â Â Â  Note: 133.537 was added to and made a part of 133.525 to 133.703 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.540 [Repealed by 1965 c.508 Â§8]

(Search and Seizure Pursuant to Warrant)

Â Â Â Â Â  133.545 Issuance and execution of search warrant. (1) A search warrant may be issued only by a judge. A search warrant issued by a judge of the Supreme Court or the Court of Appeals may be executed anywhere in the state. Except as otherwise provided in subsection (2) of this section, a search warrant issued by a judge of a circuit court may only be executed within the judicial district in which the court is located. A search warrant issued by a justice of the peace may only be executed within the county in which the justice court is located. A search warrant issued by a municipal judge authorized to exercise the powers and perform the duties of a justice of the peace may only be executed in the municipality in which the court is located.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a circuit court judge may authorize execution of a search warrant outside of the judicial district in which the court is located, if the judge finds from the application that one or more of the objects of the search relate to an offense committed or triable within the judicial district in which the court is located. If the warrant authorizes the installation or tracking of a mobile tracking device, the officer may track the device in any county to which it is transported.

Â Â Â Â Â  (3) Application for a search warrant may be made only by a district attorney or by any police officer.

Â Â Â Â Â  (4) The application shall consist of a proposed warrant in conformance with ORS 133.565, and shall be supported by one or more affidavits particularly setting forth the facts and circumstances tending to show that the objects of the search are in the places, or in the possession of the individuals, to be searched. If an affidavit is based in whole or in part on hearsay, the affiant shall set forth facts bearing on any unnamed informantÂs reliability and shall disclose, as far as possible, the means by which the information was obtained.

Â Â Â Â Â  (5) Instead of the written affidavit described in subsection (4) of this section, the judge may take an oral statement under oath. The oral statement shall be recorded and transcribed. The transcribed statement shall be considered to be an affidavit for the purposes of this section. In such cases, the recording of the sworn oral statement and the transcribed statement shall be certified by the judge receiving it and shall be retained as a part of the record of proceedings for the issuance of the warrant.

Â Â Â Â Â  (6)(a) In addition to the procedure set out in subsection (5) of this section, the proposed warrant and the affidavit may be sent to the court by facsimile transmission or any similar electronic transmission that delivers a complete printable image of the signed and acknowledged affidavit and proposed warrant.

Â Â Â Â Â  (b) When a court issues a warrant upon an application made under paragraph (a) of this subsection:

Â Â Â Â Â  (A) The court may transmit the signed warrant to the district attorney or police officer by means of facsimile transmission or similar electronic transmission, as described in paragraph (a) of this subsection. The court shall file the original signed warrant and a printed image of the district attorneyÂs or police officerÂs application with the return.

Â Â Â Â Â  (B) The district attorney or police officer shall deliver the original signed and acknowledged affidavit to the court with the return. [1973 c.836 Â§83; 1985 c.344 Â§1; 1989 c.983 Â§3; 1995 c.658 Â§73; 1999 c.56 Â§1]

Â Â Â Â Â  133.550 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.555 Hearing. (1) Before acting on the application, the judge may examine on oath the affiants, and the applicant and any witnesses the applicant may produce, and may call such witnesses as the judge considers necessary to a decision. The judge shall make and keep a record of any testimony taken before the judge. The record shall be admissible as evidence on any motion to suppress.

Â Â Â Â Â  (2) If the judge finds that the application meets the requirements of ORS 133.535 and that, on the basis of the record made before the judge, there is probable cause to believe that the search will discover things specified in the application and subject to seizure under ORS 133.535, the judge shall issue a search warrant based on the finding of the judge and in accordance with the requirements of ORS 133.545 to 133.615. If the judge does not so find, the judge shall deny the application.

Â Â Â Â Â  (3) The judge may orally authorize a police officer or a district attorney to sign the judgeÂs name on a duplicate original warrant. A duplicate original warrant shall be a search warrant for the purposes of ORS 133.535 to 133.615, and it shall be returned to the judge as provided in ORS 133.615. In such cases a judge shall enter on the face of the original warrant the exact time of the issuance of the warrant and shall sign and file the original warrant in the manner provided by law.

Â Â Â Â Â  (4) Until the warrant is executed, the proceedings upon application for a search warrant shall be conducted with secrecy appropriate to the circumstances. [1973 c.836 Â§84]

Â Â Â Â Â  133.560 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.565 Contents of search warrant. (1) A search warrant shall be dated and shall be addressed to and authorize its execution by an officer authorized by law to execute search warrants.

Â Â Â Â Â  (2) The warrant shall state, or describe with particularity:

Â Â Â Â Â  (a) The identity of the judge issuing the warrant and the date the warrant was issued;

Â Â Â Â Â  (b) The name of the person to be searched, or the location and designation of the premises or places to be searched;

Â Â Â Â Â  (c) The things constituting the object of the search and authorized to be seized; and

Â Â Â Â Â  (d) The period of time, not to exceed five days, after execution of the warrant except as provided in subsection (3) of this section, within which the warrant is to be returned to the issuing authority.

Â Â Â Â Â  (3) Except as otherwise provided herein, the search warrant shall be executed between the hours of 7 a.m. and 10 p.m. and within five days from the date of issuance. The judge issuing the warrant may, however, by indorsement upon the face of the warrant, authorize its execution at any time of the day or night and may further authorize its execution after five days, but not more than 10 days from date of issuance. [1973 c.836 Â§85]

Â Â Â Â Â  133.575 Execution of warrant. (1) A search warrant may be executed only within the period and at the times authorized by the warrant and only by a police officer. A police officer charged with its execution may be accompanied by such other persons as may be reasonably necessary for the successful execution of the warrant with all practicable safety.

Â Â Â Â Â  (2) The executing officer shall, before entering the premises, give appropriate notice of the identity, authority and purpose of the officer to the person to be searched, or to the person in apparent control of the premises to be searched, as the case may be.

Â Â Â Â Â  (3) Except as provided in ORS 133.619, before undertaking any search or seizure pursuant to the warrant, the executing officer shall read and give a copy of the warrant to the person to be searched, or to the person in apparent control of the premises to be searched. If the premises are unoccupied or there is no one in apparent control, the officer shall leave a copy of the warrant suitably affixed to the premises. [1973 c.836 Â§86; 1989 c.983 Â§4]

Â Â Â Â Â  133.585 [1973 c.836 Â§87; repealed by 1997 c.313 Â§37]

Â Â Â Â Â  133.595 List of things seized. Except as provided in ORS 133.619, promptly upon completion of the search, the officer shall make a list of the things seized, and shall deliver a receipt embodying the list to the person from whose possession they are taken, or the person in apparent control of the premises or vehicle from which they are taken. If the vehicle or premises are unoccupied or there is no one present in apparent control, the executing officer shall leave the receipt suitably affixed to the vehicle or premises. [1973 c.836 Â§88; 1989 c.983 Â§5]

Â Â Â Â Â  133.605 Use of force in executing warrants. (1) The executing officer and other officers accompanying and assisting the officer may use the degree of force, short of deadly physical force, against persons, or to effect an entry, or to open containers, as is reasonably necessary for the execution of the search warrant with all practicable safety.

Â Â Â Â Â  (2) The use of deadly physical force in the execution of a search warrant is justifiable only:

Â Â Â Â Â  (a) If the officer reasonably believes that there is a substantial risk that things to be seized will be used to cause death or serious physical injury if their seizure is delayed and that the force used creates no substantial risk of injury to persons other than those obstructing the officer; or

Â Â Â Â Â  (b) If the officer reasonably believes that the use of deadly physical force is necessary to defend the officer or another person from the use or threatened imminent use of deadly physical force. [1973 c.836 Â§89]

Â Â Â Â Â  133.610 [Amended by 1963 c.511 Â§1; 1965 c.508 Â§3; 1973 c.836 Â§138; renumbered 135.070]

Â Â Â Â Â  133.615 Return of the warrant. (1) If a search warrant is not executed within the time specified by the warrant, the officer shall forthwith return the warrant to the issuing judge.

Â Â Â Â Â  (2) An officer who has executed a search warrant shall, as soon as is reasonably possible and in no event later than the date specified in the warrant, return the warrant to the issuing judge together with a signed list of things seized and setting forth the date and time of the search.

Â Â Â Â Â  (3) Subject to the provisions of subsection (4) of this section, the issuing judge shall file the warrant and list returned to the judge, with the record of the proceedings on the application for the warrant made pursuant to ORS 133.555.

Â Â Â Â Â  (4) If the issuing judge does not have jurisdiction to inquire into the offense in respect to which the warrant was issued or the offense apparently disclosed by the things seized, the judge shall transmit the warrant and the record of proceedings for its issuance, together with the documents submitted on the return, to the clerk of the appropriate court having jurisdiction to inquire into such offense. [1973 c.836 Â§90]

Â Â Â Â Â  133.617 ÂMobile tracking deviceÂ defined. As used in ORS 133.545 and 133.619, unless the context requires otherwise, Âmobile tracking deviceÂ means an electronic or mechanical device which permits the tracking of the movement of a person or object. [1989 c.983 Â§1]

Â Â Â Â Â  Note: 133.617 and 133.619 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.619 Execution of warrant authorizing mobile tracking device. (1) A warrant authorizing the installation or tracking of a mobile tracking device shall be executed as provided in this section.

Â Â Â Â Â  (2) The officer need not inform any person of the existence or content of the warrant prior to its execution.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the officer need not deliver or leave a receipt for things seized or observations made under authority of the warrant.

Â Â Â Â Â  (4) Within five days of the execution of the warrant, or, in the case of an ongoing investigation, within such additional time as the issuing judge may allow upon application, the officer shall mail a receipt for things seized or observations made under authority of the warrant to the following:

Â Â Â Â Â  (a) If the mobile tracking device has been affixed to a vehicle, to the registered owner; and

Â Â Â Â Â  (b) To such other persons as the court may direct in the warrant.

Â Â Â Â Â  (5) The receipt provided for in subsection (4) of this section shall include the dates and times during which the officer monitored or attempted to monitor the mobile tracking device.

Â Â Â Â Â  (6) A warrant authorizing the installation or tracking of a mobile tracking device shall only be issued based upon the submission of an affidavit or oral statement as set forth in ORS 133.545, which affidavit or statement demonstrates that probable cause exists to believe that an individual is committing or is about to commit a particular felony of murder, kidnapping, arson, robbery or other crime dangerous to life and punishable as a felony, any crime punishable as a felony arising under ORS 475.840 or 475.846 to 475.894, bribery, extortion, burglary or unauthorized use of a motor vehicle punishable as a felony, or any conspiracy to commit any of the crimes listed in this subsection. [1989 c.983 Â§2; 1991 c.625 Â§1; 1993 c.171 Â§1; 1999 c.56 Â§2; 2005 c.708 Â§44]

Â Â Â Â Â  Note: See note under 133.617.

Â Â Â Â Â  133.620 [Amended by 1965 c.508 Â§4; renumbered 135.075]

Â Â Â Â Â  133.621 Medical procedures; immunity from liability for performing. A duly licensed physician, or a person acting under the direction or control of a duly licensed physician, may withdraw bodily substances, pierce human tissue, perform medical tests and procedures and otherwise use medical procedures to gather evidence in a criminal investigation. A duly licensed physician, or a person acting under the direction or control of a duly licensed physician, shall not be held civilly liable for gathering potential evidence in a criminal investigation in a medically acceptable manner at the request of a peace officer. The civil immunity granted in this section is not conditioned upon the existence of probable cause, the existence of a search warrant or the existence of a court order. Nothing in this section shall be interpreted as requiring a duly licensed physician to act at the request of a peace officer. [1989 c.585 Â§2]

Â Â Â Â Â  Note: 133.621 was added to and made a part of ORS chapter 133 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Disposition of Things Seized)

Â Â Â Â Â  133.623 Handling and disposition of things seized. (1) The provisions of subsections (2), (3) and (4) of this section apply to all cases of seizure, except for a seizure made under a search warrant.

Â Â Â Â Â  (2) If an officer makes an arrest in connection with the seizure, the officer shall, as soon thereafter as is reasonably possible, make a written list of the things seized and furnish a copy of the list to the defendant.

Â Â Â Â Â  (3) If no claim to rightful possession has been established under ORS 133.633 to 133.663, the things seized may be disposed of in accordance with ORS 98.245 or the court may order that the things be delivered to the officials having responsibility under the applicable laws for selling, destroying or otherwise disposing of contraband, forfeited or unclaimed goods in official custody. If the responsible officials are state officials and the property is forfeited, the clear proceeds shall be deposited with the State Treasury in the Common School Fund.

Â Â Â Â Â  (4) If things seized in connection with an arrest are not needed for evidentiary purposes, and if a person having a rightful claim establishes identity and right to possession beyond a reasonable doubt to the satisfaction of the seizing officer, the officer may summarily return the things seized to their rightful possessor. If the things seized are perishable and it is not possible to return them to their rightful possessor, the seizing officer may dispose of the items as justice and the necessities of the case require. [1973 c.836 Â§109; 1987 c.858 Â§1; 1997 c.480 Â§3]

Â Â Â Â Â  133.625 [1961 c.696 Â§1; 1967 c.475 Â§1; 1973 c.836 Â§135; renumbered 135.050]

Â Â Â Â Â  133.630 [Repealed by 1961 c.696 Â§4]

Â Â Â Â Â  133.633 Motion for return or restoration of things seized. (1) Within 90 days after actual notice of any seizure, or at such later date as the court in its discretion may allow:

Â Â Â Â Â  (a) An individual from whose person, property or premises things have been seized may move the appropriate court to return things seized to the person or premises from which they were seized.

Â Â Â Â Â  (b) Any other person asserting a claim to rightful possession of the things seized may move the appropriate court to restore the things seized to the movant.

Â Â Â Â Â  (2) The appropriate court to consider such motion is:

Â Â Â Â Â  (a) The court having ultimate trial jurisdiction over any crime charged in connection with the seizure;

Â Â Â Â Â  (b) If no crime is charged in connection with the seizure, the court to which the warrant was returned; or

Â Â Â Â Â  (c) If the seizure was not made under a warrant and no crime is charged in connection with the seizure, any court having authority to issue search warrants in the county in which the seizure was made.

Â Â Â Â Â  (3) The movant shall serve a copy of the motion upon the district attorney or the city attorney, whichever is appropriate, of the jurisdiction in which the property is in custody.

Â Â Â Â Â  (4) No filing, appearance or hearing fees may be charged for filing or hearing a motion under this section. [1973 c.836 Â§110; 1999 c.37 Â§1; 2005 c.22 Â§102]

Â Â Â Â Â  133.635 [1961 c.696 Â§3; 1967 c.628 Â§2; renumbered 135.080]

Â Â Â Â Â  133.640 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.643 Ground for motion for return or restoration of things seized. A motion for the return or restoration of things seized shall be based on the ground that the movant has a valid claim to rightful possession thereof, because:

Â Â Â Â Â  (1) The things had been stolen or otherwise converted, and the movant is the owner or rightful possessor;

Â Â Â Â Â  (2) The things seized were not in fact subject to seizure under ORS 131.550 to 131.600 or 133.525 to 133.703;

Â Â Â Â Â  (3) The movant, by license or otherwise, is lawfully entitled to possess things otherwise subject to seizure under ORS 133.525 to 133.703;

Â Â Â Â Â  (4) Although the things seized were subject to seizure under ORS 133.525 to 133.703, the movant is or will be entitled to their return or restoration upon the courtÂs determination that they are no longer needed for evidentiary purposes; or

Â Â Â Â Â  (5) The parties in the case have stipulated that the things seized may be returned to the movant. [1973 c.836 Â§111; 2001 c.104 Â§44; 2001 c.666 Â§Â§22,23; 2005 c.830 Â§20]

Â Â Â Â Â  133.650 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.653 Postponement of return or restoration; appellate review. (1) In granting a motion for return or restoration of things seized, the court shall postpone execution of the order until such time as the things in question need no longer remain available for evidentiary use.

Â Â Â Â Â  (2) An order granting a motion for return or restoration of things seized shall be reviewable on appeal in regular course. An order denying such a motion or entered under ORS 133.663 shall be reviewable on appeal upon certification by the court having custody of the things in question that they are no longer needed for evidentiary purposes. [1973 c.836 Â§112]

Â Â Â Â Â  133.660 [Amended by 1961 c.289 Â§1; 1965 c.508 Â§5; 1973 c.836 Â§139; renumbered 135.085]

Â Â Â Â Â  133.663 Disputed possession rights. (1) If, upon consideration of a motion for return or restoration of things seized, it appears to the court that the things should be returned or restored, but there is a substantial question whether they should be returned to the person from whose possession they were seized or to some other person, or a substantial question among several claimants to rightful possession, the court may:

Â Â Â Â Â  (a) Return the things to the person from whose possession they were seized; or

Â Â Â Â Â  (b)(A) Impound the things seized and set a further hearing, ensuring that all persons with a possible possessory interest in the things in question receive due notice and an opportunity to be heard; and

Â Â Â Â Â  (B) Upon completion of the hearing provided for in subparagraph (A) of this paragraph, enter an order for the return or restoration of the things seized.

Â Â Â Â Â  (2) If there is no substantial question whether the things should be returned to the person from whose possession they were seized, they must be returned to the person upon the release of the defendant from custody.

Â Â Â Â Â  (3) Instead of conducting the hearing provided for in subsection (1)(b)(A) of this section and returning or restoring the property, the court, in its discretion, may leave the several claimants to appropriate civil process for the determination of the claims. [1973 c.836 Â§113; 2005 c.22 Â§103]

Â Â Â Â Â  133.665 [Repealed by 1961 c.289 Â§3]

Â Â Â Â Â  133.670 [Renumbered 135.090]

(Evidentiary Exclusion)

Â Â Â Â Â  133.673 Motions to suppress evidence. (1) Objections to use in evidence of things seized in violation of any of the provisions of ORS 133.525 to 133.703 shall be made by a motion to suppress which shall be heard and determined by any department of the trial court in advance of trial.

Â Â Â Â Â  (2) A motion to suppress which has been denied may be renewed, in the discretion of the court, on the ground of newly discovered evidence, or as the interests of justice require. [1973 c.836 Â§114; 1975 c.197 Â§1]

Â Â Â Â Â  133.680 [Renumbered 135.095]

Â Â Â Â Â  133.683 [1973 c.836 Â§117; repealed by 1997 c.313 Â§37]

Â Â Â Â Â  133.690 [Renumbered 135.100]

Â Â Â Â Â  133.693 Challenge to truth of evidence. (1) Subject to the provisions of subsection (2) of this section, in any proceeding on a motion to suppress evidence the moving party shall be entitled to contest, by cross-examination or offering evidence, the good faith, accuracy and truthfulness of the affiant with respect to the evidence presented to establish probable cause for search or seizure.

Â Â Â Â Â  (2) If the evidence sought to be suppressed was seized by authority of a search warrant, the moving party shall be allowed to contest the good faith, accuracy and truthfulness of the affiant as to the evidence presented before the issuing authority only upon supplementary motion, supported by affidavit, setting forth substantial basis for questioning such good faith, accuracy and truthfulness.

Â Â Â Â Â  (3) In any proceeding under subsection (2) of this section, the moving party shall have the burden of proving by a preponderance of the evidence that the evidence presented before the issuing authority was not offered in good faith, was not accurate and was not truthful.

Â Â Â Â Â  (4) Where the motion to suppress challenges evidence seized as the result of a warrantless search, the burden of proving by a preponderance of the evidence the validity of the search is on the prosecution.

Â Â Â Â Â  (5) The court shall determine whether, under applicable law, any inaccuracy, untruthfulness or lack of good faith requires suppression. [1973 c.836 Â§118]

Â Â Â Â Â  133.700 [Renumbered 135.105]

Â Â Â Â Â  133.703 Identity of informants. (1) In any proceeding on a motion to suppress evidence wherein, pursuant to ORS 133.693, the good faith of the testimony presented to establish probable cause is contested, and wherein such testimony includes a report of information furnished by an informant whose identity is not disclosed in the testimony, the moving party shall be entitled to prevail on the motion to suppress and evidence obtained as a result of the information furnished by the informant shall be suppressed unless:

Â Â Â Â Â  (a) The evidence sought to be suppressed was seized by authority of a search warrant and the informant testified in person before the issuing authority; or

Â Â Â Â Â  (b) The judge determines from the affiant by a preponderance of the evidence that such confidential informant exists and is reliable.

Â Â Â Â Â  (2) If the defendant is entitled to prevail on the motion to suppress under subsection (1) of this section, the evidence obtained as a result of the information furnished by the informant shall be suppressed. [1973 c.836 Â§119]

Â Â Â Â Â  133.710 [Renumbered 135.115]

Â Â Â Â Â  133.720 [Renumbered 135.125]

INTERCEPTION OF COMMUNICATIONS

Â Â Â Â Â  133.721 Definitions for ORS 41.910 and 133.721 to 133.739. As used in ORS 41.910 and 133.721 to 133.739, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAggrieved personÂ means a person who was a party to any wire, electronic or oral communication intercepted under ORS 133.724 or 133.726 or a person against whom the interception was directed and who alleges that the interception was unlawful.

Â Â Â Â Â  (2) ÂContents,Â when used with respect to any wire, electronic or oral communication, includes any information concerning the identity of the parties to such communication or the existence, substance, purport or meaning of that communication.

Â Â Â Â Â  (3) ÂElectronic communicationÂ means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a radio, electromagnetic, photoelectronic or photo-optical system, or transmitted in part by wire, but does not include:

Â Â Â Â Â  (a) Any oral communication or any communication that is completely by wire; or

Â Â Â Â Â  (b) Any communication made through a tone-only paging device.

Â Â Â Â Â  (4) ÂElectronic, mechanical or other deviceÂ means any device or apparatus that can be used to intercept a wire, electronic or oral communication other than:

Â Â Â Â Â  (a) Any telephone or telegraph instrument, equipment or facility, or any component thereof that is furnished to the subscriber or user by a telecommunications carrier in the ordinary course of its business and that is being used by the subscriber or user in the ordinary course of its business or being used by a telecommunications carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of official duties; or

Â Â Â Â Â  (b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

Â Â Â Â Â  (5) ÂInterceptÂ means the acquisition, by listening or recording, of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device.

Â Â Â Â Â  (6) ÂInvestigative or law enforcement officerÂ means an officer or other person employed by a county sheriff or municipal police department, the Oregon State Police, Attorney General, a district attorney or the Department of Corrections, and officers or other persons employed by law enforcement agencies of other states or the federal government, to investigate or enforce the law.

Â Â Â Â Â  (7) ÂOral communicationÂ means:

Â Â Â Â Â  (a) Any oral communication, other than a wire or electronic communication, uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation; or

Â Â Â Â Â  (b) An utterance by a person who is participating in a wire or electronic communication, if the utterance is audible to another person who, at the time the wire or electronic communication occurs, is in the immediate presence of the person participating in the communication.

Â Â Â Â Â  (8) ÂTelecommunications carrierÂ means:

Â Â Â Â Â  (a) A telecommunications utility as defined in ORS 759.005; or

Â Â Â Â Â  (b) A cooperative corporation organized under ORS chapter 62 that provides telecommunications services.

Â Â Â Â Â  (9) ÂTelecommunications serviceÂ has the meaning given that term in ORS 759.005.

Â Â Â Â Â  (10) ÂWire communicationÂ means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception, whether furnished or operated by a public utility or privately owned or leased. [1979 c.716 Â§2; 1983 c.824 Â§6; 1987 c.320 Â§18; 1987 c.447 Â§103; 1989 c.983 Â§6; 1999 c.1093 Â§1; 2001 c.385 Â§1; 2003 c.14 Â§53; 2005 c.22 Â§104]

Â Â Â Â Â  133.723 Records confidential. The application for any order under ORS 133.724 and any supporting documents and testimony in connection therewith shall remain confidential in the custody of the court, and these materials shall not be released or information concerning them in any manner disclosed except upon written order of the court and as required under ORS 135.805 to 135.873. No person having custody of any records maintained under ORS 133.721 to 133.739 shall disclose or release any materials or information contained therein except upon written order of the court and as required under ORS 135.805 to 135.873. [Formerly 141.740; 1979 c.716 Â§13]

Â Â Â Â Â  133.724 Order for interception of communications; application; grounds for issuance; contents of order; progress reports. (1) An ex parte order for the interception of wire, electronic or oral communications may be issued by any circuit court judge upon written application made upon oath or affirmation of the individual who is the district attorney or a deputy district attorney authorized by the district attorney for the county in which the order is sought. The application shall include:

Â Â Â Â Â  (a) The name of the district attorney or the deputy district attorney making the application and the authority of the district attorney or the deputy district attorney to make the application;

Â Â Â Â Â  (b) The identity of the investigative or law enforcement officer making the application and the officer authorizing the application;

Â Â Â Â Â  (c) A statement demonstrating that there is probable cause to believe that an individual is committing, has committed or is about to commit, a particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony, or a crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906 or as a misdemeanor under ORS 167.007, or any conspiracy to commit any of the foregoing crimes;

Â Â Â Â Â  (d) A statement of the details, if known, of the particular crime alleged under paragraph (c) of this subsection;

Â Â Â Â Â  (e) A particular description of the nature and location of the facilities from which or the place where the wire, electronic or oral communication is to be intercepted, if known;

Â Â Â Â Â  (f) A particular description of the type of wire, electronic or oral communication sought to be intercepted;

Â Â Â Â Â  (g) The identity of the person, if known, suspected of committing the crime and whose wire, electronic or oral communications are to be intercepted;

Â Â Â Â Â  (h) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous;

Â Â Â Â Â  (i) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of wire, electronic or oral communication has been first obtained, a description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

Â Â Â Â Â  (j) A statement as to whether any prior application has been made to intercept wire, electronic or oral communications from the same person and, if such prior application exists, a statement of the current status of that application; and

Â Â Â Â Â  (k) Where the application is for the extension of an existing order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

Â Â Â Â Â  (2) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

Â Â Â Â Â  (3) Upon examination of such application and evidence the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, electronic or oral communications within the state if the judge determines on the basis of the facts submitted by the applicant that:

Â Â Â Â Â  (a) There is probable cause for belief that an individual is committing, has committed or is about to commit a particular crime described in subsection (1)(c) of this section;

Â Â Â Â Â  (b) There is probable cause for belief that particular communications concerning that crime will be obtained through such interception;

Â Â Â Â Â  (c) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous; and

Â Â Â Â Â  (d) There is probable cause for belief that the facilities from which, or the place where, the wire, electronic or oral communications to be intercepted are being used, or are about to be used, in connection with the commission of that crime are leased to, listed in the name of, or commonly used by the individual suspected.

Â Â Â Â Â  (4) Each order authorizing or approving the interception of any wire, electronic or oral communication shall specify:

Â Â Â Â Â  (a) The identity of the person, if known, whose communications are to be intercepted;

Â Â Â Â Â  (b) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

Â Â Â Â Â  (c) A particular description of the type of communication sought to be intercepted, and a statement of the particular crime to which it relates;

Â Â Â Â Â  (d) The identity of the agency authorized to intercept the communications and of the person authorizing the application;

Â Â Â Â Â  (e) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

Â Â Â Â Â  (f) The name of the applicant, date of issuance, and the signature and title of the issuing judge.

Â Â Â Â Â  (5) No order entered pursuant to this section shall authorize or approve the interception of any wire, electronic or oral communication for any period longer than is necessary to achieve the objective of authorization, nor in any event longer than 30 days. Extensions of any order may be granted, but only when application for an extension is made in accordance with subsection (1)(k) of this section and the court makes the findings required by subsection (3) of this section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purpose for which it is granted and in no event for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception, and must terminate upon attainment of the authorized objective, or in any event in 30 days.

Â Â Â Â Â  (6) Whenever an order authorizing interception is entered pursuant to this section, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require. [1979 c.716 Â§4 (enacted in lieu of 133.725); 1989 c.639 Â§1; 1989 c.983 Â§7a; 1995 c.224 Â§1; 2001 c.385 Â§6; 2005 c.708 Â§45]

Â Â Â Â Â  133.725 [Formerly 141.720; repealed by 1979 c.716 Â§3 (133.724 enacted in lieu of 133.725)]

Â Â Â Â Â  133.726 Interception of oral communication without order; order for interception of oral communication; application; grounds for issuance; contents of order; penalties. (1) Notwithstanding ORS 133.724, under the circumstances described in this section, a law enforcement officer is authorized to intercept an oral communication to which the officer or someone under the direct supervision of the officer is a party, without obtaining an order for the interception of a wire, electronic or oral communication under ORS 133.724.

Â Â Â Â Â  (2) For purposes of this section and ORS 133.736, a person is a party to an oral communication if the oral communication is made in the personÂs immediate presence and is audible to the person regardless of whether the communication is specifically directed to the person.

Â Â Â Â Â  (3) An ex parte order for intercepting an oral communication in any county of this state under this section may be issued by any judge as defined in ORS 133.525 upon written application made upon oath or affirmation of the district attorney or a deputy district attorney authorized by the district attorney for the county in which the order is sought or upon the oath or affirmation of any peace officer as defined in ORS 133.005. The application shall include:

Â Â Â Â Â  (a) The name of the applicant and the applicantÂs authority to make the application;

Â Â Â Â Â  (b) A statement demonstrating that there is probable cause to believe that a person whose oral communication is to be intercepted is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007, and that intercepting the oral communication will yield evidence thereof; and

Â Â Â Â Â  (c) The identity of the person, if known, suspected of committing the crime and whose oral communication is to be intercepted.

Â Â Â Â Â  (4) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

Â Â Â Â Â  (5) Upon examination of the application and evidence, the judge may enter an ex parte order, as requested or as modified, authorizing or approving the interception of an oral communication within the state if the judge determines on the basis of the facts submitted by the applicant that:

Â Â Â Â Â  (a) There is probable cause to believe that a person is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007; and

Â Â Â Â Â  (b) There is probable cause to believe that the oral communication to be obtained will contain evidence concerning that crime.

Â Â Â Â Â  (6) An order authorizing or approving the interception of an oral communication under this section must specify:

Â Â Â Â Â  (a) The identity of the person, if known, whose oral communication is to be intercepted;

Â Â Â Â Â  (b) A statement identifying the particular crime to which the oral communication is expected to relate;

Â Â Â Â Â  (c) The agency authorized under the order to intercept the oral communication;

Â Â Â Â Â  (d) The name and office of the applicant and the signature and title of the issuing judge;

Â Â Â Â Â  (e) A period of time after which the order shall expire; and

Â Â Â Â Â  (f) A statement that the order authorizes only the interception of an oral communication to which a law enforcement officer or someone under the direct supervision of a law enforcement officer is a party.

Â Â Â Â Â  (7) An order under ORS 133.724 or this section is not required when a law enforcement officer intercepts an oral communication to which the officer or someone under the direct supervision of the officer is a party if the oral communication is made by a person whom the officer has probable cause to believe has committed, is engaged in committing or is about to commit:

Â Â Â Â Â  (a) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906 or as a misdemeanor under ORS 167.007; or

Â Â Â Â Â  (b) Any other crime punishable as a felony if the circumstances at the time the oral communication is intercepted are of such exigency that it would be unreasonable to obtain a court order under ORS 133.724 or this section.

Â Â Â Â Â  (8) A law enforcement officer who intercepts an oral communication pursuant to this section may not intentionally fail to record and preserve the oral communication in its entirety. A law enforcement officer, or a person under the direct supervision of the officer, who is authorized under this section to intercept an oral communication is not required to exclude from the interception an oral communication made by a person for whom probable cause does not exist if the officer or person under the officerÂs direct supervision is a party to the oral communication.

Â Â Â Â Â  (9) A law enforcement officer may not divulge the contents of an oral communication intercepted under this section before a preliminary hearing or trial in which an oral communication is going to be introduced as evidence against a person except:

Â Â Â Â Â  (a) To a superior officer or other official with whom the law enforcement officer is cooperating in the enforcement of the criminal laws of this state or the United States;

Â Â Â Â Â  (b) To a magistrate;

Â Â Â Â Â  (c) In a presentation to a federal or state grand jury; or

Â Â Â Â Â  (d) In compliance with a court order.

Â Â Â Â Â  (10) A law enforcement officer may intercept an oral communication under this section only when acting within the scope of the officerÂs employment and as a part of assigned duties.

Â Â Â Â Â  (11) As used in this section, Âlaw enforcement officerÂ means an officer employed by the United States, this state or a municipal government within this state, or a political subdivision, agency, department or bureau of those governments, to enforce criminal laws.

Â Â Â Â Â  (12) Violation of subsection (9) of this section is a Class A misdemeanor. [1983 c.824 Â§8; 1995 c.224 Â§2; 2001 c.385 Â§2; 2003 c.577 Â§13; 2005 c.708 Â§46]

Â Â Â Â Â  133.727 Proceeding under expired order prohibited. Any officer who knowingly proceeds under an order which has expired and has not been renewed as provided in ORS 133.724 is deemed to act without authority under ORS 133.724 and shall be subject to the penalties provided in ORS 165.543, as though the officer had never obtained any such order or warrant. [Formerly 141.730; 1979 c.716 Â§14; 1983 c.824 Â§7]

Â Â Â Â Â  133.729 Recording intercepted communications; method; delivery to court; custody. The contents of any wire, electronic or oral communication intercepted in accordance with the provisions of ORS 133.724 shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, electronic or oral communication under this section shall be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order issued under ORS 133.724, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under the direction of the judge. Custody of the recordings shall be wherever the judge orders. They shall not be destroyed before the expiration of the minimum retention period established by the State Court Administrator under ORS 8.125. Duplicate recordings may be made for use or disclosure pursuant to the provisions of ORS 133.737 (1) and (2) for investigations. The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic or oral communication or evidence derived therefrom under ORS 133.737 (3). [1979 c.716 Â§7; 1989 c.983 Â§8; 1997 c.872 Â§12]

Â Â Â Â Â  133.730 [Renumbered 135.135]

Â Â Â Â Â  133.731 Inventory; contents; inspection of intercepted communications. (1) Within a reasonable time but not later than 90 days after the termination of the period of an order issued under ORS 133.724, or extensions thereof, the issuing or denying judge shall cause to be served, on the persons named in the order or the application, and such other parties to intercepted communications as the judge may determine in the judgeÂs discretion should be served in the interest of justice, an inventory which shall include notice of:

Â Â Â Â Â  (a) The fact of the entry of the order or the application;

Â Â Â Â Â  (b) The date of the entry and the period of authorized, approved or disapproved interception, or the denial of the application; and

Â Â Â Â Â  (c) The fact that during the period wire, electronic or oral communications were or were not intercepted.

Â Â Â Â Â  (2) The judge, upon the filing of a motion, may in the judgeÂs discretion make available to such person or the personÂs counsel for inspection such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of the circuit court, the serving of the inventory required by this section may be postponed. [1979 c.716 Â§8; 1989 c.983 Â§9]

Â Â Â Â Â  133.733 Procedure for introduction as evidence. The contents of any wire, electronic or oral communication intercepted under ORS 133.724, or evidence derived therefrom, shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in any court of this state unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized or approved. This 10-day period may be waived by the judge if the judge finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving such information. [1979 c.716 Â§9; 1989 c.983 Â§10]

Â Â Â Â Â  133.735 Suppression of intercepted communications; procedure; grounds; appeal. (1) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the state, or a political subdivision thereof, may move to suppress the contents of any wire, electronic or oral communication intercepted under ORS 133.724, or evidence derived therefrom, on the grounds that:

Â Â Â Â Â  (a) The communication was unlawfully intercepted;

Â Â Â Â Â  (b) The order of authorization or approval under which it was intercepted is insufficient on its face; or

Â Â Â Â Â  (c) The interception was not made in conformity with the order of authorization or approval.

Â Â Â Â Â  (2) Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic or oral communication, or evidence derived therefrom, shall be treated as having been unlawfully obtained. The judge, upon the filing of such motion by the aggrieved person, may in the judgeÂs discretion make available to the aggrieved person or the personÂs counsel for inspection such portions of the intercepted communications or evidence derived therefrom as the judge determines to be in the interests of justice.

Â Â Â Â Â  (3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress under subsection (1) of this section. [1979 c.716 Â§10; 1989 c.983 Â§11]

Â Â Â Â Â  133.736 Motion to suppress intercepted oral communication; right of state to appeal. (1) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the state, or a political subdivision thereof, may move to suppress recordings of any oral communication intercepted in violation of ORS 133.726 or testimony or other evidence derived solely from the unlawful interception.

Â Â Â Â Â  (2) Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the judge, upon the filing of such motion by the aggrieved person, may in the judgeÂs discretion make available to the aggrieved person or the personÂs counsel for inspection such portions of the intercepted communications or evidence derived therefrom as the judge determines to be in the interests of justice.

Â Â Â Â Â  (3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress under subsection (1) of this section. [1983 c.824 Â§5; 2001 c.385 Â§3; 2003 c.14 Â§55]

Â Â Â Â Â  133.737 Disclosure and use of intercepted communications. (1) Any investigative or law enforcement officer who, by any means authorized by ORS 133.721 to 133.739, has obtained knowledge of the contents of any wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure or to the extent that such disclosure is otherwise authorized by law.

Â Â Â Â Â  (2) Any investigative or law enforcement officer who, by any means authorized by ORS 133.721 to 133.739, has obtained knowledge of the contents of any wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of official duties.

Â Â Â Â Â  (3) Any person who has received by any means authorized by ORS 133.721 to 133.739, any information concerning a wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, intercepted in accordance with the provisions of ORS 133.721 to 133.739, may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the state or political subdivision thereof.

Â Â Â Â Â  (4) No otherwise privileged communication intercepted in accordance with, or in violation of, the provisions of ORS 133.721 to 133.739, shall lose its privileged character.

Â Â Â Â Â  (5) When an investigative or law enforcement officer, while engaged in intercepting wire, electronic or oral communications in any manner authorized by ORS 133.724, intercepts wire, electronic or oral communications relating to crimes other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in subsections (1) and (2) of this section. Such contents and any evidence derived therefrom may be used under subsection (3) of this section when authorized or approved by a judge of the circuit court if the judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of ORS 133.724. Such application shall be made as soon as practicable. [1979 c.716 Â§6; 1989 c.983 Â§12; 2003 c.14 Â§56]

Â Â Â Â Â  133.739 Civil damages for willful interception, disclosure or use of communications; attorney fees; defense; effect on other remedies. (1) Any person whose wire, electronic or oral communication was intercepted, disclosed or used in violation of ORS 133.724 or 133.737 shall have a civil cause of action against any person who willfully intercepts, discloses or uses, or procures any other person to intercept, disclose or use such communication and shall be entitled to recover from any such person:

Â Â Â Â Â  (a) Actual damages but not less than damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is greater; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (2) A good faith reliance on a court order or legislative authorization shall constitute a complete defense to any civil action brought under this section.

Â Â Â Â Â  (3) Nothing in ORS 41.910, 133.721 to 133.739 and 133.992 is intended to abrogate any other private civil remedy for invasion of privacy.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (5) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (4) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1979 c.716 Â§11; 1981 c.897 Â§38; 1989 c.983 Â§13; 1995 c.696 Â§16]

Â Â Â Â Â  133.740 [Renumbered 135.145]

UNIFORM CRIMINAL EXTRADITION ACT

Â Â Â Â Â  133.743 Definitions for ORS 133.743 to 133.857; appointment of legal counsel to assist Governor. (1) Where appearing in ORS 133.743 to 133.857, the term ÂGovernorÂ includes any person performing the extradition functions of Governor by authority of an appointment under subsection (2) of this section. The term Âexecutive authorityÂ includes the Governor and any person performing the functions of Governor in a state other than this state, and the term Âstate,Â referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

Â Â Â Â Â  (2) The Governor may appoint a member of the legal staff of the Governor to act in behalf of the Governor under ORS 133.743 to 133.857 in performing the extradition functions of the Governor. The appointment shall be in writing and be filed with the Secretary of State. [Formerly 147.010; 1983 c.82 Â§1]

Â Â Â Â Â  133.745 Determination of security requirements to carry out extradition. Subject to final determination by the Governor, the Superintendent of State Police shall determine the security requirements necessary to safely carry out the extradition of a person from another state including, but not limited to, the number of agents needed to secure the return of a person under ORS 133.743 to 133.857. [1999 c.867 Â§12]

Â Â Â Â Â  Note: 133.745 was added to and made a part of 133.743 to 133.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.747 Fugitives from other states; Governor to cause arrest and delivery of criminals. Subject to the qualifications of ORS 133.743 to 133.857 and the provisions of the Constitution of the United States controlling, and Acts of Congress in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state. [Formerly 147.020]

Â Â Â Â Â  133.750 [Renumbered 135.155]

Â Â Â Â Â  133.753 Form of demand. No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of security release, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand. [Formerly 147.030; 1999 c.1051 Â§246]

Â Â Â Â Â  133.755 [1961 c.521 Â§1; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.757 Investigation of demand and report. When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to the Governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered. [Formerly 147.040]

Â Â Â Â Â  133.760 [Amended by 1973 c.836 Â§140; renumbered 135.165]

Â Â Â Â Â  133.763 Facts documents must show. A warrant of extradition must not be issued unless the documents presented by the executive authority making the demand show that:

Â Â Â Â Â  (1) Except in cases arising under ORS 133.767, the accused, when demanded upon a charge of crime, was present in the demanding state at the time of the commission of the alleged crime and thereafter fled from that state;

Â Â Â Â Â  (2) The person demanded is in this state; and

Â Â Â Â Â  (3) They constitute full compliance with the requirements of ORS 133.753. [Formerly 147.050]

Â Â Â Â Â  133.767 Extradition of person not present in demanding state at time of commission of crime. The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in ORS 133.763 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand. The provisions of ORS 133.743 to 133.857 not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime and has not fled therefrom. [Formerly 147.060; 1985 c.565 Â§12; 2005 c.22 Â§105]

Â Â Â Â Â  133.770 [Renumbered 136.345]

Â Â Â Â Â  133.773 GovernorÂs warrant of arrest. If the Governor shall decide that the demand should be complied with, the Governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner or other person whom the Governor may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issue. [Formerly 147.070]

Â Â Â Â Â  133.777 Execution of the warrant. Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where the accused may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused, subject to the provisions of ORS 133.743 to 133.833 and 133.839 to 133.855, to the duly authorized agent of the demanding state. [Formerly 147.080]

Â Â Â Â Â  133.780 [Renumbered 136.347]

Â Â Â Â Â  133.783 Authority of arresting officer to command assistance. Every such officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance. [Formerly 147.090]

Â Â Â Â Â  133.787 Rights of arrested person. No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding the person shall have appointed to receive the person unless the person has been informed of the demand made for surrender and of the crime with which the person is charged, and that the person has the right to demand legal counsel; and if the prisoner, the friends, or counsel of the prisoner shall state the desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state, who shall fix a reasonable time to be allowed the prisoner within which to apply for a writ of habeas corpus. And when such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state. [Formerly 147.100]

Â Â Â Â Â  133.793 Penalty for disobedience to ORS 133.787. Any officer who shall deliver to the agent for extradition of the demanding state a person in the custody of the officer under the GovernorÂs warrant in disobedience to ORS 133.787 commits a Class B misdemeanor. [Formerly 147.110]

Â Â Â Â Â  133.797 Confinement of prisoner. (1) The officer or person executing the GovernorÂs warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which the officer, person or agent may pass; and the keeper of such jail must receive and safely keep the prisoner until the person having charge of the prisoner is ready to proceed on the route, such person being chargeable with the expense of keeping.

Â Â Â Â Â  (2) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which the officer or agent may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on the route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that the officer or agent is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state. [Formerly 147.120]

Â Â Â Â Â  133.803 Arrest prior to requisition. Whenever any person within this state shall be charged on the oath of any credible person before any judge or other magistrate of this state with the commission of a crime in any other state and, except in cases arising under ORS 133.767, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of security release, probation or parole, or whenever complaint shall have been made before any judge or other magistrate in this state setting forth on the affidavit of any creditable person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under ORS 133.767, has fled therefrom or has been convicted of a crime in that state and escaped from confinement, or has broken the terms of security release, probation or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding the peace officer to apprehend the person named therein, wherever the person may be found in this state, and bring the person before the same or any other judge, court or magistrate who may be convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant. [Formerly 147.130; 1999 c.1051 Â§247]

Â Â Â Â Â  133.805 Arrest without warrant. The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant, upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against the accused under oath setting forth the ground for the arrest as in ORS 133.803; and thereafter the answer of the accused shall be heard as if the accused had been arrested on a warrant. [Formerly 147.140]

Â Â Â Â Â  133.807 Commitment to await arrest on requisition. If from the initial examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged, the judge or magistrate must commit the person to jail by a warrant reciting the accusation for a period of at least 45 days to enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the defense, unless the accused is released as provided in ORS 133.809, or until the accused shall be legally discharged. The period of time may be extended upon good cause shown demonstrating the need for additional time to allow the executive authority of the state having jurisdiction of the defense to comply with procedural requirements of the Uniform Criminal Extradition Act, 18 U.S.C. 3182, or section 2, Article IV of the United States Constitution. [Formerly 147.150; 1999 c.553 Â§1]

Â Â Â Â Â  133.809 Release. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge or magistrate must make a release decision concerning the person arrested under ORS 135.230 to 135.290, for the appearance of the person at a time specified in the security release or in the release agreement. [Formerly 147.160]

Â Â Â Â Â  133.810 [Amended by 1973 c.836 Â§141; renumbered 135.175]

Â Â Â Â Â  133.813 Proceedings in absence of arrest under executive warrant within specified time. If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant, security release or release agreement, the judge or magistrate may discharge the accused or may recommit the accused to a further day, or may again set a security release or a release agreement for the appearance and surrender of the accused, as provided in ORS 133.809; and at the expiration of the second period of commitment, or if the accused has been released and appeared according to the terms of the security release or release agreement of the accused, the judge or magistrate either may discharge the accused or may require the accused to enter into a new security release or release agreement to appear and surrender at another day. [Formerly 147.170]

Â Â Â Â Â  133.815 Forfeiture; recovery thereon. If the prisoner is released and fails to appear according to the condition of the security release or release agreement of the prisoner, the court, by proper order, shall declare the security release or release agreement forfeited, and recovery may be had thereon in the name of the state as in the case of other security releases and release agreements given by the accused in criminal proceedings within this state. [Formerly 147.180]

Â Â Â Â Â  133.817 Persons under criminal prosecution in this state at time of requisition. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the Governor, at the discretion of the Governor, either may surrender the person on the demand of the executive authority of another state or may hold the person until the person has been tried and discharged, or convicted and punished in this state. [Formerly 147.190]

Â Â Â Â Â  133.820 [Amended by 1973 c.836 Â§142; renumbered 135.185]

Â Â Â Â Â  133.823 When guilt of accused may be inquired into. The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition, accompanied by a charge of crime in legal form as provided in ORS 133.743 to 133.817, shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime. [Formerly 147.200]

Â Â Â Â Â  133.825 Governor may recall warrant. The Governor may recall the GovernorÂs warrant of arrest or may issue another warrant whenever the Governor deems proper. [Formerly 147.210]

Â Â Â Â Â  133.827 Warrant to agent to return fugitive from this state. Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of security release, probation or parole in this state from the chief executive of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, the Governor shall issue a warrant under the seal of this state to some agent or agents, commanding the agent to receive the person so charged if delivered to the agent and convey the person to the proper officer of the county in this state in which the offense was committed. [Formerly 147.220; 1999 c.1051 Â§248]

Â Â Â Â Â  133.830 [Amended by 1973 c.836 Â§143; renumbered 135.195]

Â Â Â Â Â  133.833 Application for requisition; filing and forwarding of papers. (1) When the return to this state of a person charged with crime in this state is required, the district attorney of the county in which the alleged crime is committed shall present to the Governor written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, the approximate time, place and circumstances of its commission, the state in which the person is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the district attorney the interest of the public in the effective administration of criminal justice requires the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim.

Â Â Â Â Â  (2) When the return to this state is required of a person who has been convicted of or found guilty except for insanity of a crime in this state and who has escaped from confinement or broken the terms of the release, probation or parole of such person, the district attorney of the county in which the offense was committed, the parole board, or the superintendent of the institution or sheriff of the county from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted or found guilty except for insanity, the circumstances of the escape from confinement or of the breach of the terms of release, probation or parole, the state in which the person is believed to be, including the location of the person therein at the time application is made.

Â Â Â Â Â  (3) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The district attorney, parole board, superintendent or sheriff may also attach such further affidavits and other documents in duplicate as the district attorney, parole board, superintendent or sheriff shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by indorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavit, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the GovernorÂs requisition. [Formerly 147.230; 1985 c.192 Â§2]

Â Â Â Â Â  133.835 Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion. (1) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against the person in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or the term of sentence of the person in such other state, upon condition that the person be returned to the other state at the expense of this state as soon as the prosecution in this state is terminated.

Â Â Â Â Â  (2) The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in ORS 133.743 to 133.857 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily. [1973 c.836 Â§129; 1985 c.565 Â§13; 2005 c.22 Â§106]

Â Â Â Â Â  133.837 Appointment of agent to return fugitive from this state who waives extradition. In the event a fugitive from this state shall waive extradition, an agent or agents to secure the return of the fugitive may be appointed by the district attorney of the county in which the offense was committed, and the account of such agent or agents embracing necessary expenses incurred in performing the service, shall be audited and paid in the same manner as accounts presented under ORS 133.857. [Formerly 147.235]

Â Â Â Â Â  133.839 Immunity from civil process in certain civil cases. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which the person is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which the person was extradited. [Formerly 147.250]

Â Â Â Â Â  133.840 [Amended by 1973 c.836 Â§144; renumbered 135.205]

Â Â Â Â Â  133.843 Written waiver of extradition proceedings. (1) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of security release, probation or parole may waive the issuance and service of the warrant provided for in ORS 133.773 and 133.777 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that the person consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of rights to the issuance and service of a warrant of extradition and to apply for a writ of habeas corpus as provided for in ORS 133.787.

Â Â Â Â Â  (2)(a) If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

Â Â Â Â Â  (b) Nothing in this section shall be deemed to limit the right of the accused person to submit voluntarily to the custody of such agent or agents for return without formality to the demanding state.

Â Â Â Â Â  (c) The waiver procedure described in this section is not an exclusive procedure, nor does it limit the powers, rights or duties of the officers of the demanding state or of this state.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a law enforcement or corrections agency in this state holding a person who is alleged to have broken the terms of the personÂs security release, probation, parole or any other release in the demanding state may deliver the person to the duly accredited agent of the demanding state without the requirement of a warrant if:

Â Â Â Â Â  (a) The person has signed a prior waiver of extradition as a term of the personÂs current security release, probation, parole or other release in the demanding state; and

Â Â Â Â Â  (b) The law enforcement or corrections agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs, fingerprints or other evidence properly identifying the person as the person who signed the waiver. [Formerly 147.253; 1999 c.1051 Â§249; 2001 c.230 Â§1]

Â Â Â Â Â  133.845 Nonwaiver by this state. Nothing contained in ORS 133.743 to 133.857 shall be deemed to constitute a waiver by this state of its right, power or privilege to try a person demanded under ORS 133.843 for any crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings under ORS 133.743 to 133.857 that result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever. [Formerly 147.256; 1985 c.565 Â§14; 2005 c.22 Â§107]

Â Â Â Â Â  133.847 Trial of extradited person for other crimes. After a person has been brought back to this state upon extradition proceedings, the person may be tried in this state for other crimes which the person may be charged with having committed here as well as that specified in the requisition for extradition. [Formerly 147.260]

Â Â Â Â Â  133.850 [Renumbered 135.215]

Â Â Â Â Â  133.853 Construction of Act. ORS 133.743 to 133.833 and 133.839 to 133.855 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact the Uniform Criminal Extradition Act. [Formerly 147.270]

Â Â Â Â Â  133.855 Short title. ORS 133.743 to 133.833 and 133.839 to 133.855 may be cited as the Uniform Criminal Extradition Act. [Formerly 147.280]

Â Â Â Â Â  133.857 Payment of agentÂs expenses. The account of the agent or agents embracing necessary expenses incurred in performing the service, after approval by the Governor, shall be paid, after being audited and allowed as other claims against the state, from any moneys appropriated therefor. [Formerly 147.290]

Â Â Â Â Â  133.860 [Amended by 1959 c.638 Â§14; 1965 c.508 Â§6; 1973 c.836 Â§145; renumbered 135.225]

ARREST AND RETURN ACCOUNT

Â Â Â Â Â  133.865 Arrest and Return Account. The Arrest and Return Account is established separate and distinct from the General Fund. The account consists of moneys deposited into the account under ORS 161.665 and such other moneys as may be appropriated to the account by law. Moneys in the account are continuously appropriated to the Governor for the purpose of paying costs incurred in carrying out the provisions of ORS 133.743 to 133.857. [2003 c.615 Â§3]

Â Â Â Â Â  Note: 133.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  133.990 [Renumbered 135.990]

Â Â Â Â Â  133.992 Penalties. Any person who maliciously and without probable cause causes a search warrant or a court order for interception to be issued and executed is guilty of a Class A misdemeanor. [Formerly 141.990; 1979 c.716 Â§15; 1983 c.824 Â§2]

_______________



Chapter 134

Chapter 134 (Former Provisions)

Compromise; Dismissal; Prosecution of Prisoners; Detainers

COMPROMISE; DISMISSAL; PROSECUTION OF PRISONERS; DETAINERS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

134.010 [Amended by 1973 c.836 §190; renumbered 135.703]

134.020 [Amended by 1973 c.836 §191; renumbered 135.705]

134.030 [Renumbered 135.707]

134.040 [Renumbered 135.709]

134.110 [Amended by 1959 c.638 §15; 1971 c.286 §1; 1973 c.836 §203; renumbered 135.745]

134.120 [Amended by 1959 c.638 §16; 1973 c.836 §204; renumbered 135.747]

134.130 [Amended by 1959 c.638 §17; 1973 c.836 §205; renumbered 135.750]

134.140 [Amended by 1973 c.836 §206; renumbered 135.753]

134.150 [Amended by 1973 c.836 §207; renumbered 135.755]

134.160 [Renumbered 135.757]

134.510 [1955 c.387 §1; 1973 c.836 §208; renumbered 135.760]

134.520 [1955 c.387 §2; renumbered 135.763]

134.530 [1955 c.387 §3; renumbered 135.765]

134.540 [1955 c.387 §4; 1973 c.836 §209; renumbered 135.767]

134.550 [1955 c.387 §5; 1973 c.836 §210; renumbered 135.770]

134.560 [1955 c.387 §6; 1973 c.836 §211; renumbered 135.773]

134.570 [1955 c.387 §6; repealed by 1961 c.520 §1]

134.605 [1969 c.362 §1; 1973 c.836 §212; renumbered 135.775]

134.615 [1969 c.362 §2; renumbered 135.777]

134.625 [1969 c.362 §3; renumbered 135.779]

134.635 [1969 c.362 §4; renumbered 135.783]

134.645 [1969 c.362 §5; renumbered 135.785]

134.655 [1969 c.362 §6; renumbered 135.787]

134.665 [1969 c.362 §7; renumbered 135.789]

_______________



Chapter 135

Chapter 135 Â Arraignment and Pretrial Provisions

2005 EDITION

ARRAIGNMENT AND PRETRIAL PROVISIONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

ARRAIGNMENT

(Generally)

135.010Â Â Â Â  Time and place

135.020Â Â Â Â  Scope of proceedings

135.030Â Â Â Â  When presence of defendant is required; appearance by counsel

135.035Â Â Â Â  Bringing in defendant not yet arrested or held to answer

135.037Â Â Â Â  Omnibus hearing; when held; subject; ruling of court; counsel required

(Counsel; Name Used)

135.040Â Â Â Â  Right to counsel

135.045Â Â Â Â  Court appointment of counsel; waiver of counsel; appointment of legal advisor

135.050Â Â Â Â  Eligibility for court-appointed counsel; financial statement; termination; civil liability

135.055Â Â Â Â  Compensation and expenses of appointed counsel

135.060Â Â Â Â  Communication to defendant as to use of name in accusatory instrument; effect of acknowledging true name at arraignment

135.065Â Â Â Â  Name used in further proceedings; motion to strike false name

135.067Â Â Â Â  Effect of failure to provide true name of defendant on certain types of release

PRELIMINARY HEARING

(Generally)

135.070Â Â Â Â  Information as to charge, right to counsel, use of statement, preliminary hearing and use by State Board of Parole and Post-Prison Supervision

135.073Â Â Â Â  Statement by defendant when not advised of rights

135.075Â Â Â Â  Obtaining counsel

135.085Â Â Â Â  Subpoenaing witnesses

135.090Â Â Â Â  Examination of adverse witnesses

135.095Â Â Â Â  Right of defendant to make or waive making a statement

135.100Â Â Â Â  Statement of defendant

135.105Â Â Â Â  Use of statement before grand jury or on trial

135.115Â Â Â Â  Waiver of right to make statement

135.125Â Â Â Â  Examination of defendantÂs witnesses

135.135Â Â Â Â  Exclusion of witnesses during examination of others

135.139Â Â Â Â  Notice of availability of testing for HIV and other communicable diseases to person charged with crime; when court may order test; victimÂs rights

135.145Â Â Â Â  Testimony of witnesses

135.155Â Â Â Â  Retention of record and statements by magistrate; inspection

135.165Â Â Â Â  Counsel for complainant; district attorney

135.173Â Â Â Â  Oregon Evidence Code to apply in preliminary hearings; exception

(Discharge or Commitment)

135.175Â Â Â Â  Discharge

135.185Â Â Â Â  Holding defendant to answer; use of hearsay evidence

135.195Â Â Â Â  Commitment

135.205Â Â Â Â  Indorsement in certain cases

135.215Â Â Â Â  Direction to sheriff; detention of defendant

135.225Â Â Â Â  Forwarding of papers by magistrate

RELEASE OF DEFENDANT

135.230Â Â Â Â  Definitions for ORS 135.230 to 135.290

135.235Â Â Â Â  Release assistance officer; appointment; duties

135.240Â Â Â Â  Releasable offenses

135.245Â Â Â Â  Release decision

135.250Â Â Â Â  General conditions of release agreement

135.255Â Â Â Â  Release agreement

135.260Â Â Â Â  Conditional release

135.265Â Â Â Â  Security release

135.270Â Â Â Â  Taking of security

135.280Â Â Â Â  Arrest warrant; forfeiture

135.285Â Â Â Â  Modification of release decision; release upon appeal

135.290Â Â Â Â  Punishment by contempt of court

135.295Â Â Â Â  Application of ORS 135.230 to 135.290 to certain traffic offenses

PLEADINGS

(DefendantÂs Answer Generally)

135.305Â Â Â Â  Types of answer

135.315Â Â Â Â  Types of pleading

135.325Â Â Â Â  Pleading a judgment

(Plea)

135.335Â Â Â Â  Pleading by defendant; alternatives

135.345Â Â Â Â  Legal effect of plea of no contest

135.355Â Â Â Â  Presentation of plea; entry in register; forms

135.360Â Â Â Â  Special provisions relating to presentation of plea of guilty or no contest

135.365Â Â Â Â  Withdrawal of plea of guilty or no contest

135.370Â Â Â Â  Not guilty plea as denial of allegations of accusatory instrument

135.375Â Â Â Â  Pleading to other offenses

135.380Â Â Â Â  Time of entering plea; aid of counsel

135.385Â Â Â Â  Defendant to be advised by court

135.390Â Â Â Â  Determining voluntariness of plea

135.395Â Â Â Â  Determining accuracy of plea

(Plea Discussions and Agreements)

135.405Â Â Â Â  Plea discussions and plea agreements

135.406Â Â Â Â  Consultation with victim regarding plea discussions

135.407Â Â Â Â  Plea agreement must contain defendantÂs criminal history classification; stipulations

135.415Â Â Â Â  Criteria to be considered in plea discussions and plea agreements

135.425Â Â Â Â  Responsibilities of defense counsel

135.432Â Â Â Â  Responsibilities of trial judge

135.435Â Â Â Â  Discussion and agreement not admissible

135.445Â Â Â Â  Withdrawn plea or statement not admissible

(Related Procedure)

135.455Â Â Â Â  Notice prior to trial of intention to rely on alibi evidence; content of notice; effect of failure to supply notice

135.465Â Â Â Â  Defect in accusatory instrument as affecting acquittal on merits

PRETRIAL MOTIONS

135.470Â Â Â Â  Motion to dismiss accusatory instrument on grounds of former jeopardy

135.510Â Â Â Â  Grounds for motion to set aside the indictment

135.520Â Â Â Â  Time of making motion; hearing

135.530Â Â Â Â  Effect of allowance of motion

135.540Â Â Â Â  Effect of resubmission of case

135.560Â Â Â Â  Order to set aside is no bar to future prosecution

DEMURRERS

135.610Â Â Â Â  Demurrer; generally

135.630Â Â Â Â  Grounds of demurrer

135.640Â Â Â Â  When objections that are grounds for demurrer may be taken

135.650Â Â Â Â  Hearing of objections specified by demurrer

135.660Â Â Â Â  Judgment on demurrer; entry in register

135.670Â Â Â Â  Allowance of demurrer

135.680Â Â Â Â  Failure to resubmit case after allowance of demurrer

135.690Â Â Â Â  Resubmission of case

135.700Â Â Â Â  Disallowance of demurrer

COMPROMISE

135.703Â Â Â Â  Crimes subject to being compromised; exceptions

135.705Â Â Â Â  Satisfaction of injured person; dismissal of charges

135.707Â Â Â Â  Discharge as bar to prosecution

135.709Â Â Â Â  Exclusiveness of procedure

SUFFICIENCY OF ACCUSATORY INSTRUMENTS

135.711Â Â Â Â  Facts constituting crime or subcategory of crime required

135.713Â Â Â Â  Necessity of stating presumptions of law and matters judicially noticed

135.715Â Â Â Â  Effect of nonprejudicial defects in form of accusatory instrument

135.717Â Â Â Â  Time of crime

135.720Â Â Â Â  Place of crime in certain cases

135.725Â Â Â Â  Person injured or intended to be injured

135.727Â Â Â Â  Description of animal

135.730Â Â Â Â  Judgments; facts conferring jurisdiction

135.733Â Â Â Â  Defamation

135.735Â Â Â Â  Forgery; misdescription of forged instrument

135.737Â Â Â Â  Perjury

135.740Â Â Â Â  Construction of words and phrases used

135.743Â Â Â Â  Fictitious or erroneous name; insertion of true name

SPEEDY TRIAL PROVISIONS

135.745Â Â Â Â  Delay in finding an indictment or filing an information

135.747Â Â Â Â  Effect of delay in bringing defendant to trial

135.750Â Â Â Â  Where there is reason for delay

DISMISSAL OF ACTION

135.753Â Â Â Â  Effect of dismissal

135.755Â Â Â Â  Dismissal on motion of court or district attorney

135.757Â Â Â Â  Nolle prosequi; discontinuance by district attorney

PROSECUTION OF PRISONERS

135.760Â Â Â Â  Notice requesting early trial on pending charge

135.763Â Â Â Â  Trial within 90 days of notice unless continuance granted

135.765Â Â Â Â  Dismissal of criminal proceeding not brought to trial within allowed time; exceptions

135.767Â Â Â Â  Presence of prisoner at proceedings

135.770Â Â Â Â  Release of prisoner prohibited

135.773Â Â Â Â  District attorney to furnish certain documents

DETAINER

135.775Â Â Â Â  Agreement on Detainers

135.777Â Â Â Â  Definition for ORS 135.775

135.779Â Â Â Â  Enforcement of ORS 135.775 by public agencies

135.783Â Â Â Â  Effect of escape from custody in another state

135.785Â Â Â Â  Surrender of custody under ORS 135.775

135.787Â Â Â Â  Administrator of agreement; appointment; duties

135.789Â Â Â Â  Notice of request for temporary custody; prisonerÂs rights

135.791Â Â Â Â  Request for final disposition of detainer from prisoner without state

135.793Â Â Â Â  Procedure where untried instrument pending against prisoner without state

PRETRIAL DISCOVERY

135.805Â Â Â Â  Applicability; scope of disclosure

135.815Â Â Â Â  Disclosure to defendant

135.825Â Â Â Â  Other disclosure to defense; special conditions

135.835Â Â Â Â  Disclosure to the state

135.845Â Â Â Â  Time of disclosure

135.855Â Â Â Â  Material and information not subject to discovery

135.857Â Â Â Â  Disclosure to victim; conditions

135.865Â Â Â Â  Effect of failure to comply with discovery requirements

135.873Â Â Â Â  Protective orders

DIVERSION

(Generally)

135.881Â Â Â Â  Definitions for ORS 135.881 to 135.901

135.886Â Â Â Â  Requirements for diversion; factors considered

135.891Â Â Â Â  Conditions of diversion agreement; dismissal of criminal charges; scope of agreement

135.896Â Â Â Â  Stay of criminal proceedings during period of agreement; limitation on stay; effect of declining diversion

135.901Â Â Â Â  Effect of compliance or noncompliance with agreement; effect of partial compliance in subsequent criminal proceedings; record of participation in program

135.905Â Â Â Â  Unitary assessment

(Possession of Marijuana)

135.907Â Â Â Â  Notification of availability of diversion; petition form; information

135.909Â Â Â Â  Filing petition; procedure

135.911Â Â Â Â  Diversion for first offense only

135.913Â Â Â Â  Diversion agreement part of record of case; duration of agreement; effect of denial of petition

135.915Â Â Â Â  Effect of compliance with agreement

135.917Â Â Â Â  Designation of agencies to perform diagnostic assessments; duties of agency

135.919Â Â Â Â  Termination of agreement by court; procedure; grounds; effect

135.921Â Â Â Â  Amount and distribution of filing fee; diagnostic assessment fee; surcharge

(Bad Check)

135.925Â Â Â Â  Bad check diversion program

EARLY DISPOSITION PROGRAMS

135.941Â Â Â Â  Early disposition programs

135.942Â Â Â Â  Purposes of program

135.943Â Â Â Â  Provisions of program

135.948Â Â Â Â  Availability to probationers

135.949Â Â Â Â  Other programs authorized

MEDIATING CRIMINAL OFFENSES

135.951Â Â Â Â  Authorization; determining when appropriate; exclusions

135.953Â Â Â Â  How mediation may be used

135.955Â Â Â Â  Notifying victims and person charged with crime of mediation opportunities

135.957Â Â Â Â  Application of ORS 36.220 to 36.238 to mediation of criminal offenses; information to parties

135.959Â Â Â Â  Authority to contract with dispute resolution programs

MISCELLANEOUS

135.970Â Â Â Â  When address and phone number of victim or witness not to be given to defendant; deposition of victim; when contact with victim prohibited; effect of threats by defendant

135.980Â Â Â Â  Rehabilitative programs directory; compilation; availability

PENALTIES

135.990Â Â Â Â  Penalties

ARRAIGNMENT

(Generally)

Â Â Â Â Â  135.010 Time and place. When the accusatory instrument has been filed, and if the defendant has been arrested, or as soon thereafter as the defendant may be arrested, the defendant shall be arraigned thereon as provided in ORS 135.030 before the court in which it is found. Except for good cause shown or at the request of the defendant, if the defendant is in custody, the arraignment shall be held during the first 36 hours of custody, excluding holidays, Saturdays and Sundays. In all other cases, except as provided for in ORS 133.060, the arraignment shall be held within 96 hours after the arrest. [Amended by 1973 c.836 Â§130; 1983 c.344 Â§1; 1983 c.661 Â§12]

Â Â Â Â Â  135.020 Scope of proceedings. The arraignment shall be made by the court, or by the clerk or the district attorney under its direction, as provided in ORS 135.030. The arraignment consists of reading the accusatory instrument to the defendant, causing delivery to the defendant of a copy thereof and indorsements thereon, including the list of witnesses indorsed on it or appended thereto if the accusatory instrument is an indictment, asking the defendant how the defendant pleads to the charge. [Amended by 1973 c.836 Â§131; 1983 c.344 Â§2]

Â Â Â Â Â  135.030 When presence of defendant is required; appearance by counsel. (1) When the accusatory instrument charges a crime punishable as a felony, the defendant shall appear in person at the arraignment.

Â Â Â Â Â  (2) When the accusatory instrument charges a crime punishable as a misdemeanor, the defendant may appear in person or by counsel.

Â Â Â Â Â  (3) The court may require a defendant to appear at the arraignment by simultaneous electronic transmission as provided in ORS 131.045 without the agreement of the state or defendant if the type of simultaneous electronic transmission available allows the defendant to observe the court and the court to observe the defendant. [Formerly 135.110; 1983 c.344 Â§3; 2005 c.566 Â§5]

Â Â Â Â Â  135.035 Bringing in defendant not yet arrested or held to answer. When an accusatory instrument is filed in court, if the defendant has not been arrested and held to answer the charge, unless the defendant voluntarily appears for arraignment, the court shall issue a warrant of arrest as provided in ORS 133.110. [Formerly 135.140]

Â Â Â Â Â  135.037 Omnibus hearing; when held; subject; ruling of court; counsel required. (1) At any time after the filing of the accusatory instrument in circuit court and before the commencement of trial thereon, the court upon motion of any party shall, and upon its own motion may, order an omnibus hearing.

Â Â Â Â Â  (2) The purpose of an omnibus hearing shall be to rule on all pretrial motions and requests, including but not limited to the following issues:

Â Â Â Â Â  (a) Suppression of evidence;

Â Â Â Â Â  (b) Challenges to identification procedures used by the prosecution;

Â Â Â Â Â  (c) Challenges to voluntariness of admissions or confession;

Â Â Â Â Â  (d) Challenges to the accusatory instrument.

Â Â Â Â Â  (3) The court, at the time of the omnibus hearing, may also consider any matters which will facilitate trial by avoiding unnecessary proof or by simplifying the issues to be tried, or which are otherwise appropriate under the circumstances to facilitate disposition of the proceeding.

Â Â Â Â Â  (4) At the conclusion of the hearing and prior to trial the court shall prepare and file an order setting forth all rulings of the court on issues raised under subsection (2) of this section. The court shall further prepare and file a memorandum of other matters agreed upon at the hearing. Except in a prosecution of the defendant for perjury or false swearing, or impeachment of the defendant, no admissions made by the defendant or the attorney of the defendant at the hearing shall be used against the defendant unless the admissions are reduced to writing and signed by the defendant and the attorney.

Â Â Â Â Â  (5) This section shall not be applied in any proceeding or at any stage of any proceeding where the defendant is not represented by counsel. [1973 c.550 Â§2]

(Counsel; Name Used)

Â Â Â Â Â  135.040 Right to counsel. If the defendant appears for arraignment without counsel, the defendant shall be informed by the court that it is the right of the defendant to have counsel before being arraigned and shall be asked if the defendant desires the aid of counsel. [Formerly 135.310]

Â Â Â Â Â  135.045 Court appointment of counsel; waiver of counsel; appointment of legal advisor. (1)(a) If the defendant in a criminal action appears without counsel at arraignment or thereafter, the court shall determine whether the defendant wishes to be represented by counsel.

Â Â Â Â Â  (b) If the defendant does wish to be represented by counsel, the court, in accordance with ORS 135.050, shall appoint counsel to represent the defendant.

Â Â Â Â Â  (c) If the defendant wishes to waive counsel, the court shall determine whether the defendant has made a knowing and voluntary waiver of counsel. The court shall accept the waiver of counsel if the defendant is not charged with a capital offense. The court may decline to accept the waiver of counsel if the defendant is charged with a capital offense.

Â Â Â Â Â  (d) If the court accepts a defendantÂs waiver of counsel, the court may allow an attorney to serve as the defendantÂs legal advisor and may, in accordance with ORS 135.050, appoint an attorney as the defendantÂs legal advisor.

Â Â Â Â Â  (2) Appointment of counsel, including a legal advisor, under this section is subject to ORS 135.050, 135.055 and 151.485 to 151.497. [Formerly 135.320; 1987 c.803 Â§13; 1989 c.171 Â§16; 1989 c.1053 Â§1a; 1991 c.790 Â§11; 2001 c.472 Â§1; 2001 c.962 Â§24]

Â Â Â Â Â  135.050 Eligibility for court-appointed counsel; financial statement; termination; civil liability. (1) Suitable counsel for a defendant shall be appointed by a municipal, county or justice court if:

Â Â Â Â Â  (a) The defendant is before a court on a matter described in subsection (5) of this section;

Â Â Â Â Â  (b) The defendant requests aid of counsel;

Â Â Â Â Â  (c) The defendant provides to the court a written and verified financial statement; and

Â Â Â Â Â  (d) It appears to the court that the defendant is financially unable to retain adequate representation without substantial hardship in providing basic economic necessities to the defendant or the defendantÂs dependent family.

Â Â Â Â Â  (2) Suitable counsel for a defendant shall be appointed by a circuit court if:

Â Â Â Â Â  (a) The defendant is before the court on a matter described in subsection (5) of this section;

Â Â Â Â Â  (b) The defendant requests aid of counsel;

Â Â Â Â Â  (c) The defendant provides to the court a written and verified financial statement; and

Â Â Â Â Â  (d)(A) The defendant is determined to be financially eligible under ORS 151.485 and the standards established by the Public Defense Services Commission under ORS 151.216; or

Â Â Â Â Â  (B) The court finds, on the record, substantial and compelling reasons why the defendant is financially unable to retain adequate representation without substantial hardship in providing basic economic necessities to the defendant or the defendantÂs dependent family despite the fact that the defendant does not meet the financial eligibility standards established by the commission.

Â Â Â Â Â  (3) Appointed counsel may not be denied to any defendant merely because the defendantÂs friends or relatives have resources adequate to retain counsel or because the defendant has deposited or is capable of depositing security for release. However, appointed counsel may be denied to a defendant if the defendantÂs spouse has adequate resources which the court determines should be made available to retain counsel.

Â Â Â Â Â  (4) The defendantÂs financial statement under subsection (1) or (2) of this section shall include, but not be limited to:

Â Â Â Â Â  (a) A list of bank accounts in the name of defendant or defendantÂs spouse, and the balance in each;

Â Â Â Â Â  (b) A list of defendantÂs interests in real property and those of defendantÂs spouse;

Â Â Â Â Â  (c) A list of automobiles and other personal property of significant value belonging to defendant or defendantÂs spouse;

Â Â Â Â Â  (d) A list of debts in the name of defendant or defendantÂs spouse, and the total of each; and

Â Â Â Â Â  (e) A record of earnings and other sources of income in the name of defendant or defendantÂs spouse, and the total of each.

Â Â Â Â Â  (5) Counsel must be appointed for a defendant who meets the requirements of subsection (1) or (2) of this section and who is before a court on any of the following matters:

Â Â Â Â Â  (a) Charged with a crime.

Â Â Â Â Â  (b) For a hearing to determine whether an enhanced sentence should be imposed when such proceedings may result in the imposition of a felony sentence.

Â Â Â Â Â  (c) For extradition proceedings under the provisions of the Uniform Criminal Extradition Act.

Â Â Â Â Â  (d) For any proceeding concerning an order of probation, including but not limited to the revoking or amending thereof.

Â Â Â Â Â  (6) Unless otherwise ordered by the court, the appointment of counsel under this section shall continue during all criminal proceedings resulting from the defendantÂs arrest through acquittal or the imposition of punishment. The court having jurisdiction of the case may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission under ORS 151.216.

Â Â Â Â Â  (7) If, at any time after the appointment of counsel, the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel, the court may terminate the appointment of counsel. If, at any time during criminal proceedings, the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in this section.

Â Â Â Â Â  (8) The court may order the defendant in a circuit court to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the eligibility of the defendant for appointed counsel and the costs of the legal and other services that are related to the provision of appointed counsel under ORS 151.487, 151.505 or 161.665.

Â Â Â Â Â  (9) In addition to any criminal prosecution, a civil proceeding may be initiated by any public body which has expended moneys for the defendantÂs legal assistance within two years of judgment if the defendant was not qualified in accordance with subsection (1) or (2) of this section for legal assistance.

Â Â Â Â Â  (10) The civil proceeding shall be subject to the exemptions from execution as provided for by law.

Â Â Â Â Â  (11) As used in this section unless the context requires otherwise, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [Formerly 133.625; 1981 c.3 Â§118; 1985 c.710 Â§1; 1989 c.1053 Â§1b; 1997 c.761 Â§8; 2001 c.472 Â§4; 2001 c.962 Â§25; 2003 c.449 Â§49]

Â Â Â Â Â  135.053 [1979 c.806 Â§1; 1981 s.s. c.3 Â§124; repealed by 1985 c.502 Â§28]

Â Â Â Â Â  135.055 Compensation and expenses of appointed counsel. (1) Counsel appointed pursuant to ORS 135.045 or 135.050 shall be paid fair compensation for representation in the case:

Â Â Â Â Â  (a) By the county, subject to the approval of the governing body of the county, in a proceeding in a county or justice court.

Â Â Â Â Â  (b) By the public defense services executive director from funds available for the purpose, in a proceeding in a circuit court.

Â Â Â Â Â  (2) Except for counsel appointed pursuant to contracts or counsel employed by the public defense services executive director, compensation payable to appointed counsel under subsection (1) of this section:

Â Â Â Â Â  (a) In a proceeding in a county or justice court may not be less than $30 per hour.

Â Â Â Â Â  (b) In a proceeding in a circuit court is subject to the applicable compensation established under ORS 151.216.

Â Â Â Â Â  (3)(a) A person determined to be eligible for appointed counsel is entitled to necessary and reasonable fees and expenses for investigation, preparation and presentation of the case for trial, negotiation and sentencing. The person or the counsel for the person shall upon written request secure preauthorization to incur fees and expenses that are not routine to representation but are necessary and reasonable in the investigation, preparation and presentation of the case, including but not limited to nonroutine travel, photocopying or other reproduction of nonroutine documents, necessary costs associated with obtaining the attendance of witnesses for the defense, investigator fees and expenses, expert witness fees and expenses and fees for interpreters and assistive communication devices necessary for the purpose of communication between counsel and a client or witness in the case. Preauthorization to incur a fee or expense does not guarantee that a fee or expense incurred pursuant to the preauthorization will be determined to be necessary or reasonable when the fee or expense is submitted for payment.

Â Â Â Â Â  (b) In a county or justice court, the request must be in the form of a motion to the court. The motion must be accompanied by a supporting affidavit that sets out in detail the purpose of the requested expenditure, the name of the service provider or other recipient of the funds, the dollar amount of the requested expenditure that may not be exceeded without additional authorization and the date or dates during which the service will be rendered or events will occur for which the expenditure is requested.

Â Â Â Â Â  (c) In a circuit court, the request must be in the form and contain the information that is required by the policies, procedures, standards and guidelines of the Public Defense Services Commission. If the public defense services executive director denies a request for preauthorization to incur nonroutine fees and expenses, the person making the request may appeal the decision to the presiding judge of the circuit court. The presiding judge has final authority to preauthorize incurring nonroutine fees and expenses under this paragraph.

Â Â Â Â Â  (d) Entitlement under subsection (7) of this section to payment for fees and expenses in circuit court is subject to the policies, procedures, standards and guidelines adopted under ORS 151.216. Entitlement to payment of nonroutine fees and expenses is dependent upon obtaining preauthorization from the court, if the case is in county or justice court, or from the public defense services executive director, if the case is in circuit court, except as otherwise provided in paragraph (c) of this subsection and in the policies, procedures, standards and guidelines adopted under ORS 151.216. Fees and expenses shall be paid:

Â Â Â Â Â  (A) By the county, in respect to a proceeding in a county or justice court.

Â Â Â Â Â  (B) By the public defense services executive director from funds available for the purpose, in respect to a proceeding in a circuit court.

Â Â Â Â Â  (C) By the city, in respect to a proceeding in municipal court.

Â Â Â Â Â  (4) Upon completion of all services by the counsel of a person determined to be eligible for appointed counsel, the counsel shall submit a statement of all necessary and reasonable fees and expenses of investigation, preparation and presentation and, if counsel was appointed by the court, a statement of all necessary and reasonable fees and expenses for legal representation, supported by appropriate receipts or vouchers and certified by the counsel to be true and accurate.

Â Â Â Â Â  (5) In a county or justice court, the total fees and expenses payable under this section must be submitted to the court by counsel or other providers and are subject to the review of the court. The court shall certify that such amount is fair reimbursement for fees and expenses for representation in the case as provided in subsection (6) of this section. Upon certification and any verification as provided under subsection (6) of this section, the amount of the fees and expenses approved by the court and not already paid shall be paid by the county.

Â Â Â Â Â  (6) In a county or justice court, the court shall certify to the administrative authority responsible for paying fees and expenses under this section that the amount for payment is reasonable and that the amount is properly payable out of public funds.

Â Â Â Â Â  (7) In a circuit court, the total fees and expenses payable under this section must be submitted to and are subject to review by the public defense services executive director. The public defense services executive director shall determine whether the amount is necessary, reasonable and properly payable from public funds for fees and expenses for representation in the case as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission. The public defense services executive director shall pay the amount of the fees and expenses determined necessary, reasonable and properly payable out of public funds. The court shall provide any information identified and requested by the public defense services executive director as needed for audit, statistical or any other purpose pertinent to ensure the proper disbursement of state funds or pertinent to the provision of appointed counsel compensated at state expense.

Â Â Â Â Â  (8) If the public defense services executive director denies, in whole or in part, fees and expenses submitted for review and payment, the person who submitted the payment request may appeal the decision to the presiding judge of the circuit court. The presiding judge or the designee of the presiding judge shall review the public defense services executive directorÂs decision for abuse of discretion. The decision of the presiding judge or the designee of the presiding judge is final.

Â Â Â Â Â  (9) The following may not be disclosed to the district attorney prior to the conclusion of a case:

Â Â Â Â Â  (a) Requests and administrative or court orders for preauthorization to incur nonroutine fees and expenses in the investigation, preparation and presentation of the case; and

Â Â Â Â Â  (b) Billings for such fees and expenses submitted by counsel or other providers.

Â Â Â Â Â  (10) Notwithstanding subsection (9) of this section, the total amount of moneys determined to be necessary and reasonable for nonroutine fees and expenses may be disclosed to the district attorney at the conclusion of the trial in the circuit court.

Â Â Â Â Â  (11) As used in this section unless the context requires otherwise, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [Formerly 135.330; 1979 c.867 Â§1; 1981 s.s. c.3 Â§Â§122,123; 1985 c.502 Â§19; 1985 c.710 Â§2; 1987 c.606 Â§4; 1987 c.803 Â§Â§14,14a; 1989 c.1053 Â§2; 1991 c.724 Â§25; 1991 c.750 Â§8; 1993 c.33 Â§297; 1995 c.677 Â§1; 1995 c.781 Â§39; 1997 c.761 Â§9; 1999 c.163 Â§8; 1999 c.583 Â§1; 2001 c.962 Â§Â§26,107; 2003 c.449 Â§Â§5,43]

Â Â Â Â Â  135.060 Communication to defendant as to use of name in accusatory instrument; effect of acknowledging true name at arraignment. (1) When the defendant is arraigned, the defendant shall be informed that:

Â Â Â Â Â  (a) If the name by which the defendant is charged in the accusatory instrument is not the true name of the defendant the defendant must then declare the true name; and

Â Â Â Â Â  (b) If the defendant does not declare the true name as required by paragraph (a) of this subsection, the defendant is ineligible for any form of release other than a security release under ORS 135.265.

Â Â Â Â Â  (2) The defendant or the attorney for the defendant may acknowledge the true name of the defendant at arraignment and the acknowledgment may not be used against the defendant at trial on the underlying charge or any other criminal charge or fugitive complaint except that:

Â Â Â Â Â  (a) The use of different names can be used in determining the defendantÂs release status if the defendant has used different names in different proceedings; and

Â Â Â Â Â  (b) A defendant who intentionally falsifies the defendantÂs name under this section or ORS 135.065 while under oath or affirmation is subject to prosecution under ORS 162.065.

Â Â Â Â Â  (3) As used in this section and ORS 135.065, Âtrue nameÂ means:

Â Â Â Â Â  (a) The name on the defendantÂs birth certificate;

Â Â Â Â Â  (b) The defendantÂs birth name; or

Â Â Â Â Â  (c) If the defendantÂs name has been changed by court order or by operation of law, the name as changed by court order or operation of law. [Formerly 135.340; 2003 c.645 Â§4]

Â Â Â Â Â  135.065 Name used in further proceedings; motion to strike false name. (1) If the defendant gives no other name, the court may proceed against the defendant by the name in the accusatory instrument. If the defendant is charged by indictment or information and alleges that another name is the true name of the defendant, the court shall direct an entry thereof to be made in its register, and the subsequent proceedings on the accusatory instrument may be had against the defendant by that name, referring also to the name by which the defendant is charged. Before proceeding against the defendant as provided in this subsection, the court shall attempt to determine the true name of the defendant. If a birth certificate for the defendant was never created, the court shall ask the defendant, under oath or affirmation, to give the defendantÂs true name. The court shall proceed under the name given unless the court is persuaded by a preponderance of the evidence that the name is not the defendantÂs true name.

Â Â Â Â Â  (2) Upon motion of the defendant, all names, other than the true name of the defendant, shall be stricken from any accusatory instrument read or submitted to the jury.

Â Â Â Â Â  (3)(a) The following may file a motion requesting that a false name used by a defendant be stricken from an accusatory instrument, warrant of arrest or judgment and that the defendantÂs true name, if known, be substituted:

Â Â Â Â Â  (A) The district attorney; or

Â Â Â Â Â  (B) A person whose name is the same as the false name used by the defendant.

Â Â Â Â Â  (b) Before the court may grant a motion filed under paragraph (a)(B) of this subsection, the court must provide the district attorney with notice of the motion and an opportunity to respond.

Â Â Â Â Â  (c) If the court grants a motion under this subsection, the court shall order that the false name be stricken from the accusatory instrument, warrant of arrest or judgment and that the defendantÂs true name be substituted. In addition, the court shall order that any warrant of arrest of the defendant reflect that the defendant uses a name other than the defendantÂs true name. [Formerly 135.350; 1985 c.540 Â§31; 2003 c.645 Â§5]

Â Â Â Â Â  135.067 Effect of failure to provide true name of defendant on certain types of release. If a defendant, on or after August 12, 2003, fails to provide the defendantÂs true name under ORS 135.060 or 135.065 and is on personal recognizance, conditional release or security release having deposited less than the full security amount set by the magistrate, the magistrate who released the defendant, upon a motion filed by the district attorney and supported by probable cause, shall cause the defendant to be brought before the magistrate. The magistrate shall conduct a hearing to establish release according to ORS 135.245. [2003 c.645 Â§7]

Â Â Â Â Â  Note: 135.067 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PRELIMINARY HEARING

(Generally)

Â Â Â Â Â  135.070 Information as to charge, right to counsel, use of statement, preliminary hearing and use by State Board of Parole and Post-Prison Supervision. When the defendant against whom an information has been filed in a preliminary proceeding appears before a magistrate on a charge of having committed a crime punishable as a felony, before any further proceedings are had the magistrate shall read to the defendant the information and shall inform the defendant:

Â Â Â Â Â  (1) Of the defendantÂs right to the aid of counsel, that the defendant is not required to make a statement and that any statement made by the defendant may be used against the defendant.

Â Â Â Â Â  (2) That the defendant is entitled to a preliminary hearing and of the nature of a preliminary hearing. If a preliminary hearing is requested, it shall be held as soon as practicable but in any event within five days if the defendant is in custody or within 30 days if the defendant is not in custody. The time may be extended for good cause shown.

Â Â Â Â Â  (3) That if the defendant is on parole, evidence received and the order of the court at the preliminary hearing may be used by the State Board of Parole and Post-Prison Supervision to establish that probable cause exists to believe that a violation of a condition of parole has occurred; and further, that should the defendant waive the defendantÂs right to a preliminary hearing, such waiver shall also constitute a waiver of a hearing by the board to determine whether there is probable cause to believe that a violation of one or more of the conditions of parole has occurred. [Formerly 133.610; 1981 c.644 Â§2; 1997 c.823 Â§1]

Â Â Â Â Â  135.073 Statement by defendant when not advised of rights. Evidence obtained directly or indirectly as a result of failure of a magistrate to comply with ORS 135.070 shall not be admissible before the grand jury. [1973 c.836 Â§61]

Â Â Â Â Â  135.075 Obtaining counsel. The magistrate shall allow the defendant a reasonable time to obtain counsel and shall adjourn the proceeding for that purpose. A defendant who is committed pending examination shall be given a reasonable opportunity to obtain counsel, including but not limited to a reasonable use of the telephone. As used in this section, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [Formerly 133.620; 2001 c.472 Â§6]

Â Â Â Â Â  135.080 [Formerly 133.635; repealed by 1979 c.867 Â§18]

Â Â Â Â Â  135.085 Subpoenaing witnesses. (1) The magistrate shall issue subpoenas for any witness within the state when requested by the district attorney or the defendant for the preliminary hearing.

Â Â Â Â Â  (2) If either party desires to subpoena more than five witnesses, application therefor shall be made in the manner provided in ORS 136.570. [Formerly 133.660; 1987 c.606 Â§1]

Â Â Â Â Â  135.090 Examination of adverse witnesses. The witnesses shall be examined in the presence of the defendant and may be cross-examined in behalf of the defendant or against the defendant. [Formerly 133.670]

Â Â Â Â Â  135.095 Right of defendant to make or waive making a statement. When the examination of the witnesses on the part of the state is closed, the magistrate shall inform the defendant that it is the right of the defendant to make a statement in relation to the charge against the defendant; that the statement is designed to enable the defendant, if the defendant sees fit, to answer the charge and explain the facts alleged against the defendant; that the defendant is at liberty to waive making a statement; and that the waiver of the defendant cannot be used against the defendant on the trial. [Formerly 133.680]

Â Â Â Â Â  135.100 Statement of defendant. If the defendant chooses to make a statement, the magistrate shall take it in a recorded proceeding without oath, and shall put to the defendant the following questions only:

Â Â Â Â Â  (1) What is your name and age?

Â Â Â Â Â  (2) Where were you born?

Â Â Â Â Â  (3) Where do you reside and how long have you resided there?

Â Â Â Â Â  (4) What is your business or occupation?

Â Â Â Â Â  (5) Give any explanation you think proper of the circumstances appearing in the testimony against you and state any facts which you think will tend to your exculpation. [Formerly 133.690; 1991 c.790 Â§12]

Â Â Â Â Â  135.105 Use of statement before grand jury or on trial. The statement of the defendant is competent testimony to be laid before the grand jury and may be given in evidence at the trial. [Formerly 133.700]

Â Â Â Â Â  135.110 [Amended by 1973 c.836 Â§132; renumbered 135.030]

Â Â Â Â Â  135.115 Waiver of right to make statement. If the defendant waives the right of the defendant to make a statement, the fact of the waiver of the defendant cannot be used against the defendant on the trial. [Formerly 133.710; 1991 c.790 Â§13]

Â Â Â Â Â  135.120 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.125 Examination of defendantÂs witnesses. After the waiver of the defendant to make a statement or after the defendant has made it, the witnesses of the defendant, if the defendant produces any, shall be sworn and examined. [Formerly 133.720]

Â Â Â Â Â  135.130 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.135 Exclusion of witnesses during examination of others. The magistrate may exclude the witnesses who have not been examined during the examination of the defendant or of a witness for the state or the defendant. [Formerly 133.730]

Â Â Â Â Â  135.139 Notice of availability of testing for HIV and other communicable diseases to person charged with crime; when court may order test; victimÂs rights. (1) When a person has been charged with a crime in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, the district attorney, upon the request of the victim or the parent or guardian of a minor or incapacitated victim, shall seek the consent of the person charged to submit to a test for HIV and any other communicable disease. In the absence of such consent or failure to submit to the test, the district attorney may petition the court for an order requiring the person charged to submit to a test for HIV and any other communicable disease.

Â Â Â Â Â  (2)(a) At the time of an appearance before a circuit court judge on a criminal charge, the judge shall inform every person arrested and charged with a crime, in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, of the availability of testing for HIV and other communicable diseases and shall cause the alleged victim of such a crime, if any, or a parent or guardian of the victim, if any, to be notified that testing for HIV and other communicable diseases is available. The judge shall inform the person arrested and charged and the victim, or parent or guardian of the victim, of the availability of counseling under the circumstances described in subsection (7) of this section.

Â Â Â Â Â  (b) Notwithstanding the provisions of ORS 433.045, if the district attorney files a petition under subsection (1) of this section, the court shall order the person charged to submit to testing if the court determines there is probable cause to believe that:

Â Â Â Â Â  (A) The person charged committed the crime; and

Â Â Â Â Â  (B) The victim has received a substantial exposure, as defined by rule of the Department of Human Services.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 433.045, upon conviction of a person for any crime in which the court determines from the facts that the transmission of body fluids from one person to another was involved and if the person has not been tested pursuant to subsection (2) of this section, the court shall seek the consent of the convicted person to submit to a test for HIV and other communicable diseases. In the absence of such consent or failure to submit to the test, the court shall order the convicted person to submit to the test if the victim of the crime, or a parent or guardian of the victim, requests the court to make such order.

Â Â Â Â Â  (4) When a test is ordered under subsection (2) or (3) of this section, the victim of the crime or a parent or guardian of the victim, shall designate an attending physician to receive such information on behalf of the victim.

Â Â Â Â Â  (5) If an HIV test results in a negative reaction, the court may order the person to submit to another HIV test six months after the first test was administered.

Â Â Â Â Â  (6) The result of any test ordered under this section is not a public record and shall be available only to:

Â Â Â Â Â  (a) The victim.

Â Â Â Â Â  (b) The parent or guardian of a minor or incapacitated victim.

Â Â Â Â Â  (c) The attending physician who is licensed to practice medicine.

Â Â Â Â Â  (d) The Department of Human Services.

Â Â Â Â Â  (e) The person tested.

Â Â Â Â Â  (7) If an HIV test ordered under this section results in a positive reaction, the individual subject to the test shall receive post-test counseling as required by the Department of Human Services, by rule. The results of HIV tests ordered under this section shall be reported to the Department of Human Services. Counseling and referral for appropriate health care, testing and support services as directed by the Director of Human Services shall be provided to the victim or victims at the request of the victim or victims, or the parent or guardian of a minor or incapacitated victim.

Â Â Â Â Â  (8) The costs of testing and counseling provided under subsections (2), (3) and (7) of this section shall be paid through the compensation for crime victims program authorized by ORS 147.005 to 147.367 from amounts appropriated for such purposes. Restitution to the state for payment of the costs of any counseling provided under this section and for payment of the costs of any test ordered under this section shall be included by the court in any order requiring the convicted person to pay restitution.

Â Â Â Â Â  (9) When a court orders a convicted person to submit to a test under this section, the withdrawal of blood may be performed only by a physician licensed to practice medicine or by a licensed health care provider acting within the providerÂs licensed scope of practice or acting under the supervision of a physician licensed to practice medicine.

Â Â Â Â Â  (10) No person authorized by subsection (9) of this section to withdraw blood, no person assisting in the performance of the test nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices.

Â Â Â Â Â  (11) The results of tests or reports, or information therein, obtained under this section shall be confidential and shall not be divulged to any person not authorized by this section to receive the information. Any violation of this subsection is a Class C misdemeanor.

Â Â Â Â Â  (12) As used in this section:

Â Â Â Â Â  (a) ÂHIV testÂ means a test as defined in ORS 433.045.

Â Â Â Â Â  (b) ÂParent or guardian of the victimÂ means a custodial parent or legal guardian of a victim who is a minor or incapacitated person.

Â Â Â Â Â  (c) ÂPositive reactionÂ means a positive HIV test with a positive confirmatory test result as specified by the Department of Human Services.

Â Â Â Â Â  (d) ÂTransmission of body fluidsÂ means the transfer of blood, semen, vaginal secretions or other body fluids identified by rule of the Department of Human Services, from the perpetrator of a crime to the mucous membranes or potentially broken skin of the victim.

Â Â Â Â Â  (e) ÂVictimÂ means the person or persons to whom transmission of body fluids from the perpetrator of the crime occurred or was likely to have occurred in the course of the crime. [1989 c.568 Â§1; 1993 c.331 Â§1; 1999 c.967 Â§1]

Â Â Â Â Â  Note: 135.139 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.140 [Amended by 1973 c.836 Â§133; renumbered 135.035]

Â Â Â Â Â  135.145 Testimony of witnesses. The testimony of the witnesses in a preliminary hearing shall be recorded. [Formerly 133.740; 1991 c.790 Â§14]

Â Â Â Â Â  135.150 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.155 Retention of record and statements by magistrate; inspection. The magistrate shall keep the record of the preliminary hearing and the statement of the defendant, if any, until the record is returned to the proper court and shall not permit the record to be inspected by any person, except the district attorney of the county or the attorney who acts for the district attorney and the defendant and the counsel of the defendant. [Formerly 133.750; 1991 c.790 Â§15]

Â Â Â Â Â  135.160 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.165 Counsel for complainant; district attorney. The complainant may employ counsel to appear against the defendant in every stage of the preliminary hearing; but the district attorney for the county, either in person or by some attorney authorized to act for the district attorney, is entitled to appear on behalf of the state and control and direct the prosecution. [Formerly 133.760]

Â Â Â Â Â  135.170 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.173 Oregon Evidence Code to apply in preliminary hearings; exception. The Oregon Evidence Code shall apply in any preliminary hearing under this chapter, except that hearsay may be admitted if the court determines that it would impose an unreasonable hardship on one of the parties or on a witness to require that the primary source of the evidence be produced at the hearing, and if the witness furnishes information bearing on the informantÂs reliability and, as far as possible, the means by which the information was obtained. [1981 c.892 Â§88b]

(Discharge or Commitment)

Â Â Â Â Â  135.175 Discharge. After hearing the evidence and the statement of the defendant, if the defendant has made one, unless there is a showing of probable cause that a crime has been committed and that the defendant committed it, the magistrate shall dismiss the information and order the defendant to be discharged. [Formerly 133.810]

Â Â Â Â Â  135.180 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.185 Holding defendant to answer; use of hearsay evidence. If it appears from the preliminary hearing that there is probable cause to believe that a crime has been committed and that the defendant committed it, the magistrate shall make a written order holding the defendant for further proceedings on the charge. When hearsay evidence was admitted at the preliminary hearing, the magistrate, in determining the existence of probable cause, shall consider (a) the extent to which the hearsay quality of the evidence affects the weight it should be given, and (b) the likelihood of evidence other than hearsay being available at trial to provide the information furnished by hearsay at the preliminary hearing. [Formerly 133.820; 1981 c.892 Â§88c]

Â Â Â Â Â  135.190 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.195 Commitment. If the magistrate orders the defendant to be held to answer, the magistrate shall make out a commitment, signed by the magistrate with the name of office of the magistrate, and deliver it with the defendant to the officer to whom the defendant is committed or, if that officer is not present, to any peace officer, who shall immediately deliver the defendant into the proper custody, together with the commitment. [Formerly 133.830]

Â Â Â Â Â  135.200 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.205 Indorsement in certain cases. When the magistrate delivers the defendant to a peace officer other than the one to whom the defendant is committed, the magistrate shall first make an indorsement on the commitment directing the officer to deliver the defendant and the commitment to the custody of the appropriate sheriff. [Formerly 133.840]

Â Â Â Â Â  135.210 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.215 Direction to sheriff; detention of defendant. The commitment shall be directed to the sheriff of the county in which the magistrate is sitting. Such sheriff shall receive and detain the defendant, as thereby commanded, in a jail located in the county of the sheriff or, if there is no sufficient jail in the county, by such means as may be necessary and proper therefor or by confining the defendant in the jail of an adjoining county within or without the state. [Formerly 133.850; 1987 c.550 Â§2]

Â Â Â Â Â  135.225 Forwarding of papers by magistrate. When the magistrate has held the defendant to answer, the magistrate shall at once forward to the court in which the defendant would be triable:

Â Â Â Â Â  (1) The warrant, if any;

Â Â Â Â Â  (2) The information;

Â Â Â Â Â  (3) The statement of the defendant, if the defendant made one;

Â Â Â Â Â  (4) The memoranda mentioned in ORS 135.115 and 135.145;

Â Â Â Â Â  (5) The release agreement or security release of the defendant; and

Â Â Â Â Â  (6) If applicable, any security taken for the appearance of witnesses. [Formerly 133.860; 2005 c.22 Â§108]

RELEASE OF DEFENDANT

Â Â Â Â Â  135.230 Definitions for ORS 135.230 to 135.290. As used in ORS 135.230 to 135.290, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbuseÂ means:

Â Â Â Â Â  (a) Attempting to cause or intentionally, knowingly or recklessly causing physical injury;

Â Â Â Â Â  (b) Intentionally, knowingly or recklessly placing another in fear of imminent serious physical injury; or

Â Â Â Â Â  (c) Committing sexual abuse in any degree as defined in ORS 163.415, 163.425 and 163.427.

Â Â Â Â Â  (2) ÂConditional releaseÂ means a nonsecurity release which imposes regulations on the activities and associations of the defendant.

Â Â Â Â Â  (3) ÂDomestic violenceÂ means abuse between family or household members.

Â Â Â Â Â  (4) ÂFamily or household membersÂ means any of the following:

Â Â Â Â Â  (a) Spouses.

Â Â Â Â Â  (b) Former spouses.

Â Â Â Â Â  (c) Adult persons related by blood or marriage.

Â Â Â Â Â  (d) Persons cohabiting with each other.

Â Â Â Â Â  (e) Persons who have cohabited with each other or who have been involved in a sexually intimate relationship.

Â Â Â Â Â  (f) Unmarried parents of a minor child.

Â Â Â Â Â  (5) ÂMagistrateÂ has the meaning provided for this term in ORS 133.030.

Â Â Â Â Â  (6) ÂPersonal recognizanceÂ means the release of a defendant upon the promise of the defendant to appear in court at all appropriate times.

Â Â Â Â Â  (7) ÂPrimary release criteriaÂ includes the following:

Â Â Â Â Â  (a) The reasonable protection of the victim or public;

Â Â Â Â Â  (b) The nature of the current charge;

Â Â Â Â Â  (c) The defendantÂs prior criminal record, if any, and, if the defendant previously has been released pending trial, whether the defendant appeared as required;

Â Â Â Â Â  (d) Any facts indicating the possibility of violations of law if the defendant is released without regulations; and

Â Â Â Â Â  (e) Any other facts tending to indicate that the defendant is likely to appear.

Â Â Â Â Â  (8) ÂReleaseÂ means temporary or partial freedom of a defendant from lawful custody before judgment of conviction or after judgment of conviction if defendant has appealed.

Â Â Â Â Â  (9) ÂRelease agreementÂ means a sworn writing by the defendant stating the terms of the release and, if applicable, the amount of security.

Â Â Â Â Â  (10) ÂRelease decisionÂ means a determination by a magistrate, using primary and secondary release criteria, which establishes the form of the release most likely to ensure the safety of the public and the victim, the defendantÂs court appearance and that the defendant does not engage in domestic violence while on release.

Â Â Â Â Â  (11) ÂSecondary release criteriaÂ includes the following:

Â Â Â Â Â  (a) The defendantÂs employment status and history and financial condition;

Â Â Â Â Â  (b) The nature and extent of the family relationships of the defendant;

Â Â Â Â Â  (c) The past and present residences of the defendant;

Â Â Â Â Â  (d) Names of persons who agree to assist the defendant in attending court at the proper time; and

Â Â Â Â Â  (e) Any facts tending to indicate that the defendant has strong ties to the community.

Â Â Â Â Â  (12) ÂSecurity releaseÂ means a release conditioned on a promise to appear in court at all appropriate times which is secured by cash, stocks, bonds or real property.

Â Â Â Â Â  (13) ÂSuretyÂ is one who executes a security release and binds oneself to pay the security amount if the defendant fails to comply with the release agreement. [1973 c.836 Â§146; 1993 c.731 Â§4; 1997 c.313 Â§18]

Â Â Â Â Â  135.235 Release assistance officer; appointment; duties. (1) If directed by the presiding judge for a judicial district, a release assistance officer, and release assistance deputies who shall be responsible to the release assistance officer, shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court.

Â Â Â Â Â  (2) The release assistance officer shall, except when impracticable, interview every person detained pursuant to law and charged with an offense.

Â Â Â Â Â  (3) The release assistance officer shall verify release criteria information and may either:

Â Â Â Â Â  (a) Timely submit a written report to the magistrate containing, but not limited to, an evaluation of the release criteria and a recommendation for the form of release; or

Â Â Â Â Â  (b) If delegated release authority by the presiding judge for the judicial district, make the release decision. [1973 c.836 Â§147; 1981 s.s. c.3 Â§37; 1995 c.781 Â§40]

Â Â Â Â Â  135.240 Releasable offenses. (1) Except as provided in subsections (2), (4) and (5) of this section, a defendant shall be released in accordance with ORS 135.230 to 135.290.

Â Â Â Â Â  (2)(a) When the defendant is charged with murder, aggravated murder or treason, release shall be denied when the proof is evident or the presumption strong that the person is guilty.

Â Â Â Â Â  (b) When the defendant is charged with murder or aggravated murder and the proof is not evident nor the presumption strong that the defendant is guilty, the court shall determine the issue of release as provided in subsection (4) of this section. In determining the issue of release under subsection (4) of this section, the court may consider any evidence used in making the determination required by this subsection.

Â Â Â Â Â  (3) The magistrate may conduct such hearing as the magistrate considers necessary to determine whether, under subsection (2) of this section, the proof is evident or the presumption strong that the person is guilty.

Â Â Â Â Â  (4)(a) Except as otherwise provided in subsection (5) of this section, when the defendant is charged with a crime listed in ORS 137.700 or 137.707, other than attempt or conspiracy to commit murder or attempt or conspiracy to commit aggravated murder, release shall be denied unless the court determines by clear and convincing evidence that the defendant will not commit new criminal offenses while on release.

Â Â Â Â Â  (b) If the defendant wants to have a hearing on the issue of release, the defendant must request the hearing at the time of arraignment in circuit court. If the defendant requests a release hearing, the court must hold the hearing within five days of the request.

Â Â Â Â Â  (c) At the release hearing, unless the state stipulates to the setting of security or release, the court shall determine whether probable cause exists to believe the defendant has committed an offense listed in ORS 137.700 or 137.707, other than attempt or conspiracy to commit murder or attempt or conspiracy to commit aggravated murder, and, if so, whether the defendant would commit new crimes while on release. The state has the burden of producing evidence at the release hearing subject to ORS 40.015 (4).

Â Â Â Â Â  (d) The defendant may be represented by counsel and may present evidence on any relevant issue. However, the hearing may not be used for purposes of discovery.

Â Â Â Â Â  (e) If the court determines that the defendant will not commit new crimes while on release, the court shall set security or other appropriate conditions of release. If the court does not determine that the defendant will not commit new crimes while on release, the court shall deny release.

Â Â Â Â Â  (f) When a defendant who has been released violates a condition of release and the violation:

Â Â Â Â Â  (A) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody and shall order the defendant held pending trial without release.

Â Â Â Â Â  (B) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000.

Â Â Â Â Â  (5) If the United States Constitution or the Oregon Constitution prohibits application of subsection (4) of this section, then notwithstanding any other provision of law, the court shall set a security amount of not less than $50,000 for a defendant charged with an offense listed in ORS 137.700 or 137.707 and may not release the defendant on any form of release other than a security release. In addition to the security amount, the court may impose any supervisory conditions deemed necessary for the protection of the victim and the community. When a defendant who has been released violates a condition of release and the violation:

Â Â Â Â Â  (a) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody, shall order the defendant held pending trial and shall set a security amount of not less than $250,000.

Â Â Â Â Â  (b) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000. [1973 c.836 Â§148; 1997 c.313 Â§19; 2001 c.104 Â§45]

Â Â Â Â Â  135.245 Release decision. (1) Except as provided in ORS 135.240, a person in custody has the right to immediate security release or to be taken before a magistrate without undue delay. If the person is not released under ORS 135.270, or otherwise released before arraignment, the magistrate shall advise the person of the right of the person to a security release as provided in ORS 135.265.

Â Â Â Â Â  (2) If a person in custody does not request a security release at the time of arraignment, the magistrate shall make a release decision regarding the person within 48 hours after the arraignment.

Â Â Â Â Â  (3) If the magistrate, having given priority to the primary release criteria, decides to release a defendant or to set security, the magistrate shall impose the least onerous condition reasonably likely to ensure the safety of the public and the victim and the personÂs later appearance and, if the person is charged with an offense involving domestic violence, ensure that the person does not engage in domestic violence while on release. A person in custody, otherwise having a right to release, shall be released upon the personal recognizance unless:

Â Â Â Â Â  (a) Release criteria show to the satisfaction of the magistrate that such a release is unwarranted; or

Â Â Â Â Â  (b) Subsection (6) of this section applies to the person.

Â Â Â Â Â  (4) Upon a finding that release of the person on personal recognizance is unwarranted, the magistrate shall impose either conditional release or security release.

Â Â Â Â Â  (5)(a) At the release hearing:

Â Â Â Â Â  (A) The district attorney has a right to be heard in relation to issues relevant to the release decision; and

Â Â Â Â Â  (B) The victim has the right:

Â Â Â Â Â  (i) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the district attorney of the release hearing;

Â Â Â Â Â  (ii) To appear personally at the hearing; and

Â Â Â Â Â  (iii) If present, to reasonably express any views relevant to the issues before the magistrate.

Â Â Â Â Â  (b) Failure of the district attorney to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding.

Â Â Â Â Â  (6) If a person refuses to provide a true name under the circumstances described in ORS 135.060 and 135.065, the magistrate may not release the person on personal recognizance or on conditional release. The magistrate may release the person on security release under ORS 135.265 except that the magistrate shall require the person to deposit the full security amount set by the magistrate.

Â Â Â Â Â  (7) This section shall be liberally construed to carry out the purpose of relying upon criminal sanctions instead of financial loss to assure the appearance of the defendant. [1973 c.836 Â§149; 1993 c.731 Â§5; 1997 c.313 Â§20; 2003 c.645 Â§6]

Â Â Â Â Â  135.250 General conditions of release agreement. (1) If a defendant is released before judgment, the conditions of the release agreement shall be that the defendant will:

Â Â Â Â Â  (a) Appear to answer the charge in the court having jurisdiction on a day certain and thereafter as ordered by the court until the defendant is discharged or the judgment is entered;

Â Â Â Â Â  (b) Submit to the orders and process of the court;

Â Â Â Â Â  (c) Not depart this state without leave of the court; and

Â Â Â Â Â  (d) Comply with such other conditions as the court may impose.

Â Â Â Â Â  (2)(a) In addition to the conditions listed in subsection (1) of this section, if the defendant is charged with an offense that also constitutes domestic violence, the court shall include as a condition of the release agreement that the defendant not contact the victim of the violence.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the court may enter an order waiving the condition that the defendant have no contact with the victim if:

Â Â Â Â Â  (A) The victim petitions the court for a waiver; and

Â Â Â Â Â  (B) The court finds, after a hearing on the petition, that waiving the condition is in the best interests of the parties and the community.

Â Â Â Â Â  (c) If the defendant was provided notice and an opportunity to be heard, the court shall also include in the agreement, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the defendantÂs ability to possess firearms and ammunition or engage in activities involving firearms.

Â Â Â Â Â  (d) ORS 107.720 applies to release agreements executed by defendants charged with an offense that constitutes domestic violence, except that proof of service of the release agreement is not required and the agreement may not be terminated at the request of the victim without a hearing.

Â Â Â Â Â  (3) If the defendant is released after judgment of conviction, the conditions of the release agreement shall be that the defendant will:

Â Â Â Â Â  (a) Duly prosecute the appeal of the defendant as required by ORS 138.005 to 138.500;

Â Â Â Â Â  (b) Appear at such time and place as the court may direct;

Â Â Â Â Â  (c) Not depart this state without leave of the court;

Â Â Â Â Â  (d) Comply with such other conditions as the court may impose; and

Â Â Â Â Â  (e) If the judgment is affirmed or the judgment is reversed and the cause remanded for a new trial, immediately appear as required by the trial court. [1973 c.836 Â§150; 1991 c.111 Â§10; 1993 c.731 Â§6; 1999 c.617 Â§3]

Â Â Â Â Â  135.255 Release agreement. (1) The defendant shall not be released from custody unless the defendant files with the clerk of the court in which the magistrate is presiding a release agreement duly executed by the defendant containing the conditions ordered by the releasing magistrate or deposits security in the amount specified by the magistrate in accordance with ORS 135.230 to 135.290.

Â Â Â Â Â  (2) A failure to appear as required by the release agreement shall be punishable as provided in ORS 162.195 or 162.205.

Â Â Â Â Â  (3) ÂCustodyÂ for purposes of a release agreement does not include temporary custody under the citation procedures of ORS 133.055 to 133.076. [1973 c.836 Â§151]

Â Â Â Â Â  135.260 Conditional release. (1) Conditional release may include one or more of the following conditions:

Â Â Â Â Â  (a) Release of the defendant into the care of a qualified person or organization responsible for supervising the defendant and assisting the defendant in appearing in court. The supervisor shall not be required to be financially responsible for the defendant, nor to forfeit money in the event the defendant fails to appear in court. The supervisor, however, shall notify the court immediately in the event that the defendant breaches the conditional release.

Â Â Â Â Â  (b) Reasonable regulations on the activities, movements, associations and residences of the defendant, including, if the court finds it appropriate, restriction of the defendant to the defendantÂs own residence or to the premises thereof.

Â Â Â Â Â  (c) Release of the defendant from custody during working hours.

Â Â Â Â Â  (d) Any other reasonable restriction designed to assure the defendantÂs appearance.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 135.250 (2)(b), conditional release shall include a prohibition against contacting the victim if the defendant is charged with an offense that also constitutes domestic violence. [1973 c.836 Â§152; 1985 c.818 Â§1; 1993 c.731 Â§7]

Â Â Â Â Â  135.265 Security release. (1) If the defendant is not released on personal recognizance under ORS 135.255, or granted conditional release under ORS 135.260, or fails to agree to the provisions of the conditional release, the magistrate shall set a security amount that will reasonably assure the defendantÂs appearance. The defendant shall execute the security release in the amount set by the magistrate.

Â Â Â Â Â  (2) The defendant shall execute a release agreement and deposit with the clerk of the court before which the proceeding is pending a sum of money equal to 10 percent of the security amount, but in no event shall such deposit be less than $25. The clerk shall issue a receipt for the sum deposited. Upon depositing this sum the defendant shall be released from custody subject to the condition that the defendant appear to answer the charge in the court having jurisdiction on a day certain and thereafter as ordered by the court until discharged or final order of the court. Once security has been given and a charge is pending or is thereafter filed in or transferred to a court of competent jurisdiction the latter court shall continue the original security in that court subject to ORS 135.280 and 135.285. When conditions of the release agreement have been performed and the defendant has been discharged from all obligations in the cause, the clerk of the court shall return to the person shown by the receipt to have made the deposit, unless the court orders otherwise, 85 percent of the sum which has been deposited and shall retain as security release costs 15 percent, but not less than $5 nor more than $200, of the amount deposited. The interest that has accrued on the full amount deposited shall also be retained by the clerk. The amount retained by the clerk of a circuit court shall be paid over as directed by the State Court Administrator for deposit in the Criminal Fine and Assessment Account created under ORS 137.300. The amount retained by a justice of the peace shall be deposited in the county treasury. The amount retained by the clerk of a municipal court shall be deposited in the municipal corporation treasury. At the request of the defendant the court may order whatever amount is repayable to defendant from such security amount to be paid to defendantÂs attorney of record.

Â Â Â Â Â  (3) Instead of the security deposit provided for in subsection (2) of this section the defendant may deposit with the clerk of the court an amount equal to the security amount in cash, stocks, bonds, or real or personal property situated in this state with equity not exempt owned by the defendant or sureties worth double the amount of security set by the magistrate. The stocks, bonds, real or personal property shall in all cases be justified by affidavit. The magistrate may further examine the sufficiency of the security as the magistrate considers necessary. [1973 c.836 Â§153; 1979 c.878 Â§1; 1981 c.837 Â§1; 1981 s.s. c.3 Â§112; 1983 c.763 Â§44; 1987 c.905 Â§14]

Â Â Â Â Â  135.270 Taking of security. When a security amount has been set by a magistrate for a particular offense or for a defendantÂs release, any person designated by the magistrate may take the security and release the defendant to appear in accordance with the conditions of the release agreement. The person designated by the magistrate shall give a receipt to the defendant for the security so taken and within a reasonable time deposit the security with the clerk of the court having jurisdiction of the offense. [1973 c.836 Â§154]

Â Â Â Â Â  135.280 Arrest warrant; forfeiture. (1) Upon failure of a person to comply with any condition of a release agreement or personal recognizance, the court having jurisdiction may, in addition to any other action provided by law, issue a warrant for the arrest of the person at liberty upon a personal recognizance, conditional or security release.

Â Â Â Â Â  (2) A warrant issued under subsection (1) of this section by a municipal judge may be executed by any peace officer authorized to execute arrest warrants.

Â Â Â Â Â  (3) If the defendant does not comply with the conditions of the release agreement, the court having jurisdiction shall enter an order declaring the entire security amount to be forfeited. Notice of the order of forfeiture shall be given forthwith by personal service, by mail or by such other means as are reasonably calculated to bring to the attention of the defendant and, if applicable, of the sureties the order of forfeiture. If, within 30 days after the court declares the forfeiture, the defendant does not appear or satisfy the court having jurisdiction that appearance and surrender by the defendant was, or still is, impossible and without fault of the defendant, the court shall enter judgment for the state, or appropriate political subdivision thereof, against the defendant and, if applicable, the sureties for the entire security amount set under ORS 135.265 and the costs of the proceedings. At any time before or after entry of the judgment, the defendant or the sureties may apply to the court for a remission of the forfeiture or to modify or set aside the judgment. The court, upon good cause shown, may remit the forfeiture or any part thereof or may modify or set aside the judgment as in other criminal cases, except the portion of the security amount that the court ordered to be applied to child support under subsection (4) of this section, as the court considers reasonable under the circumstances of the case. The court shall adopt procedures to ensure that the amount deposited under ORS 135.265 is available for a reasonable period of time for disposition under subsection (4) of this section.

Â Â Â Â Â  (4) After entry of a judgment for the state, the court, upon a motion filed under ORS 25.715, may order that a portion of the security amount be applied to any unsatisfied child support award owed by the defendant and to provide security for child support payments in accordance with ORS 25.230. The portion of the security amount that may be applied to the child support award:

Â Â Â Â Â  (a) Is limited to the amount deposited under ORS 135.265;

Â Â Â Â Â  (b) May not exceed the percentage of the amount designated for distribution to the General Fund had the deposit been transferred to the Criminal Fine and Assessment Account as provided in subsection (5) of this section; and

Â Â Â Â Â  (c) Does not reduce the money award in the judgment entered under subsection (3) of this section that is owed to the state.

Â Â Â Â Â  (5) When judgment is entered in favor of the state, or any political subdivision of the state, on any security given for a release, the judgment may be enforced as a judgment in a civil action. If entered in circuit court, the judgment shall be entered in the register, and the clerk of the court shall note in the register that the judgment creates a judgment lien. The district attorney, county counsel or city attorney may have execution issued on the judgment and deliver same to the sheriff to be executed by levy on the deposit or security amount made in accordance with ORS 135.265, or may collect the judgment as otherwise provided by law. The proceeds of any execution or collection shall be used to satisfy the judgment and costs and paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or paid over as directed by the State Court Administrator for deposit in the Criminal Fine and Assessment Account created under ORS 137.300, if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The provisions of this section shall not apply to base fine amounts deposited upon appearance under ORS 153.061.

Â Â Â Â Â  (6) When the judgment of forfeiture is entered, the security deposit or deposit with the clerk is, by virtue of the judgment alone and without requiring further execution, forfeited to and may be kept by the state or its appropriate political subdivision. Except as provided in subsection (4) of this section, the clerk shall reduce, by the value of the deposit so forfeited, the debt remaining on the judgment and shall cause the amount on deposit to be transferred to the revenue account of the state or political subdivision thereof entitled to receive the proceeds of execution under this section.

Â Â Â Â Â  (7) The stocks, bonds, personal property and real property shall be sold in the same manner as in execution sales in civil actions and the proceeds of such sale shall be used to satisfy all court costs, prior encumbrances, if any, and from the balance a sufficient amount to satisfy the judgment shall be paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or deposited in the General Fund available for general governmental expenses if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The balance shall be returned to the owner. The real property sold may be redeemed in the same manner as real estate may be redeemed after judicial or execution sales in civil actions. [1973 c.836 Â§155; 1981 s.s. c.3 Â§113; 1983 c.763 Â§45; 1987 c.710 Â§1; 1987 c.905 Â§15; 1995 c.658 Â§74; 1997 c.801 Â§64; 1999 c.1051 Â§250; 2001 c.705 Â§2; 2001 c.829 Â§10b; 2003 c.576 Â§161]

Â Â Â Â Â  Note: The amendments to 135.280 by section 5, chapter 700, Oregon Laws 2005, take effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  135.280. (1) Upon failure of a person to comply with any condition of a release agreement or personal recognizance, the court having jurisdiction may, in addition to any other action provided by law, issue a warrant for the arrest of the person at liberty upon a personal recognizance, conditional or security release.

Â Â Â Â Â  (2) A warrant issued under subsection (1) of this section by a municipal judge may be executed by any peace officer authorized to execute arrest warrants.

Â Â Â Â Â  (3) If the defendant does not comply with the conditions of the release agreement, the court having jurisdiction shall enter an order declaring the entire security amount to be forfeited. Notice of the order of forfeiture shall be given forthwith by personal service, by mail or by such other means as are reasonably calculated to bring to the attention of the defendant and, if applicable, of the sureties the order of forfeiture. If, within 30 days after the court declares the forfeiture, the defendant does not appear or satisfy the court having jurisdiction that appearance and surrender by the defendant was, or still is, impossible and without fault of the defendant, the court shall enter judgment for the state, or appropriate political subdivision thereof, against the defendant and, if applicable, the sureties for the entire security amount set under ORS 135.265 and the costs of the proceedings. At any time before or after entry of the judgment, the defendant or the sureties may apply to the court for a remission of the forfeiture or to modify or set aside the judgment. The court, upon good cause shown, may remit the forfeiture or any part thereof or may modify or set aside the judgment as in other criminal cases, except the portion of the security amount that the court ordered to be applied to child support under subsection (4) of this section, as the court considers reasonable under the circumstances of the case. The court shall adopt procedures to ensure that the amount deposited under ORS 135.265 is available for a reasonable period of time for disposition under subsection (4) of this section.

Â Â Â Â Â  (4) After entry of a judgment for the state, the court, upon a motion filed under ORS 25.715, may order that a portion of the security amount be applied to any unsatisfied child support award owed by the defendant and to provide security for child support payments in accordance with ORS 25.230. The portion of the security amount that may be applied to the child support award:

Â Â Â Â Â  (a) Is limited to the amount deposited under ORS 135.265;

Â Â Â Â Â  (b) May not exceed 66 percent of the entire security amount set under ORS 135.265; and

Â Â Â Â Â  (c) Does not reduce the money award in the judgment entered under subsection (3) of this section that is owed to the state.

Â Â Â Â Â  (5) When judgment is entered in favor of the state, or any political subdivision of the state, on any security given for a release, the judgment may be enforced as a judgment in a civil action. If entered in circuit court, the judgment shall be entered in the register, and the clerk of the court shall note in the register that the judgment creates a judgment lien. The district attorney, county counsel or city attorney may have execution issued on the judgment and deliver same to the sheriff to be executed by levy on the deposit or security amount made in accordance with ORS 135.265, or may collect the judgment as otherwise provided by law. The proceeds of any execution or collection shall be used to satisfy the judgment and costs and paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or paid over as directed by the State Court Administrator for deposit in the Criminal Fine and Assessment Account created under ORS 137.300, if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The provisions of this section shall not apply to base fine amounts deposited upon appearance under ORS 153.061.

Â Â Â Â Â  (6) When the judgment of forfeiture is entered, the security deposit or deposit with the clerk is, by virtue of the judgment alone and without requiring further execution, forfeited to and may be kept by the state or its appropriate political subdivision. Except as provided in subsection (4) of this section, the clerk shall reduce, by the value of the deposit so forfeited, the debt remaining on the judgment and shall cause the amount on deposit to be transferred to the revenue account of the state or political subdivision thereof entitled to receive the proceeds of execution under this section.

Â Â Â Â Â  (7) The stocks, bonds, personal property and real property shall be sold in the same manner as in execution sales in civil actions and the proceeds of such sale shall be used to satisfy all court costs, prior encumbrances, if any, and from the balance a sufficient amount to satisfy the judgment shall be paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or deposited in the General Fund available for general governmental expenses if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The balance shall be returned to the owner. The real property sold may be redeemed in the same manner as real estate may be redeemed after judicial or execution sales in civil actions.

Â Â Â Â Â  135.285 Modification of release decision; release upon appeal. (1) If circumstances concerning the defendantÂs release change, the court, on its own motion or upon request by the district attorney or defendant, may modify the release agreement or the security release.

Â Â Â Â Â  (2) After judgment of conviction in municipal or justice court, the court shall order the original release agreement, and if applicable, the security, to stand pending appeal, or deny, increase or reduce the release agreement and the security. If a defendant appeals after judgment of conviction in circuit court for any crime other than murder or treason, release shall be discretionary. [1973 c.836 Â§156; 1995 c.658 Â§75]

Â Â Â Â Â  135.290 Punishment by contempt of court. (1) A supervisor of a defendant on conditional release who knowingly aids the defendant in breach of the conditional release or who knowingly fails to report the defendantÂs breach is punishable by contempt.

Â Â Â Â Â  (2) A defendant who knowingly breaches any of the regulations in the release agreement imposed pursuant to ORS 135.260 is punishable by contempt. [1973 c.836 Â§157]

Â Â Â Â Â  135.295 Application of ORS 135.230 to 135.290 to certain traffic offenses. Provision for release contained in ORS 135.230 to 135.290 shall not apply to any traffic offenses as defined for the Oregon Vehicle Code except the following:

Â Â Â Â Â  (1) Reckless driving under ORS 811.140.

Â Â Â Â Â  (2) Driving while under the influence of intoxicants under ORS 813.010.

Â Â Â Â Â  (3) Failure to perform the duties of a driver under ORS 811.700 or 811.705.

Â Â Â Â Â  (4) Criminal driving while suspended or revoked under ORS 811.182.

Â Â Â Â Â  (5) Fleeing or attempting to elude a police officer under ORS 811.540. [1974 c.35 Â§1; 1981 c.818 Â§3; 1983 c.338 Â§888; 1987 c.730 Â§5; 1991 c.208 Â§3]

PLEADINGS

(DefendantÂs Answer Generally)

Â Â Â Â Â  135.305 Types of answer. If the defendant does not require time, as provided in ORS 135.380, or if the defendant does, then on the next day or at such further day as the court may have allowed the defendant, the defendant may, in answer to the arraignment, move against the accusatory instrument or demur or plead thereto. [Formerly 135.420]

Â Â Â Â Â  135.310 [Renumbered 135.040]

Â Â Â Â Â  135.315 Types of pleading. The only pleadings on the part of the defendant are the demurrer and plea. [Formerly 135.430]

Â Â Â Â Â  135.320 [Amended by 1961 c.696 Â§2; 1967 c.475 Â§2; 1973 c.836 Â§134; renumbered 135.045]

Â Â Â Â Â  135.325 Pleading a judgment. In pleading a judgment or other determination of or proceeding before a court or officer of special jurisdiction, it is not necessary for the defendant to state the facts conferring jurisdiction; but the judgment, determination, or proceeding may be stated to have been duly given or made. The facts conferring jurisdiction, however, must be established on the trial. [Formerly 135.450]

Â Â Â Â Â  135.330 [Amended by 1961 c.698 Â§1; 1967 c.628 Â§1; 1971 c.677 Â§1; renumbered 135.055]

(Plea)

Â Â Â Â Â  135.335 Pleading by defendant; alternatives. (1) The kinds of plea to an indictment, information or complaint, or each count thereof, are:

Â Â Â Â Â  (a) Guilty.

Â Â Â Â Â  (b) Not guilty.

Â Â Â Â Â  (c) No contest.

Â Â Â Â Â  (2) A defendant may plead no contest only with the consent of the court. Such a plea shall be accepted by the court only after due consideration of the views of the parties and the interest of the public in the effective administration of justice.

Â Â Â Â Â  (3) With the consent of the court and the state, a defendant may enter a conditional plea of guilty or no contest reserving, in writing, the right, on appeal from the judgment, to a review of an adverse determination of any specified pretrial motion. A defendant who finally prevails on appeal may withdraw the plea. [1973 c.836 Â§159; 1999 c.134 Â§1]

Â Â Â Â Â  135.340 [Amended by 1973 c.836 Â§136; renumbered 135.060]

Â Â Â Â Â  135.345 Legal effect of plea of no contest. A judgment following entry of a no contest plea is a conviction of the offense to which the plea is entered. [1973 c.836 Â§160]

Â Â Â Â Â  135.350 [Amended by 1973 c.836 Â§137; renumbered 135.065]

Â Â Â Â Â  135.355 Presentation of plea; entry in register; forms. (1) Every plea shall be oral and shall be entered in the register of the court in substantially one of the following forms:

Â Â Â Â Â  (a) ÂThe defendant pleads that defendant is guilty of the offense charged in this accusatory instrument.Â

Â Â Â Â Â  (b) ÂThe defendant pleads that defendant is not guilty of the offense charged in this accusatory instrument.Â

Â Â Â Â Â  (c) ÂThe defendant pleads no contest to the offense charged in this accusatory instrument.Â

Â Â Â Â Â  (2) When a defendant enters a conditional plea of guilty or no contest, the entry in the register of the court shall so indicate.

Â Â Â Â Â  (3) For purposes of this section, an oral plea includes a plea made orally by means of simultaneous electronic transmission as described in ORS 131.045. [Formerly 135.830; 1985 c.540 Â§32; 1999 c.134 Â§2; 2005 c.566 Â§6]

Â Â Â Â Â  135.360 Special provisions relating to presentation of plea of guilty or no contest. (1) Except as provided in subsection (2) of this section, a plea of guilty or no contest to a crime punishable as a felony shall in all cases be put in by the defendant in person in open court unless upon an accusatory instrument against a corporation, in which case it may be put in by counsel.

Â Â Â Â Â  (2) Any circuit judge may, within any county in the own district of the judge other than the county where the accusation is pending, accept pleas of guilty or no contest from persons charged with a crime punishable as a felony and pass sentence thereon upon written request of the accused and the attorney of the accused and upon not less than one dayÂs notice to the district attorney. Judgments based upon such pleas and sentences entered upon the pleas are as effective as though heard and determined in open court in the county where the accusation is pending. Judges accepting the pleas shall transmit the pleas to the clerk of the court in the county where the accusation is pending, whereupon the clerk shall file and enter the pleas to become effective from the date of filing.

Â Â Â Â Â  (3) A judge may accept a plea of guilty or no contest under subsection (1) of this section by simultaneous electronic transmission, as defined in ORS 131.045, without the agreement of the state or the defendant if the plea is entered at arraignment and the type of simultaneous electronic transmission available allows the defendant to observe the court and the court to observe the defendant. [Formerly 135.840; 2005 c.566 Â§7]

Â Â Â Â Â  135.365 Withdrawal of plea of guilty or no contest. The court may at any time before judgment, upon a plea of guilty or no contest, permit it to be withdrawn and a plea of not guilty substituted therefor. [Formerly 135.850]

Â Â Â Â Â  135.370 Not guilty plea as denial of allegations of accusatory instrument. The plea of not guilty controverts and is a denial of every material allegation in the accusatory instrument. [Formerly 135.860]

Â Â Â Â Â  135.375 Pleading to other offenses. (1) As used in this section:

Â Â Â Â Â  (a) ÂInitiating countyÂ means the county in which the defendant appears for the purpose of entering a plea to a criminal charge.

Â Â Â Â Â  (b) ÂResponding countyÂ means a county in which another criminal charge is pending against the defendant entering a plea in the initiating county.

Â Â Â Â Â  (2) Upon entry of a plea of guilty or no contest, or after conviction on a plea of not guilty, if a charge is pending against the defendant for a crime which is within the jurisdiction of a coordinate court of a responding county in the state, the defendant may state in writing that the defendant desires:

Â Â Â Â Â  (a) To waive venue and trial in the responding county;

Â Â Â Â Â  (b) To waive indictment by the grand jury of the responding county;

Â Â Â Â Â  (c) To plead guilty or no contest; and

Â Â Â Â Â  (d) To consent to disposition of the case by the court in the initiating county.

Â Â Â Â Â  (3) Upon receipt of the request and the written approval of the district attorney of the initiating county, the clerk of the court shall forthwith transmit copies of the request and approval to the court and the district attorney of the responding county.

Â Â Â Â Â  (4) Upon receipt of the papers described in subsection (3) of this section and the written approval of the district attorney of the responding county, the clerk of the court shall forthwith transmit certified copies of the papers in the proceeding to the court of the initiating county.

Â Â Â Â Â  (5) Upon receipt of the papers described in subsection (4) of this section, the court may allow the defendant to enter the plea.

Â Â Â Â Â  (6) The original judgment entered by the court of the initiating county shall be transmitted to the court of the responding county for filing. The judgment shall thereafter be considered, for all purposes, the same as a judgment of the court of the responding county. [1973 c.836 Â§165; 1991 c.111 Â§11]

Â Â Â Â Â  135.380 Time of entering plea; aid of counsel. (1) A defendant shall not be required to plead to an offense punishable by imprisonment until the defendant is represented by counsel, unless the defendant knowingly waives the right of the defendant to counsel.

Â Â Â Â Â  (2) A defendant may plead guilty or no contest on the day of arraignment or any time thereafter except that a defendant without counsel shall not be allowed to plead guilty or no contest to a felony on the day of arraignment.

Â Â Â Â Â  (3) Upon completion of the arraignment, unless the defendant enters a plea in the manner provided in ORS 135.305 to 135.325, 135.335, 135.355, 135.360 and 135.375, the defendant shall be considered to have entered a plea of not guilty. [1973 c.836 Â§166; 2001 c.635 Â§13]

Â Â Â Â Â  135.385 Defendant to be advised by court. (1) The court shall not accept a plea of guilty or no contest to a felony or other charge on which the defendant appears in person without first addressing the defendant personally and determining that the defendant understands the nature of the charge.

Â Â Â Â Â  (2) The court shall inform the defendant:

Â Â Â Â Â  (a) That by a plea of guilty or no contest the defendant waives the right:

Â Â Â Â Â  (A) To trial by jury;

Â Â Â Â Â  (B) Of confrontation; and

Â Â Â Â Â  (C) Against self-incrimination.

Â Â Â Â Â  (b) Of the maximum possible sentence on the charge, including the maximum possible sentence from consecutive sentences.

Â Â Â Â Â  (c) When the offense charged is one for which a different or additional penalty is authorized by reason of the fact that the defendant may be adjudged a dangerous offender, that this fact may be established after a plea in the present action, thereby subjecting the defendant to different or additional penalty.

Â Â Â Â Â  (d) That if the defendant is not a citizen of the United States conviction of a crime may result, under the laws of the United States, in deportation, exclusion from admission to the United States or denial of naturalization.

Â Â Â Â Â  (e) That if the defendant is entering a guilty plea pursuant to a plea offer and agreed disposition recommendation under ORS 135.405, the court will agree to impose sentence as provided in the agreed disposition recommendation. [1973 c.836 Â§167; 1979 c.118 Â§1; 2001 c.635 Â§12]

Â Â Â Â Â  135.390 Determining voluntariness of plea. (1) The court shall not accept a plea of guilty or no contest without first determining that the plea is voluntary and intelligently made.

Â Â Â Â Â  (2) The court shall determine whether the plea is the result of prior plea discussions and a plea agreement. If the plea is the result of a plea agreement, the court shall determine the nature of the agreement.

Â Â Â Â Â  (3) If the district attorney has agreed to seek charge or sentence concessions which must be approved by the court, the court shall advise the defendant personally that the recommendations of the district attorney are not binding on the court.

Â Â Â Â Â  (4)(a) If the district attorney has provided a plea offer and agreed disposition recommendation to the defendant as provided in ORS 135.405 and the defendant is entering a guilty plea based on the plea offer and agreed disposition recommendation, the court shall determine whether the plea is voluntarily made. Except as otherwise provided in paragraph (b) of this subsection, if the court finds that the plea is voluntarily made, the court shall impose sentence as provided in the agreed disposition recommendation.

Â Â Â Â Â  (b) If the court determines that the agreed disposition recommendation is inappropriate in a particular case, the court shall so advise the parties and allow the defendant an opportunity to withdraw the plea. [1973 c.836 Â§168; 2001 c.635 Â§11]

Â Â Â Â Â  135.395 Determining accuracy of plea. After accepting a plea of guilty or no contest, the court shall not enter a judgment without making such inquiry as may satisfy the court that there is a factual basis for the plea. [1973 c.836 Â§169]

(Plea Discussions and Agreements)

Â Â Â Â Â  135.405 Plea discussions and plea agreements. (1) In cases in which it appears that the interest of the public in the effective administration of criminal justice would thereby be served, and in accordance with the criteria set forth in ORS 135.415, the district attorney may engage in plea discussions for the purpose of reaching a plea agreement.

Â Â Â Â Â  (2) The district attorney shall engage in plea discussions or reach a plea agreement with the defendant only through defense counsel, except when, as a matter of record, the defendant has effectively waived the right of the defendant to counsel or, if the defendant is not eligible for appointed counsel, has not retained counsel.

Â Â Â Â Â  (3) The district attorney in reaching a plea agreement may agree to, but is not limited to, one or more of the following, as required by the circumstances of the individual case:

Â Â Â Â Â  (a) To make or not to oppose favorable recommendations as to the sentence which should be imposed if the defendant enters a plea of guilty or no contest to the offense charged;

Â Â Â Â Â  (b) To seek or not to oppose dismissal of the offense charged if the defendant enters a plea of guilty or no contest to another offense reasonably related to the defendantÂs conduct; or

Â Â Â Â Â  (c) To seek or not to oppose dismissal of other charges or to refrain from bringing potential charges if the defendant enters a plea of guilty or no contest to the offense charged.

Â Â Â Â Â  (4) Similarly situated defendants should be afforded equal plea agreement opportunities.

Â Â Â Â Â  (5)(a) A district attorney may provide a plea offer and agreed disposition recommendation to the defendant at the time of arraignment or first appearance of the defendant for a crime in open court under an early disposition program established under ORS 135.941.

Â Â Â Â Â  (b) Unless extended by the court, a plea offer and agreed disposition recommendation made under paragraph (a) of this subsection expire upon completion of the arraignment. Except for good cause, a court may not extend a plea offer and agreed disposition recommendation under this paragraph for more than seven days for a misdemeanor or 21 days for a felony. [1973 c.836 Â§170; 2001 c.635 Â§10; 2001 c.962 Â§79]

Â Â Â Â Â  135.406 Consultation with victim regarding plea discussions. (1) In any case involving a defendant charged with a violent felony:

Â Â Â Â Â  (a) If the victim requests within the time period designated in the notice received under ORS 147.417, the district attorney shall consult the victim regarding plea discussions before making a final plea agreement; and

Â Â Â Â Â  (b) Before the judge accepts a plea of guilty or no contest, the judge shall ask the district attorney if the victim requested to be notified and consulted regarding plea discussions. If the victim has made such a request, the judge shall ask the district attorney if the victim agrees or disagrees with the plea discussions and agreement and the victimÂs reasons for agreement or disagreement.

Â Â Â Â Â  (2) As used in this section, Âviolent felonyÂ means a person felony as defined in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) Failure to comply with this section does not affect the validity of a plea. [1997 c.313 Â§3]

Â Â Â Â Â  Note: 135.406 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.407 Plea agreement must contain defendantÂs criminal history classification; stipulations. In cases arising from felonies committed on or after November 1, 1989:

Â Â Â Â Â  (1) Whenever a plea agreement is presented to the sentencing judge, the defendantÂs criminal history classification, as set forth in the rules of the Oregon Criminal Justice Commission, shall be accurately represented to the trial judge in the plea agreement. If a controversy exists as to whether a prior conviction or juvenile adjudication should be included in the defendantÂs criminal history, or as to its classification under rules of the Oregon Criminal Justice Commission, the district attorney and the defendant may stipulate to the inclusion, exclusion or classification of the conviction or adjudication as part of the plea agreement subject to approval of the court.

Â Â Â Â Â  (2) The district attorney and the defendant may stipulate to the grid block classification within the sentencing guidelines grid established by the rules of the Oregon Criminal Justice Commission that will provide the presumptive sentence range for the offender. The sentencing judge may accept the stipulated classification and impose the presumptive sentence provided in the rules of the Oregon Criminal Justice Commission for that grid block.

Â Â Â Â Â  (3) If the district attorney and the defendant stipulate to a grid block classification within the sentencing guidelines grid, and the sentencing judge accepts the stipulated classification but imposes a sentence other than the presumptive sentence provided by rules of the Oregon Criminal Justice Commission, the sentence is a departure sentence and is subject to rules of the Oregon Criminal Justice Commission related to departures.

Â Â Â Â Â  (4) The district attorney and defendant may stipulate to a specific sentence within the presumptive range provided by rules of the Oregon Criminal Justice Commission for the stipulated offender classification. If the sentencing judge accepts the plea agreement, the judge shall impose the stipulated sentence.

Â Â Â Â Â  (5) The district attorney and the defendant may stipulate to a sentence outside the presumptive sentence range for a stipulated grid block classification. The sentencing judge may accept an agreement for an optional probationary sentence or a departure sentence as provided in rules of the Oregon Criminal Justice Commission. [1989 c.790 Â§2]

Â Â Â Â Â  135.410 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.415 Criteria to be considered in plea discussions and plea agreements. In determining whether to engage in plea discussions for the purpose of reaching a plea agreement, the district attorney may take into account, but is not limited to, any of the following considerations:

Â Â Â Â Â  (1) The defendant by the plea of the defendant has aided in insuring the prompt and certain applications of correctional measures to the defendant.

Â Â Â Â Â  (2) The defendant has acknowledged guilt and shown a willingness to assume responsibility for the conduct of the defendant.

Â Â Â Â Â  (3) The concessions made by the state will make possible alternative correctional measures which are better adapted to achieving rehabilitative, protective, deterrent or other purposes of correctional treatment, or will prevent undue harm to the defendant from the form of conviction.

Â Â Â Â Â  (4) The defendant has made public trial unnecessary when there are good reasons for not having the case dealt with in a public trial.

Â Â Â Â Â  (5) The defendant has given or offered cooperation when the cooperation has resulted or may result in the successful prosecution of other offenders engaged in equally serious or more serious criminal conduct.

Â Â Â Â Â  (6) The defendant by the plea of the defendant has aided in avoiding delay in the disposition of other cases and thereby has increased the probability of prompt and certain application of correctional measures to other offenders. [1973 c.836 Â§171]

Â Â Â Â Â  135.420 [Amended by 1973 c.836 Â§158; renumbered 135.305]

Â Â Â Â Â  135.425 Responsibilities of defense counsel. (1) Defense counsel shall conclude a plea agreement only with the consent of the defendant, and shall insure that the decision whether to enter a plea of guilty or no contest is ultimately made by the defendant.

Â Â Â Â Â  (2) To aid the defendant in reaching a decision, defense counsel, after appropriate investigation, shall advise the defendant of the alternatives available and of factors considered important by the defense counsel or the defendant in reaching a decision. [1973 c.836 Â§172]

Â Â Â Â Â  135.430 [Renumbered 135.315]

Â Â Â Â Â  135.432 Responsibilities of trial judge. (1)(a) The trial judge shall not participate in plea discussions, except to:

Â Â Â Â Â  (A) Inquire of the parties about the status of any discussions;

Â Â Â Â Â  (B) Participate in a tentative plea agreement as provided in subsections (2) to (4) of this section; or

Â Â Â Â Â  (C) Make the inquiry required by ORS 135.406.

Â Â Â Â Â  (b) Any other judge, at the request of both the prosecution and the defense, or at the direction of the presiding judge, may participate in plea discussions. Participation by a judge in the plea discussion process shall be advisory, and shall in no way bind the parties. If no plea is entered pursuant to these discussions, the advice of the participating judge shall not be reported to the trial judge. If the discussion results in a plea of guilty or no contest, the parties, if they both agree to do so, may proceed with the plea before a judge involved in the discussion. This plea may be entered pursuant to a tentative plea agreement as provided in subsections (2) to (4) of this section.

Â Â Â Â Â  (2) If a tentative plea agreement has been reached which contemplates entry of a plea of guilty or no contest in the expectation that charge or sentence concessions will be granted, the trial judge, upon request of the parties, may permit the disclosure to the trial judge of the tentative agreement and the reasons therefor in advance of the time for tender of the plea. The trial judge may then advise the district attorney and defense counsel whether the trial judge will concur in the proposed disposition if the information in the presentence report or other information available at the time for sentencing is consistent with the representations made to the trial judge.

Â Â Â Â Â  (3) If the trial judge concurs, but later decides that the final disposition of the case should not include the sentence concessions contemplated by the plea agreement, the trial judge shall so advise the defendant and allow the defendant a reasonable period of time in which to either affirm or withdraw a plea of guilty or no contest.

Â Â Â Â Â  (4) When a plea of guilty or no contest is tendered or received as a result of a prior plea agreement, the trial judge shall give the agreement due consideration, but notwithstanding its existence, the trial judge is not bound by it, and may reach an independent decision on whether to grant sentence concessions under the criteria set forth in ORS 135.415. [1973 c.836 Â§173; 1987 c.202 Â§1; 1997 c.313 Â§4]

Â Â Â Â Â  135.435 Discussion and agreement not admissible. (1) Except as provided in subsection (2) of this section, none of the following shall be received in evidence for or against a defendant in any criminal or civil action or administrative proceeding:

Â Â Â Â Â  (a) The fact that the defendant or the counsel of the defendant and the district attorney engaged in plea discussions.

Â Â Â Â Â  (b) The fact that the defendant or the attorney of the defendant made a plea agreement with the district attorney.

Â Â Â Â Â  (c) Any statement or admission made by the defendant or the attorney of the defendant to the district attorney and as a part of the plea discussion or agreement.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall not apply if, subsequent to the plea discussions or plea agreement, the defendant enters a plea of guilty or no contest which is not withdrawn. [1973 c.836 Â§174]

Â Â Â Â Â  135.440 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.445 Withdrawn plea or statement not admissible. (1) A plea of guilty or no contest which is not accepted or has been withdrawn shall not be received against the defendant in any criminal proceeding.

Â Â Â Â Â  (2) No statement or admission made by a defendant or the attorney of the defendant during any proceeding relating to a plea of guilty or no contest which is not accepted or has been withdrawn shall be received against the defendant in any criminal proceeding. [1973 c.836 Â§175]

Â Â Â Â Â  135.450 [Renumbered 135.325]

(Related Procedure)

Â Â Â Â Â  135.455 Notice prior to trial of intention to rely on alibi evidence; content of notice; effect of failure to supply notice. (1) If the defendant in a criminal action proposes to rely in any way on alibi evidence, the defendant shall, not less than five days before the trial of the cause, file and serve upon the district attorney a written notice of the purpose to offer such evidence, which notice shall state specifically the place or places where the defendant claims to have been at the time or times of the alleged offense together with the name and residence or business address of each witness upon whom the defendant intends to rely for alibi evidence. If the defendant fails to file and serve such notice, the defendant shall not be permitted to introduce alibi evidence at the trial of the cause unless the court for good cause orders otherwise.

Â Â Â Â Â  (2) As used in this section Âalibi evidenceÂ means evidence that the defendant in a criminal action was, at the time of commission of the alleged offense, at a place other than the place where such offense was committed. [Formerly 135.875]

Â Â Â Â Â  135.460 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.465 Defect in accusatory instrument as affecting acquittal on merits. When the defendant is acquitted on the merits, the defendant is considered acquitted of the offense charged in the accusatory instrument, notwithstanding a defect in form or substance in the accusatory instrument on which the defendant is acquitted. [Formerly 135.880]

PRETRIAL MOTIONS

Â Â Â Â Â  135.470 Motion to dismiss accusatory instrument on grounds of former jeopardy. (1) The court shall dismiss the accusatory instrument if, upon motion of the defendant, it appears, as a matter of law, that a former prosecution bars the prosecution for the offense charged.

Â Â Â Â Â  (2) The time of making the motion and its effect shall be as provided for a motion to set aside the indictment in ORS 135.520 and 135.530.

Â Â Â Â Â  (3) An order to dismiss the accusatory instrument on grounds of former jeopardy is a bar to a future prosecution of the defendant for the offense charged in the accusatory instrument. [1973 c.836 Â§177]

Â Â Â Â Â  135.510 Grounds for motion to set aside the indictment. (1) The indictment shall be set aside by the court upon the motion of the defendant in either of the following cases:

Â Â Â Â Â  (a) When it is not found, indorsed and presented as prescribed in ORS 132.360, 132.400 to 132.430 and 132.580.

Â Â Â Â Â  (b) When the names of the witnesses examined before the grand jury are not inserted at the foot of the indictment or indorsed thereon.

Â Â Â Â Â  (2) Nothing in subsection (1)(b) of this section shall affect the application of ORS 132.580. [Amended by 1959 c.426 Â§2; 1973 c.836 Â§178]

Â Â Â Â Â  135.520 Time of making motion; hearing. A motion to set aside the indictment or dismiss the accusatory instrument shall be made and heard at the time of the arraignment or within 10 days thereafter, unless for good cause the court allows additional time. If not so made, the defendant is precluded from afterwards taking the objections to the indictment or accusatory instrument. [Amended by 1973 c.836 Â§179]

Â Â Â Â Â  135.530 Effect of allowance of motion. (1) If the motion to set aside or dismiss is allowed, the court shall order that the defendant, if in custody, be discharged therefrom or, if the defendant has been released, that the release agreement be discharged and the security deposit be refunded as provided by law, unless the court allows the case to be refiled or resubmitted to the same or another grand jury.

Â Â Â Â Â  (2) If the court allows the case to be resubmitted or refiled, it must be resubmitted or refiled by the state within 30 days from the date on which the court enters the order. If the case is not resubmitted or refiled within that time, the defendant shall be released from custody or the release agreement discharged or the security deposit returned. [Amended by 1973 c.836 Â§180]

Â Â Â Â Â  135.540 Effect of resubmission of case. Subject to the limitations of ORS 135.530 (2), if the court allows the case to be resubmitted or refiled, the defendant, if then in custody, shall so remain, unless the defendant is released as provided by law. If the defendant has already been released, the release agreement or any security deposited as provided by law, shall continue to insure the appearance of the defendant to answer a new indictment or information, if one is filed. [Amended by 1973 c.836 Â§181]

Â Â Â Â Â  135.550 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.560 Order to set aside is no bar to future prosecution. Except for an order dismissing an accusatory instrument on grounds of former jeopardy, an order to set aside an indictment or to dismiss an accusatory instrument is no bar to a future prosecution for the same crime. [Amended by 1973 c.836 Â§182]

DEMURRERS

Â Â Â Â Â  135.610 Demurrer; generally. (1) The demurrer shall be entered either at the time of the arraignment or at such other time as may be allowed to the defendant for that purpose.

Â Â Â Â Â  (2) The demurrer shall be in writing, signed by the defendant or the attorney of the defendant and filed. It shall distinctly specify the ground of objection to the accusatory instrument. [Amended by 1973 c.836 Â§183]

Â Â Â Â Â  135.620 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.630 Grounds of demurrer. The defendant may demur to the accusatory instrument when it appears upon the face thereof:

Â Â Â Â Â  (1) If the accusatory instrument is an indictment, that the grand jury by which it was found had no legal authority to inquire into the crime charged because the same is not triable within the county;

Â Â Â Â Â  (2) If the accusatory instrument is an indictment, that it does not substantially conform to the requirements of ORS 132.510 to 132.560, 135.713, 135.715, 135.717 to 135.737, 135.740 and 135.743;

Â Â Â Â Â  (3) That the accusatory instrument charges more than one offense not separately stated;

Â Â Â Â Â  (4) That the facts stated do not constitute an offense;

Â Â Â Â Â  (5) That the accusatory instrument contains matter which, if true, would constitute a legal justification or excuse of the offense charged or other legal bar to the action; or

Â Â Â Â Â  (6) That the accusatory instrument is not definite and certain. [Amended by 1973 c.836 Â§184]

Â Â Â Â Â  135.640 When objections that are grounds for demurrer may be taken. When the objections mentioned in ORS 135.630 appear upon the face of the accusatory instrument, they can only be taken by demurrer, except that the objection to the jurisdiction of the court over the subject of the accusatory instrument, or that the facts stated do not constitute an offense, may be taken at the trial, under the plea of not guilty and in arrest of judgment. [Amended by 1973 c.836 Â§185]

Â Â Â Â Â  135.650 Hearing of objections specified by demurrer. Upon the filing of the demurrer, the objections presented thereby shall be heard either immediately or at such time as the court may direct.

Â Â Â Â Â  135.660 Judgment on demurrer; entry in register. Upon considering the demurrer, the court shall give judgment, either allowing or disallowing it, and an entry to that effect shall be made in the register. [Amended by 1985 c.540 Â§33]

Â Â Â Â Â  135.670 Allowance of demurrer. (1) If the demurrer is allowed, the judgment is final upon the accusatory instrument demurred to and is a bar to another action for the same crime unless the court, being of the opinion that the objection on which the demurrer is allowed may be avoided in a new accusatory instrument, allows the case to be resubmitted or refiled.

Â Â Â Â Â  (2) If the court allows the case to be resubmitted or refiled, it must be resubmitted or refiled by the state within 30 days from the date on which the court enters the order. If the case is not resubmitted or refiled within that time, the defendant shall be discharged from custody or the release agreement discharged or the security deposit returned as provided in ORS 135.680. [Amended by 1973 c.836 Â§186]

Â Â Â Â Â  135.680 Failure to resubmit case after allowance of demurrer. If the court does not allow the case to be resubmitted or an amended complaint or information filed, the defendant, if in custody, shall be discharged. If the defendant has been released, the release agreement shall be discharged. If the defendant has deposited any security, the security shall be returned to the defendant as provided by law. [Amended by 1973 c.836 Â§187]

Â Â Â Â Â  135.690 Resubmission of case. If the court allows the case to be resubmitted, the same proceedings shall be had thereon as are prescribed in ORS 135.540. [Amended by 1973 c.836 Â§188]

Â Â Â Â Â  135.700 Disallowance of demurrer. If the demurrer is disallowed, the court shall permit the defendant, at the election of the defendant, to plead, which the defendant must do forthwith or at such time as the court may allow; but if the defendant does not plead, a plea of not guilty shall be entered. [Amended by 1973 c.836 Â§189]

COMPROMISE

Â Â Â Â Â  135.703 Crimes subject to being compromised; exceptions. (1) When a defendant is charged with a crime punishable as a misdemeanor for which the person injured by the act constituting the crime has a remedy by a civil action, the crime may be compromised, as provided in ORS 135.705, except when it was committed:

Â Â Â Â Â  (a) By or upon a peace officer while in the execution of the duties of office;

Â Â Â Â Â  (b) Riotously;

Â Â Â Â Â  (c) With an intent to commit a crime punishable only as a felony; or

Â Â Â Â Â  (d) By one family or household member upon another family or household member, as defined in ORS 107.705, or by a person upon an elderly person or a person with disabilities as defined in ORS 124.005 and the crime was:

Â Â Â Â Â  (A) Assault in the fourth degree under ORS 163.160;

Â Â Â Â Â  (B) Assault in the third degree under ORS 163.165;

Â Â Â Â Â  (C) Menacing under ORS 163.190;

Â Â Â Â Â  (D) Recklessly endangering another person under ORS 163.195;

Â Â Â Â Â  (E) Harassment under ORS 166.065; or

Â Â Â Â Â  (F) Strangulation under ORS 163.187.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, when a defendant is charged with violating ORS 811.700, the crime may be compromised as provided in ORS 135.705. [Formerly 134.010; 1991 c.938 Â§1; 1995 c.657 Â§21; 1995 c.666 Â§26; 1999 c.738 Â§9; 2003 c.264 Â§9; 2003 c.577 Â§5]

Â Â Â Â Â  135.705 Satisfaction of injured person; dismissal of charges. (1)(a) If the person injured acknowledges in writing, at any time before trial on an accusatory instrument for the crime, that the person has received satisfaction for the injury, the court may, in its discretion, on payment of the costs and expenses incurred, order the accusatory instrument dismissed. The order must be entered in the register.

Â Â Â Â Â  (b) For purposes of paragraph (a) of this subsection, a written acknowledgment that a civil penalty under ORS 30.875 has been paid is not evidence that the person injured has received full satisfaction for the injury and is not a compromise under this section.

Â Â Â Â Â  (2) As used in this section, ÂcostsÂ includes those expenses specially incurred by the state in prosecuting the defendant, including costs under ORS 151.505 for the compensation of counsel appointed pursuant to ORS 135.045 or 135.050 and fees and expenses paid under ORS 135.055. [Formerly 134.020; 1981 s.s. c.3 Â§121; 1985 c.540 Â§34; 1985 c.710 Â§4; 1987 c.803 Â§25; 1999 c.925 Â§1; 2003 c.449 Â§28]

Â Â Â Â Â  135.707 Discharge as bar to prosecution. The order authorized by ORS 135.705, when made and entered, is a bar to another prosecution for the same crime. [Formerly 134.030]

Â Â Â Â Â  135.709 Exclusiveness of procedure. No crime can be compromised nor can any proceeding for the prosecution or punishment thereof be stayed upon a compromise, except as provided in ORS 135.703 to 135.709 and 135.745 to 135.757. [Formerly 134.040]

SUFFICIENCY OF ACCUSATORY INSTRUMENTS

Â Â Â Â Â  135.711 Facts constituting crime or subcategory of crime required. For any felony committed on or after November 1, 1989, the accusatory instrument shall allege facts sufficient to constitute a crime or a specific subcategory of a crime in the Crime Seriousness Scale established by the rules of the Oregon Criminal Justice Commission. [1989 c.790 Â§4]

Â Â Â Â Â  135.713 Necessity of stating presumptions of law and matters judicially noticed. Neither presumptions of law nor matters of which judicial notice is taken need be stated in an accusatory instrument. [Formerly 132.570]

Â Â Â Â Â  135.715 Effect of nonprejudicial defects in form of accusatory instrument. No accusatory instrument is insufficient, nor can the trial, judgment or other proceedings thereon be affected, by reason of a defect or imperfection in a matter of form which does not tend to the prejudice of the substantial rights of the defendant upon the merits. [Formerly 132.590]

Â Â Â Â Â  135.717 Time of crime. The precise time at which the offense was committed need not be stated in the accusatory instrument, but it may be alleged to have been committed at any time before the finding thereof and within the time in which an action may be commenced therefor, except where the time is a material element in the offense. [Formerly 132.610]

Â Â Â Â Â  135.720 Place of crime in certain cases. In an accusatory instrument for an offense committed as described in ORS 131.315 and 131.325, it is sufficient to allege that the offense was committed within the county where the accusatory instrument is found. [Formerly 132.620]

Â Â Â Â Â  135.725 Person injured or intended to be injured. When a crime involves the commission of or an attempt to commit a private injury and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured or intended to be injured is not material. [Formerly 132.630]

Â Â Â Â Â  135.727 Description of animal. When an offense involves the taking of or injury to an animal, the accusatory instrument is sufficiently certain in that respect if it describes the animal by the common name of its class. [Formerly 132.640]

Â Â Â Â Â  135.730 Judgments; facts conferring jurisdiction. In pleading in an accusatory instrument a judgment or other determination of or proceeding before a court or officer of special jurisdiction, it is not necessary to state the facts conferring jurisdiction; but the judgment, determination or proceeding may be stated to have been duly given or made. The facts conferring jurisdiction, however, must be established on the trial. [Formerly 132.660]

Â Â Â Â Â  135.733 Defamation. An accusatory instrument for criminal defamation need not set forth any extrinsic facts for the purpose of showing the application to the party defamed of the defamatory matter on which the accusatory instrument is founded; but it is sufficient to state generally that the same was published concerning the party; and the fact that it was so published must be established on the trial. [Formerly 132.670]

Â Â Â Â Â  135.735 Forgery; misdescription of forged instrument. When an instrument which is the subject of an accusatory instrument for forgery has been destroyed or withheld by the act or procurement of the defendant and the fact of the destruction or withholding is alleged in the accusatory instrument and established on the trial, the misdescription of the instrument is immaterial. [Formerly 132.680]

Â Â Â Â Â  135.737 Perjury. In an accusatory instrument for perjury, attempted perjury, solicitation of perjury or conspiracy to commit perjury it is sufficient to set forth the substance of the controversy or matter in respect to which the crime was committed, in what court or before whom the oath alleged to be false was taken and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; but the accusatory instrument need set forth neither the pleadings, record or proceedings with which the oath is connected nor the commission or authority of the court or person before whom the perjury was committed. [Formerly 132.690]

Â Â Â Â Â  135.740 Construction of words and phrases used. The words used in an accusatory instrument must be construed in their usual acceptation in common language, except words and phrases defined by law, which are to be construed according to their legal meaning. [Formerly 132.710]

Â Â Â Â Â  135.743 Fictitious or erroneous name; insertion of true name. When a defendant is charged in an accusatory instrument by a fictitious or erroneous name and in any stage of the proceedings the true name of the defendant is discovered, it may be inserted in the subsequent proceedings, referring to the fact of the defendant being charged by the name mentioned in the accusatory instrument. [Formerly 132.720]

SPEEDY TRIAL PROVISIONS

Â Â Â Â Â  135.745 Delay in finding an indictment or filing an information. When a person has been held to answer for a crime, if an indictment is not found against the person within 30 days or the district attorney does not file an information in circuit court within 30 days after the person is held to answer, the court shall order the prosecution to be dismissed, unless good cause to the contrary is shown. [Formerly 134.110]

Â Â Â Â Â  135.747 Effect of delay in bringing defendant to trial. If a defendant charged with a crime, whose trial has not been postponed upon the application of the defendant or by the consent of the defendant, is not brought to trial within a reasonable period of time, the court shall order the accusatory instrument to be dismissed. [Formerly 134.120]

Â Â Â Â Â  135.750 Where there is reason for delay. If the defendant is not proceeded against or tried, as provided in ORS 135.745 and 135.747, and sufficient reason therefor is shown, the court may order the action to be continued and in the meantime may release the defendant from custody as provided in ORS 135.230 to 135.290, for the appearance of the defendant to answer the charge or action. [Formerly 134.130]

DISMISSAL OF ACTION

Â Â Â Â Â  135.753 Effect of dismissal. (1) If the court directs the charge or action to be dismissed, the defendant, if in custody, shall be discharged. If the defendant has been released, the release agreement is exonerated and security deposited shall be refunded to the defendant.

Â Â Â Â Â  (2) An order for the dismissal of a charge or action, as provided in ORS 135.703 to 135.709 and 135.745 to 135.757, is a bar to another prosecution for the same crime if the crime is a Class B or C misdemeanor; but it is not a bar if the crime charged is a Class A misdemeanor or a felony.

Â Â Â Â Â  (3) If any charge or action is dismissed for the purpose of consolidation with one or more other charges or actions, then any such dismissal shall not be a bar to another prosecution for the same offense. [Formerly 134.140; 1975 c.198 Â§1]

Â Â Â Â Â  135.755 Dismissal on motion of court or district attorney. The court may, either of its own motion or upon the application of the district attorney, and in furtherance of justice, order the proceedings to be dismissed. The reasons for the dismissal shall be set forth in the order, which shall be entered in the register. [Formerly 134.150; 1985 c.540 Â§35]

Â Â Â Â Â  135.757 Nolle prosequi; discontinuance by district attorney. The entry of a nolle prosequi is abolished, and the district attorney cannot discontinue or abandon a prosecution for a crime, except as provided in ORS 135.755. [Formerly 134.160]

PROSECUTION OF PRISONERS

Â Â Â Â Â  135.760 Notice requesting early trial on pending charge. (1) Any inmate in the custody of the Department of Corrections or of the supervisory authority of a county pursuant to a commitment under ORS 137.124 (2) against whom there is pending at the time of commitment or against whom there is filed at any time during imprisonment, in any court of this state, an indictment, information or criminal complaint charging the inmate with the commission of a crime, may give written notice to the district attorney of the county in which the inmate is so charged requesting the district attorney to prosecute and bring the inmate to trial on the charge forthwith.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall be signed by the inmate and set forth the place and term of imprisonment. A copy of the notice shall be sent to the court in which the inmate has been charged by indictment, information or complaint. [Formerly 134.510; 1987 c.320 Â§19; 1995 c.423 Â§9b]

Â Â Â Â Â  135.763 Trial within 90 days of notice unless continuance granted. (1) The district attorney, after receiving a notice requesting trial under ORS 135.760, shall, within 90 days of receipt of the notice, bring the inmate to trial upon the pending charge.

Â Â Â Â Â  (2) The court shall grant any reasonable continuance with the consent of the defendant. Notwithstanding the defendantÂs lack of consent, the court may grant a continuance on motion of the district attorney or on its own motion, for good cause shown. The fact of imprisonment is not good cause for the purposes of this subsection. [Formerly 134.520; 1993 c.542 Â§1]

Â Â Â Â Â  135.765 Dismissal of criminal proceeding not brought to trial within allowed time; exceptions. (1) On motion of the defendant or the counsel of the defendant, or on its own motion, the court shall dismiss any criminal proceeding not brought to trial in accordance with ORS 135.763.

Â Â Â Â Â  (2) This section shall not apply:

Â Â Â Â Â  (a) When failure to bring the inmate to trial within 90 days after the district attorney receives notice under ORS 135.760 was the result of motions filed on behalf of the inmate, or of a grant by the court of a continuance on motion of the district attorney or on its own motion, for good cause shown; or

Â Â Â Â Â  (b) When the inmate is unavailable for trial, other than by imprisonment, or because of other pending criminal proceedings against the inmate. [Formerly 134.530; 1993 c.542 Â§2]

Â Â Â Â Â  135.767 Presence of prisoner at proceedings. (1) Whenever the presence of an inmate in the custody of the Department of Corrections or of the supervisory authority of a county pursuant to a commitment under ORS 137.124 (2) is necessary in any criminal proceeding under ORS 135.760 to 135.773, the court wherein the inmate is charged with the commission of a crime may:

Â Â Â Â Â  (a) Issue an order directing the Director of the Department of Corrections or the supervisory authority of a county to surrender the inmate to the sheriff of the county where the inmate is to be tried; or

Â Â Â Â Â  (b) Ensure that arrangements for the inmate to appear by simultaneous electronic transmission as described in ORS 131.045 have been made.

Â Â Â Â Â  (2) The county where an inmate is charged with commission of a crime shall pay the costs of:

Â Â Â Â Â  (a) Transportation and maintenance of the inmate removed under this section; or

Â Â Â Â Â  (b) Providing for the inmate to appear by simultaneous electronic transmission.

Â Â Â Â Â  (3) If an inmate is transported under this section for a criminal proceeding under ORS 135.760 to 135.773, at the conclusion of the proceeding, notwithstanding the provisions of ORS 137.140, the inmate shall be returned by the sheriff to the custody of the Department of Corrections or the supervisory authority of the county in which the inmate is imprisoned.

Â Â Â Â Â  (4) The time during which an inmate is in the custody of the sheriff under this section is part of and shall be counted as time served under the original sentence. [Formerly 134.540; 1983 c.740 Â§14; 1987 c.320 Â§20; 1995 c.423 Â§9c; 2005 c.566 Â§8]

Â Â Â Â Â  135.770 Release of prisoner prohibited. No inmate in the custody of a sheriff under ORS 135.767 shall be released pending a criminal proceeding under ORS 135.760 to 135.773 or any appeal therefrom. [Formerly 134.550]

Â Â Â Â Â  135.773 District attorney to furnish certain documents. The district attorney shall, in all proceedings against inmates under ORS 135.760 to 135.773, obtain for and furnish to the court a certified copy of the judgment, sentence or commitment order pursuant to which the inmate is imprisoned. [Formerly 134.560]

DETAINER

Â Â Â Â Â  135.775 Agreement on Detainers. The Agreement on Detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

______________________________________________________________________________

AGREEMENT ON DETAINERS

Â Â Â Â Â  The contracting states solemnly agree that:

ARTICLE I

Â Â Â Â Â  The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

Â Â Â Â Â  As used in this agreement:

Â Â Â Â Â  (a) ÂStateÂ shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

Â Â Â Â Â  (b) ÂSending stateÂ shall mean a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to Article III of this agreement or at the time that a request for custody or availability is initiated pursuant to Article IV of this agreement.

Â Â Â Â Â  (c) ÂReceiving stateÂ shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV of this agreement.

Â Â Â Â Â  (d) ÂDepartment of Corrections institutionÂ of this state shall mean any institution operated by the Department of Corrections.

ARTICLE III

Â Â Â Â Â  (a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within 180 days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officerÂs jurisdiction written notice of the place of imprisonment and the request of the prisoner for a final disposition to be made of the indictment, information or complaint: Provided, that for good cause shown in open court, the prisoner or the counsel of the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

Â Â Â Â Â  (b) The written notice and request for final disposition referred to in paragraph (a) of this Article shall be given or sent by the prisoner to the warden or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the prosecuting official and court by registered or certified mail, return receipt requested.

Â Â Â Â Â  (c) The warden or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

Â Â Â Â Â  (d) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this Article shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisonerÂs request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisonerÂs written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Â Â Â Â Â  (e) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this Article shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) of this Article, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the body of the prisoner in any court where the presence of the prisoner may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

Â Â Â Â Â  (f) Escape from custody by the prisoner subsequent to the execution of the request for final disposition referred to in paragraph (a) of this Article shall void the request.

ARTICLE IV

Â Â Â Â Â  (a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with paragraph (a) of Article V of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; And provided further, that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the own motion of the governor or upon motion of the prisoner.

Â Â Â Â Â  (b) Upon receipt of the officerÂs written request as provided in paragraph (a) of this Article, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Such authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

Â Â Â Â Â  (c) In respect of any proceeding made possible by this Article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the counsel of the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Â Â Â Â Â  (d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the delivery of the prisoner as provided in paragraph (a) of this Article, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

Â Â Â Â Â  (e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisonerÂs being returned to the original place of imprisonment pursuant to paragraph (e) of Article V of this agreement, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

Â Â Â Â Â  (a) In response to a request made under Article III or Article IV of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisonerÂs presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

Â Â Â Â Â  (b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

Â Â Â Â Â  (1) Proper identification and evidence of authority to act for the state into whose temporary custody the prisoner is to be given.

Â Â Â Â Â  (2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

Â Â Â Â Â  (c) If the appropriate authority shall refuse or fail to accept temporary custody of such prisoner, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

Â Â Â Â Â  (d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance of the prisoner at court and while being transported to or from any place at which the presence of the prisoner may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

Â Â Â Â Â  (e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

Â Â Â Â Â  (f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

Â Â Â Â Â  (g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

Â Â Â Â Â  (h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing contained in this paragraph shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

Â Â Â Â Â  (a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of such time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

Â Â Â Â Â  (b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Â Â Â Â Â  Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

Â Â Â Â Â  This agreement shall enter into full force and effect as to a party state when such state has enacted the agreement into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the agreement. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by prisoners or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

Â Â Â Â Â  This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party to this agreement, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[Formerly 134.605; 1987 c.320 Â§20a]

Â Â Â Â Â  135.777 Definition for ORS 135.775. As used in the Agreement on Detainers, the term Âappropriate courtÂ means any court of this state that has criminal jurisdiction. [Formerly 134.615]

Â Â Â Â Â  135.779 Enforcement of ORS 135.775 by public agencies. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purposes. [Formerly 134.625]

Â Â Â Â Â  135.783 Effect of escape from custody in another state. Escape from custody while in another state pursuant to the Agreement on Detainers is an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provision of the Agreement on Detainers and shall be punishable in the same manner as an escape from such institution. [Formerly 134.635]

Â Â Â Â Â  135.785 Surrender of custody under ORS 135.775. The official in charge of a Department of Corrections institution in this state shall give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers. [Formerly 134.645; 1987 c.320 Â§21]

Â Â Â Â Â  135.787 Administrator of agreement; appointment; duties. The Governor may appoint an administrator who shall perform the duties and functions and exercise the powers conferred upon such person by Article VII of the Agreement on Detainers. [Formerly 134.655]

Â Â Â Â Â  135.789 Notice of request for temporary custody; prisonerÂs rights. In order to implement paragraph (a) of Article IV of the Agreement on Detainers, and in furtherance of its purposes, the appropriate authorities having custody of the prisoner shall, promptly upon receipt of the officerÂs written request, notify the prisoner and the Governor in writing that a request for temporary custody has been made and such notification shall describe the source and contents of such request. The authorities having custody of the prisoner shall also advise the prisoner in writing of the rights of the prisoner to counsel, to make representations to the Governor within 30 days, and to contest the legality of the delivery of the prisoner. [Formerly 134.665]

Â Â Â Â Â  135.791 Request for final disposition of detainer from prisoner without state. When the district attorney of any county shall have received written notice from a prisoner in another state of the prisonerÂs request for final disposition to be made of any untried accusatory instrument which is the basis of a detainer against the prisoner, the district attorney promptly shall give written notice to the Governor that such request has been received. The notice to the Governor shall describe the charge pending against the prisoner and shall recite the crime of which the prisoner was convicted in the other state, the sentence imposed and the date the sentence commenced, or so much of such information as may be known to the district attorney. The notice to the Governor shall be accompanied by a summary of the evidence against the prisoner on the untried charge. Within 10 days after receiving the notice and summary of evidence, the Governor shall send written direction to the district attorney either to proceed with prosecution of the prisoner when the prisoner is made available, or to move the court for dismissal of the untried indictment, information or complaint and to remove the detainer against the prisoner. The written direction may be signed by the Governor or by a person authorized by the Governor to perform extradition functions. The decision of the Governor shall be final, and the district attorney shall act as so directed. [1973 c.632 Â§2]

Â Â Â Â Â  135.793 Procedure where untried instrument pending against prisoner without state. Any officer of a jurisdiction in this state in which an untried accusatory instrument is pending against a prisoner in another state, and who desires to have the prisoner returned for trial, shall give written notice and a summary of the evidence against the prisoner to the Governor in the manner provided in ORS 135.791. The Governor shall, within 10 days after receiving the notice and summary, send written direction to such officer either approving or disapproving the return of the prisoner. The direction by the Governor shall be final, and may be signed as provided in ORS 135.791. The officer desiring return of a prisoner shall not seek the court approval provided for in paragraph (a) of Article IV of the Agreement on Detainers prior to receiving approval by the Governor. [1973 c.632 Â§3]

PRETRIAL DISCOVERY

Â Â Â Â Â  135.805 Applicability; scope of disclosure. (1) The provisions of ORS 135.805 to 135.873 are applicable to all criminal prosecutions in which the charging instrument has been brought in a court of record.

Â Â Â Â Â  (2) As used in ORS 135.805 to 135.873, ÂdiscloseÂ means to afford the adverse party an opportunity to inspect or copy the material. [1973 c.836 Â§213; 1977 c.617 Â§1]

Â Â Â Â Â  135.810 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.815 Disclosure to defendant. (1) Except as otherwise provided in ORS 135.855 and 135.873, the district attorney shall disclose to a represented defendant the following material and information within the possession or control of the district attorney:

Â Â Â Â Â  (a) The names and addresses of persons whom the district attorney intends to call as witnesses at any stage of the trial, together with their relevant written or recorded statements or memoranda of any oral statements of such persons.

Â Â Â Â Â  (b) Any written or recorded statements or memoranda of any oral statements made by the defendant, or made by a codefendant if the trial is to be a joint one.

Â Â Â Â Â  (c) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments or comparisons which the district attorney intends to offer in evidence at the trial.

Â Â Â Â Â  (d) Any books, papers, documents, photographs or tangible objects:

Â Â Â Â Â  (A) Which the district attorney intends to offer in evidence at the trial; or

Â Â Â Â Â  (B) Which were obtained from or belong to the defendant.

Â Â Â Â Â  (e) If actually known to the district attorney, any record of prior criminal convictions of persons whom the district attorney intends to call as witnesses at the trial; and the district attorney shall make a good faith effort to determine if such convictions have occurred.

Â Â Â Â Â  (f) All prior convictions of the defendant known to the state that would affect the determination of the defendantÂs criminal history for sentencing under rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2)(a) If a defendant is not represented by a lawyer, the district attorney shall disclose to the defendant all of the information described in subsection (1) of this section except for the personal identifiers of the victim and any witnesses.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the district attorney shall disclose the personal identifiers of the victim and any witnesses if the trial court orders the disclosure. A trial court shall order the district attorney to disclose the personal identifiers of the victim and any witnesses if the trial court finds that:

Â Â Â Â Â  (A) The defendant has requested the information; and

Â Â Â Â Â  (B)(i) The victim or witness is a business or institution and disclosure of the information would not represent a risk of harm to the victim or witness; or

Â Â Â Â Â  (ii) The need for the information cannot reasonably be met by other means.

Â Â Â Â Â  (3)(a) Unless authorized by the trial court to disclose the information, a lawyer representing a defendant, or a representative of the lawyer, may not disclose to the defendant personal identifiers of a victim or witness obtained under subsection (1) of this section.

Â Â Â Â Â  (b) The trial court shall order the lawyer, or representative of the lawyer, to disclose to the defendant the personal identifiers of a victim or witness if the court finds that:

Â Â Â Â Â  (A) The defendantÂs lawyer has requested the district attorney to disclose the information to the defendant;

Â Â Â Â Â  (B) The district attorney has refused to disclose the information to the defendant; and

Â Â Â Â Â  (C) The need for the information cannot reasonably be met by other means.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂPersonal identifiersÂ means a personÂs address, telephone number, Social Security number and date of birth and the identifying number of a personÂs depository account at a financial institution, as defined in ORS 706.008, or credit card account.

Â Â Â Â Â  (b) ÂRepresentative of the lawyerÂ has the meaning given that term in ORS 40.225.

Â Â Â Â Â  (c) ÂRepresented defendantÂ means a defendant who is represented by a lawyer in a criminal action. [1973 c.836 Â§214; 1989 c.790 Â§5; 1993 c.469 Â§2; 1999 c.304 Â§1; 2005 c.545 Â§1]

Â Â Â Â Â  135.820 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.825 Other disclosure to defense; special conditions. Except as otherwise provided in ORS 135.855 and 135.873, the district attorney shall disclose to the defense:

Â Â Â Â Â  (1) The occurrence of a search or seizure; and

Â Â Â Â Â  (2) Upon written request by the defense, any relevant material or information obtained thereby, the circumstances of the search or seizure, and the circumstances of the acquisition of any specified statements from the defendant. [1973 c.836 Â§215; 1999 c.304 Â§2]

Â Â Â Â Â  135.830 [Amended by 1973 c.836 Â§161; renumbered 135.355]

Â Â Â Â Â  135.835 Disclosure to the state. Except as otherwise provided in ORS 135.855 and 135.873, the defense shall disclose to the district attorney the following material and information within the possession or control of the defense:

Â Â Â Â Â  (1) The names and addresses of persons, including the defendant, whom the defense intends to call as witnesses at the trial, together with relevant written or recorded statements or memoranda of any oral statements of such persons other than the defendant.

Â Â Â Â Â  (2) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments or comparisons, that the defense intends to offer in evidence at the trial.

Â Â Â Â Â  (3) Any books, papers, documents, photographs or tangible objects that the defense intends to offer in evidence at the trial. [1973 c.836 Â§216; 1999 c.304 Â§3]

Â Â Â Â Â  135.840 [Amended by 1973 c.836 Â§162; renumbered 135.360]

Â Â Â Â Â  135.845 Time of disclosure. (1) The obligations to disclose shall be performed as soon as practicable following the filing of an indictment or information in the circuit court or the filing of a complaint or information charging a misdemeanor or violation of a city ordinance. The court may supervise the exercise of discovery to the extent necessary to insure that it proceeds properly and expeditiously.

Â Â Â Â Â  (2) If, after complying with the provisions of ORS 135.805 to 135.873 and 135.970, a party finds, either before or during trial, additional material or information which is subject to or covered by these provisions, the party must promptly notify the other party of the additional material or information. [1973 c.836 Â§217; 1999 c.304 Â§4]

Â Â Â Â Â  135.850 [Amended by 1973 c.836 Â§163; renumbered 135.365]

Â Â Â Â Â  135.855 Material and information not subject to discovery. (1) The following material and information shall not be subject to discovery under ORS 135.805 to 135.873:

Â Â Â Â Â  (a) Work product, legal research, records, correspondence, reports or memoranda to the extent that they contain the opinions, theories or conclusions of the attorneys, peace officers or their agents in connection with the investigation, prosecution or defense of a criminal action.

Â Â Â Â Â  (b) The identity of a confidential informant where the identity of the informant is a prosecution secret and a failure to disclose will not infringe the constitutional rights of the defendant. Except as provided in ORS 135.873, disclosure shall not be denied hereunder of the identity of witnesses to be produced at trial.

Â Â Â Â Â  (c) Transcripts, recordings or memoranda of testimony of witnesses before the grand jury, except transcripts or recordings of statements made by the defendant.

Â Â Â Â Â  (2) When some parts of certain material are discoverable under ORS 135.805 to 135.873 or 135.970, and other parts not discoverable, as much of the material shall be disclosed as is consistent with the provisions thereof. [1973 c.836 Â§218; 1999 c.304 Â§5]

Â Â Â Â Â  135.857 Disclosure to victim; conditions. (1) In any criminal prosecution arising from an automobile collision in which the defendant is alleged to have been under the influence of alcohol or drugs, the district attorney prosecuting the action shall make available, upon request, to the victim or victims and to their attorney, or to the survivors of the victim or victims and to their attorney, all reports and information disclosed to the defendant pursuant to ORS 135.805 to 135.873. The reports and information shall be made available at the same time as it is disclosed to the defendant or as soon thereafter as may be practicable after a request is received. The district attorney may impose such conditions as may be reasonable and necessary to prevent the release of the reports and information from interfering with the trial of the defendant. The district attorney may apply to the court for an order requiring any person receiving such reports and information to comply with the conditions of release.

Â Â Â Â Â  (2) For the purpose of this section:

Â Â Â Â Â  (a) ÂDistrict attorneyÂ has that meaning given in ORS 131.005.

Â Â Â Â Â  (b) ÂDrugÂ has that meaning given in ORS 475.005. [1991 c.229 Â§2]

Â Â Â Â Â  135.860 [Amended by 1973 c.836 Â§164; renumbered 135.370]

Â Â Â Â Â  135.865 Effect of failure to comply with discovery requirements. Upon being apprised of any breach of the duty imposed by the provisions of ORS 135.805 to 135.873 and 135.970, the court may order the violating party to permit inspection of the material, or grant a continuance, or refuse to permit the witness to testify, or refuse to receive in evidence the material not disclosed, or enter such other order as it considers appropriate. [1973 c.836 Â§219; 1999 c.304 Â§6]

Â Â Â Â Â  135.870 [Amended by 1971 c.743 Â§321; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.873 Protective orders. (1) As used in this section:

Â Â Â Â Â  (a) ÂLocal governmentÂ has the meaning given that term in ORS 174.116.

Â Â Â Â Â  (b) ÂSexual offenseÂ includes but is not limited to a crime listed in ORS 181.594 (4).

Â Â Â Â Â  (c) ÂState governmentÂ has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (d) ÂVictimÂ has the meaning given that term in ORS 131.007.

Â Â Â Â Â  (2) Upon a showing of good cause, the court may at any time order that specified disclosures be denied, restricted or deferred, or make such other order as is appropriate.

Â Â Â Â Â  (3) Upon request of any party, the court may permit a showing of good cause for denial or regulation of disclosures, or portion of such showing, to be made in camera. A record shall be made of such proceedings.

Â Â Â Â Â  (4) If the court enters an order granting relief following a showing in camera, the entire record of the showing shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal. Except for information or materials subject to an order that has been entered under subsection (5) or (6) of this section, the trial court, in its discretion, may, after the case has been concluded, unseal matters previously sealed.

Â Â Â Â Â  (5) Upon the request of a district attorney or the victim, the court shall enter a protective order prohibiting any party to or attorney in, or the agent of a party to or attorney in, criminal proceedings involving a sexual offense, an offense involving the visual or audio recording of sexual conduct by a child or invasion of personal privacy under ORS 163.700 from copying or disseminating any information of a sexually explicit nature including, but not limited to, photographs depicting a person in a state of nudity, photographs of human genitalia, any information of the prior sexual history of the victim and any visual or audio recording of the sexual victimization.

Â Â Â Â Â  (6) Upon the request of a district attorney or the victim, unless the court finds good cause to do otherwise, the court shall enter a protective order prohibiting any party to or attorney in, or the agent of a party to or attorney in, criminal proceedings involving a sexual offense, an offense involving the visual or audio recording of sexual conduct by a child or invasion of personal privacy under ORS 163.700 from copying or disseminating a visual or audio recording of the victim describing the victimÂs sexual victimization.

Â Â Â Â Â  (7) Notwithstanding a protective order entered under subsection (5) or (6) of this section, information or materials described in subsections (5) and (6) may be copied or disseminated for the purpose of:

Â Â Â Â Â  (a) Providing discovery;

Â Â Â Â Â  (b) Submitting evidence to a grand jury, a court, an agency of state government, a local government or a federal agency for use in judicial or administrative proceedings;

Â Â Â Â Â  (c) Having the information or materials examined by an expert witness for the court, the state or any party;

Â Â Â Â Â  (d) Providing copies of the information or materials to the partiesÂ attorneys or agents; or

Â Â Â Â Â  (e) Sharing the information or materials with an agency of state government for use in carrying out duties imposed on the agency by statute.

Â Â Â Â Â  (8) Upon the request of the victim, the court may order that the victim be provided with a copy of information or materials described in subsections (5) and (6) of this section. [1973 c.836 Â§220; 2005 c.531 Â§1]

Â Â Â Â Â  135.875 [1969 c.293 Â§1; renumbered 135.455]

Â Â Â Â Â  135.880 [Amended by 1973 c.836 Â§176; renumbered 135.465]

DIVERSION

(Generally)

Â Â Â Â Â  135.881 Definitions for ORS 135.881 to 135.901. As used in ORS 135.881 to 135.901:

Â Â Â Â Â  (1) ÂDistrict attorneyÂ has the meaning given that term by ORS 131.005 (8).

Â Â Â Â Â  (2) ÂDiversionÂ means referral of a defendant in a criminal case to a supervised performance program prior to adjudication.

Â Â Â Â Â  (3) ÂDiversion agreementÂ means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against the defendant dismissed. [1977 c.373 Â§1]

Â Â Â Â Â  135.886 Requirements for diversion; factors considered. (1) After an accusatory instrument has been filed charging a defendant with commission of a crime other than driving while under the influence of intoxicants as defined in ORS 813.010, and after the district attorney has considered the factors listed in subsection (2) of this section, if it appears to the district attorney that diversion of the defendant would be in the interests of justice and of benefit to the defendant and the community, the district attorney may propose a diversion agreement to the defendant the terms of which are established by the district attorney in conformance with ORS 135.891. A diversion agreement under this section is not available to a defendant charged with the crime of driving while under the influence of intoxicants as defined in ORS 813.010.

Â Â Â Â Â  (2) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the district attorney shall consider at least the following factors:

Â Â Â Â Â  (a) The nature of the offense; however, the offense must not have involved injury to another person;

Â Â Â Â Â  (b) Any special characteristics or difficulties of the offender;

Â Â Â Â Â  (c) Whether the defendant is a first-time offender; if the offender has previously participated in diversion, according to the certification of the Department of Justice, diversion shall not be offered;

Â Â Â Â Â  (d) Whether there is a probability that the defendant will cooperate with and benefit from alternative treatment;

Â Â Â Â Â  (e) Whether the available program is appropriate to the needs of the offender;

Â Â Â Â Â  (f) The impact of diversion upon the community;

Â Â Â Â Â  (g) Recommendations, if any, of the involved law enforcement agency;

Â Â Â Â Â  (h) Recommendations, if any, of the victim;

Â Â Â Â Â  (i) Provisions for restitution; and

Â Â Â Â Â  (j) Any mitigating circumstances. [1977 c.373 Â§2; 1981 c.64 Â§1; 1981 c.803 Â§2; 1983 c.338 Â§889]

Â Â Â Â Â  135.890 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.891 Conditions of diversion agreement; dismissal of criminal charges; scope of agreement. A diversion agreement carries the understanding that if the defendant fulfills the obligations of the program described therein, the criminal charges filed against the defendant will be dismissed with prejudice. It shall include specifically the waiver of the right to a speedy trial. It may include, but is not limited to, admissions by the defendant, stipulation of facts, stipulation that depositions of witnesses may be taken pursuant to ORS 136.080 to 136.100, payment of costs as defined in ORS 135.705, restitution, performance of community service, residence in a halfway house or similar facility, maintenance of gainful employment, and participation in programs offering medical, educational, vocational, social and psychological services, corrective and preventive guidance and other rehabilitative services. [1977 c.373 Â§3; 1985 c.710 Â§5]

Â Â Â Â Â  135.896 Stay of criminal proceedings during period of agreement; limitation on stay; effect of declining diversion. If the district attorney elects to offer diversion in lieu of further criminal proceedings and the defendant, with the advice of counsel, agrees to the terms of the proposed agreement, including a waiver of the right to a speedy trial, the court shall stay further criminal proceedings for a definite period. The stay shall not exceed 270 days in the case of a defendant charged with commission of a felony, and shall not exceed 180 days in the case of a defendant charged with the commission of a misdemeanor. If the defendant declines diversion, the court shall resume criminal proceedings. [1977 c.373 Â§4]

Â Â Â Â Â  135.900 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.901 Effect of compliance or noncompliance with agreement; effect of partial compliance in subsequent criminal proceedings; record of participation in program. (1) If the district attorney finds at the termination of the diversion period or any time prior thereto that the divertee has failed to fulfill the terms of the diversion agreement, the district attorney shall terminate diversion and the court shall resume criminal proceedings. However, if the former divertee is adjudicated guilty as a result thereof, the court may take into consideration at the time of the sentencing any partially successful fulfillment by such person of the terms of agreement.

Â Â Â Â Â  (2) If the district attorney informs the court at the termination of the diversion period that the defendant has fulfilled the terms of the diversion agreement, the court shall dismiss with prejudice the criminal charges filed against the defendant.

Â Â Â Â Â  (3) A record of the fact that an individual has participated in diversion shall be forwarded to and kept by the Department of Justice, and shall be made available upon request to any district attorney who subsequently considers diversion of such person. [1977 c.373 Â§5; 1981 c.64 Â§2]

Â Â Â Â Â  135.905 Unitary assessment. (1) Whenever a defendant accused of committing a crime participates in a diversion agreement under ORS 135.881 to 135.901 or under ORS 813.210, 813.215, 813.220 and 813.230, the defendant, as a condition of the diversion, shall pay the unitary assessment for which the defendant would have been liable under ORS 137.290 if the defendant had been convicted. The district attorney, or the city attorney if the case is prosecuted by the city attorney, shall include in the diversion agreement a provision setting forth the defendantÂs obligation. If the diversion is terminated and criminal proceedings are resumed against defendant, any payment made by the defendant under this subsection shall be refunded upon subsequent acquittal of the defendant or dismissal of the case.

Â Â Â Â Â  (2) Assessments under this section shall be paid within 90 days of imposition, unless the court allows payment at a later time. The assessments shall be paid to the clerk of the court, who shall account for and distribute the moneys as provided in ORS 137.293 and 137.295. [1987 c.905 Â§10; 1999 c.59 Â§27]

Â Â Â Â Â  Note: 135.905 was added to and made a part of 147.005 to 147.367 by legislative action but was not added to or made a part of ORS chapter 135 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

(Possession of Marijuana)

Â Â Â Â Â  135.907 Notification of availability of diversion; petition form; information. (1) The court shall inform at arraignment a defendant charged with the offense of possession of less than one ounce of marijuana, that a diversion agreement may be available if the offense for which the defendant is before the court is the defendantÂs first offense of possession of less than one ounce of marijuana and files with the court a petition for a possession of marijuana diversion agreement.

Â Â Â Â Â  (2) The petition form for a possession of marijuana diversion agreement shall be available to a defendant at the court.

Â Â Â Â Â  (3) The form of the petition for a possession of marijuana diversion agreement and the information and blanks contained therein shall be determined by the Supreme Court under ORS 1.525. The petition form made available to a defendant by any state court shall conform to the requirements adopted by the Supreme Court.

Â Â Â Â Â  (4) In addition to any other information required by the Supreme Court to be contained in a petition for a possession of marijuana diversion agreement, the petition shall include:

Â Â Â Â Â  (a) A waiver by the defendant of the right to speedy trial or sentencing in any subsequent action upon the charge;

Â Â Â Â Â  (b) An agreement by the defendant to complete at an agency or organization designated by the state court a diagnostic assessment to determine the possible existence and degree of a drug abuse problem;

Â Â Â Â Â  (c) An agreement by the defendant to complete, at defendantÂs own expense based on defendantÂs ability to pay, the program of treatment indicated as necessary by the diagnostic assessment;

Â Â Â Â Â  (d) An agreement by the defendant to comply fully with the laws of this state regarding controlled substances;

Â Â Â Â Â  (e) A notice to the defendant that the diversion agreement will be considered to be violated if the court receives notice that the defendant at any time during the diversion period committed a violation of the controlled substances laws of this state;

Â Â Â Â Â  (f) An agreement by the defendant to keep the court advised of the defendantÂs current mailing address at all times during the diversion period; and

Â Â Â Â Â  (g) A waiver by the defendant of any former jeopardy rights under the federal and state constitutions and ORS 131.505 to 131.525 in any subsequent action upon the charge or any other offenses based upon the same criminal episode. [1989 c.1075 Â§5]

Â Â Â Â Â  Note: 135.907 to 135.921 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.909 Filing petition; procedure. (1) After an accusatory instrument has been filed charging the defendant with the offense of possession of less than one ounce of marijuana, a defendant may file with the court a petition for a possession of marijuana diversion agreement described in ORS 135.907. The petition:

Â Â Â Â Â  (a) Must be filed within 30 days after the date of the defendantÂs first appearance on the summons, unless a later filing date is allowed by the court upon a showing of good cause.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, may not be filed after entry of a guilty plea or a no contest plea or after commencement of any trial on the charge whether or not a new trial or retrial is ordered for any reason.

Â Â Â Â Â  (2) The defendant shall pay to the court, at the time of filing a petition for a possession of marijuana diversion agreement, a filing fee as specified in ORS 135.921. The court may make provision for payment of the filing fee by the defendant on an installment basis. The court may waive all or part of the filing fee in cases involving indigent defendants. The filing fee paid to the court under this subsection shall be retained by the court if the petition is allowed. The filing fee shall be distributed as provided in ORS 135.921.

Â Â Â Â Â  (3) The defendant shall pay to the agency or organization providing the diagnostic assessment, at the time the petition is allowed, the fee required by ORS 135.921 (3).

Â Â Â Â Â  (4) The defendant shall cause a copy of the petition for a possession of marijuana diversion agreement to be served upon the district attorney or city attorney. The district attorney may file with the court, within 15 days after the date of service, a written objection to the petition and a request for a hearing. [1989 c.1075 Â§6; 1993 c.13 Â§2]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.911 Diversion for first offense only. After the time for requesting a hearing under ORS 135.909 has expired with no request for a hearing, or after a hearing requested under ORS 135.909, the court shall allow the petition for a possession of marijuana diversion agreement if the court finds that the offense for which the defendant is before the court is the defendantÂs first offense of possession of less than one ounce of marijuana. [1989 c.1075 Â§7]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.913 Diversion agreement part of record of case; duration of agreement; effect of denial of petition. (1) When the court allows a petition for a possession of marijuana diversion agreement filed as provided in ORS 135.909, the judge taking that action shall sign the petition and indicate thereon the date of allowance of the diversion period, the length of the diversion period and the date upon which the possession of less than one ounce of marijuana offense occurred. The petition when signed and dated becomes the diversion agreement between the defendant and the court. The court shall make the agreement a part of the record of the case.

Â Â Â Â Â  (2) A possession of marijuana diversion agreement shall be for a period of one year after the date the court allows the petition. During the diversion period the court shall stay the possession of less than one ounce of marijuana offense proceeding pending completion of the diversion agreement or its termination.

Â Â Â Â Â  (3) When the court denies a petition for a possession of marijuana diversion agreement, it shall continue the offense proceeding against the defendant. [1989 c.1075 Â§8]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.915 Effect of compliance with agreement. (1) At any time after the conclusion of the period of a possession of marijuana diversion agreement described in ORS 135.913, a defendant who has fully complied with and performed the conditions of the diversion agreement may apply by motion to the court wherein the diversion agreement was entered for an order dismissing the charge with prejudice.

Â Â Â Â Â  (2) The defendant shall cause to be served on the district attorney a copy of the motion for entry of an order dismissing with prejudice the charge of possession of less than one ounce of marijuana. The motion shall be served on the district attorney at the time it is filed with the court. The district attorney may contest the motion.

Â Â Â Â Â  (3) If the defendant does not appear as provided by subsection (1) of this section within six months after the conclusion of the diversion period, and if the court finds that the defendant fully complied with and performed the conditions of the diversion agreement, and if it gives notice of that finding to the district attorney, the court may on its own motion enter an order dismissing the charge of possession of less than one ounce of marijuana with prejudice.

Â Â Â Â Â  (4) No statement made by the defendant about the offense with which the defendant is charged shall be offered or received in evidence in any criminal or civil action or proceeding arising out of the same conduct which is the basis of the charge of possession of less than one ounce of marijuana, if the statement was made during the course of the diagnostic assessment or the rehabilitation program and to a person employed by the program. [1989 c.1075 Â§9]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.917 Designation of agencies to perform diagnostic assessments; duties of agency. (1) Courts having jurisdiction over the offense of possession of less than one ounce of marijuana shall designate agencies or organizations to perform the diagnostic assessment and treatment required under possession of marijuana diversion agreements described in ORS 135.907. The designated agencies or organizations must meet the standards set by the Department of Human Services to perform the diagnostic assessment and treatment of drug dependency and must be certified by the Department of Human Services. Wherever possible, a court shall designate agencies or organizations to perform the diagnostic assessment that are separate from those that may be designated to carry out a program of treatment for drug dependency.

Â Â Â Â Â  (2) Monitoring of a defendantÂs progress under a diversion agreement shall be the responsibility of the diagnostic assessment agency or organization. It shall make a report to the court stating the defendantÂs successful completion or failure to complete all or any part of the treatment program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the court and the diagnostic assessment agency or organization. The court shall make the report of the diagnostic assessment agency or organization that is required by this subsection a part of the record of the case. [1989 c.1075 Â§11]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.919 Termination of agreement by court; procedure; grounds; effect. (1) At any time before the court dismisses with prejudice the charge of possession of less than one ounce of marijuana, the court on its own motion or on the motion of the district attorney may issue an order requiring the defendant to appear and show cause why the court should not terminate the diversion agreement. The order to show cause shall state the reasons for the proposed termination and shall set an appearance date.

Â Â Â Â Â  (2) The order to show cause shall be served on the defendant and on the defendantÂs attorney, if any. Service may be made by first class mail, postage paid, addressed to the defendant at the mailing address shown on the diversion petition and agreement or at any other address that the defendant provides in writing to the court.

Â Â Â Â Â  (3) The court shall terminate the diversion agreement and continue the offense proceeding if:

Â Â Â Â Â  (a) At the hearing on the order to show cause, the court finds by a preponderance of the evidence that any of the reasons for termination described in this section exist; or

Â Â Â Â Â  (b) The defendant fails to appear at the hearing on the order to show cause.

Â Â Â Â Â  (4) If the court terminates the diversion agreement and continues the offense proceeding, the court:

Â Â Â Â Â  (a) On the defendantÂs motion and for good cause shown, may reinstate the diversion agreement at any time before conviction, acquittal or dismissal with prejudice.

Â Â Â Â Â  (b) If the defendant is convicted, may take into account at time of sentencing any partial fulfillment by the defendant of the terms of the diversion agreement.

Â Â Â Â Â  (5) The court shall terminate a diversion agreement under this subsection for any of the following reasons:

Â Â Â Â Â  (a) If the defendant has failed to fulfill the terms of the diversion agreement.

Â Â Â Â Â  (b) If the defendant did not qualify for the diversion agreement. [1989 c.1075 Â§10]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.921 Amount and distribution of filing fee; diagnostic assessment fee; surcharge. (1) The filing fee paid by a defendant at the time of filing a petition for a possession of marijuana diversion agreement as provided in ORS 135.909 shall be $212 and shall be ordered paid as follows if the petition is allowed:

Â Â Â Â Â  (a) $112 to the Department of Revenue for deposit in the Criminal Fine and Assessment Account; and

Â Â Â Â Â  (b) $100 to be distributed as provided for the disposition of costs under ORS 153.630.

Â Â Â Â Â  (2) If less than the $212 filing fee is paid to the court by the defendant under subsection (1) of this section, the money actually received shall be allocated in the amounts provided first to the State Treasurer and the remainder as provided for the disposition of costs under ORS 153.630.

Â Â Â Â Â  (3) In addition to the filing fee under subsection (1) of this section, the court shall order the defendant to pay $90 directly to the agency or organization providing the diagnostic assessment.

Â Â Â Â Â  (4) The Chief Justice of the Oregon Supreme Court may require that any or all fees distributed by circuit courts under this section be distributed through the offices of the State Court Administrator.

Â Â Â Â Â  (5) In addition to the filing fee provided for in subsection (1) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, if a petition for a possession of marijuana diversion agreement as provided in ORS 135.909 is allowed in circuit court the defendant shall pay a surcharge of $64. [1989 c.1075 Â§12; 1991 c.460 Â§19; 1991 c.818 Â§4; 1993 c.13 Â§3; 2003 c.737 Â§Â§62,63; 2005 c.702 Â§Â§73,74]

Â Â Â Â Â  Note: The amendments to 135.921 by section 75, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 76, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  135.921. (1) The filing fee paid by a defendant at the time of filing a petition for a possession of marijuana diversion agreement as provided in ORS 135.909 shall be $233 and shall be ordered paid as follows if the petition is allowed:

Â Â Â Â Â  (a) $123 to the Department of Revenue for deposit in the Criminal Fine and Assessment Account; and

Â Â Â Â Â  (b) $110 to be distributed as provided for the disposition of costs under ORS 153.630.

Â Â Â Â Â  (2) If less than the $233 filing fee is paid to the court by the defendant under subsection (1) of this section, the money actually received shall be allocated in the amounts provided first to the State Treasurer and the remainder as provided for the disposition of costs under ORS 153.630.

Â Â Â Â Â  (3) In addition to the filing fee under subsection (1) of this section, the court shall order the defendant to pay $90 directly to the agency or organization providing the diagnostic assessment.

Â Â Â Â Â  (4) The Chief Justice of the Oregon Supreme Court may require that any or all fees distributed by circuit courts under this section be distributed through the offices of the State Court Administrator.

Â Â Â Â Â  Note: Section 97, chapter 702, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 97. All moneys collected on or after July 1, 2005, from the surcharges imposed by the amendments to ORS 21.010, 21.040, 21.110, 21.111, 21.114, 21.270, 21.275, 21.310, 21.325, 34.340, 36.520, 36.615, 46.570, 105.130, 107.434, 108.130, 112.820, 114.515, 135.921, 138.560, 419B.555 and 813.240 by sections 2, 6, 10, 14, 18, 22, 26, 30, 34, 38, 42, 46, 50, 54, 58, 62, 66, 70, 74, 78, 82 and 86 of this 2005 Act shall be deposited in the General Fund. [2005 c.702 Â§97]

Â Â Â Â Â  Note: See note under 135.907.

(Bad Check)

Â Â Â Â Â  135.925 Bad check diversion program. (1) As used in this section, Âbad check diversion programÂ means a program established under subsection (2) of this section.

Â Â Â Â Â  (2) A district attorney may establish a bad check diversion program within the office of the district attorney.

Â Â Â Â Â  (3) If a district attorney has established a bad check diversion program, upon receipt of a case alleging a violation of ORS 165.065, the district attorney shall determine if the case is appropriate to be referred to the bad check diversion program. In determining whether to refer the case to the bad check diversion program, the district attorney shall consider, in addition to any other factors the district attorney deems appropriate, the following:

Â Â Â Â Â  (a) The amount of the bad check;

Â Â Â Â Â  (b) Whether the person alleged to have negotiated the bad check has a prior criminal record or has previously participated in a bad check diversion program;

Â Â Â Â Â  (c) The number of violations of ORS 165.065 the person is alleged to have committed in the current or prior allegations;

Â Â Â Â Â  (d) Whether current charges of violating ORS 165.065 are pending against the person; and

Â Â Â Â Â  (e) The strength of the evidence of intent to defraud the victim.

Â Â Â Â Â  (4) When a case is referred to the bad check diversion program, the district attorney shall send a notice to the person who is alleged to have violated ORS 165.065. The notice must contain:

Â Â Â Â Â  (a) The date and amount of the bad check;

Â Â Â Â Â  (b) The name of the payee;

Â Â Â Â Â  (c) The date before which the person is required to contact the district attorney, or a person designated by the district attorney, concerning the bad check; and

Â Â Â Â Â  (d) The penalty for a violation of ORS 165.065.

Â Â Â Â Â  (5) The district attorney may enter into a written agreement with the person alleged to have violated ORS 165.065 to forgo prosecution of the violation if the person agrees to do the following within a six-month period:

Â Â Â Â Â  (a) Complete a class conducted by the district attorney, or by a private entity under contract to the district attorney, relating to writing checks;

Â Â Â Â Â  (b) Make full restitution to the payee; and

Â Â Â Â Â  (c) Pay any collection fee imposed by the district attorney under subsection (6) of this section.

Â Â Â Â Â  (6) A district attorney may collect a fee if the district attorney collects and processes a bad check. The amount of the fee may not exceed $35 for each bad check in addition to the actual amount of any bank charge incurred by the victim as a result of the bad check.

Â Â Â Â Â  (7) The district attorney may not require a person alleged to have violated ORS 165.065 to make an admission of guilt as a prerequisite to participating in a bad check diversion program.

Â Â Â Â Â  (8) The following are not admissible in any civil or criminal action against a person arising from negotiating a bad check:

Â Â Â Â Â  (a) A statement, or any information derived from the statement, made by the person in connection with the determination of the personÂs eligibility to participate in a bad check diversion program.

Â Â Â Â Â  (b) A statement, or any information derived from the statement, made by the person after the person is determined to be eligible to participate in a bad check diversion program.

Â Â Â Â Â  (c) A statement, or any information derived from the statement, made by the person while participating in a bad check diversion program.

Â Â Â Â Â  (d) Information about the personÂs participation in a bad check diversion program. [2001 c.433 Â§1]

Â Â Â Â Â  Note: 135.925 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.930 [1983 c.487 Â§1; 1987 c.320 Â§22; repealed by 1987 c.908 Â§4]

Â Â Â Â Â  135.935 [1983 c.487 Â§2; 1987 c.320 Â§23; repealed by 1987 c.908 Â§4]

Â Â Â Â Â  135.940 [1983 c.487 Â§3; 1987 c.320 Â§24; repealed by 1987 c.908 Â§4]

EARLY DISPOSITION PROGRAMS

Â Â Â Â Â  135.941 Early disposition programs. To effectuate the purposes set out in ORS 135.942, each local public safety coordinating council established under ORS 423.560:

Â Â Â Â Â  (1) Shall establish early disposition programs for first-time offenders who have committed a nonperson offense and for persons charged with probation violations. As used in this subsection, Ânonperson offenseÂ means an offense other than:

Â Â Â Â Â  (a) A Class A or B felony; and

Â Â Â Â Â  (b) A person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2) May establish early disposition programs for other offenders. [2001 c.635 Â§6]

Â Â Â Â Â  Note: 135.941 to 135.949 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.942 Purposes of program. The purposes of an early disposition program are to:

Â Â Â Â Â  (1) Hold offenders accountable for their actions;

Â Â Â Â Â  (2) Ensure a prompt resolution of criminal matters;

Â Â Â Â Â  (3) Protect the rights of the public and the offender;

Â Â Â Â Â  (4) Maximize use of community resources to provide alternative sanctions for criminal behavior; and

Â Â Â Â Â  (5) Reduce the costs to the criminal justice system that are incurred when traditional sanctions are the only option available to district attorneys and courts. [2001 c.635 Â§7]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.943 Provisions of program. An early disposition program established under ORS 135.941 must provide, but need not be limited to, the following:

Â Â Â Â Â  (1) Written criteria for eligibility to participate in the program.

Â Â Â Â Â  (2) Victim notification and appearance.

Â Â Â Â Â  (3) A process to ensure legal representation and provision of discovery for offenders who are eligible for the early disposition program.

Â Â Â Â Â  (4) Specific evaluation criteria and an evaluation schedule. The evaluation criteria must address, but need not be limited to, the following:

Â Â Â Â Â  (a) Cost avoidance;

Â Â Â Â Â  (b) Cost savings; and

Â Â Â Â Â  (c) Outcomes. [2001 c.635 Â§8]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.945 [1983 c.487 Â§4; 1987 c.320 Â§25; repealed by 1987 c.908 Â§4]

Â Â Â Â Â  135.946 [2001 c.635 Â§9; repealed by 2005 c.308 Â§1]

Â Â Â Â Â  135.948 Availability to probationers. (1)(a) A district attorney may provide an offer and agreed disposition recommendation under an early disposition program established under ORS 135.941 to a probationer at the time of the first appearance of the probationer in court for a probation violation.

Â Â Â Â Â  (b) Unless extended by the court, an offer and agreed disposition recommendation made under paragraph (a) of this subsection expire upon completion of the appearance. Except for good cause, a court may not extend an offer and agreed disposition recommendation under this paragraph for more than seven days for a misdemeanor or 21 days for a felony.

Â Â Â Â Â  (2) If the court determines that the agreed disposition recommendation is inappropriate in a particular case, the court shall so advise the parties and allow the probationer an opportunity to withdraw the admission. [2001 c.635 Â§14]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.949 Other programs authorized. Nothing in ORS 135.941, 135.942, 135.943 and 135.948 or in the amendments to ORS 135.380, 135.385, 135.390 and 135.405 by sections 10 to 13, chapter 635, Oregon Laws 2001, prevents the implementation or continuation of an early disposition program other than one established under ORS 135.941. [2001 c.635 Â§15]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.950 [1983 c.487 Â§5; repealed by 1987 c.908 Â§4]

MEDIATING CRIMINAL OFFENSES

Â Â Â Â Â  135.951 Authorization; determining when appropriate; exclusions. (1) Law enforcement agencies, city attorneys and district attorneys may consider the availability and likely effectiveness of mediation in determining whether to process and prosecute criminal charges. If it appears that mediation is in the interests of justice and of benefit to the offender, victim and community, the law enforcement agency, city attorney or district attorney may propose mediation through a qualified mediation program.

Â Â Â Â Â  (2) In determining whether mediation is in the interests of justice and of benefit to the offender, victim and community, the law enforcement agency, city attorney or district attorney shall consider, at a minimum, the following factors:

Â Â Â Â Â  (a) The nature of the offense;

Â Â Â Â Â  (b) Any special characteristics of the offender or the victim;

Â Â Â Â Â  (c) Whether the offender has previously participated in mediation;

Â Â Â Â Â  (d) Whether it is probable that the offender will cooperate with and benefit from mediation;

Â Â Â Â Â  (e) The recommendations of the victim;

Â Â Â Â Â  (f) Whether a qualified mediation program is available or may be made available;

Â Â Â Â Â  (g) The impact of mediation on the community;

Â Â Â Â Â  (h) The recommendations of the involved law enforcement agency; and

Â Â Â Â Â  (i) Any mitigating circumstances.

Â Â Â Â Â  (3) Mediation may not be used for:

Â Â Â Â Â  (a) Disputes between family or household members, as defined in ORS 107.705, that involve conduct that would constitute assault under ORS 163.160, 163.165, 163.175 or 163.185 or strangulation under ORS 163.187; or

Â Â Â Â Â  (b) Offenses that involve sex crimes, as defined in ORS 181.594. [1995 c.323 Â§1; 2003 c.577 Â§6]

Â Â Â Â Â  Note: 135.951 to 135.959 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.953 How mediation may be used. (1) A defendant may participate in mediation as part of a diversion agreement under ORS 135.881 to 135.901.

Â Â Â Â Â  (2) A court, including, but not limited to, a justice court, may:

Â Â Â Â Â  (a) Authorize, in a pretrial release order, contact between a defendant and a victim as part of mediation between the defendant and the victim;

Â Â Â Â Â  (b) Consider mediation as the basis of a compromise of crimes under ORS 135.703; or

Â Â Â Â Â  (c) Include participation in mediation as a condition of probation under ORS 137.540.

Â Â Â Â Â  (3) A district attorney or city attorney:

Â Â Â Â Â  (a) May suspend prosecution of a case referred to mediation and dismiss the charges in the referred case if the defendant successfully completes the terms of the agreement resulting from the mediation; or

Â Â Â Â Â  (b) May include, with a defendant, mediation between the defendant and the victim as part of a plea agreement entered into under ORS 135.405.

Â Â Â Â Â  (4) A county juvenile department may include mediation between a child and a victim as one of the terms of an informal disposition agreement under ORS 419C.230.

Â Â Â Â Â  (5) The Department of Corrections may use mediation for the purposes of rehabilitation and treatment.

Â Â Â Â Â  (6) Mediation may be used in any other appropriate manner in resolving disputes involving criminal matters. [1995 c.323 Â§2]

Â Â Â Â Â  Note: See note under 135.951.

Â Â Â Â Â  135.955 Notifying victims and person charged with crime of mediation opportunities. (1) Law enforcement agencies, district attorneys and city attorneys may inform:

Â Â Â Â Â  (a) The victim of a crime of:

Â Â Â Â Â  (A) Any mediation opportunities that may be available to the victim in the victimÂs community, within or as an alternative to the criminal justice system; and

Â Â Â Â Â  (B) How to request mediation; and

Â Â Â Â Â  (b) A person charged with a crime of:

Â Â Â Â Â  (A) Any mediation opportunities that may be available to the person in the personÂs community, within or as an alternative to the criminal justice system; and

Â Â Â Â Â  (B) How to request mediation.

Â Â Â Â Â  (2) No party to a dispute may be compelled to participate in mediation. [1995 c.323 Â§3]

Â Â Â Â Â  Note: See note under 135.951.

Â Â Â Â Â  135.957 Application of ORS 36.220 to 36.238 to mediation of criminal offenses; information to parties. The provisions of ORS 36.220 to 36.238 do not apply to a mediation conducted under ORS 135.951 or 135.953 unless the parties to the mediation enter into a written agreement for confidentiality of the mediation. If the parties enter into a written agreement for confidentiality of the mediation, a court may not receive in evidence in any proceeding any mediation communications or mediation agreement to the extent provided by ORS 36.220 to 36.238. The parties participating in mediation must be informed:

Â Â Â Â Â  (1) Of the right to enter into a written agreement concerning confidentiality of the mediation proceedings; and

Â Â Â Â Â  (2) That mediation communications or agreements may not be used as an admission of guilt or as evidence against the offender in any adjudicatory proceeding. [1995 c.323 Â§4; 1997 c.670 Â§13]

Â Â Â Â Â  Note: See note under 135.951.

Â Â Â Â Â  135.959 Authority to contract with dispute resolution programs. A law enforcement agency, city attorney, district attorney, county juvenile department or court may contract with dispute resolution programs to provide mediation services under ORS 135.951 or 135.953. The programs must meet the standards for dispute resolution programs established by the Dean of the University of Oregon School of Law under ORS 36.175. [1995 c.323 Â§5; 2003 c.791 Â§Â§26,26a; 2005 c.817 Â§5]

Â Â Â Â Â  Note: See note under 135.951.

MISCELLANEOUS

Â Â Â Â Â  135.970 When address and phone number of victim or witness not to be given to defendant; deposition of victim; when contact with victim prohibited; effect of threats by defendant. (1) If the victim or a witness requests, the court shall order that the victimÂs or witnessÂs address and phone number not be given to the defendant unless good cause is shown to the court.

Â Â Â Â Â  (2) If contacted by the defense, the victim must be clearly informed by the defendantÂs attorney, either in person or in writing, of the identity and capacity of the person contacting the victim, that the victim does not have to talk to the defendantÂs attorney, or other agents of the defendant, or provide other discovery unless the victim wishes, and that the victim may have a district attorney present during any interview.

Â Â Â Â Â  (3) A victim may not be required to be interviewed or deposed by or give discovery to the defendant or the defendantÂs attorney unless the victim consents. This subsection does not prohibit the defendant from:

Â Â Â Â Â  (a) Subpoenaing or examining the victim at trial or in a pretrial proceeding when the purpose is other than for discovery; or

Â Â Â Â Â  (b) Subpoenaing books, papers or documents as provided in ORS 136.580.

Â Â Â Â Â  (4)(a) Any pretrial release order must prohibit any contact with the victim, either directly or indirectly, unless specifically authorized by the court having jurisdiction over the criminal charge. This subsection shall not limit contact by the defense attorney, or an agent of the defense attorney, other than the defendant, in the manner set forth in subsection (2).

Â Â Â Â Â  (b) If a victim notifies the district attorney that the defendant, either directly or indirectly threatened or intimidated the victim, the district attorney shall notify the court with jurisdiction over the criminal matter and the defense attorney. If the defendant is not in custody and the court finds there is probable cause to believe the victim has been threatened or intimidated by the defendant, either directly or indirectly, the court shall immediately issue an order to show cause why defendantÂs release status should not be revoked. After conducting such hearing as it deems appropriate, if the court finds that the victim has been threatened or intimidated by the defendant, either directly or indirectly, the defendantÂs release status shall be revoked and the defendant shall be held in custody with a security amount set in an amount sufficient to ensure the safety of the victim and the community. [1987 c.2 Â§3; 1997 c.313 Â§7; 1999 c.1051 Â§251]

Â Â Â Â Â  135.975 [1987 c.475 Â§2; repealed by 1989 c.790 Â§74]

Â Â Â Â Â  135.980 Rehabilitative programs directory; compilation; availability. (1) By January 1, 1990, the Director of the Department of Corrections shall compile and thereafter maintain a directory of public and private rehabilitative programs known and available to corrections agencies of the state and of each county. For purposes of this subsection, Ârehabilitative programÂ means a planned activity, in a custodial or noncustodial context, designed and implemented to treat drug or alcohol abuse, to prevent criminal sexual behavior, to modify a propensity to commit crimes against persons or property or to achieve restitution for losses caused by an offender and includes programs that employ the device of mediation between the victim and offender. The director shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the program and the identity of its director or other principal contact;

Â Â Â Â Â  (b) The geographical jurisdiction of the program;

Â Â Â Â Â  (c) The types of offenders that the program claims to be able to serve and the criteria that the program applies in selecting or soliciting cases;

Â Â Â Â Â  (d) The claims of the program regarding its effectiveness in reducing recidivism, achieving restitution or otherwise serving correctional objectives;

Â Â Â Â Â  (e) An assessment by the relevant corrections agency of the actual effectiveness of the program; and

Â Â Â Â Â  (f) The capacity of the program for new cases.

Â Â Â Â Â  (2) The Director of the Department of Corrections shall make the directory available to the Oregon Criminal Justice Commission and to judges in a form that will allow sentencing judges to determine what rehabilitative programs are appropriate and available to the offender during any period of probation, imprisonment or local incarceration and post-prison supervision. The Director of the Department of Corrections shall also make the directory available to its employees who prepare presentence reports and proposed release plans for submission to the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (3) The directory shall be updated as frequently as is practical, but no less often than every six months.

Â Â Â Â Â  (4) The Director of the Department of Corrections shall prepare a plan for monitoring the scope and measuring the effectiveness of existing rehabilitative programs and shall deliver that plan to the Oregon Criminal Justice Commission no later than January 1, 1990. [1989 c.790 Â§7a]

Â Â Â Â Â  Note: 135.980 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  135.990 Penalties. Violation of ORS 135.155 is punishable as a contempt by the court having jurisdiction of the crime charged against the defendant. [Formerly 133.990]

_______________



Chapter 136

Chapter 136 Â Criminal Trials

2005 EDITION

CRIMINAL TRIALS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

PROCEDURE TO RELY ON ENHANCEMENT FACT AT SENTENCING

(Temporary provisions relating to procedure to rely on enhancement fact at sentencing are compiled as notes preceding ORS 136.001)

GENERAL PROVISIONS

136.001Â Â Â Â  Right to jury trial; waiver

136.005Â Â Â Â  Challenge to jury panel

136.010Â Â Â Â  When issue of fact arises

136.030Â Â Â Â  How issues are tried

136.040Â Â Â Â  When presence of defendant is necessary

136.050Â Â Â Â  Degree of crime for which guilty defendant can be convicted when doubt as to degree exists

136.060Â Â Â Â  Jointly charged defendants to be tried jointly; exception

136.070Â Â Â Â  Postponement of trial

136.080Â Â Â Â  Deposition of witness as condition of postponement

136.090Â Â Â Â  Procedure for taking deposition

136.100Â Â Â Â  Filing and use of deposition

136.110Â Â Â Â  Commitment of defendant after release

136.120Â Â Â Â  Dismissal when prosecutor unprepared for trial

136.130Â Â Â Â  Effect of dismissal on subsequent prosecution for same crime

136.140Â Â Â Â  Proceedings after judgment of acquittal

136.145Â Â Â Â  Setting of court dates when presence of victim required

SELECTION OF JURY

136.210Â Â Â Â  Jury number; examination

136.220Â Â Â Â  Challenge for implied bias

136.230Â Â Â Â  Peremptory challenges

136.240Â Â Â Â  Challenge of accepted juror

136.250Â Â Â Â  Taking of challenges; number of challenges if two or more defendants

136.260Â Â Â Â  Selection of alternate jurors; peremptory challenges

136.270Â Â Â Â  Oath, rules governing conduct and attendance of alternate jurors at trial

136.280Â Â Â Â  Substitution of alternate for juror dying or becoming disabled; dismissal

SCHEDULING OF TRIAL

136.285Â Â Â Â  Priority in trial schedule for defendants in custody

136.290Â Â Â Â  Limitation on time defendant held prior to trial; release of defendant if limit exceeded

136.295Â Â Â Â  Application of ORS 136.290

136.300Â Â Â Â  Time limit on appeals to circuit court

CONDUCT OF TRIAL

136.310Â Â Â Â  Function of court; effect of judicial notice of a fact

136.320Â Â Â Â  Function of jury; acceptance of charge on law

136.325Â Â Â Â  Jury not to be informed of and not to consider punishment that may be imposed

136.330Â Â Â Â  Trial procedure; polling jurors in writing

136.345Â Â Â Â  When attendance of woman officer is required

136.347Â Â Â Â  Appointment, duties and compensation of woman officer

EVIDENCE

136.415Â Â Â Â  Presumption as to innocence; acquittal in doubtful cases

136.420Â Â Â Â  Testimony shall be given orally; exception

136.425Â Â Â Â  Confessions and admissions; corroboration

136.430Â Â Â Â  Applicability of laws of evidence in civil actions to criminal trials; exceptions

136.432Â Â Â Â  Limitation on courtÂs authority to exclude relevant evidence

136.435Â Â Â Â  Admissibility of evidence from defendant not advised of rights

136.440Â Â Â Â  Testimony of accomplice; corroboration; ÂaccompliceÂ defined

136.445Â Â Â Â  Motion for acquittal; standard for granting motion; effect

136.447Â Â Â Â  Medical records

VERDICT AND JUDGMENT

136.450Â Â Â Â  Number of jurors required for verdict

136.455Â Â Â Â  General verdict on plea of not guilty

136.460Â Â Â Â  Verdict where crime consists of degrees

136.465Â Â Â Â  Verdict where crime or attempt included within charge

136.470Â Â Â Â  Conviction or acquittal of one or more of several defendants

136.475Â Â Â Â  Verdict as to some of several defendants; retrial of others

136.480Â Â Â Â  Reconsideration of verdict when jury makes mistake as to law

136.485Â Â Â Â  Reconsideration of verdict which is not general verdict

136.490Â Â Â Â  Discharge of defendant upon acquittal; exception

136.495Â Â Â Â  Proceedings after adverse general verdict

MOTION IN ARREST OF JUDGMENT; NEW TRIAL

136.500Â Â Â Â  Motion in arrest; basis and time for making

136.505Â Â Â Â  Effect of allowance of motion

136.515Â Â Â Â  Order when evidence shows guilt; new charge

136.525Â Â Â Â  Order when evidence is insufficient; acquittal

136.535Â Â Â Â  Application of ORS 19.430 and ORCP 64 A, B and D to G to new trials

WITNESSES

(Generally)

136.555Â Â Â Â  Subpoena defined

136.557Â Â Â Â  Issuance of subpoena by magistrate for witnesses at preliminary examination

136.563Â Â Â Â  Issuance of subpoena by district attorney for witnesses before grand jury

136.565Â Â Â Â  Issuance of subpoena by district attorney for witnesses at trial

136.567Â Â Â Â  Issuance of subpoena for witnesses for defendant

136.570Â Â Â Â  Proceeding to obtain subpoenas for more than 10 witnesses

136.575Â Â Â Â  Forms of subpoenas

136.580Â Â Â Â  Subpoenas when books, papers or documents are required

136.585Â Â Â Â  By whom subpoena is served

136.595Â Â Â Â  How subpoena is served; proof of service; service on law enforcement agency

136.600Â Â Â Â  Certain civil procedures applicable to criminal proceedings

136.602Â Â Â Â  Witness fees payable by county; method of payment; defense witness fees payable by defendant

136.603Â Â Â Â  Payment of witness who is from outside state or is indigent

(Material Witness Order)

136.608Â Â Â Â  Application procedure

136.611Â Â Â Â  Court action upon receipt of application

136.612Â Â Â Â  Hearing; security amount; vacation or modification of order

136.614Â Â Â Â  Witness held in detention facility; payment

(Compelling Witnesses)

136.617Â Â Â Â  Proceedings to compel witness who may be incriminated thereby to testify

136.619Â Â Â Â  Immunity of witness compelled to testify

(Uniform Act to Secure Attendance of Witnesses From Without a State in Criminal Proceedings)

136.623Â Â Â Â  Definitions

136.625Â Â Â Â  Where witness material to proceeding in another state is in this state

136.627Â Â Â Â  Where witness material to proceeding in this state is in another state

136.633Â Â Â Â  Immunity of witness from arrest or service of process

136.635Â Â Â Â  Construction of ORS 136.623 to 136.637

136.637Â Â Â Â  Short title

(Competency)

136.643Â Â Â Â  Defendant as witness

136.645Â Â Â Â  Codefendant as witness

136.655Â Â Â Â  Husband or wife as witness

(Hypnotized Witnesses)

136.675Â Â Â Â  Conditions for use of testimony of persons subjected to hypnosis

136.685Â Â Â Â  Law enforcement personnel required to advise hypnosis subjects of consequences; consent of subject required

136.695Â Â Â Â  Evidence obtained in violation of ORS 136.675 or 136.685 inadmissible

PROCEDURE TO RELY ON ENHANCEMENT FACT AT SENTENCING

Â Â Â Â Â  Note: Sections 1 to 7, 20 (1) and 21 to 23, chapter 463, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. As used in sections 2 to 7 of this 2005 Act:

Â Â Â Â Â  (1) ÂAccusatory instrumentÂ has the meaning given that term in ORS 131.005.

Â Â Â Â Â  (2) ÂEnhancement factÂ means a fact that is constitutionally required to be found by a jury in order to increase the sentence that may be imposed upon conviction of a crime. [2005 c.463 Â§1]

Â Â Â Â Â  Sec. 2. In order to rely on an enhancement fact to increase the sentence that may be imposed in a criminal proceeding, the state shall notify the defendant of its intention to rely on the enhancement fact by:

Â Â Â Â Â  (1) Pleading the enhancement fact in the accusatory instrument; or

Â Â Â Â Â  (2) Within a reasonable time after filing the accusatory instrument, providing written notice to the defendant of the enhancement fact and the stateÂs intention to rely on it. [2005 c.463 Â§2]

Â Â Â Â Â  Sec. 3. (1) When an enhancement fact relates to an offense charged in the accusatory instrument, the court shall submit the enhancement fact to the jury during the trial phase of the criminal proceeding unless the defendant:

Â Â Â Â Â  (a) Defers trial of the enhancement fact under subsection (4) of this section; or

Â Â Â Â Â  (b) Makes a written waiver of the right to a jury trial on the enhancement fact and:

Â Â Â Â Â  (A) Admits to the enhancement fact; or

Â Â Â Â Â  (B) Elects to have the enhancement fact tried to the court.

Â Â Â Â Â  (2) If the defendant makes the election under subsection (1)(b)(B) of this section and is found guilty during the trial phase of the criminal proceeding, the enhancement fact shall be tried during the sentencing phase of the proceeding.

Â Â Â Â Â  (3) If there is more than one enhancement fact relating to the offense and the defendant does not admit to all of them, the defendant shall elect to try to the jury or to the court all enhancement facts relating to the offense to which the defendant does not admit.

Â Â Â Â Â  (4) If the court finds that trying an enhancement fact relating to the offense during the trial phase of the criminal proceeding would unfairly prejudice the juryÂs verdict on an underlying offense, the court shall allow the defendant to defer trial of the enhancement fact to the sentencing phase of the proceeding without waiving the right to a jury trial on the enhancement fact.

Â Â Â Â Â  (5) If two or more defendants are being tried in the same criminal proceeding, each defendant shall make the elections required by this section. [2005 c.463 Â§3]

Â Â Â Â Â  Sec. 4. (1) When an enhancement fact relates to the defendant, the court shall submit the enhancement fact to the jury during the sentencing phase of the criminal proceeding if the defendant is found guilty of an offense to which the enhancement fact applies unless the defendant makes a written waiver of the right to a jury trial on the enhancement fact and:

Â Â Â Â Â  (a) Admits to the enhancement fact; or

Â Â Â Â Â  (b) Elects to have the enhancement fact tried to the court.

Â Â Â Â Â  (2) If the defendant makes the election under subsection (1)(b) of this section and is found guilty during the trial phase of the criminal proceeding, the enhancement fact shall be tried during the sentencing phase of the proceeding.

Â Â Â Â Â  (3) If there is more than one enhancement fact relating to the defendant and the defendant does not admit to all of them, the defendant shall elect to try to the jury or to the court all enhancement facts relating to the defendant to which the defendant does not admit.

Â Â Â Â Â  (4) If two or more defendants are being tried in the same criminal proceeding, each defendant shall make the elections required by this section.

Â Â Â Â Â  (5) Unless the defendant waives the right to a jury trial on enhancement facts related to the defendant, the sentencing phase shall be conducted in the trial court before the jury following a finding of guilt by the jury. If for any reason a juror is unable to perform the function of a juror, the court shall dismiss the juror from the sentencing phase and draw the name of one of the alternate jurors. The alternate juror then becomes a member of the jury for the sentencing phase notwithstanding the fact that the alternate juror did not deliberate on the issue of guilt. The court may allow the substitution of an alternate juror only if the jury has not begun to deliberate on the issue of an enhancement fact. [2005 c.463 Â§4]

Â Â Â Â Â  Sec. 5. When a defendant waives the right to a jury trial on the issue of guilt or innocence, the waiver constitutes a written waiver of the right to a jury trial on all enhancement facts whether related to the offense or the defendant. [2005 c.463 Â§5]

Â Â Â Â Â  Sec. 6. All evidence received during the trial phase of a criminal proceeding may be considered by the jury or, if the defendant waives the right to a jury trial, by the court during the sentencing phase of the proceeding. [2005 c.463 Â§6]

Â Â Â Â Â  Sec. 7. (1) When an enhancement fact is tried to a jury, any question relating to the enhancement fact shall be submitted to the jury.

Â Â Â Â Â  (2) The state has the burden of proving an enhancement fact beyond a reasonable doubt.

Â Â Â Â Â  (3) An enhancement fact that is tried to a jury is not proven unless:

Â Â Â Â Â  (a) The number of jurors who find that the state has met its burden of proof with regard to the enhancement fact is equal to or greater than the number of jurors that was required to find the defendant guilty of the crime; and

Â Â Â Â Â  (b) Of the jurors who find that the state has met its burden of proof, at least the minimum number of jurors required by this subsection to prove an enhancement fact are also jurors who found the defendant guilty of the crime.

Â Â Â Â Â  (4) An enhancement fact that is tried to the court is not proven unless the court finds that the state has met its burden of proof with regard to the enhancement fact.

Â Â Â Â Â  (5) A finding relating to an enhancement fact made by a jury during the trial or sentencing phase of a criminal proceeding may not be reexamined by the court. Notwithstanding the findings made by a jury relating to an enhancement fact, the court is not required to impose an enhanced sentence. [2005 c.463 Â§7]

Â Â Â Â Â  Sec. 20. (1) Sections 1 to 7 of this 2005 Act are repealed on January 2, 2008. [2005 c.463 Â§20(1)]

Â Â Â Â Â  Sec. 21. Sections 1 to 7 of this 2005 Act and the amendments to ORS 40.015, 136.280, 137.765, 137.767, 161.725 and 161.735 by sections 8 to 12 and 18 of this 2005 Act apply to:

Â Â Â Â Â  (1) A criminal action commencing on or after the effective date of this 2005 Act [July 7, 2005] and before January 2, 2008;

Â Â Â Â Â  (2) A criminal action commencing prior to the effective date of this 2005 Act in which a sentence has not been imposed prior to the effective date of this 2005 Act; and

Â Â Â Â Â  (3) A case that has been remanded to a trial court that will result in resentencing for which a new sentence has not been imposed prior to the effective date of this 2005 Act. [2005 c.463 Â§21]

Â Â Â Â Â  Sec. 22. In order to rely on an enhancement fact, as defined in section 1 of this 2005 Act, to increase the sentence that may be imposed upon remand of a case described in section 21 (3) of this 2005 Act, the state, within a reasonable time before resentencing, shall notify the defendant of its intention to rely on the enhancement fact by providing written notice to the defendant of the enhancement fact and the stateÂs intention to rely on it. [2005 c.463 Â§22]

Â Â Â Â Â  Sec. 23. (1) For the purpose of imposing a new sentence in a case that has been remanded to a trial court that will result in resentencing for which a new sentence has not been imposed prior to the effective date of this 2005 Act [July 7, 2005], the court may impanel a new jury to determine the enhancement facts as defined in section 1 of this 2005 Act. Laws relating to impaneling a jury for a criminal trial apply to impaneling a jury under this section.

Â Â Â Â Â  (2) Section 7 (3) of this 2005 Act does not apply to a case in which the court has impaneled a new jury under this section. In a case with a jury impaneled under this section, an enhancement fact is not proven unless the number of jurors who find that the state has met its burden of proof with regard to the enhancement fact is equal to or greater than the number of jurors that was required to find the defendant guilty of the crime. [2005 c.463 Â§23]

GENERAL PROVISIONS

Â Â Â Â Â  136.001 Right to jury trial; waiver. (1) The defendant and the state in all criminal prosecutions have the right to public trial by an impartial jury.

Â Â Â Â Â  (2) Both the defendant and the state may elect to waive trial by jury and consent to a trial by the judge of the court alone, provided that the election of the defendant is in writing and with the consent of the trial judge. [1973 c.836 Â§221; 1997 c.313 Â§21]

Â Â Â Â Â  136.005 Challenge to jury panel. (1) The district attorney or the defendant in a criminal action may challenge the jury panel on the ground that there has been a material departure from the requirements of the law governing selection of jurors by filing a motion with the court supported by an affidavit alleging facts that, if true, constitute a material departure from the requirements of the law governing the selection of jurors. The party making the motion shall serve the motion and supporting affidavit on the other party, the trial court administrator and the State Court Administrator.

Â Â Â Â Â  (2) A challenge to the panel shall be made before the voir dire examination of the jury.

Â Â Â Â Â  (3) If the court determines that there has been a material departure from the requirements of the law governing selection of jurors, the court shall:

Â Â Â Â Â  (a) Stay the proceedings pending the selection of a jury panel in conformity with the applicable provisions of law; and

Â Â Â Â Â  (b) Grant such other relief as may be appropriate.

Â Â Â Â Â  (4) The procedures prescribed by this section are the exclusive means by which a district attorney or defendant may challenge a jury panel. [1973 c.836 Â§222; 2001 c.779 Â§17]

Â Â Â Â Â  136.010 When issue of fact arises. An issue of fact arises upon a plea of not guilty. [Amended by 1973 c.836 Â§223]

Â Â Â Â Â  136.020 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.030 How issues are tried. An issue of law shall be tried by the judge of the court and an issue of fact by a jury of the county in which the action is triable. [Amended by 1973 c.836 Â§224]

Â Â Â Â Â  136.040 When presence of defendant is necessary. (1) If the charge is for a misdemeanor, the trial may be had in the absence of the defendant if the defendant appears by counsel; but if it is for a felony, the defendant shall appear in person.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if the charge is for a misdemeanor, the trial may be had in the absence of the defendant and defendantÂs counsel if the misdemeanor is treated as a violation under ORS 161.566 or 161.568. [Amended by 1973 c.836 Â§225; 1993 c.533 Â§3; 1999 c.1051 Â§123]

Â Â Â Â Â  136.050 Degree of crime for which guilty defendant can be convicted when doubt as to degree exists. When it appears that the defendant has committed a crime of which there are two or more degrees and there is a reasonable doubt as to the degree of which the defendant is guilty, the defendant can be convicted of the lowest of those degrees only.

Â Â Â Â Â  136.060 Jointly charged defendants to be tried jointly; exception. (1) Jointly charged defendants shall be tried jointly unless the court concludes before trial that it is clearly inappropriate to do so and orders that a defendant be tried separately. In reaching its conclusion the court shall strongly consider the victimÂs interest in a joint trial.

Â Â Â Â Â  (2) In ruling on a motion by a defendant for severance, the court may order the prosecution to deliver to the court for inspection in camera any statements or confessions made by any defendant that the prosecution intends to introduce in evidence at the trial. [Amended by 1983 c.705 Â§1; 1987 c.2 Â§6]

Â Â Â Â Â  136.070 Postponement of trial. When a case is at issue upon a question of fact and before the same is called for trial, the court may, upon sufficient cause shown by the affidavit of the defendant or the statement of the district attorney, direct the trial to be postponed for a reasonable period of time. [Amended by 1959 c.638 Â§18; 1973 c.836 Â§226]

Â Â Â Â Â  136.080 Deposition of witness as condition of postponement. When an application is made for the postponement of a trial, the court may in its discretion require as a condition precedent to granting the same that the party applying therefor consent that the deposition of a witness may be taken and read on the trial of the case. Unless such consent is given, the court may refuse to allow such postponement for any cause.

Â Â Â Â Â  136.090 Procedure for taking deposition. When the consent mentioned in ORS 136.080 is given, the court shall make an order appointing some proper time and place for taking the deposition of the witness, either by the judge thereof or before some suitable person to be named therein as commissioner and upon either written or oral interrogatories.

Â Â Â Â Â  136.100 Filing and use of deposition. Upon the making of the order provided in ORS 136.090, the deposition shall be taken and filed in court and may be read on the trial of the case in like manner and with like effect and subject to the same objections as in civil cases.

Â Â Â Â Â  136.110 Commitment of defendant after release. When a defendant who has been released appears for trial, the court may in its discretion at any time after such appearance order the defendant to be committed to actual custody to abide the judgment or further order of the court; and the defendant shall be committed and held in custody accordingly. [Amended by 1973 c.836 Â§227]

Â Â Â Â Â  136.120 Dismissal when prosecutor unprepared for trial. If, when the case is called for trial, the defendant appears for trial and the district attorney is not ready and does not show any sufficient cause for postponing the trial, the court shall order the accusatory instrument to be dismissed, unless, being of the opinion that the public interests require the accusatory instrument to be retained for trial, the court directs it to be retained. [Amended by 1973 c.836 Â§228]

Â Â Â Â Â  136.130 Effect of dismissal on subsequent prosecution for same crime. If the court orders the accusatory instrument to be dismissed and the instrument charges a felony or Class A misdemeanor, the order is not a bar to another action for the same crime unless the court so directs. If the court does so direct, judgment of acquittal shall be entered. If the accusatory instrument charges an offense other than a felony or Class A misdemeanor, the order of dismissal shall be a bar to another action for the same offense. [Amended by 1973 c.836 Â§229]

Â Â Â Â Â  136.140 Proceedings after judgment of acquittal. If, upon the dismissal of the accusatory instrument, the court gives judgment of acquittal, the same proceedings shall be had thereon in relation to the custody or release of the defendant as are prescribed in ORS 135.680. [Amended by 1973 c.836 Â§230]

Â Â Â Â Â  136.145 Setting of court dates when presence of victim required. When resetting any trial date or setting any court hearing requiring the presence of the victim, the court shall take the victim into consideration. The court shall inquire of the district attorney as to whether the victim has been informed of the prospective date and whether that date is convenient for the victim. [1987 c.2 Â§4]

Â Â Â Â Â  136.150 [Amended by 1963 c.503 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.160 [Amended by 1965 c.551 Â§1; repealed by 1971 c.743 Â§432]

SELECTION OF JURY

Â Â Â Â Â  136.210 Jury number; examination. (1) Except as provided in subsection (2) of this section, in criminal cases the trial jury shall consist of 12 persons unless the parties consent to a less number. It shall be formed, except as otherwise provided in ORS 136.220 to 136.250, in the same manner provided by ORCP 57 B, D(1)(a), D(1)(b), D(1)(g) and E. When the full number of jurors has been called, they shall thereupon be examined as to their qualifications, first by the court, then by the defendant and then by the state. After they have been passed for cause, peremptory challenges, if any, shall be exercised as provided in ORS 136.230.

Â Â Â Â Â  (2) In criminal cases in the circuit courts in which the only charges to be tried are misdemeanors, the trial jury shall consist of six persons. [Amended by 1973 c.836 Â§231; 1979 c.284 Â§112; 1979 c.488 Â§2; 1991 c.247 Â§1; 1995 c.658 Â§76]

Â Â Â Â Â  136.220 Challenge for implied bias. A challenge for implied bias shall be allowed for any of the following causes and for no other:

Â Â Â Â Â  (1) Consanguinity or affinity within the fourth degree to the person alleged to be injured by the offense charged in the accusatory instrument, to the complainant or to the defendant.

Â Â Â Â Â  (2) Standing in the relation of guardian and ward, attorney and client, physician and patient, master and servant, debtor and creditor, principal and agent or landlord and tenant with the:

Â Â Â Â Â  (a) Defendant;

Â Â Â Â Â  (b) Person alleged to be injured by the offense charged in the accusatory instrument; or

Â Â Â Â Â  (c) Complainant.

Â Â Â Â Â  (3) Being a member of the family, a partner in business with or in the employment of any person referred to in subsection (2)(a), (b) or (c) of this section or a surety in the action or otherwise for the defendant.

Â Â Â Â Â  (4) Having served on the grand jury which found the indictment or on a jury of inquest which inquired into the death of a person whose death is the subject of the indictment or information.

Â Â Â Â Â  (5) Having been one of a jury formerly sworn in the same action, and whose verdict was set aside or which was discharged without a verdict after the cause was submitted to it.

Â Â Â Â Â  (6) Having served as a juror in a civil action, suit or proceeding brought against the defendant for substantially the same act charged as an offense.

Â Â Â Â Â  (7) Having served as a juror in a criminal action upon substantially the same facts, transaction or criminal episode. [Amended by 1961 c.444 Â§1; 1967 c.372 Â§1; 1973 c.836 Â§232; 1999 c.1051 Â§252]

Â Â Â Â Â  136.230 Peremptory challenges. (1) If the trial is upon an accusatory instrument in which one or more of the crimes charged is punishable with imprisonment in a Department of Corrections institution for life or is a capital offense, both the defendant and the state are entitled to 12 peremptory challenges, and no more. In any trial before more than six jurors, both are entitled to six. In any trial before six jurors, both are entitled to three.

Â Â Â Â Â  (2) Peremptory challenges shall be taken in writing by secret ballot as follows:

Â Â Â Â Â  (a) The defendant may challenge two jurors and the state may challenge two, and so alternating, the defendant exercising two challenges and the state two until the peremptory challenges are exhausted.

Â Â Â Â Â  (b) After each challenge the panel shall be filled and the additional juror passed for cause before another peremptory challenge is exercised. Neither party shall be required to exercise a peremptory challenge unless the full number of jurors is in the jury box at the time.

Â Â Â Â Â  (c) The refusal to challenge by either party in order of alternation does not prevent the adverse party from exercising that adverse partyÂs full number of challenges, and such refusal on the part of a party to exercise a challenge in proper turn concludes that party as to the jurors once accepted by that party. If that partyÂs right of peremptory challenge is not exhausted, that partyÂs further challenges shall be confined, in that partyÂs proper turn, to such additional jurors as may be called.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the defendant and the state may stipulate to taking peremptory challenges orally.

Â Â Â Â Â  (4) Peremptory challenges are subject to ORCP 57 D(4). [Amended by 1973 c.836 Â§233; 1977 c.63 Â§1; 1987 c.2 Â§7; 1987 c.320 Â§26; 1995 c.530 Â§2; 1997 c.801 Â§70]

Â Â Â Â Â  136.240 Challenge of accepted juror. If the peremptory challenges of the moving party are not already exhausted, the court may for good cause shown permit a challenge to be taken to any juror before the jury is completed and sworn, notwithstanding the juror challenged may have been theretofore accepted.

Â Â Â Â Â  136.250 Taking of challenges; number of challenges if two or more defendants. All peremptory challenges may be taken by the state or defendant, but when several defendants are tried together, the defendants are entitled to the number of challenges they would have had if each defendant had been tried separately. When two or more defendants are tried together, the state is entitled to the same total number of peremptory challenges as the sum of the peremptory challenges the defendants could have exercised. [Amended by 1973 c.836 Â§234; 1997 c.511 Â§2]

Â Â Â Â Â  136.260 Selection of alternate jurors; peremptory challenges. (1)(a) In the trial of a person charged with a crime, the court may in its discretion, after the jury is impaneled and sworn, direct the calling of additional jurors, to be known as Âalternate jurors.Â The court may call:

Â Â Â Â Â  (A) One to six additional jurors if the person is charged with a felony; and

Â Â Â Â Â  (B) One to three additional jurors if the person is charged with a misdemeanor.

Â Â Â Â Â  (b) Jurors called under paragraph (a) of this subsection:

Â Â Â Â Â  (A) Must be drawn from the same source and in the same manner and must have the same qualifications as other jurors in the case.

Â Â Â Â Â  (B) Are subject to the same examination and may be challenged in the same manner as other jurors.

Â Â Â Â Â  (c) In the drawing of alternate jurors, the names of jurors excused for cause or on peremptory challenges in the selection of the jury to which the jurors shall serve as alternates must be excluded from the names from which the drawing is made.

Â Â Â Â Â  (2) Each side is entitled to the following peremptory challenges in addition to those otherwise allowed by statute:

Â Â Â Â Â  (a) If one or two alternate jurors are to be impaneled, each side is entitled to one peremptory challenge.

Â Â Â Â Â  (b) If three or four alternate jurors are to be impaneled, each side is entitled to two peremptory challenges.

Â Â Â Â Â  (c) If five or six alternate jurors are to be impaneled, each side is entitled to three peremptory challenges.

Â Â Â Â Â  (3) The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by statute may not be used against an alternate juror. [Amended by 1991 c.725 Â§1; 2003 c.358 Â§1]

Â Â Â Â Â  136.270 Oath, rules governing conduct and attendance of alternate jurors at trial. Alternate jurors shall take the same oath and shall be subject to the same laws, orders and rules, including any order preventing the separation of the jury during the trial, shall be seated near the other jurors in the case, with equal opportunity and facilities for seeing and hearing the proceedings and shall attend at all times upon the trial of the case in company with the other jurors.

Â Â Â Â Â  136.280 Substitution of alternate for juror dying or becoming disabled; dismissal. If, before the final submission of the case, any juror dies or is unable to perform the duty because of illness or other cause which the court deems sufficient, the juror shall be dismissed from the case. Except as provided by ORS 163.150, the court shall cause to be drawn the name of an alternate juror, who shall then become a member of the jury as though the alternate juror had been selected as one of the original jurors. Except as provided in section 4 (5), chapter 463, Oregon Laws 2005, any alternate juror not selected to become a member of the jury shall be dismissed from the case upon its final submission to the jury. [Amended by 1991 c.725 Â§3; 2005 c.463 Â§18]

Â Â Â Â Â  Note: The amendments to 136.280 by section 19, chapter 463, Oregon Laws 2005, become operative January 2, 2008. See section 20, chapter 463, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  136.280. If, before the final submission of the case, any juror dies or is unable to perform the duty because of illness or other cause which the court deems sufficient, the juror shall be dismissed from the case. Except as provided by ORS 163.150, the court shall cause to be drawn the name of an alternate juror, who shall then become a member of the jury as though the alternate juror had been selected as one of the original jurors. Any alternate juror not selected to become a member of the jury shall be dismissed from the case upon its final submission to the jury.

SCHEDULING OF TRIAL

Â Â Â Â Â  136.285 Priority in trial schedule for defendants in custody. The court shall endeavor to schedule trial dates for defendants in custody before defendants who have been released pending trial, subject however to rights of all defendants to be tried without unreasonable delay. [1971 c.323 Â§2]

Â Â Â Â Â  136.290 Limitation on time defendant held prior to trial; release of defendant if limit exceeded. (1) Except as provided in ORS 136.295, a defendant shall not remain in custody pending commencement of the trial of the defendant more than 60 days after the time of arrest unless the trial is continued with the express consent of the defendant. Absent the consent of the defendant or an extension under ORS 136.295, the court shall order that the trial of the defendant commence within 60 days after arrest if the state is prepared to proceed to trial.

Â Â Â Â Â  (2) If a trial is not commenced within the period required by subsection (1) of this section, the court shall release the defendant on the own recognizance of the defendant, or in the custody of a third party, or upon whatever additional reasonable terms and conditions the court deems just as provided in ORS 135.230 to 135.290. [1971 c.323 Â§Â§3, 4; 1973 c.836 Â§235; 1999 c.923 Â§1; amendments by 1999 c.923 Â§3 repealed by 2001 c.870 Â§19]

Â Â Â Â Â  136.295 Application of ORS 136.290. (1) ORS 136.290 does not apply to persons charged with crimes which are not releasable offenses under ORS 135.240 or to persons charged with conspiracy to commit murder, or charged with attempted murder, or to prisoners serving sentences resulting from prior convictions.

Â Â Â Â Â  (2) If the defendant is extradited from another jurisdiction, the 60-day period shall not commence until the defendant enters the State of Oregon, provided that law enforcement authorities from the other jurisdiction and this state have conducted the extradition with all practicable speed. The original 60-day period shall not be extended more than an additional 60 days, except where delay has been caused by the defendant in opposing the extradition.

Â Â Â Â Â  (3) Any reasonable delay resulting from examination or hearing regarding the defendantÂs mental condition or competency to stand trial, or resulting from other motion or appeal by the defendant, shall not be included in the 60-day period.

Â Â Â Â Â  (4)(a) If a victim or witness to the crime in question is unable to testify within the original 60-day period because of injuries received at the time the alleged crime was committed or upon a showing of good cause, the court may order an extension of custody and postponement of the date of the trial of not more than 60 additional days. The court, for the same reason, may order a second extension of custody and postponement of the date of the trial of not more than 60 days, but in no event shall the defendant be held in custody before trial for more than a total of 180 days. A court may grant an extension based upon good cause as described in paragraph (b)(C), (D) or (E) of this subsection only if requested by the defendant or defense counsel or by the court on its own motion.

Â Â Â Â Â  (b) As used in this subsection, Âgood causeÂ means situations in which:

Â Â Â Â Â  (A) The court failed to comply with ORS 136.145 and the victim is unable to attend the trial;

Â Â Â Â Â  (B) The victim or an essential witness for either the state or the defense is unable to testify at the trial because of circumstances beyond the control of the victim or witness;

Â Â Â Â Â  (C) The attorney for the defendant cannot reasonably be expected to try the case within the 60-day period;

Â Â Â Â Â  (D) The attorney for the defendant has recently been appointed and cannot be ready to try the case within the 60-day period;

Â Â Â Â Â  (E) The attorney for the defendant is unable to try the case within the 60-day period because of conflicting schedules;

Â Â Â Â Â  (F) Scientific evidence is necessary and because of the complexity of the procedures it would be unreasonable to have the procedures completed within the 60-day period;

Â Â Â Â Â  (G) The defendant has filed notice under ORS 161.309 of the defendantÂs intention to rely upon a defense of insanity, partial responsibility or diminished capacity; or

Â Â Â Â Â  (H) The defendant has filed any notice of an affirmative defense within the last 20 days of the 60-day period.

Â Â Â Â Â  (5) Any period following defendantÂs arrest in which the defendant is not actually in custody shall not be included in the 60-day computation. [1971 c.323 Â§5; 1973 c.836 Â§236; 1999 c.923 Â§2; amendments by 1999 c.923 Â§4 repealed by 2001 c.870 Â§19; 2003 c.127 Â§3]

Â Â Â Â Â  136.300 Time limit on appeals to circuit court. A defendant who is in custody pending an appeal to circuit court from a judgment of a municipal court or justice court shall have the appeal of the defendant heard not more than 60 days after the defendant gives notice of appeal. [1971 c.323 Â§6; 1977 c.290 Â§3]

CONDUCT OF TRIAL

Â Â Â Â Â  136.310 Function of court; effect of judicial notice of a fact. All questions of law, including the admissibility of testimony, the facts preliminary to such admission and the construction of statutes and other writings and other rules of evidence shall be decided by the court. All discussions of law shall be addressed to it. Whenever the knowledge of the court is by statute made evidence of a fact, the court shall declare such knowledge to the jury, which is bound to accept it as conclusive, except as provided in ORS 40.085. [Amended by 1983 c.433 Â§4]

Â Â Â Â Â  136.320 Function of jury; acceptance of charge on law. Although the jury may find a general verdict, which includes questions of law as well as fact, it is bound, nevertheless, to receive as law what is laid down as such by the court; but all questions of fact, other than those mentioned in ORS 136.310, shall be decided by the jury, and all evidence thereon addressed to it.

Â Â Â Â Â  136.325 Jury not to be informed of and not to consider punishment that may be imposed. Except as required in ORS 161.313 and 163.150, the jury in a criminal proceeding may not be informed of, and may not consider, any punishment that the court may impose if the defendant is convicted of the charge. [1997 c.852 Â§10]

Â Â Â Â Â  Note: 136.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.330 Trial procedure; polling jurors in writing. (1) ORS 10.100 and ORCP 58 B, C and D and 59 B through F and G(1), (3), (4) and (5), apply to and regulate the conduct of the trial of criminal actions. The jury in a criminal action may, in the discretion of the court, be polled in writing. If the jury is polled in writing, the written results shall be sealed and placed in the court record.

Â Â Â Â Â  (2) ORCP 59 H applies to and regulates exceptions in criminal actions. [Amended by 1959 c.558 Â§31; 1979 c.284 Â§113; 1985 c.703 Â§27]

Â Â Â Â Â  136.340 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.345 When attendance of woman officer is required. Whenever any woman or girl is interrogated with reference to the commission of any sexual crime, is accused of or charged with the commission of any sexual crime before any committing magistrate and is taken into custody therefor, or is called as a witness at a hearing before a committing magistrate with reference to any such class of crimes, and whether such crime has been committed by her or by some other person, she shall only be orally examined by or in the presence of a woman officer, appointed as provided in ORS 136.347. [Formerly 133.770]

Â Â Â Â Â  136.347 Appointment, duties and compensation of woman officer. The court or officer before whom any female person mentioned in ORS 136.345 is interrogated, taken into custody or called as a witness, shall appoint some suitable female person who shall conduct or be present at the examination of such accused person or witness or receive or be present at the receiving or making of any confession or statement which such accused person or witness desires to make. The compensation of any such person, when so appointed, shall be paid out of the general funds of the county wherein such proceeding is had by the county treasurer of the county, upon vouchers signed by the judge of the court or the officer making such appointment, which vouchers shall certify the nature and extent of the services performed and the amount of compensation due the person in whose favor the same is drawn. [Formerly 133.780]

Â Â Â Â Â  136.350 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.360 [Repealed by 1961 c.288 Â§2]

Â Â Â Â Â  136.370 [Repealed by 1961 c.288 Â§2]

Â Â Â Â Â  136.380 [Repealed by 1961 c.288 Â§2]

Â Â Â Â Â  136.390 [Amended by 1957 c.380 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.400 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.410 [Repealed by 1971 c.743 Â§432]

EVIDENCE

Â Â Â Â Â  136.415 Presumption as to innocence; acquittal in doubtful cases. A defendant in a criminal action is presumed to be innocent until the contrary is proved. In case of a reasonable doubt whether the guilt of the defendant is satisfactorily shown, the defendant is entitled to be acquitted. [Formerly 136.520]

Â Â Â Â Â  136.420 Testimony shall be given orally; exception. In a criminal action, the testimony of a witness shall be given orally in the presence of the court and jury, except in the case of a witness whose testimony is taken by deposition by order of the court in pursuance of the consent of the parties, as provided in ORS 136.080 to 136.100. [Formerly 136.530]

Â Â Â Â Â  136.425 Confessions and admissions; corroboration. (1) A confession or admission of a defendant, whether in the course of judicial proceedings or otherwise, cannot be given in evidence against the defendant when it was made under the influence of fear produced by threats; nor is a confession only sufficient to warrant the conviction of the defendant without some other proof that the crime has been committed.

Â Â Â Â Â  (2) Evidence of a defendantÂs conduct in relation to a declaration or act of another, in the presence and within the observation of the defendant, cannot be given when the defendantÂs conduct occurred while the defendant was in the custody of a peace officer unless the defendantÂs conduct affirmatively indicated the belief of the defendant in the truth of the matter stated or implied in the declaration or act of the other person. [Formerly 136.540]

Â Â Â Â Â  136.430 Applicability of laws of evidence in civil actions to criminal trials; exceptions. The law of evidence in civil actions is also the law of evidence in criminal actions and proceedings, except as otherwise specifically provided in the statutes relating to crimes and criminal procedure. [Formerly 136.510]

Â Â Â Â Â  136.432 Limitation on courtÂs authority to exclude relevant evidence. A court may not exclude relevant and otherwise admissible evidence in a criminal action on the grounds that it was obtained in violation of any statutory provision unless exclusion of the evidence is required by:

Â Â Â Â Â  (1) The United States Constitution or the Oregon Constitution;

Â Â Â Â Â  (2) The rules of evidence governing privileges and the admission of hearsay; or

Â Â Â Â Â  (3) The rights of the press. [1997 c.313 Â§1]

Â Â Â Â Â  Note: 136.432 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.435 Admissibility of evidence from defendant not advised of rights. Evidence obtained directly or indirectly as a result of failure of a magistrate to comply with ORS 135.070 shall not be admissible, over the objection of the defendant, in any court. [Formerly 136.545]

Â Â Â Â Â  136.440 Testimony of accomplice; corroboration; ÂaccompliceÂ defined. (1) A conviction cannot be had upon the testimony of an accomplice unless it is corroborated by other evidence that tends to connect the defendant with the commission of the offense. The corroboration is not sufficient if it merely shows the commission of the offense or the circumstances of the commission.

Â Â Â Â Â  (2) As used in this section, an ÂaccompliceÂ means a witness in a criminal action who, according to the evidence adduced in the action, is criminally liable for the conduct of the defendant under ORS 161.155 and 161.165, or, if the witness is a juvenile, has committed a delinquent act, which, if committed by an adult, would make the adult criminally liable for the conduct of the defendant. [Formerly 136.550]

Â Â Â Â Â  136.445 Motion for acquittal; standard for granting motion; effect. In any criminal action the defendant may, after close of the stateÂs evidence or of all the evidence, move the court for a judgment of acquittal. The court shall grant the motion if the evidence introduced theretofore is such as would not support a verdict against the defendant. The acquittal shall be a bar to another prosecution for the same offense. [Formerly 136.605]

Â Â Â Â Â  136.447 Medical records. Medical records may be obtained by subpoena as provided in ORCP 55 H and shall be sent only to the court or the clerk of the court before which the matter is pending. In relation to grand jury proceedings, notice need not be given as required in ORCP 55 H and the medical records shall be sent only to the grand jury. [1995 c.196 Â§2]

VERDICT AND JUDGMENT

Â Â Â Â Â  136.450 Number of jurors required for verdict. (1) Except as otherwise provided in subsection (2) of this section, the verdict of a trial jury in a criminal action shall be by concurrence of at least 10 of 12 jurors.

Â Â Â Â Â  (2) Except when the state requests a unanimous verdict, a verdict of guilty for murder or aggravated murder shall be by concurrence of at least 11 of 12 jurors. [Formerly 136.610; 1997 c.313 Â§25]

Â Â Â Â Â  136.455 General verdict on plea of not guilty. A general verdict upon a plea of not guilty is either Âguilty,Â of an offense charged in the accusatory instrument, or Ânot guilty.Â [Formerly 136.620]

Â Â Â Â Â  136.460 Verdict where crime consists of degrees. (1) Upon a charge for a crime consisting of different degrees, the jury may find the defendant not guilty of the degree charged in the accusatory instrument and guilty of any degree inferior thereto or of an attempt to commit the crime or any such inferior degree thereof.

Â Â Â Â Â  (2) The jury shall first consider the charged offense. Only if the jury finds the defendant not guilty of the charged offense may the jury consider a lesser included offense. If there is more than one lesser included offense, the jury shall consider the lesser included offenses in order of seriousness. The jury may consider a less serious lesser included offense only after finding the defendant not guilty of any more serious lesser included offenses.

Â Â Â Â Â  (3) When a jury finds a defendant guilty of a lesser included offense, the court, upon a request by the state or defendant, shall poll the jury on the original charge. If fewer than the required number of jurors vote to find the defendant not guilty on the original charge, the court shall not receive the verdict and shall instruct the jury to continue deliberations.

Â Â Â Â Â  (4) If the jury is unable to reach a decision on the original charge, the state and defendant may stipulate that the jury may consider any lesser included offense. [Formerly 136.650; 1997 c.511 Â§1]

Â Â Â Â Â  136.465 Verdict where crime or attempt included within charge. In all cases, the defendant may be found guilty of any crime the commission of which is necessarily included in that with which the defendant is charged in the accusatory instrument or of an attempt to commit such crime. [Formerly 136.660]

Â Â Â Â Â  136.470 Conviction or acquittal of one or more of several defendants. Upon an accusatory instrument against several defendants, any one or more may be convicted or acquitted. [Formerly 136.670]

Â Â Â Â Â  136.475 Verdict as to some of several defendants; retrial of others. Upon an accusatory instrument against several defendants, if the jury cannot agree upon a verdict as to all, it may give a verdict as to those in regard to whom it does agree, on which a judgment shall be given accordingly. The case as to the rest of the defendants may be tried by another jury. [Formerly 136.680]

Â Â Â Â Â  136.480 Reconsideration of verdict when jury makes mistake as to law. When a verdict is found in which it appears to the court that the jury has mistaken the law, the court may explain the reason for that opinion and direct the jury to reconsider its verdict; but if after such reconsideration the jury finds the same verdict, it must be received. [Formerly 136.690]

Â Â Â Â Â  136.485 Reconsideration of verdict which is not general verdict. If the jury finds a verdict which is not a general verdict, the court may, with proper instructions as to the law, direct the jury to reconsider it; and the verdict cannot be received until it is given in some form from which it can be clearly understood that the intent of the jury is to render a general verdict. [Formerly 136.700]

Â Â Â Â Â  136.490 Discharge of defendant upon acquittal; exception. If judgment of acquittal is given on a general verdict and the defendant is not detained for any other legal cause, the defendant shall be discharged as soon as the judgment is given, except that, when the acquittal is for variance between the proof and the accusatory instrument, which may be obviated by a new accusatory instrument, the court may order the detention of the defendant, to the end that a new accusatory instrument may be preferred, in the same manner and with like effect, as provided in ORS 135.540. [Formerly 136.710]

Â Â Â Â Â  136.495 Proceedings after adverse general verdict. If a general verdict against the defendant is given, the defendant shall be remanded, if in custody; if the defendant has been released, the defendant may be committed to await the judgment of the court upon the verdict. When committed, the release agreement of the defendant is exonerated or, if the defendant has deposited money in lieu of a release agreement, it shall be refunded to the defendant. [Formerly 136.720]

MOTION IN ARREST OF JUDGMENT; NEW TRIAL

Â Â Â Â Â  136.500 Motion in arrest; basis and time for making. A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered on a plea or verdict of guilty. It may be founded on either or both of the grounds specified in ORS 135.630 (1) and (4), and not otherwise. The motion must be made within the time allowed to file a motion for a new trial, and both such motions may be made and heard as the court directs. [Formerly 136.810]

Â Â Â Â Â  136.505 Effect of allowance of motion. The effect of allowing a motion in arrest of judgment is to place the defendant in the same situation in which the defendant was before indictment was found. [Formerly 136.820]

Â Â Â Â Â  136.510 [Amended by 1973 c.836 Â§237; renumbered 136.430]

Â Â Â Â Â  136.515 Order when evidence shows guilt; new charge. If, from the evidence given on the trial, there is reasonable ground to believe the defendant guilty and a new accusatory instrument can be framed upon which the defendant may be convicted, the court shall order the defendant to be recommitted to custody or released and to answer the new accusatory instrument, if one is found; and if the evidence shows the defendant to be guilty of another offense than that charged in the accusatory instrument, the defendant shall in like manner be committed or held thereon. In neither case is the verdict a bar to another action for the same crime. [Formerly 136.830]

Â Â Â Â Â  136.520 [Renumbered 136.415]

Â Â Â Â Â  136.525 Order when evidence is insufficient; acquittal. If the evidence appears insufficient to charge the defendant with any offense, the defendant shall, if in custody, be discharged or, if the defendant has been released or deposited money in lieu thereof, the release agreement of the defendant is exonerated or the money of the defendant shall be refunded to the defendant; and in such case, the arrest of judgment operates as an acquittal of the charge upon which the accusatory instrument was founded. [Formerly 136.840]

Â Â Â Â Â  136.530 [Renumbered 136.420]

Â Â Â Â Â  136.535 Application of ORS 19.430 and ORCP 64 A, B and D to G to new trials. Except that a new trial may not be granted on application of the state, ORS 19.430 and ORCP 64 A, B and D to G apply to and regulate new trials in criminal actions. [Formerly 136.851; 1979 c.284 Â§114; 2003 c.288 Â§1]

Â Â Â Â Â  136.540 [Amended by 1957 c.567 Â§1; renumbered 136.425]

Â Â Â Â Â  136.545 [1963 c.511 Â§2; 1973 c.836 Â§238; renumbered 136.435]

Â Â Â Â Â  136.550 [Amended by 1973 c.836 Â§239; renumbered 136.440]

WITNESSES

(Generally)

Â Â Â Â Â  136.555 Subpoena defined. The process by which the attendance of a witness before a court or magistrate is required is a subpoena. [Formerly 139.010]

Â Â Â Â Â  136.557 Issuance of subpoena by magistrate for witnesses at preliminary examination. A magistrate before whom an information is laid or complaint made may issue subpoenas subscribed by the magistrate for witnesses within the state, either on behalf of the state or of the defendant. [Formerly 139.020]

Â Â Â Â Â  136.560 [Amended by 1957 c.551 Â§1; 1959 c.302 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.563 Issuance of subpoena by district attorney for witnesses before grand jury. The district attorney may issue subpoenas subscribed by the district attorney for witnesses within the state in support of the prosecution or for such other witnesses as the grand jury directs to appear before the grand jury upon an investigation pending before it. [Formerly 139.030]

Â Â Â Â Â  136.565 Issuance of subpoena by district attorney for witnesses at trial. The district attorney may issue subpoenas subscribed by the district attorney for not to exceed 10 witnesses within the state in support of an indictment to appear before the court at which it is to be tried. [Formerly 139.040]

Â Â Â Â Â  136.567 Issuance of subpoena for witnesses for defendant. (1) A defendant in a criminal action is entitled, at the expense of the state or city, to have subpoenas issued for not to exceed 10 witnesses within the state. A defendant is entitled, at the expense of the defendant, to have subpoenas issued for any number of additional witnesses without an order of the court. The defendant is responsible for the costs of serving the subpoenas and for the costs, as provided in ORS 136.602, of witness per diem and mileage and for expenses allowed under ORS 136.603.

Â Â Â Â Â  (2) Any subpoena that a defendant in a criminal action is entitled to have issued shall be issued:

Â Â Â Â Â  (a) Upon application of the defendant, by the clerk of the court in which the criminal action is pending for trial, and in blank, under the seal of the court and subscribed by the clerk; or

Â Â Â Â Â  (b) By an attorney of record of the defendant, and subscribed by the attorney. [Formerly 139.050; 1977 c.746 Â§4; 1981 c.174 Â§1; 1987 c.606 Â§2; 1989 c.171 Â§17]

Â Â Â Â Â  136.570 Proceeding to obtain subpoenas for more than 10 witnesses. If either party in a criminal action desires more than 10 witnesses, as provided in ORS 136.565 and 136.567, application therefor shall be made to the court or judge thereof by motion for an order allowing the issuance of subpoenas for such additional witnesses, which motion shall be supported either by the statement of the district attorney or city attorney in writing or by the affidavit of the defendant. The statement or affidavit shall state the names of such witnesses, their places of residence and the facts expected to be proved by each of them. The court or judge thereof shall make an order allowing the issuance of subpoenas for so many of such witnesses as appear from such statement or affidavit to be necessary and material to a fair, full and impartial trial. [Formerly 139.060; 1977 c.746 Â§5]

Â Â Â Â Â  136.575 Forms of subpoenas. Subpoenas authorized by ORS 136.557 to 136.567 shall be substantially in the following form:

Â Â Â Â Â  (1) By a magistrate:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

(or CITY OF______)

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before C. D., (adding the name of office and place of jurisdiction), at (naming the place), on (stating the day and hour), as a witness on the examination of a criminal charge against E. F. on behalf of (the state, city or the defendant, as the case may be).

Â Â Â Â Â  Dated the ___ day of______, 2___.

G. H.

Â Â Â Â Â  (Adding the name of office and place of jurisdiction, as in the body of the subpoena.)

______________________________________________________________________________

Â Â Â Â Â  (2) By the district attorney:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before (the grand jury of the County of ______ or the Circuit Court for the County of______, as the case may be), at (naming the place), on (stating the day and hour), as a witness (before the grand jury or in a criminal action prosecuted by the State of Oregon against E. F., as the case may be).

Â Â Â Â Â  Dated the ___ day of______, 2___.

G. H., District Attorney.

______________________________________________________________________________

Â Â Â Â Â  (3) By the city attorney:

______________________________________________________________________________

IN THE NAME OF THE

CITY OF ______

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before the Municipal Court for the City of______, at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the City of ______ against E. F.

Â Â Â Â Â  Dated the ___ day of______, 2___.

G. H., City Attorney.

______________________________________________________________________________

Â Â Â Â Â  (4) By the clerk:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before the Circuit Court for the County of ______ at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the State of Oregon against E. F. on behalf of the defendant.

Â Â Â Â Â  Witness my name and the seal of said court, affixed at______, the ___ day of______, 2___.

G. H., Clerk.

______________________________________________________________________________

Â Â Â Â Â  (5) By the clerk of a municipal court:

______________________________________________________________________________

IN THE NAME OF THE

CITY OF ______

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before the Municipal Court for the City of ______ at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the City of ______ against E. F. on behalf of the defendant.

Â Â Â Â Â  Witness my name and seal of said court, affixed at______, the ___ day of______, 2___.

G. H., Clerk.

______________________________________________________________________________

Â Â Â Â Â  (6) By an attorney of record of a defendant:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF OREGON

(or CITY OF______)

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before (the Circuit Court for the County of ______ or the Municipal Court for the City of______, as the case may be) at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the (State of Oregon or the City of______, as the case may be) against E. F. on behalf of the defendant.

Â Â Â Â Â  Dated the ___ day of______, 2___.

G. H., Attorney of Record of Defendant.

______________________________________________________________________________

[Formerly 139.070; 1977 c.746 Â§6; 1981 c.174 Â§2]

Â Â Â Â Â  136.580 Subpoenas when books, papers or documents are required. (1) If books, papers or documents are required, a direction to the following effect shall be added to the form provided in ORS 136.575: ÂAnd you are required, also, to bring with you the following: (describing intelligibly the books, papers or documents required).Â

Â Â Â Â Â  (2) Upon the motion of the state or the defendant, the court may direct that the books, papers or documents described in the subpoena be produced before the court prior to the trial or prior to the time when the books, papers or documents are to be offered in evidence and may, upon production, permit the books, papers or documents to be inspected and copied by the state or the defendant and the stateÂs or the defendantÂs attorneys. [Formerly 139.080; 1993 c.304 Â§1]

Â Â Â Â Â  136.585 By whom subpoena is served. A subpoena may be served by the defendant or any other person over 18 years of age and shall be served by any sheriff or constable within the county or district of the sheriff or constable, as the case may be, when delivered to the sheriff or constable for service, either on the part of the prosecution or of the defendant. [Formerly 139.090; 1977 c.746 Â§7]

Â Â Â Â Â  136.595 How subpoena is served; proof of service; service on law enforcement agency. (1) Except as provided in ORS 136.447 and subsection (2) of this section, a subpoena is served by delivering a copy to the witness personally. Proof of the service is made in the same manner as in the service of a summons.

Â Â Â Â Â  (2)(a) Every law enforcement agency shall designate an individual or individuals upon whom service of subpoena may be made. At least one of the designated individuals shall be available during normal business hours. In the absence of the designated individuals, service of subpoena pursuant to paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

Â Â Â Â Â  (b) If a peace officerÂs attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on the peace officer by delivering a copy personally to the officer or to one of the individuals designated by the agency that employs the officer not later than 10 days prior to the date attendance is sought. A subpoena may be served in this manner only if the officer is currently employed as a peace officer and is present within the state at the time of service.

Â Â Â Â Â  (c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to actually notify the officer whose attendance is sought of the date, time and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall contact the court and a continuance may be granted to allow the officer to be personally served.

Â Â Â Â Â  (d) As used in this subsection, Âlaw enforcement agencyÂ means the Oregon State Police, a county sheriffÂs department or a municipal police department.

Â Â Â Â Â  (3) When a subpoena has been served as provided in subsection (1) or (2) of this section and, subsequent to service, the date on, or the time at, which the person subpoenaed is to appear has changed, a new subpoena is not required to be served if:

Â Â Â Â Â  (a) The subpoena is continued orally in open court in the presence of the person subpoenaed; or

Â Â Â Â Â  (b) The party who issued the original subpoena notifies the person subpoenaed of the change by first class mail and by:

Â Â Â Â Â  (A) Certified or registered mail, return receipt requested; or

Â Â Â Â Â  (B) Express mail. [Formerly 139.100; 1977 c.789 Â§1; 1995 c.196 Â§3; 2005 c.298 Â§1]

Â Â Â Â Â  136.600 Certain civil procedures applicable to criminal proceedings. The provisions of ORS 44.150 and ORCP 39 B and 55 E and G apply in criminal actions, examinations and proceedings. [Formerly 139.110; 1979 c.284 Â§115; 1989 c.980 Â§6]

Â Â Â Â Â  136.602 Witness fees payable by county; method of payment; defense witness fees payable by defendant. (1) Except as otherwise specifically provided by law, the per diem fees and mileage and any expenses allowed under ORS 136.603 due to any witness in a grand jury proceeding, or any prosecution witness in a criminal action or proceeding in a circuit or justice court or before a committing magistrate shall be paid by the county in which the grand jury proceeding or criminal action or proceeding is held. Payment shall be made upon a claim verified by the witness, showing the number of days attended and the number of miles traveled, and a certified statement, prepared by the district attorney, justice of the peace or committing magistrate, showing the amounts due the witness.

Â Â Â Â Â  (2) The per diem fees and mileage due to any defense witness in a criminal action or proceeding in a circuit or justice court, or before a committing magistrate, and any expenses allowed the witness under ORS 136.603, shall be paid by the defendant. In the case of a defendant determined to be financially eligible for appointed counsel at state expense, these amounts may be paid pursuant to ORS 135.055. [1981 s.s. c.3 Â§63; 1983 c.401 Â§1; 1987 c.606 Â§3; 1989 c.171 Â§18; 1989 c.1053 Â§3; 2001 c.962 Â§87]

Â Â Â Â Â  136.603 Payment of witness who is from outside state or is indigent. (1)(a) Whenever any person attends any court, grand jury or committing magistrate as a witness on behalf of the prosecution or of any person accused of a crime upon request of the district attorney or city attorney or pursuant to subpoena, or by virtue of a recognizance for that purpose, and it appears that the witness has come from outside the state or that the witness is indigent, the court may, by an order entered in its records, direct payment to the witness of such sum of money as the court considers reasonable for the expenses of the witness. The order of the court, so entered, is sufficient authority for the payment.

Â Â Â Â Â  (b) Except as otherwise specifically provided by law, if a witness who is to be paid expenses pursuant to this subsection:

Â Â Â Â Â  (A) Attends a grand jury, a circuit court or judge thereof, a judge of a county court or a justice of the peace, on behalf of the prosecution, payment shall be made by the county.

Â Â Â Â Â  (B) Attends a municipal court or judge thereof on behalf of the prosecution, payment shall be made by the city.

Â Â Â Â Â  (C) Attends a circuit court or judge thereof on behalf of a financially eligible defendant, payment shall be made by the public defense services executive director.

Â Â Â Â Â  (D) Attends a judge of the county court or a justice of the peace on behalf of a financially eligible defendant, payment shall be made by the county.

Â Â Â Â Â  (E) Attends a municipal court or judge thereof on behalf of a financially eligible defendant, payment shall be made by the city.

Â Â Â Â Â  (F) Attends any court on behalf of a defendant who is not financially eligible, payment shall be made by the defendant, and the court shall so order.

Â Â Â Â Â  (2) In the case of a prisoner of a jurisdiction outside of this state who is required to attend as a witness in this state, whether for the prosecution or the defense, the sheriff shall be responsible for transporting the witness to the proper court of this state, and the sheriff shall assume any costs incurred in connection with the witness while the witness is in the custody of the sheriff. However, the sheriff and not the witness shall be entitled to the witness fees, mileage and expenses to which the witness would otherwise be entitled under this section and ORS 136.627 or other applicable law. [Formerly 139.140; 1977 c.746 Â§8; 1981 s.s. c.3 Â§64; 1983 c.401 Â§2; 1987 c.606 Â§5; 1989 c.171 Â§19; 2001 c.962 Â§27]

Â Â Â Â Â  136.605 [1957 c.576 Â§1; 1973 c.836 Â§240; renumbered 136.445]

Â Â Â Â Â  136.607 [Formerly 139.150; 1977 c.746 Â§9; repealed by 1995 c.657 Â§18]

(Material Witness Order)

Â Â Â Â Â  136.608 Application procedure. (1) The district attorney or the defendant may apply to the court for a material witness order when:

Â Â Â Â Â  (a) An indictment has been filed, and is pending, against the defendant in a circuit court;

Â Â Â Â Â  (b) A grand jury proceeding has been commenced against the defendant; or

Â Â Â Â Â  (c) A complainantÂs information or a district attorneyÂs information alleging that the defendant has committed a felony has been filed, and is pending, in a court of competent jurisdiction.

Â Â Â Â Â  (2) The application must be in writing and sworn to by the applicant. The request must state facts establishing a reasonable belief that the person the applicant desires to call as a witness:

Â Â Â Â Â  (a) Possesses information material to the determination of the action against the defendant; and

Â Â Â Â Â  (b) Will not appear at the time when attendance of the witness is required.

Â Â Â Â Â  (3) The applicant shall file the application:

Â Â Â Â Â  (a) If an indictment has been filed, a grand jury proceeding has been commenced or the defendant has been held to answer by any court to await the action of a grand jury, in the circuit court in which the indictment is pending or by which the grand jury has been impaneled; or

Â Â Â Â Â  (b) If information alleging the commission of a felony is pending in a court authorized to hold a preliminary hearing, in that court or in the circuit court that would have jurisdiction of the case upon holding the defendant to answer to await the action of the grand jury.

Â Â Â Â Â  (4) As used in this section and ORS 136.612 and 136.614, Âmaterial witness orderÂ means an order finding a person to be a material witness in a pending criminal action and fixing a security amount to be posted to secure future attendance of the witness. [1995 c.657 Â§14]

Â Â Â Â Â  Note: 136.608 to 136.614 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.609 [Formerly 139.160; 1977 c.746 Â§10; repealed by 1995 c.657 Â§18]

Â Â Â Â Â  136.610 [Amended by 1973 c.836 Â§241; renumbered 136.450]

Â Â Â Â Â  136.611 Court action upon receipt of application. (1) If, upon receipt of an application under ORS 136.608, the court determines that the application is well founded, the court shall:

Â Â Â Â Â  (a) Enter an order directing the prospective witness to appear before the court at a designated time; or

Â Â Â Â Â  (b) Issue a warrant of arrest directing the sheriff to take the person into custody and bring the person before the court, if the application included facts establishing a reasonable belief that the prospective witness would not respond to an order to appear.

Â Â Â Â Â  (2) An order under subsection (1) of this section must inform the prospective witness of the purpose of the hearing and must be served in the manner provided in ORCP 7 for the service of a summons.

Â Â Â Â Â  (3) When the prospective witness appears before the court, the court shall inform the person:

Â Â Â Â Â  (a) Of the nature and purpose of the hearing; and

Â Â Â Â Â  (b) That the person has all of the rights of a person in a criminal proceeding including, but not limited to, the right to counsel, the right to appointed counsel at state expense if the person is unable to afford counsel and the right to call witnesses and have subpoenas issued.

Â Â Â Â Â  (4) The hearing may be postponed at the request of the prospective witness for the purpose of obtaining counsel. If the hearing is postponed, the court shall order the prospective witness to appear at a future time. In addition, the court may require the prospective witness to pay an amount to secure the personÂs appearance. If the person refuses to comply with the order, the court shall commit the person to the jail of the county, or other appropriate detention facility, until the person complies or is discharged. [1995 c.657 Â§15]

Â Â Â Â Â  Note: See note under 136.608.

Â Â Â Â Â  136.612 Hearing; security amount; vacation or modification of order. (1) At the hearing to determine whether a material witness order should be entered:

Â Â Â Â Â  (a) The applicant has the burden of proving by a preponderance of the evidence all facts essential to support the order;

Â Â Â Â Â  (b) The prospective witness may testify and may call witnesses;

Â Â Â Â Â  (c) All testimony is under oath; and

Â Â Â Â Â  (d) The Oregon Evidence Code shall apply in any material witness proceeding under ORS 136.611, except that hearsay may be admitted if the court determines that it would impose an unreasonable hardship on one of the parties or on a witness to require that the primary source of the evidence be produced at the hearing, and if the witness furnishes information bearing on the informantÂs reliability and, as far as possible, the means by which the information was obtained.

Â Â Â Â Â  (2) If the court finds by a preponderance of the evidence that the prospective witness possesses information that is material to the pending action and will not appear at the time the attendance of the witness is required, the court shall establish a security amount calculated to ensure the attendance of the witness and shall enter a material witness order.

Â Â Â Â Â  (3)(a) If the security amount is paid, the court shall release the witness. If someone other than the witness pays the security amount, the court shall release the witness only if the witness consents, in writing, to the payment of the security.

Â Â Â Â Â  (b) If the security amount is not paid, the court shall commit the witness to the jail of the county, or other appropriate detention facility, until the witness pays the security amount or the attendance of the witness is no longer needed in the action.

Â Â Â Â Â  (4) Unless vacated as provided in subsection (5) of this section, a material witness order remains in effect:

Â Â Â Â Â  (a) If issued by a circuit court, during the pendency of the criminal action in the circuit court; or

Â Â Â Â Â  (b) If issued by a court other than a circuit court, until the attendance of the witness is no longer needed in any part of the criminal action.

Â Â Â Â Â  (5) At any time after the entry of a material witness order, the court, upon application of either party to the order and notice to the other party, may vacate or modify the order. The court shall consider new, or changed, facts or circumstances. The court may vacate the order or may modify any part of the order. If the court reduces the security amount, the court shall exonerate any part of the original security amount in excess of the modified amount that has been paid. [1995 c.657 Â§16]

Â Â Â Â Â  Note: See note under 136.608.

Â Â Â Â Â  136.613 [Formerly 139.170; 1977 c.746 Â§11; repealed by 1995 c.657 Â§18]

Â Â Â Â Â  136.614 Witness held in detention facility; payment. A witness held in a county jail, or other appropriate detention facility, as the result of a material witness order must be paid $7.50 for each day of confinement. The county shall pay the fee upon the release of the witness from custody or, in the discretion of the court, at designated times or intervals during the confinement. [1995 c.657 Â§17]

Â Â Â Â Â  Note: See note under 136.608.

Â Â Â Â Â  136.615 [Formerly 139.180; repealed by 1995 c.657 Â§18]

(Compelling Witnesses)

Â Â Â Â Â  136.617 Proceedings to compel witness who may be incriminated thereby to testify. In any criminal proceeding before a court of record or in any proceeding before a grand jury, or in any proceeding before a court of record under ORS 646.760, or in any proceeding for the imposition of remedial or punitive sanction for contempt, if a witness refuses to testify or produce evidence of any kind on the ground that the witness may be incriminated thereby, the prosecuting attorney may move the court to order the witness to testify or produce evidence. The court shall forthwith hold a summary hearing at which the prosecuting attorney shall show reasonable cause to believe the witness possesses knowledge relevant to the proceeding, or that no privilege protects the evidence sought to be produced. The witness may show cause why the witness should not be compelled to testify or produce evidence. The court shall order the witness to testify regarding the subject matter under inquiry upon such showing of reasonable cause or shall order the production of evidence upon a finding that no privilege protects the evidence sought, unless the court finds that to do so would be clearly contrary to the public interest. The court shall hold the summary hearing outside the presence of the jury and the public and may require the prosecuting attorney to disclose the purpose of the testimony or evidence. The witness shall be entitled to be represented by counsel at the summary hearing. [Formerly 139.190; 1975 c.255 Â§14; 1981 c.882 Â§1; 1991 c.724 Â§25a]

Â Â Â Â Â  136.619 Immunity of witness compelled to testify. (1) A witness who, in compliance with a court order issued under ORS 33.085 or 136.617, testifies or produces evidence that the witness would have been privileged to withhold but for the court order, may be prosecuted or subjected to any penalty or forfeiture for any matter about which the witness testified or produced evidence unless the prosecution, penalty or forfeiture is prohibited by section 12, Article I of the Oregon Constitution. The testimony of the witness or evidence produced or information derived from the testimony or evidence may not be used against the witness in any criminal prosecution. However, the witness may nevertheless be prosecuted or subjected to penalty for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing, or failing to produce, evidence in accordance with the order. If a person refuses to testify after being ordered to testify as provided in this section, the person shall be subject to penalty for contempt of court for failure to comply with the order.

Â Â Â Â Â  (2) Subsection (1) of this section shall not prevent the use of post-judgment collection procedures, including but not limited to wage withholding, income withholding, benefit withholding, assignment, garnishment or execution, based on matters about which a defendant testifies or produces evidence in compliance with a court order issued under ORS 136.617 in any proceeding for the imposition of remedial or punitive sanctions for contempt. [Formerly 139.200; 1981 c.882 Â§2; 1985 c.709 Â§1; 1991 c.724 Â§25b; 1997 c.313 Â§22]

Â Â Â Â Â  136.620 [Amended by 1973 c.836 Â§242; renumbered 136.455]

(Uniform Act to Secure Attendance of Witnesses From Without a State in Criminal Proceedings)

Â Â Â Â Â  136.623 Definitions. (1) ÂWitness,Â as used in ORS 136.623 to 136.637, shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

Â Â Â Â Â  (2) The word ÂstateÂ shall include any territory of the United States and District of Columbia.

Â Â Â Â Â  (3) The word ÂsummonsÂ shall include a subpoena, order or other notice requiring the appearance of a witness. [Formerly 139.210]

Â Â Â Â Â  136.625 Where witness material to proceeding in another state is in this state. (1) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that the presence of the person will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

Â Â Â Â Â  (2) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

Â Â Â Â Â  (3) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the attendance of the witness in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state only after the tender of payment of the mileage and per diem herein provided for.

Â Â Â Â Â  (4) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day, that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state. [Formerly 139.220]

Â Â Â Â Â  136.627 Where witness material to proceeding in this state is in another state. (1) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the county stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the attendance of the witness in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

Â Â Â Â Â  (2) If the witness is summoned to attend and testify in this state the witness shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state. [Formerly 139.230]

Â Â Â Â Â  136.630 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.633 Immunity of witness from arrest or service of process. (1) If a person comes into this state in obedience to a summons directing the person to attend and testify in this state the person shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the entrance of the person into this state under the summons.

Â Â Â Â Â  (2) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the entrance of the person into this state under the summons. [Formerly 139.240]

Â Â Â Â Â  136.635 Construction of ORS 136.623 to 136.637. ORS 136.623 to 136.637 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of the states which enact the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings. [Formerly 139.250]

Â Â Â Â Â  136.637 Short title. ORS 136.623 to 136.637 may be cited as Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings. [Formerly 139.260]

Â Â Â Â Â  136.640 [Repealed by 1973 c.836 Â§358]

(Competency)

Â Â Â Â Â  136.643 Defendant as witness. In the trial of or examination upon any indictment, complaint, information or other proceeding before any court, magistrate, jury or other tribunal against a person accused or charged with the commission of a crime, the person so charged or accused shall, at the own request of the person, but not otherwise, be deemed a competent witness, the credit to be given to the testimony of the person being left solely to the jury, under the instructions of the court, or to the discrimination of the magistrate, grand jury or other tribunal before which such testimony is given. The waiver of the person of this right creates no presumption against the person. The defendant or accused, when offering testimony as a witness in the own behalf of the defendant, gives the prosecution a right to cross-examination upon all facts to which the defendant or accused has testified and which tend to the conviction or acquittal of the defendant or accused. [Formerly 139.310]

Â Â Â Â Â  136.645 Codefendant as witness. No person named in an indictment, information or complaint as a codefendant shall be deemed incompetent to testify as a witness at the trial of another defendant solely because the person is so named. [Formerly 139.315]

Â Â Â Â Â  136.650 [Amended by 1973 c.836 Â§243; renumbered 136.460]

Â Â Â Â Â  136.655 Husband or wife as witness. (1) Except as provided in subsection (2) of this section, in all criminal actions in which the husband is the party accused, the wife is a competent witness and when the wife is the party accused, the husband is a competent witness; but neither husband nor wife in such cases shall be compelled or allowed to testify in such cases, except as provided in ORS 40.255.

Â Â Â Â Â  (2) There is no privilege under this section, or under ORS 40.255 in all criminal actions in which one spouse is charged with bigamy or with an offense or attempted offense against the person or property of the other spouse or of a child of either, or with an offense against the person or property of a third person committed in the course of committing or attempting to commit an offense against the other spouse. [Formerly 139.320; 1979 c.721 Â§1; 1981 c.892 Â§89]

Â Â Â Â Â  136.660 [Amended by 1973 c.836 Â§244; renumbered 136.465]

Â Â Â Â Â  136.670 [Amended by 1973 c.836 Â§245; renumbered 136.470]

(Hypnotized Witnesses)

Â Â Â Â Â  136.675 Conditions for use of testimony of persons subjected to hypnosis. If either prosecution or defense in any criminal proceeding in the State of Oregon intends to offer the testimony of any person, including the defendant, who has been subjected to hypnosis, mesmerism or any other form of the exertion of will power or the power of suggestion which is intended to or results in a state of trance, sleep or entire or partial unconsciousness relating to the subject matter of the proposed testimony, performed by any person, it shall be a condition of the use of such testimony that the entire procedure be recorded either on videotape or any mechanical recording device. The unabridged videotape or mechanical recording shall be made available to the other party or parties in accordance with ORS 135.805 to 135.873. [1977 c.540 Â§1; 1983 c.740 Â§15]

Â Â Â Â Â  136.680 [Amended by 1973 c.836 Â§246; renumbered 136.475]

Â Â Â Â Â  136.685 Law enforcement personnel required to advise hypnosis subjects of consequences; consent of subject required. (1) No person employed or engaged in any capacity by or on behalf of any state or local law enforcement agency shall use upon another person any form of hypnotism, mesmerism or any other form of the exertion of will power or the power of suggestion which is intended to or results in a state of trance, sleep or entire or partial unconsciousness without first explaining to the intended subject that:

Â Â Â Â Â  (a) The intended subject is free to refuse to be subject to the processes delineated in this section;

Â Â Â Â Â  (b) There is a risk of psychological side effects resulting from the process;

Â Â Â Â Â  (c) If the intended subject agrees to be subject to such processes, it is possible that the process will reveal emotions or information of which the intended subject is not consciously aware and which the intended subject may wish to keep private; and

Â Â Â Â Â  (d) The intended subject may request that the process be conducted by a licensed medical doctor or a licensed psychologist, at no cost to the intended subject.

Â Â Â Â Â  (2) In the event that the prospective subject refuses to consent, none of the processes delineated in subsection (1) of this section shall be used upon that person. [1977 c.540 Â§2]

Â Â Â Â Â  136.690 [Renumbered 136.480]

Â Â Â Â Â  136.695 Evidence obtained in violation of ORS 136.675 or 136.685 inadmissible. No evidence secured in violation of ORS 136.675 or 136.685 shall be admissible in any criminal proceeding in this state. [1977 c.540 Â§3]

Â Â Â Â Â  136.700 [Amended by 1973 c.836 Â§247; renumbered 136.485]

Â Â Â Â Â  136.710 [Amended by 1973 c.836 Â§248; renumbered 136.490]

Â Â Â Â Â  136.720 [Amended by 1973 c.836 Â§249; renumbered 136.495]

Â Â Â Â Â  136.730 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.750 [1993 c.379 Â§1; renumbered 153.805 in 1995]

Â Â Â Â Â  136.753 [1993 c.379 Â§2; renumbered 153.808 in 1995]

Â Â Â Â Â  136.756 [1993 c.379 Â§3; renumbered 153.810 in 1995]

Â Â Â Â Â  136.810 [Amended by 1973 c.836 Â§250; renumbered 136.500]

Â Â Â Â Â  136.820 [Renumbered 136.505]

Â Â Â Â Â  136.830 [Amended by 1973 c.836 Â§251; renumbered 136.515]

Â Â Â Â Â  136.840 [Amended by 1973 c.836 Â§252; renumbered 136.525]

Â Â Â Â Â  136.850 [Repealed by 1971 c.565 Â§17 (136.851 enacted in lieu of 136.850)]

Â Â Â Â Â  136.851 [1971 c.565 Â§18 (136.851 enacted in lieu of 136.850); 1973 c.836 Â§253; renumbered 136.535]

_______________



Chapter 137

Chapter 137 Â Judgment and Execution; Parole and Probation by the Court

2005 EDITION

JUDGMENT; EXECUTION; PAROLE; PROBATION

PROCEDURE IN CRIMINAL MATTERS GENERALLY

JUDGMENT

(Generally)

137.010Â Â Â Â  Duty of court to ascertain and impose punishment

137.012Â Â Â Â  Suspension of imposition or execution of sentence of person convicted of certain sexual offenses; term of probation

137.013Â Â Â Â  Appearance by victim at time of sentencing

137.017Â Â Â Â  Disposition of fines, costs and forfeited security deposits received by court

137.020Â Â Â Â  Time for pronouncing judgment; delay; notice of right to appeal

137.030Â Â Â Â  Presence of defendant at pronouncement of judgment

137.040Â Â Â Â  Bringing defendant in custody to pronouncement of judgment

137.050Â Â Â Â  Nonattendance or nonappearance of released defendant when attendance required by court

137.060Â Â Â Â  Form of bench warrant

137.070Â Â Â Â  Counties to which bench warrant may issue; service

137.071Â Â Â Â  Requirements for judgment documents

137.074Â Â Â Â  Fingerprints of convicted felons and certain misdemeanants required

137.076Â Â Â Â  Blood or buccal sample and thumbprint of certain convicted defendants required; application

(Presentence Report)

137.077Â Â Â Â  Presentence report; general principles of disclosure

137.079Â Â Â Â  Presentence report; other writings considered in imposing sentence; disclosure to parties; courtÂs authority to except parts from disclosure

(Aggravation or Mitigation)

137.080Â Â Â Â  Consideration of circumstances in aggravation or mitigation of punishment

137.085Â Â Â Â  Age and physical disability of victim as factors in sentencing

137.090Â Â Â Â  Considerations in determining aggravation or mitigation

137.100Â Â Â Â  Defendant as witness in relation to circumstances

(Compensatory Fine)

137.101Â Â Â Â  Compensatory fine

(Restitution)

137.103Â Â Â Â  Definitions for ORS 137.101 to 137.109

137.106Â Â Â Â  Restitution to victims; objections by defendant

137.107Â Â Â Â  Authority of court to amend part of judgment relating to restitution

137.109Â Â Â Â  Effect of restitution order on other remedies of victim; credit of restitution against subsequent civil judgment; effect of criminal judgment on subsequent civil action

(Collection of Monetary Obligations)

137.118Â Â Â Â  Assignment of judgments for collection of monetary obligation; costs of collection

(Term and Place of Confinement)

137.120Â Â Â Â  Term of sentence; reasons to be stated on record

137.121Â Â Â Â  Maximum consecutive sentences

137.123Â Â Â Â  Provisions relating to concurrent and consecutive sentences

137.124Â Â Â Â  Commitment of defendant to Department of Corrections or county; place of confinement; transfer of inmates; juveniles

(Community Service)

137.126Â Â Â Â  Definitions for ORS 137.126 to 137.131

137.128Â Â Â Â  Community service as part of sentence; effect of failure to perform community service

137.129Â Â Â Â  Length of community service sentence

137.131Â Â Â Â  Community service as condition of probation for offense involving graffiti

(Forfeiture of Weapons)

137.138Â Â Â Â  Forfeiture of weapons and revocation of hunting license for certain convictions

(Post-Judgment Procedures)

137.140Â Â Â Â  Imprisonment when county jail is not suitable for safe confinement

137.170Â Â Â Â  Entry of judgment in criminal action

137.175Â Â Â Â  Judgment in criminal action that effects release of defendant; delivery to sheriff

137.183Â Â Â Â  Interest on judgments; amount; calculation

137.210Â Â Â Â  Taxation of costs against complainant

137.220Â Â Â Â  Clerk to prepare trial court file

137.225Â Â Â Â  Order setting aside conviction or record of arrest; fees; prerequisites; limitations

(Alcoholic or Drug-Dependent Person)

137.227Â Â Â Â  Evaluation after conviction to determine if defendant is alcoholic or drug-dependent person; agencies to perform evaluation

137.228Â Â Â Â  Finding that defendant is alcoholic or drug-dependent person; effect

137.229Â Â Â Â  Duty of Department of Corrections

(Effects of Felony Conviction)

137.230Â Â Â Â  Definitions for ORS 137.260

137.260Â Â Â Â  Political rights restored to persons convicted of felony before August 9, 1961, and subsequently discharged

137.270Â Â Â Â  Effect of felony conviction on property of defendant

137.275Â Â Â Â  Effect of felony conviction on civil and political rights of felon

137.281Â Â Â Â  Withdrawal of rights during term of imprisonment; restoration of rights

137.285Â Â Â Â  Retained rights of felon; regulation of exercise

(Unitary Assessment)

137.290Â Â Â Â  Unitary assessment; amount; waiver

137.293Â Â Â Â  All monetary obligations constitute single obligation on part of convicted person

137.295Â Â Â Â  Categories of monetary obligations; order of crediting moneys received

137.300Â Â Â Â  Criminal Fine and Assessment Account; rules

137.301Â Â Â Â  Legislative findings

137.302Â Â Â Â  Criminal Fine and Assessment Public Safety Fund; rules

(County Assessment)

137.308Â Â Â Â  Authorized uses of assessments

137.309Â Â Â Â  County assessment; amount; collection; distribution

EXECUTION OF JUDGMENT

(Imprisonment)

137.310Â Â Â Â  Authorizing execution of judgment; detention of defendant

137.315Â Â Â Â  Electronic telecommunication of notice of judgment authorized

137.320Â Â Â Â  Delivery of defendant when committed to Department of Corrections; credit on sentence

137.330Â Â Â Â  Where judgment of imprisonment in county jail is executed

137.333Â Â Â Â  Exception to ORS 137.330

137.370Â Â Â Â  Commencement and computation of term of imprisonment in state penal or correctional institution; sentences concurrent unless court orders otherwise

137.372Â Â Â Â  Credit for time served as part of probationary sentence

137.375Â Â Â Â  Release of prisoners whose terms expire on weekends or legal holidays

137.380Â Â Â Â  Discipline, treatment and employment of prisoners

137.390Â Â Â Â  Commencement, term and termination of term of imprisonment in county jail; treatment of prisoners therein

137.440Â Â Â Â  Return by officer executing judgment; annexation to trial court file

137.450Â Â Â Â  Enforcement of money judgment in criminal action

137.452Â Â Â Â  Satisfaction of monetary obligation imposed as part of sentence; release of judgment lien from real property; authority of Attorney General

(Death Sentence)

137.463Â Â Â Â  Death warrant hearing; death warrant

137.464Â Â Â Â  Administrative assessment of defendantÂs mental capacity

137.466Â Â Â Â  Judicial determination of defendantÂs mental capacity

137.467Â Â Â Â  Delivery of warrant when place of trial changed

137.473Â Â Â Â  Means of inflicting death; place and procedures; acquisition of lethal substance

137.476Â Â Â Â  Assistance by licensed health care professional or nonlicensed medically trained person

137.478Â Â Â Â  Return of death warrant after execution of sentence of death

137.482Â Â Â Â  Service of documents on defendant

PROBATION AND PAROLE BY COMMITTING MAGISTRATE

137.520Â Â Â Â  Power of committing magistrate to parole and grant temporary release to persons confined in county jail; authority of sheriff to release county jail inmates; disposition of work release earnings

137.523Â Â Â Â  Custody of person sentenced to confinement as condition of probation

137.525Â Â Â Â  Probation for person convicted of crime described in ORS 163.305 to 163.467; examination; report; written consent of convicted person

137.530Â Â Â Â  Investigation and report of parole and probation officers; statement of victim

137.533Â Â Â Â  Probation without entering judgment of guilt; when appropriate; effect of violating condition of probation

137.540Â Â Â Â  Conditions of probation; evaluation and treatment; effect of failure to abide by conditions; modification

137.545Â Â Â Â  Period of probation; discharge from probation; proceedings in case of violation of conditions

137.547Â Â Â Â  Consolidation of probation violation proceedings; rules

137.551Â Â Â Â  Revocation of probationary sentences; release dates; rules

137.553Â Â Â Â  Use of citations for probation violations authorized

137.557Â Â Â Â  Citation; procedure; contents

137.560Â Â Â Â  Copies of certain judgments to be sent to Department of Corrections

137.570Â Â Â Â  Authority to transfer probationer from one agency to another; procedure

137.580Â Â Â Â  Effect of transfer of probationer from one agency to another

137.590Â Â Â Â  Appointment of parole and probation officers and assistants; chief parole and probation officer

137.592Â Â Â Â  Policy regarding probation violations

137.593Â Â Â Â  Duty of corrections agencies to impose structured, intermediate sanction for probation violations

137.595Â Â Â Â  Establishing system of sanctions; rules

137.596Â Â Â Â  Probation violations; custodial sanctions; rules

137.597Â Â Â Â  Probationer may consent to imposition of sanctions

137.599Â Â Â Â  Hearing prior to, or after, imposition of sanctions

137.610Â Â Â Â  Performance by Department of Corrections staff of duties of parole and probation officers appointed by judge

137.620Â Â Â Â  Powers of parole and probation officers; oath of office; bond; audit of accounts

137.630Â Â Â Â  Duties of parole and probation officers

DETERMINATE SENTENCES

137.635Â Â Â Â  Determinate sentences required for certain felony convictions

137.637Â Â Â Â  Determining length of determinate sentences

OREGON CRIMINAL JUSTICE COMMISSION

137.651Â Â Â Â  Definitions

137.654Â Â Â Â  Oregon Criminal Justice Commission; membership; terms; meetings

137.656Â Â Â Â  Purpose and duties of commission; rules

137.658Â Â Â Â  Authority of chairperson to create committees within commission

137.661Â Â Â Â  Agency cooperation with commission

137.662Â Â Â Â  Oregon Criminal Justice Commission Account

137.667Â Â Â Â  Amendments to sentencing guidelines; submitting to Legislative Assembly

137.669Â Â Â Â  Guidelines control sentences; mandatory sentences

137.671Â Â Â Â  Authority of court to impose sentence outside guidelines

137.673Â Â Â Â  Validity of rules

MANDATORY MINIMUM SENTENCES AND ADULT PROSECUTION OF 15-, 16- AND 17-YEAR-OLD OFFENDERS

137.700Â Â Â Â  Offenses requiring imposition of mandatory minimum sentences

137.705Â Â Â Â  Definitions for ORS 137.705 and 137.707

137.707Â Â Â Â  Adult prosecution of 15-, 16- or 17-year-old offenders; mandatory minimum sentences; lesser included offenses; transfer to juvenile court

137.712Â Â Â Â  Exceptions to ORS 137.700 and 137.707

137.717Â Â Â Â  Additional offenses requiring imposition of presumptive sentences

137.719Â Â Â Â  Presumptive sentence for certain sex offenders

137.721Â Â Â Â  Presumptive sentences for certain methamphetamine offenses

SENTENCING REQUIREMENTS CONCERNING DEFENDANTÂS ELIGIBILITY FOR CERTAIN TYPES OF LEAVE, RELEASE OR PROGRAMS

137.750Â Â Â Â  Sentencing requirements concerning defendantÂs eligibility for certain types of leave, release or programs

137.752Â Â Â Â  Requirements when defendant committed to custody of county

137.754Â Â Â Â  Authority of court to modify judgment to comply with ORS 137.750 and 137.752

SEXUALLY VIOLENT DANGEROUS OFFENDERS

137.765Â Â Â Â  Sexually violent dangerous offenders; definitions; mandatory lifetime post-prison supervision

137.767Â Â Â Â  Presentence investigation and examination

137.769Â Â Â Â  DefendantÂs right to independent examination

137.771Â Â Â Â  Resentencing hearing; petition; findings; modification of sentence

JUDGMENT

(Generally)

Â Â Â Â Â  137.010 Duty of court to ascertain and impose punishment. (1) The statutes that define offenses impose a duty upon the court having jurisdiction to pass sentence in accordance with this section or, for felonies committed on or after November 1, 1989, in accordance with rules of the Oregon Criminal Justice Commission unless otherwise specifically provided by law.

Â Â Â Â Â  (2) If it cannot be determined whether the felony was committed on or after November 1, 1989, the defendant shall be sentenced as if the felony had been committed prior to November 1, 1989.

Â Â Â Â Â  (3) Except when a person is convicted of a felony committed on or after November 1, 1989, if the court is of the opinion that it is in the best interests of the public as well as of the defendant, the court may suspend the imposition or execution of any part of a sentence for any period of not more than five years. The court may extend the period of suspension beyond five years in accordance with subsection (4) of this section.

Â Â Â Â Â  (4) If the court suspends the imposition or execution of a part of a sentence for an offense other than a felony committed on or after November 1, 1989, the court may also impose and execute a sentence of probation on the defendant for a definite or indefinite period of not more than five years. However, upon a later finding that a defendant sentenced to probation for a felony has violated a condition of the probation and in lieu of revocation, the court may order the period of both the suspended sentence and the sentence of probation extended until a date not more than six years from the date of original imposition of sentence. Time during which the probationer has absconded from supervision and a bench warrant has been issued for the probationerÂs arrest shall not be counted in determining the time elapsed since imposition of the sentence of probation.

Â Â Â Â Â  (5) If the court announces that it intends to suspend imposition or execution of any part of a sentence, the defendant may, at that time, object and request imposition of the full sentence. In no case, however, does the defendant have a right to refuse the courtÂs order, and the court may suspend imposition or execution of a part of the sentence despite the defendantÂs objection or request. If the court further announces that it intends to sentence the defendant to a period of probation, the defendant may, at that time, object and request that a sentence of probation or its conditions not be imposed or that different conditions be imposed. In no case, however, does the defendant have the right to refuse a sentence of probation or any of the conditions of the probation, and the court may sentence the defendant to probation subject to conditions despite the defendantÂs objection or request.

Â Â Â Â Â  (6) The power of the judge of any court to suspend execution of any part of a sentence or to sentence any person convicted of a crime to probation shall continue until the person is delivered to the custody of the Department of Corrections.

Â Â Â Â Â  (7) When a person is convicted of an offense and the court does not suspend the imposition or execution of any part of a sentence or when a suspended sentence or sentence of probation is revoked, the court shall impose the following sentence:

Â Â Â Â Â  (a) A term of imprisonment;

Â Â Â Â Â  (b) A fine;

Â Â Â Â Â  (c) Both imprisonment and a fine; or

Â Â Â Â Â  (d) Discharge of the defendant.

Â Â Â Â Â  (8) This section does not deprive the court of any authority conferred by law to enter a judgment for the forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty. An order exercising that authority may be included as part of the judgment of conviction.

Â Â Â Â Â  (9) When imposing sentence for a felony committed on or after November 1, 1989, the court shall submit sentencing information to the commission in accordance with rules of the commission.

Â Â Â Â Â  (10) A judgment of conviction that includes a term of imprisonment for a felony committed on or after November 1, 1989, shall state the length of incarceration and the length of post-prison supervision. The judgment of conviction shall also provide that if the defendant violates the conditions of post-prison supervision, the defendant shall be subject to sanctions including the possibility of additional imprisonment in accordance with rules of the commission. [Amended by 1971 c.743 Â§322; 1981 c.181 Â§1; 1987 c.320 Â§27; 1989 c.790 Â§6; 1989 c.849 Â§1; 1993 c.14 Â§1; 2003 c.576 Â§388; 2005 c.10 Â§2]

Â Â Â Â Â  137.012 Suspension of imposition or execution of sentence of person convicted of certain sexual offenses; term of probation. If the court suspends the imposition or execution of a part of a sentence of, or imposes a sentence of probation on, any person convicted of violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427, the court shall sentence the defendant to probation for a period of at least five years and no more than the maximum statutory indeterminate sentence for the offense. [1991 c.831 Â§2; 1993 c.14 Â§2; 1993 c.301 Â§2; 1999 c.161 Â§3]

Â Â Â Â Â  Note: 137.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.013 Appearance by victim at time of sentencing. At the time of sentencing, the victim or the victimÂs next of kin has the right to appear personally or by counsel, and has the right to reasonably express any views concerning the crime, the person responsible, the impact of the crime on the victim, and the need for restitution and compensatory fine. [1987 c.2 Â§10]

Â Â Â Â Â  137.015 [1971 c.328 Â§1; 1973 c.346 Â§1; 1979 c.341 Â§1; 1983 c.125 Â§1; 1985 c.277 Â§1; 1989 c.844 Â§1; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  137.017 Disposition of fines, costs and forfeited security deposits received by court. Except as otherwise specifically provided by law, all fines, costs and forfeited security deposits ordered paid in criminal actions and proceedings, as defined in ORS 131.005, in the circuit court shall be accounted for and distributed as provided in ORS 137.293 and 137.295, as monetary obligations payable to the state. [1981 s.s. c.3 Â§102; 1983 c.763 Â§42; 1987 c.905 Â§5; 1999 c.1051 Â§253]

Â Â Â Â Â  137.020 Time for pronouncing judgment; delay; notice of right to appeal. (1) After a plea or verdict of guilty, or after a verdict against the defendant on a plea of former conviction or acquittal, if the judgment is not arrested or a new trial granted, the court shall appoint a time for pronouncing judgment.

Â Â Â Â Â  (2)(a) The time appointed shall be at least two calendar days after the plea or verdict if the court intends to remain in session so long. If the court does not intend to remain in session at least two calendar days, the time appointed may be sooner than two calendar days, but shall be as remote a time as can reasonably be allowed. However, in the latter case, the judgment shall not be given less than six hours after the plea or verdict, except with the consent of the defendant.

Â Â Â Â Â  (b) Except for good cause shown or as otherwise provided in this paragraph, a court shall not delay for more than 31 calendar days after the plea or verdict the sentencing of a defendant held in custody on account of the pending proceedings. Except for good cause shown or as otherwise provided in this paragraph, a court shall not delay for more than 56 calendar days after the plea or verdict the sentencing of a defendant not held in custody on account of the pending proceedings. If the defendant is not in custody and the court does not pronounce judgment within 56 calendar days after the plea or verdict, any period of probation imposed as a part of a subsequent judgment shall begin to run from the date of the plea or verdict.

Â Â Â Â Â  (3) If the defendant is in custody following the verdict, the court shall pronounce judgment as soon as practicable, but in any case within seven calendar days following the verdict if no presentence investigation is ordered, and within seven calendar days after delivery of the presentence report to the court if a presentence investigation has been ordered; however, the court may delay pronouncement of judgment beyond the limits of this subsection for good cause shown.

Â Â Â Â Â  (4) If the final calendar day a defendant must be sentenced is not a judicial day then sentencing may be delayed until the next judicial day.

Â Â Â Â Â  (5)(a) At the time a court pronounces judgment the defendant, if present, shall be advised of the right to appeal and of the procedure for protecting that right. If the defendant is not present, the court shall advise the defendant in writing of the right to appeal and of the procedure for protecting that right.

Â Â Â Â Â  (b) If the defendant is sentenced subsequent to a plea of guilty or no contest or upon probation revocation or sentence suspension, or if the defendant is resentenced after an order by an appellate court or a post-conviction relief court, the court shall advise the defendant of the limitations on appealability imposed by ORS 138.050 (1) and 138.222 (7). If the defendant is not present, the court shall advise the defendant in writing of the limitations on appealability imposed by ORS 138.050 (1) and 138.222 (7).

Â Â Â Â Â  (6) If the defendant is financially eligible for appointment of counsel at state expense on appeal under ORS 138.500, trial counsel shall determine whether the defendant wishes to pursue an appeal. If the defendant wishes to pursue an appeal, trial counsel shall transmit to the office of public defense services established under ORS 151.216, on a form prepared by the office, information necessary to perfect the appeal. [Amended by 1971 c.565 Â§18a; 1987 c.242 Â§1; 1991 c.111 Â§12; 2001 c.644 Â§4; 2003 c.14 Â§57]

Â Â Â Â Â  137.030 Presence of defendant at pronouncement of judgment. For the purpose of giving judgment, if the conviction is for:

Â Â Â Â Â  (1) A felony, the defendant shall be personally present.

Â Â Â Â Â  (2) A misdemeanor, judgment may be given in the absence of the defendant. [Amended by 1993 c.581 Â§1; 1997 c.827 Â§1; 2005 c.566 Â§9]

Â Â Â Â Â  137.040 Bringing defendant in custody to pronouncement of judgment. If the defendant is in custody, the court shall:

Â Â Â Â Â  (1) Direct the officer in whose custody the defendant is to bring the defendant before the court for judgment and the officer shall do so accordingly; or

Â Â Â Â Â  (2) Ensure that arrangements for the defendant to appear for judgment by simultaneous electronic transmission as described in ORS 131.045 have been made. [Amended by 2005 c.566 Â§10]

Â Â Â Â Â  137.050 Nonattendance or nonappearance of released defendant when attendance required by court. (1) If the defendant has been released on a release agreement or security deposit and does not appear for judgment when personal attendance is required by the court, the court may order a forfeiture of the security deposit as provided in ORS 135.280. In addition, if the defendant fails to appear as required by the release agreement or security deposit, the court may direct the clerk to issue a bench warrant for the defendantÂs arrest.

Â Â Â Â Â  (2) At any time after the making of the order for the bench warrant, the clerk, on the application of the district attorney, shall issue such warrant, as by the order directed, whether the court is sitting or not. [Amended by 1973 c.836 Â§257]

Â Â Â Â Â  137.060 Form of bench warrant. The bench warrant shall be substantially in the following form:

______________________________________________________________________________

CIRCUIT COURT

FOR THE COUNTY OF

______, STATE OF OREGON

IN THE NAME OF THE STATE

OF OREGON

To any peace officer in the State of Oregon, greeting:

Â Â Â Â Â  A B having been on the ______ day of______, 2___, convicted in this court of the crime of (designating it generally), you are commanded to arrest the above-named defendant forthwith and bring the defendant before such court for judgment or, if the court has adjourned for the term, deliver the defendant into the custody of the jailor of this county. By order of the court.

Â Â Â Â Â  Witness my hand and seal of said circuit court, affixed at ______, in said county, this ______ day of______, 2___.

Â Â Â Â Â  [L. S.]

C D, Clerk of the Court

______________________________________________________________________________

[Amended by 1957 c.659 Â§1; 1971 c.423 Â§1]

Â Â Â Â Â  137.070 Counties to which bench warrant may issue; service. The bench warrant mentioned in ORS 137.050 may issue to one or more counties of the state and may be served in the same manner as any other warrant of arrest issued by a magistrate. [Amended by 1973 c.836 Â§258]

Â Â Â Â Â  137.071 Requirements for judgment documents. (1) The judge in a criminal action shall ensure that the creation and filing of a judgment document complies with this section. On appeal, the appellate court may give leave as provided in ORS 19.270 for entry of a judgment document that complies with this section but may not reverse or set aside a judgment, determination or disposition on the sole ground that the judgment document fails to comply with this section.

Â Â Â Â Â  (2) A judgment document in a criminal action must comply with ORS 18.038. In addition, a judgment document in a criminal action must:

Â Â Â Â Â  (a) Indicate whether the defendant was determined to be financially eligible for purposes of appointed counsel in the action.

Â Â Â Â Â  (b) Indicate whether the court appointed counsel for the defendant in the action.

Â Â Â Â Â  (c) If there is no attorney for the defendant, indicate whether the defendant knowingly waived any right to an attorney after having been informed of that right.

Â Â Â Â Â  (d) Include the identity of the recorder or reporter for the proceeding or action who is to be served under ORS 138.081.

Â Â Â Â Â  (e) Include any information specifically required by statute or by court rule.

Â Â Â Â Â  (f) Specify clearly the courtÂs determination for each charge in the information, indictment or complaint.

Â Â Â Â Â  (g) Specify clearly the courtÂs disposition, including all legal consequences the court establishes or imposes. If the determination is one of conviction, the judgment document must include any suspension of sentence, forfeiture, imprisonment, cancellation of license, removal from office, monetary obligation, probation, conditions of probation, discharge, restitution, community service and all other sentences and legal consequences imposed by the court. Nothing in this paragraph requires the judgment document to specify any consequences that may result from the determination but are not established or imposed by the court.

Â Â Â Â Â  (h) Include the identities of the attorney for the state and the attorney, if any, for the defendant.

Â Â Â Â Â  (3) A judgment document in a criminal action that includes a money award, as defined in ORS 18.005, must comply with ORS 18.048.

Â Â Â Â Â  (4) The requirements of this section do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action. [1989 c.472 Â§2; 1995 c.117 Â§1; 1997 c.526 Â§3; 2001 c.962 Â§88; 2003 c.300 Â§Â§1,2; 2003 c.576 Â§162]

Â Â Â Â Â  137.072 [1967 c.585 Â§2; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  137.073 [1989 c.472 Â§3; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  137.074 Fingerprints of convicted felons and certain misdemeanants required. When a person is convicted of a felony, a Class A misdemeanor or a sex crime, as defined in ORS 181.594, the court shall ensure that the personÂs fingerprints have been taken. The law enforcement agency attending upon the court is the agency responsible for obtaining the fingerprints. The agency attending upon the court may, by agreement, arrange for another law enforcement agency to obtain the fingerprints on its behalf. [1989 c.790 Â§19; 1997 c.538 Â§14]

Â Â Â Â Â  Note: 137.074 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.075 [1967 c.585 Â§3; 1971 c.743 Â§323; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  137.076 Blood or buccal sample and thumbprint of certain convicted defendants required; application. (1) This section applies to any person convicted of:

Â Â Â Â Â  (a) A felony;

Â Â Â Â Â  (b) Sexual abuse in the third degree or public indecency;

Â Â Â Â Â  (c) Conspiracy or attempt to commit rape in the third degree, sodomy in the third degree, sexual abuse in the second degree, burglary in the second degree or promoting prostitution; or

Â Â Â Â Â  (d) Murder or aggravated murder.

Â Â Â Â Â  (2) When a person is convicted of an offense listed in subsection (1) of this section:

Â Â Â Â Â  (a) The person shall, whether or not ordered to do so by the court under paragraph (b) of this subsection, provide a blood or buccal sample at the request of the appropriate agency designated in paragraph (c) of this subsection.

Â Â Â Â Â  (b) The court shall include in the judgment of conviction an order stating that a blood or buccal sample is required to be obtained at the request of the appropriate agency and, unless the convicted person lacks the ability to pay, that the person shall reimburse the appropriate agency for the cost of obtaining and transmitting the blood or buccal sample. If the judgment sentences the convicted person to probation, the court shall order the convicted person to submit to the obtaining of a blood or buccal sample as a condition of the probation.

Â Â Â Â Â  (c) The appropriate agency shall cause a blood or buccal sample to be obtained and transmitted to the Department of State Police. The agency shall cause the sample to be obtained as soon as practicable after conviction. The agency shall obtain the convicted personÂs thumbprint at the same time the agency obtains the blood or buccal sample. The agency shall include the thumbprint with the identifying information that accompanies the sample. Whenever an agency is notified by the Department of State Police that a sample is not adequate for analysis, the agency shall obtain and transmit a blood sample. The appropriate agency shall be:

Â Â Â Â Â  (A) The Department of Corrections, whenever the convicted person is committed to the legal and physical custody of the department.

Â Â Â Â Â  (B) In all other cases, the law enforcement agency attending upon the court.

Â Â Â Â Â  (3)(a) A blood sample may only be drawn in a medically acceptable manner by a licensed professional nurse, a licensed practical nurse, a qualified medical technician, a licensed physician or a person acting under the direction or control of a licensed physician.

Â Â Â Â Â  (b) A buccal sample may be obtained by anyone authorized to do so by the appropriate agency. The person obtaining the buccal sample shall follow the collection procedures established by the Department of State Police.

Â Â Â Â Â  (c) A person authorized by this subsection to obtain a blood or buccal sample shall not be held civilly liable for obtaining a sample in accordance with this subsection and subsection (2) of this section, ORS 161.325 and 419C.473. The sample shall also be obtained and transmitted in accordance with any procedures that may be established by the Department of State Police. However, no test result or opinion based upon a test result shall be rendered inadmissible as evidence solely because of deviations from procedures adopted by the Department of State Police that do not affect the reliability of the opinion or test result.

Â Â Â Â Â  (4) No sample is required to be obtained if:

Â Â Â Â Â  (a) The Department of State Police notifies the court or the appropriate agency that it has previously received an adequate blood or buccal sample obtained from the convicted person in accordance with this section or ORS 161.325 or 419C.473; or

Â Â Â Â Â  (b) The court determines that obtaining a sample would create a substantial and unreasonable risk to the health of the convicted person.

Â Â Â Â Â  (5) The provisions of subsections (1) to (4) of this section apply to any person who, on or after September 29, 1991, is serving a term of incarceration as a sentence or as a condition of probation imposed for conviction of an offense listed in subsection (1) of this section, and any such person shall submit to the obtaining of a blood or buccal sample. Before releasing any such person from incarceration, the supervisory authority shall cause a blood or buccal sample and the personÂs thumbprint to be obtained and transmitted in accordance with subsections (1) to (4) of this section. [1991 c.669 Â§Â§2,5; 1993 c.14 Â§3; 1993 c.33 Â§298; 1993 c.301 Â§3; 1999 c.97 Â§1; 2001 c.852 Â§1]

Â Â Â Â Â  Note: 137.076 (5) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Presentence Report)

Â Â Â Â Â  137.077 Presentence report; general principles of disclosure. The presentence report is not a public record and shall be available only to:

Â Â Â Â Â  (1) The sentencing court for the purpose of assisting the court in determining the proper sentence to impose and to other judges who participate in a sentencing council discussion of the defendant. The sentencing judge may disclose information from the presentence report that is necessary to address the content of the report, examine the reasoning for a sentencing recommendation or to explain the reasons for the sentence imposed. Appellate judges may disclose information from the presentence report that is necessary for legal analysis of the case or to report the reasoning of the appellate court.

Â Â Â Â Â  (2) The Department of Corrections, State Board of Parole and Post-Prison Supervision and other persons or agencies having a legitimate professional interest in the information likely to be contained therein. These agencies or persons may make the presentence report, or any reports based on the contents of that report, available to the victim.

Â Â Â Â Â  (3) Appellate or review courts where relevant to an issue on which an appeal is taken or post-conviction relief sought.

Â Â Â Â Â  (4) The district attorney, the defendant or the counsel of the defendant, as provided in ORS 137.079. The district attorney and counsel of the defendant may retain a copy of the presentence report as a part of the permanent records of the case. The district attorney and counsel of the defendant may disclose the contents of the presentence report to individuals or agencies when preparing for the sentencing of the defendant. ÂIndividuals and agenciesÂ include victims, psychologists, psychiatrists, medical doctors and any other person or agency who may assist the state or the defendant at the time of sentencing. [1973 c.836 Â§260; 1987 c.320 Â§28; 1989 c.408 Â§1]

Â Â Â Â Â  137.079 Presentence report; other writings considered in imposing sentence; disclosure to parties; courtÂs authority to except parts from disclosure. (1) A copy of the presentence report and all other written information concerning the defendant that the court considers in the imposition of sentence shall be made available to the district attorney, the defendant or defendantÂs counsel at least five judicial days before the sentencing of the defendant. All other written information, when received by the court outside the presence of counsel, shall either be summarized by the court in a memorandum available for inspection or summarized by the court on the record before sentence is imposed.

Â Â Â Â Â  (2) The court may except from disclosure parts of the presentence report or other written information described in subsection (1) of this section which are not relevant to a proper sentence, diagnostic opinions which might seriously disrupt a program of rehabilitation if known by the defendant, or sources of information which were obtainable with an expectation of confidentiality.

Â Â Â Â Â  (3) If parts of the presentence report or other written information described in subsection (1) of this section are not disclosed under subsection (2) of this section, the court shall inform the parties that information has not been disclosed and shall state for the record the reasons for the courtÂs action. The action of the court in excepting information shall be reviewable on appeal.

Â Â Â Â Â  (4) A defendant who is being sentenced for felonies committed prior to November 1, 1989, may file a written motion to correct the criminal history contained in the presentence report prior to the date of sentencing. At sentencing, the court shall consider defendantÂs motion to correct the presentence report and shall correct any factual errors in the criminal history contained in that report. An order allowing or denying a motion made pursuant to this subsection shall not be reviewable on appeal. If corrections are made by the court, only corrected copies of the report shall be provided to individuals or agencies pursuant to ORS 137.077.

Â Â Â Â Â  (5)(a) The provisions of this subsection apply only to a defendant being sentenced for a felony committed on or after November 1, 1989.

Â Â Â Â Â  (b) Except as otherwise provided in paragraph (c) of this subsection, the defendantÂs criminal history as set forth in the presentence report shall satisfy the stateÂs burden of proof as to the defendantÂs criminal history.

Â Â Â Â Â  (c) Prior to the date of sentencing, the defendant shall notify the district attorney and the court in writing of any error in the criminal history as set forth in the presentence report. Except to the extent that any disputed portion is later changed by agreement of the district attorney and defendant with the approval of the court, the state shall have the burden of proving by a preponderance of evidence any disputed part of the defendantÂs criminal history. The court shall allow the state reasonable time to produce evidence to meet its burden.

Â Â Â Â Â  (d) The court shall correct any error in the criminal history as reflected in the presentence report.

Â Â Â Â Â  (e) If corrections to the presentence report are made by the court, only corrected copies of the report shall be provided to individuals or agencies pursuant to ORS 137.077.

Â Â Â Â Â  (f) Except as provided in ORS 138.222, the courtÂs decision on issues relating to a defendantÂs criminal history shall not be reviewable on appeal. [1973 c.836 Â§261; 1977 c.372 Â§11; 1983 c.649 Â§1; 1989 c.408 Â§2; 1989 c.790 Â§8]

(Aggravation or Mitigation)

Â Â Â Â Â  137.080 Consideration of circumstances in aggravation or mitigation of punishment. (1) After a plea or verdict of guilty, or after a verdict against the defendant on a plea of former conviction or acquittal, in a case where discretion is conferred upon the court as to the extent of the punishment to be inflicted, the court, upon the suggestion of either party that there are circumstances which may be properly considered in aggravation or mitigation of the punishment, may, in its discretion, hear the same summarily at a specified time and upon such notice to the adverse party as it may direct.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the consideration of aggravating and mitigating circumstances as to felonies committed on or after November 1, 1989, including the maximum sentence that may be imposed because of aggravating circumstances, shall be in accordance with rules of the Oregon Criminal Justice Commission. [Amended by 1989 c.790 Â§9]

Â Â Â Â Â  137.085 Age and physical disability of victim as factors in sentencing. When a court sentences a defendant convicted of any crime involving a physical or sexual assault, the court shall give consideration to a victimÂs particular vulnerability to injury in such case, due to the victimÂs youth, advanced age or physical disability. Such particular vulnerability of the victim is a fact enhancing the seriousness of any assault, and the court shall consider it as such in imposing the sentence within the limits otherwise provided by law. [1985 c.767 Â§1]

Â Â Â Â Â  Note: 137.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.090 Considerations in determining aggravation or mitigation. (1) In determining aggravation or mitigation, the court shall consider:

Â Â Â Â Â  (a) Any evidence received during the proceeding;

Â Â Â Â Â  (b) The presentence report, where one is available; and

Â Â Â Â Â  (c) Any other evidence relevant to aggravation or mitigation that the court finds trustworthy and reliable.

Â Â Â Â Â  (2) When a witness is so sick or infirm as to be unable to attend, the deposition of the witness may be taken out of court at such time and place, and upon such notice to the adverse party, and before such person authorized to take depositions, as the court directs. [Amended by 1965 c.400 Â§1; 1973 c.836 Â§259; 1989 c.790 Â§10]

Â Â Â Â Â  137.100 Defendant as witness in relation to circumstances. If the defendant consents thereto, the defendant may be examined as a witness in relation to the circumstances which are alleged to justify aggravation or mitigation of the punishment; but if the defendant gives testimony at the request of the defendant, then the defendant must submit to be examined generally by the adverse party.

(Compensatory Fine)

Â Â Â Â Â  137.101 Compensatory fine. (1) Whenever the court imposes a fine as penalty for the commission of a crime resulting in injury for which the person injured by the act constituting the crime has a remedy by civil action, unless the issue of punitive damages has been previously decided on a civil case arising out of the same act and transaction, the court may order that the defendant pay any portion of the fine separately to the clerk of the court as compensatory fines in the case. The clerk shall pay over to the injured victim or victims, as directed in the courtÂs order, moneys paid to the court as compensatory fines under this subsection. This section shall be liberally construed in favor of victims.

Â Â Â Â Â  (2) Compensatory fines may be awarded in addition to restitution awarded under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) Nothing in this section limits or impairs the right of a person injured by a defendantÂs criminal acts to sue and recover damages from the defendant in a civil action. Evidence that the defendant has paid or been ordered to pay compensatory fines under this section may not be introduced in any civil action arising out of the facts or events which were the basis for the compensatory fine. However, the court in such civil action shall credit any compensatory fine paid by the defendant to a victim against any judgment for punitive damages in favor of the victim in the civil action. [1981 c.637 Â§2; 1987 c.2 Â§11]

(Restitution)

Â Â Â Â Â  137.103 Definitions for ORS 137.101 to 137.109. As used in ORS 137.101 to 137.109, 161.675 and 161.685:

Â Â Â Â Â  (1) ÂCriminal activitiesÂ means any offense with respect to which the defendant is convicted or any other criminal conduct admitted by the defendant.

Â Â Â Â Â  (2) ÂEconomic damagesÂ has the meaning given that term in ORS 31.710, except that Âeconomic damagesÂ does not include future impairment of earning capacity.

Â Â Â Â Â  (3) ÂRestitutionÂ means full, partial or nominal payment of economic damages to a victim. Restitution is independent of and may be awarded in addition to a compensatory fine awarded under ORS 137.101.

Â Â Â Â Â  (4) ÂVictimÂ means:

Â Â Â Â Â  (a) The person against whom the defendant committed the criminal offense, if the court determines that the person has suffered economic damages as a result of the offense.

Â Â Â Â Â  (b) Any person not described in paragraph (a) of this subsection whom the court determines has suffered economic damages as a result of the defendantÂs criminal activities.

Â Â Â Â Â  (c) The Criminal Injuries Compensation Account, if it has expended moneys on behalf of a victim described in paragraph (a) of this subsection.

Â Â Â Â Â  (d) An insurance carrier, if it has expended moneys on behalf of a victim described in paragraph (a) of this subsection.

Â Â Â Â Â  (5) ÂVictimÂ does not include any coparticipant in the defendantÂs criminal activities. [1977 c.371 Â§1; 1981 c.637 Â§1; 1983 c.488 Â§1; 1983 c.740 Â§16; 1987 c.905 Â§16; 2005 c.564 Â§1; 2005 c.642 Â§4]

Â Â Â Â Â  137.106 Restitution to victims; objections by defendant. (1) When a person is convicted of a crime, or a violation as described in ORS 153.008, that has resulted in economic damages, the district attorney shall investigate and present to the court, prior to the time of sentencing, evidence of the nature and amount of the damages. If the court finds from the evidence presented that a victim suffered economic damages, in addition to any other sanction it may impose, the court shall:

Â Â Â Â Â  (a) Include in the judgment a requirement that the defendant pay the victim restitution in a specific amount that equals the full amount of the victimÂs economic damages as determined by the court; or

Â Â Â Â Â  (b) Include in the judgment a requirement that the defendant pay the victim restitution, and that the specific amount of restitution will be established by a supplemental judgment based upon a determination made by the court within 90 days of entry of the judgment. In the supplemental judgment, the court shall establish a specific amount of restitution that equals the full amount of the victimÂs economic damages as determined by the court. The court may extend the time within which the determination and supplemental judgment may be completed for good cause. The lien, priority of the lien and ability to enforce the specific amount of restitution established under this paragraph by a supplemental judgment relates back to the date of the original judgment that is supplemented.

Â Â Â Â Â  (2) After the district attorney makes a presentation described in subsection (1) of this section, if the court is unable to find from the evidence presented that a victim suffered economic damages, the court shall make a finding on the record to that effect.

Â Â Â Â Â  (3) No finding made by the court or failure of the court to make a finding under this section limits or impairs the rights of a person injured to sue and recover damages in a civil action as provided in ORS 137.109.

Â Â Â Â Â  (4) If a judgment or supplemental judgment described in subsection (1) of this section includes restitution, a court may delay the enforcement of the monetary sanctions, including restitution, only if the defendant alleges and establishes to the satisfaction of the court the defendantÂs inability to pay the judgment in full at the time the judgment is entered. If the court finds that the defendant is unable to pay, the court may establish or allow an appropriate supervising authority to establish a payment schedule, taking into consideration the financial resources of the defendant and the burden that payment of restitution will impose, with due regard to the other obligations of the defendant.

Â Â Â Â Â  (5) If the defendant objects to the imposition, amount or distribution of the restitution, the court shall allow the defendant to be heard on such issue at the time of sentencing or at the time the court determines the amount of restitution. [1977 c.371 Â§2; 1983 c.724 Â§1; 1993 c.533 Â§1; 1997 c.313 Â§23; 1999 c.1051 Â§124; 2003 c.670 Â§1; 2005 c.564 Â§2]

Â Â Â Â Â  137.107 Authority of court to amend part of judgment relating to restitution. At any time after entry of a judgment upon conviction of a crime, the court may amend that part of the judgment relating to restitution if, in the original judgment, the court included language imposing, recommending or requiring restitution but failed to conform the judgment to the requirements of ORS 18.048 or any other law governing the form of judgments in effect before January 1, 2004. [1997 c.526 Â§2; 2003 c.576 Â§163]

Â Â Â Â Â  Note: 137.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.109 Effect of restitution order on other remedies of victim; credit of restitution against subsequent civil judgment; effect of criminal judgment on subsequent civil action. (1) Nothing in ORS 137.103 to 137.109, 137.540, 144.102, 144.275, 161.675 and 161.685 limits or impairs the right of a person injured by a defendantÂs commission of a crime, or by a defendantÂs commission of a violation described in ORS 153.008, to sue and recover damages from the defendant in a civil action. Evidence that the defendant has paid or been ordered to pay restitution pursuant to ORS 137.103 to 137.109, 137.540, 144.102, 144.275, 161.675 and 161.685 may not be introduced in any civil action arising out of the facts or events that were the basis for the restitution. However, the court shall credit any restitution paid by the defendant to a victim against any judgment in favor of the victim in such civil action.

Â Â Â Â Â  (2) If conviction in a criminal trial necessarily decides the issue of a defendantÂs liability for economic damages of a victim, that issue is conclusively determined as to the defendant if it is involved in a subsequent civil action. [1977 c.371 Â§7; 1993 c.533 Â§2; 1997 c.526 Â§4; 1999 c.1051 Â§125; 2005 c.564 Â§3]

Â Â Â Â Â  137.110 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  137.111 [1955 c.636 Â§3; 1961 c.424 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.112 [1953 c.641 Â§2; 1955 c.252 Â§1; 1955 c.636 Â§1; 1961 c.424 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.113 [1953 c.641 Â§3; 1955 c.252 Â§2; 1961 c.424 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.114 [1953 c.641 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.115 [1953 c.641 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.116 [1953 c.641 Â§6; 1955 c.252 Â§3; 1955 c.636 Â§2; repealed by 1961 c.424 Â§9]

Â Â Â Â Â  137.117 [1955 c.636 Â§10; 1961 c.266 Â§1; 1961 c.424 Â§4; repealed by 1971 c.743 Â§432]

(Collection of Monetary Obligations)

Â Â Â Â Â  137.118 Assignment of judgments for collection of monetary obligation; costs of collection. (1) Judgments in criminal actions that impose monetary obligations, including judgments requiring the payment of fines, costs, assessments, compensatory fines, attorney fees, forfeitures or restitution, may be assigned by the state, by a municipal court or by a justice court for collection.

Â Â Â Â Â  (2)(a) The state may assign a judgment to the Department of Revenue or a private collection agency.

Â Â Â Â Â  (b) A justice court may assign a judgment to a private collection agency or, in a criminal action, to the Department of Revenue for the purposes described in ORS 156.315.

Â Â Â Â Â  (c) A municipal court may assign a judgment to:

Â Â Â Â Â  (A) A private collection agency; or

Â Â Â Â Â  (B) The Department of Revenue for the purposes described in subsections (6) to (8) of this section, if the judgment was entered in a criminal action and part of the judgment is payable to the State of Oregon.

Â Â Â Â Â  (d) Nothing in this subsection limits the right of a municipal court or a justice court to assign for collection judgments in matters other than criminal actions.

Â Â Â Â Â  (3) A municipal or justice court may add to any judgment in a criminal action that includes a monetary obligation a fee for the cost of collection if the court gives the defendant a period of time to pay the obligation after the date of imposition of the sentence or after the date of the hearing or proceeding that results in the imposition of the financial obligation. The fee may not exceed 25 percent of the monetary obligation imposed by the court without the addition of the cost of collection and may not be more than $250. The fee shall be waived or suspended by the court if the defendant pays the monetary obligation in the manner required by the court.

Â Â Â Â Â  (4) A state court shall add to any judgment in a criminal action that includes a monetary obligation the fees required by ORS 1.202.

Â Â Â Â Â  (5) As used in subsections (1) to (5) of this section, Âcriminal actionÂ has the meaning given that term in ORS 131.005.

Â Â Â Â Â  (6) If part of a judgment in a criminal action, as described in subsections (1) to (5) of this section, is payable to the State of Oregon, a municipal court may assign the judgment to the Collections Unit in the Department of Revenue for the following purposes:

Â Â Â Â Â  (a) To determine whether refunds or other sums are owed to the debtor by the department; and

Â Â Â Â Â  (b) To deduct the amount of debt from any refunds or other sums owed to the debtor by the department.

Â Â Â Â Â  (7) If the Collections Unit determines that refunds or other sums are owed to the debtor, the department shall deduct the amount of the debt from any refunds or other sums owed to the debtor by the department. After also deducting costs of its actions under subsections (6) to (8) of this section, the department shall remit the amount deducted from refunds or other sums owed to the debtor to the municipal court that assigned the judgment.

Â Â Â Â Â  (8) A debtor whose account is assigned to the Department of Revenue for setoff under subsections (6) to (8) of this section is entitled to the notice required by ORS 293.250 (3)(d) and to the opportunity for payment in ORS 293.250 (3)(c). [1993 c.531 Â§1; 1995 c.512 Â§2; 1997 c.801 Â§99; 1999 c.64 Â§1; 2001 c.823 Â§19; 2003 c.375 Â§1; subsections (6) to (8) of 2005 Edition enacted as 2005 c.501 Â§1; 2005 c.501 Â§2]

Â Â Â Â Â  Note: 137.118 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.119 [1963 c.320 Â§1; 1969 c.502 Â§3; 1969 c.597 Â§124; repealed by 1971 c.743 Â§432]

(Term and Place of Confinement)

Â Â Â Â Â  137.120 Term of sentence; reasons to be stated on record. (1) Whenever any person is convicted of a felony committed prior to November 1, 1989, the court shall, unless it imposes other than a sentence to serve a term of imprisonment in the custody of the Department of Corrections, sentence such person to imprisonment for an indeterminate period of time, but stating and fixing in the judgment and sentence a maximum term for the crime, which shall not exceed the maximum term of imprisonment provided by law therefor; and judgment shall be given accordingly. Such a sentence shall be known as an indeterminate sentence. The court shall state on the record the reasons for the sentence imposed.

Â Â Â Â Â  (2) Whenever any person is convicted of a felony committed on or after November 1, 1989, the court shall impose sentence in accordance with rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) This section does not affect the indictment, prosecution, trial, verdict, judgment or punishment of any felony committed before June 14, 1939, and all laws now and before that date in effect relating to such a felony are continued in full force and effect as to such a felony. [Amended by 1967 c.372 Â§2; 1971 c.743 Â§324; 1977 c.372 Â§12; 1987 c.320 Â§29; 1989 c.790 Â§11]

Â Â Â Â Â  137.121 Maximum consecutive sentences. Notwithstanding any other provision of law, but subject to ORS 161.605, the maximum consecutive sentences which may be imposed for felonies committed on or after November 1, 1989, whether as terms of imprisonment, probation or both, shall be as provided by rules of the Oregon Criminal Justice Commission. [1989 c.790 Â§14]

Â Â Â Â Â  Note: 137.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.122 [1985 c.722 Â§2; repealed by 1991 c.67 Â§28]

Â Â Â Â Â  137.123 Provisions relating to concurrent and consecutive sentences. (1) A sentence imposed by the court may be made concurrent or consecutive to any other sentence which has been previously imposed or is simultaneously imposed upon the same defendant. The court may provide for consecutive sentences only in accordance with the provisions of this section. A sentence shall be deemed to be a concurrent term unless the judgment expressly provides for consecutive sentences.

Â Â Â Â Â  (2) If a defendant is simultaneously sentenced for criminal offenses that do not arise from the same continuous and uninterrupted course of conduct, or if the defendant previously was sentenced by any other court within the United States to a sentence which the defendant has not yet completed, the court may impose a sentence concurrent with or consecutive to the other sentence or sentences.

Â Â Â Â Â  (3) When a defendant is sentenced for a crime committed while the defendant was incarcerated after sentencing for the commission of a previous crime, the court shall provide that the sentence for the new crime be consecutive to the sentence for the previous crime.

Â Â Â Â Â  (4) When a defendant has been found guilty of more than one criminal offense arising out of a continuous and uninterrupted course of conduct, the sentences imposed for each resulting conviction shall be concurrent unless the court complies with the procedures set forth in subsection (5) of this section.

Â Â Â Â Â  (5) The court has discretion to impose consecutive terms of imprisonment for separate convictions arising out of a continuous and uninterrupted course of conduct only if the court finds:

Â Â Â Â Â  (a) That the criminal offense for which a consecutive sentence is contemplated was not merely an incidental violation of a separate statutory provision in the course of the commission of a more serious crime but rather was an indication of defendantÂs willingness to commit more than one criminal offense; or

Â Â Â Â Â  (b) The criminal offense for which a consecutive sentence is contemplated caused or created a risk of causing greater or qualitatively different loss, injury or harm to the victim or caused or created a risk of causing loss, injury or harm to a different victim than was caused or threatened by the other offense or offenses committed during a continuous and uninterrupted course of conduct. [1987 c.2 Â§12; 1991 c.67 Â§29; 1991 c.111 Â§14; 1995 c.657 Â§2; 2003 c.14 Â§58]

Â Â Â Â Â  137.124 Commitment of defendant to Department of Corrections or county; place of confinement; transfer of inmates; juveniles. (1) If the court imposes a sentence upon conviction of a felony that includes a term of incarceration that exceeds 12 months:

Â Â Â Â Â  (a) The court shall not designate the correctional facility in which the defendant is to be confined but shall commit the defendant to the legal and physical custody of the Department of Corrections; and

Â Â Â Â Â  (b) If the judgment provides that the term of incarceration be served consecutively to a term of incarceration of 12 months or less that was imposed in a previous proceeding by a court of this state upon conviction of a felony, the defendant shall serve any remaining part of the previously imposed term of incarceration in the legal and physical custody of the Department of Corrections.

Â Â Â Â Â  (2)(a) If the court imposes a sentence upon conviction of a felony that includes a term of incarceration that is 12 months or less, the court shall commit the defendant to the legal and physical custody of the supervisory authority of the county in which the crime of conviction occurred.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, when the court imposes a sentence upon conviction of a felony that includes a term of incarceration that is 12 months or less, the court shall commit the defendant to the legal and physical custody of the Department of Corrections if the court orders that the term of incarceration be served consecutively to a term of incarceration that exceeds 12 months that was imposed in a previous proceeding or in the same proceeding by a court of this state upon conviction of a felony.

Â Â Â Â Â  (3) After assuming custody of the convicted person the Department of Corrections may transfer inmates from one correctional facility to another such facility for the purposes of diagnosis and study, rehabilitation and treatment, as best seems to fit the needs of the inmate and for the protection and welfare of the community and the inmate.

Â Â Â Â Â  (4) If the court imposes a sentence of imprisonment upon conviction of a misdemeanor, it shall commit the defendant to the custody of the supervisory authority of the county in which the crime of conviction occurred.

Â Â Â Â Â  (5)(a) When a person under 18 years of age at the time of committing the offense and under 20 years of age at the time of sentencing is committed to the Department of Corrections under ORS 137.707, the Department of Corrections shall transfer the physical custody of the person to the Oregon Youth Authority as provided in ORS 420.011 if:

Â Â Â Â Â  (A) The person will complete the sentence imposed before the person attains 25 years of age; or

Â Â Â Â Â  (B) The Department of Corrections and the Oregon Youth Authority determine that, because of the personÂs age, immaturity, mental or emotional condition or risk of physical harm to the person, the person should not be incarcerated initially in a Department of Corrections institution.

Â Â Â Â Â  (b) A person placed in the custody of the Oregon Youth Authority under this subsection shall be returned to the physical custody of the Department of Corrections whenever the Director of the Oregon Youth Authority, after consultation with the Department of Corrections, determines that the conditions or circumstances that warranted the transfer of custody under this subsection are no longer present.

Â Â Â Â Â  (6)(a) When a person under 18 years of age at the time of committing the offense and under 20 years of age at the time of sentencing is committed to the legal and physical custody of the Department of Corrections or the supervisory authority of a county following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712, the Department of Corrections or the supervisory authority of a county shall transfer the person to the physical custody of the Oregon Youth Authority for placement as provided in ORS 420.011 (3). The terms and conditions of the personÂs incarceration and custody are governed by ORS 420A.200 to 420A.206.

Â Â Â Â Â  (b) When a person under 16 years of age is waived under ORS 419C.349, 419C.352, 419C.364 or 419C.370 and subsequently is sentenced to a term of imprisonment in the county jail, the sheriff shall transfer the person to a youth correction facility for physical custody as provided in ORS 420.011 (3).

Â Â Â Â Â  (7) If the Director of the Oregon Youth Authority concurs in the decision, the Department of Corrections or the supervisory authority of a county shall transfer the physical custody of a person committed to the Department of Corrections or the supervisory authority of the county under subsection (1) or (2) of this section to the Oregon Youth Authority as provided in ORS 420.011 (2) if:

Â Â Â Â Â  (a) The person was at least 18 years of age but under 20 years of age at the time of committing the felony for which the person is being sentenced to a term of incarceration;

Â Â Â Â Â  (b) The person is under 20 years of age at the time of commitment to the Department of Corrections or the supervisory authority of the county;

Â Â Â Â Â  (c) The person has not been committed previously to the legal and physical custody of the Department of Corrections or the supervisory authority of a county;

Â Â Â Â Â  (d) The person has not been convicted and sentenced to a term of incarceration for the commission of a felony in any other state;

Â Â Â Â Â  (e) The person will complete the term of incarceration imposed before the person attains 25 years of age;

Â Â Â Â Â  (f) The person is likely in the foreseeable future to benefit from the rehabilitative and treatment programs administered by the Oregon Youth Authority;

Â Â Â Â Â  (g) The person does not pose a substantial danger to Oregon Youth Authority staff or persons in the custody of the Oregon Youth Authority; and

Â Â Â Â Â  (h) At the time of the proposed transfer, no more than 50 persons are in the physical custody of the Oregon Youth Authority under this subsection.

Â Â Â Â Â  (8) Notwithstanding the provisions of subsections (5)(a)(A) or (7) of this section, the department or the supervisory authority of a county may not transfer the physical custody of the person under subsection (5)(a)(A) or (7) of this section if the Director of the Oregon Youth Authority, after consultation with the Department of Corrections or the supervisory authority of a county, determines that, because of the personÂs age, mental or emotional condition or risk of physical harm to other persons, the person should not be incarcerated in a youth correction facility. [1967 c.585 Â§4; 1971 c.743 Â§325; 1973 c.836 Â§262; 1985 c.631 Â§5; 1987 c.320 Â§30; 1993 c.33 Â§299; 1993 c.546 Â§118; 1995 c.422 Â§Â§57,57a; 1995 c.423 Â§12a; 1999 c.109 Â§5]

Â Â Â Â Â  137.125 [1955 c.660 Â§3; repealed by 1967 c.585 Â§8]

(Community Service)

Â Â Â Â Â  137.126 Definitions for ORS 137.126 to 137.131. As used in ORS 137.126 to 137.131:

Â Â Â Â Â  (1) ÂCommunity serviceÂ means uncompensated labor for an agency whose purpose is to enhance physical or mental stability, environmental quality or the social welfare.

Â Â Â Â Â  (2) ÂAgencyÂ means a nonprofit organization or public body agreeing to accept community service from offenders and to report on the progress of ordered community service to the court or its delegate. [1981 c.551 Â§2]

Â Â Â Â Â  137.127 [1955 c.660 Â§5; repealed by 1967 c.585 Â§8]

Â Â Â Â Â  137.128 Community service as part of sentence; effect of failure to perform community service. (1) A judge may sentence an offender to community service either as an alternative to incarceration or fine or probation, or as a condition of probation. Prior to such order of community service the offender must consent to donate labor for the welfare of the public. The court or its delegate may select community service tasks that are within the offenderÂs capabilities and are to be performed within a reasonable length of time during hours the offender is not working or attending school.

Â Â Â Â Â  (2) Failure to perform a community service sentence may be grounds for revocation of probation or contempt of court. [1981 c.551 Â§Â§3,5]

Â Â Â Â Â  137.129 Length of community service sentence. The length of a community service sentence shall be within these limits:

Â Â Â Â Â  (1) For a violation, not more than 48 hours.

Â Â Â Â Â  (2) For a misdemeanor other than driving under the influence of intoxicants in violation of ORS 813.010, not more than 160 hours.

Â Â Â Â Â  (3)(a) For a felony committed prior to November 1, 1993, not more than 500 hours.

Â Â Â Â Â  (b) For a felony committed on or after November 1, 1993, as provided in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (4) For a violation of driving under the influence of intoxicants under ORS 813.010, not less than 80 hours or more than 250 hours. [1981 c.551 Â§4; 1983 c.721 Â§1; 1985 c.16 Â§447; 1993 c.692 Â§3; 1999 c.1051 Â§68a]

Â Â Â Â Â  137.130 [Repealed by 1987 c.550 Â§5]

Â Â Â Â Â  137.131 Community service as condition of probation for offense involving graffiti. (1) The court shall impose community service as a condition of a probation sentence when a person is convicted of criminal mischief and the conduct engaged in consists of defacing property by creating graffiti unless the sentence includes incarceration in a county jail or a state correctional institution.

Â Â Â Â Â  (2) The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

Â Â Â Â Â  (3) If the defendant does not consent to donate labor as required by ORS 137.128, the period of community service must be served under the supervision and control of the Department of Corrections. [1995 c.615 Â§5]

(Forfeiture of Weapons)

Â Â Â Â Â  137.138 Forfeiture of weapons and revocation of hunting license for certain convictions. (1) In addition to and not in lieu of any other sentence it may impose, a court shall require a defendant convicted under ORS 164.365, 166.663, 167.315, 498.056 or 498.146 or other state, county or municipal laws, for an act involving or connected with injuring, damaging, mistreating or killing a livestock animal, to forfeit any rights in weapons used in connection with the act underlying the conviction.

Â Â Â Â Â  (2) In addition to and not in lieu of any other sentence it may impose, a court shall revoke any hunting license possessed by a defendant convicted as described in subsection (1) of this section.

Â Â Â Â Â  (3) The State Fish and Wildlife Director shall refuse to issue a hunting license to a defendant convicted as described under subsection (1) of this section for a period of two years following the conviction.

Â Â Â Â Â  (4) As used in this section, Âlivestock animalÂ has the meaning given in ORS 164.055. [1999 c.766 Â§1; 2001 c.666 Â§Â§27,39; 2005 c.830 Â§21]

Â Â Â Â Â  Note: 137.138 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Post-Judgment Procedures)

Â Â Â Â Â  137.140 Imprisonment when county jail is not suitable for safe confinement. Whenever it appears to the court that there is no sufficient jail of the proper county, as provided in ORS 137.330, suitable for the confinement of the defendant, the court may order the confinement of the defendant in the jail of an adjoining county or, if there is no sufficient and suitable jail in the adjoining county, then in the jail of any county in the state. [Amended by 1973 c.836 Â§263; 1987 c.550 Â§3]

Â Â Â Â Â  137.150 [Amended by 1959 c.530 Â§1; 1969 c.511 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.160 [Repealed by 1961 c.520 Â§1]

Â Â Â Â Â  137.170 Entry of judgment in criminal action. When judgment in a criminal action is given, the clerk shall enter the same in the register. If the judgment is upon a determination of conviction of an offense, the clerk shall state briefly in the register the offense for which the defendant was convicted. [Amended by 1959 c.638 Â§19; 1973 c.836 Â§264; 1985 c.540 Â§36; 1997 c.801 Â§65b]

Â Â Â Â Â  137.175 Judgment in criminal action that effects release of defendant; delivery to sheriff. Whenever a judgment in a criminal action will effect the immediate release of a defendant by discharge, probation, sentence to time served, or otherwise, the court shall cause the prompt delivery of a copy of the judgment to the sheriff no later than three calendar days after the judgment is entered. [1987 c.251 Â§3; 1991 c.111 Â§15; 1997 c.801 Â§65c]

Â Â Â Â Â  137.180 [Amended by 1987 c.709 Â§2; 1989 c.472 Â§5; 1995 c.658 Â§77; 1997 c.801 Â§62; 1999 c.1051 Â§126; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  137.183 Interest on judgments; amount; calculation. Notwithstanding ORS 82.010, judgments in criminal actions bear interest at the rate of 12.5 percent per annum from the date of entry of the judgment for the first five years and four percent per annum thereafter. The clerk of the court shall calculate interest on each category of monetary obligation established by ORS 137.295 for the purpose of distribution of the interest in the manner provided in ORS 137.295. Interest shall accrue monthly on the first day of each month, beginning with the first day of the second full calendar month after the monetary obligation first becomes due. [1999 c.1064 Â§2; 2005 c.618 Â§7]

Â Â Â Â Â  Note: Section 5, chapter 1064, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 5. (1) ORS 1.190, 1.192 and 137.183 and the amendments to ORS 137.295 by section 1, chapter 1064, Oregon Laws 1999, become operative on July 1, 2007.

Â Â Â Â Â  (2) ORS 137.183 and the amendments to ORS 137.295 by section 1, chapter 1064, Oregon Laws 1999, apply only to judgments entered on or after July 1, 2007. [1999 c.1064 Â§5; 2003 c.394 Â§1]

Â Â Â Â Â  Note: 137.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.190 [Repealed by 1959 c.558 Â§32 (137.220 enacted in lieu of 137.190)]

Â Â Â Â Â  137.200 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.205 [1963 c.600 Â§12; 1967 c.372 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.210 Taxation of costs against complainant. (1) If it is found by any justice or court trying the action or hearing the proceeding that the prosecution is malicious or without probable cause, that fact shall be entered upon record in the action or proceeding by the justice or court.

Â Â Â Â Â  (2) Upon making the entry prescribed in subsection (1) of this section, the justice or court shall immediately render judgment against the complainant for the costs and disbursements of the action or proceeding.

Â Â Â Â Â  (3) As used in this section ÂcomplainantÂ means every person who voluntarily appears before any magistrate or grand jury to prosecute any person in a criminal action, either for a misdemeanor or felony. [Amended by 1959 c.426 Â§3]

Â Â Â Â Â  137.220 Clerk to prepare trial court file. In every criminal proceeding, the clerk shall attach together and file in the office of the clerk, in the order of their filing, all the original papers filed in the court, whether before or after judgment, including but not limited to the indictment and other pleadings, demurrers, motions, affidavits, stipulations, orders, the judgment and the notice of appeal and undertaking on appeal, if any. [1959 c.558 Â§33 (enacted in lieu of 137.190)]

Â Â Â Â Â  137.225 Order setting aside conviction or record of arrest; fees; prerequisites; limitations. (1)(a) At any time after the lapse of three years from the date of pronouncement of judgment, any defendant who has fully complied with and performed the sentence of the court and whose conviction is described in subsection (5) of this section by motion may apply to the court wherein that conviction was entered for entry of an order setting aside the conviction; or

Â Â Â Â Â  (b) At any time after the lapse of one year from the date of any arrest, if no accusatory instrument was filed, or at any time after an acquittal or a dismissal of the charge, the arrested person may apply to the court which would have jurisdiction over the crime for which the person was arrested, for entry of an order setting aside the record of such arrest. For the purpose of computing the one-year period, time during which the arrested person has secreted himself or herself within or without the state shall not be included.

Â Â Â Â Â  (2)(a) A copy of the motion and a full set of the defendantÂs fingerprints shall be served upon the office of the prosecuting attorney who prosecuted the crime or violation, or who had authority to prosecute the charge if there was no accusatory instrument filed, and opportunity be given to contest the motion. The fingerprint card with the notation Âmotion for setting aside convictionÂ or Âmotion for setting aside arrest recordÂ as the case may be, shall be forwarded to the Department of State Police Bureau of Criminal Identification. Information resulting from the fingerprint search along with the fingerprint card shall be returned to the prosecuting attorney.

Â Â Â Â Â  (b) When a prosecuting attorney is served with a copy of a motion to set aside a conviction under this section, the prosecuting attorney shall provide a copy of the motion and notice of the hearing date to the victim, if any, of the crime by mailing a copy of the motion and notice to the victimÂs last-known address.

Â Â Â Â Â  (c) When a person makes a motion under subsection (1)(a) of this section, the person must pay a fee of $80. The person shall attach a certified check payable to the Department of State Police in the amount of $80 to the fingerprint card that is served upon the prosecuting attorney. The office of the prosecuting attorney shall forward the check with the fingerprint card to the Department of State Police Bureau of Criminal Identification.

Â Â Â Â Â  (3) Upon hearing the motion, the court may require the filing of such affidavits and may require the taking of such proofs as it deems proper. The court shall allow the victim to make a statement at the hearing. Except as otherwise provided in subsection (11) of this section, if the court determines that the circumstances and behavior of the applicant from the date of conviction, or from the date of arrest as the case may be, to the date of the hearing on the motion warrant setting aside the conviction, or the arrest record as the case may be, it shall enter an appropriate order which shall state the original arrest charge and the conviction charge, if any and if different from the original, date of charge, submitting agency and disposition. The order shall further state that positive identification has been established by the bureau and further identified as to state bureau number or submitting agency number. Upon the entry of such an order, the applicant for purposes of the law shall be deemed not to have been previously convicted, or arrested as the case may be, and the court shall issue an order sealing the record of conviction and other official records in the case, including the records of arrest whether or not the arrest resulted in a further criminal proceeding.

Â Â Â Â Â  (4) The clerk of the court shall forward a certified copy of the order to such agencies as directed by the court. A certified copy must be sent to the Department of Corrections when the person has been in the custody of the Department of Corrections. Upon entry of such an order, such conviction, arrest or other proceeding shall be deemed not to have occurred, and the applicant may answer accordingly any questions relating to their occurrence.

Â Â Â Â Â  (5) The provisions of subsection (1)(a) of this section apply to a conviction of:

Â Â Â Â Â  (a) A Class C felony, except for criminal mistreatment in the first degree under ORS 163.205 when it would constitute child abuse, as defined in ORS 419B.005, or any sex crime.

Â Â Â Â Â  (b) The crime of possession of the narcotic drug marijuana when that crime was punishable as a felony only.

Â Â Â Â Â  (c) A crime punishable as either a felony or a misdemeanor, in the discretion of the court, except for:

Â Â Â Â Â  (A) Any sex crime; and

Â Â Â Â Â  (B) The following crimes when they would constitute child abuse as defined in ORS 419B.005:

Â Â Â Â Â  (i) Criminal mistreatment in the first degree under ORS 163.205; and

Â Â Â Â Â  (ii) Endangering the welfare of a minor under ORS 163.575 (1)(a).

Â Â Â Â Â  (d) A misdemeanor, including a violation of a municipal ordinance, for which a jail sentence may be imposed, except for endangering the welfare of a minor under ORS 163.575 (1)(a) when it would constitute child abuse, as defined in ORS 419B.005, or any sex crime.

Â Â Â Â Â  (e) A violation, whether under state law or local ordinance.

Â Â Â Â Â  (f) An offense committed before January 1, 1972, which if committed after that date would be:

Â Â Â Â Â  (A) A Class C felony, except for any sex crime or for the following crimes when they would constitute child abuse as defined in ORS 419B.005:

Â Â Â Â Â  (i) Criminal mistreatment in the first degree under ORS 163.205; and

Â Â Â Â Â  (ii) Endangering the welfare of a minor under ORS 163.575 (1)(a).

Â Â Â Â Â  (B) A crime punishable as either a felony or a misdemeanor, in the discretion of the court, except for any sex crime or for the following crimes when they would constitute child abuse as defined in ORS 419B.005:

Â Â Â Â Â  (i) Criminal mistreatment in the first degree under ORS 163.205; and

Â Â Â Â Â  (ii) Endangering the welfare of a minor under ORS 163.575 (1)(a).

Â Â Â Â Â  (C) A misdemeanor, except for endangering the welfare of a minor under ORS 163.575 (1)(a) when it would constitute child abuse, as defined in ORS 419B.005, or any sex crime.

Â Â Â Â Â  (D) A violation.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, the provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) A person convicted of, or arrested for, a state or municipal traffic offense;

Â Â Â Â Â  (b) A person convicted, within the 10-year period immediately preceding the filing of the motion pursuant to subsection (1) of this section, of any other offense, excluding motor vehicle violations, whether or not the other conviction is for conduct associated with the same criminal episode that caused the arrest or conviction that is sought to be set aside. Notwithstanding subsection (1) of this section, a conviction which has been set aside under this section shall be considered for the purpose of determining whether this paragraph is applicable; or

Â Â Â Â Â  (c) A person who at the time the motion authorized by subsection (1) of this section is pending before the court is under charge of commission of any crime.

Â Â Â Â Â  (7) The provisions of subsection (1)(b) of this section do not apply to a person arrested within the three-year period immediately preceding the filing of the motion for any offense, excluding motor vehicle violations, and excluding arrests for conduct associated with the same criminal episode that caused the arrest that is sought to be set aside.

Â Â Â Â Â  (8) The provisions of subsection (1) of this section apply to convictions and arrests which occurred before, as well as those which occurred after, September 9, 1971. There shall be no time limit for making such application.

Â Â Â Â Â  (9) For purposes of any civil action in which truth is an element of a claim for relief or affirmative defense, the provisions of subsection (3) of this section providing that the conviction, arrest or other proceeding be deemed not to have occurred shall not apply and a party may apply to the court for an order requiring disclosure of the official records in the case as may be necessary in the interest of justice.

Â Â Â Â Â  (10) Upon motion of any prosecutor or defendant in a case involving records sealed under this section, supported by affidavit showing good cause, the court with jurisdiction may order the reopening and disclosure of any records sealed under this section for the limited purpose of assisting the investigation of the movant. However, such an order shall have no other effect on the orders setting aside the conviction or the arrest record.

Â Â Â Â Â  (11) Unless the court makes written findings by clear and convincing evidence that granting the motion would not be in the best interests of justice, the court shall grant the motion and enter an order as provided in subsection (3) of this section if the defendant has been convicted of one of the following crimes and is otherwise eligible for relief under this section:

Â Â Â Â Â  (a) Abandonment of a child, ORS 163.535.

Â Â Â Â Â  (b) Attempted assault in the second degree, ORS 163.175.

Â Â Â Â Â  (c) Assault in the third degree, ORS 163.165.

Â Â Â Â Â  (d) Coercion, ORS 163.275.

Â Â Â Â Â  (e) Criminal mistreatment in the first degree, ORS 163.205.

Â Â Â Â Â  (f) Attempted escape in the first degree, ORS 162.165.

Â Â Â Â Â  (g) Incest, ORS 163.525, if the victim was at least 18 years of age.

Â Â Â Â Â  (h) Intimidation in the first degree, ORS 166.165.

Â Â Â Â Â  (i) Attempted kidnapping in the second degree, ORS 163.225.

Â Â Â Â Â  (j) Criminally negligent homicide, ORS 163.145.

Â Â Â Â Â  (k) Attempted robbery in the second degree, ORS 164.405.

Â Â Â Â Â  (L) Robbery in the third degree, ORS 164.395.

Â Â Â Â Â  (m) Supplying contraband, ORS 162.185.

Â Â Â Â Â  (n) Unlawful use of a weapon, ORS 166.220.

Â Â Â Â Â  (12) As used in this section, Âsex crimeÂ has the meaning given that term in ORS 181.594. [1971 c.434 Â§2; 1973 c.680 Â§3; 1973 c.689 Â§1a; 1973 c.836 Â§265; 1975 c.548 Â§10; 1975 c.714 Â§2; 1977 c.286 Â§1; 1983 c.556 Â§1; 1983 c.740 Â§17; 1987 c.320 Â§31; 1987 c.408 Â§1; 1987 c.864 Â§6; 1989 c.774 Â§1; 1991 c.830 Â§6; 1993 c.546 Â§98; 1993 c.664 Â§2; 1995 c.429 Â§9; 1995 c.743 Â§1; 1999 c.79 Â§1]

(Alcoholic or Drug-Dependent Person)

Â Â Â Â Â  137.227 Evaluation after conviction to determine if defendant is alcoholic or drug-dependent person; agencies to perform evaluation. (1) After a defendant has been convicted of a crime, the court may cause the defendant to be evaluated to determine if the defendant is an alcoholic or a drug-dependent person, as those terms are defined in ORS 430.306. The evaluation shall be conducted by an agency or organization designated under subsection (2) of this section.

Â Â Â Â Â  (2) The court shall designate agencies or organizations to perform the evaluations required under subsection (1) of this section. The designated agencies or organizations must meet the standards set by the Department of Human Services to perform the evaluations for drug dependency and must be approved by the department. Wherever possible, a court shall designate agencies or organizations to perform the evaluations that are separate from those that may be designated to carry out a program of treatment for alcohol or drug dependency. [1991 c.630 Â§1]

Â Â Â Â Â  Note: 137.227 to 137.229 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.228 Finding that defendant is alcoholic or drug-dependent person; effect. (1) When a defendant is sentenced for a crime, the court may enter a finding that the defendant is an alcoholic or a drug-dependent person, as those terms are defined in ORS 430.306. The finding may be based upon any evidence before the court, including, but not limited to, the facts of the case, stipulations of the parties and the results of any evaluation conducted under ORS 137.227.

Â Â Â Â Â  (2) When the court finds that the defendant is an alcoholic or a drug-dependent person, the court, when it sentences the defendant to a term of imprisonment, shall direct the Department of Corrections to place the defendant in an appropriate alcohol or drug treatment program, to the extent that resources are available. The alcohol or drug treatment program shall meet the standards promulgated by the Department of Human Services pursuant to ORS 430.357. [1991 c.630 Â§Â§2,3; 2005 c.271 Â§1]

Â Â Â Â Â  Note: See note under 137.227.

Â Â Â Â Â  137.229 Duty of Department of Corrections. The Department of Corrections, to the extent that funds are available, shall expand existing and establish new treatment programs for alcohol and drug dependency. [1991 c.630 Â§4]

Â Â Â Â Â  Note: See note under 137.227.

(Effects of Felony Conviction)

Â Â Â Â Â  137.230 Definitions for ORS 137.260. As used in ORS 137.260, ÂconvictionÂ or ÂconvictedÂ means an adjudication of guilt upon a verdict or finding entered in a criminal proceeding in a court of competent jurisdiction. [1961 c.412 Â§1; 1987 c.158 Â§20]

Â Â Â Â Â  137.240 [Formerly 421.110; 1973 c.56 Â§1; 1973 c.836 Â§266; 1974 c.36 Â§2; repealed by 1975 c.781 Â§10]

Â Â Â Â Â  137.250 [Formerly 421.112; 1973 c.836 Â§267; repealed by 1975 c.781 Â§10]

Â Â Â Â Â  137.260 Political rights restored to persons convicted of felony before August 9, 1961, and subsequently discharged. Any person convicted of a felony prior to August 9, 1961, and subsequently discharged from probation, parole or imprisonment prior to or after August 9, 1961, is hereby restored to the political rights of the person. [1961 c.412 Â§4]

Â Â Â Â Â  137.270 Effect of felony conviction on property of defendant. No conviction of any person for crime works any forfeiture of any property, except in cases where the same is expressly provided by law; but in all cases of the commission or attempt to commit a felony, the state has a lien, from the time of such commission or attempt, upon all the property of the defendant for the purpose of satisfying any judgment which may be given against the defendant for any fine on account thereof and for the costs and disbursements in the proceedings against the defendant for such crime; provided, however, such lien shall not attach to such property as against a purchaser or incumbrancer in good faith, for value, whose interest in the property was acquired before the entry of the judgment against the defendant. [Formerly 137.460; 2003 c.576 Â§191]

Â Â Â Â Â  137.275 Effect of felony conviction on civil and political rights of felon. Except as otherwise provided by law, a person convicted of a felony does not suffer civil death or disability, or sustain loss of civil rights or forfeiture of estate or property, but retains all of the rights of the person, political, civil and otherwise, including, but not limited to, the right to vote, to hold, receive and transfer property, to enter into contracts, including contracts of marriage, and to maintain and defend civil actions, suits or proceedings. [1975 c.781 Â§1]

Â Â Â Â Â  137.280 [1975 c.781 Â§2; repealed by 1983 c.515 Â§1 (137.281 enacted in lieu of 137.280)]

Â Â Â Â Â  137.281 Withdrawal of rights during term of imprisonment; restoration of rights. (1) In any felony case, when the court sentences the defendant to a term of imprisonment in the custody of the Department of Corrections and execution of the sentence is not suspended, or execution is suspended upon condition that the defendant serve a term of imprisonment in the county jail, the defendant is deprived of all rights and privileges described in subsection (3) of this section from the date of sentencing until:

Â Â Â Â Â  (a) The defendant is discharged or paroled from imprisonment; or

Â Â Â Â Â  (b) The defendantÂs conviction is set aside.

Â Â Â Â Â  (2) In any felony case, when the court sentences the defendant to a term of imprisonment in the custody of the Department of Corrections and execution of the sentence is suspended upon any condition other than imprisonment in the county jail, if the sentence of probation is revoked and the suspended portion of the sentence is ordered executed, the defendant is deprived of the rights and privileges described in subsection (3) of this section from the date the sentence is ordered executed until:

Â Â Â Â Â  (a) The defendant is discharged or paroled from imprisonment; or

Â Â Â Â Â  (b) The defendantÂs conviction is set aside.

Â Â Â Â Â  (3) The rights and privileges of which a person may be deprived under this section are:

Â Â Â Â Â  (a) Holding a public office or an office of a political party or becoming or remaining a candidate for either office;

Â Â Â Â Â  (b) Holding a position of private trust;

Â Â Â Â Â  (c) Acting as a juror; or

Â Â Â Â Â  (d) Exercising the right to vote.

Â Â Â Â Â  (4) If the court under subsection (1) of this section temporarily stays execution of sentence for any purpose other than probation, the defendant nonetheless is sentenced for purposes of subsection (1) of this section.

Â Â Â Â Â  (5) A person convicted of any crime and serving a term of imprisonment in any federal correctional institution in this state is deprived of the rights to register to vote, update a registration or vote in any election in this state from the date of sentencing until:

Â Â Â Â Â  (a) The person is discharged or paroled from imprisonment; or

Â Â Â Â Â  (b) The personÂs conviction is set aside.

Â Â Â Â Â  (6) The county clerk or county official in charge of elections in any county may cancel the registration of any person serving a term of imprisonment in any federal correctional institution in this state.

Â Â Â Â Â  (7) Except as otherwise provided in ORS 10.030, the rights and privileges withdrawn by this section are restored automatically upon discharge or parole from imprisonment, but in the case of parole shall be automatically withdrawn upon a subsequent imprisonment for violation of the terms of the parole. [1983 c.515 Â§2 (enacted in lieu of 137.280); 1987 c.320 Â§32; 1993 c.14 Â§4; 1997 c.313 Â§10; 1999 c.499 Â§1]

Â Â Â Â Â  137.285 Retained rights of felon; regulation of exercise. ORS 137.275 to 137.285 do not deprive the Director of the Department of Corrections, or the directorÂs authorized agents, of the authority to regulate the manner in which these retained rights of convicted persons may be exercised as is reasonably necessary for the control of the conduct and conditions of confinement of convicted persons in the custody of the Department of Corrections. [1975 c.781 Â§3; 1979 c.284 Â§116; 1987 c.320 Â§33]

(Unitary Assessment)

Â Â Â Â Â  137.290 Unitary assessment; amount; waiver. (1) In all cases of conviction for the commission of a crime or violation, excluding parking violations, the trial court, whether a circuit, justice or municipal court, shall impose upon the defendant, in addition to any other monetary obligation imposed, a unitary assessment under this section. The unitary assessment shall also be imposed by the circuit court and county court in juvenile cases under ORS 419C.005 (1). The unitary assessment is a penal obligation in the nature of a fine and shall be in an amount as follows:

Â Â Â Â Â  (a) $107 in the case of a felony.

Â Â Â Â Â  (b) $67 in the case of a misdemeanor.

Â Â Â Â Â  (c) $97 in the case of a conviction for driving under the influence of intoxicants.

Â Â Â Â Â  (d) $37 in the case of a violation as described in ORS 153.008.

Â Â Â Â Â  (2) The unitary assessment shall include, in addition to the amount in subsection (1) of this section:

Â Â Â Â Â  (a) $42 if the defendant was driving a vehicle that requires a commercial driver license to operate and the conviction was for violating:

Â Â Â Â Â  (A) ORS 811.100 by driving at a speed at least 10 miles per hour greater than is reasonable and prudent under the circumstances; or

Â Â Â Â Â  (B) ORS 811.111 (1)(b) by driving at least 65 miles per hour; and

Â Â Â Â Â  (b) $500 if the crime of conviction is a crime found in ORS chapter 163.

Â Â Â Â Â  (3) Subject to subsection (4) of this section, the court in any case may waive payment of the unitary assessment, in whole or in part, if, upon consideration, the court finds that payment of the assessment or portion thereof would impose upon the defendant a total monetary obligation inconsistent with justice in the case. In making its determination under this subsection, the court shall consider:

Â Â Â Â Â  (a) The financial resources of the defendant and the burden that payment of the unitary assessment will impose, with due regard to the other obligations of the defendant; and

Â Â Â Â Â  (b) The extent to which such burden can be alleviated by allowing the defendant to pay the monetary obligations imposed by the court on an installment basis or on other conditions to be fixed by the court.

Â Â Â Â Â  (4) If a defendant is convicted of an offense, the court may waive all or part of the unitary assessment required under subsections (1) and (2)(a) of this section only if the court imposes no fine on the defendant. [1987 c.905 Â§1; 1991 c.460 Â§14; 1993 c.33 Â§300; 1993 c.637 Â§1; 1993 c.770 Â§Â§1,3; 1995 c.555 Â§1; 1997 c.872 Â§27; 1999 c.1051 Â§127; 1999 c.1056 Â§1d; 1999 c.1095 Â§6; 2003 c.737 Â§112; 2003 c.819 Â§11]

Â Â Â Â Â  Note: The amendments to 137.290 by section 21, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  137.290. (1) In all cases of conviction for the commission of a crime or violation, excluding parking violations, the trial court, whether a circuit, justice or municipal court, shall impose upon the defendant, in addition to any other monetary obligation imposed, a unitary assessment under this section. Except when the person successfully asserts the defense set forth in ORS 419C.522, the unitary assessment shall also be imposed by the circuit court and county court in juvenile cases under ORS 419C.005 (1). The unitary assessment is a penal obligation in the nature of a fine and shall be in an amount as follows:

Â Â Â Â Â  (a) $107 in the case of a felony.

Â Â Â Â Â  (b) $67 in the case of a misdemeanor.

Â Â Â Â Â  (c) $97 in the case of a conviction for driving under the influence of intoxicants.

Â Â Â Â Â  (d) $37 in the case of a violation as described in ORS 153.008.

Â Â Â Â Â  (2) The unitary assessment shall include, in addition to the amount in subsection (1) of this section:

Â Â Â Â Â  (a) $42 if the defendant was driving a vehicle that requires a commercial driver license to operate and the conviction was for violating:

Â Â Â Â Â  (A) ORS 811.100 by driving at a speed at least 10 miles per hour greater than is reasonable and prudent under the circumstances; or

Â Â Â Â Â  (B) ORS 811.111 (1)(b) by driving at least 65 miles per hour; and

Â Â Â Â Â  (b) $500 if the crime of conviction is a crime found in ORS chapter 163.

Â Â Â Â Â  (3) Subject to subsection (4) of this section, the court in any case may waive payment of the unitary assessment, in whole or in part, if, upon consideration, the court finds that payment of the assessment or portion thereof would impose upon the defendant a total monetary obligation inconsistent with justice in the case. In making its determination under this subsection, the court shall consider:

Â Â Â Â Â  (a) The financial resources of the defendant and the burden that payment of the unitary assessment will impose, with due regard to the other obligations of the defendant; and

Â Â Â Â Â  (b) The extent to which such burden can be alleviated by allowing the defendant to pay the monetary obligations imposed by the court on an installment basis or on other conditions to be fixed by the court.

Â Â Â Â Â  (4) If a defendant is convicted of an offense, the court may waive all or part of the unitary assessment required under subsections (1) and (2)(a) of this section only if the court imposes no fine on the defendant.

Â Â Â Â Â  Note: 137.290 to 137.300 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.293 All monetary obligations constitute single obligation on part of convicted person. All fines, costs, assessments, restitution, compensatory fines and other monetary obligations imposed upon a convicted person in a circuit, justice or municipal court, shall constitute a single obligation on the part of the convicted person. The clerk shall subdivide the total obligation as provided in ORS 137.295 according to the various component parts of the obligation and shall credit and distribute accordingly, among those subdivisions, all moneys received. [1987 c.905 Â§2]

Â Â Â Â Â  Note: See second note under 137.290.

Â Â Â Â Â  137.295 Categories of monetary obligations; order of crediting moneys received. (1) When a defendant convicted of a crime or violation in the circuit, justice or municipal court, or allowed diversion in such a case, makes a payment of money to be credited against monetary obligations imposed as a result of that conviction or diversion, the clerk shall distribute the payment as provided in this section.

Â Â Â Â Â  (2) There are four categories of monetary obligations. The categories are as follows:

Â Â Â Â Â  (a) Category 1 consists of compensatory fines under ORS 137.101.

Â Â Â Â Â  (b) Category 2 consists of restitution as defined in ORS 137.103 and restitution under ORS 419C.450 and a monetary obligation imposed under ORS 811.706.

Â Â Â Â Â  (c) Category 3 consists of the unitary assessment imposed under ORS 137.290, costs imposed under ORS 151.505 or 161.665 and those fines, costs, forfeited security amounts and other monetary obligations payable to the state or to the General Fund of the state in criminal and quasi-criminal cases for which moneys the law does not expressly provide other disposition.

Â Â Â Â Â  (d) Category 4 consists of monetary obligations imposed upon the defendant as a result of the conviction, but which do not fall under category 1, category 2 or category 3 of the obligation categories. These include, but are not limited to, fines and other monetary obligations that the law expressly directs be paid to an agency, person or political subdivision of the state, and any other obligation to reimburse for payment of a reward under ORS 131.897.

Â Â Â Â Â  (3) So long as there remains unpaid any obligation under category 1, the clerk shall credit toward category 1 all of each payment received.

Â Â Â Â Â  (4) After the total obligation has been credited under category 1, then so long as there remains unpaid any obligation under both categories 2 and 3, the clerk shall credit toward each such category 50 percent of each payment received.

Â Â Â Â Â  (5) The clerk shall monthly transfer the moneys credited under category 1 and under category 2 to the victims for whose benefit moneys under that category were ordered paid. If there are multiple victims for whose benefit moneys have been ordered paid under category 2, the clerk shall first transfer moneys credited under category 2 to the victim, as defined in ORS 137.103 (4)(a). When the moneys due the victim, as defined in ORS 137.103 (4)(a), have been fully paid, the clerk shall transfer moneys credited under category 2 to the Criminal Injuries Compensation Account if moneys have been ordered paid to the account under category 2. When the moneys due the account have been fully paid, the clerk shall transfer moneys credited under category 2 to any other victims, as defined in ORS 137.103 (4)(b) or (d), for whose benefit moneys under that category were ordered paid in proportion to the amounts ordered. The clerk of a circuit court shall monthly transfer the moneys credited under category 3 as directed by the State Court Administrator for deposit in the State Treasury to the credit of the Criminal Fine and Assessment Account established under ORS 137.300. The clerk of a justice or municipal court shall monthly transfer the moneys credited under category 3 to the Department of Revenue as provided in ORS 305.830.

Â Â Â Â Â  (6) When the entire amount owing for purposes of either category 2 or category 3 has been credited, further payments by the defendant shall be credited by the clerk entirely to the unpaid balance of whichever of those categories remains unpaid, until both category 2 and category 3 have been entirely paid.

Â Â Â Â Â  (7) When category 1, category 2 and category 3 have been entirely paid and any obligation remains owing under category 4, the clerk shall credit further payments by the defendant to the obligations under category 4 and shall monthly transfer the moneys so received to the appropriate recipient, giving first priority to counties and cities entitled to revenues generated by prosecutions in justice and municipal courts and giving last priority to persons entitled to moneys as reimbursement for reward under ORS 131.897.

Â Â Â Â Â  (8) Notwithstanding subsection (5) of this section, the clerk of a circuit court shall monthly transfer the moneys attributable to parking violations to the State Treasurer for deposit in the General Fund.

Â Â Â Â Â  (9) The clerk of a justice or municipal court must make the transfers required by this section not later than the last day of the month immediately following the month in which a payment is made. [1987 c.905 Â§3; 1991 c.460 Â§13; 1993 c.33 Â§301; 1995 c.782 Â§3; 1997 c.761 Â§10; 1999 c.1051 Â§128; 2001 c.823 Â§22; 2003 c.687 Â§2; 2005 c.564 Â§4]

Â Â Â Â Â  Note: The amendments to 137.295 by section 1, chapter 1064, Oregon Laws 1999, become operative July 1, 2007, and apply only to judgments entered on or after July 1, 2007. See section 5, chapter 1064, Oregon Laws 1999, as amended by section 1, chapter 394, Oregon Laws 2003. The text that is operative on and after July 1, 2007, including amendments by section 23, chapter 823, Oregon Laws 2001, section 3, chapter 687, Oregon Laws 2003, and section 5, chapter 564, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  137.295. (1) When a defendant convicted of a crime or violation in the circuit, justice or municipal court, or allowed diversion in such a case, makes a payment of money to be credited against monetary obligations imposed as a result of that conviction or diversion, the clerk shall distribute the payment as provided in this section.

Â Â Â Â Â  (2) There are four categories of monetary obligations. The categories are as follows:

Â Â Â Â Â  (a) Category 1 consists of compensatory fines under ORS 137.101.

Â Â Â Â Â  (b) Category 2 consists of restitution as defined in ORS 137.103 and restitution under ORS 419C.450 and a monetary obligation imposed under ORS 811.706.

Â Â Â Â Â  (c) Category 3 consists of the unitary assessment imposed under ORS 137.290, costs imposed under ORS 151.505 or 161.665 and those fines, costs, forfeited security amounts and other monetary obligations payable to the state or to the General Fund of the state in criminal and quasi-criminal cases for which moneys the law does not expressly provide other disposition.

Â Â Â Â Â  (d) Category 4 consists of monetary obligations imposed upon the defendant as a result of the conviction, but which do not fall under category 1, category 2 or category 3 of the obligation categories. These include, but are not limited to, fines and other monetary obligations that the law expressly directs be paid to an agency, person or political subdivision of the state, and any other obligation to reimburse for payment of a reward under ORS 131.897.

Â Â Â Â Â  (3) As long as there remains unpaid any obligation under category 1, including any interest accrued on that obligation, the clerk shall credit toward category 1 all of each payment received.

Â Â Â Â Â  (4) After the total obligation has been credited under category 1, then as long as there remains unpaid any obligation under both categories 2 and 3, including any interest accrued on those obligations, the clerk shall credit toward each such category 50 percent of each payment received.

Â Â Â Â Â  (5) The clerk shall monthly transfer the principal amount of the moneys credited under category 1 and under category 2, and all interest that has accrued on those principal amounts, to the victims for whose benefit moneys under that category were ordered paid. If there are multiple victims for whose benefit moneys have been ordered paid under category 2, the clerk shall first transfer moneys credited under category 2 to the victim, as defined in ORS 137.103 (4)(a). When the moneys due the victim, as defined in ORS 137.103 (4)(a), have been fully paid, the clerk shall transfer moneys credited under category 2 to the Criminal Injuries Compensation Account if moneys have been ordered paid to the account under category 2. When the moneys due the account have been fully paid, the clerk shall transfer moneys credited under category 2 to any other victims, as defined in ORS 137.103 (4)(b) or (d), for whose benefit moneys under that category were ordered paid in proportion to the amounts ordered. The clerk of a circuit court shall monthly transfer the principal amount of the moneys credited under category 3 as directed by the State Court Administrator for deposit in the State Treasury to the credit of the Criminal Fine and Assessment Account established under ORS 137.300. The clerk of a justice or municipal court shall monthly transfer the principal amount of the moneys credited under category 3 to the Department of Revenue as provided in ORS 305.830. The clerk shall transfer all interest on the principal amount of the moneys credited under category 3 to the State Court Administrator for deposit in the Court Facilities Account established under ORS 1.190.

Â Â Â Â Â  (6) When the entire amount owing for purposes of either category 2 or category 3 has been credited, including any interest that has accrued on the amount, further payments by the defendant shall be credited by the clerk entirely to the unpaid balance of whichever of those categories remains unpaid, until both category 2 and category 3 have been entirely paid.

Â Â Â Â Â  (7) When category 1, category 2 and category 3 have been entirely paid and any obligation remains owing under category 4, the clerk shall credit further payments by the defendant to the obligations under category 4 and shall monthly transfer the principal amount of the moneys so received to the appropriate recipient, giving first priority to counties and cities entitled to revenues generated by prosecutions in justice and municipal courts and giving last priority to persons entitled to moneys as reimbursement for reward under ORS 131.897. The clerk shall transfer all interest on the principal amount of the moneys credited under category 4 to the agency, person or political subdivision of the state entitled to the principal amount. All interest on monetary obligations owing to the state under category 4 shall be transferred to the State Court Administrator for deposit in the Court Facilities Account established under ORS 1.190.

Â Â Â Â Â  (8) Notwithstanding subsection (5) of this section, the clerk of a circuit court shall monthly transfer the moneys attributable to parking violations to the State Treasurer for deposit in the General Fund.

Â Â Â Â Â  (9) The clerk of a justice or municipal court must make the transfers required by this section not later than the last day of the month immediately following the month in which a payment is made.

Â Â Â Â Â  Note: See second note under 137.290.

Â Â Â Â Â  137.300 Criminal Fine and Assessment Account; rules. (1) The Criminal Fine and Assessment Account is established in the General Fund of the State Treasury. All moneys in the account are appropriated continuously to be distributed by the Department of Revenue as provided in subsection (2) of this section. The Department of Revenue shall keep a record of moneys transferred into and out of the account. The Department of Revenue shall report monthly to the Attorney General the amount of moneys received from the state courts in each county and from each city court.

Â Â Â Â Â  (2) For biennia beginning on and after July 1, 2003, the Department of Revenue shall distribute moneys in the account to the General Fund to be used for general governmental expenses and to the Criminal Fine and Assessment Public Safety Fund established in ORS 137.302 according to allocations made by the Legislative Assembly and as necessary under ORS 137.302 (5).

Â Â Â Â Â  (3) The Department of Revenue shall establish by rule a process for distributing available moneys in the Criminal Fine and Assessment Account.

Â Â Â Â Â  (4) The Department of Justice shall report monthly to the Department of Revenue the amount of moneys ordered to be applied to child support under ORS 135.280. [1987 c.905 Â§6; 2001 c.829 Â§Â§1,1a]

Â Â Â Â Â  Note: The amendments to 137.300 by section 2, chapter 700, Oregon Laws 2005, take effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  137.300. (1) The Criminal Fine and Assessment Account is established in the General Fund of the State Treasury. All moneys in the account are continuously appropriated to the Department of Revenue to be distributed by the Department of Revenue according to allocations made by the Legislative Assembly. The Department of Revenue shall keep a record of moneys transferred into and out of the account. The Department of Revenue shall report monthly to the Attorney General the amount of moneys received from the state courts in each county and from each city court.

Â Â Â Â Â  (2) The Legislative Assembly shall allocate moneys in the account according to the following priority:

Â Â Â Â Â  (a) Public safety standards, training and facilities;

Â Â Â Â Â  (b) Criminal injuries compensation and assistance to victims of crime and children reasonably suspected of being victims of crime;

Â Â Â Â Â  (c) Forensic services of the Oregon State Police including, but not limited to, services of the State Medical Examiner; and

Â Â Â Â Â  (d) Maintenance and operation of the Law Enforcement Data System.

Â Â Â Â Â  (3) Moneys in the account may not be allocated for:

Â Â Â Â Â  (a) The payment of debt service obligations; or

Â Â Â Â Â  (b) Any purpose other than those listed in subsection (2) of this section.

Â Â Â Â Â  (4) The Department of Revenue shall deposit in the General Fund all moneys remaining in the account after the distributions required by subsections (1) and (2) of this section have been made.

Â Â Â Â Â  (5) The Department of Revenue shall establish by rule a process for distributing moneys in the account.

Â Â Â Â Â  (6) The Department of Justice shall report monthly to the Department of Revenue the amount of moneys ordered to be applied to child support under ORS 135.280.

Â Â Â Â Â  Note: See second note under 137.290.

Â Â Â Â Â  Note: Section 1, chapter 779, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. Notwithstanding ORS 137.300, for the biennium beginning July 1, 2005, the Department of Revenue shall distribute:

Â Â Â Â Â  (1) 67.43 percent of the moneys in the Criminal Fine and Assessment Account, reduced by the amount reported by the Department of Justice to the Department of Revenue under ORS 137.300 (4), to the General Fund to be used for general governmental expenses; and

Â Â Â Â Â  (2) 32.57 percent of the moneys in the account to the Criminal Fine and Assessment Public Safety Fund. [2005 c.779 Â§1]

Â Â Â Â Â  137.301 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Systems critical components of the Oregon criminal justice system exist that require the highest priority considerations for funding from the Criminal Fine and Assessment Account.

Â Â Â Â Â  (2) The systems critical components of the Oregon criminal justice system are interrelated and essential to the initiation and successful conclusion of criminal investigations.

Â Â Â Â Â  (3) The interests of victims of crime and other Oregonians are advanced by the ability of the public safety community to respond professionally to reports of criminal activity and to successfully investigate criminal cases in a manner that protects the constitutional rights of all Oregonians.

Â Â Â Â Â  (4) The effective training of police officers, corrections officers, parole and probation officers and other first responders increases the likelihood that crimes will be solved quickly and that the needs of victims of crime will be met.

Â Â Â Â Â  (5) The collection of evidence at crime scenes, the forensic processing of the evidence by qualified, well-trained technicians and the work of medical examiners are critical statewide functions that allow all Oregonians an equal opportunity to justice.

Â Â Â Â Â  (6) The collection of criminal information such as that retained in the Law Enforcement Data System enhances the ability of investigators to identify criminals and the unnamed victims of violent crimes.

Â Â Â Â Â  (7) Timely intervention on behalf of victims of crime through effective assistance programs makes recovery from victimization possible and is necessary to the well-being of Oregonians adversely affected by violent crime. [2005 c.700 Â§1]

Â Â Â Â Â  Note: 137.301 takes effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005.

Â Â Â Â Â  Note: 137.301 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.302 Criminal Fine and Assessment Public Safety Fund; rules. (1) The Criminal Fine and Assessment Public Safety Fund is established separate and distinct from the General Fund. The Criminal Fine and Assessment Public Safety Fund consists of moneys deposited in the fund pursuant to ORS 137.300 (2). All moneys in the fund are continuously appropriated to the Department of Revenue to be distributed according to allocations made by the Legislative Assembly and as necessary under subsection (5) of this section.

Â Â Â Â Â  (2) The Legislative Assembly shall allocate moneys in the fund according to the following priority:

Â Â Â Â Â  (a) Public safety standards, training and facilities;

Â Â Â Â Â  (b) Criminal injuries compensation and assistance to victims of crime and children reasonably suspected of being victims of crime; and

Â Â Â Â Â  (c) The Emergency Medical Services Enhancement Account established under ORS 442.625.

Â Â Â Â Â  (3) Moneys in the fund may not be allocated for any purpose other than those listed in subsection (2) of this section.

Â Â Â Â Â  (4) In making allocations under subsection (2) of this section, the Legislative Assembly shall first allocate sufficient moneys to pay debt service obligations authorized by prior sessions of the Legislative Assembly, or by Emergency Board action, to be paid by moneys in the Criminal Fine and Assessment Public Safety Fund.

Â Â Â Â Â  (5) If there are insufficient moneys in the fund to enable the department to distribute the full amount of the allocations made pursuant to subsection (2) of this section, the department shall distribute moneys to pay the debt service obligations described in subsection (4) of this section before making any other distributions.

Â Â Â Â Â  (6) Notwithstanding ORS 293.190, moneys in the fund that are in excess of the distributions required by this section do not revert to the General Fund but remain in the Criminal Fine and Assessment Public Safety Fund and are available for future allocation under subsection (2) of this section.

Â Â Â Â Â  (7) The department shall establish by rule a process for distributing available moneys in the Criminal Fine and Assessment Public Safety Fund. [2001 c.829 Â§2]

Â Â Â Â Â  Note: 137.302 is repealed July 1, 2007. See sections 3 and 10, chapter 700, Oregon Laws 2005.

Â Â Â Â Â  Note: 137.302 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.303 [1987 c.905 Â§7; 1989 c.904 Â§49; 1991 c.460 Â§2; 1993 c.741 Â§1; 1993 c.770 Â§Â§2,4; 1995 c.555 Â§Â§2,3; 1997 c.872 Â§28; 1999 c.1056 Â§Â§2,2c; 1999 c.1084 Â§38; 2001 c.624 Â§13; repealed by 2001 c.829 Â§10]

Â Â Â Â Â  137.304 [1999 c.1095 Â§8; 1999 c.1095 Â§Â§9,10,11; repealed by 2001 c.829 Â§10]

Â Â Â Â Â  137.305 [1987 c.905 Â§8; 1991 c.460 Â§15; 1993 c.637 Â§4; 1993 c.770 Â§6; 1995 c.440 Â§2; 1997 c.872 Â§29; 1999 c.867 Â§9; repealed by 2001 c.829 Â§10]

Â Â Â Â Â  137.306 [1989 c.860 Â§Â§1,6; 1993 c.14 Â§5; repealed by 1993 c.196 Â§12]

Â Â Â Â Â  137.307 [1989 c.860 Â§Â§2,3,5; 1991 c.203 Â§1; repealed by 1993 c.196 Â§12]

(County Assessment)

Â Â Â Â Â  137.308 Authorized uses of assessments. (1) The county treasurer shall deposit 60 percent of the moneys received under ORS 137.309 (6), (8) and (9) into the general fund of the county to be used for the purpose of planning, operating and maintaining county juvenile and adult corrections programs and facilities and drug and alcohol programs approved by the GovernorÂs Council on Alcohol and Drug Abuse Programs. Expenditure by the county of the funds described in this subsection shall be made in a manner that is consistent with the approved community corrections plan for that county; however, a county may not expend more than 50 percent of the funds on the construction or operation of a county jail. Prior to budgeting the funds described in this subsection, a county shall consider any comments received from, and upon request shall consult with, the governing body of a city that forwards assessments under ORS 137.307 (1991 Edition) concerning the proposed uses of the funds.

Â Â Â Â Â  (2) The county treasurer shall deposit 40 percent of the moneys received under ORS 137.309 (6), (8) and (9) into the countyÂs court facilities security account established under ORS 1.182. [1989 c.860 Â§4; 1993 c.196 Â§4; 1993 c.637 Â§14; 1999 c.1051 Â§255; 2005 c.804 Â§5]

Â Â Â Â Â  Note: 137.308 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.309 County assessment; amount; collection; distribution. (1) Except as provided in subsection (4) of this section, whenever a circuit or municipal court or a justice of a justice court imposes a sentence of a fine, term of imprisonment, probation or any combination thereof, including a sentence imposed and thereafter suspended, as a penalty for an offense as defined in ORS 161.505, excluding parking violations, an assessment in addition to such sentence shall be collected.

Â Â Â Â Â  (2) The assessment is not part of the penalty or in lieu of any part thereof. The amount of the assessment shall be as follows:

Â Â Â Â Â  (a) $5, when the fine or forfeiture is $5 to $14.99.

Â Â Â Â Â  (b) $15, when the fine or forfeiture is $15 to $49.99.

Â Â Â Â Â  (c) $18, when the fine or forfeiture is $50 to $99.99.

Â Â Â Â Â  (d) $25, when the fine or forfeiture is $100 to $249.99.

Â Â Â Â Â  (e) $30, when the fine or forfeiture is $250 to $499.99.

Â Â Â Â Â  (f) $66, when the fine or forfeiture is $500 or more.

Â Â Â Â Â  (3) Assessments imposed under subsections (1) to (5) of this section shall be collected as provided in subsections (6) to (9) of this section.

Â Â Â Â Â  (4) The court is not required to impose the assessment, or a part of the assessment, if it finds that the defendant is indigent or that imposition of the assessment would constitute an undue hardship.

Â Â Â Â Â  (5) Payment to a court shall not be credited to the assessment described in subsections (1) to (5) of this section until all other fines, fees and assessments ordered by the court have been paid.

Â Â Â Â Â  (6) Except as provided in subsections (7) and (8) of this section, amounts paid for the assessment imposed by this section must be transferred by the court to the county treasurer of the county in which the court is located not later than the last day of the month immediately following the month in which the amounts are collected.

Â Â Â Â Â  (7) Prior to making payment to the county treasurer as provided in subsections (6) and (9) of this section, the clerk of a circuit, municipal or justice court:

Â Â Â Â Â  (a) Shall withhold and deposit in the State Treasury to the credit of the State Court Facilities Security Account the following amounts:

Â Â Â Â Â  (A) $3, when the assessment is $15.

Â Â Â Â Â  (B) $4, when the assessment is $18.

Â Â Â Â Â  (C) $5, when the assessment is $25.

Â Â Â Â Â  (D) $6, when the assessment is $30.

Â Â Â Â Â  (E) $7, when the assessment is $66.

Â Â Â Â Â  (b) May withhold an amount equal to the reasonable costs incurred by the clerk in collection and distribution of the assessment.

Â Â Â Â Â  (8) Prior to making payment to the county treasurer as provided in subsections (6) and (9) of this section, the clerk of a circuit, municipal or justice court:

Â Â Â Â Â  (a) Shall withhold and deposit in the State Treasury to the credit of the Law Enforcement Medical Liability Account the following amounts:

Â Â Â Â Â  (A) $1, when the assessment is $15 or $18.

Â Â Â Â Â  (B) $2, when the assessment is $25 or $30.

Â Â Â Â Â  (C) $5, when the assessment is $66.

Â Â Â Â Â  (b) May withhold an amount equal to the reasonable costs incurred by the clerk in collection and distribution of the assessment.

Â Â Â Â Â  (9) A city that lies in more than one county shall pay the assessments it collects to each county in proportion to the percent of the population of the city that resides in each county. [1991 c.778 Â§Â§4,5; 1993 c.14 Â§6; 1993 c.196 Â§1; 1993 c.637 Â§Â§13,13a; 1999 c.1051 Â§254; 2003 c.687 Â§4; 2005 c.804 Â§6]

EXECUTION OF JUDGMENT

(Imprisonment)

Â Â Â Â Â  137.310 Authorizing execution of judgment; detention of defendant. (1) When a judgment has been pronounced, a certified copy of the entry thereof in the register shall be forthwith furnished by the clerk to the officer whose duty it is to execute the judgment; and no other warrant or authority is necessary to justify or require its execution.

Â Â Â Â Â  (2) The defendant may be arrested and detained in any county in the state by any peace officer and held for the authorities from the county to which the execution is directed. Time spent by the defendant in such detention shall be credited towards the term specified in the judgment. [Amended by 1961 c.358 Â§1; 1967 c.372 Â§4; 1985 c.540 Â§37]

Â Â Â Â Â  137.315 Electronic telecommunication of notice of judgment authorized. Whenever it is necessary that a copy of the entry of judgment against a defendant be delivered to the Department of Corrections or any other correctional authority of this state, or to the correctional authority of any political subdivision of this state, the court or the sheriff may transmit notice of the judgment by electronic telecommunication. The notice of judgment shall serve as authority for imprisonment under this chapter. The notice need not be a duplicate or photographic copy of judgment, but if it is not a duplicated or photographic copy, then it must be followed in due course by a duplicate or photographic copy with a notation that notice had been sent previously. [1987 c.251 Â§2]

Â Â Â Â Â  137.320 Delivery of defendant when committed to Department of Corrections; credit on sentence. (1) When a judgment includes commitment to the legal and physical custody of the Department of Corrections, the sheriff shall deliver the defendant, together with a copy of the entry of judgment and a statement signed by the sheriff of the number of days the defendant was imprisoned prior to delivery, to the superintendent of the Department of Corrections institution to which the defendant is initially assigned pursuant to ORS 137.124. If at the time of entry of a judgment, the defendant was serving a term of incarceration at the direction of the supervisory authority of a county upon conviction of a prior felony, the sheriff shall also deliver to the Department of Corrections a copy of the prior entry of judgment committing the defendant to the supervisory authority of the county of conviction and a statement of the number of days the defendant has remaining to be served on the term or incarceration imposed in the prior judgment.

Â Â Â Â Â  (2) If the defendant is surrendered to another legal authority prior to delivery to an institution of the Department of Corrections, the sheriff shall forward to the Department of Corrections copies of the entry of all pertinent judgments, a statement of the number of days the defendant was imprisoned prior to surrender, a statement of the number of days the defendant has remaining to be served on any term of incarceration the defendant was serving at the direction of the supervisory authority of a county upon conviction of a prior felony and an identification of the authority to whom the prisoner was surrendered.

Â Â Â Â Â  (3) Upon receipt of the information described in subsection (1) or (2) of this section, the Department of Corrections shall establish a case file and compute the defendantÂs sentence in accordance with the provisions of ORS 137.370.

Â Â Â Â Â  (4) When the judgment is imprisonment in the county jail or a fine and that the defendant be imprisoned until it is paid, the judgment shall be executed by the sheriff of the county. The sheriff shall compute the time the defendant was imprisoned after arrest and prior to the commencement of the term specified in the judgment. Such time shall be credited towards the term of the sentence. [Amended by 1955 c.660 Â§14; 1967 c.232 Â§1; 1967 c.585 Â§5; 1971 c.619 Â§1; 1973 c.631 Â§1; 1981 c.424 Â§1; 1987 c.320 Â§34; 1995 c.423 Â§29]

Â Â Â Â Â  137.330 Where judgment of imprisonment in county jail is executed. (1) Except as provided in ORS 137.333, 137.140 or 423.478, a judgment of imprisonment in the county jail shall be executed by confinement in the jail of the county where the judgment is given, except that when the place of trial has been changed, the confinement shall take place in the jail of the county where the action was commenced.

Â Â Â Â Â  (2) The jailor of any county jail to which a prisoner is ordered, sentenced or delivered pursuant to ORS 137.140 shall receive and keep such prisoner in the same manner as if the prisoner had been ordered, sentenced or delivered to the jailor by an officer or court of the jailorÂs own county; but the county in which the prisoner would be imprisoned except for the provisions of ORS 137.140 shall pay all the expenses of keeping and maintaining the prisoner in said jail. [Amended by 1987 c.550 Â§4; 1996 c.4 Â§3]

Â Â Â Â Â  137.333 Exception to ORS 137.330. Whenever a judge sentences a person to a term of incarceration in a county jail, the judgment may be executed by confinement in another county or in a state correctional facility if the county in which the person would otherwise be imprisoned:

Â Â Â Â Â  (1) Has entered into an intergovernmental agreement as provided in ORS 169.053; or

Â Â Â Â Â  (2) Is located within an intergovernmental corrections entity formed under ORS 190.265. [1996 c.4 Â§2]

Â Â Â Â Â  Note: 137.333 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.340 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.350 [Repealed by 1987 c.247 Â§1]

Â Â Â Â Â  137.360 [Repealed by 1987 c.247 Â§1]

Â Â Â Â Â  137.370 Commencement and computation of term of imprisonment in state penal or correctional institution; sentences concurrent unless court orders otherwise. (1) When a person is sentenced to imprisonment in the custody of the Department of Corrections, the term of confinement therein commences from the day the person is delivered to the custody of an officer of the Department of Corrections for the purpose of serving the sentence executed, regardless of whether the sentence is to be served in a state or federal institution.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, when a person is sentenced to imprisonment in the custody of the Department of Corrections, for the purpose of computing the amount of sentence served the term of confinement includes only:

Â Â Â Â Â  (a) The time that the person is confined by any authority after the arrest for the crime for which sentence is imposed; and

Â Â Â Â Â  (b) The time that the person is authorized by the Department of Corrections to spend outside a confinement facility, in a program conducted by or for the Department of Corrections.

Â Â Â Â Â  (3) When a judgment of conviction is vacated and a new sentence is thereafter imposed upon the defendant for the same crime, the period of detention and imprisonment theretofore served shall be deducted from the maximum term, and from the minimum, if any, of the new sentence.

Â Â Â Â Â  (4) A person who is confined as the result of a sentence for a crime or conduct that is not directly related to the crime for which the sentence is imposed, or for violation of the conditions of probation, parole or post-prison supervision, shall not receive presentence incarceration credit for the time served in jail towards service of the term of confinement.

Â Â Â Â Â  (5) Unless the court expressly orders otherwise, a term of imprisonment shall be concurrent with that portion of any sentence previously imposed that remains unexpired at the time the court imposes sentence. This subsection applies regardless of whether the earlier sentence was imposed by the same or any other court, and regardless of whether the earlier sentence is being or is to be served in the same penal institution or under the same correctional authority as will be the later sentence. [Amended by 1955 c.660 Â§15; 1965 c.463 Â§19; 1967 c.232 Â§2; 1973 c.562 Â§2; 1973 c.631 Â§4; 1981 c.424 Â§2; 1987 c.251 Â§4; 1987 c.320 Â§35; 1995 c.657 Â§20]

Â Â Â Â Â  137.372 Credit for time served as part of probationary sentence. (1) Notwithstanding the provisions of ORS 137.370 (2)(a), an offender who has been revoked from a probationary sentence for a felony committed on or after November 1, 1989, shall receive credit for the time served in jail after arrest and before commencement of the probationary sentence or for the time served in jail as part of the probationary sentence unless the sentencing judge orders otherwise.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 137.320 (4), an offender who has been ordered confined as part of a probationary sentence for a felony committed on or after July 18, 1995, shall receive credit for the time served in jail after arrest and before commencement of the term unless the sentencing judge orders otherwise. [1989 c.790 Â§81; 1993 c.692 Â§4; 1995 c.657 Â§13]

Â Â Â Â Â  Note: 137.372 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.375 Release of prisoners whose terms expire on weekends or legal holidays. When the date of release from imprisonment of any prisoner in an adult correctional facility under the jurisdiction of the Department of Corrections, or any prisoner in a county or city jail, falls on Saturday, Sunday or a legal holiday, the prisoner shall be released, at the discretion of the releasing authority, on the first, second or third day preceding the date of release which is not a Saturday, Sunday or legal holiday. Prisoners of a county or city jail serving a mandatory minimum term specifically limited to weekends shall be released only at the time fixed in the sentence. [1953 c.532 Â§1; 1955 c.660 Â§16; 1971 c.290 Â§1; 1979 c.487 Â§10; 1987 c.320 Â§36; 2001 c.851 Â§7]

Â Â Â Â Â  137.380 Discipline, treatment and employment of prisoners. A judgment of commitment to the custody of the Department of Corrections need only specify the duration of confinement as provided in ORS 137.120. Thereafter the manner of the confinement and the treatment and employment of a person shall be regulated and governed by whatever law is then in force prescribing the discipline, treatment and employment of persons committed. [Amended by 1955 c.32 Â§1; 1955 c.660 Â§17; 1959 c.687 Â§1; 1973 c.836 Â§268; 1987 c.320 Â§37]

Â Â Â Â Â  137.390 Commencement, term and termination of term of imprisonment in county jail; treatment of prisoners therein. The commencement, term and termination of a sentence of imprisonment in the county jail is to be ascertained by the rule prescribed in ORS 137.370, and the manner of such confinement and the treatment of persons so sentenced shall be governed by whatever law may be in force prescribing the discipline of county jails. [Amended by 1973 c.631 Â§3]

Â Â Â Â Â  137.400 [Amended by 1953 c.104 Â§2; 1955 c.662 Â§6; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.410 [Repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.420 [Repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.430 [Repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.440 Return by officer executing judgment; annexation to trial court file. When a judgment in a criminal action has been executed, the sheriff or officer executing it shall return to the clerk the warrant or copy of the entry or judgment upon which the sheriff or officer acted, with a statement of the doings of the sheriff or officer indorsed thereon, and the clerk shall file the same and annex it to the trial court file, as defined in ORS 19.005. [Amended by 1967 c.471 Â§4]

Â Â Â Â Â  137.450 Enforcement of money judgment in criminal action. A judgment against the defendant or complainant in a criminal action, so far as it requires the payment of a fine, fee, assessment, costs and disbursements of the action or restitution, may be enforced as a judgment in a civil action. [Amended by 1973 c.836 Â§269; 1987 c.709 Â§1]

Â Â Â Â Â  137.452 Satisfaction of monetary obligation imposed as part of sentence; release of judgment lien from real property; authority of Attorney General. When a person is convicted of an offense and sentenced to pay any monetary obligation, the following provisions apply to obtaining a satisfaction of the money award portion of the judgment or a release of a judgment lien from a specific parcel of real property when the money award portion of the judgment is not satisfied:

Â Â Â Â Â  (1) The Attorney General, by rule, may do any of the following:

Â Â Â Â Â  (a) Authorize the Attorney GeneralÂs office, a district attorneyÂs office, any state agency within the executive branch of government or any specific individual or group within any of these to:

Â Â Â Â Â  (A) Issue satisfactions of the money award portions of judgments; or

Â Â Â Â Â  (B) Release a judgment lien from a specific parcel of real property when either the judgment lien does not attach to any equity in the real property or the amount of equity in the real property to which the judgment lien attaches, less costs of sale or other reasonable expenses, is paid upon the judgment.

Â Â Â Â Â  (b) Establish procedures and requirements that any person described under paragraph (a) of this subsection must follow to issue satisfactions or releases.

Â Â Â Â Â  (2) Authorization of a person under subsection (1) of this section is permissive and such person is not required to issue satisfactions or releases if authorized. However, if a person is authorized under subsection (1) of this section and does issue satisfactions or releases, the person must comply with the procedures and requirements established by the Attorney General by rule.

Â Â Â Â Â  (3) If the Attorney General establishes a program under subsection (1) of this section, the Attorney GeneralÂs office shall issue satisfactions and releases under the program unless the Attorney General determines that there are sufficient other agencies authorized under subsection (1) of this section who are actually participating in the program to provide reasonable access to satisfactions and releases on a statewide basis.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, when the entries in the register and the financial accounting records for the court show conclusively that a monetary obligation imposed in a criminal action has been paid in full, the clerk of the court may note in the register that the money award portion of the judgment has been paid in full. Notation in the register under this paragraph constitutes a satisfaction of the money award portion of the judgment. The clerk of the court is not civilly liable for any act or omission in making the notation in the register in the manner authorized by this paragraph.

Â Â Â Â Â  (b) When a monetary obligation imposed in a criminal action is paid by a negotiable instrument, the clerk of the court shall proceed as provided in paragraph (a) of this subsection only after the expiration of 21 days from the date the negotiable instrument is received by the court. The clerk may proceed as provided in paragraph (a) of this subsection before the expiration of the 21-day period if the judgment debtor or any other interested person makes a request that the clerk proceed and provides information that establishes to the satisfaction of the clerk that the instrument has been honored.

Â Â Â Â Â  (c) This subsection does not authorize the clerk of a court to compromise, settle or partially satisfy a monetary obligation imposed in a criminal action, or to release part of any property subject to a judgment lien.

Â Â Â Â Â  (5) Any satisfaction issued by a person authorized under this section may be entered in the same manner and has the same effect on the money award portion of a judgment as a satisfaction issued for the money award portions of a judgment from a civil action or proceeding.

Â Â Â Â Â  (6) The release of judgment liens on specific parcels of real property by the Attorney General or by a person authorized by the Attorney General under subsection (1) of this section is discretionary. The money award portion of the judgment shall remain a lien against all real property not specifically released. [1989 c.472 Â§4; 1993 c.145 Â§1; 1997 c.801 Â§68; 2003 c.576 Â§164]

Â Â Â Â Â  Note: 137.452 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.460 [Renumbered 137.270]

(Death Sentence)

Â Â Â Â Â  137.463 Death warrant hearing; death warrant. (1) When a sentence of death is pronounced, the clerk of the court shall deliver a copy of the judgment of conviction and sentence of death to the sheriff of the county. The sheriff shall deliver the defendant within 20 days from the date the judgment is entered to the correctional institution designated by the Director of the Department of Corrections pending the determination of the automatic and direct review by the Supreme Court under ORS 138.012.

Â Â Â Â Â  (2) If the Supreme Court affirms the sentence of death, a death warrant hearing shall take place in the court in which the judgment was rendered within 30 days after the effective date of the appellate judgment or, upon motion of the state, on a later date. The following apply to a death warrant hearing under this subsection:

Â Â Â Â Â  (a) The defendant must be present; and

Â Â Â Â Â  (b) The defendant may be represented by counsel. If the defendant was represented by appointed counsel on automatic and direct review, that counselÂs appointment continues for purposes of the death warrant hearing and any related matters. If that counsel is unavailable, the court shall appoint counsel pursuant to the procedure in ORS 135.050 and 135.055.

Â Â Â Â Â  (3)(a) If the defendant indicates the wish to waive the right to counsel for the purpose of the death warrant hearing, the court shall inquire of the defendant on the record to ensure that the waiver is competent, knowing and voluntary.

Â Â Â Â Â  (b) If the court finds that the waiver is competent, knowing and voluntary, the court shall discharge counsel.

Â Â Â Â Â  (c) If the court finds on the record that the waiver of the right to counsel granted by this section is not competent, knowing or voluntary, the court shall continue the appointment of counsel.

Â Â Â Â Â  (d) Notwithstanding the fact that the court finds on the record that the defendant competently, knowingly and voluntarily waives the right to counsel, the court may continue the appointment of counsel as advisor only for the purposes of the death warrant hearing.

Â Â Â Â Â  (4) At the death warrant hearing, the court:

Â Â Â Â Â  (a) After appropriate inquiry, shall make findings on the record whether the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the death sentence or its implication. The defendant has the burden of proving by a preponderance of the evidence that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the death sentence or its implication.

Â Â Â Â Â  (b) Shall advise the defendant that the defendant is entitled to counsel in any post-conviction proceeding and that counsel will be appointed if the defendant is financially eligible for appointed counsel at state expense.

Â Â Â Â Â  (c) Shall determine whether the defendant intends to pursue any challenges to the sentence or conviction. If the defendant states on the record that the defendant does not intend to challenge the sentence or conviction, the court after advising the defendant of the consequences shall make a finding on the record whether the defendant competently, knowingly and voluntarily waives the right to pursue:

Â Â Â Â Â  (A) A petition for certiorari to the United States Supreme Court;

Â Â Â Â Â  (B) Post-conviction relief under ORS 138.510 to 138.680; and

Â Â Â Â Â  (C) Federal habeas corpus review under 28 U.S.C. 2254.

Â Â Â Â Â  (5) Following the death warrant hearing, a death warrant, signed by the trial judge of the court in which the judgment was rendered and attested by the clerk of that court, shall be drawn and delivered to the superintendent of the correctional institution designated by the Director of the Department of Corrections. The death warrant shall specify a day on which the sentence of death is to be executed and shall authorize and command the superintendent to execute the judgment of the court. The trial court shall specify the date of execution of the sentence, taking into consideration the needs of the Department of Corrections. The trial court shall specify a date not less than 90 days nor more than 120 days following the effective date of the appellate judgment.

Â Â Â Â Â  (6)(a) Notwithstanding any other provision in this section, if the court finds that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications, the court may not issue a death warrant until such time as the court, after appropriate inquiries, finds that the defendant is able to comprehend the reasons for the sentence of death and its implications.

Â Â Â Â Â  (b)(A) If the court does not issue a death warrant because it finds that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications, the court shall conduct subsequent hearings on the issue on motion of the district attorney or the defendantÂs counsel or on the courtÂs own motion, upon a showing that there is substantial reason to believe that the defendantÂs condition has changed.

Â Â Â Â Â  (B) The court may hold a hearing under this paragraph no more frequently than once every six months.

Â Â Â Â Â  (C) The state and the defendant may obtain an independent medical, psychiatric or psychological examination of the defendant in connection with a hearing under this paragraph.

Â Â Â Â Â  (D) In a hearing under this paragraph, the defendant has the burden of proving by a preponderance of the evidence that the defendant continues to suffer from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications.

Â Â Â Â Â  (7) If for any reason a sentence of death is not executed on the date appointed in the death warrant, and the sentence of death remains in force and is not stayed under ORS 138.686 or otherwise by a court of competent jurisdiction, the court that issued the initial death warrant, on motion of the state and without further hearing, shall issue a new death warrant specifying a new date on which the sentence is to be executed. The court shall specify a date for execution of the sentence, taking into consideration the needs of the Department of Corrections. The court shall specify a date not more than 20 days after the date on which the stateÂs motion was filed.

Â Â Â Â Â  (8) No appeal may be taken from an order issued pursuant to this section. [1984 c.3 Â§5; 1999 c.1055 Â§2; 2001 c.962 Â§96]

Â Â Â Â Â  137.464 Administrative assessment of defendantÂs mental capacity. (1)(a) At the death warrant hearing under ORS 137.463, the court shall order that the Department of Human Services or its designee perform an assessment of the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options if:

Â Â Â Â Â  (A) The defendant indicates the wish to waive the right to counsel; and

Â Â Â Â Â  (B) The court has substantial reason to believe that, due to mental incapacity, the defendant cannot engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (b) The court also shall order an assessment described in paragraph (a) of this subsection upon motion by the state.

Â Â Â Â Â  (2) If the requirements of subsection (1) of this section are met, the court may order the defendant to be committed to a state mental hospital designated by the Department of Human Services for a period not exceeding 30 days for the purpose of assessing the defendantÂs mental capacity. The report of any competency assessment performed under this section must include, but need not be limited to, the following:

Â Â Â Â Â  (a) A description of the nature of the assessment;

Â Â Â Â Â  (b) A statement of the mental condition of the defendant; and

Â Â Â Â Â  (c) A statement regarding the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (3) If the competency assessment cannot be conducted because the defendant is unwilling to participate, the report must so state and must include, if possible, an opinion as to whether the unwillingness of the defendant is the result of a mental condition affecting the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (4) The Department of Human Services shall file three copies of the report of the competency assessment with the clerk of the court, who shall cause copies to be delivered to the district attorney and to counsel for the defendant. [1999 c.1055 Â§3]

Â Â Â Â Â  Note: 137.464, 137.466, 137.476, 137.478 and 137.482 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.465 [1979 c.2 Â§5; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  137.466 Judicial determination of defendantÂs mental capacity. (1) If the court has ordered the Department of Human Services to perform a competency assessment of the defendant under ORS 137.464 and the assessment has been completed, the court shall determine the issue of the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options. If neither the state nor counsel for the defendant contests the finding of the report filed under ORS 137.464, the court may make the determination of the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options on the basis of the report. If the finding is contested, the court shall hold a hearing on the issue. If the report is received in evidence at the hearing, the party contesting the finding has the right to summon and to cross-examine the psychiatrist or psychologist who submitted the report and to offer evidence on the issue. Either party may introduce other evidence regarding the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (2) If the court determines that, due to mental incapacity, the defendant cannot engage in reasoned choices of legal strategies and options, the court shall continue the appointment of counsel provided under ORS 137.463.

Â Â Â Â Â  (3) No appeal may be taken from an order issued pursuant to this section. [1999 c.1055 Â§4]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.467 Delivery of warrant when place of trial changed. If the place of trial has been changed, the death warrant shall be delivered to the sheriff of the county in which the defendant was tried. [1984 c.3 Â§6]

Â Â Â Â Â  137.470 [1979 c.2 Â§6; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  137.473 Means of inflicting death; place and procedures; acquisition of lethal substance. (1) The punishment of death shall be inflicted by the intravenous administration of a lethal quantity of an ultra-short-acting barbiturate in combination with a chemical paralytic agent and potassium chloride or other equally effective substances sufficient to cause death. The judgment shall be executed by the superintendent of the Department of Corrections institution in which the execution takes place, or by the designee of that superintendent. All executions shall take place within the enclosure of a Department of Corrections institution designated by the Director of the Department of Corrections. The superintendent of the institution shall be present at the execution and shall invite the presence of one or more physicians or nurse practitioners, the Attorney General, the sheriff of the county in which the judgment was rendered and representatives from the media. At the request of the defendant, the superintendent shall allow no more than two members of the clergy designated by the defendant to be present at the execution. At the discretion of the superintendent, no more than five friends and relatives designated by the defendant may be present at the execution. The superintendent shall allow the presence of any peace officers as the superintendent thinks expedient.

Â Â Â Â Â  (2) The person who administers the lethal injection under subsection (1) of this section shall not thereby be considered to be engaged in the practice of medicine.

Â Â Â Â Â  (3)(a) Any wholesale drug outlet, as defined in ORS 689.005, registered with the State Board of Pharmacy under ORS 689.305 may provide the lethal substance or substances described in subsection (1) of this section upon written order of the Director of the Department of Corrections, accompanied by a certified copy of the judgment of the court imposing the punishment.

Â Â Â Â Â  (b) For purposes of ORS 689.765 (7) the director shall be considered authorized to purchase the lethal substance or substances described in subsection (1) of this section.

Â Â Â Â Â  (c) The lethal substance or substances described in subsection (1) of this section are not controlled substances when purchased, possessed or used for purposes of this section.

Â Â Â Â Â  (4) The superintendent may require that persons who are present at the execution under subsection (1) of this section view the initial execution procedures, prior to the point of the administration of the lethal injection, by means of a simultaneous closed circuit television transmission under the direction and control of the superintendent. [1984 c.3 Â§7; 1987 c.320 Â§38; 1993 c.137 Â§1; 2001 c.104 Â§46; 2001 c.213 Â§1; 2003 c.103 Â§4; 2005 c.471 Â§9]

Â Â Â Â Â  137.475 [1979 c.2 Â§7; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  137.476 Assistance by licensed health care professional or nonlicensed medically trained person. (1) Notwithstanding any other law, a licensed health care professional or a nonlicensed medically trained person may assist the Department of Corrections in an execution carried out under ORS 137.473.

Â Â Â Â Â  (2) Any assistance rendered in an execution carried out under ORS 137.473 by a licensed health care professional or a nonlicensed medically trained person is not cause for disciplinary measures or regulatory oversight by any board, commission or agency created by this state or governed by state law that oversees or regulates the practice of health care professionals including, but not limited to, the Board of Medical Examiners for the State of Oregon and the Oregon State Board of Nursing.

Â Â Â Â Â  (3) The infliction of the punishment of death by the administration of the required lethal substances in the manner required by ORS 137.473 may not be construed to be the practice of medicine.

Â Â Â Â Â  (4) As used in this section, Âlicensed health care professionalÂ includes, but is not limited to, a physician, physician assistant, nurse practitioner, nurse and emergency medical technician licensed by the Board of Medical Examiners of the State of Oregon or the Oregon State Board of Nursing. [1999 c.1055 Â§9]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.478 Return of death warrant after execution of sentence of death. Not later than 30 days after the execution of a sentence of death under ORS 137.473, the superintendent of the correctional institution where the sentence was executed shall return the death warrant to the clerk of the trial court from which the warrant was issued with the superintendentÂs return on the death warrant showing the time, place and manner in which the death warrant was executed. [1999 c.1055 Â§10]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.482 Service of documents on defendant. A copy of any document filed in any of the following proceedings shall be served personally on the defendant, even if the defendant is represented by counsel, by providing the copy to the custodian of the defendant, who shall ensure that the copy is provided promptly to the defendant:

Â Â Â Â Â  (1) A death warrant hearing under ORS 137.463.

Â Â Â Â Â  (2) A proceeding in which a person other than the defendant seeks to stay execution of the defendantÂs sentence of death.

Â Â Â Â Â  (3) A petition for post-conviction relief filed under ORS 138.510 (2). [1999 c.1055 Â§16]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.510 [Amended by 1955 c.660 Â§18; 1955 c.688 Â§1; repealed by 1971 c.743 Â§432]

PROBATION AND PAROLE BY COMMITTING MAGISTRATE

Â Â Â Â Â  137.520 Power of committing magistrate to parole and grant temporary release to persons confined in county jail; authority of sheriff to release county jail inmates; disposition of work release earnings. (1) The committing magistrate, having sentenced a defendant to confinement in a county jail for a period of up to one year, or as provided by rules adopted by the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989, may parole the defendant outside the county jail subject to condition and subject to being taken back into confinement upon the breach of such condition. When a court paroles a defendant under this subsection and the defendant is serving a sentence or sanction imposed under ORS 423.478 (2)(d) or (e), the court may order the local supervisory authority to supervise the defendant. The committing magistrate may also authorize, limit or prohibit the release of a sentenced defendant upon pass, furlough, leave, work or educational release.

Â Â Â Â Â  (2) The committing magistrate, having sentenced a defendant to probation and having confined the defendant as a condition of that probation in a county jail for a period up to one year, or having imposed a sentence of probation with confinement in the county jail in accordance with rules adopted by the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989, may authorize, limit or prohibit the release of such person upon pass, furlough, leave, work or educational release.

Â Â Â Â Â  (3) The sheriff of a county in which a defendant is confined in the county jail by sentence or as a condition of probation may allow the release of the defendant upon pass, furlough, leave, work or educational release unless otherwise ordered by the committing magistrate.

Â Â Â Â Â  (4) A defendant confined in a county jail and placed upon educational release or upon work release shall, during the hours in which not so engaged or employed, be confined in the county jail unless the court by order otherwise directs or unless the sheriff otherwise directs in the absence of a contrary order by the court. The defendantÂs net earnings shall be paid to the sheriff, who shall deduct therefrom and pay such sums as may be ordered by the court for the defendantÂs board, restitution, fine, support of dependents and necessary personal expense. Any balance remaining shall be retained by the sheriff until the defendantÂs discharge from custody, whereupon the balance shall be paid to the defendant. [Amended by 1959 c.345 Â§1; 1973 c.836 Â§270; 1981 c.568 Â§1; 1989 c.790 Â§15; 1993 c.14 Â§8; 1999 c.661 Â§1]

Â Â Â Â Â  137.523 Custody of person sentenced to confinement as condition of probation. For felonies committed on or after November 1, 1989:

Â Â Â Â Â  (1) When the judge sentences the defendant to confinement in a county jail as a condition of probation, the judge shall sentence the defendant directly to the custody of the sheriff or the supervisory authority, as defined in rules of the Oregon Criminal Justice Commission, with jurisdiction over the county jail.

Â Â Â Â Â  (2) When the judge recommends a custodial facility or program other than jail as a condition of probation, the judge shall sentence the defendant directly to the custody of the supervisory authority, as defined in rules of the Oregon Criminal Justice Commission, with jurisdiction over the facility or program. Before imposing such a sentence, the judge must determine from the supervisory authority that space is available in the facility or program and that the defendant meets the eligibility criteria established for the facility or program.

Â Â Â Â Â  (3) A record of the time served by the defendant in custody under community supervision during probation shall be maintained as provided by rules adopted by the Oregon Criminal Justice Commission. [1989 c.790 Â§18]

Â Â Â Â Â  Note: 137.523 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.525 Probation for person convicted of crime described in ORS 163.305 to 163.467; examination; report; written consent of convicted person. (1) If a person pleads guilty or no contest to, or is found guilty of, a crime described in ORS 163.305 to 163.467, and if the court contemplates sentencing the person to probation, the court, before entering judgment, may order that the person undergo an examination by a psychiatrist or other physician found qualified and appointed by the court to determine whether available medical treatment would be likely to reduce such biological, emotional or psychological impulses, including any paraphilia, which may be the cause of the criminal conduct and, if so, whether the person is a suitable candidate medically for such treatment. Such medical treatments may include the taking of prescribed medication.

Â Â Â Â Â  (2) If the examining psychiatrist or other physician reports that available medical treatment would be likely to reduce the biological, emotional or psychological impulses that were a probable cause of the criminal conduct, and that the person is a suitable candidate medically for such treatment, the court may include as a condition of probation that the person participate in a prescribed program of medicine and accept medical treatment at the personÂs own expense under the care of the psychiatrist or other physician appointed by the court and that the person faithfully participate in the prescribed program of medical treatment during the course of the probation.

Â Â Â Â Â  (3) A sentence of probation under this section shall not be imposed except upon the written consent of the convicted person. Probation under this section may be revoked upon any failure of the convicted person to cooperate in the treatment program, including, but not limited to, any failure to meet with the treating physician as directed by the physician or to take medication or otherwise to participate in the prescribed program of medical treatment during the course of the probation. [1987 c.908 Â§3; 1993 c.14 Â§9]

Â Â Â Â Â  137.530 Investigation and report of parole and probation officers; statement of victim. (1) Parole and probation officers, when directed by the court, shall fully investigate and report to the court in writing on the circumstances of the offense, criminal record, social history and present condition and environment of any defendant. Unless the court directs otherwise in individual cases, a defendant may not be sentenced to probation until the report of the investigation has been presented to and considered by the court.

Â Â Â Â Â  (2) Whenever a presentence report is made, the preparer of the report shall make a reasonable effort to contact the victim and obtain a statement describing the effect of the defendantÂs offense upon the victim. If the victim is under 18 years of age, the preparer shall obtain the consent of the victimÂs parent or guardian before contacting the victim. The preparer of the report shall include the statement of the victim in the presentence investigation report. If the preparer is unable to contact the victim or if the victim declines to make a statement, the preparer shall report that the preparer was unable to contact the victim after making reasonable efforts to do so, or, if contact was made with the victim, that the victim declined to make a statement for purposes of this section. Before taking a statement from the victim, the preparer of the report shall inform the victim that the statement will be made available to the defendant and the defendantÂs attorney prior to sentencing as required under ORS 137.079.

Â Â Â Â Â  (3) Whenever desirable, and facilities exist for conducting physical and mental examinations, the investigation shall include physical and mental examinations of such defendants.

Â Â Â Â Â  (4) As used in this section, ÂvictimÂ means the person or persons who have suffered financial, social, psychological or physical harm as a result of an offense, and includes, in the case of any homicide or abuse of corpse in any degree, an appropriate member of the immediate family of the decedent. [Amended by 1983 c.723 Â§1; 1993 c.14 Â§10; 1993 c.294 Â§4; 2005 c.264 Â§2]

Â Â Â Â Â  137.533 Probation without entering judgment of guilt; when appropriate; effect of violating condition of probation. (1) Whenever a person pleads guilty to or is found guilty of a misdemeanor other than driving while under the influence of intoxicants or other than a misdemeanor involving domestic violence as defined in ORS 135.230, the court may defer further proceedings and place the person on probation, upon motion of the district attorney and without entering a judgment of guilt, if the person:

Â Â Â Â Â  (a) Consents to the disposition;

Â Â Â Â Â  (b) Has not previously been convicted of any offense in any jurisdiction;

Â Â Â Â Â  (c) Has not been placed on probation under ORS 475.245;

Â Â Â Â Â  (d) Has not completed a diversion under ORS 135.881 to 135.901; and

Â Â Â Â Â  (e) Agrees to pay the unitary assessment for which the person would have been liable under ORS 137.290 if the person had been convicted. The person must pay the unitary assessment within 90 days of imposition unless the court allows payment at a later time. The person shall pay the unitary assessment to the clerk of the court, who shall account for and distribute the moneys as provided in ORS 137.293 and 137.295.

Â Â Â Â Â  (2) A district attorney may submit a motion under subsection (1) of this section if, after considering the factors listed in subsection (3) of this section, the district attorney finds that disposition under this section would be in the interests of justice and of benefit to the person and the community.

Â Â Â Â Â  (3) In determining whether disposition under this section is in the interests of justice and of benefit to the person and the community, the district attorney shall consider at least the following factors:

Â Â Â Â Â  (a) The nature of the offense. However, the offense must not have involved injury to another person.

Â Â Â Â Â  (b) Any special characteristics or difficulties of the person.

Â Â Â Â Â  (c) Whether there is a probability that the person will cooperate with and benefit from alternative treatment.

Â Â Â Â Â  (d) Whether an available program is appropriate to the needs of the person.

Â Â Â Â Â  (e) The impact of the disposition upon the community.

Â Â Â Â Â  (f) Recommendations, if any, of the involved law enforcement agency.

Â Â Â Â Â  (g) Recommendations, if any, of the victim.

Â Â Â Â Â  (h) Provisions for restitution.

Â Â Â Â Â  (i) Any mitigating circumstances.

Â Â Â Â Â  (4) Upon violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon the personÂs fulfillment of the terms and conditions of probation, the court shall discharge the person and dismiss the proceedings against the person. A discharge and dismissal under this section is without adjudication of guilt and is not a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. A person may be discharged and have proceedings dismissed only once under this section.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section do not affect any domestic violence sentencing programs. [1999 c.819 Â§Â§1,2]

Â Â Â Â Â  Note: 137.533 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.540 Conditions of probation; evaluation and treatment; effect of failure to abide by conditions; modification. (1) The court may sentence the defendant to probation subject to the following general conditions unless specifically deleted by the court. The probationer shall:

Â Â Â Â Â  (a) Pay supervision fees, fines, restitution or other fees ordered by the court.

Â Â Â Â Â  (b) Not use or possess controlled substances except pursuant to a medical prescription.

Â Â Â Â Â  (c) Submit to testing of breath or urine for controlled substance or alcohol use if the probationer has a history of substance abuse or if there is a reasonable suspicion that the probationer has illegally used controlled substances.

Â Â Â Â Â  (d) Participate in a substance abuse evaluation as directed by the supervising officer and follow the recommendations of the evaluator if there are reasonable grounds to believe there is a history of substance abuse.

Â Â Â Â Â  (e) Remain in the State of Oregon until written permission to leave is granted by the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (f) If physically able, find and maintain gainful full-time employment, approved schooling, or a full-time combination of both. Any waiver of this requirement must be based on a finding by the court stating the reasons for the waiver.

Â Â Â Â Â  (g) Change neither employment nor residence without prior permission from the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (h) Permit the parole and probation officer to visit the probationer or the probationerÂs work site or residence and to conduct a walk-through of the common areas and of the rooms in the residence occupied by or under the control of the probationer.

Â Â Â Â Â  (i) Consent to the search of person, vehicle or premises upon the request of a representative of the supervising officer if the supervising officer has reasonable grounds to believe that evidence of a violation will be found, and submit to fingerprinting or photographing, or both, when requested by the Department of Corrections or a county community corrections agency for supervision purposes.

Â Â Â Â Â  (j) Obey all laws, municipal, county, state and federal.

Â Â Â Â Â  (k) Promptly and truthfully answer all reasonable inquiries by the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (L) Not possess weapons, firearms or dangerous animals.

Â Â Â Â Â  (m) If recommended by the supervising officer, successfully complete a sex offender treatment program approved by the supervising officer and submit to polygraph examinations at the direction of the supervising officer if the probationer:

Â Â Â Â Â  (A) Is under supervision for a sex offense under ORS 163.305 to 163.467;

Â Â Â Â Â  (B) Was previously convicted of a sex offense under ORS 163.305 to 163.467; or

Â Â Â Â Â  (C) Was previously convicted in another jurisdiction of an offense that would constitute a sex offense under ORS 163.305 to 163.467 if committed in this state.

Â Â Â Â Â  (n) Participate in a mental health evaluation as directed by the supervising officer and follow the recommendation of the evaluator.

Â Â Â Â Â  (o) Report as required and abide by the direction of the supervising officer.

Â Â Â Â Â  (p) If required to report as a sex offender under ORS 181.596, report with the Department of State Police, a chief of police, a county sheriff or the supervising agency:

Â Â Â Â Â  (A) When supervision begins;

Â Â Â Â Â  (B) Within 10 days of a change in residence;

Â Â Â Â Â  (C) Once each year within 10 days of the probationerÂs date of birth;

Â Â Â Â Â  (D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (2) In addition to the general conditions, the court may impose any special conditions of probation that are reasonably related to the crime of conviction or the needs of the probationer for the protection of the public or reformation of the probationer, or both, including, but not limited to, that the probationer shall:

Â Â Â Â Â  (a) For crimes committed prior to November 1, 1989, and misdemeanors committed on or after November 1, 1989, be confined to the county jail or be restricted to the probationerÂs own residence or to the premises thereof, or be subject to any combination of such confinement and restriction, such confinement or restriction or combination thereof to be for a period not to exceed one year or one-half of the maximum period of confinement that could be imposed for the offense for which the defendant is convicted, whichever is the lesser.

Â Â Â Â Â  (b) For felonies committed on or after November 1, 1989, be confined in the county jail, or be subject to other custodial sanctions under community supervision, or both, as provided by rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) For crimes committed on or after December 5, 1996, sell any assets of the probationer as specifically ordered by the court in order to pay restitution.

Â Â Â Â Â  (3) When a person who is a sex offender is released on probation, the court shall impose as a special condition of probation that the person not reside in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides, without the approval of the personÂs supervising parole and probation officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides, without the approval of the director of the probation agency that is supervising the person or of the county manager of the Department of Corrections, or a designee of the director or manager. As soon as practicable, the supervising parole and probation officer of a person subject to the requirements of this subsection shall review the personÂs living arrangement with the personÂs sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subsection:

Â Â Â Â Â  (a) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (b) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (c) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (d) ÂSex offenderÂ has the meaning given that term in ORS 181.594.

Â Â Â Â Â  (4)(a) If the person is released on probation following conviction of a sex crime, as defined in ORS 181.594, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the court, if requested by the victim, shall include as a special condition of the personÂs probation that the person not reside within three miles of the victim unless:

Â Â Â Â Â  (A) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county;

Â Â Â Â Â  (B) The person demonstrates to the court by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

Â Â Â Â Â  (C) The person demonstrates to the court by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the probation; or

Â Â Â Â Â  (D) The person resides in a halfway house. As used in this subparagraph, Âhalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (b) A victim may request imposition of the special condition of probation described in this subsection at the time of sentencing in person or through the prosecuting attorney.

Â Â Â Â Â  (c) If the court imposes the special condition of probation described in this subsection and if at any time during the period of probation the victim moves to within three miles of the probationerÂs residence, the court may not require the probationer to change the probationerÂs residence in order to comply with the special condition of probation.

Â Â Â Â Â  (5) When a person who is a sex offender, as defined in ORS 181.594, is released on probation, the Department of Corrections or the county community corrections agency, whichever is appropriate, shall notify the chief of police, if the person is going to reside within a city, and the county sheriff of the county in which the person is going to reside of the personÂs release and the conditions of the personÂs release.

Â Â Â Â Â  (6) Failure to abide by all general and special conditions imposed by the court and supervised by the Department of Corrections or a county community corrections agency may result in arrest, modification of conditions, revocation of probation or imposition of structured, intermediate sanctions in accordance with rules adopted under ORS 137.595.

Â Â Â Â Â  (7) The court may at any time modify the conditions of probation.

Â Â Â Â Â  (8) A court may not order revocation of probation as a result of the probationerÂs failure to pay restitution unless the court determines from the totality of the circumstances that the purposes of the probation are not being served.

Â Â Â Â Â  (9) It is not a cause for revocation of probation that the probationer failed to apply for or accept employment at any workplace where there is a labor dispute in progress. As used in this subsection, Âlabor disputeÂ has the meaning for that term provided in ORS 662.010.

Â Â Â Â Â  (10) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [Amended by 1965 c.346 Â§1; 1969 c.597 Â§125; 1977 c.371 Â§3; 1977 c.380 Â§2; 1981 c.671 Â§1; 1983 c.588 Â§2; 1985 c.818 Â§2; 1987 c.780 Â§3; 1989 c.790 Â§16; 1991 c.196 Â§1; 1991 c.630 Â§5; 1991 c.731 Â§1; 1993 c.14 Â§11; 1993 c.680 Â§16; 1997 c.313 Â§24; 1999 c.626 Â§11; amendments by 1999 c.626 Â§34 repealed by 2001 c.884 Â§1; 2001 c.726 Â§Â§1,2; 2001 c.884 Â§5; 2005 c.264 Â§3; 2005 c.558 Â§1; 2005 c.567 Â§8; 2005 c.576 Â§1a; 2005 c.642 Â§1]

Â Â Â Â Â  137.545 Period of probation; discharge from probation; proceedings in case of violation of conditions. (1) Subject to the limitations in ORS 137.010 and to rules of the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989:

Â Â Â Â Â  (a) The period of probation shall be as the court determines and may, in the discretion of the court, be continued or extended.

Â Â Â Â Â  (b) The court may at any time discharge a person from probation.

Â Â Â Â Â  (2) At any time during the probation period, the court may issue a warrant and cause a defendant to be arrested for violating any of the conditions of probation. Any parole and probation officer, police officer or other officer with power of arrest may arrest a probationer without a warrant for violating any condition of probation, and a statement by the parole and probation officer or arresting officer setting forth that the probationer has, in the judgment of the parole and probation officer or arresting officer, violated the conditions of probation is sufficient warrant for the detention of the probationer in the county jail until the probationer can be brought before the court or until the parole and probation officer or supervisory personnel impose and the offender agrees to structured, intermediate sanctions in accordance with the rules adopted under ORS 137.595. Disposition shall be made during the first 36 hours in custody, excluding Saturdays, Sundays and holidays, unless later disposition is authorized by supervisory personnel. If authorized by supervisory personnel, the disposition shall take place in no more than five judicial days. If the offender does not consent to structured, intermediate sanctions imposed by the parole and probation officer or supervisory personnel in accordance with the rules adopted under ORS 137.595, the parole and probation officer, as soon as practicable, but within one judicial day, shall report the arrest or detention to the court that imposed the probation. The parole and probation officer shall promptly submit to the court a report showing in what manner the probationer has violated the conditions of probation.

Â Â Â Â Â  (3) Except for good cause shown or at the request of the probationer, the probationer shall be brought before a magistrate during the first 36 hours of custody, excluding holidays, Saturdays and Sundays. That magistrate, in the exercise of discretion, may order the probationer held pending a violation or revocation hearing or pending transfer to the jurisdiction of another court where the probation was imposed. In lieu of an order that the probationer be held, the magistrate may release the probationer upon the condition that the probationer appear in court at a later date for a probation violation or revocation hearing. If the probationer is being held on an out-of-county warrant, the magistrate may order the probationer released subject to an additional order to the probationer that the probationer report within seven calendar days to the court that imposed the probation.

Â Â Â Â Â  (4) When a probationer has been sentenced to probation in more than one county and the probationer is being held on an out-of-county warrant for a probation violation, the court may consider consolidation of some or all pending probation violation proceedings pursuant to rules made and orders issued by the Chief Justice of the Supreme Court under ORS 137.547:

Â Â Â Â Â  (a) Upon the motion of the district attorney or defense counsel in the county in which the probationer is held; or

Â Â Â Â Â  (b) Upon the courtÂs own motion.

Â Â Â Â Â  (5)(a) For defendants sentenced for felonies committed prior to November 1, 1989, and for any misdemeanor, the court that imposed the probation, after summary hearing, may revoke the probation and:

Â Â Â Â Â  (A) If the execution of some other part of the sentence has been suspended, the court shall cause the rest of the sentence imposed to be executed.

Â Â Â Â Â  (B) If no other sentence has been imposed, the court may impose any other sentence which originally could have been imposed.

Â Â Â Â Â  (b) For defendants sentenced for felonies committed on or after November 1, 1989, the court that imposed the probationary sentence may revoke probation supervision and impose a sanction as provided by rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (6) Except for good cause shown, if the revocation hearing is not conducted within 14 calendar days following the arrest or detention of the probationer, the probationer shall be released from custody.

Â Â Â Â Â  (7) A defendant who has been previously confined in the county jail as a condition of probation pursuant to ORS 137.540 or as part of a probationary sentence pursuant to the rules of the Oregon Criminal Justice Commission may be given credit for all time thus served in any order or judgment of confinement resulting from revocation of probation.

Â Â Â Â Â  (8) In the case of any defendant whose sentence has been suspended but who has not been sentenced to probation, the court may issue a warrant and cause the defendant to be arrested and brought before the court at any time within the maximum period for which the defendant might originally have been sentenced. Thereupon the court, after summary hearing, may revoke the suspension of sentence and cause the sentence imposed to be executed.

Â Â Â Â Â  (9) If a probationer fails to appear or report to a court for further proceedings as required by an order under subsection (3) of this section, the failure to appear may be prosecuted in the county to which the probationer was ordered to appear or report.

Â Â Â Â Â  (10) The probationer may admit or deny the violation by being physically present at the hearing or by means of simultaneous electronic transmission as described in ORS 131.045.

Â Â Â Â Â  (11)(a) The victim has the right:

Â Â Â Â Â  (A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the district attorney of any hearing before the court that may result in the revocation of the defendantÂs probation;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the court.

Â Â Â Â Â  (b) Failure of the district attorney to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding. [Formerly 137.550; 2003 c.577 Â§14; 2005 c.264 Â§4; 2005 c.566 Â§11]

Â Â Â Â Â  137.547 Consolidation of probation violation proceedings; rules. (1) Notwithstanding any other provision of law, the Chief Justice of the Supreme Court may make rules or issue orders under ORS 1.002 to establish procedures for the consolidation of probation violation proceedings pending against a probationer in multiple circuit courts.

Â Â Â Â Â  (2) Rules made or orders issued under this section:

Â Â Â Â Â  (a) Shall provide that if a probationer is alleged to have violated the conditions of a sentence of probation in more than one court, an initiating court may consider consolidation of some or all pending probation violation proceedings before one or more appropriate courts:

Â Â Â Â Â  (A) Upon the motion of the district attorney or the defense counsel in the county in which the probationer is in custody or otherwise before the court; or

Â Â Â Â Â  (B) Upon the courtÂs own motion.

Â Â Â Â Â  (b) May determine which courts are appropriate courts for the consolidation of probation violation proceedings in described circumstances or establish a process for determining an appropriate court.

Â Â Â Â Â  (c) Shall require the consent of the probationer to a consolidated probation violation proceeding and written waivers by the probationer as determined necessary or fair.

Â Â Â Â Â  (d) Shall require the approval of the judge of any responding court, the initiating court and any appropriate court being considered for a consolidated probation violation proceeding.

Â Â Â Â Â  (e) Shall require the approval of the district attorney of the county for any responding court, the initiating court and any court being considered as an appropriate court.

Â Â Â Â Â  (f) May provide for the recall of warrants in any court other than the appropriate court as convenient to accomplish the purposes of this section.

Â Â Â Â Â  (g) May provide for the transmission of copies of such papers, records or other information to or from courts, district attorneys and parole and probation officers as is necessary, appropriate or convenient for a consolidated probation violation proceeding under this section.

Â Â Â Â Â  (h) May provide any processes necessary, appropriate or convenient for the proceeding before the appropriate court and for the appropriate court to make a disposition of the cases that are consolidated in a proceeding under this section.

Â Â Â Â Â  (i) May include any rules or orders establishing other procedures necessary, appropriate or convenient for the fair and expeditious resolution of consolidated probation violation proceedings under this section.

Â Â Â Â Â  (3) When an appropriate court transmits the judgment it enters for a consolidated probation violation proceeding under this section to the initiating court, if different from the appropriate court, and to a responding court for filing, thereafter that judgment is for all purposes the same as a judgment of the court of the initiating or responding county with regard to the matters on which that judgment makes determination and disposition.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAppropriate courtÂ means the court most appropriate to hold a consolidated probation violation proceeding under this section given the totality of the circumstances involving the alleged probation violations and multiple jurisdiction proceedings. The circumstances include, but are not limited to:

Â Â Â Â Â  (A) The location, residence or work location of the probationer;

Â Â Â Â Â  (B) The location of the probationerÂs parole and probation officer;

Â Â Â Â Â  (C) The location of any witnesses or victims of the alleged violations or of any alleged new offenses with which the probationer is charged;

Â Â Â Â Â  (D) The location of any victims of the offense for which the probationer was sentenced to probation;

Â Â Â Â Â  (E) The nature and location of previous offenses for which the probationer is serving a sentence;

Â Â Â Â Â  (F) The nature of any new offenses with which the probationer is charged;

Â Â Â Â Â  (G) The resources of local jails;

Â Â Â Â Â  (H) The nature and location of any services that may be appropriate as a consequence of the alleged violation or new charges;

Â Â Â Â Â  (I) Whether the judge who imposed the original sentence provided in the original judgment direction to return any probation violation proceedings to that judge; and

Â Â Â Â Â  (J) The interests of local courts and district attorneys concerning the probationer and any disposition that a court may impose concerning the probationer.

Â Â Â Â Â  (b) ÂInitiating courtÂ means the court in which a probationer is in custody or otherwise before the court.

Â Â Â Â Â  (c) ÂResponding courtÂ means a court other than an initiating court or appropriate court that entered a judgment under which the probationer is currently serving a sentence of probation and which court consents to the consolidation of probation violation proceedings in an appropriate court under this section. [1999 c.614 Â§1; 2005 c.264 Â§5]

Â Â Â Â Â  Note: 137.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.550 [Amended by 1955 c.688 Â§2; 1965 c.346 Â§2; 1971 c.743 Â§326; 1987 c.908 Â§1; 1989 c.790 Â§17; 1991 c.196 Â§2; 1993 c.14 Â§12; 1993 c.581 Â§2; 1993 c.680 Â§17; 1997 c.313 Â§11; 1999 c.614 Â§2; renumbered 137.545 in 1999]

Â Â Â Â Â  137.551 Revocation of probationary sentences; release dates; rules. (1) The State Board of Parole and Post-Prison Supervision shall adopt rules to establish release dates for revocations of probationary sentences imposed for felonies committed before November 1, 1989.

Â Â Â Â Â  (2) To the extent permissible under law, the release dates for revocation of probationary sentences imposed for felonies committed before November 1, 1989, shall be set consistent with sanctions for probation revocations as provided by rules of the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989. [1989 c.790 Â§18a]

Â Â Â Â Â  Note: 137.551 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.553 Use of citations for probation violations authorized. (1) In addition to any authority granted under ORS 137.545, a court may authorize the use of citations to direct its probationers who violate conditions of probation to appear before the court. The following apply to the use of citations under this subsection:

Â Â Â Â Â  (a) A court may authorize issuance of citations under this subsection only by officers who are permitted under ORS 137.545 to make an arrest without a warrant.

Â Â Â Â Â  (b) Nothing in this subsection limits the authority, under ORS 137.545, of a parole and probation officer, police officer or other officer to arrest for violation of conditions of probation even if the officer is authorized under this section to issue a citation.

Â Â Â Â Â  (c) A court may impose any conditions upon an authorization under this subsection that the court considers appropriate. The conditions may include, but are not limited to, requirements that citation authority be sought on a case-by-case basis, provision for citation in all cases that meet certain conditions, allowance of citation for certain types of cases or designation of certain cases where citations shall not be used.

Â Â Â Â Â  (2) The cited probationer shall appear before the court at the time, date and court specified in the citation. If the probationer fails to appear at the time, date and court specified in the citation, the court may issue a warrant of arrest, upon the request of the supervisor of probation, or upon request of the district attorney, or upon the courtÂs own motion. [1987 c.761 Â§2; 2005 c.264 Â§6]

Â Â Â Â Â  137.557 Citation; procedure; contents. (1) If a citation is issued under ORS 137.553, the officer who issues the citation shall serve one copy of the citation to the probationer who is cited to appear and shall, as soon as practicable, file a duplicate copy with the court in which the probationer is cited to appear, along with proof of service.

Â Â Â Â Â  (2) Each copy of the citation issued under ORS 137.553 shall contain:

Â Â Â Â Â  (a) The name of the court at which the cited probationer is to appear.

Â Â Â Â Â  (b) The name of the probationer cited.

Â Â Â Â Â  (c) A brief description of the asserted probation violation, the date, the time and the place at which the violation occurred, the date on which the citation was issued and the name of the officer who issued the citation.

Â Â Â Â Â  (d) The time, date and place at which the cited probationer is to appear in court.

Â Â Â Â Â  (e) A notice to the effect that:

Â Â Â Â Â  (A) The citation is not itself a motion to revoke probation, but that such a motion will be filed and a copy provided to the probationer when the probationer appears at court;

Â Â Â Â Â  (B) The probationer must appear in court at the time set in the citation; and

Â Â Â Â Â  (C) If the probationer fails to appear as directed, the court may immediately issue a warrant for the probationerÂs arrest or the probationer may immediately be taken into custody by the officer responsible for supervising the probation. [1987 c.761 Â§3]

Â Â Â Â Â  137.560 Copies of certain judgments to be sent to Department of Corrections. Within 10 days following the issuing of any judgment of suspension of imposition or execution of sentence or of probation of any person convicted of a crime, or of the continuation, extension, modification or revocation of any such judgment, or of the discharge of such person, or the recommendation by the court to the Governor of the pardon of such person, provided such person is under the jurisdiction of the Department of Corrections, the court issuing such a judgment shall cause prompt delivery of a copy of the same to the Director of the Department of Corrections. [Amended by 1973 c.836 Â§271; 1979 c.75 Â§1; 1987 c.320 Â§39; 1991 c.111 Â§16; 1993 c.18 Â§23]

Â Â Â Â Â  137.570 Authority to transfer probationer from one agency to another; procedure. A court may transfer a person on probation under its jurisdiction from the supervision of one probation agency to that of another probation agency. Whenever a person sentenced to probation resides in or is to remove to a locality outside the jurisdiction of the court that sentenced the person to probation, the court may transfer the person to a parole and probation officer appointed to serve for the locality in which the person resides or to which the person is to remove:

Â Â Â Â Â  (1) If the parole and probation officer sends to the court desiring to make such transfer a written statement that the parole and probation officer will exercise supervision over the person.

Â Â Â Â Â  (2) If the statement is approved in writing by the judge of the court to which the parole and probation officer is attached. [Amended by 1973 c.836 Â§272; 1993 c.14 Â§13; 2005 c.264 Â§7]

Â Â Â Â Â  137.580 Effect of transfer of probationer from one agency to another. Whenever the transfer mentioned in ORS 137.570 is made, the court making it shall send to the probation agency to whose supervision the probationer is transferred a copy of all the records of the court as to the offense, criminal record and social history of the probationer. The probation agency shall report concerning the conduct and progress of the probationer to the court that sentenced the probationer to probation. Parole and probation officers or agencies shall have, with respect to persons transferred to their supervision from any other jurisdiction, all the powers and be subject to all the duties now imposed by law upon them in regard to probationers received on probation from courts in their own jurisdiction. [Amended by 1973 c.836 Â§273; 1993 c.14 Â§14; 2005 c.264 Â§8]

Â Â Â Â Â  137.590 Appointment of parole and probation officers and assistants; chief parole and probation officer. The judge or judges of any court of criminal jurisdiction, including municipal courts, may appoint, with the prior approval of the governing body of the county or city involved, and at pleasure remove, parole and probation officers and clerical assistants that may be necessary. Parole and probation officers appointed by the court shall be selected because of definite qualifications as to character, personality, ability and training. In courts where more than one parole and probation officer is appointed, one shall be designated chief parole and probation officer and shall have general supervision of the probation work of parole and probation officers appointed by and under the direction of the court. Appointments shall be in writing and entered on the records of the court. Parole and probation officers and clerical assistants appointed under this section are not state officers or employees, and their compensation and expenses shall not be paid by the state. [Amended by 1971 c.633 Â§12; 1973 c.836 Â§274; 1981 s.s. c.3 Â§38; 2005 c.264 Â§9]

Â Â Â Â Â  137.592 Policy regarding probation violations. The Legislative Assembly finds that:

Â Â Â Â Â  (1) To protect the public, the criminal justice system must compel compliance with the conditions of probation by responding to violations with swift, certain and fair punishments.

Â Â Â Â Â  (2) Decisions to incarcerate offenders in state prisons for violation of the conditions of probation must be made upon a reasonably systematic basis that will insure that available prison space is used to house those offenders who constitute a serious threat to the public, taking into consideration the availability of both prison space and local resources. [1993 c.680 Â§8]

Â Â Â Â Â  Note: 137.592 to 137.599 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.593 Duty of corrections agencies to impose structured, intermediate sanctions for probation violations. (1) Except as otherwise provided in subsection (2) of this section, when a court suspends the imposition or execution of sentence and places a defendant on probation, or sentences a defendant to probation under the rules of the Oregon Criminal Justice Commission and orders a defendant placed under the supervision of the Department of Corrections or a county community corrections agency, the Department of Corrections or the county community corrections agency shall impose structured, intermediate sanctions for the violation of conditions of probation in accordance with rules adopted under ORS 137.595. Under no circumstances may the Department of Corrections or a county community corrections agency revoke probation.

Â Â Â Â Â  (2) Notwithstanding ORS 137.124 and 423.478 and any other provision of law, the sentencing judge shall retain authority:

Â Â Â Â Â  (a) To revoke probation and receive recommendations regarding revocation of probation from the supervising officer made in accordance with rules adopted under ORS 137.595;

Â Â Â Â Â  (b) To determine whether conditions of probation have been violated and to impose sanctions for the violations if the court, at the time of sentencing, states on the record that the court is retaining such authority;

Â Â Â Â Â  (c) To cause a probationer to be brought before the court for a hearing upon motion of the district attorney or the courtÂs own motion prior to the imposition of any structured, intermediate sanctions or within four judicial days after receiving notice that a structured, intermediate sanction has been imposed on the probationer pursuant to rules adopted under ORS 137.595 and to revoke probation or impose such other or additional sanctions or modify the conditions of probation as authorized by law; and

Â Â Â Â Â  (d) To impose and require an offender to serve a period of incarceration not to exceed 180 days as a sanction for revocation of probation.

Â Â Â Â Â  (3) In no case may the sentencing judge cause a probationer to be brought before the court for a hearing and revoke probation or impose other or additional sanctions after the probationer has completed a structured, intermediate sanction imposed by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595. [1993 c.680 Â§10; 1995 c.423 Â§9a]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.595 Establishing system of sanctions; rules. (1) The Department of Corrections shall adopt rules to carry out the purposes of chapter 680, Oregon Laws 1993, by establishing a system of structured, intermediate probation violation sanctions that may be imposed by the Department of Corrections or a county community corrections agency, taking into consideration the severity of the violation behavior, the prior violation history, the severity of the underlying criminal conviction, the criminal history of the offender, protection of the community, deterrence, the effective capacity of the state prisons and the availability of appropriate local sanctions including, but not limited to, jail, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day reporting centers or other local sanctions.

Â Â Â Â Â  (2) Rules adopted by the Department of Corrections under this section shall establish:

Â Â Â Â Â  (a) A system of structured, intermediate probation violation sanctions that may be imposed by the Department of Corrections or a county community corrections agency on a probationer who waives in writing a probation violation hearing, admits or affirmatively chooses not to contest the violations alleged in a probation violation report and consents to the sanctions;

Â Â Â Â Â  (b) Procedures to provide a probationer with written notice of the probationerÂs right to a hearing before the court to determine whether the probationer violated the conditions of probation alleged in a probation violation report, and if so, whether to continue the probationer on probation subject to the same or modified conditions, or order sanctions for any violations and the right to be represented by counsel at the hearing if the probationer is financially eligible;

Â Â Â Â Â  (c) Procedures for a probationer to waive in writing a probation violation hearing, admit or not contest the violations alleged in the probation violation report and consent to the imposition of structured, intermediate sanctions by the Department of Corrections or a county community corrections agency;

Â Â Â Â Â  (d) The level and type of sanctions that may be imposed by parole and probation officers and by supervisory personnel;

Â Â Â Â Â  (e) The level and type of violation behavior warranting a recommendation to the court that probation be revoked;

Â Â Â Â Â  (f) Procedures for notifying district attorneys and the courts of probation violations admitted by probationers and the sanctions imposed by the Department of Corrections or county community corrections agencies; and

Â Â Â Â Â  (g) Such other policies or procedures as are necessary to carry out the purposes of chapter 680, Oregon Laws 1993.

Â Â Â Â Â  (3) Jail confinement imposed as a custodial sanction by the Department of Corrections or a county community corrections agency pursuant to rules adopted under this section may not exceed 60 days per violation report. The total number of days of jail confinement for all violation reports per conviction may not exceed the maximum number of available jail custody units under rules adopted by the Oregon Criminal Justice Commission.

Â Â Â Â Â  (4) Nonjail confinement imposed as a custodial sanction by the Department of Corrections or a county community corrections agency pursuant to rules adopted under this section may not exceed the maximum number of available nonjail custody units under rules adopted by the Oregon Criminal Justice Commission. [1993 c.680 Â§11; 1999 c.121 Â§1; 2001 c.962 Â§93; 2005 c.264 Â§10]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 680, Oregon Laws 1993,Â for the words Âthis ActÂ in section 11, chapter 680, Oregon Laws 1993, compiled as 137.595. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  137.596 Probation violations; custodial sanctions; rules. The Oregon Criminal Justice Commission shall amend its rules to increase the jail and nonjail custody units that can be imposed as custodial sanctions for probation violations under ORS 137.595. The commission shall base the amendments on the existing rule structure and may not increase existing sanction limits by more than 60 days. [2001 c.737 Â§1]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.597 Probationer may consent to imposition of sanctions. Subject to rules adopted under ORS 137.595, after receiving written notification of rights, a probationer may waive in writing a probation violation hearing, admit or not contest the violations alleged in the probation violation report and consent to the imposition of structured, intermediate sanctions by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595. [1993 c.680 Â§12]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.599 Hearing prior to, or after, imposition of sanctions. Prior to the imposition of any structured, intermediate sanction or within four judicial days after receiving notice that a structured, intermediate sanction has been imposed on a probationer pursuant to rules adopted under ORS 137.595, the court, upon motion of the district attorney or on its own motion, may cause the probationer to be brought before the court for a hearing, and may revoke probation or impose such other or additional sanctions or modify the conditions of probation as authorized by law. In no case may the sentencing judge cause a probationer to be brought before the court for a hearing and revoke probation or impose other or additional sanctions after the probationer has completed a structured, intermediate sanction imposed by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595. [1993 c.680 Â§13]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.600 [Repealed by 1955 c.491 Â§9]

Â Â Â Â Â  137.610 Performance by Department of Corrections staff of duties of parole and probation officers appointed by judge. The judge or judges of any court of criminal jurisdiction, including municipal courts, may request at any time the staff of the Department of Corrections to perform any of the duties that might be required of a parole and probation officer appointed by the court pursuant to ORS 137.590. All requests for services of the staff shall be made upon the Director of the Department of Corrections, who shall order the prompt performance of any such requested service whenever members of the staff are available for such duty. [Amended by 1969 c.597 Â§126; 1987 c.320 Â§40; 2005 c.264 Â§11]

Â Â Â Â Â  137.620 Powers of parole and probation officers; oath of office; bond; audit of accounts. (1) As used in this section, Âparole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (2) Parole and probation officers of the Department of Corrections or a county community corrections agency and those appointed by the court have the powers of peace officers in the execution of their duties, but are not active members of the regular police force. Each parole and probation officer appointed by the court, before entering on the duties of office, shall take an oath of office. Each parole and probation officer who collects or has custody of money shall execute a bond in a penal sum to be fixed by the court, with sufficient sureties approved thereby, conditioned for the honest accounting of all money received by the parole and probation officer as a parole and probation officer. The accounts of all parole and probation officers are subject to audit at any time by the proper fiscal authorities. [Amended by 1973 c.836 Â§275; 1987 c.320 Â§41; 2005 c.264 Â§1]

Â Â Â Â Â  137.630 Duties of parole and probation officers. The duties of parole and probation officers appointed pursuant to ORS 137.590 or 423.500 to 423.560 are:

Â Â Â Â Â  (a) To make investigations and reports under ORS 137.530 as are required by the judge of any court having jurisdiction within the county, city or judicial district for which the officer is appointed to serve.

Â Â Â Â Â  (b) To receive under supervision any person sentenced to probation by any court in the jurisdiction area for which the officers are appointed to serve.

Â Â Â Â Â  (c) To provide release assistance, and supervise any person placed in a diversion, work release or community services alternative program, by any court in the jurisdiction area for which the officers are appointed to serve.

Â Â Â Â Â  (d) To give each person under their supervision a statement of the conditions of probation or program participation and to instruct the person regarding the conditions.

Â Â Â Â Â  (e) To keep informed concerning the conduct and condition of persons under their supervision by visiting, requiring reports and otherwise.

Â Â Â Â Â  (f) To use all suitable methods, not inconsistent with the condition of probation or program participation, to aid and encourage persons under their supervision and to effect improvement in their conduct and condition.

Â Â Â Â Â  (g) To keep detailed records of the work done and to make reports to the courts and to the Department of Corrections as the courts require.

Â Â Â Â Â  (h) To perform other duties not inconsistent with the normal and customary functions of parole and probation officers as may be required by any court in the jurisdiction area for which the officers are appointed to serve.

Â Â Â Â Â  (2) Parole and probation officers of the Department of Corrections have duties as specified by rule adopted by the Director of the Department of Corrections.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, parole and probation officers may not be required to collect from persons under their supervision any fees to offset the costs of supervising the probation, including but not limited to those ordered pursuant to ORS 137.540 or 423.570. [Amended by 1969 c.597 Â§127; 1981 c.447 Â§1; 1987 c.320 Â§42; 1993 c.14 Â§15; 2005 c.264 Â§12]

DETERMINATE SENTENCES

Â Â Â Â Â  137.635 Determinate sentences required for certain felony convictions. (1) When, in the case of a felony described in subsection (2) of this section, a court sentences a convicted defendant who has previously been convicted of any felony designated in subsection (2) of this section, the sentence shall not be an indeterminate sentence to which the defendant otherwise would be subject under ORS 137.120, but, unless it imposes a death penalty under ORS 163.105, the court shall impose a determinate sentence, the length of which the court shall determine, to the custody of the Department of Corrections. Any mandatory minimum sentence otherwise provided by law shall apply. The sentence shall not exceed the maximum sentence otherwise provided by law in such cases. The convicted defendant who is subject to this section shall not be eligible for probation. The convicted defendant shall serve the entire sentence imposed by the court and shall not, during the service of such a sentence, be eligible for parole or any form of temporary leave from custody. The person shall not be eligible for any reduction in sentence pursuant to ORS 421.120 or for any reduction in term of incarceration pursuant to ORS 421.121.

Â Â Â Â Â  (2) Felonies to which subsection (1) of this section applies include and are limited to:

Â Â Â Â Â  (a) Murder, as defined in ORS 163.115, and any aggravated form thereof.

Â Â Â Â Â  (b) Manslaughter in the first degree, as defined in ORS 163.118.

Â Â Â Â Â  (c) Assault in the first degree, as defined in ORS 163.185.

Â Â Â Â Â  (d) Kidnapping in the first degree, as defined in ORS 163.235.

Â Â Â Â Â  (e) Rape in the first degree, as defined in ORS 163.375.

Â Â Â Â Â  (f) Sodomy in the first degree, as defined in ORS 163.405.

Â Â Â Â Â  (g) Unlawful sexual penetration in the first degree, as defined in ORS 163.411.

Â Â Â Â Â  (h) Burglary in the first degree, as defined in ORS 164.225.

Â Â Â Â Â  (i) Arson in the first degree, as defined in ORS 164.325.

Â Â Â Â Â  (j) Robbery in the first degree, as defined in ORS 164.415.

Â Â Â Â Â  (3) When the court imposes a sentence under this section, the court shall indicate in the judgment that the defendant is subject to this section. [1989 c.1 Â§Â§2,3; 1991 c.386 Â§6; 1993 c.692 Â§5; 1995 c.79 Â§49; 2003 c.14 Â§59]

Â Â Â Â Â  137.637 Determining length of determinate sentences. When a determinate sentence of imprisonment is required or authorized by statute, the sentence imposed shall be the determinate sentence or the sentence as provided by the rules of the Oregon Criminal Justice Commission, whichever is longer. [1989 c.790 Â§82; 1995 c.520 Â§2]

Â Â Â Â Â  Note: 137.637 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.640 [Repealed by 1961 c.359 Â§1]

Â Â Â Â Â  137.650 [Repealed by 1961 c.359 Â§1]

OREGON CRIMINAL JUSTICE COMMISSION

Â Â Â Â Â  137.651 Definitions. As used in ORS 137.654, 137.656 and 137.658:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2) ÂCriminal justice systemÂ includes all activities and agencies, whether state or local, public or private, pertaining to the prevention, prosecution and defense of offenses, the disposition of offenders under the criminal law and the disposition or treatment of juveniles adjudicated to have committed an act which, if committed by an adult, would be a crime. The Âcriminal justice systemÂ includes police, public prosecutors, defense counsel, courts, correction systems, mental health agencies, crime victims and all public and private agencies providing services in connection with those elements, whether voluntarily, contractually or by order of a court. [1985 c.558 Â§1; 1995 c.420 Â§4; 1997 c.433 Â§1]

Â Â Â Â Â  Note: 137.651 to 137.673 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.653 [1985 c.558 Â§2; 1987 c.879 Â§18; 1989 c.548 Â§1; 1993 c.188 Â§2; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.654 Oregon Criminal Justice Commission; membership; terms; meetings. (1) There is established the Oregon Criminal Justice Commission consisting of nine members. The Governor shall appoint seven members who are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. The President of the Senate shall appoint one state Senator as a nonvoting member. The Speaker of the House of Representatives shall appoint one state Representative as a nonvoting member. Members serve at the pleasure of the appointing authority. The Governor shall appoint members of the commission consistent with the following:

Â Â Â Â Â  (a) Members shall be appointed with consideration of the different geographic regions of the state.

Â Â Â Â Â  (b) Not more than four members may belong to the same political party. Party affiliation is determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (2)(a) The term of office of each member is four years or until the end of a legislative memberÂs legislative term, whichever occurs first. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins immediately upon the expiration of the term of the current member. A member is eligible for reappointment but may serve no more than two consecutive terms.

Â Â Â Â Â  (b) In case of a vacancy for any cause, the appointing authority shall appoint a person to fill the office for the unexpired term. When a person is appointed under this paragraph, the unexpired term may not be considered for purposes of the limitation to two consecutive terms of service.

Â Â Â Â Â  (3) The Governor shall appoint one of the commissioners as chairperson, to serve at the pleasure of the Governor. The members of the commission shall elect from among themselves a vice chairperson who shall preside over meetings and exercise the functions of the chairperson during absence or disability of the chairperson. The chairperson and vice chairperson shall execute the duties determined by the commission to be necessary.

Â Â Â Â Â  (4) The chairperson shall appoint one member, subject to the approval of the commission, to serve on an executive committee with the chairperson and vice chairperson. The executive committee may exercise the powers and responsibilities of the commission between meetings of the commission. All action taken by the executive committee not previously authorized must be submitted to the commission for approval at the next regular or special meeting.

Â Â Â Â Â  (5) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The commission shall meet at least once a month, at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson. If a majority of members, in writing, request a special meeting, the chairperson shall designate a time for a special meeting as requested.

Â Â Â Â Â  (7) The Governor shall appoint an executive director for the commission who shall be in the exempt service and who shall be responsible for the performance of duties assigned by the commission. Subject to the State Personnel Relations Law, the executive director may employ appropriate staff to carry out the duties assigned by the commission.

Â Â Â Â Â  (8) Members of the commission are entitled to expenses as provided in ORS 292.495. Subject to the availability of funds, members of a committee established under ORS 137.658 who are not commission members may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495 (2). Any legislative members are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (9) The commission is subject to the provisions of ORS 291.201 to 291.222 and 291.230 to 291.260.

Â Â Â Â Â  (10) The commission shall consult with and seek advice and counsel of the Chief Justice of the Supreme Court and the State Court Administrator on any matter that impacts the operation of the courts. The Chief Justice may have a representative participate in any meeting of the commission. [1995 c.420 Â§1; 1999 c.172 Â§1; 2001 c.919 Â§4]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.655 [1985 c.558 Â§3; subsections (8) and (9) enacted as 1991 c.885 Â§6; 1993 c.188 Â§1; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.656 Purpose and duties of commission; rules. (1) The purpose of the Oregon Criminal Justice Commission is to improve the effectiveness and efficiency of state and local criminal justice systems by providing a centralized and impartial forum for statewide policy development and planning.

Â Â Â Â Â  (2) The primary duty of the commission is to develop and maintain a state criminal justice policy and comprehensive, long-range plan for a coordinated state criminal justice system that encompasses public safety, offender accountability, crime reduction and prevention and offender treatment and rehabilitation. The plan must include, but need not be limited to, recommendations regarding:

Â Â Â Â Â  (a) Capacity, utilization and type of state and local prison and jail facilities;

Â Â Â Â Â  (b) Implementation of community corrections programs;

Â Â Â Â Â  (c) Alternatives to the use of prison and jail facilities;

Â Â Â Â Â  (d) Appropriate use of existing facilities and programs;

Â Â Â Â Â  (e) Whether additional or different facilities and programs are necessary;

Â Â Â Â Â  (f) Methods of assessing the effectiveness of juvenile and adult correctional programs, devices and sanctions in reducing future criminal conduct by juvenile and adult offenders; and

Â Â Â Â Â  (g) Methods of reducing the risk of future criminal conduct.

Â Â Â Â Â  (3) Other duties of the commission are:

Â Â Â Â Â  (a) To conduct joint studies by agreement with other state agencies, boards or commissions on any matter within the jurisdiction of the commission.

Â Â Â Â Â  (b) To provide Oregon criminal justice analytical and statistical information to federal agencies and serve as a clearinghouse and information center for the collection, preparation, analysis and dissemination on state and local sentencing practices.

Â Â Â Â Â  (c) To provide technical assistance and support to local public safety coordinating councils.

Â Â Â Â Â  (d) To receive grant applications to start or expand drug court programs as defined in ORS 3.450, to make rules to govern the grant process and to award grant funds according to the rules.

Â Â Â Â Â  (4) The commission shall establish by rule the information that must be submitted under ORS 137.010 (9) and the methods for submitting the information. A rule adopted under this subsection must be approved by the Chief Justice of the Supreme Court before it takes effect. [1995 c.420 Â§3; 1997 c.433 Â§2; 1999 c.1053 Â§44; 2005 c.10 Â§3; 2005 c.503 Â§11; 2005 c.706 Â§24]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  Note: Section 1, chapter 474, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. (1) The Oregon Criminal Justice Commission shall conduct a study to determine whether it is possible to incorporate consideration of reducing criminal conduct and the crime rate into the commissionÂs sentencing guidelines and, if it is possible, the means of doing so. The commission shall, to the greatest extent possible, conduct the study using commission staff and resources.

Â Â Â Â Â  (2) The chairperson of the commission shall establish a committee pursuant to ORS 137.658 to assist the commission in conducting the study required by subsection (1) of this section.

Â Â Â Â Â  (3) The commission shall report the status of the study to the appropriate interim legislative committee no later than June 30, 2006.

Â Â Â Â Â  (4) The commission shall submit a final written report on the study containing its findings and recommendations to the Seventy-fourth Legislative Assembly no later than January 15, 2007. [2005 c.474 Â§1]

Â Â Â Â Â  137.657 [1989 c.790 Â§91; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.658 Authority of chairperson to create committees within commission. (1) The chairperson of the Oregon Criminal Justice Commission may create any committees within the commission as the chairperson may think necessary. Persons who are not commission members may be appointed as members to serve on the committees with the approval of the commission.

Â Â Â Â Â  (2) The chairperson shall appoint members of committees created under this section in such a manner as to ensure representation from all segments of the criminal justice system that are affected by the work of the committee. In selecting members for committee assignments, the chairperson shall consider, but is not limited to, representatives from the following:

Â Â Â Â Â  (a) The Attorney General;

Â Â Â Â Â  (b) The Director of the Department of Corrections;

Â Â Â Â Â  (c) The chairperson of the State Board of Parole and Post-Prison Supervision;

Â Â Â Â Â  (d) The Superintendent of State Police;

Â Â Â Â Â  (e) The chief administrative employee of the Psychiatric Security Review Board;

Â Â Â Â Â  (f) The Director of Human Services;

Â Â Â Â Â  (g) The Director of the Oregon Youth Authority;

Â Â Â Â Â  (h) Trial judges;

Â Â Â Â Â  (i) Judges of the Oregon Supreme Court or Court of Appeals;

Â Â Â Â Â  (j) Majority and minority parties of the House of Representatives and the Senate;

Â Â Â Â Â  (k) District attorneys;

Â Â Â Â Â  (L) Criminal defense attorneys;

Â Â Â Â Â  (m) County sheriffs;

Â Â Â Â Â  (n) County commissioners;

Â Â Â Â Â  (o) County community corrections directors;

Â Â Â Â Â  (p) Chiefs of police;

Â Â Â Â Â  (q) Victims of crime;

Â Â Â Â Â  (r) The public at large;

Â Â Â Â Â  (s) The director of a nonprofit entity created for the purpose of increasing understanding of the adult and juvenile justice systems and promotion of effective policies for prevention and control of crime; and

Â Â Â Â Â  (t) Private contract providers. [1995 c.420 Â§2; 1997 c.433 Â§3; 2001 c.900 Â§23]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.659 [1987 c.619 Â§9; 1991 c.455 Â§1; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.660 [Repealed by 1961 c.359 Â§1]

Â Â Â Â Â  137.661 Agency cooperation with commission. All officers, boards, commissions and other agencies of the State of Oregon shall cooperate with the Oregon Criminal Justice Commission to accomplish the duties imposed upon the Oregon Criminal Justice Commission. [1985 c.558 Â§6; 1995 c.420 Â§5]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.662 Oregon Criminal Justice Commission Account. The Oregon Criminal Justice Commission Account is established separate and distinct from the General Fund. All moneys received by the Oregon Criminal Justice Commission, other than appropriations from the General Fund, and except those moneys described in ORS 475A.160, shall be deposited into the account and are continuously appropriated to the commission to carry out the duties, functions and powers of the commission. [2001 c.716 Â§1]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.663 [1987 c.619 Â§3; 1989 c.790 Â§38; 1993 c.188 Â§3; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.665 [1989 c.790 Â§89; 1993 c.692 Â§6; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.667 Amendments to sentencing guidelines; submitting to Legislative Assembly. (1) The Oregon Criminal Justice Commission shall review all new legislation that creates new crimes or modifies existing crimes. The commission shall adopt by rule any necessary modifications to the crime seriousness scale of the guidelines to reflect the actions of the Legislative Assembly and may classify offenses as person felonies or person misdemeanors for purposes of the rules.

Â Â Â Â Â  (2) The commission may adopt by majority vote of all of its members who are eligible to vote amendments to the sentencing guidelines approved by section 87, chapter 790, Oregon Laws 1989. The commission shall submit the amendments to the Legislative Assembly for its approval. The amendments do not become effective unless approved by the Legislative Assembly by law. The effective date of the amendments is the date specified by the Legislative Assembly in the law approving the amendments or, if the Legislative Assembly does not specify a date, the effective date of the law approving the amendments. The Legislative Assembly may by law amend, repeal or supplement any of the amendments.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section do not apply to amendments to the guidelines adopted by the commission that:

Â Â Â Â Â  (a) Are required to implement enactments of the Legislative Assembly;

Â Â Â Â Â  (b) Are required under ORS 421.512 (2) or subsection (1) of this section; or

Â Â Â Â Â  (c)(A) Renumber rules or parts of rules, change internal references to agree with statute or rule numbers, delete references to repealed statutes or rules, substitute statute references for chapter numbers, change capitalization and spelling for the purpose of uniformity or correct manifest clerical, grammatical or typographical errors; and

Â Â Â Â Â  (B) Do not alter the sense, meaning, effect or substance of the rule amended.

Â Â Â Â Â  (4) If a rule adopted under subsection (1) of this section is not approved by the next regular Legislative Assembly following the adoption of the rule, the rule is repealed on January 1 following adjournment sine die of that Legislative Assembly. [1989 c.790 Â§94a; 1993 c.681 Â§6; 1993 c.692 Â§7; 1995 c.420 Â§6; 1997 c.691 Â§3; 1999 c.966 Â§2; 2003 c.453 Â§4]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.669 Guidelines control sentences; mandatory sentences. The guidelines adopted under ORS 137.667, together with any amendments, supplements or repealing provisions, shall control the sentences for all crimes committed after the effective date of such guidelines. Except as provided in ORS 137.637 and 137.671, the incarcerative guidelines and any other guidelines so designated by the Oregon Criminal Justice Commission shall be mandatory and constitute presumptive sentences. [1987 c.619 Â§5; 1989 c.790 Â§95; 1995 c.420 Â§7; 1997 c.691 Â§4]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.670 [Repealed by 1961 c.359 Â§1]

Â Â Â Â Â  137.671 Authority of court to impose sentence outside guidelines. (1) The court may impose a sentence outside the presumptive sentence or sentence range made presumptive under ORS 137.669 for a specific offense if it finds there are substantial and compelling reasons justifying a deviation from the presumptive sentence.

Â Â Â Â Â  (2) Whenever the court imposes a sentence outside the presumptive sentence it shall set forth the reasons for its decision in the manner required by rules of the Oregon Criminal Justice Commission. [1987 c.619 Â§6; 1989 c.790 Â§39; 1995 c.420 Â§8]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.673 Validity of rules. Rules adopted by the Oregon Criminal Justice Commission shall not be declared invalid solely because of irregularities in procedural rulemaking, including but not limited to the provisions of ORS 183.335 or 183.400 (4)(c). [1989 c.790 Â§73; 1995 c.420 Â§9; 2001 c.220 Â§2; 2005 c.382 Â§3]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.675 [1993 c.680 Â§14; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.677 [1993 c.680 Â§15; repealed by 1995 c.420 Â§14]

MANDATORY MINIMUM SENTENCES AND ADULT PROSECUTION OF 15-, 16- AND 17-YEAR-OLD OFFENDERS

Â Â Â Â Â  137.700 Offenses requiring imposition of mandatory minimum sentences. (1) When a person is convicted of one of the offenses listed in subsection (2)(a) of this section and the offense was committed on or after April 1, 1995, or of one of the offenses listed in subsection (2)(b) of this section and the offense was committed on or after October 4, 1997, the court shall impose, and the person shall serve, at least the entire term of imprisonment listed in subsection (2) of this section. The person is not, during the service of the term of imprisonment, eligible for release on post-prison supervision or any form of temporary leave from custody. The person is not eligible for any reduction in, or based on, the minimum sentence for any reason whatsoever under ORS 421.121 or any other statute. The court may impose a greater sentence if otherwise permitted by law, but may not impose a lower sentence than the sentence specified in subsection (2) of this section.

Â Â Â Â Â  (2) The offenses to which subsection (1) of this section applies and the applicable mandatory minimum sentences are:

______________________________________________________________________________

Â Â Â Â Â  (a)(A)Â Â Â Â Â Â Â  Murder, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.115............................... 300 months

Â Â Â Â Â  (B)Â Â Â Â Â Â Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  to commit aggravated

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  murder, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.095........................... 120 months

Â Â Â Â Â  (C)Â Â Â Â Â Â Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  to commit murder, as

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.115................ 90 months

Â Â Â Â Â  (D)Â Â Â Â Â Â Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  first degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.118........................... 120 months

Â Â Â Â Â  (E)Â Â Â Â Â Â Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  second degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.125............................. 75 months

Â Â Â Â Â  (F)Â Â Â Â Â Â Â Â Â Â Â Â  Assault in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.185................................. 90 months

Â Â Â Â Â  (G)Â Â Â Â Â Â Â Â Â Â Â Â  Assault in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.175................................. 70 months

Â Â Â Â Â  (H)Â Â Â Â Â Â Â Â Â Â Â Â  Kidnapping in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.235............................. 90 months

Â Â Â Â Â  (I)Â Â Â Â Â Â Â Â Â Â Â Â Â  Kidnapping in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.225................................. 70 months

Â Â Â Â Â  (J)Â Â Â Â Â Â Â Â Â Â Â Â Â  Rape in the first degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.375......... 100 months

Â Â Â Â Â  (K)Â Â Â Â Â Â Â Â Â Â Â Â  Rape in the second degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.365........... 75 months

Â Â Â Â Â  (L)Â Â Â Â Â Â Â Â Â Â Â Â  Sodomy in the first degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.405............................... 100 months

Â Â Â Â Â  (M)Â Â Â Â Â Â Â Â Â Â Â  Sodomy in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.395................................. 75 months

Â Â Â Â Â  (N)Â Â Â Â Â Â Â Â Â Â Â Â  Unlawful sexual penetration

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in the first degree, as

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.411.............. 100 months

Â Â Â Â Â  (O)Â Â Â Â Â Â Â Â Â Â Â Â  Unlawful sexual penetration

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in the second degree, as

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.408................ 75 months

Â Â Â Â Â  (P)Â Â Â Â Â Â Â Â Â Â Â Â  Sexual abuse in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.427................................. 75 months

Â Â Â Â Â  (Q)Â Â Â Â Â Â Â Â Â Â Â Â  Robbery in the first degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 164.415........... 90 months

Â Â Â Â Â  (R)Â Â Â Â Â Â Â Â Â Â Â Â  Robbery in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 164.405................................. 70 months

Â Â Â Â Â  (b)(A)Â Â Â Â Â Â Â  Arson in the first degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 164.325,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  when the offense represented

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a threat of serious

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  physical injury................................ 90 months

Â Â Â Â Â  (B)Â Â Â Â Â Â Â Â Â Â Â Â  Using a child in a display

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of sexually explicit

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  conduct, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.670................................. 70 months

Â Â Â Â Â  (C)Â Â Â Â Â Â Â Â Â Â Â Â  Compelling prostitution,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 167.017........... 70 months

______________________________________________________________________________

[1995 c.2 Â§1; 1995 c.421 Â§1; 1995 c.422 Â§47; 1997 c.852 Â§2]

Â Â Â Â Â  Note: 137.700 to 137.707 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.705 Definitions for ORS 137.705 and 137.707. (1)(a) As used in this section and ORS 137.707:

Â Â Â Â Â  (A) ÂChargedÂ means the filing of an accusatory instrument in a court of criminal jurisdiction alleging the commission of an offense listed in ORS 137.707.

Â Â Â Â Â  (B) ÂProsecutedÂ includes pretrial and trial procedures, requirements and limitations provided for in criminal cases.

Â Â Â Â Â  (b) Unless otherwise provided in ORS 137.707, ORS chapters 137 and 138 apply to proceedings under ORS 137.707.

Â Â Â Â Â  (2)(a) Notwithstanding ORS 419B.100 and 419C.005, a person 15, 16 or 17 years of age at the time of committing the offense may be charged with the commission of an offense listed in ORS 137.707 and may be prosecuted as an adult.

Â Â Â Â Â  (b) The district attorney shall notify the juvenile court and the juvenile department when a person under 18 years of age is charged with an offense listed in ORS 137.707.

Â Â Â Â Â  (c) The filing of an accusatory instrument in a criminal court under ORS 137.707 divests the juvenile court of jurisdiction in the matter if juvenile court jurisdiction is based on the conduct alleged in the accusatory instrument or any conduct arising out of the same act or transaction. Upon receiving notice from the district attorney under paragraph (b) of this subsection, the juvenile court shall dismiss, without prejudice, the juvenile court proceeding and enter any order necessary to transfer the matter or transport the person to the criminal court for further proceedings. Nothing in this paragraph affects the authority or jurisdiction of the juvenile court with respect to other matters or conduct.

Â Â Â Â Â  (3)(a) A person charged with a crime under ORS 137.707 who is 16 or 17 years of age shall be detained in custody in a jail or other place where adults are detained subject to release on the same terms and conditions as for adults.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the sheriff and the director of the county juvenile department may agree to detain the person charged in a place other than the county jail.

Â Â Â Â Â  (c) If a person charged with a crime under ORS 137.707 is under 16 years of age, the person may not be detained, either before conviction or after conviction but before execution of the sentence, in a jail or other place where adults are detained. [1995 c.422 Â§48]

Â Â Â Â Â  Note: See note under 137.700.

Â Â Â Â Â  137.707 Adult prosecution of 15-, 16- or 17-year-old offenders; mandatory minimum sentences; lesser included offenses; transfer to juvenile court. (1)(a) Notwithstanding any other provision of law, when a person charged with aggravated murder, as defined in ORS 163.095, or an offense listed in subsection (4)(a) of this section is 15, 16 or 17 years of age at the time the offense is committed, and the offense is committed on or after April 1, 1995, or when a person charged with an offense listed in subsection (4)(b) of this section is 15, 16 or 17 years of age at the time the offense is committed, and the offense is committed on or after October 4, 1997, the person shall be prosecuted as an adult in criminal court.

Â Â Â Â Â  (b) A district attorney, the Attorney General or a juvenile department counselor may not file in juvenile court a petition alleging that a person has committed an act that, if committed by an adult, would constitute aggravated murder or an offense listed in subsection (4) of this section if the person was 15, 16 or 17 years of age at the time the act was committed.

Â Â Â Â Â  (2) When a person charged under this section is convicted of an offense listed in subsection (4) of this section, the court shall impose at least the presumptive term of imprisonment provided for the offense in subsection (4) of this section. The court may impose a greater presumptive term if otherwise permitted by law, but may not impose a lesser term. The person is not, during the service of the term of imprisonment, eligible for release on post-prison supervision or any form of temporary leave from custody. The person is not eligible for any reduction in, or based on, the minimum sentence for any reason under ORS 421.121 or any other provision of law. ORS 138.012, 163.105 and 163.150 apply to sentencing a person prosecuted under this section and convicted of aggravated murder under ORS 163.095 except that a person who was under 18 years of age at the time the offense was committed is not subject to a sentence of death.

Â Â Â Â Â  (3) The court shall commit the person to the legal and physical custody of the Department of Corrections.

Â Â Â Â Â  (4) The offenses to which this section applies and the presumptive sentences are:

______________________________________________________________________________

Â Â Â Â Â  (a)(A)Â Â Â Â Â Â Â  Murder, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.115............................... 300 months

Â Â Â Â Â  (B)Â Â Â Â Â Â Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  to commit aggravated

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  murder, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.095........................... 120 months

Â Â Â Â Â  (C)Â Â Â Â Â Â Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  to commit murder, as

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.115................ 90 months

Â Â Â Â Â  (D)Â Â Â Â Â Â Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  first degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.118........................... 120 months

Â Â Â Â Â  (E)Â Â Â Â Â Â Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  second degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.125............................. 75 months

Â Â Â Â Â  (F)Â Â Â Â Â Â Â Â Â Â Â Â  Assault in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.185............................. 90 months

Â Â Â Â Â  (G)Â Â Â Â Â Â Â Â Â Â Â Â  Assault in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.175............................. 70 months

Â Â Â Â Â  (H)Â Â Â Â Â Â Â Â Â Â Â Â  Kidnapping in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.235................................. 90 months

Â Â Â Â Â  (I)Â Â Â Â Â Â Â Â Â Â Â Â Â  Kidnapping in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.225................................. 70 months

Â Â Â Â Â  (J)Â Â Â Â Â Â Â Â Â Â Â Â Â  Rape in the first degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.375......... 100 months

Â Â Â Â Â  (K)Â Â Â Â Â Â Â Â Â Â Â Â  Rape in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.365................................. 75 months

Â Â Â Â Â  (L)Â Â Â Â Â Â Â Â Â Â Â Â  Sodomy in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.405............................... 100 months

Â Â Â Â Â  (M)Â Â Â Â Â Â Â Â Â Â Â  Sodomy in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.395................................. 75 months

Â Â Â Â Â  (N)Â Â Â Â Â Â Â Â Â Â Â Â  Unlawful sexual

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  penetration in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.411........................... 100 months

Â Â Â Â Â  (O)Â Â Â Â Â Â Â Â Â Â Â Â  Unlawful sexual

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  penetration in the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  second degree, as

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.408................ 75 months

Â Â Â Â Â  (P)Â Â Â Â Â Â Â Â Â Â Â Â  Sexual abuse in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.427................................. 75 months

Â Â Â Â Â  (Q)Â Â Â Â Â Â Â Â Â Â Â Â  Robbery in the first

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 164.415................................. 90 months

Â Â Â Â Â  (R)Â Â Â Â Â Â Â Â Â Â Â Â  Robbery in the second

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 164.405................................. 70 months

Â Â Â Â Â  (b)(A)Â Â Â Â Â Â Â  Arson in the first degree,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 164.325, when

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  the offense represented

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a threat of serious

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  physical injury................................ 90 months

Â Â Â Â Â  (B)Â Â Â Â Â Â Â Â Â Â Â Â  Using a child in a display

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of sexually explicit

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  conduct, as defined in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 163.670................................. 70 months

Â Â Â Â Â  (C)Â Â Â Â Â Â Â Â Â Â Â Â  Compelling prostitution,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 167.017........... 70 months

______________________________________________________________________________

Â Â Â Â Â  (5) If a person charged with an offense under this section is found guilty of a lesser included offense and the lesser included offense is:

Â Â Â Â Â  (a) An offense listed in subsection (4) of this section, the court shall sentence the person as provided in subsection (2) of this section.

Â Â Â Â Â  (b) Not an offense listed in subsection (4) of this section:

Â Â Â Â Â  (A) But constitutes an offense for which waiver is authorized under ORS 419C.349, the court, upon motion of the district attorney, shall hold a hearing to determine whether to retain jurisdiction or to transfer the case to juvenile court for disposition. In determining whether to retain jurisdiction, the court shall consider the criteria for waiver in ORS 419C.349. If the court retains jurisdiction, the court shall sentence the person as an adult under sentencing guidelines. If the court does not retain jurisdiction, the court shall:

Â Â Â Â Â  (i) Order that a presentence report be prepared;

Â Â Â Â Â  (ii) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

Â Â Â Â Â  (iii) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

Â Â Â Â Â  (B) And is not an offense for which waiver is authorized under ORS 419C.349, the court may not sentence the person. The court shall:

Â Â Â Â Â  (i) Order that a presentence report be prepared;

Â Â Â Â Â  (ii) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

Â Â Â Â Â  (iii) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

Â Â Â Â Â  (6) When a person is charged under this section, other offenses based on the same act or transaction shall be charged as separate counts in the same accusatory instrument and consolidated for trial, whether or not the other offenses are aggravated murder or offenses listed in subsection (4) of this section. If it appears, upon motion, that the state or the person charged is prejudiced by the joinder and consolidation of offenses, the court may order an election or separate trials of counts or provide whatever other relief justice requires.

Â Â Â Â Â  (7)(a) If a person charged and tried as provided in subsection (6) of this section is found guilty of aggravated murder or an offense listed in subsection (4) of this section and one or more other offenses, the court shall impose the sentence for aggravated murder or the offense listed in subsection (4) of this section as provided in subsection (2) of this section and shall impose sentences for the other offenses as otherwise provided by law.

Â Â Â Â Â  (b) If a person charged and tried as provided in subsection (6) of this section is not found guilty of aggravated murder or an offense listed in subsection (4) of this section, but is found guilty of one of the other charges that constitutes an offense for which waiver is authorized under ORS 419C.349, the court, upon motion of the district attorney, shall hold a hearing to determine whether to retain jurisdiction or to transfer the case to juvenile court for disposition. In determining whether to retain jurisdiction, the court shall consider the criteria for waiver in ORS 419C.349. If the court retains jurisdiction, the court shall sentence the person as an adult under sentencing guidelines. If the court does not retain jurisdiction, the court shall:

Â Â Â Â Â  (A) Order that a presentence report be prepared;

Â Â Â Â Â  (B) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

Â Â Â Â Â  (C) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411. [1995 c.422 Â§49; 1995 c.421 Â§4; 1997 c.852 Â§3; 1999 c.1055 Â§12]

Â Â Â Â Â  Note: See note under 137.700.

Â Â Â Â Â  137.712 Exceptions to ORS 137.700 and 137.707. (1)(a) Notwithstanding ORS 137.700 and 137.707, when a person is convicted of manslaughter in the second degree as defined in ORS 163.125, assault in the second degree as defined in ORS 163.175 (1)(b), kidnapping in the second degree as defined in ORS 163.225, rape in the second degree as defined in ORS 163.365, sodomy in the second degree as defined in ORS 163.395, unlawful sexual penetration in the second degree as defined in ORS 163.408, sexual abuse in the first degree as defined in ORS 163.427 (1)(a)(A) or robbery in the second degree as defined in ORS 164.405, the court may impose a sentence according to the rules of the Oregon Criminal Justice Commission that is less than the minimum sentence that otherwise may be required by ORS 137.700 or 137.707 if the court, on the record at sentencing, makes the findings set forth in subsection (2) of this section and finds that a substantial and compelling reason under the rules of the Oregon Criminal Justice Commission justifies the lesser sentence. When the court imposes a sentence under this subsection, the person is eligible for a reduction in the sentence as provided in ORS 421.121 and any other statute.

Â Â Â Â Â  (b) In order to make a dispositional departure under this section, the court must make the following additional findings on the record:

Â Â Â Â Â  (A) There exists a substantial and compelling reason not relied upon in paragraph (a) of this subsection;

Â Â Â Â Â  (B) A sentence of probation will be more effective than a prison term in reducing the risk of offender recidivism; and

Â Â Â Â Â  (C) A sentence of probation will better serve to protect society.

Â Â Â Â Â  (2) A conviction is subject to subsection (1) of this section only if the sentencing court finds on the record by a preponderance of the evidence:

Â Â Â Â Â  (a) If the conviction is for manslaughter in the second degree:

Â Â Â Â Â  (A) That the defendant is the mother or father of the victim;

Â Â Â Â Â  (B) That the death of the victim was the result of an injury or illness that was not caused by the defendant;

Â Â Â Â Â  (C) That the defendant treated the injury or illness solely by spiritual treatment in accordance with the religious beliefs or practices of the defendant and based on a good faith belief that spiritual treatment would bring about the victimÂs recovery from the injury or illness;

Â Â Â Â Â  (D) That no other person previously under the defendantÂs care has died or sustained significant physical injury as a result of or despite the use of spiritual treatment, regardless of whether the spiritual treatment was used alone or in conjunction with medical care; and

Â Â Â Â Â  (E) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section or for criminal mistreatment in the second degree.

Â Â Â Â Â  (b) If the conviction is for assault in the second degree:

Â Â Â Â Â  (A) That the victim was not physically injured by means of a deadly weapon;

Â Â Â Â Â  (B) That the victim did not suffer a significant physical injury; and

Â Â Â Â Â  (C) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (c) If the conviction is for kidnapping in the second degree:

Â Â Â Â Â  (A) That the victim was at least 12 years of age at the time the crime was committed; and

Â Â Â Â Â  (B) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (d) If the conviction is for robbery in the second degree:

Â Â Â Â Â  (A) That the victim did not suffer a significant physical injury;

Â Â Â Â Â  (B) That, if the defendant represented by words or conduct that the defendant was armed with a dangerous weapon, the representation did not reasonably put the victim in fear of imminent significant physical injury;

Â Â Â Â Â  (C) That, if the defendant represented by words or conduct that the defendant was armed with a deadly weapon, the representation did not reasonably put the victim in fear of imminent physical injury; and

Â Â Â Â Â  (D) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (e) If the conviction is for rape in the second degree, sodomy in the second degree or sexual abuse in the first degree:

Â Â Â Â Â  (A) That the victim was at least 12 years of age, but under 14 years of age, at the time of the offense;

Â Â Â Â Â  (B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

Â Â Â Â Â  (C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

Â Â Â Â Â  (D) That the defendant was no more than five years older than the victim at the time of the offense;

Â Â Â Â Â  (E) That the offense did not involve sexual contact with any minor other than the victim; and

Â Â Â Â Â  (F) That the victimÂs lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense.

Â Â Â Â Â  (f) If the conviction is for unlawful sexual penetration in the second degree:

Â Â Â Â Â  (A) That the victim was 12 years of age or older at the time of the offense;

Â Â Â Â Â  (B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

Â Â Â Â Â  (C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

Â Â Â Â Â  (D) That the defendant was no more than five years older than the victim at the time of the offense;

Â Â Â Â Â  (E) That the offense did not involve sexual contact with any minor other than the victim;

Â Â Â Â Â  (F) That the victimÂs lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense; and

Â Â Â Â Â  (G) That the object used to commit the unlawful sexual penetration was the hand or any part thereof of the defendant.

Â Â Â Â Â  (3) In making the findings required by subsections (1) and (2) of this section, the court may consider any evidence presented at trial and may receive and consider any additional relevant information offered by either party at sentencing.

Â Â Â Â Â  (4) The crimes to which subsection (2)(a)(E), (b)(C), (c)(B), (d)(D), (e)(B) and (f)(B) of this section refer are:

Â Â Â Â Â  (a) A crime listed in ORS 137.700 (2) or 137.707 (4);

Â Â Â Â Â  (b) Escape in the first degree, as defined in ORS 162.165;

Â Â Â Â Â  (c) Aggravated murder, as defined in ORS 163.095;

Â Â Â Â Â  (d) Criminally negligent homicide, as defined in ORS 163.145;

Â Â Â Â Â  (e) Assault in the third degree, as defined in ORS 163.165;

Â Â Â Â Â  (f) Criminal mistreatment in the first degree, as defined in ORS 163.205 (1)(b)(A);

Â Â Â Â Â  (g) Rape in the third degree, as defined in ORS 163.355;

Â Â Â Â Â  (h) Sodomy in the third degree, as defined in ORS 163.385;

Â Â Â Â Â  (i) Sexual abuse in the second degree, as defined in ORS 163.425;

Â Â Â Â Â  (j) Stalking, as defined in ORS 163.732;

Â Â Â Â Â  (k) Burglary in the first degree, as defined in ORS 164.225, when it is classified as a person felony under the rules of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (L) Arson in the first degree, as defined in ORS 164.325;

Â Â Â Â Â  (m) Robbery in the third degree, as defined in ORS 164.395;

Â Â Â Â Â  (n) Intimidation in the first degree, as defined in ORS 166.165;

Â Â Â Â Â  (o) Promoting prostitution, as defined in ORS 167.012; and

Â Â Â Â Â  (p) An attempt or solicitation to commit any Class A or B felony listed in paragraphs (a) to (L) of this subsection.

Â Â Â Â Â  (5) Notwithstanding ORS 137.545 (5)(b), if a person sentenced to probation under this section violates a condition of probation by committing a new crime, the court shall revoke the probation and impose the presumptive sentence of imprisonment under the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂConvictionÂ includes, but is not limited to:

Â Â Â Â Â  (A) A juvenile court adjudication finding a person within the courtÂs jurisdiction under ORS 419C.005, if the person was at least 15 years of age at the time the person committed the offense that brought the person within the jurisdiction of the juvenile court.

Â Â Â Â Â  (B) A conviction in another jurisdiction for a crime that if committed in this state would constitute a crime listed in subsection (4) of this section.

Â Â Â Â Â  (b) ÂPrevious convictionÂ means a conviction that was entered prior to imposing sentence on the current crime provided that the prior conviction is based on a crime committed in a separate criminal episode. ÂPrevious convictionÂ does not include a conviction for a Class C felony, including an attempt or solicitation to commit a Class B felony, or a misdemeanor, unless the conviction was entered within the 10-year period immediately preceding the date on which the current crime was committed.

Â Â Â Â Â  (c) ÂSignificant physical injuryÂ means a physical injury that:

Â Â Â Â Â  (A) Creates a risk of death that is not a remote risk;

Â Â Â Â Â  (B) Causes a serious and temporary disfigurement;

Â Â Â Â Â  (C) Causes a protracted disfigurement; or

Â Â Â Â Â  (D) Causes a prolonged impairment of health or the function of any bodily organ. [1997 c.852 Â§1; 1999 c.614 Â§3; 1999 c.954 Â§2; 2001 c.851 Â§5]

Â Â Â Â Â  Note: The amendments to 137.712 by section 22, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  137.712. (1)(a) Notwithstanding ORS 137.700 and 137.707, when a person is convicted of manslaughter in the second degree as defined in ORS 163.125, assault in the second degree as defined in ORS 163.175 (1)(b), kidnapping in the second degree as defined in ORS 163.225, rape in the second degree as defined in ORS 163.365, sodomy in the second degree as defined in ORS 163.395, unlawful sexual penetration in the second degree as defined in ORS 163.408, sexual abuse in the first degree as defined in ORS 163.427 (1)(a)(A) or robbery in the second degree as defined in ORS 164.405, the court may impose a sentence according to the rules of the Oregon Criminal Justice Commission that is less than the minimum sentence that otherwise may be required by ORS 137.700 or 137.707 if the court, on the record at sentencing, makes the findings set forth in subsection (2) of this section and finds that a substantial and compelling reason under the rules of the Oregon Criminal Justice Commission justifies the lesser sentence. When the court imposes a sentence under this subsection, the person is eligible for a reduction in the sentence as provided in ORS 421.121 and any other statute.

Â Â Â Â Â  (b) In order to make a dispositional departure under this section, the court must make the following additional findings on the record:

Â Â Â Â Â  (A) There exists a substantial and compelling reason not relied upon in paragraph (a) of this subsection;

Â Â Â Â Â  (B) A sentence of probation will be more effective than a prison term in reducing the risk of offender recidivism; and

Â Â Â Â Â  (C) A sentence of probation will better serve to protect society.

Â Â Â Â Â  (2) A conviction is subject to subsection (1) of this section only if the sentencing court finds on the record by a preponderance of the evidence:

Â Â Â Â Â  (a) If the conviction is for manslaughter in the second degree:

Â Â Â Â Â  (A) That the defendant is the mother or father of the victim;

Â Â Â Â Â  (B) That the death of the victim was the result of an injury or illness that was not caused by the defendant;

Â Â Â Â Â  (C) That the defendant treated the injury or illness solely by spiritual treatment in accordance with the religious beliefs or practices of the defendant and based on a good faith belief that spiritual treatment would bring about the victimÂs recovery from the injury or illness;

Â Â Â Â Â  (D) That no other person previously under the defendantÂs care has died or sustained significant physical injury as a result of or despite the use of spiritual treatment, regardless of whether the spiritual treatment was used alone or in conjunction with medical care; and

Â Â Â Â Â  (E) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section or for criminal mistreatment in the second degree.

Â Â Â Â Â  (b) If the conviction is for assault in the second degree:

Â Â Â Â Â  (A) That the victim was not physically injured by means of a deadly weapon;

Â Â Â Â Â  (B) That the victim did not suffer a significant physical injury; and

Â Â Â Â Â  (C) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (c) If the conviction is for kidnapping in the second degree:

Â Â Â Â Â  (A) That the victim was at least 12 years of age at the time the crime was committed; and

Â Â Â Â Â  (B) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (d) If the conviction is for robbery in the second degree:

Â Â Â Â Â  (A) That the victim did not suffer a significant physical injury;

Â Â Â Â Â  (B) That, if the defendant represented by words or conduct that the defendant was armed with a dangerous weapon, the representation did not reasonably put the victim in fear of imminent significant physical injury;

Â Â Â Â Â  (C) That, if the defendant represented by words or conduct that the defendant was armed with a deadly weapon, the representation did not reasonably put the victim in fear of imminent physical injury; and

Â Â Â Â Â  (D) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (e) If the conviction is for rape in the second degree, sodomy in the second degree or sexual abuse in the first degree:

Â Â Â Â Â  (A) That the victim was at least 12 years of age, but under 14 years of age, at the time of the offense;

Â Â Â Â Â  (B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

Â Â Â Â Â  (C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

Â Â Â Â Â  (D) That the defendant was no more than five years older than the victim at the time of the offense;

Â Â Â Â Â  (E) That the offense did not involve sexual contact with any minor other than the victim; and

Â Â Â Â Â  (F) That the victimÂs lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense.

Â Â Â Â Â  (f) If the conviction is for unlawful sexual penetration in the second degree:

Â Â Â Â Â  (A) That the victim was 12 years of age or older at the time of the offense;

Â Â Â Â Â  (B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

Â Â Â Â Â  (C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

Â Â Â Â Â  (D) That the defendant was no more than five years older than the victim at the time of the offense;

Â Â Â Â Â  (E) That the offense did not involve sexual contact with any minor other than the victim;

Â Â Â Â Â  (F) That the victimÂs lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense; and

Â Â Â Â Â  (G) That the object used to commit the unlawful sexual penetration was the hand or any part thereof of the defendant.

Â Â Â Â Â  (3) In making the findings required by subsections (1) and (2) of this section, the court may consider any evidence presented at trial and may receive and consider any additional relevant information offered by either party at sentencing.

Â Â Â Â Â  (4) The crimes to which subsection (2)(a)(E), (b)(C), (c)(B), (d)(D), (e)(B) and (f)(B) of this section refer are:

Â Â Â Â Â  (a) A crime listed in ORS 137.700 (2) or 137.707 (4);

Â Â Â Â Â  (b) Escape in the first degree, as defined in ORS 162.165;

Â Â Â Â Â  (c) Aggravated murder, as defined in ORS 163.095;

Â Â Â Â Â  (d) Criminally negligent homicide, as defined in ORS 163.145;

Â Â Â Â Â  (e) Assault in the third degree, as defined in ORS 163.165;

Â Â Â Â Â  (f) Criminal mistreatment in the first degree, as defined in ORS 163.205 (1)(b)(A);

Â Â Â Â Â  (g) Rape in the third degree, as defined in ORS 163.355;

Â Â Â Â Â  (h) Sodomy in the third degree, as defined in ORS 163.385;

Â Â Â Â Â  (i) Sexual abuse in the second degree, as defined in ORS 163.425;

Â Â Â Â Â  (j) Stalking, as defined in ORS 163.732;

Â Â Â Â Â  (k) Burglary in the first degree, as defined in ORS 164.225, when it is classified as a person felony under the rules of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (L) Arson in the first degree, as defined in ORS 164.325;

Â Â Â Â Â  (m) Robbery in the third degree, as defined in ORS 164.395;

Â Â Â Â Â  (n) Intimidation in the first degree, as defined in ORS 166.165;

Â Â Â Â Â  (o) Promoting prostitution, as defined in ORS 167.012; and

Â Â Â Â Â  (p) An attempt or solicitation to commit any Class A or B felony listed in paragraphs (a) to (L) of this subsection.

Â Â Â Â Â  (5) Notwithstanding ORS 137.545 (5)(b), if a person sentenced to probation under this section violates a condition of probation by committing a new crime, the court shall revoke the probation and impose the presumptive sentence of imprisonment under the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂConvictionÂ includes, but is not limited to:

Â Â Â Â Â  (A) A juvenile court adjudication finding a person within the courtÂs jurisdiction under ORS 419C.005, if the person was at least 15 years of age at the time the person committed the offense that brought the person within the jurisdiction of the juvenile court. ÂConvictionÂ does not include a juvenile court adjudication described in this subparagraph if the person successfully asserted the defense set forth in ORS 419C.522.

Â Â Â Â Â  (B) A conviction in another jurisdiction for a crime that if committed in this state would constitute a crime listed in subsection (4) of this section.

Â Â Â Â Â  (b) ÂPrevious convictionÂ means a conviction that was entered prior to imposing sentence on the current crime provided that the prior conviction is based on a crime committed in a separate criminal episode. ÂPrevious convictionÂ does not include a conviction for a Class C felony, including an attempt or solicitation to commit a Class B felony, or a misdemeanor, unless the conviction was entered within the 10-year period immediately preceding the date on which the current crime was committed.

Â Â Â Â Â  (c) ÂSignificant physical injuryÂ means a physical injury that:

Â Â Â Â Â  (A) Creates a risk of death that is not a remote risk;

Â Â Â Â Â  (B) Causes a serious and temporary disfigurement;

Â Â Â Â Â  (C) Causes a protracted disfigurement; or

Â Â Â Â Â  (D) Causes a prolonged impairment of health or the function of any bodily organ.

Â Â Â Â Â  Note: 137.712 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.717 Additional offenses requiring imposition of presumptive sentences. (1) When a court sentences a person convicted of:

Â Â Â Â Â  (a) Aggravated theft in the first degree under ORS 164.057 or burglary in the first degree under ORS 164.225, the presumptive sentence is 19 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

Â Â Â Â Â  (A) A previous conviction for aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225, robbery in the second degree under ORS 164.405 or robbery in the first degree under ORS 164.415; or

Â Â Â Â Â  (B) Four previous convictions for any combination of the other crimes listed in subsection (2) of this section.

Â Â Â Â Â  (b) Theft in the first degree under ORS 164.055, unauthorized use of a vehicle under ORS 164.135, burglary in the second degree under ORS 164.215, criminal mischief in the first degree under ORS 164.365, computer crime under ORS 164.377, forgery in the first degree under ORS 165.013, identity theft under ORS 165.800, possession of a stolen vehicle under ORS 819.300 or trafficking in stolen vehicles under ORS 819.310, the presumptive sentence is 13 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

Â Â Â Â Â  (A) A previous conviction for aggravated theft in the first degree under ORS 164.057, unauthorized use of a vehicle under ORS 164.135, burglary in the first degree under ORS 164.225, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415, possession of a stolen vehicle under ORS 819.300 or trafficking in stolen vehicles under ORS 819.310; or

Â Â Â Â Â  (B) Four previous convictions for any combination of the other crimes listed in subsection (2) of this section.

Â Â Â Â Â  (2) The crimes to which subsection (1) of this section applies are:

Â Â Â Â Â  (a) Theft in the second degree under ORS 164.045;

Â Â Â Â Â  (b) Theft in the first degree under ORS 164.055;

Â Â Â Â Â  (c) Aggravated theft in the first degree under ORS 164.057;

Â Â Â Â Â  (d) Unauthorized use of a vehicle under ORS 164.135;

Â Â Â Â Â  (e) Burglary in the second degree under ORS 164.215;

Â Â Â Â Â  (f) Burglary in the first degree under ORS 164.225;

Â Â Â Â Â  (g) Criminal mischief in the second degree under ORS 164.354;

Â Â Â Â Â  (h) Criminal mischief in the first degree under ORS 164.365;

Â Â Â Â Â  (i) Computer crime under ORS 164.377;

Â Â Â Â Â  (j) Forgery in the second degree under ORS 165.007;

Â Â Â Â Â  (k) Forgery in the first degree under ORS 165.013;

Â Â Â Â Â  (L) Criminal possession of a forged instrument in the second degree under ORS 165.017;

Â Â Â Â Â  (m) Criminal possession of a forged instrument in the first degree under ORS 165.022;

Â Â Â Â Â  (n) Fraudulent use of a credit card under ORS 165.055;

Â Â Â Â Â  (o) Identity theft under ORS 165.800;

Â Â Â Â Â  (p) Possession of a stolen vehicle under ORS 819.300; and

Â Â Â Â Â  (q) Trafficking in stolen vehicles under ORS 819.310.

Â Â Â Â Â  (3) The court may impose a sentence other than the sentence provided by subsection (1) of this section if the court imposes:

Â Â Â Â Â  (a) A longer term of incarceration that is otherwise required or authorized by law; or

Â Â Â Â Â  (b) A departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons. Unless the law or the rules of the Oregon Criminal Justice Commission allow for imposition of a longer sentence, the maximum departure allowed for a person sentenced under this subsection is double the presumptive sentence provided in subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section, Âprevious convictionÂ includes:

Â Â Â Â Â  (a) Convictions occurring before, on or after July 1, 2003; and

Â Â Â Â Â  (b) Convictions entered in any other state or federal court for comparable offenses.

Â Â Â Â Â  (5)(a) For a crime committed on or after November 1, 1989, a conviction is considered to have occurred upon the pronouncement of sentence in open court. However, when sentences are imposed for two or more convictions arising out of the same conduct or criminal episode, none of the convictions is considered to have occurred prior to any of the other convictions arising out of the same conduct or criminal episode.

Â Â Â Â Â  (b) For a crime committed prior to November 1, 1989, a conviction is considered to have occurred upon the pronouncement in open court of a sentence or upon the pronouncement in open court of the suspended imposition of a sentence.

Â Â Â Â Â  (6) For purposes of this section, previous convictions must be proven pursuant to ORS 137.079. [1996 c.3 Â§1; 1999 c.1022 Â§Â§2,4,7; 2001 c.784 Â§1]

Â Â Â Â Â  Note: 137.717 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.719 Presumptive sentence for certain sex offenders. (1) The presumptive sentence for a sex crime that is a felony is life imprisonment without the possibility of release or parole if the defendant has been sentenced for sex crimes that are felonies at least two times prior to the current sentence.

Â Â Â Â Â  (2) The court may impose a sentence other than the presumptive sentence provided by subsection (1) of this section if the court imposes a departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) Sentences for two or more convictions that are imposed in the same sentencing proceeding are considered to be one sentence; and

Â Â Â Â Â  (b) A prior sentence includes:

Â Â Â Â Â  (A) Sentences imposed before, on or after July 31, 2001; and

Â Â Â Â Â  (B) Sentences imposed by any other state or federal court for comparable offenses.

Â Â Â Â Â  (4) As used in this section, Âsex crimeÂ has the meaning given that term in ORS 181.594. [2001 c.884 Â§4]

Â Â Â Â Â  Note: 137.719 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.721 Presumptive sentences for certain methamphetamine offenses. (1) When a court sentences a person convicted of:

Â Â Â Â Â  (a) Manufacture of methamphetamine under ORS 475.886 or 475.888, the court may not impose a sentence of optional probation or grant a downward dispositional departure or a downward durational departure of more than one-half of the presumptive prison sentence under the rules of the Oregon Criminal Justice Commission if the person has a previous conviction for:

Â Â Â Â Â  (A) Delivery or manufacture of methamphetamine under ORS 475.840, 475.886 or 475.890;

Â Â Â Â Â  (B) Delivery or manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888, 475.892 or 475.904; or

Â Â Â Â Â  (C) Possession of a precursor substance with intent to manufacture a controlled substance under ORS 475.967.

Â Â Â Â Â  (b) Delivery of methamphetamine under ORS 475.890 or 475.892, the court may not impose a sentence of optional probation or grant a downward dispositional departure under the rules of the Oregon Criminal Justice Commission if:

Â Â Â Â Â  (A) The delivery involved a substantial quantity of methamphetamine as described in ORS 475.900; and

Â Â Â Â Â  (B) The person has a previous conviction for:

Â Â Â Â Â  (i) Delivery or manufacture of methamphetamine under ORS 475.840, 475.886 or 475.890;

Â Â Â Â Â  (ii) Delivery or manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888, 475.892 or 475.904; or

Â Â Â Â Â  (iii) Possession of a precursor substance with intent to manufacture a controlled substance under ORS 475.967.

Â Â Â Â Â  (c) Delivery of methamphetamine under ORS 475.890 or 475.892, the presumptive sentence is 19 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has two or more previous convictions for any combination of the following crimes:

Â Â Â Â Â  (A) Delivery or manufacture of methamphetamine under ORS 475.840, 475.886 or 475.890;

Â Â Â Â Â  (B) Delivery or manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888, 475.892 or 475.904; or

Â Â Â Â Â  (C) Possession of a precursor substance with intent to manufacture a controlled substance under ORS 475.967.

Â Â Â Â Â  (2) The court may impose a sentence other than the sentence provided by subsection (1) of this section if the court imposes:

Â Â Â Â Â  (a) A longer term of incarceration that is otherwise required or authorized by law; or

Â Â Â Â Â  (b) An upward or downward durational departure sentence that is authorized by law or the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons unless otherwise noted in subsection (1) of this section. Unless otherwise authorized by law or rule of the Oregon Criminal Justice Commission, the maximum departure allowed for a person sentenced under this subsection is double the presumptive sentence provided in subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âprevious convictionÂ means:

Â Â Â Â Â  (a) Convictions occurring before, on or after August 16, 2005; and

Â Â Â Â Â  (b) Convictions entered in any other state or federal court for comparable offenses.

Â Â Â Â Â  (4)(a) For a crime committed on or after November 1, 1989, a conviction is considered to have occurred upon the pronouncement of sentence in open court. However, when sentences are imposed for two or more convictions arising out of the same conduct or criminal episode, none of the convictions is considered to have occurred prior to any of the other convictions arising out of the same conduct or criminal episode.

Â Â Â Â Â  (b) For a crime committed prior to November 1, 1989, a conviction is considered to have occurred upon the pronouncement in open court of a sentence or upon the pronouncement in open court of the suspended imposition of a sentence.

Â Â Â Â Â  (5) For purposes of this section, previous convictions must be proven pursuant to ORS 137.079. [2005 c.708 Â§8]

Â Â Â Â Â  Note: 137.721 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SENTENCING REQUIREMENTS CONCERNING DEFENDANTÂS ELIGIBILITY FOR CERTAIN TYPES OF LEAVE, RELEASE OR PROGRAMS

Â Â Â Â Â  137.750 Sentencing requirements concerning defendantÂs eligibility for certain types of leave, release or programs. (1) When a court sentences a defendant to a term of incarceration upon conviction of a crime, the court shall order on the record in open court as part of the sentence imposed that the defendant may be considered by the executing or releasing authority for any form of temporary leave from custody, reduction in sentence, work release, alternative incarceration program or program of conditional or supervised release authorized by law for which the defendant is otherwise eligible at the time of sentencing, unless the court finds on the record in open court substantial and compelling reasons to order that the defendant not be considered for such leave, release or programs.

Â Â Â Â Â  (2) The executing or releasing authority may consider the defendant for the programs described in subsection (1) of this section only upon order of the sentencing court appearing in the judgment.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂExecuting or releasing authorityÂ means the Department of Corrections, State Board of Parole and Post-Prison Supervision, Psychiatric Security Review Board, sentencing court or supervisory authority.

Â Â Â Â Â  (b) ÂSupervisory authorityÂ has the meaning given that term in ORS 144.087. [1997 c.313 Â§14]

Â Â Â Â Â  Note: 137.750 to 137.754 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.752 Requirements when defendant committed to custody of county. (1) When a court commits a defendant to the custody of a supervisory authority of a county under ORS 137.124, the court shall order on the record in open court as part of the sentence imposed that the defendant may be considered by the supervisory authority for any form of alternative sanction authorized by ORS 423.478, unless the court finds on the record in open court substantial and compelling reasons to order that the defendant not be considered for alternative sanctions.

Â Â Â Â Â  (2) The supervisory authority may consider the defendant for alternative sanctions only upon order of the sentencing court appearing in the judgment.

Â Â Â Â Â  (3) As used in this section, Âsupervisory authorityÂ has the meaning given that term in ORS 144.087. [1997 c.313 Â§15]

Â Â Â Â Â  Note: See note under 137.750.

Â Â Â Â Â  137.754 Authority of court to modify judgment to comply with ORS 137.750 and 137.752. Notwithstanding any other provision of law, a sentencing court retains authority after entry of a judgment of conviction to modify its judgment and sentence to comply with the requirements of ORS 137.750 or 137.752 when:

Â Â Â Â Â  (1) The judgment was entered on or after December 5, 1996;

Â Â Â Â Â  (2) The crime of conviction was committed on or after December 5, 1996; and

Â Â Â Â Â  (3) The judgment and sentence failed to comply with the provisions of ORS 137.750 or 137.752. [1997 c.313 Â§16]

Â Â Â Â Â  Note: See note under 137.750.

SEXUALLY VIOLENT DANGEROUS OFFENDERS

Â Â Â Â Â  137.765 Sexually violent dangerous offenders; definitions; mandatory lifetime post-prison supervision. (1) As used in this section:

Â Â Â Â Â  (a) ÂHistory of sexual assaultÂ means that a person has engaged in unlawful sexual conduct that:

Â Â Â Â Â  (A) Was not committed as part of the same criminal episode as the crime for which the person is currently being sentenced; and

Â Â Â Â Â  (B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

Â Â Â Â Â  (b) ÂSexually violent dangerous offenderÂ means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault and presents a substantial probability of committing a crime listed in subsection (3) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 161.605, when a person is convicted of a crime listed in subsection (3) of this section, in addition to any sentence of imprisonment required by law, a court shall impose a period of post-prison supervision that extends for the life of the person if:

Â Â Â Â Â  (a) The person was 18 years of age or older at the time the person committed the crime; and

Â Â Â Â Â  (b) The person is a sexually violent dangerous offender.

Â Â Â Â Â  (3) The crimes to which subsection (2) of this section applies are:

Â Â Â Â Â  (a) Rape in the first degree and sodomy in the first degree if the victim was:

Â Â Â Â Â  (A) Subjected to forcible compulsion by the person;

Â Â Â Â Â  (B) Under 12 years of age; or

Â Â Â Â Â  (C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

Â Â Â Â Â  (b) Unlawful sexual penetration in the first degree; and

Â Â Â Â Â  (c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection. [1999 c.163 Â§1; 2005 c.463 Â§11]

Â Â Â Â Â  Note: The amendments to 137.765 by section 16, chapter 463, Oregon Laws 2005, become operative January 2, 2008. See section 20, chapter 463, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  137.765. (1) As used in this section:

Â Â Â Â Â  (a) ÂHistory of sexual assaultÂ means that a person has engaged in unlawful sexual conduct that:

Â Â Â Â Â  (A) Was not committed as part of the same criminal episode as the crime for which the person is currently being sentenced; and

Â Â Â Â Â  (B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

Â Â Â Â Â  (b) ÂSexually violent dangerous offenderÂ means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault and who the court finds presents a substantial probability of committing a crime listed in subsection (3) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 161.605, when a person is convicted of a crime listed in subsection (3) of this section, in addition to any sentence of imprisonment required by law, a court shall impose a period of post-prison supervision that extends for the life of the person if:

Â Â Â Â Â  (a) The person was 18 years of age or older at the time the person committed the crime; and

Â Â Â Â Â  (b) The court finds that the person is a sexually violent dangerous offender.

Â Â Â Â Â  (3) The crimes to which subsection (2) of this section applies are:

Â Â Â Â Â  (a) Rape in the first degree and sodomy in the first degree if the victim was:

Â Â Â Â Â  (A) Subjected to forcible compulsion by the person;

Â Â Â Â Â  (B) Under 12 years of age; or

Â Â Â Â Â  (C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

Â Â Â Â Â  (b) Unlawful sexual penetration in the first degree; and

Â Â Â Â Â  (c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  Note: 137.765 to 137.771 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.767 Presentence investigation and examination. (1)(a) A court shall order a presentence investigation and an examination of the defendant by a psychiatrist or psychologist upon motion of the district attorney if:

Â Â Â Â Â  (A) The defendant is convicted of a crime listed in ORS 137.765 (3); and

Â Â Â Â Â  (B) In the opinion of the court, there is reason to believe that the defendant is a sexually violent dangerous offender as defined in ORS 137.765.

Â Â Â Â Â  (b) The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

Â Â Â Â Â  (2) The state shall pay all costs connected with an examination under this section.

Â Â Â Â Â  (3) The examination performed pursuant to this section must be completed within 30 days if the defendant is in custody or within 60 days if the defendant is not in custody. The court may order extensions not exceeding 30 days. Each psychiatrist or psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is predisposed to commit a crime listed in ORS 137.765 (3) because the defendant has:

Â Â Â Â Â  (a) Psychopathic personality features; and

Â Â Â Â Â  (b) Sexually deviant arousal patterns or interests.

Â Â Â Â Â  (4) No statement made by a defendant under this section may be used against the defendant in any civil proceeding or in any other criminal proceeding.

Â Â Â Â Â  (5) Upon receipt of the examination and presentence reports the court shall set a time for a sentence hearing. At the sentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

Â Â Â Â Â  (6) If, after considering the evidence in the case or in the sentence hearing, the jury or, if the defendant waives the right to a jury trial, the court finds that the defendant is a sexually violent dangerous offender, the court shall sentence the defendant as provided in ORS 137.765.

Â Â Â Â Â  (7) The fact that a person is a sexually violent dangerous offender is an enhancement fact, as defined in section 1, chapter 463, Oregon Laws 2005, and sections 2 to 7, chapter 463, Oregon Laws 2005, apply to making a determination of the fact. [1999 c.163 Â§3; 2005 c.463 Â§12]

Â Â Â Â Â  Note: The amendments to 137.767 by section 17, chapter 463, Oregon Laws 2005, become operative January 2, 2008. See section 20, chapter 463, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  137.767. (1)(a) A court shall order a presentence investigation and an examination of the defendant by a psychiatrist or psychologist upon motion of the district attorney if:

Â Â Â Â Â  (A) The defendant is convicted of a crime listed in ORS 137.765 (3); and

Â Â Â Â Â  (B) In the opinion of the court, there is reason to believe that the defendant is a sexually violent dangerous offender as defined in ORS 137.765.

Â Â Â Â Â  (b) The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

Â Â Â Â Â  (2) The state shall pay all costs connected with an examination under this section.

Â Â Â Â Â  (3) The examination performed pursuant to this section must be completed within 30 days if the defendant is in custody or within 60 days if the defendant is not in custody. The court may order extensions not exceeding 30 days. Each psychiatrist or psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is predisposed to commit a crime listed in ORS 137.765 (3) because the defendant has:

Â Â Â Â Â  (a) Psychopathic personality features; and

Â Â Â Â Â  (b) Sexually deviant arousal patterns or interests.

Â Â Â Â Â  (4) No statement made by a defendant under this section may be used against the defendant in any civil proceeding or in any other criminal proceeding.

Â Â Â Â Â  (5) Upon receipt of the examination and presentence reports the court shall set a time for a sentence hearing. At the sentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

Â Â Â Â Â  (6) If, after considering the presentence report, the examination reports and the evidence in the case or in the sentence hearing, the court finds that the defendant is a sexually violent dangerous offender, the court shall sentence the defendant as provided in ORS 137.765.

Â Â Â Â Â  (7) Unless the parties stipulate otherwise, the state has the burden of proving beyond a reasonable doubt that the person is a sexually violent dangerous offender.

Â Â Â Â Â  Note: See second note under 137.765.

Â Â Â Â Â  137.769 DefendantÂs right to independent examination. (1) When a defendant is examined under ORS 137.767, the defendant may retain a psychiatrist, psychologist or other expert to perform an examination on the defendantÂs behalf. A psychiatrist, psychologist or other expert retained by the defendant must be provided reasonable access to:

Â Â Â Â Â  (a) The defendant for the purpose of the examination; and

Â Â Â Â Â  (b) All relevant medical and psychological records and reports.

Â Â Â Â Â  (2) If the defendant is financially eligible for appointed counsel at state expense, the defendant may request preauthorization to incur the fees and expenses of a psychiatrist, psychologist or other expert as provided in ORS 135.055 (3). [1999 c.163 Â§4; 2001 c.962 Â§97; 2003 c.449 Â§6]

Â Â Â Â Â  Note: See second note under 137.765.

Â Â Â Â Â  137.771 Resentencing hearing; petition; findings; modification of sentence. (1) No sooner than 10 years after a person sentenced under ORS 137.765 is released to post-prison supervision, the person may petition the sentencing court for a resentencing hearing requesting that the judgment be modified to terminate post-prison supervision. The district attorney of the county must be named and served as a respondent in the petition. The district attorney may file a response either in support of or in opposition to the petition.

Â Â Â Â Â  (2) Upon filing the petition, the court may order an examination as provided in ORS 137.767. If the court orders an examination and the petitioner is financially eligible for appointed counsel at state expense, the court may appoint counsel for the petitioner, as provided in ORS 135.050, if the court determines that there are substantial or complex issues involved and the petitioner appears incapable of self-representation.

Â Â Â Â Â  (3) The court shall review the petition and may hold a hearing on the petition. However, if the state opposes the petition, the court shall hold a hearing on the petition. In determining whether to amend the judgment, the court shall consider:

Â Â Â Â Â  (a) The nature of the crime for which the petitioner was sentenced to lifetime post-prison supervision;

Â Â Â Â Â  (b) The degree of violence involved in the crime;

Â Â Â Â Â  (c) The age of the victim;

Â Â Â Â Â  (d) The petitionerÂs prior history of sexual assault;

Â Â Â Â Â  (e) Whether the petitioner continues to have psychopathic personality features or sexually deviant arousal patterns or interests;

Â Â Â Â Â  (f) Other criminal and relevant noncriminal behavior of the petitioner before and after conviction;

Â Â Â Â Â  (g) The period of time during which the petitioner has not reoffended;

Â Â Â Â Â  (h) Whether the petitioner has successfully completed a court-approved sex offender treatment program; and

Â Â Â Â Â  (i) Any other relevant factors.

Â Â Â Â Â  (4) If the court finds by clear and convincing evidence that the petitioner does not present a substantial probability of committing a crime listed in ORS 137.765 (3), the court shall amend the judgment and impose a lesser sentence.

Â Â Â Â Â  (5) The sentencing court retains authority to modify its judgment and sentence to reflect the results of a resentencing hearing ordered under this section.

Â Â Â Â Â  (6) Not less than five years after the denial of a petition under this section, a person sentenced under ORS 137.765 may petition again for a resentencing hearing under subsections (1) to (5) of this section. [1999 c.163 Â§7; 2001 c.962 Â§98]

Â Â Â Â Â  Note: See second note under 137.765.

Â Â Â Â Â  137.990 [Amended by 1971 c.743 Â§327; repealed by 1973 c.836 Â§358]

_______________



Chapter 138

Chapter 138 Â Appeals; Post-Conviction Relief

2005 EDITION

APPEALS; POST-CONVICTION RELIEF

PROCEDURE IN CRIMINAL MATTERS GENERALLY

POST-CONVICTION MOTION FOR DNA TESTING

(Temporary provisions relating to post-conviction motion for DNA testing are compiled as notes preceding ORS 138.005)

APPEALS

138.005Â Â Â Â  Definitions for certain provisions of ORS 138.010 to 138.310

138.010Â Â Â Â  Mode of review; abolition of writs of error and certiorari

138.012Â Â Â Â  Sentence of death; automatic and direct review by Supreme Court

138.020Â Â Â Â  Who may appeal

138.030Â Â Â Â  Parties designated ÂappellantÂ and ÂrespondentÂ; title of action

138.040Â Â Â Â  Appeal by defendant generally; reviewable matters

138.050Â Â Â Â  Appeal from sentence on plea of guilty or no contest

138.053Â Â Â Â  Judgments and orders that are subject to appeal

138.057Â Â Â Â  Appeal from judgment involving violation

138.060Â Â Â Â  Appeal by state

138.071Â Â Â Â  Time within which appeal must be taken

138.081Â Â Â Â  Service and filing of notice of appeal

138.083Â Â Â Â  Retention of authority by trial court for certain purposes

138.090Â Â Â Â  Signature to notice of appeal

138.110Â Â Â Â  Service of notice of appeal on defendant or attorney by publication in certain cases

138.120Â Â Â Â  When appeal is perfected in case of service of notice of appeal by publication

138.135Â Â Â Â  DefendantÂs appeal or petition for review as stay of sentence

138.145Â Â Â Â  Delivery of defendant under sentence of imprisonment to intake center

138.160Â Â Â Â  Appeal by state as stay of judgment or order; release

138.185Â Â Â Â  Transmission of record to Court of Appeals; other statutes applicable to appeal to Court of Appeals

138.210Â Â Â Â  Necessity of appearance of appellant

138.220Â Â Â Â  Scope of review

138.222Â Â Â Â  Scope of review of sentence imposed for felony committed on or after November 1, 1989

138.225Â Â Â Â  Summary affirmation; when allowed

138.227Â Â Â Â  Vacation of judgment and remand; when allowed

138.230Â Â Â Â  Rulings in discretion of court and technical defects as grounds for reversal

138.240Â Â Â Â  Judgments appellate court may give

138.250Â Â Â Â  New trial to be in court below; reversal without new trial

138.255Â Â Â Â  Court of Appeals certification of appeal to Supreme Court in lieu of disposition; party request for Supreme Court review

138.261Â Â Â Â  Time within which certain appeals must be decided

138.300Â Â Â Â  CountyÂs liability for costs on appeal in criminal action

138.310Â Â Â Â  Notice to court below when public defense services executive director certifies costs, expenses or compensation

138.480Â Â Â Â  Public Defense Services Commission to provide representation for prisoner in proceeding before appellate court

138.500Â Â Â Â  Appointment of counsel and furnishing of transcript for appellant without funds; compensation

138.504Â Â Â Â  Waiver of counsel; appointment of legal advisor

POST-CONVICTION RELIEF

138.510Â Â Â Â  Persons who may file petition for relief; time limit

138.520Â Â Â Â  Relief which court may grant

138.525Â Â Â Â  Dismissal of meritless petition

138.527Â Â Â Â  Frivolous petition or response; attorney fees

138.530Â Â Â Â  When relief must be granted; executive clemency or pardon powers and original jurisdiction of Supreme Court in habeas corpus not affected

138.540Â Â Â Â  Petition for relief as exclusive remedy for challenging conviction; when petition may not be filed; abolition or availability of other remedies

138.550Â Â Â Â  Availability of relief as affected by prior judicial proceedings

138.560Â Â Â Â  Procedure upon filing petition for relief; filing fee; venue and transfer of proceedings; surcharge

138.570Â Â Â Â  Who shall be named as defendant; counsel for defendant

138.580Â Â Â Â  Petition

138.590Â Â Â Â  Petitioner may proceed as a financially eligible person

138.610Â Â Â Â  Pleadings

138.620Â Â Â Â  Hearing

138.622Â Â Â Â  Appearance by communication device

138.630Â Â Â Â  Evidence of events occurring at trial of petitioner

138.640Â Â Â Â  Judgment

138.650Â Â Â Â  Appeal

138.660Â Â Â Â  Summary affirmation of judgment; dismissal of appeal

138.670Â Â Â Â  Admissibility, at new trial, of testimony of witness at first trial

138.680Â Â Â Â  Short title

138.686Â Â Â Â  Automatic stay of sentence of death for federal appeal and state post-conviction relief

POST-CONVICTION MOTION FOR DNA TESTING

Â Â Â Â Â  Note: Sections 1 to 4, chapter 697, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) A person may file in the circuit court in which the judgment of conviction was entered a motion requesting the performance of DNA (deoxyribonucleic acid) testing on specific evidence if the person:

Â Â Â Â Â  (a) Is incarcerated in a Department of Corrections institution as the result of a conviction for aggravated murder or a person felony as defined in the rules of the Oregon Criminal Justice Commission; or

Â Â Â Â Â  (b) Is not in custody but has been convicted of aggravated murder, murder or a sex crime as defined in ORS 181.594.

Â Â Â Â Â  (2) A motion requesting the performance of DNA testing under this section must be filed in the circuit court no later than 24 months after the effective date of this 2005 Act [January 1, 2006]. [2001 c.697 Â§1; 2005 c.759 Â§1]

Â Â Â Â Â  Sec. 2. (1)(a) When a person files a motion under section 1, chapter 697, Oregon Laws 2001, requesting the performance of DNA (deoxyribonucleic acid) testing on specified evidence, the motion must be supported by an affidavit. The affidavit must:

Â Â Â Â Â  (A)(i) For a person described in section 1 (1)(a), chapter 697, Oregon Laws 2001, contain a statement that the person is innocent of the offense for which the person was convicted or of the conduct underlying any mandatory sentence enhancement; or

Â Â Â Â Â  (ii) For a person described in section 1 (1)(b), chapter 697, Oregon Laws 2001, contain a statement that the person is innocent of the offense for which the person was convicted;

Â Â Â Â Â  (B) Identify the specific evidence to be tested and a theory of defense that the DNA testing would support. The specific evidence must have been secured in connection with the prosecution, including the investigation, that resulted in the conviction of the person; and

Â Â Â Â Â  (C) Include the results of any previous DNA test of the evidence if a previous DNA test was conducted by either the prosecution or the defense.

Â Â Â Â Â  (b) The person must present a prima facie showing that DNA testing of the specified evidence would, assuming exculpatory results, establish the actual innocence of the person of:

Â Â Â Â Â  (A) The offense for which the person was convicted; or

Â Â Â Â Â  (B) Conduct, if the exoneration of the person of the conduct would result in a mandatory reduction in the personÂs sentence.

Â Â Â Â Â  (2) The court shall order the DNA testing requested in a motion under subsection (1) of this section if the court finds that:

Â Â Â Â Â  (a) The requirements of subsection (1) of this section have been met;

Â Â Â Â Â  (b) Unless the parties stipulate otherwise, the evidence to be tested is in the possession of a city, county, state or the court and has been subject to a chain of custody sufficient to establish that the evidence has not been altered in any material aspect;

Â Â Â Â Â  (c) The motion is made in a timely manner and for the purpose of demonstrating the innocence of the person of the offense or of the conduct and not to delay the execution of the sentence or administration of justice; and

Â Â Â Â Â  (d) There is a reasonable possibility that the testing will produce exculpatory evidence that would establish the innocence of the person of:

Â Â Â Â Â  (A) The offense for which the person was convicted; or

Â Â Â Â Â  (B) Conduct, if the exoneration of the person of the conduct would result in a mandatory reduction in the personÂs sentence.

Â Â Â Â Â  (3) In granting a motion under this section, the court may impose reasonable conditions designed to protect the interests of the state in the integrity of the evidence and the testing process.

Â Â Â Â Â  (4) Unless both parties agree otherwise, the court shall order the Department of State Police to conduct the DNA testing. The court may order a second test upon a showing that the state police failed to follow appropriate DNA protocols and that failure reasonably affected the accuracy of the DNA test.

Â Â Â Â Â  (5) The costs of DNA tests ordered under this section must be paid by:

Â Â Â Â Â  (a) The person making the motion for DNA testing if the person is not incarcerated or, if the person is incarcerated, if the person is financially able to pay; or

Â Â Â Â Â  (b) The state if counsel at state expense has been appointed under section 4, chapter 697, Oregon Laws 2001.

Â Â Â Â Â  (6) The results of a DNA test ordered under this section must be disclosed to the person filing the motion and to the state.

Â Â Â Â Â  (7) Notwithstanding the fact that an appeal of the conviction or a petition for post-conviction relief in the underlying case is pending at the time a motion is filed under section 1, chapter 697, Oregon Laws 2001, the circuit court shall consider the motion. If the court grants the motion, the court shall notify the court considering the appeal or post-conviction petition of that fact. When a court receives notice under this subsection, the court shall stay the appeal or post-conviction proceedings pending the outcome of the motion filed under section 1, chapter 697, Oregon Laws 2001, and any further proceedings resulting from the motion. [2001 c.697 Â§2; 2005 c.759 Â§2]

Â Â Â Â Â  Sec. 3. (1) If DNA (deoxyribonucleic acid) testing ordered under section 2, chapter 697, Oregon Laws 2001, produces inconclusive evidence or evidence that is unfavorable to the person requesting the testing:

Â Â Â Â Â  (a) The court shall forward the results to the State Board of Parole and Post-Prison Supervision; and

Â Â Â Â Â  (b) The Department of State Police shall compare the evidence to DNA evidence from unsolved crimes in the Combined DNA Index System.

Â Â Â Â Â  (2) If DNA testing ordered under section 2, chapter 697, Oregon Laws 2001, produces exculpatory evidence, the person who requested the testing may file in the court that ordered the testing a motion for a new trial based on newly discovered evidence. Notwithstanding the time limit established in ORCP 64 F, a person may file a motion under this subsection at any time during the 60-day period that begins on the date the person receives the test results.

Â Â Â Â Â  (3) Upon receipt of a motion filed under subsection (2) of this section and notwithstanding the time limits in ORCP 64 F, the court shall hear the motion. [2001 c.697 Â§3; 2003 c.288 Â§3]

Â Â Â Â Â  Sec. 4. (1) A person described in section 1 (1)(a) of this 2001 Act may file a petition in the circuit court in which the judgment of conviction was entered requesting the appointment of counsel at state expense to assist the person in determining whether to file a motion under section 1 of this 2001 Act. The petition must be accompanied by:

Â Â Â Â Â  (a) A completed affidavit of eligibility for appointment of counsel at state expense; and

Â Â Â Â Â  (b) An affidavit stating that:

Â Â Â Â Â  (A) The person meets the criteria in section 1 (1)(a) of this 2001 Act;

Â Â Â Â Â  (B) The person is innocent of the charge for which the person was convicted or of the conduct that resulted in a mandatory sentence enhancement;

Â Â Â Â Â  (C) The identity of the perpetrator of the crime or conduct was at issue in the original prosecution or, if the person was documented as having mental retardation prior to the time the crime was committed, should have been at issue; and

Â Â Â Â Â  (D) The person is without sufficient funds and assets, as shown by the affidavit required by paragraph (a) of this subsection, to hire an attorney to represent the person in determining whether to file a motion under section 1 of this 2001 Act.

Â Â Â Â Â  (2) The court shall grant a petition filed under this section if:

Â Â Â Â Â  (a) The petitioner complies with the requirements of subsection (1) of this section; and

Â Â Â Â Â  (b) It appears to the court that the petitioner is financially unable to employ suitable counsel possessing skills and experience commensurate with the nature and complexity of the matter.

Â Â Â Â Â  (3) When a court grants a petition under this section, the court shall appoint the attorney originally appointed to represent the petitioner in the action that resulted in the conviction unless the attorney is unavailable.

Â Â Â Â Â  (4) An attorney appointed under this section:

Â Â Â Â Â  (a) If other than counsel provided pursuant to ORS 151.460, is entitled to compensation and expenses as provided in ORS 135.055; or

Â Â Â Â Â  (b) If counsel provided pursuant to ORS 151.460, is entitled to expenses as provided in ORS 135.055. [2001 c.697 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 759, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. When a conviction has been set aside as the result of evidence obtained through DNA (deoxyribonucleic acid) testing conducted under section 2, chapter 697, Oregon Laws 2001, the prosecution of any offense that was dismissed or not charged pursuant to a plea agreement that resulted in the conviction that has been set aside may be commenced within the later of:

Â Â Â Â Â  (1) The period of limitation established for the offense under ORS 131.125 to 131.155; or

Â Â Â Â Â  (2) Notwithstanding ORS 131.125 and 131.155, two years after the date the conviction was set aside. [2005 c.759 Â§3]

APPEALS

Â Â Â Â Â  138.005 Definitions for certain provisions of ORS 138.010 to 138.310. As used in ORS 138.010 to 138.310, unless the context requires otherwise, the terms defined in ORS 19.005 have the meanings set forth in ORS 19.005. [1959 c.558 Â§35]

Â Â Â Â Â  138.010 Mode of review; abolition of writs of error and certiorari. Writs of error and of certiorari in criminal actions are abolished. The only mode of reviewing a judgment or order in a criminal action is that prescribed by ORS 138.010 to 138.310.

Â Â Â Â Â  138.012 Sentence of death; automatic and direct review by Supreme Court. (1) The judgment of conviction and sentence of death entered under ORS 163.150 (1)(f) is subject to automatic and direct review by the Supreme Court. The review by the Supreme Court has priority over all other cases and shall be heard in accordance with rules adopted by the Supreme Court.

Â Â Â Â Â  (2) Notwithstanding ORS 163.150 (1)(a), after automatic and direct review of a conviction and sentence of death the following apply:

Â Â Â Â Â  (a) If a reviewing court finds prejudicial error in the sentencing proceeding only, the court may set aside the sentence of death and remand the case to the trial court. No error in the sentencing proceeding results in reversal of the defendantÂs conviction for aggravated murder. Upon remand and at the election of the state, the trial court shall either:

Â Â Â Â Â  (A) Sentence the defendant to imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c); or

Â Â Â Â Â  (B) Impanel a new sentencing jury for the purpose of conducting a new sentencing proceeding to determine if the defendant should be sentenced to:

Â Â Â Â Â  (i) Death;

Â Â Â Â Â  (ii) Imprisonment for life without the possibility of release or parole as provided in ORS 163.105 (1)(b); or

Â Â Â Â Â  (iii) Imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

Â Â Â Â Â  (b) The new sentencing proceeding is governed by the provisions of ORS 163.150 (1), (2), (3) and (5). A transcript of all testimony and all exhibits and other evidence properly admitted in the prior trial and sentencing proceeding are admissible in the new sentencing proceeding. Either party may recall any witness who testified at the prior trial or sentencing proceeding and may present additional relevant evidence.

Â Â Â Â Â  (c) The provisions of this subsection are procedural and apply to any defendant sentenced to death after December 6, 1984. [1999 c.1055 Â§5; 2001 c.306 Â§2]

Â Â Â Â Â  Note: 138.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.020 Who may appeal. Either the state or the defendant may as a matter of right appeal from a judgment in a criminal action in the cases prescribed in ORS 138.010 to 138.310, and not otherwise.

Â Â Â Â Â  138.030 Parties designated ÂappellantÂ and ÂrespondentÂ; title of action. The party appealing is known as the appellant and the adverse party as the respondent; but the title of the action is not changed in consequence of the appeal.

Â Â Â Â Â  138.040 Appeal by defendant generally; reviewable matters. Except as provided under ORS 138.050, the defendant may appeal to the Court of Appeals from a judgment or order described under ORS 138.053 in a circuit court, and may cross-appeal when the state appeals pursuant to ORS 138.060 (1)(c) or (2)(a). The following apply upon such appeal or cross-appeal:

Â Â Â Â Â  (1) The appellate court may review:

Â Â Â Â Â  (a) Any decision of the court in an intermediate order or proceeding.

Â Â Â Â Â  (b) Any disposition described under ORS 138.053 as to whether it:

Â Â Â Â Â  (A) Exceeds the maximum allowable by law; or

Â Â Â Â Â  (B) Is unconstitutionally cruel and unusual.

Â Â Â Â Â  (2) If the appellate court determines the disposition imposed exceeds the maximum allowable by law or is unconstitutionally cruel and unusual, the appellate court shall direct the court from which the appeal is taken to impose the disposition that should be imposed. [Amended by 1959 c.558 Â§36; 1963 c.207 Â§1; 1969 c.198 Â§62; 1971 c.565 Â§19; 1977 c.372 Â§13; 1977 c.752 Â§1; 1985 c.348 Â§1; 1989 c.849 Â§4; 2001 c.870 Â§6]

Â Â Â Â Â  138.050 Appeal from sentence on plea of guilty or no contest. (1) Except as otherwise provided in ORS 135.335, a defendant who has pleaded guilty or no contest may take an appeal from a judgment or order described in ORS 138.053 only when the defendant makes a colorable showing that the disposition:

Â Â Â Â Â  (a) Exceeds the maximum allowable by law; or

Â Â Â Â Â  (b) Is unconstitutionally cruel and unusual.

Â Â Â Â Â  (2) If the judgment or order described under ORS 138.053 is in the:

Â Â Â Â Â  (a) Circuit court, the appeal shall be taken to the Court of Appeals.

Â Â Â Â Â  (b) Justice court or municipal court, the appeal shall be taken to the circuit court for the county.

Â Â Â Â Â  (3) On appeal under subsection (1) of this section, the appellate court shall consider only whether the disposition:

Â Â Â Â Â  (a) Exceeds the maximum allowable by law; or

Â Â Â Â Â  (b) Is unconstitutionally cruel and unusual.

Â Â Â Â Â  (4) If the appellate court determines the disposition imposed does exceed the maximum allowable by law or is unconstitutionally cruel and unusual, the appellate court shall direct the court from which the appeal is taken to impose the disposition that should be imposed. [Amended by 1969 c.198 Â§63; 1973 c.836 Â§275a; 1975 c.611 Â§23; 1977 c.372 Â§14; 1985 c.342 Â§20; 1985 c.348 Â§2; 1989 c.849 Â§5; 1995 c.658 Â§78; 1999 c.134 Â§3; 1999 c.788 Â§47; 2001 c.644 Â§1]

Â Â Â Â Â  138.053 Judgments and orders that are subject to appeal. (1) A judgment, or order of a court, if the order is imposed after judgment, is subject to the appeal provisions and limitations on review under ORS 138.040 and 138.050 if the disposition includes any of the following:

Â Â Â Â Â  (a) Imposition of a sentence on conviction.

Â Â Â Â Â  (b) Suspension of imposition or execution of any part of a sentence.

Â Â Â Â Â  (c) Extension of a period of probation.

Â Â Â Â Â  (d) Imposition or modification of a condition of probation or of sentence suspension.

Â Â Â Â Â  (e) Imposition or execution of a sentence upon revocation of probation or sentence suspension.

Â Â Â Â Â  (2) A disposition described under subsection (1) of this section is not subject to appeal after the expiration of the time specified in ORS 138.071 for appealing from the judgment or order imposing it, except as may be provided in ORS 138.510 to 138.680.

Â Â Â Â Â  (3) Notwithstanding ORS 138.040 and 138.050, upon an appeal from a judgment or order described in subsection (1)(c) to (e) of this section, the appellate court may review the order that extended the period of the defendantÂs probation, imposed or modified a condition of the defendantÂs probation or sentence suspension or revoked the defendantÂs probation or sentence suspension if the defendant shows a colorable claim of error in the proceeding from which the appeal is taken. [1989 c.849 Â§3; 1993 c.14 Â§16; 2001 c.644 Â§2; 2003 c.737 Â§101]

Â Â Â Â Â  138.057 Appeal from judgment involving violation. (1)(a) If a justice court or municipal court has become a court of record under ORS 51.025 or 221.342, an appeal from a judgment involving a violation shall be as provided in ORS chapter 19 for appeals from judgments entered by circuit courts, except that the standard of review is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony. If a justice court or municipal court has not become a court of record under ORS 51.025 or 221.342, the appeal from a judgment involving a violation entered by the justice court or municipal court may be taken to the circuit court for the county in which the justice court or municipal court is located. An appeal to a circuit court must be taken in the manner provided in this subsection.

Â Â Â Â Â  (b) Within 30 days after the entry of the judgment by the justice court or municipal court, a party who wishes to appeal the decision must serve a copy of the notice of appeal on the adverse party and must file the original notice of appeal with the justice court or municipal court along with proof of service on the adverse party or an acknowledgment of service signed by the adverse party.

Â Â Â Â Â  (c) If the appeal is made by the defendant from the decision of a municipal court, the copy of the notice of appeal must be served on the city attorney. If the appeal is made by the defendant from a decision in a justice court, the copy of the notice of appeal must be served on the district attorney for the county.

Â Â Â Â Â  (d) No undertaking shall be required of the party filing a notice of appeal under the provisions of this subsection.

Â Â Â Â Â  (e) Upon filing of the notice of appeal, the justice court or municipal court shall forward all files relating to the case to the circuit court to which the appeal is taken.

Â Â Â Â Â  (f) The circuit court shall treat a matter appealed under this subsection as though the case had been originally filed with the circuit court and shall try the case anew, disregarding any irregularity or imperfection in the proceedings in the justice court or municipal court.

Â Â Â Â Â  (g) Upon entry of a judgment in the matter, the judgment may be appealed as provided in subsection (2) of this section.

Â Â Â Â Â  (2) Subject to the provisions of this subsection, an appeal from a judgment involving a violation entered by a circuit court may be taken as provided in ORS chapter 19.

Â Â Â Â Â  (a) For the purpose of meeting the requirements imposed by ORS 19.240, the copy of the notice of appeal must be served on:

Â Â Â Â Â  (A) The city attorney, if the appeal is made by the defendant from a decision initially made in a municipal court.

Â Â Â Â Â  (B) The district attorney for the county, if the appeal is made by the defendant from a decision initially made in a justice court.

Â Â Â Â Â  (b) Notwithstanding ORS 19.270, timely service on the city attorney or district attorney under the provisions of this subsection is not jurisdictional and the Court of Appeals may extend the time for that service.

Â Â Â Â Â  (c) Notwithstanding any provision of ORS chapter 19, an undertaking on appeal is not required for an appeal from a judgment involving a violation.

Â Â Â Â Â  (d) The filing of a notice of an appeal from a judgment involving a violation does not act to automatically stay the judgment.

Â Â Â Â Â  (e) The standard of review for an appeal under this subsection is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony.

Â Â Â Â Â  (3) In any case in which only violations are charged, the state may not appeal from an order dismissing the case that is entered by reason of a police officerÂs failure to appear at the trial of the matter. [1993 c.379 Â§5; 1995 c.658 Â§79; 1997 c.389 Â§12; 1999 c.682 Â§11; 2005 c.266 Â§2]

Â Â Â Â Â  Note: 138.057 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.060 Appeal by state. (1) The state may take an appeal from the circuit court to the Court of Appeals from:

Â Â Â Â Â  (a) An order made prior to trial dismissing or setting aside the accusatory instrument;

Â Â Â Â Â  (b) An order arresting the judgment;

Â Â Â Â Â  (c) An order made prior to trial suppressing evidence;

Â Â Â Â Â  (d) An order made prior to trial for the return or restoration of things seized;

Â Â Â Â Â  (e) A judgment of conviction based on the sentence as provided in ORS 138.222;

Â Â Â Â Â  (f) An order in a probation revocation hearing finding that a defendant who was sentenced to probation under ORS 137.712 has not violated a condition of probation by committing a new crime;

Â Â Â Â Â  (g) An order made after a guilty finding dismissing or setting aside the accusatory instrument;

Â Â Â Â Â  (h) An order granting a new trial; or

Â Â Â Â Â  (i) An order dismissing an accusatory instrument under ORS 136.130.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, when the state chooses to appeal from an order listed in paragraph (a) or (b) of this subsection, the state shall take the appeal from the circuit court to the Supreme Court if the defendant is charged with murder or aggravated murder. The orders to which this subsection applies are:

Â Â Â Â Â  (a) An order made prior to trial suppressing evidence; and

Â Â Â Â Â  (b) An order made prior to trial dismissing or setting aside the accusatory instrument.

Â Â Â Â Â  (3) In an appeal by the state under subsection (2) of this section, the Supreme Court shall issue its decision no later than one year after the date of oral argument or, if the appeal is not orally argued, the date that the State Court Administrator delivers the briefs to the Supreme Court for decision. Failure of the Supreme Court to issue a decision within one year is not a ground for dismissal of the appeal. [Amended by 1963 c.385 Â§1; 1969 c.198 Â§64; 1969 c.529 Â§1; 1971 c.644 Â§1; 1973 c.836 Â§276; 1977 c.752 Â§2; 1989 c.790 Â§21a; 1997 c.852 Â§11; 1999 c.946 Â§2; 2001 c.870 Â§4]

Â Â Â Â Â  138.070 [Repealed by 1971 c.565 Â§20 (138.071 enacted in lieu of 138.070)]

Â Â Â Â Â  138.071 Time within which appeal must be taken. (1) Except as provided in subsections (2), (3) and (4) of this section, the notice of appeal shall be served and filed not later than 30 days after the judgment or order appealed from was entered in the register.

Â Â Â Â Â  (2) If a motion for new trial or motion in arrest of judgment is served and filed the notice of appeal shall be served and filed within 30 days from the earlier of the following dates:

Â Â Â Â Â  (a) The date of entry of the order disposing of the motion; or

Â Â Â Â Â  (b) The date on which the motion is deemed denied.

Â Â Â Â Â  (3) A defendant cross-appealing shall serve and file the notice of cross-appeal within 10 days of the expiration of the time allowed in subsection (1) of this section.

Â Â Â Â Â  (4)(a) Upon motion of a defendant, the Court of Appeals shall grant the defendant leave to file a notice of appeal after the time limits described in subsections (1) to (3) of this section if:

Â Â Â Â Â  (A) The defendant, by clear and convincing evidence, shows that the failure to file a timely notice of appeal is not attributable to the defendant personally; and

Â Â Â Â Â  (B) The defendant shows a colorable claim of error in the proceeding from which the appeal is taken.

Â Â Â Â Â  (b) A defendant shall not be entitled to relief under this subsection for failure to file timely notice of cross-appeal when the state appeals pursuant to ORS 138.060 (1)(c) or (2)(a).

Â Â Â Â Â  (c) The request for leave to file a notice of appeal after the time limits prescribed in subsections (1) to (3) of this section shall be filed no later than 90 days after entry of the order or judgment being appealed and shall be accompanied by the notice of appeal sought to be filed. A request for leave under this subsection may be filed by mail and shall be deemed filed on the date of mailing if the request is mailed as provided in ORS 19.260.

Â Â Â Â Â  (d) The court shall not grant relief under this subsection unless the state has notice and opportunity to respond to the defendantÂs request for relief.

Â Â Â Â Â  (e) The denial of a motion under paragraph (a) of this subsection shall be a bar to post-conviction relief under ORS 138.510 to 138.680 on the same ground, unless the court provides otherwise. [1971 c.565 Â§21 (enacted in lieu of 138.070); 1977 c.752 Â§3; 1985 c.282 Â§1; 1985 c.734 Â§Â§17,17a; 1987 c.852 Â§1; 2001 c.870 Â§7; 2003 c.288 Â§2]

Â Â Â Â Â  138.080 [Amended by 1959 c.558 Â§37; 1969 c.198 Â§65; 1971 c.193 Â§28; repealed by 1971 c.565 Â§22 (138.081 enacted in lieu of 138.080)]

Â Â Â Â Â  138.081 Service and filing of notice of appeal. (1) An appeal shall be taken by causing a notice of appeal in the form prescribed by ORS 19.250 to be served:

Â Â Â Â Â  (a)(A) On the district attorney for the county in which the judgment is entered, when the defendant appeals, or if the appeal is under ORS 221.360 on the plaintiffÂs attorney; or

Â Â Â Â Â  (B) On the attorney of record for the defendant, or if the defendant has no attorney of record, on the defendant, when the state appeals; and

Â Â Â Â Â  (b) On the trial court transcript coordinator if a transcript is required in connection with the appeal; and

Â Â Â Â Â  (c) On the clerk of the trial court.

Â Â Â Â Â  (2)(a) The original of the notice shall be filed with the clerk of the court to which the appeal is made.

Â Â Â Â Â  (b) Proof of service of the notice of appeal shall be indorsed on or affixed to the original filed with the Court of Appeals or the Supreme Court. [1971 c.565 Â§23 (enacted in lieu of 138.080); 1985 c.734 Â§18; 1997 c.389 Â§9; 2001 c.870 Â§8]

Â Â Â Â Â  138.083 Retention of authority by trial court for certain purposes. (1) The sentencing court shall retain authority irrespective of any notice of appeal after entry of judgment of conviction to modify its judgment and sentence to correct any arithmetic or clerical errors or to delete or modify any erroneous term in the judgment. The court may correct the judgment either on the motion of one of the parties or on the courtÂs own motion after written notice to all the parties. If a sentencing court enters an amended judgment under this section, the court shall immediately forward a copy of the amended judgment to the appellate court. Any modification of the appeal necessitated by the amended judgment shall be made in the manner specified by rules adopted by the appellate court.

Â Â Â Â Â  (2) A judgment that orders payment of restitution but does not specify the amount of restitution imposed is final for the purpose of appealing from the judgment. Notwithstanding the filing of a notice of appeal, the sentencing court retains authority to determine the amount of restitution and to enter a supplemental judgment to specify the amount and terms of restitution. Any modification of the appeal necessitated by the supplemental judgment may be made in the manner specified by rules adopted by the appellate court. [1989 c.790 Â§20; 1995 c.109 Â§1; 1997 c.389 Â§2; 2003 c.576 Â§165]

Â Â Â Â Â  138.090 Signature to notice of appeal. When the state takes an appeal, the notice of appeal shall be signed by the district attorney for the county or by the Attorney General. When the defendant takes an appeal, the notice of appeal shall be signed by the defendant or an attorney of the court for the defendant. [Amended by 1975 c.119 Â§1]

Â Â Â Â Â  138.100 [Amended by 1959 c.558 Â§38; 1961 c.101 Â§1; repealed by 1971 c.565 Â§1]

Â Â Â Â Â  138.110 Service of notice of appeal on defendant or attorney by publication in certain cases. If, after due diligence, the service cannot be made as directed in ORS 138.081 (1)(a)(B), the court or judge thereof from which the appeal is sought to be taken, upon proof thereof, may make an order for the publication of the notice of appeal in such newspaper and for such time as the court or judge deems proper. [Amended by 1963 c.324 Â§1; 1971 c.565 Â§24]

Â Â Â Â Â  138.120 When appeal is perfected in case of service of notice of appeal by publication. At the expiration of the time appointed for the publication, on filing an affidavit thereof with the clerk, the appeal becomes perfected.

Â Â Â Â Â  138.130 [Repealed by 1963 c.155 Â§1 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150)]

Â Â Â Â Â  138.135 DefendantÂs appeal or petition for review as stay of sentence. (1) A sentence of confinement shall be stayed if an appeal is taken and the defendant elects not to commence service of the sentence or is released on security under ORS 135.230 to 135.290. If a defendant is not released on security and elects not to commence service of the sentence pending appeal, the defendant shall be held in custody at the institution designated in the judgment without execution of sentence, except as provided in ORS 138.145.

Â Â Â Â Â  (2) A sentence to pay a fine or a fine and costs, if an appeal is taken, may be stayed by the circuit court, the Court of Appeals, or by the Supreme Court upon such terms as the court deems proper. The court may require the defendant, pending appeal, to deposit the whole or any part of the fine and costs with the clerk of the circuit court, or to give bond for the payment thereof, or to submit to an examination of assets, and it may make any appropriate order to restrain the defendant from dissipating the assets of the defendant.

Â Â Â Â Â  (3) If a petition for review by the Supreme Court is filed, any stay shall remain in effect pending a final disposition of the cause, unless otherwise ordered by the Supreme Court. [1963 c.155 Â§2 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150); 1967 c.372 Â§5; 1969 c.198 Â§66; 1977 c.752 Â§4; 1999 c.1051 Â§257]

Â Â Â Â Â  138.140 [Amended by 1953 c.99 Â§2; 1955 c.660 Â§19; repealed by 1963 c.155 Â§1 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150)]

Â Â Â Â Â  138.145 Delivery of defendant under sentence of imprisonment to intake center. If the confinement designated by the court is the custody of the Department of Corrections, the defendant may be taken to a designated intake center during normal business hours unless prior arrangements have been made with the department. To the extent possible, the county taking a defendant to a designated intake center shall notify the department one business day prior to the defendantÂs arrival. The county may not take the defendant to a designated intake center if the court has ordered the retention of the defendant at the place of original custody for the period of time deemed necessary by the court for preparation of an appeal. [1963 c.155 Â§3 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150); 1973 c.836 Â§277; 1987 c.320 Â§43; 2003 c.458 Â§1]

Â Â Â Â Â  138.150 [Repealed by 1963 c.155 Â§1 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150)]

Â Â Â Â Â  138.160 Appeal by state as stay of judgment or order; release. An appeal taken by the state stays the effect of the judgment or order in favor of the defendant, so that the release agreement and, if applicable, the security for release, is held for the appearance and surrender of the defendant until the final determination of the appeal and the proceedings consequent thereon, if any; but if the defendant is in custody, the defendant may be released by the court subject to ORS 135.230 to 135.290, pending the appeal. [Amended by 1959 c.638 Â§20; 1973 c.836 Â§278]

Â Â Â Â Â  138.170 [Repealed by 1959 c.638 Â§26]

Â Â Â Â Â  138.180 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  138.185 Transmission of record to Court of Appeals; other statutes applicable to appeal to Court of Appeals. (1) In an appeal to the Court of Appeals, when the notice of appeal is filed, or when the appeal is perfected upon publication of notice as provided in ORS 138.120, the record in the trial court shall be prepared and transmitted to the State Court Administrator, at Salem, in the manner and within the time prescribed in ORS chapter 19.

Â Â Â Â Â  (2) The provisions of ORS 19.250, 19.260, 19.270, 19.385, 19.390, 19.435, 19.450 and 19.510 and the provisions in ORS 19.425 authorizing review of intermediate orders and, if the defendant is the appellant, the provisions of ORS 19.420 (3) shall apply to appeals to the Court of Appeals. [1959 c.558 Â§39; 1969 c.198 Â§67; 1971 c.193 Â§29; 1971 c.565 Â§25; 1985 c.734 Â§19; 1987 c.852 Â§2; 1997 c.389 Â§26]

Â Â Â Â Â  138.190 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  138.200 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  138.210 Necessity of appearance of appellant. If the appellant fails to appear in the appellate court, judgment of affirmance shall be given as a matter of course; but the defendant need not personally appear in the appellate court.

Â Â Â Â Â  138.220 Scope of review. Upon an appeal, the judgment or order appealed from can be reviewed only as to questions of law appearing upon the record. [Amended by 1959 c.558 Â§40]

Â Â Â Â Â  138.222 Scope of review of sentence imposed for felony committed on or after November 1, 1989. (1) Notwithstanding the provisions of ORS 138.040 and 138.050, a sentence imposed for a judgment of conviction entered for a felony committed on or after November 1, 1989, may be reviewed only as provided by this section.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4)(c) of this section, on appeal from a judgment of conviction entered for a felony committed on or after November 1, 1989, the appellate court may not review:

Â Â Â Â Â  (a) Any sentence that is within the presumptive sentence prescribed by the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (b) A sentence of probation when the rules of the Oregon Criminal Justice Commission prescribe a presumptive sentence of imprisonment but allow a sentence of probation without departure.

Â Â Â Â Â  (c) A sentence of imprisonment when the rules of the Oregon Criminal Justice Commission prescribe a presumptive sentence of imprisonment but allow a sentence of probation without departure.

Â Â Â Â Â  (d) Any sentence resulting from a stipulated sentencing agreement between the state and the defendant which the sentencing court approves on the record.

Â Â Â Â Â  (e) Except as authorized in subsections (3) and (4) of this section, any other issue related to sentencing.

Â Â Â Â Â  (3) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence prescribed by the rules of the Oregon Criminal Justice Commission, sentence review is limited to whether the sentencing courtÂs findings of fact and reasons justifying a departure from the sentence prescribed by the rules of the Oregon Criminal Justice Commission:

Â Â Â Â Â  (a) Are supported by the evidence in the record; and

Â Â Â Â Â  (b) Constitute substantial and compelling reasons for departure.

Â Â Â Â Â  (4) In any appeal, the appellate court may review a claim that:

Â Â Â Â Â  (a) The sentencing court failed to comply with requirements of law in imposing or failing to impose a sentence;

Â Â Â Â Â  (b) The sentencing court erred in ranking the crime seriousness classification of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes; or

Â Â Â Â Â  (c) The sentencing court erred in failing to impose a minimum sentence that is prescribed by ORS 137.700 or 137.707.

Â Â Â Â Â  (5)(a) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial courtÂs factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing. If the appellate court determines that the sentencing court, in imposing a sentence in the case, committed an error that requires resentencing, the appellate court shall remand the entire case for resentencing. The sentencing court may impose a new sentence for any conviction in the remanded case.

Â Â Â Â Â  (b) If the appellate court, in a case involving multiple counts of which at least one is a felony, reverses the judgment of conviction on any count and affirms other counts, the appellate court shall remand the case to the trial court for resentencing on the affirmed count or counts.

Â Â Â Â Â  (6) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed and may issue a written opinion in any other case when the appellate court believes that a written opinion will provide guidance to sentencing judges and others in implementing the sentencing guidelines adopted by the Oregon Criminal Justice Commission provided that the appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

Â Â Â Â Â  (7) Either the state or the defendant may appeal a judgment of conviction based on the sentence for a felony committed on or after November 1, 1989, to the Court of Appeals subject to the limitations of chapter 790, Oregon Laws 1989. The defendant may appeal under this subsection only upon showing a colorable claim of error in a proceeding if the appeal is from a proceeding in which:

Â Â Â Â Â  (a) A sentence was entered subsequent to a plea of guilty or no contest;

Â Â Â Â Â  (b) Probation was revoked, the period of probation was extended, a new condition of probation was imposed, an existing condition of probation was modified or a sentence suspension was revoked; or

Â Â Â Â Â  (c) A sentence was entered subsequent to a resentencing ordered by an appellate court or a post-conviction relief court. [1989 c.790 Â§21; 1993 c.692 Â§2; 1993 c.698 Â§1; 1997 c.852 Â§9; 2001 c.644 Â§3; 2003 c.737 Â§102; 2005 c.563 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 790, Oregon Laws 1989,Â for the words Âthis ActÂ in section 21, chapter 790, Oregon Laws 1989, compiled as 138.222. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  138.225 Summary affirmation; when allowed. In reviewing the judgment of any court under ORS 138.010 to 138.310, the Court of Appeals, on its own motion or on the motion of the respondent, may summarily affirm, without oral argument, the judgment after submission of the appellantÂs brief and without submission of the respondentÂs brief if the court finds that no substantial question of law is presented by the appeal. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny or, if the petitioner does not oppose the motion, grant a respondentÂs motion for summary affirmation. A dismissal of appeal under this section constitutes a decision upon the merits of the appeal. [1995 c.295 Â§2]

Â Â Â Â Â  138.227 Vacation of judgment and remand; when allowed. (1) Upon joint motion of the parties to an appeal in a criminal action, the court may vacate the judgment or order from which the appeal was taken and remand the matter to the trial court to reconsider the judgment or order, or any order entered by the trial court. Upon remand, the trial court shall have jurisdiction to enter a revised judgment or order.

Â Â Â Â Â  (2) After entry of a modified judgment or order on reconsideration, or upon reentry of the original judgment or order, either party may appeal in the same time and manner as an appeal from the original judgment or order. [1995 c.295 Â§3]

Â Â Â Â Â  138.230 Rulings in discretion of court and technical defects as grounds for reversal. After hearing the appeal, the court shall give judgment, without regard to the decision of questions which were in the discretion of the court below or to technical errors, defects or exceptions which do not affect the substantial rights of the parties.

Â Â Â Â Â  138.240 Judgments appellate court may give. The appellate court may reverse, affirm or modify the judgment or order appealed from and shall, if necessary or proper, order a new trial.

Â Â Â Â Â  138.250 New trial to be in court below; reversal without new trial. When a new trial is ordered, it shall be directed to be had in the court below; and if a judgment against a defendant is reversed without ordering a new trial, the appellate court shall direct, if the defendant is in custody, that the defendant be discharged therefrom, or if the defendant has been released, that the release agreement be exonerated, or if a security release has been entered into, that the security be refunded to the defendant or the sureties of the defendant. [Amended by 1973 c.836 Â§279]

Â Â Â Â Â  138.255 Court of Appeals certification of appeal to Supreme Court in lieu of disposition; party request for Supreme Court review. (1) An appeal to the Court of Appeals may be certified to the Supreme Court, and the Supreme Court may accept or deny acceptance of the certified appeal, as provided in ORS 19.405.

Â Â Â Â Â  (2) At any time before the State Court Administrator sends notice to the parties of the date of oral argument or, if the case is not orally argued, the date that the State Court Administrator delivers the briefs to the Court of Appeals for decision, a party may request the Supreme Court to take and decide an appeal taken by the state under ORS 138.060 (1). In determining whether to accept an appeal under this subsection, the Supreme Court shall consider, in addition to other factors that the Supreme Court deems appropriate:

Â Â Â Â Â  (a) Whether the defendant is charged with a Class A felony listed under ORS 137.700 or 137.707;

Â Â Â Â Â  (b) The extent to which the case presents speedy trial concerns; and

Â Â Â Â Â  (c) The extent to which the case presents a significant issue of law. [1981 c.550 Â§4; 2001 c.870 Â§4c]

Â Â Â Â Â  138.260 [Repealed by 1981 c.178 Â§18]

Â Â Â Â Â  138.261 Time within which certain appeals must be decided. (1) When a defendant is charged with a felony and is in custody pending an appeal under ORS 138.060 (1)(a) or (c), the Court of Appeals and the Supreme Court shall decide the appeal within the time limits prescribed by this section.

Â Â Â Â Â  (2)(a) Pursuant to rules adopted by the Court of Appeals, the Court of Appeals shall ensure that the appeal is fully briefed no later than 90 days after the date the transcript is settled under ORS 19.370.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Court of Appeals may allow more than 90 days after the transcript is settled to fully brief the appeal if it determines that the ends of justice served by allowing more time outweigh the best interests of the public, the parties and the victim of the crime.

Â Â Â Â Â  (3) The Court of Appeals shall decide the appeal no later than 180 days after the date of oral argument or, if the appeal is not orally argued, the date that the State Court Administrator delivers the briefs to the Court of Appeals for decision. Any reasonable period of delay incurred by the Court of Appeals on its own motion or at the request of one of the parties is excluded from the 180-day period within which the Court of Appeals is required to issue a decision if the Court of Appeals determines that the ends of justice served by a decision on a later date outweigh the best interests of the public, the parties and the victim of the crime.

Â Â Â Â Â  (4)(a) In determining whether to allow more than 90 days after the transcript is settled to fully brief the appeal or more than 180 days after oral argument or delivery of the briefs to decide the appeal, the Court of Appeals shall consider whether:

Â Â Â Â Â  (A) The appeal is unusually complex or presents novel questions of law so that the prescribed time limit is unreasonable; and

Â Â Â Â Â  (B) The failure to extend the time limit would likely result in a miscarriage of justice.

Â Â Â Â Â  (b) If the Court of Appeals decides to allow additional time to fully brief the appeal or to decide the appeal, the Court of Appeals shall state the reasons for doing so in writing and shall serve a copy of the writing on the parties.

Â Â Â Â Â  (5) If the Supreme Court allows review of a decision of the Court of Appeals on an appeal described in subsection (1) of this section, the Supreme Court shall issue its decision on review no later than 180 days after the date of oral argument or, if the review is not orally argued, the date the State Court Administrator delivers the briefs to the Supreme Court for decision. Any reasonable period of delay incurred by the Supreme Court on its own motion or at the request of one of the parties is excluded from the 180-day period within which the Supreme Court is required to issue a decision if the Supreme Court determines that the ends of justice served by a decision on a later date outweigh the best interests of the public, the parties and the victim of the crime.

Â Â Â Â Â  (6)(a) In determining whether to allow more than 180 days after oral argument or delivery of the briefs to decide the review, the Supreme Court shall consider whether:

Â Â Â Â Â  (A) The review is unusually complex or presents novel questions of law so that the prescribed time limit is unreasonable; and

Â Â Â Â Â  (B) The failure to extend the time limit would likely result in a miscarriage of justice.

Â Â Â Â Â  (b) If the Supreme Court decides to allow additional time to decide the review, the Supreme Court shall state the reasons for doing so in writing and shall serve a copy of the writing on the parties.

Â Â Â Â Â  (7) Failure of the Court of Appeals or the Supreme Court to decide an appeal or review within the time limits prescribed in this section is not a ground for dismissal of the appeal or review.

Â Â Â Â Â  (8) Any delay sought or acquiesced in by the defendant does not count against the state with respect to any statutory or constitutional right of the defendant to a speedy trial. [2001 c.870 Â§4b]

Â Â Â Â Â  138.265 [1981 c.178 Â§6; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.270 [Amended by 1981 c.178 Â§7; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.280 [Amended by 1959 c.558 Â§41; 1981 c.178 Â§8; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.290 [Amended by 1981 c.178 Â§9; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.300 CountyÂs liability for costs on appeal in criminal action. Except as otherwise specifically provided by law, upon final reversal of the judgment of the lower court in a criminal action, the county shall be liable for costs on appeal to the Court of Appeals and on review by the Supreme Court and with like effect as in the case of natural persons; and such costs shall be paid in the first instance by the county from which the appeal is taken. [Amended by 1969 c.198 Â§68; 1983 c.763 Â§15]

Â Â Â Â Â  138.310 Notice to court below when public defense services executive director certifies costs, expenses or compensation. When the public defense services executive director pays costs, expenses or compensation under ORS 138.500 (4) on appeal in a criminal action, the public defense services executive director shall notify the court below of the costs, expenses and compensation paid in order that the court below may exercise its discretion under ORS 151.505 or 161.665 (2). [1983 c.763 Â§14; 1989 c.1053 Â§10; 1991 c.790 Â§16; 1997 c.761 Â§11; 2001 c.962 Â§69]

Â Â Â Â Â  138.410 [Formerly 138.810; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.420 [Formerly 138.820; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.430 [Formerly 138.830: repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.440 [Formerly 138.840; 1961 c.480 Â§1; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.480 Public Defense Services Commission to provide representation for prisoner in proceeding before appellate court. The Supreme Court or the Court of Appeals may, in its discretion, at the request of an individual who is deprived of liberty by a judgment, is without means to retain an attorney and is without the aid of an attorney, direct the Public Defense Services Commission to provide representation for the individual in a proceeding before it to test the validity of that judgment. [1963 c.600 Â§10; 1969 c.198 Â§69; 2001 c.962 Â§28]

Â Â Â Â Â  138.490 [1963 c.600 Â§11; 1969 c.198 Â§70; 1977 c.752 Â§5; 1979 c.867 Â§2; 1981 s.s. c.3 Â§125; 1985 c.502 Â§22; 1989 c.1053 Â§5; 1993 c.33 Â§302; 2001 c.962 Â§104; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  138.500 Appointment of counsel and furnishing of transcript for appellant without funds; compensation. (1) If a defendant in a criminal action or a petitioner in a proceeding pursuant to ORS 138.510 to 138.680 wishes to appeal from an appealable adverse final order or judgment of a circuit court and if the person is without funds to employ suitable counsel possessing skills and experience commensurate with the nature and complexity of the case for the appeal, the person may request the circuit court from which the appeal is or would be taken to appoint counsel to represent the person on appeal. The following apply to a request under this subsection:

Â Â Â Â Â  (a) The request shall be in writing and shall be made within the time during which an appeal may be taken or, if the notice of appeal has been filed, at any time thereafter. The request shall include a brief statement of the assets, liabilities and income in the previous year of the person unless the court already determined the person to be financially eligible for appointed counsel at state expense for purposes of the specific case, in which instance, the written request need only so indicate. However, if a request relies on a courtÂs previous determination that the person is financially eligible, the court, in its discretion, may require the person to submit a new statement of assets, liabilities and income.

Â Â Â Â Â  (b) If, based upon a request under paragraph (a) of this subsection, the court finds that petitioner or defendant previously received the services of appointed counsel or currently is without funds to employ suitable counsel for an appeal, the court shall appoint counsel to represent petitioner or defendant on the appeal.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1) of this section, when a defendant has been sentenced to death, the request for appointed counsel shall be made to the Supreme Court. The Supreme Court shall appoint suitable counsel to represent the defendant on the appeal.

Â Â Â Â Â  (b) After the notice of appeal has been filed, the Court of Appeals has concurrent authority to appoint or substitute counsel or appoint or substitute a legal advisor for the defendant under ORS 138.504.

Â Â Â Â Â  (c) The Supreme Court has concurrent authority to appoint or substitute counsel or appoint or substitute a legal advisor for the defendant under ORS 138.504 in connection with review of a Court of Appeals decision under ORS 2.520.

Â Â Â Â Â  (d) Neither the Court of Appeals nor the Supreme Court may substitute one appointed counsel for another under paragraph (b) or (c) of this subsection except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (3) Whenever a defendant in a criminal action or a petitioner in a proceeding pursuant to ORS 138.510 to 138.680 has filed a notice of appeal from an appealable adverse final order or judgment of a circuit court and the person is without funds to pay for a transcript, or portion thereof, necessary to present adequately the case upon appeal, the person may request the public defense services executive director to have the transcript, or portion thereof, furnished to the person. The following apply to a request under this subsection:

Â Â Â Â Â  (a) The request shall be in writing and, shall include a brief statement of the assets, liabilities and income in the previous year of the person.

Â Â Â Â Â  (b) If, based upon a request under paragraph (a) of this subsection, the public defense services executive director finds that the person is unable to pay for the transcript, the public defense services executive director shall have furnished to the person that portion of the transcript as may be material to the decision on appeal, if the public defense services executive director finds that the transcript or portion thereof is necessary.

Â Â Â Â Â  (c) The cost of the transcript under paragraph (b) of this subsection shall be in the amount prescribed in ORS 21.470 and paid for as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (4) After submission of the original brief by counsel, the public defense services executive director shall determine the cost of briefs and any other expenses of appellant, except transcripts, necessary to appellate review and a reasonable amount of compensation for counsel appointed under this section. Compensation payable to appointed counsel shall be as established under ORS 151.216. On any review by the Supreme Court of the judgment of the Court of Appeals a person for whom counsel has been appointed shall by similar procedure recover the cost of briefs, any other expense of the review and compensation for counsel.

Â Â Â Â Â  (5) Costs, expenses and compensation determined by the public defense services executive director under subsection (4) of this section shall be paid by the public defense services executive director from funds available for that purpose.

Â Â Â Â Â  (6) If the public defense services executive director denies, in whole or in part, costs, expenses and compensation submitted for review and payment, the person who submitted the payment request may appeal the decision to the Chief Judge of the Court of Appeals, if the appeal is in the Court of Appeals, or to the Chief Justice of the Supreme Court, if the appeal is in the Supreme Court. The Chief Judge, Chief Justice or the designee of the Chief Judge or Chief Justice, as appropriate, shall review the public defense services executive directorÂs decision for abuse of discretion. The decision of the Chief Judge, the Chief Justice or the designee of the Chief Judge or Chief Justice is final.

Â Â Â Â Â  (7) The provisions of this section shall apply in favor of the defendant in a criminal action or the petitioner in a proceeding pursuant to ORS 138.510 to 138.680 when the person is respondent in an appeal taken by the state in a criminal action or by the defendant in a proceeding pursuant to ORS 138.510 to 138.680.

Â Â Â Â Â  (8) As used in this section, Âcriminal actionÂ does not include an action that involves only violations.

Â Â Â Â Â  (9) As used in subsection (4) of this section, ÂcounselÂ includes a legal advisor appointed under ORS 138.504. [1959 c.636 Â§23; 1961 c.480 Â§2; 1963 c.600 Â§8; 1969 c.198 Â§71; 1971 c.257 Â§3; 1977 c.752 Â§6; 1979 c.867 Â§3; 1981 s.s. c.3 Â§126; 1983 c.763 Â§16; 1983 c.774 Â§5; 1985 c.58 Â§1; 1985 c.502 Â§20; 1989 c.1053 Â§6; 1991 c.790 Â§17; 1991 c.827 Â§1; 1995 c.117 Â§2; 1995 c.194 Â§1; 2001 c.962 Â§Â§29,108; 2003 c.449 Â§Â§7,44; 2005 c.454 Â§1]

Â Â Â Â Â  138.504 Waiver of counsel; appointment of legal advisor. (1) If the defendant wishes to waive counsel in the appeal of a criminal action to the Court of Appeals or on review of a criminal action by the Supreme Court, the court shall determine whether the defendant has made a knowing and voluntary waiver of counsel. The court shall accept the waiver of counsel if the defendant is not charged with a capital offense. The court may decline to accept the waiver of counsel if the defendant is charged with a capital offense.

Â Â Â Â Â  (2) If the court accepts a defendantÂs waiver of counsel, the court may allow an attorney to serve as the defendantÂs legal advisor and, if the defendant is financially eligible for appointed counsel at state expense, may appoint an attorney as the defendantÂs legal advisor.

Â Â Â Â Â  (3) If the court declines to accept a defendantÂs waiver of counsel under subsection (1) of this section, the court shall give the defendant a reasonable opportunity, as prescribed by order or rule of the court, to file a brief on the defendantÂs own behalf. [2001 c.472 Â§2; 2001 c.962 Â§29a]

Â Â Â Â Â  Note: 138.504 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

POST-CONVICTION RELIEF

Â Â Â Â Â  138.510 Persons who may file petition for relief; time limit. (1) Except as otherwise provided in ORS 138.540, any person convicted of a crime under the laws of this state may file a petition for post-conviction relief pursuant to ORS 138.510 to 138.680.

Â Â Â Â Â  (2) A petition for post-conviction relief may be filed by one person on behalf of another person who has been convicted of aggravated murder and sentenced to death only if the person filing the petition demonstrates by a preponderance of the evidence that:

Â Â Â Â Â  (a) The person sentenced to death is unable to file a petition on the personÂs own behalf due to mental incapacity or because of a lack of access to the court; and

Â Â Â Â Â  (b) The person filing the petition has a significant relationship with the person sentenced to death and will act in the best interest of the person on whose behalf the petition is being filed.

Â Â Â Â Â  (3) A petition pursuant to ORS 138.510 to 138.680 must be filed within two years of the following, unless the court on hearing a subsequent petition finds grounds for relief asserted which could not reasonably have been raised in the original or amended petition:

Â Â Â Â Â  (a) If no appeal is taken, the date the judgment or order on the conviction was entered in the register.

Â Â Â Â Â  (b) If an appeal is taken, the date the appeal is final in the Oregon appellate courts.

Â Â Â Â Â  (4) A one-year filing period shall apply retroactively to petitions filed by persons whose convictions and appeals became final before August 5, 1989, and any such petitions must be filed within one year after November 4, 1993. A person whose post-conviction petition was dismissed prior to November 4, 1993, cannot file another post-conviction petition involving the same case.

Â Â Â Â Â  (5) The remedy created by ORS 138.510 to 138.680 is available to persons convicted before May 26, 1959.

Â Â Â Â Â  (6) In any post-conviction proceeding pending in the courts of this state on May 26, 1959, the person seeking relief in such proceedings shall be allowed to amend the action and seek relief under ORS 138.510 to 138.680. If such person does not choose to amend the action in this manner, the law existing prior to May 26, 1959, shall govern the case. [1959 c.636 Â§Â§1,16,17; 1989 c.1053 Â§18; 1993 c.517 Â§1; 1999 c.1055 Â§7]

Â Â Â Â Â  138.520 Relief which court may grant. The relief which a court may grant or order under ORS 138.510 to 138.680 shall include release, new trial, modification of sentence, and such other relief as may be proper and just. The court may also make supplementary orders to the relief granted, concerning such matters as rearraignment, retrial, custody and release on security. [1959 c.636 Â§2; 1999 c.1051 Â§258]

Â Â Â Â Â  138.525 Dismissal of meritless petition. (1) The court may, on its own motion or on the motion of the defendant, enter a judgment denying a meritless petition brought under ORS 138.510 to 138.680.

Â Â Â Â Â  (2) As used in this section, Âmeritless petitionÂ means one that, when liberally construed, fails to state a claim upon which post-conviction relief may be granted.

Â Â Â Â Â  (3) Notwithstanding ORS 138.650, a judgment dismissing a meritless petition is not appealable.

Â Â Â Â Â  (4) A dismissal is without prejudice if a meritless petition is dismissed without a hearing and the petitioner was not represented by counsel. [1993 c.517 Â§3]

Â Â Â Â Â  138.527 Frivolous petition or response; attorney fees. (1) In addition to any other relief a court may grant or order under ORS 138.510 to 138.680, the court shall award attorney fees to the prevailing party if the court finds that the other partyÂs petition or response was frivolous.

Â Â Â Â Â  (2) An award of attorney fees under this section may not exceed $100.

Â Â Â Â Â  (3) If the party required to pay attorney fees is an inmate of a correctional institution, the fees may be drawn from, or charged against, the inmateÂs trust account. [1995 c.657 Â§3]

Â Â Â Â Â  Note: 138.527 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.530 When relief must be granted; executive clemency or pardon powers and original jurisdiction of Supreme Court in habeas corpus not affected. (1) Post-conviction relief pursuant to ORS 138.510 to 138.680 shall be granted by the court when one or more of the following grounds is established by the petitioner:

Â Â Â Â Â  (a) A substantial denial in the proceedings resulting in petitionerÂs conviction, or in the appellate review thereof, of petitionerÂs rights under the Constitution of the United States, or under the Constitution of the State of Oregon, or both, and which denial rendered the conviction void.

Â Â Â Â Â  (b) Lack of jurisdiction of the court to impose the judgment rendered upon petitionerÂs conviction.

Â Â Â Â Â  (c) Sentence in excess of, or otherwise not in accordance with, the sentence authorized by law for the crime of which petitioner was convicted; or unconstitutionality of such sentence.

Â Â Â Â Â  (d) Unconstitutionality of the statute making criminal the acts for which petitioner was convicted.

Â Â Â Â Â  (2) Whenever a person petitions for relief under ORS 138.510 to 138.680, ORS 138.510 to 138.680 shall not be construed to deny relief where such relief would have been available prior to May 26, 1959, under the writ of habeas corpus, nor shall it be construed to affect any powers of executive clemency or pardon provided by law.

Â Â Â Â Â  (3) ORS 138.510 to 138.680 shall not be construed to limit the original jurisdiction of the Supreme Court in habeas corpus as provided in the Constitution of this state. [1959 c.636 Â§Â§3,5]

Â Â Â Â Â  138.540 Petition for relief as exclusive remedy for challenging conviction; when petition may not be filed; abolition or availability of other remedies. (1) Except as otherwise provided in ORS 138.510 to 138.680, a petition pursuant to ORS 138.510 to 138.680 shall be the exclusive means, after judgment rendered upon a conviction for a crime, for challenging the lawfulness of such judgment or the proceedings upon which it is based. The remedy created by ORS 138.510 to 138.680 does not replace or supersede the motion for new trial, the motion in arrest of judgment or direct appellate review of the sentence or conviction, and a petition for relief under ORS 138.510 to 138.680 shall not be filed while such motions or appellate review remain available. With the exception of habeas corpus, all common law post-conviction remedies, including the motion to correct the record, coram nobis, the motion for relief in the nature of coram nobis and the motion to vacate the judgment, are abolished in criminal cases.

Â Â Â Â Â  (2) When a person restrained by virtue of a judgment upon a conviction of crime asserts the illegality of the restraint upon grounds other than the unlawfulness of such judgment or the proceedings upon which it is based or in the appellate review thereof, relief shall not be available under ORS 138.510 to 138.680 but shall be sought by habeas corpus or other remedies, if any, as otherwise provided by law. As used in this subsection, such other grounds include but are not limited to unlawful revocation of parole or conditional pardon or completed service of the sentence imposed. [1959 c.636 Â§4]

Â Â Â Â Â  138.550 Availability of relief as affected by prior judicial proceedings. The effect of prior judicial proceedings concerning the conviction of petitioner which is challenged in the petition shall be as specified in this section and not otherwise:

Â Â Â Â Â  (1) The failure of petitioner to have sought appellate review of the conviction, or to have raised matters alleged in the petition at the trial of the petitioner, shall not affect the availability of relief under ORS 138.510 to 138.680. But no proceeding under ORS 138.510 to 138.680 shall be pursued while direct appellate review of the conviction of the petitioner, a motion for new trial, or a motion in arrest of judgment remains available.

Â Â Â Â Â  (2) When the petitioner sought and obtained direct appellate review of the conviction and sentence of the petitioner, no ground for relief may be asserted by petitioner in a petition for relief under ORS 138.510 to 138.680 unless such ground was not asserted and could not reasonably have been asserted in the direct appellate review proceeding. If petitioner was not represented by counsel in the direct appellate review proceeding, due to lack of funds to retain such counsel and the failure of the court to appoint counsel for that proceeding, any ground for relief under ORS 138.510 to 138.680 which was not specifically decided by the appellate court may be asserted in the first petition for relief under ORS 138.510 to 138.680, unless otherwise provided in this section.

Â Â Â Â Â  (3) All grounds for relief claimed by petitioner in a petition pursuant to ORS 138.510 to 138.680 must be asserted in the original or amended petition, and any grounds not so asserted are deemed waived unless the court on hearing a subsequent petition finds grounds for relief asserted therein which could not reasonably have been raised in the original or amended petition. However, any prior petition or amended petition which was withdrawn prior to the entry of judgment by leave of the court, as provided in ORS 138.610, shall have no effect on petitionerÂs right to bring a subsequent petition.

Â Â Â Â Â  (4) Except as otherwise provided in this subsection, no ground for relief under ORS 138.510 to 138.680 claimed by petitioner may be asserted when such ground has been asserted in any post-conviction proceeding prior to May 26, 1959, and relief was denied by the court, or when such ground could reasonably have been asserted in the prior proceeding. However, if petitioner was not represented by counsel in such prior proceeding, any ground for relief under ORS 138.510 to 138.680 which was not specifically decided in the prior proceedings may be raised in the first petition for relief pursuant to ORS 138.510 to 138.680. PetitionerÂs assertion, in a post-conviction proceeding prior to May 26, 1959, of a ground for relief under ORS 138.510 to 138.680, and the decision of the court in such proceeding adverse to the petitioner, shall not prevent the assertion of the same ground in the first petition pursuant to ORS 138.510 to 138.680 if the prior adverse decision was on the ground that no remedy heretofore existing allowed relief upon the grounds alleged, or if the decision rested upon the inability of the petitioner to allege and prove matters contradicting the record of the trial which resulted in the conviction and sentence of the petitioner. [1959 c.636 Â§15]

Â Â Â Â Â  138.560 Procedure upon filing petition for relief; filing fee; venue and transfer of proceedings; surcharge. (1) A proceeding for post-conviction relief pursuant to ORS 138.510 to 138.680 shall be commenced by filing a petition and two copies thereof with the clerk of the circuit court for the county in which the petitioner is imprisoned or, if the petitioner is not imprisoned, with the clerk of the circuit court for the county in which the petitionerÂs conviction and sentence was rendered. Except as otherwise provided in ORS 138.590, the petitioner shall pay a $25 filing fee at the time of filing a petition under this section. If the petitioner prevails, the petitioner shall recover the fee pursuant to the Oregon Rules of Civil Procedure. The clerk of the court in which the petition is filed shall enter and file the petition and bring it promptly to the attention of such court. A copy of the petition need not be served by petitioner on the defendant, but, in lieu thereof, the clerk of the court in which the petition is filed shall immediately forward a copy of the petition to the Attorney General or other attorney for the defendant named in ORS 138.570.

Â Â Â Â Â  (2) For the purposes of ORS 138.510 to 138.680, a person released on parole or conditional pardon shall be deemed to be imprisoned in the institution from which the person is so released.

Â Â Â Â Â  (3) Except when petitionerÂs conviction was for a misdemeanor, the release of the petitioner from imprisonment during the pendency of proceedings instituted pursuant to ORS 138.510 to 138.680 shall not cause the proceedings to become moot. Such release of petitioner shall not change the venue of the proceedings out of the circuit court in which they were commenced and shall not affect the power of such court to transfer the proceedings as provided in subsection (4) of this section.

Â Â Â Â Â  (4) Whenever the petitioner is imprisoned in a Department of Corrections institution and the circuit court for the county in which the petitioner is imprisoned finds that the hearing upon the petition can be more expeditiously conducted in the county in which the petitioner was convicted and sentenced, the circuit court upon its own motion or the motion of a party may order the petitionerÂs case to be transferred to the circuit court for the county in which petitionerÂs conviction and sentence were rendered. The courtÂs order is not reviewable by any court of this state.

Â Â Â Â Â  (5) When a petitioner who is imprisoned in a Department of Corrections institution is transferred to another Department of Corrections institution, the circuit court in which a post-conviction relief proceeding is pending may deny a motion for a change of venue to the county where the petitioner is transferred. The courtÂs order is not reviewable by any court of this state.

Â Â Â Â Â  (6) In addition to the fee provided for in subsection (1) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, a petitioner shall pay a surcharge of $8 at the time of filing a petition under this section. [1959 c.636 Â§6; 1983 c.505 Â§14; 1987 c.320 Â§44; 1991 c.249 Â§17; 1995 c.273 Â§20; 1995 c.657 Â§4; 2003 c.261 Â§1; 2003 c.737 Â§Â§65,66; 2005 c.702 Â§Â§77,78]

Â Â Â Â Â  Note: Section 97, chapter 702, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 97. All moneys collected on or after July 1, 2005, from the surcharges imposed by the amendments to ORS 21.010, 21.040, 21.110, 21.111, 21.114, 21.270, 21.275, 21.310, 21.325, 34.340, 36.520, 36.615, 46.570, 105.130, 107.434, 108.130, 112.820, 114.515, 135.921, 138.560, 419B.555 and 813.240 by sections 2, 6, 10, 14, 18, 22, 26, 30, 34, 38, 42, 46, 50, 54, 58, 62, 66, 70, 74, 78, 82 and 86 of this 2005 Act shall be deposited in the General Fund. [2005 c.702 Â§97]

Â Â Â Â Â  Note: The amendments to 138.560 by section 79, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 80, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  138.560. (1) A proceeding for post-conviction relief pursuant to ORS 138.510 to 138.680 shall be commenced by filing a petition and two copies thereof with the clerk of the circuit court for the county in which the petitioner is imprisoned or, if the petitioner is not imprisoned, with the clerk of the circuit court for the county in which the petitionerÂs conviction and sentence was rendered. Except as otherwise provided in ORS 138.590, the petitioner shall pay a $28 filing fee at the time of filing a petition under this section. If the petitioner prevails, the petitioner shall recover the fee pursuant to the Oregon Rules of Civil Procedure. The clerk of the court in which the petition is filed shall enter and file the petition and bring it promptly to the attention of such court. A copy of the petition need not be served by petitioner on the defendant, but, in lieu thereof, the clerk of the court in which the petition is filed shall immediately forward a copy of the petition to the Attorney General or other attorney for the defendant named in ORS 138.570.

Â Â Â Â Â  (2) For the purposes of ORS 138.510 to 138.680, a person released on parole or conditional pardon shall be deemed to be imprisoned in the institution from which the person is so released.

Â Â Â Â Â  (3) Except when petitionerÂs conviction was for a misdemeanor, the release of the petitioner from imprisonment during the pendency of proceedings instituted pursuant to ORS 138.510 to 138.680 shall not cause the proceedings to become moot. Such release of petitioner shall not change the venue of the proceedings out of the circuit court in which they were commenced and shall not affect the power of such court to transfer the proceedings as provided in subsection (4) of this section.

Â Â Â Â Â  (4) Whenever the petitioner is imprisoned in a Department of Corrections institution and the circuit court for the county in which the petitioner is imprisoned finds that the hearing upon the petition can be more expeditiously conducted in the county in which the petitioner was convicted and sentenced, the circuit court upon its own motion or the motion of a party may order the petitionerÂs case to be transferred to the circuit court for the county in which petitionerÂs conviction and sentence were rendered. The courtÂs order is not reviewable by any court of this state.

Â Â Â Â Â  (5) When a petitioner who is imprisoned in a Department of Corrections institution is transferred to another Department of Corrections institution, the circuit court in which a post-conviction relief proceeding is pending may deny a motion for a change of venue to the county where the petitioner is transferred. The courtÂs order is not reviewable by any court of this state.

Â Â Â Â Â  138.570 Who shall be named as defendant; counsel for defendant. If the petitioner is imprisoned, the petition shall name as defendant the official charged with the confinement of petitioner. If the petitioner is not imprisoned, the defendant shall be the State of Oregon. Whenever the defendant is the superintendent of a Department of Corrections institution, the Attorney General shall act as the superintendentÂs attorney in the proceedings. Whenever the defendant is some other official charged with the confinement of petitioner, the district attorney of the county wherein the petitioner is imprisoned shall be the attorney for the defendant. Whenever petitioner is not imprisoned, counsel for the State of Oregon as defendant shall be the district attorney of the county in which petitionerÂs conviction and sentence were rendered. Whenever the petitioner is released from imprisonment during the pendency of any proceedings pursuant to ORS 138.510 to 138.680, the State of Oregon shall be substituted as defendant. Upon such substitution, counsel for the original defendant shall continue to serve as counsel for the substituted defendant. [1959 c.636 Â§7; 1983 c.505 Â§15; 1987 c.320 Â§45]

Â Â Â Â Â  138.580 Petition. The petition shall be certified by the petitioner. Facts within the personal knowledge of the petitioner and the authenticity of all documents and exhibits included in or attached to the petition must be sworn to affirmatively as true and correct. The Supreme Court, by rule, may prescribe the form of the certification. The petition shall identify the proceedings in which petitioner was convicted and any appellate proceedings thereon, give the date of entry of judgment and sentence complained of and identify any previous post-conviction proceedings that the petitioner has undertaken to secure a post-conviction remedy, whether under ORS 138.510 to 138.680 or otherwise, and the disposition thereof. The petition shall set forth specifically the grounds upon which relief is claimed, and shall state clearly the relief desired. All facts within the personal knowledge of the petitioner shall be set forth separately from the other allegations of fact and shall be certified as heretofore provided in this section. Affidavits, records or other documentary evidence supporting the allegations of the petition shall be attached to the petition. Argument, citations and discussion of authorities shall be omitted from the petition but may be submitted in a separate memorandum of law. [1959 c.636 Â§8; 1991 c.885 Â§1; 1993 c.517 Â§4]

Â Â Â Â Â  138.590 Petitioner may proceed as a financially eligible person. (1) Any petitioner who is unable to pay the expenses of a proceeding pursuant to ORS 138.510 to 138.680 or to employ suitable counsel possessing skills and experience commensurate with the nature of the conviction and complexity of the case for the proceeding may proceed as a financially eligible person pursuant to this section upon order of the circuit court in which the petition is filed.

Â Â Â Â Â  (2) If the petitioner wishes to proceed as a financially eligible person, the person shall file with the petition an affidavit stating inability to pay the expenses of a proceeding pursuant to ORS 138.510 to 138.680, including, but not limited to, the filing fee required by ORS 138.560, or to employ suitable counsel for such a proceeding. The affidavit shall contain a brief statement of the petitionerÂs assets and liabilities and income during the previous year. If the circuit court is satisfied that the petitioner is unable to pay such expenses or to employ suitable counsel, it shall order that the petitioner proceed as a financially eligible person. If the court finds that a petitioner who has been sentenced to death is not competent to decide whether to accept or reject the appointment of counsel, the court shall appoint counsel to represent the petitioner. However, when a circuit court orders petitionerÂs case transferred to another circuit court as provided in ORS 138.560 (4), the matter of petitionerÂs proceeding as a financially eligible person shall be determined by the latter court.

Â Â Â Â Â  (3) If a petitioner who has been sentenced to death qualifies for the appointment of counsel under this section but rejects the appointment, the court shall determine, after a hearing if necessary, whether the petitioner rejected the offer of counsel and made the decision with an understanding of its legal consequences. The court shall make appropriate findings on the record.

Â Â Â Â Â  (4) In the order to proceed as a financially eligible person, the circuit court shall appoint suitable counsel to represent petitioner. Counsel so appointed shall represent petitioner throughout the proceedings in the circuit court. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (5) If counsel appointed by the circuit court determines that the petition as filed by petitioner is defective, either in form or in substance, or both, counsel may move to amend the petition within 15 days following counselÂs appointment, or within a further period as the court may allow. The amendment shall be permitted as of right at any time during this period. If appointed counsel believes that the original petition cannot be construed to state a ground for relief under ORS 138.510 to 138.680, and cannot be amended to state a ground for relief, counsel shall, in lieu of moving to amend the petition, inform the petitioner and notify the circuit court of counselÂs belief by filing an affidavit stating the belief and the reasons therefor with the clerk of the circuit court. This affidavit does not constitute a ground for denying the petition prior to a hearing upon its sufficiency, but the circuit court may consider the affidavit in deciding upon the sufficiency of the petition at the hearing.

Â Â Â Â Â  (6) When a petitioner has been ordered to proceed as a financially eligible person, the expenses which are necessary for the proceedings upon the petition in the circuit court and the compensation to appointed counsel for petitioner as provided in this subsection shall be paid by the public defense services executive director from funds available for the purpose. At the conclusion of proceedings on a petition pursuant to ORS 138.510 to 138.680, the public defense services executive director shall determine and pay, as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission, the amount of expenses of petitioner and compensation for the services of appointed counsel in the proceedings in the circuit court.

Â Â Â Â Â  (7) If the public defense services executive director denies, in whole or in part, expenses and compensation submitted for review and payment, the person who submitted the payment request may appeal the decision to the presiding judge of the circuit court. The presiding judge or the designee of the presiding judge shall review the public defense services executive directorÂs decision for abuse of discretion. The decision of the presiding judge or the designee of the presiding judge is final.

Â Â Â Â Â  (8)(a) When a petitioner has been authorized to proceed as a financially eligible person, all court fees in the circuit court, except for the filing fee required by ORS 138.560, are waived.

Â Â Â Â Â  (b) When a petitioner is allowed to file a petition without payment of the fee required by ORS 138.560 due to inability to pay, the fee is not waived but may be drawn from, or charged against, the petitionerÂs trust account if the petitioner is an inmate in a correctional facility.

Â Â Â Â Â  (9) Notwithstanding any other provision of this chapter, a court may not appoint as counsel for a petitioner who has been sentenced to death a counsel who previously represented the petitioner at trial or on automatic and direct review in the case resulting in the death sentence unless the petitioner and the counsel expressly request continued representation. [1959 c.636 Â§9; 1961 c.480 Â§3; 1963 c.600 Â§9; 1973 c.836 Â§279a; 1979 c.867 Â§4; 1981 s.s c.3 Â§127; 1983 c.763 Â§17; 1987 c.320 Â§46; 1989 c.1053 Â§7; 1991 c.827 Â§2; 1995 c.657 Â§5; 1999 c.1055 Â§8; 2001 c.962 Â§30; 2003 c.261 Â§Â§5,6; 2003 c.449 Â§Â§8,45]

Â Â Â Â Â  138.600 [1959 c.636 Â§10; repealed by 1997 c.872 Â§6]

Â Â Â Â Â  138.610 Pleadings. Within 30 days after the docketing of the petition, or within any further time the court may fix, the defendant shall respond by demurrer, answer or motion. No further pleadings shall be filed except as the court may order. The court may grant leave, at any time prior to entry of judgment, to withdraw the petition. The court may make appropriate orders as to the amendment of the petition or any other pleading, or as to the filing of further pleadings, or as to extending the time of the filing of any pleading other than the original petition. [1959 c.636 Â§11]

Â Â Â Â Â  138.620 Hearing. (1) After the response of the defendant to the petition, the court shall proceed to a hearing on the issues raised. If the defendantÂs response is by demurrer or motion raising solely issues of law, the circuit court need not order that petitioner be present at such hearing, as long as petitioner is represented at the hearing by counsel. At the hearing upon issues raised by any other response, the circuit court shall order that petitioner be present. Whenever the court orders that petitioner be present at the hearing, the court may order that petitioner appear by telephone or other communication device as provided in ORS 138.622 rather than in person.

Â Â Â Â Â  (2) If the petition states a ground for relief, the court shall decide the issues raised and may receive proof by affidavits, depositions, oral testimony or other competent evidence. The burden of proof of facts alleged in the petition shall be upon the petitioner to establish such facts by a preponderance of the evidence. [1959 c.636 Â§12; 1996 c.4 Â§4; 2003 c.261 Â§4]

Â Â Â Â Â  138.622 Appearance by communication device. For the purpose of a court appearance under ORS 138.510 to 138.680, the court may approve the appearance of the parties, counsel for the parties or witnesses by telephone or other communication device approved by the court. However, the court may not approve the appearance of the petitioner or counsel for the petitioner by telephone or other communication device unless the facilities used enable the petitioner to consult privately with the petitionerÂs counsel during the proceedings. [2003 c.261 Â§3]

Â Â Â Â Â  138.630 Evidence of events occurring at trial of petitioner. In a proceeding pursuant to ORS 138.510 to 138.680, events occurring at the trial of petitioner may be shown by a duly authenticated transcript, record or portion thereof. If such transcript or record cannot be produced, the affidavit of the judge who presided at the trial setting forth the facts occurring at the trial shall be admissible in evidence when relevant. When necessary to establish any ground for relief specified in ORS 138.530, the petitioner may allege and prove matters in contradiction of the record of the trial of the petitioner. When the record is so contradicted, the defendant may introduce in evidence any evidence which was admitted in evidence at the trial to support the contradicted matter and may call witnesses whose testimony at such trial supported the contradicted matter. Whenever such evidence or such witnesses cannot be produced by defendant for any reason which is sufficient in the opinion of the court, such parts of the duly authenticated record of the trial as support the contradicted matter may be introduced in evidence by the defendant. A duly authenticated record of the testimony of any witness at the trial may be introduced in evidence to impeach the credibility of any testimony by the same witness in the hearing upon the petition. [1959 c.636 Â§13]

Â Â Â Â Â  138.640 Judgment. After deciding the issues raised in the proceeding, the court shall enter a judgment denying the petition or granting the appropriate relief. The judgment may include orders as provided in ORS 138.520. The judgment must clearly state the grounds on which the cause was determined, and whether a state or federal question was presented and decided. [1959 c.636 Â§14; 2003 c.576 Â§245]

Â Â Â Â Â  138.650 Appeal. Either the petitioner or the defendant may appeal to the Court of Appeals within 30 days after the entry of a judgment on a petition pursuant to ORS 138.510 to 138.680. The manner of taking the appeal and the scope of review by the Court of Appeals and the Supreme Court shall be the same as that provided by law for appeals in criminal actions, except that:

Â Â Â Â Â  (1) The trial court may provide that the transcript contain only such evidence as may be material to the decision of the appeal; and

Â Â Â Â Â  (2) With respect to ORS 138.081 (1), if petitioner appeals, petitioner shall cause the notice of appeal to be served on the attorney for defendant, and, if defendant appeals, defendant shall cause the notice of appeal to be served on the attorney for petitioner or, if petitioner has no attorney of record, on petitioner. [1959 c.636 Â§18; 1963 c.557 Â§1; 1969 c.198 Â§72; 1971 c.565 Â§26; 1987 c.852 Â§3; 2003 c.576 Â§246]

Â Â Â Â Â  138.660 Summary affirmation of judgment; dismissal of appeal. In reviewing the judgment of the circuit court in a proceeding pursuant to ORS 138.510 to 138.680, the Court of Appeals on its own motion or on motion of respondent may summarily affirm, after submission of the appellantÂs brief and without submission of the respondentÂs brief, the judgment on appeal without oral argument if it finds that no substantial question of law is presented by the appeal. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny or, if the petitioner does not oppose the motion, grant a respondentÂs motion for summary affirmation. A dismissal of the appeal under this section shall constitute a decision upon the merits of the appeal. [1959 c.636 Â§19; 1963 c.557 Â§2; 1969 c.198 Â§73; 1995 c.295 Â§4]

Â Â Â Â Â  138.670 Admissibility, at new trial, of testimony of witness at first trial. In the event that a new trial is ordered as the relief granted in a proceeding pursuant to ORS 138.510 to 138.680, a properly authenticated transcript of testimony in the first trial may be introduced in evidence to supply the testimony of any witness at the first trial who has since died or who cannot be produced at the new trial for other sufficient cause. Such transcript shall not be admissible in any other respect, except that the transcript of testimony of a witness at the first trial may be used at the new trial to impeach the testimony at the new trial by the same witness. [1959 c.636 Â§20]

Â Â Â Â Â  138.680 Short title. ORS 138.510 to 138.680 may be cited as the Post-Conviction Hearing Act. [1959 c.636 Â§21]

Â Â Â Â Â  138.685 [1991 c.885 Â§3; repealed by 1999 c.1055 Â§15]

Â Â Â Â Â  138.686 Automatic stay of sentence of death for federal appeal and state post-conviction relief. (1) The execution of a sentence of death is automatically stayed for 90 days following the effective date of an appellate judgment affirming the sentence of death on automatic and direct review.

Â Â Â Â Â  (2) If the defendant files a petition for certiorari seeking United States Supreme Court review of the sentence of death within 90 days after the effective date of the appellate judgment or within such other time as allowed by the United States Supreme Court, execution of the sentence of death is automatically stayed until the United States Supreme Court denies the petition or grants the petition and resolves the merits.

Â Â Â Â Â  (3) Upon final resolution of a petition for certiorari to the United States Supreme Court, execution of the sentence of death is automatically stayed for 30 days after the date the petition is resolved to allow the defendant to file a notice in the circuit court of the county in which the defendant is imprisoned attesting to the defendantÂs intent to file a petition for post-conviction relief. If the defendant files a first petition for post-conviction relief within 90 days after the notice provided for in this subsection, the execution of the sentence of death is stayed until the post-conviction petition is finally resolved. If a first petition for post-conviction relief is not filed within 90 days after the notice provided for in this subsection, the defendant may apply to the circuit court in which the notice was filed to extend the stay. The circuit court shall extend the stay for a reasonable time upon the defendantÂs showing that progress is being made in the preparation of the petition and that it will be filed within a reasonable time.

Â Â Â Â Â  (4) If the defendant does not file a petition for certiorari seeking United States Supreme Court review of the sentence of death but does file a first petition for post-conviction relief within 90 days after the date upon which the appellate judgment becomes effective, execution of the sentence of death is stayed until the petition for post-conviction relief is finally resolved. [1999 c.1055 Â§6]

Â Â Â Â Â  Note: 138.686 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.687 [1991 c.885 Â§4; repealed by 1999 c.1055 Â§15]

Â Â Â Â Â  138.710 [1963 c.600 Â§1; renumbered 151.210]

Â Â Â Â Â  138.720 [1963 c.600 Â§2; 1969 c.314 Â§6; renumbered 151.270]

Â Â Â Â Â  138.730 [1963 c.600 Â§3; renumbered 151.280]

Â Â Â Â Â  138.740 [1963 c.600 Â§4(1),(3),(4),(5),(6),(7); renumbered 151.220]

Â Â Â Â Â  138.750 [Subsection (1) enacted as 1963 c.600 Â§4 (2); subsection (2) enacted as 1963 c.600 Â§5 (4); 1967 c.35 Â§1; 1969 c.644 Â§1; 1971 c.642 Â§3; renumbered 151.230]

Â Â Â Â Â  138.760 [1963 c.600 Â§5(1),(2),(3); renumbered 151.240]

Â Â Â Â Â  138.770 [1963 c.600 Â§6; 1967 c.372 Â§6; renumbered 151.250]

Â Â Â Â Â  138.780 [1963 c.600 Â§7; renumbered 151.260]

Â Â Â Â Â  138.790 [1963 c.600 Â§13; renumbered 151.290]

Â Â Â Â Â  138.810 [1955 c.662 Â§2; 1959 c.558 Â§42; renumbered 138.410]

Â Â Â Â Â  138.820 [1955 c.662 Â§3; 1959 c.558 Â§43; renumbered 138.420]

Â Â Â Â Â  138.830 [1955 c.662 Â§4; renumbered 138.430]

Â Â Â Â Â  138.840 [1955 c.662 Â§5; 1959 c.558 Â§44; renumbered 138.440]

_______________



Chapter 139

Chapter 139 (Former Provisions)

Witnesses

WITNESSES

PROCEDURE IN CRIMINAL MATTERS GENERALLY

139.010 [Renumbered 136.555]

139.020 [Renumbered 136.557]

139.030 [Renumbered 136.563]

139.040 [Amended by 1973 c.836 §254; renumbered 136.565]

139.050 [Amended by 1973 c.836 §255; renumbered 136.567]

139.060 [Amended by 1961 c.289 §2; 1973 c.836 §256; renumbered 136.570]

139.070 [Renumbered 136.575]

139.080 [Renumbered 136.580]

139.090 [Renumbered 136.585]

139.100 [Amended by 1965 c.418 §1; renumbered 136.595]

139.110 [Amended by 1955 c.523 §2; renumbered 136.600]

139.120 [Repealed by 1961 c.289 §3]

139.130 [Repealed by 1961 c.289 §3]

139.140 [Renumbered 136.603]

139.150 [Renumbered 136.607]

139.160 [Renumbered 136.609]

139.170 [Renumbered 136.613]

139.180 [Amended by 1961 c.474 §1; renumbered 136.615]

139.190 [1971 c.266 §1; renumbered 136.617]

139.200 [1971 c.266 §2; renumbered 136.619]

139.210 [Renumbered 136.623]

139.220 [Renumbered 136.625]

139.230 [Renumbered 136.627]

139.240 [Renumbered 136.633]

139.250 [Renumbered 136.635]

139.260 [Renumbered 136.637]

139.310 [Renumbered 136.643]

139.315 [1961 c.288 §1; renumbered 136.645]

139.320 [Amended by 1971 c.743 §328; renumbered 136.655]

_______________



Chapter 140

Chapter 140 (Former Provisions)

Bail; Release on Recognizance

BAIL; RELEASE ON RECOGNIZANCE

PROCEDURE IN CRIMINAL MATTERS GENERALLY

Note: 140.010, 140.050, 140.060, 140.080, 140.090, 140.100, 140.110, 140.120, 140.130, 140.140, 140.150, 140.160, 140.170, 140.180, 140.190, 140.200, 140.310, 140.320, 140.330, 140.340, 140.410, 140.420, 140.430, 140.440, 140.510, 140.520, 140.530, 140.540, 140.550, 140.560, 140.570, 140.580, 140.610, 140.640, 140.650, 140.660, 140.670 and 140.990 repealed by 1973 c.836 §358.

140.020 [Amended by 1971 c.743 §329; repealed by 1973 c.836 §358]

140.030 [Amended by 1971 c.565 §27; repealed by 1973 c.836 §358]

140.040 [Amended by 1965 c.508 §7; repealed by 1973 c.836 §358]

140.070 [Amended by 1969 c.198 §74; repealed by 1973 c.836 §358]

140.620 [Amended by 1959 c.638 §21; repealed by 1973 c.836 §358]

140.630 [Amended by 1959 c.638 §22; repealed by 1973 c.836 §358]

140.710 [1965 c.447 §§1,3,7; repealed by 1973 c.836 §358]

140.720 [1965 c.447 §2; repealed by 1973 c.836 §358]

140.730 [1965 c.447 §4(1); repealed by 1973 c.836 §358]

140.740 [1965 c.447 §§4(2), 5; repealed by 1973 c.836 §358]

140.750 [1965 c.447 §6; repealed by 1973 c.836 §358]

_______________



Chapter 141

Chapter 141 (Former Provisions)

Search Warrants; Search of Person;

Interception of Communications

SEARCH WARRANTS; SEARCH OF PERSON; INTERCEPTION OF COMMUNICATIONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

141.010 [Amended by 1963 c.375 §1; 1971 c.743 §330; repealed by 1973 c.836 §358]

141.020 [Repealed by 1973 c.836 §358]

141.030 [Repealed by 1973 c.836 §358]

141.040 [Repealed by 1973 c.836 §358]

141.050 [Repealed by 1973 c.836 §358]

141.060 [Repealed by 1973 c.836 §358]

141.070 [Repealed by 1973 c.836 §358]

141.080 [Repealed by 1973 c.836 §358]

141.090 [Amended by 1971 c.743 §331; repealed by 1973 c.836 §358]

141.100 [Repealed by 1973 c.836 §358]

141.110 [Repealed by 1973 c.836 §358]

141.120 [Repealed by 1973 c.836 §358]

141.130 [Repealed by 1973 c.836 §358]

141.140 [Repealed by 1973 c.836 §358]

141.150 [Repealed by 1973 c.836 §358]

141.160 [Repealed by 1973 c.836 §358]

141.170 [Amended by 1971 c.743 §332; repealed by 1973 c.836 §358]

141.180 [Repealed by 1973 c.836 §358]

141.190 [Amended by 1959 c.638 §23; repealed by 1973 c.836 §358]

141.200 [Repealed by 1973 c.836 §358]

141.710 [1955 c.675 §1; repealed by 1959 c.681 §7]

141.720 [1955 c.675 §3; 1959 c.681 §4; renumbered 133.725]

141.730 [1955 c.675 §4; renumbered 133.727]

141.740 [1955 c.675 §5; 1973 c.836 §120; renumbered 133.723]

141.990 [Subsection (2) enacted as 1955 c.675 §7; 1971 c.743 §333; 1973 c.836 §121; renumbered 133.992]

_______________



Chapter 142

Chapter 142 Â Stolen Property

2005 EDITION

STOLEN PROPERTY

PROCEDURE IN CRIMINAL MATTERS GENERALLY

142.010Â Â Â Â  OfficerÂs custody of stolen property is subject to order of magistrate or court

142.020Â Â Â Â  Delivery of stolen property to owner

142.030Â Â Â Â  Rights and authority conferred by order of delivery

142.040Â Â Â Â  Disposal of unclaimed money or property; sale of property

142.050Â Â Â Â  Title of purchaser at sale

142.060Â Â Â Â  Crediting and appropriating proceeds of sale paid into county treasury; rights of owner

142.070Â Â Â Â  Powers and duties of peace officers respecting theft and slaughter of animals and other property

Â Â Â Â Â  142.010 OfficerÂs custody of stolen property is subject to order of magistrate or court. When property alleged to have been the subject of a theft comes into the custody of a peace officer, the peace officer shall hold it subject to the order of the magistrate or court, as provided in ORS 142.020. [Amended by 1971 c.743 Â§334]

Â Â Â Â Â  142.020 Delivery of stolen property to owner. (1) On satisfactory proof of the title of the owner of the property, the magistrate who examines the charge against the person accused of the crime shall order it to be delivered to the owner, or the duly authorized agent of the owner, on the paying by the owner of the reasonable and necessary expenses incurred in its preservation, which shall be ascertained and certified by the magistrate.

Â Â Â Â Â  (2) If property that is the subject of a theft has not been delivered to the owner, the court before which a trial is had for the stealing thereof may, on like proof and condition, order its delivery to the owner or the agent of the owner. [Amended by 1971 c.743 Â§335]

Â Â Â Â Â  142.030 Rights and authority conferred by order of delivery. The order provided for in ORS 142.020 entitles the owner or the agent of the owner to demand and receive the possession of the property from the officer having it in custody and authorizes such officer to deliver it accordingly; but it does not affect the rights of third persons.

Â Â Â Â Â  142.040 Disposal of unclaimed money or property; sale of property. If stolen property is not claimed by the owner within 60 days from the conviction of the person charged with the theft, the officer having it in custody shall, if it is money, pay it into the county treasury. If it is other property, the officer may dispose of the property in accordance with ORS 98.245 or sell it as upon an execution and, after paying the expenses of the sale and preservation of the property, which shall be ascertained and certified by the clerk of the court, pay the proceeds into the county treasury. [Amended by 1971 c.743 Â§336; 1997 c.480 Â§4]

Â Â Â Â Â  142.050 Title of purchaser at sale. A sale of property pursuant to ORS 142.040 conveys a good title to the purchaser as against any person.

Â Â Â Â Â  142.060 Crediting and appropriating proceeds of sale paid into county treasury; rights of owner. Money paid into the county treasury pursuant to ORS 142.040 shall be credited and appropriated as a fine imposed upon a person convicted of theft; but the owner of the property, at any time within six years of the conviction, upon making satisfactory proof of ownership before the county court of the county, may, by the order of such court, have the proceeds repaid to the owner from the county treasury. [Amended by 1971 c.743 Â§337]

Â Â Â Â Â  142.070 Powers and duties of peace officers respecting theft and slaughter of animals and other property. All persons serving as special officers for the enforcement of any state or municipal law hereby are vested with the full powers of peace officers in so far as the same may be necessary or convenient for the apprehension of any persons engaged in, or accused of, the theft or slaughter of livestock, livestock carcasses, poultry, killed or dressed, or other personal property and products of the same or different kind from farms, pastures, ranges, industrial plants and other places of production or robbing the owners of such personal property, or other persons in possession of the same; for the prevention of such crimes; and for obtaining and seeking to obtain evidence of such crimes. It is the duty of all peace officers in the State of Oregon to enforce all laws for the protection of the property and the prevention of the crimes above mentioned.

Â Â Â Â Â  142.080 [Amended by 1973 c.836 Â§77; renumbered 133.460]

Â Â Â Â Â  142.090 [Amended by 1973 c.836 Â§78; renumbered 133.465]

Â Â Â Â Â  142.100 [Amended by 1973 c.836 Â§79; renumbered 133.470]

Â Â Â Â Â  142.110 [Amended by 1973 c.836 Â§80; renumbered 133.475]

Â Â Â Â Â  142.120 [Renumbered 133.485]

Â Â Â Â Â  142.130 [Renumbered 133.495]

Â Â Â Â Â  142.210 [Amended by 1973 c.836 Â§76; renumbered 133.455]

Â Â Â Â Â  142.990 [Repealed by 1973 c.836 Â§358]

_______________



Chapter 143

Chapter 143 (Former Provisions)

Reprieves, Commutations and Pardons;

Remission of Penalties and Forfeitures

REPRIEVES, COMMUTATIONS AND PARDONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

143.010 [Renumbered 144.640]

143.020 [Repealed by 1961 c.412 §5]

143.030 [Repealed by 1961 c.412 §5]

143.040 [Amended by 1973 c.836 §280; renumbered 144.650]

143.050 [Amended by 1965 c.616 §91; renumbered 144.660]

143.060 [Renumbered 144.670]

_______________



Chapter 144

Chapter 144 Â Parole; Post-Prison Supervision; Work Release; Executive Clemency; Standards for Prison Terms and Parole; Presentence Reports

2005 EDITION

PAROLE AND POST-PRISON SUPERVISION

PROCEDURE IN CRIMINAL MATTERS GENERALLY

ADMINISTRATION

(Board)

144.005Â Â Â Â  State Board of Parole and Post-Prison Supervision; term; compensation

144.015Â Â Â Â  Confirmation by Senate

144.025Â Â Â Â  Chairperson; quorum

144.035Â Â Â Â  Board hearings; panels; exception

144.040Â Â Â Â  Power of board to determine parole and post-prison supervision violations

144.050Â Â Â Â  Power of board to grant parole; rules

144.054Â Â Â Â  When board decision must be reviewed by full board

(Generally)

144.059Â Â Â Â  State Board of Parole and Post-Prison Supervision Account

144.060Â Â Â Â  Acceptance of funds, grants or donations; contracts with federal government and others

144.075Â Â Â Â  Payment of expenses of returning violators of parole or post-prison supervision, conditional pardon or commutation

144.079Â Â Â Â  Determination of total term of certain consecutive sentences of imprisonment; summing of sentences; exceptions

144.085Â Â Â Â  Active parole and post-prison supervision; minimum amounts; extension

144.087Â Â Â Â  ÂSupervisory authorityÂ defined

POST-PRISON SUPERVISION

144.096Â Â Â Â  Release plan; contents

144.098Â Â Â Â  Review of release plan

144.101Â Â Â Â  BoardÂs jurisdiction over imposition and sanctioning violations of conditions of post-prison supervision

144.102Â Â Â Â  Conditions of post-prison supervision

144.103Â Â Â Â  Term of post-prison supervision for person convicted of certain offenses

144.104Â Â Â Â  Supervisory authority; revising conditions

144.106Â Â Â Â  Violation of post-prison supervision conditions; sanctions

144.107Â Â Â Â  Sanctions for violations of conditions of post-prison supervision; rules

144.108Â Â Â Â  Recommitment to prison for certain violations; procedure; effect of recommitment; victimÂs rights regarding hearing

144.109Â Â Â Â  Violation of post-prison supervision by sexually violent dangerous offender; sanction; local custody; maximum period

PAROLE PROCESS

144.110Â Â Â Â  Restriction on parole of persons sentenced to minimum terms

144.120Â Â Â Â  Initial parole hearing; initial release date determination; delay of initial determination; notification of victim

144.122Â Â Â Â  Advancing initial release date; requirements; rules

144.123Â Â Â Â  Who may accompany person to parole hearing; rules

144.125Â Â Â Â  Review of parole plan, psychological reports and conduct prior to release; release postponement; criteria for parole plan; Department of Corrections assistance; rules

144.126Â Â Â Â  Advancing release date of prisoner with severe medical condition including terminal illness or who is elderly and permanently incapacitated; rules

144.130Â Â Â Â  Prisoner to have access to written materials considered at hearings or interviews; access procedures

144.135Â Â Â Â  Bases of parole decisions to be in writing

144.140Â Â Â Â  Rules

144.185Â Â Â Â  Records and information available to board

144.223Â Â Â Â  Examination by psychiatrist or psychologist of parole candidate; report; copies to affected persons

144.226Â Â Â Â  Examination by psychiatrist or psychologist of person sentenced as dangerous offender; report

144.228Â Â Â Â  Periodic parole consideration hearings for dangerous offenders; setting of parole date; information to be considered

144.232Â Â Â Â  Release of dangerous offender to post-prison supervision; eligibility; hearing

144.245Â Â Â Â  Date of release on parole; effect of release order

144.260Â Â Â Â  Notice of prospective release on parole or post-prison supervision of inmate

144.270Â Â Â Â  Conditions of parole

144.275Â Â Â Â  Parole of inmates sentenced to make financial restitution; schedule of payments

TERMINATION OF PAROLE

144.315Â Â Â Â  Evidence admissible before board; rules

144.317Â Â Â Â  Appointment of attorneys; payment

144.331Â Â Â Â  Suspension of parole or post-prison supervision; custody of violator; revocation hearing before suspension

144.334Â Â Â Â  Use of citations for parole or post-prison supervision violators; conditions; appearance

144.335Â Â Â Â  Appeal from order of board to Court of Appeals; effect of filing appeal; appointment of master

144.337Â Â Â Â  Public Defense Services Commission to provide counsel for eligible petitioner

144.340Â Â Â Â  Power to retake and return violators of parole and post-prison supervision

144.341Â Â Â Â  Procedure upon arrest of violator

144.343Â Â Â Â  Hearing required on revocation; procedure; victimÂs rights regarding hearing

144.345Â Â Â Â  Revocation of parole; effect of conviction for crime

144.346Â Â Â Â  Parole revocation sanctions; rules

144.347Â Â Â Â  Compelling witnesses; subpoena power; fees

144.349Â Â Â Â  When ORS 144.343 does not apply

144.350Â Â Â Â  Order for arrest and detention of escapee or violator of parole, post-prison supervision, probation, conditional pardon or other conditional release; investigation by department

144.360Â Â Â Â  Effect of order for arrest and detention of violator

144.370Â Â Â Â  Suspension of parole or post-prison supervision following order for arrest and detention; hearing

144.374Â Â Â Â  Deputization of persons in other states to act in returning Oregon parole and post-prison supervision violators

144.376Â Â Â Â  Contracts for sharing expense with other states of cooperative returns of parole and post-prison supervision violators

144.380Â Â Â Â  After suspension of parole, post-prison supervision or revocation of conditional pardon or probation, violator is fugitive from justice

144.395Â Â Â Â  Rerelease of persons whose parole has been revoked; rules

SEIZURE OF PROPERTY BY PAROLE AND PROBATION OFFICERS

144.404Â Â Â Â  Department of Corrections authority to receive, hold and dispose of property

144.405Â Â Â Â  Duty of officer upon seizure; disposition of property if no claim to rightful possession is established

144.406Â Â Â Â  Petition for return of things seized

144.407Â Â Â Â  Grounds for valid claim to rightful possession

144.408Â Â Â Â  Hearing on petition

144.409Â Â Â Â  Granting petition for return of things seized; judicial review

WORK RELEASE PROGRAM

144.410Â Â Â Â  Definitions for ORS 144.410 to 144.525

144.420Â Â Â Â  Department of Corrections to administer work release program; purposes of release; housing of parolee

144.430Â Â Â Â  Duties of department in administering program

144.440Â Â Â Â  Recommendation by sentencing court

144.450Â Â Â Â  Approval or rejection of recommendations; rules; exemptions from Administrative Procedures Act

144.460Â Â Â Â  Contracts for quartering of enrollees

144.470Â Â Â Â  Disposition of enrolleeÂs compensation under program; rules

144.480Â Â Â Â  Protections and benefits for enrollees

144.490Â Â Â Â  Status of enrollees

144.500Â Â Â Â  Effect of violation or unexcused absence by enrollee

144.515Â Â Â Â  Release terminates enrollment; continued employment to be sought

144.522Â Â Â Â  Revolving fund

144.525Â Â Â Â  Custody of enrollee earnings deducted or otherwise retained by department

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

144.600Â Â Â Â  Interstate Compact for Adult Offender Supervision

144.602Â Â Â Â  Short title

144.603Â Â Â Â  Withdrawal from compact

UNIFORM ACT FOR OUT-OF-STATE SUPERVISION

144.610Â Â Â Â  Out-of-state supervision of parolees; contract with other states

144.613Â Â Â Â  Notice when parole or probation violated; hearing; report to sending state; taking person into custody

144.615Â Â Â Â  Hearing procedure

144.617Â Â Â Â  Hearing on violation in another state; effect of record in such hearing

144.620Â Â Â Â  Short title

144.622Â Â Â Â  ÂParoleÂ and ÂparoleeÂ defined for Uniform Act for Out-of-State Supervision

SEX OFFENDERS; SPECIAL PROVISIONS

(Pilot Treatment Program)

144.625Â Â Â Â  Hormone or antiandrogen pilot treatment program; establishment; eligibility

144.627Â Â Â Â  Rules

144.629Â Â Â Â  Payment of costs

144.631Â Â Â Â  Use of hormone or antiandrogen treatment with persons not included in pilot program

(Sexually Violent Dangerous Offenders)

144.635Â Â Â Â  Intensive supervision; duration

144.637Â Â Â Â  Rules

144.639Â Â Â Â  Projecting number of persons to be classified as sexually violent dangerous offenders; budgeting

(Sex Offender Residence Requirements)

144.641Â Â Â Â  Definitions

144.642Â Â Â Â  Criteria for determining residence; Department of Corrections; rules; matrix

144.644Â Â Â Â  Criteria for determining residence; State Board of Parole and Post-Prison Supervision; rules; matrix

144.646Â Â Â Â  Use of rules and matrix by community corrections agency

EXECUTIVE CLEMENCY

144.649Â Â Â Â  Granting reprieves, commutations and pardons generally; remission of penalties and forfeitures

144.650Â Â Â Â  Notice of intention to apply for pardon, commutation or remission; proof of service

144.660Â Â Â Â  Communication to legislature by Governor

144.670Â Â Â Â  Filing of papers by Governor

MISCELLANEOUS PROVISIONS

144.710Â Â Â Â  Cooperation of public officials with State Board of Parole and Post-Prison Supervision and Department of Corrections

144.720Â Â Â Â  JudgeÂs power to suspend execution of sentence or grant probation prior to commitment

ADVISORY COMMISSION ON PRISON TERMS AND PAROLE STANDARDS

144.775Â Â Â Â  Commission members; terms; compensation; rules on duration of prison terms

144.780Â Â Â Â  Rules on duration of imprisonment; objectives; considerations in prescribing rules

144.783Â Â Â Â  Duration of term of imprisonment when prisoner is sentenced to consecutive terms

144.785Â Â Â Â  Rules on duration of prison terms when aggravating or mitigating circumstances exist; limitation on terms; dangerous offenders

144.787Â Â Â Â  Rules on age or physical disability of victim constituting aggravating circumstance

PRESENTENCE REPORTS

144.791Â Â Â Â  Presentence report in felony conviction cases; when required

ADMINISTRATION

(Board)

Â Â Â Â Â  144.005 State Board of Parole and Post-Prison Supervision; term; compensation. (1) A State Board of Parole and Post-Prison Supervision of at least three but no more than five members hereby is created. At least one member must be a woman.

Â Â Â Â Â  (2) Members of the board shall be appointed by the Governor and serve for a term of four years. If the number of members falls below three for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office.

Â Â Â Â Â  (3) Each member shall devote the memberÂs entire time to the performance of the duties imposed on the board and shall not engage in any partisan political activity.

Â Â Â Â Â  (4) The members shall receive a salary set by the Governor. In addition, all members may receive actual and necessary travel and other expenses incurred in the performance of their official duties within limits as provided by law or under ORS 292.220 and 292.230.

Â Â Â Â Â  (5) The Director of the Department of Corrections shall serve as an ex officio nonvoting member of the board. [1969 c.597 Â§102; 1973 c.836 Â§281; 1975 c.217 Â§1; 1987 c.320 Â§47; 1989 c.790 Â§22; 1991 c.126 Â§1]

Â Â Â Â Â  144.010 [Amended by 1953 c.223 Â§2; 1959 c.327 Â§1; 1967 c.526 Â§1; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.015 Confirmation by Senate. The appointment of a member of the State Board of Parole and Post-Prison Supervision is subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. [1969 c.597 Â§107; 1973 c.836 Â§282; 1985 c.565 Â§15]

Â Â Â Â Â  144.020 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.025 Chairperson; quorum. (1) The Governor shall select one of the members of the State Board of Parole and Post-Prison Supervision as chairperson and another member as vice chairperson, for such terms and with duties and powers, in addition to those established by law, necessary for the performance of the function of such office as the Governor determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for decisions concerning rules and policies.

Â Â Â Â Â  (3) Except as otherwise provided in this chapter, decisions affecting individuals under the jurisdiction of the board shall be made as designated by the rules of the board. [1969 c.597 Â§106; 1973 c.836 Â§283; 1975 c.217 Â§3; 1981 c.644 Â§3; 1989 c.589 Â§1; 1991 c.126 Â§2]

Â Â Â Â Â  144.030 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.035 Board hearings; panels; exception. (1) In hearings conducted by the State Board of Parole and Post-Prison Supervision, the board may sit together or in panels.

Â Â Â Â Â  (2) Panels may consist of one or two board members or of one member and one hearings officer, appointed by the chairperson as a designated representative of the board. A panel consisting of one member or of one member and one hearings officer shall be used only when considering inmates convicted of non person-to-person crimes as defined in the rules of the Oregon Criminal Justice Commission. The chairperson of the board from time to time shall make assignments of members to the panels. The chairperson of the board may participate on any panel.

Â Â Â Â Â  (3) The chairperson shall apportion matters for decision to the panels. Each panel shall have the authority to hear and determine all questions before it. However:

Â Â Â Â Â  (a) If there is a division in the panel so that a decision is not unanimous, another member shall vote after administrative review of the record.

Â Â Â Â Â  (b) In case of a panel consisting of one board member, another member shall vote after administrative review of the record.

Â Â Â Â Â  (c) If the original panel was made up of one board member and the member voting after administrative review of the record disagrees with the decision, the matter shall be reassigned to a panel made up of the remaining board members. If this second panel agrees with neither member of the original panel, the matter will be referred to a hearing before the full board.

Â Â Â Â Â  (4) The provisions of subsections (1) to (3) of this section shall not apply to a decision to release a prisoner sentenced under ORS 144.110 (1). In such cases, the board shall release the prisoner only upon affirmative vote of a majority of the board.

Â Â Â Â Â  (5) The chairperson may elect to conduct the hearings described in this section by conference call with the prisoner. [1975 c.217 Â§4; 1977 c.372 Â§15; 1989 c.105 Â§1; 1989 c.589 Â§2; 1991 c.126 Â§3]

Â Â Â Â Â  144.040 Power of board to determine parole and post-prison supervision violations. The State Board of Parole and Post-Prison Supervision shall determine whether violation of conditions of parole or post-prison supervision exists in specific cases. [Amended by 1955 c.688 Â§3; 1969 c.597 Â§108; 1973 c.836 Â§284; 1989 c.790 Â§24]

Â Â Â Â Â  144.045 [1967 c.560 Â§2; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.050 Power of board to grant parole; rules. Subject to applicable laws, the State Board of Parole and Post-Prison Supervision may authorize any inmate, who is committed to the legal and physical custody of the Department of Corrections for an offense committed prior to November 1, 1989, to go upon parole subject to being arrested and detained under written order of the board or as provided in ORS 144.350. The state board may establish rules applicable to parole. [Amended by 1959 c.101 Â§1; 1967 c.372 Â§7; 1969 c.597 Â§109; 1971 c.633 Â§10; 1973 c.694 Â§2; 1973 c.836 Â§285; 1974 c.36 Â§3; 1981 c.243 Â§1; 1987 c.320 Â§48; 1989 c.790 Â§25]

Â Â Â Â Â  144.054 When board decision must be reviewed by full board. Whenever the State Board of Parole and Post-Prison Supervision makes a decision affecting a person sentenced to life imprisonment or convicted of a crime involving the death of a victim, whether or not the prosecution directly charged the person with causing the death of the victim, the decision affecting such person must be reviewed by the full membership of the board. [1975 c.217 Â§5]

Â Â Â Â Â  144.055 [1955 c.660 Â§12; repealed by 1969 c.597 Â§281]

(Generally)

Â Â Â Â Â  144.059 State Board of Parole and Post-Prison Supervision Account. The State Board of Parole and Post-Prison Supervision Account is established separate and distinct from the General Fund. All moneys received by the State Board of Parole and Post-Prison Supervision, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the board to carry out the duties, functions and powers of the board. [2001 c.716 Â§2]

Â Â Â Â Â  Note: 144.059 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.060 Acceptance of funds, grants or donations; contracts with federal government and others. The Department of Corrections, with the written consent of the Governor, shall:

Â Â Â Â Â  (1) Accept from the United States of America, or any of its agencies, such funds, equipment and supplies as may be made available to this state to carry out any of the functions of the department and shall enter into such contracts and agreements with the United States, or any of its agencies, as may be necessary, proper and convenient, not contrary to the laws of this state.

Â Â Â Â Â  (2) Enter into an agreement with the county court or board of county commissioners of any county, or with the governing officials of any municipality of this state having a population of 300,000 or less for the payment by the county or municipality of all or any part of the cost of the performance by the Department of Corrections or State Board of Parole and Post-Prison Supervision of any parole, post-prison supervision or probation services or of the supervision of any parole, post-prison supervision or probation case arising within the county or municipality.

Â Â Â Â Â  (3) Accept any grant or donation of land or any gift of money or other valuable thing made to the state to carry out any of the functions of the department.

Â Â Â Â Â  (4) Enter into an agreement with the county court or board of county commissioners of each county within the boundaries of which the largest part of a city having a population of more than 300,000 is situated for the payment by the county of all or any part of the cost of the performance by the department of all or any part of the responsibility for prisoners transferred to the county by section 13, chapter 633, Oregon Laws 1971. [Amended by 1969 c.597 Â§112; 1971 c.633 Â§11; 1973 c.836 Â§286; 1974 c.36 Â§4; 1987 c.320 Â§49; 1989 c.790 Â§26]

Â Â Â Â Â  144.070 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.075 Payment of expenses of returning violators of parole or post-prison supervision, conditional pardon or commutation. Any expense incurred by the state for returning to the Department of Corrections any parole or post-prison supervision violator or violator of a conditional commutation or conditional pardon shall be paid out of the biennial appropriations made for the payment of the stateÂs portion of the expenses incident to such transportation. [1953 c.191 Â§1; 1973 c.836 Â§287; 1987 c.320 Â§50; 1989 c.790 Â§27]

Â Â Â Â Â  144.079 Determination of total term of certain consecutive sentences of imprisonment; summing of sentences; exceptions. (1)(a) If a prisoner is sentenced to terms of imprisonment that are consecutive to one another and result from crimes committed during the period before the prisonerÂs first initial parole hearing, or if a prisoner is sentenced to terms of imprisonment that are consecutive to one another and result from crimes committed during the period between any two initial parole hearings, the total term resulting from the crimes committed during each such separate period shall be determined by the State Board of Parole and Post-Prison Supervision as follows, except as provided in subsection (2) of this section, and the total terms so determined shall then be summed as provided in ORS 144.783 (1):

Â Â Â Â Â  (A) First, the board shall establish the appropriate range for the felony determined by the board, according to its rules, to be the most serious of the felonies committed during the period. If two or more felonies are determined to be equally the most serious, the board shall establish the appropriate range under this paragraph only for one of those felonies.

Â Â Â Â Â  (B) Second, the board shall establish a range for each of the remaining felonies committed during the same period. For purposes of establishing the ranges for the remaining felonies under this paragraph, the board shall not consider prior criminal history.

Â Â Â Â Â  (C) Third, the board shall determine the total range applicable in the offenderÂs case for crimes committed during the same period by summing the ranges established under subparagraph (B) of this paragraph with the range established under subparagraph (A) of this paragraph and shall determine an appropriate term within that range.

Â Â Â Â Â  (D) Finally, the board shall vary the term determined under subparagraph (C) of this paragraph according to rules established under ORS 144.785 (1), if the board finds aggravating or mitigating factors in the case. The board shall consider as an aggravating factor the fact that the prisoner has been sentenced to consecutive terms of imprisonment.

Â Â Â Â Â  (b) Whenever a prisoner is committed to the custody of the Department of Corrections for a crime that was committed during a period already considered at an initial parole hearing and upon a sentence consecutive to any sentence imposed for crimes committed during that period, the board shall conduct a hearing to consider the previously unconsidered crime. The hearing shall be a hearing supplemental to the original initial hearing concerning crimes committed during the period. Time limitations and other procedural provisions applicable to initial hearings shall apply to a supplemental hearing under this subsection. Upon conclusion of the supplemental hearing, the board shall redetermine the appropriate total term for the period. The redetermination shall be conducted de novo under the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) The method established by this section for determining, where applicable, the total term resulting from the summing of consecutive sentences shall apply only if none of the crimes involved is:

Â Â Â Â Â  (a) Murder, as defined in ORS 163.115 or any aggravated form thereof;

Â Â Â Â Â  (b) Assault in the first degree, as defined in ORS 163.185;

Â Â Â Â Â  (c) Kidnapping in the first degree, as defined in ORS 163.235;

Â Â Â Â Â  (d) Rape in the first degree, as defined in ORS 163.375;

Â Â Â Â Â  (e) Sodomy in the first degree, as defined in ORS 163.405;

Â Â Â Â Â  (f) Unlawful sexual penetration, as defined in ORS 163.411;

Â Â Â Â Â  (g) Arson in the first degree, as defined in ORS 164.325; or

Â Â Â Â Â  (h) Treason, as defined in ORS 166.005.

Â Â Â Â Â  (3) The duration of imprisonment pursuant to consecutive sentences may be less than the sum of the terms under subsection (1) of this section if the board finds, by affirmative vote of a majority of its members that consecutive sentences are not appropriate penalties for the criminal offenses involved and that the combined terms of imprisonment are not necessary to protect community security.

Â Â Â Â Â  (4) The State Board of Parole and Post-Prison Supervision shall use the method set forth in subsections (1) to (3) of this section to determine the parole release date for any person serving a sentence in the custody of the Department of Corrections for crimes committed before or after July 11, 1987. [1987 c.634 Â§Â§4,7; 1989 c.641 Â§1; 1991 c.126 Â§4; 1991 c.386 Â§7]

Â Â Â Â Â  Note: 144.079 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.080 [Amended by 1955 c.688 Â§4; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.085 Active parole and post-prison supervision; minimum amounts; extension. (1) All prisoners sentenced to prison for more than 12 months shall serve active periods of parole or post-prison supervision as follows:

Â Â Â Â Â  (a) Six months of active parole or post-prison supervision for crimes in crime categories one to three;

Â Â Â Â Â  (b) Twelve months of active parole or post-prison supervision for crimes in crime categories four to 10;

Â Â Â Â Â  (c) Prisoners sentenced as dangerous offenders under ORS 161.725 and 161.735, for aggravated murder under ORS 163.105 or for murder under ORS 163.115 shall serve at least three years of active parole or post-prison supervision;

Â Â Â Â Â  (d) Prisoners sentenced for violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427 shall serve a term of parole that extends for the entire term of the offenderÂs sentence or a term of post-prison supervision as provided in ORS 144.103 (1); and

Â Â Â Â Â  (e) Prisoners sentenced for robbery in the first degree under ORS 164.415 or for arson in the first degree under ORS 164.325 shall serve three years of active parole or post-prison supervision.

Â Â Â Â Â  (2) Except as authorized in subsections (3) and (4) of this section, when an offender has served the active period of parole or post-prison supervision established under subsection (1)(a) or (b) of this section, the supervisory authority shall place the offender on inactive supervision status.

Â Â Â Â Â  (3) No sooner than 30 days prior to the expiration of an offenderÂs active parole or post-prison supervision period as provided in subsection (1) of this section, the supervisory authority may send to the State Board of Parole and Post-Prison Supervision a report requesting the board to extend the active supervision period or to return the offender to active supervision status, not to exceed the supervision term imposed by the sentencing court under the rules of the Oregon Criminal Justice Commission and applicable laws, if the offender has not substantially fulfilled the supervision conditions or has failed to complete payment of restitution. The report shall include:

Â Â Â Â Â  (a) An evaluation of the offenderÂs compliance with supervision conditions;

Â Â Â Â Â  (b) The status of the offenderÂs court-ordered monetary obligations, including fines and restitution, if any;

Â Â Â Â Â  (c) The offenderÂs employment status;

Â Â Â Â Â  (d) The offenderÂs address;

Â Â Â Â Â  (e) Treatment program outcome;

Â Â Â Â Â  (f) Any new criminal activity; and

Â Â Â Â Â  (g) A recommendation that the board extend the supervision period or return the offender to active supervision status.

Â Â Â Â Â  (4) After reviewing the report submitted under subsection (3) of this section, the board may extend the active supervision period or return the offender to active supervision status, not to exceed the supervision term imposed by the sentencing court under the rules of the Oregon Criminal Justice Commission and applicable laws, if it finds the offender has not substantially fulfilled the supervision conditions or has failed to complete payment of restitution.

Â Â Â Â Â  (5) During the pendency of any violation proceedings, the running of the supervision period and the sentence is stayed, and the board has jurisdiction over the offender until the proceedings are resolved.

Â Â Â Â Â  (6) The board shall send written notification to the supervised offender of the expiration of the sentence. [1993 c.680 Â§4; 1995 c.202 Â§1; 1995 c.423 Â§22; 1999 c.161 Â§2]

Â Â Â Â Â  Note: 144.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.087 ÂSupervisory authorityÂ defined. (1) As used in ORS 137.124, 144.085 and 423.478, ORS chapter 144 and this section, Âsupervisory authorityÂ means the state or local corrections agency or official designated in each county by that countyÂs board of county commissioners or county court to operate corrections supervision services, custodial facilities or both.

Â Â Â Â Â  (2) Except as provided in ORS 137.124, 137.593 (2)(d) and 423.478, all terms of imprisonment or incarceration of 12 months or less must be served at the direction of the supervisory authority.

Â Â Â Â Â  (3) Nothing in this section is intended to repeal ORS 169.320 to 169.360, or in any way affect the sheriffÂs authority, duties and liabilities set forth in ORS 169.320 to 169.360. [1995 c.423 Â§27; 1996 c.4 Â§11]

Â Â Â Â Â  Note: 144.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.090 [Amended by 1969 c.502 Â§4; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.095 [1967 c.526 Â§3; 1969 c.314 Â§7; repealed by 1969 c.597 Â§281]

POST-PRISON SUPERVISION

Â Â Â Â Â  144.096 Release plan; contents. (1)(a) The Department of Corrections shall prepare a proposed release plan for an inmate prior to the inmateÂs release from prison.

Â Â Â Â Â  (b) The department shall submit the proposed release plan to the State Board of Parole and Post-Prison Supervision not less than 60 days prior to the inmateÂs release.

Â Â Â Â Â  (c) If the proposed release plan is not approved by the board, the board shall return the plan to the department with its recommended modifications. The department shall submit a revised plan to the board not less than 10 days prior to the inmateÂs release.

Â Â Â Â Â  (d) If the revised plan is not acceptable to the board, the board shall determine the provisions of the final plan prior to the inmateÂs release.

Â Â Â Â Â  (2) The local supervisory authority that is responsible for correctional services for an inmate shall prepare a proposed release plan for the inmate prior to the inmateÂs release from jail. The local supervisory authority shall approve the release plan under its rules.

Â Â Â Â Â  (3) A release plan prepared under subsection (1) or (2) of this section must include:

Â Â Â Â Â  (a) A description of support services and program opportunities available to the inmate;

Â Â Â Â Â  (b) The recommended conditions of post-prison supervision;

Â Â Â Â Â  (c) The level of supervision that shall be consistent with the inmateÂs risk assessment classification;

Â Â Â Â Â  (d) Any other conditions and requirements as may be necessary to promote public safety;

Â Â Â Â Â  (e) For all inmates whose sentence to make restitution under ORS 137.106 has been suspended for the term of imprisonment, a restitution payment schedule; and

Â Â Â Â Â  (f) Any conditions necessary to assist the reformation of the inmate. [1989 c.790 Â§32; 1997 c.525 Â§6]

Â Â Â Â Â  Note: Section 31, chapter 790, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 31. Sections 32 to 36 of this 1989 Act [144.096, 144.098, 144.102, 144.104, 144.106 and 144.108] apply only to defendants convicted of a felony committed on or after November 1, 1989. [1989 c.790 Â§31]

Â Â Â Â Â  144.098 Review of release plan. (1) When the State Board of Parole and Post-Prison Supervision or a local supervisory authority responsible for correctional services for an inmate reviews an inmateÂs release plan prior to approval of the plan as required by ORS 144.096, it may interview the inmate and may review the following information:

Â Â Â Â Â  (a) Reports of any physical, psychiatric or psychological examinations of the inmate;

Â Â Â Â Â  (b) The presentence investigation report specified by ORS 144.791 or, if no such report has been prepared, a report of similar content prepared by institutional staff;

Â Â Â Â Â  (c) The record of the inmateÂs conduct during confinement; and

Â Â Â Â Â  (d) Any other information relevant to the inmateÂs reintegration into the community that may be submitted by the inmate, the inmateÂs attorney, the victim of the crime, the Department of Corrections, local corrections agencies or any other person.

Â Â Â Â Â  (2) If the board reviews a release plan, the board must attempt to notify the victim before the review of the release plan by sending written notice to the victim if the victim requests to be notified and furnishes the board with a current address. The notice must inform the victim that the victim may submit information concerning the inmate and the crime to the board for the boardÂs consideration.

Â Â Â Â Â  (3) The department or local corrections agency shall provide to the board or local supervisory authority reviewing the release plan any psychiatric or psychological reports held by the department or local corrections agency regarding the inmate. However, if the psychiatrist or psychologist who prepared the report or any treating psychiatrist or psychologist determines that disclosure to the inmate of the contents of the report would be detrimental to the inmateÂs mental or emotional health, the psychiatrist or psychologist may indorse upon the report a recommendation that it not be disclosed to the inmate. The department or local corrections agency may withhold from the board or supervisory authority reviewing the plan any report so indorsed. [1989 c.790 Â§32b; 1997 c.525 Â§7]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.100 [Repealed by 1967 c.419 Â§68]

Â Â Â Â Â  144.101 BoardÂs jurisdiction over imposition and sanctioning violations of conditions of post-prison supervision. (1) The State Board of Parole and Post-Prison Supervision has jurisdiction over imposition of conditions of post-prison supervision and sanctioning for violations of those conditions for a person convicted of a felony if:

Â Â Â Â Â  (a) The term of imprisonment imposed on the person is more than 12 months;

Â Â Â Â Â  (b) The felony is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (c) The person is subject to a sentence under ORS 137.700 or 137.707;

Â Â Â Â Â  (d) The person is sentenced as a dangerous offender under ORS 161.725 and 161.737;

Â Â Â Â Â  (e) The person is subject to a term of post-prison supervision under ORS 144.103 (1);

Â Â Â Â Â  (f) The person is committed to the custody of the Department of Corrections under ORS 137.124;

Â Â Â Â Â  (g) The responsibility for correctional services for the person has reverted to the department under ORS 423.483; or

Â Â Â Â Â  (h) No local supervisory authority is responsible for correctional services for the person under the laws of this state.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, a local supervisory authority has jurisdiction over imposition of conditions of post-prison supervision and sanctions for violations of those conditions for a person sentenced to a term of imprisonment of 12 months or less.

Â Â Â Â Â  (3) If a local supervisory authority imposes conditions of post-prison supervision or sanctions for violations of those conditions, the person may request the board to review the conditions or sanctions. The board shall review the request and may, at its discretion, review the conditions and sanctions, under rules adopted by the board.

Â Â Â Â Â  (4) Nothing in this section affects the jurisdiction of the board over imposition of conditions of parole and sanctioning for violations of those conditions. [1997 c.525 Â§3; 1999 c.59 Â§28]

Â Â Â Â Â  144.102 Conditions of post-prison supervision. (1) The State Board of Parole and Post-Prison Supervision or local supervisory authority responsible for correctional services for a person shall specify in writing the conditions of post-prison supervision imposed under ORS 144.096. A copy of the conditions shall be given to the person upon release from prison or jail.

Â Â Â Â Â  (2) The board or the supervisory authority shall determine, and may at any time modify, the conditions of post-prison supervision, which may include, among other conditions, that the person shall:

Â Â Â Â Â  (a) Comply with the conditions of post-prison supervision as specified by the board or supervisory authority.

Â Â Â Â Â  (b) Be under the supervision of the Department of Corrections and its representatives or other supervisory authority and abide by their direction and counsel.

Â Â Â Â Â  (c) Answer all reasonable inquiries of the board, the department or the supervisory authority.

Â Â Â Â Â  (d) Report to the parole officer as directed by the board, the department or the supervisory authority.

Â Â Â Â Â  (e) Not own, possess or be in control of any weapon.

Â Â Â Â Â  (f) Respect and obey all municipal, county, state and federal laws.

Â Â Â Â Â  (g) Understand that the board or supervisory authority may, at its discretion, punish violations of post-prison supervision.

Â Â Â Â Â  (h) Attend a victim impact treatment session in a county that has a victim impact program. If the board or supervisory authority requires attendance under this paragraph, the board or supervisory authority may require the person, as an additional condition of post-prison supervision, to pay a reasonable fee to the victim impact program to offset the cost of the personÂs participation. The board or supervisory authority may not order a person to pay a fee in excess of $5 under this paragraph.

Â Â Â Â Â  (i) If required to report as a sex offender under ORS 181.595, report with the Department of State Police, a chief of police, a county sheriff or the supervising agency:

Â Â Â Â Â  (A) When supervision begins;

Â Â Â Â Â  (B) Within 10 days of a change in residence;

Â Â Â Â Â  (C) Once each year within 10 days of the personÂs date of birth;

Â Â Â Â Â  (D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (3)(a) The board or supervisory authority may establish special conditions as the board or supervisory authority determines necessary because of the individual circumstances of the person on post-prison supervision.

Â Â Â Â Â  (b) If the person is on post-prison supervision following conviction of a sex crime, as defined in ORS 181.594, the board or supervisory authority shall include all of the following as special conditions of the personÂs post-prison supervision:

Â Â Â Â Â  (A) Agreement to comply with any curfew set by the board, the supervisory authority or the supervising officer.

Â Â Â Â Â  (B) A prohibition against contacting a person under 18 years of age without the prior written approval of the board, supervisory authority or supervising officer.

Â Â Â Â Â  (C) A prohibition against being present more than one time, without the prior written approval of the board, supervisory authority or supervising officer, at a place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (D) In addition to the prohibition under subparagraph (C) of this paragraph, a prohibition against being present, without the prior written approval of the board, supervisory authority or supervising officer, at, or on property adjacent to, a school, child care center, playground or other place intended for use primarily by persons under 18 years of age.

Â Â Â Â Â  (E) A prohibition against working or volunteering at a school, child care center, park, playground or other place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (F) Entry into and completion of or successful discharge from a sex offender treatment program approved by the board, supervisory authority or supervising officer. The program may include polygraph and plethysmograph testing. The person is responsible for paying for the treatment program.

Â Â Â Â Â  (G) A prohibition against any contact with the victim, directly or indirectly, unless approved by the victim, the personÂs treatment provider and the board, supervisory authority or supervising officer.

Â Â Â Â Â  (H) Unless otherwise indicated for the treatment required under subparagraph (F) of this paragraph, a prohibition against viewing, listening to, owning or possessing any sexually stimulating visual or auditory materials that are relevant to the personÂs deviant behavior.

Â Â Â Â Â  (I) Agreement to consent to a search of the person or the vehicle or residence of the person upon the request of a representative of the board or supervisory authority if the representative has reasonable grounds to believe that evidence of a violation of a condition of post-prison supervision will be found.

Â Â Â Â Â  (J) Participation in random polygraph examinations to obtain information for risk management and treatment. The person is responsible for paying the expenses of the examinations. The results of a polygraph examination under this subparagraph may not be used in evidence in a hearing to prove a violation of post-prison supervision.

Â Â Â Â Â  (K) Maintenance of a driving log and a prohibition against driving a motor vehicle alone unless approved by the board, supervisory authority or supervising officer.

Â Â Â Â Â  (L) A prohibition against using a post-office box unless approved by the board, supervisory authority or supervising officer.

Â Â Â Â Â  (M) A prohibition against residing in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides unless approved by the board, supervisory authority or supervising officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or the director of the supervisory authority, or a designee of the board or director. As soon as practicable, the supervising officer of a person subject to the requirements of this subparagraph shall review the personÂs living arrangement with the personÂs sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subparagraph:

Â Â Â Â Â  (i) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (ii) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (iii) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (c)(A) If the person is on post-prison supervision following conviction of a sex crime, as defined in ORS 181.594, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the board or supervisory authority, if requested by the victim, shall include as a special condition of the personÂs post-prison supervision that the person not reside within three miles of the victim unless:

Â Â Â Â Â  (i) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county under subsection (6) of this section;

Â Â Â Â Â  (ii) The person demonstrates to the board or supervisory authority by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

Â Â Â Â Â  (iii) The person demonstrates to the board or supervisory authority by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the post-prison supervision; or

Â Â Â Â Â  (iv) The person resides in a halfway house. As used in this sub-subparagraph, Âhalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (B) A victim may request imposition of the special condition of post-prison supervision described in this paragraph at the time of sentencing in person or through the prosecuting attorney. A victimÂs request may be included in the judgment document.

Â Â Â Â Â  (C) If the board or supervisory authority imposes the special condition of post-prison supervision described in this paragraph and if at any time during the period of post-prison supervision the victim moves to within three miles of the personÂs residence, the board or supervisory authority may not require the person to change the personÂs residence in order to comply with the special condition of post-prison supervision.

Â Â Â Â Â  (4)(a) The board or supervisory authority may require the person to pay, as a condition of post-prison supervision, any compensatory fines, restitution or attorney fees:

Â Â Â Â Â  (A) As determined, imposed or required by the sentencing court; or

Â Â Â Â Â  (B) When previously required as a condition of any type of supervision that is later revoked.

Â Â Â Â Â  (b) The board may require a person to pay restitution as a condition of post-prison supervision imposed for an offense other than the offense for which the restitution was ordered if the person:

Â Â Â Â Â  (A) Was ordered to pay restitution as a result of another conviction; and

Â Â Â Â Â  (B) Has not fully paid the restitution by the time the person has completed the period of post-prison supervision imposed for the offense for which the restitution was ordered.

Â Â Â Â Â  (5) A personÂs failure to apply for or accept employment at any workplace where there is a labor dispute in progress does not constitute a violation of the conditions of post-prison supervision. As used in this subsection, Âlabor disputeÂ has the meaning given that term in ORS 662.010.

Â Â Â Â Â  (6)(a) When a person is released from imprisonment on post-prison supervision, the board shall order, as a condition of post-prison supervision, that the person reside for the first six months after release in the county where the person resided at the time of the offense that resulted in the imprisonment.

Â Â Â Â Â  (b) Upon motion of the board, the person, a victim or a district attorney, the board may waive the residency requirement only after making a finding that one of the following conditions has been met:

Â Â Â Â Â  (A) The person provides proof of employment with no set ending date in a county other than the established county of residence;

Â Â Â Â Â  (B) The person is found to pose a significant danger to a victim of the personÂs crime, or a victim or victimÂs family is found to pose a significant danger to the person residing in the established county of residence;

Â Â Â Â Â  (C) The person has a spouse or biological or adoptive family residing in a county other than the established county of residence who will be materially significant in aiding in the rehabilitation of the person and in the success of the post-prison supervision;

Â Â Â Â Â  (D) As another condition of post-prison supervision, the person is required to participate in a treatment program that is not available in the established county of residence;

Â Â Â Â Â  (E) The person desires to be released to another state; or

Â Â Â Â Â  (F) The board finds other good cause, of a nature similar to the other conditions listed in this paragraph, for the waiver.

Â Â Â Â Â  (c)(A) The board shall determine the county where the person resided at the time of the offense by establishing the personÂs last address at the time of the offense. In making its determination, the board shall examine all of the following:

Â Â Â Â Â  (i) An Oregon driver license, regardless of its validity;

Â Â Â Â Â  (ii) Records maintained by the Department of Revenue;

Â Â Â Â Â  (iii) Records maintained by the Department of State Police Bureau of Criminal Identification;

Â Â Â Â Â  (iv) Records maintained by the Department of Human Services; and

Â Â Â Â Â  (v) Records maintained by the Department of Corrections.

Â Â Â Â Â  (B) When the person did not have an identifiable address of record at the time of the offense, the person is considered to have resided in the county where the offense occurred.

Â Â Â Â Â  (C) If the person is serving multiple sentences, the county of residence shall be determined according to the date of the last arrest resulting in a conviction.

Â Â Â Â Â  (D) In determining the personÂs county of residence for purposes of this subsection, the board may not consider offenses committed by the person while the person was incarcerated in a Department of Corrections facility.

Â Â Â Â Â  (7) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [1989 c.790 Â§32a; 1991 c.597 Â§1; 1995 c.423 Â§23; 1997 c.525 Â§8; 1997 c.526 Â§1; 1999 c.474 Â§1; 1999 c.626 Â§12; amendments by 1999 c.626 Â§35 repealed by 2001 c.884 Â§1; 2001 c.731 Â§Â§1,2; 2005 c.532 Â§1; 2005 c.567 Â§9; 2005 c.576 Â§2; 2005 c.642 Â§2a]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.103 Term of post-prison supervision for person convicted of certain offenses. (1) Except as otherwise provided in ORS 137.765, any person sentenced to a term of imprisonment for violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427 shall serve a term of post-prison supervision that shall continue until the term of the post-prison supervision, when added to the term of imprisonment served, equals the maximum statutory indeterminate sentence for the violation. Any costs incurred as a result of this subsection shall be paid by increased post-prison supervision fees under ORS 423.570.

Â Â Â Â Â  (2) A person sentenced to a term of imprisonment for violating ORS 163.185 (1)(b) shall serve a term of post-prison supervision that shall continue until the term of the post-prison supervision, when added to the term of imprisonment served, equals the maximum statutory indeterminate sentence for the violation. Any costs incurred as a result of this subsection shall be paid by increased post-prison supervision fees under ORS 423.570. [1991 c.831 Â§1; 1993 c.301 Â§4; 1999 c.161 Â§1; 1999 c.163 Â§5; subsection (2) of 2005 Edition enacted as 2005 c.513 Â§2]

Â Â Â Â Â  Note: 144.103 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.104 Supervisory authority; revising conditions. (1) Upon release from prison, the person shall be supervised by the Department of Corrections or other supervisory authority.

Â Â Â Â Â  (2) During the period of post-prison supervision, the supervisory authority may adjust the level of supervision and recommend to the State Board of Parole and Post-Prison Supervision revisions to the conditions of supervision appropriate to the released personÂs conduct in the community. [1989 c.790 Â§Â§33,34; 1995 c.423 Â§24]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.105 [1967 c.560 Â§4; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.106 Violation of post-prison supervision conditions; sanctions. (1) Except as otherwise provided by rules of the Department of Corrections and the State Board of Parole and Post-Prison Supervision concerning parole and post-prison supervision violators, the supervisory authority shall use a continuum of administrative sanctions for violations of the conditions of post-prison supervision.

Â Â Â Â Â  (2) The sanction continuum shall include adjustments to the level of supervision and, as approved by the board or the local supervisory authority that imposed the initial conditions of post-prison supervision:

Â Â Â Â Â  (a) Modification of or additions to the conditions of supervision; and

Â Â Â Â Â  (b) Any other appropriate available local sanctions including, but not limited to, jail, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day centers or other local sanctions established by agreement with the supervisory authority.

Â Â Â Â Â  (3) An offender may not be confined in a restitution center, work release center or jail for more than 15 days for a violation of conditions of post-prison supervision unless:

Â Â Â Â Â  (a) The Department of Corrections, county corrections agency or supervisory authority imposes a local sanction under subsection (1) of this section; or

Â Â Â Â Â  (b) The board or its designated representative initiates a hearing for the purpose of imposing a sanction under ORS 144.107 or 144.108.

Â Â Â Â Â  (4) A hearing before the board is not required if the department, a county corrections agency or the supervisory authority imposes a local sanction under subsection (3) of this section. However, the board may conduct a hearing under the procedures in ORS 144.343 and 144.347 and impose a different sanction on the offender than that imposed by the department, a county corrections agency or the supervisory authority. [1989 c.790 Â§35; 1991 c.836 Â§1; 1997 c.525 Â§4]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.107 Sanctions for violations of conditions of post-prison supervision; rules. (1) The State Board of Parole and Post-Prison Supervision and the Department of Corrections, in consultation with local supervisory authorities, shall jointly adopt rules under this section to establish sanctions and procedures to impose sanctions for a violation of the conditions of post-prison supervision for a person serving a term of post-prison supervision subject to subsections (2) and (3) of this section.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section apply only to a person serving a term of post-prison supervision for a felony committed on or after July 14, 1997.

Â Â Â Â Â  (3) In addition to the limitation under subsection (2) of this section, the rules adopted under subsection (1) of this section apply only to a person serving a term of post-prison supervision:

Â Â Â Â Â  (a) That follows the completion of a sentence to a term of imprisonment that exceeds 12 months;

Â Â Â Â Â  (b) That is imposed for a felony that is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (c) That is imposed as part of a sentence under ORS 137.700 or 137.707;

Â Â Â Â Â  (d) That is imposed as part of a sentence as a dangerous offender under ORS 161.725 and 161.737; or

Â Â Â Â Â  (e) That is subject to ORS 144.103 (1).

Â Â Â Â Â  (4) The board shall adopt rules under subsection (1) of this section that include, but need not be limited to, a sanction under ORS 144.108 of imprisonment in a correctional facility for a period that may exceed 12 months. The rules adopted by the board may not allow the imposition of more than 24 months of imprisonment as a sanction without a subsequent hearing to determine whether additional imprisonment is appropriate. A subsequent hearing must follow the same procedures as those used in an initial hearing under ORS 144.108.

Â Â Â Â Â  (5) The rules adopted under subsection (1) of this section must provide that the total time served in Department of Corrections institutions by an offender who is sanctioned under the rules, including the time served on the initial sentence and all periods of incarceration served as sanctions in Department of Corrections institutions, may not exceed the greater of:

Â Â Â Â Â  (a) The length of incarceration plus the length of post-prison supervision imposed by the court unless the offender was sentenced under ORS 137.765;

Â Â Â Â Â  (b) A maximum term of imprisonment imposed by the court; or

Â Â Â Â Â  (c) If the offender was sentenced under ORS 137.765, the length of the maximum statutory indeterminate sentence for the crime of conviction.

Â Â Â Â Â  (6) As used in this section, ÂDepartment of Corrections institutionsÂ has the same meaning given that term in ORS 421.005. [1997 c.525 Â§2; 1999 c.163 Â§6]

Â Â Â Â Â  144.108 Recommitment to prison for certain violations; procedure; effect of recommitment; victimÂs rights regarding hearing. (1) If the violation of post-prison supervision is new criminal activity or if the supervisory authority finds that the continuum of sanctions is insufficient punishment for a violation of the conditions of post-prison supervision, the supervisory authority may:

Â Â Â Â Â  (a) Impose the most restrictive sanction available, including incarceration in jail;

Â Â Â Â Â  (b) Request the State Board of Parole and Post-Prison Supervision to impose a sanction under subsection (2) of this section; or

Â Â Â Â Â  (c) Request the board to impose a sanction under ORS 144.107.

Â Â Â Â Â  (2) If so requested, the board or its designated representative shall hold a hearing to determine whether incarceration in a jail or state correctional facility is appropriate. Except as otherwise provided by rules of the board and the Department of Corrections concerning parole and post-prison supervision violators, the board may impose a sanction up to the maximum provided by rules of the Oregon Criminal Justice Commission. In conducting a hearing pursuant to this subsection, the board or its designated representative shall follow the procedures and the offender shall have all the rights described in ORS 144.343 and 144.347 relating to revocation of parole.

Â Â Â Â Â  (3) A person who is ordered to serve a term of incarceration in a jail or state correctional facility as a sanction for a post-prison supervision violation is not eligible for:

Â Â Â Â Â  (a) Earned credit time as described in ORS 169.110 or 421.121;

Â Â Â Â Â  (b) Transitional leave as defined in ORS 421.168; or

Â Â Â Â Â  (c) Temporary leave as described in ORS 169.115 or 421.165 (1987 Replacement Part).

Â Â Â Â Â  (4) A person who is ordered to serve a term of incarceration in a state correctional facility as a sanction for a post-prison supervision violation shall receive credit for time served on the post-prison supervision violation prior to the boardÂs imposition of the term of incarceration.

Â Â Â Â Â  (5)(a) The victim has the right:

Â Â Â Â Â  (A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the board of any hearing before the board that may result in a revocation sanction for a post-prison supervision violation;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the board.

Â Â Â Â Â  (b) Failure of the board to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding. [1989 c.790 Â§36; 1995 c.423 Â§17; 1997 c.313 Â§13; 1997 c.525 Â§5]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.109 Violation of post-prison supervision by sexually violent dangerous offender; sanction; local custody; maximum period. When a person has been sentenced as a sexually violent dangerous offender under ORS 137.765, the maximum period of local custody to which the State Board of Parole and Post-Prison Supervision or the local supervisory authority may sanction the offender for any violation of post-prison supervision is 180 days. Notwithstanding ORS 161.605, the sanction may be imposed repeatedly during the term of the post-prison supervision for subsequent post-prison supervision violations. However, the board or local supervisory authority may impose only a single sanction for all violations known to the board or local supervisory authority as of the date that the sanction is imposed. [1999 c.163 Â§2]

Â Â Â Â Â  Note: 144.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PAROLE PROCESS

Â Â Â Â Â  144.110 Restriction on parole of persons sentenced to minimum terms. (1) In any felony case, the court may impose a minimum term of imprisonment of up to one-half of the sentence it imposes.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 144.120 and 144.780:

Â Â Â Â Â  (a) The State Board of Parole and Post-Prison Supervision shall not release a prisoner on parole who has been sentenced under subsection (1) of this section until the minimum term has been served, except upon affirmative vote of a majority of the members of the board.

Â Â Â Â Â  (b) The board shall not release a prisoner on parole:

Â Â Â Â Â  (A) Who has been convicted of murder defined as aggravated murder under the provisions of ORS 163.095, except as provided in ORS 163.105; or

Â Â Â Â Â  (B) Who has been convicted of murder under the provisions of ORS 163.115, except as provided in ORS 163.115 (5)(c) to (e). [1977 c.372 Â§4; 1991 c.126 Â§5; 1999 c.782 Â§1; 2001 c.104 Â§47]

Â Â Â Â Â  Note: Section 28, chapter 790, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 28. The provisions of ORS 144.110, 144.120, 144.122, 144.125, 144.130, 144.135, 144.185, 144.223, 144.245 and 144.270 apply only to offenders convicted of a crime committed prior to November 1, 1989, and to offenders convicted of aggravated murder or murder regardless of the date of the crime. [1989 c.790 Â§28; 1999 c.782 Â§2]

Â Â Â Â Â  144.120 Initial parole hearing; initial release date determination; delay of initial determination; notification of victim. (1)(a) Within six months of the admission of a prisoner to any Department of Corrections institution, with the exception of those prisoners sentenced to a term of imprisonment for life or for more than five years, the State Board of Parole and Post-Prison Supervision shall conduct a parole hearing to interview the prisoner and set the initial date of release on parole pursuant to subsection (2) of this section. For those prisoners sentenced to a term of imprisonment for more than five years but less than 15 years, the board shall conduct the parole hearing and set the initial date of release within eight months following admission of the prisoner to the institution. For those prisoners sentenced to a term of imprisonment for life or for 15 years or more, with the exception of those sentenced for aggravated murder or murder, the board shall conduct the parole hearing, and shall set the initial release date, within one year following admission of the prisoner to the institution. Release shall be contingent upon satisfaction of the requirements of ORS 144.125.

Â Â Â Â Â  (b) Those prisoners sentenced to a term of imprisonment for less than 15 years for commission of an offense designated by rule by the board as a non person-to-person offense may waive their rights to the parole hearing. When a prisoner waives the parole hearing, the initial date of release on parole may be set administratively by the board pursuant to subsections (2) to (6) of this section. If the board is not satisfied that the waiver was made knowingly or intelligently or if it believes more information is necessary before making its decision, it may order a hearing.

Â Â Â Â Â  (2) In setting the initial parole release date for a prisoner pursuant to subsection (1) of this section, the board shall apply the appropriate range established pursuant to ORS 144.780. Variations from the range shall be in accordance with ORS 144.785.

Â Â Â Â Â  (3) In setting the initial parole release date for a prisoner pursuant to subsection (1) of this section, the board shall consider the presentence investigation report specified in ORS 144.791 or, if no such report has been prepared, a report of similar content prepared by the Department of Corrections.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, in the case of a prisoner whose offense included particularly violent or otherwise dangerous criminal conduct or whose offense was preceded by two or more convictions for a Class A or Class B felony or whose record includes a psychiatric or psychological diagnosis of severe emotional disturbance such as to constitute a danger to the health or safety of the community, the board may choose not to set a parole date.

Â Â Â Â Â  (5) After the expiration of six months after the admission of the prisoner to any Department of Corrections institution, the board may defer setting the initial parole release date for the prisoner for a period not to exceed 90 additional days pending receipt of psychiatric or psychological reports, criminal records or other information essential to formulating the release decision.

Â Â Â Â Â  (6) When the board has set the initial parole release date for a prisoner, it shall inform the sentencing court of the date.

Â Â Â Â Â  (7) The State Board of Parole and Post-Prison Supervision must attempt to notify the victim, if the victim requests to be notified and furnishes the board a current address, and the district attorney of the committing county at least 30 days before all hearings by sending written notice to the current addresses of both. The victim, personally or by counsel, and the district attorney from the committing jurisdiction shall have the right to appear at any hearing or, in their discretion, to submit a written statement adequately and reasonably expressing any views concerning the crime and the person responsible. The victim and the district attorney shall be given access to the information that the board or division will rely upon and shall be given adequate time to rebut the information. Both the victim and the district attorney may present information or evidence at any hearing, subject to such reasonable rules as may be imposed by the officers conducting the hearing. For the purpose of this subsection, ÂvictimÂ includes the actual victim, a representative selected by the victim, the victimÂs next of kin or, in the case of abuse of corpse in any degree, an appropriate member of the immediate family of the decedent. [1977 c.372 Â§5; 1981 c.426 Â§1; 1985 c.283 Â§2; 1987 c.2 Â§14; 1987 c.320 Â§51; 1987 c.881 Â§1; 1989 c.589 Â§3; 1991 c.126 Â§6; 1993 c.294 Â§5; 1999 c.782 Â§3; 2001 c.104 Â§48]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.122 Advancing initial release date; requirements; rules. (1) After the initial parole release date has been set under ORS 144.120 and after a minimum period of time established by the State Board of Parole and Post-Prison Supervision under subsection (2)(a) of this section, the prisoner may request that the parole release date be reset to an earlier date. The board may grant the request upon a determination by the board that continued incarceration is cruel and inhumane and that resetting the release date to an earlier date is not incompatible with the best interests of the prisoner and society and that the prisoner:

Â Â Â Â Â  (a) Has demonstrated an extended course of conduct indicating outstanding reformation;

Â Â Â Â Â  (b) Suffers from a severe medical condition including terminal illness; or

Â Â Â Â Â  (c) Is elderly and is permanently incapacitated in such a manner that the prisoner is unable to move from place to place without the assistance of another person.

Â Â Â Â Â  (2) The Advisory Commission on Prison Terms and Parole Standards may propose to the board and the board shall adopt rules:

Â Â Â Â Â  (a) Establishing minimum periods of time to be served by prisoners before application may be made for a reset of release date under subsection (1) of this section;

Â Â Â Â Â  (b) Detailing the criteria set forth under subsection (1) of this section for the resetting of a parole release date; and

Â Â Â Â Â  (c) Establishing criteria for parole release plans for prisoners released under this section that, at a minimum, must insure appropriate supervision and services for the person released.

Â Â Â Â Â  (3) The provisions of subsection (1)(b) of this section apply to prisoners sentenced in accordance with ORS 161.610.

Â Â Â Â Â  (4) The provisions of this section do not apply to prisoners sentenced to life imprisonment without the possibility of release or parole under ORS 138.012 or 163.150. [1983 c.489 Â§2; 1991 c.133 Â§1; 1993 c.198 Â§1; 1999 c.1055 Â§13; 2001 c.104 Â§49]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.123 Who may accompany person to parole hearing; rules. When appearing before the State Board of Parole and Post-Prison Supervision an inmate shall have the right to be accompanied by a person of the inmateÂs choice pursuant to rule promulgated jointly by the State Board of Parole and Post-Prison Supervision and the Department of Corrections. [1981 c.644 Â§1; 1987 c.320 Â§52]

Â Â Â Â Â  Note: 144.123 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.125 Review of parole plan, psychological reports and conduct prior to release; release postponement; criteria for parole plan; Department of Corrections assistance; rules. (1) Prior to the scheduled release of any prisoner on parole and prior to release rescheduled under this section, the State Board of Parole and Post-Prison Supervision may upon request of the Department of Corrections or on its own initiative interview the prisoner to review the prisonerÂs parole plan and psychiatric or psychological report, if any, and the record of the prisonerÂs conduct during confinement. To accommodate such review by the board, the Department of Corrections shall provide to the board any psychiatric or psychological reports held by the department regarding the prisoner. However, if the psychiatrist or psychologist who prepared any report or any treating psychiatrist or psychologist determines that disclosure to the prisoner of the contents of the report would be detrimental to the prisonerÂs mental or emotional health, the psychiatrist or psychologist may indorse upon the report a recommendation that it not be disclosed to the prisoner. The department may withhold from the board any report so indorsed.

Â Â Â Â Â  (2) The board shall postpone a prisonerÂs scheduled release date if it finds, after a hearing, that the prisoner engaged in serious misconduct during confinement. The board shall adopt rules defining serious misconduct and specifying periods of postponement for such misconduct.

Â Â Â Â Â  (3)(a) If the board finds the prisoner has a present severe emotional disturbance such as to constitute a danger to the health or safety of the community, the board may order the postponement of the scheduled parole release until a specified future date.

Â Â Â Â Â  (b) If the board finds the prisoner has a present severe emotional disturbance such as to constitute a danger to the health or safety of the community, but also finds that the prisoner can be adequately controlled with supervision and mental health treatment and that the necessary supervision and treatment are available, the board may order the prisoner released on parole subject to conditions that are in the best interests of community safety and the prisonerÂs welfare.

Â Â Â Â Â  (4) Each prisoner shall furnish the board with a parole plan prior to the scheduled release of the prisoner on parole. The board shall adopt rules specifying the elements of an adequate parole plan and may defer release of the prisoner for not more than three months if it finds that the parole plan is inadequate. The Department of Corrections shall assist prisoners in preparing parole plans. [1977 c.372 Â§6; 1981 c.426 Â§2; 1987 c.320 Â§53; 1989 c.790 Â§68; 1993 c.334 Â§1; 1999 c.141 Â§1]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.126 Advancing release date of prisoner with severe medical condition including terminal illness or who is elderly and permanently incapacitated; rules. (1) The State Board of Parole and Post-Prison Supervision may advance the release date of a prisoner who was sentenced in accordance with rules of the Oregon Criminal Justice Commission or ORS 161.610. The release date may be advanced if the board determines that continued incarceration is cruel and inhumane and that advancing the release date of the prisoner is not incompatible with the best interests of the prisoner and society and that the prisoner is:

Â Â Â Â Â  (a) Suffering from a severe medical condition including terminal illness; or

Â Â Â Â Â  (b) Elderly and permanently incapacitated in such a manner that the prisoner is unable to move from place to place without the assistance of another person.

Â Â Â Â Â  (2) The board shall adopt rules establishing criteria for release plans for prisoners released under this section that, at a minimum, must insure appropriate supervision and services for the person released.

Â Â Â Â Â  (3) The provisions of this section do not apply to prisoners sentenced to life imprisonment without the possibility of release or parole under ORS 138.012 or 163.150. [1989 c.790 Â§27a; 1991 c.133 Â§2; 1993 c.198 Â§2; 1999 c.1055 Â§14]

Â Â Â Â Â  Note: 144.126 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.130 Prisoner to have access to written materials considered at hearings or interviews; access procedures. (1) Notwithstanding the provisions of ORS 179.495, prior to a parole hearing or other personal interview, each prisoner shall have access to the written materials which the board shall consider with respect to the release of the prisoner on parole, with the exception of materials exempt from disclosure under ORS 192.502 (5).

Â Â Â Â Â  (2) The board and the Director of the Department of Corrections shall jointly adopt procedures for a prisonerÂs access to written materials pursuant to this section. [1977 c.372 Â§8; 1987 c.320 Â§54; 1997 c.825 Â§2]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.135 Bases of parole decisions to be in writing. The board shall state in writing the detailed bases of its decisions under ORS 144.110 to 144.125. [1977 c.372 Â§9]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.140 Rules. (1) The State Board of Parole and Post-Prison Supervision may adopt rules to carry out its responsibilities under the sentencing guidelines system.

Â Â Â Â Â  (2) The board shall comply with the rulemaking provisions of ORS chapter 183 in the adoption, amendment or repeal of rules pursuant to ORS 144.125, 144.130, 144.395 and 144.780 to 144.791 or this section. [1977 c.372 Â§17; 1989 c.790 Â§27b]

Â Â Â Â Â  144.175 [1973 c.694 Â§4; repealed by 1977 c.372 Â§18]

Â Â Â Â Â  144.180 [1973 c.694 Â§5; repealed by 1977 c.372 Â§18]

Â Â Â Â Â  144.183 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  144.185 Records and information available to board. Before making a determination regarding a prisonerÂs release on parole as provided by ORS 144.125, the State Board of Parole and Post-Prison Supervision may cause to be brought before it current records and information regarding the prisoner, including:

Â Â Â Â Â  (1) Any relevant information which may be submitted by the prisoner, the prisonerÂs attorney, the victim of the crime, the Department of Corrections, or by other persons;

Â Â Â Â Â  (2) The presentence investigation report specified in ORS 144.791 or if no such report has been prepared, a report of similar content prepared by institutional staff;

Â Â Â Â Â  (3) The reports of any physical, mental and psychiatric examinations of the prisoner;

Â Â Â Â Â  (4) The prisonerÂs parole plan; and

Â Â Â Â Â  (5) Other relevant information concerning the prisoner as may be reasonably available. [1973 c.694 Â§6; 1981 c.426 Â§3; 1985 c.283 Â§3; 1987 c.320 Â§55]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.210 [Amended by 1959 c.101 Â§2; 1967 c.372 Â§8; 1969 c.597 Â§113; 1973 c.836 Â§288; repealed by 1985 c.283 Â§1]

Â Â Â Â Â  144.220 [Amended by 1959 c.101 Â§3; 1973 c.836 Â§289; repealed by 1975 c.564 Â§1 (144.221 enacted in lieu of 144.220)]

Â Â Â Â Â  144.221 [1975 c.564 Â§2 (enacted in lieu of 144.220); repealed by 1977 c.372 Â§18]

Â Â Â Â Â  144.223 Examination by psychiatrist or psychologist of parole candidate; report; copies to affected persons. (1) The State Board of Parole and Post-Prison Supervision may require any prisoner being considered for parole to be examined by a psychiatrist or psychologist before being released on parole.

Â Â Â Â Â  (2) Within 60 days after the examination, the examining psychiatrist or psychologist shall file a written report of the findings and conclusions of the psychiatrist or psychologist relative to the examination with the chairperson of the State Board of Parole and Post-Prison Supervision. A certified copy of the report shall be sent to the convicted person, to the attorney of the convicted person and to the executive officer of the Department of Corrections institution in which the convicted person is confined. [1977 c.379 Â§2; 1987 c.320 Â§56]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.226 Examination by psychiatrist or psychologist of person sentenced as dangerous offender; report. (1) Any person sentenced under ORS 161.725 and 161.735 as a dangerous offender shall within 120 days prior to the parole consideration hearing under ORS 144.228 or the last day of the required incarceration term established under ORS 161.737 and at least every two years thereafter be given a complete mental and psychiatric or psychological examination by a psychiatrist or psychologist appointed by the State Board of Parole and Post-Prison Supervision. Within 60 days after the examination, the examining psychiatrist or psychologist shall file a written report of findings and conclusions relative to the examination with the Director of the Department of Corrections and chairperson of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) The examining psychiatrist or psychologist shall include in the report a statement as to whether or not in the psychiatristÂs or psychologistÂs opinion the convicted person has any mental or emotional disturbance, deficiency, condition or disorder predisposing the person to the commission of any crime to a degree rendering the examined person a danger to the health or safety of others. The report shall also contain any other information which the examining psychiatrist or psychologist believes will aid the State Board of Parole and Post-Prison Supervision in determining whether the examined person is eligible for release. The report shall also state the progress or changes in the condition of the examined person as well as any recommendations for treatment. A certified copy of the report shall be sent to the convicted person, to the convicted personÂs attorney and to the executive officer of the Department of Corrections institution in which the convicted person is confined. [1955 c.636 Â§4; 1961 c.424 Â§5; 1969 c.597 Â§114; 1971 c.743 Â§338; 1973 c.836 Â§290; 1981 c.644 Â§4; 1987 c.320 Â§57; 1989 c.790 Â§78; 1991 c.318 Â§1; 1993 c.334 Â§2; 2005 c.481 Â§1]

Â Â Â Â Â  144.228 Periodic parole consideration hearings for dangerous offenders; setting of parole date; information to be considered. (1)(a) Within six months after commitment to the custody of the Department of Corrections of any person sentenced under ORS 161.725 and 161.735 as a dangerous offender, the State Board of Parole and Post-Prison Supervision shall set a date for a parole consideration hearing instead of an initial release date as otherwise required under ORS 144.120 and 144.125. The parole consideration hearing date shall be the time the prisoner would otherwise be eligible for parole under the boardÂs rules.

Â Â Â Â Â  (b) At the parole consideration hearing, the prisoner shall be given a release date in accordance with the rules of the board if the board finds the prisoner no longer dangerous or finds that the prisoner remains dangerous but can be adequately controlled with supervision and mental health treatment and that the necessary resources for supervision and treatment are available to the prisoner. If the board is unable to make such findings, reviews will be conducted at least once every two years until the board is able to make such findings, at which time release on parole shall be ordered if the prisoner is otherwise eligible under the rules. In no event shall the prisoner be held beyond the maximum sentence less good time credits imposed by the court.

Â Â Â Â Â  (c) Nothing in this section shall preclude a prisoner from submitting a request for a parole consideration hearing prior to the earliest time the prisoner is eligible for parole or a two-year review. Should the board find, based upon the request, that there is a reasonable cause to believe that the prisoner is no longer dangerous or that necessary supervision and treatment are available based upon the information provided in the request, it shall conduct a review as soon as is reasonably convenient.

Â Â Â Â Â  (2) For the parole consideration hearing, the board shall cause to be brought before it and consider all information regarding such person. The information shall include:

Â Â Â Â Â  (a) The written report of the examining psychiatrist or psychologist which shall contain all the facts necessary to assist the State Board of Parole and Post-Prison Supervision in making its determination. The report of the examining psychiatrist or psychologist shall be made within two months of the date of its consideration; and

Â Â Â Â Â  (b) A written report to be made by the executive officer of the Department of Corrections institution in which the person has been confined. The executive officerÂs report shall contain:

Â Â Â Â Â  (A) A detailed account of the personÂs conduct while confined, all infractions of rules and discipline, all punishment meted out to the person and the circumstances connected therewith, as well as the extent to which the person has responded to the efforts made in the institution to improve the personÂs mental and moral condition.

Â Â Â Â Â  (B) A statement as to the personÂs present attitude towards society, towards the sentencing judge, towards the prosecuting district attorney, towards the arresting police officer and towards the personÂs previous criminal career.

Â Â Â Â Â  (C) The work and program record of the person while in or under the supervision of the Department of Corrections. The program history shall include a summary of any psychological or substance abuse treatment and other activities that will assist the board in understanding the psychological adjustment and social skills and habits of the person and that will assist the board in determining the likelihood for successful community reentry. [1955 c.636 Â§5; 1961 c.424 Â§6; 1971 c.743 Â§339; 1973 c.836 Â§291; 1981 c.644 Â§5; 1985 c.283 Â§4; 1987 c.320 Â§58; 1991 c.318 Â§2; 1993 c.334 Â§3]

Â Â Â Â Â  144.230 [Amended by 1963 c.625 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  144.232 Release of dangerous offender to post-prison supervision; eligibility; hearing. (1) A person sentenced under ORS 161.725 and 161.735 as a dangerous offender for felonies committed on or after November 1, 1989, shall be considered for release to post-prison supervision. The offender is eligible for release to post-prison supervision after having served the required incarceration term established under ORS 161.737.

Â Â Â Â Â  (2) The State Board of Parole and Post-Prison Supervision shall hold a release hearing no later than 10 days prior to the date on which the offender becomes eligible for release on post-prison supervision as provided in subsection (1) of this section.

Â Â Â Â Â  (3) The dangerous offenderÂs eligibility for and release to post-prison supervision shall be determined in a manner consistent with the procedures and criteria required by ORS 144.228 for the parole determination process applicable to dangerous offenders sentenced for crimes committed prior to November 1, 1989.

Â Â Â Â Â  (4) An offender released under this section shall serve the remainder of the sentence term imposed under ORS 161.725, 161.735 and 161.737 on post-prison supervision, however:

Â Â Â Â Â  (a) Notwithstanding ORS 137.010 or the rules of the Oregon Criminal Justice Commission, the State Board of Parole and Post-Prison Supervision may sanction an offender to the supervision of the local authority for a maximum period of 180 days for any supervision violation. The sanction may be imposed repeatedly during the term of post-prison supervision for subsequent supervision violations.

Â Â Â Â Â  (b) After release under this section, the board may at any time return the offender to prison and require the offender to submit to a psychiatric or psychological examination as provided for in ORS 144.226. If the board finds that the offenderÂs dangerousness has returned and cannot be adequately controlled with supervision and mental and physical health treatment, or that resources for supervision and treatment are not available to the offender, the board may defer the offenderÂs release from prison for an indefinite period of time. An offender returned to prison under this paragraph is entitled to periodic reviews once every two years for possible release to post-prison supervision as provided by subsection (3) of this section. [1989 c.790 Â§80; 1993 c.334 Â§4; 1995 c.423 Â§18]

Â Â Â Â Â  144.240 [Repealed by 1973 c.694 Â§26]

Â Â Â Â Â  144.245 Date of release on parole; effect of release order. (1) When the State Board of Parole and Post-Prison Supervision has set a date on which a prisoner is to be released upon parole, the prisoner shall be released on that date unless the prisoner on that date remains subject to an unexpired minimum term during which the prisoner is not eligible for parole, in which case the prisoner shall not be released until the expiration of the minimum term.

Â Â Â Â Â  (2) When the board has not set a date on which a prisoner is to be released upon parole, the prisoner shall be released upon a date six months prior to the expiration of the prisonerÂs term as computed under ORS 421.120 and 421.122 unless the prisoner on that date remains subject to an unexpired minimum term during which the prisoner is not eligible for parole, in which case the prisoner shall not be released until the expiration of the minimum term.

Â Â Â Â Â  (3) In no case does a prisoner have a right to refuse an order granting the prisoner release upon parole. [1985 c.53 Â§Â§2,3]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.250 [Amended by 1973 c.836 Â§292; repealed by 1973 c.694 Â§26; see 144.183]

Â Â Â Â Â  144.260 Notice of prospective release on parole or post-prison supervision of inmate. (1) Prior to the release on parole or post-prison supervision of a convicted person from a Department of Corrections institution, the chairperson of the State Board of Parole and Post-Prison Supervision shall inform the Department of Corrections, the district attorney and the sheriff or arresting agency of the prospective date of release and of any special conditions thereof and shall inform the sentencing judge and the trial counsel upon request. If the person is a sex offender, as defined in ORS 181.594, the chairperson shall also inform the chief of police, if the person is going to reside within a city, and the county sheriff of the county in which the person is going to reside of the personÂs release and the conditions of the personÂs release.

Â Â Â Â Â  (2) At least 30 days prior to the release from actual physical custody of any convicted person, other than by parole or post-prison supervision, whether such release is pursuant to work release, institutional leave, or any other means, the Department of Corrections shall notify the district attorney of the impending release and shall notify the sentencing judge upon request.

Â Â Â Â Â  (3) The victim may request notification of the release and if the victim has requested notification, the State Board of Parole and Post-Prison Supervision or the Department of Corrections, as the case may be, shall notify the victim in the same fashion and under the same circumstances it is required to give notification to other persons under this section. [Amended by 1969 c.597 Â§115; 1973 c.836 Â§293; 1983 c.635 Â§1; 1987 c.2 Â§15; 1987 c.320 Â§59; 1989 c.790 Â§29; 1993 c.492 Â§1; 2001 c.884 Â§6]

Â Â Â Â Â  144.270 Conditions of parole. (1) The State Board of Parole and Post-Prison Supervision, in releasing a person on parole, shall specify in writing the conditions of the parole and a copy of such conditions shall be given to the person paroled.

Â Â Â Â Â  (2) The board shall determine, and may at any time modify, the conditions of parole, which may include, among other conditions, that the parolee shall:

Â Â Â Â Â  (a) Accept the parole granted subject to all terms and conditions specified by the board.

Â Â Â Â Â  (b) Be under the supervision of the Department of Corrections and its representatives and abide by their direction and counsel.

Â Â Â Â Â  (c) Answer all reasonable inquiries of the board or the parole officer.

Â Â Â Â Â  (d) Report to the parole officer as directed by the board or parole officer.

Â Â Â Â Â  (e) Not own, possess or be in control of any weapon.

Â Â Â Â Â  (f) Respect and obey all municipal, county, state and federal laws.

Â Â Â Â Â  (g) Understand that the board may, in its discretion, suspend or revoke parole if it determines that the parole is not in the best interest of the parolee, or in the best interest of society.

Â Â Â Â Â  (3)(a) The board may establish such special conditions as it determines are necessary because of the individual circumstances of the parolee.

Â Â Â Â Â  (b) If the person is on parole following conviction of a sex crime, as defined in ORS 181.594, the board shall include all of the following as special conditions of the personÂs parole:

Â Â Â Â Â  (A) Agreement to comply with any curfew set by the board or the supervising officer.

Â Â Â Â Â  (B) A prohibition against contacting a person under 18 years of age without the prior written approval of the board or supervising officer.

Â Â Â Â Â  (C) A prohibition against being present more than one time, without the prior written approval of the board or supervising officer, at a place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (D) In addition to the prohibition under subparagraph (C) of this paragraph, a prohibition against being present, without the prior written approval of the board or supervising officer, at, or on property adjacent to, a school, child care center, playground or other place intended for use primarily by persons under 18 years of age.

Â Â Â Â Â  (E) A prohibition against working or volunteering at a school, child care center, park, playground or other place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (F) Entry into and completion of or successful discharge from a sex offender treatment program approved by the board or supervising officer. The program may include polygraph and plethysmograph testing. The person is responsible for paying for the treatment program.

Â Â Â Â Â  (G) A prohibition against any contact with the victim, directly or indirectly, unless approved by the victim, the personÂs treatment provider and the board or supervising officer.

Â Â Â Â Â  (H) Unless otherwise indicated for the treatment required under subparagraph (F) of this paragraph, a prohibition against viewing, listening to, owning or possessing any sexually stimulating visual or auditory materials that are relevant to the personÂs deviant behavior.

Â Â Â Â Â  (I) Agreement to consent to a search of the person or the vehicle or residence of the person upon the request of a representative of the board if the representative has reasonable grounds to believe that evidence of a violation of a condition of parole will be found.

Â Â Â Â Â  (J) Participation in random polygraph examinations to obtain information for risk management and treatment. The person is responsible for paying the expenses of the examinations. The results of a polygraph examination under this subparagraph may not be used in evidence in a hearing to prove a violation of parole.

Â Â Â Â Â  (K) Maintenance of a driving log and a prohibition against driving a motor vehicle alone unless approved by the board or supervising officer.

Â Â Â Â Â  (L) A prohibition against using a post-office box unless approved by the board or supervising officer.

Â Â Â Â Â  (M) A prohibition against residing in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or supervising officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or a designee of the board. As soon as practicable, the supervising officer of a person subject to the requirements of this subparagraph shall review the personÂs living arrangement with the personÂs sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subparagraph:

Â Â Â Â Â  (i) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (ii) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (iii) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (c)(A) If the person is on parole following conviction of a sex crime, as defined in ORS 181.594, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the board, if requested by the victim, shall include as a special condition of the personÂs parole that the person not reside within three miles of the victim unless:

Â Â Â Â Â  (i) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county under subsection (5) of this section;

Â Â Â Â Â  (ii) The person demonstrates to the board by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

Â Â Â Â Â  (iii) The person demonstrates to the board by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the parole; or

Â Â Â Â Â  (iv) The person resides in a halfway house. As used in this sub-subparagraph, Âhalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (B) A victim may request imposition of the special condition of parole described in this paragraph at the time of sentencing in person or through the prosecuting attorney. A victimÂs request may be included in the judgment document.

Â Â Â Â Â  (C) If the board imposes the special condition of parole described in this paragraph and if at any time during the period of parole the victim moves to within three miles of the paroleeÂs residence, the board may not require the parolee to change the paroleeÂs residence in order to comply with the special condition of parole.

Â Â Â Â Â  (4) It is not a cause for revocation of parole that the parolee failed to apply for or accept employment at any workplace where there is a labor dispute in progress. As used in this subsection, Âlabor disputeÂ has the meaning for that term provided in ORS 662.010.

Â Â Â Â Â  (5)(a) When the board grants an inmate parole from the custody of the Department of Corrections, the board shall order, as a condition of parole, that the inmate reside for the first six months in the county where the inmate resided at the time of the offense that resulted in the imprisonment.

Â Â Â Â Â  (b) Upon motion of the board, an inmate, a victim or a district attorney, the board may waive the residency requirement only after making a finding that one of the following conditions has been met:

Â Â Â Â Â  (A) The inmate provides proof of a job with no set ending date in a county other than the established county of residence;

Â Â Â Â Â  (B) The inmate is found to pose a significant danger to the victim of the offenderÂs crime, or the victim or victimÂs family is found to pose a significant danger to the inmate residing in the county of residence;

Â Â Â Â Â  (C) The inmate has a spouse or biological or adoptive family residing in other than the county of residence who will be materially significant in aiding in the rehabilitation of the offender and in the success of the parole;

Â Â Â Â Â  (D) As another condition of parole, the inmate is required to participate in a treatment program which is not available or located in the county of residence;

Â Â Â Â Â  (E) The inmate desires to be paroled to another state; or

Â Â Â Â Â  (F) The board finds other good cause, of a nature similar to the other conditions listed in this paragraph, for the waiver.

Â Â Â Â Â  (c)(A) For purposes of this subsection, ÂresidencyÂ means the last address at the time of the offense, as established by an examination of all of the following:

Â Â Â Â Â  (i) An Oregon driver license, regardless of its validity;

Â Â Â Â Â  (ii) Records maintained by the Department of Revenue;

Â Â Â Â Â  (iii) Records maintained by the Department of State Police, Bureau of Criminal Identification;

Â Â Â Â Â  (iv) Records maintained by the Department of Human Services; and

Â Â Â Â Â  (v) Records maintained by the Department of Corrections.

Â Â Â Â Â  (B) When an inmate did not have one identifiable address of record at the time of the offense, the inmate shall be considered to have resided in the county where the offense occurred.

Â Â Â Â Â  (C) If the inmate is serving multiple sentences, the county of residence shall be determined according to the date of the last arrest resulting in a conviction.

Â Â Â Â Â  (D) If the inmate is being rereleased after revocation of parole, the county of residence shall be determined according to the date of the arrest resulting in a conviction of the underlying offense.

Â Â Â Â Â  (E) In determining the inmateÂs county of residence, a conviction for an offense that the inmate committed while incarcerated in a state corrections institution may not be considered.

Â Â Â Â Â  (6) When the board grants an inmate parole from the custody of the Department of Corrections and if the inmate is required to report as a sex offender under ORS 181.595, the board, as a condition of parole, shall order the inmate to report with the Department of State Police, a chief of police, a county sheriff or the supervising agency:

Â Â Â Â Â  (a) When supervision begins;

Â Â Â Â Â  (b) Within 10 days of a change in residence;

Â Â Â Â Â  (c) Once each year within 10 days of the inmateÂs date of birth;

Â Â Â Â Â  (d) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (e) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (7) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [Amended by 1973 c.694 Â§7; 1973 c.836 Â§294; 1974 c.36 Â§5; 1987 c.320 Â§60; 1987 c.780 Â§4; 1989 c.1023 Â§1; 1991 c.278 Â§1; 1999 c.239 Â§3; 1999 c.626 Â§13; amendments by 1999 c.626 Â§36 repealed by 2001 c.884 Â§1; 2001 c.731 Â§Â§3,4; 2005 c.532 Â§2; 2005 c.567 Â§10; 2005 c.576 Â§3; 2005 c.642 Â§3a]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.275 Parole of inmates sentenced to make financial restitution; schedule of payments. Whenever the State Board of Parole and Post-Prison Supervision orders the release on parole of an inmate who has been ordered to pay compensatory fines pursuant to ORS 137.101 or to make restitution pursuant to ORS 137.106, but with respect to whom payment of all or a portion of the fine or restitution was suspended until the release of the inmate from imprisonment, the board may establish a schedule by which payment of the compensatory fine or restitution shall be resumed. In fixing the schedule and supervising the paroled inmateÂs performance thereunder, the board shall consider the factors specified in ORS 137.106 (4). The board shall provide to the sentencing court a copy of the schedule and any modifications thereof. [1977 c.271 Â§6; 1989 c.46 Â§1; 2003 c.670 Â§2]

Â Â Â Â Â  Note: 144.275 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.305 [1987 c.2 Â§16; 1991 c.148 Â§1; repealed by 1993 c.680 Â§7]

Â Â Â Â Â  144.310 [Amended by 1963 c.625 Â§2; 1973 c.694 Â§18; 1973 c.836 Â§295; 1974 c.36 Â§6; 1981 c.425 Â§1; 1987 c.320 Â§61; repealed by 1993 c.680 Â§7]

TERMINATION OF PAROLE

Â Â Â Â Â  144.315 Evidence admissible before board; rules. Evidence may be received in proceedings conducted by the State Board of Parole and Post-Prison Supervision even though inadmissible under rules of evidence applicable to court procedure and the board shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and method of taking and furnishing the same in order to afford the inmate a reasonable opportunity for a fair hearing. The procedures shall include the means of determining good cause not to allow confrontation of witnesses or disclosure of the identity of informants who would be subject to risk of harm if their identity is disclosed. [1973 c.694 Â§22]

Â Â Â Â Â  144.317 Appointment of attorneys; payment. (1) The State Board of Parole and Post-Prison Supervision shall have the power to appoint attorneys, at board expense, to represent indigent parolees and offenders on post-prison supervision if the request and determination provided in ORS 144.343 (3)(f) have been made.

Â Â Â Â Â  (2) Upon completion of the parole or post-prison supervision revocation hearing, the board shall determine whether the person for whom counsel was appointed pursuant to subsection (1) of this section is able to pay a portion of the attorney fees to be paid by the board. In determining whether the person is able to pay such portion, the board shall take into account the other financial obligations of the person, including any existing fines or orders to make restitution. If the board determines that the person is able to pay such portion, the board may order, as a condition of parole or post-prison supervision, that the person pay the portion to the appropriate officer of the state. [1973 c.694 Â§23; 1981 c.644 Â§6; 1987 c.803 Â§16; 1989 c.790 Â§40]

Â Â Â Â Â  144.320 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  144.330 [Amended by 1973 c.836 Â§296; repealed by 1973 c.694 Â§8 (144.331 enacted in lieu of 144.330)]

Â Â Â Â Â  144.331 Suspension of parole or post-prison supervision; custody of violator; revocation hearing before suspension. (1) The State Board of Parole and Post-Prison Supervision may suspend the parole or post-prison supervision of any person under its jurisdiction upon being informed and having reasonable grounds to believe that the person has violated the conditions of parole or post-prison supervision and may order the arrest and detention of such person. The written order of the board is sufficient warrant for any law enforcement officer to take into custody such person. A sheriff, municipal police officer, constable, parole and probation officer, prison official or other peace officer shall execute the order.

Â Â Â Â Â  (2) The board or its designated representative may proceed to hearing as provided in ORS 144.343 without first suspending the parole or post-prison supervision or ordering the arrest and detention of any person under its jurisdiction upon being informed and having reasonable grounds to believe that the person under its jurisdiction has violated a condition of parole and that revocation of parole may be warranted or that the person under its jurisdiction has violated a condition of post-prison supervision and that incarceration for the violation may be warranted.

Â Â Â Â Â  (3) During the pendency of any post-prison supervision violation proceedings, the period of post-prison supervision is stayed and the board has jurisdiction over the offender until the proceedings are resolved. [1973 c.694 Â§9 (enacted in lieu of 144.330); 1977 c.375 Â§1; 1991 c.108 Â§1; 2005 c.264 Â§13]

Â Â Â Â Â  144.333 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  144.334 Use of citations for parole or post-prison supervision violators; conditions; appearance. (1) In addition to the authority granted under ORS 144.331 and 144.370, the State Board of Parole and Post-Prison Supervision may authorize the use of citations to direct alleged parole or post-prison supervision violators to appear before the board or its designated representative. The following apply to the use of citations under this section:

Â Â Â Â Â  (a) The board may authorize issuance of citations only by officers who are permitted under ORS 144.350 to arrest and detain.

Â Â Â Â Â  (b) Nothing in this subsection limits the authority, under ORS 144.350, of a supervising officer or other officer to arrest an alleged parole or post-prison supervision violator.

Â Â Â Â Â  (2) The board may impose any conditions upon an authorization under this section that the board considers appropriate. The conditions may include, but are not limited to, requirements that citation authority be sought on a case-by-case basis, citation authority be granted in all cases that meet certain conditions, citation authority be allowed for certain types of cases or designation of certain cases be made where citations shall not be used.

Â Â Â Â Â  (3) The cited offender shall appear before the board or its designated representative at the time, date and place specified in the citation. If the offender fails to appear as required, the board may issue a suspend and detain order upon its own motion or upon request of the supervising officer. [1991 c.836 Â§4]

Â Â Â Â Â  Note: 144.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.335 Appeal from order of board to Court of Appeals; effect of filing appeal; appointment of master. (1) A person over whom the State Board of Parole and Post-Prison Supervision exercises its jurisdiction may seek judicial review of a final order of the board as provided in this section if:

Â Â Â Â Â  (a) The person is adversely affected or aggrieved by a final order of the board; and

Â Â Â Â Â  (b) The person has exhausted administrative review as provided by board rule.

Â Â Â Â Â  (2) A person requesting administrative review shall provide the personÂs current mailing address in the request. The board shall mail its order disposing of the request for administrative review to the person at that address, unless the person has otherwise notified the board in writing of a change of address.

Â Â Â Â Â  (3) The order of the board need not be in any special form, and the order is sufficient for purposes of judicial review if it appears that the board acted within the scope of the boardÂs authority. The Court of Appeals may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8). The filing of the petition shall not stay the boardÂs order, but the board may do so, or the court may order a stay upon application on such terms as it deems proper.

Â Â Â Â Â  (4) If a person described in subsection (1) of this section seeks judicial review of a final order of the board, the person shall file a petition for judicial review with the Court of Appeals within 60 days after the date the board mails the order disposing of the personÂs request for administrative review. The person shall serve a copy of the petition for judicial review on the board.

Â Â Â Â Â  (5) Within 30 days after being served with a copy of the petition for judicial review, or such further time as the court may allow, the board shall:

Â Â Â Â Â  (a) Submit to the court the record of the proceeding or, if the petitioner agrees, a shortened record; and

Â Â Â Â Â  (b) Deliver a copy of the record to the petitioner or the petitionerÂs attorney, if the petitioner is represented by an attorney.

Â Â Â Â Â  (6) Within 60 days after being served with a copy of the record, or such further time as the court may allow, the petitioner shall file a motion for leave to proceed with judicial review based on a showing in the motion that a substantial question of law is presented for review.

Â Â Â Â Â  (7) Notwithstanding ORS 2.570, the Chief Judge, or other judge of the Court of Appeals designated by the Chief Judge, may, on behalf of the Court of Appeals, determine whether a motion for leave to proceed with judicial review under subsection (6) of this section presents a substantial question of law and may dismiss the judicial review if the motion does not present a substantial question of law. A dismissal under this subsection constitutes a decision on the merits of the petitionerÂs issues on judicial review.

Â Â Â Â Â  (8) If the Chief Judge, or other judge of the Court of Appeals designated by the Chief Judge, determines under subsection (7) of this section that the motion presents a substantial question of law, the court shall order the judicial review to proceed.

Â Â Â Â Â  (9) At any time after submission of the petitionerÂs brief, the court, on its own motion or on motion of the board, without submission of the boardÂs brief and without oral argument, may summarily affirm the boardÂs order if the court determines that the judicial review does not present a substantial question of law. Notwithstanding ORS 2.570, the Chief Judge, or other judge of the Court of Appeals designated by the Chief Judge, may, on behalf of the Court of Appeals, deny or, if the petitioner does not oppose the motion, grant the boardÂs motion for summary affirmance. A summary affirmance under this subsection constitutes a decision on the merits of the petitionerÂs issues on judicial review.

Â Â Â Â Â  (10) During the pendency of judicial review of an order, if the board withdraws the order for the purpose of reconsideration and thereafter issues an order on reconsideration, and the petitioner wishes to proceed with the judicial review, the petitioner need not seek administrative review of the order on reconsideration and need not file a new petition for judicial review. The petitioner shall file, within a time established by the court, a notice of intent to proceed with judicial review.

Â Â Â Â Â  (11) In the case of disputed allegations of irregularities in procedure before the board not shown in the record that, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact upon them.

Â Â Â Â Â  (12) If the court determines that the motion filed under subsection (6) of this section, when liberally construed, fails to state a colorable claim for review of the boardÂs order, the court may order the petitioner to pay, in addition to the boardÂs recoverable costs, attorney fees incurred by the board not to exceed $100. If the petitioner moves to dismiss the petition before expiration of the time provided in subsection (6) of this section, the court may not award costs or attorney fees to the board.

Â Â Â Â Â  (13) Upon request by the board, the Department of Corrections may draw from or charge to the petitionerÂs trust account and pay to the board the amount of any costs or attorney fees awarded to the board by the court in any judicial review under this section. [1973 c.694 Â§24; 1983 c.740 Â§18; 1989 c.790 Â§41; 1993 c.402 Â§1; 1995 c.108 Â§3; 1999 c.141 Â§3; 1999 c.618 Â§1; 2001 c.661 Â§1; 2003 c.352 Â§1]

Â Â Â Â Â  144.337 Public Defense Services Commission to provide counsel for eligible petitioner. (1) Pursuant to ORS 151.216 and 151.219, the Public Defense Services Commission shall provide for the representation of financially eligible persons petitioning for review under ORS 144.335.

Â Â Â Â Â  (2) If the commission determines that a person petitioning for review under ORS 144.335 is not financially eligible for appointed counsel at state expense, the commission shall promptly notify the person of the determination and of the personÂs right to request review of the determination by the Court of Appeals. The person may request review of the commissionÂs determination by filing a motion in the Court of Appeals no later than 60 days after the date of the commissionÂs notice.

Â Â Â Â Â  (3) The determination of the Court of Appeals under subsection (2) of this section as to whether the person is financially eligible is final. [1973 c.694 Â§25; 2001 c.962 Â§31; 2003 c.420 Â§1]

Â Â Â Â Â  144.340 Power to retake and return violators of parole and post-prison supervision. (1) The Department of Corrections, in accordance with the rules and regulations or directions of the State Board of Parole and Post-Prison Supervision or the Governor, as the case may be, may cause to have retaken and returned persons to the institution, or to the supervision of the local supervisory authority, whether in or out of the state, whenever they have violated the conditions of their parole or post-prison supervision.

Â Â Â Â Â  (2)(a) Persons retaken and returned to this state from outside the state upon order or warrant of the Department of Corrections, the State Board of Parole and Post-Prison Supervision or the Governor, for violation of conditions of parole or post-prison supervision, shall be detained in a Department of Corrections facility or a local correctional facility pending any hearing concerning the alleged violation and ultimate disposition by the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (b) Persons retaken and returned to this state from outside the state upon order or warrant of a local supervisory authority for violation of conditions of post-prison supervision may be detained in a local correctional facility pending a hearing concerning the alleged violation and ultimate disposition by the local supervisory authority.

Â Â Â Â Â  (3) Persons retaken and returned to this state from outside the state under this section are liable for the costs and expenses of retaking and returning the person upon:

Â Â Â Â Â  (a) A finding by the State Board of Parole and Post-Prison Supervision of present or future ability to pay; and

Â Â Â Â Â  (b) Order of the State Board of Parole and Post-Prison Supervision. [Amended by 1969 c.597 Â§116; 1973 c.836 Â§297; 1987 c.320 Â§62; 1989 c.790 Â§42; 1991 c.228 Â§1; 1995 c.423 Â§19; 1999 c.120 Â§1]

Â Â Â Â Â  144.341 Procedure upon arrest of violator. (1) Except as otherwise provided in subsection (2) of this section, when the State Board of Parole and Post-Prison Supervision or the Department of Corrections orders the arrest and detention of an offender under ORS 144.331 or 144.350, the offender arrested shall be held in a county jail for no more than 15 days.

Â Â Â Â Â  (2) An offender may be held longer than 15 days:

Â Â Â Â Â  (a) If the offender is being held for a combination of probation and parole violation;

Â Â Â Â Â  (b) If the offender is being held pending prosecution on new criminal charges; or

Â Â Â Â Â  (c) Pursuant to an agreement with a local jail authority. [1993 c.680 Â§32]

Â Â Â Â Â  Note: 144.341 was added to and made a part of ORS chapter 144 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.343 Hearing required on revocation; procedure; victimÂs rights regarding hearing. (1) When the State Board of Parole and Post-Prison Supervision or its designated representative has been informed and has reasonable grounds to believe that a person under its jurisdiction has violated a condition of parole and that revocation of parole may be warranted, the board or its designated representative shall conduct a hearing as promptly as convenient to determine whether there is probable cause to believe a violation of one or more of the conditions of parole has occurred and also conduct a parole violation hearing if necessary. Evidence received and the order of the court at a preliminary hearing under ORS 135.070 to 135.225 may be used by the board to determine the existence of probable cause. A waiver by the defendant of any preliminary hearing shall also constitute a waiver of probable cause hearing by the board. The location of the hearing shall be reasonably near the place of the alleged violation or the place of confinement.

Â Â Â Â Â  (2) The board may:

Â Â Â Â Â  (a) Reinstate or continue the alleged violator on parole subject to the same or modified conditions of parole;

Â Â Â Â Â  (b) Revoke parole and require that the parole violator serve the remaining balance of the sentence as provided by law;

Â Â Â Â Â  (c) Impose sanctions as provided in ORS 144.106; or

Â Â Â Â Â  (d) Delegate the authority, in whole or in part, granted by this subsection to its designated representative as provided by rule.

Â Â Â Â Â  (3) Within a reasonable time prior to the hearing, the board or its designated representative shall provide the parolee with written notice which shall contain the following information:

Â Â Â Â Â  (a) A concise written statement of the suspected violations and the evidence which forms the basis of the alleged violations.

Â Â Â Â Â  (b) The paroleeÂs right to a hearing and the time, place and purpose of the hearing.

Â Â Â Â Â  (c) The names of persons who have given adverse information upon which the alleged violations are based and the right of the parolee to have such persons present at the hearing for the purposes of confrontation and cross-examination unless it has been determined that there is good cause for not allowing confrontation.

Â Â Â Â Â  (d) The paroleeÂs right to present letters, documents, affidavits or persons with relevant information at the hearing unless it has been determined that informants would be subject to risk of harm if their identity were disclosed.

Â Â Â Â Â  (e) The paroleeÂs right to subpoena witnesses under ORS 144.347.

Â Â Â Â Â  (f) The paroleeÂs right to be represented by counsel and, if indigent, to have counsel appointed at board expense if the board or its designated representative determines, after request, that the request is based on a timely and colorable claim that:

Â Â Â Â Â  (A) The parolee has not committed the alleged violation of the conditions upon which the parolee is at liberty;

Â Â Â Â Â  (B) Even if the violation is a matter of public record or is uncontested, there are substantial reasons which justify or mitigate the violation and make revocation inappropriate and that the reasons are complex or otherwise difficult to develop or present; or

Â Â Â Â Â  (C) The parolee, in doubtful cases, appears to be incapable of speaking effectively on the paroleeÂs own behalf.

Â Â Â Â Â  (g) That the hearing is being held to determine:

Â Â Â Â Â  (A) Whether there is probable cause to believe a violation of one or more of the conditions of parole has occurred; and

Â Â Â Â Â  (B) If there is probable cause to believe a violation of one or more of the conditions of parole has occurred:

Â Â Â Â Â  (i) Whether to reinstate parole;

Â Â Â Â Â  (ii) Whether to continue the alleged violator on parole subject to the same or modified conditions of parole; or

Â Â Â Â Â  (iii) Whether to revoke parole and require that the parole violator serve a term of imprisonment consistent with ORS 144.346.

Â Â Â Â Â  (4) At the hearing the parolee shall have the right:

Â Â Â Â Â  (a) To present evidence on the paroleeÂs behalf, which shall include the right to present letters, documents, affidavits or persons with relevant information regarding the alleged violations;

Â Â Â Â Â  (b) To confront witnesses against the parolee unless it has been determined that there is good cause not to allow confrontation;

Â Â Â Â Â  (c) To examine information or documents which form the basis of the alleged violation unless it has been determined that informants would be subject to risk of harm if their identity is disclosed; and

Â Â Â Â Â  (d) To be represented by counsel and, if indigent, to have counsel provided at board expense if the request and determination provided in subsection (3)(f) of this section have been made. If an indigentÂs request is refused, the grounds for the refusal shall be succinctly stated in the record.

Â Â Â Â Â  (5) Within a reasonable time after the preliminary hearing, the parolee shall be given a written summary of what transpired at the hearing, including the boardÂs or its designated representativeÂs decision or recommendation and reasons for the decision or recommendation and the evidence upon which the decision or recommendation was based. If an indigent paroleeÂs request for counsel at board expense has been made in the manner provided in subsection (3)(f) of this section and refused, the grounds for the refusal shall be succinctly stated in the summary.

Â Â Â Â Â  (6)(a) The parolee may admit or deny the violation without being physically present at the hearing if the parolee appears before the board or its designee by means of simultaneous television transmission allowing the board to observe and communicate with the parolee and the parolee to observe and communicate with the board or by telephonic communication allowing the board to communicate with the parolee and the parolee to communicate with the board.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, appearance by simultaneous television transmission or telephonic communication shall not be permitted unless the facilities used enable the parolee to consult privately with counsel during the proceedings.

Â Â Â Â Â  (7) If the board or its designated representative has determined that there is probable cause to believe that a violation of one or more of the conditions of parole has occurred, the hearing shall proceed to receive evidence from which the board may determine whether to reinstate or continue the alleged parole violator on parole subject to the same or modified conditions of parole or revoke parole and require that the parole violator serve a term of imprisonment as provided by ORS 144.346.

Â Â Â Â Â  (8) At the conclusion of the hearing if probable cause has been determined and the hearing has been held by a member of the board or by a designated representative of the board, the person conducting the hearing shall transmit the record of the hearing, together with a proposed order including findings of fact, recommendation and reasons for the recommendation to the board. The parolee or the paroleeÂs representative shall have the right to file exceptions and written arguments with the board. The right to file exceptions and written arguments may be waived. After consideration of the record, recommendations, exceptions and arguments a quorum of the board shall enter a final order including findings of fact, its decision and reasons for the decision.

Â Â Â Â Â  (9)(a) The victim has the right:

Â Â Â Â Â  (A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the board of any hearing before the board that may result in the revocation of the paroleeÂs parole;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the board.

Â Â Â Â Â  (b) Failure of the board to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding. [1973 c.694 Â§13; 1977 c.375 Â§2; 1981 c.644 Â§7; 1987 c.158 Â§20a; 1987 c.803 Â§17; 1989 c.790 Â§42a; 1991 c.836 Â§2; 1993 c.581 Â§3; 1997 c.313 Â§12]

Â Â Â Â Â  144.345 Revocation of parole; effect of conviction for crime. (1) Except as provided in subsection (2) of this section, whenever the State Board of Parole and Post-Prison Supervision considers an alleged parole violator and finds such person has violated one or more conditions of parole and evidence offered in mitigation does not excuse or justify the violation, the board may revoke parole.

Â Â Â Â Â  (2) When a person released on parole or post-prison supervision is convicted of a crime and sentenced to a term of imprisonment at any institution of the Department of Corrections or its counterpart under the laws of the United States or any other state, such conviction and sentence shall automatically terminate the personÂs parole or post-prison supervision as of the date of the sentence order. Notwithstanding any other provision of law, the person shall not be entitled to a hearing under ORS 144.343 and shall have a rerelease date set as provided by rule. [1973 c.694 Â§14; 1977 c.372 Â§16; 1991 c.836 Â§3]

Â Â Â Â Â  144.346 Parole revocation sanctions; rules. The State Board of Parole and Post-Prison Supervision shall adopt rules to establish parole revocation sanctions for parole violations committed on or after November 1, 1989. [1989 c.790 Â§18b; 1997 c.525 Â§9]

Â Â Â Â Â  Note: 144.346 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.347 Compelling witnesses; subpoena power; fees. (1) Upon request of any party to the hearing provided in ORS 144.343 and upon a proper showing of the general relevance and reasonable scope of the testimony to be offered, the board or its designated representatives shall issue subpoenas requiring the attendance and testimony of witnesses. In any case, the board, on its own motion, may issue subpoenas requiring the attendance and testimony of witnesses.

Â Â Â Â Â  (2) Upon request of any party to the hearing provided in ORS 144.343 and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue subpoenas duces tecum. In any case, the board, on its own motion, may issue subpoenas duces tecum.

Â Â Â Â Â  (3) Witnesses appearing under subpoena, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to that witness shall be reimbursed by the board.

Â Â Â Â Â  (4) If any person fails to comply with a subpoena issued under subsection (1) or (2) of this section or any party or witness refuses to testify regarding any matter on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court. [1973 c.694 Â§15; 1983 c.489 Â§3; 1989 c.980 Â§7]

Â Â Â Â Â  144.349 When ORS 144.343 does not apply. When an alleged parole or post-prison supervision violator is in custody in a state to which the alleged parole or post-prison supervision violator has not been paroled or released or in federal custody, ORS 144.343 does not apply. [1973 c.694 Â§16; 1989 c.790 Â§43]

Â Â Â Â Â  144.350 Order for arrest and detention of escapee or violator of parole, post-prison supervision, probation, conditional pardon or other conditional release; investigation by department. (1)(a) The Department of Corrections or other supervisory authority may order the arrest and detention of any person then under the supervision, custody or control of the department or other supervisory authority upon being informed and having reasonable grounds to believe that such person has:

Â Â Â Â Â  (A) Violated the conditions of parole, post-prison supervision, probation, conditional pardon or other conditional release from custody; or

Â Â Â Â Â  (B) Escaped from the supervision, custody or control of the department or other supervisory authority.

Â Â Â Â Â  (b) Before issuing an order under paragraph (a)(A) of this subsection, the department or other supervisory authority shall investigate for the purpose of ascertaining whether the terms of the parole, post-prison supervision, probation, conditional pardon or other conditional release have been violated.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the department or other supervisory authority may order the arrest and detention of any person under its supervision or control if it has reasonable grounds to believe that such person is a danger to self or to others. A hearing shall follow as promptly as convenient to the parties to determine whether probable cause exists to continue detention pending a final determination of the case.

Â Â Â Â Â  (3) As used in this section, ÂescapeÂ means the unlawful departure of a person from a correctional facility, as defined in ORS 162.135, or from the supervision, custody or control of a corrections officer or other person authorized by the department or supervisory authority to maintain supervision, custody or control of the person while the person is outside the correctional facility. [Amended by 1969 c.597 Â§117; 1981 c.644 Â§8; 1987 c.320 Â§63; 1989 c.790 Â§44; 1995 c.423 Â§25; 1999 c.120 Â§2]

Â Â Â Â Â  144.360 Effect of order for arrest and detention of violator. Any order issued by the Department of Corrections or other supervisory authority as authorized by ORS 144.350 constitutes full authority for the arrest and detention of the violator, and all the laws applicable to warrants of arrest shall apply to such orders. [Amended by 1973 c.836 Â§298; 1987 c.320 Â§64; 1995 c.423 Â§26]

Â Â Â Â Â  144.370 Suspension of parole or post-prison supervision following order for arrest and detention; hearing. Within 15 days after the issuance of an order, under the provisions of ORS 144.350, the board may order suspension of the detained personÂs parole or post-prison supervision. A hearing shall then be conducted as promptly as convenient pursuant to ORS 144.343. [Amended by 1973 c.694 Â§10; 1973 c.836 Â§299; 1974 c.36 Â§7; 1981 c.644 Â§9; 1983 c.740 Â§19; 1991 c.108 Â§2]

Â Â Â Â Â  144.374 Deputization of persons in other states to act in returning Oregon parole and post-prison supervision violators. (1) The Director of the Department of Corrections may deputize, in writing, any person regularly employed by another state, to act as an officer and agent of this state for the return of any person who has violated the conditions of parole, post-prison supervision, conditional pardon or other conditional release.

Â Â Â Â Â  (2) Any person deputized pursuant to subsection (1) of this section shall have the same powers with respect to the return of any person who has violated the conditions of parole, post-prison supervision, conditional pardon or other conditional release from custody as any peace officer of this state.

Â Â Â Â Â  (3) Any person deputized pursuant to subsection (1) of this section shall carry formal evidence of deputization and shall produce the same on demand. [1955 c.369 Â§1; 1969 c.597 Â§118; 1973 c.836 Â§300; 1987 c.320 Â§65; 1989 c.790 Â§45]

Â Â Â Â Â  144.376 Contracts for sharing expense with other states of cooperative returns of parole and post-prison supervision violators. The Department of Corrections may enter into contracts with similar officials of any state, for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the conditions of parole, post-prison supervision, probation, conditional pardon or other conditional release. [1955 c.369 Â§2; 1969 c.597 Â§119; 1983 c.425 Â§1; 1987 c.320 Â§66; 1989 c.790 Â§46]

Â Â Â Â Â  144.380 After suspension of parole, post-prison supervision or revocation of conditional pardon or probation, violator is fugitive from justice. After the suspension of parole or post-prison supervision or revocation of probation or conditional pardon of any convicted person, and until the return of the person to custody, the person shall be considered a fugitive from justice. [Amended by 1973 c.694 Â§11; 1989 c.790 Â§47]

Â Â Â Â Â  144.390 [Amended by 1975 c.589 Â§1; repealed by 1989 c.790 Â§47a]

Â Â Â Â Â  144.395 Rerelease of persons whose parole has been revoked; rules. The board shall adopt rules consistent with the criteria in ORS 144.780 relating to the rerelease of persons whose parole has been revoked. [1977 c.372 Â§7]

Â Â Â Â Â  144.400 [Amended by 1973 c.836 Â§301; repealed by 1973 c.694 Â§26]

Â Â Â Â Â  144.403 [Repealed by 1974 c.36 Â§28]

SEIZURE OF PROPERTY BY PAROLE AND PROBATION OFFICERS

Â Â Â Â Â  144.404 Department of Corrections authority to receive, hold and dispose of property. The Department of Corrections is authorized to receive, hold and dispose of contraband, things otherwise criminally possessed or possessed in violation of parole or post-prison supervision conditions, or unclaimed goods seized by a parole and probation officer during the arrest of a suspected parole or post-prison supervision violator or during the search of the suspected violator or of the premises, vehicle or other property of the suspected violator. [1991 c.286 Â§1]

Â Â Â Â Â  Note: 144.404 to 144.409 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.405 Duty of officer upon seizure; disposition of property if no claim to rightful possession is established. (1) Upon seizing property in execution of duty, a parole and probation officer shall, as soon thereafter as is reasonably possible, make a written list of the things seized and furnish a copy to the suspected parole or post-prison supervision violator. The list shall contain a notice informing the person of the right to contest the seizure by filing a petition and shall contain such other information as the Department of Corrections, by rule, may require.

Â Â Â Â Â  (2) If no claim of rightful possession has been established under ORS 144.405 to 144.409, the Department of Corrections may order the sale, destruction or other disposition of the things seized. The department may enter into agreements with other state and local officials responsible under applicable laws for selling, destroying or otherwise disposing of contraband or unclaimed goods in official custody for ultimate disposition of the things seized. The clear proceeds, if any, generated by the disposition of things seized shall be deposited in the State Treasury to the credit of the General Fund.

Â Â Â Â Â  (3) If things seized by a parole and probation officer in execution of duty are not needed for evidentiary purposes, and if a person having a rightful claim establishes identity and right to possession to the satisfaction of the Department of Corrections, the department may summarily return the things seized to their rightful possessor.

Â Â Â Â Â  (4) If the things seized are contraband, the fruits of crime or things otherwise criminally possessed, the Department of Corrections may:

Â Â Â Â Â  (a) Relinquish custody of the things seized to appropriate law enforcement officials for disposition; or

Â Â Â Â Â  (b) Hold and safeguard the things seized until directed by appropriate law enforcement officials that the things in question are no longer needed for purposes of criminal prosecution. [1991 c.286 Â§2]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.406 Petition for return of things seized. (1) Within 30 days after actual notice of any seizure, or at such later date as the Department of Corrections in its discretion may allow:

Â Â Â Â Â  (a) An individual from whose person, property or premises things have been seized may petition the department to return the things seized to the person or premises from which they were seized.

Â Â Â Â Â  (b) Any other person asserting a claim to rightful possession of the things seized may petition the department to restore the things seized to the person.

Â Â Â Â Â  (2) Petitions for return or restoration of things seized shall be served on the manager of the local field services office having supervision over the suspected parole or post-prison supervision violator.

Â Â Â Â Â  (3) Service of a petition for the return or restoration of things seized shall be made by certified or registered mail, return receipt requested. [1991 c.286 Â§3]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.407 Grounds for valid claim to rightful possession. A petition for the return or restoration of things seized shall be based on the ground that the petitioner has a valid claim to rightful possession because:

Â Â Â Â Â  (1) The things had been stolen or otherwise converted and the petitioner is the owner or rightful possessor;

Â Â Â Â Â  (2) The things seized were not, in fact, subject to seizure in connection with the suspected parole or post-prison supervision violation;

Â Â Â Â Â  (3) Although the things seized were subject to seizure in connection with a suspected parole or post-prison supervision violation, the petitioner is or will be entitled to their return or restoration upon a determination by the Department of Corrections or the State Board of Parole and Post-Prison Supervision that they are no longer needed for evidentiary purposes, do not constitute a parole or post-prison supervision violation or may be lawfully possessed by the petitioner; or

Â Â Â Â Â  (4) The suspected parole or post-prison supervision violator and the department have stipulated that the things seized may be returned to the petitioner. [1991 c.286 Â§4]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.408 Hearing on petition. (1) If, upon consideration of a petition for return or restoration of things seized, it appears to the Department of Corrections that the things should be returned or restored, but there is substantial question whether they should be returned to the person from whose possession they were seized or to some other person, or a substantial question among several claimants to rightful possession, the department may set a further hearing, assuring that all persons with a possible possessory interest in the things in question receive due notice and an opportunity to be heard. Upon completion of the hearing, the department shall enter an order for the return or restoration of the things seized.

Â Â Â Â Â  (2) Instead of conducting the hearing provided for in subsection (1) of this section and returning or restoring the property, the department in its discretion, may leave the several claimants to appropriate civil process for the determination of the claims. [1991 c.286 Â§5]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.409 Granting petition for return of things seized; judicial review. (1) In granting a petition for return or restoration of things seized, the Department of Corrections shall postpone execution of the order until such time as the things in question are no longer needed for evidentiary purposes in establishing either a criminal or parole or post-prison supervision violation.

Â Â Â Â Â  (2) Judicial review of a department order for return or restoration of things seized shall be available as for review of orders in other than contested cases as provided in ORS chapter 183. [1991 c.286 Â§6]

Â Â Â Â Â  Note: See note under 144.404.

WORK RELEASE PROGRAM

Â Â Â Â Â  144.410 Definitions for ORS 144.410 to 144.525. As used in ORS 144.410 to 144.525, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (3) ÂDepartment of Corrections institutionsÂ has the meaning found in ORS 421.005. [1965 c.463 Â§1; 1969 c.597 Â§120; 1973 c.836 Â§302; 1987 c.320 Â§67]

Â Â Â Â Â  144.420 Department of Corrections to administer work release program; purposes of release; housing of parolee. (1) The Department of Corrections shall establish and administer a work release program in which a misdemeanant or felon may participate, and if confined, be authorized to leave assigned quarters for the purpose of:

Â Â Â Â Â  (a) Participating in an inmate work program approved by the Director of the Department of Corrections, including work with public or private agencies or persons, with or without compensation.

Â Â Â Â Â  (b) Obtaining in this state additional education, including but not limited to vocational, technical and general education.

Â Â Â Â Â  (c) Participating in alcohol or drug treatment programs.

Â Â Â Â Â  (d) Participating in mental health programs.

Â Â Â Â Â  (e) Specific treatment to develop independent living skills.

Â Â Â Â Â  (2) The Department of Corrections is responsible for the quartering and supervision of persons enrolled in the work release program. The Department of Corrections may house for rehabilitative purposes, in a work release facility, a parolee under the jurisdiction of the State Board of Parole and Post-Prison Supervision, with the written consent of the parolee and the approval of the board, in accordance with procedures established by the department and the board. [1965 c.463 Â§2; 1967 c.354 Â§1; 1969 c.597 Â§138; 1973 c.242 Â§1; 1973 c.836 Â§303; 1974 c.36 Â§8; 1987 c.320 Â§68; 1989 c.790 Â§69; 1991 c.161 Â§1; 1995 c.384 Â§3; 1997 c.851 Â§1]

Â Â Â Â Â  144.430 Duties of department in administering program. (1) The Department of Corrections shall administer the work release program by means of such staff organization and personnel as the director considers necessary. In addition to other duties, the department shall:

Â Â Â Â Â  (a) Locate employment for qualified applicants;

Â Â Â Â Â  (b) Effect placement of persons under the work release program;

Â Â Â Â Â  (c) Provide security training approved by the department to persons responsible for supervising persons participating in an inmate work program;

Â Â Â Â Â  (d) Collect, account for and make disbursements from earnings, if any, of persons under the work release program;

Â Â Â Â Â  (e) Generally promote public understanding and acceptance of the work release program; and

Â Â Â Â Â  (f) Establish and maintain community centers.

Â Â Â Â Â  (2) The Department of Corrections may enter into agreements with other public or private agencies or persons for providing services relating to work release programs.

Â Â Â Â Â  (3) In carrying out the provisions of this section, the Department of Corrections may enter into agreements with the Department of Human Services to provide such services as determined by the Department of Corrections and as the Department of Human Services is authorized to provide under ORS 344.511 to 344.550. [1965 c.463 Â§3; 1967 c.289 Â§1; 1969 c.597 Â§121; 1973 c.836 Â§304; 1987 c.320 Â§69; 1995 c.384 Â§4]

Â Â Â Â Â  144.440 Recommendation by sentencing court. When a person is sentenced to the custody of the Department of Corrections, the court may recommend to the department that the person so sentenced be granted the option of serving the sentence by enrollment in the work release program established under ORS 144.420. [1965 c.463 Â§4; 1973 c.836 Â§305; 1987 c.320 Â§70]

Â Â Â Â Â  144.450 Approval or rejection of recommendations; rules; exemptions from Administrative Procedures Act. (1) The Director of the Department of Corrections shall approve or reject each recommendation under ORS 144.440 or 421.170 for enrollment in the work release program. Rejection by the director of a recommendation does not preclude submission under ORS 421.170 of subsequent recommendations regarding enrollment of the same person.

Â Â Â Â Â  (2) An inmate may be assigned by the Department of Corrections to participate in an inmate work program, or in education, alcohol and drug treatment or mental health or other specific treatment program to develop independent living skills, without the inmateÂs consent.

Â Â Â Â Â  (3) The director shall promulgate rules for carrying out ORS 144.410 to 144.525 and 421.170.

Â Â Â Â Â  (4) In approving a recommendation and enrolling a person in the work release program, or in assigning an inmate to participate in an inmate work program or in education, alcohol and drug treatment or mental health or other specific treatment program to develop independent living skills, the director may prescribe any specific conditions that the director finds appropriate to assure compliance by the person with the general procedures and objectives of the work release program.

Â Â Â Â Â  (5) ORS 183.410 to 183.500 do not apply to actions taken under this section. [1965 c.463 Â§7; 1973 c.621 Â§8a; 1973 c.836 Â§306; 1987 c.320 Â§70a; 1995 c.384 Â§5; 1997 c.851 Â§9]

Â Â Â Â Â  144.460 Contracts for quartering of enrollees. The Department of Corrections may contract with the governing bodies of political subdivisions in this state, with the federal government and with any private agencies approved by the department for the quartering in suitable local facilities of persons enrolled in work release programs. Each such facility having six or more residents must be licensed under ORS 443.400 to 443.455 and 443.991 (2) and must satisfy standards established by the Department of Corrections to assure adequate supervision, custody, health and safety of persons quartered therein. [1965 c.463 Â§8; 1969 c.597 Â§122; 1969 c.678 Â§1; 1973 c.836 Â§307; 1977 c.717 Â§15; 1987 c.320 Â§71]

Â Â Â Â Â  144.470 Disposition of enrolleeÂs compensation under program; rules. (1) Each person enrolled in the work release program shall promptly surrender to the Department of Corrections all compensation the person receives, if any, other than amounts involuntarily withheld by the employer of the person.

Â Â Â Â Â  (2) The Director of the Department of Corrections shall adopt rules providing for the disposition of any compensation earned by persons under this section. [1965 c.463 Â§9; 1973 c.836 Â§308; 1987 c.320 Â§72; 1995 c.384 Â§6; 1997 c.851 Â§2]

Â Â Â Â Â  144.480 Protections and benefits for enrollees. (1) Persons assigned to participate in an inmate work program established under ORS 144.420 may be enrolled in an apprenticeship or training program under ORS 660.002 to 660.210 and are entitled to the protection and benefits of ORS 660.002 to 660.210 to the same extent as other employees of their employer, except that the Director of the Department of Corrections shall establish by rule any compensation paid to such persons and the compensation is not subject to any provision establishing or requiring a minimum or prevailing wage unless required to comply with federal law.

Â Â Â Â Â  (2) Persons assigned to participate in an inmate work program established under ORS 144.420 are entitled to the protection and benefits of ORS 655.505 to 655.555.

Â Â Â Â Â  (3) Persons enrolled, or assigned to participate, in a work release program are not entitled to benefits:

Â Â Â Â Â  (a) Under ORS chapter 656; or

Â Â Â Â Â  (b) Under ORS chapter 657 during their enrollment. [1965 c.463 Â§10; 1969 c.597 Â§122a; 1969 c.678 Â§2; 1995 c.384 Â§7; 1997 c.851 Â§8]

Â Â Â Â Â  144.490 Status of enrollees. (1) A person enrolled, or assigned to participate, in the work release program is not an agent, employee or servant of a Department of Corrections institution, the department or this state:

Â Â Â Â Â  (a) While working, seeking gainful employment or otherwise participating, in an inmate work program; or

Â Â Â Â Â  (b) While going to the place of such employment or work assignment from the place where the person is quartered, or while returning therefrom.

Â Â Â Â Â  (2) For purposes of this chapter, a person enrolled, or assigned to participate, in the work release program established under ORS 144.420 is considered to be an inmate of a Department of Corrections institution. [1965 c.463 Â§Â§11,13; 1987 c.320 Â§73; 1995 c.384 Â§8]

Â Â Â Â Â  144.500 Effect of violation or unexcused absence by enrollee. (1) If a person enrolled, or assigned to participate, in the work release program violates any law, or any rule or specific condition applicable to the person under ORS 144.450, the Department of Corrections may immediately terminate that personÂs enrollment in, or assignment to, the work release program and transfer the person to a Department of Corrections institution for the remainder of the sentence.

Â Â Â Â Â  (2) Absence, without a reason that is acceptable to the Director of the Department of Corrections, of a person enrolled in, or assigned to, a work release program from the place of employment, work assignment or designated quarters, at any time contrary to the rules or specific conditions applicable to the person under ORS 144.450:

Â Â Â Â Â  (a) Immediately terminates the enrollment of the person in, or assignment of the person to, the work release program.

Â Â Â Â Â  (b) Constitutes an escape from a correctional facility under ORS 162.155. [1965 c.463 Â§Â§16,17; 1971 c.743 Â§340; 1987 c.320 Â§74; 1995 c.384 Â§9]

Â Â Â Â Â  144.510 [Amended by 1961 c.656 Â§1; renumbered 144.560]

Â Â Â Â Â  144.515 Release terminates enrollment; continued employment to be sought. A personÂs enrollment in the work release program terminates upon the release of the person from confinement pursuant to law. To the extent possible, the Department of Corrections shall cooperate with employers in making possible the continued employment of persons released. [1965 c.463 Â§18; 1973 c.836 Â§309; 1987 c.320 Â§75]

Â Â Â Â Â  144.519 [1967 c.612 Â§Â§3,4; repealed by 1969 c.597 Â§281 and 1969 c.678 Â§8]

Â Â Â Â Â  144.520 [Renumbered 144.570]

Â Â Â Â Â  144.522 Revolving fund. (1) The Department of Corrections may request in writing the Oregon Department of Administrative Services to, and when so requested the Oregon Department of Administrative Services shall, draw a warrant on the amount available under section 6 or 7, chapter 678, Oregon Laws 1969, in favor of the department for use by the department as a revolving fund. The warrant or warrants drawn to establish or increase the revolving fund, rather than to reimburse it, shall not exceed the aggregate sum of $20,000. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the department may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the department for the purpose of making loans to any inmate enrolled in the work release program under ORS 144.410 to 144.525, at a rate of interest prescribed by the department, to pay costs of necessary clothing, tools, transportation and other items from the time of initial enrollment to the time the inmate receives sufficient income to repay the loan. A loan from the revolving fund shall be made only when other resources available to the enrollee to pay the costs described in this subsection are inadequate.

Â Â Â Â Â  (3) The Department of Corrections shall enforce repayment of loans under this section by any lawful means. However, the Director of the Department of Corrections may proceed under ORS 293.235 to 293.245 to write off uncollectible debts arising out of such loans.

Â Â Â Â Â  (4) All repayments of loans from the revolving fund shall be credited to the fund. Interest earnings realized upon any loan from the revolving fund shall be credited to the fund. [1969 c.597 Â§122d and 1969 c.678 Â§5; 1975 c.411 Â§1; 1987 c.320 Â§76]

Â Â Â Â Â  144.525 Custody of enrollee earnings deducted or otherwise retained by department. The Director of the Department of Corrections shall deposit in the State Prison Work Programs Account, as they are received, moneys surrendered to the Department of Corrections under ORS 144.470. Disbursements from the account for purposes authorized by ORS 144.470 may be made by the director, subject to approval by the Prison Industries Board, by checks or orders drawn upon the account. The director is accountable for the proper handling of the account. [1965 c.463 Â§21; 1987 c.320 Â§77; 1995 c.384 Â§10]

Â Â Â Â Â  144.560 [Formerly 144.510; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.570 [Formerly 144.520; repealed by 1969 c.597 Â§281]

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

Â Â Â Â Â  144.600 Interstate Compact for Adult Offender Supervision. The Legislative Assembly hereby approves and the Governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE

Â Â Â Â Â  (a) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner and, when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that the United States Congress, by enacting 4 U.S.C. 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

Â Â Â Â Â  (b) It is the purpose of this compact and the Interstate Commission created under this compact, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

Â Â Â Â Â  (c) In addition, this compact is intended to: Create an Interstate Commission that will establish uniform procedures to manage the movement between states of offenders placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies that will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials and regular reporting of compact activities to the heads of State Councils, the state executive, judicial and legislative branches and the criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education on the regulation of interstate movement of offenders for officials involved in such activity.

Â Â Â Â Â  (d) The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision, subject to the provisions of this compact and the bylaws and rules promulgated under this compact. It is the policy of the compacting states that the activities conducted by the Interstate Commission are intended to formulate public policy and are therefore public business.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact, unless the context clearly requires a different construction:

Â Â Â Â Â  (a) ÂAdultÂ means a person who is 18 years of age or older or a person under 18 years of age who is legally classified, either by statute or court order, as an adult.

Â Â Â Â Â  (b) ÂBylawsÂ means those bylaws established by the Interstate Commission for its governance or for directing or controlling the Interstate CommissionÂs actions or conduct.

Â Â Â Â Â  (c) ÂCompact AdministratorÂ means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the stateÂs supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

Â Â Â Â Â  (d) ÂCompacting stateÂ means any state which has enacted the enabling legislation for this compact.

Â Â Â Â Â  (e) ÂCommissionerÂ means the voting representative of each compacting state appointed pursuant to Article III of this compact.

Â Â Â Â Â  (f) ÂInterstate CommissionÂ means the Interstate Commission for Adult Offender Supervision created by Article III of this compact.

Â Â Â Â Â  (g) ÂMemberÂ means the commissioner of a compacting state or the commissionerÂs designee, who shall be an individual officially connected with the commissioner.

Â Â Â Â Â  (h) ÂNoncompacting stateÂ means any state that has not enacted the enabling legislation for this compact.

Â Â Â Â Â  (i) ÂOffenderÂ means an adult placed under or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies.

Â Â Â Â Â  (j) ÂPersonÂ means any individual, corporation, business enterprise or other legal entity, either public or private.

Â Â Â Â Â  (k) ÂRulesÂ means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact and substantially affecting interested parties in addition to the Interstate Commission, that have the force and effect of law in the compacting states.

Â Â Â Â Â  (L) ÂStateÂ means a state of the United States, the District of Columbia or any territorial possession of the United States.

Â Â Â Â Â  (m) ÂState CouncilÂ means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

ARTICLE III

THE INTERSTATE COMMISSION

FOR ADULT OFFENDER SUPERVISION

Â Â Â Â Â  (a) The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth in this compact, including the power to sue and be sued and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

Â Â Â Â Â  (b) The Interstate Commission shall consist of commissioners selected and appointed by each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be nonvoting members. The Interstate Commission may provide in its bylaws for such additional nonvoting members as it deems necessary.

Â Â Â Â Â  (c) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

Â Â Â Â Â  (d) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public, except as provided in Article VII of this compact.

Â Â Â Â Â  (e) The Interstate Commission shall establish an executive committee that shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and rules and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or as set forth in the bylaws and rules.

ARTICLE IV

THE COMPACT ADMINISTRATOR AND STATE COUNCIL

Â Â Â Â Â  (a) The Director of the Department of Corrections, or the directorÂs designee, shall serve as the Compact Administrator for the State of Oregon and as OregonÂs commissioner to the Interstate Commission.

Â Â Â Â Â  (b) The Oregon State Council for Interstate Adult Offender Supervision is established, consisting of seven members. The Director of the Department of Corrections, or the directorÂs designee, is a member of the State Council and serves as chairperson of the State Council. Of the remaining members of the State Council:

Â Â Â Â Â  (1) The Governor shall appoint three members, one of whom must represent a crime victimsÂ organization; and

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court, the President of the Senate and the Speaker of the House of Representatives shall each appoint one member.

Â Â Â Â Â  (c) The term of office of a member is four years.

Â Â Â Â Â  (d) The State Council shall meet at least once each calendar year.

Â Â Â Â Â  (e) The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

Â Â Â Â Â  (f) Members of the State Council are entitled to expenses as provided in ORS 292.495. Any legislative members are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (g) The State Council is subject to the provisions of ORS 291.201 to 291.222 and 291.230 to 291.260.

Â Â Â Â Â  (h) The Department of Corrections shall provide staff support for the State Council.

ARTICLE V

POWERS AND DUTIES

OF THE INTERSTATE COMMISSION

Â Â Â Â Â  The Interstate Commission shall have the following powers:

Â Â Â Â Â  (a) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

Â Â Â Â Â  (b) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

Â Â Â Â Â  (c) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

Â Â Â Â Â  (d) To enforce compliance with the compact and the rules and bylaws of the Interstate Commission, using all necessary and proper means, including, but not limited to, the use of judicial process.

Â Â Â Â Â  (e) To establish and maintain offices.

Â Â Â Â Â  (f) To purchase and maintain insurance and bonds.

Â Â Â Â Â  (g) To borrow, accept or contract for the services of personnel, including, but not limited to, members and their staffs.

Â Â Â Â Â  (h) To establish and appoint committees and hire staff that it deems necessary to carry out its functions, including, but not limited to, an executive committee as required by Article III of this compact, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties under this compact.

Â Â Â Â Â  (i) To elect or appoint officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate CommissionÂs personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel.

Â Â Â Â Â  (j) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of same.

Â Â Â Â Â  (k) To lease, purchase, accept contributions or donations of any property, or otherwise to own, hold, improve or use any property, whether real, personal or mixed.

Â Â Â Â Â  (L) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, whether real, personal or mixed.

Â Â Â Â Â  (m) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

Â Â Â Â Â  (n) To sue and be sued.

Â Â Â Â Â  (o) To provide for dispute resolution among compacting states.

Â Â Â Â Â  (p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

Â Â Â Â Â  (q) To report annually to the legislatures, governors, judiciary and State Councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

Â Â Â Â Â  (r) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

Â Â Â Â Â  (s) To establish uniform standards for the reporting, collecting and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION

Â Â Â Â Â  (a) The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

Â Â Â Â Â  (1) Establishing the fiscal year of the Interstate Commission.

Â Â Â Â Â  (2) Establishing an Executive Committee and such other committees as may be necessary.

Â Â Â Â Â  (3) Providing reasonable standards and procedures:

Â Â Â Â Â  (i) For the establishment of committees; and

Â Â Â Â Â  (ii) Governing any general or specific delegation of any authority or function of the Interstate Commission.

Â Â Â Â Â  (4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each meeting.

Â Â Â Â Â  (5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

Â Â Â Â Â  (6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service laws or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

Â Â Â Â Â  (7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of the Interstate CommissionÂs debts and obligations.

Â Â Â Â Â  (8) Providing transition rules for start-up administration of the compact.

Â Â Â Â Â  (9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Â Â Â Â Â  (b)(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson, or in the chairpersonÂs absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

Â Â Â Â Â  (2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission and shall hire and supervise other staff as may be authorized by the Interstate Commission, but shall not be a member of the Interstate Commission.

Â Â Â Â Â  (c) The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

Â Â Â Â Â  (d)(1) The liability of any member, officer, executive director, employee or agent of the Interstate Commission acting within the scope of the personÂs employment or duties for acts, errors or omissions occurring within Oregon may not exceed the limits set forth in ORS 30.270. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

Â Â Â Â Â  (2) Subject to approval by the Attorney General under ORS chapter 180, the Interstate Commission shall defend the commissioner of a compacting state, the commissionerÂs representatives or employees or the Interstate CommissionÂs representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

Â Â Â Â Â  (3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed representatives or employees, or the Interstate CommissionÂs representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such persons.

ARTICLE VII

ACTIVITIES OF

THE INTERSTATE COMMISSION

Â Â Â Â Â  (a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

Â Â Â Â Â  (b) Except as otherwise provided in this compact and unless a greater percentage is required under the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Â Â Â Â Â  (c) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the compacting state and shall not delegate a vote to another compacting state. However, the Director of the Department of Corrections may designate another individual, in the absence of the director, to cast a vote on behalf of the director at a specified meeting. The bylaws may provide for membersÂ participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

Â Â Â Â Â  (d) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

Â Â Â Â Â  (e) The Interstate CommissionÂs bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent the information or records would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Â Â Â Â Â  (f) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in the Sunshine Act, 5 U.S.C. 552, as amended. The Interstate Commission and any of its committees may close a meeting to the public when the Interstate Commission determines by two-thirds vote that an open meeting would be likely to:

Â Â Â Â Â  (1) Relate solely to the Interstate CommissionÂs internal personnel practices and procedures;

Â Â Â Â Â  (2) Disclose matters specifically exempted from disclosure by statute;

Â Â Â Â Â  (3) Disclose trade secrets or commercial or financial information that is privileged or confidential;

Â Â Â Â Â  (4) Involve accusing any person of a crime or formally censuring any person;

Â Â Â Â Â  (5) Disclose information of a personal nature when such disclosure would constitute a clearly unwarranted invasion of personal privacy;

Â Â Â Â Â  (6) Disclose investigatory records compiled for law enforcement purposes;

Â Â Â Â Â  (7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

Â Â Â Â Â  (8) Disclose information when such premature disclosure would significantly endanger the life of a person or the stability of a regulated entity; or

Â Â Â Â Â  (9) Specifically relate to the Interstate CommissionÂs issuance of a subpoena or its participation in a civil action or proceeding.

Â Â Â Â Â  (g) For every meeting closed pursuant to subsection (f) of this Article, the Interstate CommissionÂs chief legal officer shall publicly certify that, in the officerÂs opinion, the meeting may be closed to the public and shall make reference to each relevant provision authorizing closure of the meeting. The Interstate Commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any action taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

Â Â Â Â Â  (h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules that specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS

OF THE INTERSTATE COMMISSION

Â Â Â Â Â  (a) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Â Â Â Â Â  (b) Rulemaking shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et seq., as amended. All rules and amendments shall become binding as of the date specified in each rule or amendment.

Â Â Â Â Â  (c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

Â Â Â Â Â  (d) When promulgating a rule, the Interstate Commission shall:

Â Â Â Â Â  (1) Publish the proposed rule, stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

Â Â Â Â Â  (2) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

Â Â Â Â Â  (3) Provide an opportunity for an informal hearing; and

Â Â Â Â Â  (4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record. Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate CommissionÂs principal office is located for judicial review of the rule. If the court finds that the Interstate CommissionÂs action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the federal Administrative Procedure Act, 5 U.S.C. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et seq., as amended.

Â Â Â Â Â  (e) Rules related to the following subjects must be addressed within 12 months after the first meeting of the Interstate Commission:

Â Â Â Â Â  (1) Notice to victims and opportunity to be heard;

Â Â Â Â Â  (2) Offender registration and compliance;

Â Â Â Â Â  (3) Violations and returns;

Â Â Â Â Â  (4) Transfer procedures and forms;

Â Â Â Â Â  (5) Eligibility for transfer;

Â Â Â Â Â  (6) Collection of restitution and fees from offenders;

Â Â Â Â Â  (7) Data collection and reporting;

Â Â Â Â Â  (8) The level of supervision to be provided by the receiving state;

Â Â Â Â Â  (9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

Â Â Â Â Â  (10) Mediation, arbitration and dispute resolution.

Â Â Â Â Â  (f) The existing rules governing the operation of the previous compact superseded by this compact shall be null and void 12 months after the first meeting of the Interstate Commission created under this compact.

Â Â Â Â Â  (g) Upon determination by the Interstate Commission that an emergency exists, the Interstate Commission may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided in this Article shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT AND

DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Â Â Â Â Â  (a)(1) The Interstate Commission shall oversee the Interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

Â Â Â Â Â  (2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compactÂs purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

Â Â Â Â Â  (b)(1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

Â Â Â Â Â  (2) The Interstate Commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and noncompacting states. The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Â Â Â Â Â  (c) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII (b) of this compact.

ARTICLE X

FINANCE

Â Â Â Â Â  (a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

Â Â Â Â Â  (b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate CommissionÂs annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state. The Interstate Commission shall promulgate a rule binding upon all compacting states that governs said assessment.

Â Â Â Â Â  (c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

Â Â Â Â Â  (d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Â Â Â Â Â  (e)(1) The Interstate Compact for Adult Offender Supervision Fund is established, separate and distinct from the General Fund. All moneys in the fund are continuously appropriated to the Department of Corrections to be used for the purposes of meeting financial obligations imposed on the State of Oregon as a result of the stateÂs participation in this compact.

Â Â Â Â Â  (2) An assessment levied or any other financial obligation imposed under this compact is effective against the State of Oregon only to the extent that moneys to pay the assessment or meet the financial obligation have been appropriated and deposited in the fund established in paragraph (1) of this subsection.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Â Â Â Â Â  (a) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

Â Â Â Â Â  (b) The compact shall become effective and binding upon legislative enactment of the compact into law by no fewer than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter, the compact shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of noncompacting states or their designees may be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states.

Â Â Â Â Â  (c) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT,

TERMINATION AND

JUDICIAL ENFORCEMENT

Â Â Â Â Â  (a)(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state, provided that a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.

Â Â Â Â Â  (2) The effective date of withdrawal is the effective date of the repeal of the statute that enacted the compact into law.

Â Â Â Â Â  (3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing stateÂs intent to withdraw within 60 days of its receipt thereof.

Â Â Â Â Â  (4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Â Â Â Â Â  (5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Â Â Â Â Â  (b)(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact or the bylaws or rules of the Interstate Commission, the Interstate Commission may impose any or all of the following penalties:

Â Â Â Â Â  (i) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

Â Â Â Â Â  (ii) Remedial training and technical assistance as directed by the Interstate Commission;

Â Â Â Â Â  (iii) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the defaulting state; the majority and minority leaders of the defaulting stateÂs legislature, and the state council.

Â Â Â Â Â  (2) The grounds for default include, but are not limited to, failure of a compacting state to perform obligations or responsibilities imposed upon it by this compact or the Interstate Commission bylaws or rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer of the defaulting state, the majority and minority leaders of the defaulting stateÂs legislature and the State Council of such termination.

Â Â Â Â Â  (3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations, the performance of which extend beyond the effective date of termination.

Â Â Â Â Â  (4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Â Â Â Â Â  (c) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its principal office to enforce compliance with the provisions of the compact, its rules or bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

Â Â Â Â Â  (d)(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

Â Â Â Â Â  (2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

Â Â Â Â Â  (a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

Â Â Â Â Â  (b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT

AND OTHER LAWS

Â Â Â Â Â  (a)(1) Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

Â Â Â Â Â  (2) The laws of the State of Oregon, other than the Oregon Constitution, that conflict with this compact are superseded to the extent of the conflict.

Â Â Â Â Â  (b)(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the State of Oregon unless contrary to the Oregon Constitution.

Â Â Â Â Â  (2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Â Â Â Â Â  (3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

Â Â Â Â Â  (4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Â Â Â Â Â  (c) The State of Oregon is bound by the bylaws and rules promulgated under this compact only to the extent that the operation of the bylaws and rules does not impose an obligation exceeding any limitation on state power or authority contained in the Oregon Constitution as interpreted by the state courts of Oregon.

______________________________________________________________________________ [2001 c.729 Â§2]

Â Â Â Â Â  Note: 144.600 to 144.603 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.602 Short title. ORS 144.600 shall be known and may be cited as the Interstate Compact for Adult Offender Supervision. [2001 c.729 Â§1]

Â Â Â Â Â  Note: See note under 144.600.

Â Â Â Â Â  144.603 Withdrawal from compact. If a state withdraws from the Interstate Compact for Adult Offender Supervision as provided in Article XII (a) of the compact, the Department of Corrections may negotiate an agreement with the withdrawing state to fulfill the purposes of ORS 144.600. [2001 c.729 Â§3]

Â Â Â Â Â  Note: See note under 144.600.

UNIFORM ACT FOR

OUT-OF-STATE SUPERVISION

Â Â Â Â Â  144.610 Out-of-state supervision of parolees; contract with other states. The Governor of this state may execute a compact on behalf of the State of Oregon with any of the United States joining therein in the form substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  A compact entered into by and among the contracting states signatory hereto with the consent of the Congress of the United States of America granted by an Act entitled, ÂAn Act Granting the Consent of Congress to any Two or More States to Enter into Agreements or Compacts for Cooperative Effort and Mutual Assistance in the Prevention of Crime and for Other Purposes.Â

Â Â Â Â Â  The contracting states agree:

Â Â Â Â Â  (1) That the judicial and administrative authorities of a state party to this compact (herein called Âsending stateÂ) may permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called Âreceiving stateÂ) while on a probation or parole, if:

Â Â Â Â Â  (a) Such person is in fact a resident of, or has the family of the person residing within, the receiving state and can obtain employment there;

Â Â Â Â Â  (b) Though not a resident of the receiving state and not having the family of the person residing there, the receiving state consents to such person being sent there.

Â Â Â Â Â  Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

Â Â Â Â Â  A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one year prior to coming to the sending state and has not resided within the sending state more than six continuous months immediately preceding the commission of the offense for which the person has been convicted.

Â Â Â Â Â  (2) That each receiving state shall assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.

Â Â Â Â Â  (3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon, and not reviewable within, the receiving state; provided, however, that if at the time when a state seeks to retake a probationer or parolee there is pending against the probationer or parolee within the receiving state any criminal charge or if the probationer or parolee is suspected of having committed within such state a criminal offense, the probationer or parolee shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

Â Â Â Â Â  (4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states party to this compact without interference.

Â Â Â Â Â  (5) That the Governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

Â Â Â Â Â  (6) That this compact shall become operative immediately upon its execution by any state as between it and any other state so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

Â Â Â Â Â  (7) That this compact shall continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it by sending six monthsÂ notice in writing of its intention to withdraw from the compact to the other states party hereto.

______________________________________________________________________________

Â Â Â Â Â  144.613 Notice when parole or probation violated; hearing; report to sending state; taking person into custody. (1) Where supervision of a parolee or probationer is being administered pursuant to the Uniform Act for Out-of-State Supervision, the appropriate judicial or administrative authorities in this state shall notify the Uniform Act for Out-of-State Supervision administrator of the sending state, as defined in ORS 144.610, whenever, in their view, consideration should be given to retaking or reincarceration for a parole or probation violation.

Â Â Â Â Â  (2) Prior to the giving of any such notification, a hearing shall be held in accordance with ORS 144.613 to 144.617 within a reasonable time, unless such hearing is waived by the parolee or probationer. The appropriate officer or officers of this state shall, as soon as practicable following termination of any such hearing, report to the sending state, furnish a copy of the hearing record and make recommendations regarding the disposition to be made of the parolee or probationer by the sending state.

Â Â Â Â Â  (3) Pending any proceeding pursuant to this section, the appropriate officers of this state may take custody of and detain the parolee or probationer involved for a period not to exceed 15 days prior to the hearing and, if it appears to the hearing officer or officers that retaking or reincarceration is likely to follow, for such reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration. [1973 c.489 Â§1]

Â Â Â Â Â  144.615 Hearing procedure. (1) Any hearing pursuant to ORS 144.613 to 144.617 may be before the administrator of the Uniform Act for Out-of-State Supervision, a deputy of the Director of the Department of Corrections or any other person authorized pursuant to the laws of this state to hear cases of alleged parole or probation violation, except that no hearing officer shall be the person making the allegation of violation.

Â Â Â Â Â  (2) With respect to any hearing pursuant to ORS 144.613 to 144.617, the parolee or probationer:

Â Â Â Â Â  (a) Shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that the parolee or probationer has committed a violation that may lead to a revocation of parole or probation.

Â Â Â Â Â  (b) Shall be permitted to confer with any person whose assistance the parolee or probationer reasonably desires, prior to the hearing.

Â Â Â Â Â  (c) Shall have the right to confront and examine any persons who have made allegations against the parolee or probationer, unless the hearing officer determines that such confrontation would present a substantial present or subsequent danger of harm to such person or persons.

Â Â Â Â Â  (d) May admit, deny or explain the violation alleged and may present proof, including affidavits and other evidence, in support of the contentions of the parolee or probationer. A record of the proceedings shall be made and preserved. [1973 c.489 Â§Â§2,3; 1987 c.320 Â§78]

Â Â Â Â Â  144.617 Hearing on violation in another state; effect of record in such hearing. In any case of alleged parole or probation violation by a person being supervised in another state pursuant to the Uniform Act for Out-of-State Supervision any appropriate judicial or administrative officer or agency in another state is authorized to hold a hearing on the alleged violation. Upon receipt of the record of a parole or probation violation hearing held in another state pursuant to a statute substantially similar to ORS 144.613 to 144.617, such record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in this state, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers of this state in making disposition of the matter. [1973 c.489 Â§4]

Â Â Â Â Â  144.620 Short title. ORS 144.610 may be cited as the Uniform Act for Out-of-State Supervision.

Â Â Â Â Â  144.622 ÂParoleÂ and ÂparoleeÂ defined for Uniform Act for Out-of-State Supervision. For purposes of ORS 144.610 and 144.613 to 144.617, ÂparoleÂ includes but is not limited to post-prison supervision, and ÂparoleeÂ includes but is not limited to persons on post-prison supervision under rules adopted by the Oregon Criminal Justice Commission. [1989 c.790 Â§37]

Â Â Â Â Â  Note: 144.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SEX OFFENDERS; SPECIAL PROVISIONS

(Pilot Treatment Program)

Â Â Â Â Â  144.625 Hormone or antiandrogen pilot treatment program; establishment; eligibility. (1) The Department of Corrections shall establish a pilot treatment program for persons convicted of sex crimes who are eligible for parole or post-prison supervision. The purpose of the program is to reduce the risk of reoffending after release on parole or post-prison supervision by providing, each year, 40 to 50 persons convicted of sex crimes with hormone or antiandrogen, such as medroxyprogesterone acetate, treatment.

Â Â Â Â Â  (2) Under the program the department shall:

Â Â Â Â Â  (a) Screen persons convicted of sex crimes who are eligible for release within six months on parole or post-prison supervision to determine their suitability for hormone or antiandrogen treatment upon release;

Â Â Â Â Â  (b) Refer persons found most likely to benefit from hormone or antiandrogen treatment to a competent physician for medical evaluation; and

Â Â Â Â Â  (c) Refer those persons, unless medically contraindicated after the evaluation by a competent physician, to a community physician to begin hormone or antiandrogen treatment upon their release on parole or post-prison supervision.

Â Â Â Â Â  (3) The State Board of Parole and Post-Prison Supervision shall require as a condition of parole or post-prison supervision hormone or antiandrogen treatment during all or a portion of parole or post-prison supervision of persons required to participate in the hormone or antiandrogen treatment program described in subsection (2) of this section.

Â Â Â Â Â  (4) A person required to undergo a treatment program under subsection (2) of this section violates a condition of parole or post-prison supervision and is subject to sanctions if the person:

Â Â Â Â Â  (a) Fails to cooperate in the treatment program required under subsection (2) of this section; or

Â Â Â Â Â  (b) Takes any steroid or other chemical to counteract the treatment required under subsection (2) of this section. [1999 c.435 Â§1]

Â Â Â Â Â  Note: 144.625 to 144.631 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.627 Rules. (1) The Department of Corrections shall adopt rules to implement and enforce the program of hormone or antiandrogen, such as medroxyprogesterone acetate, treatment under ORS 144.625. Rules adopted under this subsection shall include, but not be limited to:

Â Â Â Â Â  (a) A requirement that the offender be informed of the effect of the treatment program, including any side effects that may result from the treatment program;

Â Â Â Â Â  (b) A requirement that the offender acknowledge receipt of the information the department is required to present to the offender under paragraph (a) of this subsection;

Â Â Â Â Â  (c) Procedures to monitor compliance with the treatment program; and

Â Â Â Â Â  (d) Procedures to test for attempts to counteract the treatment program that may include chemical testing of the offenderÂs blood and urine.

Â Â Â Â Â  (2) A supervisory authority defined under ORS 144.087 may contract with community physicians, laboratories or other medical service providers to administer the program of hormone or antiandrogen treatment under ORS 144.625 or to monitor compliance with the treatment program. [1999 c.435 Â§2]

Â Â Â Â Â  Note: See note under 144.625.

Â Â Â Â Â  144.629 Payment of costs. A person required to undergo a program of hormone or antiandrogen, such as medroxyprogesterone acetate, treatment under ORS 144.625 shall pay all costs of the program directly to the agency or organization administering the treatment program. [1999 c.435 Â§3]

Â Â Â Â Â  Note: See note under 144.625.

Â Â Â Â Â  144.631 Use of hormone or antiandrogen treatment with persons not included in pilot program. Nothing in ORS 144.625 or 144.627 prohibits the State Board of Parole and Post-Prison Supervision from requiring hormone or antiandrogen treatment for a person whom the Department of Corrections did not screen or evaluate as described in ORS 144.625. [1999 c.435 Â§5]

Â Â Â Â Â  Note: See note under 144.625.

(Sexually Violent Dangerous Offenders)

Â Â Â Â Â  144.635 Intensive supervision; duration. (1) As used in this section and ORS 144.637:

Â Â Â Â Â  (a) ÂHistory of sexual assaultÂ means that a person has engaged in unlawful sexual conduct that:

Â Â Â Â Â  (A) Is not related to the crime for which the person is currently on parole or post-prison supervision; and

Â Â Â Â Â  (B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

Â Â Â Â Â  (b) ÂSexually violent dangerous offenderÂ means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault, and who the State Board of Parole and Post-Prison Supervision or local supervisory authority finds presents a substantial probability of committing an offense listed in subsection (3) of this section.

Â Â Â Â Â  (2) When a person is released from custody after serving a sentence of incarceration as a result of conviction for an offense listed in subsection (3) of this section, the board or local supervisory authority shall subject the person to intensive supervision for the full period of the personÂs parole or post-prison supervision if:

Â Â Â Â Â  (a) The person was 18 years of age or older at the time the person committed the offense; and

Â Â Â Â Â  (b) The board or local supervisory authority finds that the person is a sexually violent dangerous offender.

Â Â Â Â Â  (3) The crimes to which subsection (2) of this section applies are:

Â Â Â Â Â  (a) Rape in the first degree and sodomy in the first degree if the victim was:

Â Â Â Â Â  (A) Subjected to forcible compulsion by the person;

Â Â Â Â Â  (B) Under 12 years of age; or

Â Â Â Â Â  (C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

Â Â Â Â Â  (b) Unlawful sexual penetration in the first degree; and

Â Â Â Â Â  (c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection. [1999 c.924 Â§1]

Â Â Â Â Â  Note: 144.635 to 144.639 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.637 Rules. The Department of Corrections and the State Board of Parole and Post-Prison Supervision, in consultation with local supervisory authorities, shall jointly adopt rules establishing:

Â Â Â Â Â  (1) Procedures for identifying sexually violent dangerous offenders; and

Â Â Â Â Â  (2) Methods of intensive supervision for sexually violent dangerous offenders. [1999 c.924 Â§2]

Â Â Â Â Â  Note: See note under 144.635.

Â Â Â Â Â  144.639 Projecting number of persons to be classified as sexually violent dangerous offenders; budgeting. Once each biennium, the Department of Corrections, the State Board of Parole and Post-Prison Supervision and local supervisory authorities shall determine the number of offenders expected to be classified as sexually violent dangerous offenders during the following biennium. The department shall use the number in calculating the budget for the community corrections division of the department for the following biennium. [1999 c.924 Â§4]

Â Â Â Â Â  Note: See note under 144.635.

Â Â Â Â Â  144.640 [Formerly 143.010; renumbered 144.649 in 2001]

(Sex Offender Residence Requirements)

Â Â Â Â Â  144.641 Definitions. As used in this section and ORS 144.642, 144.644 and 144.646:

Â Â Â Â Â  (1) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (2) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (3) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (4) ÂLocations where children are the primary occupants or usersÂ includes, but is not limited to, public and private elementary and secondary schools and licensed day care centers.

Â Â Â Â Â  (5) ÂSex offenderÂ means a:

Â Â Â Â Â  (a) Sexually violent dangerous offender as defined in ORS 137.765; or

Â Â Â Â Â  (b) Predatory sex offender as described in ORS 181.585.

Â Â Â Â Â  (6) ÂTransitional housingÂ means housing intended to be occupied by a sex offender for 45 days or less immediately after release from incarceration. [2001 c.365 Â§1; 2005 c.576 Â§4]

Â Â Â Â Â  Note: 144.641 to 144.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.642 Criteria for determining residence; Department of Corrections; rules; matrix. (1) The Department of Corrections, in consultation with the State Board of Parole and Post-Prison Supervision and community corrections agencies, shall adopt rules establishing criteria to be considered in determining the permanent residence requirements for a sex offender released on post-prison supervision or parole. Transitional housing is not subject to permanent residence requirements. The department shall include in the rules:

Â Â Â Â Â  (a) A general prohibition against allowing a sex offender to reside near locations where children are the primary occupants or users;

Â Â Â Â Â  (b) The bases upon which exceptions to the general prohibition required by paragraph (a) of this subsection are authorized;

Â Â Â Â Â  (c) A prohibition against allowing a sex offender to reside in any dwelling in which another sex offender on probation, parole or post-prison supervision resides unless authorized as provided in ORS 144.102 (3)(b)(M); and

Â Â Â Â Â  (d) A process that allows communities and community corrections agencies that would be affected by a decision about the location of a sex offenderÂs residence to be informed of the decision making process before the offender is released.

Â Â Â Â Â  (2) Based upon the rules adopted under subsection (1) of this section, the department shall develop a decision matrix to be used in determining the permanent residence requirements for a sex offender. [2001 c.365 Â§2; 2005 c.576 Â§5]

Â Â Â Â Â  Note: See note under 144.641.

Â Â Â Â Â  144.644 Criteria for determining residence; State Board of Parole and Post-Prison Supervision; rules; matrix. (1) The State Board of Parole and Post-Prison Supervision, in consultation with the Department of Corrections and community corrections agencies, shall adopt rules establishing criteria to be considered:

Â Â Â Â Â  (a) In reviewing the proposed residence of a sex offender in a release plan under ORS 144.096 or a parole plan under ORS 144.125; and

Â Â Â Â Â  (b) In determining the residence of a sex offender in a release plan under ORS 144.096, as a condition of post-prison supervision under ORS 144.102 or as a condition of parole under ORS 144.270.

Â Â Â Â Â  (2) The board shall include in the rules:

Â Â Â Â Â  (a) A general prohibition against allowing a sex offender to reside near locations where children are the primary occupants or users;

Â Â Â Â Â  (b) The bases upon which exceptions to the general prohibition required by paragraph (a) of this subsection are authorized;

Â Â Â Â Â  (c) A prohibition against allowing a sex offender to reside in any dwelling in which another sex offender on probation, parole or post-prison supervision resides unless authorized as provided in ORS 144.102 (3)(b)(M); and

Â Â Â Â Â  (d) A process that allows communities and community corrections agencies that would be affected by a decision about the location of a sex offenderÂs residence to be informed of the decision making process before the offender is released.

Â Â Â Â Â  (3) Based upon the rules adopted under subsections (1) and (2) of this section, the board shall develop a decision matrix to be used in determining the specific residence for a sex offender. [2001 c.365 Â§3; 2005 c.576 Â§6]

Â Â Â Â Â  Note: See note under 144.641.

Â Â Â Â Â  144.646 Use of rules and matrix by community corrections agency. When a community corrections agency reviews a proposed release plan for a sex offender, the agency shall follow the rules adopted by and utilize the decision matrix developed by the Department of Corrections under ORS 144.642 in making decisions about the permanent residence of the sex offender. [2001 c.365 Â§4]

Â Â Â Â Â  Note: See note under 144.641.

EXECUTIVE CLEMENCY

Â Â Â Â Â  144.649 Granting reprieves, commutations and pardons generally; remission of penalties and forfeitures. Upon such conditions and with such restrictions and limitations as the Governor thinks proper, the Governor may grant reprieves, commutations and pardons, after convictions, for all crimes and may remit, after judgment therefor, all penalties and forfeitures. [Formerly 144.640]

Â Â Â Â Â  144.650 Notice of intention to apply for pardon, commutation or remission; proof of service. (1) When an application for a pardon, commutation or remission is made to the Governor, a copy of the application, signed by the person applying and stating fully the grounds of the application, shall be served upon:

Â Â Â Â Â  (a) The district attorney of the county where the conviction was had;

Â Â Â Â Â  (b) If the person applying is housed in a correctional facility within the State of Oregon, the district attorney of the county in which the correctional facility is located;

Â Â Â Â Â  (c) The State Board of Parole and Post-Prison Supervision; and

Â Â Â Â Â  (d) The Director of the Department of Corrections.

Â Â Â Â Â  (2) Proof by affidavit of the service shall be presented to the Governor.

Â Â Â Â Â  (3) Upon receiving a copy of the application for pardon, commutation or remission, any person or agency named in subsection (1) of this section shall provide to the Governor as soon as practicable such information and records relating to the case as the Governor may request and shall provide further information and records relating to the case that the person or agency considers relevant to the issue of pardon, commutation or remission, including but not limited to:

Â Â Â Â Â  (a) Statements by the victim of the crime or any member of the victimÂs immediate family, as defined in ORS 163.730;

Â Â Â Â Â  (b) A statement by the district attorney of the county where the conviction was had; and

Â Â Â Â Â  (c) Photos of the victim and the autopsy report, if applicable.

Â Â Â Â Â  (4) Following receipt by the Governor of an application for pardon, commutation or remission, the Governor shall not grant the application for at least 30 days. Upon the expiration of 180 days, if the Governor has not granted the pardon, commutation or remission applied for, the application shall lapse. Any further proceedings for pardon, commutation or remission in the case shall be pursuant only to further application and notice. [Formerly 143.040; 1983 c.776 Â§1; 1987 c.320 Â§79; 1995 c.805 Â§1]

Â Â Â Â Â  144.660 Communication to legislature by Governor. The Governor shall report to the Legislative Assembly in the manner provided in ORS 192.245 each reprieve, commutation or pardon granted since the previous report to the Legislative Assembly required by this section. The report shall include, but not be limited to the reason for granting the reprieve, commutation or pardon, the name of the applicant, the crime of which the applicant was convicted, the sentence and its date, statements by the victim of the crime or any member of the victimÂs immediate family, as defined in ORS 163.730, a statement by the district attorney where the conviction was had, photos of the victim, the autopsy report, if applicable, and the date of the commutation, pardon or reprieve. The Governor shall communicate a like statement of particulars in relation to each case of remission of a penalty or forfeiture, with the amount remitted. [Formerly 143.050; 1995 c.805 Â§2]

Â Â Â Â Â  144.670 Filing of papers by Governor. When the Governor grants a reprieve, commutation or pardon or remits a fine or forfeiture, the Governor shall within 10 days thereafter file all the papers presented to the Governor in relation thereto in the office of the Secretary of State, by whom they shall be kept as public records, open to public inspection. [Formerly 143.060]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  144.710 Cooperation of public officials with State Board of Parole and Post-Prison Supervision and Department of Corrections. All public officials shall cooperate with the State Board of Parole and Post-Prison Supervision and the Department of Corrections, and give to the board or department, its officers and employees such information as may be necessary to enable them to perform their functions. [Amended by 1973 c.836 Â§310; 1987 c.320 Â§80]

Â Â Â Â Â  144.720 JudgeÂs power to suspend execution of sentence or grant probation prior to commitment. Nothing in ORS 144.005 to 144.025, 144.040, 144.050, 144.060, 144.075, 144.185, 144.226, 144.228, 144.260 to 144.380, 144.410 to 144.610, 144.620, 144.710 or this section shall be construed as impairing or restricting the power given by law to the judge of any court to suspend execution of any part of a sentence or to impose probation as part of a sentence to any person who is convicted of a crime before such person is committed to serve the sentence for the crime. [Amended by 1985 c.283 Â§5; 1989 c.790 Â§47b; 1993 c.14 Â§17]

ADVISORY COMMISSION ON PRISON TERMS AND PAROLE STANDARDS

Â Â Â Â Â  144.775 Commission members; terms; compensation; rules on duration of prison terms. (1) There is hereby established an Advisory Commission on Prison Terms and Parole Standards. The commission shall consist of equal numbers of State Board of Parole and Post-Prison Supervision members and circuit court judges appointed by the Chief Justice of the Supreme Court. The legal counsel to the Governor shall serve as an ex officio member of the commission and shall not vote unless necessary to break a voting deadlock. The Director of the Department of Corrections shall act as an advisor to the commission.

Â Â Â Â Â  (2) The term of office of each of the members appointed by the Chief Justice is four years. Before the expiration of the term of any of those members, the Chief Justice shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Chief Justice shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission shall receive no compensation for services as a member. However, all members may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 292.495.

Â Â Â Â Â  (4) The chairperson of the State Board of Parole and Post-Prison Supervision and a judge elected by the judicial members shall serve in alternate years as chairperson of the commission. The chairperson and a vice chairperson shall be elected prior to July 1 of each year to serve for the year following. The commission shall adopt its own bylaws and rules of procedure. A majority of the commission members shall constitute a quorum for the transaction of business. An affirmative vote of a majority of the members shall be required to make proposals to the board under ORS 144.775 to 144.791.

Â Â Â Â Â  (5) The commission shall meet at least annually at a place and time determined by the chairperson and at such other times and places as may be specified by the chairperson or five members of the commission.

Â Â Â Â Â  (6) The State Board of Parole and Post-Prison Supervision shall provide the commission with the necessary clerical and secretarial staff support and shall keep the members of the commission fully informed of the experience of the board in applying the standards derived from those proposed by the commission.

Â Â Â Â Â  (7) The commission shall propose to the State Board of Parole and Post-Prison Supervision and the board shall adopt rules establishing ranges of duration of imprisonment and variations from the ranges. In establishing the ranges and variations, factors provided in ORS 144.780 and 144.785 shall be considered. [1977 c.372 Â§1; 1983 c.740 Â§20; 1987 c.320 Â§81; 1991 c.126 Â§7]

Â Â Â Â Â  144.780 Rules on duration of imprisonment; objectives; considerations in prescribing rules. (1) The commission shall propose to the board and the board shall adopt rules establishing ranges of duration of imprisonment to be served for felony offenses prior to release on parole. The range for any offense shall be within the maximum sentence provided for that offense.

Â Â Â Â Â  (2) The ranges shall be designed to achieve the following objectives:

Â Â Â Â Â  (a) Punishment which is commensurate with the seriousness of the prisonerÂs criminal conduct; and

Â Â Â Â Â  (b) To the extent not inconsistent with paragraph (a) of this subsection:

Â Â Â Â Â  (A) The deterrence of criminal conduct; and

Â Â Â Â Â  (B) The protection of the public from further crimes by the defendant.

Â Â Â Â Â  (3) The ranges, in achieving the purposes set forth in subsection (2) of this section, shall give primary weight to the seriousness of the prisonerÂs present offense and criminal history. Existing correctional resources shall be considered in establishing the ranges. [1977 c.372 Â§2; 1985 c.163 Â§1]

Â Â Â Â Â  144.783 Duration of term of imprisonment when prisoner is sentenced to consecutive terms. (1) When a prisoner is sentenced to two or more consecutive terms of imprisonment, the duration of the term of imprisonment shall be the sum of the terms set by the State Board of Parole and Post-Prison Supervision pursuant to the ranges established for the offenses, subject to ORS 144.079, and subject to the variations established pursuant to ORS 144.785 (1).

Â Â Â Â Â  (2) The duration of imprisonment pursuant to consecutive sentences may be less than the sum of the terms under subsection (1) of this section if the board finds, by affirmative vote of a majority of its members that consecutive sentences are not appropriate penalties for the criminal offenses involved and that the combined terms of imprisonment are not necessary to protect community security. [1987 c.634 Â§2; 1991 c.126 Â§9]

Â Â Â Â Â  144.785 Rules on duration of prison terms when aggravating or mitigating circumstances exist; limitation on terms; dangerous offenders. (1) The commission shall propose to the board and the board shall adopt rules regulating variations from the ranges, to be applied when aggravating or mitigating circumstances exist. The rules shall define types of circumstances as aggravating or mitigating and shall set the maximum variation permitted.

Â Â Â Â Â  (2) In no event shall the duration of the actual imprisonment under the ranges or variations from the ranges exceed the maximum term of imprisonment fixed for an offense, except in the case of a prisoner who has been sentenced under ORS 161.725 as a dangerous offender, in which case the maximum term shall not exceed 30 years. [1977 c.372 Â§3; 1981 c.547 Â§1; 1987 c.634 Â§3]

Â Â Â Â Â  144.787 Rules on age or physical disability of victim constituting aggravating circumstance. The Advisory Commission on Prison Terms and Parole Standards and the State Board of Parole and Post-Prison Supervision shall provide, in rules adopted under ORS 144.785, that, in the case of a crime involving a physical or sexual assault, a victimÂs particular vulnerability to injury in such case due to the victimÂs youth, advanced age or physical disability, shall constitute an aggravating circumstance justifying a variation from the range of duration of imprisonment otherwise applicable in the case. [1985 c.767 Â§3]

PRESENTENCE REPORTS

Â Â Â Â Â  144.790 [1977 c.372 Â§10; 1979 c.648 Â§1; 1981 c.426 Â§4; 1983 c.723 Â§2; 1983 c.740 Â§21; 1985 c.503 Â§1; 1987 c.320 Â§82; 1989 c.790 Â§8a; 1991 c.270 Â§1; 1993 c.294 Â§6; 1993 c.692 Â§8; repealed by 1995 c.520 Â§3 (144.791 enacted in lieu of 144.790)]

Â Â Â Â Â  144.791 Presentence report in felony conviction cases; when required. (1) When a person is convicted of a felony, including a felony sexual offense, the sentencing court may order a presentence report upon its own motion or upon the request of the district attorney or the defendant.

Â Â Â Â Â  (2) The sentencing court shall order a presentence report if the defendant is convicted of a felony sexual offense unless:

Â Â Â Â Â  (a) The defendant, as part of the same prosecution, is convicted of aggravated murder;

Â Â Â Â Â  (b) The felony sexual offense requires the imposition of a mandatory minimum prison sentence and no departure is sought by the court, district attorney or defendant; or

Â Â Â Â Â  (c) The felony sexual offense requires imposition of a presumptive prison sentence and no departure is sought by the court, district attorney or defendant.

Â Â Â Â Â  (3) The Department of Corrections shall:

Â Â Â Â Â  (a) Require that a presentence report provide an analysis of what disposition is most likely to reduce the offenderÂs criminal conduct, explain why that disposition would have that effect and provide an assessment of the availability to the offender of any relevant programs or treatment in or out of custody, whether provided by the department or another entity;

Â Â Â Â Â  (b) Determine what additional information must be included in the presentence report; and

Â Â Â Â Â  (c) Establish a uniform presentence report form. [1995 c.520 Â§4 (enacted in lieu of 144.790); 2005 c.473 Â§1]

Â Â Â Â Â  144.795 [1981 c.136 Â§2; repealed by 1985 c.503 Â§4]

Â Â Â Â Â  144.800 [1985 c.503 Â§2; 1987 c.320 Â§83; 1989 c.790 Â§8b; repealed by 1995 c.520 Â§7]

_______________



Chapter 145

Chapter 145 (Former Provisions)

Prevention of Crime and Security to Keep Peace

PREVENTION OF CRIME AND SECURITY TO KEEP PEACE

PROCEDURE IN CRIMINAL MATTERS GENERALLY

Note: 145.040, 145.050, 145.120, 145.130, 145.140, 145.150, 145.160, 145.170, 145.180, 145.190, 145.200, 145.210, 145.220, 145.230, 145.240, 145.250, 145.280, 145.290, 145.300 and 145.310 repealed by 1973 c.836 §358.

145.010 [Repealed by 1973 c.836 §34 (131.665 enacted in lieu of 145.010)]

145.020 [Amended by 1971 c.743 §241; renumbered 131.675]

145.030 [Repealed by 1971 c.743 §432]

145.060 [Renumbered 131.685]

145.110 [Repealed by 1971 c.743 §432]

145.260 [Amended by 1959 c.638 §24; repealed by 1973 c.836 §358]

145.270 [Amended by 1959 c.638 §25; repealed by 1973 c.836 §358]

145.610 [1971 c.743 §302; renumbered 131.705]

145.620 [1971 c.743 §303; renumbered 131.715]

145.630 [1971 c.743 §304; renumbered 131.725]

145.640 [1971 c.743 §305; renumbered 131.735]

145.990 [Amended by 1971 c.743 §342; renumbered 131.990]

_______________



Chapter 146

Chapter 146 Â Investigations of Deaths, Injuries and Missing Persons

2005 EDITION

DEATHS, INJURIES AND MISSING PERSONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

INVESTIGATION OF DEATHS

(Definitions)

146.003Â Â Â Â  Definitions for ORS 146.003 to 146.165 and 146.710 to 146.992

(Administrative Provisions)

146.015Â Â Â Â  State Medical Examiner Advisory Board; Department of State Police rules; appointment of State Medical Examiner

146.025Â Â Â Â  Functions of board

146.035Â Â Â Â  State Medical Examiner; personnel; records; right to examine records

146.045Â Â Â Â  Duties of State Medical Examiner

146.055Â Â Â Â  Advice; autopsies; training programs; report

146.065Â Â Â Â  County and district medical examiners; appointment; Deputy State Medical Examiner

146.075Â Â Â Â  District office duties; personnel; expenses for certain duties; records and reports

146.080Â Â Â Â  Assistant district medical examiner

146.085Â Â Â Â  Deputy medical examiners

146.088Â Â Â Â  When medical examiner is officer or employee of public body

146.090Â Â Â Â  Deaths requiring investigation

146.095Â Â Â Â  Investigation; certification; report; training

146.100Â Â Â Â  Where death considered to have occurred; notification of death required

146.103Â Â Â Â  Removal of body, effects or weapons prohibited without consent

146.107Â Â Â Â  Authority to enter and secure certain premises

146.109Â Â Â Â  Notification of next of kin

146.113Â Â Â Â  Authority to order removal of body fluids

146.117Â Â Â Â  Autopsies

146.121Â Â Â Â  Disposition of body; filing; expenses

146.125Â Â Â Â  Disposition of personal property

(Inquest)

146.135Â Â Â Â  Authority to order inquest

146.145Â Â Â Â  Jury of inquest

146.155Â Â Â Â  Inquest proceedings

146.165Â Â Â Â  Verdict; findings; testimony and verdict of inquest as admissible evidence in subsequent proceedings

IDENTIFICATION OF DEAD AND MISSING PERSONS

146.505Â Â Â Â  Unidentified human remains; maintenance of records

146.515Â Â Â Â  Medical examiner to provide information about unidentified human remains

146.525Â Â Â Â  Missing persons; police report; supplementary report

146.535Â Â Â Â  Medical practitioners to provide information about missing persons

146.545Â Â Â Â  Use of records to identify human remains and missing persons; disposition of records

INVESTIGATIONS OF INJURIES

146.710Â Â Â Â  Definition for ORS 146.710 to 146.780

146.730Â Â Â Â  Investigation

146.740Â Â Â Â  Reports of medical examiner

146.750Â Â Â Â  Injuries to be reported to medical examiner

146.760Â Â Â Â  Immunity of participant in making of report

146.780Â Â Â Â  Confidentiality of records and reports

PENALTIES

146.992Â Â Â Â  Penalties

Â Â Â Â Â  146.001 [Formerly 146.087; repealed by 1987 c.517 Â§1 (432.300 enacted in lieu of 146.001)]

INVESTIGATION OF DEATHS

(Definitions)

Â Â Â Â Â  146.003 Definitions for ORS 146.003 to 146.165 and 146.710 to 146.992. As used in ORS 146.003 to 146.165 and 146.710 to 146.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApproved laboratoryÂ means a laboratory approved by the State Medical Examiner as competent to perform the blood sample analysis required by ORS 146.113 (2).

Â Â Â Â Â  (2) ÂAssistant district medical examinerÂ means a physician appointed by the district medical examiner to investigate and certify deaths within a county or district.

Â Â Â Â Â  (3) ÂCause of deathÂ means the primary or basic disease process or injury ending life.

Â Â Â Â Â  (4) ÂDeath requiring investigationÂ means the death of a person occurring in any one of the circumstances set forth in ORS 146.090.

Â Â Â Â Â  (5) ÂDeputy medical examinerÂ means a person appointed by the district medical examiner to assist in the investigation of deaths within a county.

Â Â Â Â Â  (6) ÂDistrict medical examinerÂ means a physician appointed by the State Medical Examiner to investigate and certify deaths within a county or district, including a Deputy State Medical Examiner.

Â Â Â Â Â  (7) ÂLegal interventionÂ includes an execution pursuant to ORS 137.463, 137.467 and 137.473 and other legal use of force resulting in death.

Â Â Â Â Â  (8) ÂManner of deathÂ means the designation of the probable mode of production of the cause of death, including natural, accidental, suicidal, homicidal, legal intervention or undetermined.

Â Â Â Â Â  (9) ÂMedical examinerÂ means a physician appointed as provided by ORS 146.003 to 146.165 to investigate and certify the cause and manner of deaths requiring investigation, including the State Medical Examiner.

Â Â Â Â Â  (10) ÂPathologistÂ means a physician holding a current license to practice medicine and surgery and who is eligible for certification by the American Board of Pathology. [1973 c.408 Â§1a; 1995 c.744 Â§17]

Â Â Â Â Â  146.005 [1959 c.629 Â§8; 1965 c.221 Â§14; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.010 [Amended by 1959 c.629 Â§16; renumbered 10.810]

(Administrative Provisions)

Â Â Â Â Â  146.015 State Medical Examiner Advisory Board; Department of State Police rules; appointment of State Medical Examiner. (1) There is hereby established the State Medical Examiner Advisory Board.

Â Â Â Â Â  (2) The advisory board shall make policies for the administration of ORS 146.003 to 146.165 and the Department of State Police shall make rules to effectuate such policies.

Â Â Â Â Â  (3) The advisory board shall recommend the name or names of pathologists to the Superintendent of State Police from which the superintendent shall appoint the State Medical Examiner.

Â Â Â Â Â  (4) The State Medical Examiner Advisory Board shall consist of 10 members appointed by the Governor and shall include:

Â Â Â Â Â  (a) The Chairman of the Department of Anatomic Pathology at the Oregon Health and Science University, who shall be the chairperson of the board;

Â Â Â Â Â  (b) The State Health Officer;

Â Â Â Â Â  (c) A sheriff;

Â Â Â Â Â  (d) A trauma physician recommended by the State Trauma Advisory Board;

Â Â Â Â Â  (e) A pathologist;

Â Â Â Â Â  (f) A district attorney;

Â Â Â Â Â  (g) A funeral service practitioner and embalmer licensed by the State Mortuary and Cemetery Board;

Â Â Â Â Â  (h) A chief of police;

Â Â Â Â Â  (i) A member of the defense bar; and

Â Â Â Â Â  (j) A member of the public at large.

Â Â Â Â Â  (5) The persons described in subsection (4)(a) and (b) of this section shall serve as long as they hold their respective positions. The terms of the persons described in subsection (4)(c), (f) and (h) of this section shall be for four years, except that they shall become vacant if the person ceases to be a sheriff, district attorney or chief of police, respectively. The terms of the other members of the board shall be four years.

Â Â Â Â Â  (6) A member of the advisory board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) The advisory board shall meet annually at a time and place determined by the chairperson. The chairperson or any four members of the board may call a special meeting upon not less than one weekÂs notice to the members of the board.

Â Â Â Â Â  (8) Six members of the board shall constitute a quorum. [1973 c.408 Â§2; 1995 c.744 Â§9]

Â Â Â Â Â  146.020 [Renumbered 10.820]

Â Â Â Â Â  146.025 Functions of board. In addition to the duties set forth in ORS 146.015 the State Medical Examiner Advisory Board shall:

Â Â Â Â Â  (1) Recommend to the Oregon Department of Administrative Services the qualifications and compensation for the positions of State Medical Examiner and Deputy State Medical Examiner.

Â Â Â Â Â  (2) Recommend to the county courts the compensation of the district medical examiners and assistant district medical examiners.

Â Â Â Â Â  (3) Recommend to district medical examiners and district attorneys the qualifications for deputy medical examiners.

Â Â Â Â Â  (4) Approve or disapprove of a single district medical examinerÂs office for two or more counties as provided by ORS 146.065 (5).

Â Â Â Â Â  (5) Recommend a proposed budget for the State Medical ExaminerÂs office to the Department of State Police.

Â Â Â Â Â  (6) Annually review the State Medical ExaminerÂs report prescribed by ORS 146.055 and report to the Superintendent of State Police and to the State Board of Health regarding the operation of the State Medical ExaminerÂs office. [1973 c.408 Â§3; 1995 c.744 Â§10]

Â Â Â Â Â  146.030 [1959 c.629 Â§10; 1965 c.221 Â§15; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.035 State Medical Examiner; personnel; records; right to examine records. (1) There shall be established within the Department of State Police the State Medical ExaminerÂs office for the purpose of directing and supporting the state death investigation program.

Â Â Â Â Â  (2) The State Medical Examiner shall manage all aspects of the State Medical ExaminerÂs program.

Â Â Â Â Â  (3) Subject to the State Personnel Relations Law, the State Medical Examiner may employ or discharge other personnel of the State Medical ExaminerÂs office.

Â Â Â Â Â  (4) The State Medical ExaminerÂs office shall:

Â Â Â Â Â  (a) File and maintain appropriate reports on all deaths requiring investigation.

Â Â Â Â Â  (b) Maintain an accurate list of all active district medical examiners, assistant district medical examiners and designated pathologists.

Â Â Â Â Â  (c) Transmit monthly to the Department of Transportation a report for the preceding calendar month of all information obtained under ORS 146.113.

Â Â Â Â Â  (5) Any parent, spouse, child or personal representative of the deceased, or any person who may be criminally or civilly liable for the death, or their authorized representatives respectively, may examine and obtain copies of any medical examinerÂs report, autopsy report or laboratory test report ordered by a medical examiner under ORS 146.117. The system described in ORS 192.517 (1) shall have access to reports described in this subsection as provided in ORS 192.517. [1973 c.408 Â§4; 1987 c.142 Â§1; 1995 c.504 Â§3; 1995 c.744 Â§8; 2003 c.14 Â§60; 2005 c.498 Â§1]

Â Â Â Â Â  146.040 [1959 c.629 Â§1; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.045 Duties of State Medical Examiner. (1) After consultation with the State Medical Examiner Advisory Board, the State Medical Examiner shall appoint each Deputy State Medical Examiner.

Â Â Â Â Â  (2) The State Medical Examiner shall:

Â Â Â Â Â  (a) Appoint and discharge each district medical examiner as provided by ORS 146.065 (2).

Â Â Â Â Â  (b) Designate those pathologists authorized to perform autopsies under ORS 146.117 (2).

Â Â Â Â Â  (c) Approve those laboratories authorized to perform the analyses required under ORS 146.113 (2).

Â Â Â Â Â  (3) The State Medical Examiner may:

Â Â Â Â Â  (a) Assume control of a death investigation in cooperation with the district attorney.

Â Â Â Â Â  (b) Order an autopsy in a death requiring investigation.

Â Â Â Â Â  (c) Certify the cause and manner of a death requiring investigation.

Â Â Â Â Â  (d) Amend a previously completed death certificate on a death requiring investigation.

Â Â Â Â Â  (e) Order a body exhumed in a death requiring investigation.

Â Â Â Â Â  (f) Designate a Deputy State Medical Examiner as Acting State Medical Examiner.

Â Â Â Â Â  (g) After a reasonable and thorough investigation, complete and file a death certificate for a person whose body is not found.

Â Â Â Â Â  (4) Distribution of moneys from the State Medical ExaminerÂs budget for partial reimbursement of each countyÂs autopsy expenditures shall be made subject to approval of the State Medical Examiner.

Â Â Â Â Â  (5) Within 45 days of receipt of information that a person is missing at sea and presumed dead, the State Medical Examiner shall determine whether the information is credible and, if so, complete and file a death certificate for the person presumed dead. If the information is determined not to be credible, the State Medical Examiner may continue the death investigation. [1973 c.408 Â§5; 2005 c.90 Â§1]

Â Â Â Â Â  146.050 [1959 c.629 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.055 Advice; autopsies; training programs; report. (1) The State Medical Examiner shall assist and advise district medical examiners in the performance of their duties.

Â Â Â Â Â  (2) The State Medical Examiner shall perform autopsies, if in the judgment of the State Medical Examiner such autopsy is necessary in any death requiring investigation, when requested by a medical examiner or district attorney.

Â Â Â Â Â  (3) The State Medical Examiner shall regularly conduct training programs for the district medical examiners and law enforcement agencies.

Â Â Â Â Â  (4) The State Medical Examiner shall submit an annual report to the State Medical Examiner Advisory Board detailing the activities and accomplishments of the state and each county office in the preceding year as well as a cost analysis of the office of the State Medical Examiner. [1973 c.408 Â§6]

Â Â Â Â Â  146.060 [1959 c.629 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.065 County and district medical examiners; appointment; Deputy State Medical Examiner. (1) In each county there shall be a medical examiner for the purpose of investigating and certifying the cause and manner of deaths requiring investigation.

Â Â Â Â Â  (2) Each district medical examiner shall be appointed by the State Medical Examiner with approval of the appropriate board or boards of commissioners and may be discharged by the State Medical Examiner without such approval.

Â Â Â Â Â  (3) If the position of district medical examiner is vacant, the county health officer shall temporarily act as medical examiner in cooperation with the State Medical Examiner until the vacancy is filled.

Â Â Â Â Â  (4) If the positions of district medical examiner and county health officer are both vacant, the district attorney shall temporarily act as medical examiner in cooperation with the State Medical Examiner until the vacancy is filled.

Â Â Â Â Â  (5) Two or more counties, with the approval of the State Medical Examiner Advisory Board and commissioners of each county, may form a district medical examinerÂs office instead of an office for each such county.

Â Â Â Â Â  (6) When a county or district has a population of 200,000 or more persons, the State Medical Examiner may, with the approval of the State Medical Examiner Advisory Board, appoint a Deputy State Medical Examiner for that county or district.

Â Â Â Â Â  (7) The compensation of the Deputy State Medical Examiner shall be paid by the state from funds available for such purpose.

Â Â Â Â Â  (8) The services of the Deputy State Medical Examiner may be contracted by the Department of State Police. These contracts may be terminated by either party at any time by written notice to the other party to the agreement and, upon termination, the appointment of such Deputy State Medical Examiner is terminated. [1973 c.408 Â§7; 1995 c.744 Â§11]

Â Â Â Â Â  146.070 [1959 c.629 Â§4; 1969 c.314 Â§8; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.075 District office duties; personnel; expenses for certain duties; records and reports. (1) The district medical examiner shall serve as the administrator of the district medical examinerÂs office. Subject to applicable provisions of a county personnel policy or civil service law, the district medical examiner may employ such other personnel as the district medical examiner deems necessary to operate the office.

Â Â Â Â Â  (2) All expenses of equipping, maintaining and operating the district medical examinerÂs office, including the compensation of the district medical examiner and assistant district medical examiners, shall be paid by the county or counties of the district from funds budgeted for such purpose.

Â Â Â Â Â  (3) When a district medical examiner also serves as county health officer, the county shall separately budget the compensation and expenses to be paid for medical examinerÂs duties.

Â Â Â Â Â  (4) All expenses of death investigations shall be paid from county funds budgeted for such purpose except that, in counties under 200,000 population upon the approval of the State Medical Examiner, one-half of the costs of autopsies ordered under ORS 146.117 shall be paid annually by the state from funds for such purpose. If funds available for this payment are insufficient to meet one-half of these costs, even proportional payments to the counties shall be made.

Â Â Â Â Â  (5) Expenses of burial or other disposition of an unclaimed body shall be paid by the county where the death occurs, as provided by ORS 146.100 (2), in the manner provided by ORS 146.121 (4).

Â Â Â Â Â  (6) Each district office shall maintain copies of the:

Â Â Â Â Â  (a) Reports of death investigation by the medical examiner;

Â Â Â Â Â  (b) Autopsy reports;

Â Â Â Â Â  (c) Laboratory analysis reports; and

Â Â Â Â Â  (d) Inventories of money or property of the deceased taken into custody during the investigation.

Â Â Â Â Â  (7) Reports and inventories maintained by the district office shall be available for inspection as provided by ORS 146.035 (5).

Â Â Â Â Â  (8) Copies of reports of death investigations by medical examiners and autopsy reports shall be forwarded to the State Medical ExaminerÂs office.

Â Â Â Â Â  (9) Each district office shall maintain current records of:

Â Â Â Â Â  (a) All assistant district medical examiners appointed.

Â Â Â Â Â  (b) Appointments of each deputy medical examiner appointed for the county or district.

Â Â Â Â Â  (c) The name, address and director of each licensed funeral home located within the county or district.

Â Â Â Â Â  (10) Each district office shall immediately in writing notify the State Medical ExaminerÂs office of all appointments and resignations of their medical examiners. [1973 c.408 Â§8; 1987 c.142 Â§2]

Â Â Â Â Â  146.080 Assistant district medical examiner. (1) Each district medical examiner may appoint one or more assistant district medical examiners.

Â Â Â Â Â  (2) The qualifications of an assistant district medical examiner shall be prescribed by the State Medical Examiner Advisory Board.

Â Â Â Â Â  (3) When delegated by the district medical examiner, an assistant district medical examiner shall:

Â Â Â Â Â  (a) Assist the district medical examiner in investigating and certifying deaths.

Â Â Â Â Â  (b) Have the authority and responsibility to investigate and certify deaths requiring investigation. [1973 c.408 Â§10]

Â Â Â Â Â  146.085 Deputy medical examiners. (1) The district medical examiner shall appoint, subject to the approval of the district attorney and applicable civil service regulations, qualified deputy medical examiners, including the sheriff or a deputy sheriff and a member of the Oregon State Police for each county. Other peace officers may also be appointed as deputy medical examiners.

Â Â Â Â Â  (2) The district medical examiner and the district attorney shall establish qualifications for deputy medical examiners.

Â Â Â Â Â  (3) Each deputy medical examiner shall be individually appointed and the name of the deputy medical examiner shall be on file in the office of the district medical examiner.

Â Â Â Â Â  (4) A deputy medical examiner shall investigate deaths subject to the control and direction of the district medical examiner or the district attorney.

Â Â Â Â Â  (5) A deputy medical examiner may authorize the removal of the body of a deceased person from the apparent place of death.

Â Â Â Â Â  (6) The deputy medical examiner may not authorize embalming, order a post-mortem examination or autopsy, or certify the cause and manner of death. [1973 c.408 Â§11]

Â Â Â Â Â  146.087 [1975 c.565 Â§1; renumbered 146.001]

Â Â Â Â Â  146.088 When medical examiner is officer or employee of public body. A district medical examiner, deputy medical examiner, assistant district medical examiner or designated pathologist is deemed to be an officer or employee of a public body for purposes of ORS 30.260 to 30.300 while acting as a district medical examiner, deputy medical examiner, assistant district medical examiner or designated pathologist. [1995 c.744 Â§13]

Â Â Â Â Â  146.090 Deaths requiring investigation. (1) The medical examiner shall investigate and certify the cause and manner of all human deaths:

Â Â Â Â Â  (a) Apparently homicidal, suicidal or occurring under suspicious or unknown circumstances;

Â Â Â Â Â  (b) Resulting from the unlawful use of controlled substances or the use or abuse of chemicals or toxic agents;

Â Â Â Â Â  (c) Occurring while incarcerated in any jail, correction facility or in police custody;

Â Â Â Â Â  (d) Apparently accidental or following an injury;

Â Â Â Â Â  (e) By disease, injury or toxic agent during or arising from employment;

Â Â Â Â Â  (f) While not under the care of a physician during the period immediately previous to death;

Â Â Â Â Â  (g) Related to disease which might constitute a threat to the public health; or

Â Â Â Â Â  (h) In which a human body apparently has been disposed of in an offensive manner.

Â Â Â Â Â  (2) As used in this section, Âoffensive mannerÂ means a manner offensive to the generally accepted standards of the community. [1973 c.408 Â§12; 1979 c.744 Â§4; 1985 c.207 Â§1]

Â Â Â Â Â  146.095 Investigation; certification; report; training. (1) The district medical examiner and the district attorney for the county where death occurs, as provided by ORS 146.100 (2), shall be responsible for the investigation of all deaths requiring investigation.

Â Â Â Â Â  (2) The medical examiner shall certify the manner and the cause of all deaths which the medical examiner is required to investigate. The certificate of death shall be filed as required by ORS 432.307.

Â Â Â Â Â  (3) The medical examiner shall make a report of death investigation to the State Medical Examiner as soon as possible after being notified of a death requiring investigation.

Â Â Â Â Â  (4) Within five days after notification of a death requiring investigation, the medical examiner shall make a written report of the investigation and file it in the district medical examinerÂs office.

Â Â Â Â Â  (5) The district medical examiner shall supervise the assistant district medical examiners and deputy medical examiners in cooperation with the district attorney.

Â Â Â Â Â  (6) The district medical examiner shall regularly conduct administrative training programs for the assistant district medical examiners, deputy medical examiners and law enforcement agencies. [1973 c.408 Â§9]

Â Â Â Â Â  146.100 Where death considered to have occurred; notification of death required. (1) Death investigations shall be under the direction of the district medical examiner and the district attorney for the county where the death occurs.

Â Â Â Â Â  (2) For purposes of ORS 146.003 to 146.165, if the county where death occurs is unknown, the death shall be deemed to have occurred in the county where the body is found, except that if in an emergency the deceased is moved by conveyance to another county and is dead on arrival, the death shall be deemed to have occurred in the county from which the body was originally removed.

Â Â Â Â Â  (3) The district medical examiner or a designated assistant medical examiner for the county where death occurs shall be immediately notified of:

Â Â Â Â Â  (a) All deaths requiring investigation; and

Â Â Â Â Â  (b) All deaths of persons admitted to a hospital or institution for less than 24 hours, although the medical examiner need not investigate nor certify such deaths.

Â Â Â Â Â  (4) No person having knowledge of a death requiring investigation shall intentionally or knowingly fail to make notification thereof as required by subsection (3) of this section.

Â Â Â Â Â  (5) The district medical examiner or deputy medical examiner shall immediately notify the district attorney for the county where death occurs of all deaths requiring investigation except for those specified by ORS 146.090 (1)(d) to (g).

Â Â Â Â Â  (6) All peace officers, physicians, embalmers, supervisors of penal institutions and supervisors of hospitals or institutions caring for the ill or helpless shall cooperate with the medical examiner by providing requested medical records, tissue samples and other materials necessary to conduct the death investigation and shall make notification of deaths as required by subsection (3) of this section. [1973 c.408 Â§13; 1985 c.207 Â§22; 1995 c.744 Â§14]

Â Â Â Â Â  146.103 Removal of body, effects or weapons prohibited without consent. (1) In a death requiring an investigation, no person shall move a human body or body suspected of being human, or remove any of the effects of the deceased or instruments or weapons related to the death without the permission of a medical examiner, deputy medical examiner or the district attorney.

Â Â Â Â Â  (2) No person shall move or remove any of the items specified in subsection (1) of this section if the medical examiner or district attorney objects.

Â Â Â Â Â  (3) A medical examiner, district attorney or deputy medical examiner shall take custody of or exercise control over the body, the effects of the deceased and any weapons, instruments, vehicles, buildings or premises which the medical examiner, district attorney or deputy medical examiner has reason to believe were involved in the death, in order to preserve evidence relating to the cause and manner of death.

Â Â Â Â Â  (4) In a death requiring investigation, no person shall undress, embalm, cleanse the surface of the body or otherwise alter the appearance or the state of the body without the permission of the medical examiner or the district attorney. [1973 c.408 Â§14]

Â Â Â Â Â  146.105 [1959 c.629 Â§7; repealed by 1965 c.221 Â§7]

Â Â Â Â Â  146.107 Authority to enter and secure certain premises. (1) A medical examiner, deputy medical examiner or district attorney may enter any room, dwelling, building or other place in which the medical examiner, deputy medical examiner or district attorney has reasonable cause to believe that a body or evidence of the circumstances of death requiring investigation may be found.

Â Â Â Â Â  (2) If refused entry, the medical examiner, deputy medical examiner or district attorney may apply to any judge authorized to issue search warrants for an order to enter such premises, search for and seize a body or any evidence of the cause or manner of death.

Â Â Â Â Â  (3) Upon application supported by an affidavit setting forth facts and circumstances tending to show that a body or such evidence of death is in the place to be searched, the judge shall issue such order to enter and search and seize.

Â Â Â Â Â  (4) To preserve evidence, a medical examiner, deputy medical examiner or district attorney may:

Â Â Â Â Â  (a) Place under the custody or control of the medical examiner, deputy medical examiner or district attorney, or enclose or lock any room, dwelling, building or other enclosure for a period of not more than five days.

Â Â Â Â Â  (b) Rope off or otherwise restrict entry to any open area.

Â Â Â Â Â  (c) Forbid the entrance of any unauthorized person into the area specified under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (5) No person shall enter upon the enclosures or areas specified in subsection (4) of this section without the permission of the medical examiner, deputy medical examiner or district attorney. [1973 c.408 Â§15]

Â Â Â Â Â  146.109 Notification of next of kin. (1) Upon identifying the body, the medical examiner shall immediately attempt to locate the next of kin or responsible friends to obtain the designation of a funeral home to which the deceased is to be taken.

Â Â Â Â Â  (2) If unable to promptly obtain a designation of funeral home from the next of kin or responsible friends, the medical examiner or deputy medical examiner shall designate the funeral home. In designating the funeral home, the medical examiner or deputy medical examiner shall be fair and equitable among the funeral homes listed in the office of the district medical examiner. [1973 c.408 Â§16]

Â Â Â Â Â  146.110 [Amended by 1959 c.629 Â§34; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.113 Authority to order removal of body fluids. (1) A medical examiner or district attorney may, in any death requiring investigation, order samples of blood or urine taken for laboratory analysis.

Â Â Â Â Â  (2) When a death requiring an investigation as a result of a motor vehicle accident occurs within five hours after the accident and the deceased is over 13 years of age, a blood sample shall be taken and forwarded to an approved laboratory for analysis. Such blood or urine samples shall be analyzed for the presence and quantity of ethyl alcohol, and if considered necessary by the State Medical Examiner, the presence of controlled substances.

Â Â Â Â Â  (3) Laboratory reports of the analysis shall be made a part of the State Medical ExaminerÂs and district medical examinerÂs files. [1973 c.408 Â§17; 1979 c.744 Â§5]

Â Â Â Â Â  146.115 [Amended by 1955 c.190 Â§1; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.117 Autopsies. (1) A medical examiner or district attorney may order an autopsy performed in any death requiring investigation. This authorization for an autopsy shall permit the pathologist to remove and retain body tissues or organs from the deceased for the purpose of the legal or medical determination of the manner or cause of death, or other purposes approved under policies established by the State Medical Examiner Advisory Board.

Â Â Â Â Â  (2) If an autopsy is ordered, the medical examiner shall obtain the services of a pathologist authorized under ORS 146.045 (2)(b).

Â Â Â Â Â  (3) A pathologist may not receive compensation for performing the autopsy if, as medical examiner, the pathologist ordered the autopsy. [1973 c.408 Â§18; 1987 c.142 Â§4; 1995 c.744 Â§15]

Â Â Â Â Â  146.120 [Amended by 1959 c.629 Â§35; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.121 Disposition of body; filing; expenses. (1) No person shall bury or otherwise dispose of the body of a person whose death required investigation, without having first obtained a burial or cremation permit, or a death certificate completed and signed by a medical examiner.

Â Â Â Â Â  (2) When a medical examiner investigates the death of a person whose body is not claimed by a friend or relative within five days of the date of death, the sheriff or, in counties having a population of 400,000 or more, the medical examiner shall dispose of the body according to the provisions of ORS 97.170 to 97.210.

Â Â Â Â Â  (3) If the medical examiner is unable to dispose of the body of a deceased person according to subsection (2) of this section, the medical examiner may order in writing that the body be either cremated or plainly and decently buried.

Â Â Â Â Â  (4) The sheriff or medical examiner shall file a copy of the death certificate, the order for disposition and a verified statement of the expenses of the cremation or burial with the board of county commissioners. The board of county commissioners shall pay such expenses, or any proportion thereof as may be available, from county funds annually budgeted for this purpose. [1973 c.408 Â§19; 1995 c.744 Â§16]

Â Â Â Â Â  146.125 Disposition of personal property. (1) The medical examiner, deputy medical examiner, district attorney or sheriff may temporarily retain possession of any property found on the body or in the possession of the deceased which in the opinion of the medical examiner, deputy medical examiner, district attorney or sheriff may be useful in establishing the cause or manner of death or may be used in further proceedings.

Â Â Â Â Â  (2) When a medical examiner, deputy medical examiner, district attorney or sheriff assumes control or custody of money or personal property found on the body or in the possession of the deceased, the medical examiner, deputy medical examiner, district attorney or sheriff shall:

Â Â Â Â Â  (a) Make a verified inventory of such money or property.

Â Â Â Â Â  (b) File the inventory in the district medical examinerÂs office.

Â Â Â Â Â  (c) Deposit the money with the county treasurer to the credit of the county general fund.

Â Â Â Â Â  (3) If personal property is not retained by the medical examiner, deputy medical examiner, district attorney or sheriff, and is not claimed within 30 days, the inventory shall be filed with the board of county commissioners to be disposed of as follows:

Â Â Â Â Â  (a) If the property has value, the board may order it sold and after deducting the cost of sale, shall deposit the proceeds of the sale with the county treasurer to the credit of the county general fund.

Â Â Â Â Â  (b) If the property has no value in the judgment of the board, the board may order the sheriff to destroy such property.

Â Â Â Â Â  (4) Any expenses incurred by the county in transporting or disposing of the body may be deducted from the money or proceeds of the sale of personal property before it is delivered to a claimant.

Â Â Â Â Â  (5) If it appears that the person whose death required investigation died wholly intestate and without heirs, the county whose official has control or custody of the property shall notify an estate administrator of the Department of State Lands appointed under ORS 113.235 within 15 days after the death.

Â Â Â Â Â  (6) If a legally qualified personal representative, spouse, or next of kin:

Â Â Â Â Â  (a) Claims the money of the deceased, the treasurer shall, subject to the provisions of subsection (4) of this section, deliver such money to the claimant.

Â Â Â Â Â  (b) Within 30 days, claims the personal property of the deceased, the property shall be delivered to such claimant subject to the provisions of subsections (1) and (5) of this section.

Â Â Â Â Â  (7) If money of the deceased is not claimed within seven years and is presumed abandoned as provided by ORS 98.302 to 98.436 and 98.992, the board of county commissioners shall order the money paid as required by law. [1973 c.408 Â§20; 1977 c.582 Â§5; 2003 c.395 Â§19]

Â Â Â Â Â  146.130 [Amended by 1959 c.629 Â§36; repealed by 1965 c.221 Â§27]

(Inquest)

Â Â Â Â Â  146.135 Authority to order inquest. (1) The district attorney for the county where the death occurs may order an inquest to obtain a jury finding of the cause and manner of death in any case requiring investigation.

Â Â Â Â Â  (2) For the purpose of conducting an inquest, the district attorney shall have the powers of a judicial officer as described by ORS 1.240 and 1.250.

Â Â Â Â Â  (3) The district attorney shall advise the jury of inquest as to its duties and instruct the jury on questions of law.

Â Â Â Â Â  (4) The district attorney shall cause a record of the inquest proceedings to be made which shall include the written order of inquest, a record of the testimony of witnesses and the written verdict of the jury.

Â Â Â Â Â  (5) Within a reasonable time after the verdict is returned, the record of inquest shall be filed in the district medical examinerÂs office for the county where the inquest was held.

Â Â Â Â Â  (6) A copy of the order of inquest and verdict of the jury shall be filed in the State Medical ExaminerÂs office.

Â Â Â Â Â  (7) The record of inquest shall be available for inspection as provided by ORS 146.035 (5). [1973 c.408 Â§21; 1987 c.142 Â§3]

Â Â Â Â Â  146.140 [Amended by 1959 c.629 Â§37; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.145 Jury of inquest. (1) The district attorney shall order the inquest to be held at a specified time and place and as provided in ORS 10.810 and 10.820 shall summon a jury of inquest to inquire into the cause and manner of death.

Â Â Â Â Â  (2) Upon receipt of a copy of the order of inquest, the sheriff shall select, as provided by law, not less than eight prospective members of the jury of inquest.

Â Â Â Â Â  (3) The sheriff shall obtain a summons for each prospective juror selected and cause the summons to be served upon such juror.

Â Â Â Â Â  (4) At the time and place of the inquest the sheriff shall report to the district attorney the names of all prospective jurors summoned.

Â Â Â Â Â  (5) A prospective juror may be excused by the district attorney if the juror was related or closely associated with the deceased, was a witness to the death or shows good cause that the juror may be biased.

Â Â Â Â Â  (6) From among the prospective jurors not excused, six members of the jury of inquest shall be drawn by lot. [1973 c.408 Â§22]

Â Â Â Â Â  146.150 [Amended by 1959 c.629 Â§38; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.155 Inquest proceedings. (1) The six members of the jury of inquest shall be sworn by the district attorney to:

Â Â Â Â Â  (a) Inquire into who the deceased person was, when and where the deceased person came to death, the cause of death and the manner of death.

Â Â Â Â Â  (b) Give a true verdict thereof according to the evidence produced during the inquest.

Â Â Â Â Â  (2) The district attorney shall subpoena as a witness any person who the district attorney believes has knowledge of facts relevant and material to the inquiry. The jury of inquest may request but may not require that other persons be subpoenaed.

Â Â Â Â Â  (3) The district attorney shall examine each witness as to all facts which the district attorney deems relevant and material to the inquiry. After examination by the district attorney, the members of the jury may inquire of the witness provided that their examination is relevant and material.

Â Â Â Â Â  (4) When the examination of witnesses is closed, the district attorney shall advise the jury as to their duty under law, and as to questions of law arising from the facts or posed by the jury.

Â Â Â Â Â  (5) After having been advised of law, the jury shall retire to deliberate and to arrive at its verdict.

Â Â Â Â Â  (6) The verdict shall be delivered to the district attorney. [1973 c.408 Â§23]

Â Â Â Â Â  146.160 [Amended by 1959 c.629 Â§39; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.165 Verdict; findings; testimony and verdict of inquest as admissible evidence in subsequent proceedings. (1) The jury shall give its verdict in writing, signed by its members, setting forth its findings from the evidence produced:

Â Â Â Â Â  (a) Who the deceased person was;

Â Â Â Â Â  (b) When and where the deceased person came to death;

Â Â Â Â Â  (c) The cause of death; and

Â Â Â Â Â  (d) The manner of death.

Â Â Â Â Â  (2) The verdict of a jury of inquest shall not preclude nor require a criminal charge by the grand jury or district attorney.

Â Â Â Â Â  (3) The testimony of any witness before a jury of inquest shall not be admissible evidence in any civil or criminal proceeding except:

Â Â Â Â Â  (a) A criminal trial in which the witness is charged with perjury or false swearing arising from the testimony given before the jury of inquest.

Â Â Â Â Â  (b) A civil or criminal trial in which the testimony before the jury of inquest is offered as a prior inconsistent statement to impeach the same witness.

Â Â Â Â Â  (4) The verdict of a jury of inquest shall not be admitted into evidence in any trial. [1973 c.408 Â§24]

Â Â Â Â Â  146.170 [Amended by 1955 c.161 Â§1; 1959 c.629 Â§40; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.180 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.190 [Amended by 1959 c.629 Â§41; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.200 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.210 [Amended by 1959 c.629 Â§42; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.220 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.230 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.240 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.250 [Amended by 1953 c.568 Â§3; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.260 [Amended by 1953 c.568 Â§3; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.270 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.280 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.310 [1965 c.221 Â§2; 1971 c.487 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.315 [1971 c.487 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.320 [1965 c.221 Â§5; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.330 [1965 c.221 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.340 [1965 c.221 Â§4; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.350 [1965 c.221 Â§6; 1971 c.487 Â§4; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.360 [1965 c.221 Â§7; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.370 [1965 c.221 Â§8; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.410 [1959 c.629 Â§6; 1965 c.221 Â§16; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.420 [1959 c.629 Â§9; 1963 c.98 Â§1; 1965 c.91 Â§1; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.430 [1959 c.629 Â§11; 1961 c.434 Â§3; 1965 c.91 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.440 [1959 c.629 Â§12; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.450 [1959 c.629 Â§13; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.460 [1959 c.629 Â§14; repealed by 1965 c.91 Â§3 (146.461 enacted in lieu of 146.460)]

Â Â Â Â Â  146.461 [1965 c.91 Â§4 (enacted in lieu of 146.460); repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.470 [1959 c.629 Â§15; 1961 c.434 Â§4; 1965 c.91 Â§5; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.480 [1959 c.629 Â§17; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.490 [1959 c.629 Â§18; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.500 [1959 c.629 Â§19; repealed by 1973 c.408 Â§35]

IDENTIFICATION OF DEAD AND MISSING PERSONS

Â Â Â Â Â  146.505 Unidentified human remains; maintenance of records. (1) The Superintendent of State Police shall establish and maintain a file of records relating to unidentified human remains found within the state and of which the Oregon State Police are notified under ORS 146.515. The records shall be maintained in order to facilitate the identification of such remains.

Â Â Â Â Â  (2) The Superintendent of State Police shall establish the file described under subsection (1) of this section after consultation with the State Medical Examiner to determine what areas of information generally shall be requested, obtained and preserved in the file. General areas of information determined under this section shall be for the purpose of developing file format and standard forms for collecting data to aid in identifying human remains. Information having potential value in identifying human remains shall not be excluded from a file because it does not fall within a general area of information determined under this section or is not required by federal authorities.

Â Â Â Â Â  (3) In addition to any other file it maintains, the Department of State Police shall enter appropriate information relating to unidentified human remains into any file maintained by federal authorities to facilitate the identification of such remains. The department shall conform file entries under this subsection to the format prescribed by the authorities responsible for the federal file. [1983 c.390 Â§1]

Â Â Â Â Â  Note: 146.505 to 146.545 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 146 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  146.510 [1959 c.629 Â§20; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.515 Medical examiner to provide information about unidentified human remains. If a medical examiner is unable to determine the identity of human remains, the medical examiner shall, not later than 30 days after such remains are brought to the medical examinerÂs attention, notify and provide to the Superintendent of State Police or the superintendentÂs designee all information in the medical examinerÂs records concerning the remains. [1983 c.390 Â§2]

Â Â Â Â Â  Note: See note under 146.505.

Â Â Â Â Â  146.520 [1959 c.629 Â§21; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.525 Missing persons; police report; supplementary report. (1) When a person is reported as missing to any city, county or state police agency, the agency, within 12 hours thereafter, shall enter into state and federal records maintained for that purpose, a report of the missing person in a format and according to procedures established by the authorities responsible respectively for the state and federal records.

Â Â Â Â Â  (2) The police agency to which the report is made:

Â Â Â Â Â  (a) Shall request from the person making the report information likely to be useful in identifying the missing person or the human remains of the missing person; and

Â Â Â Â Â  (b) May request in writing from any dentist, denturist, physician, optometrist or other medical practitioner possessing it such medical, dental and other physically descriptive information as is likely to be useful in identifying the missing person or the human remains of the missing person.

Â Â Â Â Â  (3) The police agency, upon obtaining information pursuant to subsection (2) of this section, shall make a supplementary entry of that information into the state and federal records described in subsection (1) of this section. The supplementary report shall be in a format and according to procedures established by the authorities responsible respectively for the state and federal records. [1983 c.390 Â§3; 1989 c.1059 Â§3]

Â Â Â Â Â  Note: See note under 146.505.

Â Â Â Â Â  146.530 [1959 c.629 Â§22; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.535 Medical practitioners to provide information about missing persons. (1) A dentist, denturist, physician, optometrist or other medical practitioner, upon receipt of a written request from a police agency for identifying information pursuant to ORS 146.525, shall furnish to the police agency such information known to the practitioner upon the request forms provided by the police agency.

Â Â Â Â Â  (2) Information obtained under this section is restricted to use for the identification of missing persons or the identification of unidentified human remains and shall not otherwise be available to the public.

Â Â Â Â Â  (3) Compliance with a written request for information under this section by a dentist, denturist, physician, optometrist or other medical practitioner does not constitute a breach of confidentiality. [1983 c.390 Â§4]

Â Â Â Â Â  Note: See note under 146.505.

Â Â Â Â Â  146.540 [1959 c.629 Â§23; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.545 Use of records to identify human remains and missing persons; disposition of records. (1) If the Superintendent of State Police is notified that a record of unidentified human remains filed by the Department of State Police under ORS 146.505 corresponds with the record of a person reported to be missing, the superintendent shall immediately notify the medical examiner who reported the unidentified human remains and the police agency that filed the missing person report under ORS 146.525. If the medical examiner identifies the remains, the superintendent shall be notified and the superintendent shall cancel the report of unidentified human remains.

Â Â Â Â Â  (2) When a person reported as missing under ORS 146.525 is found, or when the remains of the person have been discovered and identified, the police agency to which the person was reported missing shall cancel the reports to state and federal authorities under ORS 146.525. The agency shall destroy all information received under ORS 146.525 relating to a missing person who is discovered to be living. In the case of a missing person found to be no longer living, the agency shall seal the information obtained under ORS 146.525, except as otherwise may be necessary to investigate or prosecute a criminal action relating to the personÂs disappearance or death. [1983 c.390 Â§5]

Â Â Â Â Â  Note: See note under 146.505.

Â Â Â Â Â  146.550 [1959 c.629 Â§24; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.560 [1959 c.629 Â§25; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.565 [1961 c.434 Â§2; 1965 c.91 Â§6; 1965 c.439 Â§4; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.570 [1959 c.629 Â§26; 1967 c.632 Â§1; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.580 [1959 c.629 Â§27; 1961 c.434 Â§5; 1967 c.632 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.590 [1959 c.629 Â§Â§28,29; 1961 c.434 Â§6; 1967 c.632 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.600 [1959 c.629 Â§30; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.610 [1959 c.629 Â§31; repealed by 1973 c.408 Â§35]

INVESTIGATIONS OF INJURIES

Â Â Â Â Â  146.710 Definition for ORS 146.710 to 146.780. As used in ORS 146.710 to 146.780, ÂinjuryÂ means a physical injury caused by a knife, gun, pistol or other deadly weapon. [1963 c.621 Â§1; 1965 c.472 Â§1; 1967 c.545 Â§1; 1971 c.451 Â§9]

Â Â Â Â Â  146.720 [1963 c.621 Â§Â§3,4; 1965 c.221 Â§17; repealed by 1965 c.472 Â§9]

Â Â Â Â Â  146.730 Investigation. An investigation of an injury may be made by a medical examiner whenever the injury occurred under suspicious or unknown circumstances. All authority granted to the medical examiner by ORS 146.003 to 146.165 and 146.710 to 146.992 may be exercised in making such investigation. [1963 c.621 Â§2; 1965 c.221 Â§18; 1967 c.545 Â§Â§2,3; 1971 c.401 Â§7; 1971 c.451 Â§10; 1973 c.408 Â§26]

Â Â Â Â Â  146.740 Reports of medical examiner. Whenever the medical examiner concludes that a crime may have been committed by any person in causing the injury, the medical examiner shall report the conclusion to the district attorney. [1963 c.621 Â§Â§5,6; 1965 c.221 Â§19; 1967 c.545 Â§Â§4,5; 1971 c.401 Â§8; 1971 c.451 Â§11; 1973 c.408 Â§27]

Â Â Â Â Â  146.750 Injuries to be reported to medical examiner. (1) Except as required in subsection (3) of this section, any physician, including any intern and resident, having reasonable cause to suspect that a person brought to the physician or coming before the physician for examination, care or treatment has had injury, as defined in ORS 146.710, inflicted upon the person other than by accidental means, shall report or cause reports to be made in accordance with the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) An oral report shall be made immediately by telephone or otherwise, and followed as soon thereafter as possible by a report in writing, to the appropriate medical examiner.

Â Â Â Â Â  (3) When either an injury as defined in ORS 146.710 or abuse as defined in ORS 419B.005 occurs to an unmarried person who is under 18 years of age, the provisions of ORS 419B.005 to 419B.050 shall apply. [1965 c.472 Â§Â§3,4; 1967 c.545 Â§6; 1971 c.401 Â§9; 1971 c.451 Â§12; 1973 c.408 Â§28; 1975 c.644 Â§1; 1993 c.546 Â§99]

Â Â Â Â Â  146.760 Immunity of participant in making of report. Anyone participating in good faith in the making of a report pursuant to ORS 146.750 and who has reasonable grounds for the making thereof shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making of such report. Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report. [1965 c.472 Â§5; 1971 c.451 Â§13; 1989 c.171 Â§20]

Â Â Â Â Â  146.770 [1965 c.472 Â§6; 1971 c.451 Â§14; renumbered 418.775]

Â Â Â Â Â  146.780 Confidentiality of records and reports. Notwithstanding the provisions of ORS 192.410 to 192.505 relating to confidentiality and accessibility for public inspection of public records, records and reports made under the provisions of ORS 146.750 are confidential and are not accessible for public inspection. [1965 c.472 Â§7; 1967 c.545 Â§7; 1971 c.401 Â§10; 1971 c.451 Â§15; 1973 c.408 Â§29; 1973 c.794 Â§15a]

PENALTIES

Â Â Â Â Â  146.990 [Subsection (1) enacted as 1959 c.629 Â§45; subsection (3) of 1963 Replacement Part enacted as 1963 c.621 Â§7; 1965 c.221 Â§20; 1965 c.472 Â§8; 1971 c.451 Â§16; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.992 Penalties. (1) A person who violates ORS 146.103 (1) commits a Class A misdemeanor.

Â Â Â Â Â  (2) A person who violates ORS 146.103 (2) or (4), 146.107 (5), or 146.121 (1) commits a Class B misdemeanor.

Â Â Â Â Â  (3) A person who violates ORS 146.100 (4) commits a Class C misdemeanor. [1973 c.408 Â§25]

_______________



Chapter 147

Chapter 147 Â Victims of Crime and Acts of Mass Destruction

2005 EDITION

VICTIMS OF CRIME & ACTS OF MASS DESTRUCTION

PROCEDURE IN CRIMINAL MATTERS GENERALLY

MEDICAL ASSESSMENTS FOR VICTIMS OF SEXUAL ASSAULTS

(Temporary provisions relating to medical assessments for victims of sexual assaults are compiled as a note preceding ORS 147.005)

COMPENSATION OF CRIME VICTIMS

(General Provisions)

147.005Â Â Â Â  Definitions

147.015Â Â Â Â  Eligibility for compensation; generally

147.025Â Â Â Â  Eligibility of person not victim or dependent of deceased victim

147.035Â Â Â Â  Amounts and types of losses compensable; rules

147.045Â Â Â Â  Notification of district attorney upon filing of compensation claim; deferral of compensation proceedings; emergency awards

147.055Â Â Â Â  Emergency awards; amount; effect on final award

147.065Â Â Â Â  Limitation on time for commencing action for compensable crime

(Compensation Procedure)

147.105Â Â Â Â  Application for compensation; contents; additional information or materials; amended applications; effect of criminal conviction of applicant

147.115Â Â Â Â  Confidentiality of application information; board proceedings; use of record; witnesses before board

147.125Â Â Â Â  Determining amount of compensation; deduction of other benefits

147.135Â Â Â Â  Processing compensation application; order; contents

147.145Â Â Â Â  Review of order; reconsideration; notice to applicant

147.155Â Â Â Â  Appeal to WorkersÂ Compensation Board; hearing; record; evidence considered; board determination not subject to further review

147.165Â Â Â Â  Payment of awards; awards to minors and incompetents

(Administrative Provisions)

147.205Â Â Â Â  Authority of Department of Justice; assistance from other agencies; rules; examination of victims; reports to Governor and Legislative Assembly

147.215Â Â Â Â  Attorney General as legal adviser to department; assistance by governmental agencies

147.225Â Â Â Â  Criminal Injuries Compensation Account

147.227Â Â Â Â  Disbursement of moneys to be used for comprehensive victimsÂ assistance programs; rules; qualifications

147.231Â Â Â Â  Disbursement of moneys to provide services to victims of crimes; rules

147.240Â Â Â Â  Department of Justice to submit claims to account for payment of awards

147.245Â Â Â Â  Disposition of moneys recovered from assailant; disposition of gifts or grants

147.255Â Â Â Â  Recovery of moneys paid on fraudulent claims; recovery of fees

147.275Â Â Â Â  Proceeds of compensable crime; escrow account for benefit of victims; notice; distribution; hearing; rules; definitions

(Recovery of Assistance)

147.281Â Â Â Â  Definitions

147.283Â Â Â Â  Notice to Department of Justice of claim or action to enforce claim for injuries

147.285Â Â Â Â  Creation of lien

147.287Â Â Â Â  Perfection of lien

147.289Â Â Â Â  Notice of lien; form

147.292Â Â Â Â  Notice of amount of judgment, settlement or compromise

147.294Â Â Â Â  Liability of person making payment after notice of lien is recorded

147.296Â Â Â Â  Action for failure to provide notice

147.298Â Â Â Â  Where action may be initiated

(Miscellaneous Provisions)

147.305Â Â Â Â  Effect of criminal conviction on compensation proceedings

147.315Â Â Â Â  Charging fees to applicants prohibited

147.325Â Â Â Â  Compensation not subject to assignment or legal process prior to receipt by beneficiary

147.335Â Â Â Â  Compensation rights not to survive beneficiary; death of beneficiary after filing of application

147.345Â Â Â Â  State subrogated to rights accruing to beneficiary; suit by state against assailant; disposition of proceeds; settlement

147.365Â Â Â Â  Law enforcement agencies to inform crime victims of compensation procedure; agencies not civilly liable for failure to comply

SERVICES TO VICTIMS OF ACTS OF MASS DESTRUCTION

147.367Â Â Â Â  Services to victims of acts of mass destruction; Department of Justice

COMPENSATION FOR CHILD ABUSE MEDICAL ASSESSMENT

147.390Â Â Â Â  Child abuse medical assessment; payment by department

147.391Â Â Â Â  Limitation on obligation of Criminal Injuries Compensation Account under ORS 147.390

CRIME VICTIMSÂ RIGHTS

147.405Â Â Â Â  Short title

147.410Â Â Â Â  Purpose

147.415Â Â Â Â  Severability

147.417Â Â Â Â  Victim to be notified of constitutional rights

147.419Â Â Â Â  Authority of victim to obtain copy of transcript or tape of criminal proceeding

147.421Â Â Â Â  Information about defendant that public body is required to provide to victim

147.425Â Â Â Â  Personal representative

OREGON DOMESTIC AND SEXUAL VIOLENCE SERVICES FUND

147.450Â Â Â Â  Definitions

147.453Â Â Â Â  Oregon Domestic and Sexual Violence Services Fund

147.456Â Â Â Â  Plan for allocation of funds; Department of Justice

147.459Â Â Â Â  Considerations in developing plan

147.462Â Â Â Â  Limits on expenditures from fund

147.465Â Â Â Â  Grantmaking; rules

147.468Â Â Â Â  Authority of Department of Justice

147.471Â Â Â Â  Advisory council

MEDICAL ASSESSMENTS FOR VICTIMS OF SEXUAL ASSAULTS

Â Â Â Â Â  Note: Sections 1 to 3 and 11, chapter 789, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. As used in section 2 of this 2003 Act:

Â Â Â Â Â  (1) ÂComplete medical assessmentÂ means an assessment that consists of:

Â Â Â Â Â  (a) A medical examination;

Â Â Â Â Â  (b) The collection of forensic evidence using an evidence collection kit approved by the Department of State Police; and

Â Â Â Â Â  (c) The offering and, if requested, provision of prescriptions for emergency contraception and sexually transmitted disease prevention.

Â Â Â Â Â  (2) ÂMedical assessmentÂ means a complete or partial medical assessment.

Â Â Â Â Â  (3) ÂPartial medical assessmentÂ means an assessment that consists of:

Â Â Â Â Â  (a) A medical examination; and

Â Â Â Â Â  (b) The offering and, if requested, provision of prescriptions for emergency contraception and sexually transmitted disease prevention. [2003 c.789 Â§1]

Â Â Â Â Â  Sec. 2. (1) Subject to the availability of funds from gifts, grants and donations in the Sexual Assault VictimsÂ Emergency Medical Response Fund, the Department of Justice shall pay the costs of:

Â Â Â Â Â  (a) A complete medical assessment obtained by the victim of a sexual assault if the victim obtains the medical assessment no later than 84 hours after the sexual assault.

Â Â Â Â Â  (b) A partial medical assessment obtained by the victim of a sexual assault if the victim obtains the medical assessment no later than seven days after the sexual assault.

Â Â Â Â Â  (2) The department shall develop a form that the victim of a sexual assault must complete if the victim wants the department to pay for a medical assessment as provided in subsection (1) of this section. The department shall make copies of the form available to providers of medical assessments.

Â Â Â Â Â  (3) When the victim of a sexual assault completes the form developed by the department under subsection (2) of this section, the victim shall submit the form to the provider of the medical assessment. The provider shall submit the form with a bill for the medical assessment to the department. A provider who submits a bill under this subsection may not bill the victim or the victimÂs insurance carrier for the medical assessment except to the extent that the department is unable to pay the bill due to lack of funds or declines to pay the bill.

Â Â Â Â Â  (4) A provider may not charge the department more for a complete medical assessment or a partial medical assessment than the maximum amounts established by the department by rule for the assessments.

Â Â Â Â Â  (5) The victim of a sexual assault may obtain a medical assessment and complete and submit a form under this section regardless of whether the victim reports the sexual assault to a law enforcement agency.

Â Â Â Â Â  (6) This section does not require the department to pay any costs of treatment for injuries resulting from the sexual assault.

Â Â Â Â Â  (7) The department may adopt rules necessary to carry out the provisions of this section. [2003 c.789 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Sexual Assault VictimsÂ Emergency Medical Response Fund is established, separate and distinct from the General Fund. All moneys in the Sexual Assault VictimsÂ Emergency Medical Response Fund are continuously appropriated to the Department of Justice to be used for the purpose of carrying out the provisions of section 2 of this 2003 Act.

Â Â Â Â Â  (2) The Department of Justice may accept moneys from any source for the purpose of carrying out the provisions of section 2 of this 2003 Act. The department shall deposit moneys accepted under this subsection in the Sexual Assault VictimsÂ Emergency Medical Response Fund. [2003 c.789 Â§3]

Â Â Â Â Â  Sec. 11. Any balance in the Sexual Assault VictimsÂ Emergency Medical Response Fund that is unexpended and unobligated on January 1, 2008, shall be transferred to and deposited in the General Fund to be available for general governmental expenses. [2003 c.789 Â§11]

COMPENSATION OF CRIME VICTIMS

(General Provisions)

Â Â Â Â Â  147.005 Definitions. As used in ORS 135.905 and 147.005 to 147.367 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means:

Â Â Â Â Â  (a) Any victim of a compensable crime who applies to the Department of Justice for compensation under ORS 135.905 and 147.005 to 147.367;

Â Â Â Â Â  (b) Any person who was a dependent of a deceased victim at the time of the death of that victim;

Â Â Â Â Â  (c) Any person who is a survivor of a deceased victim; or

Â Â Â Â Â  (d) Any person eligible for compensation under ORS 147.025.

Â Â Â Â Â  (2) ÂBoardÂ means the WorkersÂ Compensation Board.

Â Â Â Â Â  (3) ÂChildÂ means an unmarried person who is under 18 years of age and includes a posthumous child, stepchild or an adopted child.

Â Â Â Â Â  (4) ÂCompensable crimeÂ means abuse of corpse in any degree or an intentional, knowing or reckless act that results in serious bodily injury or death of another person and which, if committed by a person of full legal capacity, would be punishable as a crime in this state.

Â Â Â Â Â  (5) ÂDependentÂ means such relatives of a deceased victim who wholly or partially were dependent upon the victimÂs income at the time of death or would have been so dependent but for the victimÂs incapacity due to the injury from which the death resulted.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Justice.

Â Â Â Â Â  (7) ÂFuneral expensesÂ means expenses of the funeral, burial, cremation or other chosen method of interment, including plot or tomb and other necessary incidents to the disposition of the remains and also including, in the case of abuse of corpse in any degree, reinterment.

Â Â Â Â Â  (8) ÂInjuryÂ means abuse of a corpse or actual bodily harm and, with respect to a victim, includes pregnancy and mental or nervous shock.

Â Â Â Â Â  (9) ÂInternational terrorismÂ means activities that:

Â Â Â Â Â  (a) Involve violent acts or acts dangerous to human life that are a violation of the criminal laws of the United States or any state or that would be a criminal violation if committed within the jurisdiction of the United States or of any state;

Â Â Â Â Â  (b) Appear to be intended to:

Â Â Â Â Â  (A) Intimidate or coerce a civilian population;

Â Â Â Â Â  (B) Influence the policy of a government by intimidation or coercion; or

Â Â Â Â Â  (C) Affect the conduct of a government by assassination or kidnapping; and

Â Â Â Â Â  (c) Occur primarily outside the territorial jurisdiction of the United States or transcend national boundaries in terms of the means by which they are accomplished, the persons they appear intended to intimidate or coerce, or the locale in which their perpetrators operate or seek asylum.

Â Â Â Â Â  (10) ÂLaw enforcement officialÂ means a sheriff, constable, marshal, municipal police officer or member of the Oregon State Police and such other persons as may be designated by law as a peace officer.

Â Â Â Â Â  (11) ÂRelativeÂ means a person related to the victim within the third degree as determined by the common law, a spouse, or an individual related to the spouse within the third degree as so determined and includes an individual in an adoptive relationship.

Â Â Â Â Â  (12) ÂSurvivorÂ means any spouse, parent, grandparent, guardian, sibling, child or other immediate family member or household member of a deceased victim.

Â Â Â Â Â  (13) ÂVictimÂ means:

Â Â Â Â Â  (a) A person:

Â Â Â Â Â  (A) Killed or injured in this state as a result of a compensable crime perpetrated or attempted against that person;

Â Â Â Â Â  (B) Killed or injured in this state while attempting to assist a person against whom a compensable crime is being perpetrated or attempted, if that attempt of assistance would be expected of a reasonable person under the circumstances;

Â Â Â Â Â  (C) Killed or injured in this state while assisting a law enforcement official to apprehend a person who has perpetrated a crime or to prevent the perpetration of any such crime, if that assistance was in response to the express request of the law enforcement official;

Â Â Â Â Â  (D) Killed or injured in another state as a result of a criminal episode that began in this state;

Â Â Â Â Â  (E) Who is an Oregon resident killed or injured as a result of a compensable crime perpetrated or attempted against the person in a state, within the United States, without a reciprocal crime victimsÂ compensation program; or

Â Â Â Â Â  (F) Who is an Oregon resident killed or injured by an act of international terrorism committed outside the United States; or

Â Â Â Â Â  (b) In the case of abuse of corpse in any degree, the corpse or a relative of the corpse. [1977 c.376 Â§1; 1985 c.552 Â§4; 1987 c.770 Â§1; 1989 c.542 Â§1; 1993 c.294 Â§7; 1997 c.289 Â§1; 2003 c.351 Â§1]

Â Â Â Â Â  147.010 [Amended by 1973 c.32 Â§1; renumbered 133.743]

Â Â Â Â Â  147.015 Eligibility for compensation; generally. A person is eligible for an award of compensation under ORS 135.905 and 147.005 to 147.367 if:

Â Â Â Â Â  (1) The person is a victim, or is a survivor or dependent of a deceased victim of a compensable crime that has resulted in or may result in a compensable loss;

Â Â Â Â Â  (2) The appropriate law enforcement officials were notified of the perpetration of the crime allegedly causing the death or injury to the victim within 72 hours after its perpetration, unless the Department of Justice finds good cause exists for the failure of notification;

Â Â Â Â Â  (3) The applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant or the department has found that the applicantÂs failure to cooperate was for good cause;

Â Â Â Â Â  (4) The application for compensation is not the result of collusion between the applicant and the assailant of the victim;

Â Â Â Â Â  (5) The death or injury to the victim was not substantially attributable to the wrongful act of the victim or substantial provocation of the assailant of the victim; and

Â Â Â Â Â  (6) The application for an award of compensation under ORS 135.905 and 147.005 to 147.367 is filed with the department:

Â Â Â Â Â  (a) Within six months of the date of the injury to the victim; or

Â Â Â Â Â  (b) Within such further extension of time as the department for good cause shown, allows. [1977 c.376 Â§3; 1987 c.770 Â§2; 1989 c.542 Â§2; 1991 c.862 Â§2; 1997 c.288 Â§1]

Â Â Â Â Â  147.020 [Renumbered 133.747]

Â Â Â Â Â  147.025 Eligibility of person not victim or dependent of deceased victim. (1) Notwithstanding that a person is not a victim or a dependent of a deceased victim under ORS 147.015 (1), the person is eligible for compensation for reasonable medical expenses for the victim and for reasonable funeral expenses of the deceased victim if the person:

Â Â Â Â Â  (a) Paid or incurred such expenses; and

Â Â Â Â Â  (b) Files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (2) to (6) are met.

Â Â Â Â Â  (2) Notwithstanding that a person is not a survivor or dependent of a deceased victim under ORS 147.015 (1), the person is eligible for compensation for reasonable counseling expenses up to a maximum amount of $500 if the person:

Â Â Â Â Â  (a) Paid or incurred such expenses;

Â Â Â Â Â  (b) Was a friend or acquaintance of the victim;

Â Â Â Â Â  (c) Was the first person to discover the corpse of the victim; and

Â Â Â Â Â  (d) Files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (2) to (6) are met.

Â Â Â Â Â  (3) The Department of Justice may pay directly to the provider of the services compensation for medical, funeral or counseling expenses incurred by the person. [1977 c.376 Â§4; 1987 c.770 Â§3; 2003 c.353 Â§1]

Â Â Â Â Â  147.030 [Renumbered 133.753]

Â Â Â Â Â  147.035 Amounts and types of losses compensable; rules. (1) Losses compensable under ORS 135.905 and 147.005 to 147.367 resulting from death or injury to a victim include:

Â Â Â Â Â  (a) In the case of injury:

Â Â Â Â Â  (A) Reasonable medical and hospital expenses, including psychiatric, psychological or counseling expenses and further including, in cases of:

Â Â Â Â Â  (i) Child sexual abuse, rape of a child and exploitation described in ORS 419B.005 (1)(a)(C), (D) or (E), counseling expenses of the victimÂs family up to a maximum amount of $20,000;

Â Â Â Â Â  (ii) Domestic violence, as defined in ORS 135.230, counseling expenses of children who witnessed the domestic violence up to a maximum amount of $10,000; or

Â Â Â Â Â  (iii) International terrorism, counseling expenses of a relative of the victim up to a maximum amount of $1,000;

Â Â Â Â Â  (B) Loss of earnings, not exceeding $400 per week up to a maximum amount of $20,000;

Â Â Â Â Â  (C) Rehabilitation up to a maximum amount of $4,000; and

Â Â Â Â Â  (D) Transportation for medical care and mental health counseling when the treatment is compensable under this section, the treatment is provided more than 30 miles away from the victimÂs residence and adequate treatment is not available closer to the victimÂs residence. Payment will be made at a rate set by the Department of Justice up to a maximum amount of $3,000.

Â Â Â Â Â  (b) In the case of death:

Â Â Â Â Â  (A) Reasonable funeral expenses up to a maximum amount of $5,000;

Â Â Â Â Â  (B) Reasonable medical and hospital expenses up to a maximum amount of $20,000;

Â Â Â Â Â  (C) Loss of support to the dependents of the victim not exceeding $400 per week up to a maximum amount of $20,000, less any amounts paid for loss of earnings;

Â Â Â Â Â  (D) Reasonable counseling expenses for the survivors of a deceased victim up to a maximum amount of $20,000 for each deceased victim; and

Â Â Â Â Â  (E) Transportation for mental health counseling when the treatment is compensable under this section, the treatment is provided more than 30 miles away from the survivorÂs or dependentÂs residence and adequate treatment is not available closer to the survivorÂs or dependentÂs residence. Payment will be made at a rate set by the Department of Justice up to a maximum amount of $3,000.

Â Â Â Â Â  (2) Compensable losses do not include:

Â Â Â Â Â  (a) Pain and suffering or property damage; or

Â Â Â Â Â  (b) Aggregate damages to the victim and to the dependents of a victim exceeding $44,000.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, in the case of abuse of corpse in any degree, losses compensable under ORS 135.905 and 147.005 to 147.367 resulting from the abuse of the corpse include:

Â Â Â Â Â  (a) Reasonable funeral expenses up to a maximum amount of $5,000; and

Â Â Â Â Â  (b) Reasonable counseling expenses for emotional distress up to a maximum amount of $5,000 for each incident.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, a claim for benefits expires and no further payments may be made with regard to the claim when three years have elapsed since the entry of a determination order under ORS 147.135 or when the victim, survivor or dependent attains 21 years of age, whichever comes later. The extension of benefits and payments until the victim, survivor or dependent attains 21 years of age applies to claims filed on or after August 4, 1991.

Â Â Â Â Â  (5) If the victim has suffered catastrophic injuries, a claim for benefits and payments may continue beyond the period described in subsection (4) of this section. The Department of Justice shall adopt rules defining catastrophic injuries and establishing the length of time that a claim for benefits and payments may continue.

Â Â Â Â Â  (6) The department shall adopt rules for medical fee schedules. The schedules shall represent at least the 75th percentile of the usual and customary fees charged to the public as determined by the department. An applicant or victim may not be charged for the percentile amount reduced by the department. [1977 c.376 Â§5; 1987 c.770 Â§4; 1989 c.542 Â§3; 1991 c.603 Â§2; 1991 c.862 Â§3; 1993 c.294 Â§8; 1993 c.546 Â§100; 1993 c.622 Â§3; 1997 c.549 Â§1; 1997 c.723 Â§1; 1997 c.749 Â§2; 1997 c.873 Â§31; 1999 c.922 Â§1; 2001 c.383 Â§1; 2003 c.349 Â§1]

Â Â Â Â Â  147.040 [Renumbered 133.757]

Â Â Â Â Â  147.045 Notification of district attorney upon filing of compensation claim; deferral of compensation proceedings; emergency awards. (1) Upon filing of a claim pursuant to ORS 135.905 and 147.005 to 147.367, the Department of Justice shall promptly notify the district attorney of the county wherein the crime is alleged to have occurred. If, within 10 days after such notification, the district attorney advises the department that a criminal prosecution is pending upon the same alleged crime and requests that action by the department be deferred, the department shall defer all proceedings under ORS 135.905 and 147.005 to 147.367 until such time as such criminal prosecution has been concluded and shall so notify the district attorney and the applicant. When such criminal prosecution has been concluded, the district attorney shall promptly so notify the department.

Â Â Â Â Â  (2) Nothing in this section shall limit the authority of the department to grant emergency awards pursuant to ORS 147.055. [1977 c.376 Â§6]

Â Â Â Â Â  147.050 [Renumbered 133.763]

Â Â Â Â Â  147.055 Emergency awards; amount; effect on final award. (1) Notwithstanding the provisions of ORS 147.045 (1), the Department of Justice may make an emergency award to the applicant pending a final decision in the claim, if it appears to the department, prior to taking action upon the claim that:

Â Â Â Â Â  (a) The claim is one with respect to which an award probably will be made; and

Â Â Â Â Â  (b) Undue hardship will result to the applicant if immediate payment is not made.

Â Â Â Â Â  (2)(a) The amount of such emergency award shall not exceed $1,000.

Â Â Â Â Â  (b) The amount of such emergency award shall be deducted from any final award made as a result of the claim.

Â Â Â Â Â  (c) The excess of the amount of such emergency award over the amount of the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the recipient to the department. [1977 c.376 Â§7]

Â Â Â Â Â  147.060 [Renumbered 133.767]

Â Â Â Â Â  147.065 Limitation on time for commencing action for compensable crime. Notwithstanding ORS 12.110 the victim of any compensable crime as defined in ORS 147.005 or the victimÂs representative may bring an action at any time within the five-year period after the commission of the compensable crime. [1985 c.552 Â§5]

Â Â Â Â Â  Note: 147.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.070 [Renumbered 133.773]

Â Â Â Â Â  147.080 [Renumbered 133.777]

Â Â Â Â Â  147.090 [Renumbered 133.783]

Â Â Â Â Â  147.100 [Renumbered 133.787]

(Compensation Procedure)

Â Â Â Â Â  147.105 Application for compensation; contents; additional information or materials; amended applications; effect of criminal conviction of applicant. (1) An applicant for compensation under ORS 135.905 and 147.005 to 147.367 must file an application under oath on a form furnished by the Department of Justice. The application shall include:

Â Â Â Â Â  (a) The name and address of the victim;

Â Â Â Â Â  (b) If the victim is deceased, the name and address of the applicant and relationship to the victim, the names and addresses of the victimÂs dependents and the extent to which each is so dependent;

Â Â Â Â Â  (c) The date and nature of the crime or attempted crime on which the application for compensation is based;

Â Â Â Â Â  (d) The date and place where, and the law enforcement officials to whom, notification of the crime was given;

Â Â Â Â Â  (e) The nature and extent of the injuries sustained by the victim, the names and addresses of those giving medical and hospital treatment to the victim and whether death resulted;

Â Â Â Â Â  (f) The loss to the applicant and to such other persons as are specified under paragraph (b) of this subsection, resulting from the injury or death;

Â Â Â Â Â  (g) The amount of benefits, payments or awards, if any, payable from any source, which the applicant or other person, listed under paragraph (b) of this subsection, has received or for which the applicant or other person is eligible as a result of the injury or death;

Â Â Â Â Â  (h) Releases authorizing the surrender to the department of reports, documents and other information relating to the matters specified under this subsection; and

Â Â Â Â Â  (i) Such other information as the department determines is necessary.

Â Â Â Â Â  (2) The department may require that the applicants submit with the application materials substantiating the facts stated in the application.

Â Â Â Â Â  (3) If the department finds that an application does not contain the required information or that the facts stated therein have not been substantiated, it shall notify the applicant in writing of the specific additional items of information or materials required and that the applicant has 30 days from the date of mailing in which to furnish those items to the department. Unless an applicant requests and is granted an extension of time by the department, the department shall reject with prejudice the claim of the applicant for failure to file the additional information or materials within the specified time.

Â Â Â Â Â  (4) An applicant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the department has completed its consideration of the original application.

Â Â Â Â Â  (5) The filing of additional information or the amendment of the application pursuant to subsection (3) or (4) of this section shall be considered for the purposes of ORS 135.905 and 147.005 to 147.367 to have been filed at the same time as the original application.

Â Â Â Â Â  (6) Unless the department finds good cause exists for the applicantÂs failure to satisfy a financial obligation or unless the interest of justice requires otherwise, the department shall not process an application filed by or on behalf of a victim who owes a financial obligation ordered or imposed as a result of a previous criminal conviction until the department receives information or materials establishing to the satisfaction of the department that the financial obligation has been satisfied. If the department does not receive the information or materials within one year after the department notifies the applicant of the need to fulfill this requirement, the application is void.

Â Â Â Â Â  (7)(a) If at the time of application, the applicant is incarcerated as a result of a conviction of a crime, the application shall be refused and returned to the applicant. The applicant is eligible to refile the application within six months after the applicant is released from incarceration.

Â Â Â Â Â  (b) At the time the application is refused and returned, the department shall notify the applicant of the right to refile the claim within six months of release from incarceration. [1977 c.376 Â§8; 1991 c.603 Â§1; 1991 c.862 Â§5; 1993 c.18 Â§24]

Â Â Â Â Â  147.110 [Amended by 1973 c.836 Â§123; renumbered 133.793]

Â Â Â Â Â  147.115 Confidentiality of application information; board proceedings; use of record; witnesses before board. (1) All information submitted to the Department of Justice by an applicant and all hearings of the WorkersÂ Compensation Board under ORS 135.905 and 147.005 to 147.367 shall be open to the public unless the department or board determines that the information shall be kept confidential or that a closed hearing shall be held because:

Â Â Â Â Â  (a) The alleged assailant has not been brought to trial and disclosure of the information or a public hearing would adversely affect either the apprehension or the trial of the alleged assailant;

Â Â Â Â Â  (b) The offense allegedly perpetrated against the victim is rape, sodomy or sexual abuse and the interests of the victim or of the victimÂs dependents require that the information be kept confidential or that the public be excluded from the hearing;

Â Â Â Â Â  (c) The victim or alleged assailant is a minor; or

Â Â Â Â Â  (d) The interests of justice would be frustrated rather than furthered, if the information were disclosed or if the hearing were open to the public.

Â Â Â Â Â  (2)(a) A record shall be kept of the proceedings held before the board and shall include the boardÂs findings of fact and conclusions concerning the amount of compensation, if any, to which the applicant and the dependents of a deceased victim are entitled.

Â Â Â Â Â  (b) No part of the record of any proceedings before the board may be used for any purpose in a criminal proceeding except in the prosecution of a person alleged to have committed perjury in testimony before the board.

Â Â Â Â Â  (c) Where the interests of justice require, the board may refuse to disclose to the public the names of victims or other material in the record by which the identity of the victim could be discovered.

Â Â Â Â Â  (3) Notwithstanding subsection (2)(b) and (c) of this section, the record of the proceedings held before the board is a public record. However, any record or report obtained by the board, the confidentiality of which is protected by any other law, shall remain confidential subject to such law.

Â Â Â Â Â  (4) Witnesses required to appear at any proceeding before the board shall receive such fees and mileage allowance as are provided for witnesses in ORS 44.415 (2). [1977 c.376 Â§9; 1989 c.980 Â§7a]

Â Â Â Â Â  147.120 [Renumbered 133.797]

Â Â Â Â Â  147.125 Determining amount of compensation; deduction of other benefits. (1) In determining the amount of compensation for which an applicant is eligible, the Department of Justice shall consider the facts stated on the application filed pursuant to ORS 147.105, and:

Â Â Â Â Â  (a) Need not consider whether or not the alleged assailant has been apprehended or brought to trial or the result of any criminal proceedings against that person;

Â Â Â Â Â  (b) Shall determine the amount of the loss to the applicant and, in the case of a deceased victim, of the victimÂs survivors or dependents as determined under ORS 147.035;

Â Â Â Â Â  (c) Shall determine the degree or extent to which the victimÂs acts or conduct contributed to the injuries or death of the victim, and may reduce or deny the award of compensation accordingly. However, the department may disregard for this purpose the responsibility of the victim for the injury of the victim where the record shows that such responsibility was attributable to efforts by the victim to prevent a crime or an attempted crime from occurring in the presence of the victim or to apprehend a person who had committed a crime in the presence of the victim;

Â Â Â Â Â  (d) Except as provided in paragraph (e) of this subsection, shall deduct the amount of benefits, payments or awards that are payable under the WorkersÂ Compensation Law, from local governmental, state or federal funds or from any source, and that the victim or survivors or dependents of the victim have received or to which the victim or survivors or dependents of the victim are entitled as a result of the death or injury of the victim;

Â Â Â Â Â  (e) Shall not deduct the amount of proceeds from life insurance or contributions from the community that the survivors or dependents of the victim have received or to which the survivors or dependents of the victim are entitled as a result of the death of the victim;

Â Â Â Â Â  (f) Shall consider the amount of money available for victim compensation awards as provided in the current biennial department budget approved by the Legislative Assembly or the Emergency Board, and the anticipated claims against that money; and

Â Â Â Â Â  (g) Shall award the resultant amount to the applicant as provided in ORS 147.165.

Â Â Â Â Â  (2) In determining the amount of an award to be made to an applicant, the department may consider the number and type of claims filed and anticipated to be filed with the department during the current biennial budget period. If the department determines that insufficient funds will be available during the current biennial budget period to pay all filed and anticipated awards, it may prioritize claims or prorate awards based upon the anticipated available funds. The departmentÂs decision to prioritize or prorate claims or awards is not subject to administrative or judicial review, including review under ORS 147.155. [1977 c.376 Â§10; 1987 c.770 Â§5; 1989 c.542 Â§4; 1991 c.862 Â§6; 1999 c.128 Â§1; 2001 c.372 Â§1]

Â Â Â Â Â  147.130 [Renumbered 133.803]

Â Â Â Â Â  147.135 Processing compensation application; order; contents. After processing the application filed under ORS 147.105 the Department of Justice shall enter an order stating:

Â Â Â Â Â  (1) Its findings of fact; and

Â Â Â Â Â  (2) Its decision as to whether or not compensation is due under ORS 135.905 and 147.005 to 147.367. [1977 c.376 Â§14; 1999 c.129 Â§1]

Â Â Â Â Â  147.140 [Renumbered 133.805]

Â Â Â Â Â  147.145 Review of order; reconsideration; notice to applicant. If the applicant disagrees with the order entered under ORS 147.135, the applicant may request review by the Department of Justice. The department shall reconsider any order for which a request for review is received. The department shall notify the applicant of its decision on review within 30 days of the departmentÂs receipt of the request for review. [1977 c.376 Â§15]

Â Â Â Â Â  147.150 [Amended by 1963 c.550 Â§1; 1973 c.836 Â§124; renumbered 133.807]

Â Â Â Â Â  147.155 Appeal to WorkersÂ Compensation Board; hearing; record; evidence considered; board determination not subject to further review. (1) Any applicant who requests review by the Department of Justice under ORS 147.145 and who disagrees with the decision of the department on review may appeal to the WorkersÂ Compensation Board.

Â Â Â Â Â  (2) The request for hearing shall be in writing. The request shall include the applicantÂs address, shall be signed by the applicant and shall be mailed to the board.

Â Â Â Â Â  (3) The board shall conduct a hearing upon at least 10 daysÂ notice by mail to all interested persons.

Â Â Â Â Â  (4) A record of all proceedings at the hearing shall be kept but need not be transcribed.

Â Â Â Â Â  (5) The board is not bound by rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. However, no evidence is admissible at a hearing that has not previously been considered by the department. The decision by the board shall be final and shall not be subject to further administrative or judicial review. [1977 c.376 Â§15a]

Â Â Â Â Â  147.160 [Amended by 1973 c.836 Â§125; renumbered 133.809]

Â Â Â Â Â  147.165 Payment of awards; awards to minors and incompetents. (1) The award made under ORS 135.905 and 147.005 to 147.367 shall be paid in a manner determined by the Department of Justice. Payment for medical, hospital and funeral expenses may be made directly to the service providers.

Â Â Â Â Â  (2) Where a person eligible to receive an award under ORS 135.905 and 147.005 to 147.367 is a person under the age of 18 years or an incompetent, the award may be paid to a relative, guardian or attorney of such person on behalf of and for the benefit of such person. In such case the payee shall:

Â Â Â Â Â  (a) File an annual accounting of the award with the department; and

Â Â Â Â Â  (b) Take such other action as the department shall determine is necessary and appropriate for the benefit of the beneficiary of the award.

Â Â Â Â Â  (3) A person who is incarcerated is not eligible for payments for loss of earnings for the period of incarceration.

Â Â Â Â Â  (4) Payment of claims is subject to availability of funds for victim compensation awards as provided in the department budget approved by the Legislative Assembly or the Emergency Board. [1977 c.376 Â§16; 1987 c.770 Â§6; 1991 c.862 Â§7]

Â Â Â Â Â  147.170 [Amended by 1973 c.836 Â§126; renumbered 133.813]

Â Â Â Â Â  147.180 [Amended by 1973 c.836 Â§127; renumbered 133.815]

Â Â Â Â Â  147.190 [Renumbered 133.817]

Â Â Â Â Â  147.200 [Renumbered 133.823]

(Administrative Provisions)

Â Â Â Â Â  147.205 Authority of Department of Justice; assistance from other agencies; rules; examination of victims; reports to Governor and Legislative Assembly. (1) To carry out the provisions and purposes of ORS 135.905 and 147.005 to 147.367, the Department of Justice has the power and duty to:

Â Â Â Â Â  (a) Appoint such employees and agents as it determines are necessary, fix their compensation within the limitations provided by law, and prescribe their duties.

Â Â Â Â Â  (b) Request and obtain from law enforcement agencies, district attorneys, county juvenile departments, the Department of Human Services, the Oregon Youth Authority and the Department of Corrections such assistance and information as will enable the Department of Justice to carry out its functions and duties under ORS 147.005 to 147.367. The Department of Justice may obtain assistance and information under this paragraph, notwithstanding any other law relating to the confidentiality or disclosure of records. The Department of Justice:

Â Â Â Â Â  (A) Shall maintain the confidentiality of any privileged or confidential information or records obtained under this paragraph;

Â Â Â Â Â  (B) May use the information or records only for the purposes authorized by ORS 147.005 to 147.367; and

Â Â Â Â Â  (C) May not disclose the contents of any privileged or confidential records to any other person or entity.

Â Â Â Â Â  (c) Adopt rules pursuant to ORS chapter 183.

Â Â Â Â Â  (d) Direct medical examination of victims.

Â Â Â Â Â  (e) Determine all claims for awards filed with the department pursuant to ORS 135.905 and 147.005 to 147.367, and to reinvestigate or reopen cases as the department deems necessary.

Â Â Â Â Â  (f) Report biennially to the Governor and to the Legislative Assembly on its activities.

Â Â Â Â Â  (2) Notwithstanding any other law relating to the confidentiality or disclosure of records, when a crime victim applies for compensation under ORS 147.005 to 147.367, a person that provides medical services or supplies or pays the costs of medical services or supplies provided to the crime victim shall provide to the Department of Justice any individually identifiable health information the person has in the personÂs possession about the crime victim if:

Â Â Â Â Â  (a) The department requests the information; and

Â Â Â Â Â  (b) A release authorizing the surrender has been completed under ORS 147.105 (1)(h).

Â Â Â Â Â  (3) As used in subsection (2) of this section:

Â Â Â Â Â  (a) ÂPaysÂ includes, but is not limited to, payments made directly or indirectly through settlements, judgments, insurance, Medicaid, other compensation or restitution.

Â Â Â Â Â  (b) ÂPersonÂ includes, but is not limited to, health care providers and their agents, insurers and their agents, employers and public bodies as defined in ORS 174.109. [1977 c.376 Â§12; 1987 c.770 Â§7; 1997 c.396 Â§1; 2003 c.351 Â§2]

Â Â Â Â Â  147.210 [Renumbered 133.825]

Â Â Â Â Â  147.215 Attorney General as legal adviser to department; assistance by governmental agencies. (1) The Attorney General shall serve as legal adviser to the Department of Justice for all matters arising under ORS 135.905 and 147.005 to 147.367.

Â Â Â Â Â  (2) Law enforcement officials and other agencies of the state or local governmental units are authorized to give and shall provide any assistance or information requested by the department under ORS 147.205 (1)(b). [1977 c.376 Â§13; 2003 c.351 Â§3]

Â Â Â Â Â  147.220 [Amended by 1961 c.389 Â§4; renumbered 133.827]

Â Â Â Â Â  147.225 Criminal Injuries Compensation Account. There is established the Criminal Injuries Compensation Account. All moneys in the account are continuously appropriated for and may be used by the Department of Justice for the purposes authorized in ORS 135.905 and 147.005 to 147.367 and section 2, chapter 789, Oregon Laws 2003. [1977 c.376 Â§22; 2003 c.789 Â§4]

Â Â Â Â Â  Note: The amendments to 147.225 by section 6, chapter 789, Oregon Laws 2003, become operative January 1, 2008. See section 9 (4), chapter 789, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  147.225. There is established the Criminal Injuries Compensation Account. All moneys in the account are continuously appropriated for and may be used by the Department of Justice for the purposes authorized in ORS 135.905 and 147.005 to 147.367.

Â Â Â Â Â  147.227 Disbursement of moneys to be used for comprehensive victimsÂ assistance programs; rules; qualifications. (1) The Attorney General or the Attorney GeneralÂs designee shall disburse up to one-half of the moneys that the Criminal Injuries Compensation Account receives from the Criminal Fine and Assessment Public Safety Fund to counties and cities where prosecuting attorneys maintain comprehensive victimsÂ assistance programs approved by the Attorney General or the Attorney GeneralÂs designee. Those counties and cities shall provide the moneys to the prosecuting attorney therein to be used exclusively for the comprehensive victimsÂ assistance program. Pursuant to consultation with a three member advisory committee, which the Attorney General shall establish administratively, and which shall consist of a representative from the Attorney GeneralÂs Office, the Oregon District Attorneys Association and a prosecutorÂs victim assistance program, the Attorney General shall adopt rules for equitable distribution of these moneys among participating counties and cities.

Â Â Â Â Â  (2) To qualify for approval under this section, a comprehensive victimsÂ assistance program shall not restrict services only to victims or witnesses of a particular type of crime, but shall provide services to victims and witnesses generally. The program must also, in the determination of the Attorney General or the Attorney GeneralÂs designee, substantially accomplish the following:

Â Â Â Â Â  (a) Provide comprehensive services to victims and witnesses of all types of crime with particular emphasis on serious crimes against persons and property, including, but not limited to:

Â Â Â Â Â  (A) Informing victims and witnesses of their case status and progress;

Â Â Â Â Â  (B) Performing advocate duties for victims within the criminal justice system;

Â Â Â Â Â  (C) Assisting victims in recovering property damaged or stolen and in obtaining restitution or compensation for medical and other expenses incurred as a result of the criminal act;

Â Â Â Â Â  (D) Preparing victims for pending court hearings by informing them of procedures involved;

Â Â Â Â Â  (E) Accompanying victims to court hearings;

Â Â Â Â Â  (F) Involving victims, when possible, in the decision-making process in the criminal justice system;

Â Â Â Â Â  (G) Assisting victims in obtaining the return of property held as evidence;

Â Â Â Â Â  (H) Assisting victims with personal logistical problems related to court appearances; and

Â Â Â Â Â  (I) Developing community resources to assist victims of crime;

Â Â Â Â Â  (b) Be administered by the district attorney of the county or city attorney of the city;

Â Â Â Â Â  (c) Assist victims of crimes in the preparation and presentation of claims against the Criminal Injuries Compensation Account; and

Â Â Â Â Â  (d) Generally encourage and facilitate testimony by victims of and witnesses to criminal conduct.

Â Â Â Â Â  (3) If a proposed victimsÂ assistance program, although not substantially comprising all elements described in subsection (2) of this section, nevertheless comprises a significant portion thereof and if, in the determination of the Attorney General or the Attorney GeneralÂs designee thereof, it would not be practicable at the current time for the district attorney or city attorney to establish a more comprehensive program, the Attorney General or the Attorney GeneralÂs designee thereof may qualify the program under this section on a temporary basis and subject to such conditions as the Attorney General or the designee shall impose upon the program. [1987 c.905 Â§11; 1997 c.872 Â§30; 2001 c.829 Â§4]

Â Â Â Â Â  Note: The amendments to 147.227 by section 7, chapter 700, Oregon Laws 2005, take effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  147.227. (1) The Attorney General or the Attorney GeneralÂs designee shall disburse up to one-half of the moneys that the Criminal Injuries Compensation Account receives from the Criminal Fine and Assessment Account to counties and cities where prosecuting attorneys maintain comprehensive victimsÂ assistance programs approved by the Attorney General or the Attorney GeneralÂs designee. Those counties and cities shall provide the moneys to the prosecuting attorney therein to be used exclusively for the comprehensive victimsÂ assistance program. Pursuant to consultation with a three member advisory committee, which the Attorney General shall establish administratively, and which shall consist of a representative from the Attorney GeneralÂs Office, the Oregon District Attorneys Association and a prosecutorÂs victim assistance program, the Attorney General shall adopt rules for equitable distribution of these moneys among participating counties and cities.

Â Â Â Â Â  (2) To qualify for approval under this section, a comprehensive victimsÂ assistance program shall not restrict services only to victims or witnesses of a particular type of crime, but shall provide services to victims and witnesses generally. The program must also, in the determination of the Attorney General or the Attorney GeneralÂs designee, substantially accomplish the following:

Â Â Â Â Â  (a) Provide comprehensive services to victims and witnesses of all types of crime with particular emphasis on serious crimes against persons and property, including, but not limited to:

Â Â Â Â Â  (A) Informing victims and witnesses of their case status and progress;

Â Â Â Â Â  (B) Performing advocate duties for victims within the criminal justice system;

Â Â Â Â Â  (C) Assisting victims in recovering property damaged or stolen and in obtaining restitution or compensation for medical and other expenses incurred as a result of the criminal act;

Â Â Â Â Â  (D) Preparing victims for pending court hearings by informing them of procedures involved;

Â Â Â Â Â  (E) Accompanying victims to court hearings;

Â Â Â Â Â  (F) Involving victims, when possible, in the decision-making process in the criminal justice system;

Â Â Â Â Â  (G) Assisting victims in obtaining the return of property held as evidence;

Â Â Â Â Â  (H) Assisting victims with personal logistical problems related to court appearances; and

Â Â Â Â Â  (I) Developing community resources to assist victims of crime;

Â Â Â Â Â  (b) Be administered by the district attorney of the county or city attorney of the city;

Â Â Â Â Â  (c) Assist victims of crimes in the preparation and presentation of claims against the Criminal Injuries Compensation Account; and

Â Â Â Â Â  (d) Generally encourage and facilitate testimony by victims of and witnesses to criminal conduct.

Â Â Â Â Â  (3) If a proposed victimsÂ assistance program, although not substantially comprising all elements described in subsection (2) of this section, nevertheless comprises a significant portion thereof and if, in the determination of the Attorney General or the Attorney GeneralÂs designee thereof, it would not be practicable at the current time for the district attorney or city attorney to establish a more comprehensive program, the Attorney General or the Attorney GeneralÂs designee thereof may qualify the program under this section on a temporary basis and subject to such conditions as the Attorney General or the designee shall impose upon the program.

Â Â Â Â Â  147.230 [Amended by 1973 c.836 Â§128; renumbered 133.833]

Â Â Â Â Â  147.231 Disbursement of moneys to provide services to victims of crimes; rules. (1) Subject to the availability of sufficient funds in the Criminal Injuries Compensation Account, the Attorney General or the Attorney GeneralÂs designee may make grants from the Criminal Injuries Compensation Account to eligible public or private nonprofit agencies that provide services to victims of violent crimes, property crimes and crimes involving fraud and deception. The Attorney General may not make grants unless there are sufficient funds in the Criminal Injuries Compensation Account to satisfy both the projected compensation claims of victims of violent crimes and the anticipated costs of complying with ORS 147.227 and of providing the funds deemed necessary by the Attorney General to comply with section 2, chapter 789, Oregon Laws 2003. The grants authorized by this section are in addition to federal Victims of Crime Act grants that are administered by the Attorney General or the Attorney GeneralÂs designee.

Â Â Â Â Â  (2) Funds distributed under this section may be used only for services to victims of violent crimes, property crimes and crimes involving fraud and deception and may not be used to replace funds otherwise available for services to victims of crime.

Â Â Â Â Â  (3) As used in this section, ÂservicesÂ includes, but is not limited to:

Â Â Â Â Â  (a) Crisis intervention services;

Â Â Â Â Â  (b) Providing, in an emergency, transportation to court, short-term child care, temporary housing and security measures;

Â Â Â Â Â  (c) Assistance in participating in criminal justice proceedings;

Â Â Â Â Â  (d) Preparation, publication and distribution of materials that inform victims of violent crimes, property crimes and crimes involving fraud and deception of the services that are available;

Â Â Â Â Â  (e) Salaries of persons who provide direct services to victims of violent crimes, property crimes and crimes involving fraud and deception to the extent that the persons provide the services; and

Â Â Â Â Â  (f) Counseling for victims of property crimes and crimes involving fraud and deception.

Â Â Â Â Â  (4) Applicants for grants under subsection (1) of this section shall:

Â Â Â Â Â  (a) Certify that priority will be given to providing assistance to victims of violent crimes including, but not limited to, victims of sexual assault, domestic violence and child abuse; and

Â Â Â Â Â  (b) Provide any information and assurances that the Department of Justice may require.

Â Â Â Â Â  (5) The Attorney General or the Attorney GeneralÂs designee may administer the grants authorized by this section concurrently with the administration of the federal Victims of Crime Act grants.

Â Â Â Â Â  (6) The department shall adopt rules pursuant to ORS chapter 183 to carry out the provisions of this section. [1997 c.758 Â§2; 2003 c.349 Â§2; 2003 c.789 Â§5]

Â Â Â Â Â  Note: The amendments to 147.231 by section 7, chapter 789, Oregon Laws 2003, become operative January 1, 2008. See section 9 (4), chapter 789, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  147.231. (1) Subject to the availability of sufficient funds in the Criminal Injuries Compensation Account, the Attorney General or the Attorney GeneralÂs designee may make grants from the Criminal Injuries Compensation Account to eligible public or private nonprofit agencies that provide services to victims of violent crimes, property crimes and crimes involving fraud and deception. The Attorney General may not make grants unless there are sufficient funds in the Criminal Injuries Compensation Account to satisfy both the projected compensation claims of victims of violent crimes and the anticipated costs of complying with ORS 147.227. The grants authorized by this section are in addition to federal Victims of Crime Act grants that are administered by the Attorney General or the Attorney GeneralÂs designee.

Â Â Â Â Â  (2) Funds distributed under this section may be used only for services to victims of violent crimes, property crimes and crimes involving fraud and deception and may not be used to replace funds otherwise available for services to victims of crime.

Â Â Â Â Â  (3) As used in this section, ÂservicesÂ includes, but is not limited to:

Â Â Â Â Â  (a) Crisis intervention services;

Â Â Â Â Â  (b) Providing, in an emergency, transportation to court, short-term child care, temporary housing and security measures;

Â Â Â Â Â  (c) Assistance in participating in criminal justice proceedings;

Â Â Â Â Â  (d) Preparation, publication and distribution of materials that inform victims of violent crimes, property crimes and crimes involving fraud and deception of the services that are available;

Â Â Â Â Â  (e) Salaries of persons who provide direct services to victims of violent crimes, property crimes and crimes involving fraud and deception to the extent that the persons provide the services; and

Â Â Â Â Â  (f) Counseling for victims of property crimes and crimes involving fraud and deception.

Â Â Â Â Â  (4) Applicants for grants under subsection (1) of this section shall:

Â Â Â Â Â  (a) Certify that priority will be given to providing assistance to victims of violent crimes including, but not limited to, victims of sexual assault, domestic violence and child abuse; and

Â Â Â Â Â  (b) Provide any information and assurances that the Department of Justice may require.

Â Â Â Â Â  (5) The Attorney General or the Attorney GeneralÂs designee may administer the grants authorized by this section concurrently with the administration of the federal Victims of Crime Act grants.

Â Â Â Â Â  (6) The department shall adopt rules pursuant to ORS chapter 183 to carry out the provisions of this section.

Â Â Â Â Â  147.235 [1961 c.389 Â§3; renumbered 133.837]

Â Â Â Â Â  147.240 Department of Justice to submit claims to account for payment of awards. After the entry of an award under ORS 135.905 and 147.005 to 147.367, the Department of Justice shall submit the claim for payment from the Criminal Injuries Compensation Account pursuant to ORS 293.295 to 293.460 and 293.465 to 293.510. [1977 c.376 Â§23]

Â Â Â Â Â  147.245 Disposition of moneys recovered from assailant; disposition of gifts or grants. (1) Any moneys recovered by the Department of Justice under ORS 147.281 to 147.298 and 147.345 shall be credited to the Criminal Injuries Compensation Account.

Â Â Â Â Â  (2) Any gifts, contributions, grants or federal funds specifically given to the department for the benefit of victims of crimes shall be credited to the Criminal Injuries Compensation Account. [1977 c.376 Â§24; 2005 c.383 Â§11]

Â Â Â Â Â  147.250 [Renumbered 133.839]

Â Â Â Â Â  147.253 [Renumbered 133.843]

Â Â Â Â Â  147.255 Recovery of moneys paid on fraudulent claims; recovery of fees. The Department of Justice may institute suit:

Â Â Â Â Â  (1) To recover any awards made because of fraudulent claims.

Â Â Â Â Â  (2) On behalf of the applicant or recipients, to recover all fees paid to a counsel or agent in violation of ORS 147.315. [1977 c.376 Â§25]

Â Â Â Â Â  147.256 [Renumbered 133.845]

Â Â Â Â Â  147.259 [1983 c.725 Â§2; 1985 c.16 Â§448; 1985 c.761 Â§4; 1989 c.844 Â§2; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  147.260 [Renumbered 133.847]

Â Â Â Â Â  147.265 [1983 c.725 Â§3; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  147.270 [Renumbered 133.853]

Â Â Â Â Â  147.275 Proceeds of compensable crime; escrow account for benefit of victims; notice; distribution; hearing; rules; definitions. (1)(a) Before any person or other legal entity pays or delivers the proceeds of a compensable crime to any individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or to a representative or assignee of that individual, the person or legal entity shall promptly notify the Department of Justice and pay or deliver to the department the proceeds that would otherwise be paid to the individual charged, convicted or found guilty except for insanity, or the representative or assignee of the individual.

Â Â Â Â Â  (b) When any person or other legal entity contracts to pay the proceeds of the compensable crime to any individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or whenever any person or other legal entity contracts with a representative or assignee of that individual to pay the proceeds of the compensable crime committed by that individual, the person or legal entity shall promptly submit a copy of the contract to the Department of Justice and pay to the department any proceeds which otherwise, under the terms of the contract, would be paid to the accused or convicted individual, the person found guilty except for insanity or the representative or assignee of the individual.

Â Â Â Â Â  (2) The department shall deposit proceeds received under this section in an escrow account established for the benefit of the victims or dependents of the victims of the crime for which the individual whose proceeds are placed in the escrow account is convicted or found guilty except for insanity. Proceeds in the escrow account shall be paid to satisfy judgments as provided in subsection (3) of this section or restitution orders under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) A person is entitled to payment of proceeds from the escrow account established under this section if:

Â Â Â Â Â  (a) The person is the victim or a dependent of a deceased victim of a compensable crime for which the individual whose proceeds are placed in the escrow account is convicted or found guilty except for insanity; and

Â Â Â Â Â  (b) Within five years after the establishment of the escrow account, the person commences a civil action against such individual in a court of competent jurisdiction and receives a money judgment for damages suffered as a result of the crime.

Â Â Â Â Â  (4) The department, at least once every year for five years from the date it establishes the escrow account, shall cause to have published a legal notice in a newspaper of general circulation in the county in which the crime was committed and in the counties adjoining such county advising victims that the escrow proceeds are available to satisfy judgments pursuant to this section. The department may, in its discretion, provide for such additional notice as it considers necessary.

Â Â Â Â Â  (5) Upon dismissal of charges or acquittal of any individual whose proceeds are placed in an escrow account under this section, the department shall immediately pay such individual the proceeds in the escrow account.

Â Â Â Â Â  (6) Upon a showing by any convicted individual or the individual found guilty except for insanity that five years have elapsed from the establishment of the escrow account in which the individualÂs proceeds have been placed under this section and that no civil actions by victims or dependents of deceased victims of the individualÂs crime have been commenced, the department shall immediately pay any proceeds in the escrow account to such individual or the legal representative of the individual.

Â Â Â Â Â  (7) Any action taken by an individual charged with or convicted of committing a compensable crime in this state, including, but not limited to, execution of a power of attorney or creation of a corporate entity, to defeat the purpose of this section is null and void. Any action taken by an individual found guilty except for insanity with regard to a compensable crime in this state is similarly null and void.

Â Â Â Â Â  (8) When an escrow account has insufficient funds to meet all judgments presented by victims or their representatives, the escrow account shall be prorated among the victims or their representatives on the basis of the amounts of the unsatisfied judgments or partially satisfied judgments. There shall be no payment from the escrow account to a victim or a victimÂs representative until either the amounts of all unsatisfied judgments are determined, or it is determined that the payment for an unsatisfied judgment will not diminish the escrow account so that other potential victim claims could not be satisfied.

Â Â Â Â Â  (9)(a) The Department of Justice may notify any person whom the department believes to be in possession of the proceeds of a compensable crime, or to have contracted to pay the proceeds of a compensable crime as described in subsection (1) of this section, of the requirements of this section.

Â Â Â Â Â  (b) Any person who disputes whether that person either possesses or has contracted to pay the proceeds of a compensable crime may ask for a contested case hearing on the question before the department. The hearing shall be conducted in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (10) Notwithstanding subsection (9) of this section, the Department of Justice may seek provisional remedies, including garnishment or injunctive relief, to prevent the payment of money or property which the department asserts to be the proceeds of a compensable crime to an individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or to the representative or assignee of that individual, until the character of the property or money is determined.

Â Â Â Â Â  (11) The Department of Justice may adopt rules to carry out the purposes of this section.

Â Â Â Â Â  (12) As used in this section, Âproceeds of a compensable crimeÂ means any property or assets, tangible or intangible:

Â Â Â Â Â  (a) That are obtained during the commission of the compensable crime; or

Â Â Â Â Â  (b) That are obtained after commission of the crime primarily because of commission of the compensable crime.

Â Â Â Â Â  (13) As used in this section, Âproceeds of a compensable crimeÂ does not include property or assets that have been forfeited pursuant to law or that constitute contraband. It also does not include property or assets in which the individual charged or convicted of committing a compensable crime has no legal or equitable interest. [1985 c.552 Â§3; 1987 c.158 Â§21; 1995 c.344 Â§1; 1997 c.249 Â§46]

Â Â Â Â Â  147.280 [Renumbered 133.855]

(Recovery of Assistance)

Â Â Â Â Â  147.281 Definitions. As used in ORS 147.281 to 147.298:

Â Â Â Â Â  (1) ÂActionÂ means an action, suit or proceeding.

Â Â Â Â Â  (2) ÂAssistanceÂ means compensation paid by the Department of Justice under ORS 147.005 to 147.367 to or on behalf of an applicant or recipient.

Â Â Â Â Â  (3) ÂClaimÂ means a claim of an applicant or recipient for damages for injuries against an assailant or any other person or entity alleged to be liable for the injury constituting the basis for the claim.

Â Â Â Â Â  (4) ÂCompromiseÂ means a compromise between an applicant or recipient and an assailant or any other person or entity against whom the applicant or recipient has a claim.

Â Â Â Â Â  (5) ÂJudgmentÂ means a judgment in an action brought by an applicant or recipient to enforce the claim of the applicant or recipient.

Â Â Â Â Â  (6) ÂRecipientÂ means a person who has received assistance.

Â Â Â Â Â  (7) ÂSettlementÂ means a settlement between an applicant or recipient and an assailant or any other person or entity against whom the applicant or recipient has a claim. [2005 c.383 Â§2]

Â Â Â Â Â  147.283 Notice to Department of Justice of claim or action to enforce claim for injuries. An applicant or recipient shall promptly provide written notice to the Department of Justice when making a claim or bringing an action to enforce a claim for injuries that formed the basis for assistance. The notice must include the name and address of the assailant and of any other person or entity against whom the claim is made or action is brought. If the claim is made or the action is brought against a corporation, the notice must contain the address of the corporationÂs principal place of business. If the applicant or recipient is a minor, the parents, legal guardian or foster parent of the applicant or recipient shall give the notice required by this section. [2005 c.383 Â§3]

Â Â Â Â Â  147.285 Creation of lien. The Department of Justice has a lien upon the amount of any judgment in favor of the applicant or recipient and upon any amount payable to the applicant or recipient under a settlement or compromise for all assistance from the date of the injury that forms the basis of the assistance to the date of the satisfaction of the judgment or final payment under the settlement or compromise. [2005 c.383 Â§4]

Â Â Â Â Â  147.287 Perfection of lien. (1) In order to perfect a lien under ORS 147.285, the Department of Justice shall do all of the following:

Â Â Â Â Â  (a) Upon receiving notice under ORS 147.283, record a notice of lien in the County Clerk Lien Record of the county in which the person against whom the claim is made or action is brought resides. If the claim or action is against a corporation, the department shall record the notice of lien in the County Clerk Lien Record of the county in which the corporation has its principal place of business. If the claim or action is against a public body, as defined in ORS 174.109, the department shall record the notice of lien in the County Clerk Lien Record of the county in which the public body has its main office.

Â Â Â Â Â  (b) Prior to the date of the satisfaction of the judgment or final payment under a settlement or compromise, deliver a copy of the notice of lien by certified mail or personal service to all parties bound by the judgment, settlement or compromise or to an attorney or insurer that represents a party bound by the judgment, settlement or compromise. The department may send the notice by first class mail to any party, attorney or insurer that does not accept the certified mail containing the notice.

Â Â Â Â Â  (2) Upon the recording of a notice of lien under subsection (1)(a) of this section, the recording officer shall enter the name of the injured person, the approximate date of the injury and the name of the department as a lienor in the hospital and physician lien docket under ORS 87.575 and shall make an index to the hospital and physician lien docket in the names of the injured person and the department. [2005 c.383 Â§5]

Â Â Â Â Â  147.289 Notice of lien; form. The form of the notice of lien required by ORS 147.287 shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  Notice is given by this form that the Department of Justice has provided assistance to____________, a person who was injured on or about the ___ day of ______ in the city of ______ and State of ______, and the Department of Justice asserts a lien to the extent provided in ORS 147.285 for the amount of the assistance upon any amount due and owing ________ (name of injured person) under a judgment, settlement or compromise from ______ alleged to have caused such injuries and from any other person or entity liable for the injury or obligated to compensate the injured person on account of such injuries.

Department of Justice

by____________,

Attorney General or designee.

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn on oath say: That I am the Attorney General or designee; that I have read the foregoing notice of lien and know the contents of the notice of lien and believe the contents to be true.

____________

Â Â Â Â Â

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of______,______.

____________, Notary Public.

______________________________________________________________________________ [2005 c.383 Â§6]

Â Â Â Â Â  147.290 [Amended by 1961 c.389 Â§1; renumbered 133.857]

Â Â Â Â Â  147.292 Notice of amount of judgment, settlement or compromise. Immediately after a judgment has been rendered in favor of an applicant or recipient or a settlement or compromise has been agreed upon, all parties bound by the judgment, settlement or compromise shall provide written notice to the Department of Justice of the amount of the judgment, settlement or compromise. After receiving the notice, the department shall send by certified mail a statement of the amount of its lien to all parties bound by the judgment, settlement or compromise or to an attorney or insurer that represents a party bound by the judgment, settlement or compromise. The department may send the statement by first class mail to any party, attorney or insurer that does not accept the certified mail containing the statement. [2005 c.383 Â§7]

Â Â Â Â Â  147.294 Liability of person making payment after notice of lien is recorded. After a notice of lien is recorded under ORS 147.287, a person or entity that makes a payment to the applicant or recipient or to the heirs, personal representatives, assigns or attorneys of the applicant or recipient under a judgment, settlement or compromise without first having paid to the Department of Justice the amount of the departmentÂs lien is liable to the department for the amount of the payment to the extent that the lien attached to the payment under ORS 147.285. [2005 c.383 Â§8]

Â Â Â Â Â  147.296 Action for failure to provide notice. The Department of Justice has a cause of action against an applicant or recipient who fails to give the notice required by ORS 147.283 for amounts received by the applicant or recipient pursuant to a judgment, settlement or compromise to the extent that the department would have had a lien under ORS 147.285 upon the amounts had the notice been given. [2005 c.383 Â§9]

Â Â Â Â Â  147.298 Where action may be initiated. The Department of Justice may initiate an action under ORS 147.294 and 147.296 in the circuit court for Marion County, the county where the compensable crime occurred or the county in which any party bound by the judgment, settlement or compromise resides. [2005 c.383 Â§10]

(Miscellaneous Provisions)

Â Â Â Â Â  147.305 Effect of criminal conviction on compensation proceedings. If any person is convicted of a crime based on a compensable crime for which application for compensation is made, proof of the conviction shall be conclusive evidence that the crime was committed. [1977 c.376 Â§11]

Â Â Â Â Â  147.315 Charging fees to applicants prohibited. No fee may be charged to the applicant in any proceeding under ORS 135.905 and 147.005 to 147.367. [1977 c.376 Â§17]

Â Â Â Â Â  147.325 Compensation not subject to assignment or legal process prior to receipt by beneficiary. No compensation payable under ORS 135.905 and 147.005 to 147.367 shall, prior to actual receipt thereof by the person or beneficiary eligible therefor, or their legal representatives, be assignable or subject to execution, garnishment, attachment or any other process, including process to satisfy an order or judgment for support or alimony. [1977 c.376 Â§18; 1991 c.862 Â§8]

Â Â Â Â Â  147.335 Compensation rights not to survive beneficiary; death of beneficiary after filing of application. The rights to compensation created by ORS 135.905 and 147.005 to 147.367 are personal and shall not survive the death of the person or beneficiary eligible therefor. However, if such death occurs after an application for compensation has been filed with the Department of Justice, the proceeding shall not abate, but may be continued by the legal representative of the decedentÂs estate. [1977 c.376 Â§19; 1991 c.862 Â§9]

Â Â Â Â Â  147.345 State subrogated to rights accruing to beneficiary; suit by state against assailant; disposition of proceeds; settlement. (1) The acceptance of an award made pursuant to ORS 135.905 and 147.005 to 147.367 shall subrogate the state, to the extent of such award, to any right or right of action accruing to the applicant or recipient against the assailant or any other person or entity liable for the injury constituting the basis for the award.

Â Â Â Â Â  (2)(a) On behalf of the state, the Department of Justice may bring suit against an assailant to recover the amount of compensation paid to an applicant or recipient of an award made pursuant to ORS 135.905 and 147.005 to 147.367 as a result of the assailantÂs commission of a compensable crime. Before initiating a suit under this subsection, the Department of Justice must notify the applicant or recipient that the Department of Justice is going to initiate a suit. A suit under this subsection does not affect any right or right of action accruing to the applicant or recipient against the assailant for the injury constituting the basis for the award, except that the assailant may be able to offset payments made to the Department of Justice against any award to the applicant or recipient for the same damages. The assailant also may offset any payments the assailant has made to the applicant or recipient for the same damages against any recovery by the Department of Justice under this subsection.

Â Â Â Â Â  (b) In a suit under this subsection, the Department of Justice may recover attorney fees and costs of suit.

Â Â Â Â Â  (c) Each separate payment of compensation under ORS 135.905 and 147.005 to 147.367 creates a cause of action under this subsection.

Â Â Â Â Â  (3) Any settlement of a right or right of action against the assailant or any other person or entity by the victim or the dependent of the victim based on the compensable crime must be approved by the Department of Justice if the department has made an award to the victim or the dependent of the victim. If the settlement is not approved by the department, the department may void the settlement. [1977 c.376 Â§20; 1987 c.770 Â§8; 2001 c.371 Â§1]

Â Â Â Â Â  147.355 [1977 c.376 Â§21; 2003 c.576 Â§389; repealed by 2005 c.383 Â§13]

Â Â Â Â Â  147.365 Law enforcement agencies to inform crime victims of compensation procedure; agencies not civilly liable for failure to comply. (1) All law enforcement agencies in this state shall deliver cards to victims of crime stating the procedure to be followed in applying for compensation under ORS 135.905 and 147.005 to 147.367.

Â Â Â Â Â  (2) No law enforcement agency shall be civilly liable for a failure to comply with subsection (1) of this section. [1977 c.376 Â§27]

SERVICES TO VICTIMS OF ACTS OF MASS DESTRUCTION

Â Â Â Â Â  147.367 Services to victims of acts of mass destruction; Department of Justice. (1) The Department of Justice may initiate and participate in planning, training and organizational efforts intended to prepare to deliver services to individuals traumatized by an act of war, terrorism or sabotage or a criminal act that results in the death of, or physical injury to, numerous individuals or that results in the massive destruction of property.

Â Â Â Â Â  (2) The department may assist in delivering services to individuals traumatized by an act of war, terrorism or sabotage or a criminal act that results in the death of, or physical injury to, numerous individuals or that results in the massive destruction of property. [2003 c.770 Â§11]

Â Â Â Â Â  147.375 [1987 c.241 Â§1; repealed by 2003 c.789 Â§10]

COMPENSATION FOR CHILD ABUSE MEDICAL ASSESSMENT

Â Â Â Â Â  147.390 Child abuse medical assessment; payment by department. (1) Notwithstanding that a child is not a victim under ORS 147.015 (1), in cases of suspected child sexual abuse as described in ORS 419B.005 (1)(a)(C), (D) or (E), or child physical abuse by an adult or caretaker as otherwise described in ORS 419B.005 (1)(a)(A), compensation may be made on behalf of the child for a child abuse medical assessment as defined in ORS 418.782, if:

Â Â Â Â Â  (a) The expenses are actually paid or incurred by the applicant; and

Â Â Â Â Â  (b) A claim is filed on behalf of the child in the manner provided in ORS 147.015.

Â Â Â Â Â  (2) The Department of Justice may pay compensation for child abuse medical assessments directly to the provider of the services. The medical fee schedules for payment under this section shall be the schedules adopted under ORS 147.035. [1997 c.872 Â§25]

Â Â Â Â Â  Note: 147.390 and 147.391 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.391 Limitation on obligation of Criminal Injuries Compensation Account under ORS 147.390. Notwithstanding ORS 147.390, when the moneys provided from the Criminal Injuries Compensation Account for the purposes of ORS 147.390 are expended for any cumulative time period within any biennium, the Criminal Injuries Compensation Account shall have no further obligations under ORS 147.390 for that time period. However, if the Criminal Injuries Compensation Account has unexpended moneys provided for at the end of any biennium, the balance shall be transferred to the account created by ORS 418.796. [1997 c.872 Â§26; 2001 c.829 Â§5]

Â Â Â Â Â  Note: See note under 147.390.

CRIME VICTIMSÂ RIGHTS

Â Â Â Â Â  147.405 Short title. Chapter 2, Oregon Laws 1987, shall be known as the ÂCRIME VICTIMSÂ BILL OF RIGHTS.Â [1987 c.2 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 2, Oregon Laws 1987,Â for the words Âthis ActÂ in sections 1, 2 and 18, chapter 2, Oregon Laws 1987, compiled as 147.405, 147.410 and 147.415. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1987 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  147.410 Purpose. We, the people of the State of Oregon, declare that victims of crime are entitled to fair and impartial treatment in our criminal justice system. The purpose of chapter 2, Oregon Laws 1987, is to declare to our legislature and our courts that victimsÂ rights shall be protected at each stage of the criminal justice system. We reject the notion that a criminal defendantÂs rights must be superior to all others. By chapter 2, Oregon Laws 1987, we seek to secure balanced justice by eliminating unbalanced rules. [1987 c.2 Â§2]

Â Â Â Â Â  Note: See note under 147.405.

Â Â Â Â Â  147.415 Severability. If any section, portion, clause or phrase of chapter 2, Oregon Laws 1987, is for any reason held to be invalid or unconstitutional, the remaining sections, portions, clauses and phrases shall not be affected but shall remain in full force in effect. [1987 c.2 Â§18]

Â Â Â Â Â  Note: See note under 147.405.

Â Â Â Â Â  147.417 Victim to be notified of constitutional rights. (1) As soon as is reasonably practicable in a criminal action in which there is a victim, a law enforcement agency shall notify a person who reasonably appears to be a victim of the offense of the personÂs rights under section 42, Article I of the Oregon Constitution. The notice may be verbal or written. If exercise of any of the rights depends upon the victim making a request, the law enforcement agency shall include in the notice the time period in which the victim is required to make the request. A law enforcement agency satisfies the requirements of this section if the law enforcement agency:

Â Â Â Â Â  (a) Provides notice to the victim named in the accusatory instrument, the victimÂs guardian or, in a homicide case, the victimÂs next of kin; and

Â Â Â Â Â  (b) Presents, if written notice is given, the notice directly to the victim or sends the notice to the last address given to the law enforcement agency by the victim.

Â Â Â Â Â  (2) Failure by a law enforcement agency to properly notify the victim as required by this section is not grounds for setting aside a conviction or withdrawing a plea. However, nothing in this section justifies such a failure.

Â Â Â Â Â  (3)(a) As used in this section, Âlaw enforcement agencyÂ means the police agency that initially responds in the case, the police agency that investigates the case or the district attorney who prosecutes the case.

Â Â Â Â Â  (b) The district attorney shall determine if the notice required by this section has been given and, if not, shall provide the notice. [1997 c.313 Â§5]

Â Â Â Â Â  Note: 147.417, 147.419 and 147.421 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.419 Authority of victim to obtain copy of transcript or tape of criminal proceeding. In any criminal proceeding in which a transcript, audiotape or videotape of the proceedings held in open court is prepared, the victim may obtain a copy of the transcript or tape by paying the court or the person who prepared the transcript or tape the actual cost of copying it. [1997 c.313 Â§2]

Â Â Â Â Â  Note: See note under 147.417.

Â Â Â Â Â  147.421 Information about defendant that public body is required to provide to victim. (1) If a public body is the custodian of any of the following information, upon the request of the victim, the public body shall provide to the victim any of the following information of which it is the custodian and that is about the defendant or convicted criminal:

Â Â Â Â Â  (a) The conviction and sentence;

Â Â Â Â Â  (b) Criminal history;

Â Â Â Â Â  (c) Imprisonment; and

Â Â Â Â Â  (d) Future release from physical custody.

Â Â Â Â Â  (2) A public body, in its discretion, may provide the requested information by furnishing the victim with copies of public records. The public body may charge the victim its actual cost for making public records available as provided in ORS 192.440 (3).

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂCriminal historyÂ means a description of the prior arrests, convictions and sentences of the person.

Â Â Â Â Â  (b) ÂFuture releaseÂ means the projected or scheduled date of release of the person from confinement, the name and location of the correctional facility from which the person is to be released and the community where the person is scheduled to reside upon release.

Â Â Â Â Â  (c) ÂImprisonmentÂ means the name and location of the correctional facility in which the person is confined.

Â Â Â Â Â  (d) ÂPublic bodyÂ has the meaning given that term in ORS 192.410. [1997 c.313 Â§6]

Â Â Â Â Â  Note: See note under 147.417.

Â Â Â Â Â  147.425 Personal representative. (1) As used in this section:

Â Â Â Â Â  (a) ÂHealth care providerÂ has the meaning given that term in ORS 192.519.

Â Â Â Â Â  (b) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (A) A city or municipal police department.

Â Â Â Â Â  (B) A county sheriffÂs office.

Â Â Â Â Â  (C) The Oregon State Police.

Â Â Â Â Â  (D) A district attorney.

Â Â Â Â Â  (E) A special campus security officer commissioned under ORS 352.385 or 353.050.

Â Â Â Â Â  (c) ÂPerson crimeÂ means a person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (d) ÂPersonal representativeÂ means a person selected under subsection (2) of this section to accompany the victim of a crime to certain phases of an investigation and prosecution.

Â Â Â Â Â  (e) ÂProtective service workerÂ means an employee or contractor of a local or state agency whose role it is to protect children or vulnerable adults from abuse or neglect.

Â Â Â Â Â  (2) A victim of a person crime, who is at least 15 years of age at the time the crime is committed, may select a person who is at least 18 years of age as the victimÂs personal representative for purposes of this section. The victim may not select a person who is a suspect in, or a party or witness to, the crime as a personal representative.

Â Â Â Â Â  (3) Except for grand jury proceedings and child abuse assessments occurring at a child advocacy center recognized by the Department of Justice, a personal representative may accompany the victim to those phases of the investigation, including medical examinations, and prosecution of the crime at which the victim is entitled or required to be present.

Â Â Â Â Â  (4) A health care provider, law enforcement agency, protective service worker or court may not prohibit a personal representative from accompanying a victim as authorized by subsection (3) of this section unless the health care provider, law enforcement agency, protective service worker or court believes that the personal representative would compromise the process.

Â Â Â Â Â  (5) A health care provider, law enforcement agency, protective service worker or court is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to a decision under subsection (4) of this section to prohibit a personal representative from accompanying a victim.

Â Â Â Â Â  (6) The fact that a personal representative was allowed or was not allowed to accompany a victim may not be used as a basis for excluding otherwise admissible evidence.

Â Â Â Â Â  (7) The fact that a victim has or has not selected a personal representative under this section may not be used as evidence in the criminal case. [2005 c.490 Â§1]

Â Â Â Â Â  Note: 147.425 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON DOMESTIC AND SEXUAL VIOLENCE SERVICES FUND

Â Â Â Â Â  147.450 Definitions. As used in ORS 147.450 to 147.471 and section 31, chapter 870, Oregon Laws 2001:

Â Â Â Â Â  (1) ÂDomestic violenceÂ has the meaning given that term in ORS 135.230; and

Â Â Â Â Â  (2) ÂSexual assaultÂ means any unwanted sexual contact as defined in ORS 163.305. [2001 c.870 Â§23]

Â Â Â Â Â  Note: 147.450 to 147.471 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.453 Oregon Domestic and Sexual Violence Services Fund. There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Domestic and Sexual Violence Services Fund. All moneys in the fund are continuously appropriated to the Department of Justice and shall be used by the department to carry out a program of domestic and sexual violence services that:

Â Â Â Â Â  (1) Provides safety for and assists victims of domestic violence and sexual assault, promotes effective intervention and reduces the incidence of domestic violence and sexual assault;

Â Â Â Â Â  (2) Advocates for victims and for domestic violence and sexual assault services; and

Â Â Â Â Â  (3) Promotes and facilitates interagency and interdepartmental cooperation among state agencies, including the Department of Human Services and the Department of State Police, and among different levels of government in this state in the delivery and funding of services. [2001 c.870 Â§24]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.456 Plan for allocation of funds; Department of Justice. (1) Prior to January 1, 2002, the Department of Justice shall develop a plan for the allocation of funds that are appropriated under section 32, chapter 870, Oregon Laws 2001, in collaboration with:

Â Â Â Â Â  (a) The Department of Human Services;

Â Â Â Â Â  (b) The Department of State Police;

Â Â Â Â Â  (c) The Oregon Coalition Against Domestic and Sexual Violence;

Â Â Â Â Â  (d) The GovernorÂs Council on Domestic Violence;

Â Â Â Â Â  (e) The Attorney GeneralÂs Sexual Assault Task Force;

Â Â Â Â Â  (f) Victims of domestic and sexual violence;

Â Â Â Â Â  (g) Representatives of county governments and county human services departments;

Â Â Â Â Â  (h) Representatives of local domestic violence councils;

Â Â Â Â Â  (i) Representatives of domestic violence victim services providers or advocacy organizations; and

Â Â Â Â Â  (j) Other interested organizations.

Â Â Â Â Â  (2) The plan developed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Set the criteria, procedures and timelines for allocation of funds;

Â Â Â Â Â  (b) Establish uniform systems for reporting requirements, collecting statistical data and reporting measurable outcomes for programs that receive funding;

Â Â Â Â Â  (c) Set guidelines for the planning, coordination and delivery of services by programs that receive funding;

Â Â Â Â Â  (d) Provide a process whereby the Department of Justice may review all findings from data collected from programs that receive funding. If the department conducts a review, the department shall use the information to develop future economic resources and services and to coordinate services; and

Â Â Â Â Â  (e) Further the purposes set forth in ORS 147.453. [2001 c.870 Â§26]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.459 Considerations in developing plan. The Department of Justice, in developing the plan under ORS 147.456, shall consider ways to:

Â Â Â Â Â  (1) Balance funding for intervention, infrastructure and prevention services;

Â Â Â Â Â  (2) Prioritize services;

Â Â Â Â Â  (3) Utilize local community plans reflecting local program service needs;

Â Â Â Â Â  (4) Establish programs and services for victims of both domestic violence and sexual assault;

Â Â Â Â Â  (5) Establish programs that are culturally specific; and

Â Â Â Â Â  (6) Ensure that there is a coordinated community response to domestic violence and sexual assault and, to the extent practicable, ensure that domestic violence and sexual assault services are coordinated with other community services. [2001 c.870 Â§29]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.462 Limits on expenditures from fund. In administering the Oregon Domestic and Sexual Violence Services Fund, the Department of Justice shall:

Â Â Â Â Â  (1) Expend no less than 15 percent of moneys distributed under the plan on sexual assault services; and

Â Â Â Â Â  (2) Expend no more than five percent of the moneys distributed under the plan on administrative costs. [2001 c.870 Â§28]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.465 Grantmaking; rules. (1) If sufficient funds are available in the Oregon Domestic and Sexual Violence Services Fund, the Attorney General or the Attorney GeneralÂs designee may make grants from the fund to carry out the plan developed under ORS 147.456.

Â Â Â Â Â  (2) The Attorney General may hire staff necessary to accomplish the purposes of the plan developed under ORS 147.456.

Â Â Â Â Â  (3) In accordance with ORS chapter 183, the Attorney General shall adopt rules necessary to carry out the provisions of ORS 147.450 to 147.471 and section 31, chapter 870, Oregon Laws 2001. [2001 c.870 Â§25]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.468 Authority of Department of Justice. To the extent that funds are available, the Department of Justice may:

Â Â Â Â Â  (1) Pursue centralized training, technical assistance, policy development and implementation;

Â Â Â Â Â  (2) Conduct statewide community outreach and public education;

Â Â Â Â Â  (3) Develop innovative projects based on demonstrated effectiveness that address domestic and sexual violence;

Â Â Â Â Â  (4) Provide information and policy advice based on current research and demonstrated effectiveness in Oregon and other states, including successful local strategies; and

Â Â Â Â Â  (5) Compile, analyze and distribute materials to inform and support statewide coordinated planning. [2001 c.870 Â§27]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.471 Advisory council. (1) After development of the plan described in ORS 147.456 and presentation of the plan to the appropriate interim legislative committee as required in section 31, chapter 870, Oregon Laws 2001, there is created an advisory council that shall consist of at least 15, but not more than 20, members. The council shall advise the Department of Justice on the administration of the policies and practices of the domestic and sexual violence services program. Members shall be appointed by and serve at the pleasure of the Attorney General. Membership in the council shall:

Â Â Â Â Â  (a) Accurately reflect the diversity of the population in Oregon as well as the diversity of individuals needing services;

Â Â Â Â Â  (b) Be composed of both lay and professionally trained individuals with expertise in domestic violence and sexual assault services;

Â Â Â Â Â  (c) Include representatives of other state agencies providing services;

Â Â Â Â Â  (d) Include representatives of professional, civil or other public or private organizations;

Â Â Â Â Â  (e) Include private citizens interested in service programs; and

Â Â Â Â Â  (f) Include recipients of assistance or services or their representatives.

Â Â Â Â Â  (2) Members of the advisory council may not receive compensation for their services. Members of the advisory council other than members employed in full-time public service shall be reimbursed by the Department of Justice for their actual and necessary expenses incurred in the performance of their duties. The reimbursement shall be subject to the provisions of ORS 292.210 to 292.288. Members of the advisory council who are employed in full-time public service may be reimbursed by their employing agencies for their actual and necessary expenses incurred in the performance of their duties. [2001 c.870 Â§30]

Â Â Â Â Â  Note: See note under 147.450.

_______________



Chapter 148

Chapter 148 (Former Provisions)

Special Law Enforcement Officers

SPECIAL LAW ENFORCEMENT OFFICERS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

148.010 [Amended by 1973 c.836 §35; renumbered 131.805]

148.110 [Renumbered 131.815]

148.120 [Renumbered 131.825]

148.130 [Renumbered 131.835]

148.140 [Renumbered 131.845]

148.150 [Renumbered 131.855]

148.160 [Renumbered 131.860]

148.170 [Renumbered 131.865]

148.180 [Renumbered 131.875]

148.210 [Repealed by 1973 c.836 §358]

148.220 [Repealed by 1973 c.676 §3 and by 1973 c.836 §358]

_______________



Chapter 149

Chapter 149 (Former Provisions)

Rewards

REWARDS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

149.010 [Renumbered 131.885]

149.020 [Renumbered 131.890]

149.030 [Renumbered 131.895]

149.040 [Repealed by 1973 c.836 §358]

_______________

CHAPTER 150

[Reserved for expansion]



Chapter 151

Chapter 151 Â Public Defenders; Counsel for Financially Eligible Persons

2005 EDITION

PUBLIC DEFENDERS; COUNSEL FOR ELIGIBLE PERSONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

COUNTY CONTRACT FOR COUNSEL TO FINANCIALLY ELIGIBLE PERSONS

151.010Â Â Â Â  Public defender services by county

PUBLIC DEFENSE SERVICES COMMISSION

151.211Â Â Â Â  Definitions

151.213Â Â Â Â  Public Defense Services Commission; membership; terms

151.216Â Â Â Â  Duties; rules

151.219Â Â Â Â  Public defense services executive director; duties

151.221Â Â Â Â  Status of officers and employees of office of public defense services

151.225Â Â Â Â  Public Defense Services Account

DETERMINATION OF FINANCIAL ELIGIBILITY

151.485Â Â Â Â  Financial eligibility; determination; financial statement; termination of appointed counsel

151.487Â Â Â Â  Ability to pay; effect

151.489Â Â Â Â  Personnel to verify financial eligibility

151.491Â Â Â Â  Authority of person verifying financial eligibility

151.493Â Â Â Â  Release of information by state agency to State Court Administrator

151.495Â Â Â Â  Confidentiality of information obtained by state courts; exceptions

151.497Â Â Â Â  ÂCounselÂ defined

MISCELLANEOUS

151.505Â Â Â Â  Authority of court to order repayment of costs related to provision of appointed counsel

COUNTY CONTRACT FOR COUNSEL TO FINANCIALLY ELIGIBLE PERSONS

Â Â Â Â Â  151.010 Public defender services by county. (1) The governing body of a county, on behalf of the county, may contract with an attorney, group of attorneys or full-time not-for-profit public defender organization for the provision by the attorney, group of attorneys or organization of services as counsel for financially eligible persons in proceedings in which a court or magistrate has the power to appoint counsel to represent a financially eligible person and the county is required to pay compensation for that representation.

Â Â Â Â Â  (2) A court or magistrate may appoint an attorney who is, or an attorney member of a public defender organization that is, under a contract with a county as provided in this section to represent a financially eligible person in any proceeding in which the court or magistrate has the power to appoint counsel to represent a financially eligible person and the county is required to pay compensation for that representation. [1971 c.432 Â§1; 1973 c.836 Â§311; 1985 c.502 Â§11; 2001 c.962 Â§32]

Â Â Â Â Â  151.020 [1971 c.432 Â§2; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.030 [1971 c.432 Â§3; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.040 [1971 c.432 Â§4; 1983 c.740 Â§22; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.050 [1971 c.432 Â§5; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.060 [1971 c.432 Â§6; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.070 [1971 c.432 Â§7; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.080 [1971 c.432 Â§8; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.090 [1971 c.432 Â§9; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.150 [1981 s.s. c.3 Â§117; 1985 c.502 Â§9; renumbered 151.460]

Â Â Â Â Â  151.210 [Formerly 138.710; repealed by 2001 c.962 Â§114]

PUBLIC DEFENSE SERVICES COMMISSION

Â Â Â Â Â  151.211 Definitions. For purposes of ORS 151.211 to 151.221:

Â Â Â Â Â  (1) ÂBar memberÂ means an individual who is an active member of the Oregon State Bar.

Â Â Â Â Â  (2) ÂChief JusticeÂ means the Chief Justice of the Oregon Supreme Court.

Â Â Â Â Â  (3) ÂCommissionÂ means the Public Defense Services Commission.

Â Â Â Â Â  (4) ÂDirectorÂ means the public defense services executive director appointed under ORS 151.216.

Â Â Â Â Â  (5) ÂOffice of public defense servicesÂ means the office established by the commission under the director to handle the cases assigned and to carry out the administrative policies and procedures for the public defense system. [2001 c.962 Â§1]

Â Â Â Â Â  Note: 151.211 to 151.225 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 151 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  151.213 Public Defense Services Commission; membership; terms. (1) The Public Defense Services Commission is established in the judicial branch of state government. Except for the appointment or removal of commission members, the commission and employees of the commission are not subject to the exercise of administrative authority and supervision by the Chief Justice of the Supreme Court as the administrative head of the Judicial Department.

Â Â Â Â Â  (2) The commission consists of seven members appointed by order of the Chief Justice. In addition to the seven appointed members, the Chief Justice serves as a nonvoting, ex officio member. The Chief Justice shall appoint at least two persons who are not bar members, at least one person who is a bar member and who is engaged in criminal defense representation and at least one person who is a former Oregon state prosecutor. Except for the Chief Justice or a senior judge under ORS 1.300, a member may not serve concurrently as a judge, a prosecuting attorney or an employee of a law enforcement agency. A person who is primarily engaged in providing public defense services may not serve as a member of the commission.

Â Â Â Â Â  (3) The term of a member is four years beginning on the effective date of the order of the Chief Justice appointing the member. A member is eligible for reappointment if qualified for membership at the time of reappointment. A member may be removed from the commission by order of the Chief Justice. If a vacancy occurs for any cause before the expiration of the term of a member, the Chief Justice shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A chairperson and a vice chairperson shall be appointed by order of the Chief Justice every two years with such functions as the commission may determine. A member is eligible for reappointment as chairperson or vice chairperson.

Â Â Â Â Â  (5) A majority of the voting members constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) A member of the commission is not entitled to compensation for services as a member, but is entitled to expenses as provided in ORS 292.495 (2). [2001 c.962 Â§2; 2003 c.449 Â§15]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.216 Duties; rules. (1) The Public Defense Services Commission shall:

Â Â Â Â Â  (a) Establish and maintain a public defense system that ensures the provision of public defense services in the most cost-efficient manner consistent with the Oregon Constitution, the United States Constitution and Oregon and national standards of justice.

Â Â Â Â Â  (b) Establish an office of public defense services and appoint a public defense services executive director who serves at the pleasure of the commission.

Â Â Â Â Â  (c) Submit the budget of the commission and the office of public defense services to the Legislative Assembly after the budget is submitted to the commission by the director and approved by the commission. The Chief Justice of the Supreme Court and the chairperson of the commission shall present the budget to the Legislative Assembly.

Â Â Â Â Â  (d) Review and approve any public defense services contract negotiated by the director before the contract can become effective.

Â Â Â Â Â  (e) Adopt a compensation plan, classification system and personnel plan for the office of public defense services that are commensurate with other state agencies.

Â Â Â Â Â  (f) Adopt policies, procedures, standards and guidelines regarding:

Â Â Â Â Â  (A) The determination of financial eligibility of persons entitled to be represented by appointed counsel at state expense;

Â Â Â Â Â  (B) The appointment of counsel;

Â Â Â Â Â  (C) The fair compensation of counsel appointed to represent a person financially eligible for appointed counsel at state expense;

Â Â Â Â Â  (D) Appointed counsel compensation disputes;

Â Â Â Â Â  (E) Any other costs associated with the representation of a person by appointed counsel in the state courts that are required to be paid by the state under ORS 34.355, 135.055, 138.500, 138.590, 161.346, 161.365, 161.385, 419A.211, 419B.201, 419B.208, 419B.518, 419B.908, 419C.206, 419C.209, 419C.408, 426.100, 426.135, 426.250, 426.307, 427.265, 427.295, 436.265 or 436.315 or any other provision of law that expressly provides for payment of such compensation, costs or expenses by the commission;

Â Â Â Â Â  (F) Professional qualifications for counsel appointed to represent public defense clients;

Â Â Â Â Â  (G) Performance for legal representation;

Â Â Â Â Â  (H) The contracting of public defense services;

Â Â Â Â Â  (I) Contracting with expert witnesses to allow contracting with out-of-state expert witnesses only if in-state expert witnesses are not available or are more expensive than out-of-state expert witnesses; and

Â Â Â Â Â  (J) Any other matters necessary to carry out the duties of the commission.

Â Â Â Â Â  (g) Establish a peer review system for the approval of nonroutine fees and expenses incurred in cases involving aggravated murder and the crimes listed in ORS 137.700 and 137.707. The review shall be conducted by a panel of attorneys who practice in the area of criminal defense.

Â Â Â Â Â  (h) Establish a complaint process that allows district attorneys, criminal defense counsel and the public to file complaints concerning the payment from public funds of nonroutine fees and expenses incurred in cases.

Â Â Â Â Â  (i) Reimburse the State Court Administrator from funds deposited in the subaccount established under ORS 151.225 for the costs of personnel and other costs associated with location of eligibility verification and screening personnel pursuant to ORS 151.489 by the State Court Administrator.

Â Â Â Â Â  (2) Policies, procedures, standards and guidelines adopted by the commission supersede any conflicting rules, policies or procedures of the Public Defender Committee, State Court Administrator, circuit courts, the Court of Appeals, the Supreme Court and the Psychiatric Security Review Board related to the exercise of the commissionÂs administrative responsibilities under this section and transferred duties, functions and powers as they occur.

Â Â Â Â Â  (3) The commission may accept gifts, grants or contributions from any source, whether public or private. However, the commission may not accept a gift, grant or contribution if acceptance would create a conflict of interest. Moneys accepted under this subsection shall be deposited in the Public Defense Services Account created in ORS 151.225 and expended for the purposes for which given or granted.

Â Â Â Â Â  (4) The commission may not:

Â Â Â Â Â  (a) Make any decision regarding the handling of any individual case;

Â Â Â Â Â  (b) Have access to any case file; or

Â Â Â Â Â  (c) Interfere with the director or any member of the staff of the director in carrying out professional duties involving the legal representation of public defense clients. [2001 c.962 Â§Â§3,106; 2003 c.449 Â§Â§1,2,42]

Â Â Â Â Â  Note: The amendments to 151.216 by section 23, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  151.216. (1) The Public Defense Services Commission shall:

Â Â Â Â Â  (a) Establish and maintain a public defense system that ensures the provision of public defense services in the most cost-efficient manner consistent with the Oregon Constitution, the United States Constitution and Oregon and national standards of justice.

Â Â Â Â Â  (b) Establish an office of public defense services and appoint a public defense services executive director who serves at the pleasure of the commission.

Â Â Â Â Â  (c) Submit the budget of the commission and the office of public defense services to the Legislative Assembly after the budget is submitted to the commission by the director and approved by the commission. The Chief Justice of the Supreme Court and the chairperson of the commission shall present the budget to the Legislative Assembly.

Â Â Â Â Â  (d) Review and approve any public defense services contract negotiated by the director before the contract can become effective.

Â Â Â Â Â  (e) Adopt a compensation plan, classification system and personnel plan for the office of public defense services that are commensurate with other state agencies.

Â Â Â Â Â  (f) Adopt policies, procedures, standards and guidelines regarding:

Â Â Â Â Â  (A) The determination of financial eligibility of persons entitled to be represented by appointed counsel at state expense;

Â Â Â Â Â  (B) The appointment of counsel;

Â Â Â Â Â  (C) The fair compensation of counsel appointed to represent a person financially eligible for appointed counsel at state expense;

Â Â Â Â Â  (D) Appointed counsel compensation disputes;

Â Â Â Â Â  (E) Any other costs associated with the representation of a person by appointed counsel in the state courts that are required to be paid by the state under ORS 34.355, 135.055, 138.500, 138.590, 161.346, 161.365, 161.385, 419A.211, 419B.201, 419B.208, 419B.518, 419B.908, 419C.206, 419C.209, 419C.408, 419C.535, 426.100, 426.135, 426.250, 426.307, 427.265, 427.295, 436.265 or 436.315 or any other provision of law that expressly provides for payment of such compensation, costs or expenses by the commission;

Â Â Â Â Â  (F) Professional qualifications for counsel appointed to represent public defense clients;

Â Â Â Â Â  (G) Performance for legal representation;

Â Â Â Â Â  (H) The contracting of public defense services;

Â Â Â Â Â  (I) Contracting with expert witnesses to allow contracting with out-of-state expert witnesses only if in-state expert witnesses are not available or are more expensive than out-of-state expert witnesses; and

Â Â Â Â Â  (J) Any other matters necessary to carry out the duties of the commission.

Â Â Â Â Â  (g) Establish a peer review system for the approval of nonroutine fees and expenses incurred in cases involving aggravated murder and the crimes listed in ORS 137.700 and 137.707. The review shall be conducted by a panel of attorneys who practice in the area of criminal defense.

Â Â Â Â Â  (h) Establish a complaint process that allows district attorneys, criminal defense counsel and the public to file complaints concerning the payment from public funds of nonroutine fees and expenses incurred in cases.

Â Â Â Â Â  (i) Reimburse the State Court Administrator from funds deposited in the subaccount established under ORS 151.225 for the costs of personnel and other costs associated with location of eligibility verification and screening personnel pursuant to ORS 151.489 by the State Court Administrator.

Â Â Â Â Â  (2) Policies, procedures, standards and guidelines adopted by the commission supersede any conflicting rules, policies or procedures of the Public Defender Committee, State Court Administrator, circuit courts, the Court of Appeals, the Supreme Court and the Psychiatric Security Review Board related to the exercise of the commissionÂs administrative responsibilities under this section and transferred duties, functions and powers as they occur.

Â Â Â Â Â  (3) The commission may accept gifts, grants or contributions from any source, whether public or private. However, the commission may not accept a gift, grant or contribution if acceptance would create a conflict of interest. Moneys accepted under this subsection shall be deposited in the Public Defense Services Account created in ORS 151.225 and expended for the purposes for which given or granted.

Â Â Â Â Â  (4) The commission may not:

Â Â Â Â Â  (a) Make any decision regarding the handling of any individual case;

Â Â Â Â Â  (b) Have access to any case file; or

Â Â Â Â Â  (c) Interfere with the director or any member of the staff of the director in carrying out professional duties involving the legal representation of public defense clients.

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.219 Public defense services executive director; duties. (1) The public defense services executive director shall:

Â Â Â Â Â  (a) Recommend to the Public Defense Services Commission how to establish and maintain, in a cost-effective manner, the delivery of legal services to persons entitled to, and financially eligible for, appointed counsel at state expense under Oregon statutes, the Oregon Constitution, the United States Constitution and consistent with Oregon and national standards of justice.

Â Â Â Â Â  (b) Implement and ensure compliance with contracts, policies, procedures, standards and guidelines adopted by the commission or required by statute.

Â Â Â Â Â  (c) Prepare and submit to the commission for its approval the biennial budget of the commission and the office of public defense services.

Â Â Â Â Â  (d) Negotiate contracts, as appropriate, for providing legal services to persons financially eligible for appointed counsel at state expense. No contract so negotiated is binding or enforceable until the contract has been reviewed and approved by the commission as provided in ORS 151.216.

Â Â Â Â Â  (e) Employ personnel or contract for services as necessary to carry out the responsibilities of the director and the office of public defense services.

Â Â Â Â Â  (f) Supervise the personnel, operation and activities of the office of public defense services.

Â Â Â Â Â  (g) Provide services, facilities and materials necessary for the performance of the duties, functions and powers of the Public Defense Services Commission.

Â Â Â Â Â  (h) Pay the expenses of the commission and the office of public defense services.

Â Â Â Â Â  (i) Prepare and submit to the commission an annual report of the activities of the office of public defense services.

Â Â Â Â Â  (j) Prepare and submit to the Legislative Assembly a biennial report on the activities of the office of public defense services.

Â Â Â Â Â  (k) Provide for legal representation, advice and consultation for the commission, its members, the director and staff of the office of public defense services who require such services or who are named as defendants in lawsuits arising from their duties, functions and responsibilities. If requested by the director, the Attorney General may also provide for legal representation, advice and consultation for the commission, its members, the director and staff of the office of public defense services in litigation.

Â Â Â Â Â  (2) The director may designate persons as representatives of the director for the purposes of determining and paying bills submitted to the office of public defense services and determining preauthorization for incurring fees and expenses under ORS 135.055. [2001 c.962 Â§Â§4,106a; 2003 c.449 Â§Â§3,4]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.220 [Formerly 138.740; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.221 Status of officers and employees of office of public defense services. Officers and employees of the office of public defense services, who are appointed under a personnel plan adopted by the Public Defense Services Commission, are state officers or employees in the exempt service and are not subject to ORS chapter 240. [2003 c.449 Â§17]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.225 Public Defense Services Account. (1) There is created a Public Defense Services Account in the General Fund. The Public Defense Services Account is continuously appropriated to the Public Defense Services Commission to pay compensation of counsel and other expenses in connection with the legal representation of persons for which the commission is responsible by law.

Â Â Â Â Â  (2) All moneys appropriated to the commission to pay compensation of counsel and other expenses in connection with the legal representation of persons for which the commission is responsible by law shall be deposited in the Public Defense Services Account.

Â Â Â Â Â  (3) All moneys received by the Judicial Department under ORS 135.050 (8), 151.487 (1), 151.505 (3), 419A.211, 419B.198 (1) or 419C.203 (1) shall be deposited in a separate subaccount created in the Public Defense Services Account to be used by the public defense services executive director to reimburse the actual costs and expenses, including personnel expenses, incurred in administration and support of the public defense system.

Â Â Â Â Â  (4) All gifts, grants or contributions accepted by the commission under ORS 151.216 shall be deposited in a separate subaccount created in the Public Defense Services Account to be used by the commission for the purpose for which the gift, grant or contribution was given or granted.

Â Â Â Â Â  (5) As used in this section, Âother expenses in connection with the legal representation of persons for which the commission is responsible by lawÂ includes expenses incurred in the administration of the public defense system. [2001 c.962 Â§Â§5,106b]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.230 [Formerly 138.750; 1983 c.740 Â§23; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.240 [Formerly 138.760; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.250 [Formerly 138.770; 1973 c.694 Â§19; 1987 c.320 Â§84; 1991 c.724 Â§26; 1993 c.33 Â§303; 1995 c.117 Â§3; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.260 [Formerly 138.780; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.270 [Formerly 138.720; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.280 [Formerly 138.730; 1983 c.740 Â§24; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.290 [Formerly 138.790; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.410 [1985 c.502 Â§2; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.420 [1985 c.502 Â§3; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.430 [1985 c.502 Â§5; 1987 c.803 Â§10; 1995 c.677 Â§2; 2001 c.962 Â§109; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.440 [1985 c.502 Â§6; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.450 [1985 c.502 Â§7; 1987 c.803 Â§11; 1991 c.724 Â§27; 1991 c.750 Â§9; 1993 c.33 Â§304; 2001 c.480 Â§13; 2001 c.962 Â§110; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.460 [Formerly 151.150; 1987 c.803 Â§12; 1989 c.1053 Â§8; 1995 c.677 Â§3; 2001 c.962 Â§111; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.465 [1987 c.803 Â§9; 1997 c.761 Â§13; 2001 c.480 Â§14; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.470 [1985 c.502 Â§15; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.480 [1985 c.502 Â§18; 2001 c.962 Â§112; repealed by 2001 c.962 Â§115]

DETERMINATION OF FINANCIAL ELIGIBILITY

Â Â Â Â Â  151.485 Financial eligibility; determination; financial statement; termination of appointed counsel. (1) For purposes of determining the financial eligibility for appointed counsel of persons with a constitutional or statutory right to counsel in matters before the state courts and whose counsel is authorized to be paid by the public defense services executive director under ORS 151.219, a person is financially eligible for appointed counsel if the person is determined to be financially unable to retain adequate counsel without substantial hardship in providing basic economic necessities to the person or the personÂs dependent family under standards established by the Public Defense Services Commission under ORS 151.216.

Â Â Â Â Â  (2) A determination of financial eligibility shall be made upon the basis of information contained in a detailed financial statement submitted by the person for whom counsel is requested or appointed or, in an appropriate case, by the personÂs parent, guardian or custodian. The financial statement shall be in the form prescribed by the Public Defense Services Commission. The form shall contain a full disclosure of all assets, liabilities, current income, dependents and other information required by ORS 135.050 (4) and, in addition, any information required by the commission and state courts as necessary to determine eligibility. The commission shall adopt uniform statewide guidelines and procedures that prescribe how to use the form and determine financial eligibility for appointed counsel.

Â Â Â Â Â  (3) If at any time after the appointment of counsel the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel, the court may terminate the appointment of counsel. If at any time during criminal proceedings the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in this section.

Â Â Â Â Â  (4) In addition to any criminal prosecution, a civil proceeding may be initiated by any public body that has expended moneys for the defendantÂs legal assistance within two years of judgment if the defendant was not qualified for legal assistance in accordance with subsections (1) and (2) of this section. As used in this subsection, Âlegal assistanceÂ includes legal counsel, transcripts, witness fees and expenses and any other goods or services required by law to be provided to a financially eligible person at state expense under ORS 151.216 and 151.219.

Â Â Â Â Â  (5) The civil proceeding shall be subject to the exemptions from execution as provided for by law. [1989 c.1053 Â§13; 1991 c.825 Â§6; 2001 c.962 Â§33]

Â Â Â Â Â  151.487 Ability to pay; effect. (1) If in determining that a person is financially eligible for appointed counsel under ORS 151.485, the court finds that the person has financial resources that enable the person to pay in full or in part the administrative costs of determining the eligibility of the person and the costs of the legal and other services to be provided at state expense that are related to the provision of appointed counsel, the court shall order the person to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, the amount that it finds the person is able to pay without creating substantial hardship in providing basic economic necessities to the person or the personÂs dependent family. The amount that a court may order the person to pay is subject to the guidelines and procedures issued by the Public Defense Services Commission as provided in subsection (4) of this section.

Â Â Â Â Â  (2) Failure to obey an order under this section is not grounds for contempt or grounds for withdrawal by the appointed attorney, but any part of the amount ordered under this section and not paid may be:

Â Â Â Â Â  (a) Enforced against the person as if the order is a civil judgment; or

Â Â Â Â Â  (b) Enforced as otherwise permitted by law.

Â Â Â Â Â  (3) Except as authorized in this section, no person, organization or governmental agency may request or accept a payment or promise of payment for assisting in the representation of a person by appointment.

Â Â Â Â Â  (4) The commission shall promulgate and issue guidelines and procedures:

Â Â Â Â Â  (a) For the determination of persons provided with appointed counsel who have some financial resources to pay in full or in part the administrative, legal and other costs under subsection (1) of this section; and

Â Â Â Â Â  (b) Regarding the amounts persons may be required to pay by a court under subsection (1) of this section.

Â Â Â Â Â  (5) The determination that a person is able to pay or partially able to pay, or that a person no longer has the ability to pay the amount ordered in subsection (1) of this section, is subject to review at any time by the court. [1989 c.1053 Â§14; 1993 c.33 Â§305; 1997 c.761 Â§3; 2001 c.962 Â§34]

Â Â Â Â Â  151.489 Personnel to verify financial eligibility. For the purpose of aiding courts in making determinations of financial eligibility for appointed counsel at state expense under ORS 151.485 and 151.487, the State Court Administrator may locate eligibility verification and screening personnel or otherwise arrange for such services in the state trial and appellate courts or other locations and shall prescribe the policies and procedures for their use. [1989 c.1053 Â§15; 2001 c.962 Â§35]

Â Â Â Â Â  151.491 Authority of person verifying financial eligibility. (1) State courts or authorized designees who conduct the verification of the financial statement submitted by a person seeking or having appointed counsel payable at state expense under ORS 151.216 and 151.219 may require the person to execute and deliver any written requests or authorizations as may be necessary under applicable law to provide the state court or authorized designee with access to records of public or private source, otherwise confidential, as may be needed to evaluate eligibility.

Â Â Â Â Â  (2) In performing the verification duties under subsection (1) of this section, the state courts are authorized to obtain information from any public record office of the state or of any subdivision or agency of the state upon request and without payment of any fees ordinarily required by law. [1989 c.1053 Â§16; 2001 c.962 Â§36]

Â Â Â Â Â  151.493 Release of information by state agency to State Court Administrator. (1) Notwithstanding any other provision of law, any state agency as defined in ORS 192.410 that receives a request for release of information from the state courts for the purpose of verifying the financial eligibility of a person under ORS 151.485 to 151.497 shall release all requested information to the state court. The court shall forward to the state agency a certification signed by the person about whom the requested information is sought that authorizes the release of the information.

Â Â Â Â Â  (2) Upon its own motion or motion of the public defense services executive director, a court that has appointed counsel for a person by reason of financial eligibility may order the release of any information relating to the personÂs financial situation held by any other person. [1991 c.825 Â§4; 2001 c.962 Â§37]

Â Â Â Â Â  151.495 Confidentiality of information obtained by state courts; exceptions. (1) All information supplied by a person seeking appointed counsel and all information collected by the state courts for purposes of determining financial eligibility for appointed counsel under ORS 151.485 to 151.497 is confidential and shall not be used for any purpose other than determining financial eligibility.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, information supplied by a person seeking appointed counsel and information collected by the state courts for purposes of determining financial eligibility may be:

Â Â Â Â Â  (a) Introduced in a proceeding, criminal or civil, arising out of a determination that a person is not financially eligible for appointed counsel;

Â Â Â Â Â  (b) Introduced in a proceeding, criminal or civil, arising as a result of an allegation that a person has supplied false information in seeking appointed counsel;

Â Â Â Â Â  (c) Used by the court in a sentencing proceeding resulting from the defendantÂs conviction on the matter for which the information was provided or collected; and

Â Â Â Â Â  (d) Used by the court, the Department of Revenue, or the assignees of the court or the Department of Revenue, for the purpose of collecting delinquent amounts owed to this state by the person. [1991 c.825 Â§5; 1997 c.761 Â§4; 2001 c.962 Â§38]

Â Â Â Â Â  151.497 ÂCounselÂ defined. As used in ORS 151.485 to 151.497 unless the context requires otherwise, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [2001 c.472 Â§10]

MISCELLANEOUS

Â Â Â Â Â  151.505 Authority of court to order repayment of costs related to provision of appointed counsel. (1) At the conclusion of a case or matter in which the first accusatory instrument or petition in the trial court was filed after January 1, 1998, and in which the court appointed counsel to represent a person, a trial, appellate or post-conviction court may include in its judgment an order that the person repay in full or in part the administrative costs of determining the eligibility of the person for appointed counsel and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (2) Costs repayable under this section include a reasonable attorney fee for counsel appointed to represent the person and a reasonable amount for expenses authorized under ORS 135.055. A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the Public Defense Services Commission under ORS 151.216. For purposes of this subsection, compensation of counsel is determined by reference to a schedule of compensation established by the commission.

Â Â Â Â Â  (3) Costs repayable under this section do not include costs imposed and paid under a previous order under ORS 151.487, but may include costs imposed under an order under ORS 151.487 that are unpaid at the time the judgment is filed.

Â Â Â Â Â  (4) The court may not order a person to pay costs under this section unless the person is or may be able to pay the costs. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the person and the nature of the burden that payment of costs will impose.

Â Â Â Â Â  (5) A person who has been ordered to pay costs under this section and who is not in contumacious default in the payment of the costs may at any time petition the court for remission of the payment of costs or any unpaid portion of the costs. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the person ordered to repay or on the immediate family of the person, the court may remit all or part of the amount due or modify the method of payment.

Â Â Â Â Â  (6) Except for moneys payable under subsection (1) of this section pursuant to an order under ORS 151.487, all moneys collected or paid under this section shall be paid into the General Fund and credited to the Criminal Fine and Assessment Account.

Â Â Â Â Â  (7) Any part of the costs ordered to be paid under this section that is not paid may be enforced against the person as provided in ORS 137.450 if the judgment is a judgment in a criminal action or in the same manner as unpaid costs may be enforced under ORS 151.487. [1997 c.761 Â§2; 2001 c.962 Â§39; 2003 c.334 Â§Â§1,2; 2003 c.449 Â§Â§18,19]

Â Â Â Â Â  Note: 151.505 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 151 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________

CHAPTER 152

Â [Reserved for expansion]



Chapter 153

Chapter 153 Â Violations and Traffic Offenses

2005 EDITION

VIOLATIONS AND TRAFFIC OFFENSES

PROCEDURE IN CRIMINAL MATTERS GENERALLY

VIOLATIONS

(Generally)

153.005Â Â Â Â  Definitions

153.008Â Â Â Â  Violations described

153.012Â Â Â Â  Violation categories

153.015Â Â Â Â  Unclassified and specific fine violations

153.018Â Â Â Â  Schedule of penalties

153.022Â Â Â Â  Authority of agency to specify rule violation as particular level of violation

153.025Â Â Â Â  Authority of political subdivision to specify ordinance violation as particular level of violation

(Procedures)

153.030Â Â Â Â  Applicability; statute of limitations

153.033Â Â Â Â  Rules of procedure

153.036Â Â Â Â  Venue

153.039Â Â Â Â  Stop and detention for violation

153.042Â Â Â Â  Citations; issuance

153.045Â Â Â Â  Citation; requirements

153.048Â Â Â Â  Complaint; requirements

153.051Â Â Â Â  Summons; requirements

153.054Â Â Â Â  Service and filing

153.058Â Â Â Â  Initiation of violation proceeding by private party

153.061Â Â Â Â  Appearance by defendant

153.064Â Â Â Â  Warrant for arrest upon failure to appear

(Trial)

153.070Â Â Â Â  When trial required

153.073Â Â Â Â  Time and place

153.076Â Â Â Â  Conduct of trial

153.080Â Â Â Â  Testimony by affidavit

153.083Â Â Â Â  Role of peace officer

(Judgment)

153.090Â Â Â Â  Provisions of judgment

153.093Â Â Â Â  Minimum fine

153.096Â Â Â Â  Suspension of fine in certain cases

153.099Â Â Â Â  Entry; nondefault cases

153.102Â Â Â Â  Entry; default cases

153.105Â Â Â Â  Relief from default judgment

153.108Â Â Â Â  Effect of judgment

153.111Â Â Â Â  Distribution of abstracts of convictions

(Appeal)

153.121Â Â Â Â  Appeal

(Base Fine Amounts)

153.125Â Â Â Â  Base fine amounts generally

153.128Â Â Â Â  Increased base fine amount for certain violations

153.131Â Â Â Â  Increased base fine amounts for certain traffic violations

153.134Â Â Â Â  Base fine amounts for violation of wildlife laws

153.138Â Â Â Â  Schedule of base fine amounts

153.142Â Â Â Â  Authority of courts to establish higher base fine amounts

153.145Â Â Â Â  Rounding off

TRAFFIC OFFENSES

153.530Â Â Â Â  Designation of speed in complaint and summons charging violation of basic speed rule or speed limit

153.535Â Â Â Â  Delivery of summons for certain traffic offenses

153.624Â Â Â Â  Costs for obtaining driving records

153.630Â Â Â Â  Disposition of moneys collected by courts

153.635Â Â Â Â  Delinquency in paying moneys under ORS 153.630

MISCELLANEOUS

153.770Â Â Â Â  Electronic filing of complaint for offenses subject to citation by uniform citation

153.772Â Â Â Â  Suspension of driving privileges for failure to appear; limitation on district attorneyÂs authority

VIOLATIONS BUREAU

153.800Â Â Â Â  Violations Bureau; establishment; authority of violations clerk

MULTNOMAH COUNTY PARKING VIOLATION PROCEDURES

153.820Â Â Â Â  Special procedures for parking violations in Multnomah County

PENALTIES

153.990Â Â Â Â  Penalty for false certification

153.992Â Â Â Â  Penalty for failure to appear

VIOLATIONS

(Generally)

Â Â Â Â Â  153.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂEnforcement officerÂ means:

Â Â Â Â Â  (a) A member of the Oregon State Police.

Â Â Â Â Â  (b) A sheriff or deputy sheriff.

Â Â Â Â Â  (c) A city marshal or a member of the police of a city, municipal or quasi-municipal corporation.

Â Â Â Â Â  (d) An investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state.

Â Â Â Â Â  (e) An investigator of the Criminal Justice Division of the Department of Justice of the State of Oregon.

Â Â Â Â Â  (f) Any other person specifically authorized by law to issue citations for the commission of violations.

Â Â Â Â Â  (2) ÂViolationÂ means an offense described ORS 153.008.

Â Â Â Â Â  (3) ÂViolation proceedingÂ means a judicial proceeding initiated by issuance of a citation that charges a person with commission of a violation.

Â Â Â Â Â  (4) ÂTraffic offenseÂ has the meaning given that term in ORS 801.555. [1999 c.1051 Â§2]

Â Â Â Â Â  153.008 Violations described. (1) Except as provided in subsection (2) of this section, an offense is a violation if any of the following apply:

Â Â Â Â Â  (a) The offense is designated as a violation in the statute defining the offense.

Â Â Â Â Â  (b) The statute prescribing the penalty for the offense provides that the offense is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The statute may provide for punishment in addition to a fine as long as the punishment does not include a term of imprisonment.

Â Â Â Â Â  (c) The offense is created by an ordinance of a county, city, district or other political subdivision of this state with authority to create offenses, and the ordinance provides that violation of the ordinance is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The ordinance may provide for punishment in addition to a fine as long as the punishment does not include a term of imprisonment.

Â Â Â Â Â  (d) The prosecuting attorney has elected to treat the offense as a violation for purposes of a particular case in the manner provided by ORS 161.566.

Â Â Â Â Â  (e) The court has elected to treat the offense as a violation for purposes of a particular case in the manner provided by ORS 161.568.

Â Â Â Â Â  (2) Conviction of a violation does not give rise to any disability or legal disadvantage based on conviction of a crime. [1999 c.1051 Â§3]

Â Â Â Â Â  153.012 Violation categories. Violations are classified for the purpose of sentencing into the following categories:

Â Â Â Â Â  (1) Class A violations;

Â Â Â Â Â  (2) Class B violations;

Â Â Â Â Â  (3) Class C violations;

Â Â Â Â Â  (4) Class D violations;

Â Â Â Â Â  (5) Unclassified violations as described in ORS 153.015; and

Â Â Â Â Â  (6) Specific fine violations as described in ORS 153.015. [1999 c.1051 Â§4]

Â Â Â Â Â  153.015 Unclassified and specific fine violations. (1) An offense described in the Oregon Revised Statutes that is designated as a violation but does not specify the classification of the violation is an unclassified violation. An unclassified violation is a Class B violation.

Â Â Â Â Â  (2) A specific fine violation is any offense described in the Oregon Revised Statutes that:

Â Â Â Â Â  (a) Is not designated as a crime or as a class A, B, C or D violation;

Â Â Â Â Â  (b) Is not punishable by a term of imprisonment as a penalty for committing the offense; and

Â Â Â Â Â  (c) Is punishable by a specific fine as the penalty for committing the offense. [1999 c.1051 Â§5]

Â Â Â Â Â  153.018 Schedule of penalties. (1) The penalty for committing a violation is a fine. The law creating a violation may impose other penalties in addition to a fine but may not impose a term of imprisonment.

Â Â Â Â Â  (2) Except as provided in this section, a sentence to pay a fine for a violation shall be a sentence to pay an amount not exceeding:

Â Â Â Â Â  (a) $720 for a Class A violation.

Â Â Â Â Â  (b) $360 for a Class B violation.

Â Â Â Â Â  (c) $180 for a Class C violation.

Â Â Â Â Â  (d) $90 for a Class D violation.

Â Â Â Â Â  (e) The amount otherwise established by law for any specific fine violation.

Â Â Â Â Â  (3) If no special corporate fine is specified in the law creating the violation, a sentence to pay a fine for a violation committed by a corporation shall be in an amount not to exceed twice the fine established under this section for a violation by an individual. If a special corporate fine is specified in the law creating the violation, the sentence to pay a fine shall be governed by the law creating the violation.

Â Â Â Â Â  (4) If a person or corporation has gained money or property through the commission of a violation, instead of sentencing the defendant to pay the fine provided for in subsection (2) or (3) of this section, the court may sentence the defendant to pay an amount fixed by the court, not exceeding double the amount of the defendantÂs gain from the commission of the violation. For the purposes of this subsection, the defendantÂs gain is the amount of money or the value of property, as determined under ORS 164.115, derived from the commission of the violation, less the amount of money or the value of property, as determined under ORS 164.115, returned to the victim of the violation or seized by or surrendered to lawful authority before the time sentence is imposed. [1999 c.1051 Â§6; 2003 c.737 Â§103]

Â Â Â Â Â  153.022 Authority of agency to specify rule violation as particular level of violation. If a statute provides that violation of the rules of an agency constitutes an offense, as described in ORS 161.505, the agency may by rule specify that violation of a specific rule of the agency is subject to a specific fine, or a specific maximum fine, that is less in amount than the maximum fine for the offense specified by the statute. In addition, the agency may specify that violation of the specific rule is a Class A, B, C or D violation under the provisions of ORS 153.012 as long as the class specified in the rule is lower than the statutory classification for the offense. [1999 c.1051 Â§76]

Â Â Â Â Â  153.025 Authority of political subdivision to specify ordinance violation as particular level of violation. (1) If a statute provides that violation of the ordinances of a political subdivision of this state constitutes an offense, as described in ORS 161.505, the political subdivision may by ordinance specify that violation of a specific ordinance of the political subdivision is subject to a specific fine, or a specific maximum fine, that is less in amount than the maximum fine for the offense specified by the statute. In addition, the political subdivision may specify that violation of the specific ordinance is a Class A, B, C or D violation under the provisions of ORS 153.012 as long as the class specified in the ordinance is lower than the statutory classification for the offense.

Â Â Â Â Â  (2) Nothing in this section requires a political subdivision to use the classifications established by ORS 153.012 or to use the base fine amount calculated under ORS 153.125 to 153.145 for violations of ordinances adopted by the political subdivision. [1999 c.1051 Â§78]

(Procedures)

Â Â Â Â Â  153.030 Applicability; statute of limitations. (1) The procedures provided for in this chapter apply to violations described in ORS 153.008. Except as specifically provided in this chapter, the criminal procedure laws of this state applicable to crimes also apply to violations.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the procedures described in this chapter and in the criminal procedure laws of this state do not apply to violations that govern the parking of vehicles and that are created by ordinance or by agency rule.

Â Â Â Â Â  (3) The statute of limitations for proceedings under this chapter is as provided in ORS 131.125.

Â Â Â Â Â  (4) This chapter does not affect the ability of a city described in ORS 3.136 (1) to engage in the activities described in ORS 3.136 (3). Nothing in this chapter affects the ability of any other political subdivision of this state to provide for the administrative enforcement of the charter, ordinances, rules and regulations of the political subdivision, including enforcement through imposition of monetary penalties. Except for ordinances governing the parking of vehicles, administrative enforcement as described in this subsection may not be used for any prohibition designated as an offense.

Â Â Â Â Â  (5) Nothing in this chapter affects the ability of any political subdivision of this state to establish rules relating to administrative enforcement as described in subsection (4) of this section, including rules providing for the use of citations or other procedures for initiating administrative enforcement proceedings.

Â Â Â Â Â  (6) Nothing in this chapter affects the ability of any political subdivision of this state to conduct hearings for administrative enforcement as described in subsection (4) of this section, either before a hearing officer or before the governing body of the political subdivision.

Â Â Â Â Â  (7) Nothing in this chapter affects the ability of any political subdivision to bring a civil action to enforce the charter, ordinances, rules and regulations of the political subdivision, or to bring a civil action to enforce any order for administrative enforcement as described in subsection (4) of this section.

Â Â Â Â Â  (8) Nothing in ORS 153.042 affects the authority of any political subdivision of this state to provide for issuance of citations for violation of offenses created by ordinance on the same basis as the political subdivision could under the law in effect immediately before January 1, 2000. [1999 c.1051 Â§7]

Â Â Â Â Â  153.033 Rules of procedure. The Supreme Court may adopt rules for the conduct of violation proceedings. Rules adopted by the Supreme Court under this section must be consistent with the provisions of this chapter. Rules adopted under this section supersede any local rule of a state court to the extent the local rule is inconsistent with the rule adopted by the Supreme Court. All city ordinances and municipal court rules must conform to any rules adopted by the Supreme Court under this section. [1999 c.1051 Â§8]

Â Â Â Â Â  153.036 Venue. (1) A violation proceeding may be commenced in:

Â Â Â Â Â  (a) The county in which the violation was committed; or

Â Â Â Â Â  (b) Any other county whose county seat is a shorter distance by road from the place where the violation was committed than is the county seat of the county in which the violation was committed.

Â Â Â Â Â  (2)(a) If a violation proceeding is commenced in the county in which the violation was committed, the proceeding may be commenced in a circuit or justice court of the county or, if the violation was committed within a city, in the municipal court.

Â Â Â Â Â  (b) If a violation proceeding is commenced in a county other than the county in which the violation was committed, the proceeding may be commenced:

Â Â Â Â Â  (A) In a circuit court;

Â Â Â Â Â  (B) Notwithstanding the provisions of ORS 51.050 that limit the jurisdiction of justice courts to offenses committed within the county, in a justice court; or

Â Â Â Â Â  (C) If the violation was committed within a city, in the municipal court of the city.

Â Â Â Â Â  (3)(a) Except as otherwise provided in paragraph (b) of this subsection, if a violation proceeding is commenced in a county other than the county in which the violation was committed, at the request of the defendant the place of trial may be changed to the county in which the violation was committed. A request for a change of the place of trial shall be made prior to the date set for the trial and shall be governed by the provisions of ORS 131.305 to 131.415 relating to change of venue.

Â Â Â Â Â  (b) A defendant may not request that the place of trial be changed if the violation was committed within a city and the proceeding is commenced in the municipal court of the city.

Â Â Â Â Â  (4) Except as specifically provided in this section, venue in violation proceedings in circuit courts is governed by ORS 131.305 to 131.415. [1999 c.1051 Â§12; 1999 c.1051 Â§12a; 2003 c.528 Â§1]

Â Â Â Â Â  153.039 Stop and detention for violation. (1) An enforcement officer may not arrest, stop or detain a person for the commission of a violation except to the extent provided in this section and ORS 810.410.

Â Â Â Â Â  (2) An enforcement officer may stop and detain any person if the officer has reasonable grounds to believe that the person has committed a violation. An enforcement officer may stop and detain any employee, agent or representative of a firm, corporation or other organization if the officer has reasonable grounds to believe that the firm, corporation or other organization has committed a violation.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the period of detention may be only as long as is necessary to:

Â Â Â Â Â  (a) Establish the identity of the person, firm, corporation or organization believed to have committed the violation;

Â Â Â Â Â  (b) Conduct any investigation reasonably related to the violation; and

Â Â Â Â Â  (c) Issue a citation for the violation.

Â Â Â Â Â  (4) The authority of an enforcement officer to stop and detain a person for a traffic violation as defined by ORS 801.557 is governed by ORS 810.410. [1999 c.1051 Â§10]

Â Â Â Â Â  153.042 Citations; issuance. (1) Except as provided in ORS 810.410 for issuance of a citation based on a traffic violation, as that term is defined in ORS 801.557, or as otherwise specifically provided by law, an enforcement officer may issue a violation citation only if the conduct alleged to constitute a violation takes place in the presence of the enforcement officer and the enforcement officer has reasonable grounds to believe that the conduct constitutes a violation.

Â Â Â Â Â  (2) If the person receiving the citation is a firm, corporation or other organization, the citation may be issued to an employee, agent or representative of the firm, corporation or organization. [1999 c.1051 Â§9]

Â Â Â Â Â  153.045 Citation; requirements. (1) Except as provided in subsection (5) of this section, a citation conforming to the requirements of this section must be used by enforcement officers for all violations. The citation may contain other language in addition to the language specified in this section.

Â Â Â Â Â  (2) Uniform citation forms for violations shall be adopted by the Supreme Court under ORS 1.525. In adopting those forms, the Supreme Court may combine the requirements for violation citations under this section and the requirements for criminal citations under ORS 133.066. More than one violation may be charged on a single citation form, but a crime and a violation may not be charged on the same citation form.

Â Â Â Â Â  (3) A violation citation shall consist of at least four parts. Additional parts may be inserted for administrative use. The required parts are:

Â Â Â Â Â  (a) A complaint in the form prescribed by ORS 153.048.

Â Â Â Â Â  (b) The abstract of court record.

Â Â Â Â Â  (c) The police record.

Â Â Â Â Â  (d) A summons in the form prescribed by ORS 153.051.

Â Â Â Â Â  (4) Each of the parts shall contain the information or blanks required by rules of the Supreme Court under ORS 1.525.

Â Â Â Â Â  (5) The complaint shall contain a form of certificate in which the enforcement officer must certify, under the penalties provided in ORS 153.990, that the enforcement officer has sufficient grounds to believe, and does believe, that the person named in the complaint committed the violation specified in the complaint. A certificate conforming to this subsection shall be deemed equivalent of a sworn complaint. [1999 c.1051 Â§13; 2005 c.566 Â§2]

Â Â Â Â Â  153.048 Complaint; requirements. (1) The complaint in a violation citation must contain at least the following:

Â Â Â Â Â  (a) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.

Â Â Â Â Â  (b) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have been committed.

Â Â Â Â Â  (c) A certificate under ORS 153.045 (5) signed by the enforcement officer.

Â Â Â Â Â  (2) If the complaint does not conform to the requirements of this section, the court shall set the complaint aside upon motion of the defendant made before the entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

Â Â Â Â Â  (3) A court may amend a complaint in its discretion. [1999 c.1051 Â§14]

Â Â Â Â Â  153.051 Summons; requirements. A summons in a violation citation is sufficient if it contains the following:

Â Â Â Â Â  (1) The name of the court, the name of the person cited, the date on which the citation was issued, the name of the enforcement officer issuing the citation, and the time and place at which the person cited is to appear in court.

Â Â Â Â Â  (2) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have been committed.

Â Â Â Â Â  (3) A notice to the person cited that a complaint will be filed with the court based on the violation.

Â Â Â Â Â  (4) The amount of the base fine, if any, fixed for the violation.

Â Â Â Â Â  (5) A statement notifying the person that a monetary judgment may be entered against the person for up to the maximum amount of fines, assessments, restitution and other costs allowed by law for the violation if the person fails to make all required appearances at the proceedings. [1999 c.1051 Â§15]

Â Â Â Â Â  153.054 Service and filing. Except as provided in ORS 810.439, 811.590, 811.615 or 811.617 or other law, an enforcement officer issuing a violation citation shall cause the summons to be delivered to the person cited and shall cause the complaint and abstract of court record to be delivered to the court. [1999 c.1051 Â§16]

Â Â Â Â Â  153.058 Initiation of violation proceeding by private party. (1) A person other than an enforcement officer may commence a violation proceeding by filing a complaint with a court that has jurisdiction over the alleged violation. The filing of the complaint is subject to ORS 153.048. The complaint shall be entered by the court in the court record.

Â Â Â Â Â  (2) A complaint under this section must contain:

Â Â Â Â Â  (a) The name of the court, the name and address of the person bringing the action and the name and address of the defendant.

Â Â Â Â Â  (b) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have occurred.

Â Â Â Â Â  (c) A certificate signed by the complainant stating that the complainant believes that the named defendant committed the violation specifically identified in the complaint and that the complainant has reasonable grounds for that belief. A certificate conforming to this section shall be deemed equivalent of a sworn complaint. Complaints filed under this section are subject to the penalties provided in ORS 153.990.

Â Â Â Â Â  (3) Upon the filing of a complaint under this section, the court shall cause a summons to be delivered to the defendant and shall deliver a copy of the complaint to the district attorney for the county in which the complaint is filed. The court may require any enforcement officer to serve the summons.

Â Â Â Â Â  (4) If the complaint does not conform to the requirements of this section, the court shall set it aside upon motion of the defendant made before the entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

Â Â Â Â Â  (5) A court may, acting in its sole discretion, amend a complaint filed under the provisions of this section.

Â Â Â Â Â  (6) A court shall dismiss a complaint filed under this section upon the motion of the district attorney for the county or of the city attorney for a city if:

Â Â Â Â Â  (a) The district attorney or city attorney has brought a proceeding against the defendant named in the complaint or intends to bring a proceeding against the defendant named in the complaint; and

Â Â Â Â Â  (b) The proceeding is brought by the district attorney or city attorney by reason of the same conduct alleged in the complaint.

Â Â Â Â Â  (7) Any political subdivision of this state may require by ordinance that violation proceedings for the purpose of enforcing the charter or ordinances of the political subdivision may not be commenced in the manner provided by this section and that those proceedings may be commenced only by enforcement officers.

Â Â Â Â Â  (8) A person other than an enforcement officer may commence a violation proceeding under this section only for:

Â Â Â Â Â  (a) Boating violations under ORS chapter 830, or any violation of rules adopted pursuant to ORS chapter 830 if the violation constitutes an offense;

Â Â Â Â Â  (b) Traffic violations under ORS chapters 801 to 826, or any violation of rules adopted pursuant to those chapters if the violation constitutes an offense;

Â Â Â Â Â  (c) Violations under the wildlife laws, as described in ORS 496.002, or any violation of rules adopted pursuant to those laws if the violation constitutes an offense;

Â Â Â Â Â  (d) Violations under the commercial fishing laws, as described in ORS 506.001, or any violation of rules adopted pursuant to those laws if the violation constitutes an offense; or

Â Â Â Â Â  (e) Violations of ORS 618.121 to 618.161, and violation of rules adopted pursuant to those laws if the violation constitutes an offense. [1999 c.1051 Â§11]

Â Â Â Â Â  153.061 Appearance by defendant. (1) A defendant who has been issued a violation citation must either:

Â Â Â Â Â  (a) Make a first appearance by personally appearing in court at the time indicated in the summons; or

Â Â Â Â Â  (b) Make a first appearance in the manner provided in subsection (2) of this section before the time indicated in the summons.

Â Â Â Â Â  (2) A defendant who has been issued a violation citation may make a first appearance in the matter before the time indicated in the summons by one of the following means:

Â Â Â Â Â  (a) The defendant may submit to the court a written or oral request for a trial.

Â Â Â Â Â  (b) The defendant may enter a plea of no contest by delivering to the court the summons, a check or money order in the amount of the base fine set forth in the summons, and a statement of matters in explanation or mitigation of the violation charged. The delivery of a statement of matters in explanation or mitigation under the provisions of this paragraph constitutes a waiver of trial and consent to the entry of a judgment forfeiting the base fine based on the statement and any other testimony or written statements that may be presented to the court by the citing officer or other witnesses.

Â Â Â Â Â  (c) The defendant may execute the appearance, waiver of trial and plea of guilty that appears on the summons and deliver the summons and a check or money order in the amount of the base fine set forth in the summons to the court. The defendant may attach a statement of matters in explanation or mitigation of the violation.

Â Â Â Â Â  (3) The court may require that a defendant requesting a trial under subsection (2)(a) of this section deposit the base fine specified under ORS 153.125 to 153.145 or such other amount as the court determines appropriate if the defendant has failed to appear in any court on one or more other charges in the past. If the defendant does not deposit the amount specified by the court, the defendant must personally appear in court at the time indicated in the summons. The amount deposited by the defendant may be applied against any fine imposed by the court, and any amount not so applied shall be refunded to the defendant at the conclusion of the proceedings.

Â Â Â Â Â  (4) If the defendant personally appears in court at the time indicated in the summons and enters a plea of guilty, the judge shall consider any statement in explanation or mitigation made by the defendant.

Â Â Â Â Â  (5) The court may require a defendant to appear personally in any case, or may require that all defendants appear in specified categories of cases.

Â Â Â Â Â  (6) If a defendant has entered a no contest plea or guilty plea in the manner provided in subsection (2)(b) or (c) of this section, and the court determines that the base fine amount is not adequate by reason of previous convictions of the defendant, the nature of the offense charged or other circumstances, the court may require that a trial be held unless an additional fine amount is paid by the defendant before a specified date. Notice of an additional fine amount under this subsection may be given to the defendant by mail. In no event may the court require a total fine amount in excess of the maximum fine established for the violation by statute.

Â Â Â Â Â  (7) If a defendant fails to make a first appearance on a citation for a traffic violation, as defined by ORS 801.557, fails to make a first appearance on a citation for a violation of ORS 471.430, or fails to appear at any other subsequent time set for trial or other appearance, the driving privileges of the defendant are subject to suspension under ORS 809.220. [1999 c.1051 Â§17; 2001 c.817 Â§2]

Â Â Â Â Â  153.064 Warrant for arrest upon failure to appear. (1) Except as provided in subsection (2) of this section, a warrant for arrest may be issued against a person who fails to make a first appearance on a citation for a violation, or fails to appear at any other subsequent time set for trial or other appearance, only if the person is charged with failure to appear in a violation proceeding under ORS 153.992.

Â Â Â Â Â  (2) If a person fails to make a first appearance on a citation for a violation, or fails to appear at any other subsequent time set for trial or other appearance, the court may issue an order that requires the defendant to appear and show cause why the defendant should not be held in contempt. The show cause order may be mailed to the defendant by certified mail, return receipt requested. If service cannot be accomplished by mail, the defendant must be personally served. If the defendant is served and fails to appear at the time specified in the show cause order, the court may issue an arrest warrant for the defendant for the purpose of bringing the defendant before the court. [1999 c.1051 Â§18]

(Trial)

Â Â Â Â Â  153.070 When trial required. The court may require that a trial be held in any violation proceeding. If the defendant requests a trial under ORS 153.061, or a trial is required by the court or by law, the court shall set a date, time and place for the trial. [1999 c.1051 Â§19; 2001 c.19 Â§2; 2003 c.518 Â§1]

Â Â Â Â Â  153.073 Time and place. Unless notice is waived by the defendant, the court shall mail or otherwise provide to the defendant notice of the date, time and place at least five days before the date set for trial under ORS 153.070. If the citation is for a traffic violation, or is for a violation of ORS 471.430, the notice must contain a warning to the defendant that if the defendant fails to appear at the trial, the driving privileges of the defendant are subject to suspension under ORS 809.220. [1999 c.1051 Â§20; 2001 c.817 Â§3; 2003 c.518 Â§1a]

Â Â Â Â Â  153.076 Conduct of trial. (1) Violation proceedings shall be tried to the court sitting without jury. The trial in a violation proceeding may not be scheduled fewer than seven days after the date that the citation is issued unless the defendant waives the seven-day period.

Â Â Â Â Â  (2) The state, municipality or political subdivision shall have the burden of proving the charged violation by a preponderance of the evidence.

Â Â Â Â Â  (3) The pretrial discovery rules in ORS 135.805 to 135.873 apply in violation proceedings.

Â Â Â Â Â  (4) The defendant may not be required to be a witness in the trial of any violation.

Â Â Â Â Â  (5) Defense counsel shall not be provided at public expense in any proceeding in which only violations are charged.

Â Â Â Â Â  (6) A district attorney or city attorney may aid in preparing evidence and obtaining witnesses but, except upon good cause shown to the court, shall not appear in violation proceedings unless counsel for the defendant appears. The court shall ensure that the district attorney or city attorney is given timely notice if defense counsel is to appear at trial. [1999 c.1051 Â§21]

Â Â Â Â Â  153.080 Testimony by affidavit. Notwithstanding any other provision of law, the court may admit as evidence in any trial in a violation proceeding the affidavit of a witness in lieu of taking the testimony of the witness orally and in court. The authority granted under this section is subject to all of the following:

Â Â Â Â Â  (1) Testimony may not be presented by affidavit under the provisions of this section unless the court has adopted rules authorizing the use of affidavits and providing procedures for the introduction and use of the testimony.

Â Â Â Â Â  (2) The court shall allow testimony by affidavit under this section only upon receiving a signed statement from the defendant waiving the right to have the testimony presented orally in court.

Â Â Â Â Â  (3) Testimony by affidavit under this section is not subject to objection as hearsay.

Â Â Â Â Â  (4) A statement signed by the defendant under subsection (2) of this section does not constitute a waiver of trial unless the affidavit specifically so provides.

Â Â Â Â Â  (5) Nothing in this section requires that the defendant or any other witness waive the right to appear if other testimony is introduced by affidavit as provided in this section. [1999 c.1051 Â§22]

Â Â Â Â Â  153.083 Role of peace officer. Notwithstanding ORS 9.160 and 9.320, in any trial of a violation, whether created by ordinance or statute, in which a city attorney or district attorney does not appear, the peace officer who issued the citation for the offense may present evidence, examine and cross-examine witnesses and make arguments relating to:

Â Â Â Â Â  (1) The application of statutes and rules to the facts in the case;

Â Â Â Â Â  (2) The literal meaning of the statutes or rules at issue in the case;

Â Â Â Â Â  (3) The admissibility of evidence; and

Â Â Â Â Â  (4) Proper procedures to be used in the trial. [1999 c.805 Â§1; 1999 c.805 Â§2; 2003 c.305 Â§1]

Â Â Â Â Â  Note: 153.083 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 153 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Judgment)

Â Â Â Â Â  153.090 Provisions of judgment. (1) Judgments entered under this chapter may include:

Â Â Â Â Â  (a) Imposition of a sentence to pay a fine;

Â Â Â Â Â  (b) Costs, assessments and restitution authorized by law;

Â Â Â Â Â  (c) A requirement that the fine, costs, assessments and restitution, if any, be paid out of any base fine;

Â Â Â Â Â  (d) Remission of any balance of a base fine to the defendant or to any other person designated by the defendant; and

Â Â Â Â Â  (e) Any other provision authorized by law.

Â Â Â Â Â  (2) Notwithstanding ORS 137.106, if the court orders restitution in a default judgment entered under ORS 153.102, a defendant may allege an inability to pay the full amount of monetary sanctions imposed, including restitution, and request a hearing to determine whether the defendant is unable to pay or to establish a payment schedule by filing a written request with the court within one year after the entry of the judgment. The court shall set a hearing on the issue of the defendantÂs ability to pay upon receipt of the request and shall give notice to the district attorney. The district attorney shall give notice to the victim of the date, time and place of the hearing. The court may determine a payment schedule for monetary sanctions imposed, including restitution ordered under this subsection, if the defendant establishes at the hearing that the defendant is unable to pay the ordered restitution in full.

Â Â Â Â Â  (3) If a trial is held in a violation proceeding, or a default judgment is entered against the defendant under ORS 153.102, the court may impose any fine within the statutory limits for the violation. If a defendant pleads no contest under ORS 153.061 (2)(b), or pleads guilty under ORS 153.061 (2)(c), and the court accepts the plea and enters judgment against the defendant, the amount of the fine imposed against the defendant by the court may not exceed the amount of the base fine established for the violation under ORS 153.125 to 153.145.

Â Â Â Â Â  (4) A judge may suspend operation of any part of a judgment entered under this chapter upon condition that the defendant pay the nonsuspended portion of a fine within a specified period of time. If the defendant fails to pay the nonsuspended portion of the fine within the specified period of time, the suspended portion of the judgment becomes operative without further proceedings by the court and the suspended portion of the fine becomes immediately due and payable.

Â Â Â Â Â  (5) The court may not recommend a suspension of the defendantÂs driving privileges unless a trial has been required. The failure of the defendant to appear at the trial does not prevent the court from recommending suspension of the defendantÂs driving privileges.

Â Â Â Â Â  (6) Entry of a default judgment under ORS 153.102 does not preclude the arrest and prosecution of the defendant for the crime of failure to appear in a violation proceeding under ORS 153.992.

Â Â Â Â Â  (7) If a person holds a commercial driver license, a court may not defer entry of a judgment or allow an individual to enter into a diversion program that would prevent a conviction for a traffic offense from appearing on the driving record of the holder. This subsection applies to all traffic offenses, whether committed while driving a motor vehicle or a commercial motor vehicle, but does not apply to parking violations. [1999 c.1051 Â§25; 2003 c.670 Â§3; 2005 c.649 Â§30]

Â Â Â Â Â  153.093 Minimum fine. (1) Notwithstanding any other provision of law, a court or violations bureau may not defer, waive, suspend or otherwise reduce the fine for a violation to an amount that is less than:

Â Â Â Â Â  (a) 75 percent of the base fine amount established for the offense under ORS 153.125 to 153.145, if the offense is a Class A, B, C or D violation, or an unclassified violation, under ORS 153.012 and 153.015; or

Â Â Â Â Â  (b) 20 percent of the base fine amount established for the offense under ORS 153.125 to 153.145, if the offense is a specific fine violation as described by ORS 153.015.

Â Â Â Â Â  (2) Nothing in this section:

Â Â Â Â Â  (a) Affects the manner in which a court imposes or reduces monetary obligations other than fines.

Â Â Â Â Â  (b) Allows a court to reduce any fine amount below a minimum fine amount established by statute for the offense.

Â Â Â Â Â  (c) Affects the ability of a court to establish a payment schedule for fines imposed by the court.

Â Â Â Â Â  (3) For the purpose of determining whether a fine meets the requirements of subsection (1) of this section, the unitary assessment amount under ORS 137.290 and the county assessment amount under ORS 137.309 shall be included in calculating the amount required under subsection (1) of this section.

Â Â Â Â Â  (4) The Department of Revenue or Secretary of State may audit any court to determine whether the court is complying with the requirements of this section. In addition, the Department of Revenue or Secretary of State may audit any court to determine whether the court is complying with the requirements of ORS 137.290 (4) and 153.630 (4). The Department of Revenue or Secretary of State may file an action under ORS 34.105 to 34.240 to enforce the requirements of this section and ORS 137.290 (4) and 153.630 (4). [1999 c.1095 Â§3; 1999 c.1095 Â§5; 2003 c.14 Â§61; 2003 c.737 Â§104]

Â Â Â Â Â  153.096 Suspension of fine in certain cases. (1) In any proceeding for a violation under ORS 830.990 or 830.997, the court may conditionally suspend all or part of any fine or penalty to be imposed on the defendant if the defendant appears personally and agrees to complete at the defendantÂs own expense a Safe Boating Education Course approved by the State Marine Board under ORS 830.110 (18), within time limits imposed by the court.

Â Â Â Â Â  (2) In any proceeding for a violation under ORS 830.990 or 830.997, the court shall notify the State Marine Board if the defendant fails to appear at any time as required by law or the court, or fails to comply with any order of the court. [1999 c.1051 Â§96b]

Â Â Â Â Â  153.099 Entry; nondefault cases. (1) If a trial is held in a violation proceeding, the court shall enter a judgment based on the evidence presented at the trial.

Â Â Â Â Â  (2) If the defendant appears and enters a plea of no contest in the manner described in ORS 153.061 (2)(b), and a trial is not otherwise required by the court or by law, the court shall make a decision based on the citation, the statement filed by the defendant and any other information or materials submitted to the court.

Â Â Â Â Â  (3) If the defendant enters a plea of guilty in the manner described in ORS 153.061 (2)(c), a trial is not otherwise required by the court or by law and the court accepts the plea of guilty, judgment shall be entered against the defendant based on the violation citation. [1999 c.1051 Â§23]

Â Â Â Â Â  153.102 Entry; default cases. (1) If the defendant in a violation proceeding does not make a first appearance in the manner required by ORS 153.061 within the time allowed, and a trial is not otherwise required by the court or by law, the court may enter a default judgment based on the complaint and any other evidence the judge determines appropriate.

Â Â Â Â Â  (2) If the defendant makes a first appearance in the manner required by ORS 153.061 within the time allowed and requests a trial, and the defendant subsequently fails to appear at the date, time and place set for any trial or other appearance in the matter, and if a trial is not otherwise required by the court or by law, the court shall enter a judgment based on the complaint and any other evidence the judge determines appropriate. [1999 c.1051 Â§24]

Â Â Â Â Â  153.105 Relief from default judgment. If a default judgment is entered against a defendant under ORS 153.102, the court may relieve a defendant from the judgment upon a showing that the failure of the defendant to appear was due to mistake, inadvertence, surprise or excusable neglect. A motion for relief under this section must be made by the defendant within a reasonable time, and in no event may a motion under this section be made more than one year after entry of judgment. [1999 c.1051 Â§26]

Â Â Â Â Â  153.108 Effect of judgment. (1) Notwithstanding ORS 131.505 to 131.535, if a person commits both a crime and a violation as part of the same criminal episode, the prosecution for one offense shall not bar the subsequent prosecution for the other. However, evidence of the first conviction shall not be admissible in any subsequent prosecution for the other offense.

Â Â Â Â Â  (2) Notwithstanding ORS 43.130 and 43.160, no plea, finding or proceeding upon any violation shall be used for the purpose of res judicata or collateral estoppel, nor shall any plea, finding or proceeding upon any violation be admissible as evidence in any civil proceeding. [1999 c.1051 Â§27]

Â Â Â Â Â  153.110 [1981 c.692 Â§11; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.111 Distribution of abstracts of convictions. (1) Upon entry of a conviction for a traffic offense, the court shall forward to the Department of Transportation an abstract of conviction in the manner required by ORS 810.375, and a copy of the judgment, if required, under the provisions of ORS 810.375.

Â Â Â Â Â  (2) Upon entry of a conviction for violation of any provision of the wildlife laws or commercial fishing laws, or any rule promulgated pursuant to those laws, the court that enters the judgment of conviction shall forward to the Department of State Police an abstract of conviction.

Â Â Â Â Â  (3) Upon entry of a conviction for a compulsory school attendance violation under ORS 339.925, the court shall forward to the Department of Education an abstract of conviction.

Â Â Â Â Â  (4) Upon entry of a conviction for violation of a weights and measures law subject to penalty under ORS 618.991, the court shall forward to the State Department of Agriculture an abstract of conviction.

Â Â Â Â Â  (5) Upon entry of a conviction of a boating offense, as defined in ORS 830.005, the court shall forward to the State Marine Board an abstract of conviction.

Â Â Â Â Â  (6) A court may destroy any abstract not required to be forwarded to an agency under the provisions of this section. [1999 c.1051 Â§51]

Â Â Â Â Â  153.120 [1981 c.692 Â§12; repealed by 1999 c.1051 Â§32]

(Appeal)

Â Â Â Â Â  153.121 Appeal. An appeal from a judgment in a violation proceeding may be taken by either party as follows:

Â Â Â Â Â  (1) From a proceeding in justice court or municipal court, as provided in ORS 138.057 for appeals of violations.

Â Â Â Â Â  (2) From a proceeding in circuit court, as provided in ORS chapter 19, except that the standard of review is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony. [1999 c.1051 Â§28; 2005 c.266 Â§1]

(Base Fine Amounts)

Â Â Â Â Â  153.125 Base fine amounts generally. (1) The base fine required in violation proceedings under this chapter is the sum of a foundation amount calculated under ORS 153.125 to 153.145 plus the unitary and county assessments established under ORS 137.290 and 137.309 for the violation. The amount of the county assessment under ORS 137.309 shall be calculated using the foundation amount determined under ORS 153.125 to 153.145, and may not be calculated using the maximum fine for the violation.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 153.125 to 153.145, the foundation amount to be used in calculating the base fine required in violation proceedings under this chapter is 50 percent of the maximum fine established for the violation.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 153.125 to 153.145, the foundation amount to be used for a specific fine violation in calculating the base fine required in a violation proceeding under this chapter is the maximum fine provided for the violation.

Â Â Â Â Â  (4) If the law creating a violation establishes a minimum fine, and the foundation amount calculated for the violation under ORS 153.125 to 153.145 is less than the minimum fine for the violation, the foundation amount to be used in calculating the base fine required in a violation proceeding under this chapter is the minimum fine established for the violation. [1999 c.1051 Â§35; 2003 c.737 Â§105]

Â Â Â Â Â  153.128 Increased base fine amount for certain violations. (1) If a person is charged with a violation and the enforcement officer issuing the citation notes on the citation that the offense was a substantial contributing factor to an accident that resulted in property damage or personal injury, or that the violation created a substantial risk of injury to another person, the foundation amount to be used in calculating the base fine under ORS 153.125 is 60 percent of the maximum fine established for the violation.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a charge of careless driving under ORS 811.135 if the commission of the offense contributed to an accident and the defendant is charged with a Class A traffic violation. The foundation amount for a charge of careless driving under ORS 811.135 that is charged as a Class A traffic violation shall be calculated under ORS 153.125 (2).

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a charge of illegal U-turn under ORS 811.365, if the commission of the offense contributed to an accident and the defendant is charged with a Class B traffic violation. The foundation amount for a charge of illegal U-turn under ORS 811.365 that is charged as a Class B traffic violation shall be calculated under ORS 153.125 (2). [1999 c.1051 Â§36]

Â Â Â Â Â  153.130 [1981 c.692 Â§13; 1999 c.59 Â§29; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.131 Increased base fine amounts for certain traffic violations. If a person is charged with a traffic offense, and the enforcement officer issuing the citation notes on the citation that the offense occurred in a highway work zone and is subject to the provisions of ORS 811.230, occurred in a posted school zone and is subject to the provisions of ORS 811.235, or occurred in a safety corridor and is subject to the provisions of section 5, chapter 1071, Oregon Laws 1999, the foundation amount to be used in calculating the base fine under ORS 153.125 to 153.145 is 80 percent of the maximum fine established for the violation. [1999 c.1051 Â§37; 1999 c.1071 Â§5c]

Â Â Â Â Â  Note: The amendments to 153.131 by section 5d, chapter 1071, Oregon Laws 1999, become operative January 1, 2008. See section 5e, chapter 1071, Oregon Laws 1999, as amended by section 2, chapter 421, Oregon Laws 2001, and section 2, chapter 100, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  153.131. If a person is charged with a traffic offense, and the enforcement officer issuing the citation notes on the citation that the offense occurred in a highway work zone and is subject to the provisions of ORS 811.230, or occurred in a posted school zone and is subject to the provisions of ORS 811.235, the foundation amount to be used in calculating the base fine under ORS 153.125 to 153.145 is 80 percent of the maximum fine established for the violation.

Â Â Â Â Â  153.134 Base fine amounts for violation of wildlife laws. The base fine amount for violation of wildlife laws or rules adopted pursuant to wildlife laws shall be as provided in ORS 496.951. [1999 c.1051 Â§38]

Â Â Â Â Â  153.138 Schedule of base fine amounts. The State Court Administrator shall prepare and publish from time to time a schedule of minimum base fine amounts for violations. The schedule prepared by the State Court Administrator under this section shall reflect the base fine amounts for selected violations as calculated under ORS 153.125 to 153.145. [1999 c.1051 Â§39]

Â Â Â Â Â  153.140 [1981 c.692 Â§15; repealed by 1999 c. 1051 Â§32]

Â Â Â Â Â  153.142 Authority of courts to establish higher base fine amounts. ORS 153.125 to 153.145 establish minimum base fine amounts for violations. Base fine amounts established under ORS 153.125 to 153.145 shall be used in preparing summons for violation citations under ORS 153.051 and for such other purposes as may be provided for in this chapter. Any court of this state may adopt higher base fine amounts for violations subject to the jurisdiction of the court. A political subdivision may establish base fine amounts for violation of ordinances of the political subdivision that are less than or greater than the base fine amounts calculated under ORS 153.125 to 153.145. [1999 c.1051 Â§34]

Â Â Â Â Â  153.145 Rounding off. Any base fine amount calculated under ORS 153.125 to 153.145 shall be rounded off to the nearest dollar. [1999 c.1051 Â§38a]

Â Â Â Â Â  153.150 [1981 c.692 Â§16; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.160 [1981 c.692 Â§17; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.170 [1981 c.692 Â§18; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.180 [1981 c.692 Â§19; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.190 [1981 c.692 Â§20; 1985 c.272 Â§1; 1991 c.824 Â§3; 1995 c.292 Â§3; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.200 [1981 c.692 Â§21; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.210 [1981 c.692 Â§22; 1985 c.725 Â§10; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.220 [1981 c.692 Â§23; 1995 c.658 Â§80; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.230 [1981 c.692 Â§24; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.240 [1981 c.692 Â§25; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.250 [1981 c.692 Â§26; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.260 [1981 c.692 Â§27; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.270 [1981 c.692 Â§8; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.280 [1981 c.692 Â§28; 1985 c.342 Â§21; 1995 c.658 Â§81; 1997 c.389 Â§13; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.290 [1981 c.692 Â§29; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.300 [1981 c.692 Â§30; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.310 [1981 c.692 Â§9; 1993 c.531 Â§4; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.325 [1981 c.626 Â§5; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.330 [Formerly 488.210; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.335 [Formerly 488.220; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.340 [Formerly 488.230; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.345 [Formerly 488.240; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.350 [Formerly 488.250; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.355 [Formerly 488.260; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.360 [Formerly 488.270; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.365 [Formerly 488.280; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.370 [Formerly 488.290; 1985 c.272 Â§2; 1991 c.931 Â§Â§2,2a; 1995 c.292 Â§4; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.375 [Formerly 488.300; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.380 [1981 c.626 Â§6; 1985 c.725 Â§11; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.385 [1981 c.626 Â§7; 1995 c.658 Â§82; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.390 [1981 c.626 Â§8; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.395 [1981 c.626 Â§10; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.400 [1981 c.626 Â§11; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.405 [1981 c.626 Â§12; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.410 [1981 c.626 Â§13; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.415 [1981 c.626 Â§14; 1985 c.342 Â§22; 1995 c.658 Â§83; 1997 c.389 Â§14; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.420 [1981 c.626 Â§15; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.425 [1981 c.626 Â§16; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.430 [1981 c.626 Â§17; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.440 [1981 c.626 Â§9; 1993 c.531 Â§5; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.500 [Formerly 484.010; 1987 c.730 Â§6; 1991 c.67 Â§30; 1991 c.208 Â§4; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.505 [Formerly 484.350; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.510 [Formerly 484.155; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.515 [Formerly 484.150; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.520 [Formerly 484.160; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.525 [Formerly 484.170; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.527 [1989 c.355 Â§1; repealed by 1999 c.1051 Â§32]

TRAFFIC OFFENSES

Â Â Â Â Â  153.530 Designation of speed in complaint and summons charging violation of basic speed rule or speed limit. The complaint and summons in a citation issued for the charges specified in this section shall specify the speed at which the defendant is alleged to have driven and the posted speed, the speed limit or the speed that constitutes prima facie evidence of violation of the basic speed rule, as appropriate, for the district or location. This section applies to the following charges:

Â Â Â Â Â  (1) Violating the basic speed rule under ORS 811.100.

Â Â Â Â Â  (2) Violating a speed limit under ORS 811.111. [Formerly 484.175; 1987 c.5 Â§7; 1987 c.887 Â§14; 1999 c.1051 Â§79; 2003 c.819 Â§12]

Â Â Â Â Â  153.535 Delivery of summons for certain traffic offenses. (1) Notwithstanding ORS 133.065 and 153.054, a summons may be delivered to a defendant personally or by mail addressed to the defendantÂs last-known address if:

Â Â Â Â Â  (a) The summons is for an alleged violation of ORS 803.315, 811.520, 811.530, 815.025, 815.080 to 815.090, 815.115, 815.130, 815.185, 815.210 to 815.255, 815.275, 815.285, 816.030 to 816.300, 816.330, 816.350, 816.360 or 820.360 to 820.380;

Â Â Â Â Â  (b) The enforcement officer gave a warning for violation of the statute to the defendant based on the officerÂs observation at the time the violation occurred; and

Â Â Â Â Â  (c) After the issuance of the warning, the enforcement officer determines that the defendant received two or more warnings within the year immediately preceding the issuance of the warning for violations of the statutes specified in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Notwithstanding ORS 133.065 and 153.054, a summons may be delivered to a defendant personally or by mail addressed to the defendantÂs last-known address if:

Â Â Â Â Â  (a) The summons is for an alleged violation of ORS 807.010, 811.175 or 811.182;

Â Â Â Â Â  (b) The enforcement officer gave a warning for a traffic violation to the defendant; and

Â Â Â Â Â  (c) After the issuance of the warning, the enforcement officer determines that the defendant had no valid operator license at the time of the warning.

Â Â Â Â Â  (3) Proof of mailing summons under this section is sufficient proof of delivery of summons for purposes of ORS 133.065 and 153.054. [Formerly 484.180; 1983 c.338 Â§890; 1985 c.597 Â§24; 1987 c.730 Â§7; 1989 c.782 Â§36; 1999 c.1051 Â§80; 2001 c.335 Â§6]

Â Â Â Â Â  153.540 [Formerly 484.190; 1983 c.338 Â§891; 1985 c.669 Â§16; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.545 [Formerly 484.200; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.550 [Formerly 484.210; 1983 c.399 Â§1; 1983 c.507 Â§2; 1985 c.16 Â§449; 1985 c.669 Â§17; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.555 [Formerly 484.220; 1985 c.272 Â§3; 1989 c.472 Â§6; 1991 c.824 Â§6; 1995 c.292 Â§5; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.560 [Formerly 484.230; 1983 c.338 Â§893; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.565 [Formerly 484.030; 1995 c.658 Â§84; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.570 [Formerly 484.040; 1983 c.565 Â§2; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.575 [Formerly 484.375; 1983 c.565 Â§1; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.580 [Formerly 484.390; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.585 [Formerly 484.395; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.590 [Formerly 484.400; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.595 [Formerly 484.405; 1985 c.342 Â§23; 1995 c.658 Â§85; 1997 c.389 Â§15; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.600 [Formerly 484.310; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.605 [Formerly 484.320; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.610 [Formerly 484.355; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.615 [Formerly 484.360; 1993 c.531 Â§6; 1995 c.383 Â§121a; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.620 [Formerly 484.370; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.623 [1981 s.s. c.3 Â§105; 1983 c.571 Â§1; 1985 c.16 Â§450; 1987 c.730 Â§22; 1987 c.887 Â§15; 1987 c.897 Â§1; 1991 c.741 Â§9; 1993 c.531 Â§7; repealed by 1995 c.383 Â§122]

Â Â Â Â Â  153.624 Costs for obtaining driving records. In addition to any other costs charged a person convicted of a traffic offense, a court shall charge as costs and collect from any person convicted of a traffic offense any actual costs incurred in obtaining any driving records relating to the person. All costs collected under this section shall be paid as provided in ORS 153.630 (1). [Formerly 484.145]

Â Â Â Â Â  153.625 [Formerly 484.240; 1983 c.507 Â§1; 1985 c.16 Â§451; 1987 c.137 Â§1; 1989 c.636 Â§32; 1999 c.1051 Â§52; renumbered 810.375 in 1999]

Â Â Â Â Â  153.630 Disposition of moneys collected by courts. (1) Costs and one-half of all fines collected in traffic offense cases by any court having jurisdiction of the traffic offense shall be paid as follows:

Â Â Â Â Â  (a) If collected in a circuit court, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (b) If collected in a justice court, to be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the offense occurred, as a monetary obligation payable to the county.

Â Â Â Â Â  (c) If collected in a municipal court, to be credited and distributed under ORS 137.293 and 137.295 to the city treasurer, as a monetary obligation payable to the city.

Â Â Â Â Â  (2) The other half of such fines shall be paid as follows:

Â Â Â Â Â  (a) If resulting from prosecutions initiated by or from arrests or complaints made by a member of the Oregon State Police, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (b) If resulting from prosecutions initiated by or from arrests or complaints made by a motor carrier enforcement officer, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (c) If resulting from prosecutions initiated by or from arrests or complaints made by a city police officer, including a city marshal or a member of the police of a city or municipal or quasi-municipal corporation, to be credited and distributed under ORS 137.293 and 137.295:

Â Â Â Â Â  (A) To the treasurer of the city or municipal or quasi-municipal corporation by which such police officer is employed, as a monetary obligation to that political subdivision of the state if the offense occurred within the boundaries of the city or municipal or quasi-municipal corporation; or

Â Â Â Â Â  (B) As a monetary obligation payable to the state if the offense occurred outside the boundaries of the city or municipal or quasi-municipal corporation.

Â Â Â Â Â  (d) If resulting from prosecutions initiated by or from arrests or complaints made by a sheriff, deputy sheriff or county weighmaster, to be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the offense occurred, as a monetary obligation payable to that county and to be credited to the general fund of that county.

Â Â Â Â Â  (e) If resulting from prosecutions for parking in a winter recreation parking location, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (f) In other cases, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation to the same entity to which payment is made of the half provided for in subsection (1) of this section.

Â Â Â Â Â  (3) If provisions of subsection (2)(b) or (e) of this section are applicable, and if the fine or penalty imposed is remitted, suspended or stayed, or the offender against whom the fine or penalty was levied or imposed serves time in jail in lieu of paying the fine or penalty or a part thereof, the committing judge or magistrate shall certify the facts thereof in writing to the State Court Administrator in the case of a circuit court or the Department of Revenue in the case of a justice or municipal court not later than the 10th day of the month next following the month in which the fine was remitted or penalty suspended. If any part of the fine is thereafter paid, it shall be remitted to the judge or magistrate who imposed the fine or penalty, who shall distribute it as provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) If a fine is subject to division between two entities under this section and a sentence to pay a fine is imposed by the court, any remittance, suspension or stay of the fine portion of the sentence must be attributed on an equal basis to both of the entities entitled to a share of the fine.

Â Â Â Â Â  (5) Distribution of fines and costs collected in a justice or municipal court under this section must be made not later than the last day of the month immediately following the month in which the fines and costs are collected.

Â Â Â Â Â  (6) All fines collected as a result of citations issued by a member of the Oregon State Police for a violation of ORS 813.095 and credited and distributed to the state under subsections (1)(a) and (2)(a) of this section shall be deposited in the State Police Account established in ORS 181.175 to be used by the Department of State Police for the enforcement of laws concerning driving while under the influence of intoxicants. [Formerly 484.250; 1981 s.s. c.3 Â§107; 1983 c.164 Â§1; 1983 c.763 Â§47; 1985 c.16 Â§452; 1987 c.905 Â§17; 1991 c.67 Â§31; 1993 c.741 Â§102; 1999 c.1051 Â§81; 1999 c.1095 Â§7; 2003 c.301 Â§1; 2003 c.687 Â§5; 2003 c.814 Â§5]

Â Â Â Â Â  153.635 Delinquency in paying moneys under ORS 153.630. If any of the money collected under ORS 153.630 is not paid over as provided in that section by the 10th day of the second calendar month next following the month in which it is received, the person withholding it is delinquent in its payment and, in addition to the penalties prescribed by law, the person is personally liable therefor to the public bodies to which the money is payable, with interest at the rate established under ORS 305.220 from the delinquency date until paid. An action may be maintained in the name of the state for the recovery of the unpaid amounts with interest. [Formerly 484.260; 1989 c.934 Â§1]

Â Â Â Â Â  153.705 [Formerly 496.910; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.710 [Formerly 496.905; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.715 [Formerly 496.915; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.720 [Formerly 496.920; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.725 [Formerly 496.925; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.730 [Formerly 496.927; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.745 [Formerly 496.930; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.750 [Formerly 496.935; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.755 [Formerly 496.940; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.760 [Formerly 496.945; 1985 c.272 Â§4; 1991 c.824 Â§5; 1995 c.292 Â§6; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.765 [Formerly 496.950; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.766 [1997 c.389 Â§17; repealed by 1999 c.1051 Â§32]

MISCELLANEOUS

Â Â Â Â Â  153.770 Electronic filing of complaint for offenses subject to citation by uniform citation. (1) Notwithstanding ORS 1.525, 153.045, 221.333 and 810.425, a law enforcement officer or a person authorized to enforce parking ordinance violations, following procedures established by court rule, may file a complaint with the court by electronic means, without an actual signature of the officer, in lieu of using a written uniform citation. Law enforcement officers who file complaints under this section will be deemed to certify to the complaint and will continue to have the same rights, responsibilities and liabilities in relation to those complaints as to complaints that are certified by an actual signature.

Â Â Â Â Â  (2) A court may allow electronic filing of complaints as described under subsection (1) of this section. Procedures established to allow electronic filing of complaints under this section shall be established by court rule and shall include procedures necessary to ensure that:

Â Â Â Â Â  (a) The information electronically filed includes all information required on a uniform citation adopted by the Supreme Court under ORS 1.525, or as required under ORS 221.333 and 810.425 for parking ordinance violations.

Â Â Â Â Â  (b) The complaint filed electronically is verifiable as being filed by a specific law enforcement officer or, for parking ordinance violations, by a person authorized to enforce parking ordinance violations.

Â Â Â Â Â  (c) Members of the public can obtain copies of and review complaints that are electronically filed and maintained under this section in the same manner as for complaints filed on paper. [1995 c.781 Â§53; 1999 c.1051 Â§129; 2001 c.911 Â§2]

Â Â Â Â Â  153.772 Suspension of driving privileges for failure to appear; limitation on district attorneyÂs authority. When the court issues a notice under ORS 809.220 to suspend the driving privileges of a person for failure to appear on a citation for a violation of ORS 471.430, the district attorney may not file an accusatory instrument charging the person with violating ORS 153.992. [2001 c.817 Â§9]

Â Â Â Â Â  Note: 153.772 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 153 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

VIOLATIONS BUREAU

Â Â Â Â Â  153.800 Violations Bureau; establishment; authority of violations clerk. (1) Any court of this state may establish a Violations Bureau and designate the clerk or deputy clerk of the court or any other appropriate person to act as a violations clerk for the Violations Bureau. A Violations Bureau shall be established by each circuit court unless the Chief Justice of the Supreme Court issues a written exemption to the presiding judge for the court. The violations clerk shall serve under the direction and control of the court appointing the clerk.

Â Â Â Â Â  (2) A violations clerk may exercise authority over any violation. A court establishing a Violations Bureau shall by order specify the violations that are subject to the authority of the violations clerk.

Â Â Â Â Â  (3) Except as provided in subsection (6) of this section, the violations clerk shall accept:

Â Â Â Â Â  (a) Written appearance, waiver of trial, plea of guilty and payment of fine, costs and assessments for violations that are subject to the authority of the violations clerk; or

Â Â Â Â Â  (b) Payment of base fine amounts for violations that are subject to the authority of the violations clerk.

Â Â Â Â Â  (4) The court shall establish schedules, within the limits prescribed by law, of the amounts of penalties to be imposed for first, second and subsequent violations, designating each violation specifically or by class. The order of the court establishing the schedules shall be prominently posted in the place where penalties established under the schedule are paid. All amounts must be paid to, receipted by and accounted for by the violations clerk in the same manner as other payments on money judgments are received by the court.

Â Â Â Â Â  (5) Any person charged with a violation within the authority of the violations clerk may:

Â Â Â Â Â  (a) Upon signing an appearance, plea of guilty and waiver of trial, pay the clerk the penalty established for the violation charged, including any costs and assessments authorized by law.

Â Â Â Â Â  (b) Pay the clerk the base fine amount established for the violation. Payment of the base fine amount under this paragraph constitutes consent to forfeiture of the base fine amount and disposition of the violation by the clerk as provided by the rules of the court. Payment of base fine amount under this paragraph is not consent to forfeiture of the base fine amount if the payment is accompanied by a plea of not guilty or a request for hearing.

Â Â Â Â Â  (6) A person who has been found guilty of, or who has signed a plea of guilty or no contest to, one or more previous offenses in the preceding 12 months within the jurisdiction of the court shall not be permitted to appear before the violations clerk unless the court, by general order applying to certain specified offenses, permits such appearance. [1995 c.292 Â§1; 1997 c.801 Â§149; 1999 c.59 Â§30; 1999 c.1051 Â§130]

Â Â Â Â Â  153.805 [Formerly 136.750; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.808 [Formerly 136.753; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.810 [Formerly 136.756; repealed by 1999 c.1051 Â§32]

MULTNOMAH COUNTY PARKING VIOLATION PROCEDURES

Â Â Â Â Â  153.820 Special procedures for parking violations in Multnomah County. (1) A court may use the procedure provided in this section only in a county with a population of more than 500,000.

Â Â Â Â Â  (2) The court may proceed to make a determination without a hearing on a citation for a parking violation if:

Â Â Â Â Â  (a) None of the registered owners of the vehicle appears within the time allowed at the court specified in the citation;

Â Â Â Â Â  (b) Notice of the citation and the provisions of this section are mailed to the registered owner or owners of the vehicle at the address or addresses reflected in the records of the Department of Transportation; and

Â Â Â Â Â  (c) No request for hearing or other appearance is filed with the court within 60 days after the mailing date of the notice required by paragraph (b) of this subsection.

Â Â Â Â Â  (3) The court may proceed to make a determination without a hearing on a citation for a parking violation if at least one of the registered owners of the vehicle appears within the time allowed at the court specified in the citation and requests a hearing, but thereafter fails to appear at the time, date and court set for any subsequent hearing in the matter. If a determination is made under the provisions of this subsection, the court shall mail notice of any sentence and judgment to the registered owner or owners of the vehicle at the address or addresses reflected in the records of the Department of Transportation.

Â Â Â Â Â  (4) A determination under this section shall be on the citation and on any evidence that the court may, in its discretion, determine to be appropriate.

Â Â Â Â Â  (5) Upon making a determination under this section, the court may enter judgment and, if the determination is one of conviction, may impose a sentence of a fine within the limits established for the parking violation along with a money award for costs, assessments and other amounts authorized by law.

Â Â Â Â Â  (6) A sentence to pay a fine under this section does not prevent:

Â Â Â Â Â  (a) Taking any other action against the person as permitted by law for the personÂs failure to comply, including, but not limited to, sentencing the person further as permitted by law after the person is brought to hearing.

Â Â Â Â Â  (b) Following any procedures established by law when the person fails to appear.

Â Â Â Â Â  (7) On motion and upon such terms as are just, the court may relieve a person from a judgment entered under this section upon a showing that the failure of the person to appear was due to mistake, inadvertence, surprise or excusable neglect. The motion must be made within a reasonable time, and in no event more than one year after entry of judgment in the matter.

Â Â Â Â Â  (8) A judgment may be entered under this section only if the citation issued to the person contains a statement notifying the person that a judgment may be entered against the person up to the maximum amount of fines, assessments and other costs allowed by law for the parking violation if the person fails to appear at the time, date and court specified in the citation or fails to appear at subsequently scheduled hearings in the matter.

Â Â Â Â Â  (9) Notwithstanding any other provision of law, a judgment entered under this section does not create a judgment lien and cannot become a judgment lien by any means. [1997 c.801 Â§98; 2003 c.576 Â§172]

PENALTIES

Â Â Â Â Â  153.990 Penalty for false certification. Any person who in connection with the issuance of a citation, or the filing of a complaint, under this chapter, knowingly certifies falsely to the matters set forth therein commits a Class A misdemeanor. [1981 c.692 Â§14; 1999 c.1051 Â§31]

Â Â Â Â Â  153.992 Penalty for failure to appear. (1) A person commits the offense of failure to appear in a violation proceeding if the person has been served with a violation citation issued under this chapter and the person knowingly fails to do any of the following:

Â Â Â Â Â  (a) Make a first appearance in the manner required by ORS 153.061 within the time allowed.

Â Â Â Â Â  (b) Make appearance at the time set for trial in the violation proceeding.

Â Â Â Â Â  (c) Appear at any other time required by the court or by law.

Â Â Â Â Â  (2) Failure to appear on a violation citation is a Class A misdemeanor. [1999 c.1051 Â§29]

Â Â Â Â Â  153.995 [Formerly 484.990; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.997 [1991 c.806 Â§1; repealed by 1999 c.1051 Â§32]

_______________

CHAPTERS 154 AND 155

[Reserved for expansion]



Chapter 156

Chapter 156  Proceedings and Judgment in Criminal Actions

2005 EDITION

TITLE 15

PROCEDURE IN CRIMINAL ACTIONS IN JUSTICE COURTS

Chapter     156.     Proceedings and Judgment in Criminal Actions

157.     Appeals in Criminal Actions; Writ of Review

_______________

Chapter 156  Proceedings and Judgment in Criminal Actions

2005 EDITION

PROCEEDINGS AND JUDGMENT IN CRIMINAL ACTIONS

CRIMINAL ACTIONS IN JUSTICE COURTS

JUSTICE COURTS; GENERAL PROVISIONS AND PROCEEDINGS PRIOR TO JUDGMENT THEREIN

156.010     Criminal procedure statutes govern generally

156.020     Filing complaint by private person as commencement of action

156.030     Form and sufficiency of complaint

156.040     Security for costs

156.050     Warrant of arrest; authority

156.060     Issuance, requisites and execution of warrant of arrest

156.070     Reading complaint to defendant; defendant to plead

156.080     Defendants plea; refusal to plead

156.090     Action to be tried within one day unless continued

156.100     Change of place of trial

156.110     Trial by court or jury

156.120     Injured person must appear or be subpoenaed

156.130     Demand for and selection of jury

156.140     Rendition and entry of verdict on docket

156.160     Jury trial without prepayment of trial fee; payment after judgment

JUDGMENT AND EXECUTION IN JUSTICE COURTS

156.210     Judgment on plea of guilty, no contest or on conviction

156.220     Judgment imposing monetary obligation; requirements

156.230     Money judgments; enforcement

156.240     Judgment entry or certified copy as evidence

156.270     Discharge of defendant upon finding the defendant not guilty

156.280     Entry that prosecution was malicious or without probable cause

156.290     Judgment against complainant for costs and disbursements

156.300     Enforcement of judgment against complainant

156.310     Payment of fine and costs by defendant

156.315     Assignment of judgment to Department of Revenue

RELEASE OR COMMITMENT

156.410     Release of defendant before trial

156.440     Commitment of defendant

156.450     Form of commitment

156.460     How commitment is executed

MISCELLANEOUS PROVISIONS RELATING TO JUSTICE COURTS

156.510     Proceeding when crime is not within jurisdiction of justice

156.520     Function of district attorney in justice court

156.530     Disposition of money paid on judgment

CONCURRENT JURISDICTION

156.705     Jurisdiction over offenses against animals

JUSTICE COURTS; GENERAL PROVISIONS AND PROCEEDINGS PRIOR TO JUDGMENT THEREIN

156.010 Criminal procedure statutes govern generally. A criminal action in a justice court is commenced and proceeded in to final determination, and the judgment therein enforced, in the manner provided in the criminal procedure statutes, except as otherwise specifically provided by statute. [Amended by 1973 c.836 §329]

156.020 Filing complaint by private person as commencement of action. In a justice court, a criminal action is commenced by the filing of the complaint therein, verified by the oath of the person commencing the action, who is thereafter known as the complainant. [Amended by 1959 c.426 §4]

156.030 Form and sufficiency of complaint. The form of the complaint and the sufficiency thereof shall be as provided in ORS 133.007 and 133.015. [Amended by 1973 c.836 §330]

156.040 Security for costs. Before filing or receiving the complaint in a criminal action, the justice may require the complainant to give security for costs and disbursements in the amount authorized in civil actions; and not otherwise. [Amended by 1959 c.426 §5]

156.050 Warrant of arrest; authority. The authority of a justice of the peace to issue a warrant of arrest shall be as provided in ORS 133.110. [Amended by 1969 c.244 §4; 1983 c.661 §13; 1999 c.1051 §131]

156.060 Issuance, requisites and execution of warrant of arrest. A warrant of arrest in a criminal action in a justice court is issued, directed and executed in all respects as the warrant mentioned in ORS 133.140. [Amended by 1977 c.746 §12]

156.070 Reading complaint to defendant; defendant to plead. When the defendant is brought before the justice, the complaint shall be read to the defendant and the defendant shall plead thereto.

156.080 Defendants plea; refusal to plead. The defendant may plead the same pleas as upon an indictment. The plea shall be oral and entered in the docket. If the defendant refuses to plead, the justice shall enter the fact, together with the plea of not guilty, on behalf of the defendant.

156.090 Action to be tried within one day unless continued. When the defendant is brought before the justice upon the warrant of arrest, the action shall be tried within one day thereafter, unless continued for cause.

156.100 Change of place of trial. Change of place of trial in criminal actions in justice courts is in all manners and respects governed as provided in ORS 131.305 to 131.415. [Amended by 1973 c.836 §331]

156.110 Trial by court or jury. Upon a plea of not guilty, if the defendant does not then demand a trial by jury, the justice shall proceed to try the issue. [Amended by 1973 c.836 §332]

156.120 Injured person must appear or be subpoenaed. No judgment of conviction or acquittal can be given in a criminal action in a justice court unless the person injured appears or is subpoenaed to attend the trial as a witness.

156.130 Demand for and selection of jury. If a trial by jury is demanded, a jury shall be selected and summoned as in a civil action in a justice court. Each party may take challenges for cause and two peremptory challenges, except that when the jury is selected in the manner provided in ORS 54.060 to 54.160, as to any juror so selected, neither party may take a peremptory challenge.

156.140 Rendition and entry of verdict on docket. When the jury has agreed upon a verdict, it shall deliver the same to the justice publicly, who shall enter it in the docket of the justice.

156.150 [Repealed by 1979 c.447 §4]

156.160 Jury trial without prepayment of trial fee; payment after judgment. In a criminal action in a justice court, prepayment of the trial fee is not a prerequisite to having a jury trial. If a jury trial is demanded and judgment is against the defendant, the fee shall be allowed and taxed in favor of the state as other disbursements in ordinary cases.

JUDGMENT AND EXECUTION IN JUSTICE COURTS

156.210 Judgment on plea of guilty, no contest or on conviction. When the defendant pleads guilty, no contest, or is convicted, either by the justice or the jury, the justice shall give judgment thereon for such punishment as may be prescribed by law for the crime. [Amended by 1973 c.836 §333]

156.220 Judgment imposing monetary obligation; requirements. Except as provided in ORS 18.048 (3) and (4), any judgment rendered by a justice court on an offense that imposes a monetary obligation must contain the separate section required by ORS 18.048 (1). [1973 c.836 §334; 1999 c.788 §39; 2003 c.576 §97; 2005 c.568 §29a]

156.230 Money judgments; enforcement. Money judgments rendered by the court may be enforced in the manner provided by ORS 52.600. [Amended by 1993 c.223 §5; 1999 c.788 §40]

156.240 Judgment entry or certified copy as evidence. An entry of judgment or a certified copy of the judgment is conclusive evidence of the facts stated therein. [Amended by 1999 c.788 §41]

156.250 [1991 c.67 §32; repealed by 1999 c.788 §42]

156.260 [Repealed by 1999 c.788 §42]

156.270 Discharge of defendant upon finding the defendant not guilty. When the defendant is found not guilty by the justice or a jury, the defendant shall be immediately discharged.

156.280 Entry that prosecution was malicious or without probable cause. When the defendant is found not guilty, if it appears that the prosecution was malicious or without probable cause, the justice shall make an entry to that effect in the docket of the justice.

156.290 Judgment against complainant for costs and disbursements. Upon making the entry prescribed in ORS 156.280, the justice shall give judgment against the complainant for the costs and disbursements of the action and require the complainant to pay the same or give satisfactory security therefor, by a written undertaking with one or more sureties, to pay the same to the justice within 30 days from the date of the judgment. [Amended by 1959 c.426 §6]

156.300 Enforcement of judgment against complainant. If the complainant does not pay the judgment, or give the required security therefor, it may be enforced against the complainant in all respects as a judgment for a fine in a criminal action; but if the complainant gives the required security, the judgment may be enforced at the expiration of the 30 days against the complainant and the sureties of the complainant in the undertaking in all respects as a judgment for money in a civil action. [Amended by 1959 c.426 §7]

156.310 Payment of fine and costs by defendant. If the fine and costs, or any part thereof, are paid before commitment, they shall be paid to the justice. Thereafter they shall be paid to the officer in whose custody the defendant is at the time of the payment, which officer shall immediately pay the same to the justice.

156.315 Assignment of judgment to Department of Revenue. (1) A justice court may assign a judgment in a criminal action, as described in ORS 137.118 (1) to (5), to the Collections Unit in the Department of Revenue for the following purposes:

(a) To determine whether refunds or other sums are owed to the debtor by the department; and

(b) To deduct the amount of the debt from any refunds or other sums owed to the debtor by the department.

(2) If the Collections Unit determines that refunds or other sums are owed to the debtor, the department shall deduct the amount of the debt from any refunds or other sums owed to the debtor by the department. After also deducting costs of its actions under this section, the department shall remit the amount deducted from refunds or other sums owed to the debtor to the justice court that assigned the judgment.

(3) A debtor whose account is assigned to the Department of Revenue for setoff under this section is entitled to the notice required by ORS 293.250 (3)(d) and to the opportunity for payment in ORS 293.250 (3)(c). [2003 c.375 §2]

156.320 [1971 c.423 §3; repealed by 1973 c.836 §358]

RELEASE OR COMMITMENT

156.410 Release of defendant before trial. At any time before the commencement of the trial, the justice shall release the defendant under the procedures set forth in ORS 135.230 to 135.290. [Amended by 1973 c.836 §335]

156.420 [Repealed by 1973 c.836 §358]

156.430 [Repealed by 1973 c.836 §358]

156.440 Commitment of defendant. If the defendant is not released from custody as provided in ORS 135.230 to 135.290 when brought before the justice upon the warrant of arrest, the defendant shall be continued in the custody of the officer or, if the court is held in the vicinity of the county jail, committed to jail, to answer the action, as the justice may direct. [Amended by 1973 c.836 §336]

156.450 Form of commitment. The commitment shall be signed by the justice with the name of office of the justice and may be substantially as follows:

______________________________________________________________________________

JUSTICE COURT FOR

THE DISTRICT OF ______

State of Oregon, County of ______

IN THE NAME OF

THE STATE OF OREGON

To the sheriff of the county aforesaid:

An order having this day been made by me that A. B. be committed for trial in a criminal action against A. B. for the crime of (designating it generally), you hereby are commanded to receive A. B. into your custody and detain A. B. accordingly or until A. B. is otherwise legally discharged.

Dated at______, this ___ day of______, 2__.

C. D., Justice of the Peace

______________________________________________________________________________

156.460 How commitment is executed. When committed, the defendant shall be delivered to the custody of the proper officer by any peace officer to whom the justice may deliver the commitment, first indorsing thereon, substantially, as follows: I hereby authorize and command E. F. to deliver this commitment, together with the defendant therein named, to the custody of the sheriff of the County of______.

MISCELLANEOUS PROVISIONS RELATING TO JUSTICE COURTS

156.510 Proceeding when crime is not within jurisdiction of justice. If in the course of the trial it appears to the justice that the defendant has committed a crime not within the jurisdiction of a justice court, the justice shall dismiss the action, state in the entry the reasons therefor, hold the defendant upon the warrant of arrest and proceed to examine the charge as upon an information of the commission of crime.

156.520 Function of district attorney in justice court. The district attorney may prosecute an action and if requested by the court shall prosecute an action in a justice court and attend an examination before a magistrate, either in person or by someone appointed by the district attorney for that purpose, and in any case the district attorney shall control the proceedings on behalf of the state. [Amended by 1981 c.863 §1]

156.530 Disposition of money paid on judgment. (1) Any money paid to the justice court upon a judgment in a criminal action shall first be applied to the costs of the action. The remainder shall be paid by the justice court to the treasurer of the county, to be appropriated as provided by law.

(2) Money paid pursuant to subsection (1) of this section shall be delivered by the justice court to the treasurer not later than the last day of the month immediately following the month in which the money is collected. [Amended by 2003 c.687 §6]

156.610 [Amended by 1969 c.619 §14; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.610)]

156.620 [Amended by 1973 c.836 §337; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.620)]

156.630 [Repealed by 1975 c.611 §24]

156.640 [Amended by 1965 c.510 §23; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.640)]

156.650 [1959 c.559 §1; 1971 c.186 §1; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.650)]

CONCURRENT JURISDICTION

156.705 Jurisdiction over offenses against animals. Justices of the peace shall have concurrent jurisdiction over all offenses committed under ORS 167.315 to 167.333 and 167.340. [Formerly 770.260; 1985 c.662 §14; 1999 c.788 §48]

_______________



Chapter 157

Chapter 157 Â Appeals in Criminal Actions; Writ of Review

2005 EDITION

APPEALS IN CRIMINAL ACTIONS; WRIT OF REVIEW

CRIMINAL ACTIONS IN JUSTICE COURTS

157.005Â Â Â Â  Applicability of chapter

157.010Â Â Â Â  Appeal to circuit court from justice court

157.020Â Â Â Â  Who may appeal; appealable judgments and orders

157.030Â Â Â Â  Time and manner of taking appeal

157.040Â Â Â Â  JusticeÂs duty as to making and delivering transcript

157.050Â Â Â Â  Effect of allowance of appeal

157.060Â Â Â Â  When appeal is perfected; amendment of pleadings in appellate court

157.065Â Â Â Â  Powers of appellate court

157.070Â Â Â Â  Writ of review in criminal actions

Â Â Â Â Â  157.005 Applicability of chapter. The provisions of this chapter apply only to justice courts that have not become courts of record under ORS 51.025. Appeals of criminal judgments in justice courts that have become courts of record under ORS 51.025 shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts. [1999 c.682 Â§8]

Â Â Â Â Â  157.010 Appeal to circuit court from justice court. In a criminal action in a justice court, except where the judgment is given on a plea of guilty, an appeal may be taken from a judgment of conviction to the circuit court for the county in which the judgment is given, as prescribed in this chapter, and not otherwise. [Amended by 1985 c.342 Â§12; 1995 c.658 Â§87]

Â Â Â Â Â  157.020 Who may appeal; appealable judgments and orders. (1) Except as provided in subsection (2) of this section, an appeal may be taken only by the defendant and whether or not the judgment is that the defendant pay a fine or be imprisoned.

Â Â Â Â Â  (2) The plaintiff may take an appeal from:

Â Â Â Â Â  (a) An order made before jeopardy attaches dismissing the accusatory instrument;

Â Â Â Â Â  (b) An order arresting the judgment;

Â Â Â Â Â  (c) An order made before jeopardy attaches suppressing evidence; or

Â Â Â Â Â  (d) An order made before jeopardy attaches for the return or restoration of things seized. [Amended by 1959 c.196 Â§1; 1967 c.528 Â§1; 1971 c.644 Â§2; 1985 c.342 Â§13]

Â Â Â Â Â  157.030 Time and manner of taking appeal. The appeal is taken in the same manner and within the same time as in the case of an appeal from a judgment in a civil action, except that:

Â Â Â Â Â  (1) The notice thereof shall be served upon the district attorney for the county, or the deputy of the district attorney, or upon the private prosecutor in the action;

Â Â Â Â Â  (2) When the notice of appeal has been filed with the court from which the appeal is being taken, the appellate court shall have jurisdiction of the cause. Failure to serve a notice of appeal on the appropriate attorney shall not preclude jurisdiction in the appellate court; and

Â Â Â Â Â  (3) No undertaking providing for the payment of costs and disbursements shall be required. [Amended by 1989 c.123 Â§1]

Â Â Â Â Â  157.040 JusticeÂs duty as to making and delivering transcript. If the defendant is in custody at the time the appeal is allowed, the justice shall make the proper transcript and deliver it to the clerk of the appellate court within 10 days from the date the appeal is taken. [Amended by 1985 c.342 Â§14]

Â Â Â Â Â  157.050 Effect of allowance of appeal. An allowance of an appeal does not stay the proceedings on the judgment unless the defendant:

Â Â Â Â Â  (1) Makes a release agreement or a security release deposit as provided in ORS 135.230 to 135.290; or

Â Â Â Â Â  (2) Gives the security required by ORS 810.300 to 810.330 as an undertaking on appeal. [Amended by 1973 c.836 Â§338; 1974 c.35 Â§2; 1983 c.338 Â§895A]

Â Â Â Â Â  157.060 When appeal is perfected; amendment of pleadings in appellate court. From the filing of the transcript with the clerk of the appellate court the appeal is perfected and the action is deemed pending therein for trial upon the issue tried in the justice court. In a criminal action, the appellate court has the same authority to allow an amendment of the pleadings on an appeal that it has on an appeal in a civil action. [Amended by 1985 c.342 Â§15]

Â Â Â Â Â  157.065 Powers of appellate court. The appellate court may give a final judgment in the cause, to be enforced as a judgment of such court; or the appellate court may give such other judgment or order as may be proper, and direct that the cause be remitted to the court below for further proceedings in accordance with the decision of the appellate court. [1959 c.558 Â§49; 1981 c.178 Â§10]

Â Â Â Â Â  157.070 Writ of review in criminal actions. No provision of ORS 157.010 to 157.065, in relation to appeals or the right to appeal in criminal actions, shall be construed to prevent either party in a justice court from having an interlocutory order which involves the constitutionality of a statute or of the proceedings which may affect the final judgment or the judgment reviewed in the circuit court for errors in law appearing upon the face of the judgment or the proceedings connected therewith, as provided in ORS 34.010 to 34.100. [Amended by 1959 c.592 Â§1]

Â Â Â Â Â  157.080 [Repealed by 1975 c.611 Â§16 (157.081 enacted in lieu of 157.080)]

Â Â Â Â Â  157.081 [1975 c.611 Â§17 (enacted in lieu of 157.080); renumbered 46.810]

_______________

CHAPTERS 158 TO 160

Â [Reserved for expansion]



Chapter 161

Chapter 161  General Provisions

2005 EDITION

TITLE 16

CRIMES AND PUNISHMENTS

Chapter     161.     General Provisions

162.     Offenses Against the State and Public Justice

163.     Offenses Against Persons

164.     Offenses Against Property

165.     Offenses Involving Fraud or Deception

166.     Offenses Against Public Order; Firearms and Other Weapons; Racketeering

167.     Offenses Against Public Health, Decency and Animals

169.           Local and Regional Correctional Facilities; Prisoners; Juvenile Facilities

_______________

Chapter 161  General Provisions

2005 EDITION

GENERAL PROVISIONS

CRIMES AND PUNISHMENTS

PRINCIPLES

161.005     Short title

161.015     General definitions

161.025     Purposes; principles of construction

161.035     Application of Criminal Code

161.045     Limits on application

161.055     Burden of proof as to defenses

161.067     Determining punishable offenses for violation of multiple statutory provisions, multiple victims or repeated violations

CRIMINAL LIABILITY

161.085     Definitions with respect to culpability

161.095     Requirements of culpability

161.105     Culpability requirements inapplicable to certain violations and offenses

161.115     Construction of statutes with respect to culpability

161.125     Intoxication as defense; drug or controlled substance use or dependence as defense

PARTIES TO CRIME

161.150     Criminal liability described

161.155     Criminal liability for conduct of another

161.160     Exclusion of defenses to criminal liability for conduct of another

161.165     Exemptions to criminal liability for conduct of another

161.170     Criminal liability of corporations

161.175     Criminal liability of an individual for corporate conduct

JUSTIFICATION

161.190     Justification as a defense

161.195     Justification described

161.200     Choice of evils

161.205     Use of physical force generally

161.209     Use of physical force in defense of a person

161.215     Limitations on use of physical force in defense of a person

161.219     Limitations on use of deadly physical force in defense of a person

161.225     Use of physical force in defense of premises

161.229     Use of physical force in defense of property

161.235     Use of physical force in making an arrest or in preventing an escape

161.239     Use of deadly physical force in making an arrest or in preventing an escape

161.245     Reasonable belief described; status of unlawful arrest

161.249     Use of physical force by private person assisting an arrest

161.255     Use of physical force by private person making citizens arrest

161.260     Use of physical force in resisting arrest prohibited

161.265     Use of physical force to prevent escape

161.267     Use of physical force by corrections officer or official employed by Department of Corrections

161.270     Duress

161.275     Entrapment

RESPONSIBILITY

161.290     Incapacity due to immaturity

161.295     Effect of mental disease or defect; guilty except for insanity

161.300     Evidence of disease or defect admissible as to intent

161.305     Disease or defect as affirmative defense

161.309     Notice prerequisite to defense; content

161.313     Jury instructions; insanity

161.315     Right of state to obtain mental examination of defendant; limitations

161.319     Form of verdict on guilty except for insanity

161.325     Entry of judgment of guilty except for insanity; order to include whether victim wants notice of hearings or release of defendant; blood or buccal testing upon judgment

161.326     Commission of crime by person under board jurisdiction; notice to victim

161.327     Order giving jurisdiction to Psychiatric Security Review Board; court to commit or conditionally release defendant; notice to board; appeal

161.328     Initiation of civil commitment proceedings

161.329     Order of discharge

161.332     Conditional release defined

161.336     Conditional release by Psychiatric Security Review Board; supervision by board; termination or modification of conditional release; hearing

161.341     Order of commitment; application for discharge or conditional release; release plan

161.346     Hearings on discharge, conditional release, commitment or modification; psychiatric reports; notice of hearing

161.351     Discharge of person under jurisdiction of board; periodic review of status

161.360     Mental disease or defect excluding fitness to proceed

161.365     Procedure for determining issue of fitness to proceed

161.370     Determination of fitness; effect of finding of unfitness; proceedings if fitness regained; pretrial objections by defense counsel

161.375     Escape of person placed at hospital or facility; authority to order arrest

161.385     Psychiatric Security Review Board; composition, term, qualifications, compensation, appointment, confirmation and meetings; judicial review of orders

161.387     Board to implement policies; rulemaking; meetings not deliberative under public meeting requirements

161.390     Rules for assignment of persons to state mental hospitals or secure intensive community inpatient facilities; release plan prepared by Department of Human Services

161.395     Subpoena power of board

161.397     Psychiatric Security Review Board Account

161.400     Leave of absence; notice to board

INCHOATE CRIMES

161.405     Attempt described

161.425     Impossibility not a defense

161.430     Renunciation as a defense to attempt

161.435     Solicitation described

161.440     Renunciation as defense to solicitation

161.450     Conspiracy described

161.455     Conspiratorial relationship

161.460     Renunciation as defense to conspiracy

161.465     Duration of conspiracy

161.475     Defenses to solicitation and conspiracy

161.485     Multiple convictions barred in inchoate crimes

CLASSES OF OFFENSES

161.505     Offense described

161.515     Crime described

161.525     Felony described

161.535     Classification of felonies

161.545     Misdemeanor described

161.555     Classification of misdemeanors

161.566     Misdemeanor treated as violation; prosecuting attorneys election

161.568     Misdemeanor treated as violation; courts election

161.570     Felony treated as misdemeanor

161.585     Classification of certain crimes determined by punishment

DISPOSITION OF OFFENDERS

161.605     Maximum prison terms for felonies

161.610     Enhanced penalty for use of firearm during commission of felony; pleading; minimum penalties; suspension or reduction of penalty

161.615     Prison terms for misdemeanors

161.620     Sentences imposed upon waiver from juvenile court

161.625     Fines for felonies

161.635     Fines for misdemeanors

161.645     Standards for imposing fines

161.655     Fines for corporations

161.665     Costs

161.675     Time and method of payment of fines, restitution and costs

161.685     Effect of nonpayment of fines, restitution or costs; report to consumer reporting agency; rules

AUTHORITY OF SENTENCING COURT

161.705     Reduction of certain felonies to misdemeanors

161.715     Standards for discharge of defendant

161.725     Standards for sentencing of dangerous offenders

161.735     Procedure for determining whether defendant dangerous

161.737     Sentence imposed on dangerous offender as departure from sentencing guidelines

PRINCIPLES

161.005 Short title. ORS 161.005 to 161.055, 161.085 to 161.125, 161.150 to 161.175, 161.190 to 161.275, 161.290 to 161.370, 161.405 to 161.485, 161.505 to 161.585, 161.605, 161.615 to 161.685, 161.705 to 161.737, 162.005, 162.015 to 162.035, 162.055 to 162.115, 162.135 to 162.205, 162.225 to 162.375, 162.405 to 162.425, 162.465, 163.005, 163.115, 163.125 to 163.145, 163.160 to 163.208, 163.215 to 163.257, 163.275, 163.285, 163.305 to 163.467, 163.505 to 163.575, 163.665 to 163.693, 164.005, 164.015 to 164.135, 164.140, 164.205 to 164.270, 164.305 to 164.377, 164.395 to 164.415, 164.805, 164.877, 165.002 to 165.109, 165.805, 166.005 to 166.095, 166.350, 166.382, 166.384, 166.660, 167.002 to 167.027, 167.060 to 167.100, 167.117, 167.122 to 167.162, 167.203 to 167.252, 167.310 to 167.340 and 167.350, 167.810 and 167.820, shall be known and may be cited as Oregon Criminal Code of 1971. [1971 c.743 §1; 1979 c.476 §1; 1983 c.740 §25; 1983 c.792 §1; 1985 c.366 §2; 1985 c.557 §9; 1985 c.662 §10; 1985 c.755 §1; 1989 c.982 §3; 1989 c.1003 §5; 2003 c.383 §3]

161.010 [Repealed by 1971 c.743 §432]

161.015 General definitions. As used in chapter 743, Oregon Laws 1971, and ORS 166.635, unless the context requires otherwise:

(1) Dangerous weapon means any weapon, device, instrument, material or substance which under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing death or serious physical injury.

(2) Deadly weapon means any instrument, article or substance specifically designed for and presently capable of causing death or serious physical injury.

(3) Deadly physical force means physical force that under the circumstances in which it is used is readily capable of causing death or serious physical injury.

(4) Peace officer means a sheriff, constable, marshal, municipal police officer, member of the Oregon State Police, investigator of the Criminal Justice Division of the Department of Justice or investigator of a district attorneys office and such other persons as may be designated by law.

(5) Person means a human being and, where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

(6) Physical force includes, but is not limited to, the use of an electrical stun gun, tear gas or mace.

(7) Physical injury means impairment of physical condition or substantial pain.

(8) Serious physical injury means physical injury which creates a substantial risk of death or which causes serious and protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of any bodily organ.

(9) Possess means to have physical possession or otherwise to exercise dominion or control over property.

(10) Public place means a place to which the general public has access and includes, but is not limited to, hallways, lobbies and other parts of apartment houses and hotels not constituting rooms or apartments designed for actual residence, and highways, streets, schools, places of amusement, parks, playgrounds and premises used in connection with public passenger transportation. [1971 c.743 §3; 1973 c.139 §1; 1979 c.656 §3; 1991 c.67 §33; 1993 c.625 §4; 1995 c.651 §5]

Note: Legislative Counsel has substituted chapter 743, Oregon Laws 1971, for the words this Act in sections 2, 3, 4, 5, 6, 7, 19, 20, 21 and 36, chapter 743, Oregon Laws 1971, compiled as 161.015, 161.025, 161.035, 161.045, 161.055, 161.085, 161.195, 161.200, 161.205 and 161.295. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

161.020 [Amended by 1967 c.372 §9; repealed by 1971 c.743 §432]

161.025 Purposes; principles of construction. (1) The general purposes of chapter 743, Oregon Laws 1971, are:

(a) To insure the public safety by preventing the commission of offenses through the deterrent influence of the sentences authorized, the correction and rehabilitation of those convicted, and their confinement when required in the interests of public protection.

(b) To forbid and prevent conduct that unjustifiably and inexcusably inflicts or threatens substantial harm to individual or public interests.

(c) To give fair warning of the nature of the conduct declared to constitute an offense and of the sentences authorized upon conviction.

(d) To define the act or omission and the accompanying mental state that constitute each offense and limit the condemnation of conduct as criminal when it is without fault.

(e) To differentiate on reasonable grounds between serious and minor offenses.

(f) To prescribe penalties which are proportionate to the seriousness of offenses and which permit recognition of differences in rehabilitation possibilities among individual offenders.

(g) To safeguard offenders against excessive, disproportionate or arbitrary punishment.

(2) The rule that a penal statute is to be strictly construed shall not apply to chapter 743, Oregon Laws 1971, or any of its provisions. Chapter 743, Oregon Laws 1971, shall be construed according to the fair import of its terms, to promote justice and to effect the purposes stated in subsection (1) of this section. [1971 c.743 §2]

Note: See note under 161.015.

161.030 [Amended by 1955 c.660 §20; 1967 c.372 §10; repealed by 1971 c.743 §432]

161.035 Application of Criminal Code. (1) Chapter 743, Oregon Laws 1971, shall govern the construction of and punishment for any offense defined in chapter 743, Oregon Laws 1971, and committed after January 1, 1972, as well as the construction and application of any defense to a prosecution for such an offense.

(2) Except as otherwise expressly provided, or unless the context requires otherwise, the provisions of chapter 743, Oregon Laws 1971, shall govern the construction of and punishment for any offense defined outside chapter 743, Oregon Laws 1971, and committed after January 1, 1972, as well as the construction and application of any defense to a prosecution for such an offense.

(3) Chapter 743, Oregon Laws 1971, shall not apply to or govern the construction of and punishment for any offense committed before January 1, 1972, or the construction and application of any defense to a prosecution for such an offense. Such an offense shall be construed and punished according to the law existing at the time of the commission of the offense in the same manner as if chapter 743, Oregon Laws 1971, had not been enacted.

(4) When all or part of a criminal statute is amended or repealed, the criminal statute or part thereof so amended or repealed remains in force for the purpose of authorizing the accusation, prosecution, conviction and punishment of a person who violated the statute or part thereof before the effective date of the amending or repealing Act. [1971 c.743 §5]

Note: See note under 161.015.

161.040 [Repealed by 1971 c.743 §432]

161.045 Limits on application. (1) Except as otherwise expressly provided, the procedure governing the accusation, prosecution, conviction and punishment of offenders and offenses is not regulated by chapter 743, Oregon Laws 1971, but by the criminal procedure statutes.

(2) Chapter 743, Oregon Laws 1971, does not affect any power conferred by law upon a court-martial or other military authority or officer to prosecute and punish conduct and offenders violating military codes or laws.

(3) Chapter 743, Oregon Laws 1971, does not bar, suspend or otherwise affect any right or liability to damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in the proceeding constitutes an offense defined in chapter 743, Oregon Laws 1971.

(4) No conviction of a person for an offense works a forfeiture of the property of the person, except in cases where a forfeiture is expressly provided by law. [1971 c.743 §6]

Note: See note under 161.015.

161.050 [Repealed by 1971 c.743 §432]

161.055 Burden of proof as to defenses. (1) When a defense, other than an affirmative defense as defined in subsection (2) of this section, is raised at a trial, the state has the burden of disproving the defense beyond a reasonable doubt.

(2) When a defense, declared to be an affirmative defense by chapter 743, Oregon Laws 1971, is raised at a trial, the defendant has the burden of proving the defense by a preponderance of the evidence.

(3) The state is not required to negate a defense as defined in subsection (1) of this section unless it is raised by the defendant. Raised by the defendant means either notice in writing to the state before commencement of trial or affirmative evidence by a defense witness in the defendants case in chief. [1971 c.743 §4]

Note: See note under 161.015.

161.060 [Repealed by 1971 c.743 §432]

161.062 [1985 c.722 §4; 1991 c.386 §8; repealed by 1999 c.136 §1]

161.067 Determining punishable offenses for violation of multiple statutory provisions, multiple victims or repeated violations. (1) When the same conduct or criminal episode violates two or more statutory provisions and each provision requires proof of an element that the others do not, there are as many separately punishable offenses as there are separate statutory violations.

(2) When the same conduct or criminal episode, though violating only one statutory provision involves two or more victims, there are as many separately punishable offenses as there are victims. However, two or more persons owning joint interests in real or personal property shall be considered a single victim for purposes of determining the number of separately punishable offenses if the property is the subject of one of the following crimes:

(a) Theft as defined in ORS 164.015.

(b) Unauthorized use of a vehicle as defined in ORS 164.135.

(c) Criminal possession of rented or leased personal property as defined in ORS 164.140.

(d) Burglary as defined in ORS 164.215 or 164.225.

(e) Criminal trespass as defined in ORS 164.243, 164.245, 164.255, 164.265 or 164.278.

(f) Arson and related offenses as defined in ORS 164.315, 164.325 or 164.335.

(g) Forgery and related offenses as defined in ORS 165.002 to 165.070.

(3) When the same conduct or criminal episode violates only one statutory provision and involves only one victim, but nevertheless involves repeated violations of the same statutory provision against the same victim, there are as many separately punishable offenses as there are violations, except that each violation, to be separately punishable under this subsection, must be separated from other such violations by a sufficient pause in the defendants criminal conduct to afford the defendant an opportunity to renounce the criminal intent. Each method of engaging in deviate sexual intercourse as defined in ORS 163.305, and each method of engaging in unlawful sexual penetration as defined in ORS 163.408 and 163.411 shall constitute separate violations of their respective statutory provisions for purposes of determining the number of statutory violations. [1987 c.2 §13; 1991 c.386 §9; 2003 c.629 §4]

161.070 [Repealed by 1971 c.743 §432]

161.075 [1965 c.516 §1; repealed by 1971 c.743 §432]

161.080 [Repealed by 1971 c.743 §432]

CRIMINAL LIABILITY

161.085 Definitions with respect to culpability. As used in chapter 743, Oregon Laws 1971, and ORS 166.635, unless the context requires otherwise:

(1) Act means a bodily movement.

(2) Voluntary act means a bodily movement performed consciously and includes the conscious possession or control of property.

(3) Omission means a failure to perform an act the performance of which is required by law.

(4) Conduct means an act or omission and its accompanying mental state.

(5) To act means either to perform an act or to omit to perform an act.

(6) Culpable mental state means intentionally, knowingly, recklessly or with criminal negligence as these terms are defined in subsections (7), (8), (9) and (10) of this section.

(7) Intentionally or with intent, when used with respect to a result or to conduct described by a statute defining an offense, means that a person acts with a conscious objective to cause the result or to engage in the conduct so described.

(8) Knowingly or with knowledge, when used with respect to conduct or to a circumstance described by a statute defining an offense, means that a person acts with an awareness that the conduct of the person is of a nature so described or that a circumstance so described exists.

(9) Recklessly, when used with respect to a result or to a circumstance described by a statute defining an offense, means that a person is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.

(10) Criminal negligence or criminally negligent, when used with respect to a result or to a circumstance described by a statute defining an offense, means that a person fails to be aware of a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that the failure to be aware of it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation. [1971 c.743 §7; 1973 c.139 §2]

Note: See note under 161.015.

161.090 [Amended by 1967 c.372 §11; repealed by 1971 c.743 §432]

161.095 Requirements of culpability. (1) The minimal requirement for criminal liability is the performance by a person of conduct which includes a voluntary act or the omission to perform an act which the person is capable of performing.

(2) Except as provided in ORS 161.105, a person is not guilty of an offense unless the person acts with a culpable mental state with respect to each material element of the offense that necessarily requires a culpable mental state. [1971 c.743 §8]

161.100 [Repealed by 1971 c.743 §432]

161.105 Culpability requirements inapplicable to certain violations and offenses. (1) Notwithstanding ORS 161.095, a culpable mental state is not required if:

(a) The offense constitutes a violation, unless a culpable mental state is expressly included in the definition of the offense; or

(b) An offense defined by a statute outside the Oregon Criminal Code clearly indicates a legislative intent to dispense with any culpable mental state requirement for the offense or for any material element thereof.

(2) Notwithstanding any other existing law, and unless a statute enacted after January 1, 1972, otherwise provides, an offense defined by a statute outside the Oregon Criminal Code that requires no culpable mental state constitutes a violation.

(3) Although an offense defined by a statute outside the Oregon Criminal Code requires no culpable mental state with respect to one or more of its material elements, the culpable commission of the offense may be alleged and proved, in which case criminal negligence constitutes sufficient culpability, and the classification of the offense and the authorized sentence shall be determined by ORS 161.505 to 161.605 and 161.615 to 161.655. [1971 c.743 §9]

161.110 [Repealed by 1971 c.743 §432]

161.115 Construction of statutes with respect to culpability. (1) If a statute defining an offense prescribes a culpable mental state but does not specify the element to which it applies, the prescribed culpable mental state applies to each material element of the offense that necessarily requires a culpable mental state.

(2) Except as provided in ORS 161.105, if a statute defining an offense does not prescribe a culpable mental state, culpability is nonetheless required and is established only if a person acts intentionally, knowingly, recklessly or with criminal negligence.

(3) If the definition of an offense prescribes criminal negligence as the culpable mental state, it is also established if a person acts intentionally, knowingly or recklessly. When recklessness suffices to establish a culpable mental state, it is also established if a person acts intentionally or knowingly. When acting knowingly suffices to establish a culpable mental state, it is also established if a person acts intentionally.

(4) Knowledge that conduct constitutes an offense, or knowledge of the existence, meaning or application of the statute defining an offense, is not an element of an offense unless the statute clearly so provides. [1971 c.743 §10]

161.120 [Repealed by 1971 c.743 §432]

161.125 Intoxication as defense; drug or controlled substance use or dependence as defense. (1) The use of drugs or controlled substances, dependence on drugs or controlled substances or voluntary intoxication shall not, as such, constitute a defense to a criminal charge, but in any prosecution for an offense, evidence that the defendant used drugs or controlled substances, or was dependent on drugs or controlled substances, or was intoxicated may be offered by the defendant whenever it is relevant to negative an element of the crime charged.

(2) When recklessness establishes an element of the offense, if the defendant, due to the use of drugs or controlled substances, dependence on drugs or controlled substances or voluntary intoxication, is unaware of a risk of which the defendant would have been aware had the defendant been not intoxicated, not using drugs or controlled substances, or not dependent on drugs or controlled substances, such unawareness is immaterial. [1971 c.743 §11; 1973 c.697 §13; 1979 c.744 §6]

PARTIES TO CRIME

161.150 Criminal liability described. A person is guilty of a crime if it is committed by the persons own conduct or by the conduct of another for which the person is criminally liable, or both. [1971 c.743 §12]

161.155 Criminal liability for conduct of another. A person is criminally liable for the conduct of another person constituting a crime if:

(1) The person is made criminally liable by the statute defining the crime; or

(2) With the intent to promote or facilitate the commission of the crime the person:

(a) Solicits or commands such other person to commit the crime; or

(b) Aids or abets or agrees or attempts to aid or abet such other person in planning or committing the crime; or

(c) Having a legal duty to prevent the commission of the crime, fails to make an effort the person is legally required to make. [1971 c.743 §13]

161.160 Exclusion of defenses to criminal liability for conduct of another. In any prosecution for a crime in which criminal liability is based upon the conduct of another person pursuant to ORS 161.155, it is no defense that:

(1) Such other person has not been prosecuted for or convicted of any crime based upon the conduct in question or has been convicted of a different crime or degree of crime; or

(2) The crime, as defined, can be committed only by a particular class or classes of persons to which the defendant does not belong, and the defendant is for that reason legally incapable of committing the crime in an individual capacity. [1971 c.743 §14]

161.165 Exemptions to criminal liability for conduct of another. Except as otherwise provided by the statute defining the crime, a person is not criminally liable for conduct of another constituting a crime if:

(1) The person is a victim of that crime; or

(2) The crime is so defined that the conduct of the person is necessarily incidental thereto. [1971 c.743 §15]

161.170 Criminal liability of corporations. (1) A corporation is guilty of an offense if:

(a) The conduct constituting the offense is engaged in by an agent of the corporation while acting within the scope of employment and in behalf of the corporation and the offense is a misdemeanor or a violation, or the offense is one defined by a statute that clearly indicates a legislative intent to impose criminal liability on a corporation; or

(b) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by law; or

(c) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and in behalf of the corporation.

(2) As used in this section:

(a) Agent means any director, officer or employee of a corporation, or any other person who is authorized to act in behalf of the corporation.

(b) High managerial agent means an officer of a corporation who exercises authority with respect to the formulation of corporate policy or the supervision in a managerial capacity of subordinate employees, or any other agent in a position of comparable authority. [1971 c.743 §16]

161.175 Criminal liability of an individual for corporate conduct. A person is criminally liable for conduct constituting an offense which the person performs or causes to be performed in the name of or in behalf of a corporation to the same extent as if such conduct were performed in the persons own name or behalf. [1971 c.743 §17]

JUSTIFICATION

161.190 Justification as a defense. In any prosecution for an offense, justification, as defined in ORS 161.195 to 161.275, is a defense. [1971 c.743 §18]

161.195 Justification described. (1) Unless inconsistent with other provisions of chapter 743, Oregon Laws 1971, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when it is required or authorized by law or by a judicial decree or is performed by a public servant in the reasonable exercise of official powers, duties or functions.

(2) As used in subsection (1) of this section, laws and judicial decrees include but are not limited to:

(a) Laws defining duties and functions of public servants;

(b) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions;

(c) Laws governing the execution of legal process;

(d) Laws governing the military services and conduct of war; and

(e) Judgments and orders of courts. [1971 c.743 §19]

Note: See note under 161.015.

161.200 Choice of evils. (1) Unless inconsistent with other provisions of chapter 743, Oregon Laws 1971, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when:

(a) That conduct is necessary as an emergency measure to avoid an imminent public or private injury; and

(b) The threatened injury is of such gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the injury sought to be prevented by the statute defining the offense in issue.

(2) The necessity and justifiability of conduct under subsection (1) of this section shall not rest upon considerations pertaining only to the morality and advisability of the statute, either in its general application or with respect to its application to a particular class of cases arising thereunder. [1971 c.743 §20]

Note: See note under 161.015.

161.205 Use of physical force generally. The use of physical force upon another person that would otherwise constitute an offense is justifiable and not criminal under any of the following circumstances:

(1) A parent, guardian or other person entrusted with the care and supervision of a minor or an incompetent person may use reasonable physical force upon such minor or incompetent person when and to the extent the person reasonably believes it necessary to maintain discipline or to promote the welfare of the minor or incompetent person. A teacher may use reasonable physical force upon a student when and to the extent the teacher reasonably believes it necessary to maintain order in the school or classroom or at a school activity or event, whether or not it is held on school property.

(2) An authorized official of a jail, prison or correctional facility may use physical force when and to the extent that the official reasonably believes it necessary to maintain order and discipline or as is authorized by law.

(3) A person responsible for the maintenance of order in a common carrier of passengers, or a person acting under the direction of the person, may use physical force when and to the extent that the person reasonably believes it necessary to maintain order, but the person may use deadly physical force only when the person reasonably believes it necessary to prevent death or serious physical injury.

(4) A person acting under a reasonable belief that another person is about to commit suicide or to inflict serious physical self-injury may use physical force upon that person to the extent that the person reasonably believes it necessary to thwart the result.

(5) A person may use physical force upon another person in self-defense or in defending a third person, in defending property, in making an arrest or in preventing an escape, as hereafter prescribed in chapter 743, Oregon Laws 1971. [1971 c.743 §21; 1981 c.246 §1]

Note: See note under 161.015.

161.209 Use of physical force in defense of a person. Except as provided in ORS 161.215 and 161.219, a person is justified in using physical force upon another person for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of unlawful physical force, and the person may use a degree of force which the person reasonably believes to be necessary for the purpose. [1971 c.743 §22]

161.210 [Repealed by 1971 c.743 §432]

161.215 Limitations on use of physical force in defense of a person. Notwithstanding ORS 161.209, a person is not justified in using physical force upon another person if:

(1) With intent to cause physical injury or death to another person, the person provokes the use of unlawful physical force by that person; or

(2) The person is the initial aggressor, except that the use of physical force upon another person under such circumstances is justifiable if the person withdraws from the encounter and effectively communicates to the other person the intent to do so, but the latter nevertheless continues or threatens to continue the use of unlawful physical force; or

(3) The physical force involved is the product of a combat by agreement not specifically authorized by law. [1971 c.743 §24]

161.219 Limitations on use of deadly physical force in defense of a person. Notwithstanding the provisions of ORS 161.209, a person is not justified in using deadly physical force upon another person unless the person reasonably believes that the other person is:

(1) Committing or attempting to commit a felony involving the use or threatened imminent use of physical force against a person; or

(2) Committing or attempting to commit a burglary in a dwelling; or

(3) Using or about to use unlawful deadly physical force against a person. [1971 c.743 §23]

161.220 [Repealed by 1971 c.743 §432]

161.225 Use of physical force in defense of premises. (1) A person in lawful possession or control of premises is justified in using physical force upon another person when and to the extent that the person reasonably believes it necessary to prevent or terminate what the person reasonably believes to be the commission or attempted commission of a criminal trespass by the other person in or upon the premises.

(2) A person may use deadly physical force under the circumstances set forth in subsection (1) of this section only:

(a) In defense of a person as provided in ORS 161.219; or

(b) When the person reasonably believes it necessary to prevent the commission of arson or a felony by force and violence by the trespasser.

(3) As used in subsection (1) and subsection (2)(a) of this section, premises includes any building as defined in ORS 164.205 and any real property. As used in subsection (2)(b) of this section, premises includes any building. [1971 c.743 §25]

161.229 Use of physical force in defense of property. A person is justified in using physical force, other than deadly physical force, upon another person when and to the extent that the person reasonably believes it to be necessary to prevent or terminate the commission or attempted commission by the other person of theft or criminal mischief of property. [1971 c.743 §26]

161.230 [Repealed by 1971 c.743 §432]

161.235 Use of physical force in making an arrest or in preventing an escape. Except as provided in ORS 161.239, a peace officer is justified in using physical force upon another person only when and to the extent that the peace officer reasonably believes it necessary:

(1) To make an arrest or to prevent the escape from custody of an arrested person unless the peace officer knows that the arrest is unlawful; or

(2) For self-defense or to defend a third person from what the peace officer reasonably believes to be the use or imminent use of physical force while making or attempting to make an arrest or while preventing or attempting to prevent an escape. [1971 c.743 §27]

161.239 Use of deadly physical force in making an arrest or in preventing an escape. (1) Notwithstanding the provisions of ORS 161.235, a peace officer may use deadly physical force only when the peace officer reasonably believes that:

(a) The crime committed by the person was a felony or an attempt to commit a felony involving the use or threatened imminent use of physical force against a person; or

(b) The crime committed by the person was kidnapping, arson, escape in the first degree, burglary in the first degree or any attempt to commit such a crime; or

(c) Regardless of the particular offense which is the subject of the arrest or attempted escape, the use of deadly physical force is necessary to defend the peace officer or another person from the use or threatened imminent use of deadly physical force; or

(d) The crime committed by the person was a felony or an attempt to commit a felony and under the totality of the circumstances existing at the time and place, the use of such force is necessary; or

(e) The officers life or personal safety is endangered in the particular circumstances involved.

(2) Nothing in subsection (1) of this section constitutes justification for reckless or criminally negligent conduct by a peace officer amounting to an offense against or with respect to innocent persons whom the peace officer is not seeking to arrest or retain in custody. [1971 c.743 §28]

161.240 [Repealed by 1971 c.743 §432]

161.245 Reasonable belief described; status of unlawful arrest. (1) For the purposes of ORS 161.235 and 161.239, a reasonable belief that a person has committed an offense means a reasonable belief in facts or circumstances which if true would in law constitute an offense. If the believed facts or circumstances would not in law constitute an offense, an erroneous though not unreasonable belief that the law is otherwise does not render justifiable the use of force to make an arrest or to prevent an escape from custody.

(2) A peace officer who is making an arrest is justified in using the physical force prescribed in ORS 161.235 and 161.239 unless the arrest is unlawful and is known by the officer to be unlawful. [1971 c.743 §29]

161.249 Use of physical force by private person assisting an arrest. (1) Except as provided in subsection (2) of this section, a person who has been directed by a peace officer to assist the peace officer to make an arrest or to prevent an escape from custody is justified in using physical force when and to the extent that the person reasonably believes that force to be necessary to carry out the peace officers direction.

(2) A person who has been directed to assist a peace officer under circumstances specified in subsection (1) of this section may use deadly physical force to make an arrest or to prevent an escape only when:

(a) The person reasonably believes that force to be necessary for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of deadly physical force; or

(b) The person is directed or authorized by the peace officer to use deadly physical force unless the person knows that the peace officer is not authorized to use deadly physical force under the circumstances. [1971 c.743 §30]

161.250 [Repealed by 1971 c.743 §432]

161.255 Use of physical force by private person making citizens arrest. (1) Except as provided in subsection (2) of this section, a private person acting on the persons own account is justified in using physical force upon another person when and to the extent that the person reasonably believes it necessary to make an arrest or to prevent the escape from custody of an arrested person whom the person has arrested under ORS 133.225.

(2) A private person acting under the circumstances prescribed in subsection (1) of this section is justified in using deadly physical force only when the person reasonably believes it necessary for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of deadly physical force. [1971 c.743 §31; 1973 c.836 §339]

161.260 Use of physical force in resisting arrest prohibited. A person may not use physical force to resist an arrest by a peace officer who is known or reasonably appears to be a peace officer, whether the arrest is lawful or unlawful. [1971 c.743 §32]

161.265 Use of physical force to prevent escape. (1) A guard or other peace officer employed in a correctional facility, as that term is defined in ORS 162.135, is justified in using physical force, including deadly physical force, when and to the extent that the guard or peace officer reasonably believes it necessary to prevent the escape of a prisoner from a correctional facility.

(2) Notwithstanding subsection (1) of this section, a guard or other peace officer employed by the Department of Corrections may not use deadly physical force in the circumstances described in ORS 161.267 (3). [1971 c.743 §33; 2005 c.431 §3]

161.267 Use of physical force by corrections officer or official employed by Department of Corrections. (1) As used in this section:

(a) Colocated minimum security facility means a Department of Corrections institution that has been designated by the Department of Corrections as a minimum security facility and has been located by the department on the grounds of a medium or higher security Department of Corrections institution.

(b) Department of Corrections institution has the meaning given that term in ORS 421.005.

(c) Stand-alone minimum security facility means a Department of Corrections institution that has been designated by the department as a minimum security facility and that has been located by the department separate and apart from other Department of Corrections institutions.

(2) A corrections officer or other official employed by the Department of Corrections is justified in using physical force, including deadly physical force, when and to the extent that the officer or official reasonably believes it necessary to:

(a) Prevent the escape of an inmate from a Department of Corrections institution, including the grounds of the institution, or from custody;

(b) Maintain or restore order and discipline in a Department of Corrections institution, or any part of the institution, in the event of a riot, disturbance or other occurrence that threatens the safety of inmates, department employees or other persons; or

(c) Prevent serious physical injury to or the death of the officer, official or another person.

(3) Notwithstanding subsection (2)(a) of this section, a corrections officer or other official employed by the department may not use deadly physical force to prevent the escape of an inmate from:

(a) A stand-alone minimum security facility;

(b) A colocated minimum security facility, if the corrections officer or other official knows that the inmate has been classified by the department as minimum custody; or

(c) Custody outside of a Department of Corrections institution:

(A) While the inmate is assigned to an inmate work crew; or

(B) During transport or other supervised activity, if the inmate is classified by the department as minimum custody and the inmate is not being transported or supervised with an inmate who has been classified by the department as medium or higher custody.

(4) Nothing in this section limits the authority of a person to use physical force under ORS 161.205 (2) or 161.265. [2005 c.431 §2]

161.270 Duress. (1) The commission of acts which would otherwise constitute an offense, other than murder, is not criminal if the actor engaged in the proscribed conduct because the actor was coerced to do so by the use or threatened use of unlawful physical force upon the actor or a third person, which force or threatened force was of such nature or degree to overcome earnest resistance.

(2) Duress is not a defense for one who intentionally or recklessly places oneself in a situation in which it is probable that one will be subjected to duress.

(3) It is not a defense that a spouse acted on the command of the other spouse, unless the spouse acted under such coercion as would establish a defense under subsection (1) of this section. [1971 c.743 §34; 1987 c.158 §22]

161.275 Entrapment. (1) The commission of acts which would otherwise constitute an offense is not criminal if the actor engaged in the proscribed conduct because the actor was induced to do so by a law enforcement official, or by a person acting in cooperation with a law enforcement official, for the purpose of obtaining evidence to be used against the actor in a criminal prosecution.

(2) As used in this section, induced means that the actor did not contemplate and would not otherwise have engaged in the proscribed conduct. Merely affording the actor an opportunity to commit an offense does not constitute entrapment. [1971 c.743 §35]

RESPONSIBILITY

161.290 Incapacity due to immaturity. (1) A person who is tried as an adult in a court of criminal jurisdiction is not criminally responsible for any conduct which occurred when the person was under 12 years of age.

(2) Incapacity due to immaturity, as defined in subsection (1) of this section, is a defense. [Formerly 161.380; 1995 c.422 §58]

161.295 Effect of mental disease or defect; guilty except for insanity. (1) A person is guilty except for insanity if, as a result of mental disease or defect at the time of engaging in criminal conduct, the person lacks substantial capacity either to appreciate the criminality of the conduct or to conform the conduct to the requirements of law.

(2) As used in chapter 743, Oregon Laws 1971, the terms mental disease or defect do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct, nor do they include any abnormality constituting solely a personality disorder. [1971 c.743 §36; 1983 c.800 §1]

Note: See note under 161.015.

161.300 Evidence of disease or defect admissible as to intent. Evidence that the actor suffered from a mental disease or defect is admissible whenever it is relevant to the issue of whether the actor did or did not have the intent which is an element of the crime. [1971 c.743 §37]

161.305 Disease or defect as affirmative defense. Mental disease or defect constituting insanity under ORS 161.295 is an affirmative defense. [1971 c.743 §38; 1983 c.800 §2]

161.309 Notice prerequisite to defense; content. (1) No evidence may be introduced by the defendant on the issue of insanity under ORS 161.295, unless the defendant gives notice of intent to do so in the manner provided in subsection (3) of this section.

(2) The defendant may not introduce in the case in chief expert testimony regarding partial responsibility or diminished capacity under ORS 161.300 unless the defendant gives notice of intent to do so in the manner provided in subsection (3) of this section.

(3) A defendant who is required under subsection (1) or (2) of this section to give notice shall file a written notice of purpose at the time the defendant pleads not guilty. The defendant may file such notice at any time after the plea but before trial when just cause for failure to file the notice at the time of making the plea is made to appear to the satisfaction of the court. If the defendant fails to file notice, the defendant shall not be entitled to introduce evidence for the establishment of a defense under ORS 161.295 or 161.300 unless the court, in its discretion, permits such evidence to be introduced where just cause for failure to file the notice is made to appear. [1971 c.743 §§39,40,41; 1983 c.800 §3; 2003 c.127 §2]

161.310 [Repealed by 1971 c.743 §432]

161.313 Jury instructions; insanity. When the issue of insanity under ORS 161.295 is submitted to be determined by a jury in the trial court, the court shall instruct the jury in accordance with ORS 161.327. [1983 c.800 §16]

161.315 Right of state to obtain mental examination of defendant; limitations. Upon filing of notice or the introduction of evidence by the defendant as provided in ORS 161.309 (3), the state shall have the right to have at least one psychiatrist or licensed psychologist of its selection examine the defendant. The state shall file notice with the court of its intention to have the defendant examined. Upon filing of the notice, the court, in its discretion, may order the defendant committed to a state institution or any other suitable facility for observation and examination as it may designate for a period not to exceed 30 days. If the defendant objects to the examiner chosen by the state, the court for good cause shown may direct the state to select a different examiner. [1971 c.743 §42; 1977 c.380 §3]

161.319 Form of verdict on guilty except for insanity. When the defendant is found guilty except for insanity under ORS 161.295, the verdict and judgment shall so state. [1971 c.743 §43; 1977 c.380 §4; 1983 c.800 §4]

161.320 [Repealed by 1971 c.743 §432]

161.325 Entry of judgment of guilty except for insanity; order to include whether victim wants notice of hearings or release of defendant; blood or buccal testing upon judgment. (1) After entry of judgment of guilty except for insanity, the court shall, on the basis of the evidence given at the trial or at a separate hearing, if requested by either party, make an order as provided in ORS 161.327 or 161.329, whichever is appropriate.

(2) If the court makes an order as provided in ORS 161.327, it shall also:

(a) Determine on the record the offense of which the person otherwise would have been convicted;

(b) State on the record the mental disease or defect on which the defendant relied for the guilty except for insanity defense; and

(c) Make specific findings on whether there is a victim of the crime for which the defendant has been found guilty except for insanity and, if so, whether the victim wishes to be notified, under ORS 161.326 (2), of any Psychiatric Security Review Board hearings concerning the defendant and of any conditional release, discharge or escape of the defendant.

(3) The court shall include any such findings in its order.

(4) Except under circumstances described in ORS 137.076 (4), whenever a defendant charged with any offense listed in ORS 137.076 (1) has been found guilty of that offense except for insanity, the court shall, in any order entered under ORS 161.327 or 161.329, direct the defendant to submit to the obtaining of a blood or buccal sample in the manner provided in ORS 137.076. [1971 c.743 §44; 1977 c.380 §5; 1979 c.885 §1; 1981 c.711 §1; 1983 c.800 §5; 1991 c.669 §8; 1999 c.97 §2; 2005 c.337 §1]

161.326 Commission of crime by person under board jurisdiction; notice to victim. (1) Whenever a person already under the boards jurisdiction commits a new crime, the court or the board shall make the findings described in ORS 161.325 (2).

(2) If the trial court or the board determines that a victim desires notification as described in ORS 161.325 (2), the board shall make a reasonable effort to notify the victim of board hearings, conditional release, discharge or escape. [1981 c.711 §9]

Note: 161.326 and 161.387 were added to and made a part of ORS chapter 161 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

161.327 Order giving jurisdiction to Psychiatric Security Review Board; court to commit or conditionally release defendant; notice to board; appeal. (1)(a) Following the entry of a judgment pursuant to ORS 161.319 and the dispositional determination under ORS 161.325, if the court finds that the person would have been guilty of a felony, or of a misdemeanor during a criminal episode in the course of which the person caused physical injury or risk of physical injury to another, the court shall order that a psychiatric or psychological evaluation be performed and a report of the evaluation be provided to the court if an evaluation was not performed or a report was not provided to the court prior to trial. Upon receipt of the evaluation, the court shall order that the person be placed under the jurisdiction of the Psychiatric Security Review Board for care and treatment if the court finds by a preponderance of the evidence that the person is affected by mental disease or defect and presents a substantial danger to others requiring commitment to:

(A) A state hospital designated by the Department of Human Services if the person is at least 18 years of age; or

(B) A secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age.

(b) The period of jurisdiction of the board is equal to the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(c) When a court orders a psychiatric or psychological evaluation of a financially eligible person under this subsection, the court shall order the public defense services executive director to pay a reasonable fee for the evaluation from funds available for the purpose.

(2) The court shall determine whether the person should be committed to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services or conditionally released pending any hearing before the board as follows:

(a) If the court finds that the person presents a substantial danger to others and is not a proper subject for conditional release, the court shall order the person committed to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age, for custody, care and treatment pending hearing before the board in accordance with ORS 161.341 to 161.351.

(b) If the court finds that the person presents a substantial danger to others but that the person can be adequately controlled with supervision and treatment if conditionally released and that necessary supervision and treatment are available, the court may order the person conditionally released, subject to those supervisory orders of the court as are in the best interests of justice, the protection of society and the welfare of the person. The court shall designate a person or state, county or local agency to supervise the person upon release, subject to those conditions as the court directs in the order for conditional release. Prior to the designation, the court shall notify the person or agency to whom conditional release is contemplated and provide the person or agency an opportunity to be heard before the court. After receiving an order entered under this paragraph, the person or agency designated shall assume supervision of the person pursuant to the direction of the Psychiatric Security Review Board. The person or agency designated as supervisor shall be required to report in writing no less than once per month to the board concerning the supervised persons compliance with the conditions of release.

(3) For purposes of this section, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect requiring supervision when the disease may, with reasonable medical probability, occasionally become active and, when active, render the person a danger to others.

(4) In determining whether a person should be conditionally released, the court may order evaluations, examinations and compliance as provided in ORS 161.336 (4) and 161.346 (2).

(5) In determining whether a person should be committed to a state hospital or to a secure intensive community inpatient facility or conditionally released, the court shall have as its primary concern the protection of society.

(6) Upon placing a person on conditional release, the court shall notify the board in writing of the courts conditional release order, the supervisor appointed, and all other conditions of release, and the person shall be on conditional release pending hearing before the board in accordance with ORS 161.336 to 161.351. Upon compliance with this subsection and subsections (1) and (2) of this section, the courts jurisdiction over the person is terminated and the board assumes jurisdiction over the person.

(7) An order of the court under this section is a final order appealable by the person found guilty except for insanity in accordance with ORS 19.205 (5). Notwithstanding ORS 19.255, notice of an appeal under this section shall be served and filed within 90 days after the order appealed from is entered in the register. The person shall be entitled on appeal to suitable counsel possessing skills and experience commensurate with the nature and complexity of the case. If the person is financially eligible, suitable counsel shall be appointed in the manner provided in ORS 138.500 (1), and the compensation for counsel and costs and expenses of the person necessary to the appeal shall be determined and paid as provided in ORS 138.500.

(8) Upon placing a person under the jurisdiction of the board, the court shall notify the person of the right to appeal and the right to a hearing before the board in accordance with ORS 161.336 (7) and 161.341 (4). [1979 c.867 §5; 1979 c.885 §2; 1981 c.711 §2; 1981 s.s. c.3 §129; 1983 c.800 §6; 1989 c.790 §48; 1995 c.208 §1; 2001 c.962 §89; 2003 c.576 §§578,579; 2005 c.685 §§1,1a]

Note: 161.327 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.328 Initiation of civil commitment proceedings. Following the entry of a judgment pursuant to ORS 161.319 and the dispositional determination under ORS 161.325, if the court finds that the person would have been guilty of a misdemeanor during a criminal episode in the course of which the person did not cause physical injury or risk of physical injury to another, and if the court has probable cause to believe that the person is dangerous to self or others as a result of a mental disorder, the court may initiate civil commitment proceedings under ORS 426.070 to 426.130. [1981 c.711 §3; 1983 c.800 §7; 1987 c.903 §36; 1995 c.529 §1]

161.329 Order of discharge. Following the entry of a judgment pursuant to ORS 161.319 and the dispositional determination under ORS 161.325, if the court finds that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others and is not in need of care, supervision or treatment, the court shall order the person discharged from custody. [1971 c.743 §45; 1977 c.380 §6; 1981 c.711 §4]

161.330 [Repealed by 1971 c.743 §432]

161.332 Conditional release defined. As used in ORS 161.315 to 161.351 and 161.385 to 161.395, conditional release includes, but is not limited to, the monitoring of mental and physical health treatment. [1977 c.380 §1; 1983 c.800 §8]

161.335 [1971 c.743 §46; 1973 c.137 §1; 1975 c.380 §1; repealed by 1977 c.380 §10 (161.336 enacted in lieu of 161.335)]

161.336 Conditional release by Psychiatric Security Review Board; supervision by board; termination or modification of conditional release; hearing. (1) If the Psychiatric Security Review Board determines that the person presents a substantial danger to others but can be adequately controlled with supervision and treatment if conditionally released and that necessary supervision and treatment are available, the board may order the person conditionally released, subject to those supervisory orders of the board as are in the best interests of justice, the protection of society and the welfare of the person. The board may designate any person or state, county or local agency the board considers capable of supervising the person upon release, subject to those conditions as the board directs in the order for conditional release. Prior to the designation, the board shall notify the person or agency to whom conditional release is contemplated and provide the person or agency an opportunity to be heard before the board. After receiving an order entered under this section, the person or agency designated shall assume supervision of the person pursuant to the direction of the board.

(2) Conditions of release contained in orders entered under this section may be modified from time to time and conditional releases may be terminated by order of the board as provided in ORS 161.351.

(3) For purposes of this section, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect requiring supervision when the disease may, with reasonable medical probability, occasionally become active and, when active, render the person a danger to others. The person may be continued on conditional release by the board as provided in this section.

(4)(a) As a condition of release, the board may require the person to report to any state or local mental health facility for evaluation. Whenever medical, psychiatric or psychological treatment is recommended, the board may order the person, as a condition of release, to cooperate with and accept the treatment from the facility.

(b) The facility to which the person has been referred for evaluation shall perform the evaluation and submit a written report of its findings to the board. If the facility finds that treatment of the person is appropriate, it shall include its recommendations for treatment in the report to the board.

(c) Whenever treatment is provided by the facility, it shall furnish reports to the board on a regular basis concerning the progress of the person.

(d) Copies of all reports submitted to the board pursuant to this section shall be furnished to the person and the persons counsel. The confidentiality of these reports is determined pursuant to ORS 192.501 to 192.505.

(e) The facility shall comply with any other conditions of release prescribed by order of the board.

(5) If at any time while the person is under the jurisdiction of the board it appears to the board or its chairperson that the person has violated the terms of the conditional release or that the mental health of the individual has changed, the board or its chairperson may order the person returned for evaluation or treatment to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age. A written order of the board, or its chairperson on behalf of the board, is sufficient warrant for any law enforcement officer to take into custody such person and transport the person accordingly. A sheriff, municipal police officer, constable, parole and probation officer, prison official or other peace officer shall execute the order, and the person shall be returned as soon as practicable to the custody of the Department of Human Services. Within 20 days following the return of the person to the custody of the Department of Human Services, the board shall conduct a hearing. Notice of the time and place of the hearing shall be given to the person, the attorney representing the person and the Attorney General. The board may continue the person on conditional release or, if it finds by a preponderance of the evidence that the person is affected by mental disease or defect and presents a substantial danger to others and cannot be adequately controlled if conditional release is continued, it may order the person committed to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age. The state must prove by a preponderance of the evidence the persons unfitness for conditional release. A person in custody pursuant to this subsection has the same rights as any person appearing before the board pursuant to ORS 161.346.

(6) The community mental health and developmental disabilities program director, the director of the facility providing treatment to a person on conditional release, any peace officer or any person responsible for the supervision of a person on conditional release may take a person on conditional release into custody or request that the person be taken into custody if there is reasonable cause to believe the person is a substantial danger to others because of mental disease or defect and that the person is in need of immediate care, custody or treatment. Any person taken into custody pursuant to this subsection shall be transported as soon as practicable to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age. A person taken into custody under this subsection has the same rights as any person appearing before the board pursuant to ORS 161.346.

(7)(a) Any person conditionally released under this section may apply to the board for discharge from or modification of an order of conditional release on the ground that the person is no longer affected by mental disease or defect or, if still so affected, no longer presents a substantial danger to others and no longer requires supervision, medication, care or treatment. Notice of the hearing on an application for discharge or modification of an order of conditional release shall be made to the Attorney General. The applicant, at the hearing pursuant to this subsection, must prove by a preponderance of the evidence the applicants fitness for discharge or modification of the order of conditional release. Applications by the person for discharge or modification of conditional release shall not be filed more often than once every six months.

(b) Upon application by any person or agency responsible for supervision or treatment pursuant to an order of conditional release, the board shall conduct a hearing to determine if the conditions of release shall be continued, modified or terminated. The application shall be accompanied by a report setting forth the facts supporting the application.

(8) The total period of commitment and conditional release ordered pursuant to this section may not exceed the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(9) The board shall maintain and keep current the medical, social and criminal history of all persons committed to its jurisdiction. The confidentiality of records maintained by the board shall be determined pursuant to ORS 192.501 to 192.505.

(10) In determining whether a person should be committed to a state hospital or to a secure intensive community inpatient facility, conditionally released or discharged, the board shall have as its primary concern the protection of society. [1977 c.380 §11 (enacted in lieu of 161.335); 1979 c.885 §3; 1981 c.711 §5; 1983 c.800 §9; 1987 c.140 §1; 1989 c.790 §49; 2001 c.326 §1; 2005 c.264 §14; 2005 c.685 §2]

161.340 [1971 c.743 §47; 1975 c.380 §2; repealed by 1977 c.380 §12 (161.341 enacted in lieu of 161.340)]

161.341 Order of commitment; application for discharge or conditional release; release plan. (1) If the Psychiatric Security Review Board finds, upon its initial hearing, that the person presents a substantial danger to others and is not a proper subject for conditional release, the board shall order the person committed to, or retained in, a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age, for custody, care and treatment. The period of commitment ordered by the board may not exceed the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(2) If at any time after the commitment of a person to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services under this section, the superintendent of the hospital or the director of the secure intensive community inpatient facility is of the opinion that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others or that the person continues to be affected by mental disease or defect and continues to be a danger to others, but that the person can be controlled with proper care, medication, supervision and treatment if conditionally released, the superintendent or director shall apply to the board for an order of discharge or conditional release. The application shall be accompanied by a report setting forth the facts supporting the opinion of the superintendent or director. If the application is for conditional release, the application must also be accompanied by a verified conditional release plan. The board shall hold a hearing on the application within 60 days of its receipt. Not less than 20 days prior to the hearing before the board, copies of the report shall be sent to the Attorney General.

(3) The attorney representing the state may choose a psychiatrist or licensed psychologist to examine the person prior to the initial or any later decision by the board on discharge or conditional release. The results of the examination shall be in writing and filed with the board, and shall include, but need not be limited to, an opinion as to the mental condition of the person, whether the person presents a substantial danger to others and whether the person could be adequately controlled with treatment as a condition of release.

(4) Any person who has been committed to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services for custody, care and treatment or another person acting on the persons behalf may apply to the board for an order of discharge or conditional release upon the grounds:

(a) That the person is no longer affected by mental disease or defect;

(b) If so affected, that the person no longer presents a substantial danger to others; or

(c) That the person continues to be affected by a mental disease or defect and would continue to be a danger to others without treatment, but that the person can be adequately controlled and given proper care and treatment if placed on conditional release.

(5) When application is made under subsection (4) of this section, the board shall require that a report from the superintendent of the hospital or the director of the secure intensive community inpatient facility be prepared and transmitted as provided in subsection (2) of this section. The applicant must prove by a preponderance of the evidence the applicants fitness for discharge or conditional release under the standards of subsection (4) of this section, unless more than two years has passed since the state had the burden of proof on that issue, in which case the state shall have the burden of proving by a preponderance of the evidence the applicants lack of fitness for discharge or conditional release. Applications for discharge or conditional release under subsection (4) of this section shall not be filed more often than once every six months commencing with the date of the initial board hearing.

(6) The board is not required to hold a hearing on a first application under subsection (4) of this section any sooner than 90 days after the initial hearing. However, hearings resulting from any subsequent requests shall be held within 60 days of the filing of the application.

(7)(a) In no case shall any person committed by the court under ORS 161.327 to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services be held in the hospital or facility for more than 90 days from the date of the courts commitment order without an initial hearing before the board to determine whether the person should be conditionally released or discharged.

(b) In no case shall a person be held pursuant to this section for a period of time exceeding two years without a hearing before the board to determine whether the person should be conditionally released or discharged. [1977 c.380 §13 (enacted in lieu of 161.340); 1979 c.885 §4; 1981 c.711 §6; 1983 c.800 §10; 1985 c.192 §3; 1989 c.790 §50; 1991 c.244 §1; 2005 c.685 §3]

161.345 [1971 c.743 §48; repealed by 1977 c.380 §14 (161.346 enacted in lieu of 161.345)]

161.346 Hearings on discharge, conditional release, commitment or modification; psychiatric reports; notice of hearing. (1) The Psychiatric Security Review Board shall conduct hearings upon any application for discharge, conditional release, commitment or modification filed pursuant to ORS 161.336, 161.341 or 161.351 and as otherwise required by ORS 161.336 to 161.351 and shall make findings on the issues before it which may include:

(a) If the board finds that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others, the board shall order the person discharged from commitment or from conditional release.

(b) If the board finds that the person is still affected by a mental disease or defect and is a substantial danger to others, but can be controlled adequately if conditionally released with treatment as a condition of release, the board shall order the person conditionally released as provided in ORS 161.336.

(c) If the board finds that the person has not recovered from the mental disease or defect and is a substantial danger to others and cannot adequately be controlled if conditionally released on supervision, the board shall order the person committed to, or retained in, a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age, for care, custody and treatment.

(2) At any time, the board may appoint a psychiatrist or licensed psychologist to examine the person and to submit a report to the board. Reports filed with the board pursuant to the examination shall include, but need not be limited to, an opinion as to the mental condition of the person and whether the person presents a substantial danger to others, and whether the person could be adequately controlled with treatment as a condition of release. To facilitate the examination of the person, the board may order the person placed in the temporary custody of any state hospital or other suitable facility.

(3) The board may make the determination regarding discharge or conditional release based upon the written reports submitted pursuant to this section. If any member of the board desires further information from the examining psychiatrist or licensed psychologist who submitted the report, these persons shall be summoned by the board to give testimony. The board shall consider all evidence available to it which is material, relevant and reliable regarding the issues before the board. Such evidence may include but is not limited to the record of trial, the information supplied by the attorney representing the state or by any other interested party, including the person, and information concerning the persons mental condition and the entire psychiatric and criminal history of the person. All evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs shall be admissible at hearings. Testimony shall be taken upon oath or affirmation of the witness from whom received. The officer presiding at the hearing shall administer oaths or affirmations to witnesses.

(4) The board shall furnish to the person about whom the hearing is being conducted, the attorney representing the person, the Attorney General, the district attorney and the court or department of the county from which the person was committed written notice of any hearing pending under this section within a reasonable time prior to the hearing. The notice shall include:

(a) The time, place and location of the hearing.

(b) The nature of the hearing and the specific action for which a hearing has been requested, the issues to be considered at the hearing and a reference to the particular sections of the statutes and rules involved.

(c) A statement of the authority and jurisdiction under which the hearing is to be held.

(d) A statement of all rights under subsection (6) of this section.

(5) Prior to the commencement of a hearing, the board or presiding officer shall inform each party as provided in ORS 183.413 (2).

(6) At the hearing, the person about whom the hearing is being held shall have the right:

(a) To appear at all proceedings held pursuant to this section, except board deliberations.

(b) To cross-examine all witnesses appearing to testify at the hearing.

(c) To subpoena witnesses and documents as provided in ORS 161.395.

(d) To be represented by suitable legal counsel possessing skills and experience commensurate with the nature and complexity of the case, to consult with counsel prior to the hearing and, if financially eligible, to have suitable counsel appointed at state expense.

(e) To examine all information, documents and reports which the board considers. If then available to the board, the information, documents and reports shall be disclosed to the person so as to allow examination prior to the hearing.

(7) A record shall be kept of all hearings before the board, except board deliberations.

(8) Upon request of any party before the board, or on its own motion, the board may continue a hearing for a reasonable period not to exceed 60 days to obtain additional information or testimony or for other good cause shown.

(9) Within 15 days following the conclusion of the hearing, the board shall provide to the person, the attorney representing the person, the Attorney General or other attorney representing the state, if any, written notice of the boards decision.

(10) The burden of proof on all issues at hearings of the board shall be by a preponderance of the evidence.

(11) If the board determines that the person about whom the hearing is being held is financially eligible, the board shall appoint suitable counsel to represent the person. Counsel so appointed shall be an attorney who satisfies the professional qualifications established by the Public Defense Services Commission under ORS 151.216. The public defense services executive director shall determine and allow fair compensation for counsel appointed under this subsection and the reasonable expenses of the person in respect to the hearing. Compensation payable to appointed counsel shall not be less than the applicable compensation level established under ORS 151.216. The compensation and expenses so allowed shall be paid by the public defense services executive director from funds available for the purpose.

(12) The Attorney General may represent the state at contested hearings before the board unless the district attorney of the county from which the person was committed elects to represent the state. The district attorney of the county from which the person was committed shall cooperate with the Attorney General in securing the material necessary for presenting a contested hearing before the board. If the district attorney elects to represent the state, the district attorney shall give timely written notice of such election to the Attorney General, the board and the attorney representing the person. [1977 c.380 §15 (enacted in lieu of 161.345); 1979 c.867 §6; 1979 c.885 §5; 1981 c.711 §7; 1981 s.s c.3 §130; 1983 c.430 §1; 1985 c.502 §23; 1987 c.803 §19; 1991 c.827 §3; 2001 c.962 §40; 2003 c.449 §32; 2005 c.685 §4]

161.350 [1971 c.743 §49; 1975 c.380 §3; repealed by 1977 c.380 §16 (161.351 enacted in lieu of 161.350)]

161.351 Discharge of person under jurisdiction of board; periodic review of status. (1) Any person placed under the jurisdiction of the Psychiatric Security Review Board pursuant to ORS 161.336 or 161.341 shall be discharged at such time as the board, upon a hearing, shall find by a preponderance of the evidence that the person is no longer affected by mental disease or defect or, if so affected, no longer presents a substantial danger to others which requires regular medical care, medication, supervision or treatment.

(2) For purposes of this section, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect. A person whose mental disease or defect may, with reasonable medical probability, occasionally become active and when it becomes active will render the person a danger to others, shall not be discharged. The person shall continue under such supervision and treatment as the board deems necessary to protect the person and others.

(3) Any person who has been placed under the jurisdiction of the board and who has spent five years on conditional release shall be brought before the board for hearing within 30 days of the expiration of the five-year period. The board shall review the persons status and determine whether the person should be discharged from the jurisdiction of the board. [1977 c.380 §17 (enacted in lieu of 161.350); 1981 c.711 §13; 1985 c.192 §4; 1989 c.49 §1]

161.360 Mental disease or defect excluding fitness to proceed. (1) If, before or during the trial in any criminal case, the court has reason to doubt the defendants fitness to proceed by reason of incapacity, the court may order an examination in the manner provided in ORS 161.365.

(2) A defendant may be found incapacitated if, as a result of mental disease or defect, the defendant is unable:

(a) To understand the nature of the proceedings against the defendant; or

(b) To assist and cooperate with the counsel of the defendant; or

(c) To participate in the defense of the defendant. [1971 c.743 §50; 1993 c.238 §1]

161.365 Procedure for determining issue of fitness to proceed. (1) Whenever the court has reason to doubt the defendants fitness to proceed by reason of incapacity as defined in ORS 161.360, the court may call to its assistance in reaching its decision any witness and may appoint a psychiatrist or psychologist to examine the defendant and advise the court.

(2) If the court determines the assistance of a psychiatrist or psychologist would be helpful, the court may order the defendant to be committed for the purpose of an examination for a period not exceeding 30 days to a state mental hospital designated by the Department of Human Services if the defendant is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the defendant is under 18 years of age. The report of each examination shall include, but is not necessarily limited to, the following:

(a) A description of the nature of the examination;

(b) A statement of the mental condition of the defendant; and

(c) If the defendant suffers from a mental disease or defect, an opinion as to whether the defendant is incapacitated within the definition set out in ORS 161.360.

(3) Except when the defendant and the court both request to the contrary, the report may not contain any findings or conclusions as to whether the defendant as a result of mental disease or defect was subject to the provisions of ORS 161.295 or 161.300 at the time of the criminal act charged.

(4) If the examination by the psychiatrist or psychologist cannot be conducted by reason of the unwillingness of the defendant to participate therein, the report shall so state and shall include, if possible, an opinion as to whether such unwillingness of the defendant was the result of mental disease or defect affecting capacity to proceed.

(5) The report of the examination shall be filed in triplicate with the clerk of the court, who shall cause copies to be delivered to the district attorney and to counsel for defendant.

(6) When upon motion of the court or a financially eligible defendant, the court has ordered a psychiatric or psychological examination of the defendant, a county or justice court shall order the county to pay, and a circuit court shall order the public defense services executive director to pay from funds available for the purpose:

(a) A reasonable fee if the examination of the defendant is conducted by a psychiatrist or psychologist in private practice; and

(b) All costs including transportation of the defendant if the examination is conducted by a psychiatrist or psychologist in the employ of the Department of Human Services or a community mental health and developmental disabilities program established under ORS 430.610 to 430.670.

(7) When such an examination is ordered at the request or with the acquiescence of a defendant who is determined not to be financially eligible, the examination shall be performed at the defendants expense. When such an examination is ordered at the request of the prosecution, the county shall pay for the expense of the examination. [1971 c.743 §51; 1975 c.380 §4; 1981 s.s. c.3 §131; 1983 c.800 §11; 1987 c.803 §18; 1993 c.238 §2; 2001 c.962 §90; 2005 c.685 §5]

161.370 Determination of fitness; effect of finding of unfitness; proceedings if fitness regained; pretrial objections by defense counsel. (1) When the defendants fitness to proceed is drawn in question, the issue shall be determined by the court. If neither the prosecuting attorney nor counsel for the defendant contests the finding of the report filed by a psychiatrist or psychologist under ORS 161.365, the court may make the determination on the basis of such report. If the finding is contested, the court shall hold a hearing on the issue. If the report is received in evidence upon such hearing, the party who contests the finding thereof shall have the right to summon and to cross-examine any psychiatrist or psychologist who submitted the report and to offer evidence upon the issue. Other evidence regarding the defendants fitness to proceed may be introduced by either party.

(2) If the court determines that the defendant lacks fitness to proceed, the proceeding against the defendant shall be suspended, except as provided in subsection (12) of this section, and the court shall commit the defendant to the custody of the superintendent of a state mental hospital designated by the Department of Human Services if the defendant is at least 18 years of age, or to the custody of the director of a secure intensive community inpatient facility designated by the Department of Human Services if the defendant is under 18 years of age, or shall release the defendant on supervision for as long as such unfitness shall endure. The court may release the defendant on supervision if it determines that care other than commitment for incapacity to stand trial would better serve the defendant and the community. It may place conditions which it deems appropriate on the release, including the requirement that the defendant regularly report to the Department of Human Services or a community mental health and developmental disabilities program for examination to determine if the defendant has regained capacity to stand trial. When the court, on its own motion or upon the application of the superintendent of the hospital or director of the secure intensive community inpatient facility in which the defendant is committed, a person examining the defendant as a condition of release on supervision, or either party, determines, after a hearing, if a hearing is requested, that the defendant has regained fitness to proceed, the proceeding shall be resumed. If, however, the court is of the view that so much time has elapsed since the commitment or release of the defendant on supervision that it would be unjust to resume the criminal proceeding, the court on motion of either party may dismiss the charge and may order the defendant to be discharged or cause a proceeding to be commenced forthwith under ORS 426.070 to 426.170 or 427.235 to 427.290.

(3) The superintendent of a state hospital or director of a secure intensive community inpatient facility shall cause the defendant to be evaluated within 60 days from the defendants delivery into the superintendents or directors custody, for the purpose of determining whether there is a substantial probability that, in the foreseeable future, the defendant will have the capacity to stand trial.

(4) In addition, the superintendent or director shall:

(a) Immediately notify the committing court if the defendant, at any time, gains or regains the capacity to stand trial or will never have the capacity to stand trial.

(b) Within 90 days of the defendants delivery into the superintendents or directors custody, notify the committing court that:

(A) The defendant has the present capacity to stand trial;

(B) There is no substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial; or

(C) There is a substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial. If such a probability exists, the superintendent or director shall give the court an estimate of the time in which the defendant, with appropriate treatment, is expected to gain or regain capacity.

(5) If the superintendent or director determines that there is a substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial, unless the court otherwise orders, the defendant shall remain in the superintendents or directors custody where the defendant shall receive treatment designed for the purpose of enabling the defendant to gain or regain capacity. In keeping with the notice requirement under subsection (4)(b) of this section, the superintendent or director shall, for the duration of the defendants period of commitment, submit a progress report to the committing court, concerning the defendants capacity or incapacity, at least once every 180 days as measured from the date of the defendants delivery into the superintendents or directors custody.

(6) A defendant who remains committed under subsection (5) of this section shall be discharged within a period of time that is reasonable for making a determination concerning whether or not, and when, the defendant may gain or regain capacity. However, regardless of the number of charges with which the defendant is accused, in no event shall the defendant be committed for longer than whichever of the following, measured from the defendants initial custody date, is shorter:

(a) Three years; or

(b) A period of time equal to the maximum sentence the court could have imposed if the defendant had been convicted.

(7) The superintendent or director shall notify the committing court of the defendants impending discharge 30 days before the date on which the superintendent or director is required to discharge the defendant under subsection (6) of this section.

(8) When the committing court receives a notice from the superintendent or director under either subsection (4) or (7) of this section concerning the defendants progress or lack thereof, the committing court shall determine after a hearing, if a hearing is requested, whether the defendant presently has the capacity to stand trial.

(9) If under subsection (8) of this section the court determines that the defendant lacks the capacity to stand trial, the court shall further determine whether there is a substantial probability that the defendant, in the foreseeable future, will gain or regain the capacity to stand trial and whether the defendant is entitled to discharge under subsection (6) of this section. If the court determines that there is no substantial probability that the defendant, in the foreseeable future, will gain or regain the capacity to stand trial or that the defendant is entitled to discharge under subsection (6) of this section, the court shall dismiss, without prejudice, all charges against the defendant and:

(a) Order that the defendant be discharged; or

(b) Initiate commitment proceedings under ORS 426.070 or 427.235 to 427.290.

(10) All notices required under this section shall be filed with the clerk of the court and delivered to both the district attorney and the counsel for the defendant.

(11) If the defendant regains fitness to proceed, the term of any sentence received by the defendant for conviction of the crime charged shall be reduced by the amount of time the defendant was committed under this section to the custody of a state mental hospital, or to the custody of a secure intensive community inpatient facility, designated by the Department of Human Services.

(12) The fact that the defendant is unfit to proceed does not preclude any objection through counsel and without the personal participation of the defendant on the grounds that the indictment is insufficient, that the statute of limitations has run, that double jeopardy principles apply or upon any other ground at the discretion of the court which the court deems susceptible of fair determination prior to trial. [1971 c.743 §52; 1975 c.380 §5; 1993 c.238 §3; 1999 c.931 §§1,2; 2005 c.685 §6]

161.375 Escape of person placed at hospital or facility; authority to order arrest. (1) When a patient, who has been placed at the Oregon State Hospital for evaluation, care, custody and treatment under the jurisdiction of the Psychiatric Security Review Board or by court order under ORS 161.315, 161.365 or 161.370, has escaped or is absent without authorization from the Oregon State Hospital or from the custody of any person in whose charge the superintendent has placed the patient, the superintendent may order the arrest and detention of the patient.

(2) When a patient, who has been placed at a secure intensive community inpatient facility for evaluation, care, custody and treatment under the jurisdiction of the Psychiatric Security Review Board or by court order under ORS 161.315, 161.365 or 161.370, has escaped or is absent without authorization from the facility or from the custody of any person in whose charge the director of the facility has placed the patient, the director of the facility shall notify the Director of Human Services. The Director of Human Services may order the arrest and detention of the patient.

(3) The superintendent or the Director of Human Services may issue an order under this section based upon a reasonable belief that grounds exist for issuing the order. When reasonable, the superintendent or the Director of Human Services shall investigate to ascertain whether such grounds exist.

(4) Any order issued by the superintendent or the Director of Human Services as authorized by this section constitutes full authority for the arrest and detention of the patient and all laws applicable to warrant or arrest apply to the order. An order issued by the superintendent or the Director of Human Services under this section expires 72 hours after being signed by the superintendent or the Director of Human Services.

(5) As used in this section, superintendent means the superintendent of the Oregon State Hospital or the superintendents authorized representative. [1997 c.423 §1; 2005 c.685 §7]

Note: The amendments to 161.375 by section 24a, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the users convenience.

161.375. (1) When a patient, who has been placed at the Oregon State Hospital for evaluation, care, custody and treatment under the jurisdiction of the Psychiatric Security Review Board or by court order under ORS 161.315, 161.365 or 161.370, has escaped or is absent without authorization from the Oregon State Hospital or from the custody of any person in whose charge the superintendent has placed the patient, the superintendent may order the arrest and detention of the patient.

(2) When a patient, who has been placed at a secure intensive community inpatient facility for evaluation, care, custody and treatment under the jurisdiction of the Psychiatric Security Review Board or by court order under ORS 161.315, 161.365, 161.370 or 419C.527, has escaped or is absent without authorization from the facility or from the custody of any person in whose charge the director of the facility has placed the patient, the director of the facility shall notify the Director of Human Services. The Director of Human Services may order the arrest and detention of the patient.

(3) The superintendent or the Director of Human Services may issue an order under this section based upon a reasonable belief that grounds exist for issuing the order. When reasonable, the superintendent or the Director of Human Services shall investigate to ascertain whether such grounds exist.

(4) Any order issued by the superintendent or the Director of Human Services as authorized by this section constitutes full authority for the arrest and detention of the patient and all laws applicable to warrant or arrest apply to the order. An order issued by the superintendent or the Director of Human Services under this section expires 72 hours after being signed by the superintendent or the Director of Human Services.

(5) As used in this section, superintendent means the superintendent of the Oregon State Hospital or the superintendents authorized representative.

Note: 161.375 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.380 [1971 c.743 §53; renumbered 161.290]

161.385 Psychiatric Security Review Board; composition, term, qualifications, compensation, appointment, confirmation and meetings; judicial review of orders. (1) There is hereby created a Psychiatric Security Review Board consisting of five members appointed by the Governor and subject to confirmation by the Senate under section 4, Article III of the Oregon Constitution.

(2) The membership of the board shall not include any district attorney, deputy district attorney or public defender, but the membership shall be composed of:

(a) A psychiatrist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(b) A licensed psychologist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(c) A member with substantial experience in the processes of parole and probation;

(d) A member of the general public; and

(e) A lawyer with substantial experience in criminal trial practice.

(3) The term of office of each member is four years. The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the board not otherwise employed full-time by the state, shall be paid on a per diem basis an amount equal to $212, adjusted according to the executive pay plan for the biennium, for each day during which the member is engaged in the performance of official duties, including necessary travel time. In addition, subject to ORS 292.220 to 292.250 regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(5) Subject to any applicable provision of the State Personnel Relations Law, the board may hire employees to aid it in performing its duties.

(6)(a) The board shall select one of its members as chairperson to serve for a one-year term with such duties and powers as the board determines.

(b) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(7) The board shall meet at least twice every month, unless the chairperson determines that there is not sufficient business before the board to warrant a meeting at the scheduled time. The board shall also meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

(8)(a) When a person over whom the board exercises its jurisdiction is adversely affected or aggrieved by a final order of the board, the person is entitled to judicial review of the final order. The person is entitled on judicial review to suitable counsel possessing skills and experience commensurate with the nature and complexity of the case. If the person is financially eligible, suitable counsel shall be appointed by the reviewing court in the manner provided in ORS 138.500 (1). If the person is financially eligible, the public defense services executive director shall determine and pay, as provided in ORS 138.500, the cost of briefs, any other expenses of the person necessary to the review and compensation for counsel appointed for the person. The costs, expenses and compensation so allowed shall be paid as provided in ORS 138.500.

(b) The order and the proceedings underlying the order are subject to review by the Court of Appeals upon petition to that court filed within 60 days of the order for which review is sought. The board shall submit to the court the record of the proceeding or, if the person agrees, a shortened record. The record may include a certified true copy of a tape recording of the proceedings at a hearing in accordance with ORS 161.346. A copy of the record transmitted shall be delivered to the person by the board.

(c) The court may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8).

(d) The filing of the petition shall not stay the boards order, but the board or the Court of Appeals may order a stay upon application on such terms as are deemed proper. [1977 c.380 §8; 1979 c.867 §7; 1979 c.885 §6; 1981 c.711 §15; 1981 s.s. c.3 §132; 1983 c.740 §26; 1983 c.800 §12; 1987 c.133 §1; 2001 c.962 §70]

Note: The amendments to 161.385 by section 20, chapter 843, Oregon Laws 2005, become operative January 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the users convenience.

161.385. (1) There is hereby created a Psychiatric Security Review Board consisting of 10 members appointed by the Governor and subject to confirmation by the Senate under section 4, Article III of the Oregon Constitution.

(2) The membership of the board may not include any district attorney, deputy district attorney or public defender. The Governor shall appoint:

(a) A psychiatrist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(b) A licensed psychologist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(c) A member with substantial experience in the processes of parole and probation;

(d) A lawyer with substantial experience in criminal trial practice;

(e) A psychiatrist certified, or eligible to be certified, by the Board of Medical Examiners in child psychiatry who is experienced in the juvenile justice system and not employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(f) A licensed psychologist who is experienced in child psychology and the juvenile justice system and not employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(g) A member with substantial experience in the processes of juvenile parole and probation;

(h) A lawyer with substantial experience in juvenile law practice; and

(i) Two members of the general public.

(3) The term of office of each member is four years. The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the board not otherwise employed full-time by the state shall be paid on a per diem basis an amount equal to $289.22, adjusted according to the executive pay plan for the biennium, for each day during which the member is engaged in the performance of official duties, including necessary travel time. In addition, subject to ORS 292.220 to 292.250 regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(5) Subject to any applicable provision of the State Personnel Relations Law, the board may hire employees to aid it in performing its duties.

(6) The board consists of two five-member panels. The adult panel is responsible for persons placed under the boards jurisdiction under ORS 161.327 and 419C.544 and consists of those members appointed under subsection (2)(a) to (d) of this section and one of the public members. The juvenile panel is responsible for young persons placed under the boards jurisdiction under ORS 419C.529 and consists of those members appointed under subsection (2)(e) to (h) of this section and the other public member.

(7)(a) Each panel shall select one of its members as chairperson to serve for a one-year term with such duties and powers as the panel determines.

(b) A majority of the voting members of a panel constitutes a quorum for the transaction of business of the panel.

(8) Each panel shall meet at least twice every month, unless the chairperson determines that there is not sufficient business before the panel to warrant a meeting at the scheduled time. The panel shall also meet at other times and places specified by the call of the chairperson or of a majority of the members of the panel.

(9)(a) When a person over whom a panel of the board exercises its jurisdiction is adversely affected or aggrieved by a final order of the panel, the person is entitled to judicial review of the final order. The person is entitled on judicial review to suitable counsel possessing skills and experience commensurate with the nature and complexity of the case. If the person is financially eligible, suitable counsel shall be appointed by the reviewing court in the manner provided in ORS 138.500 (1). If the person is financially eligible, the public defense services executive director shall determine and pay, as provided in ORS 138.500, the cost of briefs, any other expenses of the person necessary to the review and compensation for counsel appointed for the person. The costs, expenses and compensation so allowed shall be paid as provided in ORS 138.500.

(b) The order and the proceedings underlying the order are subject to review by the Court of Appeals upon petition to that court filed within 60 days of the order for which review is sought. The panel shall submit to the court the record of the proceeding or, if the person agrees, a shortened record. The record may include a certified true copy of a tape recording of the proceedings at a hearing in accordance with ORS 161.346. A copy of the record transmitted shall be delivered to the person by the panel.

(c) The court may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8).

(d) The filing of the petition does not stay the panels order, but the panel or the Court of Appeals may order a stay upon application on such terms as are deemed proper.

161.387 Board to implement policies; rulemaking; meetings not deliberative under public meeting requirements. (1) The Psychiatric Security Review Board, by rule pursuant to ORS 183.325 to 183.410 and not inconsistent with law, may implement its policies and set out its procedure and practice requirements and may promulgate such interpretive rules as the board deems necessary or appropriate to carry out its statutory responsibilities.

(2) Administrative meetings of the board and the evidentiary phase of board hearings are not deliberations for the purposes of ORS 192.690. [1981 c.711 §§10,11]

Note: See note under 161.326.

161.390 Rules for assignment of persons to state mental hospitals or secure intensive community inpatient facilities; release plan prepared by Department of Human Services. (1) The Department of Human Services shall promulgate rules for the assignment of persons to state mental hospitals or secure intensive community inpatient facilities under ORS 161.341, 161.365 and 161.370 and for establishing standards for evaluation and treatment of persons committed to a state hospital or a secure intensive community inpatient facility, designated by the department, or ordered to a community mental health and developmental disabilities program under ORS 161.315 to 161.351 and 428.210.

(2) Whenever the Psychiatric Security Review Board requires the preparation of a predischarge or preconditional release plan before a hearing or as a condition of granting discharge or conditional release for a person committed under ORS 161.327 or 161.341 to a state hospital or a secure intensive community inpatient facility for custody, care and treatment, the Department of Human Services is responsible for and shall prepare the plan.

(3) In carrying out a conditional release plan prepared under subsection (2) of this section, the Department of Human Services may contract with a community mental health and developmental disabilities program, other public agency or private corporation or an individual to provide supervision and treatment for the conditionally released person. [1975 c.380 §7; 1977 c.380 §18; 1981 c.711 §14; 1993 c.680 §18; 2005 c.22 §109; 2005 c.685 §8]

161.395 Subpoena power of board. (1) Upon request of any party to a hearing before the board, the board or its designated representatives shall issue, or the board on its own motion may issue, subpoenas requiring the attendance and testimony of witnesses.

(2) Upon request of any party to the hearing before the board and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue, or the board on its own motion may issue, subpoenas duces tecum.

(3) Witnesses appearing under subpoenas, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to that witness shall be reimbursed by the board.

(4) If any person fails to comply with a subpoena issued under subsections (1) or (2) of this section or any party or witness refuses to testify regarding any matter on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court.

(5) If any person, agency or facility fails to comply with an order of the board issued pursuant to subsection (2) of this section, the judge of a circuit court of any county, on application of the board or its designated representative, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of an order issued by the court. Contempt for disobedience of an order of the board shall be punishable by a fine of $100. [1977 c.380 §9; 1989 c.980 §8]

Note: 161.395 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.397 Psychiatric Security Review Board Account. The Psychiatric Security Review Board Account is established separate and distinct from the General Fund. All moneys received by the Psychiatric Security Review Board, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the board to carry out the duties, functions and powers of the board. [2001 c.716 §3]

Note: 161.397 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.400 Leave of absence; notice to board. If, at any time after the commitment of a person to a state hospital or a secure intensive community inpatient facility under ORS 161.341 (1), the superintendent of the hospital or the director of the facility is of the opinion that a leave of absence from the hospital or facility would be therapeutic for the person and that such leave would pose no substantial danger to others, the superintendent or director may authorize such leave for up to 48 hours in accordance with rules adopted by the Psychiatric Security Review Board. However, the superintendent or director, before authorizing the leave of absence, shall first notify the board for the purposes of ORS 161.326 (2). [1981 c.711 §12; 2005 c.685 §9]

161.403 [1983 c.800 §14; repealed by 1993 c.77 §1]

INCHOATE CRIMES

161.405 Attempt described. (1) A person is guilty of an attempt to commit a crime when the person intentionally engages in conduct which constitutes a substantial step toward commission of the crime.

(2) An attempt is a:

(a) Class A felony if the offense attempted is murder or treason.

(b) Class B felony if the offense attempted is a Class A felony.

(c) Class C felony if the offense attempted is a Class B felony.

(d) Class A misdemeanor if the offense attempted is a Class C felony or an unclassified felony.

(e) Class B misdemeanor if the offense attempted is a Class A misdemeanor.

(f) Class C misdemeanor if the offense attempted is a Class B misdemeanor.

(g) Violation if the offense attempted is a Class C misdemeanor or an unclassified misdemeanor. [1971 c.743 §54]

161.425 Impossibility not a defense. In a prosecution for an attempt, it is no defense that it was impossible to commit the crime which was the object of the attempt where the conduct engaged in by the actor would be a crime if the circumstances were as the actor believed them to be. [1971 c.743 §55]

161.430 Renunciation as a defense to attempt. (1) A person is not liable under ORS 161.405 if, under circumstances manifesting a voluntary and complete renunciation of the criminal intent of the person, the person avoids the commission of the crime attempted by abandoning the criminal effort and, if mere abandonment is insufficient to accomplish this avoidance, doing everything necessary to prevent the commission of the attempted crime.

(2) The defense of renunciation is an affirmative defense. [1971 c.743 §56]

161.435 Solicitation described. (1) A person commits the crime of solicitation if with the intent of causing another to engage in specific conduct constituting a crime punishable as a felony or as a Class A misdemeanor or an attempt to commit such felony or Class A misdemeanor the person commands or solicits such other person to engage in that conduct.

(2) Solicitation is a:

(a) Class A felony if the offense solicited is murder or treason.

(b) Class B felony if the offense solicited is a Class A felony.

(c) Class C felony if the offense solicited is a Class B felony.

(d) Class A misdemeanor if the offense solicited is a Class C felony.

(e) Class B misdemeanor if the offense solicited is a Class A misdemeanor. [1971 c.743 §57]

161.440 Renunciation as defense to solicitation. (1) It is a defense to the crime of solicitation that the person soliciting the crime, after soliciting another person to commit a crime, persuaded the person solicited not to commit the crime or otherwise prevented the commission of the crime, under circumstances manifesting a complete and voluntary renunciation of the criminal intent.

(2) The defense of renunciation is an affirmative defense. [1971 c.743 §58]

161.450 Conspiracy described. (1) A person is guilty of criminal conspiracy if with the intent that conduct constituting a crime punishable as a felony or a Class A misdemeanor be performed, the person agrees with one or more persons to engage in or cause the performance of such conduct.

(2) Criminal conspiracy is a:

(a) Class A felony if an object of the conspiracy is commission of murder, treason or a Class A felony.

(b) Class B felony if an object of the conspiracy is commission of a Class B felony.

(c) Class C felony if an object of the conspiracy is commission of a Class C felony.

(d) Class A misdemeanor if an object of the conspiracy is commission of a Class A misdemeanor. [1971 c.743 §59]

161.455 Conspiratorial relationship. If a person is guilty of conspiracy, as defined in ORS 161.450, and knows that a person with whom the person conspires to commit a crime has conspired or will conspire with another person or persons to commit the same crime, the person is guilty of conspiring with such other person or persons, whether or not the person knows their identity, to commit such crime. [1971 c.743 §60]

161.460 Renunciation as defense to conspiracy. (1) It is a defense to a charge of conspiracy that the actor, after conspiring to commit a crime, thwarted commission of the crime which was the object of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of the criminal purpose of the actor. Renunciation by one conspirator does not, however, affect the liability of another conspirator who does not join in the renunciation of the conspiratorial objective.

(2) The defense of renunciation is an affirmative defense. [1971 c.743 §61]

161.465 Duration of conspiracy. For the purpose of application of ORS 131.125:

(1) Conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are completed or the agreement that they be committed is abandoned by the defendant and by those with whom the defendant conspired.

(2) Abandonment is presumed if neither the defendant nor anyone with whom the defendant conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3) If an individual abandons the agreement, the conspiracy is terminated as to the individual only if and when the individual advises those with whom the individual conspired of the abandonment or the individual informs the law enforcement authorities of the existence of the conspiracy and of the participation of the individual therein. [1971 c.743 §62; 1973 c.836 §340]

161.475 Defenses to solicitation and conspiracy. (1) Except as provided in subsection (2) of this section, it is immaterial to the liability of a person who solicits or conspires with another to commit a crime that:

(a) The person or the person whom the person solicits or with whom the person conspires does not occupy a particular position or have a particular characteristic which is an element of such crime, if the person believes that one of them does; or

(b) The person whom the person solicits or with whom the person conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime, or, in the case of conspiracy, has feigned the agreement; or

(c) The person with whom the person conspires has not been prosecuted for or convicted of the conspiracy or a crime based upon the conduct in question, or has previously been acquitted.

(2) It is a defense to a charge of solicitation or conspiracy to commit a crime that if the criminal object were achieved, the actor would not be guilty of a crime under the law defining the offense or as an accomplice under ORS 161.150 to 161.165. [1971 c.743 §63]

161.485 Multiple convictions barred in inchoate crimes. (1) It is no defense to a prosecution under ORS 161.405, 161.435 or 161.450 that the offense the defendant either attempted to commit, solicited to commit or conspired to commit was actually committed pursuant to such attempt, solicitation or conspiracy.

(2) A person shall not be convicted of more than one offense defined by ORS 161.405, 161.435 and 161.450 for conduct designed to commit or to culminate in commission of the same crime.

(3) A person shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and an attempt to commit that offense or solicitation of that offense or conspiracy to commit that offense.

(4) Nothing in this section shall be construed to bar inclusion of multiple counts charging violation of the substantive crime and ORS 161.405, 161.435 and 161.450 in a single indictment or information, provided the penal conviction is consistent with subsections (2) and (3) of this section. [1971 c.743 §64]

CLASSES OF OFFENSES

161.505 Offense described. An offense is conduct for which a sentence to a term of imprisonment or to a fine is provided by any law of this state or by any law or ordinance of a political subdivision of this state. An offense is either a crime, as described in ORS 161.515, or a violation, as described in ORS 153.008. [1971 c.743 §65; 1975 c.451 §173; 1981 c.626 §2; 1981 c.692 §7; 1999 c.1051 §43]

161.515 Crime described. (1) A crime is an offense for which a sentence of imprisonment is authorized.

(2) A crime is either a felony or a misdemeanor. [1971 c.743 §66]

161.525 Felony described. Except as provided in ORS 161.585 and 161.705, a crime is a felony if it is so designated in any statute of this state or if a person convicted under a statute of this state may be sentenced to a maximum term of imprisonment of more than one year. [1971 c.743 §67]

161.535 Classification of felonies. (1) Felonies are classified for the purpose of sentence into the following categories:

(a) Class A felonies;

(b) Class B felonies;

(c) Class C felonies; and

(d) Unclassified felonies.

(2) The particular classification of each felony defined in the Oregon Criminal Code, except murder under ORS 163.115 and treason under ORS 166.005, is expressly designated in the section defining the crime. An offense defined outside this code which, because of the express sentence provided is within the definition of ORS 161.525, shall be considered an unclassified felony. [1971 c.743 §68]

161.545 Misdemeanor described. A crime is a misdemeanor if it is so designated in any statute of this state or if a person convicted thereof may be sentenced to a maximum term of imprisonment of not more than one year. [1971 c.743 §69]

161.555 Classification of misdemeanors. (1) Misdemeanors are classified for the purpose of sentence into the following categories:

(a) Class A misdemeanors;

(b) Class B misdemeanors;

(c) Class C misdemeanors; and

(d) Unclassified misdemeanors.

(2) The particular classification of each misdemeanor defined in the Oregon Criminal Code is expressly designated in the section defining the crime. An offense defined outside this code which, because of the express sentence provided is within the definition of ORS 161.545, shall be considered an unclassified misdemeanor.

(3) An offense defined by a statute of this state, but without specification as to its classification or as to the penalty authorized upon conviction, shall be considered a Class A misdemeanor. [1971 c.743 §70]

161.565 [1971 c.743 §71; 1987 c.783 §1; 1989 c.1053 §17; 1991 c.111 §17; 1993 c.533 §4; 1997 c.852 §12; repealed by 1999 c.1051 §49]

161.566 Misdemeanor treated as violation; prosecuting attorneys election. (1) Except as provided in subsection (4) of this section, a prosecuting attorney may elect to treat any misdemeanor as a Class A violation. The election must be made by the prosecuting attorney orally at the time of the first appearance of the defendant or in writing filed on or before the time scheduled for the first appearance of the defendant. If no election is made within the time allowed, the case shall proceed as a misdemeanor.

(2) If a prosecuting attorney elects to treat a misdemeanor as a Class A violation under this section, the court shall amend the accusatory instrument to reflect the charged offense as a Class A violation and clearly denominate the offense as a Class A violation in any judgment entered in the matter. Notwithstanding ORS 153.018, the maximum fine that a court may impose upon conviction of a violation under this section may not exceed the amount provided in ORS 161.635 for the class of misdemeanor receiving violation treatment.

(3) If a prosecuting attorney elects to treat a misdemeanor as a Class A violation under this section, and the defendant fails to make any required appearance in the matter, the court may enter a default judgment against the defendant in the manner provided by ORS 153.102. Notwithstanding ORS 153.018, the maximum fine that the court may impose under a default judgment entered pursuant to ORS 153.102 is the maximum fine for the class of misdemeanor receiving violation treatment.

(4) A prosecuting attorney may not elect to treat misdemeanors created under ORS 811.540 or 813.010 as violations under the provisions of this section.

(5) The election provided for in this section may be made by a city attorney acting as prosecuting attorney in the case of municipal ordinance offenses, a county counsel acting as prosecuting attorney under a county charter in the case of county ordinance offenses, and the Attorney General acting as prosecuting attorney in those criminal actions or proceedings within the jurisdiction of the Attorney General.

(6) Notwithstanding ORS 137.290 (1)(d), the unitary assessment imposed upon conviction of a violation under this section is the amount provided in ORS 137.290 for the misdemeanor receiving violation treatment. [1999 c.1051 §47; 2003 c.737 §89]

161.568 Misdemeanor treated as violation; courts election. (1) Except as provided in subsection (4) of this section, a court may elect to treat any misdemeanor as a Class A violation for the purpose of entering a default judgment under ORS 153.102 if:

(a) A complaint or information has been filed with the court for the misdemeanor;

(b) The defendant has failed to make an appearance in the proceedings required by the court or by law; and

(c) The court has given notice to the district attorney for the county and the district attorney has informed the court that the district attorney does not object to treating the misdemeanor as a Class A violation.

(2) If the court treats a misdemeanor as a Class A violation under this section, the court shall amend the accusatory instrument to reflect the charged offense as a Class A violation and clearly denominate the offense as a Class A violation in the judgment entered in the matter.

(3) Notwithstanding ORS 153.018, if the court treats a misdemeanor as a Class A violation under this section, the maximum fine that the court may impose under a default judgment entered pursuant to ORS 153.102 is the maximum fine for the class of misdemeanor receiving violation treatment.

(4) A court may not treat misdemeanors created under ORS 811.540 or 813.010 as violations under the provisions of this section.

(5) Notwithstanding ORS 137.290 (1)(d), the unitary assessment imposed upon conviction of a violation under this section is the amount provided in ORS 137.290 for the misdemeanor receiving violation treatment. [1999 c.1051 §48; 2003 c.737 §90]

161.570 Felony treated as misdemeanor. (1) As used in this section, nonperson felony has the meaning given that term in the rules of the Oregon Criminal Justice Commission.

(2) A district attorney may elect to treat a Class C nonperson felony or a violation of ORS 475.840 (3)(a) or 475.864 (2) as a Class A misdemeanor. The election must be made by the district attorney orally or in writing at the time of the first appearance of the defendant. If a district attorney elects to treat a Class C felony or a violation of ORS 475.840 (3)(a) or 475.864 (2) as a Class A misdemeanor under this subsection, the court shall amend the accusatory instrument to reflect the charged offense as a Class A misdemeanor.

(3) If, at some time after the first appearance of a defendant charged with a Class C nonperson felony or a violation of ORS 475.840 (3)(a) or 475.864 (2), the district attorney and the defendant agree to treat the charged offense as a Class A misdemeanor, the court may allow the offense to be treated as a Class A misdemeanor by stipulation of the parties.

(4) If a Class C felony or a violation of ORS 475.840 (3)(a) or 475.864 (2) is treated as a Class A misdemeanor under this section, the court shall clearly denominate the offense as a Class A misdemeanor in any judgment entered in the matter.

(5) If no election or stipulation is made under this section, the case proceeds as a felony.

(6) Before a district attorney may make an election under subsection (2) of this section, the district attorney shall adopt written guidelines for determining when and under what circumstances the election may be made. The district attorney shall apply the guidelines uniformly.

(7) Notwithstanding ORS 161.635, the maximum fine that a court may impose upon conviction of a misdemeanor under this section may not exceed the amount provided in ORS 161.625 for the class of felony receiving Class A misdemeanor treatment. [2003 c.645 §2; 2005 c.708 §47]

161.575 [1971 c.743 §72; repealed by 1999 c.1051 §49]

161.585 Classification of certain crimes determined by punishment. (1) When a crime punishable as a felony is also punishable by imprisonment for a maximum term of one year or by a fine, the crime shall be classed as a misdemeanor if the court imposes a punishment other than imprisonment under ORS 137.124 (1).

(2) Notwithstanding the provisions of ORS 161.525, upon conviction of a crime punishable as described in subsection (1) of this section, the crime is a felony for all purposes until one of the following events occurs, after which occurrence the crime is a misdemeanor for all purposes:

(a) Without imposing a sentence of probation, the court imposes a sentence of imprisonment other than to the legal and physical custody of the Department of Corrections.

(b) Without imposing a sentence of probation, the court imposes a fine.

(c) Upon revocation of probation, the court imposes a sentence of imprisonment other than to the legal and physical custody of the Department of Corrections.

(d) Upon revocation of probation, the court imposes a fine.

(e) The court declares the offense to be a misdemeanor, either at the time of imposing a sentence of probation, upon suspension of imposition of a part of a sentence, or on application of defendant or the parole and probation officer of the defendant thereafter.

(f) The court imposes a sentence of probation on the defendant without imposition of any other sentence upon conviction and defendant is thereafter discharged without any other sentence.

(g) Without imposing a sentence of probation and without imposing any other sentence, the court declares the offense to be a misdemeanor and discharges the defendant.

(3) The provisions of this section shall apply only to persons convicted of a felony committed prior to November 1, 1989. [1971 c.743 §73; 1987 c.320 §85; 1989 c.790 §52; 1993 c.14 §18; 2005 c.264 §15]

DISPOSITION OF OFFENDERS

161.605 Maximum prison terms for felonies. The maximum term of an indeterminate sentence of imprisonment for a felony is as follows:

(1) For a Class A felony, 20 years.

(2) For a Class B felony, 10 years.

(3) For a Class C felony, 5 years.

(4) For an unclassified felony as provided in the statute defining the crime. [1971 c.743 §74]

161.610 Enhanced penalty for use of firearm during commission of felony; pleading; minimum penalties; suspension or reduction of penalty. (1) As used in this section, firearm means a weapon which is designed to expel a projectile by the action of black powder or smokeless powder.

(2) The use or threatened use of a firearm, whether operable or inoperable, by a defendant during the commission of a felony may be pleaded in the accusatory instrument and proved at trial as an element in aggravation of the crime as provided in this section. When a crime is so pleaded, the aggravated nature of the crime may be indicated by adding the words with a firearm to the title of the offense. The unaggravated crime shall be considered a lesser included offense.

(3) Notwithstanding the provisions of ORS 161.605 or 137.010 (3) and except as otherwise provided in subsection (6) of this section, if a defendant is convicted of a felony having as an element the defendants use or threatened use of a firearm during the commission of the crime, the court shall impose at least the minimum term of imprisonment as provided in subsection (4) of this section. Except as provided in ORS 144.122 and 144.126 and subsection (5) of this section, in no case shall any person punishable under this section become eligible for work release, parole, temporary leave or terminal leave until the minimum term of imprisonment is served, less a period of time equivalent to any reduction of imprisonment granted for good time served or time credits earned under ORS 421.121, nor shall the execution of the sentence imposed upon such person be suspended by the court.

(4) The minimum terms of imprisonment for felonies having as an element the defendants use or threatened use of a firearm in the commission of the crime shall be as follows:

(a) Except as provided in subsection (5) of this section, upon the first conviction for such felony, five years, except that if the firearm is a machine gun, short-barreled rifle, short-barreled shotgun or is equipped with a firearms silencer, the term of imprisonment shall be 10 years.

(b) Upon conviction for such felony committed after punishment pursuant to paragraph (a) of this subsection or subsection (5) of this section, 10 years, except that if the firearm is a machine gun, short-barreled rifle, short-barreled shotgun or is equipped with a firearms silencer, the term of imprisonment shall be 20 years.

(c) Upon conviction for such felony committed after imprisonment pursuant to paragraph (b) of this subsection, 30 years.

(5) If it is the first time that the defendant is subject to punishment under this section, rather than impose the sentence otherwise required by subsection (4)(a) of this section, the court may:

(a) For felonies committed prior to November 1, 1989, suspend the execution of the sentence or impose a lesser term of imprisonment, when the court expressly finds mitigating circumstances justifying such lesser sentence and sets forth those circumstances in its statement on sentencing; or

(b) For felonies committed on or after November 1, 1989, impose a lesser sentence in accordance with the rules of the Oregon Criminal Justice Commission.

(6) When a defendant who is convicted of a felony having as an element the defendants use or threatened use of a firearm during the commission of the crime is a person who was waived from juvenile court under ORS 137.707 (5)(b)(A), 419C.349, 419C.352, 419C.364 or 419C.370, the court is not required to impose a minimum term of imprisonment under this section. [1979 c.779 §2; 1985 c.552 §1; 1989 c.790 §72; 1989 c.839 §18; 1991 c.133 §3; 1993 c.692 §9; 1999 c.951 §3; 2005 c.407 §1]

161.615 Prison terms for misdemeanors. Sentences for misdemeanors shall be for a definite term. The court shall fix the term of imprisonment within the following maximum limitations:

(1) For a Class A misdemeanor, 1 year.

(2) For a Class B misdemeanor, 6 months.

(3) For a Class C misdemeanor, 30 days.

(4) For an unclassified misdemeanor, as provided in the statute defining the crime. [1971 c.743 §75]

161.620 Sentences imposed upon waiver from juvenile court. Notwithstanding any other provision of law, a sentence imposed upon any person waived from the juvenile court under ORS 419C.349, 419C.352, 419C.364 or 419C.370 shall not include any sentence of death or life imprisonment without the possibility of release or parole nor imposition of any mandatory minimum sentence except that a mandatory minimum sentence under:

(1) ORS 163.105 (1)(c) shall be imposed; and

(2) ORS 161.610 may be imposed. [1985 c.631 §9; 1989 c.720 §3; 1993 c.33 §306; 1993 c.546 §119; 1995 c.422 §131y; 1999 c.951 §2]

Note: 161.620 was added to and made a part of ORS 161.615 to 161.685 by legislative action but was not added to any smaller series in that series. See Preface to Oregon Revised Statutes for further explanation.

161.625 Fines for felonies. (1) A sentence to pay a fine for a felony shall be a sentence to pay an amount, fixed by the court, not exceeding:

(a) $500,000 for murder or aggravated murder.

(b) $375,000 for a Class A felony.

(c) $250,000 for a Class B felony.

(d) $125,000 for a Class C felony.

(2) A sentence to pay a fine for an unclassified felony shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the crime.

(3)(a) If a person has gained money or property through the commission of a felony, then upon conviction thereof the court, in lieu of imposing the fine authorized for the crime under subsection (1) or (2) of this section, may sentence the defendant to pay an amount, fixed by the court, not exceeding double the amount of the defendants gain from the commission of the crime.

(b) The provisions of paragraph (a) of this subsection do not apply to the felony theft of a companion animal, as defined in ORS 164.055, or a captive wild animal.

(4) As used in this section, gain means the amount of money or the value of property derived from the commission of the felony, less the amount of money or the value of property returned to the victim of the crime or seized by or surrendered to lawful authority before the time sentence is imposed. Value shall be determined by the standards established in ORS 164.115.

(5) When the court imposes a fine for a felony the court shall make a finding as to the amount of the defendants gain from the crime. If the record does not contain sufficient evidence to support a finding the court may conduct a hearing upon the issue.

(6) Except as provided in ORS 161.655, this section does not apply to a corporation. [1971 c.743 §76; 1981 c.390 §1; 1991 c.837 §11; 1993 c.680 §36; 2003 c.615 §1; 2003 c.737 §86]

161.635 Fines for misdemeanors. (1) A sentence to pay a fine for a misdemeanor shall be a sentence to pay an amount, fixed by the court, not exceeding:

(a) $6,250 for a Class A misdemeanor.

(b) $2,500 for a Class B misdemeanor.

(c) $1,250 for a Class C misdemeanor.

(2) A sentence to pay a fine for an unclassified misdemeanor shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the crime.

(3) If a person has gained money or property through the commission of a misdemeanor, then upon conviction thereof the court, instead of imposing the fine authorized for the offense under this section, may sentence the defendant to pay an amount fixed by the court, not exceeding double the amount of the defendants gain from the commission of the offense. In that event, ORS 161.625 (4) and (5) apply.

(4) This section does not apply to corporations. [1971 c.743 §77; 1981 c.390 §2; 1993 c.680 §30; 1995 c.545 §2; 1999 c.1051 §44; 2003 c.737 §87]

161.645 Standards for imposing fines. In determining whether to impose a fine and its amount, the court shall consider:

(1) The financial resources of the defendant and the burden that payment of a fine will impose, with due regard to the other obligations of the defendant; and

(2) The ability of the defendant to pay a fine on an installment basis or on other conditions to be fixed by the court. [1971 c.743 §78]

161.655 Fines for corporations. (1) A sentence to pay a fine when imposed on a corporation for an offense defined in the Oregon Criminal Code or for an offense defined outside this code for which no special corporate fine is specified, shall be a sentence to pay an amount, fixed by the court, not exceeding:

(a) $50,000 when the conviction is of a felony.

(b) $5,000 when the conviction is of a Class A misdemeanor or of an unclassified misdemeanor for which a term of imprisonment of more than six months is authorized.

(c) $2,500 when the conviction is of a Class B misdemeanor or of an unclassified misdemeanor for which the authorized term of imprisonment is not more than six months.

(d) $1,000 when the conviction is of a Class C misdemeanor or an unclassified misdemeanor for which the authorized term of imprisonment is not more than 30 days.

(2) A sentence to pay a fine, when imposed on a corporation for an offense defined outside the Oregon Criminal Code, if a special fine for a corporation is provided in the statute defining the offense, shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the offense.

(3) If a corporation has gained money or property through the commission of an offense, then upon conviction thereof the court, in lieu of imposing the fine authorized for the offense under subsection (1) or (2) of this section, may sentence the corporation to pay an amount, fixed by the court, not exceeding double the amount of the corporations gain from the commission of the offense. In that event, ORS 161.625 (4) and (5) apply. [1971 c.743 §79; 1999 c.1051 §45]

161.665 Costs. (1) Except as provided in ORS 151.505, the court, only in the case of a defendant for whom it enters a judgment of conviction, may include in its sentence thereunder a provision that the convicted defendant pay as costs expenses specially incurred by the state in prosecuting the defendant. Costs include a reasonable attorney fee for counsel appointed pursuant to ORS 135.045 or 135.050 and a reasonable amount for fees and expenses incurred pursuant to preauthorization under ORS 135.055. A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the Public Defense Services Commission under ORS 151.216. Costs do not include expenses inherent in providing a constitutionally guaranteed jury trial or expenditures in connection with the maintenance and operation of government agencies that must be made by the public irrespective of specific violations of law.

(2) Except as provided in ORS 151.505, the court, after the conclusion of an appeal of its initial judgment of conviction, may include in its general judgment, or enter a supplemental judgment that includes, a requirement that a convicted defendant pay as costs a reasonable attorney fee for counsel appointed pursuant to ORS 138.500, including counsel who is appointed under ORS 151.216 or counsel who is under contract to provide services for the proceeding under ORS 151.219, and other costs and expenses allowed by the public defense services executive director under ORS 138.500 (4). A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the commission under ORS 151.216.

(3) For purposes of subsections (1) and (2) of this section, compensation of counsel is determined by reference to a schedule of compensation established by the commission under ORS 151.216.

(4) The court may not sentence a defendant to pay costs under this section unless the defendant is or may be able to pay them. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of costs will impose.

(5) A defendant who has been sentenced to pay costs under this section and who is not in contumacious default in the payment of costs may at any time petition the court that sentenced the defendant for remission of the payment of costs or of any unpaid portion of costs. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the immediate family of the defendant, the court may remit all or part of the amount due in costs, or modify the method of payment under ORS 161.675.

(6) Except as provided in subsection (7) of this section, all moneys collected or paid under this section shall be paid into the General Fund and credited to the Criminal Fine and Assessment Account.

(7) All moneys collected or paid under this section as costs for expenses incurred by the state in extraditing the defendant to this state shall be deposited into the Arrest and Return Account established in ORS 133.865. [1971 c.743 §80; 1981 s.s. c.3 §120; 1983 c.763 §12; 1985 c.710 §3; 1987 c.803 §26; 1989 c.1053 §11; 1991 c.460 §12; 1991 c.840 §1; 1997 c.761 §1; 2001 c.962 §§41,113; 2003 c.449 §29; 2003 c.576 §§247,248; 2003 c.615 §2]

161.675 Time and method of payment of fines, restitution and costs. (1) When a defendant, as a part of a sentence or as condition of probation or suspension of sentence, is required to pay a sum of money for any purpose, the court may order payment to be made immediately or within a specified period of time or in specified installments. If a defendant is sentenced to a term of imprisonment, any part of the sentence that requires the payment of a sum of money for any purpose is enforceable during the period of imprisonment if the court expressly finds that the defendant has assets to pay all or part of the amounts ordered.

(2) When a defendant whose sentence requires the payment of a sum of money for any purpose is also sentenced to probation or imposition or execution of sentence is suspended, the court may make payment of the sum of money a condition of probation or suspension of sentence.

(3) When a defendant is sentenced to probation or imposition or execution of sentence is suspended and the court requires as a part of the sentence or as a condition of the probation or suspension of sentence that the defendant pay a sum of money in installments, the court, or the court clerk or parole and probation officer if so ordered by the court, shall establish a schedule of payments to satisfy the obligation. A schedule of payments shall be reviewed by the court upon motion of the defendant at any time, so long as the obligation remains unsatisfied. [1971 c.743 §81; 1977 c.371 §4; 1985 c.46 §1; 1993 c.14 §19; 1995 c.512 §3; 2005 c.264 §16]

161.685 Effect of nonpayment of fines, restitution or costs; report to consumer reporting agency; rules. (1) When a defendant who has been sentenced or ordered to pay a fine, or to make restitution as defined in ORS 137.103, defaults on a payment or installment ordered by the court, the court on motion of the district attorney or upon its own motion may require the defendant to show cause why the default should not be treated as contempt of court, and may issue a show cause citation or a warrant of arrest for the appearance of the defendant.

(2) If the court finds that the default constitutes contempt, the court may impose one or more of the sanctions authorized by ORS 33.105.

(3) When a fine or an order of restitution is imposed on a corporation or unincorporated association, it is the duty of the person authorized to make disbursement from the assets of the corporation or association to pay the fine or make the restitution from those assets, and if that person fails to do so, the court may hold that person in contempt.

(4) Notwithstanding ORS 33.105, the term of confinement for contempt for nonpayment of fines or failure to make restitution shall be set forth in the commitment order, and shall not exceed one day for each $25 of the fine or restitution, 30 days if the fine or order of restitution was imposed upon conviction of a violation or misdemeanor, or one year in any other case, whichever is the shorter period.

(5) If it appears to the satisfaction of the court that the default in the payment of a fine or restitution is not contempt, the court may enter an order allowing the defendant additional time for payment, reducing the amount of the payment or installments due on the payment, or revoking the fine or order of restitution in whole or in part.

(6) A default in the payment of a fine or costs or failure to make restitution or a default on an installment on a fine, costs or restitution may be collected by any means authorized by law for the enforcement of a judgment. The levy of execution or garnishment for the collection of a fine or restitution shall not discharge a defendant confined for contempt until the amount of the fine or restitution has actually been collected.

(7) The court, or the court clerk if ordered by the court, may report a default on a court-ordered payment to a consumer reporting agency.

(8) The Chief Justice of the Supreme Court shall adopt rules under ORS 1.002 establishing policies and procedures for reporting a default under subsection (7) of this section to a consumer reporting agency that may include, but are not limited to, limitations on reporting a default to a consumer reporting agency.

(9) Except as otherwise provided in this section, proceedings under this section shall be conducted:

(a) As provided in ORS 33.055, if the court seeks to impose remedial sanctions as described in ORS 33.015 to 33.155; and

(b) As provided in ORS 33.065, if the court seeks to impose punitive sanctions as described in ORS 33.015 to 33.155.

(10) Confinement under this section may be custody or incarceration, whether actual or constructive.

(11) As used in this section, consumer reporting agency means any person that regularly engages for fees, dues, or on a nonprofit basis, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties. [1971 c.743 §82; 1977 c.371 §5; 1987 c.709 §3; 1987 c.873 §28; 1991 c.724 §27a; 1995 c.79 §50; 1995 c.512 §4]

AUTHORITY OF SENTENCING COURT

161.705 Reduction of certain felonies to misdemeanors. Notwithstanding ORS 161.525, the court may enter judgment of conviction for a Class A misdemeanor and make disposition accordingly when:

(1)(a) A person is convicted of any Class C felony;

(b) A person is convicted of a Class B felony pursuant to ORS 475.860 (2);

(c) A person is convicted of the Class B felony of possession of marijuana pursuant to ORS 475.864 (2); or

(d) A person convicted of any of the felonies described in paragraphs (a) to (c) of this subsection, or of a Class A felony pursuant to ORS 166.720, has successfully completed a sentence of probation; and

(2) The court, considering the nature and circumstances of the crime and the history and character of the defendant, believes that it would be unduly harsh to sentence the defendant for a felony. [1971 c.743 §83; 1977 c.745 §31; 1979 c.124 §1; 1981 c.769 §8; 2005 c.708 §48]

161.715 Standards for discharge of defendant. (1) Any court empowered to suspend imposition or execution of sentence or to sentence a defendant to probation may discharge the defendant if:

(a) The conviction is for an offense other than murder, treason or a Class A or B felony; and

(b) The court is of the opinion that no proper purpose would be served by imposing any condition upon the defendants release.

(2) If a sentence of discharge is imposed for a felony, the court shall set forth in the record the reasons for its action.

(3) If the court imposes a sentence of discharge, the defendant shall be released with respect to the conviction for which the sentence is imposed without imprisonment, fine, probationary supervision or conditions.

(4) If a defendant pleads not guilty and is tried and found guilty, a sentence of discharge is a judgment on a conviction for all purposes, including an appeal by the defendant.

(5) If a defendant pleads guilty, a sentence of discharge is not appealable, but for all other purposes is a judgment on a conviction. [1971 c.743 §84; 1993 c.14 §20; 2003 c.576 §249]

161.725 Standards for sentencing of dangerous offenders. (1) Subject to the provisions of ORS 161.737, the maximum term of an indeterminate sentence of imprisonment for a dangerous offender is 30 years, if because of the dangerousness of the defendant an extended period of confined correctional treatment or custody is required for the protection of the public and one or more of the following grounds exist:

(a) The defendant is being sentenced for a Class A felony and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(b) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has been previously convicted of a felony not related to the instant crime as a single criminal episode and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(c) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has previously engaged in unlawful conduct not related to the instant crime as a single criminal episode that seriously endangered the life or safety of another and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(2) As used in this section, previously convicted of a felony means:

(a) Previous conviction of a felony in a court of this state;

(b) Previous conviction in a court of the United States, other than a court-martial, of an offense which at the time of conviction of the offense was and at the time of conviction of the instant crime is punishable under the laws of the United States by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more; or

(c) Previous conviction by a general court-martial of the United States or in a court of any other state or territory of the United States, or of the Commonwealth of Puerto Rico, of an offense which at the time of conviction of the offense was punishable by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more and which offense also at the time of conviction of the instant crime would have been a felony if committed in this state.

(3) As used in this section, previous conviction of a felony does not include:

(a) An offense committed when the defendant was less than 16 years of age;

(b) A conviction rendered after the commission of the instant crime;

(c) A conviction that is the defendants most recent conviction described in subsection (2) of this section, and the defendant was finally and unconditionally discharged from all resulting imprisonment, probation or parole more than seven years before the commission of the instant crime; or

(d) A conviction that was by court-martial of an offense denounced only by military law and triable only by court-martial.

(4) As used in this section, conviction means an adjudication of guilt upon a plea, verdict or finding in a criminal proceeding in a court of competent jurisdiction, but does not include an adjudication which has been expunged by pardon, reversed, set aside or otherwise rendered nugatory. [1971 c.743 §85; 1989 c.790 §75; 1993 c.334 §5; 2005 c.463 §9]

Note: The amendments to 161.725 by section 14, chapter 463, Oregon Laws 2005, become operative January 2, 2008. See section 20, chapter 463, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the users convenience.

161.725. (1) Subject to the provisions of ORS 161.737, the maximum term of an indeterminate sentence of imprisonment for a dangerous offender is 30 years, if the court finds that because of the dangerousness of the defendant an extended period of confined correctional treatment or custody is required for the protection of the public and if it further finds, as provided in ORS 161.735, that one or more of the following grounds exist:

(a) The defendant is being sentenced for a Class A felony, and the court finds that the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(b) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has been previously convicted of a felony not related to the instant crime as a single criminal episode and the court finds that the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(c) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has previously engaged in unlawful conduct not related to the instant crime as a single criminal episode that seriously endangered the life or safety of another and the court finds that the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(2) Unless the parties stipulate otherwise, the state has the burden of proving beyond a reasonable doubt that the felonies or unlawful conduct referred to in subsection (1)(b) and (c) of this section seriously endangered the life and safety of another.

(3) As used in this section, previously convicted of a felony means:

(a) Previous conviction of a felony in a court of this state;

(b) Previous conviction in a court of the United States, other than a court-martial, of an offense which at the time of conviction of the offense was and at the time of conviction of the instant crime is punishable under the laws of the United States by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more; or

(c) Previous conviction by a general court-martial of the United States or in a court of any other state or territory of the United States, or of the Commonwealth of Puerto Rico, of an offense which at the time of conviction of the offense was punishable by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more and which offense also at the time of conviction of the instant crime would have been a felony if committed in this state.

(4) As used in this section, previous conviction of a felony does not include:

(a) An offense committed when the defendant was less than 16 years of age;

(b) A conviction rendered after the commission of the instant crime;

(c) A conviction that is the defendants most recent conviction described in subsection (3) of this section, and the defendant was finally and unconditionally discharged from all resulting imprisonment, probation or parole more than seven years before the commission of the instant crime; or

(d) A conviction that was by court-martial of an offense denounced only by military law and triable only by court-martial.

(5) As used in this section, conviction means an adjudication of guilt upon a plea, verdict or finding in a criminal proceeding in a court of competent jurisdiction, but does not include an adjudication which has been expunged by pardon, reversed, set aside or otherwise rendered nugatory.

161.735 Procedure for determining whether defendant dangerous. (1) Upon motion of the district attorney, and if, in the opinion of the court, there is reason to believe that the defendant falls within ORS 161.725, the court shall order a presentence investigation and an examination by a psychiatrist or psychologist. The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

(2) All costs connected with the examination shall be paid by the state.

(3) The examination performed pursuant to this section shall be completed within 30 days, subject to additional extensions not exceeding 30 days on order of the court. Each psychiatrist and psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is suffering from a severe personality disorder indicating a propensity toward criminal activity.

(4) No statement made by a defendant under this section or ORS 137.124 or 423.090 shall be used against the defendant in any civil proceeding or in any other criminal proceeding.

(5) Upon receipt of the examination and presentence reports the court shall set a time for a presentence hearing, unless the district attorney and the defendant waive the hearing. At the presentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

(6) If, after considering the evidence in the case or in the presentence hearing, the jury or, if the defendant waives the right to a jury trial, the court finds that the defendant comes within ORS 161.725, the court may sentence the defendant as a dangerous offender.

(7) In determining whether a defendant has been previously convicted of a felony for purposes of ORS 161.725, the court shall consider as prima facie evidence of the previous conviction:

(a) A copy of the judicial record of the conviction which copy is authenticated under ORS 40.510;

(b) A copy of the fingerprints of the subject of that conviction which copy is authenticated under ORS 40.510; and

(c) Testimony that the fingerprints of the subject of that conviction are those of the defendant.

(8) Subsection (7) of this section does not prohibit proof of the previous conviction by any other procedure.

(9) The facts required to be found to sentence a defendant as a dangerous offender under this section are enhancement facts, as defined in section 1, chapter 463, Oregon Laws 2005, and sections 2 to 7, chapter 463, Oregon Laws 2005, apply to making determinations of those facts. [1971 c.743 §86; 1973 c.836 §341; 1981 c.892 §89a; 1983 c.740 §27; 1987 c.248 §1; 1999 c.163 §9; 2005 c.463 §10]

Note: The amendments to 161.735 by section 15, chapter 463, Oregon Laws 2005, become operative January 2, 2008. See section 20, chapter 463, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the users convenience.

161.735. (1) Upon motion of the district attorney, and if, in the opinion of the court, there is reason to believe that the defendant falls within ORS 161.725, the court shall order a presentence investigation and an examination by a psychiatrist or psychologist. The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

(2) All costs connected with the examination shall be paid by the state.

(3) The examination performed pursuant to this section shall be completed within 30 days, subject to additional extensions not exceeding 30 days on order of the court. Each psychiatrist and psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is suffering from a severe personality disorder indicating a propensity toward criminal activity.

(4) No statement made by a defendant under this section or ORS 137.124 or 423.090 shall be used against the defendant in any civil proceeding or in any other criminal proceeding.

(5) Upon receipt of the examination and presentence reports the court shall set a time for a presentence hearing, unless the district attorney and the defendant waive the hearing. At the presentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

(6) If, after considering the presentence report, the examination reports and the evidence in the case or in the presentence hearing, the court finds that the defendant comes within ORS 161.725, the court may sentence the defendant as a dangerous offender.

(7) In determining whether a defendant has been previously convicted of a felony for purposes of ORS 161.725, the court shall consider as prima facie evidence of the previous conviction:

(a) A copy of the judicial record of the conviction which copy is authenticated under ORS 40.510;

(b) A copy of the fingerprints of the subject of that conviction which copy is authenticated under ORS 40.510; and

(c) Testimony that the fingerprints of the subject of that conviction are those of the defendant.

(8) Subsection (7) of this section does not prohibit proof of the previous conviction by any other procedure.

161.737 Sentence imposed on dangerous offender as departure from sentencing guidelines. (1) A sentence imposed under ORS 161.725 and 161.735 for felonies committed on or after November 1, 1989, shall constitute a departure from the sentencing guidelines created by rules of the Oregon Criminal Justice Commission. The findings made to classify the defendant as a dangerous offender under ORS 161.725 and 161.735 shall constitute substantial and compelling reasons to depart from the presumptive sentence as provided by rules of the Oregon Criminal Justice Commission.

(2) When the sentence is imposed, the sentencing judge shall indicate on the record the reasons for the departure and shall impose, in addition to the indeterminate sentence imposed under ORS 161.725, a required incarceration term that the offender must serve before release to post-prison supervision. If the presumptive sentence that would have been imposed if the court had not imposed the sentence under ORS 161.725 and 161.735 as a departure is a prison sentence, the required incarceration term shall be no less than the presumptive incarceration term and no more than twice the maximum presumptive incarceration term. If the presumptive sentence for the offense is probation, the required incarceration term shall be no less than the maximum incarceration term provided by the rule of the Oregon Criminal Justice Commission that establishes incarceration terms for dispositional departures and no more than twice that amount. However, the indeterminate sentence imposed under this section and ORS 161.725 is not subject to any guideline rule establishing limitations on the duration of departures. [1989 c.790 §77; 1993 c.334 §6]

_______________



Chapter 162

Chapter 162 Â Offenses Against the State and Public Justice

2005 EDITION

STATE AND PUBLIC JUSTICE OFFENSES

CRIMES AND PUNISHMENTS

DEFINITIONS

162.005Â Â Â Â  Definitions for ORS 162.005 to 162.425

BRIBERY

162.015Â Â Â Â  Bribe giving

162.025Â Â Â Â  Bribe receiving

162.035Â Â Â Â  Bribery defenses

PERJURY AND RELATED OFFENSES

162.055Â Â Â Â  Definitions for ORS 162.055 to 162.425

162.065Â Â Â Â  Perjury

162.075Â Â Â Â  False swearing

162.085Â Â Â Â  Unsworn falsification

162.095Â Â Â Â  Defenses to perjury and false swearing limited

162.105Â Â Â Â  Retraction as defense

162.115Â Â Â Â  Corroboration of falsity required

162.117Â Â Â Â  Public investment fraud

162.118Â Â Â Â  Illegal conduct by State Treasury not a defense

162.119Â Â Â Â  Public fraud as racketeering activity

162.121Â Â Â Â  Construction of ORS 162.117 to 162.121

ESCAPE, SUPPLYING CONTRABAND AND FAILURE TO APPEAR

162.135Â Â Â Â  Definitions for ORS 162.135 to 162.205

162.145Â Â Â Â  Escape in the third degree

162.155Â Â Â Â  Escape in the second degree

162.165Â Â Â Â  Escape in the first degree

162.175Â Â Â Â  Unauthorized departure

162.185Â Â Â Â  Supplying contraband

162.193Â Â Â Â  Failure to appear; counsel for defendant cannot be witness; exception

162.195Â Â Â Â  Failure to appear in the second degree

162.205Â Â Â Â  Failure to appear in the first degree

OBSTRUCTING GOVERNMENTAL ADMINISTRATION

162.225Â Â Â Â  Definitions for ORS 162.225 to 162.375

162.235Â Â Â Â  Obstructing governmental or judicial administration

162.245Â Â Â Â  Refusing to assist a peace officer or parole and probation officer

162.247Â Â Â Â  Interfering with a peace officer or parole and probation officer

162.255Â Â Â Â  Refusing to assist in fire-fighting operations

162.257Â Â Â Â  Interfering with a firefighter or emergency medical technician

162.265Â Â Â Â  Bribing a witness

162.275Â Â Â Â  Bribe receiving by a witness

162.285Â Â Â Â  Tampering with a witness

162.295Â Â Â Â  Tampering with physical evidence

162.305Â Â Â Â  Tampering with public records

162.315Â Â Â Â  Resisting arrest

162.325Â Â Â Â  Hindering prosecution

162.335Â Â Â Â  Compounding

162.345Â Â Â Â  Defenses for hindering or compounding limited

162.355Â Â Â Â  Simulating legal process

162.365Â Â Â Â  Criminal impersonation

162.367Â Â Â Â  Criminal impersonation of peace officer

162.369Â Â Â Â  Possession of false law enforcement identification card

162.375Â Â Â Â  Initiating a false report

162.385Â Â Â Â  Giving false information to peace officer for a citation or arrest warrant

ABUSE OF PUBLIC OFFICE

162.405Â Â Â Â  Official misconduct in the second degree

162.415Â Â Â Â  Official misconduct in the first degree

162.425Â Â Â Â  Misuse of confidential information

INTERFERENCE WITH LEGISLATIVE OPERATIONS

162.455Â Â Â Â  Interfering with legislative operations

162.465Â Â Â Â  Unlawful legislative lobbying

DEFINITIONS

Â Â Â Â Â  162.005 Definitions for ORS 162.005 to 162.425. As used in ORS 162.005 to 162.425 and 162.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPecuniary benefitÂ means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary, in the form of money, property, commercial interests or economic gain, but does not include a political campaign contribution reported in accordance with ORS chapter 260.

Â Â Â Â Â  (2) ÂPublic servantÂ includes:

Â Â Â Â Â  (a) A public officer or employee of the state or of any political subdivision thereof or of any governmental instrumentality within the state;

Â Â Â Â Â  (b) A person serving as an advisor, consultant or assistant at the request or direction of the state, any political subdivision thereof or of any governmental instrumentality within the state;

Â Â Â Â Â  (c) A person nominated, elected or appointed to become a public servant, although not yet occupying the position; and

Â Â Â Â Â  (d) Jurors. [1971 c.743 Â§178]

Â Â Â Â Â  162.010 [Repealed by 1971 c.743 Â§432]

BRIBERY

Â Â Â Â Â  162.015 Bribe giving. (1) A person commits the crime of bribe giving if the person offers, confers or agrees to confer any pecuniary benefit upon a public servant with the intent to influence the public servantÂs vote, opinion, judgment, action, decision or exercise of discretion in an official capacity.

Â Â Â Â Â  (2) Bribe giving is a Class B felony. [1971 c.743 Â§179]

Â Â Â Â Â  162.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.025 Bribe receiving. (1) A public servant commits the crime of bribe receiving if the public servant:

Â Â Â Â Â  (a) Solicits any pecuniary benefit with the intent that the vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced; or

Â Â Â Â Â  (b) Accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that the vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced.

Â Â Â Â Â  (2) Bribe receiving is a Class B felony. [1971 c.743 Â§180]

Â Â Â Â Â  162.030 [Amended by 1963 c.625 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.035 Bribery defenses. (1) In any prosecution under ORS 162.015, it is a defense that the defendant offered, conferred or agreed to confer the pecuniary benefit as a result of the public servantÂs conduct constituting extortion or coercion.

Â Â Â Â Â  (2) It is no defense to a prosecution under ORS 162.015 and 162.025 that the person sought to be influenced was not qualified to act in the desired way, whether because the person had not assumed office, lacked jurisdiction or for any other reason. [1971 c.743 Â§181]

Â Â Â Â Â  162.040 [Repealed by 1971 c.743 Â§432]

PERJURY AND RELATED OFFENSES

Â Â Â Â Â  162.055 Definitions for ORS 162.055 to 162.425. As used in ORS 162.055 to 162.425 and 162.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefitÂ means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary.

Â Â Â Â Â  (2) ÂMaterialÂ means that which could have affected the course or outcome of any proceeding or transaction. Whether a false statement is ÂmaterialÂ in a given factual situation is a question of law.

Â Â Â Â Â  (3) ÂStatementÂ means any representation of fact and includes a representation of opinion, belief or other state of mind where the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

Â Â Â Â Â  (4) ÂSworn statementÂ means any statement that attests to the truth of what is stated and that is knowingly given under any form of oath or affirmation or by declaration under penalty of perjury as described in ORCP 1 E. [1971 c.743 Â§182; 1981 c.892 Â§90; 2003 c.194 Â§4]

Â Â Â Â Â  162.065 Perjury. (1) A person commits the crime of perjury if the person makes a false sworn statement in regard to a material issue, knowing it to be false.

Â Â Â Â Â  (2) Perjury is a Class C felony. [1971 c.743 Â§183]

Â Â Â Â Â  162.075 False swearing. (1) A person commits the crime of false swearing if the person makes a false sworn statement, knowing it to be false.

Â Â Â Â Â  (2) False swearing is a Class A misdemeanor. [1971 c.743 Â§184]

Â Â Â Â Â  162.085 Unsworn falsification. (1) A person commits the crime of unsworn falsification if the person knowingly makes any false written statement to a public servant in connection with an application for any benefit.

Â Â Â Â Â  (2) Unsworn falsification is a Class B misdemeanor. [1971 c.743 Â§185]

Â Â Â Â Â  162.095 Defenses to perjury and false swearing limited. It is no defense to a prosecution for perjury or false swearing that:

Â Â Â Â Â  (1) The statement was inadmissible under the rules of evidence; or

Â Â Â Â Â  (2) The oath or affirmation was taken or administered in an irregular manner; or

Â Â Â Â Â  (3) The defendant mistakenly believed the false statement to be immaterial. [1971 c.743 Â§186]

Â Â Â Â Â  162.105 Retraction as defense. (1) It is a defense to a prosecution for perjury or false swearing committed in an official proceeding that the defendant retracted the false statement:

Â Â Â Â Â  (a) In a manner showing a complete and voluntary retraction of the prior false statement; and

Â Â Â Â Â  (b) During the course of the same official proceeding in which it was made; and

Â Â Â Â Â  (c) Before the subject matter of the official proceeding is submitted to the ultimate trier of fact.

Â Â Â Â Â  (2) ÂOfficial proceeding,Â as used in this section, means a proceeding before any judicial, legislative or administrative body or officer, wherein sworn statements are received, and includes any referee, hearing examiner, commissioner, notary or other person taking sworn statements in connection with such proceedings. Statements made in separate stages of the same trial or administrative proceeding shall be considered to have been made in the course of the same proceeding. [1971 c.743 Â§187]

Â Â Â Â Â  162.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.115 Corroboration of falsity required. In any prosecution for perjury or false swearing, falsity of a statement may not be established solely through contradiction by the testimony of a single witness. [1971 c.743 Â§188]

Â Â Â Â Â  162.117 Public investment fraud. (1) A person commits the crime of public investment fraud if, for the purpose of influencing in any way the action of the State Treasury, the person knowingly makes any false statement or report.

Â Â Â Â Â  (2) Public investment fraud is a Class B felony.

Â Â Â Â Â  (3) Public investment fraud shall be classified as crime category 6 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (4) As used in this section, Âaction of the State TreasuryÂ includes any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment or loan, or any change or extension of any of them, by renewal, deferment of action or otherwise, or the acceptance, release or substitution of security therefor. [1993 c.768 Â§1]

Â Â Â Â Â  Note: 162.117, 162.118, 162.119 and 162.121 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.118 Illegal conduct by State Treasury not a defense. Illegal conduct by the State Treasury or any of its employees or agents shall not be a defense for any person charged with the crime of public investment fraud or to any person against whom any civil action is brought under ORS 30.862 and 162.117 to 162.121. [1993 c.768 Â§2]

Â Â Â Â Â  Note: See note under 162.117.

Â Â Â Â Â  162.119 Public fraud as racketeering activity. (1) Conduct constituting a violation of ORS 162.117 shall be an incident of racketeering activity for purposes of criminal actions brought under ORS 166.715 to 166.735.

Â Â Â Â Â  (2) Conduct giving rise to the civil cause of action described in ORS 30.862 shall be an incident of racketeering activity for purposes of civil actions brought under ORS 166.715 to 166.735. [1993 c.768 Â§3]

Â Â Â Â Â  Note: See note under 162.117.

Â Â Â Â Â  162.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.121 Construction of ORS 162.117 to 162.121. The provisions of ORS 30.862 and 162.117 to 162.121 shall be liberally construed to effectuate its remedial purposes. [1993 c.768 Â§5]

Â Â Â Â Â  Note: See note under 162.117.

Â Â Â Â Â  162.130 [Repealed by 1971 c.743 Â§432]

ESCAPE, SUPPLYING CONTRABAND AND FAILURE TO APPEAR

Â Â Â Â Â  162.135 Definitions for ORS 162.135 to 162.205. As used in ORS 162.135 to 162.205, unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂContrabandÂ means:

Â Â Â Â Â  (A) Controlled substances as defined in ORS 475.005;

Â Â Â Â Â  (B) Drug paraphernalia as defined in ORS 475.525;

Â Â Â Â Â  (C) Except as otherwise provided in paragraph (b) of this subsection, currency possessed by or in the control of an inmate confined in a correctional facility; or

Â Â Â Â Â  (D) Any article or thing which a person confined in a correctional facility, youth correction facility or state hospital is prohibited by statute, rule or order from obtaining or possessing, and whose use would endanger the safety or security of such institution or any person therein.

Â Â Â Â Â  (b) ÂContrabandÂ does not include authorized currency possessed by an inmate in a work release facility.

Â Â Â Â Â  (2) ÂCorrectional facilityÂ means any place used for the confinement of persons charged with or convicted of a crime or otherwise confined under a court order and includes but is not limited to a youth correction facility. ÂCorrectional facilityÂ applies to a state hospital or a secure intensive community inpatient facility only as to persons detained therein charged with or convicted of a crime, or detained therein after having been found guilty except for insanity of a crime under ORS 161.290 to 161.370.

Â Â Â Â Â  (3) ÂCurrencyÂ means paper money and coins that are within the correctional institution.

Â Â Â Â Â  (4) ÂCustodyÂ means the imposition of actual or constructive restraint by a peace officer pursuant to an arrest or court order, but does not include detention in a correctional facility, youth correction facility or a state hospital.

Â Â Â Â Â  (5) ÂEscapeÂ means the unlawful departure of a person from custody or a correctional facility. ÂEscapeÂ includes the unauthorized departure or absence from this state or failure to return to this state by a person who is under the jurisdiction of the Psychiatric Security Review Board. ÂEscapeÂ does not include failure to comply with provisions of a conditional release in ORS 135.245.

Â Â Â Â Â  (6) ÂYouth correction facilityÂ means:

Â Â Â Â Â  (a) A youth correction facility as defined in ORS 420.005; and

Â Â Â Â Â  (b) A detention facility as defined in ORS 419A.004.

Â Â Â Â Â  (7) ÂState hospitalÂ means the Oregon State Hospital, Eastern Oregon Psychiatric Center, Eastern Oregon Training Center and any other hospital established by law for similar purposes.

Â Â Â Â Â  (8) ÂUnauthorized departureÂ means the unauthorized departure of a person confined by court order in a youth correction facility or a state hospital that, because of the nature of the court order, is not a correctional facility as defined in this section, or the failure to return to custody after any form of temporary release or transitional leave from a correctional facility. [1971 c.743 Â§189; 1973 c.836 Â§342; 1983 c.740 Â§28; 1983 c.815 Â§7; 1985 c.565 Â§16; 1989 c.790 Â§53; 1991 c.809 Â§1; 1993 c.33 Â§307; 1995 c.738 Â§2; 1997 c.249 Â§47; 1999 c.504 Â§1; 2001 c.295 Â§8; 2001 c.900 Â§24; 2005 c.685 Â§10]

Â Â Â Â Â  162.140 [1959 c.307 Â§1; 1961 c.312 Â§1; 1963 c.499 Â§9; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.145 Escape in the third degree. (1) A person commits the crime of escape in the third degree if the person escapes from custody.

Â Â Â Â Â  (2) It is a defense to a prosecution under this section that the person escaping or attempting to escape was in custody pursuant to an illegal arrest.

Â Â Â Â Â  (3) Escape in the third degree is a Class A misdemeanor. [1971 c.743 Â§190]

Â Â Â Â Â  162.150 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.155 Escape in the second degree. (1) A person commits the crime of escape in the second degree if:

Â Â Â Â Â  (a) The person uses or threatens to use physical force escaping from custody; or

Â Â Â Â Â  (b) Having been convicted or found guilty of a felony, the person escapes from custody imposed as a result thereof; or

Â Â Â Â Â  (c) The person escapes from a correctional facility; or

Â Â Â Â Â  (d) While under the jurisdiction of the Psychiatric Security Review Board, the person departs, is absent from or fails to return to this state without authorization of the board.

Â Â Â Â Â  (2) Escape in the second degree is a Class C felony. [1971 c.743 Â§191; 1983 c.800 Â§13; 1985 c.192 Â§1]

Â Â Â Â Â  162.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.165 Escape in the first degree. (1) A person commits the crime of escape in the first degree if:

Â Â Â Â Â  (a) Aided by another person actually present, the person uses or threatens to use physical force in escaping from custody or a correctional facility; or

Â Â Â Â Â  (b) The person uses or threatens to use a dangerous or deadly weapon escaping from custody or a correctional facility.

Â Â Â Â Â  (2) Escape in the first degree is a Class B felony. [1971 c.743 Â§192]

Â Â Â Â Â  162.175 Unauthorized departure. (1) A person commits the crime of unauthorized departure if:

Â Â Â Â Â  (a) The person makes an unauthorized departure; or

Â Â Â Â Â  (b) Not being an inmate therein, the person aids another in making or attempting to make an unauthorized departure.

Â Â Â Â Â  (2) Unauthorized departure is a Class A misdemeanor. [1971 c.743 Â§193; 1983 c.815 Â§8; 1989 c.790 Â§54]

Â Â Â Â Â  162.185 Supplying contraband. (1) A person commits the crime of supplying contraband if:

Â Â Â Â Â  (a) The person knowingly introduces any contraband into a correctional facility, youth correction facility or state hospital; or

Â Â Â Â Â  (b) Being confined in a correctional facility, youth correction facility or state hospital, the person knowingly makes, obtains or possesses any contraband.

Â Â Â Â Â  (2) Supplying contraband is a Class C felony. [1971 c.743 Â§194; 1983 c.815 Â§9; 1997 c.249 Â§48]

Â Â Â Â Â  162.193 Failure to appear; counsel for defendant cannot be witness; exception. In no prosecution under ORS 162.195 or 162.205 shall counsel representing the defendant on the underlying charge for which the defendant is alleged to have failed to appear be called to testify by the state as a witness against the defendant at any stage of the proceedings including, but not limited to, grand jury, preliminary hearing and trial. However, upon written motion by the state, and upon hearing the matter, if the court determines that no other reasonably adequate means exists to present evidence establishing the material elements of the charge, the counsel representing the defendant may be called to testify. [1989 c.759 Â§2]

Â Â Â Â Â  162.195 Failure to appear in the second degree. (1) A person commits the crime of failure to appear in the second degree if the person knowingly fails to appear as required after:

Â Â Â Â Â  (a) Having by court order been released from custody or a correctional facility under a release agreement or security release upon the condition that the person will subsequently appear personally in connection with a charge against the person of having committed a misdemeanor; or

Â Â Â Â Â  (b) Having been released from a correctional facility subject to a forced release agreement under ORS 169.046 in connection with a charge against the person of having committed a misdemeanor.

Â Â Â Â Â  (2) Failure to appear in the second degree is a Class A misdemeanor. [1971 c.743 Â§195; 1973 c.836 Â§343; 1993 c.533 Â§5; 1999 c.1051 Â§69; 2001 c.517 Â§3; 2003 c.320 Â§1]

Â Â Â Â Â  162.205 Failure to appear in the first degree. (1) A person commits the crime of failure to appear in the first degree if the person knowingly fails to appear as required after:

Â Â Â Â Â  (a) Having by court order been released from custody or a correctional facility under a release agreement or security release upon the condition that the person will subsequently appear personally in connection with a charge against the person of having committed a felony; or

Â Â Â Â Â  (b) Having been released from a correctional facility subject to a forced release agreement under ORS 169.046 in connection with a charge against the person of having committed a felony.

Â Â Â Â Â  (2) Failure to appear in the first degree is a Class C felony. [1971 c.743 Â§196; 1973 c.836 Â§344; 2001 c.517 Â§4; 2003 c.320 Â§2]

Â Â Â Â Â  162.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.220 [Repealed by 1971 c.743 Â§432]

OBSTRUCTING GOVERNMENTAL ADMINISTRATION

Â Â Â Â Â  162.225 Definitions for ORS 162.225 to 162.375. As used in ORS 162.225 to 162.375 and 162.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFirefighterÂ means any fire or forestry department employee, or authorized fire department volunteer, vested with the duty of preventing or combating fire or preventing the loss of life or property by fire.

Â Â Â Â Â  (2) ÂOfficial proceedingÂ means a proceeding before any judicial, legislative or administrative body or officer, wherein sworn statements are received, and includes any referee, hearing examiner, commissioner, notary or other person taking sworn statements in connection with such proceedings.

Â Â Â Â Â  (3) ÂPhysical evidenceÂ means any article, object, record, document or other evidence of physical substance.

Â Â Â Â Â  (4) ÂPublic recordÂ means any book, document, paper, file, photograph, sound recording, computerized recording in machine storage, records or other materials, regardless of physical form or characteristic, made, received, filed or recorded in any government office or agency pursuant to law or in connection with the transaction of public business, whether or not confidential or restricted in use.

Â Â Â Â Â  (5) ÂTestimonyÂ means oral or written statements that may be offered by a witness in an official proceeding. [1971 c.743 Â§197; 1991 c.67 Â§34]

Â Â Â Â Â  162.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.235 Obstructing governmental or judicial administration. (1) A person commits the crime of obstructing governmental or judicial administration if the person intentionally obstructs, impairs or hinders the administration of law or other governmental or judicial function by means of intimidation, force, physical or economic interference or obstacle.

Â Â Â Â Â  (2) This section shall not apply to the obstruction of unlawful governmental or judicial action or interference with the making of an arrest.

Â Â Â Â Â  (3) Obstructing governmental or judicial administration is a Class A misdemeanor. [1971 c.743 Â§198; 1981 c.902 Â§1]

Â Â Â Â Â  162.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.245 Refusing to assist a peace officer. (1) A person commits the offense of refusing to assist a peace officer if upon command by a person known by the person to be a peace officer the person unreasonably refuses or fails to assist in effecting an authorized arrest or preventing another from committing a crime.

Â Â Â Â Â  (2) Refusing to assist a peace officer is a Class B violation. [1971 c.743 Â§199; 1999 c.1051 Â§150]

Â Â Â Â Â  162.247 Interfering with a peace officer or parole and probation officer. (1) A person commits the crime of interfering with a peace officer or parole and probation officer if the person, knowing that another person is a peace officer or a parole and probation officer as defined in ORS 181.610:

Â Â Â Â Â  (a) Intentionally acts in a manner that prevents, or attempts to prevent, a peace officer or parole and probation officer from performing the lawful duties of the officer with regards to another person; or

Â Â Â Â Â  (b) Refuses to obey a lawful order by the peace officer or parole and probation officer.

Â Â Â Â Â  (2) Interfering with a peace officer or parole and probation officer is a Class A misdemeanor.

Â Â Â Â Â  (3) This section does not apply in situations in which the person is engaging in:

Â Â Â Â Â  (a) Activity that would constitute resisting arrest under ORS 162.315; or

Â Â Â Â Â  (b) Passive resistance. [1997 c.719 Â§1; 1999 c.1040 Â§7; 2005 c.668 Â§1]

Â Â Â Â Â  Note: 162.247 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.255 Refusing to assist in fire-fighting operations. (1) A person commits the offense of refusing to assist in fire-fighting operations if:

Â Â Â Â Â  (a) Upon command by a person known by the person to be a firefighter the person unreasonably refuses or fails to assist in extinguishing a fire or protecting property threatened thereby; or

Â Â Â Â Â  (b) Upon command by a person known by the person to be a firefighter or peace officer the person intentionally and unreasonably disobeys a lawful order relating to the conduct of the person in the vicinity of a fire.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a person working for a news organization if the person is reporting on the fire and the person does not unreasonably interfere with fire-fighting operations.

Â Â Â Â Â  (3) Refusing to assist in fire-fighting operations is a Class B violation. [1971 c.743 Â§200; 1991 c.67 Â§35; 1999 c.1051 Â§151; 2005 c.626 Â§1]

Â Â Â Â Â  162.257 Interfering with a firefighter or emergency medical technician. (1) A person commits the crime of interfering with a firefighter or emergency medical technician if the person, knowing that another person is a firefighter or emergency medical technician, intentionally acts in a manner that prevents, or attempts to prevent, a firefighter or emergency medical technician from performing the lawful duties of the firefighter or emergency medical technician.

Â Â Â Â Â  (2) Interfering with a firefighter or emergency medical technician is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âemergency medical technicianÂ has the meaning given that term in ORS 682.025. [2003 c.529 Â§2]

Â Â Â Â Â  162.265 Bribing a witness. (1) A person commits the crime of bribing a witness if the person offers, confers or agrees to confer any pecuniary benefit upon a witness in any official proceeding, or a person the person believes may be called as a witness, with the intent that:

Â Â Â Â Â  (a) The testimony of the person as a witness will thereby be influenced; or

Â Â Â Â Â  (b) The person will avoid legal process summoning the person to testify; or

Â Â Â Â Â  (c) The person will be absent from any official proceeding to which the person has been legally summoned.

Â Â Â Â Â  (2) Bribing a witness is a Class C felony. [1971 c.743 Â§201]

Â Â Â Â Â  162.275 Bribe receiving by a witness. (1) A witness in any official proceeding, or a person who believes the person may be called as a witness, commits the crime of bribe receiving by a witness if the person solicits any pecuniary benefit with the intent, or accepts or agrees to accept any pecuniary benefit upon an agreement or understanding, that:

Â Â Â Â Â  (a) The testimony of the person as a witness will thereby be influenced; or

Â Â Â Â Â  (b) The person will avoid legal process summoning the person to testify; or

Â Â Â Â Â  (c) The person will be absent from any official proceeding to which the person has been legally summoned.

Â Â Â Â Â  (2) Bribe receiving by a witness is a Class C felony. [1971 c.743 Â§202]

Â Â Â Â Â  162.285 Tampering with a witness. (1) A person commits the crime of tampering with a witness if:

Â Â Â Â Â  (a) The person knowingly induces or attempts to induce a witness or a person the person believes may be called as a witness in any official proceeding to offer false testimony or unlawfully withhold any testimony; or

Â Â Â Â Â  (b) The person knowingly induces or attempts to induce a witness to be absent from any official proceeding to which the person has been legally summoned.

Â Â Â Â Â  (2) Tampering with a witness is a Class C felony. [1971 c.743 Â§203; 1979 c.231 Â§1]

Â Â Â Â Â  162.295 Tampering with physical evidence. (1) A person commits the crime of tampering with physical evidence if, with intent that it be used, introduced, rejected or unavailable in an official proceeding which is then pending or to the knowledge of such person is about to be instituted, the person:

Â Â Â Â Â  (a) Destroys, mutilates, alters, conceals or removes physical evidence impairing its verity or availability; or

Â Â Â Â Â  (b) Knowingly makes, produces or offers any false physical evidence; or

Â Â Â Â Â  (c) Prevents the production of physical evidence by an act of force, intimidation or deception against any person.

Â Â Â Â Â  (2) Tampering with physical evidence is a Class A misdemeanor. [1971 c.743 Â§204]

Â Â Â Â Â  162.305 Tampering with public records. (1) A person commits the crime of tampering with public records if, without lawful authority, the person knowingly destroys, mutilates, conceals, removes, makes a false entry in or falsely alters any public record, including records relating to the Oregon State Lottery.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, tampering with public records is a Class A misdemeanor.

Â Â Â Â Â  (b) Tampering with records relating to the Oregon State Lottery is a Class C felony. [1971 c.743 Â§205; 1991 c.962 Â§16]

Â Â Â Â Â  162.310 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.315 Resisting arrest. (1) A person commits the crime of resisting arrest if the person intentionally resists a person known by the person to be a peace officer or parole and probation officer in making an arrest.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂArrestÂ has the meaning given that term in ORS 133.005 and includes, but is not limited to, the booking process.

Â Â Â Â Â  (b) ÂParole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (c) ÂResistsÂ means the use or threatened use of violence, physical force or any other means that creates a substantial risk of physical injury to any person and includes, but is not limited to, behavior clearly intended to prevent being taken into custody by overcoming the actions of the arresting officer. The behavior does not have to result in actual physical injury to an officer. Passive resistance does not constitute behavior intended to prevent being taken into custody.

Â Â Â Â Â  (3) It is no defense to a prosecution under this section that the peace officer or parole and probation officer lacked legal authority to make the arrest or book the person, provided the officer was acting under color of official authority.

Â Â Â Â Â  (4) Resisting arrest is a Class A misdemeanor. [1971 c.743 Â§206; 1989 c.877 Â§1; 1997 c.749 Â§3; 2005 c.668 Â§2]

Â Â Â Â Â  162.320 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.322 [1961 c.649 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.324 [1961 c.649 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.325 Hindering prosecution. (1) A person commits the crime of hindering prosecution if, with intent to hinder the apprehension, prosecution, conviction or punishment of a person who has committed a crime punishable as a felony, or with the intent to assist a person who has committed a crime punishable as a felony in profiting or benefiting from the commission of the crime, the person:

Â Â Â Â Â  (a) Harbors or conceals such person; or

Â Â Â Â Â  (b) Warns such person of impending discovery or apprehension; or

Â Â Â Â Â  (c) Provides or aids in providing such person with money, transportation, weapon, disguise or other means of avoiding discovery or apprehension; or

Â Â Â Â Â  (d) Prevents or obstructs, by means of force, intimidation or deception, anyone from performing an act which might aid in the discovery or apprehension of such person; or

Â Â Â Â Â  (e) Suppresses by any act of concealment, alteration or destruction physical evidence which might aid in the discovery or apprehension of such person; or

Â Â Â Â Â  (f) Aids such person in securing or protecting the proceeds of the crime.

Â Â Â Â Â  (2) Hindering prosecution is a Class C felony. [1971 c.743 Â§207]

Â Â Â Â Â  162.326 [1961 c.649 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.330 [Amended by 1961 c.649 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.335 Compounding. (1) A person commits the crime of compounding if the person accepts or agrees to accept any pecuniary benefit as consideration for refraining from reporting to law enforcement authorities the commission or suspected commission of any felony or information relating to a felony.

Â Â Â Â Â  (2) Compounding is a Class A misdemeanor. [1971 c.743 Â§208]

Â Â Â Â Â  162.340 [Amended by 1955 c.660 Â§21; 1961 c.649 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.345 Defenses for hindering or compounding limited. It is no defense to a prosecution for hindering prosecution or compounding that the principal offender is not apprehended, prosecuted, convicted or punished. [1971 c.743 Â§209]

Â Â Â Â Â  162.350 [Amended by 1955 c.660 Â§22; repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.355 Simulating legal process. (1) A person commits the crime of simulating legal process if, with the intent to harass, injure or defraud another person, the person knowingly issues or delivers to another person any document that in form and substance falsely simulates civil or criminal process.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCivil or criminal processÂ means a document or order, including, but not limited to, a summons, lien, complaint, warrant, injunction, writ, notice, pleading or subpoena, that is issued by a court or that is filed or recorded for the purpose of:

Â Â Â Â Â  (A) Exercising jurisdiction;

Â Â Â Â Â  (B) Representing a claim against a person or property;

Â Â Â Â Â  (C) Directing a person to appear before a court or tribunal; or

Â Â Â Â Â  (D) Directing a person to perform or refrain from performing a specified act.

Â Â Â Â Â  (b) ÂPersonÂ has the meaning given that term in ORS 161.015, except that in relation to a defendant, ÂpersonÂ means a human being, a public or private corporation, an unincorporated association or a partnership.

Â Â Â Â Â  (3) Simulating legal process is a Class C felony. [1971 c.743 Â§210; 1997 c.395 Â§1; 2005 c.2 Â§1]

Â Â Â Â Â  162.360 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.365 Criminal impersonation. (1) A person commits the crime of criminal impersonation if with intent to obtain a benefit or to injure, deceive or defraud another the person falsely impersonates a public servant and does an act in such assumed character.

Â Â Â Â Â  (2) It is no defense to a prosecution for criminal impersonation that:

Â Â Â Â Â  (a) The office, position or title that the person pretended to hold did not in fact exist; or

Â Â Â Â Â  (b) The unit of government that the person pretended to represent did not in fact exist.

Â Â Â Â Â  (3)(a) Criminal impersonation is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, criminal impersonation is a Class C felony if the public servant impersonated is a peace officer, judge or justice of the peace. [1971 c.743 Â§211; 1993 c.243 Â§1; 1997 c.395 Â§2; 2003 c.577 Â§12]

Â Â Â Â Â  162.367 Criminal impersonation of peace officer. (1) A person commits the crime of criminal impersonation of a peace officer if the person, with the intent to obtain a benefit or to injure or defraud another person, uses false law enforcement identification or wears a law enforcement uniform to give the impression that the person is a peace officer and does an act in that assumed character.

Â Â Â Â Â  (2) Criminal impersonation of a peace officer is a Class C felony.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂFalse law enforcement identificationÂ means a badge or an identification card that:

Â Â Â Â Â  (A) Identifies the possessor of the badge or card as a member of a law enforcement unit; and

Â Â Â Â Â  (B) Was not lawfully issued to the possessor by the law enforcement unit.

Â Â Â Â Â  (b) ÂLaw enforcement uniformÂ means clothing bearing words such as Âpolice,Â Âsheriff,Â Âstate trooperÂ or Âlaw enforcement,Â or clothing that is an official uniform or substantially similar to an official uniform of a law enforcement unit that would make it reasonably likely that a person would believe that the wearer is a peace officer. [1993 c.243 Â§2; 2005 c.259 Â§1]

Â Â Â Â Â  Note: 162.367 and 162.369 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.369 Possession of false law enforcement identification card. (1) A person commits the crime of possession of a false law enforcement identification card if the person possesses a false law enforcement identification card.

Â Â Â Â Â  (2) Possession of a false law enforcement identification card is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âfalse law enforcement identification cardÂ means an identification card that:

Â Â Â Â Â  (a) Identifies the possessor of the card as a member of a law enforcement unit; and

Â Â Â Â Â  (b) Was not lawfully issued to the possessor by the law enforcement unit. [1993 c.243 Â§3]

Â Â Â Â Â  Note: See note under 162.367.

Â Â Â Â Â  162.370 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.375 Initiating a false report. (1) A person commits the crime of initiating a false report if the person knowingly initiates a false alarm or report which is transmitted to a fire department, law enforcement agency or other organization that deals with emergencies involving danger to life or property.

Â Â Â Â Â  (2) Initiating a false report is a Class C misdemeanor. [1971 c.743 Â§212]

Â Â Â Â Â  162.380 [Amended by 1953 c.531 Â§2; 1955 c.660 Â§23; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.385 Giving false information to peace officer for a citation or arrest warrant. (1) A person commits the crime of giving false information to a peace officer for issuance or service of a citation or an arrest warrant if the person knowingly uses or gives a false or fictitious name, address or date of birth to any peace officer for the purpose of the officerÂs issuing or serving the person a citation under authority of ORS 133.055 to 133.076 or ORS chapter 153 or for the purpose of the officerÂs arresting the person on an arrest warrant issued under authority of ORS 133.110 or 133.120.

Â Â Â Â Â  (2) A person who violates this section commits a Class A misdemeanor. [1983 c.661 Â§11; 1999 c.1051 Â§70; 2003 c.777 Â§1]

Â Â Â Â Â  Note: 162.385 was added to and made a part of ORS chapter 133 by legislative action. It was not added to ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.390 [Amended by 1955 c.660 Â§24; repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.400 [Repealed by 1971 c.743 Â§432]

ABUSE OF PUBLIC OFFICE

Â Â Â Â Â  162.405 Official misconduct in the second degree. (1) A public servant commits the crime of official misconduct in the second degree if the person knowingly violates any statute relating to the office of the person.

Â Â Â Â Â  (2) Official misconduct in the second degree is a Class C misdemeanor. [1971 c.743 Â§214]

Â Â Â Â Â  162.410 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.415 Official misconduct in the first degree. (1) A public servant commits the crime of official misconduct in the first degree if with intent to obtain a benefit or to harm another:

Â Â Â Â Â  (a) The public servant knowingly fails to perform a duty imposed upon the public servant by law or one clearly inherent in the nature of office; or

Â Â Â Â Â  (b) The public servant knowingly performs an act constituting an unauthorized exercise in official duties.

Â Â Â Â Â  (2) Official misconduct in the first degree is a Class A misdemeanor. [1971 c.743 Â§215]

Â Â Â Â Â  162.420 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.425 Misuse of confidential information. (1) A public servant commits the crime of misuse of confidential information if in contemplation of official action by the public servant or by a governmental unit with which the public servant is associated, or in reliance on information to which the public servant has access in an official capacity and which has not been made public, the public servant acquires or aids another in acquiring a pecuniary interest in any property, transaction or enterprise which may be affected by such information or official action.

Â Â Â Â Â  (2) Misuse of confidential information is a Class B misdemeanor. [1971 c.743 Â§216]

Â Â Â Â Â  162.430 [Amended by 1961 c.649 Â§6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.440 [Amended by 1961 c.649 Â§7; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.450 [1965 c.447 Â§Â§8, 9; repealed by 1971 c.743 Â§432]

INTERFERENCE WITH LEGISLATIVE OPERATIONS

Â Â Â Â Â  162.455 Interfering with legislative operations. Any person not a member of the Legislative Assembly who engages in conduct in or near the legislative chambers of either house or in or near any meeting of a joint, standing, interim or special committee of either house, wherever held, with the intention of interrupting, disrupting or otherwise interfering with the orderly conduct of business therein, or who gains or seeks to gain access to the chambers or meeting in such manner shall be guilty of a misdemeanor. [1971 c.276 Â§1]

Â Â Â Â Â  162.465 Unlawful legislative lobbying. (1) A person commits the crime of unlawful legislative lobbying if, having an interest in the passage or defeat of a measure being considered by either house of the Legislative Assembly of this state, as either an agent or principal, the person knowingly attempts to influence a member of the assembly in relation to the measure without first disclosing completely to the member the true interest of the person therein, or that of the principal of the person and the personÂs own agency therein.

Â Â Â Â Â  (2) Unlawful legislative lobbying is a Class B misdemeanor. [1971 c.743 Â§213]

Â Â Â Â Â  162.510 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.520 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.540 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.550 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.560 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.570 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.580 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.590 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.600 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.655 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.660 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.670 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.680 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.690 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.700 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.710 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.720 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.730 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.740 [Repealed by 1971 c.743 Â§432]

_______________



Chapter 163

Chapter 163 Â Offenses Against Persons

2005 EDITION

OFFENSES AGAINST PERSONS

CRIMES AND PUNISHMENTS

HOMICIDE

163.005Â Â Â Â  Criminal homicide

163.095Â Â Â Â  ÂAggravated murderÂ defined

163.103Â Â Â Â  Pleading, proof and stipulation regarding previous conviction element in aggravated murder case

163.105Â Â Â Â  Sentencing options for aggravated murder

163.115Â Â Â Â  Murder; affirmative defense to certain felony murders; sentence of life imprisonment required; minimum term

163.117Â Â Â Â  Aiding commission of suicide not murder

163.118Â Â Â Â  Manslaughter in the first degree

163.125Â Â Â Â  Manslaughter in the second degree

163.135Â Â Â Â  Extreme emotional disturbance as affirmative defense to murder; notice of expert testimony; right of state to psychiatric or psychological examination

163.145Â Â Â Â  Criminally negligent homicide

163.147Â Â Â Â  Crime category classification for manslaughter in second degree and criminally negligent homicide

163.150Â Â Â Â  Sentencing for aggravated murder; proceedings; issues for jury

ASSAULT AND RELATED OFFENSES

163.160Â Â Â Â  Assault in the fourth degree

163.165Â Â Â Â  Assault in the third degree

163.175Â Â Â Â  Assault in the second degree

163.185Â Â Â Â  Assault in the first degree

163.187Â Â Â Â  Strangulation

163.190Â Â Â Â  Menacing

163.195Â Â Â Â  Recklessly endangering another person

163.197Â Â Â Â  Hazing

163.200Â Â Â Â  Criminal mistreatment in the second degree

163.205Â Â Â Â  Criminal mistreatment in the first degree

163.206Â Â Â Â  Application of ORS 163.200 and 163.205

163.207Â Â Â Â  Female genital mutilation

163.208Â Â Â Â  Assaulting a public safety officer

163.211Â Â Â Â  Definitions for ORS 163.211 to 163.213

163.212Â Â Â Â  Unlawful use of an electrical stun gun, tear gas or mace in the second degree

163.213Â Â Â Â  Unlawful use of an electrical stun gun, tear gas or mace in the first degree

KIDNAPPING AND RELATED OFFENSES

163.215Â Â Â Â  Definitions for ORS 163.215 to 163.257

163.225Â Â Â Â  Kidnapping in the second degree

163.235Â Â Â Â  Kidnapping in the first degree

163.245Â Â Â Â  Custodial interference in the second degree

163.257Â Â Â Â  Custodial interference in the first degree

COERCION

163.275Â Â Â Â  Coercion

163.285Â Â Â Â  Defense to coercion

SEXUAL OFFENSES

163.305Â Â Â Â  Definitions

163.315Â Â Â Â  Incapacity to consent; effect of lack of resistance

163.325Â Â Â Â  Ignorance or mistake as a defense

163.345Â Â Â Â  Age as a defense in certain cases

163.355Â Â Â Â  Rape in the third degree

163.365Â Â Â Â  Rape in the second degree

163.375Â Â Â Â  Rape in the first degree

163.385Â Â Â Â  Sodomy in the third degree

163.395Â Â Â Â  Sodomy in the second degree

163.405Â Â Â Â  Sodomy in the first degree

163.408Â Â Â Â  Unlawful sexual penetration in the second degree

163.411Â Â Â Â  Unlawful sexual penetration in the first degree

163.412Â Â Â Â  Exceptions to unlawful sexual penetration prohibition

163.415Â Â Â Â  Sexual abuse in the third degree

163.425Â Â Â Â  Sexual abuse in the second degree

163.427Â Â Â Â  Sexual abuse in the first degree

163.435Â Â Â Â  Contributing to the sexual delinquency of a minor

163.445Â Â Â Â  Sexual misconduct

163.448Â Â Â Â  Definitions for ORS 163.452 and 163.454

163.452Â Â Â Â  Custodial sexual misconduct in the first degree

163.454Â Â Â Â  Custodial sexual misconduct in the second degree

163.465Â Â Â Â  Public indecency

163.466Â Â Â Â  Public indecency; felony; sentencing classification

163.467Â Â Â Â  Private indecency

163.476Â Â Â Â  Unlawfully being in a location where children regularly congregate

163.479Â Â Â Â  Unlawful contact with a child

OFFENSES AGAINST FAMILY

163.505Â Â Â Â  Definitions for certain provisions of ORS 163.505 to 163.575

163.515Â Â Â Â  Bigamy

163.525Â Â Â Â  Incest

163.535Â Â Â Â  Abandonment of a child

163.537Â Â Â Â  Buying or selling a person under 18 years of age

163.545Â Â Â Â  Child neglect in the second degree

163.547Â Â Â Â  Child neglect in the first degree

163.555Â Â Â Â  Criminal nonsupport

163.565Â Â Â Â  Evidence of paternity; confidentiality between husband and wife not applicable; spouses competent and compellable witnesses

163.575Â Â Â Â  Endangering the welfare of a minor

163.577Â Â Â Â  Failing to supervise a child

163.580Â Â Â Â  Posting of signs concerning sale of smoking devices

VISUAL RECORDING OF SEXUAL CONDUCT OF CHILDREN

163.665Â Â Â Â  Definitions for ORS 163.670 to 163.693

163.670Â Â Â Â  Using child in display of sexually explicit conduct

163.676Â Â Â Â  Exemption from prosecution under ORS 163.684

163.682Â Â Â Â  Exceptions to ORS 163.665 to 163.693

163.684Â Â Â Â  Encouraging child sexual abuse in the first degree

163.686Â Â Â Â  Encouraging child sexual abuse in the second degree

163.687Â Â Â Â  Encouraging child sexual abuse in the third degree

163.688Â Â Â Â  Possession of materials depicting sexually explicit conduct of a child in the first degree

163.689Â Â Â Â  Possession of materials depicting sexually explicit conduct of a child in the second degree

163.690Â Â Â Â  Lack of knowledge of age of child as affirmative defense

163.693Â Â Â Â  Failure to report child pornography

INVASION OF PRIVACY

163.700Â Â Â Â  Invasion of personal privacy

163.702Â Â Â Â  Exceptions to ORS 163.700

MISCELLANEOUS

163.705Â Â Â Â  Polygraph examination of victims in certain criminal cases prohibited

163.707Â Â Â Â  Forfeiture of motor vehicle used in drive-by shooting

163.709Â Â Â Â  Unlawful directing of light from a laser pointer

STALKING

163.730Â Â Â Â  Definitions for ORS 30.866 and 163.730 to 163.750

163.732Â Â Â Â  Stalking

163.735Â Â Â Â  Citation; form

163.738Â Â Â Â  Effect of citation; contents; hearing; courtÂs order; use of statements made at hearing

163.741Â Â Â Â  Service of order; entry of order into law enforcement data systems

163.744Â Â Â Â  Initiation of action to obtain a citation; complaint form

163.750Â Â Â Â  Violating courtÂs stalking protective order

163.753Â Â Â Â  Immunity of officer acting in good faith

163.755Â Â Â Â  Activities for which stalking protective order may not be issued

HOMICIDE

Â Â Â Â Â  163.005 Criminal homicide. (1) A person commits criminal homicide if, without justification or excuse, the person intentionally, knowingly, recklessly or with criminal negligence causes the death of another human being.

Â Â Â Â Â  (2) ÂCriminal homicideÂ is murder, manslaughter or criminally negligent homicide.

Â Â Â Â Â  (3) ÂHuman beingÂ means a person who has been born and was alive at the time of the criminal act. [1971 c.743 Â§87]

Â Â Â Â Â  163.010 [Amended by 1963 c.625 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.020 [Amended by 1963 c.625; Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.030 [Repealed by 1963 c.431 Â§1]

Â Â Â Â Â  163.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.050 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.060 [Repealed by 1969 c.684 Â§17]

Â Â Â Â Â  163.070 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.080 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.090 [Amended by 1953 c.676 Â§2; repealed by 1957 c.396 Â§1 (163.091 enacted in lieu of 163.090)]

Â Â Â Â Â  163.091 [1957 c.396 Â§2 (enacted in lieu of 163.090); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.095 ÂAggravated murderÂ defined. As used in ORS 163.105 and this section, Âaggravated murderÂ means murder as defined in ORS 163.115 which is committed under, or accompanied by, any of the following circumstances:

Â Â Â Â Â  (1)(a) The defendant committed the murder pursuant to an agreement that the defendant receive money or other thing of value for committing the murder.

Â Â Â Â Â  (b) The defendant solicited another to commit the murder and paid or agreed to pay the person money or other thing of value for committing the murder.

Â Â Â Â Â  (c) The defendant committed murder after having been convicted previously in any jurisdiction of any homicide, the elements of which constitute the crime of murder as defined in ORS 163.115 or manslaughter in the first degree as defined in ORS 163.118.

Â Â Â Â Â  (d) There was more than one murder victim in the same criminal episode as defined in ORS 131.505.

Â Â Â Â Â  (e) The homicide occurred in the course of or as a result of intentional maiming or torture of the victim.

Â Â Â Â Â  (f) The victim of the intentional homicide was a person under the age of 14 years.

Â Â Â Â Â  (2)(a) The victim was one of the following and the murder was related to the performance of the victimÂs official duties in the justice system:

Â Â Â Â Â  (A) A police officer as defined in ORS 181.610;

Â Â Â Â Â  (B) A correctional, parole and probation officer or other person charged with the duty of custody, control or supervision of convicted persons;

Â Â Â Â Â  (C) A member of the Oregon State Police;

Â Â Â Â Â  (D) A judicial officer as defined in ORS 1.210;

Â Â Â Â Â  (E) A juror or witness in a criminal proceeding;

Â Â Â Â Â  (F) An employee or officer of a court of justice; or

Â Â Â Â Â  (G) A member of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (b) The defendant was confined in a state, county or municipal penal or correctional facility or was otherwise in custody when the murder occurred.

Â Â Â Â Â  (c) The defendant committed murder by means of an explosive as defined in ORS 164.055.

Â Â Â Â Â  (d) Notwithstanding ORS 163.115 (1)(b), the defendant personally and intentionally committed the homicide under the circumstances set forth in ORS 163.115 (1)(b).

Â Â Â Â Â  (e) The murder was committed in an effort to conceal the commission of a crime, or to conceal the identity of the perpetrator of a crime.

Â Â Â Â Â  (f) The murder was committed after the defendant had escaped from a state, county or municipal penal or correctional facility and before the defendant had been returned to the custody of the facility. [1977 c.370 Â§1; 1981 c.873 Â§1; 1991 c.742 Â§13; 1991 c.837 Â§12; 1993 c.185 Â§20; 1993 c.623 Â§2; 1997 c.850 Â§1; 2005 c.264 Â§17]

Â Â Â Â Â  163.100 [Amended by 1967 c.372 Â§12; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.103 Pleading, proof and stipulation regarding previous conviction element in aggravated murder case. (1) In a prosecution for aggravated murder under ORS 163.095 (1)(c), the state shall plead the previous conviction, and shall prove the previous conviction unless the defendant stipulates to that fact prior to trial. If the defendant so stipulates and the trial is by jury:

Â Â Â Â Â  (a) The court shall accept the stipulation regardless of whether or not the state agrees to it;

Â Â Â Â Â  (b) The defendantÂs stipulation to the previous conviction constitutes a judicial admission to that element of the accusatory instrument. The stipulation shall be made a part of the record of the case, but shall not be offered or received in the presence of the jury;

Â Â Â Â Â  (c) For the purpose of establishing the prior conviction solely as an element of the crime under ORS 163.095 (1)(c), neither the court nor the state shall reveal to the jury the previous conviction, but the previous conviction is established in the record by the defendantÂs stipulation; and

Â Â Â Â Â  (d) The court shall not submit the accusatory instrument or evidence of the previous conviction to the jury.

Â Â Â Â Â  (2) In a proceeding under ORS 163.095 (1)(c), the state may offer, and the court may receive and submit to the jury, evidence of the previous conviction for impeachment of the defendant or another purpose, other than establishing the conviction as an element of the offense, when the evidence of the previous conviction is otherwise admissible for that purpose. When evidence of the previous conviction has been admitted by the court, the state may comment upon, and the court may give instructions about, the evidence of the previous conviction only to the extent that the comments or instructions relate to the purpose for which the evidence was admitted.

Â Â Â Â Â  (3) When the defendant stipulates to the prior conviction required as an element of aggravated murder under ORS 163.095 (1)(c), if the jury finds the defendant guilty upon instruction regarding the balance of the elements of the crime, the court shall enter a judgment of guilty of aggravated murder. [1981 c.873 Â§3]

Â Â Â Â Â  163.105 Sentencing options for aggravated murder. Notwithstanding the provisions of ORS chapter 144 and ORS 421.450 to 421.490:

Â Â Â Â Â  (1)(a) Except as otherwise provided in ORS 137.700, when a defendant is convicted of aggravated murder as defined by ORS 163.095, the defendant shall be sentenced, pursuant to ORS 163.150, to death, life imprisonment without the possibility of release or parole or life imprisonment.

Â Â Â Â Â  (b) A person sentenced to life imprisonment without the possibility of release or parole under this section shall not have that sentence suspended, deferred or commuted by any judicial officer, and the State Board of Parole and Post-Prison Supervision may not parole the prisoner nor reduce the period of confinement in any manner whatsoever. The Department of Corrections or any executive official may not permit the prisoner to participate in any sort of release or furlough program.

Â Â Â Â Â  (c) If sentenced to life imprisonment, the court shall order that the defendant shall be confined for a minimum of 30 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

Â Â Â Â Â  (2) At any time after completion of a minimum period of confinement pursuant to subsection (1)(c) of this section, the State Board of Parole and Post-Prison Supervision, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue shall be whether or not the prisoner is likely to be rehabilitated within a reasonable period of time. The proceeding shall be conducted in the manner prescribed for a contested case hearing under ORS chapter 183 except that:

Â Â Â Â Â  (a) The prisoner shall have the burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time; and

Â Â Â Â Â  (b) The prisoner shall have the right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense.

Â Â Â Â Â  (3) If, upon hearing all of the evidence, the board, upon a unanimous vote of all of its members, finds that the prisoner is capable of rehabilitation and that the terms of the prisonerÂs confinement should be changed to life imprisonment with the possibility of parole, release to post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisonerÂs confinement to life imprisonment with the possibility of parole, release to post-prison supervision or work release and may set a release date. Otherwise the board shall deny the relief sought in the petition.

Â Â Â Â Â  (4) Not less than two years after the denial of the relief sought in a petition under this section, the prisoner may petition again for a change in the terms of confinement. Further petitions for a change may be filed at intervals of not less than two years thereafter. [1977 c.370 Â§2; 1981 c.873 Â§4; 1985 c.3 Â§1; 1987 c.158 Â§23; 1987 c.803 Â§20; 1989 c.720 Â§1; 1991 c.126 Â§8; 1995 c.421 Â§2; 1999 c.59 Â§31; 1999 c.782 Â§5]

Â Â Â Â Â  163.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.115 Murder; affirmative defense to certain felony murders; sentence of life imprisonment required; minimum term. (1) Except as provided in ORS 163.118 and 163.125, criminal homicide constitutes murder:

Â Â Â Â Â  (a) When it is committed intentionally, except that it is an affirmative defense that, at the time of the homicide, the defendant was under the influence of an extreme emotional disturbance;

Â Â Â Â Â  (b) When it is committed by a person, acting either alone or with one or more persons, who commits or attempts to commit any of the following crimes and in the course of and in furtherance of the crime the person is committing or attempting to commit, or during the immediate flight therefrom, the person, or another participant if there be any, causes the death of a person other than one of the participants:

Â Â Â Â Â  (A) Arson in the first degree as defined in ORS 164.325;

Â Â Â Â Â  (B) Criminal mischief in the first degree by means of an explosive as defined in ORS 164.365;

Â Â Â Â Â  (C) Burglary in the first degree as defined in ORS 164.225;

Â Â Â Â Â  (D) Escape in the first degree as defined in ORS 162.165;

Â Â Â Â Â  (E) Kidnapping in the second degree as defined in ORS 163.225;

Â Â Â Â Â  (F) Kidnapping in the first degree as defined in ORS 163.235;

Â Â Â Â Â  (G) Robbery in the first degree as defined in ORS 164.415;

Â Â Â Â Â  (H) Any felony sexual offense in the first degree defined in this chapter;

Â Â Â Â Â  (I) Compelling prostitution as defined in ORS 167.017; or

Â Â Â Â Â  (J) Assault in the first degree, as defined in ORS 163.185, and the victim is under 14 years of age, or assault in the second degree, as defined in ORS 163.175 (1)(a) or (b), and the victim is under 14 years of age; or

Â Â Â Â Â  (c) By abuse when a person, recklessly under circumstances manifesting extreme indifference to the value of human life, causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

Â Â Â Â Â  (A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

Â Â Â Â Â  (B) The person causes the death by neglect or maltreatment.

Â Â Â Â Â  (2) An accusatory instrument alleging murder by abuse under subsection (1)(c) of this section need not allege specific incidents of assault or torture.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1)(b) of this section that the defendant:

Â Â Â Â Â  (a) Was not the only participant in the underlying crime;

Â Â Â Â Â  (b) Did not commit the homicidal act or in any way solicit, request, command, importune, cause or aid in the commission thereof;

Â Â Â Â Â  (c) Was not armed with a dangerous or deadly weapon;

Â Â Â Â Â  (d) Had no reasonable ground to believe that any other participant was armed with a dangerous or deadly weapon; and

Â Â Â Â Â  (e) Had no reasonable ground to believe that any other participant intended to engage in conduct likely to result in death.

Â Â Â Â Â  (4) It is an affirmative defense to a charge of violating subsection (1)(c)(B) of this section that the child or dependent person was under care or treatment solely by spiritual means pursuant to the religious beliefs or practices of the child or person or the parent or guardian of the child or person.

Â Â Â Â Â  (5)(a) A person convicted of murder, who was at least 15 years of age at the time of committing the murder, shall be punished by imprisonment for life.

Â Â Â Â Â  (b) When a defendant is convicted of murder under this section, the court shall order that the defendant shall be confined for a minimum of 25 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

Â Â Â Â Â  (c) At any time after completion of a minimum period of confinement pursuant to paragraph (b) of this subsection, the State Board of Parole and Post-Prison Supervision, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue shall be whether or not the prisoner is likely to be rehabilitated within a reasonable period of time. The proceeding shall be conducted in the manner prescribed for a contested case hearing under ORS chapter 183 except that:

Â Â Â Â Â  (A) The prisoner shall have the burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time; and

Â Â Â Â Â  (B) The prisoner shall have the right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense.

Â Â Â Â Â  (d) If, upon hearing all of the evidence, the board, upon a unanimous vote of all of its members, finds that the prisoner is capable of rehabilitation and that the terms of the prisonerÂs confinement should be changed to life imprisonment with the possibility of parole, release to post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisonerÂs confinement to life imprisonment with the possibility of parole, release to post-prison supervision or work release and may set a release date. Otherwise, the board shall deny the relief sought in the petition.

Â Â Â Â Â  (e) Not less than two years after the denial of the relief sought in a petition under paragraph (c) of this subsection, the prisoner may petition again for a change in the terms of confinement. Further petitions for a change may be filed at intervals of not less than two years thereafter.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAssaultÂ means to intentionally, knowingly or recklessly cause physical injury to another person. ÂAssaultÂ does not include the causing of physical injury in a motor vehicle accident that occurs by reason of the reckless conduct of a defendant.

Â Â Â Â Â  (b) ÂNeglect or maltreatmentÂ means a violation of ORS 163.535, 163.545 or 163.547 or a failure to provide adequate food, clothing, shelter or medical care that is likely to endanger the health or welfare of a child under 14 years of age or a dependent person. This paragraph is not intended to replace or affect the duty or standard of care required under ORS chapter 677.

Â Â Â Â Â  (c) ÂPattern or practiceÂ means one or more previous episodes.

Â Â Â Â Â  (d) ÂTortureÂ means to intentionally inflict intense physical pain upon an unwilling victim as a separate objective apart from any other purpose. [1971 c.743 Â§88; 1975 c.577 Â§1; 1979 c.2 Â§1; 1981 c.873 Â§5; 1985 c.763 Â§1; 1989 c.985 Â§1; 1993 c.664 Â§1; 1995 c.421 Â§3; 1995 c.657 Â§1; 1997 c.850 Â§2; 1999 c.782 Â§4]

Â Â Â Â Â  163.116 [1979 c.2 Â§3; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  163.117 Aiding commission of suicide not murder. It is a defense to a charge of murder that the defendantÂs conduct consisted of causing or aiding, without the use of duress or deception, another person to commit suicide. Nothing contained in this section shall constitute a defense to a prosecution for, or preclude a conviction of, manslaughter or any other crime. [1981 c.873 Â§8]

Â Â Â Â Â  163.118 Manslaughter in the first degree. (1) Criminal homicide constitutes manslaughter in the first degree when:

Â Â Â Â Â  (a) It is committed recklessly under circumstances manifesting extreme indifference to the value of human life;

Â Â Â Â Â  (b) It is committed intentionally by a defendant under the influence of extreme emotional disturbance as provided in ORS 163.135, which constitutes a mitigating circumstance reducing the homicide that would otherwise be murder to manslaughter in the first degree and need not be proved in any prosecution; or

Â Â Â Â Â  (c) A person recklessly causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

Â Â Â Â Â  (A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

Â Â Â Â Â  (B) The person causes the death by neglect or maltreatment, as defined in ORS 163.115.

Â Â Â Â Â  (2) Manslaughter in the first degree is a Class A felony.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1)(c)(B) of this section that the child or dependent person was under care or treatment solely by spiritual means pursuant to the religious beliefs or practices of the child or person or the parent or guardian of the child or person. [1975 c.577 Â§2; 1981 c.873 Â§6; 1997 c.850 Â§3]

Â Â Â Â Â  163.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.125 Manslaughter in the second degree. (1) Criminal homicide constitutes manslaughter in the second degree when:

Â Â Â Â Â  (a) It is committed recklessly;

Â Â Â Â Â  (b) A person intentionally causes or aids another person to commit suicide; or

Â Â Â Â Â  (c) A person, with criminal negligence, causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

Â Â Â Â Â  (A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

Â Â Â Â Â  (B) The person causes the death by neglect or maltreatment, as defined in ORS 163.115.

Â Â Â Â Â  (2) Manslaughter in the second degree is a Class B felony. [1971 c.743 Â§89; 1975 c.577 Â§3; 1997 c.850 Â§4; 1999 c.954 Â§1]

Â Â Â Â Â  163.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.135 Extreme emotional disturbance as affirmative defense to murder; notice of expert testimony; right of state to psychiatric or psychological examination. (1) It is an affirmative defense to murder for purposes of ORS 163.115 (1)(a) that the homicide was committed under the influence of extreme emotional disturbance if the disturbance is not the result of the personÂs own intentional, knowing, reckless or criminally negligent act and if there is a reasonable explanation for the disturbance. The reasonableness of the explanation for the disturbance must be determined from the standpoint of an ordinary person in the actorÂs situation under the circumstances that the actor reasonably believed them to be. Extreme emotional disturbance does not constitute a defense to a prosecution for, or preclude a conviction of, manslaughter in the first degree or any other crime.

Â Â Â Â Â  (2) The defendant may not introduce in the defendantÂs case in chief expert testimony regarding extreme emotional disturbance under this section unless the defendant gives notice of the defendantÂs intent to do so.

Â Â Â Â Â  (3) The notice required must be in writing and must be filed at the time the defendant pleads not guilty. The defendant may file the notice at any time after the defendant pleads but before trial if the court determines that there was just cause for failure to file the notice at the time of the defendantÂs plea.

Â Â Â Â Â  (4) If the defendant fails to file notice, the defendant may not introduce evidence for the purpose of proving extreme emotional disturbance under ORS 163.115 unless the court, in its discretion, determines that there was just cause for failure to file notice.

Â Â Â Â Â  (5) After the defendant files notice as provided in this section, the state may have at least one psychiatrist or licensed psychologist of its selection examine the defendant in the same manner and subject to the same provisions as provided in ORS 161.315. [1971 c.743 Â§90; 1977 c.235 Â§1; 1981 c.873 Â§7; 2003 c.127 Â§1]

Â Â Â Â Â  163.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.145 Criminally negligent homicide. (1) A person commits the crime of criminally negligent homicide when, with criminal negligence, the person causes the death of another person.

Â Â Â Â Â  (2) Criminally negligent homicide is a Class B felony. [1971 c.743 Â§91; 2003 c.815 Â§2]

Â Â Â Â Â  163.147 Crime category classification for manslaughter in second degree and criminally negligent homicide. The Oregon Criminal Justice Commission shall classify manslaughter in the second degree as described in ORS 163.125 and criminally negligent homicide as described in ORS 163.145 as crime category 9 of the sentencing guidelines grid of the commission if:

Â Â Â Â Â  (1) The manslaughter or criminally negligent homicide resulted from the operation of a motor vehicle; and

Â Â Â Â Â  (2) The driver of the motor vehicle was driving while under the influence of intoxicants. [2003 c.815 Â§1]

Â Â Â Â Â  Note: 163.147 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.150 Sentencing for aggravated murder; proceedings; issues for jury. (1)(a) Upon a finding that the defendant is guilty of aggravated murder, the court, except as otherwise provided in subsection (3) of this section, shall conduct a separate sentencing proceeding to determine whether the defendant shall be sentenced to life imprisonment, as described in ORS 163.105 (1)(c), life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), or death. The proceeding shall be conducted in the trial court before the trial jury as soon as practicable. If a juror for any reason is unable to perform the function of a juror, the juror shall be dismissed from the sentencing proceeding. The court shall cause to be drawn the name of one of the alternate jurors, who shall then become a member of the jury for the sentencing proceeding notwithstanding the fact that the alternate juror did not deliberate on the issue of guilt. The substitution of an alternate juror shall be allowed only if the jury has not begun to deliberate on the issue of the sentence. If the defendant has pleaded guilty, the sentencing proceeding shall be conducted before a jury impaneled for that purpose. In the proceeding, evidence may be presented as to any matter that the court deems relevant to sentence including, but not limited to, victim impact evidence relating to the personal characteristics of the victim or the impact of the crime on the victimÂs family and any aggravating or mitigating evidence relevant to the issue in paragraph (b)(D) of this subsection; however, neither the state nor the defendant shall be allowed to introduce repetitive evidence that has previously been offered and received during the trial on the issue of guilt. The court shall instruct the jury that all evidence previously offered and received may be considered for purposes of the sentencing hearing. This paragraph shall not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States or of the State of Oregon. The state and the defendant or the counsel of the defendant shall be permitted to present arguments for or against a sentence of death and for or against a sentence of life imprisonment with or without the possibility of release or parole.

Â Â Â Â Â  (b) Upon the conclusion of the presentation of the evidence, the court shall submit the following issues to the jury:

Â Â Â Â Â  (A) Whether the conduct of the defendant that caused the death of the deceased was committed deliberately and with the reasonable expectation that death of the deceased or another would result;

Â Â Â Â Â  (B) Whether there is a probability that the defendant would commit criminal acts of violence that would constitute a continuing threat to society;

Â Â Â Â Â  (C) If raised by the evidence, whether the conduct of the defendant in killing the deceased was unreasonable in response to the provocation, if any, by the deceased; and

Â Â Â Â Â  (D) Whether the defendant should receive a death sentence.

Â Â Â Â Â  (c)(A) The court shall instruct the jury to consider, in determining the issues in paragraph (b) of this subsection, any mitigating circumstances offered in evidence, including but not limited to the defendantÂs age, the extent and severity of the defendantÂs prior criminal conduct and the extent of the mental and emotional pressure under which the defendant was acting at the time the offense was committed.

Â Â Â Â Â  (B) The court shall instruct the jury to answer the question in paragraph (b)(D) of this subsection ÂnoÂ if, after considering any aggravating evidence and any mitigating evidence concerning any aspect of the defendantÂs character or background, or any circumstances of the offense and any victim impact evidence as described in paragraph (a) of this subsection, one or more of the jurors believe that the defendant should not receive a death sentence.

Â Â Â Â Â  (d) The state must prove each issue submitted under paragraph (b)(A) to (C) of this subsection beyond a reasonable doubt, and the jury shall return a special verdict of ÂyesÂ or ÂnoÂ on each issue considered.

Â Â Â Â Â  (e) The court shall charge the jury that it may not answer any issue Âyes,Â under paragraph (b) of this subsection unless it agrees unanimously.

Â Â Â Â Â  (f) If the jury returns an affirmative finding on each issue considered under paragraph (b) of this subsection, the trial judge shall sentence the defendant to death.

Â Â Â Â Â  (2)(a) Upon the conclusion of the presentation of the evidence, the court shall also instruct the jury that if it reaches a negative finding on any issue under subsection (1)(b) of this section, the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), unless 10 or more members of the jury further find that there are sufficient mitigating circumstances to warrant life imprisonment, in which case the trial court shall sentence the defendant to life imprisonment as described in ORS 163.105 (1)(c).

Â Â Â Â Â  (b) If the jury returns a negative finding on any issue under subsection (1)(b) of this section and further finds that there are sufficient mitigating circumstances to warrant life imprisonment, the trial court shall sentence the defendant to life imprisonment in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

Â Â Â Â Â  (3)(a) When the defendant is found guilty of aggravated murder, and ORS 137.707 (2) applies or the state advises the court on the record that the state declines to present evidence for purposes of sentencing the defendant to death, the court:

Â Â Â Â Â  (A) Shall not conduct a sentencing proceeding as described in subsection (1) of this section, and a sentence of death shall not be ordered.

Â Â Â Â Â  (B) Shall conduct a sentencing proceeding to determine whether the defendant shall be sentenced to life imprisonment without the possibility of release or parole as described in ORS 163.105 (1)(b) or life imprisonment as described in ORS 163.105 (1)(c). If the defendant waives all rights to a jury sentencing proceeding, the court shall conduct the sentencing proceeding as the trier of fact. The procedure for the sentencing proceeding, whether before a court or a jury, shall follow the procedure of subsection (1)(a) of this section, as modified by this subsection. In the proceeding, evidence may be presented as to any matter that the court deems relevant to sentence, including, but not limited to, victim impact evidence relating to the personal characteristics of the victim or the impact of the crime on the victimÂs family.

Â Â Â Â Â  (b) Following the presentation of evidence and argument under paragraph (a) of this subsection, the court shall instruct the jury that the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole as described in ORS 163.105 (1)(b), unless after considering all of the evidence submitted, 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of parole as described in ORS 163.105 (1)(c). If 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of parole, the trial court shall sentence the defendant to life imprisonment as described in ORS 163.105 (1)(c).

Â Â Â Â Â  (c) Nothing in this subsection shall preclude the court from sentencing the defendant to life imprisonment, as described in ORS 163.105 (1)(c), or life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), pursuant to a stipulation of sentence or stipulation of sentencing facts agreed to and offered by both parties if the defendant waives all rights to a jury sentencing proceeding.

Â Â Â Â Â  (4) If any part of subsection (2) of this section is held invalid and as a result thereof a defendant who has been sentenced to life imprisonment without possibility of release or parole will instead be sentenced to life imprisonment in the custody of the Department of Corrections as provided in ORS 163.105 (2), the defendant shall be confined for a minimum of 30 years without possibility of parole, release on work release or any form of temporary leave or employment at a forest or work camp. Subsection (2) of this section shall apply only to trials commencing on or after July 19, 1989.

Â Â Â Â Â  (5) Notwithstanding subsection (1)(a) of this section, if the trial court grants a mistrial during the sentencing proceeding, the trial court, at the election of the state, shall either:

Â Â Â Â Â  (a) Sentence the defendant to imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c); or

Â Â Â Â Â  (b) Impanel a new sentencing jury for the purpose of conducting a new sentencing proceeding to determine if the defendant should be sentenced to:

Â Â Â Â Â  (A) Death;

Â Â Â Â Â  (B) Imprisonment for life without the possibility of release or parole as provided in ORS 163.105 (1)(b); or

Â Â Â Â Â  (C) Imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c). [1985 c.3 Â§3; 1987 c.320 Â§86; 1987 c.557 Â§1; 1989 c.720 Â§2; 1989 c.790 Â§135b; 1991 c.725 Â§2; 1991 c.885 Â§2; 1995 c.531 Â§2; 1995 c.657 Â§23; 1997 c.784 Â§1; 1999 c.1055 Â§1; 2001 c.306 Â§1; 2005 c.480 Â§1]

ASSAULT AND RELATED OFFENSES

Â Â Â Â Â  163.160 Assault in the fourth degree. (1) A person commits the crime of assault in the fourth degree if the person:

Â Â Â Â Â  (a) Intentionally, knowingly or recklessly causes physical injury to another; or

Â Â Â Â Â  (b) With criminal negligence causes physical injury to another by means of a deadly weapon.

Â Â Â Â Â  (2) Assault in the fourth degree is a Class A misdemeanor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, assault in the fourth degree is a Class C felony if the person commits the crime of assault in the fourth degree and:

Â Â Â Â Â  (a) The person has previously been convicted of assaulting the same victim;

Â Â Â Â Â  (b) The person has previously been convicted at least three times under this section or under equivalent laws of another jurisdiction and all of the assaults involved domestic violence, as defined in ORS 135.230; or

Â Â Â Â Â  (c) The assault is committed in the immediate presence of, or is witnessed by, the personÂs or the victimÂs minor child or stepchild or a minor child residing within the household of the person or victim.

Â Â Â Â Â  (4) For the purposes of subsection (3) of this section, an assault is witnessed if the assault is seen or directly perceived in any other manner by the child. [1977 c.297 Â§5; 1997 c.694 Â§1; 1999 c.1073 Â§1]

Â Â Â Â Â  163.165 Assault in the third degree. (1) A person commits the crime of assault in the third degree if the person:

Â Â Â Â Â  (a) Recklessly causes serious physical injury to another by means of a deadly or dangerous weapon;

Â Â Â Â Â  (b) Recklessly causes serious physical injury to another under circumstances manifesting extreme indifference to the value of human life;

Â Â Â Â Â  (c) Recklessly causes physical injury to another by means of a deadly or dangerous weapon under circumstances manifesting extreme indifference to the value of human life;

Â Â Â Â Â  (d) Intentionally, knowingly or recklessly causes, by means other than a motor vehicle, physical injury to the operator of a public transit vehicle while the operator is in control of or operating the vehicle. As used in this paragraph, Âpublic transit vehicleÂ has the meaning given that term in ORS 166.116;

Â Â Â Â Â  (e) While being aided by another person actually present, intentionally or knowingly causes physical injury to another;

Â Â Â Â Â  (f) While committed to a youth correction facility, intentionally or knowingly causes physical injury to another knowing the other person is a staff member of a youth correction facility while the other person is acting in the course of official duty;

Â Â Â Â Â  (g) Intentionally, knowingly or recklessly causes physical injury to an emergency medical technician or paramedic, as those terms are defined in ORS 682.025, while the technician or paramedic is performing official duties;

Â Â Â Â Â  (h) Being at least 18 years of age, intentionally or knowingly causes physical injury to a child 10 years of age or younger;

Â Â Â Â Â  (i) Knowing the other person is a staff member, intentionally or knowingly propels any dangerous substance at the staff member while the staff member is acting in the course of official duty or as a result of the staff memberÂs official duties; or

Â Â Â Â Â  (j) Intentionally, knowingly or recklessly causes, by means other than a motor vehicle, physical injury to the operator of a taxi while the operator is in control of the taxi.

Â Â Â Â Â  (2) Assault in the third degree is a Class C felony. When a person is convicted of violating subsection (1)(i) of this section, in addition to any other sentence it may impose, the court shall impose a term of incarceration in a state correction facility.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDangerous substanceÂ includes, but is not limited to, blood, urine, saliva, semen and feces.

Â Â Â Â Â  (b) ÂStaff memberÂ means:

Â Â Â Â Â  (A) A corrections officer as defined in ORS 181.610, a youth correction officer, a Department of Corrections or Oregon Youth Authority staff member or a person employed pursuant to a contract with the department or youth authority to work with, or in the vicinity of, inmates or youth offenders; and

Â Â Â Â Â  (B) A volunteer authorized by the department, youth authority or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates or youth offenders.

Â Â Â Â Â  (c) ÂYouth correction facilityÂ has the meaning given that term in ORS 162.135. [1971 c.743 Â§92; 1977 c.297 Â§3; 1991 c.475 Â§1; 1991 c.564 Â§1; 1995 c.738 Â§1; 1997 c.249 Â§49; 1999 c.1011 Â§1; 2001 c.104 Â§50; 2001 c.830 Â§1; 2001 c.851 Â§4]

Â Â Â Â Â  163.175 Assault in the second degree. (1) A person commits the crime of assault in the second degree if the person:

Â Â Â Â Â  (a) Intentionally or knowingly causes serious physical injury to another;

Â Â Â Â Â  (b) Intentionally or knowingly causes physical injury to another by means of a deadly or dangerous weapon; or

Â Â Â Â Â  (c) Recklessly causes serious physical injury to another by means of a deadly or dangerous weapon under circumstances manifesting extreme indifference to the value of human life.

Â Â Â Â Â  (2) Assault in the second degree is a Class B felony. [1971 c.743 Â§93; 1975 c.626 Â§1; 1977 c.297 Â§2; 2005 c.22 Â§110]

Â Â Â Â Â  163.185 Assault in the first degree. (1) A person commits the crime of assault in the first degree if the person:

Â Â Â Â Â  (a) Intentionally causes serious physical injury to another by means of a deadly or dangerous weapon; or

Â Â Â Â Â  (b) Intentionally or knowingly causes serious physical injury to a child under six years of age.

Â Â Â Â Â  (2) Assault in the first degree is a Class A felony. [1971 c.743 Â§94; 1975 c.626 Â§2; 1977 c.297 Â§1; 2005 c.513 Â§1]

Â Â Â Â Â  163.187 Strangulation. (1) A person commits the crime of strangulation if the person knowingly impedes the normal breathing or circulation of the blood of another person by:

Â Â Â Â Â  (a) Applying pressure on the throat or neck of the other person; or

Â Â Â Â Â  (b) Blocking the nose or mouth of the other person.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to legitimate medical or dental procedures or good faith practices of a religious belief.

Â Â Â Â Â  (3) Strangulation is a Class A misdemeanor. [2003 c.577 Â§2]

Â Â Â Â Â  Note: 163.187 was added to and made a part of 163.160 to 163.208 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.190 Menacing. (1) A person commits the crime of menacing if by word or conduct the person intentionally attempts to place another person in fear of imminent serious physical injury.

Â Â Â Â Â  (2) Menacing is a Class A misdemeanor. [1971 c.743 Â§95]

Â Â Â Â Â  163.195 Recklessly endangering another person. (1) A person commits the crime of recklessly endangering another person if the person recklessly engages in conduct which creates a substantial risk of serious physical injury to another person.

Â Â Â Â Â  (2) Recklessly endangering another person is a Class A misdemeanor. [1971 c.743 Â§96]

Â Â Â Â Â  163.197 Hazing. (1) No fraternity, sorority or other student organization organized or operating on a college or university campus for purposes of participating in student activities of the college or university, nor any member of such an organization, shall intentionally haze any member, potential member or person pledged to be a member of the organization, as a condition or precondition of attaining membership in the organization or of attaining any office or status therein.

Â Â Â Â Â  (2) As used in this section, ÂhazeÂ means to subject a person to bodily danger or physical harm or a likelihood of bodily danger or physical harm, or to require, encourage, authorize or permit that the person be subjected to any of the following:

Â Â Â Â Â  (a) Calisthenics;

Â Â Â Â Â  (b) Total or substantial nudity on the part of the person;

Â Â Â Â Â  (c) Compelled ingestion of any substance by the person;

Â Â Â Â Â  (d) Wearing or carrying of any obscene or physically burdensome article by the person;

Â Â Â Â Â  (e) Physical assaults upon or offensive physical contact with the person;

Â Â Â Â Â  (f) Participation by the person in boxing matches or other physical contests;

Â Â Â Â Â  (g) Transportation and abandonment of the person;

Â Â Â Â Â  (h) Confinement of the person to unreasonably small, unventilated, insanitary or unlighted areas;

Â Â Â Â Â  (i) Assignment of pranks to be performed by the person; or

Â Â Â Â Â  (j) Compelled personal servitude by the person.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to curricular activities or to athletic teams of or within the college or university.

Â Â Â Â Â  (4) A fraternity, sorority or other student organization that violates this section commits a Class A violation.

Â Â Â Â Â  (5) A member of a fraternity, sorority or other student organization, who personally violates this section commits a Class B violation. [1983 c.202 Â§2; 1999 c.1051 Â§152]

Â Â Â Â Â  163.200 Criminal mistreatment in the second degree. (1) A person commits the crime of criminal mistreatment in the second degree if, with criminal negligence and:

Â Â Â Â Â  (a) In violation of a legal duty to provide care for another person, the person withholds necessary and adequate food, physical care or medical attention from that person; or

Â Â Â Â Â  (b) Having assumed the permanent or temporary care, custody or responsibility for the supervision of another person, the person withholds necessary and adequate food, physical care or medical attention from that person.

Â Â Â Â Â  (2) Criminal mistreatment in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âlegal dutyÂ includes but is not limited to a duty created by familial relationship, court order, contractual agreement or statutory or case law. [1973 c.627 Â§2; 1993 c.364 Â§1]

Â Â Â Â Â  163.205 Criminal mistreatment in the first degree. (1) A person commits the crime of criminal mistreatment in the first degree if:

Â Â Â Â Â  (a) The person, in violation of a legal duty to provide care for another person, or having assumed the permanent or temporary care, custody or responsibility for the supervision of another person, intentionally or knowingly withholds necessary and adequate food, physical care or medical attention from that other person; or

Â Â Â Â Â  (b) The person, in violation of a legal duty to provide care for a dependent person or elderly person, or having assumed the permanent or temporary care, custody or responsibility for the supervision of a dependent person or elderly person, intentionally or knowingly:

Â Â Â Â Â  (A) Causes physical injury or injuries to the dependent person or elderly person;

Â Â Â Â Â  (B) Deserts the dependent person or elderly person in a place with the intent to abandon that person;

Â Â Â Â Â  (C) Leaves the dependent person or elderly person unattended at a place for such a period of time as may be likely to endanger the health or welfare of that person;

Â Â Â Â Â  (D) Hides the dependent personÂs or elderly personÂs money or property or takes the money or property for, or appropriates the money or property to, any use or purpose not in the due and lawful execution of the personÂs responsibility;

Â Â Â Â Â  (E) Takes charge of a dependent or elderly person for the purpose of fraud; or

Â Â Â Â Â  (F) Leaves the dependent person or elderly person, or causes the dependent person or elderly person to enter or remain, in or upon premises where a chemical reaction involving one or more precursor substances:

Â Â Â Â Â  (i) Is occurring as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance; or

Â Â Â Â Â  (ii) Has occurred as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance and the premises have not been certified as fit for use under ORS 453.885.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂControlled substanceÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (b) ÂDependent personÂ means a person who because of either age or a physical or mental disability is dependent upon another to provide for the personÂs physical needs.

Â Â Â Â Â  (c) ÂElderly personÂ means a person 65 years of age or older.

Â Â Â Â Â  (d) ÂLegal dutyÂ includes but is not limited to a duty created by familial relationship, court order, contractual agreement or statutory or case law.

Â Â Â Â Â  (e) ÂPrecursor substanceÂ has the meaning given that term in ORS 475.940.

Â Â Â Â Â  (3) Criminal mistreatment in the first degree is a Class C felony. [1973 c.627 Â§3; 1981 c.486 Â§1; 1993 c.364 Â§2; 2005 c.708 Â§1]

Â Â Â Â Â  163.206 Application of ORS 163.200 and 163.205. ORS 163.200 and 163.205 do not apply:

Â Â Â Â Â  (1) To a person acting pursuant to a court order, an advance directive or a power of attorney for health care pursuant to ORS 127.505 to 127.660;

Â Â Â Â Â  (2) To a person withholding or withdrawing life-sustaining procedures or artificially administered nutrition and hydration pursuant to ORS 127.505 to 127.660;

Â Â Â Â Â  (3) When a competent person refuses food, physical care or medical care;

Â Â Â Â Â  (4) To a person who provides an elderly person or a dependent person who is at least 15 years of age with spiritual treatment through prayer from a duly accredited practitioner of spiritual treatment as provided in ORS 124.095, in lieu of medical treatment, in accordance with the tenets and practices of a recognized church or religious denomination of which the elderly or dependent person is a member or an adherent; or

Â Â Â Â Â  (5) To a duly accredited practitioner of spiritual treatment as provided in ORS 124.095. [1993 c.364 Â§3; 1995 c.79 Â§51; 1999 c.954 Â§5]

Â Â Â Â Â  Note: 163.206 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.207 Female genital mutilation. (1) A person commits the crime of female genital mutilation if the person:

Â Â Â Â Â  (a) Knowingly circumcises, excises or infibulates the whole or any part of the labia majora, labia minora or clitoris of a child; or

Â Â Â Â Â  (b) Is the parent, guardian or other person legally responsible for the care or custody of a child and knowingly allows the circumcision, excision or infibulation of the whole or any part of the childÂs labia majora, labia minora or clitoris.

Â Â Â Â Â  (2) Female genital mutilation is a Class B felony.

Â Â Â Â Â  (3)(a) A person who circumcises, excises or infibulates the whole or any part of a childÂs labia majora, labia minora or clitoris does not violate subsection (1) of this section if:

Â Â Â Â Â  (A) The person is a physician, licensed to practice in this state; and

Â Â Â Â Â  (B) The surgery is medically necessary for the physical well-being of the child.

Â Â Â Â Â  (b) In determining medical necessity for purposes of paragraph (a)(B) of this subsection, a person may not consider the effect on the child of the childÂs belief that the surgery is required as a matter of custom or ritual. [1999 c.737 Â§1]

Â Â Â Â Â  Note: 163.207 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.208 Assaulting a public safety officer. (1) A person commits the crime of assaulting a public safety officer if the person intentionally or knowingly causes physical injury to the other person, knowing the other person to be a peace officer, corrections officer, youth correction officer, parole and probation officer, animal control officer, firefighter or staff member, and while the other person is acting in the course of official duty.

Â Â Â Â Â  (2) Assaulting a public safety officer is a Class C felony.

Â Â Â Â Â  (3)(a) Except as otherwise provided in paragraph (b) of this subsection, a person convicted under this section shall be sentenced to not less than seven days of imprisonment and shall not be granted bench parole or suspension of sentence nor released on a sentence of probation before serving at least seven days of the sentence of confinement.

Â Â Â Â Â  (b) A person convicted under this section shall be sentenced to not less than 14 days of imprisonment and shall not be granted bench parole or suspension of sentence nor released on a sentence of probation before serving at least 14 days of the sentence of confinement if the victim is a peace officer.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAnimal control officerÂ has the meaning given that term in ORS 609.500; and

Â Â Â Â Â  (b) ÂStaff memberÂ means:

Â Â Â Â Â  (A) A corrections officer as defined in ORS 181.610, a youth correction officer, a Department of Corrections or Oregon Youth Authority staff member or a person employed pursuant to a contract with the department or youth authority to work with, or in the vicinity of, inmates or youth offenders; and

Â Â Â Â Â  (B) A volunteer authorized by the department, youth authority or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates or youth offenders. [1981 c.783 Â§2; 1993 c.14 Â§21; 1993 c.358 Â§1; 1995 c.651 Â§4; 1999 c.1040 Â§14; 2001 c.104 Â§51; 2001 c.828 Â§1; 2003 c.327 Â§1]

Â Â Â Â Â  163.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.211 Definitions for ORS 163.211 to 163.213. As used in ORS 163.211 to 163.213:

Â Â Â Â Â  (1) ÂCorrections officerÂ and Âparole and probation officerÂ have the meanings given those terms in ORS 181.610.

Â Â Â Â Â  (2) ÂMace, tear gas, pepper mace or any similar deleterious agentÂ means a sternutator, lacrimator or any substance composed of a mixture of a sternutator or lacrimator including, but not limited to, chloroacetophenone, alpha-chloroacetophenone, phenylchloromethylketone, orthochlorobenzalmalononitrile, oleoresin capsicum or a chemically similar sternutator or lacrimator by whatever name known, or phosgene or other gas or substance capable of generating offensive, noxious or suffocating fumes, gases or vapor or capable of immobilizing a person.

Â Â Â Â Â  (3) ÂTear gas weaponÂ includes:

Â Â Â Â Â  (a) Any shell, cartridge or bomb capable of being discharged or exploded, when the discharge or explosion will cause or permit the release or emission of tear gas or oleoresin capsicum.

Â Â Â Â Â  (b) Any revolver, pistol, fountain pen gun, billy or other form of device, portable or fixed, intended for the projection or release of tear gas or oleoresin capsicum. [1995 c.651 Â§1]

Â Â Â Â Â  Note: 163.211 to 163.213 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.212 Unlawful use of an electrical stun gun, tear gas or mace in the second degree. (1) A person commits the crime of unlawful use of an electrical stun gun, tear gas or mace in the second degree if the person recklessly discharges an electrical stun gun, tear gas weapon, mace, tear gas, pepper mace or any similar deleterious agent against another person.

Â Â Â Â Â  (2) Unlawful use of an electrical stun gun, tear gas or mace in the second degree is a Class A misdemeanor. [1995 c.651 Â§2]

Â Â Â Â Â  Note: See note under 163.211.

Â Â Â Â Â  163.213 Unlawful use of an electrical stun gun, tear gas or mace in the first degree. (1) A person commits the crime of unlawful use of an electrical stun gun, tear gas or mace in the first degree if the person knowingly discharges or causes to be discharged any electrical stun gun, tear gas weapon, mace, tear gas, pepper mace or any similar deleterious agent against another person, knowing the other person to be a peace officer, corrections officer, parole and probation officer, firefighter or emergency medical technician or paramedic and while the other person is acting in the course of official duty.

Â Â Â Â Â  (2) Unlawful use of an electrical stun gun, tear gas or mace in the first degree is a Class C felony. [1995 c.651 Â§3]

Â Â Â Â Â  Note: See note under 163.211.

KIDNAPPING AND RELATED OFFENSES

Â Â Â Â Â  163.215 Definitions for ORS 163.215 to 163.257. As used in ORS 163.215 to 163.257, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂWithout consentÂ means that the taking or confinement is accomplished by force, threat or deception, or, in the case of a person under 16 years of age or who is otherwise incapable of giving consent, that the taking or confinement is accomplished without the consent of the lawful custodian of the person.

Â Â Â Â Â  (2) ÂLawful custodianÂ means a parent, guardian or other person responsible by authority of law for the care, custody or control of another.

Â Â Â Â Â  (3) ÂRelativeÂ means a parent, ancestor, brother, sister, uncle or aunt. [1971 c.743 Â§97]

Â Â Â Â Â  163.220 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.225 Kidnapping in the second degree. (1) A person commits the crime of kidnapping in the second degree if, with intent to interfere substantially with anotherÂs personal liberty, and without consent or legal authority, the person:

Â Â Â Â Â  (a) Takes the person from one place to another; or

Â Â Â Â Â  (b) Secretly confines the person in a place where the person is not likely to be found.

Â Â Â Â Â  (2) It is a defense to a prosecution under subsection (1) of this section if:

Â Â Â Â Â  (a) The person taken or confined is under 16 years of age;

Â Â Â Â Â  (b) The defendant is a relative of that person; and

Â Â Â Â Â  (c) The sole purpose of the person is to assume control of that person.

Â Â Â Â Â  (3) Kidnapping in the second degree is a Class B felony. [1971 c.743 Â§98; 2005 c.22 Â§111]

Â Â Â Â Â  163.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.235 Kidnapping in the first degree. (1) A person commits the crime of kidnapping in the first degree if the person violates ORS 163.225 with any of the following purposes:

Â Â Â Â Â  (a) To compel any person to pay or deliver money or property as ransom;

Â Â Â Â Â  (b) To hold the victim as a shield or hostage;

Â Â Â Â Â  (c) To cause physical injury to the victim; or

Â Â Â Â Â  (d) To terrorize the victim or another person.

Â Â Â Â Â  (2) Kidnapping in the first degree is a Class A felony. [1971 c.743 Â§99; 2005 c.22 Â§112]

Â Â Â Â Â  163.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.245 Custodial interference in the second degree. (1) A person commits the crime of custodial interference in the second degree if, knowing or having reason to know that the person has no legal right to do so, the person takes, entices or keeps another person from the other personÂs lawful custodian or in violation of a valid joint custody order with intent to hold the other person permanently or for a protracted period.

Â Â Â Â Â  (2) Expenses incurred by a lawful custodial parent or a parent enforcing a valid joint custody order in locating and regaining physical custody of the person taken, enticed or kept in violation of this section are Âeconomic damagesÂ for purposes of restitution under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) Custodial interference in the second degree is a Class C felony. [1971 c.743 Â§100; 1981 c.774 Â§1; 1987 c.795 Â§7; 2005 c.564 Â§6]

Â Â Â Â Â  163.250 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.255 [1955 c.530 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.257 Custodial interference in the first degree. (1) A person commits the crime of custodial interference in the first degree if the person violates ORS 163.245 and:

Â Â Â Â Â  (a) Causes the person taken, enticed or kept from the lawful custodian or in violation of a valid joint custody order to be removed from the state; or

Â Â Â Â Â  (b) Exposes that person to a substantial risk of illness or physical injury.

Â Â Â Â Â  (2) Expenses incurred by a lawful custodial parent or a parent enforcing a valid joint custody order in locating and regaining physical custody of the person taken, enticed or kept in violation of this section are Âeconomic damagesÂ for purposes of restitution under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) Custodial interference in the first degree is a Class B felony. [1971 c.743 Â§101; 1981 c.774 Â§2; 1987 c.795 Â§8; 2005 c.564 Â§7]

Â Â Â Â Â  163.260 [Amended by 1955 c.366 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.270 [Amended by 1955 c.371 Â§1; 1957 c.640 Â§1; repealed by 1971 c.743 Â§432]

COERCION

Â Â Â Â Â  163.275 Coercion. (1) A person commits the crime of coercion when the person compels or induces another person to engage in conduct from which the other person has a legal right to abstain, or to abstain from engaging in conduct in which the other person has a legal right to engage, by means of instilling in the other person a fear that, if the other person refrains from the conduct compelled or induced or engages in conduct contrary to the compulsion or inducement, the actor or another will:

Â Â Â Â Â  (a) Unlawfully cause physical injury to some person; or

Â Â Â Â Â  (b) Unlawfully cause damage to property; or

Â Â Â Â Â  (c) Engage in conduct constituting a crime; or

Â Â Â Â Â  (d) Falsely accuse some person of a crime or cause criminal charges to be instituted against the person; or

Â Â Â Â Â  (e) Cause or continue a strike, boycott or other collective action injurious to some personÂs business, except that such a threat shall not be deemed coercive when the act or omission compelled is for the benefit of the group in whose interest the actor purports to act; or

Â Â Â Â Â  (f) Testify falsely or provide false information or withhold testimony or information with respect to anotherÂs legal claim or defense; or

Â Â Â Â Â  (g) Unlawfully use or abuse the personÂs position as a public servant by performing some act within or related to official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely.

Â Â Â Â Â  (2) Coercion is a Class C felony. [1971 c.743 Â§102; 1983 c.546 Â§4; 1985 c.338 Â§1]

Â Â Â Â Â  163.280 [Amended by 1957 c.640 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.285 Defense to coercion. In any prosecution for coercion committed by instilling in the victim a fear that the victim or another person would be charged with a crime, it is a defense that the defendant reasonably believed the threatened charge to be true and that the sole purpose of the defendant was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge. [1971 c.743 Â§103]

Â Â Â Â Â  163.290 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.300 [Repealed by 1971 c.743 Â§432]

SEXUAL OFFENSES

Â Â Â Â Â  163.305 Definitions. As used in chapter 743, Oregon Laws 1971, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDeviate sexual intercourseÂ means sexual conduct between persons consisting of contact between the sex organs of one person and the mouth or anus of another.

Â Â Â Â Â  (2) ÂForcible compulsionÂ means to compel by:

Â Â Â Â Â  (a) Physical force; or

Â Â Â Â Â  (b) A threat, express or implied, that places a person in fear of immediate or future death or physical injury to self or another person, or in fear that the person or another person will immediately or in the future be kidnapped.

Â Â Â Â Â  (3) ÂMentally defectiveÂ means that a person suffers from a mental disease or defect that renders the person incapable of appraising the nature of the conduct of the person.

Â Â Â Â Â  (4) ÂMentally incapacitatedÂ means that a person is rendered incapable of appraising or controlling the conduct of the person at the time of the alleged offense because of the influence of a controlled or other intoxicating substance administered to the person without the consent of the person or because of any other act committed upon the person without the consent of the person.

Â Â Â Â Â  (5) ÂPhysically helplessÂ means that a person is unconscious or for any other reason is physically unable to communicate unwillingness to an act.

Â Â Â Â Â  (6) ÂSexual contactÂ means any touching of the sexual or other intimate parts of a person or causing such person to touch the sexual or other intimate parts of the actor for the purpose of arousing or gratifying the sexual desire of either party.

Â Â Â Â Â  (7) ÂSexual intercourseÂ has its ordinary meaning and occurs upon any penetration, however slight; emission is not required. [1971 c.743 Â§104; 1975 c.461 Â§1; 1977 c.844 Â§1; 1979 c.744 Â§7; 1983 c.500 Â§1; 1999 c.949 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 743, Oregon Laws 1971,Â for the words Âthis ActÂ in section 104, chapter 743, Oregon Laws 1971, compiled as 163.305. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  163.310 [Renumbered 166.180]

Â Â Â Â Â  163.315 Incapacity to consent; effect of lack of resistance. (1) A person is considered incapable of consenting to a sexual act if the person is:

Â Â Â Â Â  (a) Under 18 years of age;

Â Â Â Â Â  (b) Mentally defective;

Â Â Â Â Â  (c) Mentally incapacitated; or

Â Â Â Â Â  (d) Physically helpless.

Â Â Â Â Â  (2) A lack of verbal or physical resistance does not, by itself, constitute consent but may be considered by the trier of fact along with all other relevant evidence. [1971 c.743 Â§105; 1999 c.949 Â§2; 2001 c.104 Â§52]

Â Â Â Â Â  163.320 [Renumbered 166.190]

Â Â Â Â Â  163.325 Ignorance or mistake as a defense. (1) In any prosecution under ORS 163.355 to 163.445 in which the criminality of conduct depends on a childÂs being under the age of 16, it is no defense that the defendant did not know the childÂs age or that the defendant reasonably believed the child to be older than the age of 16.

Â Â Â Â Â  (2) When criminality depends on the childÂs being under a specified age other than 16, it is an affirmative defense for the defendant to prove that the defendant reasonably believed the child to be above the specified age at the time of the alleged offense.

Â Â Â Â Â  (3) In any prosecution under ORS 163.355 to 163.445 in which the victimÂs lack of consent is based solely upon the incapacity of the victim to consent because the victim is mentally defective, mentally incapacitated or physically helpless, it is an affirmative defense for the defendant to prove that at the time of the alleged offense the defendant did not know of the facts or conditions responsible for the victimÂs incapacity to consent. [1971 c.743 Â§106]

Â Â Â Â Â  163.330 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.335 [1971 c.743 Â§107; repealed by 1977 c.844 Â§2]

Â Â Â Â Â  163.340 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.345 Age as a defense in certain cases. (1) In any prosecution under ORS 163.355, 163.365, 163.385, 163.395, 163.415, 163.425, 163.427 or 163.435 in which the victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense.

Â Â Â Â Â  (2) In any prosecution under ORS 163.408, when the object used to commit the unlawful sexual penetration was the hand or any part thereof of the actor and in which the victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense.

Â Â Â Â Â  (3) In any prosecution under ORS 163.445 in which the victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense if the victim was at least 15 years of age at the time of the alleged offense. [1971 c.743 Â§108; 1991 c.386 Â§3; 1991 c.830 Â§4; 1999 c.626 Â§24; amendments by 1999 c.626 Â§45 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  163.355 Rape in the third degree. (1) A person commits the crime of rape in the third degree if the person has sexual intercourse with another person under 16 years of age.

Â Â Â Â Â  (2) Rape in the third degree is a Class C felony. [1971 c.743 Â§109; 1991 c.628 Â§1]

Â Â Â Â Â  163.365 Rape in the second degree. (1) A person who has sexual intercourse with another person commits the crime of rape in the second degree if the other person is under 14 years of age.

Â Â Â Â Â  (2) Rape in the second degree is a Class B felony. [1971 c.743 Â§110; 1989 c.359 Â§1; 1991 c.628 Â§2]

Â Â Â Â Â  163.375 Rape in the first degree. (1) A person who has sexual intercourse with another person commits the crime of rape in the first degree if:

Â Â Â Â Â  (a) The victim is subjected to forcible compulsion by the person;

Â Â Â Â Â  (b) The victim is under 12 years of age;

Â Â Â Â Â  (c) The victim is under 16 years of age and is the personÂs sibling, of the whole or half blood, the personÂs child or the personÂs spouseÂs child; or

Â Â Â Â Â  (d) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

Â Â Â Â Â  (2) Rape in the first degree is a Class A felony. [1971 c.743 Â§111; 1989 c.359 Â§2; 1991 c.628 Â§3]

Â Â Â Â Â  163.385 Sodomy in the third degree. (1) A person commits the crime of sodomy in the third degree if the person engages in deviate sexual intercourse with another person under 16 years of age or causes that person to engage in deviate sexual intercourse.

Â Â Â Â Â  (2) Sodomy in the third degree is a Class C felony. [1971 c.743 Â§112]

Â Â Â Â Â  163.395 Sodomy in the second degree. (1) A person who engages in deviate sexual intercourse with another person or causes another to engage in deviate sexual intercourse commits the crime of sodomy in the second degree if the victim is under 14 years of age.

Â Â Â Â Â  (2) Sodomy in the second degree is a Class B felony. [1971 c.743 Â§113; 1989 c.359 Â§3]

Â Â Â Â Â  163.405 Sodomy in the first degree. (1) A person who engages in deviate sexual intercourse with another person or causes another to engage in deviate sexual intercourse commits the crime of sodomy in the first degree if:

Â Â Â Â Â  (a) The victim is subjected to forcible compulsion by the actor;

Â Â Â Â Â  (b) The victim is under 12 years of age;

Â Â Â Â Â  (c) The victim is under 16 years of age and is the actorÂs brother or sister, of the whole or half blood, the son or daughter of the actor or the son or daughter of the actorÂs spouse; or

Â Â Â Â Â  (d) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

Â Â Â Â Â  (2) Sodomy in the first degree is a Class A felony. [1971 c.743 Â§114; 1989 c.359 Â§4]

Â Â Â Â Â  163.408 Unlawful sexual penetration in the second degree. (1) Except as permitted under ORS 163.412, a person commits the crime of unlawful sexual penetration in the second degree if the person penetrates the vagina, anus or penis of another with any object other than the penis or mouth of the actor and the victim is under 14 years of age.

Â Â Â Â Â  (2) Unlawful sexual penetration in the second degree is a Class B felony. [1981 c.549 Â§2; 1989 c.359 Â§5; 1991 c.386 Â§1]

Â Â Â Â Â  163.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.411 Unlawful sexual penetration in the first degree. (1) Except as permitted under ORS 163.412, a person commits the crime of unlawful sexual penetration in the first degree if the person penetrates the vagina, anus or penis of another with any object other than the penis or mouth of the actor and:

Â Â Â Â Â  (a) The victim is subjected to forcible compulsion;

Â Â Â Â Â  (b) The victim is under 12 years of age; or

Â Â Â Â Â  (c) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

Â Â Â Â Â  (2) Unlawful sexual penetration in the first degree is a Class A felony. [1981 c.549 Â§3; 1989 c.359 Â§6; 1991 c.386 Â§2]

Â Â Â Â Â  163.412 Exceptions to unlawful sexual penetration prohibition. Nothing in ORS 163.408, 163.411 or 163.452 prohibits a penetration described in those sections when:

Â Â Â Â Â  (1) The penetration is part of a medically recognized treatment or diagnostic procedure; or

Â Â Â Â Â  (2) The penetration is accomplished by a peace officer or a corrections officer acting in official capacity, or by medical personnel at the request of such an officer, in order to search for weapons, contraband or evidence of crime. [1981 c.549 Â§4; 2005 c.488 Â§5]

Â Â Â Â Â  163.415 Sexual abuse in the third degree. (1) A person commits the crime of sexual abuse in the third degree if the person subjects another person to sexual contact and:

Â Â Â Â Â  (a) The victim does not consent to the sexual contact; or

Â Â Â Â Â  (b) The victim is incapable of consent by reason of being under 18 years of age.

Â Â Â Â Â  (2) Sexual abuse in the third degree is a Class A misdemeanor. [1971 c.743 Â§115; 1979 c.489 Â§1; 1991 c.830 Â§1; 1995 c.657 Â§11; 1995 c.671 Â§9]

Â Â Â Â Â  163.420 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.425 Sexual abuse in the second degree. (1) A person commits the crime of sexual abuse in the second degree when that person subjects another person to sexual intercourse, deviate sexual intercourse or, except as provided in ORS 163.412, penetration of the vagina, anus or penis with any object other than the penis or mouth of the actor and the victim does not consent thereto.

Â Â Â Â Â  (2) Sexual abuse in the second degree is a Class C felony. [1971 c.743 Â§116; 1983 c.564 Â§1; 1991 c.386 Â§14; 1991 c.830 Â§2]

Â Â Â Â Â  163.427 Sexual abuse in the first degree. (1) A person commits the crime of sexual abuse in the first degree when that person:

Â Â Â Â Â  (a) Subjects another person to sexual contact and:

Â Â Â Â Â  (A) The victim is less than 14 years of age;

Â Â Â Â Â  (B) The victim is subjected to forcible compulsion by the actor; or

Â Â Â Â Â  (C) The victim is incapable of consent by reason of being mentally defective, mentally incapacitated or physically helpless; or

Â Â Â Â Â  (b) Intentionally causes a person under 18 years of age to touch or contact the mouth, anus or sex organs of an animal for the purpose of arousing or gratifying the sexual desire of a person.

Â Â Â Â Â  (2) Sexual abuse in the first degree is a Class B felony. [1991 c.830 Â§3; 1995 c.657 Â§12; 1995 c.671 Â§10]

Â Â Â Â Â  Note: 163.427 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.430 [Amended by 1967 c.359 Â§683; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.435 Contributing to the sexual delinquency of a minor. (1) A person 18 years of age or older commits the crime of contributing to the sexual delinquency of a minor if:

Â Â Â Â Â  (a) Being a male, he engages in sexual intercourse with a female under 18 years of age; or

Â Â Â Â Â  (b) Being a female, she engages in sexual intercourse with a male under 18 years of age; or

Â Â Â Â Â  (c) The person engages in deviate sexual intercourse with another person under 18 years of age or causes that person to engage in deviate sexual intercourse.

Â Â Â Â Â  (2) Contributing to the sexual delinquency of a minor is a Class A misdemeanor. [1971 c.743 Â§117]

Â Â Â Â Â  163.440 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.445 Sexual misconduct. (1) A person commits the crime of sexual misconduct if the person engages in sexual intercourse or deviate sexual intercourse with an unmarried person under 18 years of age.

Â Â Â Â Â  (2) Sexual misconduct is a Class C misdemeanor. [1971 c.743 Â§118]

Â Â Â Â Â  163.448 Definitions for ORS 163.452 and 163.454. As used in ORS 163.452 and 163.454, Âcorrectional facilityÂ has the meaning given that term in ORS 162.135. [2005 c.488 Â§2]

Â Â Â Â Â  163.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.452 Custodial sexual misconduct in the first degree. (1) A person commits the crime of custodial sexual misconduct in the first degree if the person:

Â Â Â Â Â  (a) Engages in sexual intercourse or deviate sexual intercourse with another person or penetrates the vagina, anus or penis of another person with any object other than the penis or mouth of the actor knowing that the other person is:

Â Â Â Â Â  (A) In the custody of a law enforcement agency following arrest;

Â Â Â Â Â  (B) Confined or detained in a correctional facility;

Â Â Â Â Â  (C) Participating in an inmate or offender work crew or work release program; or

Â Â Â Â Â  (D) On probation, parole, post-prison supervision or other form of conditional or supervised release; and

Â Â Â Â Â  (b) Is employed by or under contract with the state or local agency that:

Â Â Â Â Â  (A) Employs the officer who arrested the other person;

Â Â Â Â Â  (B) Operates the correctional facility in which the other person is confined or detained;

Â Â Â Â Â  (C) Is responsible for supervising the other person in a work crew or work release program or on probation, parole, post-prison supervision or other form of conditional or supervised release; or

Â Â Â Â Â  (D) Engages the other person in work or on-the-job training pursuant to ORS 421.354 (1).

Â Â Â Â Â  (2) Consent of the other person to sexual intercourse, deviate sexual intercourse or the sexual penetration is not a defense to a prosecution under this section.

Â Â Â Â Â  (3) Lack of supervisory authority over the other person is an affirmative defense to a prosecution under this section when the other person is on probation, parole, post-prison supervision or other form of conditional or supervised release.

Â Â Â Â Â  (4) Custodial sexual misconduct in the first degree is a Class C felony. [2005 c.488 Â§3]

Â Â Â Â Â  163.454 Custodial sexual misconduct in the second degree. (1) A person commits the crime of custodial sexual misconduct in the second degree if the person:

Â Â Â Â Â  (a) Engages in sexual contact with another person knowing that the other person is:

Â Â Â Â Â  (A) In the custody of a law enforcement agency following arrest;

Â Â Â Â Â  (B) Confined or detained in a correctional facility;

Â Â Â Â Â  (C) Participating in an inmate or offender work crew or work release program; or

Â Â Â Â Â  (D) On probation, parole, post-prison supervision or other form of conditional or supervised release; and

Â Â Â Â Â  (b) Is employed by or under contract with the state or local agency that:

Â Â Â Â Â  (A) Employs the officer who arrested the other person;

Â Â Â Â Â  (B) Operates the correctional facility in which the other person is confined or detained;

Â Â Â Â Â  (C) Is responsible for supervising the other person in a work crew or work release program or on probation, parole, post-prison supervision or other form of conditional or supervised release; or

Â Â Â Â Â  (D) Engages the other person in work or on-the-job training pursuant to ORS 421.354 (1).

Â Â Â Â Â  (2) Consent of the other person to sexual contact is not a defense to a prosecution under this section.

Â Â Â Â Â  (3) Lack of supervisory authority over the other person is an affirmative defense to a prosecution under this section when the other person is on probation, parole, post-prison supervision or other form of conditional or supervised release.

Â Â Â Â Â  (4) Custodial sexual misconduct in the second degree is a Class A misdemeanor. [2005 c.488 Â§4]

Â Â Â Â Â  163.455 [1971 c.743 Â§119; repealed by 1983 c.546 Â§1]

Â Â Â Â Â  163.460 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.465 Public indecency. (1) A person commits the crime of public indecency if while in, or in view of, a public place the person performs:

Â Â Â Â Â  (a) An act of sexual intercourse;

Â Â Â Â Â  (b) An act of deviate sexual intercourse; or

Â Â Â Â Â  (c) An act of exposing the genitals of the person with the intent of arousing the sexual desire of the person or another person.

Â Â Â Â Â  (2)(a) Public indecency is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, public indecency is a Class C felony if the person has a prior conviction for public indecency or a crime described in ORS 163.355 to 163.445 or for a crime in another jurisdiction that, if committed in this state, would constitute public indecency or a crime described in ORS 163.355 to 163.445. [1971 c.743 Â§120; 1999 c.962 Â§1; 2005 c.434 Â§1]

Â Â Â Â Â  163.466 Public indecency; felony; sentencing classification. The Oregon Criminal Justice Commission shall classify felony public indecency as a person felony and crime category 6 of the sentencing guidelines grid of the commission. [1999 c.962 Â§3]

Â Â Â Â Â  Note: 163.466 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.467 Private indecency. (1) A person commits the crime of private indecency if the person exposes the genitals of the person with the intent of arousing the sexual desire of the person or another person and:

Â Â Â Â Â  (a) The person is in a place where another person has a reasonable expectation of privacy;

Â Â Â Â Â  (b) The person is in view of the other person;

Â Â Â Â Â  (c) The exposure reasonably would be expected to alarm or annoy the other person; and

Â Â Â Â Â  (d) The person knows that the other person did not consent to the exposure.

Â Â Â Â Â  (2) Private indecency is a Class A misdemeanor.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a person who commits the act described in subsection (1) of this section if the person cohabits with and is involved in a sexually intimate relationship with the other person.

Â Â Â Â Â  (4) For purposes of this section, Âplace where another person has a reasonable expectation of privacyÂ includes, but is not limited to, residences, yards of residences, working areas and offices. [1999 c.869 Â§2]

Â Â Â Â Â  163.470 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.475 [1975 c.176 Â§2; 1977 c.822 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  163.476 Unlawfully being in a location where children regularly congregate. (1) A person commits the crime of unlawfully being in a location where children regularly congregate if the person:

Â Â Â Â Â  (a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

Â Â Â Â Â  (B) Has been designated a predatory sex offender under ORS 181.585 and does not have written approval from the State Board of Parole and Post-Prison Supervision or the personÂs supervisory authority or supervising officer to be in or upon the specific premises;

Â Â Â Â Â  (C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

Â Â Â Â Â  (D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

Â Â Â Â Â  (b) Knowingly enters or remains in or upon premises where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂPremises where persons under 18 years of age regularly congregateÂ means schools, child care centers, playgrounds, other places intended for use primarily by persons under 18 years of age and places where persons under 18 years of age gather for regularly scheduled educational and recreational programs.

Â Â Â Â Â  (b) ÂSex crimeÂ has the meaning given that term in ORS 181.594.

Â Â Â Â Â  (3) Unlawfully being in a location where children regularly congregate is a Class A misdemeanor. [2005 c.811 Â§1]

Â Â Â Â Â  Note: 163.476 and 163.479 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.477 [1979 c.706 Â§3; repealed by 1985 c.557 Â§10]

Â Â Â Â Â  163.479 Unlawful contact with a child. (1) A person commits the crime of unlawful contact with a child if the person:

Â Â Â Â Â  (a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

Â Â Â Â Â  (B) Has been designated a predatory sex offender under ORS 181.585;

Â Â Â Â Â  (C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

Â Â Â Â Â  (D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

Â Â Â Â Â  (b) Knowingly contacts a child with the intent to commit a crime or for the purpose of arousing or satisfying the sexual desires of the person or another person.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂChildÂ means a person under 18 years of age.

Â Â Â Â Â  (b) ÂContactÂ means to communicate in any manner.

Â Â Â Â Â  (c) ÂSex crimeÂ has the meaning given that term in ORS 181.594.

Â Â Â Â Â  (3) Unlawful contact with a child is a Class C felony. [2005 c.811 Â§2]

Â Â Â Â Â  Note: See note under 163.476.

Â Â Â Â Â  163.480 [Amended by 1963 c.406 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.483 [1979 c.706 Â§2; 1983 c.740 Â§30; repealed by 1985 c.557 Â§10]

Â Â Â Â Â  163.485 [1979 c.706 Â§4; repealed by 1985 c.557 Â§10]

Â Â Â Â Â  163.490 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.495 [1979 c.706 Â§5; 1987 c.158 Â§25; 1987 c.864 Â§14; renumbered 163.676 in 1987]

Â Â Â Â Â  163.500 [Repealed by 1971 c.743 Â§432]

OFFENSES AGAINST FAMILY

Â Â Â Â Â  163.505 Definitions for certain provisions of ORS 163.505 to 163.575. As used in ORS 163.505 to 163.575, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂControlled substanceÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (2) ÂDescendantÂ includes persons related by descending lineal consanguinity, step-children and lawfully adopted children.

Â Â Â Â Â  (3) ÂPrecursor substanceÂ has the meaning given that term in ORS 475.940.

Â Â Â Â Â  (4) ÂSupportÂ includes, but is not limited to, necessary and proper shelter, food, clothing, medical attention and education. [1971 c.743 Â§170; 2005 c.708 Â§3]

Â Â Â Â Â  163.515 Bigamy. (1) A person commits the crime of bigamy if the person knowingly marries or purports to marry another person at a time when either is lawfully married.

Â Â Â Â Â  (2) Bigamy is a Class C felony. [1971 c.743 Â§171]

Â Â Â Â Â  163.525 Incest. (1) A person commits the crime of incest if the person marries or engages in sexual intercourse or deviate sexual intercourse with a person whom the person knows to be related to the person, either legitimately or illegitimately, as an ancestor, descendant or brother or sister of either the whole or half blood.

Â Â Â Â Â  (2) Incest is a Class C felony. [1971 c.743 Â§172]

Â Â Â Â Â  163.535 Abandonment of a child. (1) A person commits the crime of abandonment of a child if, being a parent, lawful guardian or other person lawfully charged with the care or custody of a child under 15 years of age, the person deserts the child in any place with intent to abandon it.

Â Â Â Â Â  (2) Abandonment of a child is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1) of this section that the child was left in accordance with ORS 418.017. [1971 c.743 Â§173; 2001 c.597 Â§2]

Â Â Â Â Â  163.537 Buying or selling a person under 18 years of age. (1) A person commits the crime of buying or selling a person under 18 years of age if the person buys, sells, barters, trades or offers to buy or sell the legal or physical custody of a person under 18 years of age.

Â Â Â Â Â  (2) Subsection (1) of this section does not:

Â Â Â Â Â  (a) Prohibit a person in the process of adopting a child from paying the fees, costs and expenses related to the adoption as allowed in ORS 109.311.

Â Â Â Â Â  (b) Prohibit a negotiated satisfaction of child support arrearages or other settlement in favor of a parent of a child in exchange for consent of the parent to the adoption of the child by the current spouse of the childÂs other parent.

Â Â Â Â Â  (c) Apply to fees for services charged by the Department of Human Services or adoption agencies licensed under ORS chapter 418.

Â Â Â Â Â  (d) Apply to fees for services in an adoption pursuant to a surrogacy agreement.

Â Â Â Â Â  (e) Prohibit discussion or settlement of disputed issues between parties in a domestic relations proceeding.

Â Â Â Â Â  (3) Buying or selling a person under 18 years of age is a Class B felony. [1997 c.561 Â§2]

Â Â Â Â Â  163.545 Child neglect in the second degree. (1) A person having custody or control of a child under 10 years of age commits the crime of child neglect in the second degree if, with criminal negligence, the person leaves the child unattended in or at any place for such period of time as may be likely to endanger the health or welfare of such child.

Â Â Â Â Â  (2) Child neglect in the second degree is a Class A misdemeanor. [1971 c.743 Â§174; 1991 c.832 Â§2]

Â Â Â Â Â  163.547 Child neglect in the first degree. (1)(a) A person having custody or control of a child under 16 years of age commits the crime of child neglect in the first degree if the person knowingly leaves the child, or allows the child to stay:

Â Â Â Â Â  (A) In a vehicle where controlled substances are being criminally delivered or manufactured;

Â Â Â Â Â  (B) In or upon premises and in the immediate proximity where controlled substances are criminally delivered or manufactured for consideration or profit or where a chemical reaction involving one or more precursor substances:

Â Â Â Â Â  (i) Is occurring as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance; or

Â Â Â Â Â  (ii) Has occurred as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance and the premises have not been certified as fit for use under ORS 453.885; or

Â Â Â Â Â  (C) In or upon premises that have been determined to be not fit for use under ORS 453.855 to 453.912.

Â Â Â Â Â  (b) As used in this subsection, ÂvehicleÂ and ÂpremisesÂ do not include public places, as defined in ORS 161.015.

Â Â Â Â Â  (2) Child neglect in the first degree is a Class B felony.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply if the controlled substance is marijuana and is delivered for no consideration.

Â Â Â Â Â  (4) The Oregon Criminal Justice Commission shall classify child neglect in the first degree as crime category 6 of the sentencing guidelines grid of the commission if the controlled substance being delivered or manufactured is methamphetamine. [1991 c.832 Â§1; 2001 c.387 Â§1; 2001 c.870 Â§11; 2005 c.708 Â§2]

Â Â Â Â Â  Note: 163.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.555 Criminal nonsupport. (1) A person commits the crime of criminal nonsupport if, being the parent, lawful guardian or other person lawfully charged with the support of a child under 18 years of age, born in or out of wedlock, the person knowingly fails to provide support for such child.

Â Â Â Â Â  (2) It is no defense to a prosecution under this section that either parent has contracted a subsequent marriage, that issue has been born of a subsequent marriage, that the defendant is the parent of issue born of a prior marriage or that the child is being supported by another person or agency.

Â Â Â Â Â  (3) It is an affirmative defense to a prosecution under this section that the defendant has a lawful excuse for failing to provide child support.

Â Â Â Â Â  (4) If the defendant intends to rely on the affirmative defense created in subsection (3) of this section, the defendant must give the district attorney written notice of the intent to do so at least 30 days prior to trial. The notice must describe the nature of the lawful excuse upon which the defendant proposes to rely. If the defendant fails to file notice as required by this subsection, the defendant may not introduce evidence of a lawful excuse unless the court finds there was just cause for the defendantÂs failure to file the notice within the required time.

Â Â Â Â Â  (5) Criminal nonsupport is a Class C felony. [1971 c.743 Â§175; 1993 c.33 Â§308; 1999 c.954 Â§3; 2005 c.502 Â§1]

Â Â Â Â Â  163.565 Evidence of paternity; confidentiality between husband and wife not applicable; spouses competent and compellable witnesses.(1) Proof that a child was born to a woman during the time a man lived and cohabited with her, or held her out as his wife, is prima facie evidence that he is the father of the child. This subsection does not exclude any other legal evidence tending to establish the parental relationship.

Â Â Â Â Â  (2) No provision of law prohibiting the disclosure of confidential communications between husband and wife apply to prosecutions for criminal nonsupport. A husband or wife is a competent and compellable witness for or against either party. [1971 c.743 Â§176]

Â Â Â Â Â  163.575 Endangering the welfare of a minor. (1) A person commits the crime of endangering the welfare of a minor if the person knowingly:

Â Â Â Â Â  (a) Induces, causes or permits an unmarried person under 18 years of age to witness an act of sexual conduct or sadomasochistic abuse as defined by ORS 167.060; or

Â Â Â Â Â  (b) Permits a person under 18 years of age to enter or remain in a place where unlawful activity involving controlled substances is maintained or conducted; or

Â Â Â Â Â  (c) Induces, causes or permits a person under 18 years of age to participate in gambling as defined by ORS 167.117; or

Â Â Â Â Â  (d) Distributes, sells, or causes to be sold, tobacco in any form to a person under 18 years of age; or

Â Â Â Â Â  (e) Sells to a person under 18 years of age any device in which tobacco, marijuana, cocaine or any controlled substance, as defined in ORS 475.005, is burned and the principal design and use of which is directly or indirectly to deliver tobacco smoke, marijuana smoke, cocaine smoke or smoke from any controlled substance into the human body including but not limited to:

Â Â Â Â Â  (A) Pipes, water pipes, hookahs, wooden pipes, carburetor pipes, electric pipes, air driven pipes, corncob pipes, meerschaum pipes and ceramic pipes, with or without screens, permanent screens, hashish heads or punctured metal bowls;

Â Â Â Â Â  (B) Carburetion tubes and devices, including carburetion masks;

Â Â Â Â Â  (C) Bongs;

Â Â Â Â Â  (D) Chillums;

Â Â Â Â Â  (E) Ice pipes or chillers;

Â Â Â Â Â  (F) Cigarette rolling papers and rolling machines; and

Â Â Â Â Â  (G) Cocaine free basing kits.

Â Â Â Â Â  (2) Endangering the welfare of a minor by violation of subsection (1)(a), (b), (c) or (e) of this section, involving other than a device for smoking tobacco, is a Class A misdemeanor.

Â Â Â Â Â  (3) Endangering the welfare of a minor by violation of subsection (1)(d) of this section or by violation of subsection (1)(e) of this section, involving a device for smoking tobacco, is a Class A violation and the court shall impose a fine of not less than $100. [1971 c.743 Â§177; 1973 c.827 Â§20; 1979 c.744 Â§8; 1981 c.838 Â§1; 1983 c.740 Â§31; 1991 c.970 Â§5; 1995 c.79 Â§52; 1999 c.1051 Â§153]

Â Â Â Â Â  163.577 Failing to supervise a child. (1) A person commits the offense of failing to supervise a child if the person is the parent, lawful guardian or other person lawfully charged with the care or custody of a child under 15 years of age and the child:

Â Â Â Â Â  (a) Commits an act that brings the child within the jurisdiction of the juvenile court under ORS 419C.005;

Â Â Â Â Â  (b) Violates a curfew law of a county or any other political subdivision; or

Â Â Â Â Â  (c) Fails to attend school as required under ORS 339.010.

Â Â Â Â Â  (2) Nothing in this section applies to a child-caring agency as defined in ORS 418.205 or to foster parents.

Â Â Â Â Â  (3) In a prosecution of a person for failing to supervise a child under subsection (1)(a) of this section, it is an affirmative defense that the person:

Â Â Â Â Â  (a) Is the victim of the act that brings the child within the jurisdiction of the juvenile court; or

Â Â Â Â Â  (b) Reported the act to the appropriate authorities.

Â Â Â Â Â  (4) In a prosecution of a person for failing to supervise a child under subsection (1) of this section, it is an affirmative defense that the person took reasonable steps to control the conduct of the child at the time the person is alleged to have failed to supervise the child.

Â Â Â Â Â  (5)(a) Except as provided in subsection (6) or (7) of this section, in a prosecution of a person for failing to supervise a child under subsection (1)(a) of this section, the court shall order the person to pay restitution under ORS 137.103 to 137.109 to a victim for economic damages arising from the act of the child that brings the child within the jurisdiction of the juvenile court.

Â Â Â Â Â  (b) The amount of restitution ordered under this subsection may not exceed $2,500.

Â Â Â Â Â  (6) If a person pleads guilty or is found guilty of failing to supervise a child under this section and if the person has not previously been convicted of failing to supervise a child, the court:

Â Â Â Â Â  (a) Shall warn the person of the penalty for future convictions of failing to supervise a child and shall suspend imposition of sentence.

Â Â Â Â Â  (b) May not order the person to pay restitution under this section.

Â Â Â Â Â  (7)(a) If a person pleads guilty or is found guilty of failing to supervise a child under this section and if the person has only one prior conviction for failing to supervise a child, the court, with the consent of the person, may suspend imposition of sentence and order the person to complete a parent effectiveness program approved by the court. Upon the personÂs completion of the parent effectiveness program to the satisfaction of the court, the court may discharge the person. If the person fails to complete the parent effectiveness program to the satisfaction of the court, the court may impose a sentence authorized by this section.

Â Â Â Â Â  (b) There may be only one suspension of sentence under this subsection with respect to a person.

Â Â Â Â Â  (8) The juvenile court has jurisdiction over a first offense of failing to supervise a child under this section.

Â Â Â Â Â  (9) Failing to supervise a child is a Class A violation. [1995 c.593 Â§1; 1999 c.1051 Â§154; 2003 c.670 Â§5; 2005 c.564 Â§8]

Â Â Â Â Â  Note: 163.577 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.580 Posting of signs concerning sale of smoking devices. (1) Any person who sells any of the smoking devices listed in ORS 163.575 (1)(e) shall display a sign clearly stating that the sale of such devices to persons under 18 years of age is prohibited by law.

Â Â Â Â Â  (2) Any person who violates this section commits a Class B violation. [1981 c.838 Â§2; 1999 c.1051 Â§155]

Â Â Â Â Â  Note: 163.580 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.605 [1971 c.743 Â§287; repealed by 1985 c.366 Â§1]

Â Â Â Â Â  163.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.635 [1955 c.308 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.660 [Repealed by 1971 c.743 Â§432]

VISUAL RECORDING OF SEXUAL CONDUCT OF CHILDREN

Â Â Â Â Â  163.665 Definitions for ORS 163.670 to 163.693. As used in ORS 163.670 to 163.693:

Â Â Â Â Â  (1) ÂChildÂ means a person who is less than 18 years of age, and any reference to a child in relation to a photograph, motion picture, videotape or other visual recording of the child is a reference to a person who was less than 18 years of age at the time the original image in the photograph, motion picture, videotape or other visual recording was created and not the age of the person at the time of an alleged offense relating to the subsequent reproduction, use or possession of the visual recording.

Â Â Â Â Â  (2) ÂChild abuseÂ means conduct that constitutes, or would constitute if committed in this state, a crime in which the victim is a child.

Â Â Â Â Â  (3) ÂSexually explicit conductÂ means actual or simulated:

Â Â Â Â Â  (a) Sexual intercourse or deviant sexual intercourse;

Â Â Â Â Â  (b) Genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex or between humans and animals;

Â Â Â Â Â  (c) Penetration of the vagina or rectum by any object other than as part of a medical diagnosis or treatment or as part of a personal hygiene practice;

Â Â Â Â Â  (d) Masturbation;

Â Â Â Â Â  (e) Sadistic or masochistic abuse; or

Â Â Â Â Â  (f) Lewd exhibition of sexual or other intimate parts.

Â Â Â Â Â  (4) ÂVisual depictionÂ includes, but is not limited to, photographs, films, videotapes, pictures or computer or computer-generated images or pictures, whether made or produced by electronic, mechanical or other means. [1985 c.557 Â§2; 1987 c.864 Â§1; 1991 c.664 Â§4; 1995 c.768 Â§4; 1997 c.719 Â§5]

Â Â Â Â Â  163.670 Using child in display of sexually explicit conduct. (1) A person commits the crime of using a child in a display of sexually explicit conduct if the person employs, authorizes, permits, compels or induces a child to participate or engage in sexually explicit conduct for any person to observe or to record in a photograph, motion picture, videotape or other visual recording.

Â Â Â Â Â  (2) Using a child in a display of sexually explicit conduct is a Class A felony. [1985 c.557 Â§3; 1987 c.864 Â§3; 1991 c.664 Â§5]

Â Â Â Â Â  163.672 [1991 c.664 Â§2; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.673 [1987 c.864 Â§4; 1991 c.664 Â§6; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.675 [1985 c.557 Â§4; repealed by 1987 c.864 Â§15]

Â Â Â Â Â  163.676 Exemption from prosecution under ORS 163.684. (1) No employee is liable to prosecution under ORS 163.684 or under any city or home rule county ordinance for exhibiting or possessing with intent to exhibit any obscene matter or performance provided the employee is acting within the scope of regular employment at a showing open to the public.

Â Â Â Â Â  (2) As used in this section, ÂemployeeÂ means any person regularly employed by the owner or operator of a motion picture theater if the person has no financial interest other than salary or wages in the ownership or operation of the motion picture theater, no financial interest in or control over the selection of the motion pictures shown in the theater, and is working within the motion picture theater where the person is regularly employed, but does not include a manager of the motion picture theater. [Formerly 163.495; 1995 c.768 Â§5]

Â Â Â Â Â  163.677 [1987 c.864 Â§5; 1991 c.664 Â§7; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.680 [1985 c.557 Â§5; 1987 c.158 Â§26; 1987 c.864 Â§9; 1991 c.664 Â§8; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.682 Exceptions to ORS 163.665 to 163.693. The provisions of ORS 163.665 to 163.693 do not apply to:

Â Â Â Â Â  (1) Any legitimate medical procedure performed by or under the direction of a person licensed to provide medical services for the purpose of medical diagnosis or treatment, including the recording of medical procedures;

Â Â Â Â Â  (2) Any activity undertaken in the course of bona fide law enforcement activity or necessary to the proper functioning of the criminal justice system, except that this exception shall not apply to any activity prohibited by ORS 163.670;

Â Â Â Â Â  (3) Any bona fide educational activity, including studies and lectures, in the fields of medicine, psychotherapy, sociology or criminology, except that this exception shall not apply to any activity prohibited by ORS 163.670;

Â Â Â Â Â  (4) Obtaining, viewing or possessing a photograph, motion picture, videotape or other visual recording as part of a bona fide treatment program for sexual offenders; or

Â Â Â Â Â  (5) A public library, as defined in ORS 357.400, or a library exempt from taxation under ORS 307.090 or 307.130, except that these exceptions do not apply to any activity prohibited by ORS 163.670. [1991 c.664 Â§3]

Â Â Â Â Â  163.683 [1987 c.864 Â§11; repealed by 1991 c.664 Â§12]

Â Â Â Â Â  163.684 Encouraging child sexual abuse in the first degree. (1) A person commits the crime of encouraging child sexual abuse in the first degree if the person:

Â Â Â Â Â  (a)(A) Knowingly develops, duplicates, publishes, prints, disseminates, exchanges, displays, finances, attempts to finance or sells any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child or possesses such matter with the intent to develop, duplicate, publish, print, disseminate, exchange, display or sell it; or

Â Â Â Â Â  (B) Knowingly brings into this state, or causes to be brought or sent into this state, for sale or distribution, any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child; and

Â Â Â Â Â  (b) Knows or is aware of and consciously disregards the fact that creation of the visual recording of sexually explicit conduct involved child abuse.

Â Â Â Â Â  (2) Encouraging child sexual abuse in the first degree is a Class B felony. [1995 c.768 Â§2]

Â Â Â Â Â  163.685 [1985 c.557 Â§6; 1987 c.864 Â§12; repealed by 1991 c.664 Â§12]

Â Â Â Â Â  163.686 Encouraging child sexual abuse in the second degree. (1) A person commits the crime of encouraging child sexual abuse in the second degree if the person:

Â Â Â Â Â  (a)(A)(i) Knowingly possesses or controls any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; or

Â Â Â Â Â  (ii) Knowingly pays, exchanges or gives anything of value to obtain or view a photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; and

Â Â Â Â Â  (B) Knows or is aware of and consciously disregards the fact that creation of the visual recording of sexually explicit conduct involved child abuse; or

Â Â Â Â Â  (b)(A) Knowingly pays, exchanges or gives anything of value to observe sexually explicit conduct by a child or knowingly observes, for the purpose of arousing or gratifying the sexual desire of the person, sexually explicit conduct by a child; and

Â Â Â Â Â  (B) Knows or is aware of and consciously disregards the fact that the conduct constitutes child abuse.

Â Â Â Â Â  (2) Encouraging child sexual abuse in the second degree is a Class C felony. [1995 c.768 Â§3]

Â Â Â Â Â  163.687 Encouraging child sexual abuse in the third degree. (1) A person commits the crime of encouraging child sexual abuse in the third degree if the person:

Â Â Â Â Â  (a)(A)(i) Knowingly possesses or controls any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; or

Â Â Â Â Â  (ii) Knowingly pays, exchanges or gives anything of value to obtain or view a photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; and

Â Â Â Â Â  (B) Knows or fails to be aware of a substantial and unjustifiable risk that the creation of the visual recording of sexually explicit conduct involved child abuse; or

Â Â Â Â Â  (b)(A) Knowingly pays, exchanges or gives anything of value to observe sexually explicit conduct by a child or knowingly observes, for the purpose of arousing or gratifying the sexual desire of the person, sexually explicit conduct by a child; and

Â Â Â Â Â  (B) Knows or fails to be aware of a substantial and unjustifiable risk that the conduct constitutes child abuse.

Â Â Â Â Â  (2) Encouraging child sexual abuse in the third degree is a Class A misdemeanor. [1995 c.768 Â§3a]

Â Â Â Â Â  163.688 Possession of materials depicting sexually explicit conduct of a child in the first degree. (1) A person commits the crime of possession of materials depicting sexually explicit conduct of a child in the first degree if the person:

Â Â Â Â Â  (a) Knowingly possesses any visual depiction of sexually explicit conduct involving a child or any visual depiction of sexually explicit conduct that appears to involve a child; and

Â Â Â Â Â  (b) Uses the visual depiction to induce a child to participate or engage in sexually explicit conduct.

Â Â Â Â Â  (2) Possession of materials depicting sexually explicit conduct of a child in the first degree is a Class B felony. [1997 c.719 Â§3]

Â Â Â Â Â  163.689 Possession of materials depicting sexually explicit conduct of a child in the second degree. (1) A person commits the crime of possession of materials depicting sexually explicit conduct of a child in the second degree if the person:

Â Â Â Â Â  (a) Knowingly possesses any visual depiction of sexually explicit conduct involving a child or any visual depiction of sexually explicit conduct that appears to involve a child; and

Â Â Â Â Â  (b) Intends to use the visual depiction to induce a child to participate or engage in sexually explicit conduct.

Â Â Â Â Â  (2) Possession of materials depicting sexually explicit conduct of a child in the second degree is a Class C felony. [1997 c.719 Â§4]

Â Â Â Â Â  163.690 Lack of knowledge of age of child as affirmative defense. It is an affirmative defense to any prosecution under ORS 163.684, 163.686, 163.687 or 163.693 that the defendant, at the time of engaging in the conduct prohibited therein, did not know and did not have reason to know that the relevant sexually explicit conduct involved a child. [1985 c.557 Â§7; 1987 c.864 Â§13; 1991 c.664 Â§9; 1995 c.768 Â§6]

Â Â Â Â Â  163.693 Failure to report child pornography. (1) A person commits the crime of failure to report child pornography if the person, in the course of processing or producing a photograph, motion picture, videotape or other visual recording, either commercially or privately, has reasonable cause to believe that the visual recording being processed or produced, or submitted for processing or production, depicts sexually explicit conduct involving a child and fails to report that fact to the appropriate law enforcement agency.

Â Â Â Â Â  (2) Failure to report child pornography is a Class A misdemeanor. [1987 c.864 Â§7; 1991 c.664 Â§10]

Â Â Â Â Â  163.695 [1987 c.864 Â§8; 1991 c.664 Â§11; 1995 c.768 Â§7; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  163.696 [2001 c.666 Â§49; repealed by 2005 c.830 Â§48]

INVASION OF PRIVACY

Â Â Â Â Â  163.700 Invasion of personal privacy. (1) Except as provided in ORS 163.702, a person commits the crime of invasion of personal privacy if:

Â Â Â Â Â  (a)(A) The person knowingly makes or records a photograph, motion picture, videotape or other visual recording of another person in a state of nudity without the consent of the person being recorded; and

Â Â Â Â Â  (B) At the time the visual recording is made or recorded the person being recorded is in a place and circumstances where the person has a reasonable expectation of personal privacy; or

Â Â Â Â Â  (b)(A) For the purpose of arousing or gratifying the sexual desire of the person, the person is in a location to observe another person in a state of nudity without the consent of the other person; and

Â Â Â Â Â  (B) The other person is in a place and circumstances where the person has a reasonable expectation of personal privacy.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂMakes or records a photograph, motion picture, videotape or other visual recordingÂ includes, but is not limited to, making or recording or employing, authorizing, permitting, compelling or inducing another person to make or record a photograph, motion picture, videotape or other visual recording.

Â Â Â Â Â  (b) ÂNudityÂ means uncovered, or less than opaquely covered, post-pubescent human genitals, pubic areas or a post-pubescent human female breast below a point immediately above the top of the areola. ÂNudityÂ includes a partial state of nudity.

Â Â Â Â Â  (c) ÂPlaces and circumstances where the person has a reasonable expectation of personal privacyÂ includes, but is not limited to, a bathroom, dressing room, locker room that includes an enclosed area for dressing or showering, tanning booth and any area where a person undresses in an enclosed space that is not open to public view.

Â Â Â Â Â  (d) ÂPublic viewÂ means that an area can be readily seen and that a person within the area can be distinguished by normal unaided vision when viewed from a public place as defined in ORS 161.015.

Â Â Â Â Â  (3) Invasion of personal privacy is a Class A misdemeanor. [1997 c.697 Â§1; 2001 c.330 Â§1]

Â Â Â Â Â  Note: 163.700 and 163.702 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.702 Exceptions to ORS 163.700. The provisions of ORS 163.700 do not apply to:

Â Â Â Â Â  (1) Any legitimate medical procedure performed by or under the direction of a person licensed to provide medical service for the purpose of medical diagnosis, treatment, education or research, including, but not limited to, the recording of medical procedures; and

Â Â Â Â Â  (2) Any activity undertaken in the course of bona fide law enforcement or corrections activity or necessary to the proper functioning of the criminal justice system, including but not limited to the operation and management of jails, prisons and other youth and adult corrections facilities. [1997 c.697 Â§2]

Â Â Â Â Â  Note: See note under 163.700.

MISCELLANEOUS

Â Â Â Â Â  163.705 Polygraph examination of victims in certain criminal cases prohibited. No district attorney or other law enforcement officer or investigator involved in the investigation or prosecution of crimes, or any employee thereof, shall require any complaining witness in a case involving the use of force, violence, duress, menace or threat of physical injury in the commission of any sex crime under ORS 163.305 to 163.575, to submit to a polygraph examination as a prerequisite to filing an accusatory pleading. [1981 c.877 Â§1]

Â Â Â Â Â  163.707 Forfeiture of motor vehicle used in drive-by shooting. (1) A motor vehicle used by the owner in a drive-by shooting is subject to civil in rem forfeiture.

Â Â Â Â Â  (2) Seizure and forfeiture proceedings under this section shall be conducted in accordance with ORS chapter 475A.

Â Â Â Â Â  (3) As used in this section, Âdrive-by shootingÂ means discharge of a firearm from a motor vehicle while committing or attempting to commit:

Â Â Â Â Â  (a) Aggravated murder under ORS 163.095;

Â Â Â Â Â  (b) Murder under ORS 163.115;

Â Â Â Â Â  (c) Manslaughter in any degree under ORS 163.118 or 163.125;

Â Â Â Â Â  (d) Assault in any degree under ORS 163.160, 163.165, 163.175 or 163.185;

Â Â Â Â Â  (e) Menacing under ORS 163.190;

Â Â Â Â Â  (f) Recklessly endangering another person under ORS 163.195;

Â Â Â Â Â  (g) Assaulting a public safety officer under ORS 163.208; or

Â Â Â Â Â  (h) Intimidation in any degree under ORS 166.155 or 166.165. [1999 c.870 Â§1]

Â Â Â Â Â  Note: 163.707 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.709 Unlawful directing of light from a laser pointer. (1) A person commits the offense of unlawful directing of light from a laser pointer if the person knowingly directs light from a laser pointer at another person without the consent of the other person and the other person is:

Â Â Â Â Â  (a) A peace officer as defined in ORS 161.015 who is acting in the course of official duty; or

Â Â Â Â Â  (b) A uniformed private security professional as defined in ORS 181.870 who is on duty.

Â Â Â Â Â  (2) The offense described in this section, unlawful directing of light from a laser pointer, is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âlaser pointerÂ means a device that emits light amplified by the stimulated emission of radiation that is visible to the human eye. [1999 c.757 Â§1; 2005 c.447 Â§9]

Â Â Â Â Â  Note: 163.709 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

STALKING

Â Â Â Â Â  163.730 Definitions for ORS 30.866 and 163.730 to 163.750. As used in ORS 30.866 and 163.730 to 163.750, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlarmÂ means to cause apprehension or fear resulting from the perception of danger.

Â Â Â Â Â  (2) ÂCoerceÂ means to restrain, compel or dominate by force or threat.

Â Â Â Â Â  (3) ÂContactÂ includes but is not limited to:

Â Â Â Â Â  (a) Coming into the visual or physical presence of the other person;

Â Â Â Â Â  (b) Following the other person;

Â Â Â Â Â  (c) Waiting outside the home, property, place of work or school of the other person or of a member of that personÂs family or household;

Â Â Â Â Â  (d) Sending or making written or electronic communications in any form to the other person;

Â Â Â Â Â  (e) Speaking with the other person by any means;

Â Â Â Â Â  (f) Communicating with the other person through a third person;

Â Â Â Â Â  (g) Committing a crime against the other person;

Â Â Â Â Â  (h) Communicating with a third person who has some relationship to the other person with the intent of affecting the third personÂs relationship with the other person;

Â Â Â Â Â  (i) Communicating with business entities with the intent of affecting some right or interest of the other person;

Â Â Â Â Â  (j) Damaging the other personÂs home, property, place of work or school; or

Â Â Â Â Â  (k) Delivering directly or through a third person any object to the home, property, place of work or school of the other person.

Â Â Â Â Â  (4) ÂHousehold memberÂ means any person residing in the same residence as the victim.

Â Â Â Â Â  (5) ÂImmediate familyÂ means father, mother, child, sibling, parent, spouse, grandparent, stepparent and stepchild.

Â Â Â Â Â  (6) ÂLaw enforcement officerÂ means any person employed in this state as a police officer by a county sheriff, constable, marshal or municipal or state police agency.

Â Â Â Â Â  (7) ÂRepeatedÂ means two or more times.

Â Â Â Â Â  (8) ÂSchoolÂ means a public or private institution of learning or a child care facility. [1993 c.626 Â§1; 1995 c.278 Â§27; 1995 c.353 Â§1; 2001 c.870 Â§1]

Â Â Â Â Â  Note: 163.730 to 163.753 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.732 Stalking. (1) A person commits the crime of stalking if:

Â Â Â Â Â  (a) The person knowingly alarms or coerces another person or a member of that personÂs immediate family or household by engaging in repeated and unwanted contact with the other person;

Â Â Â Â Â  (b) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (2)(a) Stalking is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, stalking is a Class C felony if the person has a prior conviction for:

Â Â Â Â Â  (A) Stalking; or

Â Â Â Â Â  (B) Violating a courtÂs stalking protective order.

Â Â Â Â Â  (c) When stalking is a Class C felony pursuant to paragraph (b) of this subsection, stalking shall be classified as a person felony and as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission. [1993 c.626 Â§2; 1995 c.353 Â§2]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.735 Citation; form. (1) Upon a complaint initiated as provided in ORS 163.744, a law enforcement officer shall issue a citation ordering the person to appear in court within three judicial days and show cause why the court should not enter a courtÂs stalking protective order when the officer has probable cause to believe that:

Â Â Â Â Â  (a) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that personÂs immediate family or household thereby alarming or coercing the other person;

Â Â Â Â Â  (b) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (2) The Department of State Police shall develop and distribute a form for the citation. The form shall be uniform throughout the state and shall contain substantially the following in addition to any other material added by the department:

______________________________________________________________________________

OFFICER:___________________

AGENCY:___________________

PETITIONER:__________________

PERSON TO BE PROTECTED IF OTHER THAN PETITIONER:______________

RESPONDENT:_________________

Â Â Â Â Â  On behalf of petitioner, I affirm that I am a law enforcement officer in the State of Oregon.

Â Â Â Â Â  You, the respondent, must appear at _______________ (name and location of court at which respondent is to appear) on ________ (date and time respondent is to appear in court). At this hearing, you must be prepared to establish why the court should not enter a courtÂs stalking protective order which shall be for an unlimited duration unless limited by law or court order. If you fail to appear at this hearing, the court shall immediately issue a warrant for your arrest and shall enter a courtÂs stalking protective order.

Â Â Â Â Â  If the court issues a stalking protective order at this hearing, and while the protective order is in effect, federal law may prohibit you from:

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to violate this order and then violating this order.

Â Â Â Â Â  Causing the person protected by the order, if the person is your spouse or intimate partner, to cross state lines or tribal land lines for your purpose of violating the order.

Â Â Â Â Â  Possessing, receiving, shipping or transporting any firearm or firearm ammunition.

Â Â Â Â Â  Whether or not a stalking protective order is in effect, federal law may prohibit you from:

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to injure or harass another person and during, or because of, that travel placing that person in reasonable fear of death or serious bodily injury to that person or to a member of that personÂs immediate family.

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to injure your spouse or intimate partner and then intentionally committing a crime of violence causing bodily injury to that person.

Â Â Â Â Â  Causing your spouse or intimate partner to travel across state lines or tribal land lines if your intent is to cause bodily injury to that person or if the travel results in your causing bodily injury to that person.

Â Â Â Â Â  It has been alleged that you have alarmed or coerced the petitioner, or person to be protected if other than the petitioner. If you engage in contact that alarms or coerces the petitioner, or person to be protected if other than the petitioner, in violation of ORS 163.732, you may be arrested for the crime of stalking.

Date: ________Time: ________

Signed:Â Â Â Â Â Â Â Â Â Â Â  ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Respondent)

Signed:Â Â Â Â Â Â Â Â Â Â Â  ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Law enforcement officer).

______________________________________________________________________________

[1993 c.626 Â§3; 1995 c.353 Â§3; 1999 c.1052 Â§10]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.738 Effect of citation; contents; hearing; courtÂs order; use of statements made at hearing. (1)(a) A citation shall notify the respondent of a circuit court hearing where the respondent shall appear at the place and time set forth in the citation. The citation shall contain:

Â Â Â Â Â  (A) The name of the court at which the respondent is to appear;

Â Â Â Â Â  (B) The name of the respondent;

Â Â Â Â Â  (C) A copy of the stalking complaint;

Â Â Â Â Â  (D) The date, time and place at which the citation was issued;

Â Â Â Â Â  (E) The name of the law enforcement officer who issued the citation;

Â Â Â Â Â  (F) The time, date and place at which the respondent is to appear in court;

Â Â Â Â Â  (G) Notice to the respondent that failure to appear at the time, date and place set forth in the citation shall result in the respondentÂs arrest and entry of a courtÂs stalking protective order; and

Â Â Â Â Â  (H) Notice to the respondent of potential liability under federal law for the possession or purchase of firearms or firearm ammunition and for other acts prohibited by 18 U.S.C. 2261 to 2262.

Â Â Â Â Â  (b) The officer shall notify the petitioner in writing of the place and time set for the hearing.

Â Â Â Â Â  (2)(a) The hearing shall be held as indicated in the citation. At the hearing, the petitioner may appear in person or by telephonic appearance. The respondent shall be given the opportunity to show cause why a courtÂs stalking protective order should not be entered. The hearing may be continued for up to 30 days. The court may enter:

Â Â Â Â Â  (A) A temporary stalking protective order pending further proceedings; or

Â Â Â Â Â  (B) A courtÂs stalking protective order if the court finds by a preponderance of the evidence that:

Â Â Â Â Â  (i) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that personÂs immediate family or household thereby alarming or coercing the other person;

Â Â Â Â Â  (ii) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (iii) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (b) In the order, the court shall specify the conduct from which the respondent is to refrain, which may include all contact listed in ORS 163.730 and any attempt to make contact listed in ORS 163.730. The order is of unlimited duration unless limited by law. If the respondent was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the respondentÂs ability to possess firearms and ammunition or engage in activities involving firearms.

Â Â Â Â Â  (3) The circuit court may enter an order under this section against a minor respondent without appointment of a guardian ad litem.

Â Â Â Â Â  (4) If the respondent fails to appear at the time, date and place specified in the citation, the circuit court shall issue a warrant of arrest as provided in ORS 133.110 in order to ensure the appearance of the respondent at court and shall enter a courtÂs stalking protective order.

Â Â Â Â Â  (5) The circuit court may also order the respondent to undergo mental health evaluation and, if indicated by the evaluation, treatment. If the respondent is without sufficient resources to obtain the evaluation or treatment, or both, the court shall refer the respondent to the mental health agency designated by the community mental health director for evaluation or treatment, or both.

Â Â Â Â Â  (6) If the circuit court, the mental health evaluator or any other persons have probable cause to believe that the respondent is dangerous to self or others or is unable to provide for basic personal needs, the court shall initiate commitment procedures as provided in ORS 426.070 or 426.180.

Â Â Â Â Â  (7) A law enforcement officer shall report the results of any investigation arising from a complaint under ORS 163.744 to the district attorney within three days after presentation of the complaint.

Â Â Â Â Â  (8) Except for purposes of impeachment, a statement made by the respondent at a hearing under this section may not be used as evidence in a prosecution for stalking as defined in ORS 163.732 or for violating a courtÂs stalking protective order as defined in ORS 163.750. [1993 c.626 Â§4; 1995 c.353 Â§4; 1997 c.863 Â§6; 1999 c.1052 Â§2; 2003 c.292 Â§2]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.741 Service of order; entry of order into law enforcement data systems. (1) Whenever a stalking protective order, as authorized by ORS 163.735 or 163.738, is issued and the person to be restrained has actual notice thereof, the person serving the order shall deliver forthwith to the county sheriff a true copy of the order and an affidavit of proof of service on which it is stated that personal service of the order was made on the respondent. If an order entered by the court recites that the respondent appeared in person before the court, the necessity for further service of the order is waived and accompanying proof of service is not necessary. Upon receipt of proof of service, when required, and a true copy of the order, the county sheriff shall forthwith enter the order into the Law Enforcement Data System maintained by the Department of State Police and into the databases of the National Crime Information Center of the United States Department of Justice. The sheriff shall also provide the complainant with a true copy of the proof of service. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of such order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of such order may be informed of the existence and terms of such order. Such order shall be fully enforceable in any county in the state. The complainant may elect to deliver documents personally to a county sheriff or to have them delivered by a private person for entry into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice.

Â Â Â Â Â  (2) When a stalking protective order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under subsection (1) of this section, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the stalking protective order or to transmit a copy of the order to the requesting jurisdiction.

Â Â Â Â Â  (3) When a stalking protective order described in subsection (1) of this section is terminated by order of the court, the clerk of the court shall deliver forthwith a true copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of the termination order, the county sheriff shall promptly remove the original order from the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice. [1993 c.626 Â§5; 1999 c.1052 Â§3]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.744 Initiation of action to obtain a citation; complaint form. (1) A person may initiate an action seeking a citation under ORS 163.735 by presenting a complaint to a law enforcement officer or to any law enforcement agency. The complaint shall be a statement setting forth with particularity the conduct that is the basis for the complaint. The petitioner must affirm the truth of the facts in the complaint.

Â Â Â Â Â  (2) The Department of State Police shall develop and distribute the form of the complaint. The form shall include the standards for reviewing the complaint and for action. The form shall be uniform throughout the state and shall include substantially the following material:

______________________________________________________________________________

STALKING COMPLAINT

Name of petitioner (person presenting complaint): _____________________

Name of person being stalked if other than the petitioner: __________________

___________________________

Name of respondent (alleged stalker):

___________________________

Description of respondent:

___________________________

___________________________

___________________________

Length of period of conduct:

___________________________

___________________________

Description of relationship (if any) between petitioner or person being stalked, if other than the petitioner, and respondent:

___________________________

___________________________

Description of contact:

___________________________

___________________________

___________________________

___________________________

___________________________

Subscribed to and affirmed by:

___________________________

(signature of petitioner)

(printed name of petitioner)

___________________________

Â Â Â Â Â  Dated: ____________

______________________________________________________________________________

Â Â Â Â Â  (3) A parent may present a complaint to protect a minor child. A guardian may present a complaint to protect a dependent person.

Â Â Â Â Â  (4) By signing the complaint, a person is making a sworn statement for purposes of ORS 162.055 to 162.425. [1993 c.626 Â§6; 1995 c.353 Â§5]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.747 [1993 c.626 Â§7; repealed by 1995 c.353 Â§10]

Â Â Â Â Â  163.750 Violating courtÂs stalking protective order. (1) A person commits the crime of violating a courtÂs stalking protective order when:

Â Â Â Â Â  (a) The person has been served with a courtÂs stalking protective order as provided in ORS 30.866 or 163.738 or if further service was waived under ORS 163.741 because the person appeared before the court;

Â Â Â Â Â  (b) The person, subsequent to the service of the order, has engaged intentionally, knowingly or recklessly in conduct prohibited by the order; and

Â Â Â Â Â  (c) If the conduct is prohibited contact as defined in ORS 163.730 (3)(d), (e), (f), (h) or (i), the subsequent conduct has created reasonable apprehension regarding the personal safety of a person protected by the order.

Â Â Â Â Â  (2)(a) Violating a courtÂs stalking protective order is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, violating a courtÂs stalking protective order is a Class C felony if the person has a prior conviction for:

Â Â Â Â Â  (A) Stalking; or

Â Â Â Â Â  (B) Violating a courtÂs stalking protective order.

Â Â Â Â Â  (c) When violating a courtÂs stalking protective order is a Class C felony pursuant to paragraph (b) of this subsection, violating a courtÂs stalking protective order shall be classified as a person felony and as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission. [1993 c.626 Â§8; 1995 c.353 Â§7]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.753 Immunity of officer acting in good faith. A law enforcement officer acting in good faith shall not be liable in any civil action for issuing or not issuing a citation under ORS 163.735. [1993 c.626 Â§11; 1995 c.353 Â§9]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.755 Activities for which stalking protective order may not be issued. (1) Nothing in ORS 30.866 or 163.730 to 163.750 shall be construed to permit the issuance of a courtÂs stalking protective order under ORS 30.866 or 163.738, the issuance of a citation under ORS 163.735, a criminal prosecution under ORS 163.732 or a civil action under ORS 30.866:

Â Â Â Â Â  (a) For conduct that is authorized or protected by the labor laws of this state or of the United States.

Â Â Â Â Â  (b) By or on behalf of a person who is in the legal or physical custody of a law enforcement unit or is in custody under ORS chapter 419C.

Â Â Â Â Â  (c) By or on behalf of a person not described in paragraph (b) of this subsection to or against another person who:

Â Â Â Â Â  (A) Is a parole and probation officer or an officer, employee or agent of a law enforcement unit, a county juvenile department or the Oregon Youth Authority; and

Â Â Â Â Â  (B) Is acting within the scope of the other personÂs official duties.

Â Â Â Â Â  (2) As used in this section, Âlaw enforcement unitÂ and Âparole and probation officerÂ have the meanings given those terms in ORS 181.610. [1995 c.353 Â§8; 2003 c.292 Â§1]

Â Â Â Â Â  Note: 163.755 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 164

Chapter 164 Â Offenses Against Property

2005 EDITION

OFFENSES AGAINST PROPERTY

CRIMES AND PUNISHMENTS

DEFINITIONS

164.005Â Â Â Â  Definitions

THEFT AND RELATED OFFENSES

164.015Â Â Â Â  ÂTheftÂ described

164.025Â Â Â Â  Consolidation of theft offenses; pleading and proof

164.035Â Â Â Â  Defenses to theft

164.043Â Â Â Â  Theft in the third degree

164.045Â Â Â Â  Theft in the second degree

164.055Â Â Â Â  Theft in the first degree

164.057Â Â Â Â  Aggravated theft in the first degree

164.065Â Â Â Â  Theft of lost, mislaid property

164.075Â Â Â Â  Theft by extortion

164.085Â Â Â Â  Theft by deception

164.095Â Â Â Â  Theft by receiving

164.105Â Â Â Â  Right of possession

164.115Â Â Â Â  Value of property

164.125Â Â Â Â  Theft of services

164.130Â Â Â Â  Application of ORS 164.125 to telephone or telegraph services; jurisdiction

164.132Â Â Â Â  Unlawful distribution of cable television equipment

164.135Â Â Â Â  Unauthorized use of a vehicle

164.140Â Â Â Â  Criminal possession of rented or leased personal property

MAIL-RELATED OFFENSES

164.160Â Â Â Â  Definitions

164.162Â Â Â Â  Mail theft or receipt of stolen mail

164.164Â Â Â Â  Defense in prosecution under ORS 164.162; applicability of ORS 164.162

MONEY LAUNDERING

164.170Â Â Â Â  Laundering a monetary instrument

164.172Â Â Â Â  Engaging in a financial transaction in property derived from unlawful activity

164.174Â Â Â Â  Exceptions

BURGLARY AND CRIMINAL TRESPASS

164.205Â Â Â Â  Definitions for ORS 164.205 to 164.270

164.215Â Â Â Â  Burglary in the second degree

164.225Â Â Â Â  Burglary in the first degree

164.235Â Â Â Â  Possession of a burglary tool or theft device

164.243Â Â Â Â  Criminal trespass in the second degree by a guest

164.245Â Â Â Â  Criminal trespass in the second degree

164.255Â Â Â Â  Criminal trespass in the first degree

164.265Â Â Â Â  Criminal trespass while in possession of firearm

164.270Â Â Â Â  Closure of premises to motor-propelled vehicles

164.272Â Â Â Â  Unlawful entry into motor vehicle

164.274Â Â Â Â  Definitions for ORS 164.276 and 164.278

164.276Â Â Â Â  Authority of sports official to expel persons from sports event

164.278Â Â Â Â  Criminal trespass at sports event

DEFINITIONS FOR ARSON, CRIMINAL MISCHIEF AND RELATED OFFENSES

164.305Â Â Â Â  Definitions for ORS 164.305 to 164.377

ARSON AND RELATED OFFENSES

164.315Â Â Â Â  Arson in the second degree

164.325Â Â Â Â  Arson in the first degree

164.335Â Â Â Â  Reckless burning

CRIMINAL MISCHIEF AND RELATED OFFENSES

164.345Â Â Â Â  Criminal mischief in the third degree

164.354Â Â Â Â  Criminal mischief in the second degree

164.365Â Â Â Â  Criminal mischief in the first degree

164.367Â Â Â Â  Determining value of damage; aggregation

164.373Â Â Â Â  Tampering with cable television equipment

164.377Â Â Â Â  Computer crime

GRAFFITI-RELATED OFFENSES

164.381Â Â Â Â  Definitions

164.383Â Â Â Â  Unlawfully applying graffiti

164.386Â Â Â Â  Unlawfully possessing graffiti implement

164.388Â Â Â Â  Preemption

ROBBERY

164.395Â Â Â Â  Robbery in the third degree

164.405Â Â Â Â  Robbery in the second degree

164.415Â Â Â Â  Robbery in the first degree

LITTERING

164.775Â Â Â Â  Deposit of trash within 100 yards of waters or in waters; license suspensions; civil penalties; credit for work in lieu of fine

164.785Â Â Â Â  Placing offensive substances in waters, on highways or other property

164.805Â Â Â Â  Offensive littering

UNLAWFUL TRANSPORT

164.813Â Â Â Â  Unlawful cutting and transport of special forest products

164.814Â Â Â Â  State Forester required to develop forms for special forest products

164.815Â Â Â Â  Unlawful transport of hay

164.825Â Â Â Â  Cutting and transport of coniferous trees without permit or bill of sale

164.828Â Â Â Â  Ownership as affirmative defense under ORS 164.813 and 164.825

164.835Â Â Â Â  Investigation to prevent violations of ORS 164.813 and 164.825

164.845Â Â Â Â  Arrest, summons for cutting or transport of trees or special forest products; effect of failure to appear

164.855Â Â Â Â  Seizure of trees or special forest products cut or transported in violation of ORS 164.813 or 164.825

164.863Â Â Â Â  Unlawful transport of meat animal carcasses

MISCELLANEOUS

164.864Â Â Â Â  Definitions for ORS 164.864 to 164.875

164.865Â Â Â Â  Unlawful sound recording

164.866Â Â Â Â  Civil action for injuries caused by criminal acts

164.867Â Â Â Â  Applicability of ORS 164.868, 164.869 and 164.872

164.868Â Â Â Â  Unlawful labeling of a sound recording

164.869Â Â Â Â  Unlawful recording of a live performance

164.872Â Â Â Â  Unlawful labeling of a videotape recording

164.873Â Â Â Â  Exemptions from ORS 164.865, 164.868, 164.869, 164.872 and 164.875

164.875Â Â Â Â  Unlawful videotape recording

164.877Â Â Â Â  Unlawful tree spiking; unlawful possession of substance that can damage certain wood processing equipment

164.882Â Â Â Â  Unlawful operation of an audiovisual device

164.885Â Â Â Â  Endangering aircraft

164.887Â Â Â Â  Interference with agricultural operations

164.889Â Â Â Â  Interference with agricultural research

DEFINITIONS

Â Â Â Â Â  164.005 Definitions. As used in chapter 743, Oregon Laws 1971, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppropriate property of another to oneself or a third personÂ or ÂappropriateÂ means to:

Â Â Â Â Â  (a) Exercise control over property of another, or to aid a third person to exercise control over property of another, permanently or for so extended a period or under such circumstances as to acquire the major portion of the economic value or benefit of such property; or

Â Â Â Â Â  (b) Dispose of the property of another for the benefit of oneself or a third person.

Â Â Â Â Â  (2) ÂDeprive another of propertyÂ or ÂdepriveÂ means to:

Â Â Â Â Â  (a) Withhold property of another or cause property of another to be withheld from that person permanently or for so extended a period or under such circumstances that the major portion of its economic value or benefit is lost to that person; or

Â Â Â Â Â  (b) Dispose of the property in such manner or under such circumstances as to render it unlikely that an owner will recover such property.

Â Â Â Â Â  (3) ÂObtainÂ includes, but is not limited to, the bringing about of a transfer or purported transfer of property or of a legal interest therein, whether to the obtainer or another.

Â Â Â Â Â  (4) ÂOwner of property taken, obtained or withheldÂ or ÂownerÂ means any person who has a right to possession thereof superior to that of the taker, obtainer or withholder.

Â Â Â Â Â  (5) ÂPropertyÂ means any article, substance or thing of value, including, but not limited to, money, tangible and intangible personal property, real property, choses-in-action, evidence of debt or of contract. [1971 c.743 Â§121]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 743, Oregon Laws 1971,Â for the words Âthis ActÂ in sections 121 and 131, chapter 743, Oregon Laws 1971, compiled as 164.005 and 164.115. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  164.010 [Amended by 1959 c.236 Â§1; repealed by 1971 c.743 Â§432]

THEFT AND RELATED OFFENSES

Â Â Â Â Â  164.015 ÂTheftÂ described. A person commits theft when, with intent to deprive another of property or to appropriate property to the person or to a third person, the person:

Â Â Â Â Â  (1) Takes, appropriates, obtains or withholds such property from an owner thereof; or

Â Â Â Â Â  (2) Commits theft of property lost, mislaid or delivered by mistake as provided in ORS 164.065; or

Â Â Â Â Â  (3) Commits theft by extortion as provided in ORS 164.075; or

Â Â Â Â Â  (4) Commits theft by deception as provided in ORS 164.085; or

Â Â Â Â Â  (5) Commits theft by receiving as provided in ORS 164.095. [1971 c.743 Â§123]

Â Â Â Â Â  164.020 [Amended by 1959 c.236 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.025 Consolidation of theft offenses; pleading and proof. (1) Except for the crime of theft by extortion, conduct denominated theft under ORS 164.015 constitutes a single offense.

Â Â Â Â Â  (2) If it is an element of the crime charged that property was taken by extortion, an accusation of theft must so specify. In all other cases an accusation of theft is sufficient if it alleges that the defendant committed theft of property of the nature or value required for the commission of the crime charged without designating the particular way or manner in which the theft was committed.

Â Â Â Â Â  (3) Proof that the defendant engaged in conduct constituting theft as defined in ORS 164.015 is sufficient to support any indictment, information or complaint for theft other than one charging theft by extortion. An accusation of theft by extortion must be supported by proof establishing theft by extortion. [1971 c.743 Â§122]

Â Â Â Â Â  164.030 [Amended by 1955 c.37 Â§1; 1959 c.236 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.035 Defenses to theft. (1) In a prosecution for theft it is a defense that the defendant acted under an honest claim of right, in that:

Â Â Â Â Â  (a) The defendant was unaware that the property was that of another; or

Â Â Â Â Â  (b) The defendant reasonably believed that the defendant was entitled to the property involved or had a right to acquire or dispose of it as the defendant did.

Â Â Â Â Â  (2) In a prosecution for theft by extortion committed by instilling in the victim a fear that the victim or another person would be charged with a crime, it is a defense that the defendant reasonably believed the threatened charge to be true and that the sole purpose of the defendant was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge.

Â Â Â Â Â  (3) In a prosecution for theft by receiving, it is a defense that the defendant received, retained, concealed or disposed of the property with the intent of restoring it to the owner.

Â Â Â Â Â  (4) It is a defense that the property involved was that of the defendantÂs spouse, unless the parties were not living together as husband and wife and were living in separate abodes at the time of the alleged theft. [1971 c.743 Â§132; 2001 c.104 Â§53]

Â Â Â Â Â  164.040 [Amended by 1959 c.236 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.043 Theft in the third degree. (1) A person commits the crime of theft in the third degree if, by means other than extortion, the person:

Â Â Â Â Â  (a) Commits theft as defined in ORS 164.015; and

Â Â Â Â Â  (b) The total value of the property in a single or an aggregate transaction is under $50.

Â Â Â Â Â  (2) Theft in the third degree is a Class C misdemeanor. [1987 c.907 Â§2]

Â Â Â Â Â  164.045 Theft in the second degree. (1) A person commits the crime of theft in the second degree if, by other than extortion, the person:

Â Â Â Â Â  (a) Commits theft as defined in ORS 164.015; and

Â Â Â Â Â  (b) The total value of the property in a single or aggregate transaction is $50 or more but is under $200 in a case of theft by receiving and under $750 in any other case.

Â Â Â Â Â  (2) Theft in the second degree is a Class A misdemeanor. [1971 c.743 Â§124; 1987 c.907 Â§3; 1993 c.680 Â§19]

Â Â Â Â Â  164.050 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  164.055 Theft in the first degree. (1) A person commits the crime of theft in the first degree if, by other than extortion, the person commits theft as defined in ORS 164.015 and:

Â Â Â Â Â  (a) The total value of the property in a single or aggregate transaction is $200 or more in a case of theft by receiving, and $750 or more in any other case;

Â Â Â Â Â  (b) The theft is committed during a riot, fire, explosion, catastrophe or other emergency in an area affected by the riot, fire, explosion, catastrophe or other emergency;

Â Â Â Â Â  (c) The theft is theft by receiving committed by buying, selling, borrowing or lending on the security of the property;

Â Â Â Â Â  (d) The subject of the theft is a firearm or explosive;

Â Â Â Â Â  (e) The subject of the theft is a livestock animal, a companion animal or a wild animal removed from habitat or born of a wild animal removed from habitat, pursuant to ORS 497.308 (2)(c); or

Â Â Â Â Â  (f) The subject of the theft is a precursor substance.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCompanion animalÂ means a dog or cat possessed by a person, business or other entity for purposes of companionship, security, hunting, herding or providing assistance in relation to a physical disability.

Â Â Â Â Â  (b) ÂExplosiveÂ means a chemical compound, mixture or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including but not limited to dynamite, blasting powder, nitroglycerin, blasting caps and nitrojelly, but excluding fireworks as defined in ORS 480.110 (1), black powder, smokeless powder, small arms ammunition and small arms ammunition primers.

Â Â Â Â Â  (c) ÂFirearmÂ means a weapon, by whatever name known, which is designed to expel a projectile by the action of black powder or smokeless powder and which is readily capable of use as a weapon.

Â Â Â Â Â  (d) ÂLivestock animalÂ means a ratite, psittacine, horse, gelding, mare, stallion, colt, mule, ass, jenny, bull, steer, cow, calf, goat, sheep, lamb, llama, pig or hog.

Â Â Â Â Â  (e) ÂPrecursor substanceÂ has the meaning given that term in ORS 475.940.

Â Â Â Â Â  (3) Theft in the first degree is a Class C felony. [1971 c.743 Â§125; 1973 c.405 Â§1; 1983 c.740 Â§32; 1987 c.907 Â§4; 1991 c.837 Â§9; 1993 c.252 Â§5; 1993 c.680 Â§20; 2005 c.706 Â§10]

Â Â Â Â Â  164.057 Aggravated theft in the first degree. (1) A person commits the crime of aggravated theft in the first degree, if:

Â Â Â Â Â  (a) The person violates ORS 164.055 with respect to property, other than a motor vehicle used primarily for personal rather than commercial transportation; and

Â Â Â Â Â  (b) The value of the property in a single or aggregate transaction is $10,000 or more.

Â Â Â Â Â  (2) Aggravated theft in the first degree is a Class B felony. [1987 c.907 Â§5]

Â Â Â Â Â  164.060 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  164.065 Theft of lost, mislaid property. A person who comes into control of property of another that the person knows or has good reason to know to have been lost, mislaid or delivered under a mistake as to the nature or amount of the property or the identity of the recipient, commits theft if, with intent to deprive the owner thereof, the person fails to take reasonable measures to restore the property to the owner. [1971 c.743 Â§126]

Â Â Â Â Â  164.070 [Amended by 1965 c.253 Â§131; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.075 Theft by extortion. (1) A person commits theft by extortion when the person compels or induces another to deliver property to the person or to a third person by instilling in the other a fear that, if the property is not so delivered, the actor or a third person will in the future:

Â Â Â Â Â  (a) Cause physical injury to some person; or

Â Â Â Â Â  (b) Cause damage to property; or

Â Â Â Â Â  (c) Engage in other conduct constituting a crime; or

Â Â Â Â Â  (d) Accuse some person of a crime or cause criminal charges to be instituted against the person; or

Â Â Â Â Â  (e) Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt or ridicule; or

Â Â Â Â Â  (f) Cause or continue a strike, boycott or other collective action injurious to some personÂs business; except that such conduct shall not be considered extortion when the property is demanded or received for the benefit of the group in whose interest the actor purports to act; or

Â Â Â Â Â  (g) Testify or provide information or withhold testimony or information with respect to anotherÂs legal claim or defense; or

Â Â Â Â Â  (h) Use or abuse the position as a public servant by performing some act within or related to official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely; or

Â Â Â Â Â  (i) Inflict any other harm that would not benefit the actor.

Â Â Â Â Â  (2) Theft by extortion is a Class B felony. [1971 c.743 Â§127; 1987 c.158 Â§27]

Â Â Â Â Â  164.080 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.085 Theft by deception. (1) A person, who obtains property of another thereby, commits theft by deception when, with intent to defraud, the person:

Â Â Â Â Â  (a) Creates or confirms anotherÂs false impression of law, value, intention or other state of mind which the actor does not believe to be true; or

Â Â Â Â Â  (b) Fails to correct a false impression which the person previously created or confirmed; or

Â Â Â Â Â  (c) Prevents another from acquiring information pertinent to the disposition of the property involved; or

Â Â Â Â Â  (d) Sells or otherwise transfers or encumbers property, failing to disclose a lien, adverse claim or other legal impediment to the enjoyment of the property, whether such impediment is or is not valid, or is or is not a matter of official record; or

Â Â Â Â Â  (e) Promises performance which the person does not intend to perform or knows will not be performed.

Â Â Â Â Â  (2) ÂDeceptionÂ does not include falsity as to matters having no pecuniary significance, or representations unlikely to deceive ordinary persons in the group addressed. For purposes of this subsection, the theft of a companion animal, as defined in ORS 164.055, or a captive wild animal is a matter having pecuniary significance.

Â Â Â Â Â  (3) In a prosecution for theft by deception the defendantÂs intention or belief that a promise would not be performed shall not be established by or inferred from the fact alone that such promise was not performed.

Â Â Â Â Â  (4) In a prosecution for theft by deception committed by means of a bad check, it is prima facie evidence of knowledge that the check or order would not be honored if:

Â Â Â Â Â  (a) The drawer has no account with the drawee at the time the check or order is drawn or uttered; or

Â Â Â Â Â  (b) Payment is refused by the drawee for lack of funds, upon presentation within 30 days after the date of utterance, and the drawer fails to make good within 10 days after receiving notice of refusal. [1971 c.743 Â§128; 1991 c.837 Â§10]

Â Â Â Â Â  164.090 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.095 Theft by receiving. (1) A person commits theft by receiving if the person receives, retains, conceals or disposes of property of another knowing or having good reason to know that the property was the subject of theft.

Â Â Â Â Â  (2) ÂReceivingÂ means acquiring possession, control or title, or lending on the security of the property. [1971 c.743 Â§129]

Â Â Â Â Â  164.100 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.105 Right of possession. Right of possession of property is as follows:

Â Â Â Â Â  (1) A person who has obtained possession of property by theft or other illegal means shall be deemed to have a right of possession superior to that of another person who takes, obtains or withholds the property from that person by means of theft.

Â Â Â Â Â  (2) A joint or common owner of property shall not be deemed to have a right of possession of the property superior to that of any other joint or common owner of the property.

Â Â Â Â Â  (3) In the absence of a specific agreement to the contrary, a person in lawful possession of property shall be deemed to have a right of possession superior to that of a person having only a security interest in the property, even if legal title to the property lies with the holder of the security interest pursuant to a conditional sale contract or other security agreement. [1971 c.743 Â§130; 1987 c.158 Â§28]

Â Â Â Â Â  164.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.115 Value of property. For the purposes of chapter 743, Oregon Laws 1971, the value of property shall be ascertained as follows:

Â Â Â Â Â  (1) Except as otherwise specified in this section, value means the market value of the property at the time and place of the crime, or if such cannot reasonably be ascertained, the cost of replacement of the property within a reasonable time after the crime.

Â Â Â Â Â  (2) Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value, shall be evaluated as follows:

Â Â Â Â Â  (a) The value of an instrument constituting an evidence of debt, including, but not limited to, a check, draft or promissory note, shall be considered the amount due or collectible thereon or thereby.

Â Â Â Â Â  (b) The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be considered the greatest amount of economic loss which the owner might reasonably suffer because of the loss of the instrument.

Â Â Â Â Â  (3) The value of a gambling chip, token, imitation currency or similar device is its face value.

Â Â Â Â Â  (4) When the value of property cannot reasonably be ascertained, it shall be presumed to be an amount less than $50 in a case of theft, and less than $500 in any other case.

Â Â Â Â Â  (5) The value of single theft transactions may be added together if the thefts were committed:

Â Â Â Â Â  (a) Against multiple victims by similar means within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim, or two or more persons who are joint owners, within a 180-day period. [1971 c.743 Â§131; 1987 c.907 Â§6; 1993 c.680 Â§22; 1997 c.867 Â§18]

Â Â Â Â Â  Note: See note under 164.005.

Â Â Â Â Â  164.125 Theft of services. (1) A person commits the crime of theft of services if:

Â Â Â Â Â  (a) With intent to avoid payment therefor, the person obtains services that are available only for compensation, by force, threat, deception or other means to avoid payment for the services; or

Â Â Â Â Â  (b) Having control over the disposition of labor or of business, commercial or industrial equipment or facilities of another, the person uses or diverts to the use of the person or a third person such labor, equipment or facilities with intent to derive for the person or the third person a commercial benefit to which the person or the third person is not entitled.

Â Â Â Â Â  (2) As used in this section, ÂservicesÂ includes, but is not limited to, labor, professional services, toll facilities, transportation, communications service, entertainment, the supplying of food, lodging or other accommodations in hotels, restaurants or elsewhere, the supplying of equipment for use, and the supplying of commodities of a public utility nature such as gas, electricity, steam and water. ÂCommunication serviceÂ includes, but is not limited to, use of telephone, computer and cable television systems.

Â Â Â Â Â  (3) Absconding without payment or offer to pay for hotel, restaurant or other services for which compensation is customarily paid immediately upon the receiving of them is prima facie evidence that the services were obtained with intent to avoid payment therefor. Obtaining the use of any communication system the use of which is available only for compensation, including but not limited to telephone, computer and cable television systems, or obtaining the use of any services of a public utility nature, without payment or offer to pay for such use is prima facie evidence that the obtaining of the use of such system or the use of such services was gained with intent to avoid payment therefor.

Â Â Â Â Â  (4) The value of single theft transactions may be added together if the thefts were committed:

Â Â Â Â Â  (a) Against multiple victims by a similar means within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim, or two or more persons who are joint owners, within a 180-day period.

Â Â Â Â Â  (5) Theft of services is:

Â Â Â Â Â  (a) A Class C misdemeanor if the aggregate total value of services that are the subject of the theft is under $50;

Â Â Â Â Â  (b) A Class A misdemeanor if the aggregate total value of services that are the subject of the theft is $50 or more but is under $750;

Â Â Â Â Â  (c) A Class C felony if the aggregate total value of services that are the subject of the theft is $750 or more; and

Â Â Â Â Â  (d) A Class B felony if the aggregate total value of services that are the subject of the theft is $10,000 or more. [1971 c.743 Â§133; 1973 c.133 Â§1; 1985 c.537 Â§1; 1987 c.907 Â§8; 1993 c.680 Â§21]

Â Â Â Â Â  164.130 Application of ORS 164.125 to telephone or telegraph services; jurisdiction. (1) ORS 164.125 shall apply when the telephone or telegraph communication involved either originates or terminates, or both originates and terminates, in this state, or when the charges for service would have been billable, in normal course, by a person providing telephone or telegraph service in this state, but for the fact that the charge for service was avoided, or attempted to be avoided by one or more of the means set forth in ORS 164.125.

Â Â Â Â Â  (2) Jurisdiction of an offense under ORS 164.125 is in the jurisdictional territory where the telephone or telegraph communication involved in the offense originates or where it terminates, or the jurisdictional territory to which the bill for the service is sent or would have been sent but for the fact that the service was obtained or attempted to be obtained by one or more of the means set forth in ORS 164.125. [1973 c.133 Â§3]

Â Â Â Â Â  164.132 Unlawful distribution of cable television equipment. (1) A person commits the crime of unlawful distribution of cable television equipment if the person knowingly manufactures, imports into this state, distributes, sells, offers for sale, rental or use, possesses for sale, rental or use, or advertises for sale, rental or use, any device designed to make available the unauthorized reception of cable television signals.

Â Â Â Â Â  (2) Unlawful distribution of cable television equipment is a Class B misdemeanor. [1985 c.537 Â§3]

Â Â Â Â Â  164.135 Unauthorized use of a vehicle. (1) A person commits the crime of unauthorized use of a vehicle when:

Â Â Â Â Â  (a) The person takes, operates, exercises control over, rides in or otherwise uses anotherÂs vehicle, boat or aircraft without consent of the owner; or

Â Â Â Â Â  (b) Having custody of a vehicle, boat or aircraft pursuant to an agreement between the person or another and the owner thereof whereby the person or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of such vehicle, boat or aircraft, the person intentionally uses or operates it, without consent of the owner, for the personÂs own purpose in a manner constituting a gross deviation from the agreed purpose; or

Â Â Â Â Â  (c) Having custody of a vehicle, boat or aircraft pursuant to an agreement with the owner thereof whereby such vehicle, boat or aircraft is to be returned to the owner at a specified time, the person knowingly retains or withholds possession thereof without consent of the owner for so lengthy a period beyond the specified time as to render such retention or possession a gross deviation from the agreement.

Â Â Â Â Â  (2) Unauthorized use of a vehicle, boat or aircraft is a Class C felony.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not apply to a person who rides in or otherwise uses a public transit vehicle, as defined in ORS 166.116, if the vehicle is being operated by an authorized operator within the scope of the operatorÂs employment. [1971 c.743 Â§134; 2001 c.851 Â§1]

Â Â Â Â Â  164.140 Criminal possession of rented or leased personal property. (1) A person is guilty of criminal possession of rented or leased personal property if:

Â Â Â Â Â  (a) After renting an item of personal property from a commercial renter of personal property under a written agreement which provides for the return of the item to a particular place at a particular time, the person fails to return the item as specified, is thereafter served by mail with a written demand to return the item, and knowingly fails to return the item within 10 business days from the date of mailing of the demand; or

Â Â Â Â Â  (b) After leasing an item of personal property from a commercial lessor of personal property under a written agreement which provides for periodic lease payments, the person fails to pay the lessor a periodic payment when due for a period of 45 days, is thereafter served by mail with a written demand to return the item, and knowingly fails to return the item within 10 business days from the date of mailing of the demand.

Â Â Â Â Â  (2) Service of written demand under this section shall be accomplished by certified mail sent to the person who obtained the item of personal property by rental or lease, sent to the address stated in the rental or lease agreement and any other address of the person provided by the person to the renter or lessor. The person is responsible for providing correct current address information to the renter or lessor until the item of personal property is returned.

Â Â Â Â Â  (3) A bona fide contract dispute with the lessor or renter shall be an affirmative defense to a charge of criminal possession of rented or leased personal property.

Â Â Â Â Â  (4) For purposes of this section, the value of property shall be ascertained as provided in ORS 164.115. Criminal possession of rented or leased personal property is:

Â Â Â Â Â  (a) A Class A misdemeanor if the aggregate total value of the personal property not returned is under $500.

Â Â Â Â Â  (b) A Class C felony if the aggregate total value of the personal property not returned is $500 or more. [1979 c.476 Â§3; 1987 c.907 Â§9]

MAIL-RELATED OFFENSES

Â Â Â Â Â  164.160 Definitions. As used in this section and ORS 164.162:

Â Â Â Â Â  (1) ÂAuthorized depositoryÂ means a mailbox, post office box or rural box used by postal customers to deposit outgoing mail or used by the Postal Service to deliver incoming mail.

Â Â Â Â Â  (2) ÂMailÂ means any letter, card, parcel or other material that:

Â Â Â Â Â  (a) Is sent or delivered by means of the Postal Service;

Â Â Â Â Â  (b) Has postage affixed by the postal customer or Postal Service or has been accepted for delivery by the Postal Service; and

Â Â Â Â Â  (c) Is placed in any authorized depository or mail receptacle or given to any Postal Service employee for delivery.

Â Â Â Â Â  (3) ÂMail receptacleÂ means any location used by the Postal Service or postal customers to place outgoing mail or receive incoming mail.

Â Â Â Â Â  (4) ÂPostageÂ means a Postal Service stamp, permit imprint, meter strip or other authorized indication of prepayment for service provided or authorized by the Postal Service for collection and delivery of mail.

Â Â Â Â Â  (5) ÂPostal ServiceÂ means the United States Postal Service. [1999 c.920 Â§1]

Â Â Â Â Â  Note: 164.160, 164.162 and 164.164 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.162 Mail theft or receipt of stolen mail. (1) A person commits the crime of mail theft or receipt of stolen mail if the person intentionally:

Â Â Â Â Â  (a) Takes or, by fraud or deception, obtains mail from a post office, postal station, mail receptacle, authorized depository or mail carrier;

Â Â Â Â Â  (b) Takes from mail any article contained therein;

Â Â Â Â Â  (c) Secretes, embezzles or destroys mail or any article contained therein;

Â Â Â Â Â  (d) Takes or, by fraud or deception, obtains mail that has been delivered to or left for collection on or adjacent to a mail receptacle or authorized depository; or

Â Â Â Â Â  (e) Buys, receives, conceals or possesses mail or any article contained therein knowing that the mail or article has been unlawfully taken or obtained.

Â Â Â Â Â  (2) Mail theft or receipt of stolen mail is a Class A misdemeanor. [1999 c.920 Â§2]

Â Â Â Â Â  Note: See note under 164.160.

Â Â Â Â Â  164.164 Defense in prosecution under ORS 164.162; applicability of ORS 164.162. (1) In a prosecution under ORS 164.162, it is a defense that the defendant acted under an honest claim of right in that:

Â Â Â Â Â  (a) The defendant was unaware that the property was that of another person;

Â Â Â Â Â  (b) The defendant reasonably believed that the defendant was entitled to the property involved or had a right to acquire or dispose of it as the defendant did; or

Â Â Â Â Â  (c) The property involved was that of the defendantÂs spouse, unless the parties were not living together as husband and wife and were living in separate abodes at the time of the alleged offense.

Â Â Â Â Â  (2)(a) ORS 164.162 does not apply to employees charged with the operation of facilities listed in paragraph (b) of this subsection when the employees are carrying out their official duties to protect the safety and security of the facilities.

Â Â Â Â Â  (b) The facilities to which paragraph (a) of this subsection applies are juvenile detention facilities and local correctional facilities as defined in ORS 169.005, detention facilities as defined in ORS 419A.004, youth correction facilities as defined in ORS 420.005 and Department of Corrections institutions as defined in ORS 421.005. [1999 c.920 Â§3]

Â Â Â Â Â  Note: See note under 164.160.

MONEY LAUNDERING

Â Â Â Â Â  164.170 Laundering a monetary instrument. (1) A person commits the crime of laundering a monetary instrument if the person:

Â Â Â Â Â  (a) Knowing that the property involved in a financial transaction represents the proceeds of some form, though not necessarily which form, of unlawful activity, conducts or attempts to conduct a financial transaction that involves the proceeds of unlawful activity:

Â Â Â Â Â  (A) With the intent to promote the carrying on of unlawful activity; or

Â Â Â Â Â  (B) Knowing that the transaction is designed in whole or in part to:

Â Â Â Â Â  (i) Conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity; or

Â Â Â Â Â  (ii) Avoid a transaction reporting requirement under federal law;

Â Â Â Â Â  (b) Transports, transmits or transfers or attempts to transport, transmit or transfer a monetary instrument or funds:

Â Â Â Â Â  (A) With the intent to promote the carrying on of unlawful activity; or

Â Â Â Â Â  (B) Knowing that the monetary instrument or funds involved in the transportation, transmission or transfer represent the proceeds of some form, though not necessarily which form, of unlawful activity and knowing that the transportation, transmission or transfer is designed, in whole or in part, to:

Â Â Â Â Â  (i) Conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity; or

Â Â Â Â Â  (ii) Avoid a transaction reporting requirement under federal law; or

Â Â Â Â Â  (c) Intentionally conducts or attempts to conduct a financial transaction involving property represented to be the proceeds of unlawful activity or property used to conduct or facilitate unlawful activity to:

Â Â Â Â Â  (A) Promote the carrying on of unlawful activity;

Â Â Â Â Â  (B) Conceal or disguise the nature, location, source, ownership or control of property believed to be the proceeds of unlawful activity; or

Â Â Â Â Â  (C) Avoid a transaction reporting requirement under federal law.

Â Â Â Â Â  (2)(a) Laundering a monetary instrument is a Class B felony.

Â Â Â Â Â  (b) In addition to any other sentence of imprisonment or fine that a court may impose and notwithstanding ORS 161.625, a court may include in the sentence of a person convicted under this section a fine in an amount equal to the value of the property, funds or monetary instruments involved in the unlawful transaction.

Â Â Â Â Â  (3) For purposes of subsection (1)(b)(B) of this section, the state may establish the defendantÂs knowledge through evidence that a peace officer, federal officer or another person acting at the direction of or with the approval of a peace officer or federal officer represented the matter specified in subsection (1)(b)(B) of this section as true and the defendantÂs subsequent statements or actions indicate that the defendant believed the representations to be true.

Â Â Â Â Â  (4) For purposes of subsection (1)(c) of this section, ÂrepresentedÂ includes, but is not limited to, any representation made by a peace officer, federal officer or another person acting at the direction of or with the approval of a peace officer or federal officer.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂConductsÂ includes initiating, concluding or participating in the initiation or conclusion of a transaction.

Â Â Â Â Â  (b) ÂFederal officerÂ has the meaning given that term in ORS 133.005.

Â Â Â Â Â  (c) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (d) ÂFinancial transactionÂ means a transaction involving:

Â Â Â Â Â  (A) The movement of funds by wire or other means;

Â Â Â Â Â  (B) One or more monetary instruments;

Â Â Â Â Â  (C) The transfer of title to any real property, vehicle, vessel or aircraft; or

Â Â Â Â Â  (D) The use of a financial institution.

Â Â Â Â Â  (e) ÂMonetary instrumentÂ means:

Â Â Â Â Â  (A) Coin or currency of the United States or of any other country, travelerÂs checks, personal checks, bank checks, cashierÂs checks, money orders, foreign bank drafts of any foreign country or gold, silver or platinum bullion or coins; or

Â Â Â Â Â  (B) Investment securities or negotiable instruments, in bearer form or otherwise in such form that title passes upon delivery.

Â Â Â Â Â  (f) ÂPeace officerÂ has the meaning given that term in ORS 133.005.

Â Â Â Â Â  (g) ÂTransactionÂ includes a purchase, sale, loan, pledge, gift, transfer, delivery or other disposition and, with respect to a financial institution, includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument, use of a safe deposit box or any other payment, transfer or delivery by, through or to a financial institution by whatever means.

Â Â Â Â Â  (h) ÂUnlawful activityÂ means any act constituting a felony under state, federal or foreign law. [1999 c.878 Â§1]

Â Â Â Â Â  Note: 164.170, 164.172 and 164.174 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.172 Engaging in a financial transaction in property derived from unlawful activity. (1) A person commits the crime of engaging in a financial transaction in property derived from unlawful activity if the person knowingly engages in or attempts to engage in a financial transaction in property that:

Â Â Â Â Â  (a) Constitutes, or is derived from, the proceeds of unlawful activity;

Â Â Â Â Â  (b) Is of a value greater than $10,000; and

Â Â Â Â Â  (c) The person knows is derived from or represents the proceeds of some form, though not necessarily which form, of unlawful activity.

Â Â Â Â Â  (2)(a) Engaging in a financial transaction in property derived from unlawful activity is a Class C felony.

Â Â Â Â Â  (b) In addition to any other sentence of imprisonment or fine that a court may impose and notwithstanding ORS 161.625, a court may include in the sentence of a person convicted under this section a fine in an amount equal to the value of the property involved in the unlawful transaction.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂFinancial transactionÂ has the meaning given that term in ORS 164.170. ÂFinancial transactionÂ does not include any transaction necessary to preserve a personÂs right to representation as guaranteed by section 11, Article I of the Oregon Constitution, and the Sixth Amendment to the United States Constitution.

Â Â Â Â Â  (b) ÂUnlawful activityÂ has the meaning given that term in ORS 164.170. [1999 c.878 Â§2]

Â Â Â Â Â  Note: See note under 164.170.

Â Â Â Â Â  164.174 Exceptions. Nothing in ORS 164.170 or 164.172 or the amendments to ORS 166.715 by section 4, chapter 878, Oregon Laws 1999, is intended to allow the prosecution of a corporation, business, partnership, limited liability company, limited liability partnership or any similar entity, or an employee or agent of such an entity, that makes a good faith effort to comply with federal and state laws governing the entity. [1999 c.878 Â§3]

Â Â Â Â Â  Note: See note under 164.170.

BURGLARY AND CRIMINAL TRESPASS

Â Â Â Â Â  164.205 Definitions for ORS 164.205 to 164.270. As used in ORS 164.205 to 164.270, except as the context requires otherwise:

Â Â Â Â Â  (1) ÂBuilding,Â in addition to its ordinary meaning, includes any booth, vehicle, boat, aircraft or other structure adapted for overnight accommodation of persons or for carrying on business therein. Where a building consists of separate units, including, but not limited to, separate apartments, offices or rented rooms, each unit is, in addition to being a part of such building, a separate building.

Â Â Â Â Â  (2) ÂDwellingÂ means a building which regularly or intermittently is occupied by a person lodging therein at night, whether or not a person is actually present.

Â Â Â Â Â  (3) ÂEnter or remain unlawfullyÂ means:

Â Â Â Â Â  (a) To enter or remain in or upon premises when the premises, at the time of such entry or remaining, are not open to the public or when the entrant is not otherwise licensed or privileged to do so;

Â Â Â Â Â  (b) To fail to leave premises that are open to the public after being lawfully directed to do so by the person in charge;

Â Â Â Â Â  (c) To enter premises that are open to the public after being lawfully directed not to enter the premises; or

Â Â Â Â Â  (d) To enter or remain in a motor vehicle when the entrant is not authorized to do so.

Â Â Â Â Â  (4) ÂOpen to the publicÂ means premises which by their physical nature, function, custom, usage, notice or lack thereof or other circumstances at the time would cause a reasonable person to believe that no permission to enter or remain is required.

Â Â Â Â Â  (5) ÂPerson in chargeÂ means a person, a representative or employee of the person who has lawful control of premises by ownership, tenancy, official position or other legal relationship. ÂPerson in chargeÂ includes, but is not limited to the person, or holder of a position, designated as the person or position-holder in charge by the Governor, board, commission or governing body of any political subdivision of this state.

Â Â Â Â Â  (6) ÂPremisesÂ includes any building and any real property, whether privately or publicly owned. [1971 c.743 Â§135; 1983 c.740 Â§33; 1999 c.1040 Â§10; 2003 c.444 Â§1]

Â Â Â Â Â  164.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.215 Burglary in the second degree. (1) Except as otherwise provided in ORS 164.255, a person commits the crime of burglary in the second degree if the person enters or remains unlawfully in a building with intent to commit a crime therein.

Â Â Â Â Â  (2) Burglary in the second degree is a Class C felony. [1971 c.743 Â§136; 1993 c.680 Â§24]

Â Â Â Â Â  164.220 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.225 Burglary in the first degree. (1) A person commits the crime of burglary in the first degree if the person violates ORS 164.215 and the building is a dwelling, or if in effecting entry or while in a building or in immediate flight therefrom the person:

Â Â Â Â Â  (a) Is armed with a burglary tool or theft device as defined in ORS 164.235 or a deadly weapon;

Â Â Â Â Â  (b) Causes or attempts to cause physical injury to any person; or

Â Â Â Â Â  (c) Uses or threatens to use a dangerous weapon.

Â Â Â Â Â  (2) Burglary in the first degree is a Class A felony. [1971 c.743 Â§137; 2003 c.577 Â§10]

Â Â Â Â Â  164.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.235 Possession of a burglary tool or theft device. (1) A person commits the crime of possession of a burglary tool or theft device if the person possesses a burglary tool or theft device and the person:

Â Â Â Â Â  (a) Intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking; or

Â Â Â Â Â  (b) Knows that another person intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking.

Â Â Â Â Â  (2) For purposes of this section, Âburglary tool or theft deviceÂ means an acetylene torch, electric arc, burning bar, thermal lance, oxygen lance or other similar device capable of burning through steel, concrete or other solid material, or nitroglycerine, dynamite, gunpowder or any other explosive, tool, instrument or other article adapted or designed for committing or facilitating a forcible entry into premises or theft by a physical taking.

Â Â Â Â Â  (3) Possession of a burglary tool or theft device is a Class A misdemeanor. [1971 c.743 Â§138; 1999 c.1040 Â§13; 2003 c.577 Â§9]

Â Â Â Â Â  164.240 [Amended by 1959 c.99 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.243 Criminal trespass in the second degree by a guest. A guest commits the crime of criminal trespass in the second degree if that guest intentionally remains unlawfully in a transient lodging after the departure date of the guestÂs reservation without the approval of the hotelkeeper. ÂGuestÂ means a person who is registered at a hotel and is assigned to transient lodging, and includes any individual accompanying the person. [1979 c.856 Â§2]

Â Â Â Â Â  164.245 Criminal trespass in the second degree. (1) A person commits the crime of criminal trespass in the second degree if the person enters or remains unlawfully in a motor vehicle or in or upon premises.

Â Â Â Â Â  (2) Criminal trespass in the second degree is a Class C misdemeanor. [1971 c.743 Â§139; 1999 c.1040 Â§9]

Â Â Â Â Â  164.250 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.255 Criminal trespass in the first degree. (1) A person commits the crime of criminal trespass in the first degree if the person:

Â Â Â Â Â  (a) Enters or remains unlawfully in a dwelling;

Â Â Â Â Â  (b) Having been denied future entry to a building pursuant to a merchantÂs notice of trespass, reenters the building during hours when the building is open to the public with the intent to commit theft therein;

Â Â Â Â Â  (c) Enters or remains unlawfully upon railroad yards, tracks, bridges or rights of way; or

Â Â Â Â Â  (d) Enters or remains unlawfully in or upon premises that have been determined to be not fit for use under ORS 453.855 to 453.912.

Â Â Â Â Â  (2) Subsection (1)(d) of this section does not apply to the owner of record of the premises if:

Â Â Â Â Â  (a) The owner notifies the law enforcement agency having jurisdiction over the premises that the owner intends to enter the premises;

Â Â Â Â Â  (b) The owner enters or remains on the premises for the purpose of inspecting or decontaminating the premises or lawfully removing items from the premises; and

Â Â Â Â Â  (c) The owner has not been arrested for, charged with or convicted of a criminal offense that contributed to the determination that the premises are not fit for use.

Â Â Â Â Â  (3) Criminal trespass in the first degree is a Class A misdemeanor. [1971 c.743 Â§140; 1993 c.680 Â§23; 1999 c.837 Â§1; 2001 c.386 Â§1; 2003 c.527 Â§1]

Â Â Â Â Â  164.260 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.265 Criminal trespass while in possession of firearm. (1) A person commits the crime of criminal trespass while in possession of a firearm who, while in possession of a firearm, enters or remains unlawfully in or upon premises.

Â Â Â Â Â  (2) Criminal trespass while in possession of a firearm is a Class A misdemeanor. [1979 c.603 Â§2]

Â Â Â Â Â  164.270 Closure of premises to motor-propelled vehicles. (1) For purposes of ORS 164.245, a landowner or an agent of the landowner may close the privately owned premises of the landowner to motor-propelled vehicles by posting signs on or near the boundaries of the closed premises at the normal points of entry as follows:

Â Â Â Â Â  (a) Signs must be no smaller than eight inches in height and 11 inches in width;

Â Â Â Â Â  (b) Signs must contain the words ÂClosed to Motor-propelled VehiclesÂ or words to that effect in letters no less than one inch in height;

Â Â Â Â Â  (c) Signs must display the name, business address and phone number, if any, of the landowner or agent of the landowner; and

Â Â Â Â Â  (d) Signs must be posted at normal points of entry and be no further apart than 350 yards.

Â Â Â Â Â  (2) A person violates ORS 164.245 if the person operates or rides upon or within a motor-propelled vehicle upon privately owned premises when the premises are posted as provided in this section and the person does not have written authorization to operate a motor-propelled vehicle upon the premises.

Â Â Â Â Â  (3) Nothing contained in this section prevents emergency or law enforcement vehicles from entering upon land closed to motor-propelled vehicles. [1981 c.394 Â§2]

Â Â Â Â Â  164.272 Unlawful entry into motor vehicle. (1) A person commits the crime of unlawful entry into a motor vehicle if the person enters a motor vehicle, or any part of a motor vehicle, with the intent to commit a crime.

Â Â Â Â Â  (2) Unlawful entry into a motor vehicle is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, ÂentersÂ includes, but is not limited to, inserting:

Â Â Â Â Â  (a) Any part of the body; or

Â Â Â Â Â  (b) Any object connected with the body. [1995 c.782 Â§1]

Â Â Â Â Â  Note: 164.272 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.274 Definitions for ORS 164.276 and 164.278. As used in ORS 164.276 and 164.278:

Â Â Â Â Â  (1) ÂCoachÂ means a person who instructs or trains members of a team or directs the strategy of a team participating in a sports event.

Â Â Â Â Â  (2) ÂInappropriate behaviorÂ means:

Â Â Â Â Â  (a) Engaging in fighting or in violent, tumultuous or threatening behavior;

Â Â Â Â Â  (b) Violating the rules of conduct governing coaches, team players and spectators at a sports event;

Â Â Â Â Â  (c) Publicly insulting another person by abusive words or gestures in a manner intended to provoke a violent response; or

Â Â Â Â Â  (d) Intentionally subjecting another person to offensive physical contact.

Â Â Â Â Â  (3) ÂPremisesÂ has the meaning given that term in ORS 164.205.

Â Â Â Â Â  (4) ÂSpectatorÂ means any person, other than a team player or coach, who attends a sports event.

Â Â Â Â Â  (5) ÂSports officialÂ has the meaning given that term in ORS 30.882. [2003 c.629 Â§1]

Â Â Â Â Â  Note: 164.274 to 164.278 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.276 Authority of sports official to expel persons from sports event. A sports official may order a coach, team player or spectator to leave the premises at which a sports event is taking place and at which the sports official is officiating if the coach, team player or spectator is engaging in inappropriate behavior. [2003 c.629 Â§2]

Â Â Â Â Â  Note: See note under 164.274.

Â Â Â Â Â  164.278 Criminal trespass at sports event. (1) A person commits the crime of criminal trespass at a sports event if the person:

Â Â Â Â Â  (a) Is a coach, team player or spectator at a sports event;

Â Â Â Â Â  (b) Engages in inappropriate behavior;

Â Â Â Â Â  (c) Has been ordered by a sports official to leave the premises at which the sports event is taking place; and

Â Â Â Â Â  (d) Fails to leave the premises or returns to the premises during the period of time when reentry has been prohibited.

Â Â Â Â Â  (2) Criminal trespass at a sports event is a Class C misdemeanor. [2003 c.629 Â§3]

Â Â Â Â Â  Note: See note under 164.274.

DEFINITIONS FOR ARSON, CRIMINAL MISCHIEF AND RELATED OFFENSES

Â Â Â Â Â  164.305 Definitions for ORS 164.305 to 164.377. As used in ORS 164.305 to 164.377, except as the context requires otherwise:

Â Â Â Â Â  (1) ÂProtected propertyÂ means any structure, place or thing customarily occupied by people, including Âpublic buildingsÂ as defined by ORS 479.168 and Âforestland,Â as defined by ORS 477.001.

Â Â Â Â Â  (2) ÂProperty of anotherÂ means property in which anyone other than the actor has a legal or equitable interest that the actor has no right to defeat or impair, even though the actor may also have such an interest in the property. [1971 c.743 Â§141; 1977 c.640 Â§1; 1989 c.584 Â§1; 2003 c.543 Â§1]

Â Â Â Â Â  164.310 [Amended by 1957 c.653 Â§1; 1959 c.302 Â§2; repealed by 1971 c.743 Â§432]

ARSON AND RELATED OFFENSES

Â Â Â Â Â  164.315 Arson in the second degree. (1) A person commits the crime of arson in the second degree if:

Â Â Â Â Â  (a) By starting a fire or causing an explosion, the person intentionally damages:

Â Â Â Â Â  (A) Any building of another that is not protected property; or

Â Â Â Â Â  (B) Any property of another and the damages to the property exceed $750; or

Â Â Â Â Â  (b) By knowingly engaging in the manufacture of methamphetamine, the person causes fire or causes an explosion that damages property described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Arson in the second degree is a Class C felony. [1971 c.743 Â§143; 2001 c.432 Â§1; 2005 c.706 Â§3]

Â Â Â Â Â  164.320 [Amended by 1959 c.77 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.325 Arson in the first degree. (1) A person commits the crime of arson in the first degree if:

Â Â Â Â Â  (a) By starting a fire or causing an explosion, the person intentionally damages:

Â Â Â Â Â  (A) Protected property of another;

Â Â Â Â Â  (B) Any property, whether the property of the person or the property of another person, and such act recklessly places another person in danger of physical injury or protected property of another in danger of damage; or

Â Â Â Â Â  (C) Any property, whether the property of the person or the property of another person, and recklessly causes serious physical injury to a firefighter or peace officer acting in the line of duty relating to the fire; or

Â Â Â Â Â  (b) By knowingly engaging in the manufacture of methamphetamine, the person causes fire or causes an explosion that damages property described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Arson in the first degree is a Class A felony. [1971 c.743 Â§144; 1991 c.946 Â§1; 2005 c.706 Â§4]

Â Â Â Â Â  164.330 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.335 Reckless burning. (1) A person commits the crime of reckless burning if the person recklessly damages property of another by fire or explosion.

Â Â Â Â Â  (2) Reckless burning is a Class A misdemeanor. [1971 c.743 Â§142]

Â Â Â Â Â  164.340 [Repealed by 1971 c.743 Â§432]

CRIMINAL MISCHIEF AND RELATED OFFENSES

Â Â Â Â Â  164.345 Criminal mischief in the third degree. (1) A person commits the crime of criminal mischief in the third degree if, with intent to cause substantial inconvenience to the owner or to another person, and having no right to do so nor reasonable ground to believe that the person has such right, the person tampers or interferes with property of another.

Â Â Â Â Â  (2) Criminal mischief in the third degree is a Class C misdemeanor. [1971 c.743 Â§145]

Â Â Â Â Â  164.350 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.354 Criminal mischief in the second degree. (1) A person commits the crime of criminal mischief in the second degree if:

Â Â Â Â Â  (a) The person violates ORS 164.345, and as a result thereof, damages property in an amount exceeding $100; or

Â Â Â Â Â  (b) Having no right to do so nor reasonable ground to believe that the person has such right, the person intentionally damages property of another, or, the person recklessly damages property of another in an amount exceeding $100.

Â Â Â Â Â  (2) Criminal mischief in the second degree is a Class A misdemeanor. [1971 c.743 Â§146]

Â Â Â Â Â  164.355 [1967 c.378 Â§Â§1,2,3,4; 1969 c.287 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.360 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.362 [1957 c.714 Â§Â§1,6(1); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.364 [1957 c.714 Â§Â§4,5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.365 Criminal mischief in the first degree. (1) A person commits the crime of criminal mischief in the first degree who, with intent to damage property, and having no right to do so nor reasonable ground to believe that the person has such right:

Â Â Â Â Â  (a) Damages or destroys property of another:

Â Â Â Â Â  (A) In an amount exceeding $750;

Â Â Â Â Â  (B) By means of an explosive;

Â Â Â Â Â  (C) By starting a fire in an institution while the person is committed to and confined in the institution;

Â Â Â Â Â  (D) Which is a livestock animal as defined in ORS 164.055;

Â Â Â Â Â  (E) Which is the property of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility used in direct service to the public; or

Â Â Â Â Â  (F) By intentionally interfering with, obstructing or adulterating in any manner the service of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility; or

Â Â Â Â Â  (b) Intentionally uses, manipulates, arranges or rearranges the property of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility used in direct service to the public so as to interfere with its efficiency.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂInstitutionÂ includes state and local correctional facilities, mental health facilities, juvenile detention facilities and state training schools.

Â Â Â Â Â  (b) ÂMedical facilityÂ means a health care facility as defined in ORS 442.015, a licensed physicianÂs office or anywhere a licensed medical practitioner provides health care services.

Â Â Â Â Â  (c) ÂPublic utilityÂ has the meaning provided for that term in ORS 757.005 and includes any cooperative, peopleÂs utility district or other municipal corporation providing an electric, gas, water or other utility service.

Â Â Â Â Â  (d) ÂRailroadÂ has the meaning provided for that term in ORS 824.020.

Â Â Â Â Â  (e) ÂPublic transportation facilityÂ means any property, structure or equipment used for or in connection with the transportation of persons for hire by rail, air or bus, including any railroad cars, buses or airplanes used to carry out such transportation.

Â Â Â Â Â  (f) ÂTelecommunications carrierÂ has the meaning given that term in ORS 133.721.

Â Â Â Â Â  (3) Criminal mischief in the first degree is a Class C felony. [1971 c.743 Â§147; 1973 c.133 Â§6; 1975 c.344 Â§1; 1979 c.805 Â§1; 1983 c.740 Â§33a; 1987 c.447 Â§104; 1987 c.907 Â§10; 1989 c.584 Â§2; 1991 c.837 Â§13; 1991 c.946 Â§2; 1993 c.94 Â§1; 1993 c.332 Â§3; 1999 c.1040 Â§11; 1999 c.1093 Â§2; 2003 c.543 Â§4]

Â Â Â Â Â  164.366 [1957 c.714 Â§Â§2,6(2); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.367 Determining value of damage; aggregation. For purposes of ORS 164.345, 164.354 and 164.365, the value of damage done during single incidents of criminal mischief may be added together if the incidents of criminal mischief were committed:

Â Â Â Â Â  (1) Against multiple victims in the same course of conduct; or

Â Â Â Â Â  (2) Against the same victim, or two or more persons who are joint owners, within a 30-day period. [1999 c.1040 Â§12]

Â Â Â Â Â  Note: 164.367 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.368 [1957 c.714 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.369 [1989 c.584 Â§4; 2003 c.543 Â§5; renumbered 167.337 in 2003]

Â Â Â Â Â  164.370 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.373 Tampering with cable television equipment. (1) A person commits the crime of tampering with cable television equipment if the person:

Â Â Â Â Â  (a) Knowingly tampers or otherwise interferes with or connects to by any means, whether mechanical, electrical, acoustical or other means, any cable, wire or other device used for the distribution of cable television service, without authority of the provider of such service; or

Â Â Â Â Â  (b) Knowingly permits another person to tamper or otherwise interfere with, or connect to by any means, whether mechanical, electrical, acoustical or other means, any cable, wire or other device used for the distribution of cable television service, such tampering, interfering or connecting being upon premises under the control of such first person or intended for the benefit of such first person, without authority of the provider of such service.

Â Â Â Â Â  (2) Tampering with cable television equipment is a Class B misdemeanor. [1985 c.537 Â§5]

Â Â Â Â Â  164.377 Computer crime. (1) As used in this section:

Â Â Â Â Â  (a) To ÂaccessÂ means to instruct, communicate with, store data in, retrieve data from or otherwise make use of any resources of a computer, computer system or computer network.

Â Â Â Â Â  (b) ÂComputerÂ means, but is not limited to, an electronic, magnetic, optical electrochemical or other high-speed data processing device that performs logical, arithmetic or memory functions by the manipulations of electronic, magnetic or optical signals or impulses, and includes the components of a computer and all input, output, processing, storage, software or communication facilities that are connected or related to such a device in a system or network.

Â Â Â Â Â  (c) ÂComputer networkÂ means, but is not limited to, the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals or a complex consisting of two or more interconnected computers.

Â Â Â Â Â  (d) ÂComputer programÂ means, but is not limited to, a series of instructions or statements, in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from or usage of such computer system.

Â Â Â Â Â  (e) ÂComputer softwareÂ means, but is not limited to, computer programs, procedures and associated documentation concerned with the operation of a computer system.

Â Â Â Â Â  (f) ÂComputer systemÂ means, but is not limited to, a set of related, connected or unconnected, computer equipment, devices and software. ÂComputer systemÂ also includes any computer, device or software owned or operated by the Oregon State Lottery or rented, owned or operated by another person or entity under contract to or at the direction of the Oregon State Lottery.

Â Â Â Â Â  (g) ÂDataÂ means a representation of information, knowledge, facts, concepts, computer software, computer programs or instructions. ÂDataÂ may be in any form, in storage media, or as stored in the memory of the computer, or in transit, or presented on a display device. ÂDataÂ includes, but is not limited to, computer or human readable forms of numbers, text, stored voice, graphics and images.

Â Â Â Â Â  (h) ÂPropertyÂ includes, but is not limited to, financial instruments, information, including electronically produced data, and computer software and programs in either computer or human readable form, intellectual property and any other tangible or intangible item of value.

Â Â Â Â Â  (i) ÂProprietary informationÂ includes any scientific, technical or commercial information including any design, process, procedure, list of customers, list of suppliers, customersÂ records or business code or improvement thereof that is known only to limited individuals within an organization and is used in a business that the organization conducts. The information must have actual or potential commercial value and give the user of the information an opportunity to obtain a business advantage over competitors who do not know or use the information.

Â Â Â Â Â  (j) ÂServicesÂ include, but are not limited to, computer time, data processing and storage functions.

Â Â Â Â Â  (2) Any person commits computer crime who knowingly accesses, attempts to access or uses, or attempts to use, any computer, computer system, computer network or any part thereof for the purpose of:

Â Â Â Â Â  (a) Devising or executing any scheme or artifice to defraud;

Â Â Â Â Â  (b) Obtaining money, property or services by means of false or fraudulent pretenses, representations or promises; or

Â Â Â Â Â  (c) Committing theft, including, but not limited to, theft of proprietary information.

Â Â Â Â Â  (3) Any person who knowingly and without authorization alters, damages or destroys any computer, computer system, computer network, or any computer software, program, documentation or data contained in such computer, computer system or computer network, commits computer crime.

Â Â Â Â Â  (4) Any person who knowingly and without authorization uses, accesses or attempts to access any computer, computer system, computer network, or any computer software, program, documentation or data contained in such computer, computer system or computer network, commits computer crime.

Â Â Â Â Â  (5)(a) A violation of the provisions of subsection (2) or (3) of this section shall be a Class C felony. Except as provided in paragraph (b) of this subsection, a violation of the provisions of subsection (4) of this section shall be a Class A misdemeanor.

Â Â Â Â Â  (b) Any violation of this section relating to a computer, computer network, computer program, computer software, computer system or data owned or operated by the Oregon State Lottery or rented, owned or operated by another person or entity under contract to or at the direction of the Oregon State Lottery Commission shall be a Class C felony. [1985 c.537 Â§8; 1989 c.737 Â§1; 1991 c.962 Â§17; 2001 c.870 Â§18]

Â Â Â Â Â  164.380 [Repealed by 1971 c.743 Â§432]

GRAFFITI-RELATED OFFENSES

Â Â Â Â Â  164.381 Definitions. As used in ORS 137.131, 164.381 to 164.386 and 419C.461:

Â Â Â Â Â  (1) ÂGraffitiÂ means any inscriptions, words, figures or designs that are marked, etched, scratched, drawn, painted, pasted or otherwise affixed to the surface of property.

Â Â Â Â Â  (2) ÂGraffiti implementÂ means paint, ink, chalk, dye or other substance or any instrument or article designed or adapted for spraying, marking, etching, scratching or carving surfaces. [1995 c.615 Â§1]

Â Â Â Â Â  Note: 164.381 to 164.388 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.383 Unlawfully applying graffiti. (1) A person commits the offense of unlawfully applying graffiti if the person, having no right to do so nor reasonable ground to believe that the person has such right, intentionally damages property of another by applying graffiti to the property.

Â Â Â Â Â  (2) Unlawfully applying graffiti is a Class A violation. Upon a conviction for unlawfully applying graffiti, a court, in addition to any fine it imposes and pursuant to ORS 137.128 but notwithstanding ORS 137.129, may order the defendant to perform up to 100 hours of community service. The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

Â Â Â Â Â  (3) If the court orders community service, the community service must be completed within six months after entry of the order unless the person shows good cause why community service cannot be completed within the six-month time period. [1995 c.615 Â§2; 1999 c.1051 Â§156]

Â Â Â Â Â  Note: See note under 164.381.

Â Â Â Â Â  164.385 [1967 c.243 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.386 Unlawfully possessing graffiti implement. (1) A person commits the offense of unlawfully possessing a graffiti implement if the person possesses a graffiti implement with the intent of using the graffiti implement in violation of ORS 164.383.

Â Â Â Â Â  (2) Unlawfully possessing a graffiti implement is a Class C violation. Upon a conviction for unlawfully possessing a graffiti implement, a court, in addition to any fine it imposes and pursuant to ORS 137.128 but notwithstanding ORS 137.129, may order the defendant to perform up to 50 hours of community service. The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

Â Â Â Â Â  (3) If the court orders community service, the community service must be completed within six months after entry of the order unless the person shows good cause why community service cannot be completed within the six-month time period. [1995 c.615 Â§3; 1999 c.1051 Â§157]

Â Â Â Â Â  Note: See note under 164.381.

Â Â Â Â Â  164.388 Preemption. The provisions of ORS 137.131, 164.381 to 164.386 and 419C.461 are not intended to preempt any local regulation of graffiti or graffiti-related activities or any prosecution under ORS 164.345, 164.354 or 164.365. [1995 c.615 Â§7; 1999 c.1040 Â§6]

Â Â Â Â Â  Note: See note under 164.381.

Â Â Â Â Â  164.390 [1959 c.626 Â§Â§1,4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.392 [1959 c.626 Â§Â§2,3; repealed by 1971 c.743 Â§432]

ROBBERY

Â Â Â Â Â  164.395 Robbery in the third degree. (1) A person commits the crime of robbery in the third degree if in the course of committing or attempting to commit theft or unauthorized use of a vehicle as defined in ORS 164.135 the person uses or threatens the immediate use of physical force upon another person with the intent of:

Â Â Â Â Â  (a) Preventing or overcoming resistance to the taking of the property or to retention thereof immediately after the taking; or

Â Â Â Â Â  (b) Compelling the owner of such property or another person to deliver the property or to engage in other conduct which might aid in the commission of the theft or unauthorized use of a vehicle.

Â Â Â Â Â  (2) Robbery in the third degree is a Class C felony. [1971 c.743 Â§148; 2003 c.357 Â§1]

Â Â Â Â Â  164.405 Robbery in the second degree. (1) A person commits the crime of robbery in the second degree if the person violates ORS 164.395 and the person:

Â Â Â Â Â  (a) Represents by word or conduct that the person is armed with what purports to be a dangerous or deadly weapon; or

Â Â Â Â Â  (b) Is aided by another person actually present.

Â Â Â Â Â  (2) Robbery in the second degree is a Class B felony. [1971 c.743 Â§149]

Â Â Â Â Â  164.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.415 Robbery in the first degree. (1) A person commits the crime of robbery in the first degree if the person violates ORS 164.395 and the person:

Â Â Â Â Â  (a) Is armed with a deadly weapon; or

Â Â Â Â Â  (b) Uses or attempts to use a dangerous weapon; or

Â Â Â Â Â  (c) Causes or attempts to cause serious physical injury to any person.

Â Â Â Â Â  (2) Robbery in the first degree is a Class A felony. [1971 c.743 Â§150]

Â Â Â Â Â  164.420 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.430 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.440 [Amended by 1969 c.511 Â§1; repealed by 1971 c.404 Â§8 and by 1971 c.743 Â§432]

Â Â Â Â Â  164.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.452 [1965 c.100 Â§300; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.455 [1953 c.535 Â§1; 1959 c.687 Â§2; 1965 c.453 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.460 [Amended by 1957 c.470 Â§1; 1959 c.530 Â§2; 1969 c.501 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.462 [1963 c.552 Â§Â§1,2; 1965 c.450 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.465 [1953 c.430 Â§1; 1959 c.687 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.470 [Amended by 1969 c.594 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.480 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.485 [1969 c.652 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.490 [1969 c.652 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.500 [1969 c.652 Â§Â§3,4,6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.505 [1969 c.652 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.510 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.520 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.540 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.550 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.555 [1963 c.552 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.560 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.570 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.580 [Amended by 1959 c.580 Â§103; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.590 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.635 [1961 c.310 Â§2; 1967 c.332 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.660 [Amended by 1967 c.390 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.670 [Amended by 1965 c.552 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.680 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.690 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.700 [1965 c.594 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.710 [Amended by 1969 c.517 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.720 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.730 [Amended by 1967 c.351 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.740 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.750 [1969 c.584 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.760 [1969 c.584 Â§Â§2,3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.770 [1969 c.584 Â§4; repealed by 1971 c.743 Â§432]

LITTERING

Â Â Â Â Â  164.775 Deposit of trash within 100 yards of waters or in waters; license suspensions; civil penalties; credit for work in lieu of fine. (1) It is unlawful for any person to discard any glass, cans or other trash, rubbish, debris or litter on land within 100 yards of any of the waters of the state, as defined in ORS 468B.005, other than in receptacles provided for the purpose of holding such trash, rubbish, debris or litter.

Â Â Â Â Â  (2) It is unlawful for any person to discard any glass, cans or other similar refuse in any waters of the state, as defined in ORS 468.700.

Â Â Â Â Â  (3) In addition to or in lieu of the penalties provided for violation of any provision of this section, the court in which any individual is convicted of a violation of this section may order suspension of certain permits or licenses for a period not to exceed 90 days if the court finds that the violation occurred during or in connection with the exercise of the privilege granted by the permit or license. The permits and licenses to which this section applies are motor vehicle operatorÂs permits or licenses, hunting licenses, fishing licenses or boat registrations.

Â Â Â Â Â  (4)(a) Any person sentenced under subsection (6) of this section to pay a fine for violation of this section shall be permitted, in default of the payment of the fine, to work at clearing rubbish, trash and debris from the lands and waters described by subsections (1) and (2) of this section. Credit in compensation for such work shall be allowed at the rate of $25 for each day of work.

Â Â Â Â Â  (b) In any case, upon conviction, if punishment by imprisonment is imposed upon the defendant, the form of the sentence shall include that the defendant shall be punished by confinement at labor clearing rubbish, trash and debris from the lands and waters described by subsections (1) and (2) of this section, for not less than one day nor more than five days.

Â Â Â Â Â  (5) A citation conforming to the requirements of ORS 133.066 shall be used for all violations of subsection (1) or (2) of this section in the state.

Â Â Â Â Â  (6) Violation of this section is a Class B misdemeanor.

Â Â Â Â Â  (7) In addition to and not in lieu of the criminal penalty authorized by subsection (6) of this section, the civil penalty authorized by ORS 468.140 may be imposed for violation of this section.

Â Â Â Â Â  (8) Nothing in this section or ORS 164.785 prohibits the operation of a disposal site, as defined in ORS 459.005, for which a permit is required by the Department of Environmental Quality, for which such a permit has been issued and which is being operated and maintained in accordance with the terms and conditions of such permit. [Formerly 449.107; 1999 c.1051 Â§132]

Â Â Â Â Â  164.780 [1969 c.584 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.785 Placing offensive substances in waters, on highways or other property. (1) It is unlawful for any person, including a person in the possession or control of any land, to discard any dead animal carcass or part thereof, excrement, putrid, nauseous, noisome, decaying, deleterious or offensive substance into or in any other manner befoul, pollute or impair the quality of any spring, river, brook, creek, branch, well, irrigation drainage ditch, irrigation ditch, cistern or pond of water.

Â Â Â Â Â  (2) It is unlawful for any person to place or cause to be placed any polluting substance listed in subsection (1) of this section into any road, street, alley, lane, railroad right of way, lot, field, meadow or common. It is unlawful for an owner thereof to knowingly permit any polluting substances to remain in any of the places described in this subsection to the injury of the health or to the annoyance of any citizen of this state. Every 24 hours after conviction for violation of this subsection during which the violator permits the polluting substances to remain is an additional offense against this subsection.

Â Â Â Â Â  (3) Nothing in this section shall apply to the storage or spreading of manure or like substance for agricultural, silvicultural or horticultural purposes, except that no sewage sludge, septic tank or cesspool pumpings shall be used for these purposes unless treated and applied in a manner approved by the Department of Environmental Quality.

Â Â Â Â Â  (4) Violation of this section is a Class A misdemeanor.

Â Â Â Â Â  (5) The Department of Environmental Quality may impose the civil penalty authorized by ORS 468.140 for violation of this section. [Formerly 449.105; 1983 c.257 Â§1; 1987 c.325 Â§1]

Â Â Â Â Â  164.805 Offensive littering. (1) A person commits the crime of offensive littering if the person creates an objectionable stench or degrades the beauty or appearance of property or detracts from the natural cleanliness or safety of property by intentionally:

Â Â Â Â Â  (a) Discarding or depositing any rubbish, trash, garbage, debris or other refuse upon the land of another without permission of the owner, or upon any public way or in or upon any public transportation facility; or

Â Â Â Â Â  (b) Draining, or causing or permitting to be drained, sewage or the drainage from a cesspool, septic tank, recreational or camping vehicle waste holding tank or other contaminated source, upon the land of another without permission of the owner, or upon any public way; or

Â Â Â Â Â  (c) Permitting any rubbish, trash, garbage, debris or other refuse to be thrown from a vehicle which the person is operating; except that this subsection shall not apply to a person operating a vehicle transporting passengers for hire subject to regulation by the Interstate Commerce Commission or the Department of Transportation or a person operating a school bus described under ORS 801.460.

Â Â Â Â Â  (2) As used in this section, Âpublic wayÂ includes, but is not limited to, roads, streets, alleys, lanes, trails, beaches, parks and all recreational facilities operated by the state, a county or a local municipality for use by the general public.

Â Â Â Â Â  (3) As used in this section, Âpublic transportation facilityÂ has the meaning provided for in ORS 164.365.

Â Â Â Â Â  (4) Offensive littering is a Class C misdemeanor. [1971 c.743 Â§283; 1975 c.344 Â§2; 1983 c.338 Â§897; 1985 c.420 Â§20]

Â Â Â Â Â  164.810 [Repealed by 1971 c.743 Â§432]

UNLAWFUL TRANSPORT

Â Â Â Â Â  164.813 Unlawful cutting and transport of special forest products. (1) It is unlawful for any person to cut or split wood into special forest products or to harvest or remove special forest products from a place unless the person has in possession a written permit to do so from the owner of the land from which the wood is cut or the products taken. The written permit required under this subsection must set forth:

Â Â Â Â Â  (a) The date of the permit;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person granting the permit;

Â Â Â Â Â  (c) The name, address and telephone number of the person to whom the permit is granted;

Â Â Â Â Â  (d) The amount and kind of wood, by species, to be cut or split or the amount and kind of special forest products to be taken;

Â Â Â Â Â  (e) A description of the premises from which the wood is to be cut or the products taken. The description may be by legal description, tax account number or other description clearly identifying the premises; and

Â Â Â Â Â  (f) The date of expiration of the permit.

Â Â Â Â Â  (2) It is unlawful for a person to transport special forest products without possessing a permit as described in subsection (1) of this section or a document of sale showing title thereto. A document of sale must be signed by the landowner, seller or donor, and must set forth:

Â Â Â Â Â  (a) The date of the document;

Â Â Â Â Â  (b) The name, address and telephone number of the seller or donor of the products;

Â Â Â Â Â  (c) The name, address and telephone number of the purchaser or donee;

Â Â Â Â Â  (d) The amount and kind of products sold, by species; and

Â Â Â Â Â  (e) A description of the premises from which the special forest products were taken. The description may be by legal description, tax account number or other description clearly identifying the premises, or by street address in the event of purchase from a woodlot or fuel dealer or dealer in other special forest products.

Â Â Â Â Â  (3) Any person who engages in the purchase or other acquisition of special forest products for resale, other than special forest products acquired from property owned by that person, shall keep records of such purchases or acquisitions for a period of one year from the date of purchase or acquisition. The records shall be made available to any peace officer upon request and shall reveal:

Â Â Â Â Â  (a) The date of purchase or acquisition;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person from whom the special forest products were obtained and the date they were obtained;

Â Â Â Â Â  (c) The license number of any vehicle used to deliver the special forest products to the dealer for resale;

Â Â Â Â Â  (d) The quantity of special forest products purchased or acquired; and

Â Â Â Â Â  (e) The name and address of the landowner from whose land the special forest product was harvested.

Â Â Â Â Â  (4) Any permit for the removal of special forest products from public lands issued by the United States Forest Service or the Bureau of Land Management is sufficient for the purposes of subsections (1) and (2) of this section, regardless of whether the permit conforms to the specific requirements as to content set forth in subsections (1) and (2) of this section.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not apply to:

Â Â Â Â Â  (a) The cutting or transportation of wild edible mushrooms occupying a volume at harvest of one gallon or less;

Â Â Â Â Â  (b) The cutting or transportation of special forest products, as defined in subsection (6)(b)(D), (F) and (H) of this section, having a total volume of less than 27 cubic feet;

Â Â Â Â Â  (c) The cutting or transportation of special forest products, other than those specified in paragraphs (a) and (b) of this subsection, having a total volume of less than 12 cubic feet;

Â Â Â Â Â  (d) The cutting or transportation of coniferous trees that are subject to the provisions of ORS 164.825;

Â Â Â Â Â  (e) The cutting or transportation of special forest products by the owner of the land from which they were taken or by the ownerÂs agent; or

Â Â Â Â Â  (f) The transportation of special forest products by a common carrier or contract carrier.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂHarvestÂ means to separate by cutting, prying, picking, peeling, breaking, pulling, splitting or otherwise removing a special forest product from:

Â Â Â Â Â  (A) Its physical connection or point of contact with the ground or vegetation upon which it was growing; or

Â Â Â Â Â  (B) The place or position where it lay.

Â Â Â Â Â  (b) ÂSpecial forest productsÂ means:

Â Â Â Â Â  (A) Bear grass (Xerophyllum tenas), boughs, branches, ferns and other forest plant parts used in floral arrangements and decorations;

Â Â Â Â Â  (B) The bark and needles of the Pacific yew (Taxus brevifolia);

Â Â Â Â Â  (C) Cascara bark from the cascara tree (Rhamnus purshiana);

Â Â Â Â Â  (D) Cedar salvage including cedar chunks, slabs, stumps and logs that are more than one cubic foot in volume;

Â Â Â Â Â  (E) Cut or picked evergreen foliage and shrubs including, but not limited to, ferns, huckleberry, Oregon grape, rhododendron and salal;

Â Â Â Â Â  (F) Firewood;

Â Â Â Â Â  (G) Native ornamental trees and shrubs, including trees and shrubs that are not nursery grown and that have been removed from the ground with the roots intact;

Â Â Â Â Â  (H) Round or split posts, poles, pickets, stakes or rails, shakeboards, shake-bolts, shingle bolts or other round or split products of any forest tree species; and

Â Â Â Â Â  (I) Wild edible mushrooms that have not been cultivated or propagated by artificial means.

Â Â Â Â Â  (c) ÂSpecial forest productsÂ does not mean mill ends, driftwood and artificially fabricated fireplace logs.

Â Â Â Â Â  (d) ÂTransportationÂ means the physical conveyance of special forest products away from a harvest site and includes, but is not limited to, transportation in or on:

Â Â Â Â Â  (A) A motor vehicle designed for use on improved roadways;

Â Â Â Â Â  (B) A boat, barge, raft or other water vessel; or

Â Â Â Â Â  (C) An airplane, helicopter, balloon or other aircraft.

Â Â Â Â Â  (7) Subsection (3) of this section does not apply to a person who purchases cedar products that are special forest products and who complies with the record keeping requirements of ORS 165.109.

Â Â Â Â Â  (8) Violation of any provision of subsections (1) to (3) of this section is a Class B misdemeanor. [1981 c.645 Â§2; 1989 c.368 Â§1; 1993 c.167 Â§1; 1995 c.75 Â§1]

Â Â Â Â Â  164.814 State Forester required to develop forms for special forest products. No later than three months after September 9, 1995, the State Forester shall develop a typical form for the permit and document of sale required by ORS 164.813 and for the records required by ORS 164.813 (3). The State Forester shall make copies of the forms available. Use of the forms is not required. [1995 c.75 Â§2]

Â Â Â Â Â  Note: 164.814 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.815 Unlawful transport of hay. (1) A person commits the crime of unlawfully transporting hay if the person knowingly transports more than 20 bales of hay on a public highway without having in possession a transportation certificate signed by the producer or the agent of the producer showing:

Â Â Â Â Â  (a) The amount of hay in possession and the date of acquisition of it;

Â Â Â Â Â  (b) The price paid or agreed to be paid for the hay or other terms of the transportation or sale contract;

Â Â Â Â Â  (c) The location where the hay was loaded and its destination;

Â Â Â Â Â  (d) The total number of bales or other units and the method of bailing or packaging; and

Â Â Â Â Â  (e) The type of hay.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to transportation of hay:

Â Â Â Â Â  (a) By the producer thereof or the agent of the producer who has in possession written evidence of authority to transport the hay for the producer; or

Â Â Â Â Â  (b) By a person or the agent of the person under contract to transport the hay for the producer.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂHayÂ means grasses, legumes or other forage plants grown in Oregon and intended for use as a feed.

Â Â Â Â Â  (b) ÂProducerÂ means a person who raises and harvests hay on land the person owns or leases and who is delivering that hay from the field to a place of storage or sale or to a feedlot for livestock.

Â Â Â Â Â  (4) Unlawfully transporting hay is a Class C misdemeanor. [1971 c.743 Â§288a; 1973 c.445 Â§1]

Â Â Â Â Â  164.820 [Amended by 1971 c.647 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.825 Cutting and transport of coniferous trees without permit or bill of sale. (1) It is unlawful for any person to cut more than five coniferous trees unless the person has in possession written permission to do so from the owner of the land from which the trees are cut. The written permit required under this subsection must set forth:

Â Â Â Â Â  (a) The date of the permit;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person granting the permit;

Â Â Â Â Â  (c) The name, address and telephone number of the person to whom the permit is granted;

Â Â Â Â Â  (d) The number of trees, by species, to be cut;

Â Â Â Â Â  (e) A description of the premises from which the trees are to be cut. The description may be by legal description or tax account number; and

Â Â Â Â Â  (f) The date of expiration of the permit.

Â Â Â Â Â  (2) It is unlawful for any person to transport over the highways of this state more than five coniferous trees without possessing a cutting permit as described in subsection (1) of this section or a document of title showing title thereto. A document of sale must be signed by the landowner, seller or donor, and shall set forth:

Â Â Â Â Â  (a) The date of the document;

Â Â Â Â Â  (b) The name, address and telephone number of the seller or donor of the trees;

Â Â Â Â Â  (c) The name, address and telephone number of the purchaser or donee of the trees;

Â Â Â Â Â  (d) The number of trees, by species, sold or transferred by the permit or document of sale; and

Â Â Â Â Â  (e) A description of the premises from which the trees were taken. The description may be by legal description, tax account number or other description clearly identifying the premises.

Â Â Â Â Â  (3) The provisions of subsections (1) and (2) of this section do not apply to:

Â Â Â Â Â  (a) The transportation of trees in the course of transplantation, with their roots intact.

Â Â Â Â Â  (b) The cutting or transportation of coniferous trees by the owner of the land from which they were taken or by the ownerÂs agent.

Â Â Â Â Â  (c) The transportation of coniferous trees by a common carrier or contract carrier.

Â Â Â Â Â  (4) Violation of the provisions of subsection (1) or (2) of this section is a Class B misdemeanor. [1971 c.743 Â§295; 1981 c.645 Â§6]

Â Â Â Â Â  164.828 Ownership as affirmative defense under ORS 164.813 and 164.825. It is an affirmative defense to any charge under ORS 164.813 or 164.825 that the defendant is in fact the owner of the trees or special forest products cut or transported. [1981 c.645 Â§7; 1993 c.167 Â§2]

Â Â Â Â Â  Note: 164.828 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.830 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.835 Investigation to prevent violations of ORS 164.813 and 164.825. (1) All peace officers shall note and investigate the cutting and transportation of coniferous trees and special forest products as defined in ORS 164.813 for the purpose of preventing violations of ORS 164.813 and 164.825.

Â Â Â Â Â  (2) Justice courts and circuit courts have concurrent jurisdiction of violations of ORS 164.813 and 164.825. [1971 c.743 Â§296; 1981 c.645 Â§3; 1993 c.167 Â§3]

Â Â Â Â Â  164.840 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.845 Arrest, summons for cutting or transport of trees or special forest products; effect of failure to appear. (1) Whenever any peace officer has reasonable cause to believe that a person is cutting or transporting trees or special forest products in violation of ORS 164.813 (1) or (2) or 164.825, the peace officer may arrest the person without a warrant and take the person before any court having jurisdiction of the offense. The court shall proceed without delay to hear, try and determine the matter and enter judgment according to the allegations and proofs.

Â Â Â Â Â  (2) The peace officer making the arrest, if not immediately taking the person arrested into custody, may issue a summons to the person. The summons shall direct the person to appear at the court named in the summons to answer a complaint to be filed therewith. The violation shall be noted on the summons, which shall be dated and signed by the peace officer.

Â Â Â Â Â  (3) Any person to whom a summons is issued under this section who fails to appear at the time and place specified therein commits a Class B misdemeanor. [1971 c.743 Â§297; 1981 c.645 Â§4; 1993 c.167 Â§4]

Â Â Â Â Â  164.850 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.855 Seizure of trees or special forest products cut or transported in violation of ORS 164.813 or 164.825. (1) Whenever any peace officer has reasonable cause for believing that a person is cutting or transporting trees or special forest products in violation of ORS 164.813 (1) or (2) or 164.825, the peace officer may, at the time of making the arrest or issuing the summons, under ORS 164.845, seize and take possession of the trees or special forest products. The peace officer shall hold the trees or special forest products subject to the order of the court before which the arrested person is ordered to appear. If the owner of the trees or special forest products appears before the court within 48 hours after the seizure thereof and presents satisfactory evidence of ownership, the court shall order the peace officer to deliver the trees or special forest products to the owner. If the owner does not appear within the 48-hour period and prove ownership of the trees or special forest products, the court may direct the peace officer to sell the trees or special forest products in any manner and for any price that appears to the court to be warranted. If the trees or special forest products have no value, the court may direct the officer to destroy them in any manner practicable. The proceeds of the sale, less the reasonable expenses thereof, shall be paid to the treasurer of the county in which the trees or special forest products are sold. At any time within one year after the seizure of the trees or special forest products the owner thereof may appear before the court, and, upon presentation of satisfactory evidence of ownership, the court shall direct the treasurer of the county to pay the proceeds to the owner. If the owner does not appear within one year from the seizure of the trees or special forest products and prove a right to the proceeds, the proceeds shall thereafter belong to the county, and may be disposed of as the county court may direct.

Â Â Â Â Â  (2) The return of the trees or special forest products or the payment of the proceeds shall not preclude the court from imposing any fine or penalty for any violation of ORS 164.825 to 164.855. [1971 c.743 Â§298; 1981 c.645 Â§5; 1993 c.167 Â§5]

Â Â Â Â Â  164.860 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.863 Unlawful transport of meat animal carcasses. (1) Except as provided in subsection (2) of this section, it shall be unlawful for any person to transport the carcass or a primal cut thereof of any meat animal on a public highway without having in possession a transportation certificate signed by the owner or the agent of the owner showing:

Â Â Â Â Â  (a) The location where the carcass or primal cut was loaded and its destination;

Â Â Â Â Â  (b) The quantity in possession and the date of acquisition of it; and

Â Â Â Â Â  (c) Transportation or bill of sale.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the carcass or meat of a meat animal:

Â Â Â Â Â  (a) That is transported by common carrier;

Â Â Â Â Â  (b) That is marked, tagged or otherwise identified as required by ORS chapter 619;

Â Â Â Â Â  (c) That is marked, tagged or identified as required by ORS 603.045 (2), or that is the subject of the certificate and tags described in ORS 603.045 (4); or

Â Â Â Â Â  (d) That is marked, tagged or otherwise identified as having been previously inspected under the Federal Meat Inspection Act.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂCommon carrierÂ means:

Â Â Â Â Â  (A) Any person who transports for hire or who purports to be to the public as willing to transport for hire, compensation or consideration by motor vehicle, persons or property, or both, for those who may choose to employ the person; or

Â Â Â Â Â  (B) Any person who leases, rents or otherwise provides a motor vehicle for the use of others and who in connection therewith in the regular course of business provides, procures or arranges for, directly, indirectly or by course of dealing, a driver or operator therefor.

Â Â Â Â Â  (b) ÂFederal Meat Inspection ActÂ means the Act so entitled approved March 4, 1907, (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584).

Â Â Â Â Â  (c) ÂMeat animalÂ means any live cattle, equines, sheep, goats or swine.

Â Â Â Â Â  (d) ÂMeatÂ or Âmeat productÂ means any edible muscle, except any muscle found in the lips, snout or ears of meat animals, which is skeletal or found in the tongue, diaphragm, heart or esophagus, with or without any accompanying and overlying fat, and any portion of bone, skin, sinew, nerve or blood vessels normally accompanying the muscle tissue and not separated from it in the process of dressing or as otherwise prescribed by the Department of Agriculture.

Â Â Â Â Â  (4) Unlawfully transporting the carcass or primal cut of a meat animal is a Class C misdemeanor.

Â Â Â Â Â  (5) For the purpose of this section Âprimal cutÂ of cattle and equines means round, loin, flank, rib, chuck, brisket, plate or shank; of pork means ham, loin, side, spareribs, shoulder or jowl; of sheep and goats means rib or rack, loin, leg or shoulder. [1975 c.201 Â§2]

MISCELLANEOUS

Â Â Â Â Â  164.864 Definitions for ORS 164.864 to 164.875. As used in ORS 164.865, 164.866, 164.868, 164.869, 164.872, 164.873, 164.875 and 164.882 and this section, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAudiovisual recording functionÂ means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology now known or later developed.

Â Â Â Â Â  (2) ÂCommercial enterpriseÂ means a business operating in intrastate or interstate commerce for profit. ÂCommercial enterpriseÂ does not include:

Â Â Â Â Â  (a) Activities by schools, libraries or religious organizations;

Â Â Â Â Â  (b) Activities incidental to a bona fide scholastic or critical endeavor;

Â Â Â Â Â  (c) Activities incidental to the marketing or sale of recording devices; and

Â Â Â Â Â  (d) Activities involving the recording of school or religious events or activities.

Â Â Â Â Â  (3) ÂFixedÂ means embodied in a recording or other tangible medium of expression, by or under the authority of the author, so that the matter embodied is sufficiently permanent or stable to permit it to be perceived, reproduced or otherwise communicated for a period of more than transitory duration.

Â Â Â Â Â  (4) ÂLive performanceÂ means a recitation, rendering or playing of musical instruments or vocal arrangements in an audible sequence in a public performance.

Â Â Â Â Â  (5) ÂManufacturerÂ means the entity authorizing the duplication of a specific recording, but shall not include the manufacturer of the cartridge or casing itself.

Â Â Â Â Â  (6) ÂMaster recordingÂ means the master disk, master tape, master film or other device used for reproducing recorded sound from which a sound recording is directly or indirectly derived.

Â Â Â Â Â  (7) ÂMotion pictureÂ includes any motion picture, regardless of length or content, that is exhibited in a motion picture theater, exhibited on television to paying customers or under the sponsorship of a paying advertiser or produced and exhibited for scientific research or educational purposes. ÂMotion pictureÂ does not include amateur films that are shown free or at cost to friends, neighbors or civic groups.

Â Â Â Â Â  (8) ÂMotion picture theaterÂ means a movie theater, screening room or other venue that is being utilized primarily for the exhibition of a motion picture.

Â Â Â Â Â  (9) ÂOwnerÂ means a person who owns the sounds fixed in a master phonograph record, master disk, master tape, master film or other recording on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived.

Â Â Â Â Â  (10) ÂRecordingÂ means a tangible medium on which information, sounds or images, or any combination thereof, are recorded or otherwise stored. Medium includes, but is not limited to, an original phonograph record, disk, tape, audio or video cassette, wire, film or other medium now existing or developed later on which sounds, images or both are or can be recorded or otherwise stored or a copy or reproduction that duplicates in whole or in part the original.

Â Â Â Â Â  (11) ÂSound recordingÂ means any reproduction of a master recording.

Â Â Â Â Â  (12) ÂVideotapeÂ means a reel of tape upon which a motion picture is electronically or magnetically imprinted by means of an electronic video recorder and which may be used in video playback equipment to project or display the motion picture on a television screen. [1993 c.95 Â§1; 2001 c.666 Â§Â§30,42; 2005 c.459 Â§Â§3,4; 2005 c.830 Â§22]

Â Â Â Â Â  Note: 164.864, 164.866, 164.867, 164.868, 164.869, 164.872 and 164.873 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.865 Unlawful sound recording. (1) A person commits the crime of unlawful sound recording if the person:

Â Â Â Â Â  (a) Reproduces for sale any sound recording without the written consent of the owner of the master recording; or

Â Â Â Â Â  (b) Knowingly sells, offers for sale or advertises for sale any sound recording that has been reproduced without the written consent of the owner of the master recording.

Â Â Â Â Â  (2) Unlawful sound recording is a Class B misdemeanor. [1973 c.747 Â§1; 1993 c.95 Â§3]

Â Â Â Â Â  164.866 Civil action for injuries caused by criminal acts. Nothing in ORS 164.864, 164.865, 164.868, 164.869, 164.872, 164.873 or 164.875 or this section limits or impairs the right of a person injured by the criminal acts of a defendant to sue and recover damages from the defendant in a civil action. [1993 c.95 Â§11; 2001 c.666 Â§Â§31,43; 2005 c.830 Â§23]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.867 Applicability of ORS 164.868, 164.869 and 164.872. The provisions of ORS 164.868, 164.869 and 164.872 apply only to persons operating commercial enterprises. [1993 c.95 Â§2]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.868 Unlawful labeling of a sound recording. (1) A person commits unlawful labeling of a sound recording if the person:

Â Â Â Â Â  (a) Fails to disclose the origin of a sound recording when the person knowingly advertises or offers for sale or resale, sells, resells, rents, leases, or lends or possesses for any of these purposes, any sound recording that does not contain the true name and address of the manufacturer in a prominent place on the cover, jacket or label of the sound recording; and

Â Â Â Â Â  (b) Possesses five or more duplicate copies or 20 or more individual copies of recordings produced without consent of the owner or performer and the recordings are intended for sale or distribution in violation of this section.

Â Â Â Â Â  (2) Unlawful labeling of a sound recording is a Class C felony. [1993 c.95 Â§7]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.869 Unlawful recording of a live performance. (1) A person commits unlawful recording of a live performance if the person:

Â Â Â Â Â  (a)(A) Advertises or offers for sale, sells, rents, transports, or causes the sale, resale, rental or transportation of, or possesses for one or more of these purposes, a recording containing sounds of a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; or

Â Â Â Â Â  (B) With the intent to sell, records or fixes, or causes to be recorded or fixed on a recording, a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; and

Â Â Â Â Â  (b) Possesses five or more duplicate copies or 20 or more individual copies of recordings produced without consent of the owner or performer and the recordings are intended for sale or distribution in violation of this section.

Â Â Â Â Â  (2) Unlawful recording of a live performance is a Class C felony.

Â Â Â Â Â  (3) For purposes of subsections (1) and (2) of this section, in the absence of a written agreement or law to the contrary, the performer of a live performance is presumed to own the rights to record or fix the performance.

Â Â Â Â Â  (4) A person who is authorized to maintain custody and control over business records that reflect whether or not the owner of the live performance consented to having the live performance recorded or fixed is a proper witness in a proceeding regarding the issue of consent. [1993 c.95 Â§Â§5,6]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.870 [Repealed by 1957 c.269 Â§1; (164.871 enacted in lieu of 164.870)]

Â Â Â Â Â  164.871 [1957 c.269 Â§2 (enacted in lieu of 164.870); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.872 Unlawful labeling of a videotape recording. (1) A person commits unlawful labeling of a videotape recording if the person:

Â Â Â Â Â  (a) Fails to disclose the origin of a recording when the person knowingly advertises or offers for sale or resale, or sells, resells, rents, leases or lends, or possesses for any of these purposes, any videotape recording that does not contain the true name and address of the manufacturer in a prominent place on the cover, jacket or label of the videotape recording; and

Â Â Â Â Â  (b) Possesses five or more duplicate copies or 20 or more individual copies of videotape recordings produced without consent of the owner or performer and the videotape recordings are intended for sale or distribution in violation of this section.

Â Â Â Â Â  (2) Unlawful labeling of a videotape recording is a Class C felony. [1993 c.95 Â§8]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.873 Exemptions from ORS 164.865, 164.868, 164.869, 164.872 and 164.875. (1) The provisions of ORS 164.872 and 164.875 do not apply to:

Â Â Â Â Â  (a) The production of a videotape of a motion picture that is defined as a public record under ORS 192.005 (5), in accordance with ORS 192.005 to 192.170 or 357.805 to 357.895.

Â Â Â Â Â  (b) The production of a videotape of a motion picture that is defined as a legislative record under ORS 171.410, in accordance with ORS 171.410 to 171.430.

Â Â Â Â Â  (2) The provisions of ORS 164.865, 164.868, 164.869 (1) and (2) and 164.875 do not apply to the reproduction of:

Â Â Â Â Â  (a) Any recording that is used or intended to be used only for broadcast by educational radio or television stations.

Â Â Â Â Â  (b) A sound recording, or the production of a videotape of a motion picture, that is defined as a public record under ORS 192.005 (5), with or without charging and collecting a fee therefor, in accordance with ORS 192.005 to 192.170 or 357.805 to 357.895.

Â Â Â Â Â  (c) A sound recording defined as a legislative record under ORS 171.410, with or without charging and collecting a fee therefor, in accordance with ORS 171.410 to 171.430. [1993 c.95 Â§Â§9,10]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.875 Unlawful videotape recording. (1) A person commits the crime of unlawful videotape recording if the person:

Â Â Â Â Â  (a) Produces for sale any videotape without the written consent of the owner of the motion picture imprinted thereon; or

Â Â Â Â Â  (b) Knowingly sells or offers for sale any videotape that has been produced without the written consent of the owner of the motion picture imprinted thereon.

Â Â Â Â Â  (2) Unlawful videotape recording is a Class B misdemeanor. [1979 c.550 Â§2; 1993 c.95 Â§4]

Â Â Â Â Â  164.876 [1993 c.95 Â§12; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  164.877 Unlawful tree spiking; unlawful possession of substance that can damage certain wood processing equipment. (1) A person commits the crime of unlawful tree spiking if the person knowingly drives or places in any tree or saw log, without the prior consent of the owner thereof, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment with intent to cause inconvenience, annoyance or alarm to any other person.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, unlawful tree spiking is a Class C felony.

Â Â Â Â Â  (3) Unlawful tree spiking that results in serious physical injury to another person is a Class B felony.

Â Â Â Â Â  (4) Any person who possesses, with the intent to use in violation of subsections (1) to (3) of this section, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment is guilty of a Class A misdemeanor. [1989 c.1003 Â§Â§2,3]

Â Â Â Â Â  164.879 [2001 c.666 Â§50; repealed by 2005 c.830 Â§48]

Â Â Â Â Â  164.880 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.882 Unlawful operation of an audiovisual device. (1) A person commits the crime of unlawful operation of an audiovisual device if the person knowingly operates the audiovisual recording function of any device in a motion picture theater, while a motion picture is being exhibited, without the written consent of the motion picture theater owner.

Â Â Â Â Â  (2) Unlawful operation of an audiovisual device is a Class B misdemeanor.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to any activity undertaken in the course of bona fide law enforcement activity or necessary to the proper functioning of the criminal justice system. [2005 c.459 Â§1]

Â Â Â Â Â  Note: 164.882 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.885 Endangering aircraft. (1) A person commits the crime of endangering aircraft if the person knowingly:

Â Â Â Â Â  (a) Throws an object at, or drops an object upon, an aircraft;

Â Â Â Â Â  (b) Discharges a bow and arrow, gun, airgun or firearm at or toward an aircraft;

Â Â Â Â Â  (c) Tampers with any aircraft or aircraft equipment, fuel, lubricant or parts in a manner such as to impair the safety, efficiency or operation of the aircraft, unless the person does so with the consent of the owner, operator or possessor of the aircraft; or

Â Â Â Â Â  (d) Places, sets, arms or causes to be discharged any spring gun, trap, explosive device or explosive material with the intent of damaging, destroying or discouraging the operation of any aircraft.

Â Â Â Â Â  (2) Endangering aircraft is a Class C felony. [1981 c.901 Â§1]

Â Â Â Â Â  Note: 164.885 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.887 Interference with agricultural operations. (1) Except as provided in subsection (3) of this section, a person commits the offense of interference with agricultural operations if the person, while on the property of another person who is engaged in agricultural operations, intentionally or knowingly obstructs, impairs or hinders or attempts to obstruct, impair or hinder agricultural operations.

Â Â Â Â Â  (2) Interference with agricultural operations is a Class A misdemeanor.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) A person who is involved in a labor dispute as defined in ORS 662.010 with the other person; or

Â Â Â Â Â  (b) A public employee who is performing official duties.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a)(A) ÂAgricultural operationsÂ means the conduct of logging and forest management, mining, farming or ranching of livestock animals or domestic farm animals;

Â Â Â Â Â  (B) ÂDomestic farm animalÂ means an animal used to control or protect livestock animals or used in other related agricultural activities; and

Â Â Â Â Â  (C) ÂLivestock animalsÂ has the meaning given that term in ORS 164.055.

Â Â Â Â Â  (b) ÂDomestic farm animalÂ and Âlivestock animalsÂ do not include stray animals. [1999 c.694 Â§1]

Â Â Â Â Â  Note: 164.887 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.889 Interference with agricultural research. (1) A person commits the crime of interference with agricultural research if the person knowingly:

Â Â Â Â Â  (a) Damages any property at an agricultural research facility with the intent to damage or hinder agricultural research or experimentation;

Â Â Â Â Â  (b) Obtains any property of an agricultural research facility with the intent to damage or hinder agricultural research or experimentation;

Â Â Â Â Â  (c) Obtains access to an agricultural research facility by misrepresentation with the intent to perform acts that would damage or hinder agricultural research or experimentation;

Â Â Â Â Â  (d) Enters an agricultural research facility with the intent to damage, alter, duplicate or obtain unauthorized possession of records, data, materials, equipment or specimens related to agricultural research or experimentation;

Â Â Â Â Â  (e) Without the authorization of the agricultural research facility, obtains or exercises control over records, data, materials, equipment or specimens of the agricultural research facility with the intent to destroy or conceal the records, data, materials, equipment or specimens; or

Â Â Â Â Â  (f) Releases or steals an animal from, or causes the death, injury or loss of an animal at, an agricultural research facility.

Â Â Â Â Â  (2) Interference with agricultural research is a Class C felony.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂAgricultural research facilityÂ means any structure or land, whether privately or publicly owned, leased or operated, that is being used for agricultural research or experimentation.

Â Â Â Â Â  (b) ÂAgricultural research or experimentationÂ means the lawful study, analysis or testing of plants or animals, or the use of plants or animals to conduct studies, analyses, testing or teaching, for the purpose of improving farming, forestry or animal husbandry.

Â Â Â Â Â  (4) In addition to any other penalty imposed for violation of this section, a person convicted of interference with agricultural research is liable for:

Â Â Â Â Â  (a) Damages to real and personal property caused by acts constituting the violation; and

Â Â Â Â Â  (b) The costs of repeating an experiment, including the replacement of the records, data, equipment, specimens, labor and materials, if acts constituting the violation cause the failure of an experiment in progress or irreparably damage completed research or experimentation. [2001 c.147 Â§1]

Â Â Â Â Â  Note: 164.889 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.890 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.900 [Repealed by 1971 c.743 Â§432]

_______________



Chapter 165

Chapter 165 Â Offenses Involving Fraud or Deception

2005 EDITION

OFFENSES INVOLVING FRAUD OR DECEPTION

CRIMES AND PUNISHMENTS

FORGERY AND RELATED OFFENSES

165.002Â Â Â Â  Definitions for ORS 165.002 to 165.070

165.007Â Â Â Â  Forgery in the second degree

165.013Â Â Â Â  Forgery in the first degree

165.017Â Â Â Â  Criminal possession of a forged instrument in the second degree

165.022Â Â Â Â  Criminal possession of a forged instrument in the first degree

165.027Â Â Â Â  Evidence admissible to prove forgery or possession of forged instrument

165.032Â Â Â Â  Criminal possession of a forgery device

165.037Â Â Â Â  Criminal simulation

165.042Â Â Â Â  Fraudulently obtaining a signature

165.047Â Â Â Â  Unlawfully using slugs

165.055Â Â Â Â  Fraudulent use of a credit card

165.065Â Â Â Â  Negotiating a bad check

165.070Â Â Â Â  Possessing fraudulent communications device

165.072Â Â Â Â  Definitions for ORS 165.072 and 165.074

165.074Â Â Â Â  Unlawful factoring of payment card transaction

BUSINESS AND COMMERCIAL OFFENSES

165.075Â Â Â Â  Definitions

165.080Â Â Â Â  Falsifying business records

165.085Â Â Â Â  Sports bribery

165.090Â Â Â Â  Sports bribe receiving

165.095Â Â Â Â  Misapplication of entrusted property

165.100Â Â Â Â  Issuing a false financial statement

165.102Â Â Â Â  Obtaining execution of documents by deception

165.107Â Â Â Â  Failing to maintain a metal purchase record

165.109Â Â Â Â  Failing to maintain a cedar purchase record

165.114Â Â Â Â  Sale of educational assignments

CRIMES INVOLVING COMMUNICATIONS

165.475Â Â Â Â  Sending telegrams in order of receipt

165.480Â Â Â Â  Telegrams having priority in time of war or crisis

165.485Â Â Â Â  Wrongful alteration of telegraphic message

165.490Â Â Â Â  Use by company agent of information contained in message

165.495Â Â Â Â  Refusing to send or deliver message or sending message out of order

165.505Â Â Â Â  Opening or procuring telegraphic message addressed to another; civil liability

165.510Â Â Â Â  Learning contents of telegraphic message sent to another; civil liability

165.515Â Â Â Â  Bribery of telegraph company agents to disclose contents of message

165.520Â Â Â Â  Opening, reading or publishing letter; federal jurisdiction

165.535Â Â Â Â  Definitions applicable to obtaining contents of communications

165.540Â Â Â Â  Obtaining contents of communications

165.542Â Â Â Â  Reports required concerning use of electronic listening device

165.543Â Â Â Â  Interception of communications

165.545Â Â Â Â  Prohibitions not applicable to fire or police activities

165.549Â Â Â Â  Prevention of telephone communications when hostage taken; duties of telephone company; defense against liability

165.555Â Â Â Â  Unlawful telephone solicitation of contributions for charitable purposes

165.560Â Â Â Â  Application of ORS 165.555

165.565Â Â Â Â  Optional local ordinances; certain existing local ordinances preserved

165.570Â Â Â Â  Improper use of emergency reporting system

165.572Â Â Â Â  Interference with making a report

CELLULAR TELEPHONES

165.575Â Â Â Â  Definitions

165.577Â Â Â Â  Cellular counterfeiting in the third degree

165.579Â Â Â Â  Cellular counterfeiting in the second degree

165.581Â Â Â Â  Cellular counterfeiting in the first degree

165.583Â Â Â Â  Exemptions from ORS 165.577, 165.579 and 165.581

USE OF PEN REGISTERS AND TRAP AND TRACE DEVICES

165.657Â Â Â Â  Definitions for ORS 165.659 to 165.669

165.659Â Â Â Â  General prohibition

165.661Â Â Â Â  When provider of communication service may use devices

165.663Â Â Â Â  Use by police; application to court; statement required

165.667Â Â Â Â  Order by court; findings; contents of order

165.669Â Â Â Â  Duties imposed upon certain persons upon service of order authorizing installation of pen register or trap and trace device; compensation to persons; immunity

165.671Â Â Â Â  Defense to civil or criminal action

165.673Â Â Â Â  Disclosure of results prohibited; exception

FALSE CLAIMS FOR HEALTH CARE PAYMENTS

165.690Â Â Â Â  Definitions

165.692Â Â Â Â  Making false claim for health care payment

165.694Â Â Â Â  Aggregation of claims

165.696Â Â Â Â  Who may commence prosecution

165.698Â Â Â Â  Notice of conviction

MISCELLANEOUS

165.800Â Â Â Â  Identity theft

165.805Â Â Â Â  Misrepresentation of age by a minor

165.810Â Â Â Â  Unlawful possession of a personal identification device

165.813Â Â Â Â  Unlawful possession of fictitious identification

165.825Â Â Â Â  Sale of drugged horse

165.840Â Â Â Â  Meaning of Âtelegraphic copyÂ in ORS 165.845 and 165.850

165.845Â Â Â Â  Making and drawing of checks and notes by wire

165.850Â Â Â Â  Manner of expressing private and official seals in telegrams

PENALTIES

165.990Â Â Â Â  Penalties

FORGERY AND RELATED OFFENSES

Â Â Â Â Â  165.002 Definitions for ORS 165.002 to 165.070. As used in ORS 165.002 to 165.027, and 165.032 to 165.070, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂWritten instrumentÂ means any paper, document, instrument, article or electronic record containing written or printed matter or the equivalent thereof, whether complete or incomplete, used for the purpose of reciting, embodying, conveying or recording information or constituting a symbol or evidence of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.

Â Â Â Â Â  (2) ÂComplete written instrumentÂ means one which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof.

Â Â Â Â Â  (3) ÂIncomplete written instrumentÂ means one which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

Â Â Â Â Â  (4) To Âfalsely makeÂ a written instrument means to make or draw a complete written instrument in its entirety, or an incomplete written instrument which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, the ostensible maker did not authorize the making or drawing thereof.

Â Â Â Â Â  (5) To Âfalsely completeÂ a written instrument means to transform, by adding, inserting or changing matter, an incomplete written instrument into a complete one, without the authority of anyone entitled to grant it, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.

Â Â Â Â Â  (6) To Âfalsely alterÂ a written instrument means to change, without authorization by anyone entitled to grant it, a written instrument, whether complete or incomplete, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or in any other manner, so that the instrument so altered falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.

Â Â Â Â Â  (7) To ÂutterÂ means to issue, deliver, publish, circulate, disseminate, transfer or tender a written instrument or other object to another.

Â Â Â Â Â  (8) ÂForged instrumentÂ means a written instrument which has been falsely made, completed or altered.

Â Â Â Â Â  (9) ÂElectronic recordÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (10) ÂSignatureÂ includes, but is not limited to, an electronic signature, as defined in ORS 84.004. [1971 c.743 Â§151; 2001 c.535 Â§27]

Â Â Â Â Â  165.005 [Amended by 1955 c.435 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.007 Forgery in the second degree. (1) A person commits the crime of forgery in the second degree if, with intent to injure or defraud, the person:

Â Â Â Â Â  (a) Falsely makes, completes or alters a written instrument; or

Â Â Â Â Â  (b) Utters a written instrument which the person knows to be forged.

Â Â Â Â Â  (2) Forgery in the second degree is a Class A misdemeanor. [1971 c.743 Â§152]

Â Â Â Â Â  165.010 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.012 [1963 c.553 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.013 Forgery in the first degree. (1) A person commits the crime of forgery in the first degree if the person violates ORS 165.007:

Â Â Â Â Â  (a) And the written instrument is or purports to be any of the following:

Â Â Â Â Â  (A) Part of an issue of money, securities, postage or revenue stamps, or other valuable instruments issued by a government or governmental agency;

Â Â Â Â Â  (B) Part of an issue of stock, bonds or other instruments representing interests in or claims against any property or person;

Â Â Â Â Â  (C) A deed, will, codicil, contract or assignment;

Â Â Â Â Â  (D) A check for $1,000 or more, a credit card purchase slip for $1,000 or more, or a combination of checks and credit card purchase slips that, in the aggregate, total $1,000 or more, or any other commercial instrument or other document that does or may evidence, create, transfer, alter, terminate or otherwise affect a legal right, interest, obligation or status; or

Â Â Â Â Â  (E) A public record; or

Â Â Â Â Â  (b) By falsely making, completing or altering, or by uttering, at least 15 retail sales receipts, Universal Product Code labels, EAN-8 labels or EAN-13 labels or a combination of at least 15 retail sales receipts, Universal Product Code labels, EAN-8 labels or EAN-13 labels.

Â Â Â Â Â  (2) The value of single check or credit card transactions may be added together under subsection (1)(a)(D) of this section if the transactions were committed:

Â Â Â Â Â  (a) Against multiple victims within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim within a 180-day period.

Â Â Â Â Â  (3) Forgery in the first degree is a Class C felony. [1971 c.743 Â§153; 1993 c.680 Â§25; 2005 c.761 Â§1]

Â Â Â Â Â  165.015 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.017 Criminal possession of a forged instrument in the second degree. (1) A person commits the crime of criminal possession of a forged instrument in the second degree if, knowing it to be forged and with intent to utter same, the person possesses a forged instrument.

Â Â Â Â Â  (2) Criminal possession of a forged instrument in the second degree is a Class A misdemeanor. [1971 c.743 Â§154]

Â Â Â Â Â  165.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.022 Criminal possession of a forged instrument in the first degree. (1) A person commits the crime of criminal possession of a forged instrument in the first degree if, knowing it to be forged and with intent to utter same, the person possesses a forged instrument of the kind and in the amount specified in ORS 165.013 (1).

Â Â Â Â Â  (2) Criminal possession of a forged instrument in the first degree is a Class C felony. [1971 c.743 Â§155; 2005 c.761 Â§2]

Â Â Â Â Â  165.025 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.027 Evidence admissible to prove forgery or possession of forged instrument. (1) In any prosecution for forgery of a bank bill or note or for criminal possession of a forged bank bill or note, the testimony of any person acquainted with the signature of the officer or agent authorized to sign the bills or notes of the bank of which such bill or note is alleged to be a forgery, or who has knowledge of the difference in appearance of the true and forged bills or notes thereof, may be admitted to prove that it is a forgery.

Â Â Â Â Â  (2) In any prosecution for forgery or for criminal possession of any note, certificate, bond, bill of credit, or other security or evidence of debt issued on behalf of the United States or any state or territory, the certificate duly sworn to of the Secretary of the Treasury, or of the Treasurer of the United States, or of the secretary or treasurer of any state or treasury on whose behalf the note, certificate, bond, bill of credit or other security or evidence of debt purports to have been issued, shall be admitted as evidence to prove that it is a forgery. [1971 c.743 Â§290]

Â Â Â Â Â  165.030 [Amended by 1961 c.715 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.032 Criminal possession of a forgery device. (1) A person commits the crime of criminal possession of a forgery device if:

Â Â Â Â Â  (a) The person makes or possesses with knowledge of its character any plate, die or other device, apparatus, equipment or article specifically designed for use in counterfeiting or otherwise forging written instruments; or

Â Â Â Â Â  (b) With intent to use, or to aid or permit another to use, the same for purposes of forgery, the person makes or possesses any device, apparatus, equipment or article capable of or adaptable to such use.

Â Â Â Â Â  (2) Criminal possession of a forgery device is a Class C felony. [1971 c.743 Â§156]

Â Â Â Â Â  165.035 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.037 Criminal simulation. (1) A person commits the crime of criminal simulation if:

Â Â Â Â Â  (a) With intent to defraud, the person makes or alters any object in such a manner that it appears to have an antiquity, rarity, source or authorship that it does not in fact possess; or

Â Â Â Â Â  (b) With knowledge of its true character and with intent to defraud, the person utters or possesses an object so simulated.

Â Â Â Â Â  (2) Criminal simulation is a Class A misdemeanor. [1971 c.743 Â§157]

Â Â Â Â Â  165.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.042 Fraudulently obtaining a signature. (1) A person commits the crime of fraudulently obtaining a signature if, with intent to defraud or injure another, the person obtains the signature of a person to a written instrument by knowingly misrepresenting any fact.

Â Â Â Â Â  (2) Fraudulently obtaining a signature is a Class A misdemeanor. [1971 c.743 Â§158]

Â Â Â Â Â  165.045 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.047 Unlawfully using slugs. (1) A person commits the crime of unlawfully using slugs if:

Â Â Â Â Â  (a) With intent to defraud the supplier of property or a service sold or offered by means of a coin machine, the person inserts, deposits or otherwise uses a slug in such machine; or

Â Â Â Â Â  (b) The person makes, possesses, offers for sale or disposes of a slug with intent to enable a person to use it fraudulently in a coin machine.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCoin machineÂ means a coin box, turnstile, vending machine, or other mechanical or electronic device or receptacle designed to receive a coin or bill of a certain denomination or a token made for such purpose, and in return for the insertion or deposit thereof, automatically to offer, provide, assist in providing or permit the acquisition or use of some property or service.

Â Â Â Â Â  (b) ÂSlugÂ means an object, article or device which, by virtue of its size, shape or any other quality is capable of being inserted, deposited, or otherwise used in a coin machine as a fraudulent substitute for a genuine coin, bill or token.

Â Â Â Â Â  (3) Unlawfully using slugs is a Class B misdemeanor. [1971 c.743 Â§159]

Â Â Â Â Â  165.055 Fraudulent use of a credit card. (1) A person commits the crime of fraudulent use of a credit card if, with intent to injure or defraud, the person uses a credit card for the purpose of obtaining property or services with knowledge that:

Â Â Â Â Â  (a) The card is stolen or forged; or

Â Â Â Â Â  (b) The card has been revoked or canceled; or

Â Â Â Â Â  (c) For any other reason the use of the card is unauthorized by either the issuer or the person to whom the credit card is issued.

Â Â Â Â Â  (2) ÂCredit cardÂ means a card, booklet, credit card number or other identifying symbol or instrument evidencing an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer.

Â Â Â Â Â  (3) The value of single credit card transactions may be added together if the transactions were committed:

Â Â Â Â Â  (a) Against multiple victims within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim within a 180-day period.

Â Â Â Â Â  (4) Fraudulent use of a credit card is:

Â Â Â Â Â  (a) A Class A misdemeanor if the aggregate total amount of property or services the person obtains or attempts to obtain is under $750.

Â Â Â Â Â  (b) A Class C felony if the aggregate total amount of property or services the person obtains or attempts to obtain is $750 or more. [1971 c.743 Â§160; 1973 c.133 Â§7; 1987 c.907 Â§11; 1993 c.680 Â§26]

Â Â Â Â Â  165.065 Negotiating a bad check. (1) A person commits the crime of negotiating a bad check if the person makes, draws or utters a check or similar sight order for the payment of money, knowing that it will not be honored by the drawee.

Â Â Â Â Â  (2) For purposes of this section, unless the check or order is postdated, it is prima facie evidence of knowledge that the check or order would not be honored if:

Â Â Â Â Â  (a) The drawer has no account with the drawee at the time the check or order is drawn or uttered; or

Â Â Â Â Â  (b) Payment is refused by the drawee for lack of funds, upon presentation within 30 days after the date of utterance, and the drawer fails to make good within 10 days after receiving notice of refusal.

Â Â Â Â Â  (3) Negotiating a bad check is:

Â Â Â Â Â  (a) A Class A misdemeanor, except as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) Enhanced from a Class A misdemeanor to a Class C felony if at the time of sentencing it is established beyond a reasonable doubt that the person has been convicted in this state, within the preceding five years, of the crime of negotiating a bad check or of theft by deception by means of a bad check. [1971 c.743 Â§161; 1979 c.594 Â§1]

Â Â Â Â Â  165.070 Possessing fraudulent communications device.(1) A person commits the crime of possessing a fraudulent communications device if the person:

Â Â Â Â Â  (a) Makes, possesses, sells, gives or otherwise transfers to another, or offers or advertises pictures or diagrams concerning an instrument, apparatus or device with intent that the same be used or with knowledge or reason to believe the same is intended to or may be used to avoid any lawful telephone or telegraph toll charge or to conceal the existence or place of origin or destination of any telephone or telegraph communication; or

Â Â Â Â Â  (b) Sells, gives or otherwise transfers to another or offers, or advertises plans or instructions for making or assembling an instrument, apparatus or device described in paragraph (a) of this subsection with knowledge or reason to believe that they may be used to make or assemble such instrument, apparatus or device.

Â Â Â Â Â  (2) An instrument, apparatus, device, plans, instructions or written publication described in subsection (1) of this section may be seized under warrant or incident to a lawful arrest, and upon the conviction of a person under subsection (1) of this section, such instrument, apparatus, device, plans, instructions or written publication may be destroyed as contraband by the sheriff of the county in which such person was convicted or turned over to the person providing telephone or telegraph service in the territory in which the same was seized.

Â Â Â Â Â  (3) Possessing a fraudulent communications device is a Class C felony. [1973 c.133 Â§5]

Â Â Â Â Â  165.072 Definitions for ORS 165.072 and 165.074. As used in this section and ORS 165.074, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCardholderÂ means a person to whom a payment card is issued or a person who is authorized to use the payment card.

Â Â Â Â Â  (2) ÂCredit cardÂ means a card, plate, booklet, credit card number, credit card account number or other identifying symbol, instrument or device that can be used to pay for, or to obtain on credit, goods or services.

Â Â Â Â Â  (3) ÂFinancial institutionÂ means a financial institution as that term is defined in ORS 706.008.

Â Â Â Â Â  (4) ÂMerchantÂ means:

Â Â Â Â Â  (a) An owner or operator of a retail mercantile establishment;

Â Â Â Â Â  (b) An agent, employee, lessee, consignee, franchisee, officer, director or independent contractor of an owner or operator of a retail mercantile establishment; and

Â Â Â Â Â  (c) A person who receives what the person believes to be a payment card or information from a payment card from a cardholder as the instrument for obtaining something of value from the person.

Â Â Â Â Â  (5) ÂPayment cardÂ means a credit card, charge card, debit card, stored value card or any card that is issued to a person and allows the user to obtain something of value from a merchant.

Â Â Â Â Â  (6) ÂPayment card transactionÂ means a sale or other transaction or act in which a payment card is used to pay for, or to obtain on credit, goods or services.

Â Â Â Â Â  (7) ÂPayment card transaction recordÂ means any record or evidence of a payment card transaction, including, without limitation, any paper, sales draft, instrument or other writing and any electronic or magnetic transmission or record.

Â Â Â Â Â  (8) ÂPersonÂ does not include a financial institution or its authorized employee, representative or agent.

Â Â Â Â Â  (9) ÂPrevious convictionÂ has the meaning given that term in ORS 137.712.

Â Â Â Â Â  (10) ÂReencoderÂ means an electronic device that places encoded information from one payment card onto another payment card.

Â Â Â Â Â  (11) ÂScanning deviceÂ means an electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on a payment card. [1991 c.398 Â§1; 1997 c.631 Â§419; 2003 c.383 Â§1]

Â Â Â Â Â  165.074 Unlawful factoring of payment card transaction. (1) A person commits the crime of unlawful factoring of a payment card transaction if the person intentionally or knowingly:

Â Â Â Â Â  (a) Presents to or deposits with, or causes another to present to or deposit with, a financial institution for payment a payment card transaction record that is not the result of a payment card transaction between the cardholder and the person;

Â Â Â Â Â  (b) Employs, solicits or otherwise causes a merchant to present to or deposit with a financial institution for payment a payment card transaction record that is not the result of a payment card transaction between the cardholder and the merchant;

Â Â Â Â Â  (c) Employs, solicits or otherwise causes another to become a merchant for purposes of engaging in conduct made unlawful by this section;

Â Â Â Â Â  (d) Uses a scanning device to access, read, scan, obtain, memorize or store information encoded on a payment card:

Â Â Â Â Â  (A) Without the permission of the cardholder; or

Â Â Â Â Â  (B) With the intent to defraud another person; or

Â Â Â Â Â  (e) Uses a reencoder to place encoded information from one payment card onto another payment card:

Â Â Â Â Â  (A) Without the permission of the cardholder of the payment card from which encoded information is being taken; or

Â Â Â Â Â  (B) With the intention to defraud another person.

Â Â Â Â Â  (2) Unlawful factoring of a payment card transaction is a Class C felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful factoring of a payment card transaction is a Class B felony if the person has one or more previous convictions under this section. [1991 c.398 Â§2; 2003 c.383 Â§2]

BUSINESS AND COMMERCIAL OFFENSES

Â Â Â Â Â  165.075 Definitions. As used in chapter 743, Oregon Laws 1971, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefitÂ means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary.

Â Â Â Â Â  (2) ÂBusiness recordsÂ means any writing or article kept or maintained by an enterprise for the purpose of evidencing or reflecting its condition or activities.

Â Â Â Â Â  (3) ÂEnterpriseÂ means any private entity of one or more persons, corporate or otherwise, engaged in business, commercial, professional, charitable, political, industrial or organized fraternal activity.

Â Â Â Â Â  (4) ÂFiduciaryÂ means a trustee, guardian, executor, administrator, receiver or any other person acting in a fiduciary capacity as agent or employee of an organization which is a fiduciary.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a bank, insurance company, credit union, savings and loan association, investment trust or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

Â Â Â Â Â  (6) ÂGovernmentÂ means the state, any political subdivision thereof, or any governmental instrumentality within the state.

Â Â Â Â Â  (7) ÂMisappliesÂ means dealing with property contrary to law or governmental regulation governing the custody or disposition of that property; governmental regulation includes administrative and judicial rules and orders as well as statutes and ordinances.

Â Â Â Â Â  (8) ÂSports contestÂ means any professional or amateur sport or athletic game or contest viewed by the public.

Â Â Â Â Â  (9) ÂSports officialÂ means any person who acts in sports contests as an umpire, referee, judge or sports contest official.

Â Â Â Â Â  (10) ÂSports participantÂ means any person who directly or indirectly participates in sports contests as a player, contestant, team member, coach, manager, trainer, or any other person directly associated with a player, contestant or team member in connection with a sports activity. [1971 c.743 Â§162]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 743, Oregon Laws 1971,Â for the words Âthis ActÂ in section 162, chapter 743, Oregon Laws 1971, compiled as 165.075. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  165.080 Falsifying business records. (1) A person commits the crime of falsifying business records if, with intent to defraud, the person:

Â Â Â Â Â  (a) Makes or causes a false entry in the business records of an enterprise; or

Â Â Â Â Â  (b) Alters, erases, obliterates, deletes, removes or destroys a true entry in the business records of an enterprise; or

Â Â Â Â Â  (c) Fails to make a true entry in the business records of an enterprise in violation of a known duty imposed upon the person by law or by the nature of the position of the person; or

Â Â Â Â Â  (d) Prevents the making of a true entry or causes the omission thereof in the business records of an enterprise.

Â Â Â Â Â  (2) Falsifying business records is a Class A misdemeanor. [1971 c.743 Â§163]

Â Â Â Â Â  165.085 Sports bribery. (1) A person commits the crime of sports bribery if the person:

Â Â Â Â Â  (a) Offers, confers or agrees to confer any benefit upon a sports participant with intent to influence the sports participant not to give the best effort of the sports participant in a sports contest; or

Â Â Â Â Â  (b) Offers, confers or agrees to confer any benefit upon a sports official with intent to influence the sports official to improperly perform duties of a sports official.

Â Â Â Â Â  (2) Sports bribery is a Class C felony. [1971 c.743 Â§164]

Â Â Â Â Â  165.090 Sports bribe receiving. (1) A person commits the crime of sports bribe receiving if:

Â Â Â Â Â  (a) As a sports participant the person solicits, accepts or agrees to accept any benefit from another person with the intent that the person will thereby be influenced not to give the best effort of the person in a sports contest; or

Â Â Â Â Â  (b) As a sports official the person solicits, accepts or agrees to accept any benefit from another person with the intent that the person will improperly perform duties of a sports official.

Â Â Â Â Â  (2) Sports bribe receiving is a Class C felony. [1971 c.743 Â§165]

Â Â Â Â Â  165.095 Misapplication of entrusted property. (1) A person commits the crime of misapplication of entrusted property if, with knowledge that the misapplication is unlawful and that it involves a substantial risk of loss or detriment to the owner or beneficiary of such property, the person intentionally misapplies or disposes of property that has been entrusted to the person as a fiduciary or that is property of the government or a financial institution.

Â Â Â Â Â  (2) Misapplication of entrusted property is a Class A misdemeanor. [1971 c.743 Â§166]

Â Â Â Â Â  165.100 Issuing a false financial statement. (1) A person commits the crime of issuing a false financial statement if, with intent to defraud, the person:

Â Â Â Â Â  (a) Knowingly makes or utters a written statement which purports to describe the financial condition or ability to pay of the person or some other person and which is inaccurate in some material respect; or

Â Â Â Â Â  (b) Represents in writing that a written statement purporting to describe a personÂs financial condition or ability to pay as of a prior date is accurate with respect to that personÂs current financial condition or ability to pay, knowing the statement to be materially inaccurate in that respect.

Â Â Â Â Â  (2) Issuing a false financial statement is a Class A misdemeanor. [1971 c.743 Â§167]

Â Â Â Â Â  165.102 Obtaining execution of documents by deception.(1) A person commits the crime of obtaining execution of documents by deception if, with intent to defraud or injure another or to acquire a substantial benefit, the person obtains by means of fraud, deceit or subterfuge the execution of a written instrument affecting or purporting to affect the pecuniary interest of any person.

Â Â Â Â Â  (2) Obtaining execution of documents by deception is a Class A misdemeanor. [1971 c.743 Â§168]

Â Â Â Â Â  165.105 [Amended by 1959 c.100 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.107 Failing to maintain a metal purchase record. (1) A person commits the crime of failing to maintain a metal purchase record if the person buys or otherwise obtains new, used or secondhand nonferrous metals or alloys thereof without keeping a record of all such articles purchased or obtained.

Â Â Â Â Â  (2) The person purchasing or obtaining the metal shall retain the record required by subsection (1) of this section for a period of not less than one year and the person shall make the record available to any peace officer on demand. The record shall contain:

Â Â Â Â Â  (a) A general description of all property purchased.

Â Â Â Â Â  (b) The type and quantity or weight of the property.

Â Â Â Â Â  (c) The name, address, description and signature of the person who sells, makes delivery or otherwise makes the metal available.

Â Â Â Â Â  (d) A description of any motor vehicle and its license number used in the delivery of such articles.

Â Â Â Â Â  (3) This section shall not apply to purchases made by or from a manufacturer, remanufacturer or a distributor appointed by a manufacturer of such articles.

Â Â Â Â Â  (4) As used in this section, Ânonferrous metalÂ includes, but is not limited to, aluminum, stainless steel, copper, copper wire, copper cable, brass, electrolytic nickel and zinc. ÂNonferrous metalÂ does not include precious metals when actually used in the manufacture, repair, sale or resale of jewelry.

Â Â Â Â Â  (5) Failing to maintain a metal purchase record is a Class B misdemeanor. [1971 c.743 Â§169; 1995 c.222 Â§1]

Â Â Â Â Â  165.109 Failing to maintain a cedar purchase record.(1) A person commits the offense of failing to maintain a cedar purchase record if the person buys or otherwise obtains cedar products directly from any person who has harvested the cedar without keeping a record of the products purchased or obtained.

Â Â Â Â Â  (2) The record required by subsection (1) of this section shall be retained by the purchaser for a period of not less than one year and shall be available to any peace officer on demand.

The record shall contain:

Â Â Â Â Â  (a) The name, address, date of sale and signature of the seller or the person making delivery;

Â Â Â Â Â  (b) The license number of any motor vehicles used in the delivery of the cedar; and

Â Â Â Â Â  (c) The quantity of cedar obtained and the amount paid for the cedar.

Â Â Â Â Â  (3) The provisions of this section apply only to the first wholesale transaction involving cedar products and do not apply to retail sales of cedar.

Â Â Â Â Â  (4) Failing to maintain a cedar purchase record is a Class B misdemeanor. [1977 c.473 Â§2]

Â Â Â Â Â  165.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.114 Sale of educational assignments. (1) No person shall sell or offer to sell an assignment to another person knowing, or under the circumstances having reason to know, that the whole or a substantial part of the assignment is intended to be submitted under a studentÂs name in fulfillment of the requirements for a degree, diploma, certificate or course of study at any post-secondary institution.

Â Â Â Â Â  (2) No person shall sell or offer to sell to another person any assistance in the preparation of an assignment knowing, or under the circumstances having reason to know, that the whole or a substantial part of the assignment is intended to be submitted under a studentÂs name in fulfillment of the requirements for a degree, diploma, certificate or course of study at any post-secondary institution.

Â Â Â Â Â  (3) Nothing in this section prohibits a person from rendering for a monetary fee:

Â Â Â Â Â  (a) Tutorial assistance if the assistance is not intended to be submitted in whole or in substantial part as an assignment; or

Â Â Â Â Â  (b) Service in the form of typing, transcribing, assembling, reproducing or editing an assignment if this service is not intended to make substantive changes in the assignment.

Â Â Â Â Â  (4) A person who violates any provision of this section commits a Class A violation.

Â Â Â Â Â  (5) A person against whom a judgment has been entered under subsection (4) of this section shall, upon conviction for any subsequent violation of this section, be subject to a fine of not more than $10,000.

Â Â Â Â Â  (6) In addition to any fine imposed under subsections (4) and (5) of this section, a court of competent jurisdiction may grant such further relief as is necessary to enforce the provisions of this section, including the issuance of an injunction. A suit for injunction under subsections (1) to (6) of this section may be brought in the name of the State of Oregon upon the complaint of the Attorney General or any district attorney.

Â Â Â Â Â  (7) As used in subsections (1) to (6) of this section unless the context requires otherwise:

Â Â Â Â Â  (a) ÂAssignmentÂ means any specific written, recorded, pictorial, artistic or other academic task, including but not limited to a term paper, thesis, dissertation, essay or report, intended for submission to any post-secondary institution in fulfillment of the requirements for a degree, diploma, certificate or course of study at any such institution.

Â Â Â Â Â  (b) ÂPersonÂ means any individual, partnership, corporation or association.

Â Â Â Â Â  (c) ÂPost-secondary institutionÂ means any public or private post-secondary educational institution. [1981 c.673 Â§Â§1,2; 1999 c.1051 Â§158]

Â Â Â Â Â  165.115 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.125 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.135 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.145 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.150 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.155 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.165 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.170 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.175 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.180 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.185 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.190 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.205 [Amended by 1971 c.290 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.215 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.220 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.225 [Amended by 1955 c.436 Â§1; 1959 c.508 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.235 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.245 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.250 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.255 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.260 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.265 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.270 [1957 c.369 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.280 [1961 c.318 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.285 [1969 c.290 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.290 [1963 c.588 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.295 [1963 c.588 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.300 [1963 c.588 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.305 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.310 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.315 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.320 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.325 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.330 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.335 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.340 [Amended by 1957 c.655 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.345 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.350 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.352 [1961 c.454 Â§75(2); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.355 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.405 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.415 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.420 [Amended by 1961 c.261 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.425 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.430 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.435 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.440 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.445 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.455 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.460 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.465 [Repealed by 1971 c.743 Â§432]

CRIMES INVOLVING COMMUNICATIONS

Â Â Â Â Â  165.475 Sending telegrams in order of receipt. (1) Except as provided in ORS 165.480 and in subsection (2) of this section, any telegraph company doing business in this state who fails to transmit all dispatches in the order in which they are received, is subject to a penalty of $100, to be recovered with costs of suit by the person whose dispatch is postponed out of its order.

Â Â Â Â Â  (2) Communications from other telegraphic lines in connection with lines in this state may have precedence over all ordinary private communications and intelligence of general and public interest may be transmitted for publication out of its order. [Formerly 757.606]

Â Â Â Â Â  165.480 Telegrams having priority in time of war or crisis. Every telegraph company shall, on application of any officer of this state or the United States, in case of any war, insurrection, riot or other civil commotion, or resistance of public authority, or for the prevention and punishment of crime, or for the arrest of persons suspected or charged therewith, give to the communications of such officers, immediate dispatch, at the price of ordinary communications of the same length. [Formerly 757.611]

Â Â Â Â Â  165.485 Wrongful alteration of telegraphic message. (1) No officer, agent, operator, clerk or employee of any telegraph company, or any other person, shall willfully alter any such message by adding thereto or omitting therefrom any words or figures, so as to materially change the sense, purport or meaning of such message, to the injury of the person sending or desiring to send the message, or to whom it was directed.

Â Â Â Â Â  (2) When numerals or words of number occur in any message, the operator or clerk sending or receiving may express the same in words or figures, or in both words and figures, and such fact shall not be deemed an alteration of the message, nor in any manner affect its genuineness, force or validity.

Â Â Â Â Â  (3) Any person violating this section, in addition to the penalty prescribed in ORS 165.990 (1) to (3) is liable in a civil suit for all damages occasioned thereby. [Formerly 757.616]

Â Â Â Â Â  165.490 Use by company agent of information contained in message. (1) No agent, operator or employee in any telegraph office, shall in any way use or appropriate any information derived by the agent, operator or employee from any private message passing through the hands of the agent, operator or employee and addressed to any other person, or in any other manner acquired by the agent, operator or employee by reason of trust as such agent, operator or employee, or trade or speculate upon any such information so obtained, or in any manner turn or attempt to turn the same to the account, profit or advantage of the agent, operator or employee.

Â Â Â Â Â  (2) Any person violating this section, in addition to the penalty prescribed in ORS 165.990 (1) to (3), is liable in treble damages to the party aggrieved, for all loss or injury sustained by reason of such wrongful act. [Formerly 757.621]

Â Â Â Â Â  165.495 Refusing to send or deliver message or sending message out of order. (1) Except as provided in subsection (2) of this section, no agent, operator or employee in any telegraph office, shall unreasonably and willfully:

Â Â Â Â Â  (a) Refuse or neglect to send any message received at such office for transmission;

Â Â Â Â Â  (b) Postpone any message out of its order; or

Â Â Â Â Â  (c) Refuse or neglect to deliver any message received by telegraph.

Â Â Â Â Â  (2) This section does not require:

Â Â Â Â Â  (a) Any message to be received, transmitted or delivered, unless the charges thereon have been paid or tendered;

Â Â Â Â Â  (b) The sending, receiving or delivery of any message counseling, aiding, abetting or encouraging treason against the Government of the United States or of this state, or other resistance to the lawful authority, or any message calculated to further any fraudulent plan or purpose, or to instigate or encourage the perpetration of any unlawful act, or to facilitate the escape of any criminal or person accused of crime. [Formerly 757.626]

Â Â Â Â Â  165.505 Opening or procuring telegraphic message addressed to another; civil liability. (1) Any person, not connected with any telegraph office, who, without the authority or consent of the person to whom the envelope is directed, willfully or unlawfully opens any sealed envelope enclosing a telegraphic message and addressed to any other person, with the intent to learn the contents of the message, or who fraudulently represents any other person, and thereby procures to be delivered to the person any telegraphic message, addressed to such other person, with the intent to use, destroy or detain the message from the person entitled to receive it, shall be punished upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed one year, or both.

Â Â Â Â Â  (2) Any person violating this section is liable in treble damages to the party injured for all loss and damage sustained by reason of such wrongful act.

Â Â Â Â Â  165.510 Learning contents of telegraphic message sent to another; civil liability. (1) Any person, not connected with any telegraph company, who, by means of any machine, instrument or contrivance, or in any other manner, willfully and fraudulently reads or attempts to read any message, or to learn its contents, while it is being sent over any telegraph line, or who willfully and fraudulently or clandestinely learns or attempts to learn the contents or meaning of any message, while it is in, or being received at, any telegraph office, or is sent therefrom, or who uses or attempts to use, or communicates to others any information so obtained by any person, shall be punished upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed one year, or both.

Â Â Â Â Â  (2) Any person violating this section shall be liable in a civil suit for all damages occasioned thereby.

Â Â Â Â Â  165.515 Bribery of telegraph company agents to disclose contents of message. (1) Any person who, by the payment or promise of any bribe, inducement or reward, procures or attempts to procure any telegraphic agent, operator or employee to disclose any private message, or the contents, purport, substance of meaning thereof, or who offers to any such person any bribe, compensation or reward for the disclosure of any private information received by such person by reason of trust, or who uses or attempts to use information so obtained, shall be punished upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed one year, or both.

Â Â Â Â Â  (2) Any person violating this section shall be liable in a civil suit for all damages occasioned thereby.

Â Â Â Â Â  165.520 Opening, reading or publishing letter; federal jurisdiction. Any person who willfully opens or reads, or causes to be opened and read, any sealed letter not addressed to the person, without being authorized so to do either by the writer of such letter or by the person to whom it is addressed, or who willfully, without like authority, publishes any letter or portion thereof knowing it to have been so opened, shall be punished upon conviction by imprisonment in the county jail for not less than one month nor more than one year, or by fine not less than $50 nor more than $500. This section does not extend to or include any act made punishable by the laws of the United States.

Â Â Â Â Â  165.525 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.532 [1961 c.428 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.535 Definitions applicable to obtaining contents of communications. As used in ORS 41.910, 133.723, 133.724, 165.540 and 165.545:

Â Â Â Â Â  (1) ÂConversationÂ means the transmission between two or more persons of an oral communication which is not a telecommunication or a radio communication.

Â Â Â Â Â  (2) ÂPersonÂ means any person as defined in ORS 174.100 and includes public officials and law enforcement officers of the state, county, municipal corporation or any other political subdivision of the state.

Â Â Â Â Â  (3) ÂRadio communicationÂ means the transmission by radio or other wireless methods of writing, signs, signals, pictures and sounds of all kinds, including all instrumentalities, facilities, equipment and services (including, among other things, the receipt, forwarding and delivering of communications) incidental to such transmission.

Â Â Â Â Â  (4) ÂTelecommunicationÂ means the transmission of writing, signs, signals, pictures and sounds of all kinds by aid of wire, cable or other similar connection between the points of origin and reception of such transmission, including all instrumentalities, facilities, equipment and services (including, among other things, the receipt, forwarding and delivering of communications) incidental to such transmission. [1955 c.675 Â§1; 1959 c.681 Â§1; 1983 c.740 Â§34]

Â Â Â Â Â  165.540 Obtaining contents of communications. (1) Except as otherwise provided in ORS 133.724 or 133.726 or subsections (2) to (7) of this section, a person may not:

Â Â Â Â Â  (a) Obtain or attempt to obtain the whole or any part of a telecommunication or a radio communication to which the person is not a participant, by means of any device, contrivance, machine or apparatus, whether electrical, mechanical, manual or otherwise, unless consent is given by at least one participant.

Â Â Â Â Â  (b) Tamper with the wires, connections, boxes, fuses, circuits, lines or any other equipment or facilities of a telecommunication or radio communication company over which messages are transmitted, with the intent to obtain unlawfully the contents of a telecommunication or radio communication to which the person is not a participant.

Â Â Â Â Â  (c) Obtain or attempt to obtain the whole or any part of a conversation by means of any device, contrivance, machine or apparatus, whether electrical, mechanical, manual or otherwise, if not all participants in the conversation are specifically informed that their conversation is being obtained.

Â Â Â Â Â  (d) Obtain the whole or any part of a conversation, telecommunication or radio communication from any person, while knowing or having good reason to believe that the conversation, telecommunication or radio communication was initially obtained in a manner prohibited by this section.

Â Â Â Â Â  (e) Use or attempt to use, or divulge to others, any conversation, telecommunication or radio communication obtained by any means prohibited by this section.

Â Â Â Â Â  (2)(a) The prohibitions in subsection (1)(a), (b) and (c) of this section do not apply to:

Â Â Â Â Â  (A) Officers, employees or agents of a telecommunication or radio communication company who perform the acts prohibited by subsection (1)(a), (b) and (c) of this section for the purpose of construction, maintenance or conducting of their telecommunication or radio communication service, facilities or equipment.

Â Â Â Â Â  (B) Public officials in charge of and at jails, police premises, sheriffsÂ offices, Department of Corrections institutions and other penal or correctional institutions, except as to communications or conversations between an attorney and the client of the attorney.

Â Â Â Â Â  (b) Officers, employees or agents of a telecommunication or radio communication company who obtain information under paragraph (a) of this subsection may not use or attempt to use, or divulge to others, the information except for the purpose of construction, maintenance, or conducting of their telecommunication or radio communication service, facilities or equipment.

Â Â Â Â Â  (3) The prohibitions in subsection (1)(a), (b) or (c) of this section do not apply to subscribers or members of their family who perform the acts prohibited in subsection (1) of this section in their homes.

Â Â Â Â Â  (4) The prohibitions in subsection (1)(a) of this section do not apply to the receiving or obtaining of the contents of any radio or television broadcast transmitted for the use of the general public.

Â Â Â Â Â  (5) The prohibitions in subsection (1)(c) of this section do not apply to a person who records a conversation during a felony that endangers human life.

Â Â Â Â Â  (6) The prohibitions in subsection (1)(c) of this section do not apply to persons who intercept or attempt to intercept with an unconcealed recording device the oral communications that are part of any of the following proceedings:

Â Â Â Â Â  (a) Public or semipublic meetings such as hearings before governmental or quasi-governmental bodies, trials, press conferences, public speeches, rallies and sporting or other events;

Â Â Â Â Â  (b) Regularly scheduled classes or similar educational activities in public or private institutions; or

Â Â Â Â Â  (c) Private meetings or conferences if all others involved knew or reasonably should have known that the recording was being made.

Â Â Â Â Â  (7) The prohibitions in subsection (1)(a), (c), (d) and (e) of this section do not apply to any:

Â Â Â Â Â  (a) Radio communication that is transmitted by a station operating on an authorized frequency within the amateur or citizens bands; or

Â Â Â Â Â  (b) Person who intercepts a radio communication that is transmitted by any governmental, law enforcement, civil defense or public safety communications system, including police and fire, readily accessible to the general public provided that the interception is not for purposes of illegal activity.

Â Â Â Â Â  (8) Violation of subsection (1) or (2)(b) of this section is a Class A misdemeanor. [1955 c.675 Â§Â§2,7; 1959 c.681 Â§2; 1961 c.460 Â§1; 1979 c.744 Â§9; 1983 c.693 Â§1; 1983 c.740 Â§35; 1983 c.824 Â§1; 1987 c.320 Â§87; 1989 c.983 Â§14a; 1989 c.1078 Â§1; 2001 c.104 Â§54; 2001 c.385 Â§4; 2003 c.14 Â§62]

Â Â Â Â Â  165.542 Reports required concerning use of electronic listening device. (1) Within 30 days after the use of an electronic listening device under ORS 133.726 (7) or 165.540 (5), the law enforcement agency using the device shall report to the district attorney of the county in the agencyÂs jurisdiction:

Â Â Â Â Â  (a) The number of uses of the device and duration of the interceptions made by the law enforcement agency;

Â Â Â Â Â  (b) The offense investigated;

Â Â Â Â Â  (c) The identity of the law enforcement agency intercepting the communication; and

Â Â Â Â Â  (d) Whether the person wearing the device was a law enforcement officer or a person under the supervision of the officer and the number of persons in each category who wore the device.

Â Â Â Â Â  (2) During January of each year, the district attorney of a county in which electronic listening devices were used under ORS 133.726 (7) or 165.540 (5) shall report to the Department of Justice:

Â Â Â Â Â  (a) The information required by subsection (1) of this section with respect to the use of electronic listening devices during the preceding calendar year; and

Â Â Â Â Â  (b) The aggregate number of instances in which electronic listening devices have been used in the county under ORS 133.726 (7) or 165.540 (5) during the preceding calendar year.

Â Â Â Â Â  (3) The law enforcement agency shall include as part of the case file any use of electronic listening devices under ORS 133.726 (7) or 165.540 (5).

Â Â Â Â Â  (4) During April of each odd-numbered calendar year, the Department of Justice shall transmit to the Legislative Assembly a report including a summary of the information required by subsections (1) and (2) of this section.

Â Â Â Â Â  (5) Failure to comply with the reporting requirements of this section shall not affect the admissibility of evidence. [1989 c.1078 Â§2; 2001 c.385 Â§7]

Â Â Â Â Â  165.543 Interception of communications. (1) Except as provided in ORS 133.724 or as provided in ORS 165.540 (2)(a), any person who willfully intercepts, attempts to intercept or procures any other person to intercept or attempt to intercept any wire or oral communication where such person is not a party to the communication and where none of the parties to the communication has given prior consent to the interception, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (2) As used in this section, the terms ÂinterceptÂ and Âwire or oral communicationÂ have the meanings provided under ORS 133.721. [1983 c.824 Â§3]

Â Â Â Â Â  165.545 Prohibitions not applicable to fire or police activities. Nothing in ORS 165.535, 165.540 and this section, shall be construed as preventing fire or police governmental entities from recording, replaying or broadcasting telecommunication or radio communication that directly concern police or fire operation at the telephone or radio operation center or centers of such governmental entity. [1959 c.681 Â§6; 1981 c.806 Â§2; 1983 c.740 Â§36]

Â Â Â Â Â  165.549 Prevention of telephone communications when hostage taken; duties of telephone company; defense against liability. (1) A supervising law enforcement official having jurisdiction in a geographical area in which the official has probable cause to believe that a hostage is being held may order a telephone company security employee or alternate described in subsection (2) of this section to cut, reroute or divert telephone lines to prevent telephone communications between the individual holding the hostage and any individual other than a peace officer or an individual designated by the peace officer.

Â Â Â Â Â  (2) The telephone company providing service within a geographical area shall notify, in writing, all law enforcement agencies having jurisdiction in that area of the address and telephone number of its security office or other office designated to provide the assistance to law enforcement officials required under this section. The telephone company shall also provide, in writing, the telephone number where the security representative or other telephone company official authorized to provide assistance under this section can be reached at any time. The telephone company shall notify the law enforcement agencies of any change in the information required under this subsection.

Â Â Â Â Â  (3) Good faith reliance upon an order by a supervising law enforcement official is a complete defense to any civil or criminal action arising out of the cutting, rerouting or diverting of a telephone line pursuant to this section. [1979 c.605 Â§1]

Â Â Â Â Â  165.550 [1967 c.109 Â§Â§1,2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.555 Unlawful telephone solicitation of contributions for charitable purposes. (1) No person shall solicit by telephone contributions of money or any other thing of value, whether or not in exchange for a ticket or any other thing of value, for a charitable or eleemosynary purpose, whether bona fide or purported, unless the person:

Â Â Â Â Â  (a) Has been a member in full standing for at least six months of the charitable organization conducting the solicitation and is participating in the solicitation on an uncompensated basis;

Â Â Â Â Â  (b) Has been employed directly by the charitable organization conducting the solicitation for at least six months prior to the solicitation and is receiving a substantial salary; or

Â Â Â Â Â  (c) And the person solicited are personally known to each other.

Â Â Â Â Â  (2) Any violation of subsection (1) of this section is a Class C misdemeanor. [1973 c.473 Â§Â§1,4]

Â Â Â Â Â  165.560 Application of ORS 165.555. ORS 165.555 does not apply to solicitations on behalf of hospitals or of nonprofit organizations organized and operated exclusively for religious, scientific, literary or educational purposes, or for the prevention of cruelty to children or animals. [1973 c.473 Â§2]

Â Â Â Â Â  165.565 Optional local ordinances; certain existing local ordinances preserved. A city or county may enact ordinances which are more strict than ORS 165.555 to 165.565. ORS 165.555 to 165.565 do not affect any ordinances which are more strict than ORS 165.555 to 165.565 and are in effect on October 5, 1973. [1973 c.473 Â§3]

Â Â Â Â Â  165.570 Improper use of emergency reporting system. (1) A person commits the crime of improper use of an emergency reporting system if the person knowingly:

Â Â Â Â Â  (a) Calls a 9-1-1 emergency reporting system or the School Safety Hotline for a purpose other than to report a situation that the person reasonably believes requires prompt service in order to preserve human life or property; or

Â Â Â Â Â  (b) Allows another person to use telephone equipment owned, rented or leased by or under the control of the person to call a 9-1-1 emergency reporting system or the School Safety Hotline for a purpose other than to report a situation that the other person reasonably believes requires prompt service in order to preserve human life or property.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) Â9-1-1 emergency reporting systemÂ has the meaning given that term in ORS 401.710.

Â Â Â Â Â  (b) ÂSchool Safety HotlineÂ means the toll-free telephone line established under ORS 180.650.

Â Â Â Â Â  (3) Improper use of an emergency reporting system is a Class A misdemeanor. [1995 c.566 Â§1; 2001 c.619 Â§4]

Â Â Â Â Â  165.572 Interference with making a report. (1) A person commits the crime of interference with making a report if the person, by removing, damaging or interfering with a telephone line, telephone or similar communication equipment, intentionally prevents or hinders another person from making a report to a law enforcement agency, a law enforcement official, an agency charged with the duty of taking public safety reports or a 9-1-1 emergency reporting system.

Â Â Â Â Â  (2) Interference with making a report is a Class A misdemeanor. [1999 c.946 Â§1]

CELLULAR TELEPHONES

Â Â Â Â Â  165.575 Definitions. As used in ORS 165.575 to 165.583:

Â Â Â Â Â  (1) ÂCellular telephoneÂ means a radio telecommunications device that may be used to obtain access to the public and cellular switch telephone networks and that is programmed by the manufacturer with an electronic serial number.

Â Â Â Â Â  (2) ÂCellular telephone serviceÂ means all services and cellular telephone equipment and capabilities available from a provider to an end user for a fee.

Â Â Â Â Â  (3) ÂCloned cellular telephoneÂ or Âcounterfeit cellular telephoneÂ means a cellular telephone, the electronic serial number of which has been altered by someone other than the manufacturer.

Â Â Â Â Â  (4) ÂCloning paraphernaliaÂ means materials that, when possessed in combination, are capable of creating a cloned cellular telephone. ÂCloning paraphernaliaÂ includes, but is not limited to:

Â Â Â Â Â  (a) Scanners to intercept electronic serial numbers and mobile identification numbers;

Â Â Â Â Â  (b) Cellular telephones;

Â Â Â Â Â  (c) Cables;

Â Â Â Â Â  (d) EPROM chips;

Â Â Â Â Â  (e) EPROM burners;

Â Â Â Â Â  (f) Software for programming the cellular telephone with a false electronic serial number, mobile identification number, other identifiable data or a combination thereof;

Â Â Â Â Â  (g) Computers containing software described in paragraph (f) of this subsection; and

Â Â Â Â Â  (h) Lists of electronic serial number and mobile identification number combinations.

Â Â Â Â Â  (5) ÂElectronic serial numberÂ means a unique number that is programmed into a cellular telephone by the manufacturer, transmitted by the cellular telephone and used by cellular telephone providers to validate radio transmissions to the system as having been made by an authorized device.

Â Â Â Â Â  (6) ÂEnd userÂ is a person who pays a fee to subscribe to cellular telephone service from a provider or a person receiving a call from or sending a call to the person paying or subscribing for cellular telephone service.

Â Â Â Â Â  (7) ÂInterceptÂ means to electronically capture, record, reveal or otherwise access the signals emitted or received during the operation of a cellular telephone by any instrument, device or equipment without the consent of the sender or receiver.

Â Â Â Â Â  (8) ÂMobile identification numberÂ means the cellular telephone number assigned to the cellular telephone by the cellular telephone provider.

Â Â Â Â Â  (9) ÂProviderÂ means a licensed seller of cellular telephone service or a reselling agent authorized by a licensed seller. [1995 c.524 Â§1]

Â Â Â Â Â  165.577 Cellular counterfeiting in the third degree. (1) A person commits the crime of cellular counterfeiting in the third degree if the person knowingly possesses a cloned cellular telephone and knows that the telephone is unlawfully cloned.

Â Â Â Â Â  (2) Cellular counterfeiting in the third degree is a Class A misdemeanor. [1995 c.524 Â§2]

Â Â Â Â Â  165.579 Cellular counterfeiting in the second degree. (1) A person commits the crime of cellular counterfeiting in the second degree if the person knowingly possesses, and knows the unlawful nature of using, any cloning paraphernalia or any instrument capable of intercepting electronic serial numbers, mobile identification numbers, other identifiable data or a combination thereof and:

Â Â Â Â Â  (a) Causes more than $100 in losses or damages; or

Â Â Â Â Â  (b) Intercepts or obtains, or attempts to intercept or obtain, cellular telephone service of more than $100 in value.

Â Â Â Â Â  (2) Cellular counterfeiting in the second degree is a Class C felony. [1995 c.524 Â§3]

Â Â Â Â Â  165.581 Cellular counterfeiting in the first degree. (1) A person commits the crime of cellular counterfeiting in the first degree if the person knowingly possesses or distributes, and knows the unlawful nature of using, any cloning paraphernalia or any instrument capable of intercepting electronic serial numbers, mobile identification numbers, other identifiable data or a combination thereof and agrees with, encourages, solicits or permits one or more other persons to engage in or cause, or obtain cellular telephone service through, cellular counterfeiting and:

Â Â Â Â Â  (a) Causes more than $100 in losses or damages; or

Â Â Â Â Â  (b) Intercepts, obtains or causes to be obtained cellular telephone service of more than $100 in value.

Â Â Â Â Â  (2) Cellular counterfeiting in the first degree is a Class B felony. [1995 c.524 Â§4]

Â Â Â Â Â  165.583 Exemptions from ORS 165.577, 165.579 and 165.581. The provisions of ORS 165.577, 165.579 and 165.581 do not apply to:

Â Â Â Â Â  (1) Officers, employees or agents of cellular telephone service providers who engage in conduct prohibited by ORS 165.577, 165.579 or 165.581 for the purpose of constructing, maintaining or conducting the radio telecommunication service or for law enforcement purposes;

Â Â Â Â Â  (2) Law enforcement officers and public officials in charge of jails, police premises, sheriffsÂ offices, Department of Corrections institutions and other penal or correctional institutions, or any other person under the color of law, who engages in conduct prohibited by ORS 165.577, 165.579 or 165.581 for the purpose of law enforcement or in the normal course of the officerÂs or officialÂs employment activities or duties; and

Â Â Â Â Â  (3) Officers, employees or agents of federal or state agencies that are authorized to monitor or intercept cellular telephone service in the normal course of the officerÂs, employeeÂs or agentÂs employment. [1995 c.524 Â§5]

Â Â Â Â Â  165.585 [1995 c.524 Â§Â§6,7; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  165.586 [2001 c.666 Â§51; repealed by 2005 c.830 Â§48]

Â Â Â Â Â  165.605 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.615 [Amended by 1965 c.454 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.625 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.655 [Formerly 74.500; repealed by 1971 c.743 Â§432]

USE OF PEN REGISTERS AND TRAP AND TRACE DEVICES

Â Â Â Â Â  165.657 Definitions for ORS 165.659 to 165.669. As used in ORS 165.659 to 165.669, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂElectronic communicationÂ has the meaning given in ORS 133.721.

Â Â Â Â Â  (2) ÂPen registerÂ means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but does not include any device used by a provider or customer of a provider of electronic or wire communication service for billing or recording as an incident to billing for communications services provided by such provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

Â Â Â Â Â  (3) ÂPolice officerÂ has the meaning given in ORS 133.525.

Â Â Â Â Â  (4) ÂTrap and trace deviceÂ means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

Â Â Â Â Â  (5) ÂWire communicationÂ has the meaning given in ORS 133.721. [1989 c.983 Â§15]

Â Â Â Â Â  165.659 General prohibition. Except as provided in ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, no person may install or use a pen register or trap and trace device. [1989 c.983 Â§16]

Â Â Â Â Â  165.660 [Formerly 74.510; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.661 When provider of communication service may use devices. The provider of electronic or wire communication service may use a pen register or a trap and trace device:

Â Â Â Â Â  (1) In the operation, maintenance and testing of a wire or electronic communication service or in the protection of the rights or property of such provider or in the protection of users of that service from abuse of service or unlawful use of service;

Â Â Â Â Â  (2) To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication or a user of that service, from fraudulent, unlawful or abusive use of service; or

Â Â Â Â Â  (3) When the consent of the user of that service has been obtained. [1989 c.983 Â§17]

Â Â Â Â Â  165.663 Use by police; application to court; statement required. Any police officer may apply to the circuit court in which judicial district the targeted telephone is located for an ex parte order or extension of an order authorizing the installation and use of a pen register or a trap and trace device. The application shall:

Â Â Â Â Â  (1) Be in writing under oath;

Â Â Â Â Â  (2) Include the identity of the applicant and the identity of the law enforcement agency conducting the investigation;

Â Â Â Â Â  (3) Contain a statement demonstrating that there is probable cause to believe that an individual is committing, has committed or is about to commit:

Â Â Â Â Â  (a) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

Â Â Â Â Â  (b) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906;

Â Â Â Â Â  (c) A crime under ORS 166.720 that includes as part of the pattern of racketeering activity at least one incident of conduct that constitutes a felony; or

Â Â Â Â Â  (d) Any conspiracy to commit a crime described in paragraphs (a) to (c) of this subsection; and

Â Â Â Â Â  (4) Contain a statement demonstrating that use of a pen register or trap and trace device will yield evidence relevant to the crime. [1989 c.983 Â§18; 2003 c.451 Â§1; 2005 c.708 Â§49]

Â Â Â Â Â  165.665 [Formerly 74.520; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.667 Order by court; findings; contents of order. (1) Upon application made under ORS 133.545, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device if the court finds that there is probable cause to believe that:

Â Â Â Â Â  (a) An individual is committing, has committed or is about to commit:

Â Â Â Â Â  (A) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

Â Â Â Â Â  (B) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906;

Â Â Â Â Â  (C) A crime under ORS 166.720 that includes as part of the pattern of racketeering activity at least one incident of conduct that constitutes a felony; or

Â Â Â Â Â  (D) Any conspiracy to commit a crime described in subparagraphs (A) to (C) of this paragraph; and

Â Â Â Â Â  (b) Use of a pen register or trap and trace device will yield evidence relevant to the crime.

Â Â Â Â Â  (2) The order shall:

Â Â Â Â Â  (a) Specify the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

Â Â Â Â Â  (b) Specify the identity, if known, of the person who is the subject of the criminal investigation;

Â Â Â Â Â  (c) Specify the number and, if known, physical location of the telephone number to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order;

Â Â Â Â Â  (d) Contain a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates;

Â Â Â Â Â  (e) Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device;

Â Â Â Â Â  (f) Authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 30 days, which may be extended by application and order for a period not to exceed an additional 30 days;

Â Â Â Â Â  (g) Direct that the order and application be sealed until otherwise ordered by the court; and

Â Â Â Â Â  (h) Direct the person owning or leasing the line to which the pen register or the trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not to disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless or until otherwise ordered by the court. [1989 c.983 Â§19; 2003 c.451 Â§2; 2005 c.708 Â§50]

Â Â Â Â Â  165.669 Duties imposed upon certain persons upon service of order authorizing installation of pen register or trap and trace device; compensation to persons; immunity. (1) Upon service of an order issued under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigating law enforcement agency forthwith with all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by the order.

Â Â Â Â Â  (2) Under service of an order issued under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigating law enforcement agency forthwith with all information, facilities and technical assistance necessary to accomplish the installation of the trap and trace device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by the order. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the police officer designated in the order at reasonable intervals during regular business hours for the duration of the order.

Â Â Â Â Â  (3) A provider of wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673 shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

Â Â Â Â Â  (4) No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673. [1989 c.983 Â§Â§20,21,22,23]

Â Â Â Â Â  165.670 [Formerly 74.530; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.671 Defense to civil or criminal action. A good faith reliance on a court order, a legislative authorization or a statutory authorization is a complete defense against any civil or criminal action brought under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.726, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673. [1989 c.983 Â§24; 2001 c.385 Â§8]

Â Â Â Â Â  165.673 Disclosure of results prohibited; exception. No law enforcement agency shall disclose lists of telephone numbers produced by a pen register or trap and trace device except in the performance of a law enforcement function or as otherwise provided by law or order of a court. [1989 c.983 Â§25]

Â Â Â Â Â  165.675 [Formerly 74.540; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.680 [Formerly 74.550; repealed by 1971 c.743 Â§432]

FALSE CLAIMS FOR HEALTH CARE PAYMENTS

Â Â Â Â Â  165.690 Definitions. As used in ORS 165.690, 165.692 and 165.694:

Â Â Â Â Â  (1) ÂClaim for health care paymentÂ means any request or demand for a health care payment, whether made in the form of a bill, claim form, cost report, invoice, electronic transmission or any other document. ÂClaim for health care paymentÂ does not include any statement by a person on an application for coverage under a contract or certificate of health care coverage issued by an insurer, health care service contractor, health maintenance organization or other legal entity that is self-insured and provides health care benefits to its employees.

Â Â Â Â Â  (2) ÂHealth care paymentÂ means money paid in compensation for the delivery of specified health care services, whether under a contract, certificate or policy of insurance, by a health care payor.

Â Â Â Â Â  (3) ÂHealth care payorÂ means:

Â Â Â Â Â  (a) Any insurance company authorized to provide health insurance in this state;

Â Â Â Â Â  (b) A health maintenance organization;

Â Â Â Â Â  (c) A health care service contractor;

Â Â Â Â Â  (d) Any legal entity that is self-insured and provides benefits for health care services to its employees;

Â Â Â Â Â  (e) Any legal entity responsible for handling claims for health care services under a state or federal medical assistance program;

Â Â Â Â Â  (f) The State of Oregon or any local government within this state that makes payments for health care services;

Â Â Â Â Â  (g) Any insurer authorized under ORS chapter 731 to transact workersÂ compensation or casualty insurance in this state; or

Â Â Â Â Â  (h) Any employer authorized under ORS chapter 656 to self-insure its workersÂ compensation risk.

Â Â Â Â Â  (4) ÂHealth care servicesÂ means any medical or remedial care or service, including supplies delivered in connection with the care or service, that is recognized under state law.

Â Â Â Â Â  (5) ÂPersonÂ means an individual, corporation, partnership or association that provides health care services or any other form of legal or business entity that provides health care services. [1995 c.496 Â§1; 2001 c.556 Â§1]

Â Â Â Â Â  165.692 Making false claim for health care payment. A person commits the crime of making a false claim for health care payment when the person:

Â Â Â Â Â  (1) Knowingly makes or causes to be made a claim for health care payment that contains any false statement or false representation of a material fact in order to receive a health care payment; or

Â Â Â Â Â  (2) Knowingly conceals from or fails to disclose to a health care payor the occurrence of any event or the existence of any information with the intent to obtain a health care payment to which the person is not entitled, or to obtain or retain a health care payment in an amount greater than that to which the person is or was entitled. [1995 c.496 Â§2]

Â Â Â Â Â  165.694 Aggregation of claims. (1) Single acts of making a false claim for health care payment may be added together into aggregated counts of making false claims for health care payments if the acts were committed:

Â Â Â Â Â  (a) Against multiple health care payors by similar means within a 30-day period; or

Â Â Â Â Â  (b) Against the same health care payor, or a contractor, or contractors, of the same health care payor, within a 180-day period.

Â Â Â Â Â  (2) The charging instrument must identify those claims that are part of any aggregated counts. [1995 c.496 Â§3]

Â Â Â Â Â  165.696 Who may commence prosecution. The district attorney or the Attorney General may commence a prosecution under ORS 165.692. [1995 c.496 Â§6]

Â Â Â Â Â  165.698 Notice of conviction. The prosecuting attorney shall notify the Department of Human Services and any appropriate licensing boards of the conviction of a person under ORS 165.692. [1995 c.496 Â§5]

MISCELLANEOUS

Â Â Â Â Â  165.800 Identity theft. (1) A person commits the crime of identity theft if the person, with the intent to deceive or to defraud, obtains, possesses, transfers, creates, utters or converts to the personÂs own use the personal identification of another person.

Â Â Â Â Â  (2) Identity theft is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

Â Â Â Â Â  (a) Was under 21 years of age at the time of committing the offense and the person used the personal identification of another person solely for the purpose of purchasing alcohol;

Â Â Â Â Â  (b) Was under 18 years of age at the time of committing the offense and the person used the personal identification of another person solely for the purpose of purchasing tobacco products; or

Â Â Â Â Â  (c) Used the personal identification of another person solely for the purpose of misrepresenting the personÂs age to gain access to a:

Â Â Â Â Â  (A) Place the access to which is restricted based on age; or

Â Â Â Â Â  (B) Benefit based on age.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAnother personÂ means a real or imaginary person.

Â Â Â Â Â  (b) ÂPersonal identificationÂ includes, but is not limited to, any written document or electronic data that does, or purports to, provide information concerning:

Â Â Â Â Â  (A) A personÂs name, address or telephone number;

Â Â Â Â Â  (B) A personÂs driving privileges;

Â Â Â Â Â  (C) A personÂs Social Security number or tax identification number;

Â Â Â Â Â  (D) A personÂs citizenship status or alien identification number;

Â Â Â Â Â  (E) A personÂs employment status, employer or place of employment;

Â Â Â Â Â  (F) The identification number assigned to a person by a personÂs employer;

Â Â Â Â Â  (G) The maiden name of a person or a personÂs mother;

Â Â Â Â Â  (H) The identifying number of a personÂs depository account at a financial institution, as defined in ORS 706.008, or a credit card account;

Â Â Â Â Â  (I) A personÂs signature or a copy of a personÂs signature;

Â Â Â Â Â  (J) A personÂs electronic mail name, electronic mail signature, electronic mail address or electronic mail account;

Â Â Â Â Â  (K) A personÂs photograph;

Â Â Â Â Â  (L) A personÂs date of birth; and

Â Â Â Â Â  (M) A personÂs personal identification number. [1999 c.1022 Â§1; 2001 c.870 Â§3]

Â Â Â Â Â  165.805 Misrepresentation of age by a minor. (1) A person commits the crime of misrepresentation of age by a minor if:

Â Â Â Â Â  (a) Being less than a certain, specified age, the person knowingly purports to be of any age other than the true age of the person with the intent of securing a right, benefit or privilege which by law is denied to persons under that certain, specified age; or

Â Â Â Â Â  (b) Being unmarried, the person knowingly represents that the person is married with the intent of securing a right, benefit or privilege which by law is denied to unmarried persons.

Â Â Â Â Â  (2) Misrepresentation of age by a minor is a Class C misdemeanor.

Â Â Â Â Â  (3) In addition to and not in lieu of any other penalty established by law, a person who, using a driver permit or license or other identification issued by the Department of Transportation of this state or its equivalent in another state, commits the crime of misrepresentation of age by a minor in order to purchase or consume alcoholic liquor may be required to perform community service and the court shall order that the personÂs driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order denying driving privileges under this section, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the department under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

Â Â Â Â Â  (4) The prohibitions of this section do not apply to any person acting under the direction of the Oregon Liquor Control Commission or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under a certain, specified age.

Â Â Â Â Â  (5) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years. [1971 c.743 Â§285; 1991 c.860 Â§1; 1993 c.18 Â§25; 2001 c.791 Â§3]

Â Â Â Â Â  165.810 Unlawful possession of a personal identification device. (1) A person commits the crime of unlawful possession of a personal identification device if the person possesses a personal identification device with the intent to use the device to commit a crime. As used in this subsection, Âpersonal identification deviceÂ means a device that is used to manufacture or print:

Â Â Â Â Â  (a) A driver license or permit or an identification card issued by any state or the federal government;

Â Â Â Â Â  (b) An employee identification card issued by an employer; or

Â Â Â Â Â  (c) A credit or debit card.

Â Â Â Â Â  (2) Unlawful possession of a personal identification device is a Class C felony. [2003 c.632 Â§1]

Â Â Â Â Â  165.813 Unlawful possession of fictitious identification. (1) A person commits the crime of unlawful possession of fictitious identification if the person possesses a personal identification card containing identification information for a fictitious person with the intent to use the personal identification card to commit a crime.

Â Â Â Â Â  (2) Unlawful possession of fictitious identification is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

Â Â Â Â Â  (a) Was under 21 years of age at the time of committing the offense and the person possessed the personal identification card solely for the purpose of enabling the person to purchase alcohol; or

Â Â Â Â Â  (b) Was under 18 years of age at the time of committing the offense and the person possessed the personal identification card solely for the purpose of enabling the person to purchase tobacco products. [2003 c.632 Â§2]

Â Â Â Â Â  165.825 Sale of drugged horse. (1) No person shall sell or offer for sale any horse that is drugged, tranquilized or otherwise sedated without the consent of the buyer.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a misdemeanor. [1971 c.175 Â§Â§1,2]

Â Â Â Â Â  165.840 Meaning of Âtelegraphic copyÂ in ORS 165.845 and 165.850. As used in ORS 165.845 and 165.850, Âtelegraphic copyÂ means any copy of a message made or prepared for delivery at the office to which the message may have been sent by telegraph. [Formerly 757.631]

Â Â Â Â Â  165.845 Making and drawing of checks and notes by wire.(1) Checks, due bills, promissory notes, bills of exchange and all orders or agreements for the payment or delivery of money or other thing of value may be made or drawn by telegraph, and when so made or drawn:

Â Â Â Â Â  (a) Have the same force and effect to charge the maker, drawer, indorser or acceptor thereof;

Â Â Â Â Â  (b) Create the same rights and equities in favor of the payee, drawee, indorsee, acceptor, holder or bearer thereof; and

Â Â Â Â Â  (c) Are entitled to the same days of grace, as if duly made or drawn and delivered in writing.

Â Â Â Â Â  (2) No person other than the maker or drawer thereof shall cause any such instrument to be sent by telegraph so as to charge any person thereby.

Â Â Â Â Â  (3) Whenever the genuineness or execution of any such instrument received by telegraph is denied on oath by the person sought to be charged thereby, it is incumbent upon the party claiming under or alleging the same to prove the existence and execution of the original writing from which the telegraphic copy was transmitted.

Â Â Â Â Â  (4) The original message shall in all cases be preserved in the telegraph office from which it is sent. [Formerly 757.636; 1981 c.892 Â§91]

Â Â Â Â Â  165.850 Manner of expressing private and official seals in telegrams. Whenever any document to be sent by telegraph bears a seal, either private or official, it is not necessary for the operator to telegraph a description of the seal, or any word or device thereon, but the seal may be expressed in the telegraphic copy by the letters ÂL. S.,Â or by the word Âseal.Â [Formerly 757.641]

PENALTIES

Â Â Â Â Â  165.990 Penalties. (1) Any officer, agent, operator or employee of any telegraph company who refuses or willfully omits to transmit communications in accordance with ORS 165.480, or designedly alters or falsifies such communications, is liable to indictment and, upon conviction, may be punished by fine or imprisonment, at the discretion of the court.

Â Â Â Â Â  (2) Violation of ORS 165.485 or 165.490 is punishable, upon conviction, by a fine of not exceeding $1,000 or imprisonment in the county jail for not exceeding one year, or both.

Â Â Â Â Â  (3) Violation of ORS 165.495 is punishable, upon conviction, by a fine of not exceeding $500 or imprisonment in the county jail for not exceeding six months, or both.

Â Â Â Â Â  (4)(a) Violation of ORS 165.692 is a Class C felony punishable as provided in ORS chapter 161.

Â Â Â Â Â  (b) Criminal prosecution of violators of ORS 165.692 shall be commenced within five years after the commission of the crime. [Formerly 757.992; subsection (4) of 1995 Edition enacted as 1995 c.496 Â§4]

_______________



Chapter 166

Chapter 166 Â Offenses Against Public Order; Firearms and Other Weapons; Racketeering

2005 EDITION

PUBLIC ORDER OFFENSES

CRIMES AND PUNISHMENTS

TREASON, RIOT, DISORDERLY CONDUCT AND RELATED OFFENSES

166.005Â Â Â Â  Treason

166.015Â Â Â Â  Riot

166.023Â Â Â Â  Disorderly conduct in the first degree

166.025Â Â Â Â  Disorderly conduct in the second degree

166.065Â Â Â Â  Harassment

166.075Â Â Â Â  Abuse of venerated objects

166.076Â Â Â Â  Abuse of a memorial to the dead

166.085Â Â Â Â  Abuse of corpse in the second degree

166.087Â Â Â Â  Abuse of corpse in the first degree

166.090Â Â Â Â  Telephonic harassment

166.095Â Â Â Â  Misconduct with emergency telephone calls

166.116Â Â Â Â  Interfering with public transportation

INTIMIDATION

166.155Â Â Â Â  Intimidation in the second degree

166.165Â Â Â Â  Intimidation in the first degree

AUTHORITY TO REGULATE FIREARMS

166.170Â Â Â Â  State preemption

166.171Â Â Â Â  Authority of county to regulate discharge of firearms

166.172Â Â Â Â  Authority of city to regulate discharge of firearms

166.173Â Â Â Â  Authority of city or county to regulate possession of loaded firearms in public places

166.174Â Â Â Â  Authority of city, county, municipal corporation or district to regulate possession or sale of firearms

166.175Â Â Â Â  Authority of city to regulate purchase of used firearms

166.176Â Â Â Â  Exception to preemption for certain county ordinances

POSSESSION AND USE OF WEAPONS

166.180Â Â Â Â  Negligently wounding another

166.190Â Â Â Â  Pointing firearm at another; courts having jurisdiction over offense

166.210Â Â Â Â  Definitions

166.220Â Â Â Â  Unlawful use of weapon

166.240Â Â Â Â  Carrying of concealed weapons

166.250Â Â Â Â  Unlawful possession of firearms

166.260Â Â Â Â  Persons not affected by ORS 166.250

166.262Â Â Â Â  Limitation on peace officerÂs authority to arrest for violating ORS 166.250 or 166.370

166.263Â Â Â Â  Authority of parole and probation officer to carry firearm

166.270Â Â Â Â  Possession of weapons by certain felons

166.272Â Â Â Â  Unlawful possession of machine guns, certain short-barreled firearms and firearms silencers

166.274Â Â Â Â  Relief from prohibition against possessing or purchasing firearm

166.275Â Â Â Â  Possession of weapons by inmates of institutions

166.279Â Â Â Â  Forfeiture of deadly weapons

166.282Â Â Â Â  Sale of weapons by political subdivision; disposition of proceeds

166.291Â Â Â Â  Issuance of concealed handgun license; application; fees; liability

166.292Â Â Â Â  Procedure for issuing; form of license; duration

166.293Â Â Â Â  Denial or revocation of license; review

166.295Â Â Â Â  Renewal of license

166.297Â Â Â Â  Annual report regarding revocation of licenses

166.300Â Â Â Â  Killing another as cause for loss of right to bear arms

166.320Â Â Â Â  Setting springgun or setgun

166.330Â Â Â Â  Use of firearms with other than incombustible gun wadding

166.350Â Â Â Â  Unlawful possession of armor piercing ammunition

POSSESSION OF WEAPON OR DESTRUCTIVE DEVICE IN PUBLIC BUILDING OR COURT FACILITY

166.360Â Â Â Â  Definitions for ORS 166.360 to 166.380

166.370Â Â Â Â  Possession of firearm or dangerous weapon in public building or court facility; exceptions; discharging firearm at school

166.373Â Â Â Â  Possession of weapon in court facility by peace officer or federal officer

166.380Â Â Â Â  Examination of firearm by peace officer; arrest for failure to allow examination

166.382Â Â Â Â  Possession of destructive device prohibited; exceptions

166.384Â Â Â Â  Unlawful manufacture of destructive device

166.385Â Â Â Â  Possession of hoax destructive device

SALE OR TRANSFER OF FIREARMS

166.410Â Â Â Â  Manufacture, importation or sale of firearms

166.412Â Â Â Â  Definitions; firearms transaction record; criminal record check; rules

166.414Â Â Â Â  Fees for conducting criminal history record checks

166.416Â Â Â Â  Providing false information in connection with a transfer of a firearm

166.418Â Â Â Â  Improperly transferring a firearm

166.421Â Â Â Â  Stolen firearms; determination; telephone requests

166.422Â Â Â Â  Enforcement of ORS 166.412

166.425Â Â Â Â  Unlawful purchase of firearm

166.427Â Â Â Â  Register of transfers of used firearms

166.429Â Â Â Â  Firearms used in felony

166.432Â Â Â Â  Definitions for ORS 166.412 and 166.433 to 166.441

166.433Â Â Â Â  Findings regarding transfers of firearms

166.434Â Â Â Â  Application of ORS 166.412 to all firearm transfers by gun dealers; fees for criminal background checks

166.436Â Â Â Â  Firearm transfers by persons other than gun dealers; criminal background checks authorized; liability

166.438Â Â Â Â  Transfer of firearms at gun shows

166.441Â Â Â Â  Form for transfer of firearm at gun show

166.445Â Â Â Â  Short title

166.450Â Â Â Â  Obliteration or change of identification number on firearms

166.460Â Â Â Â  Antique firearms excepted

166.470Â Â Â Â  Limitations and conditions for sales of firearms

166.480Â Â Â Â  Sale or gift of explosives to children

166.490Â Â Â Â  Purchase of firearms in certain other states

DISCHARGING WEAPONS

166.630Â Â Â Â  Discharging weapon on or across highway, ocean shore recreation area or public utility facility

166.635Â Â Â Â  Discharging weapon or throwing objects at trains

166.638Â Â Â Â  Discharging weapon across airport operational surfaces

POSSESSION OF BODY ARMOR

166.641Â Â Â Â  Definitions for ORS 166.641 to 166.643

166.642Â Â Â Â  Felon in possession of body armor

166.643Â Â Â Â  Unlawful possession of body armor

MISCELLANEOUS

166.645Â Â Â Â  Hunting in cemeteries prohibited

166.649Â Â Â Â  Throwing an object off an overpass in the second degree

166.651Â Â Â Â  Throwing an object off an overpass in the first degree

166.660Â Â Â Â  Unlawful paramilitary activity

166.663Â Â Â Â  Casting artificial light from vehicle while possessing certain weapons prohibited

RACKETEERING

166.715Â Â Â Â  Definitions for ORS 166.715 to 166.735

166.720Â Â Â Â  Racketeering activity unlawful; penalties

166.725Â Â Â Â  Remedies for violation of ORS 166.720; time limitation

166.730Â Â Â Â  Authority of investigative agency; compelling compliance with subpoena

166.735Â Â Â Â  Short title; construction

TREASON, RIOT, DISORDERLY CONDUCT AND RELATED OFFENSES

Â Â Â Â Â  166.005 Treason. (1) A person commits the crime of treason if the person levies war against the State of Oregon or adheres to its enemies, giving them aid and comfort.

Â Â Â Â Â  (2) No person shall be convicted of treason unless upon the testimony of two witnesses to the same overt act or upon confession in open court.

Â Â Â Â Â  (3) A person convicted of treason shall be punished by imprisonment for life. [1971 c.743 Â§217]

Â Â Â Â Â  166.010 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.015 Riot. (1) A person commits the crime of riot if while participating with five or more other persons the person engages in tumultuous and violent conduct and thereby intentionally or recklessly creates a grave risk of causing public alarm.

Â Â Â Â Â  (2) Riot is a Class C felony. [1971 c.743 Â§218]

Â Â Â Â Â  166.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.023 Disorderly conduct in the first degree. (1) A person commits the crime of disorderly conduct in the first degree if, with intent to cause public inconvenience, annoyance or alarm, or knowingly creating a risk thereof, the person initiates or circulates a report, knowing it to be false:

Â Â Â Â Â  (a) Concerning an alleged hazardous substance or an alleged or impending fire, explosion, catastrophe or other emergency; and

Â Â Â Â Â  (b) Stating that the hazardous substance, fire, explosion, catastrophe or other emergency is located in or upon a school as defined in ORS 339.315.

Â Â Â Â Â  (2)(a) Disorderly conduct in the first degree is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, disorderly conduct in the first degree is a Class C felony if the defendant has at least one prior conviction for violating subsection (1) of this section. [2005 c.631 Â§3]

Â Â Â Â Â  166.025 Disorderly conduct in the second degree. (1) A person commits the crime of disorderly conduct in the second degree if, with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, the person:

Â Â Â Â Â  (a) Engages in fighting or in violent, tumultuous or threatening behavior;

Â Â Â Â Â  (b) Makes unreasonable noise;

Â Â Â Â Â  (c) Disturbs any lawful assembly of persons without lawful authority;

Â Â Â Â Â  (d) Obstructs vehicular or pedestrian traffic on a public way;

Â Â Â Â Â  (e) Congregates with other persons in a public place and refuses to comply with a lawful order of the police to disperse;

Â Â Â Â Â  (f) Initiates or circulates a report, knowing it to be false, concerning an alleged or impending fire, explosion, crime, catastrophe or other emergency; or

Â Â Â Â Â  (g) Creates a hazardous or physically offensive condition by any act which the person is not licensed or privileged to do.

Â Â Â Â Â  (2) Disorderly conduct in the second degree is a Class B misdemeanor. [1971 c.743 Â§220; 1983 c.546 Â§5; 2001 c.104 Â§55; 2005 c.631 Â§1]

Â Â Â Â Â  166.030 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.035 [1971 c.743 Â§221; repealed by 1975 c.715 Â§2]

Â Â Â Â Â  166.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.045 [1971 c.743 Â§222; repealed by 1983 c.546 Â§3]

Â Â Â Â Â  166.050 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.060 [Amended by 1959 c.436 Â§1; 1961 c.503 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.065 Harassment. (1) A person commits the crime of harassment if the person intentionally:

Â Â Â Â Â  (a) Harasses or annoys another person by:

Â Â Â Â Â  (A) Subjecting such other person to offensive physical contact; or

Â Â Â Â Â  (B) Publicly insulting such other person by abusive words or gestures in a manner intended and likely to provoke a violent response;

Â Â Â Â Â  (b) Subjects another to alarm by conveying a false report, known by the conveyor to be false, concerning death or serious physical injury to a person, which report reasonably would be expected to cause alarm; or

Â Â Â Â Â  (c) Subjects another to alarm by conveying a telephonic, electronic or written threat to inflict serious physical injury on that person or to commit a felony involving the person or property of that person or any member of that personÂs family, which threat reasonably would be expected to cause alarm.

Â Â Â Â Â  (2) A person is criminally liable for harassment if the person knowingly permits any telephone or electronic device under the personÂs control to be used in violation of subsection (1) of this section.

Â Â Â Â Â  (3) Harassment is a Class B misdemeanor.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, harassment is a Class A misdemeanor if a person violates subsection (1) of this section by subjecting another person to offensive physical contact and the offensive physical contact consists of touching the sexual or other intimate parts of the other person. [1971 c.743 Â§223; 1981 c.468 Â§1; 1985 c.498 Â§1; 1987 c.806 Â§3; 1995 c.802 Â§1; 2001 c.870 Â§2]

Â Â Â Â Â  166.075 Abuse of venerated objects. (1) A person commits the crime of abuse of venerated objects if the person intentionally abuses a public monument or structure, a place of worship or the national or state flag.

Â Â Â Â Â  (2) As used in this section and ORS 166.085, ÂabuseÂ means to deface, damage, defile or otherwise physically mistreat in a manner likely to outrage public sensibilities.

Â Â Â Â Â  (3) Abuse of venerated objects is a Class C misdemeanor. [1971 c.743 Â§224; 1995 c.261 Â§2]

Â Â Â Â Â  166.076 Abuse of a memorial to the dead. (1) A person commits the crime of abuse of a memorial to the dead if the person:

Â Â Â Â Â  (a) Intentionally destroys, mutilates, defaces, injures or removes any:

Â Â Â Â Â  (A) Tomb, monument, gravestone or other structure or thing placed as or designed for a memorial to the dead; or

Â Â Â Â Â  (B) Fence, railing, curb or other thing intended for the protection or for the ornamentation of any structure or thing listed in subparagraph (A) of this paragraph;

Â Â Â Â Â  (b) Intentionally destroys, mutilates, removes, cuts, breaks or injures any tree, shrub or plant within any structure listed in paragraph (a) of this subsection; or

Â Â Â Â Â  (c) Buys, sells or transports any object listed in paragraph (a) of this subsection that was stolen from a historic cemetery knowing that the object is stolen.

Â Â Â Â Â  (2) Abuse of a memorial to the dead is a Class A misdemeanor.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 161.635, the maximum fine that a court may impose for abuse of a memorial to the dead is $50,000 if:

Â Â Â Â Â  (A) The person violates subsection (1)(a) of this section and the object destroyed, mutilated, defaced, injured or removed is or was located in a historic cemetery; or

Â Â Â Â Â  (B) The person violates subsection (1)(c) of this section.

Â Â Â Â Â  (b) In addition to any other sentence a court may impose, if a defendant is convicted of violating this section under the circumstances described in paragraph (a)(A) of this subsection, the court shall consider ordering the defendant to pay restitution. The court shall base the amount of restitution on the historical value of the object destroyed, mutilated, defaced, injured or removed.

Â Â Â Â Â  (4) This section does not apply to a person who is the burial right owner or that personÂs representative, an heir at law of the deceased, or a person having care, custody or control of a cemetery by virtue of law, contract or other legal right, if the person is acting within the scope of the personÂs legal capacity and the personÂs actions have the effect of maintaining, protecting or improving the tomb, monument, gravestone or other structure or thing placed as or designed for a memorial to the dead.

Â Â Â Â Â  (5) As used in this section, Âhistoric cemeteryÂ means a cemetery that is listed with the Oregon Commission on Historic Cemeteries under ORS 97.782. [1995 c.261 Â§1; 1999 c.731 Â§12; 2003 c.291 Â§1; 2005 c.22 Â§113]

Â Â Â Â Â  Note: 166.076 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.085 Abuse of corpse in the second degree. (1) A person commits the crime of abuse of corpse in the second degree if, except as otherwise authorized by law, the person intentionally:

Â Â Â Â Â  (a) Abuses a corpse; or

Â Â Â Â Â  (b) Disinters, removes or carries away a corpse.

Â Â Â Â Â  (2) Abuse of corpse in the second degree is a Class C felony.

Â Â Â Â Â  (3) As used in this section and ORS 166.087, Âabuse of corpseÂ includes treatment of a corpse by any person in a manner not recognized by generally accepted standards of the community or treatment by a professional person in a manner not generally accepted as suitable practice by other members of the profession, as may be defined by rules applicable to the profession. [1971 c.743 Â§225; 1985 c.207 Â§2; 1993 c.294 Â§1]

Â Â Â Â Â  166.087 Abuse of corpse in the first degree. (1) A person commits the crime of abuse of corpse in the first degree if the person:

Â Â Â Â Â  (a) Engages in sexual activity with a corpse or involving a corpse; or

Â Â Â Â Â  (b) Dismembers, mutilates, cuts or strikes a corpse.

Â Â Â Â Â  (2) Abuse of corpse in the first degree is a Class B felony. [1993 c.294 Â§2]

Â Â Â Â Â  Note: 166.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.090 Telephonic harassment. (1) A telephone caller commits the crime of telephonic harassment if the caller intentionally harasses or annoys another person:

Â Â Â Â Â  (a) By causing the telephone of the other person to ring, such caller having no communicative purpose;

Â Â Â Â Â  (b) By causing such other personÂs telephone to ring, knowing that the caller has been forbidden from so doing by a person exercising lawful authority over the receiving telephone; or

Â Â Â Â Â  (c) By sending to, or leaving at, the other personÂs telephone a text message, voice mail or any other message, knowing that the caller has been forbidden from so doing by a person exercising lawful authority over the receiving telephone.

Â Â Â Â Â  (2) Telephonic harassment is a Class B misdemeanor.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1) of this section that the caller is a debt collector, as defined in ORS 646.639, who engaged in the conduct proscribed by subsection (1) of this section while attempting to collect a debt. The affirmative defense created by this subsection does not apply if the debt collector committed the unlawful collection practice described in ORS 646.639 (2)(a) while engaged in the conduct proscribed by subsection (1) of this section. [1987 c.806 Â§2; 1999 c.115 Â§1; 2005 c.752 Â§1]

Â Â Â Â Â  166.095 Misconduct with emergency telephone calls. (1) A person commits the crime of misconduct with emergency telephone calls if the person:

Â Â Â Â Â  (a) Intentionally refuses to relinquish immediately a party line or public pay telephone after being informed that it is needed for an emergency call; or

Â Â Â Â Â  (b) Requests another to relinquish a party line or public pay telephone to place an emergency call with knowledge that no such emergency exists.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEmergency callÂ means a telephone call to a police or fire department, or for medical aid or ambulance service, necessitated by a situation in which human life or property is in jeopardy and prompt summoning of aid is essential.

Â Â Â Â Â  (b) ÂParty lineÂ means a subscriberÂs line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.

Â Â Â Â Â  (3) Every telephone directory that is distributed to members of the general public in this state shall contain in a prominent place a notice of the offense punishable by this section.

Â Â Â Â Â  (4) Misconduct with emergency telephone calls is a Class B misdemeanor. [1971 c.743 Â§288; 2005 c.22 Â§114]

Â Â Â Â Â  166.110 [Amended by 1961 c.503 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.115 [1981 c.783 Â§3; repealed by 2001 c.851 Â§2 (166.116 enacted in lieu of 166.115)]

Â Â Â Â Â  166.116 Interfering with public transportation. (1) A person commits the crime of interfering with public transportation if the person:

Â Â Â Â Â  (a) Intentionally or knowingly enters or remains unlawfully in or on a public transit vehicle or public transit station;

Â Â Â Â Â  (b) Intentionally or knowingly interferes with the provision or use of public transportation services by, among other things, interfering with the movement of, or access to, public transit vehicles;

Â Â Â Â Â  (c) While in or on a public transit vehicle or public transit station, engages in disorderly conduct in the second degree as defined in ORS 166.025; or

Â Â Â Â Â  (d) Subjects a public transportation passenger, employee, agent or security officer or transit police officer to offensive physical contact.

Â Â Â Â Â  (2) Interfering with public transportation is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂEnter or remain unlawfullyÂ has the meaning given that term in ORS 164.205.

Â Â Â Â Â  (b) ÂPublic transit stationÂ includes all facilities, structures, lands and rights of way that are owned, leased, held or used for the purposes of providing public transportation services.

Â Â Â Â Â  (c) ÂPublic transit vehicleÂ means a vehicle that is used for public transportation or operated by or under contract to any public body in order to provide public transportation.

Â Â Â Â Â  (d) ÂPublic transportationÂ means transportation provided by a city, county, special district or any other political subdivision or municipal or public corporation. [2001 c.851 Â§3 (enacted in lieu of 166.115); 2005 c.631 Â§4]

Â Â Â Â Â  166.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.150 [Repealed by 1971 c.743 Â§432]

INTIMIDATION

Â Â Â Â Â  166.155 Intimidation in the second degree. (1) A person commits the crime of intimidation in the second degree if the person:

Â Â Â Â Â  (a) Tampers or interferes with property, having no right to do so nor reasonable ground to believe that the person has such right, with the intent to cause substantial inconvenience to another because of the personÂs perception of the otherÂs race, color, religion, national origin or sexual orientation;

Â Â Â Â Â  (b) Intentionally subjects another to offensive physical contact because of the personÂs perception of the otherÂs race, color, religion, national origin or sexual orientation; or

Â Â Â Â Â  (c) Intentionally, because of the personÂs perception of race, color, religion, national origin or sexual orientation of another or of a member of the otherÂs family, subjects such other person to alarm by threatening:

Â Â Â Â Â  (A) To inflict serious physical injury upon or to commit a felony affecting such other person, or a member of the personÂs family; or

Â Â Â Â Â  (B) To cause substantial damage to the property of the other person or of a member of the other personÂs family.

Â Â Â Â Â  (2) Intimidation in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂPropertyÂ means any tangible personal property or real property.

Â Â Â Â Â  (b) ÂSexual orientationÂ means heterosexuality, homosexuality or bisexuality. [1981 c.785 Â§1; 1983 c.521 Â§1; 1989 c.1029 Â§1]

Â Â Â Â Â  166.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.165 Intimidation in the first degree. (1) Two or more persons acting together commit the crime of intimidation in the first degree, if the persons:

Â Â Â Â Â  (a)(A) Intentionally, knowingly or recklessly cause physical injury to another person because of the actorsÂ perception of that personÂs race, color, religion, national origin or sexual orientation; or

Â Â Â Â Â  (B) With criminal negligence cause physical injury to another person by means of a deadly weapon because of the actorsÂ perception of that personÂs race, color, religion, national origin or sexual orientation;

Â Â Â Â Â  (b) Intentionally, because of the actorsÂ perception of another personÂs race, color, religion, national origin or sexual orientation, place another person in fear of imminent serious physical injury; or

Â Â Â Â Â  (c) Commit such acts as would constitute the crime of intimidation in the second degree, if undertaken by one person acting alone.

Â Â Â Â Â  (2) Intimidation in the first degree is a Class C felony.

Â Â Â Â Â  (3) ÂSexual orientationÂ has the meaning given that term in ORS 166.155. [1981 c.785 Â§2; 1983 c.521 Â§2; 1989 c.1029 Â§2; 1993 c.332 Â§1; 1995 c.79 Â§53; 1997 c.249 Â§50]

AUTHORITY TO REGULATE FIREARMS

Â Â Â Â Â  166.170 State preemption. (1) Except as expressly authorized by state statute, the authority to regulate in any matter whatsoever the sale, acquisition, transfer, ownership, possession, storage, transportation or use of firearms or any element relating to firearms and components thereof, including ammunition, is vested solely in the Legislative Assembly.

Â Â Â Â Â  (2) Except as expressly authorized by state statute, no county, city or other municipal corporation or district may enact civil or criminal ordinances, including but not limited to zoning ordinances, to regulate, restrict or prohibit the sale, acquisition, transfer, ownership, possession, storage, transportation or use of firearms or any element relating to firearms and components thereof, including ammunition. Ordinances that are contrary to this subsection are void. [1995 s.s. c.1 Â§1]

Â Â Â Â Â  166.171 Authority of county to regulate discharge of firearms. (1) A county may adopt ordinances to regulate, restrict or prohibit the discharge of firearms within their boundaries.

Â Â Â Â Â  (2) Ordinances adopted under subsection (1) of this section may not apply to or affect:

Â Â Â Â Â  (a) A person discharging a firearm in the lawful defense of person or property.

Â Â Â Â Â  (b) A person discharging a firearm in the course of lawful hunting.

Â Â Â Â Â  (c) A landowner and guests of the landowner discharging a firearm, when the discharge will not endanger adjacent persons or property.

Â Â Â Â Â  (d) A person discharging a firearm on a public or private shooting range, shooting gallery or other area designed and built for the purpose of target shooting.

Â Â Â Â Â  (e) A person discharging a firearm in the course of target shooting on public land that is not inside an urban growth boundary or the boundary of a city, if the discharge will not endanger persons or property. [1995 s.s. c.1 Â§2]

Â Â Â Â Â  166.172 Authority of city to regulate discharge of firearms. (1) A city may adopt ordinances to regulate, restrict or prohibit the discharge of firearms within the cityÂs boundaries.

Â Â Â Â Â  (2) Ordinances adopted under subsection (1) of this section may not apply to or affect:

Â Â Â Â Â  (a) A person discharging a firearm in the lawful defense of person or property.

Â Â Â Â Â  (b) A person discharging a firearm on a public or private shooting range, shooting gallery or other area designed and built for the purpose of target shooting. [1995 s.s. c.1 Â§3]

Â Â Â Â Â  166.173 Authority of city or county to regulate possession of loaded firearms in public places. (1) A city or county may adopt ordinances to regulate, restrict or prohibit the possession of loaded firearms in public places as defined in ORS 161.015.

Â Â Â Â Â  (2) Ordinances adopted under subsection (1) of this section do not apply to or affect:

Â Â Â Â Â  (a) A law enforcement officer in the performance of official duty.

Â Â Â Â Â  (b) A member of the military in the performance of official duty.

Â Â Â Â Â  (c) A person licensed to carry a concealed handgun.

Â Â Â Â Â  (d) A person authorized to possess a loaded firearm while in or on a public building or court facility under ORS 166.370. [1995 s.s. c.1 Â§4; 1999 c.782 Â§8]

Â Â Â Â Â  166.174 Authority of city, county, municipal corporation or district to regulate possession or sale of firearms. Notwithstanding any other provision of law, a city, county or other municipal corporation or district may not adopt ordinances that regulate, restrict or prohibit the possession or sale of firearms in a public building that is rented or leased to a person during the term of the lease. [1995 s.s. c.1 Â§5]

Â Â Â Â Â  166.175 Authority of city to regulate purchase of used firearms. (1) Notwithstanding any other provision of law, a city may continue to regulate the purchase of used firearms by pawnshops and secondhand stores.

Â Â Â Â Â  (2) As used in this section, Âsecondhand storeÂ means a store or business whose primary source of revenue is the sale of used merchandise. [1995 s.s. c.1 Â§6]

Â Â Â Â Â  166.176 Exception to preemption for certain county ordinances. (1) Nothing in ORS 166.170 or 166.171 is intended to preempt, invalidate or in any way affect the operation of any provision of a county ordinance that was in effect on November 2, 1995, to the extent that the provision:

Â Â Â Â Â  (a) Established a procedure for regulating, restricting or prohibiting the discharge of firearms; or

Â Â Â Â Â  (b) Regulated, restricted or prohibited the discharge of firearms.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to ordinances regulating, restricting or prohibiting the discharge of firearms on a shooting range or in a shooting gallery or other area designed and built for the purpose of target shooting. [1997 c.403 Â§1]

POSSESSION AND USE OF WEAPONS

Â Â Â Â Â  166.180 Negligently wounding another. Any person who, as a result of failure to use ordinary care under the circumstances, wounds any other person with a bullet or shot from any firearm, or with an arrow from any bow, shall be punished by imprisonment in the county jail for a period not to exceed six months, or by a fine not to exceed $500, or both. In addition, any person so convicted shall forfeit any license to hunt, obtained under the laws of this state, and shall be ineligible to obtain a license to hunt for a period of 10 years following the date of conviction. [Formerly 163.310]

Â Â Â Â Â  166.190 Pointing firearm at another; courts having jurisdiction over offense. Any person over the age of 12 years who, with or without malice, purposely points or aims any loaded or empty pistol, gun, revolver or other firearm, at or toward any other person within range of the firearm, except in self-defense, shall be fined upon conviction in any sum not less than $10 nor more than $500, or be imprisoned in the county jail not less than 10 days nor more than six months, or both. Justice courts have jurisdiction concurrent with the circuit court of the trial of violations of this section. When any person is charged before a justice court with violation of this section, the court shall, upon motion of the district attorney, at any time before trial, act as a committing magistrate, and if probable cause be established, hold such person to the grand jury. [Formerly 163.320]

Â Â Â Â Â  166.210 Definitions. As used in ORS 166.250 to 166.270, 166.291 to 166.295 and 166.410 to 166.470:

Â Â Â Â Â  (1) ÂAntique firearmÂ means:

Â Â Â Â Â  (a) Any firearm, including any firearm with a matchlock, flintlock, percussion cap or similar type of ignition system, manufactured in or before 1898; and

Â Â Â Â Â  (b) Any replica of any firearm described in paragraph (a) of this subsection if the replica:

Â Â Â Â Â  (A) Is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition; or

Â Â Â Â Â  (B) Uses rimfire or conventional centerfire fixed ammunition that is no longer manufactured in the United States and that is not readily available in the ordinary channels of commercial trade.

Â Â Â Â Â  (2) ÂFirearmÂ means a weapon, by whatever name known, which is designed to expel a projectile by the action of powder and which is readily capable of use as a weapon.

Â Â Â Â Â  (3) ÂFirearms silencerÂ means any device for silencing, muffling or diminishing the report of a firearm.

Â Â Â Â Â  (4) ÂHandgunÂ means any pistol or revolver using a fixed cartridge containing a propellant charge, primer and projectile, and designed to be aimed or fired otherwise than from the shoulder.

Â Â Â Â Â  (5) ÂMachine gunÂ means a weapon of any description by whatever name known, loaded or unloaded, which is designed or modified to allow two or more shots to be fired by a single pressure on the trigger device.

Â Â Â Â Â  (6) ÂMinorÂ means a person under 18 years of age.

Â Â Â Â Â  (7) ÂParole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (8) ÂShort-barreled rifleÂ means a rifle having one or more barrels less than 16 inches in length and any weapon made from a rifle if the weapon has an overall length of less than 26 inches.

Â Â Â Â Â  (9) ÂShort-barreled shotgunÂ means a shotgun having one or more barrels less than 18 inches in length and any weapon made from a shotgun if the weapon has an overall length of less than 26 inches. [Amended by 1977 c.769 Â§1; 1979 c.779 Â§3; 1989 c.839 Â§1; 1993 c.735 Â§14; 1995 c.670 Â§3; 1999 c.1040 Â§2; 2001 c.666 Â§Â§32,44; 2003 c.614 Â§7]

Â Â Â Â Â  166.220 Unlawful use of weapon. (1) A person commits the crime of unlawful use of a weapon if the person:

Â Â Â Â Â  (a) Attempts to use unlawfully against another, or carries or possesses with intent to use unlawfully against another, any dangerous or deadly weapon as defined in ORS 161.015; or

Â Â Â Â Â  (b) Intentionally discharges a firearm, blowgun, bow and arrow, crossbow or explosive device within the city limits of any city or within residential areas within urban growth boundaries at or in the direction of any person, building, structure or vehicle within the range of the weapon without having legal authority for such discharge.

Â Â Â Â Â  (2) This section does not apply to:

Â Â Â Â Â  (a) Police officers or military personnel in the lawful performance of their official duties;

Â Â Â Â Â  (b) Persons lawfully defending life or property as provided in ORS 161.219;

Â Â Â Â Â  (c) Persons discharging firearms, blowguns, bows and arrows, crossbows or explosive devices upon public or private shooting ranges, shooting galleries or other areas designated and built for the purpose of target shooting; or

Â Â Â Â Â  (d) Persons lawfully engaged in hunting in compliance with rules and regulations adopted by the State Department of Fish and Wildlife.

Â Â Â Â Â  (3) Unlawful use of a weapon is a Class C felony. [Amended by 1975 c.700 Â§1; 1985 c.543 Â§1; 1991 c.797 Â§1]

Â Â Â Â Â  166.230 [Repealed by 1979 c.779 Â§7]

Â Â Â Â Â  166.240 Carrying of concealed weapons. (1) Except as provided in subsection (2) of this section, any person who carries concealed upon the person any knife having a blade that projects or swings into position by force of a spring or by centrifugal force, any dirk, dagger, ice pick, slungshot, metal knuckles, or any similar instrument by the use of which injury could be inflicted upon the person or property of any other person, commits a Class B misdemeanor.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section applies to any peace officer as defined in ORS 133.005, whose duty it is to serve process or make arrests. Justice courts have concurrent jurisdiction to try any person charged with violating any of the provisions of subsection (1) of this section. [Amended by 1977 c.454 Â§1; 1985 c.543 Â§2; 1989 c.839 Â§21; 1999 c.1040 Â§15]

Â Â Â Â Â  166.245 [1989 c.839 Â§38; repealed by 1995 s.s. c.1 Â§7]

Â Â Â Â Â  166.250 Unlawful possession of firearms. (1) Except as otherwise provided in this section or ORS 166.260, 166.270, 166.274, 166.291, 166.292 or 166.410 to 166.470, a person commits the crime of unlawful possession of a firearm if the person knowingly:

Â Â Â Â Â  (a) Carries any firearm concealed upon the person;

Â Â Â Â Â  (b) Possesses a handgun that is concealed and readily accessible to the person within any vehicle; or

Â Â Â Â Â  (c) Possesses a firearm and:

Â Â Â Â Â  (A) Is under 18 years of age;

Â Â Â Â Â  (B)(i) While a minor, was found to be within the jurisdiction of the juvenile court for having committed an act which, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470; and

Â Â Â Â Â  (ii) Was discharged from the jurisdiction of the juvenile court within four years prior to being charged under this section;

Â Â Â Â Â  (C) Has been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

Â Â Â Â Â  (D) Was committed to the Department of Human Services under ORS 426.130; or

Â Â Â Â Â  (E) Was found to be mentally ill and subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness.

Â Â Â Â Â  (2) This section does not prohibit:

Â Â Â Â Â  (a) A minor, who is not otherwise prohibited under subsection (1)(c) of this section, from possessing a firearm:

Â Â Â Â Â  (A) Other than a handgun, if the firearm was transferred to the minor by the minorÂs parent or guardian or by another person with the consent of the minorÂs parent or guardian; or

Â Â Â Â Â  (B) Temporarily for hunting, target practice or any other lawful purpose; or

Â Â Â Â Â  (b) Any citizen of the United States over the age of 18 years who resides in or is temporarily sojourning within this state, and who is not within the excepted classes prescribed by ORS 166.270 and subsection (1) of this section, from owning, possessing or keeping within the personÂs place of residence or place of business any handgun, and no permit or license to purchase, own, possess or keep any such firearm at the personÂs place of residence or place of business is required of any such citizen. As used in this subsection, ÂresidenceÂ includes a recreational vessel or recreational vehicle while used, for whatever period of time, as residential quarters.

Â Â Â Â Â  (3) Firearms carried openly in belt holsters are not concealed within the meaning of this section.

Â Â Â Â Â  (4) Unlawful possession of a firearm is a Class A misdemeanor. [Amended by 1979 c.779 Â§4; 1985 c.543 Â§3; 1989 c.839 Â§13; 1993 c.732 Â§1; 1993 c.735 Â§12; 1999 c.1040 Â§1; 2001 c.666 Â§Â§33,45; 2003 c.614 Â§8]

Â Â Â Â Â  166.260 Persons not affected by ORS 166.250. (1) ORS 166.250 does not apply to or affect:

Â Â Â Â Â  (a) Sheriffs, constables, marshals, police officers, whether active or honorably retired, parole and probation officers or other duly appointed peace officers.

Â Â Â Â Â  (b) Any person summoned by any such officer to assist in making arrests or preserving the peace, while said person so summoned is actually engaged in assisting the officer.

Â Â Â Â Â  (c) The possession or transportation by any merchant of unloaded firearms as merchandise.

Â Â Â Â Â  (d) Active or reserve members of the Army, Navy, Air Force, Coast Guard or Marine Corps of the United States, or of the National Guard, when on duty.

Â Â Â Â Â  (e) Organizations which are by law authorized to purchase or receive weapons described in ORS 166.250 from the United States, or from this state.

Â Â Â Â Â  (f) Duly authorized military or civil organizations while parading, or the members thereof when going to and from the places of meeting of their organization.

Â Â Â Â Â  (g) A corrections officer while transporting or accompanying an individual convicted of or arrested for an offense and confined in a place of incarceration or detention while outside the confines of the place of incarceration or detention.

Â Â Â Â Â  (h) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun.

Â Â Â Â Â  (2) Except for persons who are otherwise prohibited from possessing a firearm under ORS 166.250 (1)(c) or 166.270, ORS 166.250 does not apply to or affect:

Â Â Â Â Â  (a) Members of any club or organization, for the purpose of practicing shooting at targets upon the established target ranges, whether public or private, while such members are using any of the firearms referred to in ORS 166.250 upon such target ranges, or while going to and from such ranges.

Â Â Â Â Â  (b) Licensed hunters or fishermen while engaged in hunting or fishing, or while going to or returning from a hunting or fishing expedition.

Â Â Â Â Â  (3) The exceptions listed in subsection (1)(b) to (h) of this section constitute affirmative defenses to a charge of violating ORS 166.250. [Amended by 1977 c.207 Â§1; 1991 c.67 Â§36; 1993 c.735 Â§1; 1995 c.670 Â§2; 1999 c.1040 Â§3]

Â Â Â Â Â  166.262 Limitation on peace officerÂs authority to arrest for violating ORS 166.250 or 166.370. A peace officer may not arrest or charge a person for violating ORS 166.250 (1)(a) or (b) or 166.370 (1) if the person has in the personÂs immediate possession a valid license to carry a firearm as provided in ORS 166.291 and 166.292. [1999 c.1040 Â§5]

Â Â Â Â Â  166.263 Authority of parole and probation officer to carry firearm. When authorized by the officerÂs employer, a parole and probation officer, as defined in ORS 181.610, may carry a firearm while engaged in official duties if the officer has completed:

Â Â Â Â Â  (1) A firearms training program recognized by the Board on Public Safety Standards and Training; and

Â Â Â Â Â  (2) A psychological screening. [1995 c.670 Â§1]

Â Â Â Â Â  166.270 Possession of weapons by certain felons. (1) Any person who has been convicted of a felony under the law of this state or any other state, or who has been convicted of a felony under the laws of the Government of the United States, who owns or has in the personÂs possession or under the personÂs custody or control any firearm commits the crime of felon in possession of a firearm.

Â Â Â Â Â  (2) Any person who has been convicted of a felony under the law of this state or any other state, or who has been convicted of a felony under the laws of the Government of the United States, who owns or has in the personÂs possession or under the personÂs custody or control any instrument or weapon having a blade that projects or swings into position by force of a spring or by centrifugal force or any blackjack, slungshot, sandclub, sandbag, sap glove or metal knuckles, or who carries a dirk, dagger or stiletto, commits the crime of felon in possession of a restricted weapon.

Â Â Â Â Â  (3) For the purposes of this section, a person Âhas been convicted of a felonyÂ if, at the time of conviction for an offense, that offense was a felony under the law of the jurisdiction in which it was committed. Such conviction shall not be deemed a conviction of a felony if:

Â Â Â Â Â  (a) The court declared the conviction to be a misdemeanor at the time of judgment; or

Â Â Â Â Â  (b) The offense was possession of marijuana and the conviction was prior to January 1, 1972.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to any person who has been:

Â Â Â Â Â  (a) Convicted of only one felony under the law of this state or any other state, or who has been convicted of only one felony under the laws of the United States, which felony did not involve criminal homicide, as defined in ORS 163.005, or the possession or use of a firearm or a weapon having a blade that projects or swings into position by force of a spring or by centrifugal force, and who has been discharged from imprisonment, parole or probation for said offense for a period of 15 years prior to the date of alleged violation of subsection (1) of this section; or

Â Â Â Â Â  (b) Granted relief from the disability under 18 U.S.C. 925(c) or has had the personÂs record expunged under the laws of this state or equivalent laws of another jurisdiction.

Â Â Â Â Â  (5) Felon in possession of a firearm is a Class C felony. Felon in possession of a restricted weapon is a Class A misdemeanor. [Amended by 1975 c.702 Â§1; 1985 c.543 Â§4; 1985 c.709 Â§2; 1987 c.853 Â§1; 1989 c.839 Â§4; 1993 c.735 Â§2; 1995 c.518 Â§1; 1999 c.1040 Â§16; 2003 c.14 Â§64]

Â Â Â Â Â  166.272 Unlawful possession of machine guns, certain short-barreled firearms and firearms silencers. (1) A person commits the crime of unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer if the person knowingly possesses any machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer.

Â Â Â Â Â  (2) Unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer is a Class B felony.

Â Â Â Â Â  (3) A peace officer may not arrest or charge a person for violating subsection (1) of this section if the person has in the personÂs immediate possession documentation showing that the machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer is registered as required under federal law.

Â Â Â Â Â  (4) It is an affirmative defense to a charge of violating subsection (1) of this section that the machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer was registered as required under federal law. [1989 c.839 Â§13a; 1997 c.749 Â§8; 1997 c.798 Â§1]

Â Â Â Â Â  166.274 Relief from prohibition against possessing or purchasing firearm. (1) A person barred from possessing a firearm under ORS 166.250 (1)(c)(A), (B), (D) or (E) or barred from purchasing a firearm under ORS 166.470 may file a petition for relief from the bar in:

Â Â Â Â Â  (a) A justice court in the petitionerÂs county of residence that is reasonably accessible to the petitioner; or

Â Â Â Â Â  (b) If no justice court is reasonably accessible, the circuit court.

Â Â Â Â Â  (2) A person may apply once per calendar year for relief under the provisions of this section.

Â Â Â Â Â  (3)(a) A person petitioning for relief under this section shall serve a copy of the petition on:

Â Â Â Â Â  (A) The city chief of police if the court in which the petition is filed is located in a city; or

Â Â Â Â Â  (B) The sheriff of the county in which the court is located.

Â Â Â Â Â  (b) The copy of the petition shall be served on the chief of police or sheriff at the same time the petition is filed at the court.

Â Â Â Â Â  (4)(a) When a petition is denied, the judge shall cause that information to be entered into the Department of State Police computerized criminal history files.

Â Â Â Â Â  (b) When a petition is granted, the judge shall cause that information and a fingerprint card of the petitioner to be entered into the Department of State Police computerized criminal history files. If, after a petition is granted, the petitioner is arrested and convicted of a crime that would disqualify the petitioner from purchasing or possessing a firearm, the Department of State Police shall notify the court that granted relief under this section. The court shall review the order granting relief and determine whether to rescind the order. The Department of State Police may charge a reasonable fee, under ORS 192.440, for the entry and maintenance of information under this section.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS 9.320, a corporation, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to an action under this section.

Â Â Â Â Â  (6) If the petitioner seeks relief from the bar on possessing or purchasing a firearm, relief shall be granted when the petitioner demonstrates, by clear and convincing evidence, that the petitioner does not pose a threat to the safety of the public or the petitioner.

Â Â Â Â Â  (7) A person barred from possessing or purchasing a firearm because the person, while a minor, was found to be within the jurisdiction of the juvenile court for committing an act which, if committed by an adult, would have constituted a felony or a misdemeanor involving violence, is not eligible to petition for relief under this section until more than four years have passed since the person was discharged from the jurisdiction of the juvenile court.

Â Â Â Â Â  (8) Petitions filed under this section shall be heard and disposed of within 15 judicial days of filing or as soon as is practicable thereafter, but not more than 30 days thereafter. The judge shall then make findings and conclusions and issue a judgment based on the findings and conclusions in accordance with the requirements of law.

Â Â Â Â Â  (9) Filing fees shall be as for any civil action filed in the court.

Â Â Â Â Â  (10)(a) Initial appeals of petitions shall be heard de novo.

Â Â Â Â Â  (b) Any party to a judgment under this subsection may appeal to the Court of Appeals in the same manner as for any other civil action.

Â Â Â Â Â  (c) If the governmental entity files an appeal under this subsection and does not prevail, it shall be ordered to pay the attorney fees for the prevailing party. [1989 c.839 Â§11; 1991 c.67 Â§37; 1993 c.732 Â§Â§3,4; 1995 c.518 Â§2; 1995 c.658 Â§88]

Â Â Â Â Â  166.275 Possession of weapons by inmates of institutions. Any person committed to any institution who, while under the jurisdiction of any institution or while being conveyed to or from any institution, possesses or carries upon the person, or has under the custody or control of the person any dangerous instrument, or any weapon including but not limited to any blackjack, slingshot, billy, sand club, metal knuckles, explosive substance, dirk, dagger, sharp instrument, pistol, revolver or other firearm without lawful authority, is guilty of a felony and upon conviction thereof shall be punished by imprisonment in the custody of the Department of Corrections for a term not more than 20 years. [1953 c.533 Â§1; 1987 c.320 Â§88]

Â Â Â Â Â  166.279 Forfeiture of deadly weapons. (1) Except as provided in subsection (4) of this section, ORS 131.550 to 131.600 do not apply to the forfeiture of a firearm or other deadly weapon that was possessed, used or available for use to facilitate a criminal offense.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, at the time of sentencing for any criminal offense in which a firearm or other deadly weapon was possessed, used or available for use to facilitate the offense, the court shall declare the weapon to be contraband and order that the weapon be forfeited.

Â Â Â Â Â  (3) If a firearm or other deadly weapon that was possessed, used or available for use to facilitate a criminal offense was stolen from its lawful owner and was recovered from a person other than the lawful owner, the court may not order that the weapon be forfeited but shall order that the weapon be restored to the lawful owner as soon as the weapon is no longer needed for evidentiary purposes.

Â Â Â Â Â  (4) The court shall release a firearm or other deadly weapon forfeited under subsection (2) of this section to the law enforcement agency that seized the weapon. The law enforcement agency may destroy or sell the weapon, use the weapon as a service weapon or use the weapon for training, identification or demonstration purposes. When a weapon is sold pursuant to this subsection, the law enforcement agency shall pay the proceeds from the sale, less the costs of the sale, as provided in ORS 131.594 and 131.597.

Â Â Â Â Â  (5) As used in this section, Âdeadly weaponÂ has the meaning given that term in ORS 161.015. [2003 c.614 Â§4; 2005 c.830 Â§24]

Â Â Â Â Â  166.280 [Amended by 1981 c.767 Â§1; 1993 c.625 Â§2; 1997 c.480 Â§5; 1997 c.693 Â§2; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  166.281 [2001 c.666 Â§52; repealed by 2003 c.614 Â§13]

Â Â Â Â Â  166.282 Sale of weapons by political subdivision; disposition of proceeds. (1) A political subdivision in this state that sells a weapon described in subsection (2) of this section shall pay the proceeds from the sale of the weapon, less the costs of the sale, to the account of the police agency that received the weapon, to be used for purposes of public safety, law enforcement and crime prevention and detection.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a weapon that is donated to the police agency. [1997 c.693 Â§1; 2001 c.666 Â§Â§25,37; 2003 c.614 Â§5]

Â Â Â Â Â  166.290 [Amended by 1973 c.391 Â§1; repealed by 1989 c.839 Â§7 (166.291 to 166.293 enacted in lieu of 166.290)]

Â Â Â Â Â  166.291 Issuance of concealed handgun license; application; fees; liability. (1) The sheriff of a county, upon a personÂs application for an Oregon concealed handgun license, upon receipt of the appropriate fees and after compliance with the procedures set out in this section, shall issue the person a concealed handgun license if the person:

Â Â Â Â Â  (a)(A) Is a citizen of the United States; or

Â Â Â Â Â  (B) Is a legal resident alien who can document continuous residency in the county for at least six months and has declared in writing to the United States Citizenship and Immigration Services the intent to acquire citizenship status and can present proof of the written declaration to the sheriff at the time of application for the license;

Â Â Â Â Â  (b) Is at least 21 years of age;

Â Â Â Â Â  (c) Has a principal residence in the county in which the application is made;

Â Â Â Â Â  (d) Has no outstanding warrants for arrest;

Â Â Â Â Â  (e) Is not free on any form of pretrial release;

Â Â Â Â Â  (f) Demonstrates competence with a handgun by any one of the following:

Â Â Â Â Â  (A) Completion of any hunter education or hunter safety course approved by the State Department of Fish and Wildlife or a similar agency of another state if handgun safety was a component of the course;

Â Â Â Â Â  (B) Completion of any National Rifle Association firearms safety or training course if handgun safety was a component of the course;

Â Â Â Â Â  (C) Completion of any firearms safety or training course or class available to the general public offered by law enforcement, community college, or private or public institution or organization or firearms training school utilizing instructors certified by the National Rifle Association or a law enforcement agency if handgun safety was a component of the course;

Â Â Â Â Â  (D) Completion of any law enforcement firearms safety or training course or class offered for security guards, investigators, reserve law enforcement officers or any other law enforcement officers if handgun safety was a component of the course;

Â Â Â Â Â  (E) Presents evidence of equivalent experience with a handgun through participation in organized shooting competition or military service;

Â Â Â Â Â  (F) Is licensed or has been licensed to carry a firearm in this state, unless the license has been revoked; or

Â Â Â Â Â  (G) Completion of any firearms training or safety course or class conducted by a firearms instructor certified by a law enforcement agency or the National Rifle Association if handgun safety was a component of the course;

Â Â Â Â Â  (g) Has never been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

Â Â Â Â Â  (h) Has not been convicted of a misdemeanor or found guilty, except for insanity under ORS 161.295, of a misdemeanor within the four years prior to the application;

Â Â Â Â Â  (i) Has not been committed to the Department of Human Services under ORS 426.130;

Â Â Â Â Â  (j) Has not been found to be mentally ill and is not subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness;

Â Â Â Â Â  (k) Has been discharged from the jurisdiction of the juvenile court for more than four years if, while a minor, the person was found to be within the jurisdiction of the juvenile court for having committed an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470; and

Â Â Â Â Â  (L) Is not subject to a citation issued under ORS 163.735 or an order issued under ORS 30.866, 107.700 to 107.735 or 163.738.

Â Â Â Â Â  (2) A person who has been granted relief under ORS 166.274 or 166.293 or 18 U.S.C. 925(c) or has had the personÂs record expunged under the laws of this state or equivalent laws of other jurisdictions is not subject to the disabilities in subsection (1)(g) to (k) of this section.

Â Â Â Â Â  (3) Before the sheriff may issue a license:

Â Â Â Â Â  (a) The application must state the applicantÂs legal name, current address and telephone number, date and place of birth, hair and eye color and height and weight. The application must also list the applicantÂs residence address or addresses for the previous three years. The application must contain a statement by the applicant that the applicant meets the requirements of subsection (1) of this section. The application may include the Social Security number of the applicant if the applicant voluntarily provides this number. The application must be signed by the applicant.

Â Â Â Â Â  (b) The applicant must submit to fingerprinting and photographing by the sheriff. The sheriff shall fingerprint and photograph the applicant and shall conduct any investigation necessary to corroborate the requirements listed under subsection (1) of this section. If a nationwide criminal records check is necessary, the sheriff shall request the Department of State Police to conduct the check, including fingerprint identification, through the Federal Bureau of Investigation. The Federal Bureau of Investigation shall return the fingerprint cards used to conduct the criminal records check and may not keep any record of the fingerprints. The Department of State Police shall report the results of the fingerprint-based criminal records check to the sheriff. The Department of State Police shall also furnish the sheriff with any information about the applicant that the Department of State Police may have in its possession from its central bureau of criminal identification including, but not limited to, manual or computerized criminal offender information.

Â Â Â Â Â  (4) Application forms for concealed handgun licenses shall be supplied by the sheriff upon request. The forms shall be uniform throughout the state in substantially the following form:

______________________________________________________________________________

APPLICATION FOR LICENSE TO CARRY CONCEALED HANDGUN

Date________

Â Â Â Â Â  I hereby declare as follows:

Â Â Â Â Â  I am a citizen of the United States or a legal resident alien who can document continuous residency in the county for at least six months and have declared in writing to the United States Citizenship and Immigration Services my intention to become a citizen and can present proof of the written declaration to the sheriff at the time of this application. I am at least 21 years of age. I have been discharged from the jurisdiction of the juvenile court for more than four years if, while a minor, I was found to be within the jurisdiction of the juvenile court for having committed an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470. I have never been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony in the State of Oregon or elsewhere. I have not, within the last four years, been convicted of a misdemeanor or found guilty, except for insanity under ORS 161.295, of a misdemeanor. There are no outstanding warrants for my arrest and I am not free on any form of pretrial release. I have not been committed to the Department of Human Services under ORS 426.130, nor have I been found mentally ill and presently subject to an order prohibiting me from purchasing or possessing a firearm because of mental illness. If any of the previous conditions do apply to me, I have been granted relief or wish to petition for relief from the disability under ORS 166.274 or 166.293 or 18 U.S.C. 925(c) or have had the records expunged. I am not subject to a citation issued under ORS 163.735 or an order issued under ORS 30.866, 107.700 to 107.735 or 163.738. I understand I will be fingerprinted and photographed.

Legal name ____________

Age ______ Date of birth ________

Place of birth ____________

Social Security number ___________

(Disclosure of your Social Security account number is voluntary. Solicitation of the number is authorized under ORS 166.291. It will be used only as a means of identification.)

Proof of identification (Two pieces of current identification are required, one of which must bear a photograph of the applicant. The type of identification and the number on the identification are to be filled in by the sheriff.):

Â Â Â Â Â  1.____________

Â Â Â Â Â  2.____________

Height _____ Weight _____

Hair color _____ Eye color _____

Current address ________

(List residence addresses for the past three years on the back.)

City _____ County _____ Zip _____

Phone _____

I have read the entire text of this application, and the statements therein are correct and true. (Making false statements on this application is a misdemeanor.)

_______________

Â (Signature of Applicant)

Character references.

___________________________

Â Â Â Â Â  NameÂ Â Â Â Â Â Â Â  Address

___________________________

Â Â Â Â Â  NameÂ Â Â Â Â Â Â Â  Address

Approved ___ Disapproved ___ by ___

Competence with handgun demonstrated by _____ (to be filled in by sheriff) Date _____ Fee Paid _____

License No. _____

_________________________________________________________________________

Â Â Â Â Â  (5)(a) Fees for concealed handgun licenses are:

Â Â Â Â Â  (A) $15 to the Department of State Police for conducting the fingerprint check of the applicant.

Â Â Â Â Â  (B) $50 to the sheriff for the issuance or renewal of a concealed handgun license.

Â Â Â Â Â  (C) $15 to the sheriff for the duplication of a license because of loss or change of address.

Â Â Â Â Â  (b) The sheriff may enter into an agreement with the Department of Transportation to produce the concealed handgun license.

Â Â Â Â Â  (6) No civil or criminal liability shall attach to the sheriff or any authorized representative engaged in the receipt and review of, or an investigation connected with, any application for, or in the issuance, denial or revocation of, any license under ORS 166.291 to 166.295 as a result of the lawful performance of duties under those sections.

Â Â Â Â Â  (7) Immediately upon acceptance of an application for a concealed handgun license, the sheriff shall enter the applicantÂs name into the Law Enforcement Data System indicating that the person is an applicant for a concealed handgun license or is a license holder.

Â Â Â Â Â  (8) The county sheriff may waive the residency requirement in subsection (1)(c) of this section for a resident of a contiguous state who has a compelling business interest or other legitimate demonstrated need. [1989 c.839 Â§8 (166.291 to 166.293 enacted in lieu of 166.290); 1991 c.67 Â§38; 1993 c.732 Â§2; 1993 c.735 Â§4; 1995 c.729 Â§6; 1999 c.1052 Â§6; 2001 c.104 Â§56; 2003 c.166 Â§1; 2005 c.22 Â§115]

Â Â Â Â Â  166.292 Procedure for issuing; form of license; duration. (1) If the application for the license is approved, the sheriff shall issue and mail or otherwise deliver to the applicant at the address shown on the application, within 45 days of the application, a wallet sized license bearing the photograph of the licensee. The license must be signed by the licensee and carried whenever the licensee carries a concealed handgun.

Â Â Â Â Â  (2) Failure of a person who carries a concealed handgun also to carry a concealed handgun license is prima facie evidence that the person does not have such a license.

Â Â Â Â Â  (3) Licenses for concealed handguns shall be uniform throughout the state in substantially the following form:

______________________________________________________________________________

OREGON CONCEALED HANDGUN

LICENSE

County________Â Â Â Â Â Â Â  License Number_____

Expires________Â Â Â Â Â Â Â  Date of birth______

Height________Â Â Â Â Â Â Â Â  Weight________

Name_________ Â Â Â Â Â Â Â  Address_________

LicenseeÂs City_____ Zip___ Photograph

Signature_______________

Issued by_______________

Date of issue_______________

______________________________________________________________________________

Â Â Â Â Â  (4) An Oregon concealed handgun license issued under ORS 166.291 and this section, unless revoked under ORS 166.293, is valid for a period of four years from the date on which it is issued.

Â Â Â Â Â  (5) The sheriff shall keep a record of each license issued under ORS 166.291 and this section, or renewed pursuant to ORS 166.295.

Â Â Â Â Â  (6) When a sheriff issues a concealed handgun license under this section, the sheriff shall provide the licensee with a list of those places where carrying concealed handguns is prohibited or restricted by state or federal law. [1989 c.839 Â§9 (166.291 to 166.293 enacted in lieu of 166.290); 1993 c.625 Â§5; 1993 c.693 Â§2; 1993 c.735 Â§5]

Â Â Â Â Â  166.293 Denial or revocation of license; review. (1) If the application for the concealed handgun license is denied, the sheriff shall set forth in writing the reasons for the denial. The denial shall be sent to the applicant by certified mail, restricted delivery, within 45 days after the application was made. If no decision is issued within 45 days, the person may seek review under the procedures in subsection (5) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 166.291 (1), and subject to review as provided in subsection (5) of this section, a sheriff may deny a concealed handgun license if the sheriff has reasonable grounds to believe that the applicant has been or is reasonably likely to be a danger to self or others, or to the community at large, as a result of the applicantÂs mental or psychological state, as demonstrated by past pattern of behavior or participation in incidents involving unlawful violence or threats of unlawful violence.

Â Â Â Â Â  (3)(a) Any act or condition that would prevent the issuance of a license under ORS 166.291 and 166.292 is cause for revoking a concealed handgun license.

Â Â Â Â Â  (b) A sheriff may revoke a license by serving upon the licensee a notice of revocation. The notice must contain the grounds for the revocation and must be served either personally or by certified mail, restricted delivery. The notice and return of service shall be included in the file of the licensee. The revocation is effective upon the licenseeÂs receipt of the notice.

Â Â Â Â Â  (4) Any peace officer or corrections officer may seize a concealed handgun license and return it to the issuing sheriff when the license is held by a person who has been arrested or cited for a crime that can or would otherwise disqualify the person from being issued a concealed handgun license. The issuing sheriff shall hold the license for 30 days. If the person is not charged with a crime within the 30 days, the sheriff shall return the license unless the sheriff revokes the license as provided in subsection (3) of this section.

Â Â Â Â Â  (5) A person denied a concealed handgun license or whose license is revoked or not renewed under ORS 166.291 to 166.295 may petition the circuit court in the petitionerÂs county of residence to review the denial, nonrenewal or revocation. The petition must be filed within 30 days after the receipt of the notice of denial or revocation.

Â Â Â Â Â  (6) The judgment affirming or overturning the sheriffÂs decision shall be based solely on whether the petitioner meets the criteria that are used for issuance of the license under ORS 166.291 and 166.292. Whenever the petitioner has been previously sentenced for a crime under ORS 161.610 or for a crime of violence for which the person could have received a sentence of more than 10 years, the court shall only grant relief if the court finds that relief should be granted in the interest of justice.

Â Â Â Â Â  (7) Notwithstanding the provisions of ORS 9.320, a corporation, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to an action under this section.

Â Â Â Â Â  (8) Petitions filed under this section shall be heard and disposed of within 15 judicial days of filing or as soon as practicable thereafter.

Â Â Â Â Â  (9) Filing fees for actions shall be as for any civil action filed in the court. If the petitioner prevails, the amount of the filing fee shall be paid by the respondent to the petitioner and may be incorporated into the court order.

Â Â Â Â Â  (10) Initial appeals of petitions shall be heard de novo.

Â Â Â Â Â  (11) Any party to a judgment under this section may appeal to the Court of Appeals in the same manner as for any other civil action.

Â Â Â Â Â  (12) If the governmental entity files an appeal under this section and does not prevail, it shall be ordered to pay the attorney fees for the prevailing party. [1989 c.839 Â§9a (166.291 to 166.293 enacted in lieu of 166.290); 1993 c.735 Â§6; 1995 c.518 Â§3; 1995 c.658 Â§89; 1999 c.1052 Â§7; 2003 c.14 Â§65]

Â Â Â Â Â  166.295 Renewal of license. (1)(a) A concealed handgun license is renewable by repeating the procedures set out in ORS 166.291 and 166.292, except for the requirement to submit fingerprints and provide character references.

Â Â Â Â Â  (b) An otherwise expired concealed handgun license continues to be valid for up to 45 days after the licensee applies for renewal if:

Â Â Â Â Â  (A) The licensee applies for renewal before the original license expires;

Â Â Â Â Â  (B) The licensee has proof of the application for renewal; and

Â Â Â Â Â  (C) The application for renewal has not been denied.

Â Â Â Â Â  (2) If a licensee changes residence, the licensee shall report the change of address and the sheriff shall issue a new license as a duplication for a change of address. The license shall expire upon the same date as would the original. [1989 c.839 Â§10; 1993 c.735 Â§7]

Â Â Â Â Â  166.297 Annual report regarding revocation of licenses. (1) The sheriff of a county shall submit annually to the Department of State Police a report containing the number of concealed handgun licenses revoked during the reporting period and the reasons for the revocations.

Â Â Â Â Â  (2) The Department of State Police shall compile the reports submitted under subsection (1) of this section and shall submit the compilation to the Legislative Assembly biennially. [1993 c.735 Â§13]

Â Â Â Â Â  166.300 Killing another as cause for loss of right to bear arms. (1) Any person who has committed, with firearms of any kind or description, murder in any degree, or manslaughter, either voluntary or involuntary, or who in a careless or reckless manner, kills or injures another with firearms, and who, at any time after committing murder or manslaughter or after said careless or reckless killing or injury of another, carries or bears firearms of any kind or description within this state, shall be punished upon conviction by a fine of not more than $500, or by imprisonment in the county jail not to exceed one year, or both.

Â Â Â Â Â  (2) Subsection (1) of this section does not deprive the people of this state of the right to bear arms for the defense of themselves and the state, and does not apply to any peace officer in the discharge of official duties or to a member of any regularly constituted military organization while on duty with such military organization.

Â Â Â Â Â  (3) Justice courts, county courts and all other courts having jurisdiction as justice courts, shall have concurrent jurisdiction with the circuit courts of all prosecutions under subsection (1) of this section.

Â Â Â Â Â  166.310 [Repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.320 Setting springgun or setgun. (1) Any person who places or sets any loaded springgun, setgun, or any gun, firearm or other device of any kind designed for containing or firing explosives, in any place where it may be fired, exploded or discharged by the contact of any person or animal with any string, wire, rod, stick, spring or other contrivance affixed to or connected with it, or with its trigger, shall be punished upon conviction by a fine of not less than $100 nor more than $500, or by imprisonment in the county jail for not less than 30 days nor more than six months, or both.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any loaded springgun, setgun, firearm or other device placed for the purpose of destroying gophers, moles or other burrowing rodents, and does not prevent the use of a coyote getter by employees of county, state or federal governments engaged in cooperative predatory animal control work.

Â Â Â Â Â  166.330 Use of firearms with other than incombustible gun wadding. Any person who uses in any firearms discharged on lands within this state, not owned by the person, anything other than incombustible gun wadding, shall be punished upon conviction by a fine of not less than $5 nor more than $100, or by imprisonment in the county jail for not less than two days nor more than 60 days.

Â Â Â Â Â  166.340 [1965 c.20 Â§Â§2,3; 1969 c.351 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  166.350 Unlawful possession of armor piercing ammunition. (1) A person commits the crime of unlawful possession of armor piercing ammunition if the person:

Â Â Â Â Â  (a) Makes, sells, buys or possesses any handgun ammunition the bullet or projectile of which is coated with Teflon or any chemical compound with properties similar to Teflon and which is intended to penetrate soft body armor, such person having the intent that the ammunition be used in the commission of a felony; or

Â Â Â Â Â  (b) Carries any ammunition described in paragraph (a) of this subsection while committing any felony during which the person or any accomplice of the person is armed with a firearm.

Â Â Â Â Â  (2) As used in this section, Âhandgun ammunitionÂ means ammunition principally for use in pistols or revolvers notwithstanding that the ammunition can be used in some rifles.

Â Â Â Â Â  (3) Unlawful possession of armor piercing ammunition is a Class A misdemeanor. [1985 c.755 Â§2; 1987 c.158 Â§29]

POSSESSION OF WEAPON OR DESTRUCTIVE DEVICE IN PUBLIC BUILDING OR COURT FACILITY

Â Â Â Â Â  166.360 Definitions for ORS 166.360 to 166.380. As used in ORS 166.360 to 166.380, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCapitol buildingÂ means the Capitol, the State Office Building, the State Library Building, the Labor and Industries Building, the State Transportation Building, the Agriculture Building or the Public Service Building and includes any new buildings which may be constructed on the same grounds as an addition to the group of buildings listed in this subsection.

Â Â Â Â Â  (2) ÂCourt facilityÂ means a courthouse or that portion of any other building occupied by a circuit court, the Court of Appeals, the Supreme Court or the Oregon Tax Court or occupied by personnel related to the operations of those courts, or in which activities related to the operations of those courts take place.

Â Â Â Â Â  (3) ÂLoaded firearmÂ means:

Â Â Â Â Â  (a) A breech-loading firearm in which there is an unexpended cartridge or shell in or attached to the firearm including but not limited to, in a chamber, magazine or clip which is attached to the firearm.

Â Â Â Â Â  (b) A muzzle-loading firearm which is capped or primed and has a powder charge and ball, shot or projectile in the barrel or cylinder.

Â Â Â Â Â  (4) ÂPublic buildingÂ means a hospital, a capitol building, a public or private school, as defined in ORS 339.315, a college or university, a city hall or the residence of any state official elected by the state at large, and the grounds adjacent to each such building. The term also includes that portion of any other building occupied by an agency of the state or a municipal corporation, as defined in ORS 297.405, other than a court facility.

Â Â Â Â Â  (5) ÂWeaponÂ means:

Â Â Â Â Â  (a) A firearm;

Â Â Â Â Â  (b) Any dirk, dagger, ice pick, slingshot, metal knuckles or any similar instrument or a knife other than an ordinary pocket knife, the use of which could inflict injury upon a person or property;

Â Â Â Â Â  (c) Mace, tear gas, pepper mace or any similar deleterious agent as defined in ORS 163.211;

Â Â Â Â Â  (d) An electrical stun gun or any similar instrument;

Â Â Â Â Â  (e) A tear gas weapon as defined in ORS 163.211;

Â Â Â Â Â  (f) A club, bat, baton, billy club, bludgeon, knobkerrie, nunchaku, nightstick, truncheon or any similar instrument, the use of which could inflict injury upon a person or property; or

Â Â Â Â Â  (g) A dangerous or deadly weapon as those terms are defined in ORS 161.015. [1969 c.705 Â§1; 1977 c.769 Â§2; 1979 c.398 Â§1; 1989 c.982 Â§4; 1993 c.741 Â§2; 1999 c.577 Â§2; 1999 c.782 Â§6; 2001 c.201 Â§1]

Â Â Â Â Â  166.370 Possession of firearm or dangerous weapon in public building or court facility; exceptions; discharging firearm at school. (1) Any person who intentionally possesses a loaded or unloaded firearm or any other instrument used as a dangerous weapon, while in or on a public building, shall upon conviction be guilty of a Class C felony.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, a person who intentionally possesses:

Â Â Â Â Â  (A) A firearm in a court facility is guilty, upon conviction, of a Class C felony. A person who intentionally possesses a firearm in a court facility shall surrender the firearm to a law enforcement officer.

Â Â Â Â Â  (B) A weapon, other than a firearm, in a court facility may be required to surrender the weapon to a law enforcement officer or to immediately remove it from the court facility. A person who fails to comply with this subparagraph is guilty, upon conviction, of a Class C felony.

Â Â Â Â Â  (b) The presiding judge of a judicial district may enter an order permitting the possession of specified weapons in a court facility.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A sheriff, police officer, other duly appointed peace officers or a corrections officer while acting within the scope of employment.

Â Â Â Â Â  (b) A person summoned by a peace officer to assist in making an arrest or preserving the peace, while the summoned person is engaged in assisting the officer.

Â Â Â Â Â  (c) An active or reserve member of the military forces of this state or the United States, when engaged in the performance of duty.

Â Â Â Â Â  (d) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun.

Â Â Â Â Â  (e) A person who is authorized by the officer or agency that controls the public building to possess a firearm or dangerous weapon in that public building.

Â Â Â Â Â  (f) Possession of a firearm on school property if the firearm:

Â Â Â Â Â  (A) Is possessed by a person who is not otherwise prohibited from possessing the firearm; and

Â Â Â Â Â  (B) Is unloaded and locked in a motor vehicle.

Â Â Â Â Â  (4) The exceptions listed in subsection (3)(b) to (f) of this section constitute affirmative defenses to a charge of violating subsection (1) of this section.

Â Â Â Â Â  (5)(a) Any person who knowingly, or with reckless disregard for the safety of another, discharges or attempts to discharge a firearm at a place that the person knows is a school shall upon conviction be guilty of a Class C felony.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to the discharge of a firearm:

Â Â Â Â Â  (A) As part of a program approved by a school in the school by an individual who is participating in the program; or

Â Â Â Â Â  (B) By a law enforcement officer acting in the officerÂs official capacity.

Â Â Â Â Â  (6) Any weapon carried in violation of this section is subject to the forfeiture provisions of ORS 166.279.

Â Â Â Â Â  (7) Notwithstanding the fact that a personÂs conduct in a single criminal episode constitutes a violation of both subsections (1) and (5) of this section, the district attorney may charge the person with only one of the offenses.

Â Â Â Â Â  (8) As used in this section, Âdangerous weaponÂ means a dangerous weapon as that term is defined in ORS 161.015. [1969 c.705 Â§Â§2,4; 1977 c.207 Â§2; 1979 c.398 Â§2; 1989 c.839 Â§22; 1989 c.982 Â§5; 1991 c.67 Â§39; 1993 c.625 Â§1; 1999 c.782 Â§7; 1999 c.1040 Â§4; 2001 c.666 Â§Â§24,36; 2003 c.614 Â§6]

Â Â Â Â Â  166.372 [1993 c.625 Â§3; repealed by 1996 c.16 Â§5]

Â Â Â Â Â  166.373 Possession of weapon in court facility by peace officer or federal officer. (1) Notwithstanding ORS 166.370 (2) and except as provided in subsection (2) of this section, a peace officer, as defined in ORS 161.015, or a federal officer, as defined in ORS 133.005, may possess a weapon in a court facility if the officer:

Â Â Â Â Â  (a) Is acting in an official capacity and is officially on duty;

Â Â Â Â Â  (b) Is carrying a weapon that the employing agency of the officer has authorized the officer to carry; and

Â Â Â Â Â  (c) Is in compliance with any security procedures established under subsections (3) and (4) of this section.

Â Â Â Â Â  (2) A judge may prohibit a peace officer or a federal officer from possessing a weapon in a courtroom. A notice of the prohibition of the possession of a weapon by an officer in a courtroom must be posted outside the entrance to the courtroom.

Â Â Â Â Â  (3) A presiding judge of a judicial district or the Chief Justice of the Supreme Court may establish procedures regulating the possession of a weapon in a court facility by a peace officer or a federal officer subject to the following:

Â Â Â Â Â  (a) The procedures must be established through a plan for court security improvement, emergency preparedness and business continuity under ORS 1.177 or 1.180; and

Â Â Â Â Â  (b) Notice of the procedures must be posted at the entrance to the court facility, or at an entrance for peace officers or federal officers if the entrance is separate from the entrance to the court facility, and at a security checkpoint in the court facility.

Â Â Â Â Â  (4) A judge may establish procedures regulating the possession of a weapon in a courtroom by a peace officer or a federal officer. A notice of the procedures regulating the possession of a weapon by an officer must be posted outside the entrance to the courtroom. [2001 c.201 Â§3; 2005 c.804 Â§7]

Â Â Â Â Â  166.380 Examination of firearm by peace officer; arrest for failure to allow examination. (1) A peace officer may examine a firearm possessed by anyone on the person while in or on a public building to determine whether the firearm is a loaded firearm.

Â Â Â Â Â  (2) Refusal by a person to allow the examination authorized by subsection (1) of this section constitutes reason to believe that the person has committed a crime and the peace officer may make an arrest pursuant to ORS 133.310. [1969 c.705 Â§3]

Â Â Â Â Â  166.382 Possession of destructive device prohibited; exceptions. (1) A person commits the crime of unlawful possession of a destructive device if the person possesses:

Â Â Â Â Â  (a) Any of the following devices with an explosive, incendiary or poison gas component:

Â Â Â Â Â  (A) Bomb;

Â Â Â Â Â  (B) Grenade;

Â Â Â Â Â  (C) Rocket having a propellant charge of more than four ounces;

Â Â Â Â Â  (D) Missile having an explosive or incendiary charge of more than one-quarter ounce; or

Â Â Â Â Â  (E) Mine; or

Â Â Â Â Â  (b) Any combination of parts either designed or intended for use in converting any device into any destructive device described in paragraph (a) of this subsection and from which a destructive device may be readily assembled.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂDestructive deviceÂ does not include any device which is designed primarily or redesigned primarily for use as a signaling, pyrotechnic, line throwing, safety or similar device.

Â Â Â Â Â  (b) ÂPossessÂ has the meaning given that term in ORS 161.015.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) Persons who possess explosives as provided in ORS 480.200 to 480.290.

Â Â Â Â Â  (b) The possession of an explosive by a member of the Armed Forces of the United States while on active duty and engaged in the performance of official duties or by a member of a regularly organized fire or police department of a public agency while engaged in the performance of official duties.

Â Â Â Â Â  (c) The possession of an explosive in the course of transportation by way of railroad, water, highway or air while under the jurisdiction of, or in conformity with, regulations adopted by the United States Department of Transportation.

Â Â Â Â Â  (d) The possession, sale, transfer or manufacture of an explosive by a person acting in accordance with the provisions of any applicable federal law or regulation that provides substantially the same requirements as the comparable provisions of ORS 480.200 to 480.290.

Â Â Â Â Â  (4) Possession of a destructive device is a Class C felony. [1989 c.982 Â§1]

Â Â Â Â Â  166.384 Unlawful manufacture of destructive device. (1) A person commits the crime of unlawful manufacture of a destructive device if the person assembles, produces or otherwise manufactures:

Â Â Â Â Â  (a) A destructive device, as defined in ORS 166.382; or

Â Â Â Â Â  (b) A pyrotechnic device containing two or more grains of pyrotechnic charge in violation of chapter 10, Title 18 of the United States Code.

Â Â Â Â Â  (2) Unlawful manufacture of a destructive device is a Class C felony. [1989 c.982 Â§2]

Â Â Â Â Â  166.385 Possession of hoax destructive device. (1) A person commits the crime of possession of a hoax destructive device if the person knowingly places another person in fear of serious physical injury by:

Â Â Â Â Â  (a) Possessing, manufacturing, selling, delivering, placing or causing to be placed a hoax destructive device; or

Â Â Â Â Â  (b) Sending a hoax destructive device to another person.

Â Â Â Â Â  (2) Possession of a hoax destructive device is a Class A misdemeanor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, possession of a hoax destructive device is a Class C felony if a person possesses, or threatens to use, a hoax destructive device while the person is committing or attempting to commit a felony.

Â Â Â Â Â  (4) As used in this section, Âhoax destructive deviceÂ means an object that reasonably appears, under the circumstances:

Â Â Â Â Â  (a) To be a destructive device, as described in ORS 166.382 (1)(a), or an explosive, as defined in ORS 166.660, but is an inoperative imitation of a destructive device or explosive; or

Â Â Â Â Â  (b) To contain a destructive device, as described in ORS 166.382 (1)(a), or an explosive, as defined in ORS 166.660. [1997 c.749 Â§1]

SALE OR TRANSFER OF FIREARMS

Â Â Â Â Â  166.410 Manufacture, importation or sale of firearms. Any person who manufactures or causes to be manufactured within this state, or who imports into this state, or offers, exposes for sale, or sells or transfers a handgun, short-barreled rifle, short-barreled shotgun, firearms silencer or machine gun, otherwise than in accordance with ORS 166.250, 166.260, 166.270, 166.291, 166.292, 166.425, 166.450, 166.460 and 166.470, is guilty of a Class B felony. [Amended by 1979 c.779 Â§5; 1987 c.320 Â§89; 1989 c.839 Â§23; 1995 c.729 Â§7; 2001 c.666 Â§Â§34,46; 2003 c.14 Â§Â§66,67; 2003 c.614 Â§9]

Â Â Â Â Â  166.412 Definitions; firearms transaction record; criminal record check; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAntique firearmÂ has the meaning given that term in 18 U.S.C. 921;

Â Â Â Â Â  (b) ÂDepartmentÂ means the Department of State Police;

Â Â Â Â Â  (c) ÂFirearmÂ has the meaning given that term in ORS 166.210, except that it does not include an antique firearm;

Â Â Â Â Â  (d) ÂFirearms transaction recordÂ means the firearms transaction record required by 18 U.S.C. 921 to 929;

Â Â Â Â Â  (e) ÂFirearms transaction thumbprint formÂ means a form provided by the department under subsection (12) of this section;

Â Â Â Â Â  (f) ÂGun dealerÂ means a person engaged in the business, as defined in 18 U.S.C. 921, of selling, leasing or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker or otherwise;

Â Â Â Â Â  (g) ÂHandgunÂ has the meaning given that term in ORS 166.210; and

Â Â Â Â Â  (h) ÂPurchaserÂ means a person who buys, leases or otherwise receives a firearm from a gun dealer.

Â Â Â Â Â  (2) Except as provided in subsections (3)(c) and (13) of this section, a gun dealer shall comply with the following before a handgun is delivered to a purchaser:

Â Â Â Â Â  (a) The purchaser shall present to the dealer current identification meeting the requirements of subsection (4) of this section.

Â Â Â Â Â  (b) The gun dealer shall complete the firearms transaction record and obtain the signature of the purchaser on the record.

Â Â Â Â Â  (c) The gun dealer shall obtain the thumbprints of the purchaser on the firearms transaction thumbprint form and attach the form to the gun dealerÂs copy of the firearms transaction record to be filed with that copy.

Â Â Â Â Â  (d) The gun dealer shall request by telephone that the department conduct a criminal history record check on the purchaser and shall provide the following information to the department:

Â Â Â Â Â  (A) The federal firearms license number of the gun dealer;

Â Â Â Â Â  (B) The business name of the gun dealer;

Â Â Â Â Â  (C) The place of transfer;

Â Â Â Â Â  (D) The name of the person making the transfer;

Â Â Â Â Â  (E) The make, model, caliber and manufacturerÂs number of the handgun being transferred;

Â Â Â Â Â  (F) The name and date of birth of the purchaser;

Â Â Â Â Â  (G) The Social Security number of the purchaser if the purchaser voluntarily provides this number to the gun dealer; and

Â Â Â Â Â  (H) The type, issuer and identification number of the identification presented by the purchaser.

Â Â Â Â Â  (e) The gun dealer shall receive a unique approval number for the transfer from the department and record the approval number on the firearms transaction record and on the firearms transaction thumbprint form.

Â Â Â Â Â  (f) The gun dealer may destroy the firearms transaction thumbprint form five years after the completion of the firearms transaction thumbprint form.

Â Â Â Â Â  (3)(a) Upon receipt of a request of the gun dealer for a criminal history record check, the department shall immediately, during the gun dealerÂs telephone call or by return call:

Â Â Â Â Â  (A) Determine, from criminal records and other information available to it, whether the purchaser is disqualified under ORS 166.470 from completing the purchase; and

Â Â Â Â Â  (B) Notify the dealer when a purchaser is disqualified from completing the transfer or provide the dealer with a unique approval number indicating that the purchaser is qualified to complete the transfer.

Â Â Â Â Â  (b) If the department is unable to determine if the purchaser is qualified or disqualified from completing the transfer within 30 minutes, the department shall notify the dealer and provide the dealer with an estimate of the time when the department will provide the requested information.

Â Â Â Â Â  (c) If the department fails to provide a unique approval number to a gun dealer or to notify the gun dealer that the purchaser is disqualified under paragraph (a) of this subsection before the close of the gun dealerÂs next business day following the request by the dealer for a criminal history record check, the dealer may deliver the handgun to the purchaser.

Â Â Â Â Â  (4)(a) Identification required of the purchaser under subsection (2) of this section shall include one piece of current identification bearing a photograph and the date of birth of the purchaser that:

Â Â Â Â Â  (A) Is issued under the authority of the United States Government, a state, a political subdivision of a state, a foreign government, a political subdivision of a foreign government, an international governmental organization or an international quasi-governmental organization; and

Â Â Â Â Â  (B) Is intended to be used for identification of an individual or is commonly accepted for the purpose of identification of an individual.

Â Â Â Â Â  (b) If the identification presented by the purchaser under paragraph (a) of this subsection does not include the current address of the purchaser, the purchaser shall present a second piece of current identification that contains the current address of the purchaser. The Superintendent of State Police may specify by rule the type of identification that may be presented under this paragraph.

Â Â Â Â Â  (c) The department may require that the dealer verify the identification of the purchaser if that identity is in question by sending the thumbprints of the purchaser to the department.

Â Â Â Â Â  (5) The department shall establish a telephone number that shall be operational seven days a week between the hours of 8 a.m. and 10 p.m. for the purpose of responding to inquiries from dealers for a criminal history record check under this section.

Â Â Â Â Â  (6) No public employee, official or agency shall be held criminally or civilly liable for performing the investigations required by this section provided the employee, official or agency acts in good faith and without malice.

Â Â Â Â Â  (7)(a) The department may retain a record of the information obtained during a request for a criminal records check for no more than five years.

Â Â Â Â Â  (b) The record of the information obtained during a request for a criminal records check by a gun dealer is exempt from disclosure under public records law.

Â Â Â Â Â  (8) The Department of Human Services shall provide the Department of State Police with direct electronic access to information from the Department of Human ServicesÂ database of information identifying persons meeting the criteria in ORS 166.470 (1)(e) and (f) who were committed or subject to an order under ORS 426.130. The Department of State Police and the Department of Human Services shall enter into an agreement describing the access to information under this subsection.

Â Â Â Â Â  (9) A law enforcement agency may inspect the records of a gun dealer relating to transfers of handguns with the consent of a gun dealer in the course of a reasonable inquiry during a criminal investigation or under the authority of a properly authorized subpoena or search warrant.

Â Â Â Â Â  (10) When a handgun is delivered, it shall be unloaded.

Â Â Â Â Â  (11) In accordance with applicable provisions of ORS chapter 183, the Superintendent of State Police may adopt rules necessary for:

Â Â Â Â Â  (a) The design of the firearms transaction thumbprint form;

Â Â Â Â Â  (b) The maintenance of a procedure to correct errors in the criminal records of the department;

Â Â Â Â Â  (c) The provision of a security system to identify dealers who request a criminal history record check under subsection (2) of this section; and

Â Â Â Â Â  (d) The creation and maintenance of a database of the business hours of gun dealers.

Â Â Â Â Â  (12) The department shall publish the firearms transaction thumbprint form and shall furnish the form to gun dealers on application at cost.

Â Â Â Â Â  (13) This section does not apply to transactions between persons licensed as dealers under 18 U.S.C. 923. [1995 c.729 Â§1; 2001 c.900 Â§25]

Â Â Â Â Â  Note: 166.412 to 166.421 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.414 Fees for conducting criminal history record checks. (1) The Department of State Police may adopt a fee schedule for criminal history record checks required under ORS 166.412 and collect a fee for each criminal history record check requested. The fee schedule shall be calculated to recover the cost of performing criminal history record checks required under ORS 166.412, but may not exceed $10 per record check.

Â Â Â Â Â  (2) Fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the State Police Account. [1995 c.729 Â§2]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.416 Providing false information in connection with a transfer of a firearm. (1) A person commits the crime of providing false information in connection with a transfer of a firearm if the person knowingly provides a false name or false information or presents false identification in connection with a purchase or transfer of a firearm.

Â Â Â Â Â  (2) Providing false information in connection with a transfer of a firearm is a Class A misdemeanor. [1995 c.729 Â§3; 2001 c.1 Â§9]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.418 Improperly transferring a firearm. (1) A person commits the crime of improperly transferring a firearm if the person is a gun dealer as defined in ORS 166.412 and sells, leases or otherwise transfers a firearm and intentionally violates ORS 166.412 or 166.434.

Â Â Â Â Â  (2) Improperly transferring a firearm is a Class A misdemeanor. [1995 c.729 Â§4; 2001 c.1 Â§10]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.420 [Amended by 1989 c.839 Â§2; 1993 c.4 Â§1; 1993 c.594 Â§4; 1993 c.693 Â§1; repealed by 1995 c.729 Â§13]

Â Â Â Â Â  166.421 Stolen firearms; determination; telephone requests. The Department of State Police may respond to a telephone request from any person requesting that the department determine if department records show that a firearm is stolen. No public employee, official or agency shall be held criminally or civilly liable for performing the investigation allowed by this section provided that the employee, official or agency acts in good faith and without malice. [1995 c.729 Â§5]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.422 Enforcement of ORS 166.412. Where appropriate, a person may enforce the legal duties imposed by ORS 166.412 (7), by the provisions of ORS 30.260 to 30.300 and ORS chapter 183. [1989 c.839 Â§12; 1995 c.729 Â§8]

Â Â Â Â Â  Note: 166.422 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.425 Unlawful purchase of firearm. (1) A person commits the crime of unlawfully purchasing a firearm if the person, knowing that the person is prohibited by state or federal law from owning or possessing the firearm or having the firearm under the personÂs custody or control, purchases or attempts to purchase the firearm.

Â Â Â Â Â  (2) Unlawfully purchasing a firearm is a Class A misdemeanor. [1989 c.839 Â§15]

Â Â Â Â Â  166.427 Register of transfers of used firearms. (1) Whenever a person engaged in the business, as defined in 18 U.S.C. 921, of selling, leasing or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker or otherwise, buys or accepts in trade, a used firearm, the person shall enter in a register the time, date and place of purchase or trade, the name of the person selling or trading the firearm, the number of the identification documentation presented by the person and the make, model and manufacturerÂs number of the firearm. The register shall be obtained from and furnished by the Department of State Police to the dealer on application at cost.

Â Â Â Â Â  (2) The duplicate sheet of the register shall, on the day of purchase or trade, be hand delivered or mailed to the local law enforcement authority.

Â Â Â Â Â  (3) Violation of this section by any person engaged in the business of selling, leasing or otherwise transferring a firearm is a Class C misdemeanor. [1989 c.839 Â§16; 1993 c.4 Â§3; 2001 c.539 Â§12]

Â Â Â Â Â  166.429 Firearms used in felony. Any person who, with intent to commit a felony or who knows or reasonably should know that a felony will be committed with the firearm, ships, transports, receives, sells or otherwise furnishes any firearm in the furtherance of the felony is guilty of a Class B felony. [1989 c.839 Â§17]

Â Â Â Â Â  166.430 [Amended by 1971 c.464 Â§1; repealed by 1989 c.839 Â§39]

Â Â Â Â Â  166.432 Definitions for ORS 166.412 and 166.433 to 166.441. (1) As used in ORS 166.412, 166.433, 166.434, 166.436 and 166.438, Âcriminal background checkÂ or Âcriminal history record checkÂ means determining the eligibility of a person to purchase or possess a firearm by reviewing state and federal databases including, but not limited to, the:

Â Â Â Â Â  (a) Oregon computerized criminal history system;

Â Â Â Â Â  (b) Oregon mental health data system;

Â Â Â Â Â  (c) Law Enforcement Data System;

Â Â Â Â Â  (d) National Instant Criminal Background Check System; and

Â Â Â Â Â  (e) Stolen guns system.

Â Â Â Â Â  (2) As used in ORS 166.433, 166.434, 166.436, 166.438 and 166.441:

Â Â Â Â Â  (a) ÂGun dealerÂ has the meaning given that term in ORS 166.412.

Â Â Â Â Â  (b) ÂGun showÂ means an event at which more than 25 firearms are on site and available for transfer. [2001 c.1 Â§3]

Â Â Â Â Â  Note: 166.432, 166.433 and 166.445 were adopted by the people by initiative petition but were not added to ORS chapter 166 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.433 Findings regarding transfers of firearms. The people of this state find that:

Â Â Â Â Â  (1) The laws of Oregon regulating the sale of firearms contain a loophole that allows people other than gun dealers to sell firearms at gun shows without first conducting criminal background checks;

Â Â Â Â Â  (2) It is necessary for the safety of the people of Oregon that any person who transfers a firearm at a gun show be required to request a criminal background check before completing the transfer of the firearm; and

Â Â Â Â Â  (3) It is in the best interests of the people of Oregon that any person who transfers a firearm at any location other than a gun show be allowed to voluntarily request a criminal background check before completing the transfer of the firearm. [2001 c.1 Â§1]

Â Â Â Â Â  Note: See note under 166.432.

Â Â Â Â Â  166.434 Application of ORS 166.412 to all firearm transfers by gun dealers; fees for criminal background checks. (1) Notwithstanding the fact that ORS 166.412 requires a gun dealer to request a criminal history record check only when transferring a handgun, a gun dealer shall comply with the requirements of ORS 166.412 before transferring any firearm to a purchaser. The provisions of ORS 166.412 apply to the transfer of firearms other than handguns to the same extent that they apply to the transfer of handguns.

Â Â Â Â Â  (2) In addition to the determination required by ORS 166.412 (3)(a)(A), in conducting a criminal background check or criminal history record check, the Department of State Police shall also determine whether the recipient is otherwise prohibited by state or federal law from possessing a firearm.

Â Â Â Â Â  (3) Notwithstanding ORS 166.412 (5), the department is not required to operate the telephone number established under ORS 166.412 (5) on Thanksgiving Day or Christmas Day.

Â Â Â Â Â  (4)(a) The department may charge a fee, not to exceed the amount authorized under ORS 166.414, for criminal background checks required under this section or ORS 166.436.

Â Â Â Â Â  (b) The department shall establish a reduced fee for subsequent criminal background checks on the same recipient that are performed during the same day between the hours of 8 a.m. and 10 p.m. [2001 c.1 Â§5]

Â Â Â Â Â  166.436 Firearm transfers by persons other than gun dealers; criminal background checks authorized; liability. (1) The Department of State Police shall make the telephone number established under ORS 166.412 (5) available for requests from persons other than gun dealers for criminal background checks under this section.

Â Â Â Â Â  (2) Prior to transferring a firearm, a transferor other than a gun dealer may request by telephone that the department conduct a criminal background check on the recipient and shall provide the following information to the department:

Â Â Â Â Â  (a) The name, address and telephone number of the transferor;

Â Â Â Â Â  (b) The make, model, caliber and manufacturerÂs number of the firearm being transferred;

Â Â Â Â Â  (c) The name, date of birth, race, sex and address of the recipient;

Â Â Â Â Â  (d) The Social Security number of the recipient if the recipient voluntarily provides that number;

Â Â Â Â Â  (e) The address of the place where the transfer is occurring; and

Â Â Â Â Â  (f) The type, issuer and identification number of a current piece of identification bearing a recent photograph of the recipient presented by the recipient. The identification presented by the recipient must meet the requirements of ORS 166.412 (4)(a).

Â Â Â Â Â  (3)(a) Upon receipt of a request for a criminal background check under this section, the department shall immediately, during the telephone call or by return call:

Â Â Â Â Â  (A) Determine from criminal records and other information available to it whether the recipient is disqualified under ORS 166.470 from completing the transfer or is otherwise prohibited by state or federal law from possessing a firearm; and

Â Â Â Â Â  (B) Notify the transferor when a recipient is disqualified from completing the transfer or provide the transferor with a unique approval number indicating that the recipient is qualified to complete the transfer. The unique approval number is a permit valid for 24 hours for the requested transfer. If the firearm is not transferred from the transferor to the recipient within 24 hours after receipt of the unique approval number, a new request must be made by the transferor.

Â Â Â Â Â  (b) If the department is unable to determine whether the recipient is qualified for or disqualified from completing the transfer within 30 minutes of receiving the request, the department shall notify the transferor and provide the transferor with an estimate of the time when the department will provide the requested information.

Â Â Â Â Â  (4) A public employee or public agency incurs no criminal or civil liability for performing the criminal background checks required by this section, provided the employee or agency acts in good faith and without malice.

Â Â Â Â Â  (5)(a) The department may retain a record of the information obtained during a request for a criminal background check under this section for the period of time provided in ORS 166.412 (7).

Â Â Â Â Â  (b) The record of the information obtained during a request for a criminal background check under this section is exempt from disclosure under public records law.

Â Â Â Â Â  (6) The recipient of the firearm must be present when the transferor requests a criminal background check under this section.

Â Â Â Â Â  (7)(a) Except as otherwise provided in paragraphs (b) and (c) of this subsection, a transferor who receives notification under this section that the recipient is qualified to complete the transfer of a firearm is immune from civil liability for any use of the firearm from the time of the transfer unless the transferor knows, or reasonably should know, that the recipient is likely to commit an unlawful act involving the firearm.

Â Â Â Â Â  (b) If the transferor is required to request a criminal background check under ORS 166.438, the immunity provided by paragraph (a) of this subsection applies only if, in addition to receiving the notification required by this section, the transferor has the recipient fill out the form required by ORS 166.438 (1)(a) and retains the form as required by ORS 166.438 (2).

Â Â Â Â Â  (c) The immunity provided by paragraph (a) of this subsection does not apply:

Â Â Â Â Â  (A) If the transferor knows, or reasonably should know, that the recipient of the firearm intends to deliver the firearm to a third person who the transferor knows, or reasonably should know, may not lawfully possess the firearm; or

Â Â Â Â Â  (B) In any product liability civil action under ORS 30.900 to 30.920. [2001 c.1 Â§6]

Â Â Â Â Â  166.438 Transfer of firearms at gun shows.(1) A transferor other than a gun dealer may not transfer a firearm at a gun show unless the transferor:

Â Â Â Â Â  (a)(A) Requests a criminal background check under ORS 166.436 prior to completing the transfer;

Â Â Â Â Â  (B) Receives notification that the recipient is qualified to complete the transfer; and

Â Â Â Â Â  (C) Has the recipient complete the form described in ORS 166.441; or

Â Â Â Â Â  (b) Completes the transfer through a gun dealer.

Â Â Â Â Â  (2) The transferor shall retain the completed form referred to in subsection (1) of this section for at least five years and shall make the completed form available to law enforcement agencies for the purpose of criminal investigations.

Â Â Â Â Â  (3) A person who organizes a gun show shall post in a prominent place at the gun show a notice explaining the requirements of subsections (1) and (2) of this section. The person shall provide the form required by subsection (1) of this section to any person transferring a firearm at the gun show.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply if the transferee is licensed as a dealer under 18 U.S.C. 923.

Â Â Â Â Â  (5)(a) Failure to comply with the requirements of subsection (1), (2) or (3) of this section is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, failure to comply with the requirements of subsection (1), (2) or (3) of this section is a Class C felony if the person has two or more previous convictions under this section.

Â Â Â Â Â  (6) It is an affirmative defense to a charge of violating subsection (1) or (3) of this section that the person did not know, or reasonably could not know, that more than 25 firearms were at the site and available for transfer. [2001 c.1 Â§7]

Â Â Â Â Â  166.440 [Repealed by 1989 c.839 Â§39]

Â Â Â Â Â  166.441 Form for transfer of firearm at gun show. (1) The Department of State Police shall develop a form to be completed by a person seeking to obtain a firearm at a gun show from a transferor other than a gun dealer. The department shall consider including in the form all of the requirements for disclosure of information that are required by federal law for over-the-counter firearms transactions.

Â Â Â Â Â  (2) The department shall make the form available to the public at no cost. [2001 c.1 Â§8]

Â Â Â Â Â  166.445 Short title. ORS 166.432 to 166.445 and the amendments to ORS 166.416, 166.418 and 166.460 by sections 9, 10 and 11, chapter 1, Oregon Laws 2001, shall be known as the Gun Violence Prevention Act. [2001 c.1 Â§2]

Â Â Â Â Â  Note: See note under 166.432.

Â Â Â Â Â  166.450 Obliteration or change of identification number on firearms. Any person who intentionally alters, removes or obliterates the identification number of any firearm for an unlawful purpose, shall be punished upon conviction by imprisonment in the custody of the Department of Corrections for not more than five years. Possession of any such firearm is presumptive evidence that the possessor has altered, removed or obliterated the identification number. [Amended by 1987 c.320 Â§90; 1989 c.839 Â§24]

Â Â Â Â Â  166.460 Antique firearms excepted. (1) ORS 166.250, 166.260, 166.291 to 166.295, 166.410, 166.412, 166.425, 166.434, 166.438 and 166.450 do not apply to antique firearms.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, possession of an antique firearm by a person described in ORS 166.250 (1)(c)(B), (C) or (D) constitutes a violation of ORS 166.250. [Amended by 1979 c.779 Â§6; 1989 c.839 Â§25; 1993 c.735 Â§8; 1995 c.729 Â§9; 2001 c.1 Â§11; 2001 c.666 Â§Â§35,47; 2003 c.614 Â§10]

Â Â Â Â Â  166.470 Limitations and conditions for sales of firearms. (1) Unless relief has been granted under ORS 166.274, 18 U.S.C. 925(c) or the expunction laws of this state or an equivalent law of another jurisdiction, a person may not intentionally sell, deliver or otherwise transfer any firearm when the transferor knows or reasonably should know that the recipient:

Â Â Â Â Â  (a) Is under 18 years of age;

Â Â Â Â Â  (b) Has been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

Â Â Â Â Â  (c) Has any outstanding felony warrants for arrest;

Â Â Â Â Â  (d) Is free on any form of pretrial release for a felony;

Â Â Â Â Â  (e) Was committed to the Department of Human Services under ORS 426.130;

Â Â Â Â Â  (f) After January 1, 1990, was found to be mentally ill and subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness; or

Â Â Â Â Â  (g) Has been convicted of a misdemeanor involving violence or found guilty, except for insanity under ORS 161.295, of a misdemeanor involving violence within the previous four years. As used in this paragraph, Âmisdemeanor involving violenceÂ means a misdemeanor described in ORS 163.160, 163.187, 163.190, 163.195 or 166.155 (1)(b).

Â Â Â Â Â  (2) A person may not sell, deliver or otherwise transfer any firearm that the person knows or reasonably should know is stolen.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not prohibit:

Â Â Â Â Â  (a) The parent or guardian, or another person with the consent of the parent or guardian, of a minor from transferring to the minor a firearm, other than a handgun; or

Â Â Â Â Â  (b) The temporary transfer of any firearm to a minor for hunting, target practice or any other lawful purpose.

Â Â Â Â Â  (4) Violation of this section is a Class A misdemeanor. [Amended by 1989 c.839 Â§3; 1991 c.67 Â§40; 1993 c.735 Â§11; 2001 c.828 Â§2; 2003 c.577 Â§7]

Â Â Â Â Â  166.480 Sale or gift of explosives to children. Any person who sells, exchanges, barters or gives to any child, under the age of 14 years, any explosive article or substance, other than an ordinary firecracker containing not more than 10 grains of gunpowder or who sells, exchanges, barters or gives to any such child, any instrument or apparatus, the chief utility of which is the fact that it is used, or is ordinarily capable of being used, as an article or device to increase the force or intensity of any explosive, or to direct or control the discharge of any such explosive, is guilty of a misdemeanor. [Amended by 1989 c.839 Â§26]

Â Â Â Â Â  166.490 Purchase of firearms in certain other states. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂContiguous stateÂ means California, Idaho, Nevada or Washington.

Â Â Â Â Â  (b) ÂResidentÂ includes an individual or a corporation or other business entity that maintains a place of business in this state.

Â Â Â Â Â  (2) A resident of this state may purchase or otherwise obtain a rifle or shotgun in a contiguous state and receive in this state or transport into this state such rifle or shotgun, unless the purchase or transfer violates the law of this state, the state in which the purchase or transfer is made or the United States.

Â Â Â Â Â  (3) This section does not apply to the purchase, receipt or transportation of rifles and shotguns by federally licensed firearms manufacturers, importers, dealers or collectors.

Â Â Â Â Â  (4) This section expires and stands repealed upon the date that section 922(b) (3) of the Gun Control Act of 1968 (18 U.S.C. 922(b) (3)) and regulations pursuant thereto are repealed or rescinded. [1969 c.289 Â§Â§1,2,3,4]

Â Â Â Â Â  166.510 [Amended by 1957 c.290 Â§1; 1973 c.746 Â§1; 1983 c.546 Â§2; repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.515 [1973 c.746 Â§2; repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.520 [Amended by 1973 c.746 Â§3; repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.560 [1965 c.118 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.620 [Repealed by 1963 c.94 Â§2]

DISCHARGING WEAPONS

Â Â Â Â Â  166.630 Discharging weapon on or across highway, ocean shore recreation area or public utility facility. (1) Except as provided in ORS 166.220, any person is guilty of a violation who discharges or attempts to discharge any blowgun, bow and arrow, crossbow, air rifle or firearm:

Â Â Â Â Â  (a) Upon or across any highway, railroad right of way or other public road in this state, or upon or across the ocean shore within the state recreation area as defined in ORS 390.605.

Â Â Â Â Â  (b) At any public or railroad sign or signal or an electric power, communication, petroleum or natural gas transmission or distribution facility of a public utility, telecommunications utility or railroad within range of the weapon.

Â Â Â Â Â  (2) Any blowgun, bow and arrow, crossbow, air rifle or firearm in the possession of the person that was used in committing a violation of this section may be confiscated and forfeited to the State of Oregon. This section does not prevent the discharge of firearms by peace officers in the performance of their duty or by military personnel within the confines of a military reservation.

Â Â Â Â Â  (3) The hunting license revocation provided in ORS 497.415 is in addition to and not in lieu of the penalty and forfeiture provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂPublic signÂ includes all signs, signals and markings placed or erected by authority of a public body.

Â Â Â Â Â  (b) ÂPublic utilityÂ has the meaning given that term in ORS 164.365 (2).

Â Â Â Â Â  (c) ÂRailroadÂ has the meaning given that term in ORS 824.020. [Amended by 1963 c.94 Â§1; 1969 c.501 Â§2; 1969 c.511 Â§4; 1973 c.196 Â§1; 1973 c.723 Â§118; 1981 c.900 Â§1; 1987 c.447 Â§113; 1991 c.797 Â§2]

Â Â Â Â Â  166.635 Discharging weapon or throwing objects at trains. (1) A person shall not knowingly throw an object at, drop an object on, or discharge a bow and arrow, air rifle, rifle, gun, revolver or other firearm at a railroad train, a person on a railroad train or a commodity being transported on a railroad train. This subsection does not prevent a peace officer or a railroad employee from performing the duty of a peace officer or railroad employee.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a misdemeanor. [1973 c.139 Â§4]

Â Â Â Â Â  166.638 Discharging weapon across airport operational surfaces. (1) Any person who knowingly or recklessly discharges any bow and arrow, gun, air gun or other firearm upon or across any airport operational surface commits a Class A misdemeanor. Any bow and arrow, gun, air gun or other firearm in the possession of the person that was used in committing a violation of this subsection may be confiscated and forfeited to the State of Oregon, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âairport operational surfaceÂ means any surface of land or water developed, posted or marked so as to give an observer reasonable notice that the surface is developed for the purpose of storing, parking, taxiing or operating aircraft, or any surface of land or water when actually being used for such purpose.

Â Â Â Â Â  (3) Subsection (1) of this section does not prohibit the discharge of firearms by peace officers in the performance of their duty or by military personnel within the confines of a military reservation, or otherwise lawful hunting, wildlife control or other discharging of firearms done with the consent of the proprietor, manager or custodian of the airport operational surface.

Â Â Â Â Â  (4) The hunting license revocation provided in ORS 497.415 is in addition to and not in lieu of the penalty provided in subsection (1) of this section. [1981 c.901 Â§2; 1987 c.858 Â§2]

Â Â Â Â Â  166.640 [Repealed by 1971 c.743 Â§432]

POSSESSION OF BODY ARMOR

Â Â Â Â Â  166.641 Definitions for ORS 166.641 to 166.643. As used in this section and ORS 166.642 and 166.643:

Â Â Â Â Â  (1) ÂBody armorÂ means any clothing or equipment designed in whole or in part to minimize the risk of injury from a deadly weapon.

Â Â Â Â Â  (2) ÂDeadly weaponÂ has the meaning given that term in ORS 161.015.

Â Â Â Â Â  (3) ÂMisdemeanor involving violenceÂ has the meaning given that term in ORS 166.470. [2001 c.635 Â§1]

Â Â Â Â Â  166.642 Felon in possession of body armor. (1) A person commits the crime of felon in possession of body armor if the person:

Â Â Â Â Â  (a) Has been convicted of a felony or misdemeanor involving violence under the law of any state or the United States; and

Â Â Â Â Â  (b) Knowingly is in possession or control of body armor.

Â Â Â Â Â  (2) Felon in possession of body armor is a Class C felony.

Â Â Â Â Â  (3) For purposes of subsection (1) of this section, a person who has been found to be within the jurisdiction of a juvenile court for having committed an act that would constitute a felony or misdemeanor involving violence has been convicted of a felony or misdemeanor involving violence.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is wearing body armor provided by a peace officer for the personÂs safety or protection while the person is being transported or accompanied by a peace officer; or

Â Â Â Â Â  (b) A person who has been convicted of only one felony under the law of this state or any other state, or who has been convicted of only one felony under the law of the United States, which felony did not involve criminal homicide, as defined in ORS 163.005, and who has been discharged from imprisonment, parole or probation for the offense for a period of 15 years prior to the date of the alleged violation of subsection (1) of this section.

Â Â Â Â Â  (5) It is an affirmative defense to a charge of violating subsection (1) of this section that a protective order or restraining order has been entered to the benefit of the person. The affirmative defense created by this subsection is not available if the person possesses the body armor while committing or attempting to commit a crime. [2001 c.635 Â§2]

Â Â Â Â Â  166.643 Unlawful possession of body armor. (1) A person commits the crime of unlawful possession of body armor if the person, while committing or attempting to commit a felony or misdemeanor involving violence, knowingly:

Â Â Â Â Â  (a) Wears body armor; and

Â Â Â Â Â  (b) Possesses a deadly weapon.

Â Â Â Â Â  (2) Unlawful possession of body armor is a Class B felony. [2001 c.635 Â§3]

MISCELLANEOUS

Â Â Â Â Â  166.645 Hunting in cemeteries prohibited. (1) Hunting in cemeteries is prohibited.

Â Â Â Â Â  (2) As used in subsection (1) of this section ÂhuntingÂ has the meaning for that term provided in ORS 496.004.

Â Â Â Â Â  (3) Violation of subsection (1) of this section is a misdemeanor. [1973 c.468 Â§2; 1987 c.158 Â§30]

Â Â Â Â Â  166.649 Throwing an object off an overpass in the second degree. (1) A person commits the crime of throwing an object off an overpass in the second degree if the person:

Â Â Â Â Â  (a) With criminal negligence throws an object off an overpass; and

Â Â Â Â Â  (b) Knows, or reasonably should have known, that the object was of a type or size to cause damage to any person or vehicle that the object might hit.

Â Â Â Â Â  (2) Throwing an object off an overpass in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section and ORS 166.651, ÂoverpassÂ means a structure carrying a roadway or pedestrian pathway over a roadway. [1993 c.731 Â§1]

Â Â Â Â Â  166.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.651 Throwing an object off an overpass in the first degree. (1) A person commits the crime of throwing an object off an overpass in the first degree if the person:

Â Â Â Â Â  (a) Recklessly throws an object off an overpass; and

Â Â Â Â Â  (b) Knows, or reasonably should have known, that the object was of a type or size to cause damage to any person or vehicle that the object might hit.

Â Â Â Â Â  (2) Throwing an object off an overpass in the first degree is a Class C felony. [1993 c.731 Â§2]

Â Â Â Â Â  166.660 Unlawful paramilitary activity. (1) A person commits the crime of unlawful paramilitary activity if the person:

Â Â Â Â Â  (a) Exhibits, displays or demonstrates to another person the use, application or making of any firearm, explosive or incendiary device or any technique capable of causing injury or death to persons and intends or knows that such firearm, explosive or incendiary device or technique will be unlawfully employed for use in a civil disorder; or

Â Â Â Â Â  (b) Assembles with one or more other persons for the purpose of training with, practicing with or being instructed in the use of any firearm, explosive or incendiary device or technique capable of causing injury or death to persons with the intent to unlawfully employ such firearm, explosive or incendiary device or technique in a civil disorder.

Â Â Â Â Â  (2)(a) Nothing in this section makes unlawful any act of any law enforcement officer performed in the otherwise lawful performance of the officerÂs official duties.

Â Â Â Â Â  (b) Nothing in this section makes unlawful any activity of the State Department of Fish and Wildlife, or any activity intended to teach or practice self-defense or self-defense techniques, such as karate clubs or self-defense clinics, and similar lawful activity, or any facility, program or lawful activity related to firearms instruction and training intended to teach the safe handling and use of firearms, or any other lawful sports or activities related to the individual recreational use or possession of firearms, including but not limited to hunting activities, target shooting, self-defense, firearms collection or any organized activity including, but not limited to any hunting club, rifle club, rifle range or shooting range which does not include a conspiracy as defined in ORS 161.450 or the knowledge of or the intent to cause or further a civil disorder.

Â Â Â Â Â  (3) Unlawful paramilitary activity is a Class C felony.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCivil disorderÂ means acts of physical violence by assemblages of three or more persons which cause damage or injury, or immediate danger thereof, to the person or property of any other individual.

Â Â Â Â Â  (b) ÂFirearmÂ means a weapon, by whatever name known, which is designed to expel a projectile by the action of black powder or smokeless black powder and which is readily capable of use as a weapon.

Â Â Â Â Â  (c) ÂExplosiveÂ means a chemical compound, mixture or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including but not limited to dynamite, blasting powder, nitroglycerin, blasting caps and nitrojelly, but excluding fireworks as defined in ORS 480.110 (1), black powder, smokeless powder, small arms ammunition and small arms ammunition primers.

Â Â Â Â Â  (d) ÂLaw enforcement officerÂ means any duly constituted police officer of the United States, any state, any political subdivision of a state or the District of Columbia, and also includes members of the military reserve forces or National Guard as defined in 10 U.S.C. 101 (9), members of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico or the District of Columbia not included within the definition of National Guard as defined by 10 U.S.C. 101 (9), members of the Armed Forces of the United States and such persons as are defined in ORS 161.015 (4) when in the performance of official duties. [1983 c.792 Â§2; 1987 c.858 Â§3; 2001 c.666 Â§Â§26,38; 2005 c.830 Â§27]

Â Â Â Â Â  166.663 Casting artificial light from vehicle while possessing certain weapons prohibited. (1) No person shall cast from a motor vehicle an artificial light while there is in the possession or in the immediate physical presence of the person a bow and arrow or a rifle, gun, revolver or other firearm.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a person casting an artificial light:

Â Â Â Â Â  (a) From the headlights of a motor vehicle that is being operated on a road in the usual manner.

Â Â Â Â Â  (b) When the bow and arrow, rifle, gun, revolver or other firearm that the person has in the possession or immediate physical presence of the person is disassembled or stored, or in the trunk or storage compartment of the motor vehicle.

Â Â Â Â Â  (c) When the ammunition or arrows are stored separate from the weapon.

Â Â Â Â Â  (d) On land owned or lawfully occupied by that person.

Â Â Â Â Â  (e) On publicly owned land when that person has an agreement with the public body to use that property.

Â Â Â Â Â  (f) When the person is a peace officer or government employee engaged in the performance of official duties.

Â Â Â Â Â  (g) When the person has been issued a license under ORS 166.291 and 166.292 to carry a concealed weapon.

Â Â Â Â Â  (3) Violation of subsection (1) of this section is punishable as a Class B violation. [1989 c.848 Â§2; 1999 c.1051 Â§159; 2005 c.22 Â§116]

Â Â Â Â Â  166.710 [1957 c.601 Â§1; repealed by 1971 c.743 Â§432]

RACKETEERING

Â Â Â Â Â  166.715 Definitions for ORS 166.715 to 166.735. As used in ORS 166.715 to 166.735, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDocumentary materialÂ means any book, paper, document, writing, drawing, graph, chart, photograph, phonograph record, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other tangible item.

Â Â Â Â Â  (2) ÂEnterpriseÂ includes any individual, sole proprietorship, partnership, corporation, business trust or other profit or nonprofit legal entity, and includes any union, association or group of individuals associated in fact although not a legal entity, and both illicit and licit enterprises and governmental and nongovernmental entities.

Â Â Â Â Â  (3) ÂInvestigative agencyÂ means the Department of Justice or any district attorney.

Â Â Â Â Â  (4) ÂPattern of racketeering activityÂ means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, accomplices, victims or methods of commission or otherwise are interrelated by distinguishing characteristics, including a nexus to the same enterprise, and are not isolated incidents, provided at least one of such incidents occurred after November 1, 1981, and that the last of such incidents occurred within five years after a prior incident of racketeering activity. Notwithstanding ORS 131.505 to 131.525 or 419A.190 or any other provision of law providing that a previous prosecution is a bar to a subsequent prosecution, conduct that constitutes an incident of racketeering activity may be used to establish a pattern of racketeering activity without regard to whether the conduct previously has been the subject of a criminal prosecution or conviction or a juvenile court adjudication, unless the prosecution resulted in an acquittal or the adjudication resulted in entry of an order finding the youth not to be within the jurisdiction of the juvenile court.

Â Â Â Â Â  (5) ÂPersonÂ means any individual or entity capable of holding a legal or beneficial interest in real or personal property.

Â Â Â Â Â  (6) ÂRacketeering activityÂ includes conduct of a person committed both before and after the person attains the age of 18 years, and means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce or intimidate another person to commit:

Â Â Â Â Â  (a) Any conduct that constitutes a crime, as defined in ORS 161.515, under any of the following provisions of the Oregon Revised Statutes:

Â Â Â Â Â  (A) ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995, relating to securities;

Â Â Â Â Â  (B) ORS 162.015, 162.025 and 162.065 to 162.085, relating to bribery and perjury;

Â Â Â Â Â  (C) ORS 162.235, 162.265 to 162.305, 162.325, 162.335, 162.355 and 162.365, relating to obstructing governmental administration;

Â Â Â Â Â  (D) ORS 162.405 to 162.425, relating to abuse of public office;

Â Â Â Â Â  (E) ORS 162.455, relating to interference with legislative operation;

Â Â Â Â Â  (F) ORS 163.095 to 163.115, 163.118, 163.125 and 163.145, relating to criminal homicide;

Â Â Â Â Â  (G) ORS 163.160 to 163.205, relating to assault and related offenses;

Â Â Â Â Â  (H) ORS 163.225 and 163.235, relating to kidnapping;

Â Â Â Â Â  (I) ORS 163.275, relating to coercion;

Â Â Â Â Â  (J) ORS 163.670 to 163.693, relating to sexual conduct of children;

Â Â Â Â Â  (K) ORS 164.015, 164.043, 164.045, 164.055, 164.057, 164.075 to 164.095, 164.125, 164.135, 164.140, 164.215, 164.225 and 164.245 to 164.270, relating to theft, burglary, criminal trespass and related offenses;

Â Â Â Â Â  (L) ORS 164.315 to 164.335, relating to arson and related offenses;

Â Â Â Â Â  (M) ORS 164.345 to 164.365, relating to criminal mischief;

Â Â Â Â Â  (N) ORS 164.395 to 164.415, relating to robbery;

Â Â Â Â Â  (O) ORS 164.865, 164.875 and 164.868 to 164.872, relating to unlawful recording or labeling of a recording;

Â Â Â Â Â  (P) ORS 165.007 to 165.022, 165.032 to 165.042 and 165.055 to 165.070, relating to forgery and related offenses;

Â Â Â Â Â  (Q) ORS 165.080 to 165.109, relating to business and commercial offenses;

Â Â Â Â Â  (R) ORS 165.485 to 165.515, 165.540 and 165.555, relating to communication crimes;

Â Â Â Â Â  (S) ORS 166.180, 166.190, 166.220, 166.250, 166.270, 166.275, 166.410, 166.450 and 166.470, relating to firearms and other weapons;

Â Â Â Â Â  (T) ORS 164.377 (2) to (4), as punishable under ORS 164.377 (5)(b), 167.007 to 167.017, 167.062 to 167.080, 167.087, 167.090, 167.122 to 167.137, 167.147, 167.164, 167.167, 167.212, 167.355, 167.365, 167.370, 167.428, 167.431 and 167.439, relating to prostitution, obscenity, gambling, computer crimes involving the Oregon State Lottery, animal fighting, forcible recovery of a fighting bird and related offenses;

Â Â Â Â Â  (U) ORS 171.990, relating to legislative witnesses;

Â Â Â Â Â  (V) ORS 260.575 and 260.665, relating to election offenses;

Â Â Â Â Â  (W) ORS 314.075, relating to income tax;

Â Â Â Â Â  (X) ORS 180.440 (2) and ORS chapter 323, relating to cigarette and tobacco products taxes and the directory developed under ORS 180.425;

Â Â Â Â Â  (Y) ORS 411.630, 411.675, 411.690 and 411.840, relating to public assistance payments, and ORS 411.990 (2) and (3);

Â Â Â Â Â  (Z) ORS 462.140, 462.415 and 462.420 to 462.520, relating to racing;

Â Â Â Â Â  (AA) ORS 463.995, relating to boxing and wrestling, as defined in ORS 463.015;

Â Â Â Â Â  (BB) ORS 471.305, 471.360, 471.392 to 471.400, 471.403, 471.404, 471.405, 471.425, 471.442, 471.445, 471.446, 471.485, 471.490 and 471.675, relating to alcoholic liquor, and any of the provisions of ORS chapter 471 relating to licenses issued under the Liquor Control Act;

Â Â Â Â Â  (CC) ORS 475.005 to 475.285 and 475.840 to 475.980, relating to controlled substances;

Â Â Â Â Â  (DD) ORS 480.070, 480.210, 480.215, 480.235 and 480.265, relating to explosives;

Â Â Â Â Â  (EE) ORS 819.010, 819.040, 822.100, 822.135 and 822.150, relating to motor vehicles;

Â Â Â Â Â  (FF) ORS 658.452 or 658.991 (2) to (4), relating to farm labor contractors;

Â Â Â Â Â  (GG) ORS chapter 706, relating to banking law administration;

Â Â Â Â Â  (HH) ORS chapter 714, relating to branch banking;

Â Â Â Â Â  (II) ORS chapter 716, relating to mutual savings banks;

Â Â Â Â Â  (JJ) ORS chapter 723, relating to credit unions;

Â Â Â Â Â  (KK) ORS chapter 726, relating to pawnbrokers;

Â Â Â Â Â  (LL) ORS 166.382 and 166.384, relating to destructive devices;

Â Â Â Â Â  (MM) ORS 165.074;

Â Â Â Â Â  (NN) ORS 59.840 to 59.980, relating to mortgage bankers and mortgage brokers;

Â Â Â Â Â  (OO) ORS chapter 496, 497 or 498, relating to wildlife;

Â Â Â Â Â  (PP) ORS 163.355 to 163.427, relating to sexual offenses;

Â Â Â Â Â  (QQ) ORS 166.015, relating to riot;

Â Â Â Â Â  (RR) ORS 166.155 and 166.165, relating to intimidation;

Â Â Â Â Â  (SS) ORS chapter 696, relating to real estate and escrow;

Â Â Â Â Â  (TT) ORS chapter 704, relating to outfitters and guides;

Â Â Â Â Â  (UU) ORS 165.692, relating to making a false claim for health care payment;

Â Â Â Â Â  (VV) ORS 162.117, relating to public investment fraud;

Â Â Â Â Â  (WW) ORS 164.170 or 164.172;

Â Â Â Â Â  (XX) ORS 647.140, 647.145 or 647.150, relating to trademark counterfeiting;

Â Â Â Â Â  (YY) ORS 164.877;

Â Â Â Â Â  (ZZ) ORS 167.312 and 167.388;

Â Â Â Â Â  (AAA) ORS 164.889; or

Â Â Â Â Â  (BBB) ORS 165.800.

Â Â Â Â Â  (b) Any conduct defined as Âracketeering activityÂ under 18 U.S.C. 1961 (1)(B), (C), (D) and (E).

Â Â Â Â Â  (7) ÂUnlawful debtÂ means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in the state in whole or in part because the debt was incurred or contracted:

Â Â Â Â Â  (a) In violation of any one of the following:

Â Â Â Â Â  (A) ORS chapter 462, relating to racing;

Â Â Â Â Â  (B) ORS 167.108 to 167.164, relating to gambling; or

Â Â Â Â Â  (C) ORS 82.010 to 82.170, relating to interest and usury.

Â Â Â Â Â  (b) In gambling activity in violation of federal law or in the business of lending money at a rate usurious under federal or state law.

Â Â Â Â Â  (8) Notwithstanding contrary provisions in ORS 174.060, when this section references a statute in the Oregon Revised Statutes that is substantially different in the nature of its essential provisions from what the statute was when this section was enacted, the reference shall extend to and include amendments to the statute. [1981 c.769 Â§2; 1983 c.338 Â§898; 1983 c.715 Â§1; 1985 c.176 Â§5; 1985 c.557 Â§8; 1987 c.158 Â§31; 1987 c.249 Â§7; 1987 c.789 Â§20; 1987 c.907 Â§12; 1989 c.384 Â§2; 1989 c.839 Â§27; 1989 c.846 Â§13; 1989 c.982 Â§6; 1991 c.398 Â§3; 1991 c.962 Â§6; 1993 c.95 Â§13; 1993 c.215 Â§1; 1993 c.508 Â§45; 1993 c.680 Â§29; 1995 c.301 Â§35; 1995 c.440 Â§13; 1995 c.768 Â§10; 1997 c.631 Â§420; 1997 c.789 Â§1; 1997 c.867 Â§23; 1999 c.722 Â§8; 1999 c.878 Â§4; 2001 c.146 Â§1; 2001 c.147 Â§3; 2003 c.111 Â§1; 2003 c.484 Â§8; 2003 c.801 Â§15; 2003 c.804 Â§66]

Â Â Â Â Â  166.720 Racketeering activity unlawful; penalties. (1) It is unlawful for any person who has knowingly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest or equity in, real property or in the establishment or operation of any enterprise.

Â Â Â Â Â  (2) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, any interest in or control of any real property or enterprise.

Â Â Â Â Â  (3) It is unlawful for any person employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

Â Â Â Â Â  (4) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsections (1), (2) or (3) of this section.

Â Â Â Â Â  (5)(a) Any person convicted of engaging in activity in violation of the provisions of subsections (1) to (4) of this section is guilty of a Class A felony.

Â Â Â Â Â  (b) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of subsections (1) to (4) of this section, through which the person derived a pecuniary value, or by which the person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

Â Â Â Â Â  (c) The court shall hold a hearing to determine the amount of the fine authorized by paragraph (b) of this subsection.

Â Â Â Â Â  (d) For the purposes of paragraph (b) of this subsection, Âpecuniary valueÂ means:

Â Â Â Â Â  (A) Anything of value in the form of money, a negotiable instrument, a commercial interest or anything else the primary significance of which is economic advantage; or

Â Â Â Â Â  (B) Any other property or service that has a value in excess of $100.

Â Â Â Â Â  (6) An allegation of a pattern of racketeering activity is sufficient if it contains substantially the following:

Â Â Â Â Â  (a) A statement of the acts constituting each incident of racketeering activity in ordinary and concise language, and in a manner that enables a person of common understanding to know what is intended;

Â Â Â Â Â  (b) A statement of the relation to each incident of racketeering activity that the conduct was committed on or about a designated date, or during a designated period of time;

Â Â Â Â Â  (c) A statement, in the language of ORS 166.715 (4) or other ordinary and concise language, designating which distinguishing characteristic or characteristics interrelate the incidents of racketeering activity; and

Â Â Â Â Â  (d) A statement that the incidents alleged were not isolated. [1981 c.769 Â§Â§3,4; 1997 c.789 Â§2]

Â Â Â Â Â  166.725 Remedies for violation of ORS 166.720; time limitation. (1) Any circuit court may, after making due provision for the rights of innocent persons, enjoin violations of the provisions of ORS 166.720 (1) to (4) by issuing appropriate orders and judgments, including, but not limited to:

Â Â Â Â Â  (a) Ordering a divestiture by the defendant of any interest in any enterprise, including real property.

Â Â Â Â Â  (b) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of the provisions of ORS 166.720 (1) to (4).

Â Â Â Â Â  (c) Ordering the dissolution or reorganization of any enterprise.

Â Â Â Â Â  (d) Ordering the suspension or revocation of a license, permit or prior approval granted to any enterprise by any agency of the state.

Â Â Â Â Â  (e) Ordering the forfeiture of the charter of a corporation organized under the laws of this state, or the revocation of a certificate of authority authorizing a foreign corporation to conduct business within this state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of ORS 166.720 (1) to (4) and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate of authority revoked.

Â Â Â Â Â  (2) All property, real or personal, including money, used in the course of, derived from or realized through conduct in violation of a provision of ORS 166.715 to 166.735 is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. Forfeited property shall be distributed as follows:

Â Â Â Â Â  (a)(A) All moneys and the clear proceeds of all other property forfeited shall be deposited with the State Treasurer to the credit of the Common School Fund.

Â Â Â Â Â  (B) For purposes of subparagraph (A) of this paragraph, Âclear proceedsÂ means proceeds of forfeited property less costs of maintaining and preserving property pending its sale or other disposition, less costs of sale or disposition and, if the Department of Justice has not otherwise recovered its costs and expenses of the investigation and prosecution leading to the forfeiture, less 30 percent of the remaining proceeds of the property which is awarded to the department as reasonable reimbursement for costs of such investigation and prosecution.

Â Â Â Â Â  (b) Any amounts awarded to the Department of Justice pursuant to paragraph (a) of this subsection shall be deposited in the Criminal Justice Revolving Account in the State Treasury.

Â Â Â Â Â  (3) Property subject to forfeiture under this section may be seized by a police officer, as defined in ORS 133.525 (2), upon court process. Seizure without process may be made if:

Â Â Â Â Â  (a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

Â Â Â Â Â  (b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

Â Â Â Â Â  (4) In the event of a seizure under subsection (3) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the police officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the police officer may:

Â Â Â Â Â  (a) Place the property under seal;

Â Â Â Â Â  (b) Remove the property to a place designated by the court; or

Â Â Â Â Â  (c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

Â Â Â Â Â  (5) The Attorney General, any district attorney or any state agency having jurisdiction over conduct in violation of a provision of ORS 166.715 to 166.735 may institute civil proceedings under this section. In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper. The Attorney General, district attorney or state agency bringing an action under this section may be awarded, upon entry of a judgment in favor of the state, costs of investigation and litigation, reasonably incurred. Amounts recovered may include costs and expenses of state and local governmental departments and agencies incurred in connection with the investigation or litigation.

Â Â Â Â Â  (6)(a) Any aggrieved person may institute a proceeding under subsection (1) of this section:

Â Â Â Â Â  (A) If the proceeding is based upon racketeering activity for which a criminal conviction has been obtained, any rights of appeal have expired and the action is against the individual convicted of the racketeering activity; or

Â Â Â Â Â  (B) If the person is entitled to pursue a cause of action under subsection (7)(a)(B) of this section.

Â Â Â Â Â  (b) In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

Â Â Â Â Â  (7)(a) Any person who is injured by reason of any violation of the provisions of ORS 166.720 (1) to (4) shall have a cause of action for three-fold the actual damages sustained and, when appropriate, punitive damages:

Â Â Â Â Â  (A) If a criminal conviction for the racketeering activity that is the basis of the violation has been obtained, any rights of appeal have expired and the action is against the individual convicted of the racketeering activity; or

Â Â Â Â Â  (B) If the violation is based on racketeering activity as defined in ORS 166.715 (6)(a)(B) to (J), (K) as it relates to burglary and criminal trespass, (L) to (P), (S), (T) except for claims arising under ORS 167.087, (U), (V), (X) to (Z), (AA) to (DD), (KK), (LL) or (OO) to (VV).

Â Â Â Â Â  (b) The defendant or any injured person may demand a trial by jury in any civil action brought pursuant to this subsection.

Â Â Â Â Â  (c) Any injured person shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds.

Â Â Â Â Â  (8) An investigative agency may bring an action for civil penalties for any violation of ORS 166.720 (1) to (4). Upon proof of any such violation, the court shall impose a civil penalty of not more than $250,000.

Â Â Â Â Â  (9) A judgment rendered in favor of the state in any criminal proceeding under ORS 166.715 to 166.735 shall estop the defendant in any subsequent civil action or proceeding brought by the state or any other person as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

Â Â Â Â Â  (10) The Attorney General may, upon timely application, intervene in any civil action or proceeding brought under subsection (6) or (7) of this section if the Attorney General certifies that, in the opinion of the Attorney General, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Attorney General instituted the action or proceeding.

Â Â Â Â Â  (11)(a) Notwithstanding any other provision of law, a criminal or civil action or proceeding under ORS 166.715 to 166.735 may be commenced at any time within five years after the conduct in violation of a provision of ORS 166.715 to 166.735 terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent or restrain any violation of the provisions of ORS 166.715 to 166.735, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (6) or (7) of this section which is based in whole or in part upon any matter complained of in any such prosecution, action or proceeding shall be suspended during the pendency of such prosecution, action or proceeding and for two years following its termination.

Â Â Â Â Â  (b) A cause of action arising under subsection (6)(a)(A) or (7)(a)(A) of this section accrues when the criminal conviction for the underlying activity is obtained. In addition to any suspension of the running of the period of limitations provided for in paragraph (a) of this subsection, the period of limitations prescribed by paragraph (a) of this subsection is suspended during any appeal from the criminal conviction for the underlying activity.

Â Â Â Â Â  (12) The application of one civil remedy under any provision of ORS 166.715 to 166.735 shall not preclude the application of any other remedy, civil or criminal, under ORS 166.715 to 166.735 or any other provision of law. Civil remedies under ORS 166.715 to 166.735 are supplemental and not mutually exclusive.

Â Â Â Â Â  (13) Notwithstanding subsection (6) or (7) of this section, a person may not institute a proceeding under subsection (6) of this section and does not have a cause of action under subsection (7) of this section if the conduct that is the basis of the proceeding or action could also be the basis of a claim of discrimination because of sex that constitutes sexual harassment.

Â Â Â Â Â  (14) In an action brought under the provisions of this section by a person other than the Attorney General, a district attorney or a state agency, the court may award reasonable attorney fees to the prevailing party. In a civil action brought under the provisions of this section by the Attorney General, a district attorney or a state agency:

Â Â Â Â Â  (a) The court may award reasonable attorney fees to the Attorney General, district attorney or state agency if the Attorney General, district attorney or state agency prevails in the action; and

Â Â Â Â Â  (b) The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the Attorney General, district attorney or state agency had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1981 c.769 Â§5; 1983 c.715 Â§2; 1995 c.79 Â§54; 1995 c.618 Â§58a; 1995 c.619 Â§1; 1995 c.696 Â§17; 1997 c.249 Â§51; 1997 c.789 Â§3; 2003 c.576 Â§390]

Â Â Â Â Â  166.730 Authority of investigative agency; compelling compliance with subpoena. (1) If, pursuant to the civil enforcement provisions of ORS 166.725, an investigative agency has reason to believe that a person or other enterprise has engaged in, or is engaging in, activity in violation of ORS 166.715 to 166.735, the investigative agency may administer oaths or affirmations, subpoena witnesses or documents or other material, and collect evidence pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (2) If matter that the investigative agency seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make such matter available to the investigative agency or its representative for examination at the place where such matter is located. The investigative agency may designate representatives, including officials of the jurisdiction in which the matter is located, to inspect the matter on its behalf and may respond to similar requests from officials of other jurisdictions.

Â Â Â Â Â  (3) Upon failure of a person or enterprise, without lawful excuse, to obey a subpoena, and after reasonable notice to such person or enterprise, the investigative agency may apply to the circuit court for the judicial district in which such person or enterprise resides, is found or transacts business for an order compelling compliance. [1981 c.769 Â§6; 1983 c.715 Â§3]

Â Â Â Â Â  166.735 Short title; construction. (1) ORS 166.715 to 166.735 may be cited as the Oregon Racketeer Influenced and Corrupt Organization Act.

Â Â Â Â Â  (2) The provisions of ORS 166.715 to 166.735 shall be liberally construed to effectuate its remedial purposes. [1981 c.769 Â§Â§1,7; 1983 c.715 Â§4]

_______________



Chapter 167

Chapter 167 Â Offenses Against Public Health, Decency and Animals

2005 EDITION

PUBLIC HEALTH AND DECENCY OFFENSES

CRIMES AND PUNISHMENTS

PROSTITUTION AND RELATED OFFENSES

167.002Â Â Â Â  Definitions for ORS 167.002 to 167.027

167.007Â Â Â Â  Prostitution

167.012Â Â Â Â  Promoting prostitution

167.017Â Â Â Â  Compelling prostitution

167.027Â Â Â Â  Evidence required to show place of prostitution

OBSCENITY AND RELATED OFFENSES

167.060Â Â Â Â  Definitions for ORS 167.060 to 167.095

167.062Â Â Â Â  Sadomasochistic abuse or sexual conduct in live show

167.065Â Â Â Â  Furnishing obscene materials to minors

167.070Â Â Â Â  Sending obscene materials to minors

167.075Â Â Â Â  Exhibiting an obscene performance to a minor

167.080Â Â Â Â  Displaying obscene materials to minors

167.085Â Â Â Â  Defenses in prosecutions under ORS 167.065 to 167.080

167.087Â Â Â Â  Disseminating obscene material

167.089Â Â Â Â  Exemption from prosecution under ORS 167.087

167.090Â Â Â Â  Publicly displaying nudity or sex for advertising purposes

167.095Â Â Â Â  Defenses in prosecutions under ORS 167.090

167.100Â Â Â Â  Application of ORS 167.060 to 167.100

GAMBLING OFFENSES

167.108Â Â Â Â  Definitions for ORS 167.109 and 167.112

167.109Â Â Â Â  Internet gambling

167.112Â Â Â Â  Liability of certain entities engaged in certain financial transactions

167.114Â Â Â Â  Application of ORS 167.109 and 167.112 to Oregon Racing Commission

167.116Â Â Â Â  Rulemaking

167.117Â Â Â Â  Definitions for ORS 167.108 to 167.164 and 464.270 to 464.530

167.118Â Â Â Â  Bingo, lotto or raffle games or Monte Carlo events conducted by charitable, fraternal or religious organizations; rules

167.121Â Â Â Â  Local regulation of social games

167.122Â Â Â Â  Unlawful gambling in the second degree

167.127Â Â Â Â  Unlawful gambling in the first degree

167.132Â Â Â Â  Possession of gambling records in the second degree

167.137Â Â Â Â  Possession of gambling records in the first degree

167.142Â Â Â Â  Defense to possession of gambling records

167.147Â Â Â Â  Possession of a gambling device; defense

167.153Â Â Â Â  Proving occurrence of sporting event in prosecutions of gambling offenses

167.158Â Â Â Â  Lottery prizes forfeited to county; exception; action by county to recover

167.162Â Â Â Â  Gambling device as public nuisance; defense; seizure and destruction

167.164Â Â Â Â  Possession of gray machine; penalty; defense

167.166Â Â Â Â  Removal of unauthorized video lottery game terminal

167.167Â Â Â Â  Cheating

OFFENSES INVOLVING CONTROLLED SUBSTANCES

167.203Â Â Â Â  Definitions for ORS 167.212 to 167.252

167.212Â Â Â Â  Tampering with drug records

167.222Â Â Â Â  Frequenting a place where controlled substances are used

167.238Â Â Â Â  Prima facie evidence permitted in prosecutions of drug offenses

167.243Â Â Â Â  Exemption contained in drug laws as defense to drug offenses

167.248Â Â Â Â  Search and seizure of conveyance in which drugs unlawfully transported or possessed

167.252Â Â Â Â  Acquittal or conviction under federal law as precluding state prosecution

167.262Â Â Â Â  Adult using minor in commission of controlled substance offense

OFFENSES AGAINST ANIMALS

167.310Â Â Â Â  Definitions for ORS 167.310 to 167.351

167.312Â Â Â Â  Research and animal interference

167.315Â Â Â Â  Animal abuse in the second degree

167.320Â Â Â Â  Animal abuse in the first degree

167.322Â Â Â Â  Aggravated animal abuse in the first degree

167.325Â Â Â Â  Animal neglect in the second degree

167.330Â Â Â Â  Animal neglect in the first degree

167.332Â Â Â Â  Prohibition against possession of domestic animal

167.333Â Â Â Â  Sexual assault of animal

167.334Â Â Â Â  Evaluation of person convicted of violating ORS 167.333

167.335Â Â Â Â  Exemption from ORS 167.315 to 167.333

167.337Â Â Â Â  Interfering with law enforcement animal

167.339Â Â Â Â  Assaulting law enforcement animal

167.340Â Â Â Â  Animal abandonment

167.345Â Â Â Â  Authority to enter premises; search warrant; notice of impoundment of animal; damage resulting from entry

167.347Â Â Â Â  Forfeiture of animal to animal care agency prior to disposition of criminal charge

167.348Â Â Â Â  Placement of forfeited animal; preference

167.350Â Â Â Â  Forfeiture of rights in mistreated animal; costs; disposition of animal

167.351Â Â Â Â  Trading in nonambulatory livestock

167.352Â Â Â Â  Interfering with assistance, search and rescue or therapy animal

167.355Â Â Â Â  Involvement in animal fighting

167.360Â Â Â Â  Definitions for ORS 167.360 to 167.375

167.365Â Â Â Â  Dogfighting

167.370Â Â Â Â  Participation in dogfighting

167.372Â Â Â Â  Possessing dogfighting paraphernalia

167.375Â Â Â Â  Seizure of fighting dogs; procedure

167.385Â Â Â Â  Unauthorized use of livestock animal

167.387Â Â Â Â  Definitions for ORS 167.387 and 167.388

167.388Â Â Â Â  Interference with livestock production

167.390Â Â Â Â  Commerce in fur of domestic cats and dogs prohibited; exception

OFFENSES INVOLVING TOBACCO

167.400Â Â Â Â  Tobacco possession by minors prohibited

167.401Â Â Â Â  Tobacco purchase by minors prohibited; exceptions

167.402Â Â Â Â  Locating tobacco vending machines where minors have access prohibited

167.404Â Â Â Â  Limitation on right of city or county to regulate tobacco vending machines

167.407Â Â Â Â  Locating tobacco products where customers can access without store employee prohibited

OFFENSES INVOLVING FIGHTING BIRDS

167.426Â Â Â Â  Definitions for ORS 167.426 to 167.439

167.428Â Â Â Â  Cockfighting

167.431Â Â Â Â  Participation in cockfighting

167.433Â Â Â Â  Seizure of fighting birds; procedure

167.435Â Â Â Â  Forfeiture of rights in fighting birds or property

167.437Â Â Â Â  Constructive possession of fighting birds; procedure

167.439Â Â Â Â  Forcible recovery of fighting bird

OFFENSES INVOLVING UNUSED PROPERTY MARKETS

167.500Â Â Â Â  Definitions for ORS 167.502, 167.506 and 167.508

167.502Â Â Â Â  Sale of certain items at unused property market prohibited; exceptions

167.506Â Â Â Â  Recordkeeping requirements

167.508Â Â Â Â  Exemptions from ORS 167.502 and 167.506

MISCELLANEOUS

167.808Â Â Â Â  Unlawful possession of inhalants

167.810Â Â Â Â  Creating a hazard

167.820Â Â Â Â  Concealing the birth of an infant

167.822Â Â Â Â  Improper repair of vehicle inflatable restraint system

167.824Â Â Â Â  Unlawful possession of undeployed air bags or air bag canisters

167.830Â Â Â Â  Employment of minors in place of public entertainment

167.840Â Â Â Â  Application of ORS 167.830 limited

PROSTITUTION AND RELATED OFFENSES

Â Â Â Â Â  167.002 Definitions for ORS 167.002 to 167.027. As used in ORS 167.002 to 167.027, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPlace of prostitutionÂ means any place where prostitution is practiced.

Â Â Â Â Â  (2) ÂProstituteÂ means a male or female person who engages in sexual conduct or sexual contact for a fee.

Â Â Â Â Â  (3) ÂProstitution enterpriseÂ means an arrangement whereby two or more prostitutes are organized to conduct prostitution activities.

Â Â Â Â Â  (4) ÂSexual conductÂ means sexual intercourse or deviate sexual intercourse.

Â Â Â Â Â  (5) ÂSexual contactÂ means any touching of the sexual organs or other intimate parts of a person not married to the actor for the purpose of arousing or gratifying the sexual desire of either party. [1971 c.743 Â§249; 1973 c.699 Â§5]

Â Â Â Â Â  167.005 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.007 Prostitution. (1) A person commits the crime of prostitution if:

Â Â Â Â Â  (a) The person engages in or offers or agrees to engage in sexual conduct or sexual contact in return for a fee; or

Â Â Â Â Â  (b) The person pays or offers or agrees to pay a fee to engage in sexual conduct or sexual contact.

Â Â Â Â Â  (2) Prostitution is a Class A misdemeanor. [1971 c.743 Â§250; 1973 c.52 Â§1; 1973 c.699 Â§6]

Â Â Â Â Â  167.010 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.012 Promoting prostitution. (1) A person commits the crime of promoting prostitution if, with intent to promote prostitution, the person knowingly:

Â Â Â Â Â  (a) Owns, controls, manages, supervises or otherwise maintains a place of prostitution or a prostitution enterprise; or

Â Â Â Â Â  (b) Induces or causes a person to engage in prostitution or to remain in a place of prostitution; or

Â Â Â Â Â  (c) Receives or agrees to receive money or other property, other than as a prostitute being compensated for personally rendered prostitution services, pursuant to an agreement or understanding that the money or other property is derived from a prostitution activity; or

Â Â Â Â Â  (d) Engages in any conduct that institutes, aids or facilitates an act or enterprise of prostitution.

Â Â Â Â Â  (2) Promoting prostitution is a Class C felony. [1971 c.743 Â§251]

Â Â Â Â Â  167.015 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.017 Compelling prostitution. (1) A person commits the crime of compelling prostitution if the person knowingly:

Â Â Â Â Â  (a) Uses force or intimidation to compel another to engage in prostitution; or

Â Â Â Â Â  (b) Induces or causes a person under 18 years of age to engage in prostitution; or

Â Â Â Â Â  (c) Induces or causes the spouse, child or stepchild of the person to engage in prostitution.

Â Â Â Â Â  (2) Compelling prostitution is a Class B felony. [1971 c.743 Â§252]

Â Â Â Â Â  167.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.022 [1971 c.743 Â§253; repealed by 1979 c.248 Â§1]

Â Â Â Â Â  167.025 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.027 Evidence required to show place of prostitution. (1) On the issue of whether a place is a place of prostitution as defined in ORS 167.002, its general repute and repute of persons who reside in or frequent the place shall be competent evidence.

Â Â Â Â Â  (2) Notwithstanding ORS 136.655, in any prosecution under ORS 167.012 and 167.017, spouses are competent and compellable witnesses for or against either party. [1971 c.743 Â§254]

Â Â Â Â Â  167.030 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.035 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.045 [1953 c.641 Â§Â§1, 7; 1955 c.636 Â§6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.050 [1953 c.641 Â§7; 1955 c.636 Â§7; 1963 c.353 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.055 [1955 c.636 Â§9; 1963 c.513 Â§1; repealed by 1971 c.743 Â§432]

OBSCENITY AND RELATED OFFENSES

Â Â Â Â Â  167.060 Definitions for ORS 167.060 to 167.095. As used in ORS 167.060 to 167.095, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvertising purposesÂ means purposes of propagandizing in connection with the commercial sale of a product or type of product, the commercial offering of a service, or the commercial exhibition of an entertainment.

Â Â Â Â Â  (2) ÂDisplays publiclyÂ means the exposing, placing, posting, exhibiting, or in any fashion displaying in any location, whether public or private, an item in such a manner that it may be readily seen and its content or character distinguished by normal unaided vision viewing it from a public thoroughfare, depot or vehicle.

Â Â Â Â Â  (3) ÂFurnishesÂ means to sell, give, rent, loan or otherwise provide.

Â Â Â Â Â  (4) ÂMinorÂ means an unmarried person under 18 years of age.

Â Â Â Â Â  (5) ÂNudityÂ means uncovered, or less than opaquely covered, post-pubertal human genitals, pubic areas, the post-pubertal human female breast below a point immediately above the top of the areola, or the covered human male genitals in a discernibly turgid state. For purposes of this definition, a female breast is considered uncovered if the nipple only or the nipple and areola only are covered.

Â Â Â Â Â  (6) ÂObscene performanceÂ means a play, motion picture, dance, show or other presentation, whether pictured, animated or live, performed before an audience and which in whole or in part depicts or reveals nudity, sexual conduct, sexual excitement or sadomasochistic abuse, or which includes obscenities or explicit verbal descriptions or narrative accounts of sexual conduct.

Â Â Â Â Â  (7) ÂObscenitiesÂ means those slang words currently generally rejected for regular use in mixed society, that are used to refer to genitals, female breasts, sexual conduct or excretory functions or products, either that have no other meaning or that in context are clearly used for their bodily, sexual or excretory meaning.

Â Â Â Â Â  (8) ÂPublic thoroughfare, depot or vehicleÂ means any street, highway, park, depot or transportation platform, or other place, whether indoors or out, or any vehicle for public transportation, owned or operated by government, either directly or through a public corporation or authority, or owned or operated by any agency of public transportation that is designed for the use, enjoyment or transportation of the general public.

Â Â Â Â Â  (9) ÂSadomasochistic abuseÂ means flagellation or torture by or upon a person who is nude or clad in undergarments or in revealing or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

Â Â Â Â Â  (10) ÂSexual conductÂ means human masturbation, sexual intercourse, or any touching of the genitals, pubic areas or buttocks of the human male or female, or the breasts of the female, whether alone or between members of the same or opposite sex or between humans and animals in an act of apparent sexual stimulation or gratification.

Â Â Â Â Â  (11) ÂSexual excitementÂ means the condition of human male or female genitals or the breasts of the female when in a state of sexual stimulation, or the sensual experiences of humans engaging in or witnessing sexual conduct or nudity. [1971 c.743 Â§255]

Â Â Â Â Â  167.062 Sadomasochistic abuse or sexual conduct in live show. (1) It is unlawful for any person to knowingly engage in sadomasochistic abuse or sexual conduct in a live public show.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class A misdemeanor.

Â Â Â Â Â  (3) It is unlawful for any person to knowingly direct, manage, finance or present a live public show in which the participants engage in sadomasochistic abuse or sexual conduct.

Â Â Â Â Â  (4) Violation of subsection (3) of this section is a Class C felony.

Â Â Â Â Â  (5) As used in ORS 167.002, 167.007, 167.087 and this section unless the context requires otherwise:

Â Â Â Â Â  (a) ÂLive public showÂ means a public show in which human beings, animals, or both appear bodily before spectators or customers.

Â Â Â Â Â  (b) ÂPublic showÂ means any entertainment or exhibition advertised or in some other fashion held out to be accessible to the public or member of a club, whether or not an admission or other charge is levied or collected and whether or not minors are admitted or excluded. [1973 c.699 Â§Â§2,3]

Â Â Â Â Â  167.065 Furnishing obscene materials to minors. (1) A person commits the crime of furnishing obscene materials to minors if, knowing or having good reason to know the character of the material furnished, the person furnishes to a minor:

Â Â Â Â Â  (a) Any picture, photograph, drawing, sculpture, motion picture, film or other visual representation or image of a person or portion of the human body that depicts nudity, sadomasochistic abuse, sexual conduct or sexual excitement; or

Â Â Â Â Â  (b) Any book, magazine, paperback, pamphlet or other written or printed matter, however reproduced, or any sound recording which contains matter of the nature described in paragraph (a) of this subsection, or obscenities, or explicit verbal descriptions or narrative accounts of sexual conduct, sexual excitement or sadomasochistic abuse.

Â Â Â Â Â  (2) Furnishing obscene materials to minors is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000. [1971 c.743 Â§256]

Â Â Â Â Â  167.070 Sending obscene materials to minors. (1) A person commits the crime of sending obscene materials to minors if, within this state, the person knowingly arranges for or dispatches for delivery to a minor, whether the delivery is to be made within or outside this state, by mail, delivery service or any other means, any of the materials enumerated in ORS 167.065.

Â Â Â Â Â  (2) Unless the defendant knows or has good reason to know that the person to whom the materials are sent is a minor, it is a defense to a prosecution under this section that the defendant caused to be printed on the outer package, wrapper or cover of the materials to be delivered, in words or substance, ÂThis package (wrapper) (publication) contains material that, by Oregon law, cannot be furnished to a minor.Â

Â Â Â Â Â  (3) Sending obscene materials to minors is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000. [1971 c.743 Â§257]

Â Â Â Â Â  167.075 Exhibiting an obscene performance to a minor.(1) A person commits the crime of exhibiting an obscene performance to a minor if the minor is unaccompanied by the parent or lawful guardian of the minor, and for a monetary consideration or other valuable commodity or service, the person knowingly or recklessly:

Â Â Â Â Â  (a) Exhibits an obscene performance to the minor; or

Â Â Â Â Â  (b) Sells an admission ticket or other means to gain entrance to an obscene performance to the minor; or

Â Â Â Â Â  (c) Permits the admission of the minor to premises whereon there is exhibited an obscene performance.

Â Â Â Â Â  (2) No employee is liable to prosecution under this section or under any city or home-rule county ordinance for exhibiting or possessing with intent to exhibit any obscene motion picture provided the employee is acting within the scope of regular employment at a showing open to the public.

Â Â Â Â Â  (3) As used in this section, ÂemployeeÂ means any person regularly employed by the owner or operator of a motion picture theater if the person has no financial interest other than salary or wages in the ownership or operation of the motion picture theater, no financial interest in or control over the selection of the motion pictures shown in the theater, and is working within the motion picture theater where the person is regularly employed, but does not include a manager of the motion picture theater.

Â Â Â Â Â  (4) Exhibiting an obscene performance to a minor is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000. [1971 c.743 Â§258]

Â Â Â Â Â  167.080 Displaying obscene materials to minors. (1) A person commits the crime of displaying obscene materials to minors if, being the owner, operator or manager of a business or acting in a managerial capacity, the person knowingly or recklessly permits a minor who is not accompanied by the parent or lawful guardian of the minor to enter or remain on the premises, if in that part of the premises where the minor is so permitted to be, there is visibly displayed:

Â Â Â Â Â  (a) Any picture, photograph, drawing, sculpture or other visual representation or image of a person or portion of the human body that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse; or

Â Â Â Â Â  (b) Any book, magazine, paperback, pamphlet or other written or printed matter, however reproduced, that reveals a person or portion of the human body that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse.

Â Â Â Â Â  (2) Displaying obscene materials to minors is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000. [1971 c.743 Â§259]

Â Â Â Â Â  167.085 Defenses in prosecutions under ORS 167.065 to 167.080. In any prosecution under ORS 167.065 to 167.080, it is an affirmative defense for the defendant to prove:

Â Â Â Â Â  (1) That the defendant was in a parental or guardianship relationship with the minor;

Â Â Â Â Â  (2) That the defendant was a bona fide school, museum or public library, or was acting in the course of employment as an employee of such organization or of a retail outlet affiliated with and serving the educational purpose of such organization;

Â Â Â Â Â  (3) That the defendant was charged with furnishing, showing, exhibiting or displaying an item, those portions of which might otherwise be contraband forming merely an incidental part of an otherwise nonoffending whole, and serving some purpose therein other than titillation; or

Â Â Â Â Â  (4) That the defendant had reasonable cause to believe that the person involved was not a minor. [1971 c.743 Â§260; 1993 c.18 Â§27; 2001 c.607 Â§1]

Â Â Â Â Â  167.087 Disseminating obscene material. (1) A person commits the crime of disseminating obscene material if the persons knowingly makes, exhibits, sells, delivers or provides, or offers or agrees to make, exhibit, sell, deliver or provide, or has in possession with intent to exhibit, sell, deliver or provide any obscene writing, picture, motion picture, films, slides, drawings or other visual reproduction.

Â Â Â Â Â  (2) As used in subsection (1) of this section, matter is obscene if:

Â Â Â Â Â  (a) It depicts or describes in a patently offensive manner sadomasochistic abuse or sexual conduct;

Â Â Â Â Â  (b) The average person applying contemporary state standards would find the work, taken as a whole, appeals to the prurient interest in sex; and

Â Â Â Â Â  (c) Taken as a whole, it lacks serious literary, artistic, political or scientific value.

Â Â Â Â Â  (3) In any prosecution for a violation of this section, it shall be relevant on the issue of knowledge to prove the advertising, publicity, promotion, method of handling or labeling of the matter, including any statement on the cover or back of any book or magazine.

Â Â Â Â Â  (4) No employee is liable to prosecution under this section or under any city or home-rule county ordinance for exhibiting or possessing with intent to exhibit any obscene motion picture provided the employee is acting within the scope of regular employment at a showing open to the public.

Â Â Â Â Â  (5) As used in this section, ÂemployeeÂ means an employee as defined in ORS 167.075 (3).

Â Â Â Â Â  (6) Disseminating obscene material is a Class A misdemeanor. [1973 c.699 Â§4]

Â Â Â Â Â  167.089 Exemption from prosecution under ORS 167.087.No employee of a bona fide school, museum or public library, acting within the scope of regular employment, is liable to prosecution for violation of ORS 167.087 or any city or home-rule county ordinance for disseminating writings, films, slides, drawings, or other visual reproductions which are claimed to be obscene. [1975 c.272 Â§2]

Â Â Â Â Â  167.090 Publicly displaying nudity or sex for advertising purposes. (1) A person commits the crime of publicly displaying nudity or sex for advertising purposes if, for advertising purposes, the person knowingly:

Â Â Â Â Â  (a) Displays publicly or causes to be displayed publicly a picture, photograph, drawing, sculpture or other visual representation or image of a person or portion of the human body that depicts nudity, sadomasochistic abuse, sexual conduct or sexual excitement, or any page, poster or other written or printed matter bearing such representation or a verbal description or narrative account of such items or activities, or any obscenities; or

Â Â Â Â Â  (b) Permits any display described in this section on premises owned, rented or operated by the person.

Â Â Â Â Â  (2) Publicly displaying nudity or sex for advertising purposes is a Class A misdemeanor. [1971 c.743 Â§261]

Â Â Â Â Â  167.095 Defenses in prosecutions under ORS 167.090. In any prosecution for violation of ORS 167.090, it shall be an affirmative defense for the defendant to prove:

Â Â Â Â Â  (1) That the public display, even though in connection with a commercial venture, was primarily for artistic purposes or as a public service; or

Â Â Â Â Â  (2) That the public display was of nudity, exhibited by a bona fide art, antique or similar gallery or exhibition, and visible in a normal display setting. [1971 c.743 Â§262]

Â Â Â Â Â  167.100 Application of ORS 167.060 to 167.100. ORS 167.060 to 167.100 shall be applicable and uniform throughout the state and all political subdivisions and municipalities therein, and no local authority shall enact any ordinances, rules or regulations in conflict with the provisions thereof. [1971 c.743 Â§262a]

Â Â Â Â Â  167.105 [Repealed by 1971 c.743 Â§432]

GAMBLING OFFENSES

Â Â Â Â Â  167.108 Definitions for ORS 167.109 and 167.112. As used in ORS 167.109 and 167.112:

Â Â Â Â Â  (1) ÂCreditÂ and Âcredit cardÂ have the meaning given those terms under the federal Consumer Credit Protection Act (P.L. 90-321, 82 Stat. 146, 15 U.S.C. 1601).

Â Â Â Â Â  (2) ÂElectronic funds transferÂ has the meaning given that term in ORS 293.525.

Â Â Â Â Â  (3) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (4) ÂMoney transmissionÂ has the meaning given that term in ORS 717.200. [2001 c.502 Â§4]

Â Â Â Â Â  167.109 Internet gambling. (1) A person engaged in an Internet gambling business may not knowingly accept, in connection with the participation of another person in unlawful gambling using the Internet:

Â Â Â Â Â  (a) Credit, or the proceeds of credit, extended to or on behalf of such other person, including credit extended through the use of a credit card;

Â Â Â Â Â  (b) An electronic funds transfer or funds transmitted by or through a money transmission business, or the proceeds of an electronic funds transfer or money transmission service, from or on behalf of the other person;

Â Â Â Â Â  (c) Any check, draft or similar instrument that is drawn by or on behalf of the other person and is drawn on or payable at or through any financial institution; or

Â Â Â Â Â  (d) The proceeds of any other form of financial transaction that involves a financial institution as a payor or financial intermediary on behalf of or for the benefit of the other person.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class C felony. [2001 c.502 Â§2]

Â Â Â Â Â  167.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.112 Liability of certain entities engaged in certain financial transactions. Notwithstanding any other provision of law, a creditor, credit card issuer, financial institution, operator of a terminal at which an electronic funds transfer may be initiated, money transmission business or any national, regional or local network utilized to effect a credit transaction, electronic funds transfer or money transmission service that is not liable under ORS 167.109:

Â Â Â Â Â  (1) May collect on any debt arising out of activities that are illegal under ORS 167.109;

Â Â Â Â Â  (2) Shall not be deemed to be participating in any activities that are illegal under ORS 167.109 by reason of their processing transactions arising out of such activities or collecting debts arising out of such activities; and

Â Â Â Â Â  (3) Shall not be liable under any provision of ORS 166.715 to 166.735 or 646.605 to 646.652 by reason of their processing transactions arising out of activities that are illegal under ORS 167.109 or collecting debts arising out of such activities. [2001 c.502 Â§3]

Â Â Â Â Â  167.114 Application of ORS 167.109 and 167.112 to Oregon Racing Commission. ORS 167.109 and 167.112 do not apply to activities licensed and regulated by the Oregon Racing Commission under ORS chapter 462. [2001 c.502 Â§5]

Â Â Â Â Â  Note: Section 8, chapter 502, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 8. Sections 2 to 5 of this 2001 Act [167.108 to 167.114] apply to debts first occurring on or after the effective date of this 2001 Act [June 21, 2001] and to debts occurring prior to the effective date of this 2001 Act that have not been determined by a court to be uncollectible, unlawful or illegal. [2001 c.502 Â§8]

Â Â Â Â Â  167.115 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.116 Rulemaking. (1) The Oregon State Lottery Commission shall adopt rules to carry out the provisions of ORS 167.117 (9)(c)(E) and (20)(b).

Â Â Â Â Â  (2) Devices authorized by the Oregon State Lottery Commission for the purposes described in ORS 167.117 (9)(c)(E) and (20)(b) are exempted from the provisions of 15 U.S.C. 1172. [1999 c.193 Â§2; 2001 c.502 Â§6]

Â Â Â Â Â  Note: 167.116 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.117 Definitions for ORS 167.108 to 167.164 and 464.270 to 464.530. As used in ORS 167.108 to 167.164 and 464.270 to 464.530, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBingo or lottoÂ means a game, played with cards bearing lines of numbers, in which a player covers or uncovers a number selected from a container, and which is won by a player who is present during the game and who first covers or uncovers the selected numbers in a designated combination, sequence or pattern.

Â Â Â Â Â  (2) ÂBookmakerÂ means a person who unlawfully accepts a bet from a member of the public upon the outcome of a future contingent event and who charges or accepts a percentage, fee or vigorish on the wager.

Â Â Â Â Â  (3) ÂBookmakingÂ means promoting gambling by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events.

Â Â Â Â Â  (4) ÂCasino gameÂ means any of the traditional gambling-based games commonly known as dice, faro, monte, roulette, fan-tan, twenty-one, blackjack, Texas hold-Âem, seven-and-a-half, big injun, klondike, craps, poker, chuck-a-luck, Chinese chuck-a-luck (dai shu), wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panquinqui, red dog, acey-deucey, or any other gambling-based game similar in form or content.

Â Â Â Â Â  (5)(a) ÂCharitable, fraternal or religious organizationÂ means any person that is:

Â Â Â Â Â  (A) Organized and existing for charitable, benevolent, eleemosynary, humane, patriotic, religious, philanthropic, recreational, social, educational, civic, fraternal or other nonprofit purposes; and

Â Â Â Â Â  (B) Exempt from payment of federal income taxes because of its charitable, fraternal or religious purposes.

Â Â Â Â Â  (b) The fact that contributions to an organization profiting from a contest of chance do not qualify for a charitable deduction for tax purposes or that the organization is not otherwise exempt from payment of federal income taxes pursuant to the Internal Revenue Code of 1986, as amended, constitutes prima facie evidence that the organization is not a bona fide charitable, fraternal or religious organization.

Â Â Â Â Â  (6) ÂContest of chanceÂ means any contest, game, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that skill of the contestants may also be a factor therein.

Â Â Â Â Â  (7) ÂGamblingÂ means that a person stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under the control or influence of the person, upon an agreement or understanding that the person or someone else will receive something of value in the event of a certain outcome. ÂGamblingÂ does not include:

Â Â Â Â Â  (a) Bona fide business transactions valid under the law of contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance.

Â Â Â Â Â  (b) Engaging in contests of chance under the following conditions:

Â Â Â Â Â  (A) The contest is played for some token other than money;

Â Â Â Â Â  (B) An individual contestant may not purchase more than $100 worth of tokens for use in the contest during any 24-hour period;

Â Â Â Â Â  (C) The tokens may be exchanged only for property other than money;

Â Â Â Â Â  (D) Except when the tokens are exchanged for a beverage or merchandise to be consumed on the premises, the tokens are not redeemable on the premises where the contest is conducted or within 50 miles thereof; and

Â Â Â Â Â  (E) Except for charitable, fraternal or religious organizations, no person who conducts the contest as owner, agent or employee profits in any manner from operation of the contest.

Â Â Â Â Â  (c) Social games.

Â Â Â Â Â  (d) Bingo, lotto or raffle games or Monte Carlo events operated in compliance with ORS 167.118, by a charitable, fraternal or religious organization licensed pursuant to ORS 167.118, 464.250 to 464.380 and 464.420 to 464.530 to operate such games.

Â Â Â Â Â  (8) ÂGambling deviceÂ means any device, machine, paraphernalia or equipment that is used or usable in the playing phases of unlawful gambling, whether it consists of gambling between persons or gambling by a person involving the playing of a machine. Lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices within this definition. Amusement devices other than gray machines, that do not return to the operator or player thereof anything but free additional games or plays, shall not be considered to be gambling devices.

Â Â Â Â Â  (9)(a) ÂGray machineÂ means any electrical or electromechanical device, whether or not it is in working order or some act of manipulation, repair, adjustment or modification is required to render it operational, that:

Â Â Â Â Â  (A) Awards credits or contains or is readily adaptable to contain, a circuit, meter or switch capable of removing or recording the removal of credits earned by a player, other than removal during the course of continuous play; or

Â Â Â Â Â  (B) Plays, emulates or simulates a casino game, bingo or keno.

Â Â Â Â Â  (b) A device is no less a gray machine because, apart from its use or adaptability as such, it may also sell or deliver something of value on the basis other than chance.

Â Â Â Â Â  (c) ÂGray machineÂ does not include:

Â Â Â Â Â  (A) Any device commonly known as a personal computer, including any device designed and marketed solely for home entertainment, when used privately and not for a fee and not used to facilitate any form of gambling;

Â Â Â Â Â  (B) Any device operated under the authority of the Oregon State Lottery;

Â Â Â Â Â  (C) Any device manufactured or serviced but not operated in Oregon by a manufacturer who has been approved under rules adopted by the Oregon State Lottery Commission;

Â Â Â Â Â  (D) A slot machine;

Â Â Â Â Â  (E) Any device authorized by the Oregon State Lottery Commission for:

Â Â Â Â Â  (i) Display and demonstration purposes only at trade shows; or

Â Â Â Â Â  (ii) Training and testing purposes by the Department of State Police; or

Â Â Â Â Â  (F) Any device used to operate bingo in compliance with ORS 167.118 by a charitable, fraternal or religious organization licensed to operate bingo pursuant to ORS 167.118, 464.250 to 464.380 and 464.420 to 464.530.

Â Â Â Â Â  (10) ÂHandleÂ means the total amount of money and other things of value bet on the bingo, lotto or raffle games, the value of raffle chances sold or the total amount collected from the sale of imitation money during Monte Carlo events.

Â Â Â Â Â  (11) ÂInternetÂ means an interactive computer service or system or an information service, system or access software provider that provides or enables computer access by multiple users to a computer server and includes, but is not limited to, an information service, system or access software provider that provides access to a network system commonly known as the Internet, or any comparable system or service and also includes, but is not limited to a World Wide Web page, newsgroup, message board, mailing list or chat area on any interactive computer service or system or other online service.

Â Â Â Â Â  (12) ÂLotteryÂ or ÂpolicyÂ means an unlawful gambling scheme in which:

Â Â Â Â Â  (a) The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated the winning ones;

Â Â Â Â Â  (b) The winning chances are to be determined by a drawing or by some other method; and

Â Â Â Â Â  (c) The holders of the winning chances are to receive something of value.

Â Â Â Â Â  (13) ÂMonte Carlo eventÂ means a gambling event at which wagers are placed with imitation money upon contests of chance in which players compete against other players or against the house. As used in this subsection, Âimitation moneyÂ includes imitation currency, chips or tokens.

Â Â Â Â Â  (14) ÂNumbers scheme or enterpriseÂ means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome of a future contingent event otherwise unrelated to the particular scheme.

Â Â Â Â Â  (15) ÂOperating expensesÂ means those expenses incurred in the operation of a bingo, lotto or raffle game, including only the following:

Â Â Â Â Â  (a) Salaries, employee benefits, workersÂ compensation coverage and state and federal employee taxes;

Â Â Â Â Â  (b) Security services;

Â Â Â Â Â  (c) Legal and accounting services;

Â Â Â Â Â  (d) Supplies and inventory;

Â Â Â Â Â  (e) Rent, repairs, utilities, water, sewer and garbage;

Â Â Â Â Â  (f) Insurance;

Â Â Â Â Â  (g) Equipment;

Â Â Â Â Â  (h) Printing and promotions;

Â Â Â Â Â  (i) Postage and shipping;

Â Â Â Â Â  (j) Janitorial services and supplies; and

Â Â Â Â Â  (k) Leasehold improvements.

Â Â Â Â Â  (16) ÂPlayerÂ means a person who engages in any form of gambling solely as a contestant or bettor, without receiving or becoming entitled to receive any profit therefrom other than personal gambling winnings, and without otherwise rendering any material assistance to the establishment, conduct or operation of the particular gambling activity. A person who gambles at a social game of chance on equal terms with the other participants therein is a person who does not otherwise render material assistance to the establishment, conduct or operation thereof by performing, without fee or remuneration, acts directed toward the arrangement or facilitation of the game, such as inviting persons to play, permitting the use of premises therefor and supplying cards or other equipment used therein. A person who engages in bookmaking is not a player.

Â Â Â Â Â  (17) ÂProfits from unlawful gamblingÂ means that a person, acting other than solely as a player, accepts or receives money or other property pursuant to an agreement or understanding with another person whereby the person participates or is to participate in the proceeds of unlawful gambling.

Â Â Â Â Â  (18) ÂPromotes unlawful gamblingÂ means that a person, acting other than solely as a player, engages in conduct that materially aids any form of unlawful gambling. Conduct of this nature includes, but is not limited to, conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases or toward any other phase of its operation. A person promotes unlawful gambling if, having control or right of control over premises being used with the knowledge of the person for purposes of unlawful gambling, the person permits the unlawful gambling to occur or continue or makes no effort to prevent its occurrence or continuation.

Â Â Â Â Â  (19) ÂRaffleÂ means a lottery operated by a charitable, fraternal or religious organization wherein the players pay something of value for chances, represented by numbers or combinations thereof or by some other medium, one or more of which chances are to be designated the winning ones or determined by a drawing and the player holding the winning chance is to receive something of value.

Â Â Â Â Â  (20)(a) ÂSlot machineÂ means a gambling device that as a result of the insertion of a coin or other object operates, either completely automatically, or with the aid of some physical act by the player, in such a manner that, depending upon elements of chance, it may eject something of value or otherwise entitle the player to something of value. A device so constructed or readily adaptable or convertible to such use is no less a slot machine because it is not in working order or because some mechanical act of manipulation or repair is required to accomplish its adaptation, conversion or workability. Nor is it any less a slot machine because apart from its use or adaptability as such it may also sell or deliver something of value on the basis other than chance.

Â Â Â Â Â  (b) ÂSlot machineÂ does not include any device authorized by the Oregon State Lottery Commission for:

Â Â Â Â Â  (A) Display and demonstration purposes only at trade shows; or

Â Â Â Â Â  (B) Training and testing purposes by the Department of State Police.

Â Â Â Â Â  (21) ÂSocial gameÂ means:

Â Â Â Â Â  (a) A game, other than a lottery, between players in a private home where no house player, house bank or house odds exist and there is no house income from the operation of the social game; and

Â Â Â Â Â  (b) If authorized pursuant to ORS 167.121, a game, other than a lottery, between players in a private business, private club or place of public accommodation where no house player, house bank or house odds exist and there is no house income from the operation of the social game.

Â Â Â Â Â  (22) ÂSomething of valueÂ means any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein.

Â Â Â Â Â  (23) ÂTrade showÂ means an exhibit of products and services that is:

Â Â Â Â Â  (a) Not open to the public; and

Â Â Â Â Â  (b) Of limited duration.

Â Â Â Â Â  (24) ÂUnlawfulÂ means not specifically authorized by law. [1971 c.669 Â§3a; 1971 c.743 Â§263; 1973 c.788 Â§1; 1974 c.7 Â§1; 1975 c.421 Â§1; 1977 c.850 Â§1; 1983 c.813 Â§1; 1987 c.914 Â§1; 1991 c.962 Â§7; 1995 c.577 Â§2; 1997 c.867 Â§1; 1999 c.193 Â§1; 2001 c.228 Â§1; 2001 c.502 Â§7; 2005 c.57 Â§1; 2005 c.355 Â§2]

Â Â Â Â Â  167.118 Bingo, lotto or raffle games or Monte Carlo events conducted by charitable, fraternal or religious organizations; rules. (1) When a charitable, fraternal or religious organization is licensed by the Department of Justice to conduct bingo, lotto or raffle games or Monte Carlo events, only the organization itself or an employee thereof authorized by the department shall receive money or property or otherwise directly profit from the operation of the games, except that:

Â Â Â Â Â  (a) The organization operating the games may present a prize of money or other property to any player not involved in the administration or management of the games.

Â Â Â Â Â  (b) An organization licensed to conduct Monte Carlo events may contract with a licensed supplier of Monte Carlo event equipment to operate the event, including the provision of equipment, supplies and personnel, provided that the licensed supplier is paid a fixed fee to conduct the event and the imitation money is sold to players by employees or volunteers of the licensed charitable, fraternal or religious organization.

Â Â Â Â Â  (c) A person may sell, rent or lease equipment, including electronic equipment, proprietary computer software and real property to a licensed charitable, fraternal or religious organization. Rent or lease payments must be made in compliance with the provisions of ORS 464.510.

Â Â Â Â Â  (d) An organization licensed by the department may act as an escrow agent to receive money or property to be awarded as prizes.

Â Â Â Â Â  (2) A charitable, fraternal or religious organization may not operate bingo, lotto or raffle games or Monte Carlo events except at such locations and upon such days and for such periods of time as the department authorizes pursuant to this section and ORS 464.250 to 464.380, 464.420 and 464.450 to 464.530.

Â Â Â Â Â  (3)(a) An organization licensed by the department to operate bingo or lotto games may not award a prize exceeding $2,500 in value in any one game. An organization licensed by the department to operate a Monte Carlo event may not present any prize of money, or a cash equivalent, to any player.

Â Â Â Â Â  (b) Notwithstanding any provision of this chapter to the contrary, a bingo licensee may operate two games per year with a prize not to exceed $10,000 per game and, if approved by the department, may also participate in a linked progressive game involving only Oregon licensees, without regard to the number of games or the size of the prize awarded.

Â Â Â Â Â  (4) Each charitable, fraternal or religious organization that maintains, conducts or operates any bingo, lotto or raffle game or Monte Carlo event under license of the department must operate such games in accordance with rules adopted by the department.

Â Â Â Â Â  (5) It is unlawful for a licensee to permit the operating expenses of the games to exceed 18 percent of the annual handle of its bingo, lotto and raffle operation.

Â Â Â Â Â  (6) It is unlawful for a charitable, fraternal or religious organization licensed by the department to operate bingo, lotto or raffle games if:

Â Â Â Â Â  (a) The handle of the games and events exceeds $250,000 in a year; and

Â Â Â Â Â  (b) The games and events do not generate for the organizationÂs purposes, after the cost of prizes and operating expenses are deducted from the handle, an amount that equals or exceeds five percent of the handle. [1987 c.914 Â§3; 1991 c.274 Â§2; 1995 c.331 Â§1; 1997 c.867 Â§2; 1999 c.218 Â§1; 2001 c.228 Â§2; 2003 c.417 Â§1]

Â Â Â Â Â  167.119 [1973 c.788 Â§3; repealed by 1974 c.7 Â§2]

Â Â Â Â Â  167.120 [Amended by 1955 c.514 Â§1; 1969 c.404 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.121 Local regulation of social games. Counties and cities may, by ordinance, authorize the playing or conducting of a social game in a private business, private club or in a place of public accommodation. Such ordinances may provide for regulation or licensing of the social games authorized. [1974 c.7 Â§3]

Â Â Â Â Â  Note: 167.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.122 Unlawful gambling in the second degree. (1) A person commits the crime of unlawful gambling in the second degree if the person knowingly:

Â Â Â Â Â  (a) Places a bet with a bookmaker; or

Â Â Â Â Â  (b) Participates or engages in unlawful gambling as a player.

Â Â Â Â Â  (2) Unlawful gambling in the second degree is a Class A misdemeanor. [1971 c.743 Â§264; 1997 c.867 Â§21]

Â Â Â Â Â  167.125 [Amended by 1969 c.404 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.127 Unlawful gambling in the first degree. (1) A person commits the crime of unlawful gambling in the first degree if the person knowingly promotes or profits from unlawful gambling.

Â Â Â Â Â  (2) Unlawful gambling in the first degree is a Class C felony. [1971 c.743 Â§265; 1997 c.867 Â§22]

Â Â Â Â Â  167.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.132 Possession of gambling records in the second degree. (1) A person commits the crime of possession of gambling records in the second degree if, with knowledge of the contents thereof, the person possesses any writing, paper, instrument or article:

Â Â Â Â Â  (a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise; or

Â Â Â Â Â  (b) Of a kind commonly used in the operation, promotion or playing of a lottery or numbers scheme or enterprise.

Â Â Â Â Â  (2) Possession of gambling records in the second degree is a Class A misdemeanor. [1971 c.743 Â§266]

Â Â Â Â Â  167.135 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.137 Possession of gambling records in the first degree. (1) A person commits the crime of possession of gambling records in the first degree if, with knowledge of the contents thereof, the person possesses any writing, paper, instrument or article:

Â Â Â Â Â  (a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise, and constituting, reflecting or representing more than five bets totaling more than $500; or

Â Â Â Â Â  (b) Of a kind commonly used in the operation, promotion or playing of a lottery or numbers scheme or enterprise, and constituting, reflecting or representing more than 500 plays or chances therein.

Â Â Â Â Â  (2) Possession of gambling records in the first degree is a Class C felony. [1971 c.743 Â§267]

Â Â Â Â Â  167.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.142 Defense to possession of gambling records. In any prosecution under ORS 167.132 or 167.137 it is a defense if the writing, paper, instrument or article possessed by the defendant is neither used nor intended to be used in the operation or promotion of a bookmaking scheme or enterprise, or in the operation, promotion or playing of a lottery or numbers scheme or enterprise. [1971 c.743 Â§268]

Â Â Â Â Â  167.145 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.147 Possession of a gambling device; defense. (1) A person commits the crime of possession of a gambling device if, with knowledge of the character thereof, the person manufactures, sells, transports, places or possesses, or conducts or negotiates a transaction affecting or designed to affect ownership, custody or use of:

Â Â Â Â Â  (a) A slot machine; or

Â Â Â Â Â  (b) Any other gambling device, believing that the device is to be used in promoting unlawful gambling activity.

Â Â Â Â Â  (2) Possession of a gambling device is a Class A misdemeanor.

Â Â Â Â Â  (3) It is a defense to a charge of possession of a gambling device if the slot machine or gambling device that caused the charge to be brought was manufactured:

Â Â Â Â Â  (a) Prior to 1900 and is not operated for purposes of unlawful gambling; or

Â Â Â Â Â  (b) More than 25 years before the date on which the charge was brought and:

Â Â Â Â Â  (A) Is located in a private residence;

Â Â Â Â Â  (B) Is not operated for the purposes of unlawful gambling; and

Â Â Â Â Â  (C) Has permanently affixed to it by the manufacturer, the manufacturerÂs name and either the date of manufacture or the serial number. [1971 c.743 Â§269; 1977 c.264 Â§1; 1983 c.403 Â§1; 1993 c.781 Â§1; 1995 c.577 Â§1]

Â Â Â Â Â  167.150 [Repealed by 1961 c.579 Â§2]

Â Â Â Â Â  167.151 [1961 c.579 Â§1; 1963 c.480 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.152 [1955 c.494 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.153 Proving occurrence of sporting event in prosecutions of gambling offenses. In any prosecution under ORS 167.117 and 167.122 to 167.147 in which it is necessary to prove the occurrence of a sporting event, the following shall be admissible in evidence and shall be prima facie evidence of the occurrence of the event:

Â Â Â Â Â  (1) A published report of its occurrence in a daily newspaper, magazine or other periodically printed publication of general circulation; or

Â Â Â Â Â  (2) Evidence that a description of some aspect of the event was written, printed or otherwise noted at the place in which a violation of ORS 167.117 and 167.122 to 167.147 is alleged to have been committed. [1971 c.743 Â§270]

Â Â Â Â Â  167.155 [Repealed by 1961 c.503 Â§3]

Â Â Â Â Â  167.157 [1969 c.169 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.158 Lottery prizes forfeited to county; exception; action by county to recover. (1) Except for bingo or lotto operated by a charitable, fraternal or religious organization, all sums of money and every other valuable thing drawn as a prize in any lottery or pretended lottery, by any person within this state, are forfeited to the use of the county in which it is found, and may be sued for and recovered by a civil action.

Â Â Â Â Â  (2) Nothing contained in ORS 105.550 to 105.600 shall interfere with the duty of officers to take possession of property as provided by subsection (1) of this section. [1971 c.743 Â§271; 1977 c.850 Â§3; 1989 c.846 Â§14]

Â Â Â Â Â  167.160 [Repealed by 1961 c.503 Â§3]

Â Â Â Â Â  167.162 Gambling device as public nuisance; defense; seizure and destruction. (1) A gambling device is a public nuisance. Any peace officer shall summarily seize any such device that the peace officer finds and deliver it to the custody of the sheriff, who shall hold it subject to the order of the court having jurisdiction.

Â Â Â Â Â  (2) Whenever it appears to the court that the gambling device has been possessed in violation of ORS 167.147, the court shall adjudge forfeiture thereof and shall order the sheriff to destroy the device and to deliver any coins taken therefrom to the county treasurer, who shall deposit them to the general fund of the county. However, when the defense provided by ORS 167.147 (3) is raised by the defendant, the gambling device or slot machine shall not be forfeited or destroyed until after a final judicial determination that the defense is not applicable. If the defense is applicable, the gambling device or slot machine shall be returned to its owner.

Â Â Â Â Â  (3) The seizure of the gambling device or operating part thereof constitutes sufficient notice to the owner or person in possession thereof. The sheriff shall make return to the court showing that the sheriff has complied with the order.

Â Â Â Â Â  (4) Whenever, in any proceeding in court for the forfeiture of any gambling device except a slot machine seized for a violation of ORS 167.147, a judgment for forfeiture is entered, the court shall have exclusive jurisdiction to remit or mitigate the forfeiture.

Â Â Â Â Â  (5) In any such proceeding the court shall not allow the claim of any claimant for remission or mitigation unless and until the claimant proves that the claimant:

Â Â Â Â Â  (a) Has an interest in the gambling device, as owner or otherwise, that the claimant acquired in good faith.

Â Â Â Â Â  (b) At no time had any knowledge or reason to believe that it was being or would be used in violation of law relating to gambling.

Â Â Â Â Â  (6) In any proceeding in court for the forfeiture of any gambling device except a slot machine seized for a violation of law relating to gambling, the court may in its discretion order delivery thereof to any claimant who shall establish the right to the immediate possession thereof, and shall execute, with one or more sureties, or by a surety company, approved by the court, and deliver to the court, a bond in such sum as the court shall determine, running to the State of Oregon, and conditioned to return such gambling device at the time of trial, and conditioned further that, if the gambling device be not returned at the time of trial, the bond may in the discretion of the court stand in lieu of and be forfeited in the same manner as such gambling device. [1971 c.743 Â§272; 1977 c.264 Â§2; 1999 c.59 Â§32; 2003 c.576 Â§391; 2005 c.22 Â§117]

Â Â Â Â Â  167.164 Possession of gray machine; penalty; defense. (1) On and after December 1, 1991, a person commits the crime of possession of a gray machine if the person manufactures, sells, leases, transports, places, possesses or services a gray machine or conducts or negotiates a transaction affecting or designed to affect the ownership, custody or use of a gray machine.

Â Â Â Â Â  (2) Possession of a gray machine is a Class C felony.

Â Â Â Â Â  (3) Violation of, solicitation to violate, attempt to violate or conspiracy to violate subsection (1) of this section constitutes prohibited conduct for purposes of ORS chapter 475A, and shall give rise to civil in rem forfeiture as provided in ORS chapter 475A. A judgment providing for forfeiture may direct that the machine be destroyed.

Â Â Â Â Â  (4) It is a defense to a charge of possession of a gray machine if the machine that caused the charge to be brought was manufactured prior to 1958 and was not operated for purposes of unlawful gambling. [1991 c.962 Â§5; 1999 c.59 Â§33]

Â Â Â Â Â  167.165 [Repealed by 1963 c.340 Â§1 (167.170 enacted in lieu of 167.165)]

Â Â Â Â Â  167.166 Removal of unauthorized video lottery game terminal. On and after December 1, 1991, any video lottery game terminal that is not authorized by the Oregon State Lottery Commission must be removed from the State of Oregon. [1991 c.962 Â§8]

Â Â Â Â Â  Note: 167.166 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.167 Cheating. (1) A person commits the crime of cheating if the person, while in the course of participating or attempting to participate in any legal or illegal gambling activity, directly or indirectly:

Â Â Â Â Â  (a) Employs or attempts to employ any device, scheme or artifice to defraud any other participant or any operator;

Â Â Â Â Â  (b) Engages in any act, practice or course of operation that operates or would operate as a fraud or deceit upon any other participant or any operator;

Â Â Â Â Â  (c) Engages in any act, practice or course of operation with the intent of cheating any other participant or the operator to gain an advantage in the game over the other participant or operator; or

Â Â Â Â Â  (d) Causes, aids, abets or conspires with another person to cause any other person to violate paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (2) As used in this section, Âdeceit,Â ÂdefraudÂ and ÂfraudÂ are not limited to common law deceit or fraud.

Â Â Â Â Â  (3) Cheating is a Class C felony. [1997 c.867 Â§20]

Â Â Â Â Â  167.170 [1963 c.340 Â§2 (enacted in lieu of 167.165); repealed by 1971 c.743 Â§432]

OFFENSES INVOLVING CONTROLLED SUBSTANCES

Â Â Â Â Â  167.202 [1971 c.743 Â§273; 1974 s.s. c.67 Â§1; repealed by 1977 c.745 Â§3 (167.203 enacted in lieu of 167.202)]

Â Â Â Â Â  167.203 Definitions for ORS 167.212 to 167.252. As used in ORS 167.212 to 167.252, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApothecaryÂ means a pharmacist, as defined by ORS 689.005, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist.

Â Â Â Â Â  (2) ÂControlled substanceÂ and ÂmanufactureÂ have the meaning given those terms by ORS 475.005.

Â Â Â Â Â  (3) ÂOfficial written orderÂ means an order written on a form provided for that purpose by the United States Commissioner of Internal Revenue, under any laws of the United States making provision therefor, if such order form is not provided, then on an official form provided for that purpose by the State Board of Pharmacy.

Â Â Â Â Â  (4) ÂPractitionerÂ has the meaning given that term by ORS 475.005.

Â Â Â Â Â  (5) ÂWholesalerÂ means a person who supplies controlled substances that the wholesaler has not produced or prepared, on official written orders, but not on prescriptions.

Â Â Â Â Â  (6) ÂUnlawfullyÂ means in violation of any provision of ORS 475.005 to 475.285 and 475.840 to 475.980. [1977 c.745 Â§33 (enacted in lieu of 167.202); 1979 c.777 Â§44; 1995 c.440 Â§14]

Â Â Â Â Â  167.205 [Amended by 1961 c.333 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.207 [1971 c.743 Â§274; 1973 c.680 Â§1; 1974 c.67 Â§2; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.212 Tampering with drug records. (1) A person commits the crime of tampering with drug records if the person knowingly:

Â Â Â Â Â  (a) Alters, defaces or removes a controlled substance label affixed by a manufacturer, wholesaler or apothecary, except that it shall not be unlawful for an apothecary to remove or deface such a label for the purpose of filling prescriptions;

Â Â Â Â Â  (b) Affixes a false or forged label to a package or receptacle containing controlled substances;

Â Â Â Â Â  (c) Makes or utters a false or forged prescription or false or forged official written order for controlled substances; or

Â Â Â Â Â  (d) Makes a false statement in any controlled substance prescription, order, report or record required by ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Tampering with drug records is a Class C felony. [1971 c.743 Â§275; 1977 c.745 Â§34; 1995 c.440 Â§15]

Â Â Â Â Â  167.215 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.217 [1971 c.743 Â§276; 1973 c.680 Â§2; 1974 c.67 Â§3; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.220 [Amended by 1957 c.403 Â§8; 1961 c.261 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.222 Frequenting a place where controlled substances are used. (1) A person commits the offense of frequenting a place where controlled substances are used if the person keeps, maintains, frequents, or remains at a place, while knowingly permitting persons to use controlled substances in such place or to keep or sell them in violation of ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Frequenting a place where controlled substances are used is a Class A misdemeanor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if the conviction is for knowingly maintaining, frequenting or remaining at a place where less than one avoirdupois ounce of the dried leaves, stems, and flowers of the plant Cannabis family Moraceae is found at the time of the offense under this section, frequenting a place where controlled substances are used is a Class D violation.

Â Â Â Â Â  (4) As used in this section, ÂfrequentsÂ means repeatedly or habitually visits, goes to or resorts to. [1971 c.743 Â§277; 1974 c.43 Â§1; 1977 c.745 Â§35; 1979 c.641 Â§1; 1991 c.67 Â§41; 1993 c.469 Â§3; 1995 c.440 Â§16; 1999 c.1051 Â§160]

Â Â Â Â Â  167.225 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.227 [1969 c.655 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.228 [1971 c.743 Â§278; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.232 [1971 c.743 Â§278a; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.235 [Amended by 1967 c.527 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.237 [1967 c.527 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.238 Prima facie evidence permitted in prosecutions of drug offenses. (1) Proof of unlawful manufacture, cultivation, transportation or possession of a controlled substance is prima facie evidence of knowledge of its character.

Â Â Â Â Â  (2) Proof of possession of a controlled substance not in the container in which it was originally delivered, sold or dispensed, when a prescription or order of a practitioner is required under the provisions of ORS 475.005 to 475.285 and 475.840 to 475.980, is prima facie evidence that the possession is unlawful unless the possessor also has in possession a label prepared by the pharmacist for the drug dispensed or the possessor is authorized by ORS 475.005 to 475.285 and 475.840 to 475.980 to possess the controlled substance. [1971 c.743 Â§279; 1977 c.745 Â§36; 1995 c.440 Â§17]

Â Â Â Â Â  167.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.242 [1971 c.743 Â§280; 1977 c.745 Â§37; 1995 c.440 Â§18; repealed by 1997 c.592 Â§6 (167.243 enacted in lieu of 167.242)]

Â Â Â Â Â  167.243 Exemption contained in drug laws as defense to drug offenses. In any prosecution under ORS 167.212 and 167.222, any exception, excuse, proviso or exemption contained in ORS 475.005 to 475.285 and 475.840 to 475.980 shall be an affirmative defense. [1989 c.791 Â§16; 1995 c.440 Â§19; enacted in lieu of 167.242 in 1997]

Â Â Â Â Â  167.245 [Amended by 1955 c.504 Â§1; 1959 c.322 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.247 [1971 c.743 Â§281; 1977 c.745 Â§38; 1995 c.440 Â§20; repealed by 1997 c.592 Â§6 (167.248 enacted in lieu of 167.247)]

Â Â Â Â Â  167.248 Search and seizure of conveyance in which drugs unlawfully transported or possessed. A district attorney or peace officer charged with the enforcement of ORS 167.212 and 167.222, having personal knowledge or reasonable information that controlled substances are being unlawfully transported or possessed in any boat, vehicle or other conveyance, may search the same without warrant and without an affidavit being filed. If controlled substances are found in or upon such conveyance, the district attorney or peace officer may seize them, arrest any person in charge of the conveyance and as soon as possible take the arrested person and the seized controlled substances before any court in the county in which the seizure is made. The district attorney or peace officer shall also, without delay, make and file a complaint for any crime justified by the evidence obtained. [1989 c.791 Â§17; enacted in lieu of 167.247 in 1997]

Â Â Â Â Â  167.250 [Amended by 1959 c.322 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.252 Acquittal or conviction under federal law as precluding state prosecution. No person shall be prosecuted under ORS 167.203 to 167.222 if the person has been acquitted or convicted under the federal narcotic laws of the same act or omission which it is alleged constitutes a violation of ORS 167.203 to 167.222. [1971 c.743 Â§282]

Â Â Â Â Â  167.255 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.260 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.262 Adult using minor in commission of controlled substance offense. (1) It is unlawful for an adult to knowingly use as an aider or abettor or to knowingly solicit, force, compel, coerce or employ a minor, with or without compensation to the minor:

Â Â Â Â Â  (a) To manufacture a controlled substance; or

Â Â Â Â Â  (b) To transport, carry, sell, give away, prepare for sale or otherwise distribute a controlled substance.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, violation of this section is a Class A felony.

Â Â Â Â Â  (b) Violation of this section is a Class A misdemeanor if the violation involves delivery for no consideration of less than five grams of marijuana. [1991 c.834 Â§1]

Â Â Â Â Â  Note: 167.262 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.265 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.270 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.275 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.280 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.285 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.290 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.295 [Amended by 1963 c.314 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.300 [Repealed by 1971 c.743 Â§432]

OFFENSES AGAINST ANIMALS

Â Â Â Â Â  167.310 Definitions for ORS 167.310 to 167.351. As used in ORS 167.310 to 167.351:

Â Â Â Â Â  (1) ÂAnimalÂ means any nonhuman mammal, bird, reptile, amphibian or fish.

Â Â Â Â Â  (2) ÂDomestic animalÂ means an animal, other than livestock, that is owned or possessed by a person.

Â Â Â Â Â  (3) ÂGood animal husbandryÂ includes, but is not limited to, the dehorning of cattle, the docking of horses, sheep or swine, and the castration or neutering of livestock, according to accepted practices of veterinary medicine or animal husbandry.

Â Â Â Â Â  (4) ÂLaw enforcement animalÂ means a dog or horse used in law enforcement work under the control of a corrections officer, parole and probation officer, police officer or youth correction officer, as those terms are defined in ORS 181.610, who has successfully completed at least 360 hours of training in the care and use of a law enforcement animal, or who has passed the demonstration of minimum standards established by the Oregon Police Canine Association or other accredited and recognized animal handling organization.

Â Â Â Â Â  (5) ÂLivestockÂ has the meaning provided in ORS 609.125.

Â Â Â Â Â  (6) ÂMinimum careÂ means care sufficient to preserve the health and well-being of an animal and, except for emergencies or circumstances beyond the reasonable control of the owner, includes, but is not limited to, the following requirements:

Â Â Â Â Â  (a) Food of sufficient quantity and quality to allow for normal growth or maintenance of body weight.

Â Â Â Â Â  (b) Open or adequate access to potable water in sufficient quantity to satisfy the animalÂs needs. Access to snow or ice is not adequate access to potable water.

Â Â Â Â Â  (c) For a domestic animal other than a dog engaged in herding or protecting livestock, access to a barn, dog house or other enclosed structure sufficient to protect the animal from wind, rain, snow or sun and that has adequate bedding to protect against cold and dampness.

Â Â Â Â Â  (d) Veterinary care deemed necessary by a reasonably prudent person to relieve distress from injury, neglect or disease.

Â Â Â Â Â  (e) For a domestic animal, continuous access to an area:

Â Â Â Â Â  (A) With adequate space for exercise necessary for the health of the animal;

Â Â Â Â Â  (B) With air temperature suitable for the animal; and

Â Â Â Â Â  (C) Kept reasonably clean and free from excess waste or other contaminants that could affect the animalÂs health.

Â Â Â Â Â  (f) For a livestock animal that cannot walk or stand without assistance:

Â Â Â Â Â  (A) Humane euthanasia; or

Â Â Â Â Â  (B) The provision of immediate and ongoing care to restore the animal to an ambulatory state.

Â Â Â Â Â  (7) ÂPhysical injuryÂ means physical trauma, impairment of physical condition or substantial pain.

Â Â Â Â Â  (8) ÂPhysical traumaÂ means fractures, cuts, punctures, bruises, burns or other wounds.

Â Â Â Â Â  (9) ÂPossessÂ has the meaning provided in ORS 161.015.

Â Â Â Â Â  (10) ÂSerious physical injuryÂ means physical injury that creates a substantial risk of death or that causes protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of a limb or bodily organ. [1985 c.662 Â§1; 1995 c.663 Â§3; 1999 c.756 Â§13; 2001 c.926 Â§7; 2003 c.543 Â§6; 2003 c.549 Â§1; 2005 c.264 Â§18]

Â Â Â Â Â  167.312 Research and animal interference. (1) A person commits the crime of research and animal interference if the person:

Â Â Â Â Â  (a) With the intent to interfere with research, releases, steals or otherwise causes the death, injury or loss of any animal at or from an animal research facility.

Â Â Â Â Â  (b) With the intent to interfere with research, damages, vandalizes or steals any property in or on an animal research facility.

Â Â Â Â Â  (c) With the intent to interfere with research, obtains access to an animal research facility to perform acts not authorized by that facility.

Â Â Â Â Â  (d) Obtains or exerts unauthorized control over records, data, materials, equipment or animals of any animal research facility with the intent to interfere with research by concealing, abandoning or destroying such records, data, materials, equipment or animals.

Â Â Â Â Â  (e) With the intent to interfere with research, possesses or uses equipment or animals that the person reasonably believes have been obtained by theft or deception from an animal research facility or without the authorization of an animal research facility.

Â Â Â Â Â  (2) For the purposes of this section, Âanimal research facilityÂ means any facility engaging in legal scientific research or teaching involving the use of animals.

Â Â Â Â Â  (3) Research and animal interference is a:

Â Â Â Â Â  (a) Class C felony if damage to the animal research facility is $2,500 or more; or

Â Â Â Â Â  (b) Class A misdemeanor if there is no damage to the facility or if damage to the animal research facility is less than $2,500.

Â Â Â Â Â  (4) Determination of damages to an animal research facility shall be made by the court. In making its determination, the court shall consider the reasonable costs of:

Â Â Â Â Â  (a) Replacing lost, injured or destroyed animals;

Â Â Â Â Â  (b) Restoring the animal research facility to the approximate condition of the facility before the damage occurred; and

Â Â Â Â Â  (c) Replacing damaged or missing records, data, material or equipment.

Â Â Â Â Â  (5) In addition to any other penalty imposed for violation of this section, a person convicted of such violation is liable:

Â Â Â Â Â  (a) To the owner of the animal for damages, including the costs of restoring the animal to confinement and to its health condition prior to commission of the acts constituting the violation;

Â Â Â Â Â  (b) For damages to real and personal property caused by acts constituting the violation; and

Â Â Â Â Â  (c) For the costs of repeating an experiment, including the replacement of the animals, labor and materials, if acts constituting the violation cause the failure of an experiment. [1991 c.843 Â§2; 2001 c.147 Â§2; 2001 c.554 Â§1]

Â Â Â Â Â  167.315 Animal abuse in the second degree. (1) A person commits the crime of animal abuse in the second degree if, except as otherwise authorized by law, the person intentionally, knowingly or recklessly causes physical injury to an animal.

Â Â Â Â Â  (2) Any practice of good animal husbandry is not a violation of this section.

Â Â Â Â Â  (3) Animal abuse in the second degree is a Class B misdemeanor. [1985 c.662 Â§2]

Â Â Â Â Â  167.320 Animal abuse in the first degree. (1) A person commits the crime of animal abuse in the first degree if, except as otherwise authorized by law, the person intentionally, knowingly or recklessly:

Â Â Â Â Â  (a) Causes serious physical injury to an animal; or

Â Â Â Â Â  (b) Cruelly causes the death of an animal.

Â Â Â Â Â  (2) Any practice of good animal husbandry is not a violation of this section.

Â Â Â Â Â  (3) Animal abuse in the first degree is a Class A misdemeanor.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, animal abuse in the first degree is a Class C felony if:

Â Â Â Â Â  (a) The person committing the animal abuse has previously been convicted of two or more of the following offenses:

Â Â Â Â Â  (A) Any offense under ORS 163.160, 163.165, 163.175, 163.185 or 163.187 or the equivalent laws of another jurisdiction, if the offense involved domestic violence as defined in ORS 135.230 or the offense was committed against a minor child; or

Â Â Â Â Â  (B) Any offense under this section or ORS 167.322, or the equivalent laws of another jurisdiction; or

Â Â Â Â Â  (b) The person knowingly commits the animal abuse in the immediate presence of a minor child. For purposes of this paragraph, a minor child is in the immediate presence of animal abuse if the abuse is seen or directly perceived in any other manner by the minor child. [1985 c.662 Â§3; 2001 c.926 Â§8; 2003 c.577 Â§8]

Â Â Â Â Â  167.322 Aggravated animal abuse in the first degree. (1) A person commits the crime of aggravated animal abuse in the first degree if the person:

Â Â Â Â Â  (a) Maliciously kills an animal; or

Â Â Â Â Â  (b) Intentionally or knowingly tortures an animal.

Â Â Â Â Â  (2) Aggravated animal abuse in the first degree is a Class C felony.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂMaliciouslyÂ means intentionally acting with a depravity of mind and reckless and wanton disregard of life.

Â Â Â Â Â  (b) ÂTortureÂ means an action taken for the primary purpose of inflicting pain. [1995 c.663 Â§2; 2001 c.926 Â§9]

Â Â Â Â Â  167.325 Animal neglect in the second degree. (1) A person commits the crime of animal neglect in the second degree if, except as otherwise authorized by law, the person intentionally, knowingly, recklessly or with criminal negligence fails to provide minimum care for an animal in such personÂs custody or control.

Â Â Â Â Â  (2) Animal neglect in the second degree is a Class B misdemeanor. [1985 c.662 Â§4]

Â Â Â Â Â  167.330 Animal neglect in the first degree. (1) A person commits the crime of animal neglect in the first degree if, except as otherwise authorized by law, the person intentionally, knowingly, recklessly or with criminal negligence fails to provide minimum care for an animal in the personÂs custody or control and the failure to provide care results in serious physical injury or death to the animal.

Â Â Â Â Â  (2) Animal neglect in the first degree is a Class A misdemeanor. [1985 c.662 Â§5; 2001 c.926 Â§10]

Â Â Â Â Â  167.332 Prohibition against possession of domestic animal. (1) In addition to any other penalty imposed by law, a person convicted of violating ORS 167.315, 167.325, 167.330 or 167.340 or of a misdemeanor under ORS 167.320, may not possess a domestic animal for a period of five years following entry of the conviction. An offense under this subsection is an unclassified misdemeanor punishable by a fine not exceeding $1,000 and forfeiture of the animal as provided in ORS 167.350.

Â Â Â Â Â  (2) In addition to any other penalty imposed by law, a person convicted of violating ORS 167.322 or of a felony under ORS 167.320, may not possess a domestic animal for a period of 15 years following entry of the conviction. An offense under this subsection is an unclassified misdemeanor punishable by a fine not exceeding $5,000 and forfeiture of the animal as provided under ORS 167.350. [2001 c.926 Â§3]

Â Â Â Â Â  167.333 Sexual assault of animal. (1) A person commits the crime of sexual assault of an animal if the person:

Â Â Â Â Â  (a) Touches or contacts, or causes an object or another person to touch or contact, the mouth, anus or sex organs of an animal or animal carcass for the purpose of arousing or gratifying the sexual desire of a person; or

Â Â Â Â Â  (b) Causes an animal or animal carcass to touch or contact the mouth, anus or sex organs of a person for the purpose of arousing or gratifying the sexual desire of a person.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the use of products derived from animals.

Â Â Â Â Â  (3) Sexual assault of an animal is a Class A misdemeanor. [2001 c.926 Â§5b; 2003 c.428 Â§1]

Â Â Â Â Â  167.334 Evaluation of person convicted of violating ORS 167.333. Upon the conviction of a defendant for violation of ORS 167.333, the court may order a psychiatric or psychological evaluation of the defendant for inclusion in the presentence report as described in ORS 137.077. [2001 c.926 Â§5c]

Â Â Â Â Â  Note: 167.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.335 Exemption from ORS 167.315 to 167.333. Unless gross negligence can be shown, the provisions of ORS 167.315 to 167.333 do not apply to:

Â Â Â Â Â  (1) The treatment of livestock being transported by owner or common carrier;

Â Â Â Â Â  (2) Animals involved in rodeos or similar exhibitions;

Â Â Â Â Â  (3) Commercially grown poultry;

Â Â Â Â Â  (4) Animals subject to good animal husbandry practices;

Â Â Â Â Â  (5) The killing of livestock according to the provisions of ORS 603.065;

Â Â Â Â Â  (6) Animals subject to good veterinary practices as described in ORS 686.030;

Â Â Â Â Â  (7) Lawful fishing, hunting and trapping activities;

Â Â Â Â Â  (8) Wildlife management practices under color of law;

Â Â Â Â Â  (9) Lawful scientific or agricultural research or teaching that involves the use of animals;

Â Â Â Â Â  (10) Reasonable activities undertaken in connection with the control of vermin or pests; and

Â Â Â Â Â  (11) Reasonable handling and training techniques. [1985 c.662 Â§6; 1995 c.663 Â§4; 2001 c.926 Â§10a]

Â Â Â Â Â  167.337 Interfering with law enforcement animal. (1) A person commits the crime of interfering with a law enforcement animal if the person intentionally or knowingly injures or attempts to injure an animal the person knows or reasonably should know is a law enforcement animal while the law enforcement animal is being used in the lawful discharge of its duty.

Â Â Â Â Â  (2) Interfering with a law enforcement animal is a Class A misdemeanor. [Formerly 164.369]

Â Â Â Â Â  167.339 Assaulting law enforcement animal. (1) A person commits the crime of assaulting a law enforcement animal if:

Â Â Â Â Â  (a) The person knowingly causes serious physical injury to or the death of a law enforcement animal, knowing that the animal is a law enforcement animal; and

Â Â Â Â Â  (b) The injury or death occurs while the law enforcement animal is being used in the lawful discharge of the animalÂs duties.

Â Â Â Â Â  (2) Assaulting a law enforcement animal is a Class C felony. [2003 c.543 Â§3]

Â Â Â Â Â  167.340 Animal abandonment. (1) A person commits the crime of animal abandonment if the person intentionally, knowingly, recklessly or with criminal negligence leaves a domestic animal at a location without providing for the animalÂs continued care.

Â Â Â Â Â  (2) It is no defense to the crime defined in subsection (1) of this section that the defendant abandoned the animal at or near an animal shelter, veterinary clinic or other place of shelter if the defendant did not make reasonable arrangements for the care of the animal.

Â Â Â Â Â  (3) Animal abandonment is a Class B misdemeanor. [1985 c.662 Â§8; 2001 c.926 Â§11]

Â Â Â Â Â  167.345 Authority to enter premises; search warrant; notice of impoundment of animal; damage resulting from entry. (1) As used in this section, Âpeace officerÂ has the meaning given that term in ORS 161.015.

Â Â Â Â Â  (2) If there is probable cause to believe that any animal is being subjected to treatment in violation of ORS 167.315 to 167.333 or 167.340, a peace officer, after obtaining a search warrant or in any other manner authorized by law, may enter the premises where the animal is located to provide the animal with food, water and emergency medical treatment and may impound the animal. If after reasonable effort the owner or person having custody of the animal cannot be found and notified of the impoundment, the notice shall be conspicuously posted on the premises and within 72 hours after the impoundment the notice shall be sent by certified mail to the address, if any, where the animal was impounded.

Â Â Â Â Â  (3) A peace officer is not liable for any damages for an entry under subsection (2) of this section, unless the damages were caused by the unnecessary actions of the peace officer that were intentional or reckless.

Â Â Â Â Â  (4) A court may order an animal impounded under subsection (2) of this section to be held at any animal care facility in the state. A facility receiving the animal shall provide adequate food and water and may provide veterinary care. [Formerly 167.860; 1993 c.519 Â§1; 1995 c.663 Â§5; 2001 c.926 Â§12]

Â Â Â Â Â  167.347 Forfeiture of animal to animal care agency prior to disposition of criminal charge. (1) If any animal is impounded pursuant to ORS 167.345 and is being held by a county animal shelter or other animal care agency pending outcome of criminal action charging a violation of ORS 167.315 to 167.333 or 167.340, prior to final disposition of the criminal charge, the county or other animal care agency may file a petition in the criminal action requesting that the court issue an order forfeiting the animal to the county or other animal care agency prior to final disposition of the criminal charge. The petitioner shall serve a true copy of the petition upon the defendant and the district attorney.

Â Â Â Â Â  (2) Upon receipt of a petition pursuant to subsection (1) of this section, the court shall set a hearing on the petition. The hearing shall be conducted within 14 days after the filing of the petition, or as soon as practicable.

Â Â Â Â Â  (3)(a) At a hearing conducted pursuant to subsection (2) of this section, the petitioner shall have the burden of establishing probable cause to believe that the animal was subjected to a violation of ORS 167.315 to 167.333 or 167.340. If the court finds that probable cause exists, the court shall order immediate forfeiture of the animal to the petitioner, unless the defendant, within 72 hours of the hearing, posts a security deposit or bond with the court clerk in an amount determined by the court to be sufficient to repay all reasonable costs incurred, and anticipated to be incurred, by the petitioner in caring for the animal from the date of initial impoundment to the date of trial.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a court may waive for good cause shown the requirement that the defendant post a security deposit or bond.

Â Â Â Â Â  (4) If a security deposit or bond has been posted in accordance with subsection (3) of this section, and the trial in the action is continued at a later date, any order of continuance shall require the defendant to post an additional security deposit or bond in an amount determined by the court that shall be sufficient to repay all additional reasonable costs anticipated to be incurred by the petitioner in caring for the animal until the new date of trial.

Â Â Â Â Â  (5) If a security deposit or bond has been posted in accordance with subsection (4) of this section, the petitioner may draw from that security deposit or bond the actual reasonable costs incurred by the petitioner in caring for the impounded animal from the date of initial impoundment to the date of final disposition of the animal in the criminal action.

Â Â Â Â Â  (6) The provisions of this section are in addition to, and not in lieu of, the provisions of ORS 167.350. [1995 c.369 Â§2; 2001 c.926 Â§13]

Â Â Â Â Â  167.348 Placement of forfeited animal; preference. If an animal is forfeited according to the provisions of ORS 167.347 or 167.350, in placing the animal with a new owner, the agency to which the animal was forfeited shall give placement preference to any person or persons who had prior contact with the animal, including but not limited to family members and friends of the former owner whom the agency determines are capable of providing necessary, adequate and appropriate levels of care for the animal. [1995 c.369 Â§3]

Â Â Â Â Â  167.350 Forfeiture of rights in mistreated animal; costs; disposition of animal. (1) In addition to and not in lieu of any other sentence it may impose, a court may require a defendant convicted under ORS 167.315 to 167.333 or 167.340 to forfeit any rights of the defendant in the animal subjected to the violation, and to repay the reasonable costs incurred by any person or agency prior to judgment in caring for each animal subjected to the violation.

Â Â Â Â Â  (2) When the court orders the defendantÂs rights in the animal to be forfeited, the court may further order that those rights be given over to an appropriate person or agency demonstrating a willingness to accept and care for the animal or to the county or an appropriate animal care agency for further disposition in accordance with accepted practices for humane treatment of animals. This subsection does not limit the right of the person or agency to whom rights are granted to resell or otherwise make disposition of the animal. A transfer of rights under this subsection constitutes a transfer of ownership.

Â Â Â Â Â  (3) In addition to and not in lieu of any other sentence it may impose, a court may order the owner or person having custody of an animal to repay the reasonable costs incurred by any person or agency in providing minimum care to the animal.

Â Â Â Â Â  (4) A court may order a person convicted under ORS 167.315 to 167.333 or 167.340 to participate in available animal cruelty prevention programs or education programs, or both, or to obtain psychological counseling for treatment of mental health disorders that, in the courtÂs judgment, contributed to the commission of the crime. The person shall bear any costs incurred by the person for participation in counseling or treatment programs under this subsection.

Â Â Â Â Â  (5) ORS 131.550 to 131.600 do not apply to the forfeiture of an animal subjected to a violation of ORS 167.315 to 167.333 or 167.340. Any such animal is subject to forfeiture as provided in subsections (1) to (3) of this section. [Formerly 167.862; 1993 c.519 Â§2; 1995 c.663 Â§6; 2001 c.666 Â§29; 2001 c.926 Â§Â§14a,14b; 2005 c.830 Â§28]

Â Â Â Â Â  167.351 Trading in nonambulatory livestock. (1) As used in this section:

Â Â Â Â Â  (a) ÂNonambulatoryÂ means unable to stand or walk unassisted.

Â Â Â Â Â  (b) ÂLivestock auction marketÂ has the meaning given that term in ORS 599.205.

Â Â Â Â Â  (2) A person commits the crime of trading in nonambulatory livestock if the person knowingly delivers or accepts delivery of a nonambulatory livestock animal at a livestock auction market. This subsection does not apply to the delivery to, or acceptance by, a licensed veterinarian at a livestock auction market for the purpose of humanely euthanizing or providing appropriate medical care to the animal.

Â Â Â Â Â  (3) The crime of trading in nonambulatory livestock is a Class A misdemeanor. [2003 c.287 Â§2]

Â Â Â Â Â  167.352 Interfering with assistance, search and rescue or therapy animal. (1) A person commits the crime of interfering with an assistance, a search and rescue or a therapy animal if the person intentionally or knowingly:

Â Â Â Â Â  (a) Injures or attempts to injure an animal the person knows or reasonably should know is an assistance animal, a search and rescue animal or a therapy animal;

Â Â Â Â Â  (b) Interferes with an assistance animal while the assistance animal is being used to provide assistance to a physically impaired person; or

Â Â Â Â Â  (c) Interferes with a search and rescue animal or a therapy animal while the animal is being used for search and rescue or therapy purposes.

Â Â Â Â Â  (2) As used in this section, Âassistance animalÂ and Âphysically impaired personÂ have the meanings given those terms in ORS 346.680.

Â Â Â Â Â  (3) As used in this section and ORS 30.822:

Â Â Â Â Â  (a) ÂSearch and rescue animalÂ means that the animal has been professionally trained for, and is actively used for, search and rescue purposes.

Â Â Â Â Â  (b) ÂTherapy animalÂ means that the animal has been professionally trained for, and is actively used for, therapy purposes.

Â Â Â Â Â  (4) Interfering with an assistance, a search and rescue or a therapy animal is a Class A misdemeanor. [1993 c.312 Â§3]

Â Â Â Â Â  Note: 167.352 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.355 Involvement in animal fighting. (1) A person commits the crime of involvement in animal fighting if the person:

Â Â Â Â Â  (a) Owns or trains an animal with the intention that the animal engage in an exhibition of fighting;

Â Â Â Â Â  (b) Promotes, conducts, participates in or is present as a spectator at an exhibition of fighting or preparations thereto;

Â Â Â Â Â  (c) Keeps or uses, or in any way is connected with or interested in the management of, or receives money for the admission of any person to any place kept or used for the purpose of an exhibition of fighting; or

Â Â Â Â Â  (d) Knowingly suffers or permits any place over which the person has possession or control to be occupied, kept or used for the purpose of an exhibition of fighting.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂAnimalÂ means any bird, reptile, amphibian, fish or nonhuman mammal, other than a dog or a fighting bird as defined in ORS 167.426.

Â Â Â Â Â  (b) ÂExhibition of fightingÂ means a public or private display of combat between two or more animals in which the fighting, killing, maiming or injuring of animals is a significant feature. ÂExhibition of fightingÂ does not include demonstrations of the hunting or tracking skills of an animal or the lawful use of animals for hunting, tracking or self-protection.

Â Â Â Â Â  (3) Involvement in animal fighting is a Class A misdemeanor. [Formerly 167.865; 1987 c.249 Â§6; 2003 c.484 Â§9]

Â Â Â Â Â  167.360 Definitions for ORS 167.360 to 167.375. As used in ORS 167.360 to 167.375:

Â Â Â Â Â  (1) ÂBreaking stickÂ means a device designed for insertion behind the molars of a dog for the purpose of breaking the dogÂs grip on another animal or object.

Â Â Â Â Â  (2) ÂCat millÂ means a device that rotates around a central support with one arm designed to secure a dog and one arm designed to secure a cat, rabbit or other small animal beyond the grasp of the dog.

Â Â Â Â Â  (3) ÂDogfightÂ means a fight, arranged by any person, between two or more dogs the purpose or probable result of which fight is the infliction of injury by one dog upon another.

Â Â Â Â Â  (4) ÂDogfighting paraphernaliaÂ means a breaking stick, cat mill, springpole, weighted or unweighted chain collar weighing 10 pounds or more, leather or mesh collar with a strap more than two inches in width, fighting pit or unprescribed veterinary medicine that is a prescription drug as defined in ORS 689.005.

Â Â Â Â Â  (5) ÂFighting dogÂ means a dog that is intentionally bred or trained to be used in, or that is actually used in, a dogfight. A dog does not constitute a fighting dog solely on account of its breed.

Â Â Â Â Â  (6) ÂFighting pitÂ means a walled area designed to contain a dogfight.

Â Â Â Â Â  (7) ÂSpringpoleÂ means a biting surface attached to a stretchable device, suspended at a height sufficient to prevent a dog from reaching the biting surface while touching the ground. [1987 c.249 Â§1; 2005 c.467 Â§1]

Â Â Â Â Â  Note: 167.360 to 167.375 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.365 Dogfighting. (1) A person commits the crime of dogfighting if the person knowingly does any of the following:

Â Â Â Â Â  (a) Owns, possesses, keeps, breeds, trains, buys, sells or offers to sell a fighting dog, including but not limited to any advertisement by the person to sell such a dog.

Â Â Â Â Â  (b) Promotes, conducts or participates in, or performs any service in the furtherance of, an exhibition of dogfighting, including but not limited to refereeing of a dogfight, handling of dogs at a dogfight, transportation of spectators to a dogfight, organizing a dogfight, advertising a dogfight, providing or serving as a stakes holder for any money wagered on a fight.

Â Â Â Â Â  (c) Keeps, uses or manages, or accepts payment of admission to, any place kept or used for the purpose of dogfighting.

Â Â Â Â Â  (d) Suffers or permits any place over which the person has possession or control to be occupied, kept or used for the purpose of an exhibition of dogfighting.

Â Â Â Â Â  (2) Dogfighting is a Class C felony. [1987 c.249 Â§2]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.370 Participation in dogfighting. (1) A person commits the crime of participation in dogfighting if the person knowingly:

Â Â Â Â Â  (a) Attends or has paid admission at any place for the purpose of viewing or betting upon a dogfight.

Â Â Â Â Â  (b) Advertises or otherwise offers to sell equipment for the training and handling of a fighting dog.

Â Â Â Â Â  (2) Participation in dogfighting is a Class A misdemeanor. [1987 c.249 Â§3]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.372 Possessing dogfighting paraphernalia. (1) A person commits the crime of possessing dogfighting paraphernalia if the person owns or possesses dogfighting paraphernalia with the intent that the paraphernalia be used to train a dog as a fighting dog or be used in the furtherance of a dogfight.

Â Â Â Â Â  (2) Possessing dogfighting paraphernalia is a Class A misdemeanor. [2005 c.467 Â§3]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.375 Seizure of fighting dogs; procedure. (1) Pursuant to ORS 133.525 to 133.703, a judge may order the seizure of alleged fighting dogs owned, possessed or kept by any person.

Â Â Â Â Â  (2) The judge issuing an order for the seizure of a dog as provided in subsection (1) of this section may require the dog to be impounded at an animal shelter if the judge believes it to be in the best interest of the animal and the public to so order. The governmental unit, the agency of which executes the seizure of the dog, shall be responsible for the costs of impoundment at the animal shelter, but the governmental unit is entitled to receive reimbursement of those costs from the owner, possessor or keeper of the impounded dog. If the owner, possessor or keeper of the dog is subsequently convicted of dogfighting under ORS 167.365, the court may order the defendant to pay the costs of animal shelter as restitution in the case.

Â Â Â Â Â  (3) In lieu of ordering such dogs seized under subsection (1) of this section to be impounded at an animal shelter, the court may order the dogs impounded on the property of their owner, possessor or keeper. If dogs are ordered impounded on the property of their owner, possessor or keeper, the court shall order such person to provide all necessary care for the dogs and to allow regular and continuing inspection of the dogs by any persons designated by the court, or the agents of such persons. The court shall further order the person not to sell or otherwise dispose of any of the dogs unless the court authorizes such sale or disposition, or until the seized dogs are released as evidence by the law enforcement agency that seized them, or restored to the person by the court pursuant to an order under ORS 133.643. [1987 c.249 Â§4]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.379 [2001 c.666 Â§54; repealed by 2005 c.830 Â§48]

Â Â Â Â Â  167.380 [1987 c.249 Â§5; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  167.385 Unauthorized use of livestock animal. (1) A person commits the crime of unauthorized use of a livestock animal when the person knowingly:

Â Â Â Â Â  (a) Takes, appropriates, obtains or withholds a livestock animal from the owner thereof or derives benefit from a livestock animal without the consent of the owner of the animal; or

Â Â Â Â Â  (b) Takes or holds a livestock animal and thereby obtains the use of the animal to breed, bear or raise offspring without the consent of the owner of the animal.

Â Â Â Â Â  (2) Except as otherwise provided by law, offspring born to a female livestock animal or hatched from the egg of a female livestock animal belong to the owner of the female livestock animal until the owner transfers ownership of the offspring.

Â Â Â Â Â  (3) As used in this section, Âlivestock animalÂ has the same meaning given that term in ORS 164.055.

Â Â Â Â Â  (4) Unauthorized use of a livestock animal is a Class A misdemeanor.

Â Â Â Â Â  (5) In addition to any criminal sanctions, if a defendant is convicted of the crime of unauthorized use of a livestock animal under this section, the court shall order the defendant to pay restitution to the owner of the animal. [1993 c.252 Â§1]

Â Â Â Â Â  Note: 167.385 to 167.388 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.387 Definitions for ORS 167.387 and 167.388. As used in this section and ORS 167.388:

Â Â Â Â Â  (1) ÂLivestockÂ has the meaning given in ORS 609.125.

Â Â Â Â Â  (2) ÂLivestock production facilityÂ means:

Â Â Â Â Â  (a) Any facility or organization engaged in animal breeding, production or processing; or

Â Â Â Â Â  (b) Any facility or institution whose primary purpose is to impound estray animals, as that term is defined in ORS 607.007. [1993 c.252 Â§4; 1999 c.756 Â§14]

Â Â Â Â Â  Note: See note under 167.385.

Â Â Â Â Â  167.388 Interference with livestock production. (1) A person commits the crime of interference with livestock production when the person, with the intent to interfere with livestock production:

Â Â Â Â Â  (a) Takes, appropriates, obtains or withholds livestock from the owner thereof, or causes the loss, death or injury of any livestock maintained at a livestock production facility;

Â Â Â Â Â  (b) Damages, vandalizes or steals any property located on a livestock production facility; or

Â Â Â Â Â  (c) Obtains access to a livestock production facility to perform any act contained in this subsection or any other act not authorized by the livestock production facility.

Â Â Â Â Â  (2) The crime of interference with livestock production is:

Â Â Â Â Â  (a) A Class C felony if damage to the livestock production facility is $2,500 or more; or

Â Â Â Â Â  (b) A Class A misdemeanor if there is no damage to the livestock production facility or if damage to the facility is less than $2,500.

Â Â Â Â Â  (3) Determination of damages to a livestock production facility shall be made by the court. In making its determination, the court shall consider the reasonable costs of:

Â Â Â Â Â  (a) Replacing lost, injured or destroyed livestock;

Â Â Â Â Â  (b) Restoring the livestock production facility to the approximate condition of the facility before the damage occurred; and

Â Â Â Â Â  (c) Replacing damaged or missing records, data, material, equipment or substances used in the breeding and production of livestock.

Â Â Â Â Â  (4) In addition to any criminal sanctions, if a defendant is convicted of the crime of interference with livestock production under subsection (1) of this section, the court shall order the defendant to pay restitution to the owner of the animal or the owner of the livestock production facility. [1993 c.252 Â§Â§2,3; 2001 c.554 Â§2]

Â Â Â Â Â  Note: See note under 167.385.

Â Â Â Â Â  167.390 Commerce in fur of domestic cats and dogs prohibited; exception. (1) A person may not take, buy, sell, barter or otherwise exchange for commerce in fur purposes the raw fur or products that include the fur of a domestic cat or dog if the fur is obtained through a process that kills or maims the cat or dog. As used in this section, Âdomestic cat or dogÂ does not include coyote, fox, lynx, bobcat or any other wild or commercially raised wild feline or wild canine species or a hybrid thereof that is not recognized as an endangered species by the United States Fish and Wildlife Service.

Â Â Â Â Â  (2) Violation of subsection (1) of this section, or any rule promulgated pursuant thereto, is a Class A misdemeanor when the offense is committed with a culpable mental state as defined in ORS 161.085. [1999 c.995 Â§Â§1,2]

Â Â Â Â Â  Note: 167.390 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OFFENSES INVOLVING TOBACCO

Â Â Â Â Â  167.400 Tobacco possession by minors prohibited. (1) It is unlawful for any person under 18 years of age to possess tobacco products, as defined in ORS 431.840.

Â Â Â Â Â  (2) Any person who violates subsection (1) of this section commits a Class D violation. [1991 c.970 Â§1; 1999 c.1051 Â§161]

Â Â Â Â Â  Note: 167.400, 167.402 and 167.404 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.401 Tobacco purchase by minors prohibited; exceptions. (1) Except as provided in subsection (4) of this section, no person under 18 years of age shall purchase, attempt to purchase or acquire tobacco products as defined in ORS 431.840. Except when such minor is in a private residence accompanied by the parent or guardian of the minor and with the consent of such parent or guardian, no person under 18 years of age shall have personal possession of tobacco products.

Â Â Â Â Â  (2) Any person who violates subsection (1) of this section commits a violation.

Â Â Â Â Â  (3)(a) In lieu of any other penalty established by law, a person who is convicted for the first time of a violation of subsection (1) of this section may be ordered to participate in a tobacco education program or a tobacco use cessation program or to perform community service related to diseases associated with consumption of tobacco products. A person may be ordered to participate in such a program only once.

Â Â Â Â Â  (b) In addition to and not in lieu of any other penalty established by law, a person who is convicted of a second violation of subsection (1) of this section through misrepresentation of age may be required to participate in a tobacco education or a tobacco use cessation program or to perform community service related to diseases associated with the consumption of tobacco products, and the court shall order that the personÂs driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order denying driving privileges under this subsection, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the Department of Transportation under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

Â Â Â Â Â  (4) A minor acting under the supervision of an adult may purchase, attempt to purchase or acquire tobacco products for the purpose of testing compliance with a federal law, state statute, local law or retailer management policy limiting or regulating the delivery of tobacco products to minors. [1999 c.1077 Â§8]

Â Â Â Â Â  Note: 167.401 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.402 Locating tobacco vending machines where minors have access prohibited. (1) No person having authority over such placement shall locate a vending machine from which tobacco products, as defined in ORS 431.840, in any form are dispensed in any place legally accessible to persons under 18 years of age except taverns and cocktail lounges, industrial plants, as defined in ORS 308.408, hotels and motels.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class B violation. Each day of violation constitutes a separate offense. [1991 c.970 Â§2; 1999 c.1051 Â§162]

Â Â Â Â Â  Note: See note under 167.400.

Â Â Â Â Â  167.404 Limitation on right of city or county to regulate tobacco vending machines. Cities and counties by ordinance or resolution shall not regulate vending machines that dispense tobacco products, as defined in ORS 431.840, in any form and that are in any manner accessible to minors. [1991 c.970 Â§3]

Â Â Â Â Â  Note: See note under 167.400.

Â Â Â Â Â  167.405 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.407 Locating tobacco products where customers can access without store employee prohibited. (1) A person having authority over the location of cigarettes and other tobacco products in a retail store may not locate cigarettes or other tobacco products in a location in the store where the cigarettes or other tobacco products are accessible by store customers without assistance by a store employee.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class B violation. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply if the location at which the cigarettes or tobacco products are sold is a store or other establishment at which persons under 18 years of age are prohibited. [2003 c.804 Â§84]

Â Â Â Â Â  Note: 167.407 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.415 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.420 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.425 [Repealed by 1971 c.743 Â§432]

OFFENSES INVOLVING FIGHTING BIRDS

Â Â Â Â Â  167.426 Definitions for ORS 167.426 to 167.439. As used in ORS 167.426 to 167.439:

Â Â Â Â Â  (1) ÂCockfightÂ means a fight between two or more birds that is arranged by a person and that has the purpose or probable result of one bird inflicting injury to another bird.

Â Â Â Â Â  (2) ÂConstructive possessionÂ means an exercise of dominion and control over the location and treatment of property without taking physical possession of the property.

Â Â Â Â Â  (3) ÂFighting birdÂ means a bird that is intentionally reared or trained for use in, or that actually is used in, a cockfight.

Â Â Â Â Â  (4) ÂGaffÂ means an artificial steel spur designed for attachment to the leg of a fighting bird in replacement of the birdÂs natural spurs.

Â Â Â Â Â  (5) ÂSlasherÂ means a steel weapon resembling a curved knife blade designed for attachment to the foot of a fighting bird. [2003 c.484 Â§1]

Â Â Â Â Â  Note: 167.426 to 167.439 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.428 Cockfighting. (1) A person commits the crime of cockfighting if the person knowingly:

Â Â Â Â Â  (a) Owns, possesses, keeps, rears, trains, buys, sells or advertises or otherwise offers to sell a fighting bird.

Â Â Â Â Â  (b) Promotes or participates in, or performs services in furtherance of, the conducting of a cockfight. As used in this paragraph, Âservices in furtheranceÂ includes, but is not limited to, transporting spectators to a cockfight, handling fighting birds, organizing, advertising or refereeing a cockfight and providing, or acting as stakeholder for, money wagered on a cockfight.

Â Â Â Â Â  (c) Keeps, uses or manages, or accepts payment of admission to, a place for the conducting of a cockfight.

Â Â Â Â Â  (d) Suffers or permits a place in the possession or control of the person to be occupied, kept or used for the conducting of a cockfight.

Â Â Â Â Â  (e) Manufactures, buys, sells, barters, exchanges, possesses, advertises or otherwise offers to sell a gaff, slasher or other sharp implement designed for attachment to a fighting bird with the intent that the gaff, slasher or other sharp implement be used in cockfighting.

Â Â Â Â Â  (2) Subsection (1)(a) of this section does not apply to the owning, possessing, keeping, rearing, buying, selling, advertising or otherwise offering for sale of a bird for purposes other than training the bird as a fighting bird, using or intending to use the bird in cockfighting or supplying the bird knowing that the bird is intended to be used in cockfighting.

Â Â Â Â Â  (3) Cockfighting is a Class C felony. [2003 c.484 Â§2]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.430 [Amended by 1961 c.648 Â§8; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.431 Participation in cockfighting. (1) A person commits the crime of participation in cockfighting if the person knowingly:

Â Â Â Â Â  (a) Attends a cockfight or pays admission at any location to view or bet on a cockfight; or

Â Â Â Â Â  (b) Manufactures, buys, sells, barters, exchanges, possesses, advertises or otherwise offers to sell equipment with the intent that the equipment be used in training or handling a fighting bird or for enhancing the fighting ability of a fighting bird. This paragraph does not apply to a gaff, slasher or other sharp implement designed for attachment to a fighting bird.

Â Â Â Â Â  (2) Participation in cockfighting is a Class A misdemeanor. [2003 c.484 Â§3]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.433 Seizure of fighting birds; procedure. (1) Pursuant to ORS 133.525 to 133.703, a judge may order the seizure of an alleged fighting bird owned, possessed or kept by any person.

Â Â Â Â Â  (2) A judge ordering the seizure of an alleged fighting bird under subsection (1) of this section may order that the bird be impounded on the property of the owner, possessor or keeper of the bird. If a judge orders an alleged fighting bird impounded on the property of the owner, possessor or keeper of the bird, the court shall order the owner, possessor or keeper to provide all necessary care for the bird and to allow regular and continuing inspection of the bird by a person designated by the court, or the agent of a person designated by the court. The owner, possessor or keeper shall pay the costs of conducting the inspections. The court shall further order the owner, possessor or keeper not to sell or otherwise dispose of the bird unless the court authorizes the sale or disposition, or until the seized bird is forfeited pursuant to an order under ORS 167.435 or restored to the person pursuant to an order under ORS 133.643. [2003 c.484 Â§4]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.435 Forfeiture of rights in fighting birds or property. (1) In addition to and not in lieu of any other penalty the court may impose upon a person convicted of cockfighting under ORS 167.428 or participation in cockfighting under ORS 167.431, the court shall include in the judgment an order for forfeiture to the city or county where the crime occurred of the personÂs rights in any property proved to have been used by the person as an instrumentality in the commission of the crime, including any fighting bird. This subsection does not limit the ability of the court to dispose of a fighting bird as provided under subsection (2) of this section.

Â Â Â Â Â  (2) A fighting bird is a public nuisance, regardless of whether a person has been convicted of cockfighting or participation in cockfighting. If a bird is ordered forfeited under subsection (1) of this section or is proved by a preponderance of the evidence in a forfeiture proceeding to be a fighting bird, the court shall order that the bird be destroyed or be otherwise disposed of. Upon the conviction of the person charged, the court shall adjudge all of the seized property of the person to be forfeited and shall order that the property be destroyed or otherwise disposed of. [2003 c.484 Â§5]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.437 Constructive possession of fighting birds; procedure. (1) A peace officer having jurisdiction may, upon probable cause to believe that a bird is a fighting bird, take constructive possession of the bird on behalf of the law enforcement agency employing the officer.

Â Â Â Â Â  (2) A peace officer who takes constructive possession of an alleged fighting bird pursuant to this section must do the following:

Â Â Â Â Â  (a) Place a tag or other device approved by the law enforcement agency on the cage or other enclosure where the fighting bird is located. The tag or other device must clearly state that it is unlawful to conceal, remove or release the bird for purposes of interfering with law enforcement agency control over the bird.

Â Â Â Â Â  (b) Notify the owner, possessor or keeper of the bird that the bird has been seized by the law enforcement agency and may not be concealed, removed or released until authorized by a court or as provided in this section.

Â Â Â Â Â  (c) Promptly apply to an appropriate court for an order described in ORS 167.433.

Â Â Â Â Â  (3) If a law enforcement agency takes constructive possession of a fighting bird under this section, the owner, possessor or keeper of the bird shall provide all necessary care for the bird.

Â Â Â Â Â  (4) Constructive possession of an alleged fighting bird pursuant to this section terminates when a court order described in ORS 167.433 is served on the owner, possessor or keeper of the bird, or after 24 hours, whichever occurs first. [2003 c.484 Â§6]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.439 Forcible recovery of fighting bird. (1) A person commits the crime of forcible recovery of a fighting bird if the person knowingly dispossesses, or knowingly attempts to dispossess, a law enforcement agency of constructive possession of a fighting bird.

Â Â Â Â Â  (2) Forcible recovery of a fighting bird is a Class C felony. [2003 c.484 Â§7]

Â Â Â Â Â  Note: See note under 167.426.

OFFENSES INVOLVING UNUSED PROPERTY MARKETS

Â Â Â Â Â  167.500 Definitions for ORS 167.502, 167.506 and 167.508. As used in ORS 167.502, 167.506 and 167.508:

Â Â Â Â Â  (1) ÂBaby foodÂ or Âinfant formulaÂ means food manufactured, packaged and labeled specifically for sale for consumption by a child under the age of two years.

Â Â Â Â Â  (2) ÂMedical deviceÂ means an object or substance that is:

Â Â Â Â Â  (a) Required under federal law to bear the label ÂCaution: Federal law requires dispensing by or on the order of a physicianÂ; or

Â Â Â Â Â  (b) Defined by federal law as a medical device and is intended:

Â Â Â Â Â  (A) For use in the diagnosis of disease or other conditions in humans or animals;

Â Â Â Â Â  (B) For use in the cure, mitigation, treatment or prevention of disease in humans or animals; or

Â Â Â Â Â  (C) To affect the structure or a function of the bodies of humans or animals without achieving any of its principal intended purposes through metabolism or through chemical action within or on the bodies of humans or animals.

Â Â Â Â Â  (3) ÂNew and unused propertyÂ means tangible personal property:

Â Â Â Â Â  (a) That was acquired by a person directly from a producer, manufacturer, wholesaler or retailer in the ordinary course of business and has not been used since its production or manufacture; or

Â Â Â Â Â  (b) That was packaged when it was originally produced or manufactured and the property is in its original and unopened package.

Â Â Â Â Â  (4)(a) ÂNonprescription drugsÂ means drugs that may be sold without a prescription and that, in accordance with the requirements of the statutes and regulations of this state and the federal government, are:

Â Â Â Â Â  (A) Prepackaged for use by a consumer;

Â Â Â Â Â  (B) Prepared by a manufacturer or producer for use by a consumer; and

Â Â Â Â Â  (C) Labeled and unadulterated.

Â Â Â Â Â  (b) ÂNonprescription drugsÂ does not include herbal products, dietary supplements, botanical extracts or vitamins.

Â Â Â Â Â  (5) ÂPrior convictionÂ means a conviction that was entered prior to imposing sentence on the current crime, provided that the prior conviction is based on a crime committed in a separate criminal episode.

Â Â Â Â Â  (6) ÂUnused property marketÂ means an event:

Â Â Â Â Â  (a) Where at least two persons offer new and unused property for sale or exchange and the person organizing or conducting the event charges a fee upon the sale or exchange of the new and unused property;

Â Â Â Â Â  (b) Where at least two persons offer new and unused property for sale or exchange and a prospective buyer must pay a fee for admission to an area where new and unused property is offered for sale or exchange; or

Â Â Â Â Â  (c) Where new and unused property is offered for sale or exchange for more than 12 days in one 12-month period. [2003 c.338 Â§1]

Â Â Â Â Â  Note: 167.500, 167.502, 167.506 and 167.508 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.502 Sale of certain items at unused property market prohibited; exceptions. (1) Except as provided in subsection (2) of this section, a person may not offer for sale or exchange or knowingly permit the sale or exchange of baby food, infant formula, cosmetics, personal care products, nonprescription drugs or medical devices at an unused property market.

Â Â Â Â Â  (2) A person may sell or exchange the items listed in subsection (1) of this section if the person:

Â Â Â Â Â  (a) Has a written authorization that identifies the person as an authorized representative of the manufacturer or distributor of those items; and

Â Â Â Â Â  (b) Makes the written authorization available for public inspection.

Â Â Â Â Â  (3)(a) A person who violates this section commits a Class C misdemeanor.

Â Â Â Â Â  (b) A person who violates this section and who has one prior conviction under this section that was entered within the last 10 years commits a Class B misdemeanor.

Â Â Â Â Â  (c) A person who violates this section and who has two or more prior convictions under this section that were entered within the last 10 years commits a Class A misdemeanor. [2003 c.338 Â§2]

Â Â Â Â Â  Note: See note under 167.500.

Â Â Â Â Â  167.505 [Amended by 1959 c.530 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.506 Recordkeeping requirements. (1) When a person purchases more than 10 items of new and unused property for resale at an unused property market, the person shall maintain a record for two years after the date of purchase.

Â Â Â Â Â  (2) The record required in subsection (1) of this section must contain:

Â Â Â Â Â  (a) The date of the purchase of the new and unused property;

Â Â Â Â Â  (b) The name and address of the person from which the new and unused property was purchased;

Â Â Â Â Â  (c) A description and identification of the new and unused property; and

Â Â Â Â Â  (d) The price paid for the new and unused property.

Â Â Â Â Â  (3) A person shall, upon request, provide the record described in subsection (2) of this section for the purpose of inspection within a reasonable time.

Â Â Â Â Â  (4)(a) A person who violates this section commits a Class C misdemeanor.

Â Â Â Â Â  (b) A person who violates this section and who has one prior conviction under this section that was entered within the last 10 years commits a Class B misdemeanor.

Â Â Â Â Â  (c) A person who violates this section and who has two or more prior convictions under this section that were entered within the last 10 years commits a Class A misdemeanor. [2003 c.338 Â§3]

Â Â Â Â Â  Note: See note under 167.500.

Â Â Â Â Â  167.508 Exemptions from ORS 167.502 and 167.506. (1) ORS 167.502 and 167.506 do not apply to a person who:

Â Â Â Â Â  (a) Sells or exchanges new and unused property that was not produced or manufactured within the last five years as indicated by the style of the packaging or of the material itself;

Â Â Â Â Â  (b) Sells by sample, catalog or brochure for future delivery; or

Â Â Â Â Â  (c) Makes a sales presentation to a consumer who received an individualized invitation to attend the sales presentation prior to the sales presentation from an owner or legal occupant of the premises where the sales presentation takes place.

Â Â Â Â Â  (2) The recordkeeping requirements in ORS 167.506 do not apply to:

Â Â Â Â Â  (a) A person who sells or exchanges new and unused property at an event that is organized and operated:

Â Â Â Â Â  (A) For the exclusive benefit of a community chest, a fund, a foundation, an association or a corporation; and

Â Â Â Â Â  (B) For religious, educational or charitable purposes.

Â Â Â Â Â  (b) A person who sells or exchanges motor vehicles or trailers that are subject to state vehicle registration requirements.

Â Â Â Â Â  (c) A person who sells or exchanges new and unused property at a gun show as defined in ORS 166.432.

Â Â Â Â Â  (d) A person who sells or exchanges new and unused property at a livestock auction market as defined in ORS 599.205. [2003 c.338 Â§4]

Â Â Â Â Â  Note: See note under 167.500.

Â Â Â Â Â  167.510 [Amended by 1959 c.530 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.515 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.520 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.525 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.535 [Amended by 1959 c.530 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.540 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.545 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.550 [Amended by 1959 c.426 Â§8; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.555 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.605 [Amended by 1963 c.201 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.615 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.625 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.635 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.645 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.705 [Amended by 1959 c.503 Â§6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.710 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.715 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.720 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.725 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.730 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.735 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.740 [Amended by 1965 c.370 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.745 [1959 c.200 Â§1; repealed by 1971 c.743 Â§432]

MISCELLANEOUS

Â Â Â Â Â  167.808 Unlawful possession of inhalants. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂInhalantÂ means any glue, cement or other substance that is capable of causing intoxication and that contains one or more of the following chemical compounds:

Â Â Â Â Â  (A) Acetone;

Â Â Â Â Â  (B) Amyl acetate;

Â Â Â Â Â  (C) Benzol or benzene;

Â Â Â Â Â  (D) Butane;

Â Â Â Â Â  (E) Butyl acetate;

Â Â Â Â Â  (F) Butyl alcohol;

Â Â Â Â Â  (G) Carbon tetrachloride;

Â Â Â Â Â  (H) Chloroform;

Â Â Â Â Â  (I) Cyclohexanone;

Â Â Â Â Â  (J) Difluoroethane;

Â Â Â Â Â  (K) Ethanol or ethyl alcohol;

Â Â Â Â Â  (L) Ethyl acetate;

Â Â Â Â Â  (M) Hexane;

Â Â Â Â Â  (N) Isopropanol or isopropyl alcohol;

Â Â Â Â Â  (O) Isopropyl acetate;

Â Â Â Â Â  (P) Methyl cellosolve acetate;

Â Â Â Â Â  (Q) Methyl ethyl ketone;

Â Â Â Â Â  (R) Methyl isobutyl ketone;

Â Â Â Â Â  (S) Nitrous oxide;

Â Â Â Â Â  (T) Toluol or toluene;

Â Â Â Â Â  (U) Trichloroethylene;

Â Â Â Â Â  (V) Tricresyl phosphate;

Â Â Â Â Â  (W) Xylol or xylene; or

Â Â Â Â Â  (X) Any other solvent, material, substance, chemical or combination thereof having the property of releasing toxic vapors or fumes.

Â Â Â Â Â  (b) ÂIntoxicationÂ means any mental or physical impairment or incapacity.

Â Â Â Â Â  (2) It is unlawful for a person to possess any inhalant if the person intends to use the inhalant for the purpose of inducing intoxication in the person who possesses the inhalant or for the purpose of inducing intoxication in any other person.

Â Â Â Â Â  (3) A person may not use any inhalant for the purpose of inducing intoxication in the person using the inhalant or for the purpose of inducing intoxication in any other person.

Â Â Â Â Â  (4) The prohibitions of this section do not apply to any substance that:

Â Â Â Â Â  (a) Has been prescribed by a health practitioner, as described in ORS 31.740, and that is used in the manner prescribed by the health practitioner; or

Â Â Â Â Â  (b) Is administered or used under the supervision of a health practitioner, as described in ORS 31.740.

Â Â Â Â Â  (5)(a) Any person who violates this section commits a violation. Violation of this section is punishable by a fine of not more than $300. In addition to or in lieu of a fine, a juvenile court may require that a minor who engages in conduct prohibited by this section be provided with treatment and counseling.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a second or subsequent violation of this section by a person is a Class B misdemeanor. If a juvenile court finds that a minor has engaged in conduct prohibited by this section on a second or subsequent occasion, the court shall require that the minor receive treatment and counseling. [1999 c.229 Â§1; 1999 c.1051 Â§322f]

Â Â Â Â Â  Note: 167.808 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.810 Creating a hazard. (1) A person commits the crime of creating a hazard if:

Â Â Â Â Â  (a) The person intentionally maintains or leaves in a place accessible to children a container with a compartment of more than one and one-half cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot easily be opened from the inside; or

Â Â Â Â Â  (b) Being the owner or otherwise having possession of property upon which there is a well, cistern, cesspool, excavation or other hole of a depth of four feet or more and a top width of 12 inches or more, the owner intentionally fails or refuses to cover or fence it with a suitable protective construction.

Â Â Â Â Â  (2) Creating a hazard is a Class B misdemeanor. [1971 c.743 Â§284]

Â Â Â Â Â  167.820 Concealing the birth of an infant. (1) A person commits the crime of concealing the birth of an infant if the person conceals the corpse of a newborn child with intent to conceal the fact of its birth or to prevent a determination of whether it was born dead or alive.

Â Â Â Â Â  (2) Concealing the birth of an infant is a Class A misdemeanor. [1971 c.743 Â§286]

Â Â Â Â Â  167.822 Improper repair of vehicle inflatable restraint system. (1) A person commits the crime of improper repair of a vehicle inflatable restraint system if the person knowingly:

Â Â Â Â Â  (a) Installs as part of a vehicle inflatable restraint system an object that is not designed in accordance with federal safety regulations for the make, model and year of the motor vehicle; or

Â Â Â Â Â  (b) If requested to repair or replace a vehicle inflatable restraint system, fails to install an object that is required to make a vehicle inflatable restraint system comply with federal safety regulations for the make, model and year of the motor vehicle.

Â Â Â Â Â  (2) Improper repair of a vehicle inflatable restraint system is a Class A misdemeanor. [2001 c.439 Â§1]

Â Â Â Â Â  Note: 167.822 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.824 Unlawful possession of undeployed air bags or air bag canisters. (1) A person may not possess more than two undeployed air bags or air bag canisters containing sodium azide that have been removed from a vehicle. This subsection does not apply to motor vehicle dealers, automobile repair facilities or dismantlers certified under ORS 822.110.

Â Â Â Â Â  (2) A violation of subsection (1) of this section is a Class C misdemeanor. [2005 c.514 Â§2; 2005 c.654 Â§13b]

Â Â Â Â Â  Note: 167.824 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.830 Employment of minors in place of public entertainment. Except as provided in ORS 167.840, any person operating or conducting a place of public amusement or entertainment, who employs or allows a child under the age of 18 years to conduct or assist in conducting any public dance, including but not limited to dancing by the child as a public performance, or to assist in or furnish music for public dancing, commits a Class D violation. [1971 c.743 Â§292; 1987 c.905 Â§18; 1999 c.1051 Â§163]

Â Â Â Â Â  167.840 Application of ORS 167.830 limited. (1) ORS 167.830 does not apply if:

Â Â Â Â Â  (a) Alcoholic beverages are not permitted to be dispensed or consumed in the place of public amusement or entertainment open to the individuals attending the public dance;

Â Â Â Â Â  (b) Alcoholic beverages are not permitted to be dispensed or consumed in any place connected by an entrance to the place of public amusement or entertainment;

Â Â Â Â Â  (c) Applicable laws, regulations and ordinances for the protection of children under the age of 18 years are observed in the conduct of the dance; and

Â Â Â Â Â  (d) At least one responsible adult is present at all times during the public dance to see that applicable laws, regulations and ordinances for the protection of children under 18 years of age are observed.

Â Â Â Â Â  (2) ORS 167.830 does not apply if the child has the written permission of the judge of the juvenile court, for the county in which the child resides, to conduct or assist in conducting the public dance. The judge of the juvenile court shall grant such permission only if:

Â Â Â Â Â  (a) The parents or legal guardians of the child have consented to the childÂs participation in such activity; and

Â Â Â Â Â  (b) The judge has found that participation in such activity will not be inconsistent with the health, safety and morals of the child.

Â Â Â Â Â  (3) This section is not intended to make lawful any activity that is prohibited within a political subdivision of this state by ordinance or other regulation of the political subdivision.

Â Â Â Â Â  (4) The requirements of this section are in addition to, and not in lieu of, the requirements of ORS 653.315. [1971 c.743 Â§293]

Â Â Â Â Â  167.850 [1971 c.743 Â§226; repealed by 1985 c.662 Â§15]

Â Â Â Â Â  167.860 [1971 c.596 Â§1; 1973 c.836 Â§345; 1985 c.662 Â§7; renumbered 167.345]

Â Â Â Â Â  167.862 [1983 c.648 Â§1; 1985 c.662 Â§9; renumbered 167.350]

Â Â Â Â Â  167.865 [1977 c.539 Â§2; renumbered 167.355]

Â Â Â Â Â  167.870 [1973 c.316 Â§1; repealed by 1999 c.729 Â§1]

_______________



Chapter 168

Chapter 168 (Former Provisions)

Habitual Criminals

HABITUAL CRIMINALS

CRIMES AND PUNISHMENTS

168.010 [Repealed by 1955 c.663 §1 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030)]

168.011 [1955 c.663 §2 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030); repealed by 1961 c.648 §13]

168.015 [1961 c.648 §1; repealed by 1971 c.743 §432]

168.020 [Repealed by 1955 c.663 §1 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030)]

168.021 [1955 c.663 §3 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030); repealed by 1961 c.648 §13]

168.025 [1961 c.648 §§2, 14; repealed by 1971 c.743 §432]

168.030 [Repealed by 1955 c.663 §1 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030)]

168.031 [1955 c.663 §4 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030); repealed by 1961 c.648 §13]

168.040 [Amended by 1955 c.663 §5; repealed by 1961 c.648 §13]

168.050 [Amended by 1955 c.663 §6; 1961 c.648 §9; 1963 c.245 §1; 1969 c.502 §5; repealed by 1971 c.743 §432]

168.055 [1961 c.648 §3; repealed by 1971 c.743 §432]

168.060 [Amended by 1955 c.663 §7; 1961 c.648 §10; renumbered 168.090]

168.065 [1961 c.648 §4; repealed by 1971 c.743 §432]

168.070 [1955 c.660 §4; repealed by 1959 c.550 §4]

168.075 [1961 c.648 §6; repealed by 1971 c.743 §432]

168.080 [1961 c.648 §5; repealed by 1971 c.743 §432]

168.085 [1961 c.648 §7; 1967 c.358 §1; repealed by 1971 c.743 §432]

168.090 [Formerly 168.060; 1969 c.198 §75; repealed by 1971 c.743 §432]

168.210 [1957 c.577 §1; repealed by 1961 c.648 §13]

_______________



Chapter 169

Chapter 169 Â Local and Regional Correctional Facilities; Prisoners; Juvenile Facilities

2005 EDITION

LOCAL CORRECTIONAL AND JUVENILE FACILITIES

CRIMES AND PUNISHMENTS

DEFINITIONS

169.005Â Â Â Â  Definitions for ORS 169.005 to 169.677 and 169.730 to 169.800

LOCAL CORRECTIONAL FACILITIES

169.030Â Â Â Â  Construction, maintenance and use of local correctional facilities by county and city; renting suitable structure; provision of facilities by another county or city

169.040Â Â Â Â  Inspection of local correctional facilities

169.042Â Â Â Â  Maximum facility population; recommendation

169.044Â Â Â Â  Action on recommendation

169.046Â Â Â Â  Notice of county jail population emergency; action to be taken; notification if release of inmates likely; forced release

169.050Â Â Â Â  Contracts for boarding of prisoners

169.053Â Â Â Â  Agreements with other counties or Department of Corrections for confinement and detention of offenders

169.055Â Â Â Â  Contracts with Department of Corrections for county prisoners awaiting sentencing

169.070Â Â Â Â  Coordination of state services by Department of Corrections; inspections to determine compliance with standards

169.072Â Â Â Â  Provision of services or assistance by Department of Corrections through arrangements with local governments

169.076Â Â Â Â  Standards for local correctional facilities

169.077Â Â Â Â  Standards for lockup facilities

169.078Â Â Â Â  Standards for temporary hold facilities

ENFORCEMENT OF STANDARDS FOR LOCAL CORRECTIONAL AND JUVENILE DETENTION FACILITIES

169.080Â Â Â Â  Effect of failure to comply with standards; enforcement by Attorney General; private action

169.085Â Â Â Â  Submission of construction or renovation plans to Department of Corrections; recommendations by department

169.090Â Â Â Â  Manual of guidelines for local correctional facility operation; guidelines for juvenile detention facility operation

TREATMENT OF PRISONERS

169.105Â Â Â Â  Unconscious person not to be admitted to custody in facility

169.110Â Â Â Â  Time credit for good behavior

169.115Â Â Â Â  Temporary leave

169.120Â Â Â Â  Credit for work

169.140Â Â Â Â  Furnishing prisoners food and clothing

169.150Â Â Â Â  Payment of expenses of keeping prisoners; health care fees

169.151Â Â Â Â  Expenses of keeping prisoners; reimbursement from prisoners; amounts; procedures

169.152Â Â Â Â  Liability for costs of medical care for persons in county facility

169.153Â Â Â Â  Liability of public agency for costs of medical care provided to persons in transport

169.155Â Â Â Â  Definitions for ORS 169.155 and 169.166

169.166Â Â Â Â  Liability for costs of medical services

169.170Â Â Â Â  Assignment of county prisoners to public works

169.180Â Â Â Â  Assignment of city prisoners to public works

169.190Â Â Â Â  Transfer of prisoners to another county for public work

169.210Â Â Â Â  Contracts for private employment of prisoners; agencies having power to work prisoners

169.220Â Â Â Â  Care of county prisoners

DUTIES AND LIABILITIES OF SHERIFF

169.320Â Â Â Â  Control over prisoners; work by prisoners

169.330Â Â Â Â  Civil liability for release of prisoner

169.340Â Â Â Â  Liability for escape of defendant in a civil action

169.350Â Â Â Â  Liability for failing to serve papers

169.360Â Â Â Â  Appointment of keeper of local correctional facility

FEDERAL PRISONERS

169.530Â Â Â Â  Duty to receive federal prisoners

169.540Â Â Â Â  Liability for expenses of keeping federal prisoners

REGIONAL FACILITIES

169.610Â Â Â Â  Policy

169.620Â Â Â Â  ÂRegional correctional facilityÂ defined

169.630Â Â Â Â  Joint establishment or operation of facilities; agreement

169.640Â Â Â Â  Status of facility for custody of misdemeanants and violators

169.650Â Â Â Â  Status of facility operated by Department of Corrections

169.660Â Â Â Â  Status of persons confined in facility operated by Department of Corrections; assignment to regional facility

169.670Â Â Â Â  Transfer of persons to facility operated by Department of Corrections; costs; return; exception

169.673Â Â Â Â  Conversion of state correctional institutions into regional correctional facilities

169.677Â Â Â Â  Converted facilities to house felony or misdemeanant prisoners

HALFWAY HOUSES

169.690Â Â Â Â  Citizens advisory committee; review of proposed halfway houses and other facilities; nomination and appointment of committee members; written report required of agency rejecting views of advisory committee

JUVENILE DETENTION FACILITIES

169.730Â Â Â Â  Definitions for ORS 169.740 to 169.760

169.740Â Â Â Â  Standards for juvenile detention facilities

169.750Â Â Â Â  Restrictions on operation of juvenile detention facilities

169.760Â Â Â Â  Juvenile detention facilities to establish written policy

169.770Â Â Â Â  Release of detained juvenile when detention facility violates standards

MISCELLANEOUS

169.800Â Â Â Â  Detention of juveniles before conviction and execution of sentence

169.810Â Â Â Â  Assumption of duties by regional correctional facility constitutes assumption by public employer; rights of transferred employees

DEFINITIONS

Â Â Â Â Â  169.005 Definitions for ORS 169.005 to 169.677 and 169.730 to 169.800. As used in ORS 169.005 to 169.677 and 169.730 to 169.800, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDetaineeÂ means a person held with no criminal charges.

Â Â Â Â Â  (2) ÂForced releaseÂ means temporary freedom of an inmate from lawful custody before judgment of conviction due to a county jail population emergency under ORS 169.046.

Â Â Â Â Â  (3) ÂJuvenile detention facilityÂ means a facility as described in ORS 419A.050 and 419A.052.

Â Â Â Â Â  (4) ÂLocal correctional facilityÂ means a jail or prison for the reception and confinement of prisoners that is provided, maintained and operated by a county or city and holds persons for more than 36 hours.

Â Â Â Â Â  (5) ÂLockupÂ means a facility for the temporary detention of arrested persons held up to 36 hours, excluding holidays, Saturdays and Sundays, but the period in lockup shall not exceed 96 hours after booking.

Â Â Â Â Â  (6) ÂMonthÂ means a period of 30 days.

Â Â Â Â Â  (7) ÂPrisonerÂ means a person held with criminal charges or sentenced to the facility.

Â Â Â Â Â  (8) ÂTemporary holdÂ means a facility, the principal purpose of which is the temporary detention of a prisoner for four or less hours while awaiting court appearance or transportation to a local correctional facility. [1973 c.740 Â§1; 1979 c.487 Â§1; 1985 c.499 Â§4; 1993 c.33 Â§309; 2001 c.517 Â§1]

Â Â Â Â Â  169.010 [Amended by 1963 c.236 Â§1; 1973 c.740 Â§8; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  169.020 [Amended by 1973 c.740 Â§9; repealed by 1983 c.327 Â§16]

LOCAL CORRECTIONAL FACILITIES

Â Â Â Â Â  169.030 Construction, maintenance and use of local correctional facilities by county and city; renting suitable structure; provision of facilities by another county or city. (1) Every county and city in this state shall provide, keep and maintain within or without the county or city, as the case may be, a local correctional facility for the reception and confinement of prisoners committed thereto. The local correctional facility shall be constructed of fireproof materials and should have fire exits in sufficient number and suitably located for the removal of prisoners.

Â Â Â Â Â  (2) Any county, or incorporated city may rent or lease any structure answering the requirements of subsection (1) of this section, either in connection with or separately from any other county or city building.

Â Â Â Â Â  (3) Any county and any incorporated city may, by agreement, provide, maintain, and use for their separate requirements, such a local correctional facility as is required by this section.

Â Â Â Â Â  (4) Any county or incorporated city may, by agreement with any other county or incorporated city, provide for one such county or city to furnish local correctional facility accommodations for the imprisonment of prisoners of the other such county or city. Pursuant to such agreement, an Oregon county or city may secure the use of jail accommodations outside the state, but only in a county that adjoins the Oregon county or the county in which the Oregon city is located.

Â Â Â Â Â  (5) The jail accommodations provided by or furnished to a county under this section shall be considered to be jail accommodations of the county for purposes of ORS 135.215, 137.140 and 137.330. [Amended by 1963 c.236 Â§2; 1973 c.740 Â§10; 1987 c.550 Â§1]

Â Â Â Â Â  169.040 Inspection of local correctional facilities. (1) The county court or board of county commissioners of each county is the inspector of the local correctional facilities in the county. The court or board shall visit local correctional facilities operated by the county at least once in each regular term and may visit local correctional facilities within the county that are not operated by the county. When the court or board visits a local correctional facility, it shall examine fully into the local correctional facility, including, but not limited to, the cleanliness of the facility and the health and discipline of the persons confined. If it appears to the court or board that any provisions of law have been violated or neglected, it shall immediately give notice of the violation or neglect to the district attorney of the district.

Â Â Â Â Â  (2) The county health officer or the representative of the county health officer may conduct health and sanitation inspections of local correctional facilities on a semiannual basis. If the county health officer determines that the facility is in an insanitary condition or unfit for habitation for health reasons, the officer may notify the appropriate local governmental agency in writing of the required health and sanitation conditions or practices necessary to ensure the health and sanitation of the facility. If the local governmental agency does not comply with the required health and sanitation conditions or practices within an appropriate length of time, the county health officer may recommend the suspension of the operation of the local correctional facility to the county board of health. If after a hearing the county board of health finds that the local correctional facility is in an insanitary or unhealthful condition, it may suspend the operation of the facility until such time as the local correctional facility complies with the recommended health and sanitation conditions and practices. [Amended by 1973 c.740 Â§11; 2005 c.286 Â§1]

Â Â Â Â Â  169.042 Maximum facility population; recommendation. The county court or board of commissioners of a county may institute an examination of the countyÂs local correctional facility for the purpose of obtaining a recommendation regarding the maximum number of inmates that should be held in the facility. This recommendation shall be based on consideration of the following:

Â Â Â Â Â  (1) The advice of the district attorney, county counsel and sheriff concerning prevailing constitutional standards relating to conditions of incarceration;

Â Â Â Â Â  (2) The design capacity of the local correctional facility;

Â Â Â Â Â  (3) The physical condition of the local correctional facility; and

Â Â Â Â Â  (4) The programs provided for inmates of the local correctional facility. [1989 c.884 Â§2]

Â Â Â Â Â  169.044 Action on recommendation. When the county court or board has received a recommendation pursuant to ORS 169.042, it shall either:

Â Â Â Â Â  (1) Reject the recommendation and decline to adopt a limit on the number of inmates that may be held in the local correctional facility; or

Â Â Â Â Â  (2) Adopt the recommendation and, after consultation with the officials listed in ORS 169.046 (1), issue an order establishing the maximum allowable number of inmates that may be held in the local correctional facility. This shall include specific standards for determining a county jail population emergency and a specific plan for resolving the emergency. [1989 c.884 Â§3]

Â Â Â Â Â  169.046 Notice of county jail population emergency; action to be taken; notification if release of inmates likely; forced release. (1) If a county court or board adopts a jail capacity limit under ORS 169.044 and the number of inmates in its local correctional facility exceeds that capacity limit so that a county jail population emergency exists, the sheriff shall notify the presiding circuit judge, each municipal court judge and justice of the peace in the county, the district attorney for the county, the county counsel, the chief law enforcement officer for each city located in the county and the county court or board of commissioners that the number of inmates in the local correctional facility has exceeded capacity and that a county jail population emergency exists.

Â Â Â Â Â  (2) If the county court or board has adopted a jail capacity limit and action plan under ORS 169.044 and if a county jail population emergency occurs under the terms of the plan, the county court or board and the county sheriff may carry out the steps of the plan. This includes any authorization, under the plan, for the sheriff to order inmates released in order to reduce the jail population. A sheriff shall be immune from criminal or civil liability for any good faith release of inmates under ORS 169.042 to 169.046.

Â Â Â Â Â  (3) If it becomes necessary to order inmates released under ORS 169.042 to 169.046, or if it appears to the sheriff that release of inmates is likely to become necessary in the near future, the sheriff shall immediately notify all police agencies in the county to make maximum use of citations in lieu of custody pursuant to ORS 133.055 to 133.076 until further notice.

Â Â Â Â Â  (4) If it becomes necessary to order the release of inmates under ORS 169.042 to 169.046, the sheriff may place inmates on forced release subject to a forced release agreement. A forced release agreement must be in writing and be signed by the sheriff and the inmate and must include:

Â Â Â Â Â  (a) The date of the next court appearance of the inmate;

Â Â Â Â Â  (b) A statement that the inmate is required to appear at the next court appearance; and

Â Â Â Â Â  (c) A statement that failure of the inmate to appear at the next court appearance is subject to prosecution under ORS 162.195 or 162.205. [1989 c.884 Â§Â§4,5,6; 1999 c.1051 Â§71; 2001 c.517 Â§2]

Â Â Â Â Â  169.050 Contracts for boarding of prisoners. The county court or board of county commissioners of each county in this state, not having more than 300,000 inhabitants, shall advertise for bids for boarding of prisoners confined in the county local correctional facilities of the county, and may award the contract for boarding them to the lowest responsible bidder. If any responsible bidder, other than the sheriff, receives the contract from the county for the boarding of prisoners, such bidder shall receive compensation for boarding such prisoners rather than the sheriff, and the sheriff shall afford to such bidder all facilities for carrying out the countyÂs contract for boarding prisoners. [Amended by 1973 c.740 Â§12]

Â Â Â Â Â  169.053 Agreements with other counties or Department of Corrections for confinement and detention of offenders. (1) A county may enter into an agreement with one or more other counties of this state under ORS 190.010 for the confinement and detention of offenders subject to the legal and physical custody of the county. The agreement may provide for the reception, detention, care and maintenance, and work assignment of:

Â Â Â Â Â  (a) Pretrial detainees;

Â Â Â Â Â  (b) Offenders convicted of a misdemeanor; and

Â Â Â Â Â  (c) Offenders convicted of a felony who are:

Â Â Â Â Â  (A) Sentenced, on or after January 1, 1997, to 12 months or less incarceration; or

Â Â Â Â Â  (B) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision.

Â Â Â Â Â  (2) A county may enter into an agreement with the Department of Corrections under ORS 190.110 for the confinement and detention of offenders subject to the legal and physical custody of the county. The agreement may provide for the reception, detention, care and maintenance, and work assignment of:

Â Â Â Â Â  (a) Offenders convicted of a misdemeanor; and

Â Â Â Â Â  (b) Offenders convicted of a felony who are:

Â Â Â Â Â  (A) Sentenced, on or after January 1, 1997, to 12 months or less incarceration; or

Â Â Â Â Â  (B) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision.

Â Â Â Â Â  (3) An agreement entered into under ORS 190.110 and subsection (2) of this section shall include a provision that the county reimburse the Department of Corrections for its costs incurred in confining the county inmate. Reimbursement shall be made on a per diem basis at a rate determined by the department to be its average daily incarceration cost per inmate. In lieu of reimbursement, the department and county may enter into an agreement providing for the comparable exchange of inmates as determined by the department. [1996 c.4 Â§1]

Â Â Â Â Â  Note: 169.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  169.055 Contracts with Department of Corrections for county prisoners awaiting sentencing. (1) The Department of Corrections may enter into contracts or arrangements with the authorities of any county in this state to provide for the reception, detention, care, maintenance and employment of county prisoners convicted of a felony in the courts of this state who are awaiting sentencing and who, in the judgment of the sentencing court, pose an unusual security risk if they were to remain incarcerated in a local correctional facility pending sentencing.

Â Â Â Â Â  (2) Nothing in this section requires the Department of Corrections to incarcerate a county prisoner in a Department of Corrections facility.

Â Â Â Â Â  (3) A county prisoner poses an unusual security risk under this section if the prisoner poses a level of risk of violence or escape that exceeds the security level of the county facility. The risk of violence or escape may result from or be manifested by:

Â Â Â Â Â  (a) A history of violence against law enforcement or corrections employees;

Â Â Â Â Â  (b) A history of escape attempts;

Â Â Â Â Â  (c) Documented enemies in the county facility; or

Â Â Â Â Â  (d) A charge of aggravated murder. [1997 c.369 Â§1]

Â Â Â Â Â  Note: 169.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  169.060 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  169.070 Coordination of state services by Department of Corrections; inspections to determine compliance with standards. (1) The Department of Corrections shall provide and coordinate state services to local governments with respect to local correctional facilities and juvenile detention facilities. The Director of the Department of Corrections shall designate staff to provide technical assistance to local governmental agencies in the planning and operation of local correctional facilities, lockups, temporary holds and juvenile detention facilities, and advice on provisions of state law applicable to these facilities. The department shall inspect local correctional facilities, lockups, temporary holds and juvenile detention facilities, to ensure compliance with the standards established in ORS 169.076 to 169.078, 169.740, 419A.059 and 419B.180.

Â Â Â Â Â  (2) In carrying out its duties under subsection (1) of this section, the department may enter into agreements with public or private entities to conduct inspections of local correctional facilities, lockups, temporary holds and juvenile detention facilities. [1973 c.740 Â§2; 1979 c.338 Â§2; 1979 c.487 Â§2; 1987 c.320 Â§91; 1993 c.33 Â§310; 2003 c.475 Â§1]

Â Â Â Â Â  169.072 Provision of services or assistance by Department of Corrections through arrangements with local governments. (1) The Department of Corrections may enter into arrangements, contracts or agreements with local governments to provide services or other assistance to local governments with respect to local correctional facilities and juvenile detention facilities. Services and assistance provided to local governments under this section may include health care services and assistance, including providing pharmaceuticals, treatment services, transport services, training assistance, security assistance and tactical assistance.

Â Â Â Â Â  (2) An arrangement, contract or agreement entered into under subsection (1) of this section may authorize the use of department facilities, personnel, supplies, equipment or material in providing services or other assistance to local governments. [2001 c.194 Â§2]

Â Â Â Â Â  169.075 [1973 c.740 Â§3; repealed by 1979 c.487 Â§5 (169.076, 169.077, 169.078 and 169.740 enacted in lieu of 169.075)]

Â Â Â Â Â  169.076 Standards for local correctional facilities. Each local correctional facility shall:

Â Â Â Â Â  (1) Provide sufficient staff to perform all audio and visual functions involving security, control, custody and supervision of all confined detainees and prisoners, with personal inspection at least once each hour. The supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the area in which the facility is located.

Â Â Â Â Â  (2) Have a comprehensive written policy with respect to:

Â Â Â Â Â  (a) Legal confinement authority.

Â Â Â Â Â  (b) Denial of admission.

Â Â Â Â Â  (c) Telephone calls.

Â Â Â Â Â  (d) Admission and release medical procedures.

Â Â Â Â Â  (e) Medication and prescriptions.

Â Â Â Â Â  (f) Personal property accountability which complies with ORS 133.455.

Â Â Â Â Â  (g) Vermin and communicable disease control.

Â Â Â Â Â  (h) Release process to include authority, identification and return of personal property.

Â Â Â Â Â  (i) Rules of the facility governing correspondence and visitations.

Â Â Â Â Â  (3) Formulate and publish plans to meet emergencies involving escape, riots, assaults, fires, rebellions and other types of emergencies; and regulations for the operation of the facility.

Â Â Â Â Â  (4) Not administer any physical punishment to any prisoner at any time.

Â Â Â Â Â  (5) Provide for emergency medical and dental health, having written policies providing for:

Â Â Â Â Â  (a) Licensed physician or nurse practitioner review of the facilityÂs medical and dental plans.

Â Â Â Â Â  (b) The security of medication and medical supplies.

Â Â Â Â Â  (c) A medical and dental record system to include request for medical and dental attention, treatment prescribed, prescriptions, special diets and other services provided.

Â Â Â Â Â  (d) First aid supplies and staff first aid training.

Â Â Â Â Â  (6) Prohibit firearms from the security area of the facility except in times of emergency as determined by the administrator of the facility.

Â Â Â Â Â  (7) Insure that confined detainees and prisoners:

Â Â Â Â Â  (a) Will be fed daily at least three meals served at regular times, with no more than 14 hours between meals except when routinely absent from the facility for work or other purposes.

Â Â Â Â Â  (b) Will be fed nutritionally adequate meals in accordance with a plan reviewed by a registered dietitian or the Department of Human Services.

Â Â Â Â Â  (c) Be provided special diets as prescribed by the designated facility physician or nurse practitioner.

Â Â Â Â Â  (d) Shall have food procured, stored, prepared, distributed and served under sanitary conditions, as defined by the Department of Human Services rules as authorized by ORS 624.100.

Â Â Â Â Â  (8) Insure that the facility be clean, and provide each confined detainee or prisoner:

Â Â Â Â Â  (a) Materials to maintain personal hygiene.

Â Â Â Â Â  (b) Clean clothing twice weekly.

Â Â Â Â Â  (c) Mattresses and blankets that are clean and fire-retardant.

Â Â Â Â Â  (9) Require each prisoner to shower at least twice weekly.

Â Â Â Â Â  (10) Forward, without examination or censorship, each prisonerÂs outgoing written communications to the Governor, jail administrator, Attorney General, judge, Department of Corrections or the attorney of the prisoner.

Â Â Â Â Â  (11) Keep the facility safe and secure in accordance with the State of Oregon Structural Specialty Code and Fire and Life Safety Code.

Â Â Â Â Â  (12) Have and provide each prisoner with written rules for inmate conduct and disciplinary procedures. If a prisoner cannot read or is unable to understand the written rules, the information shall be conveyed to the prisoner orally.

Â Â Â Â Â  (13) Not restrict the free exercise of religion unless failure to impose the restriction will cause a threat to facility or order.

Â Â Â Â Â  (14) Safeguard and insure that the prisonerÂs legal rights to access to legal materials are protected. [1979 c.487 Â§6 (enacted in lieu of 169.075); 1987 c.320 Â§92; 2005 c.471 Â§6]

Â Â Â Â Â  169.077 Standards for lockup facilities. Each lockup facility shall:

Â Â Â Â Â  (1) Maintain 24-hour supervision when persons are confined; such supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the area in which the facility is located.

Â Â Â Â Â  (2) Make a personal inspection of each person confined at least once each hour.

Â Â Â Â Â  (3) Prohibit firearms from the security area of the facility except in times of emergency as determined by the administrator of the facility.

Â Â Â Â Â  (4) Insure that confined detainees and prisoners will be fed daily at least three nutritionally adequate meals served at regular times, with no more than 14 hours between meals except when routinely absent from the facility for work or other such purposes.

Â Â Â Â Â  (5) Forward, without examination or censorship, each prisonerÂs outgoing written communications to the Governor, jail administrator, Attorney General, judge, Department of Corrections or the attorney of the prisoner.

Â Â Â Â Â  (6) Provide rules of the facility governing correspondence and visitations.

Â Â Â Â Â  (7) Keep the facility safe and secure in accordance with the State of Oregon Structural Specialty Code and Fire and Life Safety Code.

Â Â Â Â Â  (8) Formulate and publish plans to meet emergencies involving escape, riots, assaults, fires, rebellions and other types of emergencies; and policies and regulations for the operation of the facility.

Â Â Â Â Â  (9) Insure that the facility be clean, provide mattresses and blankets that are clean and fire-retardant, and furnish materials to maintain personal hygiene.

Â Â Â Â Â  (10) Provide for emergency medical and dental health, having written policies providing for licensed physician review of the facilityÂs medical and dental plans. [1979 c.487 Â§7 (enacted in lieu of 169.075); 1987 c.320 Â§93]

Â Â Â Â Â  169.078 Standards for temporary hold facilities. Each temporary hold shall:

Â Â Â Â Â  (1) Provide access to sanitation facilities.

Â Â Â Â Â  (2) Provide adequate seating.

Â Â Â Â Â  (3) Maintain supervision of prisoners or detainees when confined. Such supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the area in which the facility is located.

Â Â Â Â Â  (4) Prohibit firearms from the secure area except in times of emergency.

Â Â Â Â Â  (5) Keep the facility safe and secure in accordance with the State of Oregon Structural Specialty Code and Fire and Life Safety Code. [1979 c.487 Â§8 (enacted in lieu of 169.075); 1987 c.320 Â§94]

Â Â Â Â Â  169.079 [1979 c.487 Â§9 (enacted in lieu of 169.075); 1981 c.869 Â§1; renumbered 169.740]

ENFORCEMENT OF STANDARDS FOR LOCAL CORRECTIONAL AND JUVENILE DETENTION FACILITIES

Â Â Â Â Â  169.080 Effect of failure to comply with standards; enforcement by Attorney General; private action. (1) If the condition or treatment of prisoners in a local correctional facility, lockup or temporary hold or juvenile detention facility is not in accordance with the standards established in ORS 169.076 to 169.078, 169.740, 419A.059 or 419B.180, the staff of the Department of Corrections may notify in writing the appropriate local governmental agency of the standards which are not being met and specific recommendations for the agency to comply with the standards. Corrective measures shall be taken by the local governmental agency to insure compliance with all standards within a reasonable length of time jointly agreed upon by the agency and the Department of Corrections.

Â Â Â Â Â  (2) The provisions of ORS 169.076 to 169.078, 169.740, 419A.059, 419B.160, 419B.180 and 419C.130 shall be enforceable by the Attorney General of the State of Oregon. The Attorney General, at the request of the Department of Corrections, may bring suit or action and may seek declaratory judgment as provided in ORS chapter 28 as well as pursue any other form of suit or action provided under Oregon law. Nothing in this section shall preclude a private right of suit or action. [1973 c.740 Â§4; 1979 c.338 Â§3; 1979 c.487 Â§3; 1987 c.320 Â§95; 1993 c.33 Â§311]

Â Â Â Â Â  169.085 Submission of construction or renovation plans to Department of Corrections; recommendations by department. All plans of new construction or major renovation of local correctional facilities, lockups and juvenile detention facilities shall be submitted to the Department of Corrections for review and advisory recommendations to assist local governmental agencies to provide a safe and secure facility. The recommendations of the Department of Corrections shall be advisory and not binding upon the local governmental agency with the exception of those standards established in ORS 169.076 to 169.078, 169.740, 419A.059 and 419B.180. The Department of Corrections must notify the respective local governmental agency 45 days after submission of the plans of its recommendations on the proposed construction or major renovation of the local correctional facility. [1973 c.740 Â§5; 1979 c.487 Â§4; 1987 c.320 Â§96; 1993 c.33 Â§312]

Â Â Â Â Â  169.090 Manual of guidelines for local correctional facility operation; guidelines for juvenile detention facility operation. (1) The Director of the Department of Corrections shall publish and distribute a manual of recommended guidelines for the operation of local correctional facilities and lockups as developed by a jail standards committee appointed by the director. This manual shall be revised when appropriate with consultation and advice of the Oregon State SheriffsÂ Association, the Oregon Association Chiefs of Police, Association of Oregon Counties, the League of Oregon Cities and other appropriate groups and agencies and will be redistributed upon the approval of the Governor.

Â Â Â Â Â  (2) The Juvenile Crime Prevention Advisory Committee and the Department of Corrections shall develop guidelines pertaining to the operation of juvenile detention facilities, as defined in ORS 169.005. Guidelines shall be revised by the Juvenile Crime Prevention Advisory Committee and the Department of Corrections, whenever appropriate. The guidelines shall be included in the manual published and distributed under subsection (1) of this section. However, the Juvenile Crime Prevention Advisory Committee may choose to publish and distribute the guidelines independently. [1973 c.740 Â§6; 1981 c.869 Â§7; 1987 c.320 Â§97; 1993 c.18 Â§28; 1993 c.676 Â§40; 2001 c.517 Â§5; 2001 c.904 Â§1; 2001 c.905 Â§2; 2003 c.14 Â§68]

TREATMENT OF PRISONERS

Â Â Â Â Â  169.105 Unconscious person not to be admitted to custody in facility. No person who is unconscious shall be admitted to custody in a facility described in ORS 169.005, but shall instead be taken immediately to the nearest appropriate medical facility for medical diagnosis, care and treatment. [1983 c.547 Â§2]

Â Â Â Â Â  169.110 Time credit for good behavior. Each prisoner convicted of any offense against the laws of this state, who is confined, in execution of the judgment or sentence upon any such conviction, including confinement imposed as a condition of probation pursuant to ORS 137.540, in any county local correctional facility in this state for a definite term, whose record of conduct shows that the prisoner has faithfully observed all the rules of the facility, shall be entitled, in the discretion of the sheriff or other officer having custody of such prisoner, to a deduction from the term of the sentence of the prisoner to be calculated as follows, commencing on the first day of the arrival of the prisoner at the facility to serve the sentence of the prisoner:

Â Â Â Â Â  (1) Upon a sentence of not less than 10 nor more than 30 days, one day for each 10 days.

Â Â Â Â Â  (2) Upon a sentence of more than 30 days but not more than 90 days, three days for each 30-day period.

Â Â Â Â Â  (3) Upon a sentence of more than 90 days but not more than 180 days, four days for each 30-day period.

Â Â Â Â Â  (4) Upon a sentence of more than 180 days but not more than 270 days, five days for each 30-day period.

Â Â Â Â Â  (5) Upon a sentence of more than 270 days, six days for each 30-day period. [Amended by 1965 c.346 Â§3; 1971 c.196 Â§1; 1973 c.740 Â§13; 1979 c.487 Â§11]

Â Â Â Â Â  169.115 Temporary leave. (1) Any prisoner serving a sentence in a county jail may be eligible for temporary leave for a period not to exceed 10 days for the purpose of visiting a seriously ill relative, attending the funeral of a relative, or obtaining medical services not otherwise available.

Â Â Â Â Â  (2) All requests for temporary leave must be presented to the sheriff for examination. Exemptions shall be restricted to those prisoners who are considered a possible threat to society, or those who pose a risk of not returning at the termination of such leave.

Â Â Â Â Â  (3) Upon determining that circumstances are suitable for a prisoner to be granted temporary leave, the sheriff may grant leave to the prisoner and fix the duration and conditions of the leave.

Â Â Â Â Â  (4) In adopting rules governing temporary leave, the sheriff shall consult with the Department of Corrections in an effort to establish statewide uniform rules governing temporary leave for county jail prisoners. [1973 c.499 Â§1; 1979 c.487 Â§12; 1987 c.320 Â§98]

Â Â Â Â Â  169.120 Credit for work. In addition to the allowances provided for in ORS 169.110, all prisoners in a county local correctional facility who are engaged in any work either inside or outside the facility are entitled to an allowance of credits in time or compensation, or both, for such work. The allowances shall not be inconsistent with ORS 169.170 to 169.210. The credits provided by this section shall not be in excess of 10 days for a period of 30 days and shall be set by the county court, board of county commissioners or local correctional facility supervisor. However, in the case of a sentence of not less than 10 nor more than 30 days the credits provided by this section are one day of credit for each 10 days of sentence. [Amended by 1967 c.284 Â§1; 1971 c.196 Â§2; 1973 c.740 Â§14; 1979 c.487 Â§13]

Â Â Â Â Â  169.130 [Amended by 1959 c.533 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  169.140 Furnishing prisoners food and clothing. The keeper of each local correctional facility shall furnish and keep clean the necessary bedding and clothing for all prisoners in the custody of the keeper, and shall supply them with wholesome food, fuel and necessary medical aid. [Amended by 1973 c.740 Â§15]

Â Â Â Â Â  169.150 Payment of expenses of keeping prisoners; health care fees. (1) The charges and expenses for safekeeping and maintaining all persons duly committed to the local correctional facility of the county for trial, sentenced to imprisonment in the county local correctional facility, or committed for the nonpayment of any fine or for any contempt, shall, unless otherwise provided by law, be paid out of the treasury of the county. The account of the keeper shall be first allowed by the county court or board of county commissioners of the county from which the prisoner was committed.

Â Â Â Â Â  (2) A city or, notwithstanding subsection (1) of this section or any other provision of law, the county may charge persons committed to the local correctional facility of the county or city a reasonable health care fee for any health care services, medications and equipment provided to the person while committed if the county or city:

Â Â Â Â Â  (a) Provides necessary medical care regardless of the personÂs ability to pay;

Â Â Â Â Â  (b) Provides equal treatment to all persons committed to the local correctional facility regardless of a personÂs ability to pay;

Â Â Â Â Â  (c) Establishes a system that notifies the person of the fees and what services are covered; and

Â Â Â Â Â  (d) Establishes a grievance system that allows a person to challenge the deduction of a fee from the personÂs account. [Amended by 1973 c.740 Â§16; 1995 c.523 Â§1; 1999 c.801 Â§1]

Â Â Â Â Â  169.151 Expenses of keeping prisoners; reimbursement from prisoners; amounts; procedures. (1) A city or, notwithstanding ORS 169.150 (1), a county may seek reimbursement from a person who is or was committed to the local correctional facility of the county or city upon conviction of a crime for any expenses incurred by the county or city in safekeeping and maintaining the person. The county or city may seek reimbursement:

Â Â Â Â Â  (a) At a rate of $60 per day or its actual daily cost of safekeeping and maintaining the person, whichever is less, multiplied by the total number of days the person was confined to the local correctional facility, including, but not limited to, any period of pretrial detention; and

Â Â Â Â Â  (b) For any other charges or expenses that the county or city is entitled to recover under ORS 169.150.

Â Â Â Â Â  (2) The county or city may seek reimbursement for expenses as provided in subsection (1) of this section by filing a civil action no later than one year after the person from whom reimbursement is sought is released from the local correctional facility.

Â Â Â Â Â  (3) When a person is found liable for expenses described in subsection (1) of this section and an amount is determined, the court shall, before entering a judgment against the person, allow the person to present evidence on the issue of the personÂs ability to pay. When a person presents such evidence, the court shall determine the personÂs ability to pay taking into consideration:

Â Â Â Â Â  (a) The financial resources of the person and the burden that payment will impose on the person in providing basic economic necessities to the person or the personÂs dependent family; and

Â Â Â Â Â  (b) Any other monetary obligations imposed upon the person by the court as a result of the conviction for which the person was committed to the local correctional facility.

Â Â Â Â Â  (4) The court, and not a jury, shall determine the defendantÂs ability to pay under subsection (3) of this section.

Â Â Â Â Â  (5) Upon the conclusion of a proceeding under subsection (3) of this section, the court may enter a judgment:

Â Â Â Â Â  (a) Of dismissal if the court finds that the person lacks the ability to pay;

Â Â Â Â Â  (b) For less than the full amount determined if the court finds that the person has the ability to pay a portion of the amount; or

Â Â Â Â Â  (c) For the full amount determined, plus costs and disbursements, if the court determines the person has the ability to pay.

Â Â Â Â Â  (6) Any reimbursements collected under this section must be credited to the general fund of the county or city to be available for general fund purposes. [1997 c.349 Â§2; 1999 c.801 Â§2]

Â Â Â Â Â  169.152 Liability for costs of medical care for persons in county facility. Notwithstanding ORS 169.140, 169.150 and 169.220, when a person is lawfully confined in a county local correctional facility for violation of a city ordinance, for nonpayment of a fine imposed by a municipal court or as a result of a warrant of arrest issued by a magistrate in another county, the county in which the warrant was issued or the city shall be liable for the costs of medical care provided to the person while confined in the county local correctional facility. The keeper of the local correctional facility shall bill the other county or city for the actual cost of the medical care provided, and the other county or city shall pay the charges within 60 days after receiving the cost statement from the keeper. [1985 c.530 Â§2]

Â Â Â Â Â  169.153 Liability of public agency for costs of medical care provided to persons in transport. (1) Subject to ORS 30.260 to 30.300 and 414.805, payment of the costs of medical care provided to a person who becomes ill or is injured while being lawfully transported in the custody of a law enforcement officer at the request of a public agency other than the public agency by which the officer is employed is the responsibility of the public agency that requested the transportation of the person.

Â Â Â Â Â  (2) As used in this section, Âlaw enforcement officerÂ and Âpublic agencyÂ have the meanings given those terms by ORS 414.805. [1985 c.530 Â§3; 1993 c.196 Â§5]

Â Â Â Â Â  169.155 Definitions for ORS 169.155 and 169.166. As used in ORS 169.166 and this section:

Â Â Â Â Â  (1) ÂLocal correctional facilityÂ includes lockups and temporary hold facilities.

Â Â Â Â Â  (2) ÂReasonable efforts to collect the charges and expensesÂ means that the provider has billed the individual to whom the emergency medical services were provided or the insurer or health care service contractor of the individual before seeking to collect from the keeper of the local correctional facility. [1979 c.530 Â§4; 1993 c.196 Â§6]

Â Â Â Â Â  169.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  169.165 [1979 c.530 Â§2; 1981 c.690 Â§1; repealed by 1993 c.196 Â§12]

Â Â Â Â Â  169.166 Liability for costs of medical services. Notwithstanding ORS 169.140 and 169.150 and except as otherwise provided in ORS 414.805 and 414.807:

Â Â Â Â Â  (1) An individual who receives medical services not provided by the county or city while in the custody of a local correctional facility or juvenile detention facility is liable:

Â Â Â Â Â  (a) To the provider of the medical services not provided by the county or city for the charges and expenses therefor; and

Â Â Â Â Â  (b) To the keeper of the local correctional facility for any charges or expenses paid by the keeper of the facility for the medical services not provided by the county or city.

Â Â Â Â Â  (2) A person providing medical services not provided by the county or city to an individual described in subsection (1)(a) of this section shall first make reasonable efforts to collect the charges and expenses thereof from the individual before seeking to collect them from the keeper of the local correctional facility.

Â Â Â Â Â  (3)(a) Except as otherwise provided in subsection (4) of this section, if the provider has not been paid within 45 days of the date of the billing, the provider may bill the keeper of the local correctional facility who shall pay the account in accordance with ORS 169.140 and 169.150.

Â Â Â Â Â  (b) A bill submitted to the keeper of a local correctional facility under this subsection must be accompanied by evidence documenting that:

Â Â Â Â Â  (A) The provider has billed the individual or the individualÂs insurer or health care contractor for the charges or expenses owed to the provider; and

Â Â Â Â Â  (B) The provider has made a reasonable effort to collect from the individual or the individualÂs insurer or health care contractor the charges and expenses owed to the provider.

Â Â Â Â Â  (c) If the provider receives payment from the individual or the insurer or health care contractor after receiving payment from the keeper of the facility, the provider shall repay the keeper the amount received from the keeper less any difference between payment received from the individual, insurer or contractor and the amount of the billing.

Â Â Â Â Â  (4) Except as otherwise provided by ORS 30.260 to 30.300 and federal civil rights laws, upon release of the individual from the actual physical custody of the local correctional facility, the keeper of the local correctional facility is not liable for the payment of charges and expenses for medical services provided to the individual. [1991 c.778 Â§6; 1999 c.801 Â§3]

Â Â Â Â Â  Note: 169.166 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  169.170 Assignment of county prisoners to public works. All convicts sentenced by any court or legal authority, whether in default of the payment of a fine, or committed for a definite number of days to serve sentence in a county local correctional facility, during the period of such sentence, for the purposes of ORS 169.120 and 169.170 to 169.210, are under the exclusive and absolute control of the county court or board of county commissioners of the county in which the crime was committed for which the convict was sentenced. The court or board has full power to place such convicts under the control of any road supervisor or other person appointed to take charge of them, and to cause them to work upon the public roads of the county, or such other work of a public nature as said court or board may direct. All such convicts shall be delivered to the supervisor or other person appointed to take charge of them, upon the written request of the court or board. The sheriff shall obtain a receipt from the person to whom such convicts are delivered for each of the convicts, and thereupon the sheriffÂs liability ceases. The county court may at any time return any convict, taken under the provisions of this section, to the sheriff, who shall thereupon take charge of the convict. The court or board is authorized and directed to provide rules and regulations in regard to the employment of said convicts not inconsistent with ORS 169.170 to 169.210. [Amended by 1959 c.530 Â§7; 1973 c.740 Â§17]

Â Â Â Â Â  169.180 Assignment of city prisoners to public works. All convicts sentenced by any court or legal authority in any city, whether in default of the payment of a fine or committed for a definite number of days to serve sentence in any local correctional facility, during the period of the sentence shall, with the consent of the proper city authorities and for the purposes of ORS 169.120 and 169.170 to 169.210, be under the absolute and exclusive control of the county court or board of county commissioners of the county in which said city is located. Such city convicts shall be delivered to the county court by any officer having custody thereof in the same manner as county prisoners, and may be returned to the officer from whom they are received in the same manner, and shall be subject to the same rules and regulations as provided in ORS 169.170 for county prisoners. [Amended by 1973 c.740 Â§18]

Â Â Â Â Â  169.190 Transfer of prisoners to another county for public work. Any county court or board of county commissioners may transfer to the county court or board of county commissioners of any other county any of the convicts committed to its control, under ORS 169.170 or 169.180. The court or board to which such convicts are so transferred has the same power and authority respecting such convicts as if they had been sentenced to serve in that county. The transfer of convicts from one county to another shall be made upon such terms and conditions as may be agreed upon by the county courts or boards concerned in the transfer.

Â Â Â Â Â  169.200 [Repealed by 1973 c.740 Â§28]

Â Â Â Â Â  169.210 Contracts for private employment of prisoners; agencies having power to work prisoners. (1) Except for work release programs, no county or city shall enter into any agreement or contract with any private person, firm or corporation for the employment of any convict.

Â Â Â Â Â  (2) If any board or tribunal is created which has charge and management of the public roads of the county, such board or tribunal shall have the same power and authority as is conferred upon the county court or board of county commissioners by ORS 169.120 and 169.170 to 169.210. [Amended by 1973 c.740 Â§19]

Â Â Â Â Â  169.220 Care of county prisoners. All persons lawfully confined in a county local correctional facility, or as prisoners engaged in work under the custody and jurisdiction of a county, shall be fed and maintained at actual cost to the county. All persons confined in a county local correctional facility shall be given three meals per day. An accurate account of each meal furnished to others than inmates of local correctional facilities, together with the names of the recipients thereof, whether facility employees or otherwise, shall be kept and reported by the sheriff each month to the county court or board of county commissioners. The county court or board of county commissioners shall furnish the sheriff with adequate equipment and supplies for carrying out the provisions of this section. The sheriff has authority to employ such assistance therefor as may be necessary. All supplies and equipment needed to feed and maintain such persons as provided in this section shall be purchased by the county court or board of county commissioners upon requisitions duly verified and presented by the sheriff to the county court or board of county commissioners. All supplies so purchased shall be paid for by warrant drawn upon the general fund of the county, upon presentation of vouchers containing itemized statements of all supplies so furnished, duly verified by the sheriff and by the person selling the same, each of whom shall certify that the supplies were actually furnished and received in the quantities represented and were of good quality, and that the price charged therefor was reasonable and just. [Amended by 1957 c.698 Â§1; 1973 c.740 Â§20]

Â Â Â Â Â  169.310 [Repealed by 1957 c.698 Â§2]

DUTIES AND LIABILITIES OF SHERIFF

Â Â Â Â Â  169.320 Control over prisoners; work by prisoners. (1) Except as otherwise provided in ORS 169.170 to 169.210, each county sheriff has custody and control of all persons legally committed or confined in the county local correctional facility of the county of the sheriff during the period of the commitment or confinement. Under the direction of the county court or board of county commissioners of the county, the sheriff may cause the prisoners in the county local correctional facility to engage in any work that is otherwise authorized by law. The work shall be performed at the places and times and in the manner as the court or board may direct. The sheriff may retain and put to work any prisoners as may be required to perform necessary services in and about the facility.

Â Â Â Â Â  (2)(a) If the county is located within an intergovernmental corrections entity formed under ORS 190.265, the county sheriff of the county in which the facility is located is responsible for the physical custody and control of all persons legally committed to or confined in the facility during the period of the commitment or confinement and as provided in the intergovernmental agreement. The county sheriff may cause the prisoners in the local correctional facility to engage in any work that is otherwise authorized by law. The work shall be performed at the places and times and in the manner as the governing body of the intergovernmental corrections entity may direct. The sheriff may retain and put to work any prisoners as may be required to perform necessary services in and about the facility.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a sheriff oversight committee has the responsibilities described in paragraph (a) of this subsection if the following requirements have been met:

Â Â Â Â Â  (A) The agreement establishing the intergovernmental corrections entity provides for the formation and operation of a sheriff oversight committee;

Â Â Â Â Â  (B) A sheriff oversight committee consisting of the sheriff of each county that is a member of the intergovernmental corrections entity has been formed; and

Â Â Â Â Â  (C) Each sheriff has an equal vote on the sheriff oversight committee.

Â Â Â Â Â  (c) A sheriff oversight committee formed as described in this subsection has all the duties and liabilities regarding the management of the local correctional facility and the physical custody and control of all persons legally committed to or confined in the facility as described in ORS 169.320 to 169.360 and 169.610 to 169.677. [Amended by 1973 c.740 Â§21; 1996 c.4 Â§5; 1999 c.801 Â§4]

Â Â Â Â Â  169.330 Civil liability for release of prisoner. When a prisoner has been committed to the county local correctional facility to be held until the prisoner has paid a sum of money to a private party, or a fine or penalty to the state, and is permitted to depart the facility without legal order or process, the private party or the state may recover in a civil action against the sheriff, the damages sustained by reason of the prisonerÂs departure. [Amended by 1961 c.649 Â§8; 1973 c.740 Â§22]

Â Â Â Â Â  169.340 Liability for escape of defendant in a civil action. (1) A sheriff who suffers the escape of a prisoner, arrested or in a local correctional facility, without the consent or connivance of the party on whose behalf the arrest or imprisonment was made, is liable to an action by such party, as follows:

Â Â Â Â Â  (a) When the arrest is upon an order of arrest in a civil action, suit or proceeding; when the presence of the defendant at the return of the summons is necessary to enable the plaintiff to proceed therein, and the defendant does not appear at the time and place specified in the summons.

Â Â Â Â Â  (b) When the arrest or imprisonment is upon an order of arrest in any other civil action, suit or proceeding, or upon a surrender in exoneration of the sheriff or security release, and the defendant is not found upon an execution against the person of the defendant issued to the proper county on a judgment in such action, suit, or proceeding.

Â Â Â Â Â  (c) When the arrest is on an execution or commitment to enforce the payment of money, and the party interested is not recaptured or surrendered into custody at the expiration of the time limited for the service thereof, or legally discharged therefrom.

Â Â Â Â Â  (d) When a person is imprisoned on an execution or commitment to enforce the payment of money, and the person escapes after the time limited for the service, and is not recaptured or surrendered before an action is commenced for the escape.

Â Â Â Â Â  (2) The measure of damages in an action brought under subsection (1) of this section, is as follows:

Â Â Â Â Â  (a) For the escape mentioned in subsection (1)(a) of this section, the actual damages sustained.

Â Â Â Â Â  (b) In any other case, the amount expressed in the execution or commitment. [Amended by 1973 c.740 Â§23; 1999 c.1051 Â§259; 2003 c.576 Â§392]

Â Â Â Â Â  169.350 Liability for failing to serve papers. When a sheriff or the officer of the sheriff, upon whom is served a paper in a judicial proceeding directed to a prisoner in the custody of the sheriff or officer, fails to forthwith deliver it to the prisoner, with a note thereon of the time of its service, the sheriff is liable to the prisoner for all damages occasioned thereby, and if the sheriff or officer willfully fails to so act, such sheriff or officer is guilty of a misdemeanor.

Â Â Â Â Â  169.360 Appointment of keeper of local correctional facility. The sheriff may appoint a keeper of the county local correctional facility, to be denominated the jailer, for whose acts as such the sheriff is responsible. The appointment shall be in writing, and the sheriff shall file a certified copy thereof in the office of the county clerk. [Amended by 1973 c.740 Â§24]

Â Â Â Â Â  169.370 [Repealed by 1961 c.22 Â§1]

Â Â Â Â Â  169.380 [Amended by 1973 c.740 Â§25; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  169.510 [Repealed by 1963 c.547 Â§11]

Â Â Â Â Â  169.520 [Amended by 1959 c.687 Â§4; repealed by 1963 c.547 Â§11]

FEDERAL PRISONERS

Â Â Â Â Â  169.530 Duty to receive federal prisoners. The sheriff shall receive and keep in the county local correctional facility every prisoner who is committed thereto under civil or criminal process issued by a court of the United States, until the prisoner is discharged according to the laws thereof, as if the prisoner had been committed under process issued by the authority of this state. The prisoner shall receive all sums payable by the United States for the use of the facility, and remit such sums to the county treasurer not later than the first day of the month succeeding their receipt. A sheriff or jailer to whose custody such prisoner is committed is answerable for the safekeeping of the prisoner in the courts of the United States, according to the laws thereof. [Amended by 1973 c.740 Â§26]

Â Â Â Â Â  169.540 Liability for expenses of keeping federal prisoners. The United States shall pay for the support and keeping of prisoners committed by virtue of legal process issued by or under its authority, the same charges and allowance provided for the support or keeping of prisoners committed under the laws of this state.

REGIONAL FACILITIES

Â Â Â Â Â  169.610 Policy. It is the policy of the Legislative Assembly to encourage better rehabilitative care to misdemeanants by encouraging the establishment of regional correctional facilities that can effectively provide a program that not only includes better custodial facilities than can be provided by cities or counties individually, but also that can provide work release, educational and other types of leave, and parole supervision by the Department of Corrections. [1971 c.636 Â§1; 1987 c.320 Â§99]

Â Â Â Â Â  169.620 ÂRegional correctional facilityÂ defined. As used in ORS 169.610 to 169.677, Âregional correctional facilityÂ means a correctional facility operated pursuant to agreement as described in ORS 169.630 and used to house prisoners of the parties to the agreement, such prisoners having either pretrial or post-trial status. [1971 c.636 Â§2; 1985 c.708 Â§2]

Â Â Â Â Â  169.630 Joint establishment or operation of facilities; agreement. (1) Two or more counties, two or more cities, any combination of them, or the State of Oregon in combination with one or more cities or counties or both, may by agreement entered into pursuant to ORS 190.003 to 190.620, construct, acquire or equip, or may by such agreement operate, a regional correctional facility.

Â Â Â Â Â  (2) An agreement pursuant to this section shall set forth at least:

Â Â Â Â Â  (a) The party or combination of parties to the agreement that shall be responsible for the operation and administration of the facility;

Â Â Â Â Â  (b) The amount of funding to be contributed by each party toward the construction or acquisition and equipping of the facility, or toward the operation of the facility, or toward both, as the case may be; and

Â Â Â Â Â  (c) The number of beds to be reserved to the use of each party to the agreement. [1971 c.636 Â§3; 1985 c.708 Â§3]

Â Â Â Â Â  169.640 Status of facility for custody of misdemeanants and violators. (1) For purposes of sentencing and custody of a misdemeanant, a regional correctional facility shall be considered a county local correctional facility.

Â Â Â Â Â  (2) For purposes of sentencing or custody of a person for violating a city ordinance, the regional correctional facility shall be considered a city local correctional facility. [1971 c.636 Â§4; 1973 c.740 Â§27]

Â Â Â Â Â  169.650 Status of facility operated by Department of Corrections. A regional correctional facility operated under agreement by the Department of Corrections is not a state institution but it may be located in the same buildings as are used for a facility authorized by ORS 421.805. [1971 c.636 Â§7; 1987 c.320 Â§100]

Â Â Â Â Â  169.660 Status of persons confined in facility operated by Department of Corrections; assignment to regional facility. (1) Persons confined in a regional correctional facility operated by the Department of Corrections shall be considered to be in the custody of the department and shall be subject to such rules as the department may prescribe.

Â Â Â Â Â  (2) Persons committed to the custody of the Department of Corrections may be assigned to Department of Corrections bedspace at a regional correctional facility when the department is a party to the operation of the facility. Prisoners so assigned are subject to such rules as the department may prescribe and shall be considered to remain in the custody of the department regardless of whether, pursuant to agreement, the regional correctional facility is or is not under the actual administration of the department. [1971 c.636 Â§5; 1985 c.708 Â§4; 1987 c.320 Â§101]

Â Â Â Â Â  169.670 Transfer of persons to facility operated by Department of Corrections; costs; return; exception. Whenever the governing body of a county or city transfers a misdemeanant or violator or a person with pretrial or post-trial status to a regional correctional facility operated by the Department of Corrections, the county or city shall pay the cost of transportation to and from the facility and other expenses incidental thereto, including the expenses of law enforcement officers accompanying the misdemeanant, violator or person with pretrial or post-trial status. The Department of Corrections shall cause at the expense of the county or city, each misdemeanant, violator or person with pretrial or post-trial status transferred to its custody under ORS 169.660 to be returned upon request of the governing body of the county or city. However, such return is not required when the release is pursuant to work release or parole where other arrangements have been made for the placement of the misdemeanant, violator or person with pretrial or post-trial status. [1971 c.636 Â§6; 1987 c.320 Â§102]

Â Â Â Â Â  169.673 Conversion of state correctional institutions into regional correctional facilities. (1) The Department of Corrections shall negotiate with Marion County and Umatilla County, respectively, the conversion of Oregon State Correctional Institution and Eastern Oregon Correctional Institution into regional correctional facilities to house both state and county prisoners. The department shall include in the negotiations any other nearby counties desiring to participate in the operation of the regional correctional facility.

Â Â Â Â Â  (2) If agreement is reached with Marion County, in the case of the Oregon State Correctional Institution, and with Umatilla County, in the case of Eastern Oregon Correctional Institution, the department shall proceed to operate those institutions, or either of them as to which agreement is negotiated, as regional correctional facilities according to the terms of the agreement. [1985 c.708 Â§6; 1987 c.320 Â§103]

Â Â Â Â Â  169.677 Converted facilities to house felony or misdemeanant prisoners. If a Department of Corrections institution is made to operate as a regional correctional facility pursuant to agreement under ORS 169.673, the purposes of the institution shall include the imprisonment of either felony or misdemeanant prisoners, or both, of the parties to the agreement under which the facility is operated. [1985 c.708 Â§7; 1987 c.320 Â§104]

Â Â Â Â Â  169.680 [1971 c.636 Â§8; repealed by 1985 c.708 Â§9]

HALFWAY HOUSES

Â Â Â Â Â  169.690 Citizens advisory committee; review of proposed halfway houses and other facilities; nomination and appointment of committee members; written report required of agency rejecting views of advisory committee. (1)(a) Before the Department of Corrections, Oregon Youth Authority or Department of Human Services or any city, county or other public agency establishes a facility described in paragraph (c) of this subsection, the city, county, department, youth authority or agency must designate a citizens advisory committee in the proposed affected geographic area.

Â Â Â Â Â  (b) If there is an established citizens group or neighborhood organization in the affected geographic area which is established or recognized by the city or county where it is located, it shall be asked to nominate the committee. If there is none, the local government body having jurisdiction over the affected area shall appoint a committee selected from residents of the area.

Â Â Â Â Â  (c) The facilities to which paragraph (a) of this subsection applies are:

Â Â Â Â Â  (A) Halfway houses, work release centers or any other domiciliary facilities for persons released from any penal or correctional facility but still in the custody of the city, county or public agency; and

Â Â Â Â Â  (B) Youth care centers or other facilities authorized to accept youth offenders under ORS 419C.478.

Â Â Â Â Â  (2) The local governmental body having jurisdiction over the affected geographic area shall appoint to the citizens advisory committee persons from those nominated under subsection (1) of this section and shall invite the participation of officers of local governments having jurisdiction over the area.

Â Â Â Â Â  (3) For each proposed house, center or other facility, the agency responsible for establishing the house, center or facility shall inform fully the citizens advisory committee of each affected geographic area of the following:

Â Â Â Â Â  (a) The proposed location, estimated population size and use;

Â Â Â Â Â  (b) The numbers and qualifications of resident professional staff;

Â Â Â Â Â  (c) The proposed rules of conduct and discipline to be imposed on residents; and

Â Â Â Â Â  (d) Such other relevant information as the agency responsible for establishing the house, center or facility considers appropriate or which the advisory committee requests.

Â Â Â Â Â  (4) The citizens advisory committee shall advise the agency responsible for establishing the house, center or facility as to the suitability of the proposed house, center or other facility and may suggest changes in the proposal submitted under subsection (3) of this section. The advice shall be in writing and must represent the view of the majority of the committee.

Â Â Â Â Â  (5) If the agency responsible for establishing the house, center or facility rejects any of the advice of the citizens advisory committee, it must submit its reasons in writing to the committee.

Â Â Â Â Â  (6) No person serving on a committee established under this section should be entitled to receive any compensation or reimbursement for service on such committee. [1975 c.367 Â§1; 1977 c.381 Â§1; 1987 c.320 Â§105; 1999 c.763 Â§1]

JUVENILE DETENTION FACILITIES

Â Â Â Â Â  169.730 Definitions for ORS 169.740 to 169.760. As used in ORS 169.740 to 169.760:

Â Â Â Â Â  (1) ÂIsolationÂ means confinement of a juvenile in any room which lacks toilet facilities, furniture, reading and recreation materials or access to light and air comparable to that in other rooms used for the detention of juveniles.

Â Â Â Â Â  (2) ÂRoomlockÂ means confinement of a juvenile in any sleeping room, other than an isolation room, except during regular sleeping periods; except that, in the case of facilities serving counties with a population less than 70,000, based on the 1980 census, ÂroomlockÂ does not include confining a juvenile in a sleeping room when all detained juveniles of the same sex are similarly confined due solely to the limitations of physical facilities or staff. [1981 c.869 Â§1a]

Â Â Â Â Â  169.740 Standards for juvenile detention facilities. (1) The standards established in ORS 169.076 to 169.078 apply to juveniles detained in juvenile detention facilities.

Â Â Â Â Â  (2) In addition, juvenile detention facilities shall:

Â Â Â Â Â  (a) Provide for personal inspection of each juvenile at least once each hour unless a particular situation requires more frequent inspection;

Â Â Â Â Â  (b) Provide for personal or electronically monitored supervision on each floor where juveniles are detained;

Â Â Â Â Â  (c) Provide for separation of detained juveniles from the sight and sound of detained adults. Juveniles may not be placed in facilities that are designated for isolation of adult prisoners in order to meet this standard;

Â Â Â Â Â  (d) Provide for unrestricted contact between 8 a.m. and 5 p.m. for a period of not less than five hours per day between detained juveniles and their attorneys and unrestricted attorney access to the facility for private attorney-client consultation;

Â Â Â Â Â  (e) Unless otherwise ordered by the juvenile court following a hearing, provide for the private and unrestricted receipt of and sending of mail; except that incoming mail may be opened in the presence of the juvenile upon reasonable suspicion to believe that the mail contains contraband as defined in ORS 162.135 (1) and that incoming packages shall be opened in the presence of the juvenile and their contents may be held until the juvenile is released. The juvenile shall be informed of any confiscated contraband;

Â Â Â Â Â  (f) Provide for the payment of postage for the juvenileÂs mail to an attorney or to federal, state, county or municipal government officials;

Â Â Â Â Â  (g) Provide for nondispositional counseling and physical exercise of any juvenile held in excess of five judicial days and cause access to the juvenile held in excess of five judicial days for education pursuant to ORS 336.585;

Â Â Â Â Â  (h) Provide for the free exercise of religion by a detained juvenile, unless such provision will cause a threat to the security of the facility or a threat of disorderly conduct within the facility;

Â Â Â Â Â  (i) Make a written report, one copy of which shall be maintained in a general log, of each use of physical force, restraint, isolation, roomlock or internal search, setting forth in detail the reason such action was taken and the name of the staff person taking such action;

Â Â Â Â Â  (j) Notify the attorney and the parent or guardian of the detained juvenile after the use of any physical force, restraint, isolation or internal search upon the juvenile both:

Â Â Â Â Â  (A) As soon as reasonable after the use thereof; and

Â Â Â Â Â  (B) By mailing a copy of the written report within 24 hours after the use thereof;

Â Â Â Â Â  (k) For juveniles detained in an adult correctional facility, provide for in-person contact by juvenile department staff within 24 hours of the juvenileÂs admission and on a daily basis for as long as the juvenile shall remain in the facility; and

Â Â Â Â Â  (L) Provide for counseling of any detained juvenile found to be within the jurisdiction of the court.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂAdultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005.

Â Â Â Â Â  (b) ÂJuvenileÂ means a person alleged to be within the jurisdiction of the juvenile court under ORS 419C.005 and a youth offender. [Formerly 169.079; 1991 c.833 Â§2; 2003 c.442 Â§5]

Â Â Â Â Â  169.750 Restrictions on operation of juvenile detention facilities. No juvenile detention facility shall:

Â Â Â Â Â  (1) Impose upon a detained juvenile for purposes of discipline or punishment any infliction of or threat of physical injury or pain, deliberate humiliation, physical restraint, withholding of meals, or isolation, or detention under conditions which violate the provisions of subsections (2) to (8) of this section, ORS 169.076 (7) to (11), (13) or (14) or 169.740;

Â Â Â Â Â  (2) Use any physical force, other means of physical control or isolation upon a detained juvenile except as reasonably necessary and justified to prevent escape from the facility, physical injury to another person, to protect a detained juvenile from physical self-injury or to prevent destruction of property, or to effectuate the confinement of the juvenile in roomlock or isolation as provided for in ORS 169.090, 169.730 to 169.800, 419A.050 and 419A.052, and for only so long as it appears that said danger exists. No use of force or other physical means of control shall employ:

Â Â Â Â Â  (a) The use of restraining devices for a purpose other than to prevent physical injury or escape, or, in any case, for a period in excess of six hours. However, the time during which a detained juvenile is being transported to another facility pursuant to court order shall not be counted within the six hours; or

Â Â Â Â Â  (b) Isolation for a period in excess of six hours;

Â Â Â Â Â  (3) Use roomlock except for the discipline and punishment of a detained juvenile for violation of a rule of conduct or behavior of the facility as provided for in ORS 169.076 (12) or for conduct which constitutes a crime under the laws of this state or which would justify physical force, control or isolation under subsection (2) of this section;

Â Â Â Â Â  (4) Cause to be made an internal examination of a detained juvenileÂs anus or vagina, except upon probable cause that contraband, as defined in ORS 162.135 (1), will be found upon such examination and then only by a licensed physician or a nurse;

Â Â Â Â Â  (5)(a) Administer to any detained juvenile medication, except upon the informed consent of the juvenile or in the case of an imminent threat to the life of the juvenile or where the juvenile has a contagious or communicable disease that poses an imminent threat to the health of other persons in the facility. However, in no case shall prescription medication be administered except upon a written prescription or written order by a licensed physician or licensed dentist and administered by a licensed physician, licensed dentist or other medical personnel authorized by the State of Oregon under ORS chapter 677, 678 or 679 to administer medication. Facility staff not otherwise authorized by law to administer medications may administer noninjectable medications in accordance with rules adopted by the Oregon State Board of Nursing pursuant to ORS 678.150 (9);

Â Â Â Â Â  (b) Nonmedical personnel shall receive training for administering medications, including recognition of and response to drug reactions and unanticipated side effects, from the responsible physician or nurse and the official responsible for the facility. All personnel shall be responsible for administering the dosage medications according to orders and for recording the administrations of the dosage in a manner and on a form approved by the responsible physician; and

Â Â Â Â Â  (c) Notwithstanding any other provision of law, no medication shall be administered unless a registered nurse or physician is either physically on the premises or readily available by telephone and within 30 minutes travel time of the patient;

Â Â Â Â Â  (6) Administer to any detained juvenile any medication or medical procedure for purposes of experimentation;

Â Â Â Â Â  (7) Discipline or punish any juvenile for conduct or behavior by roomlock, for a period in excess of 12 hours, or by denial of any privilege, regularly awarded other detained adults or juveniles, for more than one day, except after:

Â Â Â Â Â  (a) Advising the juvenile in writing of the alleged offensive conduct or behavior;

Â Â Â Â Â  (b) Providing the juvenile the opportunity to a hearing before a staff member who was not a witness to the alleged offensive conduct or behavior;

Â Â Â Â Â  (c) Providing the juvenile the opportunity to produce witnesses and evidence and to cross-examine witnesses;

Â Â Â Â Â  (d) Providing the detained juvenile the opportunity to testify, at the sole option of the juvenile; and

Â Â Â Â Â  (e) A finding that the alleged conduct or behavior was proven by a preponderance of the evidence and that it violated a rule of conduct or behavior of the facility as provided for in ORS 169.076 (12) or constituted a crime under the laws of this state; and

Â Â Â Â Â  (8) Detain juveniles who are emotionally disturbed, mentally retarded or physically handicapped on the same charges and circumstances for which other juveniles would have been released or provided with another alternative. [1981 c.869 Â§3; 1983 c.598 Â§1; 1993 c.33 Â§313; 1997 c.765 Â§1]

Â Â Â Â Â  169.760 Juvenile detention facilities to establish written policy. All juvenile detention facilities, within six months following November 1, 1981, shall have established comprehensive written policies providing for the least restrictive alternative consistent with the safety and security of the facility, ORS 169.076, 169.078, 169.740 and 169.750, with respect to:

Â Â Â Â Â  (1) The admission and release of juveniles to and from the facility and proper notification of the juvenileÂs parent, guardian or other person responsible for the juvenile;

Â Â Â Â Â  (2) The use of physical restraints, physical force, chemical agents, internal searches and isolation of or upon a detained juvenile;

Â Â Â Â Â  (3) A detained juvenileÂs access to medical and dental treatment, education, counseling and exercise;

Â Â Â Â Â  (4) Access to the facility by the public and news media;

Â Â Â Â Â  (5) Access to reading materials for detained juveniles;

Â Â Â Â Â  (6) Dress and groom code which will allow for individual identity of detained juveniles;

Â Â Â Â Â  (7) Access to visitation and telephone calls for a detained juvenile with family and friends;

Â Â Â Â Â  (8) Sanctions for violating rules of inmate conduct made pursuant to ORS 169.076 (12) and procedures for fact-finding and imposition of discipline or punishment; and

Â Â Â Â Â  (9) Access to records and grievance procedures for complaints by the detained juvenile, the attorney of the detained juvenile, parent or guardian or other interested person as provided for in ORS 419A.255. [1981 c.869 Â§5; 1993 c.33 Â§314]

Â Â Â Â Â  169.770 Release of detained juvenile when detention facility violates standards. Notwithstanding the procedures set out in ORS 169.080 and 419A.061, the juvenile court in which venue lies pursuant to 419B.100 or 419C.005 shall, upon motion of any party or on its own motion, and after prompt hearing, release any juvenile detained in a facility which violates ORS 169.076 (7) to (11), (13) or (14), 169.740 or 169.750, unless the court finds that such violation is not likely to reoccur. The court may comply with the release provisions of this section by transferring a detained juvenile to an available juvenile detention facility which it finds complies with ORS 169.076 (7) to (11), (13) or (14), 169.740 and 169.750, or by placing the juvenile in shelter care, or by releasing the juvenile to the custody of a responsible adult under terms and conditions specified by the court, or by releasing the juvenile on personal recognizance under terms and conditions specified by the court. The appeal of a final order under this section does not suspend the jurisdiction of the juvenile court while the appeal is pending. No subsequent order of the juvenile court shall moot the appeal. [1981 c.869 Â§4; 1985 c.499 Â§8; 1985 c.618 Â§11; 1993 c.33 Â§315; 2001 c.480 Â§12]

MISCELLANEOUS

Â Â Â Â Â  169.800 Detention of juveniles before conviction and execution of sentence. Notwithstanding a waiver order under ORS 419C.349, 419C.352, 419C.364 or 419C.370, if a person under 16 years of age is detained prior to conviction or after conviction but prior to execution of sentence, such detention shall be in a facility used by the county for detention of juveniles. [1985 c.631 Â§3; 1993 c.33 Â§316; 1993 c.546 Â§120]

Â Â Â Â Â  169.810 Assumption of duties by regional correctional facility constitutes assumption by public employer; rights of transferred employees. (1) Assumption by the regional correctional facility of those custodial duties formerly performed by a county or city jail constitutes an assumption of duties by a public employer subject to ORS 236.610 to 236.640.

Â Â Â Â Â  (2) An employee who transfers from employment at a county or city jail to employment at a regional correctional facility operated by the county or city by which the employee has been employed shall be accorded the following rights:

Â Â Â Â Â  (a) If a trial or probationary service period is required for employment at the county or city jail, the period of county or city employment of the employee shall apply to that requirement.

Â Â Â Â Â  (b) An employee who transfers from employment at a county or city jail to employment at the regional correctional facility shall retain accumulated unused sick leave with pay and the accumulated unused vacation with pay to which the employee was entitled under county or city employment on the day before the transfer that are supported by written records of accumulation and use pursuant to a plan formally adopted and applicable to the employee under county or city employment.

Â Â Â Â Â  (c) Notwithstanding any other provision of law applicable to a retirement system for county employees or city employees, an employee who transfers from employment at a county or city jail to employment at the regional correctional facility who was participating in a retirement system under county or city employment may elect, not later than the first day of the month following the month in which the employee transfers, to continue under the retirement system in which participating and not to become, if eligible, a member of another retirement system. The election shall be made in writing and shall be submitted to the regional correctional facility administrator, the Public Employees Retirement Board and the governing body of the counties and cities that operate the regional correctional facility.

Â Â Â Â Â  (d) If an employee elects to continue under the retirement system in which participating under county or city employment, the employee shall continue to make required contributions to that system and the administration of the regional correctional facility shall make contributions on behalf of the employee required of an employer participating in that system.

Â Â Â Â Â  (e) If an employee fails to elect to continue under the retirement system in which participating under county or city employment as provided in paragraph (c) of this subsection or was not participating in a retirement system under county or city employment, the employee shall become, if eligible, a member of the Public Employees Retirement System. If the employee is eligible to become a member of the Public Employees Retirement System, the period of continuous service of the employee under county or city employment immediately before the transfer of the employee shall apply to the six monthsÂ service requirement of ORS 238.015, 238A.100 or 238A.300.

Â Â Â Â Â  (3) The county or city employment records, or a copy thereof, applicable to an employee transferred under subsection (2) of this section shall be provided by the person having custody of the records to the regional correctional facility administrator. [1985 c.708 Â§8; 2003 c.733 Â§48]

_______________

CHAPTER 170

[Reserved for expansion]






Volume 5, Chapters 171 - 200

Chapter 171

Chapter 171  State Legislature

2005 EDITION

TITLE 17

STATE LEGISLATIVE DEPARTMENT AND LAWS

Chapter     171.     State Legislature

172.     Commission on Uniform Laws; Commission on Indian Services

173.     Legislative Service Agencies

174.     Construction of Statutes; General Definitions

_______________

Chapter 171  State Legislature

2005 EDITION

STATE LEGISLATURE

STATE LEGISLATIVE DEPARTMENT AND LAWS

GENERAL PROVISIONS

(Temporary provisions relating to Public Commission on the Oregon Legislature are compiled as notes preceding ORS 171.010)

(Sessions)

171.010     Time and place of holding regular legislative sessions

171.015     Emergency legislative sessions; procedure for determining legislators request for or refusal of emergency sessions; time and manner of convening sessions

(Effective Date)

171.022     Effective date for Act of Legislative Assembly

(Resignation)

171.023     When member-elect may resign

(Vacancies)

171.051     Filling vacancies in Legislative Assembly

171.060     Procedure for filling vacancy by appointment

171.062     Filling vacancies in multicounty legislative districts

171.064     Apportioning votes for filling vacancies in multicounty legislative districts

171.068     Procedure when vacancy filled after reapportionment

(Salaries and Expenses)

171.072     Salary of members and presiding officers; per diem allowance; approval of expenses; tax status; telephone allowance

171.113     Use of state provided telephones

(Funds)

171.115     Revolving fund; warrants

171.117     Lounge Revolving Account

(Employment Rights)

171.120     Purpose of ORS 171.120 to 171.125; unlawful employment practices

171.122     Rights and benefits of legislators and prospective legislators in relation to their regular employment

171.125     Proceeding to require compliance with ORS 171.120 and 171.122

(Measure Filing)

171.127     When proposed measure to bear name of person other than member requesting introduction; statement of chief sponsor

171.130     Presession filing of proposed measures; printing and distribution

171.133     Approval of Governor required for measure introduction

(Readability)

171.134     Readability test for legislative digests and summaries

(Supplies)

171.136     Supplies and equipment

ELECTION DATES

171.180     State policy governing election dates

171.185     Dates for legislatively prescribed elections; emergency election

PUBLICATIONS

171.200     Publications defined for ORS 171.206

171.206     Legislative publications; distribution; form and number; charges; disposition

171.236     Advance sheets; session laws; publication; distribution; form and number; charges; disposition

171.245     Legislative Publications Account

171.255     Evidentiary status of published session laws

171.270     Legislative materials furnished public officers without charge are public property

OREGON REVISED STATUTES

171.275     Oregon Revised Statutes; committee policy; charges

171.285     Legislative Counsel certificate

171.295     Preservation and use of ORS medium

171.305     ORS Revolving Account

171.315     Distribution of ORS

171.325     Certified copy of statute or rule of civil procedure published in Oregon Revised Statutes; form; fee

RECORDS

171.405     Binding original enrolled laws and joint resolutions

171.407     Sound recordings of legislative proceedings required; State Archivist to provide public access

171.410     Legislative record defined for ORS 171.410 to 171.430

171.415     Delivery to Legislative Administration Committee; exception

171.420     Classification and arrangement; delivery to State Archivist

171.425     Borrowing by certain legislative personnel

171.427     Schedule for retention, destruction or disposition of records

171.430     Disposal by certain committees; sound recordings by certain committees

INVESTIGATIONS OF LEGISLATOR AND LEGISLATOR-ELECT

171.450     Legislative intent

171.455     Complaint of elector; content

171.460     Secretary of State to conduct investigation; findings; report

171.465     Credentials committee; appointment; duties

WITNESSES IN LEGISLATIVE PROCEEDINGS

171.505     Administering oaths to witnesses

171.510     Legislative process to compel attendance and production of papers; service

171.515     Reimbursement of witnesses appearing under legislative process

171.520     Reporting violations of ORS 171.510

171.522     Judicial enforcement of legislative process; order; service

171.525     Immunities of witness before legislative committee

171.530     Privilege of witness before legislative committee

WATER POLICY COMMITTEE

171.535     Definitions for ORS 171.540 to 171.550

171.540     Joint Legislative Committee on Water Policy

171.545     Duties of committee

171.550     Reports to committee

COMMITTEE ON OREGON PLAN

171.551     Joint legislative committee on Oregon Plan

171.553     Authority of committee

WAYS AND MEANS COMMITTEES

171.555     Ways and means committees

STATE BUDGET POLICY

171.557     State budget policy

171.559     Duty of Joint Legislative Committee on Ways and Means

SENATE CONFIRMATION OF EXECUTIVE APPOINTMENTS

171.562     Procedures for confirmation

171.565     Vote required for confirmation; interim Senate meetings

COMPENSATION AND CLASSIFICATION SYSTEM OVERSIGHT

171.575     Oversight over state compensation and classification system

AUDIT COMMITTEE

171.580     Joint Legislative Audit Committee

171.585     Duties of committee

171.590     Cooperation of state agencies

TRANSPORTATION COMMITTEE

171.595     Joint Legislative Committee on Transportation

171.600     Authority of committee

INTERIM COMMITTEES

171.605     Construction of ORS 171.605 to 171.635

171.610     Functions

171.615     Duration

171.620     Powers

171.630     Vacancies; appointment of alternates by presiding officers

171.635     Appointment of nonlegislators

171.640     Appointment of interim committees; membership; topics of study; employees; expenses

INTERIM AUTHORITY FOR STAFF AND DISBURSEMENTS

171.650     Interim staff for presiding officers

171.670     Authority for approval of disbursements during interim

LOBBYING REGULATION

171.725     Definitions for ORS 171.725 to 171.785

171.730     Lobbying regulation purpose

171.735     Application of ORS 171.740 and 171.745 to certain persons

171.740     Lobbyists required to register; contents of statement

171.745     Statements of lobbying expenses required; contents; time of filing

171.750     Employers of lobbyists required to file expense statements; annual revision of base amount

171.756     Prohibited conduct

171.762     Verification of reports, registrations and statements

171.764     False statement or misrepresentation by lobbyist or public official prohibited; defense

171.766     Public nature of reports, registrations and statements

171.772     Commission to prescribe forms, accept voluntary filings and provide public access to filed information

171.776     Commissions duties; advisory opinions; status of opinions

171.778     Investigation and review of complaints of violations of ORS 171.725 to 171.785; procedure; confidentiality; order; court review

171.785     Sanctions to be prescribed by either chamber of Legislative Assembly; uniform application

CONTACT WITH LEGISLATIVE ASSEMBLY

171.790     Local government officials and employees authorized to contact Legislative Assembly

171.795     Electronic distribution of information

TRADE AND ECONOMIC DEVELOPMENT COMMITTEE

171.800     Definitions for ORS 171.800 to 171.845

171.805     Committee established; members; term; advisory committees; cochairpersons; executive officer

171.825     Duties of executive officer to prepare studies and reports; assistance for Legislative Assembly

171.830     Committee duties

171.833     Other duties of committee

171.835     Committee authorized to contract for performance of duties; applicability of federal laws

171.840     Committee authorized to receive funds to carry out functions; conditions on receipt of certain funds

171.845     Reports on economic development consequences from lottery expenditures; content; submittal to Legislative Assembly

171.850     Agency report on business activities

COMMITTEE ON INFORMATION MANAGEMENT AND TECHNOLOGY

171.852     Joint Legislative Committee on Information Management and Technology; membership; term; expenses of members

171.855     Duties of committee

COMMITTEE ON PUBLIC EDUCATION APPROPRIATION

171.857     Appointment; report

WESTERN STATES LEGISLATIVE FORESTRY TASK FORCE

171.860     Western States Legislative Forestry Task Force; membership; duties; expenses

PACIFIC FISHERIES LEGISLATIVE TASK FORCE

171.865     Pacific Fisheries Legislative Task Force; membership; duties; expenses

COLUMBIA RIVER RESOURCE TASK FORCE

171.867     Columbia River Resource Task Force; membership; duties; staff; expenses

STUDIES OF MANDATED HEALTH COVERAGE

171.870     Legislative findings

171.875     Report required to accompany measures proposing mandated coverage

171.880     Content of report

PENALTIES

171.990     Penalty for witness failing to appear or to give testimony in legislative proceeding

171.992     Civil penalty for violation of lobby regulation

CROSS-REFERENCES

Appointments by presiding officers:

[See also cross-references under Joint legislative committees and Legislators as members]

Administrative Hearings Oversight Committee, Office of, 183.690

Alcohol and Drug Abuse Programs, Governors Council on, 430.255

Asian Affairs, Commission on, 185.610

Asset Forfeiture Oversight Advisory Committee, 475A.155

Ballast Water Management, Task Force on (sunsets January 8, 2007), 2005 c.62 §1

Baseball stadium financing committee, 184.406

Black Affairs, Commission on, 185.420

Charitable Checkoff Commission, Oregon, 305.695

Child Care, Commission for, 657A.610

Children and Families, State Commission on, 417.730

Columbia River Resource Task Force, 171.867

Compliance Advisory Panel, Small Business Stationary Source Technical and Environmental Compliance Assistance Program, 468A.330

Criminal Justice Commission, Oregon, 137.654

Debt Policy Advisory Commission, State, 286.550

Economic and Community Development Commission, Oregon, 285A.040

Education Commission of the States, 348.950

Forest Resources Institute, Oregon, board of directors, 526.610

Genetic Privacy and Research, Advisory Committee on, 192.549

Hanford Cleanup Board, Oregon, 469.571

Health Policy Commission, Oregon, 442.035

Healthy Streams Partnership, 541.407

Hispanic Affairs, Commission on, 185.320

Homeland Security Council, Oregon, 401.881

Hunger Relief Task Force, 458.532

Impact of Oregon Opportunity program on Oregon Health and Science University, task force on, 353.563

Independent Multidisciplinary Science Team, 541.409

Indian Services, Commission on, 172.110

Innovation Council, Oregon, 284.706

Interim committees, 171.605 to 171.635

International Trade Commission, 285A.131

Interoperability Executive Council, State (nonvoting membership), 401.871

Interstate Adult Offender Supervision, Oregon State Council for, 144.600

Juvenile Crime Prevention Advisory Committee, 417.845

Land Use Planning, Oregon Task Force on (sunsets January 1, 2010), 2005 c.703 §1

Law Commission, Oregon, 173.315

Legislative Revenue Officer, 173.800

Long Term Care Advisory Committee, 441.137

Medicaid Long Term Care Quality and Reimbursement Advisory Council, 410.550

Medical Professional Liability Insurance, Professional Panel for Analysis of (sunsets January 2, 2014), 2003 c.781 §10

Natural Resources Policy Administrator, 173.610

Pacific Fisheries Legislative Task Force, 171.865

Pacific Marine Fisheries Commission, 507.050

Pacific Ocean Resources Compact, 196.185

Pain Management Commission, 409.520

Parole and Probation Officer Arrest Authority, Task Force on, 2005 c.668 §7

Progress Board, Oregon, 285A.153

Public Commission on the Oregon Legislature, 2005 c.680 §1

Public Employees Benefit Board, 243.061

Public Officials Compensation Commission, 292.907

Reserve Fund, Task Force on a (sunsets January 2, 2008), 2005 c.838 §1

Road User Fee Task Force (sunsets January 2, 2010), 2001 c.862 §2

Senior Services, Governors Commission on, 410.330

Sister state committees, 285A.143

State Capitol Foundation, Oregon, 173.500

Telecommunications Law Revision, Task Force on (sunsets January 8, 2007), 2005 c.742 §1

Tourism Commission, Oregon, 285A.261

Trust for Cultural Development Board, 359.410

Western States Legislative Forestry Task Force, 171.860

Willamette River Cleanup Authority, 468.533

Women, Commission for, 185.520

Workforce 2005 Task Force (sunsets January 1, 2008), 2005 c.589 §1

Workforce Investment Board, State, 660.321

Youth Conservation Corps Advisory Committee, Oregon, 418.653

Joint legislative committees:

Audit, 171.580

Emergency Board, 291.324

Information Management and Technology, 171.852

Land Use, 197.125, 197.130

Legislative Administration, 173.710

Legislative Counsel, 173.111

Oregon Plan, 171.551

Post-secondary public education appropriation, 171.857

Trade and Economic Development, 171.805

Transportation, 171.595

Water Policy, 171.535 to 171.550

Ways and Means, 171.559

Legislators as members of:

[See also cross-references under Joint legislative committees]

Administrative Hearings Oversight Committee, Office of, 183.690

Alcohol and Drug Abuse Programs, Governors Council on (nonvoting membership), 430.255

Asian Affairs, Commission on (nonvoting membership), 185.610

Asset Forfeiture Oversight Advisory Committee, 475A.155

Ballast Water Management, Task Force on (advisory capacity) (sunsets January 8, 2007), 2005 c.62 §1

Baseball stadium financing committee, 184.406

Black Affairs, Commission on, 185.420

Charitable Checkoff Commission, Oregon (nonvoting membership), 305.695

Child Care, Commission for, 657A.610

Children and Families, State Commission on (nonvoting membership), 417.730

Columbia River Governance Commission, 542.550

Columbia River Resource Task Force, 171.867

Community Crime Prevention Information Center, Oregon, advisory committee, 181.765

Criminal Justice Commission, Oregon, committees, 137.658

Debt Policy Advisory Commission, State, 286.550

Economic and Community Development Commission, Oregon, 285A.040

Education Commission of the States, 348.950

Hanford Cleanup Board, Oregon (nonvoting membership), 469.571

Health Policy Commission, Oregon (nonvoting membership), 442.035

Hispanic Affairs, Commission on, 185.320

Homeland Security Council, Oregon, 401.881

Hunger Relief Task Force, 458.532

Impact of Oregon Opportunity program on Oregon Health and Science University, task force on, 353.563

Indian Services, Commission on, 172.110

Initiative and referendum explanatory statement committees, 251.205

Innovation Council, Oregon, 284.706

Interagency Coordinating Council, State, 343.499

International Trade Commission (nonvoting membership), 285A.131

Interoperability Executive Council, State (nonvoting membership), 401.871

Juvenile Crime Prevention Advisory Committee (nonvoting membership), 417.845

Law Commission, Oregon, 173.315

National Guard, 399.210

Pacific Fisheries Legislative Task Force, 171.865

Pacific Marine Fisheries Commission, 507.050

Pacific Northwest Economic Region delegate council, 285A.243

Pacific Ocean Resources Compact, 196.185

Pain Management Commission (nonvoting membership), 409.520

Parole and Probation Officer Arrest Authority, Task Force on (sunsets January 8, 2007), 2005 c.668 §7

Ports Representation Group, Oregon (nonvoting membership), 285A.609

Progress Board, Oregon, 285A.153

Public Commission on the Oregon Legislature, 2005 c.680 §1

Public Employees Benefit Board (nonvoting membership), 243.061

Referred measures, arguments in support, committees, 251.245

Road User Fee Task Force (sunsets January 2, 2010), 2001 c.862 §2

Seismic Safety Policy Advisory Commission, 401.337

Senior Services, Governors Commission on, 410.330

Sister state committees, 285A.143

Spinal Cord Injury Research Board, 431.290

State Capitol Foundation, Oregon, 173.500

State lands advisory committee, 270.120

Telecommunications Law Revision, Task Force on (sunsets January 8, 2007), 2005 c.742 §1

Trust for Cultural Development Board (nonvoting membership), 359.410

Western States Legislative Forestry Task Force, 171.860

Willamette River Cleanup Authority, 468.533

Women, Commission for, 185.520

Workforce Investment Board, State (nonvoting membership), 660.321

Youth Conservation Corps Advisory Committee, Oregon, 418.653

Reports to Legislative Assembly:

[Generally, biennial reports, period covered, 293.640]

[Generally, manner of making, 192.245]

[Generally, receiving agency, 192.210]

[Generally, standardized forms, exemption, 192.220]

Access and Habitat Board, projects status, expenditures, joint report (biennial), 496.232

Administrative Hearings Oversight Committee, Office of, 183.690

Administrative Services, Oregon Department of

Audits in state government (annual), 184.360

Debt service savings, incurred expenses (as necessary), 286.063

Director, manner of reporting (biennial), 192.243, 192.250

Energy conservation measures and alternative energy systems, state agency facility construction or renovation, joint report (biennial), 276.915

Enterprise management, 184.477

Financial management system (by December 1 each even-numbered year), 291.100

Governor-elects revised budget report, tax expenditure report (by February 1 when appropriate), 291.222

Highway cost allocation study (by January 31 each odd-numbered year), 366.506

Information technology duties of State Board of Higher Education, review, joint report (by February 1, 2007), 2003 c.674 §28

Information technology portfolio, policies, 184.475, 184.477

Office quarters leases (as necessary), 276.429

Personal service contracts, use by state agencies (biennial), 279A.140

Productivity improvement program (by December 31 each even-numbered year), 182.400

Revenue estimate, disposition of revenue in excess of estimate, 291.349

Revenue received and available, estimate (quarterly), 291.342

State agency fees (by January 15 each odd-numbered year), 291.060

State-owned motor vehicles (biennial), 283.343

Telecommuting by state employees (biennial), 240.855

Workload analysis, state agencies, 240.185

Adult Offender Supervision, Interstate Commission for, activities and recommendations (annual), 144.600 (Article V)

Agriculture, State Board of (biennial), 561.378

Agriculture, State Department of

Domesticated elk meat and by-products, processing and sale, results, joint report (2007), 2001 c.783 §5

Guest ranches in eastern Oregon exclusive farm use zones, joint report (by February 1, 2007, by February 1, 2009), 2005 c.258 §2

Noxious weed control program (by October 1, 2008), 2005 c.392 §3

Asset Forfeiture Oversight Advisory Committee (annual, by March 31), 475A.155

Attorney General, official business transacted (biennial), 180.110

Audits, Division of

Copy of all audit reports, 297.050

Estimates and payments of expenses (as necessary), 297.230

Local government investment pool (annual), 294.880

Performance audit, 171.590

Ballast Water Management, Task Force on, recommendations for legislation (by October 1, 2006), 2005 c.62 §1

Black Affairs, Commission on (biennial), 185.410

Children and Families, State Commission on

Evidence-based programs, expenditures (by September 30, 2006, by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §§5,6

Plan for services for runaway and homeless youth (by December 31, 2006), 2005 c.495 §4

Services system status and additional proposals (biennial), 417.735

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Cities

Highway Fund expenditures (annual), 366.790

Mortgage loan bond proceeds (by February 1 each odd-numbered year), 280.482

Photo radar process and outcome evaluation (by March 1 each odd-numbered year), 810.438

Photo red light process and outcome evaluation (by March 1 each odd-numbered year), 810.434

Clinical Social Workers, State Board of, certification and licensure activities (biennial), 675.600

College Savings Board, Oregon 529, activities (by February 1 each odd-numbered year), 348.873

Columbia River Resource Task Force, Columbia River interests and concerns, 171.867

Community College Services, Commissioner for, budget reports for Department of Community Colleges and Workforce Development, 326.375

Community Colleges and Workforce Development, Department of

Plant closings and mass layoffs (annual), 285A.522

Prekindergarten program funding (biennial), 329.165

Statewide articulation and transfer system (by December 31, 2006, by December 31, 2008), 2005 c.636 §2

Connecting Oregon Communities Advisory Board, telecommunications projects funded (annual), 759.430

Construction Claims, Task Force on (by January 31, 2007), 2005 c.647 §1

Consumer and Business Services, Department of

Building codes

Electronic access program, implementation and administration (by January 31, 2007), 2005 c.56 §5

Manufacture of prefabricated structures intended for delivery in other states (by October 1 each even-numbered year), 2005 c.310 §6

Rapid approval for essential projects, director (by January 30, 2005), 2003 c.369 §3

Rules, director (by January 30, 2005), 2003 c.367 §3

Official transactions under Insurance Code, director (annual), 731.272

Reinsurance program for medical professional liability insurance, performance, director (2007), 2003 c.781 §15

Workers compensation insurance assessments, director (periodic), 656.612

Corrections, Department of

Deaths in institutions (quarterly), 179.509

Evidence-based programs, expenditures (by September 30, 2006, by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §§5,6

Job vacancies, categories, classifications (biennial), 291.371

Counselors and Therapists, Oregon Board of Licensed Professional, activities (biennial), 675.785

Counties, Association of Oregon, Highway Fund expenditures (annual), 366.774

Court Administrator, State

Electronic citations, 2001 c.911 §3

Tax court magistrate division decisions, time required to reach (biennial), 305.505

Criminal Justice Commission, Oregon

Sentencing guidelines amendments (biennial), 137.667

Sentencing guidelines, consideration of reducing criminal conduct and crime rate (by January 15, 2007), 2005 c.474 §1

Criminal Justice Information Standards program, information integration among criminal justice agencies, plan (by December 31 each even-numbered year), 181.715

Criminal justice system, planning and advisory committee for improving health and well-being of children whose parents are involved in, recommendations (by December 1, 2006), 2001 c.635 §16

Debt Policy Advisory Commission, State, findings, net debt capacity and recommendations (by April 1 each even-numbered year), 286.555

Deschutes County, children and family services demonstration project (periodic), 417.842

Disabilities Commission, Oregon, activities and recommendations (biennial), 185.150

Drug Use Review Board, activities and programs (annual), 414.365, 414.415

Economic and Community Development Commission, Oregon

Economic development efforts, success (annual), 285A.050

Oregon Business Development Fund, transactions (biennial), 285B.077

Economic and Community Development Department

Capital Access Fund, financial condition (annual), 285B.144

Financial statements relating to certain funds (annual), 285A.206

Guest ranches in eastern Oregon exclusive farm use zones, joint report (by February 1, 2007, by February 1, 2009), 2005 c.258 §2

Microenterprise development (biennial), 285B.183

Telecommunications infrastructure, community telecommunications needs, assessment, 759.435

Telecommunications projects, implementation, 759.435

Economic development regional boards

Economic development, rural (biennial), 285B.257

Performance reports (periodic), 285B.239

Regional investment plans (biennial), 285B.263

Economic Revitalization Team, activities (by January 31 each odd-numbered year), 284.555

Education and Workforce Policy Advisor, minority students and teachers (biennial), 342.443

Education, Department of

Alcohol and drug abuse policies and implementation plans (biennial), 336.245

Early Childhood Improvement Program, grant evaluation, 329.875

Expanded Options Program (by December 31, 2007; annual thereafter), 340.085, 2005 c.674 §19

Extended school year (before implementation), 1995 c.660 §7

Oregon Virtual School District (by August 31, 2006, by February 28, 2007), 2005 c.834 §2

Pilot programs, evaluation (annual), 329.075

Prekindergarten program funding (biennial), 329.165

Programs that receive grants under ORS chapter 329, 329.875

Review of administrative and support services (by September 30, 2006), 2005 c.828 §16

School Improvement and Professional Development programs, evaluation, 329.735

Sex education, public schools (biennial), 336.475

Student achievement grants (biennial), 327.297

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Education service districts, pilot (by September 30, 2006, by September 30, 2008), 2005 c.828 §13

Education, State Board of

Certificate of Initial Mastery implementation (periodic), 329.467

Nonresident tuition in post-secondary institutions, plan to reduce or eliminate (before implementation), 351.647

Emergency Management, Office of, implementation of 9-1-1 emergency telephone systems (biennial), 401.730

Employment Department

Participation of political subdivisions in Local Government Employer Benefit Trust Fund (biennial), 294.745

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Energy Facility Siting Council, electric and magnetic fields (periodic), 469.480

Energy, State Department of

Comprehensive energy plan (each odd-numbered year), 469.060

Energy conservation measures and alternative energy systems, state agency facility construction or renovation, joint report (biennial), 276.915

Energy efficiency standards (periodic), 469.261

Loan fund and sinking fund transactions, director (biennial), 470.140

Radioactive material transportation, director (biennial), 469.617

Enterprise zone sponsors, urban, conditions on business firms within zone (quadrennial), 285C.150

Environmental Quality Commission

Solid waste management (biennial), 459A.015

Use attainability analysis of waters of state (regularly), 468B.066

Environmental Quality, Department of

Accomplishments and goals (annual, by January 15), 465.235

Dry cleaning solvent fees, suspension (upon directors determination of removal and remedial action completion), 465.545

Ground water (by January 1 each odd-numbered year), 468B.162

Hazardous waste facility hazard notice and use restriction amendment (biennial), 466.365

Solid waste management, recycling programs (periodic), 459.035

Summary and evaluation of actions taken under pool facilities, water and sewage systems statutes, joint report (by January 1 each odd-numbered year) 448.409

Toxic use and hazardous waste reduction programs, interstate cooperation, 466.355

Water pollution control permitting (annual, by January 31) (sunsets January 2, 2010), 2005 c.523 §5

Watershed approach toward water pollution control permitting (annual, by January 31), 2005 c.523 §5

Film and Video Office, Oregon, activities and operations (biennial), 284.335

Fire Marshal, State, hazardous substance emergency injuries, summary (annual), 453.342

Fish and Wildlife Commission, State

Activities (biennial), 496.128

Fish and Wildlife Account moneys, application of investment and interest earnings, 496.303

Remote hatchbox program (annual), 496.458

Salmonid trout enhancement program, progress (annual), 496.445

State Wildlife Fund moneys, application of investment and interest earnings, 496.300

Fish and Wildlife, State Department of

Access and habitat projects status, expenditures, joint report (biennial), 496.232

Activities (quarterly), 496.118

Domesticated elk meat and by-products, processing and sale, results, joint report (2007), 2001 c.783 §5

Fish passage, director (periodic), 509.595

Fish restoration and enhancement projects, expenditures, joint report (biennial), 496.289

Fish runs, anadromous, natural production, certain basins (semiannual), 496.480

Fish screening program (by February 1 each odd-numbered year), 496.141

Fish Passage Task Force, fish passage (semiannual), 509.590

Forester, State

Federal forest legacy program implementation (by January 15 each odd-numbered year), 526.065

Forestry management programs (biennial), 526.255

Nature and severity of fire season and moneys expended on fire suppression (annual), 477.777

Securing of forest tree seedlings (by October 1, 2008), 2005 c.541 §6

Woody biomass collection and conversion (by October 1, 2008; triennial thereafter), 526.280

Forestry, State Board of, Forest Resource Trust activities (biennial), 526.730

Forestry Task Force, Western States Legislative, protecting and fostering forest industries, 171.860

Genetic Privacy and Research, Advisory Committee on, activities, results of studies, recommendations (biennial), 192.549

Governor

Budget report (by December 1 each even-numbered year), 291.218, 291.220

Reprieve, commutation or pardon granted (as necessary), 144.660

Tax expenditure report (by December 1 each even-numbered year), 291.218, 291.220

Health insurance bill sponsor, social and financial effects of proposed legislation mandating coverage (at filing), 171.875

Health Partnerships, Office of Private, small employee coverage (2007), 2003 c.742 §5

Health professional regulatory boards, ethnic and racial diversity (biennial), 676.400

Health Services Commission, benchmark per capita rates for health services (by August 1 each even-numbered year), 414.741

Higher Education, State Board of

Capital construction projects (by March 1 each odd-numbered year), 351.165

Goals, educational service, achievement and implementation (biennial) (sunsets June 30, 2007), 1997 c.653 §2

Information technology duties of board, review, joint report (by January 31, 2007), 2003 c.674 §28

Nonresident tuition in post-secondary institutions, plan to reduce or eliminate (before implementation), 351.647

Higher Education, Western Interstate Commission for

Activities (annual, by January 15), 351.770 (Article VII)

Graduate educational facilities (periodic), 351.770 (Article VIII)

Hillsboro, City of, Cyber Awareness, Responsibility and Ethics pilot program (by January 31, 2007), 2005 c.652 §1

Hispanic Affairs, Commission on (biennial), 185.310

Historic Cemeteries, Oregon Commission on, recommendations (as necessary), 97.780

Historic Preservation Officer, State, financial condition and operation of Historic Preservation Revolving Loan Fund (annual), 358.678

Housing and Community Services Department, low-income bill assistance, program spending and needs (biennial), 757.617

Human Services, Department of

Adult foster homes, exceptions granted to certain resident limits (quarterly), 443.775

Aid recipients (January each odd-numbered year), 418.131

Alcohol and drug abuse policies and implementation plans (biennial), 336.245

Alcohol and drug abuse prevention, early intervention and treatment services, progress reports (biennial), 430.366

Alcohol and drug abuse programs, director (biennial), 409.410

Brominated flame retardants, studies and disposal (January each even-numbered year) (sunsets December 31, 2008), 2005 c.496 §4

Child-caring agency or institution, abuses, derelictions or deficiencies (as necessary), 418.260

Children with developmental disabilities asserting affirmative defense of mental disease or defect constituting insanity while within jurisdiction of juvenile court (by January 1, 2007), 2005 c.843 §39

Community Mental Health Housing Fund, revenues and expenditures (biennial), 426.506

Deaths in institutions, 179.509

Developmental Disabilities Community Housing Fund, revenues and expenditures (biennial), 427.340

Domestic violence, temporary assistance to needy families (biennial), 411.118

Emergency medical services and trauma system, 431.607, 431.619

Evidence-based programs, expenditures (by September 30, 2006, by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §§5,6

Family support services, director (biennial), 417.346

Foster home or substitute care placements, assistance (biennial), 418.319

Health services, comparison of per capita rates (by February 1 each odd-numbered year), 414.741

Implementation of Medicare Part D prescription drug coverage, 2005 c.754 §5

Job vacancies, categories, classifications (biennial), 291.371

JOBS Plus Program analysis (annual), 411.896

Laboratory accreditation fee (before implementation), 438.620

Law Enforcement Medical Liability Account status (biennial), 414.815

Medicaid (Oregon) reimbursement system, changes (before implementation), 410.555

Mental health treatment and services (biennial), 430.640

Provision of transportation to and from school (by January 31, 2007), 2005 c.521 §4

Summary and evaluation of actions taken under pool facilities, water and sewage systems statutes, joint report (by January 1 each odd-numbered year), 448.409

Tobacco Use Reduction Account grants (biennial), 431.836

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Independent Multidisciplinary Science Team, Oregon Plan implementation (annual), 541.409

Independent nongovernmental entity (selected by PUC and State Department of Energy)

Electric companies, public purpose charge, program spending and results (biennial), 757.617

Public purpose charge requirements, proposed modifications (January 1, 2007), 757.617

Public purpose funding requirements, renewal (January 1, 2011), 757.617

Indian Services, Commission on, all matters of concern to Indians, recommendations (biennial), 172.120

Innovation Council, Oregon (annual), 284.715

International Trade Commission, activities, projections, recommendations (January 15 each odd-numbered year), 285A.136

Interoperability Executive Council, State (by February 1 each odd-numbered year), 401.872

Investment Council, Oregon

Investment funds investment program (biennial, as necessary), 293.771

Venture capital investments (annual), 293.734

JOBS Plus Advisory Board, program status and progress (annual), 411.888

Judicial branch agencies, liquidated and delinquent accounts (annual, by October 1), 1.195

Justice, Department of

Activities (biennial), 147.205

Electronic listening devices, use (April each odd-numbered year), 165.542

Matters referred by legislature, 180.520

Juvenile Crime Prevention Advisory Committee, progress (periodic), 417.850

Klamath River Basin Compact Commission, finances, activities, plans, recommendations, findings (annual), 542.620 (Article IX)

Land Conservation and Development Commission

Activities (periodic), 197.040

Land use applications, actions (biennial), 197.065

Work programs and work tasks outstanding, submitted or approved (2007), 2003 c.793 §10

Land Conservation and Development, Department of

Comprehensive plans and land use regulations, state agency rule and program compatibility, 197.180

Governing body activities and accomplishments (each even-numbered year), 197.060

Guest ranches in eastern Oregon exclusive farm use zones, joint report (by February 1, 2007, by February 1, 2009), 2005 c.258 §2

Progress in carrying out ORS chapters 195, 196 and 197 (monthly), 197.080

Land Use Planning, Oregon Task Force on, findings and recommendations (progress by February 1, 2007; final by February 1, 2009) (sunsets January 1, 2010), 2005 c.703 §1

Lands, Department of State

Asset management plan (biennial), 273.245

Assumption of federal removal and fill permitting (periodic), 2001 c.516 §12

Fill or removal permits, administration (periodic), 196.795

Ports, agreements and accomplishments, director (annual), 777.100

Prospecting, fill or removal activities in salmonid habitat (periodic), 196.910

Law Commission, Oregon, recommendations for statutory and administrative changes (biennial), 173.342

Law Enforcement Contacts Policy and Data Review Committee, findings and recommendations (annual, by December 1), 2001 c.687 §6

League of Oregon Cities, fuel tax revenues (annual), 366.790

Legislative Committee on Land Use, Joint, land use issues, 197.135

Legislative Counsel Committee

Duplicative or conflicting state agency rules, 183.720

State agency rule review (biennial), 183.725

Legislative Fiscal Officer, Governors budget report, recommendations, 173.420

Legislative Revenue Officer

Governors tax expenditure report, recommendations, 173.820

Taxation, revenue (upon request), 173.820

Local government investment pool auditor, audit of pool, investment rules (annual), 294.880

Long Term Care Ombudsman, office of the (semiannual), 441.109

Lottery Commission, Oregon State

Budget (biennial), 461.140

Operation of state lottery, quarterly and annual (annual), 461.100

Lottery moneys, agencies, persons and organizations expending, economic development consequences of expenditures (annual), 171.845

Medical Insurance Pool Board, Oregon, claims loss experience of pool, amendments to statutes, 735.640

Minority, Women and Emerging Small Business, Advocate for, marketplace status, accomplishments and recommendations (annual), 200.025

Multistate Highway Transportation Agreement cooperating committee, work of committee, recommendations (annual), 802.560 (Article IV)

Multistate Tax Commission, activities (annual), 305.655 (Article VI)

Natural Resources Policy Administrator, recommendations, 173.620

Oregon Corrections Enterprises, activities and operations (annual), 421.367

Oregon Facilities Authority (annual), 289.240

Oregon Health and Science University

Activities and operations (annual, by April 15), 353.080

Impact of Oregon Opportunity program on OHSU, task force on, findings (by June 30 each even-numbered year), 353.563

Shortfall of moneys to meet financial obligations (as necessary), 353.370

Oregon Health Policy and Research, Office for, Family Health Insurance Assistance Program, effectiveness and efficiency, administrator (biennial), 735.738

Oregon Plan implementing agencies

Additional funding or expenditure limitation adjustments, 541.413

Dispute resolution services requested, outcome (as necessary), 541.411

Oregon University System

Alcohol and drug abuse policies and implementation plans (biennial), 336.245

Energy conservation measures and alternative energy systems, state agency facility construction or renovation, joint report (biennial), 276.915

Minority teacher recruitment, chancellor (biennial), 351.077

Statewide articulation and transfer system (by December 31, 2006, by December 31, 2008), 2005 c.636 §2

Pacific Fisheries Legislative Task Force, protecting and fostering Pacific fishing, 171.865

Pacific Northwest Electric Power and Conservation Planning Council, review of actions (annual, on October 1), 469.845

Parks and Recreation Commission, State, fee reductions, waivers and exemptions (by January 31 each odd-numbered year), 390.124

Parks and Recreation Department, State

Salmon license plate program, use of moneys, director (by January 15 each odd-numbered year), 390.134

State Advisory Committee on Historic Preservation activities, director (biennial), 358.687

Parks and Recreation Director, State, accounting report for promotional offers (annual), 565.116

Patient Safety Commission, Oregon, Oregon Patient Safety Reporting Program, implementation, Board of Directors (by September 30, 2006, by September 30, 2007), 2003 c.686 §10

Pest Control Insurance Fund, activities (annual), 570.650 (Article IV)

Pesticide Analytical and Response Center governing board, activities and recommendations (biennial), 634.550

Poison Prevention Task Force, toxic household products (as necessary), 431.900

Port of Coos Bay, Oregon International, board of commissioners, activities (biennial), 777.937

Ports, agreeing, nature of agreements, accomplishments (annual), 777.100

Ports Representation Group, Oregon, port development (biennial), 285A.618

Progress Board, Oregon

Benchmarks, achievement, progress (biennial), 285A.174

General statewide strategy (by March 15, 2005; octennial thereafter), 285A.162

Goals for Oregons progress, 285A.150

Sustainability goals, evaluation (biennial), 285A.170

Protection and advocacy system, sterilization (biennial), 436.335

Public Commission on the Oregon Legislature, 2005 c.680 §1

Public defense services executive director, activities of office of public defense services (annual), 151.219

Public Employees Retirement Board

Public Employees Retirement Fund, audit statements (annual), 238.660

Reserve accounts, crediting, 238.670

Public Health Advisory Board, Oregon, programs instituted under Oregon Vietnam Veteran Benefits Act of 1983 (biennial), 408.320

Public Instruction, Superintendent of, Prekindergarten program (biennial), 329.200

Public Safety Memorial Fund Board, activities (biennial), 243.970

Public Safety Standards and Training, Department of, implementation of child abuse and domestic violence training (annual, by January 1), 181.712

Public Safety Wireless Infrastructure Replacement Plan, 2005 c.825 §2

Public Utility Commission

Competitive zones, telecommunications (annual), 759.050

Telecommunications industry, competition and regulation (by January 31 each odd-numbered year) (sunsets June 30, 2008), 1999 c.589 §2

Utility regulation, alternative form (periodic), 757.210

Quality Education Commission, current and best education practices (by July 31 each even-numbered year), 327.506

Racing Commission, Oregon, activities (annual, by January 31), 462.260

Restoration and Enhancement Board, projects, expenditures, joint report (biennial), 496.289

Revenue, Department of

Revenue raising functions, coordination, director (as necessary), 305.025

School property tax revenues lost, state replacement obligation, 311.183

Small tract forestland, taxation of timber harvested (by February 1, 2009), 2003 c.454 §17

Total taxes collected (biennial), 305.170

Road User Fee Task Force, taxing highway use, alternative approaches, pilot programs (as necessary), 2001 c.862 §2

School Safety, Center for, status of school safety (annual, by July 1), 339.331

Secretary of State

Election law violation complaint (as necessary), 171.460

Government Waste Hotline (annual), 177.180

Operation of filing office, UCC (by January 15 each odd-numbered year), 79.0527

Performance and program audits (as directed), 297.070

State Accident Insurance Fund Corporation and Industrial Accident Fund, audit and review (annual), 656.772

Seismic Safety Policy Advisory Commission, earthquake hazards, 401.343

Semi-independent state agencies, operations (by January 1 each even-numbered year), 182.472

Solid waste disposal site operator, alternative transportation routes, modes of transportation, 459.118, 459.121

Spinal Cord Injury Research Board, status of funds, research progress (by January 31 each odd-numbered year), 431.292

State Accident Insurance Fund Corporation, board of directors, activities and operations (annual, by April 15), 656.751

State agencies

Affirmative action objectives, performance (biennial), 659A.012

Liquidated and delinquent accounts (annual, by October 1), 293.229

Program changes after budget approval, 291.373

Real property and facility maintenance account, establishment (biennial), 276.285

Rules affecting business, trade and economic development, activities (annual), 171.850

State Police, Department of, concealed handgun license revocations (biennial), 166.297

Student Assistance Commission, Oregon

Financial aid (biennial), 348.520

Nonresident students, guarantying loans to (by February 14, 2007), 2003 c.360 §8

VISTO program progress (biennial), 348.425

Telecommunications Coordinating Council, Oregon

Broadband distance learning networks, plan, implementation (by February 1, 2007, by February 1, 2009), 2005 c.350 §3

Findings and recommendations (before each legislative session) 2001 c.699 §1

Telecommunications Law Revision, Task Force on (after final meeting), 2005 c.742 §1

Transportation Commission, Oregon, projects, emerging small business participation (biennial), 200.160

Transportation, Department of

Hazardous substances, radioactive materials, transportation (regularly), 453.835

Highway Construction Plan projects, status report (quarterly), 184.664

Mandates and regulations, effect on costs (biennial), 184.666

Motor carrier flat fee rates, adjustment (biennial), 825.482

Oregon Innovative Partnerships Program projects (at least twice each interim), 367.826

Photo radar, process and outcome summary (by March 1 each odd-numbered year), 810.438

Photo red light, process and outcome summary (by March 1 each odd-numbered year), 810.434

Traffic offenses, reciprocal agreements for disposition of, 802.530

Transportation district boards, activities of district (biennial), 267.540

Travel Information Council, activities and operations (annual), 377.838

Treasurer, State

Cash management (when appropriate), 293.875

Deposits in foreign countries, operation and activities funded by deposits (biennial), 295.195

Investment in Sudan (annual), 293.817

Oregon Growth Account investment, policies (annual), 348.703, 348.707

Uniform State Laws, Commission on, advice and recommendations (periodic), 172.020

University of Oregon, implementation, progress and results of Early Success Reading Initiative (annual), 329.837

Utility Notification Center, Oregon, board of directors, activities and operations (annual, by April 15), 757.562

Veterans Affairs, Director of, attorney services programs (annual, by March 1), 406.430

Water Resources Commission

Minimum perennial stream flows, establishment, progress, chairperson (periodic), 171.550

Reclamation of land under Carey Act (by September 30 each even-numbered year), 555.160

Water Development Fund and Bond Sinking Fund transactions (biennial), 541.855

Water use outside basin of origin (as necessary), 537.805

Water Resources Department

Deschutes River Basin

Ground water mitigation and mitigation bank programs, implementation and operation (by January 31, 2009), 2005 c.669 §3

Temporary transfers

Process of implementation (annual, by January 31), 540.587

Recommendations, process (by January 31, 2009), 2003 c.705 §11

Hydroelectric reauthorization funds, use (biennial), 543A.415

Minimum perennial stream flows, establishment, progress, director (periodic), 171.550

Transfer of place of use within irrigation districts, pilot project (by January 31, 2007), 2003 c.705 §24

Watershed Enhancement Board, Oregon

Oregon Plan, implementation (regularly), implementation and effectiveness (by January 15 each odd-numbered year), 541.420

Watershed management programs (biennial), 541.392

Willamette River Cleanup Authority, amount of general obligation bonds for implementation of cleanup plan (as necessary), 468.533

Workers Compensation Management-Labor Advisory Committee, findings and recommendations (biennial), 656.790

Workforce 2005 Task Force (by September 30, 2007), 2005 c.589 §1

Youth Authority, Oregon

Evidence-based programs, expenditures (by September 30, 2006, by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §§5,6

Progress (biennial), 420A.010

Confirmation by Senate of appointments to: [Generally, procedures, 171.562, 171.565] [Generally, vacancy in office resulting from failure to confirm, 236.010]

Accountancy, Oregon Board of, 673.410

Administrative Services, Oregon Department of, Director, 184.315

Affirmative Action, Director of, 243.315

Agriculture, Director of, 561.010

Appraiser Certification and Licensure Board, 674.305

Apprenticeship and Training Council, State, 660.110

Asian Affairs, Commission on, 185.610

Aviation Board, State, 835.102

Aviation, Oregon Department of, Director, 835.106

Black Affairs, Commission on, 185.420

Blind, Commission for the, 346.130

Boiler Rules, Board of, 480.535

Building Codes Structures Board, 455.144

Children and Families, State Commission on, 417.730

Chiropractic Examiners, State Board of, 684.130

Columbia River Gorge Commission, 196.160

Construction Contractors Board, 701.205

Consumer and Business Services, Department of, Director, 705.105

Corrections, Department of, Director, 423.075

Criminal Justice Commission, Oregon, 137.654

Dentistry, Oregon Board of, 679.230

Direct Entry Midwifery, State Board of, 687.470

Disabilities Commission, Oregon, 185.130

Economic and Community Development Commission, Oregon, 285A.040

Economic and Community Development Department, Director of, 285A.070

Education, State Board of, 326.021

Electrical and Elevator Board, 455.144

Employment Appeals Board, 657.685

Employment Department, Director of, 657.608

Employment Relations Board, 240.065

Energy Facility Siting Council, 469.450

Environmental Quality Commission, 468.010

Fair Dismissal Appeals Board, 342.930

Fish and Wildlife Commission, State, 496.090

Forestry, State Board of, 526.009

Geology and Mineral Industries, Governing Board of the State Department of, 516.080

Government Standards and Practices Commission, Oregon, 244.250

Health Services Commission, 414.715

Higher Education, State Board of, 351.020

Hispanic Affairs, Commission on, 185.320

Home Care Commission, 410.602

Housing Council, State, 456.567

Human Services, Director of, 409.100

Investment Council, Oregon, 293.706

Judicial Fitness and Disability, Commission on, 1.410

Land Conservation and Development Commission, 197.030

Land Use Board of Appeals, 197.810

Library, Trustees of the State, 357.010

Long Term Care Advisory Committee, 441.137

Long Term Care Ombudsman, 441.103

Lottery Commission, Oregon State, 461.100

Lottery, Oregon State, Director, 461.150

Marine Board, State, 830.105

Maritime Pilots, Oregon Board of, 776.105

Mass transit district board, 267.090

Mechanical Board, 455.144

Medical Examiners, Board of, 677.235

Naturopathic Examiners, Board of, 685.160

Nursing Home Administrators, Board of Examiners of, 678.800

Nursing, Oregon State Board of, 678.140

Ocean Policy Advisory Council, 196.438

Oregon Health and Science University Board of Directors, 353.040

Oregon Health Policy and Research, Administrator of Office for, 442.011

Oregon Liquor Control Commission, 471.705

Outdoor Youth Program Advisory Board, 418.243

Pacific Northwest Electric Power and Conservation Planning Council, 469.805, 469.820

Parks and Recreation Commission, State, 390.114

Parole and Post-Prison Supervision, State Board of, 144.015

Patient Safety Commission Board of Directors, Oregon, 442.830

Pharmacy, State Board of, 689.115

Plumbing Board, State, 693.115

Port of Coos Bay, Oregon International, board of commissioners, 777.925

Port of Portland, Board of Commissioners of the, 778.215

Professional Liability Fund commissions, 752.025

Psychiatric Security Review Board, 161.385

Psychologist Examiners, State Board of, 675.100

Public Employees Benefit Board, 243.061

Public Employees Retirement Board, 238.630

Public Safety Standards and Training, Board on, 181.620

Public Utility Commission, 756.014

Quality Education Commission, 327.500

Racing Commission, Oregon, 462.210

Real Estate Commissioner, 696.375

Residential Structures Board, 455.144

Revenue, Department of, Director, 305.035

Spinal Cord Injury Research Board, 431.290

State Accident Insurance Fund Corporation, Board of Directors of, 656.751

State Police, Superintendent of, 181.200

Student Assistance Commission, Oregon, 348.510

Tax Practitioners, State Board of, 673.725

Teacher Standards and Practices Commission, 342.350

Tourism Commission, Oregon, 285A.261

Transportation Commission, Oregon, 184.612

Transportation, Director of, 184.620

Trust for Cultural Development Board, 359.410

Veterans Affairs, Director of, 406.020

Veterinary Medical Examining Board, Oregon State, 686.210

Volunteers Commission for Voluntary Action and Service, Oregon, 458.555

Wage and Hour Commission, 653.505

Water Resources Commission, 536.022

Water Resources Director, 536.032

Watershed Enhancement Board, Oregon:

Executive director, 541.362

Public members, 541.360

Women, Commission for, 185.520

Workers Compensation Board, 656.712

Workers Compensation Management-Labor Advisory Committee, 656.790

Workforce Investment Board, State, 660.321

Youth Authority, Oregon, Director, 420A.017

GENERAL PROVISIONS

(Public Commission on the Oregon Legislature)

Note: Sections 1 and 2, chapter 680, Oregon Laws 2005, provide:

Sec. 1. (1) There is created the Public Commission on the Oregon Legislature consisting of 30 members appointed as follows:

(a) The President of the Senate shall appoint two members from among members of the Senate;

(b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives; and

(c) The President and Speaker shall jointly appoint 26 public members who have broad experience with, interest in and perspective on the legislative branch.

(2) The commission shall conduct a review of and make recommendations on all aspects of the legislative branch, including the timing, frequency and length of legislative sessions, legislative procedures and the adequacy of legislative facilities and staffing.

(3) The commission may send members to study facilities and services provided in other state capitols.

(4) A majority of the members of the commission constitutes a quorum for the transaction of business. A majority of the members of a subcommittee of the commission constitutes a quorum for the transaction of business of the subcommittee.

(5) Official action by the commission requires the approval of a majority of the members of the commission. Official action by a subcommittee requires the approval of a majority of the members appointed to the subcommittee.

(6) The President and Speaker shall designate two members of the commission to serve as cochairpersons of the commission.

(7) The cochairpersons of the commission shall determine the number and nature of subcommittees and appoint commission members to subcommittees to carry out the work of the commission.

(8) If there is a vacancy on the commission for any cause, the appointing authority shall make an appointment to become immediately effective. The cochairpersons of the commission will fill vacancies on subcommittees.

(9) The commission shall meet at times and places specified by the call of the cochairpersons. Subcommittees of the commission shall meet at times and places specified by the chairpersons of the subcommittees.

(10) The commission may adopt rules necessary for the operation of the commission.

(11) No later than January 5, 2007, the commission shall prepare a report of its study for submission to the Emergency Board and to members of the Seventy-fourth Legislative Assembly.

(12) The commission may draft and presession file legislation to be considered by the Seventy-fourth Legislative Assembly.

(13) The Legislative Administration Committee and the Legislative Assembly shall provide staff to support the commission and subcommittees of the commission.

(14) Members of the commission who are not members of the Legislative Assembly are entitled to compensation and may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the commission shall be paid out of funds appropriated to the Legislative Assembly for that purpose.

(15) All agencies of state government, as defined in ORS 174.111, are directed to assist the commission in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the commission consider necessary to perform their duties. [2005 c.680 §1]

Sec. 2. Section 1 of this 2005 Act is repealed January 8, 2007. [2005 c.680 §2]

(Sessions)

171.010 Time and place of holding regular legislative sessions. The sessions of the Legislative Assembly shall be held at the capital of the state and shall commence on the second Monday in January of each odd-numbered year.

171.015 Emergency legislative sessions; procedure for determining legislators request for or refusal of emergency sessions; time and manner of convening sessions. (1) When a majority of the members of each house of the Legislative Assembly has cause to believe that an emergency exists and so notifies the presiding officers of each house in the manner described in this section, the presiding officers shall invoke section 10a, Article IV of the Oregon Constitution.

(2) Members of the Legislative Assembly may give notice of intent to invoke the provisions of subsection (1) of this section by filing written notice thereof with the Legislative Administrator. The notice shall be accompanied by a written statement giving justification of the need for a special session. The filing may be signed by more than one member of each house but must be signed by at least one member of each house.

(3) Upon receipt of a properly signed notice and statement described in subsection (2) of this section, the Legislative Administrator shall send to each member of the Legislative Assembly a form to be signed and returned by the member indicating whether the member requests a special session or does not so request. The form shall be as prescribed by the Legislative Administration Committee and shall contain the text of this section, the names of the members who filed the notice, and the text of the accompanying statement. The form shall be dated and shall bear the date 14 days later, computed as provided in subsection (7) of this section, by 5 p.m. on which date the form must be returned to the Secretary of the Senate or the Chief Clerk of the House of Representatives, respectively, or the person designated to serve in that capacity in order to be counted in determining whether the minimum requisite number of signatures requesting a special session has been obtained. The form sent to the members shall be sent by certified mail, addressee only, return receipt requested.

(4) The return of the signed form by a member to the Secretary of the Senate or the Chief Clerk of the House of Representatives or person designated to serve in that capacity constitutes an irrevocable request for or refusal of the special session requested by the members filing under subsection (2) of this section and described in the form.

(5) The Secretary of the Senate and the Chief Clerk of the House of Representatives, respectively, or the person designated to serve in that capacity shall verify the signatures in the return form and tally the requests and refusals, note the date and time of the receipt of each returned form. When each receives the requisite minimum number of signed forms agreeing to the special session from members of the house of which the person is an officer, each immediately shall notify the presiding officer of each house.

(6) Upon receiving notice from the Secretary of the Senate and the Chief Clerk of the House of Representatives or the person designated to serve in that capacity that the minimum requisite number of signed requests for a special session has been received and verified for both houses, the presiding officers jointly shall convene the Legislative Assembly into emergency session by joint proclamation, fixing the date thereof. The date must be within five days after receipt by the presiding officers of the notice from the Secretary of the Senate and Chief Clerk of the House of Representatives. The original of the proclamations shall be filed with the Secretary of State.

(7) The period of time for purposes of subsection (3) of this section shall be computed by excluding the first day and including the last day unless the last day falls on any legal holiday or on Saturday, in which case the last day is also excluded. The period of time for purposes of subsection (6) of this section shall be computed by beginning on the day after which the presiding officers receive the notice described in subsection (6) of this section and ending five days later, regardless of legal holidays or Saturdays. [1977 c.689 §1]

171.020 [Repealed by 1955 c.211 §7]

171.021 [1955 c.211 §1; repealed by 1961 c.482 §4]

(Effective Date)

171.022 Effective date for Act of Legislative Assembly. Except as otherwise provided in the Act, an Act of the Legislative Assembly takes effect on January 1 of the year after passage of the Act. [1999 c.1012 §1]

(Resignation)

171.023 When member-elect may resign. Any person who receives a certificate of election as a member of the Legislative Assembly is at liberty to resign the office, though the person may not have entered upon the execution of its duties or taken the requisite oath of office. [1981 c.517 §1]

171.025 [1961 c.482 §1; renumbered 188.210]

171.030 [Repealed by 1955 c.211 §7]

171.031 [Repealed by 1953 c.12 §2]

171.032 [Repealed by 1953 c.12 §2]

171.033 [Repealed by 1953 c.12 §2]

171.034 [Repealed by 1953 c.12 §2]

171.035 [1961 c.482 §3; renumbered 188.220]

171.037 [1971 s.s. c.l §2; renumbered 188.230]

171.038 [1971 s.s. c.1 §3; renumbered 188.240]

171.040 [Repealed by 1955 c.211 §7]

171.041 [1955 c.211 §3; repealed by 1961 c.482 §4]

171.043 [1955 c.211 §4; 1965 c.593 §1; 1967 c.634 §1; repealed by 1979 c.748 §3]

171.046 [1965 c.578 §1; repealed by 1981 c.517 §26]

171.050 [Amended by 1955 c.211 §5; 1973 c.773 §1; repealed by 1981 c.517 §2 (171.051 enacted in lieu of 171.050)]

(Vacancies)

171.051 Filling vacancies in Legislative Assembly. (1) When any vacancy occurs in the Legislative Assembly due to death or recall or by reason of resignation filed in writing with the Secretary of State or a person is declared disqualified by the house to which the person was elected, the vacancy shall be filled by appointment if:

(a) The vacancy occurs during any session of the Legislative Assembly;

(b) The vacancy occurs in the office of a state Representative before the 61st day before the general election to be held during that term of office;

(c) The vacancy occurs in the office of a state Senator before the 61st day before the first general election to be held during that term of office;

(d) The vacancy occurs in the office of a state Senator at any time after the 62nd day before the first general election and before the 61st day before the second general election to be held during that term of office; or

(e) A special session of the Legislative Assembly will be convened before a successor to the office can be elected and qualified.

(2) The person appointed under the provisions of subsection (1) of this section shall be a citizen qualified to hold the office, an elector of the affected legislative district and a member of the same political party for at least 180 days before the date on which the vacancy occurred. The political affiliation of a person appointed under subsection (1) of this section shall be determined under ORS 236.100. The appointment shall be made by the county courts or boards of county commissioners of the affected counties pursuant to ORS 171.060 to 171.064. When the provisions of ORS 171.060 (1) are applicable, the appointment shall be made from a list of not fewer than three nor more than five nominees who have signed written statements indicating that they are willing to serve furnished by the Secretary of State. If fewer than three names of nominees are furnished, a list shall not be considered to have been submitted and the county courts or boards of county commissioners shall fill the vacancy. The vacancy must be filled by appointment within 30 days after its occurrence or not later than the time set for the convening of the special session described in subsection (1)(e) of this section when that is the basis for filling the vacancy.

(3) If the appointing authority required by this section to fill the vacancy does not do so within the time allowed, the Governor shall fill the vacancy by appointment within 10 days.

(4) Notwithstanding any appointment under the provisions of subsection (1)(c) of this section, when a vacancy occurs in the office of a state Senator before the 61st day before the first general election to be held during that term of office, the remaining two years of the term of office shall be filled by the electors of the affected legislative district at the first general election.

(5) Candidates for the remaining two years of the term of office of a state Senator under subsection (4) of this section shall be nominated as provided in ORS chapter 249 except as follows:

(a) A major political party, minor political party, assembly of electors or individual electors may select a nominee for any vacancy occurring before the 61st day before the first general election; and

(b) The Secretary of State shall accept certificates of nomination and notifications of nominees selected by party rule and filed with the secretary pursuant to a schedule for filing set by the Secretary of State but in any case not later than the 62nd day before the first general election.

(6) The remaining two years of the term of office of a state Senator under subsection (4) of this section will commence on the second Monday in January following the general election. Any appointment under the provisions of subsection (1)(c) of this section shall expire when a successor to the office is elected and qualified. [1981 c.517 §3 (enacted in lieu of 171.050); 1985 c.771 §1; 1987 c.380 §1; 1989 c.207 §1; 1995 c.607 §59]

171.060 Procedure for filling vacancy by appointment. (1) When any vacancy as is mentioned in ORS 171.051 exists in the office of Senator or Representative affiliated with a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 171.051, the Secretary of State forthwith shall notify the person designated by the party to receive such notice. The party shall pursuant to party rule nominate not fewer than three nor more than five qualified persons to fill the vacancy. The nominating procedure shall reflect the principle of one-person, one-vote to accord voting weight in proportion to the number of party members represented. At the request of a party making a nomination, the county clerks of each county constituting the district in which the vacancy exists shall assist the party in determining the number of electors registered as members of the party in the district. A person shall not be nominated to fill the vacancy unless the person signs a written statement indicating that the person is willing to serve in the office of Senator or Representative. As soon as the nominees have been appointed, but no later than 20 days after the vacancy occurs, the party shall notify the Secretary of State of the persons nominated. The notification shall be accompanied by the signed written statement of each nominee indicating that the nominee is willing to serve in the office of Senator or Representative. The Secretary of State shall notify the county courts or boards of county commissioners of the counties constituting the district in which the vacancy exists of the nominees and of the number of votes apportioned to each member of the county courts or boards of county commissioners under ORS 171.062 and 171.064. The Secretary of State shall set a time for the meeting of the county courts or boards of county commissioners in order to fill the vacancy and by rule shall establish procedures for the conduct of the meeting. If the district is composed of more than one county, the Secretary of State shall name a temporary chairperson and designate a meeting place within the district where the county courts or boards of county commissioners shall convene for the purpose of filling the vacancy, pursuant to ORS 171.051 (2).

(2) When any vacancy as is mentioned in ORS 171.051 exists in the office of Senator or Representative not affiliated with a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 171.051, the Secretary of State forthwith shall notify the county courts or boards of county commissioners of the counties constituting the district in which the vacancy occurs of the vacancy and of the number of votes apportioned to each member of the county courts or boards of county commissioners under ORS 171.062 and 171.064. The Secretary of State shall set a time for a meeting of the county courts or boards of county commissioners and by rule shall establish procedures for the conduct of the meeting. If the district is composed of more than one county, the Secretary of State shall name a temporary chairperson and designate a meeting place within the district where the county courts or boards of county commissioners shall convene for the purpose of appointing a person to fill the vacancy.

(3) A written statement signed by a majority of those qualified to vote upon the filling of any vacancy naming the person selected to fill the vacancy and directed to the Secretary of State is conclusive evidence of the filling of the vacancy by the appointing authority named therein. [Amended by 1955 c.211 §6; 1973 c.773 §2; 1975 c.779 §2; 1977 c.302 §1; 1985 c.771 §2; 1987 c.380 §2; 1989 c.207 §2; 1993 c.797 §17]

171.062 Filling vacancies in multicounty legislative districts. (1) When a legislative district in which a vacancy occurs encompasses two or more counties, each county shall be entitled to one vote for each 1,000 of its electors or major fraction thereof residing within the legislative district at the time the vacancy occurs. However, any county having electors in the district shall be entitled to at least one vote.

(2) A major fraction of electors shall be a number greater than 500 but less than 1,000. [Formerly 248.175]

171.064 Apportioning votes for filling vacancies in multicounty legislative districts. The number of votes apportioned to each county commissioner in filling a legislative vacancy shall be equal to the total number allotted to the respective county of the county commissioner in the manner set forth in ORS 171.062 divided by the total number of county commissioners of the respective county. [Formerly 248.180]

171.068 Procedure when vacancy filled after reapportionment. (1) For purposes of ORS 171.060, 171.062 and 171.064, the county court or the board of county commissioners which shall fill the vacancy in the Legislative Assembly in a district created by reapportionment shall be the county court or board of county commissioners of each county any part of which is in the district that is created by the reapportionment and includes the residence from which the former Senator or Representative was elected.

(2) Each person nominated by a major political party to fill a vacancy in the Legislative Assembly occurring as described by ORS 171.051 in a district created by reapportionment must be registered to vote in the district from which the former Senator or Representative was elected and must have been a member of the same major political party at least 180 days before the date the vacancy to be filled occurred.

(3) This section shall apply only to a vacancy in the Legislative Assembly occurring after the primary election next following reapportionment and before a person has been elected and qualified to fill the vacancy. [1983 c.25 §1; 1985 c.771 §3; 1987 c.267 §62; 1987 c.380 §3; 1993 c.797 §18; 1995 c.712 §81]

171.070 [Repealed by 1957 c.164 §1 (171.071 enacted in lieu of 171.070)]

171.071 [1957 c.164 §2 (enacted in lieu of 171.070); 1959 c.391 §1; repealed by 1963 c.1 §2]

(Salaries and Expenses)

171.072 Salary of members and presiding officers; per diem allowance; approval of expenses; tax status; telephone allowance. (1) A member of the Legislative Assembly shall receive for services an annual salary of the greater of:

(a) One step below the maximum of Salary Range 1 in the Management Service Compensation Plan in the executive department as defined in ORS 174.112; or

(b) Seventeen percent of the salary of a Circuit Court Judge.

(2) The President of the Senate and the Speaker of the House of Representatives each shall receive for services, as additional salary, an amount equal to the sum allowed each of them as a member under subsection (1) of this section.

(3) A member of the Legislative Assembly shall receive, as an allowance for expenses not otherwise provided for, a per diem determined as provided in subsection (9) of this section for each day within the period that the Legislative Assembly is in session, to be paid with the salary provided for in subsection (1) of this section. Pursuant to procedures determined by the Legislative Administration Committee, a member may draw from an accrued allowance.

(4) A member of the Legislative Assembly shall receive, as an allowance for expenses incurred in the performance of official duties during periods when the legislature is not in session, $400 for each calendar month or part of a calendar month during those periods, to be paid monthly, and subject to approval of the President of the Senate or Speaker of the House of Representatives, mileage expenses and a per diem determined as provided in subsection (9) of this section for each day a member is engaged in the business of legislative interim and statutory committees, including advisory committees and subcommittees of advisory committees, and task forces and for each day a member serves on interstate bodies, advisory committees and other entities on which the member serves ex officio, whether or not the entity is a legislative one.

(5) In addition to the mileage and per diem expense payments provided by this section, a member of the Legislative Assembly may receive reimbursement for actual and necessary expenses, subject to approval by the President of the Senate or Speaker of the House of Representatives, for legislative business outside of the state.

(6) The President of the Senate and Speaker of the House of Representatives may delegate to the chairpersons of interim and statutory committees and task forces the approval authority granted to them by subsection (4) of this section, with respect to expenses incurred in attending any meeting of a particular committee or task force.

(7) Amounts received under subsections (3) to (5) of this section are excluded from gross income and expenditures of the amounts are excluded in computing deductions for purposes of ORS chapter 316. If there is attached to the personal income return a schedule of all ordinary and necessary business expenses paid during the tax year as a member of the Legislative Assembly, a deduction may be claimed on the return for legislative expenses paid in excess of the amounts received under subsections (3) to (5) of this section. Expenses of members of the Legislative Assembly that are reimbursed by the state for actual expenses for meals and lodging associated with state travel for the same period during which a legislator receives per diem is subject to state income tax.

(8) For periods when the Legislative Assembly is not in session, the Legislative Administration Committee shall provide for a telephone and an expense allowance for members of the Legislative Assembly that is in addition to the amount allowed under subsection (4) of this section. In determining the amount of allowance for members, the committee shall consider the geographic area of the members district. The additional allowance shall reflect travel expenses necessary to communicate in districts of varying sizes.

(9) The per diem allowance referred to in subsections (3) and (4) of this section shall be the amount fixed for per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from gross income without itemization. [1963 c.1 §1; 1967 c.66 §1; 1967 c.246 §1; 1971 c.465 §1; 1973 c.250 §1; 1975 c.530 §1; 1977 c.896 §1; 1979 c.557 §1; 1979 c.635 §7; 1981 c.517 §13; 1985 c.782 §3; 1987 c.879 §1; 1989 c.977 §7; 1995 c.658 §86; 1999 c.181 §1; 2003 c.516 §§1,2]

171.074 [1969 c.236 §1; 1971 c.465 §2; repealed by 1975 c.530 §9]

171.075 [1953 c.544 §1; 1961 c.167 §8; renumbered 171.505]

171.076 [1953 c.544 §2; 1961 c.167 §9; renumbered 171.510]

171.077 [1953 c.544 §4; 1961 c.167 §12; renumbered 171.520]

171.078 [1953 c.544 §5; renumbered 171.525]

171.080 [Amended by 1953 c.544 §7; renumbered 171.555]

171.090 [Amended by 1959 c.577 §1; 1961 c.167 §19; renumbered 171.205]

171.092 [1953 c.527 §1; renumbered 171.215]

171.100 [Renumbered 171.135]

171.110 [Repealed by 1953 c.492 §17]

171.113 Use of state provided telephones. It is the policy of the Legislative Assembly that all use of state provided phones by members or by legislative staff at the members direction, including phones assigned either at the members residence or at the Capitol, shall be considered to be used on state business for purposes of the Legislative Assembly. [1987 c.879 §25]

(Funds)

171.115 Revolving fund; warrants. (1) When requested in writing by the Legislative Administrator, the Oregon Department of Administrative Services shall draw a warrant in favor of the Legislative Assembly for use as a revolving fund. Warrants drawn to establish or increase the revolving fund, rather than to reimburse it, may not exceed the aggregate sum of $3,000. The State Treasurer shall hold the revolving fund in special account against which the Legislative Assembly may draw checks.

(2) All claims for reimbursement of advances paid from the revolving fund are subject to approval by the Legislative Administrator. When such claims have been approved, a warrant covering them shall be drawn in favor of the Legislative Assembly, charged against the appropriate funds and accounts, and used to reimburse the revolving fund. [1987 c.867 §3]

171.117 Lounge Revolving Account. There is established for the Legislative Assembly a Lounge Revolving Account. The Legislative Administration Committee may pay for the costs of food served in the members lounges from the Lounge Revolving Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the revolving account through receipts on the basis of sales or by payroll deductions from members. The moneys in the Lounge Revolving Account are appropriated continuously for the purposes of this section. [1995 c.408 §7; reenacted by 1997 c.688 §7]

(Employment Rights)

171.120 Purpose of ORS 171.120 to 171.125; unlawful employment practices. (1) It is the purpose and intent of the Legislative Assembly in enacting this section and ORS 171.122 and 171.125 that, subject to the conditions set forth in these sections, any member of the Legislative Assembly whose employment is interrupted because of attendance at regular or special sessions of the Legislative Assembly or the performance of official duties as a member of the Legislative Assembly shall be restored to the employment status the member would have enjoyed if the member had continued in employment during any such attendance or performance of duties.

(2) As a part of the public policy to encourage public service, an employer may not discharge or threaten to discharge, intimidate or coerce any employee by reason of the employees service or scheduled service as a member or prospective member of the Legislative Assembly.

(3) The member or prospective member may not be subject to discipline or harassment or placed at any employment disadvantage as a consequence of the leave of absence. It is an unlawful employment practice under ORS chapter 659A for a member or prospective member to be subject to discipline or harassment or placed at any employment disadvantage as a consequence of any leave of absence related to regular or special session attendance or duties. A member or prospective member may file a complaint with the Commissioner of the Bureau of Labor and Industries under ORS 659A.820, or a civil action under ORS 659A.885, alleging violation of this subsection. [1957 c.549 §1; 1989 c.1066 §2; 1991 c.454 §1; 2001 c.621 §69; 2005 c.199 §2]

Note: Section 4, chapter 199, Oregon Laws 2005, provides:

Sec. 4. The amendments to ORS 171.120, 659A.315 and 659A.885 by sections 1, 2 and 3 of this 2005 Act apply only to conduct giving rise to a cause of action under ORS 659A.885 that occurs on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.199 §4]

171.122 Rights and benefits of legislators and prospective legislators in relation to their regular employment. (1) Any member or prospective member of the Legislative Assembly who leaves regular employment in order to attend upon any regular or special session of the Legislative Assembly or to perform official duties as a member or prospective member of the Legislative Assembly for which the member or prospective member may receive a per diem under ORS 171.072 or may receive reimbursements for out-of-state travel, shall be granted a leave of absence from such regular employment position for such period of time as is reasonably necessary to permit such attendance or performance of duties.

(2) A member or prospective member of the Legislative Assembly shall give notice to the employer when the leave of absence described in subsection (1) of this section is anticipated or is to be taken:

(a) At least 30 days before a regular session; and

(b) As soon as it is reasonably apparent that a special or emergency session is to be called.

(3) The regular employment position of a member or prospective member on leave of absence under this section shall only be deemed vacant for the period of such leave of absence, and the member or prospective member shall not be subject to removal or discharge from such position as a consequence of such leave of absence.

(4) Upon the termination of the leave of absence of the member or prospective member under this section, a member or prospective member shall be restored to the regular employment position the member or prospective member held immediately prior to the first day of the leave of absence if such position still exists, or, if such position does not still exist, to as similar a position as possible, without loss of seniority, the right to participate in insurance or any other employment benefits, other than wages for services not rendered during the leave of absence, as a consequence of the leave of absence of the member or prospective member. Such seniority, right to participate in insurance or other employment benefits shall continue to accumulate during the leave of absence as though the member or prospective member had continued in employment continuously in the regular employment position the member or prospective member held immediately prior to the first day of the leave of absence of the member or prospective member.

(5) This section is not applicable if:

(a) The member or prospective member was employed by the employer for a period of less than 90 days immediately prior to the first day of the leave of absence.

(b) The circumstances of the employer have so changed during the leave of absence of the member or prospective member as to make restoration of the member or prospective member to employment impossible or unreasonable.

(c) The member or prospective member fails to apply for restoration to employment within:

(A) Fifteen days after adjournment sine die of the Legislative Assembly following a regular session; or

(B) If the leave was for a lesser period for another legislative assignment, five days after the assignment is completed.

(d) The regular employment position of the member or prospective member immediately prior to the first day of the leave of absence or the character, terms, conditions or activities of such position are incompatible under the Constitution and laws of this state with the office of member of the Legislative Assembly.

(e) Employment is on a temporary basis.

(f) The employer employs fewer than 10 persons immediately prior to the first day of the leave of absence.

(6) As used in this section, prospective member means a person who is certified or appointed to serve in the Legislative Assembly but who has not taken the oath of office. [1957 c.549 §2; 1989 c.1066 §1; 1991 c.454 §2]

171.125 Proceeding to require compliance with ORS 171.120 and 171.122. (1) If any employer fails to comply with the provisions of ORS 171.120 and 171.122, the circuit court for any county in which such employer maintains a place of business has jurisdiction, upon the filing of a petition by the Attorney General on behalf of the person entitled to such benefits by reason of noncompliance of the employer, specifically to require the employer to comply with the provisions of ORS 171.120 and 171.122.

(2) If any employer fails to comply with ORS 171.120 and 171.122, the member or prospective member may bring an action under ORS chapter 659A employing counsel of the members or prospective members own choosing. [1957 c.549 §3; 1989 c.1066 §3; 1991 c.454 §3; 2001 c.621 §70]

(Measure Filing)

171.127 When proposed measure to bear name of person other than member requesting introduction; statement of chief sponsor. (1) Each proposed legislative measure shall at the time of submission for filing bear the name of any state or other public agency or representative thereof, any private organization or representative thereof, or any person other than a member of the Legislative Assembly at whose specific formal request the measure is being introduced. As used in this subsection, formal request means the presentation, submission or providing of a drafted measure to a member or committee of the Legislative Assembly.

(2) Each proposed legislative measure shall bear a statement signed by the chief sponsor thereof, stating that all agencies, organizations and persons that have formally requested the measure are named thereon. [1975 c.783 §§1,2; 1981 c.517 §14; 1999 c.1074 §6]

171.130 Presession filing of proposed measures; printing and distribution. (1) At any time in advance of any regular or special session of the Legislative Assembly fixed by the Legislative Counsel Committee, or at any time in advance of a special session as may be fixed by joint rules of both houses of the Legislative Assembly, the following may file a proposed legislative measure with the Legislative Counsel:

(a) Members who will serve in the session and members-elect.

(b) Interim and statutory committees of the Legislative Assembly.

(2) On or before December 15 of the year preceding a regular legislative session, or at any time in advance of a special session as may be fixed by joint rules of both houses of the Legislative Assembly, the following may file a proposed legislative measure with the Legislative Counsel:

(a) The Oregon Department of Administrative Services, to implement the fiscal recommendations of the Governor contained in the budget report of the Governor.

(b) The person who will serve as Governor during the session.

(c) The Secretary of State, the State Treasurer, the Attorney General, the Commissioner of the Bureau of Labor and Industries and the Superintendent of Public Instruction.

(d) The Judicial Department.

(3) Notwithstanding subsection (2) of this section, a statewide elected official who initially assumes office in January of an odd-numbered year may submit proposed measures for introduction by members or committees of the Legislative Assembly until the calendar day designated by rules of either house of the Legislative Assembly. The exemption granted by this subsection to a newly elected Governor does not apply to state agencies in the executive branch.

(4) On or before December 15 of the year preceding a regular legislative session, a state agency may file a proposed legislative measure with the Legislative Counsel through a member or committee of the Legislative Assembly.

(5) The Legislative Counsel shall order each measure filed pursuant to subsections (1) to (4) of this section prepared for printing and may order the measure printed. If the person filing a measure specifically requests in writing that the measure be made available for distribution, the Legislative Counsel shall order the measure printed and shall make copies of the printed measure available for distribution before the beginning of the session to members and members-elect and to others upon request.

(6) Copies of all measures filed and prepared for printing or printed pursuant to this section shall be forwarded by the Legislative Counsel to the chief clerk of the house designated by the person filing the measure for introduction.

(7) The costs of carrying out this section shall be paid out of the money appropriated for the expenses of that session of the Legislative Assembly for which the measure is to be printed.

(8) The Legislative Counsel Committee may adopt rules or policies to accomplish the purpose of this section.

(9) This section does not affect any law or any rule of the Legislative Assembly or either house thereof relating to the introduction of legislative measures. [1961 c.167 §17; 1969 c.374 §1; 1971 c.638 §1; 1981 c.517 §15; 1999 c.1074 §1; 2001 c.45 §1]

171.132 [1975 c.783 §3; 1979 c.237 §2; repealed by 1999 c.1074 §8]

171.133 Approval of Governor required for measure introduction. (1) A state agency shall not cause a bill or measure to be introduced before the Legislative Assembly if the bill or measure has not been approved by the Governor.

(2) As used in ORS 171.130 and this section, state agency means every state agency whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees;

(b) The Public Defense Services Commission; and

(c) The Secretary of State, the State Treasurer, the Attorney General, the Commissioner of the Bureau of Labor and Industries and the Superintendent of Public Instruction. [1979 c.237 §3; 1999 c.1074 §5; 2003 c.449 §25]

(Readability)

171.134 Readability test for legislative digests and summaries. Any measure digest or measure summary prepared by the Legislative Assembly shall be written in a manner that results in a score of at least 60 on the Flesch readability test or meets an equivalent standard of a comparable test. [1979 c.270 §1]

(Supplies)

171.135 [Formerly 171.100; 1969 c.620 §6; repealed by 1981 c.517 §4 (171.136 enacted in lieu of 171.135 and 171.140)]

171.136 Supplies and equipment. (1) The Legislative Administrator, subject to the policies of the Legislative Administration Committee and the rules of each house, shall furnish necessary office supplies, equipment and stationery for the use of all members, officers and employees of the Legislative Assembly, taking their receipt therefor. It is the duty of such members, officers and employees to return to the Legislative Administrator any unused stationery or supplies and all equipment at the close of each session of the Legislative Assembly unless otherwise directed by the Legislative Administrator. The Legislative Administrator is authorized to charge the cost of any unreturned nonconsumable supplies or equipment against the final payroll check of the member, officer or employee responsible therefor.

(2) Unless otherwise directed by joint resolution, the Legislative Administrator shall cause to be forwarded to each member of the Legislative Assembly all materials furnished to them by statute, rule or resolution that do not remain the property of the state and that are left by the member with the Legislative Administrator to be so forwarded at the close of each regular or special session of the Legislative Assembly. The member shall designate the address to which the materials are to be forwarded.

(3) The expenses incurred in carrying out the provisions of this section shall be paid out of the appropriation for the expenses of that session of the Legislative Assembly for which the services were performed or the supplies provided. [1981 c.517 §5 (enacted in lieu of 171.135 and 171.140)]

171.137 [1969 c.620 §16; repealed by 1981 c.130 §1]

171.140 [1961 c.167 §15; 1969 c.620 §7; repealed by 1981 c.517 §4 (171.136 enacted in lieu of 171.135 and 171.140)]

ELECTION DATES

171.180 State policy governing election dates. The Legislative Assembly finds that to limit the number of days on which elections are held in this state would consolidate separate single purpose elections, reduce the cost of elections and local government, and increase participation in the electoral process. It, therefore, finds that the number of election days in this state is a matter of statewide concern. [1979 c.316 §1]

171.185 Dates for legislatively prescribed elections; emergency election. (1) Except as provided in subsection (2) of this section, an election called by the Legislative Assembly shall be held only on:

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) An election may be held on a date other than that provided in subsection (1) of this section, if the Legislative Assembly by resolution or Act finds that an election sooner than the next available election date is required on a measure to finance repairs to property damaged by fire, vandalism or a natural disaster. [1979 c.316 §2; 1981 c.639 §1; 1987 c.267 §63; 1989 c.923 §3; 1991 c.71 §1; 1993 c.713 §50; 1995 c.712 §112]

PUBLICATIONS

171.200 Publications defined for ORS 171.206. As used in ORS 171.206, publications does not include materials published under ORS 171.236 or 171.275, but does include:

(1) Bills, resolutions and memorials and amendments thereto.

(2) Reports of statutory, standing, special or interim legislative committees.

(3) Periodic legislative calendars and periodic journals, if any of these are published.

(4) Other documents or papers which the Legislative Assembly, or either house thereof, orders printed. [1961 c.167 §18; 1965 c.424 §4]

171.205 [Formerly 171.090; 1965 c.424 §5; 1971 c.638 §2; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.206 Legislative publications; distribution; form and number; charges; disposition. (1) Except as provided in ORS 171.236 and 171.275, all publications printed for either house of the Legislative Assembly and their committees, including joint committees created by law, rule or joint resolution, shall be published and distributed by the Legislative Administrator, subject to the rules of each house and under the direction of the Legislative Administration Committee.

(2) Unless otherwise directed by joint resolution and except as otherwise provided by law, the Legislative Administrator may cause to be distributed the publications of the Legislative Assembly among such state officers, departments and agencies, public officers and state institutions of higher learning as the Legislative Administration Committee determines necessary for their requirements. Each house shall receive from the Legislative Administrator such number of publications as it deems necessary.

(3) The Legislative Administrator shall make public documents available to the State Librarian for distribution to depository libraries as required by ORS 357.090.

(4) Unless otherwise directed by joint resolution, the Legislative Administration Committee shall determine the form, number and distribution of and charges for, if any, the materials referred to in subsection (1) of this section. In determining charges, the committee shall take into account the cost of publishing and distributing copies other than those it distributes under subsections (2) and (3) of this section.

(5) All moneys received under subsection (4) of this section are continuously appropriated to the Legislative Administration Committee for its actual costs incurred in publishing and distributing the copies for which it charges a fee.

(6) The Legislative Administration Committee may order the disposition of legislative publications that in its judgment are no longer of value to the state. [1981 c.517 §7 (enacted in lieu of 171.205, 171.211, 171.215 and 171.625); 1991 c.842 §6; 2005 c.33 §7; 2005 c.755 §1]

171.210 [Repealed by 1961 c.150 §9]

171.211 [1961 c.167 §20; 1965 c.424 §6; 1969 c.620 §8; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.215 [Formerly 171.092; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.218 [1961 c.167 §22; repealed by 1965 c.424 §8]

171.220 [Amended by 1959 c.577 §2; renumbered 171.405]

171.222 [1961 c.167 §23; repealed by 1965 c.424 §8]

171.225 [1965 c.424 §1; repealed by 1981 c.517 §8 (171.236 enacted in lieu of 171.225 and 171.235)]

171.226 [1961 c.167 §24; repealed by 1965 c.424 §8]

171.230 [Amended by 1959 c.577 §3; repealed by 1965 c.424 §8]

171.235 [1965 c.424 §7; 1969 c.174 §1; 1969 c.620 §9; repealed by 1981 c.517 §8 (171.236 enacted in lieu of 171.225 and 171.235)]

171.236 Advance sheets; session laws; publication; distribution; form and number; charges; disposition. (1) The Legislative Counsel, under the direction of the Legislative Counsel Committee, shall publish and distribute the laws enacted by the Legislative Assembly.

(2) The Legislative Counsel Committee shall determine the form, number and distribution of and charges for, if any, the publications referred to in subsection (1) of this section and may perform other functions necessary for the publication and distribution thereof.

(3) The Legislative Counsel shall provide sufficient copies of the publications prepared under this section to the Legislative Administrator for distribution in accordance with ORS 171.206 (2).

(4) The Legislative Counsel Committee may order the disposition of any publications referred to in this section which in its judgment are no longer of value to the state. [1981 c.517 §9 (enacted in lieu of 171.225 and 171.235)]

171.240 [Amended by 1959 c.577 §4; repealed by 1965 c.424 §8]

171.245 Legislative Publications Account. (1) There is established in the General Fund an account to be known as the Legislative Publications Account. All moneys collected or received under ORS 171.236 shall be paid into the account. All moneys in the account are appropriated continuously for and shall be used for the purposes described in ORS 171.236.

(2) Disbursements of moneys from the Legislative Publications Account shall be approved by either of the presiding officers of the Legislative Assembly; but the presiding officers may jointly designate an individual to approve disbursements from the account. A statement designating the individual, together with a sample of the individuals signature, shall be filed as provided in ORS 293.335. [1965 c.424 §3; 1969 c.174 §2; 1981 c.517 §16; 1999 c.117 §9]

171.250 [Repealed by 1965 c.424 §8]

171.255 Evidentiary status of published session laws. The laws enacted by the Legislative Assembly and by the people, when published in accordance with the provisions of ORS 171.236, shall be received in all courts of this state as an authorized publication of the laws of Oregon published therein. [1965 c.424 §2; 1981 c.517 §17]

171.260 [Amended by 1959 c.577 §5; repealed by 1965 c.424 §8]

171.270 Legislative materials furnished public officers without charge are public property. Except as otherwise provided by or pursuant to law, the copies of the legislative materials referred to in ORS 171.236 furnished free of charge to the public officers of this state pursuant to law are public property and shall be delivered over by them to their successors in office. [Amended by 1969 c.174 §3; 1981 c.517 §18]

171.272 [1953 c.546 §1; 1961 c.167, §27; renumbered 173.152]

OREGON REVISED STATUTES

171.275 Oregon Revised Statutes; committee policy; charges. (1) Each biennium, the Legislative Counsel, under the direction of the Legislative Counsel Committee, shall publish and distribute the Oregon Revised Statutes, including an index and annotations.

(2) The Legislative Counsel Committee shall establish policies for the revision, clarification, classification, arrangement, codification, annotation, indexing, printing, binding, publication, copyrighting, sale and distribution of the publications referred to in subsection (1) of this section.

(3) The Legislative Counsel Committee shall establish the charges necessary to recover the costs of publishing the materials sold and distributed under this section. [1981 c.517 §11 (enacted in lieu of 173.150); 2003 c.207 §1]

171.280 [1963 c.418 §2; repealed by 1969 c.174 §5]

171.285 Legislative Counsel certificate. (1) When any edition of the statutes, or part or supplement designed to replace parts of or to supplement a previous edition and to bring such edition up to date, is published by the Legislative Counsel Committee, the Legislative Counsel shall cause to be printed in the edition, part or supplement a certificate that the Legislative Counsel has compared each section in such edition, part or supplement with the original section in the enrolled bill or, if the enrolled bill is stored in a computer or similar device, with any printout or other output readable by sight, shown to reflect the enrolled bill accurately, and that, with the exception of the changes in form permitted by ORS 173.160 and other changes specifically authorized by law, the sections in the published edition, part or supplement are correctly copied.

(2) Any edition, part or supplement certified as provided in subsection (1) of this section shall constitute prima facie evidence of the law in all courts and proceedings, and any section in such edition, part or supplement may be amended or repealed by amending or repealing such section of the edition, part or supplement without reference to the legislative Act from which it was derived. No compilation of the statute laws of Oregon not bearing such certificate, or a similar certificate of the Reviser of Statutes, shall be admissible as evidence of the law in any court or proceeding. [Formerly 173.170; 1983 c.740 §37]

171.295 Preservation and use of ORS medium. (1) In any contract for the printing of the Oregon Revised Statutes, the Legislative Counsel Committee may provide for preservation or purchase, on behalf of the state, of the medium from which the statutes were printed.

(2) The committee may permit the use of the medium or material printed from the medium for the production of pamphlets of particular portions of the statutes requested by any public agency, under the terms and conditions that the committee considers reasonable. [Formerly 173.180; 2003 c.207 §2]

171.305 ORS Revolving Account. (1) The proceeds from the sale of an edition or publication made pursuant to ORS 171.275 shall be deposited in the State Treasury to the credit of a revolving account for the use of the Legislative Counsel Committee in publishing and distributing future editions or publications. The account, to be known as the ORS Revolving Account, is continuously appropriated to the committee for this purpose.

(2) There shall also be deposited to the credit of the ORS Revolving Account any moneys received through the sale of a medium of publication belonging to the Legislative Counsel Committee or any moneys received by the committee in connection with the use of a medium, or material printed with a medium pursuant to ORS 171.295.

(3) The Legislative Counsel Committee, from time to time, may cause to be transferred from the ORS Revolving Account to the General Fund the moneys that the committee considers unnecessary for use in publishing and distributing future editions or publications.

(4) Any unexpended and unobligated balance in the ORS Revolving Account in excess of $400,000 as of July 1 of any odd-numbered year, as certified by the Legislative Counsel, shall be transferred from the account to the General Fund to be available for general governmental expenditures. [Formerly 173.250; 1983 c.178 §4; 1991 c.579 §1; 2003 c.207 §3]

171.315 Distribution of ORS. (1) The Legislative Counsel shall provide one set of Oregon Revised Statutes, including an index and annotations:

(a) For each member of the Legislative Assembly.

(b) For each judgeship, the salary of which is paid by the state.

(2)(a) The costs of providing sets to members of the Legislative Assembly shall be paid from the appropriations made for the payment of the expenses of the Legislative Assembly. The Legislative Counsel shall provide the sets to the Legislative Administrator.

(b) The costs of providing sets pursuant to subsection (1)(b) of this section shall be paid from the state appropriations made for the payment of the expenses of the various judgeships. [Formerly 173.152; 2003 c.207 §4]

171.325 Certified copy of statute or rule of civil procedure published in Oregon Revised Statutes; form; fee. (1) Upon request of any person, the Secretary of State may certify under the seal of the State of Oregon:

(a) A copy of any statute of this state published in the Oregon Revised Statutes.

(b) A copy of any rule contained in the Oregon Rules of Civil Procedure and published in the Oregon Revised Statutes.

(2) The certification of the Secretary of State shall state that the statute or rule was published in the Oregon Revised Statutes and shall specify the edition of the Oregon Revised Statutes in which the statute or rule appeared.

(3) The Secretary of State may charge a fee for the cost of reproducing and certifying a copy of a statute or rule requested under this section. [1983 c.245 §1]

RECORDS

171.405 Binding original enrolled laws and joint resolutions. The Legislative Administration Committee shall cause the original enrolled laws and joint resolutions passed at each session of the Legislative Assembly to be bound in a volume in a substantial manner in the order in which they are approved. The Legislative Administration Committee is not required to keep any further record of the official acts of the Legislative Assembly, so far as relates to Acts and joint resolutions. [Formerly 171.220; 1971 c.638 §3]

171.407 Sound recordings of legislative proceedings required; State Archivist to provide public access. (1) Sound recordings, produced on equipment selected by the Legislative Administration Committee for compatibility with equipment for reproduction by the State Archives, shall be made of every meeting of the Legislative Assembly and of every hearing and meeting of every standing, special and interim committee of the Legislative Assembly, or subcommittee thereof.

(2) The sound recordings required under subsection (1) of this section are part of the legislative records of the Legislative Assembly or committee and shall be subject to the provisions of ORS 171.410 to 171.430.

(3) Except as provided in ORS 171.425, the State Archivist shall not loan any sound recording required under subsection (1) of this section, but may arrange to have such recordings copied in an appropriate manner and may make a reasonable charge therefor. [1973 c.555 §1]

171.410 Legislative record defined for ORS 171.410 to 171.430. As used in ORS 171.410 to 171.430, unless the context requires otherwise, legislative record means a measure or amendment thereto, a document, book, paper, photograph, sound recording or other material exclusive of personal correspondence, regardless of physical form or characteristics, made by the Legislative Assembly, a committee or employee thereof, in connection with the exercise of legislative or investigatory functions, but does not include the record of an official act of the Legislative Assembly kept by the Secretary of State under section 2, Article VI of the Oregon Constitution. [1961 c.150 §1; 1981 c.517 §19]

171.415 Delivery to Legislative Administration Committee; exception. (1) Except as provided in subsections (2) and (3) of this section, a committee or employee of the Legislative Assembly having possession of legislative records that are not required for the regular performance of official duties shall, within 10 days after the adjournment sine die of a regular or special session, deliver all such legislative records to the Legislative Administration Committee.

(2) The chairperson, member or employee of a legislative interim committee responsible for maintaining the legislative records of that committee shall, within 10 days after the committee ceases to function or before January 1 next preceding the beginning of a regular biennial session of the Legislative Assembly, whichever is earlier, deliver all such legislative records to the Legislative Administration Committee.

(3) This section does not apply to the records of the Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee or the Joint Committee on Ways and Means. [1961 c.150 §2; 1969 c.620 §10; 1973 c.555 §4; 1981 c.517 §20]

171.420 Classification and arrangement; delivery to State Archivist. The Legislative Administrator shall classify and arrange the legislative records delivered to the Legislative Administrator pursuant to ORS 171.415, in a manner that the Legislative Administrator considers best suited to carry out the efficient and economical utilization, maintenance, preservation and disposition of the records. The State Archivist shall assist the Legislative Administrator in the performance of this work. The Legislative Administrator shall deliver to the State Archivist all legislative records in the possession of the Legislative Administrator when such records have been classified and arranged. The State Archivist shall thereafter be official custodian of the records so delivered. [1961 c.150 §3; 1969 c.620 §11]

171.425 Borrowing by certain legislative personnel. The State Archivist shall allow the Legislative Fiscal Officer, the Legislative Administrator, the Legislative Counsel, or the Legislative Revenue Officer to borrow and temporarily have possession of such legislative records as such officer requests. [1961 c.150 §4; 1969 c.620 §12; 1975 c.789 §6]

171.427 Schedule for retention, destruction or disposition of records. The Legislative Administration Committee and State Archivist shall establish and from time to time may revise a schedule that shall govern the retention and destruction or other disposition of legislative records delivered to and in the custody of the archivist under ORS 171.420 or 171.430 and of sound recordings retained by a committee under ORS 171.430 (2). The schedule agreed upon by the committee and archivist shall be set forth in the rules and regulations issued by the archivist. [1973 c.555 §3]

171.430 Disposal by certain committees; sound recordings by certain committees. (1) Except for legislative records borrowed under ORS 171.425 and except as provided in subsection (2) of this section, the Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee or the Joint Committee on Ways and Means may cause any legislative records in its possession to be destroyed or otherwise disposed of, if such legislative records are considered by such committee to be of no value to the state or the public and are no longer necessary under or pursuant to any statute requiring their creation or maintenance or affecting their use. However, such committee shall prior to destruction or disposal notify the State Archivist and transfer to the official custody of the State Archivist any such legislative records that are requisitioned by the State Archivist, except those designated as confidential by statute or by rule or resolution of the Legislative Assembly or of such committee.

(2) The Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee and the Joint Committee on Ways and Means shall cause sound recordings of its hearings or meetings to be retained, or if not retained, to be delivered to the State Archivist. The archivist shall be official custodian of the sound recordings so delivered. [1961 c.150 §6; 1969 c.620 §13; 1973 c.555 §5]

INVESTIGATIONS OF LEGISLATOR AND LEGISLATOR-ELECT

171.450 Legislative intent. In enacting ORS 171.455 to 171.465, it is the intention of the Legislative Assembly to support the privilege of free suffrage and to protect the integrity of the election process against improper conduct:

(1) By establishing a procedure to examine complaints about election conduct of members or members-elect of the Legislative Assembly; and

(2) By assisting the Legislative Assembly in carrying out its constitutional duties to judge of the election, qualifications and returns of its own members. [1985 c.693 §1]

171.455 Complaint of elector; content. (1) Within 30 days after a general election, any elector may file a complaint with the Secretary of State alleging a criminal violation of any election law by a member or member-elect of the Legislative Assembly.

(2) The complaint shall be specific in its allegations. If the complaint pertains to campaign publications or material, a copy of the material shall be filed with the complaint. If the charge is incapable of such documentation, the affidavits of at least two persons who witnessed the conduct that is subject of the complaint shall be attached. Each affidavit shall contain the name and address of the affiant and a detailed statement describing the conduct that is the subject of the complaint. [1985 c.693 §2]

171.460 Secretary of State to conduct investigation; findings; report. (1) Upon receipt of the complaint, the Secretary of State shall conduct an investigation to determine whether there is probable cause to believe that the alleged violation occurred, and that it was both deliberate and capable of having some possible effect upon the election.

(2) Upon a finding of probable cause, the Secretary of State shall report the finding to the Legislative Assembly that will convene on the second Monday in January by delivery to the Secretary of the Senate or Chief Clerk of the House of Representatives, as appropriate, at least five days prior to the convening of the regular session.

(3) The findings under this section are a public record available for public inspection.

(4) Action under this section is in addition to and not in lieu of action under ORS 260.345. [1985 c.693 §3]

171.465 Credentials committee; appointment; duties. The presiding officer of each house of the Legislative Assembly shall appoint a credentials committee. The credentials committee shall review the finding of any report of the Secretary of State submitted under this section and ORS 171.450 to 171.460, hear additional evidence if it so chooses, and make recommendations to the appropriate legislative body. [1985 c.693 §4]

WITNESSES IN LEGISLATIVE PROCEEDINGS

171.505 Administering oaths to witnesses. The President of the Senate, the Speaker of the House of Representatives, the chairperson or vice chairperson of any statutory, standing, special or interim committee of either house of the Legislative Assembly, or the chairperson or vice chairperson of a statutory, standing, special or interim joint committee of the two houses, may administer oaths to witnesses in any proceedings under their examination. [Formerly 171.075]

171.510 Legislative process to compel attendance and production of papers; service. (1) The President of the Senate, the Speaker of the House of Representatives, or the chairperson or vice chairperson of any of the legislative committees referred to in ORS 171.505 upon a majority vote of any such committee, may issue any processes necessary to compel the attendance of witnesses and the production of any books, papers, records or documents as may be required.

(2) Process may be served by a sergeant-at-arms of either house when the Legislative Assembly is in session or by a person authorized to serve summons and in the manner prescribed for the service of a summons upon a defendant in a civil action in a circuit court. The process shall be returned to the authority issuing it within 10 days after its delivery to the person for service, with proof of service as for summons or that the person cannot be found. When served outside of the county in which the process originated, the process may be returned by mail. The person to whom the process is delivered shall indorse thereon the date of delivery. [Formerly 171.076; 1973 c.827 §21; 1977 c.877 §16; 1979 c.284 §117]

171.515 Reimbursement of witnesses appearing under legislative process. (1) Witnesses appearing under process issued pursuant to ORS 171.510:

(a) Before the Senate or House of Representatives, or a standing, special or statutory committee of either or both, or a subcommittee thereof, except as provided in paragraph (b) of this subsection, shall be reimbursed from funds appropriated for the expenses of that session of the Legislative Assembly during which the witnesses appear.

(b) Before the Legislative Counsel Committee, the Emergency Board, the Joint Committee on Ways and Means or an interim committee, or a subcommittee thereof, shall be reimbursed from funds appropriated for the expenses of the committee or subcommittee before which the witnesses appear.

(2) The amount of reimbursement payable to a witness under subsection (1) of this section shall not exceed the fees and mileage provided for witnesses in ORS 44.415 (2). All claims for reimbursement are subject to the approval of the Legislative Fiscal Officer. [1961 c.167 §11; 1981 c.892 §91a; 1989 c.980 §9]

171.520 Reporting violations of ORS 171.510. (1) Whenever a person summoned as provided in ORS 171.510 fails to appear to testify or fails to produce any books, papers, records or documents as required, or whenever any person so summoned refuses to answer any question pertinent to the subject under inquiry before either house or any of the committees referred to in ORS 171.505, the fact of such failure may be reported to either house while in session.

(2) If the Legislative Assembly is not in session, a statement of facts constituting such failure may be filed with the President of the Senate or the Speaker of the House of Representatives. The President of the Senate or the Speaker of the House of Representatives, as the case may be, shall certify the statement of facts to the district attorney for the county in which the offense occurred, who shall take appropriate action. [Formerly 171.077]

171.522 Judicial enforcement of legislative process; order; service. (1) Whenever a person summoned as provided in ORS 171.510 fails to appear to testify or fails to produce any books, papers, records or documents as required, or whenever any person so summoned refuses to answer any question pertinent to the subject under inquiry before either house, any statutory committee, any standing committee of either house, or any special or interim committee created by both houses, the house or committee, in lieu of proceeding under ORS 171.520, may apply to the circuit court for the county in which the failure occurred for an order to the person to attend and testify, or otherwise to comply with the demand or request of the house or committee.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the house or committee within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court.

(4) This section does not affect the exercise of the powers of either house under section 16, Article IV, Oregon Constitution. [1965 c.294 §1]

171.525 Immunities of witness before legislative committee. Any testimony given by a witness before any legislative committee shall not be used against the witness in any criminal action or proceeding, nor shall any criminal action or proceeding be brought against such witness on account of any testimony so given by the witness, except for perjury committed before such committee. [Formerly 171.078]

171.530 Privilege of witness before legislative committee. (1) The privilege of a witness who appears voluntarily or under subpoena before a committee of the Legislative Assembly in a matter within the jurisdiction of the committee is the same as that of a witness in judicial proceedings. A statement made by the witness before a legislative committee which is pertinent to the matter before the legislative committee is privileged and the witness shall not be subject to an action for civil damages as a result thereof unless the witness knowingly makes a false and immaterial statement for the purpose of defaming another.

(2) As used in this section, legislative committee means a statutory, standing, special or interim committee of either or both houses, including a legislative task force, established by rule of either or both houses, by resolution or by law and whether or not all members of the legislative committee are also members of the Legislative Assembly. [1987 c.797 §1]

WATER POLICY COMMITTEE

171.535 Definitions for ORS 171.540 to 171.550. As used in ORS 171.540 to 171.550, unless the context requires otherwise, committee means the Joint Legislative Committee on Water Policy. [1983 c.796 §5]

171.540 Joint Legislative Committee on Water Policy. (1) The Joint Legislative Committee on Water Policy is established as a committee of the Legislative Assembly.

(2) The Joint Legislative Committee on Water Policy shall consist of five members of the House appointed by the Speaker of the House of Representatives and five members of the Senate appointed by the President of the Senate. No more than four of the House members, nor more than four of the Senate members, shall be of the same political party. If the Speaker or the President is a member, either from time to time may designate an alternate from among the members of the appropriate body to exercise powers as a member of the committee, except that the alternate shall not preside if the Speaker or the President is a chairperson.

(3) A committee shall be appointed within 30 days after the convening of the Legislative Assembly in regular session. Vacancies occurring in the membership of the committee shall be filled by the appointing authority. If a vacancy occurs in the membership of the committee during the interim, the vacant position shall not be counted for the purpose of determining a quorum until the vacancy is filled.

(4) Any action of the committee must be approved by an affirmative vote of a majority of the members of the committee.

(5) The committee shall have a continuing existence and may meet, act and conduct its business during the sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions. During the sessions of the Legislative Assembly, the committee may conduct its business as a joint committee or as separate water committees for the Senate and the House of Representatives, as determined by the President of the Senate and the Speaker of the House of Representatives.

(6) Each presiding officer shall designate a chairperson who shall serve as cochairperson and who shall perform such duties as the members require including the approval of voucher claims. [1983 c.796 §6; 1989 c.180 §1]

171.545 Duties of committee. The Joint Legislative Committee on Water Policy shall:

(1) Review the progress of the department and the commission in carrying out the provisions of ORS 536.235.

(2) Review and make recommendations to the Legislative Assembly on rules and policies adopted by the department and the commission.

(3) Study and make recommendations to the Legislative Assembly on the following:

(a) The implementation of a process for long range policy planning, conservation, development and management of the states water resource;

(b) The establishment of a database for use by all state agencies and local governments for water resources planning purposes;

(c) Water conservation measures including, but not limited to, incentive programs and best available agriculture, forestry, fisheries, municipal and industrial technologies;

(d) Methods to provide funding for water resource planning;

(e) Methods for increasing the quantity and quality of water for in-stream uses while maintaining and increasing quantities available for consumptive uses;

(f) Methods for insuring the orderly development of hydroelectric resources, including but not limited to a process of classifying stream segments as to their suitability for hydroelectric development;

(g) The extent of ground water decline within the state, its long term effects on agriculture and other development, approaches for abating the declines and practices that affect ground water recharge; and

(h) Any other matter relating to water resources in Oregon. [1983 c.796 §7]

171.550 Reports to committee. The Water Resources Director and the chairperson of the Water Resources Commission shall report periodically to the Joint Legislative Committee on Water Policy on the progress achieved in carrying out responsibilities under ORS 536.235 and on any other matters requested by the committee. The report shall be made in a form and manner as the committee may prescribe. [1983 c.796 §8]

COMMITTEE ON OREGON PLAN

171.551 Joint legislative committee on Oregon Plan. (1) There is hereby created a bipartisan joint legislative committee for the consideration of issues related to the Oregon Plan, as described in ORS 541.405, and of other issues related to water quality, stream restoration and species recovery generally. The joint legislative committee shall consist of members of the House of Representatives appointed by the Speaker of the House of Representatives, one of whom the Speaker shall designate as cochair, and members of the Senate appointed by the President of the Senate, one of whom the President shall designate as cochair.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim between sessions.

(3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the members term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present, and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee, or any subcommittee thereof, in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Assembly.

(5) Action of the committee shall be taken only upon the affirmative vote of the majority of members of the committee.

(6) Existing legislative staff shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as provided by law. [1997 c.7 §2; 1999 c.270 §1]

171.553 Authority of committee. The joint legislative committee created pursuant to ORS 171.551:

(1) Shall be responsible for oversight and coordination of Oregon Plan activities and other stream restoration and species recovery activities;

(2) Shall be responsible for any additional coordination, oversight or advisory duties related to the management of natural resources in Oregon, as the President of the Senate and the Speaker of the House of Representatives may assign; and

(3) May:

(a) Receive informational reports from the Healthy Streams Partnership established under ORS 541.407, from the Independent Multidisciplinary Science Team created under ORS 541.409 and from other sources and, on the basis of the informational reports, recommend changes to the statewide stream and fish and wildlife species enhancement efforts undertaken to prevent a species listing as threatened or endangered, or to restore a species that is listed.

(b) Review the activities of the individuals and state and federal agencies implementing the Oregon Plan and other programs related to species enhancement, protection and restoration of wildlife habitat, and improvement of the health of Oregons streams.

(c) Review requests for and make recommendations to the Joint Legislative Committee on Ways and Means or, during the interim between legislative sessions, to the Emergency Board, regarding grant proposals and other requests for funds submitted by the Oregon Watershed Enhancement Board or other state agencies responsible for implementing the Oregon Plan or other species enhancement, protection and restoration of wildlife habitat, or stream enhancement projects.

(d) Review any memorandum of understanding or intergovernmental agreement between a state agency and any other local, state or federal agency to implement all or any portion of a program described in ORS 541.405.

(e) Review rules proposed for adoption by an agency to implement the programs described in ORS 541.405.

(f) Review the effectiveness of existing projects and programs.

(g) Review research projects related to all factors that influence the health of Oregons streams.

(h) Recommend implementation principles, priorities and guidance for the programs described in ORS 541.405. [1997 c.7 §3; 1999 c.270 §2; 1999 c.1026 §24; 2005 c.22 §118]

WAYS AND MEANS COMMITTEES

171.555 Ways and means committees. The President of the Senate, upon election as President, shall appoint a committee of ways and means consisting of eight members. The Speaker of the House of Representatives, upon election as Speaker, shall appoint a committee of ways and means consisting of eight members. At least two of the members appointed from each house shall have had previous experience on the committee of ways and means. If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the respective house to exercise powers as a member of the committee except that the alternate shall not preside if the Speaker or President is chairperson. As soon as practicable after their appointment, the committees shall meet jointly, the chairpersons of the respective committees alternating as presiding officers. The chairpersons of the joint committee are authorized to cause to be investigated, either through the whole of the committee or by a selected subcommittee, any complaints about the management or conduct of any of the state institutions, departments, officers or activities for the support of which state money has been appropriated, or for which appropriations may hereafter be made. [Formerly 171.080; 1977 c.891 §1; 1981 c.2 §1]

STATE BUDGET POLICY

171.557 State budget policy. (1) The Legislative Assembly finds that there is a need for a comprehensive, specific budget format available to all members of the Legislative Assembly so that:

(a) Effective policy decisions can be made;

(b) Line items in agency budgets can be identified by program function;

(c) Decisions to increase or decrease agency budgets can be made with knowledge as to policy and programmatic impact; and

(d) A more objective comparison can be made to the Governors budget.

(2) The Legislative Assembly also finds that the goal of the legislative budgeting process is to afford members a thorough understanding of:

(a) The policies of state government regarding the definition and delivery of state services;

(b) What program functions are necessary to state operations and the cost of these functions; and

(c) The means whereby these policies and programs are administered.

(3) The goal of the Legislative Assembly is to decide, as a body, which policies and programs are necessary to discharge its public responsibilities. Consequently, the Legislative Assembly finds that there is a need to examine the legislative budgeting process so that:

(a) Policy decisions are made by the Legislative Assembly as a whole;

(b) Program functions are more closely identified with line items in agency budgets;

(c) Funding options and priorities are defined in terms of policies; and

(d) Legislative budgeting identifies programs which are necessary in terms of policies and state responsibilities, as opposed to the need to maintain existing program activities. [1989 c.652 §1]

171.559 Duty of Joint Legislative Committee on Ways and Means. The Joint Legislative Committee on Ways and Means shall examine budgets based upon policy where budget policies affect more than one agency pursuant to the policies stated in ORS 171.557. [1989 c.652 §2]

171.560 [1961 c.167 §39 (enacted in lieu of 351.030); 1969 c.695 §2; 1971 c.638 §16; 1977 c.891 §2; 1979 c.351 §1; repealed by 1979 c.351 §5; 171.562 enacted in lieu of 171.560]

SENATE CONFIRMATION OF EXECUTIVE APPOINTMENTS

171.562 Procedures for confirmation. The Senate by rule adopted during a session or at a convening of the Senate to carry out its duties under section 4, Article III of the Oregon Constitution, shall specify its procedures for the confirming of appointments by the Governor that are by law subject to confirmation by the Senate. [1981 c.4 §1; enacted in lieu of 171.560]

171.565 Vote required for confirmation; interim Senate meetings. (1) In case of any executive appointment made subject to confirmation of the Senate, the affirmative vote of a majority of the members of the Senate shall be necessary for confirmation. If an appointment is not confirmed by the Senate, the Governor shall make another appointment, subject to confirmation by the Senate.

(2) The name of the individual to be appointed or reappointed shall be submitted to the Senate by the Governor. The Senate shall take up the question of confirmation as soon after the convening of a regular or special session as is appropriate or upon a convening of the Senate to carry out its duties under section 4, Article III of the Oregon Constitution. The question of confirmation may be referred to committee or it may be acted upon without such referral.

(3) Members of the Senate convened to carry out duties of the Senate under section 4, Article III of the Oregon Constitution, shall be considered in attendance at a meeting of an interim committee during the period of convening for purposes of ORS 171.072.

(4) If the name of an individual to be appointed or reappointed submitted by the Governor is not acted upon during the term of the Legislative Assembly to which it is submitted, the name may be resubmitted to the subsequent term by the Governor on or after the date the Legislative Assembly convenes in the subsequent regular session. [1981 c.4 §2; enacted in lieu of 171.570; 1985 c.35 §1]

171.570 [1969 c.695 §1; 1979 c.351 §2; repealed by 1979 c.351 §5; 171.565 enacted in lieu of 171.570]

171.572 [1981 c.517 §12; repealed by 2001 c.45 §8]

COMPENSATION AND CLASSIFICATION SYSTEM OVERSIGHT

171.575 Oversight over state compensation and classification system. The Legislative Assembly shall provide continuing oversight, by committee, task force or other appropriate means, to insure that compensation and classification in the state service meet the requirements of ORS 240.190 and other applicable provisions of state law. Members performing the oversight function shall review the proposed changes to classification and compensation plans and their implementation as necessary to determine the progress within each branch of government in achieving policies stated in ORS 240.190 and other applicable provisions of state law. The oversight function shall include recommending appropriate actions to remedy any inequities in the plan. [1989 c.975 §1]

AUDIT COMMITTEE

171.580 Joint Legislative Audit Committee. (1) There is created a Joint Legislative Audit Committee consisting of the chair of the House Ways and Means Committee, the chair of the Senate Ways and Means Committee, four members of the House of Representatives appointed by the Speaker and four members of the Senate appointed by the President.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof and in the interim between sessions.

(3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the members term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be considered not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee or any subcommittee thereof in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Assembly.

(5) Action of the committee shall be taken only upon the affirmative vote of the majority of members of the committee.

(6) The Legislative Fiscal Office shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as directed by law, with such assistance as the Division of Audits and Oregon Department of Administrative Services can provide. [1989 c.128 §1; 1997 c.331 §1; 1999 c.59 §34; 1999 c.567 §1]

171.585 Duties of committee. The Joint Legislative Audit Committee shall:

(1) Review all audits and make recommendations for change or remediation by the agency or other organization under review to the Emergency Board, the Joint Ways and Means Committee and other persons receiving the audit report under ORS 192.245.

(2) Accept requests for performance and program audits from individual legislators, legislative committees, the Division of Audits, the Budget and Management Division and the Legislative Fiscal Office.

(3) In conjunction with the Director of the Division of Audits, set priorities on the basis of risk assessment for performance and program audits and program evaluations.

(4) With the advice and assistance of the Legislative Fiscal Officer, the Administrator of the Budget and Management Division and the Director of the Division of Audits, determine the type of audit, evaluation or review utilizing criteria to include but not be limited to the nature and scope of the task, the time frame involved, necessary professional guidelines, economy, efficiency, cost and cost responsibility.

(5) Not later than 12 months after the issuance of an audit report, review the actions of an agency or other government organization for compliance with the recommendations of the audit report.

(6) Assign tasks to the Legislative Fiscal Office, the Budget and Management Division, the Division of Audits or a special task force.

(7) Review state agency performance measures and make recommendations for change. [1989 c.128 §2; 1997 c.847 §3; 2005 c.837 §19]

171.590 Cooperation of state agencies. (1) In carrying out specific program evaluations and reviews, the Legislative Fiscal Office may utilize the services of the Division of Audits, the Budget and Management Division, other statutory agencies of the Legislative Assembly and staff of the substantive committees as necessary. The Division of Audits shall undertake a performance audit at the direction of the Joint Legislative Audit Committee and report to the committee.

(2) The Emergency Board shall make funds available to the Division of Audits to reimburse it for expenses incurred under this section for a performance audit. [1989 c.128 §3]

TRANSPORTATION COMMITTEE

171.595 Joint Legislative Committee on Transportation. (1) The Legislative Committee on Transportation is established as a joint committee of the Legislative Assembly.

(2) The committee shall consist of five members of the House of Representatives appointed by the Speaker of the House of Representatives and five members of the Senate appointed by the President of the Senate. If possible, at least one of the members appointed by each appointing authority shall have served on the committee in the preceding interim between legislative sessions.

(3) The appointing authorities shall appoint members of a new committee within 30 days after the convening of the Legislative Assembly in regular session.

(4) If the Speaker of the House of Representatives or the President of the Senate is a member of the committee, either may designate an alternate from among the members of the respective house from time to time to exercise powers as a member of the committee when the Speaker or the President is not in attendance at a meeting of the committee. The alternate shall not preside if the Speaker or President is a cochairperson of the committee.

(5) The term of a member of the committee shall expire upon the convening of the Legislative Assembly in regular session next following the members appointment. Vacancies occurring in the membership of the committee shall be filled by the appointing authority.

(6) The committee has a continuing existence and may meet, act and conduct its business during the sessions of the Legislative Assembly, or any recess thereof, and in the interim period between sessions. During the sessions of the Legislative Assembly, the committee shall conduct its business as a joint committee.

(7) Each appointing authority shall designate a cochairperson for the committee. The cochairpersons shall preside alternately over meetings of the committee when the committee meets as a joint committee.

(8) The committee may appoint advisory committees or subcommittees, which may include individuals other than members of the Legislative Assembly. A member of an advisory committee or subcommittee appointed under this subsection who is not a member of the Legislative Assembly shall be compensated and reimbursed in the manner provided in ORS 292.495.

(9) The Legislative Administration Committee shall provide staff necessary to the performance of the functions of the Legislative Committee on Transportation. The committee shall use the services of permanent legislative staff to the greatest extent practicable. [1999 c.1039 §1]

171.600 Authority of committee. The Legislative Committee on Transportation may:

(1) Review policies, laws and regulations related to administration, operation, planning, design, construction and maintenance of highways.

(2) Review policies, laws and regulations related to motor vehicles and other modes of transportation.

(3) Study any other issue or policy related to transportation as authorized by the Speaker of the House of Representatives or the President of the Senate.

(4) Make recommendations to the Legislative Assembly on any subject the committee is authorized to review or study. [1999 c.1039 §2]

INTERIM COMMITTEES

171.605 Construction of ORS 171.605 to 171.635. (1) The powers described in ORS 171.605 to 171.635 are supplementary and in addition to those otherwise possessed by interim committees and their members. ORS 171.605 to 171.635 are not intended to limit the powers that would be possessed by interim committees and their members had ORS 171.605 to 171.635 not been enacted.

(2) The Legislative Assembly intends that no provision of any joint resolution creating an interim committee be construed to supersede any provision of ORS 171.610 to 171.620, whether by implication or otherwise, unless the joint resolution specifically provides that its provision supersedes as to the particular interim committee that it creates. [1961 c.167 §1]

171.610 Functions. The Legislative Assembly may by joint resolutions create interim committees to:

(1) Make studies of and inquiries into any subject of assistance to the Legislative Assembly, or either house thereof, in exercising its legislative authority.

(2) Report information of assistance to the Legislative Assembly, or either house thereof, in exercising its legislative authority.

(3) Prepare and submit recommendations, which may include proposed legislative measures, to the Legislative Assembly. [1961 c.167 §2]

171.615 Duration. An interim committee may function during the period beginning at the adjournment sine die of that session of the Legislative Assembly during which it was created, and ending at the convening of the next regular biennial legislative session. [1961 c.167 §4]

171.620 Powers. Unless otherwise specifically provided by law or by the joint resolution creating it, and in addition to any other powers it possesses, an interim committee may:

(1) Perform such acts as the committee finds necessary to carry out its powers and the purposes expressed in the joint resolution creating it.

(2) Select its officers and adopt such rules for its organization and proceedings as the committee considers convenient to exercise its powers and accomplish its purposes.

(3) Hold meetings at such times and places, whether within or without this state, as the committee considers expedient.

(4) Use advisory committees or subcommittees, the members to be appointed by the chairperson of the interim committee subject to approval by a majority of the members of the interim committee. The advisory committees or subcommittees may include individuals other than members of the Legislative Assembly.

(5) Reimburse members of advisory committees or subcommittees who are not members of the Legislative Assembly for their actual and necessary travel and other expenses incurred in the performance of their duties. [1961 c.167 §5; 1975 c.530 §2]

171.625 [1961 c.167 §6; 1969 c.620 §14; 1977 c.121 §1; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.630 Vacancies; appointment of alternates by presiding officers. (1) In case of a vacancy among the membership of an interim committee, the authority who appointed a member to the position vacant may appoint a member to fill the vacancy.

(2) For the purposes of this section, a member of an interim committee appointed in the capacity of the member as a member of the Legislative Assembly ceases to be a member of the interim committee:

(a) If the member ceases to be a member of the Legislative Assembly.

(b) If the member is presiding officer of either house of the Legislative Assembly and the member, as presiding officer, serves as Governor during the Governors temporary inability to discharge the duties of the office of the Governor.

(3) A presiding officer of either house of the Legislative Assembly who is a member of an interim committee may, except when serving as Governor, from time to time designate an alternate from among the members of the house of the presiding officer to exercise the powers of the presiding officer as a member of the committee. [1961 c.167 §7; 2001 c.31 §1]

171.635 Appointment of nonlegislators. Provision may be made, in the joint resolution creating an interim committee, for the appointment to the committee of individuals other than members of the Legislative Assembly. [1961 c.167 §3]

171.640 Appointment of interim committees; membership; topics of study; employees; expenses. (1) As used in this section:

(a) Appointing authority means the President of the Senate or the Speaker of the House of Representatives, subject to the rules of the respective bodies over which each presides.

(b) Interim committee includes any committee of three or more members of the Legislative Assembly appointed pursuant to the provisions of this section to pursue the functions described in ORS 171.610, whether the appointing authority designates the committee an interim committee, task force, special committee or any other term customarily used in describing legislative committees functioning during the interim period.

(2) Upon or during the interim following adjournment of a regular session of the Legislative Assembly, the appointing authorities may appoint interim committees of members of the house over which the particular authority presides, or members of both houses, and may assign the general topic of study or concern to the committee.

(3) The appointing authorities may appoint members of the public to an interim committee. The appointing authorities must consult with each other before appointing members of the public to a joint interim committee. The appointing authority may appoint the chairperson of an interim committee. An appointing authority must notify the Legislative Administration Committee in writing of the appointment and membership of all interim committees created.

(4) An interim committee created under authority of this section is subject to the provisions of ORS 171.605 to 171.635 and has the authority contained in ORS 171.505 and 171.510. An interim committee created under authority of this section may file its written report at any time within 30 days after its final meeting, or at such later time as the appointing authority or, in the case of a joint committee, as the appointing authorities may designate.

(5) An appointing authority may employ the persons that the appointing authority considers necessary to perform the function of the interim committees created under authority of this section. The appointing authority shall fix the duties and amounts of compensation of employees. Interim committees shall use the services of permanent legislative staff to the greatest extent practical.

(6) Members of the Legislative Assembly are entitled to an allowance as authorized by law for each day that they are engaged in interim committee business that is approved by the appointing authority. Claims for expenses incurred in performing functions of an interim committee shall be paid out of funds appropriated for the expenses of the Legislative Assembly. [1987 c.879 §24; 2003 c.207 §5]

171.645 [1991 c.693 §1a; 1993 c.45 §22; repealed by 1995 c.79 §55]

INTERIM AUTHORITY FOR STAFF AND DISBURSEMENTS

171.650 Interim staff for presiding officers. The President of the Senate and the Speaker of the House of Representatives each may appoint an interim staff to assist the President or Speaker during the period between sessions of the Legislative Assembly. Each presiding officer shall fix the compensation and prescribe the duties of the interim staff of the presiding officer. Expenses incurred for each interim staff appointed under this section shall be paid from amounts appropriated by law out of the General Fund for payment of the expenses of the Legislative Assembly. [1969 c.236 §2]

171.660 [1969 c.236 §3; repealed by 1975 c.530 §9]

171.670 Authority for approval of disbursements during interim. Subject to any other grant of or limitation on authority to authorize the incurring of and approve disbursements for indebtedness or expenses of the Legislative Assembly to be paid from amounts appropriated by law out of the General Fund for that purpose, which may be adopted by joint resolution of both houses, such authority is vested as follows:

(1) For general expenses of the Legislative Assembly not specifically attributable to either house, in the Legislative Administration Committee.

(2) For expenses specifically attributable to either house, in the President of the Senate or the Speaker of the House of Representatives, as the case may be. [1975 c.530 §8]

171.705 [1963 s.s. c.1 §1; 1975 c.136 §1; 1979 c.593 §1; renumbered 183.710]

171.707 [1975 c.136 §3 (enacted in lieu of 171.710); 1977 c.344 §1; 1979 c.593 §2; renumbered 183.715]

171.709 [1975 c.136 §4 (enacted in lieu of 171.710); 1977 c.344 §3; 1979 c.593 §3; renumbered 183.720]

171.710 [1963 s.s. c.1 §2; repealed by 1975 c.136 §2 (171.707, 171.709, 171.713 enacted in lieu of 171.710)]

171.713 [1975 c.136 §5 (enacted in lieu of 171.710); 1977 c.344 §4; renumbered 183.725]

171.715 [1977 c.161 §3; repealed by 1979 c.593 §34]

LOBBYING REGULATION

171.725 Definitions for ORS 171.725 to 171.785. As used in ORS 171.725 to 171.785, unless the context requires otherwise:

(1) Compensation has the meaning given that term in ORS 292.951.

(2) Consideration includes a gift, payment, distribution, loan, advance or deposit of money or anything of value, and includes a contract, promise or agreement, whether or not legally enforceable.

(3) Executive agency means a commission, board, agency or other body in the executive branch of state government that is not part of the legislative or judicial branch.

(4) Executive official means any member or member-elect of an executive agency and any member of the staff or an employee of an executive agency. A member of a state board or commission, other than a member who is employed in full-time public service, is not an executive official for purposes of ORS 171.725 to 171.785.

(5) Judge means an active judge serving on the Oregon Supreme Court, Court of Appeals, Oregon Tax Court, or an Oregon circuit court.

(6) Legislative action means introduction, sponsorship, testimony, debate, voting or any other official action on any measure, resolution, amendment, nomination, appointment, or report, or any matter that may be the subject of action by either house of the Legislative Assembly, or any committee of the Legislative Assembly, or the approval or veto thereof by the Governor.

(7) Legislative official means any member or member-elect of the Legislative Assembly, any member of an agency, board or committee that is part of the legislative branch, and any staff person, assistant or employee thereof.

(8) Lobbying means influencing, or attempting to influence, legislative action through oral or written communication with legislative officials, solicitation of others to influence or attempt to influence legislative action or attempting to obtain the good will of legislative officials.

(9) Lobbyist means:

(a) Any individual who agrees to provide personal services for money or any other consideration for the purpose of lobbying.

(b) Any person not otherwise subject to paragraph (a) of this subsection who provides personal services as a representative of a corporation, association, organization or other group, for the purpose of lobbying.

(c) Any public official who lobbies.

(10) Public agency means a commission, board, agency or other governmental body.

(11) Public official means any member or member-elect of any public agency and any member of the staff or an employee of the public agency. [1973 c.802 §2; 1975 c.747 §1; 1977 c.588 §1; 1987 c.566 §1; 1991 c.378 §1; 2001 c.751 §1]

171.730 Lobbying regulation purpose. The Legislative Assembly finds that, to preserve and maintain the integrity of the legislative process, persons who engage in efforts to persuade members of the Legislative Assembly or the executive branch to take specific actions, either by direct communication with members or employees of the Legislative Assembly or the executive branch or by solicitation of others to engage in those efforts, should regularly report their efforts to the public. [1973 c.802 §1; 2001 c.751 §2]

171.735 Application of ORS 171.740 and 171.745 to certain persons. ORS 171.740 and 171.745 do not apply to the following persons:

(1) News media, or their employees or agents, that in the ordinary course of business directly or indirectly urge legislative action but that engage in no other activities in connection with the legislative action.

(2) Any legislative official acting in an official capacity.

(3) Any individual who receives no compensation or reimbursement of expenses for lobbying, who limits lobbying activities solely to formal appearances to give testimony before public sessions of committees of the Legislative Assembly, or public hearings of state agencies, and who, when testifying, registers an appearance in the records of the committees or agencies.

(4) A person who spends not more than 24 hours during any calendar quarter lobbying and who does not spend an amount in excess of $100 lobbying during any calendar quarter.

(5) The Governor, Executive Assistant to the Governor, Legal Counsel to the Governor, Secretary of State, Deputy Secretary of State appointed pursuant to ORS 177.040, State Treasurer, Chief Deputy State Treasurer appointed pursuant to ORS 178.060, Attorney General, Deputy Attorney General appointed pursuant to ORS 180.130, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries and any judge. [1973 c.802 §3; 1974 c.72 §27; 1975 c.747 §2; 1977 c.588 §1a; 1979 c.666 §1; 1981 c.528 §1; 1987 c.566 §2; 1991 c.378 §2; 1993 c.714 §1; 2001 c.751 §3]

171.740 Lobbyists required to register; contents of statement. (1) Within three working days after exceeding the limit of time or expenditure specified in ORS 171.735 (4), a lobbyist shall register with the Oregon Government Standards and Practices Commission by filing with the commission a statement containing the following information:

(a) The name, address and telephone number of the lobbyist.

(b) The name, address and telephone number of each person that employs the lobbyist or in whose interest the lobbyist appears or works.

(c) A general description of the trade, business, profession or area of endeavor of any person designated under paragraph (b) of this subsection, and a statement by the person that the lobbyist is officially authorized to lobby for the person.

(d) The name of any member of the Legislative Assembly employed, retained or otherwise compensated by:

(A) The lobbyist designated under paragraph (a) of this subsection; or

(B) A person designated under paragraph (b) of this subsection.

(e) The general subject or subjects of the legislative action of interest to the person for whom the lobbyist is registered.

(2) The designation of official authorization to lobby shall be signed by an official of each person that employs the lobbyist or in whose interest the lobbyist appears or works.

(3) If a lobbyist appears for a person for whom the lobbyist has not registered, the lobbyist shall register with the commission within three working days of the lobbyists appearance.

(4) If any of the information submitted by a lobbyist in the statement required under subsection (1) of this section changes, the lobbyist shall revise the statement within 30 days of the change.

(5) A lobbyist registration expires December 31 of an odd-numbered year. If a lobbyist renews the registration before March 31 of the following even-numbered year, the commission shall consider the registration to have been effective as of December 31 of the odd-numbered year on which the registration expired.

(6) For the statement required by this section, an entity comprised of more than one lobbyist may file one statement for the lobbyists that comprise the entity. The statement the entity files must include the names of the individuals authorized to lobby on behalf of the client listed in the statement. [1973 c.802 §4; 1974 c.72 §28; 1975 c.747 §3; 1987 c.566 §3; 1993 c.714 §2; 2001 c.751 §4]

171.743 [1993 c.714 §3; repealed by 2001 c.751 §9]

171.745 Statements of lobbying expenses required; contents; time of filing. (1) A lobbyist registered with the Oregon Government Standards and Practices Commission or required to register with the commission shall, on January 31 and July 31, of each even-numbered year, and on January 31, April 30 and July 31 of each odd-numbered year, file with the commission a statement showing:

(a) The total amount of all moneys expended by the lobbyist for the purpose of lobbying in the preceding reporting period for:

(A) Food, refreshments and entertainment;

(B) Printing, postage and telephone;

(C) Advertising, public relations, education and research; and

(D) Miscellaneous; and

(b) The name of any legislative or executive official to whom or for whose benefit, on any one occasion, an expenditure in excess of $25 is made for the purposes of lobbying, and the date, name of payee, purpose and amount of that expenditure.

(2) Beginning on July 1, 1979, the dollar amount specified in subsection (1)(b) of this section shall be adjusted annually by the commission based upon the change in the Portland Consumer Price Index for All Urban Consumers for All Items as prepared by the Bureau of Labor Statistics of the United States Department of Labor or its successor during the preceding 12-month period. The amount determined under this subsection shall be rounded to the nearest dollar.

(3) Statements required by this section need not include amounts expended by the lobbyist for personal living and travel expenses and office overhead, including salaries and wages paid for staff and secretarial assistance, and maintenance expenses. If the amount of any expenditure required to be included in a statement is not accurately known at the time the statement is required to be filed, an estimate of the expenditure shall be submitted in the statement and designated as an estimate. The exact amount expended for which a previous estimate was made shall be submitted in a subsequent report when the information is available.

(4) Notwithstanding ORS 171.735, 171.740 and subsections (1) to (3) of this section, a registered lobbyist, who engages in lobbying activities without compensation on behalf of an organization is not required to register as a lobbyist for the organization as long as the lobbying activity does not exceed the financial or time limits set in ORS 171.735 (4).

(5) A statement required by this section shall include a copy of any notice provided to a public official under ORS 244.100 (3).

(6) For each statement required by this section, an entity comprised of more than one lobbyist may file one statement that reports expenditures by the entity and not by individual lobbyists. [1973 c.802 §5; 1974 c.72 §29; 1975 c.747 §4; 1979 c.666 §2; 1987 c.158 §32; 1987 c.566 §4; 1991 c.354 §1; 1991 c.677 §2; 1993 c.743 §4; 2001 c.751 §5]

171.750 Employers of lobbyists required to file expense statements; annual revision of base amount. (1) Any person on whose behalf a lobbyist was registered, or was required to register with the Oregon Government Standards and Practices Commission at any time during the preceding calendar year, shall file with the commission, by January 31st of each year, a statement showing, for the preceding calendar year:

(a) The total amount of all moneys expended for lobbying activities on the persons behalf, excluding living and travel expenses incurred for a lobbyist performing lobbying services.

(b) The name of any legislative or executive official to whom or for whose benefit, on any one occasion, an expenditure in excess of $25 for the purpose of lobbying is made by the person, but not including information previously reported in compliance with ORS 171.745, and the date, name of payee, purpose and amount of that expenditure.

(2) Using July 1, 1979, as the base, the dollar amount specified in subsection (1)(b) of this section shall be adjusted annually by the commission based upon the change in the Portland Consumer Price Index for All Urban Consumers for All Items as prepared by the Bureau of Labor Statistics of the United States Department of Labor, or its successor, during the preceding 12-month period. The amount determined under this subsection shall be rounded to the nearest dollar.

(3) A statement required under subsection (1) of this section shall include a copy of any notice provided to a public official under ORS 244.100 (3). [1973 c.802 §6; 1975 c.747 §5; 1979 c.666 §3; 1987 c.566 §5; 1991 c.677 §3; 2001 c.751 §6]

171.755 [1965 c.488 §1; repealed by 1973 c.802 §15]

171.756 Prohibited conduct. (1) A lobbyist may not instigate the introduction of any legislative action for the purpose of obtaining employment to lobby in opposition to the legislative action.

(2) A lobbyist may not attempt to influence the vote of any member of the Legislative Assembly by the promise of financial support of the candidacy of the member, or by threat of financing opposition to the candidacy of the member, at any future election.

(3) A person may not lobby or offer to lobby for consideration any part of which is contingent upon the success of any lobbying activity.

(4) A legislative or executive official may not receive consideration other than from the State of Oregon for acting as a lobbyist in Oregon. [1973 c.802 §7; 1974 c.72 §30; 1975 c.747 §6; 1987 c.566 §6; 1989 c.340 §1; 1993 c.743 §5; 2001 c.751 §7]

171.760 [1965 c.488 §4; repealed by 1973 c.802 §15]

171.762 Verification of reports, registrations and statements. (1) Each report, registration or statement required by ORS 171.725 to 171.785 shall contain or be verified by a written declaration that it is made under the penalties of false swearing. Such declaration shall be in lieu of any oath otherwise required.

(2) No person shall willfully make and subscribe any document which contains or is verified by a written declaration for false swearing which the person does not believe to be true and correct to every matter. [1973 c.802 §8; 1979 c.666 §4]

171.764 False statement or misrepresentation by lobbyist or public official prohibited; defense. (1) No lobbyist or public official, as defined in ORS 244.020, shall make any false statement or misrepresentation to any legislative or executive official or, knowing a document to contain a false statement, cause a copy of such document to be received by a legislative or executive official without notifying such official in writing of the truth as prescribed in subsection (2) of this section.

(2) It is a defense to a charge of violation of subsection (1) of this section if the person who made the false statement or misrepresentation retracts the statement or misrepresentation and notifies the official in writing of the truth:

(a) In a manner showing complete and voluntary retraction of the prior false statement or misrepresentation; and

(b) Before the subject matter of the false statement or misrepresentation is submitted to a vote of a legislative committee or either house of the Legislative Assembly or is relied upon by an executive official in an administrative hearing.

(3) As used in this section:

(a) False statement or misrepresentation means the intentional misrepresentation or misstatement of a material fact.

(b) Material means that which may have affected the course or outcome of any proceeding or transaction if known prior to the proceeding or transaction. [1993 c.743 §6]

171.765 [1965 c.488 §2; repealed by 1973 c.802 §15]

171.766 Public nature of reports, registrations and statements. All information submitted to the Oregon Government Standards and Practices Commission in any report, registration or statement required by ORS 171.725 to 171.785 is a public record. [1973 c.802 §9; 1983 c.740 §38]

171.770 [1965 c.488 §3; repealed by 1973 c.802 §15]

171.772 Commission to prescribe forms, accept voluntary filings and provide public access to filed information. In carrying out the provisions of ORS 171.725 to 171.785, the Oregon Government Standards and Practices Commission shall:

(1) Prescribe forms for registrations, statements and reports required to be filed by ORS 171.725 to 171.785, and provide such forms to persons required to register and to file such statements and reports;

(2) Accept and file any information voluntarily supplied that exceeds the requirements of ORS 171.725 to 171.785; and

(3) Make registrations, statements and reports filed available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost. [1973 c.802 §10; 1983 c.740 §39]

171.775 [1965 c.488 §5; repealed by 1973 c.802 §15]

171.776 Commissions duties; advisory opinions; status of opinions. (1) In addition to the duties prescribed in ORS 171.772, the Oregon Government Standards and Practices Commission may make inquiries or investigations in the manner prescribed in ORS 171.778 with respect to registrations, statements and reports filed under ORS 171.725 to 171.785, and with respect to any alleged failure to register or to file any statements or reports required under ORS 171.725 to 171.785, and upon signed complaint by any individual or on its own instigation, with respect to apparent violation of any part of ORS 171.725 to 171.785.

(2) Upon written request of any lobbyist, lobbyist employer or any person, or upon its own motion, the commission, under signature of the chairperson, may issue and publish opinions on the requirements of ORS 171.725 to 171.785, based on actual or hypothetical circumstances.

(3) If any lobbyist or lobbyist employer associated with the lobbyist is in doubt whether a proposed transaction or action constitutes a violation of ORS 171.725 to 171.785, the lobbyist or lobbyist employer may request in writing a determination from the commission. The requester shall supply such information as the commission requests to enable it to issue the interpretation.

(4) A lobbyist or lobbyist employer associated with the lobbyist shall not be liable under ORS 171.725 to 171.785 for any action or transaction carried out in accordance with an advisory interpretation issued under subsection (3) of this section. Such an advisory interpretation shall be considered a formal opinion having precedential effect and shall be subject to review by legal counsel to the commission before the interpretation is sent to the requester. [1973 c.802 §11; 1983 c.740 §40; 1993 c.743 §7]

171.778 Investigation and review of complaints of violations of ORS 171.725 to 171.785; procedure; confidentiality; order; court review. (1) Upon its own instigation or signed complaint of any person, the Oregon Government Standards and Practices Commission may undertake action in the Preliminary Review Phase with respect to any alleged violation of ORS 171.725 to 171.785. The person who is the subject of a complaint or of the commissions own action shall be notified immediately upon receipt of the complaint or upon adoption of a motion by the commission to undertake any action concerning the person. The notice shall be given by telephone if the person can be reached and a notice shall also be mailed to the person. The notice shall include the nature of the complaint or motion and a copy of all materials submitted along with the complaint or materials which give rise to the commissions instigation of action on its own motion. However, the person must also be notified in advance if an issue that may give rise to a motion to undertake action on the commissions own instigation is to be discussed at a commission meeting. Before investigating any complaint or undertaking an investigation on its own instigation, the commission shall make a finding that there is cause to undertake an investigation, notify the person who is the subject of the investigation, identify the issues to be examined and shall confine its investigation to those issues. If the commission finds reason to expand its investigation, it shall move to do so and shall record in its minutes the issues to be examined before expanding the scope of its investigation and formally notify the complainant and the person who is the subject of the complaint of the expansion and the scope thereof. If the commission does not make a finding of cause, it shall dismiss the complaint or rescind its motion and shall formally enter the dismissal or rescission on its records. The commission shall notify the person of the dismissal or rescission. After dismissal or rescission, the commission shall take no further action involving the person unless a new and different complaint is filed or action at its own instigation is undertaken based on different conduct.

(2) The commission may:

(a) During the Preliminary Review Phase, seek, solicit or otherwise obtain any books, papers, records, memoranda or other additional information, administer oaths, and take depositions necessary to determine whether there is cause; and

(b) During the Investigatory Phase, require any additional information, administer oaths, take depositions and issue subpoenas to compel attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to complete the investigation. If any person fails to comply with any subpoena issued under this section or refuses to testify on any matters on which the person may be lawfully interrogated, the procedure provided in ORS 183.440 shall be followed to compel compliance.

(3) The person conducting any inquiry or investigation shall do so in an impartial, objective manner. All favorable and unfavorable information collected by the investigator shall be turned over to the commission.

(4) The findings of the commission in any inquiry or investigation shall be reported impartially, including both favorable and unfavorable findings, and shall be made available to the person who is the subject thereof and to any employer of the person.

(5) Hearings relating to any charge of alleged violation of ORS 171.725 to 171.785 must be held before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The procedure shall be that for a contested case under ORS chapter 183.

(6)(a) The period of time from the filing of a complaint or from acting on the commissions own instigation to the finding of cause or dismissal of the complaint or rescission of the motion shall be termed the Preliminary Review Phase and shall not exceed 90 days unless a delay is stipulated to by both the subject person and the Oregon Government Standards and Practices Commission, with the commission reserving a portion of the delay period to complete its actions.

(b) The Preliminary Review Phase shall be confidential. Commission members and staff may acknowledge receipt of a complaint but shall make no public comment or publicly disclose any materials relating to a case during the Preliminary Review Phase. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

(c) The commissions deliberations of a case at the conclusion of the Preliminary Review Phase shall be conducted in executive session. All case related materials and proceedings shall be open to the public after the commission makes a finding of cause, dismisses a complaint or rescinds a motion. Prior to the end of the Preliminary Review Phase, the executive director of the commission shall prepare a statement of the facts determined during the phase, including appropriate legal citations and relevant authorities. Before presentation to the commission, the executive directors statement shall be reviewed by legal counsel to the commission.

(d) The time limit imposed in this subsection and the commissions inquiry are suspended if:

(A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission, unless the parties stipulate otherwise; or

(B) A court has enjoined the commission from continuing its inquiry.

(7)(a) The period of time from the finding of cause to the beginning of any contested case proceedings shall be termed the Investigatory Phase and shall not exceed 120 days unless a delay is stipulated to by both the subject person and the Oregon Government Standards and Practices Commission, with the commission reserving a portion of the delay period to complete its actions.

(b) The time limit imposed in this subsection and the commissions investigation are suspended if:

(A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission, unless the parties stipulate otherwise; or

(B) A court has enjoined the commission from continuing its investigation.

(c) At the end of the Investigatory Phase, the commission shall take action by order, which action may include:

(A) Dismissal, with or without comment;

(B) Continuation of the investigation to determine further facts, but no more than one continuation, not to exceed 30 days duration, shall be taken;

(C) Moving to a contested case proceeding;

(D) Seeking a negotiated settlement; or

(E) Taking other appropriate action if justified by the findings.

(8) If, at the end of the Investigatory Phase, the commission takes action by order to move to a contested case proceeding, a person may notify the commission that the person elects to have the commission file a lawsuit against the person in the Marion County Circuit Court in lieu of the contested case proceeding. The court may impose the penalty described in ORS 171.992. The person shall notify the commission of the election in writing no later than 21 days after receiving notification of the commissions action by order to move to the contested case proceeding. The commission shall file suit within 30 days after receiving notice that the person has elected the lawsuit procedure.

(9) The commission shall not inquire into or investigate any complaint or act at its own instigation on alleged conduct that occurred more than four years before the complaint is filed or action is undertaken.

(10) Nothing in this section is intended to prevent the commission and the person alleged to have violated ORS 171.725 to 171.785 from stipulating to a finding of fact concerning the violation and consenting to an appropriate penalty. The commission shall enter an order accordingly.

(11) As used in this section, cause and pending have the meanings given those terms in ORS 244.260. [1993 c.743 §2; 1993 c.747 §1; 1999 c.849 §§48,49; 2003 c.75 §27]

171.780 [1973 c.802 §14; repealed by 1981 c.522 §2]

171.785 Sanctions to be prescribed by either chamber of Legislative Assembly; uniform application. (1) In addition to such penalties as otherwise may be provided by law, a person is subject to such sanctions as either house of the Legislative Assembly may prescribe if the person:

(a) Violates any provision of ORS 171.740 to 171.762; or

(b) Fails to file any report, registration or statement or to furnish any information required by ORS 171.725 to 171.785 and 171.992.

(2) The sanctions referred to in subsection (1) of this section shall be uniformly applied to all persons subject to ORS 171.725 to 171.785 and 171.992. [1973 c.802 §12]

CONTACT WITH LEGISLATIVE ASSEMBLY

171.790 Local government officials and employees authorized to contact Legislative Assembly. Notwithstanding any provision of a city or county charter or any ordinance or order adopted thereunder, a city or county shall not:

(1) Prohibit an elected official, other officer or employee of the city or county from initiating contacts with legislators or giving testimony before public sessions of committees of the Legislative Assembly or public hearings of state agencies when:

(a) The contacts are made or testimony given as a representative of the city or county;

(b) The contacts are made or testimony given to represent the interests of the city or county or the residents thereof;

(c) No substantial part of the duties performed by the official, officer or employee consists of influencing or attempting to influence matters which may be the subject of action by either house of the Legislative Assembly or any of its committees;

(d) The official, officer or employee receives no consideration for making the contacts or giving testimony other than the remuneration ordinarily paid to the official, officer or employee out of the funds of the city or county in return for duties performed for the city or county, together with reimbursement for expenses actually and necessarily incurred in appearing before the legislative committees or state agencies; and

(e) The official, officer or employee is not required to register with the Oregon Government Standards and Practices Commission under ORS 171.725 to 171.785 and the rules of the commission adopted thereunder.

(2) Prohibit an elected official, other officer or employee of the city or county from initiating contacts with legislators when the contacts are made to express personal political views and do not occur during working hours while the official, officer or employee is on the job.

(3) Prohibit an elected official, other officer or employee of the city or county from responding to requests from legislators or committees of the Legislative Assembly for information, data or opinions. [1985 c.788 §1]

171.795 Electronic distribution of information. (1) The Legislative Assembly finds and declares that it is now possible and feasible in this electronic age to distribute information more widely by way of electronic communication. The Legislative Assembly further finds that it is desirable to make information available to the citizens of this state in a timely manner and for the least possible cost. The use of electronic communication will:

(a) Better inform the public of legislative proceedings and matters pending before the Legislative Assembly;

(b) Allow broader participation among Oregonians in the legislative process;

(c) Make information regarding legislative matters and proceedings more readily available to the citizens of this state;

(d) Allow constituents to better communicate with their elected representatives, irrespective of where they reside;

(e) Make administrative rules adopted or amended by state agencies more readily available to the citizens of this state; and

(f) Provide the public with a better insight into the operations of state government.

(2) This section and ORS 173.763, 173.766 and 183.365 may be cited as the Oregon Public Access Act. [1995 c.614 §§1,2]

TRADE AND ECONOMIC DEVELOPMENT COMMITTEE

171.800 Definitions for ORS 171.800 to 171.845. As used in ORS 171.800 to 171.845, unless the context requires otherwise, committee means the Legislative Committee on Trade and Economic Development. [1973 c.700 §1; 1975 c.225 §7]

171.805 Committee established; members; term; advisory committees; cochairpersons; executive officer. (1) The Legislative Committee on Trade and Economic Development is established as a joint committee of the Legislative Assembly.

(2) The Legislative Committee on Trade and Economic Development shall consist of the Speaker of the House of Representatives, the President of the Senate, six members of the House appointed by the Speaker of the House of Representatives, at least one of whom shall have served on the committee in the preceding interim between legislative sessions, and five members of the Senate appointed by the President of the Senate, at least one of whom shall have served on the committee in the preceding interim between legislative sessions. The appointing authorities shall appoint members of a new committee within 30 days after the convening of the Legislative Assembly in regular session.

(3) The Speaker of the House of Representatives and the President of the Senate may each designate an alternate from among the members of the respective house from time to time to exercise powers as a member of the committee when the Speaker or the President is not in attendance at a meeting of the committee except that the alternate shall not preside if the Speaker or President is chairperson.

(4) The term of a member of the committee shall expire upon the convening of the Legislative Assembly in regular session next following the members appointment. Vacancies occurring in the membership of the committee shall be filled by the appointing authority.

(5) The committee has a continuing existence and may meet, act and conduct its business during the sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions.

(6) The cochairpersons, one from each house, shall preside alternately during the regular session of the Legislative Assembly. The chairperson and vice chairperson shall be alternated between the Senate and the House of Representatives each interim.

(7) The committee may appoint advisory committees or subcommittees, which may include individuals other than members of the Legislative Assembly. A member of such committee or subcommittee who is not a member of the Legislative Assembly shall be compensated and reimbursed in the manner provided in ORS 292.495.

(8) The President of the Senate and the Speaker of the House of Representatives, jointly, shall appoint an executive officer who shall serve at their pleasure. Subject to the approval of appointing authorities, the executive officer may appoint such other staff as is necessary to carry out the functions of the committee. [1973 c.700 §2; 1975 c.225 §8; 1975 c.530 §3a; 1977 c.891 §3; 1983 c.150 §1]

171.810 [1973 c.700 §3; 1975 c.225 §9; repealed by 1983 c.150 §3]

171.815 [1973 c.700 §4; 1975 c.225 §10; repealed by 1983 c.150 §3]

171.820 [1973 c.700 §5; 1975 c.225 §11; repealed by 1983 c.150 §3]

171.825 Duties of executive officer to prepare studies and reports; assistance for Legislative Assembly. (1) Pursuant to policies established by the Legislative Committee on Trade and Economic Development, the executive officer of the committee:

(a) Shall obtain information and reports relating to international trade and economic development when requested to do so by a member of the Legislative Assembly.

(b) Shall give such consideration to and service concerning any measure or matter before the Legislative Assembly as circumstances will permit, and which is in any way requested by the House of Representatives or Senate, or any committee of the Legislative Assembly having the measure or matter before it for consideration.

(c) In conformity with any applicable rules of the House or Senate, shall perform or cause to be performed, as circumstances will permit, service requested by any committee of the Legislative Assembly in connection with the performance of its functions.

(d) Shall attend, in person or by a representative, meetings of the Oregon Economic and Community Development Commission, all regional meetings of port districts and meetings of state agencies having responsibility for international trade or economic development and report to the committee on such meetings.

(2) Assignments made to the committee by joint or concurrent resolution of the Legislative Assembly shall be given priority over other requests received or initiated by the committee. [1973 c.700 §6; 1975 c.225 §12; 1995 c.79 §56]

171.830 Committee duties. The Legislative Committee on Trade and Economic Development shall:

(1) Maintain access to a current inventory of all international exports from this state, their value and the markets to which they were sent.

(2) Receive and evaluate studies and research concerning the impact of international trade, trade development efforts and economic development activities upon the State of Oregon.

(3) Receive and evaluate studies and research for the purpose of improving legislative knowledge of international trade potentials for Oregon products and the effects of trade development efforts and economic development activities.

(4) Engage in international, national, regional or local cooperative efforts for the study and the development of international trade as it may affect the State of Oregon.

(5) Seek the advice and assistance of political subdivisions of the state, any governmental agencies, representatives of foreign governments, institutions of higher learning, research and trade organizations, representatives of private industry and agriculture, associations which have an interest in international trade, trade development and economic development and any other party who is interested in such fields.

(6) Recommend to the Legislative Assembly legislative alternatives for the utilization of existing markets, identification and development of new avenues and markets for Oregon products, and the enhancement of favorable impacts of trade upon the economy of the State of Oregon.

(7) Serve as a clearinghouse for information that will assist all public and private agencies with activities in the areas of international trade and economic development so that they may be better able to coordinate their activities. [1973 c.700 §7; 1975 c.225 §13]

171.833 Other duties of committee. (1) In addition to any other duties imposed on the Legislative Committee on Trade and Economic Development by law or joint resolution of the Legislative Assembly, the committee shall study and review international trade, trade development and economic development activities in the State of Oregon in order to assure a strong, coordinated program. The committee shall engage in appropriate legislative activities to extend and strengthen strong interstate programs in international trade from which the people of Oregon will benefit.

(2) The committee shall confer with the Economic and Community Development Department in carrying out its duties at least once annually. [1975 c.225 §6]

171.835 Committee authorized to contract for performance of duties; applicability of federal laws. The Legislative Committee on Trade and Economic Development may enter into any contracts necessary for the performance of its duties and functions. All contracts entered into by the committee shall be made in accordance with the laws of the state governing the making of such contracts. However, contracts entered into with the United States or any agency of the United States shall be made in accordance with applicable laws of the United States or any rule or regulation made thereunder. [1973 c.700 §8]

171.840 Committee authorized to receive funds to carry out functions; conditions on receipt of certain funds. (1) The Legislative Committee on Trade and Economic Development may accept, receive, receipt for, disburse and expend federal moneys and other moneys, public or private, for the accomplishment of the purposes of ORS 171.800 to 171.845.

(2) All federal moneys accepted under this section shall be accepted and transferred or expended by the committee upon such terms and conditions as are prescribed by the United States.

(3) All other moneys accepted under this section shall be accepted and transferred or expended by the committee upon such terms and conditions as are prescribed by law.

(4) All moneys received by the committee pursuant to this section shall be deposited in the State Treasury and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are continuously appropriated to the committee for the purposes for which they were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available. [1973 c.700 §9]

171.845 Reports on economic development consequences from lottery expenditures; content; submittal to Legislative Assembly. (1) All agencies, persons and organizations expending moneys from the net proceeds of the lottery authorized by section 4, Article XV of the Oregon Constitution for the public purpose described in section 4, Article XV of the Oregon Constitution shall report to the joint Legislative Committee on Trade and Economic Development on the economic development consequences of those expenditures. Such reports shall be submitted in accordance with an annual schedule and in a form prescribed by the committee, and shall include at a minimum information on the following:

(a) An accounting of the amounts expended from the lottery proceeds;

(b) An estimate of the amounts of public and private funds expended in concert with lottery funds to achieve the public purpose described in section 4, Article XV of the Oregon Constitution;

(c) An estimate of the number of jobs produced by the total expenditure of funds for the public purpose described in section 4, Article XV of the Oregon Constitution; and

(d) Such other information as the committee may require.

(2) The reports required by subsection (1) of this section shall be submitted to the Legislative Assembly. [Formerly 461.720; 1993 c.18 §29]

171.850 Agency report on business activities. Every agency that adopts a rule affecting business as described in ORS 183.335 or 183.540 shall submit annually a report of its activities concerning business to the Legislative Committee on Trade and Economic Development. [1981 c.755 §7]

COMMITTEE ON INFORMATION MANAGEMENT AND TECHNOLOGY

171.852 Joint Legislative Committee on Information Management and Technology; membership; term; expenses of members. (1) There is hereby created a Joint Legislative Committee on Information Management and Technology consisting of four members appointed by the Speaker of the House of Representatives, at least two of whom shall have served on the Joint Ways and Means Committee, and three members of the Senate appointed by the President of the Senate, at least one of whom shall have served on the Joint Ways and Means Committee.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim between sessions.

(3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the members term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee or any subcommittee thereof in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Fiscal Office.

(5) Action of the committee shall be taken only upon the affirmative vote of the majority of members of the committee.

(6) The Legislative Fiscal Office shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as provided by law. [Formerly 182.115; 1993 c.724 §15a]

171.855 Duties of committee. The Joint Legislative Committee on Information Management and Technology shall:

(1) Establish statewide goals and policy regarding information systems and technology, including telecommunications.

(2) Conduct studies of information management and technology efficiency and security.

(3) Review the activities of the Oregon Department of Administrative Services, Information Resources Management Council.

(4) Make recommendations regarding established or proposed information resource management programs and information technology acquisitions. [1975 c.731 §2; formerly 182.121; 1993 c.724 §15b]

COMMITTEE ON PUBLIC EDUCATION APPROPRIATION

171.857 Appointment; report. (1) The President of the Senate and the Speaker of the House of Representatives shall jointly appoint a special legislative committee to issue a report pursuant to section 8, Article VIII of the Oregon Constitution.

(2) The Legislative Assembly in the report shall:

(a) Demonstrate that the amount within the budget appropriated for the states system of kindergarten through grade 12 public education is the amount of moneys as determined by the Quality Education Commission established by ORS 327.500 that is sufficient to meet the quality goals; or

(b) Identify the reasons that the amount appropriated for the states system of kindergarten through grade 12 public education is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of kindergarten through grade 12 public education to meet the quality goals. In identifying the impact of the insufficiency, the Legislative Assembly shall include in the report how the amount appropriated in the budget may affect both the current practices and student performance identified by the commission under ORS 327.506 (4)(a) and the best practices and student performance identified by the commission under ORS 327.506 (4)(b).

(3)(a) Notwithstanding subsection (2) of this section, the Legislative Assembly may make a determination that the report of the Quality Education Commission should not be used as the basis for carrying out the reporting requirements of section 8, Article VIII of the Oregon Constitution, and subsection (2) of this section. If the report is not used, the Legislative Assembly shall identify the reasons for not using the report to meet the reporting requirements and shall outline an alternative methodology for making the findings required by section 8, Article VIII of the Oregon Constitution.

(b) The alternative methodology shall be based on:

(A) Research, data and public values; and

(B) The performance of successful schools, professional judgment or a combination of the performance of successful schools and professional judgment.

(c) The Legislative Assembly shall include in the report that uses the alternative methodology a determination of how the amount appropriated may affect the ability of the states system of kindergarten through grade 12 public education to meet quality goals established by law, including expected student performance against those goals.

(4) The Legislative Assembly shall identify in the report whether the states system of post-secondary public education has quality goals established by law. If there are quality goals, the Legislative Assembly shall include in the report a determination that the amount appropriated in the budget is sufficient to meet those goals or an identification of the reasons the amount appropriated is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of post-secondary public education to meet those quality goals.

(5) The report shall be issued within 180 days after the regular session of the Legislative Assembly adjourns sine die.

(6) The Legislative Assembly shall provide public notice of the reports issuance, including posting the report on the Internet and providing a print version of the report upon request. [2001 c.895 §7; 2003 c.14 §69]

WESTERN STATES LEGISLATIVE FORESTRY TASK FORCE

171.860 Western States Legislative Forestry Task Force; membership; duties; expenses. (1) The President of the Senate and the Speaker of the House of Representatives, joining with the presiding officers of the legislatures of Washington, Idaho, Montana, California and Alaska, shall appoint, respectively, two Senators and two Representatives to represent Oregon on the Western States Legislative Forestry Task Force, which shall operate as a clearinghouse for opinion from all the various interests involved in the western states forest industries, and which shall include among its duties the duty to report to the legislatures of the participating states and to the state delegations in the United States Congress concerning means of protecting and fostering the forest industries of the participating states.

(2) The legislators appointed to represent Oregon shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses under ORS 171.072 from funds appropriated therefor. [1987 c.678 §1; 1987 c.879 §26]

PACIFIC FISHERIES LEGISLATIVE TASK FORCE

171.865 Pacific Fisheries Legislative Task Force; membership; duties; expenses. (1) The President of the Senate and the Speaker of the House of Representatives, joining with the presiding officers of other jurisdictions, shall appoint, respectively, two Senators and two Representatives to represent Oregon on the Pacific Fisheries Legislative Task Force, which represents the legislative interests of Alaska, California, Idaho and Washington. The task force shall operate as a clearinghouse for opinion from all the various interests involved in Pacific fishing, and which shall include among its duties the duty to report to the legislatures of the participating jurisdictions and to the state delegations in the United States Congress concerning means of protecting and fostering Pacific fishing in the participating jurisdictions.

(2) Participation in the activities of the task force by individuals appointed to represent the State of Oregon is subject to the following conditions:

(a) Members must use existing staff personnel for administrative support work.

(b) Members shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 171.072 from funds appropriated therefor. [1987 c.678 §2; 1987 c.879 §27]

COLUMBIA RIVER RESOURCE TASK FORCE

171.867 Columbia River Resource Task Force; membership; duties; staff; expenses. (1) The President of the Senate and the Speaker of the House of Representatives, shall appoint, respectively, two Senators and two Representatives to represent Oregon on the Columbia River Resource Task Force. The task force shall operate as a clearinghouse for issues of interest and concern on the Columbia River and shall include among its duties the duty to report to the legislatures of the participating jurisdictions and to the state delegations in the United States Congress concerning those interests and concerns in the participating jurisdictions.

(2) The appointments shall become operative when the presiding officers from Washington, Idaho and Montana, or any two of them, make legislative appointments for the same purpose.

(3) Participation in the activities of the task force by legislators appointed to represent the State of Oregon is subject to the following conditions:

(a) Legislative members must use existing staff personnel for administrative support work.

(b) Legislative members shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 171.072 from funds appropriated therefor. [1991 c.926 §1]

STUDIES OF MANDATED HEALTH COVERAGE

171.870 Legislative findings. (1) The Legislative Assembly takes notice of the increasing number of legislative proposals for mandating certain health coverages, whether such proposals mandate payments for certain providers of health care or mandate the offering of health coverages by insurance carriers and health care service contractors as a component of individual or group policies. Improved access to these health care services to segments of the population who desire them may provide social and health consequences that are beneficial and in the public interest.

(2) The Legislative Assembly also takes notice of the fact that the cost ramifications of expanding health coverages is resulting in a growing public concern. The way that the coverages are structured and the steps taken to create incentives to provide cost-effective services or to take advantage of features of services that offset costs can significantly affect the cost of mandating particular coverages.

(3) The Legislative Assembly hereby finds and declares the following:

(a) The merits of a particular coverage mandate must be balanced against a variety of consequences that may go far beyond the immediate effect upon the cost of insurance coverage.

(b) A systematic review of legislation proposing mandated or mandatorily offered health coverage that explores all ramifications of the proposed legislation will assist the Legislative Assembly determining whether mandating a particular coverage or offering is in the public interest. [1985 c.747 §55]

171.875 Report required to accompany measures proposing mandated coverage. Every proposed legislative measure that mandates a health insurance coverage, whether by requiring payment for certain providers or by requiring an offering of a health insurance coverage by an insurer or health care service contractor as a component of individual or group health insurance policies, shall be accompanied by a report that assesses both the social and financial effects of the coverage in the manner provided in ORS 171.880, including the efficacy of the treatment or service proposed. The report may be prepared either by the chief sponsor or by any other proponent of the proposed measure. The report shall be submitted with the proposed measure when the proposed measure is submitted for filing, and shall be in writing and be a public record. [1985 c.747 §56]

171.880 Content of report. The report required under ORS 171.875, to the extent that information is available, shall include but need not be limited to the following:

(1) Answers to the following questions concerning the social effect of the proposed measure:

(a) To what extent is the treatment or service used by the general population of Oregon?

(b) To what extent is the insurance coverage already generally available in Oregon?

(c) What proportion of the population of Oregon already has such coverage?

(d) To what extent does the lack of coverage result in financial hardship in Oregon?

(e) What evidence exists to document the medical need in Oregon for the proposed treatment or services?

(2) Answers to the following questions concerning the financial effect of the proposed measure:

(a) To what extent is the coverage expected to increase or decrease the cost of treatment or services?

(b) To what extent is the coverage expected to increase the use of the treatment or services?

(c) To what extent is the mandated treatment or services expected to be a substitute for more expensive treatment or services?

(d) To what extent is the coverage expected to increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders?

(e) What will be the effect of this coverage on the total cost of health care? [1985 c.747 §57]

PENALTIES

171.990 Penalty for witness failing to appear or to give testimony in legislative proceeding. Every person who, having been summoned as a witness under ORS 171.510 to give testimony or to produce books, papers, records or documents upon any matter under inquiry before either house or any of the committees referred to in ORS 171.505, willfully makes default, or who, having appeared, refuses to answer any question pertinent to the matter under inquiry, is guilty of a misdemeanor. [1953 c.544 §3; 1961 c.167 §13]

171.992 Civil penalty for violation of lobby regulation. (1) Any person who violates any provision of ORS 171.740 to 171.762, or any rule adopted pursuant thereto, shall forfeit and pay to the General Fund a civil penalty for each violation of not more than $1,000, to be determined by the Oregon Government Standards and Practices Commission.

(2) The civil penalty referred to in subsection (1) of this section may be recovered in an action brought thereon in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745. In any proceedings before the court, including judicial review under ORS 183.745, the court may review the penalty as to both liability and reasonableness of amount. [1973 c.802 §13; 1987 c.566 §6a; 1991 c.734 §9]

_______________



Chapter 172

Chapter 172 Â Commission on Uniform Laws; Commission on Indian Services

2005 EDITION

COMMISSIONS ON UNIFORM LAWS, INDIAN SERVICES

STATE LEGISLATIVE DEPARTMENT AND LAWS

COMMISSION ON UNIFORM STATE LAWS

172.010Â Â Â Â  Commission on Uniform State Laws; compensation and expenses of members

172.020Â Â Â Â  Duties of the commission

COMMISSION ON INDIAN SERVICES

172.100Â Â Â Â  Legislative policy

172.110Â Â Â Â  Members; appointment; qualifications; term; quorum; compensation and expenses

172.120Â Â Â Â  Duties and powers; report

172.130Â Â Â Â  Executive Officer and employees

172.140Â Â Â Â  Authority to accept contributions; disposition of funds received

COMMISSION ON UNIFORM STATE LAWS

Â Â Â Â Â  172.010 Commission on Uniform State Laws; compensation and expenses of members. (1) A commission hereby is created to be known as the Commission on Uniform State Laws which shall consist of:

Â Â Â Â Â  (a) Three members of the bar who shall be appointed by the Governor for terms of four years each, or until their successors are appointed and qualify; and

Â Â Â Â Â  (b) Any resident of this state who has been elected a life member of the National Conference of Commissioners on Uniform State Laws because of long service in the cause of uniformity of state legislation.

Â Â Â Â Â  (2) The commissioners shall meet at least once in two years and shall elect one of their number as chairperson and another as secretary, each of whom shall hold office for a term of two years, or until a successor is elected and qualifies.

Â Â Â Â Â  (3) Upon the death, resignation or failure or refusal to serve of any appointed commissioner, the office shall become vacant and the Governor shall make an appointment to fill the vacancy for the unexpired term of the former appointee.

Â Â Â Â Â  (4) A member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 Â§9]

Â Â Â Â Â  172.020 Duties of the commission. Each commissioner shall attend the meetings of the National Conference of Commissioners on Uniform State Laws, and both in and out of such national conference shall do all in the power of the commissioner to promote uniformity in state laws, in all subjects in which uniformity is desirable and practicable. The commission shall report to the legislature at each regular session, and from time to time thereafter as the commission deems proper, an account of its transactions and its advice and recommendations for legislation. It also shall be the duty of the commission to bring about as far as practicable the uniform judicial interpretation of all uniform laws.

COMMISSION ON INDIAN SERVICES

Â Â Â Â Â  172.100 Legislative policy. It is declared to be the policy and intent of the Legislative Assembly that:

Â Â Â Â Â  (1) The State of Oregon shall establish a Commission on Indian Services for the purpose of improving services with American Indians in the State of Oregon.

Â Â Â Â Â  (2) The commission will not abrogate or supersede negotiations or relations that any Indian tribe, band or group might have or develop individually with any state, federal or local government. [1975 c.688 Â§1; 1979 c.33 Â§1]

Â Â Â Â Â  172.110 Members; appointment; qualifications; term; quorum; compensation and expenses. (1) The Commission on Indian Services shall be comprised of 13 members appointed jointly by the President of the Senate and the Speaker of the House of Representatives. Membership shall include:

Â Â Â Â Â  (a) One member from the Senate.

Â Â Â Â Â  (b) One member from the House of Representatives.

Â Â Â Â Â  (c) One member from the Confederated Tribes of the Warm Springs Indian Reservation.

Â Â Â Â Â  (d) One member from the Confederated Tribes of the Umatilla Indian Reservation.

Â Â Â Â Â  (e) One member from the Burns-Paiute Tribe.

Â Â Â Â Â  (f) One member from the Confederated Tribes of Siletz Indians of Oregon.

Â Â Â Â Â  (g) One member from the Confederated Tribes of the Grand Ronde.

Â Â Â Â Â  (h) One member from the Cow Creek Band of Umpqua Indians.

Â Â Â Â Â  (i) One member from the Confederated Coos, Lower Umpqua and Siuslaw Tribes.

Â Â Â Â Â  (j) One member from the Klamath Tribe.

Â Â Â Â Â  (k) One member from the Coquille Tribe.

Â Â Â Â Â  (L) One member from each of the following areas in which nonreservation Indians reside:

Â Â Â Â Â  (A) Portland urban area.

Â Â Â Â Â  (B) Willamette Valley area.

Â Â Â Â Â  (2) If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the appropriate house to exercise the powers of the Speaker or President as a member of the commission except that the alternate shall not preside if the Speaker or President is chairperson.

Â Â Â Â Â  (3) All appointments of those representing the Indian population shall be made from nominees selected by the appropriate tribal council or the representative Indian organizations in the identified nonreservation areas.

Â Â Â Â Â  (4) The term of office is two years. Vacancies shall be filled by the appointing authority for the unexpired term.

Â Â Â Â Â  (5) In the event that other nonfederally recognized tribes indigenous to Oregon obtain federal recognition status, the Commission on Indian Services may recommend to the Legislative Assembly that membership on the commission be granted to such tribes who demonstrate proof of federal recognition and their authority to speak in the interest of the tribe they represent. However, the total number of membership positions on the commission shall not exceed 13. In order to accommodate tribal representatives, the adjustment shall be made from among members designated under subsection (1)(L) of this section. Individual nontribal groups and organizations shall not be considered for membership on the commission. Though individual nontribal groups and organizations shall not be specifically represented on the commission, the commission as a whole shall serve as a forum for considering the needs and concerns of these groups and organizations as well as the needs and concerns of all American Indians in Oregon.

Â Â Â Â Â  (6) The commission shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

Â Â Â Â Â  (7) A majority of the members of the commission constitutes a quorum for the transaction of business but no final decision may be made without an affirmative vote of the majority of the members appointed to the commission.

Â Â Â Â Â  (8) Members who are not members of the Legislative Assembly may be paid compensation and expenses as provided in ORS 292.495, from such funds as may be available to the commission therefor. Members who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1975 c.688 Â§2; 1977 c.891 Â§4; 1979 c.33 Â§2; 1985 c.268 Â§1; 1985 c.565 Â§17; 1987 c.54 Â§1; 1987 c.879 Â§2; 1991 c.147 Â§1]

Â Â Â Â Â  172.120 Duties and powers; report. The Commission on Indian Services shall:

Â Â Â Â Â  (1) Compile information relating to services available to Indians, including but not limited to education and training programs, work programs, housing programs, health programs, mental health programs including alcohol and drug services, and welfare programs from local, state and federal sources and through private agencies.

Â Â Â Â Â  (2) Develop and sponsor in cooperation with Indian groups and organizations, programs to inform Indians of services available to them.

Â Â Â Â Â  (3) Develop and sponsor programs to make Indian wants and needs known to the public and private agencies the activities of which affect Indians. Encourage and support these public and private agencies to expand and improve their activities affecting the Indians.

Â Â Â Â Â  (4) Assess programs of state agencies operating for the benefit of Indians and make recommendations to the appropriate agencies for the improvement of those programs.

Â Â Â Â Â  (5) Report biennially to the Governor and the Legislative Assembly on all matters of concern to Indians of this state and recommend appropriate action. [1975 c.688 Â§3; 1979 c.33 Â§3]

Â Â Â Â Â  172.130 Executive Officer and employees. The Commission on Indian Services may employ an Executive Officer and other staff as may be necessary to carry out the purposes of ORS 172.100 to 172.140. [1975 c.688 Â§4; 1985 c.268 Â§2]

Â Â Â Â Â  172.140 Authority to accept contributions; disposition of funds received. The Commission on Indian Services may accept contributions of funds and assistance from the United States, its agencies, or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the commission. All such funds are continuously appropriated to aid in financing the functions of the commission and shall be deposited in the General Fund of the State Treasury to the credit of a separate account for the commission and shall be disbursed for the purpose for which contributed. [1975 c.688 Â§5; 1981 c.583 Â§4]

_______________



Chapter 173

Chapter 173 Â Legislative Service Agencies

2005 EDITION

LEGISLATIVE SERVICE AGENCIES

STATE LEGISLATIVE DEPARTMENT AND LAWS

GENERAL PROVISIONS

173.005Â Â Â Â  Personnel policies for employees of statutory committees

173.007Â Â Â Â  Personnel policies applicable to regular employees of Legislative Assembly

LEGISLATIVE IMPACT STATEMENTS

173.025Â Â Â Â  Preparation of fiscal impact and revenue impact statements for legislation affecting local governments

173.029Â Â Â Â  Preparation of statements for legislation creating new crime or increasing period of incarceration

173.035Â Â Â Â  Submission of statements to Legislative Assembly; committee referral and review

173.045Â Â Â Â  Revision of statements

173.051Â Â Â Â  Preparation of fiscal impact statements for legislation increasing employer contributions under Public Employees Retirement System

173.055Â Â Â Â  Contracts to provide fiscal data

LEGISLATIVE COUNSEL COMMITTEE

173.111Â Â Â Â  Legislative Counsel Committee and office of Legislative Counsel established

173.120Â Â Â Â  Legislative Counsel to be in attendance upon legislative sessions

173.130Â Â Â Â  Performance of legislative services; charges

173.135Â Â Â Â  Participation in legal proceedings to protect legislative interests

173.140Â Â Â Â  Preparation of initiative measures

173.160Â Â Â Â  Powers and duties of Legislative Counsel in preparing editions for publication

173.191Â Â Â Â  Membership; term; vacancies; advisory committees

173.200Â Â Â Â  Selection of Legislative Counsel

173.210Â Â Â Â  Employment of staff

173.215Â Â Â Â  Effect of expiration of terms of committee members

173.220Â Â Â Â  Location of Legislative CounselÂs office

173.230Â Â Â Â  Confidential nature of matters handled by committeeÂs staff

173.240Â Â Â Â  CommitteeÂs staff prohibited from influencing legislation

OREGON LAW COMMISSION

173.315Â Â Â Â  Oregon Law Commission established; duties; membership; chairperson

173.325Â Â Â Â  Compensation and expenses of members

173.328Â Â Â Â  Commission meetings

173.335Â Â Â Â  Commission staff; duties

173.338Â Â Â Â  Law revision program; drafting services

173.342Â Â Â Â  Commission biennial report to Legislative Assembly

173.345Â Â Â Â  Cooperation with bar associations or other associations

173.347Â Â Â Â  Appearance of commission members or staff before Legislative Assembly

173.352Â Â Â Â  Advisory and technical committees

173.355Â Â Â Â  Solicitation and receipt of gifts and grants

173.357Â Â Â Â  Disposition of moneys collected or received by commission

LEGISLATIVE FISCAL OFFICER

173.410Â Â Â Â  Appointing authority for Legislative Fiscal Officer; selection of officer

173.420Â Â Â Â  Duties of Legislative Fiscal Officer

173.450Â Â Â Â  Employment of staff; compensation and expenses of staff members

173.455Â Â Â Â  Maintaining confidentiality of draft measures

OREGON STATE CAPITOL FOUNDATION

173.500Â Â Â Â  Establishment; members; powers and duties

NATURAL RESOURCES POLICY ADMINISTRATOR

173.610Â Â Â Â  Appointing authority for Natural Resources Policy Administrator; selection of administrator

173.620Â Â Â Â  Duties of Natural Resources Policy Administrator

173.630Â Â Â Â  Employment of staff; compensation and expenses of staff members

173.640Â Â Â Â  Confidential nature of matters handled by administrator and staff; administrator and staff prohibited from influencing legislation

LEGISLATIVE ADMINISTRATION COMMITTEE

173.710Â Â Â Â  Legislative Administration Committee and office of Legislative Administrator established

173.720Â Â Â Â  Duties of Legislative Administrator

173.730Â Â Â Â  Committee membership; status; term; chairperson

173.740Â Â Â Â  Employment of staff; compensation and expenses of staff; staff prohibited from influencing legislation

173.750Â Â Â Â  Effect of expiration of terms of committee members

173.760Â Â Â Â  Advisory committees; compensation and expenses

173.763Â Â Â Â  Electronic distribution of information; no fee for distribution; reservation of copyright and other proprietary interest

173.766Â Â Â Â  Electronic mail address

173.770Â Â Â Â  Rules regarding fees for services and obtaining copyrights and patents

173.780Â Â Â Â  Sale or lease of data processing programs, materials and information

173.785Â Â Â Â  Capitol gift shop; bidding; use of profits

173.790Â Â Â Â  Stores Revolving Account; Property and Supplies Stores Account

LEGISLATIVE REVENUE OFFICER

173.800Â Â Â Â  Appointing authority for Legislative Revenue Officer; selection of officer

173.810Â Â Â Â  Employment of staff; compensation and expenses

173.820Â Â Â Â  Duties and powers

173.830Â Â Â Â  Authority to accept and expend funds; disposition of moneys received

173.840Â Â Â Â  Designation as applicant for certain federal programs

173.850Â Â Â Â  Department of Revenue to provide assistance; status of reports and information

173.855Â Â Â Â  Maintaining confidentiality of draft measures

GENERAL PROVISIONS

Â Â Â Â Â  173.005 Personnel policies for employees of statutory committees. (1) The appointing authority for regular employees of the Legislative Administration Committee, Legislative Counsel Committee or any other statutory committee or statutory office of the Legislative Assembly holding regular positions in the same sense as those held by regular employees of those statutory committees or offices, may adopt and follow policies in regard to working hours, leaves of absence, vacations and sick and disability leave for those employees consistent with the State Personnel Relations Law and applicable rules adopted pursuant thereto.

Â Â Â Â Â  (2) The Legislative Administration Committee may adopt and follow policies in regard to vacation and sick leave for regular employees of the Legislative Assembly to whom subsection (1) of this section does not apply that are consistent with the provisions of the State Personnel Relations Law and applicable rules adopted pursuant thereto.

Â Â Â Â Â  (3) Vacation and sick leave accrued by a regular employee of a statutory committee or office under subsection (1) of this section and by a regular employee of the Legislative Assembly under subsection (2) of this section shall be credited to the employee by the state agency in the executive or administrative branch that employs the regular employee immediately after that employeeÂs employment by a statutory committee or office or by the Legislative Assembly. [1971 c.638 Â§15; 1979 c.468 Â§38; 1979 c.509 Â§1a]

Â Â Â Â Â  173.007 Personnel policies applicable to regular employees of Legislative Assembly. (1) If the Legislative Administration Committee adopts policies under ORS 173.005 (2), it may give credit for vacation and sick leave of regular employees of the Legislative Assembly that accrued prior to October 3, 1979, if:

Â Â Â Â Â  (a) The policies adopted and the method of crediting the vacation and sick leave are consistent with the provisions of the State Personnel Relations Law and applicable rules adopted pursuant thereto; and

Â Â Â Â Â  (b) The regular employee has not been compensated previously in any way for any vacation or sick leave.

Â Â Â Â Â  (2) If the Legislative Administration Committee acts pursuant to subsection (1) of this section, vacation and sick leave accrued by a regular employee of the Legislative Assembly shall be credited as provided in ORS 173.005 (3) if a former regular employee is in the employ of a state agency in the executive or administrative branch. [1979 c.509 Â§Â§2,3]

Â Â Â Â Â  173.010 [Amended by 1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.015 [1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.020 [Repealed by 1953 c.492 Â§16]

LEGISLATIVE IMPACT STATEMENTS

Â Â Â Â Â  173.025 Preparation of fiscal impact and revenue impact statements for legislation affecting local governments. (1) The Legislative Fiscal Officer, with the aid of the Oregon Department of Administrative Services, Legislative Revenue Officer, state agencies and affected local governmental units, including school districts, shall prepare a fiscal impact statement on each measure introduced in the Legislative Assembly that could have an effect on expenditures of local governmental units, including school districts.

Â Â Â Â Â  (2) The Legislative Revenue Officer, with aid of the Legislative Fiscal Officer, the Department of Revenue, state agencies and affected local governmental units, including school districts, shall prepare a revenue impact statement on each measure introduced in the Legislative Assembly that could have any effect on revenues of local governmental units, including school districts. [1977 c.414 Â§1; 1989 c.970 Â§2]

Â Â Â Â Â  173.029 Preparation of statements for legislation creating new crime or increasing period of incarceration. (1) For any measure introduced in the Legislative Assembly the effect of which is to create a new crime or increase the period of incarceration allowed or required for an existing crime, the Legislative Fiscal Officer, with the aid of the Oregon Department of Administrative Services, Legislative Revenue Officer, state agencies and affected local governmental units, shall prepare a fiscal impact statement describing the fiscal impact that the measure would, if enacted, have on the state as well as on local governmental units.

Â Â Â Â Â  (2) In particular and to the extent practicable, the Legislative Fiscal Officer shall determine and describe in the statement the following:

Â Â Â Â Â  (a) The fiscal impact on state and local law enforcement agencies, including an estimate of the increase in anticipated number of arrests annually;

Â Â Â Â Â  (b) The fiscal impact on state and local courts, including an estimate of the increase in the anticipated number of trials annually;

Â Â Â Â Â  (c) The fiscal impact on district attorney offices, including an estimate of the increase in the anticipated number of prosecutions annually;

Â Â Â Â Â  (d) The fiscal impact on public defense resources, including an estimate of the increase in the anticipated number of cases annually; and

Â Â Â Â Â  (e) The fiscal impact on state and local corrections resources, including resources supporting parole and probation supervision, and also including an estimate of the increase in the anticipated number of bed-days to be used annually at both the state and local level as a result of the passage of the measure. [1987 c.854 Â§2; 2001 c.962 Â§103]

Â Â Â Â Â  173.030 [Amended by 1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.035 Submission of statements to Legislative Assembly; committee referral and review. The Legislative Fiscal Officer and Legislative Revenue Officer shall submit the statement prepared under ORS 173.025 or 173.029 to the Legislative Assembly at a time set by the rules of the house where the measure was introduced. The Speaker of the House of Representatives and the President of the Senate shall refer the statement to the committee to which the measure was referred. The committee shall review the statement prepared under ORS 173.025 or 173.029 prior to reporting the measure out. [1977 c.414 Â§2; 1987 c.854 Â§3]

Â Â Â Â Â  173.040 [Repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.045 Revision of statements. The Legislative Fiscal Officer and Legislative Revenue Officer shall review and revise the statement as measures are amended. [1977 c.414 Â§3]

Â Â Â Â Â  173.050 [Amended by 1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.051 Preparation of fiscal impact statements for legislation increasing employer contributions under Public Employees Retirement System. The Legislative Fiscal Officer, with the aid of the Public Employees Retirement Board and public employers providing benefits under ORS chapter 238A, shall prepare a fiscal impact statement on each measure introduced in the Legislative Assembly that would increase employer contributions under ORS chapter 238A. If the Legislative Fiscal Officer determines that a proposed measure would result in an increase in the total liability for benefits under ORS chapter 238A that is in excess of one-tenth of one percent, the Legislative Fiscal Officer shall promptly notify the Public Employees Retirement Board. The board shall thereafter promptly give notice of the proposed measure, and the fiscal impact of the proposed measure as determined by the Legislative Fiscal Officer, to all public employers providing benefits under ORS chapter 238A. [2003 c.733 Â§45b]

Â Â Â Â Â  173.055 Contracts to provide fiscal data. The Legislative Fiscal Officer and Legislative Revenue Officer are authorized to contract with other agencies or persons to provide fiscal data necessary to carry out the provisions of ORS 173.025 to 173.055. [1977 c.414 Â§4]

LEGISLATIVE COUNSEL COMMITTEE

Â Â Â Â Â  173.110 [1953 c.492 Â§1; repealed by 1969 c.256 Â§1 (173.111 enacted in lieu of 173.110)]

Â Â Â Â Â  173.111 Legislative Counsel Committee and office of Legislative Counsel established. The Legislative Counsel Committee is established as a joint committee of the Legislative Assembly. The Legislative Counsel Committee shall select a Legislative Counsel to serve as its executive officer. [1969 c.256 Â§2 (enacted in lieu of 173.110); 1971 c.638 Â§4; 1999 c.117 Â§1]

Â Â Â Â Â  173.120 Legislative Counsel to be in attendance upon legislative sessions. The Legislative Counsel shall be in attendance upon all sessions of the Legislative Assembly. [1953 c.492 Â§2]

Â Â Â Â Â  173.130 Performance of legislative services; charges. (1) The Legislative Counsel shall prepare or assist in the preparation of legislative measures when requested to do so by a member or committee of the Legislative Assembly.

Â Â Â Â Â  (2) Upon the written request of a state agency, the Legislative Counsel may prepare or assist in the preparation of legislative measures that have been approved for preparation in writing by the Governor or the GovernorÂs designated representative. The Legislative Counsel may also prepare or assist in the preparation of legislative measures that are requested in writing by the Judicial Department, the Governor, the Secretary of State, the State Treasurer, the Attorney General, the Commissioner of the Bureau of Labor and Industries or the Superintendent of Public Instruction. In accordance with ORS 283.110, the Legislative Counsel may charge the agency or officer for the services performed.

Â Â Â Â Â  (3) The Legislative Counsel shall give such consideration to and service concerning any measure or other legislative matter before the Legislative Assembly as is requested by the House of Representatives, the Senate or any committee of the Legislative Assembly that has the measure or other matter under consideration.

Â Â Â Â Â  (4) The Legislative Counsel, pursuant to the policies and directions of the Legislative Counsel Committee and in conformity with any applicable rules of the House of Representatives or Senate, shall perform or cause to be performed research service requested by any member or committee of the Legislative Assembly in connection with the performance of legislative functions. Research assignments made by joint or concurrent resolution of the Legislative Assembly shall be given priority over other research requests received by the Legislative Counsel. The research service to be performed includes the administrative services incident to the accomplishment of the research requests or assignments.

Â Â Â Â Â  (5) The Legislative Counsel shall give an opinion in writing upon any question of law in which the Legislative Assembly or any member or committee of the Legislative Assembly may have an interest when the Legislative Assembly or any member or committee of the Legislative Assembly requests the opinion. Except as provided in subsection (2) of this section and ORS 173.135, the Legislative Counsel shall not give opinions or provide other legal services to persons or agencies other than the Legislative Assembly and members and committees of the Legislative Assembly.

Â Â Â Â Â  (6) The Legislative Counsel may enter into contracts to carry out the functions of the Legislative Counsel. [1953 c.492 Â§3; 1959 c.295 Â§2; 1973 c.226 Â§1; 1979 c.237 Â§1; 1999 c.117 Â§2; 1999 c.207 Â§1; 2001 c.45 Â§2; 2001 c.104 Â§57]

Â Â Â Â Â  173.135 Participation in legal proceedings to protect legislative interests. When deemed necessary or advisable to protect the official interests of the Legislative Assembly, one or more legislative committees, or one or more members of the Legislative Assembly, the Legislative Counsel Committee may direct the Legislative Counsel and the staff of the Legislative Counsel, or may retain any member of the Oregon State Bar, to appear in, commence, prosecute or defend any action, suit, matter, cause or proceeding in any court or agency of this state or of the United States. Expenses and costs incurred pursuant to this section may be paid by the committee from any funds available to the committee. [1961 c.167 Â§32; 2005 c.22 Â§119]

Â Â Â Â Â  173.140 Preparation of initiative measures. The Legislative Counsel shall cooperate with the proponents of an initiative measure in its preparation when:

Â Â Â Â Â  (1) Requested in writing so to do by 50 or more electors proposing the measure; and

Â Â Â Â Â  (2) In the judgment of the committee there is reasonable probability that the measure will be submitted to the electors of the state under the laws relating to the submission of initiative measures. [1953 c.492 Â§4]

Â Â Â Â Â  173.150 [1953 c.492 Â§5; 1961 c.279 Â§1; repealed by 1981 c.517 Â§10 (171.275 enacted in lieu of 173.150)]

Â Â Â Â Â  173.152 [Formerly 171.272; 1963 c.420 Â§1; 1965 c.372 Â§1; 1981 c.517 Â§21; renumbered 171.315]

Â Â Â Â Â  173.155 [1959 c.295 Â§1; repealed by 1963 c.292 Â§1 (173.310 to 173.340 enacted in lieu of 173.155)]

Â Â Â Â Â  173.160 Powers and duties of Legislative Counsel in preparing editions for publication. In preparing editions of the statutes for publication and distribution, the Legislative Counsel shall not alter the sense, meaning, effect or substance of any Act, but, within such limitations, may:

Â Â Â Â Â  (1) Renumber sections and parts of sections of the Acts;

Â Â Â Â Â  (2) Rearrange sections;

Â Â Â Â Â  (3) Change reference numbers to agree with renumbered chapters, sections or other parts;

Â Â Â Â Â  (4) Delete references to repealed sections;

Â Â Â Â Â  (5) Substitute the proper subsection, section or chapter or other division numbers;

Â Â Â Â Â  (6) Change capitalization and spelling for the purpose of uniformity; and

Â Â Â Â Â  (7) Correct manifest clerical, grammatical or typographical errors. [1953 c.492 Â§6; 1999 c.117 Â§3; 2005 c.22 Â§120]

Â Â Â Â Â  173.170 [1953 c.492 Â§7; 1961 c.167 Â§28; 1981 c.517 Â§22; renumbered 171.285]

Â Â Â Â Â  173.180 [1953 c.492 Â§8; 1981 c.517 Â§23; renumbered 171.295]

Â Â Â Â Â  173.190 [1953 c.492 Â§9; 1961 c.167 Â§29; repealed by 1969 c.256 Â§3 (173.191 enacted in lieu of 173.190)]

Â Â Â Â Â  173.191 Membership; term; vacancies; advisory committees. (1) The Legislative Counsel Committee shall consist of the Speaker of the House of Representatives, the President of the Senate, five members of the House appointed by the Speaker, and four members of the Senate appointed by the President. The Speaker of the House of Representatives and the President of the Senate may each designate from among the members of the appropriate house an alternate to exercise powers as a member of the committee. The appointing authorities shall appoint members of a new committee within 30 days after the convening of the Legislative Assembly in regular session.

Â Â Â Â Â  (2) The term of a member of the committee shall expire upon the convening of the Legislative Assembly in regular session next following the memberÂs appointment. Vacancies occurring in the membership of the committee shall be filled by the appointing authority.

Â Â Â Â Â  (3) The committee has a continuing existence and may meet, act and conduct its business during the sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions but the committee has no authority to affect the rules of either house.

Â Â Â Â Â  (4) The committee may appoint advisory committees or subcommittees. Except as otherwise provided in this subsection, individuals other than members of the Legislative Assembly may serve on such advisory committees or subcommittees. A member of such committee or subcommittee who is not a member of the Legislative Assembly shall be compensated and reimbursed in the manner provided in ORS 292.495. An advisory committee or subcommittee appointed to assist the committee in review of state agency rules may consist only of two or more members of the Legislative Assembly. [1969 c.256 Â§4 (enacted in lieu of 173.190); 1971 c.638 Â§5; 1975 c.136 Â§6; 1975 c.530 Â§4; 1977 c.344 Â§5; 1999 c.117 Â§4; 2001 c.45 Â§3]

Â Â Â Â Â  173.196 [1975 c.136 Â§8; repealed by 1977 c.344 Â§7]

Â Â Â Â Â  173.200 Selection of Legislative Counsel. (1) The Legislative Counsel Committee shall select the Legislative Counsel, who shall serve at the pleasure of the committee. The Legislative Counsel shall be a person authorized to practice law in the highest court of one of the states of the United States.

Â Â Â Â Â  (2) The Legislative Counsel Committee shall fix the annual salary of the Legislative Counsel. Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Counsel shall be reimbursed for actual and necessary expenses incurred or paid by the Legislative Counsel in the performance of duties of the Legislative Counsel. [1953 c.492 Â§10; 1999 c.117 Â§5]

Â Â Â Â Â  173.210 Employment of staff. Subject to the approval of the committee, the Legislative Counsel may employ and fix the compensation of such professional assistants and clerical and other employees as the Legislative Counsel deems necessary for the effective conduct of the work under the charge of the Legislative Counsel. [1953 c.492 Â§11; 1973 c.735 Â§8]

Â Â Â Â Â  173.215 Effect of expiration of terms of committee members. (1) The expiration of the terms of members of the Legislative Counsel Committee, as provided by ORS 173.191, does not affect the employment of any individual filling a position previously approved by the committee.

Â Â Â Â Â  (2) After the convening of the Legislative Assembly in regular session and until the newly appointed Legislative Counsel Committee provides otherwise, the Legislative Counsel may employ and fix the compensation of individuals the Legislative Counsel considers necessary for the effective conduct of the work supervised or managed by the Legislative Counsel.

Â Â Â Â Â  (3) Notwithstanding ORS 173.111 and 173.200, if a vacancy occurs in the position of Legislative Counsel after the convening of the Legislative Assembly in regular session and before the appointment of a Legislative Counsel Committee, the President of the Senate and the Speaker of the House of Representatives may jointly select a Legislative Counsel who has the qualifications set forth in ORS 173.200. The Legislative Counsel selected by the President and the Speaker serves at their pleasure at a salary jointly fixed by the President and the Speaker that does not exceed the salary last fixed by the committee. The President and Speaker may act in lieu of the Legislative Counsel Committee under ORS 293.335 in designating the Legislative Counsel they select to approve disbursements and in filing the statement of designation. After appointment of a Legislative Counsel Committee, the Legislative Counsel selected under this subsection serves at the pleasure of the committee and the committee may exercise power and authority over the Legislative Counsel as if the Legislative Counsel had been selected by the committee. [1965 c.113 Â§1; 1967 c.5 Â§1; 1975 c.136 Â§10; 1999 c.117 Â§6]

Â Â Â Â Â  173.220 Location of Legislative CounselÂs office. The permanent office of the Legislative Counsel shall be in the State Capitol, where the Legislative Counsel shall be provided with suitable and sufficient offices convenient to the chambers of the House and Senate. [1953 c.492 Â§12]

Â Â Â Â Â  173.230 Confidential nature of matters handled by committeeÂs staff. (1) The Legislative Counsel or any employee of the Legislative Counsel Committee may not reveal to any person not an employee of the committee the contents or nature of any matter before the Legislative Counsel in the official capacity of the Legislative Counsel, if the person bringing the matter before the Legislative Counsel or employee designates the matter as confidential. Matters not designated as confidential may be revealed only as prescribed by the rules of the committee.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Legislative Counsel may provide a copy of a draft measure to the Legislative Fiscal Officer and the Legislative Revenue Officer.

Â Â Â Â Â  (3) The provision by the Legislative Counsel of a copy of a draft measure under subsection (2) of this section is not a waiver of privilege under ORS 40.225. [1953 c.492 Â§14; 1961 c.167 Â§30; 1999 c.117 Â§7; 2001 c.45 Â§4]

Â Â Â Â Â  173.240 CommitteeÂs staff prohibited from influencing legislation. Neither the Legislative Counsel nor any employee of the committee shall oppose, urge or attempt to influence legislation. [1953 c.492 Â§14]

Â Â Â Â Â  173.250 [1953 c.492 Â§15; 1957 c.60 Â§1; subsection (4) enacted as 1961 c.159 Â§2; 1969 c.256 Â§5; 1981 c.517 Â§24; renumbered 171.305]

Â Â Â Â Â  173.310 [1963 c.292 Â§2 (173.310 to 173.340 enacted in lieu of 173.155); 1969 c.314 Â§10; 1971 c.638 Â§7; 1977 c.186 Â§1; repealed by 1979 c.472 Â§2]

OREGON LAW COMMISSION

Â Â Â Â Â  173.315 Oregon Law Commission established; duties; membership; chairperson. (1) The Oregon Law Commission is established to conduct a continuous substantive law revision program, including but not limited to the subjects stated in ORS 173.338.

Â Â Â Â Â  (2) The Oregon Law Commission shall consist of:

Â Â Â Â Â  (a) Two persons, at least one of whom is a Senator at the time of appointment, appointed by the President of the Senate;

Â Â Â Â Â  (b) Two persons, at least one of whom is a Representative at the time of appointment, appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (c) The deans of OregonÂs accredited law schools, or their designees;

Â Â Â Â Â  (d) Three persons designated by the Board of Governors of the Oregon State Bar;

Â Â Â Â Â  (e) The Attorney General or the Attorney GeneralÂs designee;

Â Â Â Â Â  (f) The Chief Justice of the Supreme Court or the Chief JusticeÂs designee; and

Â Â Â Â Â  (g) One person appointed by the Governor.

Â Â Â Â Â  (3) The term of office of each appointed member of the Oregon Law Commission is two years. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on September 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. A member shall be removed from the commission if the member misses three consecutive meetings without prior approval of the chairperson.

Â Â Â Â Â  (4) The Oregon Law Commission shall elect its chairperson and vice chairperson from among the members with such powers and duties as the commission shall determine.

Â Â Â Â Â  (5) A majority of the members of the commission constitutes a quorum for the transaction of business. [1981 c.813 Â§1; 1997 c.661 Â§1]

Â Â Â Â Â  173.320 [1963 c.292 Â§3 (173.310 to 173.340 enacted in lieu of 173.155); repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.325 Compensation and expenses of members. A member of the Oregon Law Commission who is not a member of the Legislative Assembly shall receive no compensation for services as a member but, subject to any other applicable law regulating travel and other expenses for state officers, may receive actual and necessary travel and other expenses incurred in the performance of official duties, providing funds are appropriated therefor in the budget of the Legislative Counsel Committee. [1981 c.813 Â§2; 1987 c.879 Â§3; 1997 c.661 Â§2]

Â Â Â Â Â  173.328 Commission meetings. The Oregon Law Commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [1997 c.661 Â§5]

Â Â Â Â Â  173.330 [1963 c.292 Â§4 (173.310 to 173.340 enacted in lieu of 173.155); repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.335 Commission staff; duties. (1) The Legislative Counsel shall assist the Oregon Law Commission to carry out its functions as provided by law.

Â Â Â Â Â  (2) The Legislative Counsel pursuant to subsection (1) of this section shall:

Â Â Â Â Â  (a) Coordinate research for, and preparation of, legislative proposals, as requested by the commission.

Â Â Â Â Â  (b) Examine the published opinions of any judge of the Supreme Court, the Court of Appeals and the Oregon Tax Court of this state for the purpose of discovering and reporting to the commission any statutory defects, anachronisms or omissions mentioned therein.

Â Â Â Â Â  (c) Receive suggestions and proposed changes in the law from interested persons, and bring such suggestions and proposals to the attention of the commission.

Â Â Â Â Â  (d) Perform such other services as are necessary to enable the commission to carry out its functions as provided by law. [1981 c.813 Â§Â§3,4; 1997 c.661 Â§6]

Â Â Â Â Â  173.338 Law revision program; drafting services. (1) The specific subject areas to be part of the law revision program of the Oregon Law Commission include but are not limited to:

Â Â Â Â Â  (a) The common law and statutes of the state and current judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reforms.

Â Â Â Â Â  (b) Proposed changes in the law recommended by the American Law Institute, the National Conference of Commissioners on Uniform State Laws, any bar association or other learned bodies.

Â Â Â Â Â  (c) Suggestions from judges, justices, public officials, lawyers and the public generally as to defects and anachronisms in the law.

Â Â Â Â Â  (d) Such changes in the law as the commission considers necessary to modify or eliminate antiquated and inequitable rules of law and to bring the law of Oregon into harmony with modern conditions.

Â Â Â Â Â  (e) The express repeal of all statutes repealed by implication or held unconstitutional by state and federal courts.

Â Â Â Â Â  (2) The Legislative Counsel shall provide necessary drafting services as legislative priorities permit. [1997 c.661 Â§3]

Â Â Â Â Â  173.340 [1963 c.292 Â§5 (173.310 to 173.340 enacted in lieu of 173.155); repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.342 Commission biennial report to Legislative Assembly. (1) The Oregon Law Commission shall file a report at each regular session of the Legislative Assembly that shall contain recommendations for statutory and administrative changes and a calendar of topics selected by the commission for study, including a list of the studies in progress and a list of topics intended for future consideration.

Â Â Â Â Â  (2) The commission shall also study any topic that the Legislative Assembly, by concurrent resolution, refers to it for such study. [1997 c.661 Â§4]

Â Â Â Â Â  173.345 Cooperation with bar associations or other associations. The Oregon Law Commission may cooperate with any bar association or other learned, professional or scientific association, institution or foundation in a manner suitable to fulfill the functions of the commission. [1997 c.661 Â§7]

Â Â Â Â Â  173.347 Appearance of commission members or staff before Legislative Assembly. The Oregon Law Commission by its members or its staff may appear before committees of the Legislative Assembly in an advisory capacity, pursuant to the rules thereof, to present testimony and evidence in support of the commissionÂs recommendations. [1997 c.661 Â§8]

Â Â Â Â Â  173.350 [1965 c.397 Â§1; repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.352 Advisory and technical committees. (1) To aid and advise the Oregon Law Commission in the performance of its functions, the commission may establish such advisory and technical committees as the commission considers necessary. These committees may be continuing or temporary. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred in the performance of their official duties. [1997 c.661 Â§10]

Â Â Â Â Â  173.355 Solicitation and receipt of gifts and grants. The Oregon Law Commission may solicit and receive funds from grants and gifts to assist and support its functions. [1997 c.661 Â§9]

Â Â Â Â Â  173.357 Disposition of moneys collected or received by commission. All moneys collected or received by the Oregon Law Commission shall be paid into the General Fund of the State Treasury. Such moneys are continuously appropriated for and shall be used by the commission in carrying out the purposes for which the funds are received. [1997 c.661 Â§11]

LEGISLATIVE FISCAL OFFICER

Â Â Â Â Â  173.410 Appointing authority for Legislative Fiscal Officer; selection of officer. (1) As used in this section, ORS 173.420 and 173.450, Âappointing authorityÂ means the Joint Committee on Ways and Means during a session of the Legislative Assembly and the Emergency Board during the interim between sessions of the Legislative Assembly.

Â Â Â Â Â  (2) The appointing authority shall select the Legislative Fiscal Officer who shall serve at the pleasure of the appointing authority and under its direction. [1959 c.70 Â§1; 1971 c.679 Â§1]

Â Â Â Â Â  173.420 Duties of Legislative Fiscal Officer. (1) Pursuant to the policies and directions of the appointing authority, the Legislative Fiscal Officer shall:

Â Â Â Â Â  (a) Ascertain facts and make recommendations to the Legislative Assembly concerning the GovernorÂs budget report.

Â Â Â Â Â  (b) Ascertain facts concerning state expenditures and make estimates concerning state expenditures.

Â Â Â Â Â  (c) Ascertain facts and make recommendations concerning the fiscal implications of the organization and functions of the state and its agencies.

Â Â Â Â Â  (d) Ascertain facts and make recommendations on such other matters as may be provided for by joint or concurrent resolution.

Â Â Â Â Â  (e) Furnish such assistance in the performance of their duties as is requested by the House Revenue Committee, the Senate Revenue Committee, the Legislative Revenue Officer and other legislative standing and interim committees and members of the Legislative Assembly.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the appointing authority, the Legislative Fiscal Officer may enter into contracts to carry out the functions of the Legislative Fiscal Officer. [1959 c.70 Â§2; 1971 c.679 Â§2; 1975 c.789 Â§7; 1999 c.207 Â§2; 2001 c.158 Â§1]

Â Â Â Â Â  173.430 [1959 c.70 Â§11; 1961 c.167 Â§14; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.440 [1959 c.70 Â§Â§3,4,5; 1961 c.41 Â§1; 1961 c.167 Â§33a; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.450 Employment of staff; compensation and expenses of staff members. (1) Subject to the approval of the appointing authority, the Legislative Fiscal Officer may employ and fix the compensation of such professional assistants and clerical and other employees as the Legislative Fiscal Officer finds necessary for the effective conduct of the work under the charge of the Legislative Fiscal Officer.

Â Â Â Â Â  (2) The appointing authority shall fix the salary of the Legislative Fiscal Officer.

Â Â Â Â Â  (3) Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Fiscal Officer and members of the staff of the Legislative Fiscal Officer shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1959 c.70 Â§Â§6,7,8; 1971 c.679 Â§3]

Â Â Â Â Â  173.455 Maintaining confidentiality of draft measures. The Legislative Fiscal Officer or any employee of the Legislative Fiscal Officer may not reveal to any person not an employee of the Legislative Fiscal Officer the contents or nature of any confidential draft measure provided to the Legislative Fiscal Officer by the Legislative Counsel. [2001 c.45 Â§5]

Â Â Â Â Â  173.460 [1965 c.113 Â§2; repealed by 1971 c.679 Â§7]

OREGON STATE CAPITOL FOUNDATION

Â Â Â Â Â  173.500 Establishment; members; powers and duties. (1) There is established within the legislative department the Oregon State Capitol Foundation. The foundation shall be composed of not fewer than nine and not more than 25 voting members, who shall each serve a term of four years. The President of the Senate shall appoint three voting members from members of the Senate. The Speaker of the House of Representatives shall appoint three voting members from members of the House of Representatives. The Legislative Administration Committee shall appoint the remaining voting members. A member is eligible for reappointment. At all times there shall be appointed to the foundation an odd number of voting members. The foundation may appoint honorary, nonvoting members to the foundation.

Â Â Â Â Â  (2) The Oregon State Capitol Foundation shall:

Â Â Â Â Â  (a) Advise the Legislative Administration Committee on the terms and conditions of contracts or agreements entered into under ORS 276.002.

Â Â Â Â Â  (b) Recommend to the committee renovations, repairs and additions to the State Capitol.

Â Â Â Â Â  (c) Recommend to the committee exhibits and events for the State Capitol.

Â Â Â Â Â  (d) Deposit gifts, grants, donations and moneys converted from gifts or donations of other than money into separate trust accounts reserved for the purposes of the gifts, grants and donations.

Â Â Â Â Â  (e) Develop, maintain and implement plans to:

Â Â Â Â Â  (A) Enhance and embellish the State Capitol in keeping with the design and purpose of the building and adjacent areas; and

Â Â Â Â Â  (B) Preserve the history of activities of state government that have occurred in the State Capitol and of persons who have participated in state government in the State Capitol.

Â Â Â Â Â  (f) Adopt rules to guide the foundation and implement the foundationÂs responsibilities under this subsection and the foundationÂs authority under subsections (3) to (5) of this section.

Â Â Â Â Â  (g) Consult with any advisory committees the Legislative Administration Committee may designate before the foundation makes a recommendation required by this subsection.

Â Â Â Â Â  (3) The Oregon State Capitol Foundation may:

Â Â Â Â Â  (a) Solicit and accept gifts, grants and donations from public and private sources in the name of the foundation.

Â Â Â Â Â  (b) Under guidelines adopted by the Legislative Administration Committee, expend moneys from the Oregon State Capitol Foundation Fund for the purposes set out in subsection (2) of this section, including but not limited to the reasonable and necessary operating expenses of the foundation.

Â Â Â Â Â  (c) Convert gifts or donations other than money into moneys.

Â Â Â Â Â  (d) Become or create an organization under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (4)(a) As used in this subsection, Âcommunity foundationÂ has the meaning given that term in ORS 348.580.

Â Â Â Â Â  (b) The Oregon State Capitol Foundation may enter into agreements with a person, including a community foundation in Oregon, for the person to assume the management of the moneys in the Oregon State Capitol Foundation Fund. The Oregon State Capitol Foundation may transfer to the person any moneys in the fund.

Â Â Â Â Â  (c) The Oregon State Capitol Foundation shall include in any agreement entered into under this subsection a requirement that:

Â Â Â Â Â  (A) The person conduct a periodic independent financial audit of the moneys transferred to the person.

Â Â Â Â Â  (B) The person prepare an annual financial report according to generally accepted accounting principles.

Â Â Â Â Â  (C) The person submit an annual financial report to the Oregon State Capitol Foundation, the Legislative Administration Committee and the Oregon Investment Council.

Â Â Â Â Â  (d) If a provision of an agreement entered into under this subsection would cause the person to be out of compliance with a federal law, the Oregon State Capitol Foundation may waive the provision.

Â Â Â Â Â  (5) The Oregon State Capitol Foundation may, through the Legislative Administrator, enter into contracts or agreements to implement the foundationÂs responsibilities and authority. ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to a contract or agreement entered into by the foundation.

Â Â Â Â Â  (6) The Oregon State Capitol Foundation may take action under this section upon a majority vote of a quorum of members. A majority of the voting members of the foundation constitutes a quorum for the transaction of business. [2001 c.118 Â§1; 2003 c.794 Â§197]

Â Â Â Â Â  173.510 [1965 c.581 Â§1; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.520 [1965 c.581 Â§2; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.530 [1965 c.581 Â§4; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.540 [1965 c.581 Â§Â§6, 10; 1969 c.314 Â§11; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.550 [1965 c.581 Â§11; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.560 [1965 c.581 Â§12; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.570 [1965 c.581 Â§9; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.580 [1965 c.581 Â§7; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.590 [1965 c.581 Â§8; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.600 [1965 c.581 Â§5; repealed by 1971 c.679 Â§7]

NATURAL RESOURCES POLICY ADMINISTRATOR

Â Â Â Â Â  173.610 Appointing authority for Natural Resources Policy Administrator; selection of administrator. (1) As used in this section and ORS 173.620 and 173.630, Âappointing authorityÂ means the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.

Â Â Â Â Â  (2) The appointing authority shall select the Natural Resources Policy Administrator by unanimous agreement. The administrator shall serve at the pleasure and under the direction of the appointing authority. [1999 c.1048 Â§1]

Â Â Â Â Â  173.620 Duties of Natural Resources Policy Administrator. (1) Pursuant to the policies and directions of the appointing authority, the Natural Resources Policy Administrator shall:

Â Â Â Â Â  (a) Upon written request of a member or committee of the Legislative Assembly, prepare or assist in the preparation of studies and reports and provide information and research assistance on matters relating to the natural resources of this state and to any other relevant matters.

Â Â Â Â Â  (b) Ascertain facts concerning the natural resources of this state.

Â Â Â Â Â  (c) Make recommendations to the Legislative Assembly concerning the natural resources policy of this state.

Â Â Â Â Â  (d) Prepare analyses of the effect of all natural resources measures before the Legislative Assembly and of all other measures affecting the natural resources of this state.

Â Â Â Â Â  (e) Assist in the preparation of measures affecting the natural resources of this state.

Â Â Â Â Â  (f) Perform such duties as may be directed by joint or concurrent resolution of the Legislative Assembly.

Â Â Â Â Â  (g) Adopt rules relating to the submission, processing and priorities of requests. Rules adopted under this paragraph shall be in conformance with any applicable rules of the House of Representatives or the Senate.

Â Â Â Â Â  (h) Seek the advice and assistance of political subdivisions of this state, governmental agencies and any interested persons, associations or organizations in the performance of the duties of the administrator.

Â Â Â Â Â  (i) Provide information to the public about legislative action concerning the natural resources of this state.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the appointing authority, the Natural Resources Policy Administrator may enter into contracts to carry out the functions of the Natural Resources Policy Administrator. [1999 c.1048 Â§2; 2001 c.158 Â§2]

Â Â Â Â Â  173.630 Employment of staff; compensation and expenses of staff members. (1) Subject to the approval of the appointing authority, the Natural Resources Policy Administrator may employ and fix the compensation of such professional assistants and clerical and other employees as the administrator finds necessary for the effective conduct of the work under the charge of the administrator.

Â Â Â Â Â  (2) The appointing authority shall fix the salary of the administrator.

Â Â Â Â Â  (3) Subject to the limitations otherwise provided by law for expenses of state officers, the administrator and members of the staff of the administrator shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1999 c.1048 Â§3]

Â Â Â Â Â  173.640 Confidential nature of matters handled by administrator and staff; administrator and staff prohibited from influencing legislation. (1) Neither the Natural Resources Policy Administrator nor an employee of the administrator may reveal to a person not an employee of the administrator the contents or nature of a matter before the administrator in the official capacity of the administrator, if the person who brings the matter before the administrator designates the matter as confidential.

Â Â Â Â Â  (2) Neither the administrator nor an employee of the administrator may oppose, urge or attempt to influence legislation. [1999 c.1048 Â§4]

LEGISLATIVE ADMINISTRATION COMMITTEE

Â Â Â Â Â  173.710 Legislative Administration Committee and office of Legislative Administrator established. The Legislative Administration Committee hereby is established as a joint committee of the Legislative Assembly. The committee shall select a Legislative Administrator who shall serve at the pleasure of the committee and under its direction. [1969 c.620 Â§1; 1971 c.638 Â§8]

Â Â Â Â Â  173.720 Duties of Legislative Administrator. (1) Pursuant to the policies and directions of the Legislative Administration Committee, the Legislative Administrator shall:

Â Â Â Â Â  (a) Coordinate administrative operations of the Legislative Assembly in order to ensure efficient work flow.

Â Â Â Â Â  (b) Develop standard formats for legislative manuals and interim committee reports.

Â Â Â Â Â  (c) Review legislative organization, rules and procedure in cooperation with the Legislative Counsel with the intent of modernizing legislative operations.

Â Â Â Â Â  (d) Conduct a continuing study of possible applications of technological changes and improvements, such as data processing and electronic equipment, to improve legislative procedures, and when considered advisable, make recommendations to adopt such applications.

Â Â Â Â Â  (e) Arrange for and coordinate orientation conferences for members of the Legislative Assembly that shall include, but need not be limited to, education about recycling programs available in the State Capitol.

Â Â Â Â Â  (f) Study and make recommendations on legislative compensation and working conditions.

Â Â Â Â Â  (g) Control all space and facilities within the State Capitol and such other space as is assigned to the Legislative Assembly.

Â Â Â Â Â  (h) Direct renovation and repair of the State Capitol, renovation, repair and replacement of State Capitol fixtures and facilities, and artistic and other aesthetic improvements to the State Capitol and adjacent areas.

Â Â Â Â Â  (i) Exercise continuing supervision, coordination and support of clerical and administrative services to legislative interim committees, including consideration of adequacy of staff and administrative services for such committees.

Â Â Â Â Â  (j) Perform administrative service functions for the Legislative Assembly, including but not limited to accounting, data processing, personnel administration, printing, supply, space allocation and property management.

Â Â Â Â Â  (k) Provide research facilities and services to members of the Legislative Assembly and committees thereof.

Â Â Â Â Â  (L) Arrange for the printing and distribution of legislative manuals and interim committee reports.

Â Â Â Â Â  (m) Establish fee schedules for legislative measures, calendars, indexes and digests.

Â Â Â Â Â  (n) Coordinate the use of legislative supplies, materials, equipment and other property by legislative interim committees and by standing committees of the Legislative Assembly.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the Legislative Administration Committee, the Legislative Administrator may enter into contracts to carry out the functions of the Legislative Administrator. [1969 c.620 Â§3; 1971 c.638 Â§9; 1977 c.121 Â§2; 1997 c.552 Â§28; 1997 c.817 Â§1; 1999 c.207 Â§3; 2001 c.158 Â§3]

Â Â Â Â Â  173.730 Committee membership; status; term; chairperson. (1) The Legislative Administration Committee shall consist of the Speaker of the House of Representatives, the President of the Senate, four members of the House appointed by the Speaker, and three members of the Senate appointed by the President. The Speaker of the House of Representatives and the President of the Senate may each designate an alternate from time to time from among the members of the house over which that person presides to exercise the powers, except as cochairperson, as a member of the committee. No more than three House members of the committee shall be of the same political party. No more than three Senate members of the committee shall be of the same political party.

Â Â Â Â Â  (2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions.

Â Â Â Â Â  (3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the memberÂs term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

Â Â Â Â Â  (4) The presiding officers shall act as cochairpersons and may alternate at succeeding meetings as presiding chairperson of the committee and vice chairperson thereof. The cochairpersons, jointly or singly, may, in addition to other acts authorized, approve voucher claims.

Â Â Â Â Â  (5) Action of the committee shall be taken only upon the affirmative vote of the majority of members from each house who serve as members of the committee. [1969 c.620 Â§2; 1971 c.638 Â§10; 1975 c.530 Â§5; 1977 c.121 Â§3]

Â Â Â Â Â  173.740 Employment of staff; compensation and expenses of staff; staff prohibited from influencing legislation. (1) Subject to the approval of the Legislative Administration Committee, the Legislative Administrator may employ and fix the compensation of such assistants and clerks as the Legislative Administrator finds necessary for the effective conduct of the work under the charge of the Legislative Administrator.

Â Â Â Â Â  (2) The Legislative Administration Committee shall fix the annual salary of the Legislative Administrator.

Â Â Â Â Â  (3) Neither the Legislative Administrator nor any employee of the committee shall oppose, urge or attempt to influence any measure pending before the Legislative Assembly.

Â Â Â Â Â  (4) Subject to the limitations otherwise provided by law for the expenses of state officers, the Legislative Administrator and members of the staff of the Legislative Administrator shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1969 c.620 Â§4]

Â Â Â Â Â  173.750 Effect of expiration of terms of committee members. The expiration of the terms of members of the Legislative Administration Committee upon the convening of the Legislative Assembly in regular session next following the commencement of their terms, as provided in ORS 173.730, does not affect the employment of any individual filling a position previously approved by the committee. After the convening of the Legislative Assembly in regular session and until such time as the newly appointed committee provides otherwise, the Legislative Administrator may employ and fix the compensation of individuals the Legislative Administrator deems necessary for the effective conduct of the work under the charge of the Legislative Administrator. [1969 c.620 Â§5]

Â Â Â Â Â  173.760 Advisory committees; compensation and expenses. (1) The Legislative Administration Committee from time to time may appoint such advisory committees consisting of members of the Legislative Assembly and others as are necessary to assist the committee in carrying out its functions as provided by law.

Â Â Â Â Â  (2) A member of an advisory committee who is a member of the Legislative Assembly shall be entitled to receive the per diem specified in ORS 171.072 from funds appropriated to the Legislative Assembly for each day of performance of duties as an advisory committee member. Other members are entitled to compensation and expenses as provided in ORS 292.495. Expenses incurred under this section are payable from funds appropriated or otherwise available to the Legislative Administration Committee. [1977 c.121 Â§4; 1987 c.879 Â§4]

Â Â Â Â Â  173.763 Electronic distribution of information; no fee for distribution; reservation of copyright and other proprietary interest. (1)(a) The Legislative Administration Committee in conjunction with the Legislative Counsel Committee shall, with the advice of the President of the Senate, through the Secretary of the Senate, and the Speaker of the House of Representatives, through the Chief Clerk of the House of Representatives, make all of the following information available to the public and members of the Legislative Assembly in electronic form:

Â Â Â Â Â  (A) The legislative calendar, the schedule of legislative committee hearings, a list of matters pending on the floors of both houses of the Legislative Assembly and a list of the committees of the Legislative Assembly and their members.

Â Â Â Â Â  (B) The text of each bill introduced in each current legislative session, including each amended and enrolled form of the bill.

Â Â Â Â Â  (C) The bill history of each bill introduced and amended in each current legislative session.

Â Â Â Â Â  (D) The bill status of each bill introduced and amended in each current legislative session.

Â Â Â Â Â  (E) All vote information concerning each bill in each current legislative session.

Â Â Â Â Â  (F) Any veto message concerning a bill in each current legislative session.

Â Â Â Â Â  (G) The Oregon Constitution.

Â Â Â Â Â  (H) All Oregon Laws enacted on and after September 9, 1995.

Â Â Â Â Â  (I) The Constitution of the United States.

Â Â Â Â Â  (b) The Legislative Administration Committee, in its discretion, may make available in electronic form to the public and members of the Legislative Assembly Staff Measure Summaries for each bill in a current legislative session.

Â Â Â Â Â  (2)(a) The information identified in subsection (1) of this section shall be made available to the public through the largest nonproprietary, nonprofit cooperative public computer network. The information shall be made available in one or more formats and by one or more means in order to provide the general public in this state with the greatest feasible access. Any person who accesses the information may access all or any part of the information. The information may also be made available by any other means that would facilitate public access to the information.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, the Legislative Administration Committee shall determine the most cost-effective formats and procedures for the timely release of the information in electronic form.

Â Â Â Â Â  (c) Pursuant to ORS 171.275, the Legislative Counsel Committee, in its discretion, may authorize the release of the text of Oregon Revised Statutes in electronic form.

Â Â Â Â Â  (3) Any documentation that describes the electronic digital formats of the information identified in subsection (1) of this section and is available to the public shall be made available through the computer network specified in subsection (2) of this section.

Â Â Â Â Â  (4) Personal information concerning a person who accesses the information identified in subsection (1) of this section may be maintained only for the purpose of providing service to the person.

Â Â Â Â Â  (5) No fee or other charge may be imposed by the Legislative Administration Committee as a condition of accessing the information identified in subsection (1) of this section through the computer network specified in subsection (2) of this section.

Â Â Â Â Â  (6) No action taken pursuant to this section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of Oregon relative to any of the information made available pursuant to subsection (1) or (2)(c) of this section. [1995 c.614 Â§3; 2001 c.45 Â§7]

Â Â Â Â Â  173.766 Electronic mail address. (1) The Legislative Administration Committee shall make available to each member of the Legislative Assembly an electronic mail address accessible by Oregonians through the largest nonproprietary, nonprofit cooperative public computer network.

Â Â Â Â Â  (2) All state agencies shall cooperate with the Legislative Administration Committee in the implementation of this section and ORS 171.795, 173.763 and 183.365. [1995 c.614 Â§4]

Â Â Â Â Â  173.770 Rules regarding fees for services and obtaining copyrights and patents. (1) The Legislative Administration Committee may adopt rules to carry out its duties under statute or legislative rules or directives, including setting and collecting fees for facilities and services and obtaining copyrights and patents on copyrightable or patentable materials developed, published or produced by committee staff.

Â Â Â Â Â  (2) Rules adopted under authority of this section are not rules within the meaning of ORS chapter 183 and are not subject to review under ORS 183.710 to 183.725. However, the Legislative Administration Committee shall give reasonable notice of its intent to adopt rules and conduct a hearing open to the public before adopting any rule.

Â Â Â Â Â  (3) As used in this section, ÂruleÂ means any directive, standard or statement of general application that implements or interprets the duties of the Legislative Administration Committee and includes amendment or repeal of a prior rule but does not include internal management directives or statements relating to committee business between committee members or between committee members and committee staff or between committee staff. [1979 c.740 Â§2]

Â Â Â Â Â  173.780 Sale or lease of data processing programs, materials and information. Subject to the approval of the Legislative Administration Committee, the Legislative Administrator may cause to be sold, leased or otherwise made available data processing programs, information or materials developed by committee staff to any agency or legislative body of any state or the federal government under such terms and conditions as may be agreed to by the committee and the agencies. Moneys collected under this section shall be credited to the General Fund and are available for general governmental purposes. [1979 c.740 Â§1; 2005 c.22 Â§121]

Â Â Â Â Â  173.785 Capitol gift shop; bidding; use of profits. (1) The Legislative Administration Committee directly or by contract may establish a gift shop in the Capitol to provide for the retail sale of Oregon products approved for sale by the committee. Wholesale purchase of such products is not subject to competitive bidding.

Â Â Â Â Â  (2) All net profits from sales described in subsection (1) of this section shall be applied to exceptional and otherwise unbudgeted maintenance expenses and other expenses incurred for enhancement and restoration of the Capitol and are continuously appropriated therefor. [1983 c.444 Â§5]

Â Â Â Â Â  173.790 Stores Revolving Account; Property and Supplies Stores Account. (1) There is established for the Legislative Administration Committee a Stores Revolving Account. The committee may pay for rent, staff, stocks of supplies, materials, equipment and fixtures used under ORS 173.785 from the Stores Revolving Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the revolving account through receipts on the basis of sales. The moneys in the Stores Revolving Account are appropriated continuously to the committee for the purposes of this subsection.

Â Â Â Â Â  (2) Quarterly any amount in the Stores Revolving Account in excess of $30,000 shall be transferred and credited to the State Capitol Operating Account established under ORS 276.003, to be accounted for separately and to be used as provided in ORS 173.785 (2). The use shall be considered to be an operating and maintenance expense of the State Capitol.

Â Â Â Â Â  (3) There is established for the Legislative Administration Committee a Property and Supplies Stores Account. The committee may pay for rent, staff, stocks of supplies, materials, equipment and fixtures used to provide supplies for resale to tenants of the State Capitol from the Property and Supplies Stores Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the account through receipts on the basis of sales. The moneys in the Property and Supplies Stores Account are appropriated continuously to the committee for the purposes of this subsection. [1983 c.444 Â§6; 1987 c.704 Â§1; 2003 c.734 Â§22]

Â Â Â Â Â  173.795 [1993 c.433 Â§3a; repealed by 2003 c.734 Â§25]

LEGISLATIVE REVENUE OFFICER

Â Â Â Â Â  173.800 Appointing authority for Legislative Revenue Officer; selection of officer. (1) As used in ORS 173.800 to 173.850, during the interim between sessions of the Legislative Assembly, Âappointing authorityÂ means the Interim Committee on Revenue if created, or, if no Interim Committee on Revenue is created, means the Speaker of the House of Representatives and the President of the Senate. During a session of the Legislative Assembly, Âappointing authorityÂ means the House Revenue Committee and the Senate Revenue Committee.

Â Â Â Â Â  (2) The appointing authority, with the approval of the Speaker of the House of Representatives and the President of the Senate, shall select a Legislative Revenue Officer who shall serve at the pleasure of the appointing authority and under its direction. [1975 c.789 Â§1]

Â Â Â Â Â  173.810 Employment of staff; compensation and expenses. (1) Subject to the approval of the appointing authority, the Legislative Revenue Officer may employ and fix the compensation of such professional assistants and clerical and other employees as the Legislative Revenue Officer finds necessary for the effective conduct of the work under the charge of the Legislative Revenue Officer.

Â Â Â Â Â  (2) The appointing authority shall fix the salary of the Legislative Revenue Officer.

Â Â Â Â Â  (3) Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Revenue Officer and members of the staff of the Legislative Revenue Officer shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1975 c.789 Â§2]

Â Â Â Â Â  173.820 Duties and powers. (1) Pursuant to the policies and directions of the appointing authority, the Legislative Revenue Officer shall:

Â Â Â Â Â  (a) Upon written request of a member of the Legislative Assembly or any committee thereof, prepare or assist in the preparation of studies and reports and provide information and research assistance on matters relating to taxation and to the revenue of this state and to any other relevant matters.

Â Â Â Â Â  (b) Ascertain facts concerning revenues and make estimates concerning state revenues.

Â Â Â Â Â  (c) Ascertain facts and make recommendations to the Legislative Assembly concerning the GovernorÂs tax expenditure report.

Â Â Â Â Â  (d) Prepare analyses of and recommendations on the fiscal impact of all revenue measures before the Legislative Assembly and of all other measures affecting the revenue of this state.

Â Â Â Â Â  (e) Perform such duties as may be directed by joint or concurrent resolution of the Legislative Assembly.

Â Â Â Â Â  (f) Adopt rules relating to the submission, processing and priorities of requests. Rules adopted under this paragraph shall be in conformance with any applicable rule of the House of Representatives or the Senate. Requests made by joint or concurrent resolution of the Legislative Assembly shall be given priority over other requests received or initiated by the Legislative Revenue Officer. Rules adopted under this paragraph shall be reviewed and approved by the appointing authority prior to their adoption.

Â Â Â Â Â  (g) Seek the advice and assistance of political subdivisions of this state, governmental agencies and any interested persons, associations or organizations in the performance of the duties of the Legislative Revenue Officer.

Â Â Â Â Â  (h) Perform such other duties as may be prescribed by law.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the appointing authority, the Legislative Revenue Officer may enter into contracts to carry out the functions of the Legislative Revenue Officer. [1975 c.789 Â§3; 1995 c.746 Â§72; 1999 c.207 Â§4; 2001 c.158 Â§4]

Â Â Â Â Â  173.830 Authority to accept and expend funds; disposition of moneys received. (1) The Legislative Revenue Officer may accept, receive, receipt for, disburse and expend federal moneys and other moneys, public or private, for the accomplishment of the purposes of ORS 173.800 to 173.850.

Â Â Â Â Â  (2) All federal moneys accepted under this section shall be accepted and transferred or expended by the Legislative Revenue Officer upon such terms and conditions as are prescribed by the United States.

Â Â Â Â Â  (3) All other moneys accepted under this section shall be accepted and transferred or expended by the Legislative Revenue Officer upon such terms and conditions as are prescribed by law.

Â Â Â Â Â  (4) All moneys received by the Legislative Revenue Officer pursuant to this section shall be deposited in the State Treasury and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are continuously appropriated to the Legislative Revenue Officer for the purposes for which they were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available. [1975 c.789 Â§4]

Â Â Â Â Â  173.840 Designation as applicant for certain federal programs. The Legislative Revenue Officer is designated as the eligible applicant for the State of Oregon for the purposes of section 842 of the Education Amendments of 1974 (Pub. L. 93-380). [1975 c.789 Â§4a]

Â Â Â Â Â  173.850 Department of Revenue to provide assistance; status of reports and information. (1) Subject to subsection (2) of this section, when requested to do so, the Department of Revenue shall:

Â Â Â Â Â  (a) Advise and assist the Legislative Revenue Officer, staff and employees with respect to the duties imposed upon the Legislative Revenue Officer by ORS 173.800 to 173.850 or any resolution of the Legislative Assembly;

Â Â Â Â Â  (b) Disclose and give access to the Legislative Revenue Officer, staff and employees of the Legislative Revenue Officer, to tax and revenue information, including the information described in ORS 308.290 and 314.835, and other information the Legislative Revenue Officer considers necessary and appropriate to the efficient performance of duties under ORS 173.800 to 173.850 or any resolution of the Legislative Assembly; and

Â Â Â Â Â  (c) Assist in the compilation, assimilation and integration of such information.

Â Â Â Â Â  (2)(a) The department shall disclose and give access to the Legislative Revenue Officer or any authorized representatives to the information described in ORS 314.835 only if the request for the information is made in writing, specifies the purposes for which the request is made or information required and is signed by the Legislative Revenue Officer or an authorized representative. The form for request for information made under this paragraph shall be prescribed by the Legislative Revenue Officer and approved by the Director of the Department of Revenue.

Â Â Â Â Â  (b) The department shall keep on file the request for information made pursuant to this subsection. The requests constitute a public record within the meaning of ORS 192.410 to 192.505. ORS 314.835 and 314.840 (3) relating to the confidentiality of tax information apply to the Legislative Revenue Officer, authorized representatives, staff and employees of the Legislative Revenue Officer.

Â Â Â Â Â  (c) As used in this subsection, Âauthorized representativeÂ means a person who, after consultation with the Director of the Department of Revenue, the Legislative Revenue Officer has certified as an authorized representative. A copy of the certificate shall be filed with the department.

Â Â Â Â Â  (3) Reports, estimates and analyses of the Legislative Revenue Officer based upon the information described in ORS 308.290 and 314.835 obtained under this section shall be classified in such a manner as to prevent the identification of particular reports and returns and the items thereof. [1975 c.789 Â§5; 1985 c.565 Â§18]

Â Â Â Â Â  173.855 Maintaining confidentiality of draft measures. The Legislative Revenue Officer or any employee of the Legislative Revenue Officer may not reveal to any person not an employee of the Legislative Revenue Officer the contents or nature of any confidential draft measure provided to the Legislative Revenue Officer by the Legislative Counsel. [2001 c.45 Â§6]

Â Â Â Â Â  173.860 [1979 c.783 Â§4; repealed by 1981 c.704 Â§1]

_______________



Chapter 174

Chapter 174 Â Construction of Statutes; General Definitions

2005 EDITION

CONSTRUCTION OF STATUTES; DEFINITIONS

STATE LEGISLATIVE DEPARTMENT AND LAWS

CONSTRUCTION OF STATUTES

174.010Â Â Â Â  General rule for construction of statutes

174.020Â Â Â Â  Legislative intent; general and particular provisions; consideration of legislative history

174.030Â Â Â Â  Construction favoring natural right to prevail

174.040Â Â Â Â  Severability

174.060Â Â Â Â  Effect of amendment of statute adopted by reference

174.070Â Â Â Â  Effect of repeal of validating or curative Act

174.080Â Â Â Â  Effect of repeal of repealing Act

174.090Â Â Â Â  Effect of repeal of repealing constitutional provision

GENERAL DEFINITIONS

(Miscellaneous)

174.100Â Â Â Â  Definitions

174.102Â Â Â Â  ÂAgricultural commodity,Â Âagricultural productÂ defined; harvesting or baling of straw as farming practice

174.104Â Â Â Â  ÂPublic noticeÂ defined

174.105Â Â Â Â  ÂWar veteranÂ defined

174.106Â Â Â Â  ÂDomesticated elkÂ defined

174.107Â Â Â Â  ÂDisabled personÂ defined

(Public Bodies)

174.108Â Â Â Â  Effect of definitions

174.109Â Â Â Â  ÂPublic bodyÂ defined

174.111Â Â Â Â  ÂState governmentÂ defined

174.112Â Â Â Â  ÂExecutive departmentÂ defined

174.113Â Â Â Â  ÂJudicial departmentÂ defined

174.114Â Â Â Â  ÂLegislative departmentÂ defined

174.116Â Â Â Â  ÂLocal governmentÂ and Âlocal service districtÂ defined

174.117Â Â Â Â  ÂSpecial government bodyÂ defined

174.118Â Â Â Â  Application of definitions to ORS 174.108 to 174.118

COMPUTATION OF TIME

174.120Â Â Â Â  Computation of time; leap year

174.125Â Â Â Â  Computation of time period for personal service

MISCELLANEOUS

174.127Â Â Â Â  Singular or plural number; masculine, feminine or neuter gender

174.129Â Â Â Â  Statutes, rules and orders to use sex-neutral terms

174.130Â Â Â Â  Majority can exercise authority given jointly

174.140Â Â Â Â  Construction of Âa suretyÂ or similar words

174.160Â Â Â Â  Mailing methods authorized in place of notice by registered or certified mail

174.170Â Â Â Â  Notice by personal service equivalent to notice by mail

174.510Â Â Â Â  Statute revision of 1953 enacted as law; Oregon Revised Statutes; citation

174.515Â Â Â Â  Duplicate original of 1953 revision; evidentiary effect

174.520Â Â Â Â  General statutes enacted prior to January 12, 1953, repealed; exceptions

174.530Â Â Â Â  Construction of statutes enacted as part of 1953 revision

174.535Â Â Â Â  Construction of reviserÂs bills

174.540Â Â Â Â  Parts of printed statute editions not to be a part of the law

174.550Â Â Â Â  Statute revision of 1953 substituted for statutes repealed by ORS 174.520

174.580Â Â Â Â  Oregon Rules of Civil Procedure; citation form

174.590Â Â Â Â  Statutory terminology not intended to preserve procedural distinctions between actions and suits

CROSS-REFERENCES

Accounting terms, general definitions, 291.001

Adoption laws not to be strictly construed, 109.305

Appropriation bills requiring approval of Emergency Board before project started or contract let, how requirement met, 291.336

Appropriations and limitations of expenditures, construction, 291.305, 291.307

County charter and legislation relating to matters of county concern, construction as regards inconsistent Acts, 203.720

County court, references in certain cases to be considered references to boards of county commissioners, 203.240

Criminal Code, general definitions, 161.015

Filing or receiving documents required by law to be filed with state agency, date of transmittal as date, 293.660

Filing or receiving tax documents, when document deemed filed with tax official, 305.820

Independent contractor, standards, 670.600

Insurance Code to be liberally construed, 731.016

Limited liability company included in certain terms, 63.002

Military code, construction provisions, 396.015 to 396.045

Oregon Health and Science University:

Applicability of provisions that apply to governmental entities, 353.100

Laws not to be strictly construed, severability, 353.035

Property taxation, general definitions, 308.007

Public Contracting Code, general definitions, 279A.010

Real market value, computation for taxing and bonding limitations, 308.207

Repeal of statute authorizing state agency to collect, receive and expend money, 182.080

Rules of civil procedure, construction, ORCP 1

Secretary of State, reference to audit, allowance or approval of claims, construction, 293.510

Uniform Trust Code, Oregon, general definitions, 130.010

Voucher claims, references to be construed as references to disbursements, 293.341

174.100

For specific definitions, see entries under ÂWords and PhrasesÂ in Index (volume 19) to Oregon Revised Statutes

174.120

Computation of time for publication of legal notices, 193.060

Holidays, acts required by statute to be done are deferred until next day, 187.010

CONSTRUCTION OF STATUTES

Â Â Â Â Â  174.010 General rule for construction of statutes. In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars such construction is, if possible, to be adopted as will give effect to all.

Â Â Â Â Â  174.020 Legislative intent; general and particular provisions; consideration of legislative history. (1)(a) In the construction of a statute, a court shall pursue the intention of the legislature if possible.

Â Â Â Â Â  (b) To assist a court in its construction of a statute, a party may offer the legislative history of the statute.

Â Â Â Â Â  (2) When a general and particular provision are inconsistent, the latter is paramount to the former so that a particular intent controls a general intent that is inconsistent with the particular intent.

Â Â Â Â Â  (3) A court may limit its consideration of legislative history to the information that the parties provide to the court. A court shall give the weight to the legislative history that the court considers to be appropriate. [Amended by 2001 c.438 Â§1]

Â Â Â Â Â  174.030 Construction favoring natural right to prevail. Where a statute is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to prevail.

Â Â Â Â Â  174.040 Severability. It shall be considered that it is the legislative intent, in the enactment of any statute, that if any part of the statute is held unconstitutional, the remaining parts shall remain in force unless:

Â Â Â Â Â  (1) The statute provides otherwise;

Â Â Â Â Â  (2) The remaining parts are so essentially and inseparably connected with and dependent upon the unconstitutional part that it is apparent that the remaining parts would not have been enacted without the unconstitutional part; or

Â Â Â Â Â  (3) The remaining parts, standing alone, are incomplete and incapable of being executed in accordance with the legislative intent.

Â Â Â Â Â  174.050 [Repealed by 1983 c.740 Â§41]

Â Â Â Â Â  174.060 Effect of amendment of statute adopted by reference. When one statute refers to another, either by general or by specific reference or designation, the reference shall extend to and include, in addition to the statute to which reference was made, amendments thereto and statutes enacted expressly in lieu thereof unless a contrary intent is expressed specifically or unless the amendment to, or statute enacted in lieu of, the statute referred to is substantially different in the nature of its essential provisions from what the statute to which reference was made was when the statute making the reference was enacted.

Â Â Â Â Â  174.070 Effect of repeal of validating or curative Act. The repeal of a validating or curative Act shall not affect any validation or cure theretofore accomplished.

Â Â Â Â Â  174.080 Effect of repeal of repealing Act. Whenever a statute which repealed a former statute, either expressly or by implication, is repealed, the former statute shall not thereby be revived unless it is expressly so provided.

Â Â Â Â Â  174.090 Effect of repeal of repealing constitutional provision. Whenever a constitutional provision which repeals or suspends in whole or in part a former constitutional provision, either expressly or by implication, is repealed, the former constitutional provision so repealed or suspended thereby shall not be revived unless it expressly is so provided.

GENERAL DEFINITIONS

(Miscellaneous)

Â Â Â Â Â  174.100 Definitions. As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise:

Â Â Â Â Â  (1) ÂAny other stateÂ includes any state and the District of Columbia.

Â Â Â Â Â  (2) ÂCityÂ includes any incorporated village or town.

Â Â Â Â Â  (3) ÂCounty courtÂ includes board of county commissioners.

Â Â Â Â Â  (4) ÂMay notÂ and Âshall notÂ are equivalent expressions of an absolute prohibition.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, limited liability companies and joint stock companies.

Â Â Â Â Â  (6) ÂState TreasuryÂ includes those financial assets the lawful custody of which are vested in the State Treasurer and the office of the State Treasurer relating to the custody of those financial assets.

Â Â Â Â Â  (7) ÂToÂ means Âto and includingÂ when used in a reference to a series of statute sections, subsections or paragraphs.

Â Â Â Â Â  (8) ÂUnited StatesÂ includes territories, outlying possessions and the District of Columbia.

Â Â Â Â Â  (9) ÂViolateÂ includes failure to comply. [Amended by 1953 c.145 Â§2; 1957 c.360 Â§1; 1963 c.213 Â§1; 1965 c.518 Â§1; 1967 c.409 Â§1; 1983 c.327 Â§1; 1993 c.73 Â§1; 1995 c.93 Â§30; 2001 c.671 Â§1]

Â Â Â Â Â  174.102 ÂAgricultural commodity,Â Âagricultural productÂ defined; harvesting or baling of straw as farming practice. As used in the statute laws of this state and in any administrative rule adopted pursuant thereto unless the context or a specifically applicable definition requires otherwise:

Â Â Â Â Â  (1) The term Âagricultural commodityÂ or Âagricultural productÂ includes straw.

Â Â Â Â Â  (2) The harvesting or baling of straw is a farming practice. [1995 c.601 Â§1]

Â Â Â Â Â  174.103 [1987 c.162 Â§Â§1,2; 1989 c.264 Â§1; 2001 c.90 Â§1; repealed by 2003 c.242 Â§7]

Â Â Â Â Â  174.104 ÂPublic noticeÂ defined. As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise, Âpublic noticeÂ means any legal publication which requires an affidavit of publication as required in ORS 193.070, or is required by law to be published. [Formerly subsection (1) of 193.010]

Â Â Â Â Â  174.105 ÂWar veteranÂ defined. (1) As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise, Âwar veteranÂ includes any citizen of the United States who has been a member of and discharged or released under honorable conditions from the Armed Forces of the United States of America, and:

Â Â Â Â Â  (a) The service was for not less than 90 consecutive days, during any of the following periods:

Â Â Â Â Â  (A) The period between April 6, 1917, and November 11, 1918;

Â Â Â Â Â  (B) The period between November 12, 1918, and April 1, 1920, if the veteran served with the United States military forces in Russia;

Â Â Â Â Â  (C) The period between November 12, 1918, and July 2, 1921, if the veteran served in active service at least one day between April 6, 1917, and November 11, 1918;

Â Â Â Â Â  (D) The period between September 15, 1940, and December 31, 1946; or

Â Â Â Â Â  (E) The period between June 25, 1950, and midnight of January 31, 1955; or

Â Â Â Â Â  (b) The service was for not less than 210 consecutive days any part of which was subsequent to January 31, 1955.

Â Â Â Â Â  (2) Any citizen otherwise eligible under this section who was discharged or released, under honorable conditions, on account of service-connected injury or illness prior to the completion of the minimum period of service prescribed in subsection (1) of this section, shall nevertheless be considered to be a war veteran. Attendance at a school under military orders, except schooling incident to an active enlistment or regular tour of duty, or normal military training as a reserve officer or member of an organized reserve or national guard unit is not considered active service within the meaning of this section. [1967 c.409 Â§2; 2005 c.22 Â§122]

Â Â Â Â Â  174.106 ÂDomesticated elkÂ defined. As used in the statute laws of this state, Âdomesticated elkÂ means North American wapiti (Cervus canadensis), Manitoban elk (Cervus elaphus manitobensis), Rocky Mountain elk (Cervus elaphus nelsoni), Roosevelt elk (Cervus elaphus roosevelti) and Tule elk (Cervus elaphus nannodes) that are born and raised in captivity. [2001 c.783 Â§1]

Â Â Â Â Â  174.107 ÂDisabled personÂ defined. (1) As used in the statute laws of this state, Âdisabled personÂ means any person who:

Â Â Â Â Â  (a) Has a physical or mental impairment which substantially limits one or more major life activities;

Â Â Â Â Â  (b) Has a record of such an impairment; or

Â Â Â Â Â  (c) Is regarded as having such an impairment.

Â Â Â Â Â  (2) Specific types of disability shall be considered subcategories under the definition of disabled person. [1989 c.224 Â§2a; 2003 c.14 Â§70]

(Public Bodies)

Â Â Â Â Â  174.108 Effect of definitions. (1) As used in the statutes of this state, a term defined in ORS 174.108 to 174.118 has the meaning provided by ORS 174.108 to 174.118 only if the statute using the term makes specific reference to the provision of ORS 174.108 to 174.118 that defines the term and indicates that the term has the meaning specified in that provision.

Â Â Â Â Â  (2) Nothing in ORS 174.108 to 174.118 affects the meaning of any statute that uses one or more of the terms defined in ORS 174.108 to 174.118 and that is in effect on January 1, 2002. Nothing in ORS 174.108 to 174.118 affects the meaning of any statute that uses one or more of the terms defined in ORS 174.108 to 174.118 and that is enacted after January 1, 2002, unless the statute makes specific reference to the provision of ORS 174.108 to 174.118 that defines the term and indicates that the term has the meaning specified in that provision.

Â Â Â Â Â  (3) None of the terms defined in ORS 174.108 to 174.118 includes the Oregon Health and Science University, the Oregon State Bar, any intergovernmental entity formed by a public body with another state or with a political subdivision of another state, or any intergovernmental entity formed by a public body with an agency of the federal government. [2001 c.74 Â§1]

Â Â Â Â Â  174.109 ÂPublic bodyÂ defined. Subject to ORS 174.108, as used in the statutes of this state Âpublic bodyÂ means state government bodies, local government bodies and special government bodies. [2001 c.74 Â§2]

Â Â Â Â Â  174.110 [Renumbered 174.127 in 2001]

Â Â Â Â Â  174.111 ÂState governmentÂ defined. Subject to ORS 174.108, as used in the statutes of this state Âstate governmentÂ means the executive department, the judicial department and the legislative department. [2001 c.74 Â§3]

Â Â Â Â Â  174.112 ÂExecutive departmentÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âexecutive departmentÂ means all statewide elected officers other than judges, and all boards, commissions, departments, divisions and other entities, without regard to the designation given to those entities, that are within the executive department of government as described in section 1, Article III of the Oregon Constitution, and that are not:

Â Â Â Â Â  (a) In the judicial department or the legislative department;

Â Â Â Â Â  (b) Local governments; or

Â Â Â Â Â  (c) Special government bodies.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âexecutive departmentÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to the executive department and that does not have members who are officers or employees of the judicial department or legislative department;

Â Â Â Â Â  (b) An entity created by the executive department for the purpose of giving advice to the executive department, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by the executive department other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the executive department. [2001 c.74 Â§4]

Â Â Â Â Â  174.113 ÂJudicial departmentÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âjudicial departmentÂ means the Supreme Court, the Court of Appeals, the Oregon Tax Court, the circuit courts and all administrative divisions of those courts, whether denominated as boards, commissions, committees or departments or by any other designation.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âjudicial departmentÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to the judicial department and that does not have members who are officers or employees of the executive department or legislative department;

Â Â Â Â Â  (b) An entity created by the judicial department for the purpose of giving advice to the judicial department, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by the judicial department other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the judicial department. [2001 c.74 Â§5]

Â Â Â Â Â  174.114 ÂLegislative departmentÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âlegislative departmentÂ means the Legislative Assembly, the committees of the Legislative Assembly and all administrative divisions of the Legislative Assembly and its committees, whether denominated as boards, commissions or departments or by any other designation.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âlegislative departmentÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to the legislative department and that does not have members who are officers or employees of the executive department or judicial department;

Â Â Â Â Â  (b) An entity created by the legislative department for the purpose of giving advice to the legislative department, but that is not created by statute, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by the legislative department by a document other than a statute and that is not an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the legislative department. [2001 c.74 Â§6]

Â Â Â Â Â  174.115 [1979 c.391 Â§1; renumbered 174.129 in 2001]

Â Â Â Â Â  174.116 ÂLocal governmentÂ and Âlocal service districtÂ defined. (1)(a) Subject to ORS 174.108, as used in the statutes of this state Âlocal governmentÂ means all cities, counties and local service districts located in this state, and all administrative subdivisions of those cities, counties and local service districts.

Â Â Â Â Â  (b) Subject to ORS 174.108, as used in the statutes of this state Âlocal governmentÂ includes:

Â Â Â Â Â  (A) An entity created by statute, ordinance or resolution for the purpose of giving advice only to a local government;

Â Â Â Â Â  (B) An entity created by local government for the purpose of giving advice to local government and that is not created by ordinance or resolution, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (C) Any entity created by local government other than an entity described in subparagraph (B) of this paragraph, unless the ordinance, resolution or other document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by local government.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âlocal service districtÂ means:

Â Â Â Â Â  (a) An economic improvement district created under ORS 223.112 to 223.132 or 223.141 to 223.161.

Â Â Â Â Â  (b) A peopleÂs utility district organized under ORS chapter 261.

Â Â Â Â Â  (c) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (d) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (e) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (f) A mass transit district organized under ORS 267.010 to 267.390.

Â Â Â Â Â  (g) A transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (h) A metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (i) A translator district organized under ORS 354.605 to 354.715.

Â Â Â Â Â  (j) A library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (k) A county road district organized under ORS 371.055 to 371.110.

Â Â Â Â Â  (L) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (m) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (n) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (o) A 9-1-1 communications district organized under ORS 401.818 to 401.857.

Â Â Â Â Â  (p) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (q) A sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (r) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (s) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (t) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (u) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (v) A geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (w) An irrigation district organized under ORS chapter 545.

Â Â Â Â Â  (x) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (y) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (z) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (aa) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (bb) A district improvement company or a district improvement corporation organized under ORS chapter 554.

Â Â Â Â Â  (cc) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (dd) A fair district formed under ORS chapter 565.

Â Â Â Â Â  (ee) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (ff) A weed control district organized under ORS 570.505 to 570.575.

Â Â Â Â Â  (gg) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (hh) The Port of Portland created under ORS 778.010.

Â Â Â Â Â  (ii) An airport district established under ORS chapter 838. [2001 c.74 Â§7; 2003 c.802 Â§1]

Â Â Â Â Â  174.117 ÂSpecial government bodyÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âspecial government bodyÂ means any of the following:

Â Â Â Â Â  (a) A public corporation created under a statute of this state and specifically designated as a public corporation.

Â Â Â Â Â  (b) A school district.

Â Â Â Â Â  (c) A public charter school established under ORS chapter 338.

Â Â Â Â Â  (d) An education service district.

Â Â Â Â Â  (e) A community college district or community college service district established under ORS chapter 341.

Â Â Â Â Â  (f) An intergovernmental body formed by two or more public bodies.

Â Â Â Â Â  (g) Any entity that is created by statute, ordinance or resolution that is not part of state government or local government.

Â Â Â Â Â  (h) Any entity that is not otherwise described in this section that is:

Â Â Â Â Â  (A) Not part of state government or local government;

Â Â Â Â Â  (B) Created pursuant to authority granted by a statute, ordinance or resolution, but not directly created by that statute, ordinance or resolution; and

Â Â Â Â Â  (C) Identified as a governmental entity by the statute, ordinance or resolution authorizing the creation of the entity, without regard to the specific terms used by the statute, ordinance or resolution.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âspecial government bodyÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to a special government body;

Â Â Â Â Â  (b) An entity created by a special government body for the purpose of giving advice to the special government body, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by a special government body described in subsection (1) of this section, other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the special government body. [2001 c.74 Â§8]

Â Â Â Â Â  174.118 Application of definitions to ORS 174.108 to 174.118. The definitions provided by ORS 174.108 to 174.118 apply to ORS 174.108 to 174.118. [2001 c.74 Â§9]

COMPUTATION OF TIME

Â Â Â Â Â  174.120 Computation of time; leap year. (1) The time within which an act is to be done, as provided in the civil and criminal procedure statutes, is computed by excluding the first day and including the last unless the last day falls upon any legal holiday or on Saturday, in which case the last day is also excluded.

Â Â Â Â Â  (2) For the purposes of the determining whether a person has complied with a statutory time limitation governing an act to be performed in a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, the time prescribed by law for the performance of the act does not include the day on which the specified period begins to run. The designated period does include the last day unless the last day is:

Â Â Â Â Â  (a) A legal holiday or Saturday;

Â Â Â Â Â  (b) A day on which the court is closed for the purpose of filing pleadings and other documents;

Â Â Â Â Â  (c) A day on which the court is closed by order of the Chief Justice, to the extent provided by the order; or

Â Â Â Â Â  (d) A day on which the court is closed before the end of the normal hours during which pleadings and other documents may be filed.

Â Â Â Â Â  (3) If the last day of a designated period is excluded under the provisions of subsection (2) of this section, the act must be performed on the next day that the court is open for the purpose of filing pleadings and other documents.

Â Â Â Â Â  (4) The provisions of subsections (2) and (3) of this section apply to time limitations established by statutes of limitation and other procedural statutes governing civil and criminal proceedings.

Â Â Â Â Â  (5) If a statute of limitation or other procedural statute governing civil and criminal proceedings provides that an act be done within one or more years, the time for performing the act is computed in calendar years. If the specified period begins to run on a date other than February 29, the act must be done on or before the same date in the calendar year in which the specified period ends as the date in the calendar year in which the specified period began to run. If the specified period of time begins to run on February 29, the act must be done on or before February 28 of the calendar year in which the specified period ends. [Amended by 1979 c.284 Â§118; 1985 c.282 Â§2; 2002 s.s.1 c.10 Â§6; 2003 c.228 Â§1]

Â Â Â Â Â  174.125 Computation of time period for personal service. Notwithstanding ORCP 10 and ORS 174.120 (1), if a time period is prescribed or allowed for personal service of a document or notice on a public officer or the filing of a document or notice with a public office, other than a time period subject to ORS 174.120 (2), and if the last day falls on a day when that particular office is closed before the end of or for all of the normal work day, the last day shall be excluded in computing the period of time within which the document or notice is to be filed. If the last day is so excluded, the time period runs until the close of office hours on the next day the office is open for business. [1983 c.548 Â§1; 2002 s.s.1 c.10 Â§8]

MISCELLANEOUS

Â Â Â Â Â  174.127 Singular or plural number; masculine, feminine or neuter gender. As used in the statute laws of this state:

Â Â Â Â Â  (1) The singular number may include the plural and the plural number, the singular.

Â Â Â Â Â  (2) Words used in the masculine gender may include the feminine and the neuter. [Formerly 174.110]

Â Â Â Â Â  174.129 Statutes, rules and orders to use sex-neutral terms. It shall be the policy of the State of Oregon that all statutes, rules and orders enacted, adopted or amended after October 3, 1979, be written in sex-neutral terms unless it is necessary for the purpose of the statute, rule or order that it be expressed in terms of a particular gender. [Formerly 174.115]

Â Â Â Â Â  174.130 Majority can exercise authority given jointly. Any authority conferred by law upon three or more persons may be exercised by a majority of them unless expressly otherwise provided by law.

Â Â Â Â Â  174.140 Construction of Âa suretyÂ or similar words. In any statute requiring a public official to furnish a fidelity bond or bond conditioned upon the faithful performance of the duties of the official, whenever the words Âa suretyÂ or Âa corporate insurance companyÂ or words of similar import are used in referring to execution of the bond, the bond may be executed by one or more sureties, or one or more corporate insurance companies, unless the particular statute specifically provides otherwise. [1955 c.289 Â§1]

Â Â Â Â Â  174.150 [1957 c.146 Â§1; repealed by 1969 c.292 Â§3]

Â Â Â Â Â  174.160 Mailing methods authorized in place of notice by registered or certified mail. Whenever, for the purpose of giving notice, registered or certified mail, with or without return receipt, is authorized or required by or pursuant to statute, it is sufficient to use in lieu thereof any mailing method that provides for a return receipt. [1969 c.292 Â§1]

Â Â Â Â Â  174.170 Notice by personal service equivalent to notice by mail. Whenever notice by any mailing method is authorized or required by or pursuant to statute, notice given by personal service that meets the requirements for service of a summons is equivalent thereto. [1969 c.292 Â§2]

Â Â Â Â Â  174.510 Statute revision of 1953 enacted as law; Oregon Revised Statutes; citation. (1) The statute laws set forth after section 8 of enrolled House Bill No. 2 of the Forty-seventh Legislative Assembly were enacted as law of the State of Oregon, effective December 31, 1953.

Â Â Â Â Â  (2) The statute laws described in subsection (1) of this section, together with sections compiled in parts bearing the certificate of the Legislative Counsel pursuant to ORS 171.285, may be cited as Oregon Revised Statutes. In citing a specific section of Oregon Revised Statutes, the designation ÂORS (number of section)Â may be used. [1953 c.3 Â§Â§1,7; 1961 c.90 Â§2]

Â Â Â Â Â  174.515 Duplicate original of 1953 revision; evidentiary effect. The three volumes entitled ÂProposed Oregon Revised Statutes,Â consisting of pages 1 through 1,058 in Volume 1, pages 1 through 2,066 in Volume 2 and pages 1 through 1,915 in Volume 3, on file in the office of the Secretary of State on January 1, 1961, are considered to be a duplicate original of the statute laws described in ORS 174.510 (1). A copy of all or any part of these volumes, certified by the Secretary of State, has the same effect as a copy of the same part of the original, certified by the Secretary of State. [1961 c.90 Â§1]

Â Â Â Â Â  174.520 General statutes enacted prior to January 12, 1953, repealed; exceptions. (1) All statute laws of Oregon of a general, public and permanent nature enacted prior to January 12, 1953, were repealed effective December 31, 1953, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) If any provision of the statute laws described in ORS 174.510 (1), derived from an Act that amended or repealed a preexisting statute, is held unconstitutional, the provisions of subsection (1) of this section shall not prevent the preexisting statute from being law if that appears to have been the intent of the Legislative Assembly or the people. [1953 c.3 Â§Â§2,6; 1961 c.90 Â§3]

Â Â Â Â Â  174.530 Construction of statutes enacted as part of 1953 revision. The statute laws described in ORS 174.510 (1) are intended to speak for themselves. All sections of the statute laws so described are considered to speak as of the same date, except that in cases of conflict between two or more sections or of an ambiguity in a section, reference may be had to the Acts from which the sections are derived, for the purpose of applying the rules of construction relating to repeal or amendment by implication or for the purpose of resolving the ambiguity. [1953 c.3 Â§3; 1961 c.90 Â§4]

Â Â Â Â Â  174.535 Construction of reviserÂs bills. It is the policy of the Legislative Assembly to revise sections from Oregon Revised Statutes and Oregon law periodically in order to maintain accuracy. However, nothing in chapter 740, Oregon Laws 1983, chapter 565, Oregon Laws 1985, chapter 158, Oregon Laws 1987, chapter 171, Oregon Laws 1989, chapters 67 and 927, Oregon Laws 1991, chapters 18 and 469, Oregon Laws 1993, chapter 79, Oregon Laws 1995, chapter 249, Oregon Laws 1997, chapter 59, Oregon Laws 1999, chapter 104, Oregon Laws 2001, chapter 14, Oregon Laws 2003, or chapter 22, Oregon Laws 2005, is intended to alter the legislative intent or purpose of statutory sections affected by chapter 740, Oregon Laws 1983, chapter 565, Oregon Laws 1985, chapter 158, Oregon Laws 1987, chapter 171, Oregon Laws 1989, chapters 67 and 927, Oregon Laws 1991, chapters 18 and 469, Oregon Laws 1993, chapter 79, Oregon Laws 1995, chapter 249, Oregon Laws 1997, chapter 59, Oregon Laws 1999, chapter 104, Oregon Laws 2001, chapter 14, Oregon Laws 2003, and chapter 22, Oregon Laws 2005, except insofar as the amendments thereto, or repeals thereof, specifically require. [Derived from 1983 c.740 Â§1; 1985 c.565 Â§1; 1987 c.158 Â§1; 1989 c.171 Â§1; 1991 c.67 Â§1; 1991 c.927 Â§1; 1993 c.18 Â§1; 1993 c.469 Â§1; 1995 c.79 Â§1; 1997 c.249 Â§1; 1999 c.59 Â§1; 2001 c.104 Â§1; 2003 c.14 Â§1; 2005 c.22 Â§1]

Â Â Â Â Â  174.540 Parts of printed statute editions not to be a part of the law. Title heads, chapter heads, division heads, section and subsection heads or titles, and explanatory notes and cross-references, in the statute laws described in ORS 174.510 (1) and in parts of Oregon Revised Statutes, do not constitute any part of the law. [1953 c.3 Â§4; 1961 c.90 Â§5]

Â Â Â Â Â  174.550 Statute revision of 1953 substituted for statutes repealed by ORS 174.520. The provisions of the statute laws described in ORS 174.510 (1) are considered as substituted in a continuing way for the provisions of the prior statute laws repealed by ORS 174.520. [1953 c.3 Â§5; 1961 c.90 Â§6]

Â Â Â Â Â  174.560 [1953 c.3 Â§8; repealed by 1961 c.90 Â§7]

Â Â Â Â Â  174.580 Oregon Rules of Civil Procedure; citation form. (1) As used in the statute laws of this state, including provisions of law deemed to be rules of court as provided in ORS 1.745, ÂOregon Rules of Civil ProcedureÂ means the rules adopted, amended or supplemented as provided in ORS 1.735.

Â Â Â Â Â  (2) In citing a specific rule of the Oregon Rules of Civil Procedure, the designation ÂORCP (number of rule)Â may be used. For example, Rule 7, section D, subsection (3), paragraph (a), subparagraph (i), may be cited as ORCP 7 D(3)(a)(i). [1979 c.284 Â§4; 1993 c.18 Â§30]

Â Â Â Â Â  174.590 Statutory terminology not intended to preserve procedural distinctions between actions and suits. References in the statute laws of this state, including provisions of law deemed to be rules of court as provided in ORS 1.745, in effect on or after January 1, 1980, to actions, actions at law, proceedings at law, suits, suits in equity, proceedings in equity, judgments or decrees are not intended and shall not be construed to retain procedural distinctions between actions at law and suits in equity abolished by ORCP 2. [1979 c.284 Â§5]

_______________

CHAPTER 175

[Reserved for expansion]



Chapter 176

Chapter 176  Governor

2005 EDITION

TITLE 18

EXECUTIVE BRANCH; ORGANIZATION

Chapter     176.     Governor

177.     Secretary of State

178.     State Treasurer

179.     Administration of State Institutions

180.     Attorney General; Department of Justice

181.     State Police; Crime Reporting and Records; Public Safety Standards and Training

182.     State Administrative Agencies

183.     Administrative Procedures Act; Legislative Review of Rules; Civil Penalties

184.     Administrative Services and Transportation Departments

185.     Commissions for Disabled, Hispanic Affairs, Black Affairs, Women and Asian Affairs

_______________

Chapter 176  Governor

2005 EDITION

GOVERNOR

EXECUTIVE BRANCH; ORGANIZATION

GENERAL PROVISIONS

176.010     Commencement of term; inauguration

176.020     Cessation of term

176.040     Disability of Governor, how determined; succession to office, when permitted

176.050     Finding that disability is, or is not, removed

176.110     Actions of Governor-elect; budget report; tax expenditure report; expenses

176.250     Service of subpoena upon Governor

LAW ENFORCEMENT MEDAL OF HONOR

176.260     Award of medal

176.262     Governors Commission on the Law Enforcement Medal of Honor; rules

176.264     Law Enforcement Medal of Honor Account

PROCLAMATIONS

(Death of Unknown Persons)

176.740     Governors proclamation; presumption for missing person; death certificate

(Energy Resources Emergency Powers)

176.750     Energy resources defined

176.755     Policy

176.760     Information to be available to Governor

176.765     Confidentiality of information; use; liability

176.770     Curtailment priorities

176.775     Content of Governors proclamation of lack of energy resource or resource emergency

176.780     Action authorized by proclamation under ORS 176.775

176.785     Proclamation of state of emergency

176.790     Duration of emergency under proclamation; renewal or extension of proclamation

176.795     Actions authorized by proclamation under ORS 176.785

176.800     Construction of ORS 176.750 to 176.815

176.805     Status of proclamation, order or directive as rule; judicial review

176.809     Governors energy emergency contingency plan

176.815     Cooperation with local governments

176.820     State Department of Energy Account

PENALTIES

176.990     Penalties

CROSS-REFERENCES

Reports to Governor:

Adjutant General, Oregon National Guard (annual, by November 1), 396.160

Adult Offender Supervision, Interstate Commission for, activities and recommendations (annual), 144.600 (Article V)

Agriculture, Director of, activities related to weights and measures (annual), 618.021

Agriculture, State Board of (biennial), 561.378

Alcohol and Drug Abuse Programs, Governors Council on, findings and recommendations (by January 1 each odd-numbered year), 430.255

Appointing authorities, diversity of individuals appointed to fill vacancies in governmental office (annual), 236.115

Asian Affairs, Commission on, needs of Asian Americans (biennial), 185.620

Asset Forfeiture Oversight Committee, civil forfeitures (annual, by March 31), 475A.155

Attorney General, extradition (at Governors request), 133.757

Audits, Division of, loss of public funds or property involving public office, 297.120

Child Care, Commission for (biennial), 657A.600

Children and Families, State Commission on

Plan for services for runaway and homeless youth (by December 31, 2006), 2005 c.495 §4

Service system status and additional proposals (biennial), 417.735

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

College Savings Board, Oregon 529, activities (by February 1 each odd-numbered year), 348.873

Community Colleges and Workforce Development, Department of, plant closings and mass layoffs (annual), 285A.522

Corrections Enterprises, Oregon (annual), 421.367

Debt Policy Advisory Commission, State, findings, net debt capacity and recommendations (by April 1 each even-numbered year), 286.555

Disabilities Commission, Oregon, activities and recommendations (annual), 185.150

Economic and Community Development Commission, Oregon

Directors performance, recommendations (periodic), 285A.070

Economic development efforts, success (annual), 285A.050

Oregon Business Development Fund, transactions (biennial), 285B.077

Economic and Community Development Department

Capital Access Fund, financial condition (annual), 285B.144

Financial statements relating to certain funds (annual), 285A.206

Microenterprise development (biennial), 285B.183

Economic development regional boards

Economic development, rural (biennial), 285B.257

Expenditure of moneys from Regional Investment Fund (biennial), 285B.263

Performance reports (periodic), 285B.239

Education, Department of

Alcohol and drug abuse policies and implementation plans, 336.245

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Emergency Management, Office of, Public Safety Wireless Infrastructure Replacement Plan (by January 12, 2007), 2005 c.825 §2

Employment Department, voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Employment Department, Director of, replacement of Unemployment Compensation Administration Fund moneys (as necessary), 657.825

Employment Relations Board, labor disputes (at Governors request), 662.425

Energy, Director of State Department of

Radioactive material transportation (biennial), 469.617

Transactions of loan and sinking funds (biennial), 470.140

Energy, State Department of, comprehensive energy plan (biennial), 469.060

Environmental Quality, Department of, goals and accomplishments (annual, by January 15), 465.235

Facilities Authority, Oregon (annual), 289.240

Film and Video Office, Oregon, activities and operations (biennial), 284.335

Fire Marshal, State, summary of hazardous substance emergencies (annual), 453.342

Fire Service Policy Council, Governors, overall performance of office of State Fire Marshal (biennial), 476.685

Fish and Wildlife, State Department of

Director, fish passage (periodic), 509.595

Natural production of anadromous fish runs (semiannual), 496.480

Fish and Wildlife Commission, State, activities (biennial), 496.128

Forester, State

Forestry management programs (biennial), 526.255

Woody biomass collection and conversion (by October 1, 2008; triennial thereafter), 526.280

Health Services Commission, health services priorities, list (by July 1 each even-numbered year), 414.720

Higher Education, State Board of, proposed budget (biennial), 351.090

Historic Preservation Officer, State, financial condition and operation of Historic Preservation Revolving Loan Fund (annual), 358.678

Human Services, Department of

Alcohol and drug abuse policies and implementation plans, 336.245

Community Mental Health Housing Fund, revenues and expenditures (biennial), 426.506

Developmental Disabilities Community Housing Fund, revenues and expenditures (biennial), 427.340

JOBS Plus Program analysis, recommendations (annual), 411.896

Local mental health services planning, progress (biennial), 430.640

Tobacco Use Reduction Account grants (biennial), 431.836

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Human Services, Director of, planning and policy formulation (periodic), 409.160

Independent Multidisciplinary Science Team, Oregon Plan (annual), 541.409

Indian Services, Commission on, all matters of concern to Indians (biennial), 172.120

Injured workers, ombudsman for, services provided, recommendations (at least once each quarter), 656.709

Innovation Council, Oregon (annual), 284.715

Interagency Coordinating Council, State, status of early intervention programs (annual), 343.499

International Trade Commission (biennial), 285A.136

Investment Council, Oregon, investment funds investment program (biennial, and as necessary), 293.771

JOBS Plus Advisory Board, program status and progress (annual), 411.888

Judicial Conference (annual), 1.840

Justice, Department of

Activities (biennial), 147.205

Matters referred by Governor, 180.520

Juvenile Crime Prevention Advisory Committee, progress (periodic), 417.850

Klamath River Basin Compact Commission, finances and activities (annual), 542.620 (Article IX)

Land Use Planning, Oregon Task Force on, findings and recommendations (progress by February 1, 2007; final by February 1, 2009) (sunsets January 1, 2010), 2005 c.703 §1

Long Term Care Ombudsman, office of the (at least twice annually), 441.109

Lottery Commission, Oregon State

Budget estimates and requests (by November 10 each even-numbered year), 461.140

Operation of state lottery (quarterly and annually), 461.100

Lottery, Director of the Oregon State, lottery game demographics, advertising, security (periodic), 461.180

Minority, Women and Emerging Small Business, Advocate for, status of minorities and women in marketplace, recommendations (annual), 200.025

Multistate Tax Commission, activities (annual), 305.655 (Article VI)

Ombudsman services, persons performing, summary of services, recommendations (at least once each quarter), 182.500

Oregon Health and Science University

Activities and operations (annual, by April 15), 353.080

Impact of Oregon Opportunity program on Oregon Health and Science University, task force on, findings (by June 30 each even-numbered year), 353.563

Oregon University System, alcohol and drug abuse policies and implementation plans, 336.245

Pacific Northwest Electric Power and Conservation Planning Council (annual, on October 1), 469.845

Parks and Recreation Department, State, designation of scenic waterways (periodic), 390.855

Parks and Recreation Director, State, activities of State Advisory Committee on Historic Preservation (biennial), 358.687

Pest Control Insurance Fund, activities (annual), 570.650 (Article IV)

Pharmacy, State Board of, receipt and expenditure of additional moneys (periodic), 689.135

Police Policy Committee, completion of training academy, 2003 c.770 §5

Public Safety Memorial Fund Board, activities (biennial), 243.970

Public Safety Standards and Training, Board on, evaluation of directors implementation of policy and standards (annual), 181.635

Public Utility Commission, telecommunications industry (by January 31 each odd-numbered year) (sunsets June 30, 2008), 1999 c.589 §2

Quality Education Commission, current and best education practices (by July 31 each even-numbered year), 327.506

Racing Commission, Oregon (annual), 462.260

Revenue, Director of the Department of, revenue raising functions of state agencies (biennial), 305.025

School Safety, Center for, status of school safety (annual, by July 1), 339.331

Secretary of State

Audit and review of State Accident Insurance Fund Corporation and Industrial Accident Fund (annual), 656.772

Audits of state agencies (as necessary), 297.210

Seismic Safety Policy Advisory Commission, earthquake hazards, 401.343

Semi-independent state agencies, operations (by January 1 each even-numbered year), 182.472

Small business, ombudsman for, services provided, recommendations (at least once each quarter), 656.709

Spinal Cord Injury Research Board (by January 1 each odd-numbered year), 431.292

State Accident Insurance Fund Corporation, board of directors, activities and operations (annual, by April 15), 656.751

State agencies

Administrative reports, work performance (periodic), 291.018

Affirmative action (biennial), 659A.012

Bonded indebtedness and other financing agreements (biennial), 286.525

Programs of state agency that affect Indian tribes (annual, by December 15), 182.166

Real property and facility maintenance account (biennial), 276.285

Telecommunications Coordinating Council, Oregon (before each legislative session) (sunsets January 2, 2010), 2001 c.699 §1

Transportation Commission, Oregon, legislative, budgetary and administrative programs related to transportation, 184.635

Travel Information Council, activities and operations (annual), 377.838

Treasurer, State, investment of moneys in Oregon Growth Account (annual), 348.703

University of Oregon, implementation, progress and results of Early Success Reading Initiative (annual), 329.837

Utility Notification Center, board of directors of Oregon, activities and operations (annual, by April 15), 757.562

Veterans Affairs, Director of

Advisory Committee, administration of office of the director (annual), 406.220

Water Resources Commission, transactions of Water Development Fund and Bond Sinking Fund (biennial), 541.855

Watershed Enhancement Board, Oregon, Oregon Plan, implementation and effectiveness (by January 15 each odd-numbered year), 541.420

Western Interstate Commission for Higher Education, activities (annual, by January 15), 351.780 (Article VII)

Women, Commission for, concerns and issues confronting women (biennial), 185.510

GENERAL PROVISIONS

176.010 Commencement of term; inauguration. The official term of the Governor shall commence upon the publication of the returns by the Speaker of the House of Representatives, as provided in section 4, Article V, Oregon Constitution; or in case of an election of the Governor by the Legislative Assembly, as provided in section 5, Article V, Oregon Constitution, the official term of the Governor shall commence immediately upon such election; and the Governor shall be inaugurated by taking the oath of office.

176.020 Cessation of term. The term of office of the Governor ceases when the successor of the Governor, having been declared elected by the Legislative Assembly as provided in the Constitution, is inaugurated by taking the oath of office.

176.030 [Renumbered 176.510]

176.040 Disability of Governor, how determined; succession to office, when permitted. (1) Whenever it appears that the Governor is unable to discharge the duties of the office, the person next in line of succession to the office of Governor or the person who is Chief Justice of the Supreme Court of Oregon may call a conference consisting of the person who is Chief Justice, the person who is chief medical officer of the state hospital in Salem and the person who is dean of the Oregon Health and Science University. The three members of the conference shall examine the Governor. After the examination, or if upon attempting to examine the Governor the members of the conference are unable to examine the Governor because of circumstances beyond their control, they shall conduct a secret ballot and by unanimous vote may find that the Governor is temporarily unable to discharge the duties of the office.

(2) The finding of or failure to find a disability shall be made public, and in case the Governor is found to be unable to discharge the duties of the office, the person next in line of succession to the office of Governor shall be notified. After receiving the notification such person may, under section 8, Article V of the Oregon Constitution, become Governor until the disability be removed. [1959 c.672 §1; 1969 c.391 §13]

176.050 Finding that disability is, or is not, removed. (1) Whenever a Governor who is unable to discharge the duties of the office believes that the Governors disability has been removed, the Governor may call a conference consisting of the three persons referred to as members of such a conference in ORS 176.040 (1). The three members of the conference shall examine the disabled Governor. After the examination they shall conduct a secret ballot and by unanimous vote may find the disability removed.

(2) The finding of or failure to find the disability removed shall be made public. [1959 c.672 §2; 2005 c.22 §123]

176.110 Actions of Governor-elect; budget report; tax expenditure report; expenses. (1) The person elected to the office of Governor may take any action prior to the date the official term of office commences that is necessary to enable the Governor to exercise on such date the powers and duties of the office of Governor.

(2) The Governor-elect shall cause the budget report and the tax expenditure report for the biennium beginning July 1 of the year in which the Governor takes office to be compiled and prepared for printing as required in ORS 291.222.

(3) All necessary expenses of the Governor-elect incurred in carrying out the provisions of this section shall be audited by the Secretary of State and paid from any funds appropriated for this purpose in the same manner as other claims against the state are paid. [1965 c.80 §1; 1969 c.464 §1; 1995 c.746 §73]

176.250 Service of subpoena upon Governor. Notwithstanding any provision of the Oregon Rules of Civil Procedure or other laws of this state, service of subpoena upon the Governor shall be made by delivering a copy to the legal counsel to the Governor or, in the legal counsels absence, an assistant to the Governor. [1983 c.82 §3]

LAW ENFORCEMENT MEDAL OF HONOR

176.260 Award of medal. (1) The Law Enforcement Medal of Honor is established. Upon nomination by the Governors Commission on the Law Enforcement Medal of Honor established in ORS 176.262, the Governor may award the medal in the name of the state to a law enforcement officer who has been distinguished by exceptionally honorable and meritorious conduct. The medal may be awarded posthumously to a representative of the deceased law enforcement officer.

(2) The medal shall be bronze and consist of a police shield overlaid by a sheriffs star with the seal of the State of Oregon in the center and the words Law Enforcement Medal of Honor within the design. The medal shall be suspended from a ring that is attached to a navy blue ribbon with a gold edge or a green ribbon with a gold edge. The recipient of the medal may choose the color of the ribbon. The reverse side of the medal shall be inscribed with the words For exceptionally honorable and meritorious conduct in performing services as a law enforcement officer. [2005 c.284 §1]

176.262 Governors Commission on the Law Enforcement Medal of Honor; rules. (1) The Governors Commission on the Law Enforcement Medal of Honor is established consisting of five members appointed by the Governor as follows:

(a) One member shall be a representative of the Governors office;

(b) One member shall be a representative of the Department of Public Safety Standards and Training;

(c) One member shall be a representative of the Oregon Association Chiefs of Police;

(d) One member shall be a representative of the Oregon State Sheriffs Association; and

(e) One member shall be a representative of a statewide organization of police officers.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) The commission shall:

(a) Adopt rules establishing qualifications for nomination as a recipient of the Law Enforcement Medal of Honor;

(b) Meet at least once every six months to consider candidates for nomination for the Law Enforcement Medal of Honor; and

(c) Nominate candidates for the Law Enforcement Medal of Honor.

(4) The Department of Public Safety Standards and Training shall provide staff for the commission.

(5) The commission may seek and accept contributions of funds and assistance from any source for the purpose of carrying out the provisions of ORS 176.260. All funds received by the commission under this subsection shall be paid into the State Treasury and deposited into the Law Enforcement Medal of Honor Account established in ORS 176.264.

(6) A member of the commission is not entitled to compensation nor to reimbursement for travel and other expenses incurred in the performance of duties as a member of the commission. [2005 c.284 §2]

176.264 Law Enforcement Medal of Honor Account. The Law Enforcement Medal of Honor Account is established separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. The account consists of moneys deposited in the account under ORS 176.262. Moneys in the account are continuously appropriated to the Governor for the purpose of paying costs incurred in purchasing and awarding the Law Enforcement Medal of Honor under ORS 176.260. [2005 c.284 §3]

176.510 [Formerly 176.030; repealed by 1983 c.82 §4]

176.610 [1969 c.597 §2; repealed by 1971 c.301 §26 and by 1971 c.319 §11 and by 1971 c.401 §120]

176.620 [1969 c.597 §3; repealed by 1971 c.319 §11]

176.630 [1969 c.597 §4; 1971 c.319 §4; renumbered 184.765]

176.650 [1971 c.686 §1; repealed by 1973 c.1 §1]

176.660 [1971 c.686 §10; repealed by 1973 c.1 §1]

176.670 [1971 c.686 §8; repealed by 1973 c.1 §1]

176.680 [1971 c.686 §2; repealed by 1973 c.1 §1]

176.690 [1971 c.686 §3; repealed by 1973 c.1 §1]

176.700 [1971 c.686 §4; repealed by 1973 c.1 §1]

176.710 [1971 c.686 §5; repealed by 1973 c.1 §1]

176.720 [1971 c.686 §6; repealed by 1973 c.1 §1]

176.730 [1971 c.686 §7; repealed by 1973 c.1 §1]

PROCLAMATIONS

(Death of Unknown Persons)

176.740 Governors proclamation; presumption for missing person; death certificate. (1) The Governor may proclaim that a natural disaster or an act of war, terrorism or sabotage has caused the death of unknown persons on a specific date at a specific place.

(2) For the purposes of any civil or administrative proceeding, there is a presumption that a missing person is dead if it is shown that:

(a) The person was at or near the place described in a proclamation under this section on the date specified in the proclamation; and

(b) The persons absence cannot be satisfactorily explained after diligent search.

(3) In administering the estate of an absentee under ORS chapter 117, the court may enter an order directing the State Medical Examiner to deposit a death certificate with the county registrar for a decedent presumed to be dead under this section. The county registrar may not charge a fee for depositing a death certificate under this subsection or for issuing a copy of a death certificate deposited under this subsection. The State Medical Examiner shall indicate on the death certificate that the death certificate was issued pursuant to an order entered under this section.

(4) This section does not establish, limit or abrogate the special peril doctrine. [2003 c.560 §1]

(Energy Resources Emergency Powers)

176.750 Energy resources defined. As used in ORS 176.750 to 176.815, unless the context requires otherwise, energy resources includes electricity, natural gas, petroleum, coal, wood fuels, geothermal sources, radioactive materials and any other resource yielding energy. [1974 c.5 §2]

176.755 Policy. (1) The Legislative Assembly finds that the lack of energy resources and other energy resource emergencies may threaten the availability of essential services and transportation, and the operation of the economy, jeopardizing the peace, health, safety and welfare of the people of Oregon.

(2) The Legislative Assembly finds it necessary to provide an orderly procedure for anticipating and responding to energy resource shortages and to grant, under conditions prescribed in ORS 176.750 to 176.815, emergency powers to order involuntary curtailments in the use of energy resources to the Governor and other state and local officers.

(3) The Legislative Assembly declares it the policy of Oregon to assist the President of the United States in effective management and control of such factors and situations as contribute to an emergency affecting or likely to affect Oregon; to cooperate with other states in matters related to an emergency affecting or likely to affect Oregon; to meet extraordinary conditions in Oregon arising out of the crisis, by taking such steps as are necessary and appropriate; and generally to protect the peace, health, safety and welfare of the people of Oregon. [1974 c.5 §1]

176.760 Information to be available to Governor. (1) On a continuing basis the Governor may obtain all necessary information from energy resource producers, suppliers and consumers, doing business within Oregon, and from political subdivisions in this state, as necessary for the Governor to determine whether shortages or an emergency will require energy resource conservation measures. Such information may include, but is not limited to:

(a) Sales volumes.

(b) Forecasts of energy resource requirements.

(c) Inventory of energy resources.

(d) Local distribution patterns of information under paragraphs (a) to (c) of this subsection.

(2) In obtaining information at any time from energy resource producers or suppliers under subsection (1)(c) of this section, and in obtaining any other information under subsection (1) of this section during a state of emergency proclaimed under ORS 176.775 to 176.785, the Governor may subpoena witnesses, material and relevant books, papers, accounts, records and memoranda, administer oaths, and may cause the depositions of persons residing within or without Oregon to be taken in the manner prescribed for depositions in civil actions in circuit courts, to obtain information relevant to energy resources that are the subject of the proclaimed emergency.

(3) In obtaining information under this section the Governor:

(a) Shall seek to avoid eliciting information already furnished by a person or political subdivision in this state to a federal, state or local regulatory authority that is available for the study of the Governor; and

(b) Shall cause reporting procedures, including forms, to conform to existing requirements of federal, state and local regulatory authorities. [1974 c.5 §3; 1975 c.601 §1]

176.765 Confidentiality of information; use; liability. (1) Notwithstanding any other law, information furnished under ORS 176.760 and designated by that person as confidential, shall be maintained as confidential by the Governor and any person who obtains information which the person knows to be confidential under ORS 176.750 to 176.815. The Governor shall not make known in any manner any particulars of such information to persons other than those specified in subsection (4) of this section. No subpoena or judicial order may be issued compelling the Governor or any other person to divulge or make known such confidential information, except when relevant to a prosecution for violation of subsection (5) of this section.

(2) Nothing in this section prohibits use of confidential information to prepare statistics or other general data for publication, so presented as to prevent identification of particular persons.

(3) Any person who is served with a subpoena to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or other documents or records as provided in ORS 176.750 to 176.815 may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C.

(4) References to the Governor in this section include only individuals designated for this purpose in writing by the Governor.

(5) In addition to any penalties under ORS 176.990, a person who discloses confidential information in violation of this section willfully or with criminal negligence, as defined by ORS 161.085, may be subject, notwithstanding any other law, to removal from office or immediate dismissal from public employment. [1974 c.5 §4; 1977 c.358 §8; 1979 c.284 §119]

176.770 Curtailment priorities. In consultation with appropriate federal, state officials and officials of political subdivisions in this state the Governor, unless otherwise provided by law, shall cause to be established, and revised as appropriate, standby priorities for curtailment in the use of energy resources. However, involuntary curtailments may be ordered only by means of executive orders issued under ORS 176.750 to 176.815. [1974 c.5 §5]

176.775 Content of Governors proclamation of lack of energy resource or resource emergency. Whenever the Governor declares by proclamation that lack of an energy resource or any energy resource emergency threatens or is likely to threaten the availability of essential services, transportation or the operation of the economy, the Governor shall state the nature of the energy resource shortage or emergency. [1974 c.5 §6]

176.780 Action authorized by proclamation under ORS 176.775. Whenever the Governor has issued a proclamation under ORS 176.775, the Governor may by executive order direct actions:

(1) Reducing energy resource usage by state agencies and political subdivisions in this state.

(2) Promoting conservation, prevention of waste and salvage of energy resources and the materials, services and facilities derived therefrom or dependent thereon, by state agencies and political subdivisions in this state.

(3) Directing the establishment by state agencies and political subdivisions in this state of programs necessary to implement and comply with federal energy conservation programs, including but not limited to allocation or rationing of energy resources and the distribution of the states discretionary allotments. [1974 c.5 §7; 2003 c.14 §71]

176.785 Proclamation of state of emergency. Whenever the Governor determines that an existing or imminent severe disruption in the supply of one or more energy resources, in Oregon or elsewhere, threatens the availability of essential services, transportation or the operation of the economy, jeopardizing the peace, health, safety and welfare of the people of Oregon, after consultation with the President and majority and minority leaders of the Senate and the Speaker and majority and minority leaders of the House of Representatives, the Governor may by proclamation declare that a state of emergency exists with regard to such resources. In the proclamation, the Governor shall recite with specificity the nature of the severe disruption in the supply of one or more energy resources. [1974 c.5 §8]

176.790 Duration of emergency under proclamation; renewal or extension of proclamation. (1) A proclamation of emergency and all orders and rules issued as a result of the proclamation under ORS 176.750 to 176.815 shall continue in effect for 30 days unless the Governor rescinds it and declares the emergency ended before the expiration of the 30-day period.

(2) A proclamation may be renewed or extended only by joint resolution of the Legislative Assembly unless 60 days have elapsed from the date of the original proclamation. [1974 c.5 §8a]

176.795 Actions authorized by proclamation under ORS 176.785. (1) During any emergency proclaimed under ORS 176.785, the Governor by executive order may order involuntary curtailments, adjustments or allocations in the supply and consumption of energy resources applicable to all suppliers and consumers. However, the Governor may not order such curtailments, adjustments or allocations which discriminate within any class of consumers. It is the intent of the Legislative Assembly that any such curtailments, adjustments and allocations be ordered and continue only so long as demonstrably necessary for the maintenance of essential services or transportation, or the continued operation of the economy; and that all such curtailments, adjustments and allocations be applied as uniformly as practicable within each class of suppliers and consumers.

(2) Any involuntary curtailments of electrical or natural gas load, pursuant to subsection (1) of this section, shall be made by executive order to the Public Utility Commission of Oregon requiring the commission to implement plans for curtailment adopted pursuant to ORS 757.710 to 757.730.

(3) In addition to orders issued pursuant to subsection (1) of this section, the Governor by executive order may:

(a) Modify transportation routes and schedules as necessary to conserve energy resources to the extent permissible under federal law and regulations.

(b) Specify the times and manner in which energy resources are supplied or consumed, consistent with the restrictions imposed by subsection (1) of this section.

(4) Any restrictions or involuntary curtailments, adjustments or allocations ordered, except those ordered under ORS 176.775 and 176.780, shall give due consideration to the needs of commercial, retail, professional and service establishments whose normal function is to supply goods or services or both of an essential nature including but not limited to food, lodging, fuel, medical care facilities, during times of the day other than conventional daytime working hours.

(5) During an emergency proclaimed under ORS 176.785, the Governor by executive order may prescribe and direct activities promoting the conservation, prevention of waste and salvage of energy resources and the materials, services and facilities derived therefrom or dependent thereon. [1974 c.5 §§9,11]

176.800 Construction of ORS 176.750 to 176.815. (1) Nothing in ORS 176.750 to 176.815 is intended as a delegation of legislative responsibility for the appropriation or authorization of expenditure of public funds, as provided in the Constitution and laws of this state.

(2) The powers vested in the Governor under ORS 176.750 to 176.815 are in addition to, and not in lieu of, emergency powers vested in the Governor under ORS 401.015 to 401.580 and 401.990 or any other law of Oregon.

(3) It is the intent of the Legislative Assembly that if ORS 176.750 to 176.815 and 176.990 are held unconstitutional as applied to contracts executed before February 26, 1974, ORS 176.750 to 176.815 and 176.990 nevertheless are effective with respect to contracts executed on or after February 26, 1974, and with respect to renewals or extensions of existing contracts on or after February 26, 1974. [1974 c.5 §§10,14,15]

176.805 Status of proclamation, order or directive as rule; judicial review. (1) Any proclamation, executive order or directive issued pursuant to ORS 176.750 to 176.815 shall be deemed to be a rule subject to ORS chapter 183, except that jurisdiction for judicial determination of the validity thereof pursuant to ORS 183.400 is conferred upon the Court of Appeals.

(2) Any such proceeding in the Court of Appeals shall be given precedence on the docket over all other cases, except prior cases arising under ORS 176.750 to 176.815 and 176.990. The court may appoint a master to take evidence and make proposed findings of fact and conclusions of law in such case. [1974 c.5 §12]

176.809 Governors energy emergency contingency plan. (1) The Governor, in consultation with the State Department of Energy and the Economic and Community Development Department, shall compile existing data and prepare an extensive statewide contingency plan to maintain emergency services, continue productivity and reduce hardship during an energy emergency.

(2) As used in this section, energy emergency means a severe fuel oil shortage caused by international market conditions or hostilities, or any other emergency threatening the availability of any energy resource necessary to maintain essential services and transportation, the shortage of which jeopardizes the health, safety and welfare of the people of the State of Oregon. [1981 c.597 §2]

176.810 [1974 c.59 §2; 1975 c.606 §14; renumbered 176.820]

176.815 Cooperation with local governments. (1) The Governor shall solicit suggestions and recommendations from local governments in preparing the statewide contingency plan under ORS 176.809.

(2) The contingency plan developed by the Governor under ORS 176.809 shall utilize, with the approval of the local governments, the services and facilities of local governments to implement the plan. [1981 c.597 §3]

176.820 State Department of Energy Account. There is continuously appropriated from the Motor Vehicle Division Account to the State Department of Energy, for deposit in the State Department of Energy Account, sufficient moneys for the payment of expenses incurred under chapter 606, Oregon Laws 1975, subject to limitations on payment of expenses as approved under legislative authority. [Formerly 176.810; 2003 c.186 §9]

Note: Legislative Counsel has substituted chapter 606, Oregon Laws 1975 for the words this 1975 Act in section 14, chapter 606, Oregon Laws 1975, compiled as 176.820. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

PENALTIES

176.990 Penalties. (1) Violation of ORS 176.765 (5) is a Class A violation.

(2) Any person who willfully fails or neglects to comply with an executive order issued under ORS 176.750 to 176.815, or a directive of the Governor implementing such an executive order, shall forfeit and pay into the State Treasury a civil penalty not to exceed $1,000 for each such failure for each day such failure persists.

(3) In addition to or in lieu of the civil penalty available under subsection (2) of this section, the Governor may direct the reduction or termination of supply of any or all energy resources being supplied to the noncomplying party by any person or political subdivisions in this state whose activities in furnishing energy resources are subject to allocation, rationing, regulation or other control under ORS 176.750 to 176.815 or any other law of Oregon. A noncomplying party is entitled to restoration of supply as soon as the party has achieved compliance.

(4) The Governor may apply to any circuit court for appropriate equitable relief against any person who violates or fails to carry out an executive order or directive under ORS 176.750 to 176.815. [1974 c.5 §13; 1999 c.1051 §164]

_______________



Chapter 177

Chapter 177 Â Secretary of State

2005 EDITION

SECRETARY OF STATE

EXECUTIVE BRANCH; ORGANIZATION

177.010Â Â Â Â  Oath and bond

177.020Â Â Â Â  Successive recoveries on bond

177.030Â Â Â Â  Duties of Secretary of State

177.040Â Â Â Â  Deputy Secretary of State

177.050Â Â Â Â  Employment and administration of personnel; merit system; rules

177.060Â Â Â Â  Designation of persons to sign in name of Secretary of State

177.070Â Â Â Â  Bonds may be required for clerks or positions

177.075Â Â Â Â  Authority of Secretary of State to require fingerprints

177.080Â Â Â Â  Acts of Congress and of states to be deposited in State of Oregon Law Library

177.110Â Â Â Â  Oregon Guide

177.120Â Â Â Â  Oregon Blue Book

177.130Â Â Â Â  Fees of the Secretary of State

177.140Â Â Â Â  Secretary of State Administration Division Account

177.150Â Â Â Â  Record required for Secretary of State Miscellaneous Receipts Account

177.170Â Â Â Â  Government Waste Hotline; purpose; notice

177.180Â Â Â Â  Reports received through Government Waste Hotline; confidentiality; investigation; written determination; annual report to Legislative Assembly

177.190Â Â Â Â  Purchase of state flags for Armed Forces by Secretary of State

177.200Â Â Â Â  Portfolio-based management of information technology resources

Â Â Â Â Â  177.010 Oath and bond. The Secretary of State, before entering upon the duties of office, shall take and subscribe the oath required by the Constitution, and give a bond, with sufficient sureties, to the State of Oregon, in the sum of $10,000, conditioned for the faithful discharge of the duties of office as Secretary of State and as Auditor, and that the Secretary of State will deliver over to a successor in the office of the Secretary of State, or to any other person authorized by law to receive the same, all moneys, books, records and all papers pertaining to the office. The bond shall be approved by the Governor and, together with the oath of office, shall be preserved in the executive office. [Amended by 1977 c.366 Â§1]

Â Â Â Â Â  177.020 Successive recoveries on bond. One recovery had on the official bond given by the Secretary of State shall not render the bond void, but the bond may be prosecuted upon a breach thereof, from time to time, until the whole penalty is collected.

Â Â Â Â Â  177.030 Duties of Secretary of State. The Secretary of State shall:

Â Â Â Â Â  (1) Keep a record of the official acts of the Oregon Department of Administrative Services and, when required, lay the same and all matters relative thereto before each branch of the legislature.

Â Â Â Â Â  (2) Affix the seal of the state to, and countersign all commissions and other official acts issued or done by the Governor, approbation by the Governor of the laws excepted, and make a register of such commissions, specifying to whom given or granted, the office conferred, with the date and tenor of the commission, in a book to be provided for that purpose.

Â Â Â Â Â  (3) Be charged with the safekeeping of all enrolled laws and resolutions and not permit them to be taken out of the office or inspected, except in the presence of the Secretary of State, unless by order of the Governor, or by resolution of one or both houses of the legislature, under penalty of $100.

Â Â Â Â Â  (4) Keep the office open during business hours at all times, Sundays excepted. [Amended by 2003 c.14 Â§72]

Â Â Â Â Â  177.040 Deputy Secretary of State. The Secretary of State may appoint in writing one Deputy Secretary of State who shall hold the office during the pleasure of the Secretary of State. The Secretary of State is responsible for the acts of the Deputy Secretary of State. The Deputy Secretary of State shall qualify by taking the oath of the principal, to be indorsed upon and filed with the certificate of appointment, and when so qualified the Deputy Secretary of State has the power to perform any act or duty of the Secretary of State pertaining to the office. [Amended by 1981 c.528 Â§2]

Â Â Â Â Â  177.050 Employment and administration of personnel; merit system; rules. (1) The Secretary of State may employ and appoint necessary personnel, including clerks and assistants, to aid in the performance of the duties of the office of the Secretary of State.

Â Â Â Â Â  (2) The personnel shall be paid out of the State Treasury, and their compensation may not exceed the appropriation of the Legislative Assembly for the compensation.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, ORS chapter 240 does not apply to the office of the Secretary of State.

Â Â Â Â Â  (4) ORS 240.165, 240.167, 240.240 (3) and 240.321 apply to the office of the Secretary of State.

Â Â Â Â Â  (5) The Secretary of State shall adopt rules, policies and procedures necessary to establish a system of personnel administration based on merit principles. The system must include provisions for the transfer of accumulated leave with pay between the office of the Secretary of State and other state agencies. For employees who do not serve at the pleasure of the Secretary of State or who are not subject to a collective bargaining agreement, the system must provide standards for discipline and dismissal and a process for appeal of decisions related to discipline and dismissal.

Â Â Â Â Â  (6) The clerks and assistants shall take an oath to support the Oregon Constitution and faithfully to discharge the duties of their positions. [Amended by 1955 c.287 Â§17; 1981 c.528 Â§3; 2005 c.751 Â§1]

Â Â Â Â Â  177.060 Designation of persons to sign in name of Secretary of State. The Secretary of State may designate one or more of the secretaryÂs clerks or assistants, in the secretaryÂs name, to sign or countersign or sign and countersign vouchers, official acts of the Governor or the Legislative Assembly and other papers, documents and certificates requiring the signature of the Secretary of State. [Amended by 1981 c.528 Â§4; 1983 c.740 Â§42]

Â Â Â Â Â  177.070 Bonds may be required for clerks or positions. The Secretary of State may require corporate surety bonds executed by a company licensed to transact business in the State of Oregon for the clerks or positions the Secretary of State deems proper. The surety bonds shall run to the State of Oregon in the amounts the Secretary of State approves. The premiums for the surety bonds shall be paid by the State of Oregon.

Â Â Â Â Â  177.075 Authority of Secretary of State to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Secretary of State may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the Secretary of State; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the Secretary of State as a contractor; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has fiscal, payroll or purchasing responsibilities as one of the positionÂs primary responsibilities;

Â Â Â Â Â  (d) In which the person has responsibility for conducting audits; or

Â Â Â Â Â  (e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information. [2005 c.730 Â§52]

Â Â Â Â Â  177.080 Acts of Congress and of states to be deposited in State of Oregon Law Library. The Secretary of State shall cause the Acts of the Congress of the United States, and of the several states, which may be received at the office of the Secretary of State, to be deposited in the State of Oregon Law Library. [Amended by 2001 c.779 Â§7]

Â Â Â Â Â  177.090 [Repealed by 1993 c.98 Â§26]

Â Â Â Â Â  177.100 [Repealed by 1953 c.224 Â§4]

Â Â Â Â Â  177.110 Oregon Guide. The Secretary of State may provide for the distribution or sale of the Oregon Guide, a publication edited and compiled under the auspices of the United States Government, relating to the scenery, natural resources, history and general information of the State of Oregon, under the terms and conditions deemed advisable by the Oregon State Board of Control. All moneys realized from the sale and distribution of the Oregon Guide shall be placed to the credit of the General Fund.

Â Â Â Â Â  177.120 Oregon Blue Book. (1) The Secretary of State shall compile and issue biennially on or about February 15 of the same year as the regular sessions of the Legislative Assembly, an official directory of all state officers, state institutions, boards and commissions and district and county officers of the state, to be known as the Oregon Blue Book, and include therein the information regarding their functions that the secretary considers most valuable to the people of the state, together with such other data and information as usually is included in similar publications. The Secretary of State may cause the Oregon Blue Book to be copyrighted.

Â Â Â Â Â  (2) In order to fully carry out the intent and purposes of this section, the Secretary of State may request of any state, district and county officials any information concerning their offices, institutions or departments that the secretary desires to include in the Oregon Blue Book. The officials shall furnish the information.

Â Â Â Â Â  (3) The Secretary of State may distribute the Oregon Blue Book free of charge, under such regulations as the secretary may establish, to schools and to federal, state, county and city officials of the State of Oregon. The copies distributed under this subsection shall not be sold.

Â Â Â Â Â  (4) The Secretary of State shall determine a reasonable price, and charge such price, for each copy of the Oregon Blue Book distributed to the general public. The secretary may also establish a discount price for dealers and shall set the price for resale by dealers in order to maintain a uniform price. The sum collected shall be paid over to the State Treasurer and credited to the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. [Amended by 1953 c.586 Â§1; 1967 s.s. c.10 Â§1; 1973 c.126 Â§1; 1981 c.467 Â§1; 1991 c.169 Â§1; 2003 c.794 Â§198]

Â Â Â Â Â  177.130 Fees of the Secretary of State. (1) The Secretary of State shall establish a schedule of fees to be charged in the office of the Secretary of State for furnishing a copy of, recording, or certifying and affixing the state seal to any document; for issuing certificates of official character; and for affixing the state seal to and countersigning or attesting any document issued by the Governor. The fees shall be reasonably calculated to reimburse the office for the cost thereof. No fee, however, shall be charged for affixing the state seal and countersigning or attesting pardons, commutations, paroles, military commissions, extradition papers, certificates of election to state and district officers and commissions and appointments under which the appointee receives no compensation.

Â Â Â Â Â  (2) No member of the legislature or state officer shall be charged any fee for any certificate or certified copy relative to the official duties of the member or officer.

Â Â Â Â Â  (3) This section does not apply to any commission issued by the Governor. [Amended by 1961 c.350 Â§1; 1975 c.720 Â§1; 1981 c.11 Â§3]

Â Â Â Â Â  177.140 Secretary of State Administration Division Account. There is established in the General Fund an account to be known as the Secretary of State Administration Division Account. All moneys received by the Secretary of State for administrative service charges shall be deposited in the account. All moneys in the Secretary of State Administration Division Account are appropriated continuously to the Secretary of State for payment of expenses incurred in performing the duties and functions of the Secretary of State that provide policy directions and centralized support services to the divisions and boards of the agency. [1989 c.112 Â§5]

Â Â Â Â Â  177.150 Record required for Secretary of State Miscellaneous Receipts Account. The Secretary of State shall cause a record to be kept of all moneys paid into the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. Together with other matters, the record shall indicate, by separate account, the source from which the moneys paid in are derived and the activity or program against which any payment or withdrawal is charged. [1991 c.169 Â§4; 2003 c.794 Â§199]

Â Â Â Â Â  177.170 Government Waste Hotline; purpose; notice. (1) The Secretary of State shall establish a toll-free telephone line that is available to public employees and members of the public for the purpose of reporting waste, inefficiency or abuse by state agencies, state employees or persons under contract with state agencies.

Â Â Â Â Â  (2) The toll-free telephone line established under this section shall be known as the Government Waste Hotline. The Secretary of State shall prepare written notices that explain the purpose of the Government Waste Hotline. The notices shall prominently display the telephone number for the Government Waste Hotline. The notice shall be posted in all state offices. If a state office is open to members of the public, the notice shall be posted in a place where the public is most likely to see the notice.

Â Â Â Â Â  (3) The Secretary of State shall publicize the availability of the Government Waste Hotline through print and electronic media. [1995 c.138 Â§1]

Â Â Â Â Â  177.180 Reports received through Government Waste Hotline; confidentiality; investigation; written determination; annual report to Legislative Assembly. (1) The Secretary of State shall designate one person employed by the Division of Audits of the Office of the Secretary of State to be responsible for reports of waste, inefficiency or abuse received through the Government Waste Hotline. The person designated under this section shall log all reports received through the Government Waste Hotline.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the identity of any person making a report through the Government Waste Hotline shall remain confidential. A report of waste, inefficiency or abuse received through the Government Waste Hotline and any resulting investigation shall remain confidential unless the Secretary of State finds that waste, inefficiency or abuse has occurred and reports these findings as provided under subsection (4) of this section. If the Secretary of State finds that waste, inefficiency or abuse has occurred, a report of waste, inefficiency or abuse received through the Government Waste Hotline and any resulting investigation shall remain confidential until the investigation described in subsection (3) of this section is complete.

Â Â Â Â Â  (3) The Secretary of State shall conduct an initial investigation of each report of waste, inefficiency or abuse made by public employees and members of the public through the Government Waste Hotline. Following the initial investigation, the secretary shall determine which reports shall be investigated further and shall assign the investigation to audit staff qualified to conduct waste, inefficiency and abuse investigations. The Secretary of State may audit any state agency if it appears that officers or employees of the agency are engaging in activities that constitute waste, inefficiency or abuse. Notwithstanding any provision of subsection (2) of this section:

Â Â Â Â Â  (a) If the Secretary of State determines during the investigation that a violation of any provision of ORS chapter 244 may be occurring or may have occurred, the secretary shall notify the Oregon Government Standards and Practices Commission; and

Â Â Â Â Â  (b) If the Secretary of State determines during the investigation that fraud or other criminal activity may be occurring or may have occurred, the secretary shall notify the appropriate law enforcement agency.

Â Â Â Â Â  (4) Subject to the confidentiality requirements of subsection (2) of this section, upon completion of an investigation under this section:

Â Â Â Â Â  (a) The Secretary of State shall make a determination whether officers or employees of a state agency are engaging in activities that constitute waste, inefficiency or abuse;

Â Â Â Â Â  (b) The Secretary of State shall prepare a written determination and may include other information about the nature of the investigation performed by the Secretary of State or the secretaryÂs determination. If the Secretary of State finds that waste, inefficiency or abuse has occurred and if requested, a copy of the determination with any other information included by the Secretary of State shall be sent to the person who made the report of waste, inefficiency or abuse; and

Â Â Â Â Â  (c) If the Secretary of State determines that officers or employees of another state agency or public body are involved in activities that constitute waste, inefficiency or abuse, the Secretary of State shall notify the state agency or public body of the determination and deliver a copy of the secretaryÂs findings to the agency or body.

Â Â Â Â Â  (5) A written summary prepared by the Secretary of State under this section is a public record, and shall be made readily available for public inspection.

Â Â Â Â Â  (6) The Secretary of State shall prepare an annual report and submit it to each regular session of the Legislative Assembly and to appropriate interim committees of the Legislative Assembly. The report shall describe the number, nature and resolution of reports made through the Government Waste Hotline and shall identify savings resulting from improved efficiencies or the elimination of waste or abuse resulting from reports received and investigations conducted under this section and ORS 177.170. The report shall also list the number and nature of any positive reports received relating to state agencies, state employees or persons under contract with state agencies. [1995 c.138 Â§2]

Â Â Â Â Â  177.190 Purchase of state flags for Armed Forces by Secretary of State. Upon written request and at the discretion of the Secretary of State, the Secretary of State is authorized to purchase and furnish an Oregon State Flag to units or to individual Oregon members of the Armed Forces of the United States serving at home or abroad. The cost of furnishing such flags shall be paid out of funds appropriated or made available from other sources to the Secretary of State to carry out the purpose of this section. [Formerly 279.795]

Â Â Â Â Â  177.200 Portfolio-based management of information technology resources. (1) The Secretary of State shall implement portfolio-based management of information technology resources, as described in this section, to:

Â Â Â Â Â  (a) Ensure that the Office of the Secretary of State links its information technology investments with business plans;

Â Â Â Â Â  (b) Facilitate risk assessment of information technology projects and investments;

Â Â Â Â Â  (c) Ensure that the office justifies information technology investments on the basis of sound business cases;

Â Â Â Â Â  (d) Ensure that the office facilitates development and review of information technology performance related to business operations;

Â Â Â Â Â  (e) Identify projects that can cross agency and program lines to leverage resources; and

Â Â Â Â Â  (f) Assist in state government-wide planning for common, shared information technology infrastructure.

Â Â Â Â Â  (2) The Secretary of State shall integrate strategic and business planning, technology planning and budgeting and project expenditure processes into the Secretary of StateÂs information technology portfolio-based management.

Â Â Â Â Â  (3) The Secretary of State shall conduct and maintain a continuous inventory of current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets.

Â Â Â Â Â  (4) The Secretary of State shall develop and implement standards, processes and procedures for the required inventory and for the management of the information technology portfolio.

Â Â Â Â Â  (5) As used in this section, Âinformation technologyÂ has the meaning given that term in ORS 184.473. [2001 c.936 Â§7]

_______________



Chapter 178

Chapter 178 Â State Treasurer

2005 EDITION

STATE TREASURER

EXECUTIVE BRANCH; ORGANIZATION

178.010Â Â Â Â  Oath and bond

178.020Â Â Â Â  Additional bond may be required

178.030Â Â Â Â  Premiums on surety bonds of treasurer and employees paid by state; limit on amount

178.040Â Â Â Â  Successive recoveries on bond

178.050Â Â Â Â  Duties of State Treasurer

178.060Â Â Â Â  Employment of Chief Deputy, clerks and stenographers; merit system; rules

178.065Â Â Â Â  Authority of State Treasurer to require fingerprints

178.090Â Â Â Â  Manner of providing evidence of receipt of funds or securities

178.100Â Â Â Â  Portfolio-based management of information technology resources

Â Â Â Â Â  178.010 Oath and bond. (1) The State Treasurer, before entering upon the duties of the office of the State Treasurer, shall take and subscribe the oath required by the Constitution, and give to the State of Oregon a fidelity bond executed by a corporate insurance company licensed to transact the business of surety within this state, in such penal sum, not less than $200,000, as the Governor shall determine.

Â Â Â Â Â  (2) The bond shall be conditioned for the:

Â Â Â Â Â  (a) Faithful discharge by the State Treasurer of the duties of office.

Â Â Â Â Â  (b) Faithful performance by all persons employed in the office, of their duties and trusts therein.

Â Â Â Â Â  (c) Transfer and delivery to the successor in office, or to any other person authorized by law to receive the same, of all moneys, books, papers, records and other articles and effects belonging to the office.

Â Â Â Â Â  (3) The bond shall be deemed to extend to the faithful performance of all duties of the office of treasurer until a successor is elected and qualified.

Â Â Â Â Â  (4) The bond shall be approved by the Governor and, with the oath of office of the treasurer, shall be preserved in the executive office. [Amended by 1977 c.366 Â§2]

Â Â Â Â Â  178.020 Additional bond may be required. Whenever the Governor, for any cause, deems the bond of the State Treasurer insufficient in amount, the Governor shall require the treasurer to give an additional like bond within such time, and in such reasonable amount, as the Governor directs and approves.

Â Â Â Â Â  178.030 Premiums on surety bonds of treasurer and employees paid by state; limit on amount. (1) If the State Treasurer, in furnishing the bond required from the State Treasurer by law, furnishes a bond executed by a surety company legally authorized to transact business in this state, and the bond is approved by the Governor, the state shall pay the premium for the bond, not to exceed one-third of one percent per annum of the penalty named in the bond so executed and approved.

Â Â Â Â Â  (2) Whenever a person employed in the office of the State Treasurer, required by the State Treasurer to furnish a bond, furnishes a bond executed by a surety company legally authorized to transact business in this state, and the bond is approved by the State Treasurer, the state shall pay the premium for the bond, not to exceed one-third of one percent per annum of the penalty named in the bond so executed and approved.

Â Â Â Â Â  178.040 Successive recoveries on bond. One recovery had on the official bond given by the State Treasurer shall not render the bond void, but the bond may be prosecuted upon a breach thereof, from time to time, until the whole penalty is collected.

Â Â Â Â Â  178.050 Duties of State Treasurer. The State Treasurer shall:

Â Â Â Â Â  (1) Keep the office at the seat of government.

Â Â Â Â Â  (2) Receive and have charge of all moneys paid into the State Treasury.

Â Â Â Â Â  (3) Pay out moneys from the State Treasury as directed by law.

Â Â Â Â Â  (4) Permit the books, papers and transactions of the office to be open at all times to inspection and examination by the Governor, Secretary of State, the legislature and any committee of either branch of the legislature.

Â Â Â Â Â  (5) Deliver over to the successor in office all moneys, books, papers, furniture and other effects belonging to or preserved in the office.

Â Â Â Â Â  (6) Perform all other duties imposed upon the State Treasurer by law.

Â Â Â Â Â  178.060 Employment of Chief Deputy, clerks and stenographers; merit system; rules. (1) The State Treasurer may employ and appoint one Chief Deputy and may also employ clerks and stenographers necessary in the performance of the business and duties of the office and fix their compensation.

Â Â Â Â Â  (2) The Chief Deputy, clerks and stenographers shall be paid out of the State Treasury, and their compensation may not exceed the appropriation of the Legislative Assembly for the compensation.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, ORS chapter 240 does not apply to the office of the State Treasurer.

Â Â Â Â Â  (4) ORS 240.165, 240.167, 240.240 (3) and 240.321 apply to the office of the State Treasurer.

Â Â Â Â Â  (5) The State Treasurer shall adopt rules, policies and procedures necessary to establish a system of personnel administration based on merit principles. The system must include provisions for the transfer of accumulated leave with pay between the office of the State Treasurer and other state agencies. For employees who do not serve at the pleasure of the State Treasurer or who are not subject to a collective bargaining agreement, the system must provide standards for discipline and dismissal and a process for appeal of decisions related to discipline and dismissal.

Â Â Â Â Â  (6) The Chief Deputy, clerks and stenographers shall perform such duties as the State Treasurer may direct and shall take an oath to support the Oregon Constitution and faithfully to discharge the duties of their positions. [Amended by 2005 c.751 Â§2]

Â Â Â Â Â  178.065 Authority of State Treasurer to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Treasurer may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the State Treasurer;

Â Â Â Â Â  (2) Provides services or seeks to provide services to the State Treasurer as a contractor, vendor or volunteer; or

Â Â Â Â Â  (3) Has been appointed or is being considered for appointment to a board or commission by the State Treasurer. [Formerly 181.541]

Â Â Â Â Â  Note: 178.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 178 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  178.070 [Amended by 1981 c.660 Â§19; repealed by 1989 c.569 Â§6]

Â Â Â Â Â  178.080 [Amended by 1969 c.591 Â§290; 1971 c.186 Â§2; renumbered 305.830]

Â Â Â Â Â  178.090 Manner of providing evidence of receipt of funds or securities. Whenever the State Treasurer is required in the performance of official duties to provide evidence of receipt of funds or of receipt of securities, the receipt shall be in such form as the State Treasurer specifies as appropriate to show that the funds or securities were received. The form of receipt specified by the State Treasurer is not required to be uniform for all funds or securities received. The receipt specified by the State Treasurer shall be considered as proper evidence for all purposes for which any printed or other form of receipt was considered adequate evidence. [1975 c.295 Â§1]

Â Â Â Â Â  178.100 Portfolio-based management of information technology resources. (1) The State Treasurer shall implement portfolio-based management of information technology resources, as described in this section, to:

Â Â Â Â Â  (a) Ensure that the office of the State Treasurer links its information technology investments with business plans;

Â Â Â Â Â  (b) Facilitate risk assessment of information technology projects and investments;

Â Â Â Â Â  (c) Ensure that the office justifies information technology investments on the basis of sound business cases;

Â Â Â Â Â  (d) Ensure that the office facilitates development and review of information technology performance related to business operations;

Â Â Â Â Â  (e) Identify projects that can cross agency and program lines to leverage resources; and

Â Â Â Â Â  (f) Assist in state government-wide planning for common, shared information technology infrastructure.

Â Â Â Â Â  (2) The State Treasurer shall integrate strategic and business planning, technology planning and budgeting and project expenditure processes into the State TreasurerÂs information technology portfolio-based management.

Â Â Â Â Â  (3) The State Treasurer shall conduct and maintain a continuous inventory of current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets.

Â Â Â Â Â  (4) The State Treasurer shall develop and implement standards, processes and procedures for the required inventory and for the management of the information technology portfolio.

Â Â Â Â Â  (5) As used in this section, Âinformation technologyÂ has the meaning given that term in ORS 184.473. [2001 c.936 Â§8]

_______________



Chapter 179

Chapter 179 Â Administration of State Institutions

2005 EDITION

ADMINISTRATION OF STATE INSTITUTIONS

EXECUTIVE BRANCH; ORGANIZATION

GENERAL PROVISIONS

179.010Â Â Â Â  ÂInstitutionsÂ defined

179.040Â Â Â Â  General powers and duties

179.045Â Â Â Â  Reports on convictions; forms; confidentiality

179.050Â Â Â Â  Authority to hold property

179.055Â Â Â Â  Disposition of income from property; maintenance of property

179.065Â Â Â Â  Furnishing utilities for institutions

179.105Â Â Â Â  Acceptance of federal or other assistance to carry out general powers and duties; legislative or Emergency Board approval prior to expenditure

179.110Â Â Â Â  Use of federal grants; cooperation with federal agencies; disposition of balances of appropriations

179.130Â Â Â Â  Institutional petty cash fund; creation; reimbursement from appropriation for institution

179.140Â Â Â Â  Auditing and paying claims; approval of vouchers

179.150Â Â Â Â  Interest in contracts prohibited

CLAIM FOR INJURY OR DAMAGE

179.210Â Â Â Â  Claim for injury or damage; conditions

179.230Â Â Â Â  Rejection of claim final and not reviewable

179.240Â Â Â Â  Procedure where award due person owing debt to state

SUPERVISION OF STATE INSTITUTIONS

(Superintendent)

179.310Â Â Â Â  ÂSuperintendentÂ defined

179.321Â Â Â Â  Responsibility to supervise state institutions

179.325Â Â Â Â  Change in use of institution for mentally ill or mentally retarded persons

179.331Â Â Â Â  Appointment, suspension and removal of superintendents

179.340Â Â Â Â  Salaries and expenses of superintendents

179.360Â Â Â Â  Powers and duties of superintendents

179.370Â Â Â Â  Residence of superintendents at institutions

(Staff)

179.375Â Â Â Â  Chaplaincy services

179.380Â Â Â Â  Employment of staff; oaths and bonds

179.385Â Â Â Â  Scholarship programs to train personnel for institutions; rules

179.390Â Â Â Â  Appointment, suspension, removal and salaries of assistants, officers and employees; contract services

179.400Â Â Â Â  Rentals to officers and employees at institution

179.405Â Â Â Â  License required for teachers at institution

(Work at Institution)

179.440Â Â Â Â  Work in production of articles and performance of labor for state

179.450Â Â Â Â  Work on state-owned land

179.460Â Â Â Â  Sale and exchange of surplus products of institutions; rules; State Institutional Betterment Fund

(Transfer Procedures)

179.471Â Â Â Â  Definitions for ORS 179.473 and 179.478

179.473Â Â Â Â  Transfers between institutions; rules

179.478Â Â Â Â  Examination for mental retardation; commitment hearing; transfer to hospital or training center for mentally retarded persons; termination of sentence

179.479Â Â Â Â  Conveyance of inmates from institution to physician or hospital for treatment; rules

179.483Â Â Â Â  Time spent pursuant to transfer or conveyance counted as part of sentence

179.485Â Â Â Â  Rights of person transferred to institution for mentally ill or mentally retarded persons

179.486Â Â Â Â  Payment of costs in connection with transfers and conveyances; medical reports to accompany certain inmates

(Medical Care)

179.490Â Â Â Â  Authorization and payment of cost of emergency and necessary operations

179.492Â Â Â Â  Dispensing of brand-name mental health drugs

(Records)

179.495Â Â Â Â  Disclosure of inmate written accounts; penalty

179.505Â Â Â Â  Disclosure of written accounts by health care services provider

179.507Â Â Â Â  Enforcement of ORS 179.495 and 179.505; actions; venue; damages

179.508Â Â Â Â  Disclosure of individually identifiable health information about inmate

179.509Â Â Â Â  Reports on deaths at institutions; compilation submitted to President and Speaker

(Funds of Inmates or Patients)

179.510Â Â Â Â  ÂFundsÂ defined; deposit of funds of institution residents with State Treasurer

179.520Â Â Â Â  Authorization to receive funds of wards; separate accounts

179.530Â Â Â Â  Disbursements from accounts; accountability

RESPONSIBILITY FOR COST OF CARE OF PERSONS IN STATE INSTITUTIONS

179.610Â Â Â Â  Definitions for ORS 179.610 to 179.770

179.620Â Â Â Â  Liability of person or estate for cost of care

179.640Â Â Â Â  Determination of ability to pay; rules; financial information; notice; order; hearing; appeal

179.653Â Â Â Â  Unpaid costs as lien on property; order; when appealable

179.655Â Â Â Â  Enforcement of lien; distraint warrant

179.660Â Â Â Â  Guardian or conservator for estate of person in institution

179.701Â Â Â Â  Determination of cost-of-care rates

179.711Â Â Â Â  Remittance of amounts due; refunds

179.731Â Â Â Â  Waiver of collection of amount payable

179.740Â Â Â Â  Collection from estates; settlement

179.745Â Â Â Â  Title to and transfer of property

DISCRIMINATION PROHIBITED

179.750Â Â Â Â  Equal care and services for persons in state institutions

RULES

179.770Â Â Â Â  Rules; employees

GENERAL PROVISIONS

Â Â Â Â Â  179.010 ÂInstitutionsÂ defined. As used in this chapter, unless the context requires otherwise, ÂinstitutionsÂ means the institutions designated in ORS 179.321. [Amended by 1969 c.597 Â§17; 1969 c.706 Â§62; 1971 c.301 Â§14; 1987 c.320 Â§106; 1987 c.321 Â§11; 2001 c.900 Â§26; 2003 c.14 Â§73]

Â Â Â Â Â  179.020 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.030 [Amended by 1961 c.271 Â§1; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.040 General powers and duties. (1) The Department of Corrections and the Department of Human Services shall:

Â Â Â Â Â  (a) Govern, manage and administer the affairs of the public institutions and works within their respective jurisdictions.

Â Â Â Â Â  (b) Enter into contracts for the planning, erection, completion and furnishings of all new buildings or additions at their respective institutions.

Â Â Â Â Â  (c) Subject to any applicable provisions of ORS 279A.125, 279A.255, 279A.275, 279A.280, 279A.285, 279A.290, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280 and 283.110 to 283.395, enter into contracts for the purchase of supplies for their respective institutions.

Â Â Â Â Â  (d) Make and adopt rules, not inconsistent with law, for the guidance of the Department of Corrections or the Department of Human Services and for the government of their respective institutions.

Â Â Â Â Â  (2) The Department of Corrections and the Department of Human Services, respectively, may:

Â Â Â Â Â  (a) Sue and plead in all courts of law and equity.

Â Â Â Â Â  (b) Perform all legal and peaceful acts requisite and necessary for the successful management and maintenance of the institutions within their respective jurisdictions. [Amended by 1967 c.419 Â§57; 1969 c.597 Â§18; 1969 c.706 Â§63; 1987 c.320 Â§107; 2001 c.900 Â§27; 2003 c.794 Â§200]

Â Â Â Â Â  179.045 Reports on convictions; forms; confidentiality. (1) The clerk of a circuit or county court shall cause a report to be made to the Department of Corrections on each offender convicted of a felony or misdemeanor in the court and on each juvenile found to be within the jurisdiction of the court by reason of a ground set forth in ORS 419B.100 (1)(a) or 419C.005 (1).

Â Â Â Â Â  (2) The Department of Corrections shall prescribe forms for the reports required under subsection (1) of this section. Information required may include the name, age, sex, crime or action and disposition of the offender or juvenile and such other information as the department by rule may require. Such reports are confidential and may not be used in evidence. [1967 c.635 Â§1; 1969 c.597 Â§14; 1987 c.320 Â§108; 1993 c.33 Â§317]

Â Â Â Â Â  179.050 Authority to hold property. The Department of Corrections and the Department of Human Services may receive, take and hold property, both real and personal, for any institution within their respective jurisdictions. Title shall be taken in the name of the state. [Amended by 1969 c.597 Â§21; 1971 c.615 Â§11; 1987 c.320 Â§109; 2001 c.900 Â§28]

Â Â Â Â Â  179.055 Disposition of income from property; maintenance of property. (1) The revenue from the rental or lease of property administered by an institution governed or managed by the Department of Corrections or the Department of Human Services, except dormitory and housing rentals at institutions governed by either department, shall be deposited in the account of the respective department for use by the respective department to pay for the cost of administration, taxes, repairs and improvements on the property.

Â Â Â Â Â  (2) The Department of Corrections or Department of Human Services may request the Oregon Department of Administrative Services to make necessary repairs and improvements on the property described in subsection (1) of this section to be paid for by the Department of Corrections or Department of Human Services from the proceeds derived from such rental or lease of the property or from appropriations otherwise available. [1961 c.652 Â§2(1),(2); 1969 c.597 Â§22; 1969 c.706 Â§64; 1971 c.615 Â§12; 1981 c.106 Â§10; 1983 c.599 Â§1; 1987 c.320 Â§110; 2001 c.900 Â§29]

Â Â Â Â Â  179.060 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.065 Furnishing utilities for institutions. The Department of Corrections and the Department of Human Services shall have the same powers with respect to furnishing heat, light, power, sewage, fire protection and communications facilities to institutions under their respective jurisdictions as is granted to the Oregon Department of Administrative Services under ORS 276.210 to 276.228, 276.234 to 276.244, 276.250 and 276.252. The powers shall be exercised in accordance with and subject to the provisions of such sections. [1969 c.597 Â§20; 1987 c.320 Â§111; 2001 c.900 Â§30]

Â Â Â Â Â  179.070 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.080 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.090 [Amended by 1965 c.476 Â§9; 1967 c.2 Â§1; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.100 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.105 Acceptance of federal or other assistance to carry out general powers and duties; legislative or Emergency Board approval prior to expenditure. (1) For a purpose of ORS 179.040, including aid and support of research in any of the institutions, the Department of Corrections and the Department of Human Services may in their respective discretions accept from the United States or any of its agencies financial assistance and grants in the form of money or labor, or from any other source any donation or grant of land or gift of money or any other thing. Funds accepted in accordance with the provisions of this section and ORS 179.110 shall be deposited with the State Treasurer and, subject to subsection (2) of this section, are continuously appropriated to the Department of Corrections or Department of Human Services, as appropriate, and may be expended by the department according to the conditions and terms of the grant or donation.

Â Â Â Â Â  (2) Funds received under subsection (1) of this section or ORS 179.110 shall be expended subject to expenditure limitations imposed on the Department of Corrections or Department of Human Services by the Legislative Assembly or, in the absence of such limitations, only after approval of the Legislative Assembly or of the Emergency Board, if approval is required during the interim between sessions of the Legislative Assembly.

Â Â Â Â Â  (3) In any case where prior approval of the authority to expend any funds available under subsection (1) of this section or ORS 179.110 is imposed as a term or condition of receipt of such funds, the Legislative Assembly or the Emergency Board may approve expenditures of such funds prior to their receipt. [1961 c.651 Â§4; 1967 c.55 Â§1; 1969 c.597 Â§23; 1987 c.320 Â§112; 2001 c.900 Â§31; 2003 c.14 Â§74; 2005 c.755 Â§2]

Â Â Â Â Â  179.110 Use of federal grants; cooperation with federal agencies; disposition of balances of appropriations. Subject to the approval of the Director of the Oregon Department of Administrative Services, the Department of Corrections and the Department of Human Services, respectively, may accept and receive grants of funds from the United States or any of its agencies for the construction, equipment and betterment of any of the institutions under its jurisdiction and may cooperate with the United States or its agencies in such construction, equipment and betterment. Any balances of appropriations for capital outlay for any institution resulting from the use of funds so received shall be placed in a common fund. The Department of Corrections and the Department of Human Services are authorized and empowered in their discretion to expend such common fund or any portion thereof in the construction, equipment or betterment of any institution under its jurisdiction. [Amended by 1961 c.651 Â§1; 1969 c.597 Â§24; 1987 c.320 Â§113; 2001 c.900 Â§32]

Â Â Â Â Â  179.115 [1957 c.602 Â§2; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.120 [Amended by 1961 c.651 Â§2; repealed by 1967 c.55 Â§2]

Â Â Â Â Â  179.122 [1959 c.290 Â§13; 1965 c.616 Â§87; renumbered 423.070]

Â Â Â Â Â  179.130 Institutional petty cash fund; creation; reimbursement from appropriation for institution. (1) The executive head of each institution may execute a claim voucher against the Institutional Betterment Fund to the credit of the institution, in favor of the executive head of the institution, in such amount as shall be approved by the Director of the Oregon Department of Administrative Services, for use by the institution as a revolving fund in paying the petty claims and incidental expenses arising in the proper conduct of the institution. The executive head may establish petty cash funds within the revolving fund by drawing checks upon the revolving fund payable to the custodians. Petty cash funds established to disburse funds to residents shall be kept separate from petty cash funds established to pay incidental expenses of the institution.

Â Â Â Â Â  (2) The executive head shall reimburse the revolving fund by drawing upon funds appropriated for the expenses of the institution or, when funds have been disbursed to a resident, by drawing upon the trust account created in ORS 179.510. [Amended by 1969 c.597 Â§15; 1999 c.829 Â§1]

Â Â Â Â Â  179.140 Auditing and paying claims; approval of vouchers. Subject to any applicable provision of ORS 279A.125, 279A.255, 279A.275, 279A.280, 279A.285, 279A.290, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280, 283.110 to 283.395 and 291.230 to 291.260, all claims for supplies or materials furnished or services rendered to institutions shall be audited and approved as provided by law, upon the presentation of duly verified vouchers therefor, approved in writing by the Director of the Department of Corrections or by the Director of Human Services, or by their designees. [Amended by 1971 c.63 Â§1; 1973 c.248 Â§1; 1987 c.320 Â§114; 2001 c.900 Â§33; 2003 c.794 Â§201]

Â Â Â Â Â  179.150 Interest in contracts prohibited. No officer of the Department of Corrections or the Department of Human Services or officer, employee or other person connected with an institution shall be pecuniarily interested in any contract for supplies or services furnished or rendered to an institution, other than the services of regular employment. [Amended by 1971 c.63 Â§2; 1987 c.320 Â§115]

Â Â Â Â Â  179.160 [1955 c.242 Â§1; subsection (2) enacted as 1961 c.652 Â§2 (3); 1969 c.597 Â§25; 1971 c.615 Â§13; 1981 c.106 Â§11; repealed by 1983 c.599 Â§10]

CLAIM FOR INJURY OR DAMAGE

Â Â Â Â Â  179.210 Claim for injury or damage; conditions. (1) The Department of Human Services, the Department of Corrections and the Superintendent of Public Instruction may audit, allow and pay a claim for damage to property made by an employee of one of those agencies if:

Â Â Â Â Â  (a) The damage to property arises out of the claimantÂs employment at one of the institutions or facilities operated by the Department of Human Services or the Department of Corrections, or one of the facilities operated by the Superintendent of Public Instruction under ORS 346.010; and

Â Â Â Â Â  (b) The employee files a written claim with the employeeÂs employer within 180 days after the employee discovers or should have discovered the damage.

Â Â Â Â Â  (2) No claim under subsection (1) of this section shall be paid:

Â Â Â Â Â  (a) That exceeds, in the aggregate with payments of other claims, the moneys appropriated for such purpose.

Â Â Â Â Â  (b) To the extent that the person incurring damage has been or may be compensated by liability insurance or otherwise.

Â Â Â Â Â  (c) If the Department of Human Services, the Department of Corrections or the Superintendent of Public Instruction determines the cause or occasion of the accident resulting in damage is chargeable to the conduct or negligence of the party damaged. [1965 c.476 Â§Â§2,3; 1967 c.454 Â§89; 1969 c.597 Â§29; 1971 c.301 Â§15; 1987 c.320 Â§116; 1995 c.452 Â§1]

Â Â Â Â Â  179.220 [1965 c.476 Â§4; 1969 c.597 Â§30; repealed by 1995 c.452 Â§5]

Â Â Â Â Â  179.230 Rejection of claim final and not reviewable. The decision of the Department of Human Services, the Department of Corrections or the Superintendent of Public Instruction to reject any claim filed under ORS 179.210 is final, and is not subject to review under ORS chapter 183, or by any other agency or court. The provisions of this section do not affect any other remedy that may be available to the claimant under law. [1965 c.476 Â§5; 1967 c.454 Â§90; 1969 c.597 Â§31; 1987 c.410 Â§6; 1995 c.452 Â§2]

Â Â Â Â Â  179.240 Procedure where award due person owing debt to state. (1) If any person owes a debt to this state or a state agency, and the debt has been fixed by final judgment of a court of competent jurisdiction or is no longer subject to judicial review, the Department of Corrections or the Department of Human Services shall deduct the amount of the debt from any award made to that person under ORS 179.210.

Â Â Â Â Â  (2) The Department of Corrections or the Department of Human Services shall request the State Treasurer to transfer to the appropriate fund or account to which the debt is owed, an amount equal to the amount deducted from the award under subsection (1) of this section, for use during that biennium in accordance with law by the state agency administering the fund or account to which the debt is owed. The State Treasurer shall evidence the transfer by proper bookkeeping entries. If the Department of Corrections, Department of Human Services or State Treasurer cannot determine the appropriate fund or account, the amount shall be transferred to the General Fund for general governmental purposes.

Â Â Â Â Â  (3) Any debt owed by a person to this state or a state agency is satisfied, upon the completion of a transfer made pursuant to subsection (2) of this section, to the extent of the amount so transferred. [1965 c.476 Â§6; 1987 c.320 Â§117; 1995 c.452 Â§3; 2001 c.900 Â§34]

Â Â Â Â Â  179.250 [1965 c.476 Â§7; 1969 c.597 Â§32; repealed by 1995 c.452 Â§5]

SUPERVISION OF STATE INSTITUTIONS

(Superintendent)

Â Â Â Â Â  179.310 ÂSuperintendentÂ defined. When used in ORS 179.010 to 179.495, unless the context otherwise requires, ÂsuperintendentsÂ means the executive heads of the institutions listed in ORS 179.321.

Â Â Â Â Â  179.320 [Amended by 1955 c.651 Â§2; 1955 c.660 Â§25; 1959 c.588 Â§17; 1963 c.632 Â§5; repealed by 1965 c.616 Â§78 (179.321 enacted in lieu of 179.320)]

Â Â Â Â Â  179.321 Responsibility to supervise state institutions. (1) The Department of Human Services shall operate, control, manage and supervise the Eastern Oregon Psychiatric Center, the Eastern Oregon Training Center and the Oregon State Hospital.

Â Â Â Â Â  (2) The Department of Corrections shall operate, control, manage and supervise those institutions defined as Department of Corrections institutions in ORS 421.005. [1965 c.616 Â§79 (enacted in lieu of 179.320); 1969 c.597 Â§38; 1971 c.212 Â§5; 1971 c.301 Â§16; 1971 c.401 Â§82; 1983 c.505 Â§12; 1983 c.740 Â§43; 1987 c.320 Â§118; 2001 c.900 Â§35]

Â Â Â Â Â  179.323 [1967 c.346 Â§Â§1,2; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.325 Change in use of institution for mentally ill or mentally retarded persons. The Department of Human Services may order the change, in all or part, of the purpose and use of any state institution being used as an institution for the care and treatment of the mentally ill or mentally retarded in order to care for persons committed to its custody whenever the department determines that a change in purpose and use will better enable the state to meet its responsibilities to the mentally ill and mentally retarded. In determining whether to order the change, the department shall consider changes in the number and source of the admissions of mentally ill and mentally retarded persons. [1965 c.595 Â§1; 1969 c.597 Â§39; 1979 c.683 Â§3]

Â Â Â Â Â  179.330 [Amended by 1963 c.471 Â§1; repealed by 1965 c.616 Â§80 (179.331 enacted in lieu of 179.330)]

Â Â Â Â Â  179.331 Appointment, suspension and removal of superintendents. (1) The superintendents shall be appointed and, whenever the public service requires such action, may be removed, suspended or discharged, as follows:

Â Â Â Â Â  (a) Superintendents of institutions described in ORS 179.321 (1), by the Director of Human Services.

Â Â Â Â Â  (b) Superintendents of Department of Corrections institutions as defined in ORS 421.005, by the Director of the Department of Corrections.

Â Â Â Â Â  (2) For purposes of the State Personnel Relations Law, the superintendents are assigned to the unclassified service. [1965 c.616 Â§81 (enacted in lieu of 179.330); 1969 c.597 Â§26; 1971 c.301 Â§17; 1987 c.320 Â§119; 2003 c.14 Â§75]

Â Â Â Â Â  179.340 Salaries and expenses of superintendents. (1) The annual salaries of the superintendents shall be fixed, within the respective appropriations therefor and the limitations otherwise fixed by law by their respective appointing authorities.

Â Â Â Â Â  (2) The superintendents shall receive no fees, emoluments or compensation other than salaries fixed under subsection (1) of this section, but shall receive their actual traveling expenses when traveling in the service of the state. [Amended by 1963 c.471 Â§2; 1965 c.616 Â§82; 1969 c.597 Â§27]

Â Â Â Â Â  179.350 [Amended by 1969 c.597 Â§28; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  179.360 Powers and duties of superintendents. (1) Each superintendent shall:

Â Â Â Â Â  (a) Have custody of the residents of the institution under jurisdiction of the superintendent.

Â Â Â Â Â  (b) Direct the care, custody and training of the residents unless otherwise directed by law or by rule.

Â Â Â Â Â  (c) Adopt sanitary measures for the health and comfort of the residents.

Â Â Â Â Â  (d) Promote the mental, moral and physical welfare and development of the residents.

Â Â Â Â Â  (e) Enjoy the other powers and privileges and perform the other duties that are prescribed by law or by rule or that naturally attach themselves to the position of superintendent.

Â Â Â Â Â  (f) Designate a physician licensed by the Board of Medical Examiners for the State of Oregon to serve as chief medical officer as provided in ORS 426.020 and 427.010, who will be directly responsible to the superintendent for administration of the medical treatment programs at the institution and assume such other responsibilities as are assigned by the superintendent.

Â Â Â Â Â  (2) The Director of the Department of Corrections or the Director of Human Services shall prescribe for their respective institutions:

Â Â Â Â Â  (a) The duties of the superintendents where the duties are not prescribed by law.

Â Â Â Â Â  (b) The additional duties, beyond those prescribed by law, that the Director of the Department of Corrections or the Director of Human Services considers necessary for the good of the public service. [Amended by 1969 c.391 Â§14; 1969 c.597 Â§34; 1979 c.683 Â§4; 1987 c.320 Â§120; 2001 c.900 Â§36]

Â Â Â Â Â  179.370 Residence of superintendents at institutions. The Director of the Department of Corrections or the Director of Human Services may require that a superintendent reside in state-provided housing at the institution under the jurisdiction of the superintendent. The rental shall be determined pursuant to ORS 182.425. [Amended by 1959 c.80 Â§1; 1969 c.597 Â§35; 1977 c.583 Â§1; 1987 c.320 Â§120a; 1989 c.171 Â§21]

(Staff)

Â Â Â Â Â  179.375 Chaplaincy services. (1) The Department of Corrections and the Department of Human Services shall insure that adequate chaplaincy services, including but not limited to Protestant and Roman Catholic, are available at their respective institutions.

Â Â Â Â Â  (2) Chaplains serving the various institutions shall, with respect to the inmates or patients at such institutions:

Â Â Â Â Â  (a) Provide for and attend to their spiritual needs.

Â Â Â Â Â  (b) Visit them for the purpose of giving religious and moral instruction.

Â Â Â Â Â  (c) Participate in the rehabilitation programs affecting them. [1963 c.554 Â§2; 1987 c.320 Â§121]

Â Â Â Â Â  179.380 Employment of staff; oaths and bonds. (1) The Department of Corrections and the Department of Human Services shall authorize the employment of all necessary physicians, attendants, nurses, engineers, messengers, clerks, guards, cooks, waiters and other officers and employees not specifically authorized by law and necessary to the successful maintenance of their respective institutions. The amounts expended for the services of such officers and employees shall not exceed the amounts provided therefor in the biennial appropriations for the institution.

Â Â Â Â Â  (2) The Department of Corrections and the Department of Human Services shall designate in their respective rules which employees shall be officers, and shall require all officers to take and subscribe to an oath of office and, if the circumstances require it, to furnish bonds. [Amended by 1969 c.597 Â§36; 1987 c.320 Â§122; 1999 c.59 Â§35; 2001 c.900 Â§37]

Â Â Â Â Â  179.385 Scholarship programs to train personnel for institutions; rules. The Department of Corrections and the Department of Human Services, respectively, may establish scholarship programs to provide assistance in securing qualified personnel at state institutions governed by them. Scholarships authorized by this section shall be granted in accordance with rules and regulations adopted respectively by the departments. [1961 c.363 Â§2; 1987 c.320 Â§123; 2001 c.900 Â§38]

Â Â Â Â Â  179.390 Appointment, suspension, removal and salaries of assistants, officers and employees; contract services. (1) The superintendent of an institution other than an institution within the jurisdiction of the Department of Human Services shall, subject to the approval of the Director of Human Services or the Director of the Department of Corrections, appoint in the manner provided by law all assistants, officers and other employees at the institution under the jurisdiction of the superintendent. The superintendent may suspend or remove an assistant, officer or other employee in the manner provided by law, reporting all acts of suspension or removal to the Director of Human Services or Director of the Department of Corrections for approval or disapproval. The Director of Human Services or Director of the Department of Corrections shall fix the salaries of assistants, officers and employees where their salary is not fixed by law. The Director of Human Services or Director of the Department of Corrections shall, subject to any applicable provisions of the State Personnel Relations Law, suspend or discharge any subordinate of a superintendent when public service requires such action.

Â Â Â Â Â  (2) The Director of Human Services or a designee at each facility under jurisdiction of the Department of Human Services shall, as provided by law, appoint, suspend or discharge an employee of the department. The Director of Human Services may designate up to three employees at each facility to act in the name of the director in accordance with ORS 240.400.

Â Â Â Â Â  (3) In addition to or in lieu of employing physicians, the Director of the Department of Corrections or the designee thereof may contract for the personal services of physicians licensed to practice medicine by the Board of Medical Examiners for the State of Oregon to serve as medical advisors for the Department of Human Services. Advisors under such contracts shall be directly responsible for administration of medical treatment programs at penal and correctional institutions, as defined in ORS 421.005. [Amended by 1969 c.597 Â§37; 1973 c.807 Â§1; 1987 c.78 Â§1; 1987 c.320 Â§123a; 2001 c.900 Â§39]

Â Â Â Â Â  179.400 Rentals to officers and employees at institution. The superintendent of an institution may rent state-provided housing located at the institution under the jurisdiction of the superintendent to state officers and employees or others. The rental shall be determined pursuant to ORS 182.425. [Amended by 1977 c.583 Â§2]

Â Â Â Â Â  179.405 License required for teachers at institution. No Department of Corrections institutions, youth correction facilities as defined in ORS 420.005 and institutions listed in ORS 427.010 shall employ persons regularly as teachers who are not licensed. [Formerly 342.174; 2001 c.295 Â§16]

Â Â Â Â Â  Note: 179.405 was added to and made a part of ORS chapter 179 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  179.410 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.420 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.430 [Repealed by 1969 c.597 Â§281]

(Work at Institution)

Â Â Â Â Â  179.440 Work in production of articles and performance of labor for state. In order to minimize the cost of maintaining the institutions, all wards of the state who are capable of a reasonable amount of work without physical or mental injury to themselves shall be used as fully as possible in the production and manufacture of articles for the use of the state and in the performance of labor for the state.

Â Â Â Â Â  179.450 Work on state-owned land. The Department of Corrections may direct the employment of able-bodied persons at the Department of Corrections institutions and the Department of Human Services may direct the employment of able-bodied persons at institutions for the mentally ill or mentally deficient, in the performance of useful work upon land owned by the state if it does not compete with free labor. No work shall be performed upon any such land except by consent and approval of the agency of the state having management of the land. [Amended by 1955 c.660 Â§26; 1965 c.616 Â§86; 1987 c.320 Â§124]

Â Â Â Â Â  179.460 Sale and exchange of surplus products of institutions; rules; State Institutional Betterment Fund. (1) In order to encourage industry and thereby increase productiveness in the institutions, the Department of Corrections and the Department of Human Services shall prescribe rules and regulations for the sale and exchange of surplus products of each.

Â Â Â Â Â  (2) The funds derived from the sale of the surplus products shall be paid into the State Treasury and become a part of a fund to be known as the State Institutional Betterment Fund, which fund shall be expended by the Department of Corrections and the Department of Human Services, respectively, for the benefit of the institutions in proportion to the amount earned by each.

Â Â Â Â Â  (3) The provisions of this section apply to facilities operated under ORS 346.010. [Amended by 1971 c.301 Â§18; 1987 c.320 Â§125; 2001 c.900 Â§40]

Â Â Â Â Â  179.470 [Repealed by 1969 c.597 Â§281]

(Transfer Procedures)

Â Â Â Â Â  179.471 Definitions for ORS 179.473 and 179.478. As used in ORS 179.473 and 179.478, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂYouth correction facilityÂ has the meaning given that term in ORS 420.005.

Â Â Â Â Â  (2) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1999 c.110 Â§1]

Â Â Â Â Â  Note: 179.471 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  179.473 Transfers between institutions; rules. (1) Whenever the health and welfare of the person and the efficient administration of the institution requires the transfer of an inmate of a Department of Corrections institution or a youth offender in a youth correction facility to another institution:

Â Â Â Â Â  (a) The Department of Corrections or the Oregon Youth Authority, with the consent of the Department of Human Services, may transfer a person at any institution under its jurisdiction to an institution for the mentally retarded, or, with the consent of the Oregon Health and Science University, to the Oregon Health and Science University.

Â Â Â Â Â  (b) The Department of Corrections may transfer an inmate of a Department of Corrections institution to a state mental hospital listed in ORS 426.010 for evaluation and treatment pursuant to rules adopted jointly by the Department of Corrections and the Department of Human Services.

Â Â Â Â Â  (c) The Oregon Youth Authority may transfer a youth offender or other person confined in a youth correction facility to a hospital or facility designated by the Department of Human Services for evaluation and treatment pursuant to rules adopted jointly by the Oregon Youth Authority and the Department of Human Services.

Â Â Â Â Â  (d) Except as provided in subsection (2) of this section, the Department of Corrections or the Oregon Youth Authority may make a transfer of a person from any institution under the jurisdiction of the department or authority to any other institution under the jurisdiction of the department or authority.

Â Â Â Â Â  (2) A youth offender in a youth correction facility may not be transferred to a Department of Corrections institution under subsection (1) of this section. A youth offender in a youth correction facility who has been transferred to another institution may not be transferred from such other institution to a Department of Corrections institution.

Â Â Â Â Â  (3) The rules adopted under subsection (1)(b) and (c) of this section must:

Â Â Â Â Â  (a) Provide the inmate or youth offender with the rights to which persons are entitled under ORS 179.485.

Â Â Â Â Â  (b) Provide that a transfer of an inmate or a youth offender to the Department of Human Services for stabilization and evaluation for treatment may not exceed 30 days unless the transfer is extended pursuant to a hearing required by paragraph (c) of this subsection.

Â Â Â Â Â  (c) Provide for an administrative commitment hearing if:

Â Â Â Â Â  (A) The Department of Human Services determines that administrative commitment for treatment for a mental illness is necessary or advisable or that the Department of Human Services needs more than 30 days to stabilize or evaluate the inmate or youth offender for treatment; and

Â Â Â Â Â  (B) The inmate or youth offender does not consent to the administrative commitment or an extension of the transfer.

Â Â Â Â Â  (d) Provide for, at a minimum, all of the following for the administrative commitment hearing process:

Â Â Â Â Â  (A) Written notice to the inmate or youth offender that an administrative commitment to a state mental hospital listed in ORS 426.010 or a hospital or facility designated by the Department of Human Services or an extension of the transfer is being considered. The notice required by this subparagraph must be provided far enough in advance of the hearing to permit the inmate or youth offender to prepare for the hearing.

Â Â Â Â Â  (B) Disclosure to the inmate or youth offender, at the hearing, of the evidence that is being relied upon for the administrative commitment or the extension of the transfer.

Â Â Â Â Â  (C) An opportunity, at the hearing, for the inmate or youth offender to be heard in person and to present documentary evidence.

Â Â Â Â Â  (D) An opportunity, at the hearing, for the inmate or youth offender to present the testimony of witnesses and to confront and cross-examine witnesses called by the state. The opportunity required by this subparagraph may be denied upon a finding by the decision maker of good cause for not permitting the inmate or youth offender to present the testimony of witnesses or confront or cross-examine witnesses called by the state.

Â Â Â Â Â  (E) An independent decision maker for the hearing.

Â Â Â Â Â  (F) A written statement by the decision maker of the evidence relied upon by the decision maker and the reasons for administratively committing the inmate or youth offender or extending the transfer.

Â Â Â Â Â  (G) A qualified and independent assistant for the inmate or youth offender to be provided by the state if the inmate or youth offender is financially unable to provide one.

Â Â Â Â Â  (H) Effective and timely notice of the procedures required by subparagraphs (A) to (G) of this paragraph.

Â Â Â Â Â  (e) Provide that an inmate or a youth offender may not be administratively committed involuntarily unless the independent decision maker finds by clear and convincing evidence that the inmate or youth offender is a mentally ill person as defined in ORS 426.005.

Â Â Â Â Â  (f) Provide that the duration of an administrative commitment pursuant to an administrative commitment hearing be no more than 180 days unless the administrative commitment is renewed in a subsequent administrative commitment hearing. Notwithstanding this paragraph, an administrative commitment may not continue beyond the term of incarceration to which the inmate was sentenced or beyond the period of time that the youth offender may be placed in a youth correction facility. [1965 c.616 Â§84 (enacted in lieu of 179.474); 1969 c.597 Â§40; 1975 c.662 Â§1; 1977 c.601 Â§1; 1987 c.320 Â§126; 1997 c.249 Â§52; 1999 c.110 Â§2; 2005 c.439 Â§Â§1,2]

Â Â Â Â Â  179.474 [1957 c.160 Â§1; repealed by 1965 c.616 Â§83 (179.473 enacted in lieu of 179.474)]

Â Â Â Â Â  179.475 [1977 c.601 Â§3; 1987 c.320 Â§127; 1999 c.110 Â§3; repealed by 2005 c.439 Â§5]

Â Â Â Â Â  179.476 [1957 c.160 Â§2; 1965 c.616 Â§85; 1969 c.597 Â§41; 1975 c.662 Â§2; repealed by 1977 c.601 Â§8]

Â Â Â Â Â  179.477 [1977 c.601 Â§4; 1979 c.408 Â§6; 1985 c.242 Â§6; 1987 c.320 Â§128; 1999 c.110 Â§4; 2001 c.104 Â§59; repealed by 2005 c.439 Â§5]

Â Â Â Â Â  179.478 Examination for mental retardation; commitment hearing; transfer to hospital or training center for mentally retarded persons; termination of sentence. (1) If the person, a relative, guardian or friend, or institution staff have probable cause to believe that an inmate or youth offender is mentally retarded to such a degree that the inmate or youth offender cannot adjust to or benefit from the Department of Corrections institution or youth correction facility, the superintendent of the institution shall request that a diagnostic assessment be performed by the Department of Human Services or its designee. If there is probable cause to believe that the inmate or youth offender is mentally retarded and otherwise eligible for admission to a state hospital and training center for the mentally retarded pursuant to ORS 427.010 and other applicable statutes and rules of the Department of Human Services, the person shall be entitled to a commitment hearing.

Â Â Â Â Â  (2) If the inmate or youth offender is by clear and convincing evidence determined by the court to be mentally retarded, the person shall be committed and transferred to a hospital and training center designated by the Department of Human Services as soon as space in an appropriate unit is available, and any sentence to a Department of Corrections institution or commitment to the youth correction facility shall be terminated. [1977 c.601 Â§5; 1979 c.683 Â§35; 1987 c.320 Â§129; 1999 c.110 Â§5; 2001 c.900 Â§41]

Â Â Â Â Â  179.479 Conveyance of inmates from institution to physician or hospital for treatment; rules. (1) The superintendent or other chief executive officer of an institution described in ORS 179.321 may, when authorized by regulation or direction of the Department of Corrections or Department of Human Services, convey an inmate to a physician, clinic or hospital, including the Oregon Health and Science University, for medical, surgical or dental treatment when such treatment cannot satisfactorily be provided at the institution. An inmate conveyed for treatment pursuant to this section shall be kept in the custody of the institution from which the inmate is conveyed.

Â Â Â Â Â  (2) The Department of Corrections and the Department of Human Services each shall prescribe rules and regulations governing conveyances authorized by this section. [1957 c.160 Â§3; 1969 c.597 Â§42; 1975 c.693 Â§1; 1987 c.320 Â§130; 1999 c.59 Â§36; 2001 c.900 Â§42]

Â Â Â Â Â  179.480 [Amended by 1955 c.86 Â§1; repealed by 1957 c.160 Â§6]

Â Â Â Â Â  179.483 Time spent pursuant to transfer or conveyance counted as part of sentence. Any time spent by an inmate of a Department of Corrections institution pursuant to a transfer or conveyance shall be counted as part of the sentence being served by the inmate. [1957 c.160 Â§4; 1987 c.320 Â§131]

Â Â Â Â Â  179.485 Rights of person transferred to institution for mentally ill or mentally retarded persons. Persons transferred to a state institution for the mentally ill or the mentally retarded under ORS 179.473, 179.478, 179.485 and 420.505 shall be entitled to the same legal rights as any other persons admitted to those institutions. [1977 c.601 Â§6]

Â Â Â Â Â  179.486 Payment of costs in connection with transfers and conveyances; medical reports to accompany certain inmates. (1) The institution from which a transfer or conveyance is made shall pay from its appropriation the cost of such of the following items as may be incurred in a particular case:

Â Â Â Â Â  (a) Transportation and other expenses incidental to the transfer or conveyance, including the expenses of attendants where an attendant is directed to accompany the inmate.

Â Â Â Â Â  (b) Hospital expenses incurred at the Oregon Health and Science University.

Â Â Â Â Â  (c) Examination, treatment and hospital expenses incurred in favor of a physician, clinic or hospital, other than the Oregon Health and Science University.

Â Â Â Â Â  (2) An inmate transferred or conveyed to the Oregon Health and Science University shall be accompanied by a report made by the physician in charge of the institution from which the transfer or conveyance is made, or by another physician designated by the physician in charge. The report shall contain the history of the case and the information required by blanks prepared by the School of Medicine or School of Dentistry, as the case may be. [1957 c.160 Â§5]

(Medical Care)

Â Â Â Â Â  179.490 Authorization and payment of cost of emergency and necessary operations. In the case of a necessary or emergency operation, requiring the services of a specialist, and where the relatives or guardians, in the judgment of the Department of Corrections or Department of Human Services, are unable to pay a part or the whole cost of the operation, either department, in its discretion, may have the operation performed, the cost of the operation to be payable from the funds of the institution concerned. [Amended by 1987 c.320 Â§132; 2001 c.900 Â§43]

Â Â Â Â Â  179.492 Dispensing of brand-name mental health drugs. (1) The Department of Human Services or the Department of Corrections shall dispense as written a prescription for a brand-name mental health drug prescribed for a person while the person is in the custody of an institution described in ORS 179.321 if the prescription specifies Âdispense as writtenÂ or contains the notation ÂD.A.W.Â or other words of similar meaning.

Â Â Â Â Â  (2) If, at the time of commitment to the custody of an institution described in ORS 179.321, a person has a prescription for a specified brand-name mental health drug and the prescription specifies Âdispense as writtenÂ or contains the notation ÂD.A.W.Â or other words of similar meaning, the Department of Human Services or the Department of Corrections shall ensure that the person is prescribed the specified brand-name drug until a licensed health professional with prescriptive privileges evaluates the person and becomes responsible for the treatment of the person. [2005 c.691 Â§7]

Â Â Â Â Â  Note: 179.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Records)

Â Â Â Â Â  179.495 Disclosure of inmate written accounts; penalty. (1) Written accounts of the inmates of any Department of Corrections institution as defined in ORS 421.005, maintained in the institution by the officers or employees of the institution who are authorized to maintain written accounts within the official scope of their duties, are not subject to disclosure unless the disclosure is permitted or authorized by the Department of Corrections in compliance with ORS 179.505 (3), (4), (6), (7), (9), (11), (12), (14), (15), (16) or (17) or 179.508 or upon order of a court of competent jurisdiction. The restriction contained in this section does not apply to disclosure of written accounts made under ORS 179.505 (3) with the authorization of the individual or a personal representative of the individual.

Â Â Â Â Â  (2) Except as authorized under subsection (1) of this section, any person who discloses or any person who knowingly obtains information from a written account referred to in subsection (1) of this section commits a Class B violation.

Â Â Â Â Â  (3) As used in this section, Âdisclosure,Â Âpersonal representativeÂ and Âwritten accountÂ have the meanings given those terms in ORS 179.505. [1955 c.452 Â§1; 1969 c.597 Â§44; 1973 c.736 Â§3; 1977 c.812 Â§5; 1987 c.320 Â§133; 1991 c.807 Â§2; 1999 c.1051 Â§165; 2003 c.14 Â§76; 2003 c.88 Â§1; 2005 c.498 Â§4]

Â Â Â Â Â  179.500 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.505 Disclosure of written accounts by health care services provider. (1) As used in this section:

Â Â Â Â Â  (a) ÂDisclosureÂ means the release of, transfer of, provision of access to or divulgence in any other manner of information outside the health care services provider holding the information.

Â Â Â Â Â  (b) ÂHealth care services providerÂ means:

Â Â Â Â Â  (A) Medical personnel or other staff employed by or under contract with a public provider to provide health care or maintain written accounts of health care provided to individuals; or

Â Â Â Â Â  (B) Units, programs or services designated, operated or maintained by a public provider to provide health care or maintain written accounts of health care provided to individuals.

Â Â Â Â Â  (c) ÂIndividually identifiable health informationÂ means any health information that is:

Â Â Â Â Â  (A) Created or received by a health care services provider; and

Â Â Â Â Â  (B) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (i) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (ii) The provision of health care to an individual; or

Â Â Â Â Â  (iii) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (d) ÂPersonal representativeÂ includes but is not limited to:

Â Â Â Â Â  (A) A person appointed as a guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions;

Â Â Â Â Â  (B) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions; and

Â Â Â Â Â  (C) A person appointed as a personal representative under ORS chapter 113.

Â Â Â Â Â  (e) ÂPsychotherapy notesÂ means notes recorded in any medium:

Â Â Â Â Â  (A) By a mental health professional, in the performance of the official duties of the mental health professional;

Â Â Â Â Â  (B) Documenting or analyzing the contents of conversation during a counseling session; and

Â Â Â Â Â  (C) That are maintained separately from the rest of the individualÂs record.

Â Â Â Â Â  (f) ÂPsychotherapy notesÂ does not mean notes documenting:

Â Â Â Â Â  (A) Medication prescription and monitoring;

Â Â Â Â Â  (B) Counseling session start and stop times;

Â Â Â Â Â  (C) Modalities and frequencies of treatment furnished;

Â Â Â Â Â  (D) Results of clinical tests; or

Â Â Â Â Â  (E) Any summary of the following items:

Â Â Â Â Â  (i) Diagnosis;

Â Â Â Â Â  (ii) Functional status;

Â Â Â Â Â  (iii) Treatment plan;

Â Â Â Â Â  (iv) Symptoms;

Â Â Â Â Â  (v) Prognosis; or

Â Â Â Â Â  (vi) Progress to date.

Â Â Â Â Â  (g) ÂPublic providerÂ means:

Â Â Â Â Â  (A) The state institutions for the care and treatment of individuals with mental illness or developmental disabilities operated by the Department of Human Services;

Â Â Â Â Â  (B) Department of Corrections institutions as defined in ORS 421.005;

Â Â Â Â Â  (C) A contractor of the Department of Human Services or the Department of Corrections that provides health care to individuals residing in a state institution operated by the Department of Human Services or the Department of Corrections;

Â Â Â Â Â  (D) A community mental health and developmental disabilities program as described in ORS 430.610 to 430.695 and the public and private entities with which it contracts to provide mental health or developmental disabilities programs or services;

Â Â Â Â Â  (E) A program or service provided under ORS 431.250, 431.375 to 431.385 or 431.416;

Â Â Â Â Â  (F) A program or service licensed, approved, established, maintained or operated by or contracted with the Department of Human Services under ORS 430.630 for individuals with developmental disabilities and individuals with mental or emotional disturbances;

Â Â Â Â Â  (G) A program or facility providing an organized full-day or part-day program of treatment that is licensed, approved, established, maintained or operated by or contracted with the Department of Human Services for alcoholism, drug addiction or mental or emotional disturbance; or

Â Â Â Â Â  (H) A program or service providing treatment by appointment that is licensed, approved, established, maintained or operated by or contracted with the Department of Human Services for alcoholism, drug addiction or mental or emotional disturbance.

Â Â Â Â Â  (h) ÂWritten accountÂ means records containing only individually identifiable health information.

Â Â Â Â Â  (2) Except as provided in subsections (3), (4), (6), (7), (8), (9), (11), (12), (14), (15), (16) and (17) of this section or unless otherwise permitted or required by state or federal law or by order of the court, written accounts of the individuals served by any health care services provider maintained in or by the health care services provider by the officers or employees thereof who are authorized to maintain written accounts within the official scope of their duties are not subject to access and may not be disclosed. This subsection applies to written accounts maintained in or by facilities of the Department of Corrections only to the extent that the written accounts concern the medical, dental or psychiatric treatment as patients of those under the jurisdiction of the Department of Corrections.

Â Â Â Â Â  (3) If the individual or a personal representative of the individual provides an authorization, the content of any written account referred to in subsection (2) of this section must be disclosed accordingly, if the authorization is in writing and is signed and dated by the individual or the personal representative of the individual and sets forth with specificity the following:

Â Â Â Â Â  (a) Name of the health care services provider authorized to make the disclosure, except when the authorization is provided by recipients of or applicants for public assistance to a governmental entity for purposes of determining eligibility for benefits or investigating for fraud;

Â Â Â Â Â  (b) Name or title of the persons or organizations to which the information is to be disclosed or that information may be disclosed to the public;

Â Â Â Â Â  (c) Name of the individual;

Â Â Â Â Â  (d) Extent or nature of the information to be disclosed; and

Â Â Â Â Â  (e) Statement that the authorization is subject to revocation at any time except to the extent that action has been taken in reliance thereon, and a specification of the date, event or condition upon which it expires without express revocation. However, a revocation of an authorization is not valid with respect to inspection or records necessary to validate expenditures by or on behalf of governmental entities.

Â Â Â Â Â  (4) The content of any written account referred to in subsection (2) of this section may be disclosed without an authorization:

Â Â Â Â Â  (a) To any person to the extent necessary to meet a medical emergency.

Â Â Â Â Â  (b) At the discretion of the responsible officer of the health care services provider, which in the case of any Department of Human Services facility or community mental health and developmental disabilities program shall be the Director of Human Services, to persons engaged in scientific research, program evaluation, peer review and fiscal audits. However, individual identities may not be disclosed to such persons, except when the disclosure is essential to the research, evaluation, review or audit and is consistent with state and federal law.

Â Â Â Â Â  (c) To governmental agencies when necessary to secure compensation for services rendered in the treatment of the individual.

Â Â Â Â Â  (5) When an individualÂs identity is disclosed under subsection (4) of this section, a health care services provider shall prepare, and include in the permanent records of the health care services provider, a written statement indicating the reasons for the disclosure, the written accounts disclosed and the recipients of the disclosure.

Â Â Â Â Â  (6) The content of any written account referred to in subsection (2) of this section and held by a health care services provider currently engaged in the treatment of an individual may be disclosed to officers or employees of that provider, its agents or cooperating health care services providers who are currently acting within the official scope of their duties to evaluate treatment programs, to diagnose or treat or to assist in diagnosing or treating an individual when the written account is to be used in the course of diagnosing or treating the individual. Nothing in this subsection prevents the transfer of written accounts referred to in subsection (2) of this section among health care services providers, the Department of Human Services, the Department of Corrections or a local correctional facility when the transfer is necessary or beneficial to the treatment of an individual.

Â Â Â Â Â  (7) When an action, suit, claim, arbitration or proceeding is brought under ORS 34.105 to 34.240 or 34.310 to 34.730 and involves a claim of constitutionally inadequate medical care, diagnosis or treatment, or is brought under ORS 30.260 to 30.300 and involves the Department of Corrections or an institution operated by the department, nothing in this section prohibits the disclosure of any written account referred to in subsection (2) of this section to the Department of Justice, Oregon Department of Administrative Services, or their agents, upon request, or the subsequent disclosure to a court, administrative hearings officer, arbitrator or other administrative decision maker.

Â Â Â Â Â  (8)(a) When an action, suit, claim, arbitration or proceeding involves the Department of Human Services or an institution operated by the department, nothing in this section prohibits the disclosure of any written account referred to in subsection (2) of this section to the Department of Justice, Oregon Department of Administrative Services, or their agents.

Â Â Â Â Â  (b) Disclosure of information in an action, suit, claim, nonlabor arbitration or proceeding is limited by the relevancy restrictions of ORS 40.010 to 40.585, 183.710 to 183.725, 183.745 and 183.750 and ORS chapter 183. Only written accounts of a plaintiff, claimant or petitioner shall be disclosed under this paragraph.

Â Â Â Â Â  (c) Disclosure of information as part of a labor arbitration or proceeding to support a personnel action taken against staff is limited to written accounts directly relating to alleged action or inaction by staff for which the personnel action was imposed.

Â Â Â Â Â  (9)(a) The copy of any written account referred to in subsection (2) of this section, upon written request of the individual or a personal representative of the individual, shall be disclosed to the individual or the personal representative of the individual within a reasonable time not to exceed five working days. The individual or the personal representative of the individual shall have the right to timely access to any written accounts.

Â Â Â Â Â  (b) If the disclosure of psychiatric or psychological information contained in the written account would constitute an immediate and grave detriment to the treatment of the individual, disclosure may be denied, if medically contraindicated by the treating physician or a licensed health care professional in the written account of the individual.

Â Â Â Â Â  (c) The Department of Corrections may withhold psychiatric or psychological information if:

Â Â Â Â Â  (A) The information relates to an individual other than the individual seeking it.

Â Â Â Â Â  (B) Disclosure of the information would constitute a danger to another individual.

Â Â Â Â Â  (C) Disclosure of the information would compromise the privacy of a confidential source.

Â Â Â Â Â  (d) However, a written statement of the denial under paragraph (c) of this subsection and the reasons therefor must be entered in the written account.

Â Â Â Â Â  (10) A health care services provider may require a person requesting disclosure of the contents of a written account under this section to reimburse the provider for the reasonable costs incurred in searching files, abstracting if requested and copying if requested. However, an individual or a personal representative of the individual may not be denied access to written accounts concerning the individual because of inability to pay.

Â Â Â Â Â  (11) A written account referred to in subsection (2) of this section may not be used to initiate or substantiate any criminal, civil, administrative, legislative or other proceedings conducted by federal, state or local authorities against the individual or to conduct any investigations of the individual. If the individual, as a party to an action, suit or other judicial proceeding, voluntarily produces evidence regarding an issue to which a written account referred to in subsection (2) of this section would be relevant, the contents of that written account may be disclosed for use in the proceeding.

Â Â Â Â Â  (12) Information obtained in the course of diagnosis, evaluation or treatment of an individual that, in the professional judgment of the health care services provider, indicates a clear and immediate danger to others or to society may be reported to the appropriate authority. A decision not to disclose information under this subsection does not subject the provider to any civil liability. Nothing in this subsection may be construed to alter the provisions of ORS 146.750, 146.760, 419B.010, 419B.015, 419B.020, 419B.025, 419B.030, 419B.035, 419B.040 and 419B.045.

Â Â Â Â Â  (13) The prohibitions of this section apply to written accounts concerning any individual who has been treated by any health care services provider irrespective of whether or when the individual ceases to receive treatment.

Â Â Â Â Â  (14) Persons other than the individual or the personal representative of the individual who are granted access under this section to the contents of a written account referred to in subsection (2) of this section may not disclose the contents of the written account to any other person except in accordance with the provisions of this section.

Â Â Â Â Â  (15) Nothing in this section prevents the Department of Human Services from disclosing the contents of written accounts in its possession to individuals or agencies with whom children in its custody are placed.

Â Â Â Â Â  (16) The system described in ORS 192.517 (1) shall have access to records, as defined in ORS 192.515, as provided in ORS 192.517.

Â Â Â Â Â  (17)(a) Except as provided in paragraph (b) of this subsection, a health care services provider must obtain an authorization from an individual or a personal representative of the individual to disclose psychotherapy notes.

Â Â Â Â Â  (b) A health care services provider may use or disclose psychotherapy notes without obtaining an authorization from the individual or a personal representative of the individual to carry out the following treatment, payment and health care operations:

Â Â Â Â Â  (A) Use by the originator of the psychotherapy notes for treatment;

Â Â Â Â Â  (B) Disclosure by the health care services provider for its own training program in which students, trainees or practitioners in mental health learn under supervision to practice or improve their skills in group, joint, family or individual counseling; or

Â Â Â Â Â  (C) Disclosure by the health care services provider to defend itself in a legal action or other proceeding brought by the individual or a personal representative of the individual.

Â Â Â Â Â  (c) An authorization for the disclosure of psychotherapy notes may not be combined with an authorization for a disclosure of any other individually identifiable health information, but may be combined with another authorization for a disclosure of psychotherapy notes. [1973 c.736 Â§2; 1977 c.812 Â§3; 1981 c.326 Â§2; 1985 c.219 Â§1; 1987 c.320 Â§134; 1987 c.322 Â§1; 1989 c.81 Â§1; 1991 c.175 Â§1; 1991 c.807 Â§1; 1993 c.262 Â§3; 1993 c.546 Â§101; 2001 c.900 Â§44; 2003 c.88 Â§2; 2005 c.498 Â§5]

Â Â Â Â Â  179.507 Enforcement of ORS 179.495 and 179.505; actions; venue; damages. (1) Any individual, a person appointed as a personal representative under ORS chapter 113 or the legal guardian of the individual may commence an action for equitable relief in the circuit court for the county in which the individual resides or in which the written accounts referred to in ORS 179.505 (2) are kept for the purpose of requiring compliance with ORS 179.495 and 179.505. In an action brought under this section, the court shall order payment of reasonable attorney fees at trial and on appeal and actual costs and disbursements to the prevailing party.

Â Â Â Â Â  (2) Any individual, a person appointed as a personal representative under ORS chapter 113 or the legal guardian of the individual may commence an action in the circuit court for the county in which the individual resides or in which the written accounts referred to in ORS 179.505 (2) are kept for damages for any violation of ORS 179.495 or 179.505 and to restrain future violations. If a violation of ORS 179.495 or 179.505 is proven, the person commencing the action shall recover actual damages or $500, whichever is greater. Upon a showing of an intentional violation of ORS 179.495 or 179.505, the individual may receive punitive damages. The prevailing party in an action brought under this subsection shall receive reasonable attorney fees at trial and on appeal and costs and disbursements actually incurred. [1977 c.812 Â§4; 1979 c.284 Â§120; 1981 c.897 Â§39; 2003 c.88 Â§3]

Â Â Â Â Â  179.508 Disclosure of individually identifiable health information about inmate. (1) The Department of Corrections may disclose individually identifiable health information without obtaining an authorization from an inmate or a personal representative of the inmate if disclosure of the information is necessary for:

Â Â Â Â Â  (a) The provision of health care to the inmate;

Â Â Â Â Â  (b) The health and safety of the inmate or other inmates;

Â Â Â Â Â  (c) The health and safety of the officers or employees of or others at the Department of Corrections institution as defined in ORS 421.005 where the inmate is incarcerated;

Â Â Â Â Â  (d) The health and safety of the inmate or officers or other persons responsible for transporting or transferring inmates from one setting to another;

Â Â Â Â Â  (e) Law enforcement purposes on the premises of the correctional institution; or

Â Â Â Â Â  (f) The administration and maintenance of the safety, security and good order of the correctional institution.

Â Â Â Â Â  (2) As used in this section, Âdisclosure,Â Âindividually identifiable health informationÂ and Âpersonal representativeÂ have the meanings given those terms in ORS 179.505. [2003 c.88 Â§4]

Â Â Â Â Â  Note: 179.508 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  179.509 Reports on deaths at institutions; compilation submitted to President and Speaker. (1) The superintendent of each state institution shall submit quarterly reports on the number of deaths, including the ages of the deceased, the causes of death and the disposition of the remains, within the institution to the Department of Human Services or to the Department of Corrections, as the case may be, having jurisdiction over the institution.

Â Â Â Â Â  (2) The Department of Human Services or the Department of Corrections shall compile the reports described in subsection (1) of this section and submit them quarterly to the offices of the President of the Senate and of the Speaker of the House of Representatives. [1985 c.207 Â§26; 1987 c.320 Â§135; 2001 c.900 Â§45]

(Funds of Inmates or Patients)

Â Â Â Â Â  179.510 ÂFundsÂ defined; deposit of funds of institution residents with State Treasurer. (1) The superintendent or state agency that possesses or controls funds that are the property of the residents of such institutions or that have been deposited for their use or for expenditure in their behalf shall deposit such funds, as they are received, together with any such funds as heretofore have accumulated, with the State Treasurer as a trust account, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The word ÂfundsÂ as used in ORS 179.510 to 179.530 shall include, but shall not be limited to, moneys deposited with the superintendents or state agencies for medical care or assistance of residents, moneys derived from athletic activities, contributions for athletic, health, or recreation projects, and any other moneys received by the superintendents or state agencies that are not required by law to be credited to other state funds or accounts. [Formerly 179.710; 1969 c.597 Â§46; 1979 c.683 Â§5; 1989 c.966 Â§3; 1991 c.271 Â§1]

Â Â Â Â Â  179.520 Authorization to receive funds of wards; separate accounts. The superintendent or state agencies are authorized to receive any of the funds referred to in ORS 179.510 to 179.530. The State Treasurer shall carry such funds in separate accounts for such institutions, or in a single account for all institutions operated by a single state agency, but shall not credit such funds or any part thereof to any state fund for governmental purposes. [Formerly 179.720; 1991 c.271 Â§2]

Â Â Â Â Â  179.530 Disbursements from accounts; accountability. Disbursements from the accounts for the purposes for which the contributions or payments were made, and for payment to persons lawfully entitled thereto, may be made by the superintendent of the institution by which the funds were deposited, or by the state agency having jurisdiction over the institution, by checks or orders drawn upon the State Treasurer. The superintendent or state agency shall be accountable for the proper handling of the account. [Formerly 179.730; 1991 c.271 Â§3]

Â Â Â Â Â  179.540 [Formerly 120.210; 1993 c.98 Â§11; repealed by 1997 c.87 Â§1]

Â Â Â Â Â  179.545 [Formerly 120.220; repealed by 1997 c.87 Â§1]

Â Â Â Â Â  179.550 [Formerly 120.230; repealed by 1997 c.87 Â§1]

RESPONSIBILITY FOR COST OF CARE OF PERSONS IN STATE INSTITUTIONS

Â Â Â Â Â  179.610 Definitions for ORS 179.610 to 179.770. As used in ORS 179.610 to 179.770, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means either the Department of Human Services for a person in a state institution described in ORS 179.321 (1) or the Department of Corrections for a person in a Department of Corrections institution as defined in ORS 421.005.

Â Â Â Â Â  (2) ÂAuthorized representativeÂ means an individual or entity appointed under authority of ORS chapter 125, as guardian or conservator of a person, who has the ability to control the personÂs finances, and any other individual or entity holding funds or receiving benefits or income on behalf of any person.

Â Â Â Â Â  (3) ÂCareÂ means all services rendered by the state institutions as described in ORS 179.321 or by the Department of Human Services or the Department of Corrections on behalf of those institutions. These services include, but are not limited to, such items as medical care, room, board, administrative costs and other costs not otherwise excluded by law.

Â Â Â Â Â  (4) ÂDecedentÂs estateÂ has the meaning given ÂestateÂ in ORS 111.005 (15).

Â Â Â Â Â  (5) ÂPerson,Â Âperson in a state institutionÂ or Âperson at a state institution,Â or any similar phrase, means an individual who is or has been at a state institution described in ORS 179.321.

Â Â Â Â Â  (6) ÂPersonal estateÂ means all income and benefits as well as all assets, including all personal and real property of a living person, and includes assets held by the personÂs authorized representative and all other assets held by any other individual or entity holding funds or receiving benefits or income on behalf of any person. [Subsections (1) and (2) enacted as 1959 c.652 Â§1; subsection (3) enacted as 1959 c.652 Â§3 (2); 1969 c.597 Â§43; 1971 c.411 Â§2; 1973 c.546 Â§1; 1973 c.806 Â§1; 1977 c.384 Â§4; 1989 c.348 Â§1; 1995 c.664 Â§89; 2001 c.487 Â§1; 2003 c.14 Â§77]

Â Â Â Â Â  179.620 Liability of person or estate for cost of care. (1) A person and the personal estate of the person, or a decedentÂs estate, is liable for the full cost of care. Full cost of care is established according to ORS 179.701.

Â Â Â Â Â  (2) While the person is liable for the full cost of care, the maximum amount a person is required to pay toward the full cost of care shall be determined according to the personÂs ability to pay. Ability to pay is determined as provided in ORS 179.640.

Â Â Â Â Â  (3) Upon the death of a person, the decedentÂs estate shall be liable for any unpaid cost of care. The liability of the decedentÂs estate is limited to the cost of care incurred on or after July 24, 1979. The decedentÂs estate shall not include assets placed in trust for the person by other persons. Collection of any amount from a decedentÂs estate shall be pursuant to ORS 179.740.

Â Â Â Â Â  (4) Regardless of subsection (1) of this section and ORS 179.610 (6), assets held in trust by a trustee for a person are subject to laws generally applicable to trusts.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (3) of this section, neither the Department of Human Services nor the Department of Corrections may collect the cost of care from:

Â Â Â Â Â  (a) Any assets received by or owing to a person and the personal estate of the person, or the decedentÂs estate, as compensation from the state for injury, death or, if the collection is being made by the Department of Corrections, the false imprisonment of the person that occurred when the person was in a state institution listed in ORS 179.321 and for which the state admits liability or is found liable through adjudication; and

Â Â Â Â Â  (b) Any real or personal property of the personal estate of the person, or the decedentÂs estate, that the person or an authorized representative of the person can demonstrate was purchased solely with assets referred to in paragraph (a) of this subsection or partially with such assets, to the extent such assets were used in the purchase. [1959 c.652 Â§2; 1961 c.501 Â§1; 1973 c.823 Â§Â§122,158; 1979 c.684 Â§2; 1989 c.348 Â§2; 1999 c.159 Â§1; 2001 c.487 Â§2]

Â Â Â Â Â  179.630 [1959 c.652 Â§3 (1); 1963 c.598 Â§1; 1967 c.549 Â§3; repealed by 1973 c.546 Â§13]

Â Â Â Â Â  179.635 [1969 c.257 Â§Â§2,3,4,5; 1971 c.750 Â§3; repealed by 1973 c.546 Â§13 and 1973 c.806 Â§2a; amended by 1973 c.827 Â§22]

Â Â Â Â Â  179.640 Determination of ability to pay; rules; financial information; notice; order; hearing; appeal. (1)(a) Both the Department of Human Services and the Department of Corrections shall establish rules for determining ability to pay for persons in their respective institutions. The rules adopted by each agency shall require, in addition to other relevant factors, consideration of the personal estate, the personÂs need for funds for personal support after release, and the availability of third-party benefits such as, but not limited to, Medicare or private insurance. Each agency may also consider the probable length of stay at the state institution. Nothing in this section requires the Department of Corrections to investigate a personÂs ability to pay or to issue an ability-to-pay order.

Â Â Â Â Â  (b) When adopting rules under paragraph (a) of this subsection, the Department of Corrections shall consider the personÂs needs for funds to pay for the support of the personÂs children and to pay any monetary obligations imposed on the person as a result of the personÂs conviction.

Â Â Â Â Â  (2) In determining a personÂs ability to pay, neither agency may consider as part of the personal estate of the person or the decedentÂs estate:

Â Â Â Â Â  (a) Any assets received by or owing to the person and the personal estate of the person, or the decedentÂs estate, as compensation from the state for injury, death or, if the collection is being made by the Department of Corrections, the false imprisonment of the person that occurred when the person was in a state institution listed in ORS 179.321 and for which the state admits liability or is found liable through adjudication; and

Â Â Â Â Â  (b) Any real or personal property that the person or an authorized representative of the person can demonstrate was purchased solely with assets referred to in paragraph (a) of this subsection or partially with such assets, to the extent such assets were used in the purchase.

Â Â Â Â Â  (3) A person and the authorized representative of the person, if any, shall provide all financial information requested by the agency that is necessary to determine the personÂs ability to pay. To determine ability to pay, the agency may use any information available to the agency, including information provided by the Department of Revenue from personal income tax returns pursuant to ORS 314.840, and elderly rental assistance claims. Upon request, the Department of Revenue shall release copies of tax returns to the agency. When the person or the personÂs authorized representative fails to provide evidence to demonstrate an inability to pay full cost of care, the agency may determine the person has the ability to pay the full cost of care.

Â Â Â Â Â  (4) The agency shall provide actual notice to the person and any authorized representative, if known to the agency, of its determination by issuing an ability-to-pay order. The order shall state the personÂs full liability and the personÂs determined ability to pay. Actual notice means receipt by the person and the authorized representative of notice. The notice shall include a copy of the ability-to-pay order, a description of the personÂs appeal rights and the date upon which appeal rights terminate and state the address where a request for hearing may be mailed or delivered. At any time, the agency may reissue an ability-to-pay order to notify an authorized representative as provided by ORS 179.653 (4).

Â Â Â Â Â  (5) At any time during the personÂs stay at the state institution or within 36 months from the date the person is released, if the agency receives new financial information that shows a change in the personÂs financial circumstances, the agency shall consider the changed circumstances and issue a new ability-to-pay order.

Â Â Â Â Â  (6) Orders issued after the person is released may not require the person to make payments toward the cost of care for more than 36 consecutive months following release. However, the agency may collect beyond the 36-month period any payments that became due but were not paid within the 36 months following release. Any remaining balance of full cost of care shall be collected as provided in ORS 179.740.

Â Â Â Â Â  (7) Notwithstanding ORS 183.315 (5), if a person or authorized representative disagrees with any ability-to-pay order issued pursuant to this section, the person or authorized representative may request a contested case hearing. To the extent practical, the hearing will be held at a location convenient to the person or the authorized representative. The request must be postmarked within 60 days from the date of the mailing of the ability-to-pay order. If the person or the authorized representative makes a timely request for a contested case hearing, the hearing and any appeal of the final hearing order shall be governed by ORS 183.413 to 183.497. If the person or the authorized representative fails to make a timely request for a contested case hearing, the ability-to-pay order shall be final and not subject to judicial review, except as subsequently modified by the agency as provided in subsection (5) of this section.

Â Â Â Â Â  (8) On appeal, regardless of other information presented, payment of the full cost of care may be ordered if the person or the authorized representative refuses to produce financial information that the Hearings Officer or administrative law judge determines is relevant and must be produced. [1959 c.652 Â§4; 1961 c.501 Â§2; 1967 c.549 Â§4; 1973 c.806 Â§3a; 1973 c.823 Â§Â§123,159; 1989 c.348 Â§3; 1997 c.170 Â§15; 1999 c.159 Â§2; 2001 c.487 Â§3; 2003 c.75 Â§86]

Â Â Â Â Â  179.643 [1969 c.257 Â§8; 1973 c.546 Â§4; repealed by 1989 c.348 Â§16]

Â Â Â Â Â  179.645 [1967 c.534 Â§32; repealed by 1973 c.806 Â§14]

Â Â Â Â Â  179.650 [1959 c.652 Â§5; 1967 c.549 Â§5; 1969 c.591 Â§295; 1973 c.546 Â§5; 1973 c.806 Â§5a; repealed by 1989 c.348 Â§16]

Â Â Â Â Â  179.653 Unpaid costs as lien on property; order; when appealable. (1) If any person or authorized representative refuses to pay for the cost of care as ordered by the Department of Human Services or the Department of Corrections under ORS 179.640, the amount unpaid plus interest shall be a lien in favor of the State of Oregon. The lien shall arise as each payment is due under the order and shall continue until the liability with interest is satisfied. The lien shall be upon the title to and interest in the real and personal property of the personal estate.

Â Â Â Â Â  (2) Prior to the filing of a distraint warrant as provided in ORS 179.655 (2), the lien shall only be valid against:

Â Â Â Â Â  (a) Property of the person;

Â Â Â Â Â  (b) Assets held by any authorized representative bound by the ability-to-pay order; and

Â Â Â Â Â  (c) Assets subject to lien held by any person or entity having actual knowledge of the ability-to-pay order or the lien.

Â Â Â Â Â  (3) Regardless of any other provision of law or statute that provides a procedure for establishing obligations, including the claim and payment provisions of ORS chapter 125, an authorized representative who has received notice and had an opportunity to request a contested case hearing shall comply with an ability-to-pay order upon demand by the agency. The agency may issue the demand any time after the order becomes final.

Â Â Â Â Â  (4) An authorized representative who has not had an opportunity to request a contested case hearing, either because the authorized representative was not appointed at the time the ability-to-pay order became final, or was not given notice of the ability-to-pay order as required by ORS 179.640 (4), shall not be bound by the order of the agency. To bind the authorized representative, the ability-to-pay order must be reissued and notice provided to the authorized representative pursuant to ORS 179.640 (4). The authorized representative shall have the same appeal rights as if the order had originally been issued to the authorized representative. After the order becomes final, the authorized representative shall be bound as provided in subsection (3) of this section. The agency may not issue an execution of a lien or foreclose against property held by or in the control of the authorized representative until the authorized representative is bound by the order of the agency.

Â Â Â Â Â  (5) An authorized representative who is a trustee shall only be bound to the extent that the final order specifically finds that the trust assets of a trust fund are subject to claim by the agency.

Â Â Â Â Â  (6) If the authorized representative does not comply with the demand, the agency may file with the probate court a motion to require the authorized representative to comply. If the authorized representative is a conservator or guardian appointed under ORS chapter 125, the motion shall be filed in that proceeding. The motion shall be accompanied by an affidavit stating that the order is final, that demand has been made on the authorized representative and that the order has not been complied with.

Â Â Â Â Â  (7) The authorized representative may object to the motion only on grounds that the order is not final, that the order is not binding on the authorized representative as provided in this section or that all required payments have been made. The objection must be by affidavit.

Â Â Â Â Â  (8) If the authorized representative objects by affidavit, the court shall hear the motion. If the court determines that the ability-to-pay order is final and binding on the authorized representative and that all required payments have not been made, the court shall order the authorized representative to comply with the ability-to-pay order.

Â Â Â Â Â  (9) If the authorized representative fails to object by affidavit within 15 days of the filing of the motion, the court shall order the authorized representative to comply with the order. An authorized representative who willfully fails or refuses to comply may be found in contempt of court and may be held personally responsible.

Â Â Â Â Â  (10) Nothing in this section shall affect the requirement that the agency issue a new order in accordance with ORS 179.640 (5) if financial circumstances have changed. [1973 c.806 Â§9a; 1989 c.348 Â§4; 1995 c.664 Â§90; 1999 c.159 Â§3; 2001 c.487 Â§4]

Â Â Â Â Â  179.655 Enforcement of lien; distraint warrant. (1) If any amount due the Department of Human Services or the Department of Corrections for the cost of care of a person is not paid within 30 days after it becomes due, and no provision is made to secure the payment by bond, deposit or otherwise, pursuant to rules adopted by the appropriate agency, the agency may issue a distraint warrant directed to any county of the state.

Â Â Â Â Â  (2) After the receipt of the distraint warrant, the clerk of the county shall enter in the County Clerk Lien Record the name of the person, the amount for which the distraint warrant is issued and the date the distraint warrant is recorded. The amount of the distraint warrant shall become a lien upon the title to and interest in any property owned or later acquired by the debtor against whom it is issued, and it may be enforced by the agency in the same manner as a judgment of the circuit court.

Â Â Â Â Â  (3) In the event that an ability-to-pay order issued under ORS 179.640 (4) or (5) becomes final, and supersedes a previous final ability-to-pay order on which a distraint warrant had been issued, the agency shall issue a new distraint warrant superseding the previous distraint warrant, and the lien shall conform to the new order.

Â Â Â Â Â  (4) The agency may direct a copy of the distraint warrant to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount due, with interest, collection charge and the sheriffÂs fee. The sheriff shall return the distraint warrant to the agency and pay to it the money collected not less than 60 days from the date the copy of the distraint warrant was directed to the sheriff.

Â Â Â Â Â  (5) The agency may issue the directive provided in subsection (4) of this section to any agent of the agency. In executing the distraint warrant, the agent shall have the same powers conferred by law upon sheriffs. However, the agent is not entitled to any fee or compensation in excess of actual expenses incurred in the performance of this duty. [1973 c.806 Â§Â§10,11,12; 1983 c.696 Â§8; 1989 c.348 Â§5; 1999 c.159 Â§4; 2001 c.487 Â§5]

Â Â Â Â Â  179.660 Guardian or conservator for estate of person in institution. If the Department of Human Services or the Department of Corrections believes a person at one of its state institutions needs a guardian or conservator, or both, and one has not been appointed, the agency may request that the district attorney institute proper proceedings for this appointment in the court having probate jurisdiction. The county of which the person is a resident, or was a resident at the time of admittance, shall be the basis for determining the appropriate district attorney to be contacted. [1959 c.652 Â§6; 1973 c.823 Â§124; 1989 c.348 Â§6; 2001 c.487 Â§6]

Â Â Â Â Â  179.670 [1959 c.652 Â§7; 1969 c.591 Â§296; 1973 c.546 Â§6; repealed by 1973 c.806 Â§14]

Â Â Â Â Â  179.680 [1959 c.652 Â§8; 1967 c.549 Â§6; 1973 c.546 Â§7; repealed by 1973 c.806 Â§14]

Â Â Â Â Â  179.690 [1959 c.652 Â§9; repealed by 1973 c.546 Â§13]

Â Â Â Â Â  179.700 [1959 c.652 Â§10; 1961 c.639 Â§1; 1965 c.182 Â§1; repealed by 1967 c.549 Â§1 (179.701 enacted in lieu of 179.700)]

Â Â Â Â Â  179.701 Determination of cost-of-care rates. The cost-of-care rates for a person shall be determined by the Department of Human Services or the Department of Corrections, as appropriate. The rates established shall be reasonably related to current costs of the institutions as described in ORS 179.321. Current costs shall exclude costs of outpatient services as defined in ORS 430.010 (4) and any other costs not directly related to the care for a person at a state institution. [1967 c.549 Â§2 (enacted in lieu of 179.700); 1973 c.806 Â§6; 1989 c.348 Â§7; 2001 c.487 Â§7]

Â Â Â Â Â  179.710 [1955 c.5 Â§1; renumbered 179.510]

Â Â Â Â Â  179.711 Remittance of amounts due; refunds. (1) Remittance of amounts due for care of persons at state institutions as provided in ORS 179.610 to 179.770 shall be made to the Department of Human Services or the Department of Corrections, as appropriate.

Â Â Â Â Â  (2) The agency shall refund any unearned payment for the care of a person at a state institution where payment has been made in advance and the person dies or is discharged before the end of the period for which payment was made. Any refund shall be paid to the person, to the authorized representative of the person or to the decedentÂs estate if the person has died. All claims for refunds approved by the agency shall be paid as provided in ORS 293.295 to 293.462. Any amounts necessary for payment of refunds are appropriated from the money collected by that agency under the provisions of ORS 179.610 to 179.770. [1959 c.652 Â§11; 1963 c.193 Â§1; 1973 c.546 Â§8; 1983 c.740 Â§44; 1989 c.348 Â§8; 2001 c.487 Â§8]

Â Â Â Â Â  179.720 [1955 c.5 Â§2; renumbered 179.520]

Â Â Â Â Â  179.721 [1959 c.652 Â§13; 1973 c.546 Â§9; repealed by 1989 c.348 Â§16]

Â Â Â Â Â  179.730 [1955 c.5 Â§3; renumbered 179.530]

Â Â Â Â Â  179.731 Waiver of collection of amount payable. If the Department of Human Services or the Department of Corrections determines that collection of the amount payable under ORS 179.610 to 179.770 for the cost of care of a person would be detrimental to the best interests of the person or the agency, the agency may waive the collection of part or all of the amount otherwise payable. [1959 c.652 Â§Â§16,17,18; 1961 c.501 Â§3; 1973 c.546 Â§10; 1973 c.806 Â§7a; 1989 c.348 Â§9; 2001 c.487 Â§9]

Â Â Â Â Â  179.740 Collection from estates; settlement. (1) The Department of Human Services or the Department of Corrections, as appropriate, may file a claim against the decedentÂs estate for any unpaid charges under ORS 179.620 (3). This shall be done in the same manner as claims of creditors and with the priorities provided in ORS 115.125.

Â Â Â Â Â  (2) If, within 90 days following the personÂs death, the personÂs estate is not otherwise being probated, the agency may petition any court of competent jurisdiction for the issuance of letters of administration or testamentary. This action would be for the purpose of collecting the full amount of unpaid cost of care as determined by ORS 179.701 and limited by ORS 179.620 (3). However, the agency may not file a petition under this subsection until at least 90 days after the death of the person who was at the state institution and then only in the event that the personÂs estate is not otherwise being probated.

Â Â Â Â Â  (3) The agency may settle any claim against the decedentÂs estate during the pendency of the probate proceeding by accepting other security or in any other equitable manner. The agency may waive all or part of the claim if it finds collection of this amount due to be inequitable.

Â Â Â Â Â  (4) The agency may not recover amounts that exceed the total cost of care of the deceased person as computed under ORS 179.701 and limited by ORS 179.620 (3). [1959 c.652 Â§Â§16,17,18; 1961 c.501 Â§4; 1969 c.591 Â§297; 1973 c.546 Â§11; 1979 c.684 Â§4; 1989 c.348 Â§10; 2001 c.487 Â§10]

Â Â Â Â Â  179.745 Title to and transfer of property. The State of Oregon, by and through the Department of Human Services or the Department of Corrections, may take title to real and personal property to carry out the provisions of ORS 179.620, 179.653, 179.655 and 179.740. With the written consent of the owner of real property or an authorized representative of the owner, the agency may transfer real property under the provisions of ORS 270.100 to 270.190. The agency may transfer personal property under rules adopted by the agency. The proceeds, less costs, of any real or personal property transferred by the agency under this section shall be credited to and deposited in the Mental Health and Developmental Disability Services Account established by ORS 430.180 or the Department of Corrections Account established by ORS 423.097, as appropriate. [1999 c.616 Â§2; 2001 c.487 Â§11]

DISCRIMINATION PROHIBITED

Â Â Â Â Â  179.750 Equal care and services for persons in state institutions. (1) Discrimination may not be made in the admission, accommodation, care, education or treatment of any person in a state institution because the person does or does not contribute to the cost of the care.

Â Â Â Â Â  (2) Discrimination may not be made in the provision of or access to educational facilities and services and recreational facilities and services to any person in the state institutions enumerated in ORS 420.005 or Department of Corrections institutions as defined in ORS 421.005 on the basis of race, religion, sex, marital status or national origin of the person. This subsection does not require combined domiciliary facilities at the state institutions to which it applies. [1959 c.652 Â§19; 1973 c.546 Â§12; 1977 c.363 Â§1; 1979 c.141 Â§1; 1989 c.348 Â§11; 1995 c.422 Â§134; 2003 c.14 Â§78]

Â Â Â Â Â  179.760 [1959 c.652 Â§15; repealed by 1973 c.546 Â§13]

RULES

Â Â Â Â Â  179.770 Rules; employees. (1) In accordance with any applicable provisions of ORS chapter 183, both the Department of Human Services and the Department of Corrections may adopt any rules necessary to carry out ORS 179.610 to 179.770.

Â Â Â Â Â  (2) Subject to any applicable provision of the State Personnel Relations Law, the agency may employ employees necessary to carry out ORS 179.610 to 179.770. [Subsections (1) and (2) enacted as 1959 c.652 Â§20; subsection (3) as 1959 c.652 Â§12; 1989 c.348 Â§12; 2001 c.487 Â§12]

_______________



Chapter 180

Chapter 180 Â Attorney General; Department of Justice

2005 EDITION

ATTORNEY GENERAL; DEPARTMENT OF JUSTICE

EXECUTIVE BRANCH; ORGANIZATION

ATTORNEY GENERAL

(Generally)

180.010Â Â Â Â  Office of Attorney General

180.020Â Â Â Â  Election; term of office

180.030Â Â Â Â  Filing certificate of election or appointment

180.040Â Â Â Â  Governor to fill vacancy by appointment; term of appointee

180.050Â Â Â Â  Location of office

(Powers and Duties)

180.060Â Â Â Â  Powers and duties of Attorney General

180.070Â Â Â Â  Power of Attorney General to conduct investigations and prosecutions; duties of district attorneys unaffected

180.073Â Â Â Â  Subpoena authority in criminal investigation

180.075Â Â Â Â  Disclosure of information obtained under subpoena

180.080Â Â Â Â  Attorney General to manage criminal proceedings in court or before grand jury at request of Governor

180.090Â Â Â Â  Investigations and special prosecutions; calling on other departments and officers for assistance; employing special investigators

180.095Â Â Â Â  Consumer Protection and Education Revolving Account

180.100Â Â Â Â  Legislative bills; preparation on request

180.110Â Â Â Â  Keeping copies of opinions and records of cases; biennial report; printing and binding opinions

180.120Â Â Â Â  Defending in criminal proceedings for Oregon State Police or member thereof; conducting prosecutions

180.125Â Â Â Â  Intergovernmental road maintenance agreements

(Personnel)

180.130Â Â Â Â  Deputy Attorney General

180.140Â Â Â Â  Other assistants; salaries; representation of indigent clients

180.150Â Â Â Â  Clerks

DEPARTMENT OF JUSTICE

(Generally)

180.160Â Â Â Â  Charges for services to public agencies; rules

180.170Â Â Â Â  Billing for services to public agencies

180.180Â Â Â Â  Department of Justice Operating Account

180.190Â Â Â Â  Department of Justice Current Expense Account; Department of Justice Portland Legal Office Petty Cash Account

180.200Â Â Â Â  Department of Justice Client Trust Account

180.205Â Â Â Â  Tobacco Enforcement Fund

180.210Â Â Â Â  Department of Justice; Attorney General head and chief law officer

180.220Â Â Â Â  Powers and duties

180.225Â Â Â Â  Attorney General representing public bodies in antitrust proceedings

180.230Â Â Â Â  Compensation not allowed state departments for attorney services

180.235Â Â Â Â  Authority of agency to employ counsel; qualification and salary; status

180.240Â Â Â Â  Attorney General and Department of Justice to have powers and prerogatives of district attorneys

180.260Â Â Â Â  Service of process by department employees

180.265Â Â Â Â  Authority of department to delegate certain duties to employees of Department of Revenue

180.267Â Â Â Â  Authority of Department of Justice to require fingerprints

(Division of Child Support)

180.320Â Â Â Â  Cooperation with division in enforcement; confidentiality of information furnished to division

180.330Â Â Â Â  District attorneys not relieved from duties relating to enforcement of support laws

180.340Â Â Â Â  Division of Child Support established; employment of personnel

180.345Â Â Â Â  Child Support Program

180.350Â Â Â Â  Investigators to have authority of peace officers

180.360Â Â Â Â  Division exempt from payment of certain court fees; exemption

180.365Â Â Â Â  Child Support Suspense Fund

180.380Â Â Â Â  Disclosure of information to authorized persons

(Tobacco Master Settlement Agreement)

180.400Â Â Â Â  Legislative findings

180.405Â Â Â Â  Definitions for ORS 180.400 to 180.455 and 323.106

180.410Â Â Â Â  Tobacco product manufacturerÂs certification

180.415Â Â Â Â  Contents of certification

180.420Â Â Â Â  Document retention period

180.425Â Â Â Â  Attorney GeneralÂs directory

180.430Â Â Â Â  Nonparticipating manufacturerÂs service agent

180.435Â Â Â Â  DistributorÂs obligations; Attorney GeneralÂs and Department of RevenueÂs sharing of information; nonparticipating manufacturerÂs escrow requirements

180.440Â Â Â Â  Prohibited conduct; penalty

180.445Â Â Â Â  Attorney GeneralÂs rules for escrow deposits

180.450Â Â Â Â  Judicial review of Attorney GeneralÂs actions; Attorney GeneralÂs rulemaking authority; stateÂs civil remedies

180.455Â Â Â Â  Department of RevenueÂs remedies

(Consumer Protection Services)

180.510Â Â Â Â  Functions of Department of Justice; personnel

180.520Â Â Â Â  Duties of department; agency cooperation; Consumer Advisory Council created; membership; compensation and expenses

(Plain Language Review of Consumer Contracts)

180.540Â Â Â Â  Review of consumer contracts for conformity with plain language standards

180.545Â Â Â Â  Plain language standards; approval; fees

180.550Â Â Â Â  Compliance statement

180.555Â Â Â Â  Exemptions; effect of certification; admissibility

(Investigation of Organized Crime)

180.600Â Â Â Â  Definitions for ORS 180.600 to 180.630

180.610Â Â Â Â  Investigation of organized criminal activity; powers and duties of department

180.620Â Â Â Â  Investigators to have authority of peace officers

180.630Â Â Â Â  Acceptance of federal grant of funds; expenditure limitations

180.640Â Â Â Â  Criminal Justice Revolving Account

(School Safety Hotline)

180.650Â Â Â Â  Establishment; rules; plan

180.660Â Â Â Â  Funding; rules

(BatterersÂ Intervention Programs)

180.700Â Â Â Â  Advisory committee; rules

180.710Â Â Â Â  Program reviews

ATTORNEY GENERAL

(Generally)

Â Â Â Â Â  180.010 Office of Attorney General. There is established the office of Attorney General of the State of Oregon.

Â Â Â Â Â  180.020 Election; term of office. The Attorney General shall be elected by the electors of this state at the regular general election in the same manner as other state officers are elected. The term of the Attorney General shall commence on the first Monday in January of the year succeeding election. The Attorney General shall hold office for the term of four years, and until a successor is elected and qualified.

Â Â Â Â Â  180.030 Filing certificate of election or appointment. Before entering upon the duties of office the Attorney General shall qualify by filing with the Secretary of State the certificate of election or of appointment. [Amended by 2005 c.797 Â§28]

Â Â Â Â Â  180.040 Governor to fill vacancy by appointment; term of appointee. At any time when a vacancy may by any cause occur in the office of Attorney General, the Governor shall appoint a suitable person to be Attorney General, who shall hold office until the next general election, when a successor shall be elected for a full term and shall qualify as prescribed in ORS 180.030.

Â Â Â Â Â  180.050 Location of office. The Attorney General shall keep and attend the office of Attorney General at the capital of the state. The state shall provide and furnish the office.

(Powers and Duties)

Â Â Â Â Â  180.060 Powers and duties of Attorney General. (1) The Attorney General shall:

Â Â Â Â Â  (a) Appear for the state in the trial of all civil and criminal causes in the Supreme Court or the Court of Appeals in which the state may be directly or indirectly interested.

Â Â Â Â Â  (b) Appear for the state, when required by the Governor or the legislature, in any court or tribunal in any cause in which the state is a party or in which the state is directly interested.

Â Â Â Â Â  (c) Appear, commence, prosecute or defend for the state all causes or proceedings in the Supreme Court or the Court of Appeals in which the state is a party or interested.

Â Â Â Â Â  (d) Appear, commence, prosecute or defend any action, suit, matter, cause or proceeding in any court when requested by any state officer, board or commission when, in the discretion of the Attorney General, the same may be necessary or advisable to protect the interests of the state.

Â Â Â Â Â  (2) The Attorney General shall give opinion in writing, when requested, upon any question of law in which the State of Oregon or any public subdivision thereof may have an interest, submitted to the Attorney General by the Governor, any officer, department, agency, board or commission of the state or any member of the legislature.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the Attorney General shall not render opinions or give legal advice to others than such state officers listed in subsection (2) of this section.

Â Â Â Â Â  (b) The Attorney General may, at the request of a state officer listed in subsection (2) of this section, render an opinion to an officer, agency or instrumentality of the federal government if the Attorney General determines that providing the opinion is necessary to meet a condition for assumption by the state of administrative or enforcement responsibilities under federal law.

Â Â Â Â Â  (4) The Attorney General shall consult with, advise and direct the district attorneys in all criminal causes and matters relating to state affairs in their respective counties. The Attorney General may require their aid and assistance in all matters pertaining to the duties of the Attorney General in their respective counties and may, in any case brought to the Supreme Court or the Court of Appeals from their respective counties, demand and receive assistance of the district attorney from whose county such case or matter is brought.

Â Â Â Â Â  (5) The Attorney General shall, when requested, perform all legal services for the state or any department or officer of the state.

Â Â Â Â Â  (6) The Attorney General shall have all the power and authority usually appertaining to such office and shall perform the duties otherwise required of the Attorney General by law.

Â Â Â Â Â  (7) The Attorney General shall assign to each agency, department, board or commission an assistant who shall be its counsel responsible for insuring the performance of the legal services requested by such agency, department, board or commission. The counsel shall be a person trained in the law concerning such agency, department, board or commission and shall be approved by the chief administrator thereof, provided, however, such approval shall not be unreasonably withheld. Such approval may be withdrawn at any time by the chief administrator and thereupon the Attorney General shall assign replacement counsel to the agency, department, board or commission.

Â Â Â Â Â  (8) The Attorney General shall not appear on behalf of any officer, department, agency, board or commission without its consent in any action, suit, matter, cause or proceeding in any court or before any other federal or state regulatory body.

Â Â Â Â Â  (9) The responsibility of establishing policies for each agency, department, board or commission shall rest upon the chief administrator thereof. [Amended by 1971 c.418 Â§1; 1999 c.142 Â§1]

Â Â Â Â Â  180.070 Power of Attorney General to conduct investigations and prosecutions; duties of district attorneys unaffected. (1) The Attorney General may, when directed to do so by the Governor, take full charge of any investigation or prosecution of violation of law in which the circuit court has jurisdiction.

Â Â Â Â Â  (2) When acting under this section, the Attorney General shall have all the powers of a district attorney, including the power to issue or cause to be issued subpoenas or other process. The Attorney General may, when the Attorney General considers the public interest requires, with or without the concurrence of the district attorney, direct the county grand jury to convene for the investigation and consideration of such matters of a criminal nature as the Attorney General desires to submit to it. The Attorney General may take full charge of the presentation of such matters to the grand jury, issue subpoenas, prepare indictments, and do all other things incident thereto to the same extent as the district attorney may do.

Â Â Â Â Â  (3) All costs, fees and other expense shall be paid by the county in which the investigation takes place, to the same extent as if conducted by the district attorney of that county.

Â Â Â Â Â  (4) The power conferred by this section, ORS 180.060, 180.220 or 180.240 does not deprive the district attorneys of any of their authority, or relieve them from any of their duties to prosecute criminal violations of law and advise the officers of the counties composing their districts.

Â Â Â Â Â  180.073 Subpoena authority in criminal investigation. (1) In any criminal investigation conducted by the Attorney General, the Attorney General may execute in writing and serve a subpoena or subpoena duces tecum upon any person the Attorney General believes to have information or material relevant to the investigation. A subpoena may require that the person appear at a reasonable time and place stated in the subpoena and give oral testimony under oath concerning matters relevant to the investigation. A subpoena duces tecum may require, in addition to or in lieu of giving testimony, that the person produce designated books, papers, documents or tangible items that constitute or contain materials relevant to the investigation for examination, copying or reproduction. A subpoena duces tecum that only requires the production of materials must inform the person subpoenaed if the person must personally appear at the time and place designated in the subpoena.

Â Â Â Â Â  (2) A resident of this state may be required by subpoena to personally appear only in the county in which the person resides, is employed or personally transacts business. A person who is not a resident of this state may be required by subpoena to personally appear only:

Â Â Â Â Â  (a) In a county of this state in which the person is served with the subpoena; or

Â Â Â Â Â  (b) In the state, territory, insular possession subject to the dominion of the United States or foreign country in which the person resides. Any circuit court may issue a letter rogatory for the examination as provided in ORCP 38 B.

Â Â Â Â Â  (3) A person subpoenaed under this section may move to quash or modify the subpoena if it is oppressive or unreasonable. The motion must be made before the time specified in the subpoena for appearance or production of materials. The motion may be made in:

Â Â Â Â Â  (a) The circuit court for the county in which the person is required to appear or produce materials;

Â Â Â Â Â  (b) The circuit court for the county in which the subpoenaed person resides or has a principal office; or

Â Â Â Â Â  (c) The circuit court for the county in which materials to be produced under a subpoena duces tecum are located.

Â Â Â Â Â  (4) A person who is subpoenaed under this section and who fails to appear or produce materials as required by the subpoena, or who refuses to be sworn or give testimony, may be found to be in contempt of court. Proceedings to hold a person in contempt under this subsection may be brought in any county where the person could be required to personally appear under subsection (2) of this section.

Â Â Â Â Â  (5) ORS 136.585 to 136.600 apply to any subpoena issued pursuant to this section. [1993 c.473 Â§2]

Â Â Â Â Â  Note: 180.073 and 180.075 were added to and made a part of ORS chapter 180 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.075 Disclosure of information obtained under subpoena. Except as provided in this section, the Attorney General may not disclose any testimony or materials obtained under the provisions of ORS 180.073. The Attorney General may disclose testimony or materials only if:

Â Â Â Â Â  (1) The disclosure is to a federal, state or local law enforcement agency or prosecutor and the purpose of the disclosure is to facilitate a criminal investigation or prosecution;

Â Â Â Â Â  (2) The disclosure is to a state or federal grand jury; or

Â Â Â Â Â  (3) A circuit court concludes upon application and affidavit by the Attorney General that there is a particularized need for disclosure of the testimony or materials in a civil, administrative, disciplinary or personnel investigation or proceeding. [1993 c.473 Â§3]

Â Â Â Â Â  Note: See note under 180.073.

Â Â Â Â Â  180.080 Attorney General to manage criminal proceedings in court or before grand jury at request of Governor. When directed by the Governor, the Attorney General shall attend in person, or by one of the assistants of the Attorney General, any term of any court, or appear before the grand jury in any county, for the purpose of managing and conducting in such court, or before such jury, the criminal action or proceeding specified in the requirement. The Attorney General, or the assistant of the Attorney General so attending, shall exercise all the powers and perform all the duties in respect of the action or proceeding which the district attorney would otherwise be authorized to exercise or perform. The district attorney shall only exercise such powers and perform such duties in the action or proceeding as are required of the district attorney by the Attorney General, or the assistant of the Attorney General so attending.

Â Â Â Â Â  180.090 Investigations and special prosecutions; calling on other departments and officers for assistance; employing special investigators. In making investigations of and conducting special prosecutions for violations or alleged violations of the criminal laws of the state, the Attorney General may call upon the Department of State Police or any other peace officer or department for assistance in making such investigations or, in the discretion of the Attorney General, may employ special investigators for such purpose.

Â Â Â Â Â  180.095 Consumer Protection and Education Revolving Account. (1) There hereby is appropriated out of the General Fund in the State Treasury $250,000 for the purpose of providing funds to pay for personal services, travel, meals and lodging, and all costs, disbursements and other litigation expenses incurred by the Department of Justice in preparing, commencing and prosecuting actions and suits under the state and federal antitrust laws and under ORS 646.605 to 646.656.

Â Â Â Â Â  (2) The money appropriated by subsection (1) of this section shall be transferred to an account in the General Fund in the State Treasury to be known as the Consumer Protection and Education Revolving Account. All moneys in such revolving account are appropriated and constitute a continuous appropriation out of the General Fund for the purposes of this section. The creation of the revolving account shall not require an allotment or allocation of moneys pursuant to ORS 291.234 to 291.260.

Â Â Â Â Â  (3) All sums of money received by the Department of Justice under a judgment, settlement, compromise or assurance of voluntary compliance, including damages, attorney fees, costs, disbursements and other recoveries, but excluding civil penalties under ORS 646.642, in actions and suits under the state and federal antitrust laws and ORS 646.605 to 646.656 shall, upon receipt, be deposited with the State Treasurer to the credit of the Consumer Protection and Education Revolving Account. However, if the action or suit was based on an expenditure or loss from a public body or a dedicated fund, the amount of such expenditure or loss, after deduction of attorney fees and expenses awarded to the Department of Justice by the court or agreed to by the parties, if any, shall be credited to the public body or dedicated fund and the remainder thereof credited to the Consumer Protection and Education Revolving Account. [1965 c.194 Â§2; 1971 c.85 Â§6; 1975 c.446 Â§6; 1993 c.518 Â§1; 1999 c.184 Â§1]

Â Â Â Â Â  180.097 [1971 c.85 Â§Â§8, 9; 1977 c.445 Â§1; repealed by 1993 c.518 Â§4]

Â Â Â Â Â  180.100 Legislative bills; preparation on request. The Attorney General shall, upon request of any member of or of any person elected to either branch of the Legislative Assembly of the State of Oregon, prepare all bills requested by any such member or person within a reasonable length of time prior to the commencement of any session of the legislature, and furnish the bills to such member or person for introduction on or before the first day of the session. The Attorney General shall during the sessions of the legislature prepare bills at the request of any member of the legislature as expeditiously as the number of deputies in the office of the Attorney General will permit.

Â Â Â Â Â  180.110 Keeping copies of opinions and records of cases; biennial report; printing and binding opinions. The Attorney General shall keep copies of all the opinions of the Attorney General and a record of all cases, in any of the courts and tribunals, prosecuted or defended by the Attorney General or in which the Attorney General appears. The Attorney General shall make a biennial report to the legislature of all the official business transacted by the Attorney General for the biennial period ending December 31 prior to the meeting of the legislature. The Attorney General may have printed and bound all opinions rendered by the Attorney General during the period, for distribution to the various state officers, public libraries and others entitled to receive them. [Amended by 1971 c.418 Â§2; 2005 c.659 Â§6]

Â Â Â Â Â  180.120 Defending in criminal proceedings for Oregon State Police or member thereof; conducting prosecutions. (1) The Attorney General shall:

Â Â Â Â Â  (a) Defend all criminal actions and proceedings in which the Department of State Police or any member thereof is concerned as a party, which require the services of an attorney or counsel in order to protect the interests of the state and are necessary for the purposes of the Department of State Police or the members thereof.

Â Â Â Â Â  (b) Conduct such prosecutions as shall be directed by the Superintendent of State Police with the approval of the Governor.

Â Â Â Â Â  (2) The Attorney General may appoint an attorney for the purpose of such defense or prosecution and certify the expenses thereof to the Department of State Police for payment from the moneys appropriated for the Department of State Police. [Amended by 1971 c.418 Â§3]

Â Â Â Â Â  180.125 Intergovernmental road maintenance agreements. If the Attorney General advises the Department of Transportation under ORS 180.060 about a matter related to an intergovernmental road maintenance agreement described in ORS 366.574 or represents the department in an action related to the agreement, the Attorney General shall:

Â Â Â Â Â  (1) Recognize that the agreement is a cooperative effort between the department and the counties, entered into for the overall benefit to the public and the mutual benefit of the state and the counties; and

Â Â Â Â Â  (2) Prefer and encourage, when possible, mutually agreeable resolution of legal issues through further cooperation or alternative dispute resolution to achieve an overall benefit to the public. [2001 c.565 Â§2]

Â Â Â Â Â  Note: 180.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Personnel)

Â Â Â Â Â  180.130 Deputy Attorney General. The Attorney General shall appoint a Deputy Attorney General, who shall qualify as required by law, and who may do and perform, in the absence of the Attorney General, all the acts and duties that may be authorized and required to be performed by the Attorney General. The Attorney General shall be responsible for all the acts of the deputy of the Attorney General.

Â Â Â Â Â  180.140 Other assistants; salaries; representation of indigent clients. (1) The Attorney General shall appoint the other assistants the Attorney General deems necessary to transact the business of the office, each to serve at the pleasure of the Attorney General and perform such duties as the Attorney General may designate and for whose acts the Attorney General shall be responsible. Each assistant shall have full authority under the direction of the Attorney General to perform any duty required by law to be performed by the Attorney General.

Â Â Â Â Â  (2) Each assistant so appointed shall be a person admitted to the practice of law by the Supreme Court of this state and shall qualify by taking the usual oath of office, conditioned upon the faithful performance of duties.

Â Â Â Â Â  (3) The Attorney General may appoint temporary assistants for a period not to exceed 15 months. Such temporary assistants shall be legally trained but are not required to be admitted to the practice of law by the Supreme Court of this state.

Â Â Â Â Â  (4) Each assistant shall receive the salary fixed by the Attorney General, payable as other state salaries are paid. Each assistant so appointed shall devote the full time of the assistant to the business of the state, unless employment on a part-time basis is otherwise fixed by the Attorney General.

Â Â Â Â Â  (5) Special legal assistants or private counsel may be employed by the Attorney General, under the direction and control of the Attorney General, in particular cases or proceedings, whenever the Attorney General deems it appropriate to protect the interests of the state. The cost of such special assistants or counsel shall be charged to the appropriate officer or agency pursuant to ORS 180.160.

Â Â Â Â Â  (6) None of the provisions of this chapter prohibit the Attorney General or any of the Attorney GeneralÂs full-time deputies or assistants from voluntarily representing, without compensation or expenditure of state resources, indigent clients referred by a nonprofit civil legal aid office or pro bono program. [Amended by 1969 c.543 Â§2; 1971 c.418 Â§4; 1991 c.782 Â§1]

Â Â Â Â Â  180.150 Clerks. Subject to any applicable provisions of the State Personnel Relations Law, the Attorney General shall employ the necessary clerical aid required for the discharge of the duties imposed upon the Attorney General by law, and fix compensation therefor, to be paid as other salaries are paid.

DEPARTMENT OF JUSTICE

(Generally)

Â Â Â Â Â  180.160 Charges for services to public agencies; rules. Subject to rules prescribed by the Attorney General, in rendering assistance to the respective officers, departments, boards and commissions of state government, and other public bodies, the Department of Justice may charge such officers, agencies and public bodies (including, when appropriate, the Department of Justice itself) separately for the cost of such assistance, said cost including, but not limited to salaries of assistants and administrative and clerical salaries, investigative services, and capital outlay; and shall also charge such officers, departments, boards, commissions or public bodies for other costs incurred and disbursements made pursuant to request or authorization in connection with such assistance, and not paid directly out of moneys appropriated or otherwise available for expenditure by such officers, agencies or public bodies. [1969 c.543 Â§1; 1971 c.85 Â§4]

Â Â Â Â Â  180.165 [1975 c.458 Â§9; repealed by 1989 c.633 Â§3]

Â Â Â Â Â  180.170 Billing for services to public agencies. The Department of Justice shall estimate in advance the expenses that it will incur during the biennium under ORS 180.160 and 180.340, and shall render to officers, departments, boards and commissions of state government and other public bodies an invoice for their share of such expenses for periods within the biennium and in sufficient amounts to provide reasonable cash operating requirements for the Legal Division of the Department of Justice within the biennial period. Each officer, department, board or commission or other public body shall pay to the credit of the Department of Justice Operating Account such invoice as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state or public body are paid. If the estimated expenses for any officer, department, board, commission or public body are more or less than actual expenses for the period covered by the invoice, the difference shall be reflected in the next following estimate of expenses. [1971 c.85 Â§3; 1973 c.775 Â§5]

Â Â Â Â Â  180.180 Department of Justice Operating Account. (1) The Department of Justice Operating Account is created. Moneys credited to the account are continuously appropriated for the purpose of paying expenses incurred by the Department of Justice, including those incurred by the Division of Child Support, but not including expenses described in ORS 180.095, that are reimbursable from the Consumer Protection and Education Revolving Account.

Â Â Â Â Â  (2) All moneys received by the Department of Justice pursuant to its activities, except those received and creditable to the Consumer Protection and Education Revolving Account, shall be deposited in the State Treasury to the credit of the Department of Justice Operating Account.

Â Â Â Â Â  (3) Subaccounts may be used in the Department of Justice Operating Account whenever the Department of Justice determines that operating needs of the department so require.

Â Â Â Â Â  (4) In order to facilitate financing the operating expenses of the Department of Justice described in subsection (1) of this section, the Department of Justice may at any time during the biennium transfer to the Department of Justice Operating Account with the approval of the Director of the Oregon Department of Administrative Services such funds as it considers necessary, not to exceed $800,000, from funds duly appropriated to the Department of Justice for a biennial period. Such funds so transferred shall be retransferred from the Department of Justice Operating Account to the appropriation from which the original transfer was made. The retransfers shall be accomplished prior to the last day of each biennial period. [1971 c.85 Â§2; 1981 c.657 Â§4]

Â Â Â Â Â  180.190 Department of Justice Current Expense Account; Department of Justice Portland Legal Office Petty Cash Account. (1) The Oregon Department of Administrative Services is hereby authorized to draw a warrant in the amount of $50,000 payable to the Department of Justice from the Department of Justice Operating Account which shall then be deposited by the Department of Justice in the State Treasury in an account to be known as the Department of Justice Current Expense Account. Disbursements made from this account shall require the approval of the disbursing officer of the Department of Justice who shall be designated by the Attorney General.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services is hereby authorized to draw a warrant in the amount of $1,000 payable to the Department of Justice Operating Account which shall then be deposited by the Department of Justice in the State Treasury in an account known as the Department of Justice Portland Legal Office Petty Cash Account. Disbursements from the account shall require the approval of the chief financial officer of the Department of Justice Portland Legal Office who shall be designated by the Attorney General.

Â Â Â Â Â  (3) The moneys so deposited in subsections (1) and (2) of this section are continuously appropriated for the purposes of this section and ORS 128.670, 180.170 and 294.695. Disbursements may be made for any lawful purpose within the limits of the funds available and to the extent that immediate cash payments are necessary or beneficial to the operations of the department. The accounts shall be reimbursed at intervals not exceeding 30 days from any legislatively authorized appropriation or expenditure limitation in existence at that time for the department by the drawing of a claim in payment of the expenses advanced from the Department of Justice Current Expense Account and the Department of Justice Portland Legal Office Petty Cash Account. [1973 c.775 Â§Â§1,2,3; 1977 c.498 Â§4; 1985 c.504 Â§1; 1987 c.229 Â§6; 1989 c.823 Â§6]

Â Â Â Â Â  180.200 Department of Justice Client Trust Account. (1) The Department of Justice Client Trust Account is established in the State Treasury, separate and distinct from the General Fund. All moneys in the account are appropriated continuously and shall be used by the Department of Justice for payments to persons and agencies on whose behalf the department has received moneys.

Â Â Â Â Â  (2) The trust account established by this section shall consist of moneys received by the Department of Justice on behalf of persons and agencies and temporarily credited to the account prior to distribution of the moneys in accordance with law.

Â Â Â Â Â  (3) Subaccounts may be established within the Department of Justice Client Trust Account when the department determines that subaccounts are necessary or desirable.

Â Â Â Â Â  (4) Notwithstanding ORS 293.140, interest earned on moneys deposited in the trust account or in any of its subaccounts shall be credited to the account or subaccount. [1999 c.76 Â§1; 2003 c.356 Â§1]

Â Â Â Â Â  Note: 180.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.205 Tobacco Enforcement Fund. (1) The Tobacco Enforcement Fund is established separate and distinct from the General Fund. The Tobacco Enforcement Fund shall consist of:

Â Â Â Â Â  (a) Moneys deposited into the fund under ORS 180.450; and

Â Â Â Â Â  (b) Moneys transferred to the fund under ORS 293.537.

Â Â Â Â Â  (2) Moneys in the Tobacco Enforcement Fund are continuously appropriated to the Department of Justice for the purpose of enforcing the provisions of ORS 180.400 to 180.455, 323.106 and 323.806. Moneys in the fund are not subject to allotment under ORS 291.234 to 291.260. [2003 c.801 Â§23]

Â Â Â Â Â  Note: 180.205 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.210 Department of Justice; Attorney General head and chief law officer. There hereby is constituted an executive department to be known as the Department of Justice. The Attorney General shall be the head of this department and the chief law officer for the state and all its departments.

Â Â Â Â Â  180.220 Powers and duties. (1) The Department of Justice shall have:

Â Â Â Â Â  (a) General control and supervision of all civil actions and legal proceedings in which the State of Oregon may be a party or may be interested.

Â Â Â Â Â  (b) Full charge and control of all the legal business of all departments, commissions and bureaus of the state, or of any office thereof, which requires the services of an attorney or counsel in order to protect the interests of the state.

Â Â Â Â Â  (2) No state officer, board, commission, or the head of a department or institution of the state shall employ or be represented by any other counsel or attorney at law.

Â Â Â Â Â  (3) This section is subject to ORS 825.508. [Amended by 1967 c.178 Â§3]

Â Â Â Â Â  180.225 Attorney General representing public bodies in antitrust proceedings. In any proceeding under the antitrust laws of the United States in which the state or any public body within the state is interested, the Attorney General may, in the discretion of the Attorney General, represent any such public body at its request, charging it for the cost of such representation pursuant to ORS 180.160. [1971 c.418 Â§9]

Â Â Â Â Â  180.230 Compensation not allowed state departments for attorney services. No compensation shall be allowed to any person for services as an attorney or counselor to any department of the state government or to the head thereof, or to any board or commission, except in cases specially authorized by law. [Amended by 1971 c.418 Â§6]

Â Â Â Â Â  180.235 Authority of agency to employ counsel; qualification and salary; status. (1) Notwithstanding any provision of law to the contrary, whenever the Attorney General concludes that it is inappropriate and contrary to the public interest for the office of the Attorney General to concurrently represent more than one public officer or agency in a particular matter or class of matters in circumstances which would create or tend to create a conflict of interest on the part of the Attorney General, the Attorney General may authorize one or both of such officers or agencies to employ its own general or special counsel in the particular matter or class of matters and in related matters. Such authorization may be terminated by the Attorney General whenever the Attorney General determines that separate representation is no longer appropriate.

Â Â Â Â Â  (2) Any counsel so employed shall be a member of the Oregon State Bar and shall be paid a salary or other compensation out of the funds appropriated to such officer or agency.

Â Â Â Â Â  (3) In any matter in which the Attorney General has authorized employment of such counsel, any references to representation of such officer or agency by the Attorney General contained in any provision of law shall be deemed to refer to such counsel. [1971 c.418 Â§8]

Â Â Â Â Â  180.240 Attorney General and Department of Justice to have powers and prerogatives of district attorneys. The Attorney General and the Department of Justice shall have the same powers and prerogatives in each of the several counties of the state as the district attorneys have in their respective counties.

Â Â Â Â Â  180.250 [1983 c.481 Â§2; repealed by 1993 c.188 Â§15]

Â Â Â Â Â  180.255 [1983 c.481 Â§3; repealed by 1993 c.188 Â§15]

Â Â Â Â Â  180.260 Service of process by department employees. (1) Notwithstanding ORCP 7 E or any other law, employees and officers of the Department of Justice other than attorneys may serve summons, process and other notice, including notices and findings of financial responsibility under ORS 416.415, in litigation and other proceedings in which the state is interested. No employee or officer shall serve process or other notice in any case or proceeding in which the employee or officer has a personal interest or in which it reasonably may be anticipated that the employee or officer will be a material witness.

Â Â Â Â Â  (2) The authority granted by subsection (1) of this section may be exercised only in, and within reasonable proximity of, the regular business offices of the Department of Justice, or in situations in which the immediate service of process is necessary to protect the legal interests of the state. [1989 c.323 Â§2]

Â Â Â Â Â  180.265 Authority of department to delegate certain duties to employees of Department of Revenue. The Department of Justice may delegate to officers and employees of the Department of Revenue the authority to undertake and complete certain filings and other tasks relating to tax claims pending before a United States Bankruptcy Court that the Department of Justice has identified as being routine tasks. [1997 c.84 Â§7]

Â Â Â Â Â  180.267 Authority of Department of Justice to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Justice may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position in which the person:

Â Â Â Â Â  (a) Is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) Has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations; or

Â Â Â Â Â  (c) Has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information. [2005 c.730 Â§74]

Â Â Â Â Â  Note: 180.267 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.310 [Subsections (1) and (2) enacted as 1957 c.105 Â§2 and 1957 c.424 Â§1; 1961 c.629 Â§1; repealed by 1975 c.458 Â§18]

(Division of Child Support)

Â Â Â Â Â  180.320 Cooperation with division in enforcement; confidentiality of information furnished to division. (1) All state agencies, district attorneys and all police officers of the state, county or any municipality or court thereof, shall cooperate with the Division of Child Support of the Department of Justice in furnishing and making available information, records and documents necessary to assist in establishing or enforcing support obligations or paternity, in performing the duties set out in ORS 25.080 and in determining the location of any absent parent or child for the purpose of enforcing any state or federal law regarding the unlawful taking or restraint of a child or for the purpose of making or enforcing a child custody determination. Notwithstanding the provisions of ORS 109.225, 416.430, 432.121, 432.230 and 432.430, records pertaining to the paternity of a child shall be made available upon written request of an authorized representative of the Division of Child Support. Any information obtained pursuant to this subsection is confidential, and shall be used only for the purposes set out in this subsection.

Â Â Â Â Â  (2) Information furnished to the Division of Child Support by the Department of Revenue and made confidential by ORS 314.835 shall be used by the division and its employees solely for the purpose of enforcing the provisions of ORS 180.320 to 180.365 and shall not be disclosed or made known for any other purpose. Any person who violates the prohibition against disclosure contained in this subsection, upon conviction, is punishable as provided in ORS 314.991 (2). [1957 c.105 Â§4; 1971 c.779 Â§4; 1979 c.690 Â§13; 1983 c.761 Â§12; 1985 c.565 Â§19; 1985 c.610 Â§14; 1999 c.80 Â§73]

Â Â Â Â Â  180.330 District attorneys not relieved from duties relating to enforcement of support laws. ORS 180.320 to 180.365 are not intended to relieve any district attorney from performing the duties, powers and functions of the district attorney under the statutes of this state relating to the enforcement of support and of the criminal laws of this state. [1957 c.105 Â§5]

Â Â Â Â Â  180.340 Division of Child Support established; employment of personnel. There is established the Division of Child Support of the Department of Justice to be maintained, operated and controlled under the supervision of the Attorney General. The Attorney General may employ attorneys, investigators and other personnel necessary to carry out the duties and functions of the division and fix their compensation, subject to any applicable provision of the State Personnel Relations Law. [1957 c.105 Â§1; 1989 c.633 Â§1; 1997 c.704 Â§48; 1999 c.839 Â§1; 2003 c.73 Â§58]

Â Â Â Â Â  180.345 Child Support Program. (1) The Department of Justice is responsible for the administration, supervision and operation of the program authorized by Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.), hereinafter the Child Support Program. The Administrator of the Division of Child Support of the Department of Justice is the Child Support Program Director for the State of Oregon.

Â Â Â Â Â  (2) The Department of Justice, by and through the director, may:

Â Â Â Â Â  (a) Enter into cooperative agreements with appropriate courts, law enforcement officials, district attorneys, Indian tribes or tribal organizations and state agencies to provide assistance in carrying out Child Support Program services and any other matters of common concern;

Â Â Â Â Â  (b) Provide billing, receipting, record keeping, accounting and distribution services for child and spousal support cases that receive services required under state and federal law;

Â Â Â Â Â  (c) Maintain the state plan required under federal law and act as the liaison for the Child Support Program with the United States Department of Health and Human Services;

Â Â Â Â Â  (d) Establish policy and adopt rules for the operation of the Child Support Program by the Department of Justice and by entities entering into cooperative agreements under this section;

Â Â Â Â Â  (e) Conduct performance and program audits of entities entering into cooperative agreements under this section; and

Â Â Â Â Â  (f) Perform any other act necessary or desirable to ensure the effective administration of the Child Support Program under state and federal law.

Â Â Â Â Â  (3) The Department of Justice shall accept and disburse federal funds made available to the state for provision of the Child Support Program and all related functions in a manner consistent with federal law. The department may retain the state share of moneys recovered under child support assignments for the administration of the Child Support Program as allowed under federal regulations.

Â Â Â Â Â  (4) It is the policy of the Child Support Program to inform persons served by the program, in a manner consistent with federal law, of resources not provided by the program that are available for assistance in family law matters including, but not limited to, services provided through the courts of this state, the Oregon State Bar, law schools and legal service providers that receive funding from fees collected under ORS 21.480. The program shall consult with the local family law advisory committees established under ORS 3.434 to ensure that eligible individuals are aware of the services offered by the program. The policy described in this subsection shall be incorporated into staff training and is applicable to all entities that have entered into cooperative agreements with the Department of Justice under this section.

Â Â Â Â Â  (5) The director shall ensure that Child Support Program policy and rules, to the maximum extent practicable, meet the needs of the majority of families served by the program. The director shall guide program staff regarding implementation of the policy and rules. [2003 c.73 Â§2]

Â Â Â Â Â  180.350 Investigators to have authority of peace officers. Investigators employed by the Attorney General under ORS 180.320 to 180.365 shall have all the authority given by statute to peace officers of this state, including the authority to serve and execute warrants of arrest. [1957 c.105 Â§7]

Â Â Â Â Â  180.360 Division exempt from payment of certain court fees; exemption. Filing, recording or court fees may not be required from the Division of Child Support of the Department of Justice by any circuit court clerk for the filing of any cases, documents, stipulated orders or processes. However, if the division is entitled to recover costs and disbursements, any of those fees taxable as costs and disbursements may be so taxed, and if recovered by the division, shall be paid to the appropriate officer. A circuit court clerk may not refuse to file a stipulated order, or enter a stipulated judgment, for the reason that the parties signing such order have failed to pay any fee when such order is presented by the Division of Child Support and is signed by a judge. [1957 c.105 Â§3; 1983 c.761 Â§13; 1983 c.763 Â§23; 1999 c.803 Â§2; 2003 c.576 Â§192]

Â Â Â Â Â  180.365 Child Support Suspense Fund. (1) The Child Support Suspense Fund is established in the State Treasury separate and distinct from the General Fund. Interest earned by the Child Support Suspense Fund shall be credited to the Child Support Deposit Fund established under ORS 25.725. All moneys in the Child Support Suspense Fund are appropriated continuously for purposes of ORS 25.020, 25.610, 25.620 and 25.777 and for all other requirements of the Department of Justice as the state disbursement unit.

Â Â Â Â Â  (2) The department shall maintain all records required under federal law for the distribution of moneys from the Child Support Suspense Fund.

Â Â Â Â Â  (3) The Child Support Suspense Fund is not subject to the provisions of ORS 291.234 to 291.260. [2003 c.73 Â§3; 2005 c.22 Â§124]

Â Â Â Â Â  180.370 [1957 c.105 Â§6; repealed by 1997 c.704 Â§49]

Â Â Â Â Â  180.380 Disclosure of information to authorized persons. (1) In addition to its other duties, powers and functions, the Division of Child Support may disclose confidential information from the Federal Parent Locator Service to an authorized person if the information is needed to:

Â Â Â Â Â  (a) Enforce any state or federal law regarding the unlawful taking or restraint of a child;

Â Â Â Â Â  (b) Make or enforce a child custody determination;

Â Â Â Â Â  (c) Establish paternity; or

Â Â Â Â Â  (d) Establish, modify or enforce a child support order.

Â Â Â Â Â  (2)(a) If the request for information is made for a purpose described in subsection (1)(a) or (b) of this section, the division may provide the most recent address and place of employment of the child or parent.

Â Â Â Â Â  (b) If the request for information is made for a purpose described in subsection (1)(c) or (d) of this section, the division may provide the following information:

Â Â Â Â Â  (A) The Social Security number and address of the parent or alleged parent;

Â Â Â Â Â  (B) The name, address and federal employer identification number of the employer of the parent or alleged parent; and

Â Â Â Â Â  (C) The wages or other income from and benefits of employment of the parent or alleged parent.

Â Â Â Â Â  (c) If there is evidence of possible domestic violence or child abuse by the individual requesting information under subsection (1) of this section, the division may disclose information under this subsection only to a court in accordance with rules adopted by the division.

Â Â Â Â Â  (3) As used in ORS 180.320 and this section:

Â Â Â Â Â  (a) ÂAuthorized personÂ includes:

Â Â Â Â Â  (A) Any agent or attorney of any state who has the duty or authority under the law of such state to enforce a child custody determination;

Â Â Â Â Â  (B) Any court or any agent of the court having jurisdiction to make or enforce a judgment of paternity, a judgment of support or a child custody determination;

Â Â Â Â Â  (C) Any agent or attorney of the United States or of a state who has the duty or authority to investigate, enforce or bring a prosecution with respect to the unlawful taking or restraint of a child;

Â Â Â Â Â  (D) A state agency responsible for administering an approved child welfare plan or an approved foster care and adoption assistance plan; and

Â Â Â Â Â  (E) A custodial parent, legal guardian or agent of a child, other than a child receiving temporary assistance for needy families, who is seeking to establish paternity or to establish, modify or enforce a child support order.

Â Â Â Â Â  (b) ÂCustody determinationÂ means a judgment or other order of a court providing for the custody of, parenting time with or visitation with a child, and includes permanent and temporary orders, and initial orders and modifications. [1985 c.610 Â§16; 1989 c.633 Â§2; 1993 c.33 Â§318; 1997 c.707 Â§29; 1999 c.859 Â§5; 2003 c.450 Â§2; 2003 c.576 Â§393]

(Tobacco Master Settlement Agreement)

Â Â Â Â Â  180.400 Legislative findings. The Legislative Assembly finds that violations of ORS 323.800 to 323.806 threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state and the public health. The Legislative Assembly finds that enacting procedural enhancements will aid the enforcement of ORS 323.800 to 323.806 and thereby safeguard the integrity of the Master Settlement Agreement, the fiscal soundness of the state and the public health. The provisions of ORS 180.400 to 180.455 and 323.106 are not intended to and may not be interpreted to amend ORS 323.800 to 323.806. [2003 c.801 Â§1; 2005 c.22 Â§125]

Â Â Â Â Â  Note: 180.400 to 180.455 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.405 Definitions for ORS 180.400 to 180.455 and 323.106. As used in ORS 180.400 to 180.455 and 323.106:

Â Â Â Â Â  (1) ÂBrand familyÂ means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, cigarettes labeled Âmenthol,Â Âlights,Â Âkings,Â Â100sÂ and any cigarettes sold under a brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors or other indicia of product identification, that are identical to, similar to or identifiable with a previously known brand of cigarettes.

Â Â Â Â Â  (2) ÂCigaretteÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (3) ÂDistributorÂ means a person who is licensed under ORS 323.105 and any other person who is a distributor for the purposes of ORS 323.005 to 323.482.

Â Â Â Â Â  (4) ÂMaster Settlement AgreementÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (5) ÂNonparticipating manufacturerÂ means any tobacco product manufacturer that is not a participating manufacturer.

Â Â Â Â Â  (6) ÂParticipating manufacturerÂ has the meaning given that term in section II(jj) of the Master Settlement Agreement.

Â Â Â Â Â  (7) ÂQualified escrow fundÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (8) ÂTobacco product manufacturerÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (9) ÂUnits soldÂ has the meaning given that term in ORS 323.800. [2003 c.801 Â§2]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.410 Tobacco product manufacturerÂs certification. (1) Every tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, retailer or similar intermediary shall execute and deliver a certification to the Attorney General certifying that as of the date of the certification, the tobacco product manufacturer is either:

Â Â Â Â Â  (a) A participating manufacturer; or

Â Â Â Â Â  (b) In full compliance with ORS 323.806 and with rules adopted under ORS 180.445 and 180.450.

Â Â Â Â Â  (2) The certification required by subsection (1) of this section shall be on a form prescribed by the Attorney General and shall be submitted no later than April 30 each year. The form shall permit the tobacco product manufacturer to indicate the electronic mail address to which the Attorney General may send notice of changes in the directory developed under ORS 180.425 if the tobacco product manufacturer elects to receive electronic mail notice.

Â Â Â Â Â  (3) A participating manufacturer shall include in the certification required by subsection (1) of this section a list of its brand families. The participating manufacturer shall update the list at least 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

Â Â Â Â Â  (4) A participating manufacturer may not include a brand family in the list required by subsection (3) of this section unless the participating manufacturer affirms that the cigarettes in the brand family are to be considered the participating manufacturerÂs cigarettes for purposes of calculating the participating manufacturerÂs payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined under the Master Settlement Agreement. This subsection does not limit or otherwise affect the right of the state to maintain that cigarettes in a brand family are those of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of ORS 323.800 to 323.806.

Â Â Â Â Â  (5) A nonparticipating manufacturer shall include in the certification required by subsection (1) of this section a complete list of:

Â Â Â Â Â  (a) All of its brand families and the number of units of each brand family that were sold in the state during the preceding calendar year;

Â Â Â Â Â  (b) All of its brand families that have been sold in the state at any time during the current calendar year;

Â Â Â Â Â  (c) Any brand family of the manufacturer sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification, which may be indicated on the list described in paragraph (a) of this subsection by an asterisk; and

Â Â Â Â Â  (d) The name and address of every other tobacco product manufacturer that manufactured a brand family described in paragraph (a) or (b) of this subsection in the preceding or current calendar year.

Â Â Â Â Â  (6) A nonparticipating manufacturer shall update the list required by subsection (5) of this section at least 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

Â Â Â Â Â  (7) A nonparticipating manufacturer may not include a brand family in the list required by subsection (5) of this section unless the nonparticipating manufacturer affirms that the cigarettes in the brand family are to be considered the nonparticipating manufacturerÂs cigarettes for purposes of ORS 323.800 to 323.806. This subsection does not limit or otherwise affect the right of the state to maintain that cigarettes in a brand family are those of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of ORS 323.800 to 323.806. [2003 c.801 Â§3; 2005 c.22 Â§126]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.415 Contents of certification. In the certification required by ORS 180.410 (1), a nonparticipating manufacturer shall further certify:

Â Â Â Â Â  (1) That the nonparticipating manufacturer is registered to do business in the State of Oregon or has appointed a resident agent for service of process and provided notice of the appointment as required by ORS 180.430.

Â Â Â Â Â  (2) That the nonparticipating manufacturer:

Â Â Â Â Â  (a) Has established and continues to maintain a qualified escrow fund; and

Â Â Â Â Â  (b) Has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund. The Attorney General shall adopt rules defining the form and content of a model escrow agreement. A nonparticipating manufacturer that executes the model escrow agreement is deemed to have satisfied the requirement that it use a form of escrow agreement that has been reviewed and approved by the Attorney General.

Â Â Â Â Â  (3)(a) The name, address and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required by ORS 323.806;

Â Â Â Â Â  (b) The account number of the qualified escrow fund and any subaccount number for the State of Oregon;

Â Â Â Â Â  (c) The amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in Oregon during the preceding calendar year, the amount and date of each deposit and evidence or verification as may be deemed necessary by the Attorney General to confirm the amounts and dates; and

Â Â Â Â Â  (d) The amount and date of any withdrawal of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer ever made escrow payments pursuant to ORS 323.806. [2003 c.801 Â§4]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.420 Document retention period. A tobacco product manufacturer that certifies to the Attorney General as required by ORS 180.410 and 180.415 shall retain all invoices and documentation of sales and other information relied upon for the certifications for a period of five years. [2003 c.801 Â§5]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.425 Attorney GeneralÂs directory. (1) The Attorney General shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of ORS 180.410 and 180.415 and all brand families that are listed in the certifications.

Â Â Â Â Â  (2) The Attorney General may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with ORS 180.410 and 180.415, unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General. The Attorney General shall adopt rules defining the criteria by which the Attorney General will exercise the discretion granted by this subsection.

Â Â Â Â Â  (3) The Attorney General may not include or retain in the directory a nonparticipating manufacturer or a brand family if the Attorney General concludes that:

Â Â Â Â Â  (a) Any escrow payment required from the nonparticipating manufacturer pursuant to ORS 323.806 for any period for any brand family, whether listed or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or

Â Â Â Â Â  (b) Any outstanding final judgment, including interest thereon, for a violation of ORS 323.806 has not been fully satisfied for the brand family or the nonparticipating manufacturer.

Â Â Â Â Â  (4) The Attorney General shall update the directory in order to correct mistakes and to add or remove a tobacco product manufacturer or a brand family to keep the directory in conformity with the requirements of this section. The Attorney General shall update the directory with new brand families upon receipt of an annual or supplemental certification listing new brand families if the Attorney General determines that the annual or supplemental certification is in compliance with the requirements of ORS 180.410 and 180.415. The Attorney General shall make the determination about compliance within 45 days of receipt of the certification.

Â Â Â Â Â  (5) The Attorney General shall:

Â Â Â Â Â  (a) Create and maintain a list of persons, including but not limited to tobacco product manufacturers and distributors, that are interested in receiving electronic mail notifications of changes in the directory developed under this section;

Â Â Â Â Â  (b) Develop a registration form to be completed by persons interested in receiving electronic mail notification of changes in the directory developed under this section that are not otherwise required by ORS 180.435 (3) or rules adopted under ORS 180.445 or 180.450 to submit their electronic mail addresses to the Attorney General; and

Â Â Â Â Â  (c) Immediately upon making any change in the directory developed under this section, send electronic mail notices of the change to all persons on the list created under this subsection. [2003 c.801 Â§6]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.430 Nonparticipating manufacturerÂs service agent. (1)(a) Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the State of Oregon as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory developed under ORS 180.425, appoint and continuously engage the services of a resident agent in this state. The agent shall act as agent for service of process on whom all process in any action or proceeding against the nonparticipating manufacturer concerning or arising out of the enforcement of this section or ORS 180.410, 180.415, 180.420, 180.435, 180.440 or 323.806, or rules adopted under ORS 180.445 or 180.450, may be served in any manner authorized by law. Service on the agent constitutes legal and valid service of process on the nonparticipating manufacturer.

Â Â Â Â Â  (b) The nonparticipating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of the agent to the Attorney General.

Â Â Â Â Â  (2) The nonparticipating manufacturer shall provide notice to the Attorney General at least 30 calendar days prior to termination of the authority of an agent and shall provide proof to the satisfaction of the Attorney General of the appointment of a new agent at least five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five calendar days and shall include proof to the Attorney General of the appointment of a new agent.

Â Â Â Â Â  (3) A nonparticipating manufacturer whose cigarettes are sold in this state who has not appointed or designated an agent as required by this section shall be deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this state by service of process upon the Secretary of State. However, the appointment of the Secretary of State as the agent does not satisfy the condition precedent to having brand families of the nonparticipating manufacturer listed or retained in the directory. [2003 c.801 Â§7]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.435 DistributorÂs obligations; Attorney GeneralÂs and Department of RevenueÂs sharing of information; nonparticipating manufacturerÂs escrow requirements. (1) Not later than 20 days after the end of each calendar quarter, and more frequently if so directed by the Attorney General, a distributor who affixes stamps to cigarette packages in accordance with the provisions of ORS 323.005 to 323.482 shall report such information as the Attorney General requires to facilitate compliance by tobacco product manufacturers with this section and ORS 180.410, 180.415, 180.420, 180.430 and 180.440, and with rules adopted under ORS 180.445 and 180.450. The information shall include, but need not be limited to, a list by brand family of the total number of cigarettes or, in the case of roll-your-own tobacco, the equivalent stick count for which the distributor affixed stamps or otherwise paid the tax due during the previous calendar quarter.

Â Â Â Â Â  (2) A distributor shall maintain for a period of five years all invoices and documentation of sales of cigarettes manufactured by nonparticipating manufacturers and any other information relied upon in reporting to the Attorney General under subsection (1) of this section. The distributor shall make the invoices and other documentation available to the Attorney General upon request.

Â Â Â Â Â  (3) A distributor shall provide the Attorney General with an electronic mail address so that the Attorney General may notify the distributor of the information required under subsections (1) and (7) of this section.

Â Â Â Â Â  (4) The Attorney General and the Department of Revenue may share with each other information received under this section and ORS 180.410, 180.415 and 323.106 and may share such information with federal, state or local agencies for purposes of enforcement of this section and ORS 180.410, 180.415, 180.420, 180.430, 180.440 and 323.806, rules adopted under ORS 180.445 and 180.450 and corresponding laws of other states.

Â Â Â Â Â  (5) The Attorney General may at any time require a nonparticipating manufacturer to produce proof from the financial institution in which the nonparticipating manufacturer has established a qualified escrow fund for the purpose of compliance with ORS 323.806 of the amount of moneys in the fund, exclusive of interest, the amount and date of each deposit and the amount and date of each withdrawal from the fund.

Â Â Â Â Â  (6) The Attorney General shall, upon request of a nonparticipating manufacturer whose compliance with escrow requirements is at issue, provide the manufacturer with copies of all documents upon which any proposed addition to the escrow is based. Documents required to be provided under this subsection include, but are not necessarily limited to, reports under this section from distributors. The information provided to the manufacturer under this subsection may not include information about brand families or products of any tobacco product manufacturer other than the one to whom the information is provided. The information may be used only for the purpose of determining the appropriate amount of escrow deposits.

Â Â Â Â Â  (7) The Attorney General may require a distributor or a tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging and labeling of each brand family, to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this section and ORS 180.410, 180.415, 180.420, 180.430 and 180.440 and with rules adopted under ORS 180.445 and 180.450. [2003 c.801 Â§8]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.440 Prohibited conduct; penalty. (1) A person may not:

Â Â Â Â Â  (a) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family that is not included in the directory developed under ORS 180.425;

Â Â Â Â Â  (b) Sell, offer for sale or possess for sale in this state cigarettes of a tobacco product manufacturer or brand family that the person acquired at a time when the tobacco product manufacturer or brand family was not included in the directory developed under ORS 180.425; or

Â Â Â Â Â  (c) Possess in this state for sale in another jurisdiction cigarettes of a tobacco product manufacturer or brand family that the person acquired at a time when the tobacco product manufacturer or brand family was not included in the directory developed under ORS 180.425 and was not in compliance with the Master Settlement Agreement qualifying statute in the other jurisdiction or with statutes that supplement the qualifying statute in that jurisdiction.

Â Â Â Â Â  (2) A person who sells, offers for sale, distributes, acquires, holds, owns, possesses, transports, imports or causes to be imported cigarettes that the person knows or should know are intended for sale or distribution in violation of subsection (1) of this section commits a Class A misdemeanor. [2003 c.801 Â§11]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.445 Attorney GeneralÂs rules for escrow deposits. (1) To promote compliance with the provisions of ORS 180.410, 180.415, 180.420, 180.430, 180.435 and 180.440, the Attorney General may adopt rules requiring a nonparticipating manufacturer to make the escrow deposits required by ORS 323.806 in quarterly installments during the year in which the sales covered by the deposits are made. The Attorney General may require a nonparticipating manufacturer to produce information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

Â Â Â Â Â  (2) If the Attorney General adopts rules requiring a nonparticipating manufacturer to make escrow deposits in quarterly installments, the rules may also provide that a nonparticipating manufacturer that has been in continuous compliance for one year with ORS 180.410, 180.415, 180.420, 180.430, 180.435, 180.440 and 323.806 may make escrow deposits required by ORS 323.806 in annual payments during the second and subsequent years in which deposits are required. [2003 c.801 Â§9]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.450 Judicial review of Attorney GeneralÂs actions; Attorney GeneralÂs rulemaking authority; stateÂs civil remedies. (1) A determination by the Attorney General to omit or remove from the directory developed under ORS 180.425 a brand family or tobacco product manufacturer is subject to review in the manner prescribed by ORS 183.484 for judicial review of orders in other than contested cases.

Â Â Â Â Â  (2) The Attorney General may adopt rules necessary to effect the purposes of ORS 180.400 to 180.455 and 323.106.

Â Â Â Â Â  (3) In any action brought by the state to enforce ORS 180.410, 180.415, 180.420, 180.430, 180.435, 180.440 or 323.806, or any rule adopted under this section or ORS 180.445, the state may recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees. Moneys recovered under this subsection shall be deposited into the Tobacco Enforcement Fund established under ORS 180.205.

Â Â Â Â Â  (4) If a court determines that a person has violated any provision of ORS 180.410, 180.415, 180.420, 180.430, 180.435 or 180.440, or any rule adopted under this section or ORS 180.445, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the Tobacco Enforcement Fund established under ORS 180.205.

Â Â Â Â Â  (5) Unless otherwise expressly provided, the remedies or penalties provided by this section and ORS 180.440 and 180.455 are cumulative to each other and to the remedies or penalties available under all other laws of this state. [2003 c.801 Â§10]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.455 Department of RevenueÂs remedies. (1) Upon a determination that a distributor has violated ORS 180.440, the Department of Revenue may revoke or suspend the license of the distributor in the manner provided by ORS 323.140. Each stamp affixed and each offer to sell cigarettes in violation of ORS 180.440 constitutes a separate violation.

Â Â Â Â Â  (2) Upon a determination that a person applying for a license under ORS 323.105 has violated ORS 180.440 at any time within the five years preceding the application, the department may refuse to issue the license. The department shall provide opportunity for hearing and judicial review in the manner provided in ORS 323.140.

Â Â Â Â Â  (3)(a) Upon a determination that a person has violated ORS 180.440 (1)(b) or (c), the department may impose a civil penalty in an amount not to exceed the greater of $5,000 or 500 percent of the retail value of the cigarettes sold, offered for sale or possessed for sale. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

Â Â Â Â Â  (b) Upon a determination that a person has violated ORS 180.440 (1)(a), the department may impose a civil penalty in an amount not to exceed $5,000. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

Â Â Â Â Â  (4) The Attorney General may seek an injunction to restrain a threatened or actual violation of ORS 180.435 or 180.440 by a distributor and to compel the distributor to comply with those sections. In any action brought pursuant to this subsection, the state may recover the costs of investigation, the costs of the action and reasonable attorney fees.

Â Â Â Â Â  (5) A person who violates ORS 180.440 (1) engages in an unlawful practice in violation of ORS 646.608. [2003 c.801 Â§12]

Â Â Â Â Â  Note: See note under 180.400.

(Consumer Protection Services)

Â Â Â Â Â  180.510 Functions of Department of Justice; personnel. The Department of Justice shall carry out the functions of the Attorney General under this section and ORS 20.098, 83.710 to 83.750, 83.820 to 83.895, 180.520, 646.605 to 646.656, 646.990, 803.375, 803.385 and 815.410 to 815.430. The Attorney General may employ personnel necessary to carry out the duties and functions described in this section and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. [1971 c.744 Â§25; 1981 c.320 Â§2; 1985 c.251 Â§10]

Â Â Â Â Â  180.520 Duties of department; agency cooperation; Consumer Advisory Council created; membership; compensation and expenses. (1) It shall be the duty of the Department of Justice to:

Â Â Â Â Â  (a) Coordinate consumer services carried on by state departments and agencies;

Â Â Â Â Â  (b) Further consumer education;

Â Â Â Â Â  (c) Conduct studies and research concerned with consumer services; receive, process, investigate and take action on complaints from consumers; and refer such complaints as require further action to appropriate agencies for enforcement;

Â Â Â Â Â  (d) Inform the Governor and the Attorney General and other law enforcement agencies of violations of laws or rules affecting consumers as its investigations or studies may reveal;

Â Â Â Â Â  (e) Advise the executive and legislative branches in matters affecting consumer interests;

Â Â Â Â Â  (f) Study and report all matters referred to it by the Legislative Assembly or the Governor;

Â Â Â Â Â  (g) Inform the public through appearances at federal and state committee, commission or department hearings of the policies, decisions or legislation beneficial or detrimental to consumers; and

Â Â Â Â Â  (h) Evaluate consumer sales contracts for compliance with plain language standards under ORS 180.545.

Â Â Â Â Â  (2) Every state agency shall cooperate with the Department of Justice in carrying out its functions under this section.

Â Â Â Â Â  (3) To assist in carrying out chapter 753, Oregon Laws 1971, there is created in the department a Consumer Advisory Council.

Â Â Â Â Â  (a) The Consumer Advisory Council shall consist of seven members appointed by the Attorney General, two of whom shall represent business, two of whom shall represent labor, and three of whom shall represent voluntary consumer agencies.

Â Â Â Â Â  (b) The members of the council shall be entitled to compensation and expenses computed as provided in ORS 292.495.

Â Â Â Â Â  (c) All meetings of the council shall be open and public and all persons shall be permitted to attend any meeting of the council. [1981 c.320 Â§3; 1985 c.587 Â§Â§5,8; 1993 c.744 Â§40]

Â Â Â Â Â  Note: 180.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Plain Language Review of Consumer Contracts)

Â Â Â Â Â  180.540 Review of consumer contracts for conformity with plain language standards. (1) Except as provided in subsection (2) of this section, a seller or extender of credit may submit to the Department of Justice any consumer contract issued by the seller or extender of credit for the purpose of obtaining review of the consumer contract for its compliance with plain language standards in ORS 180.545.

Â Â Â Â Â  (2) For the purpose of obtaining a review of a consumer contract for its compliance with plain language standards in ORS 180.545, if a consumer contract:

Â Â Â Â Â  (a) Is an insurance policy, the seller or extender of credit issuing the policy may submit it to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Is an agreement for a loan or other extension of credit in which the extender of credit is an insured institution, as defined in ORS 706.008, the extender of credit under the agreement may submit the agreement to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) Is an agreement for a loan or other extension of credit in which the extender of credit is a savings association or federal association, as those terms are defined in ORS 722.004, a credit union, as that term is defined in ORS 723.006, or a licensee under ORS chapter 725, the extender of credit under the agreement may submit the agreement to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) For purposes of this section, a consumer contract is a written contract made in the course of a consumer transaction to the value of $50,000, excluding interest or finance charges, in which the contract involves any of the following, primarily for personal, family or household use:

Â Â Â Â Â  (a) Real estate, goods or services as defined in ORS 646.605.

Â Â Â Â Â  (b) Any extension of credit, including the lending of money. [1985 c.587 Â§Â§1,6,9; 1997 c.631 Â§421]

Â Â Â Â Â  Note: 180.540 to 180.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.545 Plain language standards; approval; fees. (1) The agency to whom a consumer contract is submitted under ORS 180.540 shall review the contract to determine whether it complies with plain language standards. A consumer contract complies with plain language standards if it:

Â Â Â Â Â  (a) Uses words that convey meanings clearly and directly;

Â Â Â Â Â  (b) Uses the present tense and active voice whenever possible;

Â Â Â Â Â  (c) Primarily uses simple sentences;

Â Â Â Â Â  (d) Defines only those words that cannot be properly explained or qualified in the text;

Â Â Â Â Â  (e) Explains at the beginning that the form is a contract between parties;

Â Â Â Â Â  (f) Uses margins adequate for ease in reading; and

Â Â Â Â Â  (g) Uses frequent section headings, in a narrative format, to help locate provisions.

Â Â Â Â Â  (2) If the agency determines that the consumer contract complies with the standards in subsection (1) of this section, the agency shall certify to that effect to the seller or extender of credit who submitted the contract for review.

Â Â Â Â Â  (3) An agency reviewing contracts under this section shall charge a reasonable fee for reviewing each consumer contract. The agency may require payment of the fee when the contract is submitted for review. Fees received under this section shall be disposed of as follows:

Â Â Â Â Â  (a) Fees received by the Department of Justice shall be credited to the Department of Justice Operating Account.

Â Â Â Â Â  (b) Fees received by the Director of the Department of Consumer and Business Services shall be credited to the Consumer and Business Services Fund. [1985 c.587 Â§Â§2,7,10]

Â Â Â Â Â  Note: See note under 180.540.

Â Â Â Â Â  180.550 Compliance statement. A seller or extender of credit may state the following on a consumer contract determined by the reviewing agency to comply with the plain language standards under ORS 180.545: ÂThe form of this contract meets Oregon plain language guidelines.Â [1985 c.587 Â§3]

Note: See note under 180.540.

Â Â Â Â Â  180.555 Exemptions; effect of certification; admissibility. (1) An agency need not review any consumer contract:

Â Â Â Â Â  (a) For which a federal or state statute, rule or regulation prescribes standards of readability applicable to the entire contract.

Â Â Â Â Â  (b) For which particular words, phrases, provisions or forms of agreement are specifically required, recommended or indorsed by a state or federal statute, rule or regulation.

Â Â Â Â Â  (2) Certification of a consumer contract under ORS 180.545 is not an approval of the contractÂs legality or legal effect. The fact that a consumer contract has been certified or not shall not be admissible in any action to interpret or enforce the contract or any term of contract. [1985 c.587 Â§4]

Â Â Â Â Â  Note: See note under 180.540.

(Investigation of Organized Crime)

Â Â Â Â Â  180.600 Definitions for ORS 180.600 to 180.630. As used in ORS 180.600 to 180.630:

Â Â Â Â Â  (1) ÂDepartmentÂ means the state Department of Justice.

Â Â Â Â Â  (2) ÂOrganized crimeÂ means any combination or conspiracy of two or more persons to engage in criminal activity as a significant source of income or livelihood, or to violate, aid or abet the violation of criminal laws relating to prostitution, gambling, loan sharking, theft, abuse of controlled substances, illegal alcohol or controlled substance distribution, counterfeiting, extortion or corruption of law enforcement officers or other public officers or employees. [1977 c.754 Â§1; 1979 c.744 Â§10]

Â Â Â Â Â  180.610 Investigation of organized criminal activity; powers and duties of department. The Department of Justice shall:

Â Â Â Â Â  (1) Provide all administrative, clerical, investigative and legal assistance required by ORS 180.600 to 180.630.

Â Â Â Â Â  (2) Establish a coordinated system of collecting, storing and disseminating information relating to organized crime.

Â Â Â Â Â  (3) Develop and maintain a liaison between local, state and federal law enforcement agencies in Oregon, assisting them in the investigation and suppression of organized criminal activity and encouraging cooperation among those agencies.

Â Â Â Â Â  (4) Conduct comprehensive factual studies of organized criminal activity in Oregon, outlining existing state and local policies and procedures with respect to organized crime, and formulating and proposing such changes in those policies and procedures as the department may deem appropriate.

Â Â Â Â Â  (5) Investigate allegations of corruption or malfeasance by public officials in Oregon and, where appropriate, coordinate, cooperate and assist in taking legal action.

Â Â Â Â Â  (6) Investigate investment of funds in Oregon suspected to have been generated by criminal activities. [1977 c.754 Â§2]

Â Â Â Â Â  180.620 Investigators to have authority of peace officers. All investigators employed pursuant to ORS 180.600 to 180.630 shall have all statutory powers and authority of peace officers and police officers of the State of Oregon. [1977 c.754 Â§3]

Â Â Â Â Â  180.630 Acceptance of federal grant of funds; expenditure limitations. Subject to the provisions of ORS 291.375, the Department of Justice may submit applications for federal grants and, when approved, accept and expend funds received subject to budgetary limits imposed by the Legislative Assembly or as modified by the Emergency Board. [1977 c.754 Â§4]

Â Â Â Â Â  180.640 Criminal Justice Revolving Account. (1) There is hereby established an account in the General Fund in the State Treasury to be known as the Criminal Justice Revolving Account. The creation of and disbursement of moneys from the revolving account shall not require an allotment or allocation of moneys pursuant to ORS 291.234 to 291.260. All moneys in the account are continuously appropriated for the purposes set forth in subsection (3) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 180.180, all costs of investigation and prosecution, including attorney fees, awarded to the Department of Justice in an action or proceeding under ORS 166.715 to 166.735, whether by final judgment, settlement or otherwise, and all proceeds of civil penalties imposed under ORS 166.725, shall be deposited in the account established by this section. The maximum allowable balance in such account is $750,000. When moneys in the account exceed $750,000, the excess funds shall be deposited in the General Fund of the State Treasury.

Â Â Â Â Â  (3) Moneys in the revolving account may be used by the Attorney General to reimburse the Department of Justice, district attorneys and state and local governmental departments and agencies for the costs of investigation and prosecution of any civil or criminal action or proceeding under ORS 166.715 to 166.735, to maintain and preserve property subject to forfeiture pending its sale or other disposition and to reimburse expenses of the Department of Justice incurred in carrying out the provisions of ORS 180.600 to 180.630.

Â Â Â Â Â  (4) The Attorney General may present an accounting to the State Treasurer for costs and expenses referred to in subsection (3) of this section. To the extent that sufficient funds exist in the Criminal Justice Revolving Account, the State Treasurer promptly shall reimburse the Department of Justice for the costs and expenses included in the Attorney GeneralÂs accounting. [1983 c.292 Â§6; 1983 c.715 Â§5]

(School Safety Hotline)

Â Â Â Â Â  180.650 Establishment; rules; plan. (1) As used in this section, Âlocal law enforcement contactÂ means a local law enforcement officer that a school district wants to be notified when a report concerning a school within the school district is received on the School Safety Hotline.

Â Â Â Â Â  (2) Subject to the availability of funds, the Department of Justice shall establish a toll-free telephone line that is available to school-age children and other members of the public for the purpose of reporting criminal or suspicious activities on school grounds or at school-sponsored activities. The toll-free telephone line established under this section shall be known as the School Safety Hotline.

Â Â Â Â Â  (3)(a) The department shall adopt rules necessary to establish and operate the School Safety Hotline. The department shall include in the rules provisions that protect the identity of a caller while maximizing opportunities to allow follow-up calls by either the callers or the local law enforcement contacts to provide or obtain further information.

Â Â Â Â Â  (b) The department is not responsible for investigating reports received on the hotline. The appropriate school district and appropriate local law enforcement agency shall take any follow-up action that they deem appropriate.

Â Â Â Â Â  (4) At least annually, a school district shall provide the department with a list of the school districtÂs local law enforcement contacts.

Â Â Â Â Â  (5) The department may contract with a private entity or enter into an interagency agreement with a state agency or political subdivision of the state to establish and operate the School Safety Hotline.

Â Â Â Â Â  (6) The department, in collaboration with school officials, law enforcement agencies and other interested persons, shall develop a plan to promote the use of the hotline by school-age children. [2001 c.619 Â§1]

Â Â Â Â Â  Note: 180.650 and 180.660 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.660 Funding; rules. (1) The Department of Justice shall seek funds to establish and operate the School Safety Hotline. The department may accept gifts, grants and donations from any source for the purpose of carrying out its duties under ORS 180.650.

Â Â Â Â Â  (2) All moneys received by the department under subsection (1) of this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the department in administering the School Safety Hotline.

Â Â Â Â Â  (3) The department may begin rulemaking and take other steps in preparation for establishing and operating the School Safety Hotline but may not enter into binding obligations until funds have been committed. [2001 c.619 Â§2]

Â Â Â Â Â  Note: See note under 180.650.

(BatterersÂ Intervention Programs)

Â Â Â Â Â  180.700 Advisory committee; rules. The Attorney General shall appoint an advisory committee composed at least of representatives from local supervisory authorities, batterersÂ intervention programs and domestic violence victimsÂ advocacy groups. The Attorney General, in consultation with the advisory committee, shall adopt rules that establish standards for batterersÂ intervention programs. The rules adopted must include, but are not limited to:

Â Â Â Â Â  (1) Standards for contacts between the defendant and the victim;

Â Â Â Â Â  (2) Standards for the dissemination of otherwise confidential medical, mental health and treatment records;

Â Â Â Â Â  (3) Standards that protect to the greatest extent practicable the confidentiality of defendants who are participating in domestic violence deferred sentencing agreements;

Â Â Â Â Â  (4) A requirement that the designated batterersÂ intervention program must report to the defendantÂs local supervisory authority any criminal assaults, threats to harm the victim or any substantial violation of the programÂs rules by the defendant; and

Â Â Â Â Â  (5) Standards for batterersÂ intervention programs that are most likely to end domestic violence and increase victimsÂ safety. [2001 c.634 Â§1]

Â Â Â Â Â  Note: 180.700 and 180.710 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.710 Program reviews. (1) A local supervisory authority, in consultation with a local domestic violence coordinating council recognized by this state or a county, may periodically review batterersÂ intervention programs located within the jurisdiction of the local supervisory authority for compliance with rules promulgated under ORS 180.700.

Â Â Â Â Â  (2) If a review is completed under subsection (1) of this section, a copy of the review shall be sent by the local supervisory authority to the presiding judge and the district attorney for the county in which the local supervisory authority operates. [2001 c.634 Â§2]

Â Â Â Â Â  Note: See note under 180.700.

_______________



Chapter 181

Chapter 181 Â State Police; Crime Reporting and Records;

Public Safety Standards and Training

2005 EDITION

STATE POLICE; CRIME REPORTING; TRAINING

EXECUTIVE BRANCH; ORGANIZATION

STATE POLICE

181.010Â Â Â Â  Definitions for ORS 181.010 to 181.560 and 181.715 to 181.730

181.020Â Â Â Â  Department of State Police established

181.030Â Â Â Â  Powers and duties of department and its members

181.035Â Â Â Â  Amber Plan; rules

181.036Â Â Â Â  National Crime Prevention and Privacy Compact

181.040Â Â Â Â  Department to enforce laws relating to highways and operation of vehicles on highways; power of arrest possessed by persons not members of department

181.050Â Â Â Â  Duty to enforce laws and regulations of agencies

181.066Â Â Â Â  Bureau of criminal identification

181.070Â Â Â Â  State detective bureau

181.080Â Â Â Â  Forensic laboratories

181.085Â Â Â Â  Authority over blood and buccal samples and analyses; rules; disclosure; inspection by subject person; destruction of sample

181.090Â Â Â Â  Headquarters and patrol stations

181.100Â Â Â Â  Organization of work of department

181.110Â Â Â Â  Distribution of police throughout state

181.120Â Â Â Â  Standard uniform for state police

181.130Â Â Â Â  Service without wearing uniform

181.140Â Â Â Â  Wearing uniforms by other persons prohibited

181.150Â Â Â Â  Supplies and equipment of state police as state property; exceptions

181.170Â Â Â Â  Damage or loss of property by neglect of member; deduction from pay

181.175Â Â Â Â  State Police Account; subaccount; uses

181.180Â Â Â Â  Petty cash account

181.190Â Â Â Â  Commanding assistance of citizens

181.200Â Â Â Â  Superintendent of State Police; appointment; confirmation; removal

181.210Â Â Â Â  Oath and bond of superintendent and deputy

181.220Â Â Â Â  Deputy Superintendent of State Police; qualifications, appointment and removal

181.240Â Â Â Â  Powers and duties of deputy superintendent

181.250Â Â Â Â  State police force; appointment; examination and enlistment of applicants

181.260Â Â Â Â  Qualifications for appointment and reappointment as member of state police; special officers

181.263Â Â Â Â  Appointment of employees of department as special state police officers

181.265Â Â Â Â  Qualification for cadets and legislative and executive security personnel

181.271Â Â Â Â  Salaries of state police

181.280Â Â Â Â  Instruction; rules and regulations for discipline and control

181.290Â Â Â Â  Grounds for removal of state police

181.300Â Â Â Â  Proceeding for removal

181.310Â Â Â Â  Superintendent to make rules and regulations governing proceedings for removal

181.320Â Â Â Â  Trial board; members; presiding officer

181.330Â Â Â Â  Hearing on charges; compelling attendance of witnesses; fees and mileage

181.340Â Â Â Â  Finding of trial board; action by superintendent

181.350Â Â Â Â  Procedure for review of decision of trial board

181.360Â Â Â Â  Directors of forensic laboratories

181.390Â Â Â Â  Oath of members of state police

181.400Â Â Â Â  Interference with personal and property rights of others

181.410Â Â Â Â  Records and reports of time spent in performance of duties; approval of claims

181.440Â Â Â Â  Eligibility of towing business to be placed on department list

STATE POLICE AS EXPERT WITNESSES

181.450Â Â Â Â  Definitions for ORS 181.450 to 181.490

181.455Â Â Â Â  Member of State Police as expert witness; subpoena

181.460Â Â Â Â  Payment of member called as expert witness; reimbursement of department; deposit

181.465Â Â Â Â  Demand for payment of deposit; effect of failure to pay on demand

181.470Â Â Â Â  Deposit prior to requiring member of department to return beyond day stated in subpoena

181.475Â Â Â Â  Application of ORS 181.455, 181.460 and 181.470 to subpoenas for depositions

181.480Â Â Â Â  Agreement to appear at time other than time specified in subpoena

181.485Â Â Â Â  Action by department to recover funds if member appearing as expert witness not reimbursed

181.490Â Â Â Â  Exception to provisions of ORS 181.450 to 181.485

COMMUNITY POLICING DEMONSTRATION PROJECTS

181.495Â Â Â Â  Grant program; eligibility; project elements

181.496Â Â Â Â  Evaluation of projects

181.497Â Â Â Â  Training program for local law enforcement units

MISSING CHILDREN CLEARINGHOUSE

181.505Â Â Â Â  Establishment and maintenance of missing children clearinghouse

181.506Â Â Â Â  Duties of administrator of clearinghouse

CRIME REPORTING

181.511Â Â Â Â  Fingerprints, identifying data, disposition report required upon arrest

181.515Â Â Â Â  Crimes for which criminal offender information is required

181.521Â Â Â Â  Transmittal of disposition report

181.525Â Â Â Â  Copy of certain disposition reports to Teacher Standards and Practices Commission and Department of Education

181.530Â Â Â Â  Report of release or escape from state institution of certain inmates

181.533Â Â Â Â  Criminal records check; qualified entities; rules

181.534Â Â Â Â  Criminal records check; authorized agencies; rules

181.537Â Â Â Â  Authority of Department of Human Services and Employment Department to require fingerprints; qualified entities; rules

181.538Â Â Â Â  Criminal identification information available to Native American tribe

181.539Â Â Â Â  Authority of Teacher Standards and Practices Commission and Department of Education to require fingerprints

181.548Â Â Â Â  Confidentiality of some records

181.550Â Â Â Â  Reporting of crime statistics

181.555Â Â Â Â  Establishment of procedures for access to criminal record information

181.556Â Â Â Â  Fee waiver

181.557Â Â Â Â  Procedure when information requested by designated agency

181.560Â Â Â Â  Procedure when information requested by other than criminal justice agency

181.575Â Â Â Â  Specific information not to be collected or maintained

181.580Â Â Â Â  Report of suspected criminal homicide; form and time of report; compilation; comparison

PREDATORY SEX OFFENDER NOTICE PROCEDURE

181.585Â Â Â Â  ÂPredatory sex offenderÂ defined; determination

181.586Â Â Â Â  Notice to appropriate persons of supervised predatory sex offender; content; additional duties of supervising agency

181.587Â Â Â Â  Availability of information on supervised predatory sex offender

181.588Â Â Â Â  Notice to public of unsupervised predatory sex offender; content

181.589Â Â Â Â  Notice to public of unsupervised juvenile predatory sex offender; content

181.590Â Â Â Â  Agreements to resolve concerns about community notification

SEX OFFENDER REGISTRATION

181.592Â Â Â Â  Sex offender information; release to public

181.593Â Â Â Â  Internet website

181.594Â Â Â Â  Definitions for ORS 181.595, 181.596, 181.597 and 181.603

181.595Â Â Â Â  Report by sex offender who is discharged, paroled or released on supervised release from correctional facility or another state; change of residence procedure

181.596Â Â Â Â  Report by sex offender released or discharged; change of residence procedure

181.597Â Â Â Â  Certain persons required to report upon moving into state; certain nonresidents required to report

181.598Â Â Â Â  Registration forms; State Police to provide

181.599Â Â Â Â  Failure to report as sex offender

181.600Â Â Â Â  Relief from reporting requirement; procedure

181.601Â Â Â Â  Victim access to sex offender information; toll-free telephone number

181.602Â Â Â Â  Purpose of sex offender reporting requirements

181.603Â Â Â Â  Notice of reporting requirement to be given at sentencing; procedure at intake

181.604Â Â Â Â  Notice required when offender moves to another state

181.605Â Â Â Â  Offender profiling

181.606Â Â Â Â  Immunity

181.607Â Â Â Â  Relief from reporting requirement; juvenile offenders

181.608Â Â Â Â  Relief from reporting requirement; juvenile offenders from different jurisdiction

PUBLIC SAFETY STANDARDS AND TRAINING

181.610Â Â Â Â  Definitions for ORS 181.610 to 181.712

181.612Â Â Â Â  Authority of Department of Public Safety Standards and Training to require fingerprints

181.620Â Â Â Â  Board on Public Safety Standards and Training; term limit; confirmation

181.630Â Â Â Â  Organization of board; meetings; policy of state

181.632Â Â Â Â  Leave to perform duties of board or policy committee

181.635Â Â Â Â  Appointment of director of department

181.636Â Â Â Â  Training academy; title to real property

181.637Â Â Â Â  Policy committees; rules

181.638Â Â Â Â  Executive committee

181.639Â Â Â Â  Legislative findings

181.640Â Â Â Â  Minimum standards and training for certification; duties in improving public safety units; grants; fees; rules

181.641Â Â Â Â  Vehicle pursuit training

181.642Â Â Â Â  Training relating to Vienna Convention and crimes motivated by prejudice or that constitute abuse

181.643Â Â Â Â  Training in missing children cases

181.644Â Â Â Â  Certification of telecommunicator or emergency medical dispatcher required; extension

181.645Â Â Â Â  Police, corrections, parole and probation or certified reserve officers required to be at least 21 years of age

181.650Â Â Â Â  Certification of instructors; accreditation of training programs

181.651Â Â Â Â  Certification of full-time department employees

181.652Â Â Â Â  Certification of corrections officers required; extension; when training to commence

181.653Â Â Â Â  Certification of parole and probation officers required; extension

181.654Â Â Â Â  Certification of certain Law Enforcement Data System employees

181.655Â Â Â Â  Reimbursement for training to local law enforcement units; rules

181.657Â Â Â Â  Limitation on accreditation of training programs

181.660Â Â Â Â  Application of minimum standards and training to certain persons; certification based on experience, education or training

181.661Â Â Â Â  Procedure prior to denial, suspension or revocation of certification

181.662Â Â Â Â  Grounds for denying, suspending or revoking certification of person or accreditation of program; rules

181.664Â Â Â Â  Judicial review of departmentÂs final order; reapplication for certification; rules

181.665Â Â Â Â  Certification as police officer or certified reserve officer required; extension

181.667Â Â Â Â  Lapse of certification; reapplication for certification; rules; fees

181.670Â Â Â Â  Effect of minimum requirements under authority other than ORS 181.640

181.675Â Â Â Â  Disclosure of information about public safety officer

181.679Â Â Â Â  Civil penalties relating to certification; rules

181.690Â Â Â Â  Police Standards and Training Account

181.700Â Â Â Â  Legislative intent

181.705Â Â Â Â  Minimum standards and training requirements not applicable to certain police officers

181.711Â Â Â Â  Department not required to provide training for certification of reserve officers

181.712Â Â Â Â  Child abuse and domestic violence training; report

181.714Â Â Â Â  Police Memorial Trust Fund; rules

CRIMINAL JUSTICE INFORMATION STANDARDS

181.715Â Â Â Â  Criminal Justice Information Standards program; duties

181.720Â Â Â Â  Duties of state criminal justice agencies

181.725Â Â Â Â  Criminal Justice Information Standards Advisory Board; members; expenses

181.730Â Â Â Â  Law Enforcement Data System established; duties; rules

OREGON COMMUNITY CRIME PREVENTION INFORMATION CENTER

181.750Â Â Â Â  Definitions for ORS 181.750 to 181.765

181.755Â Â Â Â  Oregon Community Crime Prevention Information Center; duties

181.760Â Â Â Â  Coordinator; appointment; duties

181.765Â Â Â Â  Advisory committee; meetings; expenses

PUBLIC SAFETY PERSONNEL GENERALLY

181.850Â Â Â Â  Enforcement of federal immigration laws

181.852Â Â Â Â  Disclosure of information about certain employees of law enforcement agencies

181.854Â Â Â Â  Disclosure of information about certain public safety employees

181.860Â Â Â Â  Peer support counseling sessions; confidentiality; admissibility as evidence

REGULATION OF PRIVATE SECURITY SERVICE PROVIDERS

181.870Â Â Â Â  Definitions

181.871Â Â Â Â  Applicability

181.873Â Â Â Â  Prohibited acts; temporary assignment of person not certified allowed

181.875Â Â Â Â  Qualifications for private security professional; rules

181.876Â Â Â Â  Application procedure

181.877Â Â Â Â  Qualifications for executive manager or supervisory manager

181.878Â Â Â Â  Board on Public Safety Standards and Training to establish standards; department to establish procedures and fees; rules

181.880Â Â Â Â  Licenses and certificates; issuance; duration

181.882Â Â Â Â  Hearing if license or certificate denied, suspended or revoked

181.885Â Â Â Â  Effect of being charged with crime

181.886Â Â Â Â  Persons providing private security services on September 9, 1995

181.887Â Â Â Â  Disposition of funds received by department

PENALTIES

181.990Â Â Â Â  Penalties

181.991Â Â Â Â  Penalties relating to regulation of private security services; criminal and civil

STATE POLICE

Â Â Â Â Â  181.010 Definitions for ORS 181.010 to 181.560 and 181.715 to 181.730. As used in ORS 181.010 to 181.560 and 181.715 to 181.730, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBureauÂ means the Department of State Police Bureau of Criminal Identification.

Â Â Â Â Â  (2) ÂCriminal justice agencyÂ means:

Â Â Â Â Â  (a) The Governor;

Â Â Â Â Â  (b) Courts of criminal jurisdiction;

Â Â Â Â Â  (c) The Attorney General;

Â Â Â Â Â  (d) District attorneys, city attorneys with criminal prosecutive functions, attorney employees of the office of public defense services and nonprofit public defender organizations established under contract with the Public Defense Services Commission;

Â Â Â Â Â  (e) Law enforcement agencies;

Â Â Â Â Â  (f) The Department of Corrections;

Â Â Â Â Â  (g) The State Board of Parole and Post-Prison Supervision;

Â Â Â Â Â  (h) The Department of Public Safety Standards and Training; and

Â Â Â Â Â  (i) Any other state or local agency with law enforcement authority designated by order of the Governor.

Â Â Â Â Â  (3) ÂCriminal offender informationÂ includes records and related data as to physical description and vital statistics, fingerprints received and compiled by the bureau for purposes of identifying criminal offenders and alleged offenders, records of arrests and the nature and disposition of criminal charges, including sentencing, confinement, parole and release.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of State Police established under ORS 181.020.

Â Â Â Â Â  (5) ÂDeputy superintendentÂ means the Deputy Superintendent of State Police.

Â Â Â Â Â  (6) ÂDesignated agencyÂ means any state, county or municipal government agency where Oregon criminal offender information is required to implement a federal or state statute, executive order or administrative rule that expressly refers to criminal conduct and contains requirements or exclusions expressly based on such conduct or for agency employment purposes, licensing purposes or other demonstrated and legitimate needs when designated by order of the Governor.

Â Â Â Â Â  (7) ÂDisposition reportÂ means a form or process prescribed or furnished by the bureau, containing a description of the ultimate action taken subsequent to an arrest.

Â Â Â Â Â  (8) ÂLaw enforcement agencyÂ means county sheriffs, municipal police departments, State Police, other police officers of this and other states and law enforcement agencies of the federal government.

Â Â Â Â Â  (9) ÂState PoliceÂ means the members of the state police force appointed under ORS 181.250.

Â Â Â Â Â  (10) ÂSuperintendentÂ means the Superintendent of State Police. [Amended by 1963 c.547 Â§1; 1971 c.467 Â§1; 1975 c.548 Â§1; 1977 c.745 Â§46; 1981 c.905 Â§1; 1987 c.320 Â§136; 1987 c.475 Â§5; 1989 c.364 Â§3; 2001 c.104 Â§60; 2001 c.962 Â§42]

Â Â Â Â Â  181.020 Department of State Police established. There is established a Department of State Police. The department shall consist of office personnel and the Oregon State Police. The Oregon State Police shall consist of members of the state police force appointed under ORS 181.250, state police cadets and legislative security personnel appointed under ORS 181.265. [Amended by 1963 c.547 Â§8; 1971 c.467 Â§2]

Â Â Â Â Â  181.030 Powers and duties of department and its members. (1) The Department of State Police and each member of the Oregon State Police shall be charged with the enforcement of all criminal laws.

Â Â Â Â Â  (2) Each member of the state police is authorized and empowered to:

Â Â Â Â Â  (a) Prevent crime.

Â Â Â Â Â  (b) Pursue and apprehend offenders and obtain legal evidence necessary to insure the conviction in the courts of such offenders.

Â Â Â Â Â  (c) Institute criminal proceedings.

Â Â Â Â Â  (d) Execute any lawful warrant or order of arrest issued against any person or persons for any violation of the law.

Â Â Â Â Â  (e) Make arrests without warrant for violations of law in the manner provided in ORS 133.310.

Â Â Â Â Â  (f) Give first aid to the injured.

Â Â Â Â Â  (g) Succor the helpless.

Â Â Â Â Â  (3) Each member of the state police shall have in general the same powers and authority as those conferred by law upon sheriffs, police officers, constables, peace officers and may be appointed as deputy medical examiners.

Â Â Â Â Â  (4) The members of the state police shall be subject to the call of the Governor, and are empowered to cooperate with any other instrumentality or authority of the state, or any political subdivision in detecting crime, apprehending criminals and preserving law and order throughout the state; but the state police shall not be used as a posse except when ordered by the Governor. [Amended by 1961 c.434 Â§7; 1971 c.467 Â§3; 1973 c.408 Â§30; 1977 c.595 Â§1]

Â Â Â Â Â  181.035 Amber Plan; rules. (1) The Department of State Police shall work with Oregon law enforcement agencies, the Department of Transportation, local media and broadcasters and others to fully implement a state Amber Plan.

Â Â Â Â Â  (2) The Department of State Police shall adopt rules establishing the criteria to be applied in determining whether to issue an alert under the Amber Plan.

Â Â Â Â Â  (3) A broadcaster participating in an Amber Plan implemented under this section is immune from civil liability for any act or omission of the broadcaster in the course and scope of that participation. The immunity provided under this subsection:

Â Â Â Â Â  (a) Applies regardless of the method of transmission used by the broadcaster.

Â Â Â Â Â  (b) Does not apply to intentional misconduct or to conduct that was grossly negligent. [2003 c.314 Â§1; 2005 c.441 Â§1]

Â Â Â Â Â  Note: 181.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.036 National Crime Prevention and Privacy Compact. (1) The Legislative Assembly of the State of Oregon hereby ratifies the National Crime Prevention and Privacy Compact, 42 U.S.C. 14616, as it existed on January 1, 2005, and the compact remains in effect until legislation is enacted rescinding the compact. The Superintendent of State Police shall execute the compact.

Â Â Â Â Â  (2) The superintendent, or the superintendentÂs designee, is the stateÂs compact officer and shall administer and implement the compact on behalf of the state and may adopt rules as necessary for the exchange of criminal history records between the state and other states and the federal government for noncriminal justice purposes.

Â Â Â Â Â  (3) This section does not alter the duties of the superintendent regarding the dissemination of criminal history records within the state. [2005 c.479 Â§1]

Â Â Â Â Â  Note: 181.036 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.040 Department to enforce laws relating to highways and operation of vehicles on highways; power of arrest possessed by persons not members of department. (1) The Department of State Police shall enforce all laws now or hereafter enacted relating to highways and to the operation of vehicles on state or other highways.

Â Â Â Â Â  (2) Members of the state police have the power to arrest violators of any provision of the laws applicable to highways or to the movement of vehicles on highways.

Â Â Â Â Â  (3) The necessary expenses in carrying out this section shall be paid from the State Highway Fund and from the moneys received under ORS 802.110.

Â Â Â Â Â  (4) ORS 181.010 to 181.560 and 181.715 to 181.730 do not prevent an officer or employee of the Department of Transportation from arresting any person for any crime committed in the officerÂs or employeeÂs presence and do not affect other powers of arrest granted by the laws of this state to persons other than peace officers. [Amended by 1967 c.175 Â§5; 1971 c.467 Â§4; 1983 c.338 Â§899]

Â Â Â Â Â  181.050 Duty to enforce laws and regulations of agencies. The state police, with the approval of the Governor, may be called upon by any other branch or department of the state government to enforce criminal laws or any regulation of such branch or department. [Amended by 1971 c.58 Â§1]

Â Â Â Â Â  181.060 [Repealed by 1963 c.547 Â§11]

Â Â Â Â Â  181.065 [1963 c.547 Â§6; repealed by 1975 c.548 Â§2 (181.066 enacted in lieu of 181.065)]

Â Â Â Â Â  181.066 Bureau of criminal identification. (1) There is established in the Department of State Police a bureau of criminal identification which shall be operated by the department.

Â Â Â Â Â  (2) The bureau shall:

Â Â Â Â Â  (a) Install and maintain systems for filing and retrieving fingerprint data and supplemental information submitted by criminal justice agencies for the identification of criminal offenders as the Superintendent of State Police deems necessary;

Â Â Â Â Â  (b) Employ its fingerprint record file as a basis for identifying individuals and provide criminal offender information to criminal justice agencies while acting in the performance of their official duties;

Â Â Â Â Â  (c) Provide information to persons and agencies as provided in ORS 181.555 and 181.560; and

Â Â Â Â Â  (d) Undertake such other projects as are necessary or appropriate to the speedy collection and dissemination of information relating to crimes and criminals. [1975 c.548 Â§3 (enacted in lieu of 181.065); 1975 c.605 Â§11a; 1981 c.905 Â§2]

Â Â Â Â Â  181.070 State detective bureau. (1) The Superintendent of State Police may, with the approval of the Governor, maintain a state detective bureau under the immediate supervision of the superintendent.

Â Â Â Â Â  (2) The detective bureau shall:

Â Â Â Â Â  (a) Maintain facilities for the detection of crime by the state police.

Â Â Â Â Â  (b) Supply expert information on handwriting and ballistics.

Â Â Â Â Â  (3) To accomplish the purposes of subsection (2) of this section, the superintendent may, with the approval of the Governor, utilize the services of such members of the state police as assistant state detectives as the superintendent deems expedient. [Amended by 1963 c.547 Â§9; 1971 c.467 Â§22]

Â Â Â Â Â  181.080 Forensic laboratories. (1) The Department of State Police may establish forensic laboratories.

Â Â Â Â Â  (2) The laboratories shall furnish service as available to all district attorneys, sheriffs and other peace officers in the state. The services of the laboratories shall also be available to any defendant in a criminal case on order of the court before which the criminal case is pending. [Amended by 1953 c.5 Â§3; 1963 c.218 Â§1; 1971 c.467 Â§23; 2001 c.870 Â§12]

Â Â Â Â Â  181.085 Authority over blood and buccal samples and analyses; rules; disclosure; inspection by subject person; destruction of sample. (1) The Department of State Police is authorized to:

Â Â Â Â Â  (a) Store blood and buccal samples received under authority of this section, ORS 137.076, 161.325 and 419C.473 (1) and section 2, chapter 852, Oregon Laws 2001, and other physical evidence obtained from analysis of such samples;

Â Â Â Â Â  (b) Analyze such samples for the purpose of establishing the genetic profile of the donor or otherwise determining the identity of persons or contract with other qualified public or private laboratories to conduct that analysis;

Â Â Â Â Â  (c) Maintain a criminal identification database containing information derived from blood and buccal analyses;

Â Â Â Â Â  (d) Utilize such samples to create statistical population frequency databases, provided that genetic profiles or other such information in a population frequency database shall not be identified with specific individuals; and

Â Â Â Â Â  (e) Adopt rules establishing procedures for obtaining, transmitting and analyzing blood and buccal samples and for storing and destroying blood and buccal samples and other physical evidence and criminal identification information obtained from such analysis. Procedures for blood and buccal analyses may include all techniques which the department determines are accurate and reliable in establishing identity, including but not limited to, analysis of DNA (deoxyribonucleic acid), antigen antibodies, polymorphic enzymes or polymorphic proteins.

Â Â Â Â Â  (2) If the department is unable to analyze all samples due to lack of funds, the department shall analyze samples in the following order:

Â Â Â Â Â  (a) The department shall first analyze samples from persons convicted of:

Â Â Â Â Â  (A) Rape, sodomy, unlawful sexual penetration, sexual abuse, public indecency, incest or using a child in a display of sexually explicit conduct, as those offenses are defined in ORS 163.355 to 163.427, 163.465 (1)(c), 163.525 and 163.670;

Â Â Â Â Â  (B) Burglary in the second degree, as defined in ORS 164.215;

Â Â Â Â Â  (C) Promoting or compelling prostitution, as defined in ORS 167.012 and 167.017;

Â Â Â Â Â  (D) Burglary in the first degree, as defined in ORS 164.225;

Â Â Â Â Â  (E) Assault in the first, second or third degree, as defined in ORS 163.165, 163.175 and 163.185;

Â Â Â Â Â  (F) Kidnapping in the first or second degree, as defined in ORS 163.225 and 163.235;

Â Â Â Â Â  (G) Stalking, as defined in ORS 163.732;

Â Â Â Â Â  (H) Robbery in the first, second or third degree, as defined in ORS 164.395, 164.405 and 164.415;

Â Â Â Â Â  (I) Manslaughter in the first or second degree, as defined in ORS 163.118 and 163.125;

Â Â Â Â Â  (J) Criminally negligent homicide, as defined in ORS 163.145;

Â Â Â Â Â  (K) Conspiracy or attempt to commit any felony listed in subparagraphs (A) to (J) of this paragraph; or

Â Â Â Â Â  (L) Murder, aggravated murder or an attempt to commit murder or aggravated murder.

Â Â Â Â Â  (b) After analyzing samples from persons described in paragraph (a) of this subsection, the department shall analyze samples from persons convicted of a felony under ORS 475.840, 475.846 to 475.894, 475.904, 475.906 or 475.914.

Â Â Â Â Â  (c) After analyzing samples from persons described in paragraphs (a) and (b) of this subsection, the department shall analyze samples from persons convicted of any other felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the department may analyze a sample from a lower priority before all samples in higher priorities are analyzed if required in a particular case for law enforcement purposes.

Â Â Â Â Â  (4) The department may not transfer or disclose any sample, physical evidence or criminal identification information obtained, stored or maintained under authority of this section, ORS 137.076, 161.325 or 419C.473 (1) except:

Â Â Â Â Â  (a) To a law enforcement agency as defined in ORS 181.010, a district attorney or the Criminal Justice Division of the Department of Justice for the purpose of establishing the identity of a person in the course of a criminal investigation or proceeding;

Â Â Â Â Â  (b) To a party in a criminal prosecution or juvenile proceeding pursuant to ORS 419C.005 if discovery or disclosure is required by a separate statutory or constitutional provision; or

Â Â Â Â Â  (c) To a court or grand jury in response to a lawful subpoena or court order when the evidence is not otherwise privileged and is necessary for criminal justice purposes.

Â Â Â Â Â  (5) The department may not transfer or disclose any sample, physical evidence or criminal identification information under subsection (4) of this section unless the public agency or person receiving the sample, physical evidence or criminal identification information agrees to destroy the sample, physical evidence or criminal identification information if notified by the department that a court has reversed the conviction, judgment or order that created the obligation to provide the blood or buccal sample.

Â Â Â Â Â  (6) Any public agency that receives a sample, physical evidence or criminal identification information under authority of subsection (4) of this section may not disclose it except as provided in subsection (4) of this section.

Â Â Â Â Â  (7) Notwithstanding subsections (4) and (6) of this section, any person who is the subject of a record within a criminal identification database maintained under the authority of this section may, upon request, inspect that information at a time and location designated by the department. The department may deny inspection if it determines that there is a reasonable likelihood that such inspection would prejudice a pending criminal investigation. In any case, the department is not required to allow the person or anyone acting on the personÂs behalf to test any blood or buccal sample or other physical evidence. The department shall adopt procedures governing the inspection of records and samples and challenges to the accuracy of records. The procedures shall accommodate the need to preserve the materials from contamination and destruction.

Â Â Â Â Â  (8)(a) Whenever a court reverses the conviction, judgment or order that created an obligation to provide a blood or buccal sample under ORS 137.076 (2), 161.325 or 419C.473 (1), the person who provided the sample may request destruction of the sample and any criminal identification record created in connection with that sample.

Â Â Â Â Â  (b) Upon receipt of a written request for destruction pursuant to this section and a certified copy of the court order reversing the conviction, judgment or order, the department shall destroy any sample received from the person, any physical evidence obtained from that sample and any criminal identification records pertaining to the person, unless the department determines that the person has otherwise become obligated to submit a blood or buccal sample as a result of a separate conviction, juvenile adjudication or finding of guilty except for insanity for an offense listed in ORS 137.076 (1). When the department destroys a sample, physical evidence or criminal identification record under this paragraph, the department shall notify any public agency or person to whom the sample, physical evidence or criminal identification information was transferred or disclosed under subsection (4) of this section of the reversal of the conviction, judgment or order.

Â Â Â Â Â  (c) The department is not required to destroy an item of physical evidence obtained from a blood or buccal sample if evidence relating to another person subject to the provisions of ORS 137.076, 161.325, 181.085, 419A.260 and 419C.473 (1) would thereby be destroyed. Notwithstanding this subsection, no sample, physical evidence or criminal identification record is affected by an order to set aside a conviction under ORS 137.225.

Â Â Â Â Â  (9) As used in this section, ÂconvictedÂ includes a juvenile court finding of jurisdiction based on ORS 419C.005. [1991 c.669 Â§4; 1993 c.33 Â§319; 1993 c.469 Â§4; 1999 c.97 Â§3; 2001 c.852 Â§3; 2005 c.708 Â§51]

Â Â Â Â Â  Note: 181.085 was added to and made a part of ORS chapter 181 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.090 Headquarters and patrol stations. The Superintendent of State Police, with the approval of the Governor, may establish headquarters and patrol stations at such places as the superintendent may deem most advisable for the patrol and protection of the state and for the enforcement of the laws. For that purpose, with the approval of the Governor, the superintendent may use lands and buildings for the accommodation of members of the state police and their vehicles and equipment. [Amended by 1971 c.467 Â§21]

Â Â Â Â Â  181.100 Organization of work of department. The Superintendent of State Police shall, so far as in the judgment of the superintendent it is practicable and expedient so to do, organize the work of the Department of State Police so that:

Â Â Â Â Â  (1) The various duties required of the department may be assigned to appropriate departments, to be performed by persons experienced and qualified for such respective kinds of work.

Â Â Â Â Â  (2) The duties of the various officers and police of the superintendent are coordinated so that when not engaged in a particular duty specified or directed to be done or not then requiring attention such officers and police shall perform the other duties required of the department and then required to be done.

Â Â Â Â Â  (3) The cooperation of other officers and police may be secured for the purposes of avoiding duplication of time and effort.

Â Â Â Â Â  181.110 Distribution of police throughout state. The Superintendent of State Police shall distribute the state police throughout the various sections of the state where they will be most efficient in carrying out the purposes of the Department of State Police to preserve the peace, to enforce the law and to prevent and detect crime.

Â Â Â Â Â  181.120 Standard uniform for state police. The State of Oregon shall provide the members of the state police with standard uniforms. Subject to detailed regulations and specifications prescribed by the Superintendent of State Police, the uniform to be worn by members of the state police shall be of standard pattern and distinctive design. [Amended by 1971 c.467 Â§7; 1979 c.30 Â§1]

Â Â Â Â Â  181.130 Service without wearing uniform. The Superintendent of State Police may direct that members of the state police shall serve without wearing uniform, when, in the judgment of the superintendent, law enforcement will thereby be made more efficient. [Amended by 1971 c.467 Â§8]

Â Â Â Â Â  181.140 Wearing uniforms by other persons prohibited. (1) No person other than a member of the Oregon State Police shall wear, use or order to be worn or used, copy or imitate in any respect or manner the standard uniforms specified in ORS 181.120.

Â Â Â Â Â  (2) As used in this section, ÂpersonÂ includes agents, officers and officials elected or appointed by any municipality or county.

Â Â Â Â Â  181.150 Supplies and equipment of state police as state property; exceptions. (1) The state shall provide the members of the state police with emergency and first aid outfits, weapons, motor vehicles, and all other supplies and equipment necessary to carry out the objects of the Department of State Police. This property shall remain the property of the state with the exception of a retiring or deceased officerÂs department-issued service revolver, which may be sold by the department to the officer or, in the case of a deceased officer, to a member of the officerÂs family, upon the officerÂs retirement or death, and the officerÂs badge, which may be given to the officer or, in the case of a deceased officer, to a member of the deceased officerÂs family, upon the officerÂs retirement or death. When a service revolver is sold pursuant to this section, it shall be sold for its fair market value. The badge shall be marked to indicate the officerÂs retirement status and under no circumstance shall it be used for official police identification other than as a memento of service to the department.

Â Â Â Â Â  (2) When any of the property, supplies or equipment becomes surplus, obsolete or unused it shall be disposed of by the Oregon Department of Administrative Services as provided in ORS 279A.280.

Â Â Â Â Â  (3) For purposes of ORS chapters 279A and 279B, the sale of a service revolver to a retiring officer by the department is not a public contract and shall not be subject to the competitive bidding requirements of ORS chapters 279A and 279B. The provisions of ORS 166.412 do not apply to transfers of firearms pursuant to this section. [Amended by 1955 c.148 Â§1; 1971 c.467 Â§9; 1985 c.281 Â§1; 1989 c.839 Â§28; 1995 c.729 Â§10; 2003 c.794 Â§202]

Â Â Â Â Â  181.160 [Repealed by 1955 c.260 Â§3]

Â Â Â Â Â  181.170 Damage or loss of property by neglect of member; deduction from pay. The Superintendent of State Police shall make charges against any member of the state police for property of the Department of State Police damaged, lost or destroyed through carelessness or neglect of such member. If it is determined that such damage, loss or destruction was due to carelessness or neglect, there shall be deducted from the pay of such member the amount of money necessary to repair or replace the article or articles damaged, lost or destroyed.

Â Â Â Â Â  181.175 State Police Account; subaccount; uses. (1) There is established in the General Fund of the State Treasury an account to be known as the State Police Account. All moneys received by the Department of State Police shall be paid to the credit of the State Police Account, and such moneys are continuously appropriated for the payment of expenses of the Department of State Police.

Â Â Â Â Â  (2) There is established a subaccount in the State Police Account consisting of all moneys, revenue and income described in ORS 463.220. All moneys in the subaccount are appropriated continuously to the Department of State Police to carry out the provisions of ORS chapter 463. [1971 c.277 Â§2; 1979 c.541 Â§4; 1981 c.881 Â§3; 1993 c.742 Â§140a; 1993 c.744 Â§216b]

Â Â Â Â Â  181.180 Petty cash account. The Superintendent of State Police shall establish a petty cash account from the appropriation for carrying out the functions of the Department of State Police in the amount of $25,000 and shall authorize designated commissioned officers to make disbursements from such account in all cases where it may be necessary to make an immediate cash payment for transportation expenses, accessories and repairs to motor vehicles, board and lodging, immediate medical and veterinary supplies, telephone and imperative supplementary supplies. Upon presentation to the Oregon Department of Administrative Services of duly approved vouchers for moneys so expended from the petty cash account or fund, the account or fund shall be reimbursed to the amount of vouchers submitted. [Amended by 1985 c.478 Â§5]

Â Â Â Â Â  181.190 Commanding assistance of citizens. All members of the state police may direct and command the assistance of any able-bodied citizen of the United States to aid, when necessary, to maintain law and order. When so called, any person shall, during the time the assistance of the person is required, be considered a member of the state police and subject to ORS 181.010 to 181.560 and 181.715 to 181.730. [Amended by 1971 c.467 Â§10]

Â Â Â Â Â  181.200 Superintendent of State Police; appointment; confirmation; removal. The Superintendent of State Police shall be the executive and administrative head of the Department of State Police. Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint the superintendent for a term of four years. The Governor may remove the superintendent for inefficiency or malfeasance in office after charges have been preferred and a hearing granted. [Amended by 1971 c.467 Â§11; 1973 c.792 Â§1]

Â Â Â Â Â  181.210 Oath and bond of superintendent and deputy. The Superintendent of State Police and the Deputy Superintendent of State Police, before assuming their duties, each shall take and subscribe an oath of office as prescribed by ORS 181.390 and shall be covered by a fidelity or blanket bond as provided in ORS 291.011. [Amended by 1971 c.467 Â§13]

Â Â Â Â Â  181.220 Deputy Superintendent of State Police; qualifications, appointment and removal. The Superintendent of State Police may, with the approval of the Governor as to person and salary, appoint a Deputy Superintendent of State Police. The deputy superintendent shall have served as a captain or in higher rank in the Oregon State Police not less than one year prior to the appointment of the deputy superintendent. The deputy superintendent shall be removable for the causes and in the manner provided in ORS 181.290 to 181.350 for the removal of members of the state police. [Amended by 1971 c.467 Â§12]

Â Â Â Â Â  181.230 [Repealed by 1971 c.467 Â§26]

Â Â Â Â Â  181.240 Powers and duties of deputy superintendent. The Deputy Superintendent of State Police, when appointed and qualified, shall possess during the term of office of deputy superintendent all the powers of the Superintendent of State Police and shall act as the head of the Department of State Police in the absence or incapacity of the superintendent, and shall perform such duties as the superintendent may prescribe.

Â Â Â Â Â  181.250 State police force; appointment; examination and enlistment of applicants. The Superintendent of State Police, with the approval of the Governor, shall appoint a state police force, consisting of the number of commissioned officers, noncommissioned officers and troopers who are, in the judgment of the Governor and the superintendent, necessary in the performance of the duties of the Department of State Police. The superintendent shall, subject to the laws of the state and with the approval of the Governor, arrange for the examination and enlistment of applicants and establish ranks or grades. [Amended by 1971 c.467 Â§6]

Â Â Â Â Â  181.260 Qualifications for appointment and reappointment as member of state police; special officers. (1) No person, other than an expert in crime detection, shall be appointed a member of the state police unless the person is:

Â Â Â Â Â  (a) A citizen of the United States.

Â Â Â Â Â  (b) Of good health and of good moral character.

Â Â Â Â Â  (c) Over the age of 21 years.

Â Â Â Â Â  (2) No person shall be appointed a member of the state police who has not established satisfactory evidence of qualifications by passing a physical and mental examination based upon the standard provided by the rules and regulations of the United States Army; but the Superintendent of State Police, with the approval of the Governor, may, for such positions and where, in the judgment of the superintendent, the good of the service requires it, waive the physical standard provided by such rules and regulations.

Â Â Â Â Â  (3) Any member who voluntarily withdraws from the state police force without the consent of the superintendent, and all persons removed from the state police for cause after hearing, shall be ineligible for reappointment.

Â Â Â Â Â  (4) The superintendent may appoint special state police officers upon the following conditions:

Â Â Â Â Â  (a) The officers are appointed for the limited purpose of providing assistance to the state police in law enforcement emergencies and major operations in Oregon in areas near the Oregon border and the neighboring state.

Â Â Â Â Â  (b) The officers are police officers certified by the state bordering Oregon.

Â Â Â Â Â  (c) The officers receive no separate compensation from the State of Oregon for their services.

Â Â Â Â Â  (d) There is a reciprocal agreement wherein the Superintendent of State Police authorizes a member of the Oregon State Police to assist the bordering stateÂs police officers under identically prescribed criteria in the neighboring state in areas near the Oregon border with the neighboring state.

Â Â Â Â Â  (5) The Superintendent of State Police is authorized to enter into reciprocal agreements with bordering state law enforcement agencies for the purpose of providing assistance to the Oregon State Police and the bordering state law enforcement agency in carrying out major operations and responding to emergencies in areas near the Oregon border and the border of the adjacent state. [Amended by 1985 c.411 Â§1; 1993 c.594 Â§5]

Â Â Â Â Â  181.263 Appointment of employees of department as special state police officers. (1) Notwithstanding ORS 181.260, the Superintendent of State Police may appoint employees of the Department of Corrections as special state police officers if the superintendent deems it necessary or advisable to assist the Department of Corrections in the discharge of the Department of CorrectionsÂ medical transport functions and duties. To be eligible for appointment under this subsection, an employee must be currently certified as a corrections officer under ORS 181.610 to 181.712. The superintendent and the Department of Corrections shall enter into an intergovernmental agreement that specifies the terms, conditions and duration of appointments made under this subsection.

Â Â Â Â Â  (2) A person appointed as a special state police officer under subsection (1) of this section may not receive any separate or additional compensation from the Department of State Police for performance of the personÂs duties. [2001 c.435 Â§1]

Â Â Â Â Â  Note: 181.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.265 Qualification for cadets and legislative and executive security personnel. Notwithstanding ORS 181.260 (1)(c), 181.645 and 181.665, the superintendent may appoint, as state police cadets or legislative and executive security personnel, individuals who are 18 years of age or older and satisfy other requirements of ORS 181.260 (1) and (2). [1971 c.467 Â§25b; 1977 c.258 Â§1; 1993 c.594 Â§2]

Â Â Â Â Â  181.270 [Amended by 1953 c.50 Â§4; 1955 c.704 Â§1; 1957 c.674 Â§1; 1959 c.677 Â§1; 1961 c.493 Â§2; 1963 c.572 Â§54; repealed by 1965 c.14 Â§2 (181.271 enacted in lieu of 181.270)]

Â Â Â Â Â  181.271 Salaries of state police. The salaries of members of the Oregon State Police shall be fixed in the same manner as the salaries of other officers and employees in the unclassified service pursuant to ORS 240.240. [1965 c.14 Â§3 (enacted in lieu of 181.270); 1971 c.467 Â§14]

Â Â Â Â Â  181.280 Instruction; rules and regulations for discipline and control. The Superintendent of State Police shall:

Â Â Â Â Â  (1) Provide the necessary preliminary and subsequent instruction to recruits and troopers as to their duties as police officers of the state.

Â Â Â Â Â  (2) Make rules and regulations for the discipline and control of the state police. [Amended by 1971 c.467 Â§15]

Â Â Â Â Â  181.290 Grounds for removal of state police. The Superintendent of State Police may remove members of the Oregon State Police in the manner prescribed in ORS 181.290 to 181.350 for inefficiency, misfeasance, malfeasance, nonfeasance in office, violation of the criminal laws of the state or of the United States, willful violation of any rule or regulation of the Department of State Police, insubordination, forfeiture of license to operate a motor vehicle, or physical or mental disability not incurred in line of duty. [Amended by 1971 c.467 Â§16]

Â Â Â Â Â  181.300 Proceeding for removal. (1) Members of the Oregon State Police may be removed only after written charges have been preferred and a hearing granted as prescribed in ORS 181.290 to 181.350.

Â Â Â Â Â  (2) This section does not require a hearing for:

Â Â Â Â Â  (a) Disciplinary measures taken by the superintendent or any commanding officer of a detachment for the punishment of minor infractions of the rules or regulations of the Department of State Police.

Â Â Â Â Â  (b) Demotion of members.

Â Â Â Â Â  (c) Removal of recruits. [Amended by 1971 c.467 Â§17]

Â Â Â Â Â  181.310 Superintendent to make rules and regulations governing proceedings for removal. The Superintendent of State Police shall make rules and regulations providing for:

Â Â Â Â Â  (1) The filing of written charges against an accused member of the Oregon State Police.

Â Â Â Â Â  (2) A hearing by the trial board on the charges upon not less than 10 daysÂ notice.

Â Â Â Â Â  (3) An opportunity to the accused member to produce proof in the defense of the accused member. [Amended by 1971 c.467 Â§18]

Â Â Â Â Â  181.320 Trial board; members; presiding officer. A trial board to hear charges against members of the Oregon State Police shall consist of the Superintendent of State Police and two commissioned officers, senior in service, appointed by the superintendent. The superintendent shall be the presiding officer of the trial board. Upon written order of the superintendent, any commissioned officer appointed or designated by the superintendent may sit as presiding officer of the trial board. [Amended by 1971 c.467 Â§19]

Â Â Â Â Â  181.330 Hearing on charges; compelling attendance of witnesses; fees and mileage. The presiding officer of the trial board shall make all necessary rulings during the course of the hearing which may be held at any place designated by the Superintendent of State Police. The superintendent or the officer acting in the stead of the superintendent as presiding officer of the trial board is empowered to issue subpoenas to compel the attendance of witnesses and the production of evidence and to administer all necessary oaths. Persons summoned as witnesses before the trial board shall be entitled to fees and mileage provided for witnesses in ORS 44.415 (2). Failure or refusal to obey any subpoena shall be brought to the attention of the circuit court for the county in which the hearing is held and shall be punished by that court as a contempt. [Amended by 1989 c.980 Â§10]

Â Â Â Â Â  181.340 Finding of trial board; action by superintendent. If the charges are proved the trial board shall make a written finding of guilty and recommend either removal of the member of the Oregon State Police or such disciplinary punishment as, in their opinion, the offense merits. Thereupon the Superintendent of State Police shall direct the removal or punishment. If any member refuses to attend the hearing or abide by any such disciplinary order, the superintendent may by order remove the member forthwith. [Amended by 1971 c.467 Â§20]

Â Â Â Â Â  181.350 Procedure for review of decision of trial board. The decisions of the trial board shall be subject to review by the Court of Appeals. The procedure for review shall be as provided in ORS 183.482. [Amended by 1979 c.772 Â§14]

Â Â Â Â Â  181.360 Directors of forensic laboratories. The Superintendent of State Police shall appoint:

Â Â Â Â Â  (1) The director of each forensic laboratory, who shall have charge and supervision over the laboratory under the general supervision of the superintendent.

Â Â Â Â Â  (2) The assistants necessary for the operation of the laboratories. [Amended by 1971 c.467 Â§24; 2001 c.870 Â§13]

Â Â Â Â Â  181.370 [Repealed by 1971 c.467 Â§26]

Â Â Â Â Â  181.380 [Repealed by 1971 c.467 Â§26]

Â Â Â Â Â  181.390 Oath of members of state police. Each member of the Oregon State Police shall take and subscribe to an oath of office to support the Constitution and laws of the United States and of the State of Oregon, and to honestly and faithfully perform the duties imposed upon the member under the laws of Oregon. The oath of the Superintendent of State Police and Deputy Superintendent of State Police shall be filed with the Secretary of State, and the oaths of all other members with the superintendent. [Amended by 1971 c.467 Â§5]

Â Â Â Â Â  181.400 Interference with personal and property rights of others. No member of the state police shall in any way interfere with the rights or property of any person, except for the prevention of crime, or the capture or arrest of persons committing crimes. [Amended by 1971 c.467 Â§25; 1991 c.145 Â§1]

Â Â Â Â Â  181.410 Records and reports of time spent in performance of duties; approval of claims. (1) Under rules and regulations to be promulgated by the Superintendent of State Police, with the approval of the Governor, all state police shall be required to keep a record of the time spent in the performance of their various duties and report same to the superintendent at such times as the superintendent shall direct.

Â Â Â Â Â  (2) The superintendent shall approve all claims. [Amended by 1957 c.521 Â§4; 1959 c.480 Â§3]

Â Â Â Â Â  181.415 [1967 c.194 Â§1; repealed by 1977 c.249 Â§1]

Â Â Â Â Â  181.420 [Amended by 1957 c.7 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  181.440 Eligibility of towing business to be placed on department list. The Superintendent of State Police may make rules governing the eligibility of towing businesses to be placed and remain on any list of such businesses used by the Department of State Police when it requests towing services on behalf of any person. [1987 c.112 Â§2]

STATE POLICE AS EXPERT WITNESSES

Â Â Â Â Â  181.450 Definitions for ORS 181.450 to 181.490. For the purposes of ORS 181.450 to 181.490:

Â Â Â Â Â  (1) ÂMember of the Department of State PoliceÂ includes those persons designated as sworn officers by the Superintendent of State Police.

Â Â Â Â Â  (2) ÂTribunalÂ means any person or body before which attendance of witnesses may be required by subpoena, including an arbitrator in arbitration proceedings. [1989 c.725 Â§2]

Â Â Â Â Â  181.455 Member of State Police as expert witness; subpoena. (1) Whenever a member of the Department of State Police is called as an expert witness by a party by whom the member is not employed, a subpoena requiring attendance may be served by delivering a copy either to such member personally or to the memberÂs immediate superior.

Â Â Â Â Â  (2) Any person causing a subpoena to be issued to compel the attendance of a member of the Department of State Police before a tribunal shall indicate on the face of that subpoena whether the person or the personÂs representative intends to ask the expert opinion of the member as to any aspect of the proceedings. No member of the Department of State Police may be required by a tribunal to give the memberÂs expert opinion on any matter before the tribunal unless the subpoena compelling the memberÂs presence indicates that the memberÂs expert opinion will be asked. [1989 c.725 Â§4]

Â Â Â Â Â  181.460 Payment of member called as expert witness; reimbursement of department; deposit. (1) Any member of the Department of State Police who is obliged by a subpoena issued pursuant to ORS 181.455 (2) to attend as an expert witness shall receive the salary or other compensation to which the member is normally entitled from the Department of State Police during the time that the member travels to and from the place where the court or other tribunal is located and while the member is required to remain at such place pursuant to such subpoena. The member shall also receive from the Department of State Police the actual necessary and reasonable traveling expenses incurred in complying with the subpoena.

Â Â Â Â Â  (2) The party at whose request a subpoena is issued pursuant to ORS 181.455 (2) compelling the attendance of a member of the Department of State Police as an expert witness shall reimburse the Department of State Police for the full cost to the department incurred in reimbursing the member as provided in subsection (1) of this section for each day that the member is required to remain in attendance pursuant to the subpoena. The amount of $160 shall be deposited with the clerk of the court or with the tribunal prior to the issuance of a subpoena issued pursuant to ORS 181.455 (2) to compel the attendance of a member of the Department of State Police as an expert witness for each day that the member is required to remain in attendance pursuant to the subpoena. If the person causing the issuance of a subpoena requiring the expert opinion of a member of the Department of State Police makes arrangements with the member and with the tribunal prior to the issuance of the subpoena to take the testimony of the member by telephone, and testimony by telephone is otherwise allowed by the Oregon Rules of Civil Procedure, the amount of $80 shall be deposited with the clerk of the court or with the tribunal prior to the issuance of the subpoena for each day that the member is required to testify pursuant to the subpoena.

Â Â Â Â Â  (3) If the actual expenses should later prove to be less than the amount deposited, the excess of the amount deposited shall be refunded.

Â Â Â Â Â  (4) If the actual expenses should later prove to be more than the amount deposited, the difference shall be paid to the Department of State Police by the party at whose request the subpoena is issued.

Â Â Â Â Â  (5) If a court or tribunal continues a proceeding on its own motion, no additional deposit may be required prior to the issuance of a subpoena or the making of an order directing the member to appear on the date to which the proceeding is continued. [1989 c.725 Â§5]

Â Â Â Â Â  181.465 Demand for payment of deposit; effect of failure to pay on demand. Members of the Department of State Police who are called as expert witnesses in civil cases may demand the payment of a deposit as specified in ORS 181.460 (2) for one day, in advance, and when so demanded shall not be compelled to attend until the deposit is paid. [1989 c.725 Â§3]

Â Â Â Â Â  181.470 Deposit prior to requiring member of department to return beyond day stated in subpoena. No member of the Department of State Police shall be ordered to return by the court or tribunal for subsequent proceedings beyond the day stated in the subpoena requiring the member to give the memberÂs expert opinion referred to in ORS 181.455 (4) or the day upon which the witness appeared pursuant to the provisions of ORS 181.480, unless the party at whose request the subpoena was issued, or the party at whose request the witness is ordered to return, shall first deposit with the clerk of the court or with the tribunal the same sum required to be deposited for the issuance of a subpoena in the first instance. [1989 c.725 Â§6]

Â Â Â Â Â  181.475 Application of ORS 181.455, 181.460 and 181.470 to subpoenas for depositions. The provisions of ORS 181.455, 181.460 and 181.470 apply to subpoenas issued for the taking of depositions of members of the Department of State Police. [1989 c.725 Â§7]

Â Â Â Â Â  181.480 Agreement to appear at time other than time specified in subpoena. A member of the Department of State Police who has been subpoenaed pursuant to the provisions of ORS 181.455 or 181.475, for the purpose of giving the memberÂs expert opinion, in lieu of attendance at the time specified in the subpoena, may agree with the party at whose request such subpoena was issued to appear at another time or pursuant to such notice as may be agreed upon. [1989 c.725 Â§8]

Â Â Â Â Â  181.485 Action by department to recover funds if member appearing as expert witness not reimbursed. Whenever a member of the Department of State Police appears as an expert witness pursuant to ORS 181.450 to 181.490 and reimbursement is not made as provided for in ORS 181.450 to 181.490, the Department of State Police shall have standing to bring an action in order to recover such funds. [1989 c.725 Â§9]

Â Â Â Â Â  181.490 Exception to provisions of ORS 181.450 to 181.485. ORS 181.450 to 181.485 shall not apply to any proceeding in which a public body is a party. For the purposes of this section, Âpublic bodyÂ has the meaning given in ORS 30.260. [1989 c.725 Â§10]

COMMUNITY POLICING DEMONSTRATION PROJECTS

Â Â Â Â Â  181.495 Grant program; eligibility; project elements. (1) The Department of State Police may administer a grant program for statewide community policing demonstration projects. The department shall award grants on the basis of appropriateness and effectiveness and shall consider geographic and demographic factors in making the awards.

Â Â Â Â Â  (2) To be eligible for a grant, a community must:

Â Â Â Â Â  (a) Demonstrate interaction between its citizens and the police; and

Â Â Â Â Â  (b) Have initiated planning for innovative police strategies that are problem oriented, proactive and community based.

Â Â Â Â Â  (3) A community must submit to the department a proposal that provides the details of the community policing project the community intends to implement. The project shall contain the following elements:

Â Â Â Â Â  (a) Community involvement, including involving neighborhood associations, business groups, churches and other civic organizations in establishing priorities for anticrime efforts involving the police and other community agencies and providing recognition of and police support to citizen-based anticrime efforts including, but not limited to, block watches, task forces and alternative programs;

Â Â Â Â Â  (b) Problem-solving orientation;

Â Â Â Â Â  (c) Community-based deployment strategies that fit the communityÂs problems, financial limitations and priorities, as jointly determined by the citizens of the community, the elected officials and the police; and

Â Â Â Â Â  (d) Increased accountability of the police to the citizens. [Formerly 184.413]

Â Â Â Â Â  181.496 Evaluation of projects. The Department of State Police shall evaluate the demonstration projects to determine their effectiveness. [Formerly 184.415]

Â Â Â Â Â  181.497 Training program for local law enforcement units. The Department of State Police may administer a training program for local law enforcement units on community, problem-oriented policing. The training shall include, but not be limited to, familiarizing police officers with the problem-oriented policing model of scanning for problems in the community, analyzing and responding to the problems and assessing the results. [Formerly 184.417]

MISSING CHILDREN CLEARINGHOUSE

Â Â Â Â Â  181.505 Establishment and maintenance of missing children clearinghouse. (1) The Oregon State Police shall establish and maintain a missing children clearinghouse that receives from and distributes to local law enforcement agencies, school districts, state and federal agencies and the general public information regarding missing children.

Â Â Â Â Â  (2) The information shall include technical and logistical assistance, pictures, bulletins, training sessions, reports and biographical materials that assist local efforts to locate missing children.

Â Â Â Â Â  (3) The Oregon State Police shall maintain a regularly updated computerized link with national and other statewide missing person reporting systems or clearinghouses. [1989 c.1059 Â§1]

Â Â Â Â Â  Note: 181.505 and 181.506 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.506 Duties of administrator of clearinghouse. The administrator of the clearinghouse established pursuant to ORS 181.505 shall:

Â Â Â Â Â  (1) Provide information and training to local law enforcement and child welfare agencies and to other state agencies having child welfare duties.

Â Â Â Â Â  (2) Appoint an advisory committee consisting of persons with interest and training related to missing children to advise on operation of the clearinghouse and to serve without compensation or expense reimbursement.

Â Â Â Â Â  (3) Seek public and private grants and gifts for purposes of the clearinghouse and the duties required by this section.

Â Â Â Â Â  (4) Maintain a 24-hour hotline to receive and provide information on missing children. [1989 c.1059 Â§2]

Â Â Â Â Â  Note: See note under 181.505.

Â Â Â Â Â  181.507 [1993 c.807 Â§1; renumbered 181.585 in 1995]

Â Â Â Â Â  181.508 [1993 c.807 Â§2; renumbered 181.586 in 1995]

Â Â Â Â Â  181.509 [1993 c.807 Â§3; renumbered 181.587 in 1995]

Â Â Â Â Â  181.510 [1963 c.547 Â§3; repealed by 1975 c.548 Â§4 (181.511 enacted in lieu of 181.510)]

CRIME REPORTING

Â Â Â Â Â  181.511 Fingerprints, identifying data, disposition report required upon arrest. (1) A law enforcement agency immediately upon the arrest of a person for a crime for which criminal offender information must be provided under ORS 181.515 shall:

Â Â Â Â Â  (a) Place the arrested personÂs fingerprints and identifying data on forms prescribed or furnished by the Department of State Police Bureau of Criminal Identification, photograph the arrested person, and promptly transmit the form and photograph to the bureau.

Â Â Â Â Â  (b) If the arrest is disposed of by the arresting agency, cause the disposition report to be completed and promptly transmitted to the bureau.

Â Â Â Â Â  (c) If the arrest is not disposed of by the agency, cause the disposition report to be forwarded, except as otherwise provided in section 3, chapter 553, Oregon Laws 1987, to the court that will dispose of the charge, for further action in accordance with ORS 181.521.

Â Â Â Â Â  (2) A law enforcement agency may record, in addition to fingerprints, the palm prints, sole prints, toe prints, or other personal identifiers when, in the discretion of the agency, it is necessary to effect identification of the persons or to the investigation of the crime charged.

Â Â Â Â Â  (3) A law enforcement agency, for the purpose of identification, may record and submit to the bureau the fingerprints of persons arrested for crimes for which criminal offender information is not required under ORS 181.515. [1975 c.548 Â§5 (enacted in lieu of 181.510); 1983 c.763 Â§55; 1987 c.475 Â§6; 1987 c.553 Â§1]

Â Â Â Â Â  181.515 Crimes for which criminal offender information is required. The following crimes are crimes for which criminal offender information must be provided:

Â Â Â Â Â  (1) Any felony;

Â Â Â Â Â  (2) Any misdemeanor or other offense which involves criminal sexual conduct; or

Â Â Â Â Â  (3) Any crime which involves a violation of the Uniform Controlled Substances Act. [1987 c.475 Â§4]

Â Â Â Â Â  181.517 [1989 c.984 Â§1; 1991 c.386 Â§10; 1991 c.389 Â§1; 1993 c.147 Â§1; 1995 c.422 Â§59; 1995 c.429 Â§1; 1995 c.768 Â§11; renumbered 181.594 in 1995]

Â Â Â Â Â  181.518 [1989 c.984 Â§2; 1991 c.389 Â§2; 1993 c.147 Â§2; 1995 c.422 Â§60; renumbered 181.595 in 1995]

Â Â Â Â Â  181.519 [1989 c.984 Â§3; 1991 c.389 Â§3; 1993 c.147 Â§3; 1995 c.422 Â§61; renumbered 181.596 in 1995]

Â Â Â Â Â  181.520 [1963 c.547 Â§4; repealed by 1975 c.548 Â§6 (181.521 enacted in lieu of 181.520)]

Â Â Â Â Â  181.521 Transmittal of disposition report. When a court receives a disposition report from a law enforcement agency pursuant to ORS 181.511, the court shall transmit disposition information to the Department of State Police Bureau of Criminal Identification in a manner and format determined by the State Court Administrator after consultation with the bureau. [1975 c.548 Â§6a (enacted in lieu of 181.520); 1983 c.763 Â§56; 1987 c.553 Â§2]

Â Â Â Â Â  181.525 Copy of certain disposition reports to Teacher Standards and Practices Commission and Department of Education. Whenever any court or district attorney receives a disposition report and the court or district attorney has cause to believe that the arrested person who is the subject of the report is an employee of a school district or is licensed as a school teacher or administrator and that the charge involves a violation of any crime listed in ORS 342.143 (3) or 342.175 (2), the court or district attorney shall cause the Teacher Standards and Practices Commission and the Department of Education to be sent a copy of the completed disposition report. [1987 c.503 Â§4; 1993 c.674 Â§2]

Â Â Â Â Â  181.530 Report of release or escape from state institution of certain inmates. (1) The superintendent of any institution of this state shall notify the Department of State Police Bureau of Criminal Identification prior to the release or immediately after the escape from such institution, of any person committed to such institution, for a crime for which a report is required or under civil commitment as a sexually dangerous person. The notice shall state the name of the person to be released or who has escaped, the county in which the person was convicted or from which the person was committed and, if known, the address or locality at which the person will reside.

Â Â Â Â Â  (2) Promptly upon receipt of the notice required by subsection (1) of this section, the bureau shall notify all law enforcement agencies in the county in which the person was convicted or from which the person was committed and in the county, if known, in which the person will reside. [1963 c.547 Â§5]

Â Â Â Â Â  181.533 Criminal records check; qualified entities; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized agencyÂ means the Department of State Police or other governmental agency designated by the state to report, receive or disseminate criminal offender information.

Â Â Â Â Â  (b) ÂQualified entityÂ means a business or organization that:

Â Â Â Â Â  (A) Provides care or placement services, or licenses or certifies others to provide care or placement services, for children, elderly persons or dependent persons;

Â Â Â Â Â  (B) Is not governed by a state regulatory or licensing agency; and

Â Â Â Â Â  (C) Has been determined by an authorized agency to meet the criteria established by the authorized agency by rule under subsection (9) of this section.

Â Â Â Â Â  (c) ÂSubject individualÂ means a person who is employed or seeks to be employed by a qualified entity or who is providing services or seeks to provide services to a qualified entity on a contractual or volunteer basis.

Â Â Â Â Â  (2) An entity may request from an authorized agency a criminal records check for purposes of evaluating the fitness of a subject individual as an employee, contractor or volunteer. The authorized agency may access state and federal criminal records under this subsection only through use of the subject individualÂs fingerprints.

Â Â Â Â Â  (3) Before an authorized agency may conduct a criminal records check under this section:

Â Â Â Â Â  (a) The authorized agency shall determine whether the entity requesting the criminal records check is a qualified entity;

Â Â Â Â Â  (b) The qualified entity must establish criteria to be used by the authorized agency in reviewing the criminal offender information for a final record check determination;

Â Â Â Â Â  (c) The qualified entity must provide the criteria established under paragraph (b) of this subsection to the authorized agency; and

Â Â Â Â Â  (d) The qualified entity must have informed the subject individual that the qualified entity might request a fingerprint-based criminal records check and that the subject individual may obtain a copy of the record check report from, or challenge the accuracy or completeness of the record check report through, the authorized agency or the Federal Bureau of Investigation.

Â Â Â Â Â  (4)(a) Upon receipt of a subject individualÂs criminal offender information, the authorized agency shall make a final record check determination by comparing the criminal offender information with the criteria provided to the authorized agency by the qualified entity under subsection (3)(c) of this section. In making the final record check determination, the authorized agency may consider only information that the Department of State Police may disclose under ORS 181.560.

Â Â Â Â Â  (b) An authorized agency is immune from civil liability that might otherwise be incurred or imposed for making the final record check determination under this subsection.

Â Â Â Â Â  (5) An authorized agency may not transfer a fingerprint card used to conduct the criminal records check unless the public agency or person receiving the fingerprint card agrees to destroy or return the fingerprint card to the authorized agency.

Â Â Â Â Â  (6) If the public agency or person returns a fingerprint card to the authorized agency, the authorized agency shall destroy the fingerprint card. The authorized agency may not keep a record of the fingerprints.

Â Â Â Â Â  (7) The authorized agency shall permit a subject individual to inspect the individualÂs Oregon and Federal Bureau of Investigation criminal offender information after positive identification has been established based upon fingerprints.

Â Â Â Â Â  (8) Challenges to the accuracy or completeness of information provided by the authorized agency, the Federal Bureau of Investigation and agencies reporting information to the authorized agency or bureau must be made through the authorized agency or bureau.

Â Â Â Â Â  (9) The authorized agency shall adopt rules to implement this section. The rules may include but are not limited to:

Â Â Â Â Â  (a) Criteria to be used by the authorized agency to determine whether an entity is a qualified entity; and

Â Â Â Â Â  (b) Fees to be charged for conducting criminal records checks under this section in amounts not to exceed the actual costs of acquiring and furnishing criminal offender information. [2001 c.871 Â§1]

Â Â Â Â Â  Note: 181.533 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.534 Criminal records check; authorized agencies; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized agencyÂ means state government as defined in ORS 174.111 and the Oregon State Bar. ÂAuthorized agencyÂ does not include:

Â Â Â Â Â  (A) The Oregon State Lottery Commission or the Oregon State Lottery; or

Â Â Â Â Â  (B) A criminal justice agency, as defined in ORS 181.010, that is authorized by federal law to receive fingerprint-based criminal records checks from the Federal Bureau of Investigation.

Â Â Â Â Â  (b) ÂSubject individualÂ means a person from whom an authorized agency may require fingerprints pursuant to statute for the purpose of enabling the authorized agency to request a state or nationwide criminal records check.

Â Â Â Â Â  (2) An authorized agency may request that the Department of State Police conduct a criminal records check on a subject individual for non-criminal justice purposes. If a nationwide criminal records check of a subject individual is necessary, the authorized agency may request that the Department of State Police conduct the check, including fingerprint identification, through the Federal Bureau of Investigation.

Â Â Â Â Â  (3) The Department of State Police shall provide the results of a criminal records check conducted pursuant to subsection (2) of this section to the authorized agency requesting the check.

Â Â Â Â Â  (4) The Federal Bureau of Investigation shall return or destroy the fingerprint cards used to conduct the criminal records check and may not keep any record of the fingerprints. If the federal bureau policy authorizing return or destruction of the fingerprint cards is changed, the Department of State Police shall cease to send the cards to the federal bureau but shall continue to process the information through other available resources.

Â Â Â Â Â  (5) If the Federal Bureau of Investigation returns the fingerprint cards to the Department of State Police, the department shall destroy the fingerprint cards and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (6) If only a state criminal records check is conducted, the Department of State Police shall destroy the fingerprint cards after the criminal records check is completed and the results of the criminal records check provided to the authorized agency and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (7) An authorized agency may conduct criminal records checks on subject individuals through the Law Enforcement Data System maintained by the Department of State Police in accordance with rules adopted, and procedures established, by the Department of State Police.

Â Â Â Â Â  (8) An authorized agency and the Department of State Police shall permit a subject individual for whom a fingerprint-based criminal records check was conducted to inspect the individualÂs own state and national criminal offender records and, if requested by the subject individual, provide the individual with a copy of the individualÂs own state and national criminal offender records.

Â Â Â Â Â  (9) Each authorized agency, in consultation with the Department of State Police, shall adopt rules to implement this section and other statutes relating to criminal offender information obtained through fingerprint-based criminal records checks. The rules shall include but need not be limited to:

Â Â Â Â Â  (a) Specifying categories of subject individuals who are subject to criminal records checks.

Â Â Â Â Â  (b) Specifying the information that may be required from a subject individual to permit a criminal records check.

Â Â Â Â Â  (c) Specifying which programs or services are subject to this section.

Â Â Â Â Â  (d) Specifying the types of crimes that may be considered in reviewing criminal offender information of a subject individual.

Â Â Â Â Â  (e) Specifying when a nationwide fingerprint-based criminal records check must be conducted. An authorized agency shall consider the additional cost of obtaining a nationwide fingerprint-based criminal records check when adopting rules under this subsection.

Â Â Â Â Â  (f) If the authorized agency uses criminal records checks for agency employment purposes:

Â Â Â Â Â  (A) Determining when and under what conditions a subject individual may be hired on a preliminary basis pending a criminal records check; and

Â Â Â Â Â  (B) Defining the conditions under which a subject individual may participate in training, orientation and work activities pending completion of a criminal records check.

Â Â Â Â Â  (g) Establishing fees in an amount not to exceed the actual cost of acquiring and furnishing criminal offender information.

Â Â Â Â Â  (10) The Department of State Police shall verify that an authorized agency has adopted the rules required by subsection (9) of this section.

Â Â Â Â Â  (11) Except as otherwise provided in ORS 181.612, an authorized agency, using the rules adopted under subsection (9) of this section, shall determine whether a subject individual is fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit, based on the criminal records check obtained pursuant to this section, on any false statements made by the individual regarding the criminal history of the individual and on any refusal to submit or consent to a criminal records check including fingerprint identification. If a subject individual is determined to be unfit, then the individual may not hold the position, provide services, be employed or be granted a license, certification, registration or permit.

Â Â Â Â Â  (12) Except as otherwise provided in ORS 181.612, in making the fitness determination under subsection (11) of this section, the authorized agency shall consider:

Â Â Â Â Â  (a) The nature of the crime;

Â Â Â Â Â  (b) The facts that support the conviction or pending indictment or that indicate the making of the false statement;

Â Â Â Â Â  (c) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individualÂs present or proposed position, services, employment, license, certification or registration; and

Â Â Â Â Â  (d) Intervening circumstances relevant to the responsibilities and circumstances of the position, services, employment, license, certification, registration or permit. Intervening circumstances include but are not limited to:

Â Â Â Â Â  (A) The passage of time since the commission of the crime;

Â Â Â Â Â  (B) The age of the subject individual at the time of the crime;

Â Â Â Â Â  (C) The likelihood of a repetition of offenses or of the commission of another crime;

Â Â Â Â Â  (D) The subsequent commission of another relevant crime;

Â Â Â Â Â  (E) Whether the conviction was set aside and the legal effect of setting aside the conviction; and

Â Â Â Â Â  (F) A recommendation of an employer.

Â Â Â Â Â  (13) An authorized agency and an employee of an authorized agency acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for determining, pursuant to subsection (11) of this section, that a subject individual is fit or not fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit. An authorized agency and an employee of an authorized agency acting within the course and scope of employment who in good faith comply with this section are not liable for employment-related decisions based on determinations made under subsection (11) of this section. An authorized agency or an employee of an authorized agency acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under this section.

Â Â Â Â Â  (14)(a) Each authorized agency shall establish by rule a contested case process by which a subject individual may appeal the determination that the individual is fit or not fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit on the basis of information obtained as the result of a criminal records check conducted pursuant to this section. Challenges to the accuracy or completeness of information provided by the Department of State Police, the Federal Bureau of Investigation and agencies reporting information to the Department of State Police or Federal Bureau of Investigation must be made through the Department of State Police, Federal Bureau of Investigation or reporting agency and not through the contested case process required by this paragraph.

Â Â Â Â Â  (b) A subject individual who is employed by an authorized agency and who is determined not to be fit for a position on the basis of information obtained as the result of a criminal records check conducted pursuant to this section may appeal the determination through the contested case process adopted under this subsection or applicable personnel rules, policies and collective bargaining provisions. An individualÂs decision to appeal a determination through personnel rules, policies and collective bargaining provisions is an election of remedies as to the rights of the individual with respect to the fitness determination and is a waiver of the contested case process.

Â Â Â Â Â  (15) Criminal offender information is confidential. Authorized agencies and the Department of State Police shall adopt rules to restrict dissemination of information received under this section to persons with a demonstrated and legitimate need to know the information.

Â Â Â Â Â  (16) If a subject individual refuses to consent to the criminal records check or refuses to be fingerprinted, the authorized agency shall deny the employment of the individual, or revoke or deny any applicable position, authority to provide services, license, certification, registration or permit.

Â Â Â Â Â  (17) If an authorized agency requires a criminal records check of employees, prospective employees, contractors, vendors or volunteers or applicants for a license, certification, registration or permit, the application forms of the authorized agency must contain a notice that the person is subject to fingerprinting and a criminal records check. [2005 c.730 Â§2]

Â Â Â Â Â  Note: 181.534 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.535 [1975 c.549 Â§19; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  181.536 [1997 c.753 Â§Â§15,16; 1999 c.59 Â§37; 1999 c.1057 Â§2; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  181.537 Authority of Department of Human Services and Employment Department to require fingerprints; qualified entities; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCareÂ means the provision of care, treatment, education, training, instruction, supervision, placement services, recreation or support to children, the elderly or persons with disabilities.

Â Â Â Â Â  (b) ÂQualified entityÂ means a community mental health and developmental disabilities program, a local health department or an individual or business or organization, whether public, private, for-profit, nonprofit or voluntary, that provides care, including a business or organization that licenses, certifies or registers others to provide care.

Â Â Â Â Â  (2) The Department of Human Services and the Employment Department may require the fingerprints of a person for the purpose of requesting a state or nationwide criminal records check of the person under ORS 181.534:

Â Â Â Â Â  (a) For agency employment purposes;

Â Â Â Â Â  (b) For the purposes of licensing, certifying, registering or otherwise regulating or administering programs, persons or qualified entities that provide care;

Â Â Â Â Â  (c) For the purposes of employment decisions by or for qualified entities that are regulated or otherwise subject to oversight by the Department of Human Services and that provide care; or

Â Â Â Â Â  (d) For the purposes of employment decisions made by a mass transit district or transportation district for qualified entities that, under contracts with the district or the Department of Human Services, employ persons to operate motor vehicles for the transportation of medical assistance program clients.

Â Â Â Â Â  (3) The Department of Human Services may conduct criminal records checks on a person through the Law Enforcement Data System maintained by the Department of State Police, if deemed necessary by the Department of Human Services to protect children, elderly persons, persons with disabilities or other vulnerable persons.

Â Â Â Â Â  (4) The Department of Human Services may furnish to qualified entities, in accordance with the Department of Human ServicesÂ rules and the rules of the Department of State Police, information received from the Law Enforcement Data System. However, any criminal offender records and information furnished to the Department of Human Services by the Federal Bureau of Investigation through the Department of State Police may not be disseminated to qualified entities.

Â Â Â Â Â  (5) A qualified entity, using rules adopted by the Department of Human Services, shall determine under this section whether a person is fit to hold a position, provide services, be employed or, if the qualified entity has authority to make such a determination, be licensed, certified or registered, based on the criminal records check obtained pursuant to ORS 181.534, any false statements made by the person regarding the criminal history of the person and any refusal to submit or consent to a criminal records check including fingerprint identification. If a person is determined to be unfit, then that person may not hold the position, provide services or be employed, licensed, certified or registered.

Â Â Â Â Â  (6) In making the fitness determination under subsection (5) of this section, the qualified entity shall consider:

Â Â Â Â Â  (a) The nature of the crime;

Â Â Â Â Â  (b) The facts that support the conviction or pending indictment or indicate the making of the false statement;

Â Â Â Â Â  (c) The relevancy, if any, of the crime or the false statement to the specific requirements of the personÂs present or proposed position, services, employment, license, certification or registration; and

Â Â Â Â Â  (d) Intervening circumstances relevant to the responsibilities and circumstances of the position, services, employment, license, certification or registration. Intervening circumstances include but are not limited to the passage of time since the commission of the crime, the age of the person at the time of the crime, the likelihood of a repetition of offenses, the subsequent commission of another relevant crime and a recommendation of an employer.

Â Â Â Â Â  (7) The Department of Human Services and the Employment Department may make fitness determinations based on criminal offender records and information furnished by the Federal Bureau of Investigation through the Department of State Police only as provided in ORS 181.534.

Â Â Â Â Â  (8) A qualified entity and an employee of a qualified entity acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for determining pursuant to subsection (5) of this section that a person is fit or not fit to hold a position, provide services or be employed, licensed, certified or registered. A qualified entity, employee of a qualified entity acting within the course and scope of employment and an employer or employerÂs agent who in good faith comply with this section and the decision of the qualified entity or employee of the qualified entity acting within the course and scope of employment are not liable for the failure to hire a prospective employee or the decision to discharge an employee on the basis of the qualified entityÂs decision. An employee of the state acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under this section.

Â Â Â Â Â  (9) The Department of Human Services shall develop a system that maintains information regarding criminal records checks in order to minimize the administrative burden imposed by this section and ORS 181.534. Records maintained under this subsection are confidential and may not be disseminated except for the purposes of this section and in accordance with the rules of the Department of Human Services and the Department of State Police. Nothing in this subsection permits the Department of Human Services to retain fingerprint cards obtained pursuant to this section.

Â Â Â Â Â  (10) In addition to the rules required by ORS 181.534, the Department of Human Services, in consultation with the Department of State Police, shall adopt rules:

Â Â Â Â Â  (a) Specifying which qualified entities are subject to this section;

Â Â Â Â Â  (b) Specifying which qualified entities may request criminal offender information;

Â Â Â Â Â  (c) Specifying which qualified entities are responsible for deciding whether a subject individual is not fit for a position, service, license, certification, registration or employment; and

Â Â Â Â Â  (d) Specifying when a qualified entity, in lieu of conducting a completely new criminal records check, may proceed to make a fitness determination under subsection (5) of this section using the information maintained by the Department of Human Services pursuant to subsection (9) of this section.

Â Â Â Â Â  (11) If a person refuses to consent to the criminal records check or refuses to be fingerprinted, the qualified entity shall deny or terminate the employment of the person, or revoke or deny any applicable position, authority to provide services, employment, license, certification or registration.

Â Â Â Â Â  (12) If the qualified entity requires a criminal records check of employees or other persons, the application forms of the qualified entity must contain a notice that employment is subject to fingerprinting and a criminal records check. [1979 c.732 Â§2; 1983 c.714 Â§1; 1985 c.792 Â§1; 1989 c.364 Â§4; 1989 c.439 Â§1; 1991 c.390 Â§1; 1993 c.344 Â§48; 1993 c.674 Â§10; 1995 c.446 Â§1; 1997 c.753 Â§1; 1999 c.1057 Â§1; 2003 c.14 Â§79; 2003 c.200 Â§1; 2005 c.730 Â§3]

Â Â Â Â Â  181.538 Criminal identification information available to Native American tribe. (1) Upon the request of a Native American tribe, and in compliance with procedures adopted by the Department of State Police under ORS 181.555, the Department of State Police shall furnish to the authorized staff of the Native American tribe such information on a subject individual or contractor as the Department of State Police may have in its possession from its central bureau of criminal identification, including but not limited to manual or computerized criminal offender information. With the approval of the Department of State Police, a local law enforcement agency may furnish the information described in this subsection to a Native American tribe.

Â Â Â Â Â  (2)(a) Subsequent to furnishing the information required under subsection (1) of this section, the Department of State Police shall conduct nationwide criminal records checks of the subject individual or contractor through the Federal Bureau of Investigation by use of the subject individualÂs or contractorÂs fingerprints and shall report the results to the staff of the Native American tribe, who must be specifically authorized to receive the information. In accordance with the procedures of the Department of State Police, a local law enforcement agency may conduct the criminal records check described in this paragraph if the local law enforcement agency has received approval under subsection (1) of this section.

Â Â Â Â Â  (b) The Department of State Police shall return the fingerprint cards to the Native American tribe.

Â Â Â Â Â  (3) For purposes of requesting and receiving the information and data described in subsections (1) and (2) of this section, Native American tribes are designated agencies for purposes of ORS 181.010 to 181.560 and 181.715 to 181.730.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂContractorÂ means any natural person or corporation, trust, association, partnership, joint venture, subsidiary or other business entity with whom a Native American tribe intends to contract for the purpose of providing supplies or services related to tribal gaming, or any control person of a contractor.

Â Â Â Â Â  (b) ÂControl personÂ means:

Â Â Â Â Â  (A) In a privately owned corporation, the officers, directors and stockholders of the parent company and, if applicable, each of its subsidiaries.

Â Â Â Â Â  (B) In a publicly owned corporation, the officers and directors of the parent company, each of its subsidiaries and stockholders owning at least 15 percent of the companyÂs stock.

Â Â Â Â Â  (C) In a trust, the trustee and all persons entitled to receive income or benefit from the trust.

Â Â Â Â Â  (D) In an association, the members, officers and directors.

Â Â Â Â Â  (E) In a partnership or joint venture, the general partners, limited partners or joint venturers.

Â Â Â Â Â  (F) A member of the immediate family of any of the persons listed in subparagraphs (A) to (E) of this paragraph if the person is involved in the business.

Â Â Â Â Â  (G) A subcontractor of a contractor, if the subcontractor performs more than 50 percent of the contractorÂs contract with the Native American tribe.

Â Â Â Â Â  (c) ÂNative American tribeÂ means any recognized Native American tribe or band of tribes:

Â Â Â Â Â  (A) Authorized by the Indian Gaming Regulatory Act of October 17, 1988 (Public Law 100-497), 25 U.S.C. 2701 et seq., and the State of Oregon to conduct gambling operations on tribal land; or

Â Â Â Â Â  (B) Eligible for special programs and services provided by the United States to Indians because of their status as Indians.

Â Â Â Â Â  (d) ÂSubject individualÂ means a person who is:

Â Â Â Â Â  (A) Applying for employment at a tribal gaming facility as a key employee, high security employee, low security employee or management employee; or

Â Â Â Â Â  (B) Employed or applying for employment with a tribal government or agency responsible for child care, child welfare, law enforcement, education, health care, housing or social services. [1995 c.723 Â§1; 2001 c.871 Â§4]

Â Â Â Â Â  Note: 181.538 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.539 Authority of Teacher Standards and Practices Commission and Department of Education to require fingerprints. (1) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Teacher Standards and Practices Commission and the Department of Education may require the fingerprints of:

Â Â Â Â Â  (a) A person who is applying for initial issuance of a license under ORS 342.120 to 342.430 as a teacher, administrator or personnel specialist if the person has not submitted to a criminal records check by the commission within the previous year.

Â Â Â Â Â  (b) A person who is applying for reinstatement of a license as a teacher, administrator or personnel specialist whose license has lapsed for at least three years.

Â Â Â Â Â  (c) A person who is applying for initial issuance of a certificate under ORS 342.475 as a school nurse.

Â Â Â Â Â  (d) A school district or private school contractor, whether part-time or full-time, or an employee thereof, whether part-time or full-time, who has direct, unsupervised contact with students as determined by the district or private school.

Â Â Â Â Â  (e) A person newly hired, whether part-time or full-time, by a school district or private school in a capacity not described in paragraphs (a) to (c) of this subsection who has direct, unsupervised contact with children as determined by the district or private school.

Â Â Â Â Â  (f) A person employed, whether part-time or full-time, by a school district or private school in a capacity not described in paragraphs (a) to (c) of this subsection who has direct, unsupervised contact with children as determined by the district or private school.

Â Â Â Â Â  (g) A person who is registering with the commission for student teaching, practicum or internship as a teacher, administrator or personnel specialist, if the person has not submitted to a criminal records check by the commission within the previous year for student teaching, practicum or internship as a teacher, administrator or personnel specialist.

Â Â Â Â Â  (h) A person who is a community college faculty member providing instruction at a kindergarten through grade 12 school site during the regular school day.

Â Â Â Â Â  (i) A person who is an employee of a public charter school.

Â Â Â Â Â  (j) A person who is applying for initial issuance of a registration as a public charter school teacher under ORS 342.125.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the commission and the department may not require fingerprints of a person described in subsection (1)(d), (e), (f), (h) or (i) of this section if the person or the personÂs employer was checked in one school district or private school and is currently seeking to work in another district or private school unless the person lived outside this state during the interval between the two periods of time of working in the district or private school.

Â Â Â Â Â  (3) Nothing in this section requires a person described in subsection (1)(d), (e) or (i) of this section to submit to fingerprinting until the person has been offered employment or a contract by a school district or private school. Contractor employees shall not be required to submit to fingerprinting until the contractor has been offered a contract.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂPrivate schoolÂ means a school that provides educational services as defined in ORS 345.505 and is registered as a private school under ORS 345.505 to 345.575.

Â Â Â Â Â  (b) ÂSchool districtÂ means:

Â Â Â Â Â  (A) A school district as defined in ORS 330.003.

Â Â Â Â Â  (B) The Oregon State School for the Blind.

Â Â Â Â Â  (C) The Oregon State School for the Deaf.

Â Â Â Â Â  (D) An educational program under the Youth Corrections Education Program.

Â Â Â Â Â  (E) A public charter school as defined in ORS 338.005.

Â Â Â Â Â  (F) An education service district. [1993 c.674 Â§3; 1995 c.67 Â§39; 1995 c.446 Â§2; 1997 c.536 Â§3; 1999 c.199 Â§6; 1999 c.200 Â§24; 1999 c.1054 Â§3; 2001 c.407 Â§3; 2005 c.512 Â§27; 2005 c.730 Â§78]

Â Â Â Â Â  181.540 [1963 c.547 Â§7; 1973 c.794 Â§16; 1975 c.548 Â§7; 1979 c.518 Â§1; 1981 c.905 Â§3; 1983 c.338 Â§900; 1987 c.503 Â§5; 1995 c.134 Â§2; renumbered 181.548 in 2003]

Â Â Â Â Â  181.541 [2003 c.250 Â§1; 2005 c.730 Â§5; renumbered 178.065 in 2005]

Â Â Â Â Â  181.548 Confidentiality of some records. (1) Notwithstanding the provisions of ORS 192.410 to 192.505 relating to public records the fingerprints, photographs, records and reports compiled under ORS 137.225, 181.010, 181.511, 181.521, 181.555, 805.060 and this section are confidential and exempt from public inspection except:

Â Â Â Â Â  (a) As ordered by a court;

Â Â Â Â Â  (b) As provided in rules adopted by the Department of State Police under ORS chapter 183 to govern access to and use of computerized criminal offender information including access by an individual for review or challenge of the individualÂs own records;

Â Â Â Â Â  (c) As provided in ORS 181.555 and 181.560;

Â Â Â Â Â  (d) As provided in ORS 181.525; or

Â Â Â Â Â  (e) As provided in ORS 418.747 (5).

Â Â Â Â Â  (2) The records of the department of crime reports to the department and of arrests made by the department, however, shall not be confidential and shall be available in the same manner as the records of arrest and reports of crimes of other law enforcement agencies under ORS 192.501 (3). [Formerly 181.540]

Â Â Â Â Â  181.550 Reporting of crime statistics. (1) All law enforcement agencies shall report to the Department of State Police statistics concerning crimes:

Â Â Â Â Â  (a) As directed by the department, for purposes of the Uniform Crime Reporting System of the Federal Bureau of Investigation.

Â Â Â Â Â  (b) As otherwise directed by the Governor concerning general criminal categories of criminal activities but not individual criminal records.

Â Â Â Â Â  (c) Motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental handicap, age, economic or social status or citizenship of the victim.

Â Â Â Â Â  (d) And other incidents arising out of domestic disturbances under ORS 133.055 (2) and 133.310 (3).

Â Â Â Â Â  (2) The department shall prepare:

Â Â Â Â Â  (a) Quarterly and annual reports for the use of agencies reporting under subsection (1) of this section, and others having an interest therein;

Â Â Â Â Â  (b) An annual public report of the statistics on the incidence of crime motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental handicap, age, economic or social status or citizenship of the victim;

Â Â Â Â Â  (c) Quarterly and annual reports of the statistics on the incidence of crimes and incidents of domestic disturbances; and

Â Â Â Â Â  (d) Special reports as directed by the Governor. [1973 c.130 Â§2; 1989 c.1028 Â§1; 1991 c.552 Â§1; 1993 c.188 Â§11]

Â Â Â Â Â  181.555 Establishment of procedures for access to criminal record information. The Department of State Police shall adopt rules under ORS chapter 183 establishing procedures:

Â Â Â Â Â  (1) To provide access to criminal offender information by criminal justice agencies and by other state and local agencies.

Â Â Â Â Â  (2)(a) To permit a person or agency not included in subsection (1) of this section to inquire as to whether the department has compiled criminal offender information on an individual.

Â Â Â Â Â  (b) To provide that any person making an inquiry under paragraph (a) of this subsection furnish the department with such information known to the inquirer as will assist the department in identifying and notifying the individual about whom the information is sought. If the information is sought by an employer for employment purposes, the employer first shall have advised the employee or prospective employee that such information might be sought and shall state upon making the request that the individual has been so advised and the manner in which the individual was so advised.

Â Â Â Â Â  (3) To provide each individual about whom criminal offender information has been compiled the right to inspect and challenge that criminal offender information.

Â Â Â Â Â  (4) Providing for purging or updating of inaccurate or incomplete information. [1975 c.548 Â§8; 1981 c.905 Â§6]

Â Â Â Â Â  181.556 Fee waiver. (1) When the Department of State Police is asked to provide criminal offender information under ORS 181.533 or 181.555 (2), the department shall waive any fee otherwise charged by the department for providing the information if:

Â Â Â Â Â  (a) The request is made by an organization; and

Â Â Â Â Â  (b) The individual about whom the criminal offender information is sought is a volunteer, or prospective volunteer, of the organization.

Â Â Â Â Â  (2) In addition to waiving any fee otherwise charged by the department, the department may not charge the individual or organization the fee charged by the Federal Bureau of Investigation for conducting nationwide criminal records checks.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDependent personÂ means a person who, because of physical or mental disability, or medical disability due to alcohol or drug dependence, needs mentoring or tutoring programs.

Â Â Â Â Â  (b) ÂElderly personÂ means a person 65 years of age or older.

Â Â Â Â Â  (c) ÂMentoring programÂ means a program that provides a committed, sustained, one-to-one relationship between a volunteer and a youth, dependent person or elderly person that allows the youth, dependent person or elderly person to achieve that personÂs greatest potential. A sustained relationship typically lasts nine months or longer.

Â Â Â Â Â  (d) ÂOrganizationÂ means a qualified entity that:

Â Â Â Â Â  (A) Is exempt from taxation under section 501(c) of the Internal Revenue Code, as amended and in effect on January 1, 2002; and

Â Â Â Â Â  (B) Provides mentoring programs or tutoring programs.

Â Â Â Â Â  (e) ÂQualified entityÂ has the meaning given that term in ORS 181.533.

Â Â Â Â Â  (f) ÂTutoring programÂ means a program that provides a committed, sustained, one-to-one relationship between a volunteer and a youth, dependent person or elderly person based upon a specified activity that increases specific skills of the youth, dependent person or elderly person. A sustained relationship typically lasts nine months or longer.

Â Â Â Â Â  (g) ÂYouthÂ means a person who has not attained 18 years of age. [1999 c.777 Â§2; 2001 c.871 Â§2]

Â Â Â Â Â  Note: 181.556 was added to and made a part of 181.010 to 181.560 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.557 Procedure when information requested by designated agency. When a designated agency requests criminal offender information about an individual from the Department of State Police under ORS 181.555 (1) for agency employment, licensing or other permissible purposes, the agency shall provide documentation that the individual:

Â Â Â Â Â  (1) Gave prior written consent for the agency to make a criminal offender record check through the department; or

Â Â Â Â Â  (2) Has received written notice from the agency that a criminal offender record check may be made through the department. Notice shall be provided prior to the time the request is made and shall include:

Â Â Â Â Â  (a) Notice of the manner in which the individual may be informed of the procedures adopted under ORS 181.555 (3) for challenging inaccurate criminal offender information; and

Â Â Â Â Â  (b) Notice of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964, and notice that discrimination by an employer on the basis of arrest records alone may violate federal civil rights law and that the individual may obtain further information by contacting the Bureau of Labor and Industries. [1989 c.364 Â§2]

Â Â Â Â Â  181.560 Procedure when information requested by other than criminal justice agency. (1) When a person or agency, other than a criminal justice agency or a law enforcement agency, pursuant to ORS 181.555 (2), requests from the Department of State Police criminal offender information regarding an individual, if the departmentÂs compiled criminal offender information on the individual contains records of any conviction, or of any arrest less than one year old on which there has been no acquittal or dismissal, the department shall respond to the request as follows:

Â Â Â Â Â  (a) The department shall send prompt written notice of the request to the individual about whom the request has been made. The department shall address the notice to the individualÂs last address known to the department and to the individualÂs address, if any, supplied by the person making the request. However, the department has no obligation to insure that the addresses are current. The notice shall state that the department has received a request for information concerning the individual and shall identify the person or agency making the request. Notice to the individual about whom the request is made shall include:

Â Â Â Â Â  (A) A copy of all information to be supplied to the person or agency making the request;

Â Â Â Â Â  (B) Notice to the individual of the manner in which the individual may become informed of the procedures adopted under ORS 181.555 (3) for challenging inaccurate criminal offender information; and

Â Â Â Â Â  (C) Notice to the individual of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964, and notice that discrimination by an employer on the basis of arrest records alone may violate federal civil rights law and that the individual may obtain further information by contacting the Bureau of Labor and Industries.

Â Â Â Â Â  (b) Fourteen days after sending notice to the individual about whom the request is made, the department shall deliver to the person or agency making the request the following information if held regarding any convictions and any arrests less than one year old on which the records show no acquittal or dismissal:

Â Â Â Â Â  (A) Date of arrest.

Â Â Â Â Â  (B) Offense for which arrest was made.

Â Â Â Â Â  (C) Arresting agency.

Â Â Â Â Â  (D) Court of origin.

Â Â Â Â Â  (E) Disposition, including sentence imposed, date of parole if any and parole revocations if any.

Â Â Â Â Â  (c) The department shall deliver only the data authorized under paragraph (b) of this subsection.

Â Â Â Â Â  (d) The department shall inform the person or agency requesting the criminal offender information that the departmentÂs response is being furnished only on the basis of similarity of names and description and that identification is not confirmed by fingerprints.

Â Â Â Â Â  (2) If the department holds no criminal offender information on an individual, or the departmentÂs compiled criminal offender information on the individual consists only of nonconviction data, the department shall respond to a request under this section that the individual has no criminal record and shall release no further information.

Â Â Â Â Â  (3) The department shall keep a record of all persons and agencies making inquiries under ORS 181.555 (2) and shall keep a record of the names of the individuals about whom such persons or agencies are inquiring, regardless of whether the department has compiled any criminal offender information on the individuals. These records shall be public records and shall be available for inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (4) Nothing in ORS 181.066, 181.548, 181.555 or this section is intended to prevent the department from charging a reasonable fee, pursuant to ORS 192.440, for responding to a criminal offender information inquiry or for making information available under ORS 181.555 or this section. [1981 c.905 Â§5]

Â Â Â Â Â  181.570 [1975 c.375 Â§1; repealed by 1979 c.485 Â§1]

Â Â Â Â Â  181.575 Specific information not to be collected or maintained. No law enforcement agency, as defined in ORS 181.010, may collect or maintain information about the political, religious or social views, associations or activities of any individual, group, association, organization, corporation, business or partnership unless such information directly relates to an investigation of criminal activities, and there are reasonable grounds to suspect the subject of the information is or may be involved in criminal conduct. [1981 c.905 Â§8]

Note: 181.575 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.580 Report of suspected criminal homicide; form and time of report; compilation; comparison. (1) As used in this section, Âcriminal homicideÂ has the meaning provided in ORS 163.005.

Â Â Â Â Â  (2) Any criminal justice agency within the State of Oregon having primary responsibility for investigation of the case shall provide information relating to any suspected criminal homicide to the Superintendent of State Police within 25 days after its discovery. The criminal justice agency shall submit the information on a form which shall be developed and provided by the Department of State Police. The form shall contain only information necessary to aid law enforcement personnel in comparing homicides and suspected homicides and discovering those exhibiting similar characteristics. The Department of State Police shall enter information submitted by an investigating agency into a file controlled by the Department of State Police and shall compare such information to information on other homicides or suspected homicides, for the purpose of discovering similarities in criminal methods and suspect descriptions. The Department of State Police shall advise the concerned investigating agencies if the Department of State Police finds homicides exhibiting similar criminal methods or suspect descriptions.

Â Â Â Â Â  (3) When an investigating criminal justice agency terminates active investigation of a suspected criminal homicide due to an arrest having been made in the case, death of the primary suspect, or whatever other reason, the investigating agency shall so notify the Department of State Police within 30 days following such termination. Notification shall include the reason for terminating active investigation. [1985 c.609 Â§1; 1991 c.885 Â§5]

Note: 181.580 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PREDATORY SEX OFFENDER NOTICE PROCEDURE

Â Â Â Â Â  181.585 ÂPredatory sex offenderÂ defined; determination. (1) For purposes of ORS 181.585 to 181.587, a person is a predatory sex offender if the person exhibits characteristics showing a tendency to victimize or injure others and has been convicted of a sex crime listed in ORS 181.594 (4)(a) to (d), has been convicted of attempting to commit one of those crimes or has been found guilty except for insanity of one of those crimes.

Â Â Â Â Â  (2) In determining whether a person is a predatory sex offender, an agency shall use a sex offender risk assessment scale approved by the Department of Corrections or a community corrections agency. [Formerly 181.507; 1997 c.538 Â§10; 2005 c.567 Â§16]

Â Â Â Â Â  Note: 181.585 to 181.587 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.586 Notice to appropriate persons of supervised predatory sex offender; content; additional duties of supervising agency. (1)(a) If the State Board of Parole and Post-Prison Supervision for a person on parole or post-prison supervision or the Department of Corrections or a community corrections agency for a person on probation makes a determination that the person under its supervision is a predatory sex offender, the agency supervising the person shall notify:

Â Â Â Â Â  (A) Anyone whom the agency determines is appropriate that the person is a predatory sex offender; and

Â Â Â Â Â  (B) A long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, that the person is a predatory sex offender if the agency knows that the person is seeking admission to the facility.

Â Â Â Â Â  (b) When a predatory sex offender has been subsequently convicted of another crime and is on supervision for that crime, the agency supervising the person, regardless of the nature of the crime for which the person is being supervised:

Â Â Â Â Â  (A) May notify anyone whom the agency determines is appropriate that the person is a predatory sex offender; and

Â Â Â Â Â  (B) Shall notify a long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, that the person is a predatory sex offender if the agency knows that the person is seeking admission to the facility.

Â Â Â Â Â  (2) In making a determination under subsection (1) of this section, the agency shall consider notifying:

Â Â Â Â Â  (a) The personÂs family;

Â Â Â Â Â  (b) The personÂs sponsor;

Â Â Â Â Â  (c) Residential neighbors and churches, community parks, schools, convenience stores, businesses and other places that children or other potential victims may frequent; and

Â Â Â Â Â  (d) Any prior victim of the offender.

Â Â Â Â Â  (3) When an agency determines that notification is necessary, the agency may use any method of communication that the agency determines is appropriate. The notification:

Â Â Â Â Â  (a) May include, but is not limited to, distribution of the following information:

Â Â Â Â Â  (A) The personÂs name and address;

Â Â Â Â Â  (B) A physical description of the person including, but not limited to, the personÂs age, height, weight and eye and hair color;

Â Â Â Â Â  (C) The type of vehicle that the person is known to drive;

Â Â Â Â Â  (D) Any conditions or restrictions upon the personÂs probation, parole, post-prison supervision or conditional release;

Â Â Â Â Â  (E) A description of the personÂs primary and secondary targets;

Â Â Â Â Â  (F) A description of the personÂs method of offense;

Â Â Â Â Â  (G) A current photograph of the person; and

Â Â Â Â Â  (H) The name or telephone number of the personÂs parole and probation officer.

Â Â Â Â Â  (b) Shall include, if the notification is required under subsection (1)(a)(B) or (b)(B) of this section, the information described in paragraph (a)(D), (F) and (H) of this subsection.

Â Â Â Â Â  (4) Not later than 10 days after making its determination that a person is a predatory sex offender, the agency supervising the person shall:

Â Â Â Â Â  (a) Notify the Department of State Police of the personÂs status as a predatory sex offender;

Â Â Â Â Â  (b) Enter into the Law Enforcement Data System the fact that the person is a predatory sex offender; and

Â Â Â Â Â  (c) Send to the Department of State Police, by electronic or other means, all of the information listed in subsection (3) of this section that is available.

Â Â Â Â Â  (5) When the Department of State Police receives information regarding a person under subsection (4) of this section, the Department of State Police, upon request, may make the information available to the public.

Â Â Â Â Â  (6) Upon termination of its supervision of a person determined to be a predatory sex offender, the agency supervising the person shall:

Â Â Â Â Â  (a) Notify the Department of State Police:

Â Â Â Â Â  (A) Of the personÂs status as a predatory sex offender;

Â Â Â Â Â  (B) Whether the agency made a notification regarding the person under this section; and

Â Â Â Â Â  (C) Of the personÂs level of supervision immediately prior to termination of supervision; and

Â Â Â Â Â  (b) Send to the Department of State Police, by electronic or other means, the documents relied upon in determining that the person is a predatory sex offender and in establishing the personÂs level of supervision.

Â Â Â Â Â  (7) The agency supervising a person determined to be a predatory sex offender shall verify the residence address of the person every 90 days. [Formerly 181.508; 1997 c.538 Â§11; 1999 c.626 Â§10; 1999 c.843 Â§2; amendments by 1999 c.626 Â§33 and 1999 c.843 Â§3 repealed by 2001 c.884 Â§1; 2001 c.884 Â§11; 2005 c.671 Â§11]

Â Â Â Â Â  Note: See note under 181.585.

Â Â Â Â Â  181.587 Availability of information on supervised predatory sex offender. (1) Unless the agency determines that release of the information would substantially interfere with the treatment or rehabilitation of the supervised person, an agency that supervises a predatory sex offender shall make any information regarding the person that the agency determines is appropriate, including, but not limited to, the information listed in ORS 181.586 (3), available to any other person upon request.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the agency shall make the information listed in ORS 181.586 (3), or any other information regarding the supervised person that the agency determines is appropriate, available to any other person upon request if the person under supervision:

Â Â Â Â Â  (a) Is a predatory sex offender; and

Â Â Â Â Â  (b) Is neglecting to take treatment or participate in rehabilitation. [Formerly 181.509]

Â Â Â Â Â  Note: See note under 181.585.

Â Â Â Â Â  181.588 Notice to public of unsupervised predatory sex offender; content. (1) Notwithstanding any other provision of law, when a person who has been under supervision by the Department of Corrections or a community corrections agency is no longer under supervision, the Department of State Police, the chief of police of a city police department or a county sheriff may notify the public that the person is a predatory sex offender if:

Â Â Â Â Â  (a) While the person was under supervision, the person was determined to be a predatory sex offender as provided in ORS 181.585 and notification under ORS 181.586 was made to someone other than the personÂs family; and

Â Â Â Â Â  (b) The personÂs last primary supervising authority has notified the Department of State Police that the person was under a high level of supervision at the termination of the personÂs most recent period of supervision.

Â Â Â Â Â  (2) The Department of State Police, the chief of police of a city police department or a county sheriff may notify the public that a person is a predatory sex offender if:

Â Â Â Â Â  (a) The Department of State Police, the chief of police or the county sheriff determines that the person is a predatory sex offender as provided in ORS 181.585; and

Â Â Â Â Â  (b) The person was not under supervision in this state or for some other reason was not subject to a determination under ORS 181.586.

Â Â Â Â Â  (3) When the circumstances authorizing notification to the public of a personÂs status as a predatory sex offender under subsection (1) or (2) of this section exist, the Department of State Police, chief of police or county sheriff shall notify a long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, that the person is a predatory sex offender if the department, chief of police or county sheriff knows that the person is seeking admission to the facility.

Â Â Â Â Â  (4) Notification under subsection (1), (2) or (3) of this section may include distribution of any information listed in ORS 181.586 (3)(a). Notification under subsection (3) of this section shall include distribution of the information listed in ORS 181.586 (3)(b). [1995 c.429 Â§11; 1997 c.538 Â§12; 1999 c.626 Â§14; amendments by 1999 c.626 Â§37 repealed by 2001 c.884 Â§1; 2001 c.884 Â§10; 2005 c.671 Â§12]

Â Â Â Â Â  Note: 181.588 and 181.589 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.589 Notice to public of unsupervised juvenile predatory sex offender; content. (1) Notwithstanding any other provision of law, the Department of State Police, the chief of police of a city police department or a county sheriff may notify the public that a person is a predatory sex offender if:

Â Â Â Â Â  (a) The person is required to report under ORS 181.595, 181.596 or 181.597 after being found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (b) The person is not under the supervision of the juvenile court; and

Â Â Â Â Â  (c) The Department of State Police, chief of police or sheriff, after consulting with the personÂs last primary supervising agency, determines that the person is a predatory sex offender as provided in ORS 181.585.

Â Â Â Â Â  (2) Notification under subsection (1) of this section may include any of the following information:

Â Â Â Â Â  (a) The personÂs name and address;

Â Â Â Â Â  (b) A physical description of the person including, but not limited to, the personÂs age, height, weight and eye and hair color;

Â Â Â Â Â  (c) The type of vehicle the person is known to drive;

Â Â Â Â Â  (d) Any conditions or restrictions upon the personÂs release;

Â Â Â Â Â  (e) A description of the personÂs primary and secondary victims of choice;

Â Â Â Â Â  (f) A description of the personÂs method of offense;

Â Â Â Â Â  (g) A current photograph of the person; and

Â Â Â Â Â  (h) The name or work telephone number of the personÂs parole and probation officer. [1995 c.422 Â§Â§62,62a; 1997 c.538 Â§15; 1999 c.626 Â§15; amendments by 1999 c.626 Â§38 repealed by 2001 c.884 Â§1; 2005 c.264 Â§19]

Â Â Â Â Â  Note: See note under 181.588.

Â Â Â Â Â  181.590 Agreements to resolve concerns about community notification. Upon the request of the Department of State Police, a chief of police, a county sheriff or a supervising agency, a supervising agency or an agency having responsibility for community notification shall enter into agreements to resolve concerns regarding community notification. As used in this section:

Â Â Â Â Â  (1) ÂCommunity notificationÂ means the disclosure of information to the public as provided in ORS 181.585 to 181.587, 181.588 and 181.589.

Â Â Â Â Â  (2) ÂSupervising agencyÂ means a governmental entity responsible for supervising a person required to report under ORS 181.595 or 181.596. [1999 c.626 Â§22]

Â Â Â Â Â  Note: 181.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SEX OFFENDER REGISTRATION

Â Â Â Â Â  181.592 Sex offender information; release to public. (1) The Department of State Police shall enter into the Law Enforcement Data System the sex offender information obtained from the sex offender registration forms submitted under ORS 181.595, 181.596 and 181.597. The department shall remove from the Law Enforcement Data System the sex offender information obtained from the sex offender registration form submitted under ORS 181.595, 181.596 or 181.597 if the conviction or adjudication that gave rise to the registration obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (2)(a) When a person is under supervision for the first time as a result of a conviction for an offense requiring reporting as a sex offender, the department, a chief of police or a county sheriff shall release, upon request, only the following information about the sex offender:

Â Â Â Â Â  (A) The sex offenderÂs name and date of birth;

Â Â Â Â Â  (B) A physical description of the sex offender and a photograph, if applicable;

Â Â Â Â Â  (C) The name and zip code of the city where the sex offender resides;

Â Â Â Â Â  (D) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

Â Â Â Â Â  (E) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the sex offender is under the supervision of the Oregon Youth Authority or a county juvenile department, the Department of State Police, chief or police or county sheriff shall release only:

Â Â Â Â Â  (A) The sex offenderÂs name and year of birth;

Â Â Â Â Â  (B) The name and zip code of the city where the sex offender resides;

Â Â Â Â Â  (C) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

Â Â Â Â Â  (D) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

Â Â Â Â Â  (c) An agency that supervises a sex offender shall release, upon request, any information that may be necessary to protect the public concerning the sex offender.

Â Â Â Â Â  (3) Except as otherwise limited by subsection (2)(a) and (b) of this section regarding persons who are under supervision for the first time as sex offenders, the Department of State Police, a chief of police or a county sheriff shall release, upon request, any information that may be necessary to protect the public concerning sex offenders who reside in a specific area or concerning a specific sex offender. However, the entity releasing the information may not release the identity of a victim of a sex crime.

Â Â Â Â Â  (4)(a) The department may make the information described in subsections (2) and (3) of this section available to the public, without the need for a request, by electronic or other means. The department shall make information about a person who is under supervision for the first time as a result of a conviction for an offense that requires reporting as a sex offender accessible only by the use of the sex offenderÂs name. For all other sex offenders, the department may make the information accessible in any manner the department chooses.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the department may not use the Internet to make information available to the public except as required by paragraph (c) of this subsection.

Â Â Â Â Â  (c) Notwithstanding subsections (2) and (3) of this section, the department shall use the Internet to make the information described in paragraph (d) of this subsection available to the public if the information is about a person:

Â Â Â Â Â  (A) Determined to be a predatory sex offender, as provided in ORS 181.585, who has also been determined, pursuant to rules of the agency making the predatory sex offender determination, to present the highest risk of reoffending and to require the widest range of notification; or

Â Â Â Â Â  (B) Found to be a sexually violent dangerous offender under ORS 144.635.

Â Â Â Â Â  (d) The information required to be made available under paragraph (c) of this subsection is:

Â Â Â Â Â  (A) The personÂs name and address;

Â Â Â Â Â  (B) A physical description of the person including, but not limited to, the personÂs age, height, weight and eye and hair color;

Â Â Â Â Â  (C) The type of vehicle that the person is known to drive;

Â Â Â Â Â  (D) Any conditions or restrictions upon the personÂs probation, parole, post-prison supervision or conditional release;

Â Â Â Â Â  (E) A description of the personÂs primary and secondary targets;

Â Â Â Â Â  (F) A description of the personÂs method of offense;

Â Â Â Â Â  (G) A current photograph of the person;

Â Â Â Â Â  (H) If the person is under supervision, the name or telephone number of the personÂs parole and probation officer; and

Â Â Â Â Â  (I) If the person is not under supervision, contact information for the Department of State Police.

Â Â Â Â Â  (5) The Law Enforcement Data System may send sex offender information to the National Crime Information Center as part of the national sex offender registry in accordance with appropriate state and federal procedures.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAttends,Â Âinstitution of higher education,Â Âsex crime,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594.

Â Â Â Â Â  (b) ÂSex offenderÂ means a person who is required to report under ORS 181.595, 181.596 or 181.597. [1999 c.626 Â§1; 2001 c.884 Â§2; 2005 c.567 Â§13; 2005 c.812 Â§1]

Â Â Â Â Â  Note: The amendments to 181.592 by section 1, chapter 812, Oregon Laws 2005, become operative July 1, 2006. See section 3, chapter 812, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 13, chapter 567, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  181.592. (1) The Department of State Police shall enter into the Law Enforcement Data System the sex offender information obtained from the sex offender registration forms submitted under ORS 181.595, 181.596 and 181.597. The department shall remove from the Law Enforcement Data System the sex offender information obtained from the sex offender registration form submitted under ORS 181.595, 181.596 or 181.597 if the conviction or adjudication that gave rise to the registration obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (2)(a) When a person is under supervision for the first time as a result of a conviction for an offense requiring reporting as a sex offender, the department, a chief of police or a county sheriff shall release, upon request, only the following information about the sex offender:

Â Â Â Â Â  (A) The sex offenderÂs name and date of birth;

Â Â Â Â Â  (B) A physical description of the sex offender and a photograph, if applicable;

Â Â Â Â Â  (C) The name and zip code of the city where the sex offender resides;

Â Â Â Â Â  (D) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

Â Â Â Â Â  (E) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the sex offender is under the supervision of the Oregon Youth Authority or a county juvenile department, the Department of State Police, chief or police or county sheriff shall release only:

Â Â Â Â Â  (A) The sex offenderÂs name and year of birth;

Â Â Â Â Â  (B) The name and zip code of the city where the sex offender resides;

Â Â Â Â Â  (C) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

Â Â Â Â Â  (D) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

Â Â Â Â Â  (c) An agency that supervises a sex offender shall release, upon request, any information that may be necessary to protect the public concerning the sex offender.

Â Â Â Â Â  (3) Except as otherwise limited by subsection (2)(a) and (b) of this section regarding persons who are under supervision for the first time as sex offenders, the Department of State Police, a chief of police or a county sheriff shall release, upon request, any information that may be necessary to protect the public concerning sex offenders who reside in a specific area or concerning a specific sex offender. However, the entity releasing the information may not release the identity of a victim of a sex crime.

Â Â Â Â Â  (4)(a) The department may make the information described in subsections (2) and (3) of this section available to the public, without the need for a request, by electronic or other means. The department shall make information about a person who is under supervision for the first time as a result of a conviction for an offense that requires reporting as a sex offender accessible only by the use of the sex offenderÂs name. For all other sex offenders, the department may make the information accessible in any manner the department chooses.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the department may use the Internet to make the information described in subsections (2) and (3) of this section available to the public only if the information is about a person determined to be a predatory sex offender as provided in ORS 181.585 or found to be a sexually violent dangerous offender under ORS 144.635.

Â Â Â Â Â  (5) The Law Enforcement Data System may send sex offender information to the National Crime Information Center as part of the national sex offender registry in accordance with appropriate state and federal procedures.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAttends,Â Âinstitution of higher education,Â Âsex crime,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594.

Â Â Â Â Â  (b) ÂSex offenderÂ means a person who is required to report under ORS 181.595, 181.596 or 181.597.

Â Â Â Â Â  Note: 181.592 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.593 Internet website. The Department of State Police shall consider:

Â Â Â Â Â  (1) Contracting with a private vendor to build and maintain the Internet website required by ORS 181.592 (4)(c).

Â Â Â Â Â  (2) Adding links on the website required by ORS 181.592 (4)(c) that connect to other sex offender websites run by Oregon counties and by the federal government. [2005 c.812 Â§2]

Â Â Â Â Â  Note: 181.593 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.594 Definitions for ORS 181.595, 181.596, 181.597 and 181.603. As used in ORS 181.595, 181.596, 181.597 and 181.603:

Â Â Â Â Â  (1) ÂAttendsÂ means is enrolled on a full-time or part-time basis.

Â Â Â Â Â  (2)(a) ÂCorrectional facilityÂ means any place used for the confinement of persons:

Â Â Â Â Â  (A) Charged with or convicted of a crime or otherwise confined under a court order.

Â Â Â Â Â  (B) Found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a crime.

Â Â Â Â Â  (b) ÂCorrectional facilityÂ applies to a state hospital or a secure intensive community inpatient facility only as to persons detained therein charged with or convicted of a crime, or detained therein after being found guilty except for insanity under ORS 161.290 to 161.370.

Â Â Â Â Â  (3) ÂInstitution of higher educationÂ means a public or private educational institution that provides a program of post-secondary education.

Â Â Â Â Â  (4) ÂSex crimeÂ means:

Â Â Â Â Â  (a) Rape in any degree;

Â Â Â Â Â  (b) Sodomy in any degree;

Â Â Â Â Â  (c) Unlawful sexual penetration in any degree;

Â Â Â Â Â  (d) Sexual abuse in any degree;

Â Â Â Â Â  (e) Incest with a child victim;

Â Â Â Â Â  (f) Using a child in a display of sexually explicit conduct;

Â Â Â Â Â  (g) Encouraging child sexual abuse in any degree;

Â Â Â Â Â  (h) Transporting child pornography into the state;

Â Â Â Â Â  (i) Paying for viewing a childÂs sexually explicit conduct;

Â Â Â Â Â  (j) Compelling prostitution;

Â Â Â Â Â  (k) Promoting prostitution;

Â Â Â Â Â  (L) Kidnapping in the first degree if the victim was under 18 years of age;

Â Â Â Â Â  (m) Contributing to the sexual delinquency of a minor;

Â Â Â Â Â  (n) Sexual misconduct if the offender is at least 18 years of age;

Â Â Â Â Â  (o) Possession of materials depicting sexually explicit conduct of a child in the first degree;

Â Â Â Â Â  (p) Kidnapping in the second degree if the victim was under 18 years of age, except by a parent or by a person found to be within the jurisdiction of the juvenile court;

Â Â Â Â Â  (q) Any attempt to commit any of the crimes set forth in paragraphs (a) to (p) of this subsection;

Â Â Â Â Â  (r) Burglary, when committed with intent to commit any of the offenses listed in paragraphs (a) to (p) or (s) of this subsection; or

Â Â Â Â Â  (s) Public indecency or private indecency, if the person has a prior conviction for a crime listed in this subsection.

Â Â Â Â Â  (5) ÂSex offenderÂ means a person who:

Â Â Â Â Â  (a) Has been convicted of a sex crime;

Â Â Â Â Â  (b) Has been found guilty except for insanity of a sex crime;

Â Â Â Â Â  (c) Has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime; or

Â Â Â Â Â  (d) Is paroled to this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state.

Â Â Â Â Â  (6) ÂWorksÂ or Âcarries on a vocationÂ means full-time or part-time employment for more than 14 days within one calendar year whether financially compensated, volunteered or for the purpose of governmental or educational benefit. [Formerly 181.517; 1997 c.538 Â§2; 1997 c.709 Â§4; 1999 c.626 Â§Â§2,2a; amendments by 1999 c.626 Â§Â§25 and 26 repealed by 2001 c.884 Â§1; 2005 c.483 Â§1; 2005 c.567 Â§5; 2005 c.685 Â§11]

Â Â Â Â Â  Note: 181.594 to 181.596 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.595 Report by sex offender who is discharged, paroled or released on supervised release from correctional facility or another state; change of residence procedure. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, the agency or official to whom a person reports under subsection (3) of this section shall complete a sex offender registration form concerning the person when the person reports under subsection (3) of this section.

Â Â Â Â Â  (b) When a person who is under supervision reports to the agency supervising the person, the supervising agency may require the person to report instead to the Department of State Police, a chief of police or a county sheriff and provide the supervising agency with proof of the completed registration.

Â Â Â Â Â  (2) Subsection (3) of this section applies to a person who:

Â Â Â Â Â  (a) Is discharged, paroled or released on any form of supervised or conditional release from a jail, prison or other correctional facility or detention facility in this state at which the person was confined as a result of:

Â Â Â Â Â  (A) Conviction of a sex crime;

Â Â Â Â Â  (B) Having been found guilty except for insanity of a sex crime; or

Â Â Â Â Â  (C) Having been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (b) Is paroled to this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state;

Â Â Â Â Â  (c) Is paroled to or otherwise placed in this state after having been found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult; or

Â Â Â Â Â  (d) Is discharged by the court under ORS 161.329 after having been found guilty except for insanity of a sex crime.

Â Â Â Â Â  (3)(a) Within 10 days following discharge, release on parole, post-prison supervision or other supervised or conditional release, the person shall report, in person, to the Department of State Police, a chief of police or a county sheriff or to the supervising agency, if any.

Â Â Â Â Â  (b) After making the report required by paragraph (a) of this subsection, the person shall report, in person:

Â Â Â Â Â  (A) Within 10 days of a change of residence;

Â Â Â Â Â  (B) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence;

Â Â Â Â Â  (C) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (D) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (c) The person shall make the reports required by paragraph (b) of this subsection to the department, a chief of police, a county sheriff or the supervising agency, if any.

Â Â Â Â Â  (d) If the person required to report under this subsection is a youth offender, as defined in ORS 419A.004, who is under supervision, the person shall make the reports required by paragraphs (a) and (b) of this subsection to the agency supervising the person.

Â Â Â Â Â  (e) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (4) As part of the registration requirement under this section, the Department of State Police, the chief of police, the county sheriff or the supervising agency:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person. [Formerly 181.518; 1997 c.538 Â§3; 1997 c.709 Â§1; 1999 c.626 Â§3; amendments by 1999 c.626 Â§27 repealed by 2001 c.884 Â§1; 2005 c.567 Â§6]

Â Â Â Â Â  Note: The amendments to 181.595 by section 34, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  181.595. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, the agency or official to whom a person reports under subsection (3) of this section shall complete a sex offender registration form concerning the person when the person reports under subsection (3) of this section.

Â Â Â Â Â  (b) When a person who is under supervision reports to the agency supervising the person, the supervising agency may require the person to report instead to the Department of State Police, a chief of police or a county sheriff and provide the supervising agency with proof of the completed registration.

Â Â Â Â Â  (2) Subsection (3) of this section applies to a person who:

Â Â Â Â Â  (a) Is discharged, paroled or released on any form of supervised or conditional release from a jail, prison or other correctional facility or detention facility in this state at which the person was confined as a result of:

Â Â Â Â Â  (A) Conviction of a sex crime;

Â Â Â Â Â  (B) Having been found guilty except for insanity of a sex crime; or

Â Â Â Â Â  (C) Having been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (b) Is paroled to this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state;

Â Â Â Â Â  (c) Is paroled to or otherwise placed in this state after having been found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult;

Â Â Â Â Â  (d) Is discharged or placed on conditional release by the juvenile panel of the Psychiatric Security Review Board after having been found to be responsible except for insanity under ORS 419C.411 for an act that would constitute a sex crime if committed by an adult; or

Â Â Â Â Â  (e) Is discharged by the court under ORS 161.329 after having been found guilty except for insanity of a sex crime.

Â Â Â Â Â  (3)(a) Within 10 days following discharge, release on parole, post-prison supervision or other supervised or conditional release, the person shall report, in person, to the Department of State Police, a chief of police or a county sheriff or to the supervising agency, if any.

Â Â Â Â Â  (b) After making the report required by paragraph (a) of this subsection, the person shall report, in person:

Â Â Â Â Â  (A) Within 10 days of a change of residence;

Â Â Â Â Â  (B) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence;

Â Â Â Â Â  (C) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (D) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (c) The person shall make the reports required by paragraph (b) of this subsection to the department, a chief of police, a county sheriff or the supervising agency, if any.

Â Â Â Â Â  (d) If the person required to report under this subsection is a youth offender or young person, as defined in ORS 419A.004, who is under supervision, the person shall make the reports required by paragraphs (a) and (b) of this subsection to the agency supervising the person.

Â Â Â Â Â  (e) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (4) As part of the registration requirement under this section, the Department of State Police, the chief of police, the county sheriff or the supervising agency:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person.

Â Â Â Â Â  Note: See note under 181.594.

Â Â Â Â Â  181.596 Report by sex offender released or discharged; change of residence procedure. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, the agency or official to whom a person reports under subsection (4) of this section shall complete a sex offender registration form concerning the person when the person reports under subsection (4) of this section.

Â Â Â Â Â  (b) When a person who is under supervision reports to the agency supervising the person, the supervising agency may require the person to report instead to the Department of State Police, a chief of police or a county sheriff and provide the supervising agency with proof of the completed registration.

Â Â Â Â Â  (2) Subsection (4) of this section applies to a person who is discharged, released or placed on probation:

Â Â Â Â Â  (a) By the court after being convicted in this state of a sex crime;

Â Â Â Â Â  (b) By the juvenile court after being found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (c) To this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state; or

Â Â Â Â Â  (d) To this state after having been found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult.

Â Â Â Â Â  (3) The court shall ensure that the person completes a form that documents the personÂs obligation to report under ORS 181.595 or this section. No later than three working days after the person completes the form required by this subsection, the court shall ensure that the form is sent to the Department of State Police.

Â Â Â Â Â  (4)(a) Within 10 days following discharge or release, the person shall report, in person, to the Department of State Police, chief of police or county sheriff or to the supervising agency, if any.

Â Â Â Â Â  (b) After making the report required by paragraph (a) of this subsection, the person shall report, in person:

Â Â Â Â Â  (A) Within 10 days of a change of residence;

Â Â Â Â Â  (B) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence;

Â Â Â Â Â  (C) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (D) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (c) The person shall make the reports required by paragraph (b) of this subsection to the department, a chief of police, a county sheriff or the supervising agency, if any.

Â Â Â Â Â  (d) If the person required to report under this subsection is a youth offender, as defined in ORS 419A.004, who is under supervision, the person shall make the reports required by paragraphs (a) and (b) of this subsection to the agency supervising the person.

Â Â Â Â Â  (e) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (5) As part of the registration requirement under this section, the Department of State Police, the chief of police, the county sheriff or the supervising agency:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person. [Formerly 181.519; 1997 c.538 Â§4; 1997 c.709 Â§2; 1997 c.727 Â§13; 1999 c.626 Â§4; amendments by 1999 c.626 Â§28 repealed by 2001 c.884 Â§1; 2005 c.567 Â§7]

Â Â Â Â Â  Note: See note under 181.594.

Â Â Â Â Â  181.597 Certain persons required to report upon moving into state; certain nonresidents required to report. (1)(a) When a person listed in subsection (2) of this section moves into this state and is not otherwise required by ORS 181.595 or 181.596 to report, the person shall report, in person, to the Department of State Police, a city police department or a county sheriffÂs office:

Â Â Â Â Â  (A) No later than 10 days after moving into this state;

Â Â Â Â Â  (B) Within 10 days of a change of residence; and

Â Â Â Â Â  (C) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence.

Â Â Â Â Â  (b) When a person listed in subsection (2) of this section attends school or works in this state, resides in another state and is not otherwise required by ORS 181.595 or 181.596 to report, the person shall report, in person, to the department, a city police department or a county sheriffÂs office no later than 10 days after:

Â Â Â Â Â  (A) The first day of school attendance or the 14th day of employment in this state; and

Â Â Â Â Â  (B) A change in school enrollment or employment.

Â Â Â Â Â  (c) As used in paragraph (b) of this subsection, Âattends schoolÂ means enrollment in any type of school on a full-time or part-time basis.

Â Â Â Â Â  (d) When a person reports under paragraph (a) of this subsection, the agency or official to whom the person reports shall complete a sex offender registration form concerning the person.

Â Â Â Â Â  (e) The obligation to report under this section terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (2) Subsection (1) of this section applies to:

Â Â Â Â Â  (a) A person convicted in another jurisdiction of a crime if the elements of the crime would constitute a sex crime;

Â Â Â Â Â  (b) A person found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult; and

Â Â Â Â Â  (c) A person required to register in another state for having committed a sex offense in that state regardless of whether the crime would constitute a sex crime in this state.

Â Â Â Â Â  (3) As part of the registration required under this section, the Department of State Police, a city police department or a sheriffÂs office:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person. [1995 c.429 Â§Â§2,4; 1997 c.538 Â§5; 1997 c.709 Â§3; 1999 c.626 Â§5; amendments by 1999 c.626 Â§29 repealed by 2001 c.884 Â§1; 2005 c.567 Â§15]

Â Â Â Â Â  Note: 181.597 to 181.602 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.598 Registration forms; State Police to provide. (1) Agencies and officials required to register offenders under ORS 181.595, 181.596 and 181.597 shall use forms provided by the Department of State Police. The department shall include places on the form to list all the names used by the offender and the address of the offender. No later than three working days after registration, the agency or official completing the form shall:

Â Â Â Â Â  (a) Send the original copy of the registration form to the department; or

Â Â Â Â Â  (b) Forward the registration information to the department by any means and, within 10 working days after registration, send the original copy of the registration form to the department.

Â Â Â Â Â  (2) If the person is no longer under supervision, the department shall verify the residence address of a person determined to be a sexually violent dangerous offender as defined in ORS 137.765 every 90 days by mailing a verification form to the person at the personÂs last reported residence address. No later than 10 days after receiving the form, the person shall sign and return the form to the department.

Â Â Â Â Â  (3) The department shall assess a person who is required to report under ORS 181.595, 181.596 or 181.597 and who is not under supervision a fee of $70 each year. Moneys received by the department under this subsection are continuously appropriated to the department for the purpose of carrying out the departmentÂs duties under ORS 181.585 to 181.587, 181.588, 181.589, 181.594 to 181.601, 181.602, 181.603, 181.604, 181.605 and 181.606. [1995 c.429 Â§3; 1999 c.626 Â§Â§6,7; amendments by 1999 c.626 Â§30 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.599 Failure to report as sex offender. (1) A person who is required to report as a sex offender and who has knowledge of the reporting requirement commits the crime of failure to report as a sex offender if the person fails, as required by ORS 181.595, 181.596 or 181.597, to:

Â Â Â Â Â  (a) Make the initial report to the appropriate agency or official;

Â Â Â Â Â  (b) Report when the person works at, carries on a vocation at or attends an institution of higher education;

Â Â Â Â Â  (c) Report following a change of residence, school enrollment or employment status, including enrollment, employment or vocation status at an institution of higher education;

Â Â Â Â Â  (d) Make an annual report; or

Â Â Â Â Â  (e) Provide complete and accurate information.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, failure to report as a sex offender is a Class A misdemeanor.

Â Â Â Â Â  (3) Failure to report as a sex offender is a Class C felony if the person violates:

Â Â Â Â Â  (a) Subsection (1)(a) of this section; or

Â Â Â Â Â  (b) Subsection (1)(b) or (c) of this section and the crime for which the person is required to report is a felony.

Â Â Â Â Â  (4) A person who fails to sign and return an address verification form as required by ORS 181.598 (2) commits a violation. [1991 c.389 Â§4; 1995 c.429 Â§5; 1997 c.538 Â§6; 1999 c.626 Â§8; amendments by 1999 c.626 Â§31 repealed by 2001 c.884 Â§1; 2005 c.567 Â§11]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.600 Relief from reporting requirement; procedure. (1)(a) No sooner than 10 years after termination of supervision on probation, conditional release, parole or post-prison supervision, a person required to report under ORS 181.595, 181.596 or 181.597 may file a petition in the circuit court of the county in which the person resides for an order relieving the person of the duty to report if:

Â Â Â Â Â  (A) The person has only one conviction for, or juvenile court finding of jurisdiction based on, a sex crime;

Â Â Â Â Â  (B) The sex crime was a misdemeanor or Class C felony or, if committed in another state, would have been a misdemeanor or Class C felony if committed in this state; and

Â Â Â Â Â  (C) The person has not been determined to be a predatory sex offender as described in ORS 181.585.

Â Â Â Â Â  (b) The district attorney of the county shall be named and served as the respondent in the petition.

Â Â Â Â Â  (2) The court shall hold a hearing on the petition. In determining whether to grant the relief requested, the court shall consider:

Â Â Â Â Â  (a) The nature of the offense that required reporting;

Â Â Â Â Â  (b) The age and number of victims;

Â Â Â Â Â  (c) The degree of violence involved in the offense;

Â Â Â Â Â  (d) Other criminal and relevant noncriminal behavior of the petitioner both before and after the conviction that required reporting;

Â Â Â Â Â  (e) The period of time during which the petitioner has not reoffended;

Â Â Â Â Â  (f) Whether the petitioner has successfully completed a court-approved sex offender treatment program; and

Â Â Â Â Â  (g) Any other relevant factors.

Â Â Â Â Â  (3) If the court is satisfied by clear and convincing evidence that the petitioner is rehabilitated and that the petitioner does not pose a threat to the safety of the public, the court shall enter an order relieving the petitioner of the duty to report. When the court enters an order under this subsection, the petitioner shall send a certified copy of the court order to the Department of State Police. [1991 c.389 Â§5; 1993 c.147 Â§4; 1995 c.422 Â§Â§63,63a; 1999 c.626 Â§18; amendments by 1999 c.626 Â§41 repealed by 2001 c.884 Â§1; 2001 c.884 Â§3; 2005 c.567 Â§1]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.601 Victim access to sex offender information; toll-free telephone number. (1)(a) When information about a person is first entered into the Law Enforcement Data System under ORS 181.592, the person will be assigned a registry identification number.

Â Â Â Â Â  (b) A victim shall be issued a victim identification number and shall be given the registry identification number of the person who committed the crime against the victim:

Â Â Â Â Â  (A) At any time, upon request by the victim; and

Â Â Â Â Â  (B) Upon verification of the identification of the victim.

Â Â Â Â Â  (2) The Department of State Police shall establish a toll-free telephone number to provide victims with updates on the prison status, release information, parole status and any other information authorized for release in ORS 181.592 (2) and (3) regarding the person who committed the crime against the victim. The telephone line shall be operational within the state during normal working hours.

Â Â Â Â Â  (3) Access of the victim to the telephone line shall be revoked if the victim makes public, or otherwise misuses, information received.

Â Â Â Â Â  (4) When a victim receives notification under ORS 144.120 (7) of upcoming parole release hearings, or at any other time that the victim is notified concerning the offender, the victim shall be provided a notice of rights under this section and information about the toll-free telephone number. [1991 c.389 Â§6; 1995 c.429 Â§7; 1997 c.538 Â§7; 1999 c.626 Â§9; amendments by 1999 c.626 Â§32 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.602 Purpose of sex offender reporting requirements. The purpose of ORS 181.594 to 181.601 is to assist law enforcement agencies in preventing future sex offenses. [1991 c.389 Â§7; 1995 c.429 Â§8]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.603 Notice of reporting requirement to be given at sentencing; procedure at intake. (1) When the court imposes sentence upon a person convicted of a sex crime the court shall notify the person of the requirement to report as a sex offender under ORS 181.595 and 181.596.

Â Â Â Â Â  (2) At the initial intake for incarceration or release on any type of supervised release, the sex offender shall complete a form that documents the offenderÂs obligation to report under ORS 181.595 or 181.596. The Department of State Police shall develop and provide the form. No later than three working days after the sex offender completes the form, the person responsible for the intake process shall send the form to the Department of State Police. [1997 c.538 Â§1; 1999 c.626 Â§19; amendments by 1999 c.626 Â§42 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: 181.603 to 181.606 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.604 Notice required when offender moves to another state. When the Department of State Police learns that a person required to report under ORS 181.595, 181.596 or 181.597 is moving to another state, the department shall notify the appropriate criminal justice agency of that state of that fact. The department is not responsible for registering and tracking a person once the person has moved from this state. [1997 c.538 Â§8; 1999 c.626 Â§20; amendments by 1999 c.626 Â§43 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.603.

Â Â Â Â Â  181.605 Offender profiling. (1) For those sex offenders designated as a predatory sex offender by a community corrections agency, the Department of Corrections and any other agency that is responsible for supervising or treating sex offenders, the agency or department shall provide the Department of State Police, by electronic or other means, at the termination of supervision, with the following information for the purpose of offender profiling:

Â Â Â Â Â  (a) Presentence investigations;

Â Â Â Â Â  (b) Violation reports;

Â Â Â Â Â  (c) Parole and probation orders;

Â Â Â Â Â  (d) Conditions of parole and probation and other corrections records;

Â Â Â Â Â  (e) Sex offender risk assessment tools; and

Â Â Â Â Â  (f) Any other information that the agency determines is appropriate disclosure of which is not otherwise prohibited by law.

Â Â Â Â Â  (2) The Oregon Youth Authority and county juvenile departments shall provide access to information in their files to the Oregon State Police for the purpose of offender profiling.

Â Â Â Â Â  (3)(a) Except as otherwise provided by law, the Oregon State Police may not disclose information received under subsection (1) or (2) of this section.

Â Â Â Â Â  (b) The Department of State Police may release information on the methodology of offenses and behavior profiles derived from information received under subsection (1) or (2) of this section to local law enforcement agencies. [1997 c.538 Â§9]

Â Â Â Â Â  Note: See note under 181.603.

Â Â Â Â Â  181.606 Immunity. A public agency and its employees are immune from liability, both civil and criminal, for the good faith performance of the agencyÂs or employeeÂs duties under ORS 181.585 to 181.587, 181.588, 181.589, 181.592, 181.594 to 181.601 and 181.602. [1997 c.538 Â§13; 1999 c.626 Â§16; amendments by 1999 c.626 Â§39 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.603.

Â Â Â Â Â  181.607 Relief from reporting requirement; juvenile offenders. (1)(a) No sooner than two years, but no later than five years, after the termination of juvenile court jurisdiction over a person required to report under ORS 181.595, 181.596 or 181.597, the person may file a petition for relief from the duty to report. The person must file the petition in the juvenile court in which the person was adjudicated for the act that requires reporting.

Â Â Â Â Â  (b) The juvenile court in which a petition under this section is filed may transfer the matter to the juvenile court of the county that last supervised the person if the court determines that the convenience of the parties, the victim and witnesses require the transfer.

Â Â Â Â Â  (c) The juvenile court has exclusive original jurisdiction in any proceeding under this section.

Â Â Â Â Â  (d) The person, the district attorney and the juvenile department are parties to a hearing on a petition filed under this section.

Â Â Â Â Â  (2) When a person files a petition under this section and the petition was filed:

Â Â Â Â Â  (a) No later than three years after the termination of juvenile court jurisdiction, the state has the burden of proving by clear and convincing evidence that the person is not rehabilitated and continues to pose a threat to the safety of the public.

Â Â Â Â Â  (b) More than three years, but no later than five years, after the termination of juvenile court jurisdiction, the person has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public.

Â Â Â Â Â  (3) In determining whether the state or the person has met the burden of proof established in subsection (2) of this section, the juvenile court may consider but need not be limited to considering:

Â Â Â Â Â  (a) The extent and impact of any physical or emotional injury to the victim;

Â Â Â Â Â  (b) The nature of the act that subjected the person to the duty of reporting as a sex offender;

Â Â Â Â Â  (c) Whether the person used or threatened to use force in committing the act;

Â Â Â Â Â  (d) Whether the act was premeditated;

Â Â Â Â Â  (e) Whether the person took advantage of a position of authority or trust in committing the act;

Â Â Â Â Â  (f) The age of any victim at the time of the act, the age difference between any victim and the person and the number of victims;

Â Â Â Â Â  (g) The vulnerability of the victim;

Â Â Â Â Â  (h) Other acts committed by the person that would be crimes if committed by an adult and criminal activities engaged in by the person before and after the adjudication;

Â Â Â Â Â  (i) Statements, documents and recommendations by or on behalf of the victim or the parents of the victim;

Â Â Â Â Â  (j) The personÂs willingness to accept personal responsibility for the act and personal accountability for the consequences of the act;

Â Â Â Â Â  (k) The personÂs ability and efforts to pay the victimÂs expenses for counseling and other trauma-related expenses or other efforts to mitigate the effects of the act;

Â Â Â Â Â  (L) Whether the person has participated in and satisfactorily completed a sex offender treatment program or any other intervention, and if so the juvenile court may also consider:

Â Â Â Â Â  (A) The availability, duration and extent of the treatment activities;

Â Â Â Â Â  (B) Reports and recommendations from the providers of the treatment;

Â Â Â Â Â  (C) The personÂs compliance with court or supervision requirements regarding treatment; and

Â Â Â Â Â  (D) The quality and thoroughness of the treatment program;

Â Â Â Â Â  (m) The personÂs academic and employment history;

Â Â Â Â Â  (n) The personÂs use of drugs or alcohol before and after the adjudication;

Â Â Â Â Â  (o) The personÂs history of public or private indecency;

Â Â Â Â Â  (p) The personÂs compliance with and success in completing the terms of supervision;

Â Â Â Â Â  (q) The results of psychological examinations of the person;

Â Â Â Â Â  (r) The protection afforded the public by the continued existence of the records; and

Â Â Â Â Â  (s) Any other relevant factors.

Â Â Â Â Â  (4) In a hearing under this section, the juvenile court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (5) When a petition is filed under this section, the state has the right to have a psychosexual evaluation of the person conducted. The state shall file notice with the juvenile court of its intention to have the person evaluated. If the person objects to the evaluator chosen by the state, the juvenile court for good cause shown may direct the state to select a different evaluator.

Â Â Â Â Â  (6) As soon as practicable after a petition has been filed under this section, the district attorney shall make a reasonable effort to notify the victim of the crime that the person has filed a petition seeking relief under this section.

Â Â Â Â Â  (7)(a) When a petition has been filed under this section and the petition was filed:

Â Â Â Â Â  (A) No later than three years after the termination of juvenile court jurisdiction, the court shall hold a hearing on the petition no sooner than 60 days and no later than 120 days after the date of filing.

Â Â Â Â Â  (B) More than three years, but no later than five years, after the termination of juvenile court jurisdiction, the court shall hold a hearing no sooner than 90 days and no later than 150 days after the date of filing.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, upon a showing of good cause, the court may extend the period of time in which a hearing on the petition must be held.

Â Â Â Â Â  (8) When the state has the burden of proof under subsection (2) of this section and proves by clear and convincing evidence that the person is not rehabilitated and continues to pose a threat to the safety of the public, the court shall deny the petition. When the person has the burden of proof under subsection (2) of this section and proves by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public, the court shall grant the petition.

Â Â Â Â Â  (9) When a juvenile court enters an order relieving a person of the requirement to report under ORS 181.595, 181.596 or 181.597, the person shall send a certified copy of the juvenile court order to the Department of State Police.

Â Â Â Â Â  (10) If a person commits an act that could be charged as a sex crime listed in ORS 137.707 and the person is 15, 16 or 17 years of age at the time the act is committed, the state and the person may stipulate that the person may not petition for relief under this section as part of an agreement that the person be subject to the jurisdiction of the juvenile court rather than being prosecuted as an adult under ORS 137.707. [2001 c.884 Â§3a; 2003 c.530 Â§1; 2005 c.567 Â§2]

Â Â Â Â Â  Note: The amendments to 181.607 by section 30, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  181.607. (1)(a) No sooner than two years, but no later than five years, after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction over a person required to report under ORS 181.595, 181.596 or 181.597, the person may file a petition for relief from the duty to report. The person must file the petition in the juvenile court in which the person was adjudicated for the act that requires reporting.

Â Â Â Â Â  (b) The juvenile court in which a petition under this section is filed may transfer the matter to the juvenile court of the county that last supervised the person if the court determines that the convenience of the parties, the victim and witnesses require the transfer.

Â Â Â Â Â  (c) The juvenile court has exclusive original jurisdiction in any proceeding under this section.

Â Â Â Â Â  (d) The person, the district attorney and the juvenile department are parties to a hearing on a petition filed under this section.

Â Â Â Â Â  (2) When a person files a petition under this section and the petition was filed:

Â Â Â Â Â  (a) No later than three years after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the state has the burden of proving by clear and convincing evidence that the person is not rehabilitated and continues to pose a threat to the safety of the public.

Â Â Â Â Â  (b) More than three years, but no later than five years, after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the person has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public.

Â Â Â Â Â  (3) In determining whether the state or the person has met the burden of proof established in subsection (2) of this section, the juvenile court may consider but need not be limited to considering:

Â Â Â Â Â  (a) The extent and impact of any physical or emotional injury to the victim;

Â Â Â Â Â  (b) The nature of the act that subjected the person to the duty of reporting as a sex offender;

Â Â Â Â Â  (c) Whether the person used or threatened to use force in committing the act;

Â Â Â Â Â  (d) Whether the act was premeditated;

Â Â Â Â Â  (e) Whether the person took advantage of a position of authority or trust in committing the act;

Â Â Â Â Â  (f) The age of any victim at the time of the act, the age difference between any victim and the person and the number of victims;

Â Â Â Â Â  (g) The vulnerability of the victim;

Â Â Â Â Â  (h) Other acts committed by the person that would be crimes if committed by an adult and criminal activities engaged in by the person before and after the adjudication;

Â Â Â Â Â  (i) Statements, documents and recommendations by or on behalf of the victim or the parents of the victim;

Â Â Â Â Â  (j) The personÂs willingness to accept personal responsibility for the act and personal accountability for the consequences of the act;

Â Â Â Â Â  (k) The personÂs ability and efforts to pay the victimÂs expenses for counseling and other trauma-related expenses or other efforts to mitigate the effects of the act;

Â Â Â Â Â  (L) Whether the person has participated in and satisfactorily completed a sex offender treatment program or any other intervention, and if so the juvenile court may also consider:

Â Â Â Â Â  (A) The availability, duration and extent of the treatment activities;

Â Â Â Â Â  (B) Reports and recommendations from the providers of the treatment;

Â Â Â Â Â  (C) The personÂs compliance with court, board or supervision requirements regarding treatment; and

Â Â Â Â Â  (D) The quality and thoroughness of the treatment program;

Â Â Â Â Â  (m) The personÂs academic and employment history;

Â Â Â Â Â  (n) The personÂs use of drugs or alcohol before and after the adjudication;

Â Â Â Â Â  (o) The personÂs history of public or private indecency;

Â Â Â Â Â  (p) The personÂs compliance with and success in completing the terms of supervision;

Â Â Â Â Â  (q) The results of psychological examinations of the person;

Â Â Â Â Â  (r) The protection afforded the public by the continued existence of the records; and

Â Â Â Â Â  (s) Any other relevant factors.

Â Â Â Â Â  (4) In a hearing under this section, the juvenile court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (5) When a petition is filed under this section, the state has the right to have a psychosexual evaluation of the person conducted. The state shall file notice with the juvenile court of its intention to have the person evaluated. If the person objects to the evaluator chosen by the state, the juvenile court for good cause shown may direct the state to select a different evaluator.

Â Â Â Â Â  (6) As soon as practicable after a petition has been filed under this section, the district attorney shall make a reasonable effort to notify the victim of the crime that the person has filed a petition seeking relief under this section.

Â Â Â Â Â  (7)(a) When a petition has been filed under this section and the petition was filed:

Â Â Â Â Â  (A) No later than three years after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the court shall hold a hearing on the petition no sooner than 60 days and no later than 120 days after the date of filing.

Â Â Â Â Â  (B) More than three years, but no later than five years, after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the court shall hold a hearing no sooner than 90 days and no later than 150 days after the date of filing.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, upon a showing of good cause, the court may extend the period of time in which a hearing on the petition must be held.

Â Â Â Â Â  (8) When the state has the burden of proof under subsection (2) of this section and proves by clear and convincing evidence that the person is not rehabilitated and continues to pose a threat to the safety of the public, the court shall deny the petition. When the person has the burden of proof under subsection (2) of this section and proves by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public, the court shall grant the petition.

Â Â Â Â Â  (9) When a juvenile court enters an order relieving a person of the requirement to report under ORS 181.595, 181.596 or 181.597, the person shall send a certified copy of the juvenile court order to the Department of State Police.

Â Â Â Â Â  (10) If a person commits an act that could be charged as a sex crime listed in ORS 137.707 and the person is 15, 16 or 17 years of age at the time the act is committed, the state and the person may stipulate that the person may not petition for relief under this section as part of an agreement that the person be subject to the jurisdiction of the juvenile court rather than being prosecuted as an adult under ORS 137.707.

Â Â Â Â Â  Note: 181.607 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.608 Relief from reporting requirement; juvenile offenders from different jurisdiction. (1) Except as provided in subsection (6) of this section, when a person is required to report under ORS 181.595, 181.596 or 181.597 as a result of having been found in a juvenile adjudication in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult, the person may file a petition in the circuit court of the county in which the person resides for an order relieving the person of the duty to report if:

Â Â Â Â Â  (a) The person has been registered as a sex offender in this state for at least two years;

Â Â Â Â Â  (b) At least two years, but not more than five years, have elapsed since the termination of supervision on probation or parole; and

Â Â Â Â Â  (c) The person submits with the petition all releases and waivers necessary to allow the district attorney for the county in which the petition is filed to obtain the following documents from the jurisdiction in which the person was adjudicated for the sex crime:

Â Â Â Â Â  (A) The juvenile court petition;

Â Â Â Â Â  (B) The dispositional report to the court;

Â Â Â Â Â  (C) The order of adjudication or jurisdiction;

Â Â Â Â Â  (D) Any other relevant court documents;

Â Â Â Â Â  (E) The police report relating to the sex crime for which reporting is required;

Â Â Â Â Â  (F) The order terminating jurisdiction for the sex crime for which reporting is required; and

Â Â Â Â Â  (G) The evaluation and treatment records or reports of the person that are related to the sex crime for which reporting is required.

Â Â Â Â Â  (2) A person filing a petition under this section has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public.

Â Â Â Â Â  (3) Unless the court finds good cause for a continuance, the court shall hold a hearing on the petition no sooner than 90 days and no later than 150 days after the date the petition is filed.

Â Â Â Â Â  (4) Notwithstanding subsection (1)(b) of this section, if a person has not been registered as a sex offender in this state for two years until more than five years have elapsed since the termination of supervision on probation or parole, the person may file a petition seeking relief under this section if the person files the petition no later than 90 days after the date on which the person has been registered as a sex offender in this state for two years.

Â Â Â Â Â  (5) If a person who files a petition under this section is required to report as a sex offender for having committed an act that if committed in this state could have subjected the person to prosecution as an adult under ORS 137.707, the court may not grant the petition notwithstanding the fact that the person has met the burden of proof established in subsection (2) of this section unless the court determines that to do so is in the interest of public safety.

Â Â Â Â Â  (6) This section does not apply to a person who is required to register as a sex offender for life in the jurisdiction in which the offense occurred.

Â Â Â Â Â  (7) In a hearing under this section, the court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (8) If the court is satisfied by clear and convincing evidence that the person is rehabilitated and that the person does not pose a threat to the safety of the public, the court shall enter an order relieving the person of the duty to report. When the court enters an order under this subsection, the person shall send a certified copy of the court order to the Department of State Police. [2003 c.530 Â§2; 2005 c.567 Â§3]

Â Â Â Â Â  Note: 181.608 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PUBLIC SAFETY STANDARDS AND TRAINING

Â Â Â Â Â  181.610 Definitions for ORS 181.610 to 181.712. In ORS 181.610 to 181.712, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbuseÂ has the meaning given the term in ORS 107.705.

Â Â Â Â Â  (2) ÂBoardÂ means the Board on Public Safety Standards and Training appointed pursuant to ORS 181.620.

Â Â Â Â Â  (3) ÂCertified reserve officerÂ means a reserve officer who has been designated by a local law enforcement unit, has received training necessary for certification and has met the minimum standards and training requirements established under ORS 181.640.

Â Â Â Â Â  (4) ÂCommissionedÂ means an authorization granting the power to perform various acts or duties of a police officer or certified reserve officer and acting under the supervision and responsibility of a county sheriff or as otherwise provided by law.

Â Â Â Â Â  (5) ÂCorrections officerÂ means an officer or member of a law enforcement unit who is employed full-time thereby and is charged with and primarily performs the duty of custody, control or supervision of individuals convicted of or arrested for a criminal offense and confined in a place of incarceration or detention other than a place used exclusively for incarceration or detention of juveniles.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Public Safety Standards and Training.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of the Department of Public Safety Standards and Training.

Â Â Â Â Â  (8) ÂDomestic violenceÂ means abuse between family or household members.

Â Â Â Â Â  (9) ÂEmergency medical dispatcherÂ means a person who has responsibility to process requests for medical assistance from the public or to dispatch medical care providers.

Â Â Â Â Â  (10) ÂFamily or household membersÂ has the meaning given that term in ORS 107.705.

Â Â Â Â Â  (11) ÂFire service professionalÂ means a paid or volunteer firefighter, an officer or a member of a public or private fire protection agency that is engaged primarily in fire investigation, fire prevention, fire safety, fire control or fire suppression or providing emergency medical services, light and heavy rescue services, search and rescue services or hazardous materials incident response. ÂFire service professionalÂ does not include forest fire protection agency personnel.

Â Â Â Â Â  (12)(a) ÂLaw enforcement unitÂ means a police force or organization of the state, a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, Indian reservation, Criminal Justice Division of the Department of Justice, the Department of Corrections, the Oregon State Lottery Commission or common carrier railroad whose primary duty, as prescribed by law, ordinance or directive, is any one or more of the following:

Â Â Â Â Â  (A) Detecting crime and enforcing the criminal laws of this state or laws or ordinances relating to airport security;

Â Â Â Â Â  (B) The custody, control or supervision of individuals convicted of or arrested for a criminal offense and confined to a place of incarceration or detention other than a place used exclusively for incarceration or detention of juveniles; or

Â Â Â Â Â  (C) The control, supervision and reformation of adult offenders placed on parole or sentenced to probation and investigation of adult offenders on parole or probation or being considered for parole or probation.

Â Â Â Â Â  (b) ÂLaw enforcement unitÂ also means:

Â Â Â Â Â  (A) A police force or organization of a private entity with a population of more than 1,000 residents in an unincorporated area whose employees are commissioned by a county sheriff; and

Â Â Â Â Â  (B) A district attorneyÂs office.

Â Â Â Â Â  (13) ÂParole and probation officerÂ means:

Â Â Â Â Â  (a) Any officer who is employed full-time by the Department of Corrections, a county or a court and who is charged with and performs the duty of:

Â Â Â Â Â  (A) Community protection by controlling, investigating, supervising and providing or making referrals to reformative services for adult parolees or probationers or offenders on post-prison supervision; or

Â Â Â Â Â  (B) Investigating adult offenders on parole or probation or being considered for parole or probation.

Â Â Â Â Â  (b) Any officer who:

Â Â Â Â Â  (A) Is certified and has been employed as a full-time parole and probation officer for more than one year;

Â Â Â Â Â  (B) Is employed part-time by the Department of Corrections, a county or a court; and

Â Â Â Â Â  (C) Is charged with and performs the duty of:

Â Â Â Â Â  (i) Community protection by controlling, investigating, supervising and providing or making referrals to reformative services for adult parolees or probationers or offenders on post-prison supervision; or

Â Â Â Â Â  (ii) Investigating adult offenders on parole or probation or being considered for parole or probation.

Â Â Â Â Â  (14) ÂPolice officerÂ means an officer, member or employee of a law enforcement unit who is employed full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor or who is a member of the Department of State Police and who is responsible for enforcing the criminal laws of this state or laws or ordinances relating to airport security or is an investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state.

Â Â Â Â Â  (15) ÂPublic or private safety agencyÂ means any unit of state or local government, a special purpose district or a private firm which provides, or has authority to provide, fire fighting, police, ambulance or emergency medical services.

Â Â Â Â Â  (16) ÂPublic safety personnelÂ and Âpublic safety officerÂ include corrections officers, youth correction officers, emergency medical dispatchers, parole and probation officers, police officers, certified reserve officers, telecommunicators and fire service professionals.

Â Â Â Â Â  (17) ÂReserve officerÂ means an officer or member of a law enforcement unit:

Â Â Â Â Â  (a) Who is a volunteer or who is employed less than full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor or who is a member of the Department of State Police;

Â Â Â Â Â  (b) Who is armed with a firearm; and

Â Â Â Â Â  (c) Who is responsible for enforcing the criminal laws and traffic laws of this state or laws or ordinances relating to airport security.

Â Â Â Â Â  (18) ÂTelecommunicatorÂ means any person employed as an emergency telephone worker as defined in ORS 243.736 or a public safety dispatcher whose primary duties are receiving, processing and transmitting public safety information received through a 9-1-1 emergency reporting system as defined in ORS 401.710.

Â Â Â Â Â  (19) ÂYouth correction officerÂ means an employee of the Oregon Youth Authority who is charged with and primarily performs the duty of custody, control or supervision of youth offenders confined in a youth correction facility. [1961 c.721 Â§1; 1963 c.371 Â§1; 1967 c.305 Â§2; 1973 c.420 Â§1; 1975 c.290 Â§1; 1975 c.392 Â§3; 1975 c.666 Â§4; 1977 c.382 Â§1; 1977 c.477 Â§1; 1977 c.737 Â§1; 1979 c.656 Â§4; 1981 c.449 Â§1; 1985 c.302 Â§9; 1985 c.565 Â§20; 1987 c.320 Â§137; 1989 c.1058 Â§1; 1991 c.742 Â§1; 1993 c.14 Â§22; 1993 c.185 Â§10; 1993 c.594 Â§1; 1993 c.623 Â§1; 1995 c.97 Â§1; 1995 c.128 Â§2; 1995 c.303 Â§1; 1995 c.422 Â§131q; 1995 c.624 Â§Â§1,1a; 1995 c.651 Â§8; 1997 c.249 Â§53; 1997 c.853 Â§1; 1999 c.360 Â§1; 1999 c.854 Â§1; 1999 c.867 Â§1]

Â Â Â Â Â  181.612 Authority of Department of Public Safety Standards and Training to require fingerprints. (1) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Public Safety Standards and Training may require the fingerprints of a person who:

Â Â Â Â Â  (a) Is employed or applying for employment by the department;

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; or

Â Â Â Â Â  (c) Is applying for a license or certificate, or for reissuance of a license or certificate, that is issued by the department or is under investigation by the department.

Â Â Â Â Â  (2) ORS 181.534 (11) and (12) does not apply to the department when the department makes denial or revocation decisions regarding persons described in subsection (1)(c) of this section or ORS 181.880 or 703.090.

Â Â Â Â Â  (3) The department and an employee of the department acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for making denial or revocation decisions regarding persons described in subsection (1)(c) of this section or ORS 181.880 or 703.090. The department, an employee of the department acting within the course and scope of employment and an employer or employerÂs agent who in good faith comply with the requirements of ORS 181.662, 181.875 or 703.090, any rules adopted by the department and the decision of the department or employee of the department acting within the course and scope of employment are not liable for employment-related decisions based on decisions made under ORS 181.662, 181.875 or 703.090. The department or an employee of the department acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under ORS 181.534. [2005 c.730 Â§6]

Â Â Â Â Â  Note: 181.612 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.620 Board on Public Safety Standards and Training; term limit; confirmation. (1) The Governor shall appoint a Board on Public Safety Standards and Training consisting of 24 members as follows:

Â Â Â Â Â  (a) Two members shall be chiefs of police recommended to the Governor by the Oregon Association Chiefs of Police;

Â Â Â Â Â  (b) One member shall be a sheriff recommended to the Governor by the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (c) One member shall be a fire chief recommended to the Governor by the Oregon Fire ChiefsÂ Association;

Â Â Â Â Â  (d) One member shall be a representative of the fire service recommended to the Governor by the Oregon Fire District DirectorsÂ Association;

Â Â Â Â Â  (e) One member shall be a member of the Oregon State Fire FighterÂs Council recommended to the Governor by the executive body of the council;

Â Â Â Â Â  (f) One member shall be a representative of corrections personnel recommended to the Governor by the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (g) One member shall be a representative of the fire service recommended to the Governor by the Oregon Volunteer Fire FightersÂ Association;

Â Â Â Â Â  (h) One member shall be a representative of public safety telecommunicators;

Â Â Â Â Â  (i) One member shall be a district attorney recommended to the Governor by the Oregon District Attorneys Association;

Â Â Â Â Â  (j) One member shall be the Superintendent of State Police;

Â Â Â Â Â  (k) One member shall be the Chief of the Portland Police Bureau;

Â Â Â Â Â  (L) One member shall be the State Fire Marshal;

Â Â Â Â Â  (m) One member shall be the Chief of the Portland Fire Bureau;

Â Â Â Â Â  (n) One member shall be the Director of the Department of Corrections;

Â Â Â Â Â  (o) One member shall be the Special Agent in Charge of the Federal Bureau of Investigation for Oregon;

Â Â Â Â Â  (p) One member shall represent forest protection agencies recommended to the Governor by the State Forestry Department;

Â Â Â Â Â  (q) One member shall be an administrator of a municipality recommended to the Governor by the executive body of the League of Oregon Cities;

Â Â Â Â Â  (r) Two members shall be nonmanagement representatives of law enforcement;

Â Â Â Â Â  (s) One member shall be a public member. A person appointed as a public member under this section shall be a person:

Â Â Â Â Â  (A) Who has no personal interest or occupational responsibilities in the area of responsibility given to the board; and

Â Â Â Â Â  (B) Who represents the interests of the public in general;

Â Â Â Â Â  (t) Two members shall be representatives of the private security industry recommended to the Governor by the Private Security Policy Committee; and

Â Â Â Â Â  (u) One member shall be a representative of the collective bargaining unit that represents the largest number of individual workers in the Department of Corrections.

Â Â Â Â Â  (2) The term of office of a member is three years, and no member may be removed from office except for cause. Before the expiration of the term of a member, the Governor shall appoint the memberÂs successor to assume the memberÂs duties on July 1 next following. In case of a vacancy for any cause, the Governor shall make an appointment, effective immediately, for the unexpired term.

Â Â Â Â Â  (3) Except for members who serve by virtue of office, no member shall serve more than two terms. For purposes of this subsection, a person appointed to fill a vacancy consisting of an unexpired term of at least one and one-half years has served a full term.

Â Â Â Â Â  (4) Appointments of members of the board by the Governor, except for those members who serve by virtue of office, are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1961 c.721 Â§Â§4,5; 1967 c.305 Â§3; 1969 c.314 Â§12; 1973 c.599 Â§4; 1973 c.792 Â§2; 1975 c.290 Â§15; 1977 c.382 Â§12; 1979 c.410 Â§2; 1991 c.380 Â§1; 1993 c.185 Â§11; 1995 c.510 Â§19; 1999 c.139 Â§1; 2003 c.14 Â§80; 2003 c.546 Â§8; 2003 c.669 Â§1; 2005 c.447 Â§10]

Â Â Â Â Â  181.630 Organization of board; meetings; policy of state. (1) The Board on Public Safety Standards and Training shall select one of its members as chairperson and another as vice chairperson. The vice chairperson shall act as chairperson when the chairperson is absent or unable to act.

Â Â Â Â Â  (2) The board may appoint from among its members such subcommittees as it deems necessary or useful.

Â Â Â Â Â  (3) The board shall prescribe such terms, powers and duties for the chairperson, vice chairperson and any subcommittees of the board as are convenient for the performance of the functions of the board.

Â Â Â Â Â  (4) The board shall meet at least once every three months at a place and time determined by the board. The board shall also meet at such other times and places as the chairperson shall specify.

Â Â Â Â Â  (5) It shall be the policy of the state that:

Â Â Â Â Â  (a) The board and Department of Public Safety Standards and Training exist to develop talented individuals into public safety providers who are:

Â Â Â Â Â  (A) Culturally competent;

Â Â Â Â Â  (B) Ethically, physically and emotionally fit; and

Â Â Â Â Â  (C) Well trained, highly skilled and responsive to the needs of their communities.

Â Â Â Â Â  (b) The board and department shall promote the safety, efficiency, effectiveness, self-sufficiency and competence of public safety agencies and professionals.

Â Â Â Â Â  (c) The board and department shall support collaboration among public and private security, law enforcement, fire service, telecommunications and corrections organizations, the related organizations with whom they work and the interests of the communities they serve.

Â Â Â Â Â  (d) The board and department shall consult with and inform each other fully on matters of public safety standards, training and certification.

Â Â Â Â Â  (e) The board may adopt or approve all policies, standards and minimum requirements for public safety certifications and training.

Â Â Â Â Â  (f) The department may administer operations and procedures and shall implement or apply the policies and standards of the board.

Â Â Â Â Â  (g) The department is and remains a full department of the state.

Â Â Â Â Â  (6) The department, in consultation with the board, shall evaluate the training delivery systems used in other states, including self-sponsored training, electronic remote learning methods and regional training employing colleges and other organizations. The evaluation shall seek economical and effective methods that may be adapted and used in Oregon and shall be used in the development of the departmentÂs budget and facilities planning.

Â Â Â Â Â  (7) A member of the board who serves by virtue of office may appoint a designee to represent the member at subcommittee and policy committee meetings. The designee may vote only at subcommittee and policy committee meetings. [1961 c.721 Â§6; 1997 c.853 Â§2; 1999 c.139 Â§2; 2001 c.734 Â§7]

Â Â Â Â Â  181.632 Leave to perform duties of board or policy committee. At the request of an employee who is a public safety officer and who serves on the Board on Public Safety Standards and Training or on a policy committee established by the board, an employer shall grant leaves of absence to the employee for periods reasonably necessary for the employee to attend meetings and perform the duties of the board or committee. The employer shall grant the leaves with regular pay and benefits. [2005 c.279 Â§2]

Â Â Â Â Â  181.635 Appointment of director of department. (1)(a) The Governor shall appoint the Director of the Department of Public Safety Standards and Training, who shall hold office at the pleasure of the Governor and not be subject to the State Personnel Relations Law.

Â Â Â Â Â  (b) The person appointed as director may be selected from candidates recommended to the Governor by the Board on Public Safety Standards and Training. The candidates shall be well qualified by training and experience to perform the functions of the office.

Â Â Â Â Â  (c) An appointed director of the department shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

Â Â Â Â Â  (2)(a) The director, with the approval of the Governor and after consulting the board for advice, shall organize and reorganize the department in the manner the director considers necessary to conduct the work of the department properly.

Â Â Â Â Â  (b) With the approval of the Governor, the director may appoint a deputy director, who shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law and have full authority to act for the director, subject to the control of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (3) The director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the department, prescribe their functions and fix their compensation.

Â Â Â Â Â  (4) The director or the directorÂs designee shall serve as executive secretary to the board, but shall not be a member of the board.

Â Â Â Â Â  (5) The board shall annually evaluate the directorÂs implementation of policies, standards and minimum requirements for public safety certifications and training, reporting to the Governor the results of the evaluation. [1963 c.371 Â§3; 1997 c.853 Â§3; 2003 c.770 Â§9]

Â Â Â Â Â  181.636 Training academy; title to real property. In carrying out its duties, the Department of Public Safety Standards and Training may take title to real property needed for a training academy. [2001 c.718 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 734, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 6. (1) ORS 181.657 and the amendments to ORS 181.665 by section 5, chapter 734, Oregon Laws 2001, become operative on the earlier of the following dates:

Â Â Â Â Â  (a) The date on which the Police Policy Committee established under ORS 181.637 certifies to the Governor that the training academy for which the acquisition of real property is authorized by ORS 181.636 is completed; or

Â Â Â Â Â  (b) January 1, 2007.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a public safety personnel training program that, prior to the earlier of the dates set out in subsection (1) of this section, was accredited as equivalent to the minimum training required for basic certification as a police officer under ORS 181.665 continues to be so accredited after that date until the completion of all training programs that began prior to that date. [2001 c.734 Â§6; 2003 c.770 Â§4]

Â Â Â Â Â  181.637 Policy committees; rules. (1) The Board on Public Safety Standards and Training shall establish the following policy committees:

Â Â Â Â Â  (a) Corrections Policy Committee;

Â Â Â Â Â  (b) Fire Policy Committee;

Â Â Â Â Â  (c) Police Policy Committee;

Â Â Â Â Â  (d) Telecommunications Policy Committee; and

Â Â Â Â Â  (e) Private Security Policy Committee.

Â Â Â Â Â  (2) The members of each policy committee shall select a chairperson and vice chairperson for the policy committee. Only members of the policy committee who are also members of the board are eligible to serve as a chairperson or vice chairperson. The vice chairperson may act as chairperson in the absence of the chairperson.

Â Â Â Â Â  (3) The Corrections Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the corrections discipline;

Â Â Â Â Â  (b) The chief administrative officer of the training division of the Department of Corrections;

Â Â Â Â Â  (c) A security manager from the Department of Corrections; and

Â Â Â Â Â  (d) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person recommended by and representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (B) Two persons recommended by and representing the Oregon Jail ManagersÂ Association;

Â Â Â Â Â  (C) One person recommended by and representing a statewide association of community corrections directors;

Â Â Â Â Â  (D) One nonmanagement corrections officer employed by the Department of Corrections; and

Â Â Â Â Â  (E) One corrections officer who is a female, who is employed by the Department of Corrections at a womenÂs correctional facility and who is a member of a bargaining unit.

Â Â Â Â Â  (4) The Fire Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the fire service discipline; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person recommended by and representing a statewide association of fire instructors;

Â Â Â Â Â  (B) One person recommended by and representing a statewide association of fire marshals;

Â Â Â Â Â  (C) One person recommended by and representing community college fire programs; and

Â Â Â Â Â  (D) One nonmanagement firefighter recommended by a statewide organization of firefighters.

Â Â Â Â Â  (5) The Police Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the law enforcement discipline; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person recommended by and representing the Oregon Association Chiefs of Police;

Â Â Â Â Â  (B) Two persons recommended by and representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (C) One command officer recommended by and representing the Oregon State Police; and

Â Â Â Â Â  (D) One nonmanagement law enforcement officer.

Â Â Â Â Â  (6) The Telecommunications Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the telecommunications discipline; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) Two persons recommended by and representing a statewide association of public safety communications officers;

Â Â Â Â Â  (B) One person recommended by and representing the Oregon Association Chiefs of Police;

Â Â Â Â Â  (C) One person recommended by and representing the Oregon State Police;

Â Â Â Â Â  (D) Two persons representing telecommunicators;

Â Â Â Â Â  (E) One person recommended by and representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (F) One person recommended by and representing the Oregon Fire ChiefsÂ Association;

Â Â Â Â Â  (G) One person recommended by and representing the Emergency Medical Services and Trauma Systems Program of the Department of Human Services; and

Â Â Â Â Â  (H) One person representing paramedics and recommended by a statewide association dealing with fire medical issues.

Â Â Â Â Â  (7) The Private Security Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the private security industry; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person representing unarmed private security professionals;

Â Â Â Â Â  (B) One person representing armed private security professionals;

Â Â Â Â Â  (C) One person representing the health care industry;

Â Â Â Â Â  (D) One person representing the manufacturing industry;

Â Â Â Â Â  (E) One person representing the retail industry;

Â Â Â Â Â  (F) One person representing the hospitality industry;

Â Â Â Â Â  (G) One person representing private business or a governmental entity that utilizes private security services;

Â Â Â Â Â  (H) One person representing persons who monitor alarm systems;

Â Â Â Â Â  (I) Two persons who are investigators licensed under ORS 703.430, one of whom is recommended by the Oregon State Bar and one of whom is in private practice; and

Â Â Â Â Â  (J) One person who represents the public at large and who is not related within the second degree by affinity or consanguinity to a person who is employed or doing business as a private security professional or executive manager, as defined in ORS 181.870, or as an investigator, as defined in ORS 703.401.

Â Â Â Â Â  (8) In making appointments to the policy committees under this section, the chairperson of the board shall seek to reflect the diversity of the stateÂs population. An appointment made by the chairperson of the board must be ratified by the board before the appointment is effective. The chairperson of the board may remove an appointed member for just cause. An appointment to a policy committee that is based on the memberÂs employment is automatically revoked if the member changes employment. The chairperson of the board shall fill a vacancy in the same manner as making an initial appointment. The term of an appointed member is two years. An appointed member may be appointed to a second term.

Â Â Â Â Â  (9) A policy committee may meet at such times and places as determined by the policy committee in consultation with the Department of Public Safety Standards and Training. A majority of a policy committee constitutes a quorum to conduct business. A policy committee may create subcommittees if needed.

Â Â Â Â Â  (10)(a) Each policy committee shall develop policies, requirements, standards and rules relating to its specific discipline. A policy committee shall submit its policies, requirements, standards and rules to the board for the boardÂs consideration. When a policy committee submits a policy, requirement, standard or rule to the board for the boardÂs consideration, the board shall:

Â Â Â Â Â  (A) Approve the policy, requirement, standard or rule;

Â Â Â Â Â  (B) Disapprove the policy, requirement, standard or rule; or

Â Â Â Â Â  (C) Defer a decision and return the matter to the policy committee for revision or reconsideration.

Â Â Â Â Â  (b) The board may defer a decision and return a matter submitted by a policy committee under paragraph (a) of this subsection only once. If a policy, requirement, standard or rule that was returned to a policy committee is resubmitted to the board, the board shall take all actions necessary to implement the policy, requirement, standard or rule unless the board disapproves the policy, requirement, standard or rule.

Â Â Â Â Â  (c) Disapproval of a policy, requirement, standard or rule under paragraph (a) or (b) of this subsection requires a two-thirds vote by the members of the board.

Â Â Â Â Â  (11) At any time after submitting a matter to the board, the chairperson of the policy committee may withdraw the matter from the boardÂs consideration. [2001 c.734 Â§2; 2003 c.14 Â§81; 2003 c.546 Â§1; 2003 c.669 Â§2; 2005 c.447 Â§11; 2005 c.613 Â§28]

Â Â Â Â Â  Note: Section 5, chapter 770, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 5. The Police Policy Committee established under ORS 181.637 shall determine when the training academy for which acquisition of real property is authorized by ORS 181.636 is completed. When the committee has made that determination, the committee shall certify its findings to the Governor. [2003 c.770 Â§5]

Â Â Â Â Â  181.638 Executive committee. (1) An executive committee of the Board on Public Safety Standards and Training is created consisting of the chairperson of the board and the chairpersons of the policy committees created in ORS 181.637.

Â Â Â Â Â  (2) If necessary, the executive committee shall reconcile inconsistencies in policies among the policy committees. The executive committee shall recommend agenda items for meetings of the board and indicate if a board vote is requested on particular agenda items. The executive committee shall meet as necessary to consider legislative concepts, budgets, grants and other matters that arise between regular board meetings.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, only those members of the executive committee who are chairpersons of policy committees may vote. A majority of the executive committee constitutes a quorum to transact business. If the chairperson of the executive committee is not a chairperson of a policy committee, the chairperson may vote only in the case of a tie vote of the other members. [2001 c.734 Â§3; 2003 c.14 Â§82; 2003 c.546 Â§11]

Â Â Â Â Â  181.639 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Providing high quality training for public safety personnel enhances the quality of public safety services provided to communities, contributes significantly to the safety of public safety officers and reduces state, local and individual liability;

Â Â Â Â Â  (b) Basic training for public safety personnel provides a consistent foundation of best practices knowledge and skills necessary for public safety officers throughout the state;

Â Â Â Â Â  (c) Advanced, leadership and continuing training preserve and build on the knowledge and skills acquired during basic training, ensuring that communities continue to have well-trained professional public safety officers;

Â Â Â Â Â  (d) Advanced, leadership and continuing training should be consistent with recognized best practices while meeting specific local needs; and

Â Â Â Â Â  (e) Course and instructor accreditation help to ensure that advanced, leadership and continuing training programs are consistent with recognized best practices and are legally sufficient.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training may continue to accredit advanced, leadership and continuing training courses and programs consistent with ORS 181.650. [2003 c.770 Â§8]

Â Â Â Â Â  181.640 Minimum standards and training for certification; duties in improving public safety units; grants; fees; rules. (1) In accordance with any applicable provision of ORS chapter 183, to promote enforcement of law and fire services by improving the competence of public safety personnel and their support staffs, and in consultation with the agencies for which the Board on Public Safety Standards and Training and Department of Public Safety Standards and Training provide standards, certification, accreditation and training:

Â Â Â Â Â  (a) The department shall recommend and the board shall establish by rule reasonable minimum standards of physical, emotional, intellectual and moral fitness for public safety personnel and instructors.

Â Â Â Â Â  (b) The department shall recommend and the board shall establish by rule reasonable minimum training for all levels of professional development, basic through executive, including but not limited to courses or subjects for instruction and qualifications for public safety personnel and instructors. Training requirements shall be consistent with the funding available in the departmentÂs legislatively approved budget.

Â Â Â Â Â  (c) The department, in consultation with the board, shall establish by rule a procedure or procedures to be used by law enforcement units, public or private safety agencies or the Oregon Youth Authority to determine whether public safety personnel meet minimum standards or have minimum training.

Â Â Â Â Â  (d) Subject to such terms and conditions as the department may impose, the department shall certify instructors and public safety personnel, except youth correction officers, as being qualified under the rules established by the board.

Â Â Â Â Â  (e) The department shall deny applications for training and deny, suspend and revoke certification in the manner provided in ORS 181.661, 181.662 and 181.664 (1).

Â Â Â Â Â  (f) The department shall cause inspection of standards and training for instructors and public safety personnel, except youth correction officers, to be made.

Â Â Â Â Â  (g) The department may recommend and the board may establish by rule accreditation standards, levels and categories for mandated and nonmandated public safety personnel training or educational programs. The department and board, in consultation, may establish to what extent training or educational programs provided by an accredited university, college, community college or public safety agency may serve as equivalent to mandated training or as a prerequisite to mandated training. Programs offered by accredited universities, colleges or community colleges may be considered equivalent to mandated training only in academic areas.

Â Â Â Â Â  (2) The department may:

Â Â Â Â Â  (a) Contract or otherwise cooperate with any person or agency of government for the procurement of services or property;

Â Â Â Â Â  (b) Accept gifts or grants of services or property;

Â Â Â Â Â  (c) Establish fees for determining whether a training or educational program meets the accreditation standards established under subsection (1)(g) of this section;

Â Â Â Â Â  (d) Maintain and furnish to law enforcement units and public and private safety agencies information on applicants for appointment as instructors or public safety personnel, except youth correction officers, in any part of the state; and

Â Â Â Â Â  (e) Establish fees to allow recovery of the full costs incurred in providing services to private entities or in providing services as experts or expert witnesses.

Â Â Â Â Â  (3) The department, in consultation with the board, may:

Â Â Â Â Â  (a) Upon the request of a law enforcement unit or public safety agency, conduct surveys or aid cities and counties to conduct surveys through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

Â Â Â Â Â  (b) Upon the request of law enforcement units or public safety agencies, conduct studies and make recommendations concerning means by which requesting units can coordinate or combine their resources.

Â Â Â Â Â  (c) Stimulate research by public and private agencies to improve police, fire service, corrections and adult parole and probation administration and law enforcement.

Â Â Â Â Â  (d) Provide grants from funds appropriated or available therefor, to law enforcement units, public safety agencies, special districts, cities, counties and private entities to carry out the provisions of this subsection.

Â Â Â Â Â  (e) Provide optional training programs for persons who operate lockups. The term ÂlockupÂ has the meaning given it in ORS 169.005.

Â Â Â Â Â  (f) Provide optional training programs for public safety personnel and their support staffs.

Â Â Â Â Â  (g) Enter into agreements with federal, state or other governmental agencies to provide training or other services in exchange for receiving training, fees or services of generally equivalent value.

Â Â Â Â Â  (h) Upon the request of a law enforcement unit or public safety agency employing public safety personnel, except youth correction officers, grant an officer, fire service professional, telecommunicator or emergency medical dispatcher a multidiscipline certification consistent with the minimum requirements adopted or approved by the board. Multidiscipline certification authorizes an officer, fire service professional, telecommunicator or emergency medical dispatcher to work in any of the disciplines for which the officer, fire service professional, telecommunicator or emergency medical dispatcher is certified. The provisions of ORS 181.652, 181.653 and 181.667 relating to lapse of certification do not apply to an officer or fire service professional certified under this paragraph as long as the officer or fire service professional maintains full-time employment in one of the certified disciplines and meets the training standards established by the board.

Â Â Â Â Â  (i) Establish fees and guidelines for the use of the facilities of the training academy operated by the department and for nonmandated training provided to federal, state or other governmental agencies, private entities or individuals.

Â Â Â Â Â  (4) Pursuant to ORS chapter 183, the board, in consultation with the department, shall adopt rules necessary to carry out the boardÂs duties and powers.

Â Â Â Â Â  (5) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the departmentÂs duties and powers.

Â Â Â Â Â  (6) For efficiency, board and department rules may be adopted jointly as a single set of combined rules with the approval of the board and the department.

Â Â Â Â Â  (7) The department shall obtain approval of the board before submitting its legislative concepts, Emergency Board request or budget requests to the Oregon Department of Administrative Services. [1961 c.721 Â§2; 1967 c.305 Â§4; 1969 c.609 Â§7; 1975 c.290 Â§2; 1975 c.605 Â§12; 1977 c.382 Â§2; 1979 c.410 Â§3; 1981 c.449 Â§2; 1983 c.606 Â§1; 1987 c.320 Â§138; 1987 c.901 Â§7; 1991 c.380 Â§2; 1991 c.742 Â§2; 1993 c.185 Â§12; 1995 c.79 Â§57; 1995 c.422 Â§131r; 1995 c.624 Â§2; 1997 c.853 Â§4; 1999 c.457 Â§1; 1999 c.867 Â§2; 2005 c.446 Â§1; 2005 c.448 Â§3; 2005 c.524 Â§1a]

Â Â Â Â Â  181.641 Vehicle pursuit training. The Department of Public Safety Standards and Training shall include in the minimum training required for basic certification as a police officer under ORS 181.665 the law, theory, policies and practices related to vehicle pursuit driving and, as facilities and funding permit, vehicle pursuit training exercises. [2001 c.734 Â§8]

Â Â Â Â Â  Note: 181.641 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.642 Training relating to Vienna Convention and crimes motivated by prejudice or that constitute abuse. The Board on Public Safety Standards and Training shall ensure that all police officers and certified reserve officers are trained to:

Â Â Â Â Â  (1) Investigate, identify and report crimes:

Â Â Â Â Â  (a) Motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental handicap, age, economic or social status or citizenship of the victim; and

Â Â Â Â Â  (b) That constitute abuse, as defined in ORS 419B.005, or domestic violence.

Â Â Â Â Â  (2) Understand the requirements of the Vienna Convention on Consular Relations and identify situations in which the officers are required to inform a person of the personÂs rights under the convention. [1989 c.1028 Â§3; 1995 c.128 Â§1; 1995 c.624 Â§3; 2003 c.109 Â§1]

Â Â Â Â Â  181.643 Training in missing children cases. Subject to the availability of funds, the Board on Public Safety Standards and Training shall ensure that all police officers and certified reserve officers are trained to investigate and report cases of missing children. When federal training programs are made available to the state at no cost to the state, the board shall offer the training to police officers and certified reserve officers. [2001 c.612 Â§2]

Â Â Â Â Â  181.644 Certification of telecommunicator or emergency medical dispatcher required; extension. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, no person may be employed as a telecommunicator or emergency medical dispatcher by any public or private public safety agency for more than 18 months unless the person has been certified as being qualified as a telecommunicator or emergency medical dispatcher under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664.

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a telecommunicator or an emergency medical dispatcher without certification. The grant or denial of such an extension is with the sole discretion of the department. [1991 c.742 Â§10; 1999 c.112 Â§1; 2001 c.687 Â§1]

Â Â Â Â Â  181.645 Police, corrections, parole and probation or certified reserve officers required to be at least 21 years of age. No law enforcement unit in this state shall employ as a police officer, corrections officer or parole and probation officer, or utilize as a certified reserve officer, any person who has not yet attained the age of 21 years. [1987 c.901 Â§2; 1995 c.624 Â§4]

Â Â Â Â Â  181.650 Certification of instructors; accreditation of training programs. (1) Upon application and payment of the appropriate fees, the Department of Public Safety Standards and Training or its authorized representative shall examine and evaluate any instructor or any public safety personnel training or educational program.

Â Â Â Â Â  (2) If the department finds that an instructor is qualified under the minimum requirements established pursuant to ORS 181.640 (1)(a) and (b), the department in writing may certify the instructor as being qualified for such a term and upon such conditions as the department may prescribe.

Â Â Â Â Â  (3) If the department finds that a public safety personnel training or educational program or any course, subject, facility or instruction thereof is qualified to satisfy any minimum training requirement established pursuant to ORS 181.640 (1)(a) and (b) or any accreditation standard established pursuant to ORS 181.640 (1)(g), the department may accredit the extent of that qualification to the executive authority of that public safety personnel training or educational program for such a term and upon such conditions as the department may prescribe.

Â Â Â Â Â  (4) An individual complies with any minimum requirement of ORS 181.640 (1)(b) when the individual receives training that is accredited under ORS 181.640 (1)(g) or subsection (3) of this section as qualified to satisfy that requirement and the individual successfully meets any academic or proficiency standard or condition relating to that minimum requirement. [1961 c.721 Â§8; 1967 c.305 Â§6; 1975 c.290 Â§3; 1977 c.382 Â§3; 1991 c.742 Â§3; 1993 c.185 Â§13; 1995 c.624 Â§5; 1997 c.853 Â§5; 1999 c.867 Â§3]

Â Â Â Â Â  181.651 Certification of full-time department employees. Notwithstanding any other provision of law, any full-time employee of the Department of Public Safety Standards and Training who possesses the requisite qualifications may be certified or recertified as a police officer, certified reserve officer, corrections officer, parole and probation officer, telecommunicator or emergency medical dispatcher. A department employee who is certified as a police, certified reserve, corrections or parole and probation officer may exercise the authority granted by law to such officers. This includes, but is not limited to, the authority to possess material that is otherwise contraband under the laws of this state in the performance of official duties and the authority to carry a firearm or other weapon concealed. [1987 c.901 Â§3; 1991 c.742 Â§4; 1995 c.624 Â§6; 1997 c.853 Â§6]

Â Â Â Â Â  181.652 Certification of corrections officers required; extension; when training to commence. (1) Except for a person who has requested and obtained an extension pursuant to subsection (2) of this section, no person may be employed as a corrections officer by any law enforcement unit for more than one year unless the person is a citizen of the United States, and:

Â Â Â Â Â  (a) The person has been certified as being qualified as a corrections officer under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664 (2); or

Â Â Â Â Â  (b) The person is exempted from the certification requirement under ORS 181.660.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a corrections officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) The certification of a corrections officer shall lapse upon the passage of more than three consecutive months during which period the officer is not employed as a corrections officer, unless the corrections officer is on leave from a law enforcement unit. Upon reemployment as a corrections officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, a person employed as a corrections officer by any law enforcement unit shall commence the training necessary for certification under ORS 181.610 to 181.712 not later than the 90th day after the date of the officerÂs employment by the law enforcement unit at an academy operated or authorized by the department in consultation with the Board on Public Safety Standards and Training.

Â Â Â Â Â  (5) A law enforcement unit may delay the commencement of training of a corrections officer for up to 120 days from the date of the officerÂs employment when it considers the delay necessary. When a law enforcement unit delays commencement of a corrections officerÂs training under this subsection, it shall file a written statement of its reasons with the department.

Â Â Â Â Â  (6) When a delay in the commencement of training necessary for certification under ORS 181.610 to 181.712 at an academy operated or authorized by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (4) and (5) of this section within which the training must be commenced. [1975 c.290 Â§Â§11,12; 1987 c.901 Â§4; 1997 c.853 Â§7; 1999 c.112 Â§2]

Â Â Â Â Â  181.653 Certification of parole and probation officers required; extension. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, no person may be employed as a parole and probation officer for more than 18 months unless the person is a citizen of the United States, and:

Â Â Â Â Â  (a) The person has been certified as being qualified as a parole and probation officer under provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not reissued under ORS 181.664 (2); or

Â Â Â Â Â  (b) The person is exempted from the certification requirement under ORS 181.660.

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a parole and probation officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) The certification of a parole and probation officer shall lapse upon the passage of more than three consecutive months during which period the officer is not employed as a parole and probation officer, unless the officer is on leave from a law enforcement unit. Upon reemployment as a parole and probation officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712.

Â Â Â Â Â  (4) In order to maintain certification, a parole and probation officer who is employed part-time must complete annually at least 20 hours of continuing education approved by the Department of Public Safety Standards and Training.

Â Â Â Â Â  (5) The requirement of citizenship imposed under subsection (1) of this section does not apply to a person employed as a parole and probation officer on September 27, 1987, who continues to serve as a parole and probation officer. [1977 c.382 Â§Â§9,10; 1981 c.449 Â§3; 1987 c.320 Â§139; 1987 c.901 Â§5; 1999 c.112 Â§3; 1999 c.854 Â§2; 2001 c.687 Â§2]

Â Â Â Â Â  181.654 Certification of certain Law Enforcement Data System employees. (1) A certified police officer or certified reserve officer who leaves police service to become a full-time employee of the Law Enforcement Data System under ORS 181.730 may retain certification, subject to satisfactory completion of any continuing training required by the Department of Public Safety Standards and Training to maintain certification.

Â Â Â Â Â  (2) A full-time employee of the Law Enforcement Data System whose certification has lapsed, or who previously has had equivalent certification with another state or the federal government may, within 30 months following the lapse of certification or end of prior equivalent certification, apply to the department for certification as provided in ORS 181.660 (2). [1987 c.901 Â§11; 1993 c.188 Â§12; 1995 c.624 Â§7; 1997 c.853 Â§8]

Â Â Â Â Â  181.655 Reimbursement for training to local law enforcement units; rules. (1) The Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall provide a reimbursement program to local law enforcement units which send police officers or corrections officers to the training academy operated or authorized by the department. Such reimbursement shall be to defray the cost of salaries and other expenses incurred during the training of the officers.

Â Â Â Â Â  (2) Such reimbursement program shall be supported entirely out of funds maintained in the Police Standards and Training Account after administrative and operational expenses of the board and department can be met from existing revenues.

Â Â Â Â Â  (3) Reimbursement programs shall not apply to nongovernmental organizations.

Â Â Â Â Â  (4) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the provisions of this section.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (1) of this section, a common carrier railroad law enforcement unit shall not be entitled to receive reimbursement of any kind from the department. [1971 c.328 Â§2; 1975 c.290 Â§4; 1977 c.382 Â§14; 1977 c.737 Â§2; 1979 c.410 Â§4; 1997 c.853 Â§9]

Â Â Â Â Â  181.657 Limitation on accreditation of training programs. (1) Notwithstanding ORS 181.640 (1)(g) and 181.650 (3), the Department of Public Safety Standards and Training may not accredit any public safety personnel training program provided by a public safety agency or any educational program as equivalent to the minimum training required for basic certification as a police officer under ORS 181.665.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to Department of State Police training programs or the Oregon Police Corps training program.

Â Â Â Â Â  (3) As used in this section, ÂOregon Police Corps training programÂ means the residential, basic law enforcement training program that is required of Oregon participants in the scholarship program administered by the United States Department of Justice that is designed to address violent crime by helping state and local law enforcement agencies increase the number of officers with advanced education and training assigned to community patrol. [2001 c.734 Â§4; 2003 c.770 Â§6]

Â Â Â Â Â  Note: 181.657 becomes operative on the date specified in section 6, chapter 734, Oregon Laws 2001, as amended by section 4, chapter 770, Oregon Laws 2003 (note following 181.636).

Â Â Â Â Â  181.660 Application of minimum standards and training to certain persons; certification based on experience, education or training. (1) The minimum standards and minimum training requirements established pursuant to ORS 181.640 (1) do not apply to:

Â Â Â Â Â  (a) The Superintendent of State Police.

Â Â Â Â Â  (b) Any individual who is a constable of the justice court.

Â Â Â Â Â  (c) Any sheriffÂs deputy appointed with authority only to receive and serve summons and civil process.

Â Â Â Â Â  (d) Any municipal parole officer.

Â Â Â Â Â  (e) Any dog control officer commissioned by a city or county.

Â Â Â Â Â  (f) Any individual appointed by the Superintendent of State Police under ORS 181.265.

Â Â Â Â Â  (g) An individual performing the duties of a reserve officer who has not been required by the law enforcement unit utilizing the individual to receive training for certification as a certified reserve officer.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training may, upon application of an individual public safety officer, except a youth correction officer, at its discretion, certify the public safety officer as provided in ORS 181.640 (1)(d) upon a finding that the public safety officerÂs professional experience, education or training meets the standards required for certification. [1961 c.721 Â§Â§9,10; 1967 c.305 Â§5; 1969 c.609 Â§8; 1975 c.290 Â§5; 1975 c.356 Â§1; 1977 c.382 Â§4; 1981 c.449 Â§4; 1987 c.901 Â§9; 1991 c.742 Â§5; 1993 c.185 Â§14; 1993 c.594 Â§3; 1995 c.624 Â§8; 1995 c.658 Â§90; 1997 c.853 Â§Â§10,11; 1999 c.867 Â§4]

Â Â Â Â Â  181.661 Procedure prior to denial, suspension or revocation of certification. When the Department of Public Safety Standards and Training denies application or certification or the department or Board on Public Safety Standards and Training believes there is a reasonable basis for suspending or revoking the certification of an instructor or a public safety officer, except a youth correction officer or fire service professional, notice and opportunity for a hearing shall be provided in accordance with rules approved by the board and in accordance with ORS 183.415 prior to suspension or revocation. [1973 c.612 Â§11 (enacted in lieu of 181.663); 1975 c.290 Â§6; 1977 c.382 Â§5; 1991 c.742 Â§6; 1995 c.624 Â§9; 1997 c.853 Â§13; 1999 c.867 Â§5; 2005 c.524 Â§3]

Â Â Â Â Â  181.662 Grounds for denying, suspending or revoking certification of person or accreditation of program; rules. (1) The Department of Public Safety Standards and Training may deny the application for training, or deny, suspend or revoke the certification, of any instructor or public safety officer, except a youth correction officer or fire service professional, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that:

Â Â Â Â Â  (a) The public safety officer or instructor falsified any information submitted on the application for certification or on any documents submitted to the Board on Public Safety Standards and Training or the department.

Â Â Â Â Â  (b) The public safety officer or instructor has been convicted of a crime or violation in this state or any other jurisdiction.

Â Â Â Â Â  (c) The public safety officer or instructor does not meet the applicable minimum standards, minimum training or the terms and conditions established under ORS 181.640 (1)(a) to (d).

Â Â Â Â Â  (2) The department shall deny, suspend or revoke the certification of a fire service professional, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that the fire service professional has been convicted in this state of a crime listed in ORS 137.700 or in any other jurisdiction of a crime that, if committed in this state, would constitute a crime listed in ORS 137.700.

Â Â Â Â Â  (3) The department may deny, suspend or revoke the certification of any fire service professional after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding:

Â Â Â Â Â  (a) That the fire service professional falsified any information submitted on the application for certification or on any documents submitted to the board or the department; or

Â Â Â Â Â  (b) Consistent with ORS 670.280, that the fire service professional is not fit to receive or hold the certification as a result of conviction of a crime in this state, or in any other jurisdiction, other than a crime described in subsection (2) of this section.

Â Â Â Â Â  (4) The department shall deny, suspend or revoke the certification of any public safety officer or instructor, except a youth correction officer, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that the public safety officer or instructor has been discharged for cause from employment as a public safety officer.

Â Â Â Â Â  (5) The department, in consultation with the board, shall adopt rules specifying those crimes and violations for which a conviction requires the denial, suspension or revocation of the certification of a public safety officer or instructor.

Â Â Â Â Â  (6) Notwithstanding the lapse, suspension, revocation or surrender of the certification of a public safety officer or instructor, the department may:

Â Â Â Â Â  (a) Proceed with any investigation of, or any action or disciplinary proceedings against, the public safety officer or instructor; or

Â Â Â Â Â  (b) Revise or render void an order suspending or revoking the certification.

Â Â Â Â Â  (7) The department shall deny, suspend or revoke the accreditation of a training or educational program or any course, subject, facility or instruction thereof if the program, course, subject, facility or instruction is not in compliance with rules adopted or conditions prescribed under ORS 181.640 (1)(g) or 181.650 (3). [1969 c.609 Â§2; 1975 c.290 Â§7; 1977 c.382 Â§6; 1979 c.410 Â§5; 1981 c.449 Â§5; 1987 c.901 Â§8; 1991 c.742 Â§7; 1993 c.185 Â§15; 1993 c.301 Â§5; 1995 c.624 Â§10; 1995 c.768 Â§13; 1997 c.853 Â§14; 1999 c.867 Â§6; 2001 c.104 Â§61; 2001 c.654 Â§1; 2003 c.770 Â§3; 2005 c.448 Â§1; 2005 c.524 Â§2]

Â Â Â Â Â  181.663 [1969 c.609 Â§3; repealed by 1973 c.612 Â§10 (181.661 enacted in lieu of 181.663)]

Â Â Â Â Â  181.664 Judicial review of departmentÂs final order; reapplication for certification; rules. (1) An instructor or a public safety officer, except a youth correction officer, aggrieved by the findings and order of the Department of Public Safety Standards and Training may, as provided in ORS 183.480, file an appeal with the Court of Appeals from the final order of the department.

Â Â Â Â Â  (2) The department shall recommend and the Board on Public Safety Standards and Training shall establish by rule a policy and procedures governing the circumstances under which a public safety officer or instructor who has had certification denied or revoked pursuant to ORS 181.661 and 181.662 and subsection (1) of this section may reapply for certification and specifying the circumstances under which the public safety officer or instructor may not reapply. [1969 c.609 Â§Â§4,5; 1973 c.612 Â§12; 1975 c.290 Â§8; 1977 c.382 Â§7; 1981 c.449 Â§6; 1991 c.742 Â§8; 1993 c.185 Â§16; 1995 c.624 Â§11; 1999 c.112 Â§5; 1999 c.867 Â§7; 2005 c.448 Â§2]

Â Â Â Â Â  181.665 Certification as police officer or certified reserve officer required; extension. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, no person may be employed as a police officer, or utilized as a certified reserve officer, by any law enforcement unit for more than 18 months unless:

Â Â Â Â Â  (a) The person is a citizen of the United States; and

Â Â Â Â Â  (b) The person has been certified as being qualified as a police officer or certified reserve officer under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664 (2).

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a police officer or reserve officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a person employed as a police officer by any law enforcement unit shall commence the training necessary for certification under ORS 181.610 to 181.712 at an academy operated or authorized by the department not later than the 90th day after the date of the officerÂs employment by the law enforcement unit.

Â Â Â Â Â  (4) A law enforcement unit may delay the commencement of training of a police officer for up to 120 days from the date of the officerÂs employment when it considers the delay necessary. When a law enforcement unit delays commencement of a police officerÂs training under this subsection, it shall file a written statement of its reasons with the department.

Â Â Â Â Â  (5) When a delay in the commencement of training necessary for certification under ORS 181.610 to 181.712 at an academy operated or authorized by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (3) and (4) of this section within which the training must be commenced.

Â Â Â Â Â  (6) A person utilized as a certified reserve officer by a law enforcement unit must complete the training necessary for certification under ORS 181.610 to 181.712 at a site approved by the department. [1967 c.305 Â§1; 1969 c.609 Â§9; 1975 c.290 Â§9; 1975 c.356 Â§2; 1979 c.410 Â§6; 1987 c.901 Â§6; 1995 c.624 Â§12; 1997 c.853 Â§15; 1999 c.112 Â§4; 2001 c.687 Â§3]

Â Â Â Â Â  Note: The amendments to 181.665 by section 5, chapter 734, Oregon Laws 2001, become operative on the date specified in section 6, chapter 734, Oregon Laws 2001, as amended by section 4, chapter 770, Oregon Laws 2003 (note following 181.636). 181.665, as amended by section 5, chapter 734, Oregon Laws 2001, is set forth for the userÂs convenience.

Â Â Â Â Â  181.665. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, a person may not be employed as a police officer, or utilized as a certified reserve officer, by any law enforcement unit for more than 18 months unless:

Â Â Â Â Â  (a) The person is a citizen of the United States; and

Â Â Â Â Â  (b) The person has been certified as being qualified as a police officer or certified reserve officer under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664 (2).

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a police officer or reserve officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a person employed as a police officer by any law enforcement unit shall commence the training necessary for certification under ORS 181.610 to 181.712 at an academy operated by the department not later than the 90th day after the date of the officerÂs employment by the law enforcement unit.

Â Â Â Â Â  (4) A law enforcement unit may delay the commencement of training of a police officer for up to 120 days from the date of the officerÂs employment when it considers the delay necessary. When a law enforcement unit delays commencement of a police officerÂs training under this subsection, it shall file a written statement of its reasons with the department.

Â Â Â Â Â  (5) When a delay in the commencement of training necessary for certification under ORS 181.610 to 181.712 at an academy operated by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (3) and (4) of this section within which the training must be commenced.

Â Â Â Â Â  (6) A person utilized as a certified reserve officer by a law enforcement unit must complete the training necessary for certification under ORS 181.610 to 181.712 at a site approved by the department.

Â Â Â Â Â  181.667 Lapse of certification; reapplication for certification; rules; fees. (1)(a) The certification of any police officer who does not serve as a police officer, or any certified reserve officer who is not utilized as a certified reserve officer, for any period of time in excess of three consecutive months is lapsed. Upon reemployment as a police officer, or recommencing service as a reserve officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the certification of a police officer or certified reserve officer does not lapse if the officer:

Â Â Â Â Â  (A) Is on leave from a law enforcement unit; or

Â Â Â Â Â  (B) Is an honorably retired police officer who meets the requirements established by the Department of Public Safety Standards and Training under paragraph (c) of this subsection for maintaining certification.

Â Â Â Â Â  (c) The department, in consultation with the Board on Public Safety Standards and Training, may adopt rules establishing:

Â Â Â Â Â  (A) A program of continuing training for honorably retired police officers that would enable a police officer whose certification would otherwise lapse under paragraph (a) of this subsection to maintain certification for as long as the police officer meets the training requirements; and

Â Â Â Â Â  (B) A fee to be paid by honorably retired police officers to maintain certification under this subsection. The fee may not exceed the costs incurred by the department and board in administering the training program.

Â Â Â Â Â  (2) The certification of any fire service professional, telecommunicator or emergency medical dispatcher who is not utilized as a fire service professional, telecommunicator or emergency medical dispatcher for any period of time in excess of 12 consecutive months, unless the fire service professional, telecommunicator or emergency medical dispatcher is on leave from a public or private safety agency, is lapsed. Upon reemployment as a fire service professional, telecommunicator or emergency medical dispatcher, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712. [1969 c.609 Â§6; 1995 c.624 Â§13; 1997 c.315 Â§1; 1999 c.566 Â§1]

Â Â Â Â Â  181.670 Effect of minimum requirements under authority other than ORS 181.640. Compliance with minimum standards or minimum training recommended pursuant to ORS 181.640 for public safety personnel, except youth correction officers, does not exempt any individual from any minimum requirement for selection or promotion as a police officer or certified reserve officer under ORS 181.260 or under any civil service law, charter or ordinance for a county or city. [1961 c.721 Â§11; 1975 c.290 Â§13; 1977 c.382 Â§13; 1991 c.742 Â§11; 1993 c.185 Â§17; 1995 c.624 Â§14; 1999 c.867 Â§8]

Â Â Â Â Â  181.675 Disclosure of information about public safety officer. (1) The Board on Public Safety Standards and Training and the Department of Public Safety Standards and Training may not disclose a photograph of a public safety officer without the written consent of the public safety officer or the public safety officerÂs employer. This subsection does not apply to the use by the board or department of a photograph of a public safety officer.

Â Â Â Â Â  (2) A public safety agency shall provide the department with access to personnel records of an employee or former employee of the public safety agency if:

Â Â Â Â Â  (a) The department requests access to the records;

Â Â Â Â Â  (b) The department is conducting an investigation under ORS 181.662 relating to the employee or former employeeÂs qualifications for employment, training or certification as a public safety officer; and

Â Â Â Â Â  (c) The records are related to the issue being investigated.

Â Â Â Â Â  (3) A public safety agency that discloses information under subsection (2) of this section is presumed to be acting in good faith and, unless lack of good faith is shown by a preponderance of the evidence, is immune from civil liability from the disclosure or its consequences. For purposes of this subsection, the presumption of good faith is rebutted upon a showing that the public safety agency disclosed the information knowing that the information was false or deliberately misleading or disclosed the information with malicious purpose. [2003 c.770 Â§2]

Â Â Â Â Â  181.679 Civil penalties relating to certification; rules. (1) The Department of Public Safety Standards and Training may impose a civil penalty on a public safety agency for violation of ORS 181.644, 181.652, 181.653 or 181.665.

Â Â Â Â Â  (2) The department shall recommend and the Board on Public Safety Standards and Training by rule shall adopt a schedule establishing civil penalties that may be imposed under subsection (1) of this section. Civil penalties imposed under subsection (1) of this section may not exceed $1,500 for each violation.

Â Â Â Â Â  (3) When the department imposes a civil penalty under subsection (1) of this section, the department shall impose the penalty in the manner provided by ORS 183.745.

Â Â Â Â Â  (4) All penalties recovered under subsection (1) of this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses.

Â Â Â Â Â  (5) When, for the purpose of complying with ORS 181.644, 181.652, 181.653 or 181.665 and after notice from the department that an employee has not met the certification requirements of ORS 181.644, 181.652, 181.653 or 181.665, a public safety agency terminates or reassigns the employee solely because the employee has not met the certification requirements of ORS 181.644, 181.652, 181.653 or 181.665, the public safety agency is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from civil liability for the termination or reassignment. [2005 c.586 Â§2]

Â Â Â Â Â  181.680 [1961 c.721 Â§3; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  181.690 Police Standards and Training Account. (1) There is established in the General Fund of the State Treasury the Police Standards and Training Account. All contributions or other moneys received by the Board on Public Safety Standards and Training or Department of Public Safety Standards and Training shall be paid into the State Treasury and credited to the Police Standards and Training Account. Except as provided in subsection (2) of this section, all moneys in the Police Standards and Training Account are appropriated continuously for and shall be used by the department to carry out the functions of the department under the policies and standards for training and certification approved by the board.

Â Â Â Â Â  (2) Moneys in the Police Standards and Training Account may be transferred to the Department of State Police and the Department of Corrections to defray the training costs of police officers and parole and probation officers and to defray the cost of the Law Enforcement Data System. The amounts transferred under this subsection shall be deposited in the cash accounts of such agencies in accordance with an allotment plan approved by the Oregon Department of Administrative Services. [1961 c.721 Â§7; 1979 c.410 Â§7; 1987 c.320 Â§140; 1993 c.188 Â§13; 1997 c.853 Â§16]

Â Â Â Â Â  181.700 Legislative intent. It is the intent of the Legislative Assembly in creating the Board on Public Safety Standards and Training to provide for the coordination of training programs for police officers, certified reserve officers, corrections officers and parole and probation officers and to set standards. [1961 c.721 Â§14; 1975 c.290 Â§14; 1977 c.382 Â§11; 1995 c.624 Â§15; 1999 c.59 Â§39]

Â Â Â Â Â  181.705 Minimum standards and training requirements not applicable to certain police officers. The minimum standards and training requirements established pursuant to ORS 181.640 (1) do not apply to police officers commissioned by the Governor under ORS 131.880 who have served in that capacity for at least two years immediately preceding October 4, 1977. [1977 c.737 Â§4]

Â Â Â Â Â  181.710 [1969 c.488 Â§Â§5, 6; 1973 c.130 Â§3; 1979 c.92 Â§5; 1981 c.59 Â§1; repealed by 1993 c.188 Â§15]

Â Â Â Â Â  181.711 Department not required to provide training for certification of reserve officers. Nothing in ORS 181.610, 181.640, 181.642, 181.645, 181.650, 181.651, 181.654, 181.660, 181.661, 181.662, 181.664, 181.665, 181.667, 181.670, 181.700 and 181.711 requires:

Â Â Â Â Â  (1) A law enforcement unit to certify individuals who are utilized by the law enforcement unit to perform the duties of a reserve officer; or

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training to provide the training for, or to fund, certification of reserve officers. [1995 c.624 Â§17; 1997 c.853 Â§17]

Â Â Â Â Â  181.712 Child abuse and domestic violence training; report. No later than January 1 of each year, the Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall submit to the Legislative Assembly, as provided in ORS 192.245, a report on the implementation of child abuse and domestic violence training provided by the department. [1995 c.128 Â§3; 1997 c.853 Â§18]

Â Â Â Â Â  181.714 Police Memorial Trust Fund; rules. (1) The Police Memorial Trust Fund is created separate from the General Fund. The fund shall consist of moneys appropriated therefor and gifts and grants thereto and the interest thereon. The fund is continuously appropriated for the purposes of section 1 (2), chapter 508, Oregon Laws 1987.

Â Â Â Â Â  (2) The fund shall be administered by the State Treasurer.

Â Â Â Â Â  (3) The Board on Public Safety Standards and Training, in consultation with the Department of Public Safety Standards and Training, may adopt rules that designate the classifications of public safety personnel killed in the line of duty who may be honored at the memorial created pursuant to section 1, chapter 508, Oregon Laws 1987.

Â Â Â Â Â  (4) The costs of maintenance and relocation of the memorial described in subsection (3) of this section and the costs of an annual memorial service honoring persons killed in the line of duty shall be paid out of the Police Memorial Trust Fund. [1987 c.508 Â§2; subsections (3) and (4) of 2001 Edition enacted as 2001 c.491 Â§1]

CRIMINAL JUSTICE INFORMATION STANDARDS

Â Â Â Â Â  181.715 Criminal Justice Information Standards program; duties. (1) The Department of State Police or another criminal justice agency designated by the Director of the Oregon Department of Administrative Services shall operate a Criminal Justice Information Standards program that coordinates information among state criminal justice agencies. The program shall:

Â Â Â Â Â  (a) Ensure that in developing new information systems, data can be retrieved to support evaluation of criminal justice planning and programs, including, but not limited to, the ability of the programs to reduce future criminal conduct;

Â Â Â Â Â  (b) Ensure that maximum effort is made for the safety of public safety officers;

Â Â Â Â Â  (c) Establish methods and standards for data interchange and information access between criminal justice information systems, in compliance with the technology standards and policies of the Oregon Department of Administrative Services;

Â Â Â Â Â  (d) Design and implement improved applications for exchange of agency information; and

Â Â Â Â Â  (e) Implement the capability to exchange images between criminal justice agencies.

Â Â Â Â Â  (2) The program shall develop a plan to accelerate data sharing and information integration among criminal justice agencies. The plan shall include, but is not limited to, priorities, timelines, development costs, resources needed, the projected ongoing cost of support, critical success factors and any known barriers to accomplishing the plan. Representatives of criminal justice agencies and public safety agencies, including but not limited to local law enforcement agencies, courts of criminal jurisdiction, district attorneys, city attorneys with criminal prosecutive functions, public defender organizations established under ORS chapter 151, community corrections directors, jail managers and county juvenile departments, shall be invited to participate in the planning process. The program shall present the plan to the Director of the Oregon Department of Administrative Services no later than May 30 of each even-numbered year for development of the GovernorÂs budget report. The program shall submit the plan to the Joint Legislative Committee on Information Management and Technology no later than December 31 of each even-numbered year.

Â Â Â Â Â  (3) Notwithstanding the meaning given Âcriminal justice agencyÂ in ORS 181.010, as used in this section and ORS 181.720, Âcriminal justice agencyÂ includes, but is not limited to:

Â Â Â Â Â  (a) The Judicial Department;

Â Â Â Â Â  (b) The Attorney General;

Â Â Â Â Â  (c) The Department of Corrections;

Â Â Â Â Â  (d) The Department of State Police;

Â Â Â Â Â  (e) Any other state agency with law enforcement authority designated by order of the Governor;

Â Â Â Â Â  (f) The Department of Transportation;

Â Â Â Â Â  (g) The State Board of Parole and Post-Prison Supervision;

Â Â Â Â Â  (h) The Department of Public Safety Standards and Training;

Â Â Â Â Â  (i) The State Department of Fish and Wildlife;

Â Â Â Â Â  (j) The Oregon Liquor Control Commission;

Â Â Â Â Â  (k) The Oregon Youth Authority; and

Â Â Â Â Â  (L) The State Commission on Children and Families. [1993 c.188 Â§5; 1997 c.433 Â§4; 1997 c.853 Â§19; 2001 c.936 Â§4]

Â Â Â Â Â  181.720 Duties of state criminal justice agencies. (1) State criminal justice agencies, as part of their biennial budget requests and information resource management plans, shall address the goals of the Criminal Justice Information Standards program with particular attention to:

Â Â Â Â Â  (a) Data access, availability and information sharing among criminal justice agencies; and

Â Â Â Â Â  (b) The plan developed under ORS 181.715.

Â Â Â Â Â  (2) Information resource management plans must be based on industry standards for open systems to the greatest extent possible.

Â Â Â Â Â  (3) A state criminal justice agency shall submit a copy of its information resource management plan to the Criminal Justice Information Standards Advisory Board. [1993 c.188 Â§7; 1997 c.433 Â§17; 2001 c.936 Â§5]

Â Â Â Â Â  181.725 Criminal Justice Information Standards Advisory Board; members; expenses. (1) There is established a Criminal Justice Information Standards Advisory Board to advise the Department of State Police or the criminal justice agency designated by the Director of the Oregon Department of Administrative Services under ORS 181.715 (1) about the departmentÂs or the agencyÂs duties under ORS 181.715. The board consists of the following members:

Â Â Â Â Â  (a) The State Court Administrator or the administratorÂs designee;

Â Â Â Â Â  (b) The Director of the Department of Corrections or the directorÂs designee;

Â Â Â Â Â  (c) The Superintendent of State Police or the superintendentÂs designee;

Â Â Â Â Â  (d) The executive director of the Oregon Criminal Justice Commission or the executive directorÂs designee;

Â Â Â Â Â  (e) The Director of Transportation or the directorÂs designee;

Â Â Â Â Â  (f) The chairperson of the State Board of Parole and Post-Prison Supervision or the chairpersonÂs designee;

Â Â Â Â Â  (g) The Director of the Department of Public Safety Standards and Training or the directorÂs designee;

Â Â Â Â Â  (h) A chief of police designated by the Oregon Association Chiefs of Police;

Â Â Â Â Â  (i) A sheriff designated by the Oregon SheriffsÂ Association;

Â Â Â Â Â  (j) A jail manager designated by the Oregon Jail ManagersÂ Association;

Â Â Â Â Â  (k) A county juvenile department director designated by the Oregon Juvenile Department DirectorsÂ Association;

Â Â Â Â Â  (L) A community corrections agency director designated by the Oregon Association of Community Corrections Directors;

Â Â Â Â Â  (m) A district attorney designated by the Oregon District Attorneys Association;

Â Â Â Â Â  (n) The administrator of the information resource management division of the Oregon Department of Administrative Services or the administratorÂs designee;

Â Â Â Â Â  (o) The Director of the Oregon Youth Authority or the directorÂs designee;

Â Â Â Â Â  (p) The State Fish and Wildlife Director or the directorÂs designee;

Â Â Â Â Â  (q) The administrator of the Oregon Liquor Control Commission or the administratorÂs designee; and

Â Â Â Â Â  (r) The staff director of the State Commission on Children and Families or the staff directorÂs designee.

Â Â Â Â Â  (2) The board shall meet at such times and places as the board deems necessary.

Â Â Â Â Â  (3) The members of the board are not entitled to compensation but are entitled to expenses as provided in ORS 292.495. [1993 c.188 Â§6; 1997 c.433 Â§5; 1997 c.853 Â§20; 2001 c.936 Â§6; 2003 c.14 Â§83]

Â Â Â Â Â  181.730 Law Enforcement Data System established; duties; rules. (1) There is established in the Department of State Police a Law Enforcement Data System.

Â Â Â Â Â  (2) The Law Enforcement Data System shall:

Â Â Â Â Â  (a) Install and maintain a criminal justice telecommunication and information system for storage and retrieval of criminal justice information submitted by criminal justice agencies for the State of Oregon;

Â Â Â Â Â  (b) Function as the control point for access to similar programs operated by other states and the federal government;

Â Â Â Â Â  (c) Undertake other projects as are necessary or appropriate for the speedy collection and dissemination of information relating to crime and criminals; and

Â Â Â Â Â  (d) Provide service as available to all qualified criminal justice agencies and designated agencies.

Â Â Â Â Â  (3) The department may adopt rules establishing procedures for the submission, access and dissemination of information by the Law Enforcement Data System. [1993 c.188 Â§8]

OREGON COMMUNITY CRIME PREVENTION INFORMATION CENTER

Â Â Â Â Â  181.750 Definitions for ORS 181.750 to 181.765. As used in ORS 181.755 to 181.765, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCenterÂ means the Oregon Community Crime Prevention Information Center.

Â Â Â Â Â  (2) ÂCoordinatorÂ means the Coordinator of the Oregon Community Crime Prevention Information Center.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Public Safety Standards and Training.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Department of Public Safety Standards and Training. [Formerly 184.405; 1997 c.853 Â§21]

Â Â Â Â Â  181.755 Oregon Community Crime Prevention Information Center; duties. The Oregon Community Crime Prevention Information Center is created within the Department of Public Safety Standards and Training. The center within the limits of available funds shall:

Â Â Â Â Â  (1) Develop, plan and carry out a comprehensive, long-range, integrated program, implemented by local crime prevention councils, that will mobilize all Oregon residents, including the youth of this state, in a year-round preventive effort to reduce both crime and delinquency;

Â Â Â Â Â  (2) Provide a mechanism to support, unify, promote, implement and evaluate crime prevention efforts;

Â Â Â Â Â  (3) Act as a clearinghouse for crime prevention efforts;

Â Â Â Â Â  (4) Provide a means by which law enforcement and prevention related agencies, civilian personnel and the education community may acquire the resource materials, technical assistance, knowledge and skills necessary to develop, implement and evaluate crime prevention and intervention programs;

Â Â Â Â Â  (5) Provide ongoing, programmatic support to crime prevention efforts of law enforcement and crime prevention councils, enabling them to develop programs within their jurisdiction or community;

Â Â Â Â Â  (6) Assist law enforcement agencies and crime prevention councils to increase the awareness of communities, businesses and governments regarding the need for crime prevention while offering information on current and future programming in their communities and in this state;

Â Â Â Â Â  (7) Increase the availability of resource materials that may be utilized by local crime prevention programs, analyze data, evaluate needs and develop specific crime prevention strategies;

Â Â Â Â Â  (8) Coordinate the efforts of law enforcement agencies and local crime prevention councils and programs to prevent the victimization of children by criminal acts and to prevent the occurrence of criminal behavior by children and young persons through educational programs; and

Â Â Â Â Â  (9) Operate as a resource for local governments and upon the request of any local agency shall:

Â Â Â Â Â  (a) Provide technical assistance and crime prevention programs in the form of on-site visits, resource development and distribution, consultation, community resource identification, utilization, training and promotion of crime prevention programs or activities;

Â Â Â Â Â  (b) Review master copies of materials and resources, with the concurrence of any Oregon crime prevention association, for the purpose of increasing program efficiency, effectiveness and consistency;

Â Â Â Â Â  (c) Provide assistance in increasing the knowledge of community, business and governmental leaders concerning the theory and operation of crime prevention and how their involvement will assist in efforts to prevent crime;

Â Â Â Â Â  (d) Provide resource materials to and assistance in developing the skills of law enforcement personnel, which materials and skills are necessary to create successful crime prevention strategies that meet the needs of specific regions and communities throughout the state;

Â Â Â Â Â  (e) Act as a liaison between local, state and national agencies concerning crime prevention issues; and

Â Â Â Â Â  (f) Coordinate efforts with any statewide crime prevention association and receive from the association advice and direction for the operation of the center and related activities. [Formerly 184.407; 1997 c.853 Â§22]

Â Â Â Â Â  181.760 Coordinator; appointment; duties. (1) The Oregon Community Crime Prevention Information Center is under the supervision and control of the coordinator who is responsible for the performance of the duties, functions and powers of the center.

Â Â Â Â Â  (2) The Director of the Department of Public Safety Standards and Training shall appoint the coordinator who shall have experience and knowledge in the area of crime prevention.

Â Â Â Â Â  (3) The coordinator shall receive a salary as provided by law or, if not so provided, as prescribed by the director.

Â Â Â Â Â  (4) The coordinator is authorized to solicit, receive and expend grants, including matching grants, from private sources to aid in carrying out the provisions of ORS 181.750 to 181.765. [Formerly 184.409]

Â Â Â Â Â  181.765 Advisory committee; meetings; expenses. (1) To aid and advise the coordinator in the performance of the functions of the Oregon Community Crime Prevention Information Center, an advisory committee may be established.

Â Â Â Â Â  (2) The committee shall meet at such times and places as shall be determined by the coordinator.

Â Â Â Â Â  (3) Legislative members shall receive no compensation or per diem for services as members but may receive actual and necessary travel and other expenses under ORS 171.072 from funds appropriated to the Legislative Assembly. Other members of the committee shall be entitled to expenses as provided in ORS 292.495. [Formerly 184.411]

PUBLIC SAFETY PERSONNEL GENERALLY

Â Â Â Â Â  181.850 Enforcement of federal immigration laws. (1) No law enforcement agency of the State of Oregon or of any political subdivision of the state shall use agency moneys, equipment or personnel for the purpose of detecting or apprehending persons whose only violation of law is that they are persons of foreign citizenship present in the United States in violation of federal immigration laws.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a law enforcement agency may exchange information with the United States Bureau of Immigration and Customs Enforcement, the United States Bureau of Citizenship and Immigration Services and the United States Bureau of Customs and Border Protection in order to:

Â Â Â Â Â  (a) Verify the immigration status of a person if the person is arrested for any criminal offense; or

Â Â Â Â Â  (b) Request criminal investigation information with reference to persons named in records of the United States Bureau of Immigration and Customs Enforcement, the United States Bureau of Citizenship and Immigration Services or the United States Bureau of Customs and Border Protection.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a law enforcement agency may arrest any person who:

Â Â Â Â Â  (a) Is charged by the United States with a criminal violation of federal immigration laws under Title II of the Immigration and Nationality Act or 18 U.S.C. 1015, 1422 to 1429 or 1505; and

Â Â Â Â Â  (b) Is subject to arrest for the crime pursuant to a warrant of arrest issued by a federal magistrate.

Â Â Â Â Â  (4) For purposes of subsection (1) of this section, the Bureau of Labor and Industries is not a law enforcement agency.

Â Â Â Â Â  (5) As used in this section, Âwarrant of arrestÂ has the meaning given that term in ORS 131.005. [1987 c.467 Â§1; 2003 c.571 Â§1]

Â Â Â Â Â  181.852 Disclosure of information about certain employees of law enforcement agencies. (1) As used in this section:

Â Â Â Â Â  (a) ÂDesignated agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (b) ÂInformationÂ includes, but is not limited to, an address, telephone number, date of birth and photograph.

Â Â Â Â Â  (c) ÂLaw enforcement agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (2) Unless a law other than ORS 192.410 to 192.505 requires disclosure or the employee consents in writing to the disclosure, a law enforcement agency may not disclose information about an employee of the agency while the employee is assigned duties the agency considers undercover investigative duties and for a period of six months after the conclusion of those duties.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to disclosure of information to:

Â Â Â Â Â  (a) A district attorney.

Â Â Â Â Â  (b) The Attorney General.

Â Â Â Â Â  (c) A law enforcement agency.

Â Â Â Â Â  (d) A court.

Â Â Â Â Â  (e) The Department of Public Safety Standards and Training.

Â Â Â Â Â  (f) A designated agency.

Â Â Â Â Â  (g) A citizen review body designated by a law enforcement agency.

Â Â Â Â Â  (4) A person injured by a violation of subsection (2) of this section may bring a civil action for damages against the law enforcement agency. [1999 c.855 Â§2]

Â Â Â Â Â  181.854 Disclosure of information about certain public safety employees. (1) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given that term in ORS 192.410.

Â Â Â Â Â  (b) ÂPublic safety employeeÂ means a certified reserve officer, corrections officer, parole and probation officer, police officer or youth correction officer as those terms are defined in ORS 181.610.

Â Â Â Â Â  (2) A public body may not disclose a photograph of a public safety employee of the public body without the written consent of the employee. This subsection does not apply to the use by the public body of a photograph of a public safety employee.

Â Â Â Â Â  (3) A public body may not disclose information about a personnel investigation of a public safety employee of the public body if the investigation does not result in discipline of the employee.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply:

Â Â Â Â Â  (a) When the public interest requires disclosure of the information.

Â Â Â Â Â  (b) When the employee consents to disclosure in writing.

Â Â Â Â Â  (c) When disclosure is necessary for an investigation by the public body, the Department of Public Safety Standards and Training or a citizen review body designated by the public body.

Â Â Â Â Â  (d) When the public body determines that nondisclosure of the information would adversely affect the confidence of the public in the public body.

Â Â Â Â Â  (5) If an investigation of a public safety employee of a public body results from a complaint, the public body may disclose to the complainant the disposition of the complaint and, to the extent the public body considers necessary to explain the action of the public body on the complaint, a written summary of information obtained in the investigation.

Â Â Â Â Â  (6) A public body must notify a public safety employee of the public body if the public body receives a request for:

Â Â Â Â Â  (a) A photograph of the employee.

Â Â Â Â Â  (b) Information about the employee that is exempt from disclosure under ORS 192.502 (2), (3) or (33).

Â Â Â Â Â  (c) Information about the employee that is prohibited from disclosure by subsection (3) of this section. [1999 c.855 Â§3; 2005 c.397 Â§2]

Â Â Â Â Â  181.860 Peer support counseling sessions; confidentiality; admissibility as evidence. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂEmergency services providerÂ means any public employer that employs persons to provide firefighting services.

Â Â Â Â Â  (b) ÂEmergency services personnelÂ means any employee of an emergency services provider who is engaged in providing firefighting services.

Â Â Â Â Â  (c) ÂEmployee assistance programÂ means a program established by a law enforcement agency or emergency services provider to provide counseling or support services to employees of the law enforcement agency or emergency services provider.

Â Â Â Â Â  (d) ÂLaw enforcement agencyÂ means any county sheriff, municipal police department, the Oregon State Police and any state or local public body that employs public safety personnel.

Â Â Â Â Â  (e) ÂPublic safety personnelÂ means a sheriff, deputy sheriff, municipal police officer, state police officer, parole and probation officer, corrections employee, certified reserve officer, telecommunicator or emergency medical dispatcher.

Â Â Â Â Â  (2) Any communication made by a participant or counselor in a peer support counseling session conducted by a law enforcement agency or by an emergency services provider for public safety personnel or emergency services personnel, and any oral or written information conveyed in the peer support counseling session, is confidential and may not be disclosed by any person participating in the peer support counseling session.

Â Â Â Â Â  (3) Any communication relating to a peer support counseling session made confidential under subsection (2) of this section that is made between counselors, between counselors and the supervisors or staff of an employee assistance program, or between the supervisors or staff of an employee assistance program, is confidential and may not be disclosed.

Â Â Â Â Â  (4) The provisions of this section apply only to peer support counseling sessions conducted by an employee or other person who:

Â Â Â Â Â  (a) Has been designated by a law enforcement agency or emergency services provider, or by an employee assistance program, to act as a counselor; and

Â Â Â Â Â  (b) Has received training in counseling and in providing emotional and moral support to public safety personnel or emergency services personnel who have been involved in emotionally traumatic incidents by reason of their employment.

Â Â Â Â Â  (5) The provisions of this section apply to all oral communications, notes, records and reports arising out of a peer support counseling session. Any notes, records or reports arising out of a peer support counseling session are not public records for the purpose of ORS 192.410 to 192.505.

Â Â Â Â Â  (6) Any communication made by a participant or counselor in a peer support counseling session subject to this section, and any oral or written information conveyed in a peer support counseling session subject to this section, is not admissible in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. Communications and information made confidential under this section may not be disclosed by the participants in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. The limitations on disclosure imposed by this subsection include disclosure during any discovery conducted as part of an adjudicatory proceeding.

Â Â Â Â Â  (7) Nothing in this section limits the discovery or introduction in evidence of knowledge acquired by any public safety personnel or emergency services personnel from observation made during the course of employment, or material or information acquired during the course of employment, that is otherwise subject to discovery or introduction in evidence.

Â Â Â Â Â  (8) This section does not apply to:

Â Â Â Â Â  (a) Any threat of suicide or homicide made by a participant in a peer support counseling session, or any information conveyed in a peer support counseling session relating to a threat of suicide or homicide;

Â Â Â Â Â  (b) Any information relating to abuse of children or of the elderly, or other information that is required to be reported by law; or

Â Â Â Â Â  (c) Any admission of criminal conduct.

Â Â Â Â Â  (9) This section does not prohibit any communications between counselors who conduct peer support counseling sessions, or any communications between counselors and the supervisors or staff of an employee assistance program. [1999 c.455 Â§1; 2001 c.687 Â§4; 2005 c.264 Â§20]

REGULATION OF PRIVATE SECURITY SERVICE PROVIDERS

Â Â Â Â Â  181.870 Definitions. As used in ORS 181.620, 181.870 to 181.887, 181.991 and 203.090:

Â Â Â Â Â  (1) ÂCertificationÂ means recognition by the Department of Public Safety Standards and Training that a private security professional meets all of the qualifications listed in ORS 181.875.

Â Â Â Â Â  (2) ÂExecutive managerÂ means a person:

Â Â Â Â Â  (a) Who is authorized to act on behalf of a company or business in matters of licensure and certification;

Â Â Â Â Â  (b) Who is authorized to hire and terminate personnel;

Â Â Â Â Â  (c) Whose primary responsibility is the management of certified private security professionals; and

Â Â Â Â Â  (d) Who has final responsibility for a companyÂs or businessÂs compliance with ORS 181.870 to 181.887.

Â Â Â Â Â  (3) ÂInstructorÂ means any person who has been certified by the department as meeting the requirements to provide instruction to private security providers or applicants.

Â Â Â Â Â  (4) ÂLicenseÂ means recognition by the department that an executive manager or supervisory manager meets the requirements adopted by the Board on Public Safety Standards and Training as necessary to provide private security services.

Â Â Â Â Â  (5) ÂPrimary responsibilityÂ means an activity that is fundamental to, and required or expected in, the regular course of employment and is not merely incidental to employment.

Â Â Â Â Â  (6) ÂPrivate security professionalÂ means an individual who performs, as the individualÂs primary responsibility, private security services for consideration, regardless of whether the individual, while performing the private security services, is armed or unarmed or wears a uniform or plain clothes, and regardless of whether the individual is employed part-time or full-time to perform private security services.

Â Â Â Â Â  (7) ÂPrivate security providerÂ means any individual who performs the functions of a private security professional, executive manager, supervisory manager or instructor.

Â Â Â Â Â  (8) ÂPrivate security servicesÂ means the performance of at least one of the following activities:

Â Â Â Â Â  (a) Observing and reporting unlawful activity.

Â Â Â Â Â  (b) Preventing or detecting theft or misappropriation of goods, money or other items of value.

Â Â Â Â Â  (c) Protecting individuals or property, including but not limited to proprietary information, from harm or misappropriation.

Â Â Â Â Â  (d) Controlling access to premises being protected.

Â Â Â Â Â  (e) Securely moving prisoners.

Â Â Â Â Â  (f) Taking enforcement action by detaining persons or placing persons under arrest under ORS 133.225.

Â Â Â Â Â  (g) Providing canine services for guarding premises or for detecting unlawful devices or substances.

Â Â Â Â Â  (9) ÂSupervisory managerÂ means an employee of or a person supervised by an executive manager who has as a primary responsibility the supervision of certified private security professionals. [1995 c.510 Â§1a; 1997 c.588 Â§1; 1997 c.853 Â§23; 1999 c.198 Â§1; 2001 c.498 Â§1; 2003 c.14 Â§84; 2003 c.546 Â§3; 2005 c.447 Â§1]

Â Â Â Â Â  181.871 Applicability. (1) ORS 181.870 to 181.887 do not apply to:

Â Â Â Â Â  (a) A person certified by the Department of Public Safety Standards and Training as a police officer or a parole and probation officer.

Â Â Â Â Â  (b) A law enforcement officer of the United States.

Â Â Â Â Â  (c) An officer or employee of this state, Oregon Health and Science University established by ORS 353.020 or the United States while performing duties of the office or employment.

Â Â Â Â Â  (d) A person appointed or commissioned by the Governor to perform law enforcement or security services.

Â Â Â Â Â  (e) An attorney admitted to practice law in this state while engaged in the practice of law.

Â Â Â Â Â  (f) An insurance adjuster licensed in this state while performing duties authorized by the license.

Â Â Â Â Â  (g) A person who monitors fire alarm systems and other alarm systems that are not designed to detect unauthorized intrusions while monitoring such systems.

Â Â Â Â Â  (h) A person while protecting the personÂs property.

Â Â Â Â Â  (i) A person who repairs and installs intrusion alarms while repairing or installing intrusion alarms.

Â Â Â Â Â  (j) A person acting as an investigator as defined in ORS 703.401.

Â Â Â Â Â  (k) A person performing crowd management or guest services, including, but not limited to, a person described as a ticket taker, an usher, a parking attendant or event staff or a person employed for the purpose of age verification by a licensee of the Oregon Liquor Control Commission, who is not armed and is not hired with the primary responsibility of taking enforcement action as described in ORS 181.870 (8)(f).

Â Â Â Â Â  (L) A person performing security services at a facility regulated by the United States Nuclear Regulatory Commission if the facility is operated by the personÂs employer.

Â Â Â Â Â  (m) An individual while on active duty as a member of the armed services or while performing duties as a law enforcement officer.

Â Â Â Â Â  (n) An employee of a financial institution who has been designated as a security officer for the financial institution pursuant to the Bank Protection Act of 1968 (12 U.S.C. 1881 et seq.) and regulations adopted thereunder or pursuant to ORS 723.276 (5).

Â Â Â Â Â  (2) The exemption provided by subsection (1)(k) of this section applies only:

Â Â Â Â Â  (a) If there is at least one person on-site who is certified or licensed under ORS 181.878 for every 10 or fewer uncertified persons performing the services described in subsection (1)(k) of this section;

Â Â Â Â Â  (b) If any enforcement action, as described in ORS 181.870 (8)(f), other than incidental or temporary action, is taken by or under the supervision of a person certified or licensed under ORS 181.878; and

Â Â Â Â Â  (c) During the time when a crowd has assembled for the purpose of attending or taking part in an organized event, including pre-event assembly, event operation hours and post-event departure activities. [1995 c.510 Â§2; 1997 c.588 Â§2; 1997 c.853 Â§24; 1997 c.870 Â§25; 1999 c.198 Â§6; 1999 c.291 Â§29; 2001 c.498 Â§2; 2001 c.838 Â§22; 2003 c.14 Â§85; 2003 c.546 Â§5; 2005 c.447 Â§2]

Â Â Â Â Â  181.873 Prohibited acts; temporary assignment of person not certified allowed. (1) It is unlawful:

Â Â Â Â Â  (a) For a person to engage in the business of, or perform any service as a private security professional, or to offer services in such capacity unless the person has obtained a certificate under ORS 181.878.

Â Â Â Â Â  (b) For a person to engage in the business of, or perform any service as an executive manager or supervisory manager, or to offer services in such capacities unless the person has obtained a license under ORS 181.878.

Â Â Â Â Â  (c) For a person to perform supervisory duties over persons performing crowd management or guest services, as described in ORS 181.871, unless the person has obtained a license or certificate under ORS 181.878.

Â Â Â Â Â  (d) Except as otherwise provided in subsection (2) of this section, for an executive manager to assign a person to perform private security services unless the person is certified as a private security professional under ORS 181.878.

Â Â Â Â Â  (2) An executive manager may temporarily assign a person who is not certified as required by this section to perform private security services within this state for a period of time not to exceed 90 days if:

Â Â Â Â Â  (a) The person is employed in another state;

Â Â Â Â Â  (b) The person holds a private security professionalÂs certification or license from the other state; and

Â Â Â Â Â  (c) The certification or licensing standards of the other state meet or exceed the standards of this state. [1995 c.510 Â§3; 2001 c.498 Â§3; 2003 c.546 Â§7; 2005 c.447 Â§3]

Â Â Â Â Â  181.875 Qualifications for private security professional; rules. (1) An applicant for certification as a private security professional:

Â Â Â Â Â  (a) Must be:

Â Â Â Â Â  (A) At least 18 years of age, if an applicant for certification as an unarmed private security professional; or

Â Â Â Â Â  (B) At least 21 years of age, if an applicant for certification as an armed private security professional;

Â Â Â Â Â  (b) Must have satisfactorily completed training requirements approved by the Board on Public Safety Standards and Training; and

Â Â Â Â Â  (c) Must not be required to register or be registered as a sex offender under ORS 181.595, 181.596 or 181.597.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training, in consultation with the board, shall adopt rules specifying those crimes for which a conviction requires the denial or revocation of certification as a private security professional or instructor. [1995 c.510 Â§4; 1997 c.588 Â§5; 1999 c.198 Â§3; 2001 c.288 Â§1; 2001 c.654 Â§2a; 2005 c.447 Â§4]

Â Â Â Â Â  181.876 Application procedure. An applicant for certification as a private security professional shall submit a written application to the Department of Public Safety Standards and Training. The application must be on a form approved by the department, contain all the information required by the department and be made under oath to the department. [1995 c.510 Â§5; 1997 c.588 Â§6; 1997 c.853 Â§25; 1999 c.198 Â§4; 2001 c.654 Â§3; 2005 c.447 Â§5]

Â Â Â Â Â  181.877 Qualifications for executive manager or supervisory manager. An applicant for licensure as an executive manager or supervisory manager must meet the qualifications set forth in ORS 181.875. [2001 c.288 Â§3; 2001 c.498 Â§4a; 2003 c.546 Â§10]

Â Â Â Â Â  181.878 Board on Public Safety Standards and Training to establish standards; department to establish procedures and fees; rules. (1) The Board on Public Safety Standards and Training shall establish standards for:

Â Â Â Â Â  (a) Issuing, denying, renewing and revoking licenses for executive managers and supervisory managers; and

Â Â Â Â Â  (b) Reviewing the private security services of executive managers in relation to the licensing and certification standards set forth in ORS 181.870 to 181.887.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, to promote consistent standards for private security services by improving the competence of private security providers, the board, in conjunction with the Private Security Policy Committee, shall establish reasonable minimum standards of physical, emotional, intellectual and moral fitness for private security providers.

Â Â Â Â Â  (3) The board, in consultation with the Department of Public Safety Standards and Training, may establish by rule accreditation standards for required training programs. The board, in consultation with the Private Security Policy Committee, may establish to what extent training or educational programs offered by employers may be considered equivalent to required training programs.

Â Â Â Â Â  (4) The department shall:

Â Â Â Â Â  (a) Establish and carry out procedures for issuing, denying, renewing and revoking, subject to terms and conditions imposed by the department, a private security providerÂs certificate or license;

Â Â Â Â Â  (b) In collaboration with the Private Security Policy Committee, recommend for approval by the board the content of and standards for all training courses and testing required for certification as a private security professional and the standards for all instructors providing the training;

Â Â Â Â Â  (c) Establish procedures in consultation with the board for temporary assignment of persons performing private security services for a period of no longer than 120 days while an application for certification is being processed;

Â Â Â Â Â  (d) In collaboration with the Private Security Policy Committee, establish fees for issuing certificates and licenses to private security providers. The fees may not exceed the prorated direct costs of administering:

Â Â Â Â Â  (A) The certification or licensing program required by this section;

Â Â Â Â Â  (B) The criminal records checks required by ORS 181.880; and

Â Â Â Â Â  (C) Any training program required by rules of the department or board; and

Â Â Â Â Â  (e) In collaboration with the Private Security Policy Committee, establish fees for accrediting training programs offered by employers.

Â Â Â Â Â  (5) In establishing procedures for issuing certificates and licenses under subsection (4)(a) of this section, the department shall establish a procedure for issuing a certificate or license to a person upon submission by the person of proof of successful completion of a training program accredited by the board pursuant to subsection (3) of this section as being equivalent to the required training program offered by the department.

Â Â Â Â Â  (6) The department shall investigate alleged violations of the provisions of ORS 181.870 to 181.887 and of any rules adopted by the department or the board.

Â Â Â Â Â  (7) The department and the board may adopt rules necessary to carry out their duties under ORS 181.870 to 181.887 and 181.991. For efficiency, the department and board may adopt rules jointly as a single set of combined rules. [1995 c.510 Â§6; 1997 c.588 Â§7; 1997 c.853 Â§26; 1999 c.198 Â§5; 2001 c.498 Â§5; 2003 c.546 Â§12; 2005 c.447 Â§6]

Â Â Â Â Â  181.880 Licenses and certificates; issuance; duration. (1) A license or certificate issued by the Department of Public Safety Standards and Training under ORS 181.878 expires two years following the date of issuance or on the assigned renewal date.

Â Â Â Â Â  (2) The department shall offer certificates or licenses to private security providers in levels and categories as established by the Board on Public Safety Standards and Training in consultation with the department.

Â Â Â Â Â  (3) Upon receipt of an application for certification under ORS 181.876, the department shall forward a complete set of the applicantÂs fingerprints to the Department of State Police and request that the Department of State Police conduct a nationwide criminal records check of the applicant as provided in ORS 181.534. Notwithstanding ORS 181.534 (5) and (6), the Department of State Police shall maintain in the departmentÂs files the fingerprint cards used to conduct the criminal records check. [1995 c.510 Â§Â§7,18; 1997 c.853 Â§27; 1999 c.198 Â§2; 2005 c.730 Â§Â§11,80]

Â Â Â Â Â  181.882 Hearing if license or certificate denied, suspended or revoked. (1) If the Board on Public Safety Standards and Training or the Department of Public Safety Standards and Training denies a license or certificate or declines to renew a license or certificate or suspends or revokes a license or certificate, opportunity for a hearing consistent with the provisions of ORS 181.661 shall be afforded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders issued after a hearing under subsection (1) of this section shall be as provided in ORS chapter 183. [1995 c.510 Â§8; 1997 c.853 Â§28]

Â Â Â Â Â  181.883 [1995 c.510 Â§9; 1997 c.588 Â§3; 1997 c.853 Â§29a; 2001 c.288 Â§5; 2003 c.546 Â§6; repealed by 2005 c.447 Â§16]

Â Â Â Â Â  181.885 Effect of being charged with crime. (1) If a private security provider is charged with a crime, the private security provider shall notify the private security providerÂs employer, or, if the private security provider is not employed, the Department of Public Safety Standards and Training, of that fact not later than 48 hours after the charge is filed.

Â Â Â Â Â  (2) If an executive manager knows that an employee has been charged with a crime, the executive manager shall notify the department of that fact not later than 48 hours after the executive manager acquired the knowledge.

Â Â Â Â Â  (3) The department may suspend the certificate or license of a private security provider charged with a crime pending disposition of the charge.

Â Â Â Â Â  (4) If an applicant for certification or licensure as a private security provider is charged with a crime, the applicant shall notify the department of that fact not later than 48 hours after the charge is filed. [1995 c.510 Â§10; 1997 c.853 Â§30; 2003 c.546 Â§4]

Â Â Â Â Â  181.886 Persons providing private security services on September 9, 1995. Any person engaged in providing private security services on September 9, 1995, shall file an application for a license or certificate within 180 days after September 9, 1995. Such persons may continue providing private security services without a license or certificate until a license or certificate is issued or denied. [1995 c.510 Â§11]

Â Â Â Â Â  181.887 Disposition of funds received by department. All moneys received by the Department of Public Safety Standards and Training under ORS 181.870 to 181.887 and 181.991, including penalties recovered under ORS 181.991 (2), shall be paid into the General Fund in the State Treasury and placed to the credit of the Police Standards and Training Account established in ORS 181.690 and used exclusively by the department to carry out the duties imposed by ORS 181.870 to 181.887 and 181.991. [1995 c.510 Â§12; 1997 c.853 Â§31; 2005 c.447 Â§12]

Â Â Â Â Â  181.889 [1995 c.510 Â§15; 1997 c.853 Â§32; repealed by 2003 c.546 Â§14]

PENALTIES

Â Â Â Â Â  181.990 Penalties. Violation of ORS 181.140 is a Class A misdemeanor. [Amended by 1971 c.743 Â§343]

Â Â Â Â Â  181.991 Penalties relating to regulation of private security services; criminal and civil. (1) A person commits a:

Â Â Â Â Â  (a) Class A misdemeanor if the person knowingly falsifies any information pertinent to an application for a license or certificate under ORS 181.870 to 181.887.

Â Â Â Â Â  (b) Class A violation if the person provides private security services as a private security professional without being certified to do so under ORS 181.878 and having in the personÂs possession the certificate issued under ORS 181.878.

Â Â Â Â Â  (2) In addition to any other liability or penalty provided by law, the Board on Public Safety Standards and Training may impose a civil penalty not to exceed $1,500 for a violation of any provision of ORS 181.870 to 181.887 or any rule adopted by the Board on Public Safety Standards and Training or Department of Public Safety Standards and Training pursuant to ORS 181.870 to 181.887.

Â Â Â Â Â  (3) Judicial review of civil penalties imposed under subsection (2) of this section shall be as provided under ORS 183.480. [1995 c.510 Â§Â§13,14; 1997 c.853 Â§33; 2005 c.447 Â§8]

_______________



Chapter 182

Chapter 182 Â State Administrative Agencies

2005 EDITION

STATE ADMINISTRATIVE AGENCIES

EXECUTIVE BRANCH; ORGANIZATION

STATE ADMINISTRATIVE AGENCIES GENERALLY

182.010Â Â Â Â  Nonattendance of member of board or commission at meetings as forfeiting office; appointment of successor

182.020Â Â Â Â  Notice of meetings of boards and commissions; reporting of absences

182.030Â Â Â Â  Employment of persons advocating violent overthrow of the Government of the United States or Oregon prohibited

182.040Â Â Â Â  Boards and commissions to pay counties for services; exceptions

182.050Â Â Â Â  Time and manner of payment to counties

182.060Â Â Â Â  County clerk to record instruments affecting realty for state boards and commissions

182.080Â Â Â Â  Effect of repeal or amendment of statute authorizing state agency to collect, receive and expend moneys

182.090Â Â Â Â  State agency to pay attorney fees and expenses when court finds for petitioner and that agency acted unreasonably

182.100Â Â Â Â  Affirmative action policy; implementation on appointments

182.105Â Â Â Â  Information concerning tax benefits of providing child care under employee benefit plan

182.109Â Â Â Â  Agency actions to carry out state policies for persons with disabilities

182.112Â Â Â Â  Title to property acquired by state agency in name of state

INFORMATION SYSTEMS SECURITY

182.122Â Â Â Â  Information systems security in executive department; rules

182.124Â Â Â Â  Information systems security for Secretary of State, State Treasurer and Attorney General

IMPACT OF STATE AGENCY ACTION ON FAMILIES

182.151Â Â Â Â  Assessment of impact of state agency action on families

182.152Â Â Â Â  No right or benefit created

RELATIONSHIP OF STATE AGENCIES WITH INDIAN TRIBES

182.162Â Â Â Â  Definitions for ORS 182.162 to 182.168

182.164Â Â Â Â  State agencies to develop and implement policy on relationship with tribes; cooperation with tribes

182.166Â Â Â Â  Training of state agency managers and employees who communicate with tribes; annual meetings of representatives of agencies and tribes; annual reports by state agencies

182.168Â Â Â Â  No right of action created by ORS 182.162 to 182.168

EMPLOYEE SUGGESTION PROGRAM

(Generally)

182.310Â Â Â Â  Definitions for ORS 182.310 to 182.360

182.320Â Â Â Â  Employee Suggestion Awards Commission; authority; rules

182.330Â Â Â Â  Commission determination final

182.360Â Â Â Â  Costs and payment of cash awards and administrative expenses

(Productivity Improvement Programs)

182.365Â Â Â Â  Legislative findings; definitions for ORS 182.365 to 182.400

182.375Â Â Â Â  State Productivity Improvement Revolving Fund; creation; sources; uses

182.380Â Â Â Â  Credit of certain savings to General Fund

182.385Â Â Â Â  Identification of reduced expenses resulting from improved efficiency

182.390Â Â Â Â  Plan for increased efficiency

182.395Â Â Â Â  Ineligibility of new programs for credits

182.400Â Â Â Â  Report on productivity improvement program

RULES GOVERNING AGENCY-PROVIDED HOUSING

182.415Â Â Â Â  Definitions for ORS 182.415 to 182.435

182.425Â Â Â Â  State agency required to collect rental for housing provided to employees; provision of furnishings prohibited; determination of fair rental value

182.435Â Â Â Â  Schedule of reduction from fair rental value

SEMI-INDEPENDENT STATE AGENCIES

(Listing of Semi-Independent State Agencies)

182.451Â Â Â Â  State Board of Massage Therapists; Physical Therapist Licensing Board; State Landscape Contractors Board

182.454Â Â Â Â  Other semi-independent state agencies

(General Provisions Relating to Semi-Independent State Agencies)

182.456Â Â Â Â  Definitions for ORS 182.456 to 182.472

182.460Â Â Â Â  Statutory provisions applicable to semi-independent state agencies

182.462Â Â Â Â  Budgets for semi-independent state agencies; annual financial statements; disposition of civil penalties; rules

182.464Â Â Â Â  Audit by Secretary of State

182.466Â Â Â Â  Powers of semi-independent state agencies; fees; rules

182.468Â Â Â Â  Administrators

182.470Â Â Â Â  Depository accounts for moneys collected or received by semi-independent state agencies

182.472Â Â Â Â  Reports

OMBUDSMAN SERVICES

182.500Â Â Â Â  Mandatory report to Governor by person performing ombudsman services

EVIDENCE-BASED PROGRAMS

182.515Â Â Â Â  Definitions for ORS 182.515 and 182.525

182.525Â Â Â Â  Mandatory expenditures for evidence-based programs; biennial report; rules

CROSS-REFERENCES

Â Â Â Â Â  Note: Consult the statutory reference after the name of the agency or officer in the following

list to determine the correct statutory designation of the agency or officer.

The following list does not, in certain cases, contain the statutory designations of those state

officers or agencies subordinate to the principal officers or agencies listed.

Access and Habitat Board, 496.228

Accountancy, Oregon Board of, 673.410

Peer Review Oversight Committee, 673.455

Acupuncture Advisory Committee, 677.780

Address Confidentiality Program [Department of Justice], 192.822

Adjutant General, 396.150, Const. Art. X, Â§3

Adjutants General, Assistant, 396.165

Administrative Hearings, Office of [Employment Department], 183.605

Administrative Hearings Oversight Committee, Office of, 183.690

Administrative Law Judges [Workers' Compensation Board], 656.724

Administrative Services, Oregon Department of, 184.305

Adult Offender Supervision, Interstate Commission for, 144.600 (Article III)

Adult Offender Supervision, Oregon State Council for, 144.600 (Article IV)

Advocacy Commissions Office, Oregon, 185.005

Administrator, 185.010

Affirmative Action, Director of, 243.315

Agricultural Development Division [State Department of Agriculture], 576.009

Agricultural experiment stations, Ch. 567

Agriculture

Director of, 561.010

State Board of, 561.372

State Department of, 561.010

Airports, rural, pilot program [Oregon Department of Aviation], 836.642

Alcohol and Drug Abuse Programs, Governor's Council on, 430.255

Alcohol Education Program [Oregon Liquor Control Commission], 471.541

Alcohol Server Education Advisory Committee, 471.547

All-Terrain Vehicle Account Allocation Committee, 390.565

Anatomy, Demonstrator of [Oregon Health and Science University], 97.170

Anhydrous Ammonia Additive Review Committee, 561.760

Apiary Inspector, Chief, 602.020

Appraiser Certification and Licensure Board, 674.305

Apprenticeship and Training Council, State, 660.110

Architect Examiners, State Board of, 671.120

Archivist, State, 357.815

Armed Forces Court of Appeals for Oregon, 398.420

Chief Judge, 398.420

Arts Commission, Oregon, 359.020

Asian Affairs, Commission on, 185.610

Asset Forfeiture Oversight Advisory Committee, 475A.155

Athletic Trainers, Board of [Oregon Health Licensing Agency], 688.705

Attorney General, 180.010

Audits, Division of [Secretary of State], 297.010

Aviation

Department of, Oregon, 835.100

Director of, 835.106

Board, State, 835.102

Ballast Water Management, Task Force on (sunsets January 8, 2007), 2005 c.62 Â§1

Bar, Oregon State, 9.010

Board of Governors, 9.025

House of delegates, 9.136

Beef Council, Oregon, 577.210

Beginning teacher and administrator mentorship program [State Board of Education], 329.795

Bicycle lane and path advisory committee [Department of Transportation], 366.112

Bicycle safety program [Department of Transportation], 802.325

Black Affairs, Commission on, 185.420

Blind, Commission for the, 346.120

Blind, Industries for the, 346.190

Blind, Oregon State School for the, 346.010

Boiler Rules, Board of, 480.535

Boxing and Wrestling Commission, Oregon State, 463.113

Brain, Biology and Machine, Center for [University of Oregon], 352.046

Brownfields Cleanup Program, Oregon Coalition [Economic and Community Development

Department], 285A.190

Building Codes Structures Board, 455.132

Business Registration Information Center [Secretary of State], 56.180

Capital Projects Advisory Board, 276.227

Capitol Foundation, Oregon State, 173.500

Career schools, advisory committee on, 345.330

Charitable Checkoff Commission, Oregon, 305.695

Chief state steward, 462.250

Child Abuse Assessment, Advisory Council on, 418.784

Child Abuse Multidisciplinary Intervention Program [Department of Justice], 418.783

Child Care

Commission for, 657A.600

Division [Employment Department], 657A.010

Advisory committee, resource and referral policies and practices, 657A.180

Child fatalities, State Technical Assistance Team for [Department of Human Services], 418.706

Child Support, Division of [Department of Justice], 180.340

Child welfare services advisory committee, 418.005

Children and Families, State Commission on, 417.730

Children's Advocate, Office of, 417.810

Chiropractic Examiners, State Board of, 684.130

Christmas Tree Advisory Committee, State, 571.515

Citizen Involvement Advisory Committee, State [land use], 197.160

Citizens' Utility Board, 774.030

Civil service boards, 242.330

Civil service commissions, 241.065, 242.706

Climate Service, Oregon [Oregon State University], 352.245

Clinical Social Workers, State Board of, 675.510

Coast safety committee, Oregon, 468B.415

Collections Unit [Department of Revenue], 293.250

College Savings Board, Oregon 529, 348.849

Columbia River Gorge Commission, 196.150

Columbia River Governance Commission, 542.550

Columbia River Highway advisory committee, Historic, 366.553

Columbia River Resource Task Force, 171.867

Commercialized Research Fund Advisory Council, Oregon, 284.730

Commodity commissions, agricultural, 576.062

Community Colleges and Workforce Development, Department of, 326.370

Commissioner for Community College Services, 326.375

Title I-B of Workforce Investment Act of 1998, 660.318, 660.339

Community Cultural Participation Grant Program, 359.436

Community Development Incentive Advisory Board, 458.710

Compliance Advisory Panel, Small Business Stationary Source Technical and Environmental Compliance Assistance Program, 468A.330

Conciliation Service, State [Employment Relations Board], 662.415

Connecting Oregon Communities Advisory Board [Economic and Community Development Department], 759.430

Construction Claims, Task Force on (sunsets January 1, 2008), 2005 c.647 Â§1

Construction Contractors Board, 701.205

Consumer Advisory Council [Department of Justice], 180.520

Consumer and Business Services, Department of, 705.105

Continuing Care Retirement Community Advisory Council, 101.040

Corrections

Department of, 423.020

Deputy director, 423.075

Director, 423.075

Education Advisory Committee, 421.081

Enterprises, Oregon, 421.344

Administrator, 421.344

Facilities Siting Authority, 421.621

Ombudsman, 423.400

Cosmetology, Board of, 690.155

Counselors and Therapists, Oregon Board of Licensed Professional, 675.775

Court Administrator, State, 8.110

Court of Appeals, 2.510

Chief Judge, 2.550

Court Procedures, Council on, 1.730

Legislative advisory committee, 1.760

Crime Prevention Information Center, Oregon Community, 181.755

Advisory committee, 181.765

Coordinator, 181.760

Criminal identification, bureau of [Department of State Police], 181.066

Criminal Justice

Advisory councils, local, 1.851

Commission, Oregon, 137.654

Information Standards Advisory Board, 181.725

Research and Policy Institute [Mark O. Hatfield School of Government], 352.066

Scientific Advisory Committee, Oregon [Criminal Justice Research and Policy Institute], 352.067

Criminal justice system, planning and advisory committee for improving health and well-being of children whose parents are involved in (2005-2007 biennium), 2001 c.635 Â§16

Crops Advisory Committee, Minor, 634.600

Cultural Development Grant Program, 359.431

Deaf and Hard-of-Hearing Services Program, Oregon [Department of Human Services], 410.740

Deaf, Oregon State School for the, 346.010

Debt Policy Advisory Commission, State, 286.550

Defense Force, Oregon State, Ch. 399

Deferred Compensation Advisory Committee, 243.505

Degree Authorization, Office of [Oregon Student Assistance Commission], 348.599

Dentistry, Oregon Board of, 679.230

Denture Technology, State Board of, 680.556

Detective bureau, state [Department of State Police], 181.070

Developmental Fisheries Board, 506.465

Dietitians, Board of Examiners of Licensed, 691.485

Direct Entry Midwifery, State Board of, 687.470

Disabilities Commission, Oregon, 185.130

Disability Issues Advisory Committee, 430.050

Dispute resolution and mediation services program for public bodies [Mark O. Hatfield School of Government], 36.179

Diversion Program Supervisory Council, 677.615

Domestic and sexual violence services program, advisory council on [Department of Justice], 147.471

Drug Use Review Board, 414.355

Early Childhood System, Oregon, 417.727

Early Success Reading Initiative, 329.834

Eastern Oregon Psychiatric Center, 426.010

Superintendent, 426.020

Eastern Oregon Training Center, 427.010

Superintendent, 427.010

Eastern Oregon University, 352.002

Economic and Community Development Commission, Oregon, 285A.040

Advisory and technical committees, 285A.060

Economic and Community Development Department, 285A.070

Director, 285A.070

Economy, Governor's Council on Oregon's, 284.540

Education

Department of, 326.111

Joint Boards of, 348.890

State Board of, 326.021

Education and Workforce Policy Advisor, 660.312

Education service districts, 334.010

Electric and Magnetic Field Committee, 469.480

Electric Power and Conservation Planning Council, Pacific Northwest, 469.803

Electrical and Elevator Board, 455.138

Electrologists and Permanent Color Technicians and Tattoo Artists, Advisory Council [to the Oregon Health Licensing Agency] for, 690.425

Emergency Board, 291.324

Emergency Fire Cost Committee, 477.440

Administrator, 477.460

Emergency Management, Office of [Department of State Police], 401.260

Director, 401.260

Emergency Medical Service Committee, State, 682.039

Emergency Medical Services and Trauma Systems Program [Department of Human Services], 431.623

Emergency Medical Services for Children Advisory Committee [Department of Human Services], 431.671

Emergency Medical Services for Children Program [Department of Human Services], 431.671

Employee Suggestion Awards Commission, 182.320

Employment

Appeals Board, 657.685

Department, 657.601

Advisory Council, 657.695

Director, 657.608

Relations Board, 240.060

Service, Oregon State, 657.705

Energy Facility Siting Council, 469.450

Advisory groups, 469.480

Energy, State Department of, 469.030

Director, 469.040

Engineering and Land Surveying, State Board of Examiners for, 672.240

Engineering and Technology Industry Council [State Board of Higher Education], 351.663

Entrepreneurial Development Loan Fund Advisory Committee, Oregon, 285B.755

Environmental Health Registration Board, 700.210

Environmental Quality Commission, 468.010

Environmental Quality, Department of, 468.030

Director, 468.040

Remedial Action Advisory Committee, 465.420

Technical advisory committee, 468B.166

Euthanasia Task Force, 686.510

Expanded Options Program, 340.005

Facilities Authority, Oregon, 289.100

Fair Advisory Committee, State, 565.021

Fair Commission, County, 565.410

Fair Dismissal Appeals Board, 342.930

Fair, Oregon State, 565.040

FAIR Plan Association, Oregon, 735.045

Family Health Insurance Assistance Program [Office of Private Health Partnerships], 735.722

Family Services Review Commission, 411.125

Family Support Advisory Council [Department of Human Services], 417.346

Subcommittee, 409.462

Farm products, central filing system for [Secretary of State], 80.106

Fertilizer Research Committee, 633.479

Film and Video Board, 284.315

Film and Video Office, Oregon, 284.305

Fire Marshal, State, 476.020

Fire Service Policy Council, Governor's, 476.680

Fish and Wildlife

Commission, State, 496.090

Director, State, 496.112

State Department of, 496.080

Fish Division, 496.124

Wildlife Division, 496.124

Fish Passage Task Force, 509.590

Fish Screening Task Force [State Department of Fish and Wildlife], 496.085

Fisheries Board, Developmental, 506.465

Fisheries Commission, Pacific Marine, 507.040, 507.050

Fishery Permit Board, Commercial, 508.755

Food Service Advisory Committee, State, 624.045

Forensic laboratories [Department of State Police], 181.080

Forest practice committees [State Board of Forestry], 527.650

Forest Research Laboratory, 526.225

Advisory Committee, 526.225

Forest Resource Trust advisory committee, 526.700

Forest Resources Institute, Oregon, 526.610

Board of directors, 526.610

Forest Trust Land Advisory Committee, 526.156

Forester, State, 526.031

Advisory committee, 477.556

Forestry Department, State, 526.008

Forestry, State Board of, 526.009

Freight Advisory Committee, 366.212

Genetic Privacy and Research, Advisory Committee on, 192.549

Geologist Examiners, State Board of, 672.615

Geologist, State, 516.120

Geology and Mineral Industries, State Department of, 516.020

Governing Board, 516.080

Government Standards and Practices Commission, Oregon, 244.250

Graduate School of Social Work [Portland State University], 352.071

Ground water advisory committee, 536.090

Growth Account Board, Oregon, 348.707

Hanford Cleanup Board, Oregon, 469.571

Health Care Consumer Protection Advisory Committee, 743.827

Health Care Interpreters, Oregon Council on [Department of Human Services], 409.619

Health care professions, practices and procedures, advisory board, 431.190

Health Insurance Reform Advisory Committee, 743.745

Health Licensing Agency, Oregon, 676.605

Director, 676.610

Health Partnerships, Office of Private, 735.701

Health Policy and Research, Office for Oregon [Oregon Department of Administrative Services], 442.011

Health Policy Commission, Oregon, 442.035

Health Professions, Oregon Center for [Oregon Institute of Technology], 352.223

Health Resources Commission, 442.580

Health Services Commission, 414.715

Health Statistics, Center for, 432.010

State Registrar of, 432.030

Healthy Streams Partnership, 541.407

Hearing Aids, Advisory Council on, 694.165

Hearings Division [Workers' Compensation Board], 656.708

Heritage Commission, Oregon, 358.570

Higher Education

Department of, 351.010

State Board of, 351.010

Western Interstate Commission for, 351.780

Higher education community service voucher program [Oregon Student Assistance Commission], 348.427

Hispanic Affairs, Commission on, 185.320

Historic Assessment Review Committee, 358.511

Historic Cemeteries, Oregon Commission on, 97.774

Historic Preservation Officer, State, 358.565

Historic Preservation Revolving Loan Fund Review Committee, 358.666

Historic Preservation, State Advisory Committee on, 358.622

Historical Society, Oregon, 358.018

Home Care Commission, 410.602

Homeland Security Council, Oregon [Office of Emergency Management], 401.881

Hospital, Oregon State, 426.010

Superintendent, 179.331, 426.020

Housing and Community Services Department, 456.555

Director, 456.555

Housing Council, State, 456.567

Housing Innovation, Center for [University of Oregon], 352.048

Human Services, Department of, 409.010

Director, 409.100

Volunteer Program, 409.360

Hunger Relief Task Force, 458.532

Hydroelectric Application Review Team, 543A.035, 543A.075, 543A.300

Ignition interlock program [Department of Transportation], 813.600

Immunization and Vaccination Advisory Committee [State Board of Pharmacy], 689.645

Independent Multidisciplinary Science Team [salmon restoration], 541.409

Indian Services, Commission on, 172.100

Industrial Extension Service [Economic and Community Development Department], 329.930

Industrialized Housing Development Program [University of Oregon], 352.048

Information agency, state [interstate support enforcement], 110.369

Injured workers, ombudsman for [Department of Consumer and Business Services], 656.709

Innovation Council, Oregon, 284.706

Institutional physical access committees, higher education, 352.015

Insurance Guaranty Association, Oregon, 734.550

Interagency Coordinating Council (special education), State, 343.499

Interagency Shared Information System, 657.732

International Trade Commission, 285A.131

Interoperability Executive Council, State [Office of Emergency Management], 401.871

Interoperable Communication Plan, Oregon [Office of Emergency Management], 401.874

Invasive Species Council, 561.687

Investment Council, Oregon, 293.706

JOBS Plus

Advisory Board, 411.886

Implementation Council(s), 411.890

Program, 411.878

Judge Advocate, State, 398.012

Judicial Conference of the State of Oregon, 1.810

Judicial Fitness and Disability, Commission on, 1.410

Justice, Department of, 180.210

Juvenile Compact Administrator, 417.040

Juvenile court cases, disposition, advisory committee, 419C.510

Juvenile Crime Prevention Advisory Committee [State Commission on Children and Families], 417.845

Juvenile Detention Education Program [Department of Education], 326.700

Keep Oregon's Rivers Clean program [State Department of Fish and Wildlife], 496.490

Klamath River Basin Compact Commission, 542.620 (Article IX)

Labor and Industries, Bureau of, 651.020

Commissioner, 651.030

Lakes and Reservoirs, Center for [Portland State University], 352.068

Land Board, State, 273.031

Land Conservation and Development

Commission, 197.030

Department of, 197.075

Director, 197.075, 197.085

Land Information System Advisory Committee, Oregon [Department of Revenue], 306.135

Land Use Board of Appeals, 197.810

Land Use Planning, Oregon Task Force on (sunsets January 2, 2010), 2005 c.703 Â§1

Lands, Department of State, 273.041

Director, 273.161

Landscape Architect Board, State, 671.459

Landscape Contractors Board, State, 671.630

Law Commission, Oregon, 173.315

Law Enforcement Contacts Policy and Data Review Committee, 2001 c.687 Â§6

Law Enforcement Medal of Honor, Governor's Commission on the, 176.262

Legislative Administrator, 173.710

Legislative advisory committee [Council on Court Procedures], 1.760

Legislative committees, see "Joint legislative committees" under the cross-references to ORS chapter 171

Legislative Counsel, 173.111

Legislative Fiscal Officer, 173.410

Legislative Revenue Officer, 173.800

Librarian, State, 357.015

Life and Health Insurance Guaranty Association, Oregon, 734.800

Lifespan Respite Care Program, Oregon [Department of Human Services], 409.458

Administrator, 409.462

Liquor Control Commission, Oregon, 471.705

Local citizen review boards [Judicial Department], 419A.096, 419A.098

Local government boundary commission (Lane County), 199.425

Local Health Officials, Conference of, 431.330

Local Officials Advisory Committee, 197.165

Long Term Care Advisory Committee, 441.137

Long Term Care Ombudsman, 441.103

Lottery Commission, Oregon State, 461.100

Assistant Director for Security, 461.190

Lottery Director, State, 461.150

Low income energy assistance programs, advisory committee, 458.515

Management-Labor Advisory Committee, Workers' Compensation, 656.790

Manufactured Dwelling Park Community Relations, Office of, 446.543

Manufactured Structures and Parks Advisory Board, 446.280

Marine Board, State, 830.105

Marine Director, State, 830.135

Maritime Pilots, Oregon Board of [Department of Transportation], 776.105

Mark O. Hatfield School of Government [Portland State University], 352.066

Mass Transportation Financing Authority, Oregon, 391.520

Massage Therapists, State Board of, 687.115

Mechanical Board, 455.140

Medicaid Advisory Committee, 414.211

Medicaid Long Term Care Quality and Reimbursement Advisory Council, 410.550

Medical care, advisory committee on, 656.794

Medical Examiner

Advisory Board, State, 146.015

Deputy State, 146.045, 146.065

State, 146.035

Medical Examiners for the State of Oregon, Board of, 677.235

Medical Insurance Pool Board, Oregon, 735.610

Medical Marijuana, Advisory Committee on [Department of Human Services], 475.303

Medical Professional Liability Insurance, Professional Panel for Analysis of, 2003 c.781 Â§10

Medical technology assessment program advisory committee [Health Resources Commission], 442.583

Mental Health Advisory Board, 430.050

Mental health compact administrator, 428.320

Military Council, 396.145

Military Department, Oregon, 396.305

Military Emergency Financial Assistance Program, Oregon, 396.362

Military Museum, Oregon, 396.555

Minority, Women and Emerging Small Business

Advocate for [Office of the Governor], 200.025

Office for [Department of Consumer and Business Services], 200.025

Mortuary and Cemetery Board, State, 692.300

Municipal Debt Advisory Commission, Oregon, 287.030

Museum of Anthropology, Oregon State [University of Oregon], 352.045

Natural Heritage Advisory Council, 273.571

Natural Resources Division [Department of Agriculture], 561.400

Natural Resources, Institute for [Oregon State University], 352.239

Natural Resources Policy Administrator, 173.610

Naturopathic Examiners, Board of, 685.160

Naturopathic Physicians Formulary, Council on, 685.145

New Crops Development Board, 561.700

Nursery Research and Regulatory Committee, State, 571.025

Nursing Home Administrators, Board of Examiners of, 678.800

Nursing, Oregon State Board of, 678.140

Nursing Services Program [Oregon Student Assistance Commission], 442.540

Nursing Shortage Coalition Committee, Oregon, 353.606

Occupational and Environmental Toxicology, Center for Research on, 353.460

Occupational Safety and Health Grant program, 654.191

Occupational Therapy Licensing Board, 675.310

Ocean Policy Advisory Council, 196.438

Scientific and technical advisory committee, 196.451

Opportunity Grant Program, Oregon [Oregon Student Assistance Commission], 348.205, 348.260

Optometric Nontopical Formulary, Council on, 683.240

Optometry, Oregon Board of, 683.250

Oregon Health and Science University (public corporation), Ch. 353

Board of Directors, 353.040

Oregon Opportunity program, 353.559

President, 353.060

Task force to review impact of Oregon Opportunity program on Oregon Health and Science University, 353.563

Oregon Institute of Technology, 352.002

Oregon State University, 352.002

Oregon University System, 352.002

Chancellor of, 351.075

Outdoor Youth Program Advisory Board, 418.243

Outfitters and guides, advisory committee, 704.525

Pacific Fisheries Legislative Task Force, 171.865

Pacific Northwest Economic Region delegate council, 285A.243

Pacific Ocean Resources Compact, 196.180

Pain Management Commission [Department of Human Services], 409.500

Parks and Recreation

Commission, State, 390.114

Department, State, 390.111

Advisory committee, county parks and recreation areas, 390.134

Director, State, 390.127

Parole and Post-Prison Supervision, State Board of, 144.005

Parole and Probation Officer Arrest Authority, Task Force on (sunsets January 8, 2007), 2005 c.668 Â§7

Patient Safety Commission, Oregon, 442.820

Administrator, 442.835

Board of Directors, 442.830

Patient Safety Reporting Program, Oregon, 2003 c.686 Â§4

Peer Review Oversight Committee [Oregon Board of Accountancy], 673.455

Penitentiary, Oregon State, 421.605

Superintendent, 179.331

Permanent Color Technicians and Tattoo Artists, Advisory Council [to the Oregon Health Licensing Agency] for Electrologists and, 690.425

Personnel Division [Oregon Department of Administrative Services], 240.055

Pesticide Analytical and Response Center, 634.550

Pharmacy Diversion Program Supervisory Council, 689.342

Pharmacy, State Board of, 689.115

Physical Therapist Licensing Board, 688.160

Physician Assistant Committee, 677.540

Physician Credentialing Information, Advisory Committee on, 442.800

Physician Visa Waiver Program [Department of Human Services], 409.745

Plumbing Board, State, 693.115

Poet Laureate, 357.925

Poison Prevention Task Force, 431.890

Police

Department of State, 181.020

Officers, state building, 276.021

Officers, State Capitol, 276.023

Oregon State, 181.020

Superintendent of State, 181.200

Port of Coos Bay, Oregon International, board of commissioners, 777.920

Port of Portland, Ch. 778

Board of commissioners, 778.205

Portland Metropolitan Studies, Institute of [Portland State University], 352.074

Portland State University, 352.002

Ports Division [Economic and Community Development Department], 285A.606

Ports Representation Group, Oregon, 285A.609

Prescription Drug Program, Oregon [Oregon Department of Administrative Services], 414.312

Prevailing wage rate advisory committee, 279C.820

Printer, State, 282.080

Prison Terms and Parole Standards, Advisory Commission on, 144.775

Private Activity Bond Committee, 286.615

Private schools, advisory committee, 345.575

Progress Board, Oregon, 285A.153

Project coordinating committee, 517.965

Property and Fiscal Officer for Oregon, U.S., 396.175

Protected area governing committees, 634.226

Psychiatric Security Review Board, 161.385

Psychologist Examiners, State Board of, 675.100

Public Accounts, Auditor of [Secretary of State], 293.505

Public Commission on the Oregon Legislature (sunsets January 8, 2007), 2005 c.680 Â§1

Public Defense Services Commission, 151.213

Public Employees' Benefit Board [Oregon Department of Administrative Services], 243.061

Public Employees Retirement Board, 237.952, 238.630

Public Health Advisory Board, Oregon, 431.195

Public Health Officer, 431.045

Public Officials Compensation Commission, 292.907

Public safety coordinating councils, local, 423.560

Public Safety Memorial Fund Board [Board on Public Safety Standards and Training], 243.952

Public Safety Standards and Training

Board on, 181.620

Executive committee, 181.638

Department of, 181.630

Director, 181.635

Public Utility Commission of Oregon, 756.014

Quality Education Commission, 327.500

Racing Commission, Oregon, 462.210

Radiation Advisory Committee, 453.645

Radiation Control Agency, State, 453.635

Radioactive Waste Management, Northwest Interstate Compact on Low-Level, 469.930

Radiologic Technology, Board of, 688.545

Real Estate Agency, 696.375

Real Estate Board [Real Estate Agency], 696.405

Real Estate Commissioner, 696.375

Recreation Trails Advisory Council, Oregon, 390.977

Refugee Child Welfare Advisory Committee, 418.941

Release assistance officer [pretrial release], 135.235

Remedial Action Advisory Committee, 465.420

Renewable Energy Center, Oregon [Oregon Institute of Technology], 352.221

Reopened Claims Program, 656.625

Research Policy Recommendations, Council for, 351.880

Reserve Fund, Task Force on a (sunsets January 2, 2008), 2005 c.838 Â§1

Residential Structures Board, 455.135

Respiratory Therapist Licensing Board, 688.820

Responsible vendor program [Oregon Liquor Control Commission], 471.344

Restoration and Enhancement Board [State Department of Fish and Wildlife], 496.286

Revenue, Department of, 305.025

Director of, 305.035

Road User Fee Task Force (sunsets January 2, 2010), 2001 c.862 Â§2

Rural Health

Coordinating Council, 442.490

Office of, 442.475

Services Program [Oregon Student Assistance Commission], 442.555

Safe Employment Education and Training Advisory Committee, 654.189

Safety committee for Oregon coast, 468B.415

Salmon and Trout Enhancement Program Advisory Committee [State Fish and Wildlife Commission], 496.460

School Safety, Center for [Department of Higher Education], 339.331

Sea Grant College [Oregon State University], 352.230

Search and Rescue Coordinator, 401.550

Secretary of State, Ch. 177, Const. Art. VI, Â§1

Assistant, 177.040

Seismic Safety Policy Advisory Commission, 401.337

Senior Prescription Drug Assistance Program [Department of Human Services], 414.342

Senior Services, Governor's Commission on, 410.320

Short Term Fund Board, Oregon, 294.885

Shorthand Reporters Advisory Committee, Certified, 8.455

Sister state committees, 285A.143

Small business, ombudsman for [Department of Consumer and Business Services], 656.709

Small Scale Local Energy Project Advisory Committee, 470.070

Smoke management advisory committee [State Forester], 477.556

Soil and Water Conservation Commission, 561.395

South Slough Estuarine Sanctuary Management Commission, 273.554

Southern Oregon University, 352.002

Special Education

State Advisory Council for, 343.287

State Interagency Coordinating Council, 343.499

Speech-Language Pathology and Audiology, State Board of Examiners for, 681.400

Spinal Cord Injury Research Board, 431.290

Spread the Word Program [Department of Education], 337.288

Stakeholders Advisory Committee [Oregon Department of Administrative Services], 291.038

Stand establishment program, 526.705

State Accident Insurance Fund Corporation, 656.752

Manager, 656.754

State Governments, Council of, 190.470

State lands advisory committee [Oregon Department of Administrative Services], 270.120

Student Assistance Commission, Oregon, 348.510

Supplemental Income Program, Oregon [Department of Human Services], 411.706

Supreme Court, Const. Art. VII (A), Â§1

Chief Justice, 2.045

Surveying, State Board of Examiners for Engineering and Land, 672.240

Tattoo Artists, Advisory Council [to the Oregon Health Licensing Agency] for Electrologists and Permanent Color Technicians and, 690.425

Tax Court, Oregon, 305.405

Judge, 305.452

Tax Practitioners, State Board of, 673.725

Tax supervising and conservation commissions, 294.610

Teacher Corps program, Oregon [Oregon Student Assistance Commission], 329.757

Teacher Standards and Practices Commission, 342.350

Telecommunications

Coordinating Council, Oregon (sunsets January 2, 2010), 2001 c.699 Â§1

Devices Access Program Advisory Committee (sunsets January 1, 2010), 1987 c.290 Â§12

Law Revision, Task Force on (sunsets January 8, 2007), 2005 c.742 Â§1

Tourism Commission, Oregon, 285A.261

Training Center Review Board, State, 427.205

Transportation Commission, Oregon, 184.612

Transportation, Department of, 184.615

Director, 184.620

Transportation Safety Committee, 802.300

Travel Information Council, 377.835

Treasurer, State, Ch. 178, Const. Art. VI, Â§1

Chief Deputy, 178.060

Tri-County Building Industry Service Center, 455.044

Troops to Teachers program, Oregon [Oregon Student Assistance Commission], 348.283

Trustees of State Library, 357.010

Trust for Cultural Development Board, 359.410

21st Century Schools Advisory Committee, Oregon, 329.700

21st Century Schools Councils, 329.704

21st Century Schools Program, Ch. 329

Uniform State Laws, Commission on, 172.010

University of Oregon, 352.002

University of Oregon School of Law, 352.043

Utility Notification Center, Oregon (independent not-for-profit public corporation), 757.547

Utility pole and pole attachment safety and efficiency, task force on [Public Utility Commission], 1999 c.832 Â§9

Vehicle dealer regulation advisory committee [Department of Transportation], 802.370

Venture grant program [Department of Higher Education], 351.692

Veterans' Affairs

Advisory Committee on, 406.210

Department of, 406.005

Director of, 406.020

Veterans' Emergency Financial Assistance Program, Oregon, 408.500

Veterinarian, State, 596.210

Veterinary Medical Examining Board, Oregon State, 686.210

Violations Bureau [courts], 153.800

Virtual School District, Oregon [Department of Education], 329.840

Vocational rehabilitation services, state advisory committee on [Director of Human Services], 344.735

Volunteers Commission for Voluntary Action and Service, Oregon, 458.555

Volunteers in Service to Oregon (VISTO), 348.410

Wage and Hour Commission, 653.505

Water Resources

Commission, 536.022

Department, 536.039

Director, 536.032

Watershed Enhancement Board, Oregon, 541.360

Weed Board, State, 561.650

Well Constructors Continuing Education Committee (sunsets January 2, 2008), 2001 c.496 Â§2

Western Oregon University, 352.002

Western States Legislative Forestry Task Force, 171.860

Wheat Commission, Oregon, 578.030

Willamette River Cleanup Authority, 468.533

Wine Board, Oregon, 576.753

Winter Recreation Advisory Committee, 802.350

Women, Commission for, 185.520

Workers' Compensation Board, 656.712

Workforce Investment Board, State, 660.321

Workforce 2005 Task Force [Department of Education] (sunsets January 2, 2008), 2005 c.589 Â§1

Youth Authority, Oregon, 420A.010

Director, 420A.015

Youth Conservation Corps, Oregon [Department of Community Colleges and Workforce Development], 418.653

Advisory committee, 418.653

Youth Corrections Education Program [Department of Education], 326.700

Youth Suicide Prevention Coordinator [Department of Human Services], 418.704

STATE ADMINISTRATIVE AGENCIES GENERALLY

Â Â Â Â Â  182.010 Nonattendance of member of board or commission at meetings as forfeiting office; appointment of successor. Any member of a state board or commission appointed by the Governor who fails to attend two consecutive meetings of the board or commission, whether regular, adjourned or special, shall forfeit office unless the member is prevented from attending by the serious illness of a member or the family of the member or for any other cause that in the judgment of the Governor constitutes a valid reason for failing to attend. The Governor shall immediately appoint a successor.

Â Â Â Â Â  182.020 Notice of meetings of boards and commissions; reporting of absences. The secretary or clerk of every state board and commission shall:

Â Â Â Â Â  (1) Give the members of the board or commission at least 10 days' notice, in writing, of the date and place of each regular, adjourned or special meeting.

Â Â Â Â Â  (2) Report to the Governor the names of all members who fail to attend any meeting of the board or commission.

Â Â Â Â Â  182.030 Employment of persons advocating violent overthrow of the Government of the United States or Oregon prohibited. (1) No state department, board or commission shall knowingly employ any person who either directly or indirectly carries on, advocates, teaches, justifies, aids or abets a program of sabotage, force and violence, sedition or treason against the Government of the United States or of the State of Oregon.

Â Â Â Â Â  (2) Any person employed by any state department, board or commission shall immediately be discharged from employment when it becomes known to the appointing employer that such person has, during the period of employment, committed any offense set forth in subsection (1) of this section.

Â Â Â Â Â  (3) Any person denied employment or discharged pursuant to this section shall have a right of appeal in accordance with the provisions of the State Personnel Relations Law.

Â Â Â Â Â  182.040 Boards and commissions to pay counties for services; exceptions. (1) All state boards and commissions that are supported by fees, fines, licenses or taxes or other forms of income not derived from a direct tax on tangible property shall pay the various counties of the State of Oregon the same fees required of others for services rendered.

Â Â Â Â Â  (2) ORS 182.040 to 182.060 do not apply to:

Â Â Â Â Â  (a) Except for those fees required in ORS 205.320, services rendered for the Bureau of Labor and Industries on wage claims assigned to it for collection.

Â Â Â Â Â  (b) Any of the provisions or requirements of ORS 21.310, 52.410 to 52.440, 156.160, 205.360 and 205.370. [Amended by 1965 c.619 Â§35; 1967 c.398 Â§8; 1973 c.381 Â§7; 1981 s.s. c.3 Â§97; 1985 c.496 Â§25; 1999 c.803 Â§3]

Â Â Â Â Â  182.050 Time and manner of payment to counties. No state board or commission affected by the provisions of ORS 182.040 and 182.060 shall be required at the time of ordering the performance of any services for which a fee or charge may be collected by the county to pay the collectible fee or charge in advance or at the time the services are rendered. The county clerk or other officer performing the service, upon request made by the board or commission, shall charge to the board or commission the amount of the fee or charge, and thereafter on the first days of January, April, July and October of each calendar year supply to the board or commission an itemized statement of all services performed upon order of the board or commission for the three months preceding, together with the legal charge collectible therefor. The board or commission, upon receipt of the statement, promptly shall pay the amount due the county.

Â Â Â Â Â  182.060 County clerk to record instruments affecting realty for state boards and commissions. When requested by a state board or commission, the county clerk shall record in the office of the clerk any instrument affecting real property and shall return to the board or commission a receipt for the instrument showing the legal charge for the recording of the instrument. [Amended by 1999 c.654 Â§12]

Â Â Â Â Â  182.065 [1977 c.739 Â§1; 1979 c.593 Â§5; renumbered 183.025]

Â Â Â Â Â  182.070 [1953 c.527 Â§2; 1961 c.167 Â§21; 1979 c.215 Â§1; repealed by 1995 c.69 Â§12]

Â Â Â Â Â  182.080 Effect of repeal or amendment of statute authorizing state agency to collect, receive and expend moneys. (1) The repeal of a statute or the deletion by amendment of a part thereof that granted or conferred power to any state officer, board, commission, corporation, institution, department, agency or other state organization to collect, receive and expend moneys for or on behalf of the state or for any purpose authorized by law does not affect or impair any act done, or right accruing, accrued or acquired, or liability, or obligation to pay the state a license or other fee, or payment exacted or required by law to be made or authorized by the repealed or amended statute and the rules, regulations and orders, if any, promulgated thereunder and in effect at the time of the repeal or amendment, unless otherwise specifically provided by law. In the event of such repeal or amendment of a statute, the Secretary of State may determine, collect and disburse any moneys due the state, or payable by or through the state, representing such license or other fee, or payment exacted or required by law in accordance with the provisions of such repealed or amended statute and such rules, regulations and orders promulgated thereunder, and as otherwise provided by law, in order to secure the full force, effect and operation of such statute up to the time of its repeal or amendment, but not thereafter.

Â Â Â Â Â  (2) Upon repeal or amendment of a statute as described in subsection (1) of this section, so much as may be necessary, and no more, of the balance in the General Fund appropriated for the use, operation and function of the state officer, board, commission, corporation, institution, department, agency or other state organization is transferred to the Secretary of State for the payment of all expenses incurred by the Secretary of State in winding up and concluding administration of the repealed or amended statute, as authorized in subsection (1) of this section. If the balance of the unexpended appropriation is insufficient to cover the costs and expenses of the Secretary of State in administering and concluding the operation of the repealed or amended statute, the secretary may request transfer or appropriation of any funds, accounts and receipts belonging to the state in the custody or control of such state officer, board, commission, corporation, institution, department, agency or other state organization, to cover in full the costs of winding up and concluding the administration of the statute. [1955 c.73 Â§1; 2005 c.755 Â§3]

Â Â Â Â Â  182.090 State agency to pay attorney fees and expenses when court finds for petitioner and that agency acted unreasonably. (1) In any civil judicial proceeding involving as adverse parties a state agency, as defined in ORS 291.002, and a petitioner, the court shall award the petitioner reasonable attorney fees and reasonable expenses if the court finds in favor of the petitioner and also finds that the state agency acted without a reasonable basis in fact or in law.

Â Â Â Â Â  (2) Amounts allowed under this section for reasonable attorney fees and expenses shall be paid from funds available to the state agency. The court may withhold all or part of the attorney fees from any award to a petitioner if the court finds that the state agency has proved that its action was substantially justified or that special circumstances exist which make the award of all or a portion of the attorney fees unjust.

Â Â Â Â Â  (3) As used in this section, "civil judicial proceeding" means any proceeding, other than a criminal proceeding as defined in ORS 131.005 (7), conducted before a court of this state. [1981 c.871 Â§2; 1983 c.763 Â§61]

Â Â Â Â Â

Â Â Â Â Â  182.100 Affirmative action policy; implementation on appointments. (1) It is declared to be the policy of Oregon that this state shall be a leader in affirmative action. All appointive authorities for state boards, commissions and advisory bodies shall implement this policy of affirmative action in their appointments, subject to the legal requirements for each appointment.

Â Â Â Â Â  (2) The Director of Affirmative Action shall assist all persons who have appointing authority at the state level for boards, commissions or advisory bodies in carrying out the state policy stated in subsection (1) of this section and ORS 236.115.

Â Â Â Â Â  (3) As used in this section, "affirmative action" means a method of eliminating the effects of past and present discrimination, intended or unintended, on the basis of race, religion, national origin, age, sex, marital status or physical or mental disabilities, that are evident or indicated by analysis of present appointment patterns, practices and policies. [1981 c.255 Â§1; 1989 c.224 Â§10; 1997 c.539 Â§2]

Â Â Â Â Â

Â Â Â Â Â  182.105 Information concerning tax benefits of providing child care under employee benefit plan. Any state agency may provide information to employers concerning the tax benefits of providing child care, as defined in ORS 657A.250, under an employee benefit plan. [1985 c.753 Â§5; 1995 c.278 Â§28]

Â Â Â Â Â  182.109 Agency actions to carry out state policies for persons with disabilities. In carrying out the policies stated in ORS 410.710, state agencies shall:

Â Â Â Â Â  (1) Review their rules and policies and may revise them as necessary to reflect a positive approach to persons with disabilities.

Â Â Â Â Â  (2) Encourage and promote education of state employees, state officials and the public in general about the worth and capacity of persons with disabilities.

Â Â Â Â Â  (3) In all state correspondence and publications, avoid the use of stereotypes and negative labels such as "victim," "afflicted," "crippled" and "handicapped" except as such terms as required by statute or federal law and regulation.

Â Â Â Â Â  (4) Use the preferred and more positive term "person with disabilities" instead of "disabled person," "handicapped" or other negative words except as such terms as required by statute or federal law and regulation.

Â Â Â Â Â  (5) In implementing subsections (1) to (4) of this section, develop and seek input regarding terminology and portrayal of persons with disabilities from persons who have disabilities and their advocates.

Â Â Â Â Â  (6) Foster corrective measures and avoid stereotypes and negative labeling in texts used by schools, newspapers, magazines, radio and television by encouraging review and analysis of these media by publishers, company owners or appropriate agencies.

Â Â Â Â Â  (7) Use the term "person with disabilities" to the extent consistent with state and federal law in rules adopted on or after January 1, 2006. [1989 c.224 Â§2; 2005 c.411 Â§2]

Â Â Â Â Â  182.110 [1959 c.501 Â§1; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.112 Title to property acquired by state agency in name of state. A state agency, as defined in ORS 279A.250, authorized by law to acquire real or personal property or any interest therein shall take title to the property or the interest therein in the name of the State of Oregon. [2003 c.794 Â§192]

Â Â Â Â Â  Note: 182.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.115 [1973 c.457 Â§1; 1975 c.731 Â§1; 1977 c.42 Â§1; 1983 c.150 Â§2; 1987 c.879 Â§5; renumbered 171.852 in 1987]

Â Â Â Â Â

Â Â Â Â Â  182.120 [1959 c.501 Â§2; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.121 [1975 c.731 Â§2; renumbered 171.855 in 1987]

INFORMATION SYSTEMS SECURITY

Â Â Â Â Â  182.122 Information systems security in executive department; rules. (1) As used in this section:

Â Â Â Â Â  (a) "Executive department" has the meaning given that term in ORS 174.112.

Â Â Â Â Â  (b) "Information systems" means computers, hardware, software, storage media, networks, operational procedures and processes used in the collection, processing, storage, sharing or distribution of information within, or with any access beyond ordinary public access to, the state's shared computing and network infrastructure.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services has responsibility for and authority over information systems security in the executive department, including taking all measures reasonably necessary to protect the availability, integrity or confidentiality of information systems or the information stored in information systems. The Oregon Department of Administrative Services shall, after consultation and collaborative development with agencies, establish a state information systems security plan and associated standards, policies and procedures.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services, in its sole discretion, shall:

Â Â Â Â Â  (a) Review and verify the security of information systems operated by or on behalf of agencies;

Â Â Â Â Â  (b) Monitor state network traffic to identify and react to security threats; and

Â Â Â Â Â  (c) Conduct vulnerability assessments of agency information systems for the purpose of evaluating and responding to the susceptibility of information systems to attack, disruption or any other event that threatens the availability, integrity or confidentiality of information systems or the information stored in information systems.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall contract with qualified, independent consultants for the purpose of conducting vulnerability assessments under subsection (3) of this section.

Â Â Â Â Â  (5) In collaboration with agencies, the Oregon Department of Administrative Services shall develop and implement policies for responding to events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems, whether those systems are within, interoperable with or outside the state's shared computing and network infrastructure. In the policies, the department shall prescribe actions reasonably necessary to:

Â Â Â Â Â  (a) Promptly assemble and deploy in a coordinated manner the expertise, tools and methodologies required to prevent or mitigate the damage caused or threatened by an event;

Â Â Â Â Â  (b) Promptly alert other persons of the event and of the actions reasonably necessary to prevent or mitigate the damage caused or threatened by the event;

Â Â Â Â Â  (c) Implement forensic techniques and controls developed under subsection (6) of this section;

Â Â Â Â Â  (d) Evaluate the event for the purpose of possible improvements to the security of information systems; and

Â Â Â Â Â  (e) Communicate and share information with agencies, using preexisting incident response capabilities.

Â Â Â Â Â  (6) After consultation and collaborative development with agencies, the Oregon Department of Administrative Services shall implement forensic techniques and controls for the security of information systems, whether those systems are within, interoperable with or outside the state's shared computing and network infrastructure. The techniques and controls must include the use of specialized expertise, tools and methodologies, to investigate events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems. The department shall consult with the Oregon State Police, the Office of Emergency Management, the Governor and others as necessary in developing forensic techniques and controls under this section.

Â Â Â Â Â  (7) The Oregon Department of Administrative Services shall ensure that reasonably appropriate remedial actions are undertaken when the department finds that such actions are reasonably necessary by reason of vulnerability assessments of information systems under subsection (3) of this section, evaluation of events under subsection (5) of this section and other evaluations and audits.

Â Â Â Â Â  (8)(a) Agencies are responsible for the security of computers, hardware, software, storage media, networks, operational procedures and processes used in the collection, processing, storage, sharing or distribution of information outside the state's shared computing and network infrastructure following information security standards, policies and procedures established by the Oregon Department of Administrative Services and developed collaboratively with agencies. Agencies may establish plans, standards and measures that are more stringent than the standards established by the department to address specific agency needs if those plans, standards and measures do not contradict or contravene the state information systems security plan. Independent agency security plans shall be developed within the framework of the state information systems security plan.

Â Â Â Â Â  (b) An agency shall report the results of any vulnerability assessment, evaluation or audit conducted by the agency to the department for the purposes of consolidating statewide security reporting and, when appropriate, to prompt a state incident response.

Â Â Â Â Â  (9) This section does not apply to:

Â Â Â Â Â  (a) Research and student computer systems used by or in conjunction with the State Board of Higher Education or any state institution of higher education within the Oregon University System; and

Â Â Â Â Â  (b)(A) Gaming systems and networks operated by the Oregon State Lottery or its contractors; or

Â Â Â Â Â  (B) The results of Oregon State Lottery reviews, evaluations and vulnerability assessments of computer systems outside the state's shared computing and network infrastructure.

Â Â Â Â Â  (10) The Oregon Department of Administrative Services shall adopt rules to carry out its responsibilities under this section. [2005 c.739 Â§1]

Â Â Â Â Â  Note: 182.122 and 182.124 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.124 Information systems security for Secretary of State, State Treasurer and Attorney General. (1) Notwithstanding ORS 182.122, the Secretary of State, the State Treasurer and the Attorney General have sole discretion and authority over information systems security in their respective agencies, including taking all measures reasonably necessary to protect the availability, integrity or confidentiality of information systems or the information stored in information systems.

Â Â Â Â Â  (2) The Secretary of State, the State Treasurer and the Attorney General shall each establish an information systems security plan and associated standards, policies and procedures in collaboration with the Oregon Department of Administrative Services as provided in ORS 182.122.

Â Â Â Â Â  (3) The plan established under subsection (2) of this section, at a minimum, must:

Â Â Â Â Â  (a) Be compatible with the state information systems security plan and associated standards, policies and procedures established by the department under ORS 182.122 (2);

Â Â Â Â Â  (b) Assign responsibility for:

Â Â Â Â Â  (A) Reviewing, monitoring and verifying the security of the agency's information systems; and

Â Â Â Â Â  (B) Conducting vulnerability assessments of information systems for the purpose of evaluating and responding to the susceptibility of information systems to attack, disruption or any other event that threatens the availability, integrity or confidentiality of information systems or the information stored in information systems;

Â Â Â Â Â  (c) Contain policies for responding to events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems, whether those systems are within, interoperable with or outside the state's shared computing and network infrastructure;

Â Â Â Â Â  (d) Prescribe actions reasonably necessary to:

Â Â Â Â Â  (A) Promptly assemble and deploy in a coordinated manner the expertise, tools and methodologies required to prevent or mitigate the damage caused or threatened by an event;

Â Â Â Â Â  (B) Promptly alert other persons of the event and of the actions reasonably necessary to prevent or mitigate the damage caused or threatened by the event;

Â Â Â Â Â  (C) Implement forensic techniques and controls developed under paragraph (e) of this subsection;

Â Â Â Â Â  (D) Evaluate the event for the purpose of possible improvements to the security of information systems; and

Â Â Â Â Â  (E) Communicate and share information with agencies, using preexisting incident response capabilities; and

Â Â Â Â Â  (e) Describe and implement forensic techniques and controls for the security of information systems, whether those systems are within, interoperable with or outside the state's shared computing and network infrastructure, including the use of specialized expertise, tools and methodologies, to investigate events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems.

Â Â Â Â Â  (4) The Secretary of State, the State Treasurer and the Attorney General shall participate in the planning process conducted by the department under ORS 182.122 (2).

Â Â Â Â Â  (5) If a joint information systems security plan and associated operational standards and policies cannot be agreed upon by the Oregon Department of Administrative Services and a statewide elected official named in subsection (1) of this section, the department may take steps reasonably necessary to condition, limit or preclude electronic traffic or other vulnerabilities between information systems for which the official has authority under subsection (1) of this section and the information systems for which the department has authority under ORS 182.122 (2). [2005 c.739 Â§2]

Â Â Â Â Â  Note: See note under 182.122.

Â Â Â Â Â  Note: Section 3, chapter 739, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The Secretary of State, the State Treasurer and the Attorney General shall establish the initial plans required by section 2 (2) of this 2005 Act [182.124 (2)] no later than January 1, 2007. [2005 c.739 Â§3]

Â Â Â Â Â  182.125 [1973 c.457 Â§4; repealed by 1975 c.731 Â§3]

Â Â Â Â Â

Â Â Â Â Â  182.130 [1959 c.501 Â§3; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.135 [1973 c.457 Â§3; repealed by 1975 c.731 Â§3]

Â Â Â Â Â

Â Â Â Â Â  182.140 [1959 c.501 Â§4; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.145 [1973 c.457 Â§5; repealed by 1975 c.731 Â§3]

Â Â Â Â Â

Â Â Â Â Â  182.150 [1959 c.501 Â§5; repealed by 1959 c.501 Â§10]

IMPACT OF STATE AGENCY ACTION ON FAMILIES

Â Â Â Â Â  182.151 Assessment of impact of state agency action on families. In formulating and implementing policies and rules that may have significant impact on family formation, maintenance and general well-being, all state agencies in Oregon shall, to the extent permitted by law, assess such measures in light of the following considerations:

Â Â Â Â Â  (1) If the action by the government strengthens or erodes the stability of the family and, particularly, the marital commitment;

Â Â Â Â Â  (2) If the action strengthens or erodes the authority and rights of the parents in the education, nurture and supervision of their children;

Â Â Â Â Â  (3) If the action helps the family perform its functions, or if the action substitutes governmental activity for the function;

Â Â Â Â Â  (4) If the action by the government increases or decreases family earnings and if the proposed benefits of the action justify the impact on the family budget;

Â Â Â Â Â  (5) If the activity can be carried out by a lower level of government or by the family itself;

Â Â Â Â Â  (6) The message, intended or otherwise, the program sends to the public concerning the status of the family; and

Â Â Â Â Â  (7) The message the action sends to young people concerning the relationship between their behavior, their personal responsibility and the norms of our society. [1999 c.523 Â§1]

Â Â Â Â Â  Note: 182.151 and 182.152 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.152 No right or benefit created. ORS 182.151 is intended to improve the internal management of state agencies in Oregon and is not intended to create any right or benefit, substantive or procedural, enforceable at law by a party against the State of Oregon, its agencies, its officers or any person. [1999 c.523 Â§2]

Â Â Â Â Â  Note: See note under 182.151.

Â Â Â Â Â  182.160 [1959 c.501 Â§6; repealed by 1959 c.501 Â§10]

RELATIONSHIP OF STATE AGENCIES WITH INDIAN TRIBES

Â Â Â Â Â  182.162 Definitions for ORS 182.162 to 182.168. As used in ORS 182.162 to 182.168:

Â Â Â Â Â  (1) "State agency" has the meaning given that term in ORS 358.635.

Â Â Â Â Â  (2) "Tribe" means a federally recognized Indian tribe in Oregon. [2001 c.177 Â§1]

Â Â Â Â Â  Note: 182.162 to 182.168 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.164 State agencies to develop and implement policy on relationship with tribes; cooperation with tribes. (1) A state agency shall develop and implement a policy that:

Â Â Â Â Â  (a) Identifies individuals in the state agency who are responsible for developing and implementing programs of the state agency that affect tribes.

Â Â Â Â Â  (b) Establishes a process to identify the programs of the state agency that affect tribes.

Â Â Â Â Â  (c) Promotes communication between the state agency and tribes.

Â Â Â Â Â  (d) Promotes positive government-to-government relations between the state and tribes.

Â Â Â Â Â  (e) Establishes a method for notifying employees of the state agency of the provisions of ORS 182.162 to 182.168 and the policy the state agency adopts under this section.

Â Â Â Â Â  (2) In the process of identifying and developing the programs of the state agency that affect tribes, a state agency shall include representatives designated by the tribes.

Â Â Â Â Â  (3) A state agency shall make a reasonable effort to cooperate with tribes in the development and implementation of programs of the state agency that affect tribes, including the use of agreements authorized by ORS 190.110. [2001 c.177 Â§2]

Â Â Â Â Â  Note: See note under 182.162.

Â Â Â Â Â  182.166 Training of state agency managers and employees who communicate with tribes; annual meetings of representatives of agencies and tribes; annual reports by state agencies. (1) At least once a year, the Oregon Department of Administrative Services, in consultation with the Commission on Indian Services, shall provide training to state agency managers and employees who have regular communication with tribes on the legal status of tribes, the legal rights of members of tribes and issues of concern to tribes.

Â Â Â Â Â  (2) Once a year, the Governor shall convene a meeting at which representatives of state agencies and tribes may work together to achieve mutual goals.

Â Â Â Â Â  (3) No later than December 15 of every year, a state agency shall submit a report to the Governor and to the Commission on Indian Services on the activities of the state agency under ORS 182.162 to 182.168. The report shall include:

Â Â Â Â Â  (a) The policy the state agency adopted under ORS 182.164.

Â Â Â Â Â  (b) The names of the individuals in the state agency who are responsible for developing and implementing programs of the state agency that affect tribes.

Â Â Â Â Â  (c) The process the state agency established to identify the programs of the state agency that affect tribes.

Â Â Â Â Â  (d) The efforts of the state agency to promote communication between the state agency and tribes and government-to-government relations between the state and tribes.

Â Â Â Â Â  (e) A description of the training required by subsection (1) of this section.

Â Â Â Â Â  (f) The method the state agency established for notifying employees of the state agency of the provisions of ORS 182.162 to 182.168 and the policy the state agency adopts under ORS 182.164. [2001 c.177 Â§3]

Â Â Â Â Â  Note: See note under 182.162.

Â Â Â Â Â  182.168 No right of action created by ORS 182.162 to 182.168. Nothing in ORS 182.162 to 182.168 creates a right of action against a state agency or a right of review of an action of a state agency. [2001 c.177 Â§4]

Â Â Â Â Â  Note: See note under 182.162.

Â Â Â Â Â  182.170 [1959 c.501 Â§7; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.180 [1959 c.501 Â§8; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.190 [1959 c.501 Â§9; repealed by 1959 c.501 Â§10]

Â Â Â Â Â

Â Â Â Â Â  182.200 [1959 c.501 Â§10; repealed by 1959 c.501 Â§10]

EMPLOYEE SUGGESTION PROGRAM

(Generally)

Â Â Â Â Â  182.310 Definitions for ORS 182.310 to 182.360. As used in ORS 182.310 to 182.360:

Â Â Â Â Â  (1) "Commission" means the Employee Suggestion Awards Commission.

Â Â Â Â Â  (2) "Employee suggestion program" means the program developed by the commission under ORS 182.320 (3).

Â Â Â Â Â  (3) "Secretary" means the secretary of the employee suggestion program. [1959 c.616 Â§1; 1989 c.815 Â§2; 1993 c.724 Â§25]

Â Â Â Â Â  182.320 Employee Suggestion Awards Commission; authority; rules. (1) There is established the Employee Suggestion Awards Commission consisting of seven members appointed by the Governor. At least two members shall be public employees, as defined by ORS 243.650. The term of office is three years, beginning July 1. Members may be reappointed. Members serve at the pleasure of the Governor.

Â Â Â Â Â  (2) The members of the commission shall elect annually one member as chairperson. The Director of the Oregon Department of Administrative Services shall appoint a state officer or employee to serve as secretary of the employee suggestion program. The commission members shall serve without compensation.

Â Â Â Â Â  (3) The commission shall formulate, establish and maintain an employee suggestion program to encourage and reward meritorious suggestions by state employees that will promote effectiveness, efficiency and economy in the performance of any function of state government.

Â Â Â Â Â  (4) The secretary, with the approval of the commission, shall adopt rules necessary or appropriate for the proper administration of ORS 182.310 to 182.360. [1957 c.616 Â§2; 1965 c.9 Â§1; 1989 c.815 Â§3; 1993 c.724 Â§26; 1995 c.286 Â§17; 2001 c.30 Â§1]

Â Â Â Â Â  182.330 Commission determination final. The Employee Suggestion Awards Commission shall make the final determination as to whether an employee suggestion award will be made. Subject to the rules adopted pursuant to ORS 182.320, the commission shall determine the nature and extent of the award. [1957 c.616 Â§3; 1993 c.724 Â§27]

Â Â Â Â Â

Â Â Â Â Â  182.340 [1957 c.616 Â§5; repealed by 1965 c.9 Â§2]

Â Â Â Â Â

Â Â Â Â Â  182.350 [1957 c.616 Â§4; 1961 c.197 Â§3; repealed by 1967 c.73 Â§5]

Â Â Â Â Â  182.360 Costs and payment of cash awards and administrative expenses. (1) The costs arising out of the employee suggestion awards under ORS 182.310 to 182.360 shall be paid in the following manner:

Â Â Â Â Â  (a) For awards to employees not eligible for cash awards, the cost shall be added to and collected with the expenses and costs of operating the Personnel Division of the Oregon Department of Administrative Services collected under ORS 240.165.

Â Â Â Â Â  (b) For any cash award for a suggestion having multiagency effect, as determined by the Employee Suggestion Awards Commission, and for which the commission cannot identify the cost savings realized or to be realized by the agencies as a result of implementation of the suggestion, the cost shall be added to and collected with the expenses and costs of operating the Personnel Division collected under ORS 240.165.

Â Â Â Â Â  (c) If the commission is able to identify the agency or agencies that have realized or will realize cash savings as a result of implementation of a suggestion, the cost of any cash award shall be paid by the affected agency or agencies from savings realized or to be realized by implementation of the suggestion. For suggestions with multiagency effect, the commission shall determine the portion of the award total to be contributed by each agency.

Â Â Â Â Â  (d) For administrative expenses of the Personnel Division incurred in administering ORS 182.310 to 182.400, the expenses shall be added to and collected with the expenses and costs of operating the Personnel Division collected under ORS 240.165.

Â Â Â Â Â  (2) Vouchers for awards described in subsection (1)(a) and (b) of this section and administrative expenses described in subsection (1)(d) of this section shall be prepared by the Administrator of the Personnel Division payable from the Oregon Department of Administrative Services Operating Fund. Vouchers for awards described in subsection (1)(c) of this section shall be drawn by the appropriate agency. All vouchers shall be drawn upon certification of the chairperson or secretary of the commission of the amount or cost of the award and the person to whom the award has been made or the amount of the administrative expenses. [1957 c.616 Â§6; 1981 c.233 Â§1; 1993 c.724 Â§28; 1995 c.79 Â§58; 2005 c.22 Â§127]

(Productivity Improvement Programs)

Â Â Â Â Â  182.365 Legislative findings; definitions for ORS 182.365 to 182.400. (1) The Legislative Assembly finds that it is in the public interest to encourage and reward government efficiency and that the present state budgeting system has developed inadequate mechanisms to reward efficiency in government agencies and programs. The Legislative Assembly further finds that it is in the public interest to establish a program to reward efficiency and effectiveness in government agencies and programs.

Â Â Â Â Â  (2) As used in ORS 182.365 to 182.400:

Â Â Â Â Â  (a) "Agency or unit" means any department, division, agency or section or unit of any department, division or agency or unit, that has an identifiable budget which may be separated from other budgets and for which credit can be given.

Â Â Â Â Â  (b) "Department" means the Oregon Department of Administrative Services.

Â Â Â Â Â  (c) "Director" means the Director of the Oregon Department of Administrative Services. [1989 c.815 Â§1; 1993 c.724 Â§29]

Â Â Â Â Â  182.370 [1989 c.815 Â§4; repealed by 1993 c.724 Â§36]

Â Â Â Â Â  182.375 State Productivity Improvement Revolving Fund; creation; sources; uses. (1) There is created in the State Treasury, separate and distinct from the General Fund, an Oregon State Productivity Improvement Revolving Fund. All moneys in the fund are appropriated continuously to the Oregon Department of Administrative Services for making loans, grants, matching funds or cash awards available to state agencies or units for implementation of productivity improvement projects, including training and workforce development, upon authorization of the department, subject to ORS 243.650 to 243.782 when applicable. Interest on earnings of the fund shall be credited to the fund.

Â Â Â Â Â  (2) The Oregon State Productivity Improvement Revolving Fund shall consist of:

Â Â Â Â Â  (a) Moneys transferred from the Oregon Department of Administrative Services Operating Fund, as provided in ORS 240.170, in a sum not to exceed $500,000 to establish the fund.

Â Â Â Â Â  (b) Savings realized from implementation of productivity improvement projects that may include existing and future projects authorized by the department.

Â Â Â Â Â  (3) Fifty percent of the agency or unit budget savings resulting from improved efficiency shall be credited to the Oregon State Productivity Improvement Revolving Fund to be used for program improvement by the agency or unit. If not used in the biennium in which the savings occur, the amount of credit to an agency or unit may be treated as if it were continuously appropriated to the agency or unit and may be expended in the following biennium without resulting in any budget justification for the agency or unit. Expenditures from the fund are not subject to allotment or other budgetary procedures.

Â Â Â Â Â  (4) None of the expenditures in a biennium by the agency or unit under this section shall be considered to be within any appropriation or expenditure limitation in the agency's base budget for the biennium.

Â Â Â Â Â  (5) A productivity improvement project may include training and employee development authorized by the department and intended to lead to improved productivity.

Â Â Â Â Â  (6) The department may require a different repayment schedule for training and employee development than for other productivity improvement projects.

Â Â Â Â Â  (7) Agencies and units shall report to the department quarterly on project implementation, savings realized to date, or projected, and repayment of moneys to the fund. [1989 c.815 Â§5; 1991 c.385 Â§89; 1993 c.724 Â§30; 1995 c.79 Â§59; 2003 c.55 Â§3; 2003 c.794 Â§203]

Â Â Â Â Â  182.380 Credit of certain savings to General Fund. Fifty percent of the agency or unit budget savings resulting from improved efficiency and effectiveness shall be credited to the General Fund or, if the origin of the agency or unit's funds is a dedicated fund or federal money, to the fund or account of the agency or unit, to be used for the purposes of the fund or account. [1989 c.815 Â§6; 1993 c.724 Â§31]

Â Â Â Â Â  182.385 Identification of reduced expenses resulting from improved efficiency. In preparing its budget for the biennium following one in which the state agency or unit credits any amount to the Oregon State Productivity Improvement Revolving Fund, the agency or unit shall identify any reduction in agency or unit expenses resulting from improved efficiency. [1989 c.815 Â§7; 1993 c.724 Â§32]

Â Â Â Â Â  182.390 Plan for increased efficiency. (1) In order to qualify for credits under ORS 182.375 and 182.380, the agency or unit must present to the Oregon Department of Administrative Services a plan for increased efficiency resulting in budget savings and comply with the review requirements developed by the department. The plan must be approved by the Director of the Oregon Department of Administrative Services. Loans, grants or matching funds authorized under ORS 182.375 shall not require any increased funding or increases in an expenditure limitation and shall not require legislative review.

Â Â Â Â Â  (2) The plan required in subsection (1) of this section shall include long-range objectives of each program, indicating in each case where the agency or unit shall increase efficiency and cost savings without a reduction in public services. The plan shall include reasons for leaving current positions vacant, actual reductions in services and supplies, travel and capital outlay and shall include a system to evaluate the resulting accomplishments of each agency or unit. [1989 c.815 Â§8; 1993 c.724 Â§33]

Â Â Â Â Â  182.395 Ineligibility of new programs for credits. Any new programs mandated by law, assigned to the agency or unit by the Oregon Department of Administrative Services, or budgeted as additions to the base budget or reduced level budget of the agency or unit shall not be eligible for credit savings under ORS 182.365 to 182.400. [1989 c.815 Â§9; 1993 c.724 Â§34; 1995 c.79 Â§60]

Â Â Â Â Â  182.400 Report on productivity improvement program. Prior to January 1 of each odd-numbered year, the Oregon Department of Administrative Services shall report to the Legislative Assembly on activities of the productivity improvement program in the manner prescribed in ORS 192.245. [1989 c.815 Â§10; 1993 c.724 Â§35]

Â Â Â Â Â  182.410 [Amended by 1955 c.707 Â§56; renumbered 184.410]

RULES GOVERNING AGENCY-PROVIDED HOUSING

Â Â Â Â Â  182.415 Definitions for ORS 182.415 to 182.435. As used in ORS 182.415 to 182.435 and 240.086 unless the context requires otherwise:

Â Â Â Â Â  (1) "Furnishings" includes furniture usually used in connection with occupancy of a household but does not include rugs, draperies, range, refrigerator, washer, dryer or any item of furnishings received by the state or one of its agencies as a gift, nor does it include any furniture purchased for the state-owned residence required in relation to the official duties of an institutional executive or the Chancellor of the Department of Higher Education prior to September 9, 1971.

Â Â Â Â Â  (2) "Housing" includes single and multiple family dwellings, apartments, and manufactured dwellings and manufactured dwelling pads, available on a monthly tenancy but does not include guard stations maintained by the State Forestry Department or dormitory facilities at any state institution or at any state institution of higher education.

Â Â Â Â Â  (3) "Dormitory" includes any facility which houses students and those facilities used primarily for sleeping purposes by the employees of the Department of Human Services.

Â Â Â Â Â  (4) "State agency" has the same meaning as in ORS 291.002. [1971 c.575 Â§1; 1977 c.583 Â§3; 1993 c.276 Â§1]

Â Â Â Â Â

Â Â Â Â Â  182.420 [Renumbered 184.420]

Â Â Â Â Â  182.425 State agency required to collect rental for housing provided to employees; provision of furnishings prohibited; determination of fair rental value. (1) Every state agency that provides housing for its officers or employees shall collect a rental for such housing based on the fair rental value as determined by a qualified appraiser certified under ORS 308.010 or licensed or certified under ORS 674.310, subject to any reductions therefrom authorized under ORS 182.435. Rentals collected under this section shall be credited to the agency's account.

Â Â Â Â Â  (2) No state agency shall provide furnishings as part of any housing provided by the agency.

Â Â Â Â Â  (3) Determinations of fair rental value shall be reexamined periodically but not less frequently than once every five years and the rental shall be adjusted annually by the change in real estate values, for the affected community as determined by the state agency.

Â Â Â Â Â  (4) Determination of the net rental of any employee-occupied state-owned housing unit under subsections (1), (2) and (3) of this section shall be considered a personnel action for purposes of ORS 240.086. [1971 c.575 Â§Â§2, 4; 1977 c.583 Â§4; 1993 c.276 Â§2]

Â Â Â Â Â  182.430 [Renumbered 184.430]

Â Â Â Â Â  182.435 Schedule of reduction from fair rental value. (1) Each agency providing housing for its officers or employees may adopt a schedule of reductions from the fair rental value taking into account all pertinent factors including but not limited to:

Â Â Â Â Â  (a) Isolation, for which a reduction of up to 20 percent of the fair rental value may be allowed;

Â Â Â Â Â  (b) Invasion of privacy, for which a reduction of up to 30 percent of the fair rental value may be allowed;

Â Â Â Â Â  (c) The agency's need in having its officers or employees occupying housing in a specific location, for which a reduction of up to 50 percent of fair rental value may be allowed; and

Â Â Â Â Â  (d) Inequities between the fair rental value and the salary of the officer or employee, for which an amount may be allowed that when added to any other reductions corrects the inequity.

Â Â Â Â Â  (2) Each agency providing housing shall prepare a report indicating the fair rental value of each housing unit, the date of the most recent appraisal and the amount of any reductions from fair rental value with the reasons for the reductions. This report shall be available for public inspection. [1971 c.575 Â§3; 1977 c.583 Â§5; 1993 c.276 Â§3]

Â Â Â Â Â  182.440 [Renumbered 184.440]

Â Â Â Â Â  182.450 [Renumbered 184.450]

SEMI-INDEPENDENT STATE AGENCIES

(Listing of Semi-Independent State Agencies)

Â Â Â Â Â  182.451 State Board of Massage Therapists; Physical Therapist Licensing Board; State Landscape Contractors Board. (1) The following boards are transferred from the Department of Human Services and are established as semi-independent state agencies that are subject to ORS 182.456 to 182.472:

Â Â Â Â Â  (a) The State Board of Massage Therapists.

Â Â Â Â Â  (b) The Physical Therapist Licensing Board.

Â Â Â Â Â  (2) The State Landscape Contractors Board is established as a semi-independent state agency that is subject to ORS 182.456 to 182.472. [1999 c.1084 Â§1; 2001 c.409 Â§2]

Â Â Â Â Â  Note: 182.451 to 182.472 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.452 [1999 c.1084 Â§2; repealed by 1999 c.1084 Â§56 and 2003 c.206 Â§3]

Â Â Â Â Â  182.454 Other semi-independent state agencies. The following semi-independent state agencies are subject to ORS 182.456 to 182.472:

Â Â Â Â Â  (1) The Appraiser Certification and Licensure Board.

Â Â Â Â Â  (2) The State Board of Architect Examiners.

Â Â Â Â Â  (3) The State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (4) The State Board of Geologist Examiners.

Â Â Â Â Â  (5) The State Landscape Architect Board.

Â Â Â Â Â  (6) The Oregon Board of Optometry.

Â Â Â Â Â  (7) The Oregon Patient Safety Commission.

Â Â Â Â Â  (8) The Oregon Wine Board. [1999 c.1084 Â§3; 2003 c.686 Â§13; 2003 c.797 Â§27; 2005 c.109 Â§2]

Â Â Â Â Â  Note: See note under 182.451.

(General Provisions Relating to Semi-Independent State Agencies)

Â Â Â Â Â  182.456 Definitions for ORS 182.456 to 182.472. As used in ORS 182.456 to 182.472:

Â Â Â Â Â  (1) "Board" means a board established as a semi-independent state agency under ORS 182.451 or a board or commission listed under ORS 182.454.

Â Â Â Â Â  (2) "License" includes licenses, registrations, certifications, permits or other forms of permission required by law to pursue an occupation or engage in a business regulated by a board. [1999 c.1084 Â§Â§4,55; 2003 c.686 Â§Â§14,15]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.460 Statutory provisions applicable to semi-independent state agencies. (1) Except as otherwise provided by law, the provisions of ORS chapters 240, 276, 279, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to a board. A board is subject to all other statutes governing a state agency that do not conflict with ORS 182.456 to 182.472, including the tort liability provisions of ORS 30.260 to 30.300 and the provisions of ORS chapter 183, and a board's employees are included within the Public Employees Retirement System.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the following provisions shall apply to a board:

Â Â Â Â Â  (a) ORS 240.309 (1) to (6) and 240.321;

Â Â Â Â Â  (b) ORS 279.835 to 279.855;

Â Â Â Â Â  (c) ORS 279A.250 to 279A.290;

Â Â Â Â Â  (d) ORS 282.210 to 282.230; and

Â Â Â Â Â  (e) ORS 293.240.

Â Â Â Â Â  (3) In carrying out the duties, functions and powers of a board, the board may contract with any state agency for the performance of duties, functions and powers as the board considers appropriate. A state agency shall not charge a board an amount that exceeds the actual cost of those services. ORS 182.456 to 182.472 do not require an agency to provide services to a board other than pursuant to a voluntary interagency agreement or contract.

Â Â Â Â Â  (4) A board shall adopt personnel policies and contracting and purchasing procedures. The Oregon Department of Administrative Services shall review those policies and procedures for compliance with applicable state and federal laws and collective bargaining contracts.

Â Â Â Â Â  (5) Except as otherwise provided by law, directors and employees of a board are eligible to receive the same benefits as state employees and are entitled to retain their State of Oregon hire dates, transfer rights and job bidding rights, all without loss of seniority, and to the direct transfer of all accumulated state agency leaves. [1999 c.1084 Â§5; 2003 c.794 Â§204]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.462 Budgets for semi-independent state agencies; annual financial statements; disposition of civil penalties; rules. (1) A board shall adopt budgets on a biennial basis using classifications of expenditures and revenues required by ORS 291.206 (1), but the budget shall not be subject to review and approval by the Legislative Assembly or to future modification by the Emergency Board or the Legislative Assembly.

Â Â Â Â Â  (2) The budget referred to in subsection (1) of this section shall be adopted in accordance with applicable provisions of ORS chapter 183. Except as provided in this subsection, a board shall adopt or modify a budget only after a public hearing thereon. A board must give notice of the hearing to all holders of licenses issued by the board.

Â Â Â Â Â  (3) A board shall follow generally accepted accounting principles and keep financial and statistical information as necessary to completely and accurately disclose the financial condition and financial operations of the board as may be required by the Secretary of State.

Â Â Â Â Â  (4) A board shall prepare an annual financial statement of board revenues and expenses and shall make the statement available for public review. The board shall provide a copy of the statement to the Oregon Department of Administrative Services not later than the 90th day after the end of the state fiscal year.

Â Â Â Â Â  (5) A board may, by rule, elect to donate all or part of the revenue derived by the board from civil penalties to the General Fund of the State Treasury. [1999 c.1084 Â§6]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.464 Audit by Secretary of State. ORS 182.456 to 182.472 do not affect the duty and authority of the Secretary of State to audit public accounts. The Secretary of State shall enter into agreements with each of the boards to set appropriate audit schedules for those boards. The audit schedule shall be set to allow board compliance with ORS 182.472. In lieu of conducting an audit, the Secretary of State may elect to accept the report of an independent certified public accountant. [1999 c.1084 Â§7]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.466 Powers of semi-independent state agencies; fees; rules. In addition to other powers granted by ORS 182.456 to 182.472 and by the statutes specifically applicable to a board, a board may:

Â Â Â Â Â  (1) Sue and be sued in its own name.

Â Â Â Â Â  (2) Notwithstanding ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C, enter into contracts and acquire, hold, own, encumber, issue, replace, deal in and with and dispose of real and personal property.

Â Â Â Â Â  (3) Notwithstanding ORS 670.300, fix a per diem amount to be paid to board members for each day or portion thereof during which the member is actually engaged in the performance of official duties. Board members may also receive actual and necessary travel expenses or other expenses actually incurred in the performance of their duties. If an advisory council or peer review committee is established under the law that governs the board, the board may also fix and pay amounts and expenses for members thereof.

Â Â Â Â Â  (4) Set the amount of any fee required by statute and establish by rule and collect other fees as determined by the board. Fees shall not exceed amounts necessary for the purpose of carrying out the functions of the board. Notwithstanding ORS 183.335 and except as provided in this subsection, a board shall hold a public hearing prior to adopting or modifying any fee without regard to the number of requests received to hold a hearing. A board shall give notice to all licensees of the board prior to holding a hearing on the adoption or modification of any fee. A board may adopt fees in conjunction with the budget adoption process described in ORS 182.462.

Â Â Â Â Â  (5) Subject to any other statutory provisions, adopt procedures and requirements governing the manner of making application for issuance, renewal, suspension, revocation, restoration and related activities concerning licenses that are under the jurisdiction of a board. [1999 c.1084 Â§8; 2001 c.104 Â§62; 2003 c.794 Â§205]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.468 Administrators. (1) Notwithstanding ORS 670.306, a board may select and appoint an administrator. The board shall fix the qualifications and compensation for the position.

Â Â Â Â Â  (2) An administrator of a board shall not be a voting member of that board.

Â Â Â Â Â  (3) Notwithstanding ORS 670.306, an administrator of a board may employ persons as the board determines to be necessary for carrying out the business and responsibilities of the board. [1999 c.1084 Â§9(1),(2),(3)]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.470 Depository accounts for moneys collected or received by semi-independent state agencies. (1) Notwithstanding ORS 670.335, except where otherwise specifically provided by statute pursuant to ORS 182.462 (5), all moneys collected or received by a board, placed to the credit of that board and remaining unexpended and unobligated on the date that the board is established as a semi-independent state agency, and all moneys collected or received by a board after the date that the board is established as a semi-independent state agency, must be deposited into an account established by that board in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS chapter 295, the chairperson, president or administrator of a board shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. All moneys in the account are continuously appropriated to the board making the deposit for the purpose of carrying out the functions of the board.

Â Â Â Â Â  (2) Subject to the approval of the chairperson, president or administrator, a board may invest moneys collected or received by the board. Investments made by a board are:

Â Â Â Â Â  (a) Limited to investments described in ORS 294.035;

Â Â Â Â Â  (b) Subject to the investment maturity date limitations described in ORS 294.135; and

Â Â Â Â Â  (c) Subject to the conduct prohibitions listed in ORS 294.145.

Â Â Â Â Â  (3) Interest earned from any accounts invested under subsection (2) of this section shall be made available to a board in a manner consistent with the board's annual budget.

Â Â Â Â Â  (4) Subject to the approval of the chairperson, president or administrator, all necessary board expenses shall be paid from the moneys collected or earned by a board.

Â Â Â Â Â  (5) As used in this section, "depository bank" has the meaning given that term in ORS 295.005. [1999 c.1084 Â§10; 2001 c.409 Â§3; 2003 c.405 Â§3]

Â Â Â Â Â  Note: See note under 182.451.

Â Â Â Â Â  182.472 Reports. Not later than January 1 of each even-numbered year, each board subject to ORS 182.456 to 182.472 shall submit a report to the Governor, the President of the Senate, the Speaker of the House of Representatives and the Legislative Fiscal Officer. The Legislative Fiscal Officer shall review the reports and shall prepare and submit a statement of findings and conclusions to the Joint Legislative Audit Committee. The report must include the following:

Â Â Â Â Â  (1) A copy of the most recent audit of the board.

Â Â Â Â Â  (2) A copy of the actual budget for the prior biennium and a copy of the board's adopted budget for the biennium in which the report is made. The budget documents must show:

Â Â Â Â Â  (a) The beginning balance and ending balance for each of the two biennia;

Â Â Â Â Â  (b) A description of material changes between the two biennia;

Â Â Â Â Â  (c) A description of the public hearing process used to establish the budget adopted for the current biennium; and

Â Â Â Â Â  (d) A description of current fees and proposed changes to fees, along with information supporting the amounts of the current fees and any proposed changes to the fees.

Â Â Â Â Â  (3) A description of all temporary and permanent rules adopted by the board since the last report was submitted.

Â Â Â Â Â  (4) A description of board actions promoting consumer protection that were taken since the last report was submitted.

Â Â Â Â Â  (5) If the board issues licenses, a description of the board's licensing activities performed since the last report that is adequate to allow evaluation of the board's performance of its licensing responsibilities, including:

Â Â Â Â Â  (a) The number of license applications;

Â Â Â Â Â  (b) The number of licenses issued;

Â Â Â Â Â  (c) The number of examinations conducted;

Â Â Â Â Â  (d) The average time between application for and issuance of licenses;

Â Â Â Â Â  (e) The number and types of complaints received about persons holding licenses;

Â Â Â Â Â  (f) The number and types of investigations conducted;

Â Â Â Â Â  (g) The number and types of resolutions of complaints;

Â Â Â Â Â  (h) The number and type of sanctions imposed; and

Â Â Â Â Â  (i) The number of days between beginning an investigation and reaching a resolution.

Â Â Â Â Â  (6) A description of all other actions taken since the last report in the performance of the board's statutory responsibilities that is adequate to allow evaluation of the board's performance. [1999 c.1084 Â§11; 2005 c.109 Â§1]

Â Â Â Â Â  Note: See note under 182.451.

OMBUDSMAN SERVICES

Â Â Â Â Â  182.500 Mandatory report to Governor by person performing ombudsman services. If an agency or officer of the executive department, as defined by ORS 174.112, designates a person to perform ombudsman services, the person shall report to the Governor in writing at least once each quarter. A report shall include a summary of the services that the person provided during the quarter and the person's recommendations for improving ombudsman services and the services for which the person provides assistance. [2003 c.591 Â§17]

Â Â Â Â Â  Note: 182.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.510 [1953 c.588 Â§1; repealed by 1957 c.624 Â§14]

EVIDENCE-BASED PROGRAMS

Â Â Â Â Â  182.515 Definitions for ORS 182.515 and 182.525. As used in this section and ORS 182.525:

Â Â Â Â Â  (1) "Agency" means:

Â Â Â Â Â  (a) The Department of Corrections;

Â Â Â Â Â  (b) The Oregon Youth Authority;

Â Â Â Â Â  (c) The State Commission on Children and Families; and

Â Â Â Â Â  (d) That part of the Department of Human Services that deals with mental health and addiction issues.

Â Â Â Â Â  (2) "Cost effective" means that cost savings realized over a reasonable period of time are greater than costs.

Â Â Â Â Â  (3) "Evidence-based program" means a program that:

Â Â Â Â Â  (a) Incorporates significant and relevant practices based on scientifically based research; and

Â Â Â Â Â  (b) Is cost effective.

Â Â Â Â Â  (4)(a) "Program" means a treatment or intervention program or service that is intended to:

Â Â Â Â Â  (A) Reduce the propensity of a person to commit crimes;

Â Â Â Â Â  (B) Improve the mental health of a person with the result of reducing the likelihood that the person will commit a crime or need emergency mental health services; or

Â Â Â Â Â  (C) Reduce the propensity of a person who is less than 18 years of age to engage in antisocial behavior with the result of reducing the likelihood that the person will become a juvenile offender.

Â Â Â Â Â  (b) "Program" does not include:

Â Â Â Â Â  (A) An educational program or service that an agency is required to provide to meet educational requirements imposed by state law; or

Â Â Â Â Â  (B) A program that provides basic medical services.

Â Â Â Â Â  (5) "Scientifically based research" means research that obtains reliable and valid knowledge by:

Â Â Â Â Â  (a) Employing systematic, empirical methods that draw on observation or experiment;

Â Â Â Â Â  (b) Involving rigorous data analyses that are adequate to test the stated hypotheses and justify the general conclusions drawn; and

Â Â Â Â Â  (c) Relying on measurements or observational methods that provide reliable and valid data across evaluators and observers, across multiple measurements and observations and across studies by the same or different investigators. [2003 c.669 Â§3; 2005 c.503 Â§12]

Â Â Â Â Â  Note: 182.515 and 182.525 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.520 [1953 c.588 Â§2; repealed by 1957 c.624 Â§14]

Â Â Â Â Â  182.525 Mandatory expenditures for evidence-based programs; biennial report; rules. (1) An agency as defined in ORS 182.515 shall spend at least 75 percent of state moneys that the agency receives for programs on evidence-based programs.

Â Â Â Â Â  (2) The agency shall submit a biennial report containing:

Â Â Â Â Â  (a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

Â Â Â Â Â  (b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

Â Â Â Â Â  (c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

Â Â Â Â Â  (d) A description of the efforts the agency is making to meet the requirement of subsection (1) of this section.

Â Â Â Â Â  (3) The agency shall submit the report required by subsection (2) of this section no later than September 30 of each even-numbered year to the interim legislative committee dealing with judicial matters.

Â Â Â Â Â  (4) If an agency, in any biennium, spends more than 25 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agency's failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

Â Â Â Â Â  (5) The agency may adopt rules necessary to carry out the provisions of this section, including but not limited to rules defining a reasonable period of time for purposes of determining cost effectiveness. [2003 c.669 Â§7; 2005 c.22 Â§128; 2005 c.503 Â§13]

Â Â Â Â Â  Note: Section 8, chapter 669, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 8. The provisions of section 7 of this 2003 Act [182.525] apply to biennia beginning on or after July 1, 2009. [2003 c.669 Â§8]

Â Â Â Â Â  Note: See note under 182.515.

Â Â Â Â Â  Note: Sections 4, 5 and 6, chapter 669, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 4. As used in sections 5 and 6 of this 2003 Act, "agency," "cost effective," "evidence-based program" and "program" have the meanings given those terms in section 3 of this 2003 Act [182.515]. [2003 c.669 Â§4]

Â Â Â Â Â  Sec. 5. (1) For the biennium beginning July 1, 2005, an agency as defined in ORS 182.515 shall spend at least 25 percent of state moneys that the agency receives for programs on evidence-based programs.

Â Â Â Â Â  (2) The agency shall submit a report containing:

Â Â Â Â Â  (a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

Â Â Â Â Â  (b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

Â Â Â Â Â  (c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

Â Â Â Â Â  (d) A description of the efforts the agency is making to meet the requirements of subsection (1) of this section and section 6 (1), chapter 669, Oregon Laws 2003, and ORS 182.525 (1).

Â Â Â Â Â  (3) The agency shall submit the report required by subsection (2) of this section no later than September 30, 2006, to the interim legislative committee dealing with judicial matters.

Â Â Â Â Â  (4) If an agency, during the biennium beginning July 1, 2005, spends more than 75 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agency's failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

Â Â Â Â Â  (5) The agency may adopt rules necessary to carry out the provisions of this section, including but not limited to rules defining a reasonable period of time for purposes of determining cost effectiveness. [2003 c.669 Â§5; 2005 c.22 Â§129; 2005 c.503 Â§14]

Â Â Â Â Â  Sec. 6. (1) For the biennium beginning July 1, 2007, an agency as defined in ORS 182.515 shall spend at least 50 percent of state moneys that the agency receives for programs on evidence-based programs.

Â Â Â Â Â  (2) The agency shall submit a report containing:

Â Â Â Â Â  (a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

Â Â Â Â Â  (b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

Â Â Â Â Â  (c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

Â Â Â Â Â  (d) A description of the efforts the agency is making to meet the requirements of subsection (1) of this section and ORS 182.525 (1).

Â Â Â Â Â  (3) The agency shall submit the report required by subsection (2) of this section no later than September 30, 2008, to the interim legislative committee dealing with judicial matters.

Â Â Â Â Â  (4) If an agency, during the biennium beginning July 1, 2007, spends more than 50 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agency's failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

Â Â Â Â Â  (5) The agency may adopt rules necessary to carry out the provisions of this section, including but not limited to rules defining a reasonable period of time for purposes of determining cost effectiveness. [2003 c.669 Â§6; 2005 c.22 Â§130; 2005 c.503 Â§15]

Â Â Â Â Â  182.530 [1953 c.588 Â§3; repealed by 1957 c.624 Â§14]

Â Â Â Â Â  182.540 [1953 c.588 Â§4; 1955 c.152 Â§1; repealed by 1957 c.624 Â§14]

Â Â Â Â Â  182.605 [1977 c.842 Â§1; 1981 c.85 Â§10; 1981 c.438 Â§45; 1981 c.821 Â§1a; 1983 c.17 Â§28; 1987 c.414 Â§145; 1989 c.460 Â§2; 1989 c.721 Â§21; 1991 c.67 Â§43; 1993 c.45 Â§287; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.608 [Derived from 1983 c.17 Â§1; 1991 c.67 Â§44; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.609 [Derived from 1983 c.151 Â§24; 1987 c.31 Â§12; 1993 c.267 Â§18; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.610 [Derived from 1983 c.655 Â§11; repealed by 1989 c.586 Â§7]

Â Â Â Â Â  182.615 [1977 c.842 Â§47; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.625 [1977 c.842 Â§48; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.635 [1977 c.842 Â§49; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.815 [1982 s.s.1 c.3 Â§1; renumbered 284.895 in 1989]

_______________



Chapter 183

Chapter 183 Â Administrative Procedures Act; Legislative Review of Rules; Civil Penalties

2005 EDITION

ADMINISTRATIVE PROCEDURES ACT

EXECUTIVE BRANCH; ORGANIZATION

ADMINISTRATIVE PROCEDURES ACT

(General Provisions)

183.310Â Â Â Â  Definitions for this chapter

183.315Â Â Â Â  Application of provisions of Administrative Procedures Act to certain agencies

(Adoption of Rules)

183.325Â Â Â Â  Delegation of rulemaking authority to named officer or employee

183.330Â Â Â Â  Description of organization; service of order; rules coordinator; effect of not putting order in writing

183.332Â Â Â Â  Policy statement; conformity of state rules with equivalent federal laws and rules

183.333Â Â Â Â  Policy statement; public involvement in development of policy and drafting of rules; advisory committees

183.335Â Â Â Â  Notice; content; public comment; temporary rule adoption, amendment or suspension; substantial compliance required

183.336Â Â Â Â  Cost of compliance effect on small businesses

183.337Â Â Â Â  Procedure for agency adoption of federal rules

183.341Â Â Â Â  Model rules of procedure; establishment; compilation; publication; agencies required to adopt procedural rules

183.355Â Â Â Â  Filing and taking effect of rules; filing of executive orders; copies

183.360Â Â Â Â  Publication of rules and orders; exceptions; requirements; bulletin; judicial notice; citation

183.362Â Â Â Â  Program for biennial publication of Oregon Administrative Rules

183.365Â Â Â Â  Publication of administrative rules in electronic form

183.370Â Â Â Â  Distribution of published rules

183.390Â Â Â Â  Petitions requesting adoption of rules

183.400Â Â Â Â  Judicial determination of validity of rule

183.405Â Â Â Â  Agency review of rules

183.410Â Â Â Â  Agency determination of applicability of rule or statute to petitioner; effect; judicial review

(Contested Cases)

183.413Â Â Â Â  Notice to party before hearing of rights and procedure; failure to provide notice

183.415Â Â Â Â  Notice, hearing and record in contested case; informal disposition; hearing officer; ex parte communications

183.425Â Â Â Â  Depositions or subpoena of material witness; discovery

183.430Â Â Â Â  Hearing on refusal to renew license; exceptions

183.435Â Â Â Â  Period allowed to request hearing for license refusal on grounds other than test or inspection results

183.440Â Â Â Â  Subpoenas in contested cases

183.445Â Â Â Â  Subpoena by agency or attorney of record of party when agency not subject to ORS 183.440

183.450Â Â Â Â  Evidence in contested cases

183.452Â Â Â Â  Representation of agencies at contested case hearings

183.457Â Â Â Â  Representation of persons other than agencies participating in contested case hearings

183.458Â Â Â Â  Nonattorney representation of parties in certain contested case hearings

183.460Â Â Â Â  Examination of evidence by agency

183.462Â Â Â Â  Agency statement of ex parte communications; notice

183.464Â Â Â Â  Proposed order by hearing officer; amendment by agency; exemptions

183.470Â Â Â Â  Orders in contested cases

(Judicial Review)

183.480Â Â Â Â  Judicial review of agency orders

183.482Â Â Â Â  Jurisdiction for review of contested cases; procedure; scope of court authority

183.484Â Â Â Â  Jurisdiction for review of orders other than contested cases; procedure; scope of court authority

183.485Â Â Â Â  Decision of court on review of contested case

183.486Â Â Â Â  Form and scope of decision of reviewing court

183.490Â Â Â Â  Agency may be compelled to act

183.497Â Â Â Â  Awarding costs and attorney fees when finding for petitioner

(Appeals From Circuit Courts)

183.500Â Â Â Â  Appeals

(Alternative Dispute Resolution)

183.502Â Â Â Â  Authority of agencies to use alternative means of dispute resolution; model rules; amendment of agreements and forms; agency alternative dispute resolution programs

(Housing Cost Impact Statement)

183.530Â Â Â Â  Housing cost impact statement required for certain proposed rules

183.534Â Â Â Â  Housing cost impact statement described; rules

183.538Â Â Â Â  Effect of failure to prepare housing cost impact statement; judicial review

(Effects of Rules on Small Business)

183.540Â Â Â Â  Reduction of economic impact on small business

(Office of Administrative Hearings)

183.600Â Â Â Â  Definitions

183.605Â Â Â Â  Office of Administrative Hearings

183.610Â Â Â Â  Chief administrative law judge

183.615Â Â Â Â  Administrative law judges; duties; qualifications; rules

183.620Â Â Â Â  Contract administrative law judges

183.625Â Â Â Â  Assignment of administrative law judges; conduct of hearings

183.630Â Â Â Â  Model rules of procedure; exemptions; depositions

183.635Â Â Â Â  Agencies required to use administrative law judges from Office of Administrative Hearings; exceptions

183.640Â Â Â Â  Use of Office of Administrative Hearings by exempt agencies and by political subdivisions

183.645Â Â Â Â  Request for change of administrative law judge; rules

183.650Â Â Â Â  Form of order; modification of form of order by agency; finding of historical fact

183.655Â Â Â Â  Fees

183.660Â Â Â Â  Office of Administrative Hearings Operating Account

183.665Â Â Â Â  Estimates of office expenses

183.670Â Â Â Â  Rules

183.675Â Â Â Â  Alternative dispute resolution

183.680Â Â Â Â  Standards and training program

183.685Â Â Â Â  Ex parte communications

183.690Â Â Â Â  Office of Administrative Hearings Oversight Committee

PERMITS AND LICENSES

183.700Â Â Â Â  Permits subject to ORS 183.702

183.702Â Â Â Â  Statement of criteria and procedures for evaluating permit application; documentation of decision on application; required signature

183.705Â Â Â Â  Extended term for renewed licenses; fees; continuing education; rules

LEGISLATIVE REVIEW OF RULES

183.710Â Â Â Â  Definitions for ORS 183.710 to 183.725

183.715Â Â Â Â  Submission of adopted rule to Legislative Counsel required; exception

183.720Â Â Â Â  Procedure for review of agency rule; reports on rules claimed to be duplicative or conflicting

183.722Â Â Â Â  Required agency response to Legislative Counsel determination

183.725Â Â Â Â  Report of Legislative Counsel Committee to agencies and Legislative Assembly

CIVIL PENALTIES

183.745Â Â Â Â  Civil penalty procedures; notice; hearing; judicial review; exemptions; recording; enforcement

READABILITY OF PUBLIC WRITINGS

183.750Â Â Â Â  State agency required to prepare public writings in readable form

Â Â Â Â Â  183.010 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.020 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.025 [Formerly 182.065; 1993 c.729 Â§4; 2003 c.749 Â§8; renumbered 183.750 in 2003]

Â Â Â Â Â  183.030 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.040 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.050 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.060 [1957 c.147 Â§1; repealed by 1969 c.292 Â§3]

Â Â Â Â Â  183.090 [1991 c.734 Â§2; 1997 c.387 Â§3; 2001 c.621 Â§71; renumbered 183.745 in 2003]

ADMINISTRATIVE PROCEDURES ACT

(General Provisions)

Â Â Â Â Â  183.310 Definitions for this chapter. As used in this chapter:

Â Â Â Â Â  (1) "Agency" means any state board, commission, department, or division thereof, or officer authorized by law to make rules or to issue orders, except those in the legislative and judicial branches.

Â Â Â Â Â  (2)(a) "Contested case" means a proceeding before an agency:

Â Â Â Â Â  (A) In which the individual legal rights, duties or privileges of specific parties are required by statute or Constitution to be determined only after an agency hearing at which such specific parties are entitled to appear and be heard;

Â Â Â Â Â  (B) Where the agency has discretion to suspend or revoke a right or privilege of a person;

Â Â Â Â Â  (C) For the suspension, revocation or refusal to renew or issue a license where the licensee or applicant for a license demands such hearing; or

Â Â Â Â Â  (D) Where the agency by rule or order provides for hearings substantially of the character required by ORS 183.415, 183.425, 183.450, 183.460 and 183.470.

Â Â Â Â Â  (b) "Contested case" does not include proceedings in which an agency decision rests solely on the result of a test.

Â Â Â Â Â  (3) "Economic effect" means the economic impact on affected businesses by and the costs of compliance, if any, with a rule for businesses, including but not limited to the costs of equipment, supplies, labor and administration.

Â Â Â Â Â  (4) "Hearing officer" includes an administrative law judge.

Â Â Â Â Â  (5) "License" includes the whole or part of any agency permit, certificate, approval, registration or similar form of permission required by law to pursue any commercial activity, trade, occupation or profession.

Â Â Â Â Â  (6)(a) "Order" means any agency action expressed orally or in writing directed to a named person or named persons, other than employees, officers or members of an agency. "Order" includes any agency determination or decision issued in connection with a contested case proceeding. "Order" includes:

Â Â Â Â Â  (A) Agency action under ORS chapter 657 making determination for purposes of unemployment compensation of employees of the state;

Â Â Â Â Â  (B) Agency action under ORS chapter 240 which grants, denies, modifies, suspends or revokes any right or privilege of an employee of the state; and

Â Â Â Â Â  (C) Agency action under ORS 468B.050 to issue a permit.

Â Â Â Â Â  (b) "Final order" means final agency action expressed in writing. "Final order" does not include any tentative or preliminary agency declaration or statement that:

Â Â Â Â Â  (A) Precedes final agency action; or

Â Â Â Â Â  (B) Does not preclude further agency consideration of the subject matter of the statement or declaration.

Â Â Â Â Â  (7) "Party" means:

Â Â Â Â Â  (a) Each person or agency entitled as of right to a hearing before the agency;

Â Â Â Â Â  (b) Each person or agency named by the agency to be a party; or

Â Â Â Â Â  (c) Any person requesting to participate before the agency as a party or in a limited party status which the agency determines either has an interest in the outcome of the agency's proceeding or represents a public interest in such result. The agency's determination is subject to judicial review in the manner provided by ORS 183.482 after the agency has issued its final order in the proceedings.

Â Â Â Â Â  (8) "Person" means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character other than an agency.

Â Â Â Â Â  (9) "Rule" means any agency directive, standard, regulation or statement of general applicability that implements, interprets or prescribes law or policy, or describes the procedure or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

Â Â Â Â Â  (a) Unless a hearing is required by statute, internal management directives, regulations or statements which do not substantially affect the interests of the public:

Â Â Â Â Â  (A) Between agencies, or their officers or their employees; or

Â Â Â Â Â  (B) Within an agency, between its officers or between employees.

Â Â Â Â Â  (b) Action by agencies directed to other agencies or other units of government which do not substantially affect the interests of the public.

Â Â Â Â Â  (c) Declaratory rulings issued pursuant to ORS 183.410 or 305.105.

Â Â Â Â Â  (d) Intra-agency memoranda.

Â Â Â Â Â  (e) Executive orders of the Governor.

Â Â Â Â Â  (f) Rules of conduct for persons committed to the physical and legal custody of the Department of Corrections, the violation of which will not result in:

Â Â Â Â Â  (A) Placement in segregation or isolation status in excess of seven days.

Â Â Â Â Â  (B) Institutional transfer or other transfer to secure confinement status for disciplinary reasons.

Â Â Â Â Â  (C) Disciplinary procedures adopted pursuant to ORS 421.180.

Â Â Â Â Â  (10) "Small business" means a corporation, partnership, sole proprietorship or other legal entity formed for the purpose of making a profit, which is independently owned and operated from all other businesses and which has 50 or fewer employees. [1957 c.717 Â§1; 1965 c.285 Â§78a; 1967 c.419 Â§32; 1969 c.80 Â§37a; 1971 c.734 Â§1; 1973 c.386 Â§4; 1973 c.621 Â§1a; 1977 c.374 Â§1; 1977 c.798 Â§1; 1979 c.593 Â§6; 1981 c.755 Â§1; 1987 c.320 Â§141; 1987 c.861 Â§1; 2003 c.75 Â§71; 2005 c.523 Â§8]

Â Â Â Â Â  183.315 Application of provisions of Administrative Procedures Act to certain agencies. (1) The provisions of ORS 183.410, 183.415, 183.425, 183.440, 183.450, 183.452, 183.458, 183.460, 183.470 and 183.480 do not apply to local government boundary commissions created pursuant to ORS 199.425 or 199.430, the Department of Revenue, State Accident Insurance Fund Corporation, Department of Consumer and Business Services with respect to its functions under ORS chapters 654 and 656, Psychiatric Security Review Board or State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) This chapter does not apply with respect to actions of the Governor authorized under ORS chapter 240 and ORS 396.125 or actions of the Adjutant General authorized under ORS 396.160 (14).

Â Â Â Â Â  (3) The provisions of ORS 183.410, 183.415, 183.425, 183.440, 183.450, 183.452, 183.458 and 183.460 do not apply to the Employment Appeals Board or the Employment Department.

Â Â Â Â Â  (4) The Employment Department shall be exempt from the provisions of this chapter to the extent that a formal finding of the United States Secretary of Labor is made that such provision conflicts with the terms of the federal law, acceptance of which by the state is a condition precedent to continued certification by the United States Secretary of Labor of the state's law.

Â Â Â Â Â  (5) The provisions of ORS 183.415 to 183.430, 183.440 to 183.460, 183.470 to 183.485 and 183.490 to 183.500 do not apply to orders issued to persons who:

Â Â Â Â Â  (a) Have been committed pursuant to ORS 137.124 to the custody of the Department of Corrections or are otherwise confined in a Department of Corrections facility; or

Â Â Â Â Â  (b) Seek to visit an inmate confined in a Department of Corrections facility.

Â Â Â Â Â  (6) ORS 183.410, 183.415, 183.425, 183.440, 183.450, 183.460, 183.470 and 183.482 (3) do not apply to the Public Utility Commission. Notwithstanding ORS 183.480 and except as provided in ORS 757.495 and 759.390, only a party to a hearing before the Public Utility Commission is entitled to seek judicial review of an order of the commission.

Â Â Â Â Â  (7) The provisions of this chapter do not apply to the suspension, cancellation or termination of an apprenticeship or training agreement under ORS 660.060.

Â Â Â Â Â  (8) The provisions of ORS 183.413 to 183.497 do not apply to administrative proceedings conducted under rules adopted by the Secretary of State under ORS 246.190. [1971 c.734 Â§19; 1973 c.612 Â§3; 1973 c.621 Â§2; 1973 c.694 Â§1; 1975 c.759 Â§1; 1977 c.804 Â§45; 1979 c.593 Â§7; 1981 c.711 Â§16; 1987 c.320 Â§142; 1987 c.373 Â§21; 1989 c.90 Â§1; 1997 c.26 Â§1; 1999 c.448 Â§6; 1999 c.679 Â§1; 2003 c.64 Â§8; 2005 c.512 Â§30; 2005 c.638 Â§1]

Â Â Â Â Â  Note: Section 20, chapter 638, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 20. (1) The amendments to statutes by sections 1 to 19 of this 2005 Act apply to all proceedings under ORS 756.500 to 756.610, whether commenced before, on or after the effective date of this 2005 Act [January 1, 2006], except that the amendments to statutes by sections 1 to 19 of this 2005 Act do not apply to judicial review of any findings of fact, conclusions of law or order that becomes subject to suit under ORS 756.580 (repealed by this 2005 Act) before the effective date of this 2005 Act.

Â Â Â Â Â  (2) Notwithstanding the repeal of ORS 756.580, 756.585, 756.590, 756.594, 756.598 and 756.600 by section 21 of this 2005 Act and the amendments to ORS 756.610 by section 6 of this 2005 Act, any findings of fact, conclusions of law or order that becomes subject to suit under ORS 756.580 (repealed by this 2005 Act) before the effective date of this 2005 Act shall be governed by ORS 756.580, 756.585, 756.590, 756.594, 756.598 and 756.600 as though those sections had not been repealed by this 2005 Act and ORS 756.610 as though ORS 756.610 had not been amended by this 2005 Act. [2005 c.638 Â§20]

Â Â Â Â Â  183.317 [1971 c.734 Â§187; repealed by 1979 c.593 Â§34]

Â Â Â Â Â  183.320 [1957 c.717 Â§15; repealed by 1971 c.734 Â§21]

(Adoption of Rules)

Â Â Â Â Â  183.325 Delegation of rulemaking authority to named officer or employee. Unless otherwise provided by law, an agency may delegate its rulemaking authority to an officer or employee within the agency. A delegation of authority under this section must be made in writing and filed with the Secretary of State before the filing of any rule adopted pursuant to the delegation. A delegation under this section may be made only to one or more named individuals. The delegation of authority shall reflect the name of the authorized individual or individuals, and be signed in acknowledgment by the named individuals. Any officer or employee to whom rulemaking authority is delegated under this section is an "agency" for the purposes of the rulemaking requirements of this chapter. [1979 c.593 Â§10; 1993 c.729 Â§1]

Â Â Â Â Â  183.330 Description of organization; service of order; rules coordinator; effect of not putting order in writing. (1) In addition to other rulemaking requirements imposed by law, each agency shall publish a description of its organization and the methods whereby the public may obtain information or make submissions or requests.

Â Â Â Â Â  (2) Each state agency that adopts rules shall appoint a rules coordinator and file a copy of that appointment with the Secretary of State. The rules coordinator shall:

Â Â Â Â Â  (a) Maintain copies of all rules adopted by the agency and be able to provide information to the public about the status of those rules;

Â Â Â Â Â  (b) Provide information to the public on all rulemaking proceedings of the agency; and

Â Â Â Â Â  (c) Keep and make available the mailing list required by ORS 183.335 (8).

Â Â Â Â Â  (3) An order shall not be effective as to any person or party unless it is served upon the person or party either personally or by mail. This subsection is not applicable in favor of any person or party who has actual knowledge of the order.

Â Â Â Â Â  (4) An order is not final until it is reduced to writing. [1957 c.717 Â§2; 1971 c.734 Â§4; 1975 c.759 Â§3; 1979 c.593 Â§8; 1993 c.729 Â§2; 2001 c.220 Â§3]

Â Â Â Â Â  183.332 Policy statement; conformity of state rules with equivalent federal laws and rules. It is the policy of this state that agencies shall seek to retain and promote the unique identity of Oregon by considering local conditions when an agency adopts policies and rules. However, since there are many federal laws and regulations that apply to activities that are also regulated by the state, it is also the policy of this state that agencies attempt to adopt rules that correspond with equivalent federal laws and rules unless:

Â Â Â Â Â  (1) There is specific statutory direction to the agency that authorizes the adoption of the rule;

Â Â Â Â Â  (2) A federal waiver has been granted that authorizes the adoption of the rule;

Â Â Â Â Â  (3) Local or special conditions exist in this state that warrant a different rule;

Â Â Â Â Â  (4) The state rule has the effect of clarifying the federal rules, standards, procedures or requirements;

Â Â Â Â Â  (5) The state rule achieves the goals of the federal and state law with the least impact on public and private resources; or

Â Â Â Â Â  (6) There is no corresponding federal regulation. [1997 c.602 Â§2]

Â Â Â Â Â  183.333 Policy statement; public involvement in development of policy and drafting of rules; advisory committees. (1) The Legislative Assembly finds and declares that it is the policy of this state that whenever possible the public be involved in the development of public policy by agencies and in the drafting of rules. The Legislative Assembly encourages agencies to seek public input to the maximum extent possible before giving notice of intent to adopt a rule. The agency may appoint an advisory committee that will represent the interests of persons likely to be affected by the rule, or use any other means of obtaining public views that will assist the agency in drafting the rule.

Â Â Â Â Â  (2) Any agency in its discretion may develop a list of interested parties and inform those parties of any issue that may be the subject of rulemaking and invite the parties to make comments on the issue.

Â Â Â Â Â  (3) If an agency appoints an advisory committee for consideration of a rule under subsection (1) of this section, the agency shall seek the committee's recommendations on whether the rule will have a fiscal impact, what the extent of that impact will be and whether the rule will have a significant adverse impact on small businesses. If the committee indicates that the rule will have a significant adverse impact on small businesses, the agency shall seek the committee's recommendations on compliance with ORS 183.540.

Â Â Â Â Â  (4) An agency shall consider an advisory committee's recommendations provided under subsection (3) of this section in preparing the statement of fiscal impact required by ORS 183.335 (2)(b)(E).

Â Â Â Â Â  (5) If an agency does not appoint an advisory committee for consideration of a permanent rule under subsection (1) of this section and 10 or more persons likely to be affected by the rule object to the agency's statement of fiscal impact as required by ORS 183.335 (2)(b)(E) or an association with at least 10 members likely to be affected by the rule objects to the statement, the agency shall appoint a fiscal impact advisory committee to provide recommendations on whether the rule will have a fiscal impact and what the extent of that impact will be. An objection under this subsection must be made not later than 14 days after the notice required by ORS 183.335 (1) is given. If the agency determines that the statement does not adequately reflect the rule's fiscal impact, the agency shall extend the period for submission of data or views under ORS 183.335 (3)(a) by at least 20 days. The agency shall include any recommendations from the committee in the record maintained by the agency for the rule.

Â Â Â Â Â  (6) Subsection (5) of this section does not apply to any rule adopted by an agency to comply with a judgment or a settlement of a judicial proceeding. [2003 c.749 Â§4; 2005 c.807 Â§4]

Â Â Â Â Â  183.335 Notice; content; public comment; temporary rule adoption, amendment or suspension; substantial compliance required. (1) Prior to the adoption, amendment or repeal of any rule, the agency shall give notice of its intended action:

Â Â Â Â Â  (a) In the manner established by rule adopted by the agency under ORS 183.341 (4), which provides a reasonable opportunity for interested persons to be notified of the agency's proposed action;

Â Â Â Â Â  (b) In the bulletin referred to in ORS 183.360 at least 21 days prior to the effective date;

Â Â Â Â Â  (c) At least 28 days before the effective date, to persons who have requested notice pursuant to subsection (8) of this section; and

Â Â Â Â Â  (d) At least 49 days before the effective date, to the persons specified in subsection (15) of this section.

Â Â Â Â Â  (2)(a) The notice required by subsection (1) of this section must include:

Â Â Â Â Â  (A) A caption of not more than 15 words that reasonably identifies the subject matter of the agency's intended action. The agency shall include the caption on each separate notice, statement, certificate or other similar document related to the intended action.

Â Â Â Â Â  (B) An objective, simple and understandable statement summarizing the subject matter and purpose of the intended action in sufficient detail to inform a person that the person's interests may be affected, and the time, place and manner in which interested persons may present their views on the intended action.

Â Â Â Â Â  (b) The agency shall include with the notice of intended action given under subsection (1) of this section:

Â Â Â Â Â  (A) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;

Â Â Â Â Â  (B) A citation of the statute or other law the rule is intended to implement;

Â Â Â Â Â  (C) A statement of the need for the rule and a statement of how the rule is intended to meet the need;

Â Â Â Â Â  (D) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection. The list may be abbreviated if necessary, and if so abbreviated there shall be identified the location of a complete list;

Â Â Â Â Â  (E) A statement of fiscal impact identifying state agencies, units of local government and the public which may be economically affected by the adoption, amendment or repeal of the rule and an estimate of that economic impact on state agencies, units of local government and the public. In considering the economic effect of the proposed action on the public, the agency shall utilize available information to project any significant economic effect of that action on businesses which shall include a cost of compliance effect on small businesses affected. For an agency specified in ORS 183.530, the statement of fiscal impact shall also include a housing cost impact statement as described in ORS 183.534;

Â Â Â Â Â  (F) If an advisory committee is not appointed under the provisions of ORS 183.333, an explanation as to why no advisory committee was used to assist the agency in drafting the rule; and

Â Â Â Â Â  (G) A request for public comment on whether other options should be considered for achieving the rule's substantive goals while reducing the negative economic impact of the rule on business.

Â Â Â Â Â  (c) The Secretary of State may omit the information submitted under paragraph (b) of this subsection from publication in the bulletin referred to in ORS 183.360.

Â Â Â Â Â  (d) When providing notice of an intended action under subsection (1)(c) of this section, the agency shall provide a copy of the rule that the agency proposes to adopt, amend or repeal, or an explanation of how the person may acquire a copy of the rule. The copy of an amended rule shall show all changes to the rule by striking through material to be deleted and underlining all new material, or by any other method that clearly shows all new and deleted material.

Â Â Â Â Â  (e) Notice of an intended action under subsection (1)(a), (c) and (d) of this section may be given by regular mail or by electronic mail.

Â Â Â Â Â  (3)(a) When an agency proposes to adopt, amend or repeal a rule, it shall give interested persons reasonable opportunity to submit data or views. Opportunity for oral hearing shall be granted upon request received from 10 persons or from an association having not less than 10 members before the earliest date that the rule could become effective after the giving of notice pursuant to subsection (1) of this section. An agency holding a hearing upon a request made under this subsection shall give notice of the hearing at least 21 days before the hearing to the person who has requested the hearing, to persons who have requested notice pursuant to subsection (8) of this section and to the persons specified in subsection (15) of this section. The agency shall publish notice of the hearing in the bulletin referred to in ORS 183.360 at least 14 days before the hearing. The agency shall consider fully any written or oral submission.

Â Â Â Â Â  (b) If an agency is required to conduct an oral hearing under paragraph (a) of this subsection, and the rule for which the hearing is to be conducted applies only to a limited geographical area within this state, or affects only a limited geographical area within this state, the hearing shall be conducted within the geographical area at the place most convenient for the majority of the residents within the geographical area. At least 14 days before a hearing conducted under this paragraph, the agency shall publish notice of the hearing in the bulletin referred to in ORS 183.360 and in a newspaper of general circulation published within the geographical area that is affected by the rule or to which the rule applies. If a newspaper of general circulation is not published within the geographical area that is affected by the rule or to which the rule applies, the publication shall be made in the newspaper of general circulation published closest to the geographical area.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, the Department of Corrections and the State Board of Parole and Post-Prison Supervision may adopt rules limiting participation by inmates in the proposed adoption, amendment or repeal of any rule to written submissions.

Â Â Â Â Â  (d) If requested by at least five persons before the earliest date that the rule could become effective after the agency gives notice pursuant to subsection (1) of this section, the agency shall provide a statement that identifies the objective of the rule and a statement of how the agency will subsequently determine whether the rule is in fact accomplishing that objective.

Â Â Â Â Â  (e) An agency that receives data or views concerning proposed rules from interested persons shall maintain a record of the data or views submitted. The record shall contain:

Â Â Â Â Â  (A) All written materials submitted to an agency in response to a notice of intent to adopt, amend or repeal a rule.

Â Â Â Â Â  (B) A recording or summary of oral submissions received at hearings held for the purpose of receiving those submissions.

Â Â Â Â Â  (C) Any public comment received in response to the request made under subsection (2)(b)(G) of this section and the agency's response to that comment.

Â Â Â Â Â  (D) Any statements provided by the agency under paragraph (d) of this subsection.

Â Â Â Â Â  (4) Upon request of an interested person received before the earliest date that the rule could become effective after the giving of notice pursuant to subsection (1) of this section, the agency shall postpone the date of its intended action no less than 21 nor more than 90 days in order to allow the requesting person an opportunity to submit data, views or arguments concerning the proposed action. Nothing in this subsection shall preclude an agency from adopting a temporary rule pursuant to subsection (5) of this section.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (4) of this section, an agency may adopt, amend or suspend a rule without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, if the agency prepares:

Â Â Â Â Â  (a) A statement of its findings that its failure to act promptly will result in serious prejudice to the public interest or the interest of the parties concerned and the specific reasons for its findings of prejudice;

Â Â Â Â Â  (b) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;

Â Â Â Â Â  (c) A statement of the need for the rule and a statement of how the rule is intended to meet the need;

Â Â Â Â Â  (d) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection; and

Â Â Â Â Â  (e) For an agency specified in ORS 183.530, a housing cost impact statement as defined in ORS 183.534.

Â Â Â Â Â  (6)(a) A rule adopted, amended or suspended under subsection (5) of this section is temporary and may be effective for a period of not longer than 180 days. The adoption of a rule under this subsection does not preclude the subsequent adoption of an identical rule under subsections (1) to (4) of this section.

Â Â Â Â Â  (b) A rule temporarily suspended shall regain effectiveness upon expiration of the temporary period of suspension unless the rule is repealed under subsections (1) to (4) of this section.

Â Â Â Â Â  (7) Notwithstanding subsections (1) to (4) of this section, an agency may amend a rule without prior notice or hearing if the amendment is solely for the purpose of:

Â Â Â Â Â  (a) Changing the name of an agency by reason of a name change prescribed by law;

Â Â Â Â Â  (b) Correcting spelling;

Â Â Â Â Â  (c) Correcting grammatical mistakes in a manner that does not alter the scope, application or meaning of the rule; or

Â Â Â Â Â  (d) Correcting statutory references.

Â Â Â Â Â  (8) Any person may request in writing that an agency send to the person copies of its notices of intended action given pursuant to subsection (1) of this section. The person must provide a mailing address or electronic mail address. Upon receipt of any request the agency shall acknowledge the request, establish a mailing list and maintain a record of all mailings made pursuant to the request. Agencies may establish procedures for establishing and maintaining the mailing lists current and, by rule, establish fees necessary to defray the costs of mailings and maintenance of the lists.

Â Â Â Â Â  (9) This section does not apply to rules establishing an effective date for a previously effective rule or establishing a period during which a provision of a previously effective rule will apply.

Â Â Â Â Â  (10) This section does not apply to ORS 279.835 to 279.855, 279A.140 to 279A.155, 279A.250 to 279A.290, 279A.990, 279B.050 to 279B.085, 279B.200 to 279B.240, 279B.270, 279B.275, 279B.280, 279C.360, 279C.365, 279C.370, 279C.375, 279C.380, 279C.385, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.550 to 279C.570, 279C.580, 279C.585, 279C.590, 279C.600 to 279C.625, 279C.650 to 279C.670 and 279C.800 to 279C.870 relating to public contracts and purchasing.

Â Â Â Â Â  (11)(a) Except as provided in paragraph (c) of this subsection, a rule is not valid unless adopted in substantial compliance with the provisions of this section in effect on the date that the notice required under subsection (1) of this section is delivered to the Secretary of State for the purpose of publication in the bulletin referred to in ORS 183.360.

Â Â Â Â Â  (b) In addition to all other requirements with which rule adoptions must comply, a rule is not valid if the rule has not been submitted to the Legislative Counsel in the manner required by ORS 183.715.

Â Â Â Â Â  (c) A rule is not subject to judicial review or other challenge by reason of failing to comply with subsection (2)(a)(A) of this section.

Â Â Â Â Â  (12)(a) Notwithstanding the provisions of subsection (11) of this section, but subject to paragraph (b) of this subsection, an agency may correct its failure to substantially comply with the requirements of subsections (2) and (5) of this section in adoption of a rule by an amended filing, as long as the noncompliance did not substantially prejudice the interests of persons to be affected by the rule.

Â Â Â Â Â  (b) An agency may use an amended filing to correct a failure to include a fiscal impact statement in a notice of intended action, as required by subsection (2)(b)(E) of this section, or to correct an inaccurate fiscal impact statement, only if the agency developed the fiscal impact statement with the assistance of an advisory committee or fiscal impact advisory committee appointed under ORS 183.333.

Â Â Â Â Â  (13) Unless otherwise provided by statute, the adoption, amendment or repeal of a rule by an agency need not be based upon or supported by an evidentiary record.

Â Â Â Â Â  (14) When an agency has established a deadline for comment on a proposed rule under the provisions of subsection (3)(a) of this section, the agency may not extend that deadline for another agency or person unless the extension applies equally to all interested agencies and persons. An agency shall not consider any submission made by another agency after the final deadline has passed.

Â Â Â Â Â  (15) The notices required under subsections (1) and (3) of this section must be given by the agency to the following persons:

Â Â Â Â Â  (a) If the proposed adoption, amendment or repeal results from legislation that was passed within two years before notice is given under subsection (1) of this section, notice shall be given to the legislator who introduced the bill that subsequently was enacted into law, and to the chair or cochairs of all committees that reported the bill out, except for those committees whose sole action on the bill was referral to another committee.

Â Â Â Â Â  (b) If the proposed adoption, amendment or repeal does not result from legislation that was passed within two years before notice is given under subsection (1) of this section, notice shall be given to the chair or cochairs of any interim or session committee with authority over the subject matter of the rule.

Â Â Â Â Â  (c) If notice cannot be given under paragraph (a) or (b) of this subsection, notice shall be given to the Speaker of the House of Representatives and to the President of the Senate who are in office on the date the notice is given.

Â Â Â Â Â  (16)(a) Upon the request of a member of the Legislative Assembly or of a person who would be affected by a proposed adoption, amendment or repeal, the committees receiving notice under subsection (15) of this section shall review the proposed adoption, amendment or repeal for compliance with the legislation from which the proposed adoption, amendment or repeal results.

Â Â Â Â Â  (b) The committees shall submit their comments on the proposed adoption, amendment or repeal to the agency proposing the adoption, amendment or repeal. [1971 c.734 Â§3; 1973 c.612 Â§1; 1975 c.136 Â§11; 1975 c.759 Â§4; 1977 c.161 Â§1; 1977 c.344 Â§6; 1977 c.394 Â§1a; 1977 c.798 Â§2; 1979 c.593 Â§11; 1981 c.755 Â§2; 1987 c.861 Â§2; 1993 c.729 Â§3; 1995 c.652 Â§5; 1997 c.602 Â§3; 1999 c.123 Â§1; 1999 c.334 Â§1; 2001 c.220 Â§1; 2001 c.563 Â§1; 2003 c.749 Â§5; 2003 c.794 Â§206; 2005 c.17 Â§1; 2005 c.18 Â§1; 2005 c.382 Â§1; 2005 c.807 Â§5]

Â Â Â Â Â

Â Â Â Â Â  183.336 Cost of compliance effect on small businesses. (1) The statement of cost of compliance effect on small businesses required by ORS 183.335 (2)(b)(E) must include:

Â Â Â Â Â  (a) An estimate of the number of small businesses subject to the proposed rule and identification of the types of businesses and industries with small businesses subject to the proposed rule;

Â Â Â Â Â  (b) A brief description of the projected reporting, recordkeeping and other administrative activities required for compliance with the proposed rule, including costs of professional services;

Â Â Â Â Â  (c) An identification of equipment, supplies, labor and increased administration required for compliance with the proposed rule; and

Â Â Â Â Â  (d) A description of the manner in which the agency proposing the rule involved small businesses in the development of the rule.

Â Â Â Â Â  (2) An agency shall utilize available information in complying with the requirements of this section. [2005 c.807 Â§2]

Â Â Â Â Â  Note: 183.336 was added to and made a part of 183.325 to 183.410 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.337 Procedure for agency adoption of federal rules. (1) Notwithstanding ORS 183.335, when an agency is required to adopt rules or regulations promulgated by an agency of the federal government and the agency has no authority to alter or amend the content or language of those rules or regulations prior to their adoption, the agency may adopt those rules or regulations under the procedure prescribed in this section.

Â Â Â Â Â  (2) Prior to the adoption of a federal rule or regulation under subsection (1) of this section, the agency shall give notice of the adoption of the rule or regulation, the effective date of the rule or regulation in this state and the subject matter of the rule or regulation in the manner established in ORS 183.335 (1).

Â Â Â Â Â  (3) After giving notice the agency may adopt the rule or regulation by filing a copy with the Secretary of State in compliance with ORS 183.355. The agency is not required to conduct a public hearing concerning the adoption of the rule or regulation.

Â Â Â Â Â  (4) Nothing in this section authorizes an agency to amend federal rules or regulations or adopt rules in accordance with federal requirements without giving an opportunity for hearing as required by ORS 183.335. [1979 c.593 Â§15]

Â Â Â Â Â  183.340 [1957 c.717 Â§3 (3); 1971 c.734 Â§6; repealed by 1975 c.759 Â§5 (183.341 enacted in lieu of 183.340)]

Â Â Â Â Â  183.341 Model rules of procedure; establishment; compilation; publication; agencies required to adopt procedural rules. (1) The Attorney General shall prepare model rules of procedure appropriate for use by as many agencies as possible. Except as provided in ORS 183.630, any agency may adopt all or part of the model rules by reference without complying with the rulemaking procedures under ORS 183.335. Notice of such adoption shall be filed with the Secretary of State in the manner provided by ORS 183.355 for the filing of rules. The model rules may be amended from time to time by an adopting agency or the Attorney General after notice and opportunity for hearing as required by rulemaking procedures under this chapter.

Â Â Â Â Â  (2) Except as provided in ORS 183.630, all agencies shall adopt rules of procedure to be utilized in the adoption of rules and conduct of proceedings in contested cases or, if exempt from the contested case provisions of this chapter, for the conduct of proceedings.

Â Â Â Â Â  (3) The Secretary of State shall publish in the Oregon Administrative Rules:

Â Â Â Â Â  (a) The Attorney General's model rules adopted under subsection (1) of this section;

Â Â Â Â Â  (b) The procedural rules of all agencies that have not adopted the Attorney General's model rules; and

Â Â Â Â Â  (c) The notice procedures required by ORS 183.335 (1).

Â Â Â Â Â  (4) Agencies shall adopt rules of procedure which will provide a reasonable opportunity for interested persons to be notified of the agency's intention to adopt, amend or repeal a rule.

Â Â Â Â Â  (5) No rule adopted after September 13, 1975, is valid unless adopted in substantial compliance with the rules adopted pursuant to subsection (4) of this section. [1975 c.759 Â§6 (enacted in lieu of 183.340); 1979 c.593 Â§12; 1997 c.837 Â§1; 1999 c.849 Â§Â§24,25; 2003 c.75 Â§28]

Â Â Â Â Â  183.350 [1957 c.717 Â§3 (1), (2); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.355 Filing and taking effect of rules; filing of executive orders; copies. (1)(a) Each agency shall file in the office of the Secretary of State a certified copy of each rule adopted by it.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, an agency adopting a rule incorporating published standards by reference is not required to file a copy of those standards with the Secretary of State if:

Â Â Â Â Â  (A) The standards adopted are unusually voluminous and costly to reproduce; and

Â Â Â Â Â  (B) The rule filed with the Secretary of State identifies the location of the standards so incorporated and the conditions of their availability to the public.

Â Â Â Â Â  (2) Each rule is effective upon filing as required by subsection (1) of this section, except that:

Â Â Â Â Â  (a) If a later effective date is required by statute or specified in the rule, the later date is the effective date.

Â Â Â Â Â  (b) A temporary rule becomes effective upon filing with the Secretary of State, or at a designated later date, only if the statement required by ORS 183.335 (5) is filed with the rule. The agency shall take appropriate measures to make temporary rules known to the persons who may be affected by them.

Â Â Â Â Â  (3) When a rule is amended or repealed by an agency, the agency shall file a certified copy of the amendment or notice of repeal with the Secretary of State who shall appropriately amend the compilation required by ORS 183.360 (1).

Â Â Â Â Â  (4) A certified copy of each executive order issued, prescribed or promulgated by the Governor shall be filed in the office of the Secretary of State.

Â Â Â Â Â  (5) No rule of which a certified copy is required to be filed shall be valid or effective against any person or party until a certified copy is filed in accordance with this section. However, if an agency, in disposing of a contested case, announces in its decision the adoption of a general policy applicable to such case and subsequent cases of like nature the agency may rely upon such decision in disposition of later cases.

Â Â Â Â Â  (6) The Secretary of State shall, upon request, supply copies of rules, or orders or designated parts of rules or orders, making and collecting therefor fees prescribed by ORS 177.130. All receipts from the sale of copies shall be deposited in the State Treasury to the credit of the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. [1971 c.734 Â§5; 1973 c.612 Â§2; 1975 c.759 Â§7; 1977 c.798 Â§2b; 1979 c.593 Â§13; 1991 c.169 Â§2; 2003 c.794 Â§207]

Â Â Â Â Â  183.360 Publication of rules and orders; exceptions; requirements; bulletin; judicial notice; citation. (1) The Secretary of State shall compile, index and publish all rules adopted by each agency. The compilation shall be supplemented or revised as often as necessary and at least once every six months. Such compilation supersedes any other rules. The Secretary of State may make such compilations of other material published in the bulletin as are desirable. The Secretary of State may copyright the compilations prepared under this subsection, and may establish policies for the revision, clarification, classification, arrangement, indexing, printing, binding, publication, sale and distribution of the compilations.

Â Â Â Â Â  (2)(a) The Secretary of State has discretion to omit from the compilation rules the publication of which would be unduly cumbersome or expensive if the rule in printed or processed form is made available on application to the adopting agency, and if the compilation contains a notice summarizing the omitted rule and stating how a copy thereof may be obtained. In preparing the compilation the Secretary of State shall not alter the sense, meaning, effect or substance of any rule, but may renumber sections and parts of sections of the rules, change the wording of headnotes, rearrange sections, change reference numbers to agree with renumbered chapters, sections or other parts, substitute the proper subsection, section or chapter or other division numbers, change capitalization for the purpose of uniformity, and correct manifest clerical or typographical errors.

Â Â Â Â Â  (b) The Secretary of State may by rule prescribe requirements, not inconsistent with law, for the manner and form for filing of rules adopted or amended by agencies. The Secretary of State may refuse to accept for filing any rules which do not comply with those requirements.

Â Â Â Â Â  (3) The Secretary of State shall publish at least at monthly intervals a bulletin which:

Â Â Â Â Â  (a) Briefly indicates the agencies that are proposing to adopt, amend or repeal a rule, the subject matter of the rule and the name, address and telephone number of an agency officer or employee from whom information and a copy of any proposed rule may be obtained;

Â Â Â Â Â  (b) Contains the text or a brief description of all rules filed under ORS 183.355 since the last bulletin indicating the effective date of the rule;

Â Â Â Â Â  (c) Contains executive orders of the Governor; and

Â Â Â Â Â  (d) Contains orders issued by the Director of the Department of Revenue under ORS 305.157 extending tax statutes of limitation.

Â Â Â Â Â  (4) Courts shall take judicial notice of rules and executive orders filed with the Secretary of State.

Â Â Â Â Â  (5) The compilation required by subsection (1) of this section shall be titled Oregon Administrative Rules and may be cited as "OAR" with appropriate numerical indications. [1957 c.717 Â§4 (1),(2),(3); 1961 c.464 Â§1; 1971 c.734 Â§7; 1973 c.612 Â§4; 1975 c.759 Â§7a; 1977 c.394 Â§2; 1979 c.593 Â§16; 1993 c.729 Â§13; 1995 c.79 Â§62; 2001 c.104 Â§63; 2003 c.168 Â§3]

Â Â Â Â Â  183.362 Program for biennial publication of Oregon Administrative Rules. (1) Notwithstanding ORS 183.360, the Secretary of State may implement a program for the publication of the Oregon Administrative Rules not less than once every two years with annual supplements. The Secretary of State may implement a program under this section only if the Secretary of State publishes the full text of proposed administrative rules in the manner specified by this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, upon implementing a program under this section the Secretary of State shall require that an agency submit the full text of the proposed rule in addition to information required to be published under the provisions of ORS 183.335 (1). Except as provided in subsection (3) of this section, the Secretary of State shall publish the full text of the proposed rule in the bulletin referred to in ORS 183.360.

Â Â Â Â Â  (3) The Secretary of State may waive the submission of the full text of a proposed administrative rule and decline to publish the full text of the proposed rule in the bulletin referred to in ORS 183.360 if:

Â Â Â Â Â  (a) The proposed rule is unusually voluminous; and

Â Â Â Â Â  (b) In addition to the information provided by the agency under the provisions of ORS 183.335 (2) the agency identifies a location where the rule is available for inspection and copying.

Â Â Â Â Â  (4) If the adopted rule submitted to the Secretary of State under the provisions of ORS 183.355 is different from the proposed rule submitted to the Secretary of State under a program implemented under this section, the Secretary of State shall publish in the bulletin referred to in ORS 183.360 either the full text of the rule as adopted or a list of the changes made in the proposed rule before the agency adopted the rule. [1993 c.729 Â§12]

Â Â Â Â Â  Note: 183.362 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.365 Publication of administrative rules in electronic form. (1) Pursuant to ORS 183.360, the Secretary of State shall publish in electronic form administrative rules adopted or amended by state agencies and make the information available to the public and members of the Legislative Assembly.

Â Â Â Â Â  (2) The Secretary of State shall determine the most cost-effective format and procedures for the timely release of the information described in subsection (1) of this section in electronic form.

Â Â Â Â Â  (3) Pursuant to ORS 183.360 (2)(b), the Secretary of State shall establish requirements for filing administrative rules adopted or amended by state agencies for entry into computer networks for the purpose of subsection (1) of this section.

Â Â Â Â Â  (4) Although each state agency is responsible for its information resources, centralized information resource management must also exist to:

Â Â Â Â Â  (a) Provide public access to the information described in subsection (1) of this section;

Â Â Â Â Â  (b) Provide technical assistance to state agencies; and

Â Â Â Â Â  (c) Ensure that the information resources needed to implement subsection (1) of this section are addressed along with the needs of the individual agencies.

Â Â Â Â Â  (5) Personal information concerning a person who accesses the information identified in subsection (1) of this section may be maintained only for the purpose of providing service to the person.

Â Â Â Â Â  (6) No fee or other charge may be imposed by the Secretary of State as a condition of accessing the information identified in subsection (1) of this section.

Â Â Â Â Â  (7) No action taken pursuant to this section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of Oregon relative to any of the information made available pursuant to subsection (1) of this section. [1995 c.614 Â§5]

Â Â Â Â Â  Note: 183.365 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.370 Distribution of published rules. The bulletins and compilations may be distributed by the Secretary of State free of charge as provided for the distribution of legislative materials referred to in ORS 171.236. Other copies of the bulletins and compilations shall be distributed by the Secretary of State at a cost determined by the Secretary of State. Any agency may compile and publish its rules or all or part of its rules for purpose of distribution outside of the agency only after it proves to the satisfaction of the Secretary of State that agency publication is necessary. [1957 c.717 Â§4 (4); 1959 c.260 Â§1; 1969 c.174 Â§4; 1975 c.759 Â§8; 1977 c.394 Â§3]

Â Â Â Â Â  183.380 [1957 c.717 Â§4 (5); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.390 Petitions requesting adoption of rules. (1) An interested person may petition an agency requesting the promulgation, amendment or repeal of a rule. The Attorney General shall prescribe by rule the form for such petitions and the procedure for their submission, consideration and disposition. Not later than 90 days after the date of submission of a petition, the agency either shall deny the petition in writing or shall initiate rulemaking proceedings in accordance with ORS 183.335.

Â Â Â Â Â  (2) If a petition requesting the amendment or repeal of a rule is submitted to an agency under this section, the agency shall invite public comment upon the rule, and shall specifically request public comment on whether options exist for achieving the rule's substantive goals in a way that reduces the negative economic impact on businesses.

Â Â Â Â Â  (3) In reviewing a petition subject to subsection (2) of this section, the agency shall consider:

Â Â Â Â Â  (a) The continued need for the rule;

Â Â Â Â Â  (b) The nature of complaints or comments received concerning the rule from the public;

Â Â Â Â Â  (c) The complexity of the rule;

Â Â Â Â Â  (d) The extent to which the rule overlaps, duplicates or conflicts with other state rules or federal regulations and, to the extent feasible, with local government regulations;

Â Â Â Â Â  (e) The degree to which technology, economic conditions or other factors have changed in the subject area affected by the rule; and

Â Â Â Â Â  (f) The statutory citation or legal basis for the rule. [1957 c.717 Â§5; 1971 c.734 Â§8; 2003 c.749 Â§6]

Â Â Â Â Â  183.400 Judicial determination of validity of rule. (1) The validity of any rule may be determined upon a petition by any person to the Court of Appeals in the manner provided for review of orders in contested cases. The court shall have jurisdiction to review the validity of the rule whether or not the petitioner has first requested the agency to pass upon the validity of the rule in question, but not when the petitioner is a party to an order or a contested case in which the validity of the rule may be determined by a court.

Â Â Â Â Â  (2) The validity of any applicable rule may also be determined by a court, upon review of an order in any manner provided by law or pursuant to ORS 183.480 or upon enforcement of such rule or order in the manner provided by law.

Â Â Â Â Â  (3) Judicial review of a rule shall be limited to an examination of:

Â Â Â Â Â  (a) The rule under review;

Â Â Â Â Â  (b) The statutory provisions authorizing the rule; and

Â Â Â Â Â  (c) Copies of all documents necessary to demonstrate compliance with applicable rulemaking procedures.

Â Â Â Â Â  (4) The court shall declare the rule invalid only if it finds that the rule:

Â Â Â Â Â  (a) Violates constitutional provisions;

Â Â Â Â Â  (b) Exceeds the statutory authority of the agency; or

Â Â Â Â Â  (c) Was adopted without compliance with applicable rulemaking procedures.

Â Â Â Â Â  (5) In the case of disputed allegations of irregularities in procedure which, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact. The court's review of the master's findings of fact shall be de novo on the evidence.

Â Â Â Â Â  (6) The court shall not declare a rule invalid solely because it was adopted without compliance with applicable rulemaking procedures after a period of two years after the date the rule was filed in the office of the Secretary of State, if the agency attempted to comply with those procedures and its failure to do so did not substantially prejudice the interests of the parties. [1957 c.717 Â§6; 1971 c.734 Â§9; 1975 c.759 Â§9; 1979 c.593 Â§17; 1987 c.861 Â§3]

Â Â Â Â Â  183.405 Agency review of rules. (1) Not later than five years after adopting a rule, an agency shall review the rule for the purpose of determining:

Â Â Â Â Â  (a) Whether the rule has had the intended effect;

Â Â Â Â Â  (b) Whether the anticipated fiscal impact of the rule was underestimated or overestimated;

Â Â Â Â Â  (c) Whether subsequent changes in the law require that the rule be repealed or amended; and

Â Â Â Â Â  (d) Whether there is continued need for the rule.

Â Â Â Â Â  (2) An agency shall utilize available information in complying with the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) If an agency appoints an advisory committee pursuant to ORS 183.333 for consideration of a rule subject to the requirements of this section, the agency shall provide the advisory committee with a report on a review of the rule conducted under this section.

Â Â Â Â Â  (4) The provisions of this section do not apply to the amendment or repeal of a rule.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Rules adopted to implement court orders or the settlement of civil proceedings;

Â Â Â Â Â  (b) Rules that adopt federal laws or rules by reference;

Â Â Â Â Â  (c) Rules adopted to implement legislatively approved fee changes; or

Â Â Â Â Â  (d) Rules adopted to correct errors or omissions. [2005 c.807 Â§3]

Â Â Â Â Â  Note: 183.405 was added to and made a part of 183.325 to 183.410 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.410 Agency determination of applicability of rule or statute to petitioner; effect; judicial review. On petition of any interested person, any agency may in its discretion issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute enforceable by it. A declaratory ruling is binding between the agency and the petitioner on the state of facts alleged, unless it is altered or set aside by a court. However, the agency may, where the ruling is adverse to the petitioner, review the ruling and alter it if requested by the petitioner. Binding rulings provided by this section are subject to review in the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases. The Attorney General shall prescribe by rule the form for such petitions and the procedure for their submission, consideration and disposition. The petitioner shall have the right to submit briefs and present oral argument at any declaratory ruling proceeding held pursuant to this section. [1957 c.717 Â§7; 1971 c.734 Â§10; 1973 c.612 Â§5]

(Contested Cases)

Â Â Â Â Â  183.413 Notice to party before hearing of rights and procedure; failure to provide notice. (1) The Legislative Assembly finds that the citizens of this state have a right to be informed as to the procedures by which contested cases are heard by state agencies, their rights in hearings before state agencies, the import and effect of hearings before state agencies and their rights and remedies with respect to actions taken by state agencies. Accordingly, it is the purpose of subsections (2) to (4) of this section to set forth certain requirements of state agencies so that citizens shall be fully informed as to these matters when exercising their rights before state agencies.

Â Â Â Â Â  (2) Prior to the commencement of a contested case hearing before any agency including those agencies identified in ORS 183.315, the agency shall inform each party to the hearing of the following matters:

Â Â Â Â Â  (a) If a party is not represented by an attorney, a general description of the hearing procedure including the order of presentation of evidence, what kinds of evidence are admissible, whether objections may be made to the introduction of evidence and what kind of objections may be made and an explanation of the burdens of proof or burdens of going forward with the evidence.

Â Â Â Â Â  (b) Whether a record will be made of the proceedings and the manner of making the record and its availability to the parties.

Â Â Â Â Â  (c) The function of the record-making with respect to the perpetuation of the testimony and evidence and with respect to any appeal from the determination or order of the agency.

Â Â Â Â Â  (d) Whether an attorney will represent the agency in the matters to be heard and whether the parties ordinarily and customarily are represented by an attorney.

Â Â Â Â Â  (e) The title and function of the person presiding at the hearing with respect to the decision process, including, but not limited to, the manner in which the testimony and evidence taken by the person presiding at the hearing are reviewed, the effect of that person's determination, who makes the final determination on behalf of the agency, whether the person presiding at the hearing is or is not an employee, officer or other representative of the agency and whether that person has the authority to make a final independent determination.

Â Â Â Â Â  (f) In the event a party is not represented by an attorney, whether the party may during the course of proceedings request a recess if at that point the party determines that representation by an attorney is necessary to the protection of the party's rights.

Â Â Â Â Â  (g) Whether there exists an opportunity for an adjournment at the end of the hearing if the party then determines that additional evidence should be brought to the attention of the agency and the hearing reopened.

Â Â Â Â Â  (h) Whether there exists an opportunity after the hearing and prior to the final determination or order of the agency to review and object to any proposed findings of fact, conclusions of law, summary of evidence or recommendations of the officer presiding at the hearing.

Â Â Â Â Â  (i) A description of the appeal process from the determination or order of the agency.

Â Â Â Â Â  (3) The information required to be given to a party to a hearing under subsection (2) of this section may be given in writing or orally before commencement of the hearing.

Â Â Â Â Â  (4) The failure of an agency to give notice of any item specified in subsection (2) of this section, shall not invalidate any determination or order of the agency unless upon an appeal from or review of the determination or order a court finds that the failure affects the substantial rights of the complaining party. In the event of such a finding, the court shall remand the matter to the agency for a reopening of the hearing and shall direct the agency as to what steps it shall take to remedy the prejudice to the rights of the complaining party. [1979 c.593 Â§Â§37, 38,39; 1995 c.79 Â§63]

Â Â Â Â Â  183.415 Notice, hearing and record in contested case; informal disposition; hearing officer; ex parte communications. (1) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice, served personally or by registered or certified mail.

Â Â Â Â Â  (2) The notice shall include:

Â Â Â Â Â  (a) A statement of the party's right to hearing, or a statement of the time and place of the hearing;

Â Â Â Â Â  (b) A statement of the authority and jurisdiction under which the hearing is to be held;

Â Â Â Â Â  (c) A reference to the particular sections of the statutes and rules involved; and

Â Â Â Â Â  (d) A short and plain statement of the matters asserted or charged.

Â Â Â Â Â  (3) Parties may elect to be represented by counsel and to respond and present evidence and argument on all issues involved.

Â Â Â Â Â  (4) Agencies may adopt rules of procedure governing participation in contested cases by persons appearing as limited parties.

Â Â Â Â Â  (5)(a) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order or default. Informal settlement may be made in license revocation proceedings by written agreement of the parties and the agency consenting to a suspension, fine or other form of intermediate sanction.

Â Â Â Â Â  (b) Any informal disposition of a contested case, other than an informal disposition by default, must be in writing and signed by the party or parties to the contested case. The agency shall incorporate that disposition into a final order. An order under this paragraph is not subject to ORS 183.470. The agency shall deliver or mail a copy of the order to each party, or, if applicable, to the party's attorney of record. An order that incorporates the informal disposition is a final order in a contested case, but is not subject to judicial review. A party may petition the agency to set aside a final order that incorporates the informal disposition on the ground that the informal disposition was obtained by fraud or duress.

Â Â Â Â Â  (6) An order adverse to a party may be issued upon default only upon prima facie case made on the record of the agency. When an order is effective only if a request for hearing is not made by the party, the record may be made at the time of issuance of the order, and if the order is based only on material included in the application or other submissions of the party, the agency may so certify and so notify the party, and such material shall constitute the evidentiary record of the proceeding if hearing is not requested.

Â Â Â Â Â  (7) At the commencement of the hearing, the officer presiding shall explain the issues involved in the hearing and the matters that the parties must either prove or disprove.

Â Â Â Â Â  (8) Testimony shall be taken upon oath or affirmation of the witness from whom received. The officer presiding at the hearing shall administer oaths or affirmations to witnesses.

Â Â Â Â Â  (9) The officer presiding at the hearing shall place on the record a statement of the substance of any written or oral ex parte communications on a fact in issue made to the officer during the pendency of the proceeding and notify the parties of the communication and of their right to rebut such communications. If an ex parte communication is made to an administrative law judge assigned from the Office of Administrative Hearings established by ORS 183.605, the administrative law judge must comply with ORS 183.685.

Â Â Â Â Â  (10) The officer presiding at the hearing shall ensure that the record developed at the hearing shows a full and fair inquiry into the facts necessary for consideration of all issues properly before the presiding officer in the case.

Â Â Â Â Â  (11) The record in a contested case shall include:

Â Â Â Â Â  (a) All pleadings, motions and intermediate rulings.

Â Â Â Â Â  (b) Evidence received or considered.

Â Â Â Â Â  (c) Stipulations.

Â Â Â Â Â  (d) A statement of matters officially noticed.

Â Â Â Â Â  (e) Questions and offers of proof, objections and rulings thereon.

Â Â Â Â Â  (f) A statement of any ex parte communications on a fact in issue made to the officer presiding at the hearing.

Â Â Â Â Â  (g) Proposed findings and exceptions.

Â Â Â Â Â  (h) Any proposed, intermediate or final order prepared by the agency or an administrative law judge.

Â Â Â Â Â  (12) A verbatim oral, written or mechanical record shall be made of all motions, rulings and testimony. The record need not be transcribed unless requested for purposes of rehearing or court review. The agency may charge the party requesting transcription the cost of a copy of transcription, unless the party files an appropriate affidavit of indigency. However, upon petition, a court having jurisdiction to review under ORS 183.480 may reduce or eliminate the charge upon finding that it is equitable to do so, or that matters of general interest would be determined by review of the order of the agency. [1971 c.734 Â§13; 1979 c.593 Â§18; 1985 c.757 Â§1; 1997 c.837 Â§2; 1999 c.849 Â§Â§27,28; 2003 c.75 Â§29]

Â Â Â Â Â  183.418 [1973 c.386 Â§6; 1989 c.224 Â§11; 1991 c.750 Â§5; repealed by 1999 c.1041 Â§9]

Â Â Â Â Â  183.420 [1957 c.717 Â§8 (1); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.421 [1991 c.750 Â§4; repealed by 1999 c.1041 Â§9]

Â Â Â Â Â  183.425 Depositions or subpoena of material witness; discovery. (1) On petition of any party to a contested case, or upon the agency's own motion, the agency may order that the testimony of any material witness may be taken by deposition in the manner prescribed by law for depositions in civil actions. Depositions may also be taken by the use of audio or audio-visual recordings. The petition shall set forth the name and address of the witness whose testimony is desired, a showing of the materiality of the testimony of the witness, and a request for an order that the testimony of such witness be taken before an officer named in the petition for that purpose. If the witness resides in this state and is unwilling to appear, the agency may issue a subpoena as provided in ORS 183.440, requiring the appearance of the witness before such officer.

Â Â Â Â Â  (2) An agency may, by rule, prescribe other methods of discovery which may be used in proceedings before the agency. [1971 c.734 Â§14; 1975 c.759 Â§11; 1979 c.593 Â§19; 1997 c.837 Â§6]

Â Â Â Â Â  183.430 Hearing on refusal to renew license; exceptions. (1) In the case of any license which must be periodically renewed, where the licensee has made timely application for renewal in accordance with the rules of the agency, such license shall not be deemed to expire, despite any stated expiration date thereon, until the agency concerned has issued a formal order of grant or denial of such renewal. In case an agency proposes to refuse to renew such license, upon demand of the licensee, the agency must grant hearing as provided by this chapter before issuance of order of refusal to renew. This subsection does not apply to any emergency or temporary permit or license.

Â Â Â Â Â  (2) In any case where the agency finds a serious danger to the public health or safety and sets forth specific reasons for such findings, the agency may suspend or refuse to renew a license without hearing, but if the licensee demands a hearing within 90 days after the date of notice to the licensee of such suspension or refusal to renew, then a hearing must be granted to the licensee as soon as practicable after such demand, and the agency shall issue an order pursuant to such hearing as required by this chapter confirming, altering or revoking its earlier order. Such a hearing need not be held where the order of suspension or refusal to renew is accompanied by or is pursuant to, a citation for violation which is subject to judicial determination in any court of this state, and the order by its terms will terminate in case of final judgment in favor of the licensee. [1957 c.717 Â§8 (3), (4); 1965 c.212 Â§1; 1971 c.734 Â§11]

Â Â Â Â Â  183.435 Period allowed to request hearing for license refusal on grounds other than test or inspection results. When an agency refuses to issue a license required to pursue any commercial activity, trade, occupation or profession if the refusal is based on grounds other than the results of a test or inspection that agency shall grant the person requesting the license 60 days from notification of the refusal to request a hearing. [Formerly 670.285]

Â Â Â Â Â  183.440 Subpoenas in contested cases. (1) An agency may issue subpoenas on its own motion in a contested case. In addition, an agency or hearing officer in a contested case may issue subpoenas upon the request of a party to a contested case upon a showing of general relevance and reasonable scope of the evidence sought. A party entitled to have witnesses on behalf of the party may have subpoenas issued by an attorney of record of the party, subscribed by the signature of the attorney. Witnesses appearing pursuant to subpoena, other than the parties or officers or employees of the agency, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If any person fails to comply with any subpoena so issued or any party or witness refuses to testify on any matters on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the hearing officer, the agency or the party requesting the issuance of or issuing the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1957 c.717 Â§8 (2); 1971 c.734 Â§12; 1979 c.593 Â§20; 1981 c.174 Â§4; 1989 c.980 Â§10a; 1997 c.837 Â§3; 1999 c.849 Â§30]

Â Â Â Â Â  183.445 Subpoena by agency or attorney of record of party when agency not subject to ORS 183.440. (1) In any proceeding before an agency not subject to ORS 183.440 in which a party is entitled to have subpoenas issued for the appearance of witnesses on behalf of the party, a subpoena may be issued by an attorney of record of the party, subscribed by the signature of the attorney. A subpoena issued by an attorney of record may be enforced in the same manner as a subpoena issued by the agency.

Â Â Â Â Â  (2) In any proceeding before an agency not subject to ORS 183.440 in which a party is entitled to have subpoenas issued by the agency to compel the appearance of witnesses on behalf of the party, the agency may issue subpoenas on its own motion. [1981 c.174 Â§6; 1997 c.837 Â§4; 1999 c.849 Â§32]

Â Â Â Â Â  183.450 Evidence in contested cases. In contested cases:

Â Â Â Â Â  (1) Irrelevant, immaterial or unduly repetitious evidence shall be excluded but erroneous rulings on evidence shall not preclude agency action on the record unless shown to have substantially prejudiced the rights of a party. All other evidence of a type commonly relied upon by reasonably prudent persons in conduct of their serious affairs shall be admissible. Agencies and hearing officers shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Any part of the evidence may be received in written form.

Â Â Â Â Â  (2) All evidence shall be offered and made a part of the record in the case, and except for matters stipulated to and except as provided in subsection (4) of this section no other factual information or evidence shall be considered in the determination of the case. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. The burden of presenting evidence to support a fact or position in a contested case rests on the proponent of the fact or position.

Â Â Â Â Â  (3) Every party shall have the right of cross-examination of witnesses who testify and shall have the right to submit rebuttal evidence. Persons appearing in a limited party status shall participate in the manner and to the extent prescribed by rule of the agency.

Â Â Â Â Â  (4) The hearing officer and agency may take notice of judicially cognizable facts, and may take official notice of general, technical or scientific facts within the specialized knowledge of the hearing officer or agency. Parties shall be notified at any time during the proceeding but in any event prior to the final decision of material officially noticed and they shall be afforded an opportunity to contest the facts so noticed. The hearing officer and agency may utilize the hearing officer's or agency's experience, technical competence and specialized knowledge in the evaluation of the evidence presented.

Â Â Â Â Â  (5) No sanction shall be imposed or order be issued except upon consideration of the whole record or such portions thereof as may be cited by any party, and as supported by, and in accordance with, reliable, probative and substantial evidence. [1957 c.717 Â§9; 1971 c.734 Â§15; 1975 c.759 Â§12; 1977 c.798 Â§3; 1979 c.593 Â§21; 1987 c.833 Â§1; 1995 c.272 Â§5; 1997 c.391 Â§1; 1997 c.801 Â§76; 1999 c.448 Â§5; 1999 c.849 Â§34]

Â Â Â Â Â  183.452 Representation of agencies at contested case hearings. (1) Agencies may, at their discretion, be represented at contested case hearings by the Attorney General.

Â Â Â Â Â  (2) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, and unless otherwise authorized by another law, an agency may be represented at contested case hearings by an officer or employee of the agency if:

Â Â Â Â Â  (a) The Attorney General has consented to the representation of the agency by an agency representative in the particular hearing or in the class of hearings that includes the particular hearing; and

Â Â Â Â Â  (b) The agency, by rule, has authorized an agency representative to appear on its behalf in the particular type of hearing being conducted.

Â Â Â Â Â  (3) An agency representative acting under the provisions of this section may not give legal advice to an agency, and may not present legal argument in contested case hearings, except to the extent authorized by subsection (4) of this section.

Â Â Â Â Â  (4) The officer presiding at a contested case hearing in which an agency representative appears under the provisions of this section may allow the agency representative to present evidence, examine and cross-examine witnesses, and make arguments relating to the:

Â Â Â Â Â  (a) Application of statutes and rules to the facts in the contested case;

Â Â Â Â Â  (b) Actions taken by the agency in the past in similar situations;

Â Â Â Â Â  (c) Literal meaning of the statutes or rules at issue in the contested case;

Â Â Â Â Â  (d) Admissibility of evidence; and

Â Â Â Â Â  (e) Proper procedures to be used in the contested case hearing.

Â Â Â Â Â  (5) Upon judicial review, no limitation imposed under this section on an agency representative is the basis for reversal or remand of agency action unless the limitation resulted in substantial prejudice to a party.

Â Â Â Â Â  (6) The Attorney General may prepare model rules for agency representatives authorized under this section. [1999 c.448 Â§3]

Â Â Â Â Â  Note: 183.452 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.455 [1987 c.259 Â§3; repealed by 1999 c.448 Â§10]

Â Â Â Â Â  183.457 Representation of persons other than agencies participating in contested case hearings. (1) Notwithstanding ORS 8.690, 9.160 and 9.320, and unless otherwise authorized by another law, a person participating in a contested case hearing conducted by an agency described in this subsection may be represented by an attorney or by an authorized representative subject to the provisions of subsection (2) of this section. The Attorney General shall prepare model rules for proceedings with lay representation that do not have the effect of precluding lay representation. No rule adopted by a state agency shall have the effect of precluding lay representation. The agencies before which an authorized representative may appear are:

Â Â Â Â Â  (a) The State Landscape Contractors Board in the administration of the Landscape Contractors Law.

Â Â Â Â Â  (b) The State Department of Energy and the Energy Facility Siting Council.

Â Â Â Â Â  (c) The Environmental Quality Commission and the Department of Environmental Quality.

Â Â Â Â Â  (d) The Department of Consumer and Business Services for proceedings in which an insured appears pursuant to ORS 737.505.

Â Â Â Â Â  (e) The Department of Consumer and Business Services and any other agency for the purpose of proceedings to enforce the state building code, as defined by ORS 455.010.

Â Â Â Â Â  (f) The State Fire Marshal in the Department of State Police.

Â Â Â Â Â  (g) The Department of State Lands for proceedings regarding the issuance or denial of fill or removal permits under ORS 196.800 to 196.825.

Â Â Â Â Â  (h) The Public Utility Commission.

Â Â Â Â Â  (i) The Water Resources Commission and the Water Resources Department.

Â Â Â Â Â  (j) The Land Conservation and Development Commission and the Department of Land Conservation and Development.

Â Â Â Â Â  (k) The State Department of Agriculture, for purposes of hearings under ORS 215.705.

Â Â Â Â Â  (L) The Bureau of Labor and Industries.

Â Â Â Â Â  (2) A person participating in a contested case hearing as provided in subsection (1) of this section may appear by an authorized representative if:

Â Â Â Â Â  (a) The agency conducting the contested case hearing has determined that appearance of such a person by an authorized representative will not hinder the orderly and timely development of the record in the type of contested case hearing being conducted;

Â Â Â Â Â  (b) The agency conducting the contested case hearing allows, by rule, authorized representatives to appear on behalf of such participants in the type of contested case hearing being conducted; and

Â Â Â Â Â  (c) The officer presiding at the contested case hearing may exercise discretion to limit an authorized representative's presentation of evidence, examination and cross-examination of witnesses, or presentation of factual arguments to ensure the orderly and timely development of the hearing record, and shall not allow an authorized representative to present legal arguments except to the extent authorized under subsection (3) of this section.

Â Â Â Â Â  (3) The officer presiding at a contested case hearing in which an authorized representative appears under the provisions of this section may allow the authorized representative to present evidence, examine and cross-examine witnesses, and make arguments relating to the:

Â Â Â Â Â  (a) Application of statutes and rules to the facts in the contested case;

Â Â Â Â Â  (b) Actions taken by the agency in the past in similar situations;

Â Â Â Â Â  (c) Literal meaning of the statutes or rules at issue in the contested case;

Â Â Â Â Â  (d) Admissibility of evidence; and

Â Â Â Â Â  (e) Proper procedures to be used in the contested case hearing.

Â Â Â Â Â  (4) Upon judicial review, no limitation imposed by an agency presiding officer on the participation of an authorized representative shall be the basis for reversal or remand of agency action unless the limitation resulted in substantial prejudice to a person entitled to judicial review of the agency action.

Â Â Â Â Â  (5) For the purposes of this section, "authorized representative" means a member of a participating partnership, an authorized officer or regular employee of a participating corporation, association or organized group, or an authorized officer or employee of a participating governmental authority other than a state agency. [1987 c.833 Â§3; 1989 c.453 Â§2; 1993 c.186 Â§4; 1995 c.102 Â§1; 1999 c.448 Â§1; 1999 c.599 Â§1]

Â Â Â Â Â  Note: 183.457 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.458 Nonattorney representation of parties in certain contested case hearings. (1) Notwithstanding any other provision of law, in any contested case hearing before a state agency involving child support or public assistance as defined in ORS 411.010, a party may be represented by any of the following persons:

Â Â Â Â Â  (a) An authorized representative who is an employee of a nonprofit legal services program that receives funding pursuant to ORS 9.572. The authorized representative must be supervised by an attorney also employed by a legal services program.

Â Â Â Â Â  (b) An authorized representative who is an employee of the system described in ORS 192.517 (1). The authorized representative must be supervised by an attorney also employed by the system.

Â Â Â Â Â  (2) In any contested case hearing before a state agency involving child support, a party may be represented by a law student who is:

Â Â Â Â Â  (a) Handling the child support matter as part of a law school clinical program in which the student is enrolled; and

Â Â Â Â Â  (b) Supervised by an attorney employed by the program.

Â Â Â Â Â  (3) A person authorized to represent a party under this section may present evidence in the proceeding, examine and cross-examine witnesses and present factual and legal arguments in the proceeding. [1999 c.448 Â§4; 2003 c.14 Â§86; 2005 c.498 Â§6]

Â Â Â Â Â  Note: 183.458 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.460 Examination of evidence by agency. Whenever in a contested case a majority of the officials of the agency who are to render the final order have not heard the case or considered the record, the order, if adverse to a party other than the agency itself, shall not be made until a proposed order, including findings of fact and conclusions of law, has been served upon the parties and an opportunity has been afforded to each party adversely affected to file exceptions and present argument to the officials who are to render the decision. [1957 c.717 Â§10; 1971 c.734 Â§16; 1975 c.759 Â§13]

Â Â Â Â Â  183.462 Agency statement of ex parte communications; notice. The agency shall place on the record a statement of the substance of any written or oral ex parte communications on a fact in issue made to the agency during its review of a contested case. The agency shall notify all parties of such communications and of their right to rebut the substance of the ex parte communications on the record. [1979 c.593 Â§36c]

Â Â Â Â Â  183.464 Proposed order by hearing officer; amendment by agency; exemptions. (1) Except as otherwise provided in subsections (1) to (4) of this section, unless a hearing officer is authorized or required by law or agency rule to issue a final order, the hearing officer shall prepare and serve on the agency and all parties to a contested case hearing a proposed order, including recommended findings of fact and conclusions of law. The proposed order shall become final after the 30th day following the date of service of the proposed order, unless the agency within that period issues an amended order.

Â Â Â Â Â  (2) An agency may by rule specify a period of time after which a proposed order will become final that is different from that specified in subsection (1) of this section.

Â Â Â Â Â  (3) If an agency determines that additional time will be necessary to allow the agency adequately to review a proposed order in a contested case, the agency may extend the time after which the proposed order will become final by a specified period of time. The agency shall notify the parties to the hearing of the period of extension.

Â Â Â Â Â  (4) Subsections (1) to (4) of this section do not apply to the Public Utility Commission or the Energy Facility Siting Council.

Â Â Â Â Â  (5) The Governor may exempt any agency or any class of contested case hearings before an agency from the requirements in whole or part of subsections (1) to (4) of this section by executive order. The executive order shall contain a statement of the reasons for the exemption. [1979 c.593 Â§Â§36,36b; 1995 c.79 Â§64; 2001 c.104 Â§64]

Â Â Â Â Â  183.470 Orders in contested cases. In a contested case:

Â Â Â Â Â  (1) Every order adverse to a party to the proceeding shall be in writing or stated in the record and may be accompanied by an opinion.

Â Â Â Â Â  (2) A final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the agency's order.

Â Â Â Â Â  (3) The agency shall notify the parties to a proceeding of a final order by delivering or mailing a copy of the order and any accompanying findings and conclusions to each party or, if applicable, the party's attorney of record.

Â Â Â Â Â  (4) Every final order shall include a citation of the statutes under which the order may be appealed. [1957 c.717 Â§11; 1971 c.734 Â§17; 1979 c.593 Â§22]

(Judicial Review)

Â Â Â Â Â  183.480 Judicial review of agency orders. (1) Except as provided in ORS 183.415 (5)(b), any person adversely affected or aggrieved by an order or any party to an agency proceeding is entitled to judicial review of a final order, whether such order is affirmative or negative in form. A petition for rehearing or reconsideration need not be filed as a condition of judicial review unless specifically otherwise provided by statute or agency rule.

Â Â Â Â Â  (2) Judicial review of final orders of agencies shall be solely as provided by ORS 183.482, 183.484, 183.490 and 183.500.

Â Â Â Â Â  (3) No action or suit shall be maintained as to the validity of any agency order except a final order as provided in this section and ORS 183.482, 183.484, 183.490 and 183.500 or except upon showing that the agency is proceeding without probable cause, or that the party will suffer substantial and irreparable harm if interlocutory relief is not granted.

Â Â Â Â Â  (4) Judicial review of orders issued pursuant to ORS 813.410 shall be as provided by ORS 813.410. [1957 c.717 Â§12; 1963 c.449 Â§1; 1971 c.734 Â§18; 1975 c.759 Â§14; 1979 c.593 Â§23; 1983 c.338 Â§901; 1985 c.757 Â§4; 1997 c.837 Â§5]

Â Â Â Â Â  183.482 Jurisdiction for review of contested cases; procedure; scope of court authority. (1) Jurisdiction for judicial review of contested cases is conferred upon the Court of Appeals. Proceedings for review shall be instituted by filing a petition in the Court of Appeals. The petition shall be filed within 60 days only following the date the order upon which the petition is based is served unless otherwise provided by statute. If a petition for rehearing has been filed, then the petition for review shall be filed within 60 days only following the date the order denying the petition for rehearing is served. If the agency does not otherwise act, a petition for rehearing or reconsideration shall be deemed denied the 60th day following the date the petition was filed, and in such cases, petition for judicial review shall be filed within 60 days only following such date. Date of service shall be the date on which the agency delivered or mailed its order in accordance with ORS 183.470.

Â Â Â Â Â  (2) The petition shall state the nature of the order the petitioner desires reviewed, and shall state whether the petitioner was a party to the administrative proceeding, was denied status as a party or is seeking judicial review as a person adversely affected or aggrieved by the agency order. In the latter case, the petitioner shall, by supporting affidavit, state the facts showing how the petitioner is adversely affected or aggrieved by the agency order. Before deciding the issues raised by the petition for review, the Court of Appeals shall decide, from facts set forth in the affidavit, whether or not the petitioner is entitled to petition as an adversely affected or an aggrieved person. Copies of the petition shall be served by registered or certified mail upon the agency, and all other parties of record in the agency proceeding.

Â Â Â Â Â  (3)(a) The filing of the petition shall not stay enforcement of the agency order, but the agency may do so upon a showing of:

Â Â Â Â Â  (A) Irreparable injury to the petitioner; and

Â Â Â Â Â  (B) A colorable claim of error in the order.

Â Â Â Â Â  (b) When a petitioner makes the showing required by paragraph (a) of this subsection, the agency shall grant the stay unless the agency determines that substantial public harm will result if the order is stayed. If the agency denies the stay, the denial shall be in writing and shall specifically state the substantial public harm that would result from the granting of the stay.

Â Â Â Â Â  (c) When the agency grants a stay it may impose such reasonable conditions as the giving of a bond, irrevocable letter of credit or other undertaking and that the petitioner file all documents necessary to bring the matter to issue before the Court of Appeals within specified reasonable periods of time.

Â Â Â Â Â  (d) Agency denial of a motion for stay is subject to review by the Court of Appeals under such rules as the court may establish.

Â Â Â Â Â  (4) Within 30 days after service of the petition, or within such further time as the court may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review, but, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable. Except as specifically provided in this subsection, the cost of the record shall not be taxed to the petitioner or any intervening party. However, the court may tax such costs and the cost of agency transcription of record to a party filing a frivolous petition for review.

Â Â Â Â Â  (5) If, on review of a contested case, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper. The agency may modify its findings and order by reason of the additional evidence and shall, within a time to be fixed by the court, file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or orders, or its certificate that it elects to stand on its original findings and order, as the case may be.

Â Â Â Â Â  (6) At any time subsequent to the filing of the petition for review and prior to the date set for hearing the agency may withdraw its order for purposes of reconsideration. If an agency withdraws an order for purposes of reconsideration, it shall, within such time as the court may allow, affirm, modify or reverse its order. If the petitioner is dissatisfied with the agency action after withdrawal for purposes of reconsideration, the petitioner may refile the petition for review and the review shall proceed upon the revised order. An amended petition for review shall not be required if the agency, on reconsideration, affirms the order or modifies the order with only minor changes. If an agency withdraws an order for purposes of reconsideration and modifies or reverses the order in favor of the petitioner, the court shall allow the petitioner costs, but not attorney fees, to be paid from funds available to the agency.

Â Â Â Â Â  (7) Review of a contested case shall be confined to the record, the court shall not substitute its judgment for that of the agency as to any issue of fact or agency discretion. In the case of disputed allegations of irregularities in procedure before the agency not shown in the record which, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact upon them. The court shall remand the order for further agency action if it finds that either the fairness of the proceedings or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure.

Â Â Â Â Â  (8)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, it shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (b) The court shall remand the order to the agency if it finds the agency's exercise of discretion to be:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law;

Â Â Â Â Â  (B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (c) The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding. [1975 c.759 Â§15; 1977 c.798 Â§4; 1979 c.593 Â§24; 1985 c.757 Â§2; 1989 c.453 Â§1; 1991 c.331 Â§44]

Â Â Â Â Â  183.484 Jurisdiction for review of orders other than contested cases; procedure; scope of court authority. (1) Jurisdiction for judicial review of orders other than contested cases is conferred upon the Circuit Court for Marion County and upon the circuit court for the county in which the petitioner resides or has a principal business office. Proceedings for review under this section shall be instituted by filing a petition in the Circuit Court for Marion County or the circuit court for the county in which the petitioner resides or has a principal business office.

Â Â Â Â Â  (2) Petitions for review shall be filed within 60 days only following the date the order is served, or if a petition for reconsideration or rehearing has been filed, then within 60 days only following the date the order denying such petition is served. If the agency does not otherwise act, a petition for rehearing or reconsideration shall be deemed denied the 60th day following the date the petition was filed, and in such case petition for judicial review shall be filed within 60 days only following such date. Date of service shall be the date on which the agency delivered or mailed its order in accordance with ORS 183.470.

Â Â Â Â Â  (3) The petition shall state the nature of the petitioner's interest, the facts showing how the petitioner is adversely affected or aggrieved by the agency order and the ground or grounds upon which the petitioner contends the order should be reversed or remanded. The review shall proceed and be conducted by the court without a jury.

Â Â Â Â Â  (4) At any time subsequent to the filing of the petition for review and prior to the date set for hearing, the agency may withdraw its order for purposes of reconsideration. If an agency withdraws an order for purposes of reconsideration, it shall, within such time as the court may allow, affirm, modify or reverse its order. If the petitioner is dissatisfied with the agency action after withdrawal for purposes of reconsideration, the petitioner may refile the petition for review and the review shall proceed upon the revised order. An amended petition for review shall not be required if the agency, on reconsideration, affirms the order or modifies the order with only minor changes. If an agency withdraws an order for purposes of reconsideration and modifies or reverses the order in favor of the petitioner, the court shall allow the petitioner costs, but not attorney fees, to be paid from funds available to the agency.

Â Â Â Â Â  (5)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, it shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (b) The court shall remand the order to the agency if it finds the agency's exercise of discretion to be:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law;

Â Â Â Â Â  (B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (c) The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding.

Â Â Â Â Â  (6) In the case of reversal the court shall make special findings of fact based upon the evidence in the record and conclusions of law indicating clearly all aspects in which the agency's order is erroneous. [1975 c.759 Â§16; 1979 c.284 Â§121; 1979 c.593 Â§25a; 1985 c.757 Â§3; 1999 c.113 Â§1]

Â Â Â Â Â  183.485 Decision of court on review of contested case. (1) The court having jurisdiction for judicial review of contested cases shall direct its decision, including its judgment, to the agency issuing the order being reviewed and may direct that its judgment be delivered to the circuit court for any county designated by the prevailing party for entry in the circuit court's register.

Â Â Â Â Â  (2) Upon receipt of the court's decision, including the judgment, the clerk of the circuit court shall enter a judgment in the register of the court pursuant to the direction of the court to which the appeal is made. [1973 c.612 Â§7; 1981 c.178 Â§11; 1985 c.540 Â§39; 2003 c.576 Â§193]

Â Â Â Â Â  183.486 Form and scope of decision of reviewing court. (1) The reviewing court's decision under ORS 183.482 or 183.484 may be mandatory, prohibitory, or declaratory in form, and it shall provide whatever relief is appropriate irrespective of the original form of the petition. The court may:

Â Â Â Â Â  (a) Order agency action required by law, order agency exercise of discretion when required by law, set aside agency action, remand the case for further agency proceedings or decide the rights, privileges, obligations, requirements or procedures at issue between the parties; and

Â Â Â Â Â  (b) Order such ancillary relief as the court finds necessary to redress the effects of official action wrongfully taken or withheld.

Â Â Â Â Â  (2) If the court sets aside agency action or remands the case to the agency for further proceedings, it may make such interlocutory order as the court finds necessary to preserve the interests of any party and the public pending further proceedings or agency action.

Â Â Â Â Â  (3) Unless the court finds a ground for setting aside, modifying, remanding, or ordering agency action or ancillary relief under a specified provision of this section, it shall affirm the agency action. [1979 c.593 Â§27]

Â Â Â Â Â  183.490 Agency may be compelled to act. The court may, upon petition as described in ORS 183.484, compel an agency to act where it has unlawfully refused to act or make a decision or unreasonably delayed taking action or making a decision. [1957 c.717 Â§13; 1979 c.593 Â§28]

Â Â Â Â Â  183.495 [1975 c.759 Â§16a; repealed by 1985 c.757 Â§7]

Â Â Â Â Â  183.497 Awarding costs and attorney fees when finding for petitioner. (1) In a judicial proceeding designated under subsection (2) of this section the court:

Â Â Â Â Â  (a) May, in its discretion, allow a petitioner reasonable attorney fees and costs if the court finds in favor of the petitioner.

Â Â Â Â Â  (b) Shall allow a petitioner reasonable attorney fees and costs if the court finds in favor of the petitioner and determines that the state agency acted without a reasonable basis in fact or in law; but the court may withhold all or part of the attorney fees from any allowance to a petitioner if the court finds that the state agency has proved that its action was substantially justified or that special circumstances exist that make the allowance of all or part of the attorney fees unjust.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply to an administrative or judicial proceeding brought by a petitioner against a state agency, as defined in ORS 291.002, for:

Â Â Â Â Â  (a) Judicial review of a final order as provided in ORS 183.480 to 183.484;

Â Â Â Â Â  (b) Judicial review of a declaratory ruling provided in ORS 183.410; or

Â Â Â Â Â  (c) A judicial determination of the validity of a rule as provided in ORS 183.400.

Â Â Â Â Â  (3) Amounts allowed under this section for reasonable attorney fees and costs shall be paid from funds available to the state agency whose final order, declaratory ruling or rule was reviewed by the court. [1981 c.871 Â§1; 1985 c.757 Â§5]

Â Â Â Â Â  Note: 183.497 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Appeals From Circuit Courts)

Â Â Â Â Â  183.500 Appeals. Any party to the proceedings before the circuit court may appeal from the judgment of that court to the Court of Appeals. Such appeal shall be taken in the manner provided by law for appeals from the circuit court in suits in equity. [1957 c.717 Â§14; 1969 c.198 Â§76; 2003 c.576 Â§394]

(Alternative Dispute Resolution)

Â Â Â Â Â  183.502 Authority of agencies to use alternative means of dispute resolution; model rules; amendment of agreements and forms; agency alternative dispute resolution programs. (1) Unless otherwise prohibited by law, agencies may use alternative means of dispute resolution in rulemaking proceedings, contested case proceedings, judicial proceedings in which the agency is a party, and any other decision-making process in which conflicts may arise. The alternative means of dispute resolution may be arbitration, mediation or any other collaborative problem-solving process designed to encourage parties to work together to develop mutually agreeable solutions to disputes. Use of alternative means of dispute resolution by an agency does not affect the application of ORS 192.410 to 192.505 to the agency, or the application of ORS 192.610 to 192.690 to the agency.

Â Â Â Â Â  (2) An agency that elects to utilize alternative means of dispute resolution shall inform and may consult with the Mark O. Hatfield School of Government, the Department of Justice and the Oregon Department of Administrative Services in developing a policy or program for implementation of alternative means of dispute resolution.

Â Â Â Â Â  (3) The Attorney General, in consultation with the Mark O. Hatfield School of Government and the Oregon Department of Administrative Services, may develop for agencies model rules for the implementation of alternative means of dispute resolution. An agency may adopt all or part of the model rules by reference without complying with the rulemaking procedures of ORS 183.325 to 183.410. Notice of the adoption of all or part of the model rules must be filed by the agency with the Secretary of State in the manner provided by ORS 183.355 for the filing of rules.

Â Â Â Â Â  (4) When an agency reviews the standard agreements, forms for contracts and forms for applying for grants or other assistance used by the agency, the agency shall determine whether the agreements and forms should be amended to authorize and encourage the use of alternative means of dispute resolution in disputes that arise under the agreement, contract or application.

Â Â Â Â Â  (5) The Department of Justice, the Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Governor shall collaborate to increase the use of alternative dispute resolution to resolve disputes involving the State of Oregon by:

Â Â Â Â Â  (a) Assisting agencies to develop a policy for alternative means of dispute resolution;

Â Â Â Â Â  (b) Assisting agencies to develop or expand flexible and diverse agency programs that provide alternative means of dispute resolution; and

Â Â Â Â Â  (c) Providing assistance in the efficient and effective selection of mediators or facilitators.

Â Â Â Â Â  (6)(a) The Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Department of Justice shall work cooperatively in designing the program under ORS 36.179 that is intended to provide services to, apply to or involve any state agency.

Â Â Â Â Â  (b) The Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Department of Justice shall enter into an interagency agreement that includes, but is not limited to, provisions on appropriate roles, reporting requirements and coordination of services provided to state agencies by the Mark O. Hatfield School of Government pursuant to ORS 36.179.

Â Â Â Â Â  (c) Before providing dispute resolution services in a specific matter to a state agency under ORS 36.179, the Mark O. Hatfield School of Government shall notify the Department of Justice of any proposal to provide such services.

Â Â Â Â Â  (7) Agencies with alternative dispute resolution programs shall seek to identify cases appropriate for mediation and other means of alternative dispute resolution and to design systems and procedures to resolve those cases.

Â Â Â Â Â  (8) The purpose of the agency alternative dispute resolution programs is to:

Â Â Â Â Â  (a) Increase agency efficiency;

Â Â Â Â Â  (b) Increase public and agency satisfaction with the process and results of dispute resolution; and

Â Â Â Â Â  (c) Decrease the cost of resolving disputes.

Â Â Â Â Â  (9) An agency may use the services of an employee of another agency or of the federal government to serve as a mediator or facilitator, and may provide the services of an agency employee to another agency or to the federal government to serve as a mediator or facilitator. An agency may enter into an agreement with another agency or with the federal government to determine reimbursement for services of an employee acting as a mediator or facilitator under the provisions of this subsection. This subsection does not apply to mediation under ORS 243.650 to 243.782. [1993 c.647 Â§2; 1995 c.515 Â§2; 1997 c.706 Â§5; 1997 c.801 Â§42; 1997 c.837 Â§7; 2001 c.581 Â§2; 2003 c.791 Â§Â§27,27a; 2005 c.334 Â§Â§1,2; 2005 c.817 Â§6]

Â Â Â Â Â  Note: 183.502 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.510 [1957 c.717 Â§16; repealed by 1971 c.734 Â§21]

(Housing Cost Impact Statement)

Â Â Â Â Â  183.530 Housing cost impact statement required for certain proposed rules. A housing cost impact statement shall be prepared upon the proposal for adoption or repeal of any rule or any amendment to an existing rule by:

Â Â Â Â Â  (1) The State Housing Council;

Â Â Â Â Â  (2) A building codes division of the Department of Consumer and Business Services or any board associated with the department with regard to rules adopted under ORS 455.610 to 455.630;

Â Â Â Â Â  (3) The Land Conservation and Development Commission;

Â Â Â Â Â  (4) The Environmental Quality Commission;

Â Â Â Â Â  (5) The Construction Contractors Board;

Â Â Â Â Â  (6) The Occupational Safety and Health Division of the Department of Consumer and Business Services; or

Â Â Â Â Â  (7) The State Department of Energy. [1995 c.652 Â§2]

Â Â Â Â Â  Note: 183.530 to 183.538 were added to and made a part of ORS chapter 183 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.534 Housing cost impact statement described; rules. (1) A housing cost impact statement is an estimate of the effect of a proposed rule or ordinance on the cost of development of a 6,000 square foot parcel and the construction of a 1,200 square foot detached single family dwelling on that parcel. The State Housing Council shall adopt rules prescribing the form to be used when preparing the estimate and other such rules necessary to the implementation of this section and ORS 183.530 and 183.538.

Â Â Â Â Â  (2) A housing cost impact statement:

Â Â Â Â Â  (a) For an agency listed in ORS 183.530 shall be incorporated in the:

Â Â Â Â Â  (A) Fiscal impact statement required by ORS 183.335 (2)(b)(E) for permanent rule adoption; or

Â Â Â Â Â  (B) Statements required by ORS 183.335 (5) for temporary rule adoption.

Â Â Â Â Â  (b) Shall not be required for the adoption of any procedural rule by an agency listed in ORS 183.530. [1995 c.652 Â§3; 1997 c.249 Â§54]

Â Â Â Â Â  Note: See note under 183.530.

Â Â Â Â Â  183.538 Effect of failure to prepare housing cost impact statement; judicial review. (1) Notwithstanding ORS 183.335 (12), 183.400 (4) or any other provision of law, the failure to prepare a housing cost impact statement shall not affect the validity or effective date of any rule or ordinance or any amendment to a rule or ordinance.

Â Â Â Â Â  (2) If a rule or ordinance or any amendment to a rule or ordinance is challenged based on the failure to prepare a housing cost impact statement, the court or other reviewing authority shall remand the proposed rule or ordinance or any amendment to a rule or ordinance to the adopting or repealing entity if it determines that a housing cost impact statement is required.

Â Â Â Â Â  (3) The court or other reviewing authority shall determine only whether a housing cost impact statement was prepared and shall not make any determination as to the sufficiency of the housing cost impact statement. [1995 c.652 Â§4; 2001 c.220 Â§4]

Â Â Â Â Â  Note: See note under 183.530.

(Effects of Rules on Small Business)

Â Â Â Â Â  183.540 Reduction of economic impact on small business. If the statement of cost of compliance effect on small businesses required by ORS 183.335 (2)(b)(E) shows that a rule has a significant adverse effect upon small business, to the extent consistent with the public health and safety purpose of the rule, the agency shall reduce the economic impact of the rule on small business by:

Â Â Â Â Â  (1) Establishing differing compliance or reporting requirements or time tables for small business;

Â Â Â Â Â  (2) Clarifying, consolidating or simplifying the compliance and reporting requirements under the rule for small business;

Â Â Â Â Â  (3) Utilizing objective criteria for standards;

Â Â Â Â Â  (4) Exempting small businesses from any or all requirements of the rule; or

Â Â Â Â Â  (5) Otherwise establishing less intrusive or less costly alternatives applicable to small business. [1981 c.755 Â§4; 2003 c.749 Â§7; 2005 c.807 Â§6]

Â Â Â Â Â  183.545 [1981 c.755 Â§5; repealed by 2003 c.749 Â§17]

Â Â Â Â Â  183.550 [1981 c.755 Â§6; repealed by 2003 c.749 Â§17]

Â Â Â Â Â  183.560 [2001 c.374 Â§1; 2003 c.740 Â§1; renumbered 183.700 in 2003]

Â Â Â Â Â  183.562 [2001 c.374 Â§2; renumbered 183.702 in 2003]

(Office of Administrative Hearings)

Â Â Â Â Â  183.600 Definitions. For the purposes of ORS 183.600 to 183.690:

Â Â Â Â Â  (1) "Chief administrative law judge" means the person employed under ORS 183.610 to organize and manage the Office of Administrative Hearings.

Â Â Â Â Â  (2) "Office" means the Office of Administrative Hearings established under ORS 183.605. [1999 c.849 Â§2; 2003 c.75 Â§1]

Â Â Â Â Â  183.605 Office of Administrative Hearings. (1) The Office of Administrative Hearings is established within the Employment Department. The office shall be managed by the chief administrative law judge employed under ORS 183.610. The office shall make administrative law judges available to agencies under ORS 183.600 to 183.690. Administrative law judges assigned from the office under ORS 183.600 to 183.690 may:

Â Â Â Â Â  (a) Conduct contested case proceedings on behalf of agencies in the manner provided by ORS 183.600 to 183.690;

Â Â Â Â Â  (b) Perform such other services, as may be requested by an agency, that are appropriate for the resolution of disputes arising out of the conduct of agency business; and

Â Â Â Â Â  (c) Perform such other duties as may be authorized under ORS 183.600 to 183.690.

Â Â Â Â Â  (2) All persons serving as administrative law judges in the office must meet the standards and training requirements of ORS 183.680. [1999 c.849 Â§3; 2003 c.75 Â§2]

Â Â Â Â Â  183.610 Chief administrative law judge. (1) The Director of the Employment Department shall employ a person to serve as chief administrative law judge for the Office of Administrative Hearings. The director shall consider recommendations by the Office of Administrative Hearings Oversight Committee in hiring a chief administrative law judge. The person employed to serve as chief administrative law judge must be an active member of the Oregon State Bar. The chief administrative law judge has all the powers necessary and convenient to organize and manage the office. Subject to the State Personnel Relations Law, the chief administrative law judge shall employ all persons necessary for the administration of the office, prescribe the duties of those employees and fix their compensation. The chief administrative law judge shall serve for a term of four years. Notwithstanding ORS 236.140, the chief administrative law judge may be removed during a term only for inefficiency, incompetence, neglect of duty, malfeasance in office, unfitness to render effective service or failure to continue to meet the criteria for appointment.

Â Â Â Â Â  (2) The chief administrative law judge shall employ administrative law judges. The chief administrative law judge shall ensure that administrative law judges employed for the office receive all training necessary to meet the standards required under the program created under ORS 183.680.

Â Â Â Â Â  (3) The chief administrative law judge shall take all actions necessary to protect and ensure the independence of each administrative law judge assigned from the office. [1999 c.849 Â§4; 2003 c.75 Â§3]

Â Â Â Â Â  183.615 Administrative law judges; duties; qualifications; rules. (1) An administrative law judge employed by or contracting with the chief administrative law judge shall conduct hearings on behalf of agencies as assigned by the chief administrative law judge. An administrative law judge shall be impartial in the performance of the administrative law judge's duties and shall remain fair in all hearings conducted by the administrative law judge.

Â Â Â Â Â  (2) Only persons who have a knowledge of administrative law and procedure may be employed by the chief administrative law judge as administrative law judges. The chief administrative law judge by rule may establish additional qualifications for administrative law judges employed for the office. [1999 c.849 Â§5; 2003 c.75 Â§4]

Â Â Â Â Â  183.620 Contract administrative law judges. (1) The chief administrative law judge for the Office of Administrative Hearings may contract for the services of persons to act as administrative law judges.

Â Â Â Â Â  (2) Contract administrative law judges shall meet the same qualifications as administrative law judges regularly employed by the chief administrative law judge and shall be paid at an hourly rate comparable to the per hour cost of salary and benefits for administrative law judges regularly employed by the chief administrative law judge and conducting similar hearings. [1999 c.849 Â§6; 2003 c.75 Â§5]

Â Â Â Â Â  183.625 Assignment of administrative law judges; conduct of hearings. (1) In assigning an administrative law judge to conduct hearings on behalf of an agency, the chief administrative law judge shall, whenever practicable, assign an administrative law judge that has expertise in the legal issues or general subject matter of the proceeding.

Â Â Â Â Â  (2) Notwithstanding any other provision of state law, any agency that is required to use administrative law judges assigned from the Office of Administrative Hearings to conduct hearings must delegate responsibility for the conduct of the hearing to an administrative law judge assigned from the Office of Administrative Hearings, and the hearing may not be conducted by the administrator, director, board, commission or other person or body charged with administering the agency.

Â Â Â Â Â  (3) Any agency may authorize an administrative law judge assigned to conduct a hearing on behalf of the agency under this section to enter a final order for the agency.

Â Â Â Â Â  (4) An agency that is not required to use administrative law judges assigned from the office may contract with the chief administrative law judge for the assignment of an administrative law judge from the office for the purpose of conducting one or more contested cases on behalf of the agency. [1999 c.849 Â§7; 2003 c.75 Â§6]

Â Â Â Â Â  183.630 Model rules of procedure; exemptions; depositions. (1) Except as provided in subsection (2) of this section, all contested case hearings conducted by administrative law judges assigned from the Office of Administrative Hearings must be conducted pursuant to the model rules of procedure prepared by the Attorney General under ORS 183.341 if the hearing is subject to the procedural requirements for contested case proceedings.

Â Â Â Â Â  (2) The Attorney General, after consulting with the chief administrative law judge, may exempt an agency or a category of cases from the requirements of subsection (1) of this section. The exemption may be from all or part of the model rules adopted by the Attorney General. Any exemption granted under this subsection must be made in writing.

Â Â Â Â Â  (3) Except as may be expressly granted by the agency to an administrative law judge assigned from the office, or as may be expressly provided for by law, an administrative law judge conducting a hearing for an agency under ORS 183.600 to 183.690 may not authorize a party to take a deposition that is to be paid for by the agency. [1999 c.849 Â§8; 2003 c.75 Â§7]

Â Â Â Â Â  183.635 Agencies required to use administrative law judges from Office of Administrative Hearings; exceptions. (1) Except as provided in this section, all agencies must use administrative law judges assigned from the Office of Administrative Hearings established under ORS 183.605 to conduct contested case hearings, without regard to whether those hearings are subject to the procedural requirements for contested case hearings.

Â Â Â Â Â  (2) The following agencies need not use administrative law judges assigned from the office:

Â Â Â Â Â  (a) Attorney General.

Â Â Â Â Â  (b) Boards of stewards appointed by the Oregon Racing Commission.

Â Â Â Â Â  (c) Bureau of Labor and Industries and the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (d) Department of Corrections.

Â Â Â Â Â  (e) Department of Education, State Board of Education and Superintendent of Public Instruction.

Â Â Â Â Â  (f) Department of Higher Education and institutions of higher education listed in ORS 352.002.

Â Â Â Â Â  (g) Department of Human Services for vocational rehabilitation services cases under 29 U.S.C. 722(c) and disability determination cases under 42 U.S.C. 405.

Â Â Â Â Â  (h) Department of Revenue.

Â Â Â Â Â  (i) Department of State Police.

Â Â Â Â Â  (j) Employment Appeals Board.

Â Â Â Â Â  (k) Employment Relations Board.

Â Â Â Â Â  (L) Energy Facility Siting Council.

Â Â Â Â Â  (m) Fair Dismissal Appeals Board.

Â Â Â Â Â  (n) Governor.

Â Â Â Â Â  (o) Land Conservation and Development Commission.

Â Â Â Â Â  (p) Land Use Board of Appeals.

Â Â Â Â Â  (q) Local government boundary commissions created pursuant to ORS 199.425 or 199.430.

Â Â Â Â Â  (r) Oregon Youth Authority.

Â Â Â Â Â  (s) Psychiatric Security Review Board.

Â Â Â Â Â  (t) Public Utility Commission.

Â Â Â Â Â  (u) Secretary of State.

Â Â Â Â Â  (v) State Accident Insurance Fund Corporation.

Â Â Â Â Â  (w) State Apprenticeship and Training Council.

Â Â Â Â Â  (x) State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (y) State Land Board.

Â Â Â Â Â  (z) State Treasurer.

Â Â Â Â Â  (aa) Wage and Hour Commission.

Â Â Â Â Â  (3) The Workers' Compensation Board is exempt from using administrative law judges assigned from the office for any hearing conducted by the board under ORS chapters 147, 654 and 656. Except as specifically provided in this subsection, the Department of Consumer and Business Services must use administrative law judges assigned from the office only for contested cases arising out of the department's powers and duties under:

Â Â Â Â Â  (a) ORS chapter 59;

Â Â Â Â Â  (b) ORS 200.005 to 200.075;

Â Â Â Â Â  (c) ORS chapter 455;

Â Â Â Â Â  (d) ORS chapter 674;

Â Â Â Â Â  (e) ORS chapters 706 to 716;

Â Â Â Â Â  (f) ORS chapter 717;

Â Â Â Â Â  (g) ORS chapters 722, 723, 725 and 726; and

Â Â Â Â Â  (h) ORS chapters 731, 732, 733, 734, 735, 737, 742, 743, 744, 746, 748 and 750.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, in any proceeding in which an agency is required to use an administrative law judge assigned from the office, an officer or employee of the agency may not conduct the hearing on behalf of the agency.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 183.600 to 183.690, an agency is not required to use an administrative law judge assigned from the office if:

Â Â Â Â Â  (a) Federal law requires that a different administrative law judge or hearing officer be used; or

Â Â Â Â Â  (b) Use of an administrative law judge from the office could result in a loss of federal funds.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, the Department of Environmental Quality must use administrative law judges assigned from the office only for contested case hearings conducted under the provisions of ORS 183.413 to 183.470. [1999 c.849 Â§9; 2001 c.900 Â§46; 2003 c.75 Â§8; 2005 c.22 Â§131; 2005 c.26 Â§18]

Â Â Â Â Â  183.640 Use of Office of Administrative Hearings by exempt agencies and by political subdivisions. (1) Upon request of an agency, the chief administrative law judge for the Office of Administrative Hearings may assign administrative law judges from the office to conduct contested case proceedings on behalf of agencies that are exempted from mandatory use of administrative law judges assigned from the office under ORS 183.635.

Â Â Â Â Â  (2) The chief administrative law judge may contract with any political subdivision of this state to provide the services of administrative law judges to the political subdivision for the purpose of conducting quasi-judicial hearings on behalf of the political subdivision. [1999 c. 849 Â§10; 2003 c.75 Â§9]

Â Â Â Â Â  183.645 Request for change of administrative law judge; rules. (1) After assignment of an administrative law judge from the Office of Administrative Hearings to conduct a hearing on behalf of an agency, the chief administrative law judge shall assign a different administrative law judge for the hearing upon receiving a written request from any party in the contested case or from the agency. The chief administrative law judge may by rule establish time limitations and procedures for requests under this section.

Â Â Â Â Â  (2) Only one request for a change of assignment of administrative law judge under subsection (1) of this section may be granted by the chief administrative law judge without a showing of good cause. If a party or agency fails to make a request under subsection (1) of this section within the time allowed, or if a party or agency objects to an administrative law judge assigned after a request for a different administrative law judge has been granted under subsection (1) of this section, the chief administrative law judge shall assign a different administrative law judge only upon a showing of good cause.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a different administrative law judge may not be assigned for a hearing provided under ORS 813.410 or 813.440 on suspension of driving privileges, except upon a showing of good cause. [1999 c.849 Â§11; 2001 c.294 Â§8; 2003 c.75 Â§10]

Â Â Â Â Â  183.650 Form of order; modification of form of order by agency; finding of historical fact. (1) In any contested case hearing conducted by an administrative law judge assigned from the Office of Administrative Hearings, the administrative law judge shall prepare and serve on the agency and all parties to the hearing a form of order, including recommended findings of fact and conclusions of law. The administrative law judge shall also prepare and serve a proposed order in the manner provided by ORS 183.464 unless the agency or hearing is exempt from the requirements of ORS 183.464.

Â Â Â Â Â  (2) If the administrative law judge assigned from the office will not enter the final order in a contested case proceeding, and the agency modifies the form of order issued by the administrative law judge in any substantial manner, the agency must identify the modifications and provide an explanation to the parties to the hearing as to why the agency made the modifications.

Â Â Â Â Â  (3) An agency conducting a contested case hearing may modify a finding of historical fact made by the administrative law judge assigned from the Office of Administrative Hearings only if the agency determines that the finding of historical fact made by the administrative law judge is not supported by a preponderance of the evidence in the record. For the purposes of this section, an administrative law judge makes a finding of historical fact if the administrative law judge determines that an event did or did not occur in the past or that a circumstance or status did or did not exist either before the hearing or at the time of the hearing.

Â Â Â Â Â  (4) If a party seeks judicial review of an agency's modification of a finding of historical fact under subsection (3) of this section, the court shall make an independent finding of the fact in dispute by conducting a review de novo of the record viewed as a whole. If the court decides that the agency erred in modifying the finding of historical fact made by the administrative law judge, the court shall remand the matter to the agency for entry of an order consistent with the court's judgment. [1999 c.849 Â§12; 2003 c.75 Â§11]

Â Â Â Â Â  183.655 Fees. The chief administrative law judge for the Office of Administrative Hearings shall establish a schedule of fees for services rendered by administrative law judges assigned from the office. The fee charged shall be in an amount calculated to recover the cost of providing the administrative law judge, the cost of conducting the hearing and all associated administrative costs. All fees collected by the chief administrative law judge under this section shall be paid into the Office of Administrative Hearings Operating Account created under ORS 183.660. [1999 c.849 Â§13; 2003 c.75 Â§12]

Â Â Â Â Â  183.660 Office of Administrative Hearings Operating Account. (1) The Office of Administrative Hearings Operating Account is created within the General Fund. The account shall consist of moneys paid into the account under ORS 183.655. Moneys credited to the account are continuously appropriated to the chief administrative law judge for the Office of Administrative Hearings created under ORS 183.605 for the purpose of paying expenses incurred in the administration of the office.

Â Â Â Â Â  (2) At the discretion of the chief administrative law judge, petty cash funds may be established and maintained for the purpose of administering the duties of the office. [1999 c.849 Â§14; 2003 c.75 Â§13]

Â Â Â Â Â  183.665 Estimates of office expenses. The chief administrative law judge for the Office of Administrative Hearings shall estimate in advance the expenses that the office will incur during each biennium and shall notify each agency required to use the office's services of the agency's share of the anticipated expenses for periods within the biennium. [1999 c.849 Â§15; 2003 c.75 Â§14]

Â Â Â Â Â  183.670 Rules. Subject to the provisions of the State Personnel Relations Law, the chief administrative law judge for the Office of Administrative Hearings may adopt rules to:

Â Â Â Â Â  (1) Organize and manage the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (2) Facilitate the performance of the duties of administrative law judges assigned from the office.

Â Â Â Â Â  (3) Establish qualifications for persons employed as administrative law judges by the office.

Â Â Â Â Â  (4) Establish standards and procedures for the evaluation and training of administrative law judges employed by the office, consistent with standards and training requirements established under ORS 183.680. [1999 c.849 Â§16; 2003 c.75 Â§15]

Â Â Â Â Â  183.675 Alternative dispute resolution. ORS 183.600 to 183.690 do not limit in any way the ability of any agency to use alternative dispute resolution, including mediation or arbitration, to resolve disputes without conducting a contested case hearing or without requesting assignment of an administrative law judge from the Office of Administrative Hearings. [1999 c.849 Â§16a; 2003 c.75 Â§16]

Â Â Â Â Â  183.680 Standards and training program. (1) The chief administrative law judge for the Office of Administrative Hearings, working in coordination with the Attorney General, shall design and implement a standards and training program for administrative law judges employed by the office and for persons seeking to be employed as administrative law judges by the office. The program shall include:

Â Â Â Â Â  (a) The establishment of an ethical code for persons employed as administrative law judges by the office.

Â Â Â Â Â  (b) Training for administrative law judges employed by the office that is designed to assist in identifying cases that are appropriate for the use of alternative dispute resolution processes.

Â Â Â Â Â  (2) The program established by the chief administrative law judge under this section may include:

Â Â Â Â Â  (a) The conducting of courses on administrative law, evidence, hearing procedures and other issues that arise in presiding over administrative hearings, including courses designed to provide any training required by the chief administrative law judge for administrative law judges employed by the office.

Â Â Â Â Â  (b) The certification of courses offered by other persons for the purpose of any training required by the chief administrative law judge for administrative law judges employed by the office.

Â Â Â Â Â  (c) The provision of specialized training for administrative law judges in subject matter areas affecting particular agencies required to use administrative law judges assigned from the office.

Â Â Â Â Â  (3) The chief administrative law judge is bound by the ethical code established under this section and must satisfactorily complete training required of administrative law judges employed by the office other than specialized training in subject matter areas affecting particular agencies. [1999 c.849 Â§19; 2003 c.75 Â§17]

Â Â Â Â Â  183.685 Ex parte communications. (1) An administrative law judge assigned from the Office of Administrative Hearings who is presiding in a contested case proceeding and who receives an ex parte communication described in subsections (3) and (4) of this section shall place in the record of the pending matter:

Â Â Â Â Â  (a) The name of each person from whom the administrative law judge received an ex parte communication;

Â Â Â Â Â  (b) A copy of any ex parte written communication received by the administrative law judge;

Â Â Â Â Â  (c) A copy of any written response to the communication made by the administrative law judge;

Â Â Â Â Â  (d) A memorandum reflecting the substance of any ex parte oral communication made to the administrative law judge; and

Â Â Â Â Â  (e) A memorandum reflecting the substance of any oral response made by the administrative law judge to an ex parte oral communication.

Â Â Â Â Â  (2) Upon making a record of an ex parte communication under subsection (1) of this section, an administrative law judge shall advise the agency and all parties in the proceeding that an ex parte communication has been made a part of the record. The administrative law judge shall allow the agency and parties an opportunity to respond to the ex parte communication.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the provisions of this section apply to communications that:

Â Â Â Â Â  (a) Relate to a legal or factual issue in a contested case proceeding;

Â Â Â Â Â  (b) Are made directly or indirectly to an administrative law judge while the proceeding is pending; and

Â Â Â Â Â  (c) Are made without notice and opportunity for the agency and all parties to participate in the communication.

Â Â Â Â Â  (4) The provisions of this section apply to any ex parte communication made directly or indirectly to an administrative law judge, or to any agent of an administrative law judge, by:

Â Â Â Â Â  (a) A party;

Â Â Â Â Â  (b) A party's representative or legal adviser;

Â Â Â Â Â  (c) Any other person who has a direct or indirect interest in the outcome of the proceeding;

Â Â Â Â Â  (d) Any other person with personal knowledge of the facts relevant to the proceeding; or

Â Â Â Â Â  (e) Any officer, employee or agent of the agency that is using the administrative law judge to conduct the hearing.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Communications made to an administrative law judge by other administrative law judges;

Â Â Â Â Â  (b) Communications made to an administrative law judge by any person employed by the office to assist the administrative law judge; or

Â Â Â Â Â  (c) Communications made to an administrative law judge by an assistant attorney general if the communications are made in response to a request from the administrative law judge and the assistant attorney general is not advising the agency that is conducting the hearing. [1999 c.849 Â§20; 2003 c.75 Â§18]

Â Â Â Â Â  183.690 Office of Administrative Hearings Oversight Committee. (1) The Office of Administrative Hearings Oversight Committee is created. The committee consists of nine members, as follows:

Â Â Â Â Â  (a) The President of the Senate and the Speaker of the House of Representatives shall appoint four legislators to the committee. Two shall be Senators appointed by the President. Two shall be Representatives appointed by the Speaker.

Â Â Â Â Â  (b) The Governor shall appoint two members to the committee. At least one of the members appointed by the Governor shall be an active member of the Oregon State Bar with experience in representing parties who are not agencies in contested case hearings.

Â Â Â Â Â  (c) The Attorney General shall appoint two members to the committee.

Â Â Â Â Â  (d) The chief administrative law judge for the Office of Administrative Hearings employed under ORS 183.610 shall serve as an ex officio member of the committee. The chief administrative law judge may cast a vote on a matter before the committee if the votes of the other members are equally divided on the matter.

Â Â Â Â Â  (2) The term of a legislative member of the committee shall be two years. If a person appointed by the President of the Senate or by the Speaker of the House ceases to be a Senator or Representative during the person's term on the committee, the person may continue to serve as a member of the committee for the balance of the member's term on the committee. The term of all other appointed members shall be four years. Appointed members of the committee may be reappointed. If a vacancy occurs in one of the appointed positions for any reason during the term of membership, the official who appointed the member to the vacated position shall appoint a new member to serve the remainder of the term. An appointed member of the committee may be removed from the committee at any time by the official who appointed the member.

Â Â Â Â Â  (3)(a) The members of the committee shall select from among themselves a chairperson and a vice chairperson.

Â Â Â Â Â  (b) The committee shall meet at such times and places as determined by the chairperson.

Â Â Â Â Â  (4) Legislative members shall be entitled to payment of per diem and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (5) The committee shall:

Â Â Â Â Â  (a) Study the operations of the Office of Administrative Hearings;

Â Â Â Â Â  (b) Make any recommendations to the Governor and the Legislative Assembly that the committee deems necessary to increase the effectiveness, fairness and efficiency of the operations of the Office of Administrative Hearings;

Â Â Â Â Â  (c) Make any recommendations for additional legislation governing the operations of the Office of Administrative Hearings; and

Â Â Â Â Â  (d) Conduct such other studies as necessary to accomplish the purposes of this subsection.

Â Â Â Â Â  (6) The Employment Department shall provide the committee with staff, subject to availability of funding for that purpose. [1999 c.849 Â§21; 2003 c.75 Â§19; 2005 c.22 Â§132]

PERMITS AND LICENSES

Â Â Â Â Â  183.700 Permits subject to ORS 183.702. (1) As used in this section and ORS 183.702, "permit" means an individual and particularized license, permit, certificate, approval, registration or similar form of permission required by law to pursue any activity specified in this section, for which an agency must weigh information, make specific findings and make determinations on a case-by-case basis for each applicant.

Â Â Â Â Â  (2) The requirements of this section and ORS 183.702 apply to the following permits granted by:

Â Â Â Â Â  (a) The Department of Environmental Quality under ORS 448.415, 454.655, 454.695, 454.790, 454.800, 459.205, 465.315, 465.325, 466.140, 466.145, 466.706 to 466.882, 468A.040, 468A.310, 468B.035, 468B.040, 468B.045, 468B.050 and 468B.095.

Â Â Â Â Â  (b) The Department of State Lands under ORS 196.800 to 196.900 and 390.805 to 390.925.

Â Â Â Â Â  (c) The Water Resources Department under ORS chapters 537 and 540, except those permits issued under ORS 537.747 to 537.765.

Â Â Â Â Â  (d) The State Department of Agriculture pursuant to ORS 468B.200 to 468B.230 and 622.250.

Â Â Â Â Â  (e) The State Department of Fish and Wildlife pursuant to ORS 497.142, 497.218, 497.228, 497.238, 497.248, 497.252, 497.298, 497.308, 498.019, 498.279, 508.106, 508.300, 508.760, 508.775, 508.801, 508.840, 508.880, 508.926 and 509.140.

Â Â Â Â Â  (f) The Department of Transportation pursuant to ORS 374.312. [Formerly 183.560]

Â Â Â Â Â  Note: 183.700 and 183.702 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.702 Statement of criteria and procedures for evaluating permit application; documentation of decision on application; required signature. (1) At the time a person applies for a permit specified in ORS 183.700, the issuing agency shall offer a document to that applicant that specifies the criteria and procedures for evaluating a permit application.

Â Â Â Â Â  (2) The agencies specified in ORS 183.700 must document in writing the basis for all decisions to deny a permit specified in ORS 183.700, including citation to the criteria applied by the agency and the manner in which agency standards were utilized in applying the criteria. The documentation required under this section shall be made part of the record for the decision on the permit application.

Â Â Â Â Â  (3) At least one officer or employee of the issuing agency who has authority to sign orders on behalf of the agency, or the officer or employee responsible for the decision to deny a permit specified in ORS 183.700, shall sign the documentation required under subsection (2) of this section.

Â Â Â Â Â  (4) The issuing agency shall provide to the applicant a copy of the documentation required under subsection (2) of this section. [Formerly 183.562]

Â Â Â Â Â  Note: See note under 183.700.

Â Â Â Â Â  183.705 Extended term for renewed licenses; fees; continuing education; rules. (1) Notwithstanding any other provision of law, an agency that issues licenses that must be renewed on an annual basis under the laws administered by the agency also may offer those licenses with terms of two, three, four or five years. Notwithstanding any other provision of law, an agency that issues licenses that must be renewed on a biennial basis under the laws administered by the agency also may offer those licenses with terms of three, four or five years. Extended terms may be offered only for renewed licenses, and may not be offered for initial applications for licenses.

Â Â Â Â Â  (2) An agency may offer an extended term under this section for a license issued by the agency only after adopting a rule authorizing the extended term. An agency may adopt a rule authorizing an extended term only if the agency finds that the extended term is consistent with public safety and with the objectives of the licensing requirement. An agency by rule may prohibit extended terms based on prior license discipline of an applicant.

Â Â Â Â Â  (3) If an agency offers an extended term under this section for a license issued by the agency, the agency shall allow an applicant for renewal of a license to choose between the license term provided under the laws administered by the agency and any extended term offered by the agency under this section. An applicant must meet all qualifications established by the agency to be granted an extended term.

Â Â Â Â Â  (4) An agency may not offer an extended term under this section if:

Â Â Â Â Â  (a) Another agency or a local government, as defined by ORS 174.116, is authorized by statute to make a recommendation on the issuance of the license;

Â Â Â Â Â  (b) The agency or the local government, as defined by ORS 174.116, that has authority to make a recommendation on the issuance of the license has recommended against the issuance of the license; and

Â Â Â Â Â  (c) The recommendation of the agency or the local government, as defined by ORS 174.116, is based on licensing criteria established by statute or by rule.

Â Â Â Â Â  (5) An extended term granted under this section may be revoked by an agency if the agency determines that the licensee is subject to discipline under the licensing criteria applicable to the licensee. An agency offering extended terms under this section by rule may establish other grounds for revoking an extended term under this section.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, an agency that offers an extended term under this section for a license issued by the agency shall increase the annual or biennial license fee established by statute by a percentage no greater than necessary to ensure that there is no revenue loss by reason of the extended term.

Â Â Â Â Â  (7) Notwithstanding any other provision of law, an agency that offers an extended term under this section for a license issued by the agency shall increase any annual or biennial continuing education requirement established by statute as necessary to ensure that there is no reduction in the continuing education requirement for licensees by reason of the extended term. [2005 c.76 Â§2]

LEGISLATIVE REVIEW OF RULES

Â Â Â Â Â  183.710 Definitions for ORS 183.710 to 183.725. As used in ORS 183.710 to 183.725, unless the context requires otherwise:

Â Â Â Â Â  (1) "Committee" means the Legislative Counsel Committee.

Â Â Â Â Â  (2) "Rule" has the meaning given in ORS 183.310.

Â Â Â Â Â  (3) "State agency" has the meaning given to "agency" in ORS 183.310. [Formerly 171.705]

Â Â Â Â Â  Note: 183.710 to 183.725 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.715 Submission of adopted rule to Legislative Counsel required; exception. (1) A state agency that adopts a rule shall submit a copy of the adopted rule to the Legislative Counsel within 10 days after the agency files a certified copy of the rule in the office of the Secretary of State as provided in ORS 183.355 (1). The copy of an amended rule that is submitted to the Legislative Counsel must show all changes to the rule by striking through material to be deleted and underlining all new material, or by any other method that clearly shows all new and deleted material.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an agency adopting a rule incorporating published standards or a specialty code by reference is not required to file a copy of those standards with the Legislative Counsel if:

Â Â Â Â Â  (a) The standards or a specialty code adopted are unusually voluminous and costly to reproduce; and

Â Â Â Â Â  (b) The rule filed with the Legislative Counsel identifies the location of the standards or a specialty code so incorporated and makes them available to the Legislative Counsel on the request of the Legislative Counsel. [Formerly 171.707; 1991 c.94 Â§1; 1999 c.167 Â§1; 2005 c.18 Â§2]

Â Â Â Â Â  Note: See note under 183.710.

Â Â Â Â Â  183.720 Procedure for review of agency rule; reports on rules claimed to be duplicative or conflicting. (1) The Legislative Counsel may review, or shall review at the direction of the Legislative Counsel Committee, a proposed rule or an adopted rule of a state agency.

Â Â Â Â Â  (2) The Legislative Counsel may review an adopted rule of a state agency upon the written request of any person affected by the rule. The Legislative Counsel shall review a proposed or adopted rule of a state agency upon the written request of any member of the Legislative Assembly. The written request for review must identify the specific objection or problem with the rule.

Â Â Â Â Â  (3) When reviewing a rule of a state agency pursuant to subsection (1) or (2) of this section, the Legislative Counsel shall:

Â Â Â Â Â  (a) Determine whether the rule appears to be within the intent and scope of the enabling legislation purporting to authorize its adoption; and

Â Â Â Â Â  (b) Determine whether the rule raises any constitutional issue other than described in paragraph (a) of this subsection, and if so, the nature of the issue.

Â Â Â Â Â  (4) In making a determination under subsection (3)(a) of this section, the Legislative Counsel shall, wherever possible, follow generally accepted principles of statutory construction.

Â Â Â Â Â  (5) The Legislative Counsel shall prepare written findings on a rule reviewed, setting forth the determinations made under subsection (3) of this section.

Â Â Â Â Â  (6) When a review of a rule is made by the Legislative Counsel, the Legislative Counsel shall send a copy of the determinations made under subsection (3) of this section to the committee, and if the review was requested by a member of the Legislative Assembly or by a person affected by the rule, to the person requesting the review. If the Legislative Counsel determines that a rule is not within the intent and scope of the enabling legislation purporting to authorize the state agency's adoption of the rule, or that the rule raises a constitutional issue, the Legislative Counsel shall also send a copy of the determination to the state agency. The Legislative Counsel may request that the state agency respond in writing to the determinations or appear at the meeting of the committee at which the committee will consider the determinations. The committee may direct the Legislative Counsel to send a copy of the determinations to the presiding officer of a house of the Legislative Assembly, who may refer the determinations to any legislative committee concerned.

Â Â Â Â Â  (7) A member of the Legislative Assembly may request that Legislative Counsel prepare a report on a rule adopted by a state agency that the member asserts is duplicative of or conflicts with another rule. A person affected by a rule adopted by a state agency may request that Legislative Counsel prepare a report on the rule if the person asserts that the rule is duplicative of or conflicts with another rule. A request for a report must be in writing and contain copies of the two rules that are claimed to be duplicative or conflicting. The second rule may be either a rule adopted by a state agency or a rule adopted by a federal agency. Upon receipt of the written request, the Legislative Counsel shall prepare a report to the committee that contains:

Â Â Â Â Â  (a) A copy of the request, including copies of the two rules that the requester asserts are conflicting or duplicative; and

Â Â Â Â Â  (b) Legislative Counsel's analysis of the requirements of the two rules.

Â Â Â Â Â  (8) Upon receipt of a report under subsection (7) of this section, the committee may issue a determination that a rule is duplicative of or conflicts with the other cited rule.

Â Â Â Â Â  (9) When a report on a rule is made by the Legislative Counsel, the Legislative Counsel shall send a copy of the report and any determinations made under subsection (8) of this section to each state agency concerned and to the person requesting the review. The committee may direct the Legislative Counsel to send a copy of the determinations to the presiding officer of a house of the Legislative Assembly, who may refer the determinations to any legislative committee concerned. [Formerly 171.709; 1993 c.729 Â§7; 1997 c.602 Â§4; 2001 c.156 Â§1]

Â Â Â Â Â  Note: See note under 183.710.

Â Â Â Â Â  183.722 Required agency response to Legislative Counsel determination. (1) If the Legislative Counsel determines under ORS 183.720 (3) that a proposed or adopted rule is not within the intent and scope of the enabling legislation purporting to authorize the rule's adoption, or that the rule is not constitutional, and the Legislative Counsel has provided a copy of that determination to the state agency pursuant to 183.720 (6), the state agency shall either make a written response to the determination or appear at the meeting of the Legislative Counsel Committee at which the committee will consider the determinations. The response of the state agency shall indicate if the agency intends to repeal, amend or take other action with respect to the rule.

Â Â Â Â Â  (2) If the Legislative Counsel determines under ORS 183.720 (3) that a proposed or adopted rule is not within the intent and scope of the enabling legislation purporting to authorize the rule's adoption, or that the rule is not constitutional, and the Legislative Counsel Committee is not satisfied with the response to those issues made by the state agency, the committee may request that one or more representatives of the state agency appear at a subsequent meeting of the committee along with a representative of the Oregon Department of Administrative Services for the purpose of further explaining the position of the state agency.

Â Â Â Â Â  (3) If a state agency is requested under subsection (2) of this section to appear at a subsequent meeting of the committee along with a representative of the Oregon Department of Administrative Services, the state agency shall promptly notify the department of the request. The notification to the department must be in writing, and must include a copy of the determinations made by the Legislative Counsel and a copy of any written response made by the agency to the determinations. [1997 c.602 Â§7; 1999 c.31 Â§2]

Â Â Â Â Â  Note: See note under 183.710.

Â Â Â Â Â  183.725 Report of Legislative Counsel Committee to agencies and Legislative Assembly. (1) The Legislative Counsel Committee, at any time, may review any proposed or adopted rule of a state agency, and may report its recommendations in respect to the rule to the agency.

Â Â Â Â Â  (2) The committee shall report to the Legislative Assembly at each regular session on its review of state agency rules. [Formerly 171.713; 1993 c.729 Â§8; 1997 c.602 Â§5; 1999 c.31 Â§1]

Â Â Â Â Â  Note: See note under 183.710.

CIVIL PENALTIES

Â Â Â Â Â  183.745 Civil penalty procedures; notice; hearing; judicial review; exemptions; recording; enforcement. (1) Except as otherwise provided by law, an agency may only impose a civil penalty as provided in this section.

Â Â Â Â Â  (2) A civil penalty imposed under this section shall become due and payable 10 days after the order imposing the civil penalty becomes final by operation of law or on appeal. A person against whom a civil penalty is to be imposed shall be served with a notice in the form provided in ORS 183.415. Service of the notice shall be accomplished in the manner provided by ORS 183.415.

Â Â Â Â Â  (3) The person to whom the notice is addressed shall have 20 days from the date of service of the notice provided for in subsection (2) of this section in which to make written application for a hearing. The agency may by rule provide for a longer period of time in which application for a hearing may be made. If no application for a hearing is made within the time allowed, the agency may make a final order imposing the penalty. A final order entered under this subsection need not be delivered or mailed to the person against whom the civil penalty is imposed.

Â Â Â Â Â  (4) Any person who makes application as provided for in subsection (3) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (5) Judicial review of an order made after a hearing under subsection (4) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

Â Â Â Â Â  (6) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

Â Â Â Â Â  (7) This section does not apply to penalties:

Â Â Â Â Â  (a) Imposed under the tax laws of this state;

Â Â Â Â Â  (b) Imposed under the provisions of ORS 646.760 or 652.332;

Â Â Â Â Â  (c) Imposed under the provisions of ORS chapter 654, 656 or 659A; or

Â Â Â Â Â  (d) Imposed by the Public Utility Commission.

Â Â Â Â Â  (8) This section creates no new authority in any agency to impose civil penalties.

Â Â Â Â Â  (9) This section does not affect:

Â Â Â Â Â  (a) Any right under any other law that an agency may have to bring an action in a court of this state to recover a civil penalty; or

Â Â Â Â Â  (b) The ability of an agency to collect a properly imposed civil penalty under the provisions of ORS 305.830.

Â Â Â Â Â  (10) The notice provided for in subsection (2) of this section may be made part of any other notice served by the agency under ORS 183.415.

Â Â Â Â Â  (11) Informal disposition of proceedings under this section, whether by stipulation, agreed settlement, consent order or default, may be made at any time.

Â Â Â Â Â  (12) In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to the provisions of this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126.

Â Â Â Â Â  (13) As used in this section:

Â Â Â Â Â  (a) "Agency" has that meaning given in ORS 183.310.

Â Â Â Â Â  (b) "Civil penalty" includes only those monetary penalties that are specifically denominated as civil penalties by statute. [Formerly 183.090]

Â Â Â Â Â  Note: 183.745 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

READABILITY OF PUBLIC WRITINGS

Â Â Â Â Â  183.750 State agency required to prepare public writings in readable form. (1) Every state agency shall prepare its public writings in language that is as clear and simple as possible.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) "Public writing" means any rule, form, license or notice prepared by a state agency.

Â Â Â Â Â  (b) "State agency" means any officer, board, commission, department, division or institution in the executive or administrative branch of state government. [Formerly 183.025]

Â Â Â Â Â  Note: 183.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 184

Chapter 184 Â Administrative Services and Transportation Departments

2005 EDITION

CERTAIN EXECUTIVE BRANCH DEPARTMENTS

EXECUTIVE BRANCH; ORGANIZATION

OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

(Generally)

184.305Â Â Â Â  Oregon Department of Administrative Services

184.315Â Â Â Â  Director of Oregon Department of Administrative Services; confirmation; compensation; bond

184.325Â Â Â Â  Duties of director; administrative divisions; appointive power; exception

184.335Â Â Â Â  Deputy director; subordinate officers

184.340Â Â Â Â  Rules

184.345Â Â Â Â  Oregon Department of Administrative Services to provide services to certain agencies on reimbursable basis

184.351Â Â Â Â  Corrections population forecasts

184.354Â Â Â Â  Federal Funds Account

184.360Â Â Â Â  Internal audits in state government; policy; reports; rules

184.365Â Â Â Â  Authority of Oregon Department of Administrative Services to require fingerprints

(Grant Agreements for Baseball Tax Revenues)

184.400Â Â Â Â  Definitions for ORS 184.400 to 184.408

184.402Â Â Â Â  Findings

184.404Â Â Â Â  Grant agreements; obligations of state

184.406Â Â Â Â  Prerequisites of grant agreement

184.408Â Â Â Â  Major League Stadium Grant Fund

(Sustainability)

184.421Â Â Â Â  "Sustainability" defined

184.423Â Â Â Â  Findings and goals regarding sustainability

(Information Technology Management)

184.473Â Â Â Â  Definitions for ORS 184.475 and 184.477

184.475Â Â Â Â  Information technology portfolio-based management; inventory; standards; rules; exception

184.477Â Â Â Â  Enterprise management; plan for management of distributed information technology assets; standards; exception

DEPARTMENT OF TRANSPORTATION

(Generally)

184.610Â Â Â Â  Definitions for ORS 184.610 to 184.666

184.611Â Â Â Â  Freight mobility projects; priority

184.612Â Â Â Â  Oregon Transportation Commission; confirmation; qualifications; term; compensation and expenses

184.613Â Â Â Â  Officers; quorum; meetings; effect of vacancy; seal

184.615Â Â Â Â  Department of Transportation; organization; duties; director; administrators

184.616Â Â Â Â  Department powers given commission; service of summons

184.617Â Â Â Â  Functions of commission and department

184.618Â Â Â Â  Duties of commission in preparing and implementing state transportation policy

184.619Â Â Â Â  Rulemaking authority; orders

184.620Â Â Â Â  Director of Transportation; confirmation; subordinates

184.622Â Â Â Â  Authority of Department of Transportation to require fingerprints

184.625Â Â Â Â  Compensation and expenses of director and subordinates

184.628Â Â Â Â  Chief engineer; appointment; qualifications; staff engineers

184.630Â Â Â Â  Research program

184.631Â Â Â Â  Public-private research and development program; rules

184.632Â Â Â Â  Legislative finding on ports; policy

184.633Â Â Â Â  Duties of director; delegation; bonds for employees; participation in land use matters

184.634Â Â Â Â  Disposition of real property by department; rules

184.635Â Â Â Â  Reports to Governor; delegation of powers; rules

184.636Â Â Â Â  Revolving funds; disbursements; payment of claims and expenses of other state agencies

184.637Â Â Â Â  Departmental fiscal officer; reports

184.638Â Â Â Â  Functions provided by fiscal officer

184.639Â Â Â Â  Internal auditor

184.640Â Â Â Â  Transportation Administration Account; budget and payment for administrative expenses of department

184.642Â Â Â Â  Department of Transportation Operating Fund; sources; uses

184.643Â Â Â Â  Transfer of certain fuel tax moneys to operating fund

184.645Â Â Â Â  Department of Transportation Working Capital Account; data processing and photocopy equipment and services

184.647Â Â Â Â  Transfer of funds to working capital account; retransfer; use of remainder

184.648Â Â Â Â  Revolving fund

184.649Â Â Â Â  Report on audits

(Accounting and Budgeting)

184.651Â Â Â Â  Cost accounting system; requirements

184.654Â Â Â Â  Short title

184.656Â Â Â Â  Governor's program budget for department

184.658Â Â Â Â  Highway Construction Plan

184.664Â Â Â Â  Status report for projects in Highway Construction Plan

184.666Â Â Â Â  Summary of effect of mandates and regulations on costs; notification of legislators

(Road User Fee Task Force and Pilot Project)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to Road User Fee Task Force and pilot project are compiled as notes following ORS 184.666)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Cooperation and Assistance

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  on Transportation Projects)

184.668Â Â Â Â  Cooperation by other agencies issuing permits for transportation projects; technical assistance on land use decisions

(Public Transit)

184.670Â Â Â Â  Purpose of ORS 184.670 to 184.733

184.675Â Â Â Â  Definitions for ORS 184.670 to 184.733

184.685Â Â Â Â  Purpose of department

184.689Â Â Â Â  Powers and duties of department

184.691Â Â Â Â  Public Transit Account; use of moneys

184.705Â Â Â Â  Operating agreements

184.710Â Â Â Â  When operating agreements prohibited

184.720Â Â Â Â  Criteria and standards for evaluation of projects

184.725Â Â Â Â  Rules

(Public Transportation Development Program)

184.730Â Â Â Â  Authority for public transportation development program

184.733Â Â Â Â  Department of Transportation Public Transportation Development Fund; use of fund; sources

(Safe Routes to Schools)

184.740Â Â Â Â  Safe Routes to Schools Fund

184.741Â Â Â Â  Safe routes to schools program; rules

Â Â Â Â Â  184.001 [Formerly 184.105; 1989 c.908 Â§17; 1991 c.11 Â§2; renumbered 285.001 in 1991]

Â Â Â Â Â  184.003 [Formerly 184.120; 1975 c.225 Â§1; 1979 c.182 Â§4; 1983 c.217 Â§1; 1985 c.812 Â§5; repealed by 1987 c.168 Â§1 (184.004 enacted in lieu of 184.003)]

Â Â Â Â Â  184.004 [1987 c.168 Â§2; 1987 c.918 Â§6 (enacted in lieu of 184.003); 1989 c.908 Â§18; renumbered 285.005 in 1991]

Â Â Â Â Â  184.005 [1973 c.691 Â§Â§2,3; 1975 c.225 Â§2; 1981 c.545 Â§2; repealed by 1983 c.197 Â§1 (184.006 enacted in lieu of 184.005)]

Â Â Â Â Â  184.006 [1983 c.197 Â§2 (enacted in lieu of 184.005); 1985 c.70 Â§1; renumbered 285.010 in 1991]

Â Â Â Â Â  184.007 [1991 c.596 Â§1; 1993 c.676 Â§19; renumbered 285A.171 in 1997]

Â Â Â Â Â  184.008 [1983 c.197 Â§4; 1989 c.908 Â§19; renumbered 285.015 in 1991]

Â Â Â Â Â  184.010 [Formerly 184.150; 1969 c.80 Â§13; 1973 c.691 Â§4; 1975 c.225 Â§3; 1979 c.182 Â§5; 1983 c.197 Â§6; 1989 c.908 Â§20; renumbered 285.020 in 1991]

Â Â Â Â Â  184.015 [1973 c.691 Â§22; 1983 c.197 Â§7; renumbered 285.055 in 1991]

Â Â Â Â Â  184.020 [1967 c.397 Â§14; 1973 c.691 Â§5; 1975 c.225 Â§4; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  184.025 [1979 c.182 Â§3; 1983 c.197 Â§8; 1985 c.806 Â§14; 1989 c.908 Â§21; renumbered 285.025 in 1991]

Â Â Â Â Â  184.030 [1967 c.397 Â§15; 1973 c.691 Â§6; 1983 c.197 Â§5; 1985 c.70 Â§2; 1989 c.908 Â§22; renumbered 285.030 in 1991]

Â Â Â Â Â  184.040 [Formerly 184.195; 1973 c.691 Â§7; 1983 c.197 Â§9; renumbered 285.085 in 1991]

Â Â Â Â Â  184.050 [Formerly 184.220; 1973 c.691 Â§8; 1983 c.197 Â§10; renumbered 285.115 in 1991]

Â Â Â Â Â  184.105 [1963 c.580 Â§17; 1967 c.397 Â§2; 1969 c.80 Â§14; 1971 c.57 Â§2; 1973 c.691 Â§10; renumbered 184.001]

Â Â Â Â Â  184.110 [1957 c.624 Â§2; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  184.120 [1957 c.624 Â§1; 1967 c.397 Â§3; 1969 c.80 Â§15; 1973 c.691 Â§1; renumbered 184.003]

Â Â Â Â Â  184.125 [1963 c.580 Â§18; 1967 c.397 Â§4; 1969 c.80 Â§16; 1971 c.57 Â§3; 1973 c.691 Â§11; 1979 c.182 Â§6; 1983 c.197 Â§11; 1985 c.70 Â§5; 1987 c.168 Â§20; 1989 c.339 Â§1; 1989 c.908 Â§23; 1991 c.95 Â§1; renumbered 285.035 in 1991]

Â Â Â Â Â  184.130 [1957 c.624 Â§3; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  184.135 [1963 c.580 Â§19; 1969 c.80 Â§17; 1971 c.57 Â§4; 1973 c.691 Â§12; 1977 c.700 Â§5; 1983 c.197 Â§12; 1985 c.70 Â§4; 1989 c.908 Â§24; renumbered 285.040 in 1991]

Â Â Â Â Â  184.137 [1963 c.580 Â§20; 1969 c.80 Â§18; 1971 c.57 Â§5; 1973 c.691 Â§13; 1983 c.197 Â§13; renumbered 285.045 in 1991]

Â Â Â Â Â  184.140 [1957 c.624 Â§4; 1969 c.80 Â§19; 1971 c.57 Â§6; repealed by 1973 c.691 Â§21]

Â Â Â Â Â  184.150 [1957 c.624 Â§5; 1967 c.397 Â§11; renumbered 184.010]

Â Â Â Â Â  184.160 [1957 c.624 Â§6; 1969 c.80 Â§20; 1973 c.691 Â§14; 1979 c.182 Â§7; 1981 c.316 Â§1; 1983 c.197 Â§14; 1985 c.70 Â§3; 1987 c.562 Â§8; 1987 c.775 Â§6; 1989 c.908 Â§25; 1991 c.149 Â§1; renumbered 285.050 in 1991]

Â Â Â Â Â  184.165 [1975 c.288 Â§2; renumbered 285.090 in 1991]

Â Â Â Â Â  184.170 [1957 c.624 Â§7; 1969 c.80 Â§21; 1971 c.57 Â§7; 1973 c.691 Â§15; repealed by 1979 c.182 Â§12]

Â Â Â Â Â  184.180 [1957 c.624 Â§8; 1969 c.80 Â§22; 1973 c.691 Â§16; repealed by 1979 c.182 Â§12]

Â Â Â Â Â  184.190 [1957 c.624 Â§9; 1967 c.397 Â§5; 1969 c.80 Â§23; 1971 c.57 Â§8; 1973 c.691 Â§17; repealed by 1979 c.182 Â§12]

Â Â Â Â Â  184.195 [1961 c.315 Â§Â§1,2,3; 1967 c.397 Â§12; renumbered 184.040]

Â Â Â Â Â  184.196 [1967 c.397 Â§8; 1969 c.80 Â§24; repealed by 1973 c.691 Â§21]

Â Â Â Â Â  184.198 [1967 c.397 Â§9; 1973 c.691 Â§9; 1975 c.371 Â§6; 1983 c.197 Â§15; renumbered 285.110 in 1991]

Â Â Â Â Â  184.200 [1957 c.624 Â§10; 1967 c.397 Â§6; 1969 c.80 Â§25; repealed by 1971 c.57 Â§11]

Â Â Â Â Â  184.202 [1989 c.533 Â§1; renumbered 285.095 in 1991]

Â Â Â Â Â  184.210 [1959 c.660 Â§17; 1969 c.80 Â§26; 1973 c.691 Â§18; repealed 1981 c.68 Â§1]

Â Â Â Â Â  184.215 [1981 c.653 Â§7; renumbered 285.105 in 1991]

Â Â Â Â Â  184.220 [1965 c.597 Â§3; 1967 c.397 Â§13; renumbered 184.050]

Â Â Â Â Â  184.225 [1985 c.778 Â§1; 1987 c.836 Â§1; 1989 c.851 Â§1; 1989 c.1015 Â§23a; renumbered 285.120 in 1991]

Â Â Â Â Â  184.230 [1985 c.778 Â§2; repealed by 1987 c.836 Â§3]

Â Â Â Â Â  184.235 [1985 c.778 Â§4; 1989 c.908 Â§27; renumbered 285.065 (1) in 1991]

Â Â Â Â Â  184.240 [1987 c.562 Â§10; renumbered 285.100 in 1991]

Â Â Â Â Â  184.250 [1987 c.162 Â§3; renumbered 285.060 in 1991]

Â Â Â Â Â  184.260 [1961 c.137 Â§Â§1,2,3,4,5; 1961 c.716 Â§1; 1963 c.589 Â§1; renumbered 273.380]

Â Â Â Â Â  184.280 [1987 c.77 Â§1; renumbered 285.190 in 1991]

Â Â Â Â Â  184.285 [1987 c.77 Â§4; renumbered 285.185 (1) to (4) in 1991]

OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

(Generally)

Â Â Â Â Â  184.305 Oregon Department of Administrative Services. The Oregon Department of Administrative Services is created. The purpose of the Oregon Department of Administrative Services is to improve the efficient and effective use of state resources through the provision of:

Â Â Â Â Â  (1) Government infrastructure services that can best be provided centrally, including but not limited to purchasing, risk management, facilities management, surplus property and motor fleet;

Â Â Â Â Â  (2) Rules and associated performance reviews of agency compliance with statewide policies;

Â Â Â Â Â  (3) Leadership in the implementation of a statewide performance measurement program;

Â Â Â Â Â  (4) State employee workforce development and training;

Â Â Â Â Â  (5) Personnel systems that promote fair, responsive and cost-effective human resource management;

Â Â Â Â Â  (6) Objective, credible management information for, and analysis of, statewide issues for policymakers;

Â Â Â Â Â  (7) Statewide financial administrative systems; and

Â Â Â Â Â  (8) Statewide information systems and networks to facilitate the reliable exchange of information and applied technology. [1969 c.80 Â§1 (1), (2), (3); 1971 c.57 Â§9; 1993 c.18 Â§32; 1993 c.500 Â§2]

Â Â Â Â Â  184.310 [1965 c.299 Â§1; renumbered 390.010]

Â Â Â Â Â  184.315 Director of Oregon Department of Administrative Services; confirmation; compensation; bond. (1) The Oregon Department of Administrative Services shall be under the supervision and control of a director, who shall be responsible for the functions of the department. The Governor may, however, assume the office of director of the department whenever and for whatever time the Governor deems advisable, but shall receive no increased compensation for doing so.

Â Â Â Â Â  (2) Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint the director, who shall hold office at the pleasure of the Governor. The person appointed as director shall be well qualified by training and experience to perform the functions of the office.

Â Â Â Â Â  (3) An appointed director of the department shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

Â Â Â Â Â  (4) Before entering upon the functions of office, the director shall give to the state a fidelity bond with one or more corporate sureties authorized to do business in this state in the penal sum fixed by the Governor. [Formerly 291.007; 1973 c.792 Â§4]

Â Â Â Â Â  184.325 Duties of director; administrative divisions; appointive power; exception. (1) The Director of the Oregon Department of Administrative Services, with the approval of the Governor, shall organize and reorganize the department in the manner the director considers necessary to conduct the work of the department properly.

Â Â Â Â Â  (2) The functions of the department may be divided into administrative divisions or staff offices. Each division or office shall be under the supervision of a person appointed by the director, with the approval of the Governor. The appointee shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law, and be well qualified by technical training and experience in the functions the appointee is to perform. [Formerly 291.005; 1979 c.468 Â§27]

Â Â Â Â Â  184.335 Deputy director; subordinate officers. (1) With the approval of the Governor, the director may appoint a deputy director who shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law, and have full authority to act for the director, subject to the control of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (2) Except as provided in ORS 184.325 and subsection (1) of this section, the director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the department, prescribe their functions and fix their compensation. [Formerly 291.009]

Â Â Â Â Â  184.340 Rules. The department, with the approval of the Governor, may make reasonable rules and regulations that are necessary or proper for the administration of the laws that the department is charged with administering. [Formerly 291.013]

Â Â Â Â Â  184.345 Oregon Department of Administrative Services to provide services to certain agencies on reimbursable basis. (1) The Oregon Department of Administrative Services shall provide on a reimbursable basis administrative and other services, as agreed to, to:

Â Â Â Â Â  (a) The Department of Corrections;

Â Â Â Â Â  (b) The Department of Human Services; and

Â Â Â Â Â  (c) The State Board of Education.

Â Â Â Â Â  (2) In addition to its duties under subsection (1) of this section, the Oregon Department of Administrative Services shall provide clerical support to the Energy Facility Siting Council. [1969 c.597 Â§268; 1987 c.320 Â§143; 1995 c.551 Â§9; 1999 c.59 Â§41]

Â Â Â Â Â  184.351 Corrections population forecasts. (1) The Oregon Department of Administrative Services shall issue state corrections population forecasts including, but not limited to, expected populations of prisons and jails and community corrections caseloads, to be used by:

Â Â Â Â Â  (a) The Department of Corrections in preparing budget requests;

Â Â Â Â Â  (b) The Oregon Criminal Justice Commission in considering amendments to sentencing guidelines; and

Â Â Â Â Â  (c) Any other state agency concerned with the effect of offender populations or policy developments on budgeting.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall issue state corrections population forecasts on April 1 and October 1 of each year. [1995 c.420 Â§12]

Â Â Â Â Â  184.354 Federal Funds Account. (1) The Oregon Department of Administrative Services Federal Funds Account is established separate and distinct from the General Fund.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may apply for and receive federal grants and funds. Federal grants and funds received shall be deposited into the Oregon Department of Administrative Services Federal Funds Account. Moneys in the account are continuously appropriated to the department for the purposes for which they were received. [2001 c.716 Â§4]

Â Â Â Â Â  184.355 [1969 c.597 Â§5; repealed by 1983 c.740 Â§45]

Â Â Â Â Â  184.360 Internal audits in state government; policy; reports; rules. (1) As used in this section, "state government" has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (2) It is the policy of this state that internal audit activities within state government be coordinated to promote effectiveness.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall adopt rules setting standards and policies for internal audit functions within state government. The rules shall include, but are not limited to:

Â Â Â Â Â  (a) Standards for internal audits that are consistent with and incorporate commonly recognized industry standards and practices; and

Â Â Â Â Â  (b) Policies and procedures that ensure the integrity of the internal audit process.

Â Â Â Â Â  (4) Not later than December 31 of each calendar year, the department shall prepare and submit a report to the Joint Legislative Audit Committee. In the absence of the Joint Legislative Audit Committee, the department shall submit the report to the Joint Committee on Ways and Means or the Emergency Board. The report shall describe internal audit activities that have occurred in state government during the calendar year in which the report is prepared. [2005 c.373 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 373, Oregon Laws 2005, provides: Sec. 2. Before first adopting rules described in section 1 of this 2005 Act [184.360], the Oregon Department of Administrative Services shall submit the proposed rules to the Joint Legislative Audit Committee for review. In the absence of the Joint Legislative Audit Committee, the department shall submit the proposed rules to the appropriate subcommittee of the Joint Committee on Ways and Means or the Emergency Board. [2005 c.373 Â§2]

Â Â Â Â Â  184.365 Authority of Oregon Department of Administrative Services to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Department of Administrative Services may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (d) That has mailroom duties as the primary duty or job function of the position;

Â Â Â Â Â  (e) In which the person has responsibility for auditing the department or other governmental agencies;

Â Â Â Â Â  (f) That has personnel or human resources functions as one of the position's primary responsibilities;

Â Â Â Â Â  (g) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

Â Â Â Â Â  (h) In which the person has access to chemicals or hazardous materials, to facilities in which chemicals and hazardous materials are present or to information regarding the transportation of chemical or hazardous materials;

Â Â Â Â Â  (i) In which the person has access to property to which access is restricted in order to protect the health or safety of the public;

Â Â Â Â Â  (j) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

Â Â Â Â Â  (k) In which the person has access to critical infrastructure or security-sensitive facilities or information. [2005 c.730 Â§9]

(Grant Agreements for Baseball Tax Revenues)

Â Â Â Â Â  184.400 Definitions for ORS 184.400 to 184.408. (1) As used in ORS 184.400 to 184.408:

Â Â Â Â Â  (a) "Incremental baseball tax revenues" means:

Â Â Â Â Â  (A) The Oregon personal income tax revenues that are generated from the Oregon personal income tax liabilities shown on the income tax returns filed by the members of a professional athletic team engaged in Major League Baseball, including revenues that are generated from the tax liabilities of spouses of members of a professional athletic team engaged in Major League Baseball if the tax liabilities are reported on a joint return; or

Â Â Â Â Â  (B) If Oregon personal income tax rates are reduced after the dates of the grant agreements described in ORS 184.404 and the grant agreements provide that payments will be based on rates in effect when the grant agreements are executed, the Oregon personal income tax liabilities, as described in subparagraph (A) of this paragraph, that would have been due if the liabilities were calculated using personal income tax rates in effect on the date of execution of the grant agreements.

Â Â Â Â Â  (b) "Major league stadium" means a baseball stadium located in the City of Portland that is designed for use by a Major League Baseball team and that has an estimated cost of $300 million or more.

Â Â Â Â Â  (c) "Member of a professional athletic team" means an athlete or other individual rendering service to a professional athletic team if the compensation of the athlete or other individual exceeds $50,000 in a tax year.

Â Â Â Â Â  (d) "Tax liabilities" means the tax determined under ORS chapter 316 for the tax year less the credits allowed for purposes of ORS chapter 316 for the tax year.

Â Â Â Â Â  (2) The Department of Revenue may adopt administrative rules that the department determines are necessary to:

Â Â Â Â Â  (a) Further define the terms defined in this section in a manner consistent with this section;

Â Â Â Â Â  (b) Implement the duties of the department under ORS 184.400 to 184.408; and

Â Â Â Â Â  (c) Carry out the purposes of ORS 184.400 to 184.408. [2003 c.808 Â§1]

Â Â Â Â Â  184.402 Findings. The Legislative Assembly finds and declares that the construction of a major league stadium and the location of a Major League Baseball franchise in Portland will bring jobs and economic development to Oregon and will benefit Oregon workers and businesses. [2003 c.808 Â§1a]

Â Â Â Â Â  184.404 Grant agreements; obligations of state. (1) The Director of the Oregon Department of Administrative Services, with the approval of the State Treasurer, may enter into one or more agreements on behalf of the State of Oregon to grant the incremental baseball tax revenues for a period of not more than 30 years. The grant agreements must:

Â Â Â Â Â  (a) Provide that the granted amounts may be used only to pay for the costs of financing, developing, constructing and furnishing a major league stadium;

Â Â Â Â Â  (b) Provide that:

Â Â Â Â Â  (A) The total payments to the grantees are limited so that the grantees do not receive, in the aggregate, more than $150 million for costs of developing, constructing and furnishing a major league stadium, plus the actual, reasonable financing costs incurred by the grantees for that amount; and

Â Â Â Â Â  (B) If the incremental baseball tax revenues in a year substantially exceed the amount reasonably required to amortize a loan of $150 million over a period of 30 years with interest, the excess may be retained by the state;

Â Â Â Â Â  (c) Terminate when:

Â Â Â Â Â  (A) The State of Oregon has made all payments assigned to the state in the grant agreements for the costs allowed under this subsection; and

Â Â Â Â Â  (B) The grantees have returned any amounts required to be returned under paragraph (i) of this subsection;

Â Â Â Â Â  (d) Require the Director of the Department of Revenue to estimate incremental baseball tax revenues, specify the methodology for estimating incremental baseball tax revenues and notify the Director of the Oregon Department of Administrative Services of the estimated incremental baseball tax revenues;

Â Â Â Â Â  (e) Specify the methodology for determining actual incremental baseball tax revenues;

Â Â Â Â Â  (f) Require the Director of the Oregon Department of Administrative Services to request that the Legislative Assembly appropriate an amount equal to the estimated incremental baseball tax revenues from the General Fund to the Major League Stadium Grant Fund established in ORS 184.408 so that those moneys may be disbursed under the grant agreements authorized by this section;

Â Â Â Â Â  (g) Require the Director of the Department of Revenue to determine the actual incremental baseball tax revenues and, if the actual incremental baseball tax revenues exceed the estimated incremental baseball tax revenues, notify the Director of the Oregon Department of Administrative Services of the excess;

Â Â Â Â Â  (h) Require the Director of the Oregon Department of Administrative Services, if notified of an excess under paragraph (g) of this subsection, to request that the Legislative Assembly appropriate an amount equal to the excess, adjusted for the limits and retentions described in paragraph (b) of this subsection, from the General Fund to the Major League Stadium Grant Fund so that those moneys may be disbursed under the grant agreements authorized by this section;

Â Â Â Â Â  (i) Require the grantees to return to the Director of the Oregon Department of Administrative Services for deposit in the General Fund amounts transferred to the grantees from the Major League Stadium Grant Fund that exceed the actual incremental baseball tax revenues;

Â Â Â Â Â  (j) Provide that the amounts requested for appropriations may not be reduced because of any reduction that may be enacted in Oregon personal income tax rates;

Â Â Â Â Â  (k) Require the Director of the Oregon Department of Administrative Services to disburse amounts in the Major League Stadium Grant Fund to the grantees on particular dates;

Â Â Â Â Â  (L) Provide assurances of full and fair participation in the construction, furnishing and operation of the major league stadium by women, minorities and small businesses;

Â Â Â Â Â  (m) Provide for the maximization of economic benefits for Oregon workers in the construction, furnishing and operation of the major league stadium to the greatest extent permitted by law; and

Â Â Â Â Â  (n) Require the State of Oregon and the grantees to take any other action that the State Treasurer, the Director of the Oregon Department of Administrative Services or the Director of the Department of Revenue determines is desirable to ensure that:

Â Â Â Â Â  (A) The granted funds are used for the purposes described in ORS 184.400 to 184.408;

Â Â Â Â Â  (B) The grant agreements are administered efficiently and the interests of the State of Oregon are protected; and

Â Â Â Â Â  (C) The requests for appropriation of amounts equal to the incremental baseball tax revenues are made as described in ORS 184.400 to 184.408.

Â Â Â Â Â  (2) The obligation of the State of Oregon, under ORS 184.400 to 184.408 and the grant agreements authorized by this section, to transfer estimated or actual incremental baseball tax revenues to the Major League Stadium Grant Fund is subject to an appropriation being made for that purpose by the Legislative Assembly. The State of Oregon is not liable to any party for any reason if the Legislative Assembly fails to appropriate all or a portion of the amounts requested under subsection (1)(f) and (h) of this section to the Major League Stadium Grant Fund. However, if the Legislative Assembly does appropriate amounts for deposit in the Major League Stadium Grant Fund and those amounts are deposited in the Major League Stadium Grant Fund pursuant to the grant agreements authorized by this section, the obligation of the State of Oregon to disburse the amounts in the Major League Stadium Grant Fund is unconditional. The grant agreements authorized by this section are not a pledge of the full faith and credit or the taxing power of the State of Oregon, and the State of Oregon does not pledge its full faith and credit or taxing power. The grant agreements do not create an indebtedness of the State of Oregon in violation of section 7, Article XI of the Oregon Constitution. If a provision of a grant agreement is construed to have the effect of creating a debt in violation of section 7, Article XI of the Oregon Constitution, the provision is void.

Â Â Â Â Â  (3) The Legislative Assembly does not have a legal obligation to appropriate any amounts for disbursement under the grant agreements authorized by this section. However, the Legislative Assembly declares its current intention to appropriate amounts equal to the estimated incremental baseball tax revenues and amounts equal to the amount by which the actual incremental baseball tax revenues exceed the estimated incremental baseball tax revenues from the General Fund to the Major League Stadium Grant Fund, as provided in ORS 184.400 to 184.408, so that the amounts may be disbursed pursuant to the grant agreements authorized by this section.

Â Â Â Â Â  (4) Before commencing negotiations on a grant agreement authorized by this section, the Oregon Department of Administrative Services shall obtain one or more agreements from benefited parties to pay the state's costs associated with negotiating and executing the grant agreement. [2003 c.808 Â§2]

Â Â Â Â Â  184.405 [1989 c.1067 Â§1; 1993 c.319 Â§8; renumbered 181.750 in 1993]

Â Â Â Â Â  184.406 Prerequisites of grant agreement. The Director of the Oregon Department of Administrative Services may not execute a grant agreement authorized by ORS 184.404 until the director has determined that:

Â Â Â Â Â  (1) The City of Portland has made a written request to the director to execute and deliver the grant agreement;

Â Â Â Â Â  (2) A Major League Baseball franchise has agreed to locate and be based in Portland and has entered into a legally binding commitment to remain in Portland for at least the term of the grant agreement;

Â Â Â Â Â  (3) All funding to build the major league stadium that is not based on the grant agreement has been committed;

Â Â Â Â Â  (4) No grantee is both a public body and a guarantor for the repayment of bonds or other indebtedness that is to be repaid through use of grant moneys;

Â Â Â Â Â  (5) The Oregon Department of Administrative Services has provided a written report regarding the estimated and actual incremental baseball tax revenues to, and has solicited comments from, the advisory committee described in subsection (6) of this section relating to the following provisions of the proposed grant agreement:

Â Â Â Â Â  (a) The methodology for estimating the incremental baseball tax revenues;

Â Â Â Â Â  (b) The methodology for determining the actual incremental baseball tax revenues; and

Â Â Â Â Â  (c) The requirement that estimated and actual incremental baseball tax revenues be based on the Oregon personal income tax rates in effect when the grant agreement is executed or for the period for which the taxes are collected, whichever is greater, even if those rates are subsequently reduced; and

Â Â Â Â Â  (6) An advisory committee, consisting of two legislators appointed by the President of the Senate, two legislators appointed by the Speaker of the House of Representatives and one person appointed by the Governor, has reviewed the provisions of the proposed grant agreement listed in subsection (5) of this section. [2003 c.808 Â§3]

Â Â Â Â Â  184.407 [1989 c.1067 Â§2; 1993 c.319 Â§9; renumbered 181.755 in 1993]

Â Â Â Â Â  184.408 Major League Stadium Grant Fund. The Major League Stadium Grant Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of making the grants required by the grant agreements entered into under ORS 184.404 and paying the costs and expenses of the State Treasurer, the Oregon Department of Administrative Services and the Department of Revenue in connection with the implementation and administration of ORS 184.400 to 184.408 and 316.213 to 316.219. Interest earned by the Major League Stadium Grant Fund must be credited to the fund. [2003 c.808 Â§4]

Â Â Â Â Â  184.409 [1989 c.1067 Â§3; 1993 c.319 Â§10; renumbered 181.760 in 1993]

Â Â Â Â Â  184.410 [Formerly 182.410; 1965 c.416 Â§1; 1969 c.593 Â§33; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.411 [1989 c.1067 Â§4; 1993 c.319 Â§11; renumbered 181.765 in 1993]

Â Â Â Â Â  184.413 [1989 c.981 Â§1; 1995 c.744 Â§19; renumbered 181.495 in 1995]

Â Â Â Â Â  184.415 [1989 c.981 Â§2; 1995 c.744 Â§20; renumbered 181.496 in 1995]

Â Â Â Â Â  184.417 [1989 c.981 Â§3; 1995 c.744 Â§21; renumbered 181.497 in 1995]

Â Â Â Â Â  184.420 [Formerly 182.420; repealed by 1969 c.653 Â§1]

(Sustainability)

Â Â Â Â Â  184.421 "Sustainability" defined. For purposes of this section and ORS 184.423, "sustainability" means using, developing and protecting resources in a manner that enables people to meet current needs and provides that future generations can also meet future needs, from the joint perspective of environmental, economic and community objectives. [2001 c.918 Â§1; 2001 c.918 Â§16]

Â Â Â Â Â  184.423 Findings and goals regarding sustainability. The Legislative Assembly finds and declares the following goals for the State of Oregon regarding sustainability:

Â Â Â Â Â  (1) In conducting internal operations, state agencies shall, in cooperation with the Oregon Department of Administrative Services, seek to achieve the following objectives:

Â Â Â Â Â  (a) State purchases should be made so as to serve the broad, long term financial interests of Oregonians, including ensuring that environmental, economic and societal improvements are made so as to enhance environmental, economic and societal well-being.

Â Â Â Â Â  (b) Investments in facilities, equipment and durable goods should reflect the highest feasible efficiency and lowest life cycle costs.

Â Â Â Â Â  (c) Investments and expenditures should help promote improvements in the efficient use of energy, water and resources.

Â Â Â Â Â  (d) State operations should be located in diverse locations, including rural and distressed communities.

Â Â Â Â Â  (e) State operations and purchases should help maintain vital and active downtown and main street communities.

Â Â Â Â Â  (f) State purchases should help support opportunities for economically distressed communities and historically underemployed people.

Â Â Â Â Â  (g) State operations should reflect partnerships with communities and businesses.

Â Â Â Â Â  (h) State operations should help reduce adverse impacts on native habitats and species and help restore ecological processes.

Â Â Â Â Â  (i) State operations should be conducted in ways that significantly increase the efficient use of energy, water and resources.

Â Â Â Â Â  (j) State operations and purchases should reflect the efficient use and reuse of resources and reduction of contaminants released into the environment.

Â Â Â Â Â  (2) In supporting sustainable communities, state agencies shall seek to enable and encourage local communities to achieve the following objectives:

Â Â Â Â Â  (a) Resilient local economies that provide a diversity of economic opportunities for all citizens.

Â Â Â Â Â  (b) Workers supported by lifelong education to ensure a globally competitive workforce.

Â Â Â Â Â  (c) An independent and productive citizenry.

Â Â Â Â Â  (d) Youth supported by strong families and communities.

Â Â Â Â Â  (e) Downtowns and main street communities that are active and vital.

Â Â Â Â Â  (f) Development that wisely and efficiently uses infrastructure investments and natural resources.

Â Â Â Â Â  (g) Affordable housing available for citizens in community centers.

Â Â Â Â Â  (h) Healthy urban and rural watersheds, including habitats for fish and wildlife.

Â Â Â Â Â  (i) Clean and sufficient water for all uses.

Â Â Â Â Â  (j) Efficient use and reuse of resources and minimization of harmful emissions to the environment.

Â Â Â Â Â  (3) Intensification of efforts to increase the economic stability of communities designated as economically distressed. [2001 c.918 Â§4]

Â Â Â Â Â  184.430 [Formerly 182.430; 1965 c.416 Â§2; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.440 [Formerly 182.440; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.450 [Formerly 182.450; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.460 [1957 c.664 Â§1; 1959 c.465 Â§1; renumbered 542.710]

Â Â Â Â Â  184.470 [1957 c.664 Â§2; 1959 c.465 Â§2; renumbered 542.720]

(Information Technology Management)

Â Â Â Â Â  184.473 Definitions for ORS 184.475 and 184.477. As used in ORS 184.475 and 184.477:

Â Â Â Â Â  (1) "Information technology" includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

Â Â Â Â Â  (2) "State agency" includes every state officer, board, commission, department, institution, branch or agency of the state government whose costs are paid wholly or in part from funds held in the State Treasury, except:

Â Â Â Â Â  (a) The Secretary of State, the State Treasurer, the Legislative Assembly, the courts and their officers and committees; and

Â Â Â Â Â  (b) The Public Defense Services Commission. [2001 c.936 Â§1; 2003 c.449 Â§26]

Â Â Â Â Â  184.475 Information technology portfolio-based management; inventory; standards; rules; exception. (1) The purposes of information technology portfolio-based management are to:

Â Â Â Â Â  (a) Ensure that state agencies link their information technology investments with business plans;

Â Â Â Â Â  (b) Facilitate risk assessment of information technology projects and investments;

Â Â Â Â Â  (c) Ensure that state agencies justify information technology investments on the basis of sound business cases;

Â Â Â Â Â  (d) Ensure that state agencies facilitate development and review of information technology performance related to business operations;

Â Â Â Â Â  (e) Identify projects that can cross agency and program lines to leverage resources; and

Â Â Â Â Â  (f) Assist in state government-wide planning for common, shared information technology infrastructure.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall integrate state agency strategic and business planning, technology planning and budgeting and project expenditure processes into the department's information technology portfolio-based management.

Â Â Â Â Â  (3) In cooperation with state agencies, the department shall conduct and maintain a continuous inventory of each state agency's current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets. The department shall develop and implement state government-wide standards, processes and procedures for the required inventory and for the management of the state government-wide information technology portfolio. State agencies shall participate in the information technology portfolio-based management and shall comply with the standards, processes and procedures established by the department under this subsection. The provisions of this subsection do not relieve any state agency from accountability for equipment, materials, supplies and tangible and intangible personal property under its control.

Â Â Â Â Â  (4) The department shall ensure that state agencies implement portfolio-based management of information technology resources in accordance with this section and with rules adopted by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) This section does not apply to competitive research grants and contracts at institutions of higher education listed in ORS 352.002.

Â Â Â Â Â  (6) In implementing the provisions of this section, the department shall submit state government-wide policies for review to the Joint Legislative Committee on Information Management and Technology. [2001 c.936 Â§2]

Â Â Â Â Â  184.477 Enterprise management; plan for management of distributed information technology assets; standards; exception. (1) The purpose of enterprise management is to create a plan and implement a state government-wide approach for managing distributed information technology assets to minimize total ownership costs from acquisition through retirement, while realizing maximum benefits for transacting the state's business and delivering services to its citizens.

Â Â Â Â Â  (2) With input and recommendations from state agencies, the Oregon Department of Administrative Services shall develop a plan for the state government-wide management of distributed information technology assets. The plan shall prescribe the state government-wide infrastructure and services for managing these assets. The plan shall be submitted to the Joint Legislative Committee on Information Management and Technology for review.

Â Â Â Â Â  (3) Following review by the Joint Legislative Committee on Information Management and Technology, the department shall ensure state agency implementation of the plan, including the development of appropriate standards, processes and procedures.

Â Â Â Â Â  (4) State agencies shall participate in the enterprise management of information technology assets and shall comply with the standards, processes and procedures of the department.

Â Â Â Â Â  (5) This section does not apply to competitive research grants and contracts at institutions of higher education listed in ORS 352.002. [2001 c.936 Â§3]

Â Â Â Â Â  184.510 [1963 c.580 Â§1; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.520 [1963 c.580 Â§2; 1971 c.57 Â§10; 1971 c.505 Â§8; 1971 c.753 Â§3; 1975 c.429 Â§1; 1981 c.320 Â§1; 1985 c.762 Â§1; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.530 [1963 c.580 Â§3; 1969 c.695 Â§3; 1985 c.565 Â§21; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.540 [1963 c.580 Â§5; 1965 c.597 Â§5; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.545 [1971 c.753 Â§7; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.550 [1963 c.580 Â§6; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.560 [1963 c.580 Â§4; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.565 [1985 c.383 Â§7; repealed by 1987 c.414 Â§173]

Â Â Â Â Â  184.570 [1963 c.580 Â§7; 1965 c.597 Â§6; repealed by 1987 c.414 Â§173]

Â Â Â Â Â  184.575 [1971 c.753 Â§1; renumbered 670.275]

Â Â Â Â Â  184.577 [1985 c.383 Â§9; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.580 [1971 c.753 Â§6; 1973 c.387 Â§26; repealed by 1975 c.429 Â§2]

Â Â Â Â Â  184.590 [1971 c.753 Â§4; repealed 1981 c.320 Â§5]

Â Â Â Â Â  184.595 [1971 c.753 Â§5; 1973 c.832 Â§1; repealed 1981 c.320 Â§5]

DEPARTMENT OF TRANSPORTATION

(Generally)

Â Â Â Â Â  184.610 Definitions for ORS 184.610 to 184.666. As used in ORS 184.610 to 184.666, unless the context requires otherwise:

Â Â Â Â Â  (1) "Commission" means the Oregon Transportation Commission.

Â Â Â Â Â  (2) "Department" means the Department of Transportation.

Â Â Â Â Â  (3) "Director" means the Director of Transportation.

Â Â Â Â Â  (4) "Highway Construction Plan" or "plan" means the plan described in ORS 184.658.

Â Â Â Â Â  (5) "STIP" means the Statewide Transportation Improvement Program, which is a list of transportation projects that:

Â Â Â Â Â  (a) Are to be implemented within four years following adoption or modification of the list;

Â Â Â Â Â  (b) Are consistent with the long-range transportation plan developed pursuant to ORS 184.618 and with metropolitan plans; and

Â Â Â Â Â  (c) Can be implemented with resources reasonably expected to be available. [1969 c.599 Â§1; 1973 c.249 Â§1; 1999 c.939 Â§2]

Â Â Â Â Â  184.611 Freight mobility projects; priority. (1) As used in this section, "freight mobility project" means a project that supports the safe, reliable and efficient movement of goods between and among local, national and international markets.

Â Â Â Â Â  (2) The Legislative Assembly finds that investment in freight mobility projects will yield a return on the state's investment in terms of improved economic opportunity and safety.

Â Â Â Â Â  (3) In developing the STIP, the Department of Transportation shall give priority to freight mobility projects that:

Â Â Â Â Â  (a) Are located on identified freight routes of statewide or regional significance;

Â Â Â Â Â  (b) Remove identified barriers to the safe, reliable and efficient movement of goods; and

Â Â Â Â Â  (c) Facilitate public and private investment that creates or sustains jobs. [2003 c.618 Â§37]

Â Â Â Â Â  184.612 Oregon Transportation Commission; confirmation; qualifications; term; compensation and expenses. (1) There is established the Oregon Transportation Commission consisting of five members appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. The Governor shall appoint members of the commission in compliance with all of the following:

Â Â Â Â Â  (a) Members shall be appointed with consideration of the different geographic regions of the state with one member being a resident of the area east of the Cascade Range.

Â Â Â Â Â  (b) Not more than three members shall belong to one political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (2) The term of office of each member is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to compensation and expenses as provided by ORS 292.495. [1973 c.249 Â§3; 1981 c.545 Â§3; 1983 c.428 Â§1]

Â Â Â Â Â  184.613 Officers; quorum; meetings; effect of vacancy; seal. (1) The Governor shall appoint one of the commissioners as chairperson, and another as vice chairperson. The chairperson and vice chairperson shall have such terms, duties and powers as the Oregon Transportation Commission determines are necessary for the performance of such offices.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once a month, at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson or of a majority of the commission.

Â Â Â Â Â  (4) No vacancy shall impair the right of the remaining commissioners to exercise all the powers of the commission, except that three members of the commission must agree in the selection, vacation or abandonment of state highways, and in case the commissioners are unable to agree the Governor shall have the right to vote as a member of the commission.

Â Â Â Â Â  (5) The commission may provide an official seal. [1973 c.249 Â§Â§4,9; 1979 c.293 Â§1]

Â Â Â Â Â  184.615 Department of Transportation; organization; duties; director; administrators. (1) The Department of Transportation is established.

Â Â Â Â Â  (2) The Department of Transportation shall consist of the Director of Transportation and all personnel employed in the department. Except as otherwise provided in subsections (4) and (5) of this section, for purposes of administration, subject to the approval of the Oregon Transportation Commission, the director may organize and reorganize the department as the director considers necessary to properly conduct the work of the department.

Â Â Â Â Â  (3) The department shall carry out policies adopted by the commission and all duties and responsibilities vested in it by law including, but not necessarily limited to, duties and responsibilities concerning drivers and motor vehicles, highways, motor carriers, public transit, rail, transportation safety and the Oregon Board of Maritime Pilots.

Â Â Â Â Â  (4) The director shall appoint an administrator for each area of critical concern to the department. The administrator shall be responsible for planning and operations in that area, for relationships between the department and persons affected by the operations of the area, for advocacy of the area within the department planning and operations processes and for such other duties as may be provided by law. For purposes of this subsection, "area of critical concern" includes, but is not necessarily limited to, driver and motor vehicle services, highways, motor carriers, public transit, rail, transportation safety and maritime pilotage. In appointing administrators under this subsection, the director shall consider recommendations of any advisory committee interested in the area of responsibility. Administrators appointed under this subsection are in the unclassified service for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (5) Whenever a duty or function is specifically given by statute to the director, and that duty or function involves day-to-day operations of an area of critical concern to the department, the director shall delegate the duty or function to the administrator of the area of critical concern. [1969 c.599 Â§2; 1973 c.249 Â§15; 1975 c.371 Â§5; 1979 c.186 Â§4; subsection (4) enacted as 1981 c.700 Â§2; 1983 c.324 Â§13; 1987 c.414 Â§88; 1989 c.904 Â§28; 1991 c.453 Â§1; 1993 c.741 Â§3; 1999 c.935 Â§15; 2003 c.27 Â§1; 2005 c.70 Â§1]

Â Â Â Â Â  184.616 Department powers given commission; service of summons. (1) Notwithstanding any other provisions of law, the Oregon Transportation Commission has the power to adopt any rules, establish any policy or exercise any other duty, function or power where a statute gives such power to the Department of Transportation.

Â Â Â Â Â  (2) Where service of summons or other process is required by statute to be served on the Director of Transportation, the Department of Transportation or the Oregon Transportation Commission, such service shall be made upon the office of the director. [1979 c.186 Â§Â§2,3; 2003 c.14 Â§87]

Â Â Â Â Â  184.617 Functions of commission and department. (1) It is the function of the Oregon Transportation Commission to establish the policies for the operation of the Department of Transportation in a manner consistent with the policies and purposes of ORS 184.610 to 184.666. In addition, the commission shall perform any other duty vested in it by law.

Â Â Â Â Â  (2) The commission shall keep complete and accurate records of all the meetings, transactions and business of the commission at the office of the department.

Â Â Â Â Â  (3) The commission shall have general power to coordinate and administer programs relating to highways, motor carriers, motor vehicles, public transit, rail, transportation safety and such other programs related to transportation as may be assigned by law to the department.

Â Â Â Â Â  (4) The Department of Transportation shall be the recipient of all federal funds paid to or to be paid to the state to enable the state to provide the programs and services assigned to the department, except that the Oregon Department of Aviation shall be the recipient of all federal funds paid to or to be paid to the state to enable the state to provide aviation programs and services. [1973 c.249 Â§10; 1979 c.186 Â§5; 1989 c.904 Â§50; 1993 c.741 Â§6; 1999 c.935 Â§16; 2003 c.27 Â§2]

Â Â Â Â Â  184.618 Duties of commission in preparing and implementing state transportation policy. (1) As its primary duty, the Oregon Transportation Commission shall develop and maintain a state transportation policy and a comprehensive, long-range plan for a safe, multimodal transportation system for the state which encompasses economic efficiency, orderly economic development and environmental quality. The plan shall include, but not be limited to, aviation, highways, mass transit, pipelines, ports, rails and waterways. The plan shall be used by all agencies and officers to guide and coordinate transportation activities and to insure transportation planning utilizes the potential of all existing and developing modes of transportation.

Â Â Â Â Â  (2) As the plan is developed by the commission, the Director of Transportation shall prepare and submit to the commission for approval, implementation programs. Work approved by the commission to carry out the plan shall be assigned to the appropriate unit of the Department of Transportation.

Â Â Â Â Â  (3) The director and members of the commission shall give safety, economic development and the provisions of industrial site services priority in fund allocation decisions. [1973 c.249 Â§12; 1983 c.362 Â§1; 1983 c.553 Â§1; 1993 c.741 Â§7; 1999 c.969 Â§3]

Â Â Â Â Â  184.619 Rulemaking authority; orders. In accordance with the applicable provisions of ORS chapter 183, the Oregon Transportation Commission shall adopt such rules and orders as it considers necessary and proper in performing the functions vested by law in the commission. [1973 c.249 Â§11; 1981 c.418 Â§1]

Â Â Â Â Â  184.620 Director of Transportation; confirmation; subordinates. (1) The Department of Transportation shall be under the supervision of a Director of Transportation who shall be appointed by and shall hold office at the pleasure of the Governor.

Â Â Â Â Â  (2) The appointment of the director shall be subject to confirmation by the Senate in the manner provided by ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The director may appoint:

Â Â Â Â Â  (a) Deputy directors with full authority to act for the director, but subject to the director's control. The appointment of a deputy director shall be by written order filed with the Secretary of State. A deputy director shall be in the unclassified services for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (b) One executive assistant for each deputy director appointed under this section and one for each administrator appointed under ORS 184.615 (4). Executive assistants appointed under this paragraph are in the unclassified service for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (c) All subordinate officers and employees of the department and may prescribe their duties, assignments and reassignments and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. [1969 c.599 Â§3; 1969 c.599 Â§3a; 1973 c.249 Â§16; 1979 c.186 Â§6; 1999 c.686 Â§1; 2005 c.70 Â§2]

Â Â Â Â Â  184.622 Authority of Department of Transportation to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Transportation may require the fingerprints of a person who is applying for a license, or renewal of a license, under ORS 319.040 or 319.621 or a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state; or

Â Â Â Â Â  (c) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information. [2005 c.730 Â§10]

Â Â Â Â Â  Note: 184.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.625 Compensation and expenses of director and subordinates. The Director of Transportation and any deputy directors shall receive such salary as may be provided by law or as fixed by the Governor. In addition to salaries, the director and deputy directors, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred in the performance of official duties. [1969 c.599 Â§4; 1973 c.249 Â§17; 1979 c.168 Â§7; 1999 c.686 Â§2; 2005 c.70 Â§5]

Â Â Â Â Â  184.628 Chief engineer; appointment; qualifications; staff engineers. (1) The Director of Transportation, with the approval of the Oregon Transportation Commission, shall appoint a chief engineer. The chief engineer shall be a registered civil engineer and shall be qualified by technical training as well as by practical experience.

Â Â Â Â Â  (2) The chief engineer may designate persons within the Department of Transportation who have full authority to perform any duty required or permitted by law to be performed by the engineer.

Â Â Â Â Â  (3) The director may authorize the employment by the chief engineer of such staff engineers, engineering and technical assistants and such other help that in the chief engineer's judgment may be necessary. Compensation, travel allowance and other expenses shall be fixed by the chief engineer with the approval of the director.

Â Â Â Â Â  (4) This section is subject to any applicable provision of the State Personnel Relations Law. [1993 c.741 Â§5]

Â Â Â Â Â  184.630 Research program. (1) Except as otherwise provided by law, the Department of Transportation shall provide a research program for divisions within the department, using the staffs of such divisions for development of solutions to such needs as might arise.

Â Â Â Â Â  (2) The Director of Transportation may provide administrative facilities and services for the divisions within the department. [1969 c.599 Â§5; 1973 c.249 Â§19]

Â Â Â Â Â  184.631 Public-private research and development program; rules. (1) The Department of Transportation shall establish a public-private partnership research and development program.

Â Â Â Â Â  (2) As part of the program established under this section, the department may enter into joint research and development agreements for the purpose of developing products for market that may reduce the cost of maintenance and preservation or extend the useful life of the state's highways or that may improve highway safety. The department may enter into agreements with the following:

Â Â Â Â Â  (a) Individuals.

Â Â Â Â Â  (b) Businesses.

Â Â Â Â Â  (c) Nonprofit organizations.

Â Â Â Â Â  (d) The State Board of Higher Education.

Â Â Â Â Â  (3) The department may enter into agreements under subsection (2) of this section that allow the department to obtain royalties or other financial benefits from the sale or use of products developed through the public-private partnership research and development program.

Â Â Â Â Â  (4) Moneys that the department is authorized to spend on planning and research may be used for development of products under this section.

Â Â Â Â Â  (5) The department shall adopt rules that govern the solicitation and selection of product development projects that will receive funding under the program established under this section. [2003 c.819 Â§18]

Â Â Â Â Â  Note: 184.631 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.632 Legislative finding on ports; policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The ports in Oregon provide effective local assistance to state transportation development efforts.

Â Â Â Â Â  (b) The ports in this state develop and market facilities and services to support important existing industries in this state, such as aviation, maritime commerce, international trade, tourism, recreation and transportation.

Â Â Â Â Â  (c) Port facilities, including roads, railroads, airports, harbors and navigation channels, are an integral element of the transportation infrastructure of this state.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is the policy of this state to include Oregon's ports in planning and implementing transportation programs. To that end, the Department of Transportation and the Oregon Department of Aviation may work to:

Â Â Â Â Â  (a) Coordinate with the Economic and Community Development Department and the Ports Division to facilitate port planning and development;

Â Â Â Â Â  (b) Promote local cooperation in statewide planning and development of the ports;

Â Â Â Â Â  (c) Promote long-term economic self-sufficiency of the ports;

Â Â Â Â Â  (d) Encourage cost-effective investments with prudent financial consideration of port development projects; and

Â Â Â Â Â  (e) Facilitate the efforts of the ports to expand and respond to greater domestic and international market opportunities. [1993 c.474 Â§3; 1999 c.935 Â§18]

Â Â Â Â Â  184.633 Duties of director; delegation; bonds for employees; participation in land use matters. (1) Subject to policy direction by the Oregon Transportation Commission, the Director of Transportation shall:

Â Â Â Â Â  (a) Be the administrative head of the Department of Transportation;

Â Â Â Â Â  (b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department and prescribe their duties and fix their compensation, subject to the State Personnel Relations Law;

Â Â Â Â Â  (c) Administer the laws of the state concerning transportation; and

Â Â Â Â Â  (d) Intervene, as authorized by the commission, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies which may substantially affect the interest of the consumers and providers of transportation within Oregon.

Â Â Â Â Â  (2) In addition to duties otherwise required by law, the director shall prescribe regulations for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (3) The director may delegate to any of the employees of the department the exercise or discharge in the director's name of any power, duty or function of whatever character, vested in or imposed by law upon the director, including powers, duties or functions delegated to the director by the commission pursuant to ORS 184.635. The official act of any such person so acting in the director's name and by the authority of the director shall be considered to be an official act of the director.

Â Â Â Â Â  (4) The director shall have authority to require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The amounts of the bond shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The department shall pay the premiums on the bonds.

Â Â Â Â Â  (5)(a) Subject to local government requirements and the provisions of ORS 197.830 to 197.845, the director may participate in and seek review of a land use decision or limited land use decision as defined in ORS 197.015, or an expedited land division as defined in ORS 197.360. The director shall report to the commission on each case in which the department participates and on the positions taken by the director in each case.

Â Â Â Â Â  (b) If a meeting of the commission is scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, the director shall obtain formal approval from the commission prior to seeking review of the decision. However, if the land use decision, expedited land division or limited land use decision becomes final less than 15 days before a meeting of the commission, the director shall proceed as provided in paragraph (c) of this subsection. If the director requests approval from the commission, the applicant and the affected local government shall be notified in writing that the director is seeking commission approval. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the director's request for approval to seek review. No other testimony shall be taken by the commission.

Â Â Â Â Â  (c) If a meeting of the commission is not scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, at the next commission meeting the director shall report to the commission on each case for which the department has sought review. The director shall request formal approval to proceed with each appeal. The applicant and the affected local government shall be notified of the commission meeting in writing by the director. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the director's request for approval to proceed with the appeal. No other testimony shall be taken by the commission. If the commission does not formally approve an appeal, the director shall file a motion with the appropriate tribunal to dismiss the appeal.

Â Â Â Â Â  (d) A decision by the commission under this subsection is not subject to appeal.

Â Â Â Â Â  (e) For purposes of this subsection, "applicant" means a person seeking approval of a permit, as defined in ORS 215.402 or 227.160, expedited land division or limited land use decision.

Â Â Â Â Â  (6) The director may intervene in an appeal of a land use decision brought by another person in the manner provided for an appeal by the director under subsection (5) of this section. [1973 c.249 Â§18; 1993 c.741 Â§8; 1999 c.292 Â§2; 2005 c.612 Â§1]

Â Â Â Â Â  184.634 Disposition of real property by department; rules. Notwithstanding the provisions of ORS 270.100, 270.110, 270.130, 270.140, 270.150 and 273.426, the Oregon Transportation Commission may establish by rule procedures and criteria for:

Â Â Â Â Â  (1) The advertisement for sale of real property by the Department of Transportation;

Â Â Â Â Â  (2) The disposition of real property by the department after an auction at which no satisfactory bids were received; and

Â Â Â Â Â  (3) The disposition by the department of real property that:

Â Â Â Â Â  (a) Has minimal value and is useful only to adjacent property owners; or

Â Â Â Â Â  (b) May not, because of local land use ordinances, be disposed of to anyone other than adjacent property owners. [1989 c.499 Â§2; 1991 c.816 Â§23]

Â Â Â Â Â  184.635 Reports to Governor; delegation of powers; rules. (1) The Oregon Transportation Commission shall develop and report to the Governor on legislative, budgetary and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to transportation. To accomplish this end, the commission may hold public hearings, consult with and use the services and cooperation of other state and federal agencies, employ consultants and appoint advisory and technical committees to assist in the work.

Â Â Â Â Â  (2) Whenever a power is granted to the commission the power may be exercised by such officer or employee within the Department of Transportation as is designated in writing by the commission. Any such designation shall be filed in the office of the Secretary of State. The authority to delegate granted by this subsection includes, but is not limited to, authority to delegate the power to adopt rules for the department. [1969 c.599 Â§6; 1973 c.249 Â§14; 1993 c.741 Â§9]

Â Â Â Â Â  184.636 Revolving funds; disbursements; payment of claims and expenses of other state agencies. (1) Upon approval of the State Treasurer and the Oregon Department of Administrative Services, the Department of Transportation may establish revolving funds in the State Treasury. These funds may be used as depository accounts.

Â Â Â Â Â  (2) Disbursements may be made by check signed by such person as delegated by the Director of Transportation. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the department incurred in the operation of the department. The department shall keep accurate account of which funds any expenditures are debited or credited to and of any interest income which may be due.

Â Â Â Â Â  (3) Upon approval of the Oregon Department of Administrative Services and the State Treasurer, the department may write checks upon the State Treasury to pay for claims and expenditures of other state agencies not a part of the department. The Oregon Department of Administrative Services shall draw up warrants for the amounts paid separately or in aggregate.

Â Â Â Â Â  (4) Moneys in the account established under subsection (1) of this section may be held as petty cash or carried by the State Treasurer to be disbursed in accordance with subsection (3) of this section. [1989 c.345 Â§5; 1993 c.741 Â§10]

Â Â Â Â Â  184.637 Departmental fiscal officer; reports. The Director of Transportation shall designate a fiscal officer for the Department of Transportation who shall:

Â Â Â Â Â  (1) Provide for sound financial management systems, including all accounting, budgetary and financial control functions for the department.

Â Â Â Â Â  (2) Prepare financial reports as required by statute or as required by the director.

Â Â Â Â Â  (3) Act in an advisory capacity to the director in all financial matters and perform such other duties and responsibilities with respect to accounting procedures and other like duties and responsibilities as the director considers advisable.

Â Â Â Â Â  (4) By the end of the calendar year, prepare and submit to all units of the department for which accounting services were performed a report of all funds received during the last completed fiscal year by each unit, the sources from which funds were received, the expenditures and disbursement of the funds and the purpose for which they were expended. [1973 c.249 Â§20; 1979 c.293 Â§2; 1989 c.345 Â§1; 1993 c.741 Â§11]

Â Â Â Â Â  184.638 Functions provided by fiscal officer. The fiscal officer for the Department of Transportation may provide or contract for the provision of the following functions for the department:

Â Â Â Â Â  (1) Operation of an adequate accounting system in order that all revenues and expenditures may be properly recorded and maintained.

Â Â Â Â Â  (2) Partial payment on contracts based upon estimates of completion.

Â Â Â Â Â  (3) Preparation of vouchers covering claims for all salaries and expenses and other expenditures which are authorized by the Director of Transportation. Claims approved by the director shall be indorsed by the director or the director's designee and presented for payment.

Â Â Â Â Â  (4) Preparation of a monthly payroll in which the department shall record the name of each employee, the rate of salary or wages, the capacity in which each person is employed and the amount due each employee. The payroll shall be verified by the fiscal officer. After payment, payroll checks shall be retained by the department, and shall constitute a full receipt of the payment for services rendered. The department may draw payroll checks against appropriate departmental accounts.

Â Â Â Â Â  (5) Such other functions as the director may deem necessary for the sound fiscal administration of the department. [1989 c.345 Â§3; 1993 c.741 Â§12]

Â Â Â Â Â  184.639 Internal auditor. The Director of Transportation shall designate an internal auditor for the Department of Transportation who shall perform internal audits of the department and report findings to the director. [1989 c.345 Â§4; 1993 c.741 Â§13]

Â Â Â Â Â  184.640 Transportation Administration Account; budget and payment for administrative expenses of department. (1) There is established, separate and distinct from the General Fund, the Transportation Administration Account.

Â Â Â Â Â  (2) Notwithstanding any other law, such amounts as may be necessary to pay the administrative expenses of the Department of Transportation shall be continuously credited to the Transportation Administration Account from the biennial appropriations to, or transferred to such administration account from the accounts or funds of, units within the department that have separate appropriations, accounts or funds. Such amounts as may be requested quarterly by the Director of Transportation, with the approval of the Oregon Department of Administrative Services, shall be so credited or transferred to the Transportation Administration Account. The department is subject to the allotment system provided for in ORS 291.234 to 291.260.

Â Â Â Â Â  (3) The amounts credited and transferred to the Transportation Administration Account shall not be greater than the total of any budget approved for the department by the Legislative Assembly and shall be determined by prorating the costs of the office of the director among the respective units within the department. All moneys appropriated, credited or transferred to the Transportation Administration Account are appropriated continuously to pay the administrative expenses of the department. Interest earned by the account shall be credited to the account. [1969 c.599 Â§7; 1973 c.249 Â§21; 1989 c.966 Â§5; 1993 c.741 Â§14]

Â Â Â Â Â  184.642 Department of Transportation Operating Fund; sources; uses. (1) The Department of Transportation Operating Fund is established in the State Treasury separate and distinct from the General Fund and separate and distinct from the State Highway Fund. Except as otherwise provided in subsection (3)(e) of this section, moneys in the Department of Transportation Operating Fund are continuously appropriated to the Department of Transportation to pay expenses of the department that are incurred in the performance of functions the department is statutorily required or authorized to perform and that may not constitutionally be paid from revenues described in section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (2) The operating fund shall consist of the following:

Â Â Â Â Â  (a) Taxes paid on motor vehicle fuels or on the use of fuel in a motor vehicle for which a person is entitled to a refund under a provision described in this paragraph but for which no refund is claimed, in amounts determined under ORS 184.643. This paragraph applies to refund entitlements described in ORS 319.280 (1)(a) and (e), 319.320 (1)(a) and 319.831 (1)(b).

Â Â Â Â Â  (b) Fees collected under ORS 822.700 for issuance or renewal of:

Â Â Â Â Â  (A) Dismantler certificates;

Â Â Â Â Â  (B) Vehicle dealer certificates;

Â Â Â Â Â  (C) Driver training certificates;

Â Â Â Â Â  (D) Commercial driver training school certificates; and

Â Â Â Â Â  (E) Appraiser certificates.

Â Â Â Â Â  (c) Fees collected under ORS 822.705.

Â Â Â Â Â  (d) Moneys from civil penalties imposed under ORS 822.009.

Â Â Â Â Â  (e) Fees collected under ORS 807.410 for identification cards.

Â Â Â Â Â  (f) Fees collected by the department for issuance of permits to engage in activities described in ORS 374.305 to 374.330 that are not directly connected to the construction, reconstruction, improvement, repair, maintenance, operation and use of a public highway, road, street or roadside rest area.

Â Â Â Â Â  (g) Interest and other earnings on moneys in the operating fund.

Â Â Â Â Â  (3) Moneys in the Department of Transportation Operating Fund established by subsections (1) and (2) of this section may be spent only as follows:

Â Â Â Â Â  (a) Taxes described in subsection (2)(a) of this section may be used only for payment of expenses of the Department of Transportation that:

Â Â Â Â Â  (A) May not constitutionally be paid from revenues described in section 3a, Article IX of the Oregon Constitution;

Â Â Â Â Â  (B) Are incurred in the performance of functions the department is statutorily required or authorized to perform; and

Â Â Â Â Â  (C) Are not payable from moneys described in paragraphs (b) to (e) of this subsection.

Â Â Â Â Â  (b) Fees collected under subsection (2)(b) of this section may be used only to carry out the regulatory functions of the department relating to the businesses that generate the fees.

Â Â Â Â Â  (c) Fees collected under ORS 822.705 may be used only for the purposes described in ORS 822.705.

Â Â Â Â Â  (d) Moneys collected from civil penalties imposed under ORS 822.009 may be used only for regulation of vehicle dealers.

Â Â Â Â Â  (e) Moneys collected under ORS 807.410 from fees for identification cards shall be used first to pay the expenses of the department for performing the functions of the department relating to identification cards. After paying the expenses related to identification cards, the department shall transfer the remaining moneys collected under ORS 807.410 to the Elderly and Disabled Special Transportation Fund established in ORS 391.800.

Â Â Â Â Â  (f) Moneys from the permits described in subsection (2)(f) of this section may be used for costs of issuing the permits and monitoring the activities that generate the fees.

Â Â Â Â Â  (g) Moneys from interest and other earnings on moneys in the operating fund may be used for any purpose for which other moneys in the fund may be used. [2001 c.820 Â§Â§1,2; 2003 c.601 Â§1; 2003 c.655 Â§62; 2005 c.654 Â§Â§22,23]

Â Â Â Â Â  Note: 184.642 and 184.643 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.643 Transfer of certain fuel tax moneys to operating fund. Once each year the Oregon Department of Administrative Services, after consultation with the Oregon Transportation Commission and the Department of Transportation, shall estimate the amount of taxes paid for which persons are entitled to refunds under ORS 319.280 (1)(a) and (e), 319.320 (1)(a) and 319.831 (1)(b). After deducting the amount of any refunds actually paid, the Oregon Department of Administrative Services shall certify the remaining amount to the Department of Transportation. The Department of Transportation shall transfer the remaining amount from the Driver and Motor Vehicle Suspense Account to the Department of Transportation Operating Fund established by ORS 184.642 (1) and (2). [2001 c.820 Â§3; 2003 c.16 Â§1]

Â Â Â Â Â  Note: See note under 184.642.

Â Â Â Â Â  184.645 Department of Transportation Working Capital Account; data processing and photocopy equipment and services. (1) There is hereby established an account, separate and distinct from the General Fund, to be known as the Department of Transportation Working Capital Account, which account is appropriated continuously for, and shall be used for, the purpose of acquiring data processing, word processing and photocopy equipment and services. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The cost to the Department of Transportation of providing data processing, word processing and photocopy services, including labor, facilities, materials, overhead, administrative cost, the lease or purchase cost of the equipment and depreciation, to any state agency, including itself, which is to be charged, in part or whole to the agency or unit served may be advanced out of the Department of Transportation Working Capital Account. The costs advanced from the account shall be reimbursed to the account from the charges paid to the department by the agency or unit served. [1979 c.380 Â§Â§2,3; 1981 c.306 Â§1; 1989 c.966 Â§6]

Â Â Â Â Â  184.647 Transfer of funds to working capital account; retransfer; use of remainder. In order to facilitate financing the costs advanced under ORS 184.645 (2), the Department of Transportation may at any time during the biennium transfer to the Department of Transportation Working Capital Account such amounts as it considers necessary from funds available to the department for a biennial period. Funds transferred shall be retransferred from the Department of Transportation Working Capital Account by the department to the fund from which the original transfer was made prior to the last day of each biennial period. All or part of the funds remaining in the working capital account at the end of any biennium may remain in the account beyond the end of the biennium for the acquisition of data processing, word processing and photocopy equipment and services. [1979 c.380 Â§4; 1981 c.306 Â§2]

Â Â Â Â Â  184.648 Revolving fund. The Central Services Division of the Department of Transportation may establish a revolving fund, separate and distinct from the General Fund, not to exceed the aggregate amount of $5,000. Interest earned by the fund shall be credited to the fund. [1983 c.136 Â§4; 1989 c.966 Â§7]

Â Â Â Â Â  Note: 184.648 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.649 Report on audits. The Department of Transportation shall appear before the Joint Legislative Audit Committee established by ORS 171.580 at least once each biennium to report on internal audits and federal audits of the department. [2005 c.612 Â§9]

Â Â Â Â Â  Note: 184.649 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.650 [1981 c.700 Â§1; repealed by 1983 c.324 Â§59]

(Accounting and Budgeting)

Â Â Â Â Â  184.651 Cost accounting system; requirements. The Department of Transportation shall develop, operate and maintain a full cost accounting system that accurately and separately accounts for all direct, indirect and administrative costs incurred by each of the following units of the department:

Â Â Â Â Â  (1) Oregon Board of Maritime Pilots.

Â Â Â Â Â  (2) Central services.

Â Â Â Â Â  (3) Driver and motor vehicle services.

Â Â Â Â Â  (4) Highways.

Â Â Â Â Â  (5) Motor carriers.

Â Â Â Â Â  (6) Rail.

Â Â Â Â Â  (7) Transit.

Â Â Â Â Â  (8) Transportation development.

Â Â Â Â Â  (9) Transportation safety. [1999 c.936 Â§2; 1999 c.936 Â§5; 2005 c.612 Â§2]

Â Â Â Â Â  184.654 Short title. ORS 184.656 to 184.666 shall be known and may be cited as the "Transportation Spending Accountability Act." [1999 c.939 Â§1]

Â Â Â Â Â  184.655 [1981 c.700 Â§3; repealed by 1983 c.324 Â§59]

Â Â Â Â Â  184.656 Governor's program budget for department. (1) The Governor shall submit to the Legislative Assembly a proposed biennial program budget for the Department of Transportation that specifies how existing revenues from all sources will be spent. The program budget shall include proposed expenditures for each program or item specifically listed in the budget bills for the department enacted during the preceding regular session of the Legislative Assembly.

Â Â Â Â Â  (2) The budget shall be accompanied by the Highway Construction Plan described in ORS 184.658. [1999 c.939 Â§4; 2001 c.104 Â§65; 2005 c.612 Â§3]

Â Â Â Â Â  184.658 Highway Construction Plan. (1) The Highway Construction Plan shall be developed by the Department of Transportation on a biennial basis to accompany the Governor's proposed budget for the department. The plan shall include a list of projects from the STIP that the department intends to work on in the biennium for which the budget is submitted. The plan shall also include a list of projects that the department intends to pursue in the biennium that are not yet in the STIP because they are in planning stages. The plan shall indicate the current status of each project as specified in subsection (3) of this section.

Â Â Â Â Â  (2) For the categories of bridges, highway safety, modernization, operations and preservation, the plan shall include a description of specific projects to be funded, how much money will be spent on each and the anticipated year of completion. For the categories of emergency relief, highway planning, maintenance, payments to local governments and special programs, the plan shall include a description of programs to be funded and projected expenditures.

Â Â Â Â Â  (3) For each project in the Highway Construction Plan, the department shall indicate whether:

Â Â Â Â Â  (a) The project is under construction;

Â Â Â Â Â  (b) Funding is committed for construction or implementation of the project; or

Â Â Â Â Â  (c) Funding is committed only for the planning of the project. [1999 c.939 Â§5; 2005 c.612 Â§4]

Â Â Â Â Â  184.660 [1999 c.939 Â§6; repealed by 2005 c.612 Â§10]

Â Â Â Â Â  184.662 [1999 c.939 Â§7; repealed by 2005 c.612 Â§10]

Â Â Â Â Â  184.664 Status report for projects in Highway Construction Plan. (1) The Department of Transportation shall create a concise status report for the Legislative Assembly of projects listed in the Highway Construction Plan and in the previous status report. The department shall include all of the following in the status report:

Â Â Â Â Â  (a) An identification of each project, with enough specificity to enable readers of the report to know where the project is located and what the project will accomplish.

Â Â Â Â Â  (b) An indication of the total amount of moneys the department anticipates will be spent to complete the project and the amount spent on the project as of the date of the status report.

Â Â Â Â Â  (c) An indication that the project is on schedule, or an explanation if it is not on schedule.

Â Â Â Â Â  (d) The expected year of completion for the project.

Â Â Â Â Â  (e) An explanation of any change in priority of a project within the plan or the STIP since the previous status report was issued.

Â Â Â Â Â  (f) An explanation of any amendments to the STIP that have been made since the Highway Construction Plan was issued.

Â Â Â Â Â  (g) An explanation of any changes to the adopted budget made by the Emergency Board since the Highway Construction Plan was issued.

Â Â Â Â Â  (2) When a project has been completed or abandoned, that fact shall be shown in the first status report presented after the completion or abandonment, but need not appear in status reports thereafter.

Â Â Â Â Â  (3) The status report shall be submitted quarterly to the Legislative Assembly in the manner prescribed by ORS 192.245. [1999 c.939 Â§8; 2005 c.612 Â§5]

Â Â Â Â Â  184.666 Summary of effect of mandates and regulations on costs; notification of legislators. The Department of Transportation shall develop a summary that shows, to the extent it can be determined, how the department's costs for maintenance, preservation and modernization are affected by state and federal mandates, environmental regulations or other factors that have a significant impact on cost. The summary shall be submitted to the Speaker of the House of Representatives and the President of the Senate at the beginning of each regular session of the Legislative Assembly and need include only mandates, regulations and other factors issued or occurring on or after October 23, 1999. When the department submits the summary to the Speaker and the President, the department shall notify each member of the Legislative Assembly that the summary is available. [1999 c.939 Â§9]

(Road User Fee Task Force and Pilot Project)

Â Â Â Â Â  Note: Sections 1 to 6, chapter 862, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. The Legislative Assembly finds that:

Â Â Â Â Â  (1) An efficient transportation system is critical for Oregon's economy and quality of life.

Â Â Â Â Â  (2) The revenues currently available for highways and local roads are inadequate to preserve and maintain existing infrastructure and to provide funds for improvements that would reduce congestion and improve service.

Â Â Â Â Â  (3) The gas tax will become a less effective mechanism for meeting Oregon's long-term revenue needs because:

Â Â Â Â Â  (a) It will steadily generate less revenue as cars become more fuel-efficient and alternative sources of fuel are identified; and

Â Â Â Â Â  (b) Bundling fees for roads and highways into the gas tax makes it difficult for users to understand the amount they are paying for roads and highways. [2001 c.862 Â§1]

Â Â Â Â Â  Sec. 2. (1) There is created the Road User Fee Task Force.

Â Â Â Â Â  (2) The purpose of the task force is to develop a design for revenue collection for Oregon's roads and highways that will replace the current system for revenue collection. The task force shall consider all potential revenue sources.

Â Â Â Â Â  (3) The task force shall consist of 12 members, as follows:

Â Â Â Â Â  (a) Two members shall be members of the House of Representatives, appointed by the Speaker of the House of Representatives.

Â Â Â Â Â  (b) Two members shall be members of the Senate, appointed by the President of the Senate.

Â Â Â Â Â  (c) Four members shall be appointed by the Governor, the Speaker and the President acting jointly. In making appointments under this paragraph, the appointing authorities shall consider individuals who are representative of the telecommunications industry, of highway user groups, of the Oregon transportation research community and of national research and policy-making bodies such as the Transportation Research Board and the American Association of State Highway and Transportation Officials.

Â Â Â Â Â  (d) One member shall be an elected city official, appointed by the Governor, the Speaker and the President acting jointly.

Â Â Â Â Â  (e) One member shall be an elected county official, appointed by the Governor, the Speaker and the President acting jointly.

Â Â Â Â Â  (f) Two members shall be members of the Oregon Transportation Commission, appointed by the chairperson of the commission.

Â Â Â Â Â  (4)(a) The term of a legislator appointed to the task force is four years except that the legislator ceases to be a member of the task force when the legislator ceases to be a legislator. A legislator may be reappointed to the task force.

Â Â Â Â Â  (b) The term of a member of the task force appointed under subsection (3)(c) of this section is four years and the member may be reappointed.

Â Â Â Â Â  (c) The term of a member of the task force appointed under subsection (3)(d) or (e) of this section is four years except that the member ceases to be a member of the task force when the member ceases to be a city or county elected official. A city or county elected official may be reappointed to the task force.

Â Â Â Â Â  (d) The term of a member of the Oregon Transportation Commission appointed to the task force is four years except that the member ceases to be a member of the task force when the member ceases to be a member of the commission. A member of the commission may be reappointed to the task force.

Â Â Â Â Â  (5) A legislator appointed to the task force is entitled to per diem and other expense payments as authorized by ORS 171.072 from funds appropriated to the Legislative Assembly. Other members of the task force are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The Department of Transportation shall provide staff to the task force.

Â Â Â Â Â  (7) The task force shall study alternatives to the current system of taxing highway use through motor vehicle fuel taxes. The task force shall gather public comment on alternative approaches and shall make recommendations to the Department of Transportation and the Oregon Transportation Commission on the design of pilot programs to be used to test alternative approaches. The task force may also make recommendations to the department and the commission on criteria to be used to evaluate pilot programs. The task force may evaluate any pilot program implemented by the department and report the results of the evaluation to the Legislative Assembly, the department and the commission.

Â Â Â Â Â  (8) In addition to the requirements of subsection (9) of this section, the task force shall propose to the Seventy-second Legislative Assembly options for the design of a revenue collection system for Oregon's roads and highways that would replace the current system for revenue collection.

Â Â Â Â Â  (9) The task force shall report to each regular session of the Legislative Assembly on the work of the task force, the department and the commission in designing, implementing and evaluating pilot programs.

Â Â Â Â Â  (10) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (11) Notwithstanding ORS 171.130 and 171.133, the task force by official action may recommend legislation. Legislation recommended by the task force must indicate that it is introduced at the request of the task force. Legislative measures proposed by the task force shall be prepared in time for presession filing with the Legislative Counsel by December 15 of the year preceding a regular session of the Legislative Assembly. [2001 c.862 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Department of Transportation may develop one or more pilot programs to test alternatives to the current system of taxing highway use through motor vehicle fuel taxes. Pilot programs may include, but need not be limited to, programs testing technology and methods for:

Â Â Â Â Â  (a) Identifying vehicles;

Â Â Â Â Â  (b) Collecting and reporting the number of miles traveled by a particular vehicle; and

Â Â Â Â Â  (c) Receiving payments from participants in pilot projects.

Â Â Â Â Â  (2) Technology and methods tested under subsection (1) of this section shall be tested for:

Â Â Â Â Â  (a) Reliability;

Â Â Â Â Â  (b) Ease of use;

Â Â Â Â Â  (c) Public acceptance;

Â Â Â Â Â  (d) Cost of implementation and administration; and

Â Â Â Â Â  (e) Potential for evasion of accurate reporting.

Â Â Â Â Â  (3) The department may solicit volunteers for participation in pilot programs developed under this section. A participant must:

Â Â Â Â Â  (a) Report the participant's use of the highway system in Oregon as required by the program;

Â Â Â Â Â  (b) Pay the fee established for the program for use of the highway system; and

Â Â Â Â Â  (c) Display in the participant's vehicle an emblem issued under subsection (6) of this section.

Â Â Â Â Â  (4) The department shall establish a fee for each pilot program the department undertakes. The fee shall be a highway use fee and shall be paid by each participant in the program. The program may be designed so that the fee is imposed in lieu of any tax on motor vehicle fuel imposed under ORS 319.020 or any tax on the use of fuel in a vehicle under ORS 319.530 that would otherwise be paid by the participant.

Â Â Â Â Â  (5) If a person who participates in a pilot program under this section pays the motor vehicle fuel tax under ORS 319.020, the department may refund the taxes paid.

Â Â Â Â Â  (6) The department shall issue an emblem for each vehicle that will be used by a participant as part of a pilot program under this section. A seller of fuel for use in a motor vehicle may not collect the tax that would otherwise be due under ORS 319.530 from a person operating a vehicle for which an emblem has been issued under this subsection.

Â Â Â Â Â  (7) If a person participating in a pilot program under this section ends the person's participation in the program prior to termination of the program, the person shall pay to the department any amount of the highway use fee established for the program under subsection (4) of this section that the person has not yet paid. The person shall return to the department any emblem issued to the person under subsection (6) of this section.

Â Â Â Â Â  (8) The department may terminate a pilot program at any time and may terminate participation by any particular person at any time. When a program is terminated or a person's participation is terminated by the department, the department shall collect any unpaid highway use fees established for the program under subsection (4) of this section.

Â Â Â Â Â  (9) The department may adopt any rules the department deems necessary for the implementation of this section, including but not limited to rules establishing methods of collecting highway use fees from program participants and rules establishing reporting requirements for participants.

Â Â Â Â Â  (10) The department may compensate participants in pilot programs established under this section.

Â Â Â Â Â  (11) In designing, implementing and evaluating pilot programs under this section, the department shall consider the recommendations of the task force created by section 2 of this 2001 Act. [2001 c.862 Â§3]

Â Â Â Â Â  Sec. 4. (1) The department may use moneys in the State Highway Fund for financing activities required to support the task force created by section 2 of this 2001 Act and the pilot programs established under section 3 of this 2001 Act.

Â Â Â Â Â  (2) The department may solicit and accept grants and assistance from the United States Government and its agencies and from any other source, public or private.

Â Â Â Â Â  (3) The department may accept gifts or donations of equipment necessary to carry out research and pilot programs under sections 2 and 3 of this 2001 Act. [2001 c.862 Â§4]

Â Â Â Â Â  Sec. 5. (1) Notwithstanding section 2 (8) of this 2001 Act, not later than September 30, 2002, the task force created by section 2 of this 2001 Act shall present a preliminary report to the Legislative Assembly on possible alternatives to the current system of taxing highway use through motor vehicle fuel taxes.

Â Â Â Â Â  (2) Not later than July 1, 2003, the Department of Transportation shall begin to implement pilot programs as authorized by section 3 of this 2001 Act. [2001 c.862 Â§5]

Â Â Â Â Â  Sec. 6. Sections 1 to 5 of this 2001 Act are repealed on January 2, 2010. [2001 c.862 Â§6]

Â Â Â Â Â  Note: Section 43, chapter 618, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 43. The Department of Transportation may vary any fee established under section 3, chapter 862, Oregon Laws 2001, to facilitate the maximum use of road capacity. [2003 c.618 Â§43]

(Cooperation and Assistance on Transportation Projects)

Â Â Â Â Â  184.668 Cooperation by other agencies issuing permits for transportation projects; technical assistance on land use decisions. (1) Each state agency that issues a permit or other governmental authorization necessary for the construction or siting of a transportation project undertaken by the Department of Transportation shall:

Â Â Â Â Â  (a) Upon request from the department, provide a list of applicable standards and criteria for the permit or other governmental authorization;

Â Â Â Â Â  (b) Upon request from the department, provide technical assistance concerning how to complete the permitting or other governmental authorization process in the most cost-effective and timely manner consistent with legal requirements administered by the agency; and

Â Â Â Â Â  (c) Within the authority and discretion otherwise afforded the agency by law, expedite review of, and the final decision on, the permit or other governmental authorization.

Â Â Â Â Â  (2) When a local land use decision concerning a transportation project undertaken by the department involves the application of statutes or rules that are administered by a state agency, upon request from the department the state agency shall provide technical assistance to the department concerning the application of the statute or rule to the transportation project. If a state agency provides technical assistance to the department under this subsection, upon request from the department the state agency shall participate in the local land use decision in order to place the substance of its assistance to the department on the record of the local proceeding. If the local land use decision is appealed, the department may request that the state agency participate in the appeal.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "State agency" or "agency" means:

Â Â Â Â Â  (A) The Department of Environmental Quality;

Â Â Â Â Â  (B) The Department of Land Conservation and Development;

Â Â Â Â Â  (C) The Department of State Lands;

Â Â Â Â Â  (D) The State Department of Agriculture;

Â Â Â Â Â  (E) The State Department of Fish and Wildlife;

Â Â Â Â Â  (F) The State Department of Geology and Mineral Industries;

Â Â Â Â Â  (G) The State Forestry Department; and

Â Â Â Â Â  (H) The State Parks and Recreation Department.

Â Â Â Â Â  (b) "Transportation project" has the meaning given that term in ORS 367.010. [2003 c.340 Â§1]

(Public Transit)

Â Â Â Â Â  184.670 Purpose of ORS 184.670 to 184.733. It is the purpose of ORS 184.675, 184.685 to 184.733 and this section:

Â Â Â Â Â  (1) To provide a means of state financial assistance and coordination to meet the state's most pressing mobility needs and to make transportation an effective and responsive force in achieving goals for social, economic and environmental development, and conservation of critical resources.

Â Â Â Â Â  (2) To foster the development of an integrated transportation system in which each component or mode, such as air, bus, rail or para-transit is encouraged to perform in a coordinated and complementary manner with other components or modes, and in balance with the public need and economic and social constraints.

Â Â Â Â Â  (3) To encourage more effective participation by the private sector in providing coordinated public transportation.

Â Â Â Â Â  (4) To provide for optimum and broader uses of federal funds as they become available.

Â Â Â Â Â  (5) To promote the continuation and development of privately owned intercity common carriers of passengers. [1977 c.230 Â§1]

Â Â Â Â Â  184.675 Definitions for ORS 184.670 to 184.733. As used in ORS 184.670 to 184.733, unless the context requires otherwise:

Â Â Â Â Â  (1) "Director" means Director of Transportation.

Â Â Â Â Â  (2) "Department" means the Department of Transportation.

Â Â Â Â Â  (3) "Operating agreement" means an agreement for the operation or maintenance on behalf of the Department of Transportation of all or part of a public transportation system, but does not include agreements by which the department provides only financial or technical assistance or transportation facilities or equipment and which do not control routes, rates or levels of service, or agreements under which such control is exercised by the federal government through the department.

Â Â Â Â Â  (4) "Public transportation system" means any form of passenger transportation system, whether or not for hire, including but not limited to air, rail, other fixed guideway, bus, jitney, taxi and dial-a-ride passenger transportation systems within, between and outside of urban and urbanized areas, and including related passenger terminal facilities and motor vehicle parking facilities.

Â Â Â Â Â  (5) "Person" means the United States or any state or any department or agency of any of the above, or any nonprofit corporation or entity or any other individual, corporation or entity, either public or private.

Â Â Â Â Â  (6) "Bus" means a motor vehicle designed for carrying 15 or more passengers, exclusive of the driver, and used for the transportation of persons.

Â Â Â Â Â  (7) "Public transportation entity" includes a city, county, transportation district, mass transit district, metropolitan service district, Indian tribe as defined in ORS 391.802 or private nonprofit corporation operating a public transportation system. [1969 c.599 Â§50; 1973 c.249 Â§23; 1977 c.230 Â§2; 1981 c.224 Â§1; 1989 c.171 Â§24; 1993 c.741 Â§15; 2003 c.751 Â§8]

Â Â Â Â Â  184.680 [1969 c.599 Â§Â§51,53; subsection (3) enacted by 1969 c.599 Â§53a; 1973 c.249 Â§24; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  184.685 Purpose of department. The Department of Transportation may conduct statewide coordinating, financing, planning, research and development of public transportation systems in this state to insure the most orderly, efficient and economical development of such systems. [1969 c.599 Â§57; 1973 c.249 Â§25; 1977 c.230 Â§7]

Â Â Â Â Â  184.689 Powers and duties of department. In order to carry out the purposes set forth in ORS 184.685, the Department of Transportation may:

Â Â Â Â Â  (1) Sue and be sued;

Â Â Â Â Â  (2) Acquire by purchase, lease, devise, gift or voluntary grant real and personal property or any interest therein, including access rights, and take, hold, possess and dispose of any such property or interest;

Â Â Â Â Â  (3) Conduct or carry out, subject to any other provision of law, field research, planning, financing, design, construction, acquisition, lease, preservation, or improvement of any public transportation system or any portion thereof, or provide for such activity by entering into agreements with any person or persons principally responsible for the operations of such public transportation system and possessing authority to enter into such agreement;

Â Â Â Â Â  (4) Enter into any other necessary agreements; employ agents, engineers, consultants and other persons as necessary and fix their compensation;

Â Â Â Â Â  (5) Construct, acquire, plan, design, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with any public transportation system;

Â Â Â Â Â  (6) Advise and assist in the formulation of overall public transportation policies and plans;

Â Â Â Â Â  (7) Make necessary studies and render technical assistance to local governments;

Â Â Â Â Â  (8) Participate in regulatory proceedings affecting public transportation;

Â Â Â Â Â  (9) Assist local government, private and nonprofit operators of passenger transportation systems in the planning, experimentation, financing, design, construction, acquisition, lease, preservation, improvement, operation and maintenance of public transportation systems. The assistance may include loans, grants, or the provision of equipment or facilities or any rights therein by sale, lease or grant, or special grants to the users of said systems;

Â Â Â Â Â  (10) Subject to the provisions of ORS 184.705, enter into operating agreements with any person;

Â Â Â Â Â  (11) Receive and disburse funds from or to any person under contractual terms or according to other authorized state or federal procedures. When more than one carrier provides similar services in the same or related areas or corridors pursuant to a certificate of public convenience and necessity, the department may select a provider of service on the basis of written proposals evaluated under criteria established by the Oregon Transportation Commission;

Â Â Â Â Â  (12) Perform any necessary planning, administration, review or other functions required to be performed by the state or any agency thereof in connection with the allocation and distribution to any person of federal funds pursuant to the Urban Mass Transportation Act of 1964, as amended, or any other federal funding program for public transportation systems; and

Â Â Â Â Â  (13) Negotiate with existing passenger carriers to preserve or coordinate transportation schedules to upgrade the existing system of intercity transportation. [1977 c.230 Â§9 (enacted in lieu of 184.700)]

Â Â Â Â Â  184.690 [1969 c.599 Â§Â§54,55; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  184.691 Public Transit Account; use of moneys. The Public Transit Account is established in the General Fund of the State Treasury. Except as otherwise provided by law, all moneys received by the Department of Transportation for public transit purposes, from whatever source, shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the department and shall be used for public transit purposes authorized by law. [1975 c.522 Â§6; 1977 c.230 Â§5; 1993 c.741 Â§16]

Â Â Â Â Â  184.695 [1969 c.599 Â§56; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  184.700 [1971 c.559 Â§2; 1973 c.249 Â§26; repealed by 1977 c.230 Â§8 (184.689 enacted in lieu of 184.700)]

Â Â Â Â Â  184.705 Operating agreements. (1) The Department of Transportation, in a manner determined by the Oregon Transportation Commission, may enter into operating agreements with any person. The agreements may include, but are not limited to, provisions with respect to:

Â Â Â Â Â  (a) Services to be rendered;

Â Â Â Â Â  (b) Routes to be served;

Â Â Â Â Â  (c) Schedules to be provided;

Â Â Â Â Â  (d) Compensation to be paid;

Â Â Â Â Â  (e) Equipment to be used;

Â Â Â Â Â  (f) Points to be served;

Â Â Â Â Â  (g) Terminals to be used;

Â Â Â Â Â  (h) Qualifications of operating employees;

Â Â Â Â Â  (i) Accounting and reporting procedures; and

Â Â Â Â Â  (j) Termination dates.

Â Â Â Â Â  (2) To the extent practicable the department shall enter into operating agreements with carriers authorized by the department to perform passenger transportation services pursuant to ORS 824.020 to 824.042 or ORS chapter 825. [1977 c.230 Â§13; 1989 c.171 Â§25; 1997 c.275 Â§1]

Â Â Â Â Â  184.710 When operating agreements prohibited. The Department of Transportation shall not enter into operating agreements with any person for service in competition with service being provided by a mass transit district or transportation district formed under ORS chapter 267 without the consent of such district. [1977 c.230 Â§15]

Â Â Â Â Â  184.715 [1977 c.230 Â§14; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  184.720 Criteria and standards for evaluation of projects. For the purpose of aiding the development of public transportation systems, the Department of Transportation shall establish criteria and standards for the evaluation of transportation projects considered for assistance under ORS 184.670, 184.675 and 184.685 to 184.733. [1977 c.230 Â§11]

Â Â Â Â Â  184.725 Rules. The Department of Transportation shall adopt such rules as are necessary to carry out the provisions of ORS 184.670, 184.675 and 184.685 to 184.733. [1977 c.230 Â§12]

Â Â Â Â Â  184.727 [1981 c.224 Â§3; repealed by 1989 c.867 Â§1]

(Public Transportation Development Program)

Â Â Â Â Â  184.730 Authority for public transportation development program. (1) In addition to the provisions of ORS 184.689, the Department of Transportation is authorized to institute a public transportation development program which may be financed by state, federal, local or other funds and may be operated in conjunction and cooperation with the federal government, metropolitan planning organizations, public and private employers, and public transportation entities.

Â Â Â Â Â  (2) The department may apply to the Federal Transit Administration or Federal Highway Administration of the United States Department of Transportation or other federal or state government agency for participation in any public transportation system development project.

Â Â Â Â Â  (3) The department may, with the assistance of the Oregon Department of Administrative Services or in cooperation with public transportation entities, or both, write specifications for and order public transportation equipment on behalf of any number of public transportation entities, to purchase real estate or to purchase, engineer, design, construct or lease public transportation structures and facilities under this program.

Â Â Â Â Â  (4) If federal funds are being used to finance any project under this program, the department shall secure assurance from the federal government of the availability and amount of federal financial assistance. The department may also secure obligations by the participating public transportation entities that they will manage and operate such public transportation equipment or facilities at the appropriate time and will supply local funding if such is being utilized.

Â Â Â Â Â  (5) Funding for projects under this section and ORS 184.733 may be with whatever percentage of federal, state or local funds that the Oregon Transportation Commission deems proper. In the event that the federal percentage is changed by legislation, the state and local percentage may be changed by action of the Oregon Transportation Commission.

Â Â Â Â Â  (6) In cooperation with metropolitan planning organizations, public and private employers, and public transportation entities, the department may develop transportation demand management projects, air quality improvement projects, demonstration projects, and planning and research projects. As used in this subsection:

Â Â Â Â Â  (a) Transportation demand management projects are measures to reduce traffic congestion and travel by single occupant automobiles including but not limited to carpool, vanpool, buspool, park-and-ride facilities, parking management, high occupancy vehicle lanes, bus bypass lanes, flexible hours of employment, work trip reduction programs and incentives to use public transportation.

Â Â Â Â Â  (b) Air quality improvement projects are measures to reduce vehicle emissions, including transportation demand management, development of alternative fuels including fueling stations, conversion of existing vehicles or replacement of existing vehicles with vehicles producing lower emissions, research into vehicles using alternative fuels and purchase of new vehicles by public transportation entities.

Â Â Â Â Â  (c) Demonstration projects show the merits of products, projects, transportation service designs or management techniques. Demonstration projects are of a limited duration. [1981 c.224 Â§4; 1989 c.867 Â§2; 1991 c.752 Â§14f; 1993 c.741 Â§17; 1995 c.79 Â§65]

Â Â Â Â Â  184.733 Department of Transportation Public Transportation Development Fund; use of fund; sources. (1) There is hereby established an account in the State Treasury, separate and distinct from the General Fund, to be known as the Department of Transportation Public Transportation Development Fund, which account is appropriated continuously for, and shall be used for, the purposes of ORS 184.730, developing and improving public transportation systems, acquiring transportation equipment and constructing facilities or participating with public transportation entities in the acquisition or construction of equipment or facilities. All interest, if any, shall inure to the benefit of the fund. In order to facilitate financing of the costs of transportation demand management projects, air quality improvement projects, demonstration projects, planning and research projects, acquisition or construction, the Department of Transportation may at any time, with Oregon Transportation Commission approval, draw on funds in this account for authorized purposes. The Director of Transportation may enter into written agreements with public transportation entities that commit the department to pay anticipated funds from the Department of Transportation Public Transportation Development Fund to public transportation entities for the purpose of financing the costs of acquisition and construction of transportation equipment and facilities, including servicing any obligations entered into by a public transportation entity to finance transportation equipment and facilities, which written agreements may provide for the remittance of such funds on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the agreements. Any such written agreement or commitment when executed by the director and accepted by a public transportation entity shall be solely conditioned upon actual funds available in the Department of Transportation Public Transportation Development Fund and shall be valid, binding and irrevocable in accordance with its terms.

Â Â Â Â Â  (2) The department may utilize moneys in the fund to purchase or lease new or rebuilt buses and other public transportation equipment, to purchase real estate or to purchase, lease or construct facilities for future sale to public transportation entities either for cash or by installment contract, but no installment contract shall be for more than five years and the balance shall bear interest at a rate indicated by the monthly earnings of the Oregon Short Term Investment Fund.

Â Â Â Â Â  (3) The department may take title to and delivery of buses, other public transportation equipment or facilities acquired or built pursuant to this program for eventual transfer to public transportation entities.

Â Â Â Â Â  (4) The department may from the amount appropriated to the Department of Transportation Public Transportation Development Fund deduct its costs of developing projects and administering the program authorized by this section and ORS 184.730.

Â Â Â Â Â  (5) All moneys received by the department from the sale of buses, other public transportation equipment, real estate or facilities shall be placed in the Department of Transportation Public Transportation Development Fund and subject to budgetary limitations, may be used for the acquisition of additional transportation equipment or facilities. [1981 c.224 Â§Â§5,6,7; 1989 c.867 Â§3; 1991 c.752 Â§14g; 1995 c.79 Â§66]

(Safe Routes to Schools)

Â Â Â Â Â  184.740 Safe Routes to Schools Fund. (1) The Safe Routes to Schools Fund is established separate and distinct from the General Fund. Interest earned by the Safe Routes to Schools Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Department of Transportation to implement a safe routes to schools program as described in ORS 184.741.

Â Â Â Â Â  (2) The department may apply for, accept, receive and disburse gifts, grants, donations and other moneys from the federal government or from any other source to carry out a safe routes to schools program. Moneys received by the department under this subsection shall be deposited in the Safe Routes to Schools Fund.

Â Â Â Â Â  (3) The department, in consultation with the Transportation Safety Committee, may award grants from the Safe Routes to Schools Fund to applicants who comply with criteria adopted by the department under ORS 184.741. [2005 c.484 Â§1]

Â Â Â Â Â  184.741 Safe routes to schools program; rules. (1) The Department of Transportation, in consultation with the Transportation Safety Committee, shall establish a safe routes to schools program to assist communities in identifying and reducing barriers and hazards to children walking or bicycling to and from school.

Â Â Â Â Â  (2) The department may provide the following kinds of assistance:

Â Â Â Â Â  (a) Grants;

Â Â Â Â Â  (b) Technical services and advice;

Â Â Â Â Â  (c) Public information and education; and

Â Â Â Â Â  (d) Evaluation and measurement of community programs.

Â Â Â Â Â  (3) If the department awards grants under this section:

Â Â Â Â Â  (a) The department shall award grants for all of the following:

Â Â Â Â Â  (A) Education;

Â Â Â Â Â  (B) Engineering; and

Â Â Â Â Â  (C) Enforcement;

Â Â Â Â Â  (b) No one grant is required to include moneys for all the components specified in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) The department shall adopt rules specifying criteria that will be used in awarding grants.

Â Â Â Â Â  (4) A city, county or school district that has developed or is preparing to develop a plan described in ORS 195.115 to reduce barriers and hazards to children walking or bicycling to and from school may apply to the department for assistance in developing or carrying out the plan. [2005 c.484 Â§2]

Â Â Â Â Â  184.750 [1971 c.319 Â§1; 1977 c.267 Â§1; 1977 c.661 Â§3; 1981 c.784 Â§19; 1985 c.740 Â§11; 1987 c.320 Â§144; 1989 c.116 Â§1; 1991 c.122 Â§6; 1991 c.402 Â§4; renumbered 409.010 in 1991]

Â Â Â Â Â  184.755 [1971 c.319 Â§2; 1977 c.267 Â§2; renumbered 409.100 in 1991]

Â Â Â Â Â  184.757 [1985 c.740 Â§2; 1987 c.60 Â§1; 1989 c.224 Â§12; 1989 c.834 Â§10; renumbered 409.410 in 1991]

Â Â Â Â Â  184.759 [1985 c.740 Â§3; 1987 c.60 Â§2; renumbered 409.420 in 1991]

Â Â Â Â Â  184.760 [1971 c.319 Â§3; 1977 c.267 Â§8; renumbered 409.130 in 1991]

Â Â Â Â Â  184.765 [Formerly 176.630; 1977 c.267 Â§10; renumbered 409.150 in 1991]

Â Â Â Â Â  184.767 [1977 c.267 Â§9; 1979 c.468 Â§28; renumbered 409.140 in 1991]

Â Â Â Â Â  184.770 [1971 c.319 Â§5; 1977 c.267 Â§12; renumbered 409.110 in 1991]

Â Â Â Â Â  184.773 [1977 c.267 Â§7; renumbered 409.120 in 1991]

Â Â Â Â Â  184.775 [1971 c.319 Â§6; 1977 c.267 Â§13; renumbered 409.160 in 1991]

Â Â Â Â Â  184.780 [1971 c.319 Â§9; subsection (2) enacted as 1977 c.267 Â§22; 1987 c.660 Â§16a; renumbered 409.040 in 1991]

Â Â Â Â Â  184.785 [1975 c.458 Â§Â§7,16; 1989 c.633 Â§5; renumbered 409.020 in 1991]

Â Â Â Â Â  184.787 [1977 c.267 Â§4; renumbered 409.050 in 1991]

Â Â Â Â Â  184.790 [1975 c.768 Â§Â§1,2; 1977 c.661 Â§4; renumbered 184.865]

Â Â Â Â Â  184.795 [1977 c.267 Â§14; renumbered 409.060 in 1991]

Â Â Â Â Â  184.800 [1977 c.267 Â§15; renumbered 409.070 in 1991]

Â Â Â Â Â  184.801 [1989 c.370 Â§1; renumbered 409.750 in 1991]

Â Â Â Â Â  184.802 [1985 c.211 Â§1; 1989 c.224 Â§13; 1989 c.370 Â§2; 1991 c.739 Â§21; renumbered 458.505 in 1991]

Â Â Â Â Â  184.803 [1987 c.522 Â§2; 1989 c.966 Â§4; 1991 c.739 Â§22; renumbered 458.510 in 1991]

Â Â Â Â Â  184.804 [1987 c.522 Â§3; 1989 c.224 Â§14; 1991 c.739 Â§23; renumbered 458.515 in 1991]

Â Â Â Â Â  184.805 [1971 c.401 Â§1; 1973 c.641 Â§1; 1989 c.834 Â§11; 1991 c.122 Â§7; renumbered 409.210 in 1991]

Â Â Â Â Â  184.807 [1983 c.588 Â§1; renumbered 409.220 in 1991]

Â Â Â Â Â  184.810 [1971 c.774 Â§15; 1989 c.51 Â§1; renumbered 409.250 in 1991]

Â Â Â Â Â  184.815 [1971 c.774 Â§14; 1989 c.50 Â§1; renumbered 409.260 in 1991]

Â Â Â Â Â  184.820 [1989 c.50 Â§2; renumbered 409.240 in 1991]

Â Â Â Â Â  184.830 [1971 c.650 Â§1; 1975 c.730 Â§1; 1977 c.267 Â§16; renumbered 409.310 in 1991]

Â Â Â Â Â  184.835 [1971 c.650 Â§3; 1975 c.730 Â§2; 1985 c.565 Â§22; renumbered 409.330 in 1991]

Â Â Â Â Â  184.840 [1971 c.650 Â§4; 1975 c.730 Â§3; renumbered 409.320 in 1991]

Â Â Â Â Â  184.860 [1977 c.661 Â§1; repealed 1981 c.784 Â§38]

Â Â Â Â Â  184.865 [Formerly 184.790; 1981 c.163 Â§1; 1981 c.784 Â§20; renumbered 410.090]

Â Â Â Â Â  184.870 [1977 c.779 Â§3; renumbered 443.205]

Â Â Â Â Â  184.875 [1977 c.779 Â§1; renumbered 443.215]

Â Â Â Â Â  184.880 [1977 c.779 Â§2; 1979 c.235 Â§1; renumbered 443.225]

Â Â Â Â Â  184.883 [Subsection (1) of 1987 Edition enacted as 1987 c.781 Â§1; subsection (2) of 1987 Edition enacted as 1987 c.780 Â§2; renumbered 409.710 in 1991]

Â Â Â Â Â  184.885 [1977 c.846 Â§1; 1981 c.357 Â§2; renumbered 108.610]

Â Â Â Â Â  184.890 [1977 c.846 Â§2; 1981 c.357 Â§3; renumbered 108.620]

Â Â Â Â Â  184.900 [1975 c.768 Â§3; 1977 c.661 Â§2; 1981 c.784 Â§17; renumbered 410.320]

Â Â Â Â Â  184.905 [1975 c.768 Â§4; 1977 c.891 Â§7; renumbered 410.330]

Â Â Â Â Â  184.910 [1975 c.768 Â§5; renumbered 410.340]

Â Â Â Â Â  184.915 [1975 c.768 Â§Â§6,7; repealed by 1977 c.661 Â§5]

Â Â Â Â Â  184.940 [1977 c.81 Â§5; renumbered 185.570]

_______________



Chapter 185

Chapter 185 Â Commissions for Disabled, Hispanic Affairs, Black Affairs, Women and Asian Affairs

2005 EDITION

STATE COMMISSIONS

EXECUTIVE BRANCH; ORGANIZATION

OREGON ADVOCACY COMMISSIONS OFFICE

185.005Â Â Â Â  Oregon Advocacy Commissions Office

185.010Â Â Â Â  Administrator of office

185.015Â Â Â Â  Rules

185.020Â Â Â Â  Assistance of Oregon Department of Administrative Services

185.025Â Â Â Â  Oregon Advocacy Commissions Office Account

OREGON DISABILITIES COMMISSION

(Generally)

185.110Â Â Â Â  Definitions for ORS 185.110 to 185.230

185.130Â Â Â Â  Oregon Disabilities Commission; qualifications

185.140Â Â Â Â  Advisory function

185.150Â Â Â Â  Duties

185.155Â Â Â Â  Monitoring of progress of institutions of higher education and colleges in eliminating barriers to access

185.170Â Â Â Â  Retaliation for legislative testimony prohibited

185.190Â Â Â Â  Meetings; quorum; duties of chairperson

185.200Â Â Â Â  Compensation and expenses

(Sign Language Interpreters)

185.225Â Â Â Â  Standards for sign language interpreters in public schools; rules

185.230Â Â Â Â  Contract to provide sign language interpreters for state agencies; fees

COMMISSION ON HISPANIC AFFAIRS

185.310Â Â Â Â  Policy

185.320Â Â Â Â  Commission on Hispanic Affairs; confirmation; term; officers; quorum; compensation and expenses

185.330Â Â Â Â  Duties

COMMISSION ON BLACK AFFAIRS

185.410Â Â Â Â  Policy

185.420Â Â Â Â  Commission on Black Affairs; confirmation; term; officers; quorum; compensation and expenses

185.430Â Â Â Â  Duties

COMMISSION FOR WOMEN

185.510Â Â Â Â  Policy; report

185.520Â Â Â Â  Commission for Women; confirmation; term; officers; meetings; funds

185.530Â Â Â Â  Special study committees

185.540Â Â Â Â  Duties

185.550Â Â Â Â  Compensation and expenses

185.560Â Â Â Â  Service contracts for child care information and referral

COMMISSION ON ASIAN AFFAIRS

185.610Â Â Â Â  Commission on Asian Affairs; confirmation; term; officers; quorum; compensation and expenses

185.620Â Â Â Â  Duties

185.625Â Â Â Â  Additional duties

OREGON ADVOCACY COMMISSIONS OFFICE

Â Â Â Â Â  185.005 Oregon Advocacy Commissions Office. The Oregon Advocacy Commissions Office is established to provide administrative support to:

Â Â Â Â Â  (1) The Commission on Hispanic Affairs;

Â Â Â Â Â  (2) The Commission on Black Affairs;

Â Â Â Â Â  (3) The Commission for Women; and

Â Â Â Â Â  (4) The Commission on Asian Affairs. [2005 c.818 Â§1]

Â Â Â Â Â  185.010 Administrator of office. (1) The Oregon Advocacy Commissions Office is under the supervision and control of an administrator, who is responsible for the performance of the duties, functions and powers of the office.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services shall establish the qualifications for and appoint the Administrator of the Oregon Advocacy Commissions Office. The Director of the Oregon Department of Administrative Services shall consult with the commissions served by the office before appointing the Administrator of the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (3) The Administrator of the Oregon Advocacy Commissions Office shall receive a salary as prescribed by law, or as prescribed by the Director of the Oregon Department of Administrative Services if a salary is not prescribed by law.

Â Â Â Â Â  (4) The Administrator of the Oregon Advocacy Commissions Office is in the unclassified service.

Â Â Â Â Â  (5) The Administrator of the Oregon Advocacy Commissions Office shall provide each commission served by the office with the administrative support needed by the commission to carry out the statutory duties of the commission. Subject to any applicable provisions of the State Personnel Relations Law, the administrator shall employ all persons necessary for the operation of the office, prescribe the duties of those employees and establish the compensation payable to those employees. [2005 c.818 Â§2]

Â Â Â Â Â  185.015 Rules. The Administrator of the Oregon Advocacy Commissions Office may adopt rules necessary for the administration of ORS 185.005 to 185.025. [2005 c.818 Â§3]

Â Â Â Â Â  185.020 Assistance of Oregon Department of Administrative Services. In performing powers and duties under ORS 185.005 to 185.025, the Oregon Advocacy Commissions Office may utilize the administrative assistance of the Oregon Department of Administrative Services. The office shall pay to the department a proportionate share of the cost of such administrative services, such share to be fixed by biennial negotiation between the office and the department. [2005 c.818 Â§4]

Â Â Â Â Â  185.025 Oregon Advocacy Commissions Office Account. (1) The Oregon Advocacy Commissions Office Account is established in the General Fund of the State Treasury. The account consists of the moneys received by the Oregon Advocacy Commissions Office, or by the commissions served by the office, other than moneys appropriated to the office by the Legislative Assembly. All moneys in the account are appropriated continuously to the office, and may be used by the office only for the commission to which the contribution was made and for the purposes for which the contributions were made.

Â Â Â Â Â  (2) The Oregon Advocacy Commissions Office, and the commissions served by the office, may accept contributions of funds and assistance from the United States, agencies of the United States or any other source, public or private, and agree to conditions on receiving the funds or assistance. Any funds received under this section must be deposited in the Oregon Advocacy Commissions Office Account. [2005 c.818 Â§5]

OREGON DISABILITIES COMMISSION

(Generally)

Â Â Â Â Â  185.110 Definitions for ORS 185.110 to 185.230. As used in ORS 185.110 to 185.230, unless the context requires otherwise:

Â Â Â Â Â  (1) "Advocate self-help group" means any organized group of individuals with disabilities who have joined together for purposes of informing the public of their needs and obtaining resources, services and benefits for their membership.

Â Â Â Â Â  (2) "Consumer" means an individual with a disability, or a parent or legal guardian, other than the State of Oregon, of an individual with a disability, who utilizes the services made available by public and private organizations which serve individuals with disabilities.

Â Â Â Â Â  (3) "Disabled individual" means anyone who:

Â Â Â Â Â  (a) Has a physical or mental impairment which substantially limits one or more of the individual's major life activities;

Â Â Â Â Â  (b) Has a record of such impairment; or

Â Â Â Â Â  (c) Is regarded as having such an impairment.

Â Â Â Â Â  (4) "Sign language interpreter" means a person who is readily able to communicate with a hard-of-hearing person, translate proceedings or conversations and accurately repeat and translate the statements of a hard-of-hearing person. [1983 c.726 Â§1; 1989 c.224 Â§15; 1991 c.365 Â§1; 2005 c.663 Â§13]

Â Â Â Â Â  185.120 [1983 c.726 Â§2; 1989 c.224 Â§16; 1989 c.657 Â§1; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.130 Oregon Disabilities Commission; qualifications. (1) The Oregon Disabilities Commission is created within the Department of Human Services. The commission consists of 15 members appointed by the Governor for not more than two consecutive three-year terms.

Â Â Â Â Â  (2) Prior to making appointments, the Governor shall request and consider recommendations from advocate self-help groups and other interested public and private agencies.

Â Â Â Â Â  (3) The membership of the commission shall be composed of members broadly representative of major public and private agencies who are experienced in or have demonstrated particular interest in the special needs of individuals with disabilities and consumers. Appointments shall be made with considerations given to geographic representation and a majority shall be individuals with disabilities as defined in ORS 185.110 (3). [1983 c.726 Â§3; 1987 c.80 Â§1; 1989 c.224 Â§17; 2005 c.663 Â§7]

Â Â Â Â Â  185.140 Advisory function. (1) The Oregon Disabilities Commission shall:

Â Â Â Â Â  (a) Advise the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on services and resources needed to serve disabled individuals and recommend action by the Governor, the Legislative Assembly, state agencies, other governmental entities and the private sector appropriate to meet such needs.

Â Â Â Â Â  (b) Advise the Governor, state and local elected officials and managers of public and private firms and agencies on issues related to achieving full economic, social, legal and political equity for individuals with disabilities.

Â Â Â Â Â  (2) The commission in no way shall impinge upon the authority or responsibilities of any other existing or duly appointed commissions, boards, councils or committees. The commission shall act as a coordinating link between and among public and private organizations serving disabled individuals. [1983 c.726 Â§Â§4, 8(2); 1989 c.224 Â§18; 1989 c.470 Â§3; 1989 c.657 Â§2]

Â Â Â Â Â  185.150 Duties. The duties of the Oregon Disabilities Commission may include:

Â Â Â Â Â  (1) Identifying and hearing the concerns of individuals with disabilities;

Â Â Â Â Â  (2) Publicizing the needs and concerns of individuals with disabilities as they relate to the full achievement of economic, social, legal and political equity;

Â Â Â Â Â  (3) Advising the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on how state services for individuals with disabilities might be improved or better coordinated to meet the needs of the individuals with disabilities;

Â Â Â Â Â  (4) Advising local government agencies on matters which affect individuals with disabilities;

Â Â Â Â Â  (5) Submitting a report of commission activities and recommendations to the Governor at least annually, and to the Legislative Assembly at least biennially and nominating qualified individuals with disabilities for appointment to boards, commissions and policy level management and professional positions;

Â Â Â Â Â  (6) Studying and reporting on state agency programs and budgets that affect individuals with disabilities;

Â Â Â Â Â  (7) Informing individuals with disabilities where they may obtain assistance in rehabilitation and employment and about laws prohibiting discrimination in employment as a result of disability;

Â Â Â Â Â  (8) Cooperating with and assisting other interest groups in rehabilitation and employment of individuals with disabilities and encouraging public and private employers to undertake affirmative action to assure equitable employment of individuals with disabilities;

Â Â Â Â Â  (9) Giving impetus and assistance to local community committees and fostering a more equitable climate for rehabilitation and equitable employment of individuals with disabilities;

Â Â Â Â Â  (10) Promoting a continuous program of information and education to employers and the general public so they are aware of and sensitive to the needs and desires of individuals with disabilities for equitable education and training that will assure individuals with disabilities of their full vocational potentials;

Â Â Â Â Â  (11) Promoting a continuous information program for placement of individuals with disabilities in suitable employment; and

Â Â Â Â Â  (12) Coordinating and executing programs of the President's Committee on Employment of the Handicapped, if any, and participating with other groups in sponsoring suitable public recognition programs for individuals with disabilities. [1983 c.726 Â§5; 1989 c.47 Â§1; 1989 c.224 Â§19; 1989 c.470 Â§4; 1989 c.657 Â§3; 2005 c.663 Â§8]

Â Â Â Â Â  185.155 Monitoring of progress of institutions of higher education and colleges in eliminating barriers to access. The Oregon Disabilities Commission shall monitor the progress of each institution or college in accomplishing the elimination of barriers to access and shall be consulted if access needs and priorities determined by the physical access committee are significantly revised. The commission may recommend revision if the commission believes the needs or priorities, or both, should be changed. [1991 c.935 Â§4]

Â Â Â Â Â  Note: 185.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 185 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  185.160 [1983 c.726 Â§6; 1989 c.224 Â§20; 2001 c.716 Â§21; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.165 [1991 c.748 Â§3; repealed by 2001 c.716 Â§30]

Â Â Â Â Â  185.170 Retaliation for legislative testimony prohibited. No employer shall retaliate against any employee member of the Oregon Disabilities Commission for any testimony given by the member of the commission before the Legislative Assembly or a legislative committee. [1983 c.726 Â§7; 1989 c.224 Â§21]

Â Â Â Â Â  185.180 [1983 c.726 Â§Â§8(1), 9; 1989 c.47 Â§2; 1989 c.224 Â§22; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.190 Meetings; quorum; duties of chairperson. The Oregon Disabilities Commission shall meet at a place, date and hour determined by the commission. The commission shall meet at other times and places specified by the call of the chairperson or a majority of the members of the commission. A majority of the members of the commission constitutes a quorum for the transaction of business. The chairperson shall exercise powers necessary for the performance of the functions of the office of the chairperson as determined by the commission. [1983 c.726 Â§10; 1985 c.184 Â§3; 1987 c.80 Â§2; 1989 c.224 Â§23; 1999 c.26 Â§1]

Â Â Â Â Â  185.200 Compensation and expenses. Members of the Oregon Disabilities Commission shall receive compensation and expenses as provided in ORS 292.495. Travel and per diem for state employees shall be compensated by the commission. [1983 c.726 Â§11; 1989 c.224 Â§24]

(Sign Language Interpreters)

Â Â Â Â Â  185.220 [1991 c.365 Â§3; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.225 Standards for sign language interpreters in public schools; rules. The State Board of Education shall adopt by rule standards for sign language interpreters for the deaf and hard-of-hearing in the public schools. In developing the standards, the state board shall consult with the advisory committee created under ORS 410.740 and the Director of Human Services. [1991 c.365 Â§4; 2005 c.663 Â§9]

Â Â Â Â Â  185.230 Contract to provide sign language interpreters for state agencies; fees. (1) Any public agency may contract with the Department of Human Services for the coordination and provision of sign language interpreter services.

Â Â Â Â Â  (2) From funds available under subsection (1) of this section, the department shall contract with certified sign language interpreters to provide, for a fee established by rule of the department, sign language interpretation services to public agencies with whom the department has a contract for such services. [1991 c.748 Â§2; 2005 c.663 Â§10]

COMMISSION ON HISPANIC AFFAIRS

Â Â Â Â Â  185.310 Policy. (1) It is declared to be the policy and intent of the Legislative Assembly that the Commission on Hispanic Affairs is created to work for the implementation and establishment of economic, social, legal and political equality for Hispanics in Oregon.

Â Â Â Â Â  (2) The commission shall make recommendations to the Governor and shall report to each regular session of the Legislative Assembly. [1983 c.132 Â§1]

Â Â Â Â Â  185.320 Commission on Hispanic Affairs; confirmation; term; officers; quorum; compensation and expenses. (1) The Commission on Hispanic Affairs shall be comprised of 11 members, to include two representatives from the Legislative Assembly, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives. Nine members shall be appointed by the Governor and confirmed by the Senate pursuant to section 4, Article III, Oregon Constitution. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) Members appointed by the Governor shall serve three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The commission members shall elect a chairperson and vice chairperson.

Â Â Â Â Â  (4) A majority of the members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (5) Appointments to the commission shall be made to ensure representation of Hispanics in Oregon.

Â Â Â Â Â  (6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1983 c.132 Â§2; 1987 c.879 Â§6; 1991 c.643 Â§34; 2005 c.818 Â§6]

Â Â Â Â Â  185.330 Duties. In carrying out the duties of ORS 185.310 to 185.330, the Commission on Hispanic Affairs shall:

Â Â Â Â Â  (1) Monitor existing programs and legislation designed to meet the needs of the Hispanic population.

Â Â Â Â Â  (2) Identify and research problem areas and issues affecting the Hispanic community and recommend actions to the Governor and the Legislative Assembly, including recommendations on legislative programs.

Â Â Â Â Â  (3) Maintain a liaison between the Hispanic community and government entities.

Â Â Â Â Â  (4) Encourage Hispanic representation on state boards and commissions. [1983 c.132 Â§3]

Â Â Â Â Â  185.340 [1983 c.132 Â§4; repealed by 2005 c.818 Â§10]

Â Â Â Â Â  185.350 [2001 c.716 Â§6; repealed by 2005 c.818 Â§10]

COMMISSION ON BLACK AFFAIRS

Â Â Â Â Â  185.410 Policy. (1) It is declared to be the policy and intent of the Legislative Assembly that the Commission on Black Affairs is created to work for the implementation and establishment of economic, social, legal and political equality for blacks in Oregon.

Â Â Â Â Â  (2) The commission shall make recommendations to the Governor and shall report to each regular session of the Legislative Assembly. [1983 c.161 Â§1]

Â Â Â Â Â  185.420 Commission on Black Affairs; confirmation; term; officers; quorum; compensation and expenses. (1) The Commission on Black Affairs shall be comprised of 11 members, to include two representatives from the Legislative Assembly, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives. Nine members shall be appointed by the Governor and confirmed by the Senate pursuant to section 4, Article III, Oregon Constitution. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) Members appointed by the Governor shall serve three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The commission members shall elect a chairperson and vice chairperson.

Â Â Â Â Â  (4) A majority of the members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (5) Appointments to the commission shall be made to ensure representation of blacks in Oregon.

Â Â Â Â Â  (6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1983 c.161 Â§2; 1987 c.879 Â§7; 1991 c.643 Â§35; 2005 c.818 Â§7]

Â Â Â Â Â  185.430 Duties. In carrying out the duties of ORS 185.410 to 185.430, the Commission on Black Affairs shall:

Â Â Â Â Â  (1) Monitor existing programs and legislation designed to meet the needs of the black population.

Â Â Â Â Â  (2) Identify and research problem areas and issues affecting the black community and recommend actions to the Governor and the Legislative Assembly, including recommendations on legislative programs.

Â Â Â Â Â  (3) Maintain a liaison between the black community and government entities.

Â Â Â Â Â  (4) Encourage black representation on state boards and commissions. [1983 c.161 Â§3]

Â Â Â Â Â  185.440 [1983 c.161 Â§4; repealed by 2005 c.818 Â§10]

Â Â Â Â Â  185.450 [2001 c.716 Â§8; repealed by 2005 c.818 Â§10]

COMMISSION FOR WOMEN

Â Â Â Â Â  185.510 Policy; report. (1) It is declared to be the policy and intent of the Legislative Assembly that the Commission for Women is created to work for the implementation and establishment of economic, social, legal and political equality for women and to maintain a continuing assessment of the issues and needs confronting women in Oregon.

Â Â Â Â Â  (2) The commission shall submit to the Governor at the commencement of each biennium a report containing the concerns and issues confronting the women of Oregon which have been identified pursuant to the terms of ORS 185.510 to 185.550 and further identifying the programs, projects and activities which the commission will undertake regarding those issues. [1983 c.105 Â§1]

Â Â Â Â Â  185.520 Commission for Women; confirmation; term; officers; meetings; funds. (1) The membership of the Commission for Women shall be comprised of 11 members, to include two representatives from the Legislative Assembly, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives. Nine members shall be appointed by the Governor and confirmed by the Senate pursuant to section 4, Article III, Oregon Constitution. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) Members appointed by the Governor shall serve for three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The Governor shall designate the chairperson of the commission to serve for a term of one year.

Â Â Â Â Â  (4) Members shall meet at the call of the chairperson not less than three times annually.

Â Â Â Â Â  (5) Consistent with Oregon law, the commission may receive and accept funds for purposes consistent with the creation of the commission. [1983 c.105 Â§2; 2005 c.818 Â§7a]

Â Â Â Â Â  185.530 Special study committees. (1) The commission may establish ad hoc committees to study specific areas and make periodic reports to the commission.

Â Â Â Â Â  (2) The chairpersons of such ad hoc committees shall be appointed by the chairperson of the commission, subject to approval by the commission.

Â Â Â Â Â  (3) Membership on ad hoc committees shall not be limited to members of the commission.

Â Â Â Â Â  (4) The period during which an ad hoc committee may function shall be determined at the time of its creation by the commission according to the nature of the study and project undertaken.

Â Â Â Â Â  (5) Members of the ad hoc committees shall be designated as consultants to the full commission. [1983 c.105 Â§3; 1995 c.79 Â§67]

Â Â Â Â Â  185.540 Duties. The Commission for Women shall:

Â Â Â Â Â  (1)(a) Analyze the legal status of women and men under the laws of Oregon relating to civil rights, contracts, income, property and the family in order to assure full equality and treatment under the law;

Â Â Â Â Â  (b) Monitor the implementation of laws affecting the legal rights and duties of women; and

Â Â Â Â Â  (c) Educate women about their legal rights and responsibilities under the law.

Â Â Â Â Â  (2)(a) Work for equal opportunity and treatment for women in employment through an analysis of the employment policies and practices of employers, both public and private;

Â Â Â Â Â  (b) Evaluate the development of methods to assure fuller employment options for women including nontraditional job opportunities, child care, job sharing and flextime and part-time employment; and

Â Â Â Â Â  (c) Examine methods to develop greater employment opportunities and potentials for women with particular consideration for the needs of minority women, older women, rural women and displaced homemakers.

Â Â Â Â Â  (3)(a) Evaluate the progress of providing equality of educational opportunities for women in Oregon as mandated by state and federal law;

Â Â Â Â Â  (b) Assist efforts to inform women about nontraditional educational and employment opportunities; and

Â Â Â Â Â  (c) Promote the elimination of sexist and racist barriers in the educational process, such as staffing patterns, teacher training, curriculum and textbook selection.

Â Â Â Â Â  (4)(a) Encourage women to pursue a variety of roles in life, both in the community and in the family;

Â Â Â Â Â  (b) Promote the full recognition of the contributions of women whether in the home, as volunteers in the community or in the labor market;

Â Â Â Â Â  (c) Promote the valuation of work within the home at a level comparable with work outside the home; and

Â Â Â Â Â  (d) Investigate family relationships which are detrimental to women and to the development of productive family life.

Â Â Â Â Â  (5) Encourage and recommend women to serve on appointive boards and commissions and encourage them to seek elective office.

Â Â Â Â Â  (6) Identify and address issues which may be unique to special categories of women including minority women, juvenile women, older women, rural women and displaced homemakers. [1983 c.105 Â§5; 1995 c.79 Â§68; 1995 c.278 Â§29]

Â Â Â Â Â  185.550 Compensation and expenses. (1) Members of the Commission for Women who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (2) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1983 c.105 Â§4; 1987 c.879 Â§8; 1991 c.643 Â§36; 2005 c.818 Â§8]

Â Â Â Â Â  185.560 Service contracts for child care information and referral. (1) The Commission for Women may enter into service contracts on a competitive bid basis to public and private agencies, organizations and individuals for the purpose of establishing and operating community child care program information and referral services.

Â Â Â Â Â  (2) The commission shall receive, evaluate and approve contract proposals pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) Contract proposals shall be in such form and contain such information as the commission shall specify.

Â Â Â Â Â  (4) As used in this section, "child care program" means a publicly funded or privately operated program providing care of a child for a portion of the day, but less than 24 hours, outside of the child's own home, but does not include any program whose primary component is psychiatric treatment. [1985 c.462 Â§1; 1995 c.278 Â§30]

Â Â Â Â Â  185.570 [Formerly 184.940; repealed by 2005 c.818 Â§10]

COMMISSION ON ASIAN AFFAIRS

Â Â Â Â Â  185.610 Commission on Asian Affairs; confirmation; term; officers; quorum; compensation and expenses. (1) The Commission on Asian Affairs is created. The commission has 11 members. Nine of the 11 members shall be appointed by the Governor, subject to confirmation by the Senate under ORS 171.562 and 171.565. The President of the Senate shall appoint one Senator as a member of the commission, and the Speaker of the House of Representatives shall appoint one Representative as a member of the commission. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) The term of office is three years. Appointments to fill a vacancy for an unexpired term shall be made by the person who made the original appointment.

Â Â Â Â Â  (3) The commission shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

Â Â Â Â Â  (4) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) Appointments to the commission shall be made to ensure ethnic representation of Asian Americans in Oregon.

Â Â Â Â Â  (6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1995 c.665 Â§1; 1999 c.493 Â§2; 2005 c.233 Â§1; 2005 c.818 Â§9]

Â Â Â Â Â  185.620 Duties. (1) The Commission on Asian Affairs shall:

Â Â Â Â Â  (a) Encourage the economic development of Asian Americans within this state.

Â Â Â Â Â  (b) Establish an Asian Affairs Network to facilitate the work of the commission.

Â Â Â Â Â  (c) Identify and examine the needs of Asian American residents of this state.

Â Â Â Â Â  (d) Compile information relating to services available to Asian American residents of this state, including but not limited to education and training programs, work programs, dispute resolution programs, trade opportunities, housing programs, health programs, mental health programs including alcohol and drug services, and welfare programs from local, state and federal sources and through private agencies.

Â Â Â Â Â  (e) Develop and sponsor programs in cooperation with Asian American groups and organizations to inform Asian American residents of this state of services available to them.

Â Â Â Â Â  (f) Assess all programs of state agencies operating for the benefit of Asian American residents of this state and make recommendations to the appropriate agencies for the improvement of those programs.

Â Â Â Â Â  (g) Submit to the Governor at the beginning of each biennium a report that describes the needs of Asian Americans identified under paragraph (c) of this subsection and that specifies the programs, projects and activities that the commission will undertake regarding those needs.

Â Â Â Â Â  (2) As used in this section, "Asian American" means a resident of the United States who is of Asian ancestry. [1995 c.665 Â§2; 1999 c.493 Â§3; 1999 c.690 Â§2; 2003 c.244 Â§1; 2005 c.233 Â§2]

Â Â Â Â Â  185.625 Additional duties. The Legislative Assembly declares that the Commission on Asian Affairs shall work for the implementation and establishment of economic, social, legal and political equality for Asian Americans in this state and to maintain a continuing assessment of the issues and needs confronting Asian Americans in this state. [1999 c.493 Â§1]

Â Â Â Â Â  185.630 [1995 c.665 Â§3; repealed by 2005 c.818 Â§10]

Â Â Â Â Â  185.640 [1995 c.665 Â§4; repealed by 2005 c.818 Â§10]

_______________



Chapter 186

Chapter 186  State Emblems; State Boundary

2005 EDITION

TITLE 19

MISCELLANEOUS MATTERS RELATED TO GOVERNMENT AND PUBLIC AFFAIRS

Chapter     186.     State Emblems; State Boundary

187.     Holidays; Standard of Time; Commemorations

188.     Congressional and Legislative Districts; Reapportionment

190.     Cooperation of Governmental Units; State Census; Arbitration

191.     United States' Surveys

192.     Records; Public Reports and Meetings

193.     Legal Notices

194.     Notaries Public

195.     Local Government Planning Coordination

196.     Columbia River Gorge; Ocean Resource Planning; Wetlands; Removal and                              Fill

197.     Comprehensive Land Use Planning Coordination

198.     Special Districts Generally

199.     Local Government Boundary Commissions; City-County Consolidation

200.     Disadvantaged, Minority, Women and Emerging Small Business Enterprises

_______________

Chapter 186  State Emblems; State Boundary

2005 EDITION

STATE EMBLEMS; STATE BOUNDARY

MISCELLANEOUS MATTERS

STATE EMBLEMS

186.010     State flag; official colors

186.020     Description of state seal

186.023     Improper use of state seal

186.025     Injunction and civil penalties for improper use of seal; notice; hearing; judicial review

186.030     Record of description

186.040     State motto

186.110     State flag to be displayed on public buildings

186.120     Payment of expenses incurred in displaying flag

186.130     Champoeg Historical Pageant as official statehood pageant

STATE BOUNDARY COMPACT

186.510     Oregon-Washington Columbia River Boundary Compact adopted

186.520     Compact provisions

CROSS-REFERENCES

Beaver declared to be official animal, SJR 1 (1969)

Chinook salmon declared to be official fish, SJR 26 (1961)

Douglas fir declared to be official tree, HCR 5 (1939)

Hazelnut recognized as official nut, SCR 5 (1989)

Metasequoia declared to be official fossil, HJR 3 (2005)

Milk recognized as and designated to be official beverage, SJR 8 (1997)

Miss Oregon designated to be official hostess, HCR 6 (1969)

Oregon grape declared to be official flower, SCR 4 (1899)

Oregon Triton declared to be official shell, HCR 9 (1989)

Pacific golden chanterelle recognized as and designated to be official mushroom, HJR 68 (1999)

Pear declared to be official fruit, HJR 8 (2005)

Portland Trail Blazers of 1990-1991 declared to be official team, HCR 10 (1991)

Square dance declared to be official dance, SCR (1977)

Sunstone declared to be official gemstone, HJR 4 (1987)

Swallowtail butterfly declared to be official insect, SCR 6 (1979)

Thunderegg declared to be official rock, SJR 18 (1965)

Western meadowlark declared to be official bird by gubernatorial proclamation (1927)

STATE EMBLEMS

186.010 State flag; official colors. (1) A state flag is adopted to be used on all occasions when the state is officially and publicly represented, with the privilege of use by all citizens upon such occasions as may be fitting and appropriate. It shall bear on one side on a navy blue field the state escutcheon in gold, supported by 33 gold stars and bearing above the escutcheon the words "State of Oregon" in gold and below the escutcheon the figures "1859" in gold, and on the other side on a navy blue field a representation of the beaver in gold.

(2) The official colors of the State of Oregon are navy blue and gold. [Amended by 1959 c.120 §1]

186.020 Description of state seal. The description of the seal of the State of Oregon shall be an escutcheon, supported by 33 stars, and divided by an ordinary, with the inscription, "The Union." In chief  mountains, an elk with branching antlers, a wagon, the Pacific Ocean, on which there are a British man-of-war departing and an American steamer arriving. The second  quartering with a sheaf, plow and a pickax. Crest  The American eagle. Legend  State of Oregon, 1859.

186.023 Improper use of state seal. (1) Except as authorized by the Secretary of State, no person shall knowingly use any device, or possess any device capable of such use, to emboss upon a document the seal of the State of Oregon described in ORS 186.020.

(2) No person shall use any reproduction of the seal of the State of Oregon:

(a) In any manner falsely implying official indorsement or sponsorship by the State of Oregon or any of its agencies of any product, business, service or other activity; or

(b) In any manner that subjects or exposes the seal of the State of Oregon to ridicule, debasement or infamy. [1983 c.325 §1]

186.025 Injunction and civil penalties for improper use of seal; notice; hearing; judicial review. (1) In addition to any other liability or penalty provided by law, the Secretary of State may do one or both of the following:

(a) Petition the circuit court to enjoin violation of ORS 186.023; or

(b) Pursuant to a hearing, issue an order imposing a civil penalty upon a person for any violation of ORS 186.023.

(2) A civil penalty may only be imposed under this section pursuant to ORS 183.745.

(3) The Secretary of State may assess a civil penalty under this section not exceeding $500. The Secretary of State may remit or reduce any penalty imposed under this section upon such terms and conditions as the Secretary of State considers proper and consistent with the protection of the integrity of the seal of the State of Oregon. In imposing any penalty under this section, the Secretary of State shall consider the following factors:

(a) Prior violations, if any, of the person under ORS 186.023;

(b) The economic and financial conditions of the person; and

(c) Whether and to what extent the seal or reproduction thereof was used or possessed for deceptive or fraudulent purposes.

(4) In any judicial review of civil penalties imposed under this section, the court, in its discretion, may reduce the penalty.

(5) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1983 c.325 §2; 1989 c.706 §9; 1991 c.734 §10]

186.030 Record of description. The description in writing of the seal of this state shall be deposited and recorded in the office of the Secretary of State, and shall remain a public record.

186.040 State motto. The motto of the State of Oregon is "Alis Volat Propriis," translated from Latin as "She Flies With Her Own Wings." [1957 c.355 §1; 1987 c.848 §1]

186.110 State flag to be displayed on public buildings. (1) The person or body having custody of each public building shall procure an Oregon State flag of suitable size and shall cause the Oregon State flag to be displayed with the United States flag upon or near such public building during the hours when the United States flag is customarily displayed, except in unsuitable weather, and at such other times as seems proper.

(2) As used in this section, "public building" means:

(a) State institutions.

(b) All other state buildings upon which the Oregon Department of Administrative Services determines it is suitable to display the Oregon State flag.

(c) County courthouses. [1953 c.474 §§1,2]

186.120 Payment of expenses incurred in displaying flag. The necessary funds to defray the expenses incurred for such flags and for poles and appliances necessary in connection therewith and for the care thereof shall be paid out of the funds available for the care and maintenance of the public building. [1953 c.474 §3]

186.130 Champoeg Historical Pageant as official statehood pageant. (1) The Champoeg Historical Pageant is proclaimed to be the official pageant of Oregon statehood.

(2) The State Parks and Recreation Department shall encourage the further development of the pageant and promote increased attendance at its performances. [1987 c.831 §2; 1989 c.904 §51]

STATE BOUNDARY COMPACT

186.510 Oregon-Washington Columbia River Boundary Compact adopted. The Legislative Assembly of the State of Oregon hereby ratifies the Oregon-Washington Columbia River Boundary Compact set forth in ORS 186.520, and the provisions of such compact hereby are declared to be the law of this state upon such compact becoming operative as provided in Article III of the compact. [1957 c.94 §1]

186.520 Compact provisions. The provisions of the Oregon-Washington Columbia River Boundary Compact are as follows:

______________________________________________________________________________

ARTICLE I.

PURPOSE

The boundary between the States of Oregon and Washington along the course of the Columbia River has not been easy to ascertain because of changes in the main channel of the river with a result that a state of confusion and dispute exists and the enforcement and administration of the laws of the two states has been rendered difficult.

The purpose of this compact is to fix with precision by reference to stations of longitude and latitude the boundary between the States of Oregon and Washington from one marine league due west of the mouth of the Columbia River to the most easterly point at which the 46th parallel of north latitude crosses said river, at which point the river ceases to form the boundary between the two states.

ARTICLE II.

DESCRIPTION

The boundary between the States of Oregon and Washington from one marine league due west of the mouth of the Columbia River to the point at which the last described point number of the boundary as herein determined meets the 46th parallel of north latitude at 118° 59´10˝.12 of the west longitude shall be as follows:

Beginning one marine league at sea off the mouth of the Columbia River at north latitude 46°15´00˝ .00; running thence due east to point number 1 of this description, which point is at north latitude 46°15´00˝ .00, west longitude 124°05´00˝.00; thence from point number 1 continuing upstream in the channel of the Columbia River by a series of straight lines connecting the following numbered and described points in consecutive order.

Point           North                     West

Number      Latitude               Longitude

1        46°15´00˝.00         124°05´00˝.00

2        46°15´51˝.00         124°02´02˝.75

3        46°16´17˝.00         124°01´45˝.80

4        46°16´59˝.50         124°02´14˝.40

5        46°17´28˝.00         124°02´07˝.00

6        46°17´33˝.25         124°01´12˝.25

7        46°16´41˝.50         124°00´00˝.00

8        46°16´03˝.00         123°58´11˝.80

9        46°14´19˝.80         123°55´42˝.00

10        46°14´06˝.00         123°52´14˝.50

11        46°16´09˝.50         123°44´20˝.50

12        46°15´01˝.00         123°41´12˝.70

13        46°15´33˝.30         123°38´52˝.80

14        46°15´23˝.90         123°35´05˝.00

15        46°15´38˝.00         123°32´23˝.00

16        46°16´14˝.60         123°30´00˝.00

17        46°15´46˝.70         123°27´51˝.40

18        46°14´23˝.50         123°25´51˝.60

19        46°13´10˝.50         123°25´20˝.50

20        46°11´29˝.00         123°25´43˝.60

21        46°10´47˝.80         123°25´38˝.00

22        46°09´01˝.00         123°23´21˝.50

23        46°08´33˝.00         123°18´45˝.60

24        46°09´04˝.50         123°15´47˝.20

25        46°10´00˝.00         123°13´51˝.20

26        46°11´20˝.80         123°09´55˝.50

27        46°11´11˝.30         123°07´10˝.90

28        46°09´40˝.00         123°04´23˝.50

29        46°09´24˝.00         123°03´22˝.40

30        46°08´38˝.40         123°02´00˝.00

31        46°08´06˝.00         123°00´16˝.00

32        46°06´20˝.02         122°57´44˝.28

33        46°06´17˝.36         122°57´38˝.295

Description of Location of Point Number 33: A point on the center line of the Longview Bridge at center of main span.

34        46°06´14˝.71         122°57´32˝.31

35        46°05´02˝.70         122°54´11˝.00

36        46°03´37˝.50         122°52´59˝.50

37        46°01´53˝.50         122°52´35˝.50

38        46°00´52˝.25         122°51´17˝.20

39        45°58´52˝.00         122°50´11˝.80

40        45°57´40˝.00         122°48´46˝.80

41        45°55´57˝.00         122°48´18˝.00

42        45°54´47˝.00         122°48´36˝.75

43        45°53´05˝.00         122°47´48˝.30

44        45°52´06˝.00         122°47´01˝.50

45        45°50´40˝.00         122°47´04˝.50

46        45°49´31˝.20         122°47´41˝.00

47        45°48´37˝.00         122°47´40˝.00

48        45°46´51˝.00         122°46´06˝.30

49        45°45´34˝.20         122°45´37˝.00

50        45°44´04˝.70         122°45´32˝.00

51        45°42´05˝.00         122°46´16˝.00

52        45°40´50˝.80         122°46´24˝.00

53        45°39´26˝.75         122°45´46˝.00

54        45°38´40˝.00         122°44´13˝.00

55        45°38´17˝.00         122°42´47˝.50

56        45°37´35˝.37         122°41´35˝.14

57        45°37´29˝.47         122°41´23˝.855

Description of Location of Point Number 57: A point on the center line of Northern Pacific Railroad Bridge across Columbia River, which point is at center of 3rd pier south of the draw span.

58        45°37´26˝.52         122°41´18˝.215

59        45°37´07˝.85         122°40´33˝.42

60        45°37´05˝.938       122°40´26˝.939

Description of Location of Point Number 60: A point on the center line of the west highway bridge crossing the Columbia River between Portland, Oregon, and Vancouver, Washington, said point being 12.0 ft. south from the center of pier No. 6 of said bridge.

61        45°37´05˝.62         122°40´25˝.86

Description of Location of Point Number 61: A point on the center line of the east highway bridge crossing the Columbia River between Portland, Oregon, and Vancouver, Washington, said point being 12.0 ft. south from the center of pier No. 6 of said bridge.

62        45°37´03˝.71         122°40´19˝.38

63        45°36´34˝.00         122°38´27˝.00

64        45°36´29˝.80         122°36´21˝.30

65        45°36´20˝.00         122°35´20˝.00

66        45°35´47˝.90         122°32´48˝.00

67        45°35´23˝.50         122°31´24˝.20

68        45°35´01˝.00         122°29´30˝.00

69        45°34´42˝.80         122°28´20˝.50

70        45°34´03˝.00         122°27´09˝.30

71        45°33´49˝.00         122°26´15˝.80

72        45°34´03˝.30         122°24´36˝.50

73        45°34´29˝.50         122°23´25˝.80

74        45°34´33˝.40         122°22´44˝.00

75        45°34´10˝.00         122°21´04˝.00

76        45°32´55˝.20         122°19´49˝.00

77        45°32´38˝.00         122°17´43˝.70

78        45°32´38˝.80         122°15´56˝.70

79        45°33´03˝.25         122°14´24˝.50

80        45°33´55˝.00         122°11´58˝.50

81        45°34´37˝.00         122°10´54˝.00

82        45°35´03˝.00         122°08´25˝.50

83        45°34´53˝.40         122°06´40˝.00

84        45°35´00˝.00         122°06´02˝.00

85        45°36´35˝.00         122°02´35˝.00

86        45°36´53˝.80         122°01´11˝.50

87        45°36´58˝.00         122°00´08˝.50

88        45°37´23˝.00         121°58´54˝.50

89        45°37´59˝.00         121°57´42˝.80

90        45°38´37˝.50         121°57´16˝.50

91        45°38´42˝.00         121°57´01˝.80

92        45°38´40˝.35         121°56´37˝.34

93        45°38´40˝.13         121°56´22˝.57

Description of Location of Point Number 93: A point at the intersection of the axis of Bonneville Dam and the center line of center pier of the spillway of said dam.

94        45°38´39˝.82         121°56´01˝.46

95        45°39´17˝.00         121°54´25˝.00

96        45°39´43˝.85         121°53´58˝.48

Description of Location of Point Number 96: A point on center line of bridge at Cascade Locks, known as The Bridge of the Gods and in the center of the main span of said bridge.

97        45°39´44˝.81         121°53´58˝.16

98        45°39´45˝.77         121°53´57˝.84

99        45°40´15˝.00         121°54´02˝.00

100        45°41´36˝.80         121°51´57˝.00

101        45°42´24˝.75         121°48´36˝.00

102        45°41´39˝.00         121°44´02˝.00

103        45°41´42˝.00         121°42´22˝.00

104        45°42´19˝.00         121°40´02˝.00

105        45°42´17˝.50         121°37´48˝.50

106        45°43´36˝.00         121°31´54˝.30

107        45°43´15˝.275       121°29´52˝.445

108        45°43´07˝.02         121°29´36˝.615

Description of Location of Point Number 108: A point on the center line of the Hood River Bridge at the center of the draw span of said bridge.

109        45°43´04˝.075       121°29´30˝.96

110        45°42´05˝.20         121°27´41˝.80

111        45°41´39˝.25         121°25´22˝.00

112        45°41´35˝.00         121°24´02˝.00

113        45°42´11˝.50         121°22´17˝.00

114        45°42´18˝.00         121°20´11˝.50

115        45°42´00˝.00         121°18´40˝.00

116        45°41´13˝.30         121°17´10˝.00

117        45°40´40˝.50         121°14´52˝.00

118        45°40´17˝.00         121°12´52˝.50

119        45°39´00˝.00         121°11´57˝.00

120        45°37´47˝.00         121°11´38˝.40

121        45°37´00˝.25         121°11´43˝.00

122        45°36´23˝.80         121°10´57˝.00

123        45°36´22˝.50         121°10´00˝.00

124        45°36´29˝.175       121°08´39˝.84

125        45°36´40˝.89         121°08´22˝.135

Description of Location of Point Number 125: A point on the center line of The Dalles Bridge across the Columbia River at the center of the main span of said bridge.

126        45°36´43˝.94         121°08´17˝.53

127        45°36´35˝.69         121°07´50˝.34

128        45°36´58˝.44         121°07´16˝.41

129        45°37´06˝.095       121°06´57˝.58

130        45°37´14˝.85         121°07´02˝.75

Description of Location of Point Number 130: A point on the axis of The Dalles Dam at Station 48 + 79 of the center line survey of said dam.

131        45°37´23˝.97         121°07´08˝.14

132        45°38´53˝.13         121°05´01˝.25

133        45°39´09˝.54         121°03´47˝.51

134        45°39´04˝.04         121°01´57˝.51

135        45°39´12˝.08         121°00´22˝.28

136        45°38´54˝.66         120°58´56˝.33

137        45°38´55˝.91         120°58´49˝.52

Description of Location of Point Number 137: A point on the center line of the Oregon Trunk Railroad Bridge and in the center of the 4th pier from the north end of said bridge.

138        45°38´58˝.405       120°58´35˝.90

139        45°39´24˝.84         120°57´06˝.97

140        45°39´23˝.58         120°56´34˝.22

141        45°38´24˝.54         120°54´44˝.75

142        45°38´35˝.09         120°53´40˝.72

143        45°40´18˝.79         120°51´15˝.26

144        45°41´11˝.69         120°47´14˝.64

145        45°42´19˝.71         120°43´38˝.83

146        45°42´42˝.58         120°42´10˝.70

147        45°42´57˝.18         120°41´18˝.11

148        45°43´48˝.14         120°40´05˝.19

149        45°44´45˝.12         120°38´01˝.97

150        45°44´47˝.00         120°37´17˝.91

151        45°44´47˝.99         120°35´23˝.91

152        45°44´18˝.49         120°33´29˝.23

153        45°42´37˝.59         120°31´17˝.65

154        45°42´00˝.37         120°30´16˝.48

155        45°41´40˝.42         120°28´53˝.22

156        45°41´58˝.55         120°24´08˝.96

157        45°42´41˝.66         120°19´30˝.62

158        45°43´16˝.74         120°16´56˝.18

159        45°43´33˝.84         120°12´34˝.62

160        45°45´43˝.67         120°10´10˝.01

161        45°46´24˝.09         120°08´25˝.17

162        45°47´07˝.10         120°04´08˝.70

163        45°48´26˝.17         120°00´49˝.27

164        45°49´28˝.29         119°57´52˝.64

165        45°49´41˝.97         119°54´21˝.95

166        45°50´25˝.18         119°50´53˝.51

167        45°50´52˝.00         119°48´05˝.62

168        45°50´45˝.15         119°46´18˝.16

169        45°51´25˝.40         119°40´07˝.80

170        45°54´20˝.70         119°37´20˝.96

171        45°55´10˝.82         119°35´58˝.28

172        45°55´32˝.25         119°34´13˝.67

173        45°54´31˝.37         119°31´24˝.18

174        45°54´23˝.43         119°29´13˝.01

175        45°55´03˝.10         119°26´57˝.35

176        45°55´18˝.10         119°21´48˝.12

177        45°55´51˝.37         119°19´52˝.71

178        45°55´54˝.48         119°19´39˝.28

Description of Location of Point Number 178: A point on the center line of the Umatilla Bridge at center of the north main span of said bridge.

179        45°55´59˝.59         119°19´17˝.20

180        45°56´10˝.26         119°17´47˝.60

Description of Location of Point Number 180: A point on the axis of McNary Dam at the north face of the south nonoverflow section.

181        45°56´15˝.24         119°17´05˝.76

182        45°56´24˝.05         119°15´21˝.40

183        45°55´58˝.60         119°13´28˝.22

184        45°55´40˝.97         119°11´39˝.82

185        45°55´40˝.26         119°10´05˝.04

186        45°55´58˝.55         119°07´30˝.72

187        45°56´34˝.25         119°05´32˝.00

188        45°57´31˝.28         119°03´37˝.36

189        45°58´09˝.33         119°01´33˝.95

190        45°58´45˝.73         119°00´27˝.12

191        45°00´00˝.00         118°59´10˝.12

ARTICLE III.

RATIFICATION AND EFFECTIVE DATE

This compact shall become operative when it has been ratified by the legislatures of the States of Oregon and Washington and approved by the Congress of the United States and the Constitutions of the States of Oregon and Washington have been amended to authorize the establishment of the boundary as herein provided.

______________________________________________________________________________

[1957 c.94 §2]

Note: The descriptions of the locations of points in Article II of the compact are as of 1957.

For ratification of compact by Washington legislature see chapter 90, Laws of 1957, (RCW 43.58.050RCW 43.58.090), effective March 13, 1957.

For amendment to Washington Constitution authorizing establishment of boundary as provided in compact see Amendment 33 to Article XXIV, §1, Washington Constitution, approved November 4, 1958, and proclaimed December 4, 1958, by Governor to be approved.

For approval of compact by Congress see Public Law 85-575, dated July 31, 1958, 72 Stat. 455 (1958).

Effective date of Oregon constitutional amendment (Const. Art. XVI) authorizing establishment

of boundary as provided in compact is December 3, 1958.

_______________



Chapter 187

Chapter 187 Â Holidays; Standard of Time; Commemorations

2005 EDITION

HOLIDAYS; STANDARD OF TIME; COMMEMORATIONS

MISCELLANEOUS MATTERS

LEGAL HOLIDAYS

187.010Â Â Â Â  Legal holidays; acts deferred to next business day; effect on labor agreements

187.020Â Â Â Â  Additional legal holidays

STANDARD OF TIME

187.110Â Â Â Â  Standard of time

COMMEMORATIONS

187.200Â Â Â Â  Garden Week

187.210Â Â Â Â  Asian American Heritage Month

187.220Â Â Â Â  POW/MIA flag

LEGAL HOLIDAYS

Â Â Â Â Â  187.010 Legal holidays; acts deferred to next business day; effect on labor agreements. (1) The following days are legal holidays in this state:

Â Â Â Â Â  (a) Each Sunday.

Â Â Â Â Â  (b) New YearÂs Day on January 1.

Â Â Â Â Â  (c) Martin Luther King, Jr.Âs Birthday on the third Monday in January.

Â Â Â Â Â  (d) Presidents Day, for the purpose of commemorating Presidents Washington and Lincoln, on the third Monday in February.

Â Â Â Â Â  (e) Memorial Day on the last Monday in May.

Â Â Â Â Â  (f) Independence Day on July 4.

Â Â Â Â Â  (g) Labor Day on the first Monday in September.

Â Â Â Â Â  (h) Veterans Day on November 11.

Â Â Â Â Â  (i) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (j) Christmas Day on December 25.

Â Â Â Â Â  (2) Each time a holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be a legal holiday. Each time a holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be a legal holiday.

Â Â Â Â Â  (3) Any act authorized, required or permitted to be performed on a holiday as designated in this section may be performed on the next succeeding business day; and no liability or loss of rights of any kind shall result from such delay.

Â Â Â Â Â  (4) In enumerating legal holidays in subsection (1) of this section, the Legislative Assembly does not intend to limit or otherwise affect public or private collective bargaining or collective bargaining agreements. [Amended by 1955 c.4 Â§1; 1969 c.455 Â§1; 1973 c.51 Â§1; 1975 c.633 Â§1; 1977 c.135 Â§1;1977 c.321 Â§1; 1985 c.518 Â§1]

Â Â Â Â Â  187.020 Additional legal holidays. In addition to those specified in ORS 187.010, the following days are legal holidays in this state:

Â Â Â Â Â  (1) Every day appointed by the Governor as a holiday.

Â Â Â Â Â  (2) Every day appointed by the President of the United States as a day of mourning, rejoicing or other special observance only when the Governor also appoints that day as a holiday. [Amended by 1969 c.455 Â§2; 1975 c.633 Â§2; 1977 c.135 Â§2; 1977 c.321 Â§2; 1985 c.518 Â§2]

Â Â Â Â Â  187.025 [1953 c.260 Â§2; 1981 c.450 Â§1; repealed by 1985 c.518 Â§4]

Â Â Â Â Â  187.030 [Repealed by 1985 c.627 Â§4]

STANDARD OF TIME

Â Â Â Â Â  187.110 Standard of time. (1) The standard of time for the State of Oregon shall be the United States standard of time as established by the Congress of the United States for any particular area of the state under the Act of March 19, 1918, (15 U.S.C. 261) except that from 2 a.m. on the first Sunday in April until 2 a.m. on the last Sunday in October the standard of time for any area of this state shall be one hour in advance of the standard established for that particular area by the Congress of the United States under the Act of March 19, 1918.

Â Â Â Â Â  (2) No department of the state government and no county, city or other political subdivision shall employ any other time or adopt any statute, ordinance or order providing for the use of any other standard of time. [Amended by 1961 c.415 Â§1; 1961 c.711 Â§1; 1963 c.265 Â§1; 1967 c.373 Â§1; 1991 c.67 Â§45]

COMMEMORATIONS

Â Â Â Â Â  187.200 Garden Week. The first full week in June, beginning with the first Sunday, shall be known as Garden Week. [1987 c.208 Â§1]

Â Â Â Â Â  187.210 Asian American Heritage Month. (1)(a) May of each year shall be known as Asian American Heritage Month.

Â Â Â Â Â  (b) As used in this section, ÂAsian AmericanÂ has the meaning given that term in ORS 185.620.

Â Â Â Â Â  (2) The Governor shall issue a proclamation calling upon the people of this state to use the month of May to celebrate the contributions to the state by Asian Americans in the arts, sciences, commerce and education.

Â Â Â Â Â  (3)(a) The State Board of Education is encouraged to develop and adopt a curriculum to promote awareness of the contributions to the state by Asian Americans in the arts, sciences, commerce and education.

Â Â Â Â Â  (b) During school hours throughout Asian American Heritage Month, school districts may designate time for instruction and appropriate activities in commemoration of the lives, history and achievements of Asian Americans in Oregon history. [1999 c.690 Â§1; 2003 c.244 Â§2]

Â Â Â Â Â  187.220 POW/MIA flag. (1) A public body shall display the National League of FamiliesÂ POW/MIA flag with the United States flag and the Oregon State flag upon or near the principal building of the public body on the following days:

Â Â Â Â Â  (a) Armed Forces Day on the third Saturday in May.

Â Â Â Â Â  (b) Memorial Day on the last Monday in May.

Â Â Â Â Â  (c) Flag Day on June 14.

Â Â Â Â Â  (d) Independence Day on July 4.

Â Â Â Â Â  (e) National POW/MIA Recognition Day.

Â Â Â Â Â  (f) Veterans Day on November 11.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall provide a National League of FamiliesÂ POW/MIA flag to a public body for display under subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âpublic bodyÂ means the state, a county and a city. [1999 c.613 Â§1]

_______________



Chapter 188

Chapter 188 Â Congressional and Legislative Districts; Reapportionment

2005 EDITION

CONGRESSIONAL AND LEGISLATIVE DISTRICTS

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

188.010Â Â Â Â  Criteria in apportionment for Legislative Assembly and Congress

188.015Â Â Â Â  Secretary of State to adopt rules

CONGRESSIONAL DISTRICTS

188.110Â Â Â Â  Election of United States Representative in Congress

188.120Â Â Â Â  Filling vacancy in election or office of U.S. Representative or Senator

188.140Â Â Â Â  Description of congressional district boundaries

LEGISLATIVE DISTRICTS

188.275Â Â Â Â  Description of district boundaries for House of Representatives

188.285Â Â Â Â  Description of Senate districts

GENERAL PROVISIONS

Â Â Â Â Â  188.010 Criteria in apportionment for Legislative Assembly and Congress. The Legislative Assembly or the Secretary of State, whichever is applicable, shall consider the following criteria when apportioning the state into congressional and legislative districts:

Â Â Â Â Â  (1) Each district, as nearly as practicable, shall:

Â Â Â Â Â  (a) Be contiguous;

Â Â Â Â Â  (b) Be of equal population;

Â Â Â Â Â  (c) Utilize existing geographic or political boundaries;

Â Â Â Â Â  (d) Not divide communities of common interest; and

Â Â Â Â Â  (e) Be connected by transportation links.

Â Â Â Â Â  (2) No district shall be drawn for the purpose of favoring any political party, incumbent legislator or other person.

Â Â Â Â Â  (3) No district shall be drawn for the purpose of diluting the voting strength of any language or ethnic minority group.

Â Â Â Â Â  (4) Two state House of Representative districts shall be wholly included within a single state senatorial district. [1979 c.667 Â§1; 1981 c.864 Â§2]

Â Â Â Â Â  188.015 Secretary of State to adopt rules. The Secretary of State shall adopt rules the secretary considers necessary in carrying out the secretaryÂs reapportionment duties under ORS 188.010 to 188.285 and section 6, Article IV of the Oregon Constitution. [1989 c.114 Â§1; 1997 c.249 Â§55]

CONGRESSIONAL DISTRICTS

Â Â Â Â Â  188.110 Election of United States Representative in Congress. One Representative to the Congress of the United States shall be elected in each congressional district at the general election every two years. [Formerly 250.300]

Â Â Â Â Â  188.120 Filling vacancy in election or office of U.S. Representative or Senator. (1) If a vacancy in election or office of Representative in Congress or United States Senator occurs before the 61st day before the general election, the Governor shall call a special election to fill that vacancy. If a vacancy in election or office of United States Senator occurs after the 62nd day before the general election but on or before the general election, and if the term of that office is not regularly filled at that election, the Governor shall call a special election to fill the vacancy as soon as practicable after the general election.

Â Â Â Â Â  (2) If a special election to fill the vacancy in election or office of Representative in Congress or United States Senator is called before the 80th day after the vacancy occurs, each major political party shall select its nominee for the office and certify the name of the nominee to the Secretary of State. The Secretary of State shall place the name of the nominee on the ballot.

Â Â Â Â Â  (3) If a special election to fill the vacancy in election or office of Representative in Congress or United States Senator is called after the 79th day after the vacancy occurs, a special primary election shall be conducted by the Secretary of State for the purpose of nominating a candidate of each major political party. A declaration of candidacy or nominating petition may be filed not later than the 10th day following the issuance of the writ of election. [Formerly 249.654; 1985 c.586 Â§1; 1995 c.607 Â§60]

Â Â Â Â Â  188.130 [Formerly 250.295; 1981 c.864 Â§1; repealed by 1997 c.249 Â§56]

Â Â Â Â Â  188.135 [See note following]

Â Â Â Â Â  Note: After adjournment of the 2001 regular session of the Legislative Assembly, the Multnomah County Circuit Court ordered adoption of congressional district boundaries. The courtÂs order arose out of
Perrin v. Kitzhaber
, No. 0107-07021, which held the congressional district boundaries described in 188.135 unconstitutional. The courtÂs opinion was dated October 19, 2001. The courtÂs judgment was dated October 30, 2001. The ordered congressional district boundaries are set forth in 188.140. The text of 188.135 has been deleted. It is no longer in effect.

Â Â Â Â Â  188.140 Description of congressional district boundaries. The State of Oregon is portioned into five congressional districts composed, respectively, of the following counties or parts thereof:

Â Â Â Â Â  (1) First District: Clatsop County; Columbia County; that portion of Multnomah County lying within blocks 1095 and 1097 of census tract 4300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100 and 1999 of census tract 4500; census tract 4601; census tract 4602; census tract 4700; census tract 4800; census tract 4900; census tract 5000; census tract 5100; census tract 5200; census tract 5300; census tract 5400; census tract 5500; census tract 5600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1047, 1048, 1049, 1055, 1057, 1058, 1059, 1998 and 1999 of census tract 5700; census tract 5800; block 1008 of census tract 5900; blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004 and 2005 of census tract 6001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 6002; census tract 6100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085 and 1086 of census tract 6501; census tract 6502; census tract 6601; census tract 6602; census tract 6701; census tract 6702; census tract 6801; census tract 6802; census tract 6900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2088 and 2089 of census tract 7000; Washington County; Yamhill County.

Â Â Â Â Â  (2) Second District: Baker County; Crook County; Deschutes County; Gilliam County; Grant County; Harney County; Hood River County; Jackson County; Jefferson County; that portion of Josephine County lying within blocks 4019 and 4020 of census tract 360300; blocks 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1070, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1083, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2997, 2998 and 2999 of census tract 360400; census tract 360500; census tract 360600; census tract 360701; census tract 360702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3039 of census tract 360800; blocks 1032 and 1033 of census tract 360900; census tract 361000; census tract 361100; census tract 361200; census tract 361300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1045, 1046, 1047, 1048 and 1049 of census tract 361400; blocks 1000, 1001, 1002, 1003 and 1192 of census tract 361500; Klamath County; Lake County; Malheur County; Morrow County; Sherman County; Umatilla County; Union County; Wallowa County; Wasco County; Wheeler County.

Â Â Â Â Â  (3) Third District: That portion of Clackamas County lying within census tract 20800; census tract 20900; census tract 21000; census tract 21100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1039, 1044, 1046 and 1999 of census tract 21200; blocks 3001, 3002, 3003 and 3999 of census tract 21400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065 and 1066 of census tract 21500; census tract 21601; census tract 21602; blocks 1000, 1001, 1002 and 1003 of census tract 22101; census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042 and 5043 of census tract 22104; census tract 22201; census tract 22203; census tract 22204; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1999, 3000, 3002, 3003, 3004, 3010, 3019 and 3020 of census tract 22300; block 1042 of census tract 23000; census tract 23100; census tract 23201; census tract 23202; census tract 23300; census tract 23401; census tract 23402; census tract 23500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2045, 2046, 2047, 2048, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3994, 3995, 3996, 3997, 3998 and 3999 of census tract 23600; block 3067 of census tract 24100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4026, 4027, 4028, 4998, 4999, 5010, 5011, 5012, 5013, 5098, 5574, 5575, 5576, 5577, 5578, 5579, 5580, 5581, 5582, 5583, 5584 and 5996 of census tract 24200; census tract 24301; census tract 24302; that portion of Multnomah County lying within census tract 100; census tract 200; census tract 301; census tract 302; census tract 401; census tract 402; census tract 501; census tract 502; census tract 601; census tract 602; census tract 701; census tract 702; census tract 801; census tract 802; census tract 901; census tract 902; census tract 1000; census tract 1101; census tract 1102; census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; census tract 1500; census tract 1601; census tract 1602; census tract 1701; census tract 1702; census tract 1801; census tract 1802; census tract 1900; census tract 2000; census tract 2100; census tract 2201; census tract 2202; census tract 2301; census tract 2302; census tract 2401; census tract 2402; census tract 2501; census tract 2502; census tract 2600; census tract 2701; census tract 2702; census tract 2801; census tract 2802; census tract 2901; census tract 2902; census tract 2903; census tract 3000; census tract 3100; census tract 3200; census tract 3301; census tract 3302; census tract 3401; census tract 3402; census tract 3501; census tract 3502; census tract 3601; census tract 3602; census tract 3603; census tract 3701; census tract 3702; census tract 3801; census tract 3802; census tract 3803; census tract 3901; census tract 3902; census tract 4001; census tract 4002; census tract 4101; census tract 4102; census tract 4200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1996, 1997, 1998 and 1999 of census tract 4300; census tract 4400; block 1019 of census tract 4500; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3018 of census tract 7000; census tract 7100; census tract 7201; census tract 7202; census tract 7300; census tract 7400; census tract 7500; census tract 7600; census tract 7700; census tract 7800; census tract 7900; census tract 8001; census tract 8002; census tract 8100; census tract 8201; census tract 8202; census tract 8301; census tract 8302; census tract 8400; census tract 8500; census tract 8600; census tract 8700; census tract 8800; census tract 8901; census tract 8902; census tract 9000; census tract 9101; census tract 9102; census tract 9201; census tract 9202; census tract 9301; census tract 9302; census tract 9400; census tract 9501; census tract 9502; census tract 9603; census tract 9604; census tract 9605; census tract 9606; census tract 9701; census tract 9702; census tract 9801; census tract 9803; census tract 9804; census tract 9901; census tract 9902; census tract 9903; census tract 10001; census tract 10002; census tract 10100; census tract 10200; census tract 10303; census tract 10304; census tract 10305; census tract 10306; census tract 10402; census tract 10405; census tract 10406; census tract 10407; census tract 10408; census tract 10409; census tract 10500.

Â Â Â Â Â  (4) Fourth District: That portion of Benton County lying within blocks 1007, 1008, 1009, 1010, 1011, 1012, 2009, 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4996, 4997 and 4999 of census tract 100; blocks 1007, 1012, 1013, 1022, 1023, 1024, 2015, 2016, 2019, 2021, 2022, 2029, 2030 and 2031 of census tract 200; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2015, 2039, 2040, 2041, 2042, 2998 and 2999 of census tract 300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 500; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2001, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3997, 3998 and 3999 of census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017 and 1999 of census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5019, 5020 and 5021 of census tract 900; census tract 1001; census tract 1002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000 and 3001 of census tract 1101; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025 and 3026 of census tract 1102; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1997, 1998, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3037, 3038, 3999, 5016 and 5017 of census tract 10100; blocks 1228, 1229, 1230, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2091, 2105, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177 and 3999 of census tract 10200; census tract 10300; census tract 10400; census tract 10500; Coos County; Curry County; Douglas County; that portion of Josephine County lying within census tract 360100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4021 and 4022 of census tract 360300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1021, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1080, 1081, 1082, 1086, 1087 and 2076 of census tract 360400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 3020, 3021, 3022, 3023 and 3999 of census tract 360800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 360900; blocks 1025, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132 and 2133 of census tract 361400; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1193, 1194 and 1195 of census tract 361500; census tract 361600; Lane County; Linn County.

Â Â Â Â Â  (5) Fifth District: That portion of Benton County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013 and 4998 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2020, 2023, 2024, 2025, 2026, 2027, 2028 and 2032 of census tract 200; blocks 1000, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1075, 1076, 1077, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038 of census tract 300; blocks 2004, 2005, 2006, 2007 and 2014 of census tract 400; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 500; blocks 1000, 1001, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2015 of census tract 600; blocks 1018, 1019, 1020, 1021, 1022, 1023, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2998 and 2999 of census tract 700; census tract 801; census tract 802; blocks 2016, 2018, 2019, 2020, 2021, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4020, 5016, 5017, 5018, 5022, 5023, 5024, 5025 and 5026 of census tract 900; blocks 1017, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1101; blocks 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of census tract 1102; blocks 1000, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3001, 3002, 3003, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3996, 3997, 3998, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5018, 5019 and 5020 of census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 2000, 2001, 2002, 2003, 2056, 2057, 2058, 2059, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2106, 2107, 2108, 2109, 2110 and 2140 of census tract 10200; that portion of Clackamas County lying within census tract 20100; census tract 20200; census tract 20302; census tract 20303; census tract 20304; census tract 20401; census tract 20402; census tract 20501; census tract 20502; census tract 20503; census tract 20600; census tract 20700; blocks 1014, 1015, 1018, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1045, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 21200; census tract 21300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 21400; block 1045 of census tract 21500; census tract 21700; census tract 21801; census tract 21802; census tract 21900; census tract 22000; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 22101; blocks 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3021 and 3022 of census tract 22104; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1995, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3001, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024 and 6025 of census tract 22300; census tract 22400; census tract 22500; census tract 22601; census tract 22602; census tract 22702; census tract 22703; census tract 22704; census tract 22800; census tract 22901; census tract 22902; census tract 22903; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040 and 3999 of census tract 23000; blocks 1027, 2043 and 2044 of census tract 23600; census tract 23700; census tract 23800; census tract 23900; census tract 24000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141 and 3999 of census tract 24100; blocks 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5270, 5271, 5272, 5273, 5274, 5275, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5321, 5322, 5323, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5331, 5332, 5333, 5334, 5335, 5336, 5337, 5338, 5339, 5340, 5341, 5342, 5343, 5344, 5345, 5346, 5347, 5348, 5349, 5350, 5351, 5352, 5353, 5354, 5355, 5356, 5357, 5358, 5359, 5360, 5361, 5362, 5363, 5364, 5365, 5366, 5367, 5368, 5369, 5370, 5371, 5372, 5373, 5374, 5375, 5376, 5377, 5378, 5379, 5380, 5381, 5382, 5383, 5384, 5385, 5386, 5387, 5388, 5389, 5390, 5391, 5392, 5393, 5394, 5395, 5396, 5397, 5398, 5399, 5400, 5401, 5402, 5403, 5404, 5405, 5406, 5407, 5408, 5409, 5410, 5411, 5412, 5413, 5414, 5415, 5416, 5417, 5418, 5419, 5420, 5421, 5422, 5423, 5424, 5425, 5426, 5427, 5428, 5429, 5430, 5431, 5432, 5433, 5434, 5435, 5436, 5437, 5438, 5439, 5440, 5441, 5442, 5443, 5444, 5445, 5446, 5447, 5448, 5449, 5450, 5451, 5452, 5453, 5454, 5455, 5456, 5457, 5458, 5459, 5460, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5468, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5479, 5480, 5481, 5482, 5483, 5484, 5485, 5486, 5487, 5488, 5489, 5490, 5491, 5492, 5493, 5494, 5495, 5496, 5497, 5498, 5499, 5500, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5508, 5509, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5529, 5530, 5531, 5532, 5533, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5544, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5570, 5571, 5572, 5573, 5585, 5586, 5997, 5998 and 5999 of census tract 24200; Lincoln County; Marion County; that portion of Multnomah County lying within blocks 1044, 1045, 1046, 1050, 1051, 1052, 1053, 1054 and 1056 of census tract 5700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 5900; block 1003 of census tract 6001; blocks 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015 and 1016 of census tract 6002; census tract 6200; census tract 6300; census tract 6401; census tract 6402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 6501; Polk County; Tillamook County.

LEGISLATIVE DISTRICTS

Â Â Â Â Â  188.210 [Formerly 171.025; see note following]

Â Â Â Â Â  Note: Chapter 482, Oregon Laws 1961, including the apportionments under 182.210 and 188.220, was held unconstitutional in
In Re Legislative Apportionment
, 228 Or. 562, 364 P.2d 1004 (1961). A reapportionment drafted by the Secretary of State was approved by the Supreme Court in
In Re Legislative Apportionment
, 228 Or. 575, 365 P.2d 1042 (1961), and became law upon filing with the Governor on October 27, 1961. Pertinent portions of the reapportionment were printed in the 1961 through 1969 Replacement Parts of ORS chapter 171, but thereafter have been omitted.

Â Â Â Â Â  After adjournment of the 1971 Regular Session of the Oregon Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which became law upon filing with the Governor on July 30, 1971. The Supreme Court reviewed that reapportionment in
Hovet v. Myers
, 260 Or. 152, 489 P.2d 684 (1971), and returned it to the Secretary of State with instructions to correct it in certain particulars and file the corrected reapportionment with the Governor. The corrected reapportionment became law upon filing with the Governor on October 14, 1971. It is set forth as chapter 1, Oregon Laws 1971 Special Session. Pertinent sections of the reapportionment were compiled as 188.230 and 188.240.

Â Â Â Â Â  Chapter 261, Oregon Laws 1981, including the Senatorial apportionment under ORS 188.230, as amended by section 1 thereof, and the House reapportionment in section 3 thereof, was held unconstitutional in
McCall v. Legislative Assembly
, 291 Or. 663, 644 P.2d 223 (1981). A reapportionment drafted by the Secretary of State was approved by the Supreme Court in
Cargo v. Paulus
, 291 Or. 772, 635 P.2d 367 (1981), and became law upon filing with the Governor on October 29, 1981. Pertinent sections of the reapportionment were compiled as 188.235 and 188.245.

Â Â Â Â Â  After adjournment of the 1991 Regular Session of the Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which was submitted by the Secretary of State to the Oregon Supreme Court on August 14, 1991. In
Linder v. Keisling
, 312 Or. 316, 821 P.2d 1089 (1991), the Oregon Supreme Court approved the Secretary of StateÂs reapportionment as modified in the manner directed by the court in
Ater v. Keisling
, 312 Or. 207, 819 P.2d 296 (1991). Pertinent sections of the reapportionment were compiled as 188.255 and 188.265.

Â Â Â Â Â  After adjournment of the 2001 Regular Session of the Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which was submitted by the Secretary of State to the Oregon Supreme Court on August 15, 2001. In
Hartung v. Bradbury
, 332 Or. 570, 33 P.3d 972 (2001), the Oregon Supreme Court voided the reapportionment. The court directed the Secretary of State to correct the reapportionment in the particulars discussed in the opinion and to file a corrected reapportionment with the court on or before December 1, 2001. The court approved the corrected reapportionment in an order dated December 14, 2001. The corrected reapportionment became operative on December 15, 2001.

Â Â Â Â Â  The text of the reapportionment in effect prior to the operative date of the 2001 reapportionment (188.255 and 188.265) has been deleted. The 2001 reapportionment as approved by the Oregon Supreme Court is set forth in 188.275 and 188.285.

Â Â Â Â Â  188.220 [Formerly 171.035; see note under 188.210]

Â Â Â Â Â  188.230 [Formerly 171.037; see note under 188.210]

Â Â Â Â Â  188.235 [See note under 188.210]

Â Â Â Â Â  188.240 [Formerly 171.038; see note under 188.210]

Â Â Â Â Â  188.245 [See note under 188.210]

Â Â Â Â Â  188.255 [See note under 188.210]

Â Â Â Â Â  188.265 [See note under 188.210]

Â Â Â Â Â  188.275 Description of district boundaries for House of Representatives. (1) First District: That portion of Coos County lying within blocks 3058, 3059, 3060, 3070, 3071, 3072, 3073, 3074 and 6043 of census tract 100; blocks 1000, 1057, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2210, 2214, 2215, 2216, 2217, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2411, 2412, 2414, 2415, 2418, 2421, 2422, 2423, 2424, 2425, 2996, 2998, 2999, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 200; blocks 3008, 3009, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029 of census tract 800; census tract 900; blocks 1000, 1001, 1002, 1003, 1004, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6994, 6995, 6996, 6997, 6998, 6999, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7063, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7080, 7081, 7082, 7083, 7084, 7085, 7086, 7087, 7088, 7089, 7090, 7091, 7092, 7093 and 7094 of census tract 1000; census tract 1100; Curry County; that portion of Douglas County lying within blocks 2067, 2068, 2070, 2071, 2072, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2138, 2139, 2140, 2151, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3999, 4000, 4011, 4012, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4998 and 4999 of census tract 70000; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1996, 1997, 2002, 2013, 2014, 2015, 2016 and 2998 of census tract 80000; blocks 6017 and 6997 of census tract 140000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5003, 5004, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037 and 5038 of census tract 160000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3075, 3077, 3080, 3086, 3087, 3088, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3103, 3104, 3105, 3106, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119 and 3120 of census tract 170000; blocks 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1086, 1097, 1098, 1099, 1100, 1101, 1104, 1105, 1106 and 1999 of census tract 200000; blocks 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5114, 5115, 5116, 5117, 5118, 5120, 5121, 5122, 5123, 5125, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5168, 5169, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231 and 5232 of census tract 210000.

Â Â Â Â Â  (2) Second District: That portion of Douglas County lying within blocks 2029, 2030, 2031, 2032, 2995, 2996, 3012 and 3999 of census tract 60000; blocks 1000, 1001, 1002, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1998, 1999, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2017, 2018, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5998 and 5999 of census tract 80000; blocks 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042 and 4043 of census tract 90000; blocks 2002, 2003, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029 of census tract 110000; census tract 120000; census tract 130000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6996, 6998 and 6999 of census tract 140000; census tract 150000; blocks 5001, 5002, 5005, 5006, 5007, 5008, 5009, 5039, 5040, 5041 and 5042 of census tract 160000; blocks 3000, 3001, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3072, 3073, 3074, 3076, 3078, 3079, 3081, 3082, 3083, 3084, 3085, 3089, 3090, 3102 and 3107 of census tract 170000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2047, 2048, 2049, 2050, 2054, 2055, 2056, 2057, 2059, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027 and 5028 of census tract 180000; census tract 190000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1085, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1102, 1103, 1107, 1108, 1109, 1110, 1111, 1112, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093 and 4094 of census tract 200000; blocks 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1192, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1210, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1230, 1234, 1236, 1237, 1238, 1239, 1240, 1711, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 3001, 3003, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 5000, 5001, 5002, 5003, 5004, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5119, 5124, 5126, 5127, 5128, 5129, 5167, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5233, 5234, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055 and 6056 of census tract 210000; that portion of Jackson County lying within blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2036, 2037, 2038, 2039, 2040 and 2041 of census tract 2800; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1106, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1167, 1168, 1169, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1216, 1218, 1219, 1221, 1222, 1223, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1289, 1297, 1298, 1299, 1300, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 6012, 6013, 6014 and 6015 of census tract 2900; that portion of Josephine County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 2000, 2001, 2002, 2003, 2004, 2066, 2067, 2068, 2069, 2070, 2071 and 2072 of census tract 360100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1060 and 1063 of census tract 360400.

Â Â Â Â Â  (3) Third District: That portion of Josephine County lying within blocks 1074, 1075, 1076, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1995, 1996, 1997, 1998, 1999, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2052, 2053, 2056, 2060, 2061, 2062, 2063, 2064, 2065, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 360100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1997, 1998, 1999, 2012, 2013, 2016 and 3004 of census tract 360300; blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2054, 2055, 2056, 2068, 2069, 2078, 2079, 2080, 2081 and 2997 of census tract 360400; census tract 360500; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038 and 5039 of census tract 360600; census tract 360701; census tract 360702; blocks 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3999 of census tract 360800; census tract 360900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4025 of census tract 361000; census tract 361100; census tract 361200; blocks 1002 and 2000 of census tract 361300; blocks 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2094, 2095, 2098, 2099, 2100, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131 and 2132 of census tract 361400; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1192, 1193, 1194 and 1195 of census tract 361500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 4003, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7063, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7080, 7081, 7082, 7083, 7084, 7085, 7086, 7087, 7088, 7089, 7090, 7091, 7092, 7093, 7094, 7095, 7096, 7996, 7997, 7998 and 7999 of census tract 361600.

Â Â Â Â Â  (4) Fourth District: That portion of Jackson County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2008, 2009 and 2010 of census tract 300; block 1005 of census tract 800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2084, 2085, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040 and 3041 of census tract 900; census tract 1000; census tract 1100; blocks 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 2033, 2034, 2035 and 2036 of census tract 1200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1051, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1999, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 4029, 4030, 4031, 4032 and 4033 of census tract 1301; blocks 1112, 1113, 1123, 1124, 1126, 1127, 1128, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2048, 2049, 2050, 2051, 2059, 2060, 2061, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2081, 2082, 2085, 2097, 2098, 2099, 2998 and 2999 of census tract 1400; blocks 1001, 3001 and 3016 of census tract 1500; blocks 1160, 1186, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2037 and 2038 of census tract 2700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1995, 1996, 1997, 1998, 1999, 2000, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3997, 3998 and 3999 of census tract 2800; blocks 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1215, 1217, 1220, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4994, 4995, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5997, 5998, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056 and 6057 of census tract 2900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3069, 3070, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4025, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 3001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1994, 1995, 1996, 1997, 1998, 1999, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2089, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2133, 2134 and 2999 of census tract 3002; that portion of Josephine County lying within blocks 2047, 2048, 2049, 2050, 2051, 2054, 2055, 2057, 2058 and 2059 of census tract 360100; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 360300; blocks 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1058, 1059, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 2000, 2001, 2015, 2016, 2017, 2018, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2082, 2083, 2998 and 2999 of census tract 360400; block 1000 of census tract 360600; blocks 1000, 1002, 1003, 1004, 1005, 2000, 2001, 2002 and 2003 of census tract 360800; blocks 3000, 4023, 4024, 4026 and 4027 of census tract 361000; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043 and 4999 of census tract 361300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2036, 2038, 2039, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2096, 2097, 2101, 2102, 2103 and 2133 of census tract 361400; blocks 1000, 1001, 1002 and 1191 of census tract 361500; blocks 4000, 4001, 4002, 4004 and 4005 of census tract 361600.

Â Â Â Â Â  (5) Fifth District: That portion of Jackson County lying within blocks 2004, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 202; blocks 1079, 1080 and 1081 of census tract 602; blocks 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1054, 1056, 1057, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2087, 2095, 2096, 2097, 2102, 2103, 2104, 2105, 2106, 2107, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 and 3023 of census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059 and 2060 of census tract 800; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068 and 3999 of census tract 1500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1027, 1028, 1029, 1030, 1031, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 1600; census tract 1700; census tract 1800; census tract 1900; census tract 2000; census tract 2100; census tract 2200; census tract 2300; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2998 and 2999 of census tract 2400; blocks 1042, 1043, 1044, 1045, 1046, 1054, 1055, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1075, 1076, 1077, 1078, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1995, 1996, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2991, 2992, 2993, 2994, 2995, 2996, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098 and 3099 of census tract 2500; blocks 1011, 2027, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 3063, 3064, 3065, 3066, 3067, 3068, 3071, 4022, 4023, 4024, 4026, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064 and 4065 of census tract 3001; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2037, 2038, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2090, 2091, 2092, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2135, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3998 and 3999 of census tract 3002.

Â Â Â Â Â  (6) Sixth District: That portion of Jackson County lying within census tract 100; census tract 201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2005, 2007, 2008, 2009, 2010 and 3017 of census tract 202; census tract 203; blocks 2005, 2006, 2007, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038 of census tract 300; census tract 401; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 402; census tract 500; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035 and 3036 of census tract 601; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077 and 1078 of census tract 602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1030, 1031, 1032, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2098, 2099, 2100, 2101 and 2108 of census tract 700; block 1034 of census tract 800; blocks 2077, 2078, 2079, 2080, 2081, 2082 and 2083 of census tract 900; blocks 1005, 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2029, 2037 and 2038 of census tract 1200; blocks 1058, 1059, 1060, 1061, 1062, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 1302; blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1032, 1033, 1160 and 1161 of census tract 1600.

Â Â Â Â Â  (7) Seventh District: That portion of Douglas County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1024, 1026, 1028, 1029, 1031, 1032, 1033, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1208, 1209, 1210, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1251, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1330, 1998 and 1999 of census tract 10000; blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5270, 5271, 5272, 5273, 5274, 5275, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5321, 5322, 5323, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5331, 5332, 5333, 5334, 5335, 5336, 5987, 5998 and 5999 of census tract 20000; census tract 30000; census tract 40000; census tract 50001; census tract 50002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2993, 2994, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3998 of census tract 60000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2069, 2073, 2074, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2135, 2136, 2137, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2152, 2153, 2154, 2155, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4013 and 4014 of census tract 70000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1997, 1998 and 1999 of census tract 90000; census tract 100000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1998, 1999, 2000, 2001, 2004, 2006, 2019, 2020, 2084, 2085, 2086 and 2087 of census tract 110000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2051, 2052, 2053, 2058, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2176, 2177, 2178, 2179 and 2180 of census tract 180000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1190, 1191, 1193, 1208, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1229, 1231, 1232, 1233, 1235, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 3000, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 210000; that portion of Jackson County lying within block 1050 of census tract 2600; that portion of Lane County lying within blocks 2061, 2062, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3075, 3076, 3077, 3078, 3085, 3086, 3092, 3093, 3098, 3099, 3100, 3101, 3102, 3103, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4994, 4995, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5997, 5998 and 5999 of census tract 100; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3132 and 3133 of census tract 200; blocks 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2107, 2108, 2110, 2111 and 2112 of census tract 800; blocks 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073 and 1074 of census tract 1101; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 3032, 3033, 3034, 3035, 3036, 3037, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of census tract 1102; blocks 1004, 1005, 1006, 1007, 1008, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045 and 3999 of census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; census tract 1500; blocks 1021, 1022, 1035, 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2996, 2997, 2998, 2999, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3020, 3022, 3024, 3026, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4992, 4993, 4994, 4996, 4997, 4998, 4999, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5026, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046 and 5047 of census tract 1600; blocks 4031, 4032, 4033, 4034, 4035, 4036 and 4037 of census tract 1700.

Â Â Â Â Â  (8) Eighth District: That portion of Lane County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1084, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1125, 1126, 1127, 1128, 1129, 1130, 1133, 1232, 1233, 1234, 1238, 1239, 1240, 1241, 1248, 1249, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2109, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124 and 2999 of census tract 800; blocks 1026, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1066, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 2014, 2015, 2016, 2019, 2020, 2021, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2039, 2040, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3000, 3001, 3010, 3011, 3999, 4041, 4042, 4043, 4044, 4048, 4049, 4050, 4051 and 4999 of census tract 902; census tract 903; census tract 904; blocks 1012, 1013, 1014, 1030, 1031, 1994, 1995, 1996, 2009, 2010, 2011 and 2995 of census tract 1001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032 and 3033 of census tract 1002; blocks 1045, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1063 and 1064 of census tract 1101; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 2000, 2001, 2002, 2003, 2004 and 2005 of census tract 3700; census tract 3800; blocks 1000, 1001, 1002, 1003, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 3900; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4005, 4006 and 4007 of census tract 4401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 4402; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015 and 4016 of census tract 4403; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012 and 6013 of census tract 4500; census tract 4600; census tract 4700; census tract 4800; blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3016 and 3017 of census tract 4900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018 and 2019 of census tract 5100; census tract 5200; census tract 5300; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3024 of census tract 5400.

Â Â Â Â Â  (9) Ninth District: That portion of Coos County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3993, 3994, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4989, 4990, 4991, 4992, 4993, 4994, 4995, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5995, 5996, 5997, 5998, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6996, 6997, 6998 and 6999 of census tract 100; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2100, 2101, 2102, 2209, 2211, 2212, 2213, 2218, 2219, 2294, 2410, 2413, 2416, 2417, 2419, 2420, 2997, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3998 and 3999 of census tract 200; census tract 300; census tract 400; census tract 501; census tract 502; census tract 600; census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3998 and 3999 of census tract 800; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1027, 1991 and 1992 of census tract 1000; that portion of Douglas County lying within blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1027, 1030, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1207, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1250, 1252, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3995, 3996, 3997, 3998 and 3999 of census tract 10000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4992, 4993, 4994, 4995, 4996, 4997, 4998, 4999, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5988, 5989, 5990, 5991, 5992, 5993, 5994, 5995, 5996 and 5997 of census tract 20000; that portion of Lane County lying within blocks 1135, 1136, 1137, 1138 and 1139 of census tract 500; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1020, 1021, 1022, 1023, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1096, 1097, 1098, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3989, 3990, 3991, 3992, 3993, 3994, 3995, 3996, 3997, 3998 and 3999 of census tract 702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1995, 1996, 1997, 1998, 1999, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084 and 3085 of census tract 703; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3999, 4013, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4997 of census tract 704.

Â Â Â Â Â  (10) Tenth District: That portion of Lane County lying within blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1999, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2051, 2052, 2056, 2057, 2058, 3032, 3033, 3034 and 3035 of census tract 402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244 and 3999 of census tract 500; blocks 1000, 1001, 1002, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1094, 1095, 1102, 1998 and 1999 of census tract 702; blocks 2000, 2001, 2002, 2003, 2040, 2062, 2063, 2064, 2065, 2066, 2067, 2999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4992, 4993, 4994, 4995, 4996, 4997, 4998 and 4999 of census tract 703; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4014, 4015, 4016, 4017, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5997, 5998 and 5999 of census tract 704; blocks 1079, 1080, 1081, 1082, 1083, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1100, 1123, 1124, 1131, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1235, 1236, 1237, 1242, 1243, 1244, 1245, 1246, 1247, 1250, 1251, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473 and 1474 of census tract 800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1037, 1038, 1043, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2022, 2025, 2034, 2035, 2036, 2037, 2038, 2041, 2042, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 and 4052 of census tract 902; Lincoln County; that portion of Polk County lying within blocks 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1069, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2104, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2165, 2168, 2169, 2201, 2202, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227 and 2228 of census tract 20400; that portion of Tillamook County lying within blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3166, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208 and 3209 of census tract 960800; that portion of Yamhill County lying within blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1361, 1362, 1363, 1364, 2001, 2002, 2003, 2004 and 2005 of census tract 30502.

Â Â Â Â Â  (11) Eleventh District: That portion of Lane County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2063, 2995, 2996, 2997, 2998, 2999, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3064, 3065, 3074, 3079, 3080, 3081, 3082, 3083, 3084, 3087, 3088, 3089, 3090, 3091, 3094, 3095, 3096, 3097, 3991, 3992, 3993 and 3994 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3101, 3102, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4996, 4997, 4998 and 4999 of census tract 200; census tract 300; blocks 1996, 1997 and 1999 of census tract 404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1054, 1060, 1061, 1062, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3999 of census tract 1101; blocks 1000, 1001, 1002, 1003, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3038, 3997, 3998 and 3999 of census tract 1102; blocks 1000, 1001, 1002, 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1057 and 1999 of census tract 1201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1995, 1997, 1998, 1999, 3000, 3001, 3002, 3003, 3016, 3017, 3018, 3019, 3021, 3023, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 4042, 4043, 4044, 4045, 4046, 4047, 4092, 4093, 4247, 4248, 4249, 4250, 4251, 4252, 4995, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5022, 5023, 5024, 5025, 5027, 5028 and 5029 of census tract 1600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4038, 4039 and 4040 of census tract 1700; blocks 1000, 1001, 1002, 1003, 1019, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048 and 1049 of census tract 1801; blocks 1000, 1002, 1003, 1014, 1998 and 1999 of census tract 1803; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2997, 2998 and 2999 of census tract 1804; block 2022 of census tract 1904; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1037, 1997, 1998, 1999, 2000, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2999 of census tract 2001; blocks 1000 and 1020 of census tract 2002; blocks 1000, 1012, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1998, 1999, 2000, 2001, 2002, 2003 and 2010 of census tract 2101; blocks 2003, 2004, 2007, 2012, 2013, 3000, 3003, 3004, 3005, 3006 and 3007 of census tract 2102; blocks 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1014, 1015, 1016, 1030, 1033, 1995, 1996, 1997, 1998 and 1999 of census tract 2201; blocks 1000, 1001, 1002, 1003, 1014, 1015, 1019, 1020, 1033, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3014, 3997, 3998 and 3999 of census tract 2202; blocks 1000, 1001, 1004, 1005, 1006, 1007, 1021, 1022, 1023, 1038, 1997, 1998, 1999, 4998 and 4999 of census tract 2300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1995, 1996, 1997, 1998, 1999, 2000, 3020, 3021, 3025, 3026, 3027, 3028, 3029, 3998 and 3999 of census tract 3500; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 3600; blocks 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027 and 1028 of census tract 3700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2014, 2015, 2025, 3000, 3001, 3002, 3003, 3004, 3014, 3015, 3018 and 3019 of census tract 4900; census tract 5000; blocks 2000, 2001, 2002, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 5100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 and 4015 of census tract 5400; that portion of Linn County lying within blocks 3151, 3152, 3153, 3154, 3155, 3395, 3396, 3397, 3398, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453 and 3454 of census tract 30300; blocks 2004, 2005, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2998, 3008, 3009, 3010, 3011, 3012, 3022, 3023, 4007, 4010 and 4996 of census tract 30401; blocks 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5037, 5038, 5039, 5047, 5048, 5049, 5050, 5051, 5054, 5055, 5056, 5057, 5058, 5059 and 5060 of census tract 30402; census tract 30500; blocks 3030, 3031, 3032, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3996, 3997, 4050, 4055, 4056, 4057, 4058, 4059, 4993, 4994 and 4995 of census tract 30600; blocks 4000, 4001, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 30700; blocks 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1042, 1043, 1044, 1045, 1046, 1047, 5026 and 5027 of census tract 30800; blocks 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5043, 5044, 5045, 5046, 5047, 5048 and 5049 of census tract 30902; blocks 3009, 3017, 3029, 3030, 4000, 4011, 4014, 4015, 4016, 4021, 4022, 4023, 4024, 4025 and 4026 of census tract 30903; blocks 1018 and 1022 of census tract 30904.

Â Â Â Â Â  (12) Twelfth District: That portion of Lane County lying within blocks 1012 and 1013 of census tract 1700; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010 and 2011 of census tract 1801; blocks 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 1803; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045 and 2046 of census tract 1804; census tract 1902; census tract 1903; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 and 2023 of census tract 1904; blocks 1012, 1013, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 2001; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052 and 2053 of census tract 2002; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1049, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 2101; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2005, 2006, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 2102; census tract 3201; census tract 3202; census tract 3300; census tract 3400; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1018, 1019, 1020, 1028, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023 and 3024 of census tract 3500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 3000, 3001 and 3023 of census tract 3600.

Â Â Â Â Â  (13) Thirteenth District: That portion of Lane County lying within blocks 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 2201; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3007, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 2202; blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047 and 4048 of census tract 2300; blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036 and 2037 of census tract 2404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 and 2034 of census tract 2700; census tract 2800; census tract 2901; census tract 2902; census tract 3000; census tract 3101; census tract 3102; blocks 1000 and 1001 of census tract 3700; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1051, 1052, 2006, 2007, 2008, 2009, 2010, 2011, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 3900; census tract 4000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 4100; blocks 2000, 2001, 2003, 2004, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 4200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 4500.

Â Â Â Â Â  (14) Fourteenth District: That portion of Lane County lying within blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053, 2054, 2055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068 and 3069 of census tract 402; census tract 403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089 and 3090 of census tract 404; blocks 4000, 4001, 4002, 4037, 4038, 4039, 4040, 4045, 4046 and 4047 of census tract 902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1033, 1991, 1992, 1993, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2996, 2997, 2998 and 2999 of census tract 1001; blocks 1043, 1044 and 2006 of census tract 1002; blocks 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1024, 1025, 1026, 1027, 1028, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3024, 3025, 3027, 3028 and 3029 of census tract 2300; census tract 2401; census tract 2403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 2404; census tract 2501; census tract 2502; census tract 2600; blocks 1041, 1044, 1045, 1046, 2018, 2020 and 2021 of census tract 2700; blocks 1033, 1038 and 3008 of census tract 4100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2002, 2005, 2006, 2007, 2008, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 4200; census tract 4300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 4000, 4001, 4002, 4003, 4004, 4008, 4009 and 4010 of census tract 4401; blocks 3000 and 3001 of census tract 4402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 4403.

Â Â Â Â Â  (15) Fifteenth District: That portion of Benton County lying within blocks 1000, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1076 and 1077 of census tract 300; blocks 2000, 2001, 2002, 2003, 2004, 2007, 2013, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 500; blocks 1000, 2000, 2001, 2002, 2003, 2004, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2999, 3019 and 3999 of census tract 600; blocks 4007 and 4008 of census tract 900; census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1234, 1237, 2000, 2001, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2106, 2107, 2108, 2109 and 2110 of census tract 10200; that portion of Linn County lying within census tract 20100; census tract 20200; census tract 20300; census tract 20400; census tract 20500; census tract 20600; census tract 20700; census tract 20800; blocks 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 4042, 4043, 4044, 4045, 4046, 4047, 4050, 4051, 4052, 4053, 4054, 4055 and 4056 of census tract 30100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3020, 3021, 3997, 3998, 3999, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039 and 4040 of census tract 30700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1033, 1039, 1040, 1041, 5010, 5011, 6003 and 6004 of census tract 30800.

Â Â Â Â Â  (16) Sixteenth District: That portion of Benton County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4997, 4998 and 4999 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of census tract 200; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1071, 1072, 1073, 1074, 1075, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2998 and 2999 of census tract 300; census tract 400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3012, 3013, 3014, 3015 and 3016 of census tract 500; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3997 and 3998 of census tract 600; census tract 700; census tract 801; census tract 802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025 and 5026 of census tract 900; census tract 1001; census tract 1002; census tract 1101; census tract 1102; blocks 1193, 1194, 1195, 1196, 1197, 2100, 2101, 2102, 2103, 2104 and 2105 of census tract 10200; blocks 1000, 1001, 1010, 1011, 1012, 1013, 1014, 1018, 1055, 1056, 1057, 1058, 1059 and 1999 of census tract 10400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 10500.

Â Â Â Â Â  (17) Seventeenth District: That portion of Linn County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4048, 4049, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033 and 5999 of census tract 30100; census tract 30200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3455, 3995, 3996, 3997, 3998 and 3999 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2011, 2012, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5997, 5998, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012 and 6999 of census tract 30401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5000, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5052 and 5053 of census tract 30402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 6000, 6001, 6002, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030 and 6031 of census tract 30800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2996, 2997, 2998, 2999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041 and 5042 of census tract 30902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4017, 4018, 4019 and 4020 of census tract 30903; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1023, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4029 of census tract 30904; that portion of Marion County lying within blocks 1035, 1037, 1039, 1040, 1042, 2050, 2052, 2053, 2054, 2055, 2056, 2057, 2058 and 2059 of census tract 2600; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4024, 5000, 5012 and 5013 of census tract 2700; blocks 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2063, 2064, 2073, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2089, 2090, 2091, 2092, 2093, 2099, 2100, 2101, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 4004, 4005, 4006, 4008, 4020, 4021, 4022 and 4023 of census tract 10501; blocks 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108 and 3997 of census tract 10503; blocks 1005, 1006, 1010, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3996, 3997, 3998 and 3999 of census tract 10600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4032, 4033, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5010, 5012, 5014, 5015, 5016, 5017, 5018, 5019, 5020 and 5021 of census tract 10701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2051, 2052, 2053, 2054, 2055, 2072, 2073, 2076, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 10702; block 1000 of census tract 10801.

Â Â Â Â Â  (18) Eighteenth District: That portion of Clackamas County lying within blocks 3052 and 3998 of census tract 22704; blocks 1033, 1034, 1035, 1997, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2997 and 3033 of census tract 22800; blocks 2021, 3000, 3001, 3014, 3015, 3021, 3022, 3023, 3024, 3025, 3997, 3998 and 3999 of census tract 23600; blocks 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3034, 3035, 3036, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035 and 4036 of census tract 23700; blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042 and 5043 of census tract 23800; census tract 23900; census tract 24000; census tract 24100; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4009, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4998, 4999, 5006, 5007, 5008, 5009, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5276, 5277, 5278, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5304, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5333, 5349, 5350, 5351, 5352, 5353, 5354, 5355, 5356, 5357, 5358, 5359, 5360, 5361, 5362, 5363, 5364, 5365, 5366, 5367, 5368, 5369, 5370, 5371, 5372, 5373, 5374, 5375, 5376, 5377, 5378, 5379, 5380, 5381, 5382, 5383, 5384, 5385, 5386, 5387, 5388, 5389, 5390, 5392, 5393, 5394, 5395, 5396, 5397, 5398, 5399, 5400, 5401, 5402, 5403, 5404, 5405, 5406, 5407, 5408, 5409, 5410, 5411, 5412, 5413, 5414, 5415, 5416, 5417, 5418, 5419, 5420, 5421, 5422, 5423, 5424, 5425, 5426, 5427, 5428, 5429, 5430, 5431, 5432, 5433, 5434, 5435, 5436, 5437, 5438, 5439, 5440, 5441, 5442, 5443, 5444, 5445, 5446, 5447, 5448, 5449, 5450, 5451, 5452, 5453, 5454, 5455, 5456, 5457, 5458, 5459, 5460, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5468, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5479, 5480, 5481, 5482, 5483, 5484, 5485, 5486, 5487, 5488, 5489, 5490, 5491, 5492, 5493, 5494, 5495, 5496, 5497, 5498, 5499, 5500, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5508, 5509, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5529, 5530, 5531, 5532, 5533, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5544, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5570, 5571, 5572, 5573, 5574, 5575, 5581, 5582, 5584, 5585, 5586, 5996, 5997, 5998 and 5999 of census tract 24200; that portion of Marion County lying within blocks 1001, 1002, 1003 and 1004 of census tract 1603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 4000, 4001 and 4013 of census tract 2500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2060, 2061 and 2999 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2030, 2031, 2032, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025 and 7999 of census tract 10200; blocks 3000, 3001, 3007, 3008, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3019, 4000, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 and 4037 of census tract 10303; blocks 1000, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2020, 2021, 2999, 3000, 3001, 3002, 3003, 3004, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3998 and 3999 of census tract 10305; census tract 10400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2062, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2074, 2088, 2094, 2095, 2096, 2097, 2098, 2102, 2103, 2104, 2128, 2129, 2130, 2131, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4007, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 10501; census tract 10502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3094, 3095, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3998 and 3999 of census tract 10503; blocks 1004, 1125, 1126, 1127, 1128, 1129 and 1130 of census tract 10600.

Â Â Â Â Â  (19) Nineteenth District: That portion of Marion County lying within blocks 2006, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3010, 3011, 3012, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1000; blocks 1000, 1001, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of census tract 1100; blocks 1000, 1008, 1009, 1010, 1011 and 2000 of census tract 1603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007 and 1008 of census tract 1703; blocks 2000, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4006, 4007 and 4008 of census tract 1801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2001, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009 and 5010 of census tract 1802; census tract 1803; census tract 2000; blocks 4000, 4015 and 4016 of census tract 2100; blocks 4009, 4010, 4011, 4012 and 4013 of census tract 2200; census tract 2301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014 of census tract 2302; blocks 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060 and 2061 of census tract 2400; blocks 1011, 1012, 1016, 1017, 1018, 1019, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1038, 1041, 1043 and 1044 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 4007, 4008, 4009, 4010, 4011, 4021, 4022, 4023, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022 and 5023 of census tract 2700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1049, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 and 2029 of census tract 2800; blocks 2009, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2056 and 2057 of census tract 10702; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2014, 3000, 3012, 3013, 3014, 3032, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031 and 5032 of census tract 10801; blocks 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2014, 2015 and 2999 of census tract 10802.

Â Â Â Â Â  (20) Twentieth District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4997, 4998 and 4999 of census tract 200; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3999, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 300; blocks 2000, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2997, 2998 and 2999 of census tract 1300; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007 and 6008 of census tract 2100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4014, 4015, 4016 and 4017 of census tract 2200; blocks 2001 and 2002 of census tract 2302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2062, 2063, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 2400; blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1043, 1044, 1045, 1997 and 2028 of census tract 2800; that portion of Polk County lying within census tract 5100; census tract 5201; census tract 5202; blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1021, 1022, 1023, 1024, 1025, 1041, 1042, 1043, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1056, 1064, 1067, 1068, 1071, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2999, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3998 and 3999 of census tract 5300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021 and 6022 of census tract 20301; blocks 1000, 1002, 1003, 2006, 2007, 2008, 2009, 2010, 2013, 2995, 2996, 2997, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5998 and 5999 of census tract 20302.

Â Â Â Â Â  (21) Twenty-first District: That portion of Marion County lying within blocks 2012, 2014, 2015 and 2016 of census tract 200; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 600; blocks 2000, 2001, 2002, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of census tract 700; census tract 800; census tract 900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3013 of census tract 1000; blocks 1002, 1003, 1004, 1005, 1006, 1007 and 1008 of census tract 1100; census tract 1200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 1300; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005 and 4006 of census tract 1601; blocks 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of census tract 1602; blocks 1005, 1006, 1007, 1012, 1013, 1014, 1015, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of census tract 1603; blocks 1006, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1604; blocks 1000, 2000, 2001, 2003, 2004, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 1701; census tract 1702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 1703; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 4000, 4001, 4002, 4003, 4004 and 4005 of census tract 1801; block 2000 of census tract 1802; block 1000 of census tract 2100; blocks 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 2500.

Â Â Â Â Â  (22) Twenty-second District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2007, 2008, 2009, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042 and 2998 of census tract 400; census tract 500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 and 1030 of census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 of census tract 700; block 1001 of census tract 1501; blocks 2000, 2007, 2008 and 2013 of census tract 1502; blocks 3023 and 3024 of census tract 1503; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 and 3008 of census tract 1601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002 and 2003 of census tract 1602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, 1018 and 1019 of census tract 1604; blocks 1001, 1002, 2002, 2005, 2006, 2007, 2008, 2009 and 2010 of census tract 1701; blocks 1016, 1017, 1018, 1019, 1020, 1021, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2014, 2018, 2019, 2020, 2021, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2128, 2129, 2130, 2131, 4014, 4015, 4016, 4017 and 4018 of census tract 2500; census tract 10301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2019, 2020, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 4001, 4002, 4003 and 4004 of census tract 10303; census tract 10304; blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 3005, 3006, 3010, 3011, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 10305.

Â Â Â Â Â  (23) Twenty-third District: That portion of Benton County lying within block 4996 of census tract 100; blocks 1023, 1024, 2012 and 2021 of census tract 200; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1064, 1065, 1066, 1067, 1068, 1069 and 1070 of census tract 300; blocks 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1235, 1236, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2068, 2069, 2070, 2071, 2072, 2073, 2091, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177 and 3999 of census tract 10200; census tract 10300; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1993, 1994, 1995, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4994, 4995, 4996, 4997, 4998 and 4999 of census tract 10400; blocks 1050, 1051, 1052, 1056, 2013 and 2014 of census tract 10500; that portion of Linn County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3033, 3034, 3035, 3036, 3037, 3038, 3072, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4051, 4052, 4053, 4054, 4060, 4061, 4062, 4991, 4992, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036 and 5037 of census tract 30600; blocks 3017, 3018, 3019, 4016, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4041, 4042, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062 and 4063 of census tract 30700; that portion of Marion County lying within blocks 3031, 3034, 3035 and 3036 of census tract 2700; blocks 3033, 3034, 4009, 4031, 5007, 5008, 5009, 5011 and 5013 of census tract 10701; blocks 2013, 2014, 2015, 2016, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2045, 2046, 2047, 2048, 2049, 2050, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2074, 2075, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2998 and 2999 of census tract 10702; blocks 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4992, 4993, 4994, 4995, 4996, 4997, 4998 and 4999 of census tract 10801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2996, 2997, 2998, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4998 and 4999 of census tract 10802; that portion of Polk County lying within blocks 1004, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1065, 1066, 1069, 1070, 1072, 1073, 1074, 1076, 1077, 3012, 3013, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3996, 3997, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032 and 4998 of census tract 5300; blocks 1036, 1037, 1040, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1994 and 1995 of census tract 20100; census tract 20201; census tract 20202; census tract 20203; census tract 20204; blocks 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031 and 6012 of census tract 20301; blocks 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2998 and 2999 of census tract 20302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1998, 1999, 2000, 2001, 2002, 2004, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2105, 2106, 2107, 2108, 2109, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2166, 2167, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2229, 2230, 2231, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5998 and 5999 of census tract 20400; that portion of Yamhill County lying within blocks 2110, 2111, 2112, 2113, 2114, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3074, 3075, 3076, 3077, 3078, 3079 and 3085 of census tract 30501; blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2998, 2999, 3008, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040 and 4041 of census tract 30502.

Â Â Â Â Â  (24) Twenty-fourth District: That portion of Polk County lying within blocks 1000, 1078, 1079, 1080, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4033 and 4999 of census tract 5300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1080, 1084, 1085, 1086, 1996, 1997, 1998 and 1999 of census tract 20100; that portion of Yamhill County lying within blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077 and 5078 of census tract 30300; census tract 30400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 3000, 3001, 3002, 3010, 3070, 3071, 3072, 3073, 3080, 3081, 3082, 3083, 3084, 3086 and 3999 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1302, 1303, 1304, 1305, 1306, 1307, 1359, 1360, 2000, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3013, 3019, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030 and 3031 of census tract 30502; census tract 30600; census tract 30701; census tract 30702; census tract 30801; census tract 30802; census tract 30900; census tract 31000.

Â Â Â Â Â  (25) Twenty-fifth District: That portion of Marion County lying within blocks 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2010, 2011, 2012, 2017, 2018, 2019, 2020 and 2999 of census tract 400; census tract 1400; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 1501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 1502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 1503; blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 2500; census tract 10100; blocks 2027, 2028, 2029 and 2997 of census tract 10200; blocks 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3996, 3997, 3998 and 3999 of census tract 10303; that portion of Yamhill County lying within census tract 30100; census tract 30201; census tract 30202; blocks 2020, 2021, 2022, 2023, 2024, 2025, 2034, 2035 and 2036 of census tract 30300.

Â Â Â Â Â  (26) Twenty-sixth District: That portion of Clackamas County lying within blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2998 of census tract 22703; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, 3995, 3996, 3997, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4998 and 4999 of census tract 22704; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1998, 1999 and 2005 of census tract 22800; that portion of Washington County lying within blocks 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3002, 3003, 3006, 3007, 3008, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 31605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2006, 2007, 2008, 2009 and 2010 of census tract 31804; blocks 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 31805; blocks 3014 and 3031 of census tract 31809; blocks 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2070, 2071, 2072, 2084, 2087, 2088, 2089, 2090, 2091, 2092, 3021, 3022 and 3023 of census tract 31905; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3020 of census tract 31906; blocks 1021 and 1022 of census tract 32001; census tract 32103; census tract 32104; blocks 1015, 1016 and 1017 of census tract 32105; blocks 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096 and 1101 of census tract 32106; census tract 32200; blocks 1000, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061 and 1999 of census tract 32300; blocks 3010, 3011, 3012, 3018, 3019, 5007, 5011 and 5013 of census tract 32500; blocks 1046, 1072, 2037, 2053, 2054, 2055, 2056 and 2057 of census tract 32902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013 and 4014 of census tract 33000; blocks 3000, 3002, 3009, 3010, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of census tract 33100; block 1097 of census tract 33300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1999, 2059, 2067, 2068, 2070, 2071, 2073, 2074, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3153, 3154, 3169, 3170, 3171, 3172, 3173, 3174, 3175 and 3999 of census tract 33600; that portion of Yamhill County lying within block 1004 of census tract 30300.

Â Â Â Â Â  (27) Twenty-seventh District: That portion of Multnomah County lying within census tract 6801; block 1013 of census tract 6802; blocks 1036, 1037, 1039, 1040, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1067, 1068, 1069, 1070, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 6900; that portion of Washington County lying within blocks 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 and 4031 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060 and 2061 of census tract 30401; census tract 30402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 2000, 2001, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 30502; blocks 1017, 1018, 1019 and 1020 of census tract 30900; blocks 4000, 4001, 4002, 4003, 4004, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 31003; census tract 31004; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 31005; census tract 31006; blocks 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021 and 1022 of census tract 31100; blocks 1000, 1001, 1002, 1003 and 1004 of census tract 31300; census tract 31808; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 31809.

Â Â Â Â Â  (28) Twenty-eighth District: That portion of Washington County lying within blocks 2009, 2010 and 2011 of census tract 30401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012 and 5013 of census tract 31003; blocks 2012, 2013, 4000, 4001, 4002, 4003 and 4004 of census tract 31005; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018 of census tract 31100; blocks 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052 and 2053 of census tract 31200; blocks 1005, 1007, 1008, 3000, 3001, 3009, 3010, 3011, 3012 and 3013 of census tract 31605; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 31606; blocks 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 4046 of census tract 31613; census tract 31703; census tract 31704; blocks 1000, 1001, 1002, 1003, 1004, 1005, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 31705; census tract 31706; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2012 and 2013 of census tract 31804; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003 and 4004 of census tract 31805; census tract 31806; census tract 31807.

Â Â Â Â Â  (29) Twenty-ninth District: That portion of Washington County lying within census tract 32403; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4016, 4017, 4018 and 4019 of census tract 32404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3013, 3014, 3015, 3016, 3017, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5008, 5009, 5010 and 5012 of census tract 32500; block 3003 of census tract 32603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 5007, 5010, 5012, 5013, 5014, 5015, 5016, 5019, 5020, 5021, 5022, 5023, 5024, 5025 and 5026 of census tract 32604; blocks 1038, 1039, 1041, 2000, 2001 and 3037 of census tract 32605; blocks 2000, 2001, 2002, 2003, 2004, 2005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008 and 5009 of census tract 32606; blocks 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1999, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 and 2034 of census tract 32901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 and 2052 of census tract 32902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3011, 3012, 3013, 3014, 3022, 3023, 3024, 3025, 3026 and 3027 of census tract 33100; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058 and 1999 of census tract 33200; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096 and 1098 of census tract 33300; block 2048 of census tract 33600.

Â Â Â Â Â  (30) Thirtieth District: That portion of Washington County lying within census tract 31504; blocks 1000, 1001, 1002, 1003, 1004, 3004, 3005 and 4002 of census tract 31605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3015, 3016 and 3017 of census tract 31606; census tract 31608; census tract 31609; blocks 2002, 2003, 2004 and 2005 of census tract 31610; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019 and 1020 of census tract 32300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 4000, 4001, 4002, 4003, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004 and 5005 of census tract 32404; census tract 32405; census tract 32406; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 32603; blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5008, 5009, 5011, 5017 and 5018 of census tract 32604; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051 and 4052 of census tract 32605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 32606; blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 2042, 2043, 2044 and 2045 of census tract 32700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2026 of census tract 32800; blocks 1000, 1001, 1002, 1003, 1005, 1006, 2000, 2001, 2002, 2023 and 2033 of census tract 32901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007 and 1059 of census tract 33200; block 2048 of census tract 33300.

Â Â Â Â Â  (31) Thirty-first District: That portion of Clatsop County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2996, 2997, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3996, 3997, 3998 and 3999 of census tract 950100; census tract 950200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4036, 4037, 4997, 4998 and 4999 of census tract 950300; blocks 1043, 2003, 2004, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2098, 2099, 2100, 2101, 2102, 2104, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3999 of census tract 950400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2075, 2077, 2078, 2079, 2080, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2999 and 3002 of census tract 951200; that portion of Columbia County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1083, 1084, 1085, 1087, 1088, 1089, 1121, 1122, 1123, 1124, 1125, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046 and 6047 of census tract 970200; census tract 970300; census tract 970400; census tract 970500; census tract 970600; census tract 970700; census tract 970800; census tract 970900; census tract 971000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1999, 2136, 2137, 2138, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2163, 2164, 2165, 2166, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081 and 3082 of census tract 971100; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1999, 2000, 2001, 2032, 2996, 2997, 2998 and 2999 of census tract 7100.

Â Â Â Â Â  (32) Thirty-second District: That portion of Clatsop County lying within blocks 1997 and 2998 of census tract 950100; blocks 4024, 4025, 4026 and 4035 of census tract 950300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2096, 2097, 2103, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 3021, 3022, 3023 and 3024 of census tract 950400; census tract 950500; census tract 950600; census tract 950700; census tract 950900; census tract 951100; blocks 1092, 1093, 1095, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2076, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3998 and 3999 of census tract 951200; census tract 951300; that portion of Columbia County lying within blocks 1021, 1022, 1023, 1024, 1025, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120 and 1999 of census tract 970200; blocks 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2139, 2148, 2162, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101 and 3102 of census tract 971100; that portion of Tillamook County lying within census tract 960100; census tract 960200; census tract 960300; census tract 960400; census tract 960500; census tract 960600; census tract 960700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3167, 3168, 3169, 3170, 3171, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3995, 3996, 3997, 3998 and 3999 of census tract 960800; that portion of Washington County lying within blocks 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079 and 3080 of census tract 32700; blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1028 of census tract 32800; block 2083 of census tract 33000; blocks 1000, 1001, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057 and 2058 of census tract 33300; census tract 33400; census tract 33500; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2069, 2072, 2075, 2076, 2077, 2078, 2079, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168 and 3998 of census tract 33600.

Â Â Â Â Â  (33) Thirty-third District: That portion of Multnomah County lying within census tract 4300; census tract 4500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027 and 1028 of census tract 4601; census tract 4700; census tract 4800; census tract 4900; census tract 5000; census tract 5100; census tract 7000; blocks 1997, 1998, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2990, 2991, 2992, 2993, 2994, 2995, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3997, 3998 and 3999 of census tract 7100; that portion of Washington County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 and 2052 of census tract 30100; census tract 31507; census tract 31508; census tract 31509; census tract 31510; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2018, 2019, 2020, 2024, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054 and 2999 of census tract 32700.

Â Â Â Â Â  (34) Thirty-fourth District: That portion of Washington County lying within blocks 2002, 2003, 2004, 2005, 2006, 2033, 2034, 2035, 2036, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066 and 2067 of census tract 30100; census tract 30200; blocks 1000, 1001, 1002, 1003, 1004, 1010, 1011, 1012, 1029, 1030, 1031 and 1032 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 1007, 2006, 2016 and 2017 of census tract 31200; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053 and 2054 of census tract 31300; census tract 31402; census tract 31403; census tract 31404; census tract 31506; census tract 31511; census tract 31512; blocks 3011, 3012, 3013 and 3014 of census tract 31606; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038 and 4039 of census tract 31610; census tract 31611; census tract 31612; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2005, 2006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044 and 4045 of census tract 31613; block 2000 of census tract 31705.

Â Â Â Â Â  (35) Thirty-fifth District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3037 of census tract 6401; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 6501; that portion of Washington County lying within block 3023 of census tract 30501; blocks 1021, 1023, 1024, 1025, 1026, 1027, 1028, 2002, 2003 and 2004 of census tract 30502; census tract 30600; census tract 30700; census tract 30801; census tract 30803; blocks 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 30804; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068 and 1069 of census tract 30900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 1011 of census tract 31809; census tract 31903; census tract 31904; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2065, 2066, 2067, 2068, 2069, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2085, 2086, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3040 of census tract 31905; blocks 1001, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3005, 3018 and 3019 of census tract 31906; blocks 3000, 3001, 3002, 3003, 3010 and 3014 of census tract 32002.

Â Â Â Â Â  (36) Thirty-sixth District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 and 2024 of census tract 4601; census tract 4602; census tract 5200; census tract 5300; census tract 5400; census tract 5500; census tract 5600; census tract 5700; census tract 5800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1055, 1056, 1057, 1058, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 5900; census tract 6001; census tract 6002; census tract 6100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085 and 1086 of census tract 6501; census tract 6502; census tract 6601; census tract 6602; census tract 6701; census tract 6702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 6802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1041, 1042, 1043, 1044, 1050, 1066 and 2014 of census tract 6900.

Â Â Â Â Â  (37) Thirty-seventh District: That portion of Clackamas County lying within blocks 2052, 2053, 2054 and 2055 of census tract 20302; blocks 2016, 3011, 3012, 3013, 3014, 3016, 3020, 3021, 3022, 3023, 3025, 3028, 4010, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4030 and 4031 of census tract 20401; blocks 3024, 3025, 3028, 3029, 3030, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 20402; census tract 20501; blocks 1000, 1001, 1002, 1003, 1009, 1010, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2035, 2037, 2038, 2039, 2040, 2043, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116 and 2117 of census tract 20502; census tract 20600; census tract 20700; census tract 22702; blocks 1000, 2000 and 2999 of census tract 22703; that portion of Washington County lying within blocks 1004, 1005, 1012, 2003, 2004 and 2005 of census tract 30804; blocks 1000, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014 and 2016 of census tract 31906; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 32001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3048, 3049, 3050, 3051, 3052, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010 and 4011 of census tract 32002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037 and 3038 of census tract 32105; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1097, 1098, 1099, 1100, 1102, 1103, 1104, 1105, 1106, 1107, 1108 and 1109 of census tract 32106.

Â Â Â Â Â  (38) Thirty-eighth District: That portion of Clackamas County lying within census tract 20100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1995, 1996, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 20200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068 and 2069 of census tract 20302; census tract 20303; census tract 20304; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3015, 3017, 3018, 3019, 3024, 3026, 3027, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4024, 4025, 4026, 4027, 4028, 4029, 4032 and 4033 of census tract 20401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3027, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3050 of census tract 20402; blocks 1004, 1005, 1006, 1007, 1008, 1011, 1994, 2015, 2016, 2017, 2018, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2041, 2042, 2044, 2083 and 2084 of census tract 20502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 20503; that portion of Multnomah County lying within blocks 1051, 1052, 1053, 1054, 2018, 2019, 2020, 2021 and 2022 of census tract 5900; census tract 6200; census tract 6300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2014, 2015, 2016, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072 and 4073 of census tract 6401; census tract 6402; that portion of Washington County lying within blocks 3046 and 3047 of census tract 32002.

Â Â Â Â Â  (39) Thirty-ninth District: That portion of Clackamas County lying within blocks 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1995, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4001, 4002, 4003, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024 and 6025 of census tract 22300; census tract 22400; census tract 22500; census tract 22601; census tract 22602; blocks 2000, 2001, 2002, 2003, 2025, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3996, 3997, 3998 and 3999 of census tract 22800; census tract 22901; census tract 22902; census tract 22903; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3039 and 3040 of census tract 23000; block 3999 of census tract 23100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3037, 3038, 3039, 3040, 3041 and 3042 of census tract 23700; blocks 1000, 1001, 1002, 1003, 1004, 1005 and 2001 of census tract 23800.

Â Â Â Â Â  (40) Fortieth District: That portion of Clackamas County lying within block 1997 of census tract 20200; blocks 1016 and 1995 of census tract 20502; block 2999 of census tract 20503; blocks 1015, 1016, 1017, 1024, 1032, 1036 and 1037 of census tract 21000; block 1002 of census tract 21100; blocks 1014, 1015, 1018, 1019, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1045, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 21200; census tract 21300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 21400; blocks 1000, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1051, 1052, 1054, 1055, 1064 and 1065 of census tract 21500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 21601; blocks 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016 and 3021 of census tract 21602; census tract 21700; census tract 21801; census tract 21802; census tract 21900; census tract 22000; census tract 22101; blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3021 and 3022 of census tract 22104; blocks 1020, 1996 and 1997 of census tract 22300.

Â Â Â Â Â  (41) Forty-first District: That portion of Clackamas County lying within census tract 20800; census tract 20900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 21000; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 21100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1039, 1044, 1046 and 1999 of census tract 21200; blocks 3001, 3002, 3003 and 3999 of census tract 21400; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1020, 1021, 1022, 1023, 1024, 1049, 1050, 1053, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063 and 1066 of census tract 21500; blocks 4010 and 4011 of census tract 21601; blocks 1005, 1006, 1007, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3012, 3017, 3018, 3019 and 3020 of census tract 21602; that portion of Multnomah County lying within blocks 1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6999, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025 and 7999 of census tract 100; blocks 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039 and 4040 of census tract 200; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2014, 2015 and 2999 of census tract 301; census tract 302; blocks 2006, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057 and 3058 of census tract 401; blocks 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 501; blocks 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 502; census tract 8600; census tract 8700; census tract 8800.

Â Â Â Â Â  (42) Forty-second District: That portion of Multnomah County lying within blocks 1002 and 1003 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006 and 1012 of census tract 200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2010, 2011, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of census tract 401; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010 and 2011 of census tract 402; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4018 of census tract 801; blocks 2001, 2002, 2003, 2005, 2006, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 802; census tract 901; census tract 902; census tract 1000; census tract 1101; census tract 1102; census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 1802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028 and 5029 of census tract 2000; census tract 2100.

Â Â Â Â Â  (43) Forty-third District: That portion of Multnomah County lying within census tract 2201; census tract 2202; census tract 2301; census tract 2302; census tract 2401; census tract 2402; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5005, 5006, 5007, 5008, 5009, 5010, 6005, 6006, 6007, 6008, 6009 and 6010 of census tract 2501; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 and 1030 of census tract 3000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 3100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 3200; census tract 3301; census tract 3302; census tract 3401; census tract 3402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 and 1021 of census tract 3501; blocks 1000, 1001, 1010, 1011, 1012, 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1024, 1029, 1030, 1031 and 3021 of census tract 3502; census tract 3601; census tract 3602; census tract 3603; census tract 3701; census tract 3702; blocks 1000, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028 and 1029 of census tract 3801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1029 and 1030 of census tract 3802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016 and 1017 of census tract 3803; block 1039 of census tract 7300; blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3014 and 3015 of census tract 7500.

Â Â Â Â Â  (44) Forty-fourth District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 3501; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1018, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 and 3020 of census tract 3502; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 3801; blocks 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 and 3020 of census tract 3802; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 3803; census tract 3901; census tract 3902; census tract 4001; census tract 4002; census tract 4101; census tract 4102; census tract 4200; census tract 4400; census tract 7201; census tract 7202; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1991, 1992, 1993, 1994, 1995, 1996 and 1997 of census tract 7300; census tract 7400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3000 and 3008 of census tract 7500; blocks 1000 and 1001 of census tract 7600; block 2001 of census tract 7700; blocks 1091, 1092, 1093, 1094, 1096, 1097, 1099, 1980, 1984, 1986, 1987 and 1988 of census tract 10200.

Â Â Â Â Â  (45) Forty-fifth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 5000, 5001, 5002, 5003, 5004, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6011, 6012, 6013, 6014 and 6015 of census tract 2501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1020 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 and 3023 of census tract 2600; census tract 2701; census tract 2702; census tract 2801; census tract 2802; census tract 2901; census tract 2902; census tract 2903; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 3000; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 3100; blocks 3000, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4025, 4026 and 4027 of census tract 3200; blocks 1001, 1002, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1989, 1990 and 1998 of census tract 7300; blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3009, 3012 and 3013 of census tract 7500; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 and 2024 of census tract 7600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 7700; census tract 7800; census tract 7900; blocks 2002, 2003, 2004, 2013, 2014, 2015, 2016, 2019, 2020 and 2021 of census tract 9501; census tract 9502.

Â Â Â Â Â  (46) Forty-sixth District: That portion of Multnomah County lying within blocks 1000, 1001, 1014, 1015, 1016, 2000, 2007, 2008, 2017 and 2018 of census tract 402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019 and 5020 of census tract 502; blocks 1026, 1027, 1028, 1029, 1030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4018 of census tract 601; census tract 701; census tract 702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2009, 2010, 2011, 2012, 2013, 2014, 2022 and 2023 of census tract 801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2004, 2007 and 2009 of census tract 802; census tract 1500; census tract 1601; census tract 1602; census tract 1701; census tract 1702; census tract 1801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2018, 2019, 2020, 2021, 2022 and 2023 of census tract 1802; census tract 1900; blocks 3000 and 3013 of census tract 2000; block 3024 of census tract 2600; blocks 2010, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 8100; block 1003 of census tract 8201; census tract 8301.

Â Â Â Â Â  (47) Forty-seventh District: That portion of Multnomah County lying within blocks 1000, 1097, 1098, 1099, 1109, 1110 and 1999 of census tract 7300; census tract 8001; census tract 8002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 8100; blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 8201; census tract 8202; census tract 9201; census tract 9202; blocks 1000, 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2001, 2003, 2004, 2005, 2006, 2007, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 9301; census tract 9302; census tract 9400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2017, 2018 and 2022 of census tract 9501; block 1001 of census tract 9605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 9701; blocks 1006, 1007, 1008, 1009, 1017, 1018, 1019, 1020, 1021, 2007, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000 and 4001 of census tract 9702; blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1034, 1037, 1038, 1040 and 1990 of census tract 10200.

Â Â Â Â Â  (48) Forty-eighth District: That portion of Clackamas County lying within blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022 and 1023 of census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2073, 2078, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104 and 2105 of census tract 22203; blocks 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2026, 2029, 2030, 2034, 2035, 2036, 2037, 2038 and 2041 of census tract 22204; blocks 3001 and 3002 of census tract 23202; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 602; census tract 8302; census tract 8400; census tract 8500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1050, 1051, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3009 of census tract 8901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030 and 1031 of census tract 8902; census tract 9000; census tract 9101; census tract 9102; blocks 2013, 2014, 3000 and 3002 of census tract 9701; blocks 2008, 4002, 4003, 4004, 4005, 4006, 4007 and 4008 of census tract 9702; blocks 2004, 2005, 2006, 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2028 and 2030 of census tract 9803; census tract 9804; blocks 3007, 3021, 3023, 3024, 3025, 3026 and 3027 of census tract 9903.

Â Â Â Â Â  (49) Forty-ninth District: That portion of Multnomah County lying within blocks 1002, 1003, 1004, 1005, 2000, 2002 and 3000 of census tract 9301; census tract 9603; census tract 9604; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 9605; census tract 9606; blocks 1004, 1005, 3000, 3001 and 3002 of census tract 9702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4012, 4013, 4014 and 4015 of census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1028, 1033, 1035, 1036, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1095, 1098, 1100, 1101, 1102, 1979, 1981, 1982, 1983, 1985, 1989, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 10200; census tract 10303; census tract 10304; census tract 10305; census tract 10306; blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 10402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 10405; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002 and 3000 of census tract 10406; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010 and 1011 of census tract 10407; blocks 1002, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016 and 1018 of census tract 10500.

Â Â Â Â Â  (50) Fiftieth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2020 of census tract 9702; census tract 9801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024 and 2029 of census tract 9803; census tract 9901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3020, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014 of census tract 9902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3034, 3035 and 3040 of census tract 9903; census tract 10001; census tract 10002; blocks 4008, 4009, 4010 and 4011 of census tract 10100; blocks 3008, 3009, 3010, 3013, 3014 and 3015 of census tract 10402; block 3016 of census tract 10405; blocks 2003, 2004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011 and 5012 of census tract 10406; blocks 1006, 1007, 1008, 1014, 1015, 1016, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 10407; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 10408; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2021, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 10409.

Â Â Â Â Â  (51) Fifty-first District: That portion of Clackamas County lying within blocks 1002, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044 and 1045 of census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042 and 5043 of census tract 22104; census tract 22201; blocks 2072, 2074, 2075, 2076, 2077, 2079, 2080 and 2081 of census tract 22203; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2010, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2031, 2032, 2033, 2039, 2040, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049 and 2050 of census tract 22204; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1999, 3000, 3006, 3016, 3017, 3018, 3019, 3020, 4000, 4004, 4005, 4006 and 4007 of census tract 22300; blocks 1000, 1001, 1002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3999 of census tract 23000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 23100; census tract 23201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2998, 2999, 3000, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3998 and 3999 of census tract 23202; blocks 1013, 1014, 1015, 1018, 2005, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 23300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1998, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3998, 3999 and 4004 of census tract 23500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2999, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3016, 3017, 3018, 3019, 3020, 3994, 3995 and 3996 of census tract 23600; blocks 3000, 3001, 3002, 3003, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 4000 and 4004 of census tract 23700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 4008, 4010, 4011 and 4012 of census tract 24200; that portion of Multnomah County lying within blocks 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 602; blocks 1048, 1049, 1052, 1053, 1054, 1055, 1056, 1057 and 1058 of census tract 8901; blocks 1027, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 of census tract 8902; blocks 5015, 5016 and 5017 of census tract 9902; blocks 3005, 3019, 3020, 3022, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3038 and 3039 of census tract 9903.

Â Â Â Â Â  (52) Fifty-second District: That portion of Clackamas County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2006, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032 and 3033 of census tract 23300; census tract 23401; census tract 23402; blocks 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 4000, 4001, 4002, 4003, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026 and 5027 of census tract 23500; blocks 3000, 3001, 3002, 3003, 3012, 3013, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5010, 5011, 5031, 5051, 5052, 5053, 5054, 5055, 5270, 5271, 5272, 5273, 5274, 5275, 5279, 5576, 5577, 5578, 5579, 5580 and 5583 of census tract 24200; census tract 24301; census tract 24302; Hood River County; that portion of Multnomah County lying within blocks 3016, 3017, 3018, 3021, 3022, 3023, 3024, 3025, 3026, 3036, 3037, 3038, 3039, 3040, 3041 and 3042 of census tract 9902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3011, 3012, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 10402; blocks 1012, 1013 and 4000 of census tract 10407; block 2004 of census tract 10408; blocks 2016, 2019, 2020, 3000, 3001, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 and 3019 of census tract 10409; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3994, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4999 of census tract 10500.

Â Â Â Â Â  (53) Fifty-third District: That portion of Deschutes County lying within blocks 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1548, 1549, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1937, 1998 and 1999 of census tract 990200; census tract 990300; census tract 990400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1998, 2000, 2001, 2002, 2003, 2004, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072 and 5073 of census tract 990500; blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3022, 3023, 3024, 3025, 3026, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5270, 5271, 5272, 5273, 5274, 5275, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5321, 5322, 5323, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5331, 5332, 5333, 5334, 5335, 5336, 5337, 5338, 5339, 5340, 5341, 5342, 5343, 5344, 5345, 5346, 5347, 5348, 5349, 5350, 5351, 5352, 5353, 5354, 5355, 5356, 5357, 5358, 5359, 5360, 5361, 5362, 5363, 5364, 5365, 5366, 5367, 5368, 5369, 5370, 5371, 5372, 5373, 5374, 5375, 5376, 5377, 5378, 5379, 5380, 5381, 5382, 5383, 5384, 5385, 5386, 5387, 5388, 5389, 5390, 5391, 5392, 5393, 5394, 5395, 5396, 5397, 5398, 5399, 5400, 5401, 5402, 5403, 5404, 5405, 5406, 5407, 5408, 5409, 5410, 5411, 5412, 5413, 5414, 5415, 5416, 5417, 5418, 5419, 5420, 5421, 5422, 5423, 5424, 5425, 5426, 5427, 5428, 5429, 5430, 5431, 5432, 5433, 5434, 5435, 5436, 5437, 5438, 5439, 5440, 5441, 5442, 5443, 5444, 5445, 5446, 5447, 5448, 5449, 5450, 5451, 5452, 5453, 5454, 5455, 5456, 5457, 5458, 5459, 5460, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5468, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5479, 5480, 5481, 5482, 5483, 5484, 5485, 5486, 5487, 5488, 5489, 5490, 5491, 5492, 5493, 5494, 5495, 5496, 5497, 5498, 5499, 5500, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5508, 5509, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5529, 5530, 5531, 5532, 5533, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5544, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5570, 5571, 5572, 5573, 5574, 5575, 5576, 5577, 5578, 5579, 5580, 5581, 5582, 5583, 5584, 5585, 5586, 5587, 5588, 5589, 5590, 5591, 5592, 5593, 5594, 5595, 5596, 5597, 5598, 5599, 5600, 5601, 5602, 5603, 5604, 5605, 5606, 5607, 5608, 5609, 5610, 5611, 5612, 5613, 5614, 5615, 5616, 5617, 5618, 5619, 5620, 5621, 5622, 5623, 5624, 5625, 5626, 5627, 5628, 5629, 5630, 5631, 5632, 5633, 5634, 5635, 5636, 5637, 5638, 5639, 5640, 5641, 5642, 5643, 5644, 5645, 5646, 5647, 5648, 5649, 5650, 5651, 5652, 5653, 5654, 5655, 5656, 5657, 5658, 5659, 5660, 5661, 5662, 5663, 5664, 5665, 5666, 5667, 5668, 5669, 5670, 5671, 5672, 5673, 5674, 5675, 5676, 5677, 5678, 5679, 5680, 5681, 5682, 5683, 5684, 5685, 5686, 5687, 5688, 5689, 5690, 5691, 5692, 5693, 5694, 5695, 5696, 5697, 5698, 5699, 5700, 5701, 5702, 5703, 5704, 5705, 5706, 5707, 5708, 5709, 5710, 5711, 5712, 5713, 5714, 5715, 5716, 5717, 5718, 5719, 5720, 5721, 5722, 5723, 5724, 5725, 5726, 5727, 5728, 5729, 5730, 5731, 5732, 5733, 5734, 5735, 5736, 5737, 5738, 5739, 5740, 5741, 5742, 5743, 5744, 5745, 5746, 5747, 5748, 5749, 5750, 5751, 5752, 5753, 5754, 5755, 5756, 5757, 5758, 5759, 5760, 5761, 5762, 5763, 5764, 5765, 5766, 5767, 5768, 5769, 5770, 5771, 5772, 5773, 5774, 5775, 5776, 5777, 5778, 5779, 5780, 5781, 5782, 5783, 5784, 5785, 5786, 5787, 5788, 5789, 5790, 5791, 5792, 5793, 5794, 5795, 5796, 5797, 5798, 5799, 5800, 5801, 5802, 5803, 5804, 5805, 5806, 5807, 5808, 5809, 5810, 5811, 5812, 5813, 5814, 5815, 5816, 5817, 5818, 5819, 5820, 5821, 5822, 5823, 5824, 5825, 5826, 5827, 5828, 5829, 5830, 5831, 5832, 5833, 5834, 5835, 5836, 5837, 5838, 5839, 5840, 5841, 5842, 5843, 5844, 5845, 5846, 5847, 5848, 5849, 5850, 5851, 5852, 5853, 5854, 5855, 5856, 5857, 5858, 5859, 5860, 5989, 5990, 5991, 5992, 5993, 5994, 5995, 5996, 5997, 5998 and 5999 of census tract 990600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102 and 4103 of census tract 990700; census tract 990800; census tract 990900; census tract 991000; census tract 991100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1057, 1060, 1061, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3003, 3048 and 3049 of census tract 991201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1052, 1053, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 4008, 4009, 4010, 4011, 4012, 4013, 4036, 4037, 4038, 4039, 4043, 4044, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133 and 4134 of census tract 991202; blocks 1018, 1019 and 1020 of census tract 991300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2015, 2016, 2017, 2018, 2019, 2027, 2028, 2029, 2030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4039 and 4040 of census tract 991800; blocks 4000, 4001, 4005, 4006, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 991900; block 4022 of census tract 992000.

Â Â Â Â Â  (54) Fifty-fourth District: That portion of Deschutes County lying within block 1139 of census tract 990200; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1999, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2097, 2098, 2099 and 2100 of census tract 990500; blocks 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1062, 1063, 1068, 1069, 1070, 2042, 2043, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089 and 3090 of census tract 991201; blocks 1022, 1023, 1024, 1025, 1026, 1027, 1048, 1049, 1050, 1051, 3019, 3022, 3023, 3024 and 3025 of census tract 991202; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5998 and 5999 of census tract 991300; census tract 991400; census tract 991500; census tract 991600; census tract 991701; census tract 991702; blocks 1015, 1016, 1018, 1019, 1020, 1021, 1022, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010 and 5011 of census tract 991800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4011, 4012, 4013 and 4014 of census tract 991900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4023, 4024, 4025, 4026, 4027, 4028, 4029 and 4030 of census tract 992000.

Â Â Â Â Â  (55) Fifty-fifth District: Crook County; that portion of Deschutes County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1092, 1093, 1094, 1095, 1096, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1471, 1472, 1473, 1474, 1475, 1543, 1544, 1545, 1546, 1547, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1936, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996 and 1997 of census tract 990200; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4040, 4041, 4042, 4045, 4078 and 4079 of census tract 991202; that portion of Jackson County lying within block 1000 of census tract 402; blocks 1000 and 1021 of census tract 601; blocks 1000, 1001, 1035 and 1036 of census tract 602; blocks 1000, 1001, 1002, 1009, 1010, 1011, 1027, 1028, 1029, 1030, 1031, 1032 and 1033 of census tract 1200; blocks 1046, 1047, 1048, 1049, 1050, 1052, 1053, 2000, 2001, 2003, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027 and 4028 of census tract 1301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1063, 1064, 1065, 1066, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014 of census tract 1302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1125, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2062, 2063, 2064, 2079, 2080, 2083, 2084, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095 and 2096 of census tract 1400; blocks 1000, 1001, 1002, 1003, 1018, 1019, 1021 and 1022 of census tract 2400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1071, 1072, 1073, 1074, 1079, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2499, 2997, 2998 and 2999 of census tract 2500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2998 and 2999 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188 and 4189 of census tract 2700; blocks 2001 and 2002 of census tract 2800; blocks 1000, 1102, 1103, 1104, 1105, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1170, 1171, 1172, 1285, 1286, 1287, 1288, 1290, 1291, 1292, 1293, 1294, 1295 and 1296 of census tract 2900; that portion of Klamath County lying within census tract 970100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2109, 2110, 2113, 2114, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2156, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4111, 4112, 4113, 4114, 4115, 4122, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4177, 4178, 4179, 4180, 4181, 4192, 4217, 4218, 4219, 4220, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4253, 4254, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4295, 4296, 4297, 4298, 4997, 4998 and 4999 of census tract 970200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1197, 1352, 1353, 1354, 1355, 1374, 1375, 1391, 1393, 1394, 1395, 1396, 1397, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1678, 1679, 1992, 1993 and 1994 of census tract 970300; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2326, 2327, 2330, 2332, 2333, 2334, 2335, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632 and 2999 of census tract 970500; Lake County.

Â Â Â Â Â  (56) Fifty-sixth District: That portion of Klamath County lying within blocks 2020, 2021, 2023, 2024, 2025, 2026, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2108, 2111, 2112, 2115, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2157, 2158, 2159, 2160, 2161, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 3119, 3120, 3121, 3122, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3996, 3997, 4012, 4013, 4110, 4116, 4117, 4118, 4119, 4120, 4121, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4221, 4222, 4223, 4224, 4225, 4226, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4255, 4256, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294 and 4996 of census tract 970200; blocks 1168, 1169, 1170, 1171, 1172, 1196, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1392, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1989, 1990, 1991, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4999 of census tract 970300; census tract 970400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1999, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2328, 2329, 2331, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2991, 2992, 2993, 2994, 2995, 2996, 2997 and 2998 of census tract 970500; census tract 970600; census tract 970700; census tract 970800; census tract 970900; census tract 971000; census tract 971100; census tract 971200; census tract 971300; census tract 971400; census tract 971500; census tract 971600; census tract 971700; census tract 971800; census tract 971900; census tract 972000.

Â Â Â Â Â  (57) Fifty-seventh District: Morrow County; that portion of Umatilla County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4066, 4070, 4071, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081 and 4082 of census tract 950100; census tract 950200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2014, 2015, 2016, 2020, 2024, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038 of census tract 950300; blocks 1087 and 1088 of census tract 950400; blocks 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 4023, 4024, 4025, 4026, 4027, 4036 and 4037 of census tract 950500; blocks 3044, 3045, 3046, 3047, 3048, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3995 and 3996 of census tract 950900; blocks 1005, 1006, 1019 and 1020 of census tract 951000; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1040, 1041, 1042 and 1043 of census tract 951100; blocks 3000, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3031, 3032, 3056, 3057, 3058, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3998 and 3999 of census tract 951300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1132, 1133, 1134, 1135, 1145, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1288, 1289, 1290, 1291, 1336, 1337, 1370, 1371, 1372, 1373, 1394, 1395, 1396, 1397, 1398, 1399, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2017, 2018, 2019, 2020, 2035, 2037, 2038, 2039, 2040, 2050, 2051, 2052, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3672, 3673, 3674, 3675, 3676, 3677, 3678, 3679, 3680, 3681, 3682, 3683, 3684, 3685, 3686, 3687, 3688, 3689, 3690, 3691, 3692, 3693, 3694, 3695, 3696, 3697, 3698, 3699, 3700, 3701, 3702, 3703, 3704, 3705, 3706, 3707, 3708, 3709, 3710, 3711, 3712, 3713, 3714, 3715, 3716, 3717, 3718, 3719, 3720, 3721, 3722, 3723, 3724, 3725, 3726, 3727, 3728, 3729, 3730, 3731, 3732, 3733, 3734, 3735, 3736, 3737, 3738, 3739, 3740, 3741, 3742, 3743, 3744, 3745, 3746, 3747, 3748, 3749, 3750, 3751, 3752, 3753, 3754, 3755, 3756, 3757, 3758, 3759, 3760, 3761, 3762, 3763, 3764, 3765, 3766, 3767, 3768, 3769, 3770, 3771, 3772, 3773, 3774, 3775, 3776, 3777, 3778, 3779, 3780, 3781, 3782, 3783, 3784, 3785, 3786, 3787, 3788, 3789, 3790, 3791, 3792, 3793, 3794, 3795, 3796, 3797, 3798, 3799, 3800, 3801, 3802, 3803, 3804, 3805, 3806, 3807, 3808, 3809, 3810, 3811, 3812, 3813, 3814, 3815, 3816, 3817, 3818, 3819, 3820, 3821, 3822, 3823, 3824, 3825, 3826, 3827, 3828, 3829, 3830, 3831, 3832, 3833, 3834, 3835, 3836, 3837, 3838, 3839, 3840, 3841, 3842, 3843, 3844, 3845, 3846, 3847, 3848, 3849, 3850, 3851, 3852, 3853, 3854, 3855, 3856, 3857, 3858, 3859, 3860, 3861, 3862, 3863, 3864, 3865, 3866, 3867, 3868, 3869, 3870, 3871, 3872, 3873, 3874, 3875, 3876, 3877, 3878, 3879, 3880, 3881, 3882, 3883, 3884, 3885, 3886, 3887, 3888, 3889, 3890, 3891, 3892, 3893, 3894, 3895, 3896, 3897, 3898, 3899, 3900, 3901, 3902, 3903, 3904, 3905, 3906, 3907, 3908, 3909, 3910, 3911, 3912, 3913, 3914, 3915, 3916, 3917, 3918, 3919, 3920, 3921, 3922, 3923, 3924, 3925, 3926, 3927, 3928, 3929, 3930, 3931, 3932, 3933, 3934, 3935, 3936, 3937, 3938, 3939, 3940, 3941, 3942, 3943, 3944 and 3945 of census tract 951400; that portion of Union County lying within census tract 970100; census tract 970200; census tract 970300; census tract 970400; census tract 970500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1113, 1114, 1120, 1121, 1122, 1131, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039 and 5040 of census tract 970600; census tract 970700; census tract 970800; Wallowa County.

Â Â Â Â Â  (58) Fifty-eighth District: That portion of Umatilla County lying within blocks 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4067, 4068, 4069, 4072, 4073 and 4083 of census tract 950100; blocks 2009, 2010, 2011, 2013, 2017, 2018, 2019, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107 and 3108 of census tract 950300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011 and 6012 of census tract 950400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4028, 4029, 4030, 4031, 4032, 4033, 4034 and 4035 of census tract 950500; census tract 950600; census tract 950700; census tract 950800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3049, 3050, 3051, 3052, 3053, 3054, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3997, 3998 and 3999 of census tract 950900; blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011 and 5012 of census tract 951000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1033, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041 and 5042 of census tract 951100; census tract 951200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3059, 3060, 3061, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096 and 4097 of census tract 951300; blocks 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1146, 1147, 1148, 1149, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1999, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048 and 2049 of census tract 951400; census tract 951700; that portion of Union County lying within blocks 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1115, 1116, 1117, 1118, 1119, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130 and 1133 of census tract 970600.

Â Â Â Â Â  (59) Fifty-ninth District: That portion of Clackamas County lying within blocks 5303, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5321, 5322, 5323, 5331, 5332, 5334, 5335, 5336, 5337, 5338, 5339, 5340, 5341, 5342, 5343, 5344, 5345, 5346, 5347, 5348 and 5391 of census tract 24200; that portion of Deschutes County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3027, 3028, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057 and 3058 of census tract 990600; blocks 1014, 1015, 1016 and 1017 of census tract 990700; Gilliam County; that portion of Grant County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2805, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, 2899, 2900, 2901, 2921, 2922, 2923, 2924, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2974, 2975, 2976, 2977, 2978, 2979, 2980, 2981, 2982, 2983, 2984, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412 and 3422 of census tract 960100; blocks 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1347, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1631, 1632, 1633, 1670, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5046, 5047, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072, 6073, 6074, 6075, 6076, 6077, 6078, 6079, 6080, 6081, 6082, 6083, 6084, 6085, 6086, 6087, 6088, 6089, 6090, 6091, 6092, 6093, 6094, 6095, 6096, 6097, 6098, 6099, 6100, 6101, 6102, 6103, 6104, 6105, 6106, 6107, 6108, 6109, 6110, 6111, 6112, 6113, 6114, 6115, 6116, 6117, 6118, 6119, 6121, 6122, 6123, 6124, 6125, 6126, 6127 and 6128 of census tract 960200; Jefferson County; that portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1011, 1012, 1013, 1231, 1232, 1233, 1234, 1235, 1236, 1344, 1997, 1998 and 1999 of census tract 10600; Sherman County; Wasco County; Wheeler County.

Â Â Â Â Â  (60) Sixtieth District: Baker County; that portion of Grant County lying within blocks 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2862, 2902, 2903, 2904, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2915, 2916, 2917, 2918, 2919, 2920, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3672, 3673, 3674, 3675, 3676, 3677, 3678, 3679, 3680, 3681, 3682, 3683, 3684, 3685, 3686, 3687, 3688, 3689, 3690, 3691, 3692, 3693, 3694, 3695, 3696, 3697, 3698, 3699, 3700, 3701, 3702, 3703, 3704, 3705, 3706, 3707, 3708, 3709, 3710, 3711, 3712, 3713, 3714, 3715, 3716, 3717, 3718, 3719, 3720, 3721, 3722, 3723, 3724, 3725, 3726, 3727, 3728, 3729, 3730, 3731, 3732, 3733, 3734, 3735, 3736, 3737, 3738, 3739, 3740, 3741, 3742, 3743, 3744, 3745, 3746, 3747, 3748, 3749, 3750, 3751, 3752, 3753, 3754, 3755, 3756, 3757, 3758, 3759, 3760, 3761, 3762, 3763, 3764, 3765, 3766, 3767, 3768, 3769, 3770, 3771, 3772, 3773, 3774, 3775, 3776, 3777, 3778, 3779, 3780, 3781, 3782, 3783, 3784, 3785, 3786, 3787, 3788, 3789, 3790, 3791, 3792, 3793, 3794, 3795, 3796 and 3797 of census tract 960100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1346, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1628, 1629, 1630, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1671, 1672, 1673, 1674, 1675, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5026, 5041, 5042, 5043, 5044, 5045, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066 and 6120 of census tract 960200; Harney County; Malheur County.

Â Â Â Â Â  188.285 Description of Senate districts.

______________________________________________________________________________

Senate District NumberÂ Â Â Â Â Â Â Â Â  House District Numbers

Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1 & 2

Â Â Â Â Â  2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3 & 4

Â Â Â Â Â  3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5 & 6

Â Â Â Â Â  4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7 & 8

Â Â Â Â Â  5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9 & 10

Â Â Â Â Â  6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11 & 12

Â Â Â Â Â  7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  13 & 14

Â Â Â Â Â  8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15 & 16

Â Â Â Â Â  9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  17 & 18

Â Â Â Â Â  10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  19 & 20

Â Â Â Â Â  11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  21 & 22

Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  23 & 24

Â Â Â Â Â  13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25 & 26

Â Â Â Â Â  14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  27 & 28

Â Â Â Â Â  15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  29 & 30

Â Â Â Â Â  16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  31 & 32

Â Â Â Â Â  17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  33 & 34

Â Â Â Â Â  18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35 & 36

Â Â Â Â Â  19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  37 & 38

Â Â Â Â Â  20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  39 & 40

Â Â Â Â Â  21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  41 & 42

Â Â Â Â Â  22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  43 & 44

Â Â Â Â Â  23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45 & 46

Â Â Â Â Â  24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  47 & 48

Â Â Â Â Â  25Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  49 & 50

Â Â Â Â Â  26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  51 & 52

Â Â Â Â Â  27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  53 & 54

Â Â Â Â Â  28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55 & 56

Â Â Â Â Â  29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  57 & 58

Â Â Â Â Â  30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  59 & 60

______________________________________________________________________________

_______________



Chapter 189

Chapter 189 (Former Provisions)

Interstate Cooperation

INTERSTATE COOPERATION

MISCELLANEOUS MATTERS

189.010 [Repealed by 1979 c.34 §1]

189.020 [Repealed by 1979 c.34 §1]

189.030 [Repealed by 1979 c.34 §1]

189.040 [Amended by 1969 c.314 §13; repealed by 1979 c.34 §1]

189.050 [Repealed by 1979 c.34 §1]

189.060 [Repealed by 1979 c.34 §1]

189.070 [Repealed by 1979 c.34 §1]

189.080 [Repealed by 1979 c.34 §1]

189.090 [Amended by 1969 c.314 §14; repealed by 1979 c.34 §1]

189.100 [Renumbered 190.470]

189.110 [1975 c.439 §1; renumbered 348.950]

_______________



Chapter 190

Chapter 190 Â Cooperation of Governmental Units; State Census; Arbitration

2005 EDITION

GOVERNMENT COOPERATION; CENSUS; ARBITRATION

MISCELLANEOUS MATTERS

INTERGOVERNMENTAL COOPERATION

(Generally)

190.003Â Â Â Â  Definitions for ORS 190.003 to 190.130

190.007Â Â Â Â  Policy; construction

190.010Â Â Â Â  Authority of local governments to make intergovernmental agreement

190.020Â Â Â Â  Contents of agreement

190.030Â Â Â Â  Effect of agreement

190.050Â Â Â Â  Fees for geographic data; uses

190.070Â Â Â Â  Agreement changing service responsibilities requires changes in tax coordination resulting from change

190.080Â Â Â Â  Powers of intergovernmental entity created by intergovernmental agreement; limits; debts of entity are debts of parties to agreement; procedure for distribution of assets; rules

190.083Â Â Â Â  County agreements for transportation facilities

190.085Â Â Â Â  Ordinance ratifying intergovernmental agreement creating entity

190.110Â Â Â Â  Authority of units of local government and state agencies to cooperate; agreements with American Indian tribes; exclusion of conditions for public contracts

190.112Â Â Â Â  Agreements with United States to perform security functions

190.115Â Â Â Â  Summaries of agreements of state agencies; contents

190.118Â Â Â Â  Index of summaries

(Water)

190.125Â Â Â Â  Agreements to deliver water; joint board of control

190.130Â Â Â Â  Effect of ORS 190.125

190.150Â Â Â Â  Agreements under federal Watershed Protection and Flood Prevention Act

(State Obligations)

190.210Â Â Â Â  Oregon Department of Administrative Services to maintain liaison with local governments providing services to state agencies

190.220Â Â Â Â  State to pay share of cost of intergovernmental and planning studies; limitation

190.230Â Â Â Â  Public employment status under various federal programs

(Furnishing of Services and Information)

190.240Â Â Â Â  Furnishing of services by state agency to federal and local governmental units

190.250Â Â Â Â  Furnishing centralized accounting and data processing services to federal and local governmental units

190.255Â Â Â Â  State agenciesÂ sharing of business registration information

(Corrections)

190.265Â Â Â Â  Intergovernmental corrections entities; purposes; powers; bonds; taxes

INTERSTATE COOPERATION

190.410Â Â Â Â  Definitions for ORS 190.410 to 190.440

190.420Â Â Â Â  Authority of public agency to make agreements with public agencies in other states; content of agreement; liability of public agency

190.430Â Â Â Â  Attorney General to review agreements; exemptions

190.440Â Â Â Â  Powers of public agency under agreement

190.470Â Â Â Â  Council of State Governments declared a joint governmental agency

190.472Â Â Â Â  Mutual interstate law enforcement assistance agreements

190.474Â Â Â Â  Reports by out-of-state police officers

190.476Â Â Â Â  Delegation of supervision of police officers; agency liability

190.478Â Â Â Â  Effect on federal officers

INTERNATIONAL COOPERATION

190.480Â Â Â Â  Definition for ORS 190.480 to 190.490

190.485Â Â Â Â  Authority of state agency to exercise authority jointly with nation or national agency of other than United States; content of agreements

190.490Â Â Â Â  Approval of agreement by Attorney General; filing of agreement; rules; exemptions

STATE CENSUS

190.510Â Â Â Â  Definitions for ORS 190.510 to 190.610

190.520Â Â Â Â  Annual estimate of population of cities and counties by State Board of Higher Education; actual count

190.530Â Â Â Â  Revision of certificate; effect

190.540Â Â Â Â  Effect of certificate of population; use in computing shares of state revenues

190.580Â Â Â Â  Rules and regulations

190.590Â Â Â Â  Reporting information to board

190.610Â Â Â Â  Board to establish program at state institution of higher education

190.620Â Â Â Â  Effect of corrected certificate on payments to cities or counties; adjustment of payments

INTERGOVERNMENTAL ARBITRATION

190.710Â Â Â Â  Definitions for ORS 190.710 to 190.800

190.720Â Â Â Â  Agreement to arbitrate; costs

190.730Â Â Â Â  Submission to regional office

190.740Â Â Â Â  Arbitration rules

190.750Â Â Â Â  Selection of arbitrators

190.760Â Â Â Â  Procedure during arbitration

190.770Â Â Â Â  Subpoena procedure

190.780Â Â Â Â  Depositions

190.790Â Â Â Â  Relief; briefs; opinion; damages; filing of petition to confirm award

190.800Â Â Â Â  Vacation, modification and correction of award

INTERGOVERNMENTAL COOPERATION

(Generally)

Â Â Â Â Â  190.003 Definitions for ORS 190.003 to 190.130. As used in ORS 190.003 to 190.130, Âunit of local governmentÂ includes a county, city, district or other public corporation, commission, authority or entity organized and existing under statute or city or county charter. [1967 c.550 Â§2]

Â Â Â Â Â  190.007 Policy; construction. In the interest of furthering economy and efficiency in local government, intergovernmental cooperation is declared a matter of statewide concern. The provisions of ORS 190.003 to 190.130 shall be liberally construed. [1967 c.550 Â§3]

Â Â Â Â Â  190.010 Authority of local governments to make intergovernmental agreement. A unit of local government may enter into a written agreement with any other unit or units of local government for the performance of any or all functions and activities that a party to the agreement, its officers or agencies, have authority to perform. The agreement may provide for the performance of a function or activity:

Â Â Â Â Â  (1) By a consolidated department;

Â Â Â Â Â  (2) By jointly providing for administrative officers;

Â Â Â Â Â  (3) By means of facilities or equipment jointly constructed, owned, leased or operated;

Â Â Â Â Â  (4) By one of the parties for any other party;

Â Â Â Â Â  (5) By an intergovernmental entity created by the agreement and governed by a board or commission appointed by, responsible to and acting on behalf of the units of local government that are parties to the agreement; or

Â Â Â Â Â  (6) By a combination of the methods described in this section. [Amended by 1953 c.161 Â§2; 1963 c.189 Â§1; 1967 c.550 Â§4; 1991 c.583 Â§1]

Â Â Â Â Â  190.020 Contents of agreement. (1) An agreement under ORS 190.010 shall specify the functions or activities to be performed and by what means they shall be performed. Where applicable, the agreement shall provide for:

Â Â Â Â Â  (a) The apportionment among the parties to the agreement of the responsibility for providing funds to pay for expenses incurred in the performance of the functions or activities.

Â Â Â Â Â  (b) The apportionment of fees or other revenue derived from the functions or activities and the manner in which such revenue shall be accounted for.

Â Â Â Â Â  (c) The transfer of personnel and the preservation of their employment benefits.

Â Â Â Â Â  (d) The transfer of possession of or title to real or personal property.

Â Â Â Â Â  (e) The term or duration of the agreement, which may be perpetual.

Â Â Â Â Â  (f) The rights of the parties to terminate the agreement.

Â Â Â Â Â  (2) When the parties to an agreement are unable, upon termination of the agreement, to agree on the transfer of personnel or the division of assets and liabilities between the parties, the circuit court has jurisdiction to determine that transfer or division. [Amended by 1967 c.550 Â§5]

Â Â Â Â Â  190.030 Effect of agreement. (1) When an agreement under ORS 190.010 has been entered into, the unit of local government, consolidated department, intergovernmental entity or administrative officer designated therein to perform specified functions or activities is vested with all powers, rights and duties relating to those functions and activities that are vested by law in each separate party to the agreement, its officers and agencies.

Â Â Â Â Â  (2) An officer designated in an agreement to perform specified duties, functions or activities of two or more public officers shall be considered to be holding only one office.

Â Â Â Â Â  (3) An elective office may not be terminated by an agreement under ORS 190.010. [Amended by 1967 c.550 Â§6; 1991 c.583 Â§2]

Â Â Â Â Â  190.040 [Amended by 1953 c.182 Â§2; 1957 c.428 Â§1; repealed by 1963 c.189 Â§3]

Â Â Â Â Â  190.050 Fees for geographic data; uses. (1) An intergovernmental group may impose and collect reasonable fees based on market prices or competitive bids for geographic data that have commercial value and are an entire formula, pattern, compilation, program, device, method, technique, process, database or system developed with a significant expenditure of public funds. An intergovernmental group may enter into agreements with private persons or entities to assist with marketing such products. Notwithstanding any other provision of law, intergovernmental group software product programming source codes, object codes and geographic databases or systems are confidential and exempt from public disclosure under ORS 192.502. Nothing in this section authorizes an intergovernmental group to restrict access to public records through inclusion of such records in a geographic database or system.

Â Â Â Â Â  (2) Fees collected under subsection (1) of this section shall be used:

Â Â Â Â Â  (a) For maintenance of the formula, pattern, compilation, program, device, method, technique, process, database or system; and

Â Â Â Â Â  (b) To provide services through the formula, pattern, compilation, program, device, method, technique, process, database or system to public bodies paying a service charge to the intergovernmental group.

Â Â Â Â Â  (3) As used in this section, Âintergovernmental groupÂ means two or more units of local government that have entered into a written agreement under ORS 190.010. [1991 c.335 Â§2]

Â Â Â Â Â  190.070 Agreement changing service responsibilities requires changes in tax coordination resulting from change. (1) If any agreement entered into under ORS 190.010 to 190.030 or 190.110 between or among units of local government includes changes in service responsibility, that agreement shall set forth any changes in tax coordination resulting from the change in service responsibility.

Â Â Â Â Â  (2) This section applies to agreements entered into after September 29, 1991, and before January 1, 1996. [1991 c.396 Â§9; 1993 c.424 Â§3]

Â Â Â Â Â  Note: 190.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.080 Powers of intergovernmental entity created by intergovernmental agreement; limits; debts of entity are debts of parties to agreement; procedure for distribution of assets; rules. (1) An intergovernmental entity created by an intergovernmental agreement under ORS 190.010 may, according to the terms of the agreement:

Â Â Â Â Â  (a) Issue revenue bonds under ORS 288.805 to 288.945 or enter into financing agreements authorized under ORS 271.390 to accomplish the public purposes of the parties to the agreement, if after a public hearing the governing body of each of the units of local government that are parties to the agreement approves, by resolution or order, the issuance of the revenue bonds or entering into the financing agreement;

Â Â Â Â Â  (b) Enter into agreements with vendors, trustees or escrow agents for the installment purchase or lease, with option to purchase, of real or personal property if the period of time allowed for payment under an agreement does not exceed 20 years; and

Â Â Â Â Â  (c) Adopt all rules necessary to carry out its powers and duties under the intergovernmental agreement.

Â Â Â Â Â  (2) Except as provided in ORS 190.083, an intergovernmental entity may not levy taxes or issue general obligation bonds.

Â Â Â Â Â  (3) The debts, liabilities and obligations of an intergovernmental entity shall be, jointly and severally, the debts, liabilities and obligations of the parties to the intergovernmental agreement that created the entity, unless the agreement specifically provides otherwise.

Â Â Â Â Â  (4) A party to an intergovernmental agreement creating an intergovernmental entity may assume responsibility for specific debts, liabilities or obligations of the intergovernmental entity.

Â Â Â Â Â  (5) Any moneys collected by or credited to an intergovernmental entity shall not accrue to the benefit of private persons. Upon dissolution of the entity, title to all assets of the intergovernmental entity shall vest in the parties to the intergovernmental agreement. The agreement creating the entity shall provide a procedure for:

Â Â Â Â Â  (a) The disposition, division and distribution of any assets acquired by the intergovernmental entity; and

Â Â Â Â Â  (b) The assumption of any outstanding indebtedness or other liabilities of the entity by the parties to the intergovernmental agreement that created the entity.

Â Â Â Â Â  (6) An intergovernmental entity created by intergovernmental agreement under ORS 190.010 may be terminated at any time by unanimous vote of all the parties to the intergovernmental agreement or as provided by the terms of the agreement. [1991 c.583 Â§4; 2001 c.840 Â§3; 2003 c.195 Â§7]

Â Â Â Â Â  190.083 County agreements for transportation facilities. (1) Before a county enters into an intergovernmental agreement creating an intergovernmental entity to operate, maintain, repair and modernize transportation facilities, the county shall obtain approval of the terms and conditions of the agreement from the governing bodies of a majority of the cities within the county.

Â Â Â Â Â  (2) Subject to the provisions of this section, an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may issue general obligation bonds and assess, levy and collect taxes in support of the purposes of the entity.

Â Â Â Â Â  (3)(a) To carry out the purposes of an intergovernmental agreement under this section, and when authorized at an election described in paragraph (b) of this subsection, an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may borrow moneys and sell and dispose of general obligation bonds. Approval requires an affirmative vote of a majority of the electors within the intergovernmental entity voting in the election.

Â Â Â Â Â  (b) If the bonds are not subject to the limitations under section 11 or 11b, Article XI of the Oregon Constitution:

Â Â Â Â Â  (A) The proposition submitted to the electors shall provide that the intergovernmental entity shall assess, levy and collect taxes each year on the assessed value of all taxable property within the intergovernmental entity for the purposes of paying the principal and interest on the general obligation bonds;

Â Â Â Â Â  (B) The election must comply with the voter participation requirements of section 11 (8), Article XI of the Oregon Constitution; and

Â Â Â Â Â  (C) Outstanding bonds may never exceed in the aggregate two percent of the real market value of all taxable property within the entity.

Â Â Â Â Â  (4) The governing body of an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities shall issue the bonds from time to time as authorized by the electors of the entity. The governing body shall issue the bonds according to the applicable provisions of ORS chapters 287 and 288.

Â Â Â Â Â  (5) The electors of an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may establish a permanent rate limit for ad valorem property taxes for the entity pursuant to section 11 (3)(c), Article XI of the Oregon Constitution.

Â Â Â Â Â  (6) An intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may exercise the powers necessary to carry out the purposes of the intergovernmental agreement, including but not limited to the authority to enter into agreements and to expend tax proceeds and other revenues the entity receives.

Â Â Â Â Â  (7) An intergovernmental entity created to operate, maintain, repair and modernize transportation facilities is not a district as defined in ORS 198.010 and is not subject to the provisions of ORS chapter 451.

Â Â Â Â Â  (8) An intergovernmental entity described in this section is subject to ORS 294.305 to 294.565 for each fiscal year or budget period in which the entity proposes to impose or imposes ad valorem property taxes. [2001 c.840 Â§2; 2003 c.14 Â§88; 2003 c.235 Â§3]

Â Â Â Â Â  190.085 Ordinance ratifying intergovernmental agreement creating entity. (1) Prior to the effective date of an intergovernmental agreement creating an intergovernmental entity, each of the parties to the intergovernmental agreement shall enact an ordinance ratifying the creation of the intergovernmental entity. An ordinance enacted under this subsection shall:

Â Â Â Â Â  (a) Declare that it is the intent of the governing body enacting the ordinance to create an intergovernmental entity by intergovernmental agreement;

Â Â Â Â Â  (b) Specify the effective date of the intergovernmental agreement;

Â Â Â Â Â  (c) Set forth the public purposes for which the intergovernmental entity is created; and

Â Â Â Â Â  (d) Describe the powers, duties and functions of the intergovernmental entity.

Â Â Â Â Â  (2) Not later than 30 days after the effective date of an intergovernmental agreement creating an intergovernmental entity under ORS 190.010, the parties to the intergovernmental agreement shall file with the Secretary of State copies of the ordinances required under this section together with a statement containing the name of the intergovernmental entity created, the parties to the agreement, the purpose of the agreement and the effective date of the agreement. [1991 c.583 Â§5]

Â Â Â Â Â  190.110 Authority of units of local government and state agencies to cooperate; agreements with American Indian tribes; exclusion of conditions for public contracts. (1) In performing a duty imposed upon it, in exercising a power conferred upon it or in administering a policy or program delegated to it, a unit of local government or a state agency of this state may cooperate for any lawful purpose, by agreement or otherwise, with a unit of local government or a state agency of this or another state, or with the United States, or with a United States governmental agency, or with an American Indian tribe or an agency of an American Indian tribe. This power includes power to provide jointly for administrative officers.

Â Â Â Â Â  (2) The power conferred by subsection (1) of this section to enter into an agreement with an American Indian tribe or an agency of an American Indian tribe extends to any unit of local government or state agency that is not otherwise expressly authorized to enter into an agreement with an American Indian tribe or an agency of an American Indian tribe.

Â Â Â Â Â  (3) With regard to an American Indian tribe, the power described in subsections (1) and (2) of this section includes the power of the Governor or the designee of the Governor to enter into agreements to ensure that the state, a state agency or unit of local government does not interfere with or infringe on the exercise of any right or privilege of an American Indian tribe or members of a tribe held or granted under any federal treaty, executive order, agreement, statute, policy or any other authority. Nothing in this subsection shall be construed to modify the obligations of the United States to an American Indian tribe or its members concerning real or personal property, title to which is held in trust by the United States.

Â Â Â Â Â  (4) A unit of local government or state agency of this state may exclude any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530 from an agreement under subsection (1) of this section if the agreement is with:

Â Â Â Â Â  (a) A unit of local government of another state.

Â Â Â Â Â  (b) A state agency of another state.

Â Â Â Â Â  (c) The United States.

Â Â Â Â Â  (d) A United States governmental agency.

Â Â Â Â Â  (e) An American Indian tribe.

Â Â Â Â Â  (f) An agency of an American Indian tribe. [Amended by 1963 c.189 Â§2; 1967 c.550 Â§7; 1985 c.267 Â§1; 1999 c.948 Â§3; 2001 c.611 Â§1; 2003 c.794 Â§208]

Â Â Â Â Â  190.112 Agreements with United States to perform security functions. A public body as defined in ORS 174.109 may enter into an agreement with the United States to perform security functions at a military installation or facility in the United States and to receive payment for performing the functions. [2003 c.6 Â§1]

Â Â Â Â Â  Note: 190.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.115 Summaries of agreements of state agencies; contents. (1) A state agency that enters into an agreement under ORS 190.110, 190.420 or 190.485 on or after August 16, 1999, or an agreement under ORS 190.112 or under ORS 660.342 shall submit a summary of the agreement to the Oregon Department of Administrative Services within the 30-day period immediately following the effective date of the agreement.

Â Â Â Â Â  (2) The summary required by this section must include the following information:

Â Â Â Â Â  (a) Names of the parties to the agreement.

Â Â Â Â Â  (b) Date of the agreement.

Â Â Â Â Â  (c) Subject matter of the agreement.

Â Â Â Â Â  (d) The agency through which a person may obtain a copy of the agreement.

Â Â Â Â Â  (3) A state agency that is required to submit a summary of an agreement to the department under this section shall submit the summary through electronic means. [1999 c.948 Â§1; 2003 c.6 Â§2; 2003 c.149 Â§2]

Â Â Â Â Â  Note: 190.115 and 190.118 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.118 Index of summaries. (1) The Oregon Department of Administrative Services shall keep an index of summaries of agreements into which state agencies enter under ORS 190.110, 190.112, 190.420, 190.485 or 660.342. The department shall include in the index the information provided by state agencies under ORS 190.115.

Â Â Â Â Â  (2) The department shall require state agencies to update information in the index through a secure website that is protected with a password.

Â Â Â Â Â  (3) The department shall make the information in the index accessible to the public through a searchable public website on the Internet. [1999 c.948 Â§2; 2003 c.6 Â§3; 2003 c.149 Â§3]

Â Â Â Â Â  Note: See note under 190.115.

Â Â Â Â Â  190.120 [1955 c.164 Â§1; 1959 c.662 Â§3; 1961 c.108 Â§8; renumbered 297.910]

(Water)

Â Â Â Â Â  190.125 Agreements to deliver water; joint board of control. (1) A unit of local government established to deliver water may enter into a written agreement with any other such unit or units of local government for the performance of specified activities by a joint board of control composed of the district managers of the parties to the agreement. A joint board of control, at the direction of the parties to the agreement, may perform any or all functions and activities under the agreement that a party to the agreement, or its officers or agencies, has authority to perform.

Â Â Â Â Â  (2) A joint board of control created under this section may undertake cooperative activities, such as:

Â Â Â Â Â  (a) Sharing personnel;

Â Â Â Â Â  (b) Entering into joint contracts for operations;

Â Â Â Â Â  (c) Sharing use of equipment, facilities and fiscal resources;

Â Â Â Â Â  (d) Preparing basin and subbasin conservation plans and other planning functions; and

Â Â Â Â Â  (e) Any other cooperative activity authorized by the parties to the agreement.

Â Â Â Â Â  (3) An agreement under this section shall specify the functions or activities to be performed by the joint board of control and by what means they shall be performed. The agreement shall provide that the elected boards of the parties to the agreement must approve the operating policy of the joint board of control. The agreement shall also provide that the joint board of control act on behalf of the parties to the agreement and under their policy guidance.

Â Â Â Â Â  (4) As used in this section, Âunit of local government established to deliver waterÂ means an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a diking district organized under ORS chapter 551, a water improvement district organized under ORS chapter 552, a water control district organized under ORS chapter 553 or a nonprofit corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554. [1997 c.215 Â§2]

Â Â Â Â Â  190.130 Effect of ORS 190.125. The authority granted by ORS 190.125 is in addition to any other authority and powers possessed by units of local government established to deliver water and does not increase or expand the authority or the powers of such units of local government relating to water rights or water use under other state laws. [1997 c.215 Â§3]

Â Â Â Â Â  190.150 Agreements under federal Watershed Protection and Flood Prevention Act. (1) Districts that may enter into agreements with the United States, or any agency or instrumentality thereof, under the Watershed Protection and Flood Prevention Act, as amended (16 U.S.C. 1002), are:

Â Â Â Â Â  (a) PeopleÂs utility districts organized under ORS chapter 261.

Â Â Â Â Â  (b) Domestic water supply corporations organized under ORS chapter 264.

Â Â Â Â Â  (c) Irrigation districts organized under ORS chapter 545 and ORS 548.005 to 548.120 and 548.305 to 548.715.

Â Â Â Â Â  (d) Drainage districts organized under ORS chapter 547 and ORS 548.005 to 548.120 and 548.305 to 548.715.

Â Â Â Â Â  (e) Diking districts organized under ORS chapter 551.

Â Â Â Â Â  (f) Water control districts organized under ORS chapter 553.

Â Â Â Â Â  (g) Irrigation, drainage, water supply or flood control corporations organized under ORS chapter 554.

Â Â Â Â Â  (2) No agreement under subsection (1) of this section that imposes any part of the cost of a work of improvement upon a district is binding upon the district until the project and the method of financing its costs have been authorized in accordance with the laws that apply to that district.

Â Â Â Â Â  (3) This section is intended to be supplementary and in addition to and is not intended to repeal any law authorizing this state or any political subdivision or instrumentality thereof to make contracts with the United States or any agency or instrumentality thereof. [1959 c.113 Â§Â§1,2,3; 1969 c.50 Â§2]

(State Obligations)

Â Â Â Â Â  190.210 Oregon Department of Administrative Services to maintain liaison with local governments providing services to state agencies. (1) The Legislative Assembly recognizes the need for intergovernmental cooperation between the state governmental agencies located in the various regions of the state and the local governmental agencies which provide the state agencies necessary services such as:

Â Â Â Â Â  (a) Fire and police protection;

Â Â Â Â Â  (b) Sewage, water and storm drainage;

Â Â Â Â Â  (c) Traffic and transportation facilities;

Â Â Â Â Â  (d) Refuse disposal; and

Â Â Â Â Â  (e) Schools, parks and zoning.

Â Â Â Â Â  (2) In meeting this need for intergovernmental cooperation, the Oregon Department of Administrative Services shall maintain liaison with the various local governmental agencies which provide services to the state agencies and may participate in the joint deliberations of the local governments in developing plans for services which are supported or utilized by these state agencies. [1961 c.591 Â§1; 1995 c.79 Â§69]

Â Â Â Â Â  190.220 State to pay share of cost of intergovernmental and planning studies; limitation. (1) The Oregon Department of Administrative Services is authorized to pay out of the General Fund, to the extent that moneys are available therefor, its proportionate share of the cost of development and coordination of intergovernmental studies and plans prepared by tax supported intergovernmental planning groups, except that the stateÂs financial participation shall be limited to the planning and coordinating of those activities and services which are supported or utilized by the state agencies located in the various regional areas.

Â Â Â Â Â  (2) The department is authorized to pay, from moneys appropriated for such purposes, grants-in-aid to tax supported intergovernmental planning groups in support of planning activities conducted by such groups. [1961 c.591 Â§2; 1969 c.136 Â§5]

Â Â Â Â Â  190.230 Public employment status under various federal programs. Persons who are recipients, beneficiaries or trainees in work training, work study and work experience programs authorized by the Economic Opportunity Act of 1964 (United States Public Law 88-452), as amended; persons who are volunteers under section 603 of that Act; and persons participating in the Work Incentive Program, Title IV of the Social Security Act (United States Public Law 90-248), as amended; and persons participating in programs of work experience and training during their participation in such programs:

Â Â Â Â Â  (1) Are not serving in positions in the service of the state or any county or city for purposes of any merit system or civil service law or of any state, county or city retirement system.

Â Â Â Â Â  (2) Are workers covered under the state system of workersÂ compensation if the recipient, beneficiary or trainee is not otherwise covered by a federal program of insurance offering similar coverage. [1965 c.405 Â§1; 1969 c.227 Â§1; 1975 c.107 Â§1; 1977 c.294 Â§1; 1985 c.565 Â§23]

(Furnishing of Services and Information)

Â Â Â Â Â  190.240 Furnishing of services by state agency to federal and local governmental units. (1) Subject to rules prescribed by the Oregon Department of Administrative Services, any state agency as defined in ORS 291.002 may, upon request, furnish to the federal government or a city, county, district or other municipal corporation or political subdivision in Oregon the same or similar services, other than materials, equipment and supplies, having a single unit price of less than $500, furnished under the laws of this state to other state agencies. Equipment does not include used goods; material and supplies do not include goods produced by the State of Oregon. The cost of the services provided under this subsection shall be charged to the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, in the case of state agencies, the cost of services furnished pursuant to subsection (1) of this section may be paid out of the miscellaneous receipts account established pursuant to ORS 279A.290 for such agencies. All moneys received by an agency in payment of such services shall be paid into the State Treasury for deposit to the credit of the miscellaneous receipts account established pursuant to ORS 279A.290 for the agency furnishing the service.

Â Â Â Â Â  (3) In the case of the Oregon Department of Administrative Services, the cost of services furnished pursuant to subsection (1) of this section may be advanced from the Oregon Department of Administrative Services Operating Fund and reimbursed to the fund from the charges paid to the department by the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed. [1965 c.351 Â§2 (2), (3); 1967 c.419 Â§43; 1969 c.420 Â§1; 1993 c.500 Â§6; 2003 c.794 Â§209]

Â Â Â Â Â  190.250 Furnishing centralized accounting and data processing services to federal and local governmental units. Upon request of the federal government or a city, county, district or other municipal corporation or political subdivision in Oregon, the Oregon Department of Administrative Services may provide centralized accounting, data processing, data recording and storing and other similar services for such federal government, city, county, district or other municipal corporation or political subdivision. The cost of the services provided under this section may be advanced out of the Oregon Department of Administrative Services Operating Fund and the cost thereof shall be charged to the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed. [1965 c.351 Â§2 (1); 1967 c.454 Â§91; 1993 c.500 Â§6a]

Â Â Â Â Â  190.255 State agenciesÂ sharing of business registration information. (1) Notwithstanding any provision of law governing the confidentiality or disclosure of information, a state agency may enter into an interagency agreement with another state agency to disclose to the other state agency a business name, address, telephone number or state-generated common identification number or the nature of a business or type of entity conducting the business, for the purposes of registering businesses or updating business registration records.

Â Â Â Â Â  (2) Notwithstanding any provision of law governing the confidentiality or disclosure of information, a state agency receiving information described in subsection (1) of this section from another state agency pursuant to an interagency agreement with the other state agency may use the information to maintain and update its records, including posting the information on databases that are accessible by the public, provided the original source of the information is not publicly disclosed.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ means the Employment Department, the Department of Consumer and Business Services, the Department of Justice, the Economic and Community Development Department, the Department of Revenue and the Corporation Division of the Office of the Secretary of State. [2003 c.749 Â§10; 2005 c.22 Â§133]

Â Â Â Â Â  Note: 190.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.260 [Formerly 297.920; repealed by 1967 c.454 Â§119]

(Corrections)

Â Â Â Â Â  190.265 Intergovernmental corrections entities; purposes; powers; bonds; taxes. (1) Pursuant to ORS 190.010, 190.020 and 190.085, counties may establish, by agreement ratified by the governing body of each county as provided in ORS 190.085, an intergovernmental corrections entity for the purposes of:

Â Â Â Â Â  (a) Making application under ORS 423.525 to provide local correctional facilities including, but not limited to, facilities funded under ORS 423.525, including land, structures, equipment, supplies and personnel necessary to acquire, develop, maintain and operate the local correctional facilities; and

Â Â Â Â Â  (b) Administering local community corrections programs and services.

Â Â Â Â Â  (2) An intergovernmental corrections entity consists of the entire combined territories of the counties establishing the entity. Notwithstanding any provision in ORS chapter 190 and subject to the provisions of this section, an intergovernmental corrections entity may issue general obligation bonds and assess, levy and collect taxes in support of the purposes of the entity. An intergovernmental corrections entity is not a district for purposes of ORS chapter 198 and is not subject to ORS chapter 451.

Â Â Â Â Â  (3) To carry out the purposes for which the entity was established and when authorized at an election properly called for that purpose, an intergovernmental corrections entity may borrow money and sell and dispose of general obligation bonds. Approval or denial of the proposition submitted to the electors of the intergovernmental corrections entity shall be by a majority of the electors voting in the election. The proposition submitted to the electors shall make provision for the assessment, levy and collection each year of taxes on the assessed value of all taxable property within the entity to be applied for the purposes of paying the principal and interest on the general obligation bonds. Outstanding bonds may never exceed in the aggregate two percent of the real market value of all taxable property within the entity.

Â Â Â Â Â  (4) The bonds shall be issued from time to time by the governing body of the entity on behalf of the entity as authorized by the electors of the entity. The bonds shall be issued in accordance with the applicable provisions of ORS chapters 287 and 288.

Â Â Â Â Â  (5) An intergovernmental corrections entity may impose operating taxes by establishing a permanent rate limit under section 11 (3)(c), Article XI of the Oregon Constitution, and the laws adopted thereunder. An intergovernmental corrections entity may impose other ad valorem property taxes in the manner provided by law.

Â Â Â Â Â  (6) Local correctional facilities provided by or furnished to a county under this section shall be considered to be jail accommodations of the county for purposes of ORS 135.215, 137.140 and 137.330.

Â Â Â Â Â  (7) An intergovernmental corrections entity may exercise any of the powers granted by this section, any of the powers of an intergovernmental entity created under ORS 190.010, 190.020 and 190.085 and any powers necessary to effectuate the purposes for which the entity is formed. These powers include, but are not limited to, the authority to contract or make agreements with third parties, governmental and private, and the authority to expend, consistent with the purposes for which the entity is formed, any tax proceeds, general obligation bond proceeds and other revenues received by the entity. This section and the powers granted by it shall be construed liberally to effectuate its purposes. [1996 c.4 Â§9; 1997 c.541 Â§340]

Â Â Â Â Â  Note: 190.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.310 [1967 c.165 Â§1; repealed by 1993 c.389 Â§1]

Â Â Â Â Â  190.320 [1967 c.165 Â§2; 1969 c.80 Â§27; repealed by 1993 c.389 Â§1]

Â Â Â Â Â  190.330 [1967 c.165 Â§3; 1969 c.80 Â§28; 1975 c.605 Â§13; repealed by 1993 c.389 Â§1]

Â Â Â Â Â  190.340 [1967 c.165 Â§4; 1969 c.80 Â§29; repealed by 1993 c.389 Â§1]

INTERSTATE COOPERATION

Â Â Â Â Â  190.410 Definitions for ORS 190.410 to 190.440. As used in ORS 190.410 to 190.440, Âpublic agencyÂ includes:

Â Â Â Â Â  (1) Any county, city, special district or other public corporation, commission, authority or entity organized and existing under laws of this state, or any other state, or under the city or county charter of any county or city of this or any other state;

Â Â Â Â Â  (2) Any agency of this state or any other state; and

Â Â Â Â Â  (3) Oregon Health and Science University. [1969 c.390 Â§1; 1997 c.126 Â§1; 1999 c.291 Â§30]

Â Â Â Â Â  190.420 Authority of public agency to make agreements with public agencies in other states; content of agreement; liability of public agency. (1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency in this state may be exercised and enjoyed jointly with any public agency in another state to the extent that the laws of the other state permit such joint exercise or enjoyment.

Â Â Â Â Â  (2) Public agencies in this state and in another state may enter into agreements with one another for joint or cooperative action. Such action must be recorded by ordinance, resolution or in other lawful manner by the governing bodies of the participating public agencies.

Â Â Â Â Â  (3) An agreement under subsection (2) of this section must specify its duration, the organization, composition and nature of any separate legal or administrative entity created to exercise the functions agreed upon, the purpose of the agreement, the method of financing the joint or cooperative undertaking, the methods to be employed to terminate the agreement, and any other necessary and proper matters.

Â Â Â Â Â  (4) No agreement under subsection (2) of this section shall relieve any public agency of any obligation or responsibility imposed on it by law.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a public agency in this state may exclude from an agreement under subsection (2) of this section any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530. [1969 c.390 Â§2; 1999 c.948 Â§4; 2003 c.794 Â§210]

Â Â Â Â Â  190.430 Attorney General to review agreements; exemptions. (1) Every agreement made by an agency of this state under ORS 190.112, 190.420 or 660.342 shall be submitted to the Attorney General before taking effect. The Attorney General shall determine whether the agreement is in proper form and compatible with the laws of this state. If the Attorney General determines that the agreement is in some instance improper, the Attorney General shall give written notice to the state agency concerning the specific respects in which the agreement fails to comply with law. The Attorney GeneralÂs failure to give notice within 30 days of submission of the agreement to the Attorney General constitutes approval of the agreement.

Â Â Â Â Â  (2) The Attorney General may exempt agreements, including classes of agreements and form agreements, from the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âagency of this stateÂ and Âstate agencyÂ mean any officer, board, commission, department, division or institution in the executive or administrative branch of state government. [1969 c.390 Â§3; 1993 c.72 Â§1; 2001 c.68 Â§1; 2003 c.6 Â§4; 2003 c.149 Â§4; 2005 c.197 Â§1]

Â Â Â Â Â  190.440 Powers of public agency under agreement. Any public agency entering into an agreement under ORS 190.410 to 190.440 may expend funds and may sell, lease, give or otherwise supply the administrative board of other legal or administrative entity that operates the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish. [1969 c.390 Â§4]

Â Â Â Â Â  190.470 Council of State Governments declared a joint governmental agency. The Council of State Governments is a joint governmental agency of this state and of the other states which cooperate through it. [Formerly 189.100]

Â Â Â Â Â  190.472 Mutual interstate law enforcement assistance agreements. A full-time, fully compensated police officer commissioned by the State of Washington, Idaho or California or any full-time, fully compensated police officer commissioned by a unit of local government of the State of Washington, Idaho or California may exercise any authority that the officerÂs commission vests in the officer throughout the territorial bounds of Oregon if the officer is acting pursuant to a mutual law enforcement assistance agreement between a law enforcement agency of the neighboring state and a law enforcement agency of Oregon. [1997 c.855 Â§1]

Â Â Â Â Â  Note: 190.472 to 190.478 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.474 Reports by out-of-state police officers. When an officer exercises the authority granted by ORS 190.472, the officer shall submit, as soon as is practicable, a report concerning the incident to the law enforcement agency in Oregon having primary jurisdiction over the geographic area in which the incident occurred. The law enforcement agency to whom the report is submitted may establish a reporting procedure to be used in making a report under this section. [1997 c.855 Â§2]

Â Â Â Â Â  Note: See note under 190.472.

Â Â Â Â Â  190.476 Delegation of supervision of police officers; agency liability. (1) An officer exercising authority under ORS 190.472 is subject to the supervisory control of and limitations imposed by the commissioning agency. However, the commissioning agency may temporarily delegate supervision of the officer to another law enforcement agency.

Â Â Â Â Â  (2) Any liability or claim of liability that arises out of the exercise of authority under ORS 190.472 by an officer acting within the course and scope of the officerÂs duties under ORS 190.472 is the responsibility of the commissioning agency unless:

Â Â Â Â Â  (a) The officer acts under the direction and control of another agency; or

Â Â Â Â Â  (b) The liability or claim of liability is otherwise allocated under a written agreement between the commissioning agency and another agency.

Â Â Â Â Â  (3) All of the privileges and immunities from liability, exemption from laws, ordinances and rules, and all pension, relief, disability, workersÂ compensation insurance and other benefits that apply to the activities of officers when performing their duties within the territorial limits of their commissioning agencies apply to them and to their commissioning agencies to the same degree and extent while the officers exercise authority under ORS 190.472.

Â Â Â Â Â  (4) As used in this section, Âcommissioning agencyÂ means the agency for whom the officer is employed full-time and by whom the officer is compensated. [1997 c.855 Â§3]

Â Â Â Â Â  Note: See note under 190.472.

Â Â Â Â Â  190.478 Effect on federal officers. ORS 190.472 does not confer on federal officers, as defined in ORS 133.005, any additional powers. The powers of federal officers are limited to those powers conferred by other laws. [1997 c.855 Â§4]

Â Â Â Â Â  Note: See note under 190.472.

INTERNATIONAL COOPERATION

Â Â Â Â Â  190.480 Definition for ORS 190.480 to 190.490. As used in ORS 190.480 to 190.490, Âstate agencyÂ or ÂagencyÂ means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury. [1991 c.137 Â§1]

Â Â Â Â Â  Note: 190.480 to 190.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.485 Authority of state agency to exercise authority jointly with nation or national agency of other than United States; content of agreements. (1) Any power or powers, privileges or authority exercised or capable of exercise by a state agency in this state may be exercised and enjoyed jointly with a nation or a public agency in any nation other than the United States, to the extent that the laws of the United States and of the other nation do not prohibit such joint exercise or enjoyment.

Â Â Â Â Â  (2) A state agency may enter into an agreement with another nation or public agency of another nation for joint and cooperative action.

Â Â Â Â Â  (3) An agreement described in subsection (2) of this section must specify its duration, the organization, composition and nature of any separate legal or administrative entity created to exercise the functions agreed upon, the purpose of the agreement, the method of financing the joint or cooperative undertaking, the methods to be employed to terminate the agreement and other necessary and proper matters.

Â Â Â Â Â  (4) No agreement described in subsection (2) of this section shall relieve any state agency of any obligation or responsibility imposed upon it by the laws of this state or of the United States.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a state agency may exclude from an agreement under subsection (2) of this section any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530. [1991 c.137 Â§2; 1999 c.948 Â§5; 2003 c.794 Â§211]

Â Â Â Â Â  Note: See note under 190.480.

Â Â Â Â Â  190.490 Approval of agreement by Attorney General; filing of agreement; rules; exemptions. (1) Every agreement entered into under ORS 190.485 shall be submitted to the Attorney General before taking effect. The Attorney General shall determine whether the agreement is in proper form and compatible with the laws of this state. If the Attorney General determines that the agreement is improper in some respect, the Attorney General shall give written notice to the state agency concerning the specific respects in which the agreement fails to comply with law. Failure of the Attorney General to give such notice to the state agency within 30 days of submission of the agreement to the Attorney GeneralÂs office shall constitute approval of the agreement. The Attorney General may exempt certain agreements, classes of agreements or form agreements from the requirement that the agreement be approved by the Attorney General before taking effect.

Â Â Â Â Â  (2) The state agency shall file any agreement made under ORS 190.485 with the Oregon Department of Administrative Services within 30 days of the effective date of the agreement. The department may adopt rules necessary for the administration of this subsection.

Â Â Â Â Â  (3) This section does not apply to the Legislative Assembly, the courts and their officers and committees, the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices and the Public Defense Services Commission. [1991 c.137 Â§3; 2003 c.449 Â§33]

Â Â Â Â Â  Note: See note under 190.480.

STATE CENSUS

Â Â Â Â Â  190.510 Definitions for ORS 190.510 to 190.610. As used in ORS 190.510 to 190.610, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Higher Education established under ORS 351.010.

Â Â Â Â Â  (2) ÂCityÂ means any incorporated city or town. [Formerly 221.845; 1965 c.207 Â§1]

Â Â Â Â Â  190.520 Annual estimate of population of cities and counties by State Board of Higher Education; actual count. (1) The State Board of Higher Education shall:

Â Â Â Â Â  (a) Annually estimate the population as of July 1 of each city and county within the state and no later than December 15 of each year prepare a certificate of population showing the boardÂs estimate of the population of each city and county within the state as of July 1. The boardÂs estimate may be based upon statistical or other pertinent data or upon an actual count. The certificate shall also indicate the results of any enumeration of cities or annexed areas made after July 1.

Â Â Â Â Â  (b) Annually estimate the number of persons between the ages of 4 and 20 who resided in each county as of October 25. The board shall certify such estimate to the Superintendent of Public Instruction and to the executive officer of the administrative office of each county, as defined in ORS 328.001, by January 1 of each year.

Â Â Â Â Â  (c) Upon an official request from a city, county, political subdivision, public corporation or state agency, cause to be conducted at the expense of the requesting party an actual count of the population of the area specified in the request and prepare a certificate of population based upon such count.

Â Â Â Â Â  (d) Upon the incorporation of a city, cause to be conducted at the expense of the city an actual count of the population of the city. The board shall prepare a certificate of population based upon such count. If the election of officers of the newly incorporated city is held 40 days or more before the end of the calendar quarter, the certificate shall be prepared before the end of the calendar quarter. If the election is held less than 40 days before the end of the calendar quarter, the certificate shall be prepared before the end of the calendar quarter next following the election.

Â Â Â Â Â  (2) All certificates prepared under this section shall be filed with the Center for Population Research and Census. [Formerly 221.850; 1963 c.312 Â§1; 1971 c.294 Â§11; 1993 c.98 Â§12; 2003 c.14 Â§89]

Â Â Â Â Â  190.530 Revision of certificate; effect. Upon petition from a city, county, political subdivision, public corporation or state agency for reconsideration, or upon its own motion, the State Board of Higher Education may revise its determination of the population of a city, county or other area. Payment of funds to a city, county or other area under ORS 323.455, 366.785 to 366.820 or 471.810 shall be affected by a subsequent filing of a corrected certificate under this section in the manner provided by ORS 190.620. [Formerly 221.855; 1963 c.312 Â§2; 1971 c.222 Â§2]

Â Â Â Â Â  190.540 Effect of certificate of population; use in computing shares of state revenues. (1) The population shown in the certificate of population of the State Board of Higher Education filed pursuant to ORS 190.520 or 190.530 shall be the official population of the city, county or other area covered by the certificate until a later certificate covering such city, county or other area is filed by the board.

Â Â Â Â Â  (2) After a certificate of population is filed pursuant to ORS 190.520 or 190.530, the population of a city, county or other area as shown in the certificate shall be the official and exclusive basis for determining per capita allocation and payment of funds to such city, county or other area under ORS 366.785 to 366.820 and 471.810 until the filing by the board of a later certificate for such city, county or other area. [Formerly 221.860; 1961 c.259 Â§1; 1963 c.312 Â§3; 1967 c.577 Â§6]

Â Â Â Â Â  190.550 [Formerly 221.865; repealed by 1965 c.207 Â§7]

Â Â Â Â Â  190.560 [Formerly 221.870; repealed by 1965 c.207 Â§7]

Â Â Â Â Â  190.570 [Formerly 221.875; repealed by 1965 c.207 Â§7]

Â Â Â Â Â  190.580 Rules and regulations. The State Board of Higher Education may adopt such rules and regulations as it considers desirable and expedient in the conduct of its duties under ORS 190.510 to 190.610. [Formerly 221.880]

Â Â Â Â Â  190.590 Reporting information to board. Any state agency, or officer thereof, and any city, or department, officer or employee thereof, shall, upon request of the State Board of Higher Education, furnish such available information as may be required by the board in securing accurate data and information upon which to base its estimates. The board may prescribe the form for reporting such information. [Formerly 221.885]

Â Â Â Â Â  190.600 [Formerly 221.890; repealed by 1963 c.115 Â§2]

Â Â Â Â Â  190.610 Board to establish program at state institution of higher education. The State Board of Higher Education shall establish a program at one or more of the institutions under its control, designed to perform the duties imposed upon it by ORS 190.510 to 190.610. [1965 c.207 Â§6]

Â Â Â Â Â  190.620 Effect of corrected certificate on payments to cities or counties; adjustment of payments. (1) Whenever a corrected certificate of census is filed and the correction is such that payment of funds under ORS 323.455, 366.785 to 366.820 or 471.810 was more or less than the city, county or other area would have been entitled, the payment shall be corrected in the distribution of funds next following the erroneous distribution. In computing the corrected distribution, the amount due any city or county or other area under the corrected certificate shall be distributed first, and the amounts payable that would otherwise be distributed shall be adjusted accordingly.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall apply to all distributions made after December 31, 1970, if a corrected certificate has been filed prior to the distribution next following the erroneous distribution. If the corrected certificate is not filed before the distribution next following the erroneous distribution, no adjustments are required and the corrected certificate shall affect only those distributions made after the corrected certificate is filed. [1971 c.222 Â§1]

INTERGOVERNMENTAL ARBITRATION

Â Â Â Â Â  190.710 Definitions for ORS 190.710 to 190.800. As used in ORS 190.710 to 190.800:

Â Â Â Â Â  (1) ÂAssociationÂ means the American Arbitration Association.

Â Â Â Â Â  (2) ÂLocal governmentÂ means a city, county, special district or other public corporation, commission, authority or entity organized under state statute or city or county charter.

Â Â Â Â Â  (3) ÂState agencyÂ means any state board, commission, department or division. [1981 c.857 Â§1]

Â Â Â Â Â  190.720 Agreement to arbitrate; costs. (1) Disputes between a state agency or local government and another state agency or local government, including disputes relating to the title to real estate, may, if the parties agree, be submitted to the award of an arbitrator of the American Arbitration Association. The agreement may not be rescinded after the notice of intent to arbitrate has been mailed to the association.

Â Â Â Â Â  (2) Costs of arbitration shall be assessed to the parties as provided by the commercial arbitration rules of the association. [1981 c.857 Â§Â§2,12]

Â Â Â Â Â  190.730 Submission to regional office. The parties shall submit to the northwest regional office of the American Arbitration Association:

Â Â Â Â Â  (1) Duplicate copies of a notice of intention to arbitrate;

Â Â Â Â Â  (2) Duplicate copies of each partyÂs statement of the nature of the dispute, the amount of money involved, if any, and the remedy sought; and

Â Â Â Â Â  (3) The administrative fee required by the association. [1981 c.857 Â§3]

Â Â Â Â Â  190.740 Arbitration rules. Except as otherwise provided in ORS 190.710 to 190.800, an arbitration proceeding shall be conducted under the commercial arbitration rules of the American Arbitration Association as they existed on January 1, 1981. [1981 c.857 Â§4]

Â Â Â Â Â  190.750 Selection of arbitrators. (1) Arbitrator candidates shall be selected from a list of candidates provided by the American Arbitration Association.

Â Â Â Â Â  (2) The association shall make an initial screening for bias as may be appropriate and shall require a candidate for a particular case to complete a current personal disclosure statement under oath. In addition to other relevant information, the statement shall disclose the present residence and immediate prior residence of the candidate, any prior association with any of the parties and any personal acquaintance with counsel for the parties. If the statement reveals facts which suggest the possibility of bias, the association shall communicate those facts to the parties. The arbitrator shall then be appointed in accordance with the rules of the association. [1981 c.857 Â§5]

Â Â Â Â Â  190.760 Procedure during arbitration. (1) The arbitrator shall regulate the hearing in accordance with the rules of the American Arbitration Association except that:

Â Â Â Â Â  (a) The arbitrator shall take an oath of office.

Â Â Â Â Â  (b) Testimony shall be taken under oath.

Â Â Â Â Â  (c) After the first witness is sworn, an arbitrator may not be disqualified for bias.

Â Â Â Â Â  (2) The arbitrator may call a neutral expert on the arbitratorÂs own motion, which expert witness shall be subject to cross-examination by the parties. The cost of the expert witness is part of the cost of the proceeding. [1981 c.857 Â§6]

Â Â Â Â Â  190.770 Subpoena procedure. The arbitrator may, and shall, upon application by a party to the proceeding, issue a subpoena requiring a person to appear and be examined with reference to a matter within the scope of the proceeding, and to produce books, records or papers pertinent to the proceeding. In case of disobedience to the subpoena, the party requesting it may petition the circuit court of the county in which the witness resides or the circuit court of the county in which the inquiry is being held to require compliance with the subpoena. The circuit court, in case of refusal to obey a subpoena, may issue an order requiring the person to appear and to produce books, records and papers and give evidence on the matter in question. Failure to obey the order of the court may be punished by the court as contempt. [1981 c.857 Â§7]

Â Â Â Â Â  190.780 Depositions. On application of a party to the arbitration, the arbitrator may order the deposition of a witness to be taken for use as evidence and not for discovery if the witness cannot be compelled to attend the hearing or if exceptional circumstances exist making it desirable. [1981 c.857 Â§8]

Â Â Â Â Â  190.790 Relief; briefs; opinion; damages; filing of petition to confirm award. (1) The arbitrator may grant any relief deemed appropriate.

Â Â Â Â Â  (2) The arbitrator may order submission of written briefs within 30 days after the close of hearings. In addition to a brief, each party may summarize the evidence and propose an award.

Â Â Â Â Â  (3) The arbitrator shall issue a written opinion and award within 30 days after the close of the hearing or the receipt of briefs, if ordered.

Â Â Â Â Â  (4) Damages or other remedies shall be without limitation as to nature or amount unless otherwise provided by law.

Â Â Â Â Â  (5) A party may file a petition with a court for confirmation of the award as provided in ORS 36.700. If the dispute involves real property, the award must be filed in the county or counties in which the property is located. [1981 c.857 Â§Â§9, 10; 1985 c.496 Â§23; 2003 c.598 Â§35]

Â Â Â Â Â  190.800 Vacation, modification and correction of award. A party may petition a court for vacation, modification or correction of an arbitration award under ORS 190.790 in the manner provided by ORS 36.705 and 36.710. The court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710. [1981 c.857 Â§11; 2003 c.598 Â§36]

Â Â Â Â Â  190.900 [1985 c.595 Â§4; renumbered 658.630 in 1987]

_______________



Chapter 191

Chapter 191 Â United StatesÂ Surveys

2005 EDITION

UNITED STATESÂ SURVEYS

MISCELLANEOUS MATTERS

191.010Â Â Â Â  Entry on land by persons acting for United States

191.020Â Â Â Â  Tender of damages

191.030Â Â Â Â  Determination of damages

191.040Â Â Â Â  Costs

Â Â Â Â Â  191.010 Entry on land by persons acting for United States. Any person employed in the execution of any survey authorized by the Congress of the United States may enter upon lands within this state for the purpose of exploring, triangulating, leveling, surveying, and of doing any work necessary to carry out the objects of existing laws, and may establish permanent station marks and erect the necessary signals and temporary observatories, doing no unnecessary injury thereby, having first paid or tendered to the owner thereof the compensation or damages as prescribed in ORS 191.020 and 191.030.

Â Â Â Â Â  191.020 Tender of damages. The person entering upon land as authorized by ORS 191.010 may tender to the injured party damages therefor.

Â Â Â Â Â  191.030 Determination of damages. If the parties interested cannot agree upon the amount to be paid for damages caused by an entry authorized by ORS 191.010, either of them may petition the county court in the county in which the land is situated. The court shall appoint a time for a hearing as soon as may be, order at least 14 daysÂ notice to be given to all parties interested, and with or without a view of the premises, as the court may determine, hear the parties and their witnesses and assess damages.

Â Â Â Â Â  191.040 Costs. (1) In case of appeal to the county court, if the damages finally assessed do not exceed the amount tendered, the person entering shall recover costs; otherwise the prevailing party shall recover costs.

Â Â Â Â Â  (2) The costs to be allowed in all such cases shall be the same as allowed according to the rules of the court.

Â Â Â Â Â  191.050 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  191.110 [1971 c.608 Â§1; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.120 [1971 c.608 Â§2; 1973 c.792 Â§5; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.130 [1971 c.608 Â§3; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.140 [1971 c.608 Â§4; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.150 [1971 c.608 Â§5; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.160 [1971 c.608 Â§6; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.170 [1971 c.608 Â§7; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.180 [1971 c.180 Â§8; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.990 [Repealed by 1971 c.743 Â§432]

_______________



Chapter 192

Chapter 192 Â Records; Public Reports and Meetings

2005 EDITION

RECORDS; REPORTS AND MEETINGS

MISCELLANEOUS MATTERS

PUBLIC RECORDS POLICY

192.001Â Â Â Â  Policy concerning public records

ARCHIVING OF PUBLIC RECORDS

192.005Â Â Â Â  Definitions for ORS 192.005 to 192.170

192.015Â Â Â Â  Secretary of State as public records administrator

192.040Â Â Â Â  Making, filing and recording records by photocopying

192.050Â Â Â Â  Copying records; evidentiary effect

192.060Â Â Â Â  Indexing and filing copied records

192.070Â Â Â Â  Duplicate rolls of microfilm required; delivery to State Archivist

192.072Â Â Â Â  State Archivist performing microfilm services for public body

192.105Â Â Â Â  State Archivist authorization for state officials to dispose of records; legislative records excepted; local government policy on disposing of public records; limitations; records officer; standards for State Records Center

192.130Â Â Â Â  Disposition of valueless records in custody of State Archivist; notice prior to disposition

192.170Â Â Â Â  Disposition of materials without authorization

192.190Â Â Â Â  Consular corps credentials as public records; duties of Secretary of State; fees

PUBLIC REPORTS

(Standardized Form)

192.210Â Â Â Â  Definitions for ORS 192.210 and 192.220

192.220Â Â Â Â  Standardized report forms; exemptions

(Policy; Compliance)

192.230Â Â Â Â  Definitions for ORS 192.235 to 192.245

192.235Â Â Â Â  Policy for ORS 192.230 to 192.250

192.240Â Â Â Â  Duties of state agency issuing report

192.243Â Â Â Â  Availability of report on Internet; rules

192.245Â Â Â Â  Form of report to legislature

192.250Â Â Â Â  Director of Oregon Department of Administrative Services to report to legislature on ORS 192.230 to 192.250

(Distribution)

192.270Â Â Â Â  Definitions for ORS 192.270 and 192.275

192.275Â Â Â Â  Notice when report required; content; effect

RECORDS AND REPORTS IN ENGLISH

192.310Â Â Â Â  Records and reports required by law to be in English

INSPECTION OF PUBLIC RECORDS

192.410Â Â Â Â  Definitions for ORS 192.410 to 192.505

192.420Â Â Â Â  Right to inspect public records; notice to public body attorney

192.430Â Â Â Â  Functions of custodian of public records; rules

192.440Â Â Â Â  Certified copies of public records; fees; waiver or reduction

192.445Â Â Â Â  Nondisclosure on request of home address, home telephone number and electronic mail address; rules of procedure; duration of effect of request; liability; when not applicable

192.447Â Â Â Â  Nondisclosure of public employee identification badge or card

192.450Â Â Â Â  Petition to review denial of right to inspect state public record; appeal from decision of Attorney General denying inspection; records of health professional regulatory boards

192.460Â Â Â Â  Procedure to review denial of right to inspect other public records

192.465Â Â Â Â  Effect of failure of Attorney General, district attorney or public official to take timely action on inspection petition

192.470Â Â Â Â  Petition form; procedure when petition received

192.480Â Â Â Â  Procedure to review denial by elected official of right to inspect public records

192.490Â Â Â Â  Court authority in reviewing action denying right to inspect public records; docketing; costs and attorney fees

192.493Â Â Â Â  Health services costs

192.495Â Â Â Â  Inspection of records more than 25 years old

192.496Â Â Â Â  Medical records; sealed records; records of individual in custody or under supervision; student records

192.501Â Â Â Â  Public records conditionally exempt from disclosure

192.502Â Â Â Â  Other public records exempt from disclosure

192.505Â Â Â Â  Exempt and nonexempt public record to be separated

RECORDS OF INDIVIDUALS WITH DEVELOPMENTAL DISABILITY OR MENTAL ILLNESS

192.515Â Â Â Â  Definitions for ORS 192.515 and 192.517

192.517Â Â Â Â  Access to records of individuals with developmental disability or individuals with mental illness

PROTECTED HEALTH INFORMATION

192.518Â Â Â Â  Policy for protected health information

192.519Â Â Â Â  Definitions for ORS 192.518 to 192.526

192.520Â Â Â Â  Health care provider and state health plan authority

192.521Â Â Â Â  Health care provider and state health plan charges

192.522Â Â Â Â  Authorization form

192.523Â Â Â Â  Confidentiality; use and disclosure

192.524Â Â Â Â  No right of action

192.526Â Â Â Â  Personal representative of deceased individual

GENETIC PRIVACY

192.531Â Â Â Â  Definitions for ORS 192.531 to 192.549

192.533Â Â Â Â  Legislative findings; purposes

192.535Â Â Â Â  Informed consent for obtaining genetic information

192.537Â Â Â Â  IndividualÂs rights in genetic information; retention of information; destruction of information

192.538Â Â Â Â  Notice by health care provider regarding anonymous or coded research

192.539Â Â Â Â  Disclosure of genetic information; exceptions

192.540Â Â Â Â  Use of deceased individualÂs DNA sample or genetic information for research

192.541Â Â Â Â  Private right of action; remedies; affirmative defense; attorney fees

192.543Â Â Â Â  Criminal penalty

192.545Â Â Â Â  Enforcement; Attorney General or district attorney; intervention

192.547Â Â Â Â  Department of Human Services rules; procedures

192.549Â Â Â Â  Advisory Committee on Genetic Privacy and Research

PRIVATE FINANCIAL RECORDS

192.550Â Â Â Â  Definitions for ORS 192.550 to 192.595

192.555Â Â Â Â  Disclosure of financial records prohibited; exceptions

192.557Â Â Â Â  Disclosure to Department of Human Services; procedure; limitations

192.559Â Â Â Â  Disclosure to state court; procedure; limitations

192.560Â Â Â Â  Authorization by customer for disclosure

192.565Â Â Â Â  Disclosure under summons or subpoena; procedure

192.570Â Â Â Â  Disclosure under search warrant

192.575Â Â Â Â  Liability of financial institution for disclosure

192.580Â Â Â Â  Time for compliance; reimbursement; exceptions

192.585Â Â Â Â  Procedure for disclosure to law enforcement agency

192.587Â Â Â Â  Charges for participation in attorney trust account overdraft notification program

192.590Â Â Â Â  Civil liability for violation of ORS 192.550 to 192.595; attorney fees; status of evidence obtained in violation

192.595Â Â Â Â  Severability

PUBLIC MEETINGS

192.610Â Â Â Â  Definitions for ORS 192.610 to 192.690

192.620Â Â Â Â  Policy

192.630Â Â Â Â  Meetings of governing body to be open to public; location of meetings; accommodation for individuals with disability; interpreters

192.640Â Â Â Â  Public notice required; special notice for executive sessions, special or emergency meetings

192.650Â Â Â Â  Recording or written minutes required; content; fees

192.660Â Â Â Â  Executive sessions permitted on certain matters; procedures; news media representativesÂ attendance; limits

192.670Â Â Â Â  Meetings by means of telephonic or electronic communication

192.680Â Â Â Â  Enforcement of ORS 192.610 to 192.690; effect of violation on validity of decision of governing body; liability of members

192.685Â Â Â Â  Additional enforcement of alleged violations of ORS 192.660

192.690Â Â Â Â  Exceptions to ORS 192.610 to 192.690

192.695Â Â Â Â  Prima facie evidence of violation required of plaintiff

192.710Â Â Â Â  Smoking in public meetings prohibited

FINANCIAL INSTITUTION RECORD DISCLOSURES

192.800Â Â Â Â  Definitions for ORS 192.800 to 192.810

192.805Â Â Â Â  Reimbursement required prior to disclosure; charges

192.810Â Â Â Â  Applicability of ORS 192.805

ADDRESS CONFIDENTIALITY PROGRAM

192.820Â Â Â Â  Definitions for ORS 192.820 to 192.868

192.822Â Â Â Â  Address Confidentiality Program; substitute addresses

192.826Â Â Â Â  Application for participation in program; certification of participation; authorization card; rules

192.828Â Â Â Â  Prohibitions; civil penalty

192.832Â Â Â Â  Notice of change in name, address or telephone number

192.834Â Â Â Â  Cancellation of certification

192.836Â Â Â Â  Use of substitute address; waiver of requirement

192.842Â Â Â Â  Use of actual or substitute address in specified circumstances

192.844Â Â Â Â  Prohibition on disclosure of actual address or telephone number by public body

192.848Â Â Â Â  When Attorney General may disclose actual address or telephone number

192.852Â Â Â Â  Prohibition on obtaining actual address or telephone number; prohibition on disclosure by employee of public body

192.854Â Â Â Â  Application assistants; application assistance not legal advice

192.856Â Â Â Â  Additional response time for notice or other paper

192.858Â Â Â Â  Disclosures to participants

192.860Â Â Â Â  Rules

192.865Â Â Â Â  Criminal penalty

192.868Â Â Â Â  Grants, donations and gifts

PENALTIES

192.990Â Â Â Â  Penalties

PUBLIC RECORDS POLICY

Â Â Â Â Â  192.001 Policy concerning public records. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The records of the state and its political subdivisions are so interrelated and interdependent, that the decision as to what records are retained or destroyed is a matter of statewide public policy.

Â Â Â Â Â  (b) The interest and concern of citizens in public records recognizes no jurisdictional boundaries, and extends to such records wherever they may be found in Oregon.

Â Â Â Â Â  (c) As local programs become increasingly intergovernmental, the state and its political subdivisions have a responsibility to insure orderly retention and destruction of all public records, whether current or noncurrent, and to insure the preservation of public records of value for administrative, legal and research purposes.

Â Â Â Â Â  (2) The purpose of ORS 192.005 to 192.170 and 357.805 to 357.895 is to provide direction for the retention or destruction of public records in Oregon in order to assure the retention of records essential to meet the needs of the Legislative Assembly, the state, its political subdivisions and its citizens, in so far as the records affect the administration of government, legal rights and responsibilities, and the accumulation of information of value for research purposes of all kinds, and in order to assure the prompt destruction of records without continuing value. All records not included in types described in this subsection shall be destroyed in accordance with the rules adopted by the Secretary of State. [1973 c.439 Â§1; 1991 c.671 Â§3]

ARCHIVING OF PUBLIC RECORDS

Â Â Â Â Â  192.005 Definitions for ORS 192.005 to 192.170. As used in ORS 192.005 to 192.170, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArchivistÂ means the State Archivist.

Â Â Â Â Â  (2) ÂPhotocopyÂ includes a photograph, microphotograph and any other reproduction on paper or film in any scale.

Â Â Â Â Â  (3) ÂPhotocopyingÂ means the process of reproducing, in the form of a photocopy, a public record or writing.

Â Â Â Â Â  (4) ÂPolitical subdivisionÂ means a city, county, district or any other municipal or public corporation in this state.

Â Â Â Â Â  (5) ÂPublic recordÂ includes, but is not limited to, a document, book, paper, photograph, file, sound recording or machine readable electronic record, regardless of physical form or characteristics, made, received, filed or recorded in pursuance of law or in connection with the transaction of public business, whether or not confidential or restricted in use. ÂPublic recordÂ does not include:

Â Â Â Â Â  (a) Records of the Legislative Assembly, its committees, officers and employees.

Â Â Â Â Â  (b) Library and museum materials made or acquired and preserved solely for reference or exhibition purposes.

Â Â Â Â Â  (c) Records or information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905.

Â Â Â Â Â  (d) Extra copies of a document, preserved only for convenience of reference.

Â Â Â Â Â  (e) A stock of publications.

Â Â Â Â Â  (f) Messages on voice mail or on other telephone message storage and retrieval systems.

Â Â Â Â Â  (6) ÂState agencyÂ means any state officer, department, board, commission or court created by the Constitution or statutes of this state. However, Âstate agencyÂ does not include the Legislative Assembly or its committees, officers and employees. [1961 c.160 Â§2; 1965 c.302 Â§1; 1983 c.620 Â§11; 1989 c.16 Â§1; 1999 c.55 Â§1; 1999 c.140 Â§1]

Â Â Â Â Â  192.010 [Repealed by 1973 c.794 Â§34]

Â Â Â Â Â  192.015 Secretary of State as public records administrator. The Secretary of State is the public records administrator of this state, and it is the responsibility of the secretary to obtain and maintain uniformity in the application, operation and interpretation of the public records laws. [1973 c.439 Â§2]

Â Â Â Â Â  192.020 [Repealed by 1973 c.794 Â§34]

Â Â Â Â Â  192.030 [Amended by 1961 c.160 Â§4; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  192.040 Making, filing and recording records by photocopying. A state agency or political subdivision making public records or receiving and filing or recording public records, may do such making or receiving and filing or recording by means of photocopying. Such photocopying shall, except for records which are treated as confidential pursuant to law, be made, assembled and indexed, in lieu of any other method provided by law, in such manner as the governing body of the state agency or political subdivision considers appropriate. [Amended by 1961 c.160 Â§5]

Â Â Â Â Â  192.050 Copying records; evidentiary effect. A state agency or political subdivision may, with the approval of the proper budgetary authority, cause any public records in its official custody to be photocopied or captured by digital imaging system as in the case of original filings or recordings or recorded by means of analog or digital audio and video tape technology. Each photocopy, digital image and analog or digital audio and video tape shall be made in accordance with the appropriate standard as determined by the State Archivist. Every such reproduction shall be deemed an original; and a transcript, exemplification or certified copy of any such reproduction shall be deemed a transcript, exemplification or certified copy, as the case may be, of the original. [Amended by 1961 c.160 Â§6; 1991 c.671 Â§4]

Â Â Â Â Â  192.060 Indexing and filing copied records. All photocopies, digital images and analog or digital audio and video tapes made under ORS 192.040 and 192.050 shall be properly indexed and placed in conveniently accessible files. Each roll of microfilm shall be deemed a book or volume and shall be designated and numbered and provision shall be made for preserving, examining and using the same. [Amended by 1961 c.160 Â§7; 1991 c.671 Â§5]

Â Â Â Â Â  192.070 Duplicate rolls of microfilm required; delivery to State Archivist. A duplicate of every roll of microfilm of documents recorded pursuant to law and the indexes therefor shall be made and kept safely. The State Archivist upon request may, pursuant to ORS 357.865, accept for safekeeping the duplicate microfilm. [Amended by 1961 c.160 Â§8]

Â Â Â Â Â  192.072 State Archivist performing microfilm services for public body. Upon the request of a public body as defined by ORS 174.109, the State Archivist may perform microfilm services for the public body. The public body shall pay the cost of rendering the microfilm services to the State Archivist. The State Archivist shall deposit moneys received under this section with the State Treasurer, who shall give a receipt for the moneys. All moneys deposited under this section are continuously appropriated for the payment of expenses incurred by the Secretary of State in the administration of the office of the State Archivist. [1955 c.87 Â§1; 1961 c.172 Â§3; 1973 c.439 Â§8; 2003 c.803 Â§3]

Â Â Â Â Â  192.074 [1955 c.87 Â§2; repealed by 1961 c.172 Â§7]

Â Â Â Â Â  192.076 [1955 c.87 Â§3; repealed by 1961 c.172 Â§7]

Â Â Â Â Â  192.080 [Amended by 1961 c.160 Â§9; repealed by 1971 c.508 Â§4]

Â Â Â Â Â  192.090 [Repealed by 1961 c.160 Â§24]

Â Â Â Â Â  192.100 [Repealed by 1961 c.160 Â§24]

Â Â Â Â Â  192.105 State Archivist authorization for state officials to dispose of records; legislative records excepted; local government policy on disposing of public records; limitations; records officer; standards for State Records Center. (1) Except as otherwise provided by law, the State Archivist may grant to public officials of the state or any political subdivision specific or continuing authorization for the retention or disposition of public records that are in their custody, after the records have been in existence for a specified period of time. In granting such authorization, the State Archivist shall consider the value of the public records for legal, administrative or research purposes and shall establish rules for procedure for the retention or disposition of the public records.

Â Â Â Â Â  (2)(a) The State Archivist shall provide instructions and forms for obtaining authorization. Upon receipt of an authorization or upon the effective date of the applicable rule, a state official who has public records in custody shall destroy or otherwise dispose of those records that are older than the specified period of retention established by the authorization or rule. An official of a local government may destroy such records if such destruction is consistent with the policy of the local government. No record of accounts or financial affairs subject to audit shall be destroyed until released for destruction by the responsible auditor or representative of the auditor. If federal funds are involved, records retention requirements of the United States Government must be observed. Each state agency and political subdivision shall designate a records officer to coordinate its records management program and to serve as liaison with the State Archivist. The county records officers for the purposes of ORS 192.001, 192.050, 192.060, 192.105, 192.130, 357.825, 357.835 and 357.875 shall be those officers identified in ORS 205.110. The State Archivist shall require periodic reports from records officers about records management programs. The State Archivist may require state agency records designated as inactive by the State Archivist to be transferred to the State Records Center, pending the availability of space.

Â Â Â Â Â  (b) The State Archivist shall determine which parts of a public record are acceptable for admission to the State Records Center and may require the state agency or governing body to cause the unacceptable part to be removed before the record is submitted to the State Records Center.

Â Â Â Â Â  (3) Authorizations granted prior to January 1, 1978, by any state agency, the State Archivist, or any board of county commissioners, to state agencies, schools, school districts, soil and water conservation districts, or county officials and offices shall remain in effect until they are adopted or amended by the State Archivist.

Â Â Â Â Â  (4) This section does not apply to legislative records, as defined in ORS 171.410. [1953 c.244 Â§1; 1961 c.160 Â§10; subsection (3) enacted as 1961 c.150 Â§5; 1971 c.508 Â§1; 1977 c.146 Â§1; 1991 c.671 Â§6; 1993 c.660 Â§1; 1999 c.59 Â§43; 2003 c.255 Â§1; 2003 c.803 Â§10]

Â Â Â Â Â  192.110 [Amended by 1961 c.160 Â§11; repealed by 1971 c.508 Â§4]

Â Â Â Â Â  192.120 [Repealed by 1971 c.508 Â§4]

Â Â Â Â Â  192.130 Disposition of valueless records in custody of State Archivist; notice prior to disposition. If the State Archivist determines that any public records of a state agency or political subdivision in the official custody of the State Archivist prove to have insufficient administrative, legal or research value to warrant permanent preservation, the State Archivist shall submit a statement or summary thereof to the records officer of the state agency or political subdivision, or successor agency or body, certifying the type and nature thereof and giving prior notification of the destruction. [Amended by 1961 c.160 Â§12; 1971 c.508 Â§2; 1991 c.671 Â§7]

Â Â Â Â Â  192.140 [Amended by 1961 c.160 Â§13; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  192.150 [Amended by 1961 c.160 Â§14; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  192.160 [Amended by 1961 c.160 Â§15; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  192.170 Disposition of materials without authorization. The destruction or other disposal of the following materials do not require specific authorization:

Â Â Â Â Â  (1) Inquiries and requests from the public and answers thereto not required by law to be preserved or not required as evidence of a public or private legal right or liability.

Â Â Â Â Â  (2) Public records which are duplicates by reason of their having been photocopied.

Â Â Â Â Â  (3) Letters of transmittal and acknowledgment, advertising, announcements and correspondence or notes pertaining to reservations of accommodations or scheduling of personal visits or appearances. [Amended by 1961 c.160 Â§16; 1971 c.508 Â§3]

Â Â Â Â Â  192.190 Consular corps credentials as public records; duties of Secretary of State; fees. (1) Subject to such rules as the Secretary of State may adopt, the secretary may accept and file as a public record the credentials of a member of the consular corps if that memberÂs jurisdiction includes the State of Oregon.

Â Â Â Â Â  (2) The Secretary of State may certify as to the official character and the genuineness of the signature of a member of the consular corps whose credentials have been accepted and filed under subsection (1) of this section.

Â Â Â Â Â  (3) Fees for the filing of credentials and the issuance of certificates under this section shall be established by the Secretary of State pursuant to ORS 177.130. [1983 c.232 Â§1]

PUBLIC REPORTS

(Standardized Form)

Â Â Â Â Â  192.210 Definitions for ORS 192.210 and 192.220. As used in ORS 192.210 and 192.220, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂIssuing agencyÂ means:

Â Â Â Â Â  (a) Every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid from public funds and includes the Legislative Assembly, the officers and committees thereof, and the courts and the officers and committees thereof; or

Â Â Â Â Â  (b) Any county, special district, school district or public or quasi-public corporation.

Â Â Â Â Â  (2) ÂPrintingÂ includes any form of reproducing written material.

Â Â Â Â Â  (3) ÂReportÂ means any report or other publication of an issuing agency that is required by law to be submitted to the public or to a receiving agency.

Â Â Â Â Â  (4) ÂReceiving agencyÂ means any state officer or state board, commission, department, institution or agency or branch of government that is required by law to receive any report from an issuing agency. If the branch of government is the Legislative Assembly, the receiving agency is the Legislative Administration Committee and if the branch is the judicial branch, the receiving agency is the Supreme Court. [1969 c.456 Â§1; 1971 c.638 Â§11]

Â Â Â Â Â  192.220 Standardized report forms; exemptions. (1) Except where form and frequency of reports are specified by law, every receiving agency shall prescribe by rule standardized forms for all reports and shall fix the frequency with which reports shall be submitted.

Â Â Â Â Â  (2) Receiving agencies in the executive or administrative branch of government shall consult with the Oregon Department of Administrative Services in preparing rules under this section.

Â Â Â Â Â  (3) With the consent of the Governor, a receiving agency in the executive or administrative branch may exempt any issuing agency from the requirements imposed under subsection (1) of this section. The Legislative Administration Committee may exempt any issuing agency from such requirements for any report required to be submitted to the Legislative Assembly. The Supreme Court may exempt any issuing agency from such requirements for any report required to be submitted to the courts. [1969 c.456 Â§2; 1971 c.638 Â§12]

(Policy; Compliance)

Â Â Â Â Â  192.230 Definitions for ORS 192.235 to 192.245. As used in ORS 192.235 to 192.245:

Â Â Â Â Â  (1) ÂReportÂ means informational matter that is published as an individual document at state expense or as required by law. ÂReportÂ does not include documents prepared strictly for agency administrative or operational purposes.

Â Â Â Â Â  (2) ÂState agencyÂ has the meaning given that term in ORS 192.410. [1991 c.842 Â§1; 2001 c.153 Â§1]

Â Â Â Â Â  Note: 192.230 to 192.250 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.235 Policy for ORS 192.230 to 192.250. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Many state agency reports are published for reasons that are historical and no longer based on the publicÂs need to be informed.

Â Â Â Â Â  (b) The format of many state agency reports is not economical or well suited to providing needed information in easily understandable form.

Â Â Â Â Â  (c) State agency reports containing information that is useful but not to the general public should be placed on a self-supporting schedule.

Â Â Â Â Â  (2) It is the policy of the Legislative Assembly to encourage state agencies to inform the public, the Legislative Assembly and the Governor of matters of public interest and concern. It is further the policy of this state to guarantee to its citizens the right to know about the activities of their government, to benefit from the information developed by state agencies at public expense and to enjoy equal access to the information services of state agencies. It is further state policy to encourage agencies to consider whether needed information is most effectively and economically presented by means of printed reports. [1991 c.842 Â§2]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.240 Duties of state agency issuing report. To comply with the state policy relating to reports outlined in ORS 192.235, a state agency shall do the following:

Â Â Â Â Â  (1) Use electronic communications whenever the agency determines that such use reduces cost and still provides public access to information.

Â Â Â Â Â  (2) Whenever possible, use standard 8-1/2-by-11-inch paper printed on both sides of the sheet and use recycled paper, as defined in ORS 279A.010 and rules adopted pursuant thereto.

Â Â Â Â Â  (3) Insure that public documents are furnished to the State Librarian, as required in ORS 357.090. [1991 c.842 Â§3; 1995 c.69 Â§10; 2003 c.794 Â§212]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.243 Availability of report on Internet; rules. (1) In accordance with rules adopted by the Oregon Department of Administrative Services and to reduce the amount of paper used by state agencies, by June 30, 2005, each state agency shall make available on the Internet any report that the state agency is required by law to publish. If a statute or rule requires a state agency to issue a printed report, that requirement is satisfied if the state agency makes the report available on the Internet. A state agency may issue printed copies of a report upon request.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall adopt rules in accordance with subsection (1) of this section requiring each state agency to make available on the Internet any report that the state agency is required by law to publish.

Â Â Â Â Â  (3) This section may not be construed to require the disclosure of a public record that is exempt from disclosure under ORS 192.410 to 192.505 or other law. [2001 c.153 Â§3]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.245 Form of report to legislature. Whenever a law of this state requires a written report be submitted to the Legislative Assembly, the requirement shall be met by distribution of an executive summary of no more than two pages sent to every member of the Legislative Assembly and one copy of the report to the office of the Speaker of the House of Representatives, one copy to the office of the President of the Senate and five copies to the Legislative Administration Committee. This requirement does not preclude providing a copy of any report to a specific legislative committee if required by law. [1991 c.842 Â§4]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.250 Director of Oregon Department of Administrative Services to report to legislature on ORS 192.230 to 192.250. The Director of the Oregon Department of Administrative Services shall report to the Legislative Assembly by appearing at least once during each biennium before the appropriate interim committees designated by the Speaker of the House of Representatives and the President of the Senate. The director shall testify as to the effectiveness of ORS 171.206, 192.230 to 192.250 and 292.956, including any cost savings realized or projected and any recommendations for further legislative action. [1991 c.842 Â§5; 2003 c.803 Â§4]

Â Â Â Â Â  Note: See note under 192.230.

(Distribution)

Â Â Â Â Â  192.270 Definitions for ORS 192.270 and 192.275. As used in ORS 192.270 and 192.275:

Â Â Â Â Â  (1) ÂPublicÂ does not include any state officer or board, commission, committee, department, institution, branch or agency of state government to which a report is specifically required by law to be submitted but does include any such to which a copy is sent for general informational purposes or as a courtesy.

Â Â Â Â Â  (2) ÂReportÂ means informational matter published as a report or other document by a state agency but does not include an order as defined in ORS 183.310.

Â Â Â Â Â  (3) ÂState agencyÂ means any state officer or board, commission, department, institution or agency of the executive, administrative or legislative branches of state government. [1993 c.181 Â§1]

Â Â Â Â Â  Note: 192.270 and 192.275 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.275 Notice when report required; content; effect. Notwithstanding ORS 192.230 to 192.245, if any state or federal law requires a state agency to send, mail or submit a report to the public, the state agency may meet this requirement by mailing notice of the report to the public. The notice shall state that if the recipient returns an attached or enclosed postcard to the state agency, the state agency will supply a copy of the report. The postcard may contain a checkoff to indicate whether the person wants to continue receiving a copy of complete reports. [1993 c.181 Â§2]

Â Â Â Â Â  Note: See note under 192.270.

RECORDS AND REPORTS IN ENGLISH

Â Â Â Â Â  192.310 Records and reports required by law to be in English. (1) With the exception of physiciansÂ prescriptions, all records, reports and proceedings required to be kept by law shall be in the English language or in a machine language capable of being converted to the English language by a data processing device or computer.

Â Â Â Â Â  (2) Violation of this section is a Class C misdemeanor. [1971 c.743 Â§294]

INSPECTION OF PUBLIC RECORDS

Â Â Â Â Â  192.410 Definitions for ORS 192.410 to 192.505. As used in ORS 192.410 to 192.505:

Â Â Â Â Â  (1) ÂCustodianÂ means:

Â Â Â Â Â  (a) The person described in ORS 7.110 for purposes of court records; or

Â Â Â Â Â  (b) A public body mandated, directly or indirectly, to create, maintain, care for or control a public record. ÂCustodianÂ does not include a public body that has custody of a public record as an agent of another public body that is the custodian unless the public record is not otherwise available.

Â Â Â Â Â  (2) ÂPersonÂ includes any natural person, corporation, partnership, firm, association or member or committee of the Legislative Assembly.

Â Â Â Â Â  (3) ÂPublic bodyÂ includes every state officer, agency, department, division, bureau, board and commission; every county and city governing body, school district, special district, municipal corporation, and any board, department, commission, council, or agency thereof; and any other public agency of this state.

Â Â Â Â Â  (4)(a) ÂPublic recordÂ includes any writing that contains information relating to the conduct of the publicÂs business, including but not limited to court records, mortgages, and deed records, prepared, owned, used or retained by a public body regardless of physical form or characteristics.

Â Â Â Â Â  (b) ÂPublic recordÂ does not include any writing that does not relate to the conduct of the publicÂs business and that is contained on a privately owned computer.

Â Â Â Â Â  (5) ÂState agencyÂ means any state officer, department, board, commission or court created by the Constitution or statutes of this state but does not include the Legislative Assembly or its members, committees, officers or employees insofar as they are exempt under section 9, Article IV of the Oregon Constitution.

Â Â Â Â Â  (6) ÂWritingÂ means handwriting, typewriting, printing, photographing and every means of recording, including letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, files, facsimiles or electronic recordings. [1973 c.794 Â§2; 1989 c.377 Â§1; 1993 c.787 Â§4; 2001 c.237 Â§1; 2005 c.659 Â§4]

Â Â Â Â Â  192.420 Right to inspect public records; notice to public body attorney. (1) Every person has a right to inspect any public record of a public body in this state, except as otherwise expressly provided by ORS 192.501 to 192.505.

Â Â Â Â Â  (2)(a) If a person who is a party to a civil judicial proceeding to which a public body is a party, or who has filed a notice under ORS 30.275 (5)(a), asks to inspect or to receive a copy of a public record that the person knows relates to the proceeding or notice, the person must submit the request in writing to the custodian and, at the same time, to the attorney for the public body.

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) The attorney for a state agency is the Attorney General in Salem.

Â Â Â Â Â  (B) ÂPersonÂ includes a representative or agent of the person. [1973 c.794 Â§3; 1999 c.574 Â§1; 2003 c.403 Â§1]

Â Â Â Â Â  192.430 Functions of custodian of public records; rules. (1) The custodian of any public records, including public records maintained in machine readable or electronic form, unless otherwise expressly provided by statute, shall furnish proper and reasonable opportunities for inspection and examination of the records in the office of the custodian and reasonable facilities for making memoranda or abstracts therefrom, during the usual business hours, to all persons having occasion to make examination of them. If the public record is maintained in machine readable or electronic form, the custodian shall furnish proper and reasonable opportunity to assure access.

Â Â Â Â Â  (2) The custodian of the records may adopt reasonable rules necessary for the protection of the records and to prevent interference with the regular discharge of duties of the custodian. [1973 c.794 Â§4; 1989 c.546 Â§1]

Â Â Â Â Â  192.440 Certified copies of public records; fees; waiver or reduction. (1) The custodian of any public record that a person has a right to inspect shall give the person, on demand:

Â Â Â Â Â  (a) A certified copy of the public record if the public record is of a nature permitting copying; or

Â Â Â Â Â  (b) A reasonable opportunity to inspect or copy the public record.

Â Â Â Â Â  (2) If the public record is maintained in a machine readable or electronic form, the custodian shall provide a copy of the public record in the form requested, if available. If the public record is not available in the form requested, the custodian shall make the public record available in the form in which the custodian maintains the public record.

Â Â Â Â Â  (3)(a) The public body may establish fees reasonably calculated to reimburse the public body for the public bodyÂs actual cost of making public records available, including costs for summarizing, compiling or tailoring the public records, either in organization or media, to meet the personÂs request.

Â Â Â Â Â  (b) The public body may include in a fee established under paragraph (a) of this subsection the cost of time spent by an attorney for the public body in reviewing the public records, redacting material from the public records or segregating the public records into exempt and nonexempt records. The public body may not include in a fee established under paragraph (a) of this subsection the cost of time spent by an attorney for the public body in determining the application of the provisions of ORS 192.410 to 192.505.

Â Â Â Â Â  (c) The public body may not establish a fee greater than $25 under this section unless the public body first provides the requestor with a written notification of the estimated amount of the fee and the requestor confirms that the requestor wants the public body to proceed with making the public record available.

Â Â Â Â Â  (d) Notwithstanding paragraphs (a) to (c) of this subsection, when the public records are those filed with the Secretary of State under ORS chapter 79 or ORS 80.100 to 80.130, the fees for furnishing copies, summaries or compilations of the public records are those established by the Secretary of State by rule, under ORS chapter 79 or ORS 80.100 to 80.130.

Â Â Â Â Â  (4) The custodian of any public record may furnish copies without charge or at a substantially reduced fee if the custodian determines that the waiver or reduction of fees is in the public interest because making the record available primarily benefits the general public.

Â Â Â Â Â  (5) A person who believes that there has been an unreasonable denial of a fee waiver or fee reduction may petition the Attorney General or the district attorney in the same manner as a person petitions when inspection of a public record is denied under ORS 192.410 to 192.505. The Attorney General, the district attorney and the court have the same authority in instances when a fee waiver or reduction is denied as it has when inspection of a public record is denied.

Â Â Â Â Â  (6) This section does not apply to signatures of individuals submitted under ORS chapter 247 for purposes of registering to vote as provided in ORS 247.973. [1973 c.794 Â§5; 1979 c.548 Â§4; 1989 c.111 Â§12; 1989 c.377 Â§2; 1989 c.546 Â§2; 1999 c.824 Â§5; 2001 c.445 Â§168; 2005 c.272 Â§1]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  192.445 Nondisclosure on request of home address, home telephone number and electronic mail address; rules of procedure; duration of effect of request; liability; when not applicable. (1) An individual may submit a written request to a public body not to disclose a specified public record indicating the home address, personal telephone number or electronic mail address of the individual. A public body may not disclose the specified public record if the individual demonstrates to the satisfaction of the public body that the personal safety of the individual or the personal safety of a family member residing with the individual is in danger if the home address, personal telephone number or electronic mail address remains available for public inspection.

Â Â Â Â Â  (2) The Attorney General shall adopt rules describing:

Â Â Â Â Â  (a) The procedures for submitting the written request described in subsection (1) of this section.

Â Â Â Â Â  (b) The evidence an individual shall provide to the public body to establish that disclosure of the home address, telephone number or electronic mail address of the individual would constitute a danger to personal safety. The evidence may include but is not limited to evidence that the individual or a family member residing with the individual has:

Â Â Â Â Â  (A) Been a victim of domestic violence;

Â Â Â Â Â  (B) Obtained an order issued under ORS 133.055;

Â Â Â Â Â  (C) Contacted a law enforcement officer involving domestic violence or other physical abuse;

Â Â Â Â Â  (D) Obtained a temporary restraining order or other no contact order to protect the individual from future physical abuse; or

Â Â Â Â Â  (E) Filed other criminal or civil legal proceedings regarding physical protection.

Â Â Â Â Â  (c) The procedures for submitting the written notification from the individual that disclosure of the home address, personal telephone number or electronic mail address of the individual no longer constitutes a danger to personal safety.

Â Â Â Â Â  (3) A request described in subsection (1) of this section remains effective:

Â Â Â Â Â  (a) Until the public body receives a written request for termination but no later than five years after the date that a public body receives the request; or

Â Â Â Â Â  (b) In the case of a voter registration record, until the individual must update the individualÂs voter registration, at which time the individual may apply for another exemption from disclosure.

Â Â Â Â Â  (4) A public body may disclose a home address, personal telephone number or electronic mail address of an individual exempt from disclosure under subsection (1) of this section upon court order, on request from any law enforcement agency or with the consent of the individual.

Â Â Â Â Â  (5) A public body may not be held liable for granting or denying an exemption from disclosure under this section or any other unauthorized release of a home address, personal telephone number or electronic mail address granted an exemption from disclosure under this section.

Â Â Â Â Â  (6) This section does not apply to county property and lien records. [1993 c.787 Â§5; 1995 c.742 Â§12; 2003 c.807 Â§1]

Â Â Â Â Â  Note: 192.445 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.447 Nondisclosure of public employee identification badge or card. (1) As used in this section, Âpublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (2) A public body may not disclose the identification badge or card of an employee of the public body without the written consent of the employee if:

Â Â Â Â Â  (a) The badge or card contains the photograph of the employee; and

Â Â Â Â Â  (b) The badge or card was prepared solely for internal use by the public body to identify employees of the public body.

Â Â Â Â Â  (3) The public body may not disclose a duplicate of the photograph used on the badge or card. [2003 c.282 Â§1]

Note: 192.447 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.450 Petition to review denial of right to inspect state public record; appeal from decision of Attorney General denying inspection; records of health professional regulatory boards. (1) Subject to ORS 192.480 and subsection (4) of this section, any person denied the right to inspect or to receive a copy of any public record of a state agency may petition the Attorney General to review the public record to determine if it may be withheld from public inspection. Except as provided in subsection (5) of this section, the burden is on the agency to sustain its action. Except as provided in subsection (5) of this section, the Attorney General shall issue an order denying or granting the petition, or denying it in part and granting it in part, within seven days from the day the Attorney General receives the petition.

Â Â Â Â Â  (2) If the Attorney General grants the petition and orders the state agency to disclose the record, or if the Attorney General grants the petition in part and orders the state agency to disclose a portion of the record, the state agency shall comply with the order in full within seven days after issuance of the order, unless within the seven-day period it issues a notice of its intention to institute proceedings for injunctive or declaratory relief in the Circuit Court for Marion County or, as provided in subsection (6) of this section, in the circuit court of the county where the record is held. Copies of the notice shall be sent to the Attorney General and by certified mail to the petitioner at the address shown on the petition. The state agency shall institute the proceedings within seven days after it issues its notice of intention to do so. If the Attorney General denies the petition in whole or in part, or if the state agency continues to withhold the record or a part of it notwithstanding an order to disclose by the Attorney General, the person seeking disclosure may institute such proceedings.

Â Â Â Â Â  (3) The Attorney General shall serve as counsel for the state agency in a suit filed under subsection (2) of this section if the suit arises out of a determination by the Attorney General that the public record should not be disclosed, or that a part of the public record should not be disclosed if the state agency has fully complied with the order of the Attorney General requiring disclosure of another part or parts of the public record, and in no other case. In any case in which the Attorney General is prohibited from serving as counsel for the state agency, the agency may retain special counsel.

Â Â Â Â Â  (4) A person denied the right to inspect or to receive a copy of any public record of a health professional regulatory board, as defined in ORS 676.160, that contains information concerning a licensee or applicant, and petitioning the Attorney General to review the public record shall, on or before the date of filing the petition with the Attorney General, send a copy of the petition by first class mail to the health professional regulatory board. Not more than 48 hours after the board receives a copy of the petition, the board shall send a copy of the petition by first class mail to the licensee or applicant who is the subject of any record for which disclosure is sought. When sending a copy of the petition to the licensee or applicant, the board shall include a notice informing the licensee or applicant that a written response by the licensee or applicant may be filed with the Attorney General not later than seven days after the date that the notice was sent by the board. Immediately upon receipt of any written response from the licensee or applicant, the Attorney General shall send a copy of the response to the petitioner by first class mail.

Â Â Â Â Â  (5) The person seeking disclosure of a public record of a health professional regulatory board, as defined in ORS 676.160, that is confidential or exempt from disclosure under ORS 676.165 or 676.175, shall have the burden of demonstrating to the Attorney General by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure. The Attorney General shall issue an order denying or granting the petition, or denying or granting it in part, not later than the 15th day following the day that the Attorney General receives the petition. A copy of the Attorney GeneralÂs order granting a petition or part of a petition shall be served by first class mail on the health professional regulatory board, the petitioner and the licensee or applicant who is the subject of any record ordered to be disclosed. The health professional regulatory board shall not disclose any record prior to the seventh day following the service of the Attorney GeneralÂs order on a licensee or applicant entitled to receive notice under this subsection.

Â Â Â Â Â  (6) If the Attorney General grants or denies the petition for a record of a health professional regulatory board, as defined in ORS 676.160, that contains information concerning a licensee or applicant, the board, a person denied the right to inspect or receive a copy of the record or the licensee or applicant who is the subject of the record may institute proceedings for injunctive or declaratory relief in the circuit court for the county where the public record is held. The party seeking disclosure of the record shall have the burden of demonstrating by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure.

Â Â Â Â Â  (7) The Attorney General may comply with a request of a health professional regulatory board to be represented by independent counsel in any proceeding under subsection (6) of this section. [1973 c.794 Â§6; 1975 c.308 Â§2; 1997 c.791 Â§8; 1999 c.751 Â§4]

Â Â Â Â Â  192.460 Procedure to review denial of right to inspect other public records. ORS 192.450 is equally applicable to the case of a person denied the right to inspect or receive a copy of any public record of a public body other than a state agency, except that in such case the district attorney of the county in which the public body is located, or if it is located in more than one county the district attorney of the county in which the administrative offices of the public body are located, shall carry out the functions of the Attorney General, and any suit filed shall be filed in the circuit court for such county, and except that the district attorney shall not serve as counsel for the public body, in the cases permitted under ORS 192.450 (3), unless the district attorney ordinarily serves as counsel for it. [1973 c.794 Â§7]

Â Â Â Â Â  192.465 Effect of failure of Attorney General, district attorney or public official to take timely action on inspection petition. (1) The failure of the Attorney General or district attorney to issue an order under ORS 192.450 or 192.460 denying, granting, or denying in part and granting in part a petition to require disclosure within seven days from the day of receipt of the petition shall be treated as an order denying the petition for the purpose of determining whether a person may institute proceedings for injunctive or declaratory relief under ORS 192.450 or 192.460.

Â Â Â Â Â  (2) The failure of an elected official to deny, grant, or deny in part and grant in part a request to inspect or receive a copy of a public record within seven days from the day of receipt of the request shall be treated as a denial of the request for the purpose of determining whether a person may institute proceedings for injunctive or declaratory relief under ORS 192.450 or 192.460. [1975 c.308 Â§5]

Â Â Â Â Â  192.470 Petition form; procedure when petition received. (1) A petition to the Attorney General or district attorney requesting the Attorney General or district attorney to order a public record to be made available for inspection or to be produced shall be in substantially the following form, or in a form containing the same information:

______________________________________________________________________________

Â (date)

______

Â Â Â Â Â  I (we), ____________ (name(s)), the undersigned, request the Attorney General (or District Attorney of ______ County) to order ______ (name of governmental body) and its employees to (make available for inspection) (produce a copy or copies of) the following records:

Â Â Â Â Â  Â 1.____________________

Â Â Â Â Â  (Name or description of record)

Â Â Â Â Â  Â 2.____________________

Â Â Â Â Â  (Name or description of record)

Â Â Â Â Â

Â Â Â Â Â  I (we) asked to inspect and/or copy these records on ______ (date) at ______ (address). The request was denied by the following person(s):

Â Â Â Â Â  Â 1.____________________

Â Â Â Â Â  (Name of public officer or employee; title or position, if known)

Â Â Â Â Â  Â 2.____________________

Â Â Â Â Â  (Name of public officer or employee; title or position, if known)

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature(s))

______________________________________________________________________________

This form should be delivered or mailed to the Attorney GeneralÂs office in Salem, or the district attorneyÂs office in the county courthouse.

Â Â Â Â Â  (2) Promptly upon receipt of such a petition, the Attorney General or district attorney shall notify the public body involved. The public body shall thereupon transmit the public record disclosure of which is sought, or a copy, to the Attorney General, together with a statement of its reasons for believing that the public record should not be disclosed. In an appropriate case, with the consent of the Attorney General, the public body may instead disclose the nature or substance of the public record to the Attorney General. [1973 c.794 Â§10]

Â Â Â Â Â  192.480 Procedure to review denial by elected official of right to inspect public records. In any case in which a person is denied the right to inspect or to receive a copy of a public record in the custody of an elected official, or in the custody of any other person but as to which an elected official claims the right to withhold disclosure, no petition to require disclosure may be filed with the Attorney General or district attorney, or if a petition is filed it shall not be considered by the Attorney General or district attorney after a claim of right to withhold disclosure by an elected official. In such case a person denied the right to inspect or to receive a copy of a public record may institute proceedings for injunctive or declaratory relief in the appropriate circuit court, as specified in ORS 192.450 or 192.460, and the Attorney General or district attorney may upon request serve or decline to serve, in the discretion of the Attorney General or district attorney, as counsel in such suit for an elected official for which the Attorney General or district attorney ordinarily serves as counsel. Nothing in this section shall preclude an elected official from requesting advice from the Attorney General or a district attorney as to whether a public record should be disclosed. [1973 c.794 Â§8]

Â Â Â Â Â  192.490 Court authority in reviewing action denying right to inspect public records; docketing; costs and attorney fees. (1) In any suit filed under ORS 192.450, 192.460, 192.470 or 192.480, the court has jurisdiction to enjoin the public body from withholding records and to order the production of any records improperly withheld from the person seeking disclosure. The court shall determine the matter de novo and the burden is on the public body to sustain its action. The court, on its own motion, may view the documents in controversy in camera before reaching a decision. Any noncompliance with the order of the court may be punished as contempt of court.

Â Â Â Â Â  (2) Except as to causes the court considers of greater importance, proceedings arising under ORS 192.450, 192.460, 192.470 or 192.480 take precedence on the docket over all other causes and shall be assigned for hearing and trial at the earliest practicable date and expedited in every way.

Â Â Â Â Â  (3) If a person seeking the right to inspect or to receive a copy of a public record prevails in the suit, the person shall be awarded costs and disbursements and reasonable attorney fees at trial and on appeal. If the person prevails in part, the court may in its discretion award the person costs and disbursements and reasonable attorney fees at trial and on appeal, or an appropriate portion thereof. If the state agency failed to comply with the Attorney GeneralÂs order in full and did not issue a notice of intention to institute proceedings pursuant to ORS 192.450 (2) within seven days after issuance of the order, or did not institute the proceedings within seven days after issuance of the notice, the petitioner shall be awarded costs of suit at the trial level and reasonable attorney fees regardless of which party instituted the suit and regardless of which party prevailed therein. [1973 c.794 Â§9; 1975 c.308 Â§3; 1981 c.897 Â§40]

Â Â Â Â Â  192.493 Health services costs. A record of an agency of the executive department as defined in ORS 174.112 that contains the following information is a public record subject to inspection under ORS 192.420 and is not exempt from disclosure under ORS 192.501 or 192.502 except to the extent that the record discloses information about an individualÂs health or is proprietary to a person:

Â Â Â Â Â  (1) The amounts determined by an independent actuary retained by the agency to cover the costs of providing each of the following health services under ORS 414.705 to 414.750 for the six months preceding the report:

Â Â Â Â Â  (a) Inpatient hospital services;

Â Â Â Â Â  (b) Outpatient hospital services;

Â Â Â Â Â  (c) Laboratory and X-ray services;

Â Â Â Â Â  (d) Physician and other licensed practitioner services;

Â Â Â Â Â  (e) Prescription drugs;

Â Â Â Â Â  (f) Dental services;

Â Â Â Â Â  (g) Vision services;

Â Â Â Â Â  (h) Mental health services;

Â Â Â Â Â  (i) Chemical dependency services;

Â Â Â Â Â  (j) Durable medical equipment and supplies; and

Â Â Â Â Â  (k) Other health services provided under a prepaid managed care health services contract under ORS 414.725;

Â Â Â Â Â  (2) The amounts the agency and each contractor have paid under each prepaid managed care health services contract under ORS 414.725 for administrative costs and the provision of each of the health services described in subsection (1) of this section for the six months preceding the report;

Â Â Â Â Â  (3) Any adjustments made to the amounts reported under this section to account for geographic or other differences in providing the health services; and

Â Â Â Â Â  (4) The numbers of individuals served under each prepaid managed care health services contract, listed by category of individual. [2003 c.803 Â§27]

Â Â Â Â Â  Note: 192.493 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.495 Inspection of records more than 25 years old. Notwithstanding ORS 192.501 to 192.505 and except as otherwise provided in ORS 192.496, public records that are more than 25 years old shall be available for inspection. [1979 c.301 Â§2]

Â Â Â Â Â  192.496 Medical records; sealed records; records of individual in custody or under supervision; student records. The following public records are exempt from disclosure:

Â Â Â Â Â  (1) Records less than 75 years old which contain information about the physical or mental health or psychiatric care or treatment of a living individual, if the public disclosure thereof would constitute an unreasonable invasion of privacy. The party seeking disclosure shall have the burden of showing by clear and convincing evidence that the public interest requires disclosure in the particular instance and that public disclosure would not constitute an unreasonable invasion of privacy.

Â Â Â Â Â  (2) Records less than 75 years old which were sealed in compliance with statute or by court order. Such records may be disclosed upon order of a court of competent jurisdiction or as otherwise provided by law.

Â Â Â Â Â  (3) Records of a person who is or has been in the custody or under the lawful supervision of a state agency, a court or a unit of local government, are exempt from disclosure for a period of 25 years after termination of such custody or supervision to the extent that disclosure thereof would interfere with the rehabilitation of the person if the public interest in confidentiality clearly outweighs the public interest in disclosure. Nothing in this subsection, however, shall be construed as prohibiting disclosure of the fact that a person is in custody.

Â Â Â Â Â  (4) Student records required by state or federal law to be exempt from disclosure. [1979 c.301 Â§3]

Â Â Â Â Â  192.500 [1973 c.794 Â§11; 1975 c.308 Â§1; 1975 c.582 Â§150; 1975 c.606 Â§41a; 1977 c.107 Â§1; 1977 c.587 Â§1; 1977 c.793 Â§5a; 1979 c.190 Â§400; 1981 c.107 Â§1; 1981 c.139 Â§8; 1981 c.187 Â§1; 1981 c.892 Â§92; 1981 c.905 Â§7; 1983 c.17 Â§29; 1983 c.198 Â§1; 1983 c.338 Â§902; 1983 c.617 Â§3; 1983 c.620 Â§12; 1983 c.703 Â§8; 1983 c.709 Â§42; 1983 c.717 Â§30; 1983 c.740 Â§46; 1983 c.830 Â§9; 1985 c.413 Â§1; 1985 c.602 Â§13; 1985 c.657 Â§1; 1985 c.762 Â§179a; 1985 c.813 Â§1; 1987 c.94 Â§100; 1987 c.109 Â§3; 1987 c.320 Â§145; 1987 c.373 Â§23; 1987 c.520 Â§12; 1987 c.610 Â§24; 1987 c.731 Â§2; 1987 c.839 Â§1; 1987 c.898 Â§26; repealed by 1987 c.764 Â§1 (192.501, 192.502 and 192.505 enacted in lieu of 192.500)]

Â Â Â Â Â  192.501 Public records conditionally exempt from disclosure. The following public records are exempt from disclosure under ORS 192.410 to 192.505 unless the public interest requires disclosure in the particular instance:

Â Â Â Â Â  (1) Records of a public body pertaining to litigation to which the public body is a party if the complaint has been filed, or if the complaint has not been filed, if the public body shows that such litigation is reasonably likely to occur. This exemption does not apply to litigation which has been concluded, and nothing in this subsection shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation;

Â Â Â Â Â  (2) Trade secrets. ÂTrade secrets,Â as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within an organization and which is used in a business it conducts, having actual or potential commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it;

Â Â Â Â Â  (3) Investigatory information compiled for criminal law purposes. The record of an arrest or the report of a crime shall be disclosed unless and only for so long as there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim. Nothing in this subsection shall limit any right constitutionally guaranteed, or granted by statute, to disclosure or discovery in criminal cases. For purposes of this subsection, the record of an arrest or the report of a crime includes, but is not limited to:

Â Â Â Â Â  (a) The arrested personÂs name, age, residence, employment, marital status and similar biographical information;

Â Â Â Â Â  (b) The offense with which the arrested person is charged;

Â Â Â Â Â  (c) The conditions of release pursuant to ORS 135.230 to 135.290;

Â Â Â Â Â  (d) The identity of and biographical information concerning both complaining party and victim;

Â Â Â Â Â  (e) The identity of the investigating and arresting agency and the length of the investigation;

Â Â Â Â Â  (f) The circumstances of arrest, including time, place, resistance, pursuit and weapons used; and

Â Â Â Â Â  (g) Such information as may be necessary to enlist public assistance in apprehending fugitives from justice;

Â Â Â Â Â  (4) Test questions, scoring keys, and other data used to administer a licensing examination, employment, academic or other examination or testing procedure before the examination is given and if the examination is to be used again. Records establishing procedures for and instructing persons administering, grading or evaluating an examination or testing procedure are included in this exemption, to the extent that disclosure would create a risk that the result might be affected;

Â Â Â Â Â  (5) Information consisting of production records, sale or purchase records or catch records, or similar business records of a private concern or enterprise, required by law to be submitted to or inspected by a governmental body to allow it to determine fees or assessments payable or to establish production quotas, and the amounts of such fees or assessments payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. This exemption does not include records submitted by long term care facilities as defined in ORS 442.015 to the state for purposes of reimbursement of expenses or determining fees for patient care. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceeding;

Â Â Â Â Â  (6) Information relating to the appraisal of real estate prior to its acquisition;

Â Â Â Â Â  (7) The names and signatures of employees who sign authorization cards or petitions for the purpose of requesting representation or decertification elections;

Â Â Â Â Â  (8) Investigatory information relating to any complaint filed under ORS 659A.820 or 659A.825, until such time as the complaint is resolved under ORS 659A.835, or a final order is issued under ORS 659A.850;

Â Â Â Â Â  (9) Investigatory information relating to any complaint or charge filed under ORS 243.676 and 663.180;

Â Â Â Â Â  (10) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services under ORS 697.732;

Â Â Â Â Â  (11) Information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905, except if the governing body of an Indian tribe requests the information and the need for the information is related to that Indian tribeÂs cultural or religious activities. This exemption does not include information relating to a site that is all or part of an existing, commonly known and publicized tourist facility or attraction;

Â Â Â Â Â  (12) A personnel discipline action, or materials or documents supporting that action;

Â Â Â Â Â  (13) Information developed pursuant to ORS 496.004, 496.172 and 498.026 or ORS 496.192 and 564.100, regarding the habitat, location or population of any threatened species or endangered species;

Â Â Â Â Â  (14) Writings prepared by or under the direction of faculty of public educational institutions, in connection with research, until publicly released, copyrighted or patented;

Â Â Â Â Â  (15) Computer programs developed or purchased by or for any public body for its own use. As used in this subsection, Âcomputer programÂ means a series of instructions or statements which permit the functioning of a computer system in a manner designed to provide storage, retrieval and manipulation of data from such computer system, and any associated documentation and source material that explain how to operate the computer program. ÂComputer programÂ does not include:

Â Â Â Â Â  (a) The original data, including but not limited to numbers, text, voice, graphics and images;

Â Â Â Â Â  (b) Analyses, compilations and other manipulated forms of the original data produced by use of the program; or

Â Â Â Â Â  (c) The mathematical and statistical formulas which would be used if the manipulated forms of the original data were to be produced manually;

Â Â Â Â Â  (16) Data and information provided by participants to mediation under ORS 36.256;

Â Â Â Â Â  (17) Investigatory information relating to any complaint or charge filed under ORS chapter 654, until a final administrative determination is made or, if a citation is issued, until an employer receives notice of any citation;

Â Â Â Â Â  (18) Specific operational plans in connection with an anticipated threat to individual or public safety for deployment and use of personnel and equipment, prepared or used by a public body, if public disclosure of the plans would endanger an individualÂs life or physical safety or jeopardize a law enforcement activity;

Â Â Â Â Â  (19)(a) Audits or audit reports required of a telecommunications carrier. As used in this paragraph, Âaudit or audit reportÂ means any external or internal audit or audit report pertaining to a telecommunications carrier, as defined in ORS 133.721, or pertaining to a corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier that is intended to make the operations of the entity more efficient, accurate or compliant with applicable rules, procedures or standards, that may include self-criticism and that has been filed by the telecommunications carrier or affiliate under compulsion of state law. ÂAudit or audit reportÂ does not mean an audit of a cost study that would be discoverable in a contested case proceeding and that is not subject to a protective order; and

Â Â Â Â Â  (b) Financial statements. As used in this paragraph, Âfinancial statementÂ means a financial statement of a nonregulated corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier, as defined in ORS 133.721;

Â Â Â Â Â  (20) The residence address of an elector if authorized under ORS 247.965 and subject to ORS 247.967;

Â Â Â Â Â  (21) The following records, communications and information submitted to a housing authority as defined in ORS 456.005, or to an urban renewal agency as defined in ORS 457.010, by applicants for and recipients of loans, grants and tax credits:

Â Â Â Â Â  (a) Personal and corporate financial statements and information, including tax returns;

Â Â Â Â Â  (b) Credit reports;

Â Â Â Â Â  (c) Project appraisals;

Â Â Â Â Â  (d) Market studies and analyses;

Â Â Â Â Â  (e) Articles of incorporation, partnership agreements and operating agreements;

Â Â Â Â Â  (f) Commitment letters;

Â Â Â Â Â  (g) Project pro forma statements;

Â Â Â Â Â  (h) Project cost certifications and cost data;

Â Â Â Â Â  (i) Audits;

Â Â Â Â Â  (j) Project tenant correspondence requested to be confidential;

Â Â Â Â Â  (k) Tenant files relating to certification; and

Â Â Â Â Â  (L) Housing assistance payment requests;

Â Â Â Â Â  (22) Records or information that, if disclosed, would allow a person to:

Â Â Â Â Â  (a) Gain unauthorized access to buildings or other property;

Â Â Â Â Â  (b) Identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, services; or

Â Â Â Â Â  (c) Disrupt, interfere with or gain unauthorized access to public funds or to information processing, communication or telecommunication systems, including the information contained in the systems, that are used or operated by a public body;

Â Â Â Â Â  (23) Records or information that would reveal or otherwise identify security measures, or weaknesses or potential weaknesses in security measures, taken or recommended to be taken to protect:

Â Â Â Â Â  (a) An individual;

Â Â Â Â Â  (b) Buildings or other property;

Â Â Â Â Â  (c) Information processing, communication or telecommunication systems, including the information contained in the systems; or

Â Â Â Â Â  (d) Those operations of the Oregon State Lottery the security of which are subject to study and evaluation under ORS 461.180 (6);

Â Â Â Â Â  (24) Personal information held by or under the direction of officials of the Oregon Health and Science University or the Oregon University System about a person who has or who is interested in donating money or property to the university, the system or a state institution of higher education, if the information is related to the family of the person, personal assets of the person or is incidental information not related to the donation;

Â Â Â Â Â  (25) The home address, professional address and telephone number of a person who has or who is interested in donating money or property to the Oregon University System;

Â Â Â Â Â  (26) Records of the name and address of a person who files a report with or pays an assessment to a commodity commission established under ORS 576.051 to 576.455, the Oregon Beef Council created under ORS 577.210 or the Oregon Wheat Commission created under ORS 578.030;

Â Â Â Â Â  (27) Information provided to, obtained by or used by a public body to authorize, originate, receive or authenticate a transfer of funds, including but not limited to a credit card number, payment card expiration date, password, financial institution account number and financial institution routing number;

Â Â Â Â Â  (28) Social Security numbers as provided in ORS 107.840;

Â Â Â Â Â  (29) The electronic mail address of a student who attends a state institution of higher education listed in ORS 352.002 or Oregon Health and Science University; and

Â Â Â Â Â  (30) The name, home address, professional address or location of a person that is engaged in, or that provides goods or services for, medical research at Oregon Health and Science University that is conducted using animals other than rodents. This subsection does not apply to Oregon Health and Science University press releases, websites or other publications circulated to the general public. [1987 c.373 Â§Â§23c,23d; 1987 c.764 Â§2 (enacted in lieu of 192.500); 1989 c.70 Â§1; 1989 c.171 Â§26; 1989 c.967 Â§Â§11,13; 1989 c.1083 Â§10; 1991 c.636 Â§Â§1,2; 1991 c.678 Â§Â§1,2; 1993 c.616 Â§Â§4,5; 1993 c.787 Â§Â§1,2; 1995 c.604 Â§Â§2,3; 1999 c.155 Â§3; 1999 c.169 Â§Â§1,2; 1999 c.234 Â§Â§1,2; 1999 c.291 Â§Â§21,22; 1999 c.380 Â§Â§1,2; 1999 c.1093 Â§Â§3,4; 2001 c.104 Â§66; 2001 c.621 Â§85; 2001 c.915 Â§1; 2003 c.217 Â§1; 2003 c.380 Â§2; 2003 c.524 Â§1; 2003 c.604 Â§98; 2003 c.674 Â§26; 2003 c.803 Â§12; 2003 c.807 Â§Â§2,3; 2005 c.203 Â§Â§1,2; 2005 c.232 Â§Â§33,34; 2005 c.455 Â§1]

Â Â Â Â Â  Note: The amendments to 192.501 by section 3, chapter 455, Oregon Laws 2005, become operative January 2, 2010. See section 4, chapter 455, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  192.501. The following public records are exempt from disclosure under ORS 192.410 to 192.505 unless the public interest requires disclosure in the particular instance:

Â Â Â Â Â  (1) Records of a public body pertaining to litigation to which the public body is a party if the complaint has been filed, or if the complaint has not been filed, if the public body shows that such litigation is reasonably likely to occur. This exemption does not apply to litigation which has been concluded, and nothing in this subsection shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation;

Â Â Â Â Â  (2) Trade secrets. ÂTrade secrets,Â as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within an organization and which is used in a business it conducts, having actual or potential commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it;

Â Â Â Â Â  (3) Investigatory information compiled for criminal law purposes. The record of an arrest or the report of a crime shall be disclosed unless and only for so long as there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim. Nothing in this subsection shall limit any right constitutionally guaranteed, or granted by statute, to disclosure or discovery in criminal cases. For purposes of this subsection, the record of an arrest or the report of a crime includes, but is not limited to:

Â Â Â Â Â  (a) The arrested personÂs name, age, residence, employment, marital status and similar biographical information;

Â Â Â Â Â  (b) The offense with which the arrested person is charged;

Â Â Â Â Â  (c) The conditions of release pursuant to ORS 135.230 to 135.290;

Â Â Â Â Â  (d) The identity of and biographical information concerning both complaining party and victim;

Â Â Â Â Â  (e) The identity of the investigating and arresting agency and the length of the investigation;

Â Â Â Â Â  (f) The circumstances of arrest, including time, place, resistance, pursuit and weapons used; and

Â Â Â Â Â  (g) Such information as may be necessary to enlist public assistance in apprehending fugitives from justice;

Â Â Â Â Â  (4) Test questions, scoring keys, and other data used to administer a licensing examination, employment, academic or other examination or testing procedure before the examination is given and if the examination is to be used again. Records establishing procedures for and instructing persons administering, grading or evaluating an examination or testing procedure are included in this exemption, to the extent that disclosure would create a risk that the result might be affected;

Â Â Â Â Â  (5) Information consisting of production records, sale or purchase records or catch records, or similar business records of a private concern or enterprise, required by law to be submitted to or inspected by a governmental body to allow it to determine fees or assessments payable or to establish production quotas, and the amounts of such fees or assessments payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. This exemption does not include records submitted by long term care facilities as defined in ORS 442.015 to the state for purposes of reimbursement of expenses or determining fees for patient care. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceeding;

Â Â Â Â Â  (6) Information relating to the appraisal of real estate prior to its acquisition;

Â Â Â Â Â  (7) The names and signatures of employees who sign authorization cards or petitions for the purpose of requesting representation or decertification elections;

Â Â Â Â Â  (8) Investigatory information relating to any complaint filed under ORS 659A.820 or 659A.825, until such time as the complaint is resolved under ORS 659A.835, or a final order is issued under ORS 659A.850;

Â Â Â Â Â  (9) Investigatory information relating to any complaint or charge filed under ORS 243.676 and 663.180;

Â Â Â Â Â  (10) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services under ORS 697.732;

Â Â Â Â Â  (11) Information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905, except if the governing body of an Indian tribe requests the information and the need for the information is related to that Indian tribeÂs cultural or religious activities. This exemption does not include information relating to a site that is all or part of an existing, commonly known and publicized tourist facility or attraction;

Â Â Â Â Â  (12) A personnel discipline action, or materials or documents supporting that action;

Â Â Â Â Â  (13) Information developed pursuant to ORS 496.004, 496.172 and 498.026 or ORS 496.192 and 564.100, regarding the habitat, location or population of any threatened species or endangered species;

Â Â Â Â Â  (14) Writings prepared by or under the direction of faculty of public educational institutions, in connection with research, until publicly released, copyrighted or patented;

Â Â Â Â Â  (15) Computer programs developed or purchased by or for any public body for its own use. As used in this subsection, Âcomputer programÂ means a series of instructions or statements which permit the functioning of a computer system in a manner designed to provide storage, retrieval and manipulation of data from such computer system, and any associated documentation and source material that explain how to operate the computer program. ÂComputer programÂ does not include:

Â Â Â Â Â  (a) The original data, including but not limited to numbers, text, voice, graphics and images;

Â Â Â Â Â  (b) Analyses, compilations and other manipulated forms of the original data produced by use of the program; or

Â Â Â Â Â  (c) The mathematical and statistical formulas which would be used if the manipulated forms of the original data were to be produced manually;

Â Â Â Â Â  (16) Data and information provided by participants to mediation under ORS 36.256;

Â Â Â Â Â  (17) Investigatory information relating to any complaint or charge filed under ORS chapter 654, until a final administrative determination is made or, if a citation is issued, until an employer receives notice of any citation;

Â Â Â Â Â  (18) Specific operational plans in connection with an anticipated threat to individual or public safety for deployment and use of personnel and equipment, prepared or used by a public body, if public disclosure of the plans would endanger an individualÂs life or physical safety or jeopardize a law enforcement activity;

Â Â Â Â Â  (19)(a) Audits or audit reports required of a telecommunications carrier. As used in this paragraph, Âaudit or audit reportÂ means any external or internal audit or audit report pertaining to a telecommunications carrier, as defined in ORS 133.721, or pertaining to a corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier that is intended to make the operations of the entity more efficient, accurate or compliant with applicable rules, procedures or standards, that may include self-criticism and that has been filed by the telecommunications carrier or affiliate under compulsion of state law. ÂAudit or audit reportÂ does not mean an audit of a cost study that would be discoverable in a contested case proceeding and that is not subject to a protective order; and

Â Â Â Â Â  (b) Financial statements. As used in this paragraph, Âfinancial statementÂ means a financial statement of a nonregulated corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier, as defined in ORS 133.721;

Â Â Â Â Â  (20) The residence address of an elector if authorized under ORS 247.965 and subject to ORS 247.967;

Â Â Â Â Â  (21) The following records, communications and information submitted to a housing authority as defined in ORS 456.005, or to an urban renewal agency as defined in ORS 457.010, by applicants for and recipients of loans, grants and tax credits:

Â Â Â Â Â  (a) Personal and corporate financial statements and information, including tax returns;

Â Â Â Â Â  (b) Credit reports;

Â Â Â Â Â  (c) Project appraisals;

Â Â Â Â Â  (d) Market studies and analyses;

Â Â Â Â Â  (e) Articles of incorporation, partnership agreements and operating agreements;

Â Â Â Â Â  (f) Commitment letters;

Â Â Â Â Â  (g) Project pro forma statements;

Â Â Â Â Â  (h) Project cost certifications and cost data;

Â Â Â Â Â  (i) Audits;

Â Â Â Â Â  (j) Project tenant correspondence requested to be confidential;

Â Â Â Â Â  (k) Tenant files relating to certification; and

Â Â Â Â Â  (L) Housing assistance payment requests;

Â Â Â Â Â  (22) Records or information that, if disclosed, would allow a person to:

Â Â Â Â Â  (a) Gain unauthorized access to buildings or other property;

Â Â Â Â Â  (b) Identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, services; or

Â Â Â Â Â  (c) Disrupt, interfere with or gain unauthorized access to public funds or to information processing, communication or telecommunication systems, including the information contained in the systems, that are used or operated by a public body;

Â Â Â Â Â  (23) Records or information that would reveal or otherwise identify security measures, or weaknesses or potential weaknesses in security measures, taken or recommended to be taken to protect:

Â Â Â Â Â  (a) An individual;

Â Â Â Â Â  (b) Buildings or other property;

Â Â Â Â Â  (c) Information processing, communication or telecommunication systems, including the information contained in the systems; or

Â Â Â Â Â  (d) Those operations of the Oregon State Lottery the security of which are subject to study and evaluation under ORS 461.180 (6);

Â Â Â Â Â  (24) Personal information held by or under the direction of officials of the Oregon Health and Science University or the Oregon University System about a person who has or who is interested in donating money or property to the university, the system or a state institution of higher education, if the information is related to the family of the person, personal assets of the person or is incidental information not related to the donation;

Â Â Â Â Â  (25) The home address, professional address and telephone number of a person who has or who is interested in donating money or property to the Oregon University System;

Â Â Â Â Â  (26) Records of the name and address of a person who files a report with or pays an assessment to a commodity commission established under ORS 576.051 to 576.455, the Oregon Beef Council created under ORS 577.210 or the Oregon Wheat Commission created under ORS 578.030;

Â Â Â Â Â  (27) Information provided to, obtained by or used by a public body to authorize, originate, receive or authenticate a transfer of funds, including but not limited to a credit card number, payment card expiration date, password, financial institution account number and financial institution routing number;

Â Â Â Â Â  (28) Social Security numbers as provided in ORS 107.840; and

Â Â Â Â Â  (29) The electronic mail address of a student who attends a state institution of higher education listed in ORS 352.002 or Oregon Health and Science University.

Â Â Â Â Â  192.502 Other public records exempt from disclosure. The following public records are exempt from disclosure under ORS 192.410 to 192.505:

Â Â Â Â Â  (1) Communications within a public body or between public bodies of an advisory nature to the extent that they cover other than purely factual materials and are preliminary to any final agency determination of policy or action. This exemption shall not apply unless the public body shows that in the particular instance the public interest in encouraging frank communication between officials and employees of public bodies clearly outweighs the public interest in disclosure.

Â Â Â Â Â  (2) Information of a personal nature such as but not limited to that kept in a personal, medical or similar file, if public disclosure would constitute an unreasonable invasion of privacy, unless the public interest by clear and convincing evidence requires disclosure in the particular instance. The party seeking disclosure shall have the burden of showing that public disclosure would not constitute an unreasonable invasion of privacy.

Â Â Â Â Â  (3) Public body employee or volunteer addresses, Social Security numbers, dates of birth and telephone numbers contained in personnel records maintained by the public body that is the employer or the recipient of volunteer services. This exemption:

Â Â Â Â Â  (a) Does not apply to the addresses, dates of birth and telephone numbers of employees or volunteers who are elected officials, except that a judge or district attorney subject to election may seek to exempt the judgeÂs or district attorneyÂs address or telephone number, or both, under the terms of ORS 192.445;

Â Â Â Â Â  (b) Does not apply to employees or volunteers to the extent that the party seeking disclosure shows by clear and convincing evidence that the public interest requires disclosure in a particular instance;

Â Â Â Â Â  (c) Does not apply to a substitute teacher as defined in ORS 342.815 when requested by a professional education association of which the substitute teacher may be a member; and

Â Â Â Â Â  (d) Does not relieve a public employer of any duty under ORS 243.650 to 243.782.

Â Â Â Â Â  (4) Information submitted to a public body in confidence and not otherwise required by law to be submitted, where such information should reasonably be considered confidential, the public body has obliged itself in good faith not to disclose the information, and when the public interest would suffer by the disclosure.

Â Â Â Â Â  (5) Information or records of the Department of Corrections, including the State Board of Parole and Post-Prison Supervision, to the extent that disclosure would interfere with the rehabilitation of a person in custody of the department or substantially prejudice or prevent the carrying out of the functions of the department, if the public interest in confidentiality clearly outweighs the public interest in disclosure.

Â Â Â Â Â  (6) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services in the administration of ORS chapters 723 and 725 not otherwise required by law to be made public, to the extent that the interests of lending institutions, their officers, employees and customers in preserving the confidentiality of such information outweighs the public interest in disclosure.

Â Â Â Â Â  (7) Reports made to or filed with the court under ORS 137.077 or 137.530.

Â Â Â Â Â  (8) Any public records or information the disclosure of which is prohibited by federal law or regulations.

Â Â Â Â Â  (9) Public records or information the disclosure of which is prohibited or restricted or otherwise made confidential or privileged under Oregon law.

Â Â Â Â Â  (10) Public records or information described in this section, furnished by the public body originally compiling, preparing or receiving them to any other public officer or public body in connection with performance of the duties of the recipient, if the considerations originally giving rise to the confidential or exempt nature of the public records or information remain applicable.

Â Â Â Â Â  (11) Records of the Energy Facility Siting Council concerning the review or approval of security programs pursuant to ORS 469.530.

Â Â Â Â Â  (12) Employee and retiree address, telephone number and other nonfinancial membership records and employee financial records maintained by the Public Employees Retirement System pursuant to ORS chapters 238 and 238A.

Â Â Â Â Â  (13) Records submitted by private persons or businesses to the State Treasurer or the Oregon Investment Council relating to proposed acquisition, exchange or liquidation of public investments under ORS chapter 293 may be treated as exempt from disclosure when and only to the extent that disclosure of such records reasonably may be expected to substantially limit the ability of the Oregon Investment Council to effectively compete or negotiate for, solicit or conclude such transactions. Records which relate to concluded transactions are not subject to this exemption.

Â Â Â Â Â  (14) The monthly reports prepared and submitted under ORS 293.761 and 293.766 concerning the Public Employees Retirement Fund and the Industrial Accident Fund may be uniformly treated as exempt from disclosure for a period of up to 90 days after the end of the calendar quarter.

Â Â Â Â Â  (15) Reports of unclaimed property filed by the holders of such property to the extent permitted by ORS 98.352.

Â Â Â Â Â  (16) The following records, communications and information submitted to the Oregon Economic and Community Development Commission, the Economic and Community Development Department, the State Department of Agriculture, the Oregon Growth Account Board, the Port of Portland or other ports, as defined in ORS 777.005, by applicants for investment funds, loans or services including, but not limited to, those described in ORS 285A.224:

Â Â Â Â Â  (a) Personal financial statements.

Â Â Â Â Â  (b) Financial statements of applicants.

Â Â Â Â Â  (c) Customer lists.

Â Â Â Â Â  (d) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed, or if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur; this exemption does not apply to litigation which has been concluded, and nothing in this paragraph shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation.

Â Â Â Â Â  (e) Production, sales and cost data.

Â Â Â Â Â  (f) Marketing strategy information that relates to applicantÂs plan to address specific markets and applicantÂs strategy regarding specific competitors.

Â Â Â Â Â  (17) Records, reports or returns submitted by private concerns or enterprises required by law to be submitted to or inspected by a governmental body to allow it to determine the amount of any transient lodging tax payable and the amounts of such tax payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceedings. The public body shall notify the taxpayer of the delinquency immediately by certified mail. However, in the event that the payment or delivery of transient lodging taxes otherwise due to a public body is delinquent by over 60 days, the public body shall disclose, upon the request of any person, the following information:

Â Â Â Â Â  (a) The identity of the individual concern or enterprise that is delinquent over 60 days in the payment or delivery of the taxes.

Â Â Â Â Â  (b) The period for which the taxes are delinquent.

Â Â Â Â Â  (c) The actual, or estimated, amount of the delinquency.

Â Â Â Â Â  (18) All information supplied by a person under ORS 151.485 for the purpose of requesting appointed counsel, and all information supplied to the court from whatever source for the purpose of verifying the financial eligibility of a person pursuant to ORS 151.485.

Â Â Â Â Â  (19) WorkersÂ compensation claim records of the Department of Consumer and Business Services, except in accordance with rules adopted by the Director of the Department of Consumer and Business Services, in any of the following circumstances:

Â Â Â Â Â  (a) When necessary for insurers, self-insured employers and third party claim administrators to process workersÂ compensation claims.

Â Â Â Â Â  (b) When necessary for the director, other governmental agencies of this state or the United States to carry out their duties, functions or powers.

Â Â Â Â Â  (c) When the disclosure is made in such a manner that the disclosed information cannot be used to identify any worker who is the subject of a claim.

Â Â Â Â Â  (d) When a worker or the workerÂs representative requests review of the workerÂs claim record.

Â Â Â Â Â  (20) Sensitive business records or financial or commercial information of the Oregon Health and Science University that is not customarily provided to business competitors.

Â Â Â Â Â  (21) Records of Oregon Health and Science University regarding candidates for the position of president of the university.

Â Â Â Â Â  (22) The records of a library, including circulation records, showing use of specific library material by a named person or consisting of the name of a library patron together with the address or telephone number, or both, of the patron.

Â Â Â Â Â  (23) The following records, communications and information obtained by the Housing and Community Services Department in connection with the departmentÂs monitoring or administration of financial assistance or of housing or other developments:

Â Â Â Â Â  (a) Personal and corporate financial statements and information, including tax returns.

Â Â Â Â Â  (b) Credit reports.

Â Â Â Â Â  (c) Project appraisals.

Â Â Â Â Â  (d) Market studies and analyses.

Â Â Â Â Â  (e) Articles of incorporation, partnership agreements and operating agreements.

Â Â Â Â Â  (f) Commitment letters.

Â Â Â Â Â  (g) Project pro forma statements.

Â Â Â Â Â  (h) Project cost certifications and cost data.

Â Â Â Â Â  (i) Audits.

Â Â Â Â Â  (j) Project tenant correspondence.

Â Â Â Â Â  (k) Personal information about a tenant.

Â Â Â Â Â  (L) Housing assistance payments.

Â Â Â Â Â  (24) Raster geographic information system (GIS) digital databases, provided by private forestland owners or their representatives, voluntarily and in confidence to the State Forestry Department, that is not otherwise required by law to be submitted.

Â Â Â Â Â  (25) Sensitive business, commercial or financial information furnished to or developed by a public body engaged in the business of providing electricity or electricity services, if the information is directly related to a transaction described in ORS 261.348, or if the information is directly related to a bid, proposal or negotiations for the sale or purchase of electricity or electricity services, and disclosure of the information would cause a competitive disadvantage for the public body or its retail electricity customers. This subsection does not apply to cost-of-service studies used in the development or review of generally applicable rate schedules.

Â Â Â Â Â  (26) Sensitive business, commercial or financial information furnished to or developed by the City of Klamath Falls, acting solely in connection with the ownership and operation of the Klamath Cogeneration Project, if the information is directly related to a transaction described in ORS 225.085 and disclosure of the information would cause a competitive disadvantage for the Klamath Cogeneration Project. This subsection does not apply to cost-of-service studies used in the development or review of generally applicable rate schedules.

Â Â Â Â Â  (27) Personally identifiable information about customers of a municipal electric utility or a peopleÂs utility district or the names, dates of birth, driver license numbers, telephone numbers, electronic mail addresses or Social Security numbers of customers who receive water, sewer or storm drain services from a public body as defined in ORS 174.109. The utility or district may release personally identifiable information about a customer, and a public body providing water, sewer or storm drain services may release the name, date of birth, driver license number, telephone number, electronic mail address or Social Security number of a customer, if the customer consents in writing or electronically, if the disclosure is necessary for the utility, district or other public body to render services to the customer, if the disclosure is required pursuant to a court order or if the disclosure is otherwise required by federal or state law. The utility, district or other public body may charge as appropriate for the costs of providing such information. The utility, district or other public body may make customer records available to third party credit agencies on a regular basis in connection with the establishment and management of customer accounts or in the event such accounts are delinquent.

Â Â Â Â Â  (28) A record of the street and number of an employeeÂs address submitted to a special district to obtain assistance in promoting an alternative to single occupant motor vehicle transportation.

Â Â Â Â Â  (29) Sensitive business records, capital development plans or financial or commercial information of Oregon Corrections Enterprises that is not customarily provided to business competitors.

Â Â Â Â Â  (30) Documents, materials or other information submitted to the Director of the Department of Consumer and Business Services in confidence by a state, federal, foreign or international regulatory or law enforcement agency or by the National Association of Insurance Commissioners, its affiliates or subsidiaries under ORS 646.380 to 646.398, 697.005 to 697.095, 697.602 to 697.842, 705.137, 717.200 to 717.320, 717.900 or 717.905, ORS chapter 59, 722, 723, 725 or 726, the Bank Act or the Insurance Code when:

Â Â Â Â Â  (a) The document, material or other information is received upon notice or with an understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information; and

Â Â Â Â Â  (b) The director has obligated the Department of Consumer and Business Services not to disclose the document, material or other information.

Â Â Â Â Â  (31) A county elections security plan developed and filed under ORS 254.074.

Â Â Â Â Â  (32) Information about review or approval of programs relating to the security of:

Â Â Â Â Â  (a) Generation, storage or conveyance of:

Â Â Â Â Â  (A) Electricity;

Â Â Â Â Â  (B) Gas in liquefied or gaseous form;

Â Â Â Â Â  (C) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

Â Â Â Â Â  (D) Petroleum products;

Â Â Â Â Â  (E) Sewage; or

Â Â Â Â Â  (F) Water.

Â Â Â Â Â  (b) Telecommunication systems, including cellular, wireless or radio systems.

Â Â Â Â Â  (c) Data transmissions by whatever means provided.

Â Â Â Â Â  (33) The information specified in ORS 25.020 (8) if the Chief Justice of the Supreme Court designates the information as confidential by rule under ORS 1.002.

Â Â Â Â Â  (34) If requested by a public safety officer as defined in ORS 181.610, the home address, home telephone number and electronic mail address of the public safety officer. This exemption does not apply to addresses and telephone numbers that are contained in county real property or lien records. [1987 c.373 Â§23e; 1987 c.764 Â§3; 1987 c.898 Â§27 (enacted in lieu of 192.500); 1989 c.6 Â§17; 1989 c.925 Â§1; 1991 c.825 Â§7; 1993 c.694 Â§27; 1993 c.817 Â§1; 1995 c.79 Â§70; 1995 c.162 Â§62a; 1995 c.604 Â§1; 1997 c.44 Â§1; 1997 c.559 Â§1; 1997 c.825 Â§1; 1999 c.274 Â§17; 1999 c.291 Â§24; 1999 c.379 Â§1; 1999 c.666 Â§1; 1999 c.683 Â§3; 1999 c.811 Â§2; 1999 c.855 Â§4; 1999 c.955 Â§23; 1999 c.1059 Â§Â§12,16; 2001 c.377 Â§Â§17,18; 2001 c.915 Â§3; 2001 c.922 Â§Â§12,13; 2001 c.962 Â§Â§80,81; 2001 c.965 Â§Â§62,63; 2003 c.14 Â§Â§90,91; 2003 c.524 Â§Â§2,3; 2003 c.733 Â§Â§49,50; 2003 c.803 Â§Â§5,6; 2005 c.397 Â§1; 2005 c.561 Â§3; 2005 c.659 Â§1]

Â Â Â Â Â  192.503 [1993 c.224 Â§3; repealed by 1997 c.678 Â§15]

Â Â Â Â Â  192.505 Exempt and nonexempt public record to be separated. If any public record contains material which is not exempt under ORS 192.501 and 192.502, as well as material which is exempt from disclosure, the public body shall separate the exempt and nonexempt material and make the nonexempt material available for examination. [1987 c.764 Â§4 (enacted in lieu of 192.500)]

RECORDS OF INDIVIDUALS WITH DEVELOPMENTAL DISABILITY OR MENTAL ILLNESS

Â Â Â Â Â  192.515 Definitions for ORS 192.515 and 192.517. As used in this section and ORS 179.505 and 192.517:

Â Â Â Â Â  (1) ÂFacilitiesÂ includes, but is not limited to, hospitals, nursing homes, facilities defined in ORS 430.205, board and care homes, homeless shelters, juvenile training schools, youth care centers, juvenile detention centers, jails and prisons.

Â Â Â Â Â  (2) ÂIndividualÂ means:

Â Â Â Â Â  (a) An individual with a developmental disability as defined in the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 15002) as in effect on January 1, 2003;

Â Â Â Â Â  (b) An individual with mental illness as defined in the Protection and Advocacy for Mentally Ill Individuals Act (42 U.S.C. 10802) as in effect on January 1, 2003; or

Â Â Â Â Â  (c) An individual with disabilities as described in 29 U.S.C. 794e as in effect on January 1, 2006, other than:

Â Â Â Â Â  (A) An inmate in a facility operated by the Department of Corrections whose only disability is drug or alcohol addiction; and

Â Â Â Â Â  (B) A person confined in a youth correction facility, as that term is defined in ORS 420.005, whose only disability is drug or alcohol addiction.

Â Â Â Â Â  (3)(a) ÂOther legal representativeÂ means a person who has been granted or retains legal authority to exercise an individualÂs power to permit access to the individualÂs records.

Â Â Â Â Â  (b) ÂOther legal representativeÂ does not include a legal guardian, the state or a political subdivision of this state.

Â Â Â Â Â  (4) ÂRecordsÂ includes, but is not limited to, reports prepared or received by any staff of a facility rendering care or treatment, any medical examinerÂs report, autopsy report or laboratory test report ordered by a medical examiner, reports prepared by an agency or staff person charged with investigating reports of incidents of abuse, neglect, injury or death occurring at the facility that describe such incidents and the steps taken to investigate the incidents and discharge planning records or any information to which the individual would be entitled access, if capable. [1993 c.262 Â§1; 1995 c.504 Â§1; 2003 c.14 Â§92; 2003 c.803 Â§7; 2005 c.498 Â§7]

Â Â Â Â Â  Note: 192.515 and 192.517 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.517 Access to records of individuals with developmental disability or individuals with mental illness. (1) The system designated to protect and advocate for the rights of individuals shall have access to all records of:

Â Â Â Â Â  (a) Any individual who is a client of the system if the individual or the legal guardian or other legal representative of the individual has authorized the system to have such access;

Â Â Â Â Â  (b) Any individual, including an individual who has died or whose whereabouts are unknown:

Â Â Â Â Â  (A) If the individual by reason of the individualÂs mental or physical condition or age is unable to authorize such access;

Â Â Â Â Â  (B) If the individual does not have a legal guardian or other legal representative, or the state or a political subdivision of this state is the legal guardian of the individual; and

Â Â Â Â Â  (C) If a complaint regarding the rights or safety of the individual has been received by the system or if, as a result of monitoring or other activities which result from a complaint or other evidence, there is probable cause to believe that the individual has been subject to abuse or neglect; and

Â Â Â Â Â  (c) Any individual who has a legal guardian or other legal representative, who is the subject of a complaint of abuse or neglect received by the system, or whose health and safety is believed with probable cause to be in serious and immediate jeopardy if the legal guardian or other legal representative:

Â Â Â Â Â  (A) Has been contacted by the system upon receipt of the name and address of the legal guardian or other legal representative;

Â Â Â Â Â  (B) Has been offered assistance by the system to resolve the situation; and

Â Â Â Â Â  (C) Has failed or refused to act on behalf of the individual.

Â Â Â Â Â  (2) The system shall have access to the name, address and telephone number of any legal guardian or other legal representative of an individual.

Â Â Â Â Â  (3) The system that obtains access to records under this section shall maintain the confidentiality of the records to the same extent as is required of the provider of the services, except as provided under the Protection and Advocacy for Mentally Ill Individuals Act (42 U.S.C. 10806) as in effect on January 1, 2003.

Â Â Â Â Â  (4) The system shall have reasonable access to facilities, including the residents and staff of the facilities.

Â Â Â Â Â  (5) This section is not intended to limit or overrule the provisions of ORS 41.675 or 441.055 (9). [1993 c.262 Â§2; 1995 c.504 Â§2; 2003 c.14 Â§93; 2003 c.803 Â§8; 2005 c.498 Â§8]

Â Â Â Â Â  Note: See note under 192.515.

PROTECTED HEALTH INFORMATION

Â Â Â Â Â  192.518 Policy for protected health information. (1) It is the policy of the State of Oregon that an individual has:

Â Â Â Â Â  (a) The right to have protected health information of the individual safeguarded from unlawful use or disclosure; and

Â Â Â Â Â  (b) The right to access and review protected health information of the individual.

Â Â Â Â Â  (2) In addition to the rights and obligations expressed in ORS 192.518 to 192.526, the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164, establish additional rights and obligations regarding the use and disclosure of protected health information and the rights of individuals regarding the protected health information of the individual. [2003 c.86 Â§1]

Â Â Â Â Â  Note: 192.518 to 192.526 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.519 Definitions for ORS 192.518 to 192.526. As used in ORS 192.518 to 192.526:

Â Â Â Â Â  (1) ÂAuthorizationÂ means a document written in plain language that contains at least the following:

Â Â Â Â Â  (a) A description of the information to be used or disclosed that identifies the information in a specific and meaningful way;

Â Â Â Â Â  (b) The name or other specific identification of the person or persons authorized to make the requested use or disclosure;

Â Â Â Â Â  (c) The name or other specific identification of the person or persons to whom the covered entity may make the requested use or disclosure;

Â Â Â Â Â  (d) A description of each purpose of the requested use or disclosure, including but not limited to a statement that the use or disclosure is at the request of the individual;

Â Â Â Â Â  (e) An expiration date or an expiration event that relates to the individual or the purpose of the use or disclosure;

Â Â Â Â Â  (f) The signature of the individual or personal representative of the individual and the date;

Â Â Â Â Â  (g) A description of the authority of the personal representative, if applicable; and

Â Â Â Â Â  (h) Statements adequate to place the individual on notice of the following:

Â Â Â Â Â  (A) The individualÂs right to revoke the authorization in writing;

Â Â Â Â Â  (B) The exceptions to the right to revoke the authorization;

Â Â Â Â Â  (C) The ability or inability to condition treatment, payment, enrollment or eligibility for benefits on whether the individual signs the authorization; and

Â Â Â Â Â  (D) The potential for information disclosed pursuant to the authorization to be subject to redisclosure by the recipient and no longer protected.

Â Â Â Â Â  (2) ÂCovered entityÂ means:

Â Â Â Â Â  (a) A state health plan;

Â Â Â Â Â  (b) A health insurer;

Â Â Â Â Â  (c) A health care provider that transmits any health information in electronic form to carry out financial or administrative activities in connection with a transaction covered by ORS 192.518 to 192.526; or

Â Â Â Â Â  (d) A health care clearinghouse.

Â Â Â Â Â  (3) ÂHealth careÂ means care, services or supplies related to the health of an individual.

Â Â Â Â Â  (4) ÂHealth care operationsÂ includes but is not limited to:

Â Â Â Â Â  (a) Quality assessment, accreditation, auditing and improvement activities;

Â Â Â Â Â  (b) Case management and care coordination;

Â Â Â Â Â  (c) Reviewing the competence, qualifications or performance of health care providers or health insurers;

Â Â Â Â Â  (d) Underwriting activities;

Â Â Â Â Â  (e) Arranging for legal services;

Â Â Â Â Â  (f) Business planning;

Â Â Â Â Â  (g) Customer services;

Â Â Â Â Â  (h) Resolving internal grievances;

Â Â Â Â Â  (i) Creating de-identified information; and

Â Â Â Â Â  (j) Fundraising.

Â Â Â Â Â  (5) ÂHealth care providerÂ includes but is not limited to:

Â Â Â Â Â  (a) A psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist licensed under ORS chapter 675 or an employee of the psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist;

Â Â Â Â Â  (b) A physician, podiatric physician and surgeon, physician assistant or acupuncturist licensed under ORS chapter 677 or an employee of the physician, podiatric physician and surgeon, physician assistant or acupuncturist;

Â Â Â Â Â  (c) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

Â Â Â Â Â  (d) A dentist licensed under ORS chapter 679 or an employee of the dentist;

Â Â Â Â Â  (e) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

Â Â Â Â Â  (f) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

Â Â Â Â Â  (g) An emergency medical technician certified under ORS chapter 682;

Â Â Â Â Â  (h) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

Â Â Â Â Â  (i) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

Â Â Â Â Â  (j) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

Â Â Â Â Â  (k) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

Â Â Â Â Â  (L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

Â Â Â Â Â  (m) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

Â Â Â Â Â  (n) A radiologic technologist licensed under ORS 688.405 to 688.605 or an employee of the radiologic technologist;

Â Â Â Â Â  (o) A respiratory care practitioner licensed under ORS 688.800 to 688.840 or an employee of the respiratory care practitioner;

Â Â Â Â Â  (p) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

Â Â Â Â Â  (q) A dietitian licensed under ORS 691.405 to 691.585 or an employee of the dietitian;

Â Â Â Â Â  (r) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

Â Â Â Â Â  (s) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (t) A home health agency as defined in ORS 443.005;

Â Â Â Â Â  (u) A hospice program as defined in ORS 443.850;

Â Â Â Â Â  (v) A clinical laboratory as defined in ORS 438.010;

Â Â Â Â Â  (w) A pharmacy as defined in ORS 689.005;

Â Â Â Â Â  (x) A diabetes self-management program as defined in ORS 743.694; and

Â Â Â Â Â  (y) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

Â Â Â Â Â  (6) ÂHealth informationÂ means any oral or written information in any form or medium that:

Â Â Â Â Â  (a) Is created or received by a covered entity, a public health authority, an employer, a life insurer, a school, a university or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (7) ÂHealth insurerÂ means:

Â Â Â Â Â  (a) An insurer as defined in ORS 731.106 who offers:

Â Â Â Â Â  (A) A health benefit plan as defined in ORS 743.730;

Â Â Â Â Â  (B) A short term health insurance policy, the duration of which does not exceed six months including renewals;

Â Â Â Â Â  (C) A student health insurance policy;

Â Â Â Â Â  (D) A Medicare supplemental policy; or

Â Â Â Â Â  (E) A dental only policy.

Â Â Â Â Â  (b) The Oregon Medical Insurance Pool operated by the Oregon Medical Insurance Pool Board under ORS 735.600 to 735.650.

Â Â Â Â Â  (8) ÂIndividually identifiable health informationÂ means any oral or written health information in any form or medium that is:

Â Â Â Â Â  (a) Created or received by a covered entity, an employer or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (9) ÂPaymentÂ includes but is not limited to:

Â Â Â Â Â  (a) Efforts to obtain premiums or reimbursement;

Â Â Â Â Â  (b) Determining eligibility or coverage;

Â Â Â Â Â  (c) Billing activities;

Â Â Â Â Â  (d) Claims management;

Â Â Â Â Â  (e) Reviewing health care to determine medical necessity;

Â Â Â Â Â  (f) Utilization review; and

Â Â Â Â Â  (g) Disclosures to consumer reporting agencies.

Â Â Â Â Â  (10) ÂPersonal representativeÂ includes but is not limited to:

Â Â Â Â Â  (a) A person appointed as a guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions;

Â Â Â Â Â  (b) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions;

Â Â Â Â Â  (c) A person appointed as a personal representative under ORS chapter 113; and

Â Â Â Â Â  (d) A person described in ORS 192.526.

Â Â Â Â Â  (11)(a) ÂProtected health informationÂ means individually identifiable health information that is maintained or transmitted in any form of electronic or other medium by a covered entity.

Â Â Â Â Â  (b) ÂProtected health informationÂ does not mean individually identifiable health information in:

Â Â Â Â Â  (A) Education records covered by the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

Â Â Â Â Â  (B) Records described at 20 U.S.C. 1232g(a)(4)(B)(iv); or

Â Â Â Â Â  (C) Employment records held by a covered entity in its role as employer.

Â Â Â Â Â  (12) ÂState health planÂ means:

Â Â Â Â Â  (a) The state Medicaid program;

Â Â Â Â Â  (b) The Oregon State ChildrenÂs Health Insurance Program; or

Â Â Â Â Â  (c) The Family Health Insurance Assistance Program established in ORS 735.720 to 735.740.

Â Â Â Â Â  (13) ÂTreatmentÂ includes but is not limited to:

Â Â Â Â Â  (a) The provision, coordination or management of health care; and

Â Â Â Â Â  (b) Consultations and referrals between health care providers. [2003 c.86 Â§2; 2005 c.253 Â§1]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.520 Health care provider and state health plan authority. A health care provider or state health plan:

Â Â Â Â Â  (1) May use or disclose protected health information of an individual in a manner that is consistent with an authorization provided by the individual or a personal representative of the individual.

Â Â Â Â Â  (2) May use or disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

Â Â Â Â Â  (a) For the providerÂs or planÂs own treatment, payment or health care operations; or

Â Â Â Â Â  (b) As otherwise permitted or required by state or federal law or by order of the court.

Â Â Â Â Â  (3) May disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

Â Â Â Â Â  (a) To another covered entity for health care operations activities of the entity that receives the information if:

Â Â Â Â Â  (A) Each entity has or had a relationship with the individual who is the subject of the protected health information; and

Â Â Â Â Â  (B) The protected health information pertains to the relationship and the disclosure is for the purpose of:

Â Â Â Â Â  (i) Health care operations as listed in ORS 192.519 (4)(a) or (b); or

Â Â Â Â Â  (ii) Health care fraud and abuse detection or compliance;

Â Â Â Â Â  (b) To another covered entity or any other health care provider for treatment activities of a health care provider; or

Â Â Â Â Â  (c) To another covered entity or any other health care provider for the payment activities of the entity that receives that information. [2003 c.86 Â§3]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.521 Health care provider and state health plan charges. A health care provider or state health plan that receives an authorization to disclose protected health information may charge:

Â Â Â Â Â  (1) No more than $25 for copying 10 or fewer pages of written material and no more than 25 cents per page for each additional page;

Â Â Â Â Â  (2) Postage costs to mail copies of protected health information or an explanation or summary of protected health information, if requested by an individual or a personal representative of the individual; and

Â Â Â Â Â  (3) Actual costs of preparing an explanation or summary of protected health information, if requested by an individual or a personal representative of the individual. [2003 c.86 Â§4]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.522 Authorization form. A health care provider may use an authorization that contains the following provisions in accordance with ORS 192.520:

______________________________________________________________________________

AUTHORIZATION

TO USE AND DISCLOSE PROTECTED HEALTH INFORMATION

I authorize: _______________(Name of person/entity disclosing information) to use and disclose a copy of the specific health information described below regarding: _______________(Name of individual) consisting of: (Describe information to be used/disclosed)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

to: _______________(Name and address of recipient or recipients) for the purpose of: (Describe each purpose of disclosure or indicate that the disclosure is at the request of the individual)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

If the information to be disclosed contains any of the types of records or information listed below, additional laws relating to the use and disclosure of the information may apply. I understand and agree that this information will be disclosed if I place my initials in the applicable space next to the type of information.

_____Â  HIV/AIDS information

_____Â  Mental health information

_____Â  Genetic testing information

_____Â  Drug/alcohol diagnosis, treatment, or referral information.

I understand that the information used or disclosed pursuant to this authorization may be subject to redisclosure and no longer be protected under federal law. However, I also understand that federal or state law may restrict redisclosure of HIV/AIDS information, mental health information, genetic testing information and drug/alcohol diagnosis, treatment or referral information.

PROVIDER INFORMATION

You do not need to sign this authorization. Refusal to sign the authorization will not adversely affect your ability to receive health care services or reimbursement for services. The only circumstance when refusal to sign means you will not receive health care services is if the health care services are solely for the purpose of providing health information to someone else and the authorization is necessary to make that disclosure.

You may revoke this authorization in writing at any time. If you revoke your authorization, the information described above may no longer be used or disclosed for the purposes described in this written authorization. The only exception is when a covered entity has taken action in reliance on the authorization or the authorization was obtained as a condition of obtaining insurance coverage.

To revoke this authorization, please send a written statement to ____________ (contact person) at ____________ (address of person/entity disclosing information) and state that you are revoking this authorization.

SIGNATURE

I have read this authorization and I understand it. Unless revoked, this authorization expires ________ (insert either applicable date or event).

By: ______________________

Â Â Â Â Â  (individual or personal representative)

Date: ____________

Description of personal representativeÂs authority:

___________________________

______________________________________________________________________________ [2003 c.86 Â§5]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.523 Confidentiality; use and disclosure. A health care provider or a state health plan does not breach a confidential relationship with an individual if the health care provider or state health plan uses or discloses protected health information in accordance with ORS 192.520. [2003 c.86 Â§6]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.524 No right of action. Nothing in ORS 192.519 or 192.520 may be construed to create a new private right of action against a health care provider or a state health plan. [2003 c.86 Â§7]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.525 [1977 c.812 Â§1; 1997 c.635 Â§1; 1999 c.537 Â§2; 2001 c.104 Â§67; repealed by 2003 c.86 Â§8]

Â Â Â Â Â  192.526 Personal representative of deceased individual. If no person has been appointed as a personal representative under ORS chapter 113 or a person appointed as a personal representative under ORS chapter 113 has been discharged, the personal representative of a deceased individual shall be the first of the following persons, in the following order, who can be located upon reasonable effort by the covered entity and who is willing to serve as the personal representative:

Â Â Â Â Â  (1) A person appointed as guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions at the time of the individualÂs death.

Â Â Â Â Â  (2) The individualÂs spouse.

Â Â Â Â Â  (3) An adult designated in writing by the persons listed in this section, if no person listed in this section objects to the designation.

Â Â Â Â Â  (4) A majority of the adult children of the individual who can be located.

Â Â Â Â Â  (5) Either parent of the individual or an individual acting in loco parentis to the individual.

Â Â Â Â Â  (6) A majority of the adult siblings of the individual who can be located.

Â Â Â Â Â  (7) Any adult relative or adult friend. [2005 c.253 Â§3]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.530 [1977 c.812 Â§2; 1995 c.79 Â§71; repealed by 2003 c.86 Â§8]

GENETIC PRIVACY

Â Â Â Â Â  192.531 Definitions for ORS 192.531 to 192.549. As used in ORS 192.531 to 192.549:

Â Â Â Â Â  (1) ÂAnonymous researchÂ means scientific or medical genetic research conducted in such a manner that any DNA sample or genetic information used in the research is unidentified.

Â Â Â Â Â  (2) ÂBlanket informed consentÂ means that the individual has consented to the use of the individualÂs DNA sample or health information for any future research, but has not been provided with a description of or consented to the use of the sample in genetic research or any specific genetic research project.

Â Â Â Â Â  (3) ÂBlood relativeÂ means a person who is:

Â Â Â Â Â  (a) Related by blood to an individual; and

Â Â Â Â Â  (b) A parent, sibling, son, daughter, grandparent, grandchild, aunt, uncle, first cousin, niece or nephew of the individual.

Â Â Â Â Â  (4) ÂClinicalÂ means relating to or obtained through the actual observation, diagnosis or treatment of patients and not through research.

Â Â Â Â Â  (5) ÂCodedÂ means identifiable only through the use of a system of encryption that links a DNA sample or genetic information to an individual or the individualÂs blood relative. A coded DNA sample or genetic information is supplied by a repository to an investigator with a system of encryption.

Â Â Â Â Â  (6) ÂDeidentifiedÂ means lacking, or having had removed, the identifiers or system of encryption that would make it possible for a person to link a DNA sample or genetic information to an individual or the individualÂs blood relative, and neither the investigator nor the repository can reconstruct the identity of the individual from whom the sample or information was obtained. Deidentified DNA samples and genetic information must meet the standards provided in 45 C.F.R. 164.502(d) and 164.514(a) to (c).

Â Â Â Â Â  (7) ÂDiscloseÂ means to release, publish or otherwise make known to a third party a DNA sample or genetic information.

Â Â Â Â Â  (8) ÂDNAÂ means deoxyribonucleic acid.

Â Â Â Â Â  (9) ÂDNA sampleÂ means any human biological specimen that is obtained or retained for the purpose of extracting and analyzing DNA to perform a genetic test. ÂDNA sampleÂ includes DNA extracted from the specimen.

Â Â Â Â Â  (10) ÂGenetic characteristicÂ includes a gene, chromosome or alteration thereof that may be tested to determine the existence or risk of a disease, disorder, trait, propensity or syndrome, or to identify an individual or a blood relative. ÂGenetic characteristicÂ does not include family history or a genetically transmitted characteristic whose existence or identity is determined other than through a genetic test.

Â Â Â Â Â  (11) ÂGenetic informationÂ means information about an individual or the individualÂs blood relatives obtained from a genetic test.

Â Â Â Â Â  (12) ÂGenetic privacy statutesÂ means ORS 192.531 to 192.549, 659A.303 and 746.135 and the provisions of ORS 659A.300 relating to genetic testing.

Â Â Â Â Â  (13) ÂGenetic researchÂ means research using DNA samples, genetic testing or genetic information.

Â Â Â Â Â  (14) ÂGenetic testÂ means a test for determining the presence or absence of genetic characteristics in an individual or the individualÂs blood relatives, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to diagnose or determine a genetic characteristic.

Â Â Â Â Â  (15) ÂHealth care providerÂ has the meaning given that term in ORS 192.519.

Â Â Â Â Â  (16) ÂIdentifiableÂ means capable of being linked to the individual or a blood relative of the individual from whom the DNA sample or genetic information was obtained.

Â Â Â Â Â  (17) ÂIdentifiedÂ means having an identifier that links, or that could readily allow the recipient to link, a DNA sample or genetic information directly to the individual or a blood relative of the individual from whom the sample or information was obtained.

Â Â Â Â Â  (18) ÂIdentifierÂ means data elements that directly link a DNA sample or genetic information to the individual or a blood relative of the individual from whom the sample or information was obtained. Identifiers include, but are not limited to, names, telephone numbers, electronic mail addresses, Social Security numbers, driver license numbers and fingerprints.

Â Â Â Â Â  (19) ÂIndividually identifiable health informationÂ has the meaning given that term in ORS 192.519.

Â Â Â Â Â  (20) ÂObtain genetic informationÂ means performing or getting the results of a genetic test.

Â Â Â Â Â  (21) ÂPersonÂ has the meaning given in ORS 433.045.

Â Â Â Â Â  (22) ÂResearchÂ means a systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalized knowledge.

Â Â Â Â Â  (23) ÂRetain a DNA sampleÂ means the act of storing the DNA sample.

Â Â Â Â Â  (24) ÂRetain genetic informationÂ means making a record of the genetic information.

Â Â Â Â Â  (25) ÂUnidentifiedÂ means deidentified or not identifiable. [Formerly 659.700; 2003 c.333 Â§1; 2005 c.678 Â§1]

Â Â Â Â Â  Note: The amendments to 192.531 by section 1, chapter 678, Oregon Laws 2005, become operative July 1, 2006. See section 9, chapter 678, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  192.531. As used in ORS 192.531 to 192.549:

Â Â Â Â Â  (1) ÂAnonymous researchÂ means scientific or medical genetic research conducted in such a manner that any DNA sample or genetic information used in the research is unidentified.

Â Â Â Â Â  (2) ÂBlanket informed consentÂ means that the individual has consented to the use of the individualÂs DNA sample or health information for any future research, but has not been provided with a description of or consented to the use of the sample in genetic research or any specific genetic research project.

Â Â Â Â Â  (3) ÂBlood relativeÂ means a person who is:

Â Â Â Â Â  (a) Related by blood to an individual; and

Â Â Â Â Â  (b) A parent, sibling, son, daughter, grandparent, grandchild, aunt, uncle, first cousin, niece or nephew of the individual.

Â Â Â Â Â  (4) ÂClinicalÂ means relating to or obtained through the actual observation, diagnosis or treatment of patients and not through research.

Â Â Â Â Â  (5) ÂCodedÂ means identifiable only through the use of a system of encryption that links a DNA sample or genetic information to an individual or the individualÂs blood relative. A coded DNA sample or genetic information is supplied by a repository to an investigator with a system of encryption.

Â Â Â Â Â  (6) ÂDeidentifiedÂ means lacking, or having had removed, the identifiers or system of encryption that would make it possible for a person to link a DNA sample or genetic information to an individual or the individualÂs blood relative, and neither the investigator nor the repository can reconstruct the identity of the individual from whom the sample or information was obtained. Deidentified DNA samples and genetic information must meet the standards provided in 45 C.F.R. 164.502(d) and 164.514(a) to (c).

Â Â Â Â Â  (7) ÂDiscloseÂ means to release, publish or otherwise make known to a third party a DNA sample or genetic information.

Â Â Â Â Â  (8) ÂDNAÂ means deoxyribonucleic acid.

Â Â Â Â Â  (9) ÂDNA sampleÂ means any human biological specimen that is obtained or retained for the purpose of extracting and analyzing DNA to perform a genetic test. ÂDNA sampleÂ includes DNA extracted from the specimen.

Â Â Â Â Â  (10) ÂGenetic characteristicÂ includes a gene, chromosome or alteration thereof that may be tested to determine the existence or risk of a disease, disorder, trait, propensity or syndrome, or to identify an individual or a blood relative. ÂGenetic characteristicÂ does not include family history or a genetically transmitted characteristic whose existence or identity is determined other than through a genetic test.

Â Â Â Â Â  (11) ÂGenetic informationÂ means information about an individual or the individualÂs blood relatives obtained from a genetic test.

Â Â Â Â Â  (12) ÂGenetic privacy statutesÂ means ORS 192.531 to 192.549, 659A.303 and 746.135 and the provisions of ORS 659A.300 relating to genetic testing.

Â Â Â Â Â  (13) ÂGenetic researchÂ means research using DNA samples, genetic testing or genetic information.

Â Â Â Â Â  (14) ÂGenetic testÂ means a test for determining the presence or absence of genetic characteristics in an individual or the individualÂs blood relatives, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to diagnose or determine a genetic characteristic.

Â Â Â Â Â  (15) ÂIdentifiableÂ means capable of being linked to the individual or a blood relative of the individual from whom the DNA sample or genetic information was obtained.

Â Â Â Â Â  (16) ÂIdentifiedÂ means having an identifier that links, or that could readily allow the recipient to link, a DNA sample or genetic information directly to the individual or a blood relative of the individual from whom the sample or information was obtained.

Â Â Â Â Â  (17) ÂIdentifierÂ means data elements that directly link a DNA sample or genetic information to the individual or a blood relative of the individual from whom the sample or information was obtained. Identifiers include, but are not limited to, names, telephone numbers, electronic mail addresses, Social Security numbers, driver license numbers and fingerprints.

Â Â Â Â Â  (18) ÂObtain genetic informationÂ means performing or getting the results of a genetic test.

Â Â Â Â Â  (19) ÂPersonÂ has the meaning given in ORS 433.045.

Â Â Â Â Â  (20) ÂResearchÂ means a systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalized knowledge.

Â Â Â Â Â  (21) ÂRetain a DNA sampleÂ means the act of storing the DNA sample.

Â Â Â Â Â  (22) ÂRetain genetic informationÂ means making a record of the genetic information.

Â Â Â Â Â  (23) ÂUnidentifiedÂ means deidentified or not identifiable.

Â Â Â Â Â  Note: 192.531 to 192.549 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.533 Legislative findings; purposes. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The DNA molecule contains information about the probable medical future of an individual and the individualÂs blood relatives. This information is written in a code that is rapidly being broken.

Â Â Â Â Â  (b) Genetic information is uniquely private and personal information that generally should not be collected, retained or disclosed without the individualÂs authorization.

Â Â Â Â Â  (c) The improper collection, retention or disclosure of genetic information can lead to significant harm to an individual and the individualÂs blood relatives, including stigmatization and discrimination in areas such as employment, education, health care and insurance.

Â Â Â Â Â  (d) An analysis of an individualÂs DNA provides information not only about the individual, but also about blood relatives of the individual, with the potential for impacting family privacy, including reproductive decisions.

Â Â Â Â Â  (e) Current legal protections for medical information, tissue samples and DNA samples are inadequate to protect genetic privacy.

Â Â Â Â Â  (f) Laws for the collection, storage and use of identifiable DNA samples and private genetic information obtained from those samples are needed both to protect individual and family privacy and to permit and encourage legitimate scientific and medical research.

Â Â Â Â Â  (2) The purposes of the genetic privacy statutes are as follows:

Â Â Â Â Â  (a) To define the rights of individuals whose genetic information is collected, retained or disclosed and the rights of the individualsÂ blood relatives.

Â Â Â Â Â  (b) To define the circumstances under which an individual may be subjected to genetic testing.

Â Â Â Â Â  (c) To define the circumstances under which an individualÂs genetic information may be collected, retained or disclosed.

Â Â Â Â Â  (d) To protect against discrimination by an insurer or employer based upon an individualÂs genetic characteristics.

Â Â Â Â Â  (e) To define the circumstances under which a DNA sample or genetic information may be used for research. [Formerly 659.705; 2003 c.333 Â§2]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.535 Informed consent for obtaining genetic information. (1) A person may not obtain genetic information from an individual, or from an individualÂs DNA sample, without first obtaining informed consent of the individual or the individualÂs representative, except:

Â Â Â Â Â  (a) As authorized by ORS 181.085 or comparable provisions of federal criminal law relating to the identification of persons, or for the purpose of establishing the identity of a person in the course of an investigation conducted by a law enforcement agency, a district attorney, a medical examiner or the Criminal Justice Division of the Department of Justice;

Â Â Â Â Â  (b) For anonymous research or coded research conducted under conditions described in ORS 192.537 (2), after notification pursuant to ORS 192.538 or pursuant to ORS 192.547 (7)(b);

Â Â Â Â Â  (c) As permitted by rules of the Department of Human Services for identification of deceased individuals;

Â Â Â Â Â  (d) As permitted by rules of the Department of Human Services for newborn screening procedures;

Â Â Â Â Â  (e) As authorized by statute for the purpose of establishing paternity; or

Â Â Â Â Â  (f) For the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a physician licensed under ORS chapter 677 shall seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by ORS 677.097. Except as provided in subsection (3) of this section, any other licensed health care provider or facility must seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in a manner substantially similar to that provided by ORS 677.097 for physicians.

Â Â Â Â Â  (3) A person conducting research shall seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by ORS 192.547.

Â Â Â Â Â  (4) Except as provided in ORS 746.135 (1), any person not described in subsection (2) or (3) of this section must seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by rules adopted by the Department of Human Services.

Â Â Â Â Â  (5) The Department of Human Services may not adopt rules under subsection (1)(d) of this section that would require the providing of a DNA sample for the purpose of obtaining complete genetic information used to screen all newborns. [Formerly 659.710; 2003 c.333 Â§3; 2005 c.678 Â§2]

Â Â Â Â Â  Note: The amendments to 192.535 by section 2, chapter 678, Oregon Laws 2005, become operative July 1, 2006. See section 9, chapter 678, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  192.535. (1) A person may not obtain genetic information from an individual, or from an individualÂs DNA sample, without first obtaining informed consent of the individual or the individualÂs representative, except:

Â Â Â Â Â  (a) As authorized by ORS 181.085 or comparable provisions of federal criminal law relating to the identification of persons, or for the purpose of establishing the identity of a person in the course of an investigation conducted by a law enforcement agency, a district attorney, a medical examiner or the Criminal Justice Division of the Department of Justice;

Â Â Â Â Â  (b) For anonymous research conducted after notification or with consent pursuant to ORS 192.537 (2);

Â Â Â Â Â  (c) As permitted by rules of the Department of Human Services for identification of deceased individuals;

Â Â Â Â Â  (d) As permitted by rules of the Department of Human Services for newborn screening procedures;

Â Â Â Â Â  (e) As authorized by statute for the purpose of establishing paternity; or

Â Â Â Â Â  (f) For the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a physician licensed under ORS chapter 677 shall seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by ORS 677.097. Except as provided in subsection (3) of this section, any other licensed health care provider or facility must seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in a manner substantially similar to that provided by ORS 677.097 for physicians.

Â Â Â Â Â  (3) A person conducting research shall seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by ORS 192.547.

Â Â Â Â Â  (4) Except as provided in ORS 746.135 (1), any person not described in subsection (2) or (3) of this section must seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by rules adopted by the Department of Human Services.

Â Â Â Â Â  (5) The Department of Human Services may not adopt rules under subsection (1)(d) of this section that would require the providing of a DNA sample for the purpose of obtaining complete genetic information used to screen all newborns.

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.537 IndividualÂs rights in genetic information; retention of information; destruction of information. (1) Subject to the provisions of ORS 192.531 to 192.549, 659A.303 and 746.135, an individualÂs genetic information and DNA sample are private and must be protected, and an individual has a right to the protection of that privacy. Any person authorized by law or by an individual or an individualÂs representative to obtain, retain or use an individualÂs genetic information or any DNA sample must maintain the confidentiality of the information or sample and protect the information or sample from unauthorized disclosure or misuse.

Â Â Â Â Â  (2)(a) A person may use an individualÂs DNA sample or genetic information that is derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research only if the individual:

Â Â Â Â Â  (A) Has granted informed consent for the specific anonymous research or coded research project;

Â Â Â Â Â  (B) Has granted consent for genetic research generally;

Â Â Â Â Â  (C) Was notified in accordance with ORS 192.538 that the individualÂs biological specimen or clinical individually identifiable health information may be used for anonymous research or coded research and the individual did not, at the time of notification, request that the biological specimen or clinical individually identifiable health information not be used for anonymous research or coded research; or

Â Â Â Â Â  (D) Was not notified, due to emergency circumstances, in accordance with ORS 192.538 that the individualÂs biological specimen or clinical individually identifiable health information may be used for anonymous research or coded research and the individual died before receiving the notice.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to biological specimens or clinical individually identifiable health information obtained before July 29, 2005, if an institutional review board operating under ORS 192.547 (1)(b) meets the requirements described in ORS 192.547 (7)(b).

Â Â Â Â Â  (3) A person may not retain another individualÂs genetic information or DNA sample without first obtaining authorization from the individual or the individualÂs representative, unless:

Â Â Â Â Â  (a) Retention is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

Â Â Â Â Â  (c) Retention is permitted by rules of the Department of Human Services for identification of, or testing to benefit blood relatives of, deceased individuals;

Â Â Â Â Â  (d) Retention is permitted by rules of the Department of Human Services for newborn screening procedures; or

Â Â Â Â Â  (e) Retention is for anonymous research or coded research conducted after notification or with consent pursuant to subsection (2) of this section or ORS 192.538.

Â Â Â Â Â  (4) The DNA sample of an individual from which genetic information has been obtained shall be destroyed promptly upon the specific request of that individual or the individualÂs representative, unless:

Â Â Â Â Â  (a) Retention is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions; or

Â Â Â Â Â  (c) Retention is for anonymous research or coded research conducted after notification or with consent pursuant to subsection (2) of this section or ORS 192.538.

Â Â Â Â Â  (5) A DNA sample from an individual that is the subject of a research project, other than an anonymous research project, shall be destroyed promptly upon completion of the project or withdrawal of the individual from the project, whichever occurs first, unless the individual or the individualÂs representative directs otherwise by informed consent.

Â Â Â Â Â  (6) A DNA sample from an individual for insurance or employment purposes shall be destroyed promptly after the purpose for which the sample was obtained has been accomplished unless retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil, criminal and juvenile proceedings.

Â Â Â Â Â  (7) An individual or an individualÂs representative, promptly upon request, may inspect, request correction of and obtain genetic information from the records of the individual.

Â Â Â Â Â  (8) Subject to the provisions of ORS 192.531 to 192.549, and to policies adopted by the person in possession of a DNA sample, an individual or the individualÂs representative may request that the individualÂs DNA sample be made available for additional genetic testing for medical diagnostic purposes. If the individual is deceased and has not designated a representative to act on behalf of the individual after death, a request under this subsection may be made by the closest surviving blood relative of the decedent or, if there is more than one surviving blood relative of the same degree of relationship to the decedent, by the majority of the surviving closest blood relatives of the decedent.

Â Â Â Â Â  (9) The Department of Human Services shall coordinate the implementation of this section.

Â Â Â Â Â  (10) Subsections (3) to (8) of this section apply only to a DNA sample or genetic information that is coded, identified or identifiable.

Â Â Â Â Â  (11) This section does not apply to any law, contract or other arrangement that determines a personÂs rights to compensation relating to substances or information derived from an individualÂs DNA sample. [Formerly 659.715; 2003 c.333 Â§4; 2005 c.562 Â§21; 2005 c.678 Â§3]

Â Â Â Â Â  Note: The amendments to 192.537 by section 3, chapter 678, Oregon Laws 2005, become operative July 1, 2006. See section 9, chapter 678, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 21, chapter 562, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  192.537. (1) Subject to the provisions of ORS 192.531 to 192.549, 659A.303 and 746.135, an individualÂs genetic information and DNA sample are private and must be protected, and an individual has a right to the protection of that privacy. Any person authorized by law or by an individual or an individualÂs representative to obtain, retain or use an individualÂs genetic information or any DNA sample must maintain the confidentiality of the information or sample and protect the information or sample from unauthorized disclosure or misuse.

Â Â Â Â Â  (2)(a) A person may use an individualÂs DNA sample or genetic information for anonymous research only if the individual:

Â Â Â Â Â  (A) Has granted informed consent for the specific anonymous research project;

Â Â Â Â Â  (B) Has granted consent for genetic research generally; or

Â Â Â Â Â  (C) Was notified the sample or genetic information may be used for anonymous research and the individual did not, at the time of notification, request that the sample not be used for anonymous research.

Â Â Â Â Â  (b) The Department of Human Services shall adopt rules to implement paragraph (a) of this subsection after considering similar federal regulations.

Â Â Â Â Â  (3) A person may not retain another individualÂs genetic information or DNA sample without first obtaining authorization from the individual or the individualÂs representative, unless:

Â Â Â Â Â  (a) Retention is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

Â Â Â Â Â  (c) Retention is permitted by rules of the Department of Human Services for identification of, or testing to benefit blood relatives of, deceased individuals;

Â Â Â Â Â  (d) Retention is permitted by rules of the Department of Human Services for newborn screening procedures; or

Â Â Â Â Â  (e) Retention is for anonymous research conducted after notification or with consent pursuant to subsection (2) of this section.

Â Â Â Â Â  (4) The DNA sample of an individual from which genetic information has been obtained shall be destroyed promptly upon the specific request of that individual or the individualÂs representative, unless:

Â Â Â Â Â  (a) Retention is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions; or

Â Â Â Â Â  (c) Retention is for anonymous research conducted after notification or with consent pursuant to subsection (2) of this section.

Â Â Â Â Â  (5) A DNA sample from an individual that is the subject of a research project, other than an anonymous research project, shall be destroyed promptly upon completion of the project or withdrawal of the individual from the project, whichever occurs first, unless the individual or the individualÂs representative directs otherwise by informed consent.

Â Â Â Â Â  (6) A DNA sample from an individual for insurance or employment purposes shall be destroyed promptly after the purpose for which the sample was obtained has been accomplished unless retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil, criminal and juvenile proceedings.

Â Â Â Â Â  (7) An individual or an individualÂs representative, promptly upon request, may inspect, request correction of and obtain genetic information from the records of the individual.

Â Â Â Â Â  (8) Subject to the provisions of ORS 192.531 to 192.549, and to policies adopted by the person in possession of a DNA sample, an individual or the individualÂs representative may request that the individualÂs DNA sample be made available for additional genetic testing for medical diagnostic purposes. If the individual is deceased and has not designated a representative to act on behalf of the individual after death, a request under this subsection may be made by the closest surviving blood relative of the decedent or, if there is more than one surviving blood relative of the same degree of relationship to the decedent, by the majority of the surviving closest blood relatives of the decedent.

Â Â Â Â Â  (9) The Department of Human Services shall coordinate the implementation of this section.

Â Â Â Â Â  (10) Subsections (3) to (8) of this section apply only to a DNA sample or genetic information that is coded, identified or identifiable.

Â Â Â Â Â  (11) This section does not apply to any law, contract or other arrangement that determines a personÂs rights to compensation relating to substances or information derived from an individualÂs DNA sample.

Â Â Â Â Â  Note: Section 10, chapter 333, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 10. Notwithstanding ORS 192.537 (2)(a)(C), a person may use an individualÂs DNA sample or genetic information for anonymous research if the DNA sample or genetic information was obtained prior to the effective date of this 2003 Act [June 12, 2003] and the individual was not notified the sample or genetic information may be used for anonymous research. [2003 c.333 Â§10]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.538 Notice by health care provider regarding anonymous or coded research. (1) A health care provider that is a covered entity as defined in ORS 192.519 (2)(c) and that obtains an individualÂs biological specimen or clinical individually identifiable health information shall notify the individual that the biological specimen or clinical individually identifiable health information may be disclosed or retained by the provider for anonymous research or coded research.

Â Â Â Â Â  (2) A health care provider that is not a covered entity as defined in ORS 192.519 (2)(c) and that obtains an individualÂs biological specimen or clinical individually identifiable health information may notify the individual that the biological specimen or clinical individually identifiable health information may be disclosed or retained by the provider for anonymous research or coded research.

Â Â Â Â Â  (3) A health care provider described in subsection (1) of this section shall provide a notice to the individual describing how the biological specimen or clinical individually identifiable health information may be used and allowing the individual to request that the specimen or information not be disclosed or retained for anonymous research or coded research. The notice must contain a place where the individual may mark the individualÂs request that the specimen or information not be disclosed or retained for anonymous research or coded research before returning the notice to the health care provider.

Â Â Â Â Â  (4) The notice described in subsection (3) of this section:

Â Â Â Â Â  (a) Must be given no later than when the provider obtains an individualÂs biological specimen or clinical individually identifiable health information; and

Â Â Â Â Â  (b) May be given at the same time and in the same manner as the notice of privacy practices required under the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164. [2005 c.678 Â§5]

Â Â Â Â Â  Note: 192.538 becomes operative July 1, 2006. See section 9, chapter 678, Oregon Laws 2005.

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.539 Disclosure of genetic information; exceptions. (1) Regardless of the manner of receipt or the source of genetic information, including information received from an individual or a blood relative of the individual, a person may not disclose or be compelled, by subpoena or any other means, to disclose the identity of an individual upon whom a genetic test has been performed or the identity of a blood relative of the individual, or to disclose genetic information about the individual or a blood relative of the individual in a manner that permits identification of the individual, unless:

Â Â Â Â Â  (a) Disclosure is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest, or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Disclosure is required by specific court order entered pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

Â Â Â Â Â  (c) Disclosure is authorized by statute for the purpose of establishing paternity;

Â Â Â Â Â  (d) Disclosure is specifically authorized by the tested individual or the tested individualÂs representative by signing a consent form prescribed by rules of the Department of Human Services;

Â Â Â Â Â  (e) Disclosure is for the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent; or

Â Â Â Â Â  (f) Disclosure is for the purpose of identifying bodies.

Â Â Â Â Â  (2) The prohibitions of this section apply to any redisclosure by any person after another person has disclosed genetic information or the identity of an individual upon whom a genetic test has been performed, or has disclosed genetic information or the identity of a blood relative of the individual.

Â Â Â Â Â  (3) A release or publication is not a disclosure if:

Â Â Â Â Â  (a) It involves a good faith belief by the person who caused the release or publication that the person was not in violation of this section;

Â Â Â Â Â  (b) It is not due to willful neglect;

Â Â Â Â Â  (c) It is corrected in the manner described in ORS 192.541 (4);

Â Â Â Â Â  (d) The correction with respect to genetic information is completed before the information is read or heard by a third party; and

Â Â Â Â Â  (e) The correction with respect to DNA samples is completed before the sample is retained or genetically tested by a third party. [Formerly 659.720; 2005 c.562 Â§22]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.540 Use of deceased individualÂs DNA sample or genetic information for research. Notwithstanding ORS 192.535 and 192.537 (2), a person may use an individualÂs DNA sample or genetic information that is derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research if the individual was deceased when the individualÂs biological specimen or clinical individually identifiable health information was obtained. [2005 c.678 Â§8]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.541 Private right of action; remedies; affirmative defense; attorney fees. (1) An individual or an individualÂs blood relative, representative or estate may bring a civil action against any person who violates ORS 192.535, 192.537, 192.539 or 192.547.

Â Â Â Â Â  (2) For a violation of ORS 192.537 or 192.547, the court shall award the greater of actual damages or:

Â Â Â Â Â  (a) $100, for an inadvertent violation that does not arise out of the negligence of the defendant;

Â Â Â Â Â  (b) $500, for a negligent violation;

Â Â Â Â Â  (c) $10,000, for a knowing or reckless violation;

Â Â Â Â Â  (d) $15,000, for a knowing violation based on a fraudulent misrepresentation; or

Â Â Â Â Â  (e) $25,000, for a knowing violation committed with intent to sell, transfer or use for commercial advantage, personal gain or malicious harm.

Â Â Â Â Â  (3) For a violation of ORS 192.535 or 192.539, the court shall award the greater of actual damages or:

Â Â Â Â Â  (a) $1,000, for an inadvertent violation that does not arise out of the negligence of the defendant;

Â Â Â Â Â  (b) $5,000, for a negligent violation;

Â Â Â Â Â  (c) $100,000, for a knowing or reckless violation;

Â Â Â Â Â  (d) $150,000, for a knowing violation based on a fraudulent misrepresentation; or

Â Â Â Â Â  (e) $250,000, for a knowing violation committed with intent to sell, transfer or use for commercial advantage, personal gain or malicious harm.

Â Â Â Â Â  (4) It is an affirmative defense to an action described in subsection (2)(a) or (b) or (3)(a) or (b) of this section that the defendant corrected the violation through destruction of illegally retained or obtained samples or information, or took other action to correct the violation, if the correction was completed within 120 days after the defendant knew or should have known that the violation occurred.

Â Â Â Â Â  (5) The court may provide such equitable relief as it deems necessary or proper.

Â Â Â Â Â  (6)(a) The court may award attorney fees to a defendant only if the court finds that the plaintiff had no objectively reasonable basis for asserting a claim or for appealing an adverse decision of the trial court.

Â Â Â Â Â  (b) The court shall award attorney fees to a plaintiff if the court finds that the defendant committed a violation described in subsection (2)(c), (d) or (e) or (3)(c), (d) or (e) of this section.

Â Â Â Â Â  (7) An action authorized by subsection (1) of this section must be commenced within three years after the date the plaintiff knew or should have known of the violation, but in no instance more than 10 years after the date of the violation.

Â Â Â Â Â  (8) A plaintiff may recover damages provided by subsections (2) and (3) of this section for each violation by a defendant.

Â Â Â Â Â  (9) ORS 31.725, 31.730, 31.735 and 31.740 do not apply to amounts awarded in actions under this section. [2001 c.588 Â§2]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.543 Criminal penalty. (1) A person commits the crime of unlawfully obtaining, retaining or disclosing genetic information if the person knowingly, recklessly or with criminal negligence, as those terms are defined in ORS 161.085, obtains, retains or discloses genetic information in violation of ORS 192.531 to 192.549.

Â Â Â Â Â  (2) Unlawfully obtaining, retaining or disclosing genetic information is a Class A misdemeanor. [2001 c.588 Â§3]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.545 Enforcement; Attorney General or district attorney; intervention. (1) The Attorney General or a district attorney may bring an action against a person who violates ORS 192.535, 192.537, 192.539 or 192.547. In addition to remedies otherwise provided in ORS 192.541, the court shall award to the Attorney General or district attorney the costs of the investigation.

Â Â Â Â Â  (2) The Attorney General may intervene in a civil action brought under ORS 192.541 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the Attorney General shall be entitled to the same relief as if the Attorney General instituted the action under this section. [2001 c.588 Â§4]

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.547 Department of Human Services rules; procedures. (1)(a) The Department of Human Services shall adopt rules for conducting research using DNA samples, genetic testing and genetic information. Rules establishing minimum research standards shall conform to the Federal Policy for the Protection of Human Subjects, 45 C.F.R. 46, that is current at the time the rules are adopted. The rules may be changed from time to time as may be necessary.

Â Â Â Â Â  (b) The rules adopted by the Department of Human Services shall address the operation and appointment of institutional review boards. The rules shall conform to the compositional and operational standards for such boards contained in the Federal Policy for the Protection of Human Subjects that is current at the time the rules are adopted. The rules must require that research conducted under paragraph (a) of this subsection be conducted with the approval of the institutional review board.

Â Â Â Â Â  (c) Persons proposing to conduct anonymous research, coded research or genetic research that is otherwise thought to be exempt from review must obtain from an institutional review board prior to conducting such research a determination that the proposed research is exempt from review.

Â Â Â Â Â  (2) A person proposing to conduct research under subsection (1) of this section, including anonymous research or coded research, must disclose to the institutional review board the proposed use of DNA samples, genetic testing or genetic information.

Â Â Â Â Â  (3) The Department of Human Services shall adopt rules requiring that all institutional review boards operating under subsection (1)(b) of this section register with the department. The Advisory Committee on Genetic Privacy and Research shall use the registry to educate institutional review boards about the purposes and requirements of the genetic privacy statutes and administrative rules relating to genetic research.

Â Â Â Â Â  (4) The Department of Human Services shall consult with the Advisory Committee on Genetic Privacy and Research before adopting the rules required under subsections (1) and (3) of this section, including rules identifying those parts of the Federal Policy for the Protection of Human Subjects that are applicable to this section.

Â Â Â Â Â  (5) Genetic research in which the DNA sample or genetic information is coded shall satisfy the following requirements:

Â Â Â Â Â  (a)(A) The subject has granted informed consent for the specific research project;

Â Â Â Â Â  (B) The subject has consented to genetic research generally; or

Â Â Â Â Â  (C) The DNA sample or genetic information is derived from a biological specimen or from clinical individually identifiable health information that was obtained or retained in compliance with ORS 192.537 (2).

Â Â Â Â Â  (b) The research has been approved by an institutional review board after disclosure by the investigator to the board of risks associated with the coding.

Â Â Â Â Â  (c) The code is:

Â Â Â Â Â  (A) Not derived from individual identifiers;

Â Â Â Â Â  (B) Kept securely and separately from the DNA samples and genetic information; and

Â Â Â Â Â  (C) Not accessible to the investigator unless specifically approved by the institutional review board.

Â Â Â Â Â  (d) Data is stored securely in password protected electronic files or by other means with access limited to necessary personnel.

Â Â Â Â Â  (e) The data is limited to elements required for analysis and meets the criteria in 45 C.F.R 164.514(e) for a limited data set.

Â Â Â Â Â  (f) The investigator is a party to the data use agreement as provided by 45 C.F.R. 164.514(e) for limited data set recipients.

Â Â Â Â Â  (6) Research conducted in accordance with this section is rebuttably presumed to comply with ORS 192.535 and 192.539.

Â Â Â Â Â  (7)(a) Notwithstanding ORS 192.535, a person may use a DNA sample or genetic information obtained, with blanket informed consent, before June 25, 2001, for genetic research.

Â Â Â Â Â  (b) Notwithstanding ORS 192.535, a person may use a DNA sample or genetic information obtained without specific informed consent and derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research if an institutional review board operating under subsection (1)(b) of this section:

Â Â Â Â Â  (A) Waives or alters the consent requirements pursuant to the Federal Policy for the Protection of Human Subjects; and

Â Â Â Â Â  (B) Waives authorization pursuant to the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164.

Â Â Â Â Â  (c) Except as provided in subsection (5)(a) of this section or paragraph (b) of this subsection, a person must have specific informed consent from an individual to use a DNA sample or genetic information of the individual obtained on or after June 25, 2001, for genetic research.

Â Â Â Â Â  (8) Except as otherwise allowed by rule of the Department of Human Services, if DNA samples or genetic information obtained for either clinical or research purposes is used in research, a person may not recontact the individual or the individualÂs physician by using research information that is identifiable or coded. The Department of Human Services shall adopt by rule criteria for recontacting an individual or an individualÂs physician. In adopting the criteria, the department shall consider the recommendations of national organizations such as those created by executive order by the President of the United States and the recommendations of the Advisory Committee on Genetic Privacy and Research.

Â Â Â Â Â  (9) The requirements for consent to, or notification of, obtaining a DNA sample or genetic information for genetic research are governed by the provisions of ORS 192.531 to 192.549 and the administrative rules that were in effect on the effective date of the institutional review boardÂs most recent approval of the study. [2001 c.588 Â§6; 2003 c.333 Â§5; 2005 c.678 Â§6]

Â Â Â Â Â  Note: The amendments to 192.547 by section 6, chapter 678, Oregon Laws 2005, become operative July 1, 2006. See section 9, chapter 678, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  192.547. (1)(a) The Department of Human Services shall adopt rules for conducting research using DNA samples, genetic testing and genetic information. Rules establishing minimum research standards shall conform to the Federal Policy for the Protection of Human Subjects, 45 C.F.R. 46, that is current at the time the rules are adopted. The rules may be changed from time to time as may be necessary.

Â Â Â Â Â  (b) The rules adopted by the Department of Human Services shall address the operation and appointment of institutional review boards. The rules shall conform to the compositional and operational standards for such boards contained in the Federal Policy for the Protection of Human Subjects that is current at the time the rules are adopted. The rules must require that research conducted under paragraph (a) of this subsection be conducted with the approval of the institutional review board.

Â Â Â Â Â  (c) Persons proposing to conduct anonymous research or genetic research that is otherwise thought to be exempt from review must obtain from an institutional review board prior to conducting such research a determination that the proposed research is exempt from review.

Â Â Â Â Â  (2) A person proposing to conduct research under subsection (1) of this section, including anonymous research, must disclose to the institutional review board the proposed use of DNA samples, genetic testing or genetic information.

Â Â Â Â Â  (3) The Department of Human Services shall adopt rules requiring that all institutional review boards operating under subsection (1)(b) of this section register with the department. The Advisory Committee on Genetic Privacy and Research shall use the registry to educate institutional review boards about the purposes and requirements of the genetic privacy statutes and administrative rules relating to genetic research.

Â Â Â Â Â  (4) The Department of Human Services shall consult with the Advisory Committee on Genetic Privacy and Research before adopting the rules required under subsections (1) and (3) of this section, including rules identifying those parts of the Federal Policy for the Protection of Human Subjects that are applicable to this section.

Â Â Â Â Â  (5) Genetic research in which the DNA sample or genetic information is coded shall satisfy the following requirements:

Â Â Â Â Â  (a) The subject has granted informed consent for the specific research project or has consented to genetic research generally.

Â Â Â Â Â  (b) The research has been approved by an institutional review board after disclosure by the investigator to the board of risks associated with the coding.

Â Â Â Â Â  (c) The code is:

Â Â Â Â Â  (A) Not derived from individual identifiers;

Â Â Â Â Â  (B) Kept securely and separately from the DNA samples and genetic information; and

Â Â Â Â Â  (C) Not accessible to the investigator unless specifically approved by the institutional review board.

Â Â Â Â Â  (d) Data is stored securely in password protected electronic files or by other means with access limited to necessary personnel.

Â Â Â Â Â  (e) The data is limited to elements required for analysis and meets the criteria in 45 C.F.R 164.514(e) for a limited data set.

Â Â Â Â Â  (f) The investigator is a party to the data use agreement as provided by 45 C.F.R. 164.514(e) for limited data set recipients.

Â Â Â Â Â  (6) Research conducted in accordance with this section is rebuttably presumed to comply with ORS 192.535 and 192.539.

Â Â Â Â Â  (7) In cases in which informed consent is required by either ORS 192.535 or the Federal Policy for the Protection of Human Subjects, samples collected before June 25, 2001, with blanket informed consent for research may be used for genetic research without specific informed consent, but samples obtained after June 25, 2001, must have specific informed consent from the individual for genetic research.

Â Â Â Â Â  (8) Except as otherwise allowed by rule of the Department of Human Services, if DNA samples or genetic information obtained for either clinical or research purposes is used in research, a person may not recontact the individual or the individualÂs physician by using research information that is identifiable or coded. The Department of Human Services shall adopt by rule criteria for recontacting an individual or an individualÂs physician. In adopting the criteria, the department shall consider the recommendations of national organizations such as those created by executive order by the President of the United States and the recommendations of the Advisory Committee on Genetic Privacy and Research.

Â Â Â Â Â  (9) The requirements for consent to, or notification of, obtaining a DNA sample or genetic information for genetic research are governed by the provisions of ORS 192.531 to 192.549 and the administrative rules that were in effect on the effective date of the institutional review boardÂs most recent approval of the study.

Â Â Â Â Â  Note: See second note under 192.531.

Â Â Â Â Â  192.549 Advisory Committee on Genetic Privacy and Research. (1) The Advisory Committee on Genetic Privacy and Research is established consisting of 15 members. The President of the Senate and the Speaker of the House of Representatives shall each appoint one member and one alternate. The Director of Human Services shall appoint one representative and one alternate from each of the following categories:

Â Â Â Â Â  (a) Academic institutions involved in genetic research;

Â Â Â Â Â  (b) Physicians licensed under ORS chapter 677;

Â Â Â Â Â  (c) Voluntary organizations involved in the development of public policy on issues related to genetic privacy;

Â Â Â Â Â  (d) Hospitals;

Â Â Â Â Â  (e) The Department of Human Services;

Â Â Â Â Â  (f) The Department of Consumer and Business Services;

Â Â Â Â Â  (g) Health care service contractors involved in genetic and health services research;

Â Â Â Â Â  (h) The biosciences industry;

Â Â Â Â Â  (i) The pharmaceutical industry;

Â Â Â Â Â  (j) Health care consumers;

Â Â Â Â Â  (k) Organizations advocating for privacy of medical information;

Â Â Â Â Â  (L) Public members of institutional review boards; and

Â Â Â Â Â  (m) Organizations or individuals promoting public education about genetic research and genetic privacy and public involvement in policymaking related to genetic research and genetic privacy.

Â Â Â Â Â  (2) Organizations and individuals representing the categories listed in subsection (1) of this section may recommend nominees for membership on the advisory committee to the President, the Speaker and the director.

Â Â Â Â Â  (3) Members and alternate members of the advisory committee serve two-year terms and may be reappointed.

Â Â Â Â Â  (4) Members and alternate members of the advisory committee serve at the pleasure of the appointing entity.

Â Â Â Â Â  (5) The Department of Human Services shall provide staff for the advisory committee.

Â Â Â Â Â  (6) The advisory committee shall report biennially to the Legislative Assembly in the manner provided by ORS 192.245. The report shall include the activities and the results of any studies conducted by the advisory committee. The advisory committee may make any recommendations for legislative changes deemed necessary by the advisory committee.

Â Â Â Â Â  (7) The advisory committee shall study the use and disclosure of genetic information and shall develop and refine a legal framework that defines the rights of individuals whose DNA samples and genetic information are collected, stored, analyzed and disclosed.

Â Â Â Â Â  (8) The advisory committee shall create opportunities for public education on the scientific, legal and ethical development within the fields of genetic privacy and research. The advisory committee shall also elicit public input on these matters. The advisory committee shall make reasonable efforts to obtain public input that is representative of the diversity of opinion on this subject. The advisory committeeÂs recommendations to the Legislative Assembly shall take into consideration public concerns and values related to these matters. [2001 c.588 Â§7; 2003 c.333 Â§6]

Â Â Â Â Â  Note: See second note under 192.531.

PRIVATE FINANCIAL RECORDS

Â Â Â Â Â  192.550 Definitions for ORS 192.550 to 192.595. As used in ORS 192.550 to 192.595:

Â Â Â Â Â  (1) ÂCustomerÂ means any person, partnership, limited partnership, corporation, trust or other legal entity, who or which is transacting or has transacted business with a financial institution, or who or which is using or has used the services of such an institution, or for whom or which a financial institution has acted or is acting as a fiduciary.

Â Â Â Â Â  (2) ÂFinancial institutionÂ means:

Â Â Â Â Â  (a) A Âfinancial institutionÂ as defined in ORS 706.008; or

Â Â Â Â Â  (b) A Âtrust companyÂ as defined in ORS 706.008.

Â Â Â Â Â  (3) ÂFinancial recordsÂ means any original written or electronic document, any copy of the document, or any information contained in the document, held by or in the custody of a financial institution, when the document, copy or information is identifiable as pertaining to one or more customers of such an institution.

Â Â Â Â Â  (4) ÂLocal agencyÂ means every county, city, school district, municipal organization, district, political subdivision; or any board, commission or agency thereof; or any other local public agency; and every officer, agent or employee thereof.

Â Â Â Â Â  (5) ÂState agencyÂ means every state office, department, division, bureau, board or commission or other state agency, including the Legislative Assembly and every officer, agent or employee thereof.

Â Â Â Â Â  (6) ÂSummons or subpoenaÂ means an administrative summons or administrative subpoena issued by any state or local agency, or a judicial subpoena or subpoena duces tecum. [1977 c.517 Â§1; 1985 c.762 Â§180; 1987 c.373 Â§24; 1987 c.414 Â§146; 1997 c.631 Â§422; 2003 c.803 Â§9; 2005 c.130 Â§1]

Â Â Â Â Â  192.555 Disclosure of financial records prohibited; exceptions. (1) Except as provided in ORS 192.557, 192.559, 192.560, 192.565, 192.570 and 192.585 or as required by ORS 25.643 and 25.646 and the Uniform Disposition of Unclaimed Property Act, ORS 98.302 to 98.436 and 98.992:

Â Â Â Â Â  (a) No financial institution shall provide any financial records of any customer to a state or local agency.

Â Â Â Â Â  (b) No state or local agency shall request or receive from a financial institution any financial records of customers.

Â Â Â Â Â  (2) Subsection (1) of this section shall not preclude a financial institution, in its discretion, from initiating contact with, and thereafter communicating with and disclosing customer financial records to:

Â Â Â Â Â  (a) Appropriate state or local agencies concerning any suspected violation of the law.

Â Â Â Â Â  (b) The office of the State Treasurer if the records relate to state investments in commercial mortgages involving the customer. The records and the information contained therein are public records but shall be exempt from disclosure under ORS 192.410 to 192.505 unless the public interest in disclosure clearly outweighs the public interest in confidentiality. However, the following records in the office shall remain open to public inspection:

Â Â Â Â Â  (A) The contract or promissory note establishing a directly held residential or commercial mortgage and information identifying collateral;

Â Â Â Â Â  (B) Any copy the office retains of the underlying mortgage note in which the office purchases a participation interest; and

Â Â Â Â Â  (C) Any information showing that a directly held loan is in default.

Â Â Â Â Â  (c) An appropriate state or local agency in connection with any business relationship or transaction between the financial institution and the customer, if the disclosure is made in the ordinary course of business of the financial institution and will further the legitimate business interests of the customer or the financial institution.

Â Â Â Â Â  (3) Nothing in ORS 192.550 to 192.595 prohibits any of the following:

Â Â Â Â Â  (a) The dissemination of any financial information which is not identified with, or identifiable as being derived from, the financial records of a particular customer.

Â Â Â Â Â  (b) The examination by, or disclosure to, the Department of Consumer and Business Services of financial records which relate solely to the exercise of its supervisory function. The scope of the departmentÂs supervisory function shall be determined by reference to statutes which grant authority to examine, audit, or require reports of financial records or financial institutions.

Â Â Â Â Â  (c) The furnishing to the Department of Revenue of information by the financial institution, whether acting as principal or agent, as required by ORS 314.360.

Â Â Â Â Â  (d) Compliance with the provisions of ORS 708A.655, 722.660 or 723.844.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, a financial institution may:

Â Â Â Â Â  (a) Enter into an agreement with the Oregon State Bar that requires the financial institution to make reports to the Oregon State Bar whenever a properly payable instrument is presented for payment out of an attorney trust account that contains insufficient funds, whether or not the instrument is honored by the financial institution; and

Â Â Â Â Â  (b) Submit reports to the Oregon State Bar concerning instruments presented for payment out of an attorney trust account under a trust account overdraft notification program established under ORS 9.132. [1977 c.517 Â§Â§2, 8 (1); 1985 c.565 Â§24; 1987 c.373 Â§25; 1987 c.438 Â§4; 1993 c.131 Â§3; 1993 c.274 Â§1; 1993 c.695 Â§1; 1997 c.142 Â§1; 1999 c.80 Â§68; 1999 c.506 Â§5]

Â Â Â Â Â  192.557 Disclosure to Department of Human Services; procedure; limitations. (1) Upon the request of the Department of Human Services and the receipt of the certification required under subsection (2) of this section, a financial institution shall advise whether a person has one or more accounts with the financial institution, and if so, the balance on deposit in each such account on the date this information is provided.

Â Â Â Â Â  (2) In requesting information under subsection (1) of this section, the department shall specify the name and Social Security number of the person upon whom the account information is sought, and shall certify to the financial institution in writing, signed by an agent of the department:

Â Â Â Â Â  (a) That the person upon whom account information is sought is an applicant for or recipient of public assistance, as described in ORS 411.010 to 411.116; and

Â Â Â Â Â  (b) That the department has authorization from the person for release of the account information.

Â Â Â Â Â  (3) Any financial institution supplying account information under ORS 192.550 to 192.557 and 411.632 shall be reimbursed for actual costs incurred.

Â Â Â Â Â  (4) No financial institution that supplies account information to the department pursuant to this section shall be liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of account information under this section.

Â Â Â Â Â  (5) Each financial institution that is requested to supply account information under this section may specify to the department that requests for account information and responses from the financial institution shall be submitted in written, tape or electronic format. A reasonable time shall be provided the financial institution for response.

Â Â Â Â Â  (6) The department shall seek account information under this section only with respect to persons who are applicants for or recipients of public assistance as described in ORS 411.010 to 411.116. [1987 c.438 Â§2; 1999 c.80 Â§69; 2003 c.73 Â§59]

Â Â Â Â Â  192.559 Disclosure to state court; procedure; limitations. (1) Upon the request of a state court and the receipt of the certification required under subsection (2) of this section, a financial institution shall advise whether a person has one or more accounts with the financial institution and, if so, the balance on deposit in each such account on the date this information is provided and a record of the accountÂs activity for at least the prior 30 days, which may include the current and previous account statement period.

Â Â Â Â Â  (2) In requesting information under subsection (1) of this section, the state court shall specify the name and Social Security number of the person about whom the account information is sought, and shall certify to the financial institution in writing, signed by an agent of the state court, that the person about whom account information is sought has requested appointed counsel or that appointed counsel has been provided for the person. In addition, the state court shall forward to the financial institution a certification signed by the person about whom account information is sought that authorizes the release of the account information.

Â Â Â Â Â  (3) Any financial institution supplying account information under this section shall be reimbursed for reasonable costs incurred.

Â Â Â Â Â  (4) No financial institution that supplies account information to a state court pursuant to this section is liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of account information under this section.

Â Â Â Â Â  (5) Each financial institution that is requested to supply account information under this section may specify to the state court that requests for account information and responses from the financial institution shall be submitted in written, tape or electronic format. The financial institution shall respond to the request within three business days.

Â Â Â Â Â  (6) The state court may seek account information only with respect to persons who have requested appointed counsel or who have had counsel appointed by the court. [1991 c.825 Â§2; 1993 c.274 Â§2; 2001 c.962 Â§82]

Â Â Â Â Â  192.560 Authorization by customer for disclosure. (1) A financial institution may disclose financial records of a customer to a state or local agency, and such an agency may request and receive such records, when the customer has authorized such disclosure as provided in this section.

Â Â Â Â Â  (2) The authorization of disclosure shall:

Â Â Â Â Â  (a) Be in writing, signed and dated by the customer;

Â Â Â Â Â  (b) Identify with particularity the records authorized to be disclosed;

Â Â Â Â Â  (c) Name the agency to whom disclosure is authorized;

Â Â Â Â Â  (d) Contain notice to the customer that the customer may revoke such authorization at any time in writing; and

Â Â Â Â Â  (e) Inform the customer as to the reason for such request and disclosure.

Â Â Â Â Â  (3) No financial institution shall require a customer to sign an authorization for disclosure as a condition of doing business with such institution. [1977 c.517 Â§3]

Â Â Â Â Â  192.565 Disclosure under summons or subpoena; procedure. (1) A financial institution may disclose financial records of a customer to a state or local agency, and a state or local agency may request and receive such records, pursuant to a lawful summons or subpoena, served upon the financial institution, as provided in this section or ORS chapter 25.

Â Â Â Â Â  (2) The state or local agency issuing such summons or subpoena shall make personal service of a copy of it upon the customer.

Â Â Â Â Â  (3) The summons or subpoena shall name the agency issuing it, and shall specify the statutory authority under which the financial records are being obtained.

Â Â Â Â Â  (4) The summons or subpoena shall state that service of a copy thereof has been made upon the customer, and shall state the date upon which service was accomplished.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a financial institution shall not disclose the financial records of a customer to a state or local agency, in response to a summons or subpoena served upon it, for a period of 10 days following service of a copy thereof upon the customer, unless the customer has consented to earlier disclosure. If the customer moves to quash such summons or subpoena, and the financial institution receives written notice of such action from the customer, all within 10 days following the date upon which a copy of the summons or subpoena was served upon the customer, the financial institution shall not disclose the financial records of said customer pursuant to said summons or subpoena unless:

Â Â Â Â Â  (a) The customer thereafter consents in writing to the disclosure; or

Â Â Â Â Â  (b) A court orders disclosure of the financial records to the state or local agency, pursuant to the summons or subpoena.

Â Â Â Â Â  (6) Pursuant to the issuance of a summons or subpoena, a state or local agency may petition the court, and the court, upon a showing of reasonable cause to believe that a law subject to the jurisdiction of the petitioning agency has been or is about to be violated, may order that service upon the customer pursuant to subsection (2) of this section, information concerning such service required by subsection (4) of this section, and the 10-day period provided for in subsection (5) of this section be waived or shortened.

Â Â Â Â Â  (7) Where the court grants such petition, a copy of the court order granting the same shall be attached to the summons or subpoena, and shall therewith be served upon the financial institution.

Â Â Â Â Â  (8) The provisions of subsections (2) to (7) of this section do not apply to subpoenas issued pursuant to ORS chapter 25. [1977 c.517 Â§4; 1999 c.80 Â§30]

Â Â Â Â Â  192.570 Disclosure under search warrant. (1) A financial institution may disclose financial records of a customer to a state or local agency, and a state or local agency may request and receive such records, pursuant to a lawful search warrant, as provided in this section.

Â Â Â Â Â  (2) The content of the search warrant shall conform to the requirements of ORS 133.565.

Â Â Â Â Â  (3) The state or local agency seeking financial records shall make personal service of the search warrant upon the financial institution in the manner provided by law for service of a subpoena.

Â Â Â Â Â  (4) Disclosure of financial records may occur as soon as the warrant is served upon the financial institution. [1977 c.517 Â§5]

Â Â Â Â Â  192.575 Liability of financial institution for disclosure. (1) Nothing in ORS 192.550 to 192.595 shall require a financial institution to inquire or determine that those seeking disclosure have duly complied with the requirements set forth in ORS 192.550 to 192.595, provided only that the customer authorization, summons, subpoena or search warrant served upon or delivered to a financial institution pursuant to ORS 192.560, 192.565 or 192.570 shows compliance on its face.

Â Â Â Â Â  (2) A financial institution which in good faith reliance refuses to disclose financial records of a customer upon the prohibitions of ORS 192.550 to 192.595, shall not be liable to its customer, to a state or local agency, or to any person for any loss or damage caused in whole or in part by such refusal.

Â Â Â Â Â  (3) Financial institutions shall not be required to notify their customers concerning the receipt by them of requests from state or local agencies for disclosures of financial records of such customers. However, except as otherwise provided in ORS 192.550 to 192.595, nothing in ORS 192.550 to 192.595 shall preclude financial institutions from giving such notice to customers. A court may order a financial institution to withhold notification to a customer of the receipt of a summons, subpoena or search warrant when the court finds that notice to the customer would impede the investigation being conducted by the state or local agency.

Â Â Â Â Â  (4) Financial institutions that participate in a trust account overdraft notification program established under ORS 9.132 are not liable to a lawyer or law firm on the attorney trust account, to a beneficiary of the trust account or to the Oregon State Bar for loss or damage caused in whole or in part by that participation or arising in any way out of that participation.

Â Â Â Â Â  (5) A financial institution shall not be liable to any person for any loss, damage or injury arising out of or in any way pertaining to the release of information pursuant to ORS 192.555 (2)(a). [1977 c.517 Â§6; 1993 c.131 Â§4; 1995 c.666 Â§28]

Â Â Â Â Â  192.580 Time for compliance; reimbursement; exceptions. (1) A financial institution shall have a reasonable period of time in which to comply with any proper customer authorization, summons, subpoena or search warrant permitting or seeking disclosure of financial records. For the purposes of this section, a Âreasonable period of timeÂ shall in no case be less than 10 days from the date upon which the financial institution receives or is served with a customer authorization, summons, subpoena or search warrant. However, in all cases in which disclosure is sought pursuant to ORS 192.565, the reasonable period of time shall be not less than 20 days.

Â Â Â Â Â  (2) Before making disclosures, a financial institution may require that the requesting state or local agency reimburse the financial institution for the reasonable costs incurred by the financial institution in the course of compliance. These costs include, but are not limited to, personnel costs, reproduction costs and travel expenses. The following charges shall be considered reasonable costs:

Â Â Â Â Â  (a) Personnel costs, $30 per hour per person, computed on the basis of $7.50 per quarter hour or fraction thereof, for time expended by personnel of the financial institution in searching, locating, retrieving, copying and transporting or conveying the requested material to the place of examination.

Â Â Â Â Â  (b) Reproduction costs, $1 per page, including copies produced by reader and printer reproduction processes. Photographs, films and other materials shall be reimbursed at actual costs.

Â Â Â Â Â  (c) Travel expenses, 50 cents per mile, plus other actual costs, necessary to transport personnel to locate and retrieve the information required or requested and to convey the required or requested material to the place of examination.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section do not apply in the case of records subpoenaed by a prosecuting attorney as evidence of the crimes of negotiating a bad check under ORS 165.065, forgery under ORS 165.007 and 165.013, theft by deception by means of a bad check under ORS 164.085, fraudulent use of a credit card under ORS 165.055, identity theft under ORS 165.800 or racketeering activity under ORS 166.720 or of an offense listed in ORS 137.700. [1977 c.517 Â§7; 1985 c.797 Â§4; 1987 c.482 Â§1; 2001 c.247 Â§1; 2003 c.14 Â§94]

Â Â Â Â Â  192.585 Procedure for disclosure to law enforcement agency. (1) When a police or sheriffÂs department or district attorneyÂs office in this state requests account information from a financial institution to assist in a criminal investigation, the financial institution shall supply a statement setting forth the requested account information with respect to a customer account specified by the police or sheriffÂs department or district attorneyÂs office, for a period of up to three months prior to and three months following the date of occurrence of the account transaction giving rise to the criminal investigation. The disclosure statement required under this subsection may include only account information as defined in subsection (2) of this section. The police or sheriffÂs department or district attorneyÂs office requesting the information shall, within 24 hours of making the request, confirm the request in a written or electronic message delivered or mailed to the financial institution, setting forth the nature of the account information sought, the time period for which account information is sought, and that the information has been requested pursuant to a criminal investigation.

Â Â Â Â Â  (2) As used in this section, Âaccount informationÂ means, whether or not the financial institution has an account under a particular customerÂs name, the number of customer account items dishonored or which created overdrafts, dollar volume of dishonored items and items which when paid created overdrafts, a statement explaining any credit arrangement between the financial institution and the customer to pay overdrafts, dates and amounts of deposits and debits to a customerÂs account, copies of deposit slips and deposited items, the account balance on such dates, a copy of the customerÂs signature card and the dates the account opened or closed. [1977 c.517 Â§8(2),(3); 2005 c.130 Â§2]

Â Â Â Â Â  192.587 Charges for participation in attorney trust account overdraft notification program. Financial institutions that participate in an attorney trust account overdraft notification program established under ORS 9.132 may charge attorneys or law firms who have trust accounts with the financial institution for the reasonable costs incurred by the financial institution by reason of that participation. [1993 c.131 Â§6]

Â Â Â Â Â  192.590 Civil liability for violation of ORS 192.550 to 192.595; attorney fees; status of evidence obtained in violation. (1) Any customer who suffers any ascertainable loss as a result of a willful violation of ORS 192.550 to 192.595 by any person, may bring an individual action in an appropriate court to recover actual damages or $1,000, whichever is greater.

Â Â Â Â Â  (2) Any customer who suffers any ascertainable loss as a result of a negligent violation of ORS 192.550 to 192.595 by any person, may bring an individual action in an appropriate court to recover actual damages.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (b) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action under this section.

Â Â Â Â Â  (4) An action to enforce any provision of ORS 192.550 to 192.595 must be commenced within two years after the date on which the violation occurred.

Â Â Â Â Â  (5) Evidence obtained in violation of ORS 192.550 to 192.595 is inadmissible in any proceeding. [1977 c.517 Â§9; 1981 c.897 Â§41; 1995 c.696 Â§18]

Â Â Â Â Â  192.595 Severability. If any provision of ORS 192.550 to 192.595 or the application thereof to any person or circumstance is held invalid for any reason, such invalidity shall not affect any other provision or application of ORS 192.550 to 192.595 which can remain in effect without the invalid provision or application, and to this end the provisions of ORS 192.550 to 192.595 are severable. [1977 c.517 Â§10]

PUBLIC MEETINGS

Â Â Â Â Â  192.610 Definitions for ORS 192.610 to 192.690. As used in ORS 192.610 to 192.690:

Â Â Â Â Â  (1) ÂDecisionÂ means any determination, action, vote or final disposition upon a motion, proposal, resolution, order, ordinance or measure on which a vote of a governing body is required, at any meeting at which a quorum is present.

Â Â Â Â Â  (2) ÂExecutive sessionÂ means any meeting or part of a meeting of a governing body which is closed to certain persons for deliberation on certain matters.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the members of any public body which consists of two or more members, with the authority to make decisions for or recommendations to a public body on policy or administration.

Â Â Â Â Â  (4) ÂPublic bodyÂ means the state, any regional council, county, city or district, or any municipal or public corporation, or any board, department, commission, council, bureau, committee or subcommittee or advisory group or any other agency thereof.

Â Â Â Â Â  (5) ÂMeetingÂ means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter. ÂMeetingÂ does not include any on-site inspection of any project or program. ÂMeetingÂ also does not include the attendance of members of a governing body at any national, regional or state association to which the public body or the members belong. [1973 c.172 Â§2; 1979 c.644 Â§1]

Â Â Â Â Â  192.620 Policy. The Oregon form of government requires an informed public aware of the deliberations and decisions of governing bodies and the information upon which such decisions were made. It is the intent of ORS 192.610 to 192.690 that decisions of governing bodies be arrived at openly. [1973 c.172 Â§1]

Â Â Â Â Â  192.630 Meetings of governing body to be open to public; location of meetings; accommodation for individuals with disability; interpreters. (1) All meetings of the governing body of a public body shall be open to the public and all persons shall be permitted to attend any meeting except as otherwise provided by ORS 192.610 to 192.690.

Â Â Â Â Â  (2) A quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.

Â Â Â Â Â  (3) A governing body may not hold a meeting at any place where discrimination on the basis of race, creed, color, sex, age, national origin or disability is practiced. However, the fact that organizations with restricted membership hold meetings at the place does not restrict its use by a public body if use of the place by a restricted membership organization is not the primary purpose of the place or its predominate use.

Â Â Â Â Â  (4) Meetings of the governing body of a public body shall be held within the geographic boundaries over which the public body has jurisdiction, or at the administrative headquarters of the public body or at the other nearest practical location. Training sessions may be held outside the jurisdiction as long as no deliberations toward a decision are involved. A joint meeting of two or more governing bodies or of one or more governing bodies and the elected officials of one or more federally recognized Oregon Indian tribes shall be held within the geographic boundaries over which one of the participating public bodies or one of the Oregon Indian tribes has jurisdiction or at the nearest practical location. Meetings may be held in locations other than those described in this subsection in the event of an actual emergency necessitating immediate action.

Â Â Â Â Â  (5)(a) It is discrimination on the basis of disability for a governing body of a public body to meet in a place inaccessible to the disabled, or, upon request of a deaf or hard-of-hearing person, to fail to make a good faith effort to have an interpreter for deaf or hard-of-hearing persons provided at a regularly scheduled meeting. The sole remedy for discrimination on the basis of disability shall be as provided in ORS 192.680.

Â Â Â Â Â  (b) The person requesting the interpreter shall give the governing body at least 48 hoursÂ notice of the request for an interpreter, shall provide the name of the requester, sign language preference and any other relevant information the governing body may request.

Â Â Â Â Â  (c) If a meeting is held upon less than 48 hoursÂ notice, reasonable effort shall be made to have an interpreter present, but the requirement for an interpreter does not apply to emergency meetings.

Â Â Â Â Â  (d) If certification of interpreters occurs under state or federal law, the Department of Human Services or other state or local agency shall try to refer only certified interpreters to governing bodies for purposes of this subsection.

Â Â Â Â Â  (e) As used in this subsection, Âgood faith effortÂ includes, but is not limited to, contacting the department or other state or local agency that maintains a list of qualified interpreters and arranging for the referral of one or more such persons to provide interpreter services. [1973 c.172 Â§3; 1979 c.644 Â§2; 1989 c.1019 Â§1; 1995 c.626 Â§1; 2003 c.14 Â§95; 2005 c.663 Â§12]

Â Â Â Â Â  192.640 Public notice required; special notice for executive sessions, special or emergency meetings. (1) The governing body of a public body shall provide for and give public notice, reasonably calculated to give actual notice to interested persons including news media which have requested notice, of the time and place for holding regular meetings. The notice shall also include a list of the principal subjects anticipated to be considered at the meeting, but this requirement shall not limit the ability of a governing body to consider additional subjects.

Â Â Â Â Â  (2) If an executive session only will be held, the notice shall be given to the members of the governing body, to the general public and to news media which have requested notice, stating the specific provision of law authorizing the executive session.

Â Â Â Â Â  (3) No special meeting shall be held without at least 24 hoursÂ notice to the members of the governing body, the news media which have requested notice and the general public. In case of an actual emergency, a meeting may be held upon such notice as is appropriate to the circumstances, but the minutes for such a meeting shall describe the emergency justifying less than 24 hoursÂ notice. [1973 c.172 Â§4; 1979 c.644 Â§3; 1981 c.182 Â§1]

Â Â Â Â Â  192.650 Recording or written minutes required; content; fees. (1) The governing body of a public body shall provide for the sound, video or digital recording or the taking of written minutes of all its meetings. Neither a full transcript nor a full recording of the meeting is required, except as otherwise provided by law, but the written minutes or recording must give a true reflection of the matters discussed at the meeting and the views of the participants. All minutes or recordings shall be available to the public within a reasonable time after the meeting, and shall include at least the following information:

Â Â Â Â Â  (a) All members of the governing body present;

Â Â Â Â Â  (b) All motions, proposals, resolutions, orders, ordinances and measures proposed and their disposition;

Â Â Â Â Â  (c) The results of all votes and, except for public bodies consisting of more than 25 members unless requested by a member of that body, the vote of each member by name;

Â Â Â Â Â  (d) The substance of any discussion on any matter; and

Â Â Â Â Â  (e) Subject to ORS 192.410 to 192.505 relating to public records, a reference to any document discussed at the meeting.

Â Â Â Â Â  (2) Minutes of executive sessions shall be kept in accordance with subsection (1) of this section. However, the minutes of a hearing held under ORS 332.061 shall contain only the material not excluded under ORS 332.061 (2). Instead of written minutes, a record of any executive session may be kept in the form of a sound or video tape or digital recording, which need not be transcribed unless otherwise provided by law. If the disclosure of certain material is inconsistent with the purpose for which a meeting under ORS 192.660 is authorized to be held, that material may be excluded from disclosure. However, excluded materials are authorized to be examined privately by a court in any legal action and the court shall determine their admissibility.

Â Â Â Â Â  (3) A reference in minutes or a recording to a document discussed at a meeting of a governing body of a public body does not affect the status of the document under ORS 192.410 to 192.505.

Â Â Â Â Â  (4) A public body may charge a person a fee under ORS 192.440 for the preparation of a transcript from a recording. [1973 c.172 Â§5; 1975 c.664 Â§1; 1979 c.644 Â§4; 1999 c.59 Â§44; 2003 c.803 Â§14]

Â Â Â Â Â  192.660 Executive sessions permitted on certain matters; procedures; news media representativesÂ attendance; limits. (1) ORS 192.610 to 192.690 do not prevent the governing body of a public body from holding executive session during a regular, special or emergency meeting, after the presiding officer has identified the authorization under ORS 192.610 to 192.690 for holding the executive session.

Â Â Â Â Â  (2) The governing body of a public body may hold an executive session:

Â Â Â Â Â  (a) To consider the employment of a public officer, employee, staff member or individual agent.

Â Â Â Â Â  (b) To consider the dismissal or disciplining of, or to hear complaints or charges brought against, a public officer, employee, staff member or individual agent who does not request an open hearing.

Â Â Â Â Â  (c) To consider matters pertaining to the function of the medical staff of a public hospital licensed pursuant to ORS 441.015 to 441.063, 441.085, 441.087 and 441.990 (3) including, but not limited to, all clinical committees, executive, credentials, utilization review, peer review committees and all other matters relating to medical competency in the hospital.

Â Â Â Â Â  (d) To conduct deliberations with persons designated by the governing body to carry on labor negotiations.

Â Â Â Â Â  (e) To conduct deliberations with persons designated by the governing body to negotiate real property transactions.

Â Â Â Â Â  (f) To consider information or records that are exempt by law from public inspection.

Â Â Â Â Â  (g) To consider preliminary negotiations involving matters of trade or commerce in which the governing body is in competition with governing bodies in other states or nations.

Â Â Â Â Â  (h) To consult with counsel concerning the legal rights and duties of a public body with regard to current litigation or litigation likely to be filed.

Â Â Â Â Â  (i) To review and evaluate the employment-related performance of the chief executive officer of any public body, a public officer, employee or staff member who does not request an open hearing.

Â Â Â Â Â  (j) To carry on negotiations under ORS chapter 293 with private persons or businesses regarding proposed acquisition, exchange or liquidation of public investments.

Â Â Â Â Â  (k) If the governing body is a health professional regulatory board, to consider information obtained as part of an investigation of licensee or applicant conduct.

Â Â Â Â Â  (L) If the governing body is the State Landscape Architect Board, or an advisory committee to the board, to consider information obtained as part of an investigation of registrant or applicant conduct.

Â Â Â Â Â  (m) To discuss information about review or approval of programs relating to the security of any of the following:

Â Â Â Â Â  (A) A nuclear-powered thermal power plant or nuclear installation.

Â Â Â Â Â  (B) Transportation of radioactive material derived from or destined for a nuclear-fueled thermal power plant or nuclear installation.

Â Â Â Â Â  (C) Generation, storage or conveyance of:

Â Â Â Â Â  (i) Electricity;

Â Â Â Â Â  (ii) Gas in liquefied or gaseous form;

Â Â Â Â Â  (iii) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

Â Â Â Â Â  (iv) Petroleum products;

Â Â Â Â Â  (v) Sewage; or

Â Â Â Â Â  (vi) Water.

Â Â Â Â Â  (D) Telecommunication systems, including cellular, wireless or radio systems.

Â Â Â Â Â  (E) Data transmissions by whatever means provided.

Â Â Â Â Â  (3) Labor negotiations shall be conducted in open meetings unless negotiators for both sides request that negotiations be conducted in executive session. Labor negotiations conducted in executive session are not subject to the notification requirements of ORS 192.640.

Â Â Â Â Â  (4) Representatives of the news media shall be allowed to attend executive sessions other than those held under subsection (2)(d) of this section relating to labor negotiations or executive session held pursuant to ORS 332.061 (2) but the governing body may require that specified information be undisclosed.

Â Â Â Â Â  (5) When a governing body convenes an executive session under subsection (2)(h) of this section relating to conferring with counsel on current litigation or litigation likely to be filed, the governing body shall bar any member of the news media from attending the executive session if the member of the news media is a party to the litigation or is an employee, agent or contractor of a news media organization that is a party to the litigation.

Â Â Â Â Â  (6) No executive session may be held for the purpose of taking any final action or making any final decision.

Â Â Â Â Â  (7) The exception granted by subsection (2)(a) of this section does not apply to:

Â Â Â Â Â  (a) The filling of a vacancy in an elective office.

Â Â Â Â Â  (b) The filling of a vacancy on any public committee, commission or other advisory group.

Â Â Â Â Â  (c) The consideration of general employment policies.

Â Â Â Â Â  (d) The employment of the chief executive officer, other public officers, employees and staff members of a public body unless:

Â Â Â Â Â  (A) The public body has advertised the vacancy;

Â Â Â Â Â  (B) The public body has adopted regular hiring procedures;

Â Â Â Â Â  (C) In the case of an officer, the public has had the opportunity to comment on the employment of the officer; and

Â Â Â Â Â  (D) In the case of a chief executive officer, the governing body has adopted hiring standards, criteria and policy directives in meetings open to the public in which the public has had the opportunity to comment on the standards, criteria and policy directives.

Â Â Â Â Â  (8) A governing body may not use an executive session for purposes of evaluating a chief executive officer or other officer, employee or staff member to conduct a general evaluation of an agency goal, objective or operation or any directive to personnel concerning agency goals, objectives, operations or programs.

Â Â Â Â Â  (9) Notwithstanding subsections (2) and (6) of this section and ORS 192.650:

Â Â Â Â Â  (a) ORS 676.175 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of licensee or applicant conduct investigated by a health professional regulatory board.

Â Â Â Â Â  (b) ORS 671.338 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of registrant or applicant conduct investigated by the State Landscape Architect Board or an advisory committee to the board. [1973 c.172 Â§6; 1975 c.664 Â§2; 1979 c.644 Â§5; 1981 c.302 Â§1; 1983 c.453 Â§1; 1985 c.657 Â§2; 1995 c.779 Â§1; 1997 c.173 Â§1; 1997 c.594 Â§1; 1997 c.791 Â§9; 2001 c.950 Â§10; 2003 c.524 Â§4; 2005 c.22 Â§134]

Â Â Â Â Â  192.670 Meetings by means of telephonic or electronic communication. (1) Any meeting, including an executive session, of a governing body of a public body which is held through the use of telephone or other electronic communication shall be conducted in accordance with ORS 192.610 to 192.690.

Â Â Â Â Â  (2) When telephone or other electronic means of communication is used and the meeting is not an executive session, the governing body of the public body shall make available to the public at least one place where the public can listen to the communication at the time it occurs by means of speakers or other devices. The place provided may be a place where no member of the governing body of the public body is present. [1973 c.172 Â§7; 1979 c.361 Â§1]

Â Â Â Â Â  192.680 Enforcement of ORS 192.610 to 192.690; effect of violation on validity of decision of governing body; liability of members. (1) A decision made by a governing body of a public body in violation of ORS 192.610 to 192.690 shall be voidable. The decision shall not be voided if the governing body of the public body reinstates the decision while in compliance with ORS 192.610 to 192.690. A decision that is reinstated is effective from the date of its initial adoption.

Â Â Â Â Â  (2) Any person affected by a decision of a governing body of a public body may commence a suit in the circuit court for the county in which the governing body ordinarily meets, for the purpose of requiring compliance with, or the prevention of violations of ORS 192.610 to 192.690, by members of the governing body, or to determine the applicability of ORS 192.610 to 192.690 to matters or decisions of the governing body.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, if the court finds that the public body made a decision while in violation of ORS 192.610 to 192.690, the court shall void the decision of the governing body if the court finds that the violation was the result of intentional disregard of the law or willful misconduct by a quorum of the members of the governing body, unless other equitable relief is available. The court may order such equitable relief as it deems appropriate in the circumstances. The court may order payment to a successful plaintiff in a suit brought under this section of reasonable attorney fees at trial and on appeal, by the governing body, or public body of which it is a part or to which it reports.

Â Â Â Â Â  (4) If the court makes a finding that a violation of ORS 192.610 to 192.690 has occurred under subsection (2) of this section and that the violation is the result of willful misconduct by any member or members of the governing body, that member or members shall be jointly and severally liable to the governing body or the public body of which it is a part for the amount paid by the body under subsection (3) of this section.

Â Â Â Â Â  (5) Any suit brought under subsection (2) of this section must be commenced within 60 days following the date that the decision becomes public record.

Â Â Â Â Â  (6) The provisions of this section shall be the exclusive remedy for an alleged violation of ORS 192.610 to 192.690. [1973 c.172 Â§8; 1975 c.664 Â§3; 1979 c.644 Â§6; 1981 c.897 Â§42; 1983 c.453 Â§2; 1989 c.544 Â§1]

Â Â Â Â Â  192.685 Additional enforcement of alleged violations of ORS 192.660. (1) Notwithstanding ORS 192.680, complaints of violations of ORS 192.660 alleged to have been committed by public officials may be made to the Oregon Government Standards and Practices Commission for review and investigation as provided by ORS 244.260 and for possible imposition of civil penalties as provided by ORS 244.350.

Â Â Â Â Â  (2) The commission may interview witnesses, review minutes and other records and may obtain and consider any other information pertaining to executive sessions of the governing body of a public body for purposes of determining whether a violation of ORS 192.660 occurred. Information related to an executive session conducted for a purpose authorized by ORS 192.660 shall be made available to the Oregon Government Standards and Practices Commission for its investigation but shall be excluded from public disclosure.

Â Â Â Â Â  (3) If the commission chooses not to pursue a complaint of a violation brought under subsection (1) of this section at any time before conclusion of a contested case hearing, the public official against whom the complaint was brought may be entitled to reimbursement of reasonable costs and attorney fees by the public body to which the officialÂs governing body has authority to make recommendations or for which the officialÂs governing body has authority to make decisions. [1993 c.743 Â§28]

Â Â Â Â Â  192.690 Exceptions to ORS 192.610 to 192.690. (1) ORS 192.610 to 192.690 do not apply to the deliberations of the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board, state agencies conducting hearings on contested cases in accordance with the provisions of ORS chapter 183, the review by the WorkersÂ Compensation Board or the Employment Appeals Board of similar hearings on contested cases, meetings of the state lawyers assistance committee operating under the provisions of ORS 9.568, meetings of the personal and practice management assistance committees operating under the provisions of ORS 9.568, the county multidisciplinary child abuse teams required to review child abuse cases in accordance with the provisions of ORS 418.747, the child fatality review teams required to review child fatalities in accordance with the provisions of ORS 418.785, the peer review committees in accordance with the provisions of ORS 441.055, mediation conducted under ORS 36.250 to 36.270, any judicial proceeding, meetings of the Oregon Health and Science University Board of Directors or its designated committee regarding candidates for the position of president of the university or regarding sensitive business, financial or commercial matters of the university not customarily provided to competitors related to financings, mergers, acquisitions or joint ventures or related to the sale or other disposition of, or substantial change in use of, significant real or personal property, or related to health system strategies, or to Oregon Health and Science University faculty or staff committee meetings.

Â Â Â Â Â  (2) Because of the grave risk to public health and safety that would be posed by misappropriation or misapplication of information considered during such review and approval, ORS 192.610 to 192.690 shall not apply to review and approval of security programs by the Energy Facility Siting Council pursuant to ORS 469.530. [1973 c.172 Â§9; 1975 c.606 Â§41b; 1977 c.380 Â§19; 1981 c.354 Â§3; 1983 c.617 Â§4; 1987 c.850 Â§3; 1989 c.6 Â§18; 1989 c.967 Â§Â§12,14; 1991 c.451 Â§3; 1993 c.18 Â§33; 1993 c.318 Â§Â§3,4; 1995 c.36 Â§Â§1,2; 1995 c.162 Â§Â§62b,62c; 1999 c.59 Â§Â§45a,46a; 1999 c.155 Â§4; 1999 c.171 Â§Â§4,5; 1999 c.291 Â§Â§25,26; 2005 c.347 Â§5; 2005 c.562 Â§23]

Â Â Â Â Â  192.695 Prima facie evidence of violation required of plaintiff. In any suit commenced under ORS 192.680 (2), the plaintiff shall be required to present prima facie evidence of a violation of ORS 192.610 to 192.690 before the governing body shall be required to prove that its acts in deliberating toward a decision complied with the law. When a plaintiff presents prima facie evidence of a violation of the open meetings law, the burden to prove that the provisions of ORS 192.610 to 192.690 were complied with shall be on the governing body. [1981 c.892 Â§97d; 1989 c.544 Â§3]

Â Â Â Â Â  Note: 192.695 was added to and made a part of ORS chapter 192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.710 Smoking in public meetings prohibited. (1) No person shall smoke or carry any lighted smoking instrument in a room where a public meeting is being held or is to continue after a recess. For purposes of this subsection, a public meeting is being held from the time the agenda or meeting notice indicates the meeting is to commence regardless of the time it actually commences.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂPublic meetingÂ means any regular or special public meeting or hearing of a public body to exercise or advise in the exercise of any power of government in buildings or rooms rented, leased or owned by the State of Oregon or by any county, city or other political subdivision in the state regardless of whether a quorum is present or is required.

Â Â Â Â Â  (b) ÂPublic bodyÂ means the state or any department, agency, board or commission of the state or any county, city or other political subdivision in the state.

Â Â Â Â Â  (c) ÂSmoking instrumentÂ means any cigar, cigarette, pipe or other smoking equipment. [1973 c.168 Â§1; 1979 c.262 Â§1]

FINANCIAL INSTITUTION

RECORD DISCLOSURES

Â Â Â Â Â  192.800 Definitions for ORS 192.800 to 192.810. As used in this section and ORS 192.805 and 192.810:

Â Â Â Â Â  (1) ÂCustomerÂ means any person who or which is transacting or has transacted business with a financial institution, or who or which is using or has used the services of such an institution, or for whom or which a financial institution has acted or is acting as a fiduciary.

Â Â Â Â Â  (2) ÂFinancial institutionÂ means a financial institution or a trust company, as those terms are defined in ORS 706.008.

Â Â Â Â Â  (3) ÂFinancial recordsÂ means any original written or electronic document, any copy of the document, or any information contained in the document, held by or in the custody of a financial institution, when the document, copy or information is identifiable as pertaining to one or more customers of the financial institution.

Â Â Â Â Â  (4) ÂSubpoenaÂ means a judicial subpoena or subpoena duces tecum. [1985 c.797 Â§1; 1997 c.631 Â§423; 2005 c.130 Â§3]

Â Â Â Â Â  192.805 Reimbursement required prior to disclosure; charges. Before producing any documents or making any disclosures, a financial institution may require the requesting person who caused the subpoena to be issued to reimburse the financial institution for the reasonable costs incurred by the financial institution in the course of compliance. These costs shall include but are not limited to personnel costs, reproduction costs and travel expenses. The following charges shall be considered reasonable costs:

Â Â Â Â Â  (1) Personnel costs, $30 per hour per person, computed on the basis of $7.50 per quarter hour or fraction thereof, for time expended by personnel of the financial institution in searching, locating, retrieving, copying and transporting or conveying the requested material to the place of examination.

Â Â Â Â Â  (2) Reproduction costs, $1 per page, including copies produced by reader and printer reproduction processes. Photographs, films and other materials shall be reimbursed at actual cost.

Â Â Â Â Â  (3) Travel expenses, 50 cents per mile, plus other actual costs, necessary to transport personnel to locate and retrieve the information required or requested and to convey the required or requested material to the place of examination. [1985 c.797 Â§2; 1989 c.309 Â§1; 2001 c.247 Â§2]

Â Â Â Â Â  192.810 Applicability of ORS 192.805. ORS 192.805 does not apply to any subpoena issued by or on behalf of a state agency or local agency subject to the provisions of ORS 192.550 to 192.595, or if the financial institution is a named party to litigation that is the basis for issuance of the subpoena. [1985 c.797 Â§3; 1989 c.309 Â§2]

ADDRESS CONFIDENTIALITY PROGRAM

Â Â Â Â Â  192.820 Definitions for ORS 192.820 to 192.868. As used in ORS 192.820 to 192.868:

Â Â Â Â Â  (1) ÂActual addressÂ means a residential, work or school street address of an individual specified on the application of the individual to be a program participant.

Â Â Â Â Â  (2) ÂAddress Confidentiality ProgramÂ means the program established under ORS 192.822.

Â Â Â Â Â  (3) ÂApplication assistantÂ means an employee of or a volunteer serving a public or private entity designated by the Attorney General under ORS 192.854 to assist individuals with applications to participate in the Address Confidentiality Program.

Â Â Â Â Â  (4) ÂProgram participantÂ means an individual accepted into the Address Confidentiality Program under ORS 192.820 to 192.868.

Â Â Â Â Â  (5) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (6) ÂPublic recordÂ has the meaning given that term in ORS 192.410.

Â Â Â Â Â  (7) ÂSubstitute addressÂ means an address designated by the Attorney General under the Address Confidentiality Program.

Â Â Â Â Â  (8) ÂVictim of domestic violenceÂ means:

Â Â Â Â Â  (a) An individual against whom domestic violence has been committed, as defined in ORS 135.230, 181.610, 411.117 or 657.176;

Â Â Â Â Â  (b) An individual who has been a victim of abuse, as defined in ORS 107.705; or

Â Â Â Â Â  (c) Any other individual designated a victim of domestic violence by the Attorney General by rule.

Â Â Â Â Â  (9) ÂVictim of a sexual offenseÂ means:

Â Â Â Â Â  (a) An individual against whom a sexual offense has been committed, as described in ORS 163.305 to 163.467, 163.427, 163.466 or 163.525; or

Â Â Â Â Â  (b) Any other individual designated by the Attorney General by rule.

Â Â Â Â Â  (10) ÂVictim of stalkingÂ means:

Â Â Â Â Â  (a) An individual against whom stalking has been committed, as described in ORS 163.732; or

Â Â Â Â Â  (b) Any other individual designated by the Attorney General by rule. [2005 c.821 Â§1]

Â Â Â Â Â  Note: ORS 192,820 to 192.865 become operative January 1, 2007. See section 18, chapter 821, Oregon Laws 2005.

Â Â Â Â Â  Note: 192.820 to 192.868 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.822 Address Confidentiality Program; substitute addresses. (1) The Address Confidentiality Program is established in the Department of Justice to:

Â Â Â Â Â  (a) Protect the confidentiality of the actual address of a victim of domestic violence, a sexual offense or stalking; and

Â Â Â Â Â  (b) Prevent assailants or potential assailants of the victim from finding the victim through public records.

Â Â Â Â Â  (2) The Attorney General shall designate a substitute address for a program participant and act as the agent of the program participant for purposes of service of all legal process in this state and receiving and forwarding first-class, certified or registered mail.

Â Â Â Â Â  (3) The Attorney General is not required to forward any packages or mail other than first-class, certified or registered mail to the program participant.

Â Â Â Â Â  (4) The Attorney General is not required to track or otherwise maintain records of any mail received on behalf of a program participant unless the mail is certified or registered. [2005 c.821 Â§2]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.825 [1997 c.566 Â§1; 2001 c.535 Â§31; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.826 Application for participation in program; certification of participation; authorization card; rules. (1) Any of the following individuals with the assistance of an application assistant may file an application with the Attorney General to participate in the Address Confidentiality Program:

Â Â Â Â Â  (a) An adult individual.

Â Â Â Â Â  (b) A parent or guardian acting on behalf of a minor when the minor resides with the parent or guardian.

Â Â Â Â Â  (c) A guardian acting on behalf of an incapacitated individual.

Â Â Â Â Â  (2) The application must be dated, signed and verified by the applicant and the application assistant who assisted in the preparation of the application.

Â Â Â Â Â  (3) The application must contain all of the following:

Â Â Â Â Â  (a) A statement by the applicant that the applicant or the applicantÂs child or ward is a victim of domestic violence, a sexual offense or stalking and that the applicant fears for the applicantÂs safety or the safety of the applicantÂs child or ward.

Â Â Â Â Â  (b) Evidence that the applicant or the applicantÂs child or ward is a victim of domestic violence, a sexual offense or stalking. This evidence may include any of the following:

Â Â Â Â Â  (A) Law enforcement, court or other federal, state or local government records or files;

Â Â Â Â Â  (B) Documentation from a public or private entity that provides assistance to victims of domestic violence, a sexual offense or stalking if the applicant or the applicantÂs child or ward is an alleged victim of domestic violence, a sexual offense or stalking;

Â Â Â Â Â  (C) Documentation from a religious, medical or other professional from whom the applicant has sought assistance in dealing with the alleged domestic violence, sexual offense or stalking; or

Â Â Â Â Â  (D) Other forms of evidence as determined by the Attorney General by rule.

Â Â Â Â Â  (c) A statement by the applicant that disclosure of the actual address of the applicant would endanger the safety of the applicant or the safety of the applicantÂs child or ward.

Â Â Â Â Â  (d) A statement by the applicant that the applicant:

Â Â Â Â Â  (A) Resides at a location in this state that is not known by assailants or potential assailants of the applicant or the applicantÂs child or ward; and

Â Â Â Â Â  (B) Will not disclose the location to assailants or potential assailants of the applicant or the applicantÂs child or ward while the applicant is a program participant.

Â Â Â Â Â  (e) Written consent permitting the Attorney General to act as an agent for the applicant for the service of all legal process in this state and the receipt of first-class, certified or registered mail.

Â Â Â Â Â  (f) The mailing address and telephone number at which the Attorney General can contact the applicant.

Â Â Â Â Â  (g) The actual address that the applicant requests not be disclosed by the Attorney General that directly relates to the increased risk of the applicant or the applicantÂs child or ward as a victim of domestic violence, sexual offense or stalking.

Â Â Â Â Â  (h) A sworn statement by the applicant that to the best of the applicantÂs knowledge the information contained in the application is true.

Â Â Â Â Â  (i) A recommendation by an application assistant that the applicant be a participant in the Address Confidentiality Program.

Â Â Â Â Â  (4) Upon the filing of a properly completed application and upon approval by the Attorney General, the Attorney General shall certify the applicant as a program participant.

Â Â Â Â Â  (5) Upon certification, the Attorney General shall issue an Address Confidentiality Program authorization card to the program participant. The Address Confidentiality Program authorization card is valid as long as the program participant remains certified under the program.

Â Â Â Â Â  (6) The term of certification shall be for a period of time determined by the Attorney General by rule, unless prior to the end of the period one of the following occurs:

Â Â Â Â Â  (a) The program participant withdraws the certification by filing with the Attorney General a request for withdrawal signed by the program participant and acknowledged in writing by a notary public or an application assistant; or

Â Â Â Â Â  (b) The Attorney General cancels the certification under ORS 192.834.

Â Â Â Â Â  (7) A program participant may renew the certification by filing an application for renewal with the Attorney General at least 30 days prior to expiration of the current certification. [2005 c.821 Â§3]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.828 Prohibitions; civil penalty. (1) An applicant for participation in the Address Confidentiality Program or a program participant may not:

Â Â Â Â Â  (a) Falsely attest in an initial application or an application for renewal that disclosure of the actual address of the applicant would endanger the safety of the applicant or the safety of the applicantÂs child or ward; or

Â Â Â Â Â  (b) Knowingly provide false information in an initial application or an application for renewal.

Â Â Â Â Â  (2) If after an investigation, the Attorney General finds that a violation of subsection (1) of this section has occurred, the Attorney General may impose a civil penalty as provided in ORS 183.745 in an amount not to exceed $500. [2005 c.821 Â§4]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.830 [1997 c.566 Â§2; 2001 c.535 Â§32; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.832 Notice of change in name, address or telephone number. (1) A program participant shall notify the Attorney General within 30 days after the program participant has obtained a legal name change by providing the Attorney General with a certified copy of any judgment or order evidencing the change or any other documentation the Attorney General considers sufficient evidence of the name change.

Â Â Â Â Â  (2) A program participant shall notify the Attorney General of a change in actual address or telephone number from the actual address or telephone number listed on the application of the program participant within 10 days after the change occurs. [2005 c.821 Â§5]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.834 Cancellation of certification. (1) The Attorney General shall cancel the certification of a program participant if:

Â Â Â Â Â  (a) The Attorney General determines that the program participant violated ORS 192.828;

Â Â Â Â Â  (b) The Attorney General determines that the program participant violated ORS 192.832; or

Â Â Â Â Â  (c) Subject to ORS 192.832 (2), first class, certified or registered mail forwarded to the program participant by the Attorney General is returned as undeliverable.

Â Â Â Â Â  (2) The Attorney General shall send notice of cancellation to the program participant setting out the reasons for the cancellation and setting out the rights and duties of the program participant.

Â Â Â Â Â  (3) A program participant has 30 days to appeal the cancellation decision under procedures adopted by the Attorney General by rule. A cancellation of certification under this section is not considered an order as defined in ORS 183.310 and is not subject to judicial review under ORS 183.480.

Â Â Â Â Â  (4) An individual whose certification as a program participant is cancelled under this section shall notify persons and public bodies using the substitute address as the address of the program participant that the substitute address is no longer the address to be used by public bodies as described in ORS 192.836. [2005 c.821 Â§6]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.835 [1997 c.566 Â§3; 1999 c.59 Â§48; 1999 c.718 Â§1; 2001 c.535 Â§33; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.836 Use of substitute address; waiver of requirement. (1)(a) A program participant may request that public bodies use the substitute address designated by the Attorney General as the address of the program participant in any ongoing actions or proceedings or when creating a new public record.

Â Â Â Â Â  (b) A public body is not responsible for requesting that departments, divisions, affiliates or other organizational units of the public body or other public bodies use the substitute address designated by the Attorney General as the address of the program participant.

Â Â Â Â Â  (c) Unless requested by the program participant, when the actual address of a program participant is contained in a public record that is filed with the public body, the public body is not responsible for modifying the public record to contain the substitute address designated by the Attorney General.

Â Â Â Â Â  (d) The Attorney General is not responsible for making requests under this subsection.

Â Â Â Â Â  (2) Except as provided in this section, when a program participant submits a current and valid Address Confidentiality Program authorization card to a public body, the public body shall accept the substitute address on the authorization card as the address of the program participant when creating a new public record. Upon the request of the program participant, the public body shall use the substitute address on the authorization card in any ongoing actions or proceedings.

Â Â Â Â Â  (3) A public body may request a waiver from the requirements of the Address Confidentiality Program by submitting a waiver request to the Attorney General. The waiver request shall be in writing and include:

Â Â Â Â Â  (a) An explanation of why the public body cannot meet its statutory or administrative obligations by possessing or using the substitute address; and

Â Â Â Â Â  (b) An affirmation that if the Attorney General accepts the waiver, the public body will only use the actual address of the program participant for those statutory or administrative purposes included in the waiver request.

Â Â Â Â Â  (4) The Attorney General shall accept or deny a waiver request from a public body in writing and include a statement of specific reasons for acceptance or denial. An acceptance or denial made under this subsection is not considered an order as defined in ORS 183.310 and is not subject to judicial review under ORS 183.480. [2005 c.821 Â§7]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.840 [1997 c.566 Â§4; repealed by 2001 c.535 Â§36]

Â Â Â Â Â  192.842 Use of actual or substitute address in specified circumstances. (1) A county clerk shall use the actual address of a program participant for voter registration purposes. Except as provided in ORS 192.820 to 192.868, the county clerk may not disclose the actual address.

Â Â Â Â Â  (2) A county clerk shall use the substitute address of the program participant for purposes of mailing a ballot to an elector under ORS 254.470.

Â Â Â Â Â  (3) A school district shall use the actual address of a program participant for any purpose related to admission or assignment. The school district shall take such measures as necessary to protect the confidentiality of the actual address of the program participant. Student records created under ORS 326.565 and 326.580 shall use the substitute address of the program participant.

Â Â Â Â Â  (4) A county clerk shall accept the substitute address of the program participant as the address of the applicant for the purpose of issuing a marriage license under ORS 106.041. [2005 c.821 Â§8]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.844 Prohibition on disclosure of actual address or telephone number by public body. Except as provided in ORS 192.820 to 192.868, a public body that has received a request from a program participant under ORS 192.836 may not disclose the actual address or telephone number of the program participant. [2005 c.821 Â§9]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.845 [1997 c.566 Â§5; 1999 c.718 Â§2; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.848 When Attorney General may disclose actual address or telephone number. (1) The Attorney General may not disclose the actual address or telephone number of a program participant, except under the following circumstances:

Â Â Â Â Â  (a) Upon request by a federal, state or local law enforcement agency or district attorney for official use only;

Â Â Â Â Â  (b) Pursuant to a court order;

Â Â Â Â Â  (c) Upon request by a public body for a statutory or administrative purpose described in ORS 192.836; or

Â Â Â Â Â  (d) Where the program participant is required to disclose the actual address of the program participant as part of a registration for sex offenders as required under ORS 181.598 and 181.599.

Â Â Â Â Â  (2) A person to whom an actual address or telephone number of a program participant has been disclosed pursuant to a court order may not disclose the actual address or telephone number to any other person unless permitted to do so by order of the court.

Â Â Â Â Â  (3) The Attorney General shall notify a program participant within one business day after the Attorney General discloses an actual address under subsection (1)(b) or (c) of this section.

Â Â Â Â Â  (4) Upon request by a public body, the Attorney General may verify whether or not a person is a program participant when the verification is for official use only. [2005 c.821 Â§10]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.850 [1997 c.566 Â§6; 2001 c.535 Â§34; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.852 Prohibition on obtaining actual address or telephone number; prohibition on disclosure by employee of public body. (1) A person may not attempt to obtain or obtain the actual address or telephone number of a program participant from the Attorney General or a public body through fraud or misrepresentation.

Â Â Â Â Â  (2) Except as provided in ORS 192.820 to 192.868 or federal law, an employee of a public body may not intentionally disclose the actual address or telephone number of a program participant to a person known to the employee to be prohibited from receiving the actual address or telephone number of the program participant. This subsection applies only when an employee obtains the actual address or telephone number of the program participant during the performance of the official duties of the employee and, at the time of disclosure, the employee has specific knowledge that the actual address or telephone number disclosed belongs to a program participant. [2005 c.821 Â§11]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.854 Application assistants; application assistance not legal advice. (1) The Attorney General may designate employees of or volunteers serving public or private entities that provide counseling and shelter services to victims of domestic violence, sexual offense or stalking as application assistants to assist individuals applying to participate in the Address Confidentiality Program.

Â Â Â Â Â  (2) Any assistance rendered to applicants for participation in the Address Confidentiality Program by the Attorney General or an application assistant is not considered legal advice. [2005 c.821 Â§12]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.855 [1997 c.566 Â§7; repealed by 2001 c.535 Â§36]

Â Â Â Â Â  192.856 Additional response time for notice or other paper. Notwithstanding any other law and the Oregon Rules of Civil Procedure, whenever a program participant has the right or is required to do some act or take some proceedings within a prescribed period of 10 days or less after the service of a notice or other paper upon the program participant and the notice or paper is served by mail pursuant to ORS 192.820 to 192.868, five days shall be added to the prescribed period. [2005 c.821 Â§13]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.858 Disclosures to participants. The Attorney General shall disclose in writing to a program participant prior to certification:

Â Â Â Â Â  (1) The rights and obligations of the program participant under ORS 192.820 to 192.868; and

Â Â Â Â Â  (2) The term of certification as determined by the Attorney General under ORS 192.826. [2005 c.821 Â§14]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.860 Rules. The Attorney General may adopt rules the Attorney General considers necessary to carry out the provisions of ORS 192.820 to 192.868. [2005 c.821 Â§15]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.865 Criminal penalty. Violation of ORS 192.852 is a Class C misdemeanor. [2005 c.821 Â§16]

Â Â Â Â Â  Note: See notes under 192.820.

Â Â Â Â Â  192.868 Grants, donations and gifts. (1) The Department of Justice may seek, solicit, receive and administer monetary grants, donations and gifts to establish and operate the Address Confidentiality Program.

Â Â Â Â Â  (2) All moneys received by the department under subsection (1) of this section shall be deposited in the Department of Justice Operating Account created in ORS 180.180. Amounts deposited under this section are continuously appropriated to the department to carry out the provisions of ORS 192.820 to 192.868. [2005 c.821 Â§17]

Â Â Â Â Â  Note: See second note under 192.820.

PENALTIES

Â Â Â Â Â  192.990 Penalties. Violation of ORS 192.710 (1) is a violation punishable by a fine of $10. [1973 c.168 Â§2]

_______________



Chapter 193

Chapter 193 Â Legal Notices

2005 EDITION

LEGAL NOTICES

MISCELLANEOUS MATTERS

NEWSPAPER PUBLICATION

193.010Â Â Â Â  Definitions for ORS 193.010 and 193.020

193.020Â Â Â Â  Newspaper in which public notice may be published

193.030Â Â Â Â  Newspaper in which district legal advertisements and notices may be published

193.040Â Â Â Â  Publication on weekdays in daily paper

193.050Â Â Â Â  Notice by telegraph

193.060Â Â Â Â  Computation of publication time

193.070Â Â Â Â  Proof of publication

193.080Â Â Â Â  Filing affidavit of publication; original or copy as evidence

193.090Â Â Â Â  Compensation for publication

193.100Â Â Â Â  Payment for newspaper publication of state laws or notices

RADIO AND TELEVISION BROADCASTS

193.310Â Â Â Â  Definitions for ORS 193.310 to 193.360

193.320Â Â Â Â  Radio and television broadcasts as supplement to newspaper publication

193.330Â Â Â Â  Reference to candidate for public office prohibited; transcript available to public

193.340Â Â Â Â  Proof of broadcast

193.350Â Â Â Â  Selection of broadcast stations

193.360Â Â Â Â  Payment for broadcasts authorized by state officer

NEWSPAPER PUBLICATION

Â Â Â Â Â  193.010 Definitions for ORS 193.010 and 193.020. As used in this section and in ORS 193.020:

Â Â Â Â Â  (1) ÂBona fide subscriberÂ means a person who has been a paid subscriber for an uninterrupted period of 12 months, such subscription in no case to be over six months in arrears.

Â Â Â Â Â  (2) ÂNewspaperÂ means a newspaper of general circulation, published in the English language for the dissemination of local or transmitted news or for the dissemination of legal news, made up of at least four pages of at least five columns each, with type matter of a depth of at least 14 inches, or, if smaller pages, then comprising an equivalent amount of type matter, which has bona fide subscribers representing more than half of the total distribution of copies circulated, or distribution verified by an independent circulation auditing firm, and which has been established and regularly and uninterruptedly published at least once a week during a period of at least 12 consecutive months immediately preceding the first publication of the public notice. Interrupted publication because of labor-management disputes, fire, flood or the elements for a period not to exceed 120 days, either before or after a newspaper is qualified for publication of public notices, shall not affect such qualification. [Amended by 1979 c.760 Â§1; subsection (1) renumbered 174.104 in 1999]

Â Â Â Â Â  193.020 Newspaper in which public notice may be published. (1) Any public notice of any description, the publication of which is now or hereafter required by law, shall be published in any newspaper, as defined in ORS 193.010, which is published within the county, city of which any part lies within that county, city, district or other jurisdiction where the action, suit or other proceeding is pending, or is to be commenced or had, or in which the legal publication is required to be given.

Â Â Â Â Â  (2) If publication in only one newspaper is required by law, and if more than one newspaper fulfills the requirements of subsection (1) of this section, the public notice shall be published in that newspaper which the moving party considers best suited to give actual notice. However, nothing in this subsection prohibits the publication in more than one newspaper if desired by the moving party.

Â Â Â Â Â  (3) If no newspaper is published within the county, city, district or jurisdiction where the action, suit or other proceeding is pending, or is to be commenced or had, or in which the legal publication is required to be given, public notice shall be published in:

Â Â Â Â Â  (a) The newspaper published nearest to such county, city, district or jurisdiction; or

Â Â Â Â Â  (b) Any publication that is published in such county, city, district or jurisdiction and that satisfies all the requirements for being a newspaper except that it is published less than once a week but not less than once a month.

Â Â Â Â Â  (4) If more than one newspaper or publication fulfills the requirements of subsection (3) of this section, the public notice shall be published in that newspaper or publication which the moving party considers most effective for providing actual notice. [Amended by 1963 c.432 Â§1; 1979 c.760 Â§2; 1983 c.831 Â§1]

Â Â Â Â Â  193.030 Newspaper in which district legal advertisements and notices may be published. Legal advertisements and notices for irrigation districts and road districts, the publication of which is now required by law, shall be published in a newspaper within the district; and if there is no newspaper in the district, in the newspaper nearest to the district affected. [Amended by 1973 c.57 Â§3]

Â Â Â Â Â  193.040 Publication on weekdays in daily paper. Where publication of any form of notice for successive or consecutive days in a daily paper is provided for by statute, the publication of such notice on weekdays is a full compliance with such statute.

Â Â Â Â Â  193.050 Notice by telegraph. Whenever any notice, information or intelligence, written or otherwise, is required to be given, the same may be given by telegraph. The dispatch containing the same shall be delivered to the person entitled thereto, or to the agent or attorney of the person. Notice by telegraph is actual notice.

Â Â Â Â Â  193.060 Computation of publication time. The time for the publication of legal notices shall be computed so as to exclude the first day of publication and to include the day on which the act or event of which notice is given is to happen, or which completes the full period required for publication.

Â Â Â Â Â  193.070 Proof of publication. Proof of publication of a document or notice required by law, or by an order of a court or judge, to be published in a newspaper, may be made by the affidavit of the owner, editor, publisher, manager or advertising manager of the newspaper or the principal clerk of any of them, or the printer or the foreman of the printer, showing the same. The affidavit may be in substantially the form set forth in ORCP 7 F(2)(b) and shall have annexed a copy of the document or notice. [Amended by 1979 c.284 Â§122]

Â Â Â Â Â  193.080 Filing affidavit of publication; original or copy as evidence. If an affidavit of publication is made in an action, suit or proceeding pending in a court, it may be filed with the clerk thereof; if not so made, it may be filed with the county clerk of the county where the newspaper is printed. In either case, the original affidavit, or if the same is filed with the clerk, a copy thereof, duly certified, is primary evidence of the facts stated therein. [Amended by 1993 c.223 Â§6]

Â Â Â Â Â  193.090 Compensation for publication. (1) The compensation for the publication of all public notices which are now or hereafter required by law to be published shall be at a rate not to exceed that published by a newspaper as its open display advertising rate, that is, the per column inch rate charged local advertisers not under contract to a newspaper for a fixed rate or minimum quantity of advertising. However, a newspaper shall grant its customary discounts or contractual rates to the county, city, district or other jurisdiction which fulfills the requirements necessary to qualify for the discounts or contractual rates.

Â Â Â Â Â  (2) The published size of all public notices shall be determined by the person authorizing publication of the public notice, but shall be designed to afford the public reasonable ease in reading the information contained therein. Any public notice which must be typeset by the newspaper shall be in a type size no smaller than that used by that newspaper in its regular classified advertising columns, with spacing between lines and copy blocks commensurate with similar type matter. [Amended by 1963 c.576 Â§36; 1963 c.623 Â§1; 1971 c.295 Â§1; 1979 c.760 Â§3]

Â Â Â Â Â  193.095 [1967 c.283 Â§7; repealed by 1979 c.760 Â§4]

Â Â Â Â Â  193.100 Payment for newspaper publication of state laws or notices. When any law or notice is published in any newspaper of this state, by virtue of any law authorizing any state officer to direct such publication at the expense of the state, all charges for such publication shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer therefor, specifying the account upon which the warrant is drawn. The treasurer shall pay the same in like manner as other appropriations are paid. [Amended by 1983 c.740 Â§47]

Â Â Â Â Â  193.110 [Repealed by 1957 c.356 Â§1]

RADIO AND TELEVISION BROADCASTS

Â Â Â Â Â  193.310 Definitions for ORS 193.310 to 193.360. As used in ORS 193.310 to 193.360, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBroadcastÂ means the transmission of information by means of radio or television facilities.

Â Â Â Â Â  (2) ÂNoticeÂ means any notice that is required by law to be published.

Â Â Â Â Â  (3) ÂStationÂ means any radio or television station licensed for commercial operation by the Federal Communications Commission. [1967 c.63 Â§1; 1979 c.190 Â§401]

Â Â Â Â Â  193.320 Radio and television broadcasts as supplement to newspaper publication. (1) Any state or other public officer who is required by law to publish any notice may supplement publication thereof by causing such notice or a concise summary or description thereof to be broadcast at such times and with such frequency as the public officer determines suitable when, in the judgment of the public officer, the public interest is served thereby.

Â Â Â Â Â  (2) Notices by political subdivisions of this state, cities, municipal and quasi-municipal corporations, special districts and other public agencies shall be made only by stations whose primary broadcast coverage encompasses the county or counties in which the notice is required to be given. [1967 c.63 Â§3]

Â Â Â Â Â  193.330 Reference to candidate for public office prohibited; transcript available to public. (1) In the broadcast of the notice or material under ORS 193.310 to 193.360 and 251.295, no reference by name to any person who is a candidate for elective public office at the time of the broadcast shall be made.

Â Â Â Â Â  (2) Each station that broadcasts any notice or material under ORS 193.310 to 193.360 and 251.295 shall retain at its office a copy or transcription of the text of the notice or material as broadcast for a period of six months after the broadcast. The copy or transcript shall be available for public inspection at reasonable times. [1967 c.63 Â§4]

Â Â Â Â Â  193.340 Proof of broadcast. Proof of publication of the notice or other material under ORS 193.310 to 193.360 and 251.295 shall be by affidavit of the owner, manager, assistant manager or program director of the station, in substantially the following form:

______________________________________________________________________________

AFFIDAVIT OF BROADCAST

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _____, being first duly sworn, depose and say that I am the owner, manager, assistant manager or program director of station_____, a radio (television) station broadcasting from _____ in the aforesaid county and state; that the notice (or other material) described as _____ was broadcast on the following days: (here set forth dates and times when the same was broadcast).

Â Â Â Â Â  ________

Â Â Â Â Â  Subscribed and sworn to before me _____ (Month) ___ (Day), 2___.

________

Notary Public for Oregon

Â Â Â Â Â  My commission expires: ______

______________________________________________________________________________ [1967 c.63 Â§5]

Â Â Â Â Â  193.350 Selection of broadcast stations. All public officials performing functions under ORS 193.310 to 193.360 and 255.510 shall select stations that best assure effective publicity for the notice or material being broadcast, based on the nature of the notice or material being broadcast. [1967 c.63 Â§6]

Â Â Â Â Â  193.360 Payment for broadcasts authorized by state officer. When any broadcast is made by order of a state officer where publication of the same notice is made at the expense of the state, all charges for the broadcast shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer therefor, specifying the account upon which the warrant is drawn. The treasurer shall pay the amount in the same manner as other amounts owed by the state are paid. [1967 c.63 Â§7; 1983 c.740 Â§48]

_______________



Chapter 194

Chapter 194 Â Notaries Public

2005 EDITION

NOTARIES PUBLIC

MISCELLANEOUS MATTERS

NOTARIES PUBLIC

(Definitions)

194.005Â Â Â Â  Definitions for ORS 194.005 to 194.200

(Appointment and Commission)

194.010Â Â Â Â  Appointment of notary public; Certificate of Authorization; office may be nonlucrative; functions not official duties; rules

194.012Â Â Â Â  Term of office

194.014Â Â Â Â  Application for appointment and commission

194.020Â Â Â Â  Fee for application

194.022Â Â Â Â  Qualifications; written examination; education course

194.024Â Â Â Â  Investigation of applicant; consent

194.028Â Â Â Â  Notary public education courses; rules

194.031Â Â Â Â  Notarial seal; exception for notarization of certain plats; filing of sample imprint; replacement seal; rules

194.040Â Â Â Â  Record of appointments and commissions; Secretary of StateÂs power to certify status of notary

194.043Â Â Â Â  Scope of appointment and commission

194.047Â Â Â Â  Change of address

194.052Â Â Â Â  Change of name; fee; rules

194.063Â Â Â Â  Application for new commission; resignation

(Commercial Paper)

194.070Â Â Â Â  Protesting commercial paper

194.090Â Â Â Â  Record of protest; effect as evidence

194.100Â Â Â Â  Powers of notary connected with corporation; limitations

194.130Â Â Â Â  Disposition of records on vacancy in office; penalty for failure to properly dispose of records or for destroying or altering records

194.150Â Â Â Â  Recovery of forfeitures

(Duties; Prohibitions)

194.152Â Â Â Â  Journal of notarial acts; rules; disclosure

194.154Â Â Â Â  Disposition of seal and notarial journal upon resignation, revocation or expiration of commission; rules

194.156Â Â Â Â  Disposition of seal and notarial journal upon death of notary; rules

194.158Â Â Â Â  Prohibited acts

194.162Â Â Â Â  Misrepresentation of notarial powers; notice of notarial powers and fees

(Fees for Notarial Acts)

194.164Â Â Â Â  Maximum fees for notarial acts; exception; rules

(Refusal to Appoint; Revocation and Suspension of Commissions)

194.166Â Â Â Â  Grounds for refusal to appoint; revocation or suspension of commission

194.168Â Â Â Â  Hearing on refusal to issue, suspension or revocation of commission

194.200Â Â Â Â  Action for damages or injunction for violation of ORS 194.166; attorney fees and costs; employerÂs liability

(Enforcement)

194.330Â Â Â Â  Attorney General to investigate or prosecute violation; payment of expenses

(Rules)

194.335Â Â Â Â  Rules

UNIFORM LAW ON NOTARIAL ACTS

194.505Â Â Â Â  Definitions for ORS 194.005 to 194.200 and 194.505 to 194.595

194.515Â Â Â Â  Notarial acts

194.525Â Â Â Â  Who may perform notarial acts; acts performed under federal authority

194.535Â Â Â Â  Notarial acts in other jurisdictions of the United States

194.545Â Â Â Â  Notarial acts under federal authority

194.555Â Â Â Â  Foreign notarial acts

194.565Â Â Â Â  Certificate of notarial acts

194.575Â Â Â Â  Short forms

194.578Â Â Â Â  Use of signature stamp by person who is blind or who has disability; rules

194.582Â Â Â Â  Use of electronic signatures; rules

194.585Â Â Â Â  Uniformity of application and construction

194.595Â Â Â Â  Short title

FUNDING

194.700Â Â Â Â  Disposition of moneys

PENALTIES

194.980Â Â Â Â  Civil penalties; factors; notice; hearing; rules

194.985Â Â Â Â  Official Warning to Cease Official Misconduct

194.990Â Â Â Â  Criminal penalties

NOTARIES PUBLIC

(Definitions)

Â Â Â Â Â  194.005 Definitions for ORS 194.005 to 194.200. As used in ORS 194.005 to 194.200:

Â Â Â Â Â  (1) ÂCommercial paperÂ means such instruments as are within the scope of ORS chapter 73, including drafts, checks, certificates of deposit and notes.

Â Â Â Â Â  (2) ÂCommissionÂ means to empower to perform notarial acts and the written authority to perform those acts.

Â Â Â Â Â  (3) ÂGood moral characterÂ means character other than that which reflects moral turpitude and conduct which would cause a reasonable person to have substantial doubts about an individualÂs honesty, fairness and respect for the rights of others and for the laws of the state and the nation. To be relevant to deciding whether a person is of Âgood moral character,Â conduct of questionable good moral character must be rationally connected to the applicantÂs fitness to be a notary public.

Â Â Â Â Â  (4) ÂNotarial actÂ and ÂnotarizationÂ have the meaning given those terms under ORS 194.505.

Â Â Â Â Â  (5) ÂNotarial certificateÂ and ÂcertificateÂ mean the part of, or attachment to, a notarized document for completion by the notary and bearing the notaryÂs signature and official seal.

Â Â Â Â Â  (6) ÂNotarial journalÂ means the journal described under ORS 194.152.

Â Â Â Â Â  (7) ÂNotary publicÂ and ÂnotaryÂ mean any person commissioned to perform notarial acts under ORS 194.005 to 194.200.

Â Â Â Â Â  (8) ÂOfficial misconductÂ means a notaryÂs performance of or failure to perform any act prohibited or mandated respectively by ORS 194.005 to 194.200 or 194.505 to 194.595, or any rule adopted under ORS 194.005 to 194.200 or 194.505 to 194.595, or any other law governing notarization. [1967 c.541 Â§12; 1983 c.393 Â§12a; 1989 c.976 Â§1]

(Appointment and Commission)

Â Â Â Â Â  194.010 Appointment of notary public; Certificate of Authorization; office may be nonlucrative; functions not official duties; rules. (1) Upon application as prescribed under ORS 194.014, the Secretary of State shall appoint and commission individual persons as notaries public.

Â Â Â Â Â  (2) Upon appointment as a notary public, the Secretary of State shall send to the person appointed a notarial commission and a Certificate of Authorization with which the person appointed shall obtain an official seal.

Â Â Â Â Â  (3) The notary public shall retain the commission during the term of appointment.

Â Â Â Â Â  (4)(a) Only upon presentation by the notary public of the Certificate of Authorization is a vendor authorized to provide the notary with the official seal described under ORS 194.031.

Â Â Â Â Â  (b) A vendor of official seals shall make note of the receipt of a Certificate of Authorization by a signature of the vendor or an authorized representative of the vendor upon the Certificate of Authorization.

Â Â Â Â Â  (c) Subject to the procedures set forth under ORS 194.980, any vendor of official seals who furnishes an official seal to any person in violation of paragraph (a) of this subsection may incur a civil penalty in an amount, established by rule of the Secretary of State, that is within the limits set forth under ORS 194.980 (2)(a). Once incurred, the penalty shall be treated in all respects as a civil penalty incurred under ORS 194.980.

Â Â Â Â Â  (5) Each notary public may file with the Secretary of State a statement waiving the fees specified under ORS 194.164 (1); and in such case the office of notary public is considered nonlucrative.

Â Â Â Â Â  (6) The functions of a notary public are not considered official duties under section 1, Article III of the Oregon Constitution. [Amended by 1961 c.498 Â§1; 1967 c.541 Â§1; subsection (2) enacted as 1967 c.541 Â§8; 1975 c.161 Â§3; 1977 c.128 Â§1; 1983 c.393 Â§13; 1985 c.487 Â§1; 1989 c.976 Â§2]

Â Â Â Â Â  194.012 Term of office. The term of office of a notary public is four years commencing with the effective date specified in the notarial commission. A notary public may perform notarial acts during the term of the commission, or until the commission is revoked, but may not perform notarial acts during any period when the commission is suspended. [1989 c.976 Â§6]

Â Â Â Â Â  194.014 Application for appointment and commission. Every individual person, before entering upon the duties of a notary public, shall file with the Secretary of State a completed application for appointment and commission as a notary public. Application shall be made on a form prescribed by the Secretary of State and shall include an oath of office, the legal name and an official signature. Each applicant for appointment and commission as a notary public shall swear, under penalty of perjury, that the answers to all questions on the application are true and complete to the best of the applicantÂs knowledge, and that the applicant is qualified to be appointed and commissioned as a notary public. The application process shall be ordered or arranged so that applications may be readily submitted by mail. [1989 c.976 Â§4]

Â Â Â Â Â  194.020 Fee for application. (1) To defray costs incurred by the Secretary of State to process the application made under ORS 194.014, each applicant for appointment as a notary public shall pay in advance to the Secretary of State a nonrefundable application fee not to exceed $20.

Â Â Â Â Â  (2) Any fee received by the Secretary of State under subsection (1) of this section shall be deposited in the State Treasury and credited to the Operating Account under ORS 56.041, and is in lieu of any fee charged under ORS 177.130. [Amended by 1957 s.s. c.7 Â§1; 1967 c.541 Â§3; 1983 c.393 Â§16; 1989 c.976 Â§9; 1993 c.66 Â§10]

Â Â Â Â Â  194.022 Qualifications; written examination; education course. (1) A person appointed and commissioned as a notary public must:

Â Â Â Â Â  (a) Be 18 years of age or older at the time of appointment.

Â Â Â Â Â  (b) Be a resident of this state at the time of appointment, or be a resident of an adjacent state and be regularly employed or carry on a trade or business within this state at the time of appointment.

Â Â Â Â Â  (c) Be able to read and write the English language at the time of appointment.

Â Â Â Â Â  (d) Be of good moral character.

Â Â Â Â Â  (e) Not have had a notary commission revoked for official misconduct during the five-year period preceding the date of application.

Â Â Â Â Â  (f) Not have been convicted of a felony, or of a lesser offense incompatible with the duties of a notary public, during the 10-year period preceding the date of application.

Â Â Â Â Â  (g) Have satisfactorily completed a written examination prescribed by the Secretary of State to determine the fitness of the person to exercise the functions of the office of notary public.

Â Â Â Â Â  (h) Have satisfactorily completed a three-hour notary public education course that:

Â Â Â Â Â  (A) Includes, but is not limited to, instruction on the laws, rules, practices and procedures relating to notaries public; or

Â Â Â Â Â  (B) If the person is employed, includes, but is not limited to, instruction on the laws, rules, practices and procedures relating to the notary public functions to be performed by a notary public in the course of employment.

Â Â Â Â Â  (2) The Secretary of State shall:

Â Â Â Â Â  (a) Make the written examination required by subsection (1) of this section a part of the application form.

Â Â Â Â Â  (b) Furnish study materials relating to the written examination without charge upon request of the applicant. [1989 c.976 Â§7; 2005 c.733 Â§3]

Â Â Â Â Â  Note: The amendments to 194.022 by section 3, chapter 733, Oregon Laws 2005, become operative July 1, 2006, and apply to applications for appointment as a notary public made on or after July 1, 2006. See sections 5 and 6, chapter 733, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  194.022. Every person appointed and commissioned as a notary public shall:

Â Â Â Â Â  (1) Be at the time of appointment 18 years of age or older.

Â Â Â Â Â  (2) Be at the time of appointment a resident of this state, or be a resident of an adjacent state and be regularly employed or carry on a trade or business within this state.

Â Â Â Â Â  (3) At the time of appointment, be able to read and write the English language.

Â Â Â Â Â  (4) Be of good moral character.

Â Â Â Â Â  (5) Not have had a notary commission revoked for official misconduct during the five-year period preceding the date of application.

Â Â Â Â Â  (6) Not have been convicted of a felony, or of a lesser offense incompatible with the duties of a notary public, during the 10-year period preceding the date of application.

Â Â Â Â Â  (7) Have satisfactorily completed a written examination prescribed by the Secretary of State to determine the fitness of the person to exercise the functions of the office of notary public. The written examination shall be included as part of the application form and the examination shall allow questions to be answered on an open-book basis. Answers to the questions shall be discernible from a review of the application materials furnished to the applicant.

Â Â Â Â Â  194.024 Investigation of applicant; consent. (1) To assist in determining the identity of an applicant for notary public, or if the applicant has been convicted of a felony or of a lesser offense incompatible with the duties of a notary public, upon consent of the person making application for appointment as notary public and upon request of the Secretary of State, the Department of State Police shall furnish to the Secretary of State any information that the department may have in its possession from its central bureau of criminal identification, including but not limited to manual or computerized information and any information to which the department may have access, including but not limited to the Law Enforcement Data System established in ORS 181.730. For purposes of receiving the information described in this subsection, the Secretary of State is a Âcriminal justice agencyÂ under ORS 181.010 to 181.560 and 181.715 to 181.730 and the rules adopted under ORS 181.555.

Â Â Â Â Â  (2) A person making application for appointment as notary public shall be deemed, upon signing or with signature upon the application filed under ORS 194.014, to have given the consent necessary for purposes of subsection (1) of this section. [1989 c.976 Â§8; 1993 c.188 Â§14]

Â Â Â Â Â  194.028 Notary public education courses; rules. (1) The Secretary of State:

Â Â Â Â Â  (a) Shall offer one or more notary public education courses each calendar year.

Â Â Â Â Â  (b) May certify providers of notary public education courses, including employers of notaries public, to provide the courses required by this subsection if the secretary determines that the provider offers an education program curriculum similar to the education program curriculum offered by the secretary.

Â Â Â Â Â  (c) Shall adopt rules establishing the requirements for certification as a provider of notary public education courses.

Â Â Â Â Â  (2) A person may satisfy the notary public education requirement under ORS 194.022 by taking a course offered by the secretary or by a provider of notary public education courses certified by the secretary. [2005 c.733 Â§2]

Â Â Â Â Â  Note: 194.028 becomes operative July 1, 2006, and applies to applications for appointment as a notary public made on or after July 1, 2006. See sections 5 and 6, chapter 733, Oregon Laws 2005.

Â Â Â Â Â  194.030 [Amended by 1961 c.498 Â§2; repealed by 1967 c.541 Â§5 (194.031 enacted in lieu of 194.030)]

Â Â Â Â Â  194.031 Notarial seal; exception for notarization of certain plats; filing of sample imprint; replacement seal; rules. (1) The official seal of a notary public shall be a stamp made of rubber or some other substance capable of making a legible imprint on paper in black ink. The imprint must legibly reproduce under photographic methods.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules prescribing the size and form of the imprint of the official seal to promote uniformity, legibility and permanency.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the attempt to notarize an instrument required to be notarized shall be of no effect unless it bears an imprint of the official seal of the notary who performed the notarization made in the manner required under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The imprint of the official seal of a notary public shall not be required to effectuate a notarization of a subdivision or partition plat required under ORS 92.010 to 92.190 or a condominium plat required under ORS 100.115, or any replat, supplement or amendment thereto, if the following appear below the notaryÂs signature:

Â Â Â Â Â  (a) The printed name of the notary public;

Â Â Â Â Â  (b) The words ÂNOTARY PUBLIC - OREGONÂ;

Â Â Â Â Â  (c) The words ÂCOMMISSION NO.Â immediately followed by the notary publicÂs commission number; and

Â Â Â Â Â  (d) The words ÂMY COMMISSION EXPIRESÂ immediately followed by the date the notary publicÂs commission expires, expressed in terms of the month, by name not abbreviated, two-digit date and complete year.

Â Â Â Â Â  (5) Upon delivery of an official seal to a notary public, the notary public shall cause an imprint of the official seal to be filed in the office of the Secretary of State, together with any other information that is by rule required. The filing shall be done in the manner and within the time prescribed by rule.

Â Â Â Â Â  (6) Any notary whose official seal is lost, misplaced, destroyed, broken, damaged or that is otherwise unworkable shall immediately mail or deliver written notice of that fact to the Secretary of State. The Secretary of State shall issue a Certificate of Authorization which the notary public may use to obtain a replacement seal.

Â Â Â Â Â  (7) A seal embosser may be used as an adjunct to the official seal. The use of the seal embosser shall be in compliance with any rules adopted by the Secretary of State. [1967 c.541 Â§6 (enacted in lieu of 194.030); 1983 c.393 Â§17; 1989 c.976 Â§10; 2001 c.63 Â§1]

Â Â Â Â Â  194.040 Record of appointments and commissions; Secretary of StateÂs power to certify status of notary. (1) The Secretary of State shall keep a record of appointment and commission of each notary public. The Secretary of State may certify as to the term of office of such notary public and imprint upon all instruments requiring a notarial certificate.

Â Â Â Â Â  (2) Full faith and credit shall be given to all protestations, attestations and other instruments of publication of all notaries public appointed under ORS 194.010. [Amended by 1967 c.541 Â§9; 1983 c.393 Â§18; 1989 c.976 Â§11]

Â Â Â Â Â  194.043 Scope of appointment and commission. Each notary public appointed and commissioned by the Secretary of State may perform notarial acts anywhere within this state. A notary public so appointed and commissioned may not perform notarial acts in another state, but may notarize a document originating in another state if the notarization is performed in this state. [1989 c.976 Â§5]

Â Â Â Â Â  194.045 [1969 c.394 Â§Â§2,3,4; 1977 c.641 Â§1; 1983 c.393 Â§19; 1989 c.976 Â§16; repealed by 2005 c.68 Â§1]

Â Â Â Â Â  194.047 Change of address. Any person appointed and commissioned as a notary public whose residential or business address is changed shall, within 30 days after the change, mail or deliver a notice of address change to the Secretary of State. The notice shall include the old address and the new address. [1989 c.976 Â§13]

Â Â Â Â Â  194.050 [Amended by 1961 c.498 Â§3; 1967 c.541 Â§4; repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.052 Change of name; fee; rules. (1) A notary public with a change of name under ORS 33.410 to 33.440 or otherwise may continue to use the current commissioned name until the expiration date of the commission. If the notary, however, wishes to use the new name in performing a notarial act, the notary must apply for an amended commission by completing a Change of Name Form and submitting the required fee for amended commission, as adopted by rule. The Secretary of State shall send an amended notarial commission to the person appointed, together with a Certificate of Authorization with which the notary shall obtain a new seal, the new seal to be as described under ORS 194.031.

Â Â Â Â Â  (2) If a notary public whose name is changed does not wish to change the commission to the new name, the notary public shall, in any case, within 30 days after the change is effective, mail or deliver a notice of name change to the Secretary of State. The notice shall include the old name and the new name. [1989 c.976 Â§14]

Â Â Â Â Â  194.060 [Repealed by 1967 c.541 Â§22]

Â Â Â Â Â  194.063 Application for new commission; resignation. (1) A person may not be automatically reappointed as a notary public.

Â Â Â Â Â  (2) Prior to expiration of a commission, a notary public may apply for a new commission in the manner provided by ORS 194.005 to 194.200, except that the person is not required to take the notary public education course described in ORS 194.022.

Â Â Â Â Â  (3) A person shall resign a notarial commission by mailing or delivering a letter of resignation indicating the effective date of the resignation to the Secretary of State, if:

Â Â Â Â Â  (a) The person no longer desires to be commissioned as a notary public;

Â Â Â Â Â  (b) The person ceases to reside in Oregon, or if the person is a nonresident notary, ceases to be regularly employed or to carry on a trade or business within Oregon; or

Â Â Â Â Â  (c) The person becomes unable to read or write. [1967 c.541 Â§11; 1977 c.128 Â§2; 1983 c.393 Â§21; 1985 c.487 Â§2; 1989 c.976 Â§17; 2005 c.733 Â§4]

Â Â Â Â Â  Note: The amendments to 194.063 by section 4, chapter 733, Oregon Laws 2005, become operative July 1, 2006, and apply to applications for appointment as a notary public made on or after July 1, 2006. See sections 5 and 6, chapter 733, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  194.063. (1) No person may be automatically reappointed as a notary public.

Â Â Â Â Â  (2) Prior to expiration of a commission, a notary public may apply for a new commission in the manner provided by ORS 194.005 to 194.200, and subject to the qualifications prescribed therein.

Â Â Â Â Â  (3) A person shall resign a notarial commission by mailing or delivering a letter of resignation indicating the effective date of the resignation to the Secretary of State, if:

Â Â Â Â Â  (a) The person no longer desires to be commissioned as a notary public;

Â Â Â Â Â  (b) The person ceases to reside in Oregon, or if the person is a nonresident notary, ceases to be regularly employed or to carry on a trade or business within Oregon; or

Â Â Â Â Â  (c) The person becomes unable to read or write.

Â Â Â Â Â  194.067 [1967 c.541 Â§18; repealed by 1989 c.976 Â§37]

(Commercial Paper)

Â Â Â Â Â  194.070 Protesting commercial paper. Each notary public who protests any commercial paper shall take such actions as are required by ORS 73.0505. [Amended by 1967 c.541 Â§13; 1993 c.545 Â§123]

Â Â Â Â Â  194.080 [Repealed by 1967 c.541 Â§22]

Â Â Â Â Â  194.090 Record of protest; effect as evidence. Each notary public shall cause a record to be kept of all protests of commercial paper made by the notary public under ORS 73.0505. Such record is competent evidence to prove notice of dishonor for purposes of ORS 73.0505. [Amended by 1967 c.541 Â§14; 1993 c.545 Â§124]

Â Â Â Â Â  194.100 Powers of notary connected with corporation; limitations. (1) A notary public who is a stockholder, director, officer or employee of a bank or trust company or other corporation may:

Â Â Â Â Â  (a) Take the acknowledgment of any party to any written instrument executed to or by such corporation;

Â Â Â Â Â  (b) Administer an oath to any other stockholder, director, officer, employee or agent of such corporation; and

Â Â Â Â Â  (c) Protest commercial paper owned or held for collection by such corporation.

Â Â Â Â Â  (2) A notary public shall not:

Â Â Â Â Â  (a) Take the acknowledgment of an instrument executed by or to a bank or trust company or other corporation of which the notary is a stockholder, director, officer or employee, if the notary is a party to such instrument, either individually or as a representative of such corporation; or

Â Â Â Â Â  (b) Protest any commercial paper owned or held for collection by such corporation, if the notary is individually a party to the instrument. [Amended by 1967 c.541 Â§15]

Â Â Â Â Â  194.110 [Repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.120 [Amended by 1961 c.498 Â§4; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.130 Disposition of records on vacancy in office; penalty for failure to properly dispose of records or for destroying or altering records. (1) Whenever the office of a notary public becomes vacant, the record referred to in ORS 194.090 kept by the notary public, together with all the papers relating to such record, shall be deposited in the office of the Secretary of State. Any notary public neglecting for the space of three months after resignation or removal from office to deposit such record and papers in the Secretary of StateÂs office, or any executor or administrator of a deceased notary public neglecting for the space of three months after the acceptance of that trust to lodge in the Secretary of StateÂs office such record and papers as come into the hands of the notary public, shall forfeit not more than $500.

Â Â Â Â Â  (2) If any person knowingly destroys, defaces, materially alters or conceals any record or paper of a notary public, that person shall forfeit not more than $500, and shall be liable to an action for damages by the party injured. [Amended by 1967 c.541 Â§19]

Â Â Â Â Â  194.140 [Repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.150 Recovery of forfeitures. All forfeitures under ORS 194.130 shall be recovered in a civil action in any court having jurisdiction of the same in the county where the notary public resides or is employed or is carrying on business. One-half shall be paid to the person bringing the action and one-half shall be paid to the State Treasurer to be credited to the General Fund. [Amended by 1967 c.541 Â§20; 1985 c.487 Â§3]

(Duties; Prohibitions)

Â Â Â Â Â  194.152 Journal of notarial acts; rules; disclosure. (1) Each notary public shall provide, keep, maintain and protect one or more chronological journals of notarial acts performed by the notary public except for administering an oath or affirmation or certifying or attesting a copy.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules prescribing the form of the notarial journal to promote uniformity and establish the retention or disposition of the notarial journal and other notarial records, and prescribe rules to provide for exceptions to the notarial journal.

Â Â Â Â Â  (3) A notary public who is an employee may enter into an agreement with the employer pursuant to which agreement the notarial journal or journals of the notary, in compliance with rules adopted under subsection (2) of this section, are retained or disposed of by the employer upon termination of employment.

Â Â Â Â Â  (4) A notarial journal in the possession of a notary public who is not a public official or employee is exempt from disclosure under ORS 192.410 to 192.505. A notarial journal in the possession of the Secretary of State, or in the possession of a notary public who is a public official or employee, is not exempt from disclosure under ORS 192.410 to 192.505 unless the Secretary of State or other custodian determines that the public interest in disclosure is outweighed by the interests of the parties in keeping the journal record of the notarial act confidential. A determination by the Secretary of State or other custodian under this subsection is subject to review under ORS 192.410 to 192.505.

Â Â Â Â Â  (5) This section does not apply to the record of protests of commercial paper which shall be as provided in ORS 194.090. [1989 c.976 Â§15]

Â Â Â Â Â  194.154 Disposition of seal and notarial journal upon resignation, revocation or expiration of commission; rules. (1)(a) A notary public whose notarial commission is resigned or revoked shall deliver the official seal to the Secretary of State within the time specified under subsection (2) of this section for disposition of the notarial journal and records.

Â Â Â Â Â  (b) Upon normal expiration of a notarial commission, the notary public shall destroy the official seal as soon as is reasonably practicable.

Â Â Â Â Â  (2) Except as provided under subsection (3) of this section, a notary public whose notarial commission is resigned, revoked or expired shall dispose of the notarial journal and records pursuant to rules adopted by the Secretary of State within 30 days after the effective date of the resignation, revocation or expiration, whichever occurs first.

Â Â Â Â Â  (3) A former notary who intends to apply for a new commission need not dispose of the notarial journal and records within 30 days after commission expiration, but must do so within three months after expiration unless newly commissioned within that period. [1989 c.976 Â§19]

Â Â Â Â Â  194.156 Disposition of seal and notarial journal upon death of notary; rules. If a notary dies during the term of commission, the notaryÂs heirs or personal representative, as soon as reasonably practicable after death, shall:

Â Â Â Â Â  (1) Deliver the official seal to the Secretary of State; and

Â Â Â Â Â  (2) Notify the Secretary of State in writing of the date of death and of the manner in which the notarial journal and records have been disposed. Disposition, after death, of the notarial journal and records shall be as provided by rule. [1989 c.976 Â§20]

Â Â Â Â Â  194.158 Prohibited acts. (1) A notary public may not perform a notarial act if the notary is a signer of or named in the document that is to be notarized.

Â Â Â Â Â  (2) A notary may not indorse or promote any product, service, contest or other offering if the notaryÂs title or seal is used in the indorsement or promotional statement. [1989 c.976 Â§Â§21,22]

Â Â Â Â Â  194.160 [Amended by 1967 c.541 Â§16; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.162 Misrepresentation of notarial powers; notice of notarial powers and fees. (1) A notary public may select notarial certificates pursuant to ORS 194.005 to 194.200 and 194.505 to 194.595.

Â Â Â Â Â  (2) A notary may not make representations to have powers, qualifications, rights or privileges that the office of notary does not have including the power to counsel on immigration matters.

Â Â Â Â Â  (3) A notary who is not licensed to practice law in this state and who advertises notarial services in a language other than English shall include in the advertisement, notice or sign, in the same language and in English, the following:

Â Â Â Â Â  (a) A statement, prominently displayed: ÂI am not licensed to practice law in the State of Oregon and I am not permitted to give legal advice on immigration or other legal matters or accept fees for legal advice.Â; and

Â Â Â Â Â  (b) The fees for notarial acts specified under ORS 194.164.

Â Â Â Â Â  (4) The notary shall post the notice required under subsection (3) of this section in a conspicuous place in the notaryÂs place of business.

Â Â Â Â Â  (5) A person may not use the term Ânotario publicoÂ or any equivalent non-English term, in any business card, advertisement, notice, sign or in any other manner that misrepresents the authority of a notary public. [1989 c.976 Â§23]

(Fees for Notarial Acts)

Â Â Â Â Â  194.164 Maximum fees for notarial acts; exception; rules. (1) The Secretary of State shall adopt by rule a schedule fixing the maximum fees that a notary public may charge for performing notarial acts. The schedule shall include, but not be limited to, maximum fees for the following notarial acts:

Â Â Â Â Â  (a) Acknowledgments.

Â Â Â Â Â  (b) Oaths or affirmations without a signature.

Â Â Â Â Â  (c) Verifications upon oath or affirmation.

Â Â Â Â Â  (d) Copy certifications.

Â Â Â Â Â  (e) Protesting commercial paper, except that no fees shall be allowed for protesting a check because of the insolvency of the financial institution upon which the check was written.

Â Â Â Â Â  (2) A notary public may charge an additional fee for traveling to perform a notarial act if:

Â Â Â Â Â  (a) The notary explains to the person requesting the notarial act that the fee is in addition to the fee specified under subsection (1) of this section and is not required by law; and

Â Â Â Â Â  (b) The person requesting the notarial act agrees in advance upon the amount of the additional fee.

Â Â Â Â Â  (3) Notaries shall display an English-language schedule of fees for notarial acts, as specified under subsection (1) of this section. [1989 c.976 Â§24; 1997 c.631 Â§424]

(Refusal to Appoint; Revocation and Suspension of Commissions)

Â Â Â Â Â  194.166 Grounds for refusal to appoint; revocation or suspension of commission. The Secretary of State may refuse to appoint any person as notary public or may revoke or suspend the commission of any notary public upon any of the following grounds:

Â Â Â Â Â  (1) Failure to meet or maintain the qualifications required under ORS 194.005 to 194.200 or refusal of the consent described under ORS 194.024.

Â Â Â Â Â  (2) Substantial and material misstatement or omission of fact in the application submitted to the Secretary of State.

Â Â Â Â Â  (3) Engaging in official misconduct.

Â Â Â Â Â  (4) Conviction of a felony, or of a lesser offense incompatible with the duties of a notary public.

Â Â Â Â Â  (5) Revocation, suspension, restriction or denial of a professional license issued by a governmental entity, if the revocation, suspension, restriction or denial was for misconduct, dishonesty or any cause substantially relating to the duties or responsibilities of a notary public.

Â Â Â Â Â  (6) When adjudged liable for damages in any suit grounded in fraud or misrepresentation or in any suit based upon a failure to discharge fully and faithfully the duties as notary public.

Â Â Â Â Â  (7) The use of false or misleading advertising wherein the notary public has represented that the notary public has powers, qualifications, rights or privileges that the office of notary does not have, including the power to counsel on immigration matters.

Â Â Â Â Â  (8) Engaging in the unauthorized practice of law.

Â Â Â Â Â  (9) Charging more than the maximum fees adopted by the Secretary of State by rule under ORS 194.164.

Â Â Â Â Â  (10) Failure to comply with ORS 194.162 (3) and (4).

Â Â Â Â Â  (11) Commission of any act involving dishonesty, fraud or deceit with the intent to substantially benefit the notary public or another or substantially injure another.

Â Â Â Â Â  (12) Failure to complete an acknowledgment at the time the notaryÂs signature and official seal are affixed to the document.

Â Â Â Â Â  (13) Execution of any certificate as a notary public containing a statement known to the notary public to be false.

Â Â Â Â Â  (14) Using officially an official seal, seal embosser or other device making an imprint or impression that does not conform to ORS 194.031 or to the rules of the Secretary of State.

Â Â Â Â Â  (15) Failure to give notice of change of address as required under ORS 194.047 or apply for, or give notice of, a change of name as required under ORS 194.052. [1989 c.976 Â§25]

Â Â Â Â Â  194.168 Hearing on refusal to issue, suspension or revocation of commission. (1) If the Secretary of State proposes to refuse to issue, or to suspend or revoke, a commission of a notary public, opportunity for hearing shall be accorded as provided in ORS chapter 183 for a contested case. If the notary public does not request a hearing, revocation or suspension of the commission shall be effective 10 days after service of the Secretary of StateÂs order.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided under ORS chapter 183 for a contested case. [1989 c.976 Â§26]

Â Â Â Â Â  194.170 [Amended by 1983 c.393 Â§20; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.180 [1961 c.91 Â§1; repealed by 1971 c.250 Â§1]

Â Â Â Â Â  194.190 [1983 c.506 Â§3; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.200 Action for damages or injunction for violation of ORS 194.166; attorney fees and costs; employerÂs liability. In addition to other remedies provided by law:

Â Â Â Â Â  (1) A person injured by a violation of ORS 194.166 (7), (8), (10) or (11) may bring an individual action in an appropriate court to recover actual damages or $200, whichever is greater. The court or the jury, as the case may be, may award punitive damages and the court may provide such equitable relief as it deems necessary or proper. In addition to any other remedies awarded by the court, the prevailing party may be awarded attorney fees and costs and disbursements, at trial and on appeal.

Â Â Â Â Â  (2) The Secretary of State or any private individual injured by a violation of ORS 194.166 (7), (8), (10) or (11) may bring a civil suit to enjoin the violation. In addition to any other remedies awarded by the court, the prevailing party may be awarded attorney fees and costs and disbursements, at trial and on appeal.

Â Â Â Â Â  (3) An employer of a notary is liable to the notary for all damages recovered from the notary as a result of official misconduct that was coerced by threat of the employer, if the threat, such as that of demotion or dismissal, was made in reference to the particular notarization. [1983 c.506 Â§4; 1989 c.976 Â§29]

Â Â Â Â Â  194.210 [Repealed by 1969 c.394 Â§5]

Â Â Â Â Â  194.220 [Repealed by 1969 c.394 Â§5]

Â Â Â Â Â  194.310 [Amended by 1961 c.498 Â§5; 1981 c.11 Â§4; 1983 c.506 Â§1; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.320 [Amended by 1981 c.11 Â§5; repealed by 1989 c.976 Â§37]

(Enforcement)

Â Â Â Â Â  194.330 Attorney General to investigate or prosecute violation; payment of expenses. If, in the opinion of the Secretary of State, any alleged violation of ORS 194.005 to 194.200, 194.505 to 194.595 or 194.990 is not being investigated or prosecuted, the Secretary of State may direct the Attorney General to take full charge of the investigation or prosecution. If so directed, the Attorney General shall take full charge of the investigation or prosecution and the provisions of ORS 180.070, 180.080 and 180.090 shall apply. Notwithstanding ORS 180.070 (3), expenses associated with the Attorney GeneralÂs investigation or prosecution shall be paid from the Operating Account under ORS 56.041. [1983 c.393 Â§23; 1989 c.976 Â§30; 1993 c.66 Â§11]

(Rules)

Â Â Â Â Â  194.335 Rules. Subject to ORS chapter 183, the Secretary of State may adopt rules to carry out the purposes of ORS 194.005 to 194.200 and 194.505 to 194.595. [1989 c.976 Â§32]

Â Â Â Â Â  194.410 [Amended by 1963 c.428 Â§1; repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 194.410)]

Â Â Â Â Â  194.420 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 194.420)]

Â Â Â Â Â  194.430 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 194.430)]

Â Â Â Â Â  194.500 [1977 c.404 Â§11 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

UNIFORM LAW ON NOTARIAL ACTS

Â Â Â Â Â  194.505 Definitions for ORS 194.005 to 194.200 and 194.505 to 194.595. As used in ORS 194.005 to 194.200 and 194.505 to 194.595, unless the context requires otherwise:

Â Â Â Â Â  (1) An ÂacknowledgmentÂ is a statement by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.

Â Â Â Â Â  (2) ÂIn a representative capacityÂ means:

Â Â Â Â Â  (a) For and on behalf of a corporation, partnership, trust or other entity, as an authorized officer, agent, partner, trustee or other representative;

Â Â Â Â Â  (b) As a public officer, personal representative, guardian or other representative, in the capacity recited in the instrument;

Â Â Â Â Â  (c) As an attorney-in-fact for a principal; or

Â Â Â Â Â  (d) In any other capacity as an authorized representative of another.

Â Â Â Â Â  (3) A Ânotarial actÂ or ÂnotarizationÂ is any act that a notary public of this state is authorized to perform, and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy and noting a protest of a negotiable instrument.

Â Â Â Â Â  (4) ÂNotarial officerÂ means a notary public or any other officer authorized to perform notarial acts.

Â Â Â Â Â  (5) ÂOathÂ and ÂaffirmationÂ mean a notarial act or part thereof in which a notary certifies that a person made a vow in the presence of the notary on penalty of perjury.

Â Â Â Â Â  (6) A Âverification upon oath or affirmationÂ is a statement by a person who asserts it to be true and makes the assertion upon oath or affirmation. [1983 c.393 Â§2; 1989 c.976 Â§33; 1997 c.185 Â§1]

Â Â Â Â Â  194.510 [1977 c.404 Â§10 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.515 Notarial acts. (1) In taking an acknowledgment, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

Â Â Â Â Â  (2) In taking a verification upon oath or affirmation, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

Â Â Â Â Â  (3) In witnessing or attesting a signature the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named therein.

Â Â Â Â Â  (4) In certifying or attesting a copy of a document or other item, the notarial officer must determine that the proffered copy is a full, true and accurate transcription or reproduction of that which was copied.

Â Â Â Â Â  (5) In making or noting a protest of a negotiable instrument a notarial officer must determine the matters set forth in ORS 73.0505.

Â Â Â Â Â  (6) A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person:

Â Â Â Â Â  (a) Is personally known to the notarial officer;

Â Â Â Â Â  (b) Is identified upon the oath or affirmation of a credible witness personally known to the notarial officer; or

Â Â Â Â Â  (c) Is identified on the basis of identification documents.

Â Â Â Â Â  (7) For purposes of this section, Âpersonally knownÂ means familiarity with a person resulting from interactions with that person over a period of time sufficient to eliminate every reasonable doubt that the person has the identity claimed.

Â Â Â Â Â  (8) For purposes of subsection (6)(c) of this section, a notarial officer has satisfactory evidence upon which to identify a person if:

Â Â Â Â Â  (a) The person produces at least one current document issued by the federal government or a state, county, municipal or other local government and containing the personÂs photograph, signature and physical description;

Â Â Â Â Â  (b) The person produces at least two current documents, each issued by an institution, a business entity, the federal government or a state, county, municipal or other local government and each containing the personÂs signature; or

Â Â Â Â Â  (c) The person is confined in a correctional facility and has been positively identified through examination or comparison of official government documents or records.

Â Â Â Â Â  (9) If a notarial officer is also an employee of a financial institution, as defined in ORS 706.008, and the person to be identified is a customer of the financial institution, one of the two current documents required under subsection (8)(b) of this section may be a signature card signed by the customer and held by the financial institution in connection with the financial institutionÂs transactions with the customer. [1983 c.393 Â§3; 1993 c.545 Â§125; 1997 c.185 Â§2; 1999 c.59 Â§49; 2003 c.533 Â§1]

Â Â Â Â Â  194.520 [1977 c.404 Â§3 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.525 Who may perform notarial acts; acts performed under federal authority. (1) A notarial act may be performed within this state by the following persons:

Â Â Â Â Â  (a) A notary public of this state; or

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of any court of this state.

Â Â Â Â Â  (2) Notarial acts performed within this state under federal authority as provided in ORS 194.545 have the same effect as if performed by a notarial officer of this state.

Â Â Â Â Â  (3) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title. [1983 c.393 Â§4]

Â Â Â Â Â  194.530 [1977 c.404 Â§4 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.535 Notarial acts in other jurisdictions of the United States. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state, if performed in another state, commonwealth, territory, district or possession of the United States by any of the following persons:

Â Â Â Â Â  (a) A notary public of that jurisdiction;

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of a court of that jurisdiction; or

Â Â Â Â Â  (c) Any other person authorized by the law of that jurisdiction to perform notarial acts.

Â Â Â Â Â  (2) Notarial acts performed in other jurisdictions of the United States under federal authority as provided in ORS 194.545 have the same effect as if performed by a notarial officer of this state.

Â Â Â Â Â  (3) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (4) The signature and title of an officer listed in subsection (1)(a) or (b) of this section conclusively establish the authority of a holder of that title to perform a notarial act. [1983 c.393 Â§5]

Â Â Â Â Â  194.540 [1977 c.404 Â§5 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.545 Notarial acts under federal authority. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by the law of the United States:

Â Â Â Â Â  (a) A judge, clerk or deputy clerk of a court;

Â Â Â Â Â  (b) A commissioned officer on active duty with the military services of the United States;

Â Â Â Â Â  (c) An officer of the foreign service or consular officer of the United States; or

Â Â Â Â Â  (d) Any other person authorized by federal law to perform notarial acts.

Â Â Â Â Â  (2) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (3) The signature and title of an officer listed in subsection (1)(a) to (c) of this section conclusively establish the authority of a holder of that title to perform a notarial act. [1983 c.393 Â§6]

Â Â Â Â Â  194.550 [1977 c.404 Â§6 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.555 Foreign notarial acts. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons:

Â Â Â Â Â  (a) A notary public or notary;

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of a court of record; or

Â Â Â Â Â  (c) Any other person authorized by the law of that jurisdiction to perform notarial acts.

Â Â Â Â Â  (2) An ÂApostilleÂ in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the designated office.

Â Â Â Â Â  (3) A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by a foreign service or consular officer of that nation stationed in the United States, conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

Â Â Â Â Â  (4) An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (5) An official stamp or seal of an officer listed in subsection (1)(a) or (b) of this section is prima facie evidence that a person with that title has authority to perform notarial acts.

Â Â Â Â Â  (6) If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, it conclusively establishes the authority of an officer with that title to perform notarial acts. [1983 c.393 Â§7]

Â Â Â Â Â  194.560 [1977 c.404 Â§7 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.565 Certificate of notarial acts. (1) A notarial act must be evidenced by a certificate signed and dated by a notarial officer. The certificate must include identification of the jurisdiction in which the notarial act is performed and the title of the office the notarial officer holds and may include the official stamp or seal of office. If the officer is a notary public, the certificate must also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected. If the officer is a commissioned officer on active duty with the military services of the United States, it must also include the officerÂs rank.

Â Â Â Â Â  (2) A certificate of a notarial act is sufficient if it meets the requirements of subsection (1) of this section and it:

Â Â Â Â Â  (a) Is in the short form set forth in ORS 194.575;

Â Â Â Â Â  (b) Is in a form otherwise prescribed by the law of this state;

Â Â Â Â Â  (c) Is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

Â Â Â Â Â  (d) Sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

Â Â Â Â Â  (3) By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determinations required by ORS 194.515. [1983 c.393 Â§8]

Â Â Â Â Â  194.570 [1977 c.404 Â§8 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.575 Short forms. The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by ORS 194.565 (1):

Â Â Â Â Â  (1) For an acknowledgment in an individual capacity:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  This instrument was acknowledged before me on _________ (date) by __________________. (name(s) of person(s))

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (2) For an acknowledgment in a representative capacity:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  This instrument was acknowledged before me on _________ (date) by __________________ (name(s) of person(s)) as __________________ (type of authority, e.g., officer, trustee, etc.) of__________________. (name of party on behalf of whom instrument was executed)

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (3) For a verification upon oath or affirmation:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  Signed and sworn to (or affirmed) before me on _________ (date) by__________________. (name(s) of person(s) making statement)

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (4) For witnessing or attesting a signature:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  Signed or attested before me on __________________ (date) by__________________. (name(s) of person(s))

Â Â Â Â Â  __________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (5) For attestation of a copy of a document:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  I certify that this is a true and correct copy of a document in the possession of__________________.

Â Â Â Â Â  Dated: __________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  __________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________ [1983 c.393 Â§9]

Â Â Â Â Â  194.578 Use of signature stamp by person who is blind or who has disability; rules. (1) As used in this section, Âblind personÂ and Âvisually impaired individualÂ have the meanings given those terms in ORS 346.110.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 194.005 to 194.200 or ORS 194.505 to 194.595:

Â Â Â Â Â  (a) A blind person, a visually impaired individual or a person with a disability who is unable to sign any document because of the disability may use a signature stamp whenever the signature of the person is required on any document presented for notarization;

Â Â Â Â Â  (b) In performing any notarial act involving the signature of a person described in paragraph (a) of this subsection, a notarial officer, in the manner prescribed by the Secretary of State by rule, shall witness the use of the signature stamp and accept the stamp in lieu of the signature of the person; and

Â Â Â Â Â  (c) The notarial certificate of an act signed with a signature stamp shall contain the phrase Âsigned by stamp before meÂ or words to that effect. [1999 c.333 Â§2]

Â Â Â Â Â  194.580 [1977 c.404 Â§9 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.582 Use of electronic signatures; rules. (1) As used in this section, Âelectronic signatureÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 194.005 to 194.200 or 194.505 to 194.595:

Â Â Â Â Â  (a) A person may use an electronic signature in the manner prescribed by the Secretary of State by rule whenever the signature of the person is required on any electronic document presented for notarization;

Â Â Â Â Â  (b) In performing any notarial act involving an electronic signature of a person described in paragraph (a) of this subsection, a notarial officer, in the manner prescribed by the Secretary of State by rule, shall accept the electronic signature of the person; and

Â Â Â Â Â  (c) In addition to the requirements of ORS 194.505 to 194.595, the notarial certificate of an act signed with an electronic signature shall be attached electronically by the notarial officer in the manner prescribed by the Secretary of State by rule and shall contain the phrase Âsigned by electronic signatureÂ or words to that effect.

Â Â Â Â Â  (3) The Secretary of State shall adopt rules necessary to implement this section. [1999 c.718 Â§5; 2001 c.535 Â§29]

Â Â Â Â Â  194.585 Uniformity of application and construction. ORS 194.505 to 194.575 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 194.505 to 194.575 among states enacting it. [1983 c.393 Â§11]

Â Â Â Â Â  194.595 Short title. ORS 194.505 to 194.595 may be cited as the Uniform Law on Notarial Acts. [1983 c.393 Â§12]

FUNDING

Â Â Â Â Â  194.700 Disposition of moneys. All moneys received by the Secretary of State under this chapter shall be paid into the State Treasury and credited to the Operating Account under ORS 56.041. [1983 c.393 Â§15; 1993 c.66 Â§9]

PENALTIES

Â Â Â Â Â  194.980 Civil penalties; factors; notice; hearing; rules. (1) In addition to any other penalty provided by law, any notary public who is found to have performed an act of official misconduct may incur a civil penalty in the amount adopted under subsection (2) of this section, plus any costs of service or recording costs.

Â Â Â Â Â  (2)(a) The Secretary of State shall by rule establish the amount of civil penalty that may be imposed for a particular act of official misconduct. A civil penalty shall not exceed $1,500 per act of official misconduct.

Â Â Â Â Â  (b) In imposing a penalty authorized by this section, the Secretary of State may consider the following factors:

Â Â Â Â Â  (A) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any official misconduct.

Â Â Â Â Â  (B) Any prior acts of official misconduct.

Â Â Â Â Â  (C) The gravity and magnitude of the official misconduct.

Â Â Â Â Â  (D) Whether the official misconduct was repeated or continuous.

Â Â Â Â Â  (E) Whether the cause of the official misconduct was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (F) Any relevant rule of the Secretary of State.

Â Â Â Â Â  (G) The notaryÂs cooperativeness and efforts to correct the act of official misconduct.

Â Â Â Â Â  (c) The penalty imposed under this section may be paid upon those terms and conditions as the Secretary of State determines to be proper and consistent with the public benefit. Upon request of the notary incurring the penalty, the Secretary of State shall consider evidence of the economic and financial condition of the notary in determining whether a penalty shall be paid.

Â Â Â Â Â  (3) Imposition or payment of a civil penalty under this section shall not be a bar to any action or suit described in ORS 194.200, to a criminal proceeding or to a proceeding under ORS 194.168.

Â Â Â Â Â  (4) A civil penalty shall not be imposed under this section until the notary public incurring the penalty has been given notice in writing from the Secretary of State specifying the violation. The notice is in addition to the notice required under ORS 183.745 and shall be served in the same manner as the notice required under ORS 183.745.

Â Â Â Â Â  (5)(a) After initial notice as provided in subsection (4) of this section, a civil penalty may be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (b) The Secretary of State may delegate to a hearings officer appointed by the Secretary of State, upon such conditions as deemed necessary, all or part of the authority to conduct hearings required under ORS 183.745.

Â Â Â Â Â  (6) Notwithstanding ORS 180.070 (3), expenses incurred by the Secretary of State or Attorney General under subsections (1) to (5) of this section or under ORS 194.200 (2) shall be paid from the Operating Account under ORS 56.041.

Â Â Â Â Â  (7) All civil penalties and costs recovered under this section shall be paid into the Operating Account under ORS 56.041. [1989 c.976 Â§28; 1991 c.734 Â§11; 1993 c.66 Â§12]

Â Â Â Â Â  194.985 Official Warning to Cease Official Misconduct. In lieu of a civil penalty imposed under ORS 194.980, the Secretary of State may deliver a written Official Warning to Cease Official Misconduct to any notary whose actions are judged by the Secretary of State to be official misconduct. [1989 c.976 Â§27]

Â Â Â Â Â  194.990 Criminal penalties. (1) If punishment therefor is not otherwise provided for:

Â Â Â Â Â  (a) A notary who knowingly and repeatedly performs or fails to perform any act prohibited or mandated respectively by ORS 194.005 to 194.200 or 194.505 to 194.595, or rules adopted thereunder, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (b) Any person not a notary public who knowingly acts as or otherwise impersonates a notary public is guilty of a Class B misdemeanor.

Â Â Â Â Â  (c) Any person who knowingly obtains, conceals, defaces or destroys the official seal, journal or official records of a notary public is guilty of a Class B misdemeanor.

Â Â Â Â Â  (d) Any person who knowingly solicits, coerces or in any way influences a notary public to commit official misconduct is guilty of a Class B misdemeanor.

Â Â Â Â Â  (2) The remedies of subsection (1) of this section supplement other remedies provided by law.

Â Â Â Â Â  (3) The clerk of the court in which a conviction under any provision of subsection (1) of this section is had shall forthwith transmit to the Secretary of State a duly certified copy of the judgment, which is sufficient grounds for revocation of the commission of the convicted notary public. [Amended by 1967 c.541 Â§21; 1989 c.976 Â§34]

_______________



Chapter 195

Chapter 195 Â Local Government Planning Coordination

2005 EDITION

LOCAL GOVERNMENT PLANNING COORDINATION

MISCELLANEOUS MATTERS

COORDINATION AGREEMENTS

(Agreements Generally)

195.020Â Â Â Â  Special district planning responsibilities; agreements with local governments and Metropolitan Service District

195.025Â Â Â Â  Regional coordination of planning activities; alternatives

195.036Â Â Â Â  Area population forecast; coordination

195.040Â Â Â Â  Annual county reports on comprehensive planning compliance

(Urban Service Agreements)

195.060Â Â Â Â  Definitions

195.065Â Â Â Â  Agreements required; contents; county responsibilities

195.070Â Â Â Â  Agreement factors

195.075Â Â Â Â  Agreement provisions and considerations

195.080Â Â Â Â  Application of comprehensive plans and land use regulations

195.085Â Â Â Â  Compliance deadlines

(School Facility Planning)

195.110Â Â Â Â  School facility plan for high growth school districts

195.115Â Â Â Â  Reducing barriers for pedestrian and bicycle access to schools

PARKS

195.120Â Â Â Â  Rules and planning goal amendments for parks required; allowable uses; application of certain land use laws

195.125Â Â Â Â  Existing uses in state parks; approval by local governments

URBAN RESERVE AREAS

195.145Â Â Â Â  Urban reserve areas; when required; limitation

URBAN SERVICE PROVIDER ANNEXATION

(Temporary provisions relating to requirements for annexation of certain industrial lands are compiled as notes preceding ORS 195.205)

195.205Â Â Â Â  Annexation by provider; prerequisites to vote; public hearing

195.210Â Â Â Â  Election procedures

195.215Â Â Â Â  Election certification; order

195.220Â Â Â Â  Annexation plan provisions

195.225Â Â Â Â  Boundary commission review; action; plan amendment; election

195.235Â Â Â Â  Application of other annexation procedures

LANDSLIDE HAZARD AREAS

195.250Â Â Â Â  Definitions for ORS 195.250 to 195.260

195.253Â Â Â Â  Policy

195.256Â Â Â Â  Findings

195.260Â Â Â Â  Duties of local governments, state agencies and landowners in landslide hazard areas

MISCELLANEOUS

195.850Â Â Â Â  Reporting local government boundary changes to certain mass transit districts

COORDINATION AGREEMENTS

(Agreements Generally)

Â Â Â Â Â  195.020 Special district planning responsibilities; agreements with local governments and Metropolitan Service District. (1) Special districts shall exercise their planning duties, powers and responsibilities and take actions that are authorized by law with respect to programs affecting land use, including a city or special district boundary change as defined in ORS 197.175 (1), in accordance with goals approved pursuant to ORS chapters 195, 196 and 197.

Â Â Â Â Â  (2) A county assigned coordinative functions under ORS 195.025 (1), or the Metropolitan Service District, which is assigned coordinative functions for Multnomah, Washington and Clackamas counties by ORS 195.025 (1), shall enter into a cooperative agreement with each special district that provides an urban service within the boundaries of the county or the metropolitan district. A county or the Metropolitan Service District may enter into a cooperative agreement with any other special district operating within the boundaries of the county or the metropolitan district.

Â Â Â Â Â  (3) The appropriate city and county and, if within the boundaries of the Metropolitan Service District, the Metropolitan Service District, shall enter into a cooperative agreement with each special district that provides an urban service within an urban growth boundary. The appropriate city and county, and the Metropolitan Service District, may enter into a cooperative agreement with any other special district operating within an urban growth boundary.

Â Â Â Â Â  (4) The agreements described in subsection (2) of this section shall conform to the requirements of paragraphs (a) to (d), (f) and (g) of this subsection. The agreements described in subsection (3) of this section shall:

Â Â Â Â Â  (a) Describe how the city or county will involve the special district in comprehensive planning, including plan amendments, periodic review and amendments to land use regulations;

Â Â Â Â Â  (b) Describe the responsibilities of the special district in comprehensive planning, including plan amendments, periodic review and amendments to land use regulations regarding provision of urban services;

Â Â Â Â Â  (c) Establish the role and responsibilities of each party to the agreement with respect to city or county approval of new development;

Â Â Â Â Â  (d) Establish the role and responsibilities of the city or county with respect to district interests including, where applicable, water sources, capital facilities and real property, including rights of way and easements;

Â Â Â Â Â  (e) Specify the units of local government which shall be parties to an urban service agreement under ORS 195.065;

Â Â Â Â Â  (f) If a Metropolitan Service District is a party to the agreement, describe how the Metropolitan Service District will involve the special district in the exercise of the Metropolitan Service DistrictÂs regional planning responsibilities; and

Â Â Â Â Â  (g) Contain such other provisions as the Land Conservation and Development Commission may require by rule.

Â Â Â Â Â  (5) Agreements required under subsections (2) and (3) of this section are subject to review by the commission. The commission may provide by rule for periodic submission and review of cooperative agreements to insure that they are consistent with acknowledged comprehensive plans. [Formerly 197.185]

Â Â Â Â Â  195.025 Regional coordination of planning activities; alternatives. (1) In addition to the responsibilities stated in ORS 197.175, each county, through its governing body, shall be responsible for coordinating all planning activities affecting land uses within the county, including planning activities of the county, cities, special districts and state agencies, to assure an integrated comprehensive plan for the entire area of the county. In addition to being subject to the provisions of ORS chapters 195, 196 and 197 with respect to city or special district boundary changes, as defined by ORS 197.175 (1), the governing body of the Metropolitan Service District shall be considered the county review, advisory and coordinative body for Multnomah, Clackamas and Washington Counties for the areas within that district.

Â Â Â Â Â  (2) For the purposes of carrying out ORS chapters 195, 196 and 197, counties may voluntarily join together with adjacent counties as authorized in ORS 190.003 to 190.620.

Â Â Â Â Â  (3) Whenever counties and cities representing 51 percent of the population in their area petition the Land Conservation and Development Commission for an election in their area to form a regional planning agency to exercise the authority of the counties under subsection (1) of this section in the area, the commission shall review the petition. If it finds that the area described in the petition forms a reasonable planning unit, it shall call an election in the area on a date specified in ORS 203.085, to form a regional planning agency. The election shall be conducted in the manner provided in ORS chapter 255. The county clerk shall be considered the elections officer and the commission shall be considered the district elections authority. The agency shall be considered established if the majority of votes favor the establishment.

Â Â Â Â Â  (4) If a voluntary association of local governments adopts a resolution ratified by each participating county and a majority of the participating cities therein which authorizes the association to perform the review, advisory and coordination functions assigned to the counties under subsection (1) of this section, the association may perform such duties. [Formerly 197.190]

Â Â Â Â Â  195.035 [Formerly 197.255; repealed by 1995 c.547 Â§6 (195.036 enacted in lieu of 195.035)]

Â Â Â Â Â  195.036 Area population forecast; coordination. The coordinating body under ORS 195.025 (1) shall establish and maintain a population forecast for the entire area within its boundary for use in maintaining and updating comprehensive plans, and shall coordinate the forecast with the local governments within its boundary. [1995 c.547 Â§7 (enacted in lieu of 195.035)]

Â Â Â Â Â  195.040 Annual county reports on comprehensive planning compliance. Upon the expiration of one year after the date of the approval of the goals and guidelines and annually thereafter, each county governing body, upon request of the Land Conservation and Development Commission, shall report to the commission on the status of comprehensive plans within each county. Each report shall include:

Â Â Â Â Â  (1) Copies of comprehensive plans reviewed by the county governing body and copies of land use regulations applied to areas of critical state concern within the county.

Â Â Â Â Â  (2) For those areas or jurisdictions within the county without comprehensive plans, a statement and review of the progress made toward compliance with the goals. [Formerly 197.260]

(Urban Service Agreements)

Â Â Â Â Â  195.060 Definitions. As used in ORS 195.020, 195.065 to 195.085 and 197.005, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ has the meaning given that term in ORS 198.010. In addition, the term includes a county service district organized under ORS chapter 451.

Â Â Â Â Â  (2) ÂUrban growth boundaryÂ means an acknowledged urban growth boundary contained in a city or county comprehensive plan or an acknowledged urban growth boundary that has been adopted by a metropolitan service district council under ORS 268.390 (3).

Â Â Â Â Â  (3) ÂUrban serviceÂ has the meaning given that term in ORS 195.065. [1993 c.804 Â§12]

Â Â Â Â Â  195.065 Agreements required; contents; county responsibilities. (1) Under ORS 190.003 to 190.130, units of local government and special districts that provide an urban service to an area within an urban growth boundary that has a population greater than 2,500 persons, and that are identified as appropriate parties by a cooperative agreement under ORS 195.020, shall enter into urban service agreements that:

Â Â Â Â Â  (a) Specify whether the urban service will be provided in the future by a city, county, district, authority or a combination of one or more cities, counties, districts or authorities.

Â Â Â Â Â  (b) Set forth the functional role of each service provider in the future provision of the urban service.

Â Â Â Â Â  (c) Determine the future service area for each provider of the urban service.

Â Â Â Â Â  (d) Assign responsibilities for:

Â Â Â Â Â  (A) Planning and coordinating provision of the urban service with other urban services;

Â Â Â Â Â  (B) Planning, constructing and maintaining service facilities; and

Â Â Â Â Â  (C) Managing and administering provision of services to urban users.

Â Â Â Â Â  (e) Define the terms of necessary transitions in provision of urban services, ownership of facilities, annexation of service territory, transfer of moneys or project responsibility for projects proposed on a plan of the city or district prepared pursuant to ORS 223.309 and merger of service providers or other measures for enhancing the cost efficiency of providing urban services.

Â Â Â Â Â  (f) Establish a process for review and modification of the urban service agreement.

Â Â Â Â Â  (2)(a) Each county shall have responsibility for convening representatives of all cities and special districts that provide or declare an interest in providing an urban service inside an urban growth boundary within the county, for the purpose of negotiating an urban service agreement. A county may establish two or more subareas inside an urban growth boundary for the purpose of such agreements. If an urban service is to be provided within the boundaries of a Metropolitan Service District, a county shall notify the Metropolitan Service District in advance of the time for cities and special districts to meet for the purpose of negotiating an urban service agreement, and the Metropolitan Service District shall exercise its review, advisory and coordination functions under ORS 195.025.

Â Â Â Â Â  (b) When negotiating for an urban service agreement, a county shall consult with recognized community planning organizations within the area affected by the urban service agreement.

Â Â Â Â Â  (3) Decisions on a local government structure to be used to deliver an urban service under ORS 195.070 are not land use decisions under ORS 197.015.

Â Â Â Â Â  (4) For purposes of ORS 195.020, 195.070, 195.075, 197.005 and this section, Âurban servicesÂ means:

Â Â Â Â Â  (a) Sanitary sewers;

Â Â Â Â Â  (b) Water;

Â Â Â Â Â  (c) Fire protection;

Â Â Â Â Â  (d) Parks;

Â Â Â Â Â  (e) Open space;

Â Â Â Â Â  (f) Recreation; and

Â Â Â Â Â  (g) Streets, roads and mass transit.

Â Â Â Â Â  (5) Whether the requirement of subsection (1) of this section is met by a single urban service agreement among multiple providers of a service, by a series of agreements with individual providers or by a combination of multiprovider and single-provider agreements shall be a matter of local discretion. [1993 c.804 Â§3]

Â Â Â Â Â  195.070 Agreement factors. (1) The following factors shall be considered in establishing urban service agreements under ORS 195.065:

Â Â Â Â Â  (a) Financial, operational and managerial capacity to provide the service;

Â Â Â Â Â  (b) The effect on the cost of the urban service to the users of the service, the quality and quantity of the service provided and the ability of urban service users to identify and contact service providers, and to determine their accountability, with ease;

Â Â Â Â Â  (c) Physical factors related to the provision of the urban service;

Â Â Â Â Â  (d) The feasibility of creating a new entity for the provision of the urban service;

Â Â Â Â Â  (e) The elimination or avoidance of unnecessary duplication of facilities;

Â Â Â Â Â  (f) Economic, demographic and sociological trends and projections relevant to the provision of the urban service;

Â Â Â Â Â  (g) The allocation of charges among urban service users in a manner that reflects differences in the costs of providing services to the users;

Â Â Â Â Â  (h) Matching the recipients of tax supported urban services with the payers of the tax;

Â Â Â Â Â  (i) The equitable allocation of costs between new development and prior development; and

Â Â Â Â Â  (j) Economies of scale.

Â Â Â Â Â  (2) The extent of consideration of the factors set forth in subsection (1) of this section is a matter of local government and special district discretion. [1993 c.804 Â§4]

Â Â Â Â Â  195.075 Agreement provisions and considerations. (1) Urban service agreements entered into under ORS 195.065 shall provide for the continuation of an adequate level of urban services to the entire area that each provider serves. If an urban service agreement calls for significant reductions in the territory of a special service district, the urban service agreement shall specify how the remaining portion of the district is to receive services in an affordable manner.

Â Â Â Â Â  (2) Units of local government and special districts that enter into an urban service agreement shall consider the agreementÂs effect on the financial integrity and operational ability of each service provider and its protection of the solvency and commitments of affected service providers. When an urban service agreement provides for the elimination, consolidation or reduction in size of a service provider, the urban service agreement shall address:

Â Â Â Â Â  (a) The capital debt of the provider and short- and long-term finances;

Â Â Â Â Â  (b) Rates;

Â Â Â Â Â  (c) Employee compensation, benefits and job security; and

Â Â Â Â Â  (d) Equality of service. [1993 c.804 Â§5]

Â Â Â Â Â  195.080 Application of comprehensive plans and land use regulations. Nothing in ORS 195.020, 195.060 to 195.085, 195.145 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304 shall be construed to prevent planning for, installation of or connection to public facilities or services consistent with acknowledged comprehensive plans and land use regulations. [1993 c.804 Â§6]

Â Â Â Â Â  195.085 Compliance deadlines. (1) No later than the first periodic review that begins after November 4, 1993, local governments and special districts shall demonstrate compliance with ORS 195.020 and 195.065.

Â Â Â Â Â  (2) The Land Conservation and Development Commission may adjust the deadline for compliance under this section when cities and counties that are parties to an agreement under ORS 195.020 and 195.065 are scheduled for periodic review at different times.

Â Â Â Â Â  (3) Local governments and special districts that are parties to an agreement in effect on November 4, 1993, which provides for the future provision of an urban service shall demonstrate compliance with ORS 195.065 no later than the date such agreement expires or the second periodic review that begins after November 4, 1993, whichever comes first. [1993 c.804 Â§Â§7,8]

(School Facility Planning)

Â Â Â Â Â  195.110 School facility plan for high growth school districts. (1)(a) A county or city containing a high growth school district shall include as an element of its comprehensive plan a school facility plan prepared by the high growth district in cooperation with the city or county.

Â Â Â Â Â  (b) A county or city containing a high growth area shall initiate planning activities with a school district to accomplish planning as required under ORS 195.020.

Â Â Â Â Â  (c) The provisions of paragraph (a) of this subsection do not apply to a city that contains less than 10 percent of the total population of a high growth school district.

Â Â Â Â Â  (2) As used in this section, Âhigh growth school districtÂ means any school district that has an enrollment of over 5,000 students and had an increase in student enrollment of six percent or more during the three most recent school years, based on certified enrollment numbers submitted to the Department of Education during the first quarter of each new school year.

Â Â Â Â Â  (3) The school facility plan shall identify school facility needs based on population growth projections and land use designations contained in the city or county comprehensive plan. The plan shall be updated during periodic review and may be updated more frequently by mutual agreement between the school district and the county or city.

Â Â Â Â Â  (4)(a) In the school facility plan, a high growth school district shall assess the capacity of school facilities on the basis of objective criteria that are formally approved by the school board. In an agreement under ORS 195.020, the school district and the city or county shall agree, to the greatest extent possible, on the criteria for the capacity of school facilities. After a school district formally adopts criteria for the capacity of school facilities, a county or city shall accept those criteria as its own for purposes of evaluating applications for a comprehensive plan amendment or for a residential land use regulation amendment.

Â Â Â Â Â  (b) A city or county shall provide notice to an affected school district when considering a plan or land use regulation amendment that significantly impacts school capacity. If the school district requests, the city or county shall implement a coordinated process with the school district to identify potential school sites and facilities to address the projected impacts.

Â Â Â Â Â  (c) The provisions of paragraph (b) of this subsection apply to an action that involves:

Â Â Â Â Â  (A) High growth school districts;

Â Â Â Â Â  (B) Light rail planning in an area that is not a high growth school district; or

Â Â Â Â Â  (C) The addition of 1,000 or more residential units in an area that is not a high growth school district.

Â Â Â Â Â  (5) The school facility plan shall provide for the integration of existing city or county land dedication requirements with the needs of the school district.

Â Â Â Â Â  (6) Any school district not defined as high growth in subsection (2) of this section may adopt a plan for school facilities as set forth in this section, subject to cooperation with the affected cities or counties.

Â Â Â Â Â  (7) The school facility plan shall cover a period of at least five years and shall include but need not be limited to the following elements:

Â Â Â Â Â  (a) Population projections by school age group;

Â Â Â Â Â  (b) Identification by both the city or county and the school district of desirable school sites;

Â Â Â Â Â  (c) Physical improvements needed to bring existing schools up to the school districtÂs minimum standards;

Â Â Â Â Â  (d) Financial plans to meet school facility needs;

Â Â Â Â Â  (e) An analysis of:

Â Â Â Â Â  (A) The alternatives to new school construction and major renovation; and

Â Â Â Â Â  (B) Measures to increase the efficient use of school sites including, but not limited to, multiple-story buildings and multipurpose use of sites;

Â Â Â Â Â  (f) Five-year capital improvement plans;

Â Â Â Â Â  (g) Site acquisition schedules and programs; and

Â Â Â Â Â  (h) Based on the elements included in the school facility plan under this subsection and applicable laws and rules, an analysis of the land required for the five-year period covered by the plan that is suitable, as a permitted or conditional use, for school facilities inside the urban growth boundary.

Â Â Â Â Â  (8) If a school district determines that there is an inadequate supply of suitable land for school facilities for the five-year period covered by the plan, the city or county, or both, and the school district shall cooperate in identifying land for school facilities including, but not limited to, adopting appropriate zoning, aggregating existing lots or parcels in separate ownership, adding one or more sites designated for school facilities to an urban growth boundary or petitioning a metropolitan service district to add one or more sites designated for school facilities to an urban growth boundary pursuant to applicable law and rules.

Â Â Â Â Â  (9) The capacity of a school facility shall not be the basis for a development moratorium under ORS 197.505 to 197.540.

Â Â Â Â Â  (10) This section and ORS 197.015 do not confer any power to a school district to declare a building moratorium.

Â Â Â Â Â  (11) Notwithstanding any other provision of state or local law, school capacity shall not be the sole basis for the approval or denial of any residential development application, unless the application involves changes to the local government comprehensive plan or land use regulations. [1993 c.550 Â§2; 1995 c.508 Â§1; 2001 c.876 Â§1]

Â Â Â Â Â  195.115 Reducing barriers for pedestrian and bicycle access to schools. City and county governing bodies shall work with school district personnel to identify barriers and hazards to children walking or bicycling to and from school. The cities, counties and districts may develop a plan for the funding of improvements designed to reduce the barriers and hazards identified. [2001 c.940 Â§1]

Â Â Â Â Â  Note: 195.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PARKS

Â Â Â Â Â  195.120 Rules and planning goal amendments for parks required; allowable uses; application of certain land use laws. (1) The Legislative Assembly finds that OregonÂs parks are special places and the protection of parks for the use and enjoyment of present and future generations is a matter of statewide concern.

Â Â Â Â Â  (2) The Land Conservation and Development Commission, in cooperation with the State Parks and Recreation Commission and representatives of local government, shall adopt rules and land use planning goal amendments as necessary to provide for:

Â Â Â Â Â  (a) Allowable uses in state and local parks that have adopted master plans;

Â Â Â Â Â  (b) Local government planning necessary to implement state park master plans; and

Â Â Â Â Â  (c) Coordination and dispute resolution among state and local agencies regarding planning and activities in state parks.

Â Â Â Â Â  (3) Rules and goal amendments adopted under subsection (2) of this section shall provide for the following uses in state parks:

Â Â Â Â Â  (a) Campgrounds, day use areas and supporting infrastructure, amenities and accessory visitor service facilities designed to meet the needs of park visitors;

Â Â Â Â Â  (b) Recreational trails and boating facilities;

Â Â Â Â Â  (c) Facilities supporting resource-interpretive and educational activities for park visitors;

Â Â Â Â Â  (d) Park maintenance workshops, staff support facilities and administrative offices;

Â Â Â Â Â  (e) Uses that directly support resource-based outdoor recreation; and

Â Â Â Â Â  (f) Other park uses adopted by the Land Conservation and Development Commission.

Â Â Â Â Â  (4) A local government shall not be required to adopt an exception under ORS 197.732 from a land use planning goal protecting agriculture or forestry resources to authorize a use identified by rule of the Land Conservation and Development Commission under this section in a state or local park.

Â Â Â Â Â  (5) A local government shall comply with the provisions of ORS 215.296 for all uses and activities proposed in or adjacent to an exclusive farm use zone described in the state or local master plan as adopted by the local government and made a part of its comprehensive plan and land use regulation. [1997 c.604 Â§3]

Â Â Â Â Â  195.125 Existing uses in state parks; approval by local governments. Existing uses and facilities in all state parks on July 25, 1997, shall be allowed to continue. The following uses and activities shall be approved by a local government subject only to clear and objective siting criteria, which criteria, either individually or cumulatively, shall not prohibit the use or activity of:

Â Â Â Â Â  (1) The repair and renovation of existing facilities;

Â Â Â Â Â  (2) The replacement of existing facilities and services, including minor location changes; and

Â Â Â Â Â  (3) The minor expansion of existing uses and facilities. [1997 c.604 Â§4]

URBAN RESERVE AREAS

Â Â Â Â Â  195.145 Urban reserve areas; when required; limitation. (1) To ensure that the supply of land available for urbanization is maintained, local governments may cooperatively designate lands outside urban growth boundaries as urban reserve areas, subject to ORS 197.610 to 197.625.

Â Â Â Â Â  (2)(a) The Land Conservation and Development Commission may require a local government to designate an urban reserve area during its periodic review in accordance with the conditions for periodic review under ORS 197.628.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the commission may require a local government to designate an urban reserve area outside of its periodic review if:

Â Â Â Â Â  (A) The local government is located inside a Primary Metropolitan Statistical Area or a Metropolitan Statistical Area as designated by the Federal Census Bureau upon November 4, 1993; and

Â Â Â Â Â  (B) The local government has been required to designate an urban reserve area by rule prior to November 4, 1993.

Â Â Â Â Â  (3) In carrying out subsections (1) and (2) of this section:

Â Â Â Â Â  (a) Within an urban reserve area, neither the commission nor any local government shall prohibit the siting on a legal parcel of a single family dwelling that would otherwise have been allowed under law existing prior to designation as an urban reserve area.

Â Â Â Â Â  (b) The commission shall provide to local governments a list of options, rather than prescribing a single planning technique, to ensure the efficient transition from rural to urban use in urban reserve areas.

Â Â Â Â Â  (4) For purposes of this section, Âurban reserve areaÂ means lands outside an urban growth boundary that will provide for:

Â Â Â Â Â  (a) Future expansion over a long-term period; and

Â Â Â Â Â  (b) The cost-effective provision of public facilities and service within the area when the lands are included within the urban growth boundary. [1993 c.804 Â§19; 1999 c.622 Â§6]

URBAN SERVICE PROVIDER ANNEXATION

(Temporary provisions relating to requirements for annexation of certain industrial lands)

Â Â Â Â Â  Note: Sections 1, 2 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 2 of this 2005 Act is added to and made a part of ORS 195.205 to 195.225. [2005 c.539 Â§1]

Â Â Â Â Â  Sec. 2. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated Jackson County, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

Â Â Â Â Â  (2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§2]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  Note: Sections 2, 3, 9 (1) and 10, chapter 844, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. Section 3 of this 2005 Act is added to and made a part of ORS 195.205 to 195.225. [2005 c.844 Â§2]

Â Â Â Â Â  Sec. 3. (1) Notwithstanding ORS 195.205 (5), when the governing body of a city proceeds with an annexation plan, the governing body shall cause the annexation plan to be submitted only to the electors of the territory proposed to be annexed under the annexation plan at a general election or at a special election held for that purpose.

Â Â Â Â Â  (2) Notwithstanding ORS 195.215 (1), the governing body of the city shall determine the results of the election from the official figures returned by the county clerk. If the governing body of the city finds that a majority of the votes cast in the territory favor the annexation plan, the governing body, by resolution or ordinance, shall proclaim the adoption of the annexation plan. The proclamation declaring approval of the annexation plan shall contain a legal description of each territory annexed.

Â Â Â Â Â  (3) Notwithstanding ORS 195.225 (4), after a local government boundary commission reviews an annexation plan proposed by the governing body of a city, the governing body of the city shall submit the annexation plan to the electors of the territory proposed to be annexed as provided in subsection (1) of this section. [2005 c.844 Â§3]

Â Â Â Â Â  Sec. 9. (1) Section 3 of this 2005 Act applies to an election conducted on or after the effective date of this 2005 Act [September 2, 2005] and before January 2, 2008. [2005 c.844 Â§9(1)]

Â Â Â Â Â  Sec. 10. Sections 1, 3 and 4 of this 2005 Act are repealed on January 2, 2008. [2005 c.844 Â§10]

Â Â Â Â Â  195.205 Annexation by provider; prerequisites to vote; public hearing. (1) A city or district that provides an urban service may annex territory under ORS 195.020, 195.060 to 195.085, 195.145 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304 that:

Â Â Â Â Â  (a) Is situated within an urban growth boundary; and

Â Â Â Â Â  (b) Is contained within an annexation plan adopted pursuant to ORS 195.020, 195.060 to 195.085, 195.145 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304.

Â Â Â Â Â  (2) A city or district may submit an annexation plan to a vote under subsection (5) of this section only if, prior to the submission of the annexation plan to a vote:

Â Â Â Â Â  (a) The territory contained in the annexation plan is subject to urban service agreements among all appropriate counties and cities and the providers of urban services within the territory, as required by ORS 195.065 and 195.070, and:

Â Â Â Â Â  (A) Such urban service agreements were in effect on November 4, 1993; or

Â Â Â Â Â  (B) They expressly state that they may be relied upon as a prerequisite of the annexation method authorized by ORS 195.020, 195.060 to 195.085, 195.145 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304; and

Â Â Â Â Â  (b) The territory contained in the annexation plan is subject to an agreement between the city and county addressing fiscal impacts, if the annexation is by a city and will cause reductions in the county property tax revenues by operation of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) Prior to adopting an annexation plan, the governing body of a city or district shall hold a public hearing at which time interested persons may appear and be heard on the question of establishing the annexation plan.

Â Â Â Â Â  (4) The governing body of the city or district shall cause notice of the hearing to be published, once each week for two successive weeks prior to the day of the hearing, in a newspaper of general circulation in the city or district.

Â Â Â Â Â  (5) If after the public hearing required under subsection (3) of this section, the governing body of the city or district decides to proceed with the annexation plan, it shall cause the annexation plan to be submitted to the electors of the city or district and to the electors of the territory proposed to be annexed under the annexation plan. The proposed annexation plan may be voted upon at a general election or at a special election to be held for that purpose. [1993 c.804 Â§13]

Â Â Â Â Â  195.210 Election procedures. (1) The statement summarizing the measure and its major effect in the ballot title of a proposal for adoption of an annexation plan shall contain a general description of the boundaries of each territory proposed to be annexed. The description shall use streets and other generally recognized features. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect shall not exceed 150 words.

Â Â Â Â Â  (2) The notice of an annexation plan election shall be given as provided in ORS 254.095 and 254.205, except that in addition the notice shall contain a map indicating the boundaries of each territory proposed to be annexed. [1993 c.804 Â§14; 1995 c.79 Â§72; 1995 c.534 Â§9]

Â Â Â Â Â  195.215 Election certification; order. (1) The governing body of the city or district shall determine the results of the election from the official figures returned by the county clerk. If the governing body of the city finds that a majority of the votes cast in the territory and a majority of the votes cast in the city favor the annexation plan, the governing body, by resolution or ordinance, shall declare the adoption of the annexation plan. The governing body of the district shall certify the results of the election to the appropriate county governing body. When a majority of the votes cast in the territory and a majority of the votes cast in the district favor the annexation plan, the county governing body by order shall so declare. The resolution, ordinance or order declaring approval of the annexation plan must contain a legal description of each territory annexed.

Â Â Â Â Â  (2) Annexation of particular tracts of territory takes effect in accordance with the provisions of the adopted annexation plan. [1993 c.804 Â§15; 2005 c.388 Â§1]

Â Â Â Â Â  195.220 Annexation plan provisions. (1) An annexation plan adopted under ORS 195.205 shall include:

Â Â Â Â Â  (a) The timing and sequence of annexation.

Â Â Â Â Â  (b) Local standards of urban service availability required as a precondition of annexation.

Â Â Â Â Â  (c) The planned schedule for providing urban services to the annexed territory.

Â Â Â Â Â  (d) The effects on existing urban services providers.

Â Â Â Â Â  (e) The long-term benefits of the annexation plan.

Â Â Â Â Â  (2) An annexation plan shall be consistent with all applicable comprehensive plans. [1993 c.804 Â§16; 1997 c.541 Â§341]

Â Â Â Â Â  195.225 Boundary commission review; action; plan amendment; election. (1) In areas subject to the jurisdiction of a local government boundary commission, the boundary commission shall conduct an advisory review of an annexation plan for conformity with annexation plan requirements set forth in ORS 195.220, 199.462 and the rules of procedure of the Land Conservation and Development Commission.

Â Â Â Â Â  (2) If a boundary commission finds that an annexation plan does not comply with ORS 195.220, 199.462 or the procedural rules of the commission, the boundary commission, by order, shall disapprove the annexation plan and return the plan to the governing body of the city or district. The order of the boundary commission that disapproves an annexation plan shall describe with particularity the provisions of the annexation plan that do not comply with ORS 195.220, 199.462 or the procedural rules of the commission and shall specifically indicate the reasons for noncompliance.

Â Â Â Â Â  (3) The governing body of the city or district, upon receiving an order of the boundary commission that disapproves an annexation plan, may amend the plan and resubmit the amended plan to the boundary commission.

Â Â Â Â Â  (4) After a boundary commission reviews an annexation plan, the annexation plan shall be submitted to the electors of the city or district and affected territory as provided in ORS 195.205.

Â Â Â Â Â  (5) Notwithstanding ORS chapter 199, annexations provided for in an annexation plan approved by the electors of a city or district and affected territory do not require the approval of a local government boundary commission.

Â Â Â Â Â  (6) A city or district shall submit an annexation plan approved by the electors and a copy of the resolution, ordinance, order or proclamation proclaiming an annexation under an approved annexation plan to the local government boundary commission filing with the Secretary of State, Department of Revenue, assessor and county clerk of each county in which the affected territory is located. [1993 c.804 Â§17]

Â Â Â Â Â  195.235 Application of other annexation procedures. The method of annexing territory to cities or districts set forth in ORS 195.205 to 195.225 is in addition to and does not affect or prohibit other methods of annexation authorized by law. [1993 c.804 Â§18]

LANDSLIDE HAZARD AREAS

Â Â Â Â Â  195.250 Definitions for ORS 195.250 to 195.260. As used in ORS 195.250 to 195.260:

Â Â Â Â Â  (1) ÂFurther review areaÂ means an area of land within which further site specific review should occur before land management or building activities begin because either the State Department of Geology and Mineral Industries or the State Forestry Department determines that the area reasonably could be expected to include sites that experience rapidly moving landslides as a result of excessive rainfall.

Â Â Â Â Â  (2) ÂLandslideÂ means any detached mass of soil, rock or debris that is of sufficient size to cause damage and that moves down a slope or a stream channel.

Â Â Â Â Â  (3) ÂRapidly moving landslideÂ means a landslide that is difficult for people to outrun or escape. [1999 c.1103 Â§1]

Â Â Â Â Â  Note: 195.250 to 195.260 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  195.253 Policy. The Legislative Assembly declares that it is the policy of the State of Oregon that:

Â Â Â Â Â  (1) Each property owner, each highway user and all federal, state and local governments share the responsibility for making sound decisions regarding activities that may affect landslide hazards and the associated risks of property damage or personal injury.

Â Â Â Â Â  (2) In keeping with the concept of shared responsibility where individuals are primarily responsible for making sound decisions to protect personal interests, regulation applied pursuant to ORS 195.250 to 195.260 shall be restricted to reducing the risk of serious bodily injury or death that may result from rapidly moving landslides.

Â Â Â Â Â  (3) In recognition of the need for consistent treatment and coordination of actions relating to rapidly moving landslides and because of the potential for serious bodily injury or death as a result of rapidly moving landslides and the effect of rapidly moving landslides on the ability of people to use their property, ORS 195.250 to 195.260 shall be regarded as the controlling policy of this state for rapidly moving landslides. [1999 c.1103 Â§2]

Â Â Â Â Â  Note: See note under 195.250.

Â Â Â Â Â  195.256 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Many locations in Oregon are subject to naturally occurring landslide hazards, and some human activities may accelerate the incidence or increase the adverse effects of those hazards.

Â Â Â Â Â  (2) Rapidly moving landslides present the greatest risk to human life, and persons living in or traveling through areas prone to rapidly moving landslides are at increased risk of serious bodily injury or death.

Â Â Â Â Â  (3) Although some risk from rapidly moving landslides can be mitigated through proper siting and construction techniques, sites that are vulnerable to impact from rapidly moving landslides are generally unsuitable for permanent habitation.

Â Â Â Â Â  (4) Activities that require sound decisions to mitigate rapidly moving landslide hazards and risks include but are not limited to:

Â Â Â Â Â  (a) Siting or constructing homes or other structures in areas prone to rapidly moving landslides;

Â Â Â Â Â  (b) Occupying existing homes or other structures in areas prone to rapidly moving landslides during periods of high risk due to heavy or extended rainfall;

Â Â Â Â Â  (c) Conducting land management activities that may adversely alter the susceptibility of land to rapidly moving landslides; and

Â Â Â Â Â  (d) Operating motor vehicles in areas known to be subject to rapidly moving landslides. [1999 c.1103 Â§3]

Â Â Â Â Â  Note: See note under 195.250.

Â Â Â Â Â  195.260 Duties of local governments, state agencies and landowners in landslide hazard areas. (1) In order to reduce the risk of serious bodily injury or death resulting from rapidly moving landslides, a local government:

Â Â Â Â Â  (a) Shall exercise all available authority to protect the public during emergencies, consistent with ORS 401.015.

Â Â Â Â Â  (b) May require a geotechnical report and, if a report is required, shall provide for a coordinated review of the geotechnical report by the State Department of Geology and Mineral Industries or the State Forestry Department, as appropriate, before issuing a building permit for a site in a further review area.

Â Â Â Â Â  (c) Except those structures exempt from building codes under ORS 455.310 and 455.315, shall amend its land use regulations, or adopt new land use regulations, to regulate the siting of dwellings and other structures designed for human occupancy, including those being restored under ORS 215.130 (6), in further review areas where there is evidence of substantial risk for rapidly moving landslides. All final decisions under this paragraph and paragraph (b) of this subsection are the responsibility of the local government with jurisdiction over the site. A local government may not delegate such final decisions to any state agency.

Â Â Â Â Â  (d) May deny a request to issue a building permit if a geotechnical report discloses that the entire parcel is subject to a rapidly moving landslide or that the subject lot or parcel does not contain sufficient buildable area that is not subject to a rapidly moving landslide.

Â Â Â Â Â  (e) Shall maintain a record, available to the public, of properties for which a geotechnical report has been prepared within the jurisdiction of the local government.

Â Â Â Â Â  (2) A landowner allowed a building permit under subsection (1)(c) of this section shall sign a statement that shall:

Â Â Â Â Â  (a) Be recorded with the county clerk of the county in which the property is located, in which the landowner acknowledges that the landowner may not in the future bring any action against an adjacent landowner about the effects of rapidly moving landslides on or adjacent to the landownerÂs property; and

Â Â Â Â Â  (b) Record in the deed records for the county where the lot or parcel is located a nonrevocable deed restriction that the landowner signs and acknowledges, that contains a legal description complying with ORS 93.600 and that prohibits any present or future owner of the property from bringing any action against an adjacent landowner about the effects of rapidly moving landslides on or adjacent to the property.

Â Â Â Â Â  (3) Restrictions on forest practices adopted under ORS 527.710 (10) do not apply to risk situations arising solely from the construction of a building designed for human occupancy in a further review area on or after October 23, 1999.

Â Â Â Â Â  (4) The following state agencies shall implement the following specific responsibilities to reduce the risk of serious bodily injury or death resulting from rapidly moving landslides:

Â Â Â Â Â  (a) The State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (A) Identify and map further review areas selected in cooperation with local governments and in coordination with the State Forestry Department, and provide technical assistance to local governments to facilitate the use and application of this information pursuant to subsection (1)(b) of this section; and

Â Â Â Â Â  (B) Provide public education regarding landslide hazards.

Â Â Â Â Â  (b) The State Forestry Department shall regulate forest operations to reduce the risk of serious bodily injury or death from rapidly moving landslides directly related to forest operations, and assist local governments in the siting review of permanent dwellings on and adjacent to forestlands in further review areas pursuant to subsection (1)(b) of this section.

Â Â Â Â Â  (c) The Land Conservation and Development Commission may take steps under its existing authority to assist local governments to appropriately apply the requirements of subsection (1)(c) of this section.

Â Â Â Â Â  (d) The Department of Transportation shall provide warnings to motorists during periods determined to be of highest risk of rapidly moving landslides along areas on state highways with a history of being most vulnerable to rapidly moving landslides.

Â Â Â Â Â  (e) The Office of Emergency Management of the Department of State Police shall coordinate state resources for rapid and effective response to landslide-related emergencies.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, any state or local agency adopting rules related to the risk of serious bodily injury or death from rapidly moving landslides shall do so only in conformance with the policies and provisions of ORS 195.250 to 195.260.

Â Â Â Â Â  (6) No state or local agency may adopt or enact any rule or ordinance for the purpose of reducing risk of serious bodily injury or death from rapidly moving landslides that limits the use of land that is in addition to land identified as a further review area by the State Department of Geology and Mineral Industries or the State Forestry Department pursuant to subsection (4) of this section.

Â Â Â Â Â  (7) Except as provided in ORS 527.710 or in OregonÂs ocean and coastal land use planning goals, no state agency may adopt criteria regulating activities for the purpose of reducing risk of serious bodily injury or death from rapidly moving landslides on lands subject to the provisions of ORS 195.250 to 195.260 that are more restrictive than the criteria adopted by a local government pursuant to subsection (1)(c) of this section. [1999 c.1103 Â§4; 2003 c.141 Â§1; 2003 c.740 Â§8]

Â Â Â Â Â  Note: See note under 195.250.

Â Â Â Â Â  195.263 [1999 c.1103 Â§5; repealed by 2003 c.141 Â§2]

Â Â Â Â Â  195.266 [1999 c.1103 Â§6; repealed by 2003 c.141 Â§2]

Â Â Â Â Â  195.270 [1999 c.1103 Â§7; repealed by 2003 c.141 Â§2]

Â Â Â Â Â  195.275 [1999 c.1103 Â§9; repealed by 2003 c.141 Â§2]

MISCELLANEOUS

Â Â Â Â Â  195.850 Reporting local government boundary changes to certain mass transit districts. If changes in the urban growth boundary of a local government must be included in the boundaries of a mass transit district formed under ORS 267.107, the local government shall provide the mass transit district with a legal description of the urban growth boundary and changes to the urban growth boundary that consists of a series of courses in which the first course starts at a point of beginning and the final course ends at the point of beginning. [2001 c.138 Â§13b]

_______________



Chapter 196

Chapter 196 Â Columbia River Gorge; Ocean Resource Planning; Wetlands; Removal and Fill

2005 EDITION

COLUMBIA RIVER GORGE; OCEAN RESOURCES; WETLANDS

MISCELLANEOUS MATTERS

COLUMBIA RIVER GORGE

196.105Â Â Â Â  Definitions for ORS 196.105 to 196.125

196.107Â Â Â Â  Legislative findings on management plan; effect of plan on land use decisions; decertification of plan

196.109Â Â Â Â  Effect of revision of urban area boundaries within scenic area on management plan

196.110Â Â Â Â  Land use regulation in Columbia River Gorge National Scenic Area

196.115Â Â Â Â  Appeal from decision of Columbia River Gorge Commission or county

196.120Â Â Â Â  Exercise of eminent domain; property value

196.125Â Â Â Â  Buffer by regulation around Columbia River Gorge National Scenic Area prohibited

COLUMBIA RIVER GORGE COMPACT

196.150Â Â Â Â  Compact provisions

196.155Â Â Â Â  Authority for state officers and agencies to carry out duties under compact

196.160Â Â Â Â  Membership on Columbia River Gorge Commission

196.165Â Â Â Â  Status of commission employees for purposes of certain benefits

PACIFIC OCEAN RESOURCES COMPACT

196.175Â Â Â Â  Pacific Ocean Resources Compact ratified

196.180Â Â Â Â  Compact provisions

196.185Â Â Â Â  Representation on compact

OREGON OCEAN RESOURCES MANAGEMENT

196.405Â Â Â Â  Definitions for ORS 196.405 to 196.515

196.407Â Â Â Â  Policy

196.408Â Â Â Â  Duties of state agencies

196.410Â Â Â Â  Legislative findings for offshore oil and gas leasing

196.415Â Â Â Â  Legislative findings for ocean resources management

196.420Â Â Â Â  Policy

196.425Â Â Â Â  Oregon Ocean Resources Management Program

196.435Â Â Â Â  Primary agency for certain federal purposes; restrictions

196.438Â Â Â Â  Ocean Policy Advisory Council; members; term of office; quorum

196.443Â Â Â Â  Duties of council

196.448Â Â Â Â  Member compensation; meetings

196.451Â Â Â Â  Technical advisory committee

196.453Â Â Â Â  Project review panels; guidelines

196.455Â Â Â Â  Coordination with federal programs

196.465Â Â Â Â  Compatibility of acknowledged comprehensive plans

196.471Â Â Â Â  Territorial Sea Plan review requirements

196.485Â Â Â Â  State agency coordination requirements; incorporation of plans

196.515Â Â Â Â  Short title

196.575Â Â Â Â  Authorization to obtain federal oceanographic data; joint liaison program; use of data

196.580Â Â Â Â  Liaison program duties

WETLANDS

(Definitions)

196.600Â Â Â Â  Definitions for ORS 196.600 to 196.655

(Wetlands Mitigation Banks)

196.605Â Â Â Â  Purpose

196.610Â Â Â Â  Wetlands; acquisition and protection; powers of Director of Department of State Lands

196.615Â Â Â Â  Program for wetlands mitigation banks; program standards and criteria; rules

196.620Â Â Â Â  Resource values and credits for mitigation banks; use and withdrawal of credits; annual evaluation of system by director

196.623Â Â Â Â  Watershed enhancement project as mitigation bank; sale of mitigation credit

196.625Â Â Â Â  Fill and removal activities in mitigation banks; reports

196.630Â Â Â Â  Rules

196.635Â Â Â Â  Director to consult and cooperate with other agencies and interested parties

196.640Â Â Â Â  Oregon Wetlands Mitigation Bank Revolving Fund Account; rules

196.643Â Â Â Â  Payments to comply with permit condition, authorization or resolution of violation

196.645Â Â Â Â  Sources of account

196.650Â Â Â Â  Use of account

196.655Â Â Â Â  Report on Oregon Wetlands Mitigation Bank Revolving Fund Account; contents

196.660Â Â Â Â  Effect of ORS 196.600 to 196.655

196.665Â Â Â Â  Short title

(Wetland Conservation Plans)

196.668Â Â Â Â  Legislative findings

196.672Â Â Â Â  Policy

196.674Â Â Â Â  Statewide Wetlands Inventory; rules

196.676Â Â Â Â  Response to notices from local governments

196.678Â Â Â Â  Wetland conservation plans; contents; procedure for adopting

196.681Â Â Â Â  Duties of department; standards for approval of plan; conditions for approval; order

196.682Â Â Â Â  Permits required for removal or fill; conditions on issuance of permit

196.684Â Â Â Â  Amendment of plans; review of plans by department; review of orders by Land Use Board of Appeals

196.686Â Â Â Â  Acknowledged estuary management plans; review and approval; hearings; final order

196.687Â Â Â Â  Regulation of alteration or fill of artificially created wetlands

196.688Â Â Â Â  Public information program

196.692Â Â Â Â  Rules

REMOVAL OF MATERIAL; FILLING

NoteÂ Â Â Â Â Â Â Â Â  Provision relating to fills depending on E.P.A. approval--1989 c.45 Â§2

196.795Â Â Â Â  Streamlining process for administering state removal or fill permits; application for state program general permit; periodic reports to legislative committee

196.800Â Â Â Â  Definitions for ORS 196.600 to 196.905

196.805Â Â Â Â  Policy

196.810Â Â Â Â  Permit required to remove material from bed or banks of waters; status of permit; exceptions; rules

196.815Â Â Â Â  Application for permit; fees; disposition of fees

196.820Â Â Â Â  Prohibition against issuance of permits to fill Smith Lake or Bybee Lake; exception

196.825Â Â Â Â  Criteria for issuance of permit; consultation with other agencies; hearing; appeal

196.830Â Â Â Â  Estuarine resource replacement as condition for fill or removal from estuary; considerations; other permit conditions

196.835Â Â Â Â  Hearing regarding issuance of permit; procedure; appeals; suspension of permit pending appeal

196.845Â Â Â Â  Investigations and surveys

196.850Â Â Â Â  Waiving permit requirement in certain cases; rules; notice; review

196.855Â Â Â Â  Noncomplying removal of material or filling constitutes public nuisance

196.860Â Â Â Â  Enforcement powers of director

196.865Â Â Â Â  Revocation, suspension or refusal to renew permit

196.870Â Â Â Â  Abatement proceedings; restraining order; injunction; public compensation

196.875Â Â Â Â  Double and treble damages for destruction of public right of navigation, fishery or recreation; costs and attorney fees

196.880Â Â Â Â  Fill under permit presumed not to affect public rights; public rights extinguished

196.885Â Â Â Â  Annual report of fill and removal activities; contents of report

196.890Â Â Â Â  Civil penalties

196.895Â Â Â Â  Imposition of civil penalties

196.900Â Â Â Â  Schedule of civil penalties; rules; factors to be considered in imposing civil penalties

196.905Â Â Â Â  Applicability

196.910Â Â Â Â  Monitoring fill and removal activities; public education and information materials; periodic reports to legislative committee

PENALTIES

196.990Â Â Â Â  Penalties

COLUMBIA RIVER GORGE

Â Â Â Â Â  196.105 Definitions for ORS 196.105 to 196.125. As used in ORS 196.105 to 196.125:

Â Â Â Â Â  (1) ÂCommissionÂ means the Columbia River Gorge Commission established under section 5 of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (2) ÂGeneral management areaÂ means the area within the scenic area that is not an urban area or special management area.

Â Â Â Â Â  (3) ÂManagement planÂ means the management plan for the Columbia River Gorge National Scenic Area adopted by the commission.

Â Â Â Â Â  (4) ÂSpecial management areaÂ means any area identified as such in the Columbia River Gorge National Scenic Area Act.

Â Â Â Â Â  (5) ÂUrban areaÂ means the 13 towns or cities as identified in the Columbia River Gorge National Scenic Area Act. [1987 c.856 Â§1; 1993 c.317 Â§1]

Â Â Â Â Â  196.107 Legislative findings on management plan; effect of plan on land use decisions; decertification of plan. (1) The Legislative Assembly, considering the recommendations of the Land Conservation and Development Commission, finds that the management plan adopted pursuant to the Columbia River Gorge National Scenic Area Act achieves on balance the purposes of the statewide planning goals adopted pursuant to ORS 197.230.

Â Â Â Â Â  (2) Land use decisions subject to review under ORS 197.835 for compliance with the goals for those portions of Multnomah, Hood River and Wasco Counties within the Columbia River Gorge National Scenic Area, except land within urban area boundaries, are exempt from the requirements of ORS 197.610 to 197.625. This exemption becomes effective in a county when that county or the Columbia River Gorge Commission adopts and implements ordinances that are approved pursuant to sections 7(b) and 8(h) to 8(k) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (3) The Director of the Department of Land Conservation and Development may petition the Land Conservation and Development Commission to decertify the management plan at any time. If the Land Conservation and Development Commission receives a petition from the director, the Land Conservation and Development Commission shall decertify the management plan within 120 days, if it determines that any part of the management plan does not achieve on balance the purposes of the statewide planning goals adopted pursuant to ORS 197.230. [1993 c.317 Â§3]

Â Â Â Â Â  196.109 Effect of revision of urban area boundaries within scenic area on management plan. If the urban area boundaries of the Columbia River Gorge National Scenic Area are revised to include land that was once within the general management area or the special management area, the management plan no longer applies to that land and the applicable provisions of ORS chapters 92, 195, 197, 215 and 227 and the rules, plans and ordinances adopted thereunder apply. [1993 c.317 Â§4]

Â Â Â Â Â  196.110 Land use regulation in Columbia River Gorge National Scenic Area. (1) Notwithstanding any provision setting forth criteria or conditions for approval of a permit or requiring action by the county in ORS chapter 92, 195, 196, 197 or 215 or in a local ordinance or charter, a county may deny any permit or otherwise refuse to take any action that is inconsistent with the purposes and standards as provided in sections 3 and 6(d) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, or the scenic area management plan adopted pursuant to the Columbia River Gorge National Scenic Area Act, P.L. 99-663. When taking action on a permit application, a county shall follow procedures consistent with the procedures set out in ORS 215.402 to 215.438 and shall comply with the time limitations set out in ORS 215.427. The authority of a county to deny a permit or otherwise take action under this section shall be in addition to and not in lieu of any other authority for denial that may be exercised by the county pursuant to the provisions of ORS chapters 195, 196 and 197. Any action of a county taken pursuant to this subsection shall be appealed to the Columbia River Gorge Commission as provided in section 15(a)(2) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, a state agency may not take action that must be reviewed for compatibility with an acknowledged comprehensive plan or land use regulation in the Columbia River Gorge National Scenic Area until the agency determines through written findings that the action is consistent with the purposes and standards as provided in sections 3 and 6(d) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, and the interim guidelines or the scenic area management plan.

Â Â Â Â Â  (3) A state agency may seek any of the administrative or judicial remedies or participate in any proceeding provided by the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (4) The provisions of ORS 197.180 do not apply to the Columbia River Gorge Commission. [1987 c.856 Â§2; 2003 c.181 Â§1]

Â Â Â Â Â  196.115 Appeal from decision of Columbia River Gorge Commission or county. (1) For purposes of judicial review, decisions of the Columbia River Gorge Commission shall be subject to review solely as provided in this section, except as otherwise provided by the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (2)(a) A final action or order by the commission in a review or appeal of any action of the commission pursuant to section 10(c) or 15(b)(4) of the Columbia River Gorge National Scenic Area Act, or a final action or order by the commission in a review or appeal of any action of a county pursuant to section 15(a)(2) or 15(b)(4) of the Columbia River Gorge National Scenic Area Act, shall be reviewed by the Court of Appeals on a petition for judicial review filed and served as provided in subsections (3) and (4) of this section and ORS 183.482.

Â Â Â Â Â  (b) On a petition for judicial review under paragraph (a) of this subsection the Court of Appeals also shall review the action of the county that is the subject of the commissionÂs order, if requested in the petition.

Â Â Â Â Â  (c) The Court of Appeals shall issue a final order on review under this subsection within the time limits provided by ORS 197.855.

Â Â Â Â Â  (d) In lieu of judicial review under paragraphs (a) and (b) of this subsection, a county action may be appealed to the Land Use Board of Appeals under ORS 197.805 to 197.855. A notice of intent to appeal the countyÂs action shall be filed not later than 21 days after the commissionÂs order on the county action becomes final.

Â Â Â Â Â  (e) Notwithstanding ORS 197.835, the scope of review in an appeal pursuant to paragraph (d) of this subsection shall not include any issue relating to interpretation or implementation of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, and any issue related to such interpretation or implementation shall be waived by the filing of an appeal under paragraph (d) of this subsection.

Â Â Â Â Â  (f) After county land use ordinances are approved pursuant to sections 7(b) and 8(h) to (k) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, the Land Use Board of Appeals shall not review land use decisions within the general management area or special management area for compliance with the statewide planning goals. The limitation of this paragraph shall not apply if the Land Conservation and Development Commission decertifies the management plan pursuant to ORS 196.107.

Â Â Â Â Â  (3)(a) If a petition for judicial review of a commission order is filed pursuant to subsection (2)(a) of this section, the procedures to be followed by the parties, the commission and the court, and the courtÂs review, shall be in accordance with ORS 183.480, 183.482 (1) to (7), 183.485, 183.486, 183.490 and 183.497, except as this section or the Columbia River Gorge National Scenic Area Act, P.L. 99-663, otherwise provides.

Â Â Â Â Â  (b) Notwithstanding any provision of ORS 183.482:

Â Â Â Â Â  (A) The commission shall transmit the original record or the certified copy of the entire record within 21 days after service of a petition for judicial review is served on the commission; and

Â Â Â Â Â  (B) The parties shall file briefs with the court within the times allowed by rules of the court.

Â Â Â Â Â  (c) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, the court shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (d) The court shall remand the order to the agency if the court finds the agencyÂs exercise of discretion to be:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law;

Â Â Â Â Â  (B) Inconsistent with an agency rule, an officially stated agency position or a prior agency practice, unless the inconsistency is explained by the agency; or

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (e) The court shall set aside or remand the order if the court finds that the order is not supported by substantial evidence in the whole record.

Â Â Â Â Â  (f) Notwithstanding any other provision of this section, in any case where review of a county action as well as a commission order is sought pursuant to subsection (2)(a) and (b) of this section, the court shall accept any findings of fact by the commission which the court finds to be supported by substantial evidence in the whole record, and such findings by the commission shall prevail over any findings by the county concerning the same or substantially the same facts.

Â Â Â Â Â  (4)(a) Except as otherwise provided by this section or the Columbia River Gorge National Scenic Area Act, P.L. 99-663, if review of a county action is sought pursuant to subsection (2)(b) of this section, the procedures to be followed by the parties, the county and the court, and the courtÂs review, shall be in accordance with those provisions governing review of county land use decisions by the Land Use Board of Appeals set forth in ORS 197.830 (2) to (8), (10), (15) and (16) and 197.835 (2) to (10), (12) and (13). As used in this section, ÂboardÂ as used in the enumerated provisions shall mean ÂcourtÂ and the term Ânotice of intent to appealÂ in ORS 197.830 (10) shall refer to the petition described in subsection (2) of this section.

Â Â Â Â Â  (b) In addition to the other requirements of service under this section, the petitioner shall serve the petition upon the persons and bodies described in ORS 197.830 (9), as a prerequisite to judicial review of the county action.

Â Â Â Â Â  (c) In accordance with subsection (3)(b)(B) of this section, a party to a review of both a commission order and a county action shall file only one brief with the court, which shall address both the commission order and the county action.

Â Â Â Â Â  (d) Review of a decision under ORS 197.830 to 197.845 shall be confined to the record. Subject to subsection (3)(f) of this section, the court shall be bound by any finding of fact of the county for which there is substantial evidence in the whole record. The court may appoint a master and follow the procedures of ORS 183.482 (7) in connection with matters that the board may take evidence for under ORS 197.835 (2).

Â Â Â Â Â  (5) Approval of county land use ordinances by the commission pursuant to section 7 of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, may be reviewed by the Court of Appeals as provided in ORS 183.482.

Â Â Â Â Â  (6) Notwithstanding ORS 183.484, any proceeding filed in circuit court by or against the commission shall be filed with the circuit court for the county in which the commission has a principal business office or in which the land involved in the proceeding is located. [1987 c.856 Â§3; 1989 c.761 Â§17; 1993 c.317 Â§5; 1995 c.595 Â§16; 1999 c.621 Â§4]

Â Â Â Â Â  196.120 Exercise of eminent domain; property value. Notwithstanding any other provision of law, in any proceeding by a state agency or local government to acquire property within the Columbia River Gorge National Scenic Area, through the exercise of the power of eminent domain, the property value shall not be reduced because of any diminution in value resulting from the potential of the taking. [1987 c.856 Â§6]

Â Â Â Â Â  196.125 Buffer by regulation around Columbia River Gorge National Scenic Area prohibited. (1) Notwithstanding any other provision of law, no state agency, special district or local government may exercise any regulatory power for the purpose of establishing a scenic buffer around the Columbia River Gorge National Scenic Area. Such regulatory powers include but are not limited to:

Â Â Â Â Â  (a) Exercising the power of eminent domain;

Â Â Â Â Â  (b) Establishing scenic easements; or

Â Â Â Â Â  (c) Adopting ordinances or land use plans that prohibit or limit the use of land.

Â Â Â Â Â  (2) As used in this section, ÂColumbia River Gorge National Scenic AreaÂ means that area designated in the Columbia River Gorge National Scenic Area Act, P.L. 99-663. [1987 c.856 Â§7]

COLUMBIA RIVER GORGE COMPACT

Â Â Â Â Â  196.150 Compact provisions. The Legislative Assembly of the State of Oregon hereby ratifies the Columbia River Gorge Compact set forth below, and the provisions of such compact hereby are declared to be the law of this state upon such compact becoming effective as provided in Article III.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  A compact is entered into by and between the states of Washington and Oregon, signatories hereto, with the consent of the Congress of the United States of America, granted by an Act entitled, ÂThe Columbia River Gorge National Scenic Area Act,Â P.L. 99-663.

ARTICLE I

Columbia Gorge Commission Established

Â Â Â Â Â  a. The States of Oregon and Washington establish by way of this interstate compact a regional agency known as the Columbia River Gorge Commission. The commission established in accordance with this compact shall have the power and authority to perform all functions and responsibilities in accordance with the provisions of this compact and of the Columbia River Gorge National Scenic Area Act (the federal Act), which is incorporated by this specific reference in this agreement. The commissionÂs powers shall include but not be limited to:

Â Â Â Â Â  1. The power to sue and be sued.

Â Â Â Â Â  2. The power to disapprove a land use ordinance enacted by a county if the ordinance is inconsistent with the management plan, as provided in P.L. 96-663 Â§7(b)(3)(B).

Â Â Â Â Â  3. The power to enact a land use ordinance setting standards for the use of nonfederal land in a county within the scenic area if the county fails to enact land use ordinances consistent with the management plan, as provided in P.L. 99-663 Â§7(c).

Â Â Â Â Â  4. According to the provisions of P.L. 99-663 Â§10(c), the power to review all proposals for major development action and new residential development in each county in the scenic area, except urban areas, and the power to disapprove such development if the commission finds the development is inconsistent with the purposes of P.L. 99-663.

Â Â Â Â Â  b. The commission shall appoint and remove or discharge such personnel as may be necessary for the performance of the commissionÂs functions, irrespective of the civil service, personnel or other merit system laws of any of the party states.

Â Â Â Â Â  c. The commission may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivors insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

Â Â Â Â Â  d. The commission shall obtain the services of such professional, technical, clerical and other personnel as may be deemed necessary to enable it to carry out its functions under this compact. The commission may borrow, accept, or contract for the services of personnel from any state of the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

Â Â Â Â Â  e. Funds necessary to fulfill the powers and duties imposed upon and entrusted to the commission shall be provided as appropriated by the legislatures of the states in accordance with Article IV. The commission may also receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the commission and expend the same or any income therefrom according to the terms of the gifts, grants, endowments or other funds.

Â Â Â Â Â  f. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold and convey real and personal property and any interest therein.

Â Â Â Â Â  g. The commission shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules and regulations. The commission shall publish its bylaws, rules and regulations in convenient form and shall file a copy thereof and of any amendment thereto, with the appropriate agency or officer in each of the party states.

ARTICLE II

The Commission Membership

Â Â Â Â Â  a. The commission shall be made up of twelve voting members appointed by the states, as set forth herein, and one non-voting member appointed by the U.S. Secretary of Agriculture.

Â Â Â Â Â  b. Each state governor shall appoint the members of the commission as provided in the federal Act (three members who reside in the State of Oregon, including one resident of the scenic area, to be appointed by the Governor of Oregon, and three members who reside in the State of Washington, including one resident of the scenic area, appointed by the Governor of Washington).

Â Â Â Â Â  c. One additional member shall be appointed by the governing body of each of the respective counties of Clark, Klickitat, and Skamania in Washington, and Hood River, Multnomah, and Wasco in Oregon, provided that in the event the governing body of a county fails to make such an appointment, the Governor of the state in which the county is located shall appoint such a member.

Â Â Â Â Â  d. The terms of the members and procedure for filling vacancies shall all be as set forth in the federal Act.

ARTICLE III

Effective Date of Compact and Commission

Â Â Â Â Â  This compact shall take effect, and the commission may exercise its authorities pursuant to the compact and pursuant to the Columbia River Gorge National Scenic Area Act when it has been ratified by both states and upon the appointment of four initial members from each state. The date of this compact shall be the date of the establishment of the commission.

ARTICLE IV

Funding

Â Â Â Â Â  a. The States of Washington and Oregon hereby agree to provide by separate agreement or statute of each state for funding necessary to effectuate the commission, including the establishment of compensation or expenses of commission members from each state which shall be paid by the state of origin.

Â Â Â Â Â  b. The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

Â Â Â Â Â  c. Subject to appropriation by their respective legislatures, the commission shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the commission.

Â Â Â Â Â  d. The commissionÂs proposed budget and expenditures shall be apportioned equally between the states.

Â Â Â Â Â  e. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by the appropriate state auditing official and the report of the audit shall be included in and become a part of the annual report of the commission.

Â Â Â Â Â  f. The accounts of the commission shall be open at any reasonable time for inspection by the public.

ARTICLE V

Severability

Â Â Â Â Â  If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid, and to this end the provisions of this compact are severable.

______________________________________________________________________________ [Formerly 390.500]

Â Â Â Â Â  196.155 Authority for state officers and agencies to carry out duties under compact. The Governor, the Columbia River Gorge Commission and all state agencies and counties are hereby directed and provided authority to carry out their respective functions and responsibilities in accordance with the compact executed under ORS 196.150 to 196.165 and the Columbia River Gorge National Scenic Area Act. [Formerly 390.505]

Â Â Â Â Â  196.160 Membership on Columbia River Gorge Commission. (1) Each member of the Columbia River Gorge Commission appointed by the Governor under ORS 196.150 shall be subject to Senate confirmation pursuant to section 4, Article III of the Oregon Constitution and shall serve at the pleasure of the Governor until the memberÂs term expires or until a disqualifying change in residence.

Â Â Â Â Â  (2) A member shall serve a period of four years.

Â Â Â Â Â  (3) Members of the commission appointed from Oregon are entitled to compensation and expenses as provided in ORS 292.495. [Formerly 390.510]

Â Â Â Â Â  196.165 Status of commission employees for purposes of certain benefits. (1) The Columbia River Gorge Commission established under ORS 196.150 may designate its employees as employees and the commission as an employer subject to the Oregon Public Employees Retirement System under ORS chapters 238 and 238A or as an employer and employees subject to a retirement system provided by the State of Washington under the laws of the State of Washington.

Â Â Â Â Â  (2) The commission may designate its employees as employees eligible under benefit plans provided under ORS 243.105 to 243.285 or under benefit plans provided under the laws of the State of Washington. [Formerly 390.515; 1991 c.67 Â§46; 1997 c.222 Â§44; 2003 c.733 Â§51]

PACIFIC OCEAN RESOURCES COMPACT

Â Â Â Â Â  196.175 Pacific Ocean Resources Compact ratified. (1) The Legislative Assembly of the State of Oregon hereby ratifies the Pacific Ocean Resources Compact as set forth in ORS 196.180. This compact shall take effect after two or more of the States of Alaska, California, Hawaii or Washington ratify the compact and consent is granted by Congress as required by section 10, Article I of the Constitution of the United States.

Â Â Â Â Â  (2) In addition to the States of Alaska, California, Hawaii and Washington, the Province of British Columbia may become an associate party to the compact, without voting power. Upon request of the Province of British Columbia and approval of Congress, the Province of British Columbia may become a full party to this compact with the same rights and powers as the party states. [1991 c.617 Â§1]

Â Â Â Â Â  Note: 196.175 to 196.185 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.180 Compact provisions. The provisions of the Pacific Ocean Resources Compact are as follows:

______________________________________________________________________________

ARTICLE I

Findings and Purpose

A. The parties recognize:

Â Â Â Â Â  (1) The States of Alaska, California, Hawaii, Oregon and Washington and the Province of British Columbia have a common interest in the protection of marine and coastal resources. This common interest results from:

Â Â Â Â Â  (a) The fluid, dynamic ocean currents and atmospheric winds that carry pollutants beyond one partyÂs coastal area to another.

Â Â Â Â Â  (b) The migratory nature of many important living marine resources that depend upon the marine habitat of various parties for different parts of their lifecycle.

Â Â Â Â Â  (c) The economic reliance of each party upon renewable resources of the ocean.

Â Â Â Â Â  (d) The use of the ocean for transport of oil and other hazardous substances between ports in the various parties and other nations.

Â Â Â Â Â  (e) A regional interest in providing a stable environment for those communities dependent upon ocean resources and ocean trade for a livelihood.

Â Â Â Â Â  (2) Some marine resource activities, such as fisheries, are currently highly managed with regard for their regional or transboundary nature through existing state programs, regional fisheries councils, interstate compacts and international treaties. Because there are existing formal mechanisms for interstate cooperation and coordination for these marine resource activities, this compact is not intended to encompass these activities or to grant to the Pacific Ocean Resources Compact authority to regulate resource allocation or management as it may pertain to the use and consumption of marine resources.

Â Â Â Â Â  (3) A formal interstate agreement does not exist to address and resolve issues of mutual concern or to coordinate individual programs of the parties that affect regional interests in the areas of:

Â Â Â Â Â  (a) Prevention of oil and hazardous substance spills;

Â Â Â Â Â  (b) Transportation of oil and other hazardous substances;

Â Â Â Â Â  (c) Oil and hazardous substance spill response planning;

Â Â Â Â Â  (d) Environmental monitoring and research; and

Â Â Â Â Â  (e) Ocean resource management.

Â Â Â Â Â  (4) Each party has jurisdiction over the submerged and submersible lands within its territorial sea and responsibility for management of many marine resources and ocean uses. Each party has unique natural resource, social, economic and political conditions for which local management by the individual party is the most appropriate.

Â Â Â Â Â  (5) Parties now do not have an effective means to address mutual concerns related to transport of oil and hazardous substances in waters within and beyond the partyÂs jurisdiction that may jeopardize ocean resources and uses important to one or more coastal parties.

Â Â Â Â Â  (6) The 1983 Presidential Proclamation of the 200-mile United States Exclusive Economic Zone has created the opportunity for all coastal states to more fully exercise and assert their responsibilities pertaining to the protection, conservation and development of ocean resources under United States jurisdiction.

Â Â Â Â Â  (7) Citizens of the Pacific states and the Province of British Columbia are increasingly concerned with the environmental integrity of the ocean and protection of all ocean resources.

Â Â Â Â Â  (8) Recent studies conducted in the wake of major accidental releases of oil or hazardous substances have concluded that the existing system of response to spills could be improved in the following ways to provide better protection of ocean resources:

Â Â Â Â Â  (a) Enhanced personnel training and qualifications;

Â Â Â Â Â  (b) Improved vessel design and integrity;

Â Â Â Â Â  (c) Better mechanisms for cost recovery by the states or the province;

Â Â Â Â Â  (d) Improved coordination in regulatory oversight;

Â Â Â Â Â  (e) Enhanced traffic management; and

Â Â Â Â Â  (f) An improved information base dealing with marine and coastal environments.

Â Â Â Â Â  (9) A spill or discharge of oil or hazardous substance from an ocean-going vessel has the potential of causing major regional impacts.

B. Therefore, the purposes of this compact shall be:

Â Â Â Â Â  (1) To assist in the promotion of interstate commerce by encouraging uniform regulation of the transportation of oil or hazardous substance within the compact zone.

Â Â Â Â Â  (2) To provide a legal mechanism to regulate certain ocean activities within the United States Exclusive Economic Zone.

Â Â Â Â Â  (3) To enhance regional coordination of issues of critical importance.

Â Â Â Â Â  (4) To work with federal agencies to advance the best interest of the region.

Â Â Â Â Â  (5) To foster regional cooperation and pooling of resources to reduce costs and increase effective use of scarce resources.

Â Â Â Â Â  (6) To monitor activities of concern to the parties.

Â Â Â Â Â  (7) To address issues of mutual concern to the Pacific states and the Province of British Columbia and enhance the partiesÂ influence over activities of concern that are not now addressed through existing compacts, including:

Â Â Â Â Â  (a) Spill prevention;

Â Â Â Â Â  (b) Transportation of oil and other hazardous substances;

Â Â Â Â Â  (c) Spill response planning;

Â Â Â Â Â  (d) Environmental monitoring and research; and

Â Â Â Â Â  (e) Ocean resource management.

Â Â Â Â Â  (8) To foster cooperation and coordination among the parties in order to increase the effectiveness of the individual partyÂs ocean laws and programs.

Â Â Â Â Â  (9) To provide technical assistance to parties for ocean activities covered by this compact.

Â Â Â Â Â  (10) To provide for formal participation by the Province of British Columbia with the compact to more fully address issues of regional concern.

Â Â Â Â Â  (11) To insure that the citizens of the region have opportunities to participate in discussions and deliberations of regional ocean resources issues.

Â Â Â Â Â  (12) To establish an innovative system under which the parties can represent their shared interests within the compact zone, including:

Â Â Â Â Â  (a) The maintenance and protection of common ocean resources; and

Â Â Â Â Â  (b) The vessel transportation of oil and other hazardous substances.

Â Â Â Â Â  (13) To recommend uniform safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances within the compact zone and monitor the implementation of these standards and regulations by federal agencies, states or provinces and private industry.

Â Â Â Â Â  (14) To promote more coordinated management of ocean resources that are of mutual concern.

Â Â Â Â Â  (15) To provide a forum for the regional coordination of the individual partiesÂ plans for the management and protection of those areas of the Pacific Ocean and adjacent waters over which the compacting parties jointly or separately now have or may acquire jurisdiction.

ARTICLE II

Definitions

As used in this compact:

Â Â Â Â Â  (1) ÂCompactÂ means the representative body created by Article IV of this compact.

Â Â Â Â Â  (2) ÂCompact zoneÂ means the portion of the oceans bordering the parties within the 200-mile exclusive economic zone.

Â Â Â Â Â  (3) ÂHazardous substanceÂ or Âhazardous substancesÂ means any element or compound that, when it enters in or upon the water, presents an imminent and substantial danger to the public health or welfare or the environment, including but not limited to fish, animals, vegetation or any part of the natural habitat in which they are found. ÂHazardous substanceÂ includes but is not limited to a substance designated under 33 U.S.C. Â§1321 (b)(2)(A), any element, compound, mixture, solution or substance designated under 42 U.S.C. Â§9602, any hazardous waste having characteristics identified under or listed under 42 U.S.C. Â§6921, any toxic pollutant listed under 33 U.S.C. Â§1317 (a) and any imminently hazardous chemical substance or mixture with respect to which the Administrator of the United States Environmental Protection Agency has taken action under 15 U.S.C. Â§2606.

Â Â Â Â Â  (4) ÂNavigable watersÂ means the waters of the United States, including the territorial sea.

Â Â Â Â Â  (5) ÂOilÂ means crude petroleum oil and any other hydrocarbons regardless of gravity, which are produced at the well in liquid form by ordinary production methods, and any petroleum products or petrochemicals of any kind and in any form whether crude, refined or a petroleum by-product, including petroleum, fuel oil, gasoline, lubricating oils, oily sludge, oily refuse or mixed with other wastes, liquefied natural gas or propane.

Â Â Â Â Â  (6) ÂPartyÂ means a state or province that ratifies this compact as provided in Article III of this compact.

Â Â Â Â Â  (7) ÂRepresentativeÂ means an individual appointed as provided in Article IV of this compact to represent a party to the compact.

Â Â Â Â Â  (8) ÂVesselÂ means a watercraft or other artificial contrivance that is constructed or adapted to carry, or that carries oil or hazardous substance in bulk as cargo or cargo residue, and that:

Â Â Â Â Â  (a) Operates on the navigable waters of the compact zone; or

Â Â Â Â Â  (b) Transfers oil or hazardous substance in a place subject to the jurisdiction of the United States.

ARTICLE III

Operative Dates

Â Â Â Â Â  (1) Except as provided in paragraph (2) of this Article, this compact shall become effective when two or more of the States of Alaska, California, Hawaii or Washington ratify the compact and the consent of Congress is or has been granted as required by section 10, Article I of the Constitution of the United States.

Â Â Â Â Â  (2) This agreement shall become operative as to the Province of British Columbia as a full party upon request of the Province of British Columbia and approval of the Congress.

ARTICLE IV

Pacific Ocean Resources Compact

Â Â Â Â Â  (1) The Pacific Ocean Resources Compact is created and shall have its offices within the territorial limits of one of the parties, shall carry out its duties and functions in accordance with this compact, shall continue in force and effect in accordance with this compact, and, except as specifically provided in this compact, shall not be considered an agency or instrumentality of the United States for the purpose of any federal law. Each party participating in this compact shall appoint two persons, subject to the applicable laws of the appointing party, to undertake the functions and duties of representatives of the compact. This compact shall be invested with the powers and duties set forth in this compact.

Â Â Â Â Â  (2) The term of each representative shall be four years. A representative shall hold office until a successor is appointed and qualified but the successorÂs term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of a representative for any reason or cause shall be filled for the unexpired term by the party represented by the vacancy. Any party may remove the representative for that party in accordance with the statutes of the party concerned. Each representative may delegate to a deputy the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the compact.

Â Â Â Â Â  (3) The compact shall invite the Secretary of Transportation, the Administrator of the United States Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration or their designees to participate as nonvoting members of the compact.

ARTICLE V

Pacific Ocean Resources Compact Authority

Â Â Â Â Â  (1) The Pacific Ocean Resources Compact is authorized to:

Â Â Â Â Â  (a) Facilitate the prevention of oil and hazardous substance spills by:

Â Â Â Â Â  (A) Serving as a West Coast Spill Prevention Advisory Committee to the United States Coast Guard. As such, the compact shall advise the United States Coast Guard on matters pertaining to spill prevention within the compact zone and also shall advise the United States Coast Guard on other matters within the compactÂs authority as set forth in this compact.

Â Â Â Â Â  (B) Participating as an interested person in any rulemaking proceeding by the United States Coast Guard related to the establishment of safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances. The United States Coast Guard shall adopt the recommendations of the compact, unless the United States Coast Guard makes a finding, as part of the rulemaking process, that the adoption of such recommendations would not further the prevention of oil and hazardous substance spills.

Â Â Â Â Â  (C) As an interested person, requesting the United States Coast Guard to initiate rulemaking for the establishment or amendment of safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances. The United States Coast Guard shall initiate rulemaking as requested by the compact, unless the United States Coast Guard makes a finding that the initiation of such rulemaking would not further the prevention of oil and hazardous substance spills.

Â Â Â Â Â  (D) Making recommendations to other appropriate state, federal and regional entities regarding uniform safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances in the compact zone.

Â Â Â Â Â  (b) Insure a coordinated network of oil and hazardous substance spill response plans and programs of the parties, federal agencies and private organizations.

Â Â Â Â Â  (c) By regulation, establish the requirements for submission of and approval by the compact of a contingency plan by any vessel transporting oil or hazardous substance in the compact zone. Such requirements shall be consistent with the requirements for response plans under section 4202 of the Oil Pollution Act of 1990 (P.L. 101-380). A plan developed in accordance with the regulations adopted by the compact and approved by the compact shall satisfy the requirements of section 4202 of the Oil Pollution Act and shall supersede any requirements of an individual party for submitting a vessel contingency or spill response plan. However, all plans approved by parties to this compact before the operative date of the compact shall remain in full force and effect until a contingency plan is approved by the compact pursuant to this paragraph. In establishing regulations under this paragraph, the compact shall work closely with officials of the parties to assure that the vessel contingency plans required under this compact include all subject areas included by the member parties, in the standards for vessel contingency plans of the parties, in aggregate, before the adoption of the compact.

Â Â Â Â Â  (d) Establish and maintain an informational clearinghouse related to spill response, including a directory of personnel, equipment, technical expertise, organizations and other resources available to assist as part of a regional oil or hazardous substance spill response.

Â Â Â Â Â  (e) Provide a forum for discussion and recommendation to resolve conflicts among member parties or the federal government regarding various ocean resources programs that have been or may be established by each party.

Â Â Â Â Â  (f) Provide opportunities for public participation in compact activities by holding meetings of the compact in various locations within the territorial limits of the parties, providing opportunities for public comment at meetings and developing a public outreach program.

Â Â Â Â Â  (g) Designate state or provincial agency officials to act on behalf of the compact as liaisons with federal agencies.

Â Â Â Â Â  (h) Identify the regional data needs related to ocean resources and recommend a method for compiling the data in a format that can be shared by all parties.

Â Â Â Â Â  (i) Consult with and advise any pertinent party or federal agency with regard to problems connected with ocean resources management and recommend the adoption of any rules or regulations the compact considers advisable that are within the jurisdiction of the agency.

Â Â Â Â Â  (j) Establish sanctions and a schedule of civil penalties for violations of the rules or regulations of the compact and impose such sanctions or civil penalties in accordance with 5 U.S.C. Â§Â§551 to 559 and Â§Â§701 to 706.

Â Â Â Â Â  (k) Request the United States Coast Guard to enforce or assist in the enforcement of any regulations adopted by the compact including but not limited to regulations related to the submission of a contingency plan or financial assurance requirements in the compact zone.

Â Â Â Â Â  (L) Establish a schedule of reasonable fees to be assessed for the review of a contingency plan submitted under paragraph (c) of this subsection. The fees shall be sufficient to recover the costs of reviewing the plans and conducting any related inspections. The fees may be assessed in increments up to the maximum amount.

Â Â Â Â Â  (2) In addition to the authority granted under paragraph (1) of this Article, the compact may:

Â Â Â Â Â  (a) Accept grants and gifts.

Â Â Â Â Â  (b) Enter into contracts for whose performance the compact shall be solely responsible in order to support its operations.

Â Â Â Â Â  (c) Conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs relating to the purposes of this compact.

Â Â Â Â Â  (d) Conduct public hearings on matters pertaining to the purposes of this compact.

Â Â Â Â Â  (e) Establish a standardized cost recovery formula for damages to other resources based on the amount of oil or hazardous substance spilled.

Â Â Â Â Â  (f) Enter into an agreement with the United States Coast Guard under which the compact will administer compliance with the requirements for demonstrating financial responsibility under section 1016 of the Oil Pollution Act of 1990 in an amount established by the compact. Such proof of financial responsibility, if established by the compact, shall satisfy and supersede the requirement of any individual party for demonstrating financial responsibility. However, all financial responsibility requirements established by the parties to this compact before the compact establishes an amount under this paragraph shall remain in full force and effect until the compact establishes a requirement and enters into an agreement with the United States Coast Guard under this paragraph. In establishing the amount of financial responsibility under this paragraph, the compact shall work with officials of each party to assure that such requirements are sufficient to satisfy the requirements of the parties, in aggregate.

Â Â Â Â Â  (g) In accordance with the provisions of 5 U.S.C. Â§Â§551 to 559 and Â§Â§701-706, enforce the rules and regulations adopted by the compact to carry out the authority of the compact as set forth in this Article.

Â Â Â Â Â  (h) Appoint technical and advisory committees for the purpose of advising the compact on regional ocean resources issues, data needs and format and other purposes related to the compactÂs activities. A technical or advisory committee appointed by the compact shall not be subject to the provisions of the Federal Advisory Committee Act (P.L. 92-463, as amended).

Â Â Â Â Â  (i) Allow a variance from the provisions of this compact or rules or regulations adopted by the compact pursuant to this Article. A variance shall be based on a showing by the person or entity seeking the variance that the activity allowed under the variance will have no regional impact and that the variance is economically necessary. Under no circumstances may a variance result in the regulation of the transportation of oil or hazardous substance according to standards less stringent than standards imposed under federal law.

Â Â Â Â Â  (3) The compact shall adopt all regulations necessary to carry out its duties and exercise its authority under this Article. The compact shall adopt such regulations in accordance with the provisions of 5 U.S.C. Â§Â§500 to 559.

ARTICLE VI

Pacific Ocean Resources Compact

Organization

Â Â Â Â Â  The compact shall select a chairperson and a vice chairperson. After the initial chairperson and vice chairperson are selected, the compact shall establish a rotation for the selection of the chairperson and vice chairperson so the office rotates through the parties to the compact. The compact shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. The compact shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory parties but must meet at least once a year.

ARTICLE VII

Voting and Quorum

Â Â Â Â Â  (1) A majority of the representatives shall constitute a quorum.

Â Â Â Â Â  (2) Each representative shall be entitled to one vote. No action or decision of the compact shall be approved unless the action or decision receives a majority of the votes of the representatives, including at least one affirmative vote from each party.

ARTICLE VIII

Support Agencies

Â Â Â Â Â  The compact may contract for the staff support necessary to carry out the purposes of this compact or request appropriate agencies of the signatory parties to act as the research agencies of the compact.

ARTICLE IX

PartiesÂ Powers Under Compact

Â Â Â Â Â  Except as specifically provided in Article V of this compact, nothing in this compact shall be construed to limit the powers of any party or to repeal or prevent the enactment of any legislation or the enforcement of any requirement imposing additional conditions and restrictions to conserve ocean resources.

ARTICLE X

Absence

Â Â Â Â Â  Continued absence of representation or of any compact representative from any party shall be brought to the attention of the appointing authority of the party not represented.

ARTICLE XI

Funding

Â Â Â Â Â  (1) Each party shall contribute to the support of the compact.

Â Â Â Â Â  (2) The annual contribution of each party shall be figured to the nearest $100.

Â Â Â Â Â  (3) The compact shall prepare an annual budget which shall be approved by vote of the compact. After approval, the proposed budget shall be presented to the chief executive and legislative body of the signatory parties.

Â Â Â Â Â  (4) Each party shall be responsible for the expenses of its own representatives.

ARTICLE XII

Withdrawal from Compact

Â Â Â Â Â  This compact shall continue in force and remain binding upon each party until renounced by it. Renunciation of this compact must be preceded by sending six monthsÂ notice in writing of intention to withdraw from the compact to the other parties to the compact.

______________________________________________________________________________ [1991 c.617 Â§2]

Â Â Â Â Â  Note: See note under 196.175.

Â Â Â Â Â  196.185 Representation on compact. One member of the Senate appointed by the President of the Senate and one member of the House of Representatives appointed by the Speaker of the House of Representatives shall act as the representatives of the State of Oregon on the Pacific Ocean Resources Compact in accordance with the powers and duties set forth in the compact. [1991 c.617 Â§3]

Â Â Â Â Â  Note: See note under 196.175.

OREGON OCEAN RESOURCES MANAGEMENT

Â Â Â Â Â  196.405 Definitions for ORS 196.405 to 196.515. As used in ORS 196.405 to 196.515, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the council established in ORS 196.438.

Â Â Â Â Â  (2) ÂExclusive Economic ZoneÂ has the meaning set forth in Proc. 5030 whereby the United States proclaimed jurisdiction over the resources of the ocean within 200 miles of the coastline.

Â Â Â Â Â  (3) ÂPanelÂ means a project review panel established under ORS 196.453.

Â Â Â Â Â  (4) ÂPlanÂ means the Oregon Ocean Resources Management Plan.

Â Â Â Â Â  (5) ÂTerritorial seaÂ means the waters and seabed extending three geographical miles seaward from the coastline in conformance with federal law.

Â Â Â Â Â  (6) ÂTerritorial Sea PlanÂ means the plan for OregonÂs territorial sea. [1987 c.576 Â§6; 1991 c.501 Â§2; 2003 c.744 Â§1]

Â Â Â Â Â  196.407 Policy. It is the policy of this state to:

Â Â Â Â Â  (1) Work with the States of Washington and California to explore the possibility of development of communication information systems including a computerized system of coastal and marine resource information.

Â Â Â Â Â  (2) Work with the States of Washington and California to develop compatible programs of ocean oil spill response, damage assessment and compensation.

Â Â Â Â Â  (3) Cooperate and coordinate with adjacent states to develop a regional approach to obtaining fisheries information. [1989 c.895 Â§2; 2003 c.744 Â§2]

Â Â Â Â Â  196.408 Duties of state agencies. (1) State agencies shall, to the maximum extent practicable, coordinate development of coastal and ocean information systems with those in adjacent states.

Â Â Â Â Â  (2) State agencies with responsibility for oil spill and hazardous material response, damage assessment and compensation in the marine environment shall, to the maximum extent practicable, coordinate OregonÂs plans, programs, policies and techniques with those of adjacent states.

Â Â Â Â Â  (3) State agencies which have jurisdiction over water areas, the seabed and resources adjacent to offshore rocks and islands may coordinate with adjacent states and federal agencies to develop programs and regulations to manage uses and activities of ocean areas adjacent to coastal cliffs and offshore rocks and islands managed within the National Wildlife Refuge System.

Â Â Â Â Â  (4) The State Department of Fish and Wildlife may coordinate with fishery managers in adjacent states to develop a uniform fish catch and monitoring system. [1989 c.895 Â§3; 2003 c.744 Â§3]

Â Â Â Â Â  196.410 Legislative findings for offshore oil and gas leasing. The Legislative Assembly finds:

Â Â Â Â Â  (1) OregonÂs territorial sea encompasses all the rocks and islands of the Oregon National Wildlife Refuge, borders all beaches, headlands and rocky intertidal areas and includes areas heavily used for commercial and recreational fishing. Navigation lanes for barges and vessels pass through the area.

Â Â Â Â Â  (2) OregonÂs territorial sea is rich in marine life. Its renewable resources support significant portions of the coastal economy. It is a dynamic, hazardous marine environment within which oil spills cannot be contained.

Â Â Â Â Â  (3) OregonÂs nearshore zone is extremely high in biological productivity, reflected by the variety and value of commercial and sport ocean fisheries catch. The Oregon coast provides a significant habitat for migrating seabirds and mammals. Oregon is unwilling to risk damaging sensitive marine environments or to sacrifice environmental quality to develop offshore oil and gas resources. [1989 c.895 Â§4]

Â Â Â Â Â  196.415 Legislative findings for ocean resources management. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The Pacific Ocean and its many resources are of environmental, economic, aesthetic, recreational, social and historic importance to the people of this state.

Â Â Â Â Â  (2) Exploration, development and production of ocean resources likely to result from both federal agency programs in federal waters of the outer continental shelf and initiatives of private companies within state waters will increase the chance of conflicting demands on ocean resources for food, energy and minerals, as well as waste disposal and assimilation, and may jeopardize ocean resources and values of importance to this state.

Â Â Â Â Â  (3) The fluid, dynamic nature of the ocean and the migration of many of its living resources beyond state boundaries extend the ocean management interests of this state beyond the three geographic mile territorial sea currently managed by the state pursuant to the federal Submerged Lands Act.

Â Â Â Â Â  (4) Existing federal laws, the Coastal Zone Management Act of 1972, the Coastal Zone Act Reauthorization Amendments of 1990, the Magnuson Fisheries Management and Conservation Act of 1976, as amended, and the Outer Continental Shelf Lands Act of 1978, recognize the interests of coastal states in management of ocean resources in federal waters and provide for state participation in ocean resources management decisions. The Coastal Zone Act Reauthorization Amendments of 1990 require that all federal coastal activities affecting natural resources, land uses and water uses in the coastal zone must be consistent with the federally approved Oregon Coastal Management Program.

Â Â Â Â Â  (5) The 1983 Proclamation of the 200-mile United States Exclusive Economic Zone has created an opportunity for all coastal states to more fully exercise and assert their responsibilities pertaining to the protection, conservation and development of ocean resources under United States jurisdiction.

Â Â Â Â Â  (6) It is important that the State of Oregon develop and maintain a program of ocean resources management to promote management of living and nonliving marine resources within state jurisdiction, to insure effective participation in federal agency planning and management of ocean resources and uses which may affect this state, and to coordinate state agency management of ocean resources with local government management of coastal shorelands and resources.

Â Â Â Â Â  (7) While much is known about the ocean, its composition, characteristics and resources, additional study and research is required to gain information and understanding necessary for sound ocean planning and management. [1987 c.576 Â§3; 1991 c.501 Â§3; 2003 c.744 Â§4]

Â Â Â Â Â  196.420 Policy. It is the policy of the State of Oregon to:

Â Â Â Â Â  (1) Conserve the long-term values, benefits and natural resources of the ocean both within the state and beyond by giving clear priority to the proper management and protection of renewable resources over nonrenewable resources;

Â Â Â Â Â  (2) Encourage ocean resources development which is environmentally sound and economically beneficial to adjacent local governments and to the state;

Â Â Â Â Â  (3) Assert the interests of this state as a partner with federal agencies in the sound management of the ocean resources within the United States Exclusive Economic Zone and on the continental shelf;

Â Â Â Â Â  (4) Encourage research, study and understanding of ocean processes, marine life and other ocean resources;

Â Â Â Â Â  (5) Encourage research and development of new, innovative marine technologies to study and utilize ocean resources; and

Â Â Â Â Â  (6) Ensure that the Ocean Policy Advisory Council will work closely with coastal local governments to incorporate in its activities coastal local government and resident concerns, coastal economic sustainability and expertise of coastal residents. [1987 c.576 Â§4; 1991 c.501 Â§4; 2003 c.744 Â§5]

Â Â Â Â Â  196.425 Oregon Ocean Resources Management Program. To ensure the conservation and development of ocean resources affecting Oregon consistent with the purposes of ORS 196.405 to 196.515, a program of ocean resource planning and management is established. This program shall be known as the Oregon Ocean Resources Management Program and is part of OregonÂs coastal management program. The Oregon Ocean Resources Management Program consists of:

Â Â Â Â Â  (1) Applicable elements of the Oregon Coastal Management Program approved by the U.S. Secretary of Commerce on July 7, 1977, and as subsequently amended pursuant to the Coastal Zone Management Act of 1972, including statutes that apply to coastal and ocean resources, those elements of local comprehensive plans of jurisdictions within OregonÂs coastal zone as defined in the Oregon Coastal Management Program which may be affected by activities or use of resources within the ocean, and those statewide planning goals which relate to the conservation and development of ocean and coastal resources;

Â Â Â Â Â  (2) The Ocean Policy Advisory Council or its successor;

Â Â Â Â Â  (3) Those portions of the Oregon Ocean Resources Management Plan that are consistent with ORS 196.405 to 196.515; and

Â Â Â Â Â  (4) The Territorial Sea Plan as reviewed by the council and submitted to the agencies represented on the council. [1987 c.576 Â§5; 1991 c.501 Â§5; 2003 c.744 Â§6]

Â Â Â Â Â  196.435 Primary agency for certain federal purposes; restrictions. (1) The Department of Land Conservation and Development is designated the primary agency for coordination of ocean resources planning. The department is designated the State Coastal Management Agency for purposes of carrying out and responding to the Coastal Zone Management Act of 1972. The department shall assist:

Â Â Â Â Â  (a) The Governor with the GovernorÂs duties and opportunities to respond to federal agency programs and activities affecting coastal and ocean resources; and

Â Â Â Â Â  (b) The Ocean Policy Advisory Council.

Â Â Â Â Â  (2) The provisions of ORS 196.405 to 196.515 do not change statutorily and constitutionally mandated responsibilities of other state agencies.

Â Â Â Â Â  (3) ORS 196.405 to 196.515 do not provide the Land Conservation and Development Commission with authority to adopt specific regulation of ocean resources or ocean uses. [1987 c.576 Â§7; 1989 c.325 Â§1; 1991 c.501 Â§21; 2003 c.744 Â§7]

Â Â Â Â Â  196.438 Ocean Policy Advisory Council; members; term of office; quorum. (1) The Governor shall establish an Ocean Policy Advisory Council that is staffed by the State Department of Fish and Wildlife, the Department of Land Conservation and Development and other departments as the Governor deems necessary. The council shall be composed of:

Â Â Â Â Â  (a) The Governor or the GovernorÂs designee, as a nonvoting member;

Â Â Â Â Â  (b) The director or the directorÂs designee of the following agencies, as nonvoting members:

Â Â Â Â Â  (A) Department of Environmental Quality;

Â Â Â Â Â  (B) State Department of Fish and Wildlife;

Â Â Â Â Â  (C) State Department of Geology and Mineral Industries;

Â Â Â Â Â  (D) Department of Land Conservation and Development;

Â Â Â Â Â  (E) Department of State Lands;

Â Â Â Â Â  (F) Parks and Recreation Department;

Â Â Â Â Â  (G) State Department of Agriculture; and

Â Â Â Â Â  (H) On behalf of the State Board of Higher Education, the director or directorÂs designee of Oregon State University, Sea Grant College;

Â Â Â Â Â  (c) A member of the governing body of Coos, Curry, Douglas or Lane County to be appointed by the Governor, chosen in consultation with and with the approval of a majority of the members of the governing bodies of Coos, Curry, Douglas and Lane Counties;

Â Â Â Â Â  (d) A member of the governing body of Clatsop, Lincoln or Tillamook County to be appointed by the Governor, chosen in consultation with and with the approval of a majority of the members of the governing bodies of Clatsop, Lincoln and Tillamook Counties;

Â Â Â Â Â  (e) An elected city official from a coastal city bordering the territorial sea to be appointed by the Governor with advice from an Oregon coastal zone management association;

Â Â Â Â Â  (f) A representative of each of the following ocean interests, to be appointed by the Governor, and subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution:

Â Â Â Â Â  (A) Commercial ocean fisheries of the North Coast from Newport north;

Â Â Â Â Â  (B) Commercial ocean fisheries of the South Coast south of Newport;

Â Â Â Â Â  (C) Charter, sport or recreation ocean fisheries of the North Coast from Newport north;

Â Â Â Â Â  (D) Charter, sport or recreation ocean fisheries of the South Coast south of Newport;

Â Â Â Â Â  (E) Ports marine navigation or transportation;

Â Â Â Â Â  (F) Coastal nonfishing recreation interests of surfing, diving, kayaking or windsurfing;

Â Â Â Â Â  (G) A coastal conservation or environmental organization;

Â Â Â Â Â  (H) Oregon Indian tribes appointed after consultation with the Commission on Indian Services;

Â Â Â Â Â  (I) A coastwide organization representing a majority of small ports and local governments, as a nonvoting member; and

Â Â Â Â Â  (J) A statewide conservation or environmental organization; and

Â Â Â Â Â  (g) Two representatives of the public, at least one of whom shall be a resident of a county bordering the territorial sea, to be appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member appointed by the Governor is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A majority of the voting members of the council constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) The voting members of the council shall elect a person from among the membership to chair the council. [1991 c.501 Â§6; 2003 c.744 Â§8]

Â Â Â Â Â  Note: 196.438 to 196.448 were added to and made a part of 196.405 to 196.515 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.443 Duties of council. (1) The purposes of the Ocean Policy Advisory Council are to:

Â Â Â Â Â  (a) Periodically review the Territorial Sea Plan and submit recommendations for the plan to state agencies represented on the council. The council shall recommend deletions to the Territorial Sea Plan of all site designations and management prescriptions to the Land Conservation and Development Commission.

Â Â Â Â Â  (b) Advance the policies of ORS 196.420 to the federal government and any multistate bodies.

Â Â Â Â Â  (c) Provide a forum for discussing ocean resource policy, planning and management issues and, when appropriate, mediating disagreements.

Â Â Â Â Â  (d) Recommend amendments to the Oregon Ocean Resources Management Plan as needed. If the recommended amendments to the plan incorporate the establishment of a system of limited marine reserves or other protected areas, the council also shall perform an economic analysis of short-term and long-term effects that the establishment of such areas would have on coastal communities. Any recommended amendments related to marine reserves or marine protected areas shall be submitted to the State Fish and Wildlife Commission for review and approval.

Â Â Â Â Â  (e) Offer advice to the Governor, the State Land Board, state agencies and local governments on specific ocean resources management issues.

Â Â Â Â Â  (f) Encourage participation of federal agencies in discussion and resolution of ocean resources planning and management issues affecting Oregon.

Â Â Â Â Â  (2) The Ocean Policy Advisory Council may not, except to the extent of fulfilling its advisory capacity under subsection (1)(e) of this section, establish fishing seasons, harvest allocations, geographic restrictions or other harvest restrictions. [1991 c.501 Â§8; 2003 c.744 Â§9]

Â Â Â Â Â  Note: See note under 196.438.

Â Â Â Â Â  196.445 [1987 c.576 Â§8; 1989 c.154 Â§1; 1989 c.904 Â§52; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.448 Member compensation; meetings. (1) A member of the Ocean Policy Advisory Council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The council shall meet at least once every six months at a place, day and hour determined by the council. The council also shall meet at other times and places specified by the call of the chair or of a majority of the members of the council. [1991 c.501 Â§Â§9,10,11; 2003 c.744 Â§10]

Â Â Â Â Â  Note: See note under 196.438.

Â Â Â Â Â  196.450 [1987 c.576 Â§9; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.451 Technical advisory committee. (1) To aid and advise the Ocean Policy Advisory Council in the performance of its functions, the council shall establish a permanent scientific and technical advisory committee chaired by the director of the Sea Grant College program or other similarly qualified member of the Ocean Policy Advisory Council and may establish additional committees as needed.

Â Â Â Â Â  (2) Members of the advisory committees are not entitled to compensation, but in the discretion of the council may be reimbursed from funds available to council for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495. [1991 c.501 Â§12]

Â Â Â Â Â  Note: 196.451 and 196.453 were added to and made a part of 196.405 to 196.515 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.453 Project review panels; guidelines. (1) The Ocean Policy Advisory Council may establish project review panels to address and coordinate the interests of state, federal and local governments in specific development proposals.

Â Â Â Â Â  (2) The council may adopt guidelines to establish criteria to create review panels and determine the scope of the activities of the panel.

Â Â Â Â Â  (3) A panel shall not have any authority independent of the council. The authority of any panel shall be that granted to it by the council. [1991 c.501 Â§16; 2003 c.744 Â§11]

Â Â Â Â Â  Note: See note under 196.451.

Â Â Â Â Â  196.455 Coordination with federal programs. To insure that the Oregon Ocean Resources Management Plan and Territorial Sea Plan are coordinated with federal agency programs for coastal and ocean resources, the Ocean Policy Advisory Council may invite federal agencies with responsibility for the study and management of ocean resources or regulation of ocean activities to designate a liaison to the council to attend council meetings, respond to council requests for technical and policy information and review draft plan materials prepared by the council. [1987 c.576 Â§10; 1991 c.501 Â§13; 2003 c.744 Â§12]

Â Â Â Â Â  196.465 Compatibility of acknowledged comprehensive plans. (1) The Oregon Ocean Resources Management Plan and Territorial Sea Plan, when adopted pursuant to ORS 196.471, shall be compatible with acknowledged comprehensive plans of adjacent coastal counties and cities.

Â Â Â Â Â  (2) To insure that the plan is compatible with the comprehensive plans of adjacent coastal counties and cities, the Ocean Policy Advisory Council shall work with the Department of Land Conservation and Development and any Oregon coastal zone management association to:

Â Â Â Â Â  (a) Meet and consult with local government officials;

Â Â Â Â Â  (b) Distribute draft materials and working papers for review and solicit comment on council materials; and

Â Â Â Â Â  (c) Provide technical and policy information to local governments about ocean resource issues. [1987 c.576 Â§11; 1991 c.501 Â§14; 2003 c.744 Â§13]

Â Â Â Â Â  196.470 [1987 c.576 Â§12; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.471 Territorial Sea Plan review requirements. (1) The Land Conservation and Development Commission shall review the Territorial Sea Plan and any subsequent amendments recommended by the Ocean Policy Advisory Council to either the Territorial Sea Plan or the Oregon Ocean Resources Management Plan and make findings that the plan or amendments:

Â Â Â Â Â  (a) Carry out the policies of ORS 196.405 to 196.515; and

Â Â Â Â Â  (b) Are consistent with applicable statewide planning goals, with emphasis on the four coastal goals.

Â Â Â Â Â  (2) After making the findings required by subsection (1) of this section, the commission shall adopt the Territorial Sea Plan or proposed amendments as part of the Oregon Coastal Management Program.

Â Â Â Â Â  (3) If the commission does not make the findings required by subsection (1) of this section, the commission shall return the plan or amendments to the council for revision. The commission may specify any needed revisions.

Â Â Â Â Â  (4) Upon adoption of the Territorial Sea Plan or subsequent amendments the commission may, after consultation with affected state agencies, identify amendments to agency ocean or coastal resource management programs necessary to conform to the provisions of the adopted plan. [1991 c.501 Â§20; 1993 c.18 Â§35]

Â Â Â Â Â  Note: 196.471 was added to and made a part of 196.405 to 196.515 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.475 [1987 c.576 Â§13; 1991 c.501 Â§15; repealed by 2003 c.744 Â§14]

Â Â Â Â Â  196.485 State agency coordination requirements; incorporation of plans. (1) If a state agency incorporates the Oregon Ocean Resources Management Plan and Territorial Sea Plan by reference in its coordination program and, upon a finding by the Land Conservation and Development Commission that the agency has amended its rules, procedures and standards to conform with the objectives and requirements of the plan and Territorial Sea Plan, the state agency shall satisfy the requirements of state agency planning and coordination required by ORS 197.180 for ocean planning.

Â Â Â Â Â  (2) If a state agency does not incorporate the plan or Territorial Sea Plan in its coordination program, the agency shall be subject to the state agency coordination requirements of ORS chapters 195, 196 and 197 for state agency programs, procedures and standards that in any way affect ocean resources.

Â Â Â Â Â  (3) State agency programs or rules for management of ocean resources or ocean uses shall be consistent with the Oregon Ocean Resources Management Plan and the Territorial Sea Plan. [1987 c.576 Â§17; 1991 c.501 Â§17]

Â Â Â Â Â  196.490 [1987 c.576 Â§18; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.495 [1987 c.576 Â§19; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.500 [1987 c.576 Â§20; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.505 [1987 c.576 Â§21; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.515 Short title. ORS 196.405 to 196.485 shall be known as the Oregon Ocean Resources Management Act. [1987 c.576 Â§2]

Â Â Â Â Â  196.575 Authorization to obtain federal oceanographic data; joint liaison program; use of data. (1) The Department of Land Conservation and Development is authorized to participate on behalf of the State of Oregon with the States of Washington, California, Alaska and Hawaii in a joint liaison program with the Center for Ocean Analysis and Prediction of the National Oceanic and Atmospheric Administration.

Â Â Â Â Â  (2) The objective of the program is to assist the states in taking maximum advantage of the oceanographic data, products and services available from the federal government through the Center for Ocean Analysis and Prediction.

Â Â Â Â Â  (3) The Department of Land Conservation and Development shall integrate data obtained through the liaison program for use by other state agencies and maximize the use of the State Service Center for Geographic Information Systems. [1991 c.524 Â§Â§1,3]

Â Â Â Â Â  Note: 196.575 and 196.580 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.580 Liaison program duties. (1) The liaison program shall:

Â Â Â Â Â  (a) Assist state and local governments to become fully aware of oceanographic data and products available from the federal government and in particular from the Center for Ocean Analysis and Prediction.

Â Â Â Â Â  (b) Assist the Center for Ocean Analysis and Prediction and the National Oceanic and Atmospheric Administration to become more fully aware of state and local problems and the requirements of state and local governments.

Â Â Â Â Â  (c) Assist in setting up lines of communication to move oceanographic data and products from the Center for Ocean Analysis and Prediction to the people in the states who need those data and products.

Â Â Â Â Â  (2) The liaison program also shall include workshops for small groups of technical experts from state and local governments, academic institutions and the private sector. The workshops shall be held at the Center for Ocean Analysis and Prediction in Monterey, California, and at other facilities in the western states as appropriate. [1991 c.524 Â§2]

Â Â Â Â Â  Note: See note under 196.575.

WETLANDS

(Definitions)

Â Â Â Â Â  196.600 Definitions for ORS 196.600 to 196.655. As used in ORS 196.600 to 196.655:

Â Â Â Â Â  (1) ÂCompensatory wetland mitigationÂ means activities conducted by a permittee or third party to create, restore or enhance wetland functional attributes to compensate for the adverse effects of project development or to resolve violations of ORS 196.800 to 196.905.

Â Â Â Â Â  (2) ÂCreditÂ means the measure of the increase in wetland functional attributes achieved at a mitigation bank site.

Â Â Â Â Â  (3) ÂMitigation bankÂ means a wetland site, created, restored or enhanced in accordance with ORS 196.600 to 196.655 to compensate for unavoidable adverse impacts due to activities which otherwise comply with the requirements of ORS 196.600 to 196.905.

Â Â Â Â Â  (4) ÂMitigation bank instrumentÂ means the legally binding and enforceable agreement between the Director of the Department of State Lands and a mitigation bank sponsor that formally establishes the mitigation bank and stipulates the terms and conditions of the mitigation bankÂs construction, operation and long-term management.

Â Â Â Â Â  (5) ÂOff-site compensatory wetland mitigationÂ means activities conducted away from the project site that restore, create or enhance wetland functional attributes in order to compensate for the adverse impacts to wetlands from project development.

Â Â Â Â Â  (6) ÂOn-site compensatory wetland mitigationÂ means activities conducted at the project site to restore, create or enhance wetland functional attributes in order to compensate for the adverse impacts to wetlands from project development.

Â Â Â Â Â  (7) ÂPermit actionÂ means activity under a specific removal or fill permit or other authorization requested or issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (8) ÂService areaÂ means the boundaries set forth in a mitigation bank instrument that include one or more watersheds identified on the United States Geological Survey, Hydrologic Unit Map - 1974, State of Oregon, for which a mitigation bank provides credits to compensate for adverse effects from project developments. Service areas for mitigation banks are not mutually exclusive.

Â Â Â Â Â  (9) ÂStatewide Comprehensive Outdoor Recreation PlanÂ means the plan created by the State Parks and Recreation Department pursuant to the federal Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460-L et seq.). [Formerly 541.550; 1995 c.370 Â§2; 2003 c.738 Â§3]

(Wetlands Mitigation Banks)

Â Â Â Â Â  196.605 Purpose. It is the purpose of ORS 196.600 to 196.655 to:

Â Â Â Â Â  (1) Promote, in concert with other federal and state programs as well as interested parties, the maintenance and conservation of wetlands;

Â Â Â Â Â  (2) Improve cooperative efforts among private, nonprofit and public entities for the management and protection of wetlands;

Â Â Â Â Â  (3) Offset losses of wetland functional attributes caused by activities which otherwise comply with state and federal law in order to create, restore or enhance wetland functional attributes;

Â Â Â Â Â  (4) Maintain and encourage a predictable, efficient regulatory framework for environmentally acceptable development; and

Â Â Â Â Â  (5) Provide an option for accomplishing off-site compensatory wetland mitigation when on-site compensatory wetland mitigation is not practicable. [Formerly 541.555; 2003 c.738 Â§4]

Â Â Â Â Â  196.610 Wetlands; acquisition and protection; powers of Director of Department of State Lands. Subject to approval by the State Land Board, the Director of the Department of State Lands may:

Â Â Â Â Â  (1) Charge a fee for purchase of credits in the mitigation bank as provided by ORS 196.600 to 196.655.

Â Â Â Â Â  (2) Acquire or accept title to lands suitable for use in mitigation banks or actions, or to protect sensitive or unique wetlands habitat.

Â Â Â Â Â  (3) Pay costs incurred for alterations needed to create, restore or enhance wetland areas for purposes of carrying out the provisions of ORS 196.600 to 196.655 or 196.800 to 196.905.

Â Â Â Â Â  (4) Authorize payment of administrative, research or scientific monitoring expenses of the Department of State Lands in carrying out the provisions of ORS 196.600 to 196.655 or 196.800 to 196.905.

Â Â Â Â Â  (5) Disburse funds received under the Federal Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1451 et seq.), for such purposes as specifically stipulated in a grant award.

Â Â Â Â Â  (6) Receive funds under the Federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, for the voluntary acquisition of wetlands and interests therein according to the wetlands provisions of the Statewide Comprehensive Outdoor Recreation Plan. Funds received under the Federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, shall be used for nonmitigation complementary purposes and programs of ORS 196.600 to 196.655. [Formerly 541.557; 1993 c.18 Â§36; 2003 c.738 Â§5]

Â Â Â Â Â  196.615 Program for wetlands mitigation banks; program standards and criteria; rules. (1) In accordance with the provisions of ORS 196.600 to 196.655, upon the approval of the State Land Board, the Director of the Department of State Lands shall initiate and implement a program for wetlands mitigation banks. The director shall encourage the development of and the expeditious approval of mitigation banks and other types of compensatory wetland mitigation.

Â Â Â Â Â  (2) Subject to the approval of the State Land Board, the Department of State Lands shall adopt, by rule, standards and criteria for the site selection process, operation and evaluation of mitigation banks. Criteria to be considered shall include but need not be limited to:

Â Â Â Â Â  (a) Historical wetland trends, including the estimated rate of current and future losses of the respective types of wetlands.

Â Â Â Â Â  (b) The contributions of the wetlands to:

Â Â Â Â Â  (A) Wildlife, migratory birds and resident species;

Â Â Â Â Â  (B) Commercial and sport fisheries;

Â Â Â Â Â  (C) Surface and ground water quality and quantity, and flood moderation;

Â Â Â Â Â  (D) Outdoor recreation including enhancement of scenic waterways; and

Â Â Â Â Â  (E) Scientific and research values.

Â Â Â Â Â  (c) Regional economic needs.

Â Â Â Â Â  (3) For each mitigation bank, the department shall establish a well-defined plan, including preliminary objectives, inventory of resource values and an evaluation and monitoring program. [Formerly 541.560; 1991 c.67 Â§48; 2003 c.738 Â§6]

Â Â Â Â Â  196.620 Resource values and credits for mitigation banks; use and withdrawal of credits; annual evaluation of system by director. (1) For each mitigation bank, the Department of State Lands shall establish a system of resource values and credits.

Â Â Â Â Â  (2) A credit from a mitigation bank may be withdrawn for a condition imposed on a permit in accordance with ORS 196.825 (5), for any other authorization issued in accordance with ORS 196.800 to 196.905 or to resolve a violation of ORS 196.800 to 196.905.

Â Â Â Â Â  (3) Credits from a freshwater mitigation bank may be used only as described in subsection (2) of this section for permits, authorizations or resolutions of violations approved within the service area of the mitigation bank, consistent with the mitigation bank instrument, unless the Director of the Department of State Lands determines, in exceptional circumstances, that it is environmentally preferable to exceed this limitation.

Â Â Â Â Â  (4) Credits from an estuarine mitigation bank may be used only as described in subsection (2) of this section for permits, authorizations or resolutions of violations approved within the same estuarine ecological system.

Â Â Â Â Â  (5) The director may not withdraw any credits from any mitigation bank until the director has:

Â Â Â Â Â  (a) Taken actions sufficient to establish hydrological function of the mitigation bank site;

Â Â Â Â Â  (b) Conducted other creation, restoration and enhancement actions to establish other wetland functions and values at the mitigation bank site; and

Â Â Â Â Â  (c) Evaluated the results of the actions and determined that a high probability exists that the wetland functions and values of the mitigation bank site are equal to or greater than the functions and the values of the wetland area to be damaged or destroyed.

Â Â Â Â Â  (6) The price for any mitigation credit shall be set at an amount that will compensate the state for all of the costs and expenses the state has incurred, and is expected to incur in establishing and maintaining that portion of the mitigation bank.

Â Â Â Â Â  (7) The director shall not consider the availability or nonavailability of mitigation bank credits in deciding whether to grant or deny any removal or fill permit under ORS 196.600 to 196.905.

Â Â Â Â Â  (8) The director annually shall:

Â Â Â Â Â  (a) Evaluate the wetlands functions and values created within each wetland mitigation bank site; and

Â Â Â Â Â  (b) Compare the current functions and values with those that the director anticipated that the mitigation bank would provide. If the director finds any significant disparity between the actual and anticipated functions and values, the director shall:

Â Â Â Â Â  (A) Suspend the withdrawal of credits to that mitigation site; or

Â Â Â Â Â  (B) Take prompt action to ensure that the anticipated functions and values are established.

Â Â Â Â Â  (9) The director may not withdraw credits from the mitigation bank for a specific permit, authorization or resolution of a violation if the director determines that:

Â Â Â Â Â  (a) The credits for that specific permit, authorization or resolution of a violation would not adequately maintain habitat or species diversity; or

Â Â Â Â Â  (b) The mitigation bank site for which credits are proposed to be withdrawn is not sufficiently similar in wetland functions and values to the wetland area to be damaged or destroyed. [Formerly 541.565; 1997 c.444 Â§3; 2003 c.738 Â§7; 2005 c.22 Â§135]

Â Â Â Â Â  196.623 Watershed enhancement project as mitigation bank; sale of mitigation credit. (1) The Department of State Lands may approve a watershed enhancement program and certify the project as a wetlands mitigation bank under ORS 196.600 to 196.655 if the watershed enhancement program complies with the rules adopted by the department under ORS 196.615 for certification of a program as a wetlands mitigation bank.

Â Â Â Â Â  (2) A person, state agency, federal agency, federally recognized Indian tribe, watershed council or political subdivision in this state that owns land upon which is located a watershed enhancement program that qualifies as a wetlands mitigation bank under subsection (1) of this section may sell mitigation credit from the mitigation bank subject to ORS 196.600 to 196.655 and the rules of the Department of State Lands adopted under ORS 196.600 to 196.655. [1997 c.444 Â§2]

Â Â Â Â Â  196.625 Fill and removal activities in mitigation banks; reports. (1) The Director of the Department of State Lands shall maintain a record of fill and removal activities and actions for each mitigation bank implemented and conduct monitoring of mitigation banks with moneys from the Oregon Wetlands Mitigation Bank Revolving Fund Account.

Â Â Â Â Â  (2) The director shall provide annual reports to the State Land Board on moneys spent and received for each wetland mitigation bank. [Formerly 541.567; 2003 c.738 Â§8]

Â Â Â Â Â  196.630 Rules. Subject to the approval of the State Land Board, the Director of the Department of State Lands shall adopt rules according to the provisions of ORS chapter 183 to carry out the provisions of ORS 196.600 to 196.655. [Formerly 541.570]

Â Â Â Â Â  196.635 Director to consult and cooperate with other agencies and interested parties. (1) The provisions of ORS 196.600 to 196.655 shall be carried out by the Director of the Department of State Lands. The Department of State Lands shall solicit, but not be bound by, comments from the State Department of Fish and Wildlife, Department of Transportation, Department of Land Conservation and Development, Department of Environmental Quality, Economic and Community Development Department, federal natural resources and regulatory agencies, affected local governments and special districts, conservation organizations and other interested parties. All comments shall be in writing and provided to the Department of State Lands and mitigation bank sponsor within 30 days of solicitation by the Department of State Lands. If comments are not received by the Department of State Lands from a state agency or from an affected local government or special district within 30 days of solicitation, the director shall assume that the state agency, local government or special district does not desire to provide comments.

Â Â Â Â Â  (2) In cooperation with the parties in subsection (1) of this section, the director, in consultation with the State Land Board, shall:

Â Â Â Â Â  (a) Review opportunities for inclusion of appropriate wetlands in the Statewide Comprehensive Outdoor Recreation Plan.

Â Â Â Â Â  (b) Develop and recommend a wetlands priority plan for inclusion in the Statewide Comprehensive Outdoor Recreation Plan. The wetlands priority plan shall be complementary to the purposes and programs under ORS 196.600 to 196.655.

Â Â Â Â Â  (3) The director shall confer with the Oregon Watershed Enhancement Board to develop criteria to certify watershed enhancement projects as mitigation banks. [Formerly 541.575; 1997 c.444 Â§4; 2003 c.738 Â§9]

Â Â Â Â Â  196.640 Oregon Wetlands Mitigation Bank Revolving Fund Account; rules. (1) The Oregon Wetlands Mitigation Bank Revolving Fund Account is established, separate and distinct from the General Fund. All moneys received under ORS 196.645 shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the Department of State Lands to be used by the department as set forth in ORS 196.650. The moneys in the account may be invested and reinvested as provided in ORS 293.701 to 293.820. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The department shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The department shall publish annually the record of moneys deposited in and removed from the account.

Â Â Â Â Â  (4) The Director of the Department of State Lands may adopt rules for prioritizing expenditures from the account for the purposes specified in ORS 196.650. [Formerly 541.577; 2003 c.738 Â§10]

Â Â Â Â Â  196.643 Payments to comply with permit condition, authorization or resolution of violation. A person who provides off-site compensatory wetland mitigation in order to comply with a condition imposed on a permit in accordance with ORS 196.825 (5), an authorization issued in accordance with ORS 196.800 to 196.905 or a resolution of a violation of ORS 196.800 to 196.905 may make a payment for credits to an approved mitigation bank with available credits, or to the Oregon Wetlands Mitigation Bank Revolving Fund Account, if credits from a mitigation bank are not available. If the person is making a payment to the Oregon Wetlands Mitigation Bank Revolving Fund Account, the payment shall be equal to the average cost of credits available from all active mitigation banks in the state. [2003 c.738 Â§22]

Â Â Â Â Â  196.645 Sources of account. The following moneys shall be paid into the Oregon Wetlands Mitigation Bank Revolving Fund Account:

Â Â Â Â Â  (1) Any moneys appropriated for that purpose by the Legislative Assembly;

Â Â Â Â Â  (2) Moneys received from conditions imposed on a permit, authorizations or resolutions of violations, except civil penalties, involving compensatory wetland mitigation in which the Department of State Lands is the party responsible for the compensatory wetland mitigation;

Â Â Â Â Â  (3) Moneys awarded for such purposes as specifically stipulated under grants through the Federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, or the Federal Coastal Zone Management Act of 1972, 16 U.S.C. 1451 et seq., as amended;

Â Â Â Â Â  (4) Moneys obtained by gift, bequest, donation or grant from any other public or private source for the purposes of ORS 196.600 to 196.655 or 196.800 to 196.905;

Â Â Â Â Â  (5) Repayment of moneys from the account, including interest on such moneys; and

Â Â Â Â Â  (6) Moneys obtained from interest or other earnings from investments of moneys in the account. [Formerly 541.580; 1999 c.59 Â§50; 2003 c.738 Â§11]

Â Â Â Â Â  196.650 Use of account. The Department of State Lands may use the moneys in the Oregon Wetlands Mitigation Bank Revolving Fund Account for the following purposes:

Â Â Â Â Â  (1) For the voluntary acquisition of land suitable for use in mitigation banks.

Â Â Â Â Â  (2) To pay for specific projects to create, restore or enhance wetland areas for purposes of carrying out the provisions of ORS 196.600 to 196.905. Moneys deposited in the account for wetland impacts may be used only for wetland creation, restoration and enhancement.

Â Â Â Â Â  (3) For purchase of credits from approved mitigation banks.

Â Â Â Â Â  (4) For payment of administrative, research or scientific monitoring expenses of the department in carrying out the provisions of ORS 196.600 to 196.655.

Â Â Â Â Â  (5) For the disbursal of funds received under the Federal Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1451 et seq.), for such purposes as specifically stipulated in a grant award.

Â Â Â Â Â  (6) For the disbursal of funds received under the Federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, for the voluntary acquisition of wetlands and interests therein as identified in the wetlands provisions of the Statewide Comprehensive Outdoor Recreation Plan. [Formerly 541.585; 1993 c.18 Â§37; 2003 c.738 Â§12]

Â Â Â Â Â  196.655 Report on Oregon Wetlands Mitigation Bank Revolving Fund Account; contents. As part of the report to the State Land Board required under ORS 196.885, the Director of the Department of State Lands shall prepare an annual report on the Oregon Wetlands Mitigation Bank Revolving Fund Account. The report shall include, but need not be limited to:

Â Â Â Â Â  (1) The financial status of the account;

Â Â Â Â Â  (2) Creation, restoration or enhancement activities and credits sold, granted or otherwise disposed of or remaining in mitigation banks established under ORS 196.600 to 196.655;

Â Â Â Â Â  (3) Wetlands acquired with moneys in the account;

Â Â Â Â Â  (4) Compensatory wetland mitigation projects financed with moneys in the account; and

Â Â Â Â Â  (5) For each mitigation bank, a summary of activities, including but not limited to:

Â Â Â Â Â  (a) A description of the location, size, number of potential credits and credits withdrawn for each specific permit action; and

Â Â Â Â Â  (b) The status of all mitigation bank activities pending or completed during the past year. [Formerly 541.587; 2003 c.738 Â§13]

Â Â Â Â Â  196.660 Effect of ORS 196.600 to 196.655. ORS 196.600 to 196.655 are intended to be supplementary to, and are not intended to abrogate, any state or federal law relating to wetlands. [Formerly 541.590; 1999 c.59 Â§51]

Â Â Â Â Â  196.665 Short title. ORS 196.600 to 196.655 may be cited as the ÂOregon Wetlands Mitigation Bank Act of 1987.Â [Formerly 541.595]

(Wetland Conservation Plans)

Â Â Â Â Â  196.668 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Wetlands provide a natural means of flood and storm damage protection through the absorption and storage of water during high runoff periods, thereby reducing flood crests and preventing loss of life and property;

Â Â Â Â Â  (2) Wetlands provide essential breeding, spawning, rearing, feeding, nesting and wintering habitats for a major portion of this stateÂs fish and wildlife;

Â Â Â Â Â  (3) Wetlands provide essential habitat for waterfowl using the Pacific Flyway and for the rearing of salmon and other anadromous and resident fish;

Â Â Â Â Â  (4) Wetlands act as accumulation areas for sediments which retain nutrients and other pollutants that may prevent entry of the pollutants into other waterways;

Â Â Â Â Â  (5) Wetlands provide a valuable public service of maintaining clean water by retaining nutrients, metals and toxic materials from the water to protect water quality;

Â Â Â Â Â  (6) Wetlands provide significant opportunities for environmental and ecological research, public recreation and education and provide scenic diversity and aesthetic value as open space and areas of visual enjoyment;

Â Â Â Â Â  (7) Much of this stateÂs original wetlands have been diked, drained, filled, dredged, ditched or otherwise altered;

Â Â Â Â Â  (8) There is continuing development pressure on wetlands in Oregon;

Â Â Â Â Â  (9) There are often conflicts between wetland protection and other resource values and uses;

Â Â Â Â Â  (10) Uncoordinated regulation of wetlands by local, state and federal agencies can cause confusion, frustration and unreasonable delay and uncertainty for the general public; and

Â Â Â Â Â  (11) Wetland management is a matter of this stateÂs concern since benefits and impacts related to wetland resources can be international, national, regional and statewide in scope. [1989 c.837 Â§2]

Â Â Â Â Â  196.670 [Formerly 541.605; renumbered 196.800 in 1989]

Â Â Â Â Â  196.672 Policy. In addition to the policy described in ORS 196.805, it is the policy of the State of Oregon to:

Â Â Â Â Â  (1) Promote the protection, conservation and best use of wetland resources, their functions and values through the integration and close coordination of statewide planning goals, local comprehensive plans and state and federal regulatory programs.

Â Â Â Â Â  (2) Use a single definition of ÂwetlandsÂ for the purposes of ORS 196.800 to 196.905 and statewide planning goals and a single, uniform methodology of delineating wetland boundaries.

Â Â Â Â Â  (3) Develop a statewide inventory of wetlands based on uniform identification standards and criteria at a scale practicable for planning and regulatory purposes, and to make such inventory available to state agencies and local governments to facilitate better management of wetland resources and closer coordination of local, state and federal wetland programs.

Â Â Â Â Â  (4) Maintain a stable resource base of wetlands through the mitigation of losses of wetland resources and the adoption of the procedural mitigation standard currently used by federal agencies.

Â Â Â Â Â  (5) Establish the opportunity to increase wetland resources by encouraging wetland restoration and creation where appropriate.

Â Â Â Â Â  (6) Reduce the delays and uncertainty which can occur in the current wetland planning and regulatory framework through improved coordination of the provisions in ORS 196.800 to 196.905 with local land use planning and regulation and by providing mechanisms for expedited permit review consistent with the protection and conservation of wetland resources.

Â Â Â Â Â  (7) Continue to meet the requirements of federal law in the protection and management of wetland resources, while asserting the interests of this state, in concert with those of local governments in urging the federal resource and regulatory agencies to develop a uniform wetland policy and more consistent, cohesive standards to implement the Federal Water Pollution Control Act (33 U.S.C. 1344).

Â Â Â Â Â  (8) Develop and provide information to the general public concerning the functions, values and distribution of wetlands of this state to raise public awareness of these resources.

Â Â Â Â Â  (9) Promote the protection of wetland values on private lands by developing and using public recognition programs, incentives and other nonregulatory actions.

Â Â Â Â Â  (10) Encourage wetlands as an interim use of mining and construction sites on lands that were not originally wetlands and are designated for other than wetland purposes in an acknowledged comprehensive plan, while insuring that interim wetland use does not limit the future use of such sites for mining and construction. [1989 c.837 Â§3]

Â Â Â Â Â  196.674 Statewide Wetlands Inventory; rules. (1) The Department of State Lands shall compile and maintain a comprehensive Statewide Wetlands Inventory.

Â Â Â Â Â  (2) In compiling the Statewide Wetlands Inventory, the department shall develop, by rule, a system for uniform wetland identification, delineation and comprehensive mapping. Initial inventories shall be based upon the National Wetlands Inventory prepared by the United States Department of the Interior, Fish and Wildlife Service. The Department of State Lands shall consult with the public, local governments and affected state and federal agencies concerning the accuracy of the inventory.

Â Â Â Â Â  (3) The Department of State Lands shall revise the inventory maps as new or more complete information becomes available.

Â Â Â Â Â  (4) The Department of State Lands shall provide each city and county planning office with copies of the Statewide Wetlands Inventory covering the local jurisdiction.

Â Â Â Â Â  (5) The Department of State Lands shall provide each state agency with a copy of the inventory upon request.

Â Â Â Â Â  (6) Copies of the Statewide Wetlands Inventory shall be made available to the general public, through the Department of State Lands, upon payment of a fee to offset administrative and reproduction costs.

Â Â Â Â Â  (7) A wetland inventory developed by another party may be utilized by the Department of State Lands if it is consistent with standards adopted pursuant to this section, after consulting with the affected local government, and is reviewed and approved by the Department of State Lands as complying with the standards adopted pursuant to subsection (2) of this section.

Â Â Â Â Â  (8) Nothing in this section shall restrict the regulatory jurisdiction of the Department of State Lands under ORS 196.800 to 196.905.

Â Â Â Â Â  (9) In compiling and updating the Statewide Wetlands Inventory, the Department of State Lands shall identify opportunities for wetland creation, restoration and enhancement when the information is available. [1989 c.837 Â§6; 2003 c.253 Â§6]

Â Â Â Â Â  196.675 [Formerly 541.610; renumbered 196.805 in 1989]

Â Â Â Â Â  196.676 Response to notices from local governments. The Department of State Lands shall respond to the notice received from local governments pursuant to ORS 215.418 (1) and 227.350 (1) within 30 days of receipt of the notice. The response shall state whether a permit is or in the future will be required or whether a permit has been issued by the department for the activity which is subject to notice. [1989 c.837 Â§7]

Â Â Â Â Â  196.678 Wetland conservation plans; contents; procedure for adopting. (1) Any city or county may develop and submit to the Department of State Lands a wetland conservation plan for review pursuant to the provisions of ORS 196.678 to 196.684.

Â Â Â Â Â  (2) A wetland conservation plan shall include the following elements:

Â Â Â Â Â  (a) A description and maps of the area to be covered by the plan;

Â Â Â Â Â  (b) A detailed inventory of the wetlands, identifying the location, quality and quantity of the wetland resource and the source of the water for the wetlands within the area covered by the plan;

Â Â Â Â Â  (c) An assessment of wetland functions and values, including an historical analysis of wetland degradation, alterations and losses;

Â Â Â Â Â  (d) Designation of wetland areas for protection, conservation or development. Wetlands within areas designated for development shall be delineated to determine regulatory boundaries;

Â Â Â Â Â  (e) A mitigation plan, including a program for replacement of planned wetland losses and restoration of lost functions and values through creation of new wetlands or enhancement of existing wetland areas which designates specific sites within the plan area and actions for restoration and enhancement;

Â Â Â Â Â  (f) Policies and implementing measures establishing protection, conservation and best use of the wetlands in the plan area;

Â Â Â Â Â  (g) Specification of sites for fill or removal, or both, and the conditions and procedures under which fill or removal, or both, may occur;

Â Â Â Â Â  (h) Monitoring provisions that insure the wetland mitigation measures are implemented and mitigation goals are achieved;

Â Â Â Â Â  (i) Identification of public uses of the wetlands and waters and conflicting planned uses; and

Â Â Â Â Â  (j) Specification of buffer areas and uses allowed on lands which are adjacent to wetlands and which are necessary to maintain, protect or restore wetland functions and values.

Â Â Â Â Â  (3) The proposed wetland conservation plan shall be adopted by the affected local government according to the procedures set forth in ORS 197.610 to 197.625. [1989 c.837 Â§10]

Â Â Â Â Â  196.680 [Formerly 541.615; renumbered 196.810 in 1989]

Â Â Â Â Â  196.681 Duties of department; standards for approval of plan; conditions for approval; order. (1) In accordance with rules adopted pursuant to this chapter, the Department of State Lands shall:

Â Â Â Â Â  (a) Review any proposed wetland conservation plan or proposed amendment to an approved wetland conservation plan against the standards in this section;

Â Â Â Â Â  (b) Prepare a proposed order that approves, approves with conditions or denies the proposed wetland conservation plan or proposed amendment to an approved wetland conservation plan;

Â Â Â Â Â  (c) Provide notice and the opportunity for public hearing and comment on the proposed order;

Â Â Â Â Â  (d) Consult with affected local, state and federal agencies; and

Â Â Â Â Â  (e) Consider the applicable findings made in the order of acknowledgment issued by the Land Conservation and Development Commission.

Â Â Â Â Â  (2) The Director of the Department of State Lands may approve by order a wetland conservation plan that includes the necessary elements of ORS 196.678 (2) and meets the standards of subsections (3) and (4) of this section.

Â Â Â Â Â  (3) A wetland conservation plan shall comply with the following standards:

Â Â Â Â Â  (a) Uses and activities permitted in the plan including fill or removal, or both, conform to sound policies of conservation and will not interfere with public health and safety;

Â Â Â Â Â  (b) Uses and activities permitted in the plan including fill or removal, or both, are not inconsistent with the protection, conservation and best use of the water resources of this state and the use of state waters for navigation, fishing and public recreation; and

Â Â Â Â Â  (c) Designation of wetlands for protection, conservation and development is consistent with the resource functions and values of the area and the capability of the wetland area to withstand alterations and maintain important functions and values.

Â Â Â Â Â  (4) Wetland areas may be designated for development including fill or removal, or both, only if they meet the following standards:

Â Â Â Â Â  (a) There is a public need for the proposed uses set forth in the acknowledged comprehensive plan for the area;

Â Â Â Â Â  (b) Any planned wetland losses shall be fully offset by creation, restoration or enhancement of wetland functions and values or in an estuarine area, estuarine resource replacement is consistent with ORS 196.830; and

Â Â Â Â Â  (c) Practicable, less damaging alternatives, including alternative locations for the proposed use are not available.

Â Â Â Â Â  (5) Approval by the director of a wetland conservation plan shall be conditioned upon adoption by the affected local governments of comprehensive plan policies and land use regulations consistent with and sufficient to implement the wetland conservation plan. Appropriate implementing measures may include the following planning and zoning requirements regulating:

Â Â Â Â Â  (a) Adjacent lands or buffer areas necessary to maintain, protect or restore wetland functions and values, including riparian vegetation, and the uses to be allowed in those areas;

Â Â Â Â Â  (b) Sites for mitigation of impacts from development activities;

Â Â Â Â Â  (c) Upland areas adjacent to wetlands; and

Â Â Â Â Â  (d) Activities or location of buildings, structures and improvements which may affect wetland values or functions, such as storm water runoff.

Â Â Â Â Â  (6) The director shall issue an order approving, approving with conditions or denying a wetland conservation plan, including a clear statement of findings which sets forth the basis for the approval, conditioning or denial. The order shall include:

Â Â Â Â Â  (a) A clear statement of findings that the elements specified in ORS 196.678 (2) have been developed;

Â Â Â Â Â  (b) The findings in support of the determination of compliance or noncompliance with the standards in subsections (3) and (4) of this section; and

Â Â Â Â Â  (c) The conditions under which fill or removal or both may occur.

Â Â Â Â Â  (7) The director may, as a part of an order approving a plan, authorize site-specific fill or removal without an individual permit as required by ORS 196.810 provided that:

Â Â Â Â Â  (a) The director adopts findings demonstrating that fill or removal for any proposed project complies with ORS 196.682 (1)(a) to (e); or

Â Â Â Â Â  (b) The director adopts findings that specific areas of fill or removal within areas designated as development in the plan meet the following standards:

Â Â Â Â Â  (A) The fill or removal approved by the order will result in minimal impacts to the wetland system in the planning area;

Â Â Â Â Â  (B) The public need for the proposed area of fill or removal outweighs the environmental damage likely to result from full development;

Â Â Â Â Â  (C) The director conditions any such order as necessary to ensure that the fill or removal, or both, is designed to minimize impacts from implementing the project; and

Â Â Â Â Â  (D) Full replacement of wetland losses is provided through creation, restoration or enhancement of wetlands with comparable functions and values.

Â Â Â Â Â  (8) Upon a finding by the director that a fill or removal, or both, authorized under subsection (7)(b) of this section has caused or is likely to cause more than minimal adverse impact to the wetland system considering required mitigation conditions, the director shall revise the order to require individual permit review according to ORS 196.682 or provide additional conditions to ensure that adverse impacts are minimal. Such revision shall not be subject to ORS 196.684. [1989 c.837 Â§11; 1999 c.59 Â§52]

Â Â Â Â Â  196.682 Permits required for removal or fill; conditions on issuance of permit. (1) Except where otherwise provided by the order approving the plan, individual permit applications shall be required for removal or fill, or both, in areas subject to an approved wetland conservation plan. If individual permit applications are to be reviewed under the authority of the Director of the Department of State Lands, then application fees and review procedures shall be in accordance with ORS 196.815, 196.825 (5) and (6) and 196.835. In lieu of the substantive standards for permit issuance in ORS 196.815 (1) and 196.825 (1), (2) and (3), the Department of State Lands shall issue a permit if the removal or fill, or both, is consistent with the wetland conservation plan or can be conditioned to be consistent with the plan. The department shall condition any such permit as necessary to insure that the project:

Â Â Â Â Â  (a) Is properly designed or configured to minimize the need for alterations to waters of the state;

Â Â Â Â Â  (b) Is the minimum size necessary to reasonably provide for the proposed use;

Â Â Â Â Â  (c) Complies with applicable provisions of the acknowledged comprehensive plan and land use regulations for the area;

Â Â Â Â Â  (d) Is designed to minimize impacts from implementing the project; and

Â Â Â Â Â  (e) Is conditioned to insure wetland creation, restoration or enhancement measures are implemented to fully replace impacted resources.

Â Â Â Â Â  (2) In any order approving a plan which authorizes any fill or removal or both, without the necessity of subsequently obtaining an individual permit, the director shall condition such approval as necessary to insure that the project complies with the conditions of subsection (1) of this section and clearly delineates the wetland area in which fill or removal, or both, is to occur. [1989 c.837 Â§12]

Â Â Â Â Â  196.684 Amendment of plans; review of plans by department; review of orders by Land Use Board of Appeals. (1) Local governments shall provide notice to the Department of State Lands of any proposed amendments to the land use plan and ordinances affecting lands subject to a wetland conservation plan approved under this section.

Â Â Â Â Â  (2) Amendments to plan policies, maps and implementing ordinances by the local government within an approved wetland conservation plan shall be reviewed by the department against the requirements of this section. These provisions do not exempt local governments from the provisions of ORS 197.610 to 197.625.

Â Â Â Â Â  (3) The Director of the Department of State Lands shall provide notice and the opportunity for public comment and hearing as defined by rule on the matter of including the amendment in the wetland conservation plan.

Â Â Â Â Â  (4) If the director finds that the proposed local government amendment to acknowledged comprehensive plan and land use regulations meets the requirements of ORS 196.681, the director shall approve the plan by order, and notify the local government within 10 days of the completion of the public review provided in subsection (3) of this section.

Â Â Â Â Â  (5) If the amendments to acknowledged comprehensive plan and land use regulations adopted by the local government are determined not to comply with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350, the director shall revoke the approval order or amend the order to insure compliance with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

Â Â Â Â Â  (6) The department shall review each approved wetland conservation plan every five years. After such review the director shall either modify, reissue or rescind the order approving the plan.

Â Â Â Â Â  (7) In conducting the five-year review of an approved wetland conservation plan, the director shall provide notice and the opportunity for public comment and hearing on whether:

Â Â Â Â Â  (a) There has been a substantial change in circumstances that would affect the wetland resources subject to the plan and would adversely affect the compliance of the plan with the standards in ORS 196.681;

Â Â Â Â Â  (b) Changes have been made in applicable state law, statewide land use planning goals, federal law or agency rules that require the plan to be changed; and

Â Â Â Â Â  (c) In the directorÂs evaluation, the plan as implemented over the preceding five years meets the goals established in the plan.

Â Â Â Â Â  (8) Wetland conservation plans approved by the Director of the Department of State Lands pursuant to ORS 196.668 to 196.692 shall be deemed to comply with the requirements of any statewide planning goals relating to wetlands, other than estuarine wetlands, for those areas, uses and activities which are regulated by the plan.

Â Â Â Â Â  (9) An order by the director regarding approval, amendment or review of a wetland conservation plan shall be reviewable by the Land Use Board of Appeals as a land use decision of a state agency. For the purpose of such review, the directorÂs order shall not become final until the local government adopts its wetland conservation plan or plan amendment. The Land Use Board of Appeals shall consolidate for review appeals of the directorÂs order and the local government adoption. The Land Use Board of Appeals shall review such order for compliance with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

Â Â Â Â Â  (10) Nothing in this section shall be construed to require a contested case proceeding regarding approval, amendment or review of a wetland conservation plan.

Â Â Â Â Â  (11) Nothing in this section shall be construed to affect the evaluation of a permit application in areas that do not have a wetland conservation plan.

Â Â Â Â Â  (12) Upon a finding by the director, after a public hearing, that an affected local government is not enforcing the comprehensive plan provisions or land use regulations set forth in the conditions of the order, as specified in ORS 196.681 (5), and that such lack of enforcement has resulted or would result in adverse impacts to wetlands, the director shall modify, suspend or revoke approval of the wetland conservation plan. [1989 c.837 Â§13]

Â Â Â Â Â  196.685 [Formerly 541.620; renumbered 196.815 in 1989]

Â Â Â Â Â  196.686 Acknowledged estuary management plans; review and approval; hearings; final order. (1) For the purposes of this section, an acknowledged estuary management plan includes the comprehensive plan and land use regulations adopted by cities and counties to satisfy the requirement of statewide planning goals related to estuarine resources including shoreland portions of estuarine sites designated for development as those plans and regulations existed on January 1, 1989.

Â Â Â Â Â  (2) Any city or county may submit an acknowledged estuary management plan for review and approval by the Department of State Lands pursuant to the provisions of this section. The plan shall be submitted with a written request for review.

Â Â Â Â Â  (3) To allow timely and effective review of acknowledged estuary management plans, the department may limit acceptance for review to two plans but not more than one plan for a deep draft development estuary at any one time.

Â Â Â Â Â  (4) With the consent of the city or county submitting an estuary management plan for review and approval, the department may extend any or all of the deadlines set forth in this section.

Â Â Â Â Â  (5) Acknowledged estuary management plans shall be presumed to comply with requirements for approval of wetland conservation plans specified in ORS 196.681.

Â Â Â Â Â  (6) Within 10 days of acceptance of a request for review, the department shall provide notice to affected state agencies, local governments, federal agencies and the public of receipt of the acknowledged estuary management plan and of the request for review and approval of the acknowledged estuary management plan as a wetland conservation plan.

Â Â Â Â Â  (7) Within 30 days of acceptance of a request for review and upon provision of at least two weeksÂ notice, the department shall hold a public informational hearing on the proposed approval of the acknowledged estuary management plan as a wetland conservation plan.

Â Â Â Â Â  (8) Within 60 days of acceptance of the request for review, the department shall conduct a preliminary review of the acknowledged estuary management plan. The department shall consult with the affected local government prior to finalizing the preliminary review.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, the Director of the Department of State Lands shall approve the acknowledged estuary management plan by order within 60 days of completion of the preliminary review.

Â Â Â Â Â  (10) A contested case hearing shall be held within 30 days of the completion of the preliminary review or receipt of a request for hearing if:

Â Â Â Â Â  (a) The director determines there is probable cause to believe that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation; or

Â Â Â Â Â  (b) A hearing is requested and the request:

Â Â Â Â Â  (A) Is made in writing within 60 days of the date of mailing of notice of completion of review;

Â Â Â Â Â  (B) Clearly states the reasons for requesting the hearing; and

Â Â Â Â Â  (C) Provides sufficient information for the director to determine that there is probable cause to believe that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation.

Â Â Â Â Â  (11) The director shall approve the acknowledged estuary management plan as a wetland conservation plan by order unless the director finds by a preponderance of the evidence that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation or that substantial fills proposed in an estuary management plan for nonwater dependent use are not for a public use and would not satisfy a public need that outweighs harm to navigation, fisheries or public recreation.

Â Â Â Â Â  (12) The director shall prepare a proposed order for review by the parties within 30 days of any contested case hearing held pursuant to subsection (10) of this section.

Â Â Â Â Â  (13) A final order from the director that recommends, pursuant to subsection (8) of this section, denial of an estuary management plan as a wetland conservation plan shall identify deficient elements and provisions of the acknowledged estuary management plan and what measures may be taken to correct those deficiencies.

Â Â Â Â Â  (14) Individual permit applications shall be required for removal or fill, or both, in areas subject to an approved estuary management plan. Individual permit applications shall be reviewed in accordance with ORS 196.815, 196.825 (5) and (6), 196.830 and 196.835. In lieu of the substantive standards for permit issuance in ORS 196.815 (1) and 196.825 (1), (2) and (3), the department shall issue a permit if the removal or fill, or both, is determined by the director to be consistent with the estuary management plan or can be conditioned to be consistent with the plan. The department shall condition any such permit as necessary to insure that the project:

Â Â Â Â Â  (a) Is designed or configured to minimize alterations to waters of the state;

Â Â Â Â Â  (b) Is the minimum size necessary to reasonably provide for the proposed use;

Â Â Â Â Â  (c) Is consistent with the resource capabilities of the area and the purposes of the management unit, unless this has been previously determined in the approved estuary management plan;

Â Â Â Â Â  (d) Is designed to minimize impacts from implementing the project; and

Â Â Â Â Â  (e) Has estuarine resource replacement measures for creation, restoration or enhancement that replaces impacted resources.

Â Â Â Â Â  (15) Judicial review of an order granting or denying approval of an estuary management plan as provided in this section shall be as provided in ORS 183.470.

Â Â Â Â Â  (16) Following approval by the director of an estuary management plan, the requirements of ORS 196.684 shall apply to the approved estuary management plan. [1989 c.837 Â§14]

Â Â Â Â Â  196.687 Regulation of alteration or fill of artificially created wetlands. (1) Notwithstanding the provisions of ORS 196.600 to 196.905, state or local governments shall not prohibit or restrict the alteration or fill of wetland areas up to one acre in size that have been artificially created from upland for the purpose of controlling, storing or maintaining storm water.

Â Â Â Â Â  (2) An area that was developed as a storm water detention or retention facility as a condition of a development approval shall not be altered or filled without acceptance by the approving authority of a plan to mitigate the loss of functional capabilities of the detention or retention facility.

Â Â Â Â Â  (3) Until a local government adopts an ordinance to conform its comprehensive plan and land use regulations to the provisions of this section, the provisions of subsection (1) of this section shall apply directly to proposed activities in wetland areas. Any portion of a goal, rule, comprehensive plan, land use regulation or ordinance not in conformance with the provisions of this section on September 9, 1995:

Â Â Â Â Â  (a) Shall not be implemented or enforced; and

Â Â Â Â Â  (b) Has no legal effect.

Â Â Â Â Â  (4) The provisions of this section do not apply to land used to mitigate the loss of wetlands.

Â Â Â Â Â  (5) If the Department of State Lands assumes responsibility under 33 U.S.C. Â§1344(g) of the Federal Water Pollution Control Act, ORS 196.600 to 196.905 shall apply to artificially created wetlands described in subsections (1) and (2) of this section. [1995 c.482 Â§1]

Â Â Â Â Â  Note: 196.687 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.688 Public information program. (1) The Department of State Lands shall develop a public information program to educate permit applicants and the general public about:

Â Â Â Â Â  (a) Wetland functions and values.

Â Â Â Â Â  (b) The status and trends of OregonÂs wetlands.

Â Â Â Â Â  (c) The Statewide Wetlands Inventory.

Â Â Â Â Â  (d) Wetland regulation.

Â Â Â Â Â  (2) Upon request, the department shall, within the limits of staffing ability, provide technical assistance to other state agencies and local governments and the public in identifying and delineating the boundaries of wetlands. [1989 c.837 Â§20]

Â Â Â Â Â  196.690 [Formerly 541.622; renumbered 196.820 in 1989]

Â Â Â Â Â  196.692 Rules. (1) The Department of State Lands shall adopt rules to carry out the provisions of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

Â Â Â Â Â  (2) Rules adopted pursuant to subsection (1) of this section shall include rules governing the application for and issuance of permits to remove material from the beds or banks of any waters of this state or to fill any waters of this state including, but not limited to, clear and objective standards and criteria for determining whether to grant or deny a permit. [1989 c.837 Â§32; 2001 c.460 Â§1]

Â Â Â Â Â  196.695 [Formerly 541.625; renumbered 196.825 in 1989]

Â Â Â Â Â  196.700 [Formerly 541.626; renumbered 196.830 in 1989]

Â Â Â Â Â  196.705 [Formerly 541.627; renumbered 196.835 in 1989]

Â Â Â Â Â  196.710 [Formerly 541.630; renumbered 196.840 in 1989]

Â Â Â Â Â  196.715 [Formerly 541.635; renumbered 196.845 in 1989]

Â Â Â Â Â  196.718 [Enacted in lieu of 541.640; renumbered 196.850 in 1989]

Â Â Â Â Â  196.720 [Formerly 541.645; renumbered 196.855 in 1989]

Â Â Â Â Â  196.725 [Formerly 541.650; renumbered 196.860 in 1989]

Â Â Â Â Â  196.730 [Formerly 541.655; renumbered 196.865 in 1989]

Â Â Â Â Â  196.735 [Formerly 541.660; renumbered 196.870 in 1989]

Â Â Â Â Â  196.740 [Formerly 541.662; renumbered 196.875 in 1989]

Â Â Â Â Â  196.745 [Formerly 541.665; renumbered 196.880 in 1989]

Â Â Â Â Â  196.750 [Formerly 541.670; renumbered 196.885 in 1989]

Â Â Â Â Â  196.755 [Formerly 541.675; renumbered 196.890 in 1989]

Â Â Â Â Â  196.760 [Formerly 541.680; renumbered 196.895 in 1989]

Â Â Â Â Â  196.765 [Formerly 541.685; renumbered 196.900 in 1989]

Â Â Â Â Â  196.770 [Formerly 541.695; renumbered 196.905 in 1989]

REMOVAL OF MATERIAL; FILLING

Â Â Â Â Â  Note: Section 2, chapter 45, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 2. Provision relating to fills depending on E.P.A. approval. (1) Notwithstanding any other provision of ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989]:

Â Â Â Â Â  (a) As used in ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989], ÂfillÂ means the deposit by artificial means of material in any waters of this state.

Â Â Â Â Â  (b) In the manner provided by ORS 541.640 [196.850], the director may provide a general exception from the application of ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989] for fills that involve less than 50 cubic yards of material and will not result in substantial harm to the water resources of this state.

Â Â Â Â Â  (2) This section does not become operative until the federal Environmental Protection Agency grants authority to the Department of State Lands to administer permits for the discharge of dredged or fill material under Section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended). [1989 c.45 Â§2]

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.795 Streamlining process for administering state removal or fill permits; application for state program general permit; periodic reports to legislative committee. (1) The Department of State Lands shall continue to pursue methods to streamline the process for administering permits for the removal of material from the bed or banks of any waters of this state or for filling the waters of this state, reducing paperwork, eliminating duplication, increasing certainty and timeliness and enhancing resource protection. The efforts of the Department of State Lands shall include but need not be limited to applying to the United States Army Corps of Engineers for a state program general permit as authorized in federal regulations implementing section 404 of the Federal Water Pollution Control Act, and section 10 of the Rivers and Harbors Act of 1899, as amended. In conjunction with these activities, the Department of State Lands may continue to investigate the possibility of assuming the federal regulatory program under 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act.

Â Â Â Â Â  (2) The department shall report periodically to the Joint Legislative Committee on Land Use on the progress in implementing subsection (1) of this section. [1995 c.474 Â§1; 1997 c.116 Â§1; 1999 c.59 Â§53]

Â Â Â Â Â  Note: 196.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.800 Definitions for ORS 196.600 to 196.905. As used in ORS 196.600 to 196.905, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChannel relocationÂ means a change in location of a channel in which a new channel is dug and the flow is diverted from the old channel into the new channel if more than 50 cubic yards of material is removed in constructing the new channel or if it would require more than 50 cubic yards of material to completely fill the old channel.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of State Lands.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (4) ÂEstuaryÂ means a body of water semienclosed by land and connected with the open ocean within which salt water is usually diluted by fresh water derived from the land. ÂEstuaryÂ includes all estuarine waters, tidelands, tidal marshes and submerged lands extending upstream to the head of tidewater. However, the Columbia River Estuary extends to the western edge of Puget Island.

Â Â Â Â Â  (5) ÂFillÂ means the total of deposits by artificial means equal to or exceeding 50 cubic yards or more of material at one location in any waters of this state.

Â Â Â Â Â  (6) ÂGeneral authorizationÂ means a rule adopted by the director authorizing, without a permit from the department, a category of activities involving removal or fill, or both, on a statewide or other geographic basis.

Â Â Â Â Â  (7) ÂGovernmental bodyÂ includes the federal government when operating in any capacity other than navigational servitude, the State of Oregon and every political subdivision therein.

Â Â Â Â Â  (8) ÂIntermittent streamÂ means any stream which flows during a portion of every year and which provides spawning, rearing or food-producing areas for food and game fish.

Â Â Â Â Â  (9) ÂMaterialÂ means rock, gravel, sand, silt and other inorganic substances removed from waters of this state and any materials, organic or inorganic, used to fill waters of this state.

Â Â Â Â Â  (10) ÂMitigationÂ means the reduction of adverse effects of a proposed project by considering, in the following order:

Â Â Â Â Â  (a) Avoiding the impact altogether by not taking a certain action or parts of an action;

Â Â Â Â Â  (b) Minimizing impacts by limiting the degree or magnitude of the action and its implementation;

Â Â Â Â Â  (c) Rectifying the impact by repairing, rehabilitating or restoring the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the impact over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; and

Â Â Â Â Â  (e) Compensating for the impact by replacing or providing comparable substitute wetland or water resources.

Â Â Â Â Â  (11) ÂPracticableÂ means capable of being accomplished after taking into consideration the cost, existing technology and logistics with respect to the overall project purpose.

Â Â Â Â Â  (12) ÂPublic useÂ means a publicly owned project or a privately owned project that is available for use by the public.

Â Â Â Â Â  (13) ÂRemovalÂ means the taking of more than 50 cubic yards or the equivalent weight in tons of material in any waters of this state in any calendar year; or the movement by artificial means of an equivalent amount of material on or within the bed of such waters, including channel relocation.

Â Â Â Â Â  (14) ÂWater resourcesÂ includes not only water itself but also aquatic life and habitats therein and all other natural resources in and under the waters of this state.

Â Â Â Â Â  (15) ÂWaters of this stateÂ means natural waterways including all tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands and other bodies of water in this state, navigable and nonnavigable, including that portion of the Pacific Ocean which is in the boundaries of this state. ÂWaters of this stateÂ does not include the ocean shore, as defined in ORS 390.605, with the exception of those areas where removal or fill activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

Â Â Â Â Â  (16) ÂWetland conservation planÂ means a written plan providing for wetland management containing a detailed and comprehensive statement of policies, standards and criteria to guide public and private uses and protection of wetlands, waters and related adjacent uplands and which has specific implementing measures and which apply to designated geographic areas of the State of Oregon.

Â Â Â Â Â  (17) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions. [Formerly 541.605 and then 196.670; 1999 c.373 Â§1; 2003 c.253 Â§7; 2003 c.738 Â§14]

Â Â Â Â Â  Note: Operation of the amendments to 196.800 by section 1, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 8, chapter 253, Oregon Laws 2003, and section 15, chapter 738, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  196.800. As used in ORS 196.600 to 196.905, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChannel relocationÂ means a change in location of a channel in which a new channel is dug and the flow is diverted from the old channel into the new channel.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of State Lands.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (4) ÂEstuaryÂ means a body of water semienclosed by land and connected with the open ocean within which salt water is usually diluted by fresh water derived from the land. ÂEstuaryÂ includes all estuarine waters, tidelands, tidal marshes and submerged lands extending upstream to the head of tidewater. However, the Columbia River Estuary extends to the western edge of Puget Island.

Â Â Â Â Â  (5) ÂFillÂ means the deposit by artificial means of material at one location in any waters of this state.

Â Â Â Â Â  (6) ÂGeneral authorizationÂ means a rule adopted by the director authorizing, without a permit from the department, a category of activities involving removal or fill, or both, on a statewide or other geographic basis.

Â Â Â Â Â  (7) ÂGovernmental bodyÂ includes the federal government when operating in any capacity other than navigational servitude, the State of Oregon and every political subdivision therein.

Â Â Â Â Â  (8) ÂIntermittent streamÂ means any stream which flows during a portion of every year and which provides spawning, rearing or food-producing areas for food and game fish.

Â Â Â Â Â  (9) ÂMaterialÂ means rock, gravel, sand, silt and other inorganic substances removed from waters of this state and any materials, organic or inorganic, used to fill waters of this state.

Â Â Â Â Â  (10) ÂMitigationÂ means the reduction of adverse effects of a proposed project by considering, in the following order:

Â Â Â Â Â  (a) Avoiding the impact altogether by not taking a certain action or parts of an action;

Â Â Â Â Â  (b) Minimizing impacts by limiting the degree or magnitude of the action and its implementation;

Â Â Â Â Â  (c) Rectifying the impact by repairing, rehabilitating or restoring the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the impact over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; and

Â Â Â Â Â  (e) Compensating for the impact by replacing or providing comparable substitute wetland or water resources.

Â Â Â Â Â  (11) ÂPracticableÂ means capable of being accomplished after taking into consideration the cost, existing technology and logistics with respect to the overall project purpose.

Â Â Â Â Â  (12) ÂPublic useÂ means a publicly owned project or a privately owned project that is available for use by the public.

Â Â Â Â Â  (13) ÂRemovalÂ means the taking of material in any waters of this state or the movement by artificial means of material within the bed of such waters, including channel relocation.

Â Â Â Â Â  (14) ÂWater resourcesÂ includes not only water itself but also aquatic life and habitats therein and all other natural resources in and under the waters of this state.

Â Â Â Â Â  (15) ÂWaters of this stateÂ means natural waterways including all tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands and other bodies of water in this state, navigable and nonnavigable, including that portion of the Pacific Ocean which is in the boundaries of this state. ÂWaters of this stateÂ does not include the ocean shore, as defined in ORS 390.605, with the exception of those areas where removal or fill activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

Â Â Â Â Â  (16) ÂWetland conservation planÂ means a written plan providing for wetland management containing a detailed and comprehensive statement of policies, standards and criteria to guide public and private uses and protection of wetlands, waters and related adjacent uplands and which has specific implementing measures and which apply to designated geographic areas of the State of Oregon.

Â Â Â Â Â  (17) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions.

Â Â Â Â Â  Note: Sections 11 to 14, chapter 516, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 11. The amendments to ORS 196.800, 196.810, 196.825, 196.850, 196.895, 196.905, 196.990, 390.835, 421.628 and 459.047 by sections 1 to 10 of this 2001 Act and the repeal of section 2, chapter 45, Oregon Laws 1989, by section 13 of this 2001 Act become operative on January 2 of the even-numbered year following the date the United States Environmental Protection Agency grants authority by letter to the Department of State Lands to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended) and the Legislative Assembly approves the grant of authority. [2001 c.516 Â§11]

Â Â Â Â Â  Sec. 12. (1) The Department of State Lands may take any action necessary to prepare to fully implement the provisions of this 2001 Act prior to the operative date of this 2001 Act.

Â Â Â Â Â  (2) The department shall periodically report to the appropriate committee of the Legislative Assembly on the status of its effort to assume authority to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended).

Â Â Â Â Â  (3) After the Legislative Assembly approves the grant of authority, the department shall notify the Legislative Assembly prior to the transfer of authority from the United States Environmental Protection Agency. [2001 c.516 Â§12]

Â Â Â Â Â  Sec. 13. Section 2, chapter 45, Oregon Laws 1989, is repealed. [2001 c.516 Â§13]

Â Â Â Â Â  Sec. 14. If, after assuming authority to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended), the Department of State Lands seeks to relinquish the authority granted to the department by the federal government, the department shall, in compliance with ORS 171.130 and at least two years prior to the anticipated date for relinquishing the authority, submit to the Legislative Assembly a proposed legislative measure designed to implement a state permitting program for the dredging and filling of materials in the waters of this state. [2001 c.516 Â§14]

Â Â Â Â Â  196.805 Policy. (1) The protection, conservation and best use of the water resources of this state are matters of the utmost public concern. Streams, lakes, bays, estuaries and other bodies of water in this state, including not only water and materials for domestic, agricultural and industrial use but also habitats and spawning areas for fish, avenues for transportation and sites for commerce and public recreation, are vital to the economy and well-being of this state and its people. Unregulated removal of material from the beds and banks of the waters of this state may create hazards to the health, safety and welfare of the people of this state. Unregulated filling in the waters of this state for any purpose, may result in interfering with or injuring public navigation, fishery and recreational uses of the waters. In order to provide for the best possible use of the water resources of this state, it is desirable to centralize authority in the Director of the Department of State Lands, and implement control of the removal of material from the beds and banks or filling of the waters of this state.

Â Â Â Â Â  (2) The director shall take into consideration all beneficial uses of water including streambank protection when administering fill and removal statutes.

Â Â Â Â Â  (3) There shall be no condemnation, inverse condemnation, other taking, or confiscating of property under ORS 196.600 to 196.905 without due process of law.

Â Â Â Â Â  (4) The director shall delineate wetlands in accordance with the United States Army Corps of Engineers Wetlands Delineation Manual of 1987, or subsequent federal manual as adopted by rule by the director, and applicable guidance issued by the United States Army Corps of Engineers for the area in which the wetlands are located.

Â Â Â Â Â  (5) The Department of State Lands shall give priority to the review of wetland delineation reports submitted with or in advance of an application for fill or removal of material from the waters of this state. [Formerly 541.610 and then 196.675; 2003 c.738 Â§16]

Â Â Â Â Â  196.810 Permit required to remove material from bed or banks of waters; status of permit; exceptions; rules. (1)(a) Except as otherwise specifically permitted under ORS 196.600 to 196.905, no person or governmental body may remove any material from the beds or banks or fill any waters of this state without a permit issued under authority of the Director of the Department of State Lands, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetlands conservation plan.

Â Â Â Â Â  (b) Notwithstanding the permit requirements of this section and notwithstanding the provisions of ORS 196.800 (5) and (13), if any removal or fill activity is proposed in essential indigenous anadromous salmonid habitat, except for those activities customarily associated with agriculture, a permit is required. ÂEssential indigenous anadromous salmonid habitatÂ as defined under this section shall be further defined and designated by rule by the Department of State Lands in consultation with the State Department of Fish and Wildlife and in consultation with other affected parties.

Â Â Â Â Â  (c) No person may be required to obtain a permit under paragraph (b) of this subsection for prospecting or other nonmotorized activities resulting in the removal from or fill of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material within a designated essential indigenous anadromous salmonid habitat segment in a single year. Prospecting or other nonmotorized activities may be conducted only within the bed or wet perimeter of the waterway and may not occur at any site where fish eggs are present. Removal or filling activities customarily associated with mining require a permit under paragraph (b) of this subsection.

Â Â Â Â Â  (d) No permit may be required under paragraph (b) of this subsection for construction or maintenance of fish passage and fish screening structures that are constructed, operated or maintained under ORS 498.311, 498.316, 498.326 or 509.600 to 509.645.

Â Â Â Â Â  (e) Nothing in this section limits or otherwise changes the exemptions under ORS 196.905.

Â Â Â Â Â  (f) As used in paragraphs (b) and (c) of this subsection:

Â Â Â Â Â  (A) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (B) ÂEssential indigenous anadromous salmonid habitatÂ means the habitat that is necessary to prevent the depletion of indigenous anadromous salmonid species during their life history stages of spawning and rearing.

Â Â Â Â Â  (C) ÂIndigenous anadromous salmonidÂ means chum, sockeye, Chinook and Coho salmon, and steelhead and cutthroat trout, that are members of the family Salmonidae and are listed as sensitive, threatened or endangered by a state or federal authority.

Â Â Â Â Â  (D) ÂProspectingÂ means searching or exploring for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (E) ÂWet perimeterÂ means the area of the stream that is under water or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Â Â Â Â Â  (2) No governmental body may issue a lease or permit contrary or in opposition to the conditions set out in the permit issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to removal of material under a contract, permit or lease with any governmental body entered into before September 13, 1967. However, no such contract, permit or lease may be renewed or extended on or after September 13, 1967, unless the person removing the material has obtained a permit under ORS 196.600 to 196.905.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the Department of State Lands may issue, orally or in writing, an emergency authorization for the removal of material from the beds or banks or filling of any waters of this state in an emergency, for the purpose of making repairs or for the purpose of preventing irreparable harm, injury or damage to persons or property. The emergency authorization issued under this subsection:

Â Â Â Â Â  (a) Shall contain conditions of operation that the department determines are necessary to minimize impacts to water resources or adjoining properties.

Â Â Â Â Â  (b) Shall be based, whenever practicable, on the recommendations contained in an on-site evaluation by an employee or representative of the department.

Â Â Â Â Â  (c) If issued orally, shall be confirmed in writing by the department within five days. [Formerly 541.615 and then 196.680; 1993 c.765 Â§101; 1997 c.190 Â§1; 1997 c.508 Â§1; 2001 c.65 Â§1; 2001 c.923 Â§4; 2003 c.14 Â§96; 2003 c.738 Â§20]

Â Â Â Â Â  Note: Operation of the amendments to 196.810 by section 2, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 97, chapter 14, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  196.810. (1)(a) Except as otherwise specifically permitted under ORS 196.600 to 196.905, a person or governmental body may not remove any material from the beds or banks or fill any waters of this state without a permit issued under authority of the Director of the Department of State Lands, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetlands conservation plan.

Â Â Â Â Â  (b) A permit is not required under paragraph (a) of this subsection for prospecting or other nonmotorized activities resulting in the removal from or fill of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material within a particular stream segment in a single year. Prospecting or other nonmotorized activities may be conducted only within the bed or wet perimeter of the waterway and may not occur at any site where fish eggs are present. Removal or filling activities customarily associated with mining require a permit under paragraph (a) of this subsection.

Â Â Â Â Â  (c) A permit is not required under paragraph (a) of this subsection for construction or maintenance of fish passage and fish screening structures associated with irrigation ditches or the maintenance of drainage ditches that are constructed, operated or maintained under ORS 498.311, 498.316, 498.326 or 509.600 to 509.645.

Â Â Â Â Â  (d) Nothing in this section limits or otherwise changes the exemptions under ORS 196.905.

Â Â Â Â Â  (2) A governmental body may not issue a lease or permit contrary or in opposition to the conditions set out in the permit issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to removal of material under a contract, permit or lease with any governmental body entered into before September 13, 1967. However, a contract, permit or lease may not be renewed or extended on or after September 13, 1967, unless the person removing the material has obtained a permit under ORS 196.600 to 196.905.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the Department of State Lands may issue, orally or in writing, an emergency authorization for the removal of material from the beds or banks or filling of any waters of this state in an emergency, for the purpose of making repairs or for the purpose of preventing irreparable harm, injury or damage to persons or property. The emergency authorization issued under this subsection:

Â Â Â Â Â  (a) Shall contain conditions of operation that the department determines are necessary to minimize impacts to water resources or adjoining properties.

Â Â Â Â Â  (b) Shall be based, whenever practicable, on the recommendations contained in an on-site evaluation by an employee or representative of the department.

Â Â Â Â Â  (c) If issued orally, shall be confirmed in writing by the department within five days.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (b) ÂProspectingÂ means searching or exploring for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (c) ÂWet perimeterÂ means the area of the stream that is under water or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.815 Application for permit; fees; disposition of fees. (1) Each applicant for a permit to remove material from the bed or banks or fill any waters of this state first shall file a written application with the Director of the Department of State Lands, specifying the nature and amount of material to be removed or the amount of fill, the waters and the specific location from which it is to be removed or where the fill will be placed, the method of removal or filling and the times during which removal or filling is to be conducted. The director may require additional information as is necessary to enable the director to determine whether the granting of the permit applied for is consistent with the protection, conservation and best use of the water resources of this state. For the purposes of this subsection, fills or removals of material at locations not more than one mile apart may be combined in one application.

Â Â Â Â Â  (2) The Director of the Department of State Lands shall furnish to any member of the public upon written request and at the expense of the member of the public a copy of any application for a permit pursuant to subsection (1) of this section.

Â Â Â Â Â  (3)(a) Each application under subsection (1) of this section must be accompanied by a base fee in accordance with the following schedule:

Â Â Â Â Â  (A) For a removal by a private operator, or a person contracting to perform services for a private operator, $50.

Â Â Â Â Â  (B) For a removal by a public body, $150.

Â Â Â Â Â  (C) For a removal by a commercial operator, $150.

Â Â Â Â Â  (D) For a fill by a private operator, or a person contracting to perform services for a private operator, $150.

Â Â Â Â Â  (E) For a fill by a public body, $375.

Â Â Â Â Â  (F) For a fill by a commercial operator, $375.

Â Â Â Â Â  (G) For erosion-flood repair, including riprap, by a private landowner or public body, or a person contracting to perform services for such persons, no fee.

Â Â Â Â Â  (b) In addition to the base fee for removal established under paragraph (a) of this subsection, each applicant shall also pay as part of the application fee the following fee based on the volume of removal material:

Â Â Â Â Â  (A) Less than 500 cubic yards, no volume fee.

Â Â Â Â Â  (B) 500 to 4,999 cubic yards, $75 for private operator, $75 for public body and $75 for commercial operator.

Â Â Â Â Â  (C) 5,000 to 50,000 cubic yards, $150 for private operator, $150 for public body and $150 for commercial operator.

Â Â Â Â Â  (D) Over 50,000 cubic yards, $225 for private operator, $225 for public body and $225 for commercial operator.

Â Â Â Â Â  (c) In addition to the base fee for fill established under paragraph (a) of this subsection, each applicant shall also pay as part of the application fee the following fee based on the volume of fill material:

Â Â Â Â Â  (A) Less than 500 cubic yards, no volume fee.

Â Â Â Â Â  (B) 500 to 2,999 cubic yards, $75 for private operator, $75 for public body and $75 for commercial operator.

Â Â Â Â Â  (C) 3,000 to 10,000 cubic yards, $150 for private operator, $150 for public body and $150 for commercial operator.

Â Â Â Â Â  (D) Over 10,000 cubic yards, $225 for private operator, $225 for public body and $225 for commercial operator.

Â Â Â Â Â  (d) For the purposes of this subsection, the following terms shall have the following meanings:

Â Â Â Â Â  (A) ÂPrivate operatorÂ means any person undertaking a project for exclusively a nonincome-producing and nonprofit purpose;

Â Â Â Â Â  (B) ÂPublic bodyÂ means federal, state, and local governmental bodies, unless specifically exempted by law, engaged in projects for the purpose of providing free public services;

Â Â Â Â Â  (C) ÂCommercial operatorÂ means any person undertaking a project having financial profit as a goal;

Â Â Â Â Â  (D) ÂRiprapÂ means the facing of a streambank with rock or similar substance to control erosion in accordance with regulations promulgated by the Department of State Lands; and

Â Â Â Â Â  (E) ÂErosion-flood repairÂ means riprap or any other work necessary to preserve existing facilities and land from flood and high stream flows, in accordance with regulations promulgated by the department.

Â Â Â Â Â  (4) For each application that involves both removal and filling, the application fee assessed shall be either for removal or filling, whichever is higher according to the fee schedule in subsection (3) of this section.

Â Â Â Â Â  (5) Annually on the anniversary date of the permit, each holder of a material removal or fill permit shall pay a fee during the term of the permit in accordance with the schedule set forth in subsection (3) of this section, except that the applicant shall pay only the base fee. The permit shall be suspended during any period of delinquency of payment as though no permit was applied for. Notwithstanding this subsection the director may, before granting any extension of the permit, require the permittee to show that the continued exercise of the permit is consistent with the protection, conservation and best use of the water resources of this state.

Â Â Â Â Â  (6) Fees received under this section shall be credited to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law. [Formerly 541.620 and then 196.685]

Â Â Â Â Â  196.820 Prohibition against issuance of permits to fill Smith Lake or Bybee Lake; exception. (1) Notwithstanding any provision of ORS 196.600 to 196.905 to the contrary, except as provided in subsection (2) of this section, the Director of the Department of State Lands shall not issue any permit to fill Smith Lake or Bybee Lake, located in Multnomah County, below the contour line which lies 11 feet above mean sea level as determined by the 1947 adjusted United States Coastal Geodetic Survey Datum.

Â Â Â Â Â  (2) Notwithstanding the provision of subsection (1) of this section, the Director of the Department of State Lands may issue a permit to fill Smith Lake or Bybee Lake, located in Multnomah County, if such fill is to enhance or maintain fish and wildlife habitat at or near Smith Lake or Bybee Lake. A fill shall be considered to be for the purpose of enhancing or maintaining fish and wildlife habitat if the proposed fill is approved by the State Department of Fish and Wildlife. [Formerly 541.622 and then 196.690]

Â Â Â Â Â  196.825 Criteria for issuance of permit; consultation with other agencies; hearing; appeal. (1) The Director of the Department of State Lands shall issue a permit to remove material from the beds or banks of any waters of this state applied for under ORS 196.815 if the director determines that the removal described in the application will not be inconsistent with the protection, conservation and best use of the water resources of this state as specified in ORS 196.805.

Â Â Â Â Â  (2) The director shall issue a permit applied for under ORS 196.815 for filling waters of this state if the director determines that the proposed fill would not unreasonably interfere with the paramount policy of this state to preserve the use of its waters for navigation, fishing and public recreation.

Â Â Â Â Â  (3) In determining whether or not a permit shall be issued, the director shall consider all of the following:

Â Â Â Â Â  (a) The public need for the proposed fill and the social, economic or other public benefits likely to result from the proposed fill. When the applicant for a fill permit is a public body, the director may accept and rely upon the public bodyÂs findings as to local public need and local public benefit.

Â Â Â Â Â  (b) The economic cost to the public if the proposed fill is not accomplished.

Â Â Â Â Â  (c) The availability of alternatives to the project for which the fill is proposed.

Â Â Â Â Â  (d) The availability of alternative sites for the proposed fill.

Â Â Â Â Â  (e) Whether the proposed fill conforms to sound policies of conservation and would not interfere with public health and safety.

Â Â Â Â Â  (f) Whether the proposed fill is in conformance with existing public uses of the waters and with uses designated for adjacent land in an acknowledged comprehensive plan and zoning ordinances.

Â Â Â Â Â  (g) Whether the proposed fill is compatible with the acknowledged comprehensive plan and land use regulations for the area where the proposed fill is to take place or can be conditioned on a future local approval to meet this criterion.

Â Â Â Â Â  (h) Whether the proposed fill is for streambank protection.

Â Â Â Â Â  (i) Whether the applicant has provided all practicable mitigation to reduce the adverse effects of the proposed fill in the manner set forth in ORS 196.800 (10). If off-site compensatory wetland mitigation is proposed, the applicant shall document the impracticability of on-site compensatory wetland mitigation.

Â Â Â Â Â  (4) The director may issue a permit for a substantial fill in an estuary for a nonwater dependent use only if the fill is for a public use and would satisfy a public need that outweighs harm to navigation, fishery and recreation and if the proposed fill meets all other criteria contained in ORS 196.600 to 196.905.

Â Â Â Â Â  (5) If the director issues a permit, the director may impose such conditions as the director considers necessary to carry out the purposes of ORS 196.805, 196.830 and subsections (1) and (2) of this section and to provide mitigation for the reasonably expected adverse impacts from project development. In formulating such conditions the director may request comment from the State Geologist, the State Fish and Wildlife Director, the State Forester, the Director of the Department of Environmental Quality, the administrative officer of the Soil and Water Conservation Commission, the Director of Agriculture, the State Parks and Recreation Director, the State Marine Director, the Director of Transportation, the Director of the Economic and Community Development Department, the Water Resources Director and affected local governmental units. Each permit is valid only for the time specified therein. Obtaining a lease from the Department of State Lands may not be one of the conditions to be considered in granting a permit under ORS 196.815. The Director of the Department of State Lands shall impose, as conditions to any permit, general authorization or wetland conservation plan, measures to provide mitigation for the reasonably expected adverse impacts from project development. Compensatory wetland mitigation shall be limited to replacement of the functional attributes of the lost wetland.

Â Â Â Â Â  (6) Any applicant whose application for a permit has been deemed incomplete or has been denied, or who objects to any of the conditions imposed under subsections (1), (2) and (5) of this section by the Director of the Department of State Lands, may, within 21 days of the denial of the permit or the imposition of any condition, request a hearing from the director. Thereupon the director shall set the matter down for hearing, which shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. After such hearing, the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs initial order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

Â Â Â Â Â  (7) Except for a permit issued under the process set forth in ORS 517.952 to 517.989, the director shall:

Â Â Â Â Â  (a) Determine whether an application is complete within 30 days from the date the Department of State Lands receives the application. If the director determines that an application is complete, the director shall distribute the application for comment pursuant to subsection (5) of this section. If the director determines that the application is not complete, the director shall notify the applicant in writing that the application is deficient and explain, in the same notice, the deficiencies.

Â Â Â Â Â  (b) Issue a permit decision involving fill or removal of material within 90 days after the date the director determines that the application is complete unless:

Â Â Â Â Â  (A) An extension of time is granted under subsection (9)(b) of this section; or

Â Â Â Â Â  (B) The applicant and the director agree to a longer time period.

Â Â Â Â Â  (8) Permits issued under this section shall be in lieu of any permit that might be required for the same operation under ORS 164.775, 164.785, 468.010, 468.030 to 468.045, 468.055, 468.060, 468.075, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085, so long as:

Â Â Â Â Â  (a) The operation is that for which the permit is issued; and

Â Â Â Â Â  (b) The standards for granting such permits are substantially the same as those established pursuant to ORS 164.775, 164.785, 468.010, 468.035, 468.040, 468.055, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085 to the extent they affect water quality.

Â Â Â Â Â  (9)(a) Any agency or other unit of government requested by the director to comment on an application for a permit under subsection (5) of this section must submit its comments to the director not more than 30 days after receiving the request for comment. If an agency or other unit of government fails to comment on the application within 30 days, the director shall assume the agency or other unit of government has no objection and shall approve or deny the application.

Â Â Â Â Â  (b) The Department of Environmental Quality shall provide comments to the director within 75 days after receiving notice under subsection (5) of this section if the permit action requires certification under the Federal Water Pollution Control Act (P.L. 92-500), as amended.

Â Â Â Â Â  (10) In determining whether to issue a permit, the director may consider only standards and criteria in effect on the date the director receives the completed application.

Â Â Â Â Â  (11) As used in this section:

Â Â Â Â Â  (a) ÂApplicantÂ means a landowner or person authorized by a landowner to conduct a removal or fill activity.

Â Â Â Â Â  (b) ÂCompleted applicationÂ means a signed permit application form that contains all necessary information for the director to determine whether to issue a permit, including:

Â Â Â Â Â  (A) A map showing the project site with sufficient accuracy to easily locate the removal or fill site;

Â Â Â Â Â  (B) A project plan showing the project site and proposed alterations;

Â Â Â Â Â  (C) The fee required under ORS 196.815;

Â Â Â Â Â  (D) Any changes that may be made to the hydraulic characteristics of waters of this state and a plan to minimize or avoid any adverse effects of those changes;

Â Â Â Â Â  (E) If the project may cause substantial adverse effects on aquatic life or aquatic habitat within this state, documentation of existing conditions and resources and identification of the potential impact if the project is completed;

Â Â Â Â Â  (F) An analysis of alternatives that evaluates practicable methods to minimize and avoid impacts to waters of this state;

Â Â Â Â Â  (G) If the project is to fill or remove material from wetlands, a wetlands mitigation plan; and

Â Â Â Â Â  (H) Any other information that the director deems pertinent and necessary to make an informed decision on whether the application complies with the policy and standards set forth in subsections (1) to (5) of this section. [Formerly 541.625 and then 196.695; 1991 c.735 Â§25; 1993 c.741 Â§18; 1995 c.370 Â§1; 1995 c.472 Â§1; 2001 c.460 Â§2; 2003 c.253 Â§9; 2003 c.738 Â§17a]

Â Â Â Â Â  Note: Operation of the amendments to 196.825 by section 3, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 10, chapter 253, Oregon Laws 2003, and section 18a, chapter 738, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  196.825. (1) The Director of the Department of State Lands shall issue a permit to remove material from the beds or banks of any waters of this state applied for under ORS 196.815 if the director determines that the removal described in the application is consistent with the protection, conservation and best use of the water resources of this state as specified in ORS 196.600 to 196.905.

Â Â Â Â Â  (2) The director shall issue a permit applied for under ORS 196.815 for filling waters of this state if the director determines that the proposed fill:

Â Â Â Â Â  (a) Would not unreasonably interfere with the paramount policy of this state to preserve the use of its waters for navigation, fishing and public recreation; and

Â Â Â Â Â  (b) Is consistent with ORS 196.600 to 196.905.

Â Â Â Â Â  (3) In determining whether to issue a permit under subsection (1) or (2) of this section, the director shall consider all of the following:

Â Â Â Â Â  (a) The public need for the proposed fill and the social, economic or other public benefits likely to result from the proposed fill. When the applicant for a fill permit is a public body, the director may accept and rely upon the public bodyÂs findings as to local public need and local public benefit.

Â Â Â Â Â  (b) The economic cost to the public if the proposed fill is not accomplished.

Â Â Â Â Â  (c) The availability of alternatives to the project for which the fill is proposed.

Â Â Â Â Â  (d) The availability of alternative sites for the proposed fill.

Â Â Â Â Â  (e) Whether the proposed fill conforms to sound policies of conservation and would not interfere with public health and safety.

Â Â Â Â Â  (f) Whether the proposed fill is in conformance with existing public uses of the waters and with uses designated for adjacent land in an acknowledged comprehensive plan and zoning ordinances.

Â Â Â Â Â  (g) Whether the proposed fill is compatible with the acknowledged comprehensive plan and land use regulations for the area where the proposed fill is to take place or can be conditioned on a future local approval to meet this criterion.

Â Â Â Â Â  (h) Whether the proposed fill is for streambank protection.

Â Â Â Â Â  (i) Whether the applicant has provided all practicable mitigation to reduce the adverse effects of the proposed fill in the manner set forth in ORS 196.800 (10). If off-site compensatory wetland mitigation is proposed, the applicant shall document the impracticability of on-site compensatory wetland mitigation.

Â Â Â Â Â  (4) The director may issue a permit for a substantial fill in an estuary for a nonwater dependent use only if the fill is for a public use and would satisfy a public need that outweighs harm to navigation, fishery and recreation and if the proposed fill meets all other criteria contained in ORS 196.600 to 196.905.

Â Â Â Â Â  (5) If the director issues a permit, the director may impose such conditions as the director considers necessary to carry out the purposes of ORS 196.805, 196.830 and subsections (1) and (2) of this section and to provide mitigation for the reasonably expected adverse impacts from project development. In formulating such conditions the director may request comment from the State Geologist, the State Fish and Wildlife Director, the State Forester, the Director of the Department of Environmental Quality, the administrative officer of the Soil and Water Conservation Commission, the Director of Agriculture, the State Parks and Recreation Director, the State Marine Director, the Director of Transportation, the Director of the Economic and Community Development Department, the Water Resources Director and affected local governmental units. Each permit is valid only for the time specified therein. Obtaining a lease from the Department of State Lands may not be one of the conditions to be considered in granting a permit under ORS 196.815. The Director of the Department of State Lands shall impose, as conditions to any permit, general authorization or wetland conservation plan, measures to provide mitigation for the reasonably expected adverse impacts from project development. Compensatory wetland mitigation shall be limited to replacement of the functional attributes of the lost wetland.

Â Â Â Â Â  (6) Any applicant whose application for a permit has been deemed incomplete or has been denied, or who objects to any of the conditions imposed under subsections (1), (2) and (5) of this section by the director, may, within 21 days of the denial of the permit or the imposition of any condition, request a hearing from the director. Thereupon the director shall set the matter down for hearing, which shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. After such hearing, the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs initial order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

Â Â Â Â Â  (7) Except for a permit issued under the process set forth in ORS 517.952 to 517.989, the director shall:

Â Â Â Â Â  (a) Determine whether an application is complete within 30 days from the date the Department of State Lands receives the application. If the director determines that an application is complete, the director shall distribute the application for comment pursuant to subsection (5) of this section. If the director determines that the application is not complete, the director shall notify the applicant in writing that the application is deficient and explain, in the same notice, the deficiencies.

Â Â Â Â Â  (b) Issue a permit decision involving fill or removal of material within 90 days after the date the director determines that the application is complete unless:

Â Â Â Â Â  (A) An extension of time is granted under subsection (9)(b) of this section; or

Â Â Â Â Â  (B) The applicant and the director agree to a longer time period.

Â Â Â Â Â  (8) Permits issued under this section shall be in lieu of any permit that might be required for the same operation under ORS 164.775, 164.785, 468.010, 468.030 to 468.045, 468.055, 468.060, 468.075, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085, so long as:

Â Â Â Â Â  (a) The operation is that for which the permit is issued; and

Â Â Â Â Â  (b) The standards for granting such permits are substantially the same as those established pursuant to ORS 164.775, 164.785, 468.010, 468.035, 468.040, 468.055, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085 to the extent they affect water quality.

Â Â Â Â Â  (9)(a) Any agency or other unit of government requested by the director to comment on an application for a permit under subsection (5) of this section must submit its comments to the director not more than 30 days after receiving the request for comment. If an agency or other unit of government fails to comment on the application within 30 days, the director shall assume the agency or other unit of government has no objection and shall approve or deny the application.

Â Â Â Â Â  (b) The Department of Environmental Quality shall provide comments to the director within 75 days after receiving notice under subsection (5) of this section if the permit action requires certification under the Federal Water Pollution Control Act (P.L. 92-500), as amended.

Â Â Â Â Â  (10) In determining whether to issue a permit, the director may consider only standards and criteria in effect on the date the director receives the completed application.

Â Â Â Â Â  (11) As used in this section:

Â Â Â Â Â  (a) ÂApplicantÂ means a landowner or person authorized by a landowner to conduct a removal or fill activity.

Â Â Â Â Â  (b) ÂCompleted applicationÂ means a signed permit application form that contains all necessary information for the director to determine whether to issue a permit, including:

Â Â Â Â Â  (A) A map showing the project site with sufficient accuracy to easily locate the removal or fill site;

Â Â Â Â Â  (B) A project plan showing the project site and proposed alterations;

Â Â Â Â Â  (C) The fee required under ORS 196.815;

Â Â Â Â Â  (D) Any changes that may be made to the hydraulic characteristics of waters of this state and a plan to minimize or avoid any adverse effects of those changes;

Â Â Â Â Â  (E) If the project may cause substantial adverse effects on aquatic life or aquatic habitat within this state, documentation of existing conditions and resources and identification of the potential impact if the project is completed;

Â Â Â Â Â  (F) An analysis of alternatives that evaluates practicable methods to minimize and avoid impacts to waters of this state;

Â Â Â Â Â  (G) If the project is to fill or remove material from wetlands, a wetlands mitigation plan; and

Â Â Â Â Â  (H) Any other information that the director deems pertinent and necessary to make an informed decision on whether the application complies with the policy and standards set forth in subsections (1) to (5) of this section.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.830 Estuarine resource replacement as condition for fill or removal from estuary; considerations; other permit conditions. (1) As used in this section, Âestuarine resource replacementÂ means the creation, restoration or enhancement of an estuarine area to maintain the functional characteristics and processes of the estuary, such as its natural biological productivity, habitats and species diversity, unique features and water quality.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the Director of the Department of State Lands shall require estuarine resource replacement as a condition of any permit for filling or removal of material from an intertidal or tidal marsh area of an estuary.

Â Â Â Â Â  (3) If the director requires estuarine resource replacement, the director shall consider:

Â Â Â Â Â  (a) The identified adverse impacts of the proposed activity;

Â Â Â Â Â  (b) The availability of areas in which replacement activities could be performed;

Â Â Â Â Â  (c) The provisions of land use plans for the area adjacent to or surrounding the area of the proposed activity;

Â Â Â Â Â  (d) The recommendations of any interested or affected state or local agencies; and

Â Â Â Â Â  (e) The extent of compensating activity inherent in the proposed activity.

Â Â Â Â Â  (4) Notwithstanding any provisions of this chapter and ORS chapters 195 and 197 or the statewide planning goals adopted thereunder to the contrary, the director may:

Â Â Â Â Â  (a) Waive estuarine resource replacement in part for an activity for which replacement would otherwise be required if, after consultation with appropriate state and local agencies the director determines that:

Â Â Â Â Â  (A) There is no alternative manner in which to accomplish the purpose of the project;

Â Â Â Â Â  (B) There is no feasible manner in which estuarine resource replacement could be accomplished;

Â Â Â Â Â  (C) The economic and public need for the project and the economic and public benefits resulting from the project clearly outweigh the potential degradation of the estuary;

Â Â Â Â Â  (D) The project is for a public use; and

Â Â Â Â Â  (E) The project is water dependent or the project is publicly owned and water related; or

Â Â Â Â Â  (b) Waive estuarine resource replacement wholly or in part for an activity for which replacement would otherwise be required if the activity is:

Â Â Â Â Â  (A) Filling for repair and maintenance of existing functional dikes and negligible physical or biological damage to the tidal marsh or intertidal areas of the estuary will result;

Â Â Â Â Â  (B) Riprap to allow protection of an existing bankline with clean, durable erosion resistant material when a need for riprap protection is demonstrated that cannot be met with natural vegetation and no appreciable increase in existing upland will occur;

Â Â Â Â Â  (C) Filling for repair and maintenance of existing roads and negligible physical or biological damage to the tidal marsh or intertidal areas of the estuary will result;

Â Â Â Â Â  (D) Dredging for authorized navigation channels, jetty or navigational aid installation, repair or maintenance conducted by or under contract with the Army Corps of Engineers;

Â Â Â Â Â  (E) Dredging or filling required as part of an estuarine resource restoration or enhancement project agreed to by local, state and federal agencies; or

Â Â Â Â Â  (F) A proposed alteration that would have negligible adverse physical or biological impact on estuarine resources.

Â Â Â Â Â  (5) Nothing in this section is intended to limit the authority of the director to impose conditions on a permit under ORS 196.825. [Formerly 541.626 and then 196.700; 2005 c.22 Â§136]

Â Â Â Â Â  196.835 Hearing regarding issuance of permit; procedure; appeals; suspension of permit pending appeal. Any person aggrieved or adversely affected by the grant of a permit by the Director of the Department of State Lands may file a written request for hearing with the director within 21 days after the date the permit was granted. If the director finds that the person making the written request has a legally protected interest which is adversely affected by the grant of the permit, the director shall set the matter down for hearing within 30 days after receipt of the request. The hearing shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. The permittee shall be a party to the proceeding. Within 45 days of the hearing the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs original order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482. A permit to fill granted by the director may be suspended by the director during the pendency of the proceedings before the director and any appeal. The director shall not suspend the permit unless the person aggrieved or adversely affected by grant of permit makes a showing before the director by clear and convincing evidence that commencement or continuation of the fill would cause irremediable damage and would be inconsistent with ORS 196.600 to 196.905. [Formerly 541.627 and then 196.705; 2003 c.738 Â§19]

Â Â Â Â Â  196.840 [Formerly 541.630 and then 196.710; repealed by 2005 c.729 Â§1]

Â Â Â Â Â  196.845 Investigations and surveys. In considering applications for permits, the Director of the Department of State Lands may cause investigations or surveys to be made of the location of the work contemplated to determine whether such removal or filling is consistent with ORS 196.805 and 196.825. [Formerly 541.635 and then 196.715]

Â Â Â Â Â  196.850 Waiving permit requirement in certain cases; rules; notice; review. (1) Notwithstanding ORS 196.810, the Department of State Lands may, by rule, grant general authorization for removal of material from the bed or banks or the filling of any waters of the state without a permit from the department if the department finds that those activities subject to the general authorization are substantially similar in nature and would cause only minimal individual and cumulative environmental impacts, and would not result in long-term harm to water resources of the state. The department shall condition any such general authorization upon actions necessary to minimize environmental impacts.

Â Â Â Â Â  (2) The department shall provide notice of any proposed general authorization to affected federal and state agencies, local governments and the public. The notice shall include:

Â Â Â Â Â  (a) A clear description of the proposal; and

Â Â Â Â Â  (b) Draft findings and any proposed conditions pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) Any person proposing to conduct an action under a general authorization shall notify the department in writing prior to conducting such action.

Â Â Â Â Â  (4) The department shall amend or rescind any general authorization upon a determination that the activities conducted under the authorization have resulted in or would result in more than minimal environmental impacts or long-term harm to the water resources of this state.

Â Â Â Â Â  (5) The department shall review each general authorization adopted pursuant to this section every five years. The review shall include public notice and opportunity for public hearing. After such review, the department may either modify, reissue or rescind the general authorization.

Â Â Â Â Â  (6) In addition to the grounds for review set forth in ORS 183.400 (4), on judicial review of the validity of a rule adopted under this section, the rule shall be reviewable for substantial evidence in the rulemaking record. The record shall include copies of all documents before the agency relevant to whether the requirement of subsection (1) of this section has been met. [1989 c.837 Â§9 (enacted in lieu of 541.640); renumbered 196.850 in 1989; 2003 c.253 Â§11]

Â Â Â Â Â  Note: Operation of the amendments to 196.850 by section 4, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 12, chapter 253, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  196.850. (1) Notwithstanding ORS 196.810, the Department of State Lands may, by rule, grant general authorization for removal of material from the bed or banks or the filling of any waters of the state without a permit from the department if the department finds that those activities subject to the general authorization are substantially similar in nature and would cause only minimal individual and cumulative environmental impacts, and would not result in long-term harm to water resources of the state. The department shall condition any such general authorization upon actions necessary to minimize environmental impacts.

Â Â Â Â Â  (2) The department shall provide notice of any proposed general authorization to affected federal and state agencies, local governments and the public. The notice shall include:

Â Â Â Â Â  (a) A clear description of the proposal; and

Â Â Â Â Â  (b) Draft findings and any proposed conditions pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) Any person proposing to conduct an action under a general authorization shall notify the department in writing prior to conducting the action. The person may not commence the action until the person receives a letter of authorization from the department.

Â Â Â Â Â  (4) The requirements of subsection (3) of this section shall be waived if the Director of the Department of State Lands issues a general authorization and the authorized activity:

Â Â Â Â Â  (a) Involves less than 50 cubic yards of material;

Â Â Â Â Â  (b) Will be conducted during periods that minimize adverse effects to fish and wildlife in accordance with guidance provided by the State Department of Fish and Wildlife;

Â Â Â Â Â  (c) Will not dam or divert a waterway in a manner that obstructs fish passage or vessel navigation; and

Â Â Â Â Â  (d) Will not violate water quality standards as established by the Department of Environmental Quality.

Â Â Â Â Â  (5) The Department of State Lands shall amend or rescind any general authorization upon a determination that the activities conducted under the authorization have resulted in or would result in more than minimal environmental impacts or long-term harm to the water resources of this state.

Â Â Â Â Â  (6) The department shall review each general authorization adopted pursuant to this section every five years. The review shall include public notice and opportunity for public hearing. After such review, the department may either modify, reissue or rescind the general authorization.

Â Â Â Â Â  (7) In addition to the grounds for review set forth in ORS 183.400 (4), on judicial review of the validity of a rule adopted under this section, the rule shall be reviewable for substantial evidence in the rulemaking record. The record shall include copies of all documents before the agency relevant to whether the requirement of subsection (1) of this section has been met.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.855 Noncomplying removal of material or filling constitutes public nuisance. The removal of material from the beds or banks or filling any of the waters of this state without a permit issued under ORS 196.825, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetlands conservation plan, is a public nuisance. [Formerly 541.645 and then 196.720]

Â Â Â Â Â  196.860 Enforcement powers of director. (1) If the Director of the Department of State Lands determines that material is being removed from or filling is occurring in any of the waters of this state without a permit issued under ORS 196.825, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetlands conservation plan, the director may:

Â Â Â Â Â  (a) Investigate, hold hearings, make orders and take action, as provided in ORS 196.600 to 196.905, as soon as possible.

Â Â Â Â Â  (b) For the purpose of investigating conditions relating to such removal or filling, through the employees or the duly authorized representatives of the Department of State Lands, enter at reasonable times upon any private or public property.

Â Â Â Â Â  (c) Conduct public hearings in accordance with ORS chapter 183.

Â Â Â Â Â  (d) Publish findings and recommendations as they are developed relative to public policies and procedures necessary for the correction of conditions or violations of ORS 196.600 to 196.905.

Â Â Â Â Â  (e) Give notice of any proposed order relating to a violation by personal service or by mailing the notice by registered or certified mail to the person or governmental body affected. Any person aggrieved by a proposed order of the director may request a hearing within 20 days of the date of personal service or mailing of the notice. Hearings shall be conducted under the provisions of ORS chapter 183 applicable to contested cases, and judicial review of final orders shall be conducted in the Court of Appeals according to ORS 183.482. If no hearing is requested or if the party fails to appear, a final order shall be issued upon a prima facie case on the record of the agency.

Â Â Â Â Â  (f) Take appropriate action for the enforcement of any rules or final orders. Any violation of ORS 196.600 to 196.905 or of any rule or final order of the director under ORS 196.600 to 196.905 may be enjoined in civil abatement proceedings brought in the name of the State of Oregon; and in any such proceedings the director may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation. Proceedings thus brought by the director shall set forth if applicable the dates of notice and hearing and the specific rule or order of the director, together with the facts of noncompliance, the facts giving rise to the public nuisance, and a statement of the damages to any public right of navigation, fishery or recreation, if any, resulting from such violation.

Â Â Â Â Â  (2) In addition to the administrative action the director may take under subsection (1) of this section, the director may enter an order requiring any person to cease and desist from any violation if the director determines that such violation presents an imminent and substantial risk of injury, loss or damage to water resources.

Â Â Â Â Â  (a) An order under this subsection:

Â Â Â Â Â  (A) May be entered without prior notice or hearing.

Â Â Â Â Â  (B) Shall be served upon the person by personal service or by registered or certified mail.

Â Â Â Â Â  (C) Shall state that a hearing will be held on the order if a written request for hearing is filed by the person subject to the order within 10 days after receipt of the order.

Â Â Â Â Â  (D) Shall not be stayed during the pendency of a hearing conducted under paragraph (b) of this subsection.

Â Â Â Â Â  (b) If a person subject to an order under this subsection files a timely demand for hearing, the director shall hold a contested case hearing according to the applicable provisions of ORS chapter 183. If the person fails to request a hearing, the order shall be entered as a final order upon prima facie case made on the record of the agency.

Â Â Â Â Â  (c) Neither the director nor any duly authorized representative of the department shall be liable for any damages a person may sustain as a result of a cease and desist order issued under this subsection.

Â Â Â Â Â  (d) The state and local police shall cooperate in the enforcement of any order issued under this subsection and shall require no further authority or warrant in executing or enforcing such order. If any person fails to comply with an order issued under this subsection, the circuit court of the county in which the violation occurred or is threatened shall compel compliance with the directorÂs order in the same manner as with an order of that court.

Â Â Â Â Â  (3) As used in this section, ÂviolationÂ means removing material from or placing fill in, any of the waters of this state without a permit or in a manner contrary to the conditions set out in a permit issued under ORS 196.825. [Formerly 541.650 and then 196.725]

Â Â Â Â Â  196.865 Revocation, suspension or refusal to renew permit. If the Director of the Department of State Lands finds that a person or governmental body holding a permit issued under ORS 196.825 is removing material from the bed or banks or filling any of the waters of this state contrary to the conditions set out in the permit, the director may revoke, suspend or refuse to renew such permit. The director may revoke a permit only after giving notice and opportunity for a hearing as provided in ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. [Formerly 541.655 and then 196.730]

Â Â Â Â Â  196.870 Abatement proceedings; restraining order; injunction; public compensation. (1) In addition to any enforcement action taken under ORS 196.860, civil proceedings to abate alleged public nuisances under ORS 196.855 may be instituted at law or in equity, in the name of the State of Oregon, upon relation of the Director of the Department of State Lands or by any person in the personÂs name.

Â Â Â Â Â  (2) Before beginning any action under subsection (1) of this section, a person other than the director shall provide 60 days notice to the director of the intended action. A person other than the director may not begin an action under subsection (1) of this section if the director has commenced and is diligently prosecuting civil, criminal or administrative proceedings in the same matter.

Â Â Â Â Â  (3) The director may institute an action in the name of the State of Oregon for a temporary restraining order or preliminary injunction if a threatened or existing nuisance under ORS 196.855 creates an emergency that requires immediate action to protect the public health, safety or welfare. The director shall not be required to furnish a bond in such proceeding.

Â Â Â Â Â  (4) The State Land Board, the Director of the Department of State Lands and the employees or duly authorized representatives of the Department of State Lands shall not be liable for any damages a defendant may sustain as a result of an injunction, restraining order or abatement order issued under this section.

Â Â Â Â Â  (5) A case filed under this section shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (6) In any action brought under this section, the plaintiff may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from an existing public nuisance under ORS 196.855. Any money received by the plaintiff under this subsection shall be deposited in the Common School Fund. [Formerly 541.660 and then 196.735]

Â Â Â Â Â  196.875 Double and treble damages for destruction of public right of navigation, fishery or recreation; costs and attorney fees. (1) If any person or governmental body, through negligence, violates ORS 196.810, the Director of the Department of State Lands, in a proceeding brought pursuant to ORS 196.870, may seek and the court may award double a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (2) If any person or governmental body intentionally violates ORS 196.810, the director, in a proceeding brought pursuant to ORS 196.870, may seek and the court may award treble a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (3) An award made pursuant to this section shall be in addition to and not in lieu of any criminal penalties imposed for a violation of ORS 196.810.

Â Â Â Â Â  (4) In any action brought under ORS 196.870, the court shall award to the prevailing party the costs of suit and reasonable attorney fees at trial and on appeal. Subject to the provisions of ORS 20.140, any costs and attorney fees so awarded to the director shall be deposited in the Common School Fund to offset the directorÂs expenses of bringing such action. [Formerly 541.662 and then 196.740]

Â Â Â Â Â  Note: 196.875 [formerly 541.662 and 196.740] was enacted by two identical provisions, section 10 of chapter 330 and section 13 of chapter 674, Oregon Laws 1973. Both are compiled as a single section.

Â Â Â Â Â  196.880 Fill under permit presumed not to affect public rights; public rights extinguished. If the Director of the Department of State Lands issues a permit to fill pursuant to ORS 196.600 to 196.905, it shall be presumed that such fill does not infringe upon the public rights of navigation, fishery or recreation, and the public rights to lands created by the fill shall be considered extinguished. [Formerly 541.665 and then 196.745]

Â Â Â Â Â  196.885 Annual report of fill and removal activities; contents of report. The Director of the Department of State Lands shall submit an annual report to the State Land Board on the activities conducted under ORS 196.600 to 196.905. The annual report shall include the following:

Â Â Â Â Â  (1) The number of fill and removal permits applied for, denied and granted, organized according to whether or not the permits were for waters subject to section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended). For all permits granted or outstanding during the prior year, a separate summary shall be included for fills and removals, organized by river or other water body, that shows:

Â Â Â Â Â  (a) The total number of permits, the number of new permits and the number of renewal permits.

Â Â Â Â Â  (b) The volume and acreage of fills and removals authorized during the past year, and the volume and acreage of fills and removals completed during the past year.

Â Â Â Â Â  (2) By river or other water body, a summary of the total volume and acreage of fills and removals made under a general waiver, general permit or similar authority.

Â Â Â Â Â  (3) A summary of mitigation measures, including a description of each mitigation project approved during the past year including the location and size of each mitigation project and a report on the status of all mitigation projects pending or completed during the past year.

Â Â Â Â Â  (4) A summary of enforcement activities, including:

Â Â Â Â Â  (a) The number of potential violations reported.

Â Â Â Â Â  (b) The number of compliance investigations conducted.

Â Â Â Â Â  (c) The results of compliance actions, including:

Â Â Â Â Â  (A) The number of cases resolved by voluntary compliance, administrative hearings and judicial enforcement proceedings;

Â Â Â Â Â  (B) The amount of damages and penalties assessed;

Â Â Â Â Â  (C) The amount of damages and penalties recovered; and

Â Â Â Â Â  (D) A brief description of each after-the-fact permit issued, including the location and size by volume and acreage.

Â Â Â Â Â  (5) A description of staffing, including the number of full-time equivalent positions devoted to the permit program and, for each position, the qualifications and job description.

Â Â Â Â Â  (6) The report on the Oregon Wetlands Mitigation Bank Revolving Fund Account as required under ORS 196.655.

Â Â Â Â Â  (7) The number of and average time for responding to notices received by local governments and the number of responses that took more than 30 days.

Â Â Â Â Â  (8) The number of wetland conservation plans approved by the director and a description of each, including the issues raised during the approval process. [Formerly 541.670 and then 196.750]

Â Â Â Â Â  196.890 Civil penalties. Any person who violates any provision of ORS 196.600 to 196.905 or any rule, order or permit adopted or issued under ORS 196.600 to 196.905 shall be subject to a civil penalty in an amount to be determined by the Director of the Department of State Lands of not more than $10,000 per day of violation. [Formerly 541.675 and then 196.755]

Â Â Â Â Â  196.895 Imposition of civil penalties. (1) Civil penalties under ORS 196.890 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the Director of the Department of State Lands under this section may be joined by the director with any other action taken against the same person under ORS 196.860 (1)(f).

Â Â Â Â Â  (3) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law. [Formerly 541.680 and then 196.760; 1991 c.734 Â§12]

Â Â Â Â Â  Note: Operation of the amendments to 196.895 by section 5, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  196.895. (1) Except as provided in subsection (4) of this section, civil penalties under ORS 196.890 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the Director of the Department of State Lands under this section may be joined by the director with any other action taken against the same person under ORS 196.860 (1)(f).

Â Â Â Â Â  (3) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law.

Â Â Â Â Â  (4) Notwithstanding any provision of ORS 183.745, any person having an interest that is adversely affected or aggrieved by an alleged violation for which civil penalties are imposed under ORS 196.890 may intervene in a contested case proceeding pertaining to the imposition of civil penalties under this section.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.900 Schedule of civil penalties; rules; factors to be considered in imposing civil penalties. (1) The Director of the Department of State Lands shall adopt by rule the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to waters of the state.

Â Â Â Â Â  (c) The impact of the violation on public interests in fishery, navigation and recreation.

Â Â Â Â Â  (d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 196.805.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 196.805. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [Formerly 541.685 and then 196.765]

Â Â Â Â Â  196.905 Applicability. (1) Nothing in ORS 196.600 to 196.905 applies to filling the beds of the waters of this state for the purpose of constructing, operating and maintaining dams or other diversions for which permits or certificates have been or shall be issued under ORS chapter 537 or 539 and for which preliminary permits or licenses have been or shall be issued under ORS 543.010 to 543.610.

Â Â Â Â Â  (2) Nothing in ORS 196.600 to 196.905 applies to removal of materials from the beds or banks or filling of the waters of a nonnavigable natural waterway, or any portion thereof, in this state, if:

Â Â Â Â Â  (a) Such waterway or portion is situated within forestland; and

Â Â Â Â Â  (b) Such removal or filling is directly connected with a forest management practice conducted in accordance with ORS 527.610 to 527.770, 527.990 and 527.992.

Â Â Â Â Â  (3) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on converted wetlands for normal farming and ranching activities such as plowing, grazing, seeding, cultivating, conventional crop rotation, harvesting for the production of food and fiber, upland soil and water conservation practices or reestablishment of crops under federal conservation reserve program provisions.

Â Â Â Â Â  (4) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the following activities on exclusive farm use zoned lands:

Â Â Â Â Â  (a) Drainage or maintenance of farm or stock ponds;

Â Â Â Â Â  (b) Maintenance of farm roads in such a manner as to not significantly adversely affect wetlands;

Â Â Â Â Â  (c) Subsurface drainage, by deep ripping, tiling or moling, on converted wetlands; and

Â Â Â Â Â  (d) Any activity described as a farm use in ORS 215.203 that is conducted on prior converted cropland as described in subsection (8) of this section, so long as agricultural management of the land has not been abandoned for five or more years.

Â Â Â Â Â  (5) The exemption in subsections (3) and (4) of this section shall not apply to any fill or removal which involves changing an area of wetlands to a nonfarm use.

Â Â Â Â Â  (6) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance or reconstruction of structures such as dikes, dams, levees, groins, riprap, tidegates, drainage ditches, irrigation ditches and tile drain systems, provided that:

Â Â Â Â Â  (a) The structure was serviceable within the past five years; and

Â Â Â Â Â  (b) Such maintenance or reconstruction would not significantly adversely affect wetlands or other waters of this state to a greater extent than the wetlands or waters of this state were affected as a result of the original construction of those structures.

Â Â Â Â Â  (7) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable roads or transportation structures such as groins and riprap protecting roads, causeways and bridge abutments or approaches.

Â Â Â Â Â  (8) For the purposes of this section, Âconverted wetlandÂ:

Â Â Â Â Â  (a) Means wetlands that on or before June 30, 1989, have been diked, drained, dredged, filled, leveled or otherwise manipulated to impair or reduce the flow, circulation or reach of water for the purpose of enabling production of an agricultural commodity and are managed for that purpose; and

Â Â Â Â Â  (b) Includes land that the Natural Resources Conservation Service of the United States Department of Agriculture, or its successor agency, certifies as prior converted cropland or farmed wetlands, so long as agricultural management of the land has not been abandoned for five or more years. [Formerly 541.695 and then 196.770; 1999 c.610 Â§1]

Â Â Â Â Â  Note: Operation of the amendments to 196.905 by section 6, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 13, chapter 253, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  196.905. (1) Notwithstanding the exemptions in subsections (3) to (8) of this section, a permit under ORS 196.600 to 196.905 is required for any fill or removal of material in or from the waters of this state when:

Â Â Â Â Â  (a) The fill or removal is a part of an activity whose purpose is to bring an area of state waters into a use to which it was not previously subject; and

Â Â Â Â Â  (b)(A) The flow or circulation of the waters of this state may be impaired; or

Â Â Â Â Â  (B) The reach of the waters may be reduced.

Â Â Â Â Â  (2) Nothing in ORS 196.600 to 196.905 applies to removal of materials from the beds or banks or filling of the waters of a nonnavigable natural waterway, or any portion thereof, in this state, if:

Â Â Â Â Â  (a) Such waterway or portion is situated within forestland; and

Â Â Â Â Â  (b) Such removal or filling is directly connected with a forest management practice conducted in accordance with ORS 527.610 to 527.770, 527.990 and 527.992.

Â Â Â Â Â  (3) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on converted wetlands for normal farming and ranching activities such as plowing, grazing, seeding, cultivating, conventional crop rotation, harvesting for the production of food and fiber, upland soil and water conservation practices or reestablishment of crops under federal conservation reserve program provisions.

Â Â Â Â Â  (4) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the following activities on exclusive farm use zoned lands:

Â Â Â Â Â  (a) Drainage or maintenance of farm or stock ponds;

Â Â Â Â Â  (b) Subsurface drainage, by deep ripping, tiling or moling, on converted wetlands;

Â Â Â Â Â  (c) Maintenance of farm roads, provided that:

Â Â Â Â Â  (A) The farm roads are constructed and maintained in accordance with construction practices designed to minimize any adverse effects to the aquatic environment;

Â Â Â Â Â  (B) Borrow material for farm road maintenance does not come from waters of this state unless authorized by the Department of State Lands; and

Â Â Â Â Â  (C) Maintenance activities are confined to the scope of construction for the original project; and

Â Â Â Â Â  (d) Any activity described as a farm use in ORS 215.203 that is conducted on prior converted cropland as described in subsection (10)(a) of this section, so long as agricultural management of the land has not been abandoned for five or more years.

Â Â Â Â Â  (5) The exemption in subsections (3) and (4) of this section may not apply to any fill or removal which involves changing an area of wetlands or converted wetlands to a nonfarm use.

Â Â Â Â Â  (6) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance or reconstruction of structures such as dikes, dams, levees, groins, riprap, tidegates, drainage ditches, irrigation ditches and tile drain systems, provided that:

Â Â Â Â Â  (a) The structure was serviceable within the past five years; and

Â Â Â Â Â  (b) Such maintenance or reconstruction would not significantly adversely affect wetlands or other waters of this state to a greater extent than the wetlands or waters of this state were affected as a result of the original construction of those structures.

Â Â Â Â Â  (7) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for temporary dams constructed for crop or pasture irrigation purposes that are less than 50 cubic yards, provided the following conditions are satisfied:

Â Â Â Â Â  (a) The removal or filling is conducted during periods that minimize adverse effects to fish and wildlife in accordance with guidance provided by the State Department of Fish and Wildlife;

Â Â Â Â Â  (b) The removal or filling does not jeopardize a threatened or endangered species or adversely modify or destroy the habitat of a threatened or endangered species listed under federal or state law; and

Â Â Â Â Â  (c) Temporary fills are removed in their entirety and the area is restored to its approximate original elevation.

Â Â Â Â Â  (8) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable roads or transportation structures such as groins and riprap protecting roads, causeways and bridge abutments or approaches.

Â Â Â Â Â  (9) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance of access roads constructed to move mining equipment, subject to the following conditions:

Â Â Â Â Â  (a) The access roads are constructed and maintained in accordance with construction practices that minimize adverse effects to the aquatic environment;

Â Â Â Â Â  (b) Borrow material for access road maintenance does not come from waters of this state unless authorized by the Department of State Lands; and

Â Â Â Â Â  (c) Maintenance activities are confined to the scope of construction for the original project.

Â Â Â Â Â  (10) For the purposes of this section:

Â Â Â Â Â  (a) ÂConverted wetlandÂ means:

Â Â Â Â Â  (A) Wetlands that on or before June 30, 1989, have been diked, drained, dredged, filled, leveled or otherwise manipulated to impair or reduce the flow, circulation or reach of water for the purpose of producing an agricultural product and are managed for that purpose; or

Â Â Â Â Â  (B) Those areas that the Natural Resources Conservation Service of the United States Department of Agriculture, or its successor agency, certifies as prior converted cropland or farmed wetlands, so long as agricultural management of the land has not been abandoned for five or more years.

Â Â Â Â Â  (b) ÂHarvestingÂ means physically removing crops or other agricultural products.

Â Â Â Â Â  (c) ÂPlowingÂ includes all forms of primary tillage, including moldboard, chisel or wide-blade plowing, discing, harrowing or similar means of breaking up, cutting, turning over or stirring soil to prepare it for planting crops or other agricultural products. ÂPlowingÂ does not include:

Â Â Â Â Â  (A) The redistribution of soil, rock, sand or other surface materials in a manner that changes areas of waters of this state into dry land; or

Â Â Â Â Â  (B) Rock crushing activities that result in the loss of natural drainage characteristics, the reduction of water storage and recharge capability, or the overburdening of natural water filtration capacity.

Â Â Â Â Â  (d) ÂSeedingÂ means the sowing of seed or placement of seedlings to produce crops or other agricultural products.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.910 Monitoring fill and removal activities; public education and information materials; periodic reports to legislative committee. The Department of State Lands shall:

Â Â Â Â Â  (1) Monitor removal and fill activities, including but not limited to prospecting and placer mining, within designated essential indigenous anadromous salmonid habitat areas to determine the effects of such activities on salmonid spawning and rearing habitat and compile the results in an annual report.

Â Â Â Â Â  (2) Cooperate with the State Department of Fish and Wildlife and other interested parties to develop and distribute public education and information materials designed to increase understanding and awareness of permit requirements and acceptable removal and fill practices related to prospecting and placer mining.

Â Â Â Â Â  (3) Report periodically to the Joint Legislative Committee on Land Use on the progress of the Department of State Lands in implementing ORS 196.810. [1997 c.508 Â§2; 1999 c.59 Â§54; 2003 c.253 Â§14]

Â Â Â Â Â  Note: 196.910 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  196.990 Penalties. Violation of ORS 196.810 is a misdemeanor. [Formerly subsection (4) of 541.990]

Â Â Â Â Â  Note: Operation of the amendments to 196.990 by section 7, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  196.990. (1) A person commits the offense of unlawful removal from or filling of waters of this state if the person knowingly violates ORS 196.810 or an order issued thereunder, or any rule or condition of a permit issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (2) Notwithstanding ORS 161.515, unlawful removal from or filling of waters of this state is an offense punishable by a fine of up to $10,000 per day of violation.

Â Â Â Â Â  Note: See second note under 196.800.

_______________



Chapter 197

Chapter 197 Â Comprehensive Land Use Planning Coordination

2005 EDITION

COMPREHENSIVE LAND USE PLANNING COORDINATION

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

(Temporary provisions relating to Oregon Task Force on Land Use Planning are compiled as notes preceding ORS 197.005)

197.005Â Â Â Â  Legislative findings

197.010Â Â Â Â  Policy

197.013Â Â Â Â  Implementation and enforcement are of statewide concern

197.015Â Â Â Â  Definitions for ORS chapters 195, 196 and 197

197.020Â Â Â Â  Land use decision considerations

197.022Â Â Â Â  Policy regarding ORS 215.433 and 227.184

LAND CONSERVATION AND DEVELOPMENT COMMISSION

197.030Â Â Â Â  Land Conservation and Development Commission; members; appointment; confirmation; term; vacancies

197.035Â Â Â Â  Officers; quorum; compensation and expenses

197.040Â Â Â Â  Duties of commission; rules

197.045Â Â Â Â  Powers of commission

197.047Â Â Â Â  Notice to local governments and property owners of changes to commission rules or certain statutes; form; distribution of notice; costs

197.050Â Â Â Â  Interstate agreements and compacts; commission powers

197.060Â Â Â Â  Biennial report; draft submission to committee; contents

197.065Â Â Â Â  Biennial report analyzing uses of certain land; annual local government reports

197.070Â Â Â Â  Public inspection of assessments prepared by commission

DEPARTMENT OF LAND CONSERVATION AND DEVELOPMENT

197.075Â Â Â Â  Department of Land Conservation and Development

197.080Â Â Â Â  Department monthly report required

197.085Â Â Â Â  Director; appointment; compensation and expenses

197.090Â Â Â Â  Duties and authority of director; appealing local land use decision; rules

197.095Â Â Â Â  Land Conservation and Development Account

JOINT LEGISLATIVE COMMITTEE ON LAND USE

197.125Â Â Â Â  Joint Legislative Committee on Land Use; executive secretary

197.130Â Â Â Â  Members; appointment; term; vacancies; majority vote required in actions

197.135Â Â Â Â  Duties of committee

ADVISORY COMMITTEES

197.160Â Â Â Â  State Citizen Involvement Advisory Committee; city and county citizen advisory committees

197.165Â Â Â Â  Local Officials Advisory Committee

COMPREHENSIVE PLANNING RESPONSIBILITIES

197.175Â Â Â Â  CitiesÂ and countiesÂ planning responsibilities; rules on incorporations; compliance with goals

197.178Â Â Â Â  Development applications; urban residential density; reporting to Department of Land Conservation and Development

197.180Â Â Â Â  State agency planning responsibilities; certain information to be submitted to department; determination of compliance with goals and plans; rules; exceptions

197.183Â Â Â Â  Local government to notify Department of Aviation of applications received for certain water impoundments

197.186Â Â Â Â  Removal from buildable lands inventory of land subject to open space tax assessment; reapplication for assessment

197.195Â Â Â Â  Limited land use decision; procedures

197.200Â Â Â Â  Refinement plan; procedures for land division, site or design review within area subject to plan

GOALS COMPLIANCE

197.225Â Â Â Â  Preparation; adoption

197.230Â Â Â Â  Considerations; finding of need required for adoption or amendment of goal

197.235Â Â Â Â  Public hearings; notice; citizen involvement implementation; submission of proposals

197.240Â Â Â Â  Commission action; public hearing; notice; amendment; adoption

197.245Â Â Â Â  Commission amendment of initial goals; adoption of new goals

197.250Â Â Â Â  Compliance with goals required

197.251Â Â Â Â  Compliance acknowledgment; commission review; rules; limited acknowledgment; compliance schedule

197.253Â Â Â Â  Participation in local proceedings required for submitting comments and objections

197.254Â Â Â Â  Bar to contesting acknowledgment, appealing or seeking amendment

197.265Â Â Â Â  State compensation for costs of defending compliance actions

197.270Â Â Â Â  Copies of comprehensive plan and land use regulations; post review

197.274Â Â Â Â  Review of Metro regional framework plan

197.277Â Â Â Â  Oregon Forest Practices Act; exclusion

197.279Â Â Â Â  Approved wetland conservation plans comply with goals; exception; rules

197.283Â Â Â Â  Commission to assure protection of ground water resources

NEEDED HOUSING IN URBAN GROWTH AREAS

197.295Â Â Â Â  Definitions for ORS 197.295 to 197.314 and 197.475 to 197.490

197.296Â Â Â Â  Factors to establish sufficiency of buildable lands within urban growth boundary; analysis and determination of residential housing patterns

197.298Â Â Â Â  Priority of land to be included within urban growth boundary

197.299Â Â Â Â  Metropolitan service district analysis of buildable land supply; schedule for accommodating needed housing; need for land for school; extension of schedule

197.301Â Â Â Â  Metropolitan service district report of performance measures

197.302Â Â Â Â  Metropolitan service district determination of buildable land supply; corrective action; enforcement

197.303Â Â Â Â  ÂNeeded housingÂ defined

197.307Â Â Â Â  Effect of need for certain housing in urban growth areas; approval standards for certain residential development; placement standards for approval of manufactured dwellings

197.309Â Â Â Â  Local ordinances or approval conditions may not effectively establish housing sale price or designate class of purchasers; exception

197.312Â Â Â Â  Limitation on city and county authority to prohibit certain kinds of housing, including farmworker housing; real estate sales office

197.313Â Â Â Â  Interpretation of ORS 197.312

197.314Â Â Â Â  Required siting of manufactured homes; minimum lot size; approval standards

ENFORCEMENT OF PLANNING REQUIREMENTS

197.319Â Â Â Â  Procedures prior to request of an enforcement order

197.320Â Â Â Â  Power of commission to order compliance with goals and plans

197.324Â Â Â Â  Proceedings prior to order of compliance with goals; disclosure notice

197.328Â Â Â Â  Procedures to consider order to comply with goals

197.335Â Â Â Â  Order for compliance with goals; review of order; withholding grant funds; injunctions

197.340Â Â Â Â  Weight given to goals in planning practice; regional diversity and needs

197.350Â Â Â Â  Burden of persuasion or proof in appeal to board or commission

197.352Â Â Â Â  Compensation for loss of value due to land use regulation

EXPEDITED LAND DIVISIONS

197.360Â Â Â Â  ÂExpedited land divisionÂ defined; applicability

197.365Â Â Â Â  Application for expedited land division; notice requirements; procedure

197.370Â Â Â Â  Failure of local government to approve or deny application within specified time

197.375Â Â Â Â  Appeal of decision on application for expedited land division; notice requirements; standards for review; procedure; costs

197.380Â Â Â Â  Application fees for expedited land division

ACTIVITIES ON FEDERAL LAND

197.390Â Â Â Â  Activities on federal land; list; permit required; enjoining violations

197.395Â Â Â Â  Application for permit; review and issuance; conditions; restrictions; review

AREAS OF CRITICAL CONCERN

197.405Â Â Â Â  Designation of areas of critical state concern; commission recommendation; committee review; approval by Legislative Assembly

197.410Â Â Â Â  Use and activities regulated; enjoining violations

197.430Â Â Â Â  Enforcement powers

SITING SPEEDWAY DESTINATION

197.432Â Â Â Â  Definitions for ORS 197.432 to 197.434

197.433Â Â Â Â  Development of major motor speedway

197.434Â Â Â Â  Traffic impacts of speedway destination

SITING OF DESTINATION RESORTS

197.435Â Â Â Â  Definitions for ORS 197.435 to 197.467

197.440Â Â Â Â  Legislative findings

197.445Â Â Â Â  Destination resort criteria; phase-in requirements; annual accounting

197.450Â Â Â Â  Siting without taking goal exception

197.455Â Â Â Â  Siting of destination resorts; sites from which destination resort excluded

197.460Â Â Â Â  Compatibility with adjacent land uses; county measures

197.462Â Â Â Â  Use of land excluded from destination resort

197.465Â Â Â Â  Comprehensive plan implementing measures

197.467Â Â Â Â  Conservation easement to protect resource site

MOBILE HOME, MANUFACTURED DWELLING AND RECREATIONAL VEHICLE PARKS

197.475Â Â Â Â  Policy

197.480Â Â Â Â  Planning for parks; procedures; inventory

197.485Â Â Â Â  Prohibition on restrictions of manufactured dwelling

197.490Â Â Â Â  Restriction on establishment of park

197.492Â Â Â Â  Definitions for ORS 197.492 and 197.493

197.493Â Â Â Â  Placement and occupancy of recreational vehicle

MORATORIUM ON CONSTRUCTION OR LAND DEVELOPMENT

197.505Â Â Â Â  Definitions for ORS 197.505 to 197.540

197.510Â Â Â Â  Legislative findings

197.520Â Â Â Â  Manner of declaring moratorium

197.522Â Â Â Â  Local government to approve subdivision, partition or construction; conditions

197.524Â Â Â Â  Local government to adopt moratorium or public facilities strategy following pattern or practice of delaying or stopping issuance of permits

197.530Â Â Â Â  Correction program; procedures

197.540Â Â Â Â  Review by Land Use Board of Appeals

POST-ACKNOWLEDGMENT PROCEDURES

197.610Â Â Â Â  Local government notice of proposed amendment or new regulation; exceptions; report to commission

197.615Â Â Â Â  Local government notice of adopted amendment or new regulation; content; notice by director

197.620Â Â Â Â  Who may appeal

197.625Â Â Â Â  When amendment or new regulation considered acknowledged; application prior to acknowledgment

197.626Â Â Â Â  Expanding urban growth boundary and designating urban reserve area subject to periodic review

197.628Â Â Â Â  Periodic review; policy; conditions that indicate need for periodic review

(Temporary provisions relating to periodic review are compiled as notes following ORS 197.628)

197.629Â Â Â Â  Schedule for periodic review; coordination

197.631Â Â Â Â  Commission to amend regulations to facilitate periodic review

197.633Â Â Â Â  Two phases of periodic review; rules; appeal of decision on work program; schedule for completion; extension of time on appeal

197.636Â Â Â Â  Procedures and actions for failure to meet periodic review deadlines

197.637Â Â Â Â  Department of Land Conservation and Development may request review by Housing and Community Services Department of certain local housing measures

197.638Â Â Â Â  Department of Land Conservation and Development may request review by Economic and Community Development Department of local inventory and analysis of industrial and commercial land

197.639Â Â Â Â  State assistance teams; alternative coordination process; grant and technical assistance funding; advisory committee

197.644Â Â Â Â  Modification of work program; commission jurisdiction and rules

197.646Â Â Â Â  Implementation of new or amended goals, rules or statutes; rules

197.649Â Â Â Â  Fees for notice; establishment by rules

197.650Â Â Â Â  Appeal to Court of Appeals; standing; petition content and service

COLLABORATIVE REGIONAL PROBLEM SOLVING

197.652Â Â Â Â  Establishing regional problem-solving programs

197.654Â Â Â Â  Regional problem solving; coordination

197.656Â Â Â Â  Commission acknowledgment of comprehensive plans not in compliance with goals; participation by state agencies; commission review of implementing regulations and plan amendments; use of resource lands

197.658Â Â Â Â  Modifying local work plan

SPECIAL RESIDENCES

197.660Â Â Â Â  Definitions

197.663Â Â Â Â  Legislative findings

197.665Â Â Â Â  Locations of residential homes

197.667Â Â Â Â  Location of residential facility; application and supporting documentation

197.670Â Â Â Â  Zoning requirements and prohibitions for residential homes and residential facilities

FARMWORKER HOUSING

197.677Â Â Â Â  Policy

197.680Â Â Â Â  Legislative findings

197.685Â Â Â Â  Location of farmworker housing; approval standards

ECONOMIC DEVELOPMENT

197.707Â Â Â Â  Legislative intent

197.712Â Â Â Â  Commission duties; comprehensive plan provisions; public facility plans; state agency coordination plans; compliance deadline; rules

197.713Â Â Â Â  Industrial development on industrial lands outside urban growth boundaries; exceptions

197.714Â Â Â Â  Cooperation of county and city concerning industrial development

197.717Â Â Â Â  Technical assistance by state agencies; information from Economic and Community Development Department; model ordinances; rural economic development

197.719Â Â Â Â  Industrial use of abandoned or diminished mill sites; amendment of comprehensive plans and land use regulations; sewer facilities

GOAL EXCEPTIONS

197.732Â Â Â Â  Goal exceptions; criteria; rules; review

197.736Â Â Â Â  Commission implementation of ORS 197.340 and 197.732; rules

MISCELLANEOUS

197.747Â Â Â Â  Meaning of Âcompliance with the goalsÂ for certain purposes

197.752Â Â Â Â  Lands available for urban development

197.754Â Â Â Â  Land identified for urban services; capital improvement plan; tax assessment

197.756Â Â Â Â  Farm use assessment in area identified for urban services

197.757Â Â Â Â  Acknowledgment deadline for newly incorporated cities

197.763Â Â Â Â  Conduct of local quasi-judicial land use hearings; notice requirements; hearing procedures

197.764Â Â Â Â  Application to remove property from within urban growth boundary; conditions

197.766Â Â Â Â  Laws applicable to certain local decisions regarding urban growth boundary

197.768Â Â Â Â  Local government or special district adoption of public facilities strategy; public hearing; written findings

197.770Â Â Â Â  Firearms training facilities

197.772Â Â Â Â  Consent for designation as historic property

197.794Â Â Â Â  Notice to railroad company upon certain applications for land use decision, limited land use decision or expedited land use decision

197.796Â Â Â Â  Applicant for certain land use decisions may accept and appeal condition imposed on application; procedure; attorney fees

LAND USE BOARD OF APPEALS

197.805Â Â Â Â  Policy on review of land use decisions

197.810Â Â Â Â  Land Use Board of Appeals; appointment and removal of members; qualifications

197.815Â Â Â Â  Office location; proceedings may be conducted by telephone

197.820Â Â Â Â  Duty to conduct review proceedings; authority to issue orders; rules

197.825Â Â Â Â  Jurisdiction of board; limitations; effect on circuit court jurisdiction

197.828Â Â Â Â  Board review of limited land use decision

197.829Â Â Â Â  Board to affirm certain local government interpretations

197.830Â Â Â Â  Review procedures; standing; fees; deadlines; rules; issues subject to review; attorney fees and costs; publication of orders; mediation

197.831Â Â Â Â  Clear and objective approval standards; burden of proof

197.832Â Â Â Â  Board Publications Account

197.835Â Â Â Â  Scope of review; rules

197.840Â Â Â Â  Exceptions to deadline for final decision

197.845Â Â Â Â  Stay of decision being reviewed; criteria; undertaking; conditions; limitations

197.850Â Â Â Â  Judicial review of board order; procedures; scope of review; attorney fees; undertaking

197.855Â Â Â Â  Deadline for final court order; exceptions

197.860Â Â Â Â  Stay of proceedings to allow mediation

GENERAL PROVISIONS

Â Â Â Â Â  Note: Sections 1, 2 and 3, chapter 703, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) There is created the Oregon Task Force on Land Use Planning consisting of 10 members who are knowledgeable about OregonÂs land use system and who are familiar with OregonÂs economic and employment base. The President of the Senate, the Speaker of the House of Representatives and the Governor shall unanimously appoint the members.

Â Â Â Â Â  (2) The purpose of the task force is to study and make recommendations on:

Â Â Â Â Â  (a) The effectiveness of OregonÂs land use planning program in meeting current and future needs of Oregonians in all parts of the state;

Â Â Â Â Â  (b) The respective roles and responsibilities of state and local governments in land use planning; and

Â Â Â Â Â  (c) Land use issues specific to areas inside and outside urban growth boundaries and the interface between areas inside and outside urban growth boundaries.

Â Â Â Â Â  (3) The task force shall:

Â Â Â Â Â  (a) Conduct public meetings;

Â Â Â Â Â  (b) Survey citizens;

Â Â Â Â Â  (c) Gather comprehensive information necessary for the task force to carry out its purpose under subsection (2) of this section;

Â Â Â Â Â  (d) Provide information regarding the current land use planning program as needed to inform the publicÂs discussion; and

Â Â Â Â Â  (e) Develop legislation for recommendation to the Seventy-fourth Legislative Assembly and the Seventy-fifth Legislative Assembly.

Â Â Â Â Â  (4) The task force is subject to the provisions of ORS 171.605 to 171.635 and has the authority contained in ORS 171.505 and 171.510. However, notwithstanding ORS 171.615:

Â Â Â Â Â  (a) The duration of the task force is extended through the date the final report is submitted pursuant to subsection (10) of this section or January 2, 2010, whichever is later; and

Â Â Â Â Â  (b) The term of appointment is four years.

Â Â Â Â Â  (5) The Department of Land Conservation and Development shall provide staff support to the task force and may, as necessary, hire staff or consultants to assist the task force in the performance of its duties.

Â Â Â Â Â  (6) Agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (7) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (9) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (10) The task force shall submit:

Â Â Â Â Â  (a) A preliminary report to the Governor, the President of the Senate and the Speaker of the House of Representatives within three months after the creation of the task force, informing the Governor, the President of the Senate and the Speaker of the House of Representatives of the task forceÂs work plan.

Â Â Â Â Â  (b) A progress report, including any recommendations for legislation, to the Seventy-fourth Legislative Assembly, the Governor and the Land Conservation and Development Commission, in the manner provided by ORS 192.245, no later than February 1, 2007.

Â Â Â Â Â  (c) A final report, including any recommendations for legislation, to the Seventy-fifth Legislative Assembly, the Governor and the commission, in the manner provided by ORS 192.245, no later than February 1, 2009. The final report must describe in detail the task forceÂs findings regarding the effectiveness of OregonÂs land use planning program and include any recommendations for legislative, administrative or other action.

Â Â Â Â Â  (11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the department for that purpose. [2005 c.703 Â§1]

Â Â Â Â Â  Sec. 2. (1) The Department of Land Conservation and Development may accept contributions of moneys and assistance from the United States Government or its agencies or from any other source, public or private, and may agree to conditions placed on the moneys not inconsistent with the purposes of section 1 of this 2005 Act.

Â Â Â Â Â  (2) Moneys received by the department under this section must be paid into the State Treasury and deposited in the General Fund to the credit of the department. The moneys are appropriated continuously to the department for the purpose of carrying out the provisions of section 1 of this 2005 Act. [2005 c.703 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2005 Act are repealed on January 2, 2010. [2005 c.703 Â§3]

Â Â Â Â Â  197.005 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Uncoordinated use of lands within this state threatens the orderly development, the environment of this state and the health, safety, order, convenience, prosperity and welfare of the people of this state.

Â Â Â Â Â  (2) To promote coordinated administration of land uses consistent with comprehensive plans adopted throughout the state, it is necessary to establish a process for the review of state agency, city, county and special district land conservation and development plans for compliance with goals.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, cities and counties should remain as the agencies to consider, promote and manage the local aspects of land conservation and development for the best interests of the people within their jurisdictions.

Â Â Â Â Â  (4) The promotion of coordinated statewide land conservation and development requires the creation of a statewide planning agency to prescribe planning goals and objectives to be applied by state agencies, cities, counties and special districts throughout the state.

Â Â Â Â Â  (5) City and county governments are responsible for the development of local comprehensive plans. The purpose of ORS 195.065, 195.070 and 195.075 is to enhance coordination among cities, counties and special districts to assure effectiveness and efficiency in the delivery of urban services required under those local comprehensive plans. [1973 c.80 Â§1; 1977 c.664 Â§1; 1981 c.748 Â§21; 1993 c.804 Â§2a; 1999 c.348 Â§1]

Â Â Â Â Â  197.010 Policy. The Legislative Assembly declares that:

Â Â Â Â Â  (1) In order to assure the highest possible level of liveability in Oregon, it is necessary to provide for properly prepared and coordinated comprehensive plans for cities and counties, regional areas and the state as a whole. These comprehensive plans:

Â Â Â Â Â  (a) Must be adopted by the appropriate governing body at the local and state levels;

Â Â Â Â Â  (b) Are expressions of public policy in the form of policy statements, generalized maps and standards and guidelines;

Â Â Â Â Â  (c) Shall be the basis for more specific rules and land use regulations which implement the policies expressed through the comprehensive plans;

Â Â Â Â Â  (d) Shall be prepared to assure that all public actions are consistent and coordinated with the policies expressed through the comprehensive plans; and

Â Â Â Â Â  (e) Shall be regularly reviewed and, if necessary, amended to keep them consistent with the changing needs and desires of the public they are designed to serve.

Â Â Â Â Â  (2) The equitable balance between state and local government interests can best be achieved by resolution of conflicts using alternative dispute resolution techniques such as mediation, collaborative planning and arbitration. Such dispute resolution techniques are particularly suitable for conflicts arising over periodic review, comprehensive plan and land use regulations, amendments, enforcement issues and local interpretation of state land use policy. [1973 c.80 Â§2; 1981 c.748 Â§21a; 1993 c.792 Â§48]

Â Â Â Â Â  197.013 Implementation and enforcement are of statewide concern. Implementation and enforcement of acknowledged comprehensive plans and land use regulations are matters of statewide concern. [1981 c.884 Â§7]

Â Â Â Â Â  197.015 Definitions for ORS chapters 195, 196 and 197. As used in ORS chapters 195, 196 and 197, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcknowledgmentÂ means a commission order that certifies that a comprehensive plan and land use regulations, land use regulation or plan or regulation amendment complies with the goals or certifies that Metro land use planning goals and objectives, Metro regional framework plan, amendments to Metro planning goals and objectives or amendments to the Metro regional framework plan comply with the statewide planning goals.

Â Â Â Â Â  (2) ÂBoardÂ means the Land Use Board of Appeals.

Â Â Â Â Â  (3) ÂCarportÂ means a stationary structure consisting of a roof with its supports and not more than one wall, or storage cabinet substituting for a wall, and used for sheltering a motor vehicle.

Â Â Â Â Â  (4) ÂCommissionÂ means the Land Conservation and Development Commission.

Â Â Â Â Â  (5) ÂCommitteeÂ means the Joint Legislative Committee on Land Use.

Â Â Â Â Â  (6) ÂComprehensive planÂ means a generalized, coordinated land use map and policy statement of the governing body of a local government that interrelates all functional and natural systems and activities relating to the use of lands, including but not limited to sewer and water systems, transportation systems, educational facilities, recreational facilities, and natural resources and air and water quality management programs. ÂComprehensiveÂ means all-inclusive, both in terms of the geographic area covered and functional and natural activities and systems occurring in the area covered by the plan. ÂGeneral natureÂ means a summary of policies and proposals in broad categories and does not necessarily indicate specific locations of any area, activity or use. A plan is ÂcoordinatedÂ when the needs of all levels of governments, semipublic and private agencies and the citizens of Oregon have been considered and accommodated as much as possible. ÂLandÂ includes water, both surface and subsurface, and the air.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Land Conservation and Development.

Â Â Â Â Â  (8) ÂDirectorÂ means the Director of the Department of Land Conservation and Development.

Â Â Â Â Â  (9) ÂGoalsÂ means the mandatory statewide planning standards adopted by the commission pursuant to ORS chapters 195, 196 and 197.

Â Â Â Â Â  (10) ÂGuidelinesÂ means suggested approaches designed to aid cities and counties in preparation, adoption and implementation of comprehensive plans in compliance with goals and to aid state agencies and special districts in the preparation, adoption and implementation of plans, programs and regulations in compliance with goals. Guidelines shall be advisory and shall not limit state agencies, cities, counties and special districts to a single approach.

Â Â Â Â Â  (11) ÂLand use decisionÂ:

Â Â Â Â Â  (a) Includes:

Â Â Â Â Â  (A) A final decision or determination made by a local government or special district that concerns the adoption, amendment or application of:

Â Â Â Â Â  (i) The goals;

Â Â Â Â Â  (ii) A comprehensive plan provision;

Â Â Â Â Â  (iii) A land use regulation; or

Â Â Â Â Â  (iv) A new land use regulation;

Â Â Â Â Â  (B) A final decision or determination of a state agency other than the commission with respect to which the agency is required to apply the goals; or

Â Â Â Â Â  (C) A decision of a county planning commission made under ORS 433.763;

Â Â Â Â Â  (b) Does not include a decision of a local government:

Â Â Â Â Â  (A) That is made under land use standards that do not require interpretation or the exercise of policy or legal judgment;

Â Â Â Â Â  (B) That approves or denies a building permit issued under clear and objective land use standards;

Â Â Â Â Â  (C) That is a limited land use decision;

Â Â Â Â Â  (D) That determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility that is otherwise authorized by and consistent with the comprehensive plan and land use regulations;

Â Â Â Â Â  (E) That is an expedited land division as described in ORS 197.360; or

Â Â Â Â Â  (F) That approves, pursuant to ORS 480.450 (7), the siting, installation, maintenance or removal of a liquid petroleum gas container or receptacle regulated exclusively by the State Fire Marshal under ORS 480.410 to 480.460;

Â Â Â Â Â  (c) Does not include a decision by a school district to close a school;

Â Â Â Â Â  (d) Does not include authorization of an outdoor mass gathering as defined in ORS 433.735, or other gathering of fewer than 3,000 persons that is not anticipated to continue for more than 120 hours in any three-month period; and

Â Â Â Â Â  (e) Does not include:

Â Â Â Â Â  (A) A writ of mandamus issued by a circuit court in accordance with ORS 215.429 or 227.179; or

Â Â Â Â Â  (B) Any local decision or action taken on an application subject to ORS 215.427 or 227.178 after a petition for a writ of mandamus has been filed under ORS 215.429 or 227.179.

Â Â Â Â Â  (12) ÂLand use regulationÂ means any local government zoning ordinance, land division ordinance adopted under ORS 92.044 or 92.046 or similar general ordinance establishing standards for implementing a comprehensive plan.

Â Â Â Â Â  (13) ÂLimited land use decisionÂ is a final decision or determination made by a local government pertaining to a site within an urban growth boundary that concerns:

Â Â Â Â Â  (a) The approval or denial of a tentative subdivision or partition plan, as described in ORS 92.040 (1).

Â Â Â Â Â  (b) The approval or denial of an application based on discretionary standards designed to regulate the physical characteristics of a use permitted outright, including but not limited to site review and design review.

Â Â Â Â Â  (14) ÂLocal governmentÂ means any city, county or metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025.

Â Â Â Â Â  (15) ÂMetroÂ means a metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (16) ÂMetro planning goals and objectivesÂ means the land use goals and objectives that a metropolitan service district may adopt under ORS 268.380 (1)(a). The goals and objectives do not constitute a comprehensive plan.

Â Â Â Â Â  (17) ÂMetro regional framework planÂ means the regional framework plan required by the 1992 Metro Charter or its separate components. Neither the regional framework plan nor its individual components constitute a comprehensive plan.

Â Â Â Â Â  (18) ÂNew land use regulationÂ means a land use regulation other than an amendment to an acknowledged land use regulation adopted by a local government that already has a comprehensive plan and land regulations acknowledged under ORS 197.251.

Â Â Â Â Â  (19) ÂPersonÂ means any individual, partnership, corporation, association, governmental subdivision or agency or public or private organization of any kind. The Land Conservation and Development Commission or its designee is considered a person for purposes of appeal under ORS chapters 195 and 197.

Â Â Â Â Â  (20) ÂSpecial districtÂ means any unit of local government, other than a city, county, metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025, authorized and regulated by statute and includes but is not limited to water control districts, domestic water associations and water cooperatives, irrigation districts, port districts, regional air quality control authorities, fire districts, school districts, hospital districts, mass transit districts and sanitary districts.

Â Â Â Â Â  (21) ÂVoluntary association of local governmentsÂ means a regional planning agency in this state officially designated by the Governor pursuant to the federal Office of Management and Budget Circular A-95 as a regional clearinghouse.

Â Â Â Â Â  (22) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration that are sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions. [1973 c.80 Â§3; 1977 c.664 Â§2; 1979 c.772 Â§7; 1981 c.748 Â§1; 1983 c.827 Â§1; 1989 c.761 Â§1; 1989 c.837 Â§23; 1991 c.817 Â§1; 1993 c.438 Â§1; 1993 c.550 Â§4; 1995 c.595 Â§22; 1995 c.812 Â§1; 1997 c.833 Â§20; 1999 c.533 Â§11; 1999 c.866 Â§1; 2001 c.955 Â§Â§2,3; 2005 c.22 Â§137; 2005 c.88 Â§3; 2005 c.239 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 239, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 92.100 and 197.015 by sections 1 and 2 of this 2005 Act apply to plats submitted after the effective date of this 2005 Act [June 16, 2005]. [2005 c.239 Â§3]

Â Â Â Â Â  Note: The amendments to 197.015 by section 8, chapter 829, Oregon Laws 2005, become operative July 1, 2007. See section 13, chapter 829, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  197.015. As used in ORS chapters 195, 196 and 197, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcknowledgmentÂ means a commission order that certifies that a comprehensive plan and land use regulations, land use regulation or plan or regulation amendment complies with the goals or certifies that Metro land use planning goals and objectives, Metro regional framework plan, amendments to Metro planning goals and objectives or amendments to the Metro regional framework plan comply with the statewide planning goals.

Â Â Â Â Â  (2) ÂBoardÂ means the Land Use Board of Appeals.

Â Â Â Â Â  (3) ÂCarportÂ means a stationary structure consisting of a roof with its supports and not more than one wall, or storage cabinet substituting for a wall, and used for sheltering a motor vehicle.

Â Â Â Â Â  (4) ÂCommissionÂ means the Land Conservation and Development Commission.

Â Â Â Â Â  (5) ÂCommitteeÂ means the Joint Legislative Committee on Land Use.

Â Â Â Â Â  (6) ÂComprehensive planÂ means a generalized, coordinated land use map and policy statement of the governing body of a local government that interrelates all functional and natural systems and activities relating to the use of lands, including but not limited to sewer and water systems, transportation systems, educational facilities, recreational facilities, and natural resources and air and water quality management programs. ÂComprehensiveÂ means all-inclusive, both in terms of the geographic area covered and functional and natural activities and systems occurring in the area covered by the plan. ÂGeneral natureÂ means a summary of policies and proposals in broad categories and does not necessarily indicate specific locations of any area, activity or use. A plan is ÂcoordinatedÂ when the needs of all levels of governments, semipublic and private agencies and the citizens of Oregon have been considered and accommodated as much as possible. ÂLandÂ includes water, both surface and subsurface, and the air.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Land Conservation and Development.

Â Â Â Â Â  (8) ÂDirectorÂ means the Director of the Department of Land Conservation and Development.

Â Â Â Â Â  (9) ÂGoalsÂ means the mandatory statewide planning standards adopted by the commission pursuant to ORS chapters 195, 196 and 197.

Â Â Â Â Â  (10) ÂGuidelinesÂ means suggested approaches designed to aid cities and counties in preparation, adoption and implementation of comprehensive plans in compliance with goals and to aid state agencies and special districts in the preparation, adoption and implementation of plans, programs and regulations in compliance with goals. Guidelines shall be advisory and shall not limit state agencies, cities, counties and special districts to a single approach.

Â Â Â Â Â  (11) ÂLand use decisionÂ:

Â Â Â Â Â  (a) Includes:

Â Â Â Â Â  (A) A final decision or determination made by a local government or special district that concerns the adoption, amendment or application of:

Â Â Â Â Â  (i) The goals;

Â Â Â Â Â  (ii) A comprehensive plan provision;

Â Â Â Â Â  (iii) A land use regulation; or

Â Â Â Â Â  (iv) A new land use regulation;

Â Â Â Â Â  (B) A final decision or determination of a state agency other than the commission with respect to which the agency is required to apply the goals; or

Â Â Â Â Â  (C) A decision of a county planning commission made under ORS 433.763;

Â Â Â Â Â  (b) Does not include a decision of a local government:

Â Â Â Â Â  (A) That is made under land use standards that do not require interpretation or the exercise of policy or legal judgment;

Â Â Â Â Â  (B) That approves or denies a building permit issued under clear and objective land use standards;

Â Â Â Â Â  (C) That is a limited land use decision;

Â Â Â Â Â  (D) That determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility that is otherwise authorized by and consistent with the comprehensive plan and land use regulations;

Â Â Â Â Â  (E) That is an expedited land division as described in ORS 197.360; or

Â Â Â Â Â  (F) That approves, pursuant to ORS 480.450 (7), the siting, installation, maintenance or removal of a liquid petroleum gas container or receptacle regulated exclusively by the State Fire Marshal under ORS 480.410 to 480.460;

Â Â Â Â Â  (c) Does not include a decision by a school district to close a school;

Â Â Â Â Â  (d) Does not include authorization of an outdoor mass gathering as defined in ORS 433.735, or other gathering of fewer than 3,000 persons that is not anticipated to continue for more than 120 hours in any three-month period; and

Â Â Â Â Â  (e) Does not include:

Â Â Â Â Â  (A) A writ of mandamus issued by a circuit court in accordance with ORS 215.429 or 227.179; or

Â Â Â Â Â  (B) Any local decision or action taken on an application subject to ORS 215.427 or 227.178 after a petition for a writ of mandamus has been filed under ORS 215.429 or 227.179.

Â Â Â Â Â  (12) ÂLand use regulationÂ means any local government zoning ordinance, land division ordinance adopted under ORS 92.044 or 92.046 or similar general ordinance establishing standards for implementing a comprehensive plan.

Â Â Â Â Â  (13) ÂLimited land use decisionÂ is a final decision or determination made by a local government pertaining to a site within an urban growth boundary that concerns:

Â Â Â Â Â  (a) The approval or denial of a tentative subdivision or partition plan, as described in ORS 92.040 (1).

Â Â Â Â Â  (b) The approval or denial of an application based on discretionary standards designed to regulate the physical characteristics of a use permitted outright, including but not limited to site review and design review.

Â Â Â Â Â  (14) ÂLocal governmentÂ means any city, county or metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025.

Â Â Â Â Â  (15) ÂMetroÂ means a metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (16) ÂMetro planning goals and objectivesÂ means the land use goals and objectives that a metropolitan service district may adopt under ORS 268.380 (1)(a). The goals and objectives do not constitute a comprehensive plan.

Â Â Â Â Â  (17) ÂMetro regional framework planÂ means the regional framework plan required by the 1992 Metro Charter or its separate components. Neither the regional framework plan nor its individual components constitute a comprehensive plan.

Â Â Â Â Â  (18) ÂNew land use regulationÂ means a land use regulation other than an amendment to an acknowledged land use regulation adopted by a local government that already has a comprehensive plan and land regulations acknowledged under ORS 197.251.

Â Â Â Â Â  (19) ÂPersonÂ means any individual, partnership, corporation, association, governmental subdivision or agency or public or private organization of any kind. The Land Conservation and Development Commission or its designee is considered a person for purposes of appeal under ORS chapters 195 and 197.

Â Â Â Â Â  (20) ÂSpecial districtÂ means any unit of local government, other than a city, county, metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025, authorized and regulated by statute and includes but is not limited to water control districts, domestic water associations and water cooperatives, irrigation districts, port districts, regional air quality control authorities, fire districts, school districts, hospital districts, mass transit districts and sanitary districts.

Â Â Â Â Â  (21) ÂUrban unincorporated communityÂ means an area designated in a countyÂs acknowledged comprehensive plan as an urban unincorporated community after December 5, 1994.

Â Â Â Â Â  (22) ÂVoluntary association of local governmentsÂ means a regional planning agency in this state officially designated by the Governor pursuant to the federal Office of Management and Budget Circular A-95 as a regional clearinghouse.

Â Â Â Â Â  (23) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration that are sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions.

Â Â Â Â Â  197.020 Land use decision considerations. Age, gender or physical disability shall not be an adverse consideration in making a land use decision as defined in ORS 197.015. [1987 c.555 Â§5; 2005 c.22 Â§138]

Â Â Â Â Â  197.022 Policy regarding ORS 215.433 and 227.184. The Legislative Assembly declares that it is in the interest of the citizens of this state that a process be established to allow the efficient resolution of all legal issues surrounding the permissible use of private land, including questions regarding the dismissal of appeals under the legal doctrine known as ripeness. It is in this interest that the Legislative Assembly enacts ORS 215.433 and 227.184. [1999 c.648 Â§5]

Â Â Â Â Â  Note: 197.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LAND CONSERVATION AND DEVELOPMENT COMMISSION

Â Â Â Â Â  197.030 Land Conservation and Development Commission; members; appointment; confirmation; term; vacancies. (1) There is established a Land Conservation and Development Commission consisting of seven members appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution.

Â Â Â Â Â  (2) The Governor shall appoint to the commission:

Â Â Â Â Â  (a) One member representing Clatsop, Columbia, Coos, Curry, Lincoln and Tillamook Counties and those portions of Douglas and Lane Counties lying west of the summit of the Coast Range;

Â Â Â Â Â  (b) Two members representing Clackamas, Multnomah and Washington Counties;

Â Â Â Â Â  (c) One member representing Benton, Linn, Marion, Polk and Yamhill Counties and that portion of Lane County lying east of the summit of the Coast Range;

Â Â Â Â Â  (d) One member representing Jackson and Josephine Counties and that portion of Douglas County lying east of the summit of the Coast Range;

Â Â Â Â Â  (e) One member representing Baker, Crook, Deschutes, Gilliam, Grant, Harney, Hood River, Jefferson, Klamath, Lake, Malheur, Morrow, Sherman, Umatilla, Union, Wallowa, Wasco and Wheeler Counties; and

Â Â Â Â Â  (f) One member representing Benton, Clackamas, Linn, Marion, Multnomah, Polk, Washington and Yamhill Counties and that portion of Lane County lying east of the summit of the Coast Range.

Â Â Â Â Â  (3) At least one member shall be or have been an elected city official in Oregon and at least one member shall be an elected county official at the time of appointment.

Â Â Â Â Â  (4) The term of office of each member of the commission is four years, but a member may be removed by the Governor for cause. Before the expiration of the term of a member, the Governor shall appoint a successor. No person shall serve more than two full terms as a member of the commission.

Â Â Â Â Â  (5) If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. [1973 c.80 Â§5; 1977 c.664 Â§3; 1981 c.545 Â§4; 1993 c.792 Â§49; 1999 c.833 Â§1]

Â Â Â Â Â  197.035 Officers; quorum; compensation and expenses. (1) The Land Conservation and Development Commission shall select one of its members as chairperson and another member as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines. The vice chairperson of the commission shall act as the chairperson of the commission in the absence of the chairperson.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) Members of the commission are entitled to compensation and expenses as provided in ORS 292.495. [1973 c.80 Â§Â§7,8]

Â Â Â Â Â  197.040 Duties of commission; rules. (1) The Land Conservation and Development Commission shall:

Â Â Â Â Â  (a) Direct the performance by the Director of the Department of Land Conservation and Development and the directorÂs staff of their functions under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (b) In accordance with the provisions of ORS chapter 183, adopt rules that it considers necessary to carry out ORS chapters 195, 196 and 197. Except as provided in subsection (3) of this section, in designing its administrative requirements, the commission shall:

Â Â Â Â Â  (A) Allow for the diverse administrative and planning capabilities of local governments;

Â Â Â Â Â  (B) Assess what economic and property interests will be, or are likely to be, affected by the proposed rule;

Â Â Â Â Â  (C) Assess the likely degree of economic impact on identified property and economic interests; and

Â Â Â Â Â  (D) Assess whether alternative actions are available that would achieve the underlying lawful governmental objective and would have a lesser economic impact.

Â Â Â Â Â  (c)(A) Adopt by rule in accordance with ORS chapter 183 or by goal under ORS chapters 195, 196 and 197 any statewide land use policies that it considers necessary to carry out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (B) Adopt by rule in accordance with ORS chapter 183 any procedures necessary to carry out ORS 215.402 (4)(b) and 227.160 (2)(b).

Â Â Â Â Â  (C) Review decisions of the Land Use Board of Appeals and land use decisions of the Court of Appeals and the Supreme Court within 120 days of the date the decisions are issued to determine if goal or rule amendments are necessary.

Â Â Â Â Â  (d) Cooperate with the appropriate agencies of the United States, this state and its political subdivisions, any other state, any interstate agency, any person or groups of persons with respect to land conservation and development.

Â Â Â Â Â  (e) Appoint advisory committees to aid it in carrying out ORS chapters 195, 196 and 197 and provide technical and other assistance, as it considers necessary, to each such committee.

Â Â Â Â Â  (2) Pursuant to ORS chapters 195, 196 and 197, the commission shall:

Â Â Â Â Â  (a) Adopt, amend and revise goals consistent with regional, county and city concerns;

Â Â Â Â Â  (b) Prepare, collect, provide or cause to be prepared, collected or provided land use inventories;

Â Â Â Â Â  (c) Prepare statewide planning guidelines;

Â Â Â Â Â  (d) Review comprehensive plans for compliance with goals;

Â Â Â Â Â  (e) Coordinate planning efforts of state agencies to assure compliance with goals and compatibility with city and county comprehensive plans;

Â Â Â Â Â  (f) Insure widespread citizen involvement and input in all phases of the process;

Â Â Â Â Â  (g) Review and recommend to the Legislative Assembly the designation of areas of critical state concern;

Â Â Â Â Â  (h) Report periodically to the Legislative Assembly and to the committee; and

Â Â Â Â Â  (i) Perform other duties required by law.

Â Â Â Â Â  (3) The requirements of subsection (1)(b) of this section shall not be interpreted as requiring an assessment for each lot or parcel that could be affected by the proposed rule. [1973 c.80 Â§Â§9,11; 1977 c.664 Â§5; 1981 c.748 Â§22; 1991 c.817 Â§19; 1993 c.792 Â§51; 1995 c.299 Â§1]

Â Â Â Â Â  197.045 Powers of commission. The Land Conservation and Development Commission may:

Â Â Â Â Â  (1) Apply for and receive moneys from the federal government and from this state or any of its agencies or departments.

Â Â Â Â Â  (2) Contract with any public agency for the performance of services or the exchange of employees or services by one to the other necessary in carrying out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (3) Contract for the services of and consultation with professional persons or organizations, not otherwise available through federal, state and local governmental agencies, in carrying out its duties under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (4) Perform other functions required to carry out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (5) Assist in development and preparation of model land use regulations to guide state agencies, cities, counties and special districts in implementing goals.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, review comprehensive plan and land use regulations related to the identification and designation of high-value farmland pursuant to chapter 792, Oregon Laws 1993, under procedures set forth in ORS 197.251. [1973 c.80 Â§10; 1977 c.664 Â§6; 1981 c.748 Â§22a; 1993 c.792 Â§11]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 792, Oregon Laws 1993,Â for the words Âthis 1993 ActÂ in section 11, chapter 792, Oregon Laws 1993, which amended 197.045. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  197.047 Notice to local governments and property owners of changes to commission rules or certain statutes; form; distribution of notice; costs. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) At least 90 days prior to the final public hearing on a proposed new or amended administrative rule of the Land Conservation and Development Commission described in subsection (10) of this section, the Department of Land Conservation and Development shall cause the notice set forth in subsection (3) of this section to be mailed to every affected local government that exercises land use planning authority under ORS 197.175.

Â Â Â Â Â  (3) The notice required in subsection (2) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the Land Conservation and Development Commission has proposed a new or amended administrative rule that, if adopted, may affect the permissible uses of properties in your jurisdiction.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), the Land Conservation and Development Commission will hold a public hearing regarding adoption of proposed (new or amended) rule (number). Adoption of the rule may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the proposed rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (4) A local government that receives notice under subsection (2) of this section shall cause the notice set forth in subsection (5) of this section to be mailed to every owner of real property that will be rezoned as a result of the proposed rule. Notice to an owner under this subsection must be mailed at least 45 days prior to the final public hearing on the proposed rule.

Â Â Â Â Â  (5) The notice required in subsection (4) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the Land Conservation and Development Commission has proposed a new or amended administrative rule that, if adopted, may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), the Land Conservation and Development Commission will hold a public hearing regarding adoption of proposed (new or amended) rule (number). Adoption of the rule may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the proposed rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (6) At least 90 days prior to the effective date of a new or amended statute or administrative rule described in subsection (10) of this section, the department shall cause the notice set forth in subsection (7) of this section to be mailed to every affected local government that exercises land use planning authority under ORS 197.175 unless the statute or rule is effective within 90 days of enactment or adoption, in which case the department shall cause the notice to be mailed not later than 30 days after the statute or rule is effective.

Â Â Â Â Â  (7) The notice required in subsection (6) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____This is to notify you that the Land Conservation and Development Commission has adopted an administrative rule that may affect the permissible uses of properties in your jurisdiction; or

Â Â Â Â Â  _____This is to notify you that the Legislative Assembly has enacted a land use planning statute that may affect the permissible uses of properties in your jurisdiction.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____On (date of rule adoption), the Land Conservation and Development Commission adopted administrative rule (number). The commission has determined that this rule may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number); or

Â Â Â Â Â  _____On (date of enactment) the Legislative Assembly enacted (House/Senate bill number). The Department of Land Conservation and Development has determined that enactment of (House/Senate bill number) may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Â Â Â Â Â  A copy of (House/Senate bill number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of (House/Senate bill number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (8) A local government that receives notice under subsection (6) of this section shall cause a copy of the notice set forth in subsection (9) of this section to be mailed to every owner of real property that will be rezoned as a result of adoption of the rule or enactment of the statute, unless notification was provided pursuant to subsection (4) of this section. The local government shall mail the notice to an owner under this subsection at least 45 days prior to the effective date of the rule or statute unless the statute or rule is effective within 90 days of enactment or adoption, in which case the local government shall mail the notice to an owner under this subsection not later than 30 days after the local government receives notice under subsection (6) of this section.

Â Â Â Â Â  (9) The notice required in subsection (8) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____This is to notify you that the Land Conservation and Development Commission has adopted an administrative rule that may affect the permissible uses of your property and other properties; or

Â Â Â Â Â  _____This is to notify you that the Legislative Assembly has enacted a land use planning statute that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____On (date of rule adoption), the Land Conservation and Development Commission adopted administrative rule (number). The rule may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number); or

Â Â Â Â Â  _____On (date of enactment) the Legislative Assembly enacted (House/Senate bill number). The Department of Land Conservation and Development has determined that enactment of (House/Senate bill number) may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  A copy of (House/Senate bill number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of (House/Senate bill number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (10) The provisions of this section apply to all statutes and administrative rules of the Land Conservation and Development Commission that limit or prohibit otherwise permissible land uses or cause a local government to rezone property. For purposes of this section, property is rezoned when the statute or administrative rule causes a local government to:

Â Â Â Â Â  (a) Change the base zoning classification of the property; or

Â Â Â Â Â  (b) Adopt or amend an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

Â Â Â Â Â  (11) The Department of Land Conservation and Development shall reimburse the local government for:

Â Â Â Â Â  (a) The actual costs incurred responding to questions from the public related to a proposed new or amended administrative rule of the Land Conservation and Development Commission and to notice of the proposed rule; and

Â Â Â Â Â  (b) All usual and reasonable costs of providing the notices required under subsection (4) or (8) of this section. [1999 c.1 Â§5; 2003 c.668 Â§1]

Â Â Â Â Â  197.050 Interstate agreements and compacts; commission powers. Except as provided in ORS 196.150 and 196.155, if an interstate land conservation and development planning agency is created by an interstate agreement or compact entered into by this state, the Land Conservation and Development Commission shall perform the functions of this state with respect to the agreement or compact. If the functions of the interstate planning agency duplicate any of the functions of the commission under ORS 195.020 to 195.040, ORS chapter 197 and ORS 469.350, the commission may:

Â Â Â Â Â  (1) Negotiate with the interstate agency in defining the areas of responsibility of the commission and the interstate planning agency; and

Â Â Â Â Â  (2) Cooperate with the interstate planning agency in the performance of its functions. [1973 c.80 Â§12; 1977 c.664 Â§8; 1987 c.14 Â§6; 2001 c.672 Â§5]

Â Â Â Â Â  197.055 [1973 c.80 Â§16; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  197.060 Biennial report; draft submission to committee; contents. (1) Prior to the end of each even-numbered year, the Department of Land Conservation and Development shall prepare a written report for submission to the Legislative Assembly of the State of Oregon describing activities and accomplishments of the department, Land Conservation and Development Commission, state agencies, local governments and special districts in carrying out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (2) A draft of the report required by subsection (1) of this section shall be submitted to the Joint Legislative Committee on Land Use for its review and comment at least 60 days prior to submission of the report to the Legislative Assembly. Comments of the committee shall be incorporated into the final report.

Â Â Â Â Â  (3) Goals and guidelines adopted by the commission shall be included in the report to the Legislative Assembly submitted under subsection (1) of this section.

Â Â Â Â Â  (4) The department shall include in its biennial report:

Â Â Â Â Â  (a) A description of its activities implementing ORS 197.631; and

Â Â Â Â Â  (b) An accounting of new statutory, land use planning goal and rule requirements and local government compliance with the new requirements pursuant to ORS 197.646. [1973 c.80 Â§56; 1977 c.664 Â§9; 1981 c.748 Â§21b; 2005 c.829 Â§9]

Â Â Â Â Â  197.065 Biennial report analyzing uses of certain land; annual local government reports. (1) Prior to each legislative session, the Land Conservation and Development Commission shall submit to the Joint Legislative Committee on Land Use a written report analyzing applications approved and denied for:

Â Â Â Â Â  (a) New and replacement dwellings under:

Â Â Â Â Â  (A) ORS 215.213 (1)(e) and (g), (2)(a) and (b), (3) and (4), 215.283 (1)(e) and (f), 215.284 and 215.705; and

Â Â Â Â Â  (B) Any land zoned for forest use under any statewide planning goal that relates to forestland;

Â Â Â Â Â  (b) Divisions of land under:

Â Â Â Â Â  (A) ORS 215.263 (2), (4) and (5); and

Â Â Â Â Â  (B) Any land zoned for forest use under any statewide planning goal that relates to forestland;

Â Â Â Â Â  (c) Dwellings and land divisions approved for marginal lands under:

Â Â Â Â Â  (A) ORS 215.317 or 215.327; and

Â Â Â Â Â  (B) Any land zoned for forest use under any statewide planning goal that relates to forestland; and

Â Â Â Â Â  (d) Such other matters pertaining to protection of agricultural or forest land as the commission deems appropriate.

Â Â Â Â Â  (2) The governing body of each county shall provide the Department of Land Conservation and Development with a report of its actions involving those dwellings, land divisions and land designations upon which the commission must report to the Joint Legislative Committee on Land Use under subsection (1) of this section. The department shall establish, after consultation with county governing bodies, an annual reporting period and may establish a schedule for receiving county reports at intervals within the reporting period. The report shall be on a standard form with a standardized explanation adopted by the commission and shall be eligible for grants by the commission. The report shall include the findings for each action except actions involving:

Â Â Â Â Â  (a) Dwellings authorized by ORS 215.213 (1)(e) or 215.283 (1)(e); or

Â Â Â Â Â  (b) Land divisions authorized by ORS 215.263 (2) creating parcels as large as or larger than a minimum size established by the commission under ORS 215.780.

Â Â Â Â Â  (3) The governing body of each county shall, upon request by the department, provide the department with other information necessary to carry out subsection (1) of this section. [1983 c.826 Â§13; 1985 c.811 Â§9; 1987 c.555 Â§4; 1989 c.107 Â§1; 1993 c.792 Â§9; 2001 c.704 Â§9]

Â Â Â Â Â  197.070 Public inspection of assessments prepared by commission. The Land Conservation and Development Commission shall keep on file and available for public inspection the assessments prepared pursuant to ORS 197.040 and 197.230. [1995 c.299 Â§3]

DEPARTMENT OF LAND CONSERVATION AND DEVELOPMENT

Â Â Â Â Â  197.075 Department of Land Conservation and Development. The Department of Land Conservation and Development is established. The department shall consist of the Land Conservation and Development Commission, the Director of the Department of Land Conservation and Development and their subordinate officers and employees. [1973 c.80 Â§4]

Â Â Â Â Â  197.080 Department monthly report required. The Department of Land Conservation and Development shall report monthly to the Joint Legislative Committee on Land Use in order to keep the committee informed on progress made by the department, Land Conservation and Development Commission, local governments and other agencies in carrying out ORS chapters 195, 196 and 197. [1973 c.80 Â§55; 1977 c.664 Â§10; 1981 c.748 Â§21c]

Â Â Â Â Â  197.085 Director; appointment; compensation and expenses. (1) The Land Conservation and Development Commission shall appoint a person to serve as the Director of the Department of Land Conservation and Development. The director shall hold the office of the director at the pleasure of the commission and the salary of the director shall be fixed by the commission unless otherwise provided by law.

Â Â Â Â Â  (2) In addition to salary, the director shall be reimbursed, subject to any applicable law regulating travel and other expenses of state officers and employees, for actual and necessary expenses incurred by the director in the performance of official duties. [1973 c.80 Â§13]

Â Â Â Â Â  197.090 Duties and authority of director; appealing local land use decision; rules. (1) Subject to policies adopted by the Land Conservation and Development Commission, the Director of the Department of Land Conservation and Development shall:

Â Â Â Â Â  (a) Be the administrative head of the Department of Land Conservation and Development.

Â Â Â Â Â  (b) Coordinate the activities of the department in its land conservation and development functions with such functions of federal agencies, other state agencies, local governments and special districts.

Â Â Â Â Â  (c) Appoint, reappoint, assign and reassign all subordinate officers and employees of the department, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law.

Â Â Â Â Â  (d) Represent this state before any agency of this state, any other state or the United States with respect to land conservation and development within this state.

Â Â Â Â Â  (e) Provide clerical and other necessary support services for the board.

Â Â Â Â Â  (2)(a) Subject to local government requirements and the provisions of ORS 197.830 to 197.845, the director may participate in and seek review of a land use decision, expedited land division or limited land use decision involving the goals, acknowledged comprehensive plan or land use regulation or other matter within the statutory authority of the department or commission under ORS chapters 195, 196 and 197. The director shall report to the commission on each case in which the department participates and on the positions taken by the director in each case.

Â Â Â Â Â  (b) If a meeting of the commission is scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, the director shall obtain formal approval from the commission prior to seeking review of the decision. However, if the land use decision, expedited land division or limited land use decision becomes final less than 15 days before a meeting of the commission, the director shall proceed as provided in paragraph (c) of this subsection. If the director requests approval from the commission, the applicant and the affected local government shall be notified in writing that the director is seeking commission approval. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the directorÂs request for approval to seek review. The parties shall limit their testimony to the factors established under subsection (3) of this section. No other testimony shall be taken by the commission.

Â Â Â Â Â  (c) If a meeting of the commission is not scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, at the next commission meeting the director shall report to the commission on each case for which the department has sought review. The director shall request formal approval to proceed with each appeal. The applicant and the affected local government shall be notified of the commission meeting in writing by the director. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the directorÂs request for approval to proceed with the appeal. The parties shall limit their testimony to the factors established under subsection (3) of this section. No other testimony shall be taken by the commission. If the commission does not formally approve an appeal, the director shall file a motion with the appropriate tribunal to dismiss the appeal.

Â Â Â Â Â  (d) A decision by the commission under this subsection is not subject to appeal.

Â Â Â Â Â  (e) For purposes of this subsection, ÂapplicantÂ means a person seeking approval of a permit, as defined in ORS 215.402 or 227.160, expedited land division or limited land use decision.

Â Â Â Â Â  (3) The commission by rule shall adopt a set of factors for the commission to consider when determining whether to appeal or intervene in the appeal of a land use decision, expedited land division or limited land use decision that involves the application of the goals, acknowledged comprehensive plan, land use regulation or other matter within the authority of the department or commission under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (4) The director may intervene in an appeal of a land use decision, expedited land division or limited land use decision brought by another person in the manner provided for an appeal by the director under subsection (2)(b) and (c) of this section. [1973 c.80 Â§14; 1979 c.772 Â§7d; 1981 c.748 Â§21d; 1983 c.827 Â§2; 1991 c.817 Â§20; 1995 c.595 Â§23; 1999 c.292 Â§1]

Â Â Â Â Â  197.095 Land Conservation and Development Account. (1) There is established in the General Fund in the State Treasury the Land Conservation and Development Account. Moneys in the account are continuously appropriated for the purpose of carrying out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (2) All fees, moneys and other revenue received by the Department of Land Conservation and Development or the Joint Legislative Committee on Land Use shall be deposited in the Land Conservation and Development Account. [1973 c.80 Â§15; 1977 c.664 Â§11; 1981 c.748 Â§21e]

JOINT LEGISLATIVE COMMITTEE ON LAND USE

Â Â Â Â Â  197.125 Joint Legislative Committee on Land Use; executive secretary. The Joint Legislative Committee on Land Use is established as a joint committee of the Legislative Assembly. The committee shall select an executive secretary who shall serve at the pleasure of the committee and under its direction. [1973 c.80 Â§22]

Â Â Â Â Â  197.130 Members; appointment; term; vacancies; majority vote required in actions. (1) The Joint Legislative Committee on Land Use shall consist of four members of the House of Representatives appointed by the Speaker and three members of the Senate appointed by the President. No more than three House members of the committee shall be of the same political party. No more than two Senate members of the committee shall be of the same political party. If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the appropriate house to exercise powers as a member of the committee except that the alternate shall not preside if the Speaker or President is chairperson.

Â Â Â Â Â  (2) The committee shall have a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions.

Â Â Â Â Â  (3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the memberÂs term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is the majority of the remaining members.

Â Â Â Â Â  (4) The committee shall select a chairperson. The chairperson may, in addition to other authorized duties, approve voucher claims.

Â Â Â Â Â  (5) Action of the committee shall be taken only upon the affirmative vote of the majority of the members of the committee. [1973 c.80 Â§23; 1975 c.530 Â§6; 1977 c.891 Â§8; 1981 c.748 Â§23; 1987 c.158 Â§33]

Â Â Â Â Â  197.135 Duties of committee. The Joint Legislative Committee on Land Use shall:

Â Â Â Â Â  (1) Advise the Department of Land Conservation and Development on all matters under the jurisdiction of the department;

Â Â Â Â Â  (2) Review and make recommendations to the Legislative Assembly on proposals for designation of areas of critical state concern;

Â Â Â Â Â  (3) Review and make recommendations to the Legislative Assembly on goals and guidelines approved by the Land Conservation and Development Commission;

Â Â Â Â Â  (4) Study and make recommendations to the Legislative Assembly on the political, economic and other effects of the state land use planning program on local government, public and private landowners and the citizens of Oregon;

Â Â Â Â Â  (5) Study and make recommendations to the Legislative Assembly on improvements to the land use appeals process;

Â Â Â Â Â  (6) Make recommendations to the Legislative Assembly on any other matter relating to land use planning in Oregon; and

Â Â Â Â Â  (7) Study the availability and adequacy of industrially designated or zoned lands within urban and urbanizable areas. [1973 c.80 Â§24; 1981 c.748 Â§24]

ADVISORY COMMITTEES

Â Â Â Â Â  197.160 State Citizen Involvement Advisory Committee; city and county citizen advisory committees. (1) To assure widespread citizen involvement in all phases of the planning process:

Â Â Â Â Â  (a) The Land Conservation and Development Commission shall appoint a State Citizen Involvement Advisory Committee, broadly representative of geographic areas of the state and of interests relating to land uses and land use decisions, to develop a program for the commission that promotes and enhances public participation in the adoption and amendment of the goals and guidelines.

Â Â Â Â Â  (b) Each city and county governing body shall submit to the commission, on a periodic basis established by commission rule, a program for citizen involvement in preparing, adopting and amending comprehensive plans and land use regulations within the respective city and county. Such program shall at least contain provision for a citizen advisory committee or committees broadly representative of geographic areas and of interests relating to land uses and land use decisions.

Â Â Â Â Â  (c) The State Citizen Involvement Advisory Committee appointed under paragraph (a) of this subsection shall review the proposed programs submitted by each city and county and report to the commission whether or not the proposed program adequately provides for public involvement in the planning process, and, if it does not so provide, in what respects it is inadequate.

Â Â Â Â Â  (2) The State Citizen Involvement Advisory Committee is limited to an advisory role to the commission. It has no express or implied authority over any local government or state agency. [1973 c.80 Â§35; 1981 c.748 Â§25; 1983 c.740 Â§49]

Â Â Â Â Â  197.165 Local Officials Advisory Committee. For the purpose of promoting mutual understanding and cooperation between the Land Conservation and Development Commission and local government in the implementation of ORS chapters 195, 196 and 197 and the goals, the commission shall appoint a Local Officials Advisory Committee. The committee shall be comprised of persons serving as city or county elected officials and its membership shall reflect the city, county and geographic diversity of the state. The committee shall advise and assist the commission on its policies and programs affecting local governments. [1977 c.664 Â§7; 1981 c.748 Â§25a]

COMPREHENSIVE PLANNING RESPONSIBILITIES

Â Â Â Â Â  197.175 CitiesÂ and countiesÂ planning responsibilities; rules on incorporations; compliance with goals. (1) Cities and counties shall exercise their planning and zoning responsibilities, including, but not limited to, a city or special district boundary change which shall mean the annexation of unincorporated territory by a city, the incorporation of a new city and the formation or change of organization of or annexation to any special district authorized by ORS 198.705 to 198.955, 199.410 to 199.534 or 451.010 to 451.620, in accordance with ORS chapters 195, 196 and 197 and the goals approved under ORS chapters 195, 196 and 197. The Land Conservation and Development Commission shall adopt rules clarifying how the goals apply to the incorporation of a new city. Notwithstanding the provisions of section 15, chapter 827, Oregon Laws 1983, the rules shall take effect upon adoption by the commission. The applicability of rules promulgated under this section to the incorporation of cities prior to August 9, 1983, shall be determined under the laws of this state.

Â Â Â Â Â  (2) Pursuant to ORS chapters 195, 196 and 197, each city and county in this state shall:

Â Â Â Â Â  (a) Prepare, adopt, amend and revise comprehensive plans in compliance with goals approved by the commission;

Â Â Â Â Â  (b) Enact land use regulations to implement their comprehensive plans;

Â Â Â Â Â  (c) If its comprehensive plan and land use regulations have not been acknowledged by the commission, make land use decisions and limited land use decisions in compliance with the goals;

Â Â Â Â Â  (d) If its comprehensive plan and land use regulations have been acknowledged by the commission, make land use decisions and limited land use decisions in compliance with the acknowledged plan and land use regulations; and

Â Â Â Â Â  (e) Make land use decisions and limited land use decisions subject to an unacknowledged amendment to a comprehensive plan or land use regulation in compliance with those land use goals applicable to the amendment.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the commission shall not initiate by its own action any annexation of unincorporated territory pursuant to ORS 222.111 to 222.750 or formation of and annexation of territory to any district authorized by ORS 198.510 to 198.915 or 451.010 to 451.620. [1973 c.80 Â§Â§17,18; 1977 c.664 Â§12; 1981 c.748 Â§15; 1983 c.827 Â§3; 1989 c.761 Â§18; 1991 c.817 Â§21; 1993 c.792 Â§45; 1999 c.348 Â§4]

Â Â Â Â Â  197.178 Development applications; urban residential density; reporting to Department of Land Conservation and Development. A local government with a comprehensive plan or functional plan identified in ORS 197.296 (1) shall compile and report annually to the Department of Land Conservation and Development the following information for all permit applications received under ORS 227.175:

Â Â Â Â Â  (1) The number of applications received for residential development, including the residential density proposed in the application and the maximum allowed residential density for the subject zone;

Â Â Â Â Â  (2) The number of applications approved, including the approved density; and

Â Â Â Â Â  (3) The date each application was received and the date it was approved or denied. [1997 c.763 Â§5]

Â Â Â Â Â  197.180 State agency planning responsibilities; certain information to be submitted to department; determination of compliance with goals and plans; rules; exceptions. (1) Except as provided in ORS 197.277 or subsection (2) of this section or unless expressly exempted by another statute from any of the requirements of this section, state agencies shall carry out their planning duties, powers and responsibilities and take actions that are authorized by law with respect to programs affecting land use:

Â Â Â Â Â  (a) In compliance with goals adopted or amended pursuant to ORS chapters 195, 196 and 197; and

Â Â Â Â Â  (b) In a manner compatible with:

Â Â Â Â Â  (A) Comprehensive plans and land use regulations initially acknowledged under ORS 197.251;

Â Â Â Â Â  (B) Amendments to acknowledged comprehensive plans or land use regulations or new land use regulations acknowledged under ORS 197.625; and

Â Â Â Â Â  (C) Amendments to acknowledged comprehensive plans or land use regulations or new land use regulations acknowledged through periodic review.

Â Â Â Â Â  (2) State agencies need not comply with subsection (1)(b) of this section if the comprehensive plan or land use regulations are inconsistent with a state agency plan or program relating to land use that was not in effect at the time the local plan was acknowledged, and the agency has demonstrated:

Â Â Â Â Â  (a) That the plan or program is mandated by state statute or federal law;

Â Â Â Â Â  (b) That the plan or program is consistent with the goals;

Â Â Â Â Â  (c) That the plan or program has objectives that cannot be achieved in a manner consistent with the comprehensive plan and land use regulations; and

Â Â Â Â Â  (d) That the agency has complied with its certified state agency coordination program.

Â Â Â Â Â  (3) Upon request by the Land Conservation and Development Commission, each state agency shall submit to the Department of Land Conservation and Development the following information:

Â Â Â Â Â  (a) Agency rules and summaries of programs affecting land use;

Â Â Â Â Â  (b) A program for coordination pursuant to ORS 197.040 (2)(e);

Â Â Â Â Â  (c) A program for coordination pursuant to ORS 197.090 (1)(b); and

Â Â Â Â Â  (d) A program for cooperation with and technical assistance to local governments.

Â Â Â Â Â  (4) Within 90 days of receipt, the Director of the Department of Land Conservation and Development shall review the information submitted pursuant to subsection (3) of this section and shall notify each agency if the director believes the rules and programs submitted are insufficient to assure compliance with goals and compatibility with city and county comprehensive plans and land use regulations.

Â Â Â Â Â  (5) Within 90 days of receipt of notification specified in subsection (4) of this section, the agency may revise the rules or programs and resubmit them to the director.

Â Â Â Â Â  (6) The director shall make findings under subsections (4) and (5) of this section as to whether the rules and programs are sufficient to assure compliance with the goals and compatibility with acknowledged city and county comprehensive plans and land use regulations, and shall forward the rules and programs to the commission for its action. The commission shall either certify the rules and programs as being in compliance with the goals and compatible with the comprehensive plans and land use regulations of affected local governments or shall determine the same to be insufficient by December 31, 1990.

Â Â Â Â Â  (7) The department shall report to the appropriate committee of the House and the Senate and to the subcommittee of the Joint Ways and Means Committee that considers the agency budget, any agency that has failed to meet the requirements of subsection (6) of this section.

Â Â Â Â Â  (8) Any agency that has failed to meet the requirements of subsection (6) of this section shall report the reasons therefor to the appropriate committee of the House and the Senate and to the subcommittee of the Joint Ways and Means Committee that considers the agency budget.

Â Â Â Â Â  (9) Until state agency rules and programs are certified as being in compliance with the goals and compatible with applicable city and county comprehensive plans and land use regulations, the agency shall make findings when adopting or amending its rules and programs as to the applicability and application of the goals or acknowledged comprehensive plans, as appropriate.

Â Â Â Â Â  (10) The commission shall adopt rules establishing procedures to assure that state agency permits affecting land use are issued in compliance with the goals and compatible with acknowledged comprehensive plans and land use regulations, as required by subsection (1) of this section. The rules shall prescribe the circumstances in which state agencies may rely upon a determination of compliance or compatibility made by the affected city or county. The rules shall allow a state agency to rely upon a determination of compliance by a city or county without an acknowledged comprehensive plan and land use regulations only if the city or county determination is supported by written findings demonstrating compliance with the goals.

Â Â Â Â Â  (11) A state agency required to have a land use coordination program shall participate in a local government land use hearing, except a hearing under ORS 197.610 to 197.625, only in a manner that is consistent with the coordination program, unless the agency:

Â Â Â Â Â  (a) Is exempt from coordination program requirements; or

Â Â Â Â Â  (b) Participated in the local governmentÂs periodic review pursuant to ORS 197.633 and raised the issue that is the basis for participation in the land use hearing.

Â Â Â Â Â  (12) In carrying out programs affecting land use, a state agency is not compatible with an acknowledged comprehensive plan if it takes or approves an action that is not allowed under the plan. However, a state agency may apply statutes and rules which the agency is required by law to apply in order to deny, condition or further restrict an action of the state agency or of any applicant before the state agency provided it applies those statutes and rules to the uses planned for in the acknowledged comprehensive plan.

Â Â Â Â Â  (13) This section does not apply to rules, programs, decisions, determinations or activities carried out under ORS 527.610 to 527.770, 527.990 (1) and 527.992. [1973 c.80 Â§21; 1977 c.664 Â§13; 1981 c.748 Â§16; 1983 c.827 Â§4; 1987 c.555 Â§1; 1987 c.919 Â§3; 1989 c.761 Â§19; 1991 c.612 Â§9; 1995 c.595 Â§30; 1999 c.622 Â§8]

Â Â Â Â Â  197.183 Local government to notify Department of Aviation of applications received for certain water impoundments. (1) A local government shall provide notice to the Oregon Department of Aviation when the local government or its designee receives an application for a comprehensive plan amendment, zone change or permit as defined in ORS 215.402 or 227.160 that, if approved, would result in a water impoundment larger than one-quarter acre within 10,000 feet of an airport identified in ORS 836.610 (1).

Â Â Â Â Â  (2) The department has no authority to make final a determination regarding a new water impoundment described in ORS 836.623. Determinations regarding such impoundments shall be made by local governments as provided in ORS 836.623. [1997 c.859 Â§10; 1999 c.935 Â§19]

Â Â Â Â Â  197.185 [1973 c.80 Â§20; 1977 c.664 Â§14; 1981 c.748 Â§26; 1993 c.804 Â§1; renumbered 195.020 in 1993]

Â Â Â Â Â  197.186 Removal from buildable lands inventory of land subject to open space tax assessment; reapplication for assessment. (1) At periodic review under ORS 197.633 next following approval of an application under ORS 308A.309, the local government shall remove any lot or parcel subject to the application from any inventory of buildable lands maintained by the local government. The local government shall compensate for the resulting reduction in available buildable lands either by increasing the development capacity of the remaining supply of buildable lands or by expanding the urban growth boundary.

Â Â Â Â Â  (2) A landowner who wishes to reapply for current open space use assessment under ORS 308A.306 following the end of the assessment period shall reapply with the local government as provided in ORS 308A.309. [1999 c.503 Â§5]

Â Â Â Â Â  197.190 [1973 c.80 Â§19; 1977 c.664 Â§15; 1981 c.748 Â§27; 1983 c.350 Â§1; renumbered 195.025 in 1993]

Â Â Â Â Â  197.195 Limited land use decision; procedures. (1) A Âlimited land use decisionÂ shall be consistent with applicable provisions of city or county comprehensive plans and land use regulations. Such a decision may include conditions authorized by law. Within two years of September 29, 1991, cities and counties shall incorporate all comprehensive plan standards applicable to limited land use decisions into their land use regulations. A decision to incorporate all, some, or none of the applicable comprehensive plan standards into land use regulations shall be undertaken as a post-acknowledgment amendment under ORS 197.610 to 197.625. If a city or county does not incorporate its comprehensive plan provisions into its land use regulations, the comprehensive plan provisions may not be used as a basis for a decision by the city or county or on appeal from that decision.

Â Â Â Â Â  (2) A limited land use decision is not subject to the requirements of ORS 197.763.

Â Â Â Â Â  (3) A limited land use decision is subject to the requirements of paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (a) In making a limited land use decision, the local government shall follow the applicable procedures contained within its acknowledged comprehensive plan and land use regulations and other applicable legal requirements.

Â Â Â Â Â  (b) For limited land use decisions, the local government shall provide written notice to owners of property within 100 feet of the entire contiguous site for which the application is made. The list shall be compiled from the most recent property tax assessment roll. For purposes of review, this requirement shall be deemed met when the local government can provide an affidavit or other certification that such notice was given. Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c) The notice and procedures used by local government shall:

Â Â Â Â Â  (A) Provide a 14-day period for submission of written comments prior to the decision;

Â Â Â Â Â  (B) State that issues which may provide the basis for an appeal to the Land Use Board of Appeals shall be raised in writing prior to the expiration of the comment period. Issues shall be raised with sufficient specificity to enable the decision maker to respond to the issue;

Â Â Â Â Â  (C) List, by commonly used citation, the applicable criteria for the decision;

Â Â Â Â Â  (D) Set forth the street address or other easily understood geographical reference to the subject property;

Â Â Â Â Â  (E) State the place, date and time that comments are due;

Â Â Â Â Â  (F) State that copies of all evidence relied upon by the applicant are available for review, and that copies can be obtained at cost;

Â Â Â Â Â  (G) Include the name and phone number of a local government contact person;

Â Â Â Â Â  (H) Provide notice of the decision to the applicant and any person who submits comments under subparagraph (A) of this paragraph. The notice of decision must include an explanation of appeal rights; and

Â Â Â Â Â  (I) Briefly summarize the local decision making process for the limited land use decision being made.

Â Â Â Â Â  (4) Approval or denial of a limited land use decision shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

Â Â Â Â Â  (5) A local government may provide for a hearing before the local government on appeal of a limited land use decision under this section. The hearing may be limited to the record developed pursuant to the initial hearing under subsection (3) of this section or may allow for the introduction of additional testimony or evidence. A hearing on appeal that allows the introduction of additional testimony or evidence shall comply with the requirements of ORS 197.763. Written notice of the decision rendered on appeal shall be given to all parties who appeared, either orally or in writing, before the hearing. The notice of decision shall include an explanation of the rights of each party to appeal the decision. [1991 c.817 Â§3; 1995 c.595 Â§1; 1997 c.844 Â§1]

Â Â Â Â Â  197.200 Refinement plan; procedures for land division, site or design review within area subject to plan. (1) A local government may convene a land use proceeding to adopt a refinement plan for a neighborhood or community within its jurisdiction and inside the urban growth boundary as provided in this section.

Â Â Â Â Â  (2) A refinement plan is more detailed than a comprehensive plan and applies to a specific geographic area. A refinement plan shall:

Â Â Â Â Â  (a) Establish efficient density ranges, including a minimum and a maximum density for residential land uses;

Â Â Â Â Â  (b) Establish minimum and maximum floor area ratios or site coverage requirements for nonresidential uses;

Â Â Â Â Â  (c) Be based on a planning process meeting statewide planning goals; and

Â Â Â Â Â  (d) Include land use regulations to implement the plan.

Â Â Â Â Â  (3) A refinement plan and associated land use regulations adopted prior to September 9, 1995, may qualify as a refinement plan if the local government holds a public hearing to gather public comment and decides to adopt the plan as a refinement plan under this section.

Â Â Â Â Â  (4) A local government shall apply the procedures for expedited land divisions described in ORS 197.360 to 197.380 to all applications for land division and site or design review located in any area subject to an acknowledged refinement plan. The review shall include:

Â Â Â Â Â  (a) All elements of a local government comprehensive plan and land use regulations that must be applied in order to approve or deny any such application; and

Â Â Â Â Â  (b) Any planned unit development standards and any procedures designed to regulate:

Â Â Â Â Â  (A) The physical characteristics of permitted uses;

Â Â Â Â Â  (B) The dimensions of the lots to be created; or

Â Â Â Â Â  (C) Transportation, sewer, water, drainage and other facilities or services necessary for the proposed development.

Â Â Â Â Â  (5) Any decision made on a refinement plan described in subsection (3) of this section shall be appealed only as provided for appeals of expedited land division decisions in ORS 197.375.

Â Â Â Â Â  (6) Refinement plans and implementing ordinances may be adopted through the post-acknowledgment or periodic review process. [1995 c.595 Â§15]

GOALS COMPLIANCE

Â Â Â Â Â  197.225 Preparation; adoption. The Department of Land Conservation and Development shall prepare and the Land Conservation and Development Commission shall adopt goals and guidelines for use by state agencies, local governments and special districts in preparing, adopting, amending and implementing existing and future comprehensive plans. [1973 c.80 Â§33; 1981 c.748 Â§27a]

Â Â Â Â Â  197.230 Considerations; finding of need required for adoption or amendment of goal. (1) In preparing, adopting and amending goals and guidelines, the Department of Land Conservation and Development and the Land Conservation and Development Commission shall:

Â Â Â Â Â  (a) Assess:

Â Â Â Â Â  (A) What economic and property interests will be, or are likely to be, affected by the proposed goal or guideline;

Â Â Â Â Â  (B) The likely degree of economic impact on identified property and economic interests; and

Â Â Â Â Â  (C) Whether alternative actions are available that would achieve the underlying lawful governmental objective and would have a lesser economic impact.

Â Â Â Â Â  (b) Consider the existing comprehensive plans of local governments and the plans and programs affecting land use of state agencies and special districts in order to preserve functional and local aspects of land conservation and development.

Â Â Â Â Â  (c) Give consideration to the following areas and activities:

Â Â Â Â Â  (A) Lands adjacent to freeway interchanges;

Â Â Â Â Â  (B) Estuarine areas;

Â Â Â Â Â  (C) Tide, marsh and wetland areas;

Â Â Â Â Â  (D) Lakes and lakeshore areas;

Â Â Â Â Â  (E) Wilderness, recreational and outstanding scenic areas;

Â Â Â Â Â  (F) Beaches, dunes, coastal headlands and related areas;

Â Â Â Â Â  (G) Wild and scenic rivers and related lands;

Â Â Â Â Â  (H) Floodplains and areas of geologic hazard;

Â Â Â Â Â  (I) Unique wildlife habitats; and

Â Â Â Â Â  (J) Agricultural land.

Â Â Â Â Â  (d) Make a finding of statewide need for the adoption of any new goal or the amendment of any existing goal.

Â Â Â Â Â  (e) Design goals to allow a reasonable degree of flexibility in the application of goals by state agencies, cities, counties and special districts.

Â Â Â Â Â  (2) Goals shall not be land management regulations for specified geographic areas established through designation of an area of critical state concern under ORS 197.405.

Â Â Â Â Â  (3) The requirements of subsection (1)(a) of this section shall not be interpreted as requiring an assessment for each lot or parcel that could be affected by the proposed rule.

Â Â Â Â Â  (4) The commission may exempt cities with a population less than 10,000, or those areas of a county inside an urban growth boundary that contain a population less than 10,000, from all or any part of land use planning goals, guidelines and administrative rules that relate to transportation planning. [1973 c.80 Â§34; 1977 c.664 Â§17; 1981 c.748 Â§17; 1983 c.740 Â§50; 1995 c.299 Â§2; 1999 c.784 Â§1]

Â Â Â Â Â  197.235 Public hearings; notice; citizen involvement implementation; submission of proposals. (1) In preparing the goals and guidelines, the Department of Land Conservation and Development shall:

Â Â Â Â Â  (a) Hold at least 10 public hearings throughout the state, causing notice of the time, place and purpose of each hearing to be published in a newspaper of general circulation within the area where the hearing is to be conducted not later than 30 days prior to the date of the hearing. At least two public hearings must be held in each congressional district.

Â Â Â Â Â  (b) Implement any other provision for public involvement developed by the State Citizen Involvement Advisory Committee under ORS 197.160 (1) and approved by the Land Conservation and Development Commission.

Â Â Â Â Â  (2) Upon completion of the preparation of the proposed goals and guidelines, or amendments to those goals and guidelines, the department shall submit them to the commission, the Local Officials Advisory Committee, the State Citizen Involvement Advisory Committee and the Joint Legislative Committee on Land Use for review.

Â Â Â Â Â  (3) The commission shall consider the comments of the Local Officials Advisory Committee, the State Citizen Involvement Advisory Committee and the Joint Legislative Committee on Land Use before the adoption and amendment of the goals and guidelines.

Â Â Â Â Â  (4) Notwithstanding subsection (1)(a) of this section, when a legislative enactment or an initiative measure is inconsistent with the adopted goals and guidelines or directs the commission to make a specific change to the adopted goals and guidelines, the commission may amend the goals and guidelines after only one public hearing, at a location determined by the commission, if the proposed amendment:

Â Â Â Â Â  (a) Is necessary to conform the goals and guidelines to the legislative enactment or the initiative measure; and

Â Â Â Â Â  (b) Makes no change other than the conforming changes unless the change corrects an obvious scrivenerÂs error. [1973 c.80 Â§36; 1981 c.748 Â§28; 2005 c.147 Â§1]

Â Â Â Â Â  197.240 Commission action; public hearing; notice; amendment; adoption. Upon receipt of the proposed goals and guidelines prepared and submitted to it by the Department of Land Conservation and Development, the Land Conservation and Development Commission shall:

Â Â Â Â Â  (1) Hold at least one public hearing on the proposed goals and guidelines. The commission shall cause notice of the time, place and purpose of the hearings and the place where copies of the proposed goals and guidelines are available before the hearings with the cost thereof to be published in a newspaper of general circulation in the state not later than 30 days prior to the date of the hearing. The department shall supply a copy of its proposed goals and guidelines to the Governor, the Joint Legislative Committee on Land Use, affected state agencies and special districts and to each local government without charge. The department shall provide copies of such proposed goals and guidelines to other public agencies or persons upon request and payment of the cost of preparing the copies of the materials requested.

Â Â Â Â Â  (2) Consider the recommendations and comments received from the public hearings conducted under subsection (1) of this section, make any amendments to the proposed goals and guidelines that it considers necessary and approve the proposed goals and guidelines as they may be amended by the commission. [1973 c.80 Â§37; 1981 c.748 Â§28a]

Â Â Â Â Â  197.245 Commission amendment of initial goals; adoption of new goals. The Land Conservation and Development Commission may periodically amend the initial goals and guidelines adopted under ORS 197.240 and adopt new goals and guidelines. The adoption of amendments to or of new goals shall be done in the manner provided in ORS 197.235 and 197.240 and shall specify with particularity those goal provisions that are applicable to land use decisions, expedited land divisions and limited land use decisions before plan revision. The commission shall establish the effective date for application of a new or amended goal. Absent a compelling reason, the commission shall not require a comprehensive plan, new or amended land use regulation, land use decision, expedited land division or limited land use decision to be consistent with a new or amended goal until one year after the date of adoption. [1973 c.80 Â§38; 1981 c.748 Â§29; 1991 c.612 Â§10; 1991 c.817 Â§22a; 1995 c.595 Â§24]

Â Â Â Â Â  197.247 [1983 c.826 Â§2; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  197.250 Compliance with goals required. Except as otherwise provided in ORS 197.245, all comprehensive plans and land use regulations adopted by a local government to carry out those comprehensive plans and all plans, programs, rules or regulations affecting land use adopted by a state agency or special district shall be in compliance with the goals within one year after the date those goals are approved by the Land Conservation and Development Commission. [1973 c.80 Â§32; 1977 c.664 Â§19; 1981 c.748 Â§29a; 1983 c.827 Â§56a]

Â Â Â Â Â  197.251 Compliance acknowledgment; commission review; rules; limited acknowledgment; compliance schedule. (1) Upon the request of a local government, the Land Conservation and Development Commission shall by order grant, deny or continue acknowledgment of compliance of comprehensive plan and land use regulations with the goals. A commission order granting, denying or continuing acknowledgment shall be entered within 90 days of the date of the request by the local government unless the commission finds that due to extenuating circumstances a period of time greater than 90 days is required.

Â Â Â Â Â  (2) In accordance with rules of the commission, the Director of the Department of Land Conservation and Development shall prepare a report for the commission stating whether the comprehensive plan and land use regulations for which acknowledgment is sought are in compliance with the goals. The rules of the commission shall:

Â Â Â Â Â  (a) Provide a reasonable opportunity for persons to prepare and to submit to the director written comments and objections to the acknowledgment request; and

Â Â Â Â Â  (b) Authorize the director to investigate and in the report to resolve issues raised in the comments and objections or by the directorÂs own review of the comprehensive plan and land use regulations.

Â Â Â Â Â  (3) Upon completion of the report and before the commission meeting at which the directorÂs report is to be considered, the director shall afford the local government and persons who submitted written comments or objections a reasonable opportunity to file written exceptions to the report.

Â Â Â Â Â  (4) The commissionÂs review of the acknowledgment request shall be confined to the record of proceedings before the local government, any comments, objections and exceptions filed under subsections (2) and (3) of this section and the report of the director. Upon its consideration of an acknowledgment request, the commission may entertain oral argument from the director and from persons who filed written comments, objections or exceptions. However, the commission shall not allow additional evidence or testimony that could have been presented to the local government or to the director but was not.

Â Â Â Â Â  (5) A commission order granting, denying or continuing acknowledgment shall include a clear statement of findings which sets forth the basis for the approval, denial or continuance of acknowledgment. The findings shall:

Â Â Â Â Â  (a) Identify the goals applicable to the comprehensive plan and land use regulations; and

Â Â Â Â Â  (b) Include a clear statement of findings in support of the determinations of compliance and noncompliance.

Â Â Â Â Â  (6) A commission order granting acknowledgment shall be limited to an identifiable geographic area described in the order if:

Â Â Â Â Â  (a) Only the identified geographic area is the subject of the acknowledgment request; or

Â Â Â Â Â  (b) Specific geographic areas do not comply with the applicable goals, and the goal requirements are not technical or minor in nature.

Â Â Â Â Â  (7) The commission may issue a limited acknowledgment order when a previously issued acknowledgment order is reversed or remanded by the Court of Appeals or the Oregon Supreme Court. Such a limited acknowledgment order may deny or continue acknowledgment of that part of the comprehensive plan or land use regulations that the court found not in compliance or not consistent with the goals and grant acknowledgment of all other parts of the comprehensive plan and land use regulations.

Â Â Â Â Â  (8) A limited acknowledgment order shall be considered an acknowledgment for all purposes and shall be a final order for purposes of judicial review with respect to the acknowledged geographic area. A limited order may be adopted in conjunction with a continuance or denial order.

Â Â Â Â Â  (9) The director shall notify the Real Estate Agency, the local government and all persons who filed comments or objections with the director of any grant, denial or continuance of acknowledgment.

Â Â Â Â Â  (10) The commission may grant a planning extension, which shall be a grant of additional time for a local government to comply with the goals in accordance with a compliance schedule. A compliance schedule shall be a listing of the tasks which the local government must complete in order to bring its comprehensive plan, land use regulations, land use decisions and limited land use decisions into initial compliance with the goals, including a generalized time schedule showing when the tasks are estimated to be completed and when a comprehensive plan or land use regulations which comply with the goals are estimated to be adopted. In developing a compliance schedule, the commission shall consider the population, geographic area, resources and capabilities of the city or county.

Â Â Â Â Â  (11) As used in this section:

Â Â Â Â Â  (a) ÂContinuanceÂ means a commission order that:

Â Â Â Â Â  (A) Certifies that all or part of a comprehensive plan, land use regulations or both a comprehensive plan and land use regulations do not comply with one or more goals;

Â Â Â Â Â  (B) Specifies amendments or other action that must be completed within a specified time period for acknowledgment to occur; and

Â Â Â Â Â  (C) Is a final order for purposes of judicial review of the comprehensive plan, land use regulations or both the comprehensive plan and land use regulations as to the parts found consistent or in compliance with the goals.

Â Â Â Â Â  (b) ÂDenialÂ means a commission order that:

Â Â Â Â Â  (A) Certifies that a comprehensive plan, land use regulations or both a comprehensive plan and land use regulations do not comply with one or more goals;

Â Â Â Â Â  (B) Specifies amendments or other action that must be completed for acknowledgment to occur; and

Â Â Â Â Â  (C) Is used when the amendments or other changes required in the comprehensive plan, land use regulations or both the comprehensive plan and land use regulations affect many goals and are likely to take a substantial period of time to complete. [1977 c.766 Â§18; 1979 c.242 Â§3; 1981 c.748 Â§7; 1983 c.827 Â§5; 1985 c.811 Â§13; 1991 c.817 Â§23; 1993 c.438 Â§2]

Â Â Â Â Â  197.252 [1977 c.664 Â§20a; 1979 c.772 Â§7a; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.253 Participation in local proceedings required for submitting comments and objections. Notwithstanding the provisions of ORS 197.251 (2)(a), a person may not submit written comments and objections to the acknowledgment request of any city or county that submits its plan or regulations to the Land Conservation and Development Commission for acknowledgment for the first time after August 9, 1983, unless the person participated either orally or in writing in the local government proceedings leading to the adoption of the plan and regulations. [1983 c.827 Â§5a]

Â Â Â Â Â  197.254 Bar to contesting acknowledgment, appealing or seeking amendment. (1) A state agency shall be barred after the date set for submission of programs by the Land Conservation and Development Commission as provided in ORS 197.180 (3), from contesting a request for acknowledgment submitted by a local government under ORS 197.251 or from filing an appeal under ORS 197.620 (1) or (2), if the commission finds that:

Â Â Â Â Â  (a) The state agency has not complied with ORS 197.180; or

Â Â Â Â Â  (b) The state agency has not coordinated its plans, programs or rules affecting land use with the comprehensive plan or land use regulations of the city or county pursuant to a coordination program approved by the commission under ORS 197.180.

Â Â Â Â Â  (2) A state agency shall be barred from seeking a commission order under ORS 197.644 requiring amendment of a local government comprehensive plan or land use regulation in order to comply with the agencyÂs plan or program unless the agency has first requested the amendment from the local government and has had its request denied.

Â Â Â Â Â  (3) A special district shall be barred from contesting a request for initial compliance acknowledgment submitted by a local government under ORS 197.251 or from filing an appeal under ORS 197.620 (1) or (2), if the county or Metropolitan Service District assigned coordinative functions under ORS 195.025 (1) finds that:

Â Â Â Â Â  (a) The special district has not entered into a cooperative agreement under ORS 195.020; or

Â Â Â Â Â  (b) The special district has not coordinated its plans, programs or regulations affecting land use with the comprehensive plan or land use regulations of the local government pursuant to its cooperative agreement made under ORS 195.020.

Â Â Â Â Â  (4) A special district shall be barred from seeking a commission order under ORS 197.644 requiring amendment of a local government comprehensive plan or land use regulation in order to comply with the special districtÂs plan or program unless the special district has first requested the amendment from the local government and has had its request denied. [1977 c.664 Â§16; 1981 c.748 Â§11; 1983 c.827 Â§57; 1991 c.612 Â§11]

Â Â Â Â Â  197.255 [1973 c.80 Â§39; 1981 c.748 Â§29b; 1983 c.827 Â§57a; renumbered 195.035 in 1993]

Â Â Â Â Â  197.260 [1973 c.80 Â§44; 1981 c.748 Â§29c; renumbered 195.040 in 1993]

Â Â Â Â Â  197.265 State compensation for costs of defending compliance actions. (1) As used in this section, ÂactionÂ includes but is not limited to a proceeding under ORS 197.830 to 197.845.

Â Â Â Â Â  (2) If any action is brought against a local government challenging any comprehensive plan, land use regulation or other action of the local government which was adopted or taken for the primary purpose of complying with the goals approved under ORS 197.240 and which does in fact comply with the goals, then the Land Conservation and Development Commission shall pay reasonable attorney fees and court costs incurred by such local government in the action or suit including any appeal, to the extent funds have been specifically appropriated to the commission therefor. [1977 c.898 Â§2; 1979 c.772 Â§7b; 1981 c.748 Â§39; 1983 c.827 Â§6]

Â Â Â Â Â  197.270 Copies of comprehensive plan and land use regulations; post review. Within six months following completion of the periodic review process, the affected local government shall file three complete and accurate copies of its comprehensive plan and land use regulations with the Department of Land Conservation and Development. This document can be either a new printing or an up-to-date compilation of the required materials. [1987 c.729 Â§13]

Â Â Â Â Â  197.274 Review of Metro regional framework plan. (1) The Metro regional framework plan, its separate components and amendments to the regional framework plan or to its separate components are subject to review:

Â Â Â Â Â  (a) For compliance with land use planning statutes, statewide land use planning goals and administrative rules corresponding to the statutes and goals, in the same manner as a comprehensive plan for purposes of:

Â Â Â Â Â  (A) Acknowledgment of compliance with the goals under ORS 197.251; and

Â Â Â Â Â  (B) Post-acknowledgment procedures under ORS 197.610 to 197.650; and

Â Â Â Â Â  (b) As a land use decision under ORS 197.805 to 197.855 and 197.860.

Â Â Â Â Â  (2) With the prior consent of the Land Conservation and Development Commission, Metro may submit to the Department of Land Conservation and Development an amendment to the Metro regional framework plan or to a component of the regional framework plan in the manner provided for periodic review under ORS 197.628 to 197.650, if the amendment implements a program to meet the requirements of a land use planning statute, a statewide land use planning goal or an administrative rule corresponding to a statute or goal. [1993 c.438 Â§3; 1999 c.59 Â§55; 1999 c.348 Â§5; 2003 c.793 Â§1]

Â Â Â Â Â  197.275 [1973 c.80 Â§40; 1977 c.664 Â§21; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.277 Oregon Forest Practices Act; exclusion. (1) The goals and rules established in ORS chapters 195, 196 and 197 do not apply to programs, rules, procedures, decisions, determinations or activities carried out under the Oregon Forest Practices Act administered under ORS 527.610 to 527.770, 527.990 (1) and 527.992.

Â Â Â Â Â  (2) No goal or rule shall be adopted, construed or administered in a manner to require or allow local governments to take any action prohibited by ORS 527.722.

Â Â Â Â Â  (3) The Land Conservation and Development Commission shall amend goals and rules as necessary to implement ORS 197.180, 197.277, 197.825, 215.050, 477.090, 477.440, 477.455, 477.460, 526.009, 526.016, 526.156, 527.620, 527.630, 527.660, 527.670, 527.683 to 527.687, 527.715, 527.990 and 527.992. [1987 c.919 Â§2]

Â Â Â Â Â  197.279 Approved wetland conservation plans comply with goals; exception; rules. (1) Wetland conservation plans approved by the Director of the Department of State Lands pursuant to ORS chapter 196 shall be deemed to comply with the requirements of statewide planning goals relating to other than estuarine wetlands for those areas, uses and activities which are regulated by the wetland conservation plans.

Â Â Â Â Â  (2) Wetland conservation plans shall be adopted and amended by local governments according to the procedures of ORS 197.610 to 197.625.

Â Â Â Â Â  (3) The department shall adopt by rule:

Â Â Â Â Â  (a) Standards for cities and counties to use to inventory and identify wetlands; and

Â Â Â Â Â  (b) Criteria for cities and counties to use to determine when a wetland is a significant wetland. [1989 c.837 Â§25; 1995 c.472 Â§2]

Â Â Â Â Â  197.280 [1973 c.80 Â§41; repealed by 1977 c.664 Â§42 and 1977 c.766 Â§16]

Â Â Â Â Â  197.283 Commission to assure protection of ground water resources. (1) The Land Conservation and Development Commission shall take actions it considers necessary to assure that city and county comprehensive plans and land use regulations and state agency coordination programs are consistent with the goal set forth in ORS 468B.155.

Â Â Â Â Â  (2) The commission shall direct the Department of Land Conservation and Development to take actions the department considers appropriate to assure that any information contained in a city or county comprehensive plan that pertains to the ground water resource of Oregon shall be forwarded to the centralized repository established under ORS 468B.167. [1989 c.833 Â§48]

Â Â Â Â Â  197.285 [1973 c.80 Â§42; repealed by 1981 c.748 Â§56]

NEEDED HOUSING IN URBAN GROWTH AREAS

Â Â Â Â Â  197.295 Definitions for ORS 197.295 to 197.314 and 197.475 to 197.490. As used in ORS 197.295 to 197.314 and 197.475 to 197.490:

Â Â Â Â Â  (1) ÂBuildable landsÂ means lands in urban and urbanizable areas that are suitable, available and necessary for residential uses. ÂBuildable landsÂ includes both vacant land and developed land likely to be redeveloped.

Â Â Â Â Â  (2) ÂManufactured dwelling parkÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (3) ÂGovernment assisted housingÂ means housing that is financed in whole or part by either a federal or state housing agency or a housing authority as defined in ORS 456.005, or housing that is occupied by a tenant or tenants who benefit from rent supplements or housing vouchers provided by either a federal or state housing agency or a local housing authority.

Â Â Â Â Â  (4) ÂManufactured homesÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (5) ÂMobile home parkÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (6) ÂPeriodic reviewÂ means the process and procedures as set forth in ORS 197.628 to 197.650.

Â Â Â Â Â  (7) ÂUrban growth boundaryÂ means an urban growth boundary included or referenced in a comprehensive plan. [1981 c.884 Â§4; 1983 c.795 Â§1; 1987 c.785 Â§1; 1989 c.648 Â§51; 1991 c.226 Â§16; 1991 c.612 Â§12; 1995 c.79 Â§73; 1995 c.547 Â§2]

Â Â Â Â Â  197.296 Factors to establish sufficiency of buildable lands within urban growth boundary; analysis and determination of residential housing patterns. (1)(a) The provisions of this section apply to metropolitan service district regional framework plans and local government comprehensive plans for lands within the urban growth boundary of a city that is located outside of a metropolitan service district and has a population of 25,000 or more.

Â Â Â Â Â  (b) The Land Conservation and Development Commission may establish a set of factors under which additional cities are subject to the provisions of this section. In establishing the set of factors required under this paragraph, the commission shall consider the size of the city, the rate of population growth of the city or the proximity of the city to another city with a population of 25,000 or more or to a metropolitan service district.

Â Â Â Â Â  (2) At periodic review pursuant to ORS 197.628 to 197.650 or at any other legislative review of the comprehensive plan or regional plan that concerns the urban growth boundary and requires the application of a statewide planning goal relating to buildable lands for residential use, a local government shall demonstrate that its comprehensive plan or regional plan provides sufficient buildable lands within the urban growth boundary established pursuant to statewide planning goals to accommodate estimated housing needs for 20 years. The 20-year period shall commence on the date initially scheduled for completion of the periodic or legislative review.

Â Â Â Â Â  (3) In performing the duties under subsection (2) of this section, a local government shall:

Â Â Â Â Â  (a) Inventory the supply of buildable lands within the urban growth boundary and determine the housing capacity of the buildable lands; and

Â Â Â Â Â  (b) Conduct an analysis of housing need by type and density range, in accordance with ORS 197.303 and statewide planning goals and rules relating to housing, to determine the number of units and amount of land needed for each needed housing type for the next 20 years.

Â Â Â Â Â  (4)(a) For the purpose of the inventory described in subsection (3)(a) of this section, Âbuildable landsÂ includes:

Â Â Â Â Â  (A) Vacant lands planned or zoned for residential use;

Â Â Â Â Â  (B) Partially vacant lands planned or zoned for residential use;

Â Â Â Â Â  (C) Lands that may be used for a mix of residential and employment uses under the existing planning or zoning; and

Â Â Â Â Â  (D) Lands that may be used for residential infill or redevelopment.

Â Â Â Â Â  (b) For the purpose of the inventory and determination of housing capacity described in subsection (3)(a) of this section, the local government must demonstrate consideration of:

Â Â Â Â Â  (A) The extent that residential development is prohibited or restricted by local regulation and ordinance, state law and rule or federal statute and regulation;

Â Â Â Â Â  (B) A written long term contract or easement for radio, telecommunications or electrical facilities, if the written contract or easement is provided to the local government; and

Â Â Â Â Â  (C) The presence of a single family dwelling or other structure on a lot or parcel.

Â Â Â Â Â  (c) Except for land that may be used for residential infill or redevelopment, a local government shall create a map or document that may be used to verify and identify specific lots or parcels that have been determined to be buildable lands.

Â Â Â Â Â  (5)(a) Except as provided in paragraphs (b) and (c) of this subsection, the determination of housing capacity and need pursuant to subsection (3) of this section must be based on data relating to land within the urban growth boundary that has been collected since the last periodic review or five years, whichever is greater. The data shall include:

Â Â Â Â Â  (A) The number, density and average mix of housing types of urban residential development that have actually occurred;

Â Â Â Â Â  (B) Trends in density and average mix of housing types of urban residential development;

Â Â Â Â Â  (C) Demographic and population trends;

Â Â Â Â Â  (D) Economic trends and cycles; and

Â Â Â Â Â  (E) The number, density and average mix of housing types that have occurred on the buildable lands described in subsection (4)(a) of this section.

Â Â Â Â Â  (b) A local government shall make the determination described in paragraph (a) of this subsection using a shorter time period than the time period described in paragraph (a) of this subsection if the local government finds that the shorter time period will provide more accurate and reliable data related to housing capacity and need. The shorter time period may not be less than three years.

Â Â Â Â Â  (c) A local government shall use data from a wider geographic area or use a time period for economic cycles and trends longer than the time period described in paragraph (a) of this subsection if the analysis of a wider geographic area or the use of a longer time period will provide more accurate, complete and reliable data relating to trends affecting housing need than an analysis performed pursuant to paragraph (a) of this subsection. The local government must clearly describe the geographic area, time frame and source of data used in a determination performed under this paragraph.

Â Â Â Â Â  (6) If the housing need determined pursuant to subsection (3)(b) of this section is greater than the housing capacity determined pursuant to subsection (3)(a) of this section, the local government shall take one or more of the following actions to accommodate the additional housing need:

Â Â Â Â Â  (a) Amend its urban growth boundary to include sufficient buildable lands to accommodate housing needs for the next 20 years. As part of this process, the local government shall consider the effects of measures taken pursuant to paragraph (b) of this subsection. The amendment shall include sufficient land reasonably necessary to accommodate the siting of new public school facilities. The need and inclusion of lands for new public school facilities shall be a coordinated process between the affected public school districts and the local government that has the authority to approve the urban growth boundary;

Â Â Â Â Â  (b) Amend its comprehensive plan, regional plan, functional plan or land use regulations to include new measures that demonstrably increase the likelihood that residential development will occur at densities sufficient to accommodate housing needs for the next 20 years without expansion of the urban growth boundary. A local government or metropolitan service district that takes this action shall monitor and record the level of development activity and development density by housing type following the date of the adoption of the new measures; or

Â Â Â Â Â  (c) Adopt a combination of the actions described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (7) Using the analysis conducted under subsection (3)(b) of this section, the local government shall determine the overall average density and overall mix of housing types at which residential development of needed housing types must occur in order to meet housing needs over the next 20 years. If that density is greater than the actual density of development determined under subsection (5)(a)(A) of this section, or if that mix is different from the actual mix of housing types determined under subsection (5)(a)(A) of this section, the local government, as part of its periodic review, shall adopt measures that demonstrably increase the likelihood that residential development will occur at the housing types and density and at the mix of housing types required to meet housing needs over the next 20 years.

Â Â Â Â Â  (8)(a) A local government outside a metropolitan service district that takes any actions under subsection (6) or (7) of this section shall demonstrate that the comprehensive plan and land use regulations comply with goals and rules adopted by the commission and implement ORS 197.295 to 197.314.

Â Â Â Â Â  (b) The local government shall determine the density and mix of housing types anticipated as a result of actions taken under subsections (6) and (7) of this section and monitor and record the actual density and mix of housing types achieved. The local government shall compare actual and anticipated density and mix. The local government shall submit its comparison to the commission at the next periodic review or at the next legislative review of its urban growth boundary, whichever comes first.

Â Â Â Â Â  (9) In establishing that actions and measures adopted under subsections (6) or (7) of this section demonstrably increase the likelihood of higher density residential development, the local government shall at a minimum ensure that land zoned for needed housing is in locations appropriate for the housing types identified under subsection (3) of this section and is zoned at density ranges that are likely to be achieved by the housing market using the analysis in subsection (3) of this section. Actions or measures, or both, may include but are not limited to:

Â Â Â Â Â  (a) Increases in the permitted density on existing residential land;

Â Â Â Â Â  (b) Financial incentives for higher density housing;

Â Â Â Â Â  (c) Provisions permitting additional density beyond that generally allowed in the zoning district in exchange for amenities and features provided by the developer;

Â Â Â Â Â  (d) Removal or easing of approval standards or procedures;

Â Â Â Â Â  (e) Minimum density ranges;

Â Â Â Â Â  (f) Redevelopment and infill strategies;

Â Â Â Â Â  (g) Authorization of housing types not previously allowed by the plan or regulations;

Â Â Â Â Â  (h) Adoption of an average residential density standard; and

Â Â Â Â Â  (i) Rezoning or redesignation of nonresidential land. [1995 c.547 Â§3; 2001 c.908 Â§1; 2003 c.177 Â§1]

Â Â Â Â Â  197.298 Priority of land to be included within urban growth boundary. (1) In addition to any requirements established by rule addressing urbanization, land may not be included within an urban growth boundary except under the following priorities:

Â Â Â Â Â  (a) First priority is land that is designated urban reserve land under ORS 195.145, rule or metropolitan service district action plan.

Â Â Â Â Â  (b) If land under paragraph (a) of this subsection is inadequate to accommodate the amount of land needed, second priority is land adjacent to an urban growth boundary that is identified in an acknowledged comprehensive plan as an exception area or nonresource land. Second priority may include resource land that is completely surrounded by exception areas unless such resource land is high-value farmland as described in ORS 215.710.

Â Â Â Â Â  (c) If land under paragraphs (a) and (b) of this subsection is inadequate to accommodate the amount of land needed, third priority is land designated as marginal land pursuant to ORS 197.247 (1991 Edition).

Â Â Â Â Â  (d) If land under paragraphs (a) to (c) of this subsection is inadequate to accommodate the amount of land needed, fourth priority is land designated in an acknowledged comprehensive plan for agriculture or forestry, or both.

Â Â Â Â Â  (2) Higher priority shall be given to land of lower capability as measured by the capability classification system or by cubic foot site class, whichever is appropriate for the current use.

Â Â Â Â Â  (3) Land of lower priority under subsection (1) of this section may be included in an urban growth boundary if land of higher priority is found to be inadequate to accommodate the amount of land estimated in subsection (1) of this section for one or more of the following reasons:

Â Â Â Â Â  (a) Specific types of identified land needs cannot be reasonably accommodated on higher priority lands;

Â Â Â Â Â  (b) Future urban services could not reasonably be provided to the higher priority lands due to topographical or other physical constraints; or

Â Â Â Â Â  (c) Maximum efficiency of land uses within a proposed urban growth boundary requires inclusion of lower priority lands in order to include or to provide services to higher priority lands. [1995 c.547 Â§5; 1999 c.59 Â§56]

Â Â Â Â Â  197.299 Metropolitan service district analysis of buildable land supply; schedule for accommodating needed housing; need for land for school; extension of schedule. (1) A metropolitan service district organized under ORS chapter 268 shall complete the inventory, determination and analysis required under ORS 197.296 (3) not later than five years after completion of the previous inventory, determination and analysis.

Â Â Â Â Â  (2)(a) The metropolitan service district shall take such action as necessary under ORS 197.296 (6)(a) to accommodate one-half of a 20-year buildable land supply determined under ORS 197.296 (3) within one year of completing the analysis.

Â Â Â Â Â  (b) The metropolitan service district shall take all final action under ORS 197.296 (6)(a) necessary to accommodate a 20-year buildable land supply determined under ORS 197.296 (3) within two years of completing the analysis.

Â Â Â Â Â  (c) The metropolitan service district shall take action under ORS 197.296 (6)(b), within one year after the analysis required under ORS 197.296 (3)(b) is completed, to provide sufficient buildable land within the urban growth boundary to accommodate the estimated housing needs for 20 years from the time the actions are completed. The metropolitan service district shall consider and adopt new measures that the governing body deems appropriate under ORS 197.296 (6)(b).

Â Â Â Â Â  (3) The Land Conservation and Development Commission may grant an extension to the time limits of subsection (2) of this section if the Director of the Department of Land Conservation and Development determines that the metropolitan service district has provided good cause for failing to meet the time limits.

Â Â Â Â Â  (4)(a) The metropolitan service district shall establish a process to expand the urban growth boundary to accommodate a need for land for a public school that cannot reasonably be accommodated within the existing urban growth boundary. The metropolitan service district shall design the process to:

Â Â Â Â Â  (A) Accommodate a need that must be accommodated between periodic analyses of urban growth boundary capacity required by subsection (1) of this section; and

Â Â Â Â Â  (B) Provide for a final decision on a proposal to expand the urban growth boundary within four months after submission of a complete application by a high growth school district, as defined in ORS 195.110.

Â Â Â Â Â  (b) At the request of a high growth school district, the metropolitan service district shall assist the high growth school district to identify school sites required by the school facility planning process described in ORS 195.110. A need for a public school is a specific type of identified land need under ORS 197.298 (3). [1997 c.763 Â§2; 2001 c.908 Â§2; 2005 c.590 Â§1]

Â Â Â Â Â  197.300 [1973 c.80 Â§51; 1977 c.664 Â§22; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  197.301 Metropolitan service district report of performance measures. (1) A metropolitan service district organized under ORS chapter 268 shall compile and report to the Department of Land Conservation and Development on performance measures as described in this section at least once every two years. The information shall be reported in a manner prescribed by the department.

Â Â Â Â Â  (2) Performance measures subject to subsection (1) of this section shall be adopted by a metropolitan service district and shall include but are not limited to measures that analyze the following:

Â Â Â Â Â  (a) The rate of conversion of vacant land to improved land;

Â Â Â Â Â  (b) The density and price ranges of residential development, including both single family and multifamily residential units;

Â Â Â Â Â  (c) The level of job creation within individual cities and the urban areas of a county inside the metropolitan service district;

Â Â Â Â Â  (d) The number of residential units added to small sites assumed to be developed in the metropolitan service districtÂs inventory of available lands but which can be further developed, and the conversion of existing spaces into more compact units with or without the demolition of existing buildings;

Â Â Â Â Â  (e) The amount of environmentally sensitive land that is protected and the amount of environmentally sensitive land that is developed;

Â Â Â Â Â  (f) The sales price of vacant land;

Â Â Â Â Â  (g) Residential vacancy rates;

Â Â Â Â Â  (h) Public access to open spaces; and

Â Â Â Â Â  (i) Transportation measures including mobility, accessibility and air quality indicators. [1997 c.763 Â§3]

Â Â Â Â Â  197.302 Metropolitan service district determination of buildable land supply; corrective action; enforcement. (1) After gathering and compiling information on the performance measures as described in ORS 197.301 but prior to submitting the information to the Department of Land Conservation and Development, a metropolitan service district shall determine if actions taken under ORS 197.296 (6) have established the buildable land supply and housing densities necessary to accommodate estimated housing needs determined under ORS 197.296 (3). If the metropolitan service district determines that the actions undertaken will not accommodate estimated need, the district shall develop a corrective action plan, including a schedule for implementation. The district shall submit the plan to the department along with the report on performance measures required under ORS 197.301. Corrective action under this section may include amendment of the urban growth boundary, comprehensive plan, regional framework plan, functional plan or land use regulations as described in ORS 197.296.

Â Â Â Â Â  (2) Within two years of submitting a corrective action plan to the department, the metropolitan service district shall demonstrate by reference to the performance measures described in ORS 197.301 that implementation of the plan has resulted in the buildable land supply and housing density within the urban growth boundary necessary to accommodate the estimated housing needs for each housing type as determined under ORS 197.296 (3).

Â Â Â Â Â  (3) The failure of the metropolitan service district to demonstrate the buildable land supply and housing density necessary to accommodate housing needs as required under this section and ORS 197.296 may be the basis for initiation of enforcement action pursuant to ORS 197.319 to 197.335. [1997 c.763 Â§4; 2001 c.908 Â§3]

Â Â Â Â Â  197.303 ÂNeeded housingÂ defined. (1) As used in ORS 197.307, until the beginning of the first periodic review of a local governmentÂs acknowledged comprehensive plan, Âneeded housingÂ means housing types determined to meet the need shown for housing within an urban growth boundary at particular price ranges and rent levels. On and after the beginning of the first periodic review of a local governmentÂs acknowledged comprehensive plan, Âneeded housingÂ also means:

Â Â Â Â Â  (a) Housing that includes, but is not limited to, attached and detached single-family housing and multiple family housing for both owner and renter occupancy;

Â Â Â Â Â  (b) Government assisted housing;

Â Â Â Â Â  (c) Mobile home or manufactured dwelling parks as provided in ORS 197.475 to 197.490; and

Â Â Â Â Â  (d) Manufactured homes on individual lots planned and zoned for single-family residential use that are in addition to lots within designated manufactured dwelling subdivisions.

Â Â Â Â Â  (2) Subsection (1)(a) and (d) of this section shall not apply to:

Â Â Â Â Â  (a) A city with a population of less than 2,500.

Â Â Â Â Â  (b) A county with a population of less than 15,000.

Â Â Â Â Â  (3) A local government may take an exception to subsection (1) of this section in the same manner that an exception may be taken under the goals. [1981 c.884 Â§6; 1983 c.795 Â§2; 1989 c.380 Â§1]

Â Â Â Â Â  197.305 [1973 c.80 Â§52; 1977 c.664 Â§23; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  197.307 Effect of need for certain housing in urban growth areas; approval standards for certain residential development; placement standards for approval of manufactured dwellings. (1) The availability of affordable, decent, safe and sanitary housing opportunities for persons of lower, middle and fixed income, including housing for farmworkers, is a matter of statewide concern.

Â Â Â Â Â  (2) Many persons of lower, middle and fixed income depend on government assisted housing as a source of affordable decent, safe and sanitary housing.

Â Â Â Â Â  (3)(a) When a need has been shown for housing within an urban growth boundary at particular price ranges and rent levels, needed housing, including housing for farmworkers, shall be permitted in one or more zoning districts or in zones described by some comprehensive plans as overlay zones with sufficient buildable land to satisfy that need.

Â Â Â Â Â  (b) A local government shall attach only clear and objective approval standards or special conditions regulating, in whole or in part, appearance or aesthetics to an application for development of needed housing or to a permit, as defined in ORS 215.402 or 227.160, for residential development. The standards or conditions may not be attached in a manner that will deny the application or reduce the proposed housing density provided the proposed density is otherwise allowed in the zone.

Â Â Â Â Â  (c) The provisions of paragraph (b) of this subsection do not apply to an application or permit for residential development in an area identified in a formally adopted central city plan, or a regional center as defined by Metro, in a city with a population of 500,000 or more.

Â Â Â Â Â  (d) In addition to an approval process based on clear and objective standards as provided in paragraph (b) of this subsection, a local government may adopt an alternative approval process for residential applications and permits based on approval criteria that are not clear and objective provided the applicant retains the option of proceeding under the clear and objective standards or the alternative process and the approval criteria for the alternative process comply with all applicable land use planning goals and rules.

Â Â Â Â Â  (e) The provisions of this subsection shall not apply to applications or permits for residential development in historic areas designated for protection under a land use planning goal protecting historic areas.

Â Â Â Â Â  (4) Subsection (3) of this section shall not be construed as an infringement on a local governmentÂs prerogative to:

Â Â Â Â Â  (a) Set approval standards under which a particular housing type is permitted outright;

Â Â Â Â Â  (b) Impose special conditions upon approval of a specific development proposal; or

Â Â Â Â Â  (c) Establish approval procedures.

Â Â Â Â Â  (5) A jurisdiction may adopt any or all of the following placement standards, or any less restrictive standard, for the approval of manufactured homes located outside mobile home parks:

Â Â Â Â Â  (a) The manufactured home shall be multisectional and enclose a space of not less than 1,000 square feet.

Â Â Â Â Â  (b) The manufactured home shall be placed on an excavated and back-filled foundation and enclosed at the perimeter such that the manufactured home is located not more than 12 inches above grade.

Â Â Â Â Â  (c) The manufactured home shall have a pitched roof, except that no standard shall require a slope of greater than a nominal three feet in height for each 12 feet in width.

Â Â Â Â Â  (d) The manufactured home shall have exterior siding and roofing which in color, material and appearance is similar to the exterior siding and roofing material commonly used on residential dwellings within the community or which is comparable to the predominant materials used on surrounding dwellings as determined by the local permit approval authority.

Â Â Â Â Â  (e) The manufactured home shall be certified by the manufacturer to have an exterior thermal envelope meeting performance standards which reduce levels equivalent to the performance standards required of single-family dwellings constructed under the state building code as defined in ORS 455.010.

Â Â Â Â Â  (f) The manufactured home shall have a garage or carport constructed of like materials. A jurisdiction may require an attached or detached garage in lieu of a carport where such is consistent with the predominant construction of immediately surrounding dwellings.

Â Â Â Â Â  (g) In addition to the provisions in paragraphs (a) to (f) of this subsection, a city or county may subject a manufactured home and the lot upon which it is sited to any development standard, architectural requirement and minimum size requirement to which a conventional single-family residential dwelling on the same lot would be subject.

Â Â Â Â Â  (6) Any approval standards, special conditions and the procedures for approval adopted by a local government shall be clear and objective and may not have the effect, either in themselves or cumulatively, of discouraging needed housing through unreasonable cost or delay. [1981 c.884 Â§5; 1983 c.795 Â§3; 1989 c.380 Â§2; 1989 c.964 Â§6; 1993 c.184 Â§3; 1997 c.733 Â§2; 1999 c.357 Â§1; 2001 c.613 Â§2]

Â Â Â Â Â  197.309 Local ordinances or approval conditions may not effectively establish housing sale price or designate class of purchasers; exception. (1) Except as provided in subsection (2) of this section, a city, county or metropolitan service district may not adopt a land use regulation or functional plan provision, or impose as a condition for approving a permit under ORS 215.427 or 227.178, a requirement that has the effect of establishing the sales price for a housing unit or residential building lot or parcel, or that requires a housing unit or residential building lot or parcel to be designated for sale to any particular class or group of purchasers.

Â Â Â Â Â  (2) Nothing in this section is intended to limit the authority of a city, county or metropolitan service district to adopt or enforce a land use regulation, functional plan provision or condition of approval creating or implementing an incentive, contract commitment, density bonus or other voluntary regulation, provision or condition designed to increase the supply of moderate or lower cost housing units. [1999 c.848 Â§2]

Â Â Â Â Â  197.310 [1973 c.80 Â§53; 1977 c.664 Â§24; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  197.312 Limitation on city and county authority to prohibit certain kinds of housing, including farmworker housing; real estate sales office. (1) A city or county may not by charter prohibit from all residential zones attached or detached single-family housing, multifamily housing for both owner and renter occupancy or manufactured homes. A city or county may not by charter prohibit government assisted housing or impose additional approval standards on government assisted housing that are not applied to similar but unassisted housing.

Â Â Â Â Â  (2) A city or county may not impose any approval standards, special conditions or procedures on farmworker housing that are not clear and objective or have the effect, either in themselves or cumulatively, of discouraging farmworker housing through unreasonable cost or delay or by discriminating against such housing.

Â Â Â Â Â  (3)(a) A single-family dwelling for a farmworker and the farmworkerÂs immediate family is a permitted use in any residential or commercial zone that allows single-family dwellings as a permitted use.

Â Â Â Â Â  (b) A city or county may not impose a zoning requirement on the establishment and maintenance of a single-family dwelling for a farmworker and the farmworkerÂs immediate family in a residential or commercial zone described in paragraph (a) of this subsection that is more restrictive than a zoning requirement imposed on other single-family dwellings in the same zone.

Â Â Â Â Â  (4)(a) Multifamily housing for farmworkers and farmworkersÂ immediate families is a permitted use in any residential or commercial zone that allows multifamily housing generally as a permitted use.

Â Â Â Â Â  (b) A city or county may not impose a zoning requirement on the establishment and maintenance of multifamily housing for farmworkers and farmworkersÂ immediate families in a residential or commercial zone described in paragraph (a) of this subsection that is more restrictive than a zoning requirement imposed on other multifamily housing in the same zone.

Â Â Â Â Â  (5) A city or county may not prohibit a property owner or developer from maintaining a real estate sales office in a subdivision or planned community containing more than 50 lots or dwelling units for the sale of lots or dwelling units that remain available for sale to the public. [1983 c.795 Â§5; 1989 c.964 Â§7; 2001 c.437 Â§1; 2001 c.613 Â§3]

Â Â Â Â Â  197.313 Interpretation of ORS 197.312. Nothing in ORS 197.312 or in the amendments to ORS 197.295, 197.303, 197.307 by sections 1, 2 and 3, chapter 795, Oregon Laws 1983, shall be construed to require a city or county to contribute to the financing, administration or sponsorship of government assisted housing. [1983 c.795 Â§6]

Â Â Â Â Â  197.314 Required siting of manufactured homes; minimum lot size; approval standards. (1) Notwithstanding ORS 197.296, 197.298, 197.299, 197.301, 197.302, 197.303, 197.307, 197.312 and 197.313, within urban growth boundaries each city and county shall amend its comprehensive plan and land use regulations for all land zoned for single-family residential uses to allow for siting of manufactured homes as defined in ORS 446.003. A local government may only subject the siting of a manufactured home allowed under this section to regulation as set forth in ORS 197.307 (5).

Â Â Â Â Â  (2) Cities and counties shall adopt and amend comprehensive plans and land use regulations under subsection (1) of this section according to the provisions of ORS 197.610 to 197.650.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to any area designated in an acknowledged comprehensive plan or land use regulation as a historic district or residential land immediately adjacent to a historic landmark.

Â Â Â Â Â  (4) Manufactured homes on individual lots zoned for single-family residential use in subsection (1) of this section shall be in addition to manufactured homes on lots within designated manufactured dwelling subdivisions.

Â Â Â Â Â  (5) Within any residential zone inside an urban growth boundary where a manufactured dwelling park is otherwise allowed, a city or county shall not adopt, by charter or ordinance, a minimum lot size for a manufactured dwelling park that is larger than one acre.

Â Â Â Â Â  (6) A city or county may adopt the following standards for the approval of manufactured homes located in manufactured dwelling parks that are smaller than three acres:

Â Â Â Â Â  (a) The manufactured home shall have a pitched roof, except that no standard shall require a slope of greater than a nominal three feet in height for each 12 feet in width.

Â Â Â Â Â  (b) The manufactured home shall have exterior siding and roofing that, in color, material and appearance, is similar to the exterior siding and roofing material commonly used on residential dwellings within the community or that is comparable to the predominant materials used on surrounding dwellings as determined by the local permit approval authority.

Â Â Â Â Â  (7) This section shall not be construed as abrogating a recorded restrictive covenant. [1993 c.184 Â§2; 1997 c.295 Â§1; 1999 c.348 Â§7; 2005 c.22 Â§139]

Â Â Â Â Â  197.315 [1973 c.80 Â§54; 1977 c.664 Â§25; repealed by 1979 c.772 Â§26]

ENFORCEMENT OF PLANNING REQUIREMENTS

Â Â Â Â Â  197.319 Procedures prior to request of an enforcement order. (1) Before a person may request adoption of an enforcement order under ORS 197.320, the person shall:

Â Â Â Â Â  (a) Present the reasons, in writing, for such an order to the affected local government; and

Â Â Â Â Â  (b) Request:

Â Â Â Â Â  (A) Revisions to the local comprehensive plan, land use regulations, special district cooperative or urban service agreement or decision-making process which is the basis for the order; or

Â Â Â Â Â  (B) That an action be taken regarding the local comprehensive plan, land use regulations, special district agreement or decision-making process that is the basis for the order.

Â Â Â Â Â  (2)(a) The local government or special district shall issue a written response to the request within 60 days of the date the request is mailed to the local government or special district.

Â Â Â Â Â  (b) The requestor and the local government or special district may enter into mediation to resolve issues in the request. The Department of Land Conservation and Development shall provide mediation services when jointly requested by the local government or special district and the requestor.

Â Â Â Â Â  (c) If the local government or special district does not act in a manner which the requestor believes is adequate to address the issues raised in the request within the time period provided in paragraph (a) of this subsection, a petition may be presented to the Land Conservation and Development Commission under ORS 197.324. [1989 c.761 Â§4; 1993 c.804 Â§9]

Â Â Â Â Â  197.320 Power of commission to order compliance with goals and plans. The Land Conservation and Development Commission shall issue an order requiring a local government, state agency or special district to take action necessary to bring its comprehensive plan, land use regulation, limited land use decisions or other land use decisions into compliance with the goals, acknowledged comprehensive plan provisions or land use regulations if the commission has good cause to believe:

Â Â Â Â Â  (1) A comprehensive plan or land use regulation adopted by a local government not on a compliance schedule is not in compliance with the goals by the date set in ORS 197.245 or 197.250 for such compliance;

Â Â Â Â Â  (2) A plan, program, rule or regulation affecting land use adopted by a state agency or special district is not in compliance with the goals by the date set in ORS 197.245 or 197.250 for such compliance;

Â Â Â Â Â  (3) A local government is not making satisfactory progress toward performance of its compliance schedule;

Â Â Â Â Â  (4) A state agency is not making satisfactory progress in carrying out its coordination agreement or the requirements of ORS 197.180;

Â Â Â Â Â  (5) A local government has no comprehensive plan or land use regulation and is not on a compliance schedule directed to developing the plan or regulation;

Â Â Â Â Â  (6) A local government has engaged in a pattern or practice of decision making that violates an acknowledged comprehensive plan or land use regulation. In making its determination under this subsection, the commission shall determine whether there is evidence in the record to support the decisions made. The commission shall not judge the issue solely upon adequacy of the findings in support of the decisions;

Â Â Â Â Â  (7) A local government has failed to comply with a commission order entered under ORS 197.644;

Â Â Â Â Â  (8) A special district has engaged in a pattern or practice of decision-making that violates an acknowledged comprehensive plan or cooperative agreement adopted pursuant to ORS 197.020;

Â Â Â Â Â  (9) A special district is not making satisfactory progress toward performance of its obligations under ORS chapters 195 and 197;

Â Â Â Â Â  (10) A local government is applying approval standards, special conditions on approval of specific development proposals or procedures for approval that do not comply with ORS 197.307 (6); or

Â Â Â Â Â  (11) A local government is not making satisfactory progress toward meeting its obligations under ORS 195.065. [1977 c.664 Â§34; 1979 c.284 Â§123; 1981 c.748 Â§32; 1983 c.827 Â§58; 1987 c.729 Â§8; 1989 c.761 Â§2; 1991 c.612 Â§13; 1991 c.817 Â§24; 1993 c.804 Â§10; 1995 c.547 Â§4; 2003 c.793 Â§2]

Â Â Â Â Â  197.324 Proceedings prior to order of compliance with goals; disclosure notice. (1) On its own motion, the Land Conservation and Development Commission may initiate a proceeding to carry out the provisions of ORS 197.320. If the commission proceeds on its own motion, it shall proceed as set forth in ORS 197.328.

Â Â Â Â Â  (2)(a) After a person meets the requirements of ORS 197.319, the person may file a petition to request that the commission consider the matter. Filing occurs upon mailing the petition to the Department of Land Conservation and Development.

Â Â Â Â Â  (b) The commission shall determine if there is good cause to proceed on the petition.

Â Â Â Â Â  (c) If the commission determines that there is not good cause to proceed on the petition, the commission shall issue a final order dismissing the petition, stating the reasons therefor.

Â Â Â Â Â  (d) If the commission determines that there is good cause to proceed on the petition, the commission shall proceed as set forth in ORS 197.328.

Â Â Â Â Â  (3) Following initiation of a proceeding under subsection (1) of this section or a determination by the commission that there is good cause to proceed on a petition under subsection (2) of this section, the affected local government shall include the following disclosure in any subsequent notice of a land use decision that could be affected by the enforcement order:

______________________________________________________________________________

NOTICE: THE OREGON LAND CONSERVATION AND DEVELOPMENT COMMISSION HAS FOUND GOOD CAUSE FOR AN ENFORCEMENT PROCEEDING AGAINST ________ (Name of local government). AN ENFORCEMENT ORDER MAY BE EVENTUALLY ADOPTED THAT COULD LIMIT, PROHIBIT OR REQUIRE APPLICATION OF SPECIFIED CRITERIA TO ANY ACTION AUTHORIZED BY THIS DECISION BUT NOT APPLIED FOR UNTIL AFTER ADOPTION OF THE ENFORCEMENT ORDER.
FUTURE APPLICATIONS FOR BUILDING PERMITS OR ANY TIME EXTENSIONS MAY BE AFFECTED.

______________________________________________________________________________

[1989 c.761 Â§5; 1995 c.778 Â§3]

Â Â Â Â Â  197.325 [1973 c.80 Â§45; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  197.328 Procedures to consider order to comply with goals. If a proceeding is initiated under ORS 197.324, the following procedures apply:

Â Â Â Â Â  (1) The Land Conservation and Development Commission shall hold a hearing to consider the petition or shall appoint a hearings officer to consider the petition under the provisions of ORS chapter 183 applicable to contested cases, except as otherwise provided in this section.

Â Â Â Â Â  (2) The commission or hearings officer shall schedule a hearing within 45 days of receipt of the petition.

Â Â Â Â Â  (3) If the commission appoints a hearings officer, the hearings officer shall prepare a proposed order, including recommended findings and conclusions of law. The proposed order shall be served on the Department of Land Conservation and Development and all parties to the hearing within 30 days of the date the record closed.

Â Â Â Â Â  (4) If the commission appoints a hearings officer, the commission review of the proposed order shall be limited to the record of proceedings before the hearings officer. In its review of a proposed order, the commission shall not receive new evidence but shall hear arguments as to the proposed order and any exceptions. Any exception to the proposed order shall be filed with the commission no later than 15 days following issuance of the proposed order.

Â Â Â Â Â  (5) The commission shall adopt a final order relative to a petition no later than 120 days from the date the petition was filed. [1989 c.761 Â§6]

Â Â Â Â Â  197.330 [1973 c.80 Â§50; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  197.335 Order for compliance with goals; review of order; withholding grant funds; injunctions. (1) An order issued under ORS 197.328 and the copy of the order mailed to the local government, state agency or special district shall set forth:

Â Â Â Â Â  (a) The nature of the noncompliance, including, but not limited to, the contents of the comprehensive plan or land use regulation, if any, of a local government that do not comply with the goals or the contents of a plan, program or regulation affecting land use adopted by a state agency or special district that do not comply with the goals. In the case of a pattern or practice of decision-making which violates the goals, comprehensive plan or land use regulations, the order shall specify the decision-making which constitutes the pattern or practice, including specific provisions the Land Conservation and Development Commission believes are being misapplied;

Â Â Â Â Â  (b) The specific lands, if any, within a local government for which the existing plan or land use regulation, if any, does not comply with the goals; and

Â Â Â Â Â  (c) The corrective action decided upon by the commission, including the specific requirements, with which the local government, state agency or special district must comply. In the case of a pattern or practice of decision-making that violates an acknowledged comprehensive plan or land use regulation, the commission may require revisions to the comprehensive plan, land use regulations or local procedures which the commission believes are necessary to correct the pattern or practice. Notwithstanding the provisions of this section, except as provided in subsection (3)(c) of this section, an enforcement order does not affect:

Â Â Â Â Â  (A) Land use applications filed with a local government prior to the date of adoption of the enforcement order unless specifically identified by the order;

Â Â Â Â Â  (B) Land use approvals issued by a local government prior to the date of adoption of the enforcement order; or

Â Â Â Â Â  (C) The time limit for exercising land use approvals issued by a local government prior to the date of adoption of the enforcement order.

Â Â Â Â Â  (2) Judicial review of a final order of the commission shall be governed by the provisions of ORS chapter 183 applicable to contested cases except as otherwise stated in this section. The commissionÂs final order shall include a clear statement of findings which set forth the basis for the order. Where a petition to review the order has been filed in the Court of Appeals, the commission shall transmit to the court the entire administrative record of the proceeding under review. Notwithstanding ORS 183.482 (3) relating to a stay of enforcement of an agency order, an appellate court, before it may stay an order of the commission, shall give due consideration to the public interest in the continued enforcement of the commissionÂs order and may consider testimony or affidavits thereon. Upon review, an appellate court may affirm, reverse, modify or remand the order. The court shall reverse, modify or remand the order only if it finds:

Â Â Â Â Â  (a) The order to be unlawful in substance or procedure, but error in procedure shall not be cause for reversal, modification or remand unless the court shall find that substantial rights of any party were prejudiced thereby;

Â Â Â Â Â  (b) The order to be unconstitutional;

Â Â Â Â Â  (c) The order is invalid because it exceeds the statutory authority of the agency; or

Â Â Â Â Â  (d) The order is not supported by substantial evidence in the whole record.

Â Â Â Â Â  (3)(a) If the commission finds that in the interim period during which a local government, state agency or special district would be bringing itself into compliance with the commissionÂs order under ORS 197.320 or subsection (2) of this section it would be contrary to the public interest in the conservation or sound development of land to allow the continuation of some or all categories of land use decisions or limited land use decisions, it shall, as part of its order, limit, prohibit or require the approval by the local government of applications for subdivisions, partitions, building permits, limited land use decisions or land use decisions until the plan, land use regulation or subsequent land use decisions and limited land use decisions are brought into compliance. The commission may issue an order that requires review of local decisions by a hearings officer or the Department of Land Conservation and Development before the local decision becomes final.

Â Â Â Â Â  (b) Any requirement under this subsection may be imposed only if the commission finds that the activity, if continued, aggravates the goal, comprehensive plan or land use regulation violation and that the requirement is necessary to correct the violation.

Â Â Â Â Â  (c) The limitations on enforcement orders under subsection (1)(c)(B) of this section shall not be interpreted to affect the commissionÂs authority to limit, prohibit or require application of specified criteria to subsequent land use decisions involving land use approvals issued by a local government prior to the date of adoption of the enforcement order.

Â Â Â Â Â  (4) As part of its order under ORS 197.320 or subsection (2) of this section, the commission may withhold grant funds from the local government to which the order is directed. As part of an order issued under this section, the commission may notify the officer responsible for disbursing state-shared revenues to withhold that portion of state-shared revenues to which the local government is entitled under ORS 221.770, 323.455, 366.762 and 366.800 and ORS chapter 471 which represents the amount of state planning grant moneys previously provided the local government by the commission. The officer responsible for disbursing state-shared revenues shall withhold state-shared revenues as outlined in this section and shall release funds to the local government or department when notified to so do by the commission or its designee. The commission may retain a portion of the withheld revenues to cover costs of providing services incurred under the order, including use of a hearings officer or staff resources to monitor land use decisions and limited land use decisions or conduct hearings. The remainder of the funds withheld under this provision shall be released to the local government upon completion of requirements of the commission order.

Â Â Â Â Â  (5)(a) As part of its order under this section, the commission may notify the officer responsible for disbursing funds from any grant or loan made by a state agency to withhold such funds from a special district to which the order is directed. The officer responsible for disbursing funds shall withhold funds as outlined in this section and shall release funds to the special district or department when notified to do so by the commission.

Â Â Â Â Â  (b) The commission may retain a portion of the funds withheld to cover costs of providing services incurred under the order, including use of a hearings officer or staff resources to monitor land use decisions and limited land use decisions or conduct hearings. The remainder of the funds withheld under this provision shall be released to the special district upon completion of the requirements of the commission order.

Â Â Â Â Â  (6) The commission may institute actions or proceedings for legal or equitable remedies in the Circuit Court for Marion County or in the circuit court for the county to which the commissionÂs order is directed or within which all or a portion of the applicable city is located to enforce compliance with the provisions of any order issued under this section or to restrain violations thereof. Such actions or proceedings may be instituted without the necessity of prior agency notice, hearing and order on an alleged violation. [1989 c.761 Â§7; 1991 c.817 Â§25; 1993 c.804 Â§11; 1995 c.301 Â§36; 1995 c.778 Â§1]

Â Â Â Â Â  197.340 Weight given to goals in planning practice; regional diversity and needs. (1) The Land Conservation and Development Commission, the Department of Land Conservation and Development, other state agencies and local governments shall give the goals equal weight in any matter in which the goals are required to be applied.

Â Â Â Â Â  (2) The commission and the department shall consider and recognize regional diversity and differences in regional needs when making or reviewing a land use decision or otherwise applying the goals. [1981 c.748 Â§20; 1987 c.729 Â§1; 1995 c.521 Â§2]

Â Â Â Â Â  197.350 Burden of persuasion or proof in appeal to board or commission. (1) A party appealing a land use decision or limited land use decision made by a local government to the board or Land Conservation and Development Commission has the burden of persuasion.

Â Â Â Â Â  (2) A local government that claims an exception to a goal adopted by the commission has the burden of persuasion.

Â Â Â Â Â  (3) There shall be no burden of proof in administrative proceedings under ORS chapters 195, 196 and 197. [1981 c.748 Â§10a; 1983 c.827 Â§43; 1991 c.817 Â§26]

Â Â Â Â Â  197.352 Compensation for loss of value due to land use regulation. The following provisions are added to and made a part of ORS chapter 197:

Â Â Â Â Â  (1) If a public entity enacts or enforces a new land use regulation or enforces a land use regulation enacted prior to December 2, 2004, that restricts the use of private real property or any interest therein and has the effect of reducing the fair market value of the property, or any interest therein, then the owner of the property shall be paid just compensation.

Â Â Â Â Â  (2) Just compensation shall be equal to the reduction in the fair market value of the affected property interest resulting from enactment or enforcement of the land use regulation as of the date the owner makes written demand for compensation under this section.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to land use regulations:

Â Â Â Â Â  (A) Restricting or prohibiting activities commonly and historically recognized as public nuisances under common law. This subsection shall be construed narrowly in favor of a finding of compensation under this section;

Â Â Â Â Â  (B) Restricting or prohibiting activities for the protection of public health and safety, such as fire and building codes, health and sanitation regulations, solid or hazardous waste regulations, and pollution control regulations;

Â Â Â Â Â  (C) To the extent the land use regulation is required to comply with federal law;

Â Â Â Â Â  (D) Restricting or prohibiting the use of a property for the purpose of selling pornography or performing nude dancing. Nothing in this subsection, however, is intended to affect or alter rights provided by the Oregon or United States Constitutions; or

Â Â Â Â Â  (E) Enacted prior to the date of acquisition of the property by the owner or a family member of the owner who owned the subject property prior to acquisition or inheritance by the owner, whichever occurred first.

Â Â Â Â Â  (4) Just compensation under subsection (1) of this section shall be due the owner of the property if the land use regulation continues to be enforced against the property 180 days after the owner of the property makes written demand for compensation under this section to the public entity enacting or enforcing the land use regulation.

Â Â Â Â Â  (5) For claims arising from land use regulations enacted prior to December 2, 2004, written demand for compensation under subsection (4) shall be made within two years of December 2, 2004, or the date the public entity applies the land use regulation as an approval criteria to an application submitted by the owner of the property, whichever is later. For claims arising from land use regulations enacted after December 2, 2004, written demand for compensation under subsection (4) shall be made within two years of the enactment of the land use regulation, or the date the owner of the property submits a land use application in which the land use regulation is an approval criteria, whichever is later.

Â Â Â Â Â  (6) If a land use regulation continues to apply to the subject property more than 180 days after the present owner of the property has made written demand for compensation under this section, the present owner of the property, or any interest therein, shall have a cause of action for compensation under this section in the circuit court in which the real property is located, and the present owner of the real property shall be entitled to reasonable attorney fees, expenses, costs, and other disbursements reasonably incurred to collect the compensation.

Â Â Â Â Â  (7) A metropolitan service district, city, or county, or state agency may adopt or apply procedures for the processing of claims under this section, but in no event shall these procedures act as a prerequisite to the filing of a compensation claim under subsection (6) of this section, nor shall the failure of an owner of property to file an application for a land use permit with the local government serve as grounds for dismissal, abatement, or delay of a compensation claim under subsection (6) of this section.

Â Â Â Â Â  (8) Notwithstanding any other state statute or the availability of funds under subsection (10) of this section, in lieu of payment of just compensation under this section, the governing body responsible for enacting the land use regulation may modify, remove, or not to apply the land use regulation or land use regulations to allow the owner to use the property for a use permitted at the time the owner acquired the property.

Â Â Â Â Â  (9) A decision by a governing body under this section shall not be considered a land use decision as defined in ORS 197.015 (10).

Â Â Â Â Â  (10) Claims made under this section shall be paid from funds, if any, specifically allocated by the legislature, city, county, or metropolitan service district for payment of claims under this section. Notwithstanding the availability of funds under this subsection, a metropolitan service district, city, county, or state agency shall have discretion to use available funds to pay claims or to modify, remove, or not apply a land use regulation or land use regulations pursuant to subsection (6) of this section. If a claim has not been paid within two years from the date on which it accrues, the owner shall be allowed to use the property as permitted at the time the owner acquired the property.

Â Â Â Â Â  (11) Definitions - for purposes of this section:

Â Â Â Â Â  (A) ÂFamily memberÂ shall include the wife, husband, son, daughter, mother, father, brother, brother-in-law, sister, sister-in-law, son-in-law, daughter-in-law, mother-in-law, father-in-law, aunt, uncle, niece, nephew, stepparent, stepchild, grandparent, or grandchild of the owner of the property, an estate of any of the foregoing family members, or a legal entity owned by any one or combination of these family members or the owner of the property.

Â Â Â Â Â  (B) ÂLand use regulationÂ shall include:

Â Â Â Â Â  (i) Any statute regulating the use of land or any interest therein;

Â Â Â Â Â  (ii) Administrative rules and goals of the Land Conservation and Development Commission;

Â Â Â Â Â  (iii) Local government comprehensive plans, zoning ordinances, land division ordinances, and transportation ordinances;

Â Â Â Â Â  (iv) Metropolitan service district regional framework plans, functional plans, planning goals and objectives; and

Â Â Â Â Â  (v) Statutes and administrative rules regulating farming and forest practices.

Â Â Â Â Â  (C) ÂOwnerÂ is the present owner of the property, or any interest therein.

Â Â Â Â Â  (D) ÂPublic entityÂ shall include the state, a metropolitan service district, a city, or a county.

Â Â Â Â Â  (12) The remedy created by this section is in addition to any other remedy under the Oregon or United States Constitutions, and is not intended to modify or replace any other remedy.

Â Â Â Â Â  (13) If any portion or portions of this section are declared invalid by a court of competent jurisdiction, the remaining portions of this section shall remain in full force and effect. [2005 c.1]

EXPEDITED LAND DIVISIONS

Â Â Â Â Â  197.360 ÂExpedited land divisionÂ defined; applicability. (1) An expedited land division:

Â Â Â Â Â  (a) Is an action of a local government that:

Â Â Â Â Â  (A) Includes land that is zoned for residential uses and is within an urban growth boundary.

Â Â Â Â Â  (B) Is solely for the purposes of residential use, including recreational or open space uses accessory to residential use.

Â Â Â Â Â  (C) Does not provide for dwellings or accessory buildings to be located on land that is specifically mapped and designated in the comprehensive plan and land use regulations for full or partial protection of natural features under the statewide planning goals that protect:

Â Â Â Â Â  (i) Open spaces, scenic and historic areas and natural resources;

Â Â Â Â Â  (ii) The Willamette River Greenway;

Â Â Â Â Â  (iii) Estuarine resources;

Â Â Â Â Â  (iv) Coastal shorelands; and

Â Â Â Â Â  (v) Beaches and dunes.

Â Â Â Â Â  (D) Satisfies minimum street or other right-of-way connectivity standards established by acknowledged land use regulations or, if such standards are not contained in the applicable regulations, as required by statewide planning goals or rules.

Â Â Â Â Â  (E) Creates enough lots or parcels to allow building residential units at 80 percent or more of the maximum net density permitted by the zoning designation of the site.

Â Â Â Â Â  (b) Is a land division that:

Â Â Â Â Â  (A) Will create three or fewer parcels under ORS 92.010; and

Â Â Â Â Â  (B) Meets the criteria set forth for an action under paragraph (a)(A) to (D) of this subsection.

Â Â Â Â Â  (2) An expedited land division as described in this section is not a land use decision or a limited land use decision under ORS 197.015 or a permit under ORS 215.402 or 227.160.

Â Â Â Â Â  (3) The provisions of ORS 197.360 to 197.380 apply to all elements of a local government comprehensive plan and land use regulations applicable to a land division, including any planned unit development standards and any procedures designed to regulate:

Â Â Â Â Â  (a) The physical characteristics of permitted uses;

Â Â Â Â Â  (b) The dimensions of the lots or parcels to be created; or

Â Â Â Â Â  (c) Transportation, sewer, water, drainage and other facilities or services necessary for the proposed development, including but not limited to right-of-way standards, facility dimensions and on-site and off-site improvements.

Â Â Â Â Â  (4) An application to a local government for an expedited land division shall describe the manner in which the proposed division complies with each of the provisions of subsection (1) of this section. [1995 c.595 Â§7]

Â Â Â Â Â  197.365 Application for expedited land division; notice requirements; procedure. When requested by an applicant for an expedited land division, in lieu of the procedure set forth in its comprehensive plan and land use regulations, the local government shall use the following procedures for an expedited land division under ORS 197.360:

Â Â Â Â Â  (1)(a) If the application for expedited land division is incomplete, the local government shall notify the applicant of exactly what information is missing within 21 days of receipt of the application and allow the applicant to submit the missing information. For purposes of computation of time under this section, the application shall be deemed complete on the date the applicant submits the requested information or refuses in writing to submit it.

Â Â Â Â Â  (b) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

Â Â Â Â Â  (2) The local government shall provide written notice of the receipt of the completed application for an expedited land division to any state agency, local government or special district responsible for providing public facilities or services to the development and to owners of property within 100 feet of the entire contiguous site for which the application is made. The notification list shall be compiled from the most recent property tax assessment roll. For purposes of appeal to the referee under ORS 197.375, this requirement shall be deemed met when the local government can provide an affidavit or other certification that such notice was given. Notice shall also be provided to any neighborhood or community planning organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (3) The notice required under subsection (2) of this section shall:

Â Â Â Â Â  (a) State:

Â Â Â Â Â  (A) The deadline for submitting written comments;

Â Â Â Â Â  (B) That issues that may provide the basis for an appeal to the referee must be raised in writing prior to the expiration of the comment period; and

Â Â Â Â Â  (C) That issues must be raised with sufficient specificity to enable the local government to respond to the issue.

Â Â Â Â Â  (b) Set forth, by commonly used citation, the applicable criteria for the decision.

Â Â Â Â Â  (c) Set forth the street address or other easily understood geographical reference to the subject property.

Â Â Â Â Â  (d) State the place, date and time that comments are due.

Â Â Â Â Â  (e) State a time and place where copies of all evidence submitted by the applicant will be available for review.

Â Â Â Â Â  (f) Include the name and telephone number of a local government contact person.

Â Â Â Â Â  (g) Briefly summarize the local decision-making process for the expedited land division decision being made.

Â Â Â Â Â  (4) After notice under subsections (2) and (3) of this section, the local government shall:

Â Â Â Â Â  (a) Provide a 14-day period for submission of written comments prior to the decision.

Â Â Â Â Â  (b) Make a decision to approve or deny the application within 63 days of receiving a completed application, based on whether it satisfies the substantive requirements of the local governmentÂs land use regulations. An approval may include conditions to ensure that the application meets the applicable land use regulations. For applications subject to this section, the local government:

Â Â Â Â Â  (A) Shall not hold a hearing on the application; and

Â Â Â Â Â  (B) Shall issue a written determination of compliance or noncompliance with applicable land use regulations that includes a summary statement explaining the determination. The summary statement may be in any form reasonably intended to communicate the local governmentÂs basis for the determination.

Â Â Â Â Â  (c) Provide notice of the decision to the applicant and to those who received notice under subsection (2) of this section within 63 days of the date of a completed application. The notice of decision shall include:

Â Â Â Â Â  (A) The summary statement described in paragraph (b)(B) of this subsection; and

Â Â Â Â Â  (B) An explanation of appeal rights under ORS 197.375. [1995 c.595 Â§8]

Â Â Â Â Â  197.370 Failure of local government to approve or deny application within specified time. (1) Except as provided in subsection (2) of this section, if the local government does not make a decision on an expedited land division within 63 days after the application is deemed complete, the applicant may apply in the circuit court for the county in which the application was filed for a writ of mandamus to compel the local government to issue the approval. The writ shall be issued unless the local government shows that the approval would violate a substantive provision of the applicable land use regulations or the requirements of ORS 197.360. A decision of the circuit court under this section may be appealed only to the Court of Appeals.

Â Â Â Â Â  (2) After seven daysÂ notice to the applicant, the governing body of the local government may, at a regularly scheduled public meeting, take action to extend the 63-day time period to a date certain for one or more applications for an expedited land division prior to the expiration of the 63-day period, based on a determination that an unexpected or extraordinary increase in applications makes action within 63 days impracticable. In no case shall an extension be to a date more than 120 days after the application was deemed complete. Upon approval of an extension, the provisions of ORS 197.360 to 197.380, including the mandamus remedy provided by subsection (1) of this section, shall remain applicable to the expedited land division, except that the extended period shall be substituted for the 63-day period wherever applicable.

Â Â Â Â Â  (3) The decision to approve or not approve an extension under subsection (2) of this section is not a land use decision or limited land use decision. [1995 c.595 Â§9]

Â Â Â Â Â  197.375 Appeal of decision on application for expedited land division; notice requirements; standards for review; procedure; costs. (1) An appeal of a decision made under ORS 197.360 and 197.365 shall be made as follows:

Â Â Â Â Â  (a) An appeal must be filed with the local government within 14 days of mailing of the notice of the decision under ORS 197.365 (4), and shall be accompanied by a $300 deposit for costs.

Â Â Â Â Â  (b) A decision may be appealed by:

Â Â Â Â Â  (A) The applicant; or

Â Â Â Â Â  (B) Any person or organization who files written comments in the time period established under ORS 197.365.

Â Â Â Â Â  (c) An appeal shall be based solely on allegations:

Â Â Â Â Â  (A) Of violation of the substantive provisions of the applicable land use regulations;

Â Â Â Â Â  (B) Of unconstitutionality of the decision;

Â Â Â Â Â  (C) That the application is not eligible for review under ORS 197.360 to 197.380 and should be reviewed as a land use decision or limited land use decision; or

Â Â Â Â Â  (D) That the partiesÂ substantive rights have been substantially prejudiced by an error in procedure by the local government.

Â Â Â Â Â  (2) The local government shall appoint a referee to decide the appeal of a decision made under ORS 197.360 and 197.365. The referee shall not be an employee or official of the local government. However, a local government that has designated a hearings officer under ORS 215.406 or 227.165 may designate the hearings officer as the referee for appeals of a decision made under ORS 197.360 and 197.365.

Â Â Â Â Â  (3) Within seven days of being appointed to decide the appeal, the referee shall notify the applicant, the local government, the appellant if other than the applicant, any person or organization entitled to notice under ORS 197.365 (2) that provided written comments to the local government and all providers of public facilities and services entitled to notice under ORS 197.365 (2) and advise them of the manner in which they may participate in the appeal. A person or organization that provided written comments to the local government but did not file an appeal under subsection (1) of this section may participate only with respect to the issues raised in the written comments submitted by that person or organization. The referee may use any procedure for decision-making consistent with the interests of the parties to ensure a fair opportunity to present information and argument. The referee shall provide the local government an opportunity to explain its decision, but is not limited to reviewing the local government decision and may consider information not presented to the local government.

Â Â Â Â Â  (4)(a) The referee shall apply the substantive requirements of the local governmentÂs land use regulations and ORS 197.360. If the referee determines that the application does not qualify as an expedited land division as described in ORS 197.360, the referee shall remand the application for consideration as a land use decision or limited land use decision. In all other cases, the referee shall seek to identify means by which the application can satisfy the applicable requirements.

Â Â Â Â Â  (b) The referee may not reduce the density of the land division application. The referee shall make a written decision approving or denying the application or approving it with conditions designed to ensure that the application satisfies the land use regulations, within 42 days of the filing of an appeal. The referee may not remand the application to the local government for any reason other than as set forth in this subsection.

Â Â Â Â Â  (5) Unless the governing body of the local government finds exigent circumstances, a referee who fails to issue a written decision within 42 days of the filing of an appeal shall receive no compensation for service as referee in the appeal.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, the referee shall order the local government to refund the deposit for costs to an appellant who materially improves his or her position from the decision of the local government. The referee shall assess the cost of the appeal in excess of the deposit for costs, up to a maximum of $500, including the deposit paid under subsection (1) of this section, against an appellant who does not materially improve his or her position from the decision of the local government. The local government shall pay the portion of the costs of the appeal not assessed against the appellant. The costs of the appeal include the compensation paid the referee and costs incurred by the local government, but not the costs of other parties.

Â Â Â Â Â  (7) The Land Use Board of Appeals does not have jurisdiction to consider any decisions, aspects of decisions or actions made under ORS 197.360 to 197.380.

Â Â Â Â Â  (8) Any party to a proceeding before a referee under this section may seek judicial review of the refereeÂs decision in the manner provided for review of final orders of the Land Use Board of Appeals under ORS 197.850 and 197.855. The Court of Appeals shall review decisions of the referee in the same manner as provided for review of final orders of the Land Use Board of Appeals in those statutes. However, notwithstanding ORS 197.850 (9) or any other provision of law, the court shall reverse or remand the decision only if the court finds:

Â Â Â Â Â  (a) That the decision does not concern an expedited land division as described in ORS 197.360 and the appellant raised this issue in proceedings before the referee;

Â Â Â Â Â  (b) That there is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d), or a basis for modification or correction of an award as described in ORS 36.710; or

Â Â Â Â Â  (c) That the decision is unconstitutional. [1995 c.595 Â§10; 2003 c.598 Â§37]

Â Â Â Â Â  197.380 Application fees for expedited land division. Each city and county shall establish an application fee for an expedited land division. The fee shall be set at a level calculated to recover the estimated full cost of processing an application, including the cost of appeals to the referee under ORS 197.375, based on the estimated average cost of such applications. Within one year of establishing the fee required under this section, the city or county shall review and revise the fee, if necessary, to reflect actual experience in processing applications under ORS 197.360 to 197.380. [1995 c.595 Â§11; 1999 c.348 Â§8]

ACTIVITIES ON FEDERAL LAND

Â Â Â Â Â  197.390 Activities on federal land; list; permit required; enjoining violations. (1) The Land Conservation and Development Commission shall study and compile a list of all activities affecting land use planning which occur on federal land and which the state may regulate or control in any degree.

Â Â Â Â Â  (2) No activity listed by the commission pursuant to subsection (1) of this section which the state may regulate or control which occurs upon federal land shall be undertaken without a permit issued under ORS 197.395.

Â Â Â Â Â  (3) Any person or agency acting in violation of subsection (2) of this section may be enjoined in civil proceedings brought in the name of the State of Oregon. [1975 c.486 Â§2; 1981 c.748 Â§33]

Â Â Â Â Â  197.395 Application for permit; review and issuance; conditions; restrictions; review. (1) Any person or public agency desiring to initiate an activity which the state may regulate or control and which occurs upon federal land shall apply to the local government in which the activity will take place for a permit. The application shall contain an explanation of the activity to be initiated, the plans for the activity and any other information required by the local government as prescribed by rule of the Land Conservation and Development Commission.

Â Â Â Â Â  (2) If the local government finds after review of the application that the proposed activity complies with goals and the comprehensive plans of the local government affected by the activity, it shall approve the application and issue a permit for the activity to the person or public agency applying for the permit. If the governing body does not approve or disapprove the permit within 60 days of receipt of the application, the application shall be considered approved.

Â Â Â Â Â  (3) The local government may prescribe and include in the permit any conditions or restrictions that it considers necessary to assure that the activity complies with the goals and the comprehensive plans of the local governments affected by the activity.

Â Â Â Â Â  (4) Actions pursuant to this section are subject to review under ORS 197.830 to 197.845. [1975 c.486 Â§3; 1977 c.664 Â§26; 1979 c.772 Â§7c; 1981 c.748 Â§40; 1983 c.827 Â§44]

Â Â Â Â Â  197.400 [1973 c.80 Â§25; 1977 c.664 Â§27; repealed by 1981 c.748 Â§56]

AREAS OF CRITICAL CONCERN

Â Â Â Â Â  197.405 Designation of areas of critical state concern; commission recommendation; committee review; approval by Legislative Assembly. (1) The Land Conservation and Development Commission may recommend to the Joint Legislative Committee on Land Use the designation of areas of critical state concern. Each such recommendation:

Â Â Â Â Â  (a) Shall specify the reasons for the implementation of additional state regulations for the described geographic area;

Â Â Â Â Â  (b) Shall include a brief summary of the existing programs and regulations of state and local agencies applicable to the area;

Â Â Â Â Â  (c) May include a management plan for the area indicating the programs and regulations of state and local agencies, if any, unaffected by the proposed state regulations for the area;

Â Â Â Â Â  (d) May establish permissible use limitations for all or part of the area;

Â Â Â Â Â  (e) Shall locate a boundary describing the area; and

Â Â Â Â Â  (f) May designate permissible use standards for all or part of the lands within the area or establish standards for issuance or denial of designated state or local permits regulating specified uses of lands in the area, or both.

Â Â Â Â Â  (2) The commission may act under subsection (1) of this section on its own motion or upon the recommendation of a state agency or a local government. If the commission receives a recommendation from a state agency or a local government and finds the proposed area to be unsuitable for designation, it shall notify the state agency or the local government of its decision and its reasons for that decision.

Â Â Â Â Â  (3) Immediately following its decision to favorably recommend to the Legislative Assembly the designation of an area of critical state concern, the commission shall submit the proposed designation accompanied by the supporting materials described in subsection (1) of this section to the committee for its review.

Â Â Â Â Â  (4) No proposed designation under subsection (1) of this section shall take effect unless it has first been submitted to the committee under subsection (3) of this section and has been approved by the Legislative Assembly. The Legislative Assembly may adopt, amend or reject the proposed designation. [1973 c.80 Â§26; 1977 c.664 Â§28; 1981 c.748 Â§12]

Â Â Â Â Â  197.410 Use and activities regulated; enjoining violations. (1) No use or activity subjected to state regulations required or allowed for a designated area of critical state concern shall be undertaken except in accordance with the applicable state regulations.

Â Â Â Â Â  (2) Any person or agency acting in violation of subsection (1) of this section may be enjoined in civil proceedings brought in the name of the county or the State of Oregon. [1973 c.80 Â§30; 1977 c.664 Â§29; 1981 c.748 Â§13]

Â Â Â Â Â  197.415 [1973 c.80 Â§27; 1977 c.664 Â§30; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.420 [1973 c.80 Â§28; 1977 c.664 Â§31; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.425 [1973 c.80 Â§29; 1977 c.664 Â§32; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.430 Enforcement powers. If the county governing body or the Land Conservation and Development Commission determines the existence of an alleged violation under ORS 197.410, it may:

Â Â Â Â Â  (1) Investigate, hold hearings, enter orders and take action that it deems appropriate under ORS chapters 195, 196 and 197, as soon as possible.

Â Â Â Â Â  (2) For the purpose of investigating conditions relating to the violation, through its members or its duly authorized representatives, enter at reasonable times upon any private or public property.

Â Â Â Â Â  (3) Conduct public hearings.

Â Â Â Â Â  (4) Publish its findings and recommendations as they are formulated relative to the violation.

Â Â Â Â Â  (5) Give notice of any order relating to a particular violation of the state regulations for the area involved or a particular violation of ORS chapters 195, 196 and 197 by mailing notice to the person or public body conducting or proposing to conduct the project affected in the manner provided by ORS chapter 183. [1973 c.80 Â§31; 1977 c.664 Â§33; 1981 c.748 Â§14]

SITING SPEEDWAY DESTINATION

Â Â Â Â Â  197.432 Definitions for ORS 197.432 to 197.434. As used in ORS 197.432 to 197.434:

Â Â Â Â Â  (1) ÂAssociated uses and facilitiesÂ means speedway-related and accessory uses and facilities identified in the findings.

Â Â Â Â Â  (2) ÂFindingsÂ means the Morrow County Findings of Fact and Conclusions of Law, dated June 21, 2002, and September 24, 2003, in the matter of an application by the Port of Morrow for comprehensive plan and zoning amendments to allow the siting of a speedway and related facilities at the Port of Morrow.

Â Â Â Â Â  (3) ÂMajor motor speedwayÂ means a combination of race tracks developed and used for premier, high speed automobile races, as identified in section A (3) of the June 21, 2002, findings.

Â Â Â Â Â  (4) ÂSpeedway destination siteÂ means a site containing a major motor speedway and associated uses and facilities.

Â Â Â Â Â  (5) ÂTransient lodgingÂ means a unit consisting of a room or a suite of rooms that is available for a period of occupancy that typically does not exceed 30 days and for which the lodging operator:

Â Â Â Â Â  (a) Charges on a daily basis and does not collect more than six days in advance; and

Â Â Â Â Â  (b) Provides maid and linen service daily or every two days as part of the regularly charged cost of occupancy. [2005 c.842 Â§1]

Â Â Â Â Â  Note: 197.432 to 197.434 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  197.433 Development of major motor speedway. (1) On a site approved for development of a major motor speedway, pursuant to an exception to statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization that was acknowledged before September 2, 2005, if the site is developed and used as a major motor speedway, the governing body of Morrow County or its designee may authorize the ancillary development of transient lodging and associated uses and facilities:

Â Â Â Â Â  (a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

Â Â Â Â Â  (b) Primarily for the use of users and patrons of the major motor speedway but available, as well, to members of the general public.

Â Â Â Â Â  (c) Without regard to the limitations on the size or occupancy of speedway-related and accessory uses and facilities specified in the findings.

Â Â Â Â Â  (d) Without regard to use limitations specified in section H (10) of the June 21, 2002, findings for a multipurpose recreational facility.

Â Â Â Â Â  (e) Without regard to the limitation on hours of operation specified in the findings for outdoor recreational facilities.

Â Â Â Â Â  (2) The major motor speedway authorized in the findings and by this section may be developed:

Â Â Â Â Â  (a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

Â Â Â Â Â  (b) Without regard to the specific sizes and configurations of the tracks specified in the findings.

Â Â Â Â Â  (3) In addition to the associated uses and facilities authorized by the findings and this section, if the site described in this section is developed and used as a major motor speedway, the governing body of Morrow County or its designee may authorize the ancillary development of a golf course and theme park on the site:

Â Â Â Â Â  (a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

Â Â Â Â Â  (b) Primarily for the use of users and patrons of the major motor speedway but available, as well, to members of the general public.

Â Â Â Â Â  (4) Notwithstanding the local process for review and approval of a proposal to amend the acknowledged comprehensive plan and land use regulations that is contained in an acknowledged comprehensive plan and land use regulations, the governing body of Morrow County may review and approve a proposal to make the changes to the acknowledged comprehensive plan and land use regulations authorized by this section through an expedited local review and approval process in which the final approval of the county is granted after only one evidentiary hearing. [2005 c.842 Â§2]

Â Â Â Â Â  Note: See note under 197.432.

Â Â Â Â Â  197.434 Traffic impacts of speedway destination. (1) The private developer of the speedway destination site is financially responsible for addressing, through traffic infrastructure improvements and upgrades, adverse traffic impacts that cannot be adequately mitigated, in the judgment of road authorities, through the use of temporary traffic management measures.

Â Â Â Â Â  (2) The private developer, or the organizer of a specific event or activity at the speedway destination site, is financially responsible for temporary traffic management measures required to mitigate the adverse traffic impacts of events or activities at the speedway destination site.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, transportation infrastructure projects required by the establishment and use of the major motor speedway may receive funding from any source of moneys for transportation infrastructure projects. [2005 c.842 Â§3]

Â Â Â Â Â  Note: See note under 197.432.

SITING OF DESTINATION RESORTS

Â Â Â Â Â  197.435 Definitions for ORS 197.435 to 197.467. As used in ORS 197.435 to 197.467:

Â Â Â Â Â  (1) ÂDeveloped recreational facilitiesÂ means improvements constructed for the purpose of recreation and may include but are not limited to golf courses, tennis courts, swimming pools, marinas, ski runs and bicycle paths.

Â Â Â Â Â  (2) ÂHigh value crop areaÂ means an area in which there is a concentration of commercial farms capable of producing crops or products with a minimum gross value of $1,000 per acre per year. These crops and products include field crops, small fruits, berries, tree fruits, nuts or vegetables, dairying, livestock feedlots or Christmas trees as these terms are used in the 1983 County and State Agricultural Estimates prepared by the Oregon State University Extension Service. The Âhigh value crop areaÂ designation is used for the purpose of minimizing conflicting uses in resort siting and does not revise the requirements of an agricultural land goal or administrative rules interpreting the goal.

Â Â Â Â Â  (3) ÂMap of eligible landsÂ means a map of the county adopted pursuant to ORS 197.455.

Â Â Â Â Â  (4) ÂOpen spaceÂ means any land that is retained in a substantially natural condition or is improved for recreational uses such as golf courses, hiking or nature trails or equestrian or bicycle paths or is specifically required to be protected by a conservation easement. Open spaces may include ponds, lands protected as important natural features, lands preserved for farm or forest use and lands used as buffers. Open space does not include residential lots or yards, streets or parking areas.

Â Â Â Â Â  (5) ÂOvernight lodgingsÂ means:

Â Â Â Â Â  (a) With respect to lands not identified in paragraph (b) of this subsection, permanent, separately rentable accommodations that are not available for residential use, including hotel or motel rooms, cabins and time-share units. Individually owned units may be considered overnight lodgings if they are available for overnight rental use by the general public for at least 45 weeks per calendar year through a central reservation and check-in service. Tent sites, recreational vehicle parks, manufactured dwellings, dormitory rooms and similar accommodations do not qualify as overnight lodgings for the purpose of this definition.

Â Â Â Â Â  (b) With respect to lands in eastern Oregon, as defined in ORS 321.805, permanent, separately rentable accommodations that are not available for residential use, including hotel or motel rooms, cabins and time-share units. Individually owned units may be considered overnight lodgings if they are available for overnight rental use by the general public for at least 38 weeks per calendar year through a central reservation system operated by the destination resort or by a real estate property manager, as defined in ORS 696.010. Tent sites, recreational vehicle parks, manufactured dwellings, dormitory rooms and similar accommodations do not qualify as overnight lodgings for the purpose of this definition.

Â Â Â Â Â  (6) ÂSelf-contained developmentÂ means a development for which community sewer and water facilities are provided on-site and are limited to meet the needs of the development or are provided by existing public sewer or water service as long as all costs related to service extension and any capacity increases are borne by the development. A Âself-contained developmentÂ must have developed recreational facilities provided on-site.

Â Â Â Â Â  (7) ÂTractÂ means a lot or parcel or more than one contiguous lot or parcel in a single ownership. A tract may include property that is not included in the proposed site for a destination resort if the property to be excluded is on the boundary of the tract and constitutes less than 30 percent of the total tract.

Â Â Â Â Â  (8) ÂVisitor-oriented accommodationsÂ means overnight lodging, restaurants and meeting facilities that are designed to and provide for the needs of visitors rather than year-round residents. [1987 c.886 Â§3; 1989 c.648 Â§52; 1993 c.590 Â§1; 2003 c.812 Â§1; 2005 c.22 Â§140]

Â Â Â Â Â  197.440 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is the policy of this state to promote Oregon as a vacation destination and to encourage tourism as a valuable segment of our stateÂs economy;

Â Â Â Â Â  (2) There is a growing need to provide year-round destination resort accommodations to attract visitors and encourage them to stay longer. The establishment of destination resorts will provide jobs for Oregonians and contribute to the stateÂs economic development;

Â Â Â Â Â  (3) It is a difficult and costly process to site and establish destination resorts in rural areas of this state; and

Â Â Â Â Â  (4) The siting of destination resort facilities is an issue of statewide concern. [1987 c.886 Â§2]

Â Â Â Â Â  197.445 Destination resort criteria; phase-in requirements; annual accounting. A destination resort is a self-contained development that provides for visitor-oriented accommodations and developed recreational facilities in a setting with high natural amenities. To qualify as a destination resort under ORS 30.947, 197.435 to 197.467, 215.213, 215.283 and 215.284, a proposed development must meet the following standards:

Â Â Â Â Â  (1) The resort must be located on a site of 160 acres or more except within two miles of the ocean shoreline where the site shall be 40 acres or more.

Â Â Â Â Â  (2) At least 50 percent of the site must be dedicated to permanent open space, excluding streets and parking areas.

Â Â Â Â Â  (3) At least $7 million must be spent on improvements for on-site developed recreational facilities and visitor-oriented accommodations exclusive of costs for land, sewer and water facilities and roads. Not less than one-third of this amount must be spent on developed recreational facilities.

Â Â Â Â Â  (4) Visitor-oriented accommodations including meeting rooms, restaurants with seating for 100 persons and 150 separate rentable units for overnight lodging shall be provided. However, the rentable overnight lodging units may be phased in as follows:

Â Â Â Â Â  (a) On lands not described in paragraph (b) of this subsection:

Â Â Â Â Â  (A) A total of 150 units of overnight lodging must be provided.

Â Â Â Â Â  (B) At least 75 units of overnight lodging, not including any individually owned homes, lots or units, must be constructed or guaranteed through surety bonding or equivalent financial assurance prior to the closure of sale of individual lots or units.

Â Â Â Â Â  (C) The remaining overnight lodging units must be provided as individually owned lots or units subject to deed restrictions that limit their use to use as overnight lodging units. The deed restrictions may be rescinded when the resort has constructed 150 units of permanent overnight lodging as required by this subsection.

Â Â Â Â Â  (D) The number of units approved for residential sale may not be more than two units for each unit of permanent overnight lodging provided under subparagraph (B) of this paragraph.

Â Â Â Â Â  (E) The development approval must provide for the construction of other required overnight lodging units within five years of the initial lot sales.

Â Â Â Â Â  (b) On lands in eastern Oregon, as defined in ORS 321.805:

Â Â Â Â Â  (A) A total of 150 units of overnight lodging must be provided.

Â Â Â Â Â  (B) At least 50 units of overnight lodging must be constructed prior to the closure of sale of individual lots or units.

Â Â Â Â Â  (C) At least 50 of the remaining 100 required overnight lodging units must be constructed or guaranteed through surety bonding or equivalent financial assurance within five years of the initial lot sales.

Â Â Â Â Â  (D) The remaining required overnight lodging units must be constructed or guaranteed through surety bonding or equivalent financial assurances within 10 years of the initial lot sales.

Â Â Â Â Â  (E) The number of units approved for residential sale may not be more than 2-1/2 units for each unit of permanent overnight lodging provided under subparagraph (B) of this paragraph.

Â Â Â Â Â  (F) If the developer of a resort guarantees the overnight lodging units required under subparagraphs (C) and (D) of this paragraph through surety bonding or other equivalent financial assurance, the overnight lodging units must be constructed within four years of the date of execution of the surety bond or other equivalent financial assurance.

Â Â Â Â Â  (5) Commercial uses allowed are limited to types and levels of use necessary to meet the needs of visitors to the development. Industrial uses of any kind are not permitted.

Â Â Â Â Â  (6) In lieu of the standards in subsections (1), (3) and (4) of this section, the standards set forth in subsection (7) of this section apply to a destination resort:

Â Â Â Â Â  (a) On land that is not defined as agricultural or forest land under any statewide planning goal;

Â Â Â Â Â  (b) On land where there has been an exception to any statewide planning goal on agricultural lands, forestlands, public facilities and services and urbanization; or

Â Â Â Â Â  (c) On such secondary lands as the Land Conservation and Development Commission deems appropriate.

Â Â Â Â Â  (7) The following standards apply to the provisions of subsection (6) of this section:

Â Â Â Â Â  (a) The resort must be located on a site of 20 acres or more.

Â Â Â Â Â  (b) At least $2 million must be spent on improvements for on-site developed recreational facilities and visitor-oriented accommodations exclusive of costs for land, sewer and water facilities and roads. Not less than one-third of this amount must be spent on developed recreational facilities.

Â Â Â Â Â  (c) At least 25 units, but not more than 75 units, of overnight lodging must be provided.

Â Â Â Â Â  (d) Restaurant and meeting room with at least one seat for each unit of overnight lodging must be provided.

Â Â Â Â Â  (e) Residential uses must be limited to those necessary for the staff and management of the resort.

Â Â Â Â Â  (f) The governing body of the county or its designee has reviewed the resort proposed under this subsection and has determined that the primary purpose of the resort is to provide lodging and other services oriented to a recreational resource which can only reasonably be enjoyed in a rural area. Such recreational resources include, but are not limited to, a hot spring, a ski slope or a fishing stream.

Â Â Â Â Â  (g) The resort must be constructed and located so that it is not designed to attract highway traffic. Resorts may not use any manner of outdoor advertising signing except:

Â Â Â Â Â  (A) Tourist oriented directional signs as provided in ORS 377.715 to 377.830; and

Â Â Â Â Â  (B) On-site identification and directional signs.

Â Â Â Â Â  (8) Spending required under subsections (3) and (7) of this section is stated in 1993 dollars. The spending required shall be adjusted to the year in which calculations are made in accordance with the United States Consumer Price Index.

Â Â Â Â Â  (9) When making a land use decision authorizing construction of a destination resort in eastern Oregon, as defined in ORS 321.805, the governing body of the county or its designee shall require the resort developer to provide an annual accounting to document compliance with the overnight lodging standards of this section. The annual accounting requirement commences one year after the initial lot or unit sales. The annual accounting must contain:

Â Â Â Â Â  (a) Documentation showing that the resort contains a minimum of 150 permanent units of overnight lodging or, during the phase-in period, documentation showing the resort is not yet required to have constructed 150 units of overnight lodging.

Â Â Â Â Â  (b) Documentation showing that the resort meets the lodging ratio described in subsection (4) of this section.

Â Â Â Â Â  (c) For a resort counting individually owned units as qualified overnight lodging units, the number of weeks that each overnight lodging unit is available for rental to the general public as described in ORS 197.435. [1987 c.886 Â§4; 1993 c.590 Â§2; 2003 c.812 Â§2; 2005 c.22 Â§141]

Â Â Â Â Â  197.450 Siting without taking goal exception. In accordance with the provisions of ORS 30.947, 197.435 to 197.467, 215.213, 215.283 and 215.284, a comprehensive plan may provide for the siting of a destination resort on rural lands without taking an exception to statewide planning goals relating to agricultural lands, forestlands, public facilities and services or urbanization. [1987 c.886 Â§5]

Â Â Â Â Â  197.455 Siting of destination resorts; sites from which destination resort excluded. (1) A destination resort must be sited on lands mapped as eligible for destination resort siting by the affected county. The county may not allow destination resorts approved pursuant to ORS 197.435 to 197.467 to be sited in any of the following areas:

Â Â Â Â Â  (a) Within 24 air miles of an urban growth boundary with an existing population of 100,000 or more unless residential uses are limited to those necessary for the staff and management of the resort.

Â Â Â Â Â  (b)(A) On a site with 50 or more contiguous acres of unique or prime farmland identified and mapped by the United States Natural Resources Conservation Service, or its predecessor agency.

Â Â Â Â Â  (B) On a site within three miles of a high value crop area unless the resort complies with the requirements of ORS 197.445 (6) in which case the resort may not be closer to a high value crop area than one-half mile for each 25 units of overnight lodging or fraction thereof.

Â Â Â Â Â  (c) On predominantly Cubic Foot Site Class 1 or 2 forestlands as determined by the State Forestry Department, which are not subject to an approved goal exception.

Â Â Â Â Â  (d) In the Columbia River Gorge National Scenic Area as defined by the Columbia River Gorge National Scenic Act, P.L. 99-663.

Â Â Â Â Â  (e) In an especially sensitive big game habitat area as determined by the State Department of Fish and Wildlife in July 1984 or as designated in an acknowledged comprehensive plan.

Â Â Â Â Â  (2) In carrying out subsection (1) of this section, a county shall adopt, as part of its comprehensive plan, a map consisting of eligible lands within the county. The map must be based on reasonably available information and may be amended pursuant to ORS 197.610 to 197.625, but not more frequently than once every 30 months. The county shall develop a process for collecting and processing concurrently all map amendments made within a 30-month planning period. A map adopted pursuant to this section shall be the sole basis for determining whether tracts of land are eligible for destination resort siting pursuant to ORS 197.435 to 197.467. [1987 c.886 Â§6; 1993 c.590 Â§3; 1997 c.249 Â§57; 2003 c.812 Â§3; 2005 c.22 Â§142; 2005 c.205 Â§1]

Â Â Â Â Â  197.460 Compatibility with adjacent land uses; county measures. A county shall insure that a destination resort is compatible with the site and adjacent land uses through the following measures:

Â Â Â Â Â  (1) Important natural features, including habitat of threatened or endangered species, streams, rivers and significant wetlands shall be retained. Riparian vegetation within 100 feet of streams, rivers and significant wetlands shall be retained. Alteration of important natural features, including placement of structures which maintain the overall values of the feature may be allowed.

Â Â Â Â Â  (2) Improvements and activities shall be located and designed to avoid or minimize adverse effects of the resort on uses on surrounding lands, particularly effects on intensive farming operations in the area. At a minimum, measures to accomplish this shall include:

Â Â Â Â Â  (a) Establishment and maintenance of buffers between the resort and adjacent land uses, including natural vegetation and where appropriate, fences, berms, landscaped areas and other similar types of buffers.

Â Â Â Â Â  (b) Setbacks of structures and other improvements from adjacent land uses. [1987 c.886 Â§7]

Â Â Â Â Â  197.462 Use of land excluded from destination resort. A portion of a tract that is excluded from the site of a destination resort pursuant to ORS 197.435 (7) shall not be used or operated in conjunction with the resort. Subject to this limitation, the use of the excluded property shall be governed by otherwise applicable law. [1993 c.590 Â§7]

Â Â Â Â Â  197.465 Comprehensive plan implementing measures. An acknowledged comprehensive plan that allows for siting of a destination resort shall include implementing measures which:

Â Â Â Â Â  (1) Map areas where a destination resort described in ORS 197.445 (1) to (5) is permitted pursuant to ORS 197.455;

Â Â Â Â Â  (2) Limit uses and activities to those defined by ORS 197.435 and allowed by ORS 197.445; and

Â Â Â Â Â  (3) Assure that developed recreational facilities and key facilities intended to serve the entire development and visitor-oriented accommodations are physically provided or are guaranteed through surety bonding or substantially equivalent financial assurances prior to closure of sale of individual lots or units. In phased developments, developed recreational facilities and other key facilities intended to serve a particular phase shall be constructed prior to sales in that phase or guaranteed through surety bonding. [1987 c.886 Â§8]

Â Â Â Â Â  197.467 Conservation easement to protect resource site. (1) If a tract to be used as a destination resort contains a resource site designated for protection in an acknowledged comprehensive plan pursuant to open spaces, scenic and historic areas and natural resource goals in an acknowledged comprehensive plan, that tract of land shall preserve that site by conservation easement sufficient to protect the resource values of the resource site as set forth in ORS 271.715 to 271.795.

Â Â Â Â Â  (2) A conservation easement under this section shall be recorded with the property records of the tract on which the destination resort is sited. [1993 c.590 Â§5]

MOBILE HOME, MANUFACTURED DWELLING AND RECREATIONAL VEHICLE PARKS

Â Â Â Â Â  197.475 Policy. The Legislative Assembly declares that it is the policy of this state to provide for mobile home or manufactured dwelling parks within all urban growth boundaries to allow persons and families a choice of residential settings. [1987 c.785 Â§3; 1989 c.648 Â§53]

Â Â Â Â Â  197.480 Planning for parks; procedures; inventory. (1) Each city and county governing body shall provide, in accordance with urban growth management agreements, for mobile home or manufactured dwelling parks as an allowed use, by July 1, 1990, or by the next periodic review after January 1, 1988, whichever comes first:

Â Â Â Â Â  (a) By zoning ordinance and by comprehensive plan designation on buildable lands within urban growth boundaries; and

Â Â Â Â Â  (b) In areas planned and zoned for a residential density of six to 12 units per acre sufficient to accommodate the need established pursuant to subsections (2) and (3) of this section.

Â Â Â Â Â  (2) A city or county shall establish a projection of need for mobile home or manufactured dwelling parks based on:

Â Â Â Â Â  (a) Population projections;

Â Â Â Â Â  (b) Household income levels;

Â Â Â Â Â  (c) Housing market trends of the region; and

Â Â Â Â Â  (d) An inventory of mobile home or manufactured dwelling parks sited in areas planned and zoned or generally used for commercial, industrial or high density residential development.

Â Â Â Â Â  (3) The inventory required by subsection (2)(d) and subsection (4) of this section shall establish the need for areas to be planned and zoned to accommodate the potential displacement of the inventoried mobile home or manufactured dwelling parks.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (1) of this section, a city or county within a metropolitan service district, established pursuant to ORS chapter 268, shall inventory the mobile home or manufactured dwelling parks sited in areas planned and zoned or generally used for commercial, industrial or high density residential development no later than two years from September 27, 1987.

Â Â Â Â Â  (5)(a) A city or county may establish clear and objective criteria and standards for the placement and design of mobile home or manufactured dwelling parks.

Â Â Â Â Â  (b) If a city or county requires a hearing before approval of a mobile home or manufactured dwelling park, application of the criteria and standards adopted pursuant to paragraph (a) of this subsection shall be the sole issue to be determined at the hearing.

Â Â Â Â Â  (c) No criteria or standards established under paragraph (a) of this subsection shall be adopted which would preclude the development of mobile home or manufactured dwelling parks within the intent of ORS 197.295 and 197.475 to 197.490. [1987 c.785 Â§4; 1989 c.648 Â§54]

Â Â Â Â Â  197.485 Prohibition on restrictions of manufactured dwelling. (1) A jurisdiction may not prohibit placement of a manufactured dwelling, due solely to its age, in a mobile home or manufactured dwelling park in a zone with a residential density of eight to 12 units per acre.

Â Â Â Â Â  (2) A jurisdiction may not prohibit placement of a manufactured dwelling, due solely to its age, in a mobile home or manufactured dwelling park if the manufactured dwelling is being relocated due to the closure of a mobile home or manufactured dwelling park or a portion of a mobile home or manufactured dwelling park.

Â Â Â Â Â  (3) A jurisdiction may impose reasonable safety and inspection requirements for homes that were not constructed in conformance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403). [1987 c.785 Â§5; 1989 c.648 Â§55; 2005 c.22 Â§143; 2005 c.826 Â§12]

Â Â Â Â Â  197.490 Restriction on establishment of park. (1) Except as provided by ORS 446.105, a mobile home or manufactured dwelling park shall not be established on land, within an urban growth boundary, which is planned or zoned for commercial or industrial use.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if no other access is available, access to a mobile home or manufactured dwelling park may be provided through a commercial or industrial zone. [1987 c.785 Â§6; 1989 c.648 Â§56]

Â Â Â Â Â  197.492 Definitions for ORS 197.492 and 197.493. As used in this section and ORS 197.493:

Â Â Â Â Â  (1) ÂManufactured dwelling park,Â Âmobile home parkÂ and Ârecreational vehicleÂ have the meaning given those terms in ORS 446.003.

Â Â Â Â Â  (2) ÂRecreational vehicle parkÂ:

Â Â Â Â Â  (a) Means a place where two or more recreational vehicles are located within 500 feet of one another on a lot, tract or parcel of land under common ownership and having as its primary purpose:

Â Â Â Â Â  (A) The renting of space and related facilities for a charge or fee; or

Â Â Â Â Â  (B) The provision of space for free in connection with securing the patronage of a person.

Â Â Â Â Â  (b) Does not mean:

Â Â Â Â Â  (A) An area designated only for picnicking or overnight camping; or

Â Â Â Â Â  (B) A manufactured dwelling park or mobile home park. [2005 c.619 Â§11]

Â Â Â Â Â  Note: 197.492 and 197.493 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  197.493 Placement and occupancy of recreational vehicle. (1) A state agency or local government may not prohibit the placement or occupancy of a recreational vehicle, or impose any limit on the length of occupancy of a recreational vehicle, solely on the grounds that the occupancy is in a recreational vehicle, if the recreational vehicle is:

Â Â Â Â Â  (a) Located in a manufactured dwelling park, mobile home park or recreational vehicle park;

Â Â Â Â Â  (b) Occupied as a residential dwelling; and

Â Â Â Â Â  (c) Lawfully connected to water and electrical supply systems and a sewage disposal system.

Â Â Â Â Â  (2) Subsection (1) of this section does not limit the authority of a state agency or local government to impose other special conditions on the placement or occupancy of a recreational vehicle. [2005 c.619 Â§12]

Â Â Â Â Â  Note: See note under 197.492.

MORATORIUM ON CONSTRUCTION OR LAND DEVELOPMENT

Â Â Â Â Â  197.505 Definitions for ORS 197.505 to 197.540. As used in ORS 197.505 to 197.540:

Â Â Â Â Â  (1) ÂPublic facilitiesÂ means those public facilities for which a public facilities plan is required under ORS 197.712.

Â Â Â Â Â  (2) ÂSpecial districtÂ refers to only those entities as defined in ORS 197.015 (20) that provide services for which public facilities plans are required. [1980 c.2 Â§2; 1991 c.839 Â§1; 1993 c.438 Â§4; 1995 c.463 Â§1; 1999 c.838 Â§1; 2005 c.22 Â§144]

Â Â Â Â Â  197.510 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The declaration of moratoria on construction and land development by cities, counties and special districts may have a negative effect not only on property owners, but also on the housing and economic development policies and goals of other local governments within the state, and therefore, is a matter of statewide concern.

Â Â Â Â Â  (2) Such moratoria, particularly when limited in duration and scope, and adopted pursuant to growth management systems that further the statewide planning goals and local comprehensive plans, may be both necessary and desirable.

Â Â Â Â Â  (3) Clear state standards should be established to ensure that:

Â Â Â Â Â  (a) The need for moratoria is considered and documented;

Â Â Â Â Â  (b) The impact on property owners, housing and economic development is minimized; and

Â Â Â Â Â  (c) Necessary and properly enacted moratoria are not subjected to undue litigation. [1980 c.2 Â§1; 1991 c.839 Â§2; 1995 c.463 Â§2]

Â Â Â Â Â  197.520 Manner of declaring moratorium. (1) No city, county or special district may adopt a moratorium on construction or land development unless it first:

Â Â Â Â Â  (a) Provides written notice to the Department of Land Conservation and Development at least 45 days prior to the final public hearing to be held to consider the adoption of the moratorium;

Â Â Â Â Â  (b) Makes written findings justifying the need for the moratorium in the manner provided for in this section; and

Â Â Â Â Â  (c) Holds a public hearing on the adoption of the moratorium and the findings which support the moratorium.

Â Â Â Â Â  (2) For urban or urbanizable land, a moratorium may be justified by demonstration of a need to prevent a shortage of public facilities which would otherwise occur during the effective period of the moratorium. Such a demonstration shall be based upon reasonably available information, and shall include, but need not be limited to, findings:

Â Â Â Â Â  (a) Showing the extent of need beyond the estimated capacity of existing public facilities expected to result from new land development, including identification of any public facilities currently operating beyond capacity, and the portion of such capacity already committed to development;

Â Â Â Â Â  (b) That the moratorium is reasonably limited to those areas of the city, county or special district where a shortage of key public facilities would otherwise occur; and

Â Â Â Â Â  (c) That the housing and economic development needs of the area affected have been accommodated as much as possible in any program for allocating any remaining public facility capacity.

Â Â Â Â Â  (3) A moratorium not based on a shortage of public facilities under subsection (2) of this section may be justified only by a demonstration of compelling need. Such a demonstration shall be based upon reasonably available information and shall include, but need not be limited to, findings:

Â Â Â Â Â  (a) For urban or urbanizable land:

Â Â Â Â Â  (A) That application of existing development ordinances or regulations and other applicable law is inadequate to prevent irrevocable public harm from development in affected geographical areas;

Â Â Â Â Â  (B) That the moratorium is sufficiently limited to ensure that a needed supply of affected housing types and the supply of commercial and industrial facilities within or in proximity to the city, county or special district are not unreasonably restricted by the adoption of the moratorium;

Â Â Â Â Â  (C) Stating the reasons alternative methods of achieving the objectives of the moratorium are unsatisfactory;

Â Â Â Â Â  (D) That the city, county or special district has determined that the public harm which would be caused by failure to impose a moratorium outweighs the adverse effects on other affected local governments, including shifts in demand for housing or economic development, public facilities and services and buildable lands, and the overall impact of the moratorium on population distribution; and

Â Â Â Â Â  (E) That the city, county or special district proposing the moratorium has determined that sufficient resources are available to complete the development of needed interim or permanent changes in plans, regulations or procedures within the period of effectiveness of the moratorium.

Â Â Â Â Â  (b) For rural land:

Â Â Â Â Â  (A) That application of existing development ordinances or regulations and other applicable law is inadequate to prevent irrevocable public harm from development in affected geographical areas;

Â Â Â Â Â  (B) Stating the reasons alternative methods of achieving the objectives of the moratorium are unsatisfactory;

Â Â Â Â Â  (C) That the moratorium is sufficiently limited to ensure that lots or parcels outside the affected geographical areas are not unreasonably restricted by the adoption of the moratorium; and

Â Â Â Â Â  (D) That the city, county or special district proposing the moratorium has developed a work plan and time schedule for achieving the objectives of the moratorium.

Â Â Â Â Â  (4) No moratorium adopted under subsection (3)(a) of this section shall be effective for a period longer than 120 days, but such a moratorium may be extended provided the city, county or special district adopting the moratorium holds a public hearing on the proposed extension and adopts written findings that:

Â Â Â Â Â  (a) Verify the problem giving rise to the need for a moratorium still exists;

Â Â Â Â Â  (b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the moratorium; and

Â Â Â Â Â  (c) Set a specific duration for the renewal of the moratorium. No extension may be for a period longer than six months.

Â Â Â Â Â  (5) Any city, county or special district considering an extension of a moratorium shall give the department at least 14 daysÂ notice of the time and date of the public hearing on the extension. [1980 c.2 Â§3; 1991 c.839 Â§3; 1995 c.463 Â§3]

Â Â Â Â Â  197.522 Local government to approve subdivision, partition or construction; conditions. A local government shall approve an application for a permit, authorization or other approval necessary for the subdivision or partitioning of, or construction on, any land that is consistent with the comprehensive plan and applicable land use regulations or shall impose reasonable conditions on the application to make the proposed activity consistent with the plan and applicable regulations. A local government may deny an application that is inconsistent with the comprehensive plan and applicable land use regulations and that cannot be made consistent through the imposition of reasonable conditions of approval. [1999 c.838 Â§4]

Â Â Â Â Â  197.524 Local government to adopt moratorium or public facilities strategy following pattern or practice of delaying or stopping issuance of permits. (1) When a local government engages in a pattern or practice of delaying or stopping the issuance of permits, authorizations or approvals necessary for the subdivision or partitioning of, or construction on, any land, including delaying or stopping issuance based on a shortage of public facilities, the local government shall:

Â Â Â Â Â  (a) Adopt a public facilities strategy under ORS 197.768; or

Â Â Â Â Â  (b) Adopt a moratorium on construction or land development under ORS 197.505 to 197.540.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to the delay or stopping of the issuance of permits, authorizations or approvals because they are inconsistent with the local governmentÂs comprehensive plan or land use regulations. [1999 c.838 Â§3]

Â Â Â Â Â  197.530 Correction program; procedures. (1) A city, county or special district that adopts a moratorium on construction or land development in conformity with ORS 197.520 (1) and (2) shall within 60 days after the effective date of the moratorium adopt a program to correct the problem creating the moratorium. The program shall be presented at a public hearing. The city, county or special district shall give at least 14 daysÂ advance notice to the Department of Land Conservation and Development of the time and date of the public hearing.

Â Â Â Â Â  (2) No moratorium adopted under ORS 197.520 (2) shall be effective for a period longer than six months from the date on which the corrective program is adopted, but such a moratorium may be extended provided the city, county or special district adopting the moratorium holds a public hearing on the proposed extension and adopts written findings that:

Â Â Â Â Â  (a) Verify that the problem giving rise to the moratorium still exists;

Â Â Â Â Â  (b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the moratorium; and

Â Â Â Â Â  (c) Set a specific duration for the renewal of the moratorium.

Â Â Â Â Â  (3) No single extension under subsection (2) of this section may be for a period longer than six months, and no moratorium shall be extended more than three times.

Â Â Â Â Â  (4) Any city, county or special district considering an extension of a moratorium shall give the department at least 14 daysÂ notice of the time and date of the public hearing on the extension. [1980 c.2 Â§4; 1991 c.839 Â§4]

Â Â Â Â Â  197.540 Review by Land Use Board of Appeals. (1) In the manner provided in ORS 197.830 to 197.845, the Land Use Board of Appeals shall review upon petition by a county, city or special district governing body or state agency or a person or group of persons whose interests are substantially affected, any moratorium on construction or land development or a corrective program alleged to have been adopted in violation of the provisions of ORS 197.505 to 197.540.

Â Â Â Â Â  (2) If the board determines that a moratorium or corrective program was not adopted in compliance with the provisions of ORS 197.505 to 197.540, the board shall issue an order invalidating the moratorium.

Â Â Â Â Â  (3) All review proceedings conducted by the Land Use Board of Appeals under subsection (1) of this section shall be based on the administrative record, if any, that is the subject of the review proceeding. The board shall not substitute its judgment for a finding solely of fact for which there is substantial evidence in the whole record.

Â Â Â Â Â  (4) Notwithstanding any provision of ORS chapters 195, 196 and 197 to the contrary, the sole standard of review of a moratorium on construction or land development or a corrective program is under the provisions of this section, and such a moratorium shall not be reviewed for compliance with the statewide planning goals adopted under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (5) The review of a moratorium on construction or land development under subsection (1) of this section shall be the sole authority for review of such a moratorium, and there shall be no authority for review in the circuit courts of this state. [1980 c.2 Â§5; 1983 c.827 Â§45; 2001 c.672 Â§9]

Â Â Â Â Â  197.550 [1995 s.s. c.3 Â§20; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.553 [1995 s.s. c.3 Â§19; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.556 [1995 s.s. c.3 Â§21; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.559 [1995 s.s. c.3 Â§23; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.562 [1995 s.s. c.3 Â§24; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.565 [1995 s.s. c.3 Â§22; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.568 [1995 s.s. c.3 Â§25; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.571 [1995 s.s. c.3 Â§26; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.574 [1995 s.s. c.3 Â§27; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.577 [1995 s.s. c.3 Â§28; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.581 [1995 s.s. c.3 Â§29; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.584 [1995 s.s. c.3 Â§30; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.587 [1995 s.s. c.3 Â§30a; 1997 c.800 Â§10; renumbered 267.334 in 1997]

Â Â Â Â Â  197.590 [1995 s.s. c.3 Â§31; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.605 [1981 c.748 Â§3; repealed by 1983 c.827 Â§59]

POST-ACKNOWLEDGMENT PROCEDURES

Â Â Â Â Â  197.610 Local government notice of proposed amendment or new regulation; exceptions; report to commission. (1) A proposal to amend a local government acknowledged comprehensive plan or land use regulation or to adopt a new land use regulation shall be forwarded to the Director of the Department of Land Conservation and Development at least 45 days before the first evidentiary hearing on adoption. The proposal forwarded shall contain the text and any supplemental information that the local government believes is necessary to inform the director as to the effect of the proposal. The notice shall include the date set for the first evidentiary hearing. The director shall notify persons who have requested notice that the proposal is pending.

Â Â Â Â Â  (2) When a local government determines that the goals do not apply to a particular proposed amendment or new regulation, notice under subsection (1) of this section is not required. In addition, a local government may submit an amendment or new regulation with less than 45 daysÂ notice if the local government determines that there are emergency circumstances requiring expedited review. In both cases:

Â Â Â Â Â  (a) The amendment or new regulation shall be submitted after adoption as provided in ORS 197.615 (1) and (2); and

Â Â Â Â Â  (b) Notwithstanding the requirements of ORS 197.830 (2), the director or any other person may appeal the decision to the board under ORS 197.830 to 197.845.

Â Â Â Â Â  (3) When the Department of Land Conservation and Development participates in a local government proceeding, at least 15 days before the final hearing on the proposed amendment to the comprehensive plan or land use regulation or the new land use regulation, the department shall notify the local government of:

Â Â Â Â Â  (a) Any concerns the department has concerning the proposal; and

Â Â Â Â Â  (b) Advisory recommendations on actions the department considers necessary to address the concerns, including, but not limited to, suggested corrections to achieve compliance with the goals.

Â Â Â Â Â  (4) The director shall report to the Land Conservation and Development Commission on whether the director:

Â Â Â Â Â  (a) Believes the local governmentÂs proposal violates the goals; and

Â Â Â Â Â  (b) Is participating in the local government proceeding. [1981 c.748 Â§4; 1983 c.827 Â§7; 1985 c.565 Â§27; 1989 c.761 Â§20; 1999 c.622 Â§1]

Â Â Â Â Â  197.615 Local government notice of adopted amendment or new regulation; content; notice by director. (1) A local government that amends an acknowledged comprehensive plan or land use regulation or adopts a new land use regulation shall mail or otherwise submit to the Director of the Department of Land Conservation and Development a copy of the adopted text of the comprehensive plan provision or land use regulation together with the findings adopted by the local government. The text and findings must be mailed or otherwise submitted not later than five working days after the final decision by the governing body. If the proposed amendment or new regulation that the director received under ORS 197.610 has been substantially amended, the local government shall specify the changes that have been made in the notice provided to the director. If the text and findings are mailed, they shall include a signed statement by the person mailing them indicating the date of deposit in the mail.

Â Â Â Â Â  (2)(a) On the same day that the text and findings are mailed or delivered, the local government also shall mail or otherwise submit notice to persons who:

Â Â Â Â Â  (A) Participated in the proceedings leading to the adoption of the amendment to the comprehensive plan or land use regulation or the new land use regulation; and

Â Â Â Â Â  (B) Requested of the local government in writing that they be given such notice.

Â Â Â Â Â  (b) The notice required by this subsection shall:

Â Â Â Â Â  (A) Describe briefly the action taken by the local government;

Â Â Â Â Â  (B) State the date of the decision;

Â Â Â Â Â  (C) If delivered by mail, include a certificate of mailing containing a statement signed by the person mailing it indicating the date the notice was deposited in the mail;

Â Â Â Â Â  (D) List the place where and the time when the amendment to the acknowledged comprehensive plan or land use regulation or the new land use regulation, and findings, may be reviewed; and

Â Â Â Â Â  (E) Explain the requirements for appealing the action of the local government under ORS 197.830 to 197.845.

Â Â Â Â Â  (3) Not later than five working days after receipt of an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation submitted under subsection (1) of this section, the director shall notify by mail or other submission any persons who have requested notification. The notice shall:

Â Â Â Â Â  (a) Explain the requirements for appealing the action of the local government under ORS 197.830 to 197.845; and

Â Â Â Â Â  (b) List the locations where the comprehensive plan or land use regulation amendment or new land use regulation may be reviewed. [1981 c.748 Â§5; 1983 c.827 Â§9; 1999 c.255 Â§1]

Â Â Â Â Â  197.620 Who may appeal. (1) Notwithstanding the requirements of ORS 197.830 (2), persons who participated either orally or in writing in the local government proceedings leading to the adoption of an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation may appeal the decision to the Land Use Board of Appeals under ORS 197.830 to 197.845. A decision to not adopt a legislative amendment or a new land use regulation is not appealable except where the amendment is necessary to address the requirements of a new or amended goal, rule or statute.

Â Â Â Â Â  (2) Notwithstanding the requirements of ORS 197.830 (2), the Director of the Department of Land Conservation and Development or any other person may file an appeal of the local governmentÂs decision under ORS 197.830 to 197.845, if an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation differs from the proposal submitted under ORS 197.610 to such a degree that the notice under ORS 197.610 did not reasonably describe the nature of the local government final action. [1981 c.748 Â§5a; 1983 c.827 Â§8; 1989 c.761 Â§21; 1991 c.612 Â§13a]

Â Â Â Â Â  197.625 When amendment or new regulation considered acknowledged; application prior to acknowledgment. (1) If a notice of intent to appeal is not filed within the 21-day period set out in ORS 197.830 (9), the amendment to the acknowledged comprehensive plan or land use regulation or the new land use regulation shall be considered acknowledged upon the expiration of the 21-day period. An amendment to an acknowledged comprehensive plan or land use regulation is not considered acknowledged unless the notices required under ORS 197.610 and 197.615 have been submitted to the Director of the Department of Land Conservation and Development and:

Â Â Â Â Â  (a) The 21-day appeal period has expired; or

Â Â Â Â Â  (b) If an appeal is timely filed, the board affirms the decision or the appellate courts affirm the decision.

Â Â Â Â Â  (2) If the decision adopting an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation is affirmed on appeal under ORS 197.830 to 197.855, the amendment or new regulation shall be considered acknowledged upon the date the appellate decision becomes final.

Â Â Â Â Â  (3)(a) Prior to its acknowledgment, the adoption of a new comprehensive plan provision or land use regulation or an amendment to a comprehensive plan or land use regulation is effective at the time specified by local government charter or ordinance and is applicable to land use decisions, expedited land divisions and limited land use decisions if the amendment was adopted in substantial compliance with ORS 197.610 and 197.615 unless a stay is granted under ORS 197.845.

Â Â Â Â Â  (b) Any approval of a land use decision, expedited land division or limited land use decision subject to an unacknowledged amendment to a comprehensive plan or land use regulation shall include findings of compliance with those land use goals applicable to the amendment.

Â Â Â Â Â  (c) The issuance of a permit under an effective but unacknowledged comprehensive plan or land use regulation shall not be relied upon to justify retention of improvements so permitted if the comprehensive plan provision or land use regulation does not gain acknowledgment.

Â Â Â Â Â  (d) The provisions of this subsection apply to applications for land use decisions, expedited land divisions and limited land use decisions submitted after February 17, 1993, and to comprehensive plan and land use regulation amendments adopted:

Â Â Â Â Â  (A) After June 1, 1991, pursuant to periodic review requirements under ORS 197.628, 197.633 and 197.636;

Â Â Â Â Â  (B) After June 1, 1991, to meet the requirements of ORS 197.646; and

Â Â Â Â Â  (C) After November 4, 1993.

Â Â Â Â Â  (4) The director shall issue certification of the acknowledgment upon receipt of an affidavit from the board stating either:

Â Â Â Â Â  (a) That no appeal was filed within the 21 days allowed under ORS 197.830 (9); or

Â Â Â Â Â  (b) The date the appellate decision affirming the adoption of the amendment or new regulation became final.

Â Â Â Â Â  (5) The board shall issue an affidavit for the purposes of subsection (4) of this section within five days of receiving a valid request from the local government.

Â Â Â Â Â  (6) After issuance of the notice provided in ORS 197.633, nothing in this section shall prevent the Land Conservation and Development Commission from entering an order pursuant to ORS 197.633, 197.636 or 197.644 to require a local government to respond to the standards of ORS 197.628. [1981 c.748 Â§5b; 1983 c.827 Â§10; 1987 c.729 Â§6; 1989 c.761 Â§23; 1991 c.612 Â§14; 1993 c.792 Â§44; 1995 c.595 Â§25; 1999 c.348 Â§9; 1999 c.621 Â§5; 2003 c.793 Â§3]

Â Â Â Â Â  197.626 Expanding urban growth boundary and designating urban reserve area subject to periodic review. A metropolitan service district that amends its urban growth boundary to include more than 100 acres, or a city with a population of 2,500 or more within its urban growth boundary that amends the urban growth boundary to include more than 50 acres or that designates urban reserve areas under ORS 195.145, shall submit the amendment or designation to the Land Conservation and Development Commission in the manner provided for periodic review under ORS 197.628 to 197.650. [1999 c.622 Â§14; 2001 c.672 Â§10; 2003 c.793 Â§4]

Â Â Â Â Â  197.628 Periodic review; policy; conditions that indicate need for periodic review. (1) It is the policy of the State of Oregon to require the periodic review of comprehensive plans and land use regulations in order to respond to changes in local, regional and state conditions to ensure that the plans and regulations remain in compliance with the statewide planning goals adopted pursuant to ORS 197.230, and to ensure that the plans and regulations make adequate provision for economic development, needed housing, transportation, public facilities and services and urbanization.

Â Â Â Â Â  (2) The Land Conservation and Development Commission shall concentrate periodic review assistance to local governments on achieving compliance with those statewide land use planning laws and goals that address economic development, needed housing, transportation, public facilities and services and urbanization.

Â Â Â Â Â  (3) The following conditions indicate the need for periodic review of comprehensive plans and land use regulations:

Â Â Â Â Â  (a) There has been a substantial change in circumstances including but not limited to the conditions, findings or assumptions upon which the comprehensive plan or land use regulations were based, so that the comprehensive plan or land use regulations do not comply with the statewide planning goals relating to economic development, needed housing, transportation, public facilities and services and urbanization;

Â Â Â Â Â  (b) Decisions implementing acknowledged comprehensive plan and land use regulations are inconsistent with the goals relating to economic development, needed housing, transportation, public facilities and services and urbanization;

Â Â Â Â Â  (c) There are issues of regional or statewide significance, intergovernmental coordination or state agency plans or programs affecting land use which must be addressed in order to bring comprehensive plans and land use regulations into compliance with the goals relating to economic development, needed housing, transportation, public facilities and services and urbanization; or

Â Â Â Â Â  (d) The local government, commission or Department of Land Conservation and Development determines that the existing comprehensive plan and land use regulations are not achieving the statewide planning goals relating to economic development, needed housing, transportation, public facilities and services and urbanization. [1991 c.612 Â§2; 1999 c.622 Â§2; 2005 c.829 Â§1]

Â Â Â Â Â  Note: Sections 7, 8, 9 and 10, chapter 793, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 7. Limitations on new work programs and work tasks. Notwithstanding ORS 197.628 to 197.650:

Â Â Â Â Â  (1) Prior to July 1, 2005, neither the Land Conservation and Development Commission nor the Department of Land Conservation and Development may establish or require a new work program or a work task that adds new requirements to an existing work program unless a local government submits a written request that the commission establish or require the new work program or the work task and the commission agrees.

Â Â Â Â Â  (2) Between July 1, 2005, and June 30, 2007, neither the commission nor the department may establish or require a new work program or a work task that adds new requirements to an existing work program unless:

Â Â Â Â Â  (a) A local government submits a written request that the commission establish or require the new work program or the work task and the commission agrees; or

Â Â Â Â Â  (b) The commission requires the new work program or the work task and pays the costs to perform the new work program or the work task. [2003 c.793 Â§7]

Â Â Â Â Â  Sec. 8. Conditions and time frame for reviewing existing work programs or work tasks. (1) For a work program or a work task submitted for review prior to July 1, 2003, the Director of the Department of Land Conservation and Development shall take action under ORS 197.633 (3)(a) not later than December 31, 2003. If the director does not take action under ORS 197.633 (3)(a) by December 31, 2003:

Â Â Â Â Â  (a) The work program or work task is deemed approved and the Department of Land Conservation and Development shall provide a letter to the local government certifying that the work program or work task is approved unless an interested party has filed a timely objection to the work program or work task consistent with administrative rules for conducting periodic review; or

Â Â Â Â Â  (b) The director shall refer the work program or work task to the Land Conservation and Development Commission in the manner provided in ORS 197.633 (3) if an interested party has filed a timely valid objection to the work program or work task consistent with administrative rules for conducting periodic review.

Â Â Â Â Â  (2) For a work program or a work task submitted for review on or after July 1, 2003, but prior to January 1, 2004, the director shall take action under ORS 197.633 (3)(a) not later than 120 days after the local government submits the work program or work task for review. If the director does not take action under ORS 197.633 (3)(a) within 120 days after the local government submits the work program or work task for review:

Â Â Â Â Â  (a) The work program or work task is deemed approved and the department shall provide a letter to the local government certifying that the work program or work task is approved unless an interested party has filed a timely objection to the work program or work task consistent with administrative rules for conducting periodic review; or

Â Â Â Â Â  (b) The director shall refer the work program or work task to the commission in the manner provided in ORS 197.633 (3) if an interested party has filed a timely objection to the work program or work task consistent with administrative rules for conducting periodic review. [2003 c.793 Â§8]

Â Â Â Â Â  Sec. 9. Submission and review of work tasks for existing work programs. (1) Notwithstanding ORS 197.628 to 197.650, if a work task that is included in a work program established prior to the effective date of this 2003 Act [September 22, 2003] is not submitted prior to the effective date of this 2003 Act, a local government is not required to submit the work task for review unless:

Â Â Â Â Â  (a) The local government is a city with a population of more than 10,000, a county or a metropolitan service district and the work task is related to economic development, housing, public facilities and services, transportation or urbanization;

Â Â Â Â Â  (b) The work task is related to a statewide land use planning goal protecting coastal management and is required by federal law or a contract with a federal agency;

Â Â Â Â Â  (c) The Land Conservation and Development Commission determines, on or before July 1, 2004, that a significant statewide or regional need requires that the work task be performed and the Department of Land Conservation and Development pays the costs to perform the work task;

Â Â Â Â Â  (d) An interested party petitions the commission, on or before January 1, 2004, to require the completion of a work program or a work task that was scheduled for completion on or before January 1, 2004, and the commission, after providing notice and the opportunity for the affected local government to respond, agrees to the requirement; or

Â Â Â Â Â  (e) The work program or work task is established or required under section 7 of this 2003 Act.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, if a local government chooses to perform a work task that is not required by subsection (1) of this section, the local government shall perform the work task as an amendment to an acknowledged comprehensive plan or land use regulation or adoption of a new land use regulation consistent with ORS 197.615, 197.620 and 197.625.

Â Â Â Â Â  (3) Prior to July 1, 2004, a local government may choose to perform and submit an existing work task for review as part of the periodic review process.

Â Â Â Â Â  (4) A local government may request, based on the complexity of a work task, that the commission authorize the local government to complete an existing nonmandatory work task as part of the periodic review process on or after July 1, 2004. The commission shall act on the request within 90 days after receiving the request.

Â Â Â Â Â  (5) If a local government chooses to discontinue work on an existing nonmandatory work task, the local government may submit a letter stating its decision to the department. If a local government submits the letter described in this subsection, the department shall remove the work task from the work program unless the commission has taken action under subsection (1)(c) of this section.

Â Â Â Â Â  (6) The Director of the Department of Land Conservation and Development shall take action under ORS 197.633 (3)(a) on a work task described in subsection (1), (3) or (4) of this section not later than 120 days after the local government submits the work task for review unless:

Â Â Â Â Â  (a) The local government waives the 120-day deadline; or

Â Â Â Â Â  (b) The commission grants the director an extension.

Â Â Â Â Â  (7) If the director does not take action under ORS 197.633 (3)(a) within the time period required by subsection (6) of this section:

Â Â Â Â Â  (a) The work task is deemed approved and the department shall provide a letter to the local government certifying that the work task is approved unless an interested party has filed a timely objection to the work task consistent with administrative rules for conducting periodic review; or

Â Â Â Â Â  (b) The director shall refer the work task to the commission in the manner provided in ORS 197.633 (3) if an interested party has filed a timely objection to the work task consistent with administrative rules for conducting periodic review. [2003 c.793 Â§9]

Â Â Â Â Â  Sec. 10. Report to legislature regarding work programs and work tasks submitted or reviewed. (1) The Land Conservation and Development Commission shall submit a report to the Seventy-third and the Seventy-fourth Legislative Assemblies detailing the number of work programs and work tasks that:

Â Â Â Â Â  (a) Are outstanding;

Â Â Â Â Â  (b) Have been submitted to the Department of Land Conservation and Development for review; and

Â Â Â Â Â  (c) Have been approved by the department or the commission.

Â Â Â Â Â  (2) The commission shall establish an interim committee composed of at least nine but not more than 13 members and charged with evaluating the periodic review program under ORS 197.628 to 197.650 to determine:

Â Â Â Â Â  (a) How effectively the program accomplishes the legislatively declared policy for the program;

Â Â Â Â Â  (b) How cost-effective the program is; and

Â Â Â Â Â  (c) How efficiently the program balances program requirements with available state and local resources.

Â Â Â Â Â  (3) The members of the committee established under subsection (2) of this section must include representatives of the following interest groups:

Â Â Â Â Â  (a) The League of Oregon Cities;

Â Â Â Â Â  (b) The Association of Oregon Counties;

Â Â Â Â Â  (c) The Special Districts Association of Oregon;

Â Â Â Â Â  (d) Metropolitan service districts;

Â Â Â Â Â  (e) The office of the Governor;

Â Â Â Â Â  (f) The commission;

Â Â Â Â Â  (g) Land use planning public interest groups; and

Â Â Â Â Â  (h) Developer interest groups.

Â Â Â Â Â  (4) The committee established under subsection (2) of this section shall prepare a report for the Seventy-third Legislative Assembly containing:

Â Â Â Â Â  (a) An evaluation of the periodic review program; and

Â Â Â Â Â  (b) Recommendations for improving the program to better accomplish the goals of the program in a more cost-effective and efficient manner. [2003 c.793 Â§10]

Â Â Â Â Â  197.629 Schedule for periodic review; coordination. (1) The Land Conservation and Development Commission shall establish and maintain a schedule for periodic review of comprehensive plans and land use regulations. Except as necessary to coordinate approved periodic review work programs and to account for special circumstances that from time to time arise, the schedule shall reflect the following timelines:

Â Â Â Â Â  (a) A city with a population of less than 2,500 within its urban growth boundary shall not be required to conduct periodic review unless the city lies close enough to another city that has a population of 25,000 or more within its urban growth boundary that the smaller city is significantly affected by needed housing, employment, transportation or public facility and services decisions made by the larger city;

Â Â Â Â Â  (b) Except as provided in subsection (2) of this section, a county with a population of less than 15,000 shall not be required to conduct periodic review;

Â Â Â Â Â  (c) A county with a population of 15,000 or more but less than 50,000, or a city with a population of 2,500 or more but less than 25,000 inside its urban growth boundary, shall conduct periodic review every 5 to 15 years after completion of the previous periodic review; and

Â Â Â Â Â  (d) A county with a population of 50,000 or more, or a metropolitan service district or a city with a population of 25,000 or more inside its urban growth boundary, shall conduct periodic review every 5 to 10 years after completion of the previous periodic review.

Â Â Â Â Â  (2) A county with a portion of its population within the urban growth boundary of a city subject to periodic review under this section shall conduct periodic review for that portion of the county according to the schedule and work program set for the city.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if the schedule set for the county is specific as to that portion of the county within the urban growth boundary of a city subject to periodic review under this section, the county shall conduct periodic review for that portion of the county according to the schedule and work program set for the county.

Â Â Â Â Â  (4) The Land Conservation and Development Commission may schedule periodic review for a local government earlier than provided in subsection (1) of this section if necessary to ensure that all local governments in a region whose land use decisions would significantly affect other local governments in the region are conducting periodic review concurrently.

Â Â Â Â Â  (5) A city or county that is exempt from periodic review under subsection (1)(a) or (b) of this section may request periodic review by the commission. [1999 c.622 Â§10; 2001 c.527 Â§3]

Â Â Â Â Â  Note: The amendments to 197.629 by section 2, chapter 829, Oregon Laws 2005, become operative July 1, 2007. See section 13, chapter 829, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  197.629. (1) The Land Conservation and Development Commission shall establish and maintain a schedule for periodic review of comprehensive plans and land use regulations. Except as necessary to coordinate approved periodic review work programs and to account for special circumstances that from time to time arise, the schedule shall reflect the following timelines:

Â Â Â Â Â  (a) A city with a population of more than 2,500 within a metropolitan planning organization or a metropolitan service district shall conduct periodic review every seven years after completion of the previous periodic review; and

Â Â Â Â Â  (b) A city with a population of 10,000 or more inside its urban growth boundary that is not within a metropolitan planning organization shall conduct periodic review every 10 years after completion of the previous periodic review.

Â Â Â Â Â  (2) A county with a portion of its population within the urban growth boundary of a city subject to periodic review under this section shall conduct periodic review for that portion of the county according to the schedule and work program set for the city.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if the schedule set for the county is specific as to that portion of the county within the urban growth boundary of a city subject to periodic review under this section, the county shall conduct periodic review for that portion of the county according to the schedule and work program set for the county.

Â Â Â Â Â  (4) If the Land Conservation and Development Commission pays the costs of a local government that is not subject to subsection (1) of this section to perform new work programs and work tasks, the commission may require the local government to complete periodic review when the local government has not completed periodic review within the previous five years if:

Â Â Â Â Â  (a) A city has been growing faster than the annual population growth rate of the state for five consecutive years;

Â Â Â Â Â  (b) A major transportation project on the Statewide Transportation Improvement Program that is approved for funding by the Oregon Transportation Commission is likely to:

Â Â Â Â Â  (A) Have a significant impact on a city or an urban unincorporated community; or

Â Â Â Â Â  (B) Be significantly affected by growth and development in a city or an urban unincorporated community;

Â Â Â Â Â  (c) A major facility, including a prison, is sited or funded by a state agency; or

Â Â Â Â Â  (d) Approval by the city or county of a facility for a major employer will increase employment opportunities and significantly affect the capacity of housing and public facilities in the city or urban unincorporated community.

Â Â Â Â Â  (5) The Land Conservation and Development Commission may schedule periodic review for a local government earlier than provided in subsection (1) of this section if necessary to ensure that all local governments in a region whose land use decisions would significantly affect other local governments in the region are conducting periodic review concurrently, but not sooner than five years after completion of the previous periodic review.

Â Â Â Â Â  (6) A city or county that is not required to complete periodic review under subsection (1) of this section may request periodic review by the commission.

Â Â Â Â Â  (7) As used in this section, Âmetropolitan planning organizationÂ means an organization located wholly within the State of Oregon and designated by the Governor to coordinate transportation planning in an urbanized area of the state pursuant to 49 U.S.C. 5303(c).

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.630 [1981 c.748 Â§5c; repealed by 1983 c.827 Â§59]

Â Â Â Â Â  197.631 Commission to amend regulations to facilitate periodic review. In order to use state and local periodic review resources most efficiently and effectively and to concentrate periodic review on adequate provision of economic development, needed housing, transportation, public facilities and services and urbanization, the Land Conservation and Development Commission shall adopt, amend or repeal the statewide land use planning goals, guidelines and corresponding rules as necessary to facilitate periodic review and to provide for compliance by local governments with those goals not described in ORS 197.628 (2) through the post-acknowledgment procedures of ORS 197.610 to 197.625. [1999 c.622 Â§11; 2005 c.829 Â§3]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.633 Two phases of periodic review; rules; appeal of decision on work program; schedule for completion; extension of time on appeal. (1) The periodic review process is divided into two phases. Phase one is the evaluation of the existing comprehensive plan, land use regulations and citizen involvement program and, if necessary, the development of a work program to make needed changes to the comprehensive plan or land use regulations. Phase two is the completion of work tasks outlined in the work program.

Â Â Â Â Â  (2) The Land Conservation and Development Commission shall adopt rules for conducting periodic review. The rules shall provide a process for:

Â Â Â Â Â  (a) Initiating periodic review;

Â Â Â Â Â  (b) Citizen participation;

Â Â Â Â Â  (c) The participation of state agencies;

Â Â Â Â Â  (d) The preparation, review and approval of an evaluation of a comprehensive plan and land use regulations;

Â Â Â Â Â  (e) Review of a work program; and

Â Â Â Â Â  (f) Review of completed work tasks.

Â Â Â Â Â  (3) A decision by the Director of the Department of Land Conservation and Development to approve a work program, that no work program is necessary or that no further work is necessary is final and not subject to appeal.

Â Â Â Â Â  (4) The director:

Â Â Â Â Â  (a) Shall take action on a work task not later than 120 days after the local government submits the work task for review unless the local government waives the 120-day deadline or the commission grants the director an extension. If the director does not take action within the time period required by this subsection, the work task is deemed approved. The department shall provide a letter to the local government certifying that the work task is approved unless an interested party has filed a timely objection to the work task consistent with administrative rules for conducting periodic review. If a timely objection is filed, the director shall refer the work task to the commission.

Â Â Â Â Â  (b) May approve or remand a work task or refer the work task to the commission for a decision. A decision by the director to approve or remand a work task may be appealed to the commission.

Â Â Â Â Â  (5) Except as provided in this subsection, the commission shall take action on the appeal or referral within 90 days of the appeal or referral. Action by the commission in response to an appeal from a decision of the director is a final order subject to judicial review in the manner provided in ORS 197.650. The commission may extend the time for taking action on the appeal or referral if the commission finds that:

Â Â Â Â Â  (a) The appeal or referral is appropriate for mediation;

Â Â Â Â Â  (b) The appeal or referral raises new or complex issues of fact or law that make it unreasonable for the commission to give adequate consideration to the issues within the 90-day limit; or

Â Â Â Â Â  (c) The parties to the appeal and the commission agree to an extension, not to exceed an additional 90 days.

Â Â Â Â Â  (6) The commission and a local government shall attempt to complete periodic review within three years after approval of a work program. In order to promote the timely completion of periodic review, the commission shall establish a system of incentives to encourage local government compliance with timelines in periodic review work programs. [1991 c.612 Â§3; 1993 c.18 Â§38; 1999 c.622 Â§3; 2001 c.527 Â§1; 2005 c.829 Â§4]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.635 [1981 c.748 Â§6; repealed by 1983 c.827 Â§59]

Â Â Â Â Â  197.636 Procedures and actions for failure to meet periodic review deadlines. (1) Upon good cause shown by a local government, the Director of the Department of Land Conservation and Development may allow the local government an extension of time for submitting a work program or completing a work task. A decision by the director to grant or deny an extension may be referred to the Land Conservation and Development Commission by the director. The Department of Land Conservation and Development or the commission shall not extend the deadline for submitting a work program more than once nor for more than 90 days, and shall not extend the deadline for a work task more than once nor for more than one year.

Â Â Â Â Â  (2) If a local government fails to submit a work program or to complete a work task by the deadline set by the director or the commission, including any extension that has been granted, the director shall schedule a hearing before the commission. The commission shall issue an order imposing one or more of the following sanctions until the work program or the work task receives final approval by the director or the commission:

Â Â Â Â Â  (a) Require the local government to apply those portions of the goals and rules to land use decisions as specified in the order. Sanctions may be imposed under this paragraph only when necessary to resolve a specific deficiency identified in the order.

Â Â Â Â Â  (b) Forfeiture of all or a portion of the grant money received to conduct the review, develop the work program or complete the work task.

Â Â Â Â Â  (c) Completion of the work program or work task by the department. The commission may require the local government to pay the cost for completion of work performed by the department, following the withholding process set forth in ORS 197.335 (4).

Â Â Â Â Â  (d) Application of such interim measures as the commission deems necessary to ensure compliance with the statewide planning goals.

Â Â Â Â Â  (3) If the department receives a work program or work task completed in response to a commission order issued under subsection (2) of this section, the director shall evaluate and issue a decision on the work program or work task within 90 days.

Â Â Â Â Â  (4) Commission action pursuant to subsection (1) or (2) of this section is a final order subject to judicial review in the manner provided in ORS 197.650. [1991 c.612 Â§4; 1999 c.622 Â§4; 2001 c.527 Â§2; 2005 c.829 Â§5]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.637 Department of Land Conservation and Development may request review by Housing and Community Services Department of certain local housing measures. (1) Upon request of the Department of Land Conservation and Development, the Housing and Community Services Department shall review the inventory and analysis of housing, and measures taken to address the housing need, required of certain local governments under ORS 197.296. The review shall address the likely effect of measures developed by a local government under ORS 197.296 (6) or (7) on the adequacy of the supply of buildable land and opportunities to satisfy needs identified under ORS 197.296 (3).

Â Â Â Â Â  (2) The Land Conservation and Development Commission and the Director of the Department of Land Conservation and Development shall consider the review and any recommendations of the Housing and Community Services Department when determining whether a local government has complied with the statewide land use planning goals and the requirements of ORS 197.296. [1999 c.622 Â§12; 2001 c.908 Â§4]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.638 Department of Land Conservation and Development may request review by Economic and Community Development Department of local inventory and analysis of industrial and commercial land. (1) Upon request of the Department of Land Conservation and Development, the Economic and Community Development Department shall review the inventory and analysis of industrial and commercial land, and measures taken to address the land needs, required of certain local governments under ORS 197.712. The review shall address the likely effect of measures developed by a local government on the adequacy of the supply of sites and opportunities to satisfy needs identified under ORS 197.712.

Â Â Â Â Â  (2) The Land Conservation and Development Commission and the Director of the Department of Land Conservation and Development shall consider the review and any recommendations of the Economic and Community Development Department when determining whether a local government has complied with the statewide land use planning goals and the requirements of ORS 197.712. [1999 c.622 Â§13]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.639 State assistance teams; alternative coordination process; grant and technical assistance funding; advisory committee. (1) In addition to coordination between state agencies and local government established in certified state agency coordination programs, the Department of Land Conservation and Development may establish one or more state assistance teams made up of representatives of various agencies and local governments or an alternative process for coordinating agency participation in the periodic review of comprehensive plans.

Â Â Â Â Â  (2) The department may develop model ordinance provisions to assist local governments in the periodic review plan update process.

Â Â Â Â Â  (3) A local government may arrange with the department for the provision of periodic review planning services and those services may be paid with grant program funds.

Â Â Â Â Â  (4) The Land Conservation and Development Commission shall establish an advisory committee composed, at a minimum, of representatives from the League of Oregon Cities, the Association of Oregon Counties, metropolitan service districts, the Special Districts Association of Oregon, land use planning public interest groups and developer interest groups. The advisory committee shall advise the commission and the department on the allocation of grants and technical assistance funding from General Fund sources and other issues assigned by the commission. [1991 c.612 Â§5; 2003 c.793 Â§5]

Â Â Â Â Â  Note: The amendments to 197.639 by section 6, chapter 829, Oregon Laws 2005, become operative July 1, 2007. See section 13, chapter 829, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  197.639. (1) In addition to coordination between state agencies and local government established in certified state agency coordination programs, the Department of Land Conservation and Development may establish one or more state assistance teams made up of representatives of various agencies and local governments, utilize the Economic Revitalization Team established under ORS 284.555 or institute an alternative process for coordinating agency participation in the periodic review of comprehensive plans.

Â Â Â Â Â  (2) The Economic Revitalization Team may work with a city to create a voluntary comprehensive plan review that focuses on the unique vision of the city, instead of conducting a standard periodic review, if the team identifies a city that the team determines can benefit from a customized voluntary comprehensive plan review.

Â Â Â Â Â  (3) The department may develop model ordinance provisions to assist local governments in the periodic review plan update process and in complying with new statutory requirements or new land use planning goal or rule requirements adopted by the Land Conservation and Development Commission outside the periodic review process.

Â Â Â Â Â  (4) A local government may arrange with the department for the provision of periodic review planning services and those services may be paid with grant program funds.

Â Â Â Â Â  (5) The commission shall establish an advisory committee composed, at a minimum, of representatives from the League of Oregon Cities, the Association of Oregon Counties, metropolitan service districts, the Special Districts Association of Oregon, land use planning public interest groups and developer interest groups. The advisory committee shall advise the commission and the department on the allocation of grants and technical assistance funding from General Fund sources and other issues assigned by the commission.

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.640 [1981 c.748 Â§9; 1983 c.827 Â§11; 1987 c.69 Â§1; 1987 c.729 Â§7; 1987 c.856 Â§8; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.641 [1983 c.827 Â§11b; 1987 c.729 Â§8a; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.643 [1983 c.827 Â§11c; 1987 c.729 Â§9; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.644 Modification of work program; commission jurisdiction and rules. (1) The Land Conservation and Development Commission may direct or, upon request of the local government, the Director of the Department of Land Conservation and Development may authorize a local government to modify an approved work program when:

Â Â Â Â Â  (a) Issues of regional or statewide significance arising out of another local governmentÂs periodic review require an enhanced level of coordination;

Â Â Â Â Â  (b) Issues of goal compliance are raised as a result of completion of a work program task resulting in a need to undertake further review or revisions;

Â Â Â Â Â  (c) Issues relating to the organization of the work program, coordination with affected agencies or persons, or orderly implementation of work tasks result in a need for further review or revision; or

Â Â Â Â Â  (d) Issues relating to needed housing, employment, transportation or public facilities and services were omitted from the work program but must be addressed in order to ensure compliance with the statewide planning goals.

Â Â Â Â Â  (2) The commission shall have exclusive jurisdiction for review of the evaluation, work program and completed work program tasks as set forth in ORS 197.628 to 197.650. The commission shall adopt rules governing standing, the provision of notice, conduct of hearings, adoption of stays, extension of time periods and other matters related to the administration of ORS 197.180, 197.245, 197.254, 197.295, 197.320, 197.620, 197.625, 197.628 to 197.650, 197.712, 197.747, 197.840, 215.416, 227.175 and 466.385.

Â Â Â Â Â  (3)(a) Commission action pursuant to subsection (1) or (2) of this section is a final order subject to judicial review in the manner provided in ORS 197.650.

Â Â Â Â Â  (b) Action by the director pursuant to subsection (1) of this section may be appealed to the commission pursuant to rules adopted by the commission. Commission action under this paragraph is a final order subject to judicial review in the manner provided in ORS 197.650. [1991 c.612 Â§6; 1997 c.634 Â§1; 1999 c.622 Â§5]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.645 [1983 c.827 Â§11d; 1987 c.729 Â§10; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.646 Implementation of new or amended goals, rules or statutes; rules. (1) A local government shall amend its acknowledged comprehensive plan, regional framework plan and land use regulations implementing either plan by a self-initiated post-acknowledgment process under ORS 197.610 to 197.625 to comply with:

Â Â Â Â Â  (a) A new statutory requirement; or

Â Â Â Â Â  (b) A new land use planning goal or rule requirement adopted by the Land Conservation and Development Commission.

Â Â Â Â Â  (2) Periodic review is not the implementation process for new statutory, land use planning goal or rule requirements.

Â Â Â Â Â  (3)(a) The Department of Land Conservation and Development shall notify local governments when a new statutory requirement or a new land use planning goal or rule requirement adopted by the commission requires changes to an acknowledged comprehensive plan, regional framework plan and land use regulations implementing either plan.

Â Â Â Â Â  (b) The commission shall establish, by rule, the time period within which an acknowledged comprehensive plan, regional framework plan and land use regulations implementing either plan must be in compliance with:

Â Â Â Â Â  (A) A new statutory requirement, if the legislation does not specify a time period for compliance; and

Â Â Â Â Â  (B) A new land use planning goal or rule requirement adopted by the commission.

Â Â Â Â Â  (4) When a local government does not adopt amendments to a comprehensive plan, regional framework plan and land use regulations implementing either plan as required by subsection (1) of this section, the new statutory, land use planning goal or rule requirements apply directly to the local governmentÂs land use decisions. The failure to adopt amendments to a comprehensive plan, regional framework plan and land use regulations implementing either plan required by subsection (1) of this section is a basis for initiation of enforcement action pursuant to ORS 197.319 to 197.335. [1991 c.612 Â§7; 2005 c.829 Â§7]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.647 [1983 c.827 Â§11e; 1987 c.69 Â§2; 1987 c.729 Â§11; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.649 Fees for notice; establishment by rules. The Land Conservation and Development Commission may establish by rule fees to cover the cost of notice given to persons by the Director of the Department of Land Conservation and Development under ORS 197.610 (1) and 197.615 (3). [1983 c.827 Â§11f; 1985 c.565 Â§28; 1991 c.612 Â§15]

Â Â Â Â Â  Note: See note under 197.628.

Â Â Â Â Â  197.650 Appeal to Court of Appeals; standing; petition content and service. (1) A Land Conservation and Development Commission order may be appealed to the Court of Appeals in the manner provided in ORS 183.482 by the following persons:

Â Â Â Â Â  (a) Persons who submitted comments or objections pursuant to ORS 197.251 (2) or proceedings under ORS 197.633, 197.636 or 197.644 and are appealing a commission order issued under ORS 197.251 or 197.633, 197.636 or 197.644;

Â Â Â Â Â  (b) Persons who submitted comments or objections pursuant to procedures adopted by the commission for certification of state agency coordination programs and are appealing a certification issued under ORS 197.180 (6);

Â Â Â Â Â  (c) Persons who petitioned the commission for an order under ORS 197.324 and whose petition was dismissed; or

Â Â Â Â Â  (d) Persons who submitted oral or written testimony in a proceeding before the commission pursuant to ORS 215.780.

Â Â Â Â Â  (2) Notwithstanding ORS 183.482 (2) relating to contents of the petition, the petition shall state the nature of the order petitioner desires reviewed and whether the petitioner submitted comments or objections as provided in ORS 197.251 (2) or pursuant to ORS 197.633, 197.636 or 197.644.

Â Â Â Â Â  (3) Notwithstanding ORS 183.482 (2) relating to service of the petition, copies of the petition shall be served by registered or certified mail upon the Department of Land Conservation and Development, the local government and all persons who filed comments or objections. [1981 c.748 Â§10; 1983 c.827 Â§52; 1989 c.761 Â§8; 1991 c.612 Â§16; 1997 c.247 Â§1; 1999 c.622 Â§7]

Note: See note under 197.628.

COLLABORATIVE REGIONAL PROBLEM SOLVING

Â Â Â Â Â  197.652 Establishing regional problem-solving programs. Programs of the collaborative regional problem-solving process described in ORS 197.654 and 197.656 shall be established in counties or regions geographically distributed throughout the state. [1996 c.6 Â§3; 1997 c.365 Â§1]

Â Â Â Â Â  197.654 Regional problem solving; coordination. (1) Local governments and those special districts that provide urban services may enter into a collaborative regional problem-solving process. A collaborative regional problem-solving process is a planning process directed toward resolution of land use problems in a region. The process must offer an opportunity to participate with appropriate state agencies and all local governments within the region affected by the problems that are the subject of the problem-solving process. The process must include:

Â Â Â Â Â  (a) An opportunity for involvement by other stakeholders with an interest in the problem; and

Â Â Â Â Â  (b) Efforts among the collaborators to agree on goals, objectives and measures of success for steps undertaken to implement the process as set forth in ORS 197.656.

Â Â Â Â Â  (2) As used in ORS 197.652 to 197.658, ÂregionÂ means an area of one or more counties, together with the cities within the county, counties, or affected portion of the county. [1996 c.6 Â§4]

Â Â Â Â Â  197.656 Commission acknowledgment of comprehensive plans not in compliance with goals; participation by state agencies; commission review of implementing regulations and plan amendments; use of resource lands. (1) Upon invitation by the local governments in a region, the Land Conservation and Development Commission and other state agencies may participate with the local governments in a collaborative regional problem-solving process.

Â Â Â Â Â  (2) Following the procedures set forth in this subsection, the commission may acknowledge amendments to comprehensive plans and land use regulations, or new land use regulations, that do not fully comply with the rules of the commission that implement the statewide planning goals, without taking an exception, upon a determination that:

Â Â Â Â Â  (a) The amendments or new provisions are based upon agreements reached by all local participants, the commission and other participating state agencies, in the collaborative regional problem-solving process;

Â Â Â Â Â  (b) The regional problem-solving process has included agreement among the participants on:

Â Â Â Â Â  (A) Regional goals for resolution of each regional problem that is the subject of the process;

Â Â Â Â Â  (B) Optional techniques to achieve the goals for each regional problem that is the subject of the process;

Â Â Â Â Â  (C) Measurable indicators of performance toward achievement of the goals for each regional problem that is the subject of the process;

Â Â Â Â Â  (D) A system of incentives and disincentives to encourage successful implementation of the techniques chosen by the participants to achieve the goals;

Â Â Â Â Â  (E) A system for monitoring progress toward achievement of the goals; and

Â Â Â Â Â  (F) A process for correction of the techniques if monitoring indicates that the techniques are not achieving the goals; and

Â Â Â Â Â  (c) The agreement reached by regional problem-solving process participants and the implementing plan amendments and land use regulations conform, on the whole, with the purposes of the statewide planning goals.

Â Â Â Â Â  (3) A local government that amends an acknowledged comprehensive plan or land use regulation or adopts a new land use regulation in order to implement an agreement reached in a regional problem-solving process shall submit the amendment or new regulation to the commission in the manner set forth in ORS 197.628 to 197.650 for periodic review or set forth in ORS 197.251 for acknowledgment.

Â Â Â Â Â  (4) The commission shall have exclusive jurisdiction for review of amendments or new regulations described in subsection (3) of this section. A participant or stakeholder in the collaborative regional problem-solving process shall not raise an issue before the commission on review that was not raised at the local level.

Â Â Â Â Â  (5) If the commission denies an amendment or new regulation submitted pursuant to subsection (3) of this section, the commission shall issue a written statement describing the reasons for the denial and suggesting alternative methods for accomplishing the goals on a timely basis.

Â Â Â Â Â  (6) If, in order to resolve regional land use problems, the participants in a collaborative regional problem-solving process decide to devote agricultural land or forestland, as defined in the statewide planning goals, to uses not authorized by those goals, the participants shall choose land that is not part of the regionÂs commercial agricultural or forestland base, or take an exception to those goals pursuant to ORS 197.732. To identify land that is not part of the regionÂs commercial agricultural or forestland base, the participants shall consider the recommendation of a committee of persons appointed by the affected county, with expertise in appropriate fields, including but not limited to farmers, ranchers, foresters and soils scientists and representatives of the State Department of Agriculture, the State Department of Forestry and the Department of Land Conservation and Development.

Â Â Â Â Â  (7) The Governor shall require all appropriate state agencies to participate in the collaborative regional problem-solving process. [1996 c.6 Â§5; 2001 c.672 Â§11]

Â Â Â Â Â  197.658 Modifying local work plan. In addition to the provisions of ORS 197.644, the Land Conservation and Development Commission may modify an approved work program when a local government has agreed to participate in a collaborative regional problem-solving process pursuant to ORS 197.654 and 197.656. [1996 c.6 Â§6]

SPECIAL RESIDENCES

Â Â Â Â Â  197.660 Definitions. As used in ORS 197.660 to 197.670, 215.213, 215.263, 215.283, 215.284 and 443.422:

Â Â Â Â Â  (1) ÂResidential facilityÂ means a residential care, residential training or residential treatment facility, as those terms are defined in ORS 443.400, licensed under ORS 443.400 to 443.460 or licensed under ORS 418.205 to 418.327 by the Department of Human Services that provides residential care alone or in conjunction with treatment or training or a combination thereof for six to fifteen individuals who need not be related. Staff persons required to meet licensing requirements shall not be counted in the number of facility residents, and need not be related to each other or to any resident of the residential facility.

Â Â Â Â Â  (2) ÂResidential homeÂ means a residential treatment or training or adult foster home licensed by or under the authority of the department, as defined in ORS 443.400, under ORS 443.400 to 443.825, a residential facility registered under ORS 443.480 to 443.500 or an adult foster home licensed under ORS 443.705 to 443.825 that provides residential care alone or in conjunction with treatment or training or a combination thereof for five or fewer individuals who need not be related. Staff persons required to meet licensing requirements shall not be counted in the number of facility residents, and need not be related to each other or to any resident of the residential home.

Â Â Â Â Â  (3) ÂZoning requirementÂ means any standard, criteria, condition, review procedure, permit requirement or other requirement adopted by a city or county under the authority of ORS chapter 215 or 227 that applies to the approval or siting of a residential facility or residential home. A zoning requirement does not include a state or local health, safety, building, occupancy or fire code requirement. [1989 c.564 Â§2; 1991 c.801 Â§6; 2001 c.900 Â§47; 2005 c.22 Â§145]

Â Â Â Â Â  197.663 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of this state that disabled persons and elderly persons are entitled to live as normally as possible within communities and should not be excluded from communities because their disability or age requires them to live in groups;

Â Â Â Â Â  (2) There is a growing need for residential homes and residential facilities to provide quality care and protection for disabled persons and elderly persons and to prevent inappropriate placement of such persons in state institutions and nursing homes;

Â Â Â Â Â  (3) It is often difficult to site and establish residential homes and residential facilities in the communities of this state;

Â Â Â Â Â  (4) To meet the growing need for residential homes and residential facilities, it is the policy of this state that residential homes and residential facilities shall be considered a residential use of property for zoning purposes; and

Â Â Â Â Â  (5) It is the policy of this state to integrate residential facilities into the communities of this state. The objective of integration cannot be accomplished if residential facilities are concentrated in any one area. [1989 c.564 Â§3]

Â Â Â Â Â  197.665 Locations of residential homes. (1) Residential homes shall be a permitted use in:

Â Â Â Â Â  (a) Any residential zone, including a residential zone which allows a single-family dwelling; and

Â Â Â Â Â  (b) Any commercial zone which allows a single-family dwelling.

Â Â Â Â Â  (2) A city or county may not impose any zoning requirement on the establishment and maintenance of a residential home in a zone described in subsection (1) of this section that is more restrictive than a zoning requirement imposed on a single-family dwelling in the same zone.

Â Â Â Â Â  (3) A city or county may:

Â Â Â Â Â  (a) Allow a residential home in an existing dwelling in any area zoned for farm use, including an exclusive farm use zone established under ORS 215.203;

Â Â Â Â Â  (b) Impose zoning requirements on the establishment of a residential home in areas described in paragraph (a) of this subsection, provided that these requirements are no more restrictive than those imposed on other nonfarm single-family dwellings in the same zone; and

Â Â Â Â Â  (c) Allow a division of land for a residential home in an exclusive farm use zone only as described in ORS 215.263 (9). [1989 c.564 Â§4; 2001 c.704 Â§5]

Â Â Â Â Â  197.667 Location of residential facility; application and supporting documentation. (1) A residential facility shall be a permitted use in any zone where multifamily residential uses are a permitted use.

Â Â Â Â Â  (2) A residential facility shall be a conditional use in any zone where multifamily residential uses are a conditional use.

Â Â Â Â Â  (3) A city or county may allow a residential facility in a residential zone other than those zones described in subsections (1) and (2) of this section, including a zone where a single-family dwelling is allowed.

Â Â Â Â Â  (4) A city or county may require an applicant proposing to site a residential facility within its jurisdiction to supply the city or county with a copy of the entire application and supporting documentation for state licensing of the facility, except for information which is exempt from public disclosure under ORS 192.410 to 192.505. However, cities and counties shall not require independent proof of the same conditions that have been required by the Department of Human Services under ORS 418.205 to 418.327 for licensing of a residential facility. [1989 c.564 Â§5; 1991 c.801 Â§8; 2001 c.900 Â§48; 2003 c.86 Â§15]

Â Â Â Â Â  197.670 Zoning requirements and prohibitions for residential homes and residential facilities. (1) As of October 3, 1989, no city or county shall:

Â Â Â Â Â  (a) Deny an application for the siting of a residential home in a residential or commercial zone described in ORS 197.665 (1).

Â Â Â Â Â  (b) Deny an application for the siting of a residential facility in a zone where multifamily residential uses are allowed, unless the city or county has adopted a siting procedure which implements the requirements of ORS 197.667.

Â Â Â Â Â  (2) Every city and county shall amend its zoning ordinance to comply with ORS 197.660 to 197.667 as part of periodic land use plan review occurring after January 1, 1990. Nothing in this section prohibits a city or county from amending its zoning ordinance prior to periodic review. [1989 c.564 Â§6]

FARMWORKER HOUSING

Â Â Â Â Â  197.675 [1989 c.964 Â§4; repealed by 2001 c.613 Â§1]

Â Â Â Â Â  197.677 Policy. In that the agricultural workers in this state benefit the social and economic welfare of all of the people in Oregon by their unceasing efforts to bring a bountiful crop to market, the Legislative Assembly declares that it is the policy of this state to insure adequate agricultural labor accommodations commensurate with the housing needs of OregonÂs workers that meet decent health, safety and welfare standards. To accomplish this objective in the interest of all of the people in this state, it is necessary that:

Â Â Â Â Â  (1) Every state and local government agency that has powers, functions or duties with respect to housing, land use or enforcing health, safety or welfare standards, under this or any other law, shall exercise its powers, functions or duties consistently with the state policy declared by ORS 197.307, 197.312, 197.677 to 197.685, 215.213, 215.277, 215.283, 215.284 and 455.380 and in such manner as will facilitate sustained progress in attaining the objectives established;

Â Â Â Â Â  (2) Every state and local government agency that finds farmworker activities within the scope of its jurisdiction must make every effort to alleviate insanitary, unsafe and overcrowded accommodations;

Â Â Â Â Â  (3) Special efforts should be directed toward mitigating hazards to families and children; and

Â Â Â Â Â  (4) All accommodations must provide for the rights of free association to farmworkers in their places of accommodation. [1989 c.964 Â§2; 2001 c.613 Â§11]

Â Â Â Â Â  197.680 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) This state has a large stock of existing farmworker housing that does not meet minimum health and safety standards and is in need of rehabilitation;

Â Â Â Â Â  (2) It is not feasible to rehabilitate much of the existing farmworker housing stock to meet building code standards;

Â Â Â Â Â  (3) In order to assure that minimum standards are met in all farmworker housing in this state, certain interim measures must be taken; and

Â Â Â Â Â  (4) Limited rehabilitation, outside city boundaries, must be allowed to a lesser standard than that set forth in the existing building codes. [1989 c.964 Â§3; 2001 c.613 Â§12]

Â Â Â Â Â  197.685 Location of farmworker housing; approval standards. (1) The availability of decent, safe and sanitary housing opportunities for farmworkers is a matter of statewide concern.

Â Â Â Â Â  (2) Farmworker housing within the rural area of a county shall be permitted in a zone or zones in rural centers and areas committed to nonresource uses.

Â Â Â Â Â  (3) Any approval standards, special conditions and procedures for approval adopted by a local government shall be clear and objective and shall not have the effect, either in themselves or cumulatively, of discouraging needed housing through unreasonable cost or delay. [1989 c.964 Â§5; 2001 c.613 Â§4]

Â Â Â Â Â  197.705 [1973 c.482 Â§1; repealed by 1977 c.665 Â§24]

ECONOMIC DEVELOPMENT

Â Â Â Â Â  197.707 Legislative intent. It was the intent of the Legislative Assembly in enacting ORS chapters 195, 196, 197, 215 and 227 not to prohibit, deter, delay or increase the cost of appropriate development, but to enhance economic development and opportunity for the benefit of all citizens. [1983 c.827 Â§16]

Â Â Â Â Â  197.710 [1973 c.482 Â§3; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.712 Commission duties; comprehensive plan provisions; public facility plans; state agency coordination plans; compliance deadline; rules. (1) In addition to the findings and policies set forth in ORS 197.005, 197.010 and 215.243, the Legislative Assembly finds and declares that, in carrying out statewide comprehensive land use planning, the provision of adequate opportunities for a variety of economic activities throughout the state is vital to the health, welfare and prosperity of all the people of the state.

Â Â Â Â Â  (2) By the adoption of new goals or rules, or the application, interpretation or amendment of existing goals or rules, the Land Conservation and Development Commission shall implement all of the following:

Â Â Â Â Â  (a) Comprehensive plans shall include an analysis of the communityÂs economic patterns, potentialities, strengths and deficiencies as they relate to state and national trends.

Â Â Â Â Â  (b) Comprehensive plans shall contain policies concerning the economic development opportunities in the community.

Â Â Â Â Â  (c) Comprehensive plans and land use regulations shall provide for at least an adequate supply of sites of suitable sizes, types, locations and service levels for industrial and commercial uses consistent with plan policies.

Â Â Â Â Â  (d) Comprehensive plans and land use regulations shall provide for compatible uses on or near sites zoned for specific industrial and commercial uses.

Â Â Â Â Â  (e) A city or county shall develop and adopt a public facility plan for areas within an urban growth boundary containing a population greater than 2,500 persons. The public facility plan shall include rough cost estimates for public projects needed to provide sewer, water and transportation for the land uses contemplated in the comprehensive plan and land use regulations. Project timing and financing provisions of public facility plans shall not be considered land use decisions.

Â Â Â Â Â  (f) In accordance with ORS 197.180, state agencies that provide funding for transportation, water supply, sewage and solid waste facilities shall identify in their coordination programs how they will coordinate that funding with other state agencies and with the public facility plans of cities and counties. In addition, state agencies that issue permits affecting land use shall identify in their coordination programs how they will coordinate permit issuance with other state agencies and cities and counties.

Â Â Â Â Â  (g) Local governments shall provide:

Â Â Â Â Â  (A) Reasonable opportunities to satisfy local and rural needs for residential and industrial development and other economic activities on appropriate lands outside urban growth boundaries, in a manner consistent with conservation of the stateÂs agricultural and forest land base; and

Â Â Â Â Â  (B) Reasonable opportunities for urban residential, commercial and industrial needs over time through changes to urban growth boundaries.

Â Â Â Â Â  (3) A comprehensive plan and land use regulations shall be in compliance with this section by the first periodic review of that plan and regulations. [1983 c.827 Â§17; 1991 c.612 Â§17]

Â Â Â Â Â  197.713 Industrial development on industrial lands outside urban growth boundaries; exceptions. (1) Notwithstanding statewide land use planning goals relating to urbanization or to public facilities and services, a county or its designee may authorize:

Â Â Â Â Â  (a) Industrial development, including accessory uses subordinate to the industrial development, in buildings of any size and type, subject to the permit approval process described in ORS 215.402 to 215.438 and to applicable building codes, in an area planned and zoned for industrial use on January 1, 2004, subject to the territorial limits described in subsections (2) and (3) of this section.

Â Â Â Â Â  (b) On-site sewer facilities to serve the industrial development authorized under this section, including accessory uses subordinate to the industrial development.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, a county or its designee may consider the following land for industrial development under this section:

Â Â Â Â Â  (a) Land more than three miles outside the urban growth boundary of every city with a population of 20,000 individuals or more; and

Â Â Â Â Â  (b) Land outside the urban growth boundary of every city with a population of fewer than 20,000 individuals.

Â Â Â Â Â  (3) A county or its designee may not authorize industrial development under this section on land within the Willamette Valley as defined in ORS 215.010.

Â Â Â Â Â  (4) A county or its designee may not authorize under this section retail, commercial or residential development in the area zoned for industrial use. [2003 c.688 Â§1; 2005 c.666 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 666, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) The Land Conservation and Development Commission shall conform a statewide land use planning goal relating to urbanization to the requirements of section 1, chapter 688, Oregon Laws 2003 [197.713], within six months after the effective date of this 2005 Act [July 29, 2005].

Â Â Â Â Â  (2) Notwithstanding ORS 197.235 (1)(a), the commission may amend the goals and guidelines to make the specific change required by this section after only one public hearing, at a location determined by the commission, because the proposed amendment is necessary to conform an inconsistent goal or guideline to the requirements of section 1, chapter 688, Oregon Laws 2003 [197.713]. [2005 c.666 Â§2]

Â Â Â Â Â  Note: 197.713 and 197.714 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  197.714 Cooperation of county and city concerning industrial development. (1) Notwithstanding the authority granted in ORS 197.713 to allow industrial development, including accessory uses subordinate to the industrial development, in areas zoned for industrial use, when a county or its designee considers action under ORS 197.713 (1) for land within 10 miles of the urban growth boundary of a city, the county or its designee shall give notice to the city at least 21 days prior to taking action.

Â Â Â Â Â  (2) If the city objects to the authorization of industrial development under ORS 197.713, the city and county shall negotiate to establish conditions on the industrial development or changes in the development necessary to mitigate concerns raised by the cityÂs objection. [2003 c.688 Â§2]

Â Â Â Â Â  Note: See second note under 197.713.

Â Â Â Â Â  197.715 [1973 c.482 Â§2; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.717 Technical assistance by state agencies; information from Economic and Community Development Department; model ordinances; rural economic development. (1) State agencies shall provide technical assistance to local governments in:

Â Â Â Â Â  (a) Planning and zoning land adequate in amount, size, topography, transportation access and surrounding land use and public facilities for the special needs of various industrial and commercial uses;

Â Â Â Â Â  (b) Developing public facility plans; and

Â Â Â Â Â  (c) Streamlining local permit procedures.

Â Â Â Â Â  (2) The Economic and Community Development Department shall provide a local government with Âstate and national trendÂ information to assist in compliance with ORS 197.712 (2)(a).

Â Â Â Â Â  (3) The Land Conservation and Development Commission shall develop model ordinances to assist local governments in streamlining local permit procedures.

Â Â Â Â Â  (4) The Department of Land Conservation and Development and the Economic and Community Development Department shall establish a joint program to assist rural communities with economic and community development services. The assistance shall include, but not be limited to, grants, loans, model ordinances and technical assistance. The purposes of the assistance are to remove obstacles to economic and community development and to facilitate that development. The departments shall give priority to communities with high rates of unemployment. [1983 c.827 Â§18; 1995 s.s. c.3 Â§36h; 1996 c.6 Â§10]

Â Â Â Â Â  197.719 Industrial use of abandoned or diminished mill sites; amendment of comprehensive plans and land use regulations; sewer facilities. (1) As used in this section, Âabandoned or diminished mill siteÂ means a mill, plant or other facility engaged in the processing or manufacturing of wood products, including sawmills and facilities for the production of plywood, veneer, hardboard, panel products, pulp and paper, that:

Â Â Â Â Â  (a) Is located outside of urban growth boundaries;

Â Â Â Â Â  (b) Was closed after January 1, 1980, or has been operating at less than 25 percent of capacity since January 1, 2003; and

Â Â Â Â Â  (c) Contains or contained permanent buildings used in the production or manufacturing of wood products.

Â Â Â Â Â  (2) Notwithstanding statewide land use planning goals protecting agricultural lands or forestlands or administrative rules implementing those goals, the governing body of a county may amend the countyÂs comprehensive plan and land use regulations to allow an abandoned or diminished mill site to be zoned for industrial use.

Â Â Â Â Â  (3) Notwithstanding a statewide land use planning goal relating to urbanization or administrative rules implementing that goal, the governing body of a county may amend the countyÂs comprehensive plan and land use regulations to allow an abandoned or diminished mill site to be zoned for any level of industrial use.

Â Â Â Â Â  (4) Notwithstanding a statewide land use planning goal relating to public facilities and services or administrative rules implementing that goal, the governing body of a county or its designee may approve:

Â Â Â Â Â  (a) The extension of sewer facilities to lands that on June 10, 2003, are zoned for industrial use and that contain an abandoned or diminished mill site. The sewer facilities may serve only industrial uses authorized for the mill site and contiguous lands zoned for industrial use.

Â Â Â Â Â  (b) The extension of sewer facilities to an abandoned or diminished mill site that is rezoned for industrial use under this section only as necessary to serve industrial uses authorized for the mill site.

Â Â Â Â Â  (c) The establishment of on-site sewer facilities to serve an area that on June 10, 2003, is zoned for industrial use and that contains an abandoned or diminished mill site or to serve an abandoned or diminished mill site that is rezoned for industrial use under this section. The sewer facilities may serve only industrial uses authorized for the mill site and contiguous lands zoned for industrial use.

Â Â Â Â Â  (5)(a) A local government, as defined in ORS 174.116, may not authorize a connection to any portion of a sewer facility located between an urban growth boundary or the boundary of an unincorporated community and the boundary of the mill site or the industrial zone containing the mill site, except as provided under a statewide land use planning goal relating to public facilities and services or under ORS 197.732.

Â Â Â Â Â  (b) Sewer facilities approved under subsection (4) of this section shall be limited in size to meet the needs of authorized industrial uses and may not provide service to retail, commercial or residential development, except as provided under a statewide land use planning goal relating to public facilities and services or under ORS 197.732. The presence of the sewer facilities may not be used to justify an exception to statewide land use planning goals protecting agricultural lands or forestlands or relating to urbanization.

Â Â Â Â Â  (6)(a) The governing body of a county or its designee shall determine the boundary of an abandoned or diminished mill site. For an abandoned or diminished mill site that is rezoned for industrial use under this section, land within the boundary of the mill site may include only those areas that were improved for the processing or manufacturing of wood products.

Â Â Â Â Â  (b) For an abandoned or diminished mill site subject to subsection (2), (3) or (4) of this section, the governing body of a city or county or its designee may approve a permit, as defined in ORS 215.402 or 227.160, only for industrial development and accessory uses subordinate to such development on the mill site. The governing body or its designee may not approve a permit for retail, commercial or residential development on the mill site.

Â Â Â Â Â  (7) For land that on June 10, 2003, is zoned under statewide land use planning goals protecting agricultural lands or forestlands and that is rezoned for industrial use under subsections (2) and (3) of this section, the governing body of the county or its designee may not later rezone the land for retail, commercial or other nonresource use, except as provided under the statewide land use planning goals or under ORS 197.732. [2003 c.252 Â§2; 2003 c.688 Â§3]

Â Â Â Â Â  197.725 [1973 c.482 Â§4; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.730 [1973 c.482 Â§6; repealed by 1977 c.665 Â§24]

GOAL EXCEPTIONS

Â Â Â Â Â  197.732 Goal exceptions; criteria; rules; review. (1) A local government may adopt an exception to a goal if:

Â Â Â Â Â  (a) The land subject to the exception is physically developed to the extent that it is no longer available for uses allowed by the applicable goal;

Â Â Â Â Â  (b) The land subject to the exception is irrevocably committed as described by Land Conservation and Development Commission rule to uses not allowed by the applicable goal because existing adjacent uses and other relevant factors make uses allowed by the applicable goal impracticable; or

Â Â Â Â Â  (c) The following standards are met:

Â Â Â Â Â  (A) Reasons justify why the state policy embodied in the applicable goals should not apply;

Â Â Â Â Â  (B) Areas which do not require a new exception cannot reasonably accommodate the use;

Â Â Â Â Â  (C) The long term environmental, economic, social and energy consequences resulting from the use at the proposed site with measures designed to reduce adverse impacts are not significantly more adverse than would typically result from the same proposal being located in areas requiring a goal exception other than the proposed site; and

Â Â Â Â Â  (D) The proposed uses are compatible with other adjacent uses or will be so rendered through measures designed to reduce adverse impacts.

Â Â Â Â Â  (2) ÂCompatible,Â as used in subsection (1)(c) of this section, is not intended as an absolute term meaning no interference or adverse impacts of any type with adjacent uses.

Â Â Â Â Â  (3) The commission shall adopt rules establishing:

Â Â Â Â Â  (a) That an exception may be adopted to allow a use authorized by a statewide planning goal that cannot comply with the approval standards for that type of use;

Â Â Â Â Â  (b) Under what circumstances particular reasons may or may not be used to justify an exception under subsection (1)(c)(A) of this section; and

Â Â Â Â Â  (c) Which uses allowed by the applicable goal must be found impracticable under subsection (1) of this section.

Â Â Â Â Â  (4) A local government approving or denying a proposed exception shall set forth findings of fact and a statement of reasons which demonstrate that the standards of subsection (1) of this section have or have not been met.

Â Â Â Â Â  (5) Each notice of a public hearing on a proposed exception shall specifically note that a goal exception is proposed and shall summarize the issues in an understandable manner.

Â Â Â Â Â  (6) Upon review of a decision approving or denying an exception:

Â Â Â Â Â  (a) The board or the commission shall be bound by any finding of fact for which there is substantial evidence in the record of the local government proceedings resulting in approval or denial of the exception;

Â Â Â Â Â  (b) The board upon petition, or the commission, shall determine whether the local governmentÂs findings and reasons demonstrate that the standards of subsection (1) of this section have or have not been met; and

Â Â Â Â Â  (c) The board or commission shall adopt a clear statement of reasons which sets forth the basis for the determination that the standards of subsection (1) of this section have or have not been met.

Â Â Â Â Â  (7) The commission shall by rule establish the standards required to justify an exception to the definition of Âneeded housingÂ authorized by ORS 197.303 (3).

Â Â Â Â Â  (8) As used in this section, ÂexceptionÂ means a comprehensive plan provision, including an amendment to an acknowledged comprehensive plan, that:

Â Â Â Â Â  (a) Is applicable to specific properties or situations and does not establish a planning or zoning policy of general applicability;

Â Â Â Â Â  (b) Does not comply with some or all goal requirements applicable to the subject properties or situations; and

Â Â Â Â Â  (c) Complies with standards under subsection (1) of this section.

Â Â Â Â Â  (9) An exception acknowledged under ORS 197.251, 197.625 or 197.630 (1) (1981 Replacement Part) on or before August 9, 1983, continues to be valid and is not be subject to this section. [1983 c.827 Â§19a; 1995 c.521 Â§3; 2005 c.67 Â§1]

Â Â Â Â Â  197.735 [1973 c.482 Â§7; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.736 Commission implementation of ORS 197.340 and 197.732; rules. The Land Conservation and Development Commission shall amend goals, in accordance with ORS 197.240 and 197.245, and amend and adopt rules and guidelines, as necessary, to implement the provisions of this section and ORS 197.340 and 197.732. [1995 c.521 Â§4]

Â Â Â Â Â  197.740 [1973 c.482 Â§8; repealed by 1977 c.665 Â§24]

MISCELLANEOUS

Â Â Â Â Â  197.747 Meaning of Âcompliance with the goalsÂ for certain purposes. For the purposes of acknowledgment under ORS 197.251, board review under ORS 197.805 to 197.855 and periodic review under ORS 197.628 to 197.650, Âcompliance with the goalsÂ means the comprehensive plan and regulations, on the whole, conform with the purposes of the goals and any failure to meet individual goal requirements is technical or minor in nature. [1983 c.827 Â§14; 1989 c.761 Â§9; 1991 c.612 Â§18]

Â Â Â Â Â  197.750 [1973 c.482 Â§5; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.752 Lands available for urban development. (1) Lands within urban growth boundaries shall be available for urban development concurrent with the provision of key urban facilities and services in accordance with locally adopted development standards.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, lands not needed for urban uses during the planning period may be designated for agricultural, forest or other nonurban uses. [1983 c.827 Â§19]

Â Â Â Â Â  197.754 Land identified for urban services; capital improvement plan; tax assessment. (1) A local government may identify land inside an urban growth boundary for which the local government intends to provide urban services within the next five to seven years. The local government may evidence its intent by adopting a capital improvement plan reasonably designed to provide the urban services.

Â Â Â Â Â  (2) A local government that identifies an area for planned urban services and adopts a capital improvement plan may zone the area for urban uses. A city that identifies land that is outside the cityÂs boundary but inside the urban growth boundary shall coordinate with the appropriate county to zone the area for urban uses.

Â Â Â Â Â  (3)(a) Land in an area zoned for urban uses under this section shall not be subject to additional taxes under ORS 308A.700 to 308A.733 if the land ceases to be used for farm use within the five years following the date the area is zoned for urban uses.

Â Â Â Â Â  (b) A lot or parcel in an area zoned for urban use under subsection (2) of this section shall not be assessed at its value for farm use under ORS 308A.050 to 308A.128 unless the lot or parcel was receiving the farm use assessment at the time the area was zoned for urban uses. [1999 c.503 Â§3; 2001 c.104 Â§68]

Â Â Â Â Â  197.755 [1973 c.482 Â§9; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.756 Farm use assessment in area identified for urban services. (1) Upon the sale of a lot or parcel located inside an urban growth boundary that is assessed at its value for farm use under ORS 308A.050 to 308A.128, the lot or parcel shall be disqualified for farm use assessment if:

Â Â Â Â Â  (a) The lot or parcel is in an area identified for urban services under ORS 197.754; and

Â Â Â Â Â  (b) The urban services are available by ordinance for urbanization.

Â Â Â Â Â  (2) Disqualification under subsection (1) of this section shall not apply to the sale of a lot or parcel to the ownerÂs spouse, parent, stepparent, grandparent, sister, brother, daughter, son, stepchild or grandchild, or sale to a lessee of the owner if the lessee is conducting farm use as defined in ORS 215.203 on the lot or parcel at the time of sale. [1999 c.503 Â§6; 2001 c.104 Â§69]

Â Â Â Â Â  197.757 Acknowledgment deadline for newly incorporated cities. Cities incorporated after January 1, 1982, shall have their comprehensive plans and land use regulations acknowledged under ORS 197.251 no later than four years after the date of incorporation. [1983 c.827 Â§13]

Â Â Â Â Â  197.760 [1973 c.482 Â§9a; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.762 [1987 c.729 Â§15; repealed by 1989 c.761 Â§10 (197.763 enacted in lieu of 197.762)]

Â Â Â Â Â  197.763 Conduct of local quasi-judicial land use hearings; notice requirements; hearing procedures. The following procedures shall govern the conduct of quasi-judicial land use hearings conducted before a local governing body, planning commission, hearings body or hearings officer on application for a land use decision and shall be incorporated into the comprehensive plan and land use regulations:

Â Â Â Â Â  (1) An issue which may be the basis for an appeal to the Land Use Board of Appeals shall be raised not later than the close of the record at or following the final evidentiary hearing on the proposal before the local government. Such issues shall be raised and accompanied by statements or evidence sufficient to afford the governing body, planning commission, hearings body or hearings officer, and the parties an adequate opportunity to respond to each issue.

Â Â Â Â Â  (2)(a) Notice of the hearings governed by this section shall be provided to the applicant and to owners of record of property on the most recent property tax assessment roll where such property is located:

Â Â Â Â Â  (A) Within 100 feet of the property which is the subject of the notice where the subject property is wholly or in part within an urban growth boundary;

Â Â Â Â Â  (B) Within 250 feet of the property which is the subject of the notice where the subject property is outside an urban growth boundary and not within a farm or forest zone; or

Â Â Â Â Â  (C) Within 500 feet of the property which is the subject of the notice where the subject property is within a farm or forest zone.

Â Â Â Â Â  (b) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (3) The notice provided by the jurisdiction shall:

Â Â Â Â Â  (a) Explain the nature of the application and the proposed use or uses which could be authorized;

Â Â Â Â Â  (b) List the applicable criteria from the ordinance and the plan that apply to the application at issue;

Â Â Â Â Â  (c) Set forth the street address or other easily understood geographical reference to the subject property;

Â Â Â Â Â  (d) State the date, time and location of the hearing;

Â Â Â Â Â  (e) State that failure of an issue to be raised in a hearing, in person or by letter, or failure to provide statements or evidence sufficient to afford the decision maker an opportunity to respond to the issue precludes appeal to the board based on that issue;

Â Â Â Â Â  (f) Be mailed at least:

Â Â Â Â Â  (A) Twenty days before the evidentiary hearing; or

Â Â Â Â Â  (B) If two or more evidentiary hearings are allowed, 10 days before the first evidentiary hearing;

Â Â Â Â Â  (g) Include the name of a local government representative to contact and the telephone number where additional information may be obtained;

Â Â Â Â Â  (h) State that a copy of the application, all documents and evidence submitted by or on behalf of the applicant and applicable criteria are available for inspection at no cost and will be provided at reasonable cost;

Â Â Â Â Â  (i) State that a copy of the staff report will be available for inspection at no cost at least seven days prior to the hearing and will be provided at reasonable cost; and

Â Â Â Â Â  (j) Include a general explanation of the requirements for submission of testimony and the procedure for conduct of hearings.

Â Â Â Â Â  (4)(a) All documents or evidence relied upon by the applicant shall be submitted to the local government and be made available to the public.

Â Â Â Â Â  (b) Any staff report used at the hearing shall be available at least seven days prior to the hearing. If additional documents or evidence are provided by any party, the local government may allow a continuance or leave the record open to allow the parties a reasonable opportunity to respond. Any continuance or extension of the record requested by an applicant shall result in a corresponding extension of the time limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179.

Â Â Â Â Â  (5) At the commencement of a hearing under a comprehensive plan or land use regulation, a statement shall be made to those in attendance that:

Â Â Â Â Â  (a) Lists the applicable substantive criteria;

Â Â Â Â Â  (b) States that testimony, arguments and evidence must be directed toward the criteria described in paragraph (a) of this subsection or other criteria in the plan or land use regulation which the person believes to apply to the decision; and

Â Â Â Â Â  (c) States that failure to raise an issue accompanied by statements or evidence sufficient to afford the decision maker and the parties an opportunity to respond to the issue precludes appeal to the board based on that issue.

Â Â Â Â Â  (6)(a) Prior to the conclusion of the initial evidentiary hearing, any participant may request an opportunity to present additional evidence, arguments or testimony regarding the application. The local hearings authority shall grant such request by continuing the public hearing pursuant to paragraph (b) of this subsection or leaving the record open for additional written evidence, arguments or testimony pursuant to paragraph (c) of this subsection.

Â Â Â Â Â  (b) If the hearings authority grants a continuance, the hearing shall be continued to a date, time and place certain at least seven days from the date of the initial evidentiary hearing. An opportunity shall be provided at the continued hearing for persons to present and rebut new evidence, arguments or testimony. If new written evidence is submitted at the continued hearing, any person may request, prior to the conclusion of the continued hearing, that the record be left open for at least seven days to submit additional written evidence, arguments or testimony for the purpose of responding to the new written evidence.

Â Â Â Â Â  (c) If the hearings authority leaves the record open for additional written evidence, arguments or testimony, the record shall be left open for at least seven days. Any participant may file a written request with the local government for an opportunity to respond to new evidence submitted during the period the record was left open. If such a request is filed, the hearings authority shall reopen the record pursuant to subsection (7) of this section.

Â Â Â Â Â  (d) A continuance or extension granted pursuant to this section shall be subject to the limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179, unless the continuance or extension is requested or agreed to by the applicant.

Â Â Â Â Â  (e) Unless waived by the applicant, the local government shall allow the applicant at least seven days after the record is closed to all other parties to submit final written arguments in support of the application. The applicantÂs final submittal shall be considered part of the record, but shall not include any new evidence. This seven-day period shall not be subject to the limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179.

Â Â Â Â Â  (7) When a local governing body, planning commission, hearings body or hearings officer reopens a record to admit new evidence, arguments or testimony, any person may raise new issues which relate to the new evidence, arguments, testimony or criteria for decision-making which apply to the matter at issue.

Â Â Â Â Â  (8) The failure of the property owner to receive notice as provided in this section shall not invalidate such proceedings if the local government can demonstrate by affidavit that such notice was given. The notice provisions of this section shall not restrict the giving of notice by other means, including posting, newspaper publication, radio and television.

Â Â Â Â Â  (9) For purposes of this section:

Â Â Â Â Â  (a) ÂArgumentÂ means assertions and analysis regarding the satisfaction or violation of legal standards or policy believed relevant by the proponent to a decision. ÂArgumentÂ does not include facts.

Â Â Â Â Â  (b) ÂEvidenceÂ means facts, documents, data or other information offered to demonstrate compliance or noncompliance with the standards believed by the proponent to be relevant to the decision. [1989 c.761 Â§10a (enacted in lieu of 197.762); 1991 c.817 Â§31; 1995 c.595 Â§2; 1997 c.763 Â§6; 1997 c.844 Â§2; 1999 c.533 Â§12]

Â Â Â Â Â  197.764 Application to remove property from within urban growth boundary; conditions. (1) A local government may approve an application to remove a lot or parcel from within an urban growth boundary if:

Â Â Â Â Â  (a) The application is submitted by the owner of the lot or parcel;

Â Â Â Â Â  (b)(A) The lot or parcel is adjacent to the edge of the urban growth boundary; or

Â Â Â Â Â  (B) The lot or parcel is adjacent to another lot or parcel that is removed under this section;

Â Â Â Â Â  (c) The lot or parcel is assessed under ORS 308A.050 to 308A.128 for its value for farm use;

Â Â Â Â Â  (d) The lot or parcel is not within the boundaries of a city; and

Â Â Â Â Â  (e) The lot or parcel is not included in an area identified for urban services under ORS 197.754.

Â Â Â Â Â  (2) A local government, in deciding whether to approve an application under subsection (1) of this section, shall consider:

Â Â Â Â Â  (a) The projected costs and other consequences of extending urban services to the affected lot or parcel;

Â Â Â Â Â  (b) The potential value in the investment of providing urban services to the affected lot or parcel;

Â Â Â Â Â  (c) Any requirement for expanding the urban growth boundary in other areas to compensate for any loss in buildable lands; and

Â Â Â Â Â  (d) The projected costs and other consequences of providing urban services to other areas brought in under an expanded urban growth boundary.

Â Â Â Â Â  (3)(a) Land that is removed from within an urban growth boundary pursuant to an application approved under this section shall be removed from any inventory of buildable lands maintained by the local government.

Â Â Â Â Â  (b) A local government that approves an application under this section shall either expand the urban growth boundary to compensate for any resulting reduction in available buildable lands or increase the development capacity of the remaining supply of buildable lands. [1999 c.503 Â§1; 2001 c.104 Â§70]

Â Â Â Â Â  197.765 [1973 c.482 Â§2a; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.766 Laws applicable to certain local decisions regarding urban growth boundary. (1) A decision of a local government to expand an urban growth boundary shall comply with the provisions of ORS 197.296.

Â Â Â Â Â  (2) A decision of a local government under ORS 197.764 (1) is a land use decision. [1999 c.503 Â§2]

Â Â Â Â Â  197.767 [1987 c.729 Â§4; repealed by 1989 c.837 Â§34]

Â Â Â Â Â  197.768 Local government or special district adoption of public facilities strategy; public hearing; written findings. (1) As used in this section, Âspecial districtÂ has the meaning given that term in ORS 197.505.

Â Â Â Â Â  (2)(a) A local government or special district may adopt a public facilities strategy if the public facilities strategy:

Â Â Â Â Â  (A)(i) Is acknowledged under ORS 197.251; or

Â Â Â Â Â  (ii) Is approved by the Land Conservation and Development Commission under ORS 197.628 to 197.650; and

Â Â Â Â Â  (B) Meets the requirements of this section.

Â Â Â Â Â  (b) If a special district seeks to implement a public facilities strategy, that special district is considered a local government for the purposes of ORS 197.251 and 197.628 to 197.650.

Â Â Â Â Â  (3) A local government or special district may adopt a public facilities strategy only if the local government or special district:

Â Â Â Â Â  (a) Makes written findings justifying the need for the public facilities strategy;

Â Â Â Â Â  (b) Holds a public hearing on the adoption of a public facilities strategy and the findings that support the adoption of the public facilities strategy; and

Â Â Â Â Â  (c) Provides written notice to the Department of Land Conservation and Development at least 45 days prior to the final public hearing that is held to consider the adoption of the public facilities strategy.

Â Â Â Â Â  (4) At a minimum, the findings under subsection (3) of this section must demonstrate that:

Â Â Â Â Â  (a) There is a rapid increase in the rate or intensity of land development in a specific geographic area that was unanticipated at the time the original planning for that area was adopted or there has been a natural disaster or other catastrophic event in a specific geographic area;

Â Â Â Â Â  (b) The total land development expected within the specific geographic area will exceed the planned or existing capacity of public facilities; and

Â Â Â Â Â  (c) The public facilities strategy is structured to ensure that the necessary supply of housing and commercial and industrial facilities that will be impacted within the relevant geographic area is not unreasonably restricted by the adoption of the public facilities strategy.

Â Â Â Â Â  (5) A public facilities strategy shall include a clear, objective and detailed description of actions and practices a local government or special district may engage in to control the time and sequence of development approvals in response to the identified deficiencies in public facilities.

Â Â Â Â Â  (6) A public facilities strategy shall be effective for no more than 24 months after the date on which it is adopted, but may be extended, subject to subsection (7) of this section, provided the local government or special district adopting the public facilities strategy holds a public hearing on the proposed extension and adopts written findings that:

Â Â Â Â Â  (a) Verify that the problem giving rise to the need for a public facilities strategy still exists;

Â Â Â Â Â  (b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the need for a public facilities strategy; and

Â Â Â Â Â  (c) Set a specific duration for the extension of the public facilities strategy.

Â Â Â Â Â  (7)(a) A local government or special district considering an extension of a public facilities strategy shall give the department notice at least 14 days prior to the date of the public hearing on the extension.

Â Â Â Â Â  (b) A single extension may not exceed one year, and a public facilities strategy may not be extended more than three times. [1995 c.463 Â§5; 2001 c.557 Â§1]

Â Â Â Â Â  197.770 Firearms training facilities. (1) Any firearms training facility in existence on September 9, 1995, shall be allowed to continue operating until such time as the facility is no longer used as a firearms training facility.

Â Â Â Â Â  (2) For purposes of this section, a Âfirearms training facilityÂ is an indoor or outdoor facility that provides training courses and issues certifications required:

Â Â Â Â Â  (a) For law enforcement personnel;

Â Â Â Â Â  (b) By the State Department of Fish and Wildlife; or

Â Â Â Â Â  (c) By nationally recognized programs that promote shooting matches, target shooting and safety. [1995 c.475 Â§2]

Â Â Â Â Â  197.772 Consent for designation as historic property. (1) Notwithstanding any other provision of law, a local government shall allow a property owner to refuse to consent to any form of historic property designation at any point during the designation process. Such refusal to consent shall remove the property from any form of consideration for historic property designation under ORS 358.480 to 358.545 or other law except for consideration or nomination to the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, as amended (16 U.S.C. 470 et seq.).

Â Â Â Â Â  (2) No permit for the demolition or modification of property removed from consideration for historic property designation under subsection (1) of this section shall be issued during the 120-day period following the date of the property ownerÂs refusal to consent.

Â Â Â Â Â  (3) A local government shall allow a property owner to remove from the property a historic property designation that was imposed on the property by the local government. [1995 c.693 Â§21; 2001 c.540 Â§19]

Â Â Â Â Â  197.775 [1973 c.482 Â§11; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.780 [1973 c.482 Â§12; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.785 [1973 c.482 Â§13; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.790 [1973 c.482 Â§14; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.794 Notice to railroad company upon certain applications for land use decision, limited land use decision or expedited land use decision. (1) As used in this section, Ârailroad companyÂ has the meaning given that term in ORS 824.200.

Â Â Â Â Â  (2) If a railroad-highway crossing provides or will provide the only access to land that is the subject of an application for a land use decision, a limited land use decision or an expedited land division, the applicant must indicate that fact in the application submitted to the decision maker.

Â Â Â Â Â  (3) The decision maker shall provide notice to the Department of Transportation and the railroad company whenever the decision maker receives the information described under subsection (2) of this section. [2003 c.145 Â§2]

Â Â Â Â Â  197.795 [1973 c.482 Â§10; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.796 Applicant for certain land use decisions may accept and appeal condition imposed on application; procedure; attorney fees. (1) An applicant for a land use decision, limited land use decision or expedited land division or for a permit under ORS 215.427 or 227.178 may accept a condition of approval imposed under ORS 215.416 or 227.175 and file a challenge to the condition under this section. Acceptance by an applicant for a land use decision, limited land use decision, expedited land division or permit under ORS 215.427 or 227.178 of a condition of approval imposed under ORS 215.416 or 227.175 does not constitute a waiver of the right to challenge the condition of approval. Acceptance of a condition may include but is not limited to paying a fee, performing an act or providing satisfactory evidence of arrangements to pay the fee or to ensure compliance with the condition.

Â Â Â Â Â  (2) Any action for damages under this section shall be filed in the circuit court of the county in which the application was submitted within 180 days of the date of the decision.

Â Â Â Â Â  (3)(a) A challenge filed pursuant to this section may not be dismissed on the basis that the applicant did not request a variance to the condition of approval or any other available form of reconsideration of the challenged condition. However, an applicant shall comply with ORS 197.763 (1) prior to appealing to the Land Use Board of Appeals or bringing an action for damages in circuit court and must exhaust all local appeals provided in the local comprehensive plan and land use regulations before proceeding under this section.

Â Â Â Â Â  (b) In addition to the requirements of ORS 197.763 (5), at the commencement of the initial public hearing, a statement shall be made to the applicant that the failure of the applicant to raise constitutional or other issues relating to proposed conditions of approval with sufficient specificity to allow the local government or its designee to respond to the issue precludes an action for damages in circuit court.

Â Â Â Â Â  (c) An applicant is not required to raise an issue under this subsection unless the condition of approval is stated with sufficient specificity to enable the applicant to respond to the condition prior to the close of the final local hearing.

Â Â Â Â Â  (4) In any challenge to a condition of approval that is subject to the Takings Clause of the Fifth Amendment to the United States Constitution, the local government shall have the burden of demonstrating compliance with the constitutional requirements for imposing the condition.

Â Â Â Â Â  (5) In a proceeding in circuit court under this section, the court shall award costs and reasonable attorney fees to a prevailing party. Notwithstanding ORS 197.830 (15), in a proceeding before the Land Use Board of Appeals under this section, the board shall award costs and reasonable attorney fees to a prevailing party.

Â Â Â Â Â  (6) This section applies to appeals by the applicant of a condition of approval and claims filed in state court seeking damages for the unlawful imposition of conditions of approval in a land use decision, limited land use decision, expedited land division or permit under ORS 215.427 or 227.178. [1999 c.1014 Â§5]

LAND USE BOARD OF APPEALS

Â Â Â Â Â  197.805 Policy on review of land use decisions. It is the policy of the Legislative Assembly that time is of the essence in reaching final decisions in matters involving land use and that those decisions be made consistently with sound principles governing judicial review. It is the intent of the Legislative Assembly in enacting ORS 197.805 to 197.855 to accomplish these objectives. [1979 c.772 Â§1a; 1983 c.827 Â§28]

Â Â Â Â Â  197.810 Land Use Board of Appeals; appointment and removal of members; qualifications. (1) There is hereby created a Land Use Board of Appeals consisting of not more than three positions. Board members shall be appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. The board shall consist of a board chairperson chosen by the board members and such other board members as the Governor considers necessary. The members of the board shall serve terms of four years. A member is eligible for reappointment. The salaries of the members shall be fixed by the Governor unless otherwise provided for by law. The salary of a member of the board shall not be reduced during the period of service of the member.

Â Â Â Â Â  (2) The Governor may at any time remove any member of the board for inefficiency, incompetence, neglect of duty, malfeasance in office or unfitness to render effective service. Before such removal the Governor shall give the member a copy of the charges against the member and shall fix the time when the member can be heard in defense against the charges, which shall not be less than 10 days thereafter. The hearing shall be open to the public and shall be conducted in the same manner as a contested case under ORS chapter 183. The decision of the Governor to remove a member of the board shall be subject to judicial review in the same manner as provided for review of contested cases under ORS 183.480 to 183.540.

Â Â Â Â Â  (3) Board members appointed under subsection (1) of this section shall be members in good standing of the Oregon State Bar. [1979 c.772 Â§2; 1983 c.827 Â§28a; 1997 c.436 Â§1; 1999 c.257 Â§1]

Â Â Â Â Â  197.815 Office location; proceedings may be conducted by telephone. (1) The principal office of the Land Use Board of Appeals shall be in the state capital, but the board may hold hearings in any county or city in order to provide reasonable opportunities to parties to appear before the board with as little inconvenience and expense as is practicable. Upon request of the board, the county or city governing body shall provide the board with suitable rooms for hearings held in that city or county.

Â Â Â Â Â  (2) For the convenience of one or more of the parties, the board may hold hearings by telephone. [1983 c.827 Â§29; 1999 c.257 Â§2]

Â Â Â Â Â  197.820 Duty to conduct review proceedings; authority to issue orders; rules. (1) The Land Use Board of Appeals shall conduct review proceedings upon petitions filed in the manner prescribed in ORS 197.830.

Â Â Â Â Â  (2) In conducting review proceedings the members of the board may sit together or separately as the board chairperson shall decide.

Â Â Â Â Â  (3) The board chairperson shall apportion the business of the board among the members of the board. Each member shall have the power to hear and issue orders on petitions filed with the board and on all issues arising under those petitions.

Â Â Â Â Â  (4) The board shall adopt rules governing:

Â Â Â Â Â  (a) The conduct of review proceedings brought before it under ORS 197.830 to 197.845.

Â Â Â Â Â  (b) The transfer of a matter to the board by the Director of the Department of Land Conservation and Development under ORS 197.825 (2)(c). [1979 c.772 Â§2a; 1983 c.827 Â§28b; 1997 c.436 Â§2; 1999 c.257 Â§3; 2005 c.245 Â§2; 2005 c.829 Â§11]

Â Â Â Â Â  197.825 Jurisdiction of board; limitations; effect on circuit court jurisdiction. (1) Except as provided in ORS 197.320 and subsections (2) and (3) of this section, the Land Use Board of Appeals shall have exclusive jurisdiction to review any land use decision or limited land use decision of a local government, special district or a state agency in the manner provided in ORS 197.830 to 197.845.

Â Â Â Â Â  (2) The jurisdiction of the board:

Â Â Â Â Â  (a) Is limited to those cases in which the petitioner has exhausted all remedies available by right before petitioning the board for review;

Â Â Â Â Â  (b) Is subject to the provisions of ORS 197.850 relating to judicial review by the Court of Appeals;

Â Â Â Â Â  (c) Does not include a local government decision that is:

Â Â Â Â Â  (A) Submitted to the Department of Land Conservation and Development for acknowledgment under ORS 197.251, 197.626 or 197.628 to 197.650 or a matter arising out of a local government decision submitted to the department for acknowledgment, unless the Director of the Department of Land Conservation and Development, in the directorÂs sole discretion, transfers the matter to the board; or

Â Â Â Â Â  (B) Subject to the review authority of the department under ORS 197.430, 197.445, 197.450 or 197.455 or a matter related to a local government decision subject to the review authority of the department under ORS 197.430, 197.445, 197.450 or 197.455;

Â Â Â Â Â  (d) Does not include those land use decisions of a state agency over which the Court of Appeals has jurisdiction for initial judicial review under ORS 183.400, 183.482 or other statutory provisions;

Â Â Â Â Â  (e) Does not include any rules, programs, decisions, determinations or activities carried out under ORS 527.610 to 527.770, 527.990 (1) and 527.992;

Â Â Â Â Â  (f) Is subject to ORS 196.115 for any county land use decision that may be reviewed by the Columbia River Gorge Commission pursuant to sections 10(c) or 15(a)(2) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663; and

Â Â Â Â Â  (g) Does not include review of expedited land divisions under ORS 197.360.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the circuit courts of this state retain jurisdiction:

Â Â Â Â Â  (a) To grant declaratory, injunctive or mandatory relief in proceedings arising from decisions described in ORS 197.015 (11)(b) or proceedings brought to enforce the provisions of an adopted comprehensive plan or land use regulations; and

Â Â Â Â Â  (b) To enforce orders of the board in appropriate proceedings brought by the board or a party to the board proceeding resulting in the order. [1983 c.827 Â§30; 1987 c.729 Â§14; 1987 c.856 Â§9; 1987 c.919 Â§4; 1989 c.761 Â§11; 1991 c.817 Â§4; 1995 c.595 Â§26; 1999 c.348 Â§16; 2005 c.22 Â§146; 2005 c.245 Â§1; 2005 c.829 Â§10]

Â Â Â Â Â  197.828 Board review of limited land use decision. (1) The Land Use Board of Appeals shall either reverse, remand or affirm a limited land use decision on review.

Â Â Â Â Â  (2) The board shall reverse or remand a limited land use decision if:

Â Â Â Â Â  (a) The decision is not supported by substantial evidence in the record. The existence of evidence in the record supporting a different decision shall not be grounds for reversal or remand if there is evidence in the record to support the final decision;

Â Â Â Â Â  (b) The decision does not comply with applicable provisions of the land use regulations;

Â Â Â Â Â  (c) The decision is:

Â Â Â Â Â  (A) Outside the scope of authority of the decision maker; or

Â Â Â Â Â  (B) Unconstitutional; or

Â Â Â Â Â  (d) The local government committed a procedural error which prejudiced the substantial rights of the petitioner. [1991 c.817 Â§2]

Â Â Â Â Â  197.829 Board to affirm certain local government interpretations. (1) The Land Use Board of Appeals shall affirm a local governmentÂs interpretation of its comprehensive plan and land use regulations, unless the board determines that the local governmentÂs interpretation:

Â Â Â Â Â  (a) Is inconsistent with the express language of the comprehensive plan or land use regulation;

Â Â Â Â Â  (b) Is inconsistent with the purpose for the comprehensive plan or land use regulation;

Â Â Â Â Â  (c) Is inconsistent with the underlying policy that provides the basis for the comprehensive plan or land use regulation; or

Â Â Â Â Â  (d) Is contrary to a state statute, land use goal or rule that the comprehensive plan provision or land use regulation implements.

Â Â Â Â Â  (2) If a local government fails to interpret a provision of its comprehensive plan or land use regulations, or if such interpretation is inadequate for review, the board may make its own determination of whether the local government decision is correct. [1993 c.792 Â§43; 1995 c.595 Â§4]

Â Â Â Â Â  197.830 Review procedures; standing; fees; deadlines; rules; issues subject to review; attorney fees and costs; publication of orders; mediation. (1) Review of land use decisions or limited land use decisions under ORS 197.830 to 197.845 shall be commenced by filing a notice of intent to appeal with the Land Use Board of Appeals.

Â Â Â Â Â  (2) Except as provided in ORS 197.620 (1) and (2), a person may petition the board for review of a land use decision or limited land use decision if the person:

Â Â Â Â Â  (a) Filed a notice of intent to appeal the decision as provided in subsection (1) of this section; and

Â Â Â Â Â  (b) Appeared before the local government, special district or state agency orally or in writing.

Â Â Â Â Â  (3) If a local government makes a land use decision without providing a hearing, except as provided under ORS 215.416 (11) or 227.175 (10), or the local government makes a land use decision that is different from the proposal described in the notice of hearing to such a degree that the notice of the proposed action did not reasonably describe the local governmentÂs final actions, a person adversely affected by the decision may appeal the decision to the board under this section:

Â Â Â Â Â  (a) Within 21 days of actual notice where notice is required; or

Â Â Â Â Â  (b) Within 21 days of the date a person knew or should have known of the decision where no notice is required.

Â Â Â Â Â  (4) If a local government makes a land use decision without a hearing pursuant to ORS 215.416 (11) or 227.175 (10):

Â Â Â Â Â  (a) A person who was not provided mailed notice of the decision as required under ORS 215.416 (11)(c) or 227.175 (10)(c) may appeal the decision to the board under this section within 21 days of receiving actual notice of the decision.

Â Â Â Â Â  (b) A person who is not entitled to notice under ORS 215.416 (11)(c) or 227.175 (10)(c) but who is adversely affected or aggrieved by the decision may appeal the decision to the board under this section within 21 days after the expiration of the period for filing a local appeal of the decision established by the local government under ORS 215.416 (11)(a) or 227.175 (10)(a).

Â Â Â Â Â  (c) A person who receives mailed notice of a decision made without a hearing under ORS 215.416 (11) or 227.175 (10) may appeal the decision to the board under this section within 21 days of receiving actual notice of the nature of the decision, if the mailed notice of the decision did not reasonably describe the nature of the decision.

Â Â Â Â Â  (d) Except as provided in paragraph (c) of this subsection, a person who receives mailed notice of a decision made without a hearing under ORS 215.416 (11) or 227.175 (10) may not appeal the decision to the board under this section.

Â Â Â Â Â  (5) If a local government makes a limited land use decision which is different from the proposal described in the notice to such a degree that the notice of the proposed action did not reasonably describe the local governmentÂs final actions, a person adversely affected by the decision may appeal the decision to the board under this section:

Â Â Â Â Â  (a) Within 21 days of actual notice where notice is required; or

Â Â Â Â Â  (b) Within 21 days of the date a person knew or should have known of the decision where no notice is required.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (b) of this subsection, the appeal periods described in subsections (3), (4) and (5) of this section shall not exceed three years after the date of the decision.

Â Â Â Â Â  (b) If notice of a hearing or an administrative decision made pursuant to ORS 197.195 or 197.763 is required but has not been provided, the provisions of paragraph (a) of this subsection do not apply.

Â Â Â Â Â  (7)(a) Within 21 days after a notice of intent to appeal has been filed with the board under subsection (1) of this section, any person may intervene in and be made a party to the review proceeding upon a showing of compliance with subsection (2) of this section.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, persons who may intervene in and be made a party to the review proceedings, as set forth in subsection (1) of this section, are:

Â Â Â Â Â  (A) The applicant who initiated the action before the local government, special district or state agency; or

Â Â Â Â Â  (B) Persons who appeared before the local government, special district or state agency, orally or in writing.

Â Â Â Â Â  (c) Failure to comply with the deadline set forth in paragraph (a) of this subsection shall result in denial of a motion to intervene.

Â Â Â Â Â  (8) If a state agency whose order, rule, ruling, policy or other action is at issue is not a party to the proceeding, it may file a brief with the board as if it were a party. The brief shall be due on the same date the respondentÂs brief is due.

Â Â Â Â Â  (9) A notice of intent to appeal a land use decision or limited land use decision shall be filed not later than 21 days after the date the decision sought to be reviewed becomes final. A notice of intent to appeal plan and land use regulation amendments processed pursuant to ORS 197.610 to 197.625 shall be filed not later than 21 days after notice of the decision sought to be reviewed is mailed or otherwise submitted to parties entitled to notice under ORS 197.615. Failure to include a certificate of mailing with the notice mailed under ORS 197.615 shall not render the notice defective. Copies of the notice of intent to appeal shall be served upon the local government, special district or state agency and the applicant of record, if any, in the local government, special district or state agency proceeding. The notice shall be served and filed in the form and manner prescribed by rule of the board and shall be accompanied by a filing fee of $175 and a deposit for costs to be established by the board. If a petition for review is not filed with the board as required in subsections (10) and (11) of this section, the filing fee and deposit shall be awarded to the local government, special district or state agency as cost of preparation of the record.

Â Â Â Â Â  (10)(a) Within 21 days after service of the notice of intent to appeal, the local government, special district or state agency shall transmit to the board the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding the record may be shortened. The board may require or permit subsequent corrections to the record; however, the board shall issue an order on a motion objecting to the record within 60 days of receiving the motion.

Â Â Â Â Â  (b) Within 10 days after service of a notice of intent to appeal, the board shall provide notice to the petitioner and the respondent of their option to enter into mediation pursuant to ORS 197.860. Any person moving to intervene shall be provided such notice within seven days after a motion to intervene is filed. The notice required by this paragraph shall be accompanied by a statement that mediation information or assistance may be obtained from the Department of Land Conservation and Development.

Â Â Â Â Â  (11) A petition for review of the land use decision or limited land use decision and supporting brief shall be filed with the board as required by the board under subsection (13) of this section.

Â Â Â Â Â  (12) The petition shall include a copy of the decision sought to be reviewed and shall state:

Â Â Â Â Â  (a) The facts that establish that the petitioner has standing.

Â Â Â Â Â  (b) The date of the decision.

Â Â Â Â Â  (c) The issues the petitioner seeks to have reviewed.

Â Â Â Â Â  (13)(a) The board shall adopt rules establishing deadlines for filing petitions and briefs and for oral argument.

Â Â Â Â Â  (b) At any time subsequent to the filing of a notice of intent and prior to the date set for filing the record, or, on appeal of a decision under ORS 197.610 to 197.625, prior to the filing of the respondentÂs brief, the local government or state agency may withdraw its decision for purposes of reconsideration. If a local government or state agency withdraws an order for purposes of reconsideration, it shall, within such time as the board may allow, affirm, modify or reverse its decision. If the petitioner is dissatisfied with the local government or agency action after withdrawal for purposes of reconsideration, the petitioner may refile the notice of intent and the review shall proceed upon the revised order. An amended notice of intent shall not be required if the local government or state agency, on reconsideration, affirms the order or modifies the order with only minor changes.

Â Â Â Â Â  (14) The board shall issue a final order within 77 days after the date of transmittal of the record. If the order is not issued within 77 days the applicant may apply in Marion County or the circuit court of the county where the application was filed for a writ of mandamus to compel the board to issue a final order.

Â Â Â Â Â  (15)(a) Upon entry of its final order the board may, in its discretion, award costs to the prevailing party including the cost of preparation of the record if the prevailing party is the local government, special district or state agency whose decision is under review. The deposit required by subsection (9) of this section shall be applied to any costs charged against the petitioner.

Â Â Â Â Â  (b) The board shall also award reasonable attorney fees and expenses to the prevailing party against any other party who the board finds presented a position without probable cause to believe the position was well-founded in law or on factually supported information.

Â Â Â Â Â  (16) Orders issued under this section may be enforced in appropriate judicial proceedings.

Â Â Â Â Â  (17)(a) The board shall provide for the publication of its orders that are of general public interest in the form it deems best adapted for public convenience. The publications shall constitute the official reports of the board.

Â Â Â Â Â  (b) Any moneys collected or received from sales by the board shall be paid into the Board Publications Account established by ORS 197.832.

Â Â Â Â Â  (18) Except for any sums collected for publication of board opinions, all fees collected by the board under this section that are not awarded as costs shall be paid over to the State Treasurer to be credited to the General Fund. [1983 c.827 Â§31; 1985 c.119 Â§3; 1987 c.278 Â§1; 1987 c.729 Â§16; 1989 c.761 Â§12; 1991 c.817 Â§7; 1993 c.143 Â§1; 1993 c.310 Â§1; 1995 c.160 Â§1; 1995 c.595 Â§3; 1997 c.187 Â§1; 1997 c.452 Â§1; 1999 c.255 Â§2; 1999 c.348 Â§17; 1999 c.621 Â§3; 2003 c.791 Â§28; 2003 c.793 Â§6]

Â Â Â Â Â  197.831 Clear and objective approval standards; burden of proof. In a proceeding before the Land Use Board of Appeals or on judicial review from an order of the board that involves an ordinance required to contain clear and objective approval standards for a permit under ORS 197.307 and 227.175, the local government imposing the provisions of the ordinance shall demonstrate that the approval standards are capable of being imposed only in a clear and objective manner. [1999 c.357 Â§5]

Â Â Â Â Â  197.832 Board Publications Account. The Board Publications Account is established in the General Fund. All moneys in the account are appropriated continuously to the Land Use Board of Appeals to be used for paying expenses incurred by the board under ORS 197.830 (17). Disbursements of moneys from the account shall be approved by a member of the board. [1985 c.119 Â§5; 1989 c.761 Â§24; 1995 c.595 Â§17; 1997 c.436 Â§3; 1999 c.257 Â§4; 1999 c.621 Â§6]

Â Â Â Â Â  197.835 Scope of review; rules. (1) The Land Use Board of Appeals shall review the land use decision or limited land use decision and prepare a final order affirming, reversing or remanding the land use decision or limited land use decision. The board shall adopt rules defining the circumstances in which it will reverse rather than remand a land use decision or limited land use decision that is not affirmed.

Â Â Â Â Â  (2)(a) Review of a decision under ORS 197.830 to 197.845 shall be confined to the record.

Â Â Â Â Â  (b) In the case of disputed allegations of standing, unconstitutionality of the decision, ex parte contacts, actions described in subsection (10)(a)(B) of this section or other procedural irregularities not shown in the record that, if proved, would warrant reversal or remand, the board may take evidence and make findings of fact on those allegations. The board shall be bound by any finding of fact of the local government, special district or state agency for which there is substantial evidence in the whole record.

Â Â Â Â Â  (3) Issues shall be limited to those raised by any participant before the local hearings body as provided by ORS 197.195 or 197.763, whichever is applicable.

Â Â Â Â Â  (4) A petitioner may raise new issues to the board if:

Â Â Â Â Â  (a) The local government failed to list the applicable criteria for a decision under ORS 197.195 (3)(c) or 197.763 (3)(b), in which case a petitioner may raise new issues based upon applicable criteria that were omitted from the notice. However, the board may refuse to allow new issues to be raised if it finds that the issue could have been raised before the local government; or

Â Â Â Â Â  (b) The local government made a land use decision or limited land use decision which is different from the proposal described in the notice to such a degree that the notice of the proposed action did not reasonably describe the local governmentÂs final action.

Â Â Â Â Â  (5) The board shall reverse or remand a land use decision not subject to an acknowledged comprehensive plan and land use regulations if the decision does not comply with the goals. The board shall reverse or remand a land use decision or limited land use decision subject to an acknowledged comprehensive plan or land use regulation if the decision does not comply with the goals and the Land Conservation and Development Commission has issued an order under ORS 197.320 or adopted a new or amended goal under ORS 197.245 requiring the local government to apply the goals to the type of decision being challenged.

Â Â Â Â Â  (6) The board shall reverse or remand an amendment to a comprehensive plan if the amendment is not in compliance with the goals.

Â Â Â Â Â  (7) The board shall reverse or remand an amendment to a land use regulation or the adoption of a new land use regulation if:

Â Â Â Â Â  (a) The regulation is not in compliance with the comprehensive plan; or

Â Â Â Â Â  (b) The comprehensive plan does not contain specific policies or other provisions which provide the basis for the regulation, and the regulation is not in compliance with the statewide planning goals.

Â Â Â Â Â  (8) The board shall reverse or remand a decision involving the application of a plan or land use regulation provision if the decision is not in compliance with applicable provisions of the comprehensive plan or land use regulations.

Â Â Â Â Â  (9) In addition to the review under subsections (1) to (8) of this section, the board shall reverse or remand the land use decision under review if the board finds:

Â Â Â Â Â  (a) The local government or special district:

Â Â Â Â Â  (A) Exceeded its jurisdiction;

Â Â Â Â Â  (B) Failed to follow the procedures applicable to the matter before it in a manner that prejudiced the substantial rights of the petitioner;

Â Â Â Â Â  (C) Made a decision not supported by substantial evidence in the whole record;

Â Â Â Â Â  (D) Improperly construed the applicable law; or

Â Â Â Â Â  (E) Made an unconstitutional decision; or

Â Â Â Â Â  (b) The state agency made a decision that violated the goals.

Â Â Â Â Â  (10)(a) The board shall reverse a local government decision and order the local government to grant approval of an application for development denied by the local government if the board finds:

Â Â Â Â Â  (A) Based on the evidence in the record, that the local government decision is outside the range of discretion allowed the local government under its comprehensive plan and implementing ordinances; or

Â Â Â Â Â  (B) That the local governmentÂs action was for the purpose of avoiding the requirements of ORS 215.427 or 227.178.

Â Â Â Â Â  (b) If the board does reverse the decision and orders the local government to grant approval of the application, the board shall award attorney fees to the applicant and against the local government.

Â Â Â Â Â  (11)(a) Whenever the findings, order and record are sufficient to allow review, and to the extent possible consistent with the time requirements of ORS 197.830 (14), the board shall decide all issues presented to it when reversing or remanding a land use decision described in subsections (2) to (9) of this section or limited land use decision described in ORS 197.828 and 197.195.

Â Â Â Â Â  (b) Whenever the findings are defective because of failure to recite adequate facts or legal conclusions or failure to adequately identify the standards or their relation to the facts, but the parties identify relevant evidence in the record which clearly supports the decision or a part of the decision, the board shall affirm the decision or the part of the decision supported by the record and remand the remainder to the local government, with direction indicating appropriate remedial action.

Â Â Â Â Â  (12) The board may reverse or remand a land use decision under review due to ex parte contacts or bias resulting from ex parte contacts with a member of the decision-making body, only if the member of the decision-making body did not comply with ORS 215.422 (3) or 227.180 (3), whichever is applicable.

Â Â Â Â Â  (13) Subsection (12) of this section does not apply to reverse or remand of a land use decision due to ex parte contact or bias resulting from ex parte contact with a hearings officer.

Â Â Â Â Â  (14) The board shall reverse or remand a land use decision or limited land use decision which violates a commission order issued under ORS 197.328.

Â Â Â Â Â  (15) In cases in which a local government provides a quasi-judicial land use hearing on a limited land use decision, the requirements of subsections (12) and (13) of this section apply.

Â Â Â Â Â  (16) The board may decide cases before it by means of memorandum decisions and shall prepare full opinions only in such cases as it deems proper. [1983 c.827 Â§Â§32,32a; 1985 c.811 Â§15; 1987 c.729 Â§2; 1989 c.648 Â§57; 1989 c.761 Â§13; 1991 c.817 Â§13; 1995 c.595 Â§Â§3a,5; 1995 c.812 Â§5; 1997 c.844 Â§3; 1999 c.621 Â§7]

Â Â Â Â Â  197.840 Exceptions to deadline for final decision. (1) The following periods of delay shall be excluded from the 77-day period within which the board must make a final decision on a petition under ORS 197.830 (14):

Â Â Â Â Â  (a) Any period of delay up to 120 days resulting from the boardÂs deferring all or part of its consideration of a petition for review of a land use decision or limited land use decision that allegedly violates the goals if the decision has been:

Â Â Â Â Â  (A) Submitted for acknowledgment under ORS 197.251; or

Â Â Â Â Â  (B) Submitted to the Department of Land Conservation and Development as part of a periodic review work program task pursuant to ORS 197.628 to 197.650 and not yet acknowledged.

Â Â Â Â Â  (b) Any period of delay resulting from a motion, including but not limited to, a motion disputing the constitutionality of the decision, standing, ex parte contacts or other procedural irregularities not shown in the record.

Â Â Â Â Â  (c) Any reasonable period of delay resulting from a request for a stay under ORS 197.845.

Â Â Â Â Â  (d) Any reasonable period of delay resulting from a continuance granted by a member of the board on the memberÂs own motion or at the request of one of the parties, if the member granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interest of the public and the parties in having a decision within 77 days.

Â Â Â Â Â  (2) No period of delay resulting from a continuance granted by the board under subsection (1)(d) of this section shall be excludable under this section unless the board sets forth in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in a decision within the 77 days. The factors the board shall consider in determining whether to grant a continuance under subsection (1)(d) of this section in any case are as follows:

Â Â Â Â Â  (a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

Â Â Â Â Â  (b) Whether the case is so unusual or so complex, due to the number of parties or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the 77-day time limit.

Â Â Â Â Â  (3) No continuance under subsection (1)(d) of this section shall be granted because of general congestion of the board calendar or lack of diligent preparation or attention to the case by any member of the board or any party.

Â Â Â Â Â  (4) The board may defer all or part of its consideration of a land use decision or limited land use decision described in subsection (1)(a) of this section until the Land Conservation and Development Commission has disposed of the acknowledgment proceeding described in subsection (1)(a) of this section. If the board deferred all or part of its consideration of a decision under this subsection, the board may grant a stay of the comprehensive plan provision, land use regulation, limited land use decision or land use decision under ORS 197.845. [1983 c.827 Â§33; 1989 c.761 Â§25; 1991 c.612 Â§19; 1991 c.817 Â§27; 1995 c.595 Â§18; 1999 c.348 Â§18; 1999 c.621 Â§8]

Â Â Â Â Â  197.845 Stay of decision being reviewed; criteria; undertaking; conditions; limitations. (1) Upon application of the petitioner, the board may grant a stay of a land use decision or limited land use decision under review if the petitioner demonstrates:

Â Â Â Â Â  (a) A colorable claim of error in the land use decision or limited land use decision under review; and

Â Â Â Â Â  (b) That the petitioner will suffer irreparable injury if the stay is not granted.

Â Â Â Â Â  (2) If the board grants a stay of a quasi-judicial land use decision or limited land use decision approving a specific development of land, it shall require the petitioner requesting the stay to give an undertaking in the amount of $5,000. The undertaking shall be in addition to the filing fee and deposit for costs required under ORS 197.830 (9). The board may impose other reasonable conditions such as requiring the petitioner to file all documents necessary to bring the matter to issue within specified reasonable periods of time.

Â Â Â Â Â  (3) If the board affirms a quasi-judicial land use decision or limited land use decision for which a stay was granted under subsections (1) and (2) of this section, the board shall award reasonable attorney fees and actual damages resulting from the stay to the person who requested the land use decision or limited land use decision from the local government, special district or state agency, against the person requesting the stay in an amount not to exceed the amount of the undertaking.

Â Â Â Â Â  (4) The board shall limit the effect of a stay of a legislative land use decision to the geographic area or to particular provisions of the legislative decision for which the petitioner has demonstrated a colorable claim of error and irreparable injury under subsection (1) of this section. The board may impose reasonable conditions on a stay of a legislative decision, such as the giving of a bond or other undertaking or a requirement that the petitioner file all documents necessary to bring the matter to issue within a specified reasonable time period. [1983 c.827 Â§34; 1989 c.761 Â§22; 1991 c.817 Â§28; 1999 c.621 Â§9]

Â Â Â Â Â  197.850 Judicial review of board order; procedures; scope of review; attorney fees; undertaking. (1) Any party to a proceeding before the Land Use Board of Appeals under ORS 197.830 to 197.845 may seek judicial review of a final order issued in those proceedings.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 183.480 to 183.540, judicial review of orders issued under ORS 197.830 to 197.845 shall be solely as provided in this section.

Â Â Â Â Â  (3)(a) Jurisdiction for judicial review of proceedings under ORS 197.830 to 197.845 is conferred upon the Court of Appeals. Proceedings for judicial review shall be instituted by filing a petition in the Court of Appeals. The petition shall be filed within 21 days following the date the board delivered or mailed the order upon which the petition is based.

Â Â Â Â Â  (b) Filing of the petition, as set forth in paragraph (a) of this subsection, and service of a petition on all persons identified in the petition as adverse parties of record in the board proceeding is jurisdictional and may not be waived or extended.

Â Â Â Â Â  (4) The petition shall state the nature of the order the petitioner desires reviewed. Copies of the petition shall be served by registered or certified mail upon the board, and all other parties of record in the board proceeding.

Â Â Â Â Â  (5) Within seven days after service of the petition, the board shall transmit to the court the original or a certified copy of the entire record of the proceeding under review, but, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable. Except as specifically provided in this subsection, the cost of the record shall not be taxed to the petitioner or any intervening party. However, the court may tax such costs and the cost of transcription of record to a party filing a frivolous petition for judicial review.

Â Â Â Â Â  (6) Petitions and briefs shall be filed within time periods and in a manner established by the Court of Appeals by rule.

Â Â Â Â Â  (7)(a) The court shall hear oral argument within 49 days of the date of transmittal of the record.

Â Â Â Â Â  (b) The court may hear oral argument more than 49 days from the date of transmittal of the record provided the court determines that the ends of justice served by holding oral argument on a later day outweigh the best interests of the public and the parties. The court shall not hold oral argument more than 49 days from the date of transmittal of the record because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party.

Â Â Â Â Â  (c) The court shall set forth in writing a determination to hear oral argument more than 49 days from the date the record is transmitted, together with the reasons for its determination, and shall provide a copy to the parties. The court shall schedule oral argument as soon as practicable thereafter.

Â Â Â Â Â  (d) In making a determination under paragraph (b) of this subsection, the court shall consider:

Â Â Â Â Â  (A) Whether the case is so unusual or complex, due to the number of parties or the existence of novel questions of law, that 49 days is an unreasonable amount of time for the parties to brief the case and for the court to prepare for oral argument; and

Â Â Â Â Â  (B) Whether the failure to hold oral argument at a later date likely would result in a miscarriage of justice.

Â Â Â Â Â  (8) Judicial review of an order issued under ORS 197.830 to 197.845 shall be confined to the record. The court shall not substitute its judgment for that of the board as to any issue of fact.

Â Â Â Â Â  (9) The court may affirm, reverse or remand the order. The court shall reverse or remand the order only if it finds:

Â Â Â Â Â  (a) The order to be unlawful in substance or procedure, but error in procedure shall not be cause for reversal or remand unless the court shall find that substantial rights of the petitioner were prejudiced thereby;

Â Â Â Â Â  (b) The order to be unconstitutional; or

Â Â Â Â Â  (c) The order is not supported by substantial evidence in the whole record as to facts found by the board under ORS 197.835 (2).

Â Â Â Â Â  (10) The Court of Appeals shall issue a final order on the petition for judicial review with the greatest possible expediency.

Â Â Â Â Â  (11) If the order of the board is remanded by the Court of Appeals or the Supreme Court, the board shall respond to the courtÂs appellate judgment within 30 days.

Â Â Â Â Â  (12) A party shall file with the board an undertaking with one or more sureties insuring that the party will pay all costs, disbursements and attorney fees awarded against the party by the Court of Appeals if:

Â Â Â Â Â  (a) The party appealed a decision of the board to the Court of Appeals; and

Â Â Â Â Â  (b) In making the decision being appealed to the Court of Appeals, the board awarded attorney fees and expenses against that party under ORS 197.830 (15)(b).

Â Â Â Â Â  (13) Upon entry of its final order, the court shall award attorney fees and expenses to a party who prevails on a claim that an approval condition imposed by a local government on an application for a permit pursuant to ORS 215.416 or 227.175 is unconstitutional under section 18, Article I, Oregon Constitution, or the Fifth Amendment to the United States Constitution.

Â Â Â Â Â  (14) The undertaking required in subsection (12) of this section shall be filed with the board and served on the opposing parties within 10 days after the date the petition was filed with the Court of Appeals. [1983 c.827 Â§35; 1989 c.515 Â§1; 1989 c.761 Â§26; 1995 c.595 Â§19; 1997 c.733 Â§1; 1999 c.575 Â§1; 1999 c.621 Â§10]

Â Â Â Â Â  197.855 Deadline for final court order; exceptions. (1) The Court of Appeals shall issue a final order on a petition for review filed under ORS 197.850 within 91 days after oral argument on the petition.

Â Â Â Â Â  (2) The following periods of delay shall be excluded from the 91-day period within which the court must issue a final order on a petition:

Â Â Â Â Â  (a) Any period of delay resulting from a motion properly before the court; or

Â Â Â Â Â  (b) Any reasonable period of delay resulting from a continuance granted by the court on the courtÂs own motion or at the request of one of the parties, if the court granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interest of the public and the parties in having a decision within 91 days.

Â Â Â Â Â  (3) No period of delay resulting from a continuance granted by the court under subsection (2)(b) of this section shall be excludable under this section unless the court sets forth, in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in a decision within the 91 days. The factors the court shall consider in determining whether to grant a continuance under subsection (2)(b) of this section in any case are as follows:

Â Â Â Â Â  (a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

Â Â Â Â Â  (b) Whether the case is so unusual or so complex, due to the number of parties or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the 91-day time limit.

Â Â Â Â Â  (4) No continuance under subsection (2)(b) of this section shall be granted because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party. [1983 c.827 Â§35a]

Â Â Â Â Â  197.860 Stay of proceedings to allow mediation. All parties to an appeal may at any time prior to a final decision by the Court of Appeals under ORS 197.855 stipulate that the appeal proceeding be stayed for any period of time agreeable to the parties and the board or court to allow the parties to enter mediation. Following mediation, the board or the court may, at the request of the parties, dismiss the appeal or remand the decision to the board or the local government with specific instructions for entry of a final decision on remand. If the parties fail to agree to a stipulation for remand or dismissal through mediation within the time the appeal is stayed, the appeal shall proceed with such reasonable extension of appeal deadlines as the board or Court of Appeals considers appropriate. [1989 c.761 Â§14]

_______________



Chapter 198

Chapter 198 Â Special Districts Generally

2005 EDITION

SPECIAL DISTRICTS GENERALLY

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

198.010Â Â Â Â  "District" defined for chapter

198.115Â Â Â Â  District employee as member of governing board

198.180Â Â Â Â  "District" defined for ORS 198.190

198.190Â Â Â Â  Compensation and expenses of members of certain boards

198.210Â Â Â Â  "District" defined for ORS 198.220

198.220Â Â Â Â  Bond or letter of credit for member of boards of certain districts

198.310Â Â Â Â  "District" defined for ORS 198.320

198.320Â Â Â Â  Filling of vacancies on boards of certain districts

DISSOLUTION OF INACTIVE DISTRICTS

198.335Â Â Â Â  Definitions for ORS 198.335 to 198.365

198.340Â Â Â Â  Designation of registered office and agent

198.345Â Â Â Â  Effect of failure to file certain reports

198.350Â Â Â Â  Financial statement

198.355Â Â Â Â  Hearing on dissolution; notice

198.360Â Â Â Â  Continuation or termination of district; proceedings for county service district

198.365Â Â Â Â  County board as trustees for inactive district; distribution of assets; levy of tax to meet debts; delivery of records

RECALL

198.410Â Â Â Â  Definition for ORS 198.425 and 198.430

198.425Â Â Â Â  Recall of district officers generally

198.430Â Â Â Â  Recall of officers of districts other than districts defined in ORS 255.012

198.440Â Â Â Â  Statement of justification from affected officer

ORDINANCES AND REGULATIONS

198.510Â Â Â Â  Definitions for ORS 198.510 to 198.600

198.520Â Â Â Â  "District" defined for ORS 198.510 to 198.600

198.530Â Â Â Â  Procedure for adopting, amending or repealing ordinances or regulations

198.540Â Â Â Â  Notice prior to adoption of ordinance affecting regulation

198.550Â Â Â Â  Publication of ordinance; emergency ordinance procedure

198.560Â Â Â Â  Filing of ordinance; notice of adoption of emergency ordinance

198.570Â Â Â Â  When ordinances take effect

198.590Â Â Â Â  Petition to adopt, amend or repeal ordinance

198.600Â Â Â Â  Penalty for violation of regulations; jurisdiction; enforcement

MISCELLANEOUS

198.605Â Â Â Â  Local service districts

198.608Â Â Â Â  Unfunded PERS liability or surplus upon split, consolidation or merger of districts

198.611Â Â Â Â  Power of district to contract for purchase or lease of real or personal property

FORMATION; CHANGES OF ORGANIZATION

(Generally)

198.705Â Â Â Â  Definitions for ORS 198.705 to 198.955

198.710Â Â Â Â  "District" defined for ORS 198.705 to 198.955

198.715Â Â Â Â  Short title; procedure for formation or change of organization

198.720Â Â Â Â  Boundaries; filing boundary change with county assessor and Department of Revenue

198.725Â Â Â Â  Procedure when two counties affected

198.727Â Â Â Â  Merger or consolidation; procedure when city joined to merged or consolidated districts

198.730Â Â Â Â  Notice

198.735Â Â Â Â  Right of interested person to appear; written statements

198.740Â Â Â Â  Election procedure governed by law under which district operates; omission governed by district or general election law

198.745Â Â Â Â  Content of resolution calling election

198.747Â Â Â Â  Effective date of boundary change; filing boundary change with county assessor and Department of Revenue

198.748Â Â Â Â  Prospective petition for formation; filing; content

198.749Â Â Â Â  Economic feasibility statement for district formation

198.750Â Â Â Â  Content of petition proposing formation or change of organization

198.755Â Â Â Â  Number of signatures required

198.760Â Â Â Â  Requirements for signers of petition; signer's withdrawal prohibited; chief petitioners designated

198.765Â Â Â Â  Requirements for filing petition; validity and certification of signatures

198.770Â Â Â Â  Method of determining validity of landowner signatures

198.775Â Â Â Â  Security deposit to accompany petition; payment of costs from security deposit; payment of costs by county or district

198.780Â Â Â Â  Filing of duplicates of certain documents

198.782Â Â Â Â  Documents to be filed with Secretary of State before business transacted

198.785Â Â Â Â  Proceeding to contest validity of formation or change of organization

198.790Â Â Â Â  Rights of creditors after change of organization; enforcement

198.792Â Â Â Â  District formation or annexation proceedings to relieve public health danger

198.793Â Â Â Â  Change of district name

198.794Â Â Â Â  Effect of district name change; notification to certain officials

(Formation)

198.795Â Â Â Â  Jurisdiction over district formation; duration of jurisdiction

198.800Â Â Â Â  Formation petition; hearing; notice of hearing

198.805Â Â Â Â  Conduct of hearing; standards for formation; notice to nonappearing landowner; order for dissolution

198.810Â Â Â Â  Order for formation; final hearing; election; voter approval to incur bonded indebtedness

198.813Â Â Â Â  Formation of county service district for water management services in Washington County; dissolution of existing districts

198.815Â Â Â Â  Election on formation; notice; ballot title when dissolution ordered; election of first board

198.820Â Â Â Â  Order by county board; effect of formation

198.825Â Â Â Â  Election of first members of board when no formation election required

198.830Â Â Â Â  Petition for formation by all landowners in proposed district

198.835Â Â Â Â  Order for formation of district in single county; order for exercise of additional function by county service district; contents of order

198.840Â Â Â Â  Notice of hearing

198.845Â Â Â Â  Costs

(Annexation)

198.850Â Â Â Â  Annexation petition or resolution; delayed effective date for certain annexations

198.855Â Â Â Â  Annexation election; annexation without election when petition signed by all landowners or by majority of electors and owners of more than half of land

198.857Â Â Â Â  Annexation without election by petition of landowner

198.860Â Â Â Â  Effect of annexation order

198.866Â Â Â Â  Annexation of city to district; approval of annexation proposal; election

198.867Â Â Â Â  Approval of annexation to district by electors of city and district; certification; effect of annexation

198.869Â Â Â Â  Annexation contract; recordation; effect

(Withdrawal)

198.870Â Â Â Â  Petition for withdrawal of property from district

198.875Â Â Â Â  Election on withdrawal petition

198.880Â Â Â Â  Effect on withdrawn area

198.882Â Â Â Â  Tax relief to withdrawn area; conditions for relief; ultimate liability

(Merger; Consolidation)

198.885Â Â Â Â  Merger of districts; effect

198.890Â Â Â Â  Consolidation of districts; effect

198.895Â Â Â Â  Initiation of merger and consolidation; procedure when city included in merger or consolidation

198.900Â Â Â Â  Content of petition for merger or consolidation

198.902Â Â Â Â  Application of district petition requirements to cities

198.903Â Â Â Â  Joint assembly of governing bodies of affected districts or cities; order for election; contents

198.905Â Â Â Â  Certification of election results

198.910Â Â Â Â  Joint meeting of governing bodies of merged or consolidated districts and cities; election of board members for surviving or successor district; terms

198.912Â Â Â Â  Apportionment of board members for certain surviving or successor districts

198.915Â Â Â Â  Election of board members at regular district election

(Dissolution)

198.920Â Â Â Â  Dissolution procedure

198.925Â Â Â Â  Findings of fact by district board

198.930Â Â Â Â  Plan for dissolution and liquidation

198.935Â Â Â Â  Election on dissolution; consent of creditors; content of notice

198.940Â Â Â Â  Dissolution without election

198.945Â Â Â Â  Trustees for dissolved district; records to county clerk; limitation on further elections

198.950Â Â Â Â  Power of trustees to convey assets

198.955Â Â Â Â  Disposition of assets; rules

GENERAL PROVISIONS

Â Â Â Â Â  198.010 "District" defined for chapter. As used in this chapter, except as otherwise specifically provided, "district" means any one of the following:

Â Â Â Â Â  (1) A people's utility district organized under ORS chapter 261.

Â Â Â Â Â  (2) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (3) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (4) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (5) A mass transit district organized under ORS 267.010 to 267.390.

Â Â Â Â Â  (6) A metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (7) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (8) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (9) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (10) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (11) A sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (12) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (13) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (14) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (15) An irrigation district organized under ORS chapter 545.

Â Â Â Â Â  (16) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (17) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (18) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (19) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (20) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (21) A geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (22) A transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (23) A library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (24) A 9-1-1 communications district organized under ORS 401.818 to 401.857. [1971 c.23 Â§2; 1975 c.782 Â§48; 1977 c.756 Â§1; 1981 c.226 Â§18; 1987 c.671 Â§10; 1987 c.863 Â§10; 1989 c.793 Â§19; 1993 c.577 Â§15]

Â Â Â Â Â  198.110 [1969 c.344 Â§1; 1971 c.23 Â§3; 1983 c.740 Â§52; renumbered 198.330 in 1995]

Â Â Â Â Â  198.115 District employee as member of governing board. A district, by an ordinance or resolution that takes effect at least one year prior to the date of the regular district election, may provide that any individual who is an employee of the district is not eligible to serve as a member of the governing board of the district by which the individual is employed. [1999 c.336 Â§2]

Â Â Â Â Â  198.120 [1969 c.344 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â

Â Â Â Â Â  198.180 "District" defined for ORS 198.190. As used in ORS 198.190, unless the context requires otherwise, "district" has the meaning given that term by ORS 198.010 (2) to (5) and (7) to (23). In addition, "district" means any one of the following:

Â Â Â Â Â  (1) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (2) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (3) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

Â Â Â Â Â  (4) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (5) The Port of Portland created by ORS 778.010. [1971 c.403 Â§1; 1975 c.782 Â§48a; 1977 c.756 Â§2; 1981 c.226 Â§19; 1983 c.740 Â§53]

Â Â Â Â Â  198.190 Compensation and expenses of members of certain boards. A member of the governing body of a district may receive an amount not to exceed $50 for each day or portion thereof as compensation for services performed as a member of the governing body. Such compensation shall not be deemed lucrative. The governing body may provide for reimbursement of a member for actual and reasonable traveling and other expenses necessarily incurred by a member in performing official duties. [1971 c.403 Â§2; 1983 c.327 Â§2; 1983 c.740 Â§53a; 1989 c.517 Â§1; 1995 c.79 Â§74]

Â Â Â Â Â

Â Â Â Â Â  198.210 "District" defined for ORS 198.220. As used in ORS 198.220, in addition to the meaning given the term by ORS 198.010, "district" means any one of the following:

Â Â Â Â Â  (1) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

Â Â Â Â Â  (2) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (3) A weed control district organized under ORS 570.505 to 570.575.

Â Â Â Â Â  (4) A port district organized under ORS chapter 778. [1969 c.345 Â§1; 1971 c.23 Â§4; 1983 c.327 Â§3]

Â Â Â Â Â  198.220 Bond or letter of credit for member of boards of certain districts. The governing body of a district shall require bond or an irrevocable letter of credit of any member of the governing body or any officer or employee of the district who is charged with possession and control of district funds and properties. The letter of credit shall be issued by an insured institution, as defined in ORS 706.008. The amount of the bond or letter of credit shall be fixed by the governing body of the district. The premium for the bond or the fee for the letter of credit shall be paid from district funds. [1969 c.345 Â§2; 1991 c.331 Â§45; 1997 c.631 Â§425]

Â Â Â Â Â

Â Â Â Â Â  198.310 "District" defined for ORS 198.320. As used in ORS 198.320, in addition to the meaning given the term by ORS 198.010, "district" means a soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933. [1969 c.669 Â§1; 1971 c.23 Â§5; 1983 c.740 Â§54]

Â Â Â Â Â  198.320 Filling of vacancies on boards of certain districts. (1) Except as otherwise provided by law, a vacancy in an elected office in the membership of the governing body of a district shall be filled by appointment by a majority of the remaining members of the governing body. If a majority of the membership of the governing body is vacant or if a majority cannot agree, the vacancies shall be filled promptly by the county court of the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) This subsection applies to districts defined in ORS 255.012 which have a regular district election on a date specified in ORS 255.335. The period of service of a person appointed under subsection (1) of this section shall expire June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case the successor shall take office July 1 next following the election.

Â Â Â Â Â  (3) This subsection applies to districts not included in subsection (2) of this section. The period of service of a person appointed under subsection (1) of this section shall expire on the day before the first Monday in January of the year next following the election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires on the day before the first Monday in January after the election of a successor, the successor shall be elected to a full term. In either case, the successor shall take office on the first Monday in January of the year next following the election. [1969 c.669 Â§2; 1981 c.173 Â§1; 1983 c.350 Â§2]

DISSOLUTION OF INACTIVE DISTRICTS

Â Â Â Â Â  198.330 [Formerly 198.110; repealed by 2005 c.22 Â§147]

Â Â Â Â Â  198.335 Definitions for ORS 198.335 to 198.365. As used in ORS 198.335 to 198.365, unless the context requires otherwise:

Â Â Â Â Â  (1) "County board" means the board of county commissioners or the county court.

Â Â Â Â Â  (2) "Special district":

Â Â Â Â Â  (a) Has the meaning given the term "district" in ORS 198.010; and

Â Â Â Â Â  (b) Also means:

Â Â Â Â Â  (A) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (B) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

Â Â Â Â Â  (C) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (D) A weed control district organized under ORS 570.505 to 570.575.

Â Â Â Â Â  (E) A port district organized under ORS chapter 778. [1971 c.267 Â§5; 2005 c.22 Â§148]

Â Â Â Â Â  198.340 Designation of registered office and agent. (1) A special district shall designate a registered office and a registered agent. The registered agent shall be an agent of the district upon whom any process, notice or demand required or permitted by law to be served upon the district may be served. A registered agent shall be an individual resident of this state whose address is identical with the registered office of the district. The registered office may be, but need not be, the same as the place of business of the special district.

Â Â Â Â Â  (2) The district may change its registered office or change its registered agent, or both, upon filing in the office of the Secretary of State and county clerk of each county in which located a statement setting forth:

Â Â Â Â Â  (a) The name of the district.

Â Â Â Â Â  (b) If the address of its registered office is changed, the address to which the registered office is to be changed.

Â Â Â Â Â  (c) If its registered agent is changed, the name of its successor registered agent.

Â Â Â Â Â  (d) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

Â Â Â Â Â  (e) That such change was authorized by resolution duly adopted by the district board.

Â Â Â Â Â  (3) The statement shall be subscribed and sworn to by the secretary, financial officer or chairperson of the district board. [1971 c.267 Â§7]

Â Â Â Â Â  198.345 Effect of failure to file certain reports. (1) If a special district for three consecutive years fails to file a report as required by ORS 294.555 or 297.405 to 297.555 the Secretary of State or the Department of Revenue, as the case may be, shall notify the county board of the county where the district, or the greater portion of the assessed valuation of taxable property in the district, is located.

Â Â Â Â Â  (2) Within 30 days after receiving the notice provided by subsection (1) of this section, the county board shall initiate proceedings to dissolve the special district as provided by ORS 198.345 to 198.365.

Â Â Â Â Â  (3) The county board may appoint three individuals, residents of the district, to assist in locating the assets, debts and records of the district. [1971 c.267 Â§Â§8,9; 1977 c.774 Â§14; 1979 c.286 Â§1]

Â Â Â Â Â  198.350 Financial statement. Within 60 days after receiving the notice provided by ORS 198.345 (1), the county board shall prepare a financial statement for the district and file it with the clerk. The financial statement shall include:

Â Â Â Â Â  (1) The date of formation of the district.

Â Â Â Â Â  (2) The date of the last election of officers, if any, and the names of the persons last serving as members of the governing board.

Â Â Â Â Â  (3) The amount of each outstanding bond, coupon and other indebtedness of the district, with a general description of the indebtedness and the name of the holder and owner of each, if known.

Â Â Â Â Â  (4) A description of each parcel of real property and interest in real property owned by the district and, if the property was acquired for delinquent taxes or assessments, the amount of the taxes and assessments on each parcel of property.

Â Â Â Â Â  (5) Uncollected charges, taxes and assessments levied by the district and the amount upon each lot or tract of land.

Â Â Â Â Â  (6) A description of all personal property and of all other assets of the district.

Â Â Â Â Â  (7) The estimated cost of dissolution. [1971 c.267 Â§10]

Â Â Â Â Â  198.355 Hearing on dissolution; notice. (1) Upon the filing of the financial statement, the county board of a county not within the jurisdiction of a local government boundary commission shall enter an order calling a hearing on the question of dissolving the district. The hearing shall be called not less than 21 nor more than 30 days after the filing of the statement.

Â Â Â Â Â  (2) Notice of the hearing shall be given by publication once each week for not less than three weeks in a newspaper of general circulation within the district. The notice shall state the time and place of the hearing and that all interested persons may appear and be heard. The notice shall also state that all persons having claims against the district shall present them at the time of the hearing.

Â Â Â Â Â  (3) In a county within the jurisdiction of a local government boundary commission, the county board, within 10 days after the filing of the financial statement, shall file with the boundary commission a resolution requesting dissolution of the district. In a county within the jurisdiction of a boundary commission, subsections (1) and (2) of this section and ORS 198.360 do not apply, and the final order adopted by the commission shall terminate the proceeding for all purposes except those mentioned in ORS 198.365. [1971 c.267 Â§11; 1983 c.336 Â§19]

Â Â Â Â Â  198.360 Continuation or termination of district; proceedings for county service district. (1) After the hearing, if the county board finds that the district is in fact operating as an active district, or that there is need for the district, the board shall continue the hearing until the reports required under ORS 294.555 and 297.405 to 297.555 are properly filed. When the county board finds that the reports have been filed, it may:

Â Â Â Â Â  (a) Enter an order terminating all further proceedings under ORS 198.345 to 198.365; or

Â Â Â Â Â  (b) If the functions of the district could be performed by a county service district, it may continue the hearing and initiate proceedings to incorporate or annex the area within the district in a county service district organized under ORS 451.410 to 451.610.

Â Â Â Â Â  (2) If the county board proceeds as provided by subsection (1)(b) of this section and the district is terminated as provided by ORS 451.577, the county board shall thereafter enter an order terminating all further proceedings under ORS 198.345 to 198.365. [1971 c.267 Â§12; 1977 c.774 Â§15; 1979 c.286 Â§2]

Â Â Â Â Â  198.365 County board as trustees for inactive district; distribution of assets; levy of tax to meet debts; delivery of records. (1) If the county board finds that the district is not active and that there is no need for the district, the board shall thereupon constitute a board of trustees for the purpose of paying the debts and disposing of the property of the district.

Â Â Â Â Â  (2) Any surplus funds and assets remaining to the credit of the district, after payment of the debts of the district, shall be credited to the county general fund available for general purposes. If the district was located in more than one county, the surplus shall be apportioned and turned over to each county in which the district was located. The funds and assets shall be apportioned according to the proportion in each county of the assessed valuation of taxable property in the district.

Â Â Â Â Â  (3) If the assets of the district are insufficient to pay the debts of the district, the county board acting as a levying board for the district shall levy taxes, within the limits of the authority of the district, for the liquidation of the debts. If the only debt of the district is the cost of the proceedings conducted under ORS 198.345 to 198.365, the county shall pay the cost of the proceedings.

Â Â Â Â Â  (4) When the proceedings are completed, the county board shall deliver the books and records of the district to the county clerk. [1971 c.267 Â§13]

RECALL

Â Â Â Â Â  198.410 Definition for ORS 198.425 and 198.430. As used in ORS 198.425 and 198.430, unless the context requires otherwise, "district officer" means a member of the governing body of a district who serves as such by virtue of election to such position. [1969 c.325 Â§1; 1971 c.23 Â§6; 1981 c.173 Â§2; 1983 c.83 Â§4]

Â Â Â Â Â

Â Â Â Â Â  198.420 [1969 c.325 Â§2; repealed by 1971 c.23 Â§12]

Â Â Â Â Â  198.425 Recall of district officers generally. ORS 249.865 to 249.877 apply to the recall of a district officer of a district defined in ORS 255.012. [1981 c.173 Â§5]

Â Â Â Â Â  198.430 Recall of officers of districts other than districts defined in ORS 255.012. (1) A petition for recall of a district officer of a district other than a district defined in ORS 255.012 shall be filed with the officer with whom a petition for nomination to such office should be filed. Except as provided in this subsection, if there is no such officer or if the officer is the district officer against whom the petition is being filed, the petition shall be filed with the county clerk of the county in which the administrative office of the district is located. In the case of an irrigation district organized under ORS chapter 545, if there is no such officer or if the officer is the district officer against whom the petition is being filed, the petition shall be filed with the board of directors of the irrigation district.

Â Â Â Â Â  (2) The petition shall be signed by a number of persons who are qualified to vote in the district, that is equal to but not less than the lesser of:

Â Â Â Â Â  (a) Fifteen percent of the persons who are qualified to vote in the district, or subdivision of the district from which the district officer was elected; or

Â Â Â Â Â  (b) Fifteen percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

Â Â Â Â Â  (3) The person circulating the signature sheet shall certify on each sheet that every person who signed the sheet did so in the presence of the person circulating the sheet and that the person circulating the sheet believes that each signer stated the correct residence address of the signer and is a person qualified to vote in the district.

Â Â Â Â Â  (4) In those districts where a person qualified to vote must be an elector, the petition, before filing, shall be submitted to the county clerk who shall compare the signatures of the persons signing the petition with the signatures of electors on the register of electors and, on the face of each signature sheet, shall make a certificate of the number of signatures the county clerk believes to be genuine. In other districts, the officer who receives the petition for filing, before filing the petition, shall verify the signatures and make a certificate of the number of signatures the officer believes to be genuine.

Â Â Â Â Â  (5) The district shall pay the expense of verifying the signatures and of calling and conducting the election. The election shall be conducted in the district, or in the subdivision of the district from which the district officer was elected, in accordance with the law governing election of district officers.

Â Â Â Â Â  (6) A person who is qualified to vote in a district under this section is a person who is qualified, under the law applicable to the district, to vote in an election at which members of the governing body of the district are elected.

Â Â Â Â Â  (7) A recall petition is void unless the petition is filed not later than the 100th day after the date of the first signature on the petition. Not later than the 90th day after the date of the first signature, the petition shall be submitted for signature verification to the county clerk or other officer described in subsection (4) of this section who shall make the certificate of the number of genuine signatures not later than the 10th day after the date of submission. The petition must contain only original signatures. A recall petition shall not be accepted for signature verification if the petition contains less than 100 percent of the required number of signatures. A recall petition shall not be accepted for filing until 100 percent of the required number of signatures have been verified. [1969 c.325 Â§3; 1981 c.173 Â§3; 1983 c.83 Â§5; 1987 c.707 Â§2; 1999 c.144 Â§1; 1999 c.318 Â§20; 2003 c.94 Â§2]

Â Â Â Â Â  198.440 Statement of justification from affected officer. (1) A district officer against whom a recall petition has been filed may submit to the officer with whom the recall petition is filed, in not more than 200 words, a statement of justification of the district officer's course in office. The statement must be filed not later than the fifth day after the recall petition is filed.

Â Â Â Â Â  (2) The county clerk shall have the statement printed on the official and sample ballots for the recall election. [1983 c.514 Â§1a]

ORDINANCES AND REGULATIONS

Â Â Â Â Â  198.510 Definitions for ORS 198.510 to 198.600. As used in ORS 198.510 to 198.600, unless the context requires otherwise:

Â Â Â Â Â  (1) "County" means the county in which the district, or the greater portion of the assessed value of the district, is located.

Â Â Â Â Â  (2) "County board" means the board of county commissioners or the county court of the county.

Â Â Â Â Â  (3) "County clerk" means the county clerk of the county.

Â Â Â Â Â  (4) "District board" means the governing body of a district and the term includes a county board that is in the governing body of a district.

Â Â Â Â Â  (5) "Presiding officer" means the chairperson, president or other person performing the office of presiding officer of the district board.

Â Â Â Â Â  (6) "Principal Act" means the law, other than ORS 198.510 to 198.600, applicable to a district. [1971 c.268 Â§2]

Â Â Â Â Â  198.520 "District" defined for ORS 198.510 to 198.600. As used in ORS 198.510 to 198.600, unless the context requires otherwise, district has the meaning given that term by ORS 198.010 (2), (4), (5), (6), (11), (12), (14), (17), (19) and (20) to (23). In addition, "district" means any one of the following:

Â Â Â Â Â  (1) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (2) The Port of Portland established by ORS 778.010. [1971 c.268 Â§1; 1975 c.782 Â§48b; 1977 c.756 Â§3; 1981 c.226 Â§20]

Â Â Â Â Â  198.530 Procedure for adopting, amending or repealing ordinances or regulations. When a district board is authorized by the principal Act of a district to enact, amend or repeal regulations, it shall do so in accordance with ORS 198.510 to 198.600. In all counties which do not provide by ordinance or charter for the manner of enacting, amending or repealing ordinances and regulations, this section applies when a county board pursuant to statute is acting as the governing body of a district. [1971 c.268 Â§3]

Â Â Â Â Â  198.540 Notice prior to adoption of ordinance affecting regulation. (1) Except in an emergency, an ordinance adopting, amending or repealing a regulation shall not be considered or voted upon by a district board unless the ordinance is included in the published agenda of the meeting. The agenda of a meeting shall state the time, date and place of the meeting, give a brief description of the ordinances to be considered at the meeting and state that copies of the ordinances are available at the office of the district board.

Â Â Â Â Â  (2) The presiding officer shall cause the agenda to be published not more than 10 days nor less than four days before the meeting, in one or more newspapers of general circulation within the district or, if there is no such newspaper, in a newspaper of general circulation in each county in which the district is located. The presiding officer may also cause the agenda:

Â Â Â Â Â  (a) To be posted in three public places within the district at least 10 days before the meeting; or

Â Â Â Â Â  (b) To be published by radio and television stations broadcasting in the district as provided by ORS 193.310 and 193.320. [1971 c.268 Â§4]

Â Â Â Â Â  198.550 Publication of ordinance; emergency ordinance procedure. (1) Except as provided by subsection (3) of this section, before an ordinance is adopted it shall be read during regular meetings of the district board on two different days at least six days apart. The reading of an ordinance shall be full and distinct unless at the meeting:

Â Â Â Â Â  (a) A copy of the ordinance is available for each person who desires a copy; and

Â Â Â Â Â  (b) The board directs that the reading be by title only.

Â Â Â Â Â  (2) Except as provided by subsection (3) of this section, the affirmative vote of a majority of the members of the district board is required to adopt an ordinance.

Â Â Â Â Â  (3) An ordinance to meet an emergency may be introduced, read once and put on its final passage at a regular or special board meeting, without being described in a published agenda, if the reasons requiring immediate action are described in the ordinance. The unanimous approval of all members of the board at the meeting, a quorum being present, is required to adopt an emergency ordinance. [1971 c.268 Â§5]

Â Â Â Â Â  198.560 Filing of ordinance; notice of adoption of emergency ordinance. (1) Within seven days after adoption of an ordinance, the enrolled ordinance shall be:

Â Â Â Â Â  (a) Signed by the presiding officer;

Â Â Â Â Â  (b) Attested by the person who served as recording secretary of the district board at the session at which the board adopted the ordinance; and

Â Â Â Â Â  (c) Filed in the records of the district.

Â Â Â Â Â  (2) A certified copy of each ordinance shall be filed with the county clerk, available for public inspection.

Â Â Â Â Â  (3) Within 15 days after adoption of an emergency ordinance, notice of the adoption of the ordinance shall be published as provided by ORS 198.540 (2) for notice of proposed ordinances. The notice shall:

Â Â Â Â Â  (a) Briefly describe the ordinance;

Â Â Â Â Â  (b) State the date when the ordinance was adopted and the effective date of the ordinance; and

Â Â Â Â Â  (c) State that a copy is on file at the district office and at the office of the county clerk of the county, available for public inspection. [1971 c.268 Â§6]

Â Â Â Â Â  198.570 When ordinances take effect. (1) Except as provided by subsection (2) of this section, an ordinance shall take effect on the 30th day after it is adopted, unless a later date is prescribed by the ordinance. If an ordinance is referred to the electors of the district, it shall not take effect until approved by a majority of those voting on the ordinance.

Â Â Â Â Â  (2) An emergency ordinance may take effect upon adoption. [1971 c.268 Â§7; 1983 c.350 Â§3]

Â Â Â Â Â

Â Â Â Â Â  198.580 [1971 c.268 Â§8; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  198.590 Petition to adopt, amend or repeal ordinance. Any interested person who is a landowner within the district or an elector registered in the district may petition the district board to adopt, amend or repeal an ordinance. Any such person may appear at any regular meeting of the board and shall be given a reasonable opportunity to be heard. [1971 c.268 Â§9; 1983 c.83 Â§6]

Â Â Â Â Â  198.600 Penalty for violation of regulations; jurisdiction; enforcement. (1) If a penalty for a violation is not otherwise provided, violation of any regulation adopted by a district board under ORS 198.510 to 198.600 is punishable, upon conviction, by a fine of not more than $250 or imprisonment of not more than 30 days, or both.

Â Â Â Â Â  (2) Actions to impose punishment shall be brought in the name of the district or county, as the case may be, in any court having jurisdiction of misdemeanors under state laws. The action shall be brought in the county in which the district, or the greater portion of the area of the district, is located. Fines recovered shall be paid to the clerk of the court who, after first deducting the court costs in such proceedings, shall pay the remainder thereof to the treasurer of the district or county initiating the action to go to and form a part of its general fund.

Â Â Â Â Â  (3) Any peace officer may enforce an ordinance adopted under ORS 198.510 to 198.600. ORS 221.333 is applicable to the enforcement of such ordinances. [1971 c.268 Â§10]

MISCELLANEOUS

Â Â Â Â Â  198.605 Local service districts. Local service districts, as defined by ORS 174.116, are municipal corporations. [2003 c.802 Â§1a]

Â Â Â Â Â  Note: 198.605 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.608 Unfunded PERS liability or surplus upon split, consolidation or merger of districts. If a district splits into two or more districts, or two or more districts consolidate or merge, the districts affected by the split, consolidation or merger, including districts created by the split, consolidation or merger, must enter into a written agreement that addresses any unfunded Public Employees Retirement System liabilities or surpluses and deliver a copy of the agreement to the Public Employees Retirement Board as required by ORS 238.231. [2003 c.802 Â§162; 2005 c.808 Â§22]

Â Â Â Â Â  Note: 198.608 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.611 Power of district to contract for purchase or lease of real or personal property. (1) A district may enter into a contract for the purchase or for the lease with option to purchase of real or personal property when the period of time allowed for payment under the contract does not exceed 30 years. A district entering into a contract authorized by this subsection may budget funds annually for payment of amounts due under the contract in each year during the term of the contract, unless the contract is terminated sooner in accordance with its terms.

Â Â Â Â Â  (2) The powers granted to districts by this section are in addition to any other powers possessed by districts in this state, and this section may not be construed to limit such powers. [2003 c.794 Â§182]

Â Â Â Â Â  Note: 198.611 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

FORMATION; CHANGES OF ORGANIZATION

(Generally)

Â Â Â Â Â  198.705 Definitions for ORS 198.705 to 198.955. As used in ORS 198.705 to 198.955, unless the context requires otherwise:

Â Â Â Â Â  (1) "Affected county" means each county which contains or would contain any territory for which a formation or a change of organization is proposed or ordered or which contains all or any part of a district for which a change of organization is proposed or ordered.

Â Â Â Â Â  (2) "Affected district" means each district which contains or would contain territory for which a formation or a change of organization is proposed or ordered.

Â Â Â Â Â  (3) "Annexation" includes the attachment or addition of territory to, or inclusion of territory in, an existing district.

Â Â Â Â Â  (4) "Change of organization" means the annexation or withdrawal of territory to or from a district, the merger or consolidation of districts or the dissolution of a district.

Â Â Â Â Â  (5) "Consolidation" means the uniting or joining of two or more districts into a single new successor district.

Â Â Â Â Â  (6) "County board" means the county court or board of county commissioners of the principal county.

Â Â Â Â Â  (7) "Dissolution" includes disincorporation, extinguishment or termination of the existence of a district and the cessation of all its corporate powers, except for the purpose of winding up the affairs of the district.

Â Â Â Â Â  (8) "District board" means the governing board of a district.

Â Â Â Â Â  (9) "Formation" includes incorporation, organization or creation of a district.

Â Â Â Â Â  (10) "Inhabited territory" means territory within which there reside 12 or more persons who have been registered to vote within the territory for at least 30 days prior to the date a proceeding is commenced under ORS 198.705 to 198.955.

Â Â Â Â Â  (11) "Landowner" or "owner of land" means any person shown as the owner of land on the last assessment roll. However, if the person no longer holds the title to the property, then the terms mean any person entitled to be shown as owner of land on the next assessment roll, or, when land is subject to a written agreement of sale, the terms mean any person shown in the agreement as purchaser to the exclusion of the seller. "Landowner" or "owner of land" includes any public agency owning land.

Â Â Â Â Â  (12) "Legal representative" means:

Â Â Â Â Â  (a) An officer of a corporation duly authorized, by the bylaws or a resolution of the board of directors of the corporation, to sign for and on behalf of the corporation; and

Â Â Â Â Â  (b) A guardian, executor, administrator or other person holding property in a trust capacity under appointment of court, when authorized by an order of court, which order may be made without notice.

Â Â Â Â Â  (13) "Merger" means the extinguishment, termination and cessation of the existence of one or more districts by uniting with and being absorbed into another district.

Â Â Â Â Â  (14) "Notice" includes an ordinance, resolution, order or other similar matter providing notice which ORS 198.705 to 198.955 authorize or require to be published, posted or mailed.

Â Â Â Â Â  (15) "Principal Act" means the statutes which describe the powers of a district, including the statutes under which a district is proposed or is operating.

Â Â Â Â Â  (16) "Principal county" or "county" means the county in which the district, or the greater portion of the assessed value of all taxable property in the district, as shown by the most recent assessment roll of the counties, is located at the time proceedings are initiated to form a district, but for any district formed prior to and existing on September 9, 1971, "principal county" or "county" means the county in which the district, or the greater portion of the value of all taxable property in the district, as shown by the most recent assessment roll of the counties, was located on September 9, 1971.

Â Â Â Â Â  (17) "Proceeding" means a proceeding for formation or for change of organization conducted pursuant to ORS 198.705 to 198.955.

Â Â Â Â Â  (18) "Uninhabited territory" means territory within which there reside less than 12 electors who were residents within the territory 30 days prior to the date a proceeding is commenced under ORS 198.705 to 198.955.

Â Â Â Â Â  (19) "Withdrawal" includes the detachment, disconnection or exclusion of territory from an existing district. [1971 c.727 Â§1; 1981 c.804 Â§72; 1983 c.83 Â§7; 2003 c.14 Â§98]

Â Â Â Â Â  198.710 "District" defined for ORS 198.705 to 198.955. As used in ORS 198.705 to 198.955, unless the context requires otherwise, "district" has the meaning given that term by ORS 198.010 (2) to (4), (6) to (14) and (17) to (23). In addition, the term also means any one of the following:

Â Â Â Â Â  (1) A county road district organized under ORS 371.055 to 371.110.

Â Â Â Â Â  (2) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (3) The Port of Portland created by ORS 778.010.

Â Â Â Â Â  (4) A translator district organized under ORS 354.605 to 354.715. [1971 c.727 Â§2; 1975 c.782 Â§48c; 1977 c.756 Â§4; 1979 c.108 Â§5; 1979 c.877 Â§1; 1981 c.226 Â§21]

Â Â Â Â Â  198.715 Short title; procedure for formation or change of organization. (1) ORS 198.705 to 198.955 may be cited as the District Boundary Procedure Act.

Â Â Â Â Â  (2) Except as otherwise provided by ORS 199.410 to 199.519, all district formation or change of organization proceedings shall be initiated, conducted and completed as provided by ORS 198.705 to 198.955. However, ORS 198.705 to 198.955 are not intended to apply when a change of organization is made by statute as provided by ORS 222.510 to 222.580, 451.573 to 451.577 and 451.585. [1971 c.727 Â§4]

Â Â Â Â Â  198.720 Boundaries; filing boundary change with county assessor and Department of Revenue. Except as otherwise specifically provided by the principal Act:

Â Â Â Â Â  (1) A district may consist of contiguous or noncontiguous territory located in one or more adjoining counties. If any part of the territory subject to a petition for formation or annexation is within a city, the petition shall be accompanied by a certified copy of a resolution of the governing body of the city approving the petition.

Â Â Â Â Â  (2) A district may not include territory included within another district formed under the same principal Act when the other district is authorized to perform and is performing the services the affected district is authorized to perform, unless:

Â Â Â Â Â  (a) Withdrawal of such territory is proposed and the territory is withdrawn by withdrawal proceedings conducted in the other district simultaneously with the formation or annexation proceedings, and the proposed boundary changes are approved for both districts; or

Â Â Â Â Â  (b) The principal Act provides for automatic withdrawal of the affected territory in such a case.

Â Â Â Â Â  (3) The boundary lines of a district formed under ORS 198.705 to 198.955 shall include only such territory as may in reason be served by the facilities or services of the district.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1971 c.727 Â§5; 2001 c.138 Â§2]

Â Â Â Â Â  198.725 Procedure when two counties affected. If there are two or more affected counties in a proceeding under ORS 198.705 to 198.955, any notices, proceedings, orders or any other act authorized or required to be given, taken or made by the county board, the county clerk or any other officer of a county, shall be given, taken or made by the persons holding such offices in the principal county. Officers of an affected county other than the principal county shall cooperate with the officers of the principal county and shall furnish the officers of the principal county with such certificates, records or certified copies of records as may be necessary to enable the officers of the principal county to comply with ORS 198.705 to 198.955. [1971 c.727 Â§7]

Â Â Â Â Â  198.727 Merger or consolidation; procedure when city joined to merged or consolidated districts. (1) A proposal to merge or consolidate districts may be initiated as provided in ORS 198.895.

Â Â Â Â Â  (2) A proposal to merge or consolidate districts may provide that a city be joined to the surviving or successor district for the purpose of receiving service from the district.

Â Â Â Â Â  (3) If a proposal to merge or consolidate districts includes a proposal to join a city to the surviving or successor district, the proposal may be initiated as provided in ORS 198.895. [1983 c.142 Â§5]

Â Â Â Â Â  198.730 Notice. (1) Except as otherwise provided by ORS 198.705 to 198.955, when notice is required or authorized to be published, posted or mailed, it shall be published, posted or mailed as provided by this section. When notice is required to be given and the duty of giving the notice is not specifically enjoined upon some officer, agency or person, the county clerk or the secretary of the district board, as the case may be, shall give notice or cause it to be given.

Â Â Â Â Â  (2) Notice required to be published shall be published in one or more newspapers of general circulation within the affected district. If any newspaper is of general circulation in two or more affected districts, publication in one such newspaper is sufficient publication for all such affected districts. If no newspaper is of general circulation within the affected district, the publication shall be made in a newspaper of general circulation within the principal county. Published notice of a hearing shall be commenced at least 15 days prior to the date specified in the notice for the hearing, and the last publication shall be made at least five days prior to the hearing.

Â Â Â Â Â  (3) Notice required to be posted shall be posted on or near the doors of the meeting room of the district board or of the county board, or upon any official public bulletin board customarily used for the purpose of posting public notices by or pertaining to the district or county. Posted notice shall be posted not less than five successive days. If posted notice is notice of a hearing, posting shall be commenced not less than 15 days prior to the date specified in the notice for the hearing.

Â Â Â Â Â  (4) Mailed notice shall be sent first class and deposited, postage prepaid, in the United States mails and shall be considered to have been given when so deposited. If mailed notice is a notice of a hearing, mailing shall be made not more than 15 days nor less than five days prior to the date specified in the notice for the hearing.

Â Â Â Â Â  (5) Notice authorized or required to be given by publication, posting or mailing shall contain all matters required by ORS 198.705 to 198.955. If a petition, ordinance, resolution or order of a district board giving notice contains all matters required to be contained in the notice, the county clerk or district secretary may, and shall if required, cause a copy of such petition, ordinance, resolution or order to be published, posted or mailed, in which case no other notice need be given by the clerk or secretary. [1971 c.727 Â§8; 1983 c.350 Â§4]

Â Â Â Â Â  198.735 Right of interested person to appear; written statements. (1) On or before the date set for a hearing on a petition, any person interested in the proposed formation or change of organization of the district may appear and present written statements for or against the granting of the petition or the proposed change.

Â Â Â Â Â  (2) A written statement for or against a proposed formation or change of organization or a request for an election must be in writing, must clearly specify the defect, error, irregularity or omission to which objection, if any, is made and must be filed within the time and in the manner provided by ORS 198.705 to 198.955. Any statement not so made and filed shall be considered voluntarily waived. [1971 c.727 Â§Â§9,10]

Â Â Â Â Â  198.740 Election procedure governed by law under which district operates; omission governed by district or general election law. When ORS 198.705 to 198.955 require an election to be called within a district, the election shall be conducted as provided by the principal Act of the district or as provided by the principal Act for an election on formation. However, to the extent of an omission in the principal Act:

Â Â Â Â Â  (1) If the district or territory is defined as a district under ORS 255.012, ORS chapter 255 applies.

Â Â Â Â Â  (2) If the district is not named in ORS 255.012, the general election laws apply. [1971 c.727 Â§11; 1983 c.350 Â§5]

Â Â Â Â Â  198.745 Content of resolution calling election. A resolution or order calling an election on a proposed formation or change of organization shall:

Â Â Â Â Â  (1) Provide for giving notice of the special election or elections upon the question.

Â Â Â Â Â  (2) Designate each district or other territory within which the election or elections are to be held.

Â Â Â Â Â  (3) Fix a date for the election, which date shall be the same for each election when an election is called upon the same question within more than one territory or district.

Â Â Â Â Â  (4) State the substance of the question or questions to be submitted to the electors.

Â Â Â Â Â  (5) Specify any terms and conditions provided for in the formation or change of organization.

Â Â Â Â Â  (6) Contain such other matters as may be necessary to call, provide for and give notice of the election or elections and to provide for the conduct thereof and the canvass of the returns thereupon. [1971 c.727 Â§12]

Â Â Â Â Â  198.747 Effective date of boundary change; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding any provision of ORS 198.705 to 198.955 that provides a different effective date, an annexation, withdrawal, consolidation or merger shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by any district or other municipal corporation involved in the annexation, withdrawal, consolidation or merger and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for an annexation, withdrawal, consolidation or merger is a date that is prohibited under this section, the annexation, withdrawal, consolidation or merger shall become effective on the day after the election.

Â Â Â Â Â  (3) For the purposes of ORS 308.225 only, the effective date of an annexation shall be the date of the order declaring the annexation under ORS 198.855.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1985 c.808 Â§67; 1989 c.923 Â§23; 1995 c.712 Â§82; 2001 c.138 Â§3]

Â Â Â Â Â  Note: 198.747 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.748 Prospective petition for formation; filing; content. Before circulating a petition for formation of a district, the petitioner shall file with the county clerk of the principal county a prospective petition. The petitioner shall include with the prospective petition a description of the boundaries of the territory proposed to be included in the district. [1991 c.70 Â§2]

Â Â Â Â Â  Note: 198.748 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.749 Economic feasibility statement for district formation. Before circulating a petition for formation of a district, the persons designated on the petition as the chief petitioners shall complete an economic feasibility statement for the proposed district. The economic feasibility statement shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 198.750 (1)(g). The economic feasibility statement shall contain:

Â Â Â Â Â  (1) A description of the services and functions to be performed or provided by the proposed district;

Â Â Â Â Â  (2) An analysis of the relationships between those services and functions and other existing or needed government services; and

Â Â Â Â Â  (3) A proposed first year line item operating budget and a projected third year line item operating budget for the new district that demonstrate its economic feasibility. [1989 c.92 Â§2; 1997 c.541 Â§342]

Â Â Â Â Â  198.750 Content of petition proposing formation or change of organization. (1) If a proposal for formation or change of organization of a district is made by petition, the petition shall:

Â Â Â Â Â  (a) State that the petition is filed pursuant to ORS 198.705 to 198.955.

Â Â Â Â Â  (b) State the names of all affected districts and all affected counties.

Â Â Â Â Â  (c) Designate the principal Act of each affected district.

Â Â Â Â Â  (d) State the nature of the proposal, whether formation of a district or change of organization and the kind of change proposed.

Â Â Â Â Â  (e) State whether the territory subject to the petition is inhabited or uninhabited.

Â Â Â Â Â  (f) If the petition is for formation, and district board members are elected, state the number of members on the board.

Â Â Â Â Â  (g) If the petition is for formation, include a proposed permanent rate limit for operating taxes sufficient to support the services and functions described in the economic feasibility statement required by ORS 198.749. A tax rate limit need not be included in the petition if no tax revenues are necessary to support the services and functions described in the economic feasibility statement. The tax rate limit shall be expressed in dollars per thousand dollars of assessed value. The tax rate limit shall be calculated for the latest tax year for which the assessed value of the proposed district is available.

Â Â Â Â Â  (h) Set forth any proposed terms and conditions, if any, to which a proposed formation or change of organization is to be subject.

Â Â Â Â Â  (i) State, or indicate opposite each signature, whether the signers of the petition are landowners within the district or electors registered in the district, or both.

Â Â Â Â Â  (j) Request that proceedings be taken for the formation or change of organization proposed.

Â Â Â Â Â  (2) If the petition proposes formation of a district, the petition shall set forth a description of the boundaries of the territory proposed to be included in the district. If the petition proposes annexation or withdrawal of territory, the petition shall set forth a description of the boundaries of the territory to be annexed or withdrawn.

Â Â Â Â Â  (3) If a petition proposes formation of a district, or consolidation or merger of districts, the petition may propose a name for the new district or for the surviving or successor district.

Â Â Â Â Â  (4) The person circulating the petition shall certify on each signature sheet of the petition that every person who signed the petition did so in the presence of the person circulating the petition. [1971 c.727 Â§Â§13,14; 1983 c.83 Â§8; 1989 c.92 Â§3; 1997 c.541 Â§343; 1999 c.318 Â§21]

Â Â Â Â Â  198.755 Number of signatures required. (1) A petition for formation shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the greater, registered in the territory subject to the petition; or

Â Â Â Â Â  (b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the territory subject to the petition.

Â Â Â Â Â  (2) A petition for annexation shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in the area proposed to be annexed; or

Â Â Â Â Â  (b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the area proposed to be annexed.

Â Â Â Â Â  (3) A petition for withdrawal shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in the district; or

Â Â Â Â Â  (b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the district.

Â Â Â Â Â  (4) A petition for merger and a petition for consolidation shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in each district which it is proposed to merge or consolidate; or

Â Â Â Â Â  (b) Fifteen owners of land in each district or the owners of 10 percent of the acreage located in each district, whichever is the greater number of signers.

Â Â Â Â Â  (5) A petition for dissolution shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors registered in the district; or

Â Â Â Â Â  (b) Owners of 15 percent of the acreage within the district. [1971 c.727 Â§15; 1973 c.117 Â§1; 1983 c.83 Â§9]

Â Â Â Â Â  198.760 Requirements for signers of petition; signer's withdrawal prohibited; chief petitioners designated. (1) Each person signing a petition may also print the person's name on the petition and shall add after the signature the date of signing. If a person is signing the petition as an elector, the person shall add after the signature the person's place of residence, giving street and number or a designation sufficient to enable the place of residence to be readily ascertained. If the signer is signing the petition as a landowner, the number of acres of land owned by the signer and the name of the county whose assessment roll is used for the purpose of determining the signer's right to vote shall be stated in the body of the petition or indicated opposite the signature. If the signer is a legal representative of the owner, the signature shall be accompanied by a certified copy of the signer's authority to sign as a legal representative.

Â Â Â Â Â  (2) After a petition has been offered for filing, a person may not withdraw the person's name therefrom.

Â Â Â Â Â  (3) A petition shall designate not more than three persons as chief petitioners, setting forth their names and mailing addresses. A petition may consist of a single instrument or separate counterparts. [1971 c.727 Â§17; 1973 c.283 Â§7; 1983 c.567 Â§18]

Â Â Â Â Â  198.765 Requirements for filing petition; validity and certification of signatures. (1) A petition shall not be accepted for filing unless the signatures thereon have been secured within six months of the date on which the first signature on the petition was affixed. A petition for formation of a district shall not be accepted for filing if it is not accompanied by the economic feasibility statement required under ORS 198.749. When a petition for formation of a district includes a proposed permanent rate limit for operating taxes, the petition shall be filed not later than 180 days before the date of the next primary election or general election at which the petition for formation will be voted upon. Petitions required to be filed with the county board shall be filed with the county clerk of the principal county. Petitions required to be filed with the district board shall be filed with the secretary of the district board. It is not necessary to offer all counterparts of a petition for filing at the same time, but all counterparts when certified as provided by subsection (3) of this section shall be filed at the same time.

Â Â Â Â Â  (2) Within 10 days after the date a petition is offered for filing, the county clerk or district secretary, as the case may be, shall examine the petition and determine whether it is signed by the requisite number of qualified signers. In the case of a petition required or permitted to be signed by landowners, within 10 days after the date a petition is offered for filing, the county assessor shall examine the petition and determine whether it is signed by the requisite number of qualified landowners. If the requisite number of qualified signers have signed the petition, the county clerk or district secretary shall file the petition. If the requisite number have not signed, the county clerk or district secretary shall so notify the chief petitioners and may return the petition to the petitioners.

Â Â Â Â Â  (3) A petition shall not be filed unless the certificate of the county clerk or the district secretary is attached thereto certifying that the county clerk or district secretary has compared the signatures of the signers with the appropriate records, that the county clerk or district secretary has ascertained therefrom the number of qualified signers appearing on the petition, and that the petition is signed by the requisite number of qualified signers. In the case of a petition required or permitted to be signed by landowners, a petition shall not be filed unless the certificate of the county assessor is attached thereto certifying that the county assessor has compared the signatures of the signers with the appropriate records and that the petition is signed by the requisite number of qualified landowners.

Â Â Â Â Â  (4) No petition for dissolution shall be accepted for filing within one year after an election held on the question of dissolution of a district. [1971 c.727 Â§18; 1973 c.117 Â§2; 1989 c.92 Â§4; 1991 c.70 Â§3; 1995 c.712 Â§83; 1997 c.541 Â§344; 1999 c.318 Â§47]

Â Â Â Â Â  198.770 Method of determining validity of landowner signatures. (1) In examining a petition required or permitted to be signed by landowners, the county assessor shall disregard the signature of a person not shown as owner on the last equalized assessment roll unless prior to certification the county assessor is furnished with written evidence, satisfactory to the county assessor, that the signer:

Â Â Â Â Â  (a) Is a legal representative of the owner;

Â Â Â Â Â  (b) Is entitled to be shown as owner of land on the next assessment roll;

Â Â Â Â Â  (c) Is a purchaser of land under a written agreement of sale; or

Â Â Â Â Â  (d) Is authorized to sign for and on behalf of any public agency owning land.

Â Â Â Â Â  (2) If a person signing a petition as a landowner appears as owner on the last equalized assessment roll but is shown thereon as a partner, tenant in common or tenant by the entirety, the signature of the person signing shall be counted as if all other owners, as shown on the roll for the same parcel of land, had signed. [1971 c.727 Â§19; 1999 c.318 Â§48]

Â Â Â Â Â  198.775 Security deposit to accompany petition; payment of costs from security deposit; payment of costs by county or district. (1) A petition for formation, annexation, withdrawal or dissolution shall not be accepted for filing unless the petition is accompanied by a bond, a cash deposit or other security deposit as follows:

Â Â Â Â Â  (a) The bond shall be in a form and in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The bond shall be conditioned that, if the attempted formation, annexation, withdrawal or dissolution is not effected, the chief petitioners will pay the costs thereof, excluding any costs incurred by a local government boundary commission under ORS 199.410 to 199.519.

Â Â Â Â Â  (b) The cash deposit shall be in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The cash deposit shall be accompanied by a form prescribed by the Secretary of State. The form shall include the names and addresses of all persons and organizations providing any part of the cash deposit and the amount provided by each, and a statement signed by the chief petitioners that if the costs of the attempted formation, annexation, withdrawal or dissolution exceed the deposit, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (c) The security deposit other than a bond or cash deposit shall be of a kind and in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The security deposit shall be accompanied by a form prescribed by the Secretary of State. The form shall include the names and addresses of all persons and organizations providing any part of the security deposit and the amount and kind provided by each, and a statement signed by the chief petitioners that if the costs of the attempted formation, annexation, withdrawal or dissolution exceed the security deposited, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (2) If the proposed formation, annexation, withdrawal or dissolution is effected, the district shall be liable for the costs. Not later than the 30th day after the election, if a cash deposit or security deposit other than a bond was made under subsection (1) of this section, the county clerk shall refund the deposit to the persons who made the deposit.

Â Â Â Â Â  (3) If the proposed formation, annexation, withdrawal or dissolution is not effected, the county shall collect the costs of the attempted formation, annexation, withdrawal or dissolution as follows:

Â Â Â Â Â  (a) If the chief petitioners posted a bond, the county shall collect on the bond.

Â Â Â Â Â  (b) If the chief petitioners made a cash deposit, not later than the 30th day after the election, the county clerk shall pay into the general fund of the county that portion of the deposit needed to reimburse the county for the costs. If any portion of the deposit remains after the costs have been paid, the county clerk shall refund the portion to the persons shown on the form filed under subsection (1) of this section as having made the deposit. If the costs exceed the amount of the deposit, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (c) If the chief petitioners made a security deposit other than a bond or cash deposit, not later than the 30th day after the election, the county clerk shall negotiate or otherwise collect on as much of the security deposit as necessary to reimburse the county for the costs and shall pay the proceeds into the general fund of the county. If any portion of the security deposit or any proceeds of the security deposit remain after the costs have been paid, the county clerk shall return the portion or the remaining proceeds to the persons shown on the form filed under subsection (1) of this section as having made the deposit. If the costs exceed the amount of the proceeds, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the costs of proceedings initiated by a county or district board, excluding costs incurred by a local government boundary commission under ORS 199.410 to 199.519, shall be paid by the initiating board out of county or district funds. [1971 c.727 Â§20; 1983 c.567 Â§19]

Â Â Â Â Â  198.780 Filing of duplicates of certain documents. (1) Within 10 days after a document referred to by subsection (2) of this section is entered, adopted or executed, the board that entered, adopted or executed the document shall file duplicate copies of the document with the Department of Revenue, the Secretary of State and with the county clerk and the county assessor of each county in which any district affected by the document is located.

Â Â Â Â Â  (2) This section applies to:

Â Â Â Â Â  (a) An order of formation entered by the county board under ORS 198.810 to 198.840.

Â Â Â Â Â  (b) An order of annexation entered by the county board under ORS 198.850 to 198.867.

Â Â Â Â Â  (c) An order of withdrawal entered by the county board under ORS 198.875.

Â Â Â Â Â  (d) A resolution of merger adopted by the district board under ORS 198.910.

Â Â Â Â Â  (e) A resolution of consolidation adopted by the district board under ORS 198.910.

Â Â Â Â Â  (f) The statement executed by the board of trustees of a dissolving district under ORS 198.945. [1971 c.727 Â§21; 1977 c.884 Â§1]

Â Â Â Â Â  198.782 Documents to be filed with Secretary of State before business transacted. No municipal corporation, as defined in ORS 297.405, incorporated or formed in this state after October 3, 1979, shall receive or disburse moneys or transact business of any kind until a notice of incorporation or formation has been filed with the Secretary of State by that corporation. [1979 c.621 Â§7]

Â Â Â Â Â  Note: 198.782 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.785 Proceeding to contest validity of formation or change of organization. (1) If the county clerk refuses to accept and file a petition for formation or for change of organization, or if the county board refuses to call a special election as provided by ORS 198.705 to 198.955, any citizen of the affected district or territory may apply within 10 days after such refusal to the circuit court of the principal county for a writ of mandamus to compel the county board or county clerk to do so. If it is decided by the circuit court that the petition for formation or change of organization is legally sufficient and the requisite number of signatures is attached, the circuit court shall direct the county board to call the election. The suit shall be advanced on the docket and decided by the circuit court as quickly as possible. Either party may appeal as provided for appeals in other proceedings.

Â Â Â Â Â  (2) An action to determine the validity of a formation or change of organization proceeding may also be brought pursuant to ORS 33.710 and 33.720 or 34.010 to 34.100.

Â Â Â Â Â  (3) For the purpose of an action to determine or contest the validity of a formation or change of organization, the formation or change shall be considered complete and final upon the date the order of formation or the order, resolution or statement announcing a change of organization is filed with the county clerk as provided by ORS 198.780. [1971 c.727 Â§22; 1979 c.562 Â§7; 1979 c.772 Â§15a]

Â Â Â Â Â  198.790 Rights of creditors after change of organization; enforcement. No change of organization, or any term or condition thereof, shall impair the rights of any bondholder or other creditor of a district. Notwithstanding ORS 198.705 to 198.955, or of any order changing the organization of a district, or any term or condition thereof, each and every bondholder or other creditor may enforce all the rights of the bondholder or other creditor in the same manner and to the same extent as if the change of organization, term or condition had not been made. Any such rights may also be enforced against agencies, and their respective officers, as follows:

Â Â Â Â Â  (1) Upon annexation or withdrawal of territory: Against the district to or from which the territory is annexed or withdrawn.

Â Â Â Â Â  (2) Upon dissolution of a district: Against the successor city, county or district or against a city, county or district receiving distribution of all or any part of the remaining assets of the dissolved district.

Â Â Â Â Â  (3) Upon merger of two or more districts: Against the surviving district.

Â Â Â Â Â  (4) Upon consolidation of two or more districts: Against the successor district. [1971 c.727 Â§23]

Â Â Â Â Â  198.792 District formation or annexation proceedings to relieve public health danger. (1) Proceedings may be initiated by the county board or any other public agency in accordance with ORS 431.705 to 431.760:

Â Â Â Â Â  (a) To annex the affected territory to a district, as defined by ORS 431.705; or

Â Â Â Â Â  (b) To form a metropolitan service district as authorized by ORS chapter 268, or a county service district as authorized by ORS chapter 451, to include the affected territory.

Â Â Â Â Â  (2) The findings of the Director of Human Services when filed with the county board in accordance with ORS 431.735 or 431.750 shall be considered a petition for the purposes of ORS 198.705 to 198.955. The county board of the principal county shall conduct proceedings in accordance with the findings and order of the director and with ORS 198.705 to 198.955.

Â Â Â Â Â  (3) In proceedings described by subsection (1) of this section, the county board shall determine whether the affected territory shall be included in a new district or annexed to an existing district. The county board shall not inquire into the need for the proposed service facilities or adjust the boundaries of the affected territory. ORS 198.805 (2), and the provisions of ORS 198.810 and 198.815 providing for an election on the formation of or annexation to a district, do not apply to proceedings under this section. [1973 c.361 Â§14]

Â Â Â Â Â  198.793 Change of district name. (1) A district may change its name from the name given it in the formation order of the county board under ORS 198.810, or from the name under which it was otherwise incorporated, to a name chosen by resolution of a majority of the members of the district board.

Â Â Â Â Â  (2) A district board shall not adopt a resolution for a district name change without first publishing notice of the proposed name change under ORS 198.730 (2) and holding a hearing on the matter.

Â Â Â Â Â  (3) The resolution for a district name change shall take effect 30 days after adoption by the district board unless a petition objecting to the name change is filed as provided in this subsection within those 30 days. The requirements for preparing, circulating and filing a petition under this subsection shall be as provided for an initiative petition in ORS 255.135 to 255.205. If a majority of the electors voting on the question approve the name change, it shall be effective immediately. [1979 c.272 Â§2; 1983 c.350 Â§6]

Â Â Â Â Â  198.794 Effect of district name change; notification to certain officials. (1) All powers, rights, duties and obligations of a district which has adopted a new name under ORS 198.793 shall be continued under the new name. All references to the prior name of the district shall be considered references to the new name.

Â Â Â Â Â  (2) A district changing its name under ORS 198.793 shall, immediately upon effectiveness of the change, certify the name change to the Director of the Department of Revenue, the county treasurer of the principal county and the county clerk and county assessor of each county in which the district is situated. [1979 c.272 Â§3]

(Formation)

Â Â Â Â Â  198.795 Jurisdiction over district formation; duration of jurisdiction. For purposes of a formation proceeding, the county board where the petition is filed shall have original and, except as provided by ORS 199.410 to 199.519, exclusive jurisdiction, coextensive with the boundaries of the proposed district, without regard to county lines. For all purposes under ORS 198.705 to 198.955, the jurisdiction of the county board of the principal county shall continue from the time a district is formed until the district is dissolved. [1971 c.727 Â§6]

Â Â Â Â Â  198.800 Formation petition; hearing; notice of hearing. (1) A petition for formation must be filed with the county board of the principal county. Before the petition is filed, the petition must be endorsed by any agency required by the principal Act to endorse or approve the petition. If the petition satisfies the requirements of ORS 198.748, 198.749 and 198.750 to 198.775 and is otherwise sufficient under the principal Act, the county board shall:

Â Â Â Â Â  (a) If the county is within the jurisdiction of a local government boundary commission, file the petition with the boundary commission within 10 days after the petition is filed with the board; or

Â Â Â Â Â  (b) Set a date for a hearing on the petition. The hearing may not be held less than 30 days or more than 50 days after the date the petition is filed.

Â Â Â Â Â  (2) The county board shall cause notice of the hearing to be posted in at least three public places and published by two insertions in a newspaper. The notice shall state:

Â Â Â Â Â  (a) The purpose for which the district is to be formed.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The time and place of the hearing on the petition.

Â Â Â Â Â  (d) That all interested persons may appear and be heard.

Â Â Â Â Â  (3) Except as provided in subsection (1)(a) of this section, this section and ORS 198.805 do not apply in areas subject to the jurisdiction of a local government boundary commission. [1971 c.727 Â§24; 1983 c.336 Â§20; 1989 c.92 Â§5; 2005 c.747 Â§1]

Â Â Â Â Â  198.805 Conduct of hearing; standards for formation; notice to nonappearing landowner; order for dissolution. (1) At the time stated in the notice, the county board shall hear the petition and determine, in accordance with the criteria prescribed by ORS 199.462, whether the area could be benefited by the formation of the district. The county board may adjourn the hearing from time to time, but not exceeding four weeks in all unless additional notice is given. The county board may alter the boundaries set forth in the petition to either include or exclude territory. The board may not modify the boundaries to:

Â Â Â Â Â  (a) Exclude from the proposed district land that, in the judgment of the board, could be benefited by inclusion in the proposed district; or

Â Â Â Â Â  (b) Include in the proposed district land that, in the judgment of the board, could not be benefited by inclusion in the proposed district.

Â Â Â Â Â  (2) If the county board determines that any land has been improperly omitted from the proposed district and that the owner has not appeared at the hearing, the board shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any, why the land of the owner should not be included in the proposed district. The notice shall be given either by posting and publication, in the same manner as notice of the original hearing and for the same period, or by personal service on each nonappearing owner. If notice is given by personal service, service shall be made at least 10 days prior to the date fixed for the further hearing.

Â Â Â Â Â  (3) If the county board finds that a proposed county service district may not be needed in the future or that indefinite existence may significantly discourage future boundary changes, it may require dissolution as provided in ORS 451.620. The order for such dissolution shall specify the fiscal year, not later than the 10th fiscal year after the date of the order, in which dissolution shall occur. [1971 c.727 Â§25; 1987 c.504 Â§5; 2005 c.747 Â§2]

Â Â Â Â Â  198.810 Order for formation; final hearing; election; voter approval to incur bonded indebtedness. (1) The county board shall approve, modify or reject a petition for formation using only the criteria set forth in ORS 198.805.

Â Â Â Â Â  (2) If the county board approves the petition for formation, as presented or as modified, or if the boundary commission considers the petition for formation pursuant to ORS 198.800 (1)(a), approves the petition, as presented or as modified, and transmits its approval to the county board in accordance with ORS 199.480, the county board shall enter an order so declaring. The order shall set forth the name of the district and the boundaries as determined by the board or by the boundary commission. The order shall also fix a place, and a time not less than 20 nor more than 50 days after the date of the order, for a final hearing on the petition. The order shall declare that if written requests for an election are not filed as provided by subsection (3) of this section, the board, at the time of the final hearing, will enter its order creating the district. The board shall cause notice of the hearing to be given by publication.

Â Â Â Â Â  (3) An election may not be held unless written requests for an election are filed at or before the hearing by not less than 15 percent of the electors or 100 electors, whichever is the lesser number, registered in the proposed district.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, if the petition for formation includes:

Â Â Â Â Â  (a) A permanent rate limit for operating taxes for the proposed district and the petition is approved by the county board or boundary commission, as presented or as modified, the county shall hold an election on the question of forming the district.

Â Â Â Â Â  (b) In addition to the permanent rate limit for operating taxes, a separate ad valorem tax for bonded indebtedness for capital construction within the proposed district and the petition is approved by the county board, as presented or as modified, the county shall hold an election on the question of incurring the bonded indebtedness when the election on the question of formation of the district is held. The question on incurring bonded indebtedness may be approved only if electors approve formation of the district, and the ballot measure must clearly state that the bonded indebtedness may be approved only if electors approve formation of the district.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section and ORS 198.815, an order of a boundary commission authorizing a county service district established to provide sewage works to also provide drainage works shall be effective upon the filing of the order with the county board. The order of the boundary commission is subject to referendum by the electors of the county service district in the manner provided for district measures under ORS 255.135 to 255.205. If the order of a boundary commission is referred to the electors, the order does not take effect until the order is approved by a majority of the votes cast on the question and the results of the election are certified. The question in the ballot title for a measure referred under this subsection shall be worded so that an affirmative response to the question corresponds to a vote in favor of authorizing the county service district to provide drainage works. [1971 c.727 Â§26; 1983 c.83 Â§10; 1983 c.336 Â§21; 1989 c.92 Â§6; 1989 c.374 Â§1; 1997 c.541 Â§345; 2001 c.707 Â§1; 2005 c.747 Â§3]

Â Â Â Â Â  198.813 Formation of county service district for water management services in Washington County; dissolution of existing districts. (1) Notwithstanding ORS 198.810 (3), an order of the county board that approves a petition for formation of a county service district within Washington County to provide water resource management services or ancillary activities may be referred to the electors in the proposed district. An election on the question of forming the district shall be held as provided in ORS 198.815. If an election is called, the order shall not become effective until the order is approved by a majority of the votes cast on the question and the results of the election are certified. The question in the ballot title for a measure referred under this subsection shall be worded so that an affirmative response to the question corresponds to a vote in favor of authorizing the formation of a county service district to provide water resource management services and ancillary activities.

Â Â Â Â Â  (2) Notwithstanding ORS 198.705 to 198.955 or 451.620, an order of the county board that approves a petition for formation of a county service district within Washington County to provide water resource management services may also provide for the dissolution of any existing county service district that is situated within the newly established district and that provides any water resource management service that will be provided by the newly established district. Upon the effective date of the order, the existing county service district shall be dissolved and the newly established district shall succeed to all the assets and become charged with all the liabilities, obligations and functions of the former district. [1999 c.759 Â§3; 2005 c.747 Â§4]

Â Â Â Â Â  Note: 198.813 was added to and made a part of 198.800 to 198.820 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.815 Election on formation; notice; ballot title when dissolution ordered; election of first board. (1) If the required number of written requests for an election are filed with the county board on or before the date of the final hearing or if the petition for formation includes a permanent rate limit for operating taxes for the proposed district, the board shall provide by order for the holding of an election to submit to the electors the question of forming the district. The board shall cause notice of the election to be published by two insertions. If requests for an election are filed by less than the required number of persons and no permanent rate limit for operating taxes is included in the petition, the county board shall dismiss the requests and enter an order creating the district.

Â Â Â Â Â  (2) The order calling an election shall fix the date of the election on the next available election date in ORS 255.345 for which the filing deadline can be met. However, when the proposal for formation includes a permanent rate limit for operating taxes for the proposed district, the election shall be held on the date of the next primary election or general election for which the filing deadline can be met. The order shall also state that at such election members of the district board will be voted for. Candidates to be voted for as members of the first board of a district shall be nominated as provided by ORS chapter 255 and the principal Act of a district.

Â Â Â Â Â  (3) The order calling the election shall require the county official in charge of elections to include with the ballot for the election a map or other description of the boundaries of the proposed district using streets and other generally recognized features and a statement of the permanent rate, if any, proposed for the district in the petition for formation under ORS 198.750 (1)(g). Such statement shall comply with the requirements of ORS 250.035. The map or other description and statement required by this subsection shall be supplied by the county board.

Â Â Â Â Â  (4)(a) When the proposal for formation includes a permanent rate limit for operating taxes for the proposed district, the ballot title shall clearly indicate that a single question is being proposed which is:

Â Â Â Â Â  (A) Whether the proposed district shall be formed; and

Â Â Â Â Â  (B) Whether the permanent rate limit specified in the ballot title shall be adopted as the maximum rate of operating taxes for that district.

Â Â Â Â Â  (b) The ballot title for the election shall be in compliance with ORS 250.036.

Â Â Â Â Â  (5) When the proposal for formation includes a permanent rate limit for the proposed district, the district shall be authorized to impose operating taxes not in excess of the permanent rate limit if the proposal is approved by a majority of the votes cast and:

Â Â Â Â Â  (a) At least 50 percent of registered electors eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) The election is a general election in an even-numbered year.

Â Â Â Â Â  (6) If a proposed county service district is subject to dissolution unless a determination of public need for continued existence is made, the ballot title shall include the fiscal year in which dissolution will occur and statement that the district will dissolve unless the board of directors determines that there is a public need for continued existence. [1971 c.727 Â§27; 1979 c.316 Â§6; 1987 c.504 Â§6; 1987 c.707 Â§1; 1989 c.92 Â§7; 1989 c.923 Â§4; 1991 c.70 Â§4; 1995 c.712 Â§84; 1997 c.541 Â§346; 1999 c.21 Â§1]

Â Â Â Â Â  198.820 Order by county board; effect of formation. (1) After the election if any is held, if it is determined by the county board that the majority of the votes cast were in favor of formation of the district, the board shall enter an order establishing and forming the district. If a majority of the votes cast oppose the formation of the district, the board shall enter an order dismissing the petition. The order shall be entered within 30 days after the date of the election. The county board shall also canvass the votes for members of the district board and, if formation of the district is approved, cause the county clerk to issue certificates of election to the number of persons, equal to the number of board members named in the petition for formation, receiving the highest number of votes.

Â Â Â Â Â  (2) After the date of the formation order, the inhabitants of the territory within the district shall be a municipal corporation to be known by the name specified in the order, and as such shall have perpetual succession, and by such name shall exercise and carry out the corporate powers and objects conferred by the principal Act of the district.

Â Â Â Â Â  (3) An order creating a district, whether the district is formed with or without an election, shall state the name and purpose of the district, describe its boundaries, and declare the district formed. From the date of the formation order the district shall be considered established. [1971 c.727 Â§28; 1999 c.759 Â§4]

Â Â Â Â Â  198.825 Election of first members of board when no formation election required. (1) If an election is not held on the question of formation, an election shall be ordered for the purpose of electing the first members of the district board. When the formation order is entered, the county board shall order an election held in the district, which election shall be held on the next practicable date under ORS 255.345.

Â Â Â Â Â  (2) ORS chapter 255 governs the nomination and election of the first board of a district defined under ORS 255.012 if the district has an elective board. If the district is not defined under ORS 255.012, the returns of the election shall be made to the county clerk. The clerk shall canvass the votes for members of the district board and issue certificates of election to the number of persons, equal to the number of board members named in the petition for formation, receiving the highest number of votes. [1971 c.727 Â§29; 1975 c.647 Â§1; 1983 c.350 Â§7]

Â Â Â Â Â  198.830 Petition for formation by all landowners in proposed district. (1) If the owners of all real property within an area desire to form a district, they may sign and present a petition to the county board. The petition shall contain the information required by ORS 198.750 to 198.775 and shall be verified by the affidavit of one of the petitioners that the petitioner believes that the signers of the petition comprise all the owners, at the time of the verification, of all the land included within the proposed district. If members of the district board are generally elected to office, the petition shall also state the names of persons desired as the members of the first board and an acceptance in writing by each agreeing to serve as a member of the board.

Â Â Â Â Â  (2) The county board shall approve the petition for formation of the district if it finds:

Â Â Â Â Â  (a) That the owners of all the land within the proposed district have joined in the petition; and

Â Â Â Â Â  (b) That, in accordance with the criteria prescribed by ORS 199.462, the area could be benefited by formation of the district.

Â Â Â Â Â  (3) If formation is approved, any election required by ORS 198.810 to 198.825 shall be dispensed with. After the hearing on the petition, if the county board approves the petition, it shall enter an order creating the district. If the district board members generally are elected, the persons nominated by the petition and accepting nomination as members of the board shall constitute the first board of the district. [1971 c.727 Â§30]

Â Â Â Â Â  198.835 Order for formation of district in single county; order for exercise of additional function by county service district; contents of order. (1) The county board may initiate the formation of a district, to be located entirely within the county, by an order setting forth:

Â Â Â Â Â  (a) The intention of the county board to initiate the formation of a district and citing the principal Act.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The date, time and place of a public hearing on the proposal.

Â Â Â Â Â  (2) An order initiating the formation of a county service district may require dissolution, subject to a determination of public need for continued existence of the county service district as provided in ORS 451.620. The fiscal year in which dissolution will occur, not later than the 10th fiscal year after the date of the order, shall be specified.

Â Â Â Â Â  (3) Except as otherwise provided by the principal Act, if any part of the territory subject to formation of a district under this section is within a city, the order shall be accompanied by a certified copy of a resolution of the governing body of the city approving the order.

Â Â Â Â Â  (4) A county board that also serves as the governing body of a county service district established to provide sewage works may initiate a proceeding to authorize that county service district to also provide drainage works by adopting an order setting forth the information specified in subsection (1) of this section. The order must be accompanied by resolutions consenting to the additional function that are adopted by the governing bodies of not less than 70 percent of the cities located within the boundaries of the county service district. [1971 c.727 Â§31; 1987 c.504 Â§7; 1987 c.510 Â§1; 1989 c.374 Â§2; 2005 c.510 Â§4]

Â Â Â Â Â  198.840 Notice of hearing. Notice of the hearing set by the order shall be given in the manner provided by ORS 198.800 except that the notice shall state that the county board has entered an order declaring its intention to initiate formation. The hearing and election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825. [1971 c.727 Â§32]

Â Â Â Â Â  198.845 Costs. The county shall bear the cost of formation or attempted formation of a district under ORS 198.835 to 198.845. However, if a district is formed, the district shall reimburse the county for any expenses incurred by the county in making necessary preliminary engineering studies and surveys in connection with the formation of the district. [1971 c.727 Â§33]

(Annexation)

Â Â Â Â Â  198.850 Annexation petition or resolution; delayed effective date for certain annexations. (1) When the electors of an area wish to annex to a district, they may file an annexation petition with the county board. Before the petition is filed with the county board, it shall be approved by indorsement thereon by the board of the affected district and by any other agency also required by the principal Act to indorse or approve the petition.

Â Â Â Â Â  (2) ORS 198.800 to 198.820 apply to the proceeding conducted by the county board and the rights, powers and duties of petitioners and other persons having an interest in the proceedings. However, when determining whether to approve an annexation petition filed under this section, the county board, in lieu of the criteria prescribed by ORS 198.805 (1) and 199.462, shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district.

Â Â Â Â Â  (3) In lieu of a petition, annexation may be initiated by resolution of the district board or of the county board. Proceedings may also be initiated by any other public agency if authorized by the principal Act. If proceedings are initiated by the district board or another public agency, a resolution setting forth the matters described by ORS 198.835 shall be filed with the county board. The proceeding thereafter shall be conducted as provided by ORS 198.835 to 198.845. However, when determining whether to approve the resolution, the county board, in lieu of the criteria prescribed by ORS 198.805 (1) and 199.462, shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district. An annexation initiated by the district board may include an effective date that is not later than 10 years after the date of the order declaring the annexation. [1971 c.727 Â§34; 1991 c.637 Â§5; 1999 c.392 Â§3]

Â Â Â Â Â  198.855 Annexation election; annexation without election when petition signed by all landowners or by majority of electors and owners of more than half of land. (1) If the annexation petition is not signed by all the owners of all the lands in the territory proposed to be annexed or is not signed by a majority of the electors registered in the territory proposed to be annexed and by the owners of more than half of the land in the territory and an election is ordered on the proposed annexation as provided by ORS 198.815, the county board shall order an election to be held in the territory and the county board also shall order the board of the affected district to hold an election on the same day, both elections to be held for the purpose of submitting the proposed annexation to the electors. The district board shall certify the results of the election to the county board. The order of annexation shall not be entered by the county board unless a majority of the votes in the territory and a majority of the votes in the district are in favor of the annexation. If a majority of the votes cast in both elections do not favor annexation, the county board by order shall so declare.

Â Â Â Â Â  (2) Two or more proposals for annexation of territory may be voted upon at the same time. However, within the district each proposal shall be stated separately on the ballot and voted on separately and, in the territory proposed to be annexed, no proposal for annexing other territory shall appear on the ballot.

Â Â Â Â Â  (3) If the annexation petition is signed by all of the owners of all land in the territory proposed to be annexed or is signed by a majority of the electors registered in the territory proposed to be annexed and by the owners of more than half of the land in the territory, an election in the territory and district shall be dispensed with. After the hearing on the petition, if the county board approves the petition as presented or as modified or, if an election is held, if the electors approve the annexation, the county board shall enter an order describing the boundaries of the territory annexed and declaring it annexed to the district. [1971 c.727 Â§35; 1987 c.818 Â§5]

Â Â Â Â Â  198.857 Annexation without election by petition of landowner. (1) Notwithstanding ORS 198.750, 198.755, 198.760, 198.765, 198.775, 198.850 and 198.855, a parcel of land may be annexed to a district as provided in this section.

Â Â Â Â Â  (2) When the owner of a parcel of land wants to annex that land to a district, the owner may file an annexation petition with the county board. The petition shall declare that the petition is filed pursuant to this section, state the name of the affected district and all affected counties, indicate the principal Act of the affected district and be signed by the owner of the parcel of land. Before the petition is filed with the county board, the petition must be approved by indorsement thereon by the board of the affected district and by any other agency also required by the principal Act to indorse or approve the petition.

Â Â Â Â Â  (3) If a petition filed under this section meets the requirements of this section and is otherwise sufficient under the principal Act, the county board shall set a date for a public hearing on the petition. The hearing shall be held not sooner than 20 days nor later than 50 days after the date on which the petition is filed. Written notice of the hearing shall be mailed to the petitioner and to the board of the affected district.

Â Â Â Â Â  (4) At the time stated in the notice described in subsection (3) of this section, the county board shall hold a public hearing to consider the petition. When determining whether to approve the petition, the county board shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district. If the petition is approved, the county board shall enter an order describing the boundaries of the land and declaring the land annexed to the district. [1999 c.392 Â§2]

Â Â Â Â Â  198.860 Effect of annexation order. After the date of entry of an order by the county board annexing territory to a district, the territory annexed shall become subject to the outstanding indebtedness, bonded or otherwise, of the district in like manner as the territory within the district. [1971 c.727 Â§36]

Â Â Â Â Â

Â Â Â Â Â  198.865 [1971 c.727 Â§Â§37,38; 1979 c.316 Â§7; repealed by 1983 c.142 Â§1 (198.866 and 198.867 enacted in lieu of 198.865)]

Â Â Â Â Â  198.866 Annexation of city to district; approval of annexation proposal; election. (1) The governing body of a city may adopt a resolution or motion to propose annexation to a district for the purpose of receiving service from the district. Upon adoption of an annexation proposal, the governing body of the city shall certify to the district board a copy of the proposal.

Â Â Â Â Â  (2) The district board shall approve or disapprove the city's annexation proposal. If the district board approves the proposal, the district board shall adopt an order or resolution to call an election in the district unless otherwise provided in subsection (3) of this section.

Â Â Â Â Â  (3) The district board is not required to call an election if:

Â Â Â Â Â  (a) The population of the city is less than 20 percent of the population of the district; or

Â Â Â Â Â  (b) The entire boundary of the city is encompassed within the boundary of the district.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if 10 percent of the electors or 100 electors of the district, whichever is less, sign and present to the county board a petition requesting an election, the board shall call an election in the district. The petition shall be in conformity, to the greatest extent practicable, with ORS 198.750, 198.760, 198.765 and 198.770.

Â Â Â Â Â  (5) The order or resolution of the district board shall include the applicable matters specified in ORS 198.745. In addition the order or resolution may contain a plan for zoning or subdistricting the district as enlarged by the annexation if the principal Act for the district provides for election or representation by zone or subdistrict.

Â Â Â Â Â  (6) The district board shall certify a copy of the resolution or order to the governing body of the city.

Â Â Â Â Â  (7) Upon receipt of the resolution or order of the district board, the governing body of the city shall call an election in the city on the date specified in the order or resolution of the district board.

Â Â Â Â Â  (8) An election under this section shall be held on a date specified in ORS 255.345 that is not sooner than the 90th day after the date of the district order or resolution calling the election. [1983 c.142 Â§2 (enacted in lieu of 198.865); 1993 c.417 Â§1; 2003 c.219 Â§1]

Â Â Â Â Â  198.867 Approval of annexation to district by electors of city and district; certification; effect of annexation. (1) If the electors of the city approve the annexation, the city governing body shall:

Â Â Â Â Â  (a) Certify to the county board of the principal county for the district the fact of the approval by the city electors of the proposal; and

Â Â Â Â Â  (b) Present the certificate to the district board.

Â Â Â Â Â  (2) If the electors of the district approve the annexation, the district board shall:

Â Â Â Â Â  (a) Certify the results of the election; and

Â Â Â Â Â  (b) Attach the certificate to the certificate of the city and present both certificates to the county board.

Â Â Â Â Â  (3) Upon receipt of the certificate of the city governing body and the district board, the county board shall enter an order annexing the territory included in the city to the district. When the county board enters the order, the city territory, together with any territory thereafter annexed to the city:

Â Â Â Â Â  (a) Shall be included in the boundaries of the district; and

Â Â Â Â Â  (b) Shall be subject to all liabilities of the district in the same manner and to the same extent as other territory included in the district. [1983 c.142 Â§3 (enacted in lieu of 198.865)]

Â Â Â Â Â

Â Â Â Â Â  198.869 Annexation contract; recordation; effect. A contract between a district and a landowner relating to extraterritorial provision of service and consent to eventual annexation of property of the landowner shall be recorded and, when recorded, shall be binding on all successors with an interest in that property. [1991 c.637 Â§2]

Â Â Â Â Â  Note: 198.869 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to ORS 198.510 to 198.915. See Preface to Oregon Revised Statutes for further explanation.

(Withdrawal)

Â Â Â Â Â  198.870 Petition for withdrawal of property from district. (1)(a) When a plan for district improvements is adopted, or any time more than two years after the date of formation of a district or after the date of annexation of territory to a district if petitioner's property is located within the territory annexed, an owner of land included in a district may petition the county board for withdrawal of the property of the owner from the district.

Â Â Â Â Â  (b) If the electors of an area within a district wish to withdraw from the district, they may file a petition with the county board.

Â Â Â Â Â  (2) Petitioners shall cause notice of the petition filing to be given in writing to the district secretary. Within five days after the petition is filed, petitioners shall furnish the secretary with a copy of the petition as filed.

Â Â Â Â Â  (3) Except as provided by ORS 198.875, ORS 198.800 to 198.820 apply to proceedings for withdrawal and to the rights, powers and duties of the petitioners and other persons having an interest in the proceeding.

Â Â Â Â Â  (4) The county board may approve the petition as presented or it may adjust the boundaries and approve the petition. The petition shall be approved if it has not been, or is not or would not be, feasible for the territory described in the petition to receive service from the district. The petition shall be denied if it appears that it is, or would be, feasible for the territory described in the petition to receive service from the district. [1971 c.727 Â§39]

Â Â Â Â Â  198.875 Election on withdrawal petition. (1) At the time and place set for the final hearing upon the withdrawal petition if the required number of written requests for an election on the proposed withdrawal have not been filed, the county board shall enter an order withdrawing the described area from the district.

Â Â Â Â Â  (2) If the required number of requests for an election are filed on or before the final hearing, the county board shall call an election in the district upon the question of the withdrawal of the area.

Â Â Â Â Â  (3) If an election is called and a majority of the votes cast at the election is in favor of the withdrawal of the designated area from the district, the county board shall enter an order withdrawing the area from the district. If the majority of the votes cast is against withdrawal, the county board shall enter an order declaring the results of the election. In either case, the county board shall cause a copy of the order to be filed with the secretary of the district. [1971 c.727 Â§40]

Â Â Â Â Â  198.880 Effect on withdrawn area. The described area withdrawn shall, from the date of entry of the order, be free from assessments and taxes levied thereafter by the district. However, the withdrawn area shall remain subject to any bonded or other indebtedness existing at the time of the order, except as provided by ORS 198.882. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property contained in the district immediately prior to the withdrawal. [1971 c.727 Â§41; 1977 c.663 Â§1]

Â Â Â Â Â  198.882 Tax relief to withdrawn area; conditions for relief; ultimate liability. (1) The governing body of a district shall relieve an area withdrawn from the district from taxation for its proportionate share of outstanding bonded or other indebtedness if:

Â Â Â Â Â  (a) No district services have been provided to the withdrawn area; and

Â Â Â Â Â  (b) The area withdrawn does not exceed five percent of the equalized assessed valuation of the taxable property within the entire district prior to the withdrawal, as certified to the county assessor in the tax year of the withdrawal.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the total unlimited taxing power of the district over the area not withdrawn from the district does not wholly satisfy the bonded or other indebtedness incurred prior to the withdrawal, the withdrawn territory shall be taxed in an amount sufficient to satisfy its proportionate share of that indebtedness. [1977 c.663 Â§3]

Â Â Â Â Â  Note: 198.882 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Merger; Consolidation)

Â Â Â Â Â  198.885 Merger of districts; effect. (1) One district or more may merge with another district if the merger is approved by the electors as provided by ORS 198.895 to 198.915 or if it is approved by a local government boundary commission as provided by ORS 199.480 (1)(c). The districts included in the merger shall be considered annexed by and absorbed into the surviving district.

Â Â Â Â Â  (2) If the merger is approved, the district boards and officers of the merging districts shall turn over to the board of the surviving district all funds, property, contracts and records of the merging districts. Upon the effective date of the merger, the surviving district shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts, rights and powers of the merging districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal Act and ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Uncollected taxes, assessments or charges levied by the merging districts shall become the property of the surviving district and upon collection shall be credited to the account of the surviving district; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 198.900, the surviving district shall become liable for all the obligations, legal or contractual, of the merging districts.

Â Â Â Â Â  (3) Districts providing potable water for domestic consumption, sanitary sewer or surface water quality and quantity purposes under separate principal Acts may merge as provided in this section. The district designated as the surviving district shall have all powers held by the other district under the principal Act of the other district.

Â Â Â Â Â  (4) A county service district may merge with another district providing different or similar services as provided in subsection (3) of this section. When the county service district is not the surviving district, the merging entities shall enter into an agreement concerning elected representation on the board of the surviving district. The agreement shall provide that no fewer than two members of the board of the surviving district shall be appointed by the board of county commissioners, acting as the governing body of the county service district, to serve until replaced by individuals elected to the office at the next regular district election.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section do not apply to water authorities or sanitary authorities seeking to provide a different water-related service if the entities that seek to merge with the existing water authorities or sanitary authorities are within the urban growth boundary of a city and the city provides water supply, wastewater treatment or surface water management and treatment. When such entities are within the urban growth boundary of a city, the merging entities must:

Â Â Â Â Â  (a) Obtain consent for the merger from the city prior to calling an election; or

Â Â Â Â Â  (b) Comply with the formation process set forth in ORS 450.600. [1971 c.727 Â§42; 1983 c.336 Â§22; 1997 c.590 Â§1]

Â Â Â Â Â  198.890 Consolidation of districts; effect. (1) Two or more districts may consolidate and form a new district if the consolidation is approved by the electors as provided by ORS 198.895 to 198.915 or if it is approved by a local government boundary commission as provided by ORS 199.480 (1)(c). The districts included in the consolidation shall be considered joined into a single new district.

Â Â Â Â Â  (2) If the consolidation is approved, the district boards and officers of the consolidating districts shall turn over to the board of the successor district all funds, property, contracts and records of the consolidating districts. Upon the effective date of the consolidation, the successor district shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts, rights and powers of the consolidating districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal Act and ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Uncollected taxes, assessments or charges levied by the consolidating districts shall become the property of the successor district and upon collection shall be credited to the account of the successor district; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 198.900, the successor district shall become liable for all the obligations, legal or contractual, of the consolidating districts.

Â Â Â Â Â  (3) Districts providing potable water for domestic consumption, sanitary sewer or surface water quality and quantity purposes under separate principal Acts may consolidate as provided in this section. Upon the effective date of the consolidation, the district designated as the successor district shall have all powers held by the consolidating districts under the principal Acts of all of the districts.

Â Â Â Â Â  (4) A county service district may consolidate with another district providing different or similar services as provided in subsection (3) of this section. The consolidating entities shall enter into an agreement that shall be binding on the successor district concerning elected representation on the board of the successor district. The agreement shall provide that no fewer than two members of the board of the successor district shall be appointed by the board of county commissioners, acting as the governing body of the county service district, to serve until replaced by individuals elected to the office at the next regular district election.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section do not apply to water authorities or sanitary authorities seeking to provide a different water-related service if the entities that seek to consolidate with the existing water authorities or sanitary authorities are within the urban growth boundary of a city and the city provides water supply, wastewater treatment or surface water management and treatment. When such entities are within the urban growth boundary of a city, the consolidating entities must:

Â Â Â Â Â  (a) Obtain consent for the consolidation from the city prior to calling an election; or

Â Â Â Â Â  (b) Comply with the formation procedures set forth in ORS 450.600. [1971 c.727 Â§43; 1983 c.336 Â§23; 1997 c.590 Â§2]

Â Â Â Â Â  198.895 Initiation of merger and consolidation; procedure when city included in merger or consolidation. (1) The electors of two or more districts may initiate proceedings to merge or consolidate districts by filing duplicate petitions with the boards of the districts to be merged or consolidated. The petitions shall state the names of the affected districts, and the name of the surviving or successor district and whether the merger or consolidation must be approved by each district. If the proposal may be approved by fewer than all affected districts and may be effective only as to the approving districts, the petition shall so specify.

Â Â Â Â Â  (2) When proceedings have been initiated as provided in subsection (1), (3), (4) or (5) of this section, and the districts or district and city are subject to the jurisdiction of a local government boundary commission, the initiating documents shall be filed with the boundary commission as provided by ORS 199.476.

Â Â Â Â Â  (3) If a proposed merger or consolidation initiated under subsection (1) of this section includes a proposal to join a city to the surviving or successor district, the electors of the districts and the city also shall file a duplicate petition with the governing body of the city. The signature requirements under ORS 198.755 applicable to a district proposed to merge or consolidate are applicable to the city. A petition under this subsection shall contain all the matters required to be stated in the petition under subsection (1) of this section, except that the petition also shall state:

Â Â Â Â Â  (a) The name of the city proposed to join the surviving or successor district; and

Â Â Â Â Â  (b) Whether the merger or consolidation must be approved by each district or city in order to be effective.

Â Â Â Â Â  (4) The electors of one district and a city may initiate proceedings to join the city to the district by filing duplicate petitions with the board of the district and the governing body of the city. The signature requirements under ORS 198.755 (4) applicable to a district are applicable to the city. A petition under this subsection shall contain the name of the district, the name of the city and shall state that the proposal must be approved by the district and the city in order to be effective.

Â Â Â Â Â  (5) Merger or consolidation also may be initiated by resolution adopted or approved by two or more district boards. If the merger or consolidation under this subsection includes a proposal to join a city to the surviving or successor district, the governing body of the city also must adopt or approve a resolution. A resolution adopted or approved under this subsection shall contain all the matters required to be stated in a petition to merge or to consolidate. [1971 c.727 Â§44; 1983 c.142 Â§6; 1983 c.336 Â§24; 1985 c.263 Â§1]

Â Â Â Â Â  198.900 Content of petition for merger or consolidation. (1) A petition for merger or consolidation may include a debt distribution plan to be voted upon as a part of the proposal. The plan may provide for any distribution of indebtedness and may require that merging or consolidating districts and any city to be joined to the surviving or successor district remain solely liable for all or any portion of any indebtedness outstanding at the time of the merger or consolidation.

Â Â Â Â Â  (2) If the merger or consolidation is approved, the district board of the successor or surviving district shall, in accordance with the plan, levy taxes and assessments for the liquidation of any prior existing indebtedness. Such a levy shall be subject to the principal Act of the consolidated or merged district. [1971 c.727 Â§45; 1983 c.142 Â§7]

Â Â Â Â Â  198.902 Application of district petition requirements to cities. The procedures and requirements regarding the preparation, circulation and filing of a petition in a district under ORS 198.705 to 198.955 apply to the preparation, circulation and filing of a petition in a city, except that the duties of the secretary of the district board as described in ORS 198.765 and 198.770 shall be performed by the elections officer of the city. The governing body of a city shall perform the duties of the district board in ORS 198.705 to 198.955 in regard to a petition filed with the city. [1983 c.142 Â§9]

Â Â Â Â Â  198.903 Joint assembly of governing bodies of affected districts or cities; order for election; contents. (1) When the governing body of each affected district or city has received a petition under ORS 198.895 containing the required number of signatures or has adopted or approved a resolution, the governing body of the affected entity having the largest population according to the most recent federal decennial census shall call a joint assembly of the governing bodies of the affected entities. The governing body calling the joint assembly shall specify the time and place of the assembly. The secretary of the governing body shall give notice of the assembly to each member of the governing body of each affected entity. The notice shall be given by certified mail.

Â Â Â Â Â  (2) At the joint assembly, a majority of the members of each governing body constitute a quorum for the transaction of business.

Â Â Â Â Â  (3) The assembly, by a majority of all members present, shall adopt an order calling an election in each affected entity. The order shall include the matters specified in ORS 198.745.

Â Â Â Â Â  (4) The order adopted by the assembly may include a plan for zoning or subdistricting the surviving or successor district for the purpose of nominating or electing members of its board if the principal Act for the district provides for election or representation by zone or subdistrict. The plan must describe the proposed boundaries of the zones or subdistricts. If required by the principal Act, the plan also must include a map of the proposed zone or subdistrict boundaries.

Â Â Â Â Â  (5) If the merger or consolidation is initiated by petition and the petition includes a debt distribution plan, the order adopted under this section shall include that plan. [1983 c.142 Â§10; 1983 c.350 Â§7b]

Â Â Â Â Â  198.905 Certification of election results. The governing body of each affected entity shall meet separately not later than the fifth day after receiving from the county clerk the abstract of the votes cast in the entity in an election on consolidation or merger. At the meeting, the governing body of the entity shall determine the result of the election and certify the result to the governing body of each of the affected entities. [1971 c.727 Â§46; 1983 c.142 Â§11]

Â Â Â Â Â  198.910 Joint meeting of governing bodies of merged or consolidated districts and cities; election of board members for surviving or successor district; terms. (1) If the proposal for merger or consolidation is approved by a majority of the votes cast in each affected entity required for approval of the proposal, the governing body of the affected entity with the largest population according to the most recent federal decennial census shall call a joint meeting of the governing bodies of the affected entities. The meeting shall be held at a time and place designated by the governing body calling the meeting, not later than 10 days after the canvass of the vote in the entity last canvassed. The secretary of the entity calling the meeting shall give notice of the time and place of the meeting to each member of the governing body of each affected entity.

Â Â Â Â Â  (2) At the joint meeting, a majority of the members of the governing body of each affected entity constitute a quorum for the transaction of business. The members so assembled shall from among the members elect a number of persons consistent with the principal Act to serve as board members of the surviving or successor district. The board so elected shall immediately meet and organize as provided by the principal Act and shall by resolution declare the districts merged or consolidated and each affected city joined, as the case may be. From the date of adoption of the resolution the merger or consolidation is complete, and the city territory, together with any territory thereafter annexed to the city, is included in the boundaries of the surviving or successor district and shall be subject to all the liabilities of the district in the same manner and to the same extent as other territory included in the district.

Â Â Â Â Â  (3) Of the persons elected under subsection (2) of this section to serve as board members of the surviving or successor district, three shall serve until June 30 following the next regular district election as defined in ORS 255.005 and the remaining members shall serve until June 30 next following the second regular district election. However, if the principal Act provides for a board of directors of three members for the surviving or successor district, then two members shall serve until June 30 following the next regular district election as defined in ORS 255.005 and the remaining member shall serve until June 30 next following the second regular district election. The terms of office of the members shall be determined by lot. [1971 c.727 Â§47; 1983 c.142 Â§12; 1989 c.503 Â§1; 1993 c.424 Â§4]

Â Â Â Â Â  198.912 Apportionment of board members for certain surviving or successor districts. Notwithstanding ORS 198.910, when, at an election on consolidation or merger, a majority of the votes cast in each affected district is in favor of merger or consolidation or when merger or consolidation of districts is approved by a final order of a local government boundary commission, if two or more of the affected districts each have 20 percent or more of the electors or owners of land within the successor or surviving district, then each such affected district shall be represented on the board elected under ORS 198.910 as follows:

Â Â Â Â Â  (1) By one member when the percentage of electors or owners of land in the affected district is at least 20 percent but less than 40 percent of the electors or owners of land within the successor or surviving district.

Â Â Â Â Â  (2) By two members when the percentage of electors or owners of land in the affected district is at least 40 percent but less than 60 percent of the electors or owners of land within the successor or surviving district.

Â Â Â Â Â  (3) By the number of board members remaining after apportionment of board members under subsections (1) and (2) of this section when, among all of the affected districts, the percentage of electors or owners of land in the affected district is the highest percentage of electors or owners of land within the successor or surviving district. [1997 c.590 Â§5]

Â Â Â Â Â

Â Â Â Â Â  198.915 Election of board members at regular district election. At the first regular election held in the surviving or successor district, two or three district board members shall be elected as provided by ORS 198.910 (3). [1971 c.727 Â§48; 1993 c.424 Â§5]

(Dissolution)

Â Â Â Â Â  198.920 Dissolution procedure. Dissolution of a district may be initiated:

Â Â Â Â Â  (1) By a petition of the electors requesting dissolution of the district, filed with the county board.

Â Â Â Â Â  (2) By resolution of the district board filed with the county board when the district board determines that it is in the best interest of the inhabitants of the district that the district be dissolved and liquidated.

Â Â Â Â Â  (3) By resolution of the county board:

Â Â Â Â Â  (a) If the district at the time of the regular district election has not elected district board members, as required by the principal Act, to fill vacancies on the district board; or

Â Â Â Â Â  (b) If the territory within the district is uninhabited; and

Â Â Â Â Â  (c) If in either case the county board determines that it is in the best interest of the people of the county that the district be dissolved and liquidated.

Â Â Â Â Â  (4) Within five days after a petition is filed or a resolution of a county board is adopted under this section, a copy shall be filed with the district secretary, if any, or with any other district officer who can with reasonable diligence be located.

Â Â Â Â Â  (5) If there are no qualified district board members, the county board shall act as or appoint a board of trustees to act in behalf of the district. [1971 c.727 Â§49]

Â Â Â Â Â  198.925 Findings of fact by district board. (1) When dissolution proceedings have been initiated, the district board shall make findings of fact which shall include:

Â Â Â Â Â  (a) The amount of each outstanding bond, coupon and other indebtedness, with a general description of the indebtedness and the name of the holder and owner of each, if known.

Â Â Â Â Â  (b) A description of each parcel of real property and interest in real property and, if the property was acquired for delinquent taxes or assessments, the amount of such taxes and assessments on each parcel of property.

Â Â Â Â Â  (c) Uncollected taxes, assessments and charges levied by the district and the amount upon each lot or tract of land.

Â Â Â Â Â  (d) A description of the personal property and of all other assets of the district.

Â Â Â Â Â  (e) The estimated cost of dissolution.

Â Â Â Â Â  (2) The district board shall propose a plan of dissolution and liquidation.

Â Â Â Â Â  (3) Within 30 days after initiation of the dissolution proceeding, the findings of fact and the proposed plan of dissolution and liquidation shall be filed in the office of the county clerk and shall be available for inspection by any interested person. [1971 c.727 Â§50]

Â Â Â Â Â  198.930 Plan for dissolution and liquidation. The plan of dissolution and liquidation may include provision for transfer and conveyance of all assets of the district to any other district or, in the case of a county service district, to the county in which the district is located, which has the authority to and agrees to assume the outstanding indebtedness of the dissolving district, if any, and to continue to furnish similar services to the inhabitants of the district. [1971 c.727 Â§51; 1987 c.504 Â§8]

Â Â Â Â Â  198.935 Election on dissolution; consent of creditors; content of notice. (1) When the district to be dissolved is within the jurisdiction of a local government boundary commission, within 10 days after the district board files the plan of dissolution and liquidation required by ORS 198.925, the district board shall file the documents initiating dissolution with the boundary commission in accordance with ORS 199.476.

Â Â Â Â Â  (2) Within 10 days after the district board files the plan of dissolution and liquidation required by ORS 198.925, and following boundary commission approval if necessary, the district board shall call an election for the purpose of submitting to the electors of the district the question of whether the district shall be dissolved, its indebtedness liquidated and its assets disposed of in accordance with the plan proposed. The election shall be held on the next available election date in ORS 255.345 for which the filing deadline can be met. No election shall be called until the assent of all known holders of valid indebtedness against the district is obtained or provision is made in the plan for payment of the nonassenting holders. The notice of the election shall contain a brief summary of the plan of dissolution and liquidation and state that the plan of dissolution is available for examination at the office of the county clerk. [1971 c.727 Â§52; 1979 c.316 Â§8; 1983 c.336 Â§25; 1987 c.707 Â§3; 1989 c.923 Â§5]

Â Â Â Â Â  198.940 Dissolution without election. The election required by ORS 198.935 shall be dispensed with and the county board shall declare the district dissolved and proceed in accordance with ORS 198.945, if the county board finds that:

Â Â Â Â Â  (1) Dissolution is in the interest of the people of the county; and

Â Â Â Â Â  (2) The territory within the affected district is uninhabited;

Â Â Â Â Â  (3) The district has failed regularly to elect district board members in accordance with the principal Act of the district; or

Â Â Â Â Â  (4) For a county service district, dissolution is required due to an absence of public need for continuation of the district, as provided in ORS 451.620. [1971 c.727 Â§53; 1987 c.504 Â§9]

Â Â Â Â Â  198.945 Trustees for dissolved district; records to county clerk; limitation on further elections. (1) Upon canvassing the vote after the election, if it appears that a majority or more of the votes cast approve dissolution, the district board shall declare the district dissolved. The board shall thereupon constitute a board of trustees who shall pay the debts or procure releases thereof and dispose of the property of the district. If the dissolved district was located wholly within the limits of one county, the board of the dissolving district may designate the county board as the board of trustees for the purpose of winding up the affairs of the district. If a majority of the votes cast at the election is against dissolution, the district board shall declare the proposal lost and cause the result of the vote to be made a part of the records of the district. In either case, the results of the election shall be certified to the county board immediately after the canvass of the vote.

Â Â Â Â Â  (2) If dissolution is approved, after the affairs of the district have been fully settled, all books and records of the district shall be deposited by the board of trustees in the office of the county clerk of the county. At the same time, the board of trustees shall execute under oath, and file with the county board, a statement that the district has been dissolved and its affairs liquidated. From the date of the statement, the corporate existence of the district is terminated for all purposes.

Â Â Â Â Â  (3) If a majority of the votes cast are against dissolution, no further election for dissolution shall be called by the board, upon petition or upon a resolution of the board, prior to the expiration of one year from the date of the election on dissolution. [1971 c.727 Â§54]

Â Â Â Â Â  198.950 Power of trustees to convey assets. The board of trustees may convey to another district all assets of the dissolving district as described by ORS 198.930:

Â Â Â Â Â  (1) If the other district assumes all debts and obligations of the dissolving district and undertakes to continue to furnish the service provided by the dissolving district pursuant to the plan of dissolution and liquidation; and

Â Â Â Â Â  (2) If the consent of all the known holders of valid indebtedness against the district has been obtained, or provision has been made in the plan for payment of the nonassenting holders. [1971 c.727 Â§55]

Â Â Â Â Â  198.955 Disposition of assets; rules. (1) Except as provided by ORS 198.950, any surplus funds remaining to the credit of the district, after payment of the indebtedness of the district, shall be turned over to the county treasurer. If the assets of the district are insufficient to pay the indebtedness, the board of trustees shall levy taxes, within the limits of the authority of the district, for the liquidation of such indebtedness.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the property of a district is located within the corporate limits of a city, such property shall, upon dissolution of the district, vest in the city in which located and the property of the district lying outside the corporate limits of any city shall vest in the county until the formation of a city embracing such territory, at which time it shall vest in the city.

Â Â Â Â Â  (3) In each year that the county receives surplus funds to the credit of the district under subsection (1) of this section, any funds in the account of the district on June 30, in excess of $6,000 retained by the county for administration, shall be certified to the county assessor and shall be disposed of as provided under one of the following paragraphs, as selected by the county assessor:

Â Â Â Â Â  (a) Notwithstanding ORS 310.105, the funds may be offset against that portion of the levies of taxing units levied against the property values of property within the dissolved district. The method of offset shall be further defined by rule of the Department of Revenue. If the funds are offset as provided under this paragraph, the funds shall be distributed to each taxing unit in the amount of that taxing unit's offset.

Â Â Â Â Â  (b) The amount may be credited to each property appearing on the tax roll for the year for which the credit applies within the dissolved district on the basis of current assessed value. If the surplus funds are distributed under this paragraph, the surplus funds shall be deposited in the unsegregated tax collections account established under ORS 311.385 and distributed in the same manner as other funds in that account. The method to be used to credit the amount of the surplus shall be further defined by rule of the Department of Revenue. [1971 c.727 Â§56; 1989 c.883 Â§1; 1991 c.459 Â§343]

Â Â Â Â Â

Â Â Â Â Â  198.990 [1969 c.344 Â§3; 1971 c.743 Â§344; repealed by 1983 c.740 Â§55]

_______________



Chapter 199

Chapter 199 Â Local Government Boundary Commissions; City-County Consolidation

2005 EDITION

BOUNDARY COMMISSIONS; CONSOLIDATION

MISCELLANEOUS MATTERS

LOCAL GOVERNMENT BOUNDARY COMMISSIONS

(Temporary provisions relating to requirements for annexation of certain industrial lands are compiled as notes preceding ORS 199.410)

(Generally)

199.410Â Â Â Â  Policy

199.415Â Â Â Â  Definitions for ORS 199.410 to 199.534

199.420Â Â Â Â  ÂDistrictÂ defined

(Commission)

199.425Â Â Â Â  Local government boundary commission; area of jurisdiction

199.430Â Â Â Â  Procedure for creating commissions by local resolution or petition

199.432Â Â Â Â  Status of commission as state agency; application of certain laws

199.435Â Â Â Â  Organization of commission created under ORS 199.430

199.440Â Â Â Â  Membership; appointment; qualifications; term; vacancy

199.445Â Â Â Â  Quorum; voting requirements for certain matters

199.450Â Â Â Â  Advisory committee; membership; function; term

199.452Â Â Â Â  Adoption of rules

199.455Â Â Â Â  Expenses of members; employees; cooperation of local governments

199.457Â Â Â Â  Finances; tax levy by county; donations; service charges; assessments

199.458Â Â Â Â  District assessments prohibited when commission services not used; increase in assessments for county and cities

199.459Â Â Â Â  Lane County Local Government Boundary Commission Fund

(Jurisdiction; General Procedure)

199.460Â Â Â Â  Jurisdiction of boundary commission over boundary changes

199.461Â Â Â Â  Study of proposed boundary change or other action; hearing; action by commission; judicial review; notice to public officials

199.462Â Â Â Â  Standards for review of boundary changes; territory which may not be included in certain boundary changes

199.463Â Â Â Â  Notice; hearing

199.464Â Â Â Â  Commission approval for exercise of additional district function, to extraterritorially extend district or city sewer or water line or to establish privately owned community water system

(Boundary Change Procedure)

199.466Â Â Â Â  Approval of annexation or extraterritorial extension without study or hearing; conditions; appeal

199.468Â Â Â Â  Effective date of application submitted under ORS 199.464

199.476Â Â Â Â  When petition for major boundary change required; when economic feasibility statement required; effect of filing petition; effect of appeal

199.480Â Â Â Â  Filing of major boundary change order; effect of filing

199.485Â Â Â Â  Commission authority to initiate major boundary change; resolution as petition; content and filing of resolution

199.487Â Â Â Â  Commission authority to initiate minor boundary change; nonapplicability of certain boundary change procedures; effect of commission action

199.490Â Â Â Â  Procedure for minor boundary changes or transfers of territory

199.495Â Â Â Â  Effective date of certain annexations; nonapplicability of certain health hazard annexation procedures

199.500Â Â Â Â  Commission to notify counties of certain annexations with delayed effective date

199.505Â Â Â Â  Effective date of minor boundary changes; objections; election

199.507Â Â Â Â  Effective date of transfer of territory; objections; election

199.510Â Â Â Â  Financial effects of transfer or withdrawal; exceptions

199.512Â Â Â Â  Commission proceedings for district formation or annexation to relieve public health danger

199.519Â Â Â Â  Effective date of boundary change; filing boundary change with county assessor and Department of Revenue

199.522Â Â Â Â  Economic feasibility analysis for proposed city; filing with commission prior to filing incorporation petition; review of analysis by commission; approval or rejection

199.526Â Â Â Â  Time limit for obtaining signatures on petition for incorporation of city

199.531Â Â Â Â  Policy

199.534Â Â Â Â  Legislative annexation of territory to cities and districts; effective date; effect on other minor boundary changes

CITY-COUNTY CONSOLIDATION

(Generally)

199.705Â Â Â Â  Definitions for ORS 199.705 to 199.795

199.710Â Â Â Â  Short title

199.715Â Â Â Â  City-county consolidation authorized

199.720Â Â Â Â  Initiation of consolidation proceedings by resolution or petition

(Commission)

199.725Â Â Â Â  Charter commission; appointment; term; first meeting; chairperson; appropriation for expenses

199.730Â Â Â Â  Functions of charter commission; rules

(Consolidation)

199.735Â Â Â Â  Election on consolidation; on merger

199.740Â Â Â Â  Effect of election

199.742Â Â Â Â  Charter requirements if consolidation is rejected in unincorporated area

199.743Â Â Â Â  Financial affairs of city-county if charter becomes effective during fiscal year

199.745Â Â Â Â  First governing body of city-county

199.750Â Â Â Â  Status of city-county

199.753Â Â Â Â  City-county service district

199.755Â Â Â Â  Receipt of state funds by city-county

199.760Â Â Â Â  Boundaries of city-county; effect of change; filing boundary change with county assessor and Department of Revenue

199.765Â Â Â Â  Permanent rate limit for operating taxes of city-county

199.770Â Â Â Â  Status of employees after consolidation

199.775Â Â Â Â  Effect of city-county incorporation

(County Formation or Boundary Change After Consolidation)

199.777Â Â Â Â  New county or county boundary change authorized when unincorporated area rejects consolidation

199.780Â Â Â Â  Petition for county formation or boundary change; contents; required number of signatures

199.783Â Â Â Â  Division of assets when petition is for boundary change; commissioners to adopt plan for division; appointment of commissioners; effect of plan

199.785Â Â Â Â  Election on county formation or boundary change; election procedure; ballot title

199.787Â Â Â Â  Certification of election results

199.790Â Â Â Â  Issuance of proclamation by Governor

199.795Â Â Â Â  Operation and effect of proclamation

Â Â Â Â Â  199.110 [1963 c.516 Â§1; 1965 c.69 Â§1; repealed by 1969 c.130 Â§3]

Â Â Â Â Â

Â Â Â Â Â  199.120 [1963 c.516 Â§2; 1965 c.69 Â§2; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.130 [1963 c.516 Â§3; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.140 [1963 c.516 Â§4; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.150 [1963 c.516 Â§Â§5, 6, 19; 1969 c.130 Â§1; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.160 [1963 c.516 Â§7; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.170 [1963 c.516 Â§8; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.180 [1963 c.516 Â§9; 1969 c.130 Â§2; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.210 [1963 c.516 Â§10; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.220 [1963 c.516 Â§11; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.230 [1963 c.516 Â§Â§12,13; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.240 [1963 c.516 Â§14 (1); repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.250 [1963 c.516 Â§15; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.260 [1963 c.516 Â§14 (2); repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.270 [1963 c.516 Â§16; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.280 [1963 c.516 Â§17; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.310 [1963 c.516 Â§18; repealed by 1969 c.130 Â§3]

LOCAL GOVERNMENT BOUNDARY COMMISSIONS

(Temporary provisions relating to requirements for annexation of certain industrial lands)

Â Â Â Â Â  Note: Sections 3, 4 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 3. Section 4 of this 2005 Act is added to and made a part of ORS 199.410 to 199.534. [2005 c.539 Â§3]

Â Â Â Â Â  Sec. 4. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated Jackson County, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

Â Â Â Â Â  (2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§4]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

(Generally)

Â Â Â Â Â  199.410 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) A fragmented approach has developed to public services provided by local government. Fragmentation results in duplications in services and resistance to cooperation and is a barrier to planning implementation. Such an approach has limited the orderly development and growth of OregonÂs urban areas to the detriment of the citizens of this state.

Â Â Â Â Â  (b) The programs and growth of each unit of local government affect not only that particular unit but also the activities and programs of a variety of other units within each urban area.

Â Â Â Â Â  (c) As local programs become increasingly intergovernmental, the state has a responsibility to insure orderly determination and adjustment of local government boundaries to best meet the needs of the people.

Â Â Â Â Â  (d) Local comprehensive plans define local land uses but may not specify which units of local government are to provide public services when those services are required.

Â Â Â Â Â  (e) Urban population densities and intensive development require a broad spectrum and high level of community services and controls. When areas become urbanized and require the full range of community services, priorities are required regarding the type and levels of services that the residents need and desire. Community service priorities need to be established by weighing the total service needs against the total financial resources available for securing services. Those service priorities are required to reflect local circumstances, conditions and limited financial resources. A single governmental agency, rather than several governmental agencies is in most cases better able to assess the financial resources and therefore is the best mechanism for establishing community service priorities.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that each boundary commission establish policies and exercise its powers under this chapter in order to create a governmental structure that promotes efficiency and economy in providing the widest range of necessary services in a manner that encourages and provides planned, well-ordered and efficient development patterns.

Â Â Â Â Â  (3) The purposes of ORS 199.410 to 199.534 are to:

Â Â Â Â Â  (a) Provide a method for guiding the creation and growth of cities and special service districts in Oregon in order to prevent illogical extensions of local government boundaries and to encourage the reorganization of overlapping governmental agencies;

Â Â Â Â Â  (b) Assure adequate quality and quantity of public services and the financial integrity of each unit of local government;

Â Â Â Â Â  (c) Provide an impartial forum for the resolution of local government jurisdictional questions;

Â Â Â Â Â  (d) Provide that boundary determinations are consistent with acknowledged local comprehensive plans and are, in conformance with statewide planning goals. In making boundary determinations the commission shall first consider the acknowledged comprehensive plan for consistency of its action. Only when the acknowledged local comprehensive plan provides inadequate policy direction shall the commission consider the statewide planning goals. The commission shall consider the timing, phasing and availability of services in making a boundary determination; and

Â Â Â Â Â  (e) Reduce the fragmented approach to service delivery by encouraging single agency service delivery over service delivery by several agencies. [1969 c.494 Â§1; 1981 c.265 Â§1; 1989 c.92 Â§8; 1997 c.541 Â§347]

Â Â Â Â Â  199.415 Definitions for ORS 199.410 to 199.534. As used in ORS 199.410 to 199.534, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected cityÂ means a city, city-county or cities, named in a petition, for which a boundary change is proposed or a city, city-county or cities, named in a final order, for which a boundary change is ordered.

Â Â Â Â Â  (2) ÂAffected districtÂ means a district or districts, named in a petition, for which a boundary change is proposed or a district or districts, named in a final order, for which a boundary change is ordered.

Â Â Â Â Â  (3) ÂAffected territoryÂ means territory described in a petition.

Â Â Â Â Â  (4) ÂBoundary changeÂ means a major or minor boundary change.

Â Â Â Â Â  (5) ÂBoundary commissionÂ or ÂcommissionÂ means a local government boundary commission formed under ORS 199.410 to 199.534.

Â Â Â Â Â  (6) ÂCity councilÂ means the governing body of a city.

Â Â Â Â Â  (7) ÂCounty boardÂ means the county court or board of county commissioners of a county located within the jurisdiction of a boundary commission or proposed boundary commission.

Â Â Â Â Â  (8) ÂDistrictÂ means one of the districts named in ORS 199.420.

Â Â Â Â Â  (9) ÂDistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (10) ÂFiling agencyÂ means the county board, district board, city council or other public officer or agency designated by the principal Act to receive or take the first action on a petition for a boundary change.

Â Â Â Â Â  (11) ÂMajor boundary changeÂ means formation, merger, consolidation or dissolution of a city or district.

Â Â Â Â Â  (12) ÂMinor boundary changeÂ means an annexation, withdrawal or transfer of territory to or from a city or district or a transfer of territory from a city-county to a city.

Â Â Â Â Â  (13) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll.

Â Â Â Â Â  (14) ÂPetitionÂ includes resolution, order, articles of incorporation and any other form of initiatory action for a boundary change.

Â Â Â Â Â  (15) ÂPrincipal ActÂ means, with reference to a city, ORS chapters 221, except ORS 221.230, and 222 and, with reference to a district, the statutes, other than ORS 199.410 to 199.534, which describe the powers of an affected district including but not limited to the statutes under which a district is proposed or is operating.

Â Â Â Â Â  (16) ÂProceedingÂ means a proceeding to consider a boundary change.

Â Â Â Â Â  (17) ÂTransfer of territoryÂ means the process of simultaneous withdrawal and annexation of territory from one district to another district organized under the same principal Act other than ORS 198.705 to 198.955, or the simultaneous withdrawal and annexation of territory from one city or city-county to another city.

Â Â Â Â Â  (18) ÂWithdrawalÂ includes the detachment, disconnection or exclusion of territory from an existing city or district. [1969 c.494 Â§2; 1971 c.462 Â§1; 1973 c.664 Â§1; 1975 c.361 Â§1; 1989 c.92 Â§9; 1997 c.494 Â§18]

Â Â Â Â Â  199.420 ÂDistrictÂ defined. As used in ORS 199.410 to 199.534, unless the context requires otherwise, ÂdistrictÂ means one of the following:

Â Â Â Â Â  (1) Domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (2) Park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (3) Metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (4) Highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (5) Sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (6) Sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (7) County service district organized under ORS chapter 451.

Â Â Â Â Â  (8) Vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (9) Rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (10) Geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (11) Corporations organized under ORS chapter 554 for the purpose of supplying water for domestic use or any other district supplying or seeking to supply domestic water.

Â Â Â Â Â  (12) Library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (13) Special road district organized under ORS 371.305 to 371.360. [1969 c.494 Â§3; 1971 c.462 Â§2; 1975 c.782 Â§49; 1983 c.336 Â§1; 1987 c.863 Â§7; 1989 c.92 Â§10; 1993 c.577 Â§16]

(Commission)

Â Â Â Â Â  199.425 Local government boundary commission; area of jurisdiction. A local government boundary commission hereby is created, having jurisdiction in the area consisting of Lane County. [1969 c.494 Â§4; 1979 c.152 Â§1; 1981 c.265 Â§2; 1997 c.516 Â§1]

Â Â Â Â Â  199.427 [1993 c.424 Â§1; repealed by 1997 c.516 Â§15]

Â Â Â Â Â  199.430 Procedure for creating commissions by local resolution or petition. (1) Outside the areas described in ORS 199.425, a boundary commission may be created as provided by this section with territorial jurisdiction in one county or in two or more contiguous counties. A commission may be created by:

Â Â Â Â Â  (a) Similar resolutions creating a commission adopted by the county board of each of the counties within the jurisdiction of the commission; or

Â Â Â Â Â  (b) Similar petitions, signed by the electors of each county within the jurisdiction of the proposed commission, requesting the creation of a commission having jurisdiction within the counties, filed with and approved by order of the county boards of each county in the jurisdiction of the commission.

Â Â Â Â Â  (2) Each petition filed with a county board requesting creation of a boundary commission shall be signed by not less than 10 percent of the registered electors of the county. The petition shall be approved by the county board if it finds that the needs of the local government units in the territory described in the petition and the public interest would be benefited by the establishment of a boundary commission to carry out the purposes described by ORS 199.410.

Â Â Â Â Â  (3) A resolution creating or an order approving the creation of a boundary commission is effective on:

Â Â Â Â Â  (a) The date the last county board in the jurisdiction of the commission adopts the resolution or order; or

Â Â Â Â Â  (b) The date specified in the order, or resolution, but not more than 60 days after the adoption of the resolution or order.

Â Â Â Â Â  (4) When a commission is created under this section, copies of the resolutions or orders of the county boards shall be filed with the Governor, the Secretary of State, and the county clerk and the assessor of each county within the jurisdiction of the commission.

Â Â Â Â Â  (5) A commission created as provided by this section shall not have jurisdiction of any proceeding initiated prior to the effective date of the resolution or order creating such commission. [1969 c.494 Â§5; 1971 c.462 Â§3; 1979 c.645 Â§1; 1980 c.14 Â§4; 1981 c.265 Â§3]

Â Â Â Â Â  199.432 Status of commission as state agency; application of certain laws. (1) A boundary commission created under ORS 199.425 or 199.430 may sue and be sued, enter into contracts and perform such other actions as may be necessary to carry out the provisions of ORS 199.410 to 199.534.

Â Â Â Â Â  (2) A boundary commission is a state agency as defined in ORS 291.002 and is not subject to the provisions of ORS 291.201 to 291.226, 291.230 to 291.260, 291.371, 291.373, 291.375 or 291.385.

Â Â Â Â Â  (3) A boundary commission employing personnel under ORS 199.455 shall provide employee benefits provided to state management service employees. [1979 c.545 Â§3; 1981 c.265 Â§4; 1983 c.336 Â§2; 1989 c.92 Â§11; 2003 c.14 Â§99; 2003 c.734 Â§15]

Â Â Â Â Â  199.435 Organization of commission created under ORS 199.430. (1) The members of the first board of a commission formed under ORS 199.430 shall be appointed within 90 days after the commission is created.

Â Â Â Â Â  (2) Notwithstanding ORS 199.440, of the first appointees to a commission formed under ORS 199.430, one shall serve for one year, two for two years, two for three years and two for four years. The respective terms of the first appointees shall be determined by lot at the first meeting of the commission.

Â Â Â Â Â  (3) The Governor shall fix the time and place of the first meeting and notify the members of the commission thereof. The first meeting shall be an organizational meeting. [1969 c.494 Â§8]

Â Â Â Â Â  199.440 Membership; appointment; qualifications; term; vacancy. (1) A boundary commission shall have seven members.

Â Â Â Â Â  (2) The Governor may appoint all members of a commission from a list of names obtained from cities, counties and districts within the area of jurisdiction of the boundary commission. The Governor shall prepare the list annually and keep it current so timely appointments will be made as vacancies occur. The Governor shall endeavor to appoint members from the various cities, counties and districts so as to provide geographical diversity of representation on the commission.

Â Â Â Â Â  (3) To be qualified to serve as a member of a commission, a person must be a resident of the area subject to the jurisdiction of the commission. A person who is an elected or appointed officer or employee of a city, county or district may not serve as a member of a commission. No more than two members of a commission shall be engaged principally in the buying, selling or developing of real estate for profit as individuals, or receive more than half of their gross income as or be principally occupied as members of any partnership, or as officers or employees of any corporation, that is engaged principally in the buying, selling or developing of real estate for profit. No more than two members of a commission shall be engaged in the same kind of business, trade, occupation or profession.

Â Â Â Â Â  (4) A member shall be appointed to serve for a term of four years. A person shall not be eligible to serve for more than two consecutive terms, exclusive of:

Â Â Â Â Â  (a) Any service for the unexpired term of a predecessor in office.

Â Â Â Â Â  (b) Any term less than four years served on the commission first appointed.

Â Â Â Â Â  (5) A commission may declare the office of a member vacant for any cause set out by ORS 236.010 or for failure, without good reason, to attend two consecutive meetings of the commission. A vacancy shall be filled by the Governor. If the Governor has not filled a vacancy within 45 days after the vacancy occurs, then, and until such time as the vacancy is filled, the remaining members of a commission shall comprise and act as the full membership of the commission for purposes of ORS 199.445. [1969 c.494 Â§6; 1975 c.653 Â§1; 1979 c.374 Â§1; 1981 c.265 Â§5; 1989 c.92 Â§12b; 1989 c.321 Â§4; 1991 c.15 Â§1; 1997 c.516 Â§2]

Â Â Â Â Â  199.445 Quorum; voting requirements for certain matters. A majority of the members of a commission constitute a quorum for the transaction of business, and a majority of a quorum may act for the commission. However, the approval of a majority of the members of the commission is required to:

Â Â Â Â Â  (1) Adopt a final order under ORS 199.461.

Â Â Â Â Â  (2) Adopt rules under ORS 199.452. [1969 c.494 Â§9; 1971 c.462 Â§4]

Â Â Â Â Â  199.450 Advisory committee; membership; function; term. (1) Each boundary commission shall appoint an advisory committee to advise and assist the commission in carrying out the purposes of ORS 199.410 to 199.534. An advisory committee shall consist of nine members who are residents within the jurisdiction of the commission. Except for the public members, to be qualified to serve on a committee a person shall be a member of the governing body of a city, county or district located within the jurisdiction of the commission. The members shall include two city officers, two county officers, two district officers and three public members, one of whom shall serve as chairperson of the advisory committee. A governing body shall not have more than one member on the advisory committee. When only one county is under the jurisdiction of a boundary commission, then the committee shall consist of three city officers, one county officer, three district officers and the two public members. Any member of the committee may designate a representative who is an officer or employee of the memberÂs city, county or district to appear and act for that member at any meeting of the committee.

Â Â Â Â Â  (2) The advisory committee shall meet as necessary. The advisory committee shall also meet on the call of the commission.

Â Â Â Â Â  (3)(a) The committee may review each petition filed with the commission except a petition filed under ORS 199.495. If the committee reviews a petition, it may submit a recommendation on the petition to the boundary commission within 30 days after the petition is filed with the commission.

Â Â Â Â Â  (b) The committee shall review each administrative rule of the commission prior to its adoption. The committee may propose any changes to the commissionÂs rules, policies or practices as it deems necessary or desirable.

Â Â Â Â Â  (4) In addition to its other functions and duties, the advisory committee shall review the annual budget of the boundary commission and any assessments levied under ORS 199.457. The advisory committee shall meet with the commission and may make such recommendations relating to the budget or assessments as it deems necessary or prudent. The budget or an assessment levied under ORS 199.457 shall be effective only when approved by the advisory committee.

Â Â Â Â Â  (5) A member shall serve for a term of two years. Of the members first appointed, however, four shall serve for terms of one year and five shall serve for terms of two years. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee. [1969 c.494 Â§9a; 1971 c.462 Â§5; 1981 c.265 Â§6; 1983 c.336 Â§3; 1989 c.92 Â§13]

Â Â Â Â Â  199.452 Adoption of rules. A commission shall adopt, and may from time to time amend, rules to govern the proceedings before the commission. Except as provided in ORS 183.315 (1), a commission shall adopt and amend its rules in accordance with ORS chapter 183. [Formerly 199.525; 1983 c.336 Â§4]

Â Â Â Â Â  199.455 Expenses of members; employees; cooperation of local governments. (1) Each member of a boundary commission may receive travel and other expenses incidental to the performance of duties.

Â Â Â Â Â  (2) A commission shall employ an executive officer and may employ administrative, clerical and technical assistants for carrying on its functions and it shall fix their compensation.

Â Â Â Â Â  (3) The governing bodies of cities, counties and districts located within the area of jurisdiction of a boundary commission shall cooperate when requested with the boundary commission by providing information, records, materials and other forms of support and, if available, consulting services and staff assistance. [Formerly 199.530; 1981 c.265 Â§7]

Â Â Â Â Â  199.457 Finances; tax levy by county; donations; service charges; assessments. (1) Any county located within the jurisdiction of a boundary commission may levy taxes and expend funds for the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (2) A boundary commission may accept any funds, property or services, or the use of any property donated by any person, district, city or county in carrying out the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (3) A boundary commission, with the approval of the advisory committee appointed under ORS 199.450, may establish and collect reasonable service charges from persons, cities, the county or counties and special districts within its jurisdiction to defray the costs of operating the commission and carrying out the purposes of ORS 199.410 to 199.534. Such charges shall include, but not be limited to, fees for filing a petition or resolution for a boundary change with the commission.

Â Â Â Â Â  (4) In addition to any service charges established under subsection (3) of this section, a boundary commission may determine it is necessary to charge cities and counties within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge cities and counties within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each city and county with the portion of the total amount as the population of the portion of the city or county within the jurisdiction of the commission bears to the total population of the area within the jurisdiction of the commission. For the purposes of this subsection, the population of a county does not include the population of any city situated within the boundaries of that county. An assessment made under this subsection shall not exceed 21 cents per capita per year for a boundary commission created pursuant to ORS 199.425.

Â Â Â Â Â  (5) In addition to any service charges, established under subsection (3) of this section, a boundary commission may determine it is necessary to charge districts within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge districts within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each district with the portion of the total amount as the assessed valuation of the district within the jurisdiction of the commission bears to the total assessed valuation of all districts within the jurisdiction of the commission. For purposes of this subsection, the assessed valuation of inactive or nonfunctioning districts shall not be included in the total assessed valuation of all districts and such districts shall not be assessed. For a boundary commission created pursuant to ORS 199.425 any district with an assessed valuation over $1 billion shall be assessed a flat rate of $2,500 per year and such districtÂs assessed valuation shall not be included in the total assessed valuation of all districts within the jurisdiction of the commission. An assessment made under this subsection shall not exceed 0.00878 dollars per thousand dollars of assessed valuation per year for a boundary commission created pursuant to ORS 199.425. However, assessments shall not be made by a boundary commission under this subsection against a highway lighting district organized under ORS chapter 372, a vector control district organized under ORS chapter 452 or a county service district organized under ORS chapter 451 for the purpose of providing street lighting works or vector control.

Â Â Â Â Â  (6) For each fiscal year beginning on or after July 1, 1982, the commission shall notify each city, county or district governing body of its intent to levy an assessment under this section and the amount of the assessment for each city, county and district at least 120 days before the beginning of the fiscal year for which the assessment will be made.

Â Â Â Â Â  (7) The decision of the commission to assess the cities, counties and districts within its jurisdiction, and the amount of the assessment upon each, shall be binding upon those governmental bodies. Cities, counties and districts shall pay their assessment in equal quarterly payments as the commission may require except that any city or district with a total annual assessment of less than $100 shall pay the total assessment in one installment at the time specified for the second quarterly payment.

Â Â Â Â Â  (8) When a city or district located in a county outside the jurisdiction of a boundary commission annexes or otherwise incorporates territory located within the jurisdiction of a boundary commission, the boundary commission shall assess the city or district with the portion of the total amount determined under subsection (4) or (5) of this section as the assessed valuation of the territory of the city or district within the jurisdiction of the boundary commission bears to the total assessed valuation of the entire city or district. [Formerly 199.535; 1981 c.265 Â§8; 1983 c.336 Â§5; 1989 c.92 Â§14; 1997 c.516 Â§3]

Â Â Â Â Â  199.458 District assessments prohibited when commission services not used; increase in assessments for county and cities. (1) Notwithstanding ORS 199.457 (4) to (7), a boundary commission created under ORS 199.425 shall not levy the assessments authorized by ORS 199.457 (4) to (7) upon a district when the district has not utilized the services of the commission during the two fiscal years immediately preceding the fiscal year for which the assessment would otherwise be levied. As used in this section, Âutilized the services of the commissionÂ means processing a boundary change or application under ORS 199.464 through the commission by means of either the regular or expedited process.

Â Â Â Â Â  (2) For any fiscal year, when any district assessment is limited by operation of subsection (1) of this section, the boundary commission shall increase the assessment under ORS 199.457 (4) against each city with a population exceeding 85,000 and the county in order to obtain the amount of revenues lost to the boundary commission by reason of the assessment limit imposed by subsection (1) of this section. The increase in assessments authorized by this subsection shall be assessed against the county and each city with a population exceeding 85,000 in the same proportion as the population of the city or county bears to the total population of the unincorporated area of the county and of all cities with a population exceeding 85,000. [1987 c.882 Â§6; 1997 c.516 Â§4]

Â Â Â Â Â  Note: 199.458 was added to and made a part of ORS chapter 199 but was not added to any smaller series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  199.459 Lane County Local Government Boundary Commission Fund. (1) There is established in the State Treasury separate from the General Fund a fund to be known as the Lane County Local Government Boundary Commission Fund into which shall be deposited all revenues received pursuant to ORS 199.457.

Â Â Â Â Â  (2) Amounts in the fund established under subsection (1) of this section are continuously appropriated for the purposes of the commission. [1981 c.793 Â§1; 1997 c.516 Â§5]

Â Â Â Â Â  Note: 199.459 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 199 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Jurisdiction; General Procedure)

Â Â Â Â Â  199.460 Jurisdiction of boundary commission over boundary changes. (1) A boundary commission has jurisdiction of a proceeding to consider a boundary change if any part of the territory included or proposed to be included within the affected city or district is within the jurisdiction of the commission.

Â Â Â Â Â  (2) If the territory subject to the proceeding is within the jurisdiction of two or more commissions, the highest assessed value commission shall have primary jurisdiction in the conduct of the proceeding under ORS 199.410 to 199.534, and all other commissions having jurisdiction of the territory shall cooperate in the conduct of the proceeding. On the call of the highest assessed value commission, the commissions shall meet as a joint commission to hold hearings and to adopt a final order in the proceeding. As used in this subsection, Âhighest assessed value commissionÂ means the commission having jurisdiction of the greatest portion of the taxable assessed valuation of the affected territory. [1969 c.494 Â§10; 1971 c.462 Â§6; 1989 c.92 Â§15; 1997 c.516 Â§6]

Â Â Â Â Â  199.461 Study of proposed boundary change or other action; hearing; action by commission; judicial review; notice to public officials. (1) When the boundary commission receives a petition in a boundary change proceeding or an application for any proceeding allowed under ORS 199.464, it shall:

Â Â Â Â Â  (a) Cause a study to be made of the proposal.

Â Â Â Â Â  (b) Conduct one or more public hearings on the proposal.

Â Â Â Â Â  (2) After the study and hearings, the boundary commission may alter the boundaries set out in a petition for formation or a minor boundary change of a city or district or in a petition for consolidation of cities so as either to include or exclude territory. If the commission determines that any land has been improperly omitted from the proposal and that the owner of the land has not appeared at the hearing, in person or by a representative designated in writing, the commission shall continue the hearing on the petition and shall order notice given to the nonappearing owner requiring appearance of the owner before the commission to show cause, if any, why the land should not be included in the proposal. For minor boundary change modifications, notice to nonappearing owners may be given by personal service or by letter sent by first-class mail, at least 10 days prior to the date to which the hearing has been continued. For major boundary change modifications, notice to nonappearing owners may be given by personal service, by letter sent by first-class mail or by a legal advertisement in a newspaper of general circulation in the area at least 15 days prior to the date to which the hearing has been continued. The required notice may be waived by the nonappearing owner.

Â Â Â Â Â  (3) After the study and hearings the boundary commission may alter the application for extraterritorial sewer or water line extensions to include or exclude line and connections thereto, and may alter the application for formation of a privately owned sewer or water system or allocation of territory to a community water supply system to include or exclude territory. If the commission determines that any land has been improperly omitted from a proposal to form a private water or sewer system or allocate territory to a community water system, or that any line or connections have been improperly omitted from a proposal to extend extraterritorially a water or sewer line, and that the owner of the property to be included or to which the line is being extended has not appeared at the hearing, in person or by a representative designated in writing, the commission shall continue the hearing on the proposal and shall order notice given to the nonappearing owner requiring appearance of the owner before the commission to show cause, if any, why the land or line or connection should not be included in the proposal. Notice to nonappearing owners may be given by personal service or by letter sent by first-class mail, at least 10 days prior to the date to which the hearing has been continued. The required notice may be waived by the nonappearing owner.

Â Â Â Â Â  (4) On the basis of the study and on the basis of the facts presented at the hearing, the boundary commission shall approve the proposed boundary change or application under ORS 199.464 as presented or as modified by the commission or disapprove the proposed change, by an order stating the reasons for the decision of the commission. Jurisdiction for judicial review of such an order is conferred upon the Court of Appeals. Except as provided in ORS 183.315 (1), any person interested in a boundary change may petition for judicial review of the order under ORS 183.482.

Â Â Â Â Â  (5) Immediately after the effective date of a final order entered under subsection (4) of this section and a proclamation declaring a minor boundary change approved if any is entered under ORS 199.505 (3), the commission shall file a copy of the order and proclamation, if any, with the Secretary of State, the Department of Revenue, the assessor and the county clerk of each county in which the affected territory, city or district is located, and the clerk of the affected city or district. If the commission disapproves a minor boundary change, it shall send a copy of the final order to the person who actually filed the petition and to the affected city or district.

Â Â Â Â Â  (6) Immediately after the effective date of a final order on an application under ORS 199.464, the commission shall file a copy of the order with the applicant, the Department of Human Services, the Department of Environmental Quality and the county planning department. [Formerly 199.475; 1979 c.772 Â§16; 1981 c.265 Â§9; 1983 c.336 Â§6; 1989 c.92 Â§16]

Â Â Â Â Â  199.462 Standards for review of boundary changes; territory which may not be included in certain boundary changes. (1) In order to carry out the purposes described by ORS 199.410 when reviewing a petition for a boundary change or application under ORS 199.464, a boundary commission shall consider local comprehensive planning for the area, economic, demographic and sociological trends and projections pertinent to the proposal, past and prospective physical development of land that would directly or indirectly be affected by the proposed boundary change or application under ORS 199.464 and the goals adopted under ORS 197.225.

Â Â Â Â Â  (2) Subject to any provision to the contrary in the principal Act of the affected district or city and subject to the process of transfer of territory:

Â Â Â Â Â  (a) Territory within a city may not be included within or annexed to a district without the consent of the city council;

Â Â Â Â Â  (b) Territory within a city may not be included within or annexed to another city; and

Â Â Â Â Â  (c) Territory within a district may not be included within or annexed to another district subject to the same principal Act. [Formerly 199.515; 1975 c.361 Â§2; 1979 c.374 Â§2; 1981 c.748 Â§18; 1983 c.336 Â§7; 1989 c.92 Â§17]

Â Â Â Â Â  199.463 Notice; hearing. (1) Notice of a public hearing conducted by a boundary commission under ORS 199.461 shall be published by at least one insertion in a newspaper of general circulation in the affected city, district or territory not more than 25 days nor less than 15 days before the hearing. A second notice may be published either by a second insertion in a newspaper of general circulation in the affected city, district or territory or by letter sent first-class mail addressed to each owner of land in the affected territory not more than 15 days nor less than 8 days before the hearing. The commission may also cause the notice to be posted in not less than three public places within the affected city, district or territory at least 15 days before the hearing. The commission may provide for publication by broadcasting on radio or television stations.

Â Â Â Â Â  (2) Notice of a hearing shall describe the proposed boundary change or application under ORS 199.464, state the time and place of the hearing and that any interested person may appear and shall be given a reasonable opportunity to be heard.

Â Â Â Â Â  (3) A hearing may be adjourned or continued to another time so long as notice of the continued hearing meets the requirements of ORS chapter 193. [Formerly 199.520; 1983 c.336 Â§8; 1989 c.92 Â§18]

Â Â Â Â Â  199.464 Commission approval for exercise of additional district function, to extraterritorially extend district or city sewer or water line or to establish privately owned community water system. (1) Approval or disapproval under this section shall be based on the policy stated in ORS 199.410.

Â Â Â Â Â  (2) Without the approval of a boundary commission, a district with territory in the jurisdiction of the commission may not initiate an additional function of the district. Any proposal by a district to initiate an additional function shall be referred immediately to the boundary commission that has jurisdiction of the territory in which the district lies. The district shall take no further action on the proposal unless the commission approves the proposal as proposed or modified.

Â Â Â Â Â  (3) Except for lines which provide no extraterritorial service, without the approval of a boundary commission, a city or district with territory in the jurisdiction of the commission shall not extend a water or sewer line extraterritorially to an extent not effected on October 5, 1973. Tentative plans for such extraterritorial extension shall be submitted to the boundary commission that has jurisdiction of the territory in which the extension is proposed. If the commission disapproves the plans, no further action may be taken.

Â Â Â Â Â  (4) Except as provided in subsection (5)(d) of this section, within territory subject to the jurisdiction of a boundary commission, no person may establish a community water supply system or a privately owned sewerage system or privately owned disposal system or extend a water line or sewer line without commission approval. Tentative plans for such approval shall be submitted to the boundary commission that has jurisdiction of the territory for which the establishment or extension is proposed. However, extension by a city or district of water lines or sewer lines shall be governed by subsection (3) of this section and the requirements of this section shall not apply to establishment of a city-owned or district-owned community water supply system within its boundaries.

Â Â Â Â Â  (5)(a) A community water supply system within the territory subject to the jurisdiction of a commission may apply to the commission for allocation of service territory. If the territory is allocated to a community water supply system, no other community water supply system may serve within the territory without approval of the commission and the approval may not be given so long as the existing system is reliable and has an adequate quality and quantity of water.

Â Â Â Â Â  (b) In condemning all or part of the properties and allocated service territory of a private community water supply system through eminent domain, the acquisition price shall be fair market value.

Â Â Â Â Â  (c) No part of the acquisition price for all or part of a community water supply system acquired by eminent domain shall be specially assessed against the property within the acquired service territory, or its owners on a special benefit assessment basis.

Â Â Â Â Â  (d) A community water supply system to which service territory has been allocated under this subsection may extend or establish water lines within the territory without further approval of the commission.

Â Â Â Â Â  (6) Action which under this section requires approval by a boundary commission but is taken without that approval may be enjoined, upon suit in a court of competent jurisdiction, by the boundary commission in whose territorial jurisdiction the action is taken.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂCommunity water supply systemÂ means a source of water and distribution system whether publicly or privately owned that serves more than three residences or other users where water is provided for public consumption including, but not limited to, a school, farm labor camp, an industrial establishment, a recreational facility, a restaurant, a motel, a mobile home or manufactured dwelling park, or a group care home.

Â Â Â Â Â  (b) ÂDisposal systemÂ is that system described by ORS 468B.005, except for individual subsurface disposal systems.

Â Â Â Â Â  (c) ÂSewer lineÂ includes every gravity sewer line that is eight inches or more in diameter and all force lines regardless of size, except a line connecting a sewer system with the premises of the user unless the line provides for extraterritorial extension of service.

Â Â Â Â Â  (d) ÂSewerage systemÂ is that system described by ORS 468B.005.

Â Â Â Â Â  (e) ÂTentative plansÂ submitted to the boundary commission for approval shall include:

Â Â Â Â Â  (A) For the establishment of a water system or extension of a water line:

Â Â Â Â Â  (i) The source of the supply and quantity of water available.

Â Â Â Â Â  (ii) The transmission, distribution and storage system size and location.

Â Â Â Â Â  (iii) The proposed number of service connections, a map, and a legal description indicating the proposed service area.

Â Â Â Â Â  (B) For the establishment of a sewer system or extension of a sewer line:

Â Â Â Â Â  (i) The location of the treatment facility and outfall or other method of disposal.

Â Â Â Â Â  (ii) The size and location of the collection system.

Â Â Â Â Â  (iii) The proposed number of service connections, a map, and a legal description indicating the proposed service area.

Â Â Â Â Â  (f) ÂWater lineÂ includes every water line except a line connecting a community water supply system with the premises of the water user unless the line provides for extraterritorial extension of service. [1973 c.684 Â§2; 1975 c.330 Â§1; 1979 c.374 Â§3; 1979 c.880 Â§4; 1983 c.336 Â§9; 1989 c.92 Â§19; 1989 c.648 Â§58; 2003 c.469 Â§2; 2005 c.22 Â§149]

Â Â Â Â Â  199.465 [1969 c.494 Â§11; 1971 c.462 Â§10; 1973 c.433 Â§1; 1981 c.890 Â§6; renumbered 199.476]

(Boundary Change Procedure)

Â Â Â Â Â  199.466 Approval of annexation or extraterritorial extension without study or hearing; conditions; appeal. (1) When filing an annexation petition or application under ORS 199.464 (3) or (4) with a boundary commission, the principal petitioner may request that the petition or application be approved without the study, public hearing and adoption of a final order required under ORS 199.461. If such request is made, the executive officer of the commission, not later than the 15th day after the filing of the petition or application, shall prepare a brief analysis of the petition or application and a recommendation for disposition of the proceeding, and send a copy of the analysis and recommendation to each commission member, to the governing body of each city, county and district with territory affected by the annexation or extension, to the owners of the affected territory and to such other persons as may be required by the commission. If the executive officer fails to prepare the analysis and recommendation by the 15th day after the filing of the petition or application, then the petition or application shall be approved only after the study, public hearing and adoption of the final order required under ORS 199.461.

Â Â Â Â Â  (2) If, within 25 days after the filing of an annexation petition or application for an extraterritorial water or sewer line extension, a person or governing body that received a copy of the executive officerÂs analysis and recommendation under subsection (1) of this section does not ask in writing for a public hearing on the proceeding under ORS 199.461, the petition or application shall be considered approved by the commission. After such approval, the executive officer of the commission shall send written notification of the approval to the officials and persons described in ORS 199.461 (5) or (6). For an annexation petition, the notification shall contain a legal description and map describing the territory approved for annexation, and for an application under ORS 199.464 (3) or (4), a general description and map of the territory affected by the extension. If a request for a public hearing is received by the commission within the 25-day period after the filing, the commission shall proceed as provided by ORS 199.460 to 199.463 and 199.490 to 199.534.

Â Â Â Â Â  (3) Any person, city, county or district may appeal the approval of a petition or tentative plans under this section as provided in ORS 199.461 (4). [1981 c.265 Â§14; 1983 c.336 Â§12; 1989 c.92 Â§20]

Â Â Â Â Â  199.468 Effective date of application submitted under ORS 199.464. If the boundary commission by its final order approves any application submitted pursuant to ORS 199.464, the application shall be effective at the time specified in the final order except that the effective date shall not be more than one year after the date the final order is adopted. If no effective date is specified in the final order, the order shall take effect on the date the order is adopted. [1983 c.336 Â§11]

Â Â Â Â Â  199.470 [1969 c.494 Â§12; repealed by 1971 c.462 Â§20]

Â Â Â Â Â

Â Â Â Â Â  199.475 [1969 c.494 Â§13; 1971 c.462 Â§7; renumbered 199.461]

Â Â Â Â Â  199.476 When petition for major boundary change required; when economic feasibility statement required; effect of filing petition; effect of appeal. (1) When a major boundary change is initiated by a legally sufficient petition as provided by the principal Act, if the territory subject to the petition is within the jurisdiction of a boundary commission, the filing agency notwithstanding the principal Act, shall file, within 10 days after the petition is filed, a certified copy of the petition with the boundary commission having jurisdiction of the change. If the petition proposes formation, consolidation or merger of a city or district it shall be accompanied by the economic feasibility analysis and an estimate of the tax rate derived from the feasibility analysis that will be required to provide the services or functions of the proposed city or district. The analysis and estimate of the tax rate shall be prepared in cooperation with the county assessor and the Department of Revenue. The analysis shall include among other items a description of the services or functions to be performed or provided by the new unit and an analysis of their relationship to other existing or needed government services. The analysis shall also include a first year line item operating budget and a projected third year line item operating budget.

Â Â Â Â Â  (2) The proceeding under the principal Act shall be suspended from the date the petition is filed with the filing agency until the date the commission files a certified copy of its final order with the filing agency. Suspension of the proceeding under this section shall not continue for more than 120 days after the date the commission receives the petition.

Â Â Â Â Â  (3) If a final order is not adopted within the 120 days, the petition shall be considered approved by the commission.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if a final order of a commission is appealed for review by the Court of Appeals and a copy of the petition for judicial review is filed with the filing agency within 60 days after the date on which the final order is issued, the suspension period shall be extended and continue until the petition for judicial review is determined and the results thereof certified to the filing agency.

Â Â Â Â Â  (5) A determination by the board of directors of a county service district that there is a public need for the continued existence of the district shall be reviewed as provided in this section. [Formerly 199.465; 1983 c.336 Â§13; 1987 c.504 Â§10; 1987 c.882 Â§10; 1989 c.92 Â§21]

Â Â Â Â Â  199.480 Filing of major boundary change order; effect of filing. In a proceeding for a major boundary change, a certified copy of the final order of the boundary commission shall be filed with the filing agency from which the commission received the petition. If the copy is so filed and:

Â Â Â Â Â  (1) If the commission approved the petition as presented or as modified, the proceeding shall continue as provided by the principal Act; except that when a commission considers and enters a final order on a petition:

Â Â Â Â Â  (a) The city council or county or district board need not call or hold a hearing on the petition and shall not change boundaries as described by the final order of the commission.

Â Â Â Â Â  (b) An election on the proposed change, if required under the principal Act, shall be held on the next appropriate election date authorized under the principal Act or under ORS 203.085, 221.230 or 255.345.

Â Â Â Â Â  (c) The final order, in a proceeding to merge or to consolidate districts or to dissolve a district and transfer its functions, assets and liabilities to a county service district, shall conclude the proceeding for all purposes; and the merger, consolidation or dissolution and transfer shall take effect on the date the order is adopted or at whatever date the commission specifies in its order which shall not be more than one year after the date the final order is adopted. A merger or consolidation to which this paragraph applies includes but is not limited to a merger or consolidation under ORS 198.705 to 198.955 that provides for joining a city to the surviving or successor district.

Â Â Â Â Â  (2) If the commission disapproved the petition, the proceeding shall terminate.

Â Â Â Â Â  (3) If the commission determines that a county service district subject to a determination of public need for continued existence shall be dissolved, it shall enter an order so providing and dissolution shall take effect at the end of the fiscal year in which the order of the commission is entered. [1969 c.494 Â§14; 1971 c.462 Â§11; 1973 c.664 Â§4; 1983 c.142 Â§12a; 1983 c.336 Â§14; 1987 c.504 Â§11; 1989 c.92 Â§22]

Â Â Â Â Â  199.483 [1987 c.882 Â§9; repealed by 1989 c.92 Â§39]

Â Â Â Â Â

Â Â Â Â Â  199.485 Commission authority to initiate major boundary change; resolution as petition; content and filing of resolution. (1) A boundary commission may initiate a proceeding for a major boundary change in territory subject to its jurisdiction by adopting and within 10 days thereafter filing with the proper filing agency a resolution proposing the change and by proceeding in accordance with the principal Act of the affected city or district, ORS 199.476, 199.480 and this section. When the resolution is filed with the filing agency, thereafter for all purposes the resolution shall be considered as if it were a petition filed in accordance with the principal Act.

Â Â Â Â Â  (2) The resolution shall:

Â Â Â Â Â  (a) Identify the affected city or district;

Â Â Â Â Â  (b) State the kind of boundary change proposed;

Â Â Â Â Â  (c) Contain a legal description of the boundaries of the affected territory;

Â Â Â Â Â  (d) If the proposal concerns a district, designate the principal Act of the affected district;

Â Â Â Â Â  (e) Have attached a map showing the location of the affected territory; and

Â Â Â Â Â  (f) Include whatever additional information the principal Act of the affected city or district authorizes or requires petitioners to include in or with a petition for such a boundary change.

Â Â Â Â Â  (3) In proceedings initiated under this section, the filing agency is not required to send a copy of the resolution to the boundary commission, but the commission shall, except in formation proceedings, file a certified copy of the resolution with the affected city or district within five days after the date the resolution is filed with the filing agency, unless the city or district is the filing agency. [1969 c.494 Â§15; 1971 c.462 Â§12; 1973 c.664 Â§5]

Â Â Â Â Â  199.487 Commission authority to initiate minor boundary change; nonapplicability of certain boundary change procedures; effect of commission action. (1) Within the jurisdiction of a boundary commission, a minor boundary change proceeding may be initiated as provided by ORS 199.490. In addition, a city annexation proceeding may be initiated as provided by ORS 222.750 or 222.840 to 222.915. Minor boundary change proceedings shall be conducted as provided by this section and ORS 199.490 to 199.534.

Â Â Â Â Â  (2) ORS 222.111 to 222.180, 222.460 and the statutes of the state that govern annexation of territory to, or withdrawal of territory from, districts do not apply in territory subject to the jurisdiction of a boundary commission. However, a city annexation proposal initiated under ORS 199.490 may include a tax differential proposal authorized by ORS 222.111 (3). Notwithstanding ORS 199.490 (2)(b), 222.173 (1), 222.175 or any other requirement for obtaining consent to annexation, a city or district may use a consent to annexation contained in contracts authorized by ORS 198.869 or 222.115 in formulating annexation proposals or petitions under ORS 198.855, 199.490 (2), 222.125 or 222.170 for properties whose owners have signed such consents to annexation. ORS 222.530 shall not apply in territory subject to the jurisdiction of a boundary commission unless the affected territory constitutes at least 60 percent of the area and 60 percent of the assessed value of the district.

Â Â Â Â Â  (3) Notwithstanding any charter or statutory provision to the contrary, a final order or a proclamation of a boundary commission declaring a minor boundary change approved is effective to change the boundary of the city or district without the necessity of any further action by the electors or the governing body of the city or district. [Formerly 199.540; 1979 c.880 Â§3; 1983 c.336 Â§15; 1985 c.702 Â§17; 1989 c.92 Â§23; 1989 c.1063 Â§12; 1991 c.637 Â§6]

Â Â Â Â Â  199.490 Procedure for minor boundary changes or transfers of territory. (1) A proceeding for a minor boundary change other than a transfer of territory may be initiated:

Â Â Â Â Â  (a) By resolution of the governing body of the affected city or district;

Â Â Â Â Â  (b) By petition signed by 10 percent of the electors registered in the affected territory;

Â Â Â Â Â  (c) By petition signed by the owners of at least one-half the land area in the affected territory;

Â Â Â Â Â  (d) By resolution of a boundary commission having jurisdiction of the affected territory; or

Â Â Â Â Â  (e) When the minor boundary change is a withdrawal of a city from a district, by resolution of the governing body of the city, which shall be an affected city for the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (2)(a)(A) An annexation proceeding may also be initiated by a resolution adopted by the governing body of the affected city or district upon receiving consent to annex their land in writing from more than half of the owners of land in the territory proposed to be annexed, who also own more than half of the land in the territory proposed to be annexed and of real property therein representing more than half of the assessed value of all real property in the territory proposed to be annexed.

Â Â Â Â Â  (B) A resolution adopted by the governing body of the affected city or district upon receiving written consent to annexation from a majority of the electors registered in the territory proposed to be annexed and written consent to the annexation of their land from the owners of more than half the land in the territory proposed to be annexed.

Â Â Â Â Â  (b) However, before soliciting statements of consent for the purpose of authorizing an annexation under a proceeding initiated as provided by this subsection, the governing body of the affected city or district shall file a notice of intent to annex with the boundary commission having jurisdiction of the affected territory. The notice of intent to annex shall name the affected city or district and generally describe the boundaries of the territory sought to be annexed, which territory must be contiguous to the city or district or separated from it only by a public right of way or a stream, bay, lake or other body of water. The notice of intent to annex shall have attached to it a county assessorÂs cadastral map showing the location of the affected territory that the city or district proposes to annex.

Â Â Â Â Â  (c) For the purpose of this subsection, consent need not be obtained for any land in a public way included within or contiguous to the territory proposed to be annexed. However, land in such a public way shall, as determined by the commission, be considered annexed to the affected city or district if the minor boundary change is approved, regardless of the landÂs ownership, size or assessed valuation.

Â Â Â Â Â  (d) For the purpose of this subsection, consent need not be obtained for any real property that is publicly owned, is the right of way for a public utility, telecommunications utility or railroad or is exempt from ad valorem taxation unless the owner of such property files a statement consenting to or opposing annexation with the legislative body of the annexing city or district on or before the date the city or district adopts the resolution required by paragraph (a) of this subsection.

Â Â Â Â Â  (e) As used in this subsection, ÂownerÂ has the additional meaning given that term in ORS 222.120 (7).

Â Â Â Â Â  (3) A transfer of territory proceeding may be initiated:

Â Â Â Â Â  (a) By joint resolution of the governing bodies of the affected districts or cities;

Â Â Â Â Â  (b) By petition signed by 10 percent of the electors registered in the affected territory;

Â Â Â Â Â  (c) By petition signed by the owners of at least one-half the land area in the affected territory; or

Â Â Â Â Â  (d) By resolution of a boundary commission having jurisdiction of the affected territory.

Â Â Â Â Â  (4) The petition or resolution shall:

Â Â Â Â Â  (a) Name the affected city or district and state whether it is proposed to annex, withdraw or transfer territory;

Â Â Â Â Â  (b) Describe the boundaries of the affected territory;

Â Â Â Â Â  (c) If the proposal concerns a district, designate the applicable principal Act;

Â Â Â Â Â  (d) Have attached a county assessorÂs cadastral map showing the location of the affected territory; and

Â Â Â Â Â  (e) Be filed with the boundary commission having jurisdiction of the affected territory.

Â Â Â Â Â  (5) When a city annexation is initiated:

Â Â Â Â Â  (a) As provided by ORS 222.750 the petition proposing the annexation shall be filed with the boundary commission having jurisdiction of the annexation.

Â Â Â Â Â  (b) As provided by ORS 222.840 to 222.915, the findings adopted by the Director of Human Services under ORS 222.880 shall be considered the initiatory action and a certified copy of the findings shall be filed with the boundary commission having jurisdiction of the annexation, at the same time a copy of the finding is filed with the affected city.

Â Â Â Â Â  (6) Except when a boundary change is initiated by an affected city or district under subsection (1), (2), (3) or (5) of this section or by the Director of Human Services as provided by subsection (5)(b) of this section, the boundary commission shall notify the affected city or district that a petition has been filed or that the commission has adopted a resolution. If the petition complies with the requirements of the applicable statutes, the commission shall proceed as provided by ORS 199.460 to 199.463 and 199.490 to 199.519.

Â Â Â Â Â  (7) Unless the parties appearing at a hearing for a minor boundary change or application under ORS 199.464 agree to a postponement of the adoption of a final order, a final order approving or disapproving a minor boundary change must be adopted within 90 days after the date the petition, resolution or application is filed with the commission. If a final order approving or disapproving a minor boundary change is not adopted within 90 days after the petition, resolution or application is filed or within the period of postponement, the petition, resolution or application shall be considered approved by the commission. A postponement shall not be for a period exceeding one year from the date the petition, resolution or application initiating the proposal is filed with the commission. [1969 c.494 Â§16; 1971 c.462 Â§14; 1973 c.808 Â§1; 1975 c.157 Â§3; 1975 c.361 Â§3; 1979 c.880 Â§1; 1983 c.83 Â§11; 1983 c.336 Â§16; 1985 c.702 Â§18; 1987 c.447 Â§114 1987 c.737 Â§1; 1989 c.92 Â§24; 1989 c.176 Â§1; 1997 c.541 Â§348]

Â Â Â Â Â

Â Â Â Â Â  199.495 Effective date of certain annexations; nonapplicability of certain health hazard annexation procedures. In a proceeding initiated as provided by ORS 199.490 (2) and (5):

Â Â Â Â Â  (1) If the proposed annexation is approved by the commission, the final order shall be effective at the time specified in the final order except that the effective date for an annexation initiated as provided by ORS 199.490 (5) shall not be more than one year after the date the final order is adopted and for an annexation initiated as provided by ORS 199.490 (2) shall not be more than 10 years after the date the final order is adopted. If no effective date is specified in the final order, the order shall take effect on the date the order is adopted. The order shall not be subject to ORS 199.505.

Â Â Â Â Â  (2) ORS 222.883 to 222.896, 222.900 (1) and (3) and 222.915 do not apply to proceedings initiated by the findings of the Director of Human Services. [1969 c.494 Â§16a; 1971 c.462 Â§15; 1975 c.157 Â§1; 1975 c.639 Â§19; 1979 c.374 Â§4; 1979 c.880 Â§2; 1983 c.407 Â§11; 1991 c.637 Â§7]

Â Â Â Â Â  199.500 Commission to notify counties of certain annexations with delayed effective date. (1) If a boundary commission approves an annexation and the effective date of the final order is more than one year after the date the final order is adopted, the boundary commission shall send notice to the county clerk of each county in which the affected territory, city or district is located. The notice shall be sent not sooner than 120 days and not later than 90 days prior to the effective date of the final order.

Â Â Â Â Â  (2) The notice described in subsection (1) of this section shall be in addition to any other notice or filing required under ORS 199.410 to 199.534. [1995 c.607 Â§62]

Â Â Â Â Â  Note: 199.500 was added to and made a part of 199.410 to 199.534 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  199.505 Effective date of minor boundary changes; objections; election. (1) If the boundary commission by its final order approves a minor boundary change other than a transfer of territory, the change shall take effect at the time specified in the final order. Except for annexation proceedings initiated by a city or district, the effective date shall not be less than 45 days, nor more than one year, after the date the commission adopts the final order approving the change. For annexation proceedings initiated by a city or district, the effective date shall not be earlier than 45 days, nor more than 10 years, after the date the commission adopts the final order approving the change. If no effective date is specified in the final order, the order shall take effect 45 days after the commission adopts the final order approving the change. However, the change shall not take effect unless it is also approved by the electors if within 45 days after the date of the adoption of the order:

Â Â Â Â Â  (a) Written objections to the change signed by not less than 10 percent or 100, whichever number is the lesser, of the electors in the affected territory are filed with the commission; or

Â Â Â Â Â  (b) A resolution objecting to the change adopted by the city council of the affected city or district board of the affected district is filed with the commission.

Â Â Â Â Â  (2) If objections as required by this section are filed by a city council or district board, the council or board shall call and hold an election in the affected city or district on the boundary change as approved. If objections are filed by the electors, the commission shall certify the fact of the objections to:

Â Â Â Â Â  (a) The city council or district board of the affected city or district, if the change involves a withdrawal of territory, whereupon the council or board shall call an election in the city or district.

Â Â Â Â Â  (b) The county board of the county where the territory is located, if the change involves an annexation, whereupon the board shall call an election in the territory. Where a minor boundary change has been initiated pursuant to ORS 199.490 (1)(a), cost of an election required by this paragraph shall be paid by the city or district to which the territory is proposed to be annexed.

Â Â Â Â Â  (3) An election required by subsection (2) of this section shall be held on the next appropriate election date authorized under ORS 203.085, 221.230 or 255.345. A city council or a board that calls an election under this section shall certify the results of the election to the commission. If a majority of those voting on the proposition in each election approve the change approved by the commission, the commission thereupon shall proclaim the results of the election. Upon the adoption of the proclamation the change shall take effect. [1969 c.494 Â§17; 1971 c.288 Â§1; 1971 c.462 Â§16; 1975 c.157 Â§2; 1975 c.361 Â§4; 1981 c.265 Â§10; 1983 c.336 Â§17; 1989 c.176 Â§2; 1991 c.637 Â§8; 1997 c.541 Â§349]

Â Â Â Â Â  199.507 Effective date of transfer of territory; objections; election. (1) If the boundary commission by its final order approves a transfer of territory, the change shall take effect at the time specified in the final order, but the effective date shall not be less than 45 days, nor more than one year, after the date the commission adopts the final order approving the change. If no effective date is specified in the final order, the order shall take effect 45 days after the commission adopts the final order approving the change. However, the change shall not take effect unless it is also approved by the electors if within 45 days after the date of the adoption of the order:

Â Â Â Â Â  (a) Written objections to the change signed by not less than 10 percent or 100, whichever number is the lesser, of the electors in the affected territory are filed with the commission; or

Â Â Â Â Â  (b) A resolution objecting to the change adopted by the district board, governing body of a city-county or city council of any affected city or district is filed with the commission.

Â Â Â Â Â  (2) If an objection is filed by the board of a district, governing body of a city-county or city council of a city which under the final order would lose territory, it shall call and hold an election within its boundaries on whether the territory designated for transfer should be withdrawn from the district or city.

Â Â Â Â Â  (3) If an objection is filed by the board of a district or city council of a city which under the final order would acquire the territory, it shall call and hold an election within its boundaries on whether the territory designated for transfer should be annexed to the district or city.

Â Â Â Â Â  (4) If objections are filed by the electors, the commission shall certify the fact of the objections to the county board of the county where the territory is located whereupon the board shall call an election within the boundaries of the territory proposed for transfer on whether the territory should be transferred.

Â Â Â Â Â  (5) An election required by this section shall be held on the next appropriate election date authorized under ORS 203.085, 221.230 or 255.345. The results of the election shall be certified to the commission. If a majority of those voting on a proposition in each and all elections approve the change approved by the commission, the commission thereupon shall proclaim the results of the election. Upon the adoption of the proclamation, the change shall take effect. [1975 c.361 Â§6; 1981 c.265 Â§11; 1983 c.336 Â§18; 1997 c.494 Â§19]

Â Â Â Â Â  199.508 [1989 c.176 Â§4; 1995 c.712 Â§85; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  199.510 Financial effects of transfer or withdrawal; exceptions. (1) After the date of a final order or proclamation of annexation or transfer of territory, the territory annexed or transferred shall become subject to the indebtedness, bonded or otherwise, of the affected city or district acquiring the territory in like manner as the territory within the city or district.

Â Â Â Â Â  (2)(a) Subject to ORS 222.465, if the affected territory is to be annexed to a city, and lies within the boundaries of a district, the affected territory is withdrawn from the district on the date of the final order unless the city is part of the district. The city shall have the right to exercise the choice permitted by ORS 222.520 (2).

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply when the territory to be annexed lies within a water district organized under ORS chapter 264, a sanitary district organized under ORS 450.005 to 450.245 or a park and recreation district organized under ORS chapter 266. Withdrawal of territory from such a water, sanitary district or park and recreation district shall be governed solely by ORS 222.465 and 222.520 to 222.575.

Â Â Â Â Â  (c) When a city receives services from a district and is part of that district, any territory thereafter annexed to the city shall be included in the boundaries of the district and shall be subject to all liabilities of the district in the same manner and to the same extent as other territory included in the district.

Â Â Â Â Â  (3) After the date of a final order or proclamation withdrawing or transferring territory from an affected city or district, the territory withdrawn or transferred shall be free from assessments and taxes levied thereafter by the affected city or district losing the territory. However, the withdrawn or transferred territory shall remain subject to any bonded or other indebtedness existing at the time of the order, except as provided by ORS 198.882. If the territory is being withdrawn from a district into a city, the city shall have the right to exercise the choice permitted by ORS 222.520 (2). The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property located within the city or district immediately prior to the withdrawal. [1969 c.494 Â§18; 1971 c.462 Â§17; 1973 c.808 Â§2; 1975 c.361 Â§7; 1977 c.663 Â§2; 1981 c.265 Â§12; 1985 c.702 Â§19; 1989 c.483 Â§1]

Â Â Â Â Â  199.512 Commission proceedings for district formation or annexation to relieve public health danger. (1) The findings of the Director of Human Services filed with a boundary commission in accordance with ORS 431.740 or 431.750 shall be considered a petition for the purposes of ORS 199.410 to 199.534. When the findings of the director are filed with a commission, it shall proceed in accordance with the findings and with ORS 199.410 to 199.534, but the commission shall not inquire into the need for the proposed facilities or adjust the boundaries of the affected territory.

Â Â Â Â Â  (2) In proceedings described by subsection (1) of this section, the boundary commission shall determine whether the affected territory shall be included in a new city, new metropolitan service district or new county service district or annexed to an existing district. The final order of the commission shall conclude the proceedings for all purposes; and the formation or annexation approved and ordered by the commission shall take effect 45 days after the date the commission adopts the final order in the proceeding. [1973 c.361 Â§16; 1989 c.92 Â§25]

Â Â Â Â Â

Â Â Â Â Â  199.514 [1973 c.664 Â§3; repealed by 1975 c.326 Â§5]

Â Â Â Â Â

Â Â Â Â Â  199.515 [1969 c.494 Â§19; 1971 c.462 Â§8; renumbered 199.462]

Â Â Â Â Â  199.519 Effective date of boundary change; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding any different effective date specified in ORS 199.480, 199.505 or 199.507, a boundary change under ORS 199.410 to 199.534 shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by any city or district involved in the boundary change and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for a boundary change is a date that is prohibited under this section, the boundary change shall become effective on the day after the election for voting purposes.

Â Â Â Â Â  (3) The provisions of this section do not apply if the territory affected by the boundary change has no registered voters.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1981 c.391 Â§1; 1985 c.808 Â§68; 1989 c.92 Â§26; 1989 c.923 Â§24; 1995 c.712 Â§86; 2001 c.138 Â§4]

Â Â Â Â Â

Â Â Â Â Â  199.520 [1969 c.494 Â§20; 1971 c.462 Â§9; renumbered 199.463]

Â Â Â Â Â  199.522 Economic feasibility analysis for proposed city; filing with commission prior to filing incorporation petition; review of analysis by commission; approval or rejection. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, then prior to filing a petition to incorporate the territory with the county clerk under ORS 221.031, the petitioners shall file the economic feasibility analysis described in ORS 199.476 (1) with the local government boundary commission for review and approval. The local government boundary commission shall review the feasibility analysis. On the basis of the review and after consultation with the petitioners, if necessary, the boundary commission shall approve or reject the economic feasibility analysis as presented or approve it as modified by the commission. Approval or rejection of the economic feasibility analysis shall be done by an order stating the reasons for the decision of the commission. Approval or rejection of an economic feasibility analysis filed under this section shall be accomplished not later than 120 days after the feasibility analysis is filed with the boundary commission. [1987 c.882 Â§7]

Â Â Â Â Â

Â Â Â Â Â  199.525 [1969 c.494 Â§21; renumbered 199.452]

Â Â Â Â Â  199.526 Time limit for obtaining signatures on petition for incorporation of city. When incorporation of a city is proposed within the jurisdiction of a local government boundary commission, all signatures on the petition described in ORS 221.031 and 221.040 must be obtained within any six-month period to be valid and effective to authorize a major boundary change proceeding under this chapter. [1987 c.882 Â§8]

Â Â Â Â Â  Note: 199.526 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 199 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â

Â Â Â Â Â  199.530 [1969 c.494 Â§22; renumbered 199.455]

Â Â Â Â Â  199.531 Policy. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Since 1985 local governments in boundary commission jurisdictions have undertaken programs involving multiple minor boundary changes, including annexation of territory, which have required the transfer of service delivery obligations from the county or special districts which formerly had jurisdiction of the territory to the annexing city or district, along with the need to receive revenue to support the services;

Â Â Â Â Â  (2) The local governments and boundary commissions have acted in good faith reliance on state statutes concerning minor boundary changes and in compliance with those statutes;

Â Â Â Â Â  (3) The transfer of service responsibility has resulted in extinguishing or dissolution of special service districts and the transfer of capital equipment and employees;

Â Â Â Â Â  (4) If a court or administrative agency determines that one or more of the minor boundary changes are invalid because the statute on which they were based is unconstitutional, responsibility for service and revenue must be resolved in order to avoid substantial disruption to citizens; and

Â Â Â Â Â  (5) Providing for legislative annexation of the affected territories is the best method for resolving service responsibility and financial obligations without jeopardizing continued service delivery to citizens in the affected territory or imposing unreasonable financial burdens on the city, county and special service districts and their citizens. [1987 c.818 Â§2]

Â Â Â Â Â  199.534 Legislative annexation of territory to cities and districts; effective date; effect on other minor boundary changes. Notwithstanding any other provision of this chapter or ORS chapter 222, territory annexed or transferred to a city or district by a minor boundary change approved by a boundary commissionÂs final order adopted after January 1, 1985, but before July 18, 1987, shall be in the annexing city or district by operation of ORS 198.855, 199.490, 199.531, 199.534, 222.120 and 222.170 to 222.177 commencing upon the effective date of the boundary commissionÂs final order. The creation by ORS 198.855, 199.490, 199.531, 199.534, 222.120 and 222.170 to 222.177 of annexations shall not void or impair any prior or subsequent minor boundary changes inside or outside of the affected territory. [1987 c.818 Â§3]

Â Â Â Â Â  199.535 [1969 c.494 Â§23; renumbered 199.457]

Â Â Â Â Â  199.540 [1969 c.494 Â§24; 1971 c.462 Â§13; renumbered 199.487]

CITY-COUNTY CONSOLIDATION

(Generally)

Â Â Â Â Â  199.705 Definitions for ORS 199.705 to 199.795. In ORS 199.705 to 199.795:

Â Â Â Â Â  (1) ÂCity-countyÂ means a city incorporated under ORS 199.705 to 199.795 and having both city and county functions.

Â Â Â Â Â  (2) ÂCity in the countyÂ means a city having more than 50 percent of its population in the county.

Â Â Â Â Â  (3) ÂMost populous cityÂ means a city of not less than 300,000 population.

Â Â Â Â Â  (4) ÂUnincorporated areaÂ means the area of unincorporated territory within the county that is outside the urban growth boundary adopted under ORS 268.390. [1971 c.731 Â§2; 1997 c.494 Â§1]

Â Â Â Â Â  199.710 Short title. ORS 199.705 to 199.795 may be referred to as the City-County Act of 1971. [1971 c.731 Â§1]

Â Â Â Â Â  199.715 City-county consolidation authorized. By proceeding under ORS 199.705 to 199.795, a county and the most populous city in the county may consolidate to form a city-county, and one or more of the other cities in the county and the unincorporated area may join in the consolidation. [1971 c.731 Â§3; 1997 c.494 Â§2]

Â Â Â Â Â  199.720 Initiation of consolidation proceedings by resolution or petition. (1) Consolidation proceedings may be initiated by resolution of the governing body of the county or of the most populous city in the county. Within five days after adoption of the resolution a true copy thereof shall be filed with the governing body, other than the adopting governing body, of each city that has any territory within the county and of each county in which such a city has territory.

Â Â Â Â Â  (2) The proceedings may also be initiated by electors of the county and of the most populous city in the county who reside within or outside of the county, filing with the county clerk of the county a petition signed by a number of such electors equal to six percent of the total number of votes cast in the county for all gubernatorial candidates at the last preceding election at which a Governor was elected for a four-year term.

Â Â Â Â Â  (3) The form of the petition shall be:

______________________________________________________________________________

CITY-COUNTY CONSOLIDATION

Â Â Â Â Â  We, the undersigned electors, hereby initiate proceedings for consolidating _____ County, the City of_____, and whatever other cities in the County desire to join in the consolidation. We request that a charter commission be appointed, a charter be prepared, and an election on the consolidation be held, all under the City-County Act of 1971.

Â Â Â Â Â  NamesÂ Â Â Â Â Â  Addresses

___________Â  ___________

(Here follow 20 lines for signatures)

______________________________________________________________________________

Â Â Â Â Â  (4) Before the petition is circulated for signatures, a true copy of it shall be filed with the county clerk. No signature on the petition shall be counted unless subscribed thereon and filed with the county clerk within 180 days after the original filing.

Â Â Â Â Â  (5) Within 15 days after receiving signatures to the petition the county clerk shall verify the signatures. As soon as the county clerk has verified the signatures and whether the number required for the petition have signed, the county clerk shall certify that fact on the petition and file the petition. Within five days after the certification the county clerk shall forward a true copy of the text of the petition and of the certification to the governing body of each city that has any territory within the county and of each county in which such a city has territory.

Â Â Â Â Â  (6) The date of initiation of the proceedings shall be the date the initiating resolution is adopted or the date that the county clerk certifies that the initiating petition bears the required number of verified signatures. [1971 c.731 Â§4]

(Commission)

Â Â Â Â Â  199.725 Charter commission; appointment; term; first meeting; chairperson; appropriation for expenses. (1) Within 30 days after the proceedings are initiated, a charter commission comprised of persons each of whom is an elector of the county or the most populous city shall be appointed as follows:

Â Â Â Â Â  (a) Two members jointly by a majority of a convention of the state Senators elected from the county or any part thereof, one of whom shall be a resident of the unincorporated area of the county.

Â Â Â Â Â  (b) Three members jointly by a majority of a convention of the state Representatives elected from the county or any part thereof, one of whom shall be a resident of the unincorporated area of the county.

Â Â Â Â Â  (c) Three members by the governing body of the county.

Â Â Â Â Â  (d) Three members by the governing body of the most populous city in the county.

Â Â Â Â Â  (e) One member by the governing body of the second most populous city in the county.

Â Â Â Â Â  (f) One member jointly by a majority of a convention of the mayors of the cities in the county other than the cities described in paragraphs (d) and (e) of this subsection.

Â Â Â Â Â  (2) Any of the appointments not made as provided by subsection (1) of this section shall be made by the Governor within 45 days after the proceedings are initiated.

Â Â Â Â Â  (3) Each appointment made under this section shall be certified immediately by the appointing authority to the mayor of the most populous city.

Â Â Â Â Â  (4) Members of the charter commission shall serve without pay.

Â Â Â Â Â  (5) The terms of office of members of the commission shall continue until the charter that the commission prepares is submitted to the electors under ORS 199.730 and 199.735. A position on the commission shall become vacant, however, for any cause specified by ORS 236.010 and may be declared vacant by the commission because of nonattendance at commission meetings. Within 30 days after such a vacancy occurs or is declared, it shall be filled in the manner prescribed by the provisions of subsections (1) and (2) of this section that are applicable to the position vacated.

Â Â Â Â Â  (6) Within five days after receiving certification of the final appointment to the commission, the mayor of the most populous city shall fix the time and place and give the commission members at least 10 daysÂ notice of the first meeting of the commission. The mayor shall convene the commission and serve as its temporary chairperson. At the first meeting the commission shall designate a permanent chairperson and organize in whatever other manner it considers advisable.

Â Â Â Â Â  (7) The governing body of the county proposed to be consolidated shall appropriate for the expenses of the commission:

Â Â Â Â Â  (a) Not less than $25,000; and

Â Â Â Â Â  (b) An additional amount of not more than $100,000, as requisitioned by a majority of the following officials: The chairperson of the commission, the chairperson of the county governing body and the mayor of the most populous city in the county.

Â Â Â Â Â  (8) The county and any city in the county may appropriate money to assist the charter commission with its work. [1971 c.731 Â§5; 1973 c.745 Â§1; 1997 c.494 Â§3]

Â Â Â Â Â  199.730 Functions of charter commission; rules. The charter commission:

Â Â Â Â Â  (1) Shall adopt rules to govern its proceedings.

Â Â Â Â Â  (2) May acquire property, avail itself of quarters, enter into contracts necessary for its work, and receive and expend gifts, grants and appropriations.

Â Â Â Â Â  (3) May employ administrative, clerical and technical assistance necessary for its work, and may request and secure information and assistance from the county and other units of local government located in the county and officers and employees thereof including the district attorney and the city attorneys and their staffs.

Â Â Â Â Â  (4) Within one year after its first meeting shall prepare and publish a preliminary draft of a charter for the city-county.

Â Â Â Â Â  (5) After publication of the preliminary draft shall hold public hearings thereon.

Â Â Â Â Â  (6) Within two years after the first meeting of the commission shall prepare a final draft of the charter.

Â Â Â Â Â  (7) After a majority of the members of the commission has approved the final draft, shall call and fix a date for an election under ORS 199.735. [1971 c.731 Â§6]

(Consolidation)

Â Â Â Â Â  199.735 Election on consolidation; on merger. (1) The commission shall call an election on a date specified in ORS 221.230.

Â Â Â Â Â  (2) At the election the following questions shall be submitted:

Â Â Â Â Â  (a) To the electors of the county and to the electors of the most populous city, the question of whether the charter shall be adopted as the charter of a city-county.

Â Â Â Â Â  (b) To the electors of each less populous city in the county, the question of whether that city shall merge into the city-county.

Â Â Â Â Â  (c) To the electors of the unincorporated area, the question of whether the unincorporated area shall merge into the city-county.

Â Â Â Â Â  (3) If an elector is eligible to vote in both the county and the most populous city, the question submitted under subsection (2)(a) of this section shall appear only on the county ballot for that elector, but it shall be tallied both as a vote of an elector of the county and as an elector of the most populous city in the county.

Â Â Â Â Â  (4) The commission shall file the call and the charter with the county clerk, who shall give notice of, conduct and publicize the results of the election under the general laws of the state governing elections. The county shall bear the expense of the election. [1971 c.731 Â§7; 1973 c.745 Â§2; 1979 c.190 Â§402; 1983 c.83 Â§12; 1983 c.350 Â§9; 1997 c.494 Â§4]

Â Â Â Â Â  199.740 Effect of election. (1) The charter shall be approved and the consolidation shall take place if, and only if, the question receives at the election affirmative votes by a majority of those electors of the county voting on the question and also by a majority of those electors of the most populous city in the county voting on the question.

Â Â Â Â Â  (2) In case the question is approved as provided by subsection (1) of this section:

Â Â Â Â Â  (a) Any less populous city in the county shall be merged with and become a part of the city-county unless a majority of the electors of the city voting on the question submitted under ORS 199.735 (2) votes against the question.

Â Â Â Â Â  (b) The unincorporated area in the county shall be merged with and become a part of the city-county unless a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question.

Â Â Â Â Â  (3) A majority vote for the question in a city approving it shall have the effect of approving the surrender of the charter of the city as required in subsection (1), section 2a of Article XI of the Oregon Constitution. The majority vote in the county approving the question shall have the effect of approving the surrender of the charter, if any, of the county. The surrender in both cases shall take effect when the city-county comes into existence. [1971 c.731 Â§8; 1973 c.745 Â§3; 1983 c.83 Â§13; 1997 c.494 Â§5]

Â Â Â Â Â  199.742 Charter requirements if consolidation is rejected in unincorporated area. When a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question, the charter of the city-county shall provide that:

Â Â Â Â Â  (1) Special districts within the unincorporated area shall not be extinguished.

Â Â Â Â Â  (2) The rate of taxation for ad valorem property taxes and business income taxes shall initially be set at the rates in effect on the date on which the charter for the city-county is approved.

Â Â Â Â Â  (3) Fees, including but not limited to business license fees and utility bill fees, shall initially be set at the rate or amount in effect on the date on which the charter for the city-county is approved.

Â Â Â Â Â  (4) Except for taxes or fees dedicated to correctional facilities, libraries or animal control, any rate increase for fees or taxes that exceeds the rate of population growth in the unincorporated area shall not take effect in the unincorporated area unless the electors in the unincorporated area approve the tax or fee increase.

Â Â Â Â Â  (5) The unincorporated area shall receive rural service levels for basic city-county services. As used in this subsection, Âbasic city-county servicesÂ includes police, fire, sewer, water and code enforcement services provided by the city-county. [1997 c.494 Â§10]

Â Â Â Â Â  199.743 Financial affairs of city-county if charter becomes effective during fiscal year. (1) Notwithstanding ORS 294.305 to 294.555 and 310.010 to 310.110, if the charter for a city-county is approved under ORS 199.740 (1) and the effective date of such charter is other than the date of the beginning of the fiscal year immediately following the fiscal year in progress on the effective date of such charter, during the remainder of the fiscal year in progress on the effective date of such charter the city-county shall expend moneys and levy taxes in accordance with the budgets prepared and adopted by each of the municipal corporations consolidated, merged or dissolved in the formation of the city-county pursuant to such charter, as if such charter had not taken effect. For the purposes of this section, the city-county shall be considered to be a continuation of each municipal corporation consolidated, merged or dissolved in the formation of the city-county.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂFiscal yearÂ has the meaning given that term in ORS 294.311.

Â Â Â Â Â  (b) ÂMunicipal corporationÂ has the meaning given that term in ORS 294.311. [1973 c.745 Â§9; 1997 c.308 Â§32]

Â Â Â Â Â  199.745 First governing body of city-county. (1) The first members of the governing body of the city-county shall be nominated and elected in the manner and at the times prescribed by the city-county charter.

Â Â Â Â Â  (2) The county clerk shall arrange for, give notice of and conduct the election. The county shall bear the expense of the election.

Â Â Â Â Â  (3) The charter shall prescribe the date on which the city-county comes into existence and shall include necessary transitional provisions. The charter may provide that it will become effective for specified purposes immediately upon the proclamation of the results of the election on the adoption of the charter. [1971 c.731 Â§9; 1973 c.745 Â§3a]

Â Â Â Â Â  199.750 Status of city-county. (1) The city-county shall be a city within the meaning of state law, except ORS 221.610, 221.621, 221.650, 222.210 to 222.310 and 222.840 to 222.915. In merger proceedings under ORS 222.610 to 222.710 consent by the city-county to the merger may be given by the governing body of the city-county without a popular vote on the merger. No merger or annexation adding territory to the city-county shall change a county boundary. Annexation to the city-county of area in another county or merger into the city-county of a city in another county shall be for the provision of city services only. Territory within the city-county may be transferred under ORS 199.490 to 199.519 to a city excluded from consolidation under ORS 199.740 (2).

Â Â Â Â Â  (2) The city-county shall be a county for purposes of Articles IV, VI, VII (Amended), VII (Original) and VIII of the Oregon Constitution and in its relationship to any city in the city-county excluded from the consolidation under ORS 199.740 (2). That relationship shall continue until the excluded city disincorporates or merges into the city-county.

Â Â Â Â Â  (3) The city-county shall be a county in its relationship to the unincorporated area excluded from the consolidation under ORS 199.740 (2).

Â Â Â Â Â  (4) The city-county shall have the powers and duties of counties and county officers and cities and city officers under state law and the city-county charter. The charter shall prescribe or make provision for prescribing what officers and agencies of the city-county shall exercise those powers and duties. The charter may prescribe or make provision for prescribing which duties or functions shall be county, city or jointly city-county powers.

Â Â Â Â Â  (5) The charter may also prescribe or make provision for prescribing that state officers elected in the city-county alone shall simultaneously be city-county and state officers and have city-county functions prescribed by the charter or ordinances of the city-county.

Â Â Â Â Â  (6) The city-county shall be both a city and a county entitled to receive funds under state and federal laws allocating funds to cities or counties or both. [1971 c.731 Â§10; 1973 c.745 Â§4; 1997 c.494 Â§6]

Â Â Â Â Â  199.753 City-county service district. (1) A city-county may establish service districts as provided by ORS 199.705 to 199.795 and ORS chapter 451. For the purposes of ORS chapter 451, a city-county shall be considered a county and the city-county legislative body shall be considered a county court. The charter may delegate or provide for the delegation of executive and administrative responsibilities in respect to service districts to the chief executive officer and administrative departments of the city-county.

Â Â Â Â Â  (2) In addition to those districts authorized under ORS 451.010, a city-county may create service districts for any purpose authorized by its charter. [1973 c.745 Â§8]

Â Â Â Â Â  199.755 Receipt of state funds by city-county. (1) A city-county shall receive a share of the revenues allocated to counties under ORS 323.455, 366.762 and 471.810. Subject to subsections (2) and (3) of this section, it shall also receive a share allocated under ORS 323.455, 366.800 and 471.810 to cities.

Â Â Â Â Â  (2) Starting with the first full calendar month after the effective date of the consolidation, a city-county shall receive a share of such revenues allocated to cities on the same basis as a city. In computing such share, population shall be determined as provided by subsection (3) of this section.

Â Â Â Â Â  (3) For the purposes of this section, population of a city-county shall be determined:

Â Â Â Â Â  (a) For the calendar year in which the consolidation becomes effective, at 87 percent of the population of the city-county as determined under ORS 190.510 to 190.590;

Â Â Â Â Â  (b) For the first calendar year following the calendar year in which the consolidation becomes effective, at 88 percent of the population of the city-county as determined under ORS 190.510 to 190.590; and

Â Â Â Â Â  (c) For the second calendar year following the calendar year in which the consolidation becomes effective, at 89 percent; for the third, at 91 percent; for the fourth, at 92 percent; for the fifth, at 94 percent; for the sixth, at 95 percent; for the seventh, at 97 percent; for the eighth, at 98 percent; for the ninth, at 99 percent; and for the 10th and each succeeding calendar year following the calendar year in which the consolidation becomes effective, at 100 percent of the population of the consolidated city-county as determined under ORS 190.510 to 190.590. [1971 c.731 Â§11; 1997 c.494 Â§7]

Â Â Â Â Â  199.760 Boundaries of city-county; effect of change; filing boundary change with county assessor and Department of Revenue. (1) When a city-county is incorporated, for purposes of county functions its boundaries shall be the boundaries of the county that is consolidated into the city-county, and for purposes of city functions:

Â Â Â Â Â  (a) The boundaries shall include all territory located in any city in the county immediately before the consolidation;

Â Â Â Â Â  (b) The boundaries shall exclude all territory in any city extending into the county if more than half of the population in the city is located outside the county immediately before the consolidation; and

Â Â Â Â Â  (c) The boundaries shall exclude the unincorporated area when a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question.

Â Â Â Â Â  (2) No boundary change effected under ORS 199.705 to 199.795 shall:

Â Â Â Â Â  (a) Change the boundaries of a legislative district established by state law.

Â Â Â Â Â  (b) Deprive any member of the Legislative Assembly of the memberÂs seat in that body.

Â Â Â Â Â  (3) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1971 c.731 Â§12; 1997 c.494 Â§8; 2001 c.138 Â§5]

Â Â Â Â Â  199.765 Permanent rate limit for operating taxes of city-county. The charter for a city-county shall specify the permanent rate limit for operating taxes for the city-county within the meaning of section 11 (3), Article XI of the Oregon Constitution. The permanent rate limit shall be a rate that would produce the same tax revenue as would have been cumulatively produced by the cities that are the subject of the consolidation, the county and all special districts automatically extinguished under ORS 222.510 or by ORS 199.705 to 199.795, not taking into account any applicable statutory rate limit on operating taxes. To provide for the administration of differential taxation, the charter may establish districts on the basis of services to be provided by the city-county and prescribe operating tax rates for the different districts, except that the operating tax rates may not cumulatively exceed the permanent rate limit established for the city-county under this section. The charter shall provide procedure for modification or dissolution of such districts and for changing such tax rate formula, after the first fiscal year in which the city-county imposes ad valorem property taxes. [1971 c.731 Â§13; 1973 c.431 Â§1; 1997 c.541 Â§350; 1999 c.21 Â§2]

Â Â Â Â Â  199.770 Status of employees after consolidation. After a consolidation is effected under ORS 199.705 to 199.795, there shall be preserved and continued, to at least the same extent as they exist at the time immediately before the city-county comes into existence, the employment status and pension and other benefit rights of the employees of the consolidating, merging or extinguished governmental units, including, but not limited to:

Â Â Â Â Â  (1) Rights, privileges and benefits, including pensions and pension rights and benefits existing under collective bargaining agreements or otherwise.

Â Â Â Â Â  (2) Collective bargaining rights.

Â Â Â Â Â  (3) Protection of individual employees against a worsening of their positions with respect to their employment.

Â Â Â Â Â  (4) Employment of persons employed immediately prior to the time the city-county comes into existence by the units.

Â Â Â Â Â  (5) Priority, as of the time immediately before the city-county comes into existence, of reemployment of employees of the units who have previously been laid off or had their employment terminated.

Â Â Â Â Â  (6) Paid training or retraining programs for any employee of a unit whose position or job is eliminated by the consolidation, merger or extinction, or by any subsequent administrative reorganization in the city-county. [1971 c.731 Â§14; 1973 c.745 Â§5]

Â Â Â Â Â  199.775 Effect of city-county incorporation. (1) When a city-county is incorporated, it shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts and rights of the consolidating cities and county; and

Â Â Â Â Â  (b) Subject to whatever debt distribution plan the city-county charter prescribes, become liable for all the obligations of the consolidating cities and county.

Â Â Â Â Â  (2) The officers of the consolidating cities and county shall forthwith deliver to the city-county officers the assets and records of the consolidating cities and county. Uncollected taxes theretofore levied by the consolidating cities and county shall become the property of the city-county upon collection.

Â Â Â Â Â  (3) Immediately after the effective date of the county boundary changes effected under ORS 199.760, the officers of the city-county and of adjoining counties that the boundary changes affect shall transfer public records, buildings and property in accordance with ORS chapter 202.

Â Â Â Â Â  (4) ORS 222.510 applies to any district mentioned in that section whenever the entire area of such a district is included within the boundaries of a city-county, as described under ORS 199.760, for either county or city functions. [1971 c.731 Â§15; 1973 c.745 Â§6]

(County Formation or Boundary Change After Consolidation)

Â Â Â Â Â  199.777 New county or county boundary change authorized when unincorporated area rejects consolidation. (1) When a city-county charter is approved and city-county consolidation takes place under ORS 199.705 to 199.795 and if, at the election held under ORS 199.735, a majority of the electors in the unincorporated area voting at the election votes to reject the proposed city-county charter and city-county consolidation, the electors of the unincorporated area may seek to form a new county in the unincorporated area or to change the boundaries of the city-county and a contiguous county in order to place the unincorporated area within that contiguous county.

Â Â Â Â Â  (2) The electors of any city that does not become part of the city-county and that is contiguous to the unincorporated area may jointly seek the formation of a new county or a change in county boundaries with the electors of the unincorporated area.

Â Â Â Â Â  (3) Proceedings to form a new county or to change county boundaries as authorized by this section shall be conducted as provided in ORS 199.780 to 199.795 and ORS chapter 202, except that ORS 202.020, 202.030, 202.040, 202.050, 202.060 and 202.070 do not apply to such proceedings. [1997 c.494 Â§11]

Â Â Â Â Â  199.780 Petition for county formation or boundary change; contents; required number of signatures. When it is desired to form a new county out of an unincorporated area or one or more contiguous cities or to change the boundaries of a city-county and an existing contiguous county, a petition praying for the formation of the new county or for the change in the boundaries of the city-county and the contiguous county shall be presented to the governing body of each city-county or county affected by the proposed formation or boundary change. The petition shall describe the territory proposed to be formed into the new county or transferred from the city-county to the contiguous county, together with the name of the proposed new county, if the petitioners seek formation of a new county. The petition shall be signed by a number of qualified electors registered in the territory to be formed into the new county or registered in the territory to be transferred to the contiguous county after the change in boundaries that is equal to 15 percent of the votes cast within such territory for all candidates for Governor at the election at which a Governor was elected next preceding the filing of the petition. [1997 c.494 Â§12]

Â Â Â Â Â  199.783 Division of assets when petition is for boundary change; commissioners to adopt plan for division; appointment of commissioners; effect of plan. (1) When the petition provided for in ORS 199.780 is for a change in the boundaries of the city-county and a contiguous county, the governing body of the contiguous county and the governing body of the city-county shall appoint two commissioners each to jointly arrange the terms in respect to assumption of liabilities and division of assets among the contiguous county and the city-county, upon which the change in boundaries shall be made.

Â Â Â Â Â  (2) If, within 30 days after the appointment of the commissioners, they have not agreed upon terms, the Governor, upon request of the contiguous county or the city-county, shall appoint commissioners equal in number to one-half the commissioners already appointed, who shall meet with the commissioners already appointed and draft terms.

Â Â Â Â Â  (3) Within 60 days after terms have been arranged, a majority of the commissioners may report to the respective governing bodies a plan for division.

Â Â Â Â Â  (4) When made within such time, the plan for division shall be reported by the commissioners to the respective governing bodies and the plan shall become a compact between the city-county and the contiguous county, and shall be binding upon both. [1997 c.494 Â§14]

Â Â Â Â Â  199.785 Election on county formation or boundary change; election procedure; ballot title. (1) If the governing body finds that the proposed formation or boundary change will not result in any new or remaining county having an area or population less than required by the Constitution of this state, the governing body shall call an election on a date specified in ORS 203.085 for the purpose of submitting to the electors the question of:

Â Â Â Â Â  (a) The formation of the new county; or

Â Â Â Â Â  (b) The change in county and city-county boundaries.

Â Â Â Â Â  (2) The question of formation of the new county shall be submitted only to the electors residing within the territory proposed to be formed into the new county. The question of a change in boundaries shall be submitted to the electors residing within the territory proposed to be transferred from the city-county to a contiguous county and to the electors residing within that contiguous county.

Â Â Â Â Â  (3) Except as provided in ORS 199.787 and 199.790, the election shall be conducted in accordance with ORS chapters 246 to 260.

Â Â Â Â Â  (4) The ballot title for determination of a question submitted under this section shall be prepared as provided in ORS 250.185. [1997 c.494 Â§13]

Â Â Â Â Â  199.787 Certification of election results. The county clerk in the contiguous county and the equivalent election officer in the city-county shall certify to the Secretary of State a copy of the summary of votes cast on the question of creating a new county or changing boundaries. Such election officer also shall certify to the Secretary of State the name, territorial contents and boundaries of the new county, or the names, territorial contents and boundaries of the county and city-county affected by the change in boundaries. [1997 c.494 Â§15]

Â Â Â Â Â  199.790 Issuance of proclamation by Governor. (1) If an election for the purpose of establishing a new county is held, the Governor shall issue a proclamation declaring a new county created when, of the electors voting at the election, a majority of the electors residing within the limits of the proposed new county voted in favor of the creation of the new county.

Â Â Â Â Â  (2) If an election for the purpose of changing county and city-county boundaries is held, the Governor shall issue a proclamation declaring the change in boundaries when, of the electors voting at the election, a majority of the electors in the area proposed to be transferred to the contiguous county and a majority of the electors in the contiguous county voted in favor of the proposed change in county and city-county boundaries. [1997 c.494 Â§16]

Â Â Â Â Â  199.795 Operation and effect of proclamation. (1) If the election was for the purpose of establishing a new county, the unincorporated area thereafter shall be a county for all civil, military and other purposes.

Â Â Â Â Â  (2) If the election was for the purpose of changing boundaries, the boundaries of the contiguous county and the city-county shall be changed to conform to the description furnished to the Secretary of State in the certification provided under ORS 199.787.

Â Â Â Â Â  (3) If the election was for the purpose of changing boundaries, the change shall take effect within 30 days after the Governor issues the proclamation provided for in ORS 199.790, and the territory taken from the city-county and added to the contiguous county by reason of the change in boundaries shall become a part of the contiguous county and for all purposes shall be considered a portion thereof. [1997 c.494 Â§17]

_______________



Chapter 200

Chapter 200 Â Disadvantaged, Minority, Women and Emerging Small Business Enterprises

2005 EDITION

CERTAIN DISADVANTAGED BUSINESS ENTERPRISES

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

200.005Â Â Â Â  Definitions for ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105

200.015Â Â Â Â  Legislative findings

200.025Â Â Â Â  Advocate for Minority, Women and Emerging Small Business; office; duties

200.035Â Â Â Â  When state agency to notify advocate of solicitations and contract awards

200.045Â Â Â Â  Standards for good faith efforts to meet contract requirements; standards for establishing bidderÂs responsibility

CERTIFICATION

200.055Â Â Â Â  Certification of disadvantaged, minority, women or emerging small business enterprises; fee; rules; appeal

200.057Â Â Â Â  Designation of certified business as tier one or tier two firm

200.065Â Â Â Â  Fraudulent conduct prohibited; sanctions

200.075Â Â Â Â  Prohibited conduct; suspension of certification or right to participate in public contracts

RESPONSIBILITY OF PUBLIC AGENCIES

200.090Â Â Â Â  Public agencies to pursue policy of providing opportunities

MENTOR PROGRAM

200.100Â Â Â Â  Definitions for ORS 200.100 to 200.120

200.110Â Â Â Â  Mentor program; guidelines; eligibility

200.120Â Â Â Â  Standards for program participation

EMERGING SMALL BUSINESS ASSISTANCE PROGRAM

200.160Â Â Â Â  Transportation Commission duties; report

200.170Â Â Â Â  Eligibility for participation

200.180Â Â Â Â  Emerging Small Business Account; uses

200.190Â Â Â Â  Deposit of one percent of highway construction contract amount

200.200Â Â Â Â  Security for performance by emerging small business

GENERAL PROVISIONS

Â Â Â Â Â  200.005 Definitions for ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105. As used in ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105:

Â Â Â Â Â  (1) ÂDisadvantaged business enterpriseÂ means a small business concern:

Â Â Â Â Â  (a) That is at least 51 percent owned by one or more socially and economically disadvantaged individuals; or

Â Â Â Â Â  (b) For which, in the case of a corporation, at least 51 percent of the stock is owned by one or more socially and economically disadvantaged individuals, and of which the management and daily business operations are controlled by one or more of the socially and economically disadvantaged individuals who own it.

Â Â Â Â Â  (2) ÂEconomically disadvantaged individualÂ means a socially disadvantaged individual whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to other individuals in the same business area who are not socially disadvantaged individuals.

Â Â Â Â Â  (3) ÂEmerging small businessÂ means an independent business:

Â Â Â Â Â  (a) With its principal place of business located in this state;

Â Â Â Â Â  (b) That qualifies as a tier one firm or a tier two firm;

Â Â Â Â Â  (c) That is properly licensed and legally registered in this state; and

Â Â Â Â Â  (d) That is not a subsidiary or parent company belonging to a group of firms that are owned or controlled by the same individuals if, in the aggregate, the group of firms does not qualify as a tier one firm or a tier two firm.

Â Â Â Â Â  (4) ÂMinority individualÂ means a person who is a citizen or lawful permanent resident of the United States, who is:

Â Â Â Â Â  (a) Black, having origins in any of the black racial groups of Africa;

Â Â Â Â Â  (b) Hispanic, having Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race;

Â Â Â Â Â  (c) Asian American, having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands;

Â Â Â Â Â  (d) Portuguese, having Portuguese, Brazilian or other Portuguese culture or origin, regardless of race;

Â Â Â Â Â  (e) American Indian or Alaskan Native, having origins in any of the original peoples of North America; or

Â Â Â Â Â  (f) A member of another group, or another individual who is socially and economically disadvantaged as determined by the Advocate for Minority, Women and Emerging Small Business.

Â Â Â Â Â  (5) ÂMinority or women business enterpriseÂ means a small business concern:

Â Â Â Â Â  (a) That is at least 51 percent owned by one or more minority individuals or women; or

Â Â Â Â Â  (b) For which, in the case of a corporation, at least 51 percent of the stock is owned by one or more individuals who are minority individuals or women, and of which the management and daily business operations are controlled by one or more of the minority individuals or women who own it.

Â Â Â Â Â  (6) ÂResponsible bidderÂ means a bidder who, as determined by the Advocate for Minority, Women and Emerging Small Business, has undertaken both a policy and practice of actively pursuing participation by minority or women business enterprises in all bids, both public and private, submitted by the bidder.

Â Â Â Â Â  (7) ÂSmall business concernÂ means a small business as defined by the United States Small Business Administration in 13 C.F.R. part 121 and in effect on January 1, 2006.

Â Â Â Â Â  (8) ÂSocially disadvantaged individualÂ means an individual who has been subjected to racial or ethnic prejudice or cultural bias, without regard to individual qualities, because of the individualÂs identity as a member of a group.

Â Â Â Â Â  (9) ÂTier one firmÂ means a business that employs fewer than 20 full-time equivalent employees and has average annual gross receipts for the last three years that do not exceed $1.5 million for a business performing construction, as defined in ORS 446.310, or $600,000 for a business not performing construction.

Â Â Â Â Â  (10) ÂTier two firmÂ means a business that employs fewer than 30 full-time equivalent employees and has average annual gross receipts for the last three years that do not exceed $3 million for a business performing construction, as defined in ORS 446.310, or $1 million for a business not performing construction.

Â Â Â Â Â  (11) ÂWomanÂ means a person of the female sex who is a citizen or lawful permanent resident of the United States. [1987 c.893 Â§2; 1989 c.1043 Â§1; 1991 c.517 Â§9; 2001 c.104 Â§71; 2003 c.794 Â§213; 2005 c.22 Â§Â§150,151; 2005 c.683 Â§Â§4,5]

Â Â Â Â Â  200.015 Legislative findings. (1) The Legislative Assembly supports the aspirations of minorities, women and emerging small businesses to enter the mainstream of Oregon social, political and economic life.

Â Â Â Â Â  (2) The Legislative Assembly finds:

Â Â Â Â Â  (a) The opportunity for full participation in our free enterprise system by minorities, women and emerging small businesses is essential;

Â Â Â Â Â  (b) Greater economic opportunity for minorities, women and emerging small businesses is essential;

Â Â Â Â Â  (c) Review of public programs to remedy historical patterns of exclusion of and discrimination against racial or ethnic groups and women is needed;

Â Â Â Â Â  (d) Public policies and programs to eliminate the effects of long-term, open and pervasive exclusion of and discrimination against minorities and women from the business sector, including increased opportunities to integrate minorities and women into the full economic life of the community should be reviewed; and

Â Â Â Â Â  (e) In cooperation with the private sector, the affected populations, interested groups and appropriate governmental entities, a program of review should be established to recommend remedies for the unfortunate effects of social, political and economic inequity that still exist.

Â Â Â Â Â  (3) Women and minorities are rebuttably presumed to be:

Â Â Â Â Â  (a) Economically disadvantaged.

Â Â Â Â Â  (b) Socially disadvantaged. [1987 c.893 Â§3; 1989 c.1043 Â§2]

Â Â Â Â Â  200.025 Advocate for Minority, Women and Emerging Small Business; office; duties. (1) There is created in the Office of the Governor, the Advocate for Minority, Women and Emerging Small Business who shall be appointed by the Governor.

Â Â Â Â Â  (2) There is created in the Department of Consumer and Business Services the Office for Minority, Women and Emerging Small Business, the employees of which shall be appointed by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The Advocate for Minority, Women and Emerging Small Business shall:

Â Â Â Â Â  (a) Advise the Governor and the director on activities and initiatives that may promote the economic integration of minorities, women and emerging small businesses into the business sector;

Â Â Â Â Â  (b) Prepare an annual report to the Governor, director and Legislative Assembly on the status of minorities and women in the marketplace, accomplishments and resolutions of issues of concern to minority and womenÂs enterprises and recommendations for executive and legislative actions; and

Â Â Â Â Â  (c) Carry out other duties that may be assigned by the Governor.

Â Â Â Â Â  (4) The Office for Minority, Women and Emerging Small Business shall:

Â Â Â Â Â  (a) Provide information to minority, women and emerging small businesses;

Â Â Â Â Â  (b) Assist in the development and implementation of an aggressive strategy for this state, based on research and monitoring, that encourages participation of minorities, women and emerging small businesses in the stateÂs economy;

Â Â Â Â Â  (c) Make recommendations to the director on the research, development and implementation of the plan for the involvement of disadvantaged and minority groups and emerging small businesses in all state programs;

Â Â Â Â Â  (d) Maintain an Oregon Opportunity Register and Clearinghouse for information on public agency and other contract solicitations for professional services, supplies and services and other bid opportunities, in consultation with the State Board of Higher Education, the Department of Transportation and other entities;

Â Â Â Â Â  (e) Monitor the certification and compliance program for disadvantaged, minority, women and emerging small businesses under ORS 200.055;

Â Â Â Â Â  (f) Investigate complaints and possible abuses of the certification program; and

Â Â Â Â Â  (g) Assist in the promotion and coordination of plans, programs and operations of state government that strengthen minority and women participation in the economic life of this state. [1987 c.893 Â§4; 1989 c.1043 Â§3; 1993 c.500 Â§7; 1993 c.744 Â§Â§189,189a; 2003 c.794 Â§214; 2005 c.683 Â§Â§6,7]

Â Â Â Â Â  200.035 When state agency to notify advocate of solicitations and contract awards. (1) For a public contract with a value of $5,000 or more, a state agency shall provide timely notice and information to the Advocate for Minority, Women and Emerging Small Business regarding:

Â Â Â Â Â  (a) Bid or proposal solicitations; and

Â Â Â Â Â  (b) Contract awards.

Â Â Â Â Â  (2) Each state agency shall, in consultation with the advocate, establish a process and timeline for providing the notice and information required by subsection (1) of this section to the advocate. [1987 c.893 Â§5; 1997 c.145 Â§1; 1997 c.802 Â§10; 2005 c.351 Â§1]

Â Â Â Â Â  200.045 Standards for good faith efforts to meet contract requirements; standards for establishing bidderÂs responsibility. (1) To determine whether a bidder that has failed to meet emerging small business enterprise contract requirements may be awarded the contract, the public contracting agency must decide whether the bidderÂs efforts to obtain participation by emerging small business enterprises were good faith efforts to meet the requirements.

Â Â Â Â Â  (2) Performing all of the following actions by a bidder constitutes a rebuttable presumption that the bidder has made a good faith effort to satisfy the subcontracting requirement for emerging small businesses. It shall be a rebuttable presumption that the bidder has not made a good faith effort if the bidder has not acted consistently with such actions. Efforts that are merely superficial are not good faith efforts:

Â Â Â Â Â  (a) The bidder attended any presolicitation or prebid meetings that were scheduled by the contracting agency to inform emerging small business enterprises of contracting and subcontracting or material supply opportunities available on the project;

Â Â Â Â Â  (b) The bidder identified and selected specific economically feasible units of the project to be performed by emerging small business enterprises in order to increase the likelihood of participation by such enterprises;

Â Â Â Â Â  (c) The bidder advertised in general circulation, trade association, minority and trade oriented, women-focus publications, if any, concerning the subcontracting or material supply opportunities;

Â Â Â Â Â  (d) The bidder provided written notice to a reasonable number of specific emerging small business enterprises, identified from a list of certified emerging small business enterprises provided or maintained by the Department of Consumer and Business Services for the selected subcontracting or material supply work, in sufficient time to allow the enterprises to participate effectively;

Â Â Â Â Â  (e) The bidder followed up initial solicitations of interest by contacting the enterprises to determine with certainty whether the enterprises were interested;

Â Â Â Â Â  (f) The bidder provided interested emerging small business enterprises with adequate information about the plans, specifications and requirements for the selected subcontracting or material supply work;

Â Â Â Â Â  (g) The bidder negotiated in good faith with the enterprises, and did not without justifiable reason reject as unsatisfactory bids prepared by any emerging small business enterprises;

Â Â Â Â Â  (h) Where applicable, the bidder advised and made efforts to assist interested emerging small business enterprises in obtaining bonding, lines of credit or insurance required by the contracting agency or contractor;

Â Â Â Â Â  (i) The bidderÂs efforts to obtain emerging small business enterprise participation were reasonably expected to produce a level of participation sufficient to meet the goals or requirement of the public contracting agency; and

Â Â Â Â Â  (j) The bidder used the services of minority community organizations, minority contractor groups, local, state and federal minority business assistance offices and other organizations identified by the Advocate for Minority, Women and Emerging Small Business that provide assistance in the recruitment and placement of emerging small business enterprises.

Â Â Â Â Â  (3) To determine whether a bidder is a responsible bidder, the performance of all the following actions constitutes a rebuttable presumption that the bidder is responsible. It shall be a rebuttable presumption that the bidder is not responsible if the bidder has not acted consistently with the actions described in this subsection. Efforts that are merely superficial are not good faith efforts.

Â Â Â Â Â  (a) The bidder attended any presolicitation or prebid meetings that were scheduled by the contracting agency to inform minority or women business enterprises of contracting and subcontracting or material supply opportunities available on the project;

Â Â Â Â Â  (b) The bidder identified and selected specific economically feasible units of the project to be performed by minority or women business enterprises in order to increase the likelihood of participation by such enterprises;

Â Â Â Â Â  (c) The bidder advertised in general circulation, trade association, minority and trade oriented, women-focus publications, if any, concerning the subcontracting or material supply opportunities;

Â Â Â Â Â  (d) The bidder provided written notice to a reasonable number of specific minority or women business enterprises, identified from a list of certified minority or women business enterprises provided or maintained by the Department of Consumer and Business Services for the selected subcontracting or material supply work, in sufficient time to allow the enterprises to participate effectively;

Â Â Â Â Â  (e) The bidder followed up initial solicitations of interest by contacting the enterprises to determine with certainty whether the enterprises were interested;

Â Â Â Â Â  (f) The bidder provided interested minority or women business enterprises with adequate information about the plans, specifications and requirements for the selected subcontracting or material supply work;

Â Â Â Â Â  (g) The bidder negotiated in good faith with interested, capable and competitive minority or women business enterprises submitting bids;

Â Â Â Â Â  (h) Where applicable, the bidder advised and made efforts to assist interested minority or women business enterprises in obtaining bonding, lines of credit or insurance required by the contracting agency or contractor;

Â Â Â Â Â  (i) The bidderÂs efforts to obtain minority or women business enterprise participation were reasonably expected to produce a level of participation sufficient to meet the goals of the public contracting agency; and

Â Â Â Â Â  (j) The bidder used the services of minority community organizations, minority contractor groups, local, state and federal minority business assistance offices and other organizations identified by the Advocate for Minority, Women and Emerging Small Business that provide assistance in the recruitment and placement of disadvantaged, minority or women business enterprises. [1987 c.893 Â§7; 1989 c.1043 Â§8; 1997 c.145 Â§2; 2003 c.794 Â§215]

CERTIFICATION

Â Â Â Â Â  200.055 Certification of disadvantaged, minority, women or emerging small business enterprises; fee; rules; appeal. (1) Any disadvantaged, minority, women or emerging small business enterprise is entitled to be certified as such upon application to the Department of Consumer and Business Services. If the application is approved by the department, the department shall certify the applicant as a disadvantaged, minority, women or emerging small business enterprise. The enterprise shall be considered so certified by any public contracting agency.

Â Â Â Â Â  (2) In consultation with the State Board of Higher Education and the Department of Transportation, and with the approval of the Advocate for Minority, Women and Emerging Small Business, the Department of Consumer and Business Services by rule shall adopt a uniform standard form and procedure designed to provide complete documentation that a business enterprise is certified as a disadvantaged, minority, women or emerging small business enterprise. The Department of Consumer and Business Services shall compile and make available upon request a list of certified disadvantaged, minority, women or emerging small business enterprises.

Â Â Â Â Â  (3) Any business enterprise that is refused certification as a disadvantaged business enterprise or denied recertification as such or whose certification is revoked may appeal directly to the United States Department of Transportation.

Â Â Â Â Â  (4) Any business enterprise that is refused certification as a minority, women or emerging small business enterprise or has its certification revoked may request a contested case hearing as provided in ORS chapter 183.

Â Â Â Â Â  (5) The Department of Consumer and Business Services shall be the sole agency authorized to certify enterprises as disadvantaged, minority, women or emerging small business enterprises eligible to perform on public contracts in this state.

Â Â Â Â Â  (6) The Department of Consumer and Business Services by rule may establish a fee not to exceed $100 for a copy of the list of certified disadvantaged, minority, women and emerging small business enterprises and may assess state agencies for services under ORS 200.005 to 200.075.

Â Â Â Â Â  (7) The Department of Transportation may collect a fee, not to exceed $200, from a bidder upon bidder prequalifications to cover the costs of the Department of Consumer and Business Services in administering ORS 200.005 to 200.075. The Department of Transportation shall transfer such fees to the credit of the account established under subsection (8) of this section.

Â Â Â Â Â  (8) The Department of Consumer and Business Services shall establish a special account in which to deposit fees and assessments. The special account is continuously appropriated to the Department of Consumer and Business Services to meet its expenses in administering ORS 200.005 to 200.075. [1987 c.893 Â§8; 1989 c.1043 Â§4; 1993 c.500 Â§8; 1997 c.145 Â§3; 2003 c.794 Â§216]

Â Â Â Â Â  200.057 Designation of certified business as tier one or tier two firm. (1) A business may be certified as an emerging small business by the Department of Consumer and Business Services for up to 12 years and may be:

Â Â Â Â Â  (a) Designated a tier one firm for up to six years unless the business no longer qualifies as a tier one firm.

Â Â Â Â Â  (b) Designated a tier two firm for up to six years unless the business no longer qualifies as a tier two firm.

Â Â Â Â Â  (2) The department shall adjust annually the amount of the average annual gross receipts required to qualify as a tier one firm or a tier two firm using the most recent three-year average of the Portland-Salem Consumer Price Index for All Urban Consumers for All Items, as reported by the United States Bureau of Labor Statistics.

Â Â Â Â Â  (3) Notwithstanding the time limits established by subsection (1) of this section, if a tier one firm provides compelling information showing, in the judgment of the Department of Consumer and Business Services, that the firm has not been afforded an opportunity to bid on emerging small business projects during a year of eligibility, the department shall extend the tier one designation of the firm for one year. A tier one firm may receive the extension described in this subsection only once. [2005 c.683 Â§2]

Â Â Â Â Â  Note: 200.057 was added to and made a part of 200.005 to 200.075 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 3 and 13 (2), chapter 683, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 3. On or before June 30, 2006, a business previously certified as an emerging small business may be recertified as an emerging small business if the business still qualifies as an emerging small business and has eligibility remaining under section 2 of this 2005 Act [200.057]. [2005 c.683 Â§3]

Â Â Â Â Â  Sec. 13. (2) Section 3 of this 2005 Act is repealed on July 1, 2006. [2005 c.683 Â§13(2)]

Â Â Â Â Â  200.065 Fraudulent conduct prohibited; sanctions. (1) It shall be unlawful for any person fraudulently to obtain or retain or attempt to obtain or retain or to aid another person fraudulently to obtain or retain or attempt to obtain or retain certification as a disadvantaged, minority, women or emerging small business enterprise.

Â Â Â Â Â  (2) It shall be unlawful knowingly to make a false claim that any person is qualified for certification or is certified under ORS 200.055 for the purpose of gaining a contract or subcontract or other benefit.

Â Â Â Â Â  (3) The public contracting agency may withhold payment, suspend or terminate the contract and may impose on any person a civil penalty not to exceed 10 percent of the contract or subcontract price or $5,000, whichever is less, for each violation of subsection (1) or (2) of this section. The penalty shall be paid to the Office for Minority, Women and Emerging Small Business.

Â Â Â Â Â  (4) The Department of Consumer and Business Services or an affected public contracting agency shall investigate any complaint that a person has violated subsection (1) or (2) of this section. In investigating such a complaint, the department or an affected public contracting agency may require any additional information, administer oaths, take depositions and issue subpoenas to compel the attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to carry out its duties. If any person fails to comply with any subpoena issued under this subsection or refuses to testify on any matter on which a person may lawfully be interrogated, the procedure provided in ORS 183.440 shall be followed to compel compliance.

Â Â Â Â Â  (5) An affected public contracting agency or the Department of Consumer and Business Services may disqualify any person found to have violated subsection (1) or (2) of this section or who admits to such violation under oath during the course of an investigation from bidding or participating in any public contract for a period of time specified by the agency or department, not to exceed three years. Any contracting agency that has notice of the finding of the fraudulent certification may also disqualify the person from bidding on or participating in any public contract. [1987 c.893 Â§9; 1989 c.1043 Â§5; 1997 c.145 Â§4]

Â Â Â Â Â  200.075 Prohibited conduct; suspension of certification or right to participate in public contracts. (1) Any bidder or contractor or subcontractor on a public contract that knowingly commits any of the acts listed in paragraphs (a) to (c) of this subsection shall have its right to bid on or participate in any public contract suspended. The suspension shall occur only after notice and opportunity for hearing in such manner as the affected public contracting agency, by rule, shall provide. The suspension shall be for up to 90 days for a first violation, up to one year for a second violation and up to five years for a third violation. Each violation shall remain on record for five years. After five years the violation shall no longer be considered in reviewing future violations. The following acts are prohibited:

Â Â Â Â Â  (a) Entering into any agreement representing that a disadvantaged, minority, women or emerging small business enterprise certified pursuant to ORS 200.055 will be performing work or supplying materials under the public improvement contract without the knowledge and consent of the disadvantaged, minority, women or emerging small business enterprise.

Â Â Â Â Â  (b) Exercising management and decision making control over the internal operations of any certified disadvantaged, minority, women or emerging small business enterprise. As used in this paragraph, Âinternal operationsÂ does not include normal scheduling, coordination, execution or performance as a subcontractor on a public contract.

Â Â Â Â Â  (c) Using a disadvantaged, minority, women or emerging small business enterprise to perform a subcontract or supply material under a public improvement contract to meet an established goal or requirement when the disadvantaged, minority, women or emerging small business enterprise does not perform a commercially useful function in carrying out its responsibilities and obligations under the contract.

Â Â Â Â Â  (2) Any disadvantaged, minority, women or emerging small business enterprise certified under ORS 200.055 that allows or commits any of the acts listed in paragraphs (a) to (c) of this subsection shall have its certification suspended for up to 90 days for the first violation, up to one year for a second violation and up to five years for a third violation. Each violation shall remain on record for five years. After five years the violation shall no longer be considered in reviewing future violations. The following acts are prohibited:

Â Â Â Â Â  (a) Use of the firmÂs name to meet a disadvantaged, minority, women or emerging small business enterprise goal or requirement on a public contract when the firm does not in fact intend to or does not actually perform the work under the subcontract or purchase and supply material to the project under a material supply contract.

Â Â Â Â Â  (b) Use of any personnel of an uncertified business to operate, manage or otherwise control the disadvantaged, minority, women or emerging small business enterprise.

Â Â Â Â Â  (c) Failure to perform a commercially useful function in carrying out its functions under a subcontract or a material supply contract entered into with a contractor or subcontractor on a public contract when represented as a certified business to meet an established goal or requirement.

Â Â Â Â Â  (3) For the purpose of this section Âcommercially useful functionÂ means the actual performance of a function or service by the business for which there is a demand in the marketplace, and for which the business receives payment not disproportionate to the work performed or in conformance with industry standards. Acting as a broker to provide for the performance of work by others does not constitute a Âcommercially useful function.Â [1987 c.893 Â§11; 1989 c.1043 Â§6; 1991 c.91 Â§1; 1995 c.452 Â§21]

Â Â Â Â Â  200.085 [1987 c.893 Â§1; repealed by 1989 c.1043 Â§14]

RESPONSIBILITY OF PUBLIC AGENCIES

Â Â Â Â Â  200.090 Public agencies to pursue policy of providing opportunities. Public agencies shall aggressively pursue a policy of providing opportunities for available contracts to emerging small businesses and shall cooperate with the Advocate for Minority, Women and Emerging Small Business to determine the best means by which to make such opportunities available. [1989 c.1043 Â§10]

MENTOR PROGRAM

Â Â Â Â Â  200.100 Definitions for ORS 200.100 to 200.120. As used in ORS 200.100 to 200.120:

Â Â Â Â Â  (1) ÂContractorÂ means a person who contracts on predetermined terms to be responsible for the performance of all or part of a job of preparation or construction in accordance with established specifications or plans, retaining control of means, method and manner of accomplishing the desired result, and who provides:

Â Â Â Â Â  (a) Labor at the site; or

Â Â Â Â Â  (b) Materials, supplies and labor at the site.

Â Â Â Â Â  (2) ÂDisadvantaged business enterpriseÂ means a small business concern that is at least 51 percent owned by one or more socially and economically disadvantaged individuals, or, in the case of any corporation, at least 51 percent of the stock of which is owned by one or more socially and economically disadvantaged individuals and whose management and daily business operations are controlled by one or more of the socially and economically disadvantaged individuals who own it.

Â Â Â Â Â  (3) ÂMinority or women business enterpriseÂ means a small business concern which is at least 51 percent owned by one or more minorities or women, or in the case of a corporation, at least 51 percent of the stock of which is owned by one or more minorities or women, and whose management and daily business operations are controlled by one or more of such individuals.

Â Â Â Â Â  (4) ÂMinority individualÂ means a person who is a citizen or lawful permanent resident of the United States and who is:

Â Â Â Â Â  (a) Black, a person having origins in any of the black racial groups of Africa;

Â Â Â Â Â  (b) Hispanic, a person of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race;

Â Â Â Â Â  (c) Asian American, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands;

Â Â Â Â Â  (d) Portuguese, a person of Portuguese, Brazilian or other Portuguese culture or origin, regardless of race;

Â Â Â Â Â  (e) American Indian or Alaskan Native, a person having origins in any of the original peoples of North America; or

Â Â Â Â Â  (f) A member of another group or another individual that is socially and economically disadvantaged as determined by the Advocate for Minority, Women and Emerging Small Business.

Â Â Â Â Â  (5) ÂSubcontractorÂ means a contractor who has no direct contractual relationship with the owner. [1991 c.559 Â§1; 2005 c.22 Â§152]

Â Â Â Â Â  200.110 Mentor program; guidelines; eligibility. (1) The Economic and Community Development Department may recognize the mentor relationship between contractors and minority business enterprises or women business enterprises certified under this chapter. The mentor relationship shall offer the opportunity to foster and encourage minority and women business enterprises, to expand the capacity of presently existing minority and women businesses and to offer the opportunity for less experienced minority and women businesses to gain training and assistance.

Â Â Â Â Â  (2) Guidelines for eligibility for the mentor relationship include, but are not limited to:

Â Â Â Â Â  (a) Minority and women business enterprises that meet the certification requirements of the U.S. Department of Transportation are eligible for participation in a mentor program. Other minority and women business enterprises are also eligible if they meet the certification requirements of this chapter. An agency may grant approval of an enterprise application for certification concurrent with approval of a mentor arrangement.

Â Â Â Â Â  (b) The minority or women business enterprise must be an independent organization, and the ownership by the individuals must be real. Other employment and business interests by the individuals are not precluded, if such employment or business interests do not conflict with the power of the minority or women owners to direct the management and policies of the minority or women enterprise to make day-to-day as well as major decisions on matters of management, policy and operations.

Â Â Â Â Â  (c) The mentor program is intended to provide minority and women business enterprises with advice, assistance and training. The enterprise shall be responsible for management and operations of the business. The mentor shall not be responsible for the management of the firm. The mentor and the enterprise shall remain separate and independent business entities with the exception that facilities may be provided to the enterprise by the mentor if a separate lease agreement is maintained by the parties.

Â Â Â Â Â  (d) Part ownership in a minority or women business enterprise by a nondisadvantaged party, including a mentor, is permitted if in compliance with 49 C.F.R. 23. Any property, equipment, supplies or other services which are sold, rented or donated to the enterprise and any investment made by nondisadvantaged individuals must be reported to the agency involved in the mentor program. Documentation shall be provided by bills of sale, lease agreements or similar documents.

Â Â Â Â Â  (e) The mentor relationship may include an arrangement with an independent third party, such as a bank or accountant, to act as an agent. Third parties may receive progress payments for work accomplished by the minority or women business enterprise, made out jointly to the agent and the enterprise, and make payments, on behalf of the enterprise, to material suppliers or for federal and state payroll taxes.

Â Â Â Â Â  (3) Types of assistance a mentor may provide to the minority or women business enterprise include:

Â Â Â Â Â  (a) Financial assistance;

Â Â Â Â Â  (b) Technical and management assistance;

Â Â Â Â Â  (c) Equipment rental and use of personnel; and

Â Â Â Â Â  (d) Bonding assistance. [1991 c.559 Â§2]

Â Â Â Â Â  200.120 Standards for program participation. (1) Mentor relationships may be documented by a written development plan, approved by the Economic and Community Development Department in consultation with the Oregon Association of Minority Entrepreneurs. The development plan shall:

Â Â Â Â Â  (a) Clearly set forth the objectives of the parties and their respective roles;

Â Â Â Â Â  (b) Be for a specified length of time;

Â Â Â Â Â  (c) Determine measurable goals to be reached by the minority or women business enterprise; and

Â Â Â Â Â  (d) Provide that if resources of the mentor are utilized by the minority or women business enterprise in the performance of contracts or subcontracts for the mentor or for another contractor, the resources shall be separately identified, accounted for and compensated directly by the minority or women business enterprise to the mentor. If the plan provides for extensive use of the mentorÂs resources by the minority or women business enterprise, the arrangement may be closely monitored.

Â Â Â Â Â  (2) The development plan may also include training to be provided by the mentor to the minority or women business enterprise. Training may include:

Â Â Â Â Â  (a) Business planning;

Â Â Â Â Â  (b) Record keeping;

Â Â Â Â Â  (c) Technical training;

Â Â Â Â Â  (d) Capital formation;

Â Â Â Â Â  (e) Loan packaging;

Â Â Â Â Â  (f) Financial counseling;

Â Â Â Â Â  (g) Bonding; and

Â Â Â Â Â  (h) Equipment utilization.

Â Â Â Â Â  (3) The development plan may be reviewed annually by the Economic and Community Development Department and the Oregon Association of Minority Entrepreneurs to review the progress of the mentor program.

Â Â Â Â Â  (4) The development plan shall contain a provision that the mentor relationship may be terminated by mutual consent or upon determination that:

Â Â Â Â Â  (a) The mentor firm no longer meets the eligibility standards for certification as a minority or women business enterprise;

Â Â Â Â Â  (b) Either party has failed or is unable to meet its obligations under the development plan;

Â Â Â Â Â  (c) The minority or women business enterprise is not progressing or is not likely to progress in accordance with the development plan;

Â Â Â Â Â  (d) The minority or women business enterprise has reached a satisfactory level of self-sufficiency to compete without resorting to special treatment provided in the development plan; or

Â Â Â Â Â  (e) The plan or provisions thereof are contrary to the requirements of federal, state, or local law or regulation, or otherwise contrary to public policy.

Â Â Â Â Â  (5) Copies of the development plan shall be retained by all parties to it, and by the Economic and Community Development Department and the Oregon Association of Minority Entrepreneurs.

Â Â Â Â Â  (6) The development plan may include a provision that the arrangement shall be dissolved by either party for reason by notifying the Economic and Community Development Department and the Oregon Association of Minority Entrepreneurs. [1991 c.559 Â§3]

EMERGING SMALL BUSINESS ASSISTANCE PROGRAM

Â Â Â Â Â  200.150 [1991 c.517 Â§1; repealed by 2005 c.683 Â§13]

Â Â Â Â Â  200.160 Transportation Commission duties; report. The Oregon Transportation Commission shall appoint a committee to recommend plans whereby the Department of Transportation may assist emerging small businesses in overcoming barriers to participation in state public improvement and maintenance projects. The committee shall report biennially its recommendation to the commission and to the appropriate legislative committee. [1991 c.517 Â§2; 2005 c.683 Â§8]

Â Â Â Â Â  200.170 Eligibility for participation. (1) Subject to subsection (2) of this section, to participate in the emerging small business program under ORS 200.160 to 200.200, an applicant must:

Â Â Â Â Â  (a) Be certified by the Department of Consumer and Business Services under ORS 200.005 to 200.075 as an emerging small business;

Â Â Â Â Â  (b) Show that the applicantÂs place of business and the work in which the applicant seeks to participate are located in this state; and

Â Â Â Â Â  (c) Show that the applicant is in compliance with applicable licensing and registration requirements.

Â Â Â Â Â  (2) The Department of Transportation may limit eligibility for participation on a specific project or contract to emerging small businesses that are located in or draw a part of their workforce from economically distressed areas or enterprise zones in this state, as designated by the Economic and Community Development Department in consultation with the Employment Department.

Â Â Â Â Â  (3) An applicant who participates under ORS 200.160 to 200.200 must perform at least 51 percent of the labor provided by the applicant on a public improvement or maintenance project using the applicantÂs own workforce. [1991 c.517 Â§Â§3,6; 2005 c.103 Â§1; 2005 c.683 Â§9]

Â Â Â Â Â  200.180 Emerging Small Business Account; uses. The Emerging Small Business Account is established within the State Highway Fund. The Emerging Small Business Account is an investment fund for purposes of ORS 293.701 to 293.820. Moneys in the account are continuously appropriated to the Department of Transportation for the purpose of assisting emerging small businesses under the plans recommended under ORS 200.160. Interest earnings on moneys in the account are credited to the account. [1991 c.517 Â§4; 1993 c.744 Â§189b; 2005 c.683 Â§10]

Â Â Â Â Â  200.190 Deposit of one percent of highway construction contract amount. The Department of Transportation, when undertaking a public improvement highway construction contract, shall deposit with the State Treasurer an amount equal to not more than one percent of the contract award amount. The State Treasurer shall credit the amount reserved to the Emerging Small Business Account established in the State Highway Fund. The deposit must be made within 30 days of the date on which the contract award is made. [1991 c.517 Â§5; 1993 c.744 Â§189c; 2005 c.683 Â§11]

Â Â Â Â Â  200.200 Security for performance by emerging small business. (1) When any requirement exists under ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C to provide a surety bond or other security for the faithful performance of a public contract, an emerging small business may provide:

Â Â Â Â Â  (a) A surety bond issued by a corporate surety qualified by law to issue surety insurance as defined in ORS 731.186;

Â Â Â Â Â  (b) A stipulation or undertaking with one or more individual sureties; or

Â Â Â Â Â  (c) Any other form of security specified in the statute requiring the security.

Â Â Â Â Â  (2) When the security for the faithful performance of a public contract is in the form of a stipulation or undertaking with one or more individual sureties, the individual sureties must be residents of this state. The total net worth of all the individual sureties on the stipulation or undertaking must be at least twice the sum specified in the stipulation or undertaking. The public agency requiring the security shall determine if the sureties possess the qualifications prescribed by this subsection. [1991 c.517 Â§8; 2003 c.794 Â§217]

_______________






Volume 6, Chapters 201 - 260

Chapter 201

Chapter 201  Boundaries of Counties

2005 EDITION

TITLE 20

COUNTIES AND COUNTY OFFICERS

Chapter     201.     Boundaries of Counties

202.     Establishment of New Counties; Change of Boundaries

203.     County Governing Bodies; County Home Rule

204.     County Officers

205.     County Clerks

206.     Sheriffs

208.     County Treasurers

209.     County Surveyors

210.     County Accountants

215.     County Planning; Zoning; Housing Codes

_______________

Chapter 201  Boundaries of Counties

2005 EDITION

BOUNDARIES OF COUNTIES

COUNTIES AND COUNTY OFFICERS

201.005     Boundary of the state defined

201.010     Baker County

201.020     Benton County

201.030     Clackamas County

201.040     Clatsop County

201.050     Columbia County

201.060     Coos County

201.070     Crook County

201.080     Curry County

201.090     Deschutes County

201.100     Douglas County

201.105     Land transferred to Douglas County

201.110     Gilliam County

201.120     Grant County

201.130     Harney County

201.140     Hood River County

201.150     Jackson County

201.160     Jefferson County

201.170     Josephine County

201.180     Klamath County

201.190     Lake County

201.200     Lane County

201.210     Lincoln County

201.220     Linn County

201.230     Malheur County

201.240     Marion County

201.250     Morrow County

201.260     Multnomah County

201.270     Polk County

201.280     Sherman County

201.290     Tillamook County

201.300     Umatilla County

201.310     Union County

201.320     Wallowa County

201.330     Wasco County

201.340     Washington County

201.350     Wheeler County

201.360     Yamhill County

201.370     Boundaries of counties bordering Pacific Ocean

201.005 Boundary of the state defined. As used in this chapter, boundary of the state or similar words means the boundary of Oregon described in section 1 of the Act of Congress admitting Oregon into the union, approved February 14, 1859 (11 Stat. 383), as modified by the Oregon-Washington Columbia River Boundary Compact set forth in ORS 186.520. [1967 c.421 §189]

201.010 Baker County. The boundary of Baker County is as follows:

(1) Commencing at the intersection of Powder River with Snake River; thence up the main channel of Powder River to the intersection of North Powder River with Powder River; thence up the main channel of North Powder River to the mouth of the Anthony Fork of North Powder River; thence up the main channel of Anthony Fork of North Powder River to the largest lake near the source of Anthony Fork, which lake is used as a reservoir for the Camp Carson mines; thence due west to the summit of the chain of mountains, known as the Blue Mountains, that separate the waters of Powder River and Burnt River on the east from the waters of John Day River on the west; thence southerly along the summit of such chain of mountains between the waters of Powder and Burnt Rivers on the east and the waters of John Day River on the west to a point where The Dalles military road crosses the summit of the Blue Mountains; thence due east to a point where the range line of the United States surveys will be intersected between ranges 36 and 37 east of the Willamette Meridian; thence due south to the state line on the forty-second parallel of north latitude; thence due east along the state line to the intersection of the state boundary line between Idaho territory and Oregon; thence due north to the mouth of the Owyhee River; thence down the middle of the main channel of Snake River to the mouth of the Powder River to the place of beginning.

(2) Commencing at the intersection of the township line between townships 6 and 7 south, range 40 east, with Powder River; thence east on such township line to the center of range 42 east; thence north to the township line between townships 5 and 6 south; thence east on the township line between townships 5 and 6 south to the Wallowa County line; thence easterly along the Wallowa County line to Snake River; thence up and along Snake River to the mouth of Powder River; thence up and along Powder River to the place of the beginning.

Note: For description of area removed from the area described in 201.010 (1) to form Malheur County, see 201.230.

201.020 Benton County. (1) The boundary of Benton County is as follows:

(a) Commencing in the middle of the Willamette River, at the southeast corner of Polk County; thence running south along the main channel of the river to the middle fork of the river; thence up the middle fork to its source; thence due south to the forty-second parallel of north latitude; thence west along the forty-second parallel to the Pacific Ocean; thence north along the coast of the Pacific Ocean to the southern boundary of Polk County.

(b) Beginning at a point on the Benton and Lincoln County boundary line which is the northeast corner of section 13, township 14 south, range 9 west, Willamette Meridian; thence west a distance of approximately one mile to the section corner common to sections 11, 12, 13 and 14, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately one mile to the section corner common to sections 13, 14, 23 and 24, township 14 south, range 9 west, Willamette Meridian; thence west a distance of approximately four miles to the section corner common to sections 17, 18, 19 and 20, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately two miles to the section corner common to sections 29, 30, 31 and 32, township 14 south, range 9 west, Willamette Meridian; thence east a distance of approximately two miles to the section corner common to sections 27, 28, 33 and 34, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately two and one-fourth miles to the Lane and Lincoln County boundary along the one-sixteenth section line in sections 10, 11 and 12 in township 15 south, range 9 west, Willamette Meridian; thence east to the boundary lines corner common to Lincoln, Benton and Lane Counties; thence north a distance of approximately five and one-fourth miles to the place of beginning.

(c) The southern boundary of Benton County commences in the middle of the channel of the Willamette River at a point where a line running west will pass three miles south of the ford on Long Tom (near Rowland Hintons field); thence running due west to a monument set on the present county boundary between Lane and Benton Counties, which is 14.96 chains north of the quarter section corner between sections 11 and 12, township 15 south, range 6 west, Willamette Meridian; thence south to the quarter corner between sections 11 and 12, township 15 south, range 6 west; thence westerly on the quarter line through townships 6 and 7 west, to the quarter corner on the west side of section 7, township 15 south, range 7 west; thence south to the quarter corner on the east side of section 12, township 15 south, range 8 west; thence westerly on the quarter section line through township 15 south, range 8 west, to the west line of section 7 of such township.

(2) When the Willamette River serves as the boundary between Linn and Benton Counties in subsection (1)(a) and (c) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 2003 c.622 §1]

Note: For description of areas, parts of which were once encompassed by the area described in 201.020 (1)(a) but that now form parts of Coos, Curry, Douglas, Jackson, Josephine, Lane and Lincoln Counties, see, respectively, 201.060, 201.080, 201.100, 201.150, 201.170, 201.200 and 201.210.

201.030 Clackamas County. The boundary of Clackamas County is as follows:

(1) The territory bounded north by Multnomah County, east and south by the Willamette River and west by the meridian line, and that part of Washington County lying in section 12, in township 3 south of the base line, and township 1 west of the Willamette Meridian.

(2) So much of Yamhill County as is embraced within township 3 south of range 1 west of Willamette Meridian, as described on the government surveys.

(3) The boundary line between Clackamas and Marion Counties commences in the center of the Willamette River where the first section line of the government surveys below the town of Butteville in Marion County intersects the Willamette River; thence east to the third section corner from such river; thence south to the township line; thence in a due east course to the middle of Pudding River; thence up such river to the mouth of Butte Creek; thence up Butte Creek to a point at its source, from which point a rock 7 by 4 by 3 feet above ground marked X B. S. bears north 85 degrees east twenty-two one-hundredths chains, and from which point another rock 4 by 3 by 3 feet above ground marked X B. S. bears west thirty-five one-hundredths chains, which point is eighteen and forty one-hundredths chains south and fourteen and seventy-five one-hundredths chains west of the quarter-section corner between sections 11 and 12 in township 8 south, range 3 east of the Willamette Meridian; thence due east to the summit of the Cascade Mountains.

Note: In addition to the boundary described in 201.030, the eastern boundary of Clackamas County is the summit of the Cascade Range adjacent to parts of the western boundaries of Wasco County (see 201.330) and Hood River County (see 201.140). The northern boundary of Clackamas County is the southern boundary of Multnomah County (see 201.260).

For description of area removed from Clackamas County and annexed to Multnomah County, see 201.260.

201.040 Clatsop County. The boundary of Clatsop County is as follows:

(1) Beginning at a point where the northern boundary of the state is intersected by the projection north of the range line between ranges 5 and 6 west of the Willamette Meridian; thence south along such projection and range line to the southeast corner of township 4 north, range 6 west; thence westerly along the township line between townships 3 and 4 north of the Willamette Base Line and along the projection westerly of such line to the western boundary of the state; thence north along such western boundary to the northwest corner of the state; thence easterly along the northern boundary of the state to the point of beginning.

(2) The line of boundary between Tillamook and Clatsop Counties is the south boundary line of Clatsop County, as described in subsection (1) of this section.

201.050 Columbia County. The boundary of Columbia County is as follows: Beginning at the point where the northern boundary of the state is intersected by the projection north of the range line between ranges 5 and 6 west of the Willamette Meridian; thence south along such projection and range line to the southwest corner of township 4 north, range 5 west; thence east along the line between townships 3 north and 4 north of the Willamette Base Line to the northeast corner of section 3, township 3 north, range 3 west; thence south along section lines to the southwest corner of section 11 of such township; thence east along section lines to the southeast corner of section 12 of such township; thence south along the township line to the southeast corner of section 13 in such township; thence east along section lines to the northeast corner of section 21, township 3 north, range 2 west; thence south to the southeast corner of section 21 of such township; thence east along section lines to the southwest corner of section 23, township 3 north, range 1 west; thence north to the west quarter-corner of such section; thence east along quarter-section lines to the boundary of the state; thence northerly and westerly along the boundary of the state to the point of beginning.

201.060 Coos County. The boundary of Coos County is as follows:

(1) The boundary line between Coos and Curry Counties begins on the shore of the Pacific Ocean at the section line between sections 21 and 28 of township 30 south of range 15 west of the Willamette Meridian; thence east along the line between sections 21, 28, 22, 27, 23, 26, 24 and 25 to the township line between township 30 south of range 14 west of the Willamette Meridian and township 30 south of range 15 west of the Willamette Meridian; thence north along such township line to the west quarter corner of section 19 of township 30 south of range 14 west of the Willamette Meridian; thence east along the quarter section lines of sections 19, 20, 21, 22, 23, 24 of township 30 south of range 14 west of the Willamette Meridian; thence in township 30 south of range 13 west of the Willamette Meridian east along the quarter section lines of sections 19 and 20 to the east quarter corner of section 20; thence south to the northwest corner of the southwest quarter of the southwest quarter of section 21; thence east to the northeast corner of the southwest quarter of the southwest quarter of section 21; thence south to the southeast corner of the northwest quarter of the northwest quarter of section 28; thence east to the southwest corner of the northeast quarter of the northeast quarter of section 28; thence south to the southwest corner of the southeast quarter of the northeast quarter of section 28; thence east to the west quarter corner of section 27; thence south to the common section corner of sections 27, 28, 33 and 34; thence east to the common section corner of sections 26, 27, 34 and 35; thence south to the southwest corner of section 35 of township 30 south of range 13 west of the Willamette Meridian; thence east along the township line between township 30 south of range 13 west of the Willamette Meridian and township 31 south of range 13 west of the Willamette Meridian to the north quarter corner of section 2 in township 31 south of range 13 west of the Willamette Meridian; thence continuing in such township south along the quarter section line to the center of section 2; thence west to the southwest corner of the southeast quarter of the northwest quarter of section 2; thence south to the southeast corner of the southwest quarter of the southwest quarter of section 2; thence east to the southeast corner of the southwest quarter of the southeast quarter of section 2; thence south to the southwest corner of the northeast quarter of the northeast quarter of section 11; thence east to the northeast corner of the southeast quarter of the northeast quarter of section 11; thence south to the east quarter corner of section 11; thence east along the quarter section line to the center of section 12; thence south to the southwest corner of the northwest quarter of the southeast quarter of section 12; thence east to the northeast corner of the southwest quarter of the southeast quarter of section 12; thence south to the southwest corner of the northeast quarter of the northeast quarter of section 13 of said township 31 south of range 13 west of the Willamette Meridian; thence east to the township line between township 31 south of range 12 west of the Willamette Meridian and township 31 south of range 13 west of the Willamette Meridian; thence south along such township line to the west quarter corner of section 18 of township 31 south of range 12 west of the Willamette Meridian; thence continuing in such township east along the quarter line of section 18 to the east quarter corner of section 18; thence south to the west quarter corner of section 20; thence east to the northeast corner of the northwest quarter of the southwest quarter of section 20; thence south to the northeast corner of the southwest quarter of the southwest quarter of section 20; thence east to the northeast corner of the southeast quarter of the southwest quarter of section 20; thence south to the south quarter corner of section 20; thence east to the northeast corner of the northwest quarter of the northeast quarter of section 29; thence south to the northwest corner of the southeast quarter of the southeast quarter of section 29; thence east to the northeast corner of the southeast quarter of the southeast quarter of section 29; thence south to the southwest corner of section 33 of township 31 south of range 12 west of the Willamette Meridian; thence south in township 32 south of range 12 west of the Willamette Meridian to the southeast corner of lot 1 of section 5; thence west to the southwest corner of lot 4 of section 5; thence south to the common section corner of sections 5, 6, 7 and 8; thence west to the northwest corner of the northeast quarter of the northeast quarter of section 7; thence south to the southwest corner of the southeast quarter of the southeast quarter of section 18; thence east to the northeast corner of lot 5 of section 19; thence south along the lot line between lots 4, 5, 12, 13, 20, 21, 28, 29, 34, 35, 42, 43 in section 19, between lots 2, 3, 10, 11, 14, 15, 22, 23 in section 30 and between lots 2, 3, 10, 11, 14, 15, 22, 23 to the southwest corner of lot 23 in section 31 of township 32 south of range 12 west of the Willamette Meridian; thence east along the township line between township 32 south of range 12 west of the Willamette Meridian and township 33 south of range 12 west of the Willamette Meridian to the northeast corner of lot 2 of section 9 of township 33 south of range 12 west of the Willamette Meridian; thence south along the quarter lines of sections 9, 16, 21, 28, to the south quarter corner of section 33 in township 33 south of range 12 west of the Willamette Meridian; thence east along the township line between township 33 south of range 12 west of the Willamette Meridian and township 34 south of range 12 west of the Willamette Meridian to the northwest corner of lot 1 of section 4 of township 34 south of range 12 west of the Willamette Meridian; thence south to the southwest corner of such lot 1; thence east to the southeast corner of such lot 1; thence north to the northeast corner of such lot 1; thence east along the township line between township 33 south of range 12 west of the Willamette Meridian and township 34 south of range 12 west of the Willamette Meridian to the south quarter corner of section 34; thence north to the center of section 34; thence east to the east quarter corner of section 35; thence north to the northwest corner of section 36; thence east to the northeast corner of section 36 of township 33 south of range 12 west of the Willamette Meridian; thence north along the township line between township 33 south of range 11 west of the Willamette Meridian and township 33 south of range 12 west of the Willamette Meridian to the northwest corner of section 31 of township 33 south of range 11 west of the Willamette Meridian; thence east to the southeast corner of section 28; thence north to the northwest corner of section 27; thence east to the southeast corner of section 22; thence north to the northwest corner of section 23; thence east to the southeast corner of section 14; thence north to the northeast corner of section 14; thence east to the northeast corner of section 13; thence north to the northeast corner of lot 1 of section 12; thence east along the township line between township 32 south of range 11 west of the Willamette Meridian and township 33 south of range 10 west of the Willamette Meridian to the southeast corner of township 32 south of range 11 west of the Willamette Meridian; thence north along the township line between township 32 south of range 10 west of the Willamette Meridian and township 32 south of range 11 west of the Willamette Meridian to the west quarter corner of section 19 of township 32 south of range 10 west of the Willamette Meridian; thence east in such township along the quarter lines of sections 19, 20 and 21 to the east quarter corner of section 21; thence north to the northwest corner of section 22; thence east to the southeast corner of section 15; thence north to the west quarter corner of section 14; thence east along the quarter line through sections 14 and 13 to the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian, which point is the southeast corner of Coos County.

(2) The boundary line between Coos and Douglas counties begins on the shore of the Pacific Ocean, at the township line between townships 22 and 23 south; thence east along such line to the section line between sections 3 and 4 of township 23 south, range 10 west; thence south along such line to the south boundary of such township; thence east to the northeast corner of township 24 south, range 10 west; thence south to the southeast corner of such township; thence east to the section line between sections 3 and 4, township 25 south, range 9 west; thence south to the south boundary of township 26 south, range 9 west; thence east to the southeast corner of such township; thence south to the northeast corner of the southeast quarter of the southeast quarter of section 36, township 28 south, range 9 west; thence west one-fourth mile; thence south one-fourth mile to the township line between townships 28 and 29 south; thence west along such township line to the section line between sections 3 and 4, township 29 south, range 9 west; thence south to the south boundary of such township; thence west to the southwest corner of such township; thence south along the east line of township 30 south, range 10 west to the southeast corner of such township; thence east to the northeast corner of township 31 south, range 10 west; thence south along such township line to the southeast corner of such township; thence east to the northeast corner of township 32 south, range 10 west; thence south along such township to the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian, which point is the southeast corner of Coos County. [Amended by 1983 c.778 §2; 1999 c.600 §1]

Note: All of the boundary of Coos County is described in 201.060 except the western boundary, which is the Pacific Ocean.

201.070 Crook County. The boundary of Crook County is as follows: Beginning at the southeast corner of township 21 south, range 24 east of Willamette Meridian; thence west along township lines to the southwest corner of township 21 south, range 21 east; thence to the northwest corner of such township; thence west to the southwest corner of township 20 south, range 20 east; thence north to the northwest corner of such township; thence west along township lines to the southwest corner of township 19 south, range 17 east; thence north to the northwest corner of such township; thence west along township lines to the southwest corner of township 18 south, range 15 east; thence northerly to the northwest corner of township 17 south, range 15 east; thence west to the southwest corner of township 16 south, range 14 east; thence northerly along the range line to the northwest corner of township 14 south, range 14 east; thence easterly to the northeast corner of such township; thence north to the northwest corner of township 13 south, range 15 east; thence easterly to the southeast corner of section 32, township 12 south, range 16 east; thence northerly along section lines to the northwest corner of section 4 of such township; thence easterly to the northeast corner of township 12 south, range 19 east; thence south along the range line to the southwest corner of section 18, township 13 south, range 20 east; thence along section lines easterly to the east boundary of range 22 east; thence south along the range line to the southwest corner of township 13 south, range 23 east; thence easterly to the southeast corner of such township; thence south to the southwest corner of township 14 south, range 24 east; thence east to the east line of range 25 east; thence south along such range line to the southeast corner of township 18 south, range 25 east; thence west to the southwest corner of such township; thence south along the west line of range 25 east to the point of beginning.

201.080 Curry County. The boundary of Curry County is as follows: Beginning on the shore of the Pacific Ocean at the section line between sections 21 and 28 of township 30 south of range 15 west of the Willamette Meridian; thence following the boundary line between Coos and Curry Counties, as defined in ORS 201.060 (1), to the southeast corner of Coos County, which point is the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian; thence due south to a point on the summit of the ridge dividing the waters of the Rogue River from the Umpqua River, which point is the southwest corner of Douglas County; thence east along the southern boundary of Douglas County to the divide forming the eastern tributaries of John Mule Creek; thence south following the western boundary line of Josephine County, as defined in ORS 201.170, to the parallel of 42 degrees north latitude; thence west to the Pacific Ocean; thence north along the line of the Pacific Ocean to the place of beginning. [Amended by 1999 c.600 §2]

201.090 Deschutes County. The boundary of Deschutes County is as follows: Beginning at the southeast corner of township 22 south, range 23 east of the Willamette Meridian; thence westerly along township lines to the summit of the Cascade Range; thence northerly along the summit of the Cascade Range to the line between township 13 and 14 south; thence easterly along such township line to the northeast corner of township 14 south, range 13 east; thence southerly along the east line of range 13 east to the southwest corner of township 16 south, range 14 east; thence easterly to the southeast corner of such township; thence southerly along the range line to the southwest corner of township 18 south, range 15 east; thence easterly along township lines to the northwest corner of township 19 south, range 17 east; thence southerly to the southwest corner of such township; thence easterly to the northeast corner of township 20 south, range 19 east; thence southerly to the southeast corner of such township; thence easterly to the northeast corner of township 21 south, range 20 east; thence southerly to the southeast corner of such township; thence easterly to the range line between ranges 23 and 24 east; thence southerly along such range line to the place of beginning.

201.100 Douglas County. The southern boundary of Douglas County is as follows: Beginning at the southeast corner of Coos County, which point is the east quarter corner of section 13 of township 32 south, range 10 west of the Willamette Meridian; thence due south to a point on the summit of the ridge dividing the waters of the Rogue River from the Umpqua River, which point is the southwest corner of Douglas County; thence east along the ridge to the divide forming the eastern tributaries of John Mule Creek; thence south to the southwest corner of section 36, township 32 south, range 9 west; thence east one mile; north one mile; east one-half mile; south one-fourth mile; east one-half mile; south three-fourths mile; east five miles to the range line between townships 7 and 8 west; thence south one-half mile; east one-half mile; north one-fourth mile; east one-fourth mile; south three-fourths mile; east one-fourth mile; south one-half mile; east one mile; south one-half mile; east two and one-half miles; south one-half mile; east one and one-half miles; south one-fourth mile; east one-half mile; north one-fourth mile; east one-half mile; north one-half mile; east one mile; north one-fourth mile; east one mile; south one-fourth mile; east one-fourth mile; north one mile; east one and one-half miles; north one mile; east one-fourth mile; south one-half mile; east two miles; south one-fourth mile; east one mile; north one-fourth mile; east one and three-quarters miles; south one-half mile; east one and one-fourth miles; south one and one-half miles; east one mile to the east quarter corner of section 13, township 33 south, range 5 west; thence north one-half mile to the southwest corner of section 7, township 33 south, range 4 west of the Willamette Meridian; thence east one mile to the southeast corner of section 7; thence north one-half mile to the east one-quarter corner of section 7; thence east one-half mile to the center of section 8 of such township and range; thence north one-half mile to the north one-quarter corner of section 8; thence east one-half mile to the northeast corner of section 8; thence north one-half mile to the west one-quarter corner of section 4 of such township and range; thence east one-half mile to the center of section four; thence north one-half mile to the north one-quarter corner of section four; thence east one and one-half miles to the southeast corner of section 34, township 32 south, of range 4 west of the Willamette Meridian; thence north to the northeast corner of section 34; thence east seven miles to the southeast corner of section 26, township 32 south, of range 3 west of the Willamette Meridian; thence north one-half mile to the east one-quarter corner of section 26; thence east two miles to the east one-quarter corner of section 30, township 32 south, of range 2 west of the Willamette Meridian; thence north one-half mile to the northeast corner of section 30; thence east one mile to the southeast corner of section 20 in the last-mentioned township and range; thence north one-half mile to the east one-quarter corner of section 20; thence east five miles to the east one-quarter corner of section 19, township 32 south, of range 1 west of the Willamette Meridian; thence north one-half mile to the northeast corner of section 19; thence east three miles to the southeast corner of section 15 in the last-mentioned township and range; thence north one mile to the northeast corner of section 15; thence east one-half mile to the south one-quarter corner of section 11 of the last-mentioned township and range; thence north one mile to the north quarter corner of section 11; thence east one-half mile to the southeast corner of section 2 of the last-mentioned township and range; thence north to the northeast corner of section 2; thence east to the southeast corner of section 31, township 31 south, range 1 east; thence north one mile to northwest corner section 32; thence east one mile to northeast corner section 32; thence north one mile to northwest corner section 28; thence east one mile to northeast corner section 28; thence north one mile to northwest corner section 22; thence east one mile to northeast corner section 22; thence north one mile to northwest corner section 14; thence east two miles to northeast corner section 13; all in township 31 south, range 1 east; thence north one mile to northwest corner section 7; thence east two miles to northeast corner section 8; thence north one mile to northwest corner section 4; thence east one mile to northeast corner section 4, township 31 south, range 2 east; thence north one mile to northwest corner section 34; thence east one mile to northeast corner section 34; thence north one mile to northwest corner section 26, township 30, range 2 east; thence east five miles to southwest corner of section 22; thence north one mile to northwest corner section 22; thence east one mile to northeast corner section 22; thence north one mile to northwest corner section 14; thence east one mile to northeast corner section 14; thence north one mile to northwest corner section 12, township 30 south, range 3 east; thence east one mile to southwest corner section 6; thence north one mile to northwest corner section 6; thence east on township line between townships 29 and 30 south, to the range line between ranges 4 and 5 east; thence north along such range line to parallel 43 degrees, 4 minutes north latitude, the same being the northern boundary of Crater Lake National Park; thence east along such parallel, approximately ten and one-half miles to the summit of the Cascade Range. [Amended by 1999 c.600 §3]

Note: In addition to the boundary described in 201.100, the western boundary of Douglas County is in part the eastern boundary of Coos County (see 201.060) and in part the Pacific Ocean. The northern boundary of Douglas County is the southern boundary of Lane County (see 201.200). The western boundary of Douglas County is the summit of the Cascade Range adjacent to a part of the western boundary of Klamath County (see 201.180).

201.105 Land transferred to Douglas County. That portion of Coos County which constitutes the southeast quarter of the southeast quarter of section 36, township 28 south, range 9 west of the Willamette Meridian is transferred to and made a part of Douglas County. [1983 c.778 §1]

Note: 201.105 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 201 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

201.110 Gilliam County. The boundary of Gilliam County is as follows: Beginning at a point on the boundary of the state opposite the mouth of the John Day River; thence up the middle of the main channel of John Day River to the intersection of such channel with the south line of section 6, township 6 south, range 19 east; thence easterly along section lines to the east line of township 6 south, range 24 east; thence northerly along the east line of such township to the south line of township 5 south, range 24 east; thence easterly to the southeast corner of such township; thence northerly to the northeast corner of such township; thence westerly to the northwest corner of such township; thence northerly to the northeast corner of township 4 south, range 23 east; thence westerly to the range line between ranges 22 and 23 east; thence northerly along such range line to the boundary of the state; thence westerly along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §190]

201.120 Grant County. The boundary of Grant County is as follows: Beginning at the southwest corner of township 18 south of range 26 east of the Willamette Meridian; thence running north on the line between ranges 25 and 26, to the northwest corner of township 7 south, range 26 east; thence east along the township line between townships 6 and 7 south to the summit of the chain of mountains known as the Blue Mountains; thence southerly along the summit of the Blue Mountains to the westerly boundary line of Baker County, as described in ORS 201.010 (1); thence along and adjoining the western line of Baker County on the summit of the Blue Mountains southerly between the waters of Powder River and Burnt River on the east and John Day River on the west, to a point where the line of such summit intersects the section line on the north side of section 15, township 15 south, range 35 east of the Willamette Meridian; thence east on the such section line to the quarter section corner on the north side of such section 15; thence south one and one-half miles to the center of section 22; thence east to the quarter section corner on the east side of section 24, the quarter section corner being on the range line between range 35 1/2 east and range 36 east of the Willamette Meridian; thence north on such range line 7.99 chains to the northwest corner of section 19, township 15 south, range 36 east of the Willamette Meridian; thence east on the section line to the intersection of the range line between range 36 east and range 37 east of the Willamette Meridian; thence south to the township line between townships 17 and 18 south; thence west along such township line to the range line between ranges 32 and 33 east of the Willamette Meridian; thence south on such range line to the township line between townships 18 and 19 south; thence west on such township line to the place of beginning.

201.130 Harney County. The boundary of Harney County is as follows: Beginning at the intersection of the south boundary of the state and the east line of range 28 east of the Willamette Meridian; thence northerly along such range line to the northeast corner of township 33 south, range 28 east; thence westerly along township lines to the southwest corner of township 32 south, range 24 east; thence northerly along the west line of range 24 east to the northwest corner of township 22 south, range 24 east; thence easterly to the northeast corner of such township; thence northerly along the east line of range 24 east to the township line between townships 18 and 19 south; thence easterly along such township line to the line between ranges 32 and 33 east; thence northerly along such range line to the line between townships 17 and 18 south; thence easterly along such township line to the line between ranges 36 and 37 east; thence southerly along such range line to the southeast corner of township 37 south, range 36 east; thence easterly along the township line to the line between ranges 38 and 39 east; thence southerly along the last-named range line to the south boundary of the state; thence westerly along the south boundary of the state to the place of beginning.

201.140 Hood River County. The boundary of Hood River County is as follows: Beginning at a point on the boundary of the state opposite the meander corner between sections 3 and 4, township 2 north, range 11 east of the Willamette Meridian; thence running south along the section line between sections 3 and 4 and along such line extended southerly along section lines to a point on the Willamette Base Line at the southeast corner of section 33, township 1 north, range 11 east of the Willamette Meridian; thence westerly along such base line to the northeast corner of township 1 south, range 10 east of the Willamette Meridian; thence south along the township lines to the southeast corner of township 3 south, range 10 east of the Willamette Meridian; thence westerly along the south line of township 3 south, range 10 east and such line extended along the south side of township 3 south, range 9 east of the Willamette Meridian to the summit of the Cascade Range; thence northerly along the summit of the Cascade Range and along the dividing line between the watersheds of Tanner Creek and Eagle Creek to a point due south of the southeast corner of the northeast quarter of section 22, township 2 north, range 7 east of the Willamette Meridian; thence northerly along the east line of section 22 to the boundary of the state; thence easterly along the boundary of the state to the point of beginning. [Amended by 1967 c.421 §191]

201.150 Jackson County. The boundary of Jackson County is as follows:

(1) Beginning at the southwest corner of Umpqua County; thence running due east to the northwest corner of Douglas County; thence southerly along the western boundary line of Douglas County to the southwest corner of such county; thence easterly along the southern boundary of Douglas County to the southeast corner thereof; thence in a southeast direction to the eastern extremity of Rogue River Valley; thence due south to the boundary line between Oregon and California; thence due west along such boundary line to the Pacific coast; thence northerly along the coast to the point of beginning.

(2) Beginning at the southeast corner of Douglas County; thence running due east to the one hundred and twentieth meridian of west longitude; thence due south along the boundary line between Grant and Wasco Counties to the forty-second parallel of north latitude; thence west along the forty-second parallel to the southeast corner of Jackson County; thence to the place of beginning.

Note: For description of areas, parts of which were once encompassed by the area described in 201.150 but that now form parts of Coos, Curry and Josephine Counties, see, respectively, 201.060, 201.080 and 201.170. The eastern boundary of Jackson County is part of the western boundary of Klamath County (see 201.180). The northern boundary of Jackson County is part of the southern boundary of Douglas County (see 201.100). The western boundary of Jackson County is the eastern boundary of Josephine County (see 201.170). The southern boundary of Jackson County is the Oregon-California line.

Umpqua County, referred to in 201.150 (1), was incorporated in Douglas County in 1863.

201.160 Jefferson County. The boundary of Jefferson County is as follows: Beginning at the southeast corner of township 11 south, range 19 east of Willamette Meridian; running thence in a westerly direction along township lines to the northwest corner of section 4, township 12 south, range 16 east of the Willamette Meridian; thence in a southerly direction along section lines to the southwest corner of section 33, township 12 south, range 16 east; thence in a westerly direction along township lines to the southwest corner of township 12 south, range 15 east; thence in a southerly direction to the southwest corner of township 13 south, range 15 east; thence in a westerly direction along township lines to the summit of the Cascade Range; thence northerly along the summit of the Cascade Range to the projection westerly of the township line between townships 8 and 9 south; thence easterly along such projection and along the township line between townships 8 and 9 south to the intersection of such township line and the middle of the main channel of John Day River; thence up the main channel of John Day River to a point where such main channel intersects the east line of section 25, township 9 south, range 19 east; thence south on the east line of range 19 east to the point of beginning.

201.170 Josephine County. The boundary of Josephine County is as follows: Beginning at the east quarter corner of section 13, township 33 south, range 5 west, Willamette Meridian, which point is on the range line between ranges 4 and 5; thence west one mile; north one and one-half miles; west one and one-fourth miles; north one-half mile; west one and three-fourths miles; south one-fourth mile; west one mile; north one-fourth mile; west two miles; north one-half mile; west one-fourth mile; south one mile; west one and one-half miles; south one mile; west one-fourth mile; north one-fourth mile; west one mile; south one-fourth mile; west one mile; south one-half mile; west one-half mile; south one-fourth mile; west one-half mile; north on the range line between ranges 6 and 7 to the east quarter corner of section 13, township 33 south, range 7 west; thence west one and one-half miles; north one-half mile; west two and one-half miles; north one-half mile; west one mile; north one-half mile; west one-fourth mile; north three-fourths mile; west one-fourth mile; south one-fourth mile; west one-half mile; north to the township line; west on the township line to the southeast corner of section 31, township 32 south, range 8 west; thence north three-fourths mile; west one-half mile; north one-fourth mile; west one-half mile to the range line; south to the southwest corner of section 31, township 32 south, range 8 west; thence west to the southwest corner of section 36, township 32 south, range 9 west; thence north to a point on the line separating Douglas County on the north from Curry County on the south and due north of the head of Kelsey Canyon; thence down Kelsey Canyon to Rogue River; thence on a straight line to the head of a prominent butte situate on the top of the dividing ridge between the waters of Rogue River and Indigo Creek, and about two miles northeast of Bear Camp; thence to the nearest waters of Indigo Creek; thence following down Indigo Creek to the Illinois River; thence up the Illinois River to the mouth of Collier Creek; thence up Collier Creek and up the south branch of such creek to the top of the dividing ridge separating the waters of the Illinois River on the east from the waters of the Chetco River and the north fork of Smith River on the west; thence following along on the divide to the south boundary of the state; thence east along the boundary to the range line between townships 4 and 5, west of Willamette Meridian; thence north to the place of beginning.

201.180 Klamath County. The boundary of Klamath County is as follows: Beginning at the intersection of the south boundary of the state and the range line between ranges 15 and 16 east; thence northerly along such range line to the northeast corner of township 33 south, range 15 east; thence westerly along the township line between townships 32 and 33 south to the southwest corner of township 32 south, range 12 east; thence northerly along the range line to the northeast corner of township 23 south, range 11 east; thence westerly along township lines to the summit of the Cascade Range; thence southerly along the summit of the Cascade Range to latitude 43 degrees 4 minutes north, being the north boundary of Crater Lake National Park; thence due west to the projection north of the range line between ranges 4 and 5 east; thence south along such projection and range line to the south boundary of the state; thence easterly along such south boundary to the place of beginning.

201.190 Lake County. The boundary of Lake County is as follows: Beginning at the intersection of the south boundary of the state and the east line of range 28 east of the Willamette Meridian; thence northerly along such range line to the northeast corner of township 33 south, range 28 east; thence westerly along township lines to the southwest corner of township 32 south, range 24 east; thence northerly along the west line of range 24 east to the northeast corner of township 23 south, range 23 east; thence westerly along township lines to the northwest corner of township 23 south, range 12 east; thence southerly along the west line of range 12 east to the southwest corner of township 32 south, range 12 east; thence easterly along township lines to the northeast corner of township 33 south, range 15 east; thence southerly along the east line of range 15 east to the south boundary of the state; thence easterly along the south boundary of the state to the point of beginning.

201.200 Lane County. (1) The boundary of Lane County is as follows:

(a) All that portion of Oregon lying south of Linn County, and south of so much of Benton County as is east of Umpqua County.

(b) The southern boundary of Lane County is as follows: Beginning at a point in the present boundary line between Lane and Klamath Counties on the summit of the Cascade Range, at a point due east of the southeast corner of township 24 south, range 5 east of the Willamette Meridian; thence west on the township line to the Willamette Meridian, at the southeast corner of township 24 south, range 1 west; thence north seven and one-half miles to the east one-quarter section corner of section 25, township 23 south, range 1 west of the Willamette Meridian; thence west on the one-half section line 18 miles to the west one-quarter section corner of section 30, township 23 south, range 3 west of the Willamette Meridian; thence north four and one-half miles to the southeast corner of township 22 south, range 4 west of the Willamette Meridian; thence west on the township line one and one-half miles to the south one-quarter corner of section 35, township 22 south, range 4 west of the Willamette Meridian; thence north 12 miles to the north one-quarter corner of section 2, township 21 south, range 4 west of the Willamette Meridian; thence west ten and one-half miles to the southwest corner of township 20 south, range 5 west of the Willamette Meridian; thence north two miles to the southeast corner of section 24, township 20 south, range 6 west of the Willamette Meridian; thence west six miles to the southwest corner of section 19, township 20 south, range 6 west of Willamette Meridian; thence north one and one-half miles to the east one-quarter corner of section 13, township 20 south, range 7 west of the Willamette Meridian; thence west three miles to the west one-quarter corner of section 15, township 20 south, range 7 west of the Willamette Meridian; thence north two and one-half miles to the northwest corner of section 3, township 20 south, range 7 west of the Willamette Meridian; thence west on township line to northwest corner of township 20 south, range 7 west; thence north to the southeast corner of section 24, township 19 south, range 8 west of the Willamette Meridian; thence west two miles to the southwest corner of section 23, township 19 south, range 8 west of the Willamette Meridian; thence north two miles to the southwest corner of section 11, township 19 south, range 8 west of the Willamette Meridian; thence west to the northwest corner of section 16, township 19 south, range 8 west of the Willamette Meridian; thence north one mile to the northwest corner, section 9, township 19 south, range 8 west of the Willamette Meridian; thence west on section line two miles to the northwest corner of section 7, township 19 south, range 8 west of Willamette Meridian; thence north to the northeast corner of section 12, township 19 south, range 9 west of the Willamette Meridian; thence west six miles on the section line to the southwest corner section 6, township 19 south, range 9 west of the Willamette Meridian; thence south on township line to northeast corner of section 12, township 19 south, range 10 west of the Willamette Meridian; thence west on section line one-quarter mile; thence south one-half mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile to the southwest corner of section 12, township 19 south, range 10 west; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-half mile; thence south one-quarter mile; thence west one-half mile; thence south one-quarter mile; thence west one-quarter mile to the corner common to sections 15 and 22, township 19 south, range 10 west; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile, thence west three-quarters mile; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile to the northeast corner of section 29, township 19 south, range 10 west; thence west one mile to the northwest corner of section 29; thence south to the southeast corner of section 31, township 19 south, range 10 west of the Willamette Meridian; thence west to the northeast corner of township 20 south, range 11 west of the Willamette Meridian; thence south one-half mile to the east one-quarter corner of section 1, township 20 south, range 11 west of the Willamette Meridian; thence west on the half-section line to the Pacific Ocean.

(c) Beginning at a point on the left bank of the Willamette River where the south line of section 16, in township 15 south, range 4 west of the Willamette Meridian intersects the left bank, that point being 58 links east of the one-quarter section corner on the south line of section 16; thence running along the meanders of the left bank north 49 degrees east 4.50 chains; thence north 10 degrees east 14.50 chains; thence north 28 degrees west 13.50 chains; thence north 7 degrees west 28.70 chains; thence north 15 degrees east 7.30 chains; thence north 30 degrees east 3.50 chains; thence north 59 degrees east 7.85 chains; thence north 82 degrees east 4.50 chains; thence north 40 degrees east four chains; thence north 10 degrees east 4.50 chains to the meander corner on the north line of section 16 where the section line intersects the left bank of the river, that point being south 89 degrees 30 minutes east 14.18 chains distant from the one-quarter section corner on the north line of section 16 in such township and range; thence south 89 degrees 30 minutes east four chains more or less to the center of the main channel of the Willamette River; thence following the center of the main channel of the river in a southerly direction up stream to the south line of section 16; thence north 89 degrees 30 minutes west 10 chains more or less to the point of beginning, and containing 120 acres more or less.

(2) When the Willamette River serves as the boundary between Linn and Lane Counties in subsection (1) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 2003 c.622 §2]

Note: In addition to the boundary described in 201.200, the eastern boundary of Lane County is the summit of the Cascade Range adjacent to parts of the western boundaries of Deschutes County (see 201.090) and Klamath County (see 201.180). The northern boundary of Lane County is the southern boundaries of Linn (see 201.220), Benton (see 201.020), and Lincoln (see 201.210) Counties. The western boundary of Lane County is the Pacific Ocean.

Umpqua County, referred to in 201.200 (1), was incorporated in Douglas County in 1863.

201.210 Lincoln County. The boundary of Lincoln County is as follows: Beginning at the northwest corner of Siletz Indian Reservation; thence east to the Polk County line; thence south to the southeast corner of section 36, township 9 south, range 9 west, Willamette Meridian; thence east one mile to the northeast corner of section 6, township 10 south, range 8 west; thence south one mile and 15.45 chains to the Polk County line; thence east to the Benton County line; thence south to the southeast corner of township 10 south, range 8 west; thence east to the northeast corner of township 11 south, range 8 west, Willamette Meridian; thence south along the range line to the southeast corner of section 13, township 13 south, range 8 west; thence west six miles to the northwest corner of section 19, township 13 south, range 8 west; thence south to the southeast corner of section 36, township 13 south, range 9 west; thence east to the northeast corner of section 1, township 14 south, range 9 west; thence south to the southeast corner of the northeast quarter of the northeast quarter of section 12, township 15 south, range 9 west; thence west along the one-sixteenth section line to the west line of section 7, township 15 south, range 10 west; thence south to the southeast corner of the northeast quarter of the northeast quarter of section 12, township 15 south, range 11 west; thence west along the one-sixteenth line to the west line of section 7, township 15 south, range 11 west; thence south to the southeast corner of the northeast quarter of the northeast quarter of section 12, township 15 south, range 12 west; thence west to the Pacific Ocean; thence north along the Pacific Ocean to the place of beginning.

Note: For description of area removed from Lincoln County and annexed to Benton County, see 201.020.

201.220 Linn County. (1) The boundary of Linn County is as follows:

(a) All that portion of Oregon lying south of Marion County and east of Benton County.

(b) The southern boundary of Linn County is as follows: Beginning in the middle of the main channel of the Willamette River, due west from where the south line of section 3, township 16 south, range 4 west intersects the river; running thence east on the section line to the southwest corner of section 2, township 16 south, range 2 west; thence north on the section line to the northwest corner of section 23, township 15 south, range 2 west; thence east on the section line to the northeast corner of section 24, township 15 south, range 2 west; thence north on the township line between township 15 south, range 1 west, and township 15 south, range 2 west, to the summit of the ridge dividing the waters of the tributaries of the Calapooia River from the waters of the tributaries of the Mohawk River; thence easterly along the summit of the ridge dividing the waters of the Calapooia River and its tributaries from the waters of the tributaries of the Mohawk River and the tributaries of the McKenzie River to where the same intersects the west line of section 35, township 15 south, range 3 east; thence north to the southwest corner of the northwest quarter of the northwest quarter of section 35; thence east to the east line of section 35; thence south to the quarter section corner between sections 35 and 36; township 15 south, range 3 east; thence east to the east line of section 36; thence south to the summit dividing the waters of Calapooia River from the waters of the tributaries of the McKenzie River; thence easterly along the summit of the ridge to the intersection of the summit with the present southern boundary of Linn County, in township 15 south, range 4 east; thence east along the present boundary line between the counties to the summit of the Cascade Mountains.

(2) When the Willamette River serves as the boundary between Linn and Lane Counties in subsection (1)(b) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 2003 c.622 §3]

Note: In addition to the boundary described in 201.220, the eastern boundary of Linn County is the summit of the Cascade Range adjacent to parts of the western boundaries of Deschutes (see 201.090) and Jefferson (see 201.160) Counties. The northern boundary of Linn County is the southern boundary of Marion County (see 201.240). The western boundary of Linn County is the Willamette River adjacent to parts of the eastern boundaries of Benton (see 201.020) and Polk (see 201.270) Counties.

For description of area removed from Linn County and annexed to Lane County, see 201.200.

201.230 Malheur County. The boundary of Malheur County is as follows: Beginning at the intersection of the south boundary of the state and the range line between ranges 38 and 39, E. W. M.; thence north along the range line to a point where the range line intersects the south boundary of township 37 south; thence west along the township line to the range line between ranges 36 and 37 east; thence north along the range line to the northwest corner of section 19, township 15 south, range 37 east; thence east along the section line to the southwest corner of section 16; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 11; thence north along the section line to the northwest corner of section 2; thence east along the township line to the southwest corner of section 36, township 14 south, range 37 east; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 30, township 14 south, range 38 east; thence north along the range line to the northwest corner of section 30; thence east along the section line to the southwest corner of section 20; thence north to the northwest corner of the section; thence east along the section line to the southwest corner of the southeast quarter of the southwest quarter of section 17; thence north to the northwest corner of the northeast quarter of the northwest quarter of the section; thence east along the section line to the southwest corner of section 9; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 3; thence north along the section line to the northwest corner of the southwest quarter of the southwest quarter of section 34, township 13 south, range 38 east; thence east to the northwest corner of the southwest quarter of the southwest quarter of section 35; thence north along the section line to the northwest corner of section 26; thence east along the section line to the southwest corner of section 24; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 17, township 13 south, range 39 east; thence north along the section line to the northwest corner of the section; thence east along the section line to the northeast corner of section 17, township 13 south, range 42 east; thence south along the section line to the southeast corner of the section; thence east along the section line to the northeast corner of section 21; thence south along the section line to the southeast corner of the section; thence east along the section line to the northeast corner of section 26; thence south along the section line to the southeast corner of the section; thence east along the section line to the northeast corner of section 36; thence south along the range line to the southeast corner of the section; thence east along the township line to the northeast corner of section 6, township 14 south, range 43 east; thence south along the section line to the intersection of the south boundary line of township 14 south, range 43 east; thence east on the south boundary line of township 14 south, to the middle channel of the Snake River between Oregon and Idaho; thence up the meanderings of Snake River on the line between Oregon and Idaho to the mouth of the Owyhee River on such line; thence south on the line between Oregon and Idaho to the north line of Nevada; thence west on the north line of Nevada to the place of beginning.

201.240 Marion County. (1) The boundary of Marion County is as follows:

(a) The line dividing Marion and Yamhill Counties is a line drawn along the middle of the main channel of the Willamette River where that main channel is located on June 22, 1981. All land on the east side of the line dividing Marion and Yamhill Counties is part of Marion County.

(b) The southern boundary of Marion County and the northern boundary of Linn County commences in the middle in the main channel of the Willamette River opposite the mouth of the Santiam River; thence up the middle of the main channel of the Santiam River as it existed on April 21, 1982, to a point opposite the mouth of the north fork of the river; thence up the middle of the main channel of the north fork as it existed on April 21, 1982, to the mouth of Whitewater Creek; thence up the creek to a point where the creek crosses the section line between sections 21 and 28 in township 10 south, range 7 east, Willamette Meridian; thence due east along the section line projected to the summit of the Cascade Mountains.

(2) When the Willamette River, the Santiam River, the north fork of the Santiam River or Whitewater Creek serves as the boundary between Linn and Marion Counties in subsection (1)(b) of this section, a reference to one of these rivers or creeks refers to the middle of the river or creek as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 1981 c.214 §1; 1985 c.122 §1; 2003 c.622 §4]

Note: In addition to the boundary described in 201.240, the eastern boundary of Marion County is the summit of the Cascade Range adjacent to parts of the western boundaries of Jefferson (see 201.160) and Wasco (see 201.330) Counties. The northern boundary of Marion County is the southern boundary of Clackamas County (see 201.030). Part of the western boundary of Marion County is the Willamette River adjacent to the eastern boundary of Polk County (see 201.270).

201.250 Morrow County. The boundary of Morrow County is as follows: Beginning at a point on the boundary of the state due north from the half-township line running north and south through the center of township 5 north, range 27 east of the Willamette Meridian; thence running due south to and on such line to the north boundary line of township 1 north, range 27; thence due east on the township line to its intersection with the range line between ranges 28 and 29 east of the Willamette Meridian; thence due south on such range line to the base line; thence due east on the base line to its intersection with the range line between ranges 29 and 30 east of the Willamette Meridian; thence due south on such range line to the southeast corner of township 6 south, range 29 east of the Willamette Meridian; thence due west on the township line to its intersection with the range line between ranges 24 and 25 east of the Willamette Meridian; thence due north on such range line to its intersection with the township line between townships 4 and 5 south; thence due west on the township line to its intersection with the range line between ranges 23 and 24 east of the Willamette Meridian; thence due north on the range line to its intersection with the township line between townships 3 and 4 south; thence due west on the township line to its intersection with the range line between ranges 22 and 23 east of the Willamette Meridian; thence due north on the range line and the projection thereof to the boundary of the state; thence easterly along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §192]

201.260 Multnomah County. The boundary of Multnomah County is as follows:

(1) Beginning at a point on the boundary of the state on the half-section line running east and west through the center of sections 22 and 23, township 3 north, range 1 west, Willamette Meridian; thence running westerly along the half-section line, through the center of section 23, until it intersects the section line running north and south between sections 22 and 23; thence southerly along the section line until it intersects the section line running east and west that divides sections 23 and 26; thence westerly along the section line to a point in the middle of the second range of townships west of the Willamette Meridian; thence south by the section line to the center of the second township north of the base line; thence one mile south and one mile east, alternately, by section lines to the Willamette Meridian; thence south by the meridian line to the township line between townships 1 and 2 south of the base line; thence east by the township line to the middle of the Willamette River; thence down the middle of the Willamette River to the section line between sections 23 and 26, township 1 south, range 1 east; thence east on section lines to the western boundary of Hood River County, as described in ORS 201.140; thence northerly along such county boundary to the boundary of the state; thence westerly along the boundary of the state to the place of beginning.

(2) Commencing at a point at the quarter post between sections 23 and 26, township 1 south, range 1 east; thence east to the east line of the city of Sellwood; thence south along the east line of the city of Sellwood to the southeast corner of the city; thence west and westerly along the south line of the city to the center of the Willamette River; thence down the center of the river to the line between sections 22 and 27, township 1 south, range 1 east; thence east along the line between sections 22, 27, 23 and 26 to the place of beginning. [Amended by 1967 c.421 §193]

201.270 Polk County. (1) The boundary of Polk County is as follows: Commencing at the southeast corner of Yamhill County, in the center of the main channel of the Willamette River in township 6 south, range 3 west of the Willamette Meridian; thence N 89° 42:MIN. 43:MIN2. W, 900 feet to a brass cap set in the base of the monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 42:MIN. 43 :MIN2. W, 5,256.03 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 51:MIN. 52:MIN2. W, 14,356.78 feet to an iron pipe and brass cap monument; thence N 89° 48:MIN. 05 :MIN2. W, 1,314.22 feet to an aluminum pipe and aluminum cap monument; thence N 89° 59:MIN. 01:MIN2. W, 3,093.00 feet to an iron pipe and brass cap monument; thence N 89° 59:MIN. 32:MIN2. W, 3,487.12 feet to an iron pipe and brass cap monument; thence N 89° 54:MIN. 09:MIN2. W, 891.58 feet to an iron pipe and brass cap monument; thence N 89° 52:MIN. 36:MIN2. W, 1,131.35 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 53:MIN. 16:MIN2. W, 6,000.53 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 40:MIN. 14:MIN2. W, 2,690.80 feet to an iron pipe and brass cap monument; thence N 89° 41:MIN. 16:MIN2. W, 2,708.54 feet to an iron pipe and brass cap monument; thence N 89° 52:MIN. 16:MIN2. W, 9,925.57 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 21:MIN. 07:MIN2. W, 13,631.79 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 53:MIN. 01:MIN2. W, 4,749.60 feet to an iron pipe and brass cap monument; thence S 89° 52:MIN. 12:MIN2. W, 4,379.73 feet to an iron pipe and brass cap monument; thence S 89° 51:MIN. 31:MIN2. W, 6,113.50 feet to an iron pipe and brass cap monument; thence S 89° 50:MIN. 30:MIN2. W, 8,340.37 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 51:MIN. 36:MIN2. W, 5,111.72 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 29:MIN. 45:MIN2. W, 4,479.59 feet to an iron pipe and brass cap monument; thence S 89° 29:MIN. 01:MIN2. W, 2,258.39 feet to a point five links north of a cast iron pyramid monument set in 1890 to denote a reference to the boundary between Polk and Yamhill Counties; thence N 89° 53:MIN. 46:MIN2. W, 6,983.34 feet to a brass cap set in concrete; thence S 89° 33:MIN. 19:MIN2. W, 8,919.81 feet to an aluminum pipe and aluminum cap monument; thence N 88° 40:MIN. 09:MIN2. W, 7,840.11 feet to an iron pipe and brass cap monument; thence N 88° 41:MIN. 27:MIN2. W, 6,684.99 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 56:MIN. 52:MIN2. W, 9,123.08 feet to an iron pipe and brass cap monument; thence N 89° 58:MIN. 22:MIN2. W, 7,936.58 feet to an iron pipe and brass cap monument; thence N 89° 29:MIN. 17:MIN2. W, 1,312.89 feet to an iron pipe and brass cap monument; thence N 89° 46:MIN. 31:MIN2. W, 14,458.42 feet to an iron pipe and brass cap monument; thence N 89° 00:MIN. 46:MIN2. W, 615.90 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 53:MIN. 34:MIN2. W, 4,775.55 feet to the northwest corner of Polk County, which is monumented with an iron pipe and brass cap, as depicted on the county line survey of 2003, which lies on the west boundary of and 62.16 chains southerly from the northwest corner of township 6 south, range 8 west; thence south to the north boundary line of Benton County; thence east along the north boundary line of Benton County to the center of the main channel of the Willamette River; thence down the center of the main channel of the Willamette River where that main channel existed on January 8, 2003, to the confluence of the Santiam River; thence down the center of the main channel of the Willamette River where that main channel was located on June 22, 1981, to the place of beginning, all land on the east of the line last above described being a part of Marion County.

(2) When the Willamette River serves as the boundary between Linn and Polk Counties in subsection (1) of this section, a reference to the river refers to the center of the main channel of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 1981 c.332 §2; 1983 c.780 §1; 2003 c.97 §1; 2003 c.622 §5a]

201.280 Sherman County. The boundary of Sherman County is as follows: Beginning at a point on the boundary of the state opposite the mouth of the John Day River; thence up the middle of the main channel of John Day River to the intersection of such channel and the township line between townships 5 and 6 south; thence west along the south township line of township 5 south to the middle of Buck Hollow; thence down the middle of Buck Hollow to the intersection of Buck Creek and Deschutes River; thence down the main channel of the Deschutes River to a point on the boundary of the state opposite the mouth of the Deschutes River; thence in a general easterly direction along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §194]

201.290 Tillamook County. The boundary of Tillamook County is as follows: Beginning at the southwest corner of township 4 north, range 5 west, Willamette Meridian; thence five miles south; thence six miles west; thence two miles south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence one mile west; thence one mile south; thence two miles west; thence two miles south; thence two miles west; thence one mile south; thence one mile west; thence one mile south; thence one mile west; thence two miles south; thence one mile west; thence three miles south; thence one mile west; thence one mile south; thence one mile east to the northwest corner of section 5, township 2 south, range 6 west, Willamette Meridian; thence south 15 miles to the northwest corner of section 20, township 4 south, range 6 west; thence west 16 miles to the center of township 4 south, range 9 west; thence south to the northwest corner of the southwest quarter of the southwest quarter of section 3, township 6 south, range 9 west; thence east to the northwest corner of Polk County; thence south to the northeast corner of Lincoln County; thence west along the northern boundary of Lincoln County to the western boundary of the state; thence north along such western boundary to the south boundary line of Clatsop County; thence east along the south boundary line of Clatsop County to the point of beginning. [Amended by 1981 c.332 §1]

201.300 Umatilla County. The boundary of Umatilla County is as follows:

(1) Beginning at a point on the boundary of the state and the eastern boundary of Morrow County, as described in ORS 201.250; thence southerly along such county boundary to the northern boundary of Grant County, as described in ORS 201.120; thence easterly along such county boundary to the boundary of Union County as described in subsection (2) of this section.

(2) The boundary line between Umatilla and Wallowa and Umatilla and Union Counties begins at the terminus of Umatilla and Union Counties on the south and more particularly described as follows: Commencing at the summit of the Blue Mountains where the township line between townships 6 and 7 south intersects the summit; thence west on the township line to the southwest corner of section 33, township 6 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of section 4 of such township and range; thence west to the southwest corner of section 34, township 5 south, range 34 east, of the Willamette Meridian; thence north to the northwest corner of section 27, township 4 south, range 34 east, of the Willamette Meridian; thence west to the northwest corner of section 27, township 4 south, range 33 1/2 east, of the Willamette Meridian; thence north to the northeast corner of township 4 south, range 33 east, of the Willamette Meridian; thence west to the southwest corner of section 35, township 3 south, range 33 east, of the Willamette Meridian; thence north to the northwest corner of section 2, township 3 south, range 33 east, of the Willamette Meridian; thence east to the northeast corner of township 3 south, range 33 east, of the Willamette Meridian; thence south to the northwest corner of township 3 south, range 33 1/2 east, of the Willamette Meridian; thence east to the southeast corner of township 2 south, range 33 east, of the Willamette Meridian; thence north to the northwest corner of section 31, township 2 south, range 34 east, of the Willamette Meridian; thence east to the southeast corner of section 28, township 2 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of section 3, township 2 south, range 35 east, of the Willamette Meridian; thence east to the southeast corner of southwest quarter of section 35, township 1 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of the northeast quarter of section 35, township 1 south, range 35 east, of the Willamette Meridian; thence east to the northeast corner of northwest quarter of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence south to the center of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence east to the northeast corner of southeast quarter of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence south to the southwest corner of township 1 south, range 36 east, of the Willamette Meridian; thence east along the south boundary line of township 1 south, range 36 east, and township 1 south, range 37 east, to the southwest corner of section 33, township 1 south, range 37 east, of the Willamette Meridian; thence north to the northeast corner of section 20, township 1 south, range 37 east, of the Willamette Meridian; thence east to the southeast corner of section 13, township 1 south, range 37 east of the Willamette Meridian; thence north along the east boundary line of township 1 south, range 37 east, and townships 1 and 2 north, range 37 east, of the Willamette Meridian, to the northeast corner of township 2 north, range 37 east, of the Willamette Meridian; thence east to the northeast corner of the northwest quarter of section 4, township 2 north, range 38 east, of the Willamette Meridian; thence north to the township line between townships 3 and 4 north, range 38 east, of the Willamette Meridian; thence east to the southeast corner of section 34, township 4 north, range 38 east, of the Willamette Meridian; thence north to the northwest corner of section 23, township 4 north, range 38 east, of the Willamette Meridian; thence east to the southwest corner of section 17, township 4 north, range 39 east, of the Willamette Meridian; thence north to the northwest corner of section 5, township 4 north, range 39 east, of the Willamette Meridian; thence east to the southeast corner of section 31, township 5 north, range 39 east, of the Willamette Meridian; thence due north about nine and one-half miles, terminating at the state line between Oregon and Washington. [Amended by 1967 c.421 §195]

201.310 Union County. The boundary of Union County is as follows: Commencing at a point where the forty-sixth parallel of latitude crosses the summit of the Blue Mountains; thence east along such line to its intersection with Snake River; thence up the middle of the channel of the river to the mouth of the Powder River; thence up the middle channel of the river to the mouth of the north fork of the same; thence up the main channel of the North Powder River to its source; thence west to a point intersecting the east boundary line of Umatilla County; thence northerly along such line to the place of beginning.

201.320 Wallowa County. The boundary of Wallowa County is as follows:

(1) Commencing at the northeast corner of the state; thence west on the state line to the east boundary of Umatilla County; thence south on the east boundary of Umatilla County to the first standard parallel north of the Willamette Base Line; thence east to the northwest corner township 4 north, range 41 east, Willamette Meridian; thence south six miles to the southwest corner township 4 north, range 41 east, Willamette Meridian; thence west two miles to the northwest corner section 2, township 3 north, range 40 east, Willamette Meridian; thence south six miles to the southwest corner section 35, township 3 north, range 40 east, Willamette Meridian; thence east one mile to the southeast corner section 35; thence south two miles to the southwest corner section 12, township 2 north, range 40 east, Willamette Meridian; thence east one mile to the southeast corner section 12; thence south three miles to the southwest corner section 30, township 2 north, range 41 east, Willamette Meridian; thence east one mile to the southeast corner of section 30; thence south seven miles to the southwest corner section 32, township 1 north, range 41 east, Willamette Meridian; thence east two miles to the southeast corner section 33, township 1 north, range 41 east, Willamette Meridian; thence south six miles to the southwest corner section 34, township 1 south, range 41 east, Willamette Meridian; thence east one mile to the southeast corner section 34; thence south four miles to the southwest corner section 23, township 2 south, range 41 east, Willamette Meridian; thence east one mile to the southwest corner section 24, township 2 south, range 41 east, Willamette Meridian; thence south two miles to the southwest corner section 36, township 2 south, range 41 east, Willamette Meridian; thence east three miles to southeast corner section 32, township 2 south, range 42 east, Willamette Meridian; thence south two miles to the southwest corner section 9, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southeast corner of such section line; thence south one mile to the southwest corner section 15, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southeast corner section 15; thence south two miles to the southwest corner section 26, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southwest corner section 25, township 3 south, range 42 east, Willamette Meridian; thence south four miles to the southwest corner section 13, township 4 south, range 42 east, Willamette Meridian; thence east two miles to the southeast corner section 18, township 4 south, range 43 east, Willamette Meridian; thence south three miles to the northwest corner section 5, township 5 south, range 43 east, Willamette Meridian; thence east 11 miles to the southeast corner, township 4 south, range 44 east, Willamette Meridian; thence south six miles to the southeast corner, township 5 south, range 44 east, Willamette Meridian, a point on first standard parallel south of the Willamette Base Line; thence east to the east boundary of the state; thence northerly along the east boundary of the state to the place of beginning.

(2) The western and southern boundaries of Wallowa County established by subsection (1) of this section are the eastern and northern boundaries of the adjacent counties.

201.330 Wasco County. The boundary of Wasco County is as follows: Beginning at a point on the boundary of the state opposite the meander corner between sections 3 and 4, township 2 north, range 11 east of the Willamette Meridian; thence running south along the section line between sections 3 and 4, and along such line extended southerly along section lines to a point on the Willamette Base Line at the southeast corner of section 33, township 1 north, range 11 east of Willamette Meridian; thence westerly along the base line to the northeast corner of township 1 south, range 10 east of Willamette Meridian; thence south along the township lines to the southeast corner of township 3 south, range 10 east of Willamette Meridian; thence westerly along the south line of township 3 south, range 10 east, and such line extended along the south side of township 3 south, range 9 east of the Willamette Meridian, to the summit of the Cascade Range; thence southerly along the summit of the Cascade Range to the projection westerly of the township line between townships 8 and 9 south of the Willamette Base; thence easterly along the projection and along the township line between townships 8 and 9 south to the intersection of the township line with the main channel of the John Day River; thence in a generally northerly direction along the main channel of the John Day River to the point of intersection of the main channel with the township line between townships 5 and 6 south of the Willamette Base; thence westerly along the south township line of township 5 south to the middle of Buck Hollow; thence down the middle of Buck Hollow to the intersection of Buck Creek and the main channel of the Deschutes River; thence down the main channel of the Deschutes River to a point on the boundary of the state opposite the mouth of the Deschutes River; thence in a general westerly direction along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §196]

201.340 Washington County. The boundary of Washington County is as follows: Commencing at the southeast corner of section 1, township 3 south, range 1 west, Willamette Meridian; running thence north 13 miles; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence seven miles north; thence three miles west; thence one mile north; thence two miles west; thence two miles north; thence 16 miles west; thence five miles south; thence six miles west; thence two miles south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence one mile west; thence one mile south; thence two miles west; thence two miles south; thence two miles west; thence one mile south; thence one mile west; thence one mile south; thence one mile west; thence two miles south; thence one mile west; thence three miles south; thence one mile west; thence one mile south; thence 17 miles east; thence one mile south; thence one mile east; thence one mile south; thence four miles east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence three miles east; thence two miles south; thence three miles east; thence two miles north; thence two miles east; thence one mile south; thence three miles east to the place of beginning.

201.350 Wheeler County. The boundary of Wheeler County is as follows: Beginning at the northwest corner of township 13 south, range 20 east of the Willamette Meridian; thence south three miles along the west line of the township; thence east along section lines to the east boundary of range 22 east; thence south on the range line to the southeast corner of township 13 south, range 22 east; thence easterly along the southerly to the southeast corner of the township line to the northeast corner of township 14 south, range 23 east; thence southerly to the southeast corner of said township; thence easterly along township lines to the southeast corner of township 14 south, range 25 east; thence northerly along the east line of range 25 east, to the northeast corner of township 7 south, range 25 east; thence westerly to the northwest corner of the township; thence northerly along the east line of township 6 south, range 24 east, to the southeast corner of section 1 of the township; thence westerly along section lines to the middle of the main channel of the John Day River; thence southerly along the middle of the main channel of the John Day River to the point where the main channel intersects the east line of section 25, township 9 south, range 19 east; thence southerly along the east line of range 19 east to the place of beginning.

201.360 Yamhill County. The boundary of Yamhill County is as follows:

201.360. The boundary of Yamhill County is as follows:

(1) Commencing in the middle of the main channel of the Willamette River one mile below the Butte; thence in a direct course due west to the Pacific Ocean; thence south along the coast of the Pacific Ocean to a point due west of George Gays house; thence due east to the northwest corner of Polk County, which corner is monumented with an iron pipe and brass cap, as depicted on the county line survey of 2003, which lies on the west boundary of and 62.16 chains southerly from the northwest corner of township 6 south, range 8 west; thence S 89° 53:MIN. 34:MIN2. E, 4,775.55 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 00:MIN. 46:MIN2. E, 615.90 feet to an iron pipe and brass cap monument; thence S 89° 46:MIN. 31:MIN2. E, 14,458.42 feet to an iron pipe and brass cap monument; thence S 89° 29:MIN. 17:MIN2. E, 1,312.89 feet to an iron pipe and brass cap monument; thence S 89° 58:MIN. 22:MIN2. E, 7,936.58 feet to an iron pipe and brass cap monument; thence S 89° 56:MIN. 52:MIN2. E, 9,123.08 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 88° 41:MIN. 27:MIN2. E, 6,684.99 feet to an iron pipe and brass cap monument; thence S 88° 40:MIN. 09:MIN2. E, 7,840.11 feet to an aluminum pipe and aluminum cap monument; thence N 89° 33:MIN. 19:MIN2. E, 8,919.81 feet to a brass cap set in concrete; thence S 89° 53:MIN. 46:MIN2. E, 6,983.34 feet to a point five links north of a cast iron pyramid monument set in 1890 to denote a reference to the boundary between Polk and Yamhill Counties; thence N 89° 29:MIN. 01:MIN2. E, 2,258.39 feet to an iron pipe and brass cap monument; thence N 89° 29:MIN. 45:MIN2. E, 4,479.59 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 51:MIN. 36:MIN2. E, 5,111.72 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 50:MIN. 30:MIN2. E, 8,340.37 feet to an iron pipe and brass cap monument; thence N 89° 51:MIN. 31:MIN2. E, 6,113.50 feet to an iron pipe and brass cap monument; thence N 89° 52:MIN. 12:MIN2. E, 4,379.73 feet to an iron pipe and brass cap monument; thence N 89° 53:MIN. 01:MIN2. E, 4,749.60 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 21:MIN. 07:MIN2. E, 13,631.79 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 52:MIN. 16:MIN2. E, 9,925.57 feet to an iron pipe and brass cap monument; thence S 89° 41:MIN. 16:MIN2. E, 2,708.54 feet to an iron pipe and brass cap monument; thence S 89° 40:MIN. 14:MIN2. E, 2,690.80 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 53:MIN. 16:MIN2. E, 6,000.53 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 52:MIN. 36:MIN2. E, 1,131.35 feet to an iron pipe and brass cap monument; thence S 89° 54:MIN. 09:MIN2. E, 891.58 feet to an iron pipe and brass cap monument; thence S 89° 59:MIN. 32:MIN2. E, 3,487.12 feet to an iron pipe and brass cap monument; thence S 89° 59:MIN. 01:MIN2. E, 3,093.00 feet to an aluminum pipe and aluminum cap monument; thence S 89° 48:MIN. 05:MIN2. E, 1,314.22 feet to an iron pipe and brass cap monument; thence S 89° 51:MIN. 52:MIN2. E, 14,356.78 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 42:MIN. 43:MIN2. E, 5,256.03 feet to a brass cap set in the base of the monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 42:MIN. 43:MIN2. E, 900 feet to the middle of the main channel of the Willamette River, at a point in the Willamette River, leaving Gays house in Yamhill County; thence down the channel to the place of beginning.

(2) The boundaries of Yamhill and Washington Counties begin at the center of the main channel of the Willamette River at its intersection with the meridian line; thence north to the northeast corner of section 13, township 3 south, range 1 west; thence two miles west; one mile north; one mile west; one mile north; two miles west; one mile south; three miles west; one mile north; three miles west; one mile north; one mile west; one mile north; one mile west; one mile north; one mile west; one mile north; thence west on the section line to center of Wapatoo Lake; thence down the center of the lake to its intersection with the south line of township 1 south; thence west on the township line to the summit of the Coast Mountains.

(3) The boundary line between Yamhill and Tillamook Counties commences at the northwest corner of section 5, township 2 south of range 6 west, Willamette Meridian; thence south 15 miles along east lines of sections 6, 7, 18, 19, 30 and 31 of township 2 south, range 6 west, sections 6, 7, 18, 19, 30 and 31 of township 3 south, range 6 west and sections 6, 7 and 18, township 4 south, range 6 west, Willamette Meridian to the southeast corner of section 18, township 4 south, range 6 west; thence west 16 miles along the east-west centerline of township 4 south, range 6 west, township 4 south, range 7 west, township 4 south, range 8 west and township 4 south, range 9 west to the center of township 4 south, range 9 west, Willamette Meridian; thence south nine and three-fourths miles along the north-south centerline of township 4 south, range 9 west, township 5 south, range 9 west and township 6 south, range 9 west to the northwest corner of the southwest quarter of the southwest quarter of section 3, township 6 south, range 9 west, Willamette Meridian; thence east three miles along the north line of the south one-half of the south one-half of sections 3, 2 and 1 to the northeast corner of the southeast quarter of the southeast quarter of section 1, township 6 south, range 9 west, Willamette Meridian. [Amended by 1981 c.332 §3; 2003 c.97 §2]

201.370 Boundaries of counties bordering Pacific Ocean. (1) The boundaries of all counties bordering on the Pacific Ocean extend to the western boundary of the state as defined in the Oregon Constitution.

(2) Notwithstanding the provisions of subsection (1) of this section, planning for ocean resources and for submerged and submersible lands of the territorial sea shall be accomplished as set forth in ORS 196.405 to 196.515. [Amended by 1987 c.576 §22]

_______________



Chapter 202

Chapter 202 Â Establishment of New Counties; Change of Boundaries

2005 EDITION

NEW COUNTIES; CHANGE OF BOUNDARIES

COUNTIES AND COUNTY OFFICERS

202.010Â Â Â Â  ÂCounty courtÂ defined

202.020Â Â Â Â  Petitions to form new counties or change existing county boundaries

202.030Â Â Â Â  Election order; procedure; ballot title

202.040Â Â Â Â  Commissioners to arrange terms on proposal to change boundaries

202.050Â Â Â Â  Certification of election to Secretary of State

202.060Â Â Â Â  Issuance of proclamation

202.070Â Â Â Â  Operation and effect of proclamation

202.080Â Â Â Â  Boundaries to conform to established legal subdivisions; filing boundary change with county assessor and Department of Revenue

202.090Â Â Â Â  Validity of election

202.100Â Â Â Â  Appointment of county judge and commissioners for new county

202.110Â Â Â Â  Appointment of other county officers

202.120Â Â Â Â  Locating county seat

202.130Â Â Â Â  General laws governing county court

202.140Â Â Â Â  Compensation of members of county court

202.150Â Â Â Â  Disposition of public property, records and tax liens

202.160Â Â Â Â  Transcription of real estate, court and tax records

202.170Â Â Â Â  Transfer of records

202.180Â Â Â Â  Transfer of electorsÂ registration cards and election records

202.190Â Â Â Â  Payment of moneys due from state

202.200Â Â Â Â  Apportionment of state taxes payable

202.210Â Â Â Â  Ascertainment, apportionment and assumption of indebtedness

202.220Â Â Â Â  Disposition of special funds and property

202.230Â Â Â Â  Distribution of funds in excess of indebtedness

202.240Â Â Â Â  Payment of apportioned indebtedness

202.250Â Â Â Â  Authority to collect revenues

202.260Â Â Â Â  Redistricting of county and filling of vacancies

202.270Â Â Â Â  Renumbering of school and road districts

202.280Â Â Â Â  Validity of school district bonds

202.290Â Â Â Â  Judicial district affiliation

202.300Â Â Â Â  Appointment and holding of terms of circuit court

202.310Â Â Â Â  Venue of actions and proceedings

202.320Â Â Â Â  Place of return of processes, notices, bonds and other papers

Â Â Â Â Â  202.010 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, the term Âcounty courtÂ includes board of county commissioners.

Â Â Â Â Â  202.020 Petitions to form new counties or change existing county boundaries. Whenever it is desired to form a new county out of one or more then existing counties or to change the boundaries of then existing counties, a petition praying for the formation of such new counties or for the change of the boundaries of then existing counties, describing the territory proposed to be incorporated in the new county or changed from one county to another, together with the name of the proposed new county, if for that purpose, or the name of the then existing county to be eliminated, if any county would be eliminated by the change of boundaries as proposed, signed by a majority of the electors registered in the territory to be embraced in the new county or registered in the territory to be embraced in the change of county boundaries, shall be presented to the county court of each county to be affected by the proposed formation of a new county. Where any existing county would be eliminated by such change of county boundaries the petition shall be signed by not less than 40 percent of the electors of the county to be eliminated. [Amended by 1983 c.83 Â§14]

Â Â Â Â Â  202.030 Election order; procedure; ballot title. (1) If the county court finds that the proposed changes will not result in any new or remaining county having an assessed valuation, area or population less than required by the Constitution of this state, the county court shall call an election on a date specified in ORS 203.085 for the purpose of submitting the question of:

Â Â Â Â Â  (a) The formation of the new county to the electors registered within the limits of the proposed new county;

Â Â Â Â Â  (b) The elimination of an existing county to the electors of each county affected by the change; or

Â Â Â Â Â  (c) The change in county boundaries to the electors of each county affected by the change when the change does not result in the formation of a new county.

Â Â Â Â Â  (2) Except as provided in ORS 202.050 and 202.060, the election shall be conducted in accordance with ORS chapters 246 to 260.

Â Â Â Â Â  (3) The ballot title for determination of a question submitted under this section shall be prepared as provided in ORS 250.185. [Amended by 1983 c.350 Â§10; 1999 c.708 Â§1]

Â Â Â Â Â  202.040 Commissioners to arrange terms on proposal to change boundaries. (1) In case the petition provided for in ORS 202.020 is for a change in the boundaries of existing counties, but not for the elimination of any then existing county, the county courts of the counties concerned shall appoint two commissioners each to act with the commissioners of the other counties and arrange the terms in respect to assumption of liabilities and division of assets among the counties concerned, upon which such change shall be made.

Â Â Â Â Â  (2) If within 30 days after the appointment of the commissioners they have not agreed upon terms, the Governor, upon request of the county court of any county concerned, shall appoint commissioners equal in number to one-half the commissioners already appointed by the counties, who shall meet with such commissioners and draft terms.

Â Â Â Â Â  (3) Within 60 days thereafter a majority of the commissioners may report to respective county courts a plan for division, which, in addition to the matters mentioned in subsection (1) of this section, may define the territory embraced in the proposed changes.

Â Â Â Â Â  (4) When made within such time the plan shall be reported by the commissioners to the respective county courts, and if approved by a vote, as provided in ORS 202.030 and 202.060, it shall become a compact between and among such counties, binding upon all. [Amended by 1983 c.350 Â§11]

Â Â Â Â Â  202.050 Certification of election to Secretary of State. The county clerk in each county in which an election under ORS 202.030 is held shall certify to the Secretary of State a copy of the summary of votes cast on the question of creating a new county or changing boundaries. The county clerk also shall certify to the Secretary of State the name, territorial contents and boundaries of the new county, or the names, territorial contents and boundaries of the counties affected by the change in boundaries. [Amended by 1983 c.350 Â§12]

Â Â Â Â Â  202.060 Issuance of proclamation. (1) The Governor shall issue a proclamation declaring a new county created if an election for the purpose of establishing a new county is held and a majority of all electors registered within the limits of the proposed new county voted at the election in favor of the creation of the new county.

Â Â Â Â Â  (2) The Governor shall issue a proclamation declaring the change in county boundaries if an election for the purpose of changing county boundaries is held, and if a majority of all the electors of each of the counties to be affected by the change in boundaries voted in favor of the proposed change in county boundaries.

Â Â Â Â Â  (3) If a county is eliminated pursuant to a boundary change under subsection (1) or (2) of this section, the Governor shall declare in the proclamation what counties were eliminated by the change. [Amended by 1983 c.83 Â§15; 1999 c.708 Â§2]

Â Â Â Â Â  202.070 Operation and effect of proclamation. (1) If the election was for the purpose of establishing a new county, it thereafter shall be a county for all civil, military and other purposes.

Â Â Â Â Â  (2) If the election was for the purpose of changing county boundaries, the boundaries of the county shall be changed to conform to the description furnished by the county clerk in the certificate provided in ORS 202.050. If such change in county boundaries resulted in the elimination of any existing county, thereafter the eliminated county shall cease to function and the authority of its officers shall cease for all purposes other than the auditing and paying of all outstanding claims against such county and the safekeeping of all county property until proper transfers and assignments of the same have been made.

Â Â Â Â Â  (3) If the election was for the purpose of changing county boundaries, the change shall take effect within 30 days after the Governor issues the proclamation provided for in ORS 202.060 and the territory taken from any county and added to another county by reason of the change shall become a part of the county to which it has been added and for all purposes shall be deemed a portion thereof and be governed by the laws of this state relating to counties.

Â Â Â Â Â  202.080 Boundaries to conform to established legal subdivisions; filing boundary change with county assessor and Department of Revenue. (1) In the establishment of any proposed new county and in the establishment of the boundaries of counties in which a change is proposed, the same shall be made to conform to the established government legal subdivisions.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [Amended by 2001 c.138 Â§6]

Â Â Â Â Â  202.090 Validity of election. Refusal or neglect of any official to perform duties in connection with any election under this chapter shall not affect the validity of the election. [Amended by 1983 c.350 Â§13]

Â Â Â Â Â  202.100 Appointment of county judge and commissioners for new county. (1) Not later than the 30th day after the Governor issues the proclamation provided for in ORS 199.790 or 202.060, the Governor shall appoint three electors, who must be residents of the new county so formed, to serve as county judge and commissioners for the new county. When the persons appointed accept and qualify for their offices under ORS 204.016 and 204.020, the new county shall have existence as a county and shall be governed by the laws of this state relating to counties. The persons appointed shall serve until the first Monday in January after the general election, or, if applicable, after the election specified in ORS 249.088, at which their successors are elected.

Â Â Â Â Â  (2) At the next practicable general election, or, if applicable, at the next practicable election specified in ORS 249.088, following the appointment, successors to the persons appointed under this section shall be elected. The candidate receiving the highest number of votes shall be elected county judge. If the office of county judge has judicial functions, the candidate shall be elected to a six-year term. If the office of county judge has no judicial functions, the candidate shall be elected to a four-year term. The candidate receiving the second highest number of votes shall be elected to a four-year term as commissioner. The candidate receiving the third highest number of votes shall be elected to a two-year term as commissioner.

Â Â Â Â Â  (3) The successors shall take office on the first Monday in January next following their election.

Â Â Â Â Â  (4) At each general election, or, if applicable, at each election specified in ORS 249.088, following the election at which the first board is elected, a successor shall be elected to fill any expiring term. [Amended by 1983 c.350 Â§14; 1997 c.494 Â§20; 2001 c.430 Â§6]

Â Â Â Â Â  202.110 Appointment of other county officers. (1) The county judge and the county commissioners appointed under ORS 202.100, acting as a county court, shall appoint a sheriff, a county clerk, a county assessor, a county treasurer and a county surveyor. An officer appointed under this subsection must be an elector of the new county and must accept and qualify for the office under ORS 204.016 and 204.020 before beginning service. The officers appointed under this subsection shall serve until the first Monday in January after the election at which their successors are elected.

Â Â Â Â Â  (2) At the next practicable general election following the appointment, successors to the county officers appointed under subsection (1) of this section shall be elected. The successors shall take office on the first Monday in January next following their election.

Â Â Â Â Â  (3) All justices and constables in office within the boundaries of any new county shall continue to hold office in such new county during the remainder of their term, and shall give bonds to the new county of the same amount and in the same manner as previously given to the original county in which they were elected or appointed.

Â Â Â Â Â  (4) At each general election following the general election at which the first county officers under this section are elected, a successor shall be elected to fill any expiring term. [Amended by 1983 c.350 Â§15]

Â Â Â Â Â  202.120 Locating county seat. (1) The county court of the new county may temporarily fix the county seat, and such location shall remain the county seat until the first general election thereafter, when the electors of the new county are empowered to vote for and select the place of county seat in the manner provided by law.

Â Â Â Â Â  (2) Immediately after the selection of the county seat either by the county court or by the canvass of the returns of votes cast at the election for that purpose, the county court shall issue its proclamation and publish the same in a newspaper published in the new county, if there is one, and if not by posting a copy of the proclamation in each election precinct in the county announcing the selection and location of the county seat.

Â Â Â Â Â  202.130 General laws governing county court. In all matters not specially provided for in this chapter, the county court appointed as provided in ORS 202.100 shall be governed by the laws of this state then existing in relation to counties.

Â Â Â Â Â  202.140 Compensation of members of county court. The members of the county court of any new county organized under this chapter, while in the discharge of their duties as provided in this chapter, shall receive the same compensation as is allowed by law for the performance of their ordinary official duties.

Â Â Â Â Â  202.150 Disposition of public property, records and tax liens. (1) All public buildings, records or other public property within the limits of the original county shall remain and be the property of such original county; but, if the election is held for change in county boundaries, and any public building belonging to the county is located in the territory affected by the change of boundaries, the county acquiring the new territory shall pay the county from which such territory is taken the value of such public building.

Â Â Â Â Â  (2) If any county is eliminated by the change in county boundaries, all public buildings and real property of the eliminated county and all liens for unpaid taxes become the property of the county acquiring the territory where the property is situated, and all public records and documents and all other property of every kind belonging to the eliminated county become the property of the county of which the largest area of the eliminated county becomes a part.

Â Â Â Â Â  202.160 Transcription of real estate, court and tax records. (1) When a new county is organized in whole or in part from any existing county it shall be the duty of the county court of the new county to cause to be transcribed in the proper books all the records of deeds, mortgages and other instruments, probate records, court records and tax records relating to or affecting real estate in the new county. The cost of transcription shall be paid by the new county.

Â Â Â Â Â  (2) When the election has been for a change in county boundaries, the county court of the county to which territory has been added shall cause to be transcribed in the proper books all the records of deeds, mortgages and other instruments, probate records and court records and tax records affecting or relating to real estate in such territory.

Â Â Â Â Â  (3) Any person authorized by the county court to transcribe records pursuant to subsection (1) or (2) of this section shall have free access at all reasonable times to the original records for the purpose of transcribing the same. All records so transcribed shall have the same force and effect in all respects as original records.

Â Â Â Â Â  (4) Whenever the boundaries of an existing county are changed so as to include territory theretofore within the boundaries of another county, the county court of the county to which territory has been added shall, within 60 days after the taking effect of the Act adding such territory, procure or cause to be procured, properly attested copies of the records of any county in which the lands were theretofore situated, affecting the title to the real estate within the additional territory, and have the same recorded in the records of the county. Thereafter such records shall be recognized and become a part of the official records of the county in which the same shall be so recorded, and such official records or duly certified copies thereof may be introduced in evidence with the same force and effect as the original records of which they are copies.

Â Â Â Â Â  202.170 Transfer of records. (1) When a new county is organized in whole or in part from any existing county and any record or any volume of any records of the county from which the new county is created relate wholly to property located within the new county, such records or volumes thereof shall be transferred by the officer of the old county who is in charge thereof to the officer of the new county whose duty it is to make and keep such records and take a receipt therefor. The receipt shall be filed by the officer receiving the same and shall be a sufficient accounting by and discharge to such officer for the disposition of such records. When the records have been so transferred, they shall be considered records of the county in which the property is then situated. Such records shall not be transcribed as in the case of records containing deeds, mortgages and other instruments relating to property in both counties.

Â Â Â Â Â  (2) In the event of the elimination of any county in a change of county boundaries, all records of the eliminated county shall immediately be transferred to the county of which the largest area of the eliminated county becomes a part and be original records of such county.

Â Â Â Â Â  202.180 Transfer of electorsÂ registration cards and election records. (1) The county court of a new county shall cause all the registration cards of electors living in the new county to be segregated from the electorsÂ registration cards on file in the counties from which the new county is created, and to be delivered to the county clerk of the new county who shall arrange and install the same in the manner provided by law for keeping such registration. Thereafter such registration cards and records shall constitute registration of the electors whose names appear thereon in the new county.

Â Â Â Â Â  (2) In like manner the county court shall provide for the transfer of all poll books, electors lists and other election records, relating only to precincts and electors within the new county. Such electors lists, poll books and other electors registration and election records shall thereupon be records of the new county.

Â Â Â Â Â  202.190 Payment of moneys due from state. All moneys due from the State of Oregon to a new county shall be paid to the county treasurer of the new county in the manner and at the same time that such moneys are paid to the other counties of the state. All moneys due from the state to a county from which any territory is taken by reason of change in the boundaries thereof shall be paid to the treasurer of the two counties affected in proportion to the change in the territory affected by the change in boundaries. [Amended by 1975 c.614 Â§3]

Â Â Â Â Â  202.200 Apportionment of state taxes payable. A new countyÂs proportion of the state taxes shall be determined as follows:

Â Â Â Â Â  (1) If the new county is formed from one county, the new county shall pay its pro rata share of the amount of state taxes which the county from which it is formed is to pay for that year, and for each succeeding year thereafter until otherwise provided for, based upon the ratio that the taxable valuation of the property in the new county bears to the taxable valuation of the property of the original county before the new county was formed.

Â Â Â Â Â  (2) If the new county is formed from more than one county, the new county shall pay its pro rata share of the amount of state taxes which each of the counties from which it is formed is to pay for that year, and for each succeeding year thereafter until otherwise provided for, based upon the ratio that the taxable valuation of the property in the area taken from each original county bears to the taxable valuation of the property in each original county before the new county was formed.

Â Â Â Â Â  (3) In the event the election was for the purpose of a change in county boundaries and a portion of the territory in one county has been added to another county, the state taxes shall be adjusted in the same manner and upon the same basis as in the formation of new counties from more than one county.

Â Â Â Â Â  202.210 Ascertainment, apportionment and assumption of indebtedness. (1) Any new county organized under this chapter shall assume and pay, as provided in this section, a just proportion of the indebtedness of the counties from which it is segregated, based upon the last assessed valuation of the original counties, and in proportion that the valuation within the segregated portion bears to the aggregate valuation of the whole original counties.

Â Â Â Â Â  (2) In the event of a change in boundaries and the addition of a portion of the territory of one county to another county, the county to which such territory is added shall assume and pay, as provided in this section, a just proportion of the indebtedness of the county from which the territory is segregated based upon the last assessed valuation of the county from which the territory is segregated, in proportion that the valuation within the segregated portion bears to the aggregate valuation of the original county from which the territory is taken.

Â Â Â Â Â  (3) It shall be the duty of the county courts of both the new county organized under this chapter and the counties from which the new county is segregated, or the county courts of the two counties in which a change of boundaries has been effected, to meet together at the county seat of the new county or at the county seat of the county from which such territory is taken by a change of boundaries, on the third Monday in the sixth month following the date of the proclamation of the Governor, as provided for in ORS 202.060. They shall ascertain, as near as may be, the total outstanding indebtedness of the original counties on the first day of January following the election, and from the total indebtedness shall make the following deductions:

Â Â Â Â Â  (a) The amount of all dues for rents.

Â Â Â Â Â  (b) The reasonable value of all public buildings owned by and remaining within the limits of the original counties.

Â Â Â Â Â  (c) The amount of public funds on hand and belonging to the original counties on the day for which its outstanding indebtedness is ascertained by the joint board of county courts, and not belonging to the special funds mentioned in ORS 202.220.

Â Â Â Â Â  (4) The amount remaining after such deductions have been made shall, for the purposes and as a basis for the settlement, be the amount which the new county or the county acquiring territory by a change in boundaries, shall pay as a portion of, in the proportions specified. Such joint courts shall ascertain and fix the amount the new county shall assume and pay to the counties from which it is segregated, and the amount the county acquiring the new territory by reason of change in boundaries shall assume and pay to the county from which such territory is segregated.

Â Â Â Â Â  (5) If by a change in county boundaries, an existing county has been eliminated, the county courts of the counties to which the territory formerly constituting the eliminated county has been added shall meet with the court of the eliminated county at the county seat of the eliminated county on the third Monday of the month following the date of the proclamation of the Governor, and shall determine as provided in this section the amount of any net outstanding indebtedness of the eliminated county. Each county to which territory from the eliminated county has been added shall assume and pay its proportional part of the indebtedness of the eliminated county to the county to which the largest area of the eliminated county has been added and such county shall pay off all outstanding indebtedness of the county eliminated. However, the territory of the county eliminated shall be responsible for its own net indebtedness at the time of elimination of the county and the property therein shall be subject to such further tax levies from year to year as may be necessary to retire the outstanding indebtedness of the eliminated county as the same shall come due, but such territory shall not become liable for any outstanding indebtedness of any county to which a portion or all of the eliminated county shall have been added.

Â Â Â Â Â  202.220 Disposition of special funds and property. All moneys belonging to special funds, such as fire, school, roads and other funds and property owned by the districts within the boundaries of the new county organized under this chapter or owned by the districts in the territory affected by the change in boundaries segregated under the provisions of this chapter on hand at the time of the settlement provided for in ORS 202.210, shall be turned over in full by the county court of the original county to the county court of the new county, or to the county court of the county acquiring the new territory, and shall be receipted for by the latter and placed to the credit of the districts of the county to which the property belonged.

Â Â Â Â Â  202.230 Distribution of funds in excess of indebtedness. (1) Any county in which the amount of public funds on hand at the time of the settlement provided for in ORS 202.210 exceeds the total of its outstanding indebtedness shall, after making the deductions provided for in ORS 202.210 (3), from the amount of such public funds on hand pay over to the county segregated from it and organized under this chapter or to the county acquiring territory under a change of boundaries, a just proportion of such funds based upon the next last assessed valuations of the original county prior to the date of such segregations and in the proportion which the valuation within the segregated portion bears to the aggregate of the valuation within the whole of the original counties. The county courts shall meet as provided in ORS 202.210 and ascertain the amount so to be paid.

Â Â Â Â Â  (2) The county court of the original counties shall issue warrants for such amount, payable immediately to the treasurer of the new county organized under this chapter, or to the treasurer of the county acquiring new territory, and the amounts so received by the latter shall be placed to the credit of the proper funds of the county.

Â Â Â Â Â  202.240 Payment of apportioned indebtedness. The amount of indebtedness of a county organized or acquiring new territory as provided in this chapter, as ascertained by the joint board of county courts, shall be paid to the county from which it segregates or from which the territory is taken, in the warrants of the new county thus segregated or the warrants of the county acquiring new territory, as the case may be.

Â Â Â Â Â  202.250 Authority to collect revenues. The authority of any county from which a portion is segregated under this chapter, for the collection of revenue within the boundaries of the portion segregated shall cease from the date upon which the two county courts, under the provisions of ORS 202.210, base the settlement between such counties, and all assessments and levies made by the authority of the county from which such territory is segregated, by its officers in the lawful performance of their official duties, affecting any of the territories embraced in the boundaries of the new county or territory segregated by change in boundaries shall remain the same and shall be payable to, and be collected by, the lawful authorities of the new county or the lawful authorities of the county acquiring such new territory.

Â Â Â Â Â  202.260 Redistricting of county and filling of vacancies. The county courts of all the counties affected by the formation of the new county, or by a change in county boundaries, shall immediately after such segregations, redistrict their county into districts provided for by law, and shall fill the vacancies occasioned by such segregation in the manner provided for by law for filling vacancies.

Â Â Â Â Â  202.270 Renumbering of school and road districts. School districts and road districts within the counties affected by proceedings under this chapter, shall be renumbered so as to make their number in each county run consecutively, and the number of existing school districts may when necessary be changed to effect that purpose.

Â Â Â Â Â  202.280 Validity of school district bonds. The validity of bonds issued by any school district prior to the division of any county or prior to the change of county boundaries, under this chapter, shall in no wise be affected by such division nor by the renumbering of the school districts that may have issued such bonds.

Â Â Â Â Â  202.290 Judicial district affiliation. Any county organized under the provisions of this chapter shall, as soon as its organization is completed, constitute a judicial subdivision of the judicial district from which its largest area was taken upon the organization of the new county. The territory segregated by a change of boundaries shall belong to the same judicial district as that the county to which it has been added belonged to at the time of the segregation.

Â Â Â Â Â  202.300 Appointment and holding of terms of circuit court. The judge of the judicial district of which the county organized under this chapter is made a legal subdivision under the provisions of ORS 202.290 shall appoint and hold at least two terms of the circuit court each year at the county seat of such county until such terms are otherwise provided for by law.

Â Â Â Â Â  202.310 Venue of actions and proceedings. In all actions or proceedings, civil or criminal, for the prosecution of a crime committed or a cause of action arising within the boundaries of any judicial subdivision created under the provisions of this chapter, and properly triable in such subdivision under the provisions of the civil and criminal procedure statutes, the venue thereof shall be changed to the new county or to the county to which the territory has been added by the change in boundaries, by order of the court of the judicial district upon payment upon the demand of either party. The demand shall be served upon the opposite party or the attorney of the opposite party, if either can be found in the state, but if neither can be found therein then the change of venue may be made upon filing the demand with the court clerk or court administrator and such change of venue shall have effect in the manner provided by law for the change of venue. [Amended by 1993 c.223 Â§7]

Â Â Â Â Â  202.320 Place of return of processes, notices, bonds and other papers. All processes, writs, bonds, notices, appeals, recognizances, papers and proceedings in actions changed to a new county under the provisions of this chapter issued and made returnable to the circuit court of the county from which a portion has been segregated or organized prior to the creation of such legal subdivision, shall be considered as made, taken and returnable to the circuit court within the boundaries of the judicial district to which the new county or segregated portion has been added. Such bonds, recognizances and obligations shall be payable to the new county and recoverable in the name of such new county, or payable to or recoverable in the name of the county to which the segregated portion has been added by reason of the change in boundaries. All papers and certified copies of all proceedings had in such action shall be transmitted by a court clerk or court administrator of the new county or a court clerk or court administrator of the county acquiring new territory by reason of the change in boundaries. [Amended by 1993 c.223 Â§8]

_______________



Chapter 203

Chapter 203 Â County Governing Bodies; County Home Rule

2005 EDITION

GOVERNING BODIES; HOME RULE

COUNTIES AND COUNTY OFFICERS

GENERAL PROVISIONS

203.010Â Â Â Â  General powers of county as body politic and corporate

203.015Â Â Â Â  Power of county to contract for purchase or lease of real or personal property

203.030Â Â Â Â  Definition for ORS 203.030 to 203.075

203.035Â Â Â Â  Power of county governing body or electors over matters of county concern

203.040Â Â Â Â  Applicability of ordinances inside city

203.045Â Â Â Â  Procedure for adopting ordinance; exception by charter or certain statutes

203.055Â Â Â Â  Referral of revenue related ordinance

203.060Â Â Â Â  Judicial review and invalidation of ordinances

203.065Â Â Â Â  Penalties; remedies; enforcement; status of nuisance declared by ordinance; disposition of fines

203.075Â Â Â Â  Payment of assessments in installments; applicable law

203.077Â Â Â Â  Camping by homeless on public property; local governments required to develop policy for removal of camps

203.079Â Â Â Â  Required elements of local government policies on camping by homeless

203.081Â Â Â Â  Sites not subject to ORS 203.077 to 203.081

203.082Â Â Â Â  Camping by homeless on property of religious institutions; required elements of policies of local governments and religious institutions

203.085Â Â Â Â  County election dates; procedures for emergency elections

203.090Â Â Â Â  State preemption of local laws relating to private security providers

COUNTY GOVERNING BODIES

203.111Â Â Â Â  County governing body; legislative authority; quorum

203.115Â Â Â Â  Statutory power to set fees limited to once annually

203.132Â Â Â Â  Inclusion of property outside county or in city in county assessment for local improvement

203.135Â Â Â Â  Exercise of eminent domain power by county governing body for road, park and other public purposes

203.145Â Â Â Â  Appointment of legal counsel for county governing body; authority of counsel; compensation

203.148Â Â Â Â  Public Land Corner Preservation Fund; fees for recording

BOARDS OF COUNTY COMMISSIONERS

203.230Â Â Â Â  Abolishing office of county judge and establishing board of county commissioners in noncharter county; referral of order; operative date

203.240Â Â Â Â  Organization, powers and duties of board

COUNTY HOME RULE

203.710Â Â Â Â  Performance of functions by officers designated by county law; definition

203.720Â Â Â Â  Electors of county may adopt, amend, revise or repeal county charter; certain provisions, deemed matters of county concern, to prevail over state law

203.725Â Â Â Â  County charter amendment; single subject; separate submission to electors

203.730Â Â Â Â  Charter committee appointed after filing of resolution or petition; sufficiency of petition; notice to persons entitled to make appointments to committee

203.740Â Â Â Â  Charter committee and members; appointment, qualifications, vacancies, terms, organization, meetings

203.750Â Â Â Â  County funds for charter committee; committee staff; county officials to cooperate

203.760Â Â Â Â  Submission of proposed charter, after public hearing, to electors; approval of conflicting charters

203.770Â Â Â Â  Copies of charters and amendments, revisions and repeals thereof; location and judicial notice of

203.810Â Â Â Â  Offenses under county law; jurisdiction; prosecutions

GENERAL PROVISIONS

Â Â Â Â Â  203.010 General powers of county as body politic and corporate. Each county is a body politic and corporate for the following purposes:

Â Â Â Â Â  (1) To sue and be sued;

Â Â Â Â Â  (2) To purchase and hold for the use of the county lands lying within its own limits and any personal estate;

Â Â Â Â Â  (3) To make all necessary contracts; and

Â Â Â Â Â  (4) To do all other necessary acts in relation to the property and concerns of the county.

Â Â Â Â Â  203.015 Power of county to contract for purchase or lease of real or personal property. (1) A county may enter into a contract for the purchase or for the lease with option to purchase of real or personal property when:

Â Â Â Â Â  (a) The period of time allowed for payment under the contract does not exceed 30 years; and

Â Â Â Â Â  (b) The county is not obligated to make payments under the contract in any fiscal year unless the county governing body includes such payments in the countyÂs budget for that fiscal year and makes an appropriation therefor.

Â Â Â Â Â  (2) The powers granted to counties by this section are in addition to any other powers possessed by counties in this state, and this section may not be construed to limit such powers. [2003 c.794 Â§184]

Â Â Â Â Â  Note: 203.015 was added to and made a part of ORS chapter 203 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  203.020 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  203.030 Definition for ORS 203.030 to 203.075. As used in ORS 203.030 to 203.075, Âgoverning bodyÂ means the representative body vested with legislative power by statute or charter. [1973 c.282 Â§1]

Â Â Â Â Â  203.035 Power of county governing body or electors over matters of county concern. (1) Subject to subsection (3) of this section, the governing body or the electors of a county may by ordinance exercise authority within the county over matters of county concern, to the fullest extent allowed by Constitutions and laws of the United States and of this state, as fully as if each particular power comprised in that general authority were specifically listed in ORS 203.030 to 203.075.

Â Â Â Â Â  (2) The power granted by this section is in addition to other grants of power to counties, shall not be construed to limit or qualify any such grant and shall be liberally construed, to the end that counties have all powers over matters of county concern that it is possible for them to have under the Constitutions and laws of the United States and of this state.

Â Â Â Â Â  (3) An ordinance adopted by a county governing body that changes the number or mode of selection of elective county officers shall not take effect unless the ordinance is submitted to and approved by the electors of the county at a primary election or general election. However, no ordinance adopted under this section may change the mode of selection of a county assessor.

Â Â Â Â Â  (4) Nothing in this section shall be construed to limit the rights of the electors of a county to propose county ordinances through exercise of the initiative power. [1973 c.282 Â§2; 1981 c.140 Â§1; 1985 c.756 Â§1; 1995 c.712 Â§ 87]

Â Â Â Â Â  203.040 Applicability of ordinances inside city. Except by consent of the governing body or the electors of a city and except in cities not regularly operating as such through elected governmental officials, ordinances adopted under ORS 203.030 to 203.075 in exercise of the police power shall not apply inside an incorporated city. [1973 c.282 Â§4; 1977 c.766 Â§14]

Â Â Â Â Â  203.045 Procedure for adopting ordinance; exception by charter or certain statutes. (1) This section does not apply to a county that prescribes by charter the manner of adopting ordinances for the county or to an ordinance authorized by a statute other than ORS 203.035.

Â Â Â Â Â  (2) The ordaining clause of an ordinance adopted under ORS 203.035 shall read:

Â Â Â Â Â  (a) In case of adoption by the county governing body only, ÂThe (name of the governing body) ordains as follows:Â.

Â Â Â Â Â  (b) In case of adoption or ratification by the electors of the county, ÂThe People of (name of county) ordain as follows:Â.

Â Â Â Â Â  (3) Except as subsections (4) and (5) of this section provide to the contrary, every ordinance of a county governing body shall, before being put upon its final adoption, be read fully and distinctly in open meeting of that body on two days at least 13 days apart.

Â Â Â Â Â  (4) Except as subsection (5) of this section provides to the contrary, and except ordinances imposing, or providing exemptions from, taxation, an ordinance necessary to meet an emergency may, upon being read first in full and then by title, be adopted at a single meeting of the governing body by unanimous vote of all its members present, provided they constitute a quorum.

Â Â Â Â Â  (5) Any reading required by subsection (3) or (4) of this section may be by title only:

Â Â Â Â Â  (a) If no member of the governing body present at the meeting requests that the ordinance be read in full; or

Â Â Â Â Â  (b) If, not later than one week before the first reading of the ordinance, a copy of it is provided each member, copies of it are available at the headquarters of the governing body, one copy for each person who requests it, and notice of the availability is given by:

Â Â Â Â Â  (A) Written notice posted at the courthouse of the county and two other public places in the county; and

Â Â Â Â Â  (B) Publication at least once in a newspaper of general circulation in the county, designated by the county governing body and published in the county or, if no newspaper is so published, then in one published elsewhere.

Â Â Â Â Â  (6) An ordinance adopted after being read by title only may have no legal effect if it differs substantially from its terms as it is thus filed prior to the reading, unless each section incorporating such a difference, as finally amended prior to being adopted by the governing body, is read fully and distinctly in open meeting of that body.

Â Â Â Â Â  (7) Upon the final vote on an ordinance, the ayes and nays of the members of the governing body shall be taken and recorded in the record of proceedings of the body.

Â Â Â Â Â  (8) Upon the adoption of an ordinance by the governing body in accordance with this section, the chairperson and recording secretary of the body at the session at which the ordinance is adopted shall sign it with the date of its adoption and with their names and titles of office or position.

Â Â Â Â Â  (9) An ordinance adopted in accordance with this section, if not an emergency ordinance, shall take effect on the 90th day after the date of its adoption, unless it prescribes a later effective date or is referred to the electors of the county. If an ordinance is referred to the electors, it shall take effect only upon the approval of a majority of those voting on the proposed ordinance. An emergency ordinance may take effect immediately upon the date of its adoption. [1973 c.282 Â§3; 1975 c.736 Â§1]

Â Â Â Â Â  203.050 [1973 c.282 Â§5; 1975 c.736 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  203.055 Referral of revenue related ordinance. Any ordinance, adopted by a county governing body under ORS 203.035 and imposing, or providing an exemption from, taxation shall receive the approval of the electors of the county before taking effect. [1973 c.282 Â§6; 1975 c.736 Â§3]

Â Â Â Â Â  203.060 Judicial review and invalidation of ordinances. Ordinances adopted under ORS 203.030 to 203.075 shall be subject to judicial review and invalidation on account of unreasonableness, procedural error in adoption, or conflict with paramount state law or constitutional provision. [1973 c.282 Â§7]

Â Â Â Â Â  203.065 Penalties; remedies; enforcement; status of nuisance declared by ordinance; disposition of fines. (1) Subject to ORS 153.025, violation of an ordinance adopted by a county governing body under ORS 203.030 to 203.075 is a Class A violation. By ordinance, a county governing body may establish a specific fine violation as described in ORS 153.015 that provides for a higher fine than established under ORS 153.018 for Class A violations.

Â Â Â Â Â  (2) The violator of a county ordinance may be prosecuted by the county in the name of the county, or be made the defendant in a civil proceeding by the county seeking redress of the violation.

Â Â Â Â Â  (3) Every act or thing done, or anything existing within the limits of a county, which is declared by an ordinance of the county adopted under ORS 203.030 to 203.075 to be a nuisance, shall constitute a nuisance and may be regarded as such in all actions, suits and proceedings, unless the ordinance is declared void by a court of competent jurisdiction.

Â Â Â Â Â  (4) Fines recovered under ORS 203.030 to 203.075 shall be paid to the clerk of the court in which recovery is had. After first deducting court costs in the proceedings, the clerk shall pay the remainder to the treasurer of the county for the general fund of the county.

Â Â Â Â Â  (5) Any peace officer, as defined by ORS 161.015, may enforce an ordinance adopted under ORS 203.035. [1973 c.282 Â§8; 1975 c.736 Â§4; 1977 c.766 Â§15; 1999 c.1051 Â§78a]

Â Â Â Â Â  203.075 Payment of assessments in installments; applicable law. When a county governing body orders the construction of a local improvement and levies an assessment for all or part of the cost of the improvement against property benefited by the improvement, if there is a conflict between ORS 223.205 to 223.295, 223.387 to 223.399, 223.405 to 223.485 and 223.770 and a county charter, county ordinance or another statute, the charter, ordinance or other statute shall prevail. [1987 c.615 Â§2; 1991 c.902 Â§109; 1995 c.333 Â§14]

Â Â Â Â Â  203.077 Camping by homeless on public property; local governments required to develop policy for removal of camps. All municipalities and counties shall:

Â Â Â Â Â  (1) Develop a policy that recognizes the social nature of the problem of homeless individuals camping on public property.

Â Â Â Â Â  (2) Implement the policy as developed, to ensure the most humane treatment for removal of homeless individuals from camping sites on public property. [1995 c.121 Â§1]

Â Â Â Â Â  203.079 Required elements of local government policies on camping by homeless. (1) A policy developed pursuant to ORS 203.077 shall include, but is not limited to, the following:

Â Â Â Â Â  (a) Prior to removing homeless individuals from an established camping site, law enforcement officials shall post a notice, written in English and Spanish, 24 hours in advance.

Â Â Â Â Â  (b) At the time that a 24-hour notice is posted, law enforcement officials shall inform the local agency that delivers social services to homeless individuals where the notice has been posted.

Â Â Â Â Â  (c) The local agency may arrange for outreach workers to visit the camping site where a notice has been posted to assess the need for social service assistance in arranging shelter and other assistance.

Â Â Â Â Â  (d) All unclaimed personal property shall be given to law enforcement officials whether 24-hour notice is required or not. The property shall be stored for a minimum of 30 days during which it will be reasonably available to any individual claiming ownership. Any personal property that remains unclaimed for 30 days may be disposed of. For purposes of this paragraph, Âpersonal propertyÂ means any item that is reasonably recognizable as belonging to a person and that has apparent utility. Items that have no apparent utility or are in an insanitary condition may be immediately discarded upon removal of the homeless individuals from the camping site. Weapons, drug paraphernalia and items that appear to be either stolen or evidence of a crime shall be given to law enforcement officials.

Â Â Â Â Â  (e) Following the removal of homeless individuals from a camping site on public property, the law enforcement officials, local agency officials and outreach workers may meet to assess the notice and removal policy, to discuss whether the removals are occurring in a humane and just manner and to determine if any changes are needed in the policy.

Â Â Â Â Â  (2) The 24-hour notice required under subsection (1) of this section shall not apply:

Â Â Â Â Â  (a) When there are grounds for law enforcement officials to believe that illegal activities other than camping are occurring.

Â Â Â Â Â  (b) In the event of an exceptional emergency such as possible site contamination by hazardous materials or when there is immediate danger to human life or safety.

Â Â Â Â Â  (3) A person authorized to issue a citation for unlawful camping under state law, administrative rule or city or county ordinance may not issue the citation if the citation would be issued within 200 feet of the notice described in this section and within two hours before or after the notice was posted. [1995 c.121 Â§2; 1999 c.761 Â§1]

Â Â Â Â Â  203.081 Sites not subject to ORS 203.077 to 203.081. As used in ORS 203.077 to 203.081, Âcamping siteÂ does not include:

Â Â Â Â Â  (1) Public property that is a day use recreational area.

Â Â Â Â Â  (2) Public property that is a designated campground and occupied by an individual under an agreement with a municipality or county. [1995 c.121 Â§3]

Â Â Â Â Â  203.082 Camping by homeless on property of religious institutions; required elements of policies of local governments and religious institutions. (1) Any political subdivision in this state may allow churches, synagogues and similar religious institutions to offer overnight camping space on institution property to homeless persons living in vehicles.

Â Â Â Â Â  (2) In addition to any conditions or limitations imposed by a political subdivision, a religious institution located within the political subdivision and offering camping space described under subsection (1) of this section must:

Â Â Â Â Â  (a) Limit camping space at the institution site to three or fewer vehicles at the same time; and

Â Â Â Â Â  (b) Provide campers with access to sanitary facilities, including but not limited to toilet, hand washing and trash disposal facilities. [1999 c.319 Â§1]

Â Â Â Â Â  Note: 203.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  203.085 County election dates; procedures for emergency elections. (1) Except as provided in subsection (2) of this section, no election on a county measure or for a county office shall be held on any date other than:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (2) An emergency election may be held on a date other than those provided in subsection (1) of this section, if the county governing body by resolution finds that an emergency exists that will require an election sooner than the next available election date to avoid extraordinary hardship to the community. A determination under this subsection as to whether an emergency exists is within the sole discretion of the county governing body.

Â Â Â Â Â  (3) A county governing body, with adequate notice, shall hold a public hearing, on a date other than a regularly scheduled meeting, for the purpose of making findings substantiating the fact that an emergency exists before scheduling an election on a date other than those specified in subsection (1) of this section.

Â Â Â Â Â  (4) Notice of a countyÂs intent to hold an emergency election shall be filed with the county elections authority no later than 47 days preceding the desired election date. At the time the notice of election is given to the county elections authority, the county shall also file with the elections authority a certified copy of the ballot title and a copy of the resolution and findings adopted by the county governing body to authorize the emergency election as required under subsection (3) of this section. [1979 c.316 Â§3; 1981 c.639 Â§4; 1985 c.808 Â§69; 1987 c.267 Â§64; 1989 c.923 Â§6; 1991 c.71 Â§2; 1993 c.713 Â§51; 1995 c.607 Â§63; 1995 c.712 Â§113]

Â Â Â Â Â  203.090 State preemption of local laws relating to private security providers. The provisions of ORS 181.620, 181.870 to 181.887 and 181.991 preempt any laws of the political subdivisions of this state relating to the regulation of private security providers. [1995 c.510 Â§1; 2003 c.546 Â§13; 2005 c.447 Â§13]

Â Â Â Â Â  203.110 [Amended by 1971 c.88 Â§6; repealed by 1981 c.140 Â§2 (203.111 enacted in lieu of 203.110)]

COUNTY GOVERNING BODIES

Â Â Â Â Â  203.111 County governing body; legislative authority; quorum. Unless otherwise provided by county charter, a county court shall be the governing body and shall exercise general legislative authority over all matters of county concern and shall consist of the county judge and two county commissioners and a majority of those persons shall constitute a quorum. [1981 c.140 Â§3 (enacted in lieu of 203.110)]

Â Â Â Â Â  203.113 [1981 c.529 Â§2; 1983 c.827 Â§46; repealed by 1987 c.793 Â§2]

Â Â Â Â Â  203.115 Statutory power to set fees limited to once annually. A county governing body shall not change the amount of a fee it has set pursuant to statute within one year after setting that fee. [1979 c.833 Â§1]

Â Â Â Â Â  203.120 [Amended by 1959 c.532 Â§1; 1963 c.31 Â§1; 1973 c.494 Â§1; 1981 c.153 Â§55; repealed by 1981 c.140 Â§5]

Â Â Â Â Â  203.121 [1965 c.419 Â§2; 1969 c.516 Â§1; renumbered 203.145]

Â Â Â Â Â  203.122 [1959 c.139 Â§1; 1965 c.432 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.123 [1969 c.511 Â§3; 1971 c.743 Â§345; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.124 [1959 c.649 Â§Â§1,2,3; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.125 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.127 [1973 c.487 Â§Â§1,2,3,4; 1975 c.239 Â§4; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.130 [Amended by 1955 c.273 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.132 Inclusion of property outside county or in city in county assessment for local improvement. (1) The governing body of a county may include property located outside the county or within a city as part of the property to be improved or to be assessed for a public improvement, subject to the following conditions:

Â Â Â Â Â  (a) The type of improvement is one which the county has authority to finance by assessments against the property that is within the county and outside any city.

Â Â Â Â Â  (b) The governing body of the other county or the city, by resolution, approves the improvement if any portion of it is within the other county or city.

Â Â Â Â Â  (c) The governing body of the other county or the city, by resolution, approves the assessment of the property within the other county or city.

Â Â Â Â Â  (d) The assessment authority, including authority to enforce collection of assessments, is exercised for property outside the county or within a city in the same manner as for property within the county.

Â Â Â Â Â  (2) The owners of property in the other county or city subject to an assessment under this section shall have the same rights, including remedies, which the owners of property within the county may have. [Formerly 308.165]

Â Â Â Â Â  203.135 Exercise of eminent domain power by county governing body for road, park and other public purposes. In addition to any other powers granted to a county under state law or county charter, a county governing body may exercise the power of eminent domain under ORS chapter 35 to acquire any right or interest in real property for:

Â Â Â Â Â  (1) Public road, trail or other public easement purposes.

Â Â Â Â Â  (2) Public park or recreation area purposes.

Â Â Â Â Â  (3) Public building or public institution purposes.

Â Â Â Â Â  (4) Purposes of development or protection of property acquired for a purpose otherwise described in this section including acquisition of land for use as a quarry, drainage way, pond, marsh or similar purpose. [1981 c.153 Â§50]

Â Â Â Â Â  203.140 [Amended by 1963 c.9 Â§3; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.145 Appointment of legal counsel for county governing body; authority of counsel; compensation. (1) As used in this section, ÂboardÂ means board of county commissioners, county court or county governing body of a county, as the case may be.

Â Â Â Â Â  (2) Unless otherwise provided by county charter or legislation enacted pursuant thereto, the board of each county may appoint a person or persons licensed to practice law in the State of Oregon as counsel to advise the board and other county officers, to render services in connection with legal questions of a civil nature arising in the discharge of their functions, to prosecute violations of county law as defined by ORS 203.810, and to provide such additional services as the board determines. Counsel shall serve at the pleasure of the board, on a full- or part-time basis, and be compensated in the manner and amounts the board determines. The board shall reimburse counsel for necessary expenses incurred in performance of services rendered and may provide personnel, facilities and office space necessary for counsel to render such services.

Â Â Â Â Â  (3) When a person or persons licensed to practice law in the State of Oregon have been appointed pursuant to subsection (2) of this section, they shall have the same civil authority and responsibilities as are otherwise provided for the district attorney when acting as advisor to the board and county officers. [Formerly 203.121]

Â Â Â Â Â  203.148 Public Land Corner Preservation Fund; fees for recording. (1) The county governing body may establish by ordinance a fund to be known as the Public Land Corner Preservation Fund. Moneys in the Public Land Corner Preservation Fund shall be used only to pay expenses incurred and authorized by the county surveyor in the establishment, reestablishment and maintenance of corners of government surveys under ORS 209.070 (5) and (6).

Â Â Â Â Â  (2) After providing public notice of its intended action and holding a public hearing at which the residents of the county may appear and be heard on the issue of establishing or changing the fee, the county governing body may establish by resolution or order a fee not to exceed $10 for recording all instruments under ORS 205.130 (2) in addition to any other fee charged by the county clerk. All moneys collected under this subsection shall be deposited with the county treasurer at least once a month to be credited to the Public Land Corner Preservation Fund. [1985 c.582 Â§5; 1987 c.469 Â§1; 1991 c.621 Â§1]

Â Â Â Â Â  Note: 203.148 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  203.150 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.160 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.170 [Amended by 1953 c.477 Â§7; 1957 c.49 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.180 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  203.190 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.200 [Repealed by 1979 c.772 Â§17]

Â Â Â Â Â  203.210 [Amended by 1953 c.306 Â§17; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.219 [1953 c.477 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.220 [1953 c.477 Â§3; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.223 [1959 c.174 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.224 [1959 c.174 Â§4; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.226 [1963 c.386 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.228 [1963 c.386 Â§3; repealed by 1981 c.41 Â§3]

BOARDS OF COUNTY COMMISSIONERS

Â Â Â Â Â  203.230 Abolishing office of county judge and establishing board of county commissioners in noncharter county; referral of order; operative date. (1) The county court of any county which has not adopted a county charter pursuant to ORS 203.710 to 203.770, and in which the county judge has no judicial function, may order the office of county judge abolished and create in lieu thereof a third county commissioner. The order shall transfer all powers and duties of the county court and county judge to the board of county commissioners and, unless referred to the people, shall be effective on the date specified therein. The order made under this subsection may be referred to the people of the county for their approval or rejection and, if approved, shall become operative on the date specified in the order referred. The people of the county shall vote on such order at a primary election or general election.

Â Â Â Â Â  (2) If, in a year in which a county judge is to be elected in the county, the order made under subsection (1) of this section is to become operative:

Â Â Â Â Â  (a) On or subsequent to the date of the primary election but prior to the general election, then those persons nominated at the primary election for the office of county judge shall be candidates for the office of county commissioner created in the order.

Â Â Â Â Â  (b) On or subsequent to the date of the regular general election, then the person elected to the office of county judge shall, upon the expiration of the term of office of the county judge holding office at the time the order was approved, take office as the county commissioner created in the order if the order has become operative.

Â Â Â Â Â  (3) When the order issued under subsection (1) of this section becomes operative, the county judge shall, until the expiration of the term of office of the county judge, serve as the third county commissioner. At the general election next preceding the expiration of the term of office of the county judge there shall be elected, in addition to the two county commissioners provided by law for each county, one county commissioner who shall possess the same qualifications and be subject to the same provisions of law as the other county commissioners.

Â Â Â Â Â  (4) The order issued under subsection (1) of this section may specify any or all of the following relating to the third commissioner:

Â Â Â Â Â  (a) Compensation that is different from the other commissioners;

Â Â Â Â Â  (b) Powers and duties that are different from the other commissioners; and

Â Â Â Â Â  (c) Service as chairperson of the board of commissioners.

Â Â Â Â Â  (5) The person serving as county judge on the date the office is abolished shall serve as chairperson of the board of county commissioners until the expiration of the term of office of that person and shall be subject to the same provisions of law as the other county commissioners. [1961 c.571 Â§1; 1987 c.267 Â§65; 1995 c.712 Â§88; 1997 c.277 Â§1]

Â Â Â Â Â  203.240 Organization, powers and duties of board. (1) A board of county commissioners shall:

Â Â Â Â Â  (a) Have the powers and duties and be otherwise subject to the laws applicable to county courts sitting for the transaction of county business.

Â Â Â Â Â  (b) Unless provided otherwise by county charter or ordinance, consist of three county commissioners. A majority of the board is required to transact county business.

Â Â Â Â Â  (c) Except as otherwise provided in ORS 203.230 (5) or an order issued under ORS 203.230 (1), appoint a chairperson from among their number who shall serve until the first Monday in January next following appointment. If two members of the board cannot agree on the appointment of a chairperson, the member of the board who is longest in length of service shall act as chairperson.

Â Â Â Â Â  (2) When a county has established a board of county commissioners any reference in the statutes to the county court of that county shall be considered a reference to the board of county commissioners of the county. [1961 c.571 Â§2; 1971 c.88 Â§7; 1981 c.140 Â§4; 1985 c.756 Â§2; 1997 c.277 Â§2]

Â Â Â Â Â  203.310 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.320 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.330 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.340 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.350 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.360 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.370 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.380 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.390 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.400 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.410 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.420 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.430 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.440 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.450 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.460 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.470 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.480 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.490 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.500 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.510 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.520 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.530 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.540 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.550 [Repealed by 1959 c.527 Â§11]

COUNTY HOME RULE

Â Â Â Â Â  203.710 Performance of functions by officers designated by county law; definition. (1) The designation of county officers to perform functions under ORS 203.710 to 203.770 extends to those officers who, under a county charter or legislation enacted pursuant thereto, may be designated to perform the same functions.

Â Â Â Â Â  (2) References to the county court in ORS 203.710 to 203.770 include the board of county commissioners.

Â Â Â Â Â  (3) As used in ORS 203.710 to 203.770, unless the context requires otherwise, Âlegally called electionÂ means any primary election or general election held throughout the county. [1959 c.527 Â§1; 1961 c.339 Â§1; 1995 c.712 Â§89]

Â Â Â Â Â  203.720 Electors of county may adopt, amend, revise or repeal county charter; certain provisions, deemed matters of county concern, to prevail over state law. The electors of any county, by majority vote of such electors voting thereon at any legally called election, may adopt, amend, revise or repeal a county charter. The charter, or legislation passed by the county pursuant thereto, shall provide a method whereby the electors of the county, by majority vote of such electors voting thereon at any legally called election, may amend, revise or repeal the charter. The county charter and legislative provisions relating to the amendment, revision or repeal of the charter are deemed to be matters of county concern and shall prevail over any conflicting provisions of ORS 203.710 to 203.770 and other state statutes unless otherwise specifically provided by conflicting state statutes first effective after January 1, 1961. [1959 c.527 Â§2]

Â Â Â Â Â  203.725 County charter amendment; single subject; separate submission to electors. (1) A proposed amendment to a county charter, whether proposed by the county governing body or by the people of the county in the exercise of the initiative power, shall embrace but one subject and matters properly connected therewith.

Â Â Â Â Â  (2) When two or more amendments to a county charter are submitted to the electors of the county for their approval or rejection at the same election, they shall be so submitted that each amendment shall be voted on separately.

Â Â Â Â Â  (3) Notwithstanding any county charter or legislation enacted thereunder, this section shall apply to every amendment of a county charter and shall take precedence and prevail over any conflicting provisions in a county charter or in legislation enacted thereunder. [1983 c.240 Â§2]

Â Â Â Â Â  203.730 Charter committee appointed after filing of resolution or petition; sufficiency of petition; notice to persons entitled to make appointments to committee. (1) A county charter may be proposed by a committee appointed after the filing with the county clerk of:

Â Â Â Â Â  (a) A resolution requesting appointment of the committee, adopted by a majority of the county court; or

Â Â Â Â Â  (b) A petition requesting appointment of the committee, signed by such number of electors of the county as is equal to at least four percent of the whole number of votes cast within the county for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term. The petition shall be substantially in such form as the county clerk may prescribe.

Â Â Â Â Â  (2) The county clerk, not later than the fifth day after the filing of the resolution of the county court, shall give written notice thereof to those persons entitled to participate in the appointment of a member of the committee.

Â Â Â Â Â  (3) Upon the filing with the county clerk of a petition requesting the appointment of a committee, the county clerk, not later than the 15th day after the filing of the petition, shall verify the signatures and certify to the county court the findings as to the sufficiency of such petition. If the petition is found to be sufficient, the county clerk immediately shall give written notice thereof to those persons entitled to participate in the appointment of a member of the committee. [1959 c.527 Â§Â§3,4; 1973 c.255 Â§1; 1979 c.190 Â§403; 1989 c.174 Â§1]

Â Â Â Â Â  203.740 Charter committee and members; appointment, qualifications, vacancies, terms, organization, meetings. (1) Within 60 days after the county clerk finds that a petition for the appointment of a committee is sufficient, or within 60 days after the county court has filed with the county clerk its resolution requesting that a committee be appointed, a committee shall be appointed as provided in this section. Only one committee is to be in existence at any given period of time.

Â Â Â Â Â  (2)(a) In all counties:

Â Â Â Â Â  (A) A majority of the county court is entitled to appoint four members of the committee;

Â Â Â Â Â  (B) A majority of the state Senators and state Representatives then representing the county is entitled to appoint four additional members; and

Â Â Â Â Â  (C) A majority, consisting of at least five, of those persons appointed under subparagraphs (A) and (B) of this paragraph is entitled to appoint one additional member.

Â Â Â Â Â  (b) If, within 45 days after the terms of committee members begin to run as provided in subsection (4) of this section, an appointing authority has not made the appointment or appointments it is entitled to make, the county clerk shall call a meeting of those persons constituting the appointing authority by giving written notice to each of them, specifying the purpose of the meeting and the time and place thereof. The time of the meeting shall be set within 15 days of the expiration of the 45-day period.

Â Â Â Â Â  (3) All members of the committee must be electors of the county. No member shall be engaged, directly or indirectly, in any business with the county that is inconsistent with the conscientious performance of duties as a member of the committee. An initial appointment, or an appointment to fill a vacancy, is made by delivering to the county clerk written notice of the name and address of the person appointed, signed by the person duly authorized to act for the appointing authority. No member of an appointive authority may serve as a member of such committee. If an appointing authority fails to make such an initial appointment within 60 days after the terms of committee members begin to run as provided in subsection (4) of this section, the county court shall make the appointment within 10 days after the expiration of the 60-day period.

Â Â Â Â Â  (4) The terms of committee members run either from the date the county court receives the certification from the county clerk that the petition requesting the appointment of the committee is sufficient or from the date the county court files its resolution requesting appointment of the committee, as the case may be. The terms expire on the day of the election at which the committeeÂs proposed charter is voted upon or within two years from the date the terms began, whichever is the sooner, unless, in the case where a proposed charter is not submitted at an election held within such two-year period, the county court by resolution filed with the county clerk before the expiration of the terms extends them until the day of the election on the proposed charter or for another two years, whichever is the sooner. Any vacancy occurring on the committee, in a position for which an initial appointment has been made, shall be filled by appointment for the unexpired term by the appointing authority that was entitled to make the initial appointment of the member whose position is vacant or, if such appointing authority fails to make the appointment within 10 days after the vacancy occurs, by the county court.

Â Â Â Â Â  (5) Not later than 80 days after the terms of committee members begin to run as provided in subsection (4) of this section, the members of the committee shall meet and organize. A majority of the committee constitutes a quorum for the transaction of business. The committee may adopt such rules as it deems necessary for its operation. However, the committee may not prohibit the public from attending any of its meetings. [1959 c.527 Â§5; 1979 c.748 Â§2; 2005 c.22 Â§153]

Â Â Â Â Â  203.750 County funds for charter committee; committee staff; county officials to cooperate. (1) Notwithstanding ORS 294.305 to 294.565, if the county court is notified of the sufficiency of a petition requesting the appointment of a committee, or if it files its resolution requesting the appointment of a committee, the county, acting through the county court, shall cause to be made available from funds of the county an amount equal at least to one cent per elector of the county or $500, whichever amount is greater, for the purpose of paying the expenses of the committee in the preparation of the charter. Members of the committee shall serve without pay. The committee, within the limit of funds available to it, may employ such persons, or contract for their services, as it may deem necessary to aid it in the performance of its functions. Persons employed by the committee are exempt from civil service. The county, acting through the county court, shall cause to be furnished free of charge to the committee adequate office space and, notwithstanding ORS 294.305 to 294.565, may cause money, in addition to the required minimum amount, to be appropriated for the committee. The committee shall submit to the county court a budget covering estimates of its expenditures. With respect to expenditures in excess of the minimum amount of money required to be made available, the budget as approved or revised and approved by the county court shall represent the authorized limits of the committeeÂs expenditures. Any balance remaining unexpended shall be transferred to the general fund of the county unless other provisions were made at the time of the appropriation to the committee. The county treasurer is authorized to disburse funds of the committee on its order.

Â Â Â Â Â  (2) The committee may conduct interviews and make investigations which to it seem necessary in order to draft a charter; and, to the fullest extent practicable, county officials and employees shall cooperate with the committee and provide it with information, advice and assistance. [1959 c.527 Â§6]

Â Â Â Â Â  203.760 Submission of proposed charter, after public hearing, to electors; approval of conflicting charters. (1) The committee shall submit its proposed charter to the county clerk not later than the 90th day before the election at which the proposed charter is to be voted upon. Before the proposed charter is submitted to the county clerk, the committee shall conduct at least one public hearing thereon. After the proposed charter is submitted to the county clerk, the county clerk shall submit the proposed charter to the district attorney for a ballot title as provided in ORS 250.185 (2). The ballot title is subject to judicial review as provided in ORS 250.195.

Â Â Â Â Â  (2) The charter proposed by the committee shall take effect on the day fixed therein if approved by majority vote of the electors of the county voting thereon.

Â Â Â Â Â  (3) If two or more conflicting county charters are approved at the same election, the one receiving the greatest number of affirmative votes shall be adopted. [1959 c.527 Â§7; 1979 c.190 Â§404; 1981 c.173 Â§6]

Â Â Â Â Â  203.770 Copies of charters and amendments, revisions and repeals thereof; location and judicial notice of. (1) Duplicate certificates shall be made, setting forth the county charter adopted and a statement of its ratification, signed by the officers or members of the body canvassing election returns. One of such certified copies shall be deposited in the office of the Secretary of State, the other shall be kept as a permanent record of the county. All courts shall take judicial notice of either copy.

Â Â Â Â Â  (2) This section shall also apply to any amendment, revision or repeal of the county charter. [1959 c.527 Â§8]

Â Â Â Â Â  203.780 [1959 c.527 Â§9; 1963 c.290 Â§1; 1975 c.766 Â§2b; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  203.790 [1959 c.527 Â§10; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  203.810 Offenses under county law; jurisdiction; prosecutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂCounty lawÂ means a county charter adopted pursuant to ORS 203.710 to 203.770 and legislation passed by a charter county or any ordinance enacted by a general law county.

Â Â Â Â Â  (b) ÂCounty offenseÂ means any crime or offense defined or made punishable by county law.

Â Â Â Â Â  (2) Except as may be provided otherwise by county law:

Â Â Â Â Â  (a) The justice courts and circuit court for a county have jurisdiction of county offenses to the same extent as such courts have jurisdiction of crimes or offenses defined or made punishable by state law, as determined by the maximum punishment which may be imposed therefor.

Â Â Â Â Â  (b) The district attorney shall prosecute county offenses unless the county governing body elects to have the prosecution of such offenses conducted by a county counsel appointed pursuant to ORS 203.145.

Â Â Â Â Â  (c) The practice and procedure as to the prosecution, trial and punishment of county offenses shall be the same as in the case of similar crimes or offenses defined or made punishable by state law.

Â Â Â Â Â  (3) Except as may be provided otherwise by county law and subject to limitations on its civil jurisdiction under state law, the justice court and circuit court for a county have jurisdiction of a civil proceeding maintained by a county under ORS 30.310 or 30.315, including a proceeding to abate or enjoin any act or condition that is declared to be a nuisance by an ordinance of the county.

Â Â Â Â Â  (4) Judgments based on county offenses may be enforced in the manner provided by ORS 52.600. [1961 c.724 Â§33; 1963 c.611 Â§1; 1977 c.622 Â§1; 1981 c.75 Â§1; 1985 c.626 Â§2; 1995 c.658 Â§91; 1999 c.788 Â§49]

_______________



Chapter 204

Chapter 204 Â County Officers

2005 EDITION

COUNTY OFFICERS

COUNTIES AND COUNTY OFFICERS

ELECTION OF COUNTY OFFICERS; COUNTY JUDGE PRO TEM

204.005Â Â Â Â  Election of county officers

204.010Â Â Â Â  Terms of office of county officers

204.013Â Â Â Â  Numbered positions for office of county commissioner

204.016Â Â Â Â  Qualifications for county offices generally; additional qualifications for surveyor and assessor

204.017Â Â Â Â  Election of county commissioners by numbered position

204.020Â Â Â Â  When terms of office commence; filing certificate of election, oath and undertaking

204.065Â Â Â Â  Appointment of county judge pro tem

204.070Â Â Â Â  Oath of judge pro tem

204.075Â Â Â Â  Compensation of judge pro tem

COMPENSATION OF COUNTY OFFICERS, DEPUTIES AND OTHER EMPLOYEES

204.112Â Â Â Â  County compensation board; members; compensation review and recommendations

204.116Â Â Â Â  Compensation of county officers, deputies and employees to be fixed by county governing body; disposition of fees

204.121Â Â Â Â  Compensation and appointment of officers, deputies and employees in counties subject to county civil service law

204.126Â Â Â Â  Change in compensation of elective officers

DEPUTIES AND OTHER EMPLOYEES

204.601Â Â Â Â  Number and appointment of deputies and other employees

204.635Â Â Â Â  Deputies of sheriff; special appointments; authority of deputy; liability of sheriff for certain deputies

ELECTION OF COUNTY OFFICERS; COUNTY JUDGE PRO TEM

Â Â Â Â Â  204.005 Election of county officers. The following county officers shall be elected at the primary election or general election, as provided in ORS 249.088:

Â Â Â Â Â  (1) A sheriff.

Â Â Â Â Â  (2) A county clerk.

Â Â Â Â Â  (3) A county assessor.

Â Â Â Â Â  (4) A county treasurer.

Â Â Â Â Â  (5) A county surveyor.

Â Â Â Â Â  (6) A county commissioner to succeed any commissioner whose term of office expires the following January.

Â Â Â Â Â  (7) In any county where there is a vacancy from any cause in the office of county commissioner, an additional commissioner to fill the vacancy. [Subsection (2) enacted as 1953 c.477 Â§2; subsection (3) enacted as 1959 c.174 Â§3; 1959 c.628 Â§1; 1961 c.571 Â§3; subsection (4) enacted as 1963 c.386 Â§2; 1965 c.221 Â§21; 1969 c.532 Â§3; 1971 c.88 Â§4; 1983 c.327 Â§4; 2005 c.797 Â§29]

Â Â Â Â Â  204.010 Terms of office of county officers. (1) Except as provided in subsection (2) of this section, the term of office of each officer mentioned in ORS 204.005 is four years.

Â Â Â Â Â  (2) When two or more county commissioners are elected for one county at a general election and one of them is elected to fill a vacancy, as provided in ORS 204.005 (7), one of them shall hold office for two years and the others four years. [Amended by 1983 c.327 Â§13; 1983 c.350 Â§16; 2005 c.797 Â§59]

Â Â Â Â Â  204.013 Numbered positions for office of county commissioner. (1) In each county that has a board of county commissioners, each office of county commissioner shall be designated by number as Position No. 1, Position No. 2 or Position No. 3.

Â Â Â Â Â  (2) After September 2, 1963, in every county having a board of county commissioners, or when a board of county commissioners is established in any county, the county clerk shall assign a position number to each office on the board of county commissioners. The number so assigned shall be certified by the county clerk to the commissioner in office holding that position. One copy of the certification shall be sent to the Secretary of State, and one copy shall be filed in the office of the county clerk. [1963 c.329 Â§1]

Â Â Â Â Â  204.015 [Repealed by 1957 c.555 Â§1 (204.016 enacted in lieu of 204.015)]

Â Â Â Â Â  204.016 Qualifications for county offices generally; additional qualifications for surveyor and assessor. (1) A person is not eligible to any office listed in ORS 204.005 unless the person is a citizen of the United States, an elector under the Oregon Constitution and a resident of the county wherein the person is elected for the period of one year next preceding election, except that in counties of less than 25,000 population the requirement of residency in the county wherein the person is elected does not apply to the county surveyor.

Â Â Â Â Â  (2) A person is not eligible to be a candidate for election or appointment to the office of county surveyor unless registered under the laws of this state as a registered professional land surveyor.

Â Â Â Â Â  (3) A person is not eligible to be a candidate for election or appointment to the office of county assessor unless:

Â Â Â Â Â  (a) The person has qualified as a registered appraiser or is an appraiser trainee under ORS 308.015 and if an appraiser trainee, notwithstanding ORS 308.015, becomes a registered appraiser within two years after taking office; and

Â Â Â Â Â  (b) The person either has two years of office and accounting experience, including experience in office management activities, or has two years of full-time employment in the office of a county assessor.

Â Â Â Â Â  (4) The Department of Revenue shall prepare applications and questionnaires, and obtain information it may deem necessary to determine that a candidate for the office of county assessor has met the requirements of this section, and shall furnish to applicants suitable certificates evidencing satisfactory compliance with the required qualifications. [1957 c.555 Â§2 (enacted in lieu of 204.015); 1973 c.538 Â§1; 1975 c.780 Â§18; 1981 c.113 Â§1; 1983 c.327 Â§14; 1983 c.659 Â§1; 1993 c.270 Â§2; 2003 c.345 Â§1; 2005 c.22 Â§154]

Â Â Â Â Â  204.017 Election of county commissioners by numbered position. (1) In all proceedings for the nomination or election of candidates for or to the office of county commissioner in each county having a board of county commissioners, every petition for nomination, declaration of candidacy, certificate of nomination or election, ballot or other document used in connection with the nomination or election shall state the position number of the office to which the candidate aspires, and the name of the candidate shall appear on the ballot only for the designated position.

Â Â Â Â Â  (2) Each elector shall have the right to vote for only one candidate for each position on the board, and the candidate for each position receiving the highest number of votes for such position shall be considered nominated or elected, as the case may be. [1963 c.329 Â§2]

Â Â Â Â Â  204.020 When terms of office commence; filing certificate of election, oath and undertaking. (1) The term of office of each officer mentioned in ORS 204.005 shall commence on the first Monday of January next following election to office.

Â Â Â Â Â  (2) Before entering upon any office listed in ORS 204.005, the person elected must qualify by filing with the county clerk of the county in which the person is elected the personÂs certificate of election, with an oath of office indorsed thereon, and subscribed by the elected person, to the effect that the person will support the Constitution of the United States and of this state, and faithfully carry out the office being assumed. The person shall also give and file the undertaking provided for under subsection (3) of this section.

Â Â Â Â Â  (3) A county governing body may require, by ordinance, for the filing by each officer under ORS 204.005, prior to that officer assuming office, of an official undertaking with such surety as the governing body determines necessary or of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case in a reasonable amount with the county governing body. [Amended by 1981 c.41 Â§1; 1983 c.327 Â§15; 1991 c.331 Â§46; 1997 c.631 Â§426]

Â Â Â Â Â  204.025 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.030 [Amended by 1965 c.221 Â§22; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.035 [Amended by 1953 c.306 Â§17; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.040 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.045 [Repealed by 1971 c.88 Â§8]

Â Â Â Â Â  204.050 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.055 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.060 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.065 Appointment of county judge pro tem. Whenever because of illness or injury an elected county judge is incapacitated and unable to perform the duties of office, and such facts are made to appear by the affidavit of one or more physicians, licensed to practice in this state, filed in the office of the Secretary of State, the Governor shall appoint some competent and qualified person county judge pro tem, who shall serve until the termination of the incapacity of the elected county judge has been evidenced in the same manner as the incapacity was originally evidenced, or until the expiration of the term of office, whichever shall first occur, or until the appointment may be revoked for cause by the Governor. Such appointment shall not vacate the office of the elected county judge nor discontinue the salary of the elected county judge.

Â Â Â Â Â  204.070 Oath of judge pro tem. Before entering upon the performance of the duties of county judge pro tem, the appointee shall subscribe and file in the office of the county clerk the same oath of office required of an elected county judge.

Â Â Â Â Â  204.075 Compensation of judge pro tem. A county judge pro tem shall receive from the county compensation for services at the same rate and in the same manner as the elected county judge.

Â Â Â Â Â  204.101 [1953 c.306 Â§1; 1965 c.89 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.105 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.110 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.111 [1953 c.306 Â§5; repealed by 1981 c.48 Â§8]

COMPENSATION OF COUNTY OFFICERS, DEPUTIES AND OTHER EMPLOYEES

Â Â Â Â Â  204.112 County compensation board; members; compensation review and recommendations. (1) Each county governing body shall appoint a county compensation board. A county compensation board shall consist of from three to five members, who are knowledgeable in personnel and compensation management.

Â Â Â Â Â  (2) The county compensation board shall annually recommend a compensation schedule for the county elective officers mentioned in ORS 204.005.

Â Â Â Â Â  (3) The county compensation board shall annually review the compensation paid to persons comparably employed by the State of Oregon, local public bodies and private businesses within a labor market deemed appropriate by the board for each elective officer. The county compensation board shall take into account such factors as the number of employees supervised and the size of the budget administered by each elective officer, the duties and responsibilities of each elective officer, and the compensation paid to subordinates and other appointed employees who serve in positions of comparable management responsibility. The county compensation board shall prepare and approve by majority vote a recommended compensation schedule for the elective officers and shall submit the recommended compensation schedule to the county governing body.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the sheriffÂs salary shall be fixed in an amount which is not less than that for any member of the sheriffÂs department. [1989 c.941 Â§1]

Â Â Â Â Â  204.115 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.116 Compensation of county officers, deputies and employees to be fixed by county governing body; disposition of fees. (1) Except as otherwise provided by law, the governing body of each county shall fix the compensation of its own members and of every other county officer, deputy and employee when the compensation of such individuals is paid from county funds.

Â Â Â Â Â  (2) Any commission, fees or other moneys received by a county officer, deputy or employee for services rendered in the course of that individualÂs office or employment shall not be allowed to or retained by that individual, but shall promptly be paid into the county treasury except:

Â Â Â Â Â  (a) For compensation fixed under subsection (1) of this section;

Â Â Â Â Â  (b) As otherwise determined by the governing body of the county; or

Â Â Â Â Â  (c) As otherwise provided by ORS 106.120 or 205.320 (6). [1981 c.48 Â§2; 1997 c.253 Â§2; 1997 c.424 Â§2; 1999 c.776 Â§4; 2001 c.501 Â§8]

Â Â Â Â Â  204.120 [Renumbered 204.241]

Â Â Â Â Â  204.121 Compensation and appointment of officers, deputies and employees in counties subject to county civil service law. It is the intent of the Legislative Assembly that no provision of ORS 204.112, 204.116, 204.126 or 204.601 shall supersede any provision of the county civil service law, and when any conflict arises between any provision of ORS 204.112, 204.116, 204.126 or 204.601 and any provision of the county civil service law, then the county civil service law shall prevail. [1953 c.306 Â§10; 1981 c.48 Â§4; 1989 c.941 Â§2]

Â Â Â Â Â  204.125 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.126 Change in compensation of elective officers. (1) The compensation of any elective county officer shall remain in effect unless changed with the approval of the county budget committee or tax supervising and conservation commission.

Â Â Â Â Â  (2) Before any change in the compensation of an elective county officer is effective, it must be submitted to and approved by the county budget committee or tax supervising and conservation commission at a regular meeting or at a special meeting called for that purpose. [1981 c.48 Â§3]

Â Â Â Â Â  204.130 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.131 [1953 c.306 Â§2; 1961 c.395 Â§1; 1977 c.345 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.135 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.140 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.141 [1953 c.306 Â§3; 1977 c.345 Â§2; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.145 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.150 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.151 [1953 c.306 Â§4; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.155 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.160 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.165 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.170 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.175 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.180 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.185 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.190 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.195 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.200 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.205 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.210 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.215 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.220 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.225 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.230 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.235 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.240 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.241 [Formerly 204.120; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.245 [Amended by 1965 c.251 Â§3; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.250 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.255 [Amended by 1965 c.251 Â§4; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.260 [Repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.265 [Amended by 1963 c.519 Â§25; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.270 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.275 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.280 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.285 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.290 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.295 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.300 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.305 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.310 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.315 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.320 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.325 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.330 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.335 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.401 [1953 c.306 Â§8; repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.405 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.410 [Amended by 1965 c.221 Â§23; 1973 c.417 Â§1; repealed by 1977 c. 127 Â§1]

Â Â Â Â Â  204.412 [Repealed by 1977 c.127 Â§1]

Â Â Â Â Â  204.415 [Repealed by 1977 c.127 Â§1]

Â Â Â Â Â  204.420 [Repealed by 1957 c.78 Â§1 (204.421 enacted in lieu of 204.420)]

Â Â Â Â Â  204.421 [1957 c.78 Â§2 (enacted in lieu of 204.420); renumbered 206.315]

Â Â Â Â Â  204.425 [Renumbered 206.325]

Â Â Â Â Â  204.430 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.435 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.440 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.445 [Repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.450 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.455 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.460 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.465 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.470 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.475 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.480 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.485 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.490 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.495 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.500 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.505 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.510 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.515 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.520 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.525 [Repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.530 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.535 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.540 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.545 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.550 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.555 [Repealed by 1953 c.306 Â§18]

DEPUTIES AND OTHER EMPLOYEES

Â Â Â Â Â  204.601 Number and appointment of deputies and other employees. (1) The county court or board of county commissioners of each county shall fix the number of deputies and employees of county officers whose compensation is to be paid from county funds.

Â Â Â Â Â  (2) All such deputies and employees shall be appointed by such county officer, and shall hold office during the pleasure of the appointing officer. [1953 c.306 Â§9]

Â Â Â Â Â  204.605 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.610 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.615 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.620 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.625 [Repealed by 1977 c.168 Â§6]

Â Â Â Â Â  204.630 [Amended by 1977 c.168 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.635 Deputies of sheriff; special appointments; authority of deputy; liability of sheriff for certain deputies. (1) A sheriffÂs deputies shall be appointed by the sheriff in writing and continue during the pleasure of the sheriff. The sheriff of any county may appoint deputies in the county for the purpose only, and with authority only, to receive and serve summons and civil process in any suit or action. A certified copy of the appointment of a deputy sheriff shall be filed with the county clerk, and the person appointed shall, before entering upon the duties of the office, take and file with the county clerk the oath of office.

Â Â Â Â Â  (2) A sheriff may also, by special written appointment, authorize any other person to do any particular act. A certified copy of such appointment shall be filed with the county clerk, unless indorsed upon the process, order or other paper so authorized to be served or executed.

Â Â Â Â Â  (3) A deputy has the power to perform any act or duty that the principal has, and a person specially appointed to do a particular act has the same power in relation to the particular act authorized. The principal is responsible for the conduct of such deputy or person specially appointed except as provided in subsection (4) of this section.

Â Â Â Â Â  (4) In counties having a civil service system covering deputy sheriffs, the sheriff shall not be responsible for the conduct of deputy sheriffs or persons specially appointed as provided in subsection (2) of this section. [Amended by 1963 c.331 Â§12]

Â Â Â Â Â  204.640 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.645 [Amended by 1953 c.306 Â§17; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  204.650 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.655 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.660 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.665 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.670 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.675 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.680 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.685 [Amended by 1961 c.559 Â§1; repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.690 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.695 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.700 [Amended by 1963 c.519 Â§26; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.801 [1953 c.306 Â§6; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.805 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.810 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.815 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.820 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.825 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.830 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.835 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.840 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.845 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.850 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.855 [Amended by 1957 c.359 Â§2; 1963 c.519 Â§27; 1965 c.619 Â§36; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.860 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.865 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.870 [Amended by 1963 c.519 Â§28; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.905 [Amended by 1963 c.519 Â§29; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.910 [Amended by 1959 c.53 Â§1; 1963 c.519 Â§30; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.915 [Repealed by 1959 c.53 Â§3]

Â Â Â Â Â  204.920 [1955 c.441 Â§1; 1959 c.53 Â§2; 1963 c.519 Â§31; 1965 c.344 Â§28; 1979 c.190 Â§405; repealed by 1979 c.492 Â§1]

_______________



Chapter 205

Chapter 205 Â County Clerks

2005 EDITION

COUNTY CLERKS

COUNTIES AND COUNTY OFFICERS

GENERAL PROVISIONS

205.010Â Â Â Â  Definitions

POWERS AND DUTIES

205.110Â Â Â Â  General powers and duties of county clerk

205.125Â Â Â Â  County Clerk Lien Record; contents; effect

205.126Â Â Â Â  Enforcement of order or warrant recorded in County Clerk Lien Record; renewal of order or warrant; notice of renewal

205.127Â Â Â Â  Recording in County Clerk Lien Record required for certain liens

205.130Â Â Â Â  Recording duties of county clerk

205.135Â Â Â Â  Preparation of true copy of document not sufficiently legible to reproduce readable photographic record

205.140Â Â Â Â  Transcript or copy of record as evidence

205.150Â Â Â Â  Seal of clerk

205.160Â Â Â Â  Indexes kept by county clerk; use of alternative recording method allowed

205.180Â Â Â Â  Entry in appropriate record of instruments received for recording

205.190Â Â Â Â  Record of plats and maps of towns, villages, cemeteries

205.220Â Â Â Â  Recording copies of estate records; copy as evidence

205.232Â Â Â Â  Conditions for instruments to be recorded; exception

205.234Â Â Â Â  Requirements for first page of instruments to be recorded; cover sheet

205.236Â Â Â Â  Instrument describing two or more transactions; recordation; fee

205.238Â Â Â Â  Return of instrument after recordation

205.242Â Â Â Â  Clerk to receive and certify instruments during specified hours; exception

205.244Â Â Â Â  Recording of corrected instruments

205.246Â Â Â Â  Instruments to be recorded; fees

205.255Â Â Â Â  Filing requirement as recording requirement

COLLECTION AND DISPOSITION OF FEES

205.320Â Â Â Â  Fees collected by county clerk; use of portion of certain fees

205.323Â Â Â Â  Additional fees for recording certain instruments; use of fees

205.327Â Â Â Â  Penalty for presenting nonstandard instruments for recording

205.350Â Â Â Â  Fees for approving and recording plats

205.360Â Â Â Â  Clerk to receipt and account for certain probate fees collected

205.365Â Â Â Â  Disposition of County Clerk Lien Record fees

205.370Â Â Â Â  Payment to and disposition of trial fees by court clerk

205.395Â Â Â Â  Payment of fees by state agencies for entry in County Clerk Lien Record

INVALID CLAIMS OF ENCUMBRANCE

205.450Â Â Â Â  Definitions for ORS 205.450 to 205.470

205.455Â Â Â Â  Invalid claim of encumbrance; acceptance of filing prohibited; notice of invalid claim; form; posting notice; effect of filing invalid claim of encumbrance

205.460Â Â Â Â  Order to show cause why invalid claim of encumbrance should not be discharged; petition; hearing; release of invalid claim; application

205.465Â Â Â Â  Claim of encumbrance against certain property invalid without judicial order

205.470Â Â Â Â  Liability for filing invalid claim of encumbrance

MISCELLANEOUS PROVISIONS

205.510Â Â Â Â  County clerk not to act or have partner acting as attorney

205.515Â Â Â Â  Orders or warrants issued by state agency or officer; docketing; transfer to County Clerk Lien Record

205.525Â Â Â Â  Satisfaction of orders or warrants issued by state agency or officer; interest on penalties imposed by orders; recording release of lien in County Clerk Lien Record

PENALTIES

205.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  205.010 Definitions. (1) As used in the statutes of this state in reference to a chattel mortgage and action by the appropriate recording officer, Ârecord,Â ÂrecordedÂ and ÂrecordingÂ mean Ârecord or file,Â Ârecorded or filedÂ or Ârecording or filing,Â as the context requires.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) ÂPersonÂ means an individual, organization, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest or any other legal or commercial entity.

Â Â Â Â Â  (b) ÂTextÂ includes the words contained in the body of an instrument to be recorded and the names of the transactions contained in the instrument. The term does not include instructions for completing the instrument, form numbers or statutory references.

Â Â Â Â Â  (c) ÂTransactionÂ means an action, including but not limited to a transfer, encumbrance or release affecting title to or an interest in real property, that is required or permitted by state law or rule or federal law or regulation to be recorded. [Amended by 1991 c.230 Â§10; 1993 c.321 Â§1; 2001 c.713 Â§1; 2005 c.82 Â§1]

POWERS AND DUTIES

Â Â Â Â Â  205.110 General powers and duties of county clerk. (1) The county clerk in each county shall keep and maintain the records of the county governing body.

Â Â Â Â Â  (2) The county clerk of any county in which the county court has judicial functions shall, for the county court:

Â Â Â Â Â  (a) Keep the seal of the court, and affix it in all cases required by law.

Â Â Â Â Â  (b) Record the proceedings of the court.

Â Â Â Â Â  (c) Keep the records, files, books and papers pertaining to the court.

Â Â Â Â Â  (d) File all papers delivered to the clerk for that purpose in any action or proceeding in the court.

Â Â Â Â Â  (e) Attend the terms of the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

Â Â Â Â Â  (f) Under the direction of the court enter its orders and judgments.

Â Â Â Â Â  (g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any paper pertaining thereto, and filed with the clerk.

Â Â Â Â Â  (h) Exercise the powers and perform the duties conferred upon the clerk by statute.

Â Â Â Â Â  (i) In the performance of duties pertaining to the court, conform to the direction of the court.

Â Â Â Â Â  (3) The county clerk may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged. [1977 c.594 Â§2; 1981 s.s. c.3 Â§39; 1983 c.327 Â§5; 1985 c.540 Â§40; 1991 c.230 Â§11]

Â Â Â Â Â  205.120 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  205.125 County Clerk Lien Record; contents; effect. (1) The County Clerk Lien Record maintained under ORS 205.130 shall contain the following information for each order or warrant recorded:

Â Â Â Â Â  (a) The name of any person subject to the order or warrant.

Â Â Â Â Â  (b) The name of the officer and the agency that issued the order or warrant or the name of the claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given. The name of the agency or board that issued the order or warrant must be clearly printed on the order or warrant.

Â Â Â Â Â  (c) The amount of any monetary obligation imposed by the order or warrant, and the name of all persons against whom the obligation is imposed.

Â Â Â Â Â  (d) The date on which the order or warrant was received and recorded.

Â Â Â Â Â  (e) Full or partial satisfaction, if any, of any lien claim created by the order or warrant.

Â Â Â Â Â  (f) County Clerk Lien Record instruments filed under ORS 205.130 (3)(c)(A) shall be on official letterhead and include the seals, if any, of the officers and agencies.

Â Â Â Â Â  (g) Such other information as may be considered necessary by the county clerk.

Â Â Â Â Â  (2) From the date that an order or warrant is recorded in the County Clerk Lien Record, the order or warrant shall have the attributes and effect of a judgment that has been entered in the register of the circuit court for that county, including but not limited to the creation of a judgment lien for any monetary obligation in favor of the officer or agency issuing the order or warrant or in favor of the claimant in the proceedings before the Construction Contractors Board or State Landscape Contractors Board, renewal and enforcement by supplementary proceedings, writs of execution, notices of garnishment and writs of garnishment.

Â Â Â Â Â  (3) From the date that an order or warrant imposing a monetary obligation is recorded in the County Clerk Lien Record, the order or warrant becomes a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (4) In addition to any other remedy provided by law, orders and warrants recorded in the County Clerk Lien Record may be enforced as provided in ORS 205.126. [1983 c.696 Â§1; 1985 c.343 Â§10; 1987 c.586 Â§30; 1989 c.706 Â§2; 1997 c.387 Â§1; 1999 c.153 Â§5; 1999 c.654 Â§13; 2003 c.576 Â§194]

Â Â Â Â Â  205.126 Enforcement of order or warrant recorded in County Clerk Lien Record; renewal of order or warrant; notice of renewal. (1) At any time after recording an order or warrant in the County Clerk Lien Record, a claimant or an attorney for an agency or claimant may file in the circuit court for the county where the order or warrant is recorded, a copy of the original order or warrant certified by the agency to be a true copy of original, and an affidavit of the claimant or attorney verifying that the order or warrant was recorded in the County Clerk Lien Record for that county, the date that the order or warrant was recorded and the date on which any notice of renewal was recorded under subsection (2) of this section. Subject to any other requirements that may apply to the enforcement remedy sought by the agency or claimant, proceedings may thereafter be commenced by the agency or claimant for the enforcement of the order or warrant, in the same manner as provided for the enforcement of judgments issued by a court. Enforcement proceedings may include:

Â Â Â Â Â  (a) Writ of execution proceedings under ORS 18.252 to 18.850.

Â Â Â Â Â  (b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

Â Â Â Â Â  (c) Garnishment proceedings under ORS 18.600 to 18.850.

Â Â Â Â Â  (2) At any time within 10 years after the recording of an order or warrant, an agency or claimant, acting with or without the assistance of an attorney, may renew an order or warrant by recording a notice of renewal in the County Clerk Lien Record. A notice of renewal recorded within the time specified by this subsection has the attributes and effect of an extension of judgment remedies noted in the register under ORS 18.182, from the date that the notice is recorded. A notice of renewal recorded under this section must state:

Â Â Â Â Â  (a) The name of the agency that issued the warrant or order or the name of the claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given;

Â Â Â Â Â  (b) The name of all persons against whom a monetary obligation is imposed under the order or warrant; and

Â Â Â Â Â  (c) The date of recording and the recording number, the book and page number for the recording, or the volume and page number for the recording.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) ÂAgencyÂ means any state officer, board, commission, corporation, institution, department or other state body that has authority to record an order or warrant in the County Clerk Lien Record.

Â Â Â Â Â  (b) ÂClaimantÂ means a person in favor of which a board order has been recorded under the provisions of ORS 671.707 or 701.150. [1997 c.387 Â§2; 1999 c.153 Â§6; 2001 c.249 Â§75; 2003 c.576 Â§195]

Â Â Â Â Â  205.127 Recording in County Clerk Lien Record required for certain liens. The County Clerk Lien Record in each county where the real property is located is the place of recording a lien filed pursuant to CERCLA, 100 U.S. Stat 1630. [1987 c.586 Â§48]

Â Â Â Â Â  205.130 Recording duties of county clerk. The county clerk shall:

Â Â Â Â Â  (1) Have the custody of, and safely keep and preserve all files and records of deeds and mortgages of real property, and a record of all maps, plats, contracts, powers of attorney and other interests affecting the title to real property required or permitted by law to be recorded.

Â Â Â Â Â  (2) Record, or cause to be recorded, in a legible and permanent manner, and keep in the office of the county clerk, all:

Â Â Â Â Â  (a) Deeds and mortgages of real property, powers of attorney and contracts affecting the title to real property, authorized by law to be recorded, assignments thereof and of any interest therein when properly acknowledged or proved and other interests affecting the title to real property required or permitted by law to be recorded;

Â Â Â Â Â  (b) Certificates of sale of real property under execution or order of court, or assignments thereof or of any interest therein when properly acknowledged or proved;

Â Â Â Â Â  (c) Certified copies of death certificates of any person appearing in the county records as owning or having a claim or interest in land in the county. A death certificate recorded in the deed records of a county under this subsection is a public record and is not subject to the disclosure limitations under ORS 432.121;

Â Â Â Â Â  (d) Instruments presented for recording by the United States or the State of Oregon, or a political subdivision of either, that affect title to or an interest in real property or that lawfully concern real property; and

Â Â Â Â Â  (e) Instruments recognized under state law or rule or federal law or regulation as affecting title to or an interest in real property if the instrument is properly acknowledged or proved.

Â Â Â Â Â  (3) Keep and maintain:

Â Â Â Â Â  (a) Deed and mortgage records;

Â Â Â Â Â  (b) Statutory lien records;

Â Â Â Â Â  (c) A record called the County Clerk Lien Record in which the following shall be recorded:

Â Â Â Â Â  (A) The warrants and orders of officers and agencies that are required or permitted by law to be recorded; and

Â Â Â Â Â  (B) All instruments presented for recordation when required or permitted by law to be recorded that affect the title to or an interest in real property, other than instruments recorded in the deed and mortgage records or the statutory lien records;

Â Â Â Â Â  (d) Releases, satisfactions, assignments, amendments and modifications of recorded instruments; and

Â Â Â Â Â  (e) Other instruments required or permitted by law to be recorded not affecting interests in real property.

Â Â Â Â Â  (4) Perform all the duties in regard to the recording and indexing of deeds and mortgages of real property, contracts, abstracts of judgments, notices of pendency, powers of attorney and other interests when required or permitted by law to be recorded that affect the title of real property, and in regard to the entry of satisfaction and discharge of the same, together with other documents required or permitted by law to be recorded.

Â Â Â Â Â  (5) Incur no civil or criminal liability, either personally or in an official capacity, for recording an instrument that does not comply with the provisions of law that require or allow the recording of the instrument. [Amended by 1983 c.696 Â§8a; 1983 c.709 Â§43; 1983 c.763 Â§63; 1985 c.471 Â§16; 1987 c.215 Â§22; 1987 c.586 Â§31; 1989 c.171 Â§28; 1989 c.179 Â§1; 1989 c.618 Â§11; 1989 c.706 Â§Â§1,2; 1989 c.738 Â§15; 1989 c.764 Â§4; 1989 c.795 Â§3; 1989 c.841Â§10; 1989 c.1035 Â§4; 1991 c.230 Â§12; 1993 c.321 Â§2; 1999 c.654 Â§14a; 1999 c.710 Â§9; 2001 c.713 Â§2]

Â Â Â Â Â  205.135 Preparation of true copy of document not sufficiently legible to reproduce readable photographic record. Whenever the text of a document presented for recording may be made out but is not sufficiently legible to reproduce a readable photographic record, the county clerk shall require the person presenting it for recording to substitute a legible original document or prepare a true copy thereof by handwriting or typewriting and attach the same to the original as a part of the document for making the permanent photographic record. [1965 c.301 Â§1(1); 1999 c.654 Â§15; 2005 c.22 Â§155]

Â Â Â Â Â  205.140 Transcript or copy of record as evidence. A transcript of the record of any instruments duly recorded by the county clerk in any county under the authority of ORS 205.130 and 205.160 to 205.190, or a photographic or photostatic copy thereof, duly certified by the county clerk, under the seal of office, may be recorded in the office of any county clerk or read in evidence in any court with like force and effect as the original instrument. [Amended by 1999 c.654 Â§16]

Â Â Â Â Â  205.150 Seal of clerk. The county court shall provide a suitable seal for the use of the county clerk.

Â Â Â Â Â  205.160 Indexes kept by county clerk; use of alternative recording method allowed. (1) The county clerk shall keep a direct general index and an indirect general index in the office of the clerk.

Â Â Â Â Â  (2) The direct general index shall contain, but need not be limited to, the following:

Â Â Â Â Â  (a) Date and time of reception.

Â Â Â Â Â  (b) Names of grantors.

Â Â Â Â Â  (c) Names of grantees.

Â Â Â Â Â  (d) Nature or type of instrument.

Â Â Â Â Â  (e) Volume and page where recorded or the instrument number.

Â Â Â Â Â  (f) Remarks.

Â Â Â Â Â  (g) Brief description of tract.

Â Â Â Â Â  (h) To whom delivered.

Â Â Â Â Â  (i) Fees received.

Â Â Â Â Â  (3) The clerk shall make correct entries in the direct general index of every instrument recorded under the appropriate heading, entering the names of the grantors in alphabetical order.

Â Â Â Â Â  (4) The indirect general index shall contain, but need not be limited to, the following:

Â Â Â Â Â  (a) Date and time of reception.

Â Â Â Â Â  (b) Names of grantees.

Â Â Â Â Â  (c) Names of grantors.

Â Â Â Â Â  (d) Nature or type of instrument.

Â Â Â Â Â  (e) Volume and page where recorded or the instrument number.

Â Â Â Â Â  (f) Remarks.

Â Â Â Â Â  (g) Brief description of tract.

Â Â Â Â Â  (5) The clerk shall make in the indirect general index correct entries of every instrument required by law to be entered in the general index direct, entering the names of the grantors in alphabetical order.

Â Â Â Â Â  (6) Whenever any mortgage, bond, judgment or other instrument has been released or discharged from record, or by recording a deed or lease, the clerk shall immediately note in both the direct general index and the indirect general index under the column headed ÂRemarks,Â and opposite the appropriate entry, that such instrument has been satisfied.

Â Â Â Â Â  (7) In lieu of both the direct general index and the indirect general index a county clerk may use a data processing device or computer to provide a combined index to books or records defined in law that shall contain the following:

Â Â Â Â Â  (a) Date and time of reception.

Â Â Â Â Â  (b) Names of grantees.

Â Â Â Â Â  (c) Names of grantors.

Â Â Â Â Â  (d) Nature or type of instrument.

Â Â Â Â Â  (e) Recording number.

Â Â Â Â Â  (f) Brief description of tract.

Â Â Â Â Â  (g) To whom delivered.

Â Â Â Â Â  (h) Fees received.

Â Â Â Â Â  (i) When available, a reference to the instrument being released or discharged.

Â Â Â Â Â  (j) Such other information as the county clerk may require.

Â Â Â Â Â  (8) The county clerk shall provide public access to the combined index and otherwise meet the requirements of ORS chapter 192. [Amended by 1969 c.702 Â§1; 1987 c.586 Â§32; 1999 c.654 Â§17]

Â Â Â Â Â  205.170 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  205.180 Entry in appropriate record of instruments received for recording. (1) The county clerk shall make in the appropriate record correct entries of every instrument required by law to be recorded.

Â Â Â Â Â  (2) Whenever any instrument has been received for record, the county clerk shall immediately place upon such instrument a certificate, noting the day, hour and minute of its reception and fees received for recording and, when recorded, a reference to where it is recorded. The date of record of such instrument is the date of recordation.

Â Â Â Â Â  (3) Whenever any instrument has been recorded, the county clerk shall immediately make an entry in the record of the clerk with the amount paid as fee for recording.

Â Â Â Â Â  (4) After such instrument has been recorded the county clerk shall return it to the person who recorded or is authorized to receive the same, writing the name of the person to whom it is delivered in the record. [Amended by 1987 c.586 Â§33; 1999 c.654 Â§18]

Â Â Â Â Â  205.190 Record of plats and maps of towns, villages, cemeteries. Each county clerk shall maintain a record of all maps of towns, villages, or additions to the same, or cemeteries, within the county, together with any description, acknowledgment or other writing therein. The county clerk shall create and store the maps in accordance with archival standards for the preservation of the record. The clerk shall keep an index that may be part of the deed index and shall contain the name of the town, village, addition or cemetery plat. The clerk shall not be bound to perform any duty required by ORS 205.130, 205.160, 205.180 and this section for which a fee is allowed, unless such fee has been paid or tendered, but when any such map has, prior to May 29, 1919, been incorrectly recorded in the plat records or deed records of the county, and such plat so incorrectly recorded is again presented by anyone to the clerk for record, the clerk shall correctly record such map in the record of plats without charge therefor, and shall make notation in the index of the fact of such re-recording, giving the book and page or instrument number where the re-recording appears. The record of the original map so re-recorded, as well as the record of all maps recorded under this section, as well as all original maps or plats recorded prior to May 29, 1919, shall be safely kept in the office of the clerk. The clerk shall not refuse to comply with this section by reason of the fact that some portion of the lands so platted were brought under any statute of this state relating to the registration of land titles. [Amended by 1999 c.710 Â§10]

Â Â Â Â Â  205.200 [Amended by 1969 c.532 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  205.210 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.220 Recording copies of estate records; copy as evidence. Any copies of records of any estate administered in this state, certified to as true and correct by the clerk of the court in which the estate was or is being administered, shall be received and recorded by the officer having charge of the deed records of any county upon the payment of the fees required by law. A certified copy of such record shall be received as prima facie evidence of the original record in any court of this state.

Â Â Â Â Â  205.230 [Amended by 1961 c.726 Â§411; 1965 c.619 Â§37; part renumbered 205.335; repealed by 1991 c.230 Â§35]

Â Â Â Â Â  205.232 Conditions for instruments to be recorded; exception. Except as provided in ORS 205.327, a county clerk shall not accept any instrument for recording unless the text of the instrument is typed, written or printed in 8-point type or larger on paper that is not larger than 14 inches long and 8-1/2 inches wide and which paper is of sufficient quality for recording photographically. However, this section does not apply to out-of-state notarial acts or to certified copies of public records presented to a county clerk for recording. [1991 c.230 Â§2; 1993 c.321 Â§3]

Â Â Â Â Â  205.234 Requirements for first page of instruments to be recorded; cover sheet. (1) When any instrument is presented to a county clerk for recording, the first page of the instrument shall contain at least:

Â Â Â Â Â  (a) The names of the transactions as required in ORS 205.236;

Â Â Â Â Â  (b) The names of the persons described in ORS 205.125 (1)(a) and (b) and 205.160;

Â Â Â Â Â  (c) The person and address (for mailing purposes only) to whom the instrument will be delivered as provided in ORS 205.180;

Â Â Â Â Â  (d) For instruments conveying or contracting to convey fee title to any real estate and all memoranda of such instruments, the true and actual consideration paid for such transfer as required by ORS 93.030;

Â Â Â Â Â  (e) For instruments conveying or contracting to convey fee title to any real estate, the tax statement information required by ORS 93.260; and

Â Â Â Â Â  (f) For instruments recorded in the County Clerk Lien Record, the information described in ORS 205.125 (1)(c) and (e).

Â Â Â Â Â  (2) Notwithstanding ORS 205.327, if an instrument presented for recording does not contain the information required by subsection (1)(a) to (f) of this section, a cover sheet may be prepared that contains the required information. The cover sheet shall be prepared by the person presenting the instrument for recording. The cover sheet may be attached to the instrument and shall be recorded as a part of the instrument. Any errors in the cover sheet shall not affect the transactions contained in the instrument itself. The cover sheet need not be separately signed or acknowledged. [1991 c.230 Â§3; 1993 c.321 Â§4]

Â Â Â Â Â  205.236 Instrument describing two or more transactions; recordation; fee. (1) An instrument required or permitted by law to be recorded shall be clearly labeled in sufficient detail to enable the clerk to record the instrument in the appropriate record.

Â Â Â Â Â  (2) An instrument describing two or more transactions required or permitted by law to be recorded as separate instruments may be recorded when the instrument is labeled in sufficient detail to enable the clerk to record the transactions in the appropriate records and:

Â Â Â Â Â  (a) The transactions described in the instrument involve the same properties;

Â Â Â Â Â  (b) The transactions are assignments, releases or satisfactions of any recorded instrument;

Â Â Â Â Â  (c) The transactions are liens recorded under ORS 311.675;

Â Â Â Â Â  (d) The transactions are municipal assessment liens being recorded under ORS 93.643;

Â Â Â Â Â  (e) The instrument is recorded under ORS 371.650; or

Â Â Â Â Â  (f) The instrument is a cooperative contract recorded under ORS 62.360.

Â Â Â Â Â  (3) When an instrument described in subsection (2) of this section is accepted for recording by a county clerk, the county clerk shall enter the instrument into the appropriate records.

Â Â Â Â Â  (4) Recording fees shall be charged for recording each additional transaction described in subsection (2) of this section and the fee shall be the fee provided for in ORS 205.320.

Â Â Â Â Â  (5) Nothing in this section is intended to abolish the requirements for collection of the fees required under ORS 205.323.

Â Â Â Â Â  (6) Recording an instrument under this section when the instrument is not clearly labeled does not affect the validity of the recordation.

Â Â Â Â Â  (7) A county clerk shall not incur civil or criminal liability, either personally or in an official capacity, for recording an instrument under this section when the instrument is not labeled in sufficient detail to allow the clerk to record the transactions in all appropriate records. [1991 c.230 Â§5; 1993 c.321 Â§5; 1999 c.654 Â§20]

Â Â Â Â Â  205.238 Return of instrument after recordation. In every county, the county clerk shall return any instrument presented for recording to the person authorized to receive the instrument. The county clerk shall return the instrument by personally delivering or mailing the instrument not later than the 10th business day, not counting days on which the recording office is closed, after the date of recordation. [1991 c.230 Â§6]

Â Â Â Â Â  205.240 [1957 c.669 Â§Â§1,2; repealed by 1971 c.267 Â§16]

Â Â Â Â Â  205.242 Clerk to receive and certify instruments during specified hours; exception. (1) Except as provided in subsection (2) of this section, in every county, the office of the county clerk shall receive and certify, as required by ORS 93.620, instruments presented for recording for a minimum of six hours between the hours of 9 a.m. and 4 p.m., including the first hour and the last hour, on every day except Saturdays, Sundays and other holidays.

Â Â Â Â Â  (2) The provisions of this section may be modified for a fiscal year by the county governing body upon adoption of a resolution in which it determines in its discretion that a fiscal emergency exists. A resolution adopted under this subsection may be renewed, amended or repealed. Hours of recording shall not be reduced under the resolution to any extent greater than the reductions for other nonemergency county services housed within the same building. [1991 c.230 Â§7; 1995 c.784 Â§1; 1997 c.249 Â§58]

Â Â Â Â Â  205.244 Recording of corrected instruments. (1) Any instrument that has been previously recorded may be rerecorded to make corrections in the original instrument.

Â Â Â Â Â  (2) The county clerk shall record any instrument presented for rerecording as provided in subsection (1) of this section. The corrected instrument need not be acknowledged again. The person presenting the instrument for rerecording shall cause a rerecording certificate to be affixed to the first page of the instrument or added as a new first page to the instrument. The rerecording certificate shall contain the words ÂRERECORDED TO CORRECT_____. PREVIOUSLY RECORDED IN BOOK _____ AND PAGE___, OR AS FEE NUMBER___.Â

Â Â Â Â Â  (3) A county clerk shall not incur civil or criminal liability, either personally or in an official capacity, for recording a corrected instrument under this section. [1991 c.230 Â§9]

Â Â Â Â Â  205.245 [Formerly 21.520; 1987 c.586 Â§34; 1991 c.230 Â§13; repealed by 1997 c.592 Â§6 (205.246 enacted in lieu of 205.245)]

Â Â Â Â Â  205.246 Instruments to be recorded; fees. (1) The county clerk shall record the following instruments required or permitted by law to be recorded and entered in the office of the county clerk:

Â Â Â Â Â  (a) Financing statements recorded in the office of the county clerk under ORS 79.0501 (1)(a);

Â Â Â Â Â  (b) Hospital and physician liens recorded under ORS 87.565;

Â Â Â Â Â  (c) Federal tax liens and certificates and notices affecting federal tax liens recorded under ORS 87.806;

Â Â Â Â Â  (d) Cooperative contracts recorded under ORS 62.360;

Â Â Â Â Â  (e) Special district assessments attaching to real property;

Â Â Â Â Â  (f) Lien foreclosure statements recorded under ORS 87.202;

Â Â Â Â Â  (g) A certified copy of the judgment or a lien record abstract or other liens affecting the title to real property;

Â Â Â Â Â  (h) Building code exemptions required under ORS 455.320 and 455.345;

Â Â Â Â Â  (i) Construction liens recorded under ORS 87.050;

Â Â Â Â Â  (j) Liens upon chattels recorded under ORS 87.246;

Â Â Â Â Â  (k) Liens on real property recorded under ORS 87.372;

Â Â Â Â Â  (L) Employee benefit plan liens recorded under ORS 87.860;

Â Â Â Â Â  (m) Attorney liens recorded under ORS 87.455 and 87.460;

Â Â Â Â Â  (n) Long term care liens recorded under ORS 87.517;

Â Â Â Â Â  (o) Ambulance services liens recorded under ORS 87.623;

Â Â Â Â Â  (p) Community property records recorded under ORS 108.530;

Â Â Â Â Â  (q) Sheriff transfer of records recorded under ORS 206.100;

Â Â Â Â Â  (r) Corrected instruments required under ORS 205.244;

Â Â Â Â Â  (s) Mineral and mining records required under ORS 517.030, 517.052, 517.160, 517.180, 517.210, 517.220, 517.280, 517.310 and 517.320;

Â Â Â Â Â  (t) Copies of records certified by a county clerk or court clerk;

Â Â Â Â Â  (u) Subdivision and partition plats recorded under ORS 92.140;

Â Â Â Â Â  (v) Condominiums recorded under ORS chapter 100;

Â Â Â Â Â  (w) Requests for notice of transfer or encumbrance or terminations of requests for notice of transfer or encumbrance presented for recordation under ORS 411.694;

Â Â Â Â Â  (x) Bankruptcy documents presented for recordation under ORS 93.770; and

Â Â Â Â Â  (y) A written warranty agreement under ORS 701.605.

Â Â Â Â Â  (2) The county clerk shall charge and collect fees specified in ORS 205.320, 205.327 and 205.350 for recording an instrument required to be recorded under subsection (1) of this section.

Â Â Â Â Â  (3) Indexes may be maintained for instruments recorded under subsection (1) of this section in the same manner as provided in ORS 205.160. [1989 c.791 Â§21; 1991 c.230 Â§14; enacted in lieu of 205.245 in 1997; 1999 c.654 Â§Â§21,21a; 2001 c.301 Â§23; 2001 c.445 Â§169; 2001 c.501 Â§9; 2003 c.638 Â§4; 2005 c.85 Â§2; 2005 c.169 Â§3]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  205.250 [1969 c.518 Â§2; repealed by 1971 c.121 Â§3]

Â Â Â Â Â  205.255 Filing requirement as recording requirement. Any requirement by the laws of this state that an instrument described in ORS 205.246 be filed in the office of the county clerk or that an instrument be filed in deed or mortgage records shall be considered to be a requirement that such instruments be recorded instead of being filed. [Formerly 21.530; 1991 c.230 Â§16]

Â Â Â Â Â  205.260 [1985 c.613 Â§30; repealed by 1987 c.311 Â§10]

Â Â Â Â Â  205.310 [Repealed by 1957 c.359 Â§3]

COLLECTION AND DISPOSITION OF FEES

Â Â Â Â Â  205.320 Fees collected by county clerk; use of portion of certain fees. In every county there shall be charged and collected in advance by the county clerk, for the benefit of the county, the following fees, and no more, for the following purposes and services:

Â Â Â Â Â  (1) For filing and making entry when required by law of any instrument required or permitted by law to be filed, when it is not recorded, $5 for each page.

Â Â Â Â Â  (2) For filing and making entry of the assignment or satisfaction of any filed, but not recorded, instrument, $5 for each page.

Â Â Â Â Â  (3) For each official certificate, $3.75.

Â Â Â Â Â  (4)(a) For purposes of this subsection, ÂpageÂ means one side of a sheet 14 inches, or less, long and 8-1/2 inches, or less, wide.

Â Â Â Â Â  (b) For recording any instrument required or permitted by law to be recorded, $5 for each page, but the minimum fee shall not be less than $5.

Â Â Â Â Â  (c) For supplying to private parties copies of records or files, not more than $3.75 for locating a record requested by the party and 25 cents for each page.

Â Â Â Â Â  (d) For each official certificate, $3.75.

Â Â Â Â Â  (5) For taking affidavit for and making and issuing marriage license and registering the return thereof, $25.

Â Â Â Â Â  (6) For solemnizing a marriage under ORS 106.120, $25. This subsection does not require that the county clerk charge a fee for solemnizing a marriage after normal working hours or on Saturdays or legal holidays. This subsection does not prohibit a county clerk from charging and accepting a personal payment for solemnizing a marriage if otherwise authorized by ORS 106.120.

Â Â Â Â Â  (7) For taking and certifying acknowledgment or proof of execution of any instrument, the fee established in the schedule adopted by the Secretary of State under ORS 194.164.

Â Â Â Â Â  (8) For issuing any license required by law, other than a marriage or liquor license, and for which no fee is otherwise provided by law, $5.

Â Â Â Â Â  (9) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as may favorably compare with those established by this section for similar services and as may be established by order or rule of the county court or board of county commissioners.

Â Â Â Â Â  (10) For recording any instrument under ORS 205.130 (2), as required by ordinance pursuant to ORS 203.148.

Â Â Â Â Â  (11) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional municipal assessment lien recorded under ORS 93.643, $5.

Â Â Â Â Â  (12) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional assignment, release or satisfaction of any recorded instrument, $5.

Â Â Â Â Â  (13) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional transaction described under ORS 205.236, $5.

Â Â Â Â Â  (14) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional lien recorded under ORS 311.675, $5.

Â Â Â Â Â  (15) For preparing and recording the certificate under ORS 517.280, $20 or such other fee that is established by the county governing body.

Â Â Â Â Â  (16) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional claim listed on an affidavit of annual compliance under ORS 517.210, $5.

Â Â Â Â Â  (17) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional name listed on a cooperative contract under ORS 62.360 (2) or for recording the termination of a cooperative contract under ORS 62.360 (4), $5.

Â Â Â Â Â  (18) Notwithstanding any other law, five percent of any fee or tax that is not collected for the benefit of the county clerk shall be deducted from the fee or tax. The moneys deducted shall be expended for acquiring storage and retrieval systems, payment of expenses incurred in collecting the fee or tax and maintaining and restoring records as authorized by the county clerk. Moneys collected under this subsection shall be deposited in a county clerk records fund established by the county governing body. No moneys shall be deducted under this subsection from:

Â Â Â Â Â  (a) Fees collected for the Domestic Violence Fund under ORS 106.045.

Â Â Â Â Â  (b) Fees collected for conciliation services under ORS 107.615.

Â Â Â Â Â  (c) Real estate transfer taxes enacted prior to January 1, 1998.

Â Â Â Â Â  (d) Fees collected under ORS 205.323 for the Oregon Land Information System Fund. [Amended by 1957 c.359 Â§1; 1965 c.619 Â§38; 1971 c.621 Â§25; 1975 c.607 Â§24; 1979 c. 724 Â§6; 1979 c.833 Â§25; 1981 c.835 Â§13; 1981 s.s. c.3 Â§98; 1983 c.393 Â§24; 1985 c.582 Â§6; 1987 c.469 Â§2; 1987 c.586 Â§35; 1989 c.976 Â§35; 1991 c.230 Â§17; 1997 c.253 Â§1; 1999 c.654 Â§22; 2001 c.713 Â§3; 2003 c.565 Â§2]

Â Â Â Â Â  205.323 Additional fees for recording certain instruments; use of fees. (1) In addition to and not in lieu of the fees charged and collected under ORS 205.320 and other fees, the following fees shall be charged and collected for the recording or filing of any instrument described in ORS 205.130:

Â Â Â Â Â  (a) A fee of $1, to be credited as provided in subsection (3)(a) of this section; and

Â Â Â Â Â  (b) A fee of $10, to be credited as provided in subsection (3)(b) of this section.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the recording or filing of the following:

Â Â Â Â Â  (a) Instruments that are otherwise exempt from recording or filing fees under any provision of law;

Â Â Â Â Â  (b) Any satisfaction of judgment or certificate of satisfaction of judgment; or

Â Â Â Â Â  (c) Internal county government instruments not otherwise charged a recording or filing fee.

Â Â Â Â Â  (3) Of the amounts charged and collected under this section:

Â Â Â Â Â  (a) The recording or filing fee charged and collected under subsection (1)(a) of this section shall be deposited and credited to the Oregon Land Information System Fund established under ORS 306.132; and

Â Â Â Â Â  (b) Of the recording or filing fee charged and collected under subsection (1)(b) of this section, five percent shall be credited for the benefit of the county, five percent shall be credited for the benefit of the county clerk for the purposes described in ORS 205.320 (18) and 90 percent shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187. [1989 c.796 Â§15; 1999 c.701 Â§3; 1999 c.788 Â§61; 1999 c.803 Â§8; 2001 c.501 Â§10; 2001 c.713 Â§5]

Â Â Â Â Â  205.325 [1965 c.301 Â§1 (2); 1971 c.621 Â§26; 1975 c.607 Â§25; 1979 c.833 Â§26; 1981 c.835 Â§14; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  205.327 Penalty for presenting nonstandard instruments for recording. When an instrument required or permitted by law to be recorded is presented to a county clerk for recording, if the instrument does not comply with the requirements of ORS 205.232 and 205.234, the county clerk shall record the instrument, but shall charge and collect in advance a penalty of $20. The penalty authorized and collected under this section shall be in addition to and not in lieu of the fees charged under ORS 205.320 for recording the instrument. [1991 c.230 Â§4; 2001 c.713 Â§4]

Â Â Â Â Â  205.330 [Repealed by 1957 c.359 Â§3]

Â Â Â Â Â  205.335 [Formerly part of 205.230; 1971 c.621 Â§27; 1975 c.607 Â§26; 1979 c.833 Â§27; 1981 c.835 Â§15; repealed by 1991 c.230 Â§35]

Â Â Â Â Â  205.340 [Amended by 1971 c.621 Â§28; 1975 c.607 Â§27; 1979 c.833 Â§28; repealed by 1987 c.469 Â§3 and 1987 c.586 Â§49]

Â Â Â Â Â  205.350 Fees for approving and recording plats. The fee for performing the services set forth in ORS 92.090, 92.100 and 271.230, shall be set by ordinance of the county governing body. [Amended by 1971 c.621 Â§29; 1975 c.607 Â§28; 1979 c.833 Â§29]

Â Â Â Â Â  205.360 Clerk to receipt and account for certain probate fees collected. The clerk of the county court shall receive and receipt for fees prescribed in ORS 21.310 that are collected by the clerk, stating in the receipt the amount so received, from whom received and on what account the amount was received, specifying the cause or proceeding. If it is ascertained at any time that the clerk has received any such fees not so accounted for, or done service without collecting fees therefor as provided in ORS 21.310, or neglected duty in any other respect, the payment of salary of the clerk shall be withheld until the matter is fully rectified. [Amended by 1981 s.s. c.3 Â§99]

Â Â Â Â Â  205.365 Disposition of County Clerk Lien Record fees. Within the first 10 days of the month following the month in which collected, all fees collected by a county clerk for recording and making entry of any instrument in the County Clerk Lien Record shall be paid to the county treasurer for deposit in a separate account in the county general fund. Moneys in such account shall be credited to the county clerk and used exclusively by the county clerk for payment of expenses incurred in maintaining the County Clerk Lien Record. [1983 c.696 Â§32]

Â Â Â Â Â  205.370 Payment to and disposition of trial fees by court clerk. Trial fees in the county court exercising judicial functions shall be paid to the clerk of the court, who shall keep a regular account of them, and by whom paid, in the fee book. The clerk shall pay the amount of such fees received to the treasurer of the county, as often as once a month, taking receipt therefor in duplicate, one of which the clerk shall file in the office of the clerk and the other the clerk may retain as private property. At the annual accounting of the county officers with the county court, the clerk shall exhibit to such court a detailed statement of the trial fees received by the clerk in the course of the year, verified by the oath of the clerk. [Amended by 1981 s.s. c.3 Â§100]

Â Â Â Â Â  205.380 [Amended by 1963 c.519 Â§32; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.390 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.395 Payment of fees by state agencies for entry in County Clerk Lien Record. Notwithstanding the provisions of ORS 182.040 to 182.060 and 205.320 relating to the time and manner of payment of fees to the county clerk, a state officer or state agency that records a warrant, order, a certified copy of the judgment or lien record abstract or other document with a county clerk for entry in the County Clerk Lien Record shall not be required to pay the fee for that service in advance or at the time the entry is made. Except as provided in ORS 137.270 the county clerk, on the 10th day of each month, shall provide the officer or agency with an itemized statement of all recordings made by the officer or agency for the preceding month, together with the total charge therefor. The officer or agency, upon receipt of the itemized statement, shall promptly pay the amount due the county. The fees that may be charged and collected by the county clerk for recording and making entry of any instrument in the County Clerk Lien Record are those fees prescribed for recording documents. [1983 c.696 Â§2; 1987 c.586 Â§36]

Â Â Â Â Â  205.400 [Repealed by 1999 c.803 Â§10]

INVALID CLAIMS OF ENCUMBRANCE

Â Â Â Â Â  205.450 Definitions for ORS 205.450 to 205.470. As used in ORS 205.450 to 205.470:

Â Â Â Â Â  (1) ÂEncumbranceÂ means a claim, lien, charge or liability attached to and binding property.

Â Â Â Â Â  (2) ÂEncumbrance claimantÂ means a person who purportedly benefits from the filing of an encumbrance.

Â Â Â Â Â  (3) ÂFederal official or employeeÂ has the meaning given the term Âemployee of the governmentÂ in the Federal Tort Claims Act (28 U.S.C. 2671).

Â Â Â Â Â  (4) ÂFilingÂ includes filing or recording.

Â Â Â Â Â  (5) ÂInvalid claim of encumbranceÂ means a claim of encumbrance that is not a valid claim of encumbrance.

Â Â Â Â Â  (6) ÂPropertyÂ includes, but is not limited to, real and personal property.

Â Â Â Â Â  (7) ÂState or local official or employeeÂ means an appointed or elected official, employee or agent of:

Â Â Â Â Â  (a) A branch of government of this state or a state agency, board, commission or department of a branch of government of this state;

Â Â Â Â Â  (b) A state institution of higher education;

Â Â Â Â Â  (c) A community college or local school district in this state;

Â Â Â Â Â  (d) A city, county or other political subdivision in this state; or

Â Â Â Â Â  (e) A public corporation in this state.

Â Â Â Â Â  (8) ÂValid claim of encumbranceÂ is an encumbrance that:

Â Â Â Â Â  (a) Is an encumbrance authorized by statute;

Â Â Â Â Â  (b) Is a consensual encumbrance recognized under the laws of this state; or

Â Â Â Â Â  (c) Is an equitable, constructive or other encumbrance imposed by a court of competent jurisdiction. [1997 c.290 Â§1; 2005 c.22 Â§156]

Â Â Â Â Â  205.455 Invalid claim of encumbrance; acceptance of filing prohibited; notice of invalid claim; form; posting notice; effect of filing invalid claim of encumbrance. (1) No person or county shall accept for filing an invalid claim of encumbrance.

Â Â Â Â Â  (2) No person or county shall accept for filing a claim of encumbrance against the property of a federal official or employee or a state or local official or employee based on the performance or nonperformance of the official duties of the official or employee unless accompanied by an order from a court of competent jurisdiction authorizing the filing of the encumbrance.

Â Â Â Â Â  (3) A claim of encumbrance against the property of a federal official or employee or a state or local official or employee based on the performance or nonperformance of the official duties of the official or employee that is not accompanied by an order from a court of competent jurisdiction is an invalid claim of encumbrance and has no legal effect.

Â Â Â Â Â  (4) If an invalid claim of encumbrance against the property of a federal official or employee or against the property of a state or local official or employee is accepted for filing, the filing officer shall accept for filing a notice of invalid encumbrance signed and submitted by:

Â Â Â Â Â  (a) The assistant United States attorney representing the federal agency of which the individual is an official or employee;

Â Â Â Â Â  (b) The assistant attorney general representing the state official, employee or agent, or the state agency, board, commission, department or state institution of higher education of which the individual is an official, employee or agent; or

Â Â Â Â Â  (c) The attorney representing the community college or local school district, political subdivision or public corporation of which the individual is an official, employee or agent.

Â Â Â Â Â  (5) A notice of invalid encumbrance shall be in substantially the following form:

______________________________________________________________________________

NOTICE OF INVALID ENCUMBRANCE

FILED AGAINST

_________(Insert name)

(ORS 205.455)

_________Â Â Â Â Â  IS AÂ Â Â  _________

(Name)Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (Title)

Â Â Â Â Â  NOTICE is hereby given that the document entitled_________, purporting to create an obligation against or an interest in the real or personal property of the person named above, filed and/or signed by _________ (insert name), and filed or recorded in book/reel/volume No. _____on page _____ or document/fee/file/ instrument/microfilm No. _____in the _________ (insert name of office where document was filed or recorded), is an invalid claim of encumbrance under ORS 205.450 and 205.455.

Â Â Â Â Â  No order from a court of competent jurisdiction authorizing the filing of such encumbrance accompanied the filing and, pursuant to ORS 205.455, the encumbrance has no legal effect and is invalid.

Â Â Â Â Â  A copy of this Notice of Invalid Encumbrance has been mailed this day by depositing a true copy of the notice in the United States mail, addressed to _________ (name and address of encumbrance claimant), the last-known address of _________ (insert name of encumbrance claimant).

Â Â Â Â Â  DATED this ___ day of______,___.

______________________

Attorney for _________

SUBSCRIBED AND SWORN to before me this ___ day of_________,___.

______________________.

NOTARY PUBLIC FOR OREGON

My commission expires: ______

______________________________________________________________________________

Â Â Â Â Â  (6) A copy of the notice of invalid encumbrance filed under this section shall be posted at the county courthouse and mailed by the attorney to the encumbrance claimant at the encumbrance claimantÂs last-known address, if available.

Â Â Â Â Â  (7) No person or county shall be liable under this section for accepting for filing an invalid claim of encumbrance or for accepting for filing a notice of invalid encumbrance.

Â Â Â Â Â  (8) Filing a notice of invalid encumbrance under this section shall clear title to all property that is affected by the claim of encumbrance that is the subject of the notice of invalid encumbrance from all claims, liens, charges or liabilities attached to the property under the claim of encumbrance. [1997 c.290 Â§2]

Â Â Â Â Â  205.460 Order to show cause why invalid claim of encumbrance should not be discharged; petition; hearing; release of invalid claim; application. (1) A person whose property is subject to an invalid claim of encumbrance may petition the circuit court of the county in which the person resides or in which the property is located for an order, which may be granted ex parte, directing the encumbrance claimant to appear at a hearing before the court and show cause why the claim of encumbrance should not be stricken and other relief provided by this section should not be granted. The court shall schedule the hearing no earlier than seven days after the date of the order. The scheduled date of the hearing shall allow adequate time for notice of the hearing under subsection (4) of this section.

Â Â Â Â Â  (2) A petition under this section shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitionerÂs attorney setting forth a concise statement of the facts upon which the motion is based.

Â Â Â Â Â  (3) The petition and affidavit described in subsection (2) of this section shall be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITION FOR AN

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ORDER STRIKING

v.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND RELEASING

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ENCUMBRANCES,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AWARDING COSTS

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND ATTORNEY FEES

_________,Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND ORDER TO

Respondent.Â Â Â  ) Â Â Â Â Â Â Â Â Â  SHOW CAUSE

Â Â Â Â Â  Petitioner, _________(insert name), by and through _________ (insert name and title of attorney for petitioner, if applicable), petitions this court, pursuant to ORS 205.460, for an order striking and releasing purported encumbrances, filed or recorded against Petitioner by Respondent, _________(insert name or names) filed or recorded in book/reel/volume No. _____on page _____ or document/fee/file/ instrument/microfilm No. _____in the_________ (insert name of office where document was filed or recorded), and for an order, pursuant to ORS 205.460, for costs and attorney fees required to bring this action, on the grounds that the purported encumbrances have no basis in law or fact. Petitioner further requests that this court enter an order requiring Respondent to appear before this court and to show cause why the above order should not be entered. Finally, Petitioner requests an order from the court requiring Respondent to pay penalties and damages as provided in ORS 205.470.

Â Â Â Â Â  DATED this ___ day of______,___.

______________________

Petitioner or PetitionerÂs Attorney

______________________________________________________________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AFFIDAVIT OF

v.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ____________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Respondent.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

____________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) ss.

County of_________Â  )

Â Â Â Â Â  I, _________(insert name of affiant), after being duly sworn, depose and say:

Â Â Â Â Â  1. I am the above-entitled petitioner (or the attorney for the petitioner) in this matter.

Â Â Â Â Â  2. The information contained in this affidavit is of my own personal knowledge.

Â Â Â Â Â  3. Attached as numbered exhibits are true and correct copies of the following documents that were filed or recorded in the _________ (insert name of office where documents were filed or recorded) on _________ (insert date):

Â Â Â Â Â  (List and attach document(s))

Â Â Â Â Â  4. For any purported encumbrances identified above the following is true. The encumbrance is not authorized by statute, was not entered into consensually, and is not an equitable, constructive or other encumbrance imposed by a court of competent jurisdiction.

Â Â Â Â Â  DATED this ___ day of______,___.

______________________

(Petitioner or PetitionerÂs Attorney)

SUBSCRIBED AND SWORN to before me this ___ day of _________, ___.

______________________.

NOTARY PUBLIC FOR OREGON

My commission expires: ______

______________________________________________________________________________

Â Â Â Â Â  (4) A copy of the petition and the order directing the encumbrance claimant to appear under this section shall be served upon the encumbrance claimant:

Â Â Â Â Â  (a) By service in the manner provided for personal service of summons under ORCP 7; or

Â Â Â Â Â  (b) By mailing a true copy of the petition, affidavit and order to the encumbrance claimant at the encumbrance claimantÂs last-known address, both by first class mail and by certified or registered mail, return receipt requested. A notice mailed under this paragraph is effective on the date that the notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) The order to show cause shall be in substantially the following form and shall clearly state that if the encumbrance claimant fails to appear at the time and place noted, the claim of encumbrance shall be stricken and released and that the encumbrance claimant shall be ordered to pay the costs and reasonable attorney fees incurred by the petitioner at trial and on appeal:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ORDER TO

v.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SHOW CAUSE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  THIS MATTER came before the court on _________ (insert date) on PetitionerÂs Petition for an Order Striking and Releasing Encumbrances, Awarding Costs and Attorney Fees and Order to Show Cause. The court, having considered the petition, the Affidavit of _________ (insert name) and the attached exhibits, and it appearing to the court that there are sufficient grounds to issue an order to show cause,

Â Â Â Â Â  IT IS HEREBY ORDERED that the Respondent, _________(insert name), appear before this court on _________ (insert date), at ______ (insert time), to show cause why the petition should not be granted in its entirety.

IMPORTANT NOTICE:

Â Â Â Â Â  IF YOU FAIL TO APPEAR AT THE ABOVE TIME AND PLACE, THE COURT MAY ENTER AN ORDER STRIKING AND RELEASING YOUR ENCUMBRANCE CLAIMS FILED AGAINST PETITIONER AND YOU MAY BE ORDERED TO PAY COSTS AND REASONABLE ATTORNEY FEES INCURRED BY THE PETITIONER.

Â Â Â Â Â  DATED this ___ day of______,___.

______________________

Circuit Court Judge

______________________________________________________________________________

Â Â Â Â Â  (6) If the court determines that the claim of encumbrance is invalid, the court shall issue an order striking and releasing the claim of encumbrance and may award costs and reasonable attorney fees at trial and on appeal to the petitioner to be paid by the encumbrance claimant. If the court determines that the claim of encumbrance is valid, the court shall issue an order so stating and may award costs and reasonable attorney fees at trial and on appeal to the encumbrance claimant to be paid by the petitioner.

Â Â Â Â Â  (7) The procedure set forth in this section is not available against a person lawfully conducting business as:

Â Â Â Â Â  (a) An institution, a savings bank, a national bank, an out-of-state bank, a federal savings bank or an extranational institution, as those terms are defined in ORS 706.008, or a subsidiary of an entity described in this paragraph;

Â Â Â Â Â  (b) A savings association or a federal association, as those terms are defined in ORS 722.004, or a subsidiary of an entity described in this paragraph;

Â Â Â Â Â  (c) A financial holding company, a bank holding company, a savings and loan holding company or a subsidiary of a financial holding company, a bank holding company or a savings and loan holding company;

Â Â Â Â Â  (d) A credit union, as defined in ORS 723.006, or a federal credit union;

Â Â Â Â Â  (e) A consumer finance company subject to the provisions of ORS chapter 725;

Â Â Â Â Â  (f) A mortgage banker or a mortgage broker, as those terms are defined in ORS 59.840, a mortgage servicing company or any other mortgage company; or

Â Â Â Â Â  (g) An insurer as defined in ORS 731.106.

Â Â Â Â Â  (8) The procedure set forth in this section is not available against:

Â Â Â Â Â  (a) An officer, agency, department or instrumentality of the federal government;

Â Â Â Â Â  (b) An officer, agency, department or instrumentality of this state; or

Â Â Â Â Â  (c) An officer, agency, department or instrumentality of a political subdivision or public corporation in this state. [1997 c.290 Â§3; 1999 c.59 Â§57; 2001 c.377 Â§42]

Â Â Â Â Â  205.465 Claim of encumbrance against certain property invalid without judicial order. A claim of encumbrance against the property of a federal official or employee or against the property of a state or local official or employee based on the performance or nonperformance of official duties of the official, employee or agent shall be invalid unless an order from a court of competent jurisdiction authorizing the filing of the encumbrance is filed with the encumbrance. [1997 c.290 Â§4]

Â Â Â Â Â  205.470 Liability for filing invalid claim of encumbrance. Any person who knowingly files, or directs another to file, an invalid claim of encumbrance shall be liable to the owner of the property bound by the claim of encumbrance for a sum of not less than $5,000 or for actual damages caused by the filing of the claim of encumbrance, whichever is greater, together with costs and reasonable attorney fees at trial and on appeal. Any grantee or other person purportedly benefited by an invalid encumbrance that is filed who willfully refuses to release the invalid encumbrance upon request of the owner of the property affected shall be liable to the owner for the damages and costs and reasonable attorney fees at trial and on appeal provided in this section. [1997 c.290 Â§5]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  205.510 County clerk not to act or have partner acting as attorney. (1) No county clerk shall during the term of office of that clerk institute or assist in instituting any suit, action or probate proceeding in any court of which the clerk is an officer, act as an attorney or counselor with or without hire in any such suit, action or proceeding, or have a partner who shall act as an attorney in any of such proceedings.

Â Â Â Â Â  (2) The county clerk of Multnomah County and the deputies of the clerk are prohibited from practicing or having a partner practicing as an attorney-at-law, while in office.

Â Â Â Â Â  205.515 Orders or warrants issued by state agency or officer; docketing; transfer to County Clerk Lien Record. (1) If an order or warrant issued by a state agency or officer was docketed in the judgment docket of the circuit court of any county before October 3, 1989, notice of satisfaction or release of the lien of an order or warrant so docketed shall be docketed in the same judgment docket in which the order or warrant was docketed.

Â Â Â Â Â  (2) If an order or warrant issued by a state agency or officer was docketed in the judgment docket of a circuit court of any county before October 3, 1989, the officer or agency may cause such an order or warrant to be transferred to and recorded in the County Clerk Lien Record of the same county in which the order or warrant was originally docketed as provided in subsection (3) of this section. An order or warrant so transferred shall continue the lien created by the original docketing of the order or warrant.

Â Â Â Â Â  (3) Upon request, the clerk of a circuit court shall supply to an officer or agency a certified copy of any order or warrant docketed in the judgment docket of a circuit court before October 3, 1989. That certified copy may then be recorded in the County Clerk Lien Record of the county where the circuit court is located in the same manner and with the same effect provided for the recording of original orders and warrants. Upon recording of the order or warrant, the agency or officer shall as soon as possible thereafter cause to be returned to the clerk of the circuit court that prepared the certified copy, the original of that certified copy reflecting the recording of the copy in the County Clerk Lien Record and the date of the recording. The clerk shall then cause to be entered in the register a notation reflecting the recording of the order or warrant in the County Clerk Lien Record and the date of the recording.

Â Â Â Â Â  (4) Nothing in this section shall be construed to affect the status of liens created by, or require the transfer from, any judgment docket to any County Clerk Lien Record of any order or warrant docketed in a judgment docket before October 3, 1989. [1989 c.706 Â§5; 2003 c.576 Â§196]

Â Â Â Â Â  205.520 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.525 Satisfaction of orders or warrants issued by state agency or officer; interest on penalties imposed by orders; recording release of lien in County Clerk Lien Record. (1) Interest on a penalty imposed by an order shall run from the date of issuance of a final order at the rate provided for interest on judgments provided for in ORS 82.010 unless the penalty is paid within the time allowed by law.

Â Â Â Â Â  (2) An order or warrant may be satisfied by payment of the amount due under the order or warrant, any penalties or interest accruing in connection with the order or warrant under law, and all costs incurred by the agency in connection with recording, indexing or service of the order or warrant and the satisfaction thereof. When an order or warrant has been fully satisfied it shall be the responsibility of the agency or officer that issued the order or warrant to record a full satisfaction in each county in which the order or warrant was recorded.

Â Â Â Â Â  (3) The lien of an order or warrant may be released only by the officer or agency that issued the order or warrant. A release of the lien may be recorded in the County Clerk Lien Record in which the order or warrant was recorded. If the officer or agency records a release, the cost of recording or indexing the release may be recovered in advance from the person seeking the release. [1989 c.706 Â§4; 2005 c.22 Â§157]

Â Â Â Â Â  205.530 [Repealed by 1981 c.48 Â§8]

PENALTIES

Â Â Â Â Â  205.990 Penalties. Any officer who violates ORS 205.510 (1) shall be deemed guilty of official misconduct and punished therefor as provided by ORS 162.415. [Amended by 1959 c.552 Â§15; 1971 c.743 Â§346]

_______________



Chapter 206

Chapter 206 Â Sheriffs

2005 EDITION

SHERIFFS

COUNTIES AND COUNTY OFFICERS

DUTIES OF SHERIFF

206.010Â Â Â Â  General duties of sheriff

206.015Â Â Â Â  Qualifications of sheriff; certification as police officer; determination of eligibility to be candidate for election to office of sheriff

206.020Â Â Â Â  Keeping records of and disposition of fees

206.030Â Â Â Â  Duty to execute process and make return; taking concealed personal property; use of force

206.040Â Â Â Â  Execution of process and service of papers

206.050Â Â Â Â  Commanding assistance in process serving

206.060Â Â Â Â  When sheriff justified in executing process

206.070Â Â Â Â  Excusing liability of sheriff in execution of process

206.080Â Â Â Â  Certificate of election or appointment to new sheriff; service on former sheriff

206.090Â Â Â Â  Delivery of jail, process and prisoners to new sheriff

206.100Â Â Â Â  Written assignment of items delivered

206.110Â Â Â Â  Return of process by former sheriff; completion of execution of process by successor; duty of successor as to defective or lost deeds

206.120Â Â Â Â  Disposition of money in custody when office vacant

206.180Â Â Â Â  Location of sheriffÂs office

206.210Â Â Â Â  Authority of sheriff over organization of office

MISCELLANEOUS

206.310Â Â Â Â  Service of papers on sheriff

206.315Â Â Â Â  Expenses of sheriff in conveying convicts and mentally ill persons to state institutions

206.320Â Â Â Â  Audit and payment for service of sheriff to state

206.325Â Â Â Â  Expenses of sheriff in caring for property in custody

206.330Â Â Â Â  Sheriff entitled to rewards

206.345Â Â Â Â  Contracts with cities; authority under contract

UNIFORMS

206.355Â Â Â Â  Unauthorized use of uniform prohibited

PENALTIES

206.991Â Â Â Â  Penalties

DUTIES OF SHERIFF

Â Â Â Â Â  206.010 General duties of sheriff. The sheriff is the chief executive officer and conservator of the peace of the county. In the execution of the office of sheriff, it is the sheriffÂs duty to:

Â Â Â Â Â  (1) Arrest and commit to prison all persons who break the peace, or attempt to break it, and all persons guilty of public offenses.

Â Â Â Â Â  (2) Defend the county against those who, by riot or otherwise, endanger the public peace or safety.

Â Â Â Â Â  (3) Execute the process and orders of the courts of justice or of judicial officers, when delivered to the sheriff for that purpose, according to law.

Â Â Â Â Â  (4) Execute all warrants delivered to the sheriff for that purpose by other public officers, according to law.

Â Â Â Â Â  (5) Attend, upon call, the Supreme Court, Court of Appeals, Oregon Tax Court, circuit court, justice court or county court held within the county, and to obey its lawful orders or directions. [Amended by 1985 c.339 Â§1]

Â Â Â Â Â  206.015 Qualifications of sheriff; certification as police officer; determination of eligibility to be candidate for election to office of sheriff. (1) A person is not eligible to be a candidate for election or appointment to the office of sheriff unless:

Â Â Â Â Â  (a) The person is 21 years of age or older;

Â Â Â Â Â  (b) The person has at least four yearsÂ experience as a full-time law enforcement officer or at least two yearsÂ experience as a full-time law enforcement officer with at least two yearsÂ post-high-school education; and

Â Â Â Â Â  (c) The person has not been convicted of a felony or of any other crime that would prevent the person from being certified as a police officer under ORS 181.610 to 181.712.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âtwo yearsÂ post-high-school educationÂ means four semesters or six quarters of classroom education in a formal course of study undertaken after graduation from high school in any accredited college or university. The term does not include apprenticeship or on-the-job training.

Â Â Â Â Â  (3) If the person is not certified as a police officer by the Department of Public Safety Standards and Training at the time of accepting appointment or filing as a candidate, a person elected or appointed to the office of sheriff must obtain the certification not later than one year after taking office. A copy of the certification shall be filed with the county clerk or the county official in charge of elections. The county governing body shall declare the office of sheriff vacant when the person serving as sheriff is not certified as a police officer within one year after taking office.

Â Â Â Â Â  (4) The Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall establish a procedure for determining whether an individual is eligible under subsection (1) of this section to be a candidate for election to the office of sheriff. A copy of the departmentÂs determination of an individualÂs eligibility to be a candidate for election to the office of sheriff shall be filed with the county clerk or county official in charge of elections not later than the 61st day before the date of the election. If the department determines that the individual is not eligible to be a candidate for election to the office of sheriff, the county clerk or county official in charge of elections shall not place the name of the individual on the ballot at the election. [1971 c.299 Â§1; 1981 c.808 Â§5; 1987 c.484 Â§1; 1993 c.493 Â§87; 1997 c.853 Â§35]

Â Â Â Â Â  206.020 Keeping records of and disposition of fees. (1) Every sheriff shall keep in the sheriffÂs office a fee book or a system of receipts which shall be a public record, and in which shall be entered promptly all items of services performed and fees collected, with the name of the person for whom such services were performed, and the amount collected.

Â Â Â Â Â  (2) The sheriff shall deposit each month with the county treasurer all such sums collected by the sheriff during the month next preceding, except the sums received for the care or preservation of property, and shall take the treasurerÂs duplicate receipts therefor, which receipts shall specify the kind of service performed, for whom performed, and the amount received for such service.

Â Â Â Â Â  (3) The sheriff shall immediately file one of the receipts with the county accountant and, if there is no county accountant, with the county clerk. [Amended by 1983 c.310 Â§1]

Â Â Â Â Â  206.030 Duty to execute process and make return; taking concealed personal property; use of force. An officer to whom any process, order or paper is delivered shall execute or serve it according to its command or direction, or as required by law, and must make a written return of the execution or service thereof. If a sheriff is directed by a court to take personal property into custody at a specific premises, and the property is concealed in a building or enclosure, the sheriff shall demand its delivery. If delivery is not made, the sheriff shall use such reasonable force as is necessary to enter into the building or enclosure and take the property into possession. [Amended by 2003 c.304 Â§1]

Â Â Â Â Â  206.040 Execution of process and service of papers. When any process, order or paper is delivered to an officer, to be executed or served, the officer shall deliver to the person delivering it, if required, on payment of the fee, a written memorandum, specifying the names of the parties in the process, order or paper, the general nature thereof and the day on which it was received. The officer shall also, when required by law, or upon the request of the party served, without fee, deliver to the party a copy thereof.

Â Â Â Â Â  206.050 Commanding assistance in process serving. (1) When an officer finds, or has reason to apprehend, that resistance will be made to the execution or service of any process, order or paper delivered to the officer for execution or service, and authorized by law, the officer may command as many male inhabitants of the county of the officer as the officer may think proper and necessary to assist the officer in overcoming the resistance, and if necessary, in seizing, arresting and confining the resisters and their aiders and abettors, to be punished according to law.

Â Â Â Â Â  (2) National guard members are exempt from any service commanded under subsection (1) of this section while they continue to be active members. [Amended by 1961 c.454 Â§209]

Â Â Â Â Â  206.060 When sheriff justified in executing process. A sheriff is justified in the execution of process regular on its face, and appearing to have been issued by competent authority, whatever may be the defect in the proceedings in which it was issued.

Â Â Â Â Â  206.070 Excusing liability of sheriff in execution of process. No direction or authority by a party or the attorney of the party to a sheriff or the officer of the sheriff, in respect to the execution of process or the return thereof, or to any act or omission relating thereto, can be shown to discharge or excuse the sheriff from a liability for neglect or misconduct, unless it is contained in a writing signed by the party to be charged or affected thereby or the attorney of the party.

Â Â Â Â Â  206.080 Certificate of election or appointment to new sheriff; service on former sheriff. When a new sheriff is elected or appointed, and has qualified, the county clerk shall give the new sheriff a certificate of that fact, under the seal of office of the county clerk. Whenever thereafter the new sheriff is authorized by statute to enter upon the duties of the office, the new sheriff shall serve such certificate upon the former sheriff, from which time the powers of the former sheriff cease, except when otherwise specially provided.

Â Â Â Â Â  206.090 Delivery of jail, process and prisoners to new sheriff. Within one day after the service of the certificate referred to in ORS 206.080 upon the former sheriff, the former sheriff shall deliver to the successor:

Â Â Â Â Â  (1) The jail of the county, with its appurtenances and the property of the county therein.

Â Â Â Â Â  (2) The prisoners then confined in the county jail.

Â Â Â Â Â  (3) The process or other papers in the custody of the former sheriff, authorizing or relating to the confinement of the prisoners, or if they have been returned, a written memorandum of them and the time and place of their return.

Â Â Â Â Â  (4) All process for the arrest of a party, and all papers relating to the summoning of jurors which have not been fully executed.

Â Â Â Â Â  (5) All executions and final process, except those which the former sheriff has executed, or has begun to execute, by the collection of money or a levy on property.

Â Â Â Â Â  (6) All process or other papers for the enforcement of a provisional remedy not fully executed.

Â Â Â Â Â  206.100 Written assignment of items delivered. The former sheriff shall also at the time referred to in ORS 206.090 deliver to the new sheriff a written assignment of the property, process, papers and prisoners delivered. The new sheriff shall thereupon acknowledge in writing, upon the assignment, the receipt of the property, process, papers and prisoners therein specified, furnish the former sheriff a certified copy thereof and file the original in the county clerkÂs office.

Â Â Â Â Â  206.110 Return of process by former sheriff; completion of execution of process by successor; duty of successor as to defective or lost deeds. (1) The former sheriff shall return all process, whether before or after judgment, which the former sheriff has fully executed, and the new sheriff and the successor in office shall complete the execution of all final process which the predecessor commenced and did not complete.

Â Â Â Â Â  (2) In all cases where real property is sold under execution by any sheriff, and the sheriff fails or neglects during the term of office of the sheriff, by virtue of the expiration thereof, or otherwise, to make or execute a proper sheriffÂs deed conveying the property to the purchaser, or if through mistake in its execution, or otherwise, any sheriffÂs deed is inoperative, or if by reason of the loss of an unrecorded sheriffÂs deed, the purchaser, the heirs or assigns or successors in interest of the purchaser desire the execution of another sheriffÂs deed, the sheriff in office at any time after the purchaser is entitled to a deed shall execute such conveyance. When executed to cure or replace a defective or lost deed such conveyance shall be to the grantee in the defective or lost deed, but shall relate back and be deemed to take effect as of the date of the execution of the defective or lost deed so as to inure to the benefit of the heirs and assigns, or other successors in interest, of the grantee named therein. Such conveyance so executed by the sheriff in office shall have the same force and effect as if executed by the sheriff who made the sale. [Amended by 2003 c.576 Â§395]

Â Â Â Â Â  206.120 Disposition of money in custody when office vacant. When the official term of office of any sheriff ends by expiration of the term, death, resignation, removal from office or otherwise, the money in the custody of the sheriff by virtue of the office of the sheriff, belonging to the county or litigants, shall be turned over immediately to the successor in office, and duplicate itemized receipts therefor immediately shall be filed with the county treasurer.

Â Â Â Â Â  206.130 [Renumbered 206.310]

Â Â Â Â Â  206.140 [Renumbered 206.320]

Â Â Â Â Â  206.150 [Renumbered 206.330]

Â Â Â Â Â  206.160 [Renumbered 206.340]

Â Â Â Â Â  206.170 [Repealed by 1963 c.331 Â§13]

Â Â Â Â Â  206.180 Location of sheriffÂs office. The sheriff of each county shall keep an office in such room or building, at the place appointed by law for holding courts therein, as the county court may by order designate.

Â Â Â Â Â  206.190 [Renumbered 206.350]

Â Â Â Â Â  206.210 Authority of sheriff over organization of office. Notwithstanding the provisions of ORS 241.016 to 241.990 or any other county civil service law or regulation, the sheriff may organize the work of the office of the sheriff so that:

Â Â Â Â Â  (1) The various duties required of the office may be assigned to appropriate departments and divisions to be performed by persons experienced and qualified for such respective kinds of work.

Â Â Â Â Â  (2) The duties of the various assistants, officers and deputies of the sheriff are coordinated so that, when not engaged in a particular duty specified or directed to be done and not then requiring attention, such persons shall perform the other duties required of the office and then required to be done.

Â Â Â Â Â  (3) The cooperation among assistants, officers, deputies and employees in the departments and divisions may be secured for the purposes of avoiding duplication of time and effort. [1963 c.331 Â§2]

Â Â Â Â Â  206.220 [1963 c.331 Â§3; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.230 [1963 c.331 Â§Â§4,6; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.240 [1963 c.331 Â§5; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.250 [1963 c.331 Â§7; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.300 [1971 c.453 Â§1; repealed by 1975 c.780 Â§16]

MISCELLANEOUS

Â Â Â Â Â  206.310 Service of papers on sheriff. Personal service of a paper upon the sheriff may be made by delivering it to a person belonging to and in the office during office hours, or if no such person is there, by leaving it in the office, or if the office is not open, by delivering it to the county clerk or the deputy of the county clerk, at the county clerkÂs office. [Formerly 206.130]

Â Â Â Â Â  206.315 Expenses of sheriff in conveying convicts and mentally ill persons to state institutions. (1) A sheriff is entitled to receive from the county the actual and necessary expenses of the sheriff incurred in transporting and conveying convicts and parole violators to a Department of Corrections institution and mentally ill persons to a state mental hospital when conveyed by the sheriff in pursuance of the adjudication of an authorized tribunal of the state, to be audited and allowed as other claims against the county.

Â Â Â Â Â  (2) All counties are entitled to receive reimbursement from the state in the amounts specified in subsection (3) of this section for the actual and necessary expenses incurred by the sheriff under subsection (1) of this section.

Â Â Â Â Â  (3) Reimbursement by the state under subsection (2) of this section shall be as follows:

Â Â Â Â Â  (a) Full reimbursement for transporting and conveying mentally ill persons to a state mental hospital.

Â Â Â Â Â  (b) Full reimbursement for returning a parole violator to the state penitentiary.

Â Â Â Â Â  (c) Seventy-five percent reimbursement for transporting and conveying a convict to a Department of Corrections institution. [Formerly 204.421; 1987 c.320 Â§146]

Â Â Â Â Â  206.320 Audit and payment for service of sheriff to state. When a sheriff is legally required to perform a service on behalf of the state, which is not chargeable to the county of the sheriff or some other person, the account of the sheriff therefor must be audited by the Secretary of State, and paid out of the State Treasury. [Formerly 206.140]

Â Â Â Â Â  206.325 Expenses of sheriff in caring for property in custody. A sheriff is entitled to claim from the plaintiff or moving party in any account, action or proceeding such reasonable sums of money as the sheriff may have been compelled to pay or incur in the care of property in the custody of the sheriff, under attachment, execution or proceedings for the claim and delivery of personal property. [Formerly 204.425]

Â Â Â Â Â  206.330 Sheriff entitled to rewards. The sheriff is entitled to demand and receive to the sheriffÂs own use any reward offered in pursuance of law for the apprehension of any person charged with or suspected of crime, when the sheriff has earned the same by a compliance with such offer. [Formerly 206.150]

Â Â Â Â Â  206.340 [Formerly 206.160; repealed by 1981 c.808 Â§6]

Â Â Â Â Â  206.345 Contracts with cities; authority under contract. (1) A sheriff shall have authority to enter into contracts, jointly with the governing body of the county, on behalf of the county, as provided in ORS 190.010.

Â Â Â Â Â  (2) During the existence of the contract, the sheriff and the deputies of the sheriff shall exercise such authority as may be vested in them by terms of the contract, including full power and authority to arrest for violations of all duly enacted ordinances of the contracting city. [1967 c.236 Â§1]

Â Â Â Â Â  206.350 [Formerly 206.190; repealed by 1979 c.492 Â§1]

UNIFORMS

Â Â Â Â Â  206.355 Unauthorized use of uniform prohibited. No person other than a county sheriff, person designated by a county sheriff, or regularly salaried sheriffÂs deputy shall wear, use, copy or imitate in any manner the uniform of that county sheriff. [1979 c.492 Â§2]

Â Â Â Â Â  206.360 [1967 c.258 Â§Â§1,2,3,4; repealed by 1979 c.492 Â§1]

PENALTIES

Â Â Â Â Â  206.990 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  206.991 Penalties. Violation of ORS 206.355 is a Class A misdemeanor. [1979 c.492 Â§3]

_______________



Chapter 207

Chapter 207 (Former Provisions)

Multnomah County Coroner

MULTNOMAH COUNTY OFFICERS

COUNTIES AND COUNTY OFFICERS

207.010 and 207.020 [Repealed by 1965 c.221 §27]

207.030 [Amended by 1953 c.306 §17; 1959 c.628 §5; repealed by 1965 c.221 §27]

_______________



Chapter 208

Chapter 208 Â County Treasurers

2005 EDITION

COUNTY TREASURERS

COUNTIES AND COUNTY OFFICERS

208.010Â Â Â Â  Receipt and disbursement of funds

208.020Â Â Â Â  Payment, nonpayment and interest on county orders

208.030Â Â Â Â  Redemption of county orders

208.040Â Â Â Â  Notation of amount of interest paid

208.050Â Â Â Â  Deposit of redeemed county orders with clerk

208.060Â Â Â Â  Cancellation of warrants received for obligations due county

208.070Â Â Â Â  Manner of keeping books

208.080Â Â Â Â  Inspection of books by county court; exhibit of moneys

208.090Â Â Â Â  Monthly financial statement

208.110Â Â Â Â  Crediting of moneys to proper funds; payment from funds

208.140Â Â Â Â  Annual settlement with county court

208.150Â Â Â Â  Delivery of property to successor

208.170Â Â Â Â  Administration of oaths

208.990Â Â Â Â  Penalties

Â Â Â Â Â  208.010 Receipt and disbursement of funds. The county treasurer shall receive all moneys due and accruing to the county, and disburse the same on the proper orders, issued and attested by the county clerk.

Â Â Â Â Â  208.020 Payment, nonpayment and interest on county orders. The county treasurer shall pay all orders of the county clerk when presented, if there is money in the treasury for that purpose, and write on the face of such orders the date of redemption and the signature of the county treasurer. If there are no funds to pay an order when presented, the county treasurer shall indorse thereon ÂNot paid for want of funds,Â and the date of presentment, over the signature of the county treasurer, which shall entitle such order thenceforth to draw legal interest; provided, the county court of any county, sitting for the transaction of county business, may, at any regular term thereof, by order duly made and entered of record, prescribe a rate of interest less than the legal rate, and after a rate of interest less than the legal rate is so prescribed, all orders of the county clerk issued while such orders remain unrevoked shall show upon their face the rate of interest so fixed by the court, which rate they shall bear. Such interest shall cease from the date of notice by publication in some newspaper circulated in the county, to be given by the county treasurer, when the county treasurer has as much as $15,000 belonging to the county fund, that there are funds to redeem the outstanding orders.

Â Â Â Â Â  208.030 Redemption of county orders. County orders shall be redeemed by the treasurer according to the priority of the time of presentment. Such orders, payable out of the county revenue, shall be received in payment of county taxes without any regard to priority of presentment or number, but the treasurer shall not pay any balance thereon over and above such tax when there are outstanding orders unpaid for want of funds.

Â Â Â Â Â  208.040 Notation of amount of interest paid. When the county treasurer redeems any order on which interest is due, the county treasurer shall note on such order the amount of interest paid thereon, and shall enter on the account the amount of such interest, distinct from the principal.

Â Â Â Â Â  208.050 Deposit of redeemed county orders with clerk. The treasurer shall, on the first Monday of each month, deposit with the county clerk all county orders redeemed. The county clerk shall receipt therefor.

Â Â Â Â Â  208.060 Cancellation of warrants received for obligations due county. The county treasurer of any county may, upon order of the county court, cancel any county warrant which the county treasurer has been compelled to receive in payment of or as an offset to obligations due the county.

Â Â Â Â Â  208.070 Manner of keeping books. The county treasurer shall so arrange and keep the books of the county treasurer that the amount received and paid out, on account of separate and distinct funds, or specific appropriations, shall be exhibited in separate accounts, as well as the whole receipts and expenditures by one general account.

Â Â Â Â Â  208.080 Inspection of books by county court; exhibit of moneys. The county treasurer shall at all times keep the books and office of the county treasurer subject to the inspection and examination of the county court. The county treasurer shall exhibit the money in the office of the county treasurer to such court at least once a year.

Â Â Â Â Â  208.090 Monthly financial statement. The county treasurer of each county shall, on or before the 10th day of each calendar month, file with the county court a statement in writing showing, as of the first of the then calendar month:

Â Â Â Â Â  (1) The amount of cash on hand in the custody of the county treasurer as county treasurer;

Â Â Â Â Â  (2) The banks in which such funds are deposited, with the amounts so deposited in each bank;

Â Â Â Â Â  (3) The security furnished the county by each bank to cover such deposits, and the interest rates paid on such deposits; and

Â Â Â Â Â  (4) A statement of the amount of outstanding warrant indebtedness of the county and the date up to which the countyÂs warrant indebtedness has been redeemed.

Â Â Â Â Â  208.100 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.110 Crediting of moneys to proper funds; payment from funds. In all counties having a population of 100,000 or more, the county treasurer shall:

Â Â Â Â Â  (1) Credit all fees, moneys received in trust for litigants or other persons and all other public moneys, except tax moneys, to the proper funds.

Â Â Â Â Â  (2) Keep a trust fund for each public officer receiving money in trust for litigants or other persons.

Â Â Â Â Â  (3) Pay out money from any such trust fund to the persons entitled to the same upon the order of any such officer.

Â Â Â Â Â  (4) Receive checks, drafts and money orders for any such officer for collection only.

Â Â Â Â Â  (5) If a check, draft or money order received under subsection (4) of this section is returned to the treasurer unpaid, charge the same to the account of such officer. [Amended by 1981 c.48 Â§5; 2005 c.22 Â§158]

Â Â Â Â Â  208.120 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.130 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.140 Annual settlement with county court. The county treasurer shall annually make complete settlement with the county court at the regular January term thereof.

Â Â Â Â Â  208.150 Delivery of property to successor. The county treasurer shall, at the expiration of the term of the county treasurer, deliver to the successor of the county treasurer all public money, books and papers in the possession of the county treasurer.

Â Â Â Â Â  208.160 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.170 Administration of oaths. The county treasurer and the deputy of the county treasurer are authorized to administer all oaths necessary in the discharge of the duties of their office.

Â Â Â Â Â  208.180 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.190 [1963 c.321 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.200 [1969 c.694 Â§1; repealed by 2001 c.215 Â§1]

Â Â Â Â Â  208.205 [1977 c.188 Â§1; repealed by 1981 c.526 Â§9]

Â Â Â Â Â  208.210 [1969 c.694 Â§2; repealed by 2001 c.215 Â§1]

Â Â Â Â Â  208.220 [1969 c.694 Â§3; repealed by 2001 c.215 Â§1]

Â Â Â Â Â  208.990 Penalties. Any county treasurer failing to comply with ORS 208.020 for a period of 10 days commits a Class A violation and the court shall impose a fine of not less than $500. [Amended by 1999 c.1051 Â§166]

_______________



Chapter 209

Chapter 209 Â County Surveyors

2005 EDITION

COUNTY SURVEYORS

COUNTIES AND COUNTY OFFICERS

209.005Â Â Â Â  Definitions

209.015Â Â Â Â  Authority to enter upon land; no unnecessary damage; notice

209.020Â Â Â Â  Surveys on court order; fees

209.030Â Â Â Â  Surveys on court order of land divided by county line; fees

209.040Â Â Â Â  Substitution when county surveyor interested in land

209.070Â Â Â Â  Duties in respect to surveys

209.080Â Â Â Â  Compensation of county surveyor

209.090Â Â Â Â  Procuring and filing copies of plats and field notes of United States surveys; copies as evidence

209.100Â Â Â Â  Administering oaths

209.115Â Â Â Â  Qualifications of county surveyor

209.130Â Â Â Â  Establishment of corners; references; additional reference using coordinate system

209.140Â Â Â Â  Necessary interference with corners; prior notice to county surveyor required; exception for emergency; fees

209.150Â Â Â Â  Removal or destruction of monument; notice to county surveyor; replacement of monument; exception

209.155Â Â Â Â  Removal or destruction of monument during road construction; survey map in lieu of replacement; delineation of newly defined right of way

209.200Â Â Â Â  Resurvey of government-surveyed lands

209.220Â Â Â Â  Oath taken by employees

209.230Â Â Â Â  Materials and equipment for certain purposes

209.250Â Â Â Â  Survey by registered land surveyor; requirements for map, narrative or report of survey; waiver of required filing; effect of noncompliance

209.255Â Â Â Â  Amendment of survey map or narrative by affidavit of correction; preparation, certification and recording of affidavit

209.260Â Â Â Â  Fee for filing and indexing maps or reports of surveys

209.270Â Â Â Â  Records of county surveyor; location; accessibility

209.300Â Â Â Â  Abandonment of railroad line; notice to county surveyor; request for copies of plats

209.990Â Â Â Â  Penalties; civil remedies

Â Â Â Â Â  209.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂControl pointÂ means a horizontal or vertical survey position set within the stated precision of the survey.

Â Â Â Â Â  (2) ÂCounty surveyorÂ means an individual appointed or elected to the office of county surveyor and who is responsible for performing the duties of such office as described by law.

Â Â Â Â Â  (3) ÂDeputy county surveyorÂ means an individual appointed by the county surveyor to the office of deputy county surveyor.

Â Â Â Â Â  (4) ÂGeodetic controlÂ means horizontal or vertical survey monuments that are primarily intended to be used as reference positions for other surveys or that serve to extend the national geodetic control network.

Â Â Â Â Â  (5) ÂMonumentÂ means any permanent material object or collection of objects, either natural or man-made, that indicates the position on the ground of a survey station, public land survey corner or accessories, or a land boundary corner established by a qualified surveyor.

Â Â Â Â Â  (6) ÂPublic land survey cornerÂ means a section corner, one-quarter section corner, Donation Land Claim corner, meander corner, witness corner or any other corner established by the General Land Office or its successor.

Â Â Â Â Â  (7) ÂRegistered professional land surveyorÂ has the meaning given that term in ORS 672.002. [1989 c.394 Â§2; 1991 c.339 Â§1; 2005 c.230 Â§1]

Â Â Â Â Â  209.010 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  209.015 Authority to enter upon land; no unnecessary damage; notice. (1) Subject to subsection (3) of this section, the county surveyor, and employees and agents of the county surveyor, may enter upon any land for the purpose of surveying or performing any work necessary to carry out existing laws and may establish permanent survey monuments.

Â Â Â Â Â  (2) Any person exercising the right of entry granted under subsection (1) of this section shall do so with no unnecessary damage to the land entered upon.

Â Â Â Â Â  (3) A county surveyor or any employee or agent of the county surveyor shall not enter upon or establish any permanent survey monument upon any property without first providing notice to the landowner or landowners and the occupant of the property. [1993 c.219 Â§2]

Â Â Â Â Â  209.020 Surveys on court order; fees. The county surveyor shall execute all orders directed to the surveyor by any court of record or county court for surveying roads, or surveying or resurveying any tract of land the title to which is in dispute before such court, and all orders of survey for the partition of real estate. The county surveyor may charge and collect a fee that will reimburse the county for work performed under this section. [Amended by 1979 c.653 Â§1; 1989 c.394 Â§4]

Â Â Â Â Â  209.030 Surveys on court order of land divided by county line; fees. When lands the title to which is in dispute before any court are divided by a county line, the court making an order of survey may direct such order to the surveyor of any county in which any part of such land is situated. The county surveyor may charge and collect a fee that will reimburse the county for work performed under this section. [Amended by 1989 c.394 Â§5]

Â Â Â Â Â  209.040 Substitution when county surveyor interested in land. When it appears that the county surveyor is interested in any tract of land, the title to which is in dispute before the court, the court shall direct the survey or resurvey to be made by a registered professional land surveyor, who is in nowise interested. The substitute surveyor shall be authorized to administer oaths in the same manner as the county surveyor, return the survey or resurvey on oath or affirmation and receive for the services the same fees that the county surveyor would receive for similar services. [Amended by 1979 c.653 Â§2; 1989 c.394 Â§6]

Â Â Â Â Â  209.050 [Amended by 1979 c.653 Â§3; repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.060 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.070 Duties in respect to surveys. The county surveyor of each county shall:

Â Â Â Â Â  (1) Keep a fair and correct record of all surveys made by the county surveyor and deputies thereof and by the county road official, all surveys received pursuant to ORS 209.250 and all surveys under ORS 368.106 or 368.206.

Â Â Â Â Â  (2) Number progressively all surveys received and state by whom and, if provided, for whom made.

Â Â Â Â Â  (3) Provide a copy of any survey to any person or court requiring the same, on payment of the fee allowed by law.

Â Â Â Â Â  (4) Make all surveys of legal subdivisions with reference to the current United States Manual of Surveying Instructions.

Â Â Â Â Â  (5) Establish or reestablish and maintain all public land survey corners, where evidence of the corners can be found and the corners can be positively located, and keep a separate record of the corners, giving the dates and names of persons present. When so established or reestablished such corner monuments shall be recognized as the legal and permanent corners.

Â Â Â Â Â  (6) Establish or reestablish, upon order of the county court or board of county commissioners, all public land survey corners where all physical evidence is destroyed or cannot be found but where the official government notes are available, the corners to be reestablished in the manner provided in ORS 209.130 for establishing corners, and keep a separate record of the same, giving the date and names of persons present, and turn such record over to the surveyorÂs successor. When so established or reestablished such corner monuments shall be recognized as the legal and permanent corners.

Â Â Â Â Â  (7) At the expiration of the term of office transfer all records to the successor. [Amended by 1979 c.653 Â§4; 1981 c.153 Â§56; 1985 c.582 Â§7; 1989 c.394 Â§7; 1997 c.489 Â§9]

Â Â Â Â Â  209.080 Compensation of county surveyor. The compensation for the county surveyor shall be as determined by the county court or board of county commissioners, and paid out of the county treasury upon order of the county court. [Amended by 1979 c.653 Â§5; 1981 c.111 Â§1; 1989 c.394 Â§8]

Â Â Â Â Â  209.090 Procuring and filing copies of plats and field notes of United States surveys; copies as evidence. (1) The county court shall procure from the Bureau of Land Management a copy of the field notes and plats of all surveys and resurveys of public lands of townships, sections, Donation Land Claims, mineral claims, homesteads, meander lines or other similar surveys lying within its county. These shall include copies of the official plats and field notes of the survey and shall be filed in the office of the county surveyor.

Â Â Â Â Â  (2) Copies, certified by the county surveyor, of copies of such field notes or plats filed in the office of the county surveyor by the county court shall be prima facie evidence. [Amended by 1979 c.653 Â§6; 1989 c.394 Â§9]

Â Â Â Â Â  209.100 Administering oaths. The county surveyor or a deputy may administer the oaths or affirmations necessary to the legal establishment of roads and other surveys, and to take the evidence of any person who may be produced to prove any point material to such survey. [Amended by 1979 c.653 Â§7]

Â Â Â Â Â  209.110 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.115 Qualifications of county surveyor. An individual is not eligible to hold the office of county surveyor or deputy county surveyor unless the individual is a registered professional land surveyor. [1989 c.394 Â§3]

Â Â Â Â Â  209.120 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.130 Establishment of corners; references; additional reference using coordinate system. (1) In the establishment or reestablishment of a public land survey corner, the county surveyor shall set a monument of durable quality. When a monument cannot be set at the exact corner position or it is not practicable to set a monument, then a witness corner monument shall be set.

Â Â Â Â Â  (2) Section corners, Donation Land Claim corners, center corners and quarter-section corners shall be witnessed by at least four references. Meander corners, angle point corners or other approved public land survey corners shall be witnessed by at least two references. References shall be of durable quality. All references shall be carefully described, and their bearings and distances noted in the report or on the survey.

Â Â Â Â Â  (3) For the purpose of providing an additional reference, the county surveyor may, when maintaining or reestablishing survey corners, establish coordinates on public land survey corners using an Oregon Coordinate System pursuant to ORS 93.320 or another coordinate system, adopted by the appropriate public agency, that can be referenced directly to a geodetic control monument. [Amended by 1979 c.653 Â§8; 1989 c.394 Â§10; 2001 c.391 Â§1; 2005 c.230 Â§4]

Â Â Â Â Â  209.140 Necessary interference with corners; prior notice to county surveyor required; exception for emergency; fees. (1) Any person or public agency that finds it necessary to interfere with or pave over any established public land survey corner or accessories for any reason, shall notify the county surveyor prior to the interference, who shall lower and witness the monument, or place another monument and witness over the existing monument or reference and replace or set a witness monument, as the case may demand, and record the proceedings in the record of permanent surveys. The county surveyor may charge a fee in an amount that will reimburse the county for the work performed.

Â Â Â Â Â  (2) When an emergency exists and the county surveyor is unavailable, the person or public agency causing the interference shall cause a registered professional land surveyor to preserve the monument as required in subsection (1) of this section. The registered professional land surveyor referencing the monument shall notify the county surveyor of the references within two business days after the references or interference, whichever occurs first. [Amended by 1979 c.653 Â§9; 1985 c.582 Â§8; 1989 c.394 Â§11]

Â Â Â Â Â  209.150 Removal or destruction of monument; notice to county surveyor; replacement of monument; exception. (1) Any person or public agency removing, disturbing or destroying any survey monument of record in the office of the county surveyor or county clerk shall cause a registered professional land surveyor to reference and replace the monument within 90 days of the removal, disturbance or destruction. The registered professional land surveyor referencing and replacing the monument shall do so in the same manner that is provided for public land survey corners according to ORS 209.140 and shall notify the county surveyor of that action within two business days. The costs of referencing and replacing the survey monument shall be paid by the person or public agency causing the removal, disturbance or destruction.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a county surveyor may, upon written request and written notice to an affected property owner, provide written authorization to a registered professional land surveyor to remove a survey monument other than a public land survey corner as defined in ORS 209.005. A county surveyor may require that the position of the removed monument be referenced to another survey monument and noted on a survey map filed in accordance with ORS 209.250. [Amended by 1979 c.653 Â§10; 1989 c. 394 Â§12; 1991 c.339 Â§2; 1997 c.336 Â§3; 1997 c.489 Â§10]

Â Â Â Â Â  209.155 Removal or destruction of monument during road construction; survey map in lieu of replacement; delineation of newly defined right of way. (1) Notwithstanding ORS 209.150, when a recorded survey monument, other than a public land survey corner, is removed, destroyed or disturbed as a result of construction or reconstruction of a public road, the survey monument does not have to be replaced if:

Â Â Â Â Â  (a) The original location of the recorded survey monument is within the new right of way; and

Â Â Â Â Â  (b) The person or public agency responsible for the construction or reconstruction causes a registered professional land surveyor to locate any survey monuments that are subject to removal, destruction or disturbance and to file a map, prior to the beginning of construction, with the county surveyor that identifies all existing recorded monuments, the existing right of way and controlling centerline and the survey control used to comply with this section.

Â Â Â Â Â  (2) The newly defined right of way may be delineated by either of the following methods:

Â Â Â Â Â  (a) All control points that define the right of way centerline are monumented or referenced with monuments. The right of way boundary is monumented at all angle points, points of curve, points of tangency and at least every 1,000 feet on long curves and tangents. A survey that identifies the survey control and the new right of way and controlling centerline shall be filed with the county surveyor within 180 days after completion of construction.

Â Â Â Â Â  (b) A permanent survey control point network is established referencing the new right of way and controlling centerline. The network shall consist of at least three control monuments and must span the length of the project. Each control monument shall be intervisible with at least two other control monuments. At least two monuments on the network must be part of the original control used to locate the monuments described in subsection (1)(b) of this section. A map identifying the control network and the new right of way and controlling centerline shall be filed with the county surveyor within 180 days after completion of construction.

Â Â Â Â Â  (3) The types of monuments shall be as described in ORS 92.060.

Â Â Â Â Â  (4) The survey maps required by this section shall comply with ORS 209.250 and any other requirement of law.

Â Â Â Â Â  (5) For the purpose of complying with subsection (1)(b) of this section, locating a survey monument may consist of establishing coordinates on the monument. These coordinates may be Oregon State Plane coordinates, Local Datum Plane coordinates or other coordinates compatible with those coordinates shown on the survey.

Â Â Â Â Â  (6) For the purpose of complying with this section, the date of completion of construction shall be considered to be the date when all substantial road improvements are completed. [1997 c.336 Â§2]

Â Â Â Â Â  209.160 [Amended by 1979 c.653 Â§11; repealed 1981 c.111 Â§2]

Â Â Â Â Â  209.170 [Amended by 1979 c.653 Â§12; repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.180 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.190 [Repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.200 Resurvey of government-surveyed lands. In the resurvey of lands surveyed under the authority of the United States, the county surveyor or a registered professional land surveyor shall observe the following rules:

Â Â Â Â Â  (1) Section and quarter-section corners, and all other corners established and approved by the General Land Office or its successors, must stand as the legal and permanent corners.

Â Â Â Â Â  (2) They must be reestablished at the identical spot where the original corner was located by the government survey, when this can be determined.

Â Â Â Â Â  (3) When this cannot be done, then such corners must be reestablished with reference to the current United States Manual of Surveying Instructions. [Amended by 1979 c.653 Â§13; 1989 c.394 Â§13]

Â Â Â Â Â  209.210 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.220 Oath taken by employees. Each person employed by the county surveyor or a deputy shall, before commencing the duty assigned, take an oath or affirmation faithfully and impartially to execute the duties of employment. The county surveyor or a deputy shall administer the oath or affirmation of each employee. [Amended by 1979 c.653 Â§14]

Â Â Â Â Â  209.230 Materials and equipment for certain purposes. The county surveyor shall procure at the expense of the county the materials and requisites for carrying into effect ORS 209.100 to 209.230. The county court shall pay for the same and all expenses incurred therein out of the general fund of the county.

Â Â Â Â Â  209.240 [Amended by 1979 c.653 Â§15; repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.250 Survey by registered land surveyor; requirements for map, narrative or report of survey; waiver of required filing; effect of noncompliance. (1) A registered professional land surveyor making a survey of lands within this state wherein the surveyor establishes or reestablishes a boundary monument shall, within 45 days thereafter, submit for filing a permanent map of the survey to the county surveyor for review. When filed, the map is a permanent public record in the office of the county surveyor. In establishing or reestablishing a public land survey corner, the surveyor shall comply with ORS 209.070 (4), 209.130 and 209.200. If the surveyor is unable to complete the survey and submit a permanent map within 45 days, the surveyor shall, within 45 days of establishing or reestablishing a boundary monument, provide written notice to the county surveyor containing the reasons for the delay, an estimate of the amount of time reasonably necessary to complete the survey but not exceeding 180 days, and a temporary map showing the position of monuments established or reestablished.

Â Â Â Â Â  (2) The permanent map must have a written narrative that may be on the face of the map. If the narrative is a separate document, the map and narrative must be referenced to each other. The map and narrative must be made on a suitable drafting material in the size required by the county surveyor. The lettering on the map and narrative must be of sufficient size and clarity to be reproduced clearly. The narrative must explain the purpose of the survey and how the boundary lines or other lines were established or reestablished and must state which deed records, deed elements, survey records, found survey monuments, plat records, road records or other pertinent data were controlling when establishing or reestablishing the lines. If the narrative is a separate document, the narrative must also contain the following:

Â Â Â Â Â  (a) Location of survey by one-fourth section, Township and Range.

Â Â Â Â Â  (b) The date of survey.

Â Â Â Â Â  (c) The surveyorÂs seal and original signature.

Â Â Â Â Â  (d) The surveyorÂs business name and address.

Â Â Â Â Â  (3) A permanent map must show the following:

Â Â Â Â Â  (a) Location of survey by one-fourth section, Township and Range.

Â Â Â Â Â  (b) The date of survey.

Â Â Â Â Â  (c) Scale of drawing and North Arrow.

Â Â Â Â Â  (d) The distance and course of all lines traced or established, giving the basis of bearing and the measured distance and course to a monumented section corner, one-quarter corner, one-sixteenth corner or Donation Land Claim corner in Township and Range, or to a monumented lot or parcel corner or boundary corner of a recorded subdivision, partition or condominium.

Â Â Â Â Â  (e) Measured bearings, angles and distances that are used as a basis for establishing or reestablishing lines or monuments separately indicated from those of record together with the recording reference. Metric measurements may be used if a conversion to feet is provided.

Â Â Â Â Â  (f) Monuments set and their relation to older monuments found. A detailed description of monuments found and set must be included and monuments set must be separately indicated from those found.

Â Â Â Â Â  (g) The surveyorÂs seal and original signature.

Â Â Â Â Â  (h) The surveyorÂs business name and address.

Â Â Â Â Â  (4)(a) Within 30 days of receiving a permanent map under this section, the county surveyor shall review the map to determine if it complies with subsections (1), (2) and (3) of this section and applicable local ordinances. A map must be indexed by the county surveyor within 30 days following a determination that the map is in compliance with this section. A survey prepared by the county surveyor in an official or private capacity must comply with subsections (1), (2) and (3) of this section.

Â Â Â Â Â  (b) A survey map found not to be in compliance with subsection (1), (2) or (3) of this section must be returned within 30 days of receipt for correction to the surveyor who prepared the map. The surveyor shall return the corrected survey map to the county surveyor within 30 days of receipt of the survey map from the county surveyor.

Â Â Â Â Â  (c) A map that is not corrected within the specified time period must be forwarded to the State Board of Examiners for Engineering and Land Surveying for action, as provided in subsection (11) of this section.

Â Â Â Â Â  (d) An action may not be maintained against the county surveyor for recording a survey map that does not comply with this section.

Â Â Â Â Â  (e) An action may not be maintained against the county surveyor for refusal to file a survey map that does not comply with this section.

Â Â Â Â Â  (5)(a) When a survey within this state is funded entirely or in part by public funds and the survey results in the establishment of horizontal or vertical monuments for geodetic control, the registered professional land surveyor performing the survey, within 45 days after completion of the survey, shall file a report of the survey with the county surveyors of those counties where the newly established monuments are located.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the governing body of a county may, by resolution or order, waive the filing of the report of the survey.

Â Â Â Â Â  (6) A report required by subsection (5)(a) of this section may include maps or diagrams. The maps or diagrams, if included, must be referenced to each other. The report must contain the following:

Â Â Â Â Â  (a) The name and number of each newly established geodetic control monument.

Â Â Â Â Â  (b) Location of newly established geodetic control monuments by Section, Township and Range.

Â Â Â Â Â  (c) Location of the horizontal component of geodetic control monuments by the Oregon Coordinate System as described in ORS 93.320 and 93.330, including the scale factor, combined scale factor, convergence and geographic or geodetic coordinates, indicating datum used.

Â Â Â Â Â  (d) Location of the vertical component of geodetic control monuments by orthometric height, ellipsoidal height and geoidal separation, indicating datum used.

Â Â Â Â Â  (e) The date of survey.

Â Â Â Â Â  (f) The business name and address of the surveyor.

Â Â Â Â Â  (g) A description of all monuments set or found, including narrative or graphic information sufficient to locate the monuments.

Â Â Â Â Â  (h) A statement explaining the purpose of the survey, the equipment and procedures used, including the geoid model and reference ellipsoid used, and the names or numbers of the found record control monuments used and their source.

Â Â Â Â Â  (i) The scale of drawing and North Arrow if a map or diagram is included.

Â Â Â Â Â  (j) The seal and original signature of the surveyor.

Â Â Â Â Â  (k) For geodetic control, a statement regarding the network accuracy and local accuracy of the survey, categorized by horizontal position, ellipsoidal height and orthometric height, relative to the National Spatial Reference System. The statement shall include the accuracy classification at the 95 percent confidence level for both network and local classifications in accordance with Standards for Geodetic Control Networks, Part 2 of the federal Geospatial Positioning Accuracy Standards (FGDC 1998) for the newly established monuments.

Â Â Â Â Â  (7) The county surveyor shall file and index reports that comply with subsections (5) and (6) of this section within 30 days of determining compliance.

Â Â Â Â Â  (8) A monument set by a registered professional land surveyor to mark or reference a point on a property or land line or to mark or reference a geodetic control survey point must be durably and visibly marked or tagged with the registered business name or the letters ÂL.S.Â followed by the registration number of the surveyor in charge or, if the monument is set by a public officer, the monument must be marked with the official title of the office.

Â Â Â Â Â  (9) If, in the performance of a survey, a registered professional land surveyor finds or makes changes in a public land survey corner or its accessories as described in an existing corner record or survey map in the office of the county surveyor, the surveyor shall complete and submit to the county surveyor a record of the changes found or made to a corner or accessories to the corner. The record must be submitted within 45 days of the corner visits, and must include the surveyorÂs seal and original signature, business name and address, and be on stable base reproducible material in the form required by the county surveyor.

Â Â Â Â Â  (10) The signature and stamp of a registered professional land surveyor on a permanent survey map or plat constitutes certification that the map or plat complies with the applicable provisions of this chapter.

Â Â Â Â Â  (11) A registered professional land surveyor failing to comply with the provisions of subsections (1) to (9) of this section, ORS 92.050 to 92.080 or a county ordinance establishing standards for surveys or plats is subject to disciplinary action by the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (12) A federal or state agency, board or commission, special district or municipal corporation making a survey of lands within this state shall comply with this section. [Amended by 1963 c.555 Â§1; 1965 c.542 Â§1; 1979 c.653 Â§16; 1981 c.113 Â§2; 1983 c.309 Â§11; 1989 c.394 Â§14; 1991 c.339 Â§3; 1993 c.219 Â§13; 1997 c.489 Â§11; 1999 c.710 Â§11; 1999 c.1018 Â§7; 2005 c.22 Â§159; 2005 c.230 Â§2]

Â Â Â Â Â  209.255 Amendment of survey map or narrative by affidavit of correction; preparation, certification and recording of affidavit. (1) Any survey map or narrative filed and recorded under the provisions of this chapter may be amended by an affidavit of correction:

Â Â Â Â Â  (a) To show any courses or distances omitted from the map or narrative;

Â Â Â Â Â  (b) To correct an error in any courses or distances shown on the map or narrative;

Â Â Â Â Â  (c) To correct an error in the description of the real property shown on the map or narrative; or

Â Â Â Â Â  (d) To correct any other errors or omissions where the error or omission is ascertainable from the data shown on the map or narrative as recorded.

Â Â Â Â Â  (2) Nothing in this section shall be construed to permit changes in courses or distances for the purpose of redesigning parcel configurations.

Â Â Â Â Â  (3) The affidavit of correction shall be prepared by the registered professional land surveyor who filed the map or narrative. In the event of the death, disability or retirement from practice of the surveyor who filed the map or narrative, the county surveyor may prepare the affidavit of correction. The affidavit shall set forth in detail the corrections made. The seal and original signature of the registered professional land surveyor making the affidavit shall be affixed to the affidavit.

Â Â Â Â Â  (4) The county surveyor having jurisdiction of the map or narrative shall certify that the affidavit of correction has been examined and that the changes shown on the map or narrative are changes permitted under this section.

Â Â Â Â Â  (5) The surveyor who prepared the affidavit shall cause the affidavit to be recorded in the office of the county recorder of the county where the survey or narrative is recorded. The county clerk shall promptly return the recorded affidavit to the county surveyor who shall note the correction and the recorderÂs filing information with permanent ink, upon the original survey or narrative filed in accordance with ORS 209.250. The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the survey or narrative.

Â Â Â Â Â  (6) In addition to the fees established by ORS 205.320 for recording the affidavit in the county deed records, the county clerk shall collect a fee set by the county governing body. The county clerk shall collect the fee as set by the county governing body to be paid to the county surveyor for services provided under this section. [1983 c.309 Â§10; 1989 c.394 Â§15; 1993 c.219 Â§14; 1999 c.654 Â§23]

Â Â Â Â Â  209.260 Fee for filing and indexing maps or reports of surveys. The county governing body, by resolution or order, may establish the fee to be collected by the county surveyor for filing and indexing a map or report of a survey. [1981 c.429 Â§2; 1985 c.582 Â§9; 1991 c.339 Â§4; 1991 c.621 Â§2]

Â Â Â Â Â  209.270 Records of county surveyor; location; accessibility. (1) The records of the county surveyor shall be located in county facilities designated by the county governing body.

Â Â Â Â Â  (2) The county surveyor shall be provided reasonable facilities for the proper filing, indexing, copying, public inspection and examination and protection of public records as required under ORS 192.430 and 192.440. [1981 c.429 Â§3]

Â Â Â Â Â  209.300 Abandonment of railroad line; notice to county surveyor; request for copies of plats. When a railroad gives notice of its intention to abandon a railroad line within this state, the Department of Transportation shall provide a copy of the notice to the county surveyor of each county in which the line to be abandoned is located. Upon written request from a county surveyor so notified, the railroad shall provide the county surveyor with a reproducible copy of the right of way plats for the line to be abandoned. The copy of the right of way plats shall be provided prior to abandonment at no cost to the county surveyor, and shall show the center line of trackage as originally constructed and currently existing, together with ties to monumented public land survey corners, as shown by the right of way plats. [1985 c.220 Â§2; 1989 c.394 Â§16; 1995 c.733 Â§43]

Â Â Â Â Â  209.990 Penalties; civil remedies. (1) The costs of the reestablishment of the corner or witness monument may be recovered in a civil action together with costs and attorney fees for the prevailing party.

Â Â Â Â Â  (2) A person may obtain injunctive relief to prevent further disturbance or destruction of survey monuments.

Â Â Â Â Â  (3) Any county surveyor failing to perform the duties required of the surveyor by ORS 209.020 to 209.090 shall be fined not exceeding $100, to be recovered by an action brought by the injured party. [Amended by 1979 c.653 Â§17; 1989 c.394 Â§17]

_______________



Chapter 210

Chapter 210 Â County Accountants

2005 EDITION

COUNTY ACCOUNTANTS

COUNTIES AND COUNTY OFFICERS

210.100Â Â Â Â  Creation of office of county accountant

210.120Â Â Â Â  Oath of accountant; bond or letter of credit; requirements for sureties and letter of credit issuers

210.130Â Â Â Â  Additional bond or letter of credit of accountant

210.140Â Â Â Â  Liability for acts of assistants

210.150Â Â Â Â  Bond or letter of credit of assistants

210.160Â Â Â Â  Auditing of accountantÂs salary claims; auditing of other demands

210.170Â Â Â Â  Auditing and allowing claims; financial records and reports

210.180Â Â Â Â  Necessity for audit of all county payments

210.190Â Â Â Â  Limitations on allowance of claims

210.200Â Â Â Â  Claim investigational powers

210.210Â Â Â Â  Duties and powers of accountant

210.220Â Â Â Â  System of accounts and statements; inspection of books

210.230Â Â Â Â  Preparation, distribution and use of official receipts

Â Â Â Â Â  210.010 [Amended by 1963 c.519 Â§33; 1979 c.492 Â§4; repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.100 Creation of office of county accountant. The governing body of any county may by ordinance create an office of county accountant. [1981 c.216 Â§1; 1983 c.310 Â§2]

Â Â Â Â Â  210.110 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.120 Oath of accountant; bond or letter of credit; requirements for sureties and letter of credit issuers. The person appointed to the office of county accountant shall qualify within 30 days from the time of the appointment by taking and filing with the clerk of the county an oath to faithfully perform the duties of office, and by executing an official bond, with sureties to be approved by the board of county commissioners, or an irrevocable letter of credit, in either case in the sum of $20,000. The bond or letter of credit shall contain a condition that the principal will faithfully perform the official duties then or which may thereafter be imposed upon or be required of the principal by law, and that at the expiration of the term of office the principal will surrender to any successor all property, books, papers and documents that may come into the possession of the principal. Any bond shall be executed by a lawfully authorized surety company, or by two sureties who shall each justify in the amount required by the bond; and any letter of credit shall be issued by an insured institution, as defined in ORS 706.008. When there are more than two sureties, or more than two letter of credit issuers, they shall justify in an amount which the aggregate shall equal double the amount of the bond or letter of credit. Every surety upon such official bond other than lawfully authorized surety companies must make an affidavit, which shall be indorsed upon the bond, that the surety is a resident and freeholder in the county in which the bond is filed, and worth in property situated in the county, exclusive of encumbrances thereon, double the amount of the undertaking over and above all sums for which the surety is already liable or in any manner bound, whether as principal, indorser or surety, and whether such prior obligation or liability is conditional or absolute, liquidated or unliquidated, due or to become due. All persons offered as sureties on official bonds may be examined on oath as to their qualifications by the officers whose duty it is to approve the bond. [Amended by 1981 c.216 Â§2; 1983 c.310 Â§3; 1991 c.331 Â§47; 1997 c.631 Â§427]

Â Â Â Â Â  210.130 Additional bond or letter of credit of accountant. Whenever, in the opinion of the board of county commissioners, the county accountantÂs letter of credit, bond or any surety thereon becomes insufficient, the board shall require an additional bond or letter of credit. An additional bond or letter of credit shall also be required when a surety to a bond dies or ceases to be a resident of the county. The county accountant or any of the deputies of the accountant, who are required by law to give bonds or letters of credit, may present as surety any lawfully authorized surety company, to be approved by the county commissioners, and the commissioners may pay the premium thereon. [Amended by 1981 c.216 Â§3; 1983 c.310 Â§4; 1991 c.331 Â§48; 2005 c.22 Â§160]

Â Â Â Â Â  210.140 Liability for acts of assistants. A county accountant shall be liable on the official bond required under ORS 210.120 or 210.130 for the acts and omissions of any deputies, assistants, clerks and employees appointed by the county accountant, and the official bond shall contain such a condition. [Amended by 1981 c.216 Â§4; 1983 c.310 Â§5]

Â Â Â Â Â  210.150 Bond or letter of credit of assistants. A county accountant may require the deputies, clerks, assistants and employees of the accountant to give bonds of indemnity, with sufficient sureties, or to give an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, for the faithful performance of their duties. [Amended by 1981 c.216 Â§5; 1983 c.310 Â§6; 1991 c.331 Â§49; 1997 c.631 Â§428]

Â Â Â Â Â  210.160 Auditing of accountantÂs salary claims; auditing of other demands. The demand of a county accountant for monthly salary shall be audited, allowed and ordered paid by the board of county commissioners. All other demands on account of salaries, or otherwise, fixed by law or otherwise and made payable out of the treasury, must be approved by the accountant before being ordered paid. [Amended by 1965 c.251 Â§5; 1981 c.216 Â§6; 1983 c.310 Â§7]

Â Â Â Â Â  210.170 Auditing and allowing claims; financial records and reports. (1) The county accountant shall be the accounting officer of the county. All demands, accounts or claims against the county shall be presented to the accountant with the necessary evidence in support thereof, and the accountant shall examine and audit the same. If the accountant finds such demands, accounts or claims correct, lawful, just and valid, and authorized by the board of county commissioners, the accountant shall indorse them as audited and approved, with the date thereof. After auditing and approving any such claim, the accountant shall draw an order on the county treasurer for the payment thereof, which order the county treasurer shall, when presented, either pay or indorse ÂNot paid for want of funds,Â as provided in ORS 208.020.

Â Â Â Â Â  (2) If a demand, claim or account and evidence in support thereof is not sufficient to satisfy the accountant as to its correctness, lawfulness, justness or validity, the accountant shall indorse the same as audited and rejected, with the date thereof, and report the same to the board of county commissioners with such explanation as the accountant may deem necessary.

Â Â Â Â Â  (3) The accountant shall receive and preserve in the office of the accountant all accounts, books, vouchers, documents and papers relating to the accounts and contracts of the county, its debts, revenues and other financial affairs.

Â Â Â Â Â  (4) The accountant shall give information as to the exact condition of the treasury and of every fund thereof upon demand by the board of county commissioners, or any member thereof.

Â Â Â Â Â  (5) All claims approved and ordered paid shall be numbered consecutively, and the order drawn for the same shall designate the fund out of which it is payable. [Amended by 1981 c.216 Â§7; 1983 c.310 Â§8]

Â Â Â Â Â  210.180 Necessity for audit of all county payments. Any law or rule providing for the payment of any demand of any kind or nature, except the salary of the county accountant, out of the treasury or any fund thereof, whether from public funds or private funds deposited therein, shall be construed as requiring auditing and approval by the accountant, and an order of the board of county commissioners before payment. No order or warrant for the payment of any demand shall be valid, either in the hands of the original payee or holder, or any transferee or assignee thereof, unless the demand for which the same was issued shall have been first duly audited and approved by the accountant. [Amended by 1981 c.216 Â§8; 1983 c.310 Â§9]

Â Â Â Â Â  210.190 Limitations on allowance of claims. No demand shall be allowed by a county accountant in favor of:

Â Â Â Â Â  (1) Any corporation or person in any manner indebted to the county, except for taxes not delinquent, without first deducting the amount of any indebtedness of which the accountant has notice.

Â Â Â Â Â  (2) Any person having the collection, custody or disbursement of the public funds, unless the account of the person has been presented, passed upon, approved and allowed.

Â Â Â Â Â  (3) Any officer who has neglected to make official returns or reports in the manner and at the time required by law or the requirements of the board of county commissioners.

Â Â Â Â Â  (4) Any officer who has neglected to comply with any provision of law regulating the duties of the officer.

Â Â Â Â Â  (5) Any officer or employee for time absent without legal cause from the duties of such officer or employee during office hours. The accountant must always examine on oath any person receiving a salary from the county touching such absence. [Amended by 1981 c.216 Â§9; 1983 c.310 Â§10]

Â Â Â Â Â  210.200 Claim investigational powers. A county accountant may administer oaths. The accountant may require any person presenting for settlement an account or claim for any cause against the county to be sworn before the accountant touching such account or claim, and when so sworn to answer orally as to any facts relative to the justice and items of such account or claim. No demand shall be approved, allowed, audited or paid unless it specifies each item, date and amount composing it. [Amended by 1981 c.216 Â§10; 1983 c.310 Â§11]

Â Â Â Â Â  210.210 Duties and powers of accountant. A county accountant shall:

Â Â Â Â Â  (1) Keep a register of all claims presented against the county and place upon each a uniform mark or stamp, to indicate that it has been examined by the accountant.

Â Â Â Â Â  (2) Keep an account with each department of the county government and with each county official.

Â Â Â Â Â  (3) Check the deposits made with the county treasurer, by the several officers, of the fees received daily by them, and the fines, forfeited bails and all county, school, road, state or other funds received from any source and deposited with the county treasurer.

Â Â Â Â Â  (4) Establish and maintain, in each department and office of the county, such system of keeping accounts and transacting the county business as shall secure accuracy, economy and protection of the countyÂs interests.

Â Â Â Â Â  (5) At all times have access to any and all public books, records, and documents kept by the various officers of the county.

Â Â Â Â Â  (6) See that all fees, dues or funds of any description, or on any account to which the county is entitled, are deposited with the county treasurer; and immediately report to the board of county commissioners any officer in default in this regard.

Â Â Â Â Â  (7) Examine all reports of sheriffs, as to the collection of taxes, and all other general or special reports of officers or persons where any of the countyÂs finances are involved, and report to the board of county commissioners findings and recommendations in each case.

Â Â Â Â Â  (8) Prepare and publish, at the close of business on June 30 of each year, a statement showing the contracts entered into by the county for the year covered by the report, the name of the contractor, the work contracted for, the amount of the same, whether the bonds were required and the amount and whether let privately or by public bidding, and also publish a certified statement of the assets and liabilities of the county.

Â Â Â Â Â  (9) Prepare at least once in each calendar year an exhibit of all receipts and disbursements of the county fund for the year. Such exhibit shall also include a detailed statement of the expenses of the county, segregated as to each office and each department of the county government and business, showing the total amounts for which warrants or orders were issued or drawn during the year, and a statement showing the total amount of money paid into the county treasury for the year, from what source derived, and the amounts apportioned to the various funds. [Amended by 1981 c.216 Â§11; 1983 c.310 Â§12; 1991 c.683 Â§1]

Â Â Â Â Â  210.220 System of accounts and statements; inspection of books. A county accountant shall establish a standard system of keeping accounts and a uniform method of statements for the same. The books of the accountant shall at all times be subject to the inspection of the board of county commissioners, or any member thereof, and of the grand jury, or to any person or persons appointed by the board or by the grand jury to examine the same. [Amended by 1981 c.216 Â§12; 1983 c.310 Â§13]

Â Â Â Â Â  210.230 Preparation, distribution and use of official receipts. (1) A county accountant shall have prepared suitable forms of receipts, and from time to time shall deliver to the treasurer and to every officer authorized by law to charge any fee, commission, percentage, allowance or compensation for the performance of any official duty, as many official receipts as may be required, charging such officers for them.

Â Â Â Â Â  (2) When the books or rolls containing receipts are exhausted by the officer receiving them, the officer shall file a record of the receipts issued and keep the same in convenient form for examination.

Â Â Â Â Â  (3) Whenever any receipt is issued by any officer, it shall contain the date issued, the name of the person making payment, the amount of payment, the nature of the service for which the charge is made and the name and official designation of the officer performing the service. Corresponding entries shall appear on each record of the receipt.

Â Â Â Â Â  (4) The receipt shall be given to the person making payment, and at the close of each day a record of such receipts shall be filed with the accountant.

Â Â Â Â Â  (5) Each officer receiving any fee, commission, percentage, allowance or compensation, as described in this section, shall, on or before the fourth day of each month, pay the same to the treasurer and take a receipt therefor.

Â Â Â Â Â  (6) The treasurer shall, on or before the fifth day of each month, file duplicates of all receipts issued by the treasurer with the accountant.

Â Â Â Â Â  (7) All such payments by officers to the treasurer shall be accompanied by an itemized statement of the various services for which charges were made and the amount of each charge. Each officer shall file a duplicate of the statement with the accountant.

Â Â Â Â Â  (8) Every officer receiving blank receipts from the accountant shall, on or before the fifth day of each month, exhibit to the accountant all unused receipts remaining. [Amended by 1981 c.216 Â§13; 1983 c.310 Â§14]

Â Â Â Â Â  210.310 [Repealed by 1959 c.174 Â§6]

Â Â Â Â Â  210.320 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.330 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.340 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.350 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.360 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.370 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.380 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.390 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.400 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.410 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.420 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.430 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.440 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.510 [1953 c.570 Â§1; 1965 c.341 Â§1; repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.520 [1953 c.570 Â§2; repealed by 1965 c.341 Â§2]

Â Â Â Â Â  210.530 [1953 c.570 Â§3; repealed by 1981 c.216 Â§14]

_______________

CHAPTERS 211 TO 213

[Reserved for expansion]



Chapter 214

Chapter 214 (Former Provisions)

County Cemeteries; County Administration

Funds for Cemetery Care

COUNTY CEMETERIES; FUNDS FOR CEMETERY CARE

COUNTIES AND COUNTY OFFICERS

214.010 [Renumbered 214.910]

214.020 [Renumbered 214.920]

214.030 [Renumbered 214.930]

214.040 [Renumbered 214.940]

214.510 [1955 c.508 §1; repealed by 1981 c.48 §8]

214.520 [1955 c.508 §2; repealed by 1981 c.48 §8]

214.530 [1955 c.508 §3; 1981 c.153 §57; repealed by 1981 c.48 §8]

214.610 [1961 c.365 §§1, 2; repealed by 1981 c.48 §8]

214.910 [Formerly 214.010; repealed by 1981 c.48 §8]

214.920 [Formerly 214.020; repealed by 1981 c.48 §8]

214.930 [Formerly 214.030; repealed by 1981 c.48 §8]

214.940 [Formerly 214.040; repealed by 1981 c.48 §8]

_______________



Chapter 215

Chapter 215 Â County Planning; Zoning; Housing Codes

2005 EDITION

COUNTY PLANNING; ZONING; HOUSING CODES

COUNTIES AND COUNTY OFFICERS

COUNTY PLANNING

215.010Â Â Â Â  Definitions

215.020Â Â Â Â  Authority to establish county planning commissions

215.030Â Â Â Â  Membership of planning commission

215.042Â Â Â Â  Planning director

215.044Â Â Â Â  Solar access ordinances; purpose; standards

215.047Â Â Â Â  Effect of comprehensive plan and land use regulations on solar access ordinances

215.050Â Â Â Â  Comprehensive planning, zoning and subdivision ordinances; copies available

215.060Â Â Â Â  Procedure for action on plan; notice; hearing

215.080Â Â Â Â  Power to enter upon land

215.090Â Â Â Â  Information made available to commission

215.100Â Â Â Â  Cooperation with other agencies

215.110Â Â Â Â  Recommendations for implementation of comprehensive plan; enactment of ordinances; referral; retroactivity

215.130Â Â Â Â  Application of ordinances and comprehensive plan; alteration of nonconforming use

215.170Â Â Â Â  Authority of cities in unincorporated area

215.185Â Â Â Â  Remedies for unlawful structures or land use

215.190Â Â Â Â  Violation of ordinances or regulations

AGRICULTURAL LAND USE

(Exclusive Farm Use Zones)

215.203Â Â Â Â  Zoning ordinances establishing exclusive farm use zones; definitions

215.209Â Â Â Â  Department of Land Conservation and Development database; rural land maps; contents

215.213Â Â Â Â  Uses permitted in exclusive farm use zones in counties that adopted marginal lands system prior to 1993

215.215Â Â Â Â  Reestablishment of nonfarm use

215.218Â Â Â Â  Certain private hunting preserves not subject to land use approval; complaint procedures

215.223Â Â Â Â  Procedure for adopting zoning ordinances; notice

215.233Â Â Â Â  Validity of ordinances and development patterns adopted before September 2, 1963

215.236Â Â Â Â  Establishing nonfarm dwelling in exclusive farm use zone; procedures; disqualification for farm use valuation; additional tax or penalty; requalification

215.243Â Â Â Â  Agricultural land use policy

215.246Â Â Â Â  Approval of land application of biosolids; subsequent use of tract of land; consideration of alternatives

215.247Â Â Â Â  Transport of biosolids to tract of land for application

215.249Â Â Â Â  Division of land for application of biosolids

215.251Â Â Â Â  Relationship to other farm uses

215.253Â Â Â Â  Restrictive local ordinances affecting farm use zones prohibited; exception

215.262Â Â Â Â  Legislative findings related to nonfarm dwellings

215.263Â Â Â Â  Land divisions in exclusive farm use zones; criteria for approval

215.265Â Â Â Â  Land divisions; limiting certain causes of action

215.273Â Â Â Â  Applicability to thermal energy power plant siting determinations

215.275Â Â Â Â  Utility facilities necessary for public service; criteria; mitigating impact of facility

215.277Â Â Â Â  Farmworker housing; compliance with agricultural land use policy required

215.278Â Â Â Â  Accessory dwellings for farmworkers; rules

215.281Â Â Â Â  Legislative findings related to dwellings in conjunction with commercial dairy farm

215.282Â Â Â Â  Dwellings in conjunction with commercial dairy farm; rules

215.283Â Â Â Â  Uses permitted in exclusive farm use zones in nonmarginal lands counties

215.284Â Â Â Â  Dwelling not in conjunction with farm use; existing lots or parcels; new lots or parcels

215.293Â Â Â Â  Dwelling in exclusive farm use or forest zone; condition; declaration; recordation

215.294Â Â Â Â  Railroad facilities handling materials regulated under ORS chapter 466 allowed

215.296Â Â Â Â  Standards for approval of certain uses in exclusive farm use zones; violation of standards; complaint; penalties; exceptions to standards

215.297Â Â Â Â  Verifying continuity for approval of certain uses in exclusive farm use zones

215.298Â Â Â Â  Mining in exclusive farm use zone; land use permit

215.301Â Â Â Â  Blending materials for cement prohibited near vineyards; exception

215.304Â Â Â Â  Rule adoption; limitations

215.306Â Â Â Â  Conducting filming activities in exclusive farm use zones

215.311Â Â Â Â  Parking log trucks in exclusive farm use zones

(Marginal Lands)

215.316Â Â Â Â  Termination of adoption of marginal lands

215.317Â Â Â Â  Permitted uses on marginal land

215.327Â Â Â Â  Divisions of marginal land

PLANNING AND ZONING HEARINGS AND REVIEW

215.402Â Â Â Â  Definitions for ORS 215.402 to 215.438 and 215.700 to 215.780

215.406Â Â Â Â  Planning and zoning hearings officers; duties and powers; authority of governing body or planning commission to conduct hearings

215.412Â Â Â Â  Adoption of hearing procedure and rules

215.416Â Â Â Â  Permit application; fees; consolidated procedures; hearings; notice; approval criteria; decision without hearing

215.417Â Â Â Â  Time to act under certain approved permits; extension

215.418Â Â Â Â  Approval of development on wetlands; notice

215.422Â Â Â Â  Review of decision of hearings officer or other authority; notice of appeal; fees; appeal of final decision

215.425Â Â Â Â  Review of decision relating to aggregate resources

215.427Â Â Â Â  Final action on permit or zone change application required within 120 or 150 days; exceptions; refund of application fees

215.429Â Â Â Â  Mandamus proceeding when county fails to take final action on land use application within specified time; jurisdiction; notice; peremptory writ

215.431Â Â Â Â  Plan amendments; hearings by planning commission or hearings officer; exceptions

215.433Â Â Â Â  Supplemental application for remaining permitted uses following denial of initial application

215.435Â Â Â Â  Deadline for final action by county on remand of land use decision; exception

215.437Â Â Â Â  Mandamus proceeding when county fails to take final action within specified time on remand of land use decision

PERMITTED USES IN ZONES

215.438Â Â Â Â  Transmission towers; location; conditions

215.441Â Â Â Â  Use of real property for religious activity; county regulation of real property used for religious activity

215.448Â Â Â Â  Home occupations; parking; where allowed; conditions

215.452Â Â Â Â  Winery; conditions; local government findings and criteria

215.455Â Â Â Â  Effect of approval of winery on land use laws

215.457Â Â Â Â  Youth camps allowed in forest zones and mixed farm and forest zones

215.459Â Â Â Â  Private campground in forest zones and mixed farm and forest zones; yurts

NOTICE TO PROPERTY OWNERS

215.503Â Â Â Â  Legislative act by ordinance; mailed notice to individual property owners required by county for land use actions

215.513Â Â Â Â  Notice form; forwarding of notice to property purchaser

COUNTY CONSTRUCTION CODES

215.605Â Â Â Â  Counties authorized to adopt housing codes

215.615Â Â Â Â  Application and contents of housing ordinances

FARMLAND AND FORESTLAND ZONES

(Lot or Parcel of Record Dwellings)

215.700Â Â Â Â  Resource land dwelling policy

215.705Â Â Â Â  Dwellings in farm or forest zone; criteria; transferability of application

215.710Â Â Â Â  High-value farmland description for ORS 215.705

215.720Â Â Â Â  Criteria for forestland dwelling under ORS 215.705

215.730Â Â Â Â  Additional criteria for forestland dwellings under ORS 215.720

(Other Forestland Dwellings)

215.740Â Â Â Â  Large tract forestland dwelling; criteria

215.750Â Â Â Â  Alternative forestland dwellings; criteria

215.755Â Â Â Â  Other forestland dwellings; criteria

(Lot or Parcel Sizes)

215.780Â Â Â Â  Minimum lot or parcel sizes; land division to establish a dwelling; recordation

WILDLIFE HABITAT CONSERVATION PLANNING

215.799Â Â Â Â  Location of dwellings on wildlife habitat land

GUEST RANCHES IN EASTERN OREGON

(Temporary provisions relating to guest ranches in eastern Oregon are compiled as notes

following ORS 215.799)

COUNTY PLANNING

Â Â Â Â Â  215.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) The terms defined in ORS 92.010 shall have the meanings given therein, except that ÂparcelÂ:

Â Â Â Â Â  (a) Includes a unit of land created:

Â Â Â Â Â  (A) By partitioning land as defined in ORS 92.010;

Â Â Â Â Â  (B) In compliance with all applicable planning, zoning and partitioning ordinances and regulations; or

Â Â Â Â Â  (C) By deed or land sales contract, if there were no applicable planning, zoning or partitioning ordinances or regulations.

Â Â Â Â Â  (b) Does not include a unit of land created solely to establish a separate tax account.

Â Â Â Â Â  (2) ÂTractÂ means one or more contiguous lots or parcels under the same ownership.

Â Â Â Â Â  (3) The terms defined in ORS chapter 197 shall have the meanings given therein.

Â Â Â Â Â  (4) ÂFarm useÂ has the meaning given that term in ORS 215.203.

Â Â Â Â Â  (5) ÂThe Willamette ValleyÂ is Clackamas, Linn, Marion, Multnomah, Polk, Washington and Yamhill Counties and the portion of Benton and Lane Counties lying east of the summit of the Coast Range. [Amended by 1955 c.756 Â§25; 1963 c.619 Â§1 (1); 1985 c.717 Â§4; 1993 c.792 Â§8; 1999 c.327 Â§1]

Â Â Â Â Â  215.020 Authority to establish county planning commissions. (1) The governing body of any county may create and provide for the organization and operations of one or more county planning commissions.

Â Â Â Â Â  (2) This section shall be liberally construed and shall include the authority to create more than one planning commission, or subcommittee of a commission, for a county or the use of a joint planning commission or other intergovernmental agency for planning as authorized by ORS 190.003 to 190.130. [Amended by 1973 c.552 Â§1; 1975 c.767 Â§15]

Â Â Â Â Â  215.030 Membership of planning commission. (1) The county planning commission shall consist of five, seven or nine members appointed by the governing body for four-year terms, or until their respective successors are appointed and qualified; provided that in the first instance the terms of the initial members shall be staggered for one, two, three and four years.

Â Â Â Â Â  (2) A commission member may be removed by the governing body, after hearing, for misconduct or nonperformance of duty.

Â Â Â Â Â  (3) Any vacancy on the commission shall be filled by the governing body for the unexpired term.

Â Â Â Â Â  (4) Members of the commission shall serve without compensation other than reimbursement for duly authorized expenses.

Â Â Â Â Â  (5) Members of a commission shall be residents of the various geographic areas of the county. No more than two voting members shall be engaged principally in the buying, selling or developing of real estate for profit, as individuals, or be members of any partnership or officers or employees of any corporation that is engaged principally in the buying, selling or developing of real estate for profit. No more than two voting members shall be engaged in the same kind of occupation, business, trade or profession.

Â Â Â Â Â  (6) The governing body may designate one or more officers of the county to be nonvoting members of the commission.

Â Â Â Â Â  (7) Except for subsection (5) of this section, the governing body may provide by ordinance for alternative rules to those specified in this section. [Amended by 1963 c.619 Â§2; 1973 c.552 Â§2; 1977 c.766 Â§1]

Â Â Â Â Â  215.035 [1973 c.552 Â§10; renumbered 244.135 in 1993]

Â Â Â Â Â  215.040 [Amended by 1973 c.552 Â§3; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.042 Planning director. (1) The governing body of each county shall designate an individual to serve as planning director for the county responsible for administration of planning. The governing body shall provide employees as necessary to assist the director in carrying out responsibilities. The director shall be the chief administrative officer in charge of the planning department of the county, if one is created.

Â Â Â Â Â  (2) The director shall provide assistance, as requested, to the planning commission and shall coordinate the functions of the commission with other departments, agencies and officers of the county that are engaged in functions related to planning for the use of lands within the county.

Â Â Â Â Â  (3) The director shall serve at the pleasure of the governing body of the county. [1973 c.552 Â§9]

Â Â Â Â Â  215.044 Solar access ordinances; purpose; standards. (1) County governing bodies may adopt and implement solar access ordinances. The ordinances shall provide and protect to the extent feasible solar access to the south face of buildings during solar heating hours, taking into account latitude, topography, microclimate, existing development, existing vegetation and planned uses and densities. The county governing body shall consider for inclusion in any solar access ordinance, but not be limited to, standards for:

Â Â Â Â Â  (a) The orientation of new streets, lots and parcels;

Â Â Â Â Â  (b) The placement, height, bulk and orientation of new buildings;

Â Â Â Â Â  (c) The type and placement of new trees on public street rights of way and other public property; and

Â Â Â Â Â  (d) Planned uses and densities to conserve energy, facilitate the use of solar energy, or both.

Â Â Â Â Â  (2) The State Department of Energy shall actively encourage and assist county governing bodiesÂ efforts to protect and provide for solar access.

Â Â Â Â Â  (3) As used in this section, Âsolar heating hoursÂ means those hours between three hours before and three hours after the sun is at its highest point above the horizon on December 21. [1981 c.722 Â§2]

Â Â Â Â Â  215.046 [1973 c.552 Â§11; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.047 Effect of comprehensive plan and land use regulations on solar access ordinances. Solar access ordinances shall not be in conflict with acknowledged comprehensive plans and land use regulations. [1981 c.722 Â§3]

Â Â Â Â Â  215.050 Comprehensive planning, zoning and subdivision ordinances; copies available. (1) Except as provided in ORS 527.722, the county governing body shall adopt and may from time to time revise a comprehensive plan and zoning, subdivision and other ordinances applicable to all of the land in the county. The plan and related ordinances may be adopted and revised part by part or by geographic area.

Â Â Â Â Â  (2) Zoning, subdivision or other ordinances or regulations and any revisions or amendments thereof shall be designed to implement the adopted county comprehensive plan.

Â Â Â Â Â  (3) A county shall maintain copies of its comprehensive plan and land use regulations, as defined in ORS 197.015, for sale to the public at a charge not to exceed the cost of copying and assembling the material. [Amended by 1955 c.439 Â§2; 1963 c.619 Â§3; 1973 c.552 Â§4; 1977 c.766 Â§2; 1981 c.748 Â§41; 1987 c.919 Â§5; 1991 c.363 Â§1]

Â Â Â Â Â  215.055 [1955 c.439 Â§3; 1963 c.619 Â§4; 1971 c.13 Â§2; 1971 c.739 Â§1; 1973 c.80 Â§43; 1975 c.153 Â§1; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.060 Procedure for action on plan; notice; hearing. Action by the governing body of a county regarding the plan shall have no legal effect unless the governing body first conducts one or more public hearings on the plan and unless 10 daysÂ advance public notice of each of the hearings is published in a newspaper of general circulation in the county or, in case the plan as it is to be heard concerns only part of the county, is so published in the territory so concerned and unless a majority of the members of the governing body approves the action. The notice provisions of this section shall not restrict the giving of notice by other means, including mail, radio and television. [Amended by 1963 c.619 Â§5; 1967 c.589 Â§1; 1973 c.552 Â§6]

Â Â Â Â Â  215.070 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.080 Power to enter upon land. The commission, and any of its members, officers and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain the necessary monuments and markers thereon.

Â Â Â Â Â  215.090 Information made available to commission. Public officials, departments and agencies, having information, maps or other data deemed by the planning commission pertinent to county planning shall make such information available for the use of the commission. [Amended by 1977 c.766 Â§3]

Â Â Â Â Â  215.100 Cooperation with other agencies. The county planning commission shall advise and cooperate with other planning commissions within the state, and shall upon request, or on its own initiative, furnish advice or reports to any city, county, officer or department on any problem comprehended in county planning.

Â Â Â Â Â  215.104 [1955 c.439 Â§4; 1963 c.619 Â§6; 1967 c.589 Â§2; 1973 c.552 Â§7; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.108 [1955 c.439 Â§5; 1961 c.607 Â§1; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.110 Recommendations for implementation of comprehensive plan; enactment of ordinances; referral; retroactivity. (1) A planning commission may recommend to the governing body ordinances intended to implement part or all of the comprehensive plan. The ordinances may provide, among other things, for:

Â Â Â Â Â  (a) Zoning;

Â Â Â Â Â  (b) Official maps showing the location and dimensions of, and the degree of permitted access to, existing and proposed thoroughfares, easements and property needed for public purposes;

Â Â Â Â Â  (c) Preservation of the integrity of the maps by controls over construction, by making official maps parts of county deed records, and by other action not violative of private property rights;

Â Â Â Â Â  (d) Conservation of the natural resources of the county;

Â Â Â Â Â  (e) Controlling subdivision and partitioning of land;

Â Â Â Â Â  (f) Renaming public thoroughfares;

Â Â Â Â Â  (g) Protecting and assuring access to incident solar energy;

Â Â Â Â Â  (h) Protecting and assuring access to wind for potential electrical generation or mechanical application; and

Â Â Â Â Â  (i) Numbering property.

Â Â Â Â Â  (2) The governing body may enact, amend or repeal ordinances to assist in carrying out a comprehensive plan. If an ordinance is recommended by a planning commission, the governing body may make any amendments to the recommendation required in the public interest. If an ordinance is initiated by the governing body, it shall, prior to enactment, request a report and recommendation regarding the ordinance from the planning commission, if one exists, and allow a reasonable time for submission of the report and recommendation.

Â Â Â Â Â  (3) The governing body may refer to the electors of the county for their approval or rejection an ordinance or amendments thereto for which this section provides. If only a part of the county is affected, the ordinance or amendment may be referred to that part only.

Â Â Â Â Â  (4) An ordinance enacted by authority of this section may prescribe fees and appeal procedures necessary or convenient for carrying out the purposes of the ordinance.

Â Â Â Â Â  (5) An ordinance enacted by authority of this section may prescribe limitations designed to encourage and protect the installation and use of solar and wind energy systems.

Â Â Â Â Â  (6) No retroactive ordinance shall be enacted under the provisions of this section. [Amended by 1963 c.619 Â§7; 1973 c.696 Â§22; 1975 c.153 Â§2; 1977 c.766 Â§4; 1979 c.671 Â§2; 1981 c.590 Â§7]

Â Â Â Â Â  215.120 [Amended by 1957 c.568 Â§2; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.124 [1955 c.683 Â§Â§2, 4; 1957 c.568 Â§3; repealed by 1959 c.387 Â§1]

Â Â Â Â Â  215.126 [1955 c.683 Â§3; 1957 c.568 Â§1; 1959 c.387 Â§2; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.130 Application of ordinances and comprehensive plan; alteration of nonconforming use. (1) Any legislative ordinance relating to land use planning or zoning shall be a local law within the meaning of, and subject to, ORS 250.155 to 250.235.

Â Â Â Â Â  (2) An ordinance designed to carry out a county comprehensive plan and a county comprehensive plan shall apply to:

Â Â Â Â Â  (a) The area within the county also within the boundaries of a city as a result of extending the boundaries of the city or creating a new city unless, or until the city has by ordinance or other provision provided otherwise; and

Â Â Â Â Â  (b) The area within the county also within the boundaries of a city if the governing body of such city adopts an ordinance declaring the area within its boundaries subject to the countyÂs land use planning and regulatory ordinances, officers and procedures and the county governing body consents to the conferral of jurisdiction.

Â Â Â Â Â  (3) An area within the jurisdiction of city land use planning and regulatory provisions that is withdrawn from the city or an area within a city that disincorporates shall remain subject to such plans and regulations which shall be administered by the county until the county provides otherwise.

Â Â Â Â Â  (4) County ordinances designed to implement a county comprehensive plan shall apply to publicly owned property.

Â Â Â Â Â  (5) The lawful use of any building, structure or land at the time of the enactment or amendment of any zoning ordinance or regulation may be continued. Alteration of any such use may be permitted subject to subsection (9) of this section. Alteration of any such use shall be permitted when necessary to comply with any lawful requirement for alteration in the use. Except as provided in ORS 215.215, a county shall not place conditions upon the continuation or alteration of a use described under this subsection when necessary to comply with state or local health or safety requirements, or to maintain in good repair the existing structures associated with the use. A change of ownership or occupancy shall be permitted.

Â Â Â Â Â  (6) Restoration or replacement of any use described in subsection (5) of this section may be permitted when the restoration is made necessary by fire, other casualty or natural disaster. Restoration or replacement shall be commenced within one year from the occurrence of the fire, casualty or natural disaster. If restoration or replacement is necessary under this subsection, restoration or replacement shall be done in compliance with ORS 195.260 (1)(c).

Â Â Â Â Â  (7)(a) Any use described in subsection (5) of this section may not be resumed after a period of interruption or abandonment unless the resumed use conforms with the requirements of zoning ordinances or regulations applicable at the time of the proposed resumption.

Â Â Â Â Â  (b) Notwithstanding any local ordinance, a surface mining use continued under subsection (5) of this section shall not be deemed to be interrupted or abandoned for any period after July 1, 1972, provided:

Â Â Â Â Â  (A) The owner or operator was issued and continuously renewed a state or local surface mining permit, or received and maintained a state or local exemption from surface mining regulation; and

Â Â Â Â Â  (B) The surface mining use was not inactive for a period of 12 consecutive years or more.

Â Â Â Â Â  (c) For purposes of this subsection, ÂinactiveÂ means no aggregate materials were excavated, crushed, removed, stockpiled or sold by the owner or operator of the surface mine.

Â Â Â Â Â  (8) Any proposal for the verification or alteration of a use under subsection (5) of this section, except an alteration necessary to comply with a lawful requirement, for the restoration or replacement of a use under subsection (6) of this section or for the resumption of a use under subsection (7) of this section shall be subject to the provisions of ORS 215.416. An initial decision by the county or its designate on a proposal for the alteration of a use described in subsection (5) of this section shall be made as an administrative decision without public hearing in the manner provided in ORS 215.416 (11).

Â Â Â Â Â  (9) As used in this section, ÂalterationÂ of a nonconforming use includes:

Â Â Â Â Â  (a) A change in the use of no greater adverse impact to the neighborhood; and

Â Â Â Â Â  (b) A change in the structure or physical improvements of no greater adverse impact to the neighborhood.

Â Â Â Â Â  (10) A local government may adopt standards and procedures to implement the provisions of this section. The standards and procedures may include but are not limited to the following:

Â Â Â Â Â  (a) For purposes of verifying a use under subsection (5) of this section, a county may adopt procedures that allow an applicant for verification to prove the existence, continuity, nature and extent of the use only for the 10-year period immediately preceding the date of application. Evidence proving the existence, continuity, nature and extent of the use for the 10-year period preceding application creates a rebuttable presumption that the use, as proven, lawfully existed at the time the applicable zoning ordinance or regulation was adopted and has continued uninterrupted until the date of application;

Â Â Â Â Â  (b) Establishing criteria to determine when a use has been interrupted or abandoned under subsection (7) of this section; or

Â Â Â Â Â  (c) Conditioning approval of the alteration of a use in a manner calculated to ensure mitigation of adverse impacts as described in subsection (9) of this section.

Â Â Â Â Â  (11) For purposes of verifying a use under subsection (5) of this section, a county may not require an applicant for verification to prove the existence, continuity, nature and extent of the use for a period exceeding 20 years immediately preceding the date of application. [Amended by 1961 c.607 Â§2; 1963 c.577 Â§4; 1963 c.619 Â§9; 1969 c.460 Â§1; 1973 c.503 Â§2; 1977 c.766 Â§5; 1979 c.190 Â§406; 1979 c.610 Â§1; 1993 c.792 Â§52; 1997 c.394 Â§1; 1999 c.353 Â§1; 1999 c.458 Â§1; 1999 c.1103 Â§10]

Â Â Â Â Â  215.140 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.150 [Amended by 1955 c.439 Â§8; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.160 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.170 Authority of cities in unincorporated area. The powers of an incorporated city to control subdivision and other partitioning of land and to rename thoroughfares in adjacent unincorporated areas shall continue unimpaired by ORS 215.010 to 215.190 and 215.402 to 215.438 until the county governing body that has jurisdiction over the area adopts regulations for controlling subdivision there. Any part of the area subject to the county regulations shall cease to be subject to the two powers of the city, unless otherwise provided in an urban growth area management agreement jointly adopted by a city and county to establish procedures for regulating land use outside the city limits and within an urban growth boundary acknowledged under ORS 197.251. [Amended by 1963 c.619 Â§10; 1983 c.570 Â§4]

Â Â Â Â Â  215.180 [1955 c.439 Â§6; 1963 c.619 Â§11; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.185 Remedies for unlawful structures or land use. (1) In case a building or other structure is, or is proposed to be, located, constructed, maintained, repaired, altered, or used, or any land is, or is proposed to be, used, in violation of an ordinance or regulation designed to implement a comprehensive plan, the governing body of the county or a person whose interest in real property in the county is or may be affected by the violation, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement, or other appropriate proceedings to prevent, temporarily or permanently enjoin, abate, or remove the unlawful location, construction, maintenance, repair, alteration, or use. When a temporary restraining order is granted in a suit instituted by a person who is not exempt from furnishing bonds or undertakings under ORS 22.010, the person shall furnish undertaking as provided in ORCP 82 A(1).

Â Â Â Â Â  (2) The court may allow the prevailing party reasonable attorney fees and expenses in a judicial proceeding authorized by this section that involves a dwelling approved to relieve a temporary hardship. However, if the court allows the plaintiff reasonable attorney fees or expenses, such fees or expenses shall not be charged to the county if the county did not actively defend itself or the landowner in the proceeding.

Â Â Â Â Â  (3) Nothing in this section requires the governing body of a county or a person whose interest in real property in the county is or may be affected to avail itself of a remedy allowed by this section or by any other law. [1955 c.439 Â§7; 1963 c.619 Â§12; 1977 c.766 Â§6; 1981 c.898 Â§48; 1983 c.826 Â§5; 2001 c.225 Â§1]

Â Â Â Â Â  215.190 Violation of ordinances or regulations. No person shall locate, construct, maintain, repair, alter, or use a building or other structure or use or transfer land in violation of an ordinance or regulation authorized by ORS 215.010 to 215.190 and 215.402 to 215.438. [1955 c.439 Â§9; 1963 c.619 Â§13]

Â Â Â Â Â  215.200 [1957 s.s. c.11 Â§1; renumbered 215.285]

AGRICULTURAL LAND USE

(Exclusive Farm Use Zones)

Â Â Â Â Â  215.203 Zoning ordinances establishing exclusive farm use zones; definitions. (1) Zoning ordinances may be adopted to zone designated areas of land within the county as exclusive farm use zones. Land within such zones shall be used exclusively for farm use except as otherwise provided in ORS 215.213, 215.283 or 215.284. Farm use zones shall be established only when such zoning is consistent with the comprehensive plan.

Â Â Â Â Â  (2)(a) As used in this section, Âfarm useÂ means the current employment of land for the primary purpose of obtaining a profit in money by raising, harvesting and selling crops or the feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or honeybees or for dairying and the sale of dairy products or any other agricultural or horticultural use or animal husbandry or any combination thereof. ÂFarm useÂ includes the preparation, storage and disposal by marketing or otherwise of the products or by-products raised on such land for human or animal use. ÂFarm useÂ also includes the current employment of land for the primary purpose of obtaining a profit in money by stabling or training equines including but not limited to providing riding lessons, training clinics and schooling shows. ÂFarm useÂ also includes the propagation, cultivation, maintenance and harvesting of aquatic, bird and animal species that are under the jurisdiction of the State Fish and Wildlife Commission, to the extent allowed by the rules adopted by the commission. ÂFarm useÂ includes the on-site construction and maintenance of equipment and facilities used for the activities described in this subsection. ÂFarm useÂ does not include the use of land subject to the provisions of ORS chapter 321, except land used exclusively for growing cultured Christmas trees as defined in subsection (3) of this section or land described in ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (b) ÂCurrent employmentÂ of land for farm use includes:

Â Â Â Â Â  (A) Farmland, the operation or use of which is subject to any farm-related government program;

Â Â Â Â Â  (B) Land lying fallow for one year as a normal and regular requirement of good agricultural husbandry;

Â Â Â Â Â  (C) Land planted in orchards or other perennials, other than land specified in subparagraph (D) of this paragraph, prior to maturity;

Â Â Â Â Â  (D) Land not in an exclusive farm use zone which has not been eligible for assessment at special farm use value in the year prior to planting the current crop and has been planted in orchards, cultured Christmas trees or vineyards for at least three years;

Â Â Â Â Â  (E) Wasteland, in an exclusive farm use zone, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with a farm use land and which is not currently being used for any economic farm use;

Â Â Â Â Â  (F) Except for land under a single family dwelling, land under buildings supporting accepted farm practices, including the processing facilities allowed by ORS 215.213 (1)(x) and 215.283 (1)(u);

Â Â Â Â Â  (G) Water impoundments lying in or adjacent to and in common ownership with farm use land;

Â Â Â Â Â  (H) Any land constituting a woodlot, not to exceed 20 acres, contiguous to and owned by the owner of land specially valued for farm use even if the land constituting the woodlot is not utilized in conjunction with farm use;

Â Â Â Â Â  (I) Land lying idle for no more than one year where the absence of farming activity is due to the illness of the farmer or member of the farmerÂs immediate family. For purposes of this paragraph, illness includes injury or infirmity whether or not such illness results in death;

Â Â Â Â Â  (J) Any land described under ORS 321.267 (3) or 321.824 (3); and

Â Â Â Â Â  (K) Land used for the primary purpose of obtaining a profit in money by breeding, raising, kenneling or training of greyhounds for racing.

Â Â Â Â Â  (c) As used in this subsection, Âaccepted farming practiceÂ means a mode of operation that is common to farms of a similar nature, necessary for the operation of such farms to obtain a profit in money, and customarily utilized in conjunction with farm use.

Â Â Â Â Â  (3) ÂCultured Christmas treesÂ means trees:

Â Â Â Â Â  (a) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

Â Â Â Â Â  (b) Of a marketable species;

Â Â Â Â Â  (c) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agriculture Marketing Services of the United States Department of Agriculture; and

Â Â Â Â Â  (d) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control and one or more of the following practices: Basal pruning, fertilizing, insect and disease control, stump culture, soil cultivation, irrigation. [1963 c.577 Â§2; 1963 c.619 Â§1(2), (3); 1967 c.386 Â§1; 1973 c.503 Â§3; 1975 c.210 Â§1; 1977 c.766 Â§7; 1977 c.893 Â§17a; 1979 c.480 Â§1; 1981 c.804 Â§73; 1983 c.826 Â§18; 1985 c.604 Â§2; 1987 c.305 Â§4; 1989 c.653 Â§1; 1989 c.887 Â§7; 1991 c.459 Â§344; 1991 c.714 Â§4; 1993 c.704 Â§1; 1995 c.79 Â§75; 1995 c.211 Â§1; 1997 c.862 Â§1; 2001 c.613 Â§18; 2003 c.454 Â§117; 2003 c.621 Â§67a; 2005 c.354 Â§1]

Â Â Â Â Â  215.205 [1957 s.s. c.11 Â§2; renumbered 215.295]

Â Â Â Â Â  215.207 [1989 c.653 Â§2; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  215.209 Department of Land Conservation and Development database; rural land maps; contents. The Department of Land Conservation and Development shall develop, in conjunction with local governments and other state agencies, a computerized database that is capable of producing county-wide maps that show the diversity of OregonÂs rural lands. The database shall include, at a minimum, information on soil classifications, forest capabilities, irrigated lands, croplands, actual farm use, and plan and zone designations. To create the database, the department shall use the most current soils information from the United States Natural Resources Conservation Service, or its successor agency, and may use any other related information that is readily available. [1999 c.1014 Â§3]

Â Â Â Â Â  Note: 215.209 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.210 [Amended by 1955 c.652 Â§6; renumbered 215.305]

Â Â Â Â Â  215.213 Uses permitted in exclusive farm use zones in counties that adopted marginal lands system prior to 1993. (1) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use:

Â Â Â Â Â  (a) Public or private schools, including all buildings essential to the operation of a school.

Â Â Â Â Â  (b) Churches and cemeteries in conjunction with churches.

Â Â Â Â Â  (c) The propagation or harvesting of a forest product.

Â Â Â Â Â  (d) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in ORS 215.275.

Â Â Â Â Â  (e) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operatorÂs spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.190 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

Â Â Â Â Â  (f) Nonresidential buildings customarily provided in conjunction with farm use.

Â Â Â Â Â  (g) Primary or accessory dwellings customarily provided in conjunction with farm use. For a primary dwelling, the dwelling must be on a lot or parcel that is managed as part of a farm operation and is not smaller than the minimum lot size in a farm zone with a minimum lot size acknowledged under ORS 197.251.

Â Â Â Â Â  (h) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (1)(a) or (b).

Â Â Â Â Â  (i) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (1)(a) or (b).

Â Â Â Â Â  (j) A site for the disposal of solid waste that has been ordered to be established by the Environmental Quality Commission under ORS 459.049, together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (k) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under paragraph (t) of this subsection.

Â Â Â Â Â  (L) The breeding, kenneling and training of greyhounds for racing in any county with a population of more than 200,000 in which there is located a greyhound racing track or in a county with a population of more than 200,000 that is contiguous to such a county.

Â Â Â Â Â  (m) Climbing and passing lanes within the right of way existing as of July 1, 1987.

Â Â Â Â Â  (n) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

Â Â Â Â Â  (o) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

Â Â Â Â Â  (p) Minor betterment of existing public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

Â Â Â Â Â  (q) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

Â Â Â Â Â  (r) Creation of, restoration of or enhancement of wetlands.

Â Â Â Â Â  (s) A winery, as described in ORS 215.452.

Â Â Â Â Â  (t) Alteration, restoration or replacement of a lawfully established dwelling that:

Â Â Â Â Â  (A) Has intact exterior walls and roof structure;

Â Â Â Â Â  (B) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

Â Â Â Â Â  (C) Has interior wiring for interior lights;

Â Â Â Â Â  (D) Has a heating system; and

Â Â Â Â Â  (E) In the case of replacement:

Â Â Â Â Â  (i) Is removed, demolished or converted to an allowable nonresidential use within three months of the completion of the replacement dwelling. A replacement dwelling may be sited on any part of the same lot or parcel. A dwelling established under this paragraph shall comply with all applicable siting standards. However, the standards shall not be applied in a manner that prohibits the siting of the dwelling. If the dwelling to be replaced is located on a portion of the lot or parcel not zoned for exclusive farm use, the applicant, as a condition of approval, shall execute and record in the deed records for the county where the property is located a deed restriction prohibiting the siting of a dwelling on that portion of the lot or parcel. The restriction imposed shall be irrevocable unless a statement of release is placed in the deed records for the county. The release shall be signed by the county or its designee and state that the provisions of this paragraph regarding replacement dwellings have changed to allow the siting of another dwelling. The county planning director or the directorÂs designee shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under the provisions of this paragraph, including a copy of the deed restrictions and release statements filed under this paragraph; and

Â Â Â Â Â  (ii) For which the applicant has requested a deferred replacement permit, is removed or demolished within three months after the deferred replacement permit is issued. A deferred replacement permit allows construction of the replacement dwelling at any time. If, however, the established dwelling is not removed or demolished within three months after the deferred replacement permit is issued, the permit becomes void. The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. A deferred replacement permit may not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

Â Â Â Â Â  (u) Farm stands if:

Â Â Â Â Â  (A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

Â Â Â Â Â  (B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

Â Â Â Â Â  (v) An armed forces reserve center, if the center is within one-half mile of a community college. For purposes of this paragraph, Âarmed forces reserve centerÂ includes an armory or National Guard support facility.

Â Â Â Â Â  (w) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. As used in this paragraph, Âmodel aircraftÂ means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

Â Â Â Â Â  (x) A facility for the processing of farm crops located on a farm operation that provides at least one-quarter of the farm crops processed at the facility. The building established for the processing facility shall not exceed 10,000 square feet of floor area exclusive of the floor area designated for preparation, storage or other farm use or devote more than 10,000 square feet to the processing activities within another building supporting farm uses. A processing facility shall comply with all applicable siting standards but the standards shall not be applied in a manner that prohibits the siting of the processing facility.

Â Â Â Â Â  (y) Fire service facilities providing rural fire protection services.

Â Â Â Â Â  (z) Irrigation canals, delivery lines and those structures and accessory operational facilities associated with a district as defined in ORS 540.505.

Â Â Â Â Â  (aa) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

Â Â Â Â Â  (A) A public right of way;

Â Â Â Â Â  (B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

Â Â Â Â Â  (C) The property to be served by the utility.

Â Â Â Â Â  (bb) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

Â Â Â Â Â  (2) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use subject to ORS 215.296:

Â Â Â Â Â  (a) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot if the farm operation or woodlot:

Â Â Â Â Â  (A) Consists of 20 or more acres; and

Â Â Â Â Â  (B) Is not smaller than the average farm or woodlot in the county producing at least $2,500 in annual gross income from the crops, livestock or forest products to be raised on the farm operation or woodlot.

Â Â Â Â Â  (b) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot smaller than required under paragraph (a) of this subsection, if the lot or parcel:

Â Â Â Â Â  (A) Has produced at least $20,000 in annual gross farm income in two consecutive calendar years out of the three calendar years before the year in which the application for the dwelling was made or is planted in perennials capable of producing upon harvest an average of at least $20,000 in annual gross farm income; or

Â Â Â Â Â  (B) Is a woodlot capable of producing an average over the growth cycle of $20,000 in gross annual income.

Â Â Â Â Â  (c) Commercial activities that are in conjunction with farm use but not including the processing of farm crops as described in subsection (1)(x) of this section.

Â Â Â Â Â  (d) Operations conducted for:

Â Â Â Â Â  (A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, not otherwise permitted under subsection (1)(h) of this section;

Â Â Â Â Â  (B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

Â Â Â Â Â  (C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

Â Â Â Â Â  (D) Processing of other mineral resources and other subsurface resources.

Â Â Â Â Â  (e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community, hunting and fishing preserves, public and private parks, playgrounds and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). A public park or campground may be established as provided under ORS 195.120. As used in this paragraph, ÂyurtÂ means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

Â Â Â Â Â  (f) Golf courses.

Â Â Â Â Â  (g) Commercial utility facilities for the purpose of generating power for public use by sale.

Â Â Â Â Â  (h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport as used in this section means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

Â Â Â Â Â  (i) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market. Forest products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

Â Â Â Â Â  (j) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (k) Dog kennels not described in subsection (1)(L) of this section.

Â Â Â Â Â  (L) Residential homes as defined in ORS 197.660, in existing dwellings.

Â Â Â Â Â  (m) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the countyÂs land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

Â Â Â Â Â  (n) Home occupations as provided in ORS 215.448.

Â Â Â Â Â  (o) Transmission towers over 200 feet in height.

Â Â Â Â Â  (p) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

Â Â Â Â Â  (q) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

Â Â Â Â Â  (r) Improvement of public road and highway related facilities such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

Â Â Â Â Â  (s) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

Â Â Â Â Â  (t) Room and board arrangements for a maximum of five unrelated persons in existing residences.

Â Â Â Â Â  (u) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of the metropolitan urban growth boundary. As used in this paragraph:

Â Â Â Â Â  (A) ÂLiving history museumÂ means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

Â Â Â Â Â  (B) ÂLocal historical societyÂ means the local historical society, recognized as such by the county governing body and organized under ORS chapter 65.

Â Â Â Â Â  (v) Operations for the extraction and bottling of water.

Â Â Â Â Â  (w) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesalerÂs permit to sell or provide fireworks.

Â Â Â Â Â  (x) A landscaping business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

Â Â Â Â Â  (3) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), a single-family residential dwelling not provided in conjunction with farm use may be established on a lot or parcel with soils predominantly in capability classes IV through VIII as determined by the Agricultural Capability Classification System in use by the United States Department of Agriculture Soil Conservation Service on October 15, 1983. A proposed dwelling is subject to approval of the governing body or its designee in any area zoned for exclusive farm use upon written findings showing all of the following:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use.

Â Â Â Â Â  (b) The dwelling is situated upon generally unsuitable land for the production of farm crops and livestock, considering the terrain, adverse soil or land conditions, drainage and flooding, location and size of the tract. A lot or parcel shall not be considered unsuitable solely because of its size or location if it can reasonably be put to farm use in conjunction with other land.

Â Â Â Â Â  (c) Complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (4) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), one single-family dwelling, not provided in conjunction with farm use, may be established in any area zoned for exclusive farm use on a lot or parcel described in subsection (7) of this section that is not larger than three acres upon written findings showing:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use;

Â Â Â Â Â  (b) If the lot or parcel is located within the Willamette River Greenway, a floodplain or a geological hazard area, the dwelling complies with conditions imposed by local ordinances relating specifically to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable; and

Â Â Â Â Â  (c) The dwelling complies with other conditions considered necessary by the governing body or its designee.

Â Â Â Â Â  (5) Upon receipt of an application for a permit under subsection (4) of this section, the governing body shall notify:

Â Â Â Â Â  (a) Owners of land that is within 250 feet of the lot or parcel on which the dwelling will be established; and

Â Â Â Â Â  (b) Persons who have requested notice of such applications and who have paid a reasonable fee imposed by the county to cover the cost of such notice.

Â Â Â Â Â  (6) The notice required in subsection (5) of this section shall specify that persons have 15 days following the date of postmark of the notice to file a written objection on the grounds only that the dwelling or activities associated with it would force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use. If no objection is received, the governing body or its designee shall approve or disapprove the application. If an objection is received, the governing body shall set the matter for hearing in the manner prescribed in ORS 215.402 to 215.438. The governing body may charge the reasonable costs of the notice required by subsection (5)(a) of this section to the applicant for the permit requested under subsection (4) of this section.

Â Â Â Â Â  (7) Subsection (4) of this section applies to a lot or parcel lawfully created between January 1, 1948, and July 1, 1983. For the purposes of this section:

Â Â Â Â Â  (a) Only one lot or parcel exists if:

Â Â Â Â Â  (A) A lot or parcel described in this section is contiguous to one or more lots or parcels described in this section; and

Â Â Â Â Â  (B) On July 1, 1983, greater than possessory interests are held in those contiguous lots, parcels or lots and parcels by the same person, spouses or a single partnership or business entity, separately or in tenancy in common.

Â Â Â Â Â  (b) ÂContiguousÂ means lots, parcels or lots and parcels that have a common boundary, including but not limited to, lots, parcels or lots and parcels separated only by a public road.

Â Â Â Â Â  (8) A person who sells or otherwise transfers real property in an exclusive farm use zone may retain a life estate in a dwelling on that property and in a tract of land under and around the dwelling.

Â Â Â Â Â  (9) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

Â Â Â Â Â  (10) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

Â Â Â Â Â  (a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

Â Â Â Â Â  (b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993. [1963 c.577 Â§3; 1963 c.619 Â§1a; 1969 c.258 Â§1; 1973 c.503 Â§4; 1975 c.551 Â§1; 1975 c.552 Â§32; 1977 c.766 Â§8; 1977 c.788 Â§2; 1979 c.480 Â§6; 1979 c.773 Â§10; 1981 c.748 Â§44; 1983 c.743 Â§3; 1983 c.826 Â§6; 1983 c.827 Â§27b; 1985 c.544 Â§2; 1985 c.583 Â§1; 1985 c.604 Â§3; 1985 c.717 Â§5; 1985 c.811 Â§12; 1987 c.227 Â§1; 1987 c.729 Â§5; 1987 c.886 Â§9; 1989 c.224 Â§25; 1989 c.525 Â§1; 1989 c.564 Â§7; 1989 c.648 Â§59; 1989 c.739 Â§1; 1989 c.837 Â§26; 1989 c.861 Â§1; 1989 c.964 Â§10; 1991 c.459 Â§345; 1991 c.866 Â§1; 1991 c.950 Â§2; 1993 c.466 Â§1; 1993 c.469 Â§5; 1993 c.704 Â§2; 1993 c.792 Â§29a; 1995 c.435 Â§1; 1995 c.528 Â§1; 1997 c.249 Â§59; 1997 c.250 Â§1; 1997 c.276 Â§1; 1997 c.312 Â§1; 1997 c.318 Â§1; 1997 c.363 Â§1; 1997 c.862 Â§2; 1999 c.608 Â§1; 1999 c.640 Â§1; 1999 c.758 Â§1; 1999 c.816 Â§1; 1999 c.935 Â§20; 2001 c.149 Â§1; 2001 c.260 Â§Â§1,2; 2001 c.488 Â§1; 2001 c.613 Â§7; 2001 c.676 Â§1; 2001 c.757 Â§1; 2001 c.941 Â§1; 2003 c.247 Â§Â§1,2; 2005 c.22 Â§Â§161,162; 2005 c.150 Â§Â§1,2; 2005 c.354 Â§Â§2,3; 2005 c.609 Â§Â§24,25; 2005 c.693 Â§Â§1,2]

Â Â Â Â Â  215.214 [1979 c.773 Â§11; 1983 c.743 Â§4; 1983 c.826 Â§10; 1985 c.565 Â§29; 1987 c.729 Â§5c; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.215 Reestablishment of nonfarm use. (1) Notwithstanding ORS 215.130 (6), if a nonfarm use exists in an exclusive farm use zone and is unintentionally destroyed by fire, other casualty or natural disaster, the county may allow by its zoning regulations such use to be reestablished to its previous nature and extent, but the reestablishment shall meet all other building, plumbing, sanitation and other codes, ordinances and permit requirements.

Â Â Â Â Â  (2) Consistent with ORS 215.243, the county governing body may zone for the appropriate nonfarm use one or more lots or parcels in the interior of an exclusive farm use zone if the lots or parcels were physically developed for the nonfarm use prior to the establishment of the exclusive farm use zone. [1977 c.664 Â§41; 1991 c.67 Â§49]

Â Â Â Â Â  215.218 Certain private hunting preserves not subject to land use approval; complaint procedures. (1) A person who owns a private hunting preserve that was licensed under ORS 497.248 on or before July 28, 2003, and that has not been submitted to the appropriate local governing body or its designee for land use approval may continue to operate the hunting preserve without local land use approval. The hunting preserve may include one sport clay station that existed on July 28, 2003, is used during the hunting season only for shooting practice in conjunction with hunting and is subordinate to the use of the land as a hunting preserve.

Â Â Â Â Â  (2) A person engaged in farm or forest practices on lands devoted to farm or forest use may file a complaint with the local governing body or its designee, alleging that the operation of the hunting preserve has:

Â Â Â Â Â  (a)(A) Forced a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (B) Significantly increased the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use; and

Â Â Â Â Â  (b) Adversely affected the complainant.

Â Â Â Â Â  (3) The local governing body or its designee shall process a complaint filed under this section in the manner described in ORS 215.296 (4) to (7). [2003 c.616 Â§2]

Â Â Â Â Â  Note: 215.218 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.220 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.223 Procedure for adopting zoning ordinances; notice. (1) No zoning ordinance enacted by the county governing body may have legal effect unless prior to its enactment the governing body or the planning commission conducts one or more public hearings on the ordinance and unless 10 daysÂ advance public notice of each hearing is published in a newspaper of general circulation in the county or, in case the ordinance applies to only a part of the county, is so published in that part of the county.

Â Â Â Â Â  (2) The notice provisions of this section shall not restrict the giving of notice by other means, including mail, radio and television.

Â Â Â Â Â  (3) In effecting a zone change the proceedings for which are commenced at the request of a property owner, the governing body shall in addition to other notice give individual notice of the request by mail to the record owners of property within 250 feet of the property for which a zone change has been requested. The failure of the property owner to receive the notice described shall not invalidate any zone change.

Â Â Â Â Â  (4) Notice of a public hearing on a zone change pursuant to the application of a property owner shall be provided to the owner of an airport, defined by the Oregon Department of Aviation as a Âpublic use airportÂ if:

Â Â Â Â Â  (a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the county planning authority; and

Â Â Â Â Â  (b) The property subject to the zone change application is:

Â Â Â Â Â  (A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a Âvisual airportÂ; or

Â Â Â Â Â  (B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an Âinstrument airport.Â

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (4) of this section, notice of a zone change hearing need not be provided as set forth in subsection (4) of this section if the zone change would only allow a structure less than 35 feet in height and the property is located outside the runway Âapproach surfaceÂ as defined by the Oregon Department of Aviation.

Â Â Â Â Â  (6) The failure of an airport owner to receive notice that was mailed shall not invalidate any zone change.

Â Â Â Â Â  (7) Before enacting at the request of a property owner an ordinance that would change the zone of property that includes all or part of a mobile home or manufactured dwelling park as defined in ORS 446.003, the governing body shall give written notice by first class mail to each existing mailing address for tenants of the mobile home or manufactured dwelling park at least 20 days but not more than 40 days before the date of the first hearing on the ordinance. The governing body may require an applicant for such a zone change to pay the costs of such notice. The failure of a tenant to receive a notice which was mailed shall not invalidate any zone change. [1963 c.619 Â§8; 1967 c.589 Â§3; 1985 c.473 Â§14; 1987 c.106 Â§1; 1989 c.648 Â§60; 1999 c.935 Â§21]

Â Â Â Â Â  215.230 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.233 Validity of ordinances and development patterns adopted before September 2, 1963. Nothing in ORS 215.010, 215.030, 215.050, 215.060, 215.110, 215.130, 215.170, 215.185, 215.190, 215.203, 215.213 and 215.223 and this section shall impair the validity of ordinances enacted prior to September 2, 1963. All development patterns made and adopted prior to that time shall be deemed to meet the requirements of ORS 215.010, 215.030, 215.050, 215.060, 215.110, 215.130, 215.170, 215.185, 215.190, 215.203, 215.213 and 215.223 and this section concerning comprehensive plans. [1963 c.619 Â§14; 1971 c.13 Â§3; 1985 c.565 Â§30; 2001 c.672 Â§17]

Â Â Â Â Â  215.236 Establishing nonfarm dwelling in exclusive farm use zone; procedures; disqualification for farm use valuation; additional tax or penalty; requalification. (1) As used in this section, ÂdwellingÂ means a single-family residential dwelling not provided in conjunction with farm use.

Â Â Â Â Â  (2) The governing body or its designee may not grant final approval of an application made under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7) for the establishment of a dwelling on a lot or parcel in an exclusive farm use zone that is, or has been, receiving special assessment without evidence that the lot or parcel upon which the dwelling is proposed has been disqualified for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment under ORS 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 and any additional tax imposed as the result of disqualification has been paid.

Â Â Â Â Â  (3) The governing body or its designee may grant tentative approval of an application made under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7) for the establishment of a dwelling on a lot or parcel in an exclusive farm use zone that is specially assessed at value for farm use under ORS 308A.050 to 308A.128 upon making the findings required by ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7). An application for the establishment of a dwelling that has been tentatively approved shall be given final approval by the governing body or its designee upon receipt of evidence that the lot or parcel upon which establishment of the dwelling is proposed has been disqualified for special assessment at value for farm use under ORS 308A.050 to 308A.128 and any additional tax imposed as the result of disqualification has been paid.

Â Â Â Â Â  (4) The owner of a lot or parcel upon which the establishment of a dwelling has been tentatively approved as provided by subsection (3) of this section shall, before final approval, simultaneously:

Â Â Â Â Â  (a) Notify the county assessor that the lot or parcel is no longer being used as farmland;

Â Â Â Â Â  (b) Request that the county assessor disqualify the lot or parcel from special assessment under ORS 308A.050 to 308A.128, 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855; and

Â Â Â Â Â  (c) Pay any additional tax imposed upon disqualification from special assessment.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a lot or parcel that has been disqualified pursuant to subsection (4) of this section may not requalify for special assessment unless, when combined with another contiguous lot or parcel, it constitutes a qualifying parcel.

Â Â Â Â Â  (6)(a) A lot or parcel that has been disqualified pursuant to subsection (4) of this section may requalify for wildlife habitat special assessment under ORS 308A.403 to 308A.430 without satisfying the requirements of subsection (5) of this section.

Â Â Â Â Â  (b) Upon disqualification from wildlife habitat special assessment under ORS 308A.430, the lot or parcel shall be subject to the requirements of subsection (5) of this section.

Â Â Â Â Â  (7) When the owner of a lot or parcel upon which the establishment of a dwelling has been tentatively approved notifies the county assessor that the lot or parcel is no longer being used as farmland and requests disqualification of the lot or parcel for special assessment at value for farm use, the county assessor shall:

Â Â Â Â Â  (a) Disqualify the lot or parcel for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment by removing the special assessment;

Â Â Â Â Â  (b) Provide the owner of the lot or parcel with written notice of the disqualification; and

Â Â Â Â Â  (c) Impose the additional tax, if any, provided by statute upon disqualification.

Â Â Â Â Â  (8) The Department of Consumer and Business Services, a building official, as defined in ORS 455.715 (1), or any other agency or official responsible for the administration and enforcement of the state building code, as defined in ORS 455.010, may not issue a building permit for the construction of a dwelling on a lot or parcel in an exclusive farm use zone without evidence that the owner of the lot or parcel upon which the dwelling is proposed to be constructed has paid the additional tax, if any, imposed by the county assessor under subsection (7)(c) of this section. [1981 c.748 Â§46; 1983 c.462 Â§14; 1983 c.570 Â§6; 1983 c.826 Â§23; 1985 c.717 Â§6; 1985 c.811 Â§6; 1987 c.305 Â§5; 1987 c.414 Â§147; 1991 c.459 Â§346; 1993 c.792 Â§27; 1993 c.801 Â§36a; 1999 c.314 Â§58; 2001 c.704 Â§7; 2003 c.454 Â§85; 2003 c.539 Â§19; 2003 c.621 Â§68]

Â Â Â Â Â  215.240 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.243 Agricultural land use policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Open land used for agricultural use is an efficient means of conserving natural resources that constitute an important physical, social, aesthetic and economic asset to all of the people of this state, whether living in rural, urban or metropolitan areas of the state.

Â Â Â Â Â  (2) The preservation of a maximum amount of the limited supply of agricultural land is necessary to the conservation of the stateÂs economic resources and the preservation of such land in large blocks is necessary in maintaining the agricultural economy of the state and for the assurance of adequate, healthful and nutritious food for the people of this state and nation.

Â Â Â Â Â  (3) Expansion of urban development into rural areas is a matter of public concern because of the unnecessary increases in costs of community services, conflicts between farm and urban activities and the loss of open space and natural beauty around urban centers occurring as the result of such expansion.

Â Â Â Â Â  (4) Exclusive farm use zoning as provided by law, substantially limits alternatives to the use of rural land and, with the importance of rural lands to the public, justifies incentives and privileges offered to encourage owners of rural lands to hold such lands in exclusive farm use zones. [1973 c.503 Â§1]

Â Â Â Â Â  215.246 Approval of land application of biosolids; subsequent use of tract of land; consideration of alternatives. (1) The uses allowed under ORS 215.213 (1)(bb) and 215.283 (1)(y):

Â Â Â Â Â  (a) Require a determination by the Department of Environmental Quality, in conjunction with the departmentÂs review of a license, permit or approval, that the application rates and site management practices for the land application of reclaimed water, agricultural or industrial process water or biosolids ensure continued agricultural, horticultural or silvicultural production and do not reduce the productivity of the tract.

Â Â Â Â Â  (b) Are not subject to other provisions of ORS 215.213 or 215.283 or to the provisions of ORS 215.275 or 215.296.

Â Â Â Â Â  (2) The use of a tract of land on which the land application of reclaimed water, agricultural or industrial process water or biosolids has occurred under this section may not be changed to allow a different use unless:

Â Â Â Â Â  (a) The tract is included within an acknowledged urban growth boundary;

Â Â Â Â Â  (b) The tract is rezoned to a zone other than an exclusive farm use zone;

Â Â Â Â Â  (c) The different use of the tract is a farm use as defined in ORS 215.203; or

Â Â Â Â Â  (d) The different use of the tract is a use allowed under:

Â Â Â Â Â  (A) ORS 215.213 (1)(c), (e) to (g), (k), (m) to (q), (s) to (u), (x), (z) or (aa);

Â Â Â Â Â  (B) ORS 215.213 (2)(a) to (c), (i), (m) or (p) to (r);

Â Â Â Â Â  (C) ORS 215.283 (1)(c), (e), (f), (k) to (o), (q) to (s), (u), (w) or (x); or

Â Â Â Â Â  (D) ORS 215.283 (2)(a), (j), (L) or (p) to (s).

Â Â Â Â Â  (3) When a state agency or a local government makes a land use decision relating to the land application of reclaimed water, agricultural or industrial process water or biosolids under a license, permit or approval by the Department of Environmental Quality, the applicant shall explain in writing how alternatives identified in public comments on the land use decision were considered and, if the alternatives are not used, explain in writing the reasons for not using the alternatives. The applicant must consider only those alternatives that are identified with sufficient specificity to afford the applicant an adequate opportunity to consider the alternatives. A land use decision relating to the land application of reclaimed water, agricultural or industrial process water or biosolids may not be reversed or remanded under this subsection unless the applicant failed to consider identified alternatives or to explain in writing the reasons for not using the alternatives.

Â Â Â Â Â  (4) The uses allowed under this section include:

Â Â Â Â Â  (a) The treatment of reclaimed water, agricultural or industrial process water or biosolids that occurs as a result of the land application;

Â Â Â Â Â  (b) The establishment and use of facilities, including buildings, equipment, aerated and nonaerated water impoundments, pumps and other irrigation equipment, that are accessory to and reasonably necessary for the land application to occur on the subject tract;

Â Â Â Â Â  (c) The establishment and use of facilities, including buildings and equipment, that are not on the tract on which the land application occurs for the transport of reclaimed water, agricultural or industrial process water or biosolids to the tract on which the land application occurs if the facilities are located within:

Â Â Â Â Â  (A) A public right of way; or

Â Â Â Â Â  (B) Other land if the landowner provides written consent and the owner of the facility complies with ORS 215.275 (4); and

Â Â Â Â Â  (d) The transport by vehicle of reclaimed water or agricultural or industrial process water to a tract on which the water will be applied to land.

Â Â Â Â Â  (5) Uses not allowed under this section include:

Â Â Â Â Â  (a) The establishment and use of facilities, including buildings or equipment, for the treatment of reclaimed water, agricultural or industrial process water or biosolids other than those treatment facilities related to the treatment that occurs as a result of the land application; or

Â Â Â Â Â  (b) The establishment and use of utility facility service lines allowed under ORS 215.213 (1)(aa) or 215.283 (1)(x). [2001 c.488 Â§4]

Â Â Â Â Â  Note: 215.246 to 215.251 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.247 Transport of biosolids to tract of land for application. If biosolids are transported by vehicle to a tract on which the biosolids will be applied to the land under a license, permit or approval issued by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055 or in compliance with rules adopted under ORS 468B.095, the transport and the land application are allowed outright, and a state or local government license, permit or approval in connection with the use is not a land use decision. [2001 c.488 Â§5]

Â Â Â Â Â  Note: See note under 215.246.

Â Â Â Â Â  215.249 Division of land for application of biosolids. Notwithstanding ORS 215.263, the governing body of a county or its designee may not approve a proposed division of land in an exclusive farm use zone for the land application of reclaimed water, agricultural or industrial process water or biosolids described in ORS 215.213 (1)(bb) or 215.283 (1)(y). [2001 c.488 Â§6]

Â Â Â Â Â  Note: See note under 215.246.

Â Â Â Â Â  215.250 [Repealed by 1973 c.619 Â§16]

Â Â Â Â Â  215.251 Relationship to other farm uses. Nothing in ORS 215.213 (1)(bb), 215.246 to 215.249 or 215.283 (1)(y) affects whether the land application of a substance not described in ORS 215.213 (1)(bb), 215.246 to 215.249 or 215.283 (1)(y) is a farm use as defined in ORS 215.203. [2001 c.488 Â§7; 2003 c.14 Â§100]

Â Â Â Â Â  Note: See note under 215.246.

Â Â Â Â Â  215.253 Restrictive local ordinances affecting farm use zones prohibited; exception. (1) No state agency, city, county or political subdivision of this state may exercise any of its powers to enact local laws or ordinances or impose restrictions or regulations affecting any farm use land situated within an exclusive farm use zone established under ORS 215.203 or within an area designated as marginal land under ORS 197.247 (1991 Edition) in a manner that would restrict or regulate farm structures or that would restrict or regulate farming practices if conditions from such practices do not extend into an adopted urban growth boundary in such manner as to interfere with the lands within the urban growth boundary. ÂFarming practiceÂ as used in this subsection shall have the meaning set out in ORS 30.930.

Â Â Â Â Â  (2) Nothing in this section is intended to limit or restrict the lawful exercise by any state agency, city, county or political subdivision of its power to protect the health, safety and welfare of the citizens of this state. [1973 c.503 Â§8; 1983 c.826 Â§12; 1985 c.565 Â§31; 1995 c.703 Â§10]

Â Â Â Â Â  215.260 [Amended by 1955 c.652 Â§3; repealed by 1957 s.s. c.11 Â§4 (215.261 enacted in lieu of 215.260)]

Â Â Â Â Â  215.261 [1957 s.s. c.11 Â§5 (enacted in lieu of 215.260); repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.262 Legislative findings related to nonfarm dwellings. (1) The Legislative Assembly declares that the creation of small parcels for nonfarm dwellings in exclusive farm use zones introduces potential conflicts into commercial agricultural areas and allows a limited number of nonfarm dwellings in exclusive farm use zones. To protect the stateÂs land base for commercial agriculture from being divided into multiple parcels for nonfarm dwellings while continuing to allow a limited number of nonfarm dwellings on less productive agricultural land not suitable for farm use, it is necessary to:

Â Â Â Â Â  (a) Limit the incremental division of lots or parcels larger than the minimum size established under ORS 215.780 into smaller lots or parcels for the purpose of creating new nonfarm dwellings; and

Â Â Â Â Â  (b) Allow a limited number of lots or parcels equal to or less than the minimum size established under ORS 215.780 to be partitioned into not more than two parcels unsuitable for farm use and eligible for siting nonfarm dwellings under ORS 215.284.

Â Â Â Â Â  (2) The amendments to ORS 215.263 by section 3, chapter 704, Oregon Laws 2001, address the partition of land within an exclusive farm use zone to create parcels smaller than the minimum size established under ORS 215.780 for the purpose of siting dwellings not provided in conjunction with farm use in eastern Oregon, as defined in ORS 321.805, and in western Oregon, as defined in ORS 321.257. [2001 c.704 Â§2; 2003 c.621 Â§69]

Â Â Â Â Â  Note: 215.262 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.263 Land divisions in exclusive farm use zones; criteria for approval. (1) Any proposed division of land included within an exclusive farm use zone resulting in the creation of one or more parcels of land shall be reviewed and approved or disapproved by the governing body or its designee of the county in which the land is situated. The governing body of a county by ordinance shall require such prior review and approval for such divisions of land within exclusive farm use zones established within the county.

Â Â Â Â Â  (2) The governing body of a county or its designee may approve a proposed division of land to create parcels for farm use as defined in ORS 215.203 if it finds:

Â Â Â Â Â  (a) That the proposed division of land is appropriate for the continuation of the existing commercial agricultural enterprise within the area; or

Â Â Â Â Â  (b) The parcels created by the proposed division are not smaller than the minimum size established under ORS 215.780.

Â Â Â Â Â  (3) The governing body of a county or its designee may approve a proposed division of land in an exclusive farm use zone for nonfarm uses, except dwellings, set out in ORS 215.213 (2) or 215.283 (2) if it finds that the parcel for the nonfarm use is not larger than the minimum size necessary for the use. The governing body may establish other criteria as it considers necessary.

Â Â Â Â Â  (4) In western Oregon, as defined in ORS 321.257, but not in the Willamette Valley, as defined in ORS 215.010, the governing body of a county or its designee:

Â Â Â Â Â  (a) May approve a division of land in an exclusive farm use zone to create up to two new parcels smaller than the minimum size established under ORS 215.780, each to contain a dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.213 (3) or 215.284 (2) or (3);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that complies with the minimum size established under ORS 215.780;

Â Â Â Â Â  (D) The remainder of the original lot or parcel that does not contain the nonfarm dwellings complies with the minimum size established under ORS 215.780; and

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (b) May approve a division of land in an exclusive farm use zone to divide a lot or parcel into two parcels, each to contain one dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.284 (2) or (3);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that is equal to or smaller than the minimum size established under ORS 215.780 but equal to or larger than 40 acres;

Â Â Â Â Â  (D) The parcels for the nonfarm dwellings are:

Â Â Â Â Â  (i) Not capable of producing more than at least 50 cubic feet per acre per year of wood fiber; and

Â Â Â Â Â  (ii) Composed of at least 90 percent Class VI through VIII soils;

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings do not have established water rights for irrigation; and

Â Â Â Â Â  (F) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (5) In eastern Oregon, as defined in ORS 321.805, the governing body of a county or its designee:

Â Â Â Â Â  (a) May approve a division of land in an exclusive farm use zone to create up to two new parcels smaller than the minimum size established under ORS 215.780, each to contain a dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.284 (7);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that complies with the minimum size established under ORS 215.780;

Â Â Â Â Â  (D) The remainder of the original lot or parcel that does not contain the nonfarm dwellings complies with the minimum size established under ORS 215.780; and

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (b) May approve a division of land in an exclusive farm use zone to divide a lot or parcel into two parcels, each to contain one dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.284 (7);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that is equal to or smaller than the minimum size established under ORS 215.780 but equal to or larger than 40 acres;

Â Â Â Â Â  (D) The parcels for the nonfarm dwellings are:

Â Â Â Â Â  (i) Not capable of producing more than at least 20 cubic feet per acre per year of wood fiber; and

Â Â Â Â Â  (ii) Either composed of at least 90 percent Class VII and VIII soils, or composed of at least 90 percent Class VI through VIII soils and are not capable of producing adequate herbaceous forage for grazing livestock. The Land Conservation and Development Commission, in cooperation with the State Department of Agriculture and other interested persons, may establish by rule objective criteria for identifying units of land that are not capable of producing adequate herbaceous forage for grazing livestock. In developing the criteria, the commission shall use the latest information from the United States Natural Resources Conservation Service and consider costs required to utilize grazing lands that differ in acreage and productivity level;

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings do not have established water rights for irrigation; and

Â Â Â Â Â  (F) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (6) This section does not apply to the creation or sale of cemetery lots, if a cemetery is within the boundaries designated for a farm use zone at the time the zone is established.

Â Â Â Â Â  (7) This section does not apply to divisions of land resulting from lien foreclosures or divisions of land resulting from foreclosure of recorded contracts for the sale of real property.

Â Â Â Â Â  (8) The governing body of a county may not approve any proposed division of a lot or parcel described in ORS 215.213 (1)(e) or (k), 215.283 (1)(e) or (2)(L) or 215.284 (1), or a proposed division that separates a processing facility from the farm operation specified in ORS 215.213 (1)(x) or 215.283 (1)(u).

Â Â Â Â Â  (9) The governing body of a county may approve a proposed division of land in an exclusive farm use zone to create a parcel with an existing dwelling to be used:

Â Â Â Â Â  (a) As a residential home as described in ORS 197.660 (2) only if the dwelling has been approved under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7); and

Â Â Â Â Â  (b) For historic property that meets the requirements of ORS 215.213 (1)(q) and 215.283 (1)(o).

Â Â Â Â Â  (10)(a) Notwithstanding ORS 215.780, the governing body of a county or its designee may approve a proposed division of land provided:

Â Â Â Â Â  (A) The land division is for the purpose of allowing a provider of public parks or open space, or a not-for-profit land conservation organization, to purchase at least one of the resulting parcels; and

Â Â Â Â Â  (B) A parcel created by the land division that contains a dwelling is large enough to support continued residential use of the parcel.

Â Â Â Â Â  (b) A parcel created pursuant to this subsection that does not contain a dwelling:

Â Â Â Â Â  (A) Is not eligible for siting a dwelling, except as may be authorized under ORS 195.120;

Â Â Â Â Â  (B) May not be considered in approving or denying an application for siting any other dwelling;

Â Â Â Â Â  (C) May not be considered in approving a redesignation or rezoning of forestlands except for a redesignation or rezoning to allow a public park, open space or other natural resource use; and

Â Â Â Â Â  (D) May not be smaller than 25 acres unless the purpose of the land division is:

Â Â Â Â Â  (i) To facilitate the creation of a wildlife or pedestrian corridor or the implementation of a wildlife habitat protection plan; or

Â Â Â Â Â  (ii) To allow a transaction in which at least one party is a public park or open space provider, or a not-for-profit land conservation organization, that has cumulative ownership of at least 2,000 acres of open space or park property.

Â Â Â Â Â  (11) The governing body of a county or its designee may approve a division of land smaller than the minimum lot or parcel size described in ORS 215.780 (1) and (2) in an exclusive farm use zone provided:

Â Â Â Â Â  (a) The division is for the purpose of establishing a church, including cemeteries in conjunction with the church;

Â Â Â Â Â  (b) The church has been approved under ORS 215.213 (1) or 215.283 (1);

Â Â Â Â Â  (c) The newly created lot or parcel is not larger than five acres; and

Â Â Â Â Â  (d) The remaining lot or parcel, not including the church, meets the minimum lot or parcel size described in ORS 215.780 (1) and (2) either by itself or after it is consolidated with another lot or parcel.

Â Â Â Â Â  (12) The governing body of a county may not approve a division of land for nonfarm use under subsection (3), (4), (5), (9), (10) or (11) of this section unless any additional tax imposed for the change in use has been paid.

Â Â Â Â Â  (13) Parcels used or to be used for training or stabling facilities may not be considered appropriate to maintain the existing commercial agricultural enterprise in an area where other types of agriculture occur. [1973 c.503 Â§9; 1977 c.766 Â§9; 1979 c.46 Â§2; 1981 c.748 Â§48; 1983 c.826 Â§7; 1985 c.544 Â§4; 1987 c.729 Â§5b; 1989 c.224 Â§26; 1989 c.564 Â§8; 1989 c.861 Â§3; 1991 c.459 Â§347; 1993 c.704 Â§7; 1993 c.792 Â§12; 1997 c.318 Â§2; 1997 c.550 Â§2; 1997 c.862 Â§4; 1999 c.321 Â§1; 1999 c.349 Â§1; 2001 c.544 Â§4; 2001 c.613 Â§19; 2001 c.704 Â§3; 2003 c.621 Â§70]

Â Â Â Â Â  215.265 Land divisions; limiting certain causes of action. In approving a land division under ORS 215.263 (10), the governing body of a county or its designee shall require as a condition of approval that the owner of any parcel not containing a dwelling sign and record in the deed records for the county where the parcel is located an irrevocable deed restriction prohibiting the owner and the ownerÂs successors in interest from pursuing a cause of action or claim of relief alleging an injury from farming or forest practices for which no claim or action is allowed under ORS 30.936 or 30.937. [1999 c.321 Â§3; 2001 c.704 Â§10]

Â Â Â Â Â  Note: 215.265 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.270 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.273 Applicability to thermal energy power plant siting determinations. Nothing in ORS 215.130, 215.203, 215.213, 215.243, 215.253, 215.263, 215.273, 215.283, 215.284, 308A.050 to 308A.128 and 316.844 is intended to affect the authority of the Energy Facility Siting Council in determining suitable sites for the issuance of site certificates for thermal power plants, as authorized under ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930. [1973 c.503 Â§16; 1983 c.740 Â§56; 1983 c.826 Â§19; 1995 c.79 Â§76; 1997 c.99 Â§20; 1999 c.314 Â§56; 2001 c.672 Â§18]

Â Â Â Â Â  215.275 Utility facilities necessary for public service; criteria; mitigating impact of facility. (1) A utility facility established under ORS 215.213 (1)(d) or 215.283 (1)(d) is necessary for public service if the facility must be sited in an exclusive farm use zone in order to provide the service.

Â Â Â Â Â  (2) To demonstrate that a utility facility is necessary, an applicant for approval under ORS 215.213 (1)(d) or 215.283 (1)(d) must show that reasonable alternatives have been considered and that the facility must be sited in an exclusive farm use zone due to one or more of the following factors:

Â Â Â Â Â  (a) Technical and engineering feasibility;

Â Â Â Â Â  (b) The proposed facility is locationally dependent. A utility facility is locationally dependent if it must cross land in one or more areas zoned for exclusive farm use in order to achieve a reasonably direct route or to meet unique geographical needs that cannot be satisfied on other lands;

Â Â Â Â Â  (c) Lack of available urban and nonresource lands;

Â Â Â Â Â  (d) Availability of existing rights of way;

Â Â Â Â Â  (e) Public health and safety; and

Â Â Â Â Â  (f) Other requirements of state or federal agencies.

Â Â Â Â Â  (3) Costs associated with any of the factors listed in subsection (2) of this section may be considered, but cost alone may not be the only consideration in determining that a utility facility is necessary for public service. Land costs shall not be included when considering alternative locations for substantially similar utility facilities. The Land Conservation and Development Commission shall determine by rule how land costs may be considered when evaluating the siting of utility facilities that are not substantially similar.

Â Â Â Â Â  (4) The owner of a utility facility approved under ORS 215.213 (1)(d) or 215.283 (1)(d) shall be responsible for restoring, as nearly as possible, to its former condition any agricultural land and associated improvements that are damaged or otherwise disturbed by the siting, maintenance, repair or reconstruction of the facility. Nothing in this section shall prevent the owner of the utility facility from requiring a bond or other security from a contractor or otherwise imposing on a contractor the responsibility for restoration.

Â Â Â Â Â  (5) The governing body of the county or its designee shall impose clear and objective conditions on an application for utility facility siting under ORS 215.213 (1)(d) or 215.283 (1)(d) to mitigate and minimize the impacts of the proposed facility, if any, on surrounding lands devoted to farm use in order to prevent a significant change in accepted farm practices or a significant increase in the cost of farm practices on the surrounding farmlands.

Â Â Â Â Â  (6) The provisions of subsections (2) to (5) of this section do not apply to interstate natural gas pipelines and associated facilities authorized by and subject to regulation by the Federal Energy Regulatory Commission. [1999 c.816 Â§3]

Â Â Â Â Â  Note: 215.275 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.277 Farmworker housing; compliance with agricultural land use policy required. It is the intent of the Legislative Assembly that the provision of farmworker housing, as defined in ORS 315.163, not allow other types of dwellings not otherwise permitted in exclusive farm use zones and that such farmworker housing be consistent with the intent and purposes set forth in ORS 215.243. [1989 c.964 Â§9; 2001 c.613 Â§10; 2003 c.588 Â§14]

Â Â Â Â Â  215.278 Accessory dwellings for farmworkers; rules. (1) The Land Conservation and Development Commission shall revise administrative rules regarding dwellings customarily provided in conjunction with farm use to allow, under ORS 215.213 and 215.283, the establishment of accessory dwellings needed to provide opportunities for farmworker housing for individuals primarily engaged in farm use whose assistance in the management of the farm is or will be required by the farm operator on the farm unit.

Â Â Â Â Â  (2) As used in this section, Âfarm unitÂ means the contiguous and noncontiguous tracts in common ownership used by the farm operator for farm use as defined in ORS 215.203. [2001 c.613 Â§6]

Â Â Â Â Â  Note: 215.278 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.280 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.281 Legislative findings related to dwellings in conjunction with commercial dairy farm. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Dairies and dairying are an important part of Oregon agriculture and make a significant contribution to the state and local economies;

Â Â Â Â Â  (2) Dairies require continuous on-site labor to operate the dairy and to protect the significant investment in milking and waste disposal facilities, equipment and livestock necessary to operate a commercial dairy; and

Â Â Â Â Â  (3) Dairies require more on-site housing than other types of farms because of the year-round labor-intensive nature of a dairy operation and justify different standards for the review of a primary or accessory dwelling customarily provided in conjunction with a commercial dairy farm under ORS 215.213 and 215.283. [2001 c.149 Â§4]

Â Â Â Â Â  Note: 215.281 and 215.282 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.282 Dwellings in conjunction with commercial dairy farm; rules. The Land Conservation and Development Commission shall consider the findings of ORS 215.281 and adopt rules that provide standards for the review of a primary or accessory dwelling customarily provided in conjunction with a commercial dairy farm. Notwithstanding any other administrative rule establishing a gross farm income standard, the rules adopted under this section shall allow the siting of a dwelling on a commercial dairy farm prior to the dairy earning any gross farm income. [2001 c.149 Â§5]

Â Â Â Â Â  Note: See note under 215.281.

Â Â Â Â Â  215.283 Uses permitted in exclusive farm use zones in nonmarginal lands counties. (1) The following uses may be established in any area zoned for exclusive farm use:

Â Â Â Â Â  (a) Public or private schools, including all buildings essential to the operation of a school.

Â Â Â Â Â  (b) Churches and cemeteries in conjunction with churches.

Â Â Â Â Â  (c) The propagation or harvesting of a forest product.

Â Â Â Â Â  (d) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in ORS 215.275.

Â Â Â Â Â  (e) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operatorÂs spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.190 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

Â Â Â Â Â  (f) Primary or accessory dwellings and other buildings customarily provided in conjunction with farm use.

Â Â Â Â Â  (g) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (1)(a) or (b).

Â Â Â Â Â  (h) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (1)(a) or (b).

Â Â Â Â Â  (i) A site for the disposal of solid waste that has been ordered to be established by the Environmental Quality Commission under ORS 459.049, together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (j) The breeding, kenneling and training of greyhounds for racing.

Â Â Â Â Â  (k) Climbing and passing lanes within the right of way existing as of July 1, 1987.

Â Â Â Â Â  (L) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

Â Â Â Â Â  (m) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

Â Â Â Â Â  (n) Minor betterment of existing public road and highway related facilities such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

Â Â Â Â Â  (o) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

Â Â Â Â Â  (p) Creation of, restoration of or enhancement of wetlands.

Â Â Â Â Â  (q) A winery, as described in ORS 215.452.

Â Â Â Â Â  (r) Farm stands if:

Â Â Â Â Â  (A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

Â Â Â Â Â  (B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

Â Â Â Â Â  (s) Alteration, restoration or replacement of a lawfully established dwelling that:

Â Â Â Â Â  (A) Has intact exterior walls and roof structure;

Â Â Â Â Â  (B) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

Â Â Â Â Â  (C) Has interior wiring for interior lights;

Â Â Â Â Â  (D) Has a heating system; and

Â Â Â Â Â  (E) In the case of replacement:

Â Â Â Â Â  (i) Is removed, demolished or converted to an allowable nonresidential use within three months of the completion of the replacement dwelling. A replacement dwelling may be sited on any part of the same lot or parcel. A dwelling established under this paragraph shall comply with all applicable siting standards. However, the standards shall not be applied in a manner that prohibits the siting of the dwelling. If the dwelling to be replaced is located on a portion of the lot or parcel not zoned for exclusive farm use, the applicant, as a condition of approval, shall execute and record in the deed records for the county where the property is located a deed restriction prohibiting the siting of a dwelling on that portion of the lot or parcel. The restriction imposed shall be irrevocable unless a statement of release is placed in the deed records for the county. The release shall be signed by the county or its designee and state that the provisions of this paragraph regarding replacement dwellings have changed to allow the siting of another dwelling. The county planning director or the directorÂs designee shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under the provisions of this paragraph, including a copy of the deed restrictions and release statements filed under this paragraph; and

Â Â Â Â Â  (ii) For which the applicant has requested a deferred replacement permit, is removed or demolished within three months after the deferred replacement permit is issued. A deferred replacement permit allows construction of the replacement dwelling at any time. If, however, the established dwelling is not removed or demolished within three months after the deferred replacement permit is issued, the permit becomes void. The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. A deferred replacement permit may not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

Â Â Â Â Â  (t) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. As used in this paragraph, Âmodel aircraftÂ means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

Â Â Â Â Â  (u) A facility for the processing of farm crops located on a farm operation that provides at least one-quarter of the farm crops processed at the facility. The building established for the processing facility shall not exceed 10,000 square feet of floor area exclusive of the floor area designated for preparation, storage or other farm use or devote more than 10,000 square feet to the processing activities within another building supporting farm uses. A processing facility shall comply with all applicable siting standards but the standards shall not be applied in a manner that prohibits the siting of the processing facility.

Â Â Â Â Â  (v) Fire service facilities providing rural fire protection services.

Â Â Â Â Â  (w) Irrigation canals, delivery lines and those structures and accessory operational facilities associated with a district as defined in ORS 540.505.

Â Â Â Â Â  (x) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

Â Â Â Â Â  (A) A public right of way;

Â Â Â Â Â  (B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

Â Â Â Â Â  (C) The property to be served by the utility.

Â Â Â Â Â  (y) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

Â Â Â Â Â  (z) A county law enforcement facility that lawfully existed on August 20, 2002, and is used to provide rural law enforcement services primarily in rural areas, including parole and post-prison supervision, but not including a correctional facility as defined under ORS 162.135.

Â Â Â Â Â  (2) The following nonfarm uses may be established, subject to the approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296:

Â Â Â Â Â  (a) Commercial activities that are in conjunction with farm use but not including the processing of farm crops as described in subsection (1)(u) of this section.

Â Â Â Â Â  (b) Operations conducted for:

Â Â Â Â Â  (A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005 not otherwise permitted under subsection (1)(g) of this section;

Â Â Â Â Â  (B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

Â Â Â Â Â  (C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

Â Â Â Â Â  (D) Processing of other mineral resources and other subsurface resources.

Â Â Â Â Â  (c) Private parks, playgrounds, hunting and fishing preserves and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). As used in this paragraph, ÂyurtÂ means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

Â Â Â Â Â  (d) Parks and playgrounds. A public park may be established consistent with the provisions of ORS 195.120.

Â Â Â Â Â  (e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community. A community center authorized under this paragraph may provide services to veterans, including but not limited to emergency and transitional shelter, preparation and service of meals, vocational and educational counseling and referral to local, state or federal agencies providing medical, mental health, disability income replacement and substance abuse services, only in a facility that is in existence on January 1, 2006. The services may not include direct delivery of medical, mental health, disability income replacement or substance abuse services.

Â Â Â Â Â  (f) Golf courses.

Â Â Â Â Â  (g) Commercial utility facilities for the purpose of generating power for public use by sale.

Â Â Â Â Â  (h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport, as used in this section, means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

Â Â Â Â Â  (i) Home occupations as provided in ORS 215.448.

Â Â Â Â Â  (j) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market. Forest products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

Â Â Â Â Â  (k) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (L) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under subsection (1)(s) of this section.

Â Â Â Â Â  (m) Transmission towers over 200 feet in height.

Â Â Â Â Â  (n) Dog kennels not described in subsection (1)(j) of this section.

Â Â Â Â Â  (o) Residential homes as defined in ORS 197.660, in existing dwellings.

Â Â Â Â Â  (p) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the countyÂs land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

Â Â Â Â Â  (q) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

Â Â Â Â Â  (r) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

Â Â Â Â Â  (s) Improvement of public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

Â Â Â Â Â  (t) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

Â Â Â Â Â  (u) Room and board arrangements for a maximum of five unrelated persons in existing residences.

Â Â Â Â Â  (v) Operations for the extraction and bottling of water.

Â Â Â Â Â  (w) Expansion of existing county fairgrounds and activities directly relating to county fairgrounds governed by county fair boards established pursuant to ORS 565.210.

Â Â Â Â Â  (x) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of an urban growth boundary. As used in this paragraph:

Â Â Â Â Â  (A) ÂLiving history museumÂ means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

Â Â Â Â Â  (B) ÂLocal historical societyÂ means the local historical society recognized by the county governing body and organized under ORS chapter 65.

Â Â Â Â Â  (y) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesalerÂs permit to sell or provide fireworks.

Â Â Â Â Â  (z) A landscaping business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

Â Â Â Â Â  (3) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

Â Â Â Â Â  (a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

Â Â Â Â Â  (b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993. [1983 c.826 Â§17; 1985 c.544 Â§3; 1985 c.583 Â§2; 1985 c.604 Â§4; 1985 c.717 Â§7; 1985 c.811 Â§7; 1987 c.227 Â§2; 1987 c.729 Â§5a; 1987 c.886 Â§10; 1989 c.224 Â§27; 1989 c.525 Â§2; 1989 c.564 Â§9; 1989 c.648 Â§61; 1989 c.739 Â§2; 1989 c.837 Â§27; 1989 c.861 Â§2; 1989 c.964 Â§11; 1991 c.459 Â§348; 1991 c.950 Â§1; 1993 c.466 Â§2; 1993 c.704 Â§3; 1993 c.792 Â§14; subsections (3) to (8) renumbered 215.284 in 1993; 1995 c.528 Â§2; 1997 c.250 Â§2; 1997 c.276 Â§2; 1997 c.312 Â§2; 1997 c.318 Â§3; 1997 c.363 Â§2; 1997 c.862 Â§3; 1999 c.320 Â§1; 1999 c.608 Â§2; 1999 c.640 Â§2; 1999 c.756 Â§Â§14a,14b; 1999 c.758 Â§2; 1999 c.816 Â§2; 1999 c.935 Â§22; 2001 c.149 Â§Â§2,3; 2001 c.488 Â§Â§2,3; 2001 c.544 Â§Â§1,2; 2001 c.613 Â§Â§8,9; 2001 c.676 Â§Â§2,3; 2001 c.757 Â§Â§2,3; 2001 c.941 Â§Â§2,3; 2003 c.247 Â§3; 2005 c.22 Â§163; 2005 c.354 Â§4; 2005 c.609 Â§26; 2005 c.625 Â§76; 2005 c.693 Â§3; 2005 c.737 Â§1]

Â Â Â Â Â  215.284 Dwelling not in conjunction with farm use; existing lots or parcels; new lots or parcels. (1) In the Willamette Valley, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling will be sited on a lot or parcel that is predominantly composed of Class IV through Class VIII soils that would not, when irrigated, be classified as prime, unique, Class I or Class II soils;

Â Â Â Â Â  (c) The dwelling will be sited on a lot or parcel created before January 1, 1993;

Â Â Â Â Â  (d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (2) In counties not described in subsection (1) of this section, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling is situated upon a lot or parcel or portion of a lot or parcel that is generally unsuitable land for the production of farm crops and livestock or merchantable tree species, considering the terrain, adverse soil or land conditions, drainage and flooding, vegetation, location and size of the tract. A lot or parcel or portion of a lot or parcel may not be considered unsuitable solely because of size or location if it can reasonably be put to farm or forest use in conjunction with other land;

Â Â Â Â Â  (c) The dwelling will be sited on a lot or parcel created before January 1, 1993;

Â Â Â Â Â  (d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (3) In counties in western Oregon, as defined in ORS 321.257, not described in subsection (4) of this section, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling is situated upon a lot or parcel or portion of a lot or parcel that is generally unsuitable land for the production of farm crops and livestock or merchantable tree species, considering the terrain, adverse soil or land conditions, drainage and flooding, vegetation, location and size of the tract. A lot or parcel or portion of a lot or parcel may not be considered unsuitable solely because of size or location if it can reasonably be put to farm or forest use in conjunction with other land;

Â Â Â Â Â  (c) The dwelling will be sited on a lot or parcel created after January 1, 1993, as allowed under ORS 215.263 (4);

Â Â Â Â Â  (d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (4)(a) In the Willamette Valley, a lot or parcel allowed under paragraph (b) of this subsection for a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that the originating lot or parcel is equal to or larger than the applicable minimum lot or parcel size and:

Â Â Â Â Â  (A) Is not stocked to the requirements under ORS 527.610 to 527.770;

Â Â Â Â Â  (B) Is composed of at least 95 percent Class VI through Class VIII soils; and

Â Â Â Â Â  (C) Is composed of at least 95 percent soils not capable or producing 50 cubic feet per acre per year of wood fiber.

Â Â Â Â Â  (b) Any parcel to be created for a dwelling from the originating lot or parcel described in paragraph (a) of this subsection will not be smaller than 20 acres.

Â Â Â Â Â  (c) The dwelling or activities associated with the dwelling allowed under this subsection will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use.

Â Â Â Â Â  (d) The dwelling allowed under this subsection will not materially alter the stability of the overall land use pattern of the area.

Â Â Â Â Â  (e) The dwelling allowed under this subsection complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (5) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

Â Â Â Â Â  (6) If a single-family dwelling is established on a lot or parcel as set forth in ORS 215.705 to 215.750, no additional dwelling may later be sited under subsection (1), (2), (3), (4) or (7) of this section.

Â Â Â Â Â  (7) In counties in eastern Oregon, as defined in ORS 321.805, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to the approval of the county governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling will be sited on a lot or parcel created after January 1, 1993, as allowed under ORS 215.263 (5);

Â Â Â Â Â  (c) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (d) The dwelling complies with such other conditions as the governing body or its designee considers necessary. [Formerly subsections (3) to (8) of 215.283; 2001 c.704 Â§4; 2003 c.621 Â§71]

Â Â Â Â Â  215.285 [Formerly 215.200; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.288 [1983 c.826 Â§16; 1985 c.565 Â§33; 1985 c.811 Â§8; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.290 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.293 Dwelling in exclusive farm use or forest zone; condition; declaration; recordation. The county governing body or its designate shall require as a condition of approval of a single-family dwelling under ORS 215.213, 215.283 or 215.284 or otherwise in a farm or forest zone, that the landowner for the dwelling sign and record in the deed records for the county a document binding the landowner, and the landownerÂs successors in interest, prohibiting them from pursuing a claim for relief or cause of action alleging injury from farming or forest practices for which no action or claim is allowed under ORS 30.936 or 30.937. [1983 c.826 Â§11; 1995 c.703 Â§11]

Â Â Â Â Â  Note: 215.293 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.294 Railroad facilities handling materials regulated under ORS chapter 466 allowed. (1) In addition to the nonfarm uses that may be established under ORS 215.283 (2), and subject to the approval of the governing body or its designate in any area zoned for exclusive farm use subject to ORS 215.296, the use of existing railroad loading and unloading facilities authorized to unload materials regulated under ORS chapter 459 and the expansion of such facilities by no greater than 30 percent, for the unloading of materials regulated under ORS chapter 466 for transfer to a facility permitted to dispose of materials regulated under ORS chapter 466, may be allowed.

Â Â Â Â Â  (2) A permit for a use allowed under subsection (1) of this section must be applied for no later than December 31, 1993.

Â Â Â Â Â  (3) A county shall allow an application for a permit authorizing the use allowed under this section prior to the adoption of amendments to the comprehensive plan or land use regulations. [1993 c.530 Â§1]

Â Â Â Â Â  215.295 [Formerly 215.205; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.296 Standards for approval of certain uses in exclusive farm use zones; violation of standards; complaint; penalties; exceptions to standards. (1) A use allowed under ORS 215.213 (2) or 215.283 (2) may be approved only where the local governing body or its designee finds that the use will not:

Â Â Â Â Â  (a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use.

Â Â Â Â Â  (2) An applicant for a use allowed under ORS 215.213 (2) or 215.283 (2) may demonstrate that the standards for approval set forth in subsection (1) of this section will be satisfied through the imposition of conditions. Any conditions so imposed shall be clear and objective.

Â Â Â Â Â  (3) A person engaged in farm or forest practices on lands devoted to farm or forest use may file a complaint with the local governing body or its designee alleging:

Â Â Â Â Â  (a) That a condition imposed pursuant to subsection (2) of this section has been violated;

Â Â Â Â Â  (b) That the violation has:

Â Â Â Â Â  (A) Forced a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (B) Significantly increased the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use; and

Â Â Â Â Â  (c) That the complainant is adversely affected by the violation.

Â Â Â Â Â  (4) Upon receipt of a complaint filed under this section or ORS 215.218, the local governing body or its designee shall:

Â Â Â Â Â  (a) Forward the complaint to the operator of the use;

Â Â Â Â Â  (b) Review the complaint in the manner set forth in ORS 215.402 to 215.438; and

Â Â Â Â Â  (c) Determine whether the allegations made in a complaint filed under this section or ORS 215.218 are true.

Â Â Â Â Â  (5) Upon a determination that the allegations made in a complaint are true, the local governing body or its designee at a minimum shall notify the violator that a violation has occurred, direct the violator to correct the conditions that led to the violation within a specified time period and warn the violator against the commission of further violations.

Â Â Â Â Â  (6) If the conditions that led to a violation are not corrected within the time period specified pursuant to subsection (5) of this section, or if there is a determination pursuant to subsection (4) of this section following the receipt of a second complaint that a further violation has occurred, the local governing body or its designee at a minimum shall assess a fine against the violator.

Â Â Â Â Â  (7) If the conditions that led to a violation are not corrected within 30 days after the imposition of a fine pursuant to subsection (6) of this section, or if there is a determination pursuant to subsection (4) of this section following the receipt of a third or subsequent complaint that a further violation has occurred, the local governing body or its designee shall at a minimum order the suspension of the use until the violator corrects the conditions that led to the violation.

Â Â Â Â Â  (8) If a use allowed under ORS 215.213 (2) or 215.283 (2) is initiated without prior approval pursuant to subsection (1) of this section, the local governing body or its designee at a minimum shall notify the user that prior approval is required, direct the user to apply for approval within 21 days and warn the user against the commission of further violations. If the user does not apply for approval within 21 days, the local governing body or its designee shall order the suspension of the use until the user applies for and receives approval. If there is a determination pursuant to subsection (4) of this section following the receipt of a complaint that a further violation occurred after approval was granted, the violation shall be deemed a second violation and the local governing body or its designee at a minimum shall assess a fine against the violator.

Â Â Â Â Â  (9)(a) The standards set forth in subsection (1) of this section do not apply to farm or forest uses conducted within:

Â Â Â Â Â  (A) Lots or parcels with a single-family residential dwelling approved under ORS 215.213 (3), 215.284 (1), (2), (3), (4) or (7) or 215.705;

Â Â Â Â Â  (B) An exception area approved under ORS 197.732; or

Â Â Â Â Â  (C) An acknowledged urban growth boundary.

Â Â Â Â Â  (b) A person residing in a single-family residential dwelling which was approved under ORS 215.213 (3), 215.284 (1), (2), (3), (4) or (7) or 215.705, which is within an exception area approved under ORS 197.732 or which is within an acknowledged urban growth boundary may not file a complaint under subsection (3) of this section.

Â Â Â Â Â  (10) Nothing in this section shall prevent a local governing body approving a use allowed under ORS 215.213 (2) or 215.283 (2) from establishing standards in addition to those set forth in subsection (1) of this section or from imposing conditions to insure conformance with such additional standards. [1989 c.861 Â§6; 1993 c.792 Â§15; 2001 c.704 Â§8; 2003 c.616 Â§3]

Â Â Â Â Â  215.297 Verifying continuity for approval of certain uses in exclusive farm use zones. (1) As part of the conditional use approval process under ORS 215.296, for the purpose of verifying the existence, continuity and nature of the business described in ORS 215.213 (2)(w) or 215.283 (2)(y), representatives of the business may apply to the county and submit evidence including, but not limited to, sworn affidavits or other documentary evidence that the business qualifies.

Â Â Â Â Â  (2) Alteration, restoration or replacement of a use authorized in ORS 215.213 (2)(w) or 215.283 (2)(y) may be altered, restored or replaced pursuant to ORS 215.130 (5), (6) and (9). [2003 c.247 Â§4]

Â Â Â Â Â  Note: 215.297 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.298 Mining in exclusive farm use zone; land use permit. (1) For purposes of ORS 215.213 (2) and 215.283 (2), a land use permit is required for mining more than 1,000 cubic yards of material or excavation preparatory to mining of a surface area of more than one acre. A county may set standards for a lower volume or smaller surface area than that set forth in this subsection.

Â Â Â Â Â  (2) A permit for mining of aggregate shall be issued only for a site included on an inventory in an acknowledged comprehensive plan.

Â Â Â Â Â  (3) For purposes of ORS 215.213 (2) and 215.283 (2) and this section, ÂminingÂ includes all or any part of the process of mining by the removal of overburden and the extraction of natural mineral deposits thereby exposed by any method including open-pit mining operations, auger mining operations, processing, surface impacts of underground mining, production of surface mining refuse and the construction of adjacent or off-site borrow pits except those constructed for use as access roads. ÂMiningÂ does not include excavations of sand, gravel, clay, rock or other similar materials conducted by a landowner or tenant on the landowner or tenantÂs property for the primary purpose of reconstruction or maintenance of access roads and excavation or grading operations conducted in the process of farming or cemetery operations, on-site road construction or other on-site construction or nonsurface impacts of underground mines. [1989 c.861 Â§7]

Â Â Â Â Â  215.300 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.301 Blending materials for cement prohibited near vineyards; exception. (1) Notwithstanding the provisions of ORS 215.213, 215.283 and 215.284, no application shall be approved to allow batching and blending of mineral and aggregate into asphalt cement within two miles of a planted vineyard.

Â Â Â Â Â  (2) Nothing in this chapter shall be construed to apply to operations for batching and blending of mineral and aggregate under a local land use approval on October 3, 1989, or a subsequent renewal of an existing approval.

Â Â Â Â Â  (3) Nothing in ORS 215.213, 215.263, 215.283, 215.284, 215.296 or 215.298 shall be construed to apply to a use allowed under ORS 215.213 (2) or 215.283 (2) and approved by a local governing body on October 3, 1989, or a subsequent renewal of an existing approval. [1989 c.861 Â§Â§4,5]

Â Â Â Â Â  215.303 [1989 c.861 Â§8; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.304 Rule adoption; limitations. (1) The Land Conservation and Development Commission shall not adopt or implement any rule to identify or designate small-scale farmland or secondary land.

Â Â Â Â Â  (2) Amendments required to conform rules to the provisions of subsection (1) of this section and ORS 215.700 to 215.780 shall be adopted by March 1, 1994.

Â Â Â Â Â  (3) Any portion of a rule inconsistent with the provisions of ORS 197.247 (1991 Edition), 215.213, 215.214 (1991 Edition), 215.288 (1991 Edition), 215.317, 215.327 and 215.337 (1991 Edition) or 215.700 to 215.780 on March 1, 1994:

Â Â Â Â Â  (a) Shall not be implemented or enforced; and

Â Â Â Â Â  (b) Has no legal effect. [1993 c.792 Â§28; 2001 c.672 Â§19]

Â Â Â Â Â  215.305 [Formerly 215.210; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.306 Conducting filming activities in exclusive farm use zones. (1) The limitations on uses made of land in exclusive farm use zones described in ORS 215.213, 215.283, 215.284 and 215.700 to 215.780 and limitations imposed by or adopted pursuant to ORS 197.040 do not apply to activities described in this section.

Â Â Â Â Â  (2) The provisions of this section do not affect the eligibility of a zone for special assessment as provided in ORS 308A.050 to 308A.128.

Â Â Â Â Â  (3)(a) On-site filming and activities accessory to on-site filming may be conducted in any area zoned for exclusive farm use without prior approval of local government but subject to ORS 30.930 to 30.947.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, on-site filming and activities accessory to on-site filming that exceed 45 days on any site within a one-year period or involve erection of sets that would remain in place for longer than 45 days may be conducted only upon approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296. In addition to other activities described in subsection (4) of this section, these activities may include office administrative functions such as payroll and scheduling, and the use of campers, truck trailers or similar temporary facilities. Temporary facilities may be used as temporary housing for security personnel.

Â Â Â Â Â  (4) For purposes of this section, Âon-site filming and activities accessory to on-site filmingÂ:

Â Â Â Â Â  (a) Includes:

Â Â Â Â Â  (A) Filming and site preparation, construction of sets, staging, makeup and support services customarily provided for on-site filming.

Â Â Â Â Â  (B) Production of advertisements, documentaries, feature film, television services and other film productions that rely on the rural qualities of an exclusive farm use zone in more than an incidental way.

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) Facilities for marketing, editing and other such activities that are allowed only as a home occupation; or

Â Â Â Â Â  (B) Construction of new structures that requires a building permit.

Â Â Â Â Â  (5) A decision of local government issuing any permits necessary for activities under subsection (3)(a) of this section is not a land use decision. [1995 c.722 Â§1; 1997 c.550 Â§3; 1999 c.314 Â§59; 2001 c.672 Â§20]

Â Â Â Â Â  215.310 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.311 Parking log trucks in exclusive farm use zones. (1) The limitations on uses of land in exclusive farm use zones described in ORS 215.283, 215.284 and 215.700 to 215.780 and limitations imposed by or adopted pursuant to ORS 197.040 do not apply to log truck parking under this section.

Â Â Â Â Â  (2) The provisions of this section do not affect the eligibility of a zone for special assessment as provided in ORS 308A.050 to 308A.128.

Â Â Â Â Â  (3) Notwithstanding any other provision of law except for health and safety provisions, parking no more than seven log trucks shall be allowed in an exclusive farm use zone unless the local government determines that log truck parking on a lot or parcel will:

Â Â Â Â Â  (a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use. [1995 c.799 Â§1; 1999 c.314 Â§60; 2001 c.672 Â§21]

(Marginal Lands)

Â Â Â Â Â  215.316 Termination of adoption of marginal lands. (1) Unless a county applies the provisions of ORS 215.705 to 215.730 to land zoned for exclusive farm use, a county that adopted marginal lands provisions under ORS 197.247 (1991 Edition), 215.213, 215.214 (1991 Edition), 215.288 (1991 Edition), 215.317, 215.327 and 215.337 (1991 Edition) may continue to apply those provisions. After January 1, 1993, no county may adopt marginal lands provisions.

Â Â Â Â Â  (2) If a county that had adopted marginal lands provisions before January 1, 1993, subsequently sites a dwelling under ORS 215.705 to 215.750 on land zoned for exclusive farm use, the county shall not later apply marginal lands provisions, including those set forth in ORS 215.213, to lots or parcels other than those to which the county applied the marginal lands provisions before the county sited a dwelling under ORS 215.705 to 215.750. [1993 c.792 Â§29]

Â Â Â Â Â  215.317 Permitted uses on marginal land. (1) A county may allow the following uses to be established on land designated as marginal land under ORS 197.247 (1991 Edition):

Â Â Â Â Â  (a) Intensive farm or forest operations, including but not limited to Âfarm useÂ as defined in ORS 215.203.

Â Â Â Â Â  (b) Part-time farms.

Â Â Â Â Â  (c) Woodlots.

Â Â Â Â Â  (d) One single-family dwelling on a lot or parcel created under ORS 215.327 (1) or (2).

Â Â Â Â Â  (e) One single-family dwelling on a lot or parcel of any size if the lot or parcel was created before July 1, 1983, subject to subsection (2) of this section.

Â Â Â Â Â  (f) The nonresidential uses authorized in exclusive farm use zones under ORS 215.213 (1) and (2).

Â Â Â Â Â  (g) One manufactured dwelling or recreational vehicle in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident.

Â Â Â Â Â  (2) If a lot or parcel described in subsection (1)(e) of this section is located within the Willamette River Greenway, a floodplain or a geological hazard area, approval of a single-family dwelling shall be subject to local ordinances relating to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable. [1983 c.826 Â§3; 1989 c.648 Â§62; 1993 c.792 Â§24; 1997 c.249 Â§60; 1999 c.640 Â§3]

Â Â Â Â Â  215.320 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.325 [1953 c.662 Â§6; 1963 c.9 Â§4; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.327 Divisions of marginal land. A county may allow the following divisions of marginal land:

Â Â Â Â Â  (1) Divisions of land to create a parcel or lot containing 10 or more acres if the lot or parcel is not adjacent to land zoned for exclusive farm use or forest use or, if it is adjacent to such land, the land qualifies for designation as marginal land under ORS 197.247 (1991 Edition).

Â Â Â Â Â  (2) Divisions of land to create a lot or parcel containing 20 or more acres if the lot or parcel is adjacent to land zoned for exclusive farm use and that land does not qualify for designation as marginal land under ORS 197.247 (1991 Edition).

Â Â Â Â Â  (3) Divisions of land to create a parcel or lot necessary for those uses authorized by ORS 215.317 (1)(f). [1983 c.826 Â§4; 1993 c.792 Â§25]

Â Â Â Â Â  215.330 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.337 [1983 c.826 Â§4a; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.340 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.350 [Amended by 1953 c.662 Â§7; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.360 [Amended by 1953 c.662 Â§7; subsection (2) enacted as 1953 c.662 Â§1; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.370 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.380 [Amended by 1955 c.652 Â§4; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.390 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.395 [1953 c.662 Â§3; 1955 c.652 Â§5; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.398 [1955 c.652 Â§2; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.400 [Repealed by 1971 c.13 Â§1]

PLANNING AND ZONING HEARINGS AND REVIEW

Â Â Â Â Â  215.402 Definitions for ORS 215.402 to 215.438 and 215.700 to 215.780. As used in ORS 215.402 to 215.438 and 215.700 to 215.780 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂContested caseÂ means a proceeding in which the legal rights, duties or privileges of specific parties under general rules or policies provided under ORS 215.010 to 215.311, 215.317, 215.327, 215.402 to 215.438 and 215.700 to 215.780, or any ordinance, rule or regulation adopted pursuant thereto, are required to be determined only after a hearing at which specific parties are entitled to appear and be heard.

Â Â Â Â Â  (2) ÂHearingÂ means a quasi-judicial hearing, authorized or required by the ordinances and regulations of a county adopted pursuant to ORS 215.010 to 215.311, 215.317, 215.327, 215.402 to 215.438 and 215.700 to 215.780:

Â Â Â Â Â  (a) To determine in accordance with such ordinances and regulations if a permit shall be granted or denied; or

Â Â Â Â Â  (b) To determine a contested case.

Â Â Â Â Â  (3) ÂHearings officerÂ means a planning and zoning hearings officer appointed or designated by the governing body of a county under ORS 215.406.

Â Â Â Â Â  (4) ÂPermitÂ means discretionary approval of a proposed development of land under ORS 215.010 to 215.311, 215.317, 215.327 and 215.402 to 215.438 and 215.700 to 215.780 or county legislation or regulation adopted pursuant thereto. ÂPermitÂ does not include:

Â Â Â Â Â  (a) A limited land use decision as defined in ORS 197.015;

Â Â Â Â Â  (b) A decision which determines the appropriate zoning classification for a particular use by applying criteria or performance standards defining the uses permitted within the zone, and the determination applies only to land within an urban growth boundary;

Â Â Â Â Â  (c) A decision which determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility which is otherwise authorized by and consistent with the comprehensive plan and land use regulations; or

Â Â Â Â Â  (d) An action under ORS 197.360 (1). [1973 c.552 Â§12; 1977 c.654 Â§1; 1981 c.748 Â§49; 1991 c.817 Â§8; 1995 c.79 Â§77; 1995 c.595 Â§12; 2001 c.672 Â§15]

Â Â Â Â Â  215.406 Planning and zoning hearings officers; duties and powers; authority of governing body or planning commission to conduct hearings. (1) A county governing body may authorize appointment of one or more planning and zoning hearings officers, to serve at the pleasure of the appointing authority. The hearings officer shall conduct hearings on applications for such classes of permits and contested cases as the county governing body designates.

Â Â Â Â Â  (2) In the absence of a hearings officer a planning commission or the governing body may serve as hearings officer with all the powers and duties of a hearings officer. [1973 c.552 Â§13; 1977 c.766 Â§10]

Â Â Â Â Â  215.410 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.412 Adoption of hearing procedure and rules. (1) The governing body of a county by ordinance or order shall adopt one or more procedures for the conduct of hearings.

Â Â Â Â Â  (2) The governing body of a county by ordinance or order shall adopt rules stating that all decisions made by the governing body will be based on factual information, including adopted comprehensive plans and land use regulations. [1973 c.552 Â§14; 1977 c.766 Â§11; 1997 c.452 Â§2]

Â Â Â Â Â  215.415 [1953 c.662 Â§5; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.416 Permit application; fees; consolidated procedures; hearings; notice; approval criteria; decision without hearing. (1) When required or authorized by the ordinances, rules and regulations of a county, an owner of land may apply in writing to such persons as the governing body designates, for a permit, in the manner prescribed by the governing body. The governing body shall establish fees charged for processing permits at an amount no more than the actual or average cost of providing that service.

Â Â Â Â Â  (2) The governing body shall establish a consolidated procedure by which an applicant may apply at one time for all permits or zone changes needed for a development project. The consolidated procedure shall be subject to the time limitations set out in ORS 215.427. The consolidated procedure shall be available for use at the option of the applicant no later than the time of the first periodic review of the comprehensive plan and land use regulations.

Â Â Â Â Â  (3) Except as provided in subsection (11) of this section, the hearings officer shall hold at least one public hearing on the application.

Â Â Â Â Â  (4) The application shall not be approved if the proposed use of land is found to be in conflict with the comprehensive plan of the county and other applicable land use regulation or ordinance provisions. The approval may include such conditions as are authorized by statute or county legislation.

Â Â Â Â Â  (5) Hearings under this section shall be held only after notice to the applicant and also notice to other persons as otherwise provided by law and shall otherwise be conducted in conformance with the provisions of ORS 197.763.

Â Â Â Â Â  (6) Notice of a public hearing on an application submitted under this section shall be provided to the owner of an airport defined by the Oregon Department of Aviation as a Âpublic use airportÂ if:

Â Â Â Â Â  (a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the county planning authority; and

Â Â Â Â Â  (b) The property subject to the land use hearing is:

Â Â Â Â Â  (A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a Âvisual airportÂ; or

Â Â Â Â Â  (B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an Âinstrument airport.Â

Â Â Â Â Â  (7) Notwithstanding the provisions of subsection (6) of this section, notice of a land use hearing need not be provided as set forth in subsection (6) of this section if the zoning permit would only allow a structure less than 35 feet in height and the property is located outside the runway Âapproach surfaceÂ as defined by the Oregon Department of Aviation.

Â Â Â Â Â  (8)(a) Approval or denial of a permit application shall be based on standards and criteria which shall be set forth in the zoning ordinance or other appropriate ordinance or regulation of the county and which shall relate approval or denial of a permit application to the zoning ordinance and comprehensive plan for the area in which the proposed use of land would occur and to the zoning ordinance and comprehensive plan for the county as a whole.

Â Â Â Â Â  (b) When an ordinance establishing approval standards is required under ORS 197.307 to provide only clear and objective standards, the standards must be clear and objective on the face of the ordinance.

Â Â Â Â Â  (9) Approval or denial of a permit or expedited land division shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

Â Â Â Â Â  (10) Written notice of the approval or denial shall be given to all parties to the proceeding.

Â Â Â Â Â  (11)(a)(A) The hearings officer or such other person as the governing body designates may approve or deny an application for a permit without a hearing if the hearings officer or other designated person gives notice of the decision and provides an opportunity for any person who is adversely affected or aggrieved, or who is entitled to notice under paragraph (c) of this subsection, to file an appeal.

Â Â Â Â Â  (B) Written notice of the decision shall be mailed to those persons described in paragraph (c) of this subsection.

Â Â Â Â Â  (C) Notice under this subsection shall comply with ORS 197.763 (3)(a), (c), (g) and (h) and shall describe the nature of the decision. In addition, the notice shall state that any person who is adversely affected or aggrieved or who is entitled to written notice under paragraph (c) of this subsection may appeal the decision by filing a written appeal in the manner and within the time period provided in the countyÂs land use regulations. A county may not establish an appeal period that is less than 12 days from the date the written notice of decision required by this subsection was mailed. The notice shall state that the decision will not become final until the period for filing a local appeal has expired. The notice also shall state that a person who is mailed written notice of the decision cannot appeal the decision directly to the Land Use Board of Appeals under ORS 197.830.

Â Â Â Â Â  (D) An appeal from a hearings officerÂs decision made without hearing under this subsection shall be to the planning commission or governing body of the county. An appeal from such other person as the governing body designates shall be to a hearings officer, the planning commission or the governing body. In either case, the appeal shall be to a de novo hearing.

Â Â Â Â Â  (E) The de novo hearing required by subparagraph (D) of this paragraph shall be the initial evidentiary hearing required under ORS 197.763 as the basis for an appeal to the Land Use Board of Appeals. At the de novo hearing:

Â Â Â Â Â  (i) The applicant and other parties shall have the same opportunity to present testimony, arguments and evidence as they would have had in a hearing under subsection (3) of this section before the decision;

Â Â Â Â Â  (ii) The presentation of testimony, arguments and evidence shall not be limited to issues raised in a notice of appeal; and

Â Â Â Â Â  (iii) The decision maker shall consider all relevant testimony, arguments and evidence that are accepted at the hearing.

Â Â Â Â Â  (b) If a local government provides only a notice of the opportunity to request a hearing, the local government may charge a fee for the initial hearing. The maximum fee for an initial hearing shall be the cost to the local government of preparing for and conducting the appeal, or $250, whichever is less. If an appellant prevails at the hearing or upon subsequent appeal, the fee for the initial hearing shall be refunded. The fee allowed in this paragraph shall not apply to appeals made by neighborhood or community organizations recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c)(A) Notice of a decision under paragraph (a) of this subsection shall be provided to the applicant and to the owners of record of property on the most recent property tax assessment roll where such property is located:

Â Â Â Â Â  (i) Within 100 feet of the property that is the subject of the notice when the subject property is wholly or in part within an urban growth boundary;

Â Â Â Â Â  (ii) Within 250 feet of the property that is the subject of the notice when the subject property is outside an urban growth boundary and not within a farm or forest zone; or

Â Â Â Â Â  (iii) Within 750 feet of the property that is the subject of the notice when the subject property is within a farm or forest zone.

Â Â Â Â Â  (B) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (C) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (12) A decision described in ORS 215.402 (4)(b) shall:

Â Â Â Â Â  (a) Be entered in a registry available to the public setting forth:

Â Â Â Â Â  (A) The street address or other easily understood geographic reference to the subject property;

Â Â Â Â Â  (B) The date of the decision; and

Â Â Â Â Â  (C) A description of the decision made.

Â Â Â Â Â  (b) Be subject to the jurisdiction of the Land Use Board of Appeals in the same manner as a limited land use decision.

Â Â Â Â Â  (c) Be subject to the appeal period described in ORS 197.830 (5)(b).

Â Â Â Â Â  (13) At the option of the applicant, the local government shall provide notice of the decision described in ORS 215.402 (4)(b) in the manner required by ORS 197.763 (2), in which case an appeal to the board shall be filed within 21 days of the decision. The notice shall include an explanation of appeal rights.

Â Â Â Â Â  (14) Notwithstanding the requirements of this section, a limited land use decision shall be subject to the requirements set forth in ORS 197.195 and 197.828. [1973 c.552 Â§Â§15, 16; 1977 c.654 Â§2; 1977 c.766 Â§12; 1979 c.772 Â§10a; 1983 c.827 Â§20; 1987 c.106 Â§2; 1987 c.729 Â§17; 1991 c.612 Â§20; 1991 c.817 Â§5; 1995 c.595 Â§27; 1995 c.692 Â§1; 1997 c.844 Â§4; 1999 c.357 Â§2; 1999 c.621 Â§1; 1999 c.935 Â§23; 2001 c.397 Â§1]

Â Â Â Â Â  215.417 Time to act under certain approved permits; extension. (1) If a permit is approved under ORS 215.416 for a proposed residential development on agricultural or forest land outside of an urban growth boundary under ORS 215.010 to 215.293 or 215.317 to 215.438 or under county legislation or regulation, the permit shall be valid for four years.

Â Â Â Â Â  (2) An extension of a permit described in subsection (1) of this section shall be valid for two years.

Â Â Â Â Â  (3) For the purposes of this section, Âresidential developmentÂ only includes the dwellings provided for under ORS 215.213 (1)(t), (3) and (4), 215.283 (1)(s), 215.284, 215.317, 215.705 (1) to (3), 215.720, 215.740, 215.750 and 215.755 (1) and (3). [2001 c.532 Â§2]

Â Â Â Â Â  215.418 Approval of development on wetlands; notice. (1) After the Department of State Lands has provided the county with a copy of the applicable portions of the Statewide Wetlands Inventory, the county shall provide notice to the department, the applicant and the owner of record, within five working days of the acceptance of any complete application for the following that are wholly or partially within areas identified as wetlands on the Statewide Wetlands Inventory:

Â Â Â Â Â  (a) Subdivisions;

Â Â Â Â Â  (b) Building permits for new structures;

Â Â Â Â Â  (c) Other development permits and approvals that allow physical alteration of the land involving excavation and grading, including permits for removal or fill, or both, or development in floodplains and floodways;

Â Â Â Â Â  (d) Conditional use permits and variances that involve physical alterations to the land or construction of new structures; and

Â Â Â Â Â  (e) Planned unit development approvals.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply if a permit from the department has been issued for the proposed activity.

Â Â Â Â Â  (3) Approval of any activity described in subsection (1) of this section shall include one of the following notice statements:

Â Â Â Â Â  (a) Issuance of a permit under ORS 196.665 and 196.800 to 196.900 by the department required for the project before any physical alteration takes place within the wetlands;

Â Â Â Â Â  (b) Notice from the department that no permit is required; or

Â Â Â Â Â  (c) Notice from the department that no permit is required until specific proposals to remove, fill or alter the wetlands are submitted.

Â Â Â Â Â  (4) If the department fails to respond to any notice provided under subsection (1) of this section within 30 days of notice, the county approval may be issued with written notice to the applicant and the owner of record that the proposed action may require state or federal permits.

Â Â Â Â Â  (5) The county may issue local approval for parcels identified as or including wetlands on the Statewide Wetlands Inventory upon providing to the applicant and the owner of record of the affected parcel a written notice of the possible presence of wetlands and the potential need for state and federal permits and providing the department with a copy of the notification of

comprehensive plan map or zoning map amendments for specific properties.

Â Â Â Â Â  (6) Notice of activities authorized within an approved wetland conservation plan shall be provided to the department within five days following local approval.

Â Â Â Â Â  (7) Failure by the county to provide notice as required in this section will not invalidate county approval. [1989 c.837 Â§29; 1991 c.763 Â§24]

Â Â Â Â Â  215.420 [Amended by 1955 c.439 Â§10; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.422 Review of decision of hearings officer or other authority; notice of appeal; fees; appeal of final decision. (1)(a) A party aggrieved by the action of a hearings officer or other decision-making authority may appeal the action to the planning commission or county governing body, or both, however the governing body prescribes. The appellate authority on its own motion may review the action. The procedure and type of hearing for such an appeal or review shall be prescribed by the governing body, but shall not require the notice of appeal to be filed within less than seven days after the date the governing body mails or delivers the decision to the parties.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the governing body may provide that the decision of a hearings officer or other decision-making authority is the final determination of the county.

Â Â Â Â Â  (c) The governing body may prescribe, by ordinance or regulation, fees to defray the costs incurred in acting upon an appeal from a hearings officer, planning commission or other designated person. The amount of the fee shall be reasonable and shall be no more than the average cost of such appeals or the actual cost of the appeal, excluding the cost of preparation of a written transcript. The governing body may establish a fee for the preparation of a written transcript. The fee shall be reasonable and shall not exceed the actual cost of preparing the transcript up to $500. In lieu of a transcript prepared by the governing body and the fee therefor, the governing body shall allow any party to an appeal proceeding held on the record to prepare a transcript of relevant portions of the proceedings conducted at a lower level at the partyÂs own expense. If an appellant prevails at a hearing or on appeal, the transcript fee shall be refunded.

Â Â Â Â Â  (2) A party aggrieved by the final determination may have the determination reviewed in the manner provided in ORS 197.830 to 197.845.

Â Â Â Â Â  (3) No decision or action of a planning commission or county governing body shall be invalid due to ex parte contact or bias resulting from ex parte contact with a member of the decision-making body, if the member of the decision-making body receiving the contact:

Â Â Â Â Â  (a) Places on the record the substance of any written or oral ex parte communications concerning the decision or action; and

Â Â Â Â Â  (b) Has a public announcement of the content of the communication and of the partiesÂ right to rebut the substance of the communication made at the first hearing following the communication where action will be considered or taken on the subject to which the communication related.

Â Â Â Â Â  (4) A communication between county staff and the planning commission or governing body shall not be considered an ex parte contact for the purposes of subsection (3) of this section.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to ex parte contact with a hearings officer approved under ORS 215.406 (1). [1973 c.522 Â§Â§17,18; 1977 c.766 Â§13; 1979 c.772 Â§11; 1981 c.748 Â§42; 1983 c.656 Â§1; 1983 c.827 Â§21; 1991 c.817 Â§9]

Â Â Â Â Â  215.425 Review of decision relating to aggregate resources. (1) A decision relating to aggregate resource uses permitted in ORS 215.213 (2)(d) or 215.283 (2)(b) is subject to review solely under the provisions of ORS 197.195 and 197.828 if:

Â Â Â Â Â  (a) The aggregate resource site is identified as a significant resource site in the acknowledged comprehensive plan;

Â Â Â Â Â  (b) A program to achieve any statewide goal relating to open spaces, scenic and historic areas, and natural resources has been developed for the aggregate resource site and is included within applicable land use regulations; and

Â Â Â Â Â  (c) The decision concerns how, but not whether, aggregate resource use occurs.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to mineral and other uses not related to aggregate resources. [1991 c.817 Â§11]

Â Â Â Â Â  215.427 Final action on permit or zone change application required within 120 or 150 days; exceptions; refund of application fees. (1) Except as provided in subsections (3) and (4) of this section, for land within an urban growth boundary and applications for mineral aggregate extraction, the governing body of a county or its designee shall take final action on an application for a permit, limited land use decision or zone change, including resolution of all appeals under ORS 215.422, within 120 days after the application is deemed complete. The governing body of a county or its designee shall take final action on all other applications for a permit, limited land use decision or zone change, including resolution of all appeals under ORS 215.422, within 150 days after the application is deemed complete, except as provided in subsections (3) and (4) of this section.

Â Â Â Â Â  (2) If an application for a permit, limited land use decision or zone change is incomplete, the governing body or its designee shall notify the applicant of exactly what information is missing within 30 days of receipt of the application and allow the applicant to submit the missing information. The application shall be deemed complete for the purpose of subsection (1) of this section upon receipt by the governing body or its designee of the missing information. If the applicant refuses to submit the missing information, the application shall be deemed complete for the purpose of subsection (1) of this section on the 31st day after the governing body first received the application.

Â Â Â Â Â  (3)(a) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted and the county has a comprehensive plan and land use regulations acknowledged under ORS 197.251, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

Â Â Â Â Â  (b) If the application is for industrial or traded sector development of a site identified under section 12, chapter 800, Oregon Laws 2003, and proposes an amendment to the comprehensive plan, approval or denial of the application must be based upon the standards and criteria that were applicable at the time the application was first submitted, provided the application complies with paragraph (a) of this subsection.

Â Â Â Â Â  (4) The period set in subsection (1) of this section may be extended for a reasonable period of time at the request of the applicant.

Â Â Â Â Â  (5) The period set in subsection (1) of this section applies:

Â Â Â Â Â  (a) Only to decisions wholly within the authority and control of the governing body of the county; and

Â Â Â Â Â  (b) Unless the parties have agreed to mediation as described in ORS 197.319 (2)(b).

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, the period set in subsection (1) of this section does not apply to an amendment to an acknowledged comprehensive plan or land use regulation or adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610 (1).

Â Â Â Â Â  (7) Except when an applicant requests an extension under subsection (4) of this section, if the governing body of the county or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days or 150 days, as applicable, after the application is deemed complete, the county shall refund to the applicant either the unexpended portion of any application fees or deposits previously paid or 50 percent of the total amount of such fees or deposits, whichever is greater. The applicant is not liable for additional governmental fees incurred subsequent to the payment of such fees or deposits. However, the applicant is responsible for the costs of providing sufficient additional information to address relevant issues identified in the consideration of the application.

Â Â Â Â Â  (8) A county may not compel an applicant to waive the period set in subsection (1) of this section or to waive the provisions of subsection (7) of this section or ORS 215.429 as a condition for taking any action on an application for a permit, limited land use decision or zone change except when such applications are filed concurrently and considered jointly with a plan amendment. [1997 c.414 Â§2; 1999 c.393 Â§Â§3,3a; enacted in lieu of 215.428 in 1999; 2003 c.800 Â§30]

Â Â Â Â Â  215.428 [1983 c.827 Â§23; 1989 c.761 Â§15; 1991 c.817 Â§14; 1995 c.812 Â§2; 1997 c.844 Â§7; repealed by 1999 c.393 Â§2 (215.427 enacted in lieu of 215.428]

Â Â Â Â Â  215.429 Mandamus proceeding when county fails to take final action on land use application within specified time; jurisdiction; notice; peremptory writ. (1) Except when an applicant requests an extension under ORS 215.427, if the governing body of the county or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days or 150 days, as appropriate, after the application is deemed complete, the applicant may file a petition for a writ of mandamus under ORS 34.130 in the circuit court of the county where the application was submitted to compel the governing body or its designee to issue the approval.

Â Â Â Â Â  (2) The governing body shall retain jurisdiction to make a land use decision on the application until a petition for a writ of mandamus is filed. Upon filing a petition under ORS 34.130, jurisdiction for all decisions regarding the application, including settlement, shall be with the circuit court.

Â Â Â Â Â  (3) A person who files a petition for a writ of mandamus under this section shall provide written notice of the filing to all persons who would be entitled to notice under ORS 197.763 and to any person who participated orally or in writing in any evidentiary hearing on the application held prior to the filing of the petition. The notice shall be mailed or hand delivered on the same day the petition is filed.

Â Â Â Â Â  (4) If the governing body does not take final action on an application within 120 days or 150 days, as appropriate, of the date the application is deemed complete, the applicant may elect to proceed with the application according to the applicable provisions of the county comprehensive plan and land use regulations or to file a petition for a writ of mandamus under this section. If the applicant elects to proceed according to the local plan and regulations, the applicant may not file a petition for a writ of mandamus within 14 days after the governing body makes a preliminary decision, provided a final written decision is issued within 14 days of the preliminary decision.

Â Â Â Â Â  (5) The court shall issue a peremptory writ unless the governing body or any intervenor shows that the approval would violate a substantive provision of the county comprehensive plan or land use regulations as those terms are defined in ORS 197.015. The writ may specify conditions of approval that would otherwise be allowed by the county comprehensive plan or land use regulations. [1999 c.533 Â§7; 1999 c.393 Â§5]

Â Â Â Â Â  215.430 [1955 c.682 Â§2; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.431 Plan amendments; hearings by planning commission or hearings officer; exceptions. (1) A county governing body may authorize, by ordinance or order, the planning commission or hearings officer to conduct hearings on applications for plan amendments and to make decisions on such applications.

Â Â Â Â Â  (2) A decision of the planning commission or hearings officer on a plan amendment may be appealed to the county governing body.

Â Â Â Â Â  (3) This section shall apply notwithstanding the provisions of ORS 215.050, 215.060 and 215.110.

Â Â Â Â Â  (4) A decision of a planning commission, hearings officer or county governing body under this section shall comply with the post-acknowledgment procedures set forth in ORS 197.610 to 197.625.

Â Â Â Â Â  (5) The provisions of this section shall not apply to:

Â Â Â Â Â  (a) Any plan amendment for which an exception is required under ORS 197.732; or

Â Â Â Â Â  (b) Any lands designated under a statewide planning goal addressing agricultural lands or forestlands. [1987 c.729 Â§20]

Â Â Â Â Â  215.433 Supplemental application for remaining permitted uses following denial of initial application. (1) A person whose application for a permit is denied by the governing body of a county or its designee under ORS 215.427 may submit to the county a supplemental application for any or all other uses allowed under the countyÂs comprehensive plan and land use regulations in the zone that was the subject of the denied application.

Â Â Â Â Â  (2) The governing body of a county or its designee shall take final action on a supplemental application submitted under this section, including resolution of all appeals, within 240 days after the application is deemed complete. Except that 240 days shall substitute for 120 days or 150 days, as appropriate, all other applicable provisions of ORS 215.427 shall apply to a supplemental application submitted under this section.

Â Â Â Â Â  (3) A supplemental application submitted under this section shall include a request for any rezoning or zoning variance that may be required to issue a permit under the countyÂs comprehensive plan and land use regulations.

Â Â Â Â Â  (4) The governing body of the county or its designee shall adopt specific findings describing the reasons for approving or denying:

Â Â Â Â Â  (a) A use for which approval is sought under this section; and

Â Â Â Â Â  (b) A rezoning or variance requested in the application. [1999 c.648 Â§2; 1999 c.648 Â§2a]

Â Â Â Â Â  215.435 Deadline for final action by county on remand of land use decision; exception. (1) Pursuant to a final order of the Land Use Board of Appeals under ORS 197.830 remanding a decision to a county, the governing body of the county or its designee shall take final action on an application for a permit, limited land use decision or zone change within 90 days of the effective date of the final order issued by the board. For purposes of this subsection, the effective date of the final order is the last day for filing a petition for judicial review of a final order of the board under ORS 197.850 (3). If judicial review of a final order of the board is sought under ORS 197.830, the 90-day period established under this subsection shall not begin until final resolution of the judicial review.

Â Â Â Â Â  (2)(a) In addition to the requirements of subsection (1) of this section, the 90-day period established under subsection (1) of this section shall not begin until the applicant requests in writing that the county proceed with the application on remand.

Â Â Â Â Â  (b) The 90-day period may be extended for a reasonable period of time at the request of the applicant.

Â Â Â Â Â  (3) The 90-day period established under subsection (1) of this section applies only to decisions wholly within the authority and control of the governing body of the county.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a remand proceeding concerning an amendment to an acknowledged comprehensive plan or land use regulation or the adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610. [1999 c.545 Â§2]

Â Â Â Â Â  215.437 Mandamus proceeding when county fails to take final action within specified time on remand of land use decision. (1) If the governing body of a county or its designee fails to take final action on an application for a permit, limited land use decision or zone change within 90 days as provided in ORS 215.435, the applicant may file a petition for a writ of mandamus as provided in ORS 34.105 to 34.240. The court shall set the matter for trial as soon as practicable but not more than 15 days from the date a responsive pleading pursuant to ORS 34.170 is filed, unless the court has been advised by the parties that the matter has been settled.

Â Â Â Â Â  (2) A writ of mandamus issued under this section shall order the governing body of the county or its designee to make a final determination on the application. The court, in its discretion, may order such remedy as the court determines appropriate.

Â Â Â Â Â  (3) In a mandamus proceeding under this section the court shall award court costs and attorney fees to an applicant who prevails on a petition under this section. [1999 c.545 Â§3]

PERMITTED USES IN ZONES

Â Â Â Â Â  215.438 Transmission towers; location; conditions. The governing body of a county or its designate may allow a transmission tower over 200 feet in height to be established in any zone subject to reasonable conditions imposed by the governing body or its designate. [1983 c.827 Â§23a]

Â Â Â Â Â  215.440 [1955 c.682 Â§3; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.441 Use of real property for religious activity; county regulation of real property used for religious activity. (1) If a church, synagogue, temple, mosque, chapel, meeting house or other nonresidential place of worship is allowed on real property under state law and rules and local zoning ordinances and regulations, a county shall allow the reasonable use of the real property for activities customarily associated with the practices of the religious activity, including worship services, religion classes, weddings, funerals, child care and meal programs, but not including private or parochial school education for prekindergarten through grade 12 or higher education.

Â Â Â Â Â  (2) A county may:

Â Â Â Â Â  (a) Subject real property described in subsection (1) of this section to reasonable regulations, including site review or design review, concerning the physical characteristics of the uses authorized under subsection (1) of this section; or

Â Â Â Â Â  (b) Prohibit or restrict the use of real property by a place of worship described in subsection (1) of this section if the county finds that the level of service of public facilities, including transportation, water supply, sewer and storm drain systems is not adequate to serve the place of worship described in subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section, a county may allow a private or parochial school for prekindergarten through grade 12 or higher education to be sited under applicable state law and rules and local zoning ordinances and regulations. [2001 c.886 Â§2]

Â Â Â Â Â  215.448 Home occupations; parking; where allowed; conditions. (1) The governing body of a county or its designate may allow, subject to the approval of the governing body or its designate, the establishment of a home occupation and the parking of vehicles in any zone. However, in an exclusive farm use zone, forest zone or a mixed farm and forest zone that allows residential uses, the following standards apply to the home occupation:

Â Â Â Â Â  (a) It shall be operated by a resident or employee of a resident of the property on which the business is located;

Â Â Â Â Â  (b) It shall employ on the site no more than five full-time or part-time persons;

Â Â Â Â Â  (c) It shall be operated substantially in:

Â Â Â Â Â  (A) The dwelling; or

Â Â Â Â Â  (B) Other buildings normally associated with uses permitted in the zone in which the property is located; and

Â Â Â Â Â  (d) It shall not unreasonably interfere with other uses permitted in the zone in which the property is located.

Â Â Â Â Â  (2) The governing body of the county or its designate may establish additional reasonable conditions of approval for the establishment of a home occupation under subsection (1) of this section.

Â Â Â Â Â  (3) Nothing in this section authorizes the governing body or its designate to permit construction of any structure that would not otherwise be allowed in the zone in which the home occupation is to be established.

Â Â Â Â Â  (4) The existence of home occupations shall not be used as justification for a zone change. [1983 c.743 Â§2; 1995 c.465 Â§1]

Â Â Â Â Â  215.450 [1955 c.682 Â§4; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.452 Winery; conditions; local government findings and criteria. (1) A winery, authorized under ORS 215.213 (1)(s) and 215.283 (1)(q), is a facility that produces wine with a maximum annual production of:

Â Â Â Â Â  (a) Less than 50,000 gallons and that:

Â Â Â Â Â  (A) Owns an on-site vineyard of at least 15 acres;

Â Â Â Â Â  (B) Owns a contiguous vineyard of at least 15 acres;

Â Â Â Â Â  (C) Has a long-term contract for the purchase of all of the grapes from at least 15 acres of a vineyard contiguous to the winery; or

Â Â Â Â Â  (D) Obtains grapes from any combination of subparagraph (A), (B) or (C) of this paragraph; or

Â Â Â Â Â  (b) At least 50,000 gallons and no more than 100,000 gallons and that:

Â Â Â Â Â  (A) Owns an on-site vineyard of at least 40 acres;

Â Â Â Â Â  (B) Owns a contiguous vineyard of at least 40 acres;

Â Â Â Â Â  (C) Has a long-term contract for the purchase of all of the grapes from at least 40 acres of a vineyard contiguous to the winery; or

Â Â Â Â Â  (D) Obtains grapes from any combination of subparagraph (A), (B) or (C) of this paragraph.

Â Â Â Â Â  (2) The winery described in subsection (1)(a) or (b) of this section shall allow only the sale of:

Â Â Â Â Â  (a) Wines produced in conjunction with the winery; and

Â Â Â Â Â  (b) Items directly related to wine, the sales of which are incidental to retail sale of wine on-site. Such items include those served by a limited service restaurant, as defined in ORS 624.010.

Â Â Â Â Â  (3) Prior to the issuance of a permit to establish a winery under this section, the applicant shall show that vineyards, described in subsection (1)(a) and (b) of this section, have been planted or that the contract has been executed, as applicable.

Â Â Â Â Â  (4) A local government shall adopt findings for each of the standards described in paragraphs (a) and (b) of this subsection. Standards imposed on the siting of a winery shall be limited solely to each of the following for the sole purpose of limiting demonstrated conflicts with accepted farming or forest practices on adjacent lands:

Â Â Â Â Â  (a) Establishment of a setback, not to exceed 100 feet, from all property lines for the winery and all public gathering places; and

Â Â Â Â Â  (b) Provision of direct road access, internal circulation and parking.

Â Â Â Â Â  (5) A local government shall also apply local criteria regarding floodplains, geologic hazards, the Willamette River Greenway, solar access, airport safety or other regulations for resource protection acknowledged to comply with any statewide goal respecting open spaces, scenic and historic areas and natural resources. [1989 c.525 Â§4; 1993 c.704 Â§6; 1997 c.249 Â§61; 2001 c.613 Â§20]

Â Â Â Â Â  215.455 Effect of approval of winery on land use laws. Any winery approved under ORS 215.213, 215.283, 215.284 and 215.452 shall not be a basis for an exception under ORS 197.732 (1)(a) or (b). [1989 c.525 Â§5]

Â Â Â Â Â  215.457 Youth camps allowed in forest zones and mixed farm and forest zones. A person may establish a youth camp on land zoned for forest use or mixed farm and forest use, consistent with rules adopted by the Land Conservation and Development Commission under section 3, chapter 586, Oregon Laws 1999. [1999 c.586 Â§2]

Â Â Â Â Â  215.459 Private campground in forest zones and mixed farm and forest zones; yurts. (1)(a) Subject to the approval of the county governing body or its designee, a private campground may be established in an area zoned for forest use or mixed farm and forest use. Subject to the approval of the county governing body or its designee, the campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation.

Â Â Â Â Â  (b) A public park or campground may be established as provided in ORS 195.120 in an area zoned for forest use or mixed farm and forest use.

Â Â Â Â Â  (2) Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1).

Â Â Â Â Â  (3) As used in this section, ÂyurtÂ means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance. [1999 c.758 Â§4]

Â Â Â Â Â  215.460 [1963 c.619 Â§15; repealed by 1971 c.13 Â§1]

NOTICE TO PROPERTY OWNERS

Â Â Â Â Â  215.503 Legislative act by ordinance; mailed notice to individual property owners required by county for land use actions. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) All legislative acts relating to comprehensive plans, land use planning or zoning adopted by the governing body of a county shall be by ordinance.

Â Â Â Â Â  (3) Except as provided in subsection (6) of this section and in addition to the notice required by ORS 215.060, at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to amend an existing comprehensive plan or any element thereof or to adopt a new comprehensive plan, the governing body of a county shall cause a written individual notice of land use change to be mailed to each owner whose property would have to be rezoned in order to comply with the amended or new comprehensive plan if the ordinance becomes effective.

Â Â Â Â Â  (4) In addition to the notice required by ORS 215.223 (1), at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to rezone property, the governing body of a county shall cause a written individual notice of land use change to be mailed to the owner of each lot or parcel of property that the ordinance proposes to rezone.

Â Â Â Â Â  (5) An additional individual notice of land use change required by subsection (3) or (4) of this section shall be approved by the governing body of the county and shall describe in detail how the proposed ordinance would affect the use of the property. The notice shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  This is to notify you that (governing body of the county) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  On (date of public hearing), (governing body) will hold a public hearing regarding the adoption of Ordinance Number_____. The (governing body) has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the ______ County Courthouse located at________. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (governing body) Planning Department at ___-_____.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (6) At least 30 days prior to the adoption or amendment of a comprehensive plan or land use regulation by the governing body of a county pursuant to a requirement of periodic review of the comprehensive plan under ORS 197.628, 197.633 and 197.636, the governing body of the county shall cause a written individual notice of the land use change to be mailed to the owner of each lot or parcel that will be rezoned as a result of the adoption or enactment. The notice shall describe in detail how the ordinance or plan amendment may affect the use of the property. The notice also shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that (governing body of the county) has proposed a land use that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  As a result of an order of the Land Conservation and Development Commission, (governing body) has proposed Ordinance Number_____. (Governing Body) has determined that the adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ will become effective on (date).

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the _____ County Courthouse located at_____. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (governing body) Planning Department at _____-_____.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (7) Notice provided under this section may be included with the tax statement required under ORS 311.250.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, the governing body of a county may provide notice of a hearing at any time provided notice is mailed by first class mail or bulk mail to all persons for whom notice is required under subsections (3) and (4) of this section.

Â Â Â Â Â  (9) For purposes of this section, property is rezoned when the governing body of the county:

Â Â Â Â Â  (a) Changes the base zoning classification of the property; or

Â Â Â Â Â  (b) Adopts or amends an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

Â Â Â Â Â  (10) The provisions of this section do not apply to legislative acts of the governing body of the county resulting from action of the Legislative Assembly or the Land Conservation and Development Commission for which notice is provided under ORS 197.047, or resulting from an order of a court of competent jurisdiction.

Â Â Â Â Â  (11) The governing body of the county is not required to provide more than one notice under this section to a person who owns more than one lot or parcel affected by a change to the local comprehensive plan or land use regulation.

Â Â Â Â Â  (12) The Department of Land Conservation and Development shall reimburse the governing body of a county for all usual and reasonable costs incurred to provide notice required under subsection (6) of this section. [1977 c.664 Â§37; 1999 c.1 Â§1; 1999 c.348 Â§10; 2003 c.668 Â§2]

Â Â Â Â Â  215.505 [1969 c.324 Â§1; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.508 [1977 c.664 Â§38; repealed by 1999 c.1 Â§8]

Â Â Â Â Â  215.510 [1969 c.324 Â§2; 1973 c.80 Â§47; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.513 Notice form; forwarding of notice to property purchaser. (1) A mortgagee, lienholder, vendor or seller of real property who receives a mailed notice required by this chapter shall promptly forward the notice to the purchaser of the property. Each mailed notice required by this chapter shall contain the following statement: ÂNOTICE TO MORTGAGEE, LIENHOLDER, VENDOR OR SELLER: ORS CHAPTER 215 REQUIRES THAT IF YOU RECEIVE THIS NOTICE, IT MUST PROMPTLY BE FORWARDED TO THE PURCHASER.Â

Â Â Â Â Â  (2) Mailed notices to owners of real property required by this chapter shall be deemed given to those owners named in an affidavit of mailing executed by the person designated by the governing body of a county to mail the notices. The failure of a person named in the affidavit to receive the notice shall not invalidate an ordinance. The failure of the governing body of a county to cause a notice to be mailed to an owner of a lot or parcel of property created or that has changed ownership since the last complete tax assessment roll was prepared shall not invalidate an ordinance. [1977 c.664 Â§39]

Â Â Â Â Â  215.515 [1969 c.324 Â§3; 1973 c.80 Â§48; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.520 [1969 c.324 Â§4; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.525 [1969 c.324 Â§6; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.530 [1969 c.324 Â§7; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.535 [1969 c.324 Â§5; 1973 c.80 Â§49; repealed by 1977 c.664 Â§42]

COUNTY CONSTRUCTION CODES

Â Â Â Â Â  215.605 Counties authorized to adopt housing codes. For the protection of the public health, welfare and safety, the governing body of a county may adopt ordinances establishing housing codes for the county, or any portion thereof, except where housing code ordinances are in effect on August 22, 1969, or where such ordinances are enacted by an incorporated city subsequent to August 22, 1969. Such housing code ordinances may adopt by reference published codes, or any portion thereof, and a certified copy of such code or codes shall be filed with the county clerk of said county. [1969 c.418 Â§1]

Â Â Â Â Â  215.610 [1969 c.418 Â§2; 1979 c.190 Â§407; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  215.615 Application and contents of housing ordinances. The provisions of housing code ordinances authorized by ORS 215.605 and this section shall apply to all buildings or portions thereof used, or designed or intended to be used for human habitation, and shall include, but not be limited to:

Â Â Â Â Â  (1) Standards for space, occupancy, light, ventilation, sanitation, heating, exits and fire protection.

Â Â Â Â Â  (2) Inspection of such buildings.

Â Â Â Â Â  (3) Procedures whereby buildings or portions thereof which are determined to be substandard are declared to be public nuisances and are required to be abated by repair, rehabilitation, demolition or removal.

Â Â Â Â Â  (4) An advisory and appeals board. [1969 c.418 Â§3]

Â Â Â Â Â  215.620 [1997 c.552 Â§30; renumbered 455.422 in 1999]

FARMLAND AND FORESTLAND ZONES

(Lot or Parcel of Record Dwellings)

Â Â Â Â Â  215.700 Resource land dwelling policy. The Legislative Assembly declares that land use regulations limit residential development on some less productive resource land acquired before the owners could reasonably be expected to know of the regulations. In order to assist these owners while protecting the stateÂs more productive resource land from the detrimental effects of uses not related to agriculture and forestry, it is necessary to:

Â Â Â Â Â  (1) Provide certain owners of less productive land an opportunity to build a dwelling on their land; and

Â Â Â Â Â  (2) Limit the future division of and the siting of dwellings upon the stateÂs more productive resource land. [1993 c.792 Â§10]

Â Â Â Â Â  215.705 Dwellings in farm or forest zone; criteria; transferability of application. (1) A governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a farm or forest zone as set forth in this section and ORS 215.710, 215.720, 215.740 and 215.750 after notifying the county assessor that the governing body intends to allow the dwelling. A dwelling under this section may be allowed if:

Â Â Â Â Â  (a) The lot or parcel on which the dwelling will be sited was lawfully created and was acquired by the present owner:

Â Â Â Â Â  (A) Prior to January 1, 1985; or

Â Â Â Â Â  (B) By devise or by intestate succession from a person who acquired the lot or parcel prior to January 1, 1985.

Â Â Â Â Â  (b) The tract on which the dwelling will be sited does not include a dwelling.

Â Â Â Â Â  (c) The proposed dwelling is not prohibited by, and will comply with, the requirements of the acknowledged comprehensive plan and land use regulations and other provisions of law.

Â Â Â Â Â  (d) The lot or parcel on which the dwelling will be sited, if zoned for farm use, is not on that high-value farmland described in ORS 215.710 except as provided in subsections (2) and (3) of this section.

Â Â Â Â Â  (e) The lot or parcel on which the dwelling will be sited, if zoned for forest use, is described in ORS 215.720, 215.740 or 215.750.

Â Â Â Â Â  (f) When the lot or parcel on which the dwelling will be sited lies within an area designated in an acknowledged comprehensive plan as habitat of big game, the siting of the dwelling is consistent with the limitations on density upon which the acknowledged comprehensive plan and land use regulations intended to protect the habitat are based.

Â Â Â Â Â  (g) When the lot or parcel on which the dwelling will be sited is part of a tract, the remaining portions of the tract are consolidated into a single lot or parcel when the dwelling is allowed.

Â Â Â Â Â  (2)(a) Notwithstanding the requirements of subsection (1)(d) of this section, a single-family dwelling not in conjunction with farm use may be sited on high-value farmland if:

Â Â Â Â Â  (A) It meets the other requirements of ORS 215.705 to 215.750;

Â Â Â Â Â  (B) The lot or parcel is protected as high-value farmland as described under ORS 215.710 (1); and

Â Â Â Â Â  (C) A hearings officer of a county determines that:

Â Â Â Â Â  (i) The lot or parcel cannot practicably be managed for farm use, by itself or in conjunction with other land, due to extraordinary circumstances inherent in the land or its physical setting that do not apply generally to other land in the vicinity.

Â Â Â Â Â  (ii) The dwelling will comply with the provisions of ORS 215.296 (1).

Â Â Â Â Â  (iii) The dwelling will not materially alter the stability of the overall land use pattern in the area.

Â Â Â Â Â  (b) A local government shall provide notice of all applications for dwellings allowed under this subsection to the State Department of Agriculture. Notice shall be provided in accordance with the governing bodyÂs land use regulations but shall be mailed at least 20 calendar days prior to the public hearing before the hearings officer under paragraph (a) of this subsection.

Â Â Â Â Â  (3) Notwithstanding the requirements of subsection (1)(d) of this section, a single-family dwelling not in conjunction with farm use may be sited on high-value farmland if:

Â Â Â Â Â  (a) It meets the other requirements of ORS 215.705 to 215.750.

Â Â Â Â Â  (b) The tract on which the dwelling will be sited is:

Â Â Â Â Â  (A) Identified in ORS 215.710 (3) or (4);

Â Â Â Â Â  (B) Not protected under ORS 215.710 (1); and

Â Â Â Â Â  (C) Twenty-one acres or less in size.

Â Â Â Â Â  (c)(A) The tract is bordered on at least 67 percent of its perimeter by tracts that are smaller than 21 acres, and at least two such tracts had dwellings on them on January 1, 1993;

Â Â Â Â Â  (B) The tract is not a flaglot and is bordered on at least 25 percent of its perimeter by tracts that are smaller than 21 acres, and at least four dwellings existed on January 1, 1993, within one-quarter mile of the center of the subject tract. Up to two of the four dwellings may lie within the urban growth boundary, but only if the subject tract abuts an urban growth boundary; or

Â Â Â Â Â  (C) The tract is a flaglot and is bordered on at least 25 percent of its perimeter by tracts that are smaller than 21 acres, and at least four dwellings existed on January 1, 1993, within one-quarter mile of the center of the subject tract and on the same side of the public road that provides access to the subject tract. The governing body of a county must interpret the center of the subject tract as the geographic center of the flaglot if the applicant makes a written request for that interpretation and that interpretation does not cause the center to be located outside the flaglot. Up to two of the four dwellings may lie within the urban growth boundary, but only if the subject tract abuts an urban growth boundary. As used in this subparagraph:

Â Â Â Â Â  (i) ÂFlaglotÂ means a tract containing a narrow strip or panhandle of land providing access from the public road to the rest of the tract.

Â Â Â Â Â  (ii) ÂGeographic center of the flaglotÂ means the point of intersection of two perpendicular lines of which the first line crosses the midpoint of the longest side of a flaglot, at a 90-degree angle to that side, and the second line crosses the midpoint of the longest adjacent side of the flaglot.

Â Â Â Â Â  (4) If land is in a zone that allows both farm and forest uses, is acknowledged to be in compliance with goals relating to both agriculture and forestry and may qualify as an exclusive farm use zone under this chapter, the county may apply the standards for siting a dwelling under either subsection (1)(d) of this section or ORS 215.720, 215.740 and 215.750 as appropriate for the predominant use of the tract on January 1, 1993.

Â Â Â Â Â  (5) A county may, by application of criteria adopted by ordinance, deny approval of a dwelling allowed under this section in any area where the county determines that approval of the dwelling would:

Â Â Â Â Â  (a) Exceed the facilities and service capabilities of the area;

Â Â Â Â Â  (b) Materially alter the stability of the overall land use pattern in the area; or

Â Â Â Â Â  (c) Create conditions or circumstances that the county determines would be contrary to the purposes or intent of its acknowledged comprehensive plan or land use regulations.

Â Â Â Â Â  (6) For purposes of subsection (1)(a) of this section, ÂownerÂ includes the wife, husband, son, daughter, mother, father, brother, brother-in-law, sister, sister-in-law, son-in-law, daughter-in-law, mother-in-law, father-in-law, aunt, uncle, niece, nephew, stepparent, stepchild, grandparent or grandchild of the owner or a business entity owned by any one or combination of these family members.

Â Â Â Â Â  (7) When a local government approves an application for a single-family dwelling under the provisions of this section, the application may be transferred by a person who has qualified under this section to any other person after the effective date of the land use decision. [1993 c.792 Â§2; 1995 c.812 Â§7; 2001 c.358 Â§1]

Â Â Â Â Â  215.710 High-value farmland description for ORS 215.705. (1) For purposes of ORS 215.705, high-value farmland is land in a tract composed predominantly of soils that, at the time the siting of a dwelling is approved for the tract, are:

Â Â Â Â Â  (a) Irrigated and classified prime, unique, Class I or Class II; or

Â Â Â Â Â  (b) Not irrigated and classified prime, unique, Class I or Class II.

Â Â Â Â Â  (2) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if outside the Willamette Valley, includes tracts growing specified perennials as demonstrated by the most recent aerial photography of the Agricultural Stabilization and Conservation Service of the United States Department of Agriculture taken prior to November 4, 1993. For purposes of this subsection, Âspecified perennialsÂ means perennials grown for market or research purposes including, but not limited to, nursery stock, berries, fruits, nuts, Christmas trees or vineyards but not including seed crops, hay, pasture or alfalfa.

Â Â Â Â Â  (3) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if in the Willamette Valley, includes tracts composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of soils described in subsection (1) of this section and the following soils:

Â Â Â Â Â  (a) Subclassification IIIe, specifically, Bellpine, Bornstedt, Burlington, Briedwell, Carlton, Cascade, Chehalem, Cornelius, Cornelius Variant, Cornelius and Kinton, Helvetia, Hillsboro, Hullt, Jory, Kinton, Latourell, Laurelwood, Melbourne, Multnomah, Nekia, Powell, Price, Quatama, Salkum, Santiam, Saum, Sawtell, Silverton, Veneta, Willakenzie, Woodburn and Yamhill;

Â Â Â Â Â  (b) Subclassification IIIw, specifically, Concord, Conser, Cornelius Variant, Dayton (thick surface) and Sifton (occasionally flooded);

Â Â Â Â Â  (c) Subclassification IVe, specifically, Bellpine Silty Clay Loam, Carlton, Cornelius, Jory, Kinton, Latourell, Laurelwood, Powell, Quatama, Springwater, Willakenzie and Yamhill; and

Â Â Â Â Â  (d) Subclassification IVw, specifically, Awbrig, Bashaw, Courtney, Dayton, Natroy, Noti and Whiteson.

Â Â Â Â Â  (4) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if west of the summit of the Coast Range and used in conjunction with a dairy operation on January 1, 1993, includes tracts composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of soils described in subsection (1) of this section and the following soils:

Â Â Â Â Â  (a) Subclassification IIIe, specifically, Astoria, Hembre, Knappa, Meda, Quillayutte and Winema;

Â Â Â Â Â  (b) Subclassification IIIw, specifically, Brenner and Chitwood;

Â Â Â Â Â  (c) Subclassification IVe, specifically, Astoria, Hembre, Meda, Nehalan, Neskowin and Winema; and

Â Â Â Â Â  (d) Subclassification IVw, specifically, Coquille.

Â Â Â Â Â  (5) For purposes of approving a land use application under ORS 215.705, the soil class, soil rating or other soil designation of a specific lot or parcel may be changed if the property owner:

Â Â Â Â Â  (a) Submits a statement of agreement from the Natural Resources Conservation Service of the United States Department of Agriculture that the soil class, soil rating or other soil designation should be adjusted based on new information; or

Â Â Â Â Â  (b)(A) Submits a report from a soils scientist whose credentials are acceptable to the State Department of Agriculture that the soil class, soil rating or other soil designation should be changed; and

Â Â Â Â Â  (B) Submits a statement from the State Department of Agriculture that the Director of Agriculture or the directorÂs designee has reviewed the report described in subparagraph (A) of this paragraph and finds the analysis in the report to be soundly and scientifically based.

Â Â Â Â Â  (6) Soil classes, soil ratings or other soil designations used in or made pursuant to this section are those of the Soil Conservation Service in its most recent publication for that class, rating or designation before November 4, 1993. [1993 c.792 Â§3; 1995 c.79 Â§78; 1995 c.812 Â§8]

Â Â Â Â Â  215.720 Criteria for forestland dwelling under ORS 215.705. (1) A dwelling authorized under ORS 215.705 may be allowed on land zoned for forest use under a goal protecting forestland only if:

Â Â Â Â Â  (a) The tract on which the dwelling will be sited is in western Oregon, as defined in ORS 321.257, and is composed of soils not capable of producing 5,000 cubic feet per year of commercial tree species and is located within 1,500 feet of a public road as defined under ORS 368.001. The road shall be maintained and either paved or surfaced with rock and shall not be:

Â Â Â Â Â  (A) A United States Bureau of Land Management road; or

Â Â Â Â Â  (B) A United States Forest Service road unless the road is paved to a minimum width of 18 feet, there is at least one defined lane in each direction and a maintenance agreement exists between the United States Forest Service and landowners adjacent to the road, a local government or a state agency.

Â Â Â Â Â  (b) The tract on which the dwelling will be sited is in eastern Oregon, as defined in ORS 321.805, and is composed of soils not capable of producing 4,000 cubic feet per year of commercial tree species and is located within 1,500 feet of a public road as defined under ORS 368.001. The road shall be maintained and either paved or surfaced with rock and shall not be:

Â Â Â Â Â  (A) A United States Bureau of Land Management road; or

Â Â Â Â Â  (B) A United States Forest Service road unless the road is paved to a minimum width of 18 feet, there is at least one defined lane in each direction and a maintenance agreement exists between the United States Forest Service and landowners adjacent to the road, a local government or a state agency.

Â Â Â Â Â  (2) For purposes of this section, Âcommercial tree speciesÂ means trees recognized under rules adopted under ORS 527.715 for commercial production.

Â Â Â Â Â  (3) No dwelling other than those described in this section and ORS 215.740, 215.750 and 215.755 may be sited on land zoned for forest use under a land use planning goal protecting forestland. [1993 c.792 Â§4 (1),(4),(9); 1997 c.318 Â§4; 1997 c.732 Â§1; 2003 c.621 Â§102]

Â Â Â Â Â  215.730 Additional criteria for forestland dwellings under ORS 215.705. (1) A local government shall require as a condition of approval of a single-family dwelling allowed under ORS 215.705 on lands zoned forestland that:

Â Â Â Â Â  (a)(A) If the lot or parcel is more than 30 acres in eastern Oregon as defined in ORS 321.805, the property owner submits a stocking survey report to the assessor and the assessor verifies that the minimum stocking requirements adopted under ORS 527.610 to 527.770 have been met; or

Â Â Â Â Â  (B) If the lot or parcel is more than 10 acres in western Oregon as defined in ORS 321.257, the property owner submits a stocking survey report to the assessor and the assessor verifies that the minimum stocking requirements adopted under ORS 527.610 to 527.770 have been met.

Â Â Â Â Â  (b) The dwelling meets the following requirements:

Â Â Â Â Â  (A) The dwelling has a fire retardant roof.

Â Â Â Â Â  (B) The dwelling will not be sited on a slope of greater than 40 percent.

Â Â Â Â Â  (C) Evidence is provided that the domestic water supply is from a source authorized by the Water Resources Department and not from a Class II stream as designated by the State Board of Forestry.

Â Â Â Â Â  (D) The dwelling is located upon a parcel within a fire protection district or is provided with residential fire protection by contract.

Â Â Â Â Â  (E) If the dwelling is not within a fire protection district, the applicant provides evidence that the applicant has asked to be included in the nearest such district.

Â Â Â Â Â  (F) If the dwelling has a chimney or chimneys, each chimney has a spark arrester.

Â Â Â Â Â  (G) The owner provides and maintains primary fuel-free break and secondary break areas on land surrounding the dwelling that is owned or controlled by the owner.

Â Â Â Â Â  (2)(a) If a governing body determines that meeting the requirement of subsection (1)(b)(D) of this section would be impracticable, the governing body may provide an alternative means for protecting the dwelling from fire hazards. The means selected may include a fire sprinkling system, on-site equipment and water storage or other methods that are reasonable, given the site conditions.

Â Â Â Â Â  (b) If a water supply is required under this subsection, it shall be a swimming pool, pond, lake or similar body of water that at all times contains at least 4,000 gallons or a stream that has a minimum flow of at least one cubic foot per second. Road access shall be provided to within 15 feet of the waterÂs edge for fire-fighting pumping units, and the road access shall accommodate a turnaround for fire-fighting equipment. [1993 c.792 Â§5; 1995 c.812 Â§6; 1997 c.293 Â§1; 2003 c.621 Â§103]

(Other Forestland Dwellings)

Â Â Â Â Â  215.740 Large tract forestland dwelling; criteria. (1) If a dwelling is not allowed under ORS 215.720 (1), a dwelling may be allowed on land zoned for forest use under a goal protecting forestland if it complies with other provisions of law and is sited on a tract:

Â Â Â Â Â  (a) In eastern Oregon of at least 240 contiguous acres except as provided in subsection (3) of this section; or

Â Â Â Â Â  (b) In western Oregon of at least 160 contiguous acres except as provided in subsection (3) of this section.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a tract shall not be considered to consist of less than 240 acres or 160 acres because it is crossed by a public road or a waterway.

Â Â Â Â Â  (3)(a) An owner of tracts that are not contiguous but are in the same county or adjacent counties and zoned for forest use may add together the acreage of two or more tracts to total 320 acres or more in eastern Oregon or 200 acres or more in western Oregon to qualify for a dwelling under subsection (1) of this section.

Â Â Â Â Â  (b) If an owner totals 320 or 200 acres, as appropriate, under paragraph (a) of this subsection, the owner shall submit proof of nonrevocable deed restrictions recorded in the deed records for the tracts in the 320 or 200 acres, as appropriate. The deed restrictions shall preclude all future rights to construct a dwelling on the tracts or to use the tracts to total acreage for future siting of dwellings for present and any future owners unless the tract is no longer subject to protection under goals for agricultural lands or forestlands.

Â Â Â Â Â  (c) The Land Conservation and Development Commission shall adopt rules that prescribe the language of the deed restriction, the procedures for recording, the procedures under which counties shall keep records of lots or parcels used to create the total, the mechanisms for providing notice to subsequent purchasers of the limitations under paragraph (b) of this subsection and other rules to implement this section. [1993 c.792 Â§4(2),(3),(5)]

Â Â Â Â Â  215.750 Alternative forestland dwellings; criteria. (1) In western Oregon, a governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a forest zone if the lot or parcel is predominantly composed of soils that are:

Â Â Â Â Â  (a) Capable of producing 0 to 49 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least three other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels;

Â Â Â Â Â  (b) Capable of producing 50 to 85 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least seven other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels; or

Â Â Â Â Â  (c) Capable of producing more than 85 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least 11 other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels.

Â Â Â Â Â  (2) In eastern Oregon, a governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a forest zone if the lot or parcel is predominantly composed of soils that are:

Â Â Â Â Â  (a) Capable of producing 0 to 20 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least three other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels;

Â Â Â Â Â  (b) Capable of producing 21 to 50 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least seven other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels; or

Â Â Â Â Â  (c) Capable of producing more than 50 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least 11 other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels.

Â Â Â Â Â  (3) Lots or parcels within urban growth boundaries shall not be used to satisfy the eligibility requirements under subsection (1) or (2) of this section.

Â Â Â Â Â  (4) A proposed dwelling under this section is not allowed:

Â Â Â Â Â  (a) If it is prohibited by or will not comply with the requirements of an acknowledged comprehensive plan and acknowledged land use regulations or other provisions of law.

Â Â Â Â Â  (b) Unless it complies with the requirements of ORS 215.730.

Â Â Â Â Â  (c) Unless no dwellings are allowed on other lots or parcels that make up the tract and deed restrictions established under ORS 215.740 (3) for the other lots or parcels that make up the tract are met.

Â Â Â Â Â  (d) If the tract on which the dwelling will be sited includes a dwelling.

Â Â Â Â Â  (5) Except as described in subsection (6) of this section, if the tract under subsection (1) or (2) of this section abuts a road that existed on January 1, 1993, the measurement may be made by creating a 160-acre rectangle that is one mile long and one-fourth mile wide centered on the center of the subject tract and that is to the maximum extent possible, aligned with the road.

Â Â Â Â Â  (6)(a) If a tract 60 acres or larger described under subsection (1) or (2) of this section abuts a road or perennial stream, the measurement shall be made in accordance with subsection (5) of this section. However, one of the three required dwellings shall be on the same side of the road or stream as the tract and:

Â Â Â Â Â  (A) Be located within a 160-acre rectangle that is one mile long and one-fourth mile wide centered on the center of the subject tract and that is, to the maximum extent possible, aligned with the road or stream; or

Â Â Â Â Â  (B) Be within one-quarter mile from the edge of the subject tract but not outside the length of the 160-acre rectangle, and on the same side of the road or stream as the tract.

Â Â Â Â Â  (b) If a road crosses the tract on which the dwelling will be located, at least one of the three required dwellings shall be on the same side of the road as the proposed dwelling.

Â Â Â Â Â  (7) Notwithstanding subsection (4)(a) of this section, if the acknowledged comprehensive plan and land use regulations of a county require that a dwelling be located in a 160-acre square or rectangle described in subsection (1), (2), (5) or (6) of this section, a dwelling is in the 160-acre square or rectangle if any part of the dwelling is in the 160-acre square or rectangle. [1993 c.792 Â§4(6),(7),(8); 1999 c.59 Â§58; 2005 c.289 Â§1]

Â Â Â Â Â  215.755 Other forestland dwellings; criteria. Subject to the approval of the governing body or its designee, the following dwellings may be established in any area zoned for forest use under a land use planning goal protecting forestland, provided that the requirements of the acknowledged comprehensive plan, land use regulations and other applicable provisions of law are met:

Â Â Â Â Â  (1) Alteration, restoration or replacement of a lawfully established dwelling that:

Â Â Â Â Â  (a) Has intact exterior walls and roof structure;

Â Â Â Â Â  (b) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

Â Â Â Â Â  (c) Has interior wiring for interior lights;

Â Â Â Â Â  (d) Has a heating system; and

Â Â Â Â Â  (e) In the case of replacement, is removed, demolished or converted to an allowable nonresidential use within three months of completion of the replacement dwelling.

Â Â Â Â Â  (2) One manufactured dwelling or recreational vehicle, or the temporary use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this subsection. A temporary dwelling established under this section shall not qualify for replacement under the provisions of subsection (1) of this section.

Â Â Â Â Â  (3) Caretaker residences for public parks and public fish hatcheries. [1997 c.318 Â§6; 1999 c.640 Â§4]

Â Â Â Â Â  Note: 215.755 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Lot or Parcel Sizes)

Â Â Â Â Â  215.780 Minimum lot or parcel sizes; land division to establish a dwelling; recordation. (1) Except as provided in subsection (2) of this section, the following minimum lot or parcel sizes apply to all counties:

Â Â Â Â Â  (a) For land zoned for exclusive farm use and not designated rangeland, at least 80 acres;

Â Â Â Â Â  (b) For land zoned for exclusive farm use and designated rangeland, at least 160 acres; and

Â Â Â Â Â  (c) For land designated forestland, at least 80 acres.

Â Â Â Â Â  (2) A county may adopt a lower minimum lot or parcel size than that described in subsection (1) of this section in any of the following circumstances:

Â Â Â Â Â  (a) By demonstrating to the Land Conservation and Development Commission that it can do so while continuing to meet the requirements of ORS 215.243 and 527.630 and the land use planning goals adopted under ORS 197.230.

Â Â Â Â Â  (b) To allow the establishment of a parcel for a dwelling on land zoned for forest use or mixed farm and forest use, subject to the following requirements:

Â Â Â Â Â  (A) The parcel established shall not be larger than five acres, except as necessary to recognize physical factors such as roads or streams, in which case the parcel shall be no larger than 10 acres;

Â Â Â Â Â  (B) The dwelling existed prior to June 1, 1995;

Â Â Â Â Â  (C)(i) The remaining parcel, not containing the dwelling, meets the minimum land division standards of the zone; or

Â Â Â Â Â  (ii) The remaining parcel, not containing the dwelling, is consolidated with another parcel, and together the parcels meet the minimum land division standards of the zone; and

Â Â Â Â Â  (D) The remaining parcel, not containing the dwelling, is not entitled to a dwelling unless subsequently authorized by law or goal.

Â Â Â Â Â  (c) In addition to the requirements of paragraph (b) of this subsection, if the land is zoned for mixed farm and forest use the following requirements apply:

Â Â Â Â Â  (A) The minimum tract eligible under paragraph (b) of this subsection is 40 acres.

Â Â Â Â Â  (B) The tract shall be predominantly in forest use and that portion in forest use qualified for special assessment under a program under ORS chapter 321.

Â Â Â Â Â  (C) The remainder of the tract shall not qualify for any uses allowed under ORS 215.213 and 215.283 that are not allowed on forestland.

Â Â Â Â Â  (d) To allow a division of forestland to facilitate a forest practice as defined in ORS 527.620 that results in a parcel that does not meet the minimum area requirements of subsection (1)(c) of this section or paragraph (a) of this subsection. Parcels created pursuant to this subsection:

Â Â Â Â Â  (A) Shall not be eligible for siting of a new dwelling;

Â Â Â Â Â  (B) Shall not serve as the justification for the siting of a future dwelling on other lots or parcels;

Â Â Â Â Â  (C) Shall not, as a result of the land division, be used to justify redesignation or rezoning of resource lands;

Â Â Â Â Â  (D) Shall not result in a parcel of less than 35 acres, except:

Â Â Â Â Â  (i) Where the purpose of the land division is to facilitate an exchange of lands involving a governmental agency; or

Â Â Â Â Â  (ii) Where the purpose of the land division is to allow transactions in which at least one participant is a person with a cumulative ownership of at least 2,000 acres of forestland; and

Â Â Â Â Â  (E) If associated with the creation of a parcel where a dwelling is involved, shall not result in a parcel less than the minimum lot or parcel size of the zone.

Â Â Â Â Â  (e) To allow a division of a lot or parcel zoned for forest use or mixed farm and forest use under a statewide planning goal protecting forestland if:

Â Â Â Â Â  (A) At least two dwellings lawfully existed on the lot or parcel prior to November 4, 1993;

Â Â Â Â Â  (B) Each dwelling complies with the criteria for a replacement dwelling under ORS 215.213 (1)(t) or 215.283 (1)(s);

Â Â Â Â Â  (C) Except for one lot or parcel, each lot or parcel created under this paragraph is between two and five acres in size;

Â Â Â Â Â  (D) At least one dwelling is located on each lot or parcel created under this paragraph; and

Â Â Â Â Â  (E) The landowner of a lot or parcel created under this paragraph provides evidence that a restriction prohibiting the landowner and the landownerÂs successors in interest from further dividing the lot or parcel has been recorded with the county clerk of the county in which the lot or parcel is located. A restriction imposed under this paragraph shall be irrevocable unless a statement of release is signed by the county planning director of the county in which the lot or parcel is located indicating that the comprehensive plan or land use regulations applicable to the lot or parcel have been changed so that the lot or parcel is no longer subject to statewide planning goals protecting forestland or unless the land division is subsequently authorized by law or by a change in a statewide planning goal for land zoned for forest use or mixed farm and forest use.

Â Â Â Â Â  (3) A county planning director shall maintain a record of lots and parcels that do not qualify for division under the restrictions imposed under subsections (2)(e) and (4) of this section. The record shall be readily available to the public.

Â Â Â Â Â  (4) A lot or parcel may not be divided under subsection (2)(e) of this section if an existing dwelling on the lot or parcel was approved under:

Â Â Â Â Â  (a) A statute, an administrative rule or a land use regulation as defined in ORS 197.015 that required removal of the dwelling or that prohibited subsequent division of the lot or parcel; or

Â Â Â Â Â  (b) A farm use zone provision that allowed both farm and forest uses in a mixed farm and forest use zone under a statewide planning goal protecting forestland.

Â Â Â Â Â  (5) A county with a minimum lot or parcel size acknowledged by the commission pursuant to ORS 197.251 after January 1, 1987, or acknowledged pursuant to periodic review requirements under ORS 197.628, 197.633 and 197.636 that is smaller than those prescribed in subsection (1) of this section need not comply with subsection (2) of this section.

Â Â Â Â Â  (6)(a) An applicant for the creation of a parcel pursuant to subsection (2)(b) of this section shall provide evidence that a restriction on the remaining parcel, not containing the dwelling, has been recorded with the county clerk of the county where the property is located. An applicant for the creation of a parcel pursuant to subsection (2)(d) of this section shall provide evidence that a restriction on the newly created parcel has been recorded with the county clerk of the county where the property is located. The restriction shall allow no dwellings unless authorized by law or goal on land zoned for forest use except as permitted under subsection (2) of this section.

Â Â Â Â Â  (b) A restriction imposed under this subsection shall be irrevocable unless a statement of release is signed by the county planning director of the county where the property is located indicating that the comprehensive plan or land use regulations applicable to the property have been changed in such a manner that the parcel is no longer subject to statewide planning goals pertaining to agricultural land or forestland.

Â Â Â Â Â  (c) The county planning director shall maintain a record of parcels that do not qualify for the siting of a new dwelling under restrictions imposed by this subsection. The record shall be readily available to the public.

Â Â Â Â Â  (7) A landowner allowed a land division under subsection (2) of this section shall sign a statement that shall be recorded with the county clerk of the county in which the property is located, declaring that the landowner and the landownerÂs successors in interest will not in the future complain about accepted farming or forest practices on nearby lands devoted to farm or forest use. [1993 c.792 Â§7; 1995 c.700 Â§1; 1999 c.348 Â§14; 2001 c.531 Â§1]

WILDLIFE HABITAT CONSERVATION PLANNING

Â Â Â Â Â  215.799 Location of dwellings on wildlife habitat land. (1) New and existing dwellings may be allowed on a lot or parcel subject to wildlife habitat special assessment under ORS 308A.403 to 308A.430 as follows:

Â Â Â Â Â  (a) Lawfully existing dwellings, pursuant to ORS 215.130 (5) to (11), may remain.

Â Â Â Â Â  (b) For a lot or parcel without an existing dwelling, dwellings may be allowed if each dwelling for which the landowner seeks approval complies with all applicable requirements under the countyÂs acknowledged zoning ordinance.

Â Â Â Â Â  (2) The fact that a lot or parcel is subject to wildlife habitat special assessment may not make it easier or more difficult for a landowner to obtain approval for a dwelling on the lot or parcel. [2003 c.539 Â§14; 2005 c.94 Â§1]

Â Â Â Â Â  Note: 215.799 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.800 [1993 c.764 Â§1; 1997 c.504 Â§1; 2001 c.708 Â§8; 2003 c.454 Â§Â§86,88; 2003 c.621 Â§72; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.801 [2001 c.708 Â§7; 2003 c.454 Â§90; 2003 c.621 Â§73; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.802 [1993 c.764 Â§2; 1997 c.504 Â§2; 2001 c.708 Â§9; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.804 [1993 c.764 Â§3; 1997 c.504 Â§3; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.806 [1993 c.764 Â§4; 1999 c.59 Â§59; 2001 c.708 Â§10; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.808 [1993 c.764 Â§5; 1997 c.504 Â§4; 1999 c.314 Â§61; 1999 c.503 Â§8; 1999 c.842 Â§2; 2001 c.708 Â§11; 2003 c.454 Â§Â§92,94; 2003 c.621 Â§74; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.990 [Subsections (1) and (2) enacted as 1955 c.439 Â§11; subsection (5) enacted as 1969 c.324 Â§8; 1971 c.13 Â§4; repealed by 1977 c.766 Â§16]

GUEST RANCHES IN EASTERN OREGON

Â Â Â Â Â  Note: Sections 1, 2 and 5, chapter 728, Oregon Laws 1997, provide:

Â Â Â Â Â  Sec. 1. (1) Notwithstanding ORS 215.283, a guest ranch may be established in conjunction with an existing and continuing livestock operation, using accepted livestock practices, that qualifies as a farm use under ORS 215.203 in any area zoned for exclusive farm use in eastern Oregon.

Â Â Â Â Â  (2) A guest ranch established under this section shall meet the following conditions:

Â Â Â Â Â  (a) Except as provided in paragraph (c) of this subsection, the guest lodging units cumulatively shall:

Â Â Â Â Â  (A) Include not less than four nor more than 10 overnight guest lodging units; and

Â Â Â Â Â  (B) Not exceed a total of 12,000 square feet in floor area, not counting against the limit of 12,000 square feet of floor area of a guest lodging unit in a lodge that is dedicated to kitchen area, rest rooms, storage or other shared indoor space.

Â Â Â Â Â  (b) The guest ranch shall be located on a lawfully created parcel:

Â Â Â Â Â  (A) That is at least 160 acres;

Â Â Â Â Â  (B) That is the parcel containing the dwelling of the person conducting the livestock operation; and

Â Â Â Â Â  (C) That is not classified as high-value farmland as defined in ORS 215.710.

Â Â Â Â Â  (c) For each doubling of the initial 160 acres required under paragraph (b) of this subsection, up to five additional overnight guest lodging units not exceeding a total of 6,000 square feet of floor area may be added to the guest ranch for a total of not more than 25 guest lodging units and 30,000 square feet of floor area.

Â Â Â Â Â  (3) A guest ranch may provide recreational activities that can be provided in conjunction with the livestock operationÂs natural setting, including but not limited to hunting, fishing, hiking, biking, horseback riding, camping or swimming. Intensively developed recreational facilities, such as golf courses as identified in ORS 215.283, shall not be allowed. A campground as described in ORS 215.283 (2)(c) shall not be allowed in conjunction with a guest ranch, and a guest ranch shall not be allowed in conjunction with an existing golf course under ORS 215.283 (2)(f) or with an existing campground under ORS 215.283 (2)(c).

Â Â Â Â Â  (4) Food services shall be incidental to the operation of the guest ranch and shall be provided only for the guests of the guest ranch, individuals accompanying the guests and individuals attending a special event at the guest ranch. The cost of meals, if any, provided to guests of the guest ranch, individuals accompanying the guests and individuals attending a special event at the guest ranch may be included in the fee to visit or stay at the guest ranch. A guest ranch may not sell individual meals to an individual who is not a guest of the guest ranch, an individual accompanying a guest or an individual attending a special event at the guest ranch.

Â Â Â Â Â  (5) Approval of a guest ranch shall be subject to the provisions of ORS 215.296 (1) and (2) and other approval or siting standards of the county.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂEastern OregonÂ has the meaning given that term in ORS 321.805.

Â Â Â Â Â  (b) ÂGuest lodging unitÂ means guest rooms in a lodge, bunkhouse, cottage or cabin used only for transient overnight lodging and not for a permanent residence.

Â Â Â Â Â  (c) ÂGuest ranchÂ means a facility for overnight guest lodging units, including passive recreational activities and food services, as set forth in subsections (2) to (4) of this section, that are incidental and accessory to an existing livestock operation that qualifies as a farm use under ORS 215.203.

Â Â Â Â Â  (d) ÂLivestockÂ means cattle, sheep, horses and bison. [1997 c.728 Â§1; 1999 c.216 Â§1; 2001 c.467 Â§2; 2001 c.544 Â§5; 2003 c.147 Â§1; 2003 c.621 Â§107; 2005 c.258 Â§1]

Â Â Â Â Â  Sec. 2. (1) Notwithstanding ORS 215.263, the governing body of a county or its designee shall not approve a proposed division of land in an exclusive farm use zone for a guest ranch as defined in section 1 of this 1997 Act.

Â Â Â Â Â  (2) The governing body of a county or its designee shall not approve any proposed division of a lot or parcel that separates a guest ranch described in section 1 of this 1997 Act from the dwelling of the person conducting the livestock operation. [1997 c.728 Â§2]

Â Â Â Â Â  Sec. 5. Chapter 728, Oregon Laws 1997, is repealed January 2, 2010. [1997 c.728 Â§5; 2001 c.467 Â§3; 2005 c.258 Â§3]

Â Â Â Â Â  Note: Section 2, chapter 258, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The Department of Land Conservation and Development, the State Department of Agriculture and the Economic and Community Development Department shall submit jointly a written report on the implementation of sections 1 and 2, chapter 728, Oregon Laws 1997, to the Seventy-fourth Legislative Assembly by February 1, 2007, and to the Seventy-fifth Legislative Assembly by February 1, 2009. [2005 c.258 Â§2]

_______________

CHAPTERS 216 TO 220

Â [Reserved for expansion]



Chapter 221

Chapter 221 Â Organization and Government of Cities

2005 EDITION

TITLE 21

CITIES

ChapterÂ Â Â Â  221.Â Â Â Â  Organization and Government of Cities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  222.Â Â Â Â  City Boundary Changes; Mergers; Consolidations; Withdrawals

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  223.Â Â Â Â  Local Improvements and Works Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  224.Â Â Â Â  City Sewers and Sanitation

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  225.Â Â Â Â  Municipal Utilities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  226.Â Â Â Â  City Parks, Memorials and Cemeteries

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  227.Â Â Â Â  City Planning and Zoning

_______________

Chapter 221 Â Organization and Government of Cities

2005 EDITION

ORGANIZATION AND GOVERNMENT OF CITIES

CITIES

INCORPORATION OF CITIES

221.005Â Â Â Â  Legislative findings; policy

221.010Â Â Â Â  Definitions for ORS 221.020 to 221.100

221.020Â Â Â Â  Authority to incorporate

NoteÂ Â Â Â Â Â Â Â Â  Limitation on incorporation of industrial lot, parcel or tract--2005 c.539 Â§Â§5,6,11

221.031Â Â Â Â  Petition to incorporate; filing; form; contents; approval by adjoining city

221.034Â Â Â Â  Incorporation of rural unincorporated community and contiguous lands

221.035Â Â Â Â  Economic feasibility statement; contents

221.036Â Â Â Â  Inclusion of area within urban growth boundary in incorporation of rural unincorporated community

221.040Â Â Â Â  Hearing on petition to incorporate; order fixing date of election on approved petition

221.050Â Â Â Â  Incorporation election; election of first city council; proclamation of results

221.061Â Â Â Â  Election costs

221.090Â Â Â Â  Terms of office of first city council

221.100Â Â Â Â  Validation of incorporation under prior laws

221.106Â Â Â Â  Prohibition against signing by person not elector, signing false name or multiple signing of incorporation petition

CITY GOVERNMENT; OFFICERS; NOMINATIONS AND ELECTIONS; CHARTER AMENDMENTS

221.110Â Â Â Â  City officers; eligibility

221.120Â Â Â Â  City council; terms; vacancies; powers; meetings

221.130Â Â Â Â  Mayor; term; functions

221.140Â Â Â Â  Appointment of municipal judge and other city officers; removal; compensation

221.145Â Â Â Â  Basing compensation of city officers upon fines prohibited

221.160Â Â Â Â  Special elections to fill council vacancies; appointment of council members when all positions vacant

221.180Â Â Â Â  Procedure for nomination of candidates for city offices

221.200Â Â Â Â  Law governing elections in cities

221.210Â Â Â Â  Charter amendments and other municipal measures; initiative and referendum

221.230Â Â Â Â  Election dates; procedure for emergency elections

ORDINANCES

221.275Â Â Â Â  Definitions for ORS 221.275 to 221.290

221.277Â Â Â Â  Violation of city parking ordinance; affirmative defense

221.285Â Â Â Â  Notice of delinquent parking violation to rental company; effect when notice not given; effect of prompt payment of amount specified in citation; procedure to substitute renter as defendant

221.287Â Â Â Â  Recovery of fine from renter or lessee of vehicle

221.290Â Â Â Â  Application of ORS 221.275 to 221.290

221.295Â Â Â Â  Ordinances regulating placement or height of radio antennas

221.310Â Â Â Â  Effective date of ordinances, resolutions and franchises; emergency measures

221.315Â Â Â Â  Enforcement of ordinance and charter provisions; disposition of fines, costs and forfeited security deposit

221.330Â Â Â Â  Publication or posting of ordinances; exceptions

221.333Â Â Â Â  Parking ordinance violation; mode of charging defendant; notice as complaint

MUNICIPAL COURTS

221.336Â Â Â Â  Establishment of municipal court

221.339Â Â Â Â  Jurisdiction of municipal court; prosecutions by city attorney

221.342Â Â Â Â  Municipal court as court of record

221.344Â Â Â Â  Registration of municipal court; effect of registration

221.346Â Â Â Â  Enforcement of judgments of municipal court

221.351Â Â Â Â  Liens based on municipal court judgment; recording judgment or lien; recording fee

221.352Â Â Â Â  Municipal court docket

221.353Â Â Â Â  Disqualification of municipal judge for prejudice

221.354Â Â Â Â  Trial by jury in criminal cases

221.355Â Â Â Â  Agreement between cities for judicial services

221.357Â Â Â Â  Agreement for judicial services to city by circuit court; powers of court under agreement; disposition of fines

APPEALS

221.359Â Â Â Â  Appeals from conviction in municipal court

221.360Â Â Â Â  Appeal on issue of validity of charter or ordinance

221.370Â Â Â Â  Validity of charter or ordinance determined before merits

221.380Â Â Â Â  Appeal by city from invalidating order; release of defendant during appeal

221.390          Trial, procedure and sentence in circuit court on appeal from municipal court

AUTHORITY TO REGULATE LOCAL MATTERS; LICENSING AND TAXATION

(Generally)

221.410Â Â Â Â  Power of city to control local affairs; limitation of floating indebtedness

221.415Â Â Â Â  Municipal rights of way; use by electric utilities; power of city to regulate and impose charges

221.420Â Â Â Â  Municipal regulation of public utilities

221.450Â Â Â Â  Privilege tax on public utilities operating without franchise

221.460Â Â Â Â  Duration of franchises, privileges and permits

221.470Â Â Â Â  Removal of structures on expiration of grant or franchise

221.475Â Â Â Â  Territory annexed to city; limitation on electric service by municipal utility

221.485Â Â Â Â  Policy on vehicles for hire

221.495Â Â Â Â  Local franchise authority over vehicles for hire

(Telecommunications Carriers)

221.505Â Â Â Â  Policy

221.510Â Â Â Â  Municipal regulation of telecommunications carriers

221.515Â Â Â Â  Privilege tax on telecommunications carriers; maximum rate; deduction of additional fees

DISINCORPORATION

221.610Â Â Â Â  Disincorporation of cities; effective date

221.621Â Â Â Â  Disincorporation procedure; petition; election

221.650Â Â Â Â  Property conveyed to county; cessation of corporate existence; records deposited

DISTRIBUTION UTILITIES

221.655Â Â Â Â  Privilege tax on distribution utilities; maximum rate; allocation of tax among customers

MISCELLANEOUS PROVISIONS

221.720Â Â Â Â  Situs of cities; jurisdiction of cities coextensive with boundaries

221.725Â Â Â Â  Sale of city real property; publication of notice; public hearing

221.727Â Â Â Â  Alternative procedure for sale of city real property; public notice and hearing

221.735Â Â Â Â  Continuation of collection franchise after incorporation; authority of city

221.750Â Â Â Â  Right of cities to public areas not extinguished by adverse possession or statute of limitations

221.760Â Â Â Â  Prerequisites for cities in counties over 100,000 population to receive revenues from cigarette, gas and liquor taxes

221.770Â Â Â Â  Revenue sharing to cities; conditions for receipt; formula for distribution

221.785Â Â Â Â  Effect of challenge of validity of incorporation

GHOST TOWNS

221.862Â Â Â Â  ÂHistoric ghost townÂ defined

221.867Â Â Â Â  Filling vacancies in all offices of members of city council of historic ghost town

221.869Â Â Â Â  Preference for appointment to city council of historic ghost town

221.872Â Â Â Â  State revenues not available to historic ghost town

THE 1893 INCORPORATION ACT

221.901Â Â Â Â  Cities organized under 1893 Act; officers; ÂcityÂ defined for ORS 221.901 to 221.928

221.902Â Â Â Â  City officers; elective; appointive; terms

221.903Â Â Â Â  Bond and oath of officers

221.904Â Â Â Â  Vacancies

221.905Â Â Â Â  Compensation of city officers

221.906Â Â Â Â  Election procedure generally

221.907Â Â Â Â  Eligibility for office

221.908Â Â Â Â  Council meetings; notice; place of meetings

221.909Â Â Â Â  Council meetings; attendance; rules; records

221.910Â Â Â Â  Powers of council regarding qualification of members

221.911Â Â Â Â  Rules on enactment of ordinances granting franchise or for payment of money

221.912Â Â Â Â  Formalities required to render ordinance effective

221.913Â Â Â Â  Claims against cities; how presented and paid

221.914Â Â Â Â  Prosecution for violation of ordinance; place of imprisonment; city liable for expenses

221.915Â Â Â Â  Nuisance defined

221.916Â Â Â Â  Powers of common council generally

221.917Â Â Â Â  Functions and duties of mayor

221.918Â Â Â Â  Duties of recorder

221.919Â Â Â Â  Powers and duties of marshal; removal from office

221.920Â Â Â Â  Duties of treasurer

221.921Â Â Â Â  Interest of officers in city contracts

221.923Â Â Â Â  Working out fines for violation of ordinance

221.924Â Â Â Â  Authority to make public improvements

221.925Â Â Â Â  Tax deeds; tax warrants

221.926Â Â Â Â  Authority to enact ordinances

221.927Â Â Â Â  Approval or veto of ordinances; proceedings after veto

221.928Â Â Â Â  Record of ordinances; compilation accepted as evidence

INCORPORATION OF CITIES

Â Â Â Â Â  221.005 Legislative findings; policy. The Legislative Assembly finds that the provisions of ORS 199.476, 221.031, 221.040, 221.061, 221.106, 221.735 and this section are necessary to provide for the orderly incorporation of territory adjoining existing cities. However, the Legislative Assembly does not intend that the incorporation of such territory affect the authority of special districts to enter into agreements with cities newly incorporated under ORS 199.476, 221.031, 221.040, 221.061, 221.106, 221.735 and this section for the performance of functions, services and activities by the district within the boundaries of the city. [1981 c.890 Â§1]

Â Â Â Â Â  Note: 221.005 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.010 Definitions for ORS 221.020 to 221.100. As used in ORS 221.020 to 221.100, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty courtÂ means a county court or board of county commissioners.

Â Â Â Â Â  (2) ÂCity,Â except in the term Âincorporated cityÂ in ORS 221.020, means a city incorporated under ORS 221.020 to 221.100 or proposed to be incorporated.

Â Â Â Â Â  (3) ÂPopulationÂ means a cityÂs population as shown by the latest annual estimate made pursuant to ORS 190.520.

Â Â Â Â Â  (4) ÂUrbanized areaÂ means territory within three miles of a city. [Amended by 1965 c.579 Â§1; 1973 c.432 Â§1; 1983 c.83 Â§16]

Â Â Â Â Â  221.020 Authority to incorporate. The people of an area, no part of which lies in an incorporated city and in which 150 persons reside, may incorporate a city by approving at an election called and held according to ORS 221.031 to 221.061 a proposition provided by those sections for incorporating the city.

Â Â Â Â Â  Note: Sections 5, 6 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 5. Section 6 of this 2005 Act is added to and made a part of ORS 221.020 to 221.100. [2005 c.539 Â§5]

Â Â Â Â Â  Sec. 6. Limitation on incorporation of industrial lot, parcel or tract. (1) A lot, parcel or tract may not be included in unincorporated territory proposed to be incorporated as a city unless the owner of the lot, parcel or tract gives written consent to the incorporation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated Jackson County, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

Â Â Â Â Â  (2) After incorporation of a city that includes a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when the city is incorporated are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§6]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  221.030 [Amended by 1965 c.579 Â§2; 1973 c.432 Â§2; repealed by 1981 c.890 Â§2 (221.031 enacted in lieu of 221.030)]

Â Â Â Â Â  221.031 Petition to incorporate; filing; form; contents; approval by adjoining city. (1) Before circulating a petition to incorporate unincorporated territory as a city, the petitioners shall file with the county clerk of the county in which the proposed city lies or, should it lie in more than one county, to the county clerk of the county in which the largest part of its territory lies, a petition for incorporation in a form prescribed by rule of the Secretary of State. If the economic feasibility statement required by ORS 221.035 is submitted with the petition, the county clerk shall immediately date and time stamp the prospective petition and shall authorize the circulation of the petition. The county clerk shall retain the prospective petition and economic feasibility statement and shall immediately send two copies of the prospective petition to the appropriate county court.

Â Â Â Â Â  (2) A petition for incorporation filed with the county clerk under subsection (1) of this section shall designate the name and residence address of not more than three persons as chief petitioners, who shall be electors registered within the boundaries of the proposed city. The petition shall contain the name of the proposed city. The petition shall also include a proposed permanent rate limit for operating taxes that would generate operating tax revenues sufficient to support an adequate level of municipal services. The tax rate limit shall be expressed in dollars per thousand dollars of assessed value. The tax rate limit shall be calculated for the latest tax year for which the assessed value of the proposed city is available. There shall be attached to the cover sheet of the petition a map indicating the exterior boundaries of the proposed city. The map shall not exceed 14 inches by 17 inches in size and shall be used in lieu of a metes and bounds or legal description of the proposed city. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, the petition shall be accompanied by the economic feasibility analysis required under ORS 199.476 (1). Notwithstanding subsection (1) of this section, unless the economic feasibility analysis is approved by the local government boundary commission as provided in ORS 199.522, the county clerk shall not authorize the circulation of the petition.

Â Â Â Â Â  (3) Each sheet of signatures shall be attached to a full and correct copy of the petition for incorporation. Not more than 20 signatures on each sheet of the petition for incorporation shall be counted. The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector registered in the county. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, each signature sheet shall contain a statement that the economic feasibility analysis for the proposed city was approved by the boundary commission, that the analysis is available for inspection at the offices of the boundary commission and that subsequent to the gathering of the petitions the boundary commission must review and finally approve the proposal prior to submission at an election. [1981 c.890 Â§3 (enacted in lieu of 221.030); 1983 c.83 Â§17; 1987 c.882 Â§12; 1989 c.92 Â§29; 1997 c.541 Â§351; 1999 c.318 Â§22; 2005 c.396 Â§1]

Â Â Â Â Â  221.034 Incorporation of rural unincorporated community and contiguous lands. (1) As used in this section:

Â Â Â Â Â  (a) ÂNeighboring cityÂ means a city that has any part of its territory situated within three miles of the area proposed to be incorporated.

Â Â Â Â Â  (b) ÂRural unincorporated communityÂ means a settlement with a boundary identified in an acknowledged comprehensive plan of a county and that:

Â Â Â Â Â  (A) Is made up primarily of lands subject to an exception to statewide planning goals related to agricultural lands or forestlands;

Â Â Â Â Â  (B) Either was identified in the acknowledged comprehensive plan of a county as a Ârural community,Â Âservice center,Â Ârural center,Â Âresort communityÂ or similar term before October 28, 1994, or is listed in the Department of Land Conservation and DevelopmentÂs ÂSurvey of Oregon Unincorporated CommunitiesÂ (January 30, 1997);

Â Â Â Â Â  (C) Lies outside the urban growth boundary of a city or a metropolitan service district; and

Â Â Â Â Â  (D) Is not incorporated as a city.

Â Â Â Â Â  (c) ÂUrban reserve areaÂ has the meaning given that term in ORS 195.145.

Â Â Â Â Â  (d) ÂUrban servicesÂ has the meaning given that term in ORS 195.065.

Â Â Â Â Â  (2) When any of the area proposed to be incorporated as a city lies within an urbanized area, but outside the urban growth boundary of a city or a metropolitan service district:

Â Â Â Â Â  (a) The area proposed to be incorporated must also be located entirely within a designated rural unincorporated community and contiguous lands subject to an exception to statewide planning goals related to agricultural lands or forestlands.

Â Â Â Â Â  (b) The petition required by ORS 221.031 must be accompanied by an affidavit, signed by a chief petitioner, stating that:

Â Â Â Â Â  (A) Ten percent of the electors registered within the area proposed for incorporation favor the incorporation; and

Â Â Â Â Â  (B) The chief petitioners have engaged the neighboring cities in discussions concerning the effects of the proposed incorporation, including discussions specifically relating to how those cities and the proposed city will allow for expansion of urban growth boundaries and, where applicable, for creation or expansion of urban reserve areas.

Â Â Â Â Â  (c) The economic feasibility statement required by ORS 221.035 must:

Â Â Â Â Â  (A) Indicate that the proposed city must plan for and provide urban services in a cost-effective manner at the minimum level adequate to meet current needs and projected growth;

Â Â Â Â Â  (B) Contain a proposed permanent rate limit for operating taxes to provide revenues for urban services; and

Â Â Â Â Â  (C) Indicate that the proposed city must plan for residential development at or above the same urban density planned for an existing city, within the county, that has a similar geographic area within the existing cityÂs urban growth boundary or, for a proposed city within three miles of MetroÂs boundary, a minimum urban residential density in accordance with a statewide planning goal and rules pertaining to needed housing for cities within MetroÂs urban growth boundary.

Â Â Â Â Â  (d) If the proposed city will be required to complete a public facility plan and a transportation systems plan, the proposed city must demonstrate the ability to provide urban services to meet current needs and projected growth. The proposed city may meet this requirement, in whole or in part, by establishing an agreement in principle with a city or a district, as defined in ORS 195.060, to provide the urban services.

Â Â Â Â Â  (3) If the governing body of a neighboring city determines that the proposed incorporation adversely affects that city, the governing body may ask the county court with which the petition for incorporation was filed to reject the petition and terminate the incorporation proceedings. The objections by the city to the incorporation shall be heard and considered by the county court at a public hearing held under ORS 221.040.

Â Â Â Â Â  (4) If, at the hearing held under ORS 221.040, the county court finds that any of the requirements of subsection (2) of this section are not met or that the proposed incorporation will adversely affect a neighboring city, the county court shall provide by order for the termination of the incorporation proceedings. The order shall contain the findings of the county court relating to the proposed incorporation and the reasons for terminating the incorporation proceedings.

Â Â Â Â Â  (5) In the manner provided in ORS 197.830 to 197.845, the Land Use Board of Appeals shall review, upon the petition of a party to the incorporation proceedings, the order of the county court under subsection (4) of this section. [2001 c.132 Â§2; 2005 c.396 Â§2]

Â Â Â Â Â  Note: 221.034 was added to and made a part of 221.020 to 221.100 by legislative action but was not added to any other series in ORS chapter 221. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.035 Economic feasibility statement; contents. (1) If a person intends to file a petition for incorporation under ORS 221.031 (1), the person may file a notice of intent to prepare an economic feasibility statement with the county clerk of the county in which the proposed city lies or, should it lie in more than one county, with the county clerk of the county in which the largest part of its territory lies.

Â Â Â Â Â  (2) When a petition for incorporation is filed under ORS 221.031 (1), an economic feasibility statement concerning the proposed city described in the petition shall also be filed with the county clerk. The economic feasibility statement shall be prepared by the persons designated as the chief petitioners and shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 221.031 (2). The economic feasibility statement shall contain:

Â Â Â Â Â  (a) A description of the services and functions to be performed or provided by the proposed city;

Â Â Â Â Â  (b) An analysis of the relationship between those services and functions and other existing or needed government services; and

Â Â Â Â Â  (c) Proposed first and third year budgets for the new city demonstrating its economic feasibility. [1989 c.92 Â§28; 1997 c.541 Â§352; 2001 c.557 Â§3]

Â Â Â Â Â  221.036 Inclusion of area within urban growth boundary in incorporation of rural unincorporated community. For an area that includes a rural unincorporated community, as defined in ORS 221.034, if a notice of intent to prepare an economic feasibility statement is filed under ORS 221.035 (1) or a petition for incorporation is filed under ORS 221.031 (1) before all or a part of the rural unincorporated community is included in the acknowledged urban growth boundary of a metropolitan service district organized under ORS chapter 268, the incorporation may continue under the statutory requirements that apply to the incorporation of a rural unincorporated community under ORS 221.034. However, the area proposed to be incorporated may include any lands that are included in the acknowledged urban growth boundary. [2001 c.557 Â§5]

Â Â Â Â Â  Note: 221.036 was added to and made a part of 221.020 to 221.100 by legislative action but was not added to any other series in ORS chapter 221. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.040 Hearing on petition to incorporate; order fixing date of election on approved petition. (1) When a petition for incorporation described in ORS 221.031 is signed by 20 percent or, in a county with a population over 300,000, by 10 percent, of the electors registered in the area proposed to be incorporated, the petition shall be filed with the county court of the county in which the proposed petition was filed under ORS 221.031. A petition shall not be accepted for filing unless all the signatures on the petition were obtained within the six-month period immediately following the date on which the petitions were filed under ORS 221.031. Upon the filing of the petition, the county court shall fix the time and place for the hearing of such petition and shall give notice thereof by publication once each week for two successive weeks in a newspaper published in the county where the petition is filed and of general circulation within the boundaries, and by posting the notice for the same period of time in three public places in the area proposed to be incorporated. The notice shall state the time and place of the hearing, describe the boundaries set forth in the petition and state the purpose of the petition. If any portion of the proposed incorporation of a city lies within another county or counties, then the notice shall be published in a newspaper of general circulation in each of the counties and in the same time and manner.

Â Â Â Â Â  (2) At the time and place fixed for the hearing, or at any time and place at which the hearing may be continued or postponed, any person interested may appear and present oral or written objections to the granting of the petition, the forming of the proposed incorporated city or the estimated rate of taxation set forth in the petition. The court may alter the boundaries as set forth in the petition to include all territory which may be benefited by being included within the boundaries of the proposed incorporated city, but shall not modify boundaries so as to exclude any land which would be benefited by the formation of the proposed city. No land shall be included in the proposed city which will not, in the judgment of the court, be benefited. If the court determines that any land has been improperly omitted from the proposed city and the owner has not appeared at the hearing, it shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any the owner has, why the ownerÂs land should not be included in the proposed city. The notice shall be given by publication and posting in the same manner as the original notice for hearing and for the same period. For the purposes of this subsection, ÂownerÂ means the legal owner of record except that if there is a vendee under a duly recorded contract, the vendee shall be deemed to be the owner.

Â Â Â Â Â  (3) Upon the final hearing of the petition, the court, if it approves the petition as originally presented or in an altered form, shall provide by order for the holding of an election relating to the incorporation of the proposed city. The order calling the election shall fix the date of the election on the date of the next primary election or general election that is not sooner than the 90th day after the date of the order. The order shall contain:

Â Â Â Â Â  (a) A description of the exterior boundaries of the proposed city as determined by the court. The description shall be a metes and bounds or legal description prepared by the county surveyor or county assessor. The description prepared under this paragraph shall accurately describe the exterior boundaries of the proposed city as indicated on the map filed under ORS 221.031 (2) unless those boundaries were altered by the county court, in which case the description shall accurately describe the boundaries as altered;

Â Â Â Â Â  (b) A provision requiring the county official in charge of elections to include on the ballot for the election a description of the boundaries of the proposed city using streets and other generally recognized features and a statement of the proposed permanent rate limit for operating taxes included in the petition for incorporation of the proposed city as required by ORS 221.031, which statement shall comply with the requirements of ORS 250.035; and

Â Â Â Â Â  (c) The date on which the election will be held in the proposed city. [Amended by 1953 c.593 Â§3; 1979 c.316 Â§9; 1981 c.890 Â§7; 1983 c.83 Â§18; 1983 c.350 Â§17; 1989 c.92 Â§30; 1995 c.712 Â§90; 1997 c.541 Â§353; 1999 c.21 Â§3]

Â Â Â Â Â  221.050 Incorporation election; election of first city council; proclamation of results. (1) The county court shall submit the proposition for incorporation determined as provided in ORS 221.040 to the electors registered in the area proposed to be incorporated. At the same election, five city council members for the proposed city shall be elected.

Â Â Â Â Â  (2) ORS chapters 246 to 260 govern the conduct of an election under this section, including the nomination and election of the first city council, except as follows:

Â Â Â Â Â  (a) A nominating or primary election for the purpose of nominating candidates for the city council shall not be held.

Â Â Â Â Â  (b) Notwithstanding ORS 249.037, a nominating petition or declaration of candidacy must be filed with the county clerk not sooner than the 100th day and not later than the 70th day before the date of the election.

Â Â Â Â Â  (c) At the time of filing a declaration of candidacy, a candidate for the first city council shall pay to the officer with whom the declaration is filed a fee of $25.

Â Â Â Â Â  (d) A nominating petition shall contain at least 25 signatures of electors in the area proposed to be incorporated or a number of signatures of electors equal to at least 10 percent of the number of electors in the area proposed to be incorporated as of the date the election is ordered under ORS 221.040, whichever is less.

Â Â Â Â Â  (3) The proposed ballot title for an election under this section shall be in compliance with ORS 250.036.

Â Â Â Â Â  (4) Not later than the 30th day after an election called under ORS 221.040 the county court calling the election shall proclaim whether the results of the election favor incorporation. The county court also shall proclaim which candidates for city council are elected, if the results of the election favor incorporation. The results of the election favor incorporation if a majority of the votes cast on the proposition favors incorporation and:

Â Â Â Â Â  (a) At least 50 percent of registered electors eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) The election is a general election in an even-numbered year.

Â Â Â Â Â  (5) If the results of the election favor incorporation:

Â Â Â Â Â  (a) The area described in the notice of election is incorporated as a city from the date of the election;

Â Â Â Â Â  (b) The proposed rate limit for operating taxes submitted to and approved by the electors at the election shall be the permanent rate limit for operating taxes for the new city; and

Â Â Â Â Â  (c) The five council members elected under subsection (2) of this section shall take office not later than the 10th day next following the proclamation on the proposition and council election. [Amended by 1953 c.593 Â§3; 1983 c.350 Â§18; 1987 c.707 Â§4; 1987 c.267 Â§66; 1989 c.92 Â§Â§31,31b; 1995 c.607 Â§64; 1997 c.541 Â§354]

Â Â Â Â Â  221.060 [Repealed by 1981 c.890 Â§8 (221.061 enacted in lieu of 221.060)]

Â Â Â Â Â  221.061 Election costs. (1) When a majority of votes cast in an election held under this chapter for incorporation of a city favors incorporation, all expenses of the election and the preparation of the metes and bounds or legal description for the incorporation petition under ORS 221.040 (3)(a) shall be paid from the general fund of the newly incorporated city in the same manner that other claims against the city are paid.

Â Â Â Â Â  (2) When a majority of votes cast in an election held under this chapter for incorporation of a city opposes incorporation, all expenses of the election and the preparation of the metes and bounds or legal description for the incorporation petition under ORS 221.040 (3)(a) shall be paid from the general fund of the county in the same manner that other claims against the county are paid. [1981 c.890 Â§9 (enacted in lieu of 221.060)]

Â Â Â Â Â  221.070 [Amended by 1979 c.316 Â§10; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  221.080 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  221.090 Terms of office of first city council. (1) Members of the first city council shall serve the following terms:

Â Â Â Â Â  (a) The two members receiving the two highest number of votes shall hold office until the first Monday in January next following the second general election held after incorporation of the city; and

Â Â Â Â Â  (b) The three members receiving the three next highest number of votes shall hold office until the first Monday in January next following the first general election held after the incorporation.

Â Â Â Â Â  (2) The county clerk shall prepare and deliver a certificate of election to each candidate elected to the city council. [Amended by 1983 c.350 Â§19]

Â Â Â Â Â  221.100 Validation of incorporation under prior laws. Only those cities which, prior to March 28, 1941, commenced incorporation according to the procedure provided in sections 1 to 9, chapter 345, General Laws of Oregon 1913, and actually completed incorporation according to sections 1 to 7, chapter 453, Laws of Oregon 1941, are regarded as legally incorporated cities under and subject to the provisions of ORS 221.010 to 221.090, 221.110 to 221.140 and 221.410, provided a majority of those voting on the proposition to incorporate were in favor of incorporation. [Amended by 1983 c.350 Â§20]

Â Â Â Â Â  221.102 [1973 c.64 Â§1; repealed by 1975 c.326 Â§5]

Â Â Â Â Â  221.104 [1973 c.64 Â§2; repealed by 1975 c.326 Â§5]

Â Â Â Â Â  221.106 Prohibition against signing by person not elector, signing false name or multiple signing of incorporation petition. (1) No person may sign a petition described in ORS 221.031 with a name not the personÂs own, or knowingly sign the personÂs name more than once to any such petition or sign any such petition when the person is not an elector.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class C felony. [1973 c.432 Â§3; 1981 c.890 Â§11; 1983 c.350 Â§21]

CITY GOVERNMENT; OFFICERS; NOMINATIONS AND ELECTIONS; CHARTER AMENDMENTS

Â Â Â Â Â  221.110 City officers; eligibility. The officers of a city created under ORS 221.010 to 221.100 shall be five councillors, a municipal judge and such other officers as the council deems necessary. Any resident of a city shall be eligible to hold an office of the city. [Amended by 2003 c.14 Â§101]

Â Â Â Â Â  221.120 City council; terms; vacancies; powers; meetings. Concerning the council of a city created under ORS 221.010 to 221.100:

Â Â Â Â Â  (1) Three councillors shall be elected biennially.

Â Â Â Â Â  (2) At an election for electing councillors, the candidates who receive the three highest numbers of votes shall be deemed elected, and of these three the ones receiving the two highest numbers of votes shall hold office for four years and the remaining one shall hold office for two years.

Â Â Â Â Â  (3) A councillorÂs term of office shall begin at the first council meeting in the year immediately ensuing the year of the election of the councillor.

Â Â Â Â Â  (4) The council shall fill by appointment vacancies in its membership.

Â Â Â Â Â  (5) The term of office of an appointee to an office of councillor shall be the remainder of the term of office of the immediate predecessor of the appointee in the office.

Â Â Â Â Â  (6) The powers of the city shall be vested in the council.

Â Â Â Â Â  (7) A majority of the members of the council shall constitute a quorum for action by the council.

Â Â Â Â Â  (8) No action by the council shall have legal effect unless concurred in by a majority of the council.

Â Â Â Â Â  (9) The council shall meet publicly at least once each month. [Amended by 2003 c.14 Â§102]

Â Â Â Â Â  221.130 Mayor; term; functions. Concerning the mayor of a city created under ORS 221.010 to 221.100:

Â Â Â Â Â  (1) Only councillors shall be eligible to serve as mayor.

Â Â Â Â Â  (2) The council shall appoint a mayor at its first meeting of each odd-numbered year.

Â Â Â Â Â  (3) The mayorÂs term of office shall be two years.

Â Â Â Â Â  (4) The mayor shall be presiding officer of the council and shall authenticate with the signature of the mayor all ordinances which the council passes. [Amended by 2003 c.14 Â§103]

Â Â Â Â Â  221.140 Appointment of municipal judge and other city officers; removal; compensation. The council of a city created under ORS 221.010 to 221.100 shall appoint a municipal judge and such other officers as it deems necessary for the proper government of the city, who shall be removable at the discretion of the council, receive such compensation as the council approves, and have such powers and duties as the council prescribes.

Â Â Â Â Â  221.145 Basing compensation of city officers upon fines prohibited. The amount of compensation for city police officers, municipal judges or other city officers shall not be based upon the amount of revenues collected from fines or any set percentage thereof. [1981 c.402 Â§1; 1999 c.1051 Â§261]

Â Â Â Â Â  Note: 221.145 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.150 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  221.160 Special elections to fill council vacancies; appointment of council members when all positions vacant. (1) Whenever because of death, resignation or other cause the number of the members of the governing body of any city is insufficient to constitute a quorum for the transaction of the business thereof, and the charter of such city does not otherwise provide, the mayor, or if there is no mayor, a majority of the remaining members of the governing body, may call a special election for the purpose of electing a sufficient number of persons to fill all the vacancies then existing in the governing body. For the purposes of such election the mayor, or if there is no mayor, a majority of the remaining members of the governing body, may appoint persons to act for all offices necessary to the holding of such election where such offices may be vacant. The appointments shall continue until a successor is selected as provided for by the charter or law governing such city.

Â Â Â Â Â  (2) If all positions in the governing body of a city become vacant and if the charter of the city does not provide otherwise, the governing body of the county in which the city maintains its seat of government immediately shall appoint the number of persons sufficient to constitute a quorum for the transaction of city business. The persons appointed by the governing body of the county shall appoint a sufficient number of persons to fill any remaining vacancies existing in the governing body of the city. All persons appointed under this subsection shall serve until successors are elected and qualified to serve. [Amended by 1981 c.173 Â§7]

Â Â Â Â Â  221.170 [Amended by 1957 c.608 Â§225; 1979 c.317 Â§2; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  221.180 Procedure for nomination of candidates for city offices. (1) This section and ORS chapters 249 and 254 govern the manner of nominating and electing candidates for municipal offices in all cities.

Â Â Â Â Â  (2) Notwithstanding ORS 249.037, if a city does not hold a nominating election for municipal offices, a nominating petition or declaration of candidacy shall be filed not sooner than the 15th day after the date of the primary election and not later than the 70th day before the date of the general election. A candidate who is nominated under this subsection may withdraw candidacy under ORS 249.830.

Â Â Â Â Â  (3) All nominating petitions and declarations of candidacy shall be filed with the city elections officer. If the city charter or ordinance provides a manner of filing for nomination, a candidate for any office of that city shall file in that manner. [Amended by 1957 c.608 Â§226; 1979 c.190 Â§408; 1983 c.350 Â§22; 1987 c.267 Â§67; 1995 c.712 Â§91]

Â Â Â Â Â  221.190 [Amended by 1957 c.608 Â§227; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  221.200 Law governing elections in cities. ORS chapters 246 to 260 govern the conduct of all city elections. [Amended by 1957 c.608 Â§228; 1979 c.317 Â§3; 1983 c.350 Â§23]

Â Â Â Â Â  221.210 Charter amendments and other municipal measures; initiative and referendum. The city council may refer and the people may initiate municipal measures or amendments to the charter of a city as provided in ORS 250.265 to 250.346, unless ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to the city. [Amended by 1955 c.18 Â§1; 1983 c.350 Â§24]

Â Â Â Â Â  221.230 Election dates; procedure for emergency elections. (1) Except as provided in subsection (2) of this section, no election on a city measure or for a city office shall be held on any date other than:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (2) An emergency election may be held on a date other than those provided in subsection (1) of this section, if the city governing body by resolution finds that an emergency exists that will require an election sooner than the next available election date to avoid extraordinary hardship to the community. A determination under this subsection as to whether an emergency exists is within the sole discretion of the city governing body.

Â Â Â Â Â  (3) A city governing body, with adequate notice, shall hold a public hearing, on a date other than a regularly scheduled council meeting, for the purpose of making findings substantiating the fact that an emergency exists before scheduling an election on a date other than those specified in subsection (1) of this section.

Â Â Â Â Â  (4) Notice of a cityÂs intent to hold an emergency election shall be filed with the county elections authority no later than 47 days preceding the desired election date. At the time the notice of election is given to the county elections authority, the city shall also file with the elections authority a certified copy of the ballot title and a copy of the resolution and findings adopted by the city governing body to authorize the emergency election as required under subsection (3) of this section. [1979 c.316 Â§4; 1981 c.639 Â§5; 1985 c.808 Â§70; 1987 c.267 Â§68; 1989 c.923 Â§9; 1991 c.71 Â§3; 1993 c.713 Â§52; 1995 c.607 Â§65; 1995 c.712 Â§114]

ORDINANCES

Â Â Â Â Â  221.275 Definitions for ORS 221.275 to 221.290. As used in ORS 221.275 to 221.290:

Â Â Â Â Â  (1) ÂOwnerÂ or Âowner of a vehicleÂ means the person listed as the owner of a vehicle in the records of the Department of Transportation.

Â Â Â Â Â  (2) ÂRental or leasing companyÂ means any person engaged in the business of renting or leasing motor vehicles to the public. [1995 c.533 Â§2]

Â Â Â Â Â  221.277 Violation of city parking ordinance; affirmative defense. (1) It is an offense to be the registered owner of a motor vehicle parked in violation of a city ordinance.

Â Â Â Â Â  (2) It is an affirmative defense to a prosecution of the registered owner of a motor vehicle under subsection (1) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication. [1995 c.533 Â§3]

Â Â Â Â Â  221.280 [1995 c.533 Â§4; repealed by 1997 c.522 Â§2]

Â Â Â Â Â  221.283 [1995 c.533 Â§5; repealed by 1997 c.522 Â§2]

Â Â Â Â Â  221.285 Notice of delinquent parking violation to rental company; effect when notice not given; effect of prompt payment of amount specified in citation; procedure to substitute renter as defendant. (1) A notice of delinquent parking violation containing the information specified in ORS 221.333 shall be sent to each car rental or leasing company that is the registered owner of a motor vehicle cited for being parked in violation of a city ordinance within 30 days after the date on which the citation for violation of the parking ordinance was issued.

Â Â Â Â Â  (2) If a notice of delinquent parking violation is not sent to a car rental or leasing company within 30 days after the date on which the citation for violation of the parking ordinance was issued, the charge against the car rental or leasing company of violating the parking ordinance shall be dismissed and no further enforcement actions against the car rental or leasing company or its vehicles may be taken.

Â Â Â Â Â  (3) If the car rental or leasing company pays the amount specified on the citation within 30 days after the date on which the notice of delinquent parking violation was mailed to the car rental or leasing company, the fine required to be paid shall not be increased beyond the original amount specified in the citation.

Â Â Â Â Â  (4)(a) If a court establishes a procedure for a car rental or leasing company to provide, in a manner and format determined by the court, information including the name, address and driver license number of the person in whose name the vehicle was rented or leased at the time of the violation of the parking ordinance, and the car rental or leasing company provides the information in the required manner and format within 30 days after the date on which the notice of delinquent parking violation was mailed to the car rental or leasing company, the renter or lessee who had custody and control of the vehicle when the parking violation occurred shall thereafter be the defendant in the prosecution of the parking violation.

Â Â Â Â Â  (b) A car rental or leasing company that provides the information described in paragraph (a) of this subsection is discharged from any obligation on the parking violation and is no longer a defendant in the prosecution of the parking violation.

Â Â Â Â Â  (c) A court may not establish a procedure pursuant to paragraph (a) of this subsection unless the court consults and cooperates with representatives from car rental or leasing companies.

Â Â Â Â Â  (d) If a car rental or leasing company does not provide the information required by the court under paragraph (a) of this subsection within the time specified or provides the information in an incorrect manner or format, the car rental or leasing company may recover the amount of any fine paid to a city pursuant to ORS 221.287. [1995 c.533 Â§6; 1997 c.522 Â§1; 1999 c.1051 Â§262; 2001 c.715 Â§1]

Â Â Â Â Â  221.287 Recovery of fine from renter or lessee of vehicle. (1) A car rental or leasing company is authorized to recover a fine paid to a city in response to a citation for violation of a parking ordinance from the customer who had possession of the motor vehicle at the time the citation was issued.

Â Â Â Â Â  (2) A car rental or leasing company may bill a customer directly for the fine paid or may charge the fine paid as an ancillary or deferred charge to any credit card provided by the customer.

Â Â Â Â Â  (3) A car rental or leasing company has no liability to a customer for any errors, omissions, negligence or fraud to the extent that the errors, omissions, negligence or fraud resulted from acts or omissions of the court or the city in the issuance of citations or the issuance of notices of citations. [1995 c.533 Â§7; 1999 c.1051 Â§263]

Â Â Â Â Â  221.290 Application of ORS 221.275 to 221.290. ORS 221.275 to 221.290 apply to any city with a population exceeding 300,000. [1995 c.533 Â§9]

Â Â Â Â Â  221.295 Ordinances regulating placement or height of radio antennas. Notwithstanding ORS chapters 215 and 227, a city or county ordinance based on health, safety or aesthetic considerations that regulates the placement, screening or height of the antennas or antenna support structures of amateur radio operators must reasonably accommodate amateur radio communications and must represent the minimum practicable regulation necessary to accomplish the purpose of the city or county. However, a city or county may not restrict antennas or antenna support structures of amateur radio operators to heights of 70 feet or lower unless the restriction is necessary to achieve a clearly defined health, safety or aesthetic objective of the city or county. [1999 c.507 Â§1]

Â Â Â Â Â  Note: 221.295 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.310 Effective date of ordinances, resolutions and franchises; emergency measures. (1) In cities having a population of 2,000 or more, an ordinance or a franchise shall not take effect until 30 days after its passage by the city council and approval by the mayor, unless it is passed over the veto of the mayor. In that event, it shall not take effect until 30 days after final passage over the mayorÂs veto. However, measures necessary for the immediate preservation of the peace, health and safety of the city are excepted. These emergency measures shall become immediately effective if they state in a separate section the reasons why it is necessary that they should become immediately effective and if they are approved by the affirmative vote of three-fourths of all the members elected to the city council, taken by ayes and noes, and also by the mayor. This subsection shall apply in every city in all matters concerning the operation of the initiative and referendum in its municipal legislation on which the city has not made or does not make conflicting provisions.

Â Â Â Â Â  (2) Except for ordinances necessary for the immediate health, peace or safety, an ordinance enacted by the council of a city created under ORS 221.010 to 221.100 shall take effect 30 days after its enactment.

Â Â Â Â Â  (3) In cities having a population of 2,000 or more, a resolution may take effect at any time after its passage by the city council. A resolution shall state in a separate section the effective date of the resolution. [Amended by 2001 c.34 Â§1]

Â Â Â Â Â  221.315 Enforcement of ordinance and charter provisions; disposition of fines, costs and forfeited security deposit. (1) Prosecution of violations of the charter or ordinances of a city in circuit or justice court shall be by the city attorney and in the name of such city. An agreement may be made between any city and, on behalf of the state, the presiding judge for the judicial district in which all or part of such city is located, that such violations be prosecuted for such city in the circuit court by the district attorney in the name of the State of Oregon. An agreement may be made, pursuant to ORS 190.010, between any city and the county in which all or part of such city is located, that such violations be prosecuted for such city in the justice court by the district attorney in the name of the State of Oregon.

Â Â Â Â Â  (2) Except as otherwise provided by an agreement made under subsection (1) of this section in respect to the court, all fines, costs and forfeited security deposits collected by the circuit or justice court having jurisdiction of a violation of a city charter or ordinance shall be paid as follows:

Â Â Â Â Â  (a) One-half of all fines and forfeited security deposits shall be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the city whose charter or ordinance was violated, as a monetary obligation payable to the city.

Â Â Â Â Â  (b) If collected by the circuit court, the costs and one-half of the fines and forfeited security deposits shall be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (c) If collected by the justice court, the costs and one-half of the fines and forfeited security deposits shall be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the court is located as a monetary obligation payable to the county. [1973 c.645 Â§3; 1975 c.713 Â§2; 1981 s.s. c.3 Â§114; 1983 c.763 Â§48; 1987 c.905 Â§19; 1995 c.781 Â§41; 1995 c.658 Â§92a; 1999 c.1051 Â§264]

Â Â Â Â Â  221.320 [Repealed by 1967 c.195 Â§1]

Â Â Â Â Â  221.330 Publication or posting of ordinances; exceptions. Ordinances passed by cities must be posted or published in a newspaper if required by their respective charters; provided, that ordinances establishing rules and regulations for the construction of buildings, the installation of plumbing, electric wiring or other similar work, where such rules and regulations have been printed as a code in book form, may adopt such code or portions thereof by reference thereto without further publication or posting thereof. Not less than three copies of such code shall be filed, for use and examination by the public, in the office of the city recorder of the city, prior to the adoption thereof. Cities may adopt as ordinances any statute of the State of Oregon, the subject matter of which is within the scope of the charter authority by reference to the chapter or section, without further publication or posting thereof.

Â Â Â Â Â  221.333 Parking ordinance violation; mode of charging defendant; notice as complaint. (1) In all prosecutions for violation of motor vehicle parking ordinances in cities, it shall be sufficient to charge the defendant by an unsworn written notice if the notice clearly states:

Â Â Â Â Â  (a) The date, place and nature of the charge.

Â Â Â Â Â  (b) The time and place for defendantÂs appearance in court.

Â Â Â Â Â  (c) The name of the issuing officer or other person authorized to issue the notice.

Â Â Â Â Â  (d) The license number of the vehicle.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall either be delivered to the defendant or placed in a conspicuous place upon the vehicle involved in the violation. A duplicate original of the notice shall serve as the complaint in the case when it is filed with the court. In all other respects the procedure now provided by law in such cases shall be followed, but ORS 810.365 does not apply. The officer or person authorized to issue a citation need not have observed the act of parking, but need only have observed that the car was parked in violation of city ordinances. [Formerly 221.340]

Â Â Â Â Â  221.335 [1989 c.679 Â§4; 1999 c.1051 Â§265; renumbered 221.355 in 1999]

MUNICIPAL COURTS

Â Â Â Â Â  221.336 Establishment of municipal court. Any city of this state may establish a municipal court by charter or by ordinance. [1999 c.788 Â§46]

Â Â Â Â Â  221.337 [1995 c.532 Â§1; 1997 c.801 Â§150; 1999 c.1051 Â§266; renumbered 221.357 in 1999]

Â Â Â Â Â  221.339 Jurisdiction of municipal court; prosecutions by city attorney. (1) A municipal court has concurrent jurisdiction with circuit courts and justice courts over all violations committed or triable in the city where the court is located.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, municipal courts have concurrent jurisdiction with circuit courts and justice courts over misdemeanors committed or triable in the city. Municipal courts may exercise the jurisdiction conveyed by this section without a charter provision or ordinance authorizing that exercise.

Â Â Â Â Â  (3) Municipal courts have no jurisdiction over felonies.

Â Â Â Â Â  (4) A city may limit the exercise of jurisdiction over misdemeanors by a municipal court under this section by the adoption of a charter provision or ordinance, except that municipal courts must retain concurrent jurisdiction with circuit courts over:

Â Â Â Â Â  (a) Misdemeanors created by the cityÂs own charter or by ordinances adopted by the city, as provided in ORS 3.132; and

Â Â Â Â Â  (b) Traffic crimes as defined by ORS 801.545.

Â Â Â Â Â  (5) Subject to the powers and duties of the Attorney General under ORS 180.060, the city attorney has authority to prosecute a violation of any offense created by statute that is subject to the jurisdiction of a municipal court, including any appeal, if the offense is committed or triable in the city. The prosecution shall be in the name of the state. The city attorney shall have all powers of a district attorney in prosecutions under this subsection. [1999 c.1051 Â§40]

Â Â Â Â Â  Note: 221.339 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.340 [Amended by 1973 c.737 Â§1; 1987 c.687 Â§8; 1991 c.741 Â§13; renumbered 221.333 in 1999]

Â Â Â Â Â  221.342 Municipal court as court of record. (1) Any municipal court may become a court of record by the passage of an ordinance by the governing body of the city in which the court is located. The city shall ensure that a court reporter or audio recording reporting device is provided for each municipal court made a court of record under this section.

Â Â Â Â Â  (2) The appeal from a judgment entered in a municipal court that becomes a court of record under this section shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts.

Â Â Â Â Â  (3) As a qualification for the office, a municipal judge for any municipal court that becomes a court of record must be a member of the Oregon State Bar. [1999 c.682 Â§3; 2003 c.687 Â§7]

Â Â Â Â Â  221.344 Registration of municipal court; effect of registration. (1) A judgment docketed by a municipal court may be enforced in the manner provided in ORS 221.346 and 221.351 if:

Â Â Â Â Â  (a) The municipality has registered the court with the Department of Revenue; and

Â Â Â Â Â  (b) The municipality has provided to the Department of Revenue the name and address of a person authorized to act on behalf of the court.

Â Â Â Â Â  (2) Any municipality that has registered under this section must immediately notify the Department of Revenue of any changes to the information provided to the department under this section.

Â Â Â Â Â  (3) At least once each year, the Department of Revenue shall publish a registry of municipal courts in this state that includes all information provided to the department by municipalities under this section. The department may use electronic publication of the registry to meet the requirements of this subsection.

Â Â Â Â Â  (4) Registration by a municipal court under this section is irrevocable.

Â Â Â Â Â  (5) The provisions of this section and ORS 221.346, 221.351 and 221.352 do not apply to a circuit court exercising the jurisdiction of a municipal court under ORS 3.136. All judgments entered by a circuit court exercising the jurisdiction of a municipal court under ORS 3.136 may be enforced as provided for judgments of circuit courts.

Â Â Â Â Â  (6) The provisions of this section and ORS 221.346, 221.351 and 221.352 do not apply to proceedings for enforcement of ordinances governing the parking of vehicles. Ordinances governing the parking of vehicles shall be enforced as provided by other law. [1999 c.788 Â§7]

Â Â Â Â Â  221.345 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  221.346 Enforcement of judgments of municipal court. (1) Subject to the requirements of ORS 221.344, enforcement proceedings on a judgment docketed by a municipal court may include:

Â Â Â Â Â  (a) Writ of execution proceedings for personal property under ORS 18.252 to 18.850.

Â Â Â Â Â  (b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

Â Â Â Â Â  (c) Garnishment proceedings under ORS 18.600 to 18.850.

Â Â Â Â Â  (2) In addition to the enforcement proceedings specified in subsection (1) of this section, a docketed municipal court judgment may be enforced by the court that rendered the judgment through the issuance of a writ of execution on real property under ORS 18.252 to 18.850. A writ of execution on real property may be issued by a municipal court only after a certified copy of the judgment or a lien record abstract for the judgment is recorded in the County Clerk Lien Record for the county in which the municipal court is located.

Â Â Â Â Â  (3) ORS 18.038, 18.042, 18.048 and 137.071 apply to judgments rendered in municipal courts.

Â Â Â Â Â  (4) The provisions of this section apply to all judgments docketed in municipal courts, including judgments imposed in violation proceedings and other criminal proceedings. [1999 c.788 Â§8; 2001 c.249 Â§76; 2003 c.576 Â§98]

Â Â Â Â Â  Note: Section 62 (4) and (5), chapter 788, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 62. (4) Except as provided in subsection (5) of this section, sections 8 and 9 of this 1999 Act [221.346 and 221.351] apply only to judgments issued by municipal courts on or after the effective date of this 1999 Act [October 23, 1999].

Â Â Â Â Â  (5) A judgment issued by a municipal court before the effective date of this 1999 Act may be enforced in the manner provided by sections 8 and 9 of this 1999 Act if:

Â Â Â Â Â  (a) The municipal court has registered with the Department of Revenue in the manner required by section 7 of this 1999 Act [221.344];

Â Â Â Â Â  (b) The municipal court has established a docket that conforms to the requirements in section 10 of this 1999 Act [221.352];

Â Â Â Â Â  (c) The judgment has not expired under the provisions of section 17 of this 1999 Act [18.194] and has been docketed in the docket of the municipal court; and

Â Â Â Â Â  (d) Before the docketing of the judgment, the judgment debtor has been given written notice of the docketing, by personal service or certified mail, return receipt requested, and has been afforded an opportunity to be heard. [1999 c.788 Â§62(4),(5)]

Â Â Â Â Â  221.347 [1989 c.839 Â§35; repealed by 1993 c.735 Â§15]

Â Â Â Â Â  221.348 [1957 c.378 Â§1; 1999 c.788 Â§50; renumbered 221.353 in 1999]

Â Â Â Â Â  221.349 [1959 c.502 Â§Â§1,2,3; 1965 c.626 Â§1; 1971 c.633 Â§7; 1973 c.653 Â§1; 1987 c.766 Â§1; 1999 c.788 Â§51; 1999 c.1085 Â§7; renumbered 221.354 in 1999]

Â Â Â Â Â  221.350 [Amended by 1985 c.342 Â§16; 1989 c.123 Â§2; 1995 c.658 Â§93; 1999 c.682 Â§12; renumbered 221.359 in 1999]

Â Â Â Â Â  221.351 Liens based on municipal court judgment; recording judgment or lien; recording fee. (1) Subject to the requirements of ORS 221.344, a lien on real property of a judgment debtor may be acquired under a judgment docketed in a municipal court in the manner provided in this section. A lien on real property of a judgment debtor may be acquired under the provisions of this section only if:

Â Â Â Â Â  (a) The judgment when docketed in the municipal court exceeds $3,000; or

Â Â Â Â Â  (b) Two or more judgments against the same debtor are docketed in a municipal court in favor of a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment is docketed, is greater than $3,000.

Â Â Â Â Â  (2) After a judgment is docketed in a municipal court, a certified copy of the judgment or a lien record abstract for the judgment may be recorded in the County Clerk Lien Record for the county that contains the municipal court that rendered the judgment. The judgment must be in an amount in excess of $3,000 as required by subsection (1) of this section, or be in excess of $3,000 when added to one or more other judgments in favor of a single judgment creditor as provided in subsection (1) of this section. The certified copy or lien record abstract may be recorded by the judgment creditor or by the agent of the judgment creditor at any time after the judgment is rendered and before the judgment expires under ORS 18.194 or is fully satisfied. From the time the judgment is recorded in the County Clerk Lien Record, the judgment is a lien upon the real property of the defendant in the county.

Â Â Â Â Â  (3) A certified copy of a docketed municipal court judgment or a lien record abstract for the judgment may be recorded in any County Clerk Lien Record. The judgment must be in an amount in excess of $3,000 as required by subsection (1) of this section, or be in excess of $3,000 when added to one or more other judgments in favor of a single judgment creditor as provided in subsection (1) of this section. A certified copy of the judgment or a lien record abstract for the judgment need not be recorded in the county that contains the court that rendered the judgment before a certified copy or a lien record abstract is recorded in any other county. If a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy or lien record abstract is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

Â Â Â Â Â  (4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect. The judgment must meet the requirements of subsection (1) of this section.

Â Â Â Â Â  (5) The recording of a certified copy of a municipal court judgment or a lien record abstract under this section does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the municipal court.

Â Â Â Â Â  (6) The fee for recording a certified copy of a municipal court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

Â Â Â Â Â  (7) A municipal court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section. [1999 c.788 Â§9; 2003 c.576 Â§99]

Â Â Â Â Â  Note: See note under 221.346.

Â Â Â Â Â  221.352 Municipal court docket. (1) A municipal court of this state that registers under ORS 221.344 must maintain a docket. A municipal judge must enter the following information in the docket for the municipal court:

Â Â Â Â Â  (a) The title of every action or proceeding commenced in the court, with the names of the parties thereto and the time of commencement thereof.

Â Â Â Â Â  (b) The date of making or filing any pleading.

Â Â Â Â Â  (c) An order allowing a provisional remedy, and the date of issuing and returning the summons or other process.

Â Â Â Â Â  (d) The time when each party appears, or a partyÂs failure to do so.

Â Â Â Â Â  (e) Every postponement of a trial or proceeding, upon whose application and to what time.

Â Â Â Â Â  (f) The demand for a jury, if any, and by whom made.

Â Â Â Â Â  (g) The order for a jury and the time appointed for trial.

Â Â Â Â Â  (h) The return of an order for a jury, the names of the persons impaneled and sworn as a jury and the names of all witnesses sworn and at whose request.

Â Â Â Â Â  (i) The verdict of the jury and when given or, if the jury disagrees and is discharged without giving a verdict, a statement of such disagreement and discharge.

Â Â Â Â Â  (j) The judgment of the court and when given.

Â Â Â Â Â  (k) The date on which any judgment is docketed in the docket.

Â Â Â Â Â  (L) The fact of an appeal having been made and allowed, and the date thereof, with a memorandum of the undertaking, and the justification of the sureties.

Â Â Â Â Â  (m) Satisfaction of the judgment or any part thereof.

Â Â Â Â Â  (n) A memorandum of all orders relating to security release.

Â Â Â Â Â  (o) All other matters that may be material or specially required by any statute.

Â Â Â Â Â  (2) The docket of a municipal court under this section may be maintained in electronic form. [1999 c.788 Â§10; 1999 c.1051 Â§322a]

Â Â Â Â Â  221.353 Disqualification of municipal judge for prejudice. No judge of a municipal court having two or more judges shall hear to try any action, matter or proceeding if a party thereto or an attorney appearing therein moves the court for a change of judge on grounds of prejudice. The motion shall be supported by an affidavit stating that the judge before whom the action, matter or proceeding is pending is prejudiced against the party or attorney, and that the affiant or the client of the affiant cannot or believes that the affiant or the client of the affiant cannot have a fair and impartial trial or hearing before the judge, and that such motion is not filed for the purpose of delay. The motion shall be filed before the action, matter or proceeding is to be tried or heard. No party or attorney shall make more than one application in any action, matter or proceeding. [Formerly 221.348]

Â Â Â Â Â  221.354 Trial by jury in criminal cases. (1) In all prosecutions for any crime defined and made punishable by any city charter or ordinance the defendant shall have the right of trial by jury, of six in number. Juries shall be selected from the latest tax roll and registration books used at the last city election in the same manner in which juries are selected for circuit courts. The verdict of the jury shall be unanimous.

Â Â Â Â Â  (2) Where provision is made for the payment of jury fees by the defendant as a deposit to ensure a jury trial, and where the defendant is found not guilty, the deposit shall be returned to the defendant.

Â Â Â Â Â  (3) The deposit required by the municipal court to ensure the right of trial by jury, under the charter of the city, shall not be greater than that provided by ORS 10.061 in courts other than circuit courts for payment for each juror sworn multiplied by the number of jurors constituting a jury under the terms of the charter. [Formerly 221.349]

Â Â Â Â Â  221.355 Agreement between cities for judicial services. Any city may enter into an agreement pursuant to ORS 190.010 with another city for the provision of judicial services. A municipal judge providing services to another city pursuant to such an agreement shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the other city and the judges thereof with respect to all and any violations of the charter or ordinances of the other city. Unless the agreement provides otherwise, and subject to the provisions of ORS 153.630, all fines, costs and forfeited security deposits collected shall be paid to the prosecuting city, and that city shall reimburse the city providing judicial services for expenses incurred under the agreement. The exercise of jurisdiction under such an agreement by a municipal judge shall not constitute the holding of more than one office. [Formerly 221.335]

Â Â Â Â Â  221.357 Agreement for judicial services to city by circuit court; powers of court under agreement; disposition of fines. (1) A city having a population of 300,000 or less may enter into an agreement with the State Court Administrator for the provision of judicial services by the circuit court for the county in which the city is located.

Â Â Â Â Â  (2) A circuit court providing services to a city under an agreement entered into under subsection (1) of this section shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the municipal court judges with respect to any violations of the charter or ordinances of the city.

Â Â Â Â Â  (3) Unless an agreement entered into under subsection (1) of this section provides otherwise, and subject to the provisions of ORS 153.630, all fines, costs and forfeited security deposits collected shall be paid to the city, and the city shall reimburse the circuit court providing judicial services for expenses incurred under the agreement.

Â Â Â Â Â  (4) The exercise of jurisdiction under an agreement entered into under subsection (1) of this section by a circuit court judge shall not constitute the holding of more than one office. [Formerly 221.337]

Â Â Â Â Â  Note: 221.357 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPEALS

Â Â Â Â Â  221.359 Appeals from conviction in municipal court. (1) Except as provided in subsection (3) of this section, whenever any person is convicted in the municipal court of any city of any offense defined and made punishable by any city charter or ordinance, such person shall have the same right of appeal to the circuit court within whose jurisdiction the city has its legal situs and maintains its seat of city government as now obtains from a conviction from justice courts. The appeal shall be taken and perfected in the manner provided by law for taking appeals from justice courts, except that in appeals taken under this section, ORS 221.360, 221.380 or 221.390:

Â Â Â Â Â  (a) The notice thereof shall be served upon the city attorney;

Â Â Â Â Â  (b) When the notice of appeal has been filed with the court from which the appeal is being taken, the appellate court shall have jurisdiction of the cause. Failure to serve a notice of appeal on the appropriate attorney shall not preclude jurisdiction in the appellate court; and

Â Â Â Â Â  (c) No undertaking providing for the payment of costs and disbursements shall be required.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, in a prosecution of any offense defined and made punishable by any city charter or ordinance, a plaintiff may appeal to the circuit court within whose jurisdiction the city has its legal situs and maintains its seat of city government in the manner provided by ORS 157.020 (2) for taking appeals from justice courts.

Â Â Â Â Â  (3) The provisions of this section apply only to municipal courts that have not become courts of record under ORS 221.342. Appeals of criminal judgments in municipal courts that have become courts of record under ORS 221.342 shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts. [Formerly 221.350; 2003 c.687 Â§8]

Â Â Â Â Â  221.360 Appeal on issue of validity of charter or ordinance. In all cases involving the constitutionality of the charter provision or ordinance under which the conviction was obtained as indicated in ORS 221.359, such person shall have the right of appeal to the circuit court in the manner provided in ORS 221.359, regardless of any charter provision or ordinance prohibiting appeals from the municipal court because of the amount of the penalty or otherwise. An appeal may likewise be taken in such cases from the judgment or final order of the circuit court to the Court of Appeals in the same manner as other appeals are taken from the circuit court to the Court of Appeals in other criminal cases. Where the right of appeal in such cases depends upon there being involved an issue as to the constitutionality of the charter provision or ordinance, the decision of the appellate court shall be upon such constitutional issue only. [Amended by 1969 c.198 Â§78; 1985 c.342 Â§17]

Â Â Â Â Â  221.370 Validity of charter or ordinance determined before merits. Whenever the validity of a charter or ordinance provision of any city comes in issue in a trial for violation of charter or ordinance provision, the trial judge shall determine such issue of validity and make a decision and order thereon before making any decision as to the facts in the particular case.

Â Â Â Â Â  221.380 Appeal by city from invalidating order; release of defendant during appeal. From an order declaring a charter or ordinance provision invalid, the city may appeal from the municipal court to the circuit court for the county in which the city has its legal situs and maintains its seat of city government; and, from such order by a circuit court, may appeal to the Court of Appeals, in the same manner as appeals are taken in criminal cases to such courts. Upon the order of the appellate court upon such issue the case shall be remanded with direction. If a city so appeals, pending the appellate decision thereon, the defendant shall be released, with or without bond, for reappearance at the discretion of the trial court, until such time as the case is remanded. [Amended by 1975 c.227 Â§1; 1985 c.342 Â§18; 1995 c.658 Â§94; 1999 c.788 Â§52]

Â Â Â Â Â  221.390 Trial, procedure and sentence in circuit court on appeal from municipal court. (1) When any person convicted in a municipal court appeals to the circuit court as provided in ORS 221.359 and 221.360, such person shall be tried in the circuit court pursuant to the statutes which prescribe the procedure for trial of violations of the criminal statutes of the state, except that the prosecution shall be handled by an attorney provided by the city with the municipal court from which the appeal was taken.

Â Â Â Â Â  (2) Within 10 days following the return of the verdict in the circuit court, the clerk of the court shall notify the recorder or corresponding officer of the city, in writing, of the outcome of the trial, and shall give like notice of any sentence imposed.

Â Â Â Â Â  (3) Upon a verdict of guilty the circuit court judge may impose any sentence within the limits prescribed by the charter or ordinance for violation of which the conviction was had, and if a fine is imposed, it shall be paid to the clerk of the court and by the clerk remitted, on or before the 10th day of the following month, to the proper city officer.

Â Â Â Â Â  (4) This section does not apply where the appeal involves only an issue of constitutionality of the charter or ordinance. [Amended by 1985 c.342 Â§19]

Â Â Â Â Â  221.400 [Repealed by 1971 c.633 Â§8]

AUTHORITY TO REGULATE LOCAL MATTERS; LICENSING AND TAXATION

(Generally)

Â Â Â Â Â  221.410 Power of city to control local affairs; limitation of floating indebtedness. (1) Except as limited by express provision or necessary implication of general law, a city may take all action necessary or convenient for the government of its local affairs.

Â Â Â Â Â  (2)(a) A city may not, unless authorized to do so by its electors, contract a voluntary floating indebtedness in excess of the sum of $5,000 for general city purposes. A city official or employee who creates or officially approves such an indebtedness in excess of the limitation shall be liable for the amount of the excess.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a city may contract a voluntary floating indebtedness in excess of the sum of $5,000 for general city purposes without an election specifically approving the indebtedness if authorized to do so by a statute or charter.

Â Â Â Â Â  (3) As used in this section, ÂcityÂ has the meaning given that term in ORS 221.010. [Amended by 2003 c.195 Â§9]

Â Â Â Â Â  221.415 Municipal rights of way; use by electric utilities; power of city to regulate and impose charges. Recognizing the independent basis of legislative authority granted to cities in this state by municipal charters, the Legislative Assembly intends by ORS 221.415, 221.420, 221.450 and 261.305 to reaffirm the authority of cities to regulate use of municipally owned rights of way and to impose charges upon publicly owned suppliers of electrical energy, as well as privately owned suppliers for the use of such rights of way. [1987 c.245 Â§1]

Â Â Â Â Â  Note: 221.415 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.417 [1989 c.484 Â§3; repealed by 1999 c.1093 Â§21]

Â Â Â Â Â  221.420 Municipal regulation of public utilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂPublic utilityÂ has the meaning for that term provided in ORS 757.005.

Â Â Â Â Â  (b) ÂCommissionÂ means the Public Utility Commission of Oregon.

Â Â Â Â Â  (c) ÂCouncilÂ means the common council, city council, commission or any other governing body of any municipality wherein the property of the public utility is located.

Â Â Â Â Â  (d) ÂMunicipalityÂ means any town, city or other municipal government wherein property of the public utility is located.

Â Â Â Â Â  (e) ÂServiceÂ is used in its broadest and most inclusive sense and includes equipment and facilities.

Â Â Â Â Â  (f) ÂHeating companyÂ means any person furnishing heat but not electricity or natural gas to its customers.

Â Â Â Â Â  (2) Every city may:

Â Â Â Â Â  (a) Determine by contract or prescribe by ordinance or otherwise, the terms and conditions, including payment of charges and fees, upon which any public utility, electric cooperative, peopleÂs utility district or heating company may be permitted to occupy the streets, highways or other public property within such city and exclude or eject any public utility or heating company therefrom.

Â Â Â Â Â  (b) Require any public utility, by ordinance or otherwise, to make such modifications, additions and extensions to its physical equipment, facilities or plant or service within such city as shall be reasonable or necessary in the interest of the public, and designate the location and nature of all additions and extensions, the time within which they must be completed, and all conditions under which they must be constructed.

Â Â Â Â Â  (c) Fix by contract, prescribe by ordinance, or in any other lawful manner, the rates, charges or tolls to be paid to, or that may be collected by, any public utility or the quality and character of each kind of product or service to be furnished or rendered by any public utility furnishing any product or service within such city. No schedule of rates, charges or tolls, fixed in the manner provided in this paragraph, shall be so fixed for a longer period than five years. Whenever it is proposed by any city to enter into any contract, or to enact any ordinance, or other municipal law or regulation concerning the matters specified in this paragraph, a copy of such proposed contract, ordinance or other municipal law or resolution shall be filed with the Public Utility Commission of Oregon before the same may be lawfully signed or enacted, as the case may be, and the commission shall thereafter have 90 days within which to examine into the terms thereof. If the commission is of the opinion that in any respect the provisions of the proposed contract, ordinance or other municipal law or resolution are not in the public interest, the commission shall file, in writing, with the clerk or other officer who has the custody of the files and records of the city, the commissionÂs reasons therefor. If the objections are filed within said period of 90 days, no proposed contract, ordinance or other municipal law or regulation shall be valid or go into effect until it has been submitted to or ratified by the vote of the electors of the city. Unless and until a city exercises its powers as provided in this paragraph, the commission is vested with all powers with respect to the matters specified in this paragraph. If the schedule of rates, charges and tolls or the quality and character of each kind of product or service is fixed by contract, ordinance or other municipal law or regulation and in the manner provided in this paragraph, the commission has no power or jurisdiction to interfere with, modify or change it during the period fixed thereby. Upon the expiration of said period such powers shall again be vested in the commission, to be exercised by the commission unless and until a new schedule of rates or the quality and character for such service or product is fixed or prescribed by contract, ordinance or other municipal law or regulation in the manner provided in this paragraph.

Â Â Â Â Â  (d) Provide for a penalty for noncompliance with the provisions of any charter provision, ordinance or resolution adopted by the city in furtherance of the powers specified in this subsection. [Amended by 1971 c.655 Â§245; 1987 c.245 Â§2; 1987 c.628 Â§1; 1989 c.5 Â§1; 1989 c.999 Â§6; 1999 c.1093 Â§6]

Â Â Â Â Â  221.430 [Amended by 1967 c.359 Â§684; repealed by 1973 c.33 Â§1]

Â Â Â Â Â  221.440 [Repealed by 1973 c.33 Â§1]

Â Â Â Â Â  221.450 Privilege tax on public utilities operating without franchise. Except as provided in ORS 221.655, the city council or other governing body of every incorporated city may levy and collect from every electric cooperative, peopleÂs utility district, privately owned public utility, telecommunications carrier as defined in ORS 133.721 or heating company operating for a period of 30 days within the city without a franchise from the city and actually using the streets, alleys or highways, or all of them, in such city for other than travel on such streets or highways, a privilege tax for the use of those public streets, alleys or highways, or all of them, in such city in an amount not exceeding five percent of the gross revenues of the cooperative, utility, district or company currently earned within the boundary of the city. However, the gross revenues earned in interstate commerce or on the business of the United States Government shall be exempt from the provisions of this section. The privilege tax authorized in this section shall be for each year, or part of each year, such utility, cooperative, district or company operates without a franchise. [Amended by 1987 c.245 Â§3; 1987 c.447 Â§115; 1989 c.999 Â§Â§7,8; 1999 c.865 Â§30; 1999 c.1093 Â§7]

Â Â Â Â Â  221.460 Duration of franchises, privileges and permits. All franchises, privileges or permits for the use of the public highways, streets or alleys granted after June 5, 1931, by any municipal corporation shall not be granted for a longer term than 20 years, and shall be subject to the provision of ORS 221.470.

Â Â Â Â Â  221.470 Removal of structures on expiration of grant or franchise. (1) All property and materials (including poles, posts, towers, wires, conduits, mains, pipes, rails, tracks, ties, railways, pole lines, telegraph, telephone or electric transmission lines, or structures or equipment of any kind) placed in, on, upon, over, under or beneath any public highway, street or alley of this state or municipal corporation, under or by virtue of any grant, privilege or franchise, shall be removed by the owners or owner of the same within one year after the expiration of the grant, privilege or franchise, which permitted the erection or installation of the same, unless further time is granted by the municipal corporation having authority so to do.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, if all the property and materials referred to in subsection (1) of this section are not removed within one year after the termination or expiration of the grant, privilege or franchise or such further time as may be granted by the state or municipal corporation, all and every part thereof shall be forfeited and escheated to the state or municipal corporation wherein situated.

Â Â Â Â Â  (3) The state or municipal corporation may notify the owner of the property and materials referred to in subsection (2) of this section that it waives forfeiture and escheat under subsection (2) of this section and may thereafter compel removal of such property and materials from the public highways, streets and alleys and restoration of the public highways, streets and alleys and may maintain court suit to require such removal and restoration by the owner or the payment of the cost thereof by the owner. [Amended by 1957 c.136 Â§1]

Â Â Â Â Â  221.475 Territory annexed to city; limitation on electric service by municipal utility. Nothing contained in any public facility or comprehensive plan of any city shall confer any right on a city to provide electric utility service in or to the annexed territory. [1987 c.737 Â§8]

Â Â Â Â Â  Note: 221.475 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.480 [Repealed by 1981 c.288 Â§1]

Â Â Â Â Â  221.485 Policy on vehicles for hire. The Legislative Assembly finds and declares that privately owned taxicabs, limousines and other vehicles for hire are a vital part of the transportation system within this state and provide necessary services in response to the needs of state residents, tourists and business representatives from outside this state. Consequently, the safety and reliability of such vehicles and the economic well-being and stability of their owners and operators are matters of public concern. The regulation of such vehicles is an essential government function and, therefore, it is the intent of the Legislative Assembly to reaffirm the authority of political subdivisions in this state to regulate the operation of privately owned taxicabs, limousines and other vehicles for hire and to exempt such regulation from liability under federal antitrust laws. [1985 c.475 Â§1]

Â Â Â Â Â  221.490 [Repealed by 1981 c.288 Â§1]

Â Â Â Â Â  221.495 Local franchise authority over vehicles for hire. Cities and counties in this state are authorized to grant franchises, to license, control and regulate privately owned taxicabs, limousines and other vehicles for hire that operate within their respective jurisdictions. The power to regulate granted under this section includes, but is not limited to:

Â Â Â Â Â  (1) Regulating entry into the business of providing taxicab, limousine or other similar services.

Â Â Â Â Â  (2) Requiring a license or permit as a condition for operation of taxicabs, limousines and other vehicles for hire and revoking, canceling or refusing to reissue a license or permit for failure to comply with regulatory requirements.

Â Â Â Â Â  (3) Controlling the maximum rates charged and the manner in which rates are calculated and collected.

Â Â Â Â Â  (4) Regulating routes for such vehicles, including restricting access to airports.

Â Â Â Â Â  (5) Establishing safety, equipment and insurance requirements.

Â Â Â Â Â  (6) Establishing any other requirements necessary to assure safe and reliable service by such vehicles. [1985 c.475 Â§2]

Â Â Â Â Â  221.500 [Repealed by 1981 c.288 Â§1]

(Telecommunications Carriers)

Â Â Â Â Â  221.505 Policy. The Legislative Assembly recognizes that significant changes have occurred in the regulation, technology and marketing of telecommunications carriers as defined in ORS 133.721 over the past decade. It is the intent of the Legislative Assembly in adopting the privilege tax authorized by ORS 221.505 to 221.515 and 759.219 to respond to these changes by establishing a uniform base for municipal charges for street use by telecommunications carriers. [1989 c.484 Â§1; 1999 c.1093 Â§8]

Â Â Â Â Â  221.510 Municipal regulation of telecommunications carriers. (1) As used in this section:

Â Â Â Â Â  (a) ÂTelecommunications carrierÂ has the meaning given that term in ORS 133.721.

Â Â Â Â Â  (b) ÂCommissionÂ means the Public Utility Commission of Oregon.

Â Â Â Â Â  (c) ÂCouncilÂ means the common council, city council, commission or any other governing body of any municipality wherein the property of the telecommunications carrier is located.

Â Â Â Â Â  (d) ÂMunicipalityÂ means any town, municipality or other municipal government wherein property of the telecommunications carrier is located.

Â Â Â Â Â  (e) ÂServiceÂ is used in its broadest and most inclusive sense and includes equipment and facilities.

Â Â Â Â Â  (2) Every municipality may:

Â Â Â Â Â  (a) Determine by contract, or prescribe by ordinance or otherwise, the terms and conditions, including payment of a privilege tax to the extent authorized by ORS 221.515 and other charges and fees, upon which any telecommunications carrier may be permitted to occupy the streets, highways or other public property within such municipality and exclude or eject any telecommunications carrier therefrom.

Â Â Â Â Â  (b) Require any telecommunications carrier, by ordinance or otherwise, to make such modifications, additions and extensions to its physical equipment, facilities or plant or service within such municipality as shall be reasonable or necessary in the interest of the public, and designate the location and nature of all additions and extensions, the time within which they must be completed and all conditions under which they must be constructed.

Â Â Â Â Â  (c) Provide for a penalty for noncompliance with the provisions of any charter provision, ordinance or resolution adopted by the municipality in furtherance of the powers specified in this subsection. [1989 c.484 Â§4; 1999 c.1093 Â§9]

Â Â Â Â Â  221.515 Privilege tax on telecommunications carriers; maximum rate; deduction of additional fees. (1) The council of every municipality in this state may levy and collect from every telecommunications carrier operating within the municipality and actually using the streets, alleys or highways, or all of them, in such municipality for other than travel, a privilege tax for the use of those streets, alleys or highways, or all of them, in such municipality in an amount which may not exceed seven percent of the gross revenues of the telecommunications carrier currently earned within the boundaries of the municipality. The privilege tax authorized in this section shall be for each year, or part of each year, that such telecommunications carrier operates within the municipality.

Â Â Â Â Â  (2) As used in this section, Âgross revenuesÂ means those revenues derived from exchange access services, as defined in ORS 401.710, less net uncollectibles from such revenues.

Â Â Â Â Â  (3) A telecommunications carrier paying the privilege tax authorized by this section shall not be required to pay any additional fee, compensation or consideration, including the free use or construction of telecommunications facilities and equipment, to the municipality for its use of public streets, alleys, or highways, or all of them, and shall not be required to pay any additional tax or fee on the gross revenues that are the measure of the privilege tax. As used in this subsection, ÂuseÂ includes, but is not limited to, street openings, construction and maintenance of fixtures or facilities by telecommunications carriers. As used in this subsection, Âadditional fee, compensation or considerationÂ does not include commissions paid for siting public telephones on municipal property. To the extent that separate fees are imposed by the municipality on telecommunications carriers for street openings, construction, inspection or maintenance of fixtures or facilities, such fees may be deducted from the privilege tax authorized by this section. However, telecommunications carriers shall not deduct charges and penalties imposed by the municipality for noncompliance with charter provisions, ordinances, resolutions or permit conditions from the privilege tax authorized by this section.

Â Â Â Â Â  (4) For purposes of this section, Âtelecommunications carrierÂ has the meaning given that term in ORS 133.721. [1989 c.484 Â§5; 1999 c.1093 Â§10]

DISINCORPORATION

Â Â Â Â Â  221.610 Disincorporation of cities; effective date. Any city not liable for any debt or other obligation, may surrender its charter, disincorporate and cease to exist if a majority of the electors of the city authorize the surrender and disincorporation as provided in ORS 221.621 and 221.650. The surrender and disincorporation shall become effective 60 days after the city has authorized surrender and disincorporation. [Amended by 1983 c.350 Â§25]

Â Â Â Â Â  221.620 [Repealed by 1983 c.350 Â§26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

Â Â Â Â Â  221.621 Disincorporation procedure; petition; election. (1) This section establishes the procedure for determining whether a city shall disincorporate. The question shall be decided by election. The governing body of the city shall call an election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition and calling an election under this section shall be as provided for an initiative measure under ORS 250.265 to 250.346, except that notwithstanding ORS 250.325, the governing body of the city shall not consider adoption or rejection of the measure before submitting it to the electors.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (4) The question of disincorporation shall be submitted to the electors of the city at an election held on the first Tuesday after the first Monday in November in any year, but shall not be submitted more than once in two consecutive calendar years. [1983 c.350 Â§27 (enacted in lieu of 221.620, 221.630, 221.640 and 221.660); 1987 c.784 Â§1]

Â Â Â Â Â  221.630 [Repealed by 1983 c.350 Â§26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

Â Â Â Â Â  221.640 [Repealed by 1983 c.350 Â§26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

Â Â Â Â Â  221.650 Property conveyed to county; cessation of corporate existence; records deposited. Within 30 days after the authorization of the surrender of the charter, the city shall convey, grant, assign and deliver all its property real and personal, and property rights, by proper conveyance, to the county in which the city is located for the benefit and use of the county. The city at the end of 60 days from the date of the election authorizing the surrender shall cease to exist in its corporate capacity without any further or other formal action, and all its property rights and interests shall vest in the county, and the records of the city shall be deposited in the office of the county clerk by the auditor, clerk or other keeper of records in the city. [Amended by 1983 c.350 Â§28]

DISTRIBUTION UTILITIES

Â Â Â Â Â  221.655 Privilege tax on distribution utilities; maximum rate; allocation of tax among customers. (1) The city council or governing body of an incorporated city may levy and collect from a distribution utility providing direct access to electricity services under ORS 757.601 (1) or 757.676, except a municipal electric utility, operating for a period of 30 days within the city without a franchise from the city and actually using the streets, alleys or highways in such city for other than travel, a privilege tax for the use of those public streets, alleys or highways. The privilege tax shall be based on a volumetric rate times the volume of electric energy in kilowatt hours delivered, transmitted or distributed to retail electricity consumers within the city by the distribution utility, provided that the privilege tax shall not be applied to electric energy generated by a retail electricity consumerÂs own generating facilities or to electric energy delivered by the federal government. The volumetric rate of the privilege tax for the distribution utility may vary by customer class.

Â Â Â Â Â  (2) The privilege tax described in subsection (1) of this section shall be subject to the following:

Â Â Â Â Â  (a) The volumetric rate, in cents per kilowatt hour, for any customer class shall not exceed five percent of the 1999 gross revenue of an electric utility within the city for the customer class divided by the amount of electric energy in kilowatt hours delivered to the customer class in 1999.

Â Â Â Â Â  (b) A city with a franchise fee or privilege tax in effect on July 1, 1999, that was less than five percent shall not establish a volumetric rate for any customer class of the distribution utility in an amount in excess of the cityÂs 1999 franchise fee or privilege tax rate times the 1999 gross revenue of any electric utility within the city from the customer class divided by the amount of electric energy in kilowatt hours delivered to the customer class in 1999, except following a hearing with notice and opportunity for public comment.

Â Â Â Â Â  (3) Subject to the limitations established in subsection (2) of this section, once a city has established volumetric rates for the purpose of calculating the privilege tax under this section, any subsequent change in the volumetric rates shall be applied on an equal percentage basis to all customer classes.

Â Â Â Â Â  (4)(a) The Public Utility Commission shall determine the manner in which a privilege tax under this section is collected from the customers of an electric company. The privilege tax shall be allocated across an electric companyÂs customer classes in the same proportional amounts as levied by the city against the electric company.

Â Â Â Â Â  (b) The governing body of an electric cooperative or peopleÂs utility district shall determine the manner in which a privilege tax under this section is collected from the customers of the electric cooperative or peopleÂs utility district. The governing body shall allocate the privilege tax across customer classes in the same proportional amounts as levied by the city against the electric cooperative or peopleÂs utility district. [1999 c.865 Â§29]

Â Â Â Â Â  221.660 [Repealed by 1983 c.350 Â§26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

Â Â Â Â Â  221.710 [Amended by 2001 c.779 Â§8; repealed by 2003 c.518 Â§2]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  221.720 Situs of cities; jurisdiction of cities coextensive with boundaries. (1) For the purpose of the administration of all laws relating to incorporated cities, other than ORS 221.090, every city shall be deemed to have its legal situs in the county in which the seat of the city government is situated.

Â Â Â Â Â  (2) Notwithstanding any other provision of law the jurisdiction and application of government of cities shall be coextensive with the exterior boundaries of such cities, regardless of county lines.

Â Â Â Â Â  221.725 Sale of city real property; publication of notice; public hearing. (1) Except as provided in ORS 221.727, when a city council considers it necessary or convenient to sell real property or any interest therein, the city council shall publish a notice of the proposed sale in a newspaper of general circulation in the city, and shall hold a public hearing concerning the sale prior to the sale.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall be published at least once during the week prior to the public hearing required under this section. The notice shall state the time and place of the public hearing, a description of the property or interest to be sold, the proposed uses for the property and the reasons why the city council considers it necessary or convenient to sell the property. Proof of publication of the notice may be made as provided by ORS 193.070.

Â Â Â Â Â  (3) Not earlier than five days after publication of the notice, the public hearing concerning the sale shall be held at the time and place stated in the notice. Nothing in this section prevents a city council from holding the hearing at any regular or special meeting of the city council as part of its regular agenda.

Â Â Â Â Â  (4) The nature of the proposed sale and the general terms thereof, including an appraisal or other evidence of the market value of the property, shall be fully disclosed by the city council at the public hearing. Any resident of the city shall be given an opportunity to present written or oral testimony at the hearing.

Â Â Â Â Â  (5) As used in this section and ORS 221.727, ÂsaleÂ includes a lease-option agreement under which the lessee has the right to buy the leased real property in accordance with the terms specified in the agreement. [1983 c.216 Â§1; 2005 c.22 Â§164]

Â Â Â Â Â  Note: 221.725 and 221.727 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.727 Alternative procedure for sale of city real property; public notice and hearing. Notwithstanding ORS 221.725, a city council may adopt, after public notice and hearing, a procedure for the sale of individual parcels of a class of city-owned real properties, or any interest therein, under a single program established within the city for the sale of that class of properties. The city may thereafter sell any parcel under that adopted procedure in lieu of the procedure under ORS 221.725. [1983 c.216 Â§2]

Â Â Â Â Â  Note: See note under 221.725.

Â Â Â Â Â  221.730 [Repealed by 1955 c.33 Â§1]

Â Â Â Â Â  221.735 Continuation of collection franchise after incorporation; authority of city. When a city is incorporated after November 1, 1981:

Â Â Â Â Â  (1) The city and the holder of any license, certificate or franchise for collection service within the city issued by a county under ORS 459.085 prior to incorporation may mutually agree on continued service within the city.

Â Â Â Â Â  (2) When no agreement has been reached under subsection (1) of this section, the service shall continue within the city under the same terms and conditions including, without limitation, renewal. The city may exercise all the rights granted to the county by ordinance or governing document including the right to suspend, modify or revoke the right to continue service based on inadequate service. The city may determine the types of, and rates for, services and may otherwise adopt regulations necessary to maintain the quality and extent of service and to protect against nuisances or hazards to health, safety or the environment.

Â Â Â Â Â  (3) The right to continue service under subsection (2) of this section is limited to two years from the date of incorporation. [1981 c.890 Â§10; 1993 c.560 Â§108]

Â Â Â Â Â  Note: 221.735 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.740 [Repealed by 1955 c.33 Â§1]

Â Â Â Â Â  221.745 [1981 c.602 Â§6; repealed by 1983 c.216 Â§4]

Â Â Â Â Â  221.750 Right of cities to public areas not extinguished by adverse possession or statute of limitations. The right of cities and towns, whether incorporated or not, to land dedicated to or otherwise acquired for the public use for streets, highways, parks or public places, shall not be extinguished by any adverse possession, however long continued. No title to such lands as against any such city or town shall be hereafter acquired in this state through operation of the statute of limitations.

Â Â Â Â Â  221.760 Prerequisites for cities in counties over 100,000 population to receive revenues from cigarette, gas and liquor taxes. (1) The officer responsible for disbursing funds to cities under ORS 323.455, 366.785 to 366.820 and 471.805 shall disburse such funds in the case of a city located within a county having more than 100,000 inhabitants, according to the most recent federal decennial census, only if the officer reasonably is satisfied that the city meets the requirements set out in subsection (2) of this section, or if the city provides four or more of the following municipal services:

Â Â Â Â Â  (a) Police protection.

Â Â Â Â Â  (b) Fire protection.

Â Â Â Â Â  (c) Street construction, maintenance and lighting.

Â Â Â Â Â  (d) Sanitary sewers.

Â Â Â Â Â  (e) Storm sewers.

Â Â Â Â Â  (f) Planning, zoning and subdivision control.

Â Â Â Â Â  (g) One or more utility services.

Â Â Â Â Â  (2) In the year in which any city is first incorporated and the following two years it shall be considered a city for the purposes of ORS 323.455, 366.785 to 366.820 and 471.805 if the city charter gives the city power to provide four or more of the municipal services enumerated in subsection (1) of this section. [1969 c.634 Â§Â§1,2]

Â Â Â Â Â  221.770 Revenue sharing to cities; conditions for receipt; formula for distribution. (1) A share of certain revenues of this state shall be apportioned among and distributed to the cities of this state for general purposes as provided in this section. A city shall not be included in apportionments or receive distributions under this section for a fiscal year commencing on July 1 unless the city:

Â Â Â Â Â  (a) Elects to receive distributions under this section for the fiscal year by enactment of an ordinance or resolution expressing that election and filing a copy of that ordinance or resolution with the Oregon Department of Administrative Services not later than July 31 of the fiscal year;

Â Â Â Â Â  (b) Holds at least one public hearing, after adequate public notice, at which citizens have the opportunity to provide written and oral comment to the authority responsible for approving the proposed budget of the city for the fiscal year on the possible uses of the distributions, including offset against property tax levies by the city for the fiscal year, and certifies its compliance with this paragraph to the Oregon Department of Administrative Services not later than July 31 of the fiscal year;

Â Â Â Â Â  (c) Holds at least one public hearing, after adequate public notice, at which citizens have the opportunity to provide written and oral comment to, and ask questions of, the authority responsible for adopting the budget of the city for the fiscal year on the proposed use of the distributions in relation to the entire budget of the city for the fiscal year, including possible offset of the distributions against property tax levies by the city for the fiscal year, and certifies its compliance with this paragraph to the Oregon Department of Administrative Services not later than July 31 of the fiscal year; and

Â Â Â Â Â  (d) Levied a property tax for the year preceding the year in which revenue sharing is due under ORS 471.810 and this section.

Â Â Â Â Â  (2) Not later than 35 days after the last day of each calendar quarter ending March 31, June 30, September 30 and December 31, the Oregon Liquor Control Commission shall determine the amount of the net revenue under ORS 471.805, received during the preceding calendar quarter and shall certify that amount to the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) In addition to amounts otherwise apportioned to cities under ORS 471.810, not later than 20 days after the date the Oregon Department of Administrative Services receives a certification under subsection (2) of this section, the department shall apportion among the cities of this state in the manner provided in subsection (4) of this section an amount equal to 14 percent of the amount so certified, and shall pay to each city the amount so apportioned to the city. Payments shall be made from the Oregon Liquor Control Commission Account.

Â Â Â Â Â  (4) The amount apportioned to each city under subsection (3) of this section shall be a percentage of the total amount to be apportioned among the cities determined by dividing the adjusted population of the city by the sum of the adjusted populations of all cities. The adjusted population of a city shall be determined by multiplying the cityÂs population by the sum of:

Â Â Â Â Â  (a) The cityÂs local consolidated property taxes per capita divided by the average consolidated property taxes per capita for all cities in the state; and

Â Â Â Â Â  (b) The amount of state income per capita divided by the amount of city income per capita.

Â Â Â Â Â  (5) The amount apportioned to each city shall be further limited to an amount no greater than the amount of all property taxes levied by the city during the year previous to the year in which distributions are made.

Â Â Â Â Â  (6) For purposes of the formula set forth in subsection (4) of this section, Âcity populationÂ is the population of a city as last determined under ORS 190.510 to 190.590.

Â Â Â Â Â  (7)(a) For purposes of the formula set forth in subsection (4) of this section, Âlocal consolidated property taxesÂ has the meaning given in subsection (8) of this section, for a city divided by the population of the city as last determined under ORS 190.510 to 190.590.

Â Â Â Â Â  (b) The Oregon Department of Administrative Services shall determine the amounts of property taxes for each city during the fiscal year closing on June 30 preceding the fiscal year commencing on July 1 for which calendar quarter apportionments are made, and that determination shall be used for each calendar quarter apportionment for that fiscal year commencing on July 1.

Â Â Â Â Â  (8) For purposes of subsection (7) of this section Âconsolidated property taxesÂ are the total of all compulsory contributions in the form of ad valorem taxes on property located within a city levied during a one-year period by the city, a county, any school district and any special governmental district for public purposes and in amounts as compiled by the Department of Revenue on the basis of application of consolidated tax rates to assessor code area valuations.

Â Â Â Â Â  (9) For purposes of the formula set forth in subsection (4) of this section, Âincome per capitaÂ is the estimated average annual money income of residents of this state and of residents of each city of this state, respectively, based upon the latest information available from the most recent federal decennial census.

Â Â Â Â Â  (10) A city receiving a distribution under this section may return all or any part of the distribution to the Oregon Department of Administrative Services, which shall deposit the returned distribution or part thereof in the General Fund to be available for payment of the general expenses of the state. [1977 c.831 Â§1; 1987 c.158 Â§35; 1987 c.406 Â§1; 1995 c.79 Â§79; 1997 c.108 Â§1; 2005 c.755 Â§4]

Â Â Â Â Â  221.780 [1977 c.831 Â§2; repealed by 1987 c.406 Â§3]

Â Â Â Â Â  221.785 Effect of challenge of validity of incorporation. (1) Notwithstanding ORS 221.770, 323.455, 366.785 to 366.820 and 471.810, when a proceeding challenging the validity of the incorporation of a city is commenced before a court or administrative agency of this state within two years after the incorporation, if the court or agency determines that the incorporation is invalid, moneys otherwise payable to the city under ORS 221.770, 323.455, 366.785 to 366.820 and 471.810 shall not be distributed to the city, but shall be deposited with the State Treasurer as provided in subsection (3) of this section.

Â Â Â Â Â  (2) Not later than 30 days after the issuance of an order or judgment declaring the incorporation of a city invalid, the party challenging the incorporation shall send a certified copy of the order or judgment to the State Treasurer, Department of Transportation, Department of Revenue and the Oregon Liquor Control Commission.

Â Â Â Â Â  (3) Upon receiving a certified copy of the order or judgment under subsection (2) of this section, the state officer or department having responsibility for the distribution of moneys under ORS 221.770, 323.455, 366.785 to 366.820 and 471.810 shall deposit those moneys in an escrow account administered by the State Treasurer.

Â Â Â Â Â  (4) Upon final determination of the validity of an incorporation by judgment rendered by the highest court in which a decision could be had, the moneys in the escrow account established under subsection (3) of this section shall be distributed as follows:

Â Â Â Â Â  (a) If the incorporation is determined to be valid, to the city.

Â Â Â Â Â  (b) If the incorporation is determined to be invalid, each city in this state shall receive such share of the moneys as its population bears to the total population of the cities of the state.

Â Â Â Â Â  (5) The State Treasurer, upon receiving a certified copy of the judgment of the court which constitutes the final determination of the validity of the challenged incorporation shall distribute moneys in the escrow account as provided in subsection (4) of this section.

Â Â Â Â Â  (6) The State Treasurer shall retain interest earned on moneys deposited in the escrow account and shall distribute the interest in the same manner as other moneys in the account are distributed. [1983 s.s. c.6 Â§2; 2003 c.576 Â§396]

Â Â Â Â Â  221.845 [1955 c.475 Â§1; renumbered 190.510]

Â Â Â Â Â  221.850 [1955 c.475 Â§5; 1957 c.252 Â§1; renumbered 190.520]

Â Â Â Â Â  221.855 [1955 c.475 Â§6; 1957 c.252 Â§2; renumbered 190.530]

Â Â Â Â Â  221.860 [1955 c.475 Â§9; 1957 c.252 Â§3; renumbered 190.540]

GHOST TOWNS

Â Â Â Â Â  221.862 ÂHistoric ghost townÂ defined. As used in ORS 221.862 to 221.872, Âhistoric ghost townÂ means an incorporated city within this state that:

Â Â Â Â Â  (1) Is on land acquired under a United States patent;

Â Â Â Â Â  (2) Does not have a sufficient number of registered electors permanently residing within the city to fill all offices provided for under its charter; and

Â Â Â Â Â  (3) Is of historic interest. [1983 c.355 Â§1]

Â Â Â Â Â  Note: 221.862 to 221.872 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  221.865 [1955 c.475 Â§2; renumbered 190.550]

Â Â Â Â Â  221.867 Filling vacancies in all offices of members of city council of historic ghost town. If a number of vacancies exist at the same time in the offices of members of the city council of an historic ghost town so that all the remaining members do not constitute a quorum for the conduct of city business, the governing body of the county in which the historic ghost town is situated shall appoint to the vacant offices the minimum number of qualified persons sufficient, with the incumbent members of the city council, to form a quorum. Persons appointed by the county governing body under this section, together with the incumbent members serving in office, shall appoint qualified persons to the remaining vacant offices. A person appointed under this section shall perform the duties of the office of member of the city council until the date on which, under the cityÂs charter, an elected and qualified successor could assume the office. On that date, the tenure of office of persons appointed under this section shall cease. Persons appointed under this section are eligible for reappointment. [1983 c.355 Â§2]

Note: See note under 221.862.

Â Â Â Â Â  221.869 Preference for appointment to city council of historic ghost town. In making appointments to the city council of an historic ghost town under ORS 221.862 to 221.872, the governing body of a county shall give preference for appointment, in the following order, to:

Â Â Â Â Â  (1) A person who is an elector within the city.

Â Â Â Â Â  (2) A person who owns and maintains property within the city and is an elector of the county in which the historic ghost town is situated.

Â Â Â Â Â  (3) A person who owns and maintains property within the city and is an elector anywhere in this state.

Â Â Â Â Â  (4) A person who is a resident and an elector of the county in which the historic ghost town is situated. [1983 c.355 Â§3]

Â Â Â Â Â  Note: See note under 221.862.

Â Â Â Â Â  221.870 [1955 c.475 Â§3; renumbered 190.560]

Â Â Â Â Â  221.872 State revenues not available to historic ghost town. An historic ghost town shall not receive any portion of liquor revenues, highway funds or other state funds distributed to incorporated cities. [1983 c.355 Â§4]

Â Â Â Â Â  Note: See note under 221.862.

Â Â Â Â Â  221.875 [1955 c.475 Â§4; renumbered 190.570]

Â Â Â Â Â  221.880 [1955 c.475 Â§7; renumbered 190.580]

Â Â Â Â Â  221.885 [1955 c.475 Â§8; renumbered 190.590]

Â Â Â Â Â  221.890 [1955 c.475 Â§10; renumbered 190.600]

Â Â Â Â Â  221.894 [1955 c.561 Â§1; repealed by 1957 c.241 Â§1]

Â Â Â Â Â  221.896 [1955 c.561 Â§2; repealed by 1957 c.241 Â§1]

Â Â Â Â Â  221.898 [1955 c.561 Â§3; repealed by 1957 c.241 Â§1]

Â Â Â Â Â  221.900 [1955 c.561 Â§4; repealed by 1957 c.241 Â§1]

THE 1893 INCORPORATION ACT

Â Â Â Â Â  221.901 Cities organized under 1893 Act; officers; ÂcityÂ defined for ORS 221.901 to 221.928. (1) The officers of every municipal corporation organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be a mayor, six alderpersons, a recorder, who shall be ex officio clerk of the common council, a marshal, a treasurer and such subordinate officers as are provided in ORS 221.902.

Â Â Â Â Â  (2) Unless the context indicates otherwise, ÂcityÂ as used in ORS 221.901 to 221.928 includes any area or territory incorporated under sections 1 to 6, pages 119 to 123, Oregon Laws 1893. [Amended by 2003 c.14 Â§104]

Â Â Â Â Â  221.902 City officers; elective; appointive; terms. (1) The mayor, alderpersons, recorder, treasurer, and marshal of a municipal corporation organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be elected to two-year terms by the electors of the city. Each term of office commences on the first Monday in January next following the general election and expires on the day immediately preceding the first Monday in January next following the subsequent general election.

Â Â Â Â Â  (2) The council may appoint an attorney, a superintendent of streets, a civil engineer, a municipal judge and police and other subordinate officers, and fix their compensation. These officers shall hold office during the pleasure of the council. [Amended by 1981 c.173 Â§8; 1983 c.350 Â§29; 1999 c.788 Â§53; 2003 c.14 Â§105]

Â Â Â Â Â  221.903 Bond and oath of officers. The recorder, treasurer and marshal mentioned in ORS 221.902 shall, before entering upon the duties of their respective offices, each execute a bond to the city in such penal sum as the council by ordinance may determine upon, conditioned for the faithful performance of duties, including in the same bond the duties of all offices of which the recorder, treasurer or marshal is ex officio incumbent under ORS 221.901 to 221.928. The bond shall be approved by the council before the officer enters upon the discharge of duties. The bonds when approved shall be filed with the recorder, except the bond of the recorder, which shall be filed with the mayor. All the provisions of any law of this state relating to official bonds of officers shall apply to such bonds, except as otherwise provided in ORS 221.901 to 221.928. Every officer of the city, before entering upon the duties of office, shall take and file with the recorder an oath to honestly and faithfully discharge the duties of office, and that the officer will support the laws and Constitution of this state and of the United States to the best of the ability of the officer.

Â Â Â Â Â  221.904 Vacancies. (1) The council shall fill any vacancy occurring in any of the offices provided for in ORS 221.902 by appointment.

Â Â Â Â Â  (2) If the office is elective, the appointee shall hold office until the first Monday in January after the general election next following the appointment. At the general election next following the appointment, a person shall be elected to serve any remaining portion of the term. A person elected under this subsection shall take office on the first Monday in January after the election.

Â Â Â Â Â  (3) If a council member is absent for three consecutive meetings without permission of the council, the council shall declare the office vacant and fill the office by appointment. [Amended by 1983 c.350 Â§30]

Â Â Â Â Â  221.905 Compensation of city officers. The mayor and alderpersons mentioned in ORS 221.902 shall receive no compensation whatever for their services as such officers. The recorder, treasurer, marshal, police and other subordinate officers shall severally receive at stated times compensation to be fixed by ordinance by the council, which compensation shall not be increased nor diminished after their election, or during their several terms of office. Nothing contained in this section shall be construed to prevent the council from fixing several amounts of compensation, in the first instance, during the term of office of any such officer after the election of the officer. The compensation of all other officers shall be fixed from time to time by ordinance, duly passed by the council. [Amended by 2003 c.14 Â§106]

Â Â Â Â Â  221.906 Election procedure generally. All elections in a city organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be governed by ORS chapters 246 to 260. [Amended by 1983 c.350 Â§31]

Â Â Â Â Â  221.907 Eligibility for office. No person shall be eligible to or hold any elective or appointive office in a city referred to in ORS 221.906 unless the person is a resident and an elector of the city. [Amended by 1983 c.83 Â§22]

Â Â Â Â Â  221.908 Council meetings; notice; place of meetings. The council shall meet the second Tuesday in January succeeding each general municipal election and take the oath of office. The council shall hold regular meetings at least once in each month at such times as the council shall fix by ordinance. Special meetings may be called at any time by the mayor or by three councillors, by written notice delivered to each member then present within the city at least three hours before the time specified for the proposed meeting, which notice shall specify the object and purpose of such special meeting. No other business shall be transacted at any special meeting than that named in said notice and appurtenant thereto. All meetings of the council shall be public and held within the corporate limits of the city at such place as may be designated by ordinance. [Amended by 2003 c.14 Â§107]

Â Â Â Â Â  221.909 Council meetings; attendance; rules; records. At any meeting of the council a majority of the councillors shall constitute a quorum for the transaction of business. A less number may adjourn from time to time, and may compel the attendance of absent members in such manner and under such penalties as may be prescribed by ordinance. The mayor shall preside at all meetings of the council when present, and in case of the absence of the mayor the council may appoint a mayor pro tempore. In case of the absence of the recorder, the mayor or presiding officer pro tempore shall appoint one of the members of the council recorder pro tempore. The person appointed to act as presiding officer during the absence of the mayor shall not be required to take the oath of office, but the records of the council shall show who is appointed to serve pro tempore at any meeting. [Amended by 2003 c.14 Â§108]

Â Â Â Â Â  221.910 Powers of council regarding qualification of members. The council shall judge the qualifications of its members. [Amended by 1983 c.350 Â§32]

Â Â Â Â Â  221.911 Rules on enactment of ordinances granting franchise or for payment of money. No ordinance or resolution granting any franchise for any purpose shall be passed by the council on the day of its introduction nor within five days thereafter, nor at any other than a regular meeting. No resolution or order for the payment of money shall be passed at any other time than at a regular meeting. No such ordinance, resolution or order shall have any validity, unless passed by the votes of at least three councillors. In case all the councillors are present and equally divided upon any question, the mayor shall have the deciding vote. [Amended by 2003 c.14 Â§109]

Â Â Â Â Â  221.912 Formalities required to render ordinance effective. The enacting clause of all ordinances shall be as follows: ÂBe it ordained by the common council of the city or town (as the case may be) of______.Â Every ordinance shall be signed by the mayor, or passed over the veto of the mayor, and attested by the recorder. A copy of the ordinance shall be published at least once in a newspaper published in such city; or, in lieu of such publication, three copies thereof shall be posted in at least three public places therein before it becomes a law.

Â Â Â Â Â  221.913 Claims against cities; how presented and paid. (1) All claims and demands against any city referred to in ORS 221.906 shall be presented to and audited by the council in accordance with such regulations as it may by ordinance prescribe. Upon the allowance of any such claim or demand, the recorder shall draw a warrant upon the treasurer for the sum, which warrant shall be countersigned by the mayor, and shall specify for what purpose the same is drawn.

Â Â Â Â Â  (2) No claim against the city shall be paid until it is audited and allowed by the council and then only by a warrant drawn upon the treasurer by the recorder, countersigned by the mayor.

Â Â Â Â Â  221.914 Prosecution for violation of ordinance; place of imprisonment; city liable for expenses. (1) The violation of any ordinance of a city referred to in ORS 221.906 shall be deemed a misdemeanor and may be prosecuted by the authorities of such city in the name of the people of such city, or may be redressed by civil action, suit or proceeding, at the option of said authorities.

Â Â Â Â Â  (2) Any person sentenced to imprisonment for the violation of an ordinance may be imprisoned in the jail of such city; or, if the council by ordinance so prescribes, in the county jail of the county in which such city is situated, in which case the expense of imprisonment shall be a charge in favor of such county and against such city. Before any such person can be imprisoned in the county jail, the consent of the county court shall be first obtained.

Â Â Â Â Â  221.915 Nuisance defined. Every act or thing done, or anything existing within the limits of any city referred to in ORS 221.906, which is or may be declared by any law of this state or by any ordinance of such city to be a nuisance, hereby is declared to be a nuisance, and shall be considered and treated as such in all actions, suits and proceedings whatsoever, unless such law or ordinance is declared void by a court of competent jurisdiction.

Â Â Â Â Â  221.916 Powers of common council generally. (1) The mayor and alderpersons shall compose the common council of any city organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893. At any regular council meeting, the common council may:

Â Â Â Â Â  (a) Provide for lighting the streets and furnishing such city and its inhabitants with gas or other lights, and with pure and wholesome water. For such purpose it may construct such water, gas or other works, within or without the city limits, as may be necessary or convenient therefor. It may allow the use of the city streets and alleys to any person, company or corporation who may desire to establish works for supplying the city and inhabitants thereof with such water or lights upon such reasonable terms and conditions as the common council may prescribe.

Â Â Â Â Â  (b) Permit, allow and regulate the laying down of tracks for streetcars and other railroads upon such streets as the common council may designate, and upon such terms and conditions as the common council may prescribe.

Â Â Â Â Â  (c) Allow and regulate the erection and maintenance of poles, or poles and wires, for telegraph, telephone, electric light or other purposes, upon or through the streets, alleys or public grounds of such city.

Â Â Â Â Â  (d) Permit and regulate the use of alleys, streets and public grounds of the city for laying down or repairing gas and water mains, for building and repairing sewers and for erecting gas or other lights.

Â Â Â Â Â  (e) Preserve the streets, lights, side and crosswalks, bridges and public grounds from injury, prevent the unlawful use of the same and regulate their use.

Â Â Â Â Â  (f) Fix the maximum rate of wharfage, rates for gas or other lights, rates for carrying passengers on street railways and water rates. No city shall ever deprive itself of the right through its common council of regulating and adjusting any such rates, so that the same shall be reasonable for the service rendered, at least once in any period of two years.

Â Â Â Â Â  (g) License, tax, regulate, restrain and prohibit barrooms and tippling houses, and all places where spirituous, vinous or malt liquors are sold, or in any manner disposed of contrary to law. No license shall be issued for a lesser sum than that provided by law.

Â Â Â Â Â  (h) Prevent and suppress gaming and gambling houses, and all games of chance, including lotteries and poolselling.

Â Â Â Â Â  (i) Prevent and suppress bawdyhouses, lewd and lascivious cohabitation, opium-smoking houses and places occupied or kept therefor.

Â Â Â Â Â  (j) License, regulate and control any lawful business, trade, occupation, profession or calling, carried on or conducted within the corporate limits of any such city.

Â Â Â Â Â  (k) Suppress and prohibit anything that is injurious to the public morals, public safety or public health of the inhabitants of any such city. The common council may define, suppress and prohibit nuisances of every kind, including those arising out of the receipt, sale or disposal of intoxicating liquor in violation of law.

Â Â Â Â Â  (L) Regulate, suppress and prohibit the running at large within the corporate limits of any and all domestic animals, including fowls, and provide for the impoundment and sale, after notice, of such animals.

Â Â Â Â Â  (m) Exercise any and all police regulations concerning the public morals, public safety, public health and public convenience of the inhabitants of any such city.

Â Â Â Â Â  (n) Provide for the surveying of blocks and streets of the city and for marking the boundary lines of such blocks and streets, and the establishing of grades of the streets, sidewalks and crosswalks.

Â Â Â Â Â  (o) Prevent and punish trespass on real and personal property within the corporate limits of such city.

Â Â Â Â Â  (p) Make bylaws and ordinances not inconsistent with the laws of the United States or of this state to carry into effect the provisions of ORS 221.901 to 221.928.

Â Â Â Â Â  (q) Provide, in addition to such action as may be appropriate to carry into full effect the object to be achieved, for the punishment of persons violating any bylaws or ordinances by fine or imprisonment, or both, and the working of such persons on the city streets or at any other work. No fine shall exceed the sum of $50, nor shall any imprisonment exceed 20 days.

Â Â Â Â Â  (2) Nothing contained in ORS 221.901 to 221.928 shall be so construed as to oust the state courts of jurisdiction to indict or punish persons for offenses against any law of the state committed within the limits of any such city. [Amended by 2003 c.14 Â§110; 2005 c.22 Â§165]

Â Â Â Â Â  221.917 Functions and duties of mayor. The mayor is the executive officer of any city referred to in ORS 221.902 and must exercise a careful supervision over its general affairs and subordinate officers. The mayor shall at least once each year state to the council by message the condition, financial and otherwise, of the city, and recommend such measures for the peace, health, improvement and prosperity of the city as the mayor may deem expedient. The mayor shall perform such other duties as may be required by ORS 221.901 to 221.928 or by city ordinances.

Â Â Â Â Â  221.918 Duties of recorder. The recorder referred to in ORS 221.901 shall keep a journal of the proceedings of the council, and be ex officio assessor, and perform such other duties as required by ORS 221.901 to 221.928 or city ordinances. [Amended by 1999 c.788 Â§54]

Â Â Â Â Â  221.919 Powers and duties of marshal; removal from office. The marshal shall be chief of police and shall have control over all police officers when on duty. The marshal shall be a conservator of the peace, and shall arrest all persons guilty of a breach thereof, or of violations of the city ordinances, and take them before the recorder for trial. The marshal shall make and enforce the collection of all delinquent city taxes, as the collection of delinquent county taxes is enforced, and shall perform such other duties as may be required of the marshal by the common council. The marshal may suspend any police officer for negligence or violation of duty until the case may be examined and determined by the council. On complaint being made, charging the marshal with malfeasance or nonfeasance in office, the alderpersons, by a unanimous vote without the concurrence of the mayor, or by a majority vote with the concurrence of the mayor, may remove the marshal from office at any regular meeting, after giving the marshal an opportunity to be heard in the defense of the treasurer, provided they find the charge is true. [Amended by 1991 c.67 Â§50; 2003 c.14 Â§111]

Â Â Â Â Â  221.920 Duties of treasurer. The treasurer, as tax collector, shall collect and receipt for all taxes levied by the council and not returned as delinquent, and shall receive and faithfully keep the funds and moneys of any city referred to in ORS 221.906 and pay out the same as directed by ORS 221.901 to 221.928, or by city ordinances. When required by ordinance, the treasurer shall make and submit to the council a statement of the financial affairs of the city.

Â Â Â Â Â  221.921 Interest of officers in city contracts. No mayor, council member or any other officer of any city referred to in ORS 221.906, during the period for which the officer is elected, shall be interested in any contract the expenses of which are to be paid out of the city treasury.

Â Â Â Â Â  221.922 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  221.923 Working out fines for violation of ordinance. When any person is convicted of an offense under any of the ordinances of any city referred to in ORS 221.906 and fails to pay an adjudged fine and costs, the person may be sentenced to labor one day for every $5 on such fine upon the streets or other public works of the city under such officer as the common council may prescribe. [Amended by 1961 c.290 Â§1]

Â Â Â Â Â  221.924 Authority to make public improvements. The council may, whenever it deems it expedient, improve the public grounds within any city referred to in ORS 221.906, and establish and open additional streets and alleys therein. The power and authority to improve streets includes the power and authority to construct, improve, pave, repair, and keep in repair, sidewalks and pavements, and to determine and provide everything convenient and necessary concerning such improvements and repairs. [Amended by 1969 c.429 Â§5]

Â Â Â Â Â  221.925 Tax deeds; tax warrants. In making a deed for any real property sold for delinquent taxes, it is not necessary to recite or set forth the proceedings prior to the sale, but it is sufficient, if it substantially appears from such deed that the property was sold by virtue of a warrant from any city referred to in ORS 221.906, and the date thereof for delinquent taxes, and the amount thereof, together with the date of the sale and the amount paid thereat by the purchaser. The style of the warrant for the collection of delinquent taxes shall be: ÂIn the name of the city (or town) of______.Â The warrant must require the marshal to forthwith levy upon sufficient property of the person or persons owing such taxes and sell the same in the manner provided by law, and return the proceeds of such sale to the city treasurer and the warrant to the recorder, with the doings of the marshal indorsed thereon, together with the receipts of the city treasurer for the proceeds of such sale as paid to the treasurer. The warrant shall have the force and effect of an execution against real and personal property, and shall be executed in a like manner, except as otherwise provided by law or this section. Real property when sold for delinquent taxes may be redeemed in like manner as real property is redeemed after sale thereof for county or state taxes, and not otherwise. The deed of the purchaser must express the true consideration thereof, which is the amount paid by the purchaser, and the return of the marshal executing the warrant must specify the amount for which each lot or part thereof is sold, and the name of the purchaser.

Â Â Â Â Â  221.926 Authority to enact ordinances. Every city organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, may pass any and all necessary ordinances for the purpose of carrying into force and effect any provisions of ORS 221.901 to 221.928 or any other laws concerning city government.

Â Â Â Â Â  221.927 Approval or veto of ordinances; proceedings after veto. Upon the passage of any ordinance, the enrolled copy thereof, attested by the recorder, shall be submitted to the mayor by the recorder, and if the mayor approves the same the mayor shall write upon it ÂApproved,Â with the date thereof and sign it with the name of office of the mayor. Thereupon, unless otherwise provided, such ordinance shall become a law and be of force and effect. If the mayor does not approve of the ordinance so submitted, the mayor must, within 10 days from the receipt thereof, return the same to the recorder with the reasons of the mayor for not approving it, and if the mayor does not so return it, such ordinance shall become a law as if the mayor had approved it. Upon the first meeting of the council after the return of an ordinance from the mayor not approved, the recorder shall deliver it to the council, with the message of the mayor, which must be read. The ordinance shall then be put upon its passage again, and if two-thirds of all the members constituting the council, as then provided by law, vote in the affirmative, it shall become a law without the approval of the mayor, and not otherwise.

Â Â Â Â Â  221.928 Record of ordinances; compilation accepted as evidence. The ordinances passed by any common council or any municipal corporation within this state, organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be recorded in a book to be kept for that purpose by the recorder of any such city. When so recorded, the record so made shall be received in any court of this state as prima facie evidence of the due passage of such ordinance as recorded. When the ordinances of any such city are printed by authority of such municipal corporation, the printed copies thereof shall be received as prima facie evidence that such ordinances as printed and published were duly passed.

Â Â Â Â Â  221.929 [Repealed by 1953 c.57 Â§2]

Â Â Â Â Â

Â Â Â Â Â  221.930 [Repealed by 1973 c.64 Â§3]

_______________



Chapter 222

Chapter 222 Â City Boundary Changes; Mergers; Consolidations; Withdrawal

2005 EDITION

BOUNDARY CHANGES; MERGERS & CONSOLIDATIONS

CITIES

GENERAL PROVISIONS

222.005Â Â Â Â  Notice to public utilities of annexation; contents of notice; effect

222.010Â Â Â Â  Report of city boundary changes; contents of report; time for filing; exception

222.030Â Â Â Â  Assessor to furnish statement of assessed valuation of territory to be annexed

222.040Â Â Â Â  Delay of effective date of actions under this chapter because of election; effective date of certain annexations and transfers of territory

222.045Â Â Â Â  Effect of split, consolidation or merger of two or more cities on unfunded PERS liability or surplus

222.050Â Â Â Â  Certain consolidations and mergers; additional question concerning taxes authorized; requirements for approval

ANNEXATION OF CONTIGUOUS TERRITORY

(Temporary provisions relating to annexation are compiled as notes preceding ORS 222.111)

222.111Â Â Â Â  Authority and procedure for annexation

222.115Â Â Â Â  Annexation contracts; recording; effect

222.120Â Â Â Â  Procedure without election by city electors; hearing; ordinance subject to referendum

222.125Â Â Â Â  Annexation by consent of all owners of land and majority of electors; proclamation of annexation

222.130Â Â Â Â  Annexation election; notice; ballot title

222.150Â Â Â Â  Election results; proclamation of annexation

222.160Â Â Â Â  Procedure when annexation is submitted to city vote; proclamation

222.170Â Â Â Â  Effect of consent to annexation by territory; proclamation with and without city election

222.173Â Â Â Â  Time limit for filing statements of consent; public records

222.175Â Â Â Â  City to provide information when soliciting statements of consent

222.177Â Â Â Â  Filing of annexation records with Secretary of State

222.179Â Â Â Â  Exempt territory

222.180Â Â Â Â  Effective date of annexation

222.183Â Â Â Â  Notice of annexation when effective date delayed for more than one year

CONSOLIDATION OF ADJOINING AND NONADJOINING TERRITORIES

222.210Â Â Â Â  Authority to consolidate adjoining and nonadjoining cities or territories; additional method of annexation; limitation

NoteÂ Â Â Â Â Â Â Â Â  Consent required for consolidation of certain lots, parcels or tracts--2005 c.539 Â§Â§9,10,11

222.220Â Â Â Â  Initiation of proceedings; signatures on petitions

222.225Â Â Â Â  Economic feasibility statement required; contents

222.230Â Â Â Â  Form and contents of petition; filing; meeting of city governing bodies; rules

222.240Â Â Â Â  Approval of petition; appointment of charter commission; employment of assistance; functions

222.250Â Â Â Â  Joint convention of governing bodies; election on consolidation, charter and tax rate limit; date; functions of county court; ballot title

222.260Â Â Â Â  Ordinance calling election

222.265Â Â Â Â  Conduct of election

222.270Â Â Â Â  Canvass of votes; joint convention of governing bodies; proclamation; report to Secretary of State; cost of election

222.275Â Â Â Â  Elections for consolidation of certain areas or cities

222.280Â Â Â Â  Election of officers; effective date of incorporation; certain annexations prohibited

222.290Â Â Â Â  Officers to assume functions; terms of office

222.295Â Â Â Â  Effect of consolidation; records, assets and uncollected taxes of consolidating cities transferred to consolidated city

222.300Â Â Â Â  Ordinances of former incorporated units continued in effect; initiation of civil and criminal actions

222.310Â Â Â Â  Construction of ORS 222.210 to 222.310; substantial compliance sufficient

WITHDRAWAL OF TERRITORY

222.460Â Â Â Â  Procedures for withdrawal of territory; content of resolution; hearing; election; taxes and assessments

222.465Effective date of withdrawal from domestic water supply district, water control Â  district or sanitary district

ANNEXATION OF PUBLIC SERVICE DISTRICTS

222.510Â Â Â Â  Annexation of entire district; transfer of liabilities and functions to city

222.520Â Â Â Â  Annexation of less than entire district; assumption of liabilities by city optional

222.524Â Â Â Â  Procedure for withdrawal of part of district from district

222.528Â Â Â Â  Territory withdrawn from district not liable for certain obligations

222.530Â Â Â Â  Procedure for division of assets on withdrawal of part of district; arbitration and award

222.540Â Â Â Â  Procedure for division of installations on withdrawal of part of water district; appeal; joint operations

222.550Â Â Â Â  Withdrawal of major portion of water district; dissolution optional; transfer of property to city

222.560Â Â Â Â  Procedure for division of installations on withdrawal of part of sanitary district; appeal; joint operation

222.570Â Â Â Â  Effect on metropolitan sanitary districts

222.575Â Â Â Â  Agreements for joint operation by city and district may be made before or after withdrawal

222.580Â Â Â Â  Procedure applicable to prior annexations in which no property division was made

MERGER OF CITIES; ANNEXATION OF TERRITORY SURROUNDED BY CITY

222.610Â Â Â Â  Merger of, and surrender of charter by cities authorized; elections to be held

222.620Â Â Â Â  Submission of merger issue to electors of city surrendering charter; petition for merger; conduct of election

222.650Â Â Â Â  Submission of merger issue to electors of city retaining charter; tax rate limit for successor city; notice of election

222.680Â Â Â Â  Effective date of merger

222.690Â Â Â Â  Effect of merger on rights, liabilities and jurisdiction of the merged cities

222.700Â Â Â Â  Effect of merger on pending actions and proceedings; street work proceedings

222.710Â Â Â Â  Return statements filed with county recording officer

222.750Â Â Â Â  Annexation of unincorporated territory surrounded by city

HEALTH HAZARD ABATEMENT

222.840Â Â Â Â  Short title

222.850Â Â Â Â  Definitions for ORS 222.840 to 222.915

222.855Â Â Â Â  Annexation to remove danger to public health

222.860Â Â Â Â  Proposal for annexation

222.870Â Â Â Â  Hearing in affected territory; notice

222.875Â Â Â Â  Purpose and conduct of hearing; written findings of fact; rules

222.880Â Â Â Â  Department of Human Services order or finding; hearing upon petition; alteration of boundaries; tax differential

222.883Â Â Â Â  Suspension of proceedings by Department of Human Services; purpose; limit

222.885Â Â Â Â  Alternative plan by petition or resolution; stay of proceedings

222.890Â Â Â Â  Review of alternative plan

222.896Â Â Â Â  Judicial review

222.897Â Â Â Â  Study and plan for alleviation of health danger by city; procedure if city fails to act

222.898Â Â Â Â  Determination if health danger can be alleviated; approval of plans; notice to city

222.900Â Â Â Â  City to adopt ordinance

222.905Â Â Â Â  Application to initiate annexation

222.911Â Â Â Â  Participation of director, officer or employee with interest in affected territory

222.915Â Â Â Â  Application of ORS 222.840 to 222.915

PENALTIES

222.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  222.005 Notice to public utilities of annexation; contents of notice; effect. (1) When territory is approved for annexation to a city by city council action under ORS chapter 199 or this chapter, the recorder of the city or other city officer or agency performing the duties of recorder under this section, not later than 10 working days after passage of a resolution or ordinance approving the proposed annexation, shall provide by certified mail to all public utilities, electric cooperatives and telecommunications carriers operating within the city each site address to be annexed as recorded on county assessment and tax rolls, a legal description and map of the proposed boundary change and a copy of the city councilÂs resolution or ordinance approving the proposed annexation.

Â Â Â Â Â  (2) Additional or increased fees or taxes, other than ad valorem taxes, imposed on public utilities, electric cooperatives and telecommunications carriers as a result of an annexation of territory to a city shall become effective on the effective date of the annexation if notice of the annexation is given to public utilities, electric cooperatives and telecommunications carriers by certified mail not later than 10 working days after the effective date of the annexation. However, if notification of the effective date of the annexation is provided to the public utilities, electric cooperatives and telecommunications carriers later than the 10th working day after the effective date of the annexation, the additional or increased fees or taxes become effective on the date of notification.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂEffective date of annexationÂ is the effective date described in ORS chapter 199 or this chapter, whichever is applicable.

Â Â Â Â Â  (b) ÂPublic utilityÂ has the meaning given that term in ORS 757.005.

Â Â Â Â Â  (c) ÂTelecommunications carrierÂ has the meaning given that term in ORS 133.721. [1981 c.238 Â§2; 1985 c.702 Â§5; 1987 c.447 Â§116; 1989 c.736 Â§1; 1991 c.136 Â§1; 1999 c.1093 Â§11]

Â Â Â Â Â  222.010 Report of city boundary changes; contents of report; time for filing; exception. (1) Every city, through its recorder or other city officer or agency designated to perform the duties of the recorder under this section, shall report to the county clerk and county assessor of the county within which the city is located all changes in the boundaries or limits of the city. The report shall contain a detailed legal description of the new boundaries established by the city. The report shall be filed by the city within 10 days from the effective date of the change of any boundary lines.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a minor boundary change ordered under ORS 199.410 to 199.519. [Amended by 1969 c.494 Â§26; 1971 c.462 Â§18; 1985 c.702 Â§6; 2001 c.138 Â§7]

Â Â Â Â Â  222.020 [Repealed by 1955 c.475 Â§12]

Â Â Â Â Â  222.030 Assessor to furnish statement of assessed valuation of territory to be annexed. When a change of the boundaries of a city through the annexation of territory is proposed pursuant to ORS 199.410 to 199.519, or 222.111 to 222.180 or city charter, the assessor of the county or counties wherein the territory to be annexed is located, shall furnish upon official request within 20 days, a statement showing for the current fiscal year the assessed valuation of the taxable property in the territory to be annexed. [1957 c.236 Â§1; 1969 c.494 Â§27]

Â Â Â Â Â  222.040 Delay of effective date of actions under this chapter because of election; effective date of certain annexations and transfers of territory. (1) Notwithstanding any provision of this chapter that provides a different effective date, an annexation, transfer of territory, consolidation or merger under this chapter, or any removal by a city by ordinance of a newly annexed area from a special district, shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by any city, district or other municipal corporation involved in the annexation, transfer of territory, consolidation, merger or removal, and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for an annexation, transfer of territory, consolidation, merger or removal is a date that is prohibited under this section, the annexation, transfer of territory, consolidation, merger or removal shall become effective on the day after the election.

Â Â Â Â Â  (3) For the purposes of ORS 308.225 only, the effective date of an annexation under ORS 222.180 shall be the date of filing of the abstract referred to in ORS 222.180. [1981 c.391 Â§3; 1983 c.514 Â§1b; 1985 c.130 Â§5; 1985 c.808 Â§71; 1989 c.923 Â§25; 1995 c.712 Â§92]

Â Â Â Â Â  222.045 Effect of split, consolidation or merger of two or more cities on unfunded PERS liability or surplus. If a city splits into two or more cities, or two or more cities consolidate or merge, the cities affected by the split, consolidation or merger, including cities created by the split, consolidation or merger, must enter into a written agreement that addresses any unfunded Public Employees Retirement System liabilities or surpluses and deliver a copy of the agreement to the Public Employees Retirement Board as required by ORS 238.231. [2003 c.802 Â§164; 2005 c.808 Â§23]

Â Â Â Â Â  Note: 222.045 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.050 Certain consolidations and mergers; additional question concerning taxes authorized; requirements for approval. (1) This section applies if a consolidation or merger proposes to consolidate or merge two or more cities and at least one of the cities has not previously imposed ad valorem property taxes.

Â Â Â Â Â  (2) The question of the consolidation or merger that is submitted to the electors of the city that has not previously imposed ad valorem property taxes may also propose a permanent rate limit on operating taxes as described in section 11 (3)(c), Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) The permanent rate limit proposed under subsection (2) of this section shall be taken into account in determining the permanent rate limit for the city following consolidation or merger as provided in section 11 (3)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (4) The question of the consolidation or merger that is submitted to the electors of the city that has not previously approved operating taxes shall be considered approved by such electors if a majority of the votes cast are in favor of the consolidation or merger and:

Â Â Â Â Â  (a) At least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) The election is a general election in an even-numbered year.

Â Â Â Â Â  (5) ORS 250.036 applies to a ballot title for an election described in this section.

Â Â Â Â Â  (6) Notwithstanding that a majority of all electors voting on the question of consolidation or merger approve the consolidation or merger, the consolidation or merger shall not be considered approved if the voting participation requirements in subsection (4) of this section have not been met in the city to which this section applies.

Â Â Â Â Â  (7) If the city to which this section applies approves the consolidation or merger but the consolidation or merger is not approved by the other electors voting on the question or for some other reason does not occur, no permanent rate limit for operating taxes shall be established for the city as a result of the election. [1997 c.541 Â§358d]

Â Â Â Â Â  Note: 222.050 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

ANNEXATION OF CONTIGUOUS TERRITORY

(Temporary provisions relating to annexation)

Â Â Â Â Â  Note: Sections 3 and 10, chapter 737, Oregon Laws 1987, provide:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding any other provision of law, when property:

Â Â Â Â Â  (a) Is property on which no electors reside;

Â Â Â Â Â  (b) Is zoned for industrial uses;

Â Â Â Â Â  (c) Has sewer and water lines paid for and installed by the property owner; and

Â Â Â Â Â  (d) Has an assessed valuation, including improvements, of more than $7 million

that property can only be annexed by or to a city after the city receives a petition requesting annexation from the owner of the property.

Â Â Â Â Â  (2) Property described in subsection (1) of this section shall not be included with other territory as part of an annexation, or annexed under ORS 222.750, unless the owner of the property consents to the annexation in the form of a petition for annexation.

Â Â Â Â Â  (3) This section applies to property that, on September 27, 1987, was within the jurisdiction of a local government boundary commission. [1987 c.737 Â§3; 1997 c.516 Â§14]

Â Â Â Â Â  Sec. 10. Section 3, chapter 737, Oregon Laws 1987, is repealed on June 30, 2035. [1987 c.737 Â§10; 1989 c.226 Â§1; 1997 c.226 Â§1; 2005 c.844 Â§8]

Â Â Â Â Â  Note: Sections 7, 8 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. Section 8 of this 2005 Act is added to and made a part of ORS 222.111 to 222.180. [2005 c.539 Â§7]

Â Â Â Â Â  Sec. 8. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated Jackson County, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

Â Â Â Â Â  (2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§8]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  Note: Sections 1, 4, 5, 6, 7, 9, 10 and 11, chapter 844, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. The City of Beaverton may not annex territory as provided in ORS 222.750 and, notwithstanding any charter provision to the contrary, the City of Beaverton may not annex territory in any manner that does not require the city to obtain approval of the residents of or the property owners in the territory. [2005 c.844 Â§1]

Â Â Â Â Â  Sec. 4. (1) The Joint Legislative Committee on Land Use, or another appropriate interim legislative committee, shall consider and may propose legislation on the following issues:

Â Â Â Â Â  (a) Alternatives to the statutory authority for annexation of territory by a city pursuant to ORS 195.205 to 195.225, 222.111 to 222.180, 222.750 or 222.840 to 222.915 and annexations in an area with a local government boundary commission pursuant to ORS 199.410 to 199.534.

Â Â Â Â Â  (b) Possible changes in statutory authority designed to enhance the long-term economic health and vitality of OregonÂs communities.

Â Â Â Â Â  (2) The committee may encourage the formation of an informal work group to assist the committee in arriving at a consensus regarding viable recommendations. A work group formed pursuant to this section shall include, at a minimum, representatives of:

Â Â Â Â Â  (a) The League of Oregon Cities;

Â Â Â Â Â  (b) The Association of Oregon Counties;

Â Â Â Â Â  (c) Special districts;

Â Â Â Â Â  (d) Developers;

Â Â Â Â Â  (e) Financial institutions;

Â Â Â Â Â  (f) Conservation or environmental groups;

Â Â Â Â Â  (g) Business organizations; and

Â Â Â Â Â  (h) Neighborhood associations organized in unincorporated areas.

Â Â Â Â Â  (3) The committee may file a proposed legislative measure for presession filing on or before December 15, 2006, pursuant to ORS 171.130. [2005 c.844 Â§4]

Â Â Â Â Â  Sec. 5. (1) Notwithstanding any provision of ORS 195.205 to 195.225, 199.410 to 199.534, 222.111 to 222.180, 222.750 and 222.840 to 222.915, property described in subsection (2) or (3) of this section may not be annexed by or to a city unless the city receives consent to the annexation from the owner of the property in the form of a petition for annexation.

Â Â Â Â Â  (2) Property for which annexation is limited by subsection (1) of this section is property:

Â Â Â Â Â  (a) That is composed of one or more lots, parcels or tracts that:

Â Â Â Â Â  (A) Are owned by the same individual or entity, including an affiliate or subsidiary of the entity;

Â Â Â Â Â  (B) Are contiguous or are separated from each other only by a public right of way, a stream, a bay, a lake or another body of water; and

Â Â Â Â Â  (C) Together comprise at least 150 acres;

Â Â Â Â Â  (b) On which no electors reside;

Â Â Â Â Â  (c) That was zoned for industrial, employment or transit-oriented employment uses on December 31, 2004;

Â Â Â Â Â  (d) That has private, on-premises security services; and

Â Â Â Â Â  (e) That has an assessed valuation, including improvements, of more than $12 million.

Â Â Â Â Â  (3) Subsection (1) of this section applies to a lot, parcel or tract that is owned by the same individual or entity, including an affiliate or a subsidiary of the entity, that owns the property described in subsection (2)(a) of this section if the lot, parcel or tract:

Â Â Â Â Â  (a) Is within two miles of the property described in subsection (2)(a) of this section; and

Â Â Â Â Â  (b) Contains 10 or more acres that are contiguous or separated from each other only by a public right of way, a stream, a bay, a lake or another body of water.

Â Â Â Â Â  (4) A city may not obtain approval of an owner for annexation under this section by requiring or requesting that the owner waive remonstrance or agree to annexation in order to receive utility service or other city services located in the city right of way at the same price the city charges an owner of similar property that is within the city. [2005 c.844 Â§5]

Â Â Â Â Â  Sec. 6. An area of land within the urban growth boundary of the metropolitan service district established in the Portland metropolitan area may not be annexed under ORS 222.750 if:

Â Â Â Â Â  (1) The area of land is larger than seven acres and is zoned for industrial use;

Â Â Â Â Â  (2) The land is owned by an Oregon-based business entity that has been in continuous operation, either directly or through a predecessor, for at least 60 years; and

Â Â Â Â Â  (3) The business entity employs more than 500 individuals on the land. [2005 c.844 Â§6]

Â Â Â Â Â  Sec. 7. An area of land within the urban growth boundary of the metropolitan service district established in the Portland metropolitan area may not be annexed under ORS 222.750 if:

Â Â Â Â Â  (1) The area of land is larger than 14 acres and is zoned for industrial use;

Â Â Â Â Â  (2) The land is owned by an Oregon-based business entity that has been in continuous operation on a portion of the land for at least 40 years; and

Â Â Â Â Â  (3) The business entity employs more than 300 individuals on the land. [2005 c.844 Â§7]

Â Â Â Â Â  Sec. 9. (1) Section 3 of this 2005 Act applies to an election conducted on or after the effective date of this 2005 Act [September 2, 2005] and before January 2, 2008.

Â Â Â Â Â  (2) Sections 5, 6 and 7 of this 2005 Act apply to an annexation of territory approved on or after March 1, 2005, and to an annexation of territory proposed on or after the effective date of this 2005 Act. [2005 c.844 Â§9]

Â Â Â Â Â  Sec. 10. Sections 1, 3 and 4 of this 2005 Act are repealed on January 2, 2008. [2005 c.844 Â§10]

Â Â Â Â Â  Sec. 11. (1) Sections 5, 6 and 7 of this 2005 Act are repealed on June 30, 2035.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, unless this section is amended, sections 5 and 6 of this 2005 Act are repealed five years after June 30, 2035. [2005 c.844 Â§11]

Â Â Â Â Â  222.110 [Repealed by 1957 c.613 Â§1 (222.111 enacted in lieu of 222.110)]

Â Â Â Â Â  222.111 Authority and procedure for annexation. (1) When a proposal containing the terms of annexation is approved in the manner provided by the charter of the annexing city or by ORS 222.111 to 222.180 or 222.840 to 222.915, the boundaries of any city may be extended by the annexation of territory that is not within a city and that is contiguous to the city or separated from it only by a public right of way or a stream, bay, lake or other body of water. Such territory may lie either wholly or partially within or without the same county in which the city lies.

Â Â Â Â Â  (2) A proposal for annexation of territory to a city may be initiated by the legislative body of the city, on its own motion, or by a petition to the legislative body of the city by owners of real property in the territory to be annexed.

Â Â Â Â Â  (3) The proposal for annexation may provide that, during each of not more than 10 full fiscal years beginning with the first fiscal year after the annexation takes effect, the rate of taxation for city purposes on property in the annexed territory shall be at a specified ratio of the highest rate of taxation applicable that year for city purposes to other property in the city. The proposal may provide for the ratio to increase from fiscal year to fiscal year according to a schedule of increase specified in the proposal; but in no case shall the proposal provide for a rate of taxation for city purposes in the annexed territory which will exceed the highest rate of taxation applicable that year for city purposes to other property in the city. If the annexation takes place on the basis of a proposal providing for taxation at a ratio, the city may not tax property in the annexed territory at a rate other than the ratio which the proposal authorizes for that fiscal year.

Â Â Â Â Â  (4) When the territory to be annexed includes a part less than the entire area of a district named in ORS 222.510, the proposal for annexation may provide that if annexation of the territory occurs the part of the district annexed into the city is withdrawn from the district as of the effective date of the annexation. However, if the affected district is a district named in ORS 222.465, the effective date of the withdrawal of territory shall be determined as provided in ORS 222.465.

Â Â Â Â Â  (5) The legislative body of the city shall submit, except when not required under ORS 222.120, 222.170 and 222.840 to 222.915 to do so, the proposal for annexation to the electors of the territory proposed for annexation and, except when permitted under ORS 222.120 or 222.840 to 222.915 to dispense with submitting the proposal for annexation to the electors of the city, the legislative body of the city shall submit such proposal to the electors of the city. The proposal for annexation may be voted upon at a general election or at a special election to be held for that purpose.

Â Â Â Â Â  (6) The proposal for annexation may be voted upon by the electors of the city and of the territory simultaneously or at different times not more than 12 months apart.

Â Â Â Â Â  (7) Two or more proposals for annexation of territory may be voted upon simultaneously; however, in the city each proposal shall be stated separately on the ballot and voted on separately, and in the territory proposed for annexation no proposal for annexing other territory shall appear on the ballot. [1957 c.613 Â§2 (enacted in lieu of 222.110); 1959 c.415 Â§1; 1967 c.624 Â§13; 1985 c.702 Â§7]

Â Â Â Â Â  222.115 Annexation contracts; recording; effect. A contract between a city and a landowner relating to extraterritorial provision of service and consent to eventual annexation of property of the landowner shall be recorded and, when recorded, shall be binding on all successors with an interest in that property. [1991 c.637 Â§4]

Â Â Â Â Â  222.120 Procedure without election by city electors; hearing; ordinance subject to referendum. (1) Except when expressly required to do so by the city charter, the legislative body of a city is not required to submit a proposal for annexation of territory to the electors of the city for their approval or rejection.

Â Â Â Â Â  (2) When the legislative body of the city elects to dispense with submitting the question of the proposed annexation to the electors of the city, the legislative body of the city shall fix a day for a public hearing before the legislative body at which time the electors of the city may appear and be heard on the question of annexation.

Â Â Â Â Â  (3) The city legislative body shall cause notice of the hearing to be published once each week for two successive weeks prior to the day of hearing, in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

Â Â Â Â Â  (4) After the hearing, the city legislative body may, by an ordinance containing a legal description of the territory in question:

Â Â Â Â Â  (a) Declare that the territory is annexed to the city upon the condition that the majority of the votes cast in the territory is in favor of annexation;

Â Â Â Â Â  (b) Declare that the territory is annexed to the city where electors or landowners in the contiguous territory consented in writing to such annexation, as provided in ORS 222.125 or 222.170, prior to the public hearing held under subsection (2) of this section; or

Â Â Â Â Â  (c) Declare that the territory is annexed to the city where the Department of Human Services, prior to the public hearing held under subsection (1) of this section, has issued a finding that a danger to public health exists because of conditions within the territory as provided by ORS 222.840 to 222.915.

Â Â Â Â Â  (5) If the territory described in the ordinance issued under subsection (4) of this section is a part less than the entire area of a district named in ORS 222.510, the ordinance may also declare that the territory is withdrawn from the district on the effective date of the annexation or on any subsequent date specified in the ordinance. However, if the affected district is a district named in ORS 222.465, the effective date of the withdrawal of territory shall be determined as provided in ORS 222.465.

Â Â Â Â Â  (6) The ordinance referred to in subsection (4) of this section is subject to referendum.

Â Â Â Â Â  (7) For the purpose of this section, ORS 222.125 and 222.170, ÂownerÂ or ÂlandownerÂ means the legal owner of record or, where there is a recorded land contract which is in force, the purchaser thereunder. If there is a multiple ownership in a parcel of land each consenting owner shall be counted as a fraction to the same extent as the interest of the owner in the land bears in relation to the interest of the other owners and the same fraction shall be applied to the parcelÂs land mass and assessed value for purposes of the consent petition. If a corporation owns land in territory proposed to be annexed, the corporation shall be considered the individual owner of that land. [Amended by 1953 c.220 Â§2; 1955 c.51 Â§1; 1961 c.511 Â§1; 1967 c.624 Â§14; 1971 c.673 Â§2; 1985 c.702 Â§8; 1987 c.818 Â§11; 1993 c.18 Â§39]

Â Â Â Â Â  222.125 Annexation by consent of all owners of land and majority of electors; proclamation of annexation. The legislative body of a city need not call or hold an election in the city or in any contiguous territory proposed to be annexed or hold the hearing otherwise required under ORS 222.120 when all of the owners of land in that territory and not less than 50 percent of the electors, if any, residing in the territory consent in writing to the annexation of the land in the territory and file a statement of their consent with the legislative body. Upon receiving written consent to annexation by owners and electors under this section, the legislative body of the city, by resolution or ordinance, may set the final boundaries of the area to be annexed by a legal description and proclaim the annexation. [1985 c.702 Â§3; 1987 c.738 Â§1]

Note: 222.125 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.130 Annexation election; notice; ballot title. (1) The statement summarizing the measure and its major effect in the ballot title for a proposal for annexation shall contain a general description of the boundaries of each territory proposed to be annexed. The description shall use streets and other generally recognized features. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect shall not exceed 150 words.

Â Â Â Â Â  (2) The notice of an annexation election shall be given as provided in ORS 254.095 and 254.205, except that in addition the notice shall contain a map indicating the boundaries of each territory proposed to be annexed.

Â Â Â Â Â  (3) Whenever simultaneous elections are held in a city and the territory to be annexed, the same notice and publication shall fulfill the requirements of publication for the city election and the election held in the territory. [Amended by 1967 c.283 Â§1; 1979 c.317 Â§4; 1983 c.350 Â§33; 1995 c.79 Â§80; 1995 c.534 Â§10]

Â Â Â Â Â

Â Â Â Â Â  222.140 [Repealed by 1979 c.317 Â§26]

Â Â Â Â Â  222.150 Election results; proclamation of annexation. The city legislative body shall determine the results of the election from the official figures returned by the county clerk. If the city legislative body finds that the majority of all votes cast in the territory favors annexation and the city legislative body has dispensed with submitting the question to the electors of the city, the city legislative body, by resolution or ordinance, shall set the final boundaries of the area to be annexed by a legal description and proclaim the annexation. [Amended by 1983 c.83 Â§23; 1983 c.350 Â§34; 1985 c.702 Â§9]

Â Â Â Â Â  222.160 Procedure when annexation is submitted to city vote; proclamation. This section applies when the city legislative body has not dispensed with submitting the question of annexation to the electors of the city. If the city legislative body finds that a majority of the votes cast in the territory and a majority of the votes cast in the city favor annexation, then the legislative body, by resolution or ordinance, shall proclaim those annexations which have received a majority of the votes cast in both the city and the territory. The proclamation shall contain a legal description of each territory annexed. [Amended by 1983 c.350 Â§35; 1985 c.702 Â§10]

Â Â Â Â Â  222.170 Effect of consent to annexation by territory; proclamation with and without city election. (1) The legislative body of the city need not call or hold an election in any contiguous territory proposed to be annexed if more than half of the owners of land in the territory, who also own more than half of the land in the contiguous territory and of real property therein representing more than half of the assessed value of all real property in the contiguous territory consent in writing to the annexation of their land in the territory and file a statement of their consent with the legislative body on or before the day:

Â Â Â Â Â  (a) The public hearing is held under ORS 222.120, if the city legislative body dispenses with submitting the question to the electors of the city; or

Â Â Â Â Â  (b) The city legislative body orders the annexation election in the city under ORS 222.111, if the city legislative body submits the question to the electors of the city.

Â Â Â Â Â  (2) The legislative body of the city need not call or hold an election in any contiguous territory proposed to be annexed if a majority of the electors registered in the territory proposed to be annexed consent in writing to annexation and the owners of more than half of the land in that territory consent in writing to the annexation of their land and those owners and electors file a statement of their consent with the legislative body on or before the day:

Â Â Â Â Â  (a) The public hearing is held under ORS 222.120, if the city legislative body dispenses with submitting the question to the electors of the city; or

Â Â Â Â Â  (b) The city legislative body orders the annexation election in the city under ORS 222.111, if the city legislative body submits the question to the electors of the city.

Â Â Â Â Â  (3) If the city legislative body has not dispensed with submitting the question to the electors of the city and a majority of the votes cast on the proposition within the city favor annexation, or if the city legislative body has previously dispensed with submitting the question to the electors of the city as provided in ORS 222.120, the legislative body, by resolution or ordinance, shall set the final boundaries of the area to be annexed by a legal description and proclaim the annexation.

Â Â Â Â Â  (4) Real property that is publicly owned, is the right of way for a public utility, telecommunications carrier as defined in ORS 133.721 or railroad or is exempt from ad valorem taxation shall not be considered when determining the number of owners, the area of land or the assessed valuation required to grant consent to annexation under this section unless the owner of such property files a statement consenting to or opposing annexation with the legislative body of the city on or before a day described in subsection (1) of this section. [Amended by 1955 c.51 Â§2; 1961 c.511 Â§2; 1971 c.673 Â§1; 1973 c.434 Â§1; 1983 c.350 Â§36; 1985 c.702 Â§11; 1987 c.447 Â§117; 1987 c.737 Â§4; 1999 c.1093 Â§12]

Â Â Â Â Â  222.173 Time limit for filing statements of consent; public records. (1) For the purpose of authorizing an annexation under ORS 222.170 or under a proceeding initiated as provided by ORS 199.490 (2), only statements of consent to annexation which are filed within any one-year period shall be effective, unless a separate written agreement waiving the one-year period or prescribing some other period of time has been entered into between an owner of land or an elector and the city.

Â Â Â Â Â  (2) Statements of consent to annexation filed with the legislative body of the city by electors and owners of land under ORS 222.170 are public records under ORS 192.410 to 192.505. [1985 c.702 Â§20; 1987 c.737 Â§5; 1987 c.818 Â§8]

Â Â Â Â Â  Note: 222.173 to 222.177 were added to and made a part of ORS chapter 222 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.175 City to provide information when soliciting statements of consent. If a city solicits statements of consent under ORS 222.170 from electors and owners of land in order to facilitate annexation of unincorporated territory to the city, the city shall, upon request, provide to those electors and owners information on that cityÂs ad valorem tax levied for its current fiscal year expressed as the rate per thousand dollars of assessed valuation, a description of services the city generally provides its residents and owners of property within the city and such other information as the city considers relevant to the impact of annexation on land within the unincorporated territory within which statements of consent are being solicited. [1985 c.702 Â§21; 1987 c.737 Â§6; 1987 c.818 Â§9]

Â Â Â Â Â  Note: See note under 222.173.

Â Â Â Â Â  222.177 Filing of annexation records with Secretary of State. When a city legislative body proclaims an annexation under ORS 222.125, 222.150, 222.160 or 222.170, the recorder of the city or any other city officer or agency designated by the city legislative body to perform the duties of the recorder under this section shall transmit to the Secretary of State:

Â Â Â Â Â  (1) A copy of the resolution or ordinance proclaiming the annexation.

Â Â Â Â Â  (2) An abstract of the vote within the city, if votes were cast in the city, and an abstract of the vote within the annexed territory, if votes were cast in the territory. The abstract of the vote for each election shall show the whole number of electors voting on the annexation, the number of votes cast for annexation and the number of votes cast against annexation.

Â Â Â Â Â  (3) If electors or landowners in the territory annexed consented to the annexation under ORS 222.125 or 222.170, a copy of the statement of consent.

Â Â Â Â Â  (4) A copy of the ordinance issued under ORS 222.120 (4).

Â Â Â Â Â  (5) An abstract of the vote upon the referendum if a referendum petition was filed with respect to the ordinance adopted under ORS 222.120 (4). [1985 c.702 Â§4; 1987 c.737 Â§7; 1987 c.818 Â§10]

Note: See note under 222.173.

Â Â Â Â Â  222.179 Exempt territory. The amendments to ORS 222.210, 222.230, 222.240 and 222.270 made by chapter 702, Oregon Laws 1985, do not apply in territory subject to the jurisdiction of a local government boundary commission. [1985 c.702 Â§27]

Â Â Â Â Â  Note: 222.179 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 222 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.180 Effective date of annexation. (1) The annexation shall be complete from the date of filing with the Secretary of State of the annexation records as provided in ORS 222.177 and 222.900. Thereafter the annexed territory shall be and remain a part of the city to which it is annexed. The date of such filing shall be the effective date of annexation.

Â Â Â Â Â  (2) For annexation proceedings initiated by a city, the city may specify an effective date that is later than the date specified in subsection (1) of this section. If a later date is specified under this subsection, that effective date shall not be later than 10 years after the date of a proclamation of annexation described in ORS 222.177. [Amended by 1961 c.322 Â§1; 1967 c.624 Â§15; 1973 c.501 Â§2; 1981 c.391 Â§5; 1985 c.702 Â§12; 1991 c.637 Â§9]

Â Â Â Â Â  222.183 Notice of annexation when effective date delayed for more than one year. (1) If the effective date of an annexation is more than one year after the date of a proclamation of annexation, the city, through its recorder or other city officer or agency performing the duties of recorder under this section, shall send notice to the county clerk of each county within which the city is located. The notice shall be sent not sooner than 120 days and not later than 90 days prior to the effective date of the annexation.

Â Â Â Â Â  (2) The notice described in subsection (1) of this section shall be in addition to any other notice or filing required under ORS 222.010 to 222.750. [1995 c.607 Â§67]

Â Â Â Â Â  Note: 222.183 was added to and made a part of 222.010 to 222.750 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.185 [1971 c.673 Â§4; repealed by 1975 c.326 Â§5]

Â Â Â Â Â  222.190 [Repealed by 1975 c.326 Â§5]

CONSOLIDATION OF ADJOINING AND NONADJOINING TERRITORIES

Â Â Â Â Â  222.210 Authority to consolidate adjoining and nonadjoining cities or territories; additional method of annexation; limitation. (1) An incorporated city may be created from adjoining or nonadjoining incorporated cities, from an incorporated city and adjoining or nonadjoining unincorporated territory, or from both, after proceedings had as required by ORS 222.210 to 222.310. The legislature expressly declares that those sections do not repeal or amend any other law or laws providing for the incorporation of cities, and that those sections are enacted for the purpose of providing an additional procedure for the incorporation of cities. The unincorporated territory may consist of contiguous or noncontiguous areas.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 222.210 to 222.310, no city shall be created under ORS 222.210 to 222.310 that contains any noncontiguous area which is separated from the rest of the territory of the city by a distance that is nowhere less than or equal to three miles. If a petition filed under ORS 222.230 (2) proposes creation of a city containing noncontiguous areas separated by a distance of more than three miles, the affected city governing bodies shall so declare at the joint convention held under ORS 222.230 (4) and shall cancel any further proceedings related to the petition. If a consolidated city with such noncontiguous areas results from an election called under ORS 222.250 or 222.275, the consolidated city shall consist only of the most populous city included in the consolidated city and those cities or unincorporated areas in which the majority of votes cast favored creation of the consolidated city and which lie not more than three miles from the contiguous area composed of the most populous city and any other city or unincorporated area in which the majority of votes cast favored creation of the consolidated city. [Amended by 1971 c.761 Â§1; 1983 c.350 Â§37; 1985 c.702 Â§22; 1989 c.92 Â§38; 1997 c.541 Â§390]

Â Â Â Â Â  Note: Sections 9, 10 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 9. Section 10 of this 2005 Act is added to and made a part of ORS 222.210 to 222.310. [2005 c.539 Â§9]

Â Â Â Â Â  Sec. 10. Consent required for consolidation of certain lots, parcels or tracts. (1) A lot, parcel or tract may not be included in territory proposed to be consolidated to create a newly incorporated city or a consolidated city unless the owner of the lot, parcel or tract gives written consent to the incorporation or consolidation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated Jackson County, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of White City, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of Medford, west of Oregon Route 99.

Â Â Â Â Â  (2) After incorporation or consolidation of a city that includes a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when the city is incorporated or consolidated are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§10]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  222.220 Initiation of proceedings; signatures on petitions. Proceedings to create an incorporated city under ORS 222.210 to 222.310 may be initiated by petition signed by not less than 10 percent of the electors of each incorporated city to be included within the proposed city. If it is proposed to include one or more unincorporated areas in the proposed city, the petition shall be signed by not less than 10 percent of the electors registered in each such area at the closing of the registration books by the county clerk at the close of registration preceding the last general election. The areas may be contiguous with one another. [Amended by 1971 c.761 Â§2; 1983 c.83 Â§24]

Â Â Â Â Â  222.225 Economic feasibility statement required; contents. When a petition to create a city under ORS 222.210 to 222.310 is filed with the clerk or recorder of a city under ORS 222.230, an economic feasibility statement concerning the proposed city described in the petition shall also be filed with the clerk or recorder. The economic feasibility statement shall be prepared by the petitioners and, if applicable, shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 222.230 (2). The economic feasibility statement shall contain:

Â Â Â Â Â  (1) A description of the services and functions to be performed or provided by the proposed city;

Â Â Â Â Â  (2) An analysis of the relationship between those services and functions and other existing or needed government services; and

Â Â Â Â Â  (3) A proposed first year line item operation budget and a projected third year line item operating budget for the new city that demonstrate its economic feasibility. [1989 c.92 Â§33; 1997 c.541 Â§355]

Â Â Â Â Â  222.230 Form and contents of petition; filing; meeting of city governing bodies; rules. (1) Before circulating a petition to create a city from adjoining or nonadjoining cities or unincorporated territory, the petitioners shall file with the county clerk of the county in which the proposed city lies or, should it lie in more than one county, to the county clerk of the county in which the largest part of its territory lies, a petition for consolidation in a form prescribed by rule of the Secretary of State. If the economic feasibility statement required by ORS 222.225 is submitted with the petition, the county clerk shall immediately date and time stamp the prospective petition and shall authorize the circulation of the petition. The county clerk shall retain the prospective petition and economic feasibility statement and shall immediately send a copy of the prospective petition to each city included in the proposed consolidation.

Â Â Â Â Â  (2) The petition shall be addressed to the governing bodies of the cities to be included in the proposed city. The petition shall state the name of the city, which may be, but need not be, the name of any of the cities to be included in the city. If it is proposed to include one or more unincorporated areas, the petition shall describe the boundaries of each of them, in addition to designating the incorporated cities to be included in the proposed city. The petition may be filed in the office of the clerk or recorder of any of the cities to be included in the proposed city. However, a petition shall not be accepted for filing unless all the signatures on the petition were obtained within the one-year period immediately following the date on which the petition was filed under subsection (1) of this section.

Â Â Â Â Â  (3) The petition shall state the proposed permanent rate limit for operating taxes for the city that is to be created. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as the existing city or cities would have cumulatively produced within the city or citiesÂ territorial boundaries were the consolidation not to take effect, and not taking into account any applicable statutory rate limit on operating taxes.

Â Â Â Â Â  (4) When a petition to create a city pursuant to ORS 222.210 to 222.310 contains the required number of signatures and has been so filed, the governing bodies of the cities to be included in the proposed city shall meet in joint convention at the usual place of meeting of the governing body of that one of the cities having the largest population as shown by the last federal census, as soon after the filing of the petition as is convenient, but not more than 20 days after the filing of the petition. At that meeting the governing bodies shall examine the petition and determine:

Â Â Â Â Â  (a) Whether it is in proper form and contains the required number of qualified signers; and

Â Â Â Â Â  (b) Whether the incorporation of the consolidated city proposed in the petition complies with goals adopted under ORS chapters 195, 196 and 197. [Amended by 1971 c.761 Â§3; 1985 c.702 Â§23; 1989 c.92 Â§34; 1997 c.541 Â§356; 2001 c.672 Â§6]

Â Â Â Â Â  222.240 Approval of petition; appointment of charter commission; employment of assistance; functions. If the governing bodies find that the petition is in proper form, contains the required signatures and proposes an incorporation that complies with goals adopted under ORS chapters 195, 196 and 197, the governing body of each of the cities to be included in the proposed city shall approve the petition and appoint two residents of each of the cities as the members of a charter commission to prepare a charter for the proposed city to be submitted to the electors for approval or rejection at the same election at which is submitted the question of the creation of the proposed city. The charter commission may employ at the expense of the cities such legal and other assistance as it considers advisable to assist it in the preparation of the charter or the performance of its duties, and the expense shall be equally borne by the cities. If the petitions provide that one or more unincorporated areas shall be included in the proposed city, the governing body of the county within which the largest portion of all such areas lies shall appoint to the charter commission two electors residing in those areas. After the commission is selected, it shall prepare a charter for the proposed city within 60 days after the commission has been appointed. [Amended by 1971 c.761 Â§4; 1985 c.702 Â§24; 2001 c.672 Â§7]

Â Â Â Â Â  222.245 [1971 c.761 Â§13; repealed by 1989 c.92 Â§39]

Â Â Â Â Â  222.250 Joint convention of governing bodies; election on consolidation, charter and tax rate limit; date; functions of county court; ballot title. (1) After the charter commission has prepared and adopted a charter, the secretary of the charter commission shall file copies of the charter, certified as correct by the secretary or two or more members of the commission, with the governing bodies of each of the incorporated cities to be included in the proposed city. Within 30 days after the filing the governing bodies of the cities shall meet in joint convention, at the usual place of meeting of the governing body of the city having the largest population as shown by the last federal census, to adopt a ballot title for the question of consolidation and adoption of a city charter and tax base. The ballot title shall comply with the requirements of ORS 250.035. The permanent rate limit for operating taxes that is submitted to the electors shall be the permanent rate limit included in the petition for consolidation filed under ORS 222.230.

Â Â Â Â Â  (2) The election shall be held on the date of the next primary election or general election that is not earlier than the 90th day after the filing. The election shall be called and held for the purpose of submitting the following question to the electors of each incorporated city and of each unincorporated area to be included in the proposed city:

Â Â Â Â Â  (a) Whether an incorporated city shall be created consisting of the largest city proposed to be included therein, of each other incorporated city whose electors vote to create the proposed city, and of each unincorporated area in which the electors vote to create the proposed city;

Â Â Â Â Â  (b) Whether the charter proposed by the charter commission shall be adopted as the charter for the city; and

Â Â Â Â Â  (c) Whether the proposed permanent rate limit included in the petition for consolidation filed under ORS 222.230 shall be adopted as the proposed permanent rate limit of the new city.

Â Â Â Â Â  (3) If the governing bodies cannot agree at the joint convention upon a date and a ballot title for the election, the county court of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city, by resolution duly adopted by the county court, shall determine a date and adopt a ballot title. The election in that case shall be called by the county court for the purposes provided in the petitions and ORS 222.210 to 222.310.

Â Â Â Â Â  (4) The statement summarizing the measure and its major effect in a ballot title for an election under this section shall include a general description of the boundaries of the proposed city. The description shall use streets and other generally recognized features and name the cities proposed to be included in the consolidated city. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect shall not exceed 150 words.

Â Â Â Â Â  (5) Not later than the 61st day before the date of the election, the officer performing the duties of clerk of the joint convention or the county court shall file the ballot title with the county clerk of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city. The ballot title may be challenged in the manner provided for county measures in ORS 250.195. [Amended by 1971 c.761 Â§5; 1979 c.316 Â§11; 1983 c.350 Â§38; 1985 c.565 Â§34; 1989 c.92 Â§35; 1995 c.79 Â§81; 1995 c.534 Â§11; 1995 c.712 Â§93; 1997 c.541 Â§357]

Â Â Â Â Â  222.260 Ordinance calling election. After the date and other election details have been determined, the governing body of each of the cities shall enact an ordinance calling an election as required by this section and ORS 222.250 for the purposes specified. A copy of the ordinance shall be filed with the county clerk of each county in which any territory included in the proposed consolidation lies. [Amended by 1967 c.283 Â§2; 1971 c.761 Â§6; 1983 c.350 Â§39; 1989 c.92 Â§36]

Â Â Â Â Â  222.265 Conduct of election. (1) Except as provided in this section, ORS chapters 246 to 260 govern the conduct of an election called under ORS 222.250 or 222.275.

Â Â Â Â Â  (2) The chief elections officer for the purpose of conducting any election called under ORS 222.250 or 222.275 shall be the county clerk of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city.

Â Â Â Â Â  (3) If the proposed consolidation includes one or more unincorporated areas, the notice of the election called under ORS 222.250 shall include a map indicating the boundaries of each such area and indicating each incorporated city proposed to be included in the consolidated city. [1983 c.350 Â§41]

Â Â Â Â Â  222.270 Canvass of votes; joint convention of governing bodies; proclamation; report to Secretary of State; cost of election. (1) The chief elections officer shall canvass separately the votes cast in each city and in each unincorporated area on the question of consolidation and adoption of a city charter and permanent rate limit for operating taxes. The chief elections officer shall deliver a certified copy of the abstracts to the governing body of each of the cities.

Â Â Â Â Â  (2) Not later than the 10th day after the chief elections officer has delivered the certified copies of the abstracts under subsection (1) of this section, the governing bodies of each of the cities to be included in the proposed city shall meet in joint convention at the usual place of meeting of the governing body of the city with the largest population as shown by the last federal census.

Â Â Â Â Â  (3) The joint convention shall determine from the abstracts the results of the election on the question. The joint convention shall make an order proclaiming creation of the consolidated city and shall enter the order upon the joint conventionÂs minutes if a majority of the votes cast in the most populous city and a majority of the votes cast in another city or an unincorporated area proposed to be included in the proposed city favor creation of the city.

Â Â Â Â Â  (4) Except as provided in ORS 222.210 (2), the consolidated city shall consist of the most populous city proposed to be included therein, each other city whose electors vote in favor of creating the consolidated city and each unincorporated area whose electors so vote. Its charter shall be the charter prepared by the charter commission and its permanent rate limit for operating taxes shall be the rate limit submitted to the electors at the election held under ORS 222.250 and 222.260.

Â Â Â Â Â  (5) The officer performing the duties of clerk of the joint convention shall deliver to the Secretary of State a certified copy of the order proclaiming the election results and a certified copy of the charter adopted as the charter for the proposed city.

Â Â Â Â Â  (6) If a consolidated city is created under subsection (3) of this section, the consolidated city shall pay the total cost of the election. If a consolidated city is not so created:

Â Â Â Â Â  (a) Each city that would have been included in the proposed city shall pay a part of the total cost of holding the election on the proposed consolidation equal to the proportion that the number of persons registered to vote in the city holds to the number of persons registered to vote in all cities and unincorporated areas that would have been included in the proposed city; and

Â Â Â Â Â  (b) Each county in which lies an unincorporated area that would have been included in the proposed city shall pay a part of the total cost of the election equal to the proportion that the number of persons registered to vote in the unincorporated area holds to the number of persons registered to vote in the total area that would have been included in the proposed city. [Amended by 1971 c.761 Â§7; 1981 c.173 Â§9; 1983 c.350 Â§42; 1985 c.702 Â§25; 1989 c.92 Â§37; 1997 c.541 Â§358]

Â Â Â Â Â  222.275 Elections for consolidation of certain areas or cities. (1) Electors of a city or area proposed to be included in a consolidated city may request a second election on the question of consolidation by filing a petition requesting the election as provided in this section, if:

Â Â Â Â Â  (a) The majority of votes cast in the first election in the city or area for which the second election is requested was in favor of consolidation but the city or area is not contiguous to any other portion of the consolidated city; or

Â Â Â Â Â  (b) The majority of votes cast in the election in the city or area is against consolidation but the city or area is contiguous to the consolidated city.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.165 to 250.235. The petition must be signed by not less than 25 percent of the electors of the city or area.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section and notwithstanding subsection (2) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (4) The petition must be filed with the county clerk of the county within which the largest portion of the city or area lies, not later than the 60th day after the date of the first election. The county clerk of the county in which the petition is filed immediately shall verify the signatures on the petition and forward the petition to the chief elections officer.

Â Â Â Â Â  (5) If a petition is filed as provided in this section, the chief elections officer shall call a second election on the question of consolidation in the city or area on the next available election date in ORS 221.230 that is not sooner than the 61st day after the date on which the chief elections officer receives the verified petition.

Â Â Â Â Â  (6) The results of the election shall be determined according to ORS 222.270. [1971 c.761 Â§11; 1979 c.316 Â§12; 1983 c.83 Â§25; 1983 c.350 Â§43; 1987 c.707 Â§5; 1989 c.923 Â§10; 1991 c.71 Â§6; 1993 c.713 Â§55]

Â Â Â Â Â  222.280 Election of officers; effective date of incorporation; certain annexations prohibited. (1) Not later than the 30th day after an election held under ORS 222.250, or after an election held under ORS 222.275, if such an election is held, the chief elections officer shall call a special election in the consolidated city for the purpose of electing the officers required by the charter adopted by the electors. The election shall be held on a date specified in ORS 221.230 that is not sooner than the 90th day after the date on which the election is called.

Â Â Â Â Â  (2) The first city officers shall take office on the 10th day following the date on which their elections are proclaimed.

Â Â Â Â Â  (3) On the date on which the first city officers take office, or at whatever subsequent time the charter of the consolidated city specifies, the city shall be one city, with the rights and privileges conferred by its charter adopted under ORS 222.210 to 222.310 and the laws of this state.

Â Â Â Â Â  (4) A city incorporated under ORS 222.210 to 222.310 may not exercise the power granted by ORS 222.750 as to land surrounded by the corporate limits or boundaries of the city at the time of incorporation. [Amended by 1971 c.761 Â§8; 1983 c.350 Â§44]

Â Â Â Â Â  222.290 Officers to assume functions; terms of office. At whatever time the charter of the consolidated city specifies the officers elected at the election referred to in ORS 222.280 shall be entitled to enter upon the duties of their respective offices, upon qualifying therefor in accordance with the charter, and shall hold their respective offices for whatever terms are prescribed by the charter. [Amended by 1971 c.761 Â§9]

Â Â Â Â Â  222.295 Effect of consolidation; records, assets and uncollected taxes of consolidating cities transferred to consolidated city. Upon the effective date of the consolidation, the consolidated city shall succeed to all the assets and become charged with all the liabilities and obligations of all cities included in the consolidated city, except as the charter of the consolidated city provides to the contrary. The officers of the consolidating cities shall forthwith deliver to the officers of the consolidated city the assets and records of the consolidating cities. Uncollected taxes theretofore levied by the consolidating cities shall become the property of the consolidated city and shall be delivered to it by the county treasurer upon collection. [1971 c.761 Â§12]

Â Â Â Â Â  222.300 Ordinances of former incorporated units continued in effect; initiation of civil and criminal actions. (1) The ordinances in force in the previously incorporated cities at the time of the creation of the newly formed incorporated city by virtue of ORS 222.210, so far as the ordinances are not inconsistent with the charter adopted for the newly formed municipal corporation, shall continue in effect within the limits of the newly formed municipal corporation and shall be deemed its ordinances subject to the provisions of said charter and subject to modification, amendment or repeal by the council or other governing body of the newly created municipal corporation.

Â Â Â Â Â  (2) From the date the newly formed municipal corporation comes into existence, all complaints and prosecutions for crimes committed or ordinances violated and all suits or causes of action arising within the territory of the municipal corporation prior to its creation may be instituted in said incorporated city with the same effect as if it had been in existence prior to the violations, subject however, to the provisions of the charter of the newly formed municipal corporation.

Â Â Â Â Â  222.310 Construction of ORS 222.210 to 222.310; substantial compliance sufficient. ORS 222.210 to 222.310 shall be construed liberally, and substantial compliance with the provisions of those sections shall be sufficient. [Amended by 1983 c.350 Â§45]

Â Â Â Â Â  222.410 [Repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.420 [Repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.430 [Amended by 1967 c.283 Â§3; repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.440 [Repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.450 [Repealed by 1969 c.494 Â§29]

WITHDRAWAL OF TERRITORY

Â Â Â Â Â  222.460 Procedures for withdrawal of territory; content of resolution; hearing; election; taxes and assessments. (1) Except as expressly prohibited by the city charter, when the legislative body of a city determines that the public interest will be furthered by a withdrawal or detachment of territory from the city, the legislative body of the city, on its own motion, may order the withdrawal of territory as provided in this section.

Â Â Â Â Â  (2) A withdrawal of territory from the city shall be initiated by a resolution of the legislative body of the city.

Â Â Â Â Â  (3) The resolution shall:

Â Â Â Â Â  (a) Name the city and declare that it is the intent of the legislative body of the city to change the boundaries of the city by means of a withdrawal of territory;

Â Â Â Â Â  (b) Describe the boundaries of the affected territory; and

Â Â Â Â Â  (c) Have attached a county assessorÂs cadastral map showing the location of the affected territory.

Â Â Â Â Â  (4) Not later than 30 days after adoption of the resolution, the legislative body of the city shall hold a public hearing at which the residents of the city may appear and be heard on the question of the withdrawal of territory. The legislative body of the city shall cause notice of the hearing to be given in the manner required under ORS 222.120 (3).

Â Â Â Â Â  (5) After receiving testimony at the public hearing, the legislative body of the city may alter the boundaries described in the resolution to either include or exclude territory. If the legislative body of the city still favors the withdrawal of territory pursuant to the resolution, as approved or modified, it shall enter an order so declaring. The order shall set forth the boundaries of the area to be withdrawn. The order shall also fix a place, and a time not less than 20 nor more than 50 days after the date of the order, for a final hearing on the resolution. The order shall declare that if written requests for an election are not filed as provided by subsection (6) of this section, the legislative body of the city, at the time of the final hearing, will adopt a resolution or ordinance detaching the territory from the city.

Â Â Â Â Â  (6) An election shall not be held on the question of withdrawal of the affected territory from the city unless written requests for an election are filed at or before the hearing by not less than 15 percent of the electors or 100 electors, whichever is the lesser number, registered in the territory proposed to be withdrawn from the city.

Â Â Â Â Â  (7) At the time and place set for the final hearing upon the resolution for withdrawal, if the required number of written requests for an election on the proposed withdrawal have not been filed, the legislative body of the city shall, by resolution or ordinance, declare that the territory is detached from the city.

Â Â Â Â Â  (8) If the required number of requests for an election are filed on or before the final hearing, the legislative body of the city shall call an election in the city upon the question of the withdrawal of the affected territory.

Â Â Â Â Â  (9) If an election is called and a majority of the votes cast at the election is in favor of the withdrawal of the designated area from the city, the legislative body of the city shall, by resolution or ordinance, declare that the territory is detached from the city. If the majority of the votes cast is against the withdrawal, the legislative body of the city shall enter an order declaring the results of the election and that no withdrawal shall occur.

Â Â Â Â Â  (10) The described area withdrawn shall, from the date of entry of the order, be free from assessments and taxes levied thereafter by the city. However, the withdrawn area shall remain subject to any bonded or other indebtedness existing at the time of the order. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property contained in the city immediately prior to the withdrawal. [1985 c.702 Â§2; 1989 c.1063 Â§13]

Â Â Â Â Â  Note: 222.460 and 222.465 were added to and made a part of ORS chapter 222 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.465 Effective date of withdrawal from domestic water supply district, water control district or sanitary district. Notwithstanding any provision of this chapter or ORS chapter 199 which provides a different effective date, when territory is withdrawn by a city from a domestic water supply district organized under ORS chapter 264, a water control district organized under ORS chapter 553 or a sanitary district organized under ORS chapter 450, if the ordinance, annexation or incorporation that results in the withdrawal is enacted or approved after March 31 in any year, the effective date of the withdrawal of territory shall be July 1 in the following year. However, if the ordinance, annexation or incorporation that results in the withdrawal is enacted or approved before April 1 in any year, the effective date of the withdrawal of territory shall be July 1 in the same year. When less than the entire area of a domestic water supply district organized under ORS chapter 264, a water control district organized under ORS chapter 553 or a sanitary district organized under ORS chapter 450 is annexed by or incorporated into a city, the district shall, for purposes of administration, operation and the collection of service charges, continue to operate that portion of the district separately until the effective date of the withdrawal of territory as determined under this section. This section does not limit any agreement between a city and a district under ORS 222.530 (5), 222.540 (4) or 222.560 (4). [1985 c.702 Â§4a]

Â Â Â Â Â  Note: See note under 222.460.

ANNEXATION OF PUBLIC SERVICE DISTRICTS

Â Â Â Â Â  222.510 Annexation of entire district; transfer of liabilities and functions to city. Whenever the entire area of a rural fire protection district, a water district, including a domestic water supply corporation or a water control district, a park and recreation district, a highway lighting district, a county service district, a special road district, road assessment district or a sanitary district or authority, lawfully organized and existing, becomes incorporated in or annexed to a city in accordance with law, the district shall be extinguished and the city shall, upon the effective date of such incorporation or annexation, succeed to all the assets and become charged with all the liabilities, obligations and functions of the district. The district officers shall forthwith deliver to the city officers the district assets and records. Uncollected taxes theretofore levied by such district shall become the property of the city and be delivered to it by the county treasurer upon collection. [Amended by 1955 c.471 Â§1; 1963 c.347 Â§1; 1965 c.509 Â§1; 1967 c.365 Â§1; 1967 c.624 Â§16; 1969 c.78 Â§1; 1971 c.13 Â§5]

Â Â Â Â Â  222.520 Annexation of less than entire district; assumption of liabilities by city optional. (1) Whenever a part less than the entire area of a district named in ORS 222.510 becomes incorporated as or annexed to a city in accordance with law, the city may cause that part to be withdrawn from the district in the manner set forth in ORS 222.120 or at any time after such incorporation or annexation in the manner set forth in ORS 222.524. Until so withdrawn, the part of such a district incorporated or annexed into a city shall continue to be a part of the district.

Â Â Â Â Â  (2) The part thus withdrawn shall not thereby be relieved from liabilities and indebtedness previously contracted by the district. For the purposes of paying such liabilities and indebtedness of the district, property in the part withdrawn shall continue to be subject to assessment and taxation uniformly with property in the area remaining in the district. The city of which it became a part shall, however, assume such obligations if the obligations assumed do not bring the total of the cityÂs obligations above any applicable limitations prescribed by statute. When the city assumes such obligations it shall be liable to the district for one of the following, at the option of the city:

Â Â Â Â Â  (a) The amount of taxes which otherwise would be extended each year therefor against the property in the part withdrawn; or

Â Â Â Â Â  (b) Payment annually, as the bonds of the district that were outstanding on the effective date of the withdrawal mature, of the same proportion of such outstanding bonds, and the interest thereon, as the assessed valuation of the part withdrawn bears to the assessed valuation of the entire district on the effective date of the withdrawal. After the city agrees to make such payments under this subsection, neither the city nor the part withdrawn shall be charged by the district with any future liabilities, obligations or functions of the district. [Amended by 1955 c.471 Â§2; 1957 c.401 Â§1; 1963 c.347 Â§2; 1965 c.509 Â§2; 1967 c.624 Â§17; 1985 c.702 Â§13]

Â Â Â Â Â  222.524 Procedure for withdrawal of part of district from district. (1) If as authorized by ORS 222.520 the governing body of the city elects to cause the withdrawal from a district named in ORS 222.510 of that part of such district theretofore incorporated in or annexed to the city, it shall hold a public hearing on the question of such withdrawal. At the hearing, the governing body of the city shall hear objections to the withdrawal and shall determine whether such withdrawal is for the best interest of the city.

Â Â Â Â Â  (2) The governing body shall fix a date, time and place for the hearing and cause notice of the date, time, place and purpose of the hearing to be published once each week for two successive weeks prior to the date of the hearing in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

Â Â Â Â Â  (3) After the hearing, the governing body of the city may by ordinance declare that the part of the district which was theretofore incorporated as or annexed to the city is withdrawn from the district.

Â Â Â Â Â  (4) The ordinance referred to in subsection (3) of this section is subject to referendum.

Â Â Â Â Â  (5) The city may withdraw from all of such districts at the same time in one proceeding under this section or may withdraw from each district in separate proceedings at different times.

Â Â Â Â Â  (6) The public hearing and ordinance referred to in this section may be the same as the public hearing and ordinance in ORS 222.120. [1957 c.401 Â§3; 1963 c.347 Â§3; 1965 c.509 Â§3; 1985 c.702 Â§14]

Â Â Â Â Â  222.528 Territory withdrawn from district not liable for certain obligations. The liabilities and indebtedness for which a part of a district named in ORS 222.510 remains liable, upon withdrawal by annexation or incorporation as provided in ORS 222.120 or 222.520, shall not include:

Â Â Â Â Â  (1) Current operating expenses of the district beyond the fiscal year in which the withdrawal is effective.

Â Â Â Â Â  (2) Special tax levies, bond indebtedness or debt service obligations approved in the district subsequent to the withdrawal.

Â Â Â Â Â  (3) Any amount which is due beyond the fiscal year in which the withdrawal is effective by reason of a contract for services between the district and another district or municipality where the amount due varies in each fiscal year according to the assessed valuation of the district. [1957 c.573 Â§2; 1963 c.347 Â§4; 1965 c.509 Â§4; 1985 c.702 Â§15]

Â Â Â Â Â  222.530 Procedure for division of assets on withdrawal of part of district; arbitration and award. (1) Within 90 days from the date of such withdrawal of part of a rural fire protection district, a highway lighting district, a special road district or a park and recreation district, the governing bodies of the city and the district shall agree upon an equitable division and disposal of the assets of the district. The plan of division of assets shall be arrived at after giving consideration to the assessed valuation of the whole district and the part of it withdrawn, the types of assets, and their location and intended use. However, the plan for division of assets of a rural fire protection district may in no case divide the assets so that the remaining part of the district would have a less favorable fire insurance grade classification, according to filings made pursuant to ORS 737.205, than that which the district had at the time of the withdrawal.

Â Â Â Â Â  (2) The remainder of such district shall continue in existence as a district, but may dissolve in the manner provided in the applicable district statutes. After withdrawal, the services for the remaining part may be performed by the remainder of the district acting independently as such; or, such services may be performed by contract with the city, or by agreement of the city directly with the property owners of the remainder if the district determines upon dissolution. If dissolution is determined upon, and the city agrees to furnish service to the remainder of the district, all assets of the district shall become the property of the city.

Â Â Â Â Â  (3) If an agreement pursuant to subsection (1) of this section cannot be arrived at within 90 days from the date of withdrawal, upon the request of any party in interest, the county court or board of county commissioners of the county in which the property is situated shall submit the matter to arbitration under ORS 36.600 to 36.740.

Â Â Â Â Â  (4) Notice under ORS 36.685 need be made only upon parties in interest who have participated in the arbitration proceedings. An appeal from the award may be taken only to the circuit court for the county in which the property withdrawn is located, subject to further appeal as provided in ORS chapter 19. The functions of the district for the entire preexisting area thereof shall be continued by the district until the final determination of such agreement or arbitration.

Â Â Â Â Â  (5) The governing bodies of the city and a rural fire protection district, a special road district or a park and recreation district, as the case may be, may enter into a binding agreement for the joint operation of the fire protection or park and recreation facilities of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of such districts. [Amended by 1955 c.471 Â§3; 1957 c.401 Â§4; 1963 c.347 Â§5; 1965 c.509 Â§5; 1969 c.690 Â§27; 1971 c.13 Â§6; 2003 c.598 Â§38]

Â Â Â Â Â  222.540 Procedure for division of installations on withdrawal of part of water district; appeal; joint operations. (1) When a part of a water district, including a water control district or a domestic water supply corporation, is thus withdrawn, the district shall, by action of its governing body, turn over to the city, of which the withdrawn area becomes a part, its water mains, service installations, structures, facilities, improvements and other property in the area withdrawn from the district that are not necessary for the operation of the remainder of the water control or water supply system of the district. All water mains, service installations, reservoirs, structures, facilities, improvements and other property which are necessary for the district to continue maintenance and operation of its water control or water supply system shall remain the property of the district, regardless of whether they are located within or without the city. If the city is not satisfied with such property division made by the district governing body, or if, within 90 days from the effective date of the withdrawal, the district governing body has failed to make a division, the cityÂs governing body may request the county court or board of county commissioners of the county in which the property is situated to decide upon such a division.

Â Â Â Â Â  (2) After giving 10 daysÂ notice and an opportunity to be heard to the district governing body, the court or board shall, in accordance with the standards of guidance provided in this section for the district governing board, divide the property.

Â Â Â Â Â  (3) The decision of the county court or board of commissioners shall be binding upon all parties in interest, except that an appeal may be taken therefrom for abuse of discretion in arriving at the decision to the circuit court of the county in which the property withdrawn is located within 30 days from the announcement of the decision. The functions of the district shall be continued in the entire preexisting area thereof by the district until the final determination of the division of property.

Â Â Â Â Â  (4) This section shall not prevent the governing bodies of the city and the district from arriving at a binding agreement for a joint operation of the water or other facilities of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of the water district. [Amended by 1965 c.509 Â§6]

Â Â Â Â Â  222.550 Withdrawal of major portion of water district; dissolution optional; transfer of property to city. When the greater portion of a water district including a domestic water supply corporation or a water control district is thus withdrawn, measured by the comparative assessed valuations of the portion withdrawn and the portion remaining in the district, the remainder of the district may dissolve in the manner provided for water districts. If dissolution is determined upon and the city agrees to furnish water or other facilities theretofore provided by the water district to the remainder of the district and if the city agrees to assume the liabilities of the district, then all assets of the district become the property of the city. A city to which the major portion of a water district has been annexed may make such agreement notwithstanding any charter or statute limitation. [Amended by 1965 c.509 Â§7]

Â Â Â Â Â  222.560 Procedure for division of installations on withdrawal of part of sanitary district; appeal; joint operation. (1) When a part of a sanitary district is thus withdrawn, the district shall, by action of its governing body, turn over to the city of which the withdrawn area becomes a part, its sewer lines, pumping stations, disposal and any other properties within the area withdrawn from the district that are not necessary for the operation of the remainder of the sewer system of the district. All outfall, trunk and collection lines, pumping stations, disposal and other properties which are necessary for the district to continue maintenance and operation of its sewer and disposal system shall remain the property of the district, regardless of whether they are located within or without the city. If the city is not satisfied with the division of property made by the district governing body, or if, within 90 days from the effective date of the withdrawal, the district governing body has failed to make a division, the cityÂs governing body may request the county court or board of county commissioners of the county in which the property is situated to decide upon such a division.

Â Â Â Â Â  (2) After giving 10 daysÂ notice and an opportunity to be heard to the district governing body, the court or board shall, in accordance with the standards of guidance provided in this section for the district governing board, divide the property.

Â Â Â Â Â  (3) The decision of the court or board shall be binding upon all parties in interest except that an appeal may be taken therefrom for abuse of discretion in arriving at the decision to the circuit court of the county in which the property withdrawn is located within 30 days from the announcement of the decision. The functions of the district shall be continued in the entire preexisting area thereof by the district until the final determination of the division of property.

Â Â Â Â Â  (4) This section shall not prevent the governing bodies of the city and the district from arriving at a binding agreement for a joint operation of the sewer, sewage disposal or other properties of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of the sanitary district.

Â Â Â Â Â  222.570 Effect on metropolitan sanitary districts. ORS 222.560 shall not prevent the formation of metropolitan sanitary districts which may include cities under authority of other laws.

Â Â Â Â Â  222.575 Agreements for joint operation by city and district may be made before or after withdrawal. The agreements referred to in ORS 222.530 (5), 222.540 (4) and 222.560 (4) may be entered into between the city and a district prior to and contingent upon the withdrawal of the annexed or incorporated area from the district under the provisions of ORS 222.524, or they may be made after such withdrawal. [1957 c.401 Â§5]

Â Â Â Â Â  222.580 Procedure applicable to prior annexations in which no property division was made. The provisions of ORS 222.510 to 222.570 and 242.050 are applicable to areas annexed to or incorporated as cities prior to March 18, 1949. The procedure provided in those sections may be followed in all cases in which such incorporation or annexation was effective prior to March 18, 1949, and in which no apportionment of property was made by March 18, 1949. As to any such district which has not already been taken over by, or come to an agreement with, the city involved, the effective date of the taking over shall be March 18, 1949, or the date of the agreement arrived at under the standards provided in ORS 222.530 to 222.560.

MERGER OF CITIES; ANNEXATION OF TERRITORY SURROUNDED BY CITY

Â Â Â Â Â  222.610 Merger of, and surrender of charter by cities authorized; elections to be held. Any city may surrender its charter and be merged into an adjoining city in the same or another county. Cities having a river as a common boundary, or cities the boundaries of which at the nearest point of proximity are separated a distance of not more than 1,500 feet, for the purpose of ORS 222.610 to 222.710, shall be deemed to be adjoining. No cities may become merged unless a majority of the electors of the two cities affected authorize the surrender and merger as provided in ORS 222.620 to 222.680. The elections at which the surrender and merger are authorized in the two cities need not be held simultaneously, but it is sufficient if both are held within a period of one year. [Amended by 1953 c.80 Â§2; 1983 c.350 Â§46]

Â Â Â Â Â  222.620 Submission of merger issue to electors of city surrendering charter; petition for merger; conduct of election. (1) The question of merger shall be submitted to the electors of the city desiring to surrender its charter and be merged into an adjoining city, as provided in this section. The governing body of the city shall call an election on the question when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.265 to 250.346. However, notwithstanding ORS 250.325, the governing body of the city shall not consider adoption or rejection of the measure before submitting it to the electors.

Â Â Â Â Â  (3) A petition shall state the proposed permanent rate limit for operating taxes for the city following the merger. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as would be produced within the city or citiesÂ territorial boundaries were the merger not to take effect.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) The question of merger under this section may not be submitted to the electors of the city more than once in any 12-month period.

Â Â Â Â Â  (6) An election under this section shall be conducted under ORS chapters 246 to 260, except as follows:

Â Â Â Â Â  (a) The statement summarizing the measure and its major effect in the ballot title shall include a general description of the boundaries of each city proposed to be included in the merger. The description shall use streets and other generally recognized features and name the cities included in the proposed merger. The statement shall state the proposed permanent rate limit for operating taxes. The permanent rate limit that is submitted to the electors shall be the permanent rate limit included in the petition for merger.

Â Â Â Â Â  (b) The notice of the election shall include a map indicating the boundaries of each city included in the proposed merger.

Â Â Â Â Â  (7) An election under this section shall be held on the next practicable date under ORS 221.230. [Amended by 1967 c.283 Â§4; 1981 c.173 Â§10; 1983 c.350 Â§47; 1985 c.808 Â§72; 1995 c.79 Â§82; 1995 c.534 Â§12; 1997 c.541 Â§358a]

Â Â Â Â Â  222.630 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.640 [Amended by 1979 c.317 Â§5; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.650 Submission of merger issue to electors of city retaining charter; tax rate limit for successor city; notice of election. (1) The question of merger shall be submitted to the electors of the city into which the city surrendering its charter is to be merged as provided in this section. The governing body:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.265 to 250.346. However, notwithstanding ORS 250.325, if the governing body of the city orders the election, the governing body shall not first consider adoption or rejection of the measure before submitting it to the electors.

Â Â Â Â Â  (3) A petition or resolution shall state the proposed permanent rate limit for operating taxes for the city following the merger. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as would be produced within the city or citiesÂ territorial boundaries were the merger not to take effect.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) The question under this section may not be submitted to the electors of the city more than once in a 12-month period.

Â Â Â Â Â  (6) An election under this section shall be conducted under ORS chapters 246 to 260, except as follows:

Â Â Â Â Â  (a) The statement summarizing the measure and its major effect in the ballot title shall include a general description of the boundaries of each city proposed to be included in the merger. The description shall use streets and other generally recognized features and name the cities included in the proposed merger. The statement shall state the proposed permanent rate limit for operating taxes. The permanent rate limit that is submitted to the electors shall be the permanent rate limit included in the petition for merger.

Â Â Â Â Â  (b) The notice of the election shall include a map indicating the boundaries of each city included in the proposed merger.

Â Â Â Â Â  (7) An election under this section shall be held on the next practicable date under ORS 221.230. [Amended by 1967 c.283 Â§5; 1979 c.316 Â§13; 1983 c.350 Â§48; 1985 c.808 Â§73; 1995 c.79 Â§83; 1995 c.534 Â§13; 1997 c.541 Â§358b]

Â Â Â Â Â  222.660 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.670 [Amended by 1979 c.317 Â§6; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.680 Effective date of merger. If the two cities affected vote affirmatively on the question of merger upon the same day, the merger of the two cities shall become effective 30 days after the date on which the elections were held. If the question is affirmatively voted upon at elections held on different dates in the two cities, the merger shall become effective 30 days after the last election is held. [Amended by 1983 c.350 Â§49]

Â Â Â Â Â  222.690 Effect of merger on rights, liabilities and jurisdiction of the merged cities. On the date the surrender and merger become effective under ORS 222.680, without any further or formal action, all rights and property, both real and personal, then vested in or belonging to the city which voted to surrender its charter, including all parks, public grounds, buildings and improvements and all rights or property in public streets or highways and also including all other rights and property vested in or belonging to the city of any nature whatever whether of the same or similar general nature as those expressly mentioned or differing therefrom in kind, nature, degree or otherwise, shall thereupon be rights and property of the city into which it is merged. However, all county roads lying within the limits of the merged city which have not been laid out or accepted as streets, shall remain county roads until they are laid out or accepted as streets. All debts and liabilities and obligations of the city surrendering its charter shall thereupon be liabilities of the city into which it is merged and the last named city shall thereupon assume all liabilities of the city surrendering its charter. All valid claims against the city surrendering its charter shall thereafter be valid claims against the city into which it is merged. The inhabitants of the city surrendering its charter shall become subject in all respects to the jurisdiction of the authorities of the city into which it is merged. The jurisdiction of any public authority exercised theretofore in the city surrendering its charter, so far as it is in conflict with the corporate authority of the city in which it is merged, shall cease and the city surrendering its charter shall lose its corporate identity entirely. [Amended by 1983 c.350 Â§50]

Â Â Â Â Â  222.700 Effect of merger on pending actions and proceedings; street work proceedings. (1) The merger shall not affect any suits, actions or proceedings pending in any court in which the city surrendering its charter is a party, but all such suits, actions and proceedings shall be defended or prosecuted to termination by the city into which it is merged. All suits, actions and proceedings pending in the municipal court of the city surrendering its charter shall be transferred to the municipal court of the city into which it is merged.

Â Â Â Â Â  (2) The merger shall not affect any proceedings for the opening, widening or extension of any street or for any street improvement or sewer pending at the time of the election in the merged city, but the proceedings shall be continued and all provisions of the charter and ordinances of the merged city shall remain in effect so far as they may affect any matter set out in this section. [Amended by 1983 c.350 Â§5; 1999 c.788 Â§55]

Â Â Â Â Â  222.710 Return statements filed with county recording officer. If any two cities vote to merge under ORS 222.610 to 222.710, the officer having charge and custody of the records of the city into which the city surrendering its charter is merged, on or before the date on which the merger becomes effective, shall file for record with the officer of the county in which the city is located having charge and custody of the deed records of the county, certified copies of the written statements of returns of the election in the two cities. The county officers shall enter the statements of returns of record in the deed records of the county. [Amended by 1983 c.350 Â§52]

Â Â Â Â Â  222.720 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.750 Annexation of unincorporated territory surrounded by city. When territory not within a city is surrounded by the corporate boundaries of the city, or by the corporate boundaries of the city and the ocean shore or a stream, bay, lake or other body of water, it is within the power and authority of that city to annex such territory. However, this section does not apply when the territory not within a city is surrounded entirely by water. Unless otherwise required by its charter, annexation by a city under this section shall be by ordinance or resolution subject to referendum, with or without the consent of any owner of property within the territory or resident in the territory. [Amended by 1963 c.444 Â§1; 1985 c.702 Â§16]

Â Â Â Â Â  222.810 [Amended by 1953 c.562 Â§2; repealed by 1969 c.49 Â§1]

Â Â Â Â Â  222.820 [Repealed by 1969 c.49 Â§1]

Â Â Â Â Â  222.830 [Repealed by 1969 c.49 Â§1]

HEALTH HAZARD ABATEMENT

Â Â Â Â Â  222.840 Short title. ORS 222.840 to 222.915 shall be known and may be cited as the Health Hazard Abatement Law. [1983 c.407 Â§2]

Â Â Â Â Â  222.850 Definitions for ORS 222.840 to 222.915. As used in ORS 222.840 to 222.915, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected territoryÂ means an area within the urban growth boundary of a city and which is otherwise eligible for annexation to that city and in which there exists an actual or alleged danger to public health.

Â Â Â Â Â  (2) ÂCity councilÂ means the legislative body of a city.

Â Â Â Â Â  (3) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (4) ÂDanger to public healthÂ means a condition which is conducive to the propagation of communicable or contagious disease-producing organisms and which presents a reasonably clear possibility that the public generally is being exposed to disease-caused physical suffering or illness, including a condition such as:

Â Â Â Â Â  (a) Impure or inadequate domestic water.

Â Â Â Â Â  (b) Inadequate installations for the disposal or treatment of sewage, garbage or other contaminated or putrifying waste.

Â Â Â Â Â  (c) Inadequate improvements for drainage of surface water and other fluid substances.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (7) ÂDistrictÂ means any one of the following:

Â Â Â Â Â  (a) A metropolitan service district formed under ORS chapter 268.

Â Â Â Â Â  (b) A county service district formed under ORS chapter 451.

Â Â Â Â Â  (c) A sanitary district formed under ORS 450.005 to 450.245.

Â Â Â Â Â  (d) A sanitary authority, water authority or joint water and sanitary authority formed under ORS 450.600 to 450.989.

Â Â Â Â Â  (e) A domestic water supply district formed under ORS chapter 264. [1967 c.624 Â§1; 1973 c.637 Â§1; 1975 c.639 Â§1; 1983 c.407 Â§4; 1993 c.577 Â§17; 2001 c.900 Â§238]

Â Â Â Â Â  222.855 Annexation to remove danger to public health. In addition to the procedures authorized in ORS 222.010 to 222.750, territory otherwise eligible for annexation in accordance with ORS 222.111 which is within the urban growth boundary of a city may be annexed by passage of an ordinance as provided in ORS 222.900 without any vote in such territory or any consent by the owners of land therein if it is found, as provided in ORS 222.840 to 222.915, that a danger to public health exists because of conditions within the territory and that such conditions can be removed or alleviated by sanitary, water or other facilities ordinarily provided by incorporated cities. [1967 c.624 Â§2; 1973 c.637 Â§2; 1975 c.639 Â§2; 1981 c.888 Â§7]

Â Â Â Â Â  222.860 Proposal for annexation. (1) The city council of any city shall adopt a resolution containing a proposal for annexation without vote or consent in the affected territory. The proposal may contain terms of annexation as provided in ORS 222.111 and shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected territory; and

Â Â Â Â Â  (b) Describe the conditions alleged to be causing a danger to public health.

Â Â Â Â Â  (2) The governing body of any district having jurisdiction over the affected territory may adopt a resolution containing a proposal for annexation to the city without vote or consent in the affected territory. The proposal shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected territory; and

Â Â Â Â Â  (b) Describe the conditions alleged to be causing a danger to public health.

Â Â Â Â Â  (3) The local board of health having jurisdiction shall verify the conditions alleged in the proposal to be causing a danger to public health, based upon its knowledge of those conditions.

Â Â Â Â Â  (4) The council or governing body shall cause a certified copy of the resolution together with verification by the local board of health having jurisdiction, to be forwarded to the Department of Human Services and request the department to ascertain whether conditions dangerous to public health exist in the affected territory. [1967 c.624 Â§3; 1973 c.637 Â§3; 1975 c.639 Â§3; 1981 c.888 Â§8; 1983 c.407 Â§5]

Â Â Â Â Â  222.865 [1967 c.624 Â§4; 1973 c.637 Â§4; repealed by 1975 c.639 Â§18]

Â Â Â Â Â  222.870 Hearing in affected territory; notice. (1) Upon receipt of the certified copy of the resolution, and verification by the local board of health having jurisdiction, the Department of Human Services shall review and investigate conditions in the affected territory. If it finds substantial evidence that a danger to public health exists in the territory, it shall issue an order for a hearing to be held within the affected territory, or at a place near the affected territory if there is no suitable place within that territory at which to hold the hearing, not sooner than 30 days from the date of the order.

Â Â Â Â Â  (2) Upon issuance of an order for a hearing, the department shall immediately give notice of the resolution and order by publishing them in a newspaper of general circulation within the city and the affected territory once each week for two successive weeks and by posting copies of the order in four public places within the affected territory. [1973 c.624 Â§6; 1973 c.637 Â§5; 1975 c.639 Â§4; 1983 c.407 Â§6]

Â Â Â Â Â  222.875 Purpose and conduct of hearing; written findings of fact; rules. (1) The hearing shall be for the sole purpose of determining whether a danger to public health exists due to conditions in the affected territory. It may be conducted by one or more members of the staff of the Department of Human Services to whom authority to conduct such a hearing is delegated. It shall proceed in accordance with rules which may be established by the department. Any person who may be affected by the finding, including residents of the city, may be heard. Within 60 days following the hearing, the person conducting the hearing shall prepare and submit to the department written findings of fact and recommendations based thereon. The department shall publish a notice of the issuance of such findings and recommendations in the newspaper utilized for the notice of hearing under ORS 222.870, advising of the opportunity for presentation of a petition under subsection (2) of this section.

Â Â Â Â Â  (2) Within 15 days after the publication of notice of issuance of findings in accordance with subsection (1) of this section any person who may be affected by the findings, including residents of the city, or the affected city, may petition the Director of Human Services according to rules of the department to present written or oral arguments on the proposal. If a petition is received the director may set a time and place for receipt of argument. [1967 c.624 Â§7; 1973 c.637 Â§6; 1975 c.639 Â§5; 1983 c.407 Â§7]

Â Â Â Â Â  222.880 Department of Human Services order or finding; hearing upon petition; alteration of boundaries; tax differential. (1) Within 30 days following the final hearing of any arguments received by petition under the provisions of ORS 222.875 (2) the Director of Human Services shall review the arguments and the findings and recommendations of the person conducting the hearing as provided in ORS 222.875 (2). If the director finds no danger to public health exists because of conditions within the affected territory, the director shall issue an order terminating the proceedings under ORS 222.840 to 222.915 with reference to the affected territory.

Â Â Â Â Â  (2) If the director finds that a danger to public health exists because of conditions within the affected territory, the director shall file a certified copy of findings with the city and, except where the condition causing the danger to public health is impure or inadequate domestic water, with the Environmental Quality Commission.

Â Â Â Â Â  (3) If the director determines that a danger to public health exists because of conditions within only part of the affected territory, the director may, upon petition and hearing, reduce the boundaries of the affected territory to that part of the territory that presents a danger if the area to be excluded would not be surrounded by the affected territory remaining to be annexed and would not be directly served by the sanitary, water or other facilities necessary to remove or alleviate the danger to public health existing within the affected territory remaining to be annexed. The findings shall describe the boundaries of the affected territory as reduced by the director. The director shall file a certified copy of findings with the city and, except where the condition causing the danger to public health is impure or inadequate domestic water, the commission.

Â Â Â Â Â  (4) In determining whether to exclude any area the director may consider whether or not such exclusion would unduly interfere with the removal or alleviation of the danger to public health in the affected territory remaining to be annexed and whether the exclusion would result in an illogical boundary for the extension of services normally provided by an incorporated city.

Â Â Â Â Â  (5) The city shall, when requested, aid in the determinations made under subsections (3) and (4) of this section and, if necessary, cause a study to be made.

Â Â Â Â Â  (6) Notwithstanding ORS 222.111 (3), the director, in implementing an order under ORS 222.840 to 222.915, may allow the use of the tax differential authorized by ORS 222.111 (3) for a period not exceeding 15 years with the consent of the affected city. [1967 c.624 Â§8; 1973 c.637 Â§7; 1975 c.639 Â§6; 1983 c.407 Â§8; 1989 c.780 Â§1]

Â Â Â Â Â  222.883 Suspension of proceedings by Department of Human Services; purpose; limit. At any time after the Director of Human Services under ORS 222.880 finds that conditions dangerous to public health exist, the Department of Human Services may order further proceedings on the findings filed under ORS 222.880 halted in order to allow a city, district or persons affected by the findings to develop and propose an alternative plan to annexation for the removal or alleviation of the conditions dangerous to public health. Proceedings may be stayed under this section for not longer than 30 days. [1983 c.407 Â§3]

Â Â Â Â Â  222.885 Alternative plan by petition or resolution; stay of proceedings. (1) Within 60 days after the Director of Human Services under ORS 222.880 finds that conditions dangerous to public health exist, a petition, signed by not less than 51 percent of the electors registered in the affected territory, may be filed with the Department of Human Services. Such petition shall suggest an alternative plan to annexation to the city for removal or alleviation of the conditions dangerous to public health. The petition shall state the intent of the residents to seek annexation to an existing district authorized by law to provide facilities within the affected territory necessary to remove or alleviate the dangerous conditions or to seek, with the approval of the city or district, extraterritorial extension of a cityÂs or districtÂs sewer or water lines. The petition shall be accompanied by a proposed plan which shall state the type of facilities to be constructed, a proposed means of financing the facilities, and an estimate of the time required to construct such facilities and place them in operation.

Â Â Â Â Â  (2) Within 30 days after the director under ORS 222.880 finds that conditions dangerous to public health exist, a resolution adopted by the city council or the governing body of any district having jurisdiction over the affected territory may be filed with the department. The resolution shall suggest an alternative plan to annexation to the city for removal or alleviation of the conditions dangerous to public health. The resolution shall be accompanied by a proposed plan which shall state the type of facilities to be constructed, a proposed means of financing the facilities, and an estimate of the time required to construct such facilities and place them in operation.

Â Â Â Â Â  (3) Upon receipt of such petition or resolution adopted by a district or city council, the department shall:

Â Â Â Â Â  (a) Immediately forward copies of any petition or resolution to the city or district referred to in the petition or resolution, and, except where the condition causing the danger to public health is impure or inadequate domestic water, to the Environmental Quality Commission.

Â Â Â Â Â  (b) Order further proceedings on the findings filed under ORS 222.880 stayed pending the review permitted under ORS 222.890 and this section. [1967 c.624 Â§8a (1), (2); 1973 c.637 Â§8; 1975 c.639 Â§7; 1983 c.83 Â§26; 1983 c.407 Â§9]

Â Â Â Â Â  222.890 Review of alternative plan. (1) An alternative plan referred to in ORS 222.885 shall be reviewed by the Department of Human Services in cases where danger to public health is caused by impure or inadequate domestic water and in all other cases by the Environmental Quality Commission. The plan shall be approved or rejected by the appropriate authority. In reviewing the alternative plan contained in the petition, the authority shall consider whether, in its judgment, the plan contains a preferable alternative for the alleviation or removal of the conditions dangerous to public health. If it determines that annexation to the city provides the best and most expeditious method of removing or alleviating the dangerous conditions, the alternative plan shall be rejected and further proceedings on the finding filed under ORS 222.880 shall resume.

Â Â Â Â Â  (2) If the reviewing authority finds that the alternative plan provides a preferable method of alleviating or removing the dangerous conditions, the petitioners or appropriate governing body shall have six months within which to present to such authority information showing:

Â Â Â Â Â  (a) That the territory in which the conditions dangerous to public health exist has received approval for the extension of a cityÂs or districtÂs sewer or water lines within the territory or has annexed to a district authorized by law to provide facilities necessary to remove or alleviate the dangerous conditions, and that financing of the facilities for extension of such facilities to the territory has been assured.

Â Â Â Â Â  (b) Detailed plans and specifications for the construction of such facilities.

Â Â Â Â Â  (c) A time schedule for the construction of such facilities.

Â Â Â Â Â  (d) That such facilities, if constructed, will remove or alleviate the conditions dangerous to public health in a manner as satisfactory and expeditious as would be accomplished by the proposed annexation to the city.

Â Â Â Â Â  (3) The authority shall review the final plan presented to it by the petitioners, city or district and shall promptly certify whether the requirements of subsection (2) of this section have been met. If the requirements have been met, the department shall certify the alternative plan. Further annexation proceedings on the findings filed under ORS 222.880 shall be suspended and the city shall be so notified. If the requirements of subsection (2) of this section are not met by the petitioners, city or district or whenever the reviewing authority determines that the requirements of the certified plan are not being satisfied, further proceedings on the findings filed under ORS 222.880 shall resume. [1967 c.624 Â§8a (3), (4), (5); 1973 c.637 Â§9; 1975 c.639 Â§8; 1983 c.407 Â§10]

Â Â Â Â Â  222.895 [1967 c.624 Â§9; 1973 c.637 Â§10; repealed by 1975 c.639 Â§9 (222.896 enacted in lieu of 222.895)]

Â Â Â Â Â  222.896 Judicial review. Judicial review of final orders under ORS 222.840 to 222.915 shall be as provided in ORS 183.480 to 183.500 for judicial review of contested cases. [1975 c.639 Â§10 (enacted in lieu of 222.895)]

Â Â Â Â Â  222.897 Study and plan for alleviation of health danger by city; procedure if city fails to act. (1) Upon receipt of a certified copy of the findings of the Department of Human Services under ORS 222.880, the city council shall cause a study to be made and preliminary plans and specifications developed for the sanitary, water or other facilities necessary to remove or alleviate the conditions causing a danger to public health. The council shall prepare a schedule setting out the steps necessary to put the plan into operation and the time required for each step in the implementation of the plan. A copy of the plans and specifications and the time schedule shall, in the case where the danger to public health is caused by impure or inadequate domestic water, be submitted to the department and in all other cases to the Environmental Quality Commission.

Â Â Â Â Â  (2) If the city within 90 days, fails to complete the requirements in subsection (1) of this section, the department shall conduct the necessary studies and prepare plans and other documents required for the consideration of the proposal and the final determination of the proceedings. The expense of the study and preparation of the plans and other documents shall be paid by the city upon vouchers properly certified by the Director of Human Services. [1975 c.639 Â§12]

Â Â Â Â Â  222.898 Determination if health danger can be alleviated; approval of plans; notice to city. (1) Within 60 days of receipt of the preliminary plans and other documents submitted as required by ORS 222.897, the appropriate reviewing authority shall determine whether the conditions dangerous to public health within the territory proposed to be annexed can be removed or alleviated by the sanitary, water or other facilities proposed by the plans and specifications.

Â Â Â Â Â  (2) If such authority considers the proposed facilities and the time schedule for installation of such facilities adequate to remove or alleviate the dangerous conditions, it shall approve the proposal and certify its approval to the city.

Â Â Â Â Â  (3) If the authority considers the proposed facilities or time schedule inadequate, it shall disapprove the proposal and certify its disapproval to the city including the particular matters causing the disapproval. The city council shall then submit an additional or revised proposal.

Â Â Â Â Â  (4) In the event the authority upon review of the plans and other documents submitted under subsection (1) of this section determines that the danger to public health in the area proposed to be annexed cannot be removed or alleviated by sanitary, water or other facilities ordinarily provided by incorporated cities it shall terminate the proceedings upon the proposal and notify the city. [1975 c.639 Â§13]

Â Â Â Â Â  222.900 City to adopt ordinance. (1) Subject to subsection (2) of this section, upon receipt of the certified copy of the finding as provided in ORS 222.880 (2) or (3) and certification of approval of plans under ORS 222.898, the city council shall adopt an ordinance which shall:

Â Â Â Â Â  (a) Contain the legal description of the territory annexed;

Â Â Â Â Â  (b) Contain the terms of the annexation, if any, made under ORS 222.111;

Â Â Â Â Â  (c) Adopt the plans, specifications and time schedule as approved by the Department of Human Services or Environmental Quality Commission; and

Â Â Â Â Â  (d) Declare the territory annexed to the city in accordance with ORS 222.840 to 222.915.

Â Â Â Â Â  (2) An ordinance shall not be enacted as provided in subsection (1) of this section until the expiration of the time for appeal under the provisions of ORS 222.896 and, in the event an appeal is filed, following the determination of that appeal.

Â Â Â Â Â  (3) If the department makes its finding under ORS 222.880 (3), the city shall not annex a greater area than that described in the finding. The recorder, or other officer performing the duties of the recorder, shall transmit a transcript to the Secretary of State, including certified copies of the resolution required in ORS 222.860, the finding of the Director of Human Services, and the ordinance proclaiming annexation of the territory.

Â Â Â Â Â  (4) If the city council adopts the ordinance of annexation as provided in subsection (1) of this section, it shall within one year thereafter prepare plans and specifications for the sanitary, water or other facilities proposed to be provided in the annexed area, in compliance with ORS 448.115 to 448.285 or 468B.055 and shall then proceed in accordance with the time schedule to construct or install these facilities. The commission shall use its powers of enforcement under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, and ORS chapters 468, 468A and 468B to insure that the facilities are constructed or installed in conformance with the approved plans and schedule. The manner of financing the cost of the facilities shall be determined by the city council. [1967 c.624 Â§10; 1973 c.637 Â§11; 1975 c.639 Â§14; 1983 c.740 Â§57]

Â Â Â Â Â  222.905 Application to initiate annexation. (1) The local board of health or the boundary commission having jurisdiction shall, if it believes a danger to public health exists within a territory otherwise eligible for annexation in accordance with ORS 222.111, proceed in the same manner as a city is authorized to proceed under ORS 222.860.

Â Â Â Â Â  (2) Any 11 residents of territory otherwise eligible for annexation in accordance with ORS 222.111 who believe a danger to public health exists within such territory may apply to the local board of health to initiate proceedings to annex such territory as provided in subsection (1) of this section. The local board of health shall within a reasonable time, but not more than 90 days, investigate the matters alleged in the application and shall either initiate proceedings or certify to the petitioners that the investigation disclosed insufficient evidence to initiate proceedings. [1967 c.624 Â§11; 1973 c.637 Â§12; 1975 c.639 Â§15; 1981 c.888 Â§9]

Â Â Â Â Â  222.910 [1967 c.624 Â§5; 1973 c.637 Â§13; repealed by 1975 c.639 Â§16 (222.911 enacted in lieu of 222.910)]

Â Â Â Â Â  222.911 Participation of director, officer or employee with interest in affected territory. No officer or employee of the Department of Human Services who owns property or resides within affected territory that is subject to proceedings under the provisions of ORS 222.840 to 222.915 shall participate in an official capacity in any investigation, hearing or recommendation relating to such proceedings. If the Director of Human Services is such a person, the director shall so inform the Governor, who shall appoint another person to fulfill the duties of the director in any investigation, hearing or recommendation relating to such proceeding. [1975 c.639 Â§17 (enacted in lieu of 222.910)]

Â Â Â Â Â  222.915 Application of ORS 222.840 to 222.915. The provisions of ORS 222.840 to 222.915 do not apply to proceedings to annex territory to any city if the charter or ordinances of the city conflict with or are inconsistent with ORS 222.840 to 222.915. [1967 c.624 Â§12; 1971 c.673 Â§5]

PENALTIES

Â Â Â Â Â  222.990 Penalties. Failure to comply with the provisions of ORS 222.010 subjects the city to a penalty of $100 which may be recovered by an action in the name of the county in which the city is located.

_______________



Chapter 223

Chapter 223 Â Local Improvements and Works Generally

2005 EDITION

LOCAL IMPROVEMENTS AND WORKS GENERALLY

CITIES

GENERAL PROVISIONS

223.001Â Â Â Â  Definitions

CONDEMNATION FOR CITY IMPROVEMENTS; SPECIAL PROCEDURE

223.005Â Â Â Â  Condemnation for public use within and without city limits

223.010Â Â Â Â  Right of city to enter upon, survey, examine and select property to be condemned

223.015Â Â Â Â  Manner of condemnation; compensation

223.020Â Â Â Â  Scope of condemnation

MUNICIPAL CONDEMNATION PROCEEDINGS

223.105Â Â Â Â  Proceedings to condemn property for city improvements when owner and city disagree on price

ECONOMIC IMPROVEMENT DISTRICTS

223.112Â Â Â Â  Definitions for ORS 223.112 to 223.132

223.114Â Â Â Â  Economic improvement district; assessment ordinance

223.117Â Â Â Â  Requirements of assessment ordinance

223.118Â Â Â Â  Remonstrance against assessment; exclusion of property

223.119Â Â Â Â  Advisory committee; functions

223.122Â Â Â Â  Effect of urban renewal districts or local improvement districts

223.124Â Â Â Â  Extension of assessment period

223.127Â Â Â Â  Application of certain assessment statutes to economic improvement districts

223.129Â Â Â Â  Expenditure of assessment revenues; liability for unauthorized expenditures

223.132Â Â Â Â  Formation of economic improvement districts as additional power of cities

223.141Â Â Â Â  Definitions for ORS 223.141 to 223.161

223.144Â Â Â Â  Economic improvement district; business license ordinance

223.147Â Â Â Â  Requirements of business license ordinance

223.151Â Â Â Â  Advisory committee; functions

223.154Â Â Â Â  Extension of business licensing period

223.157Â Â Â Â  Expenditure of business license revenues; liability for unauthorized expenditures

223.161Â Â Â Â  Effect of urban renewal districts or local improvement districts

FINANCING LOCAL IMPROVEMENTS (BANCROFT BONDING ACT)

223.205Â Â Â Â  Scope and application; validation of bond issues by cities of 100,000 or more

223.207Â Â Â Â  Purpose of ORS 223.208

223.208Â Â Â Â  System development and connection charges of local government subject to Bancroft Act

223.210Â Â Â Â  Right of property owners to apply for installment payment of assessment

223.212Â Â Â Â  Right of educational, religious, fraternal or charitable organizations and public corporations to bond the assessment

223.215Â Â Â Â  Contents of application to pay in installments; computation of installments

223.225Â Â Â Â  Record of application to be kept

223.230Â Â Â Â  Lien docket; interest; priority; public access

223.235Â Â Â Â  Issuance of bonds; limitations

223.245Â Â Â Â  Budget to include bond payments

223.260Â Â Â Â  Sale of bonds; disposition of proceeds from bond sales

223.262Â Â Â Â  Assessment contracts; transfer of contract rights by local government; use of proceeds

223.265Â Â Â Â  Payment of installments; due dates

223.270Â Â Â Â  Procedure for collection on default

223.275Â Â Â Â  Notice to pay; receipts and entries on lien docket

223.280Â Â Â Â  Right of owner to prepay balance and discharge lien

223.285Â Â Â Â  Separate funds kept for moneys received; investments authorized

223.290Â Â Â Â  Payments entered on lien docket; lien discharge

223.295Â Â Â Â  Limit on city indebtedness

SYSTEM DEVELOPMENT CHARGES

223.297Â Â Â Â  Policy

223.299Â Â Â Â  Definitions for ORS 223.297 to 223.314

223.301Â Â Â Â  Certain system development charges and methodologies prohibited

223.302Â Â Â Â  System development charges; use of revenues; review procedures

223.304Â Â Â Â  Determination of amount of system development charges; methodology; credit allowed against charge; limitation of action contesting methodology for imposing charge; notification request

223.307Â Â Â Â  Authorized expenditure of system development charges

223.309Â Â Â Â  Preparation of plan for capital improvements financed by system development charges; modification

223.311Â Â Â Â  Deposit of system development charge revenues; annual accounting

223.313Â Â Â Â  Application of ORS 223.297 to 223.314

223.314Â Â Â Â  Establishment or modification of system development charge not a land use decision

APPORTIONMENT OF GOVERNMENT ASSESSMENTS UPON PARTITION

223.317Â Â Â Â  Apportionment of special assessment among parcels in subsequent partition of tract

223.322Â Â Â Â  Prorate of unpaid installments

223.327Â Â Â Â  Procedure for equitable apportionment by ordinance or regulation

ASSESSMENTS FOR LOCAL IMPROVEMENTS

223.387Â Â Â Â  Description of real property; effect of error in name of owner

223.389Â Â Â Â  Procedure in making local assessments for local improvements

223.391Â Â Â Â  Notice of proposed assessment to owner of affected lot

223.393Â Â Â Â  Estimated and final assessments become liens

223.395Â Â Â Â  Deficit assessments or refunds when initial assessment based on estimated cost

223.399Â Â Â Â  Powers of local government concerning assessments for local improvements

223.401Â Â Â Â  Review of assessment

REASSESSMENT

223.405Â Â Â Â  Definitions for ORS 223.405 to 223.485

223.410Â Â Â Â  Authority of governing body to make reassessment

223.415Â Â Â Â  Basis for, amount and method of reassessment

223.420Â Â Â Â  Effect of reassessment; exceptions

223.425Â Â Â Â  Resolution to reassess

223.430Â Â Â Â  Publication of notice of reassessment; contents

223.435Â Â Â Â  Personal notice to each owner; right to file objections

223.440Â Â Â Â  Hearing on objections; revision of reassessment

223.445Â Â Â Â  Reassessment ordinance or resolution

223.450Â Â Â Â  Lien docket entry; crediting prior payments

223.455Â Â Â Â  Right of purchaser at sale under prior assessment

223.462Â Â Â Â  Review of reassessment

223.485Â Â Â Â  Additional reassessment procedure; time limitation

METHODS OF ENFORCING LIENS AND COLLECTING ASSESSMENTS

223.505Â Â Â Â  Definitions for ORS 223.505 to 223.595

223.510Â Â Â Â  Authority to sell property for delinquent liens and assessments

223.515Â Â Â Â  Preparation, transmission and contents of delinquent list

223.520Â Â Â Â  Procedure in collecting delinquencies

223.523Â Â Â Â  Notice of sale; publication; personal notice to property owner and occupant

223.525Â Â Â Â  Conduct of foreclosure sale

223.530Â Â Â Â  Title of purchaser

223.535Â Â Â Â  Record of sales; receipts for lien payments

223.540Â Â Â Â  Payment of sale price

223.545Â Â Â Â  Purchase by local government in absence of bids

223.550Â Â Â Â  Certificate of sale; contents

223.555Â Â Â Â  Lien docket entries mandatory

223.560Â Â Â Â  Unsold property reoffered; exceptions

223.565Â Â Â Â  Procedure and conditions of redemption

223.570Â Â Â Â  Execution and contents of deed to purchaser

223.575Â Â Â Â  Legal and evidentiary effect of deed

223.580Â Â Â Â  Grantee of deed entitled to possession

223.585Â Â Â Â  Time limitation on actions to recover sold property

223.590Â Â Â Â  Tender of purchase price in action to recover property

223.593Â Â Â Â  Alternate redemption procedure; cash payment required

223.594Â Â Â Â  Lien for water service to certain real property through single water meter; owner as water user; foreclosure

223.595Â Â Â Â  Validation of prior foreclosure proceedings

223.605Â Â Â Â  Definitions for ORS 223.605 to 223.650

223.610Â Â Â Â  Foreclosure of certain liens by suits in equity

223.615Â Â Â Â  Recovery of attorney fees in foreclosure proceeding

223.620Â Â Â Â  Laws applicable to foreclosure proceedings

223.625Â Â Â Â  Liens which may be included in foreclosure suit

223.630Â Â Â Â  Joinder of parties in interest as defendants

223.635Â Â Â Â  Complaint served on owner; issues tried separately

223.640Â Â Â Â  Allegations of jurisdictional facts

223.645Â Â Â Â  Right of local government to bid at execution sale

223.650Â Â Â Â  Redemption; no deficiency judgment

FINANCING OF LOCAL IMPROVEMENTS; REBONDING; REINSTATEMENT; TYPE OF

BONDS ACCEPTED IN PAYMENT OF LIENS; ASSESSMENT OF PUBLIC PROPERTY

223.705Â Â Â Â  Rebonding of unpaid assessments

223.710Â Â Â Â  Rebonding application; form; prerequisites

223.715Â Â Â Â  Payment of rebonded assessment

223.720Â Â Â Â  Amount of lien; priority

223.725Â Â Â Â  Issuance and sale of bonds

223.730Â Â Â Â  Application of proceeds from sale of bonds

223.735Â Â Â Â  Debt limitation of local government not applicable

223.740Â Â Â Â  General provisions applicable

223.745Â Â Â Â  Scope of power granted

223.750Â Â Â Â  Enactment of rulemaking ordinances; effect of irregularities

223.755Â Â Â Â  Reinstatement of delinquent bonded assessments authorized

223.760Â Â Â Â  H.O.L.C. bonds accepted in payment of assessment liens

223.765Â Â Â Â  Bonds accepted as payment for assessment liens

223.770Â Â Â Â  Assessment of public property benefited by improvements

223.775Â Â Â Â  Assessment of property of cemetery authority benefited by certain improvements

SPECIAL CITY IMPROVEMENTS; PARKING FACILITIES; STREETS; SIDEWALKS;

AIDS TO WATER COMMERCE

223.805Â Â Â Â  Short title of ORS 223.805 to 223.845

223.810Â Â Â Â  Establishment of motor vehicle parking facilities

223.815Â Â Â Â  Acquisition of property for parking facilities

223.820Â Â Â Â  Planning, constructing and contracting for the operation of or leasing parking facilities

223.825Â Â Â Â  Financing of parking facilities

223.830Â Â Â Â  Service concessions in parking facilities

223.835Â Â Â Â  Fees and regulations of parking facilities

223.840Â Â Â Â  Disposing of property acquired for parking facilities

223.845Â Â Â Â  Limitation on operation of parking facilities; use of revenues after issuance of revenue bonds; disbursement of excess revenues

223.851Â Â Â Â  Special assessment for street lighting, street maintenance and street cleaning; approval by electors

223.856Â Â Â Â  Measure imposing assessments; contents

223.861Â Â Â Â  Basis of assessment

223.866Â Â Â Â  Levy of assessment; manner of collection; effect of nonpayment

223.876Â Â Â Â  Charter authority not affected

223.878Â Â Â Â  Inclusion of property outside city in city assessment for local street improvement

223.880Â Â Â Â  Public roads included in sidewalk improvement district; assessment on property benefited

223.882Â Â Â Â  Acquisition of property by city to aid water commerce

223.884Â Â Â Â  Authority to take property within and without city limits

223.886Â Â Â Â  Loans authorized to finance improvements; security for loans; consent of electors

223.888Â Â Â Â  Authority of city to carry out law

223.900Â Â Â Â  Leasing property to individuals

MISCELLANEOUS PROVISIONS

223.905Â Â Â Â  Duration of Public Works Acts

223.910Â Â Â Â  Validation of bonds issued under Public Works Act of 1937

223.915Â Â Â Â  Operation of municipal debt limitations on bonds issued under Public Works Act of 1937

223.920Â Â Â Â  Manner of paying bonds

223.925Â Â Â Â  Power of cities to secure payment of bonds

223.930Â Â Â Â  Streets along city boundaries or partly within and without city

223.935Â Â Â Â  Basis for legalization of road

223.940Â Â Â Â  Proceedings for legalization of roads; report; notice

223.945Â Â Â Â  Compensation for property affected by road legalization

223.950Â Â Â Â  Order under road legalization proceeding

GENERAL PROVISIONS

Â Â Â Â Â  223.001 Definitions. As used in ORS 223.112 to 223.132, 223.205 to 223.295, 223.297 to 223.314, 223.317 to 223.327, 223.387 to 223.399, 223.405 to 223.485, 223.505 to 223.595, 223.605 to 223.650, 223.705 to 223.755, 223.765, 223.770, 223.775 and 223.805 to 223.845, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActual costÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (2) ÂCapital construction projectÂ means a project for Âcapital construction,Â as defined under ORS 310.140.

Â Â Â Â Â  (3)(a) ÂEstimated assessmentÂ means, with respect to each property to be assessed in connection with a local improvement, the total assessment that, at the time of giving notice of the assessment and the right to object or remonstrate, the local government estimates will be levied against the property following completion of the local improvement. The estimate shall be based on the local governmentÂs estimate at that time of the actual costs of the local improvement and the proposed formula for apportioning the actual costs to the property.

Â Â Â Â Â  (b) ÂEstimated assessmentÂ shall be determined by:

Â Â Â Â Â  (A) Excluding from estimated actual costs the estimated financing costs associated with any bonds issued to accommodate the payment of the assessment in installments; and

Â Â Â Â Â  (B) Including in estimated actual costs the estimated financing costs associated with interim financing of the local improvement.

Â Â Â Â Â  (4) ÂFinal assessmentÂ means, with respect to each property to be assessed in connection with a local improvement, the total assessment levied against the property following completion of the local improvement. The total assessment shall be based on the actual costs of the local improvement and the formula for apportioning the actual costs to the property.

Â Â Â Â Â  (5)(a) ÂFinancingÂ means all costs necessary or attributable to acquiring and preserving interim or permanent financing of a local improvement.

Â Â Â Â Â  (b) The costs of financing may include the salaries, wages and benefits payable to employees of the local government to the extent the same are reasonably allocable to the work or services performed by the employees in connection with the financing of a local improvement or any part thereof. However, as a condition to inclusion of any salaries, wages or benefits payable to employees of a local government as financing costs of a local improvement or any part thereof, the local government shall establish a record keeping system to track the actual work done or services performed by each employee on or in connection with such local improvement.

Â Â Â Â Â  (c) Financing costs that are to be incurred after the levy of a final assessment may be included in the final assessment based on the local governmentÂs reasonable estimate of the financing costs if the local government first documents the basis for the estimate and makes the documentation available to interested persons on request.

Â Â Â Â Â  (6) ÂGoverning bodyÂ means the council, commission, board or other controlling body, however designated, in which the legislative powers of a local government are vested.

Â Â Â Â Â  (7) ÂInstallment applicationÂ means an application filed by a property owner to have a final assessment paid in installments over a period of years.

Â Â Â Â Â  (8) ÂLocal governmentÂ means a local government as defined in ORS 174.116 that has authority to undertake the acquisition, construction, reconstruction, repair, betterment or extension of a local improvement.

Â Â Â Â Â  (9) ÂLocal improvementÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (10) ÂLotÂ means a lot, block or parcel of land.

Â Â Â Â Â  (11) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property of record as shown on the last available complete assessment roll in the office of the county assessor.

Â Â Â Â Â  (12) ÂRecorderÂ means the auditor, recorder, clerk or other person or officer of a local government serving as clerk of the local government or performing the clerical work of the local government, or other official or employee as the governing body of a local government shall designate to act as recorder.

Â Â Â Â Â  (13) ÂStructureÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (14) ÂTreasurerÂ means the elected or appointed official of a local government, however designated, charged by law with the responsibility for acting as custodian of and investment officer for the public moneys of the local government. [1991 c.902 Â§3; 2003 c.802 Â§2]

CONDEMNATION FOR CITY IMPROVEMENTS; SPECIAL PROCEDURE

Â Â Â Â Â  223.005 Condemnation for public use within and without city limits. Any incorporated city may:

Â Â Â Â Â  (1) Appropriate any private real property, water, watercourse and riparian rights to any public or municipal use or for the general benefit and use of the people of the city, including but not limited to appropriation for an aviation field, park, city hall, city buildings, jail, or to protect the city from overflow by freshets.

Â Â Â Â Â  (2) Appropriate any real property, water, watercourse and water and riparian rights, including power sites, to any public or municipal use or for the general benefit and use of the people within or without the city, and to build dams, reservoirs and conduits for the purpose of storing and using water to aid in developing the necessary power to generate electricity for the use and benefit of the people within or without the city.

Â Â Â Â Â  (3) Condemn for its use private property for the purpose of erecting and maintaining electric lines thereon for the purpose of generating and conveying power to light and heat the city, and to be used and sold by the city for manufacturing, transportation, domestic and other purposes, either within or without the corporate limits of the city, and for the purpose of constructing electrical systems for municipal uses. [Amended by 1971 c.134 Â§1]

Â Â Â Â Â  223.010 Right of city to enter upon, survey, examine and select property to be condemned. For the purposes of ORS 223.005, a city may enter upon, survey and examine property in the manner provided by ORS 35.220 and may select any such property or rights for the purpose of constructing any ditch, drain, dam, dike, canal, flume, sewer, reservoir, septic tank, filter bed, sewer form or purifying plant or laying or constructing and maintaining any pipe, sewer, drain, aqueduct, dam, dike, canal, flume, reservoir, septic tank, filter bed, sewer form or purifying plant or other plant, building or electric lines or system for municipal uses, including but not limited to, aviation fields, parks, city hall, city buildings, jails, docks, piers, slips, shore and terminal structures. [Amended by 1971 c.134 Â§2; 2003 c.477 Â§4]

Â Â Â Â Â  223.015 Manner of condemnation; compensation. After selection of such rights and property under ORS 223.010 in such manner as the council provides, the city seeking to make the appropriation may proceed in the manner prescribed by the statutes for the appropriation of land for corporate purposes, and not otherwise, unless otherwise provided by law, to have such property appropriated and the compensation therefor determined and paid. However, the compensation for such condemnation by a city shall be paid by a deposit in the court of an order drawn upon the city treasurer for the amount of compensation.

Â Â Â Â Â  223.020 Scope of condemnation. Appropriation of property under ORS 223.005 may extend beyond the corporate limits of the city to or along and including any lake, spring, stream or power site.

Â Â Â Â Â  223.025 [Repealed by 1963 c.297 Â§1]

Â Â Â Â Â  223.030 [Repealed by 1963 c.297 Â§1]

Â Â Â Â Â  223.035 [Repealed by 1963 c.297 Â§1]

Â Â Â Â Â  223.040 [Repealed by 1963 c.297 Â§1]

MUNICIPAL CONDEMNATION PROCEEDINGS

Â Â Â Â Â  223.105 Proceedings to condemn property for city improvements when owner and city disagree on price. (1) The provisions of this section apply to every city, whether organized under general law or otherwise.

Â Â Â Â Â  (2) Whenever the council of any incorporated city deems it necessary to take or damage private property for the purpose of establishing, laying out, extending or widening streets, or other public highways and places within any city, or for rights of way for drains, sewers or aqueducts, or for widening, straightening or diverting channels of streams and the improvement of waterfronts, and the council cannot agree with the owner of the property as to the price to be paid, the council may direct proceedings to be taken under the general laws of this state to procure the same.

Â Â Â Â Â  223.110 [Repealed by 1971 c.741 Â§38]

ECONOMIC IMPROVEMENT DISTRICTS

Â Â Â Â Â  223.112 Definitions for ORS 223.112 to 223.132. As used in ORS 223.112 to 223.132, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the city council or other controlling body of a city.

Â Â Â Â Â  (2) ÂEconomic improvementÂ means:

Â Â Â Â Â  (a) The planning or management of development or improvement activities.

Â Â Â Â Â  (b) Landscaping or other maintenance of public areas.

Â Â Â Â Â  (c) Promotion of commercial activity or public events.

Â Â Â Â Â  (d) Activities in support of business recruitment and development.

Â Â Â Â Â  (e) Improvements in parking systems or parking enforcement.

Â Â Â Â Â  (f) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby. [1985 c.576 Â§1; 1991 c.902 Â§4]

Â Â Â Â Â  223.114 Economic improvement district; assessment ordinance. (1) A council may enact an ordinance establishing a procedure to be followed by the city in making assessments for the cost of an economic improvement upon the lots which are specially benefited by all or part of the improvement.

Â Â Â Â Â  (2) In any ordinance adopted under subsection (1) of this section, a city shall not be authorized to:

Â Â Â Â Â  (a) Levy assessments in an economic improvement district in any year that exceed one percent of the real market value of all the real property located within the district.

Â Â Â Â Â  (b) Include within an economic improvement district any area of the city that is not zoned for commercial or industrial use.

Â Â Â Â Â  (c) Levy assessments on residential real property or any portion of a structure used for residential purposes. [1985 c.576 Â§2; 1989 c.1018 Â§3; 1991 c.459 Â§350; 1991 c.902 Â§5]

Â Â Â Â Â  223.115 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.117 Requirements of assessment ordinance. (1) An ordinance adopted under ORS 223.114, shall provide for enactment of an assessment ordinance that:

Â Â Â Â Â  (a) Describes the economic improvement project to be undertaken or constructed.

Â Â Â Â Â  (b) Contains a preliminary estimate of the probable cost of the economic improvement and the proposed formula for apportioning cost to specially benefited property.

Â Â Â Â Â  (c) Describes the boundaries of the district in which property will be assessed.

Â Â Â Â Â  (d) Specifies the number of years, to a maximum of five, in which assessments will be levied.

Â Â Â Â Â  (e) Contains provision for notices to be mailed or delivered personally to affected property owners that announce the intention of the council to construct or undertake the economic improvement project and to assess benefited property for a part or all of the cost. The notice shall state the time and place of the public hearing required under paragraph (f) of this subsection.

Â Â Â Â Â  (f) Provides for a hearing not sooner than 30 days after the mailing or delivery of notices to affected property owners at which the owners may appear to support or object to the proposed improvement and assessment.

Â Â Â Â Â  (2) The ordinance shall also:

Â Â Â Â Â  (a) Provide that if, after the hearing held under subsection (1)(f) of this section, the council determines that the economic improvement shall be made, the council shall determine whether the property benefited shall bear all or a portion of the cost and shall determine, based on the actual or estimated cost of the economic improvement, the amount of assessment on each lot in the district.

Â Â Â Â Â  (b) Require the city recorder or other person designated by the council to prepare the proposed assessment for each lot in the district and file it in the appropriate city office.

Â Â Â Â Â  (c) Require notice of such proposed assessment to be mailed or personally delivered to the owner of each lot to be assessed, which notice shall state the amount of the assessment proposed on the property of the owner receiving the notice. The notice shall state the time and place of a public hearing at which affected property owners may appear to support or object to the proposed assessment. The hearing shall not be held sooner than 30 days after the mailing or personal delivery of the notices.

Â Â Â Â Â  (d) Provide that the council shall consider such objections and may adopt, correct, modify or revise the proposed assessments.

Â Â Â Â Â  (e) Provide that the assessments will not be made and the economic improvement project terminated when written objections are received at the public hearing from owners of property upon which more than 33 percent of the total amount of assessments is levied. [1985 c.576 Â§3; 1989 c.1018 Â§4]

Â Â Â Â Â  223.118 Remonstrance against assessment; exclusion of property. (1) In addition to the requirements listed in ORS 223.117 (2), an assessment ordinance adopted under ORS 223.114 and 223.117 may, at the discretion of the council, provide that:

Â Â Â Â Â  (a) When the council receives written objections at the public hearing only from owners of property upon which less than 33 percent of the total amount of assessments is levied, the economic improvement project may be undertaken or constructed, but that assessments shall not be levied on any lot or parcel of property if the owner of that property submitted written objections at the public hearing. Notwithstanding any other provision of law, an owner of property who fails to submit written objections at the public hearing as provided for in the ordinance shall be deemed to have made a specific request for the economic improvement services to be provided during the period of time specified in the assessment ordinance.

Â Â Â Â Â  (b) The council, after excluding from assessment property belonging to such owners, shall determine the amount of assessment on each of the remaining lots or parcels in the district.

Â Â Â Â Â  (c) Notice of such proposed assessment be mailed or personally delivered to the owner of each lot to be assessed, which notice shall state the amount of the assessment proposed on the property of the owner receiving the notice.

Â Â Â Â Â  (2) When assessments are levied against property within an economic improvement district in accordance with an assessment ordinance that contains the provisions described in subsection (1) of this section:

Â Â Â Â Â  (a) Any new owner of benefited property in the district or any owner of benefited property who excluded the property from assessment by submitting written objections to the council may subsequently agree to the assessment of the ownerÂs property in the district. The council shall apportion the costs to the property for the remaining time in which assessments will be levied.

Â Â Â Â Â  (b) The assessed property may not be relieved from liability for that assessment.

Â Â Â Â Â  (c) If the council considers it necessary to levy assessments upon property in the district for longer than the period of time specified in the assessment ordinance, the council shall enact an ordinance that provides for continued assessments for a specified number of years and grants to property owners in the district the notice and right of remonstrance described in ORS 223.117 (2)(b) to (e) and subsection (1)(a) to (c) of this section. [1991 c.773 Â§2]

Â Â Â Â Â  223.119 Advisory committee; functions. An ordinance adopted under ORS 223.114, may require creation, for each economic improvement district, of an advisory committee to allocate expenditure of moneys for economic improvement activities within the scope of ORS 223.112 to 223.132. If an advisory committee is created, the council shall strongly consider appointment of owners of property within the economic improvement district to the advisory committee. An existing association of property owners or tenants may enter into an agreement with the city to provide the proposed economic improvement. [1985 c.576 Â§4; 1989 c.1018 Â§5]

Â Â Â Â Â  223.120 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.122 Effect of urban renewal districts or local improvement districts. The existence of local improvement districts or urban renewal districts in a city does not affect the creation of economic improvement districts under ORS 223.112 to 223.132. [1985 c.576 Â§5]

Â Â Â Â Â  223.124 Extension of assessment period. When the council considers it necessary to levy assessments upon property in an economic improvement district for longer than the period of time specified in the assessment ordinance that created the district, the council shall enact an ordinance that provides for continued assessments for a specified number of years and grants to property owners in the district the notice and right of remonstrance described in ORS 223.117 (2)(b) to (e). [1985 c.576 Â§6]

Â Â Â Â Â  223.125 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.127 Application of certain assessment statutes to economic improvement districts. (1) ORS 223.387 and 223.391 to 223.395 apply to economic improvement districts created by a city in accordance with ORS 223.112 to 223.132.

Â Â Â Â Â  (2) The rights and duties accorded local governments and the owners of property for financing assessments under ORS 223.205 and 223.210 to 223.295 apply to assessments levied upon property in an economic improvement district for financing all or part of the cost of an economic improvement. [1985 c.576 Â§7; 1991 c.902 Â§6; 2003 c.802 Â§3]

Â Â Â Â Â  223.129 Expenditure of assessment revenues; liability for unauthorized expenditures. (1) A city council shall not expend any moneys derived from assessments levied under ORS 223.112 to 223.132 for any purpose different from the purpose described in the ordinance adopted under ORS 223.114.

Â Â Â Â Â  (2) Any public official who expends any moneys derived from assessments levied under ORS 223.112 to 223.132 for any purpose different from the purpose described in an ordinance adopted under ORS 223.114 shall be civilly liable for the return of the moneys by suit of the district attorney of the county in which the city is located or by suit of any taxpayer of the city. [1985 c.576 Â§8]

Â Â Â Â Â  223.130 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.132 Formation of economic improvement districts as additional power of cities. The authority granted to cities by ORS 223.112 to 223.132, is in addition to any other authority a city may have under state law, its charter or its ordinances to create or finance economic improvement districts. [1989 c.1018 Â§2]

Â Â Â Â Â  223.135 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.140 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.141 Definitions for ORS 223.141 to 223.161. As used in ORS 223.141 to 223.161, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBusiness license feeÂ means any fee paid by a person to a city for any form of license that is required by the city in order to conduct business in that city.

Â Â Â Â Â  (2) ÂConducting businessÂ means to engage in any business, trade, occupation or profession in pursuit of gain including activities carried on by a person through officers, agents and employees as well as activities carried on by a person on that personÂs own behalf.

Â Â Â Â Â  (3) ÂCouncilÂ means the city council or other controlling body of a city.

Â Â Â Â Â  (4) ÂEconomic improvementÂ means:

Â Â Â Â Â  (a) The planning or management of development or improvement activities.

Â Â Â Â Â  (b) Landscaping or other maintenance of public areas.

Â Â Â Â Â  (c) Promotion of commercial activity or public events.

Â Â Â Â Â  (d) Activities in support of business recruitment and development.

Â Â Â Â Â  (e) Improvements in parking systems or parking enforcement.

Â Â Â Â Â  (f) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby. [1991 c.698 Â§1]

Â Â Â Â Â  223.144 Economic improvement district; business license ordinance. (1) A council, on its own motion or after receiving a petition for the formation of an economic improvement district signed by 33 percent or more of persons conducting business within the proposed district, may enact an ordinance establishing a procedure to be followed by the city in imposing a business license fee to raise revenue for the cost of an economic improvement. The business license fee authorized under this subsection may be in the form of a surcharge on an existing business license fee imposed by the city on any business, trade, occupation or profession carried on or practiced in the economic improvement district.

Â Â Â Â Â  (2) In any ordinance adopted under subsection (1) of this section, a city shall not be authorized to:

Â Â Â Â Â  (a) Include within an economic improvement district any area of the city that is not zoned for commercial or industrial use.

Â Â Â Â Â  (b) Impose a business license fee to raise revenue for an economic improvement that does not primarily benefit persons conducting business within the economic improvement district. [1991 c.698 Â§2]

Â Â Â Â Â  223.145 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.147 Requirements of business license ordinance. (1) An ordinance adopted under ORS 223.144, shall provide for enactment of a business license fee ordinance that:

Â Â Â Â Â  (a) Describes the economic improvement project to be undertaken or constructed.

Â Â Â Â Â  (b) Contains a preliminary estimate of the probable cost of the economic improvement.

Â Â Â Â Â  (c) Describes the boundaries of the district in which property will be assessed.

Â Â Â Â Â  (d) Specifies the number of years, to a maximum of five, in which business license fees for the economic improvement will be imposed.

Â Â Â Â Â  (e) Contains provision for notices to be mailed or delivered personally to affected persons that announce the intention of the council to construct or undertake the economic improvement project and to impose a business license fee upon persons conducting business within the district for a part or all of the cost. The notice shall state the time and place of the public hearing required under paragraph (f) of this subsection.

Â Â Â Â Â  (f) Provides for a hearing not sooner than 30 days after the mailing or delivery of notices to affected persons at which the persons may appear to support or object to the proposed improvement and business license fee.

Â Â Â Â Â  (2) The ordinance shall also:

Â Â Â Â Â  (a) Provide that if, after the hearing held under subsection (1)(f) of this section, the council determines that the economic improvement shall be made, the council shall determine whether the businesses benefited shall bear all or a portion of the cost and shall determine, based on the actual or estimated cost of the economic improvement, the amount of the business license fee.

Â Â Â Â Â  (b) Require notice of such proposed business license fee to be mailed or personally delivered to each person conducting business within the proposed economic improvement district, which notice shall state the amount of the business license fee. The notice shall state the time and place of a public hearing at which affected persons may appear to support or object to the proposed business license fee. The hearing shall not be held sooner than 30 days after the mailing or personal delivery of the notices.

Â Â Â Â Â  (c) Provide that the council shall consider the objections of persons subject to the proposed business license fee and may adopt, correct, modify or revise the proposed business license fee.

Â Â Â Â Â  (d) Provide that the business license fee will not be imposed and the economic improvement project terminated when written objections are received at the public hearing from more than 33 percent of persons conducting business within the economic improvement district who will be subject to the proposed business license fee. [1991 c.698 Â§3]

Â Â Â Â Â  223.150 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.151 Advisory committee; functions. An ordinance adopted under ORS 223.144, may require creation, for each economic improvement district, of an advisory committee to develop a plan and to allocate expenditure of moneys for economic improvement activities within the scope of ORS 223.141 to 223.161. If an advisory committee is created, the council shall appoint persons conducting business within the economic improvement district to the advisory committee. An existing association of persons conducting business within an economic improvement district may enter into an agreement with the city to provide the economic improvement. [1991 c.698 Â§4]

Â Â Â Â Â  223.154 Extension of business licensing period. When the council considers it necessary to impose business license fees upon persons conducting business in an economic improvement district for longer than the period of time specified in the ordinance that created the district, the council shall enact an ordinance that provides for continued business license fees for a specified number of years and grants to persons conducting business in the district the notice and right of remonstrance described in ORS 223.147 (2)(b) to (d). [1991 c.698 Â§5]

Â Â Â Â Â  223.155 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.157 Expenditure of business license revenues; liability for unauthorized expenditures. (1) A city council shall not expend any moneys derived from business license fees levied under ORS 223.141 to 223.161 for any purpose different from the purpose described in the ordinance adopted under ORS 223.144.

Â Â Â Â Â  (2) Any public official who expends any moneys derived from business license fees levied under ORS 223.141 to 223.161 for any purpose different from the purpose described in an ordinance adopted under ORS 232.144 shall be civilly liable for the return of the moneys by suit of the district attorney of the county in which the city is located or by suit of any taxpayer of the city. [1991 c.698 Â§6]

Â Â Â Â Â  223.160 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.161 Effect of urban renewal districts or local improvement districts. (1) The existence of local improvement districts or urban renewal districts in a city does not affect the creation of economic improvement districts under ORS 223.141 to 223.161.

Â Â Â Â Â  (2) The authority granted to cities by ORS 223.141 to 223.161 is in addition to any other authority a city may have under state law, its charter or its ordinances to create or finance economic improvement districts. [1991 c.698 Â§7]

Â Â Â Â Â  223.165 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.170 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.175 [Repealed by 1971 c.741 Â§38]

FINANCING LOCAL IMPROVEMENTS (BANCROFT BONDING ACT)

Â Â Â Â Â  223.205 Scope and application; validation of bond issues by cities of 100,000 or more. (1) ORS 223.205 and 223.210 to 223.295 may be cited as the Bancroft Bonding Act.

Â Â Â Â Â  (2) The provisions of the Bancroft Bonding Act are not mandatory. Any governmental body having charter provisions, or ordinance provisions authorized by charter, for bonding improvement assessments and selling bonds may follow those provisions or the provisions of the Bancroft Bonding Act, or the provisions of any other statute.

Â Â Â Â Â  (3) All bonds issued prior to March 20, 1939, in accordance with the charter provisions of any city which, as of March 20, 1939, has or after that date attains a population of 100,000 or more inhabitants, according to the published federal census, and all action taken and proceedings adopted by a city prior to that date for issuing bonds in accordance with charter provisions are ratified, approved and confirmed. [Amended by 1957 c.103; Â§1; 1959 c.653 Â§1; 1965 c.282 Â§2; 1975 c.642 Â§1; 1991 c. 902 Â§7]

Â Â Â Â Â  223.207 Purpose of ORS 223.208. The Legislative Assembly hereby declares that the purpose of ORS 223.208 and this section is to provide purchasers of homes or multifamily dwellings with Bancroft financing of system development charges as an alternative to absorbing those charges into the long-term permanent financing of their homes. [1977 c.722 Â§2]

Â Â Â Â Â  223.208 System development and connection charges of local government subject to Bancroft Act. (1) Subject to subsection (2) of this section, the rights and duties accorded local governments and the owners of property for financing and assessments under ORS 223.205 to 223.775 shall apply to the following:

Â Â Â Â Â  (a) A system development charge designed to finance the purchase or development of a public park or recreational facility or the construction, extension or enlargement of a street, community water supply, storm sewer or sewerage or disposal system as defined in ORS 199.464 imposed by a local government as a condition to issuance of any occupancy permit or imposed by a local government at such other time as, by ordinance, it may determine.

Â Â Â Â Â  (b) That portion of a connection charge imposed by a local government that is greater than the amount necessary to reimburse the local government for its costs of inspection and installing connections with system mains.

Â Â Â Â Â  (2) Notwithstanding ORS 223.230, the financing of system development or connection charges under this section may, at the option of the governing body, be a second lien on real property, which lien shall be inferior only to the mortgage or other security interest held by the lender of the ownerÂs purchase money. Bonds issued under this subsection shall be issued separately from bonds otherwise issued under ORS 223.205 to 223.775 and shall comply with all applicable federal regulations. [1977 c.722 Â§3; 1979 c.837 Â§1; 1983 c.349 Â§1; 1991 c.902 Â§8; 1997 c.249 Â§62; 2001 c.662 Â§1; 2003 c.802 Â§4]

Â Â Â Â Â  223.210 Right of property owners to apply for installment payment of assessment. (1) If the governing body of a local government has proceeded to cause any local improvement to be constructed or made within the corporate limits of the local government, and has determined the final assessment for the local improvement against the property benefited thereby or liable therefor, according to applicable law, the local government shall cause notice of the final assessment to be published. The notice shall identify the local improvement for which the assessment is to be made, each lot to be assessed and the final assessment for each lot. In addition, the notice shall state that the owner of any property to be assessed shall have the right to make application to the local government for payment of the final assessment in installments as provided in this section. A copy of the notice shall be mailed or personally delivered to the owner of each lot to be assessed.

Â Â Â Â Â  (2) The owner of any property to be so assessed, at any time within 10 days after notice of final assessment is first published, may file with the recorder a written application to pay:

Â Â Â Â Â  (a) The whole of the final assessment in installments; or

Â Â Â Â Â  (b) If part of the final assessment has been paid, the unpaid balance of the assessment in installments.

Â Â Â Â Â  (3) At the option of the local government, an installment application may be filed more than 10 days after notice of the final assessment is first published. [Amended by 1957 c.103 Â§2; 1957 c.397 Â§1; 1967 c.239 Â§1; 1991 c.902 Â§9; 2003 c.802 Â§5]

Â Â Â Â Â  223.212 Right of educational, religious, fraternal or charitable organizations and public corporations to bond the assessment. Any educational, religious, fraternal or charitable organization or public corporation owning property assessed for its proportionate share of the cost of constructing a local improvement shall have the same right to bond the final assessment therefor and having bonded the final assessment shall be subject to the same duties and liabilities as a natural person bonding an assessment. However, the limitations on the amount of an assessment that may be bonded do not apply to an educational, religious, fraternal or charitable organization or public corporation. The organization or public corporation shall be permitted to bond to the full extent of the assessment. [1957 c.95 Â§2; 1991 c.902 Â§10]

Â Â Â Â Â  223.215 Contents of application to pay in installments; computation of installments. (1)(a) The installment application shall state that the applicant does thereby waive all irregularities or defects, jurisdictional or otherwise, in the proceedings to cause the local improvement for which the final assessment is levied and in the apportionment of the actual cost of the local improvement.

Â Â Â Â Â  (b) The application shall provide that the applicant agrees to pay the final assessment over a period of not less than 10 years nor more than 30 years and according to such terms as the governing body of the local government may provide. The governing body may provide that the owner of the assessed property may elect to have the final assessment payable over a period of less than 10 years and according to such terms as the governing body may provide.

Â Â Â Â Â  (c) The application shall also provide that the applicant acknowledges and agrees to pay interest at the rate provided by the governing body of the local government on all unpaid assessments, together with an amount, determined by the governing body, sufficient to pay a proportionate part of the cost of administering the bond assessment program and issuing the bonds authorized under ORS 223.235, including but not limited to legal, printing and consultantÂs fees.

Â Â Â Â Â  (d) The application shall also contain a statement, by lots or blocks, or other convenient description, of the property of the applicant assessed for the improvement.

Â Â Â Â Â  (2) In connection with the final assessments for any local improvement, the governing body of the local government may establish a procedure by which an owner of any property to be assessed may irrevocably elect in writing to have the final assessment levied for a number of years less than 10, which shall be determined by the governing body. The written election shall:

Â Â Â Â Â  (a) Be signed by the owner or a duly authorized representative of the owner;

Â Â Â Â Â  (b) Contain a description of the assessed property and the local improvement for which the assessment is made; and

Â Â Â Â Â  (c) Contain a statement by the owner acknowledging that the improvement is a local improvement as described under ORS 223.001 (9), that payment of the final assessment against the properties benefited by the local improvement plus interest may be spread over at least 10 years and that, notwithstanding any provision of law, the owner consents to make payments over a period of less than 10 years and to have the assessment levied on the benefited property accordingly.

Â Â Â Â Â  (3) The election under subsection (2) of this section shall be recorded in the bond lien docket for the local improvement to which the assessment relates. From and after the time at which the written election is so recorded, it shall be valid and binding upon all subsequent owners of the property or any part thereof. [Amended by 1957 c.103 Â§3; 1959 c.653 Â§2; 1969 c.531 Â§1; 1971 c.100 Â§1; 1975 c.320 Â§1; 1981 c.322 Â§1; 1985 c.656 Â§1; 1991 c.902 Â§11; 2003 c.802 Â§6]

Â Â Â Â Â  223.220 [Amended by 1957 c.103 Â§4; 1957 c.397 Â§2; 1975 c.642 Â§2; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.225 Record of application to be kept. The recorder of the local government shall:

Â Â Â Â Â  (1) Keep all applications filed under ORS 223.210 in convenient form for examination. The applications received for each local improvement shall be separate.

Â Â Â Â Â  (2) Enter in a book kept for that purpose, under separate heads for each local improvement, the date of filing of each application, the name of the applicant, a description of the property and the amount of the final assessment, as shown in the application. [Amended by 1957 c.103 Â§5; 1991 c.902 Â§12; 2003 c.802 Â§7]

Â Â Â Â Â  223.230 Lien docket; interest; priority; public access. (1) After expiration of the time for filing application under ORS 223.210, the local government shall enter in a docket kept for that purpose, under separate heads for each local improvement, by name or number, a description of each lot or parcel of land or other property against which the final assessment is made, or which bears or is chargeable for a portion of the actual cost of the local improvement, with the name of the owner and the amount of the unpaid final assessment. The entries shall be made as of the date of initial determination and levy of the final assessment.

Â Â Â Â Â  (2) The docket shall stand thereafter as a lien docket as for ad valorem property taxes assessed and levied in favor of the local government against each lot or parcel of land or other property, until paid, for the following:

Â Â Â Â Â  (a) For the amounts of the unpaid final assessments therein docketed, with interest on the installments of the final assessments at the rate determined by the governing body of the local government under ORS 223.215; and

Â Â Â Â Â  (b) For any additional interest or penalties imposed by the local government with respect to any installments of final assessments that are not paid when due.

Â Â Â Â Â  (3) All unpaid final assessments together with accrued and unpaid interest and penalties are a lien on each lot or parcel of land or other property, respectively, in favor of the local government, and the lien shall have priority over all other liens and encumbrances whatsoever.

Â Â Â Â Â  (4) For a local improvement district assessment lien or system development charge installment payment contract lien to continue, each local government shall make the appropriate lien record, as prescribed by this section and ORS 223.393, available on hard copy or through an online electronic medium. [Amended by 1957 c.103 Â§6; 1959 c.653 Â§3; 1969 c.531 Â§2; 1975 c.642 Â§2a; 1981 c.94 Â§10; 1981 c.322 Â§2; 1991 c.902 Â§13; 1995 c.709 Â§2; 1997 c.840 Â§2; 2003 c.195 Â§10; 2005 c.46 Â§1]

Â Â Â Â Â  223.235 Issuance of bonds; limitations. (1) When in any local government a bond lien docket is made up, as provided in ORS 223.230, as to the final assessments for any local improvement, the local government shall by ordinance or resolution of the governing body authorize the issue of its bonds pursuant to the applicable provisions of ORS chapter 288 and in accordance with this section.

Â Â Â Â Â  (2) The bonds authorized to be issued under this section must be issued in an amount that does not exceed the unpaid balance of all final assessments for the related local improvements, plus the amounts necessary to fund any debt service reserve and to pay any other financing costs associated with the bonds.

Â Â Â Â Â  (3)(a) If the question of the issuance of the specific bonds has been approved by the electors of the local government and the bonds are issued as general obligation bonds, the local government shall each year assess, levy and collect a tax on all taxable property within its boundaries. The amount of the tax must be sufficient to pay all principal of and interest on the bonds that are due and payable in that year and to replenish any debt service reserves required for the bonds. In computing the amount of taxes to impose, the local government shall:

Â Â Â Â Â  (A) Deduct from the total amount otherwise required the amount of final installment payments that are pledged to the payment of the bonds and that are due and payable in that year; and

Â Â Â Â Â  (B) Add to this net amount the amount of reasonably anticipated delinquencies in the payments of the installments or the taxes.

Â Â Â Â Â  (b) The taxes must be levied in each year and returned to the county officer whose duty it is to extend the tax roll within the time and in the manner provided in ORS 310.060.

Â Â Â Â Â  (c) The taxes become payable at the same time and are collected by the same officer who collects county taxes and must be turned over to the local government according to law.

Â Â Â Â Â  (d) The county officer whose duty it is to extend the county levy shall extend the levy of the local government in the same manner as city taxes are extended. Property may be sold for nonpayment of the taxes levied by a local government in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (4) If the question of the issuance of the specific bonds has not been approved by the electors of the local government, the local government may issue the bonds as limited tax bonds, as defined in ORS 288.150.

Â Â Â Â Â  (5)(a) All bonds issued pursuant to this section, including general obligation bonds, are secured by and payable from the installments of final assessments with respect to which the bonds were issued.

Â Â Â Â Â  (b) In the ordinance or resolution authorizing the issuance of the bonds, the governing body of the issuing local government may:

Â Â Â Â Â  (A) Provide that installments of final assessments levied with respect to two or more local improvements shall secure a single issue of bonds.

Â Â Â Â Â  (B) Reserve the right to pledge, as security for any bonds thereafter issued pursuant to this section, any installments of final assessments previously pledged as security for other bonds issued pursuant to this section.

Â Â Â Â Â  (c) All bonds must be secured by a lien on the installments of final assessments with respect to which they were issued. The lien is valid, binding and fully perfected from the date of issuance of the bonds. The installments of final assessments are immediately subject to the lien without the physical delivery thereof, the filing of any notice or any further act. The lien is valid, binding and fully perfected against all persons having claims of any kind against the local government or the property assessed whether in tort, contract or otherwise, and irrespective of whether the persons have notice of the lien.

Â Â Â Â Â  (6) As additional security for any bonds issued under this section, including general obligation bonds, the governing body of the issuing local government may pledge or mortgage, or grant security interests in, its revenues, assets and properties, and otherwise secure and enter into covenant with respect to the bonds, as provided in ORS 288.155.

Â Â Â Â Â  (7)(a) A local government may, from time to time after the undertaking of a local improvement has been authorized, borrow money and issue and sell notes for the purpose of providing interim financing for the actual costs of the local improvement.

Â Â Â Â Â  (b) Notes authorized under this subsection may be issued in a single series for the purpose of providing interim financing for two or more local improvements.

Â Â Â Â Â  (c) Notes authorized under this subsection may not mature later than one year after the date upon which the issuing local government expects to issue bonds for the purpose of providing permanent financing with respect to installment payments of the final assessments for the local improvements.

Â Â Â Â Â  (d) Any notes authorized under this subsection may be refunded from time to time by the issuance of additional notes or out of the proceeds of bonds issued pursuant to this section. The notes may be made payable from the proceeds of any bonds to be issued under this section to provide permanent financing or from any other sources from which the bonds are payable.

Â Â Â Â Â  (e) The governing body of the issuing local government may pledge to the payment of the notes any revenues that may be pledged to the payment of bonds authorized to be issued under this section with respect to the local improvements for which the notes provide interim financing. [Amended by 1957 c.103 Â§7; 1959 c.653 Â§4; 1967 c.196 Â§1; 1975 c.320 Â§2; 1975 c.738 Â§1; 1983 c.349 Â§2; 1991 c.902 Â§14; 1995 c.333 Â§1; 2003 c.802 Â§8; 2005 c.443 Â§1]

Â Â Â Â Â  223.240 [Amended by 1959 c.653 Â§5; 1971 c.100 Â§2; 1975 c.320 Â§3; 1975 c.642 Â§3; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.245 Budget to include bond payments. The interest on the bonds and the amounts of the installments of maturing bonds shall be included in the annual budget of the issuing local government. There shall be deducted in the budget the amount that the governing body conservatively estimates will be received from payments of the principal of and interest on installments of final assessments appertaining to the particular bond issue, and from receipts from sales and rentals of property acquired by the local government pursuant to the assessments, during the fiscal year. [Amended by 1983 c.349 Â§3; 1991 c.902 Â§15; 2003 c.802 Â§9]

Â Â Â Â Â  223.250 [Amended by 1971 c.183 Â§1; 1975 c.642 Â§4; 1981 c.94 Â§11; 1983 c.349 Â§4; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.255 [Amended by 1957 c.103 Â§8; 1967 c.239 Â§2; 1983 c.349 Â§5; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.260 Sale of bonds; disposition of proceeds from bond sales. (1) The proceeds of any bonds or notes authorized to be issued under ORS 223.235 shall be paid by the purchaser to the treasurer of the issuing local government. Accrued interest and any premium may be credited to any account designated by the issuing local government. The balance of the proceeds shall be credited to the local improvement fund or funds for which the bonds or notes are issued.

Â Â Â Â Â  (2) A local government may create, within the Bancroft Bond Redemption Fund maintained by the local government as required by ORS 223.285, separate accounts for separate issues of bonds or notes issued as provided in ORS 223.235, and may pledge any amounts deposited in the separate accounts to specific issues of bonds or notes without pledging the amounts to any other issues of such bonds or notes. [Amended by 1957 c.103 Â§9; 1975 c.642 Â§5; 1983 c.349 Â§6; 1991 c.902 Â§16; 2003 c.802 Â§10]

Â Â Â Â Â  223.262 Assessment contracts; transfer of contract rights by local government; use of proceeds. (1) As used in ORS 223.205 and 223.210 to 223.295:

Â Â Â Â Â  (a) ÂAssessment contractÂ means the obligation to pay final assessments in installments that arise when a property owner submits an application to pay assessments in installments under ORS 223.210 or a similar provision of a local charter.

Â Â Â Â Â  (b) ÂAssessment contract rightsÂ includes the right to receive installment payments of final assessments, with interest, made under an assessment contract, and the right to enforce the lien of the final assessment.

Â Â Â Â Â  (2) Any local government that receives or expects to receive assessment contracts may:

Â Â Â Â Â  (a) Sell or assign to third parties all or any portion of its assessment contract rights.

Â Â Â Â Â  (b) Create corporations or other business entities to factor assessment contract rights.

Â Â Â Â Â  (c) Create grantor trusts and transfer to the trusts assessment contract rights.

Â Â Â Â Â  (d) Contract to service assessment contracts and assessment liens for the owners of assessment contract rights, or contract with third parties to service assessment contracts and assessment liens for the owners of assessment contract rights.

Â Â Â Â Â  (e) Serve as a trustee for the owners of assessment contract rights.

Â Â Â Â Â  (f) Enter into contracts necessary to carry out the provisions of this section.

Â Â Â Â Â  (3) Any trust created under this section may fractionalize and sell assessment contract rights.

Â Â Â Â Â  (4) Assessment contract rights, any interests therein and any interests in trusts secured primarily by assessment contract rights shall be exempt from registration under ORS 59.055.

Â Â Â Â Â  (5) If assessment contract rights that secure outstanding obligations of a local government are sold or assigned under this section, an amount shall be placed irrevocably in escrow that is calculated to be sufficient to pay all principal and interest on the outstanding obligations as they mature or are irrevocably called for prior redemption, in accordance with ORS 288.677. Any sale proceeds not required to fund the escrow may be placed in the general fund of the local government. If only a portion of the contract rights securing outstanding obligations is sold, then the amount of outstanding obligations that must be defeased pursuant to this subsection shall be that proportion of the principal amount of the outstanding obligations that the principal amount of the contract rights that are sold represents to the total principal amount of the contract rights that secure the outstanding obligations. [1989 c.603 Â§2; 1991 c.902 Â§17; 2003 c.802 Â§11]

Â Â Â Â Â  223.265 Payment of installments; due dates. (1) The installments due and payable under an assessment contract shall be due and payable periodically as the governing body of the local government shall determine but shall not be due and payable over a term in excess of 30 years. Each installment is due and payable with interest as described under subsection (3) of this section.

Â Â Â Â Â  (2) The installments and interest are payable to the treasurer by the property owner whose application to pay the cost of the local improvement by installments has been filed as provided in ORS 223.210.

Â Â Â Â Â  (3) The amount of each installment (percentage of the total final assessment) shall be determined by the governing body of the local government and shall be as appears by the bond lien docket described in ORS 223.230. Each installment shall be due and payable with the accrued and unpaid interest on the unpaid balance of the final assessment amount at the rate per annum determined by the governing body of the local government under ORS 223.215.

Â Â Â Â Â  (4) The first payment shall be due and payable on the date that the governing body shall determine, and subsequent payments shall be due and payable on subsequent periodic dates thereafter as shall have been determined by the governing body. [Amended by 1957 c.103 Â§10; 1959 c.653 Â§6; 1969 c.531 Â§3; 1971 c.100 Â§3; 1975 c.320 Â§4; 1981 c.322 Â§4; 1991 c.902 Â§18; 2003 c.802 Â§12]

Â Â Â Â Â  223.270 Procedure for collection on default. (1) If the owner neglects or refuses to pay installments under ORS 223.265 as they become due and payable for a period of one year, then the governing body of the local government may, by reason of the neglect or refusal to pay the installments, and while the neglect and refusal to pay continues, pass a resolution:

Â Â Â Â Â  (a) Giving the name of the owner then in default in the payment of the sums due;

Â Â Â Â Â  (b) Stating the sums due, either principal or interest and any unpaid late payment penalties or charges;

Â Â Â Â Â  (c) Containing a description of the property upon which the sums are owing; and

Â Â Â Â Â  (d) Declaring the whole sum, both principal and interest, due and payable at once.

Â Â Â Â Â  (2) The governing body may then proceed at once to collect all unpaid installments and to enforce collection thereof, with all unpaid late payment penalties and charges added thereto, in the same manner in which delinquent property taxes are collected under applicable law or, in the case of a city, in the same manner as street and sewer assessments are collected pursuant to the terms of the city charter. [Amended by 1991 c.902 Â§19; 2003 c.802 Â§13]

Â Â Â Â Â  223.275 Notice to pay; receipts and entries on lien docket. The recorder of a local government shall, when installments and interest on any final assessment in the bond lien docket are due, make the proper extensions of the installments and interest on the bond lien docket and turn the same over to the treasurer of the local government. The treasurer then shall notify the property owner that the installments are due and payable, but a failure of any owner to receive the notice shall not prevent collection of the installment as provided in ORS 223.270. The treasurer shall issue a receipt to the person paying the installments and interest, and shall file duplicates of the receipts with the recorder. When the treasurer returns the bond lien docket, the recorder shall make the proper entries on the bond lien docket showing the amount of each payment and the date of the payment. [Amended by 1991 c.902 Â§20; 2003 c.802 Â§14]

Â Â Â Â Â  223.280 Right of owner to prepay balance and discharge lien. At any time after issuance of bonds under ORS 223.235, any owner of a lot against which the final assessment is made and lien docketed may pay into the treasury of the issuing local government the whole amount of the final assessment for which the lien is docketed, together with the full amount of interest and late payment penalties and charges accrued thereon to the date of payment. Upon producing to the recorder of the local government the receipt of the treasurer, the recorder shall enter in the lien docket opposite the entry of the lien the fact and date of the payment and that the lien is discharged. [Amended by 1991 c.902 Â§21; 2003 c.802 Â§15]

Â Â Â Â Â  223.285 Separate funds kept for moneys received; investments authorized. Any treasurer receiving any payments of final assessments or interest on unpaid installments by virtue of the Bancroft Bonding Act, shall account for the payments separately from other funds of the local government. The amount of the moneys paid on account of installments, interest on unpaid installments and late payment penalties or charges, shall be placed to the credit of a fund to be known and designated as ÂBancroft Bond Redemption FundÂ or in any designated account of the redemption fund that may be established by the local government under this section. All interest and principal due on bonds issued under ORS 223.235 shall be paid from the redemption fund or from a designated account of the redemption fund. The amount placed to the credit of the redemption fund or any account of the fund shall from time to time, under the direction of the governing body of the issuing local government, be invested as provided in ORS 294.035 or 294.805 to 294.895. [Amended by 1975 c.495 Â§1; 1991 c.902 Â§22; 2003 c.802 Â§16]

Â Â Â Â Â  223.290 Payments entered on lien docket; lien discharge. Entries of payments of installments, interest and late payment penalties or charges, made under the Bancroft Bonding Act, shall be made in the lien docket as they are received, with the date of payment. The payments so made and entered shall discharge the lien to the amount of the payment and from the date of the payment. [Amended by 1991 c.902 Â§23; 1995 c.709 Â§3; 1997 c.840 Â§3]

Â Â Â Â Â  223.295 Limit on city indebtedness. (1) A city may incur indebtedness in the form of general obligation bonds and general obligation interim financing notes pursuant to ORS 223.235 to an amount which shall not exceed 0.03 of the latest real market valuation of the city.

Â Â Â Â Â  (2) The general obligation bonds and general obligation interim financing notes issued pursuant to ORS 223.235 shall be determined by deducting from the sum total of outstanding general obligation bonds and general obligation interim financing notes issued pursuant to ORS 223.235, the aggregate of sinking funds or other funds applicable to the payment thereof, less the aggregate of overdrafts, if any, in the related improvement bond interest fund. [Amended by 1955 c.28 Â§1; 1955 c.686 Â§1; 1959 c.653 Â§7; 1963 c.545 Â§2; 1965 c.282 Â§3; 1985 c.441 Â§1; 1991 c.459 Â§351; 1991 c.902 Â§24]

SYSTEM DEVELOPMENT CHARGES

Â Â Â Â Â  223.297 Policy. The purpose of ORS 223.297 to 223.314 is to provide a uniform framework for the imposition of system development charges by local governments, to provide equitable funding for orderly growth and development in OregonÂs communities and to establish that the charges may be used only for capital improvements. [1989 c.449 Â§1; 1991 c.902 Â§25; 2003 c.765 Â§1; 2003 c.802 Â§17]

Â Â Â Â Â  Note: 223.297 to 223.314 were added to and made a part of 223.205 to 223.295 by legislative action, but were not added to and made a part of the Bancroft Bonding Act. See section 10, chapter 449, Oregon Laws 1989.

Â Â Â Â Â  223.299 Definitions for ORS 223.297 to 223.314. As used in ORS 223.297 to 223.314:

Â Â Â Â Â  (1)(a) ÂCapital improvementÂ means facilities or assets used for the following:

Â Â Â Â Â  (A) Water supply, treatment and distribution;

Â Â Â Â Â  (B) Waste water collection, transmission, treatment and disposal;

Â Â Â Â Â  (C) Drainage and flood control;

Â Â Â Â Â  (D) Transportation; or

Â Â Â Â Â  (E) Parks and recreation.

Â Â Â Â Â  (b) ÂCapital improvementÂ does not include costs of the operation or routine maintenance of capital improvements.

Â Â Â Â Â  (2) ÂImprovement feeÂ means a fee for costs associated with capital improvements to be constructed.

Â Â Â Â Â  (3) ÂReimbursement feeÂ means a fee for costs associated with capital improvements already constructed, or under construction when the fee is established, for which the local government determines that capacity exists.

Â Â Â Â Â  (4)(a) ÂSystem development chargeÂ means a reimbursement fee, an improvement fee or a combination thereof assessed or collected at the time of increased usage of a capital improvement or issuance of a development permit, building permit or connection to the capital improvement. ÂSystem development chargeÂ includes that portion of a sewer or water system connection charge that is greater than the amount necessary to reimburse the local government for its average cost of inspecting and installing connections with water and sewer facilities.

Â Â Â Â Â  (b) ÂSystem development chargeÂ does not include any fees assessed or collected as part of a local improvement district or a charge in lieu of a local improvement district assessment, or the cost of complying with requirements or conditions imposed upon a land use decision, expedited land division or limited land use decision. [1989 c.449 Â§2; 1991 c.817 Â§29; 1991 c.902 Â§26; 1995 c.595 Â§28; 2003 c.765 Â§2a; 2003 c.802 Â§18]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.300 [Repealed by 1975 c.642 Â§26]

Â Â Â Â Â  223.301 Certain system development charges and methodologies prohibited. (1) As used in this section, ÂemployerÂ means any person who contracts to pay remuneration for, and secures the right to direct and control the services of, any person.

Â Â Â Â Â  (2) A local government may not establish or impose a system development charge that requires an employer to pay a reimbursement fee or an improvement fee based on:

Â Â Â Â Â  (a) The number of individuals hired by the employer after a specified date; or

Â Â Â Â Â  (b) A methodology that assumes that costs are necessarily incurred for capital improvements when an employer hires an additional employee.

Â Â Â Â Â  (3) A methodology set forth in an ordinance or resolution that establishes an improvement fee or a reimbursement fee shall not include or incorporate any method or system under which the payment of the fee or the amount of the fee is determined by the number of employees of an employer without regard to new construction, new development or new use of an existing structure by the employer. [1999 c.1098 Â§2; 2003 c.802 Â§19]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.302 System development charges; use of revenues; review procedures. (1) Local governments are authorized to establish system development charges, but the revenues produced therefrom must be expended only in accordance with ORS 223.297 to 223.314. If a local government expends revenues from system development charges in violation of the limitations described in ORS 223.307, the local government shall replace the misspent amount with moneys derived from sources other than system development charges. Replacement moneys must be deposited in a fund designated for the system development charge revenues not later than one year following a determination that the funds were misspent.

Â Â Â Â Â  (2) Local governments shall adopt administrative review procedures by which any citizen or other interested person may challenge an expenditure of system development charge revenues. Such procedures shall provide that such a challenge must be filed within two years of the expenditure of the system development charge revenues. The decision of the local government shall be judicially reviewed only as provided in ORS 34.010 to 34.100.

Â Â Â Â Â  (3)(a) A local government must advise a person who makes a written objection to the calculation of a system development charge of the right to petition for review pursuant to ORS 34.010 to 34.100.

Â Â Â Â Â  (b) If a local government has adopted an administrative review procedure for objections to the calculation of a system development charge, the local government shall provide adequate notice regarding the procedure for review to a person who makes a written objection to the calculation of a system development charge. [1989 c.449 Â§3; 1991 c.902 Â§27; 2001 c.662 Â§2; 2003 c.765 Â§3; 2003 c.802 Â§20]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.304 Determination of amount of system development charges; methodology; credit allowed against charge; limitation of action contesting methodology for imposing charge; notification request. (1)(a) Reimbursement fees must be established or modified by ordinance or resolution setting forth a methodology that is, when applicable, based on:

Â Â Â Â Â  (A) Ratemaking principles employed to finance publicly owned capital improvements;

Â Â Â Â Â  (B) Prior contributions by existing users;

Â Â Â Â Â  (C) Gifts or grants from federal or state government or private persons;

Â Â Â Â Â  (D) The value of unused capacity available to future system users or the cost of the existing facilities; and

Â Â Â Â Â  (E) Other relevant factors identified by the local government imposing the fee.

Â Â Â Â Â  (b) The methodology for establishing or modifying a reimbursement fee must:

Â Â Â Â Â  (A) Promote the objective of future system users contributing no more than an equitable share to the cost of existing facilities.

Â Â Â Â Â  (B) Be available for public inspection.

Â Â Â Â Â  (2) Improvement fees must:

Â Â Â Â Â  (a) Be established or modified by ordinance or resolution setting forth a methodology that is available for public inspection and demonstrates consideration of:

Â Â Â Â Â  (A) The projected cost of the capital improvements identified in the plan and list adopted pursuant to ORS 223.309 that are needed to increase the capacity of the systems to which the fee is related; and

Â Â Â Â Â  (B) The need for increased capacity in the system to which the fee is related that will be required to serve the demands placed on the system by future users.

Â Â Â Â Â  (b) Be calculated to obtain the cost of capital improvements for the projected need for available system capacity for future users.

Â Â Â Â Â  (3) A local government may establish and impose a system development charge that is a combination of a reimbursement fee and an improvement fee, if the methodology demonstrates that the charge is not based on providing the same system capacity.

Â Â Â Â Â  (4) The ordinance or resolution that establishes or modifies an improvement fee shall also provide for a credit against such fee for the construction of a qualified public improvement. A Âqualified public improvementÂ means a capital improvement that is required as a condition of development approval, identified in the plan and list adopted pursuant to ORS 223.309 and either:

Â Â Â Â Â  (a) Not located on or contiguous to property that is the subject of development approval; or

Â Â Â Â Â  (b) Located in whole or in part on or contiguous to property that is the subject of development approval and required to be built larger or with greater capacity than is necessary for the particular development project to which the improvement fee is related.

Â Â Â Â Â  (5)(a) The credit provided for in subsection (4) of this section is only for the improvement fee charged for the type of improvement being constructed, and credit for qualified public improvements under subsection (4)(b) of this section may be granted only for the cost of that portion of such improvement that exceeds the local governmentÂs minimum standard facility size or capacity needed to serve the particular development project or property. The applicant shall have the burden of demonstrating that a particular improvement qualifies for credit under subsection (4)(b) of this section.

Â Â Â Â Â  (b) A local government may deny the credit provided for in subsection (4) of this section if the local government demonstrates:

Â Â Â Â Â  (A) That the application does not meet the requirements of subsection (4) of this section; or

Â Â Â Â Â  (B) By reference to the list adopted pursuant to ORS 223.309, that the improvement for which credit is sought was not included in the plan and list adopted pursuant to ORS 223.309.

Â Â Â Â Â  (c) When the construction of a qualified public improvement gives rise to a credit amount greater than the improvement fee that would otherwise be levied against the project receiving development approval, the excess credit may be applied against improvement fees that accrue in subsequent phases of the original development project. This subsection does not prohibit a local government from providing a greater credit, or from establishing a system providing for the transferability of credits, or from providing a credit for a capital improvement not identified in the plan and list adopted pursuant to ORS 223.309, or from providing a share of the cost of such improvement by other means, if a local government so chooses.

Â Â Â Â Â  (d) Credits must be used in the time specified in the ordinance but not later than 10 years from the date the credit is given.

Â Â Â Â Â  (6) Any local government that proposes to establish or modify a system development charge shall maintain a list of persons who have made a written request for notification prior to adoption or amendment of a methodology for any system development charge.

Â Â Â Â Â  (7)(a) Written notice must be mailed to persons on the list at least 90 days prior to the first hearing to establish or modify a system development charge, and the methodology supporting the system development charge must be available at least 60 days prior to the first hearing. The failure of a person on the list to receive a notice that was mailed does not invalidate the action of the local government. The local government may periodically delete names from the list, but at least 30 days prior to removing a name from the list shall notify the person whose name is to be deleted that a new written request for notification is required if the person wishes to remain on the notification list.

Â Â Â Â Â  (b) Legal action intended to contest the methodology used for calculating a system development charge may not be filed after 60 days following adoption or modification of the system development charge ordinance or resolution by the local government. A person shall request judicial review of the methodology used for calculating a system development charge only as provided in ORS 34.010 to 34.100.

Â Â Â Â Â  (8) A change in the amount of a reimbursement fee or an improvement fee is not a modification of the system development charge methodology if the change in amount is based on:

Â Â Â Â Â  (a) A change in the cost of materials, labor or real property applied to projects or project capacity as set forth on the list adopted pursuant to ORS 223.309; or

Â Â Â Â Â  (b) The periodic application of one or more specific cost indexes or other periodic data sources. A specific cost index or periodic data source must be:

Â Â Â Â Â  (A) A relevant measurement of the average change in prices or costs over an identified time period for materials, labor, real property or a combination of the three;

Â Â Â Â Â  (B) Published by a recognized organization or agency that produces the index or data source for reasons that are independent of the system development charge methodology; and

Â Â Â Â Â  (C) Incorporated as part of the established methodology or identified and adopted in a separate ordinance, resolution or order. [1989 c.449 Â§4; 1991 c.902 Â§28; 1993 c.804 Â§20; 2001 c.662 Â§3; 2003 c.765 Â§Â§4a,5a; 2003 c.802 Â§21]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.305 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.307 Authorized expenditure of system development charges. (1) Reimbursement fees may be spent only on capital improvements associated with the systems for which the fees are assessed including expenditures relating to repayment of indebtedness.

Â Â Â Â Â  (2) Improvement fees may be spent only on capacity increasing capital improvements, including expenditures relating to repayment of debt for such improvements. An increase in system capacity may be established if a capital improvement increases the level of performance or service provided by existing facilities or provides new facilities. The portion of the improvements funded by improvement fees must be related to the need for increased capacity to provide service for future users.

Â Â Â Â Â  (3) System development charges may not be expended for costs associated with the construction of administrative office facilities that are more than an incidental part of other capital improvements or for the expenses of the operation or maintenance of the facilities constructed with system development charge revenues.

Â Â Â Â Â  (4) Any capital improvement being funded wholly or in part with system development charge revenues must be included in the plan and list adopted by a local government pursuant to ORS 223.309.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, system development charge revenues may be expended on the costs of complying with the provisions of ORS 223.297 to 223.314, including the costs of developing system development charge methodologies and providing an annual accounting of system development charge expenditures. [1989 c.449 Â§5; 1991 c.902 Â§29; 2003 c.765 Â§6; 2003 c.802 Â§22]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.309 Preparation of plan for capital improvements financed by system development charges; modification. (1) Prior to the establishment of a system development charge by ordinance or resolution, a local government shall prepare a capital improvement plan, public facilities plan, master plan or comparable plan that includes a list of the capital improvements that the local government intends to fund, in whole or in part, with revenues from an improvement fee and the estimated cost, timing and percentage of costs eligible to be funded with revenues from the improvement fee for each improvement.

Â Â Â Â Â  (2) A local government that has prepared a plan and the list described in subsection (1) of this section may modify the plan and list at any time. If a system development charge will be increased by a proposed modification of the list to include a capacity increasing capital improvement, as described in ORS 223.307 (2):

Â Â Â Â Â  (a) The local government shall provide, at least 30 days prior to the adoption of the modification, notice of the proposed modification to the persons who have requested written notice under ORS 223.304 (6).

Â Â Â Â Â  (b) The local government shall hold a public hearing if the local government receives a written request for a hearing on the proposed modification within seven days of the date the proposed modification is scheduled for adoption.

Â Â Â Â Â  (c) Notwithstanding ORS 294.160, a public hearing is not required if the local government does not receive a written request for a hearing.

Â Â Â Â Â  (d) The decision of a local government to increase the system development charge by modifying the list may be judicially reviewed only as provided in ORS 34.010 to 34.100. [1989 c.449 Â§6; 1991 c.902 Â§30; 2001 c.662 Â§4; 2003 c.765 Â§7a; 2003 c.802 Â§23]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.310 [Amended by 1957 c.397 Â§3; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.311 Deposit of system development charge revenues; annual accounting. (1) System development charge revenues must be deposited in accounts designated for such moneys. The local government shall provide an annual accounting, to be completed by January 1 of each year, for system development charges showing the total amount of system development charge revenues collected for each system and the projects that were funded in the previous fiscal year.

Â Â Â Â Â  (2) The local government shall include in the annual accounting:

Â Â Â Â Â  (a) A list of the amount spent on each project funded, in whole or in part, with system development charge revenues; and

Â Â Â Â Â  (b) The amount of revenue collected by the local government from system development charges and attributed to the costs of complying with the provisions of ORS 223.297 to 223.314, as described in ORS 223.307. [1989 c.449 Â§7; 1991 c.902 Â§31; 2001 c.662 Â§5; 2003 c.765 Â§8a; 2003 c.802 Â§24]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.312 [1957 c.95 Â§4; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.313 Application of ORS 223.297 to 223.314. (1) ORS 223.297 to 223.314 shall apply only to system development charges in effect on or after July 1, 1991.

Â Â Â Â Â  (2) The provisions of ORS 223.297 to 223.314 shall not be applicable if they are construed to impair bond obligations for which system development charges have been pledged or to impair the ability of local governments to issue new bonds or other financing as provided by law for improvements allowed under ORS 223.297 to 223.314. [1989 c.449 Â§8; 1991 c.902 Â§32; 2003 c.802 Â§25]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.314 Establishment or modification of system development charge not a land use decision. The establishment, modification or implementation of a system development charge, or a plan or list adopted pursuant to ORS 223.309, or any modification of a plan or list, is not a land use decision pursuant to ORS chapters 195 and 197. [1989 c.449 Â§9; 2001 c.662 Â§6; 2003 c.765 Â§9]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.315 [Repealed by 1971 c.325 Â§1]

APPORTIONMENT OF GOVERNMENT ASSESSMENTS UPON PARTITION

Â Â Â Â Â  223.317 Apportionment of special assessment among parcels in subsequent partition of tract. (1) Notwithstanding any other law, a local government may apportion a final assessment levied by it against a single tract or parcel of real property among all the parcels formed from a subsequent partition or other division of that tract or parcel, if the subsequent partition or division is in accordance with ORS 92.010 to 92.190 and is consistent with all applicable comprehensive plans as acknowledged by the Land Conservation and Development Commission under ORS 197.251. The proportionate distribution of a final assessment authorized under this subsection may be made whenever the final assessment remains wholly or partially unpaid, and full payment or an installment payment is not due.

Â Â Â Â Â  (2) A local government shall apportion a final assessment under this section when requested to do so by any owner, mortgagee or lienholder of a parcel of real property that was formed from the partition or other division of the larger tract of real property against which the final assessment was originally levied. When the deed, mortgage or other instrument evidencing the applicantÂs ownership or other interest in the parcel has not been recorded by the county clerk of the county in which the parcel is situated, the local government shall not apportion the final assessment unless the applicant files a true copy of that deed, mortgage or instrument with the local government.

Â Â Â Â Â  (3) Apportionment of a final assessment under this section shall be done in accordance with an order or resolution of the governing body of the local government. The order or resolution shall describe each parcel of real property affected by the apportionment, the amount of the final assessment levied against each parcel, the owner of each parcel and such additional information as is required to keep a permanent and complete record of the final assessments and the payments thereon. A copy of the order or resolution shall be filed with the recorder required to maintain the lien docket for the local government, who shall make any necessary changes or entries in the lien docket for the local government. [Formerly 308.140; 1991 c.902 Â§33; 2003 c.802 Â§26]

Â Â Â Â Â  Note: 223.317 to 223.327 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  223.320 [Amended by 1957 c.397 Â§4; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.322 Prorate of unpaid installments. When a final assessment is being paid in installments under the Bancroft Bonding Act or ORS 450.897, if the final assessment is apportioned among smaller parcels of real property under ORS 223.317 to 223.327, the installments remaining unpaid shall be prorated among those smaller parcels so that each parcel shall be charged with that percentage of the remaining installment payments equal to the percentage of the unpaid final assessment charged to the parcel upon apportionment. [Formerly 308.145; 1991 c.902 Â§34; 1995 c.333 Â§22; 1997 c.833 Â§21]

Â Â Â Â Â  Note: See note under 223.317.

Â Â Â Â Â  223.325 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.327 Procedure for equitable apportionment by ordinance or regulation. A local government that imposes final assessments shall adopt an ordinance or other regulations establishing procedures for the equitable apportionment of final assessments under ORS 223.317 to 223.327. The ordinance or regulations shall authorize the local government to establish fees reasonably calculated to reimburse it for its actual costs in apportioning final assessments under ORS 223.317 to 223.327. The provisions of ORS 223.317 to 223.327 relating to apportionment of final assessments shall apply to estimated assessments with respect to any tract or parcel divided into smaller parcels prior to the levy of the final assessment. [Formerly 308.150; 1991 c.902 Â§35; 2003 c.802 Â§27]

Â Â Â Â Â  Note: See note under 223.317.

Â Â Â Â Â  223.330 [Amended by 1969 c.531 Â§4; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.335 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.340 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.345 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.350 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.355 [Amended by 1969 c.531 Â§5; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.360 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.365 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.370 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.375 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.380 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.385 [Repealed by 1971 c.325 Â§1]

ASSESSMENTS FOR LOCAL IMPROVEMENTS

Â Â Â Â Â  223.387 Description of real property; effect of error in name of owner. In levying, collecting and enforcing assessments for local improvement, the following shall apply:

Â Â Â Â Â  (1) Real property may be described by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page of any public record of the county where the description may be found, or by designation of tax lot number referring to a record kept by the assessor of descriptions of real properties of the county, which record shall constitute a public record, or in any other manner as to cause the description to be capable of being made certain. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section, or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any description of real property.

Â Â Â Â Â  (2) If the owner of any land is unknown, the land may be assessed to Âunknown owner,Â or Âunknown owners.Â If the property is correctly described, no final assessment shall be invalidated by a mistake in the name of the owner of the real property assessed or by the omission of the name of the owner or the entry of a name other than that of the true owner. Where the name of the true owner, or the owner of record, of any parcel of real property is given, the final assessment shall not be held invalid on account of any error or irregularity in the description if the description would be sufficient in a deed of conveyance from the owner, or is such that, in a suit to enforce a contract to convey, employing such description a court of equity would hold it to be good and sufficient.

Â Â Â Â Â  (3) Any description of real property which conforms substantially to the requirements of this section shall be a sufficient description in all proceedings of assessment relating or leading to a final assessment for a local improvement, foreclosure and sale of delinquent assessments, and in any other proceeding related to or connected with levying, collecting and enforcing final assessments for special benefits to the property. [1959 c.219 Â§1; 1965 c.282 Â§4; 1971 c.198 Â§1; 1991 c.902 Â§36]

Â Â Â Â Â  223.389 Procedure in making local assessments for local improvements. (1) The governing body of a local government may prescribe by ordinance or resolution the procedure to be followed in making estimated assessments and final assessments for benefits from a local improvement upon the lots that have been benefited by all or part of the local improvement, to the extent that the charter of the local government does not prescribe the method of procedure. In addition, in any case where the charter of a local government specifies a method of procedure that does not comply or is not consistent with the requirements of the Oregon Constitution, the governing body of the local government may prescribe by ordinance or resolution the procedure that shall comply and be consistent with the requirements of the Oregon Constitution, and the provisions of the ordinance or resolution shall apply in lieu of the charter provisions.

Â Â Â Â Â  (2)(a) The ordinance or resolution prescribing the procedure shall provide for adoption or enactment of an ordinance or resolution designating the local improvement as to which an assessment is contemplated, describing the boundaries of the district to be assessed. Provision shall be made for at least 10 daysÂ notice to owners of property within the proposed district in which the local improvement is contemplated. The notice may be made by posting, by newspaper publication or by mail, or by any combination of such methods. The notice shall specify the time and place where the governing body will hear and consider objections or remonstrances to the proposed local improvement by any parties aggrieved thereby.

Â Â Â Â Â  (b) If the governing body determines that the local improvement shall be made, when the estimated cost thereof is ascertained on the basis of the contract award or the departmental cost of the local government, the governing body shall determine whether the property benefited shall bear all or a portion of the cost. The recorder or other person designated by the governing body shall prepare the estimated assessment to the respective lots within the assessment district and file it in the appropriate office of the local government. Notice of the estimated assessment shall be mailed or personally delivered to the owner of each lot proposed to be assessed. The notice shall state the amounts of the estimated assessment proposed on that property and shall fix a date by which time objections shall be filed with the recorder. Any objection shall state the grounds for the objection. The governing body shall consider the objections and grounds and may adopt, correct, modify or revise the estimated assessments.

Â Â Â Â Â  (c) The governing body shall determine the amount of estimated assessment to be charged against each lot within the district, according to the special and peculiar benefits accruing to the lot from the local improvement, and shall by ordinance or resolution spread the estimated assessments. [1959 c.219 Â§2; 1991 c.902 Â§37; 2003 c.802 Â§28]

Â Â Â Â Â  223.391 Notice of proposed assessment to owner of affected lot. If a notice is required to be sent to the owner of a lot affected by a proposed assessment, the notice shall be addressed to the owner or the ownerÂs agent. If the address of the owner or of the ownerÂs agent is unknown to the recorder, the recorder shall mail the notice addressed to the owner or the ownerÂs agent at the address where the property is located. Any mistake, error, omission or failure with respect to the mailing shall not be jurisdictional or invalidate the assessment proceedings, but there shall be no foreclosure or legal action to collect until notice has been given by personal service upon the property owner, or, if personal service cannot be had, then by publication once a week for two successive weeks in a newspaper designated by the governing body and having general circulation within the boundaries of the local government where the property is located. [1959 c.219 Â§3; 1991 c.902 Â§38; 2003 c.802 Â§29]

Â Â Â Â Â  223.393 Estimated and final assessments become liens. Estimated and final assessments shall become a lien upon the property assessed from and after the passage of the ordinance or resolution spreading the same and entry in appropriate lien record of the local government. The estimated assessment lien shall continue until the time the estimated assessment becomes a final assessment. The local government may enforce collection of such assessments as provided by ORS 223.505 to 223.650. [1959 c.219 Â§4; 1991 c.902 Â§39; 2003 c.802 Â§30]

Â Â Â Â Â  223.395 Deficit assessments or refunds when initial assessment based on estimated cost. If the initial assessment has been made on the basis of estimated cost, and upon the completion of the work the cost is found to be greater than the estimated cost, the governing body may make a deficit assessment for the additional cost. Proposed assessments upon the respective lots within the assessment district for the proportionate share of the deficit shall be made; and notices shall be sent; opportunity for objections shall be given; such objections shall be considered; and determination of the assessment against each particular lot, block or parcel of land shall be made as in the case of the initial assessment; and the deficit assessment spread by ordinance. If assessments have been made on the basis of estimated cost, and upon completion the cost is found to be less than the estimated cost, provision shall be made for refund of the excess or overplus. [1959 c.219 Â§5; 1991 c.902 Â§40]

Â Â Â Â Â  223.397 [1959 c.219 Â§Â§6,7; repealed by 1963 c.507 Â§1]

Â Â Â Â Â  223.399 Powers of local government concerning assessments for local improvements. The governing body of a local government may impose additional procedural requirements. The procedural provisions of ORS 223.387 to 223.399 shall apply only where the charter or an ordinance of a local government does not specify otherwise and the charter or ordinance provisions comply and are consistent with the requirements of the Oregon Constitution. The charter or ordinance provisions shall apply to local improvements permitted by law. A local government may not authorize a local improvement prohibited by percentage of remonstrance or otherwise under the charter of the local government. [1959 c.219 Â§8; 1965 c.133 Â§1; 1991 c.902 Â§41; 2003 c.802 Â§31]

Â Â Â Â Â  223.401 Review of assessment. Notwithstanding any of the provisions of ORS 223.387 to 223.399, owners of any property against which an assessment for local improvements has been imposed may seek a review thereof under the provisions of ORS 34.010 to 34.100. [1965 c.133 Â§2]

REASSESSMENT

Â Â Â Â Â  223.405 Definitions for ORS 223.405 to 223.485. As used in ORS 223.405 to 223.485, unless the context requires otherwise, ÂobjectionÂ includes remonstrances. [Amended by 1965 c.282 Â§5; 1991 c.902 Â§42]

Â Â Â Â Â  223.410 Authority of governing body to make reassessment. Whenever all or part of any estimated or final assessment for local improvements was or is declared void or set aside for any reason or its enforcement refused by any court by reason of jurisdictional or other defects in procedure, whether directly or by virtue of any court decision or when the governing body is in doubt as to the validity of all or part of any estimated or final assessment by reason of such defects in procedure, the governing body may by ordinance or resolution make a new estimated or final assessment or reassessment with respect to all or part of the original estimated or final assessment upon the lots which have been benefited by all or part of the local improvement to the extent of their respective and proportionate shares of the full value of such benefit. [Amended by 1991 c.902 Â§43]

Â Â Â Â Â  223.415 Basis for, amount and method of reassessment. The reassessment shall be based upon the special and peculiar benefit of the local improvement to the respective lots at the time of the original making of the local improvement. The amount of the reassessment shall not be limited to the amount of the original estimated or final assessment. In the case of a reassessment of a final assessment:

Â Â Â Â Â  (1) The property embraced in the reassessment shall be limited to property embraced in the original final assessment;

Â Â Â Â Â  (2) Property on which the original final assessment was paid in full shall not be included in the reassessment; and

Â Â Â Â Â  (3) Interest from the date of delinquency of the original final assessment may be added by the governing body to the reassessment in cases where the property was included in the original final assessment, but such interest shall not apply to any portion of the reassessment that exceeds the amount of the original final assessment. The reassessment shall be made in an equitable manner as nearly as may be in accordance with the law in force at the time the local improvement was made, but the governing body may adopt a different plan of apportioning benefits or exclude portions of the district when in its judgment it is essential to secure an equitable assessment. Credit shall be allowed on the new assessment for all payments made on the original final assessment. [Amended by 1991 c.902 Â§44]

Â Â Â Â Â  223.420 Effect of reassessment; exceptions. The reassessment when made shall become a charge upon the property upon which it is laid notwithstanding the omission, failure or neglect of any officer, body or person to comply with the provisions of the charter or law connected with or relating to the local improvement and original estimated or final assessment or any previous reassessment, and although the proceedings of the governing body or the acts of any officer, contractor or other person connected with the local improvement or assessment may have been irregular or defective, whether such irregularity or defect was jurisdictional or otherwise. The reassessment shall not be made in case of any local improvement wherein a remonstrance sufficient in law to defeat it has been duly filed prior to the making of the local improvement. [Amended by 1991 c.902 Â§45]

Â Â Â Â Â  223.425 Resolution to reassess. The proceedings required by the charter or other law for making of the original estimated or final assessment are not required with reference to the making of a reassessment. The reassessment shall be initiated by adoption of a resolution designating the improvement as to which a reassessment is contemplated, describing the boundaries of the district that the governing body contemplates for the reassessment and directing the recorder or other person to prepare a proposed reassessment upon the property included within the district. After passage of such resolution, the recorder or other person shall prepare the proposed reassessment and file it in the office of the recorder. [Amended by 1991 c.902 Â§46]

Â Â Â Â Â  223.430 Publication of notice of reassessment; contents. After the proposed reassessment is filed in the office of the recorder, the recorder shall give notice thereof by not less than four successive publications in a newspaper published in the city in which the principal offices of the local government are located and, if there is no newspaper published in the city, in a newspaper to be designated by the governing body. The notice shall show that the proposed reassessment is on file in the office of the recorder, giving the date of the passage of the resolution authorizing it, the boundaries of the district or a statement of the property affected by the proposed reassessment, and specifying the time and place where the governing body will hear and consider objections to the proposed reassessment by any parties aggrieved thereby. [Amended by 1991 c.902 Â§47; 2003 c.802 Â§32]

Â Â Â Â Â  223.435 Personal notice to each owner; right to file objections. The recorder shall, within five days after the date of first publication of the notice, mail or personally deliver to the owner of each lot affected by the proposed reassessment, or to the agent of such owner, a notice of the proposed reassessment, stating the matters set out in the printed notice and also the amount proposed to be charged against the lot. If the address of the owner or of the ownerÂs agent is unknown to the recorder, the recorder shall mail the notice addressed to the owner or ownerÂs agent at the address where such property is located. Any mistake, error, omission or failure with respect to such mailing shall not be jurisdictional or invalidate the reassessment proceedings. The owners of any property included in the description of the printed notice, or any person having an interest in that property, may, within 10 days from the day of last insertion of the printed notice, file in writing with the recorder objections against the proposed reassessment. [Amended by 1991 c.902 Â§48]

Â Â Â Â Â  223.440 Hearing on objections; revision of reassessment. At the time and place appointed in the notice the governing body shall hear and determine all objections filed under ORS 223.435. The governing body may adjourn the hearing from time to time, and correct, modify or revise the proposed reassessment or set it aside and order the making of a new proposed reassessment. However, if the proposed reassessment is corrected or revised so as to increase the amount proposed to be charged against any property, such reassessment shall not be made until after a new notice has been given as stated in ORS 233.435 to the owners of property against which the amount of assessment is proposed to be thus increased. The publication of the notice may be for not less than two successive insertions in a newspaper as provided in ORS 223.430, and the time when action may be taken thereon may be not less than five days after the date of last insertion. If the proposed reassessment is set aside and a new apportionment ordered, notice shall be given of the new apportionment in the manner stated in ORS 223.430 and 223.435 and action taken thereon as provided in ORS 223.435 and 223.440. [Amended by 1991 c.902 Â§49]

Â Â Â Â Â  223.445 Reassessment ordinance or resolution. When the governing body has determined what in its judgment is a fair, just and reasonable reassessment, it shall pass an ordinance or resolution setting out and making the reassessment. The reassessment so made shall be deemed to be regular, correct, valid and just, except as it may be modified under ORS 223.450 and 223.455. [Amended by 1991 c.902 Â§50]

Â Â Â Â Â  223.450 Lien docket entry; crediting prior payments. When the reassessment is duly made it shall be entered in the lien docket of the local government. All provisions for bonding and paying by installments shall be applicable, and such liens of the local government shall be enforced and collected in the manner provided for collection of liens for an original local improvement. All sums paid upon the former final assessment or any previous reassessment shall be credited to the property on account of which it was paid and as of the date of payment. [Amended by 1991 c.902 Â§51; 2003 c.802 Â§33]

Â Â Â Â Â  223.455 Right of purchaser at sale under prior assessment. In cases where a sale was made under the original final assessment or any previous reassessment, with reference to such local improvement, and the property was not redeemed from the sale, the purchaser at the sale is subrogated to the rights of the local government with reference to the property upon such reassessment if the purchaser waives all penalties and interest, except such interest as may be provided for on the reassessment, and delivers up for cancellation any certificate or other evidence of the sale. If a deed was issued at the sale, the grantee therein, or the heirs, executors, administrators, successors or assigns of the grantee, shall execute a deed of release and quitclaim of all right, title and interest in the property under such sale to the owner of the property and deliver the deed to the recorder, so that the ownerÂs title may be cleared of the sale. The recorder shall act as escrow holder of such certificate or other evidence of sale and of such deed pending completion of reassessment. If the reassessment is not completed, the recorder shall return the certificate or other evidence of sale and the deed to the person delivering it to the recorder. If the reassessment is completed, the certificate or other evidence of sale shall be canceled and placed on file in the office of the recorder and the deed shall be delivered to the owner of the property specified therein. If any such purchaser, or the heirs, executors, administrators, successors or assigns of such purchaser fails to comply with this section, that person is not entitled to subrogation. In any event, the amount of subrogation shall not exceed the amount that has been paid to the local government on such sale, together with interest at the rate of six percent per annum from the date of sale until the date of payment. This amount is to be paid by the local government to the purchaser, or the heirs, executors, administrators, successors or assigns of the purchaser if and when the local government collects the amount of the reassessment against the property. [Amended by 1991 c.902 Â§52; 2003 c.802 Â§34]

Â Â Â Â Â  223.460 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.462 Review of reassessment. Notwithstanding any of the provisions of ORS 223.405 to 223.485, owners of any property against which a reassessment for local improvements has been imposed may seek a review thereof under the provisions of ORS 34.010 to 34.100. [1965 c.71 Â§4]

Â Â Â Â Â  223.465 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.470 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.475 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.480 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.485 Additional reassessment procedure; time limitation. (1) The authority granted in ORS 223.405 to 223.455 does not apply to any local government if the local government has provided a method of reassessment by ordinance or charter.

Â Â Â Â Â  (2) No proceedings for making a reassessment shall be instituted after 20 years from the date when the first assessment was entered on the lien docket. [Amended by 1965 c.71 Â§3; 1991 c.902 Â§53; 2003 c.802 Â§35]

METHODS OF ENFORCING LIENS AND COLLECTING ASSESSMENTS

Â Â Â Â Â  223.505 Definitions for ORS 223.505 to 223.595. As used in ORS 223.505 to 223.595, unless the context requires otherwise, ÂtreasurerÂ means the officer designated by charter or ordinance of the local government to collect unpaid liens or assessments, take all steps necessary to enforce delinquent liens or assessments and to maintain records pertaining to collection proceedings thereon. [Amended by 1991 c.902 Â§54; 2003 c.802 Â§36]

Â Â Â Â Â  223.510 Authority to sell property for delinquent liens and assessments. In addition to the method provided by law, ordinance or the charter of any local government for the sale of real property for delinquent liens or final assessments, every local government may cause the real property to be sold as provided in ORS 223.510 to 223.590 for any final assessment, lien or installment thereof at any time after one year from the date such lien, final assessment or installment becomes due and payable, if bonded; otherwise, at any time after 60 days from the time it is entered in the lien docket of the local government. [Amended by 1991 c.902 Â§55; 2003 c.802 Â§37]

Â Â Â Â Â  223.515 Preparation, transmission and contents of delinquent list. If any installment on any lien bonded, as provided by law, ordinances or charter of the local government, is delinquent for a period of one year from the time it became due and payable, or at any time after 60 days from the time it became due and payable if not bonded, the recorder may thereafter prepare and transmit to the treasurer a list in tabular form, made up from the lien docket, describing each lien, assessment or installment due on any bonded lien that is so delinquent. The list shall also contain the name of the person to whom assessed, a particular description of the property, the amount of the lien or final assessment or the amount of the installment due on any bonded lien, and any other facts necessary to be given. [Amended by 1991 c.902 Â§56; 2003 c.802 Â§38]

Â Â Â Â Â  223.520 Procedure in collecting delinquencies. Upon receipt of the list described in ORS 223.515, the treasurer shall proceed to collect the unpaid liens or final assessments named in the list by advertising and selling the lots or tracts in the manner now provided by law for the sale of real property on execution, except as otherwise provided in ORS 223.525 to 223.580 and except that sale may be made at such place within the boundaries of the local government as may be designated in the notice of sale. [Amended by 1991 c.902 Â§57; 2003 c.802 Â§39]

Â Â Â Â Â  223.523 Notice of sale; publication; personal notice to property owner and occupant. (1) Before a sale of real property under ORS 223.505 to 223.590 takes place, the treasurer shall have notice of the sale printed once a week for four successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale will be held. The notice of sale shall set forth the name and address of the treasurer conducting the sale, a particular description of the real property to be sold, including a street address, if any, the name of the owner of the property, the amount unpaid on the lien or final assessment and the date, time and place of sale, which shall be held in accordance with ORS 86.745 (7).

Â Â Â Â Â  (2) The treasurer shall send a copy of the first of the four published notices by registered or certified mail to both the owner of the real property to be sold at the last-known post-office address of the owner or place of residence and to the occupant, if any, of the real property to be sold. The treasurer shall also send a notice containing the same information required in a published notice under subsection (1) of this section by registered or certified mail at least 60 days prior to the sale to any person requesting notice under ORS 86.785 and to any person having a lien or other interest in the real property to be sold if the lien or interest appears of record. The treasurer shall retain and file the return receipt for the registered or certified mail. [1977 c.403 Â§2; 1985 c.231 Â§1; 1991 c.902 Â§58]

Â Â Â Â Â  223.525 Conduct of foreclosure sale. Each piece or tract of land shall be sold, separately, and for a sum equal to but not exceeding the unpaid lien or final assessment thereon and the interest, penalty and cost of advertising and sale. If there is more than one bid the land shall be sold to the bidder first offering to take it for the amount accrued thereon. No levy upon such lots or parcels of land shall be required except that a notice shall be posted four consecutive weeks before the sale upon every lot or parcel. [Amended by 1977 c.403 Â§3; 1991 c.902 Â§59]

Â Â Â Â Â  223.530 Title of purchaser. A sale of real property under ORS 223.505 to 223.590 conveys to the purchaser, subject to redemption as provided in ORS 223.565 to 223.590, all estates, interests, liens or claims therein or thereto of any persons, together with all rights and appurtenances thereunto belonging, excepting only the lien of a local government on such assessments or liens as are not included in the foreclosure proceedings. [Amended by 1991 c.902 Â§60; 2003 c.802 Â§40]

Â Â Â Â Â  223.535 Record of sales; receipts for lien payments. The treasurer shall enter into columns provided for that purpose in the list transmitted to the treasurer by the recorder the date of the sale, the name of the purchaser and the amount paid for each parcel of property sold. The treasurer shall give a receipt to each person paying any lien or final assessment on the delinquent list prior to the sale thereof. The receipt must state separately the lien or final assessment, interest and costs collected, and a duplicate of the receipt shall be filed with the treasurer. [Amended by 1991 c.902 Â§61]

Â Â Â Â Â  223.540 Payment of sale price. Real property when sold for or to satisfy a delinquent final assessment or lien, or both, must be sold for lawful money of the United States, except as provided in ORS 223.545. [Amended by 1991 c.902 Â§62]

Â Â Â Â Â  223.545 Purchase by local government in absence of bids. If no bid is received for the sale of the property, the local government may purchase the property by bidding therefor the amount of the lien or liens and the cost of advertising and sale. The property may be struck off and sold to the local government without actual payment of money. [Amended by 1991 c.902 Â§63; 2003 c.802 Â§41]

Â Â Â Â Â  223.550 Certificate of sale; contents. The treasurer shall immediately, after having sold any real property upon the list described in ORS 223.515, make and deliver to the purchaser a certificate of sale of the property so sold, setting forth therein the object for which the sale was made, a description of the property sold, a statement of the amount it sold for, the lien or final assessment for which the property was sold, the name of the purchaser and that the sale is made subject to redemption within one year from the date of the certificate, and then deliver such certificate to the purchaser. [Amended by 1991 c.902 Â§64]

Â Â Â Â Â  223.555 Lien docket entries mandatory. The treasurer shall, within three days after sale, return to the recorder the delinquent list, with all collections and sales noted thereon. The recorder shall then make proper entries of collections and sales in the appropriate lien docket. Thereafter no transfer or assignment of any certificate of purchase of real property sold under ORS 223.505 to 223.590 is valid unless an entry of such transfer or assignment has been noted by the recorder in said docket.

Â Â Â Â Â  223.560 Unsold property reoffered; exceptions. If any property remains unsold at the sale, it may, in the discretion of the recorder, again be offered for sale in like manner, but not sooner than three months after the expiration of any sale, except that in the matter of an assessment for the opening, widening, laying out or establishing of a street, proceedings for such sale may be taken immediately.

Â Â Â Â Â  223.565 Procedure and conditions of redemption. (1) The owner, or legal representatives of the owner, or the successor in interest of the owner, or any person having a lien by judgment or mortgage, or owner of a tax lien, on any property sold by virtue of ORS 223.520 may redeem it upon conditions provided in this section. Redemption of any real property sold for a delinquent final assessment or lien under the provisions of ORS 223.505 to 223.590 may be made by paying to the treasurer, at any time within one year from the date of the certificate of sale, the purchase price and 10 percent thereof as penalty, and interest on the purchase price at the rate of 10 percent per annum, from the date of the certificate. Where redemption is made by the holder of a tax lien the holder may have such redemption noted upon the record of the lien in like manner and with like effect as prescribed in this section. Such redemption shall discharge the property so sold from the effect of the sale and, if made by a lien creditor, the amount paid for the redemption shall thereafter be deemed a part of the judgment, mortgage or tax lien, as the case may be, and shall bear like interest, and may be enforced and collected as a part thereof.

Â Â Â Â Â  (2) Anyone applying or seeking to redeem property sold under the provisions of ORS 223.505 to 223.590 must pay or offer to pay the sum necessary in lawful money of the United States.

Â Â Â Â Â  (3) When an individual purchases real property at a foreclosure sale under ORS 223.505 to 223.590, if, with the approval of the local government, that purchaser incurs costs for maintaining or improving the property during the period allowed for redemption and if the property is subsequently redeemed, the treasurer may return all or part of the penalty paid by the person redeeming the property to the purchaser as provided by charter or ordinance of the local government. [Amended by 1977 c.403 Â§4; 1991 c.902 Â§65; 2003 c.576 Â§397; 2003 c.802 Â§42]

Â Â Â Â Â  223.570 Execution and contents of deed to purchaser. After the expiration of one year from the date of the certificate of sale, if no redemption has been made, the treasurer shall execute to the purchaser, or the heirs or assigns of the purchaser, a deed of conveyance containing a description of the property sold, the date of the sale, a statement of the amount bid, of the lien or final assessment for which the property was sold, that the final assessment or lien was unpaid at the time of the sale and that no redemption has been made. The statement need contain no further recital of the proceedings prior to the sale. [Amended by 1991 c.902 Â§66]

Â Â Â Â Â  223.575 Legal and evidentiary effect of deed. The effect of the deed shall be to convey to the grantee therein named the legal and equitable title in fee simple, to the real property described in the deed, excepting only the lien of a local government on such assessments or liens as were not included in the foreclosure proceedings. The deed shall be prima facie evidence of title in the grantee, except as stated in this section, and that all proceedings and acts necessary to make such deed in all respects good and valid have been had and done. Such prima facie evidence shall not be disputed, overcome or rebutted, or the effect thereof avoided, except by satisfactory proof of either:

Â Â Â Â Â  (1) Fraud in making the final assessment or in the final assessment, or in the procuring of the lien.

Â Â Â Â Â  (2) Payment of the final assessment or lien before sale or redemption after sale.

Â Â Â Â Â  (3) That payment or redemption was prevented by fraud of the purchaser.

Â Â Â Â Â  (4) That the property was sold for a lien or final assessment for which neither the property nor its owner, at the time of sale, was liable, and that no part of the final assessment or lien was assessed or levied upon the property sold. [Amended by 1991 c.902 Â§67; 2003 c.802 Â§43]

Â Â Â Â Â  223.580 Grantee of deed entitled to possession. The grantee named in the deed described in ORS 223.570 shall upon delivery thereof be entitled to the immediate possession of the real property therein described.

Â Â Â Â Â  223.585 Time limitation on actions to recover sold property. Every action, suit or proceeding which may be commenced for the recovery of land sold by the treasurer for any final assessment or lien or to quiet the title of the former owner, or the successors in interest of the former owner, against such sale, or to set aside such sale, or to remove the cloud thereof, except in cases where the final assessment or lien for which the land has been sold was paid before the sale, or the land redeemed as provided by law, shall be commenced within one year from the time of recording the deed executed under ORS 223.570. [Amended by 1991 c.902 Â§68]

Â Â Â Â Â  223.590 Tender of purchase price in action to recover property. In any action, suit or proceeding referred to in ORS 223.585, whether before or after the issuance of the deed, the party claiming to be the owner as against the party claiming under the sale must tender with the first pleading of the party and pay into the court at the time of filing such pleading the amount of the purchase price for which the lands were sold, together with the penalties prescribed by law at the time of the sale, and of all taxes and final assessments or liens, or both, levied or made upon or against the land, or any part thereof, which were paid after the sale by the purchaser at the sale, or the heirs or assigns of the purchaser, together with interest thereon at the rate of 10 percent per annum from the respective times of the payment of the purchase price, taxes, final assessments or liens, or both, by the purchaser, or the heirs or assigns of the purchaser, up to the time of the filing of the pleading, to be paid to the purchaser, or the heirs or assigns of the purchaser, in case the right or title of the purchaser at the sale fails in such action, suit or proceeding. [Amended by 1991 c.902 Â§69]

Â Â Â Â Â  223.593 Alternate redemption procedure; cash payment required. (1) Notwithstanding ORS 223.565 and 223.650, when a local government sells real property under ORS 223.510 to 223.590 or pursuant to a judgment of foreclosure entered in an action authorized by ORS 223.610 for neglect or refusal by the owner to pay installments under ORS 223.265, the property may be redeemed as provided in this section by the owner, a legal representative or a successor in interest or by any other person having a lien on the property.

Â Â Â Â Â  (2) Redemption of such real property may be made by paying to the treasurer of the local government, at any time within one year after the date of sale, the following amounts:

Â Â Â Â Â  (a) The purchase price at the foreclosure sale and 10 percent thereof as penalty;

Â Â Â Â Â  (b) The amount of any taxes, assessments or liens upon the property that are paid after the sale by the purchaser at the sale; and

Â Â Â Â Â  (c) Interest on the amounts paid under paragraphs (a) and (b) of this subsection at a rate of 10 percent per annum from the respective times of the payments of the purchase price, taxes, assessments or liens to the date of redemption.

Â Â Â Â Â  (3) A redemption of property under this section shall be made for cash. [Formerly 223.670; 2003 c.576 Â§398; 2003 c.802 Â§44]

Â Â Â Â Â  223.594 Lien for water service to certain real property through single water meter; owner as water user; foreclosure. (1) When water service is provided to a multifamily building with five or more units with a single water meter, the owner of the real property shall be considered the user of the water. If payment for such water is not made when due and the water service has not been shut off or will not be shut off, the municipal utility may place a lien on the premises to which water service was provided for the amount due for such service.

Â Â Â Â Â  (2) When requested by the property owner and authorized by the municipal utility, a single water meter may serve several parcels of real property owned by the same owner. The owner of those parcels of real property shall be considered the user of the water. If payment for such water is not made when due and the water has not been shut off or will not be shut off, the municipal utility providing such service may place a lien on the real property to which water service was provided for the amount due for such service.

Â Â Â Â Â  (3) At any time after 60 days from the time the lien is entered in the lien docket of the local government, in addition to any method provided by law, ordinance or the charter of any local government, the lien may be foreclosed in the manner provided under ORS 223.510 to 223.595. [1993 c.786 Â§4; 2003 c.802 Â§45]

Â Â Â Â Â  223.595 Validation of prior foreclosure proceedings. All foreclosure proceedings had or taken prior to May 28, 1927, by any municipal corporation which substantially comply with the provisions of ORS 223.505 to 223.590 hereby are declared to be legal and valid to the same extent as if they were had or taken under those sections.

Â Â Â Â Â  223.605 Definitions for ORS 223.605 to 223.650. As used in ORS 223.605 to 223.650, ÂliensÂ means liens, final assessments or installments of final assessments and includes any of those terms. [Amended by 1991 c.902 Â§70]

Â Â Â Â Â  223.610 Foreclosure of certain liens by suits in equity. In addition to methods now provided by law, charters, ordinances or acts of incorporation for the foreclosure or collection of liens, any local government may foreclose any lien lawfully levied or assessed by it, by suit in equity in the circuit court of the county in which the local government is located. [Amended by 1991 c.902 Â§71; 2003 c.802 Â§46]

Â Â Â Â Â  223.615 Recovery of attorney fees in foreclosure proceeding. In any action authorized by ORS 223.610, the court may award reasonable attorney fees to the local government bringing the action if the local government prevails in the action. The court may award reasonable attorney fees to a defendant who prevails in the action if the court determines that the local government had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [Amended by 1981 c.897 Â§43; 1991 c.902 Â§72; 1995 c.696 Â§19; 2003 c.802 Â§47]

Â Â Â Â Â  223.620 Laws applicable to foreclosure proceedings. Suits authorized by ORS 223.610 shall be governed by ORS 88.010 to 88.100 and 93.760 and by all other laws relating to suits in equity insofar as applicable, except as otherwise provided in ORS 223.610 to 223.650. [Amended by 1987 c.586 Â§48a]

Â Â Â Â Â  223.625 Liens which may be included in foreclosure suit. In any suit authorized by ORS 223.610, the local government may include any number of lots upon which it has delinquent liens though the liens may have been levied under the same or different ordinances or resolutions. Any number of different delinquent liens may be foreclosed upon the same lot in one suit. If there is more than one delinquent lien on any lot, the various amounts thereof, including accrued interest, penalties, costs and attorney fees, shall be added together and the total thereof shall be deemed the amount of the lien for which the lot is to be sold. [Amended by 1991 c.902 Â§73; 1993 c.18 Â§40; 2003 c.802 Â§48]

Â Â Â Â Â  223.630 Joinder of parties in interest as defendants. In any suit authorized by ORS 223.610, the record owner and all persons and corporations claiming some right, title, lien or interest in and to any lot involved in the suit, and also all other parties or persons unknown claiming any right, title, estate, lien or interest in the real property described therein or any part thereof, may be joined as party defendants.

Â Â Â Â Â  223.635 Complaint served on owner; issues tried separately. In addition to the service of summons, each record owner of a lot involved in the foreclosure suit shall be served with complaint in the manner provided by law. Any issue made by the pleadings in any foreclosure suit relating only to a certain lot or lots shall be tried separately and determined upon motion of any party in interest therein.

Â Â Â Â Â  223.640 Allegations of jurisdictional facts. In any suit authorized by ORS 223.610, it shall be a sufficient allegation of jurisdictional facts authorizing the local government to make and levy any lien if the complaint alleges in general terms that the local improvement was made in the manner and as provided by law, by the local governmentÂs charter, ordinances, resolutions, or any of them, relating to such local improvement. It is not necessary to specifically set forth in the complaint any such charter provisions, ordinances or resolutions. [Amended by 1991 c.902 Â§74; 2003 c.802 Â§49]

Â Â Â Â Â  223.645 Right of local government to bid at execution sale. The local government may bid at the sale on execution of the property involved in the foreclosure suit any amount not exceeding the sum found by the judgment of the court to be due upon the local governmentÂs lien, together with interest, costs, penalties and attorney fees, and it may credit the amount of its bid upon the execution. [Amended by 1991 c.902 Â§75; 1993 c.18 Â§41; 2003 c.576 Â§399; 2003 c.802 Â§50]

Â Â Â Â Â  223.650 Redemption; no deficiency judgment. The time and manner for redemption of property from sales on execution in suits authorized by ORS 223.610 shall be the same as provided by law for the redemption of real property from sales on execution. The amount to be paid on redemption under this section shall be the amount for which the property was sold on execution, together with interest thereon at the rate of six percent per annum from the date of the sale until the date of redemption. However, no deficiency judgment shall be entered against the owner of the property.

Â Â Â Â Â  223.670 [1985 c.656 Â§2; 1991 c.902 Â§76; renumbered 223.593 in 1991]

FINANCING OF LOCAL IMPROVEMENTS; REBONDING; REINSTATEMENT; TYPE OF BONDS ACCEPTED IN PAYMENT OF LIENS; ASSESSMENT OF PUBLIC PROPERTY

Â Â Â Â Â  223.705 Rebonding of unpaid assessments. Subject to the prior approval of the governing body of the local government, the owner of any property assessed for local improvements under state law or under the charter of any local government, and in cases where a final assessment for local improvement has been bonded and entered in the bond lien docket as authorized by ORS 223.205 and 223.210 to 223.295 or the charter and the bonded assessment has not been fully paid, may file with the auditor, clerk or other officer charged with the keeping of records of the local government an application for rebonding the original assessment in the amount due and unpaid thereon. The auditor, clerk or other officer charged with keeping the records of the local government may accept these applications. If there is more than one final assessment on the same piece of property, the owner may combine them in one application. [Amended by 1991 c.902 Â§77; 2003 c.802 Â§51]

Â Â Â Â Â  223.710 Rebonding application; form; prerequisites. (1) The applications for rebonding shall be in the same form and preserved as original bonding applications. The officer charged with keeping the records of the local government shall keep the bonding applications in convenient form for examination. The officer shall enter in a docket kept for that purpose a description of each lot or parcel of land against which the rebonding assessment is made, or which bears or is chargeable for the cost of the local improvement, with the name of the then owner and the total amount of unpaid final assessments rebonded.

Â Â Â Â Â  (2) The total amount to be rebonded against any lot or parcel of land must be $25 or more. The owner shall tender and pay with the application all accrued interest due on the bonded assessment to the first of the month preceding the date of application.

Â Â Â Â Â  (3) No application for rebonding shall be received unless the taxes for any quarter of the current year then due and payable, together with the entire amount of taxes of the year immediately preceding the year in which the application is filed, have been fully paid and evidence of such payment satisfactory to the officer receiving the application is produced at the time of making the application. [Amended by 1991 c.902 Â§78; 2003 c.802 Â§52]

Â Â Â Â Â  223.715 Payment of rebonded assessment. The amount of the assessment to be rebonded shall constitute a new principal and shall be paid in such number of equal periodic installments as the governing body of the local government may determine, with interest thereon at the rate per annum determined by the governing body of the local government under ORS 223.215. [Amended by 1969 c.531 Â§6; 1981 c.322 Â§5; 1991 c.902 Â§79; 2003 c.802 Â§53]

Â Â Â Â Â  223.720 Amount of lien; priority. The amount of the unpaid rebonded assessments entered in the rebonding assessment docket, with interest on unpaid rebonded assessments at the rate per annum determined by the governing body of the local government under ORS 223.215, against each such lot or parcel of land, shall stand as a lien in favor of the local government until the rebonded assessments and interest are paid. A rebonding assessment lien shall have the same priority as all other liens relating to assessments for local improvements. [Amended by 1969 c.531 Â§7; 1981 c.322 Â§6; 1991 c.902 Â§80; 2003 c.802 Â§54]

Â Â Â Â Â  223.725 Issuance and sale of bonds. Each local government may, by ordinance or resolution of its governing body from time to time, issue and sell pursuant to rebonding applications, bonds of the tenor of those designated in ORS 223.235, in an amount not exceeding the total amount of such applications. [Amended by 1991 c.902 Â§81; 2003 c.802 Â§55]

Â Â Â Â Â  223.730 Application of proceeds from sale of bonds. The proceeds from the sale of bonds issued under ORS 223.725 shall be applied as follows:

Â Â Â Â Â  (1) The amount provided under ORS 223.705 to be rebonded shall be placed to the credit of the improvement bond sinking fund. Thereafter, as soon as practicable and in so far as possible, there shall be called and paid an equivalent amount of the bonds originally issued and so refunded by new applications to pay in installments.

Â Â Â Â Â  (2) The balance of the proceeds of the sale shall be placed to the credit of the improvement bond interest fund.

Â Â Â Â Â  223.735 Debt limitation of local government not applicable. The bonds and the amount thereof authorized pursuant to ORS 223.705 shall not be counted in calculating the limited indebtedness of any local government, fixed either by its charter, ORS 223.295, by any law, or by the Constitution of this state, but shall be in excess thereof and excluded from such debt limitations. [Amended by 1991 c.902 Â§82; 2003 c.802 Â§56]

Â Â Â Â Â  223.740 General provisions applicable. Except as otherwise provided in ORS 223.705 to 223.750, the provisions of ORS 223.205 and 223.210 to 223.295 or any charter shall apply to the rebonding application, to the form, to the manner of paying the amount entered in the bond lien docket, to the collection of delinquent installments and to issuance, sale and redemption of improvement bonds issued pursuant to ORS 223.725.

Â Â Â Â Â  223.745 Scope of power granted. The power granted by ORS 223.705 to 223.750 is vested in each local government and is self-operating therein without further necessity of enacting charter or ordinance provisions incorporating the terms of those sections. [Amended by 1991 c.902 Â§83; 2003 c.802 Â§57]

Â Â Â Â Â  223.750 Enactment of rulemaking ordinances; effect of irregularities. (1) Each local government, through its governing body, may provide, by such ordinances, rules and regulations as may be needed, for accepting rebonding applications, issuing bonds and otherwise carrying out the terms of ORS 223.705 to 223.750; and may, by such ordinance and in conformity with ORS 223.715, determine the interest rate to be charged property owners who apply to rebond liens as provided by those sections.

Â Â Â Â Â  (2) No error or omission in rebonding liens shall invalidate or impair the original bonded lien. [Amended by 1991 c.902 Â§84; 2003 c.802 Â§58]

Â Â Â Â Â  223.755 Reinstatement of delinquent bonded assessments authorized. (1) As used in this section, Âbonded assessmentÂ means any assessment for a local improvement levied by any local government where application to pay such assessment in installments has been filed with the local government levying it.

Â Â Â Â Â  (2) After approval by the governing body of any local government, the owner of any property, against which there is outstanding any delinquent bonded assessment, at any time before the property affected by the assessment has been sold for the collection thereof as provided by law, may pay any delinquent installment of the bonded assessment, together with the amount of interest due thereon as provided by the law governing the same, plus the cost of advertising the property for sale and a penalty of three percent on the amount of the delinquent installment so paid.

Â Â Â Â Â  (3) The power granted by subsection (2) of this section is vested in each local government and is self-operating therein without the necessity of amending the charter thereof incorporating the terms of this section.

Â Â Â Â Â  (4) The governing body of each local government may, in its discretion, by ordinance, make the provisions of this section applicable to delinquent bonded assessments levied by it and outstanding against property in the local government. [Amended by 1991 c.902 Â§85; 2003 c.802 Â§59]

Â Â Â Â Â  223.760 H.O.L.C. bonds accepted in payment of assessment liens. The governing body of any incorporated city may by ordinance provide that any or all special assessments levied against any tract or part thereof within the city and due the city, may be paid by bonds issued by the Home OwnersÂ Loan Corporation, created by Act of Congress as of June 13, 1933. The governing body shall in the ordinance prescribe the terms and conditions under which those bonds shall be accepted in payment of such assessments.

Â Â Â Â Â  223.765 Bonds accepted as payment for assessment liens. Any local government may, by ordinance duly passed by its governing body, authorize the acceptance by such local government of the general obligation bonds or interest coupons attached, or both, of the local government, in payment of all or any part of special assessment liens, interest or penalties of or payable to the local government. [Amended by 1991 c.902 Â§86; 2003 c.802 Â§60]

Â Â Â Â Â  223.770 Assessment of public property benefited by improvements. (1) Whenever all or any part of the cost of public improvements made by any local government is to be assessed to the property benefited thereby, benefited property owned by the local government or any other public body as defined in ORS 174.109 shall be assessed the same as private property and the amount of the assessment shall be paid by the public body, provided that the costs of the improvements are, in any given case, of the type that may be bonded under ORS 223.205 and 223.210 to 223.215.

Â Â Â Â Â  (2) In the case of property owned by the state, the amount of the assessment shall be certified by the treasurer and filed with the Oregon Department of Administrative Services as a claim for reference to the Legislative Assembly in the manner provided by ORS 293.316, unless funds for the payment of the assessment have been otherwise provided by law. [Amended by 1967 c.454 Â§93; 1991 c.902 Â§87; 2003 c.802 Â§61]

Â Â Â Â Â  223.775 Assessment of property of cemetery authority benefited by certain improvements. (1) As used in subsections (2) to (5) of this section:

Â Â Â Â Â  (a) ÂCemetery authorityÂ means a nonprofit cemetery or crematory corporation.

Â Â Â Â Â  (b) ÂSaleÂ includes a contract of sale as well as a sale.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 65.855 to 65.875 or any other provision of law, whenever all or any part of the cost of a street, curb or sidewalk improvement made by a local government is to be assessed to the property benefited thereby, benefited property owned and platted for cemetery or crematory purposes by a cemetery authority shall be assessed the same as private property. The amount of the assessment shall be paid by the cemetery authority as provided in this section.

Â Â Â Â Â  (3)(a) Within 60 days after the date the ordinance levying the initial assessment is enacted by the local government, the cemetery authority shall furnish the local government with a list of platted burial lots within the benefited property unsold on the date such ordinance was enacted. Until such assessment is paid in full, whenever additional burial lots are platted within the benefited property, the cemetery authority shall furnish the local government with a list of such additional lots at the time the plat thereof is recorded.

Â Â Â Â Â  (b) Out of the first funds received for the sales price of any of such lots, the cemetery authority after setting aside perpetual care and maintenance funds as required by law or otherwise shall credit five percent of such sales price to a special account for the payment of the assessment until a sum equal to the assessment and any interest due thereon has been so credited.

Â Â Â Â Â  (4) All funds accumulated in the special account for the payment of assessments shall be paid semiannually to the local government levying such assessment, the first payment to be made six months after the date the final assessment was levied and succeeding payments each six months thereafter until such assessment and any interest due thereon, as provided in this subsection, is paid in full. Any funds in such account that are not paid to the local government when due shall bear interest at the rate of seven percent per annum from the due date until paid to the local government.

Â Â Â Â Â  (5) Platted property of a cemetery authority subject to an assessment as provided in this section is exempt from execution for collection of any such assessment while such property is held by a cemetery authority for cemetery or crematory purposes. Any such assessment levied against a cemetery authority shall be payable only from the funds received for the sale of lots listed with the local government as required by subsection (3) of this section. Except as provided in subsection (4) of this section, interest shall not be due on the unpaid balance of any such assessment. [1963 c.521 Â§Â§1,2; 1969 c.531 Â§8; 1991 c.902 Â§88; 2003 c.802 Â§62]

Â Â Â Â Â  223.785 [1969 c.505 Â§1; 1983 c.349 Â§7; 1983 c.713 Â§1; repealed by 1991 c.902 Â§121]

SPECIAL CITY IMPROVEMENTS; PARKING FACILITIES; STREETS; SIDEWALKS; AIDS TO WATER COMMERCE

Â Â Â Â Â  223.805 Short title of ORS 223.805 to 223.845. ORS 223.805 to 223.845 shall be known as the Motor Vehicle Parking Facilities Act.

Â Â Â Â Â  223.810 Establishment of motor vehicle parking facilities. Any incorporated city may establish one or more off-street motor vehicle parking facilities for the general use and benefit of the people of the city, or for one or more special classes of vehicles, as appears necessary, proper or beneficial in the public interest. For these purposes, the city may proceed as provided in ORS 223.815 to 223.845.

Â Â Â Â Â  223.815 Acquisition of property for parking facilities. For the purposes of ORS 223.810, a city may acquire property at or below the surface of the earth, by purchase, condemnation, exchange or other lawful manner. However, a city may not so acquire privately owned property used for public parking unless the facility to be constructed by the city would substantially increase the number of vehicle off-street parking spaces available for public use. The city may use the area below the street surface or the area beneath the surface of a park or other public property. [Amended by 1959 c.653 Â§8; 1967 c.478 Â§1]

Â Â Â Â Â  223.820 Planning, constructing and contracting for the operation of or leasing parking facilities. For the purposes of ORS 223.810, a city may:

Â Â Â Â Â  (1) Plan, design and locate the parking facilities.

Â Â Â Â Â  (2) Construct, alter, enlarge, repair and maintain buildings, structures, equipment, access and entrance facilities, exit facilities, fencing and other accessories necessary or desirable for the safety or convenience of motorists using the off-street parking facilities.

Â Â Â Â Â  (3) Contract with any person, firm or corporation for construction or for operation of the parking facility upon such terms as are found to be in the public interest, after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all.

Â Â Â Â Â  (4) Lease for a period not exceeding 50 years, notwithstanding any conflicting provision of any law, city charter or ordinance, any property referred to in ORS 223.810 to any person, firm or corporation pursuant to an agreement, according to such terms as are found to be in the public interest, whereby such person, firm or corporation undertakes to construct, where necessary, or alter or repair, and maintain and operate on such property the buildings, structures, equipment, facilities and accessories necessary or convenient for parking facilities, and title to such building or structure to be constructed or altered shall vest in the city either when constructed or altered or at the termination of said lease. Such agreement shall be made only after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all. [Amended by 1953 c.668 Â§2]

Â Â Â Â Â  223.825 Financing of parking facilities. For the purposes of ORS 223.810, a city may finance the parking facilities by any one or any combination of the following methods:

Â Â Â Â Â  (1) General obligation bonds within the legal debt limitations, or revenue bonds payable primarily or solely out of revenue from parking facilities in such amounts, at such rate of interest, and upon such conditions as may be prescribed by the legislative authority of the city.

Â Â Â Â Â  (2) Special or benefit assessments equal to the actual costs of the parking facilities, or a portion thereof, such assessment to be levied against property benefited in proportion to the benefit derived, the amount of such assessment to be determined in accordance with special assessment practices for local improvements as now or hereafter prescribed by the ordinances or charter provisions of the city.

Â Â Â Â Â  (3) Parking fees, special charges or other revenue derived from the use of off-street parking facilities by motorists, lessees, concessionaires, commercial enterprises or others.

Â Â Â Â Â  (4) General fund appropriations.

Â Â Â Â Â  (5) State or federal grants or local aids.

Â Â Â Â Â  (6) Parking meter revenues.

Â Â Â Â Â  (7) General property taxes, or gift, bequest, devise, grant or otherwise.

Â Â Â Â Â  (8) For any city under 300,000 according to the latest federal decennial census, a reasonable annual fee on the privilege of occupying real property within the city or a district of the city to carry on a business, occupation, profession or trade. In levying the fee, the governing body shall take into consideration the unmet off-street parking requirements of such business. The proceeds of the fee, less refunds and costs of collection, shall be used solely for the purposes of ORS 223.805 to 223.845. The fee is in addition to, and not in lieu of, any other tax, assessment or fee required by state or local law or ordinance. [Amended by 1959 c.653 Â§9; 1967 c.380 Â§1; 1969 c.380 Â§1; 1991 c.902 Â§89]

Â Â Â Â Â  223.830 Service concessions in parking facilities. For the purposes of ORS 223.810, a city may rent or lease to any individual, firm or corporation any portion of the premises established as an off-street parking facility for service concessions, commercial uses or otherwise, after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all. [Amended by 1967 c.380 Â§2]

Â Â Â Â Â  223.835 Fees and regulations of parking facilities. For the purposes of ORS 223.810, a city may:

Â Â Â Â Â  (1) Charge such fees as the legislative authority of the city finds fair and reasonable for the privilege of using the off-street parking facilities. These fees need not be limited to the cost of operation and administration but may be for revenue.

Â Â Â Â Â  (2) Regulate and restrict the use of the parking facilities or prohibit the use thereof for vehicles of more than a class or classes of vehicles and provide penalties for violation of such regulations or prohibitions.

Â Â Â Â Â  223.840 Disposing of property acquired for parking facilities. For the purposes of ORS 223.810, a city may sell, encumber, lease, exchange or otherwise dispose of property and property rights acquired as may be found in the public interest.

Â Â Â Â Â  223.845 Limitation on operation of parking facilities; use of revenues after issuance of revenue bonds; disbursement of excess revenues. (1) If a city establishes an off-street motor vehicle parking facility under ORS 223.810, the city may operate the off-street motor vehicle parking facility or lease the facility under ORS 223.820. The city may not operate service concessions in an off-street motor vehicle parking facility. If a city issues revenue bonds under ORS 223.825 to finance the acquisition and construction of an off-street motor vehicle parking facility, the city shall provide, for as long as those revenue bonds are outstanding, that the revenues derived from the operation of the off-street motor vehicle parking facility be disbursed by the city for some or all of the following purposes:

Â Â Â Â Â  (a) Payment of interest on and retirement of principal of bonds issued by the city for financing the acquisition or construction of the off-street motor vehicle parking facility or other parking facilities of the city.

Â Â Â Â Â  (b) Payment of the necessary costs and expenses of operating the off-street motor vehicle parking facility and other parking facilities of the city.

Â Â Â Â Â  (c) Creation and maintenance of a reserve account to make necessary replacements to the off-street motor vehicle parking facility and other parking facilities of the city.

Â Â Â Â Â  (d) Payment to the taxing bodies in lieu of taxes an amount equal to the ad valorem taxes that would be derived from the off-street motor vehicle parking facility if under private ownership.

Â Â Â Â Â  (e) Reimbursement of owners of real property for special assessments paid by them and levied against real property to finance the off-street motor vehicle parking facility.

Â Â Â Â Â  (f) Payment to the city of a fair return on its investment in parking facilities for the purpose of making additional parking and traffic improvements.

Â Â Â Â Â  (2) If an off-street motor vehicle parking facility generates more revenue than required for the purposes described in subsection (1) of this section, the governing body of the city shall reduce the rates charged for the use of the off-street motor vehicle parking facility. [Amended by 1959 c.653 Â§10; 1999 c.559 Â§3]

Â Â Â Â Â  223.849 [1957 c.430 Â§1; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.850 [Renumbered 223.880]

Â Â Â Â Â  223.851 Special assessment for street lighting, street maintenance and street cleaning; approval by electors. When authorized at any properly called election, the governing body of a city may assess, levy and collect annual assessments upon any real property within its boundaries for street lighting, street maintenance and street cleaning services which benefit the property. [1983 c.234 Â§2]

Â Â Â Â Â  223.852 [1957 c.430 Â§2; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.854 [1957 c.430 Â§3 repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.855 [Renumbered 223.882]

Â Â Â Â Â  223.856 Measure imposing assessments; contents. (1) A measure authorizing assessments under ORS 223.851 to 223.876 shall specify the services proposed to be financed by the assessments, the maximum amount that may be imposed and the number of years in which assessments will be made.

Â Â Â Â Â  (2) Each assessment measure shall provide for the operation and maintenance of a single street lighting, street maintenance or street cleaning service. More than one measure may be submitted to the electors at a single election. Assessments for street lighting may include an amount sufficient to pay construction, reconstruction, modification and installation costs as well as operating and maintenance costs.

Â Â Â Â Â  (3) The measure shall provide that assessments are in lieu of any existing local option tax for the service to be provided. [1983 c.234 Â§3; 1999 c.21 Â§4]

Â Â Â Â Â  223.857 [1957 c.430 Â§4; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.859 [1957 c.430 Â§5; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.860 [Renumbered 223.884]

Â Â Â Â Â  223.861 Basis of assessment. Assessments shall be based upon any reasonable basis of assessment related to services received by the assessed property for the period specified in the measure. [1983 c.234 Â§4]

Â Â Â Â Â  223.862 [1957 c.430 Â§6; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.864 [1957 c.430 Â§7; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.865 [Renumbered 223.886]

Â Â Â Â Â  223.866 Levy of assessment; manner of collection; effect of nonpayment. (1) The city each year shall estimate assessments needed and the amount of assessment for each tax account, and the amount thereof may be levied and returned to the officer whose duty it is to extend the ad valorem tax roll at the time required by law for taxes to be levied and returned.

Â Â Â Â Â  (2) All assessments levied by the city shall become payable at the same time, may be collected by the same officer who collects ad valorem taxes and shall be turned over to the city according to law.

Â Â Â Â Â  (3) The officer whose duty it is to extend the city levy may extend the levy of the city in the same manner as city taxes are extended.

Â Â Â Â Â  (4) Property shall be subject to sale for the nonpayment of assessments levied by the city in like manner and with like effect as in the case of city taxes. [1983 c.234 Â§5]

Â Â Â Â Â  223.867 [1957 c.430 Â§8; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.869 [1957 c.430 Â§9; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.870 [Renumbered 223.888]

Â Â Â Â Â  223.871 [1983 c.234 Â§6; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.872 [1957 c.430 Â§10; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.874 [1957 c.430 Â§11; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.875 [Renumbered 223.900]

Â Â Â Â Â  223.876 Charter authority not affected. ORS 223.851 to 223.876 are in addition to and not a limitation on authority a city may exercise under its charter. [1983 c.234 Â§7]

Â Â Â Â Â  223.877 [1957 c.430 Â§12; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.878 Inclusion of property outside city in city assessment for local street improvement. (1) The governing body of a city may include property located outside the city as part of the property to be improved or to be assessed for a street improvement, subject to the following conditions:

Â Â Â Â Â  (a) The type of street improvement is one which the city has authority to finance by assessments against property within the city.

Â Â Â Â Â  (b) The governing body of the county, by resolution, approves the improvement if any portion of it is outside the city.

Â Â Â Â Â  (c) The governing body of the county, by resolution, approves the assessment of the property outside the city.

Â Â Â Â Â  (d) The assessment authority, including authority to enforce collection of assessments, is exercised for property outside the city in the same manner as for property within the city.

Â Â Â Â Â  (2) The owners of property outside the city subject to assessment under this section shall have the same rights, including remedies, which the owners of property within the city may have. [Formerly 308.170]

Â Â Â Â Â  Note: 223.878 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  223.879 [1957 c.430 Â§13; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.880 Public roads included in sidewalk improvement district; assessment on property benefited. Any incorporated city, in addition to powers granted by law or charter, may include in any sidewalk improvement district within the city all county roads or state highways or any part thereof which are located within the improvement district. It may cause to be built on the county roads or state highways or portions thereof within the improvement district, sidewalks for pedestrian travel, and may assess the cost thereof upon the property benefited thereby, in the manner provided by charter or law. [Formerly 223.850]

Â Â Â Â Â  223.882 Acquisition of property by city to aid water commerce. In order to secure benefit from the United States Bonneville electrical and navigation project, all cities may purchase, acquire by condemnation, or lease, real property for the purpose of constructing thereon wharves, docks or other similar structures, or other aid to water-borne commerce, or for providing for sites for the location and operation of industrial or manufacturing plants or works thereon which will use the electrical energy developed by the Bonneville project and which would constitute feeders for docks, wharves or other aids of water-borne commerce. [Formerly 223.855]

Â Â Â Â Â  223.884 Authority to take property within and without city limits. In carrying out the powers granted by ORS 223.882, cities are granted the right of eminent domain and the right to take private property for the public uses authorized by ORS 223.882. This power shall be exercised as provided by ORS chapter 35. Real property located without the corporate limits of the city, adjacent or contiguous to any of the boundary lines of the corporate limits of the city or within 10 miles of the boundary line of the corporate limits of any such city, may be acquired under the terms of this section. The determination of the council, commission of public docks, or other administrative body of the city having jurisdiction of its wharf or dock property that the acquiring of any particular real property is necessary to carry out the purposes of ORS 223.882 shall be sufficient foundation for the exercise of the right of eminent domain, notwithstanding that there is other real property available that might be used for those purposes. [Formerly 223.860; 1971 c.741 Â§22]

Â Â Â Â Â  223.886 Loans authorized to finance improvements; security for loans; consent of electors. In carrying out the powers conferred by ORS 223.882, the city may borrow money from any person, corporation or agency of the United States Government for the purchase of any real property described in ORS 223.882, or for paying the cost of improvements on any real property, which improvements may include the construction of docks, wharves or other structures and appurtenant appliances or fixtures or machinery necessarily required to operate a wharf or dock. In borrowing money for any of these purposes the cities may secure money so borrowed by executing and giving a mortgage or similar indenture on any such real property and its revenues. If repayment of money borrowed for acquisition or improvement of any such real property is not to be secured solely by the real property and the income derived therefrom, then, before a debt for the purpose of this section or ORS 223.882 can be contracted or incurred, the consent of the electors of the city must first be obtained. [Formerly 223.865]

Â Â Â Â Â  223.888 Authority of city to carry out law. In the execution of powers conferred by ORS 223.882 to 223.886, a city may act through its council, commission of public docks, or other administrative body having jurisdiction of its wharves, docks or waterfront property. The city or its said administrative body may enter into and execute contracts or leases and do all acts and things requisite for carrying out the purposes of ORS 223.882 to 223.900. [Formerly 223.870]

Â Â Â Â Â  223.900 Leasing property to individuals. In leasing or renting any part or portion of the real property acquired pursuant to the authority of ORS 223.882 to any individual or corporation, a city shall act in conformity with the requirements of ORS 271.300 to 271.360 when those sections are applicable. [Formerly 223.875; 1985 c.443 Â§2]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  223.905 Duration of Public Works Acts. (1) Except in pursuance of any contract or agreement entered into by and between any municipality and any federal agency prior to January 1, 1943, no municipality shall borrow any money or deliver any bonds pursuant to the provisions of chapter 455, Oregon Laws 1937, after January 1, 1943.

Â Â Â Â Â  (2) Except in pursuance of any contract or agreement entered into by and between any municipality and any federal agency prior to December 31, 1941, no municipality shall exercise any of the powers conferred by chapter 348, Oregon Laws 1935, after December 31, 1941.

Â Â Â Â Â  223.910 Validation of bonds issued under Public Works Act of 1937. All bonds or other obligations issued prior to March 27, 1939, pursuant to an election held under chapter 455, Oregon Laws 1937, and all proceedings taken prior to March 27, 1939, with respect to bonds or other obligations authorized prior to March 27, 1939 by an election held under chapter 455, Oregon Laws 1937, and which were issued within one year after March 27, 1939, by municipalities, for the purpose of obtaining loans from the Federal Emergency Administration of Public Works, pursuant to chapter 455, Oregon Laws 1937, are validated, ratified, approved and confirmed. All bonds or other obligations so issued and approved and all proceedings taken prior to March 27, 1939, with respect to bonds or other obligations authorized prior to March 27, 1939, by an election held under chapter 455, Oregon Laws 1937, and to be issued within one year after March 27, 1939, are confirmed and approved. The bonds or other obligations issued prior to March 27, 1939, are declared to be legal and binding obligations upon such municipalities for any and all purposes.

Â Â Â Â Â  223.915 Operation of municipal debt limitations on bonds issued under Public Works Act of 1937. Bonds issued under chapter 455, Oregon Laws 1937, are not subject to any limitations on municipal indebtedness as provided by law, including but not limited to ORS 287.004. However, all bonds issued under chapter 455, Oregon Laws 1937, shall be included in determining the power of a municipality to issue bonds under any other law.

Â Â Â Â Â  223.920 Manner of paying bonds. The bonds issued under chapter 455, Oregon Laws 1937, are payable in the manner provided by ORS 287.006; except that ORS 287.006 shall not apply to bonds payable solely from revenues.

Â Â Â Â Â  223.925 Power of cities to secure payment of bonds. In order to secure payment of any bonds issued pursuant to chapter 455, Oregon Laws 1937, and interest thereon, or in connection with such bonds, any municipality may:

Â Â Â Â Â  (1) Pledge the full faith and credit and taxing power of the municipality to the punctual payment of the principal and interest on such bonds.

Â Â Â Â Â  (2) Pledge all or any part of the revenues received or receivable by the municipality from any public works project then existing or thereafter to be constructed for the punctual payment of the principal of the bonds issued for such public works project, and the interest thereon, and to covenant against thereafter pledging any such revenues to any other bonds or any other obligations of the municipality for any other purpose.

Â Â Â Â Â  (3) Provide for the terms, form, registration, exchange, execution and authentication of such bonds.

Â Â Â Â Â  (4) Covenant as to the revenues to be charged in connection with the public works project for which such bonds are to be issued and as to the use and disposition to be made thereof.

Â Â Â Â Â  (5) Covenant to set aside or pay over reserves and sinking funds for such bonds and as to the disposition thereof.

Â Â Â Â Â  (6) Redeem such bonds, and covenant for their redemption and provide the terms and conditions thereof.

Â Â Â Â Â  223.930 Streets along city boundaries or partly within and without city. (1) Any city may construct, improve, maintain and repair any street the roadway of which, as defined in the Oregon Vehicle Code, is along or along and partly without, or partly within and partly without the boundaries of the city and may acquire, within and without the boundaries of such city, such rights of way as may be required for such street by donation or purchase or by condemnation in the same manner as provided in ORS 223.005 to 223.105, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) In any condemnation proceeding pursuant to subsection (1) of this section, a city shall not have any right of occupancy or possession until the condemnation judgment is paid. [1955 c.551 Â§1; 1985 c.16 Â§453]

Â Â Â Â Â  223.935 Basis for legalization of road. A city governing body may initiate proceedings to legalize a city road within the city under ORS 223.935 to 223.950 if any of the following conditions exist:

Â Â Â Â Â  (1) If, through omission or defect, doubt exists as to the legal establishment or evidence of establishment of a public road.

Â Â Â Â Â  (2) If the location of the road cannot be accurately determined due to:

Â Â Â Â Â  (a) Numerous alterations of the road;

Â Â Â Â Â  (b) A defective survey of the road or adjacent property; or

Â Â Â Â Â  (c) Loss or destruction of the original survey of the road.

Â Â Â Â Â  (3) If the road as traveled and used for 10 years or more does not conform to the location of a road described in the city records. [1989 c.375 Â§1]

Â Â Â Â Â  223.940 Proceedings for legalization of roads; report; notice. (1) If proceedings for legalization of a road are initiated under ORS 223.935, the city governing body shall:

Â Â Â Â Â  (a) Cause the road to be surveyed to determine the location of the road;

Â Â Â Â Â  (b) Cause the city engineer or other city road official to file a written report with the city governing body including the survey required under this section and any other information required by the city governing body; and

Â Â Â Â Â  (c) Cause notice of the proceedings for legalization to be provided to owners of abutting land in the manner required by city ordinance or charter.

Â Â Â Â Â  (2) In a proceeding under this section, any person may file with the city governing body information that controverts any matter presented to the city governing body in the proceeding or alleging any new matter relevant to the proceeding. [1989 c.375 Â§2]

Â Â Â Â Â  223.945 Compensation for property affected by road legalization. (1) A city governing body shall provide for compensation under this section to any person who has established a structure on real property if the structure encroaches on a road that is the subject of legalization proceedings under ORS 223.935 to 223.950.

Â Â Â Â Â  (2) To qualify for compensation under this section, a person must file a claim for damages with the city governing body before the close of the hearing to legalize the road. The city governing body shall consider a claim for damages unless the city governing body determines that:

Â Â Â Â Â  (a) At the time the person acquired the structure, the person had a reasonable basis for knowing that the structure would encroach upon the road;

Â Â Â Â Â  (b) Upon the original location of the road, the person received damages;

Â Â Â Â Â  (c) The person or the personÂs grantor applied for or assented to the road passing over the property; or

Â Â Â Â Â  (d) When making settlements on the property, the person found the road in public use and traveled.

Â Â Â Â Â  (3) The compensation allowed under this section shall be just compensation for the removal of the encroaching structure.

Â Â Â Â Â  (4) The city governing body may proceed to determine compensation and acquire the structure by any method authorized by law or by the city charter.

Â Â Â Â Â  (5) If a city governing body determines that removal of the encroaching structure is not practical under this section, the city governing body may acquire property to alter the road being legalized. [1989 c.375 Â§3]

Â Â Â Â Â  223.950 Order under road legalization proceeding. (1) After considering matters presented in a proceeding to legalize a road under ORS 223.935 to 223.950, a city governing body shall determine whether legalization of the road is in the public interest and shall enter an order abandoning or completing the legalization procedures on the road.

Â Â Â Â Â  (2) When a city governing body legalizes a road under ORS 223.935 to 223.950, the city governing body shall cause the road to be surveyed and the centerline and right of way to be monumented by a registered professional land surveyor. The survey map and narrative for such survey shall be prepared and filed with the county surveyor in accordance with ORS 209.250.

Â Â Â Â Â  (3) Courts shall receive any order filed under this section as conclusive proof that the road exists as described in the order.

Â Â Â Â Â  (4) Upon completion of the legalization procedures under ORS 223.935 to 223.950:

Â Â Â Â Â  (a) Any records showing the location of the road that conflict with the location of the road as described in the order are void; and

Â Â Â Â Â  (b) The road exists as shown on the order legalizing the road. [1989 c.375 Â§4]

_______________



Chapter 224

Chapter 224 Â City Sewers and Sanitation

2005 EDITION

CITY SEWERS AND SANITATION

CITIES

CONSTRUCTION OF SEWER SYSTEM; ASSESSMENT PLAN

224.010Â Â Â Â  Definitions for ORS 224.010 to 224.170

224.020Â Â Â Â  Authority of city to construct sewage system

224.030Â Â Â Â  Authority of city to alter water flow; limitations

224.040Â Â Â Â  Assessment of property; collection

224.050Â Â Â Â  Rights of owners outside city limits

224.065Â Â Â Â  Writ of review

224.080Â Â Â Â  Record and effect of judgment

224.090Â Â Â Â  Assessment lien on property outside city limits; priority

224.100Â Â Â Â  Records and indexes of transcripts; effect of writ of review

224.110Â Â Â Â  Enforcing liens on property outside city limits

224.120Â Â Â Â  Sale without foreclosure

224.130Â Â Â Â  Assessment of property in drainage district

224.140Â Â Â Â  Authority to control sewer system

224.150Â Â Â Â  Federal aid

224.160Â Â Â Â  Procurement of funds for construction

224.170Â Â Â Â  Laws and charter provisions applicable to reassessments

CONSTRUCTION OF SEWER SYSTEM; BOND PLAN

224.232Â Â Â Â  Bond election; Environmental Quality Commission order; court enforcement; issuance of bonds without elector approval

224.270Â Â Â Â  Validation of bond issues

SEWER CONSTRUCTION IN CITIES OF 3,500 OR LESS

224.310Â Â Â Â  Definitions for ORS 224.310 to 224.420

224.320Â Â Â Â  Municipalities eligible for state help in financing sewer systems

224.330Â Â Â Â  Conditions precedent to financing application

224.340Â Â Â Â  Bonds; form; interest; sale price

224.350Â Â Â Â  General powers of the State Treasurer under ORS 224.310 to 224.420; rules

224.370Â Â Â Â  Municipality not to assume further obligations

224.380Â Â Â Â  Limitations on authority of State Treasurer to purchase bonds

224.390Â Â Â Â  State Sewer Bond Revolving Fund

224.400Â Â Â Â  Control of State Treasurer over rates, collection of charges and delinquent assessments; budget approval

224.410Â Â Â Â  Authority to appoint receiver and withhold earmarked moneys on default

224.420Â Â Â Â  Duty of local treasurer to keep funds separate and withhold bond payments; liability of treasurer

224.450Â Â Â Â  Validation of revenue bonds issued by cities of less than 100,000; sale of bonds to the federal government

SEWAGE CHARGE ON WATER USERS

224.510Â Â Â Â  Sewage charge on water users

CONSTRUCTION OF SEWER SYSTEM; ASSESSMENT PLAN

Â Â Â Â Â  224.010 Definitions for ORS 224.010 to 224.170. As used in ORS 224.010 to 224.170, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCityÂ means any incorporated city or town.

Â Â Â Â Â  (2) ÂCouncilÂ means the council or other municipal authority of a city.

Â Â Â Â Â  224.020 Authority of city to construct sewage system. Whenever the council of any city deems it necessary or expedient to construct a sewer partially within and partially without the city, or to construct a sewer outlet, or do any other work, acts or things without the city for proper disposal of sewerage and drainage, the city, through its council, may acquire by purchase, condemnation or otherwise, any property rights of way, easement and other rights without the city as may be needed or deemed essential for the construction of the sewer, sewer outlet, or other works. It may also provide for and do all things which may be necessary or deemed essential for proper construction of such sewer, sewer outlet, and for other works, acts and things which may be deemed necessary or essential for the proper disposal of sewerage and drainage from the city and adjacent territory.

Â Â Â Â Â  224.030 Authority of city to alter water flow; limitations. A city, through its council, may divert water and waterways, fill or drain lakes, ponds or other waters, increase or diminish the flow of waters in natural channels or dam channels and do such other acts and things as may be found necessary or essential for the matters provided for in ORS 224.010 to 224.120 and in ORS 224.170. However, no property rights or other vested rights shall be taken without agreement with the owner or a proceeding of condemnation.

Â Â Â Â Â  224.040 Assessment of property; collection. The council may provide for and make a local assessment for benefits against any and all property whether within or without the city or partially within or partially without the city and enforce a collection of such assessments.

Â Â Â Â Â  224.050 Rights of owners outside city limits. The owners of property without the city shall be given like notice and shall have like opportunities of remonstrance and have all other rights and remedies which the owners of property within the city may have or be given, including the privileges of the Bancroft Bonding Act or similar charter provisions relating to bonding of assessments.

Â Â Â Â Â  224.060 [Amended by 1959 c.220 Â§1; repealed by 1967 c.280 Â§1 (224.065 enacted in lieu of 224.060)]

Â Â Â Â Â  224.065 Writ of review. Notwithstanding any of the provisions of ORS 224.010 to 224.170, owners of any property against which an assessment for a local improvement under this chapter has been imposed may seek a review thereof under the provisions of ORS 34.010 to 34.100. [1967 c.280 Â§2 (enacted in lieu of 224.060 and 224.070)]

Â Â Â Â Â  224.070 [Amended by 1959 c.220 Â§2; repealed by 1967 c.280 Â§1 (224.065 enacted in lieu of 224.070)]

Â Â Â Â Â  224.080 Record and effect of judgment. Upon final determination of the review a transcript of the judgment shall be filed with the auditor, clerk or other official of the city having charge of the assessment records, whereupon it shall be entered in the records of the city and other records as provided in ORS 224.090 and 224.100 and shall constitute the assessment against the property. It shall bear interest from the date that other assessments for such sewer or work bear interest and shall be enforced and collected in like manner as the assessment is collected against other property which may have been assessed for such sewer or other work. In case the judgment on appeal is for the same amount as the assessment, no entries need be made of the transcript. [Amended by 1967 c.280 Â§3]

Â Â Â Â Â  224.090 Assessment lien on property outside city limits; priority. No assessment under ORS 224.040 against property beyond the limits of the city shall be a lien on the property until a certified transcript of the assessment in so far as it affects such property has been filed with the county clerk or other person having custody and charge of the mortgage records of the county. From the date of such filing the assessment shall be a lien and charge against the property upon which it is imposed, prior and superior to all other liens and encumbrances whatsoever thereon, except general taxes.

Â Â Â Â Â  224.100 Records and indexes of transcripts; effect of writ of review. The clerk or officer referred to in ORS 224.090 shall record the transcript referred to in that section in the mortgage records of the county and properly index it. The issuance of a writ of review shall not prevent the recording and indexing of such transcript, but upon final determination of the review a further transcript shall be recorded showing the amount of the assessment. The second transcript shall be indexed and recorded and the same shall, for the amount specified therein, have the same force and effect as the first transcript would have had. [Amended by 1967 c.280 Â§4; 1999 c.654 Â§24]

Â Â Â Â Â  224.110 Enforcing liens on property outside city limits. The city, through its council, may collect and enforce or provide for collecting and enforcing payment of liens created by virtue of ORS 224.090 or 224.100 by a sale of the property in the same manner and with the same force and effect as is or may be provided with respect to property within the city, or a proceeding in court to foreclose such liens.

Â Â Â Â Â  224.120 Sale without foreclosure. In case of a sale without a foreclosure in court a duplicate certificate of sale shall be made by the city official making the sale and recorded with the county clerk or other officer having charge of mortgage records of the county. In case of redemption or issuance of a deed upon such certificate of sale a further certificate of such fact shall be made by the proper city official and shall be recorded in the same manner. [Amended by 1999 c.654 Â§25]

Â Â Â Â Â  224.130 Assessment of property in drainage district. Nothing contained in ORS 224.010 to 224.170 shall authorize the city to assess any property now included in any drainage district organized under ORS 547.005 to 547.030 and beyond the limits of the city unless the owner of such property or the officers of such district consent thereto. However, if the owner of property in such district at any time desires to connect with and utilize any sewer or drain constructed pursuant to ORS 224.020, a just and equitable assessment may be made and charged against the property owned by the owner and especially and peculiarly benefited by such connection.

Â Â Â Â Â  224.140 Authority to control sewer system. A city, through its council, may enact and enforce such ordinances and other provisions as may be necessary or essential for the proper policing, protection, management and control of sewers, ditches, canals and other works beyond the city limits and constructed by the city under or by virtue of ORS 224.010 to 224.170. The city may construct extensions, laterals and branches to such sewer system upon the terms and provisions applicable to original construction.

Â Â Â Â Â  224.150 Federal aid. The city may negotiate and obtain from the federal government financial aid in construction referred to in ORS 224.140 by a work relief program, grant, loan or other means of like or different nature.

Â Â Â Â Â  224.160 Procurement of funds for construction. Pending the making of an assessment for all or part of any construction referred to in ORS 224.140, the city may make temporary loans or advances from the fund legally available under its charter in order to procure the federal aid or perform such construction, or both. Such loan shall be refunded from a local assessment when made and collected. If the city is without adequate funds to make such temporary loan it may from time to time borrow funds therefor and give its certificate of indebtedness for the money so borrowed. This certificate shall be paid only from funds collected from the local assessment authorized to be made for the construction. The rate of interest upon the certificates of indebtedness shall not exceed six percent per annum and no greater amount shall be borrowed than the amounts necessary for the purposes of construction.

Â Â Â Â Â  224.170 Laws and charter provisions applicable to reassessments. The provisions of the city charter applicable to curative measures or reassessments shall be applicable to property without the city limits as well as to the property within the city. The owners of property beyond the city limits shall have like rights of objection, remonstrances, hearing and other remedies as the owners of property within the city or town. The right of review of any reassessment by the circuit court as provided by ORS 224.065 relative to an original assessment, and the provisions of ORS 224.065, 224.080 and 224.100 relative to review of an original assessment shall be applicable to review of a reassessment. [Amended by 1967 c.280 Â§5]

Â Â Â Â Â  224.210 [Repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.220 [Amended by 1971 c.573 Â§1; repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.230 [Amended by 1967 c.427 Â§1; repealed by 1973 c.213 Â§9; amended by 1973 c.835 Â§162; amendment treated as reenactment, see 224.232]

CONSTRUCTION OF SEWER SYSTEM; BOND PLAN

Â Â Â Â Â  224.232 Bond election; Environmental Quality Commission order; court enforcement; issuance of bonds without elector approval. (1) The governing body of the municipality, by proposed charter amendment or ordinance, may refer the question of acquiring and constructing the facilities to a vote of its electors, and after approval thereof by a majority of such electors, may authorize the issuance of and cause to be issued bonds of the municipality for such purposes. The bonds may be general obligation, limited obligation or self-liquidating in character in a sum not more than the amount authorized at such election. The bonds may provide for payment of principal and interest thereon from service charges to be imposed by the governing body for services to be extended through employment and use of the facilities. If service charges are imposed to be paid as provided in ORS 224.220 (1971 Replacement Part), such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for payment of interest on the bonds and the principal thereof at maturity.

Â Â Â Â Â  (2) When the Environmental Quality Commission enters an order pursuant to ORS 468.090 that requires the acquisition or construction of facilities in a municipality for compliance, the governing body of the municipality must refer to its electors the question of a bond issue in an amount sufficient to finance the necessary acquisition or construction of such facilities. The election must be held within one year of the date on which the order of the commission becomes final.

Â Â Â Â Â  (3) If, within eight months after the final order of the commission becomes final, the governing body of the municipality has not called an election in compliance with subsection (2) of this section, the commission may apply to the circuit court of the county in which the municipality is located or to the circuit court of Marion County for an order compelling the holding of an election.

Â Â Â Â Â  (4)(a) If the electors do not approve the bond issue submitted pursuant to subsection (2) or (3) of this section, the commission may apply to the circuit court of the county in which the municipality is located or to the circuit court of Marion County for an order directing that:

Â Â Â Â Â  (A) Self-liquidating bonds of the municipality be issued and sold pursuant to ORS 224.210 to 224.260 (1971 Replacement Part); and

Â Â Â Â Â  (B) The proceeds be applied to the acquisition or construction of facilities required to comply with the order of the commission.

Â Â Â Â Â  (b) If the court finds that the facilities required by the order of the commission are necessary to the public health under the minimum standards of the commission, it shall issue an order directing that:

Â Â Â Â Â  (A) Such bonds be issued and sold without elector approval in such an amount as the court finds necessary to acquire or construct such facilities; and

Â Â Â Â Â  (B) The proceeds be applied for such purposes.

Â Â Â Â Â  (5) Any court proceeding authorized by subsection (3) or (4) of this section shall be advanced on the court docket for immediate hearing. [1973 c.835 Â§162 amending 224.230 treated as reenactment of 224.230 repealed by 1973 c.213 Â§9; 2005 c.22 Â§166]

Â Â Â Â Â  Note: 224.232 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 224 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  224.240 [Amended by 1965 c.283 Â§1; repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.250 [Amended by 1967 c.293 Â§23; 1967 c.427 Â§2; repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.260 [Repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.270 Validation of bond issues. All proceedings and elections had prior to March 9, 1935, in cities of less than 100,000 population under ORS 224.232 and 224.270 are validated. All bonds voted prior to March 9, 1935, by any municipality, as defined in ORS 224.210 (1971 Replacement Part), for a sanitary disposal of sewage under ORS 224.210 to 224.260 (1971 Replacement Part) shall, when issued and sold, be legal and binding obligations of the municipality if the issuance of bonds for that purpose has been authorized and approved by a majority vote of the electors voting on the question and regardless of whether the question was submitted to the electors by the council or other governing body by resolution, ordinance or by charter amendment. The governing body of the municipality may, either before or after issuing the bonds, adopt plans, specifications and estimates for a sanitary disposal of sewage with or without following any previous plans, specifications, estimates or methods.

SEWER CONSTRUCTION IN CITIES OF 3,500 OR LESS

Â Â Â Â Â  224.310 Definitions for ORS 224.310 to 224.420. As used in ORS 224.310 to 224.420, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂMunicipalityÂ means a duly incorporated city or town having a population of not more than 3,500 inhabitants as determined from the latest official enumeration of inhabitants, either federal or state, made prior to the date of authorization of the construction and establishment by the municipality of a sewerage system or of an extension to an existing sewerage system.

Â Â Â Â Â  (2) ÂSewerage systemÂ means complete or primary sewage treatment and disposal facilities, sewer mains, pumping stations, and all equipment and appurtenances necessary, useful or convenient for the treatment or disposal of sewage, or any portion of such a system, whether within or without the corporate limits of a municipality. [Amended by 1953 c.287 Â§9; 1959 c.157 Â§4]

Â Â Â Â Â  224.320 Municipalities eligible for state help in financing sewer systems. Municipalities that have been certified by the Environmental Quality Commission as being in need of sewerage systems and that are unable to sell bonds upon the public market, or are unable to obtain satisfactory offers for bonds upon such market, for the purpose of financing the costs of construction thereof may apply to the State Treasurer for the purpose of financing such costs under ORS 224.310 to 224.420. The Environmental Quality Commission shall furnish to the State Treasurer in writing a list of the municipalities that are in the greatest need of sewerage and sanitation facilities. [Amended by 1955 c.593 Â§1]

Â Â Â Â Â  224.330 Conditions precedent to financing application. A municipality shall not apply to the State Treasurer for financing under ORS 224.320 unless:

Â Â Â Â Â  (1) It submits to the State Treasurer plans and specifications prepared by competent licensed engineers setting forth the type or character of sewer system or sewerage facilities proposed for the particular municipality and the estimated cost of the system and of the appurtenances thereto.

Â Â Â Â Â  (2) It submits to the State Treasurer the proposed plan of the municipality for liquidation of indebtedness to be incurred for financing the cost of such system or facilities. [Amended by 1953 c.287 Â§9]

Â Â Â Â Â  224.340 Bonds; form; interest; sale price. Notwithstanding the provisions of any other Act or of any city charter, the bonds issued by municipalities pursuant to ORS 224.350 and 224.370 shall bear such dates, be in such form, run for such periods of time, bear such rates of interest, and be sold by the municipalities at such prices as the State Treasurer may determine. [Amended by 1953 c.287 Â§9; 1955 c.593 Â§2; 1981 c.94 Â§12]

Â Â Â Â Â  224.350 General powers of the State Treasurer under ORS 224.310 to 224.420; rules. (1) The State Treasurer shall be the sole judge as to whether state funds shall be invested in the project and as to which undertakings shall first be financed. The decision of the State Treasurer on the subject of investment and priority shall be final.

Â Â Â Â Â  (2) The State Treasurer may enlist the technical services of any state officer or department in a study of the feasibility and cost of the sewerage project.

Â Â Â Â Â  (3) The State Treasurer, in the discretion of the State Treasurer, may purchase, with funds subject to investment by the State Treasurer, or with moneys from the revolving fund as provided in ORS 224.390, general obligation sewerage system bonds of any municipality including bonds issued under statutory or charter authority pursuant to applications to pay assessments in installments. To facilitate the construction of a sewerage system for a municipality, the state may purchase at current market prices with such funds the outstanding water system bonds of the municipality. After the purchase of such bonds, the State Treasurer may agree with the municipality as to allocation of the net revenues of the water system of the municipality to the payment of the principal of and the interest upon the water system bonds, and upon the sewerage system bonds of the municipality. If the State Treasurer deems it expedient in the acquisition and construction of a sewerage system for a municipality to furnish sewerage service for territory that is contiguous to a municipality, or for territory outside the municipality that, in the judgment of the State Treasurer, can conveniently be served by the sewerage system thereof, the state may purchase the sewerage system bonds of a sanitary district or districts comprising such territory, or any part thereof, provided the public indebtedness for all purposes within said sanitary district or districts shall not exceed 12-1/2 percent of the real market value of all taxable property therein.

Â Â Â Â Â  (4) The State Treasurer may authorize municipalities or sanitary districts, or both, to issue sewerage system bonds with the right reserved to them to redeem bonds at par value and accrued interest prior to the final maturity dates of the bonds.

Â Â Â Â Â  (5) The State Treasurer, in the discretion of the State Treasurer, may authorize deferment of payment of interest upon the sewerage bonds of the municipality or district for a period not exceeding three years, and may provide for the issuance of such bonds with graduated rates of interest.

Â Â Â Â Â  (6) The State Treasurer may adopt rules and regulations specifying the procedure to be followed by a municipality or sanitary district in availing itself of the provisions of ORS 224.310 to 224.420. [Amended by 1953 c.287 Â§9; 1967 c.293 Â§25; 1991 c.459 Â§352]

Â Â Â Â Â  224.360 [Amended by 1953 c.287 Â§9; 1955 c.593 Â§3; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  224.370 Municipality not to assume further obligations. So long as any of the sewerage bonds of the municipality or district are owned by the state, the municipality or district shall not issue other bonds of any character without prior written approval of the State Treasurer. [Amended by 1953 c.287 Â§9]

Â Â Â Â Â  224.380 Limitations on authority of State Treasurer to purchase bonds. The State Treasurer may purchase sewerage bonds from a municipality or sanitary district at private sale if the municipality or district does not receive any bids for the bonds, or if bids received therefor are unsatisfactory. General obligation sewer bonds or sewerage system bonds, other than those issued pursuant to applications to pay assessments in installments, may be purchased by the State Treasurer under the provisions of ORS 224.310 to 224.420 only if the revenues of the sewerage system of the issuing municipality or district, or both, after the payment of operation and maintenance expenses, are pledged wholly to the payment of the principal of and the interest upon the said bonds, and the municipality and the sanitary district, if any, served by the sewerage system of a municipality covenant to levy ad valorem taxes upon all of the taxable property within their corporate limits to meet deficiencies in such revenues for such purposes, and only if the combined indebtedness for all public purposes, other than state or federal, within the boundaries of the municipality, including the proposed sewerage system indebtedness, but excluding obligations issued for other utilities that are self-supporting or self-liquidating or are approximately so, does not exceed 12-1/2 percent of the real market value of all property that is by law assessable for state and county purposes within the limits of the municipality. Notwithstanding that such revenues may have been pledged to the payment of the principal of and the interest upon a particular issue of general obligation bonds owned by the state, the same revenues, with the approval of the State Treasurer, may be pledged to the payment of the principal of and the interest on additional issues of such bonds purchased by the state from the municipality or district. The additional issues shall be on a parity with previous issues as to the pledge of such revenues for such purposes. Municipalities may provide that receipts from the payment of assessments levied under authority of chapter 593, Oregon Laws 1955, and the interest thereon shall be applied to payment of the principal of and the interest upon their general sewerage system bonds issued under authority of chapter 593, Oregon Laws 1955, rather than issue Bancroft or assessment bonds pursuant to such assessments. In order to complete the financing of a sewerage system, the State Treasurer may purchase issues of general obligation sewerage system bonds of municipalities or sanitary districts, payable only from ad valorem property taxes, provided the issues do not exceed the debt limits specified in this section. If, in addition to the net revenues of the sewerage system of the issuing municipality, the net revenues of the municipality-owned water system of the municipality that may become available in not more than five years from the issue date of the sewerage system bonds also are pledged to the said bonds, and the municipality further covenants to levy ad valorem taxes upon all the taxable property within its corporate limits to meet deficiencies in sewerage system and water system revenues for such purposes, the sewerage system bonds of the municipality may be purchased by the State Treasurer, provided the combined indebtedness for all purposes within the boundaries of the municipality, including the proposed sewerage system indebtedness, but excluding obligations issued for other utilities that are self-supporting or self-liquidating or are approximately so, does not exceed 15-3/8 percent of the real market value of the property within the limits of the municipality. This limitation shall include the ratios of indebtedness to real market value of other subdivisions that overlap the municipality to an extent of more that 12-1/2 percent of the real market value of all the taxable property of the municipality. [Amended by 1953 c.287 Â§9; 1955 c.593 Â§4; 1967 c.293 Â§26; 1991 c.459 Â§353]

Â Â Â Â Â  224.390 State Sewer Bond Revolving Fund. The State Sewer Bond Revolving Fund is created for investment under authority of ORS 224.310 to 224.420 and for payment of costs of the State Treasurer in carrying out the provisions of those sections. The State Treasurer may engage such assistance and incur such expenses as may be necessary for that purpose. The earnings of the revolving fund shall accrue to the General Fund, and the amounts received in payment of the principal of investments thereof shall be credited to the General Fund, to be available for the payment of general governmental expenses. [Amended by 1963 c.341 Â§3]

Â Â Â Â Â  224.400 Control of State Treasurer over rates, collection of charges and delinquent assessments; budget approval. (1) Each municipality financing the cost of a sewerage system under authority of ORS 224.310 to 224.420 shall submit to the State Treasurer for approval a schedule of its rates and proposed method of collection of its sewerage charges. The rates shall be such as, in the judgment of the State Treasurer, shall provide sufficient funds with other revenues, if any, and ad valorem property taxes to liquidate, during the period approved by the State Treasurer, the indebtedness incurred by the municipality to defray the cost of the sewerage system and its appurtenances. Should the rates prove to be insufficient for such purpose, the State Treasurer may direct the municipality to increase the rates to the point at which the sewerage project becomes self-liquidating, and the municipality shall establish forthwith the rates prescribed by the State Treasurer.

Â Â Â Â Â  (2) If the municipality does not have the ability to collect sewerage charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, and if the State Treasurer so directs, delinquent assessments for sewerage charges shall be certified to the assessor of the county in which the municipality is located and shall be entered upon the tax rolls of the county and be collected and accounted for in the same manner in which city taxes are collected and accounted for. The charges shall constitute liens against the real property of the person against whom they are assessed.

Â Â Â Â Â  (3) If required by the State Treasurer, the municipality shall obtain from the State Treasurer approval of the annual budgets and tax levies of the municipality, before they are certified to the clerk and assessor of the county in which the municipality is located, for extension upon the county tax rolls. [Amended by 1955 c.593 Â§5; 1991 c.459 Â§353a]

Â Â Â Â Â  224.410 Authority to appoint receiver and withhold earmarked moneys on default. If any municipality fails to meet, when due, any obligation sold to the state under authority of ORS 224.310 to 224.420, the State Treasurer, with the approval of the circuit court of the county in which the major portion of the assessed valuation of the municipality is located, may appoint a receiver to operate the system. The receiver shall act in the capacity of receiver so long as the circuit court deems receivership necessary to protect the interests of the state and of the municipality. In order to insure prompt payment of interest or principal of bonds acquired by the State Treasurer pursuant to ORS 224.380, the State Treasurer may withhold and apply to the payment of such obligations, any moneys which may accrue to the municipality from state sources. Moneys so withheld shall be repaid to the municipality when the funds with which to meet the obligations for the payment of which funds were withheld are paid by the municipality to the state. The right to withhold said moneys for the purpose provided in this section shall exist only so long as any of the sewage bonds of the municipality are owned by the state.

Â Â Â Â Â  224.420 Duty of local treasurer to keep funds separate and withhold bond payments; liability of treasurer. The treasurer of each municipality and of each sanitary district that finances the cost of a sewerage system or facilities under authority of ORS 224.310 to 224.420 shall keep collections or assessments for sewerage service separate and distinct from other funds of the municipality and shall withhold from tax receipts not less often than quarterly the full amounts proportionate to the elapsed portion of the tax year that have been levied for the payment of interest on and the principal of the sewerage system bonds of the city or sanitary district. For failure to account for sewerage revenues and taxes as provided in this section, such treasurers shall be liable upon their official bonds. [Amended by 1953 c.287 Â§9]

Â Â Â Â Â  224.450 Validation of revenue bonds issued by cities of less than 100,000; sale of bonds to the federal government. All bonds or other obligations issued prior to November 15, 1936, by any city or town of less than 100,000 population, for the purpose of financing in whole or in part the construction, enlargement, extension, repair or improvement of a sewer system, including a sewage treatment or disposal plant and all facilities appurtenant to such system or connected therewith, where such bonds or other obligations are payable or will be payable solely from the gross or net revenues of such sewer system or any part thereof, including the revenues of improvements, additions and extensions thereto which may thereafter be constructed or acquired, as well as the revenues of the existing sewer systems, plants or properties, if any, so enlarged, extended, repaired or improved, and all proceedings for the authorization and issuance of such bonds or other obligations and the sale, execution and delivery thereof, hereby are validated, ratified, approved, authorized and confirmed, notwithstanding that the amount of such bonds or other obligations, together with the amount of bonds or other obligations of such city or town outstanding at the time of the issuance thereof, exceeds or will exceed any limitation or restriction on the amount or percentage of indebtedness or of outstanding bonds or other obligations of such city or town contained in the charter of such city or town or in any general or special law, and notwithstanding any defects or irregularities in such proceedings, and without regard to the fact that such bonds or other obligations may have been issued pursuant to the charter of such city or town or pursuant to any general or special law. Notwithstanding any provision in such proceedings that such bonds or other obligations shall be issued in manner and form satisfactory to the Reconstruction Finance Corporation, or that such bonds or other obligations shall be sold to the Reconstruction Finance Corporation, such bonds or other obligations may be sold to the United States of America, through the appropriate federal officer, agency or instrumentality in manner and form satisfactory to such officer, agency or instrumentality. The bonds or other obligations issued and sold prior to November 15, 1936, are the binding and legal obligations of the city or town issuing them in the actual form in which those bonds and obligations have been issued.

SEWAGE CHARGE ON WATER USERS

Â Â Â Â Â  224.510 Sewage charge on water users. (1) Unless prohibited by its charter, a city may impose on the users of water a sewage charge which shall be billed and collected by the city. The proceeds of the sewage charge may be used for paying, in whole or in part, the cost of planning, constructing or operating a sewage disposal system.

Â Â Â Â Â  (2) The sewage charge shall be established and the rate fixed by the cityÂs governing body. [1957 c.400 Â§1]

_______________



Chapter 225

Chapter 225 Â Municipal Utilities

2005 EDITION

MUNICIPAL UTILITIES

CITIES

MUNICIPAL OWNERSHIP AND OPERATION OF PUBLIC UTILITIES GENERALLY

225.010Â Â Â Â  Definition

225.020Â Â Â Â  Authority of cities to acquire, own and operate utilities within and without city limits

225.030Â Â Â Â  Utility may provide services outside city limits

225.040Â Â Â Â  Validation of prior municipal contracts

225.050Â Â Â Â  Joint acquisition, ownership and operation of waterworks; joint financing

225.060Â Â Â Â  Joint ownership, operation and financing of municipal utilities with another state

225.070Â Â Â Â  Use of surplus city waters for federal military purposes

225.080Â Â Â Â  Financing costs of municipal waterworks or water system; benefit assessments

225.085Â Â Â Â  Klamath Cogeneration Project; service contracts; prohibited transactions

TELEPHONE SYSTEM

225.110Â Â Â Â  Ownership and operation of telephone system within or without city limits

225.120Â Â Â Â  Interconnections; cooperation with state

225.130Â Â Â Â  Right to acquire property

225.140Â Â Â Â  Condemnation of private property for telephone system

225.150Â Â Â Â  Compensation

225.160Â Â Â Â  Alternate condemnation proceeding

MUNICIPAL LIGHT AND POWER SYSTEM

225.210Â Â Â Â  Compliance with rate regulations

225.220Â Â Â Â  Enforcement of statutory requirements

225.230Â Â Â Â  Rates set in accordance with estimates of annual expenses

225.240Â Â Â Â  Exclusive authority to set rates

225.250Â Â Â Â  Application of earnings

225.260Â Â Â Â  Use of proceeds of bond issues

225.270Â Â Â Â  Use of surplus earnings

225.280Â Â Â Â  Warrants on future income; limitations; retirement

225.290Â Â Â Â  Use of unappropriated state waters

225.300Â Â Â Â  Privilege of filing for use of state waters; limitations; determination of reasonable needs

IRRIGATION AND FIRE PROTECTION SYSTEM

225.310Â Â Â Â  Definitions for ORS 225.310 to 225.400

225.320Â Â Â Â  Ownership and operation of irrigation and fire protection facilities

225.330Â Â Â Â  Acquisition of property for the facilities

225.340Â Â Â Â  Fixing of rates

225.350Â Â Â Â  Recovery and collection of service charges

225.360Â Â Â Â  Approval, issuance, payment of bonds

225.370Â Â Â Â  Character, maturities, sale price of bonds

225.380Â Â Â Â  Application of debt limitations

225.390Â Â Â Â  Preparation and examination of plans

225.400Â Â Â Â  Scope of municipal authority

MUNICIPAL OWNERSHIP OF POWER FACILITIES

225.450Â Â Â Â  Definitions for ORS 225.450 to 225.490

225.460Â Â Â Â  Policy

225.470Â Â Â Â  Authority of city to acquire interest in power facilities

225.480Â Â Â Â  City liability; application of moneys; use of power of eminent domain prohibited

225.490Â Â Â Â  Use of municipal money or property; revenue bonds

MUNICIPAL OWNERSHIP AND OPERATION OF PUBLIC UTILITIES GENERALLY

Â Â Â Â Â  225.010 Definition. As used in this chapter, unless the context requires otherwise, ÂcityÂ means any incorporated city or town.

Â Â Â Â Â  225.020 Authority of cities to acquire, own and operate utilities within and without city limits. (1) When the power to do so is conferred by or contained in its charter or act of incorporation, any city may build, own, operate and maintain waterworks, water systems, railways and railroads, electric light and power plants, within and without its boundaries for the benefit and use of its inhabitants and for profit. To that end it may:

Â Â Â Â Â  (a) Acquire water systems and use, sell and dispose of its water for domestic, recreational, industrial, and public use and for irrigation and other purposes within and without its boundaries.

Â Â Â Â Â  (b) Build, acquire, own and operate railways operated by steam, electric or other power within and without its boundaries and running from such city to other towns, cities and points without its boundaries.

Â Â Â Â Â  (c) Acquire right of way, easements or real property within and without its boundaries for any such purpose.

Â Â Â Â Â  (2) In exercising such powers, any city may bring actions for the condemnation or taking of private property for public use in the same manner as private corporations are now authorized or permitted by law to do. [Amended by 1967 c.306 Â§1]

Â Â Â Â Â  225.030 Utility may provide services outside city limits. Any city owning, controlling or operating a system of waterworks or electric light and power system for supplying water or electricity for its inhabitants and for general municipal purposes, and any person controlling or operating any water system or electric light and power system under contract, lease or private ownership, may sell, supply and dispose of water or electricity from such system to any person within or without the limits of the city in which the water or electric light and power system is operated, and may make contracts in reference to the sale and disposal of water or electricity from such system, for use within or without the corporate limits. [Amended by 2005 c.22 Â§167]

Â Â Â Â Â  225.040 Validation of prior municipal contracts. All contracts or agreements made prior to May 20, 1911, and in effect as of that date, for sale and disposal of water or electricity by any city or person operating, controlling or owning water or electric light and power systems, to any person within or without the limits of the city in which the system is operated, are ratified and declared legal and valid contracts in so far as the right of the city to contract with reference to same is concerned. [Amended by 2005 c.22 Â§168]

Â Â Â Â Â  225.050 Joint acquisition, ownership and operation of waterworks; joint financing. (1) Any or all cities may construct, own or operate jointly, in such proportion as they may agree, waterworks and water pipelines, water rights and water.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the cities may:

Â Â Â Â Â  (a) Purchase, own, hold, appropriate and condemn land, rights of way, water or water rights in their own names or in the name of a joint or other commission or agency.

Â Â Â Â Â  (b) Purchase one from the other or others waterworks, water pipelines, water rights or water or any interest therein or in either of them.

Â Â Â Â Â  (c) Provide joint or other commissions or agencies for construction, operation or control of the matters listed in this section.

Â Â Â Â Â  (d) Issue, sell or otherwise dispose of bonds or other securities of the city for the purpose of carrying out any of the provisions of this section.

Â Â Â Â Â  225.060 Joint ownership, operation and financing of municipal utilities with another state. (1) Whenever authorized by their charter or incorporation law, cities and other municipal corporations may, either severally or in joint agreement, purchase, own, operate and maintain any works in an adjoining state necessary or pertinent to the furnishing of water supply or electric power, or both, for the benefit and use of their inhabitants and for profit, in so far as authorized and permitted by the laws of the adjoining state.

Â Â Â Â Â  (2) For the purposes stated in subsection (1) of this section, and subject to its limitations, cities and other municipal corporations may purchase, own, appropriate and condemn land, rights of way, and water or water rights or both.

Â Â Â Â Â  (3) Cities and other municipal corporations may also issue, sell and otherwise dispose of their bonds or other securities for the purposes of this section.

Â Â Â Â Â  225.070 Use of surplus city waters for federal military purposes. The governing body of any city may contract with and permit the United States of America to use for military purposes within or without the boundaries of such city the surplus waters thereof and such use shall be deemed to be for municipal purposes.

Â Â Â Â Â  225.080 Financing costs of municipal waterworks or water system; benefit assessments. (1) In order to finance the cost of installing any improvement for waterworks or water systems authorized by ORS 225.020, a city council may provide for and make a local assessment for benefits, for all or part of the cost of such construction, against any and all property whether within or without the city or partially within or partially without the city and enforce collection of such assessments. An assessment shall not be levied under this section against property located outside the city, however, unless the governing body of the county where such property is located, by resolution, approved the assessment of the property to be assessed.

Â Â Â Â Â  (2) ORS 224.010 to 224.170, applying to assessments for construction of sewer systems, apply to assessments authorized by this section. [1971 c.269 Â§2]

Â Â Â Â Â  225.085 Klamath Cogeneration Project; service contracts; prohibited transactions. Notwithstanding any other law, the City of Klamath Falls, acting solely in connection with the ownership and operation of the Klamath Cogeneration Project, may enter into transactions with other persons or entities for the production, supply or delivery of electricity or fuel on an economic, dependable and cost-effective basis, including financial products contracts and other service contracts that reduce the risk of economic losses in the transactions. This section does not authorize any transaction that:

Â Â Â Â Â  (1) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

Â Â Â Â Â  (2) Is intended or useful for any purpose other than the production, supply or delivery of electricity or fuel on a cost-effective basis. [1999 c.683 Â§2]

Â Â Â Â Â  Note: 225.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 225 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

TELEPHONE SYSTEM

Â Â Â Â Â  225.110 Ownership and operation of telephone system within or without city limits. When authorized by its charter or act of incorporation, a city may purchase, build, own, operate and maintain telephone or telegraph systems within or without its boundaries, for the benefit and use of its inhabitants at cost or for profit. [Amended by 2005 c.22 Â§169]

Â Â Â Â Â  225.120 Interconnections; cooperation with state. For the purposes of ORS 225.110, a city may interconnect by agreement or otherwise with other public or private telephone systems and conduct both a local and long distance telephone business or it may cooperate with the state at any time that the state undertakes to handle the long distance telephone service for its cities, telephone districts or both.

Â Â Â Â Â  225.130 Right to acquire property. For any of the purposes of ORS 225.110 and 225.120, a city may acquire rights of way, easements and real property within or without its boundaries.

Â Â Â Â Â  225.140 Condemnation of private property for telephone system. Except as provided in ORS 225.150 and 225.160, in exercising the powers granted by ORS 225.110 to 225.130, a city may bring actions for condemnation or taking of any private property necessary for such public use, in the manner provided or permitted by law for private corporations, notwithstanding that the property may already be devoted to a public use.

Â Â Â Â Â  225.150 Compensation. The city shall pay compensation by deposit in court of an order drawn on the city treasurer for the amount of compensation fixed by the court in the condemnation proceeding.

Â Â Â Â Â  225.160 Alternate condemnation proceeding. In lieu of proceeding under ORS 225.140, a city may elect to proceed with condemnation in the manner provided by law for condemnation of land for highway or other purposes by this state.

MUNICIPAL LIGHT AND POWER SYSTEM

Â Â Â Â Â  225.210 Compliance with rate regulations. Each city which owns and operates an electric light and power system or which distributes electric energy for hire, shall charge such rates therefor as meet the requirements of ORS 225.220 to 225.300.

Â Â Â Â Â  225.220 Enforcement of statutory requirements. (1) The requirements of ORS 225.210 to 225.300 shall be enforced and observed by that officer who by the charter is charged with the administration of any electric light and power plant or distributing system owned or operated by the city.

Â Â Â Â Â  (2) As used in this section, ÂofficerÂ includes board or other public authority of the city.

Â Â Â Â Â  225.230 Rates set in accordance with estimates of annual expenses. (1) The officer referred to in ORS 225.220 shall annually before January 1, make a written estimate of the probable expense of maintaining and conducting the electric light plant or distributing system during the next ensuing year, including the cost of any contemplated alterations, improvements, additions or extensions, together with the probable amount necessary for redemption of any unpaid warrants and the interest thereon, as well as the amount required for payment of interest and maturing principal on any outstanding bonds of the city issued for or in connection with any such electric light plant or distributing system.

Â Â Â Â Â  (2) The officer shall thereupon ascertain and prescribe as near as can conveniently be done an electric current rate or rates for the ensuing year which will create a fund sufficient to meet all requirements in subsection (1) of this section.

Â Â Â Â Â  (3) The officer may also include a further amount sufficient to create such fund, as in the judgment of the officer may be desirable or necessary to meet requirements of future contemplated additions, improvements or extensions to the plant or system.

Â Â Â Â Â  225.240 Exclusive authority to set rates. The officer referred to in ORS 225.220 shall be the sole judge of what rates or charges shall be exacted for the electric current furnished for use of street lighting and other public purposes for the city.

Â Â Â Â Â  225.250 Application of earnings. The earnings of the electric plant or distributing system shall be applied and used in payment of warrants and interest thereon issued in connection with operation of any such plant or system, and also in payment for alterations, improvements, additions or extensions and for redemption and retirement of outstanding bonds, together with interest thereon, and shall be expended only in connection with and for improving such plant or system and not for other municipal purposes, except as otherwise provided in ORS 225.270.

Â Â Â Â Â  225.260 Use of proceeds of bond issues. The proceeds of bond issues issued after June 6, 1931, by authority of charter provisions of the city for the purpose of creating, acquiring, building, improving, enlarging, altering or repairing the plant or system referred to by ORS 225.210 shall be used exclusively for the purposes for which such bonds were authorized and issued.

Â Â Â Â Â  225.270 Use of surplus earnings. When any city which owns or operates a municipal electric power plant or system or distributing system, has paid principal and interest to date on all indebtedness incurred in connection therewith, and has created and accumulated an adequate depreciation and replacement reserve in the judgment of the officer having control of such plant or system, the city shall, for the purpose of reducing general property taxes within such city, pay to itself not less than three percent of the annual gross operating revenue of such plant or system, or a volumetric charge based upon the amounts of electricity delivered, transmitted or distributed to retail electricity consumers regardless of the source. The volumetric charge shall not be less than the equivalent of three percent of the gross operating revenues of the municipality utility in 1999. The city shall adjust a volumetric charge to end users such that charges established for different customer classes bear the same approximate relationship as the gross revenues per kilowatt hour paid by the classes in 1999. [Amended by 1999 c.865 Â§32]

Â Â Â Â Â  225.280 Warrants on future income; limitations; retirement. (1) When authorized by the city charter, the officer referred to in ORS 225.220 as having charge of the electric plant or distributing system may execute its warrants upon the city treasurer, drawn against the funds created by and for the benefit of such plant or system in excess of the current cash on hand but not in an amount exceeding one-half of the estimated annual income for the next ensuing year, from such plant or system. The estimate of annual income shall be made by the officer referred to in ORS 225.220.

Â Â Â Â Â  (2) Warrants so drawn in excess of the cash on hand in any such fund shall be stamped ÂNot Paid for Want of FundsÂ by the city treasurer, shall bear the legal interest from the date of such indorsement until the date of payment and shall be paid from the current receipts of the plant or system. The warrant indebtedness shall not be considered or construed to be within the charter limitations respecting any municipal debt.

Â Â Â Â Â  (3) Warrants issued pursuant to this section shall be retired in the order of their presentation for indorsement ÂNot Paid for Want of FundsÂ as funds are available.

Â Â Â Â Â  225.290 Use of unappropriated state waters. Any city which is authorized by its charter or by law to construct, acquire, maintain or operate an electric generating plant or distributing system may acquire in its own name the right to use the unappropriated waters of this state in accordance with laws of this state. [Amended by 1955 c.707 Â§32]

Â Â Â Â Â  225.300 Privilege of filing for use of state waters; limitations; determination of reasonable needs. Any filing made by any city upon the unappropriated waters of this state for use in the future development of a hydroelectric plant by such city shall be reserved to such city and shall not be subject to appropriation by any other person, municipality or corporation unless it is judicially determined that the filing exceeds the reasonable present and future requirements of such city. In that event the surplus or excess may, by judgment of a court of competent jurisdiction, be released and discharged from the filing. Proceedings in court for the determination of whether or not the filing by any city exceeds its reasonable present and future requirements may be instituted by the State of Oregon, by the Water Resources Commission in the name of and for the State of Oregon, or by any other applicant for the right to use the waters involved. [Amended by 1955 c.707 Â§33; 2003 c.576 Â§400]

IRRIGATION AND FIRE PROTECTION SYSTEM

Â Â Â Â Â  225.310 Definitions for ORS 225.310 to 225.400. As used in ORS 225.310 to 225.400, unless the context requires otherwise, ÂfacilitiesÂ means a water supply for irrigation and for fire protection of property within the city together with a distribution system therefor, reservoirs, pumps, mains, stations, with all appurtenances necessary, useful or convenient for the treatment, storage and distribution of water supply.

Â Â Â Â Â  225.320 Ownership and operation of irrigation and fire protection facilities. Any city may own, acquire, construct, equip, operate and maintain within or without its statutory or corporate limits, in whole or in part, facilities for irrigation and fire protection.

Â Â Â Â Â  225.330 Acquisition of property for the facilities. (1) For the purposes of ORS 225.320, the city may acquire by gift, grant, purchase or condemnation necessary lands and rights of way within or without its statutory or corporate limits.

Â Â Â Â Â  (2) For the purpose of acquiring property under subsection (1) of this section, the city may invoke and shall have the rights, powers and privileges granted public corporations by laws pertaining to this subject.

Â Â Â Â Â  225.340 Fixing of rates. The city governing body may establish just and equitable rates or charges to be paid for the use of the irrigation and fire protection facilities by each person, firm or corporation whose premises are served thereby, or upon subsequent service thereto.

Â Â Â Â Â  225.350 Recovery and collection of service charges. If the service charges established under ORS 225.340 are not paid when due, the amounts thereof, together with such penalties, interests and costs as may be provided by the city governing body, may be recovered in an action at law. [Amended by 1991 c.459 Â§354]

Â Â Â Â Â  225.360 Approval, issuance, payment of bonds. For the purposes of ORS 225.320, the city governing body may, after referring the question of acquiring and constructing the facilities to a vote of the electors of the city and after approval thereof by a majority of the electors, authorize the issuance of and cause to be issued bonds of the city for such purposes, either general obligation, limited obligation or self-liquidating in character, in a sum not more than the amount authorized at such election and subject to the provisions of ORS 225.370 and 225.380. Bonds so authorized and issued may provide for payment of both principal and interest thereon from service charges to be imposed by the city governing body for services to be extended and through employment and use of the irrigation and fire protection facilities. If service charges are imposed to be so paid, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for payment of interest on the bonds and the principal thereof at maturity.

Â Â Â Â Â  225.370 Character, maturities, sale price of bonds. The city governing body may determine the maturities and tenor of bonds issued under ORS 225.360. However, the bonds shall be serial in character and in accordance with any provisions of law or charter. The bonds shall:

Â Â Â Â Â  (1) Be payable in not to exceed 30 years from the date of issuance thereof.

Â Â Â Â Â  (2) Be sold at a price to net the city not less than the par value thereof with accrued interest.

Â Â Â Â Â  (3) Bear interest at not to exceed six percent per annum. [Amended by 2005 c.22 Â§170]

Â Â Â Â Â  225.380 Application of debt limitations. The amount of any self-liquidating bonds issued under ORS 225.360 shall not be within any limitation of indebtedness fixed by law or charter, but shall be in addition to the amount of the bonds within the limitation. However, the aggregate of the bonds, after deducting sinking funds applicable to payment of principal of the bonds, shall not exceed two and one-half percent of the latest real market value of the issuing city. [Amended by 1967 c.293 Â§27; 1981 c.804 Â§74; 1991 c.459 Â§355]

Â Â Â Â Â  225.390 Preparation and examination of plans. Before calling any election for the purposes set forth in ORS 225.360, the city governing body shall cause to be prepared plans, specifications and estimates of costs of any proposed facilities to be voted upon, which may be examined by any elector of the city.

Â Â Â Â Â  225.400 Scope of municipal authority. The authority given by ORS 225.310 to 225.390 shall be in addition to and not in derogation of any power existing in any city under any constitutional, statutory or charter provisions.

MUNICIPAL OWNERSHIP OF POWER FACILITIES

Â Â Â Â Â  225.450 Definitions for ORS 225.450 to 225.490. As used in ORS 225.450 to 225.490, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCityÂ means a city organized under the law of California, Colorado, Idaho, Montana, Nevada, Oregon, Washington or Wyoming and owning and operating an electric light and power system.

Â Â Â Â Â  (2) ÂCommon facilitiesÂ means any works and facilities necessary or incidental to the generation, transmission, distribution or marketing of electric power and related goods and commodities.

Â Â Â Â Â  (3) ÂDistrictÂ means a peopleÂs utility district organized under ORS chapter 261 or a similar public utility district organized under the law of California, Colorado, Idaho, Montana, Nevada, Washington or Wyoming.

Â Â Â Â Â  (4) ÂElectric cooperativeÂ means a cooperative corporation organized under the law of California, Colorado, Idaho, Oregon, Montana, Nevada, Washington or Wyoming and owning and operating an electric generation, transmission or distribution system. [1967 c.603 Â§2; 1979 c.151 Â§1; 1993 c.141 Â§1; 1999 c.865 Â§34]

Â Â Â Â Â  225.460 Policy. (1) The Legislative Assembly finds and declares it to be in the public interest and for a public purpose that cities, districts, electric cooperatives and electric utility companies participate as authorized in ORS 225.450 to 225.490 jointly and with other persons to:

Â Â Â Â Â  (a) Achieve economies of scale in the generation of electricity;

Â Â Â Â Â  (b) Meet the future power needs of this state and its inhabitants; and

Â Â Â Â Â  (c) Participate in transactions useful for the development of an efficient system for the transmission and distribution or marketing of electric power and related goods and commodities.

Â Â Â Â Â  (2) ORS 225.450 to 225.490 shall be construed liberally to effectuate the purposes set out in subsection (1) of this section. [1967 c.603 Â§3; 1999 c.865 Â§35]

Â Â Â Â Â  225.470 Authority of city to acquire interest in power facilities. In addition to the powers otherwise conferred on cities of this state, a city that owns or operates an electric light and power system, or a city that owns or operates an electric cogeneration facility as defined in ORS 758.505, may plan, finance, construct, acquire, operate, own and maintain an undivided interest in common facilities within or without the state jointly with one or more other cities, with one or more districts, with one or more electric cooperatives or with one or more persons, or with any combination of such cities, districts, electric cooperatives or persons, and may make such plans and enter into such contracts and agreements as are necessary or appropriate for such joint planning, financing, construction, acquisition, operation, ownership or maintenance. [1967 c.603 Â§4; 1979 c.151 Â§2; 1993 c.141 Â§2; 1999 c.865 Â§36; 2001 c.733 Â§4]

Â Â Â Â Â  225.480 City liability; application of moneys; use of power of eminent domain prohibited. (1) In carrying out the powers granted in ORS 225.470, a city of this state shall be liable only for its own acts with regard to the planning, financing, construction, acquisition, operation, ownership or maintenance of common facilities. No moneys or other contributions supplied by a city of this state for the planning, financing, construction, acquisition, operation or maintenance of common facilities shall be credited or applied otherwise to the account of any other participant in the common facilities.

Â Â Â Â Â  (2) A city shall not exercise its power of eminent domain to acquire a then existing thermal power plant or any part thereof. [1967 c.603 Â§5]

Â Â Â Â Â  225.490 Use of municipal money or property; revenue bonds. Any city of this state participating in common facilities under ORS 225.450 to 225.490 may furnish money and provide property, both real and personal, and to the extent and in the manner provided by its charter issue and notwithstanding any other provision of law, sell, either at public or privately negotiated sale, revenue bonds pledging revenues of its electric system and its interest or share of the revenues derived from the common facilities and any additions or betterments thereto, in order to pay its respective share of the cost of the planning, financing, acquisition and construction thereof. All moneys paid or property supplied by any such city for the purpose of carrying out the powers conferred by ORS 225.450 to 225.490 are declared to be for a public purpose. [1967 c.603 Â§6; 1969 c.341 Â§1; 1999 c.865 Â§37]

_______________



Chapter 226

Chapter 226 Â City Parks, Memorials and Cemeteries

2005 EDITION

CITY PARKS, MEMORIALS AND CEMETERIES

CITIES

GENERAL PROVISIONS

226.010Â Â Â Â  Control of municipal corporation over property outside its boundaries

PARK COMMISSION IN CITIES OF 3,000 OR MORE

226.110Â Â Â Â  Definitions for ORS 226.120 to 226.240

226.120Â Â Â Â  Composition and selection of board of park commissioners

226.131Â Â Â Â  Vote required for creation of park commission; conduct of election

226.140Â Â Â Â  Organization of board; compensation

226.150Â Â Â Â  Duties of secretary

226.160Â Â Â Â  Duties of treasurer

226.170Â Â Â Â  Publication of penalties

226.180Â Â Â Â  Meetings; participation required for business transactions

226.190Â Â Â Â  Prohibition of interest in contracts

226.200Â Â Â Â  Taxing power of board

226.210Â Â Â Â  General powers of board; rules

226.220Â Â Â Â  Vote required for special tax levy

226.230Â Â Â Â  Dissolution of board and transfer of powers

226.240          Transfer of functions on favorable vote

PARKS, MEMORIALS AND OTHER PUBLIC GROUNDS IN CITIES OF 5,000 OR MORE

226.310Â Â Â Â  Definition of ÂcityÂ for ORS 226.320 to 226.400; public character of use

226.320Â Â Â Â  Authority to acquire land for certain purposes

226.330Â Â Â Â  Appropriation in excess of needs

226.340Â Â Â Â  Terms of appropriation ordinance

226.350Â Â Â Â  Sale of excess land; restrictive covenants in deed of resale

226.360Â Â Â Â  Application of proceeds from sale of excess land

226.370Â Â Â Â  Notice and conduct of sale of excess land

226.380Â Â Â Â  Condemnation procedure

226.390Â Â Â Â  Financing of projects by bond issues

226.400Â Â Â Â  Construction of memorials or veteransÂ facilities in parks within city limits

MUNICIPAL CEMETERIES

226.410Â Â Â Â  Authority to establish cemeteries and crematoria within or without city limits

226.420Â Â Â Â  Acquisition of property of cemetery association

226.430Â Â Â Â  Control by city after conveyance

226.440Â Â Â Â  Sale of lots by city

226.450Â Â Â Â  Authority to expend funds for maintenance of cemeteries

ABANDONED CEMETERIES

226.510Â Â Â Â  Abandoned cemeteries declared a menace to public health, safety and welfare; acquisition and removal of such cemeteries declared to be public uses

226.520Â Â Â Â  Definitions for ORS 226.510 to 226.630

226.530Â Â Â Â  Powers of city to acquire and remove cemeteries to another site

226.540Â Â Â Â  Public hearing concerning abandoned cemetery

226.550Â Â Â Â  Governing body to publish resolution or ordinance upon finding that cemetery should be discontinued

226.560Â Â Â Â  City may expend public funds for disinterment, removal and reinterment of remains from abandoned cemetery

226.570Â Â Â Â  Power of city to condemn cemetery

226.580Â Â Â Â  Parties defendant to suit to condemn

226.590Â Â Â Â  Service of summons

226.600Â Â Â Â  Effect of service by publication on person or parties in interest

226.610Â Â Â Â  Compensation for condemned property determined by jury; factors considered

226.620Â Â Â Â  City which acquires abandoned cemetery to proceed with disinterment, removal and reinterment of remains

226.630Â Â Â Â  Acts to be done by city in disinterring, removing and reinterring remains; compliance with section a defense in action for damages

PENALTIES

226.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  226.010 Control of municipal corporation over property outside its boundaries. Every incorporated city or municipal corporation owning or controlling any lands without its boundaries may enact any police or penal ordinance necessary to protect the same or preserve the peace and order therein or regulate the use of such park, enforce the ordinance by penalties of fine or imprisonment and make arrests and serve process of courts therein or upon persons therein or thereon in like manner and with like effect as the same might be enacted or enforced within its corporate limits.

PARK COMMISSION IN CITIES OF 3,000 OR MORE

Â Â Â Â Â  226.110 Definitions for ORS 226.120 to 226.240. As used in ORS 226.120 to 226.240, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means board of city park commissioners.

Â Â Â Â Â  (2) ÂCityÂ means incorporated city containing not less than 3,000 inhabitants.

Â Â Â Â Â  (3) ÂCommissionerÂ means city park commissioner. [Amended by 2005 c.22 Â§171]

Â Â Â Â Â  226.120 Composition and selection of board of park commissioners. The board of park commissioners of the city shall be composed of the mayor and city engineer, if there is one, and if not, the city auditor, together with five citizens thereof, to be appointed by the circuit court in which the city is located. If there is more than one circuit judge in the circuit in which the city is located, the appointment shall be made by all the judges acting together. Not more than three citizens so appointed to the board shall be of the same political party.

Â Â Â Â Â  226.130 [Repealed by 1983 c.350 Â§53 (226.131 enacted in lieu of 226.130)]

Â Â Â Â Â  226.131 Vote required for creation of park commission; conduct of election. The question whether ORS 226.110 to 226.240 shall take effect in a city shall be decided by election as provided in this section. The governing body may submit the question to the electors of the city at an election on a date specified in ORS 221.230. The election shall be conducted under ORS chapters 246 to 260. [1983 c.350 Â§54 (enacted in lieu of 226.130)]

Â Â Â Â Â  226.140 Organization of board; compensation. The commissioners shall organize at a meeting thereof, to be called by the mayor not less than 30 nor more than 60 days after appointment of the commissioners is complete. The mayor shall be chairperson of the board. Whenever a vacancy occurs in the board appointed under ORS 226.120, the proper judge or judges shall fill the vacancy. Commissioners shall not receive compensation for their services as such.

Â Â Â Â Â  226.150 Duties of secretary. The board shall appoint a secretary, who shall keep an accurate record of all proceedings of the board, including all rules and regulations adopted for government or use of the parks.

Â Â Â Â Â  226.160 Duties of treasurer. The city treasurer shall be treasurer of the board. The treasurer shall keep an accurate account of all moneys received and paid out on account of the board apart from all other accounts, and shall pay out no moneys on account of the board, except upon a warrant drawn upon the treasurer by the chairperson or acting chairperson, countersigned by the secretary or acting secretary, of the board.

Â Â Â Â Â  226.170 Publication of penalties. The rules and regulations of the board for violation of which penalties are fixed shall be made public, as the board determines.

Â Â Â Â Â  226.180 Meetings; participation required for business transactions. Regular meetings of the board shall be held on the first Tuesday of each month. Special meetings may be called by the chairperson upon application of three members of the board. No business shall be transacted at any meeting of the board without the presence of three or more of the commissioners. No land shall be purchased without concurrence of a majority of the board.

Â Â Â Â Â  226.190 Prohibition of interest in contracts. No commissioner shall be interested in any contract to which the board of which the commissioner is a member is a party or in which it is interested.

Â Â Â Â Â  226.200 Taxing power of board. The board, at any of its regular meetings, may assess a tax, not exceeding one-half mill on the dollar in any one year, upon the taxable property of the city of which it is the board. This tax shall be collected like other city taxes and when so collected shall be exclusively under the control of the commissioners, and shall be exclusively used for park purposes according to their judgment.

Â Â Â Â Â  226.210 General powers of board; rules. (1) The board shall have full and exclusive control of all parks within or connected with its respective city. For that purpose it may:

Â Â Â Â Â  (a) Lay out and improve such parks.

Â Â Â Â Â  (b) Appoint all necessary engineers, surveyors and all other employees, including a police force to act in the parks and fix the amount of their compensation.

Â Â Â Â Â  (c) Do all acts needful and proper for the protection, care or improvement of the parks.

Â Â Â Â Â  (d) Make all necessary rules or regulations for the use or government of the parks.

Â Â Â Â Â  (e) Affix penalties for breaches of the rules or regulations made under paragraph (d) of this subsection. These penalties shall not exceed $20 for any one offense and shall be collected as other fines and penalties are collected in the city where such offense is committed.

Â Â Â Â Â  (f) Acquire title by purchase, gift, devise or otherwise, to any land it deems desirable for parks, the title to be taken in the name of the city.

Â Â Â Â Â  (2) The board shall disburse all moneys appropriated, given, received or collected for the improvement or use of the parks.

Â Â Â Â Â  (3) All contracts for the purchase of land for park purposes shall be made by the board.

Â Â Â Â Â  (4) If the board, being desirous of acquiring any land for any park, cannot agree with the owner as to the amount to be paid therefor, the board may proceed in the circuit court of the county in which the land is situated, as provided in ORS 223.005 to 223.020 for the appropriation of such land for park purposes.

Â Â Â Â Â  226.220 Vote required for special tax levy. (1) If necessary, the board may provide for payment of land purchases under ORS 226.210 (1)(f) by a special tax, not to exceed one-half mill on the dollar in any one year, on taxable property in the city, to be levied by the board and collected like other city taxes.

Â Â Â Â Â  (2) Before such tax shall be levied and upon written application of the board, signed by its chairperson and secretary and filed with the proper city official in such cases, the city council, in the manner provided in subsection (3) of this section, shall submit the proposition of the special tax levy to electors of the city at an election on a date specified in ORS 221.230.

Â Â Â Â Â  (3) If the proposition is approved, the special tax shall be levied and collected as provided in ORS 226.200; otherwise the levy shall not be made.

Â Â Â Â Â  (4) This section does not apply to the ordinary tax for park purposes as provided by ORS 226.200. [Amended by 1983 c.350 Â§55]

Â Â Â Â Â  226.230 Dissolution of board and transfer of powers. If the governing body of a city with a park board created under ORS 226.120 decides that the city should abolish the board and transfer its powers, functions and duties, as defined in ORS 226.110 to 226.220, to the governing body of the city, the governing body shall submit the question of the transfer to the electors of the city. The election shall be held on a date specified in ORS 221.230. [Amended by 1983 c.350 Â§56]

Â Â Â Â Â  226.240 Transfer of functions on favorable vote. If the electors of the city approve abolition of the park board under ORS 226.230, the park commission shall cease and the offices of park commissioner terminate within 30 days after the returns of the election have been canvassed. Thereafter, all powers, functions and duties of the park commission shall be exercised and performed by the city council or city commission exclusively, to the same extent as if those powers, functions and duties had originally been vested in and exercised by the city council or the city commission. [Amended by 1983 c.350 Â§57]

PARKS, MEMORIALS AND OTHER PUBLIC GROUNDS IN CITIES OF 5,000 OR MORE

Â Â Â Â Â  226.310 Definition of ÂcityÂ for ORS 226.320 to 226.400; public character of use. (1) As used in ORS 226.320 to 226.400, ÂcityÂ means any incorporated city having 5,000 inhabitants or more.

Â Â Â Â Â  (2) The taking, using, acquiring and appropriating of private property for any purpose specified in ORS 226.320 to 226.390 is declared to be done for public use.

Â Â Â Â Â  226.320 Authority to acquire land for certain purposes. Whenever the municipal authorities determine by ordinance to do so, the city may purchase, acquire, take, use, enter upon and appropriate land and property within or without its corporate limits for the purpose of:

Â Â Â Â Â  (1) Public squares, parks, memorial monuments or buildings, pioneer memorials, pioneer museums, memorials and monuments to United States war veterans, sites or buildings for meeting places for such war veterans, auto campgrounds, playgrounds or comfort stations.

Â Â Â Â Â  (2) Enlarging any public square, park, auto campground, playground or comfort station.

Â Â Â Â Â  226.330 Appropriation in excess of needs. The city may purchase, acquire, take, use, enter upon and appropriate land and property in excess of what may be needed for any public squares, parks or playgrounds.

Â Â Â Â Â  226.340 Terms of appropriation ordinance. (1) In the ordinance providing for an appropriation under ORS 226.330, the municipal authorities shall specify and describe the land authorized to be taken, purchased, acquired, used and appropriated. Such land shall not embrace more than 200 feet beyond the boundary line of the property to be used for the public squares, parks or playgrounds in order to protect the same by resale of the neighboring property with restrictions whenever the council determines thereon by ordinance.

Â Â Â Â Â  (2) The council shall declare in the ordinance that the control of the neighboring property within 200 feet of the boundary lines of the public squares, parks or playgrounds is reasonably necessary in order to protect the public squares, parks or playgrounds, their environs, the preservation of the view, appearance, light, air, health or usefulness thereof.

Â Â Â Â Â  226.350 Sale of excess land; restrictive covenants in deed of resale. After so much land and property referred to in ORS 226.330 as is needed has been appropriated for public squares, parks or playgrounds, the municipal authorities of the city may by ordinance authorize the sale of the remainder of such land or property and impose such restrictions in any deed of resale as may be deemed necessary or proper. The ordinance shall specify correctly and describe the land or property to be sold, and the restrictions in regard to the use thereof. The restrictions shall fully insure the protection of the public squares, parks, or playgrounds, their environs, the preservation of the view and appearance, light, air, health or usefulness thereof, whenever the council shall by ordinance determine thereon and which are to be imposed and inserted in the deed of resale.

Â Â Â Â Â  226.360 Application of proceeds from sale of excess land. The proceeds from resale of any neighboring property taken in excess of what may be necessary for actual construction, opening, widening, extending and laying out of any public square, park or playground as provided in ORS 226.310 to 226.390 shall be deposited in the city treasury and used in payment of interest and as a sinking fund to retire any bond issues authorized under ORS 226.390. Any surplus arising from such transaction shall be turned over to and for the use of the park department of the city.

Â Â Â Â Â  226.370 Notice and conduct of sale of excess land. Before selling the neighboring lands or property acquired under ORS 226.320 to 226.360, or any part thereof or any right or interest therein, the municipal authorities of the city shall give a notice of such sale by publication for five successive days in one or more daily newspapers of the city having a general circulation therein and by posting a similar notice in two conspicuous places in or upon the property described and referred to in the notice. The notice shall describe the property to be sold and shall state any restrictions under which the property will be sold and the terms of sale. The notice shall further state that sealed proposals will be received by an officer of the city named in the notice at the office of the officer for such purchase until the day and hour named therein. At the time appointed, such municipal authority shall open the proposals and shall either award to the highest responsible bidder for the purchase of the property; or at their discretion, reject any or all bids, and readvertise in the manner provided in this section.

Â Â Â Â Â  226.380 Condemnation procedure. When it is intended by the municipal authorities of the city to take, use and appropriate private property for any of the purposes mentioned in ORS 226.320 to 226.340 and the owners and the municipal authorities cannot agree upon compensation and damages arising therefrom, compensation and damages shall be considered, ascertained, determined, awarded and paid in the manner provided by general laws relative to condemnation or by such means as may be prescribed by the city charter for widening, opening, laying out or extending streets, or for acquiring private property for park purposes, at the option of the municipal authorities.

Â Â Â Â Â  226.390 Financing of projects by bond issues. The municipal authorities may issue bonds for the costs and expenses of acquiring the private property for any of the purposes mentioned in ORS 226.320 to 226.380. The bonds shall be at such rate of interest and for such length of time as the municipal authorities determine, shall be advertised and sold in such manner as the municipal authorities determine and shall be a general obligation of the city. The municipal authorities shall, at the time of issuing the bonds, make provisions for the payment of interest and a sinking fund for the retirement thereof.

Â Â Â Â Â  226.400 Construction of memorials or veteransÂ facilities in parks within city limits. The city may permit and authorize the following uses of parks, which are lawful uses of any grounds or premises dedicated as public parks, unless the use thereof for such purposes is forbidden by the terms of the conveyance creating such parks:

Â Â Â Â Â  (1) The erection and construction of memorial monuments and buildings.

Â Â Â Â Â  (2) Pioneer memorials and pioneer museums.

Â Â Â Â Â  (3) Memorials and monuments to United States war veterans.

Â Â Â Â Â  (4) Buildings for meeting places of pioneer associations or veterans upon any public park within the limits of the city. [Amended by 2005 c.22 Â§172]

MUNICIPAL CEMETERIES

Â Â Â Â Â  226.410 Authority to establish cemeteries and crematoria within or without city limits. Any incorporated city may acquire, own, maintain and operate cemeteries and crematoria either inside or outside its corporate limits, in accordance with such plans as the city governing body deems best.

Â Â Â Â Â  226.420 Acquisition of property of cemetery association. Any incorporated city may acquire, by purchase or gift, any ground or other property belonging to any cemetery association, situate within the corporate limits of the city, for the purpose of owning, controlling or operating such cemetery and the interment of the body of any deceased person therein, or the disinterment and removal to a different cemetery of the body of any person buried therein, or for any other purpose.

Â Â Â Â Â  226.430 Control by city after conveyance. Whenever any cemetery association transfers to any incorporated city, as provided in ORS 226.420, the ground and property of such cemetery association, from and after such transfer the city shall have exclusive control of such cemetery and all property connected therewith.

Â Â Â Â Â  226.440 Sale of lots by city. Any incorporated city acquiring incorporated cemetery association property as provided in ORS 226.420, may sell or otherwise dispose of any lots or blocks situate in and being a part of such cemetery in the manner prescribed by the common council of such city.

Â Â Â Â Â  226.450 Authority to expend funds for maintenance of cemeteries. All cities owning and controlling lands, lots or parcels of ground used for cemetery purposes may expend, for the purpose of beautifying, caring for and keeping up all such lands and premises, such public funds as have been included for that purpose in their annual budget.

Â Â Â Â Â  226.480 [1953 c.51 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  226.490 [1971 c.38 Â§1; repealed by 1981 c.48 Â§8]

ABANDONED CEMETERIES

Â Â Â Â Â  226.510 Abandoned cemeteries declared a menace to public health, safety and welfare; acquisition and removal of such cemeteries declared to be public uses. It hereby is found and declared:

Â Â Â Â Â  (1) That there exists within municipal corporations of the state, cemeteries which have been abandoned and cemeteries which have deteriorated and become dilapidated and overgrown with weeds, trees, shrubs or other uncontrolled growth.

Â Â Â Â Â  (2) That such cemeteries, by reason of their unsightly appearance, fire hazard, and by reason of their providing a place of concealment conducive to criminal activities and juvenile delinquency, constitute a menace to the health, safety, morals and welfare of the residents of such municipal corporations; and that these conditions necessitate the use of public funds for crime prevention, fire protection, control of juvenile delinquency, accident protection and other public services and facilities.

Â Â Â Â Â  (3) That the clearance and removal of such cemeteries are public uses and purposes for which public money may be spent, private property acquired, and are governmental functions of municipal and state concern.

Â Â Â Â Â  (4) That the varied nature of ownership of cemetery plots, the diverse ownership of land, the difficulty of locating interested persons, the existence of unknown graves and remains and other conditions prevent an orderly removal of such remains and clearance of such cemeteries, and because of such conditions, it is in the public interest that such cemeteries be acquired by municipal corporations by eminent domain or otherwise, for the orderly removal of such remains to other suitable place or places and the discontinuance of such cemeteries and the exercise of the power of eminent domain, and the financing of the acquisition and preparation of land by a municipal corporation for disinterment and reinterment is declared a public use and purpose. [1953 c.298 Â§1]

Â Â Â Â Â  226.520 Definitions for ORS 226.510 to 226.630. As used in ORS 226.510 to 226.630:

Â Â Â Â Â  (1) ÂAbandoned cemeteryÂ means any cemetery in which no remains of deceased persons have been interred for a period of five years.

Â Â Â Â Â  (2) ÂCemeteryÂ means any tract of land set apart by deed, will or otherwise, for a burial ground, or for the purpose of interring the remains of deceased persons.

Â Â Â Â Â  (3) ÂDiligent searchÂ means a search as shall be reasonably calculated to discover:

Â Â Â Â Â  (a) Graves from the existence of monuments, contour of land and terrain, fencing, curbing and other evidences of the location of graves; and

Â Â Â Â Â  (b) The location of human remains and the determination as to whether or not a given plot contains such remains, for which it shall be sufficient to employ the method commonly known as probing.

Â Â Â Â Â  (4) ÂMunicipal corporationÂ means the governing body of any city incorporated under the laws of this state.

Â Â Â Â Â  (5) ÂRemainsÂ means the remains of any deceased person.

Â Â Â Â Â  (6) ÂSuitable locationÂ means any cemetery, now in existence or hereafter established, including a portion of any cemetery subject to the provisions of ORS 226.510 to 226.630, where provision is made for the perpetual care and upkeep of the graves. [1953 c.298 Â§2; 2005 c.22 Â§173]

Â Â Â Â Â  226.530 Powers of city to acquire and remove cemeteries to another site. Any municipal corporation, by and through its governing body, in addition to the powers and privileges heretofore conferred upon municipal corporations by the laws of this state, shall for the purposes of ORS 226.530 to 226.630 have the power to:

Â Â Â Â Â  (1) Acquire cemeteries and cemetery properties, by eminent domain, conveyance or otherwise.

Â Â Â Â Â  (2) Acquire real property for the purpose of reinterment of remains.

Â Â Â Â Â  (3) Disinter remains and remove all gravestones, monuments or other evidences of the location or existence of graves, and to move the same to another site.

Â Â Â Â Â  (4) Sell, lease or convey land acquired under the authority of ORS 226.530 to 226.630, or through voluntary transfers or otherwise. [1953 c.298 Â§3]

Â Â Â Â Â  226.540 Public hearing concerning abandoned cemetery. The governing body of any municipal corporation that has within its boundaries a cemetery that has been abandoned, or that has deteriorated and become neglected, and so located as to endanger the health, welfare, comfort or safety of the public, may upon petition signed by not less than 10 percent of the electors of the municipal corporation, and filed with the recorder, or similar officer thereof, set a date for public hearing, and give notice thereof by publication, once a week for two successive weeks, prior to the hearing, in a newspaper having general circulation within the county in which the municipal corporation is located, said public hearing to be had within 60 days after the filing of such petition. [1953 c.298 Â§4; 2005 c.22 Â§174]

Â Â Â Â Â  226.550 Governing body to publish resolution or ordinance upon finding that cemetery should be discontinued. Upon a finding by the governing body of a municipal corporation, after such hearing, that a cemetery located within such corporation is abandoned, or has become deteriorated or dilapidated and overgrown with weeds, trees, shrubs or other uncontrolled growth, and is so located as to endanger the health, welfare, comfort or safety of the public, and that the public welfare requires that such cemetery be discontinued, relocated and cleared, the governing body shall publish its findings by ordinance or resolution. [1953 c.298 Â§5]

Â Â Â Â Â  226.560 City may expend public funds for disinterment, removal and reinterment of remains from abandoned cemetery. Upon the adoption of a resolution or ordinance, as provided for by ORS 226.540 and 226.550, the governing body of said municipal corporation may provide for the expenditure of public funds necessary for the disinterment, removal and reinterment of remains and any and all other expenses incident thereto, including, but not limited to, acquisition of property, cost of court proceedings, publications, fees and other incidental expenses incurred in connection with any proceeding under the provisions of ORS 226.510 to 226.630, and may include the same in the next annual budget of such municipal corporation. [1953 c.298 Â§6]

Â Â Â Â Â  226.570 Power of city to condemn cemetery. Upon the adoption by the governing body of a municipal corporation of an ordinance or resolution, as provided by ORS 226.540 and 226.550, such governing body shall have the authority, by an action filed in the circuit court of the State of Oregon for the county in which such municipal corporation is located to condemn any cemetery subject to condemnation by the provisions of ORS 226.510 to 226.630. [1953 c.298 Â§7; 1979 c.284 Â§124]

Â Â Â Â Â  226.580 Parties defendant to suit to condemn. The complaint in any suit brought under the provisions of ORS 226.510 to 226.630 shall include as defendants the names of all record owners of lots, or plots located in the cemetery sought to be condemned or any portion or parcel of such cemetery, and the names of the heirs of all record owners as shown by the probate records of the county in which such cemetery is located, and shall include any and all other persons having or claiming any interest of any kind or nature in such cemetery, or any lot or plot thereof, who may be joined as defendants and designated as Âall other persons or parties having or claiming any right, title, estate or interest.Â [1953 c.298 Â§8]

Â Â Â Â Â  226.590 Service of summons. The summons in the action shall be served on all named defendants who, by diligent search, can be found, in a like manner as service of summons in a civil action. Service of summons on named defendants who cannot be found may be made by publication as provided in ORCP 7. Service of summons on the defendants included in the complaint as Âall other persons or parties having or claiming any right, title, estate or interestÂ may be made by publication. The manner of making publication in the case of those defendants designated as Âall other persons or parties having or claiming any right, title, estate or interestÂ shall be the same as provided in the order for publication of summons in the case of named defendants, except that no order shall be required. [1953 c.298 Â§9; 1979 c.284 Â§125]

Â Â Â Â Â  226.600 Effect of service by publication on person or parties in interest. All such persons or parties having or claiming any right, title, estate or interest in the real property in controversy, so served by publication as in ORS 226.590 provided, shall have the same rights as provided by law in case of all other defendants upon whom service is made by publication, and the suit shall proceed against such persons in the same manner as against defendants who are named, upon whom service is made by publication, and with like effect; and any such persons or parties who claim any right, title, estate or interest in said real property in controversy, at the time of the commencement of the suit, duly served as aforesaid, shall be found and concluded by the judgment in such suit, and if the same is in favor of the plaintiff therein, as effectually as if the suit was brought against such defendant by his or her name and constructive service obtained. [1953 c.298 Â§10; 2003 c.576 Â§401]

Â Â Â Â Â  226.610 Compensation for condemned property determined by jury; factors considered. The matter of compensation, if any, shall be determined by a jury called for such purpose; and the court shall, in addition to other instructions, instruct that the jury shall consider the following factors as a benefit and offset:

Â Â Â Â Â  (1) The cost of a suitable reinterment site.

Â Â Â Â Â  (2) The cost of preparation of site and its perpetual care and maintenance.

Â Â Â Â Â  (3) The cost of removal and reinterment of remains.

Â Â Â Â Â  (4) The cost of such marker or monument as may be placed at the site of reinterment. [1953 c.298 Â§11]

Â Â Â Â Â  226.620 City which acquires abandoned cemetery to proceed with disinterment, removal and reinterment of remains. Whenever any municipal corporation shall have proceeded under ORS 226.510 to 226.630, and a judgment of the court shall vest in said municipal corporation the title to such cemetery properties, as referred to herein, by eminent domain, such municipal corporation shall proceed with the removal of remains, stones, monuments and any and all evidences of a grave, and provide for reinterment in a suitable location, within a reasonable time after the entry of a general judgment, and the expiration of the time for appeal therefrom, or the final disposition of any appeal which may be filed in connection with the judgment. [1953 c.298 Â§12; 2003 c.576 Â§402]

Â Â Â Â Â  226.630 Acts to be done by city in disinterring, removing and reinterring remains; compliance with section a defense in action for damages. (1) The removal of remains, headstones and other evidence of the locations of graves, and the clearance of the cemetery property, may be done under the direct supervision of the governing body of the municipal corporation, or such commission as such governing body may appoint, and such removal, reinterment, clearance and other acts in connection with this program shall be sufficient, if the following specific acts are done:

Â Â Â Â Â  (a) If all of the remains that can be located within said cemetery, after a reasonable search for such remains, as in ORS 226.520 defined, has been conducted, are removed in a manner reasonably providing for respectful and careful treatment of such remains, and providing for reinterment and recommitment, in a respectful manner.

Â Â Â Â Â  (b) If the identity of remains is preserved in so far as reasonably practicable, having due regard to the conditions of the cemetery, the condition and location, or dislocation of stones and monuments, and other factors related to the particular project, and, in so far as practicable, the identity shall be shown upon the relocation of said graves in a new location, by the erection of suitable markers at the location of such graves.

Â Â Â Â Â  (c) In the event that there are remains in such cemetery which cannot be identified, all of such remains may be interred in a section of the new cemetery site, and the same may be marked by one suitable monument, which shall contain the names of persons, known to have been interred in said cemetery, but whose remains could not be identified.

Â Â Â Â Â  (2) It shall be a complete defense, in any action brought by any person for damages against the municipal corporation, or other persons or organization affecting such relocation and reinterment, as above described, upon any grounds whatever, to plead and prove a substantial compliance with the provisions of this section. [1953 c.298 Â§13]

PENALTIES

Â Â Â Â Â  226.990 Penalties. Violation of ORS 226.190 is punishable, upon conviction, in the same manner and to the same extent as for a crime defined in ORS 164.043, 164.045, 164.055 and 164.057. [Amended by 1971 c.743 Â§347; 1987 c.907 Â§14]

_______________



Chapter 227

Chapter 227 Â City Planning and Zoning

2005 EDITION

CITY PLANNING AND ZONING

CITIES

CITY PLANNING COMMISSION

227.010Â Â Â Â  Definition for ORS 227.030 to 227.300

227.020Â Â Â Â  Authority to create planning commission

227.030Â Â Â Â  Membership

227.090Â Â Â Â  Powers and duties of commission

227.095Â Â Â Â  Definitions for ORS 227.100 and 227.110

227.100Â Â Â Â  Submission of plats for subdivisions and plans for street alterations and public buildings to commission; report

227.110Â Â Â Â  City approval required prior to recording of subdivision plats and plats or deeds dedicating land to public use within six miles of city; exception

227.120Â Â Â Â  Procedure and approval for renaming streets

PLANNING AND ZONING HEARINGS AND REVIEW

227.160Â Â Â Â  Definitions for ORS 227.160 to 227.186

227.165Â Â Â Â  Planning and zoning hearings officers; duties and powers

227.170Â Â Â Â  Hearing procedure; rules

227.173Â Â Â Â  Basis for decision on permit application or expedited land division; statement of reasons for approval or denial

227.175Â Â Â Â  Application for permit or zone change; fees; consolidated procedure; hearing; approval criteria; decision without hearing

227.178Â Â Â Â  Final action on certain applications required within 120 days; procedure; exceptions; refund of fees

227.179Â Â Â Â  Petition for writ of mandamus authorized when city fails to take final action on land use application within 120 days; jurisdiction; notice of petition

227.180Â Â Â Â  Review of action on permit application; fees

227.181Â Â Â Â  Final action required within 90 days following remand of land use decision

227.182Â Â Â Â  Petition for writ of mandamus authorized when city fails to take final action within 90 days of remand of land use decision

227.184Â Â Â Â  Supplemental application for remaining permitted uses following denial of initial application

227.185Â Â Â Â  Transmission tower; location; conditions

227.186Â Â Â Â  Notice to property owners of hearing on certain zone change; form of notice; exceptions; reimbursement of cost

227.187Â Â Â Â  Public sale of copies of city comprehensive plan and land use regulations

SOLAR ACCESS ORDINANCES

227.190Â Â Â Â  Solar access ordinances; purpose; standards

227.195Â Â Â Â  Effect of land use regulations and comprehensive plans

DEVELOPMENT ORDINANCES

227.215Â Â Â Â  ÂDevelopmentÂ defined; regulation of development

227.280Â Â Â Â  Enforcement of development legislation

227.286Â Â Â Â  City ordinances applicable to public property

227.290Â Â Â Â  Building setback lines established by city council; criteria

227.300Â Â Â Â  Use of eminent domain power to establish setback lines

WETLANDS DEVELOPMENT

227.350Â Â Â Â  Notice of proposed wetlands development; exception; approval by city

TRUCK ROUTES

227.400Â Â Â Â  Truck routes; procedures for establishment or revision; notice; hearing

RECYCLING CONTAINERS

227.450Â Â Â Â  Recycling containers; recommendations for new construction

PERMITTED USES IN ZONES

227.500Â Â Â Â  Use of real property for religious activity; city regulation of real property used for religious activity

CITY PLANNING COMMISSION

Â Â Â Â Â  227.010 Definition for ORS 227.030 to 227.300. As used in ORS 227.030 to 227.300, ÂcouncilÂ means a representative legislative body. [Amended by 1975 c.767 Â§1]

Â Â Â Â Â  227.020 Authority to create planning commission. (1) A city may create a planning commission for the city and provide for its organization and operations.

Â Â Â Â Â  (2) This section shall be liberally construed and shall include the authority to create a joint planning commission and to utilize an intergovernmental agency for planning as authorized by ORS 190.003 to 190.130. [Amended by 1973 c.739 Â§1; 1975 c.767 Â§2]

Â Â Â Â Â  227.030 Membership. (1) Not more than two members of a city planning commission may be city officers, who shall serve as ex officio nonvoting members.

Â Â Â Â Â  (2) A member of such a commission may be removed by the appointing authority, after hearing, for misconduct or nonperformance of duty.

Â Â Â Â Â  (3) Any vacancy in such a commission shall be filled by the appointing authority for the unexpired term of the predecessor in the office.

Â Â Â Â Â  (4) No more than two voting members of the commission may engage principally in the buying, selling or developing of real estate for profit as individuals, or be members of any partnership, or officers or employees of any corporation, that engages principally in the buying, selling or developing of real estate for profit. No more than two members shall be engaged in the same kind of occupation, business, trade or profession. [Amended by 1969 c.430 Â§1; 1973 c.739 Â§2; 1975 c.767 Â§3]

Â Â Â Â Â  227.035 [1973 c.739 Â§5; renumbered 244.135 in 1993]

Â Â Â Â Â  227.040 [Repealed by 1973 c.739 Â§13]

Â Â Â Â Â  227.050 [Amended by 1969 c.430 Â§2; repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.060 [Repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.070 [Amended by 1969 c.430 Â§3; 1973 c.739 Â§3; repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.080 [Repealed by 1973 c.739 Â§13]

Â Â Â Â Â  227.090 Powers and duties of commission. (1) Except as otherwise provided by the city council, a city planning commission may:

Â Â Â Â Â  (a) Recommend and make suggestions to the council and to other public authorities concerning:

Â Â Â Â Â  (A) The laying out, widening, extending and locating of public thoroughfares, parking of vehicles, relief of traffic congestion;

Â Â Â Â Â  (B) Betterment of housing and sanitation conditions;

Â Â Â Â Â  (C) Establishment of districts for limiting the use, height, area, bulk and other characteristics of buildings and structures related to land development;

Â Â Â Â Â  (D) Protection and assurance of access to incident solar radiation; and

Â Â Â Â Â  (E) Protection and assurance of access to wind for potential future electrical generation or mechanical application.

Â Â Â Â Â  (b) Recommend to the council and other public authorities plans for regulating the future growth, development and beautification of the city in respect to its public and private buildings and works, streets, parks, grounds and vacant lots, and plans consistent with future growth and development of the city in order to secure to the city and its inhabitants sanitation, proper service of public utilities and telecommunications utilities, including appropriate public incentives for overall energy conservation and harbor, shipping and transportation facilities.

Â Â Â Â Â  (c) Recommend to the council and other public authorities plans for promotion, development and regulation of industrial and economic needs of the community in respect to industrial pursuits.

Â Â Â Â Â  (d) Advertise the industrial advantages and opportunities of the city and availability of real estate within the city for industrial settlement.

Â Â Â Â Â  (e) Encourage industrial settlement within the city.

Â Â Â Â Â  (f) Make economic surveys of present and potential industrial needs of the city.

Â Â Â Â Â  (g) Study needs of local industries with a view to strengthening and developing them and stabilizing employment conditions.

Â Â Â Â Â  (h) Do and perform all other acts and things necessary or proper to carry out the provisions of ORS 227.010 to 227.170, 227.175 and 227.180.

Â Â Â Â Â  (i) Study and propose such measures as are advisable for promotion of the public interest, health, morals, safety, comfort, convenience and welfare of the city and of the area within six miles thereof.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) ÂIncident solar radiationÂ means solar energy falling upon a given surface area.

Â Â Â Â Â  (b) ÂWindÂ means the natural movement of air at an annual average speed measured at a height of 10 meters of at least eight miles per hour. [Amended by 1975 c.153 Â§3; 1975 c.767 Â§4; 1979 c.671 Â§3; 1981 c.590 Â§8; 1987 c.447 Â§118]

Â Â Â Â Â  227.095 Definitions for ORS 227.100 and 227.110. As used in ORS 227.100 and 227.110, ÂsubdivisionÂ and ÂplatÂ have the meanings given those terms in ORS 92.010. [1955 c.756 Â§28]

Â Â Â Â Â  227.100 Submission of plats for subdivisions and plans for street alterations and public buildings to commission; report. All subdivision plats located within the city limits, and all plans or plats for vacating or laying out, widening, extending, parking and locating streets or plans for public buildings shall first be submitted to the commission by the city engineer or other proper municipal officer, and a report thereon from the commission secured in writing before approval is given by the proper municipal official. [Amended by 1955 c.756 Â§26]

Â Â Â Â Â  227.110 City approval required prior to recording of subdivision plats and plats or deeds dedicating land to public use within six miles of city; exception. (1) All subdivision plats and all plats or deeds dedicating land to public use in that portion of a county within six miles outside the limits of any city shall first be submitted to the city planning commission or, if no such commission exists, to the city engineer of the city and approved by the commission or engineer before they shall be recorded. However, unless otherwise provided in an urban growth area management agreement jointly adopted by a city and county to establish procedures for regulating land use outside the city limits and within an urban growth boundary acknowledged under ORS 197.251, if the county governing body has adopted ordinances or regulations for subdivisions and partitions under ORS 92.044, land within the six-mile limit shall be under the jurisdiction of the county for those purposes.

Â Â Â Â Â  (2) It shall be unlawful to receive or record such plat or replat or deed in any public office unless the same bears thereon the approval, by indorsement, of such commission or city engineer. However, the indorsement of the commission or city engineer of the city with boundaries nearest the land such document affects shall satisfy the requirements of this section in case the boundaries of more than one city are within six miles of the property so mapped or described. If the governing bodies of such cities mutually agree upon a boundary line establishing the limits of the jurisdiction of the cities other than the line equidistant between the cities and file the agreement with the recording officer of the county containing such boundary line, the boundary line mutually agreed upon shall become the limit of the jurisdiction of each city until superseded by a new agreement between the cities or until one of the cities files with such recording officer a written notification stating that the agreement shall no longer apply. [Amended by 1955 c.756 Â§27; 1983 c.570 Â§5; 1991 c.763 Â§25]

Â Â Â Â Â  227.120 Procedure and approval for renaming streets. Within six miles of the limits of any city, the commission, if there is one, or if no such commission legally exists, then the city engineer, shall recommend to the city council the renaming of any existing street, highway or road, other than a county road or state highway, if in the judgment of the commission, or if no such commission legally exists, then in the judgment of the city engineer, such renaming is in the best interest of the city and the six mile area. Upon receiving such recommendation the council shall afford persons particularly interested, and the general public, an opportunity to be heard, at a time and place to be specified in a notice of hearing published in a newspaper of general circulation within the municipality and the six mile area not less than once within the week prior to the week within which the hearing is to be held. After such opportunity for hearing has been afforded, the city council by ordinance shall rename the street or highway in accordance with the recommendation or by resolution shall reject the recommendation. A certified copy of each such ordinance shall be filed for record with the county clerk or recorder, and a like copy shall be filed with the county assessor and county surveyor. The county surveyor shall enter the new names of such streets and roads in red ink on the county surveyorÂs copy of any filed plat and tracing thereof which may be affected, together with appropriate notations concerning the same. The original plat may not be corrected or changed after it is recorded with the county clerk. [Amended by 2001 c.173 Â§4]

Â Â Â Â Â  227.130 [Repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.140 [Repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.150 [Repealed by 1975 c.767 Â§16]

PLANNING AND ZONING HEARINGS AND REVIEW

Â Â Â Â Â  227.160 Definitions for ORS 227.160 to 227.186. As used in ORS 227.160 to 227.186:

Â Â Â Â Â  (1) ÂHearings officerÂ means a planning and zoning hearings officer appointed or designated by a city council under ORS 227.165.

Â Â Â Â Â  (2) ÂPermitÂ means discretionary approval of a proposed development of land, under ORS 227.215 or city legislation or regulation. ÂPermitÂ does not include:

Â Â Â Â Â  (a) A limited land use decision as defined in ORS 197.015;

Â Â Â Â Â  (b) A decision which determines the appropriate zoning classification for a particular use by applying criteria or performance standards defining the uses permitted within the zone, and the determination applies only to land within an urban growth boundary;

Â Â Â Â Â  (c) A decision which determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility which is otherwise authorized by and consistent with the comprehensive plan and land use regulations; or

Â Â Â Â Â  (d) An action under ORS 197.360 (1). [1973 c.739 Â§6; 1975 c.767 Â§5; 1991 c.817 Â§8a; 1995 c.595 Â§13]

Â Â Â Â Â  227.165 Planning and zoning hearings officers; duties and powers. A city may appoint one or more planning and zoning hearings officers, to serve at the pleasure of the appointing authority. Such an officer shall conduct hearings on applications for such classes of permits and zone changes as the council designates. [1973 c.739 Â§7; 1975 c.767 Â§6]

Â Â Â Â Â  227.170 Hearing procedure; rules. (1) The city council shall prescribe one or more procedures for the conduct of hearings on permits and zone changes.

Â Â Â Â Â  (2) The city council shall prescribe one or more rules stating that all decisions made by the council on permits and zone changes will be based on factual information, including adopted comprehensive plans and land use regulations. [1973 c.739 Â§8; 1975 c.767 Â§7; 1997 c.452 Â§3]

Â Â Â Â Â  227.173 Basis for decision on permit application or expedited land division; statement of reasons for approval or denial. (1) Approval or denial of a discretionary permit application shall be based on standards and criteria, which shall be set forth in the development ordinance and which shall relate approval or denial of a discretionary permit application to the development ordinance and to the comprehensive plan for the area in which the development would occur and to the development ordinance and comprehensive plan for the city as a whole.

Â Â Â Â Â  (2) When an ordinance establishing approval standards is required under ORS 197.307 to provide only clear and objective standards, the standards must be clear and objective on the face of the ordinance.

Â Â Â Â Â  (3) Approval or denial of a permit application or expedited land division shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

Â Â Â Â Â  (4) Written notice of the approval or denial shall be given to all parties to the proceeding. [1977 c.654 Â§5; 1979 c.772 Â§10b; 1991 c.817 Â§16; 1995 c.595 Â§29; 1997 c.844 Â§6; 1999 c.357 Â§3]

Â Â Â Â Â  227.175 Application for permit or zone change; fees; consolidated procedure; hearing; approval criteria; decision without hearing. (1) When required or authorized by a city, an owner of land may apply in writing to the hearings officer, or such other person as the city council designates, for a permit or zone change, upon such forms and in such a manner as the city council prescribes. The governing body shall establish fees charged for processing permits at an amount no more than the actual or average cost of providing that service.

Â Â Â Â Â  (2) The governing body of the city shall establish a consolidated procedure by which an applicant may apply at one time for all permits or zone changes needed for a development project. The consolidated procedure shall be subject to the time limitations set out in ORS 227.178. The consolidated procedure shall be available for use at the option of the applicant no later than the time of the first periodic review of the comprehensive plan and land use regulations.

Â Â Â Â Â  (3) Except as provided in subsection (10) of this section, the hearings officer shall hold at least one public hearing on the application.

Â Â Â Â Â  (4) The application shall not be approved unless the proposed development of land would be in compliance with the comprehensive plan for the city and other applicable land use regulation or ordinance provisions. The approval may include such conditions as are authorized by ORS 227.215 or any city legislation.

Â Â Â Â Â  (5) Hearings under this section may be held only after notice to the applicant and other interested persons and shall otherwise be conducted in conformance with the provisions of ORS 197.763.

Â Â Â Â Â  (6) Notice of a public hearing on a zone use application shall be provided to the owner of an airport, defined by the Oregon Department of Aviation as a Âpublic use airportÂ if:

Â Â Â Â Â  (a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the city planning authority; and

Â Â Â Â Â  (b) The property subject to the zone use hearing is:

Â Â Â Â Â  (A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a Âvisual airportÂ; or

Â Â Â Â Â  (B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an Âinstrument airport.Â

Â Â Â Â Â  (7) Notwithstanding the provisions of subsection (6) of this section, notice of a zone use hearing need only be provided as set forth in subsection (6) of this section if the permit or zone change would only allow a structure less than 35 feet in height and the property is located outside of the runway Âapproach surfaceÂ as defined by the Oregon Department of Aviation.

Â Â Â Â Â  (8) If an application would change the zone of property that includes all or part of a mobile home or manufactured dwelling park as defined in ORS 446.003, the governing body shall give written notice by first class mail to each existing mailing address for tenants of the mobile home or manufactured dwelling park at least 20 days but not more than 40 days before the date of the first hearing on the application. The governing body may require an applicant for such a zone change to pay the costs of such notice.

Â Â Â Â Â  (9) The failure of a tenant or an airport owner to receive a notice which was mailed shall not invalidate any zone change.

Â Â Â Â Â  (10)(a)(A) The hearings officer or such other person as the governing body designates may approve or deny an application for a permit without a hearing if the hearings officer or other designated person gives notice of the decision and provides an opportunity for any person who is adversely affected or aggrieved, or who is entitled to notice under paragraph (c) of this subsection, to file an appeal.

Â Â Â Â Â  (B) Written notice of the decision shall be mailed to those persons described in paragraph (c) of this subsection.

Â Â Â Â Â  (C) Notice under this subsection shall comply with ORS 197.763 (3)(a), (c), (g) and (h) and shall describe the nature of the decision. In addition, the notice shall state that any person who is adversely affected or aggrieved or who is entitled to written notice under paragraph (c) of this subsection may appeal the decision by filing a written appeal in the manner and within the time period provided in the cityÂs land use regulations. A city may not establish an appeal period that is less than 12 days from the date the written notice of decision required by this subsection was mailed. The notice shall state that the decision will not become final until the period for filing a local appeal has expired. The notice also shall state that a person who is mailed written notice of the decision cannot appeal the decision directly to the Land Use Board of Appeals under ORS 197.830.

Â Â Â Â Â  (D) An appeal from a hearings officerÂs decision made without hearing under this subsection shall be to the planning commission or governing body of the city. An appeal from such other person as the governing body designates shall be to a hearings officer, the planning commission or the governing body. In either case, the appeal shall be to a de novo hearing.

Â Â Â Â Â  (E) The de novo hearing required by subparagraph (D) of this paragraph shall be the initial evidentiary hearing required under ORS 197.763 as the basis for an appeal to the Land Use Board of Appeals. At the de novo hearing:

Â Â Â Â Â  (i) The applicant and other parties shall have the same opportunity to present testimony, arguments and evidence as they would have had in a hearing under subsection (3) of this section before the decision;

Â Â Â Â Â  (ii) The presentation of testimony, arguments and evidence shall not be limited to issues raised in a notice of appeal; and

Â Â Â Â Â  (iii) The decision maker shall consider all relevant testimony, arguments and evidence that are accepted at the hearing.

Â Â Â Â Â  (b) If a local government provides only a notice of the opportunity to request a hearing, the local government may charge a fee for the initial hearing. The maximum fee for an initial hearing shall be the cost to the local government of preparing for and conducting the appeal, or $250, whichever is less. If an appellant prevails at the hearing or upon subsequent appeal, the fee for the initial hearing shall be refunded. The fee allowed in this paragraph shall not apply to appeals made by neighborhood or community organizations recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c)(A) Notice of a decision under paragraph (a) of this subsection shall be provided to the applicant and to the owners of record of property on the most recent property tax assessment roll where such property is located:

Â Â Â Â Â  (i) Within 100 feet of the property that is the subject of the notice when the subject property is wholly or in part within an urban growth boundary;

Â Â Â Â Â  (ii) Within 250 feet of the property that is the subject of the notice when the subject property is outside an urban growth boundary and not within a farm or forest zone; or

Â Â Â Â Â  (iii) Within 750 feet of the property that is the subject of the notice when the subject property is within a farm or forest zone.

Â Â Â Â Â  (B) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (C) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (11) A decision described in ORS 227.160 (2)(b) shall:

Â Â Â Â Â  (a) Be entered in a registry available to the public setting forth:

Â Â Â Â Â  (A) The street address or other easily understood geographic reference to the subject property;

Â Â Â Â Â  (B) The date of the decision; and

Â Â Â Â Â  (C) A description of the decision made.

Â Â Â Â Â  (b) Be subject to the jurisdiction of the Land Use Board of Appeals in the same manner as a limited land use decision.

Â Â Â Â Â  (c) Be subject to the appeal period described in ORS 197.830 (5)(b).

Â Â Â Â Â  (12) At the option of the applicant, the local government shall provide notice of the decision described in ORS 227.160 (2)(b) in the manner required by ORS 197.763 (2), in which case an appeal to the board shall be filed within 21 days of the decision. The notice shall include an explanation of appeal rights.

Â Â Â Â Â  (13) Notwithstanding other requirements of this section, limited land use decisions shall be subject to the requirements set forth in ORS 197.195 and 197.828. [1973 c.739 Â§Â§9,10; 1975 c.767 Â§8; 1983 c.827 Â§24; 1985 c.473 Â§15; 1987 c.106 Â§3; 1987 c.729 Â§18; 1989 c.648 Â§63; 1991 c.612 Â§21; 1991 c.817 Â§6; 1995 c.692 Â§2; 1997 c.844 Â§5; 1999 c.621 Â§2; 1999 c.935 Â§24; 2001 c.397 Â§2]

Â Â Â Â Â  227.178 Final action on certain applications required within 120 days; procedure; exceptions; refund of fees. (1) Except as provided in subsections (3) and (5) of this section, the governing body of a city or its designee shall take final action on an application for a permit, limited land use decision or zone change, including resolution of all appeals under ORS 227.180, within 120 days after the application is deemed complete.

Â Â Â Â Â  (2) If an application for a permit, limited land use decision or zone change is incomplete, the governing body or its designee shall notify the applicant in writing of exactly what information is missing within 30 days of receipt of the application and allow the applicant to submit the missing information. The application shall be deemed complete for the purpose of subsection (1) of this section upon receipt by the governing body or its designee of:

Â Â Â Â Â  (a) All of the missing information;

Â Â Â Â Â  (b) Some of the missing information and written notice from the applicant that no other information will be provided; or

Â Â Â Â Â  (c) Written notice from the applicant that none of the missing information will be provided.

Â Â Â Â Â  (3)(a) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted and the city has a comprehensive plan and land use regulations acknowledged under ORS 197.251, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

Â Â Â Â Â  (b) If the application is for industrial or traded sector development of a site identified under section 12, chapter 800, Oregon Laws 2003, and proposes an amendment to the comprehensive plan, approval or denial of the application must be based upon the standards and criteria that were applicable at the time the application was first submitted, provided the application complies with paragraph (a) of this subsection.

Â Â Â Â Â  (4) On the 181st day after first being submitted, the application is void if the applicant has been notified of the missing information as required under subsection (2) of this section and has not submitted:

Â Â Â Â Â  (a) All of the missing information;

Â Â Â Â Â  (b) Some of the missing information and written notice that no other information will be provided; or

Â Â Â Â Â  (c) Written notice that none of the missing information will be provided.

Â Â Â Â Â  (5) The 120-day period set in subsection (1) of this section may be extended for a specified period of time at the written request of the applicant. The total of all extensions may not exceed 245 days.

Â Â Â Â Â  (6) The 120-day period set in subsection (1) of this section applies:

Â Â Â Â Â  (a) Only to decisions wholly within the authority and control of the governing body of the city; and

Â Â Â Â Â  (b) Unless the parties have agreed to mediation as described in ORS 197.319 (2)(b).

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, the 120-day period set in subsection (1) of this section does not apply to an amendment to an acknowledged comprehensive plan or land use regulation or adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610 (1).

Â Â Â Â Â  (8) Except when an applicant requests an extension under subsection (5) of this section, if the governing body of the city or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days after the application is deemed complete, the city shall refund to the applicant, subject to the provisions of subsection (9) of this section, either the unexpended portion of any application fees or deposits previously paid or 50 percent of the total amount of such fees or deposits, whichever is greater. The applicant is not liable for additional governmental fees incurred subsequent to the payment of such fees or deposits. However, the applicant is responsible for the costs of providing sufficient additional information to address relevant issues identified in the consideration of the application.

Â Â Â Â Â  (9)(a) To obtain a refund under subsection (8) of this section, the applicant may either:

Â Â Â Â Â  (A) Submit a written request for payment, either by mail or in person, to the city or its designee; or

Â Â Â Â Â  (B) Include the amount claimed in a mandamus petition filed under ORS 227.179. The court shall award an amount owed under this section in its final order on the petition.

Â Â Â Â Â  (b) Within seven calendar days of receiving a request for a refund, the city or its designee shall determine the amount of any refund owed. Payment, or notice that no payment is due, shall be made to the applicant within 30 calendar days of receiving the request. Any amount due and not paid within 30 calendar days of receipt of the request shall be subject to interest charges at the rate of one percent per month, or a portion thereof.

Â Â Â Â Â  (c) If payment due under paragraph (b) of this subsection is not paid within 120 days after the city or its designee receives the refund request, the applicant may file an action for recovery of the unpaid refund. In an action brought by a person under this paragraph, the court shall award to a prevailing applicant, in addition to the relief provided in this section, reasonable attorney fees and costs at trial and on appeal. If the city or its designee prevails, the court shall award reasonable attorney fees and costs at trial and on appeal if the court finds the petition to be frivolous.

Â Â Â Â Â  (10) A city may not compel an applicant to waive the 120-day period set in subsection (1) of this section or to waive the provisions of subsection (8) of this section or ORS 227.179 as a condition for taking any action on an application for a permit, limited land use decision or zone change except when such applications are filed concurrently and considered jointly with a plan amendment. [1983 c.827 Â§27; 1989 c.761 Â§16; 1991 c.817 Â§15; 1995 c.812 Â§3; 1997 c.844 Â§8; 1999 c.533 Â§8; 2003 c.150 Â§1; 2003 c.800 Â§31]

Â Â Â Â Â  227.179 Petition for writ of mandamus authorized when city fails to take final action on land use application within 120 days; jurisdiction; notice of petition. (1) Except when an applicant requests an extension under ORS 227.178 (5), if the governing body of a city or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days after the application is deemed complete, the applicant may file a petition for a writ of mandamus under ORS 34.130 in the circuit court of the county where the application was submitted to compel the governing body or its designee to issue the approval.

Â Â Â Â Â  (2) The governing body shall retain jurisdiction to make a land use decision on the application until a petition for a writ of mandamus is filed. Upon filing a petition under ORS 34.130, jurisdiction for all decisions regarding the application, including settlement, shall be with the circuit court.

Â Â Â Â Â  (3) A person who files a petition for a writ of mandamus under this section shall provide written notice of the filing to all persons who would be entitled to notice under ORS 197.763 and to any person who participated orally or in writing in any evidentiary hearing on the application held prior to the filing of the petition. The notice shall be mailed or hand delivered on the same day the petition is filed.

Â Â Â Â Â  (4) If the governing body does not take final action on an application within 120 days of the date the application is deemed complete, the applicant may elect to proceed with the application according to the applicable provisions of the local comprehensive plan and land use regulations or to file a petition for a writ of mandamus under this section. If the applicant elects to proceed according to the local plan and regulations, the applicant may not file a petition for a writ of mandamus within 14 days after the governing body makes a preliminary decision, provided a final written decision is issued within 14 days of the preliminary decision.

Â Â Â Â Â  (5) The court shall issue a peremptory writ unless the governing body or any intervenor shows that the approval would violate a substantive provision of the local comprehensive plan or land use regulations as those terms are defined in ORS 197.015. The writ may specify conditions of approval that would otherwise be allowed by the local comprehensive plan or land use regulations. [1999 c.533 Â§10; 2003 c.150 Â§2]

Â Â Â Â Â  227.180 Review of action on permit application; fees. (1)(a) A party aggrieved by the action of a hearings officer may appeal the action to the planning commission or council of the city, or both, however the council prescribes. The appellate authority on its own motion may review the action. The procedure for such an appeal or review shall be prescribed by the council, but shall:

Â Â Â Â Â  (A) Not require that the appeal be filed within less than seven days after the date the governing body mails or delivers the decision of the hearings officer to the parties;

Â Â Â Â Â  (B) Require a hearing at least for argument; and

Â Â Â Â Â  (C) Require that upon appeal or review the appellate authority consider the record of the hearings officerÂs action. That record need not set forth evidence verbatim.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the council may provide that the decision of a hearings officer or other decision-making authority in a proceeding for a discretionary permit or zone change is the final determination of the city.

Â Â Â Â Â  (c) The governing body may prescribe, by ordinance or regulation, fees to defray the costs incurred in acting upon an appeal from a hearings officer, planning commission or other designated person. The amount of the fee shall be reasonable and shall be no more than the average cost of such appeals or the actual cost of the appeal, excluding the cost of preparation of a written transcript. The governing body may establish a fee for the preparation of a written transcript. The fee shall be reasonable and shall not exceed the actual cost of preparing the transcript up to $500. In lieu of a transcript prepared by the governing body and the fee therefor, the governing body shall allow any party to an appeal proceeding held on the record to prepare a transcript of relevant portions of the proceedings conducted at a lower level at the partyÂs own expense. If an appellant prevails at a hearing or on appeal, the transcript fee shall be refunded.

Â Â Â Â Â  (2) A party aggrieved by the final determination in a proceeding for a discretionary permit or zone change may have the determination reviewed under ORS 197.830 to 197.845.

Â Â Â Â Â  (3) No decision or action of a planning commission or city governing body shall be invalid due to ex parte contact or bias resulting from ex parte contact with a member of the decision-making body, if the member of the decision-making body receiving the contact:

Â Â Â Â Â  (a) Places on the record the substance of any written or oral ex parte communications concerning the decision or action; and

Â Â Â Â Â  (b) Has a public announcement of the content of the communication and of the partiesÂ right to rebut the substance of the communication made at the first hearing following the communication where action will be considered or taken on the subject to which the communication related.

Â Â Â Â Â  (4) A communication between city staff and the planning commission or governing body shall not be considered an ex parte contact for the purposes of subsection (3) of this section.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to ex parte contact with a hearings officer. [1973 c.739 Â§Â§11,12; 1975 c.767 Â§9; 1979 c.772 Â§12; 1981 c.748 Â§43; 1983 c.656 Â§2; 1983 c.827 Â§25; 1991 c.817 Â§12]

Â Â Â Â Â  227.181 Final action required within 90 days following remand of land use decision. (1) Pursuant to a final order of the Land Use Board of Appeals under ORS 197.830 remanding a decision to a city, the governing body of the city or its designee shall take final action on an application for a permit, limited land use decision or zone change within 90 days of the effective date of the final order issued by the board. For purposes of this subsection, the effective date of the final order is the last day for filing a petition for judicial review of a final order of the board under ORS 197.850 (3). If judicial review of a final order of the board is sought under ORS 197.830, the 90-day period established under this subsection shall not begin until final resolution of the judicial review.

Â Â Â Â Â  (2)(a) In addition to the requirements of subsection (1) of this section, the 90-day period established under subsection (1) of this section shall not begin until the applicant requests in writing that the city proceed with the application on remand.

Â Â Â Â Â  (b) The 90-day period may be extended for a reasonable period of time at the request of the applicant.

Â Â Â Â Â  (3) The 90-day period established under subsection (1) of this section applies only to decisions wholly within the authority and control of the governing body of the city.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a remand proceeding concerning an amendment to an acknowledged comprehensive plan or land use regulation or the adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610. [1999 c.545 Â§5]

Â Â Â Â Â  227.182 Petition for writ of mandamus authorized when city fails to take final action within 90 days of remand of land use decision. (1) If the governing body of a city or its designee fails to take final action on an application for a permit, limited land use decision or zone change within 90 days as provided in ORS 227.181, the applicant may file a petition for a writ of mandamus as provided in ORS 34.105 to 34.240. The court shall set the matter for trial as soon as practicable but not more than 15 days from the date a responsive pleading pursuant to ORS 34.170 is filed, unless the court has been advised by the parties that the matter has been settled.

Â Â Â Â Â  (2) A writ of mandamus issued under this section shall order the governing body of the city or its designee to make a final determination on the application. The court, in its discretion, may order such remedy as the court determines appropriate.

Â Â Â Â Â  (3) In a mandamus proceeding under this section the court shall award court costs and attorney fees to an applicant who prevails on a petition under this section. [1999 c.545 Â§6]

Â Â Â Â Â  227.184 Supplemental application for remaining permitted uses following denial of initial application. (1) A person whose application for a permit is denied by the governing body of a city or its designee under ORS 227.178 may submit to the city a supplemental application for any or all other uses allowed under the cityÂs comprehensive plan and land use regulations in the zone that was the subject of the denied application.

Â Â Â Â Â  (2) The governing body of a city or its designee shall take final action on a supplemental application submitted under this section, including resolution of all appeals, within 240 days after the application is deemed complete. Except that 240 days shall substitute for 120 days, all other applicable provisions of ORS 227.178 shall apply to a supplemental application submitted under this section.

Â Â Â Â Â  (3) A supplemental application submitted under this section shall include a request for any rezoning or zoning variance that may be required to issue a permit under the cityÂs comprehensive plan and land use regulations.

Â Â Â Â Â  (4) The governing body of a city or its designee shall adopt specific findings describing the reasons for approving or denying:

Â Â Â Â Â  (a) A use for which approval is sought under this section; and

Â Â Â Â Â  (b) A rezoning or variance requested in the application. [1999 c.648 Â§4]

Â Â Â Â Â  227.185 Transmission tower; location; conditions. The governing body of a city or its designate may allow the establishment of a transmission tower over 200 feet in height in any zone subject to reasonable conditions imposed by the governing body or its designate. [1983 c.827 Â§27a]

Â Â Â Â Â  227.186 Notice to property owners of hearing on certain zone change; form of notice; exceptions; reimbursement of cost. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) All legislative acts relating to comprehensive plans, land use planning or zoning adopted by a city shall be by ordinance.

Â Â Â Â Â  (3) Except as provided in subsection (6) of this section, at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to amend an existing comprehensive plan or any element thereof, or to adopt a new comprehensive plan, a city shall cause a written individual notice of a land use change to be mailed to each owner whose property would have to be rezoned in order to comply with the amended or new comprehensive plan if the ordinance becomes effective.

Â Â Â Â Â  (4) At least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to rezone property, a city shall cause a written individual notice of a land use change to be mailed to the owner of each lot or parcel of property that the ordinance proposes to rezone.

Â Â Â Â Â  (5) An additional individual notice of land use change required by subsection (3) or (4) of this section shall be approved by the city and shall describe in detail how the proposed ordinance would affect the use of the property. The notice shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  This is to notify you that (city) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  On (date of public hearing), (city) will hold a public hearing regarding the adoption of Ordinance Number_____. The (city) has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the ______ City Hall located at________. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (city) Planning Department at ___-___.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (6) At least 30 days prior to the adoption or amendment of a comprehensive plan or land use regulation by a city pursuant to a requirement of periodic review of the comprehensive plan under ORS 197.628, 197.633 and 197.636, the city shall cause a written individual notice of the land use change to be mailed to the owner of each lot or parcel that will be rezoned as a result of the adoption or enactment. The notice shall describe in detail how the ordinance or plan amendment may affect the use of the property. The notice also shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  This is to notify you that (city) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  As a result of an order of the Land Conservation and Development Commission, (city) has proposed Ordinance Number _____. (City) has determined that the adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ will become effective on (date).

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the _____ City Hall located at_____. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (city) Planning Department at ___-___.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (7) Notice provided under this section may be included with the tax statement required under ORS 311.250.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, a city may provide notice of a hearing at any time provided notice is mailed by first class mail or bulk mail to all persons for whom notice is required under subsections (3) and (4) of this section.

Â Â Â Â Â  (9) For purposes of this section, property is rezoned when the city:

Â Â Â Â Â  (a) Changes the base zoning classification of the property; or

Â Â Â Â Â  (b) Adopts or amends an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

Â Â Â Â Â  (10) The provisions of this section do not apply to legislative acts of the governing body of the city resulting from action of the Legislative Assembly or the Land Conservation and Development Commission for which notice is provided under ORS 197.047 or resulting from an order of a court of competent jurisdiction.

Â Â Â Â Â  (11) The governing body of the city is not required to provide more than one notice under this section to a person who owns more than one lot or parcel affected by a change to the local comprehensive plan or land use regulation.

Â Â Â Â Â  (12) The Department of Land Conservation and Development shall reimburse a city for all usual and reasonable costs incurred to provide notice required under subsection (6) of this section. [1999 c.1 Â§3; 1999 c.348 Â§11; 2003 c.668 Â§3]

Â Â Â Â Â  227.187 Public sale of copies of city comprehensive plan and land use regulations. A city shall maintain copies of its comprehensive plan and land use regulations, as defined in ORS 197.015, for sale to the public. [1991 c.363 Â§3]

SOLAR ACCESS ORDINANCES

Â Â Â Â Â  227.190 Solar access ordinances; purpose; standards. (1) City councils may adopt and implement solar access ordinances. The ordinances shall provide and protect to the extent feasible solar access to the south face of buildings during solar heating hours, taking into account latitude, topography, microclimate, existing development, existing vegetation and planned uses and densities. The city council shall consider for inclusion in any solar access ordinance, but not be limited to, standards for:

Â Â Â Â Â  (a) The orientation of new streets, lots and parcels;

Â Â Â Â Â  (b) The placement, height, bulk and orientation of new buildings;

Â Â Â Â Â  (c) The type and placement of new trees on public street rights of way and other public property; and

Â Â Â Â Â  (d) Planned uses and densities to conserve energy, facilitate the use of solar energy, or both.

Â Â Â Â Â  (2) The State Department of Energy shall actively encourage and assist city councilsÂ efforts to protect and provide for solar access.

Â Â Â Â Â  (3) As used in this section, Âsolar heating hoursÂ means those hours between three hours before and three hours after the sun is at its highest point above the horizon on December 21. [1981 c.722 Â§5]

Â Â Â Â Â  227.195 Effect of land use regulations and comprehensive plans. Solar access ordinances shall not be in conflict with acknowledged comprehensive plans and land use regulations. [1981 c.722 Â§6]

Â Â Â Â Â  227.210 [Repealed by 1975 c.767 Â§16]

DEVELOPMENT ORDINANCES

Â Â Â Â Â  227.215 ÂDevelopmentÂ defined; regulation of development. (1) As used in this section, ÂdevelopmentÂ means a building or mining operation, making a material change in the use or appearance of a structure or land, dividing land into two or more parcels, including partitions and subdivisions as provided in ORS 92.010 to 92.285, and creating or terminating a right of access.

Â Â Â Â Â  (2) A city may plan and otherwise encourage and regulate the development of land. A city may adopt an ordinance requiring that whatever land development is undertaken in the city comply with the requirements of the ordinance and be undertaken only in compliance with the terms of a development permit.

Â Â Â Â Â  (3) A development ordinance may provide for:

Â Â Â Â Â  (a) Development for which a permit is granted as of right on compliance with the terms of the ordinance;

Â Â Â Â Â  (b) Development for which a permit is granted discretionarily in accordance and consistent with the requirements of ORS 227.173;

Â Â Â Â Â  (c) Development which need not be under a development permit but shall comply with the ordinance; and

Â Â Â Â Â  (d) Development which is exempt from the ordinance.

Â Â Â Â Â  (4) The ordinance may divide the city into districts and apply to all or part of the city. [1975 c.767 Â§11 (enacted in lieu of 227.220 to 227.270); 1977 c.654 Â§3]

Â Â Â Â Â  227.220 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.220)]

Â Â Â Â Â  227.230 [Amended by 1971 c.739 Â§2; 1975 c.153 Â§4; repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.230)]

Â Â Â Â Â  227.240 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.240)]

Â Â Â Â Â  227.250 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.250)]

Â Â Â Â Â  227.260 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.260)]

Â Â Â Â Â  227.270 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.270)]

Â Â Â Â Â  227.280 Enforcement of development legislation. The council may provide for enforcement of any legislation established under ORS 227.215. [Amended by 1975 c.767 Â§14]

Â Â Â Â Â  227.285 [1959 c.601 Â§1; repealed by 1969 c.460 Â§2 (227.286 enacted in lieu of 227.285)]

Â Â Â Â Â  227.286 City ordinances applicable to public property. City ordinances regulating the location, construction, maintenance, repair, alteration, use and occupancy of land and buildings and other structures shall apply to publicly owned property, except as the ordinances prescribe to the contrary. [1969 c.460 Â§3 (enacted in lieu of 227.285); 1975 c.767 Â§12]

Â Â Â Â Â  227.290 Building setback lines established by city council; criteria. (1) The council or other governing body of any incorporated city, under an exercise of its police powers, may establish or alter building setback lines on private property adjacent to any alley, street, avenue, boulevard, highway or other public way in such city. It may make it unlawful and provide a penalty for erecting after said establishment any building or structure closer to the street line than such setback line, except as may be expressly provided by ordinance. The council or body shall pass and put into effect such ordinances as may be needed for the purpose of providing for a notice to and hearing of persons owning property affected before establishing any such setback line. Such setback lines may be established without requiring a cutting off or removal of buildings existing at the time.

Â Â Â Â Â  (2) The council may consider, in enacting ordinances governing building setback lines, the site slope and tree cover of the land with regard to solar exposure. The council shall not restrict construction where site slope and tree cover make incident solar energy collection unfeasible, except an existing solar structureÂs sun plane shall not be substantially impaired.

Â Â Â Â Â  (3) The council may consider, in enacting ordinances governing building setback lines and maximum building height, the impact on available wind resources. The ordinances shall protect an existing wind energy systemÂs wind source to the extent feasible.

Â Â Â Â Â  (4) The powers given in this section shall be so exercised as to preserve constitutional rights. [Amended by 1979 c.671 Â§4; 1981 c.590 Â§9]

Â Â Â Â Â  227.300 Use of eminent domain power to establish setback lines. The council or other governing body of any incorporated city, under an exercise of the power of eminent domain, may establish or alter building setback lines on private property adjacent to any alley, street, avenue, boulevard, highway, or other public way in such city in cases where the establishment of such setback lines is for street widening purposes, and in cases where the establishment of such setback lines affects buildings or structures existing at the time. The council or other governing body of the city shall pass and put into effect such ordinances as may be needed for the purpose of providing for a notice to and hearing of persons whose property is affected by such establishment. In case of the exercise of the power of eminent domain, provision shall be made for ascertaining and paying just compensation for any damages caused as the result of establishing such setback lines.

Â Â Â Â Â  227.310 [1957 c.67 Â§1; 1975 c.767 Â§13; repealed by 1977 c.766 Â§16]

WETLANDS DEVELOPMENT

Â Â Â Â Â  227.350 Notice of proposed wetlands development; exception; approval by city. (1) After the Department of State Lands has provided the city with a copy of the applicable portions of the Statewide Wetlands Inventory, the city shall provide notice to the department, the applicant and the owner of record, within five working days of the acceptance of any complete application for the following activities that are wholly or partially within areas identified as wetlands on the Statewide Wetlands Inventory:

Â Â Â Â Â  (a) Subdivisions;

Â Â Â Â Â  (b) Building permits for new structures;

Â Â Â Â Â  (c) Other development permits and approvals that allow physical alteration of the land involving excavation and grading, including permits for removal or fill, or both, or development in floodplains and floodways;

Â Â Â Â Â  (d) Conditional use permits and variances that involve physical alterations to the land or construction of new structures; and

Â Â Â Â Â  (e) Planned unit development approvals.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply if a permit from the department has been issued for the proposed activity.

Â Â Â Â Â  (3) Approval of any activity described in subsection (1) of this section shall include one of the following notice statements:

Â Â Â Â Â  (a) Issuance of a permit under ORS 196.600 to 196.905 by the department required for the project before any physical alteration takes place within the wetlands;

Â Â Â Â Â  (b) Notice from the department that no permit is required; or

Â Â Â Â Â  (c) Notice from the department that no permit is required until specific proposals to remove, fill or alter the wetlands are submitted.

Â Â Â Â Â  (4) If the department fails to respond to any notice provided under subsection (1) of this section within 30 days of notice, the city approval may be issued with written notice to the applicant and the owner of record that the proposed action may require state or federal permits.

Â Â Â Â Â  (5) The city may issue local approval for parcels identified as or including wetlands on the Statewide Wetlands Inventory upon providing to the applicant and the owner of record of the affected parcel a written notice of the possible presence of wetlands and the potential need for state and federal permits and providing the department with a copy of the notification of comprehensive plan map or zoning map amendments for specific properties.

Â Â Â Â Â  (6) Notice of activities authorized within an approved wetland conservation plan shall be provided to the department within five days following local approval.

Â Â Â Â Â  (7) Failure by the city to provide notice as required in this section will not invalidate city approval. [1989 c.837 Â§31; 1991 c.763 Â§26]

TRUCK ROUTES

Â Â Â Â Â  227.400 Truck routes; procedures for establishment or revision; notice; hearing. (1) A city council shall not establish a new truck route or revise an existing truck route within the city unless the council first provides public notice of the proposed truck route and holds a public hearing concerning its proposed action.

Â Â Â Â Â  (2) The city council shall provide notice of a public hearing held under this section by publishing notice of the hearing once a week for two consecutive weeks in some newspaper of general circulation in the city. The second publication of the notice must occur not later than the fifth day before the date of the public hearing.

Â Â Â Â Â  (3) The notice required under this section shall state the time and place of the public hearing and contain a brief and concise statement of the proposed formation of the truck route, including a description of the roads and streets in the city that will form the truck route.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂTruckÂ includes motor truck, as defined in ORS 801.355, and truck tractor, as defined in ORS 801.575.

Â Â Â Â Â  (b) ÂTruck routeÂ means the roads or streets in a city which have been formally designated by the city council as the roads or streets on which trucks must travel when proceeding through the city. [1985 c.564 Â§1]

RECYCLING CONTAINERS

Â Â Â Â Â  227.450 Recycling containers; recommendations for new construction. (1) Each multifamily residential dwelling with more than 10 individual residential units that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (2) Each commercial building and each industrial and institutional building that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (3) As used in this section, Âcommercial,Â Ârecyclable materialÂ and Âsolid wasteÂ have the meanings given in ORS 459.005. [1997 c.552 Â§32]

PERMITTED USES IN ZONES

Â Â Â Â Â  227.500 Use of real property for religious activity; city regulation of real property used for religious activity. (1) If a church, synagogue, temple, mosque, chapel, meeting house or other nonresidential place of worship is allowed on real property under state law and rules and local zoning ordinances and regulations, a city shall allow the reasonable use of the real property for activities customarily associated with the practices of the religious activity, including worship services, religion classes, weddings, funerals, child care and meal programs, but not including private or parochial school education for prekindergarten through grade 12 or higher education.

Â Â Â Â Â  (2) A city may:

Â Â Â Â Â  (a) Subject real property described in subsection (1) of this section to reasonable regulations, including site review and design review, concerning the physical characteristics of the uses authorized under subsection (1) of this section; or

Â Â Â Â Â  (b) Prohibit or regulate the use of real property by a place of worship described in subsection (1) of this section if the city finds that the level of service of public facilities, including transportation, water supply, sewer and storm drain systems is not adequate to serve the place of worship described in subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section, a city may allow a private or parochial school for prekindergarten through grade 12 or higher education to be sited under applicable state law and rules and local zoning ordinances and regulations. [2001 c.886 Â§4]

_______________

CHAPTERS 228 TO 235

[Reserved for expansion]



Chapter 236

Chapter 236  Eligibility; Resignations, Removals and Vacancies; Discipline; Transfers

2005 EDITION

TITLE 22

PUBLIC OFFICERS AND EMPLOYEES

Chapter     236.     Eligibility; Resignations, Removals and Vacancies; Discipline; Transfers

237.     Public Employee Retirement Generally

238.     Public Employees Retirement System

238A.  Oregon Public Service Retirement Plan

240.     State Personnel Relations

241.     Civil Service for County Employees

242.     Civil Service for City or School District Employees and Firefighters

243.     Public Employee Rights and Benefits

244.     Government Standards and Practices

_______________

Chapter 236  Eligibility; Resignations, Removals and Vacancies; Discipline; Transfers

2005 EDITION

REMOVALS, VACANCIES; DISCIPLINE; TRANSFERS

PUBLIC OFFICERS AND EMPLOYEES

VACANCIES AND ELIGIBILITY GENERALLY

236.010     Causes for vacancies in office

236.020     Vacancy for breach of official bond

236.030     Persons ineligible for office because of membership in certain organizations

236.040     Leave of absence for Peace Corps volunteer; reinstatement

236.100     Political affiliation of person appointed to fill vacancy in partisan elective office

236.115     Diversity included in criteria for filling certain vacancies

VACANCIES IN AND REMOVAL FROM STATE OFFICES

236.140     Term, removal, vacancy in appointive offices

236.145     Employment prohibitions for state board or commission members

236.147     Exception to ORS 236.145

VACANCIES IN AND REMOVAL FROM COUNTY OFFICES

236.210     Filling vacancies in county offices; qualification

236.215     Filling vacancies in partisan elective office of county judge or commissioner

236.217     Nominations

236.220     Deputy to fill vacancy in certain offices until person appointed qualifies

236.225     Filling vacancies in offices of county governing body

236.240     Removal of county treasurer from office

RESIGNATIONS

236.310     Right of county commissioner to resign

236.320     Recipient of resignation

236.325     Resignation of office effective at future date; selection of successor; exception

DISCIPLINARY ACTIONS AGAINST POLICE OFFICERS

236.350     Definitions for ORS 236.350 to 236.370

236.360     Disciplinary actions; just cause; notice; procedures

236.370     ORS 236.350 to 236.370 not applicable to certain police officers

PERSONNEL ACTIONS AGAINST STATE EMPLOYEES

236.380     State officials not to forbid personnel actions based on sexual orientation

TRANSFER OF PUBLIC EMPLOYEES

236.605     Definitions for ORS 236.605 to 236.640

236.610     Rights of employee when duties assumed by different public employer; employer duties

236.620     Status of transferred employee

236.630     Authority of new employer over transferred employee

236.640     Reemployment right of employee at end of cooperation agreement

PENALTIES

236.990     Penalties

VACANCIES AND ELIGIBILITY GENERALLY

236.010 Causes for vacancies in office. (1) An office shall become vacant before the expiration of the term if:

(a) The incumbent dies, resigns or is removed.

(b) The incumbent ceases to be an inhabitant of the district, county or city for which the incumbent was elected or appointed, or within which the duties of the office of the incumbent are required to be discharged.

(c) The incumbent is convicted of an infamous crime, or any offense involving the violation of the oath of the incumbent.

(d) The incumbent refuses or neglects to take the oath of office, or to give or renew the official bond of the incumbent, or to deposit such oath or bond within the time prescribed by law.

(e) The election or appointment of the incumbent is declared void by a competent tribunal.

(f) The incumbent is found to be a mentally diseased person by the decision of a competent tribunal.

(g) The incumbent ceases to possess any other qualification required for election or appointment to such office.

(h) Appointment of the incumbent is subject to Senate confirmation under section 4, Article III of the Oregon Constitution and the appointment is not confirmed.

(2) The provisions of subsection (1)(b) of this section shall not apply where residence within the district, county or city for which the incumbent was elected or appointed is not required for such election or appointment. [Amended by 1969 c.669 §3; 1979 c.351 §3]

236.020 Vacancy for breach of official bond. The Governor shall declare vacant the office of every officer required by law to execute an official bond whenever a judgment is obtained against such officer for a breach of the conditions of the bond.

236.030 Persons ineligible for office because of membership in certain organizations. (1) No person who is a member of, or affiliated with, any organization which teaches the doctrine of, or advocates, the overthrow of the Government of the United States by force or violence shall be a candidate for public office or eligible for appointment to a public office.

(2) The name of a person defined in subsection (1) of this section shall not be placed upon any ballot in connection with any election.

236.040 Leave of absence for Peace Corps volunteer; reinstatement. (1) As used in this section:

(a) Public officer or employee means any person who renders service to and is paid therefor by a public employer.

(b) Public employer means the state or a county, city, school district or other public corporation, commission, agency, board or entity organized for a public purpose.

(2) Public employers shall grant leaves of absence without pay for at least two years to any full-time salaried public officer or employee who serves, and while the public officer or employee serves, as a volunteer in the Peace Corps. Upon expiration of the leave the public officer or employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights, if any. Failure of the officer or employee to report within 90 days after termination of service shall be cause for dismissal. [1963 c.199 §§1,2]

236.100 Political affiliation of person appointed to fill vacancy in partisan elective office. (1) Except as provided in subsection (2) of this section, whenever a vacancy occurs in any partisan elective office in this state and is to be filled by appointment, no person shall be eligible for such appointment unless the person is affiliated, as determined by the appropriate entry on the persons official election registration card with the same political party:

(a) As that by which the elected predecessor in the office was designated on the election ballot, if the name of the predecessor was printed on the election ballot.

(b) As that by which the elected predecessor in the office was designated on the elector registration card of the predecessor on the date of the election at which the predecessor was elected, if the name of the predecessor was not printed on the ballot.

(2) Under either of the following circumstances, a person who is otherwise eligible for appointment to fill a vacancy described in subsection (1) of this section may be appointed to fill the vacancy regardless of the persons affiliation or lack of affiliation with a political party:

(a) If the name of the elected predecessor in the office was printed on the ballot and the predecessor was not designated on the election ballot as affiliated with a political party.

(b) If the name of the elected predecessor in the office was not printed on the ballot and the predecessor was not designated as affiliated with a political party on the elector registration card of the predecessor on the date of the election at which the predecessor was elected. [Formerly 236.135; 1985 c.586 §2; 1985 c.808 §74]

236.110 [Repealed by 1957 c.608 §231]

236.115 Diversity included in criteria for filling certain vacancies. (1) In filling a vacancy on any new or existing appointive state board, commission, committee or council established by statute, if the vacancy is to be filled by a person who is not employed full-time and who is compensated as provided under ORS 292.495, the appointing authority shall include in the criteria for appointment, but need not limit the criteria to, the degree to which the candidate will contribute to one or more of the following:

(a) Diversity of viewpoint;

(b) Demographic variety reflecting the racial and gender population of the state or the region of appointment; and

(c) Remediation of existing disparities between the number of qualified applicants of one race or gender and the number of members of such groups serving on the board, commission, committee or council.

(2) The appointing authority for boards, commissions, committees and councils described under subsection (1) of this section shall report annually to the office of the Governor specifying the efforts taken to comply with this section and the result of those efforts. [1997 c.539 §1]

Note: 236.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 236 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

236.120 [Amended by 1957 c.608 §229; 1965 s.s. c.1 §2; repealed by 1985 c.586 §4]

236.130 [Repealed by 1985 c.586 §4]

236.135 [1953 c.473 §1; renumbered 236.100]

236.137 [1955 c.210 §1; repealed by 1971 c.302 §1]

VACANCIES IN AND REMOVAL FROM STATE OFFICES

236.140 Term, removal, vacancy in appointive offices. Any person holding an appointive office in any of the offices, departments or institutions of this state, shall hold the same for an indefinite term, not exceeding four years, and shall at all times be subject to removal by the appointive power which made the appointment. The appointive power may in all cases appoint a successor.

236.145 Employment prohibitions for state board or commission members. A person who has been appointed by the Governor to serve on a state board or commission may not be employed by the board or commission in a salaried position:

(1) While the person is serving on the board or commission; or

(2) Within one year after the persons normal term on the board or commission expires, without regard to whether the person continues to serve on the board or commission after expiration of the persons term. [1953 c.594 §1; 2003 c.749 §9]

236.147 Exception to ORS 236.145. ORS 236.145 does not apply to any appointee to the position of executive director of a board who serves in that capacity as an ex officio member of the board making the appointment. [1983 c.402 §6]

236.150 [Repealed by 1985 c.565 §35]

236.160 [Repealed by 1985 c.565 §36]

VACANCIES IN AND REMOVAL FROM COUNTY OFFICES

236.210 Filling vacancies in county offices; qualification. (1) When there is a vacancy in any elective county office other than the office of county judge or county commissioner, the county court or board of county commissioners shall appoint a person to perform the duties of the office until the vacancy is filled by election.

(2) Except as provided in subsection (3) of this section, when a vacancy occurs in the nonpartisan office of county judge who does not exercise judicial functions or county commissioner, the remaining members of the county court or board of county commissioners shall appoint a person to perform the duties of the office until the vacancy is filled by election.

(3) When a vacancy occurs in the office of county judge who exercises judicial functions, the Governor shall fill the vacancy by appointment as provided in section 16, Article V of the Oregon Constitution.

(4) Before a person appointed under subsection (1) or (2) of this section takes office, the person shall qualify in the same manner as required by law of the officer in whose place the person is appointed. [Amended by 1965 c.221 §24; 1983 c.327 §6; 1985 c.17 §1; 1987 c.549 §1; 2001 c.430 §3]

236.215 Filling vacancies in partisan elective office of county judge or commissioner. (1) When a vacancy occurs in the partisan elective office of county judge who does not exercise judicial functions or county commissioner, the remaining members of the county court or board of county commissioners of the county, pursuant to ORS 236.217, shall appoint a person qualified to hold office who is an elector of the county to perform the duties of the office until the term of office expires or the vacancy is filled by election.

(2) When the provisions of ORS 236.217 apply, the appointment shall be made from a list of not fewer than three nor more than five nominees furnished by the county clerks. If fewer than three names of nominees are furnished or if no list is received by the appointing authority, the county court or board of county commissioners may consider additional qualified persons. The person so appointed must have been a member of the same major political party at least 180 days before the date the vacancy to be filled occurred.

(3) The vacancy must be filled by appointment within 30 days after its occurrence. [1987 c.549 §3; 1989 c.171 §29; 2001 c.430 §4]

236.217 Nominations. When any vacancy under ORS 236.215 exists in any partisan elective office of county judge who does not exercise judicial functions or county commissioner occupied by a member of a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 236.215, the major political party pursuant to party rule shall nominate not fewer than three nor more than five qualified persons to fill the vacancy. The nominating procedure shall reflect the principle of one-person, one-vote to accord voting weight in proportion to the number of party members represented. At the request of a party making a nomination, the county clerk or chief elections officer of the county in which the vacancy exists shall assist the party in determining the number of electors registered as members of the party in the electoral district. As soon as the nominees have been appointed, but no later than 20 days after the vacancy occurs, the party shall notify the county clerk of the persons nominated. The county clerk shall notify the remaining members of the county court or board of county commissioners of the county in which the vacancy exists of the nominees. [1987 c.549 §4; 1993 c.797 §19; 2001 c.430 §5]

236.220 Deputy to fill vacancy in certain offices until person appointed qualifies. (1) During the interval between the time when a vacancy occurs in any county office, except the office of county commissioner, and the time when the person appointed by the county court or board of county commissioners to fill the vacant office qualifies therefor, the chief deputy of the affected office shall perform all the official acts and duties of such office.

(2) During the period the chief deputy serves as provided in subsection (1) of this section, the chief deputy shall be deemed to continue to occupy the position of chief deputy for the purpose of determining the status and rights of the chief deputy under the civil service law and Public Employees Retirement System, and such service shall in no respect affect the status or rights of the chief deputy under those systems. [Amended by 1963 c.161 §1]

236.225 Filling vacancies in offices of county governing body. (1) If vacancies exist at the same time in all of the offices of members of a county governing body, two qualified persons shall be appointed by the Governor, and one by the appointees of the Governor, to perform the duties of the offices until the vacancies are filled as provided by law. If vacancies exist at the same time in all but one of such offices, the Governor shall appoint one qualified person who, with the incumbent serving in office, shall appoint another, each to perform the duties of the offices until the vacancies are filled. If county judge is one of the offices vacant, one of the appointments made by the Governor under this section shall be to the office of county judge.

(2) When a county charter establishes a county governing body with more than three members, if a number of vacancies exist at the same time in the offices of members of that governing body so that all the remaining members do not constitute a quorum for the conduct of county business, the Governor shall appoint to the vacant offices the minimum number of qualified persons sufficient, with the incumbent members of the county governing body, to form a quorum. Persons appointed by the Governor under this subsection, together with the incumbent members serving in office, shall appoint qualified persons to the remaining vacant offices. All persons appointed under this subsection shall perform the duties of the office of member of the county governing body until the vacancies are filled as provided by law.

(3) ORS 236.100 applies to appointments under this section. [1967 s.s. c.6 §1; 1983 c.327 §7]

236.230 [Repealed by 1983 c.327 §16]

236.240 Removal of county treasurer from office. Whenever suit has been commenced on the official bond of any delinquent treasurer, the delinquent treasurer may be removed by the county court of the county.

236.250 [Repealed by 1983 c.310 §21 and 1983 c.327 §16]

RESIGNATIONS

236.310 Right of county commissioner to resign. Any person who receives a certificate of election as a commissioner of the county court is at liberty to resign the office, though the person may not have entered upon the execution of its duties or taken the requisite oath of office. [Amended by 1965 c.221 §25; 1981 c.517 §25]

236.320 Recipient of resignation. Resignation shall be made as follows:

(1) By the Secretary of State, State Treasurer and all officers elected by the legislature, to the Governor.

(2) By all officers who hold their offices by election, to the officer authorized by law to order a special election to fill the resulting vacancy.

(3) By all other officers holding their offices by appointment, to the body, board or officer that appointed them.

236.325 Resignation of office effective at future date; selection of successor; exception. Notwithstanding any other provision of law:

(1) The holder of a public office may resign the office effective at a future date that is prior to the expiration of the term of the office.

(2) Any person who receives a certificate of election as a holder of a public office, even though the person may not have entered upon the execution of its duties or taken the requisite oath of office, may resign the office effective at a future date that is:

(a) Prior to the beginning of the term of the office; or

(b) After the beginning of the term of the office.

(3) Except where an election is required by law, if the holder of a public office or a person who receives a certificate of election as a holder of a public office resigns the office effective at a future date, the appointing authority required by law to fill a vacancy in the public office may begin the process to fill the vacancy and may select a successor prior to the effective date of any resignation under this section.

(4) The appointing authority may appoint a successor to fill a vacancy in the public office at any time after the effective date of a resignation described in this section. This subsection does not apply where a person who receives a certificate of election as a holder of a public office resigns prior to the beginning of the term of office and an incumbent still holds the public office.

(5) A resignation is binding unless withdrawn in writing by the end of the third business day after the resignation is made.

(6) Where the effective date of a resignation is 21 or more calendar days before the deadline for filing a nominating petition, declaration of candidacy or certificate of nomination necessary to fill the office at the general election next following the effective date of the resignation, and the deadline for withdrawing the resignation has passed, the filing officer for the office shall accept filings of nominating petitions, declarations of candidacy and certificates of nomination and the vacancy shall be filled at the general election next following the effective date of the vacancy.

(7) This section does not apply to the office of Governor. [1991 c.719 §39; 1995 c.607 §68; 2005 c.797 §30]

Note: 236.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 236 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISCIPLINARY ACTIONS AGAINST POLICE OFFICERS

236.350 Definitions for ORS 236.350 to 236.370. As used in ORS 236.350 to 236.370:

(1) Police officer means an officer or member of a law enforcement unit who is employed full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor and who is responsible for enforcing the criminal laws of this state or laws or ordinances relating to airport security.

(2) Disciplinary action means any action taken against a police officer by a public employer for the purpose of punishing the officer, including dismissal, demotion, suspension without pay, reduction in salary, written reprimand or transfer.

(3) Just cause means a cause reasonably related to the employees ability to perform required work. The term includes any willful violation of reasonable work rules, regulations or written policies. [1979 c.618 §2; 1991 c.742 §14; 1993 c.594 §6; 1993 c.623 §3]

236.360 Disciplinary actions; just cause; notice; procedures. (1) No disciplinary action shall be taken against a police officer without just cause.

(2) A public employer that intends to take disciplinary action shall:

(a) Notify the police officer in writing of the charges against the officer and the proposed disciplinary action; and

(b) Provide the police officer with an opportunity to respond to the charges at an informal hearing which may be recorded, with the person or persons having authority to impose the proposed disciplinary action.

(3) Public employers of police officers shall prepare and maintain written procedures to implement the provisions of ORS 236.350 to 236.370. [1979 c.618 §3]

236.370 ORS 236.350 to 236.370 not applicable to certain police officers. ORS 236.350 to 236.370 do not apply to disciplinary action taken against police officers who are:

(1) In an initial probationary period of employment that does not exceed 12 months or in a probationary period under a collective bargaining agreement which is in excess of 12 months;

(2) Under a collective bargaining agreement requiring just cause for disciplinary action;

(3) Under a county civil service system adopted pursuant to ORS 241.002 to 241.009;

(4) Under a county or municipal civil service system which provides police officers with disciplinary action protections at least equivalent to those provided under ORS 236.350 and 236.360;

(5) The chief executive officers of law enforcement units, as defined in ORS 181.610; or

(6) Supervisory employees, as defined under ORS 243.650, where a collective bargaining agreement is in effect with their public employer. [1979 c.618 §4; 1991 c.742 §15; 1993 c.185 §22; 1993 c.623 §4; 1995 c.286 §19]

PERSONNEL ACTIONS AGAINST STATE EMPLOYEES

236.380 State officials not to forbid personnel actions based on sexual orientation. (1) For purposes of this section, sexual orientation means heterosexuality, homosexuality or bisexuality.

(2) No state official shall forbid the taking of any personnel action against any state employee based on the sexual orientation of such employee.

(3) This section shall not be deemed to limit the authority of any state official to forbid generally the taking of personnel action against state employees based on nonjob related factors. [1989 c.3 §§2,3,4]

236.405 [1961 c.287 §1; repealed by 1979 c.59 §1]

236.415 [1961 c.287 §2; repealed by 1979 c.59 §1]

236.420 [1961 c.287 §3; repealed by 1979 c.59 §1]

236.425 [1961 c.287 §4; repealed by 1979 c.59 §1]

236.430 [1961 c.287 §23; repealed by 1979 c.59 §1]

236.435 [1961 c.287 §24; repealed by 1979 c.59 §1]

236.440 [1961 c.287 §5; repealed by 1979 c.59 §1]

236.445 [1961 c.287 §6; repealed by 1979 c.59 §1]

236.450 [1961 c.287 §25; repealed by 1979 c.59 §1]

236.455 [1961 c.287 §26; repealed by 1979 c.59 §1]

236.460 [1961 c.287 §7; repealed by 1979 c.59 §1]

236.465 [1961 c.287 §8; repealed by 1979 c.59 §1]

236.470 [1961 c.287 §9; repealed by 1979 c.59 §1]

236.475 [1961 c.287 §10; repealed by 1979 c.59 §1]

236.485 [1961 c.287 §11; repealed by 1979 c.59 §1]

236.490 [1961 c.287 §12; repealed by 1979 c.59 §1]

236.495 [1961 c.287 §13; repealed by 1979 c.59 §1]

236.500 [1961 c.287 §14; 1973 c.773 §3; repealed by 1979 c.59 §1]

236.505 [1961 c.287 §15; 1973 c.773 §4; repealed by 1979 c.59 §1]

236.510 [1961 c.287 §16; repealed by 1979 c.59 §1]

236.515 [1961 c.287 §17; repealed by 1979 c.59 §1]

236.520 [1961 c.287 §19; repealed by 1979 c.59 §1]

236.525 [1961 c.287 §18; repealed by 1979 c.59 §1]

236.530 [1961 c.287 §20; repealed by 1979 c.59 §1]

236.535 [1961 c.287 §21; repealed by 1979 c.59 §1]

236.540 [1961 c.287 §22; repealed by 1979 c.59 §1]

TRANSFER OF PUBLIC EMPLOYEES

236.605 Definitions for ORS 236.605 to 236.640. As used in ORS 236.605 to 236.640:

(1) Public employee means an employee whose compensation is paid from public funds.

(2) Public employer includes the state, or cities, or counties, or special districts but not including school districts, or an Oregon nonprofit corporation any of which has accepted the transfer of a public program from a public employer in this state for maintenance and operation. [1991 c.918 §2; 1995 c.286 §20]

236.610 Rights of employee when duties assumed by different public employer; employer duties. (1) No public employee shall be deprived of employment solely because the duties of employment have been assumed or acquired by another public employer, whether or not an agreement, annexation or consolidation with the present employer is involved. Notwithstanding any statute, charter, ordinance or resolution, but subject to ORS 236.605 to 236.640, the public employee shall be transferred to the employment of the public employer that assumed or acquired the duties of the public employee, without further civil service examination.

(2) The transferred public employee shall not have the employees salary reduced as a result of a transfer under this section during the first 12 months of employment with the receiving employer. After the first 12 months of employment with the receiving employer, the transferred public employee shall be placed at the closest salary for the position as designated under the receiving employers salary schedule.

(3) It is the responsibility of the transferring employer to liquidate accrued compensatory time at the time of transfer, consistent with any applicable statute or collective bargaining agreement.

(4)(a) At the time of transfer, the transferred public employee may elect to:

(A) Retain any accrued sick leave;

(B) Retain up to 80 hours of vacation leave; and

(C) Retain additional vacation leave if agreed to by the transferring employer, the receiving employer and the transferred public employee.

(b) At the time of transfer, the transferring employer shall pay to the receiving employer a sum equal to the number of hours of accrued leave retained times the employees hourly rate of pay.

(c) After the transfer, the receiving employer shall grant any leaves according to its rules or any bargaining agreement governing use of leaves.

(5) In the event that any transferred employee is subject to a waiting period for coverage of preexisting conditions under the health insurance plan of the receiving employer, the receiving employer shall arrange for a waiver of such waiting period with its health insurer. The transferring employer shall reimburse the receiving employer for the additional premium costs, if any, resulting from such waiver, for a period of not to exceed 12 months.

(6) In transferring a public employee under subsection (1) of this section, the employer shall furnish the employment records of that employee to the receiving employer at the time of transfer. The time of transfer shall be by written agreement between the public employers involved.

(7) If the public employer that is transferring a public employee participates in the Public Employees Retirement System, the transferring employer and the receiving employer must enter into a written agreement that addresses the manner in which any unfunded Public Employees Retirement System liability or surplus of the transferring public employer will be paid or credited, as required by ORS 238.231. [1963 c.204 §§1, 2; 1971 c.500 §1; 1991 c.918 §3; 1995 c.286 §21; 2003 c.802 §165; 2005 c.808 §24]

236.620 Status of transferred employee. (1) A public employer who receives a transferred employee under ORS 236.610 (1), including an employee whose transfer is provided for by an agreement under ORS 190.010, shall place that employee on its employee roster, subject to the following:

(a) If the employee was serving a probationary period with the employer at the time of transfer, the past service of the employee on probation shall apply on the regular probation requirements of the receiving employer.

(b) Notwithstanding any other provision of law applicable to a retirement system for employees of the prior employer or of the receiving employer, but subject to subsection (2) of this section, the employee at the option of the employee may elect to continue for 12 months under any retirement system in which the employee was participating prior to transfer or, if the employee meets the qualifications therefor, the employee may elect to participate in the retirement system available to employees of the receiving employer. The employees election shall be in writing and made within 30 days after the date of transfer. If the employee elects to continue under the retirement system in which the employee was participating prior to transfer, the employee shall retain all rights and be entitled to all benefits under that system, the employee shall continue to make contributions to that system and the receiving employer shall make contributions on behalf of the employee to that system as required of employers participating in that system, as if the transfer had not occurred.

(c) The employee shall retain the seniority the employee accrued under prior employment, but no regular employee of the receiving employer shall be demoted or laid off by reason of that seniority at the time the transfer occurs. Thereafter, the employees seniority from the transferring employer shall be regarded as seniority acquired under the receiving employer.

(d) The employee otherwise shall enjoy the same privileges, including benefits, hours and conditions of employment, and be subject to the same regulations as other employees of the receiving employer.

(2) The Public Employees Retirement Board may terminate membership in the Public Employees Retirement System for any transferred employee if the board determines that allowing membership for the employee would cause the system or the Public Employees Retirement Fund to lose qualification as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [1963 c.204 §3; 1967 c.550 §10; 1991 c.918 §4; 1995 c.286 §22; 1999 c.317 §4]

236.630 Authority of new employer over transferred employee. A public employer who receives a transferred public employee under ORS 236.610 (1) shall place that employee in a position comparable to the position the employee enjoyed under prior employment, subject to the following:

(1) The receiving employer, in determining a comparable position, shall consider the employees educational and physical qualifications, experience, and the salary, duties and responsibilities of prior employment.

(2) If the receiving employer finds that no comparable position exists under subsection (1) of this section, the employee shall be offered a lesser position, if such position is available, according to the qualifications of the employee, by the receiving employer. The finding and action of such employer under this subsection, and subsection (3) of this section shall be subject to a hearing upon the employees request and subject to review under ORS 34.010 to 34.100.

(3) If the receiving employer finds that no position exists, the employee shall be listed as a regular laid-off employee and shall have priority to appointment over other persons eligible for any position for which the employee is qualified, subject to any applicable collective bargaining agreement. [1963 c.204 §4; 1991 c.918 §5; 1995 c.286 §23]

236.640 Reemployment right of employee at end of cooperation agreement. At the end of a cooperation agreement the employee transferred shall be entitled to the position of the employee with the transferring employer prior to transfer, if the employee has remained an employee of the transferee employer in good standing to the termination of the agreement. [1963 c.204 §5]

236.650 [1967 c.550 §9; repealed by 1995 c.286 §34]

PENALTIES

236.990 Penalties. Violation of ORS 236.145 is a Class A violation. [1953 c.594 §2; 1999 c.1051 §167]

_______________



Chapter 237

Chapter 237 Â PUBLIC EMPLOYEE RETIREMENT GENERALLY

2005 EDITION

Public Employee Retirement Generally

PUBLIC OFFICERS AND EMPLOYEES

MUNICIPAL RETIREMENT SYSTEMS

237.350Â Â Â Â  Definitions for ORS 237.350 to 237.380

237.355Â Â Â Â  Establishment of retirement system

237.360Â Â Â Â  Features of retirement plan

237.365Â Â Â Â  Contribution to fund by city

237.370Â Â Â Â  Collection of contribution from employees

237.375Â Â Â Â  Limitations on payments and contributions

237.380Â Â Â Â  Revenues from which city may make payments to fund

COVERAGE OF EMPLOYEES UNDER FEDERAL SOCIAL SECURITY ACT

237.410Â Â Â Â  Definitions for ORS 237.420 to 237.515

237.411Â Â Â Â  Construction of ORS 237.412 to 237.418 as supplemental to ORS 237.420 to 237.515

237.412Â Â Â Â  Declaration of policy regarding federal Social Security protection for employees of state and political subdivisions

237.414Â Â Â Â  Extension of federal Social Security benefits to employees of state and certain political subdivisions

237.418Â Â Â Â  Authority of interstate agencies to extend federal Social Security benefits to their employees

237.420Â Â Â Â  Agreements to extend federal Social Security coverage to employees of public agencies not covered by ORS 237.414

237.430Â Â Â Â  Public agencies to be included in the agreement

237.440Â Â Â Â  Application by political subdivision for inclusion

237.450Â Â Â Â  Starting date for contributions

237.460Â Â Â Â  Withholding and remitting of employeesÂ contributions

237.465Â Â Â Â  Employees required to contribute

237.470Â Â Â Â  Retirement board to promulgate regulations

237.480Â Â Â Â  Procedure against employer failing to comply with regulations

237.490Â Â Â Â  Deposit investment and payment of funds

237.500Â Â Â Â  Administrative expenses

237.510Â Â Â Â  Collection of delinquent contributions

237.515Â Â Â Â  Exclusion of contributions from biennial budget

PAYMENT OF PUBLIC PENSION TO ALTERNATE PAYEE AFTER MARITAL DISSOLUTION, ANNULMENT OR SEPARATION Â

237.600Â Â Â Â  Payment to alternate payee; provisions of judgment, order or settlement; administrative expenses

COVERAGE FOR POLICE OFFICERS AND FIREFIGHTERS

237.610Â Â Â Â  Definitions for ORS 237.610 and 237.620

237.620Â Â Â Â  Membership of police officers and firefighters

237.635Â Â Â Â  Mandated increase in benefits payable under systems other than Public Employees Retirement System; limitation

237.637Â Â Â Â  Additional mandated increase in benefits payable under systems other than Public Employees Retirement System

LEGISLATOR RETIREMENT PLANS

237.650Â Â Â Â  Retirement plan election

NoteÂ Â Â Â Â Â Â Â Â  Application; temporary provision for current members of Legislative Assembly--2003 c.733 Â§46b

237.655Â Â Â Â  Legislator members of state deferred compensation plan

237.660Â Â Â Â  Special rule for public employees elected or appointed to Legislative Assembly

LIQUIDATION OF PRE-1953 RETIREMENT SYSTEM

237.950Â Â Â Â  Pre-1953 Public Employees Retirement System abolished

237.952Â Â Â Â  Public Employees Retirement Board; rules

237.956Â Â Â Â  Director and staff

237.960Â Â Â Â  Transfer of assets and administration of retirement fund

237.964Â Â Â Â  Collection of accrued liabilities

237.968Â Â Â Â  Continuation of retirement benefits of certain members

237.972Â Â Â Â  Continuation of abolished system with regard to certain members

237.976Â Â Â Â  Disposition of contributions made under abolished system

237.980Â Â Â Â  Rights and moneys exempt from taxation, execution and bankruptcy and are unassignable

Â Â Â Â Â  237.001 [1953 c.200 Â§1; renumbered 238.750 in 1995]

Â Â Â Â Â  237.002 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.003 [1953 c.200 Â§2; 1955 c.131 Â§3; 1957 c.630 Â§5; 1959 c.333 Â§1; 1961 c.430 Â§1; 1963 c.608 Â§11; 1967 c.160 Â§1; 1967 c.622 Â§1; 1969 c.240 Â§1; 1971 c.738 Â§1; 1973 c.19 Â§1; 1974 s.s. c.28 Â§3; 1975 c.289 Â§1; 1977 c.425 Â§1; 1979 c.446 Â§2; 1979 c.656 Â§5; 1979 c.741 Â§1; 1981 c.479 Â§2; 1981 c.760 Â§1; 1983 c.740 Â§59; 1983 c.830 Â§1; 1985 c.118 Â§13; 1985 c.302 Â§10; 1985 c.565 Â§37; 1985 c.823 Â§1; 1987 c.320 Â§147; 1987 c.617 Â§1; 1987 c.898 Â§13; 1989 c.606 Â§1; 1989 c.614 Â§1; 1989 c.888 Â§1; 1990 c.4 Â§1; 1990 c.5 Â§1; 1991 c.675 Â§5; 1993 c.33 Â§320; 1993 c.118 Â§1; 1993 c.177 Â§1; 1993 c.185 Â§23; 1993 c.623 Â§5; 1993 c.766 Â§7; 1995 c.162 Â§63; 1995 c.203 Â§1; 1995 c.291 Â§2; 1995 c.654 Â§4; renumbered 238.005 in 1995]

Â Â Â Â Â  237.004 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.005 [1953 c.200 Â§3; renumbered 238.600 in 1995]

Â Â Â Â Â  237.006 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.007 [1989 c.906 Â§9; see note following]

Â Â Â Â Â  Note: Chapter 906, Oregon Laws 1989 [enacting 237.007 and amending 237.201 and 237.233], was referred by the electors to the November 1990 General Election, at which it was defeated.

Â Â Â Â Â  237.008 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.010 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.011 [1953 c.200 Â§8; 1955 c.131 Â§4; 1961 c.331 Â§1; 1963 c.608 Â§12; 1967 c.622 Â§2; 1969 c.435 Â§1; 1971 c.270 Â§1; 1975 c.744 Â§1; 1979 c.861 Â§1; 1983 c.830 Â§3; 1987 c.617 Â§2; 1987 c.898 Â§14; 1989 c.799 Â§1; 1991 c.149 Â§5; 1993 c.177 Â§2; 1995 c.162 Â§64; renumbered 238.015 in 1995]

Â Â Â Â Â  237.012 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.013 [1959 c.559 Â§8; 1969 c.332 Â§16; 1991 c.815 Â§4; 1995 c.658 Â§95; renumbered 238.045 in 1995]

Â Â Â Â Â  237.014 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.015 [1969 c.54 Â§1; repealed by 1989 c.888 Â§3 and 1991 c.776 Â§3]

Â Â Â Â Â  237.016 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.017 [1969 c.458 Â§2; 1977 c.860 Â§1; 1981 c.772 Â§2; 1987 c.617 Â§3; 1991 c.813 Â§14; subsection (1) renumbered 238.355 in 1995; subsection (2) renumbered 238.230 in 1995; subsection (3) renumbered 238.074 in 1995]

Â Â Â Â Â  237.018 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.019 [1969 c.92 Â§2; renumbered 238.072 in 1995]

Â Â Â Â Â  237.020 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.021 [1969 c.435 Â§2; renumbered 238.170 in 1995]

Â Â Â Â Â  237.022 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.024 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.025 [1957 c.630 Â§2; renumbered 238.062 in 1995]

Â Â Â Â Â  237.026 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.027 [1963 c.153 Â§10; 1983 c.338 Â§904; repealed by 1985 c.62 Â§1]

Â Â Â Â Â  237.028 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.029 [1975 c.137 Â§2; 1975 c.449 Â§15; 1979 c.658 Â§3; 1981 c.762 Â§7; 1987 c.617 Â§16; 1989 c.871 Â§2; 1993 c.177 Â§3; renumbered 238.068 in 1995]

Â Â Â Â Â  237.030 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.031 [1991 c.767 Â§2; 1993 c.177 Â§4; renumbered 238.035 in 1995]

Â Â Â Â Â  237.032 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.033 [1961 c.189 Â§2; repealed by 1969 c.367 Â§3]

Â Â Â Â Â  237.034 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.035 [1961 c.189 Â§3; repealed by 1969 c.367 Â§3]

Â Â Â Â Â  237.036 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.037 [1991 c.776 Â§2; renumbered 238.690 in 1995]

Â Â Â Â Â  237.038 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.039 [1991 c.815 Â§1; renumbered 238.055 in 1995]

Â Â Â Â Â  237.040 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.041 [Formerly 237.056; repealed by 1967 c.622 Â§25]

Â Â Â Â Â  237.042 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.044 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.046 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.048 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.050 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.051 [1953 c.200 Â§9; 1985 c.823 Â§2; 1991 c.767 Â§3; renumbered 238.680 in 1995]

Â Â Â Â Â  237.052 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.053 [1981 c.689 Â§2; 1983 c.589 Â§3; 1985 c.784 Â§1; renumbered 238.685 in 1995]

Â Â Â Â Â  237.054 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.056 [Amended by 1953 c.522 Â§3; renumbered 237.041]

Â Â Â Â Â  237.058 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.060 [1971 c.738 Â§11; 1973 c.695 Â§1; 1989 c.799 Â§2; renumbered 238.360 in 1995]

Â Â Â Â Â  237.061 [1953 c.200 Â§8; repealed by 1955 c.131 Â§21]

Â Â Â Â Â  237.062 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.064 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.065 [1957 c.630 Â§4; 1967 c.622 Â§3; 1981 c.541 Â§3; repealed by 1981 c.761 Â§12]

Â Â Â Â Â  237.066 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.068 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.070 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.071 [1953 c.200 Â§13; 1955 c.131 Â§5; 1957 c.630 Â§6; 1959 c.334 Â§1; 1963 c.608 Â§1; 1967 c.622 Â§4; 1969 c.107 Â§1; 1973 c.695 Â§2; 1981 c.541 Â§5; 1981 c.761 Â§1; 1993 c.177 Â§5; subsections (1) to (3) renumbered 238.200 in 1995; subsection (4) renumbered 238.440 in 1995]

Â Â Â Â Â  237.072 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.073 [1965 c.297 Â§5; 1967 c.622 Â§5; 1969 c.640 Â§3; 1977 c.624 Â§1; 1987 c.617 Â§4; 1987 c.898 Â§15; 1993 c.177 Â§6; renumbered 238.215 in 1995]

Â Â Â Â Â  237.074 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.075 [1979 c.538 Â§3; 1981 c.373 Â§1; 1993 c.177 Â§7; renumbered 238.205 in 1995]

Â Â Â Â Â  237.076 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.078 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.079 [1987 c.625 Â§8; 1995 c.658 Â§96; renumbered 238.210 in 1995]

Â Â Â Â Â  237.081 [1953 c.200 Â§14; 1955 c.131 Â§6; 1957 c.299 Â§1; 1959 c.334 Â§2; 1959 c.623 Â§3; 1961 c.331 Â§2; 1963 c.608 Â§13; 1967 c.622 Â§6; 1969 c.640 Â§5; 1993 c.177 Â§8; renumbered 238.225 in 1995]

Â Â Â Â Â  237.082 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.084 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.085 [1961 c.342 Â§2; 1965 c.533 Â§1; renumbered 238.150 in 1995]

Â Â Â Â Â  237.086 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.088 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.090 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.091 [1953 c.200 Â§16; renumbered 238.025 in 1995]

Â Â Â Â Â  237.093 [1953 c.200 Â§16; 1957 c.630 Â§13; 1967 c.140 Â§1; 1975 c.200 Â§2; 1981 c.762 Â§8; 1987 c.617 Â§6; 1991 c.813 Â§1; 1993 c.177 Â§9; renumbered 238.155 in 1995]

Â Â Â Â Â  237.094 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.095 [1973 c.735 Â§Â§2,3,4,5,6,7; renumbered 238.165 in 1995]

Â Â Â Â Â  237.096 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.097 [1953 c.200 Â§16; 1993 c.177 Â§10; renumbered 238.160 in 1995]

Â Â Â Â Â  237.098 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.099 [1991 c.675 Â§2; 1993 c.177 Â§11; renumbered 238.145 in 1995]

Â Â Â Â Â  237.101 [1953 c.200 Â§15; renumbered 238.475 in 1995]

Â Â Â Â Â  237.102 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.103 [1969 c.640 Â§2; repealed by 1995 c.452 Â§24]

Â Â Â Â Â  237.104 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.105 [1953 c.200 Â§15; repealed by 1967 c.622 Â§25]

Â Â Â Â Â  237.106 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.107 [1955 c.131 Â§2; renumbered 238.480 in 1995]

Â Â Â Â Â  237.108 [1983 c.647 Â§2; 1987 c.617 Â§7; 1991 c.917 Â§1; 1993 c.177 Â§12; renumbered 238.115 in 1995]

Â Â Â Â Â  237.109 [1953 c.200 Â§15; 1955 c.131 Â§7; 1957 c.630 Â§7; renumbered 238.095 in 1995]

Â Â Â Â Â  237.110 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.111 [1953 c.200 Â§15; 1955 c.131 Â§8; 1957 c.630 Â§8; 1959 c.225 Â§1; 1963 c.608 Â§2; 1967 c.622 Â§7; 1969 c.640 Â§6; 1971 c.160 Â§1; 1973 c.704 Â§4; 1975 c.449 Â§1; 1983 c.830 Â§4; 1991 c.815 Â§5; 1993 c.118 Â§2; subsection (1) renumbered 238.425 in 1995; subsection (2) renumbered 238.265 in 1995; subsection (3) renumbered 238.105 in 1995]

Â Â Â Â Â  237.112 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.113 [1959 c.663 Â§2; 1971 c.496 Â§1; 1979 c.727 Â§2; 1987 c.898 Â§16; repealed by 1991 c.815 Â§21]

Â Â Â Â Â  237.114 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.115 [1957 c.630 Â§3; renumbered 238.270 in 1995]

Â Â Â Â Â  237.116 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.117 [1985 c.625 Â§2; 1987 c.617 Â§8; 1993 c.177 Â§13; renumbered 238.125 in 1995]

Â Â Â Â Â  237.118 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.119 [1991 c.917 Â§5; 1993 c.177 Â§14; renumbered 238.135 in 1995]

Â Â Â Â Â  237.120 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.121 [1953 c.200 Â§17; 1967 c.622 Â§8; 1973 c.695 Â§3; 1975 c.449 Â§2; 1979 c.812 Â§1; 1981 c.768 Â§1; 1987 c.617 Â§9; 1987 c.898 Â§17a; 1989 c.871 Â§1; 1993 c.177 Â§15; renumbered 238.280 in 1995]

Â Â Â Â Â  237.122 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.124 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.125 [1953 c.200 Â§17; 1955 c.131 Â§9; 1967 c.622 Â§9; 1979 c.861 Â§2; 1981 c.761 Â§3; 1983 c.830 Â§5; 1987 c.898 Â§Â§11,18; renumbered 238.078 in 1995]

Â Â Â Â Â  237.126 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.128 [Repealed by 1953 c.108 Â§18]

Â Â Â Â Â  237.129 [1953 c.200 Â§17; 1957 c.630 Â§9; 1967 c.622 Â§10; 1979 c.861 Â§3; 1983 c.641 Â§1; 1987 c.898 Â§19; repealed by 1993 c.120 Â§1]

Â Â Â Â Â  237.130 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.131 [1969 c.226 Â§2; 1975 c.473 Â§1; 1979 c.861 Â§4; repealed by 1987 c.898 Â§28]

Â Â Â Â Â  237.132 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.133 [1953 c.200 Â§17; 1955 c.131 Â§10; 1957 c.630 Â§10; 1959 c.333 Â§3; 1961 c.331 Â§3; 1967 c.622 Â§11; 1969 c.650 Â§1; 1971 c.317 Â§1; 1975 c.137 Â§4; 1975 c.200 Â§3; 1979 c.214 Â§1; 1987 c.898 Â§20; renumbered 238.088 in 1995]

Â Â Â Â Â  237.134 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.135 [1955 c.283 Â§2; repealed by 1987 c.898 Â§28]

Â Â Â Â Â  237.136 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.137 [1963 c.387 Â§2; 1967 c.622 Â§12; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  237.138 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.139 [1957 c.366 Â§2; repealed by 1993 c.120 Â§1]

Â Â Â Â Â  237.140 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.141 [1953 c.200 Â§17; 1955 c.131 Â§11; repealed by 1959 c.400 Â§1 (237.143 enacted in lieu of 237.141)]

Â Â Â Â Â  237.142 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.143 [1959 c.400 Â§2 (enacted in lieu of 237.141); 1973 c.704 Â§5; 1979 c.214 Â§2; 1991 c.917 Â§3; 1995 c.494 Â§3; renumbered 238.082 in 1995]

Â Â Â Â Â  237.144 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.145 [1967 c.214 Â§2; 1973 c.30 Â§1; 1975 c.200 Â§4; 1977 c.548 Â§1; 1981 c.541 Â§8; 1991 c.813 Â§15; 1993 c.177 Â§16; renumbered 238.092 in 1995]

Â Â Â Â Â  237.146 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.147 [1953 c.200 Â§18; 1955 c.131 Â§12; 1967 c.622 Â§13; 1969 c.597 Â§140; 1969 c.640 Â§7; 1971 c.738 Â§2; 1973 c.695 Â§4; 1975 c.137 Â§3; 1975 c.200 Â§5; 1975 c.449 Â§3; 1981 c.541 Â§6; 1981 c.761 Â§4; 1987 c.320 Â§148; 1987 c.617 Â§10; 1987 c.898 Â§21; renumbered 238.300 in 1995]

Â Â Â Â Â  237.148 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.149 [1967 c.622 Â§23; 1969 c.640 Â§14; 1977 c.740 Â§2; repealed by 1981 c.761 Â§12]

Â Â Â Â Â  237.150 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.151 [1953 c.200 Â§15; 1963 c.608 Â§16; 1967 c.622 Â§14; 1987 c.898 Â§Â§9,22; renumbered 238.315 in 1995]

Â Â Â Â Â  237.152 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.153 [1973 c.646 Â§2; 1975 c.203 Â§1; 1981 c.772 Â§1; 1981 c.567 Â§10; 1981 c.849 Â§2; 1983 c.830 Â§6; 1987 c.819 Â§1; 1989 c.799 Â§3; 1993 c.177 Â§17; renumbered 238.350 in 1995]

Â Â Â Â Â  237.154 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.155 [1953 c.200 Â§19; 1955 c.131 Â§13; 1967 c.622 Â§15; 1971 c.738 Â§3; 1973 c.704 Â§6; 1977 c.740 Â§1; 1979 c.658 Â§5; 1981 c.761 Â§5; 1985 c.692 Â§1; 1987 c.898 Â§3; 1989 c.799 Â§4; 1989 c.900 Â§1; 1991 c.813 Â§3; 1993 c.121 Â§1; renumbered 238.305 in 1995]

Â Â Â Â Â  237.156 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.157 [1959 c.256 Â§2; renumbered 238.460 in 1995]

Â Â Â Â Â  237.158 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.159 [1989 c.995 Â§2; 1991 c.813 Â§2; renumbered 238.455 in 1995]

Â Â Â Â Â  237.160 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.162 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.163 [Formerly 237.640; renumbered 238.405 in 1995]

Â Â Â Â Â  237.164 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.165 [1953 c.200 Â§20; 1963 c.608 Â§18; 1969 c.640 Â§9; 1971 c.738 Â§4; 1981 c.541 Â§7; 1983 c.830 Â§7; 1985 c.823 Â§3; 1987 c.898 Â§1; 1989 c.799 Â§5; 1993 c.121 Â§2; renumbered 238.390 in 1995]

Â Â Â Â Â  237.166 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.167 [1957 c.367 Â§2; 1987 c.898 Â§23; renumbered 238.400 in 1995]

Â Â Â Â Â  237.168 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.169 [1959 c.623 Â§2; 1961 c.331 Â§4; 1963 c.608 Â§3; 1969 c.621 Â§1; 1971 c.738 Â§5; 1973 c.704 Â§8; 1983 c.740 Â§61; 1983 c.830 Â§8; 1985 c.823 Â§4; 1987 c.898 Â§2; 1989 c.799 Â§6; 1993 c.121 Â§3; 1993 c.177 Â§18; renumbered 238.395 in 1995]

Â Â Â Â Â  237.170 [Repealed by 1953 c.180 Â§18]

Â Â Â Â Â  237.171 [1953 c.200 Â§21; 1955 c.131 Â§14; 1959 c.334 Â§4; 1963 c.608 Â§4; 1967 c.622 Â§16; 1975 c.449 Â§5; 1983 c.641 Â§2; 1987 c.898 Â§24; 1991 c.60 Â§1; 1993 c.177 Â§19; renumbered 238.320 in 1995]

Â Â Â Â Â  237.172 [Amended by 1953 c.523 Â§6; renumbered 237.305]

Â Â Â Â Â  237.173 [Formerly 237.630; renumbered 238.345 in 1995]

Â Â Â Â Â  237.174 [Renumbered 237.311]

Â Â Â Â Â  237.176 [Renumbered 237.315]

Â Â Â Â Â  237.181 [1953 c.200 Â§21; 1955 c.131 Â§15; 1957 c.630 Â§11; 1961 c.27 Â§1; 1967 c.622 Â§17; 1969 c.640 Â§10; 1971 c.738 Â§6; 1975 c.449 Â§6; 1987 c.898 Â§4; 1989 c.799 Â§7; renumbered 238.325 in 1995]

Â Â Â Â Â  237.187 [1953 c.200 Â§21; 1955 c.131 Â§16; 1963 c.608 Â§5; subsection (2) enacted as 1963 c.608 Â§7; 1967 c.622 Â§18; 1969 c.640 Â§11; 1987 c.898 Â§25; 1993 c.177 Â§20; renumbered 238.330 in 1995]

Â Â Â Â Â  237.191 [1953 c.200 Â§21; renumbered 238.335 in 1995]

Â Â Â Â Â  237.195 [1953 c.200 Â§21; 1957 c.630 Â§12; 1967 c.622 Â§19; renumbered 238.340 in 1995]

Â Â Â Â Â  237.197 [1967 c.622 Â§24; 1969 c.538 Â§1; 1971 c.738 Â§7; 1973 c.695 Â§Â§5, 5a; 1981 c.761 Â§6; 1989 c.799 Â§8; 1989 c.966 Â§8; 1991 c.59 Â§1; 1993 c.177 Â§21; renumbered 238.260 in 1995]

Â Â Â Â Â  237.198 [1963 c.608 Â§9; 1967 c.622 Â§20; repealed by 1971 c.738 Â§8 (237.199 enacted in lieu of 237.198)]

Â Â Â Â Â  237.199 [1971 c.738 Â§9 (enacted in lieu of 237.198); 1973 c.695 Â§6; 1977 c.627 Â§1; renumbered 238.370 in 1995]

Â Â Â Â Â  237.200 [1973 c.695 Â§8; 1979 c.861 Â§5; 1981 c.541 Â§9; 1993 c.177 Â§22; renumbered 238.310 in 1995]

Â Â Â Â Â  237.201 [1953 c.200 Â§22; 1969 c.640 Â§13; 1971 c.732 Â§3; 1979 c.85 Â§2; 1985 c.671 Â§9; 1987 c.617 Â§11; 1989 c.726 Â§6; 1991 c.823 Â§1; 1993 c.33 Â§321; 1993 c.798 Â§46; 1995 c.608 Â§37; renumbered 238.445 in 1995; see note under 237.007]

Â Â Â Â Â  237.202 [1993 c.121 Â§5; renumbered 238.470 in 1995]

Â Â Â Â Â  237.205 [1979 c.607 Â§2; 1993 c.715 Â§1; renumbered 238.465 in 1995]

Â Â Â Â Â  237.208 [1991 c.796 Â§2; 1993 c.177 Â§23; 1995 c.494 Â§1; 1995 c.569 Â§4; renumbered 238.385 in 1995]

Â Â Â Â Â  237.209 [1981 c.776 Â§2; 1985 c.821 Â§1; 1989 c.757 Â§1; 1991 c.796 Â§3; 1993 c.177 Â§24; 1995 c.569 Â§5; renumbered 238.365 in 1995]

Â Â Â Â Â  237.210 [1987 c.898 Â§7; renumbered 238.450 in 1995]

Â Â Â Â Â  237.211 [1983 c.770 Â§2; 1993 c.177 Â§25; 1995 c.658 Â§97; renumbered 238.500 in 1995]

Â Â Â Â Â  237.215 [1983 c.770 Â§3; 1987 c.625 Â§1; 1991 c.815 Â§6; 1995 c.658 Â§98; renumbered 238.505 in 1995]

Â Â Â Â Â  237.217 [1983 c.770 Â§4; 1991 c.815 Â§7; renumbered 238.515 in 1995]

Â Â Â Â Â  237.219 [1983 c.770 Â§5; renumbered 238.525 in 1995]

Â Â Â Â Â  237.220 [1983 c.770 Â§6; 1987 c.625 Â§2; 1991 c.815 Â§Â§8,11; 1993 c.170 Â§1; 1993 c.177 Â§26; 1995 c.658 Â§131; renumbered 238.535 in 1995]

Â Â Â Â Â  237.223 [1983 c.770 Â§7; 1991 c.815 Â§14; 1995 c.658 Â§132; renumbered 238.545 in 1995]

Â Â Â Â Â  237.225 [1983 c.770 Â§8; 1991 c.815 Â§16; renumbered 238.555 in 1995]

Â Â Â Â Â  237.227 [1983 c.770 Â§9; 1991 c.815 Â§Â§12,13; renumbered 238.565 in 1995]

Â Â Â Â Â  237.230 [1983 c.770 Â§10; 1989 c.757 Â§3; 1991 c.796 Â§4; 1995 c.569 Â§6; renumbered 238.575 in 1995]

Â Â Â Â Â  237.233 [1983 c.770 Â§11; 1987 c.616 Â§5; 1991 c.796 Â§5; 1991 c.815 Â§15; 1993 c.120 Â§2; 1993 c.177 Â§27; 1993 c.588 Â§1; 1995 c.296 Â§4; 1995 c.569 Â§7; 1995 c.600 Â§5; 1995 c.658 Â§134; renumbered 238.580 in 1995; see note under 237.007]

Â Â Â Â Â  237.247 [1991 c.969 Â§4; 1993 c.18 Â§42; 1993 c.117 Â§1; 1993 c.118 Â§3; 1993 c.177 Â§28; renumbered 238.415 in 1995]

Â Â Â Â Â  237.248 [Formerly 237.325; 1991 c.814 Â§1; 1993 c.18 Â§43; 1993 c.177 Â§29; renumbered 238.420 in 1995]

Â Â Â Â Â  237.251 [1953 c.200 Â§Â§4, 10; 1955 c.131 Â§17; 1963 c.608 Â§10; 1971 c.418 Â§10; 1983 c.740 Â§62; 1985 c.823 Â§7; 1987 c.93 Â§1; 1993 c.783 Â§2; 1995 c.296 Â§5; 1995 c.653 Â§1; renumbered 238.630 in 1995]

Â Â Â Â Â  237.253 [1979 c.552 Â§3; renumbered 238.635 in 1995]

Â Â Â Â Â  237.255 [1953 c.200 Â§Â§4,5; 1969 c.314 Â§15; 1987 c.93 Â§2; 1995 c.286 Â§24a; 1995 c.653 Â§2; renumbered 238.640 in 1995]

Â Â Â Â Â  237.259 [1953 c.200 Â§7; 1973 c.704 Â§11; renumbered 238.645 in 1995]

Â Â Â Â Â  237.263 [1953 c.200 Â§6; 1971 c.734 Â§34; 1985 c.823 Â§5; renumbered 238.650 in 1995]

Â Â Â Â Â  237.271 [1953 c.200 Â§10; 1955 c.131 Â§18; 1959 c.556 Â§5; 1961 c.508 Â§1; 1967 c.335 Â§22; 1973 c.704 Â§12; 1975 c.614 Â§4; 1979 c.552 Â§1; 1985 c.823 Â§6; 1989 c.966 Â§9; 1991 c.813 Â§5; 1993 c.694 Â§28; renumbered 238.660 in 1995]

Â Â Â Â Â  237.273 [1959 c.556 Â§3; 1961 c.124 Â§1; 1961 c.508 Â§2; subsection (3) enacted as 1963 c.569 Â§26; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  237.274 [1961 c.508 Â§Â§4, 5, 6, 7; 1963 c.183 Â§2; 1965 c.497 Â§1; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  237.275 [1953 c.200 Â§10; 1993 c.177 Â§30; renumbered 238.250 in 1995]

Â Â Â Â Â  237.277 [1975 c.333 Â§2; 1993 c.177 Â§31; renumbered 238.255 in 1995]

Â Â Â Â Â  237.279 [1953 c.200 Â§10; renumbered 238.665 in 1995]

Â Â Â Â Â  237.281 [1953 c.200 Â§10; 1955 c.131 Â§19; 1967 c.335 Â§23; 1967 c.622 Â§Â§21, 21a; 1973 c.704 Â§13; 1987 c.849 Â§1; renumbered 238.670 in 1995]

Â Â Â Â Â  237.285 [1953 c.200 Â§12; 1955 c.131 Â§20; 1987 c.849 Â§3; renumbered 238.605 in 1995]

Â Â Â Â Â  237.291 [1953 c.200 Â§11; renumbered 238.610 in 1995]

Â Â Â Â Â  237.293 [1989 c.420 Â§4; renumbered 238.615 in 1995]

Â Â Â Â Â  237.295 [1991 c.192 Â§Â§2,3; renumbered 238.675 in 1995]

Â Â Â Â Â  237.300 [1953 c.523 Â§1; renumbered 238.700 in 1995]

Â Â Â Â Â  237.301 [1953 c.523 Â§4; 1981 c.541 Â§1; 1989 c.799 Â§9; 1991 c.249 Â§19; renumbered 238.705 in 1995]

Â Â Â Â Â  237.303 [1959 c.556 Â§4; 1975 c.614 Â§5; repealed by 1989 c.799 Â§14]

Â Â Â Â Â  237.305 [Formerly 237.172; 1963 c.608 Â§14; 1987 c.617 Â§12; repealed by 1989 c.799 Â§14]

Â Â Â Â Â  237.311 [Formerly 237.174; 1979 c.562 Â§8; 1989 c.799 Â§10; renumbered 238.710 in 1995]

Â Â Â Â Â  237.312 [1993 c.119 Â§2; renumbered 238.715 in 1995]

Â Â Â Â Â  237.315 [Formerly 237.176; 1989 c.980 Â§10b; renumbered 238.655 in 1995]

Â Â Â Â Â  237.320 [1959 c.319 Â§2; 1967 c.359 Â§685; 1981 c.195 Â§1; 1987 c.616 Â§3; 1987 c.617 Â§13; 1989 c.597 Â§1; 1989 c.799 Â§11a; 1991 c.814 Â§2; 1991 c.815 Â§29; 1993 c.117 Â§3; 1993 c.148 Â§1; renumbered 238.410 in 1995]

Â Â Â Â Â  237.325 [1987 c.616 Â§2; 1989 c.597 Â§2; 1989 c.799 Â§12a; 1989 c.826 Â§1a; 1989 c.966 Â§10a; renumbered 237.248 in 1989]

MUNICIPAL RETIREMENT SYSTEMS

Â Â Â Â Â  237.350 Definitions for ORS 237.350 to 237.380. As used in ORS 237.350 to 237.380 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCityÂ means any city with a population of 100,000 or more in which a retirement system may be established under the charter.

Â Â Â Â Â  (2) ÂActuarial reserve basisÂ means the accumulation of a reserve, in equal annual installments from the date on which an officer or employee of the city first became a member of a retirement plan created under ORS 237.355 to the retirement date specified in the plan, sufficient in amount to provide the retirement benefits required to be provided to the officer or employee under the plan.

Â Â Â Â Â  (3) ÂRetirement planÂ or Âretirement systemÂ means a plan or system created or established pursuant to ORS 237.350 to 237.380. [Formerly 238.510]

Â Â Â Â Â  237.355 Establishment of retirement system. A city in which any pension system may be established by charter, may establish a retirement system pursuant to ORS 237.350 to 237.380. The council of the city may enact such ordinances as are necessary to put the system into effect and may supplement or change the ordinances from time to time. [Formerly 238.520]

Â Â Â Â Â  237.360 Features of retirement plan. The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an officer or employee, either before or after the date on which such officer or employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the officer or employee. [Formerly 238.530]

Â Â Â Â Â  237.365 Contribution to fund by city. The city may budget and provide by ordinance for payment into the fund of the retirement system an amount sufficient:

Â Â Â Â Â  (1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the city to its officers or employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an officer or employee before or after the date on which such officer or employee becomes a member of the retirement plan. [Formerly 238.540]

Â Â Â Â Â  237.370 Collection of contribution from employees. The city may collect, as a contribution from any officer or employee of any department or bureau for which a retirement system is established, that percentage of the salary received by the officer or employee, which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the officer or employee is required to provide pursuant to the provisions of a retirement plan. [Formerly 238.550]

Â Â Â Â Â  237.375 Limitations on payments and contribution. Nothing in ORS 237.350 to 237.380 authorizes the city to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the city at the time of the creation of a membership status under a retirement plan. [Formerly 238.560]

Â Â Â Â Â  237.380 Revenues from which city may make payments to fund. The payments made by the city under ORS 237.365 may be made out of any revenues collected by the city under any law of the state or the charter or ordinances of the city. [Formerly 238.570]

COVERAGE OF EMPLOYEES UNDER FEDERAL SOCIAL SECURITY ACT

Â Â Â Â Â  237.410 Definitions for ORS 237.420 to 237.515. As used in ORS 237.420 to 237.515, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPublic agencyÂ or Âpolitical subdivisionÂ means the State of Oregon, any city, county, municipal or public corporation or any political subdivision of the State of Oregon or any instrumentality thereof, or any school district, or any agency created by two or more political subdivisions to provide themselves governmental services, the employees of which constitute a coverage group. For purposes of ORS 237.420 to 237.515, such agency created by two or more political subdivisions is a governmental instrumentality and a legal entity with power to enter into contracts, hold property and sue and be sued.

Â Â Â Â Â  (2) ÂCoverage groupÂ has the meaning given that term by the provisions of section 218 of title 2 of the federal Social Security Act, and amendments thereto, and applicable federal regulations adopted pursuant thereto. [Amended by 1953 c.192 Â§1; 1963 c.608 Â§15; 1993 c.177 Â§32; 2001 c.945 Â§28]

Â Â Â Â Â  237.411 Construction of ORS 237.412 to 237.418 as supplemental to ORS 237.420 to 237.515. The provisions of ORS 237.412 to 237.418 relating to Old Age and Survivors Insurance coverage are supplemental to ORS 237.420 to 237.515, and shall be so construed. [1953 c.180 Â§8]

Â Â Â Â Â  237.412 Declaration of policy regarding federal Social Security protection for employees of state and political subdivisions. In order to extend to employees of the State of Oregon, all the school districts and all the political subdivisions of the state participating in the Public Employees Retirement System immediately prior to March 27, 1953, and to the dependents and survivors of such employees, the basic protection accorded to others by the Old Age and Survivors Insurance system embodied in title 2 for the federal Social Security Act, it hereby is declared to be the policy of this state, subject to the limitations of ORS 237.412 to 237.418, that such action be taken, and hereby it is expressly authorized, as to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under applicable federal law. [1953 c.180 Â§1]

Â Â Â Â Â  237.414 Extension of federal Social Security benefits to employees of state and certain political subdivisions. (1) The Public Employees Retirement Board hereby is authorized and directed to enter into an agreement or modification of such agreement with the Federal Security Administrator (United States Secretary of Health and Human Services) on behalf of the State of Oregon, consistent with the terms and provisions of ORS 237.412 to 237.418, for the purpose of extending the benefits of the Federal Old Age and Survivors Insurance system to employees of the state and the political subdivisions which at the time of repeal of chapter 401, Oregon Laws 1945, were participating in the Public Employees Retirement System established by that chapter. The board may authorize its director, on behalf of and in the name of the board, to sign modifications of the agreement including within the agreement legally qualified eligible public agencies.

Â Â Â Â Â  (2) The agreement shall provide benefits for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of title 2 of the Social Security Act.

Â Â Â Â Â  (3) The duties and obligations of the state and its political subdivisions as employers, in relation to such agreement, shall be as provided by ORS 237.420 to 237.515.

Â Â Â Â Â  (4) Such agreement or modification thereof shall be effective with respect to services performed after an effective date specified in such agreement or modification, but in no case prior to January 1, 1951.

Â Â Â Â Â  (5) All services which:

Â Â Â Â Â  (a) Constitute employment within the meaning of title 2 of the Social Security Act;

Â Â Â Â Â  (b) Are performed in the employ of the state or a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, or both; and

Â Â Â Â Â  (c) Are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the board, shall be covered by the agreement.

Â Â Â Â Â  (6) The Public Employees Retirement Board hereby is authorized and directed to include in the agreement for Old Age and Survivors Insurance coverage to be executed by the board with the Federal Security Administrator (United States Secretary of Health and Human Services) in conformance with this section, the elective officers of the political subdivisions described in subsection (1) of this section, and the elective officers of the State of Oregon. [1953 c.180 Â§12; 1953 c.193 Â§1; 1957 c.261 Â§1; 1967 c.38 Â§4; 1973 c.704 Â§14; 1981 c.683 Â§1; 1991 c.67 Â§51 and 1991 c.813 Â§6; 2001 c.104 Â§73]

Â Â Â Â Â  237.418 Authority of interstate agencies to extend federal Social Security benefits to their employees. (1) Any instrumentality jointly created by this state and any other state or states hereby is authorized, to the extent that this state may confer authority, upon the granting of like authority by such other state or states:

Â Â Â Â Â  (a) To enter into an agreement with the Federal Security Administrator (United States Secretary of Health and Human Services) whereby the benefits of the Federal Old Age and Survivors Insurance system shall be extended to employees of such instrumentality;

Â Â Â Â Â  (b) To require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay if they were covered by an agreement made pursuant to ORS 237.414; and

Â Â Â Â Â  (c) To make payments to the Secretary of the Treasury of the United States in accordance with such agreement, including payment from its own funds, and otherwise to comply with such agreement.

Â Â Â Â Â  (2) Such agreement shall, to the extent practicable, be consistent with the terms and provisions of ORS 237.412 and 237.414. [1953 c.180 Â§13; 1991 c.67 Â§52 and 1991 c.813 Â§7]

Â Â Â Â Â  237.420 Agreements to extend federal Social Security coverage to employees of public agencies not covered by ORS 237.414. The Public Employees Retirement Board established by ORS 237.952 shall, for the purposes of administration of this law, after March 27, 1953, succeed to the powers and duties of the Public Employees Retirement Board established by chapter 401, Oregon Laws 1945, as amended, and shall, upon application by any public agency in accordance with ORS 237.430 and 237.440, execute on behalf of the state an agreement or modification of such agreement, with the Federal Security Administrator (United States Secretary of Health and Human Services), or the designated agent or successor, for the coverage of employees of such public agency under the insurance system established by title 2 of the federal Social Security Act in conformity with the provisions of section 218 thereof and amendments thereto, and applicable federal regulations adopted pursuant thereto. [Amended by 1953 c.192 Â§2; 1991 c.67 Â§53 and 1991 c.813 Â§8]

Â Â Â Â Â  237.430 Public agencies to be included in the agreement. The agreement shall include each coverage group as to which formal request for inclusion is made by the legislative or governing body of the employing public agency pursuant to ORS 237.440, prior to the effective date of the agreement, or any modification thereof. However, the board shall not be required to include in any agreement or modification any public agency which is not entitled by law to share in any apportionment of state revenue or funds and has at any time within the 10 years next preceding the date of its application been insolvent or failed to pay when due, the principal or interest of its bonds, warrants or other obligations. [Amended by 1953 c.192 Â§3(1)]

Â Â Â Â Â  237.440 Application by political subdivision for inclusion. The legislative or governing body of every political subdivision may make formal application to the Public Employees Retirement Board for inclusion of the eligible employees of such political subdivision in the agreement or any modification thereof. [Amended by 1953 c.192 Â§3(2); 1955 c.278 Â§1]

Â Â Â Â Â  237.450 Starting date for contributions. Every public agency included in the agreement pursuant to ORS 237.430 and 237.440 shall be liable for the contributions required to be remitted by an employer under the provisions of sections 3101 and 3111 of the federal Internal Revenue Code and amendments thereto, except that no contributions required by ORS 237.460 shall be withheld or remitted prior to July 1, 1951, or prior to the approval of the agreement by the Federal Security Administrator (United States Secretary of Health and Human Services). [Amended by 1953 c.192 Â§4; 1991 c.67 Â§54; 1991 c.813 Â§9]

Â Â Â Â Â  237.460 Withholding and remitting of employeesÂ contributions. (1) Every public agency included in the agreement shall withhold from wages and salaries paid by it to officers and employees covered by the agreement, and remit to the retirement board, that portion required to be withheld from the salaries and wages of employees under the provisions of section 3101 of the federal Internal Revenue Code of 1954 and amendments thereto as required by section 218(e) of title 2 of the federal Social Security Act.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section requiring remission to the retirement board of amounts withheld from wages and salaries apply only to amounts withheld from wages and salaries that were paid on or before December 31, 1986. Amounts withheld from wages and salaries that were paid after December 31, 1986, shall be remitted to the Internal Revenue Service. [Amended by 1981 c.849 Â§1; 1991 c.813 Â§10]

Â Â Â Â Â  237.465 Employees required to contribute. All employees of the state, all employees of the school districts of the state and all employees of political subdivisions of the state subject to the agreement for Old Age and Survivors Insurance coverage, other than employees specifically excluded by that agreement, shall make contributions for such coverage as required by ORS 237.460. [1955 c.278 Â§2]

Â Â Â Â Â  237.470 Retirement board to promulgate regulations. The Public Employees Retirement Board shall promulgate regulations, not inconsistent with ORS 237.410 to 237.515, necessary to provide proper procedures to assure conformity with section 218 of title 2 of the federal Social Security Act and amendments thereto, and federal regulations adopted pursuant thereto. Such regulations shall include provisions governing application procedures, requiring an applicant to present proof satisfactory to the board of its ability to discharge its obligations under ORS 237.410 to 237.515, determining the extent of coverage within separate coverage groups, and provisions prescribing the time and manner of filing reports and making any payment required by ORS 237.410 to 237.515.

Â Â Â Â Â  237.480 Procedure against employer failing to comply with regulations. If an employer fails to report or remit to the retirement board in the manner and within the time prescribed in the regulations adopted by the board, the board, without notice, may send an auditor to the office of the employer to examine its records and to obtain the necessary reports or remittances, the entire cost of such audit to be paid by the delinquent employer.

Â Â Â Â Â  237.490 Deposit investment and payment of funds. (1) All employer and employee contributions and other moneys received or collected by the Public Employees Retirement Board under ORS 237.410 to 237.515 shall be deposited into the State Treasury to the credit of an account, separate and distinct from the General Fund, to be known as the Social Security Revolving Account, and the moneys in the account are continuously appropriated for the purposes of ORS 237.410 to 237.515.

Â Â Â Â Â  (2) All moneys in the account shall be held in trust and invested as provided in ORS 293.701 to 293.820. Interest from such investments shall be used first for paying the administrative expenses described in ORS 237.500 and not later than the 15th day of February, May, August and November, after paying the administrative expenses, as determined by the Public Employees Retirement Board, for the preceding calendar quarter, the balance of the interest remaining shall be available for general governmental expenses.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services may review all duly approved claims certified by the Public Employees Retirement Board for the payment of amounts required to be paid to the Secretary of the Treasury pursuant to agreements entered into under ORS 237.410 to 237.515, and for the payment of necessary refunds and may issue warrants therefor payable out of the Social Security Revolving Account. [Amended by 1953 c.192 Â§5(1); 1967 c.399 Â§Â§2, 6; 1975 c.614 Â§6; 1989 c.966 Â§11; 2001 c.716 Â§22]

Â Â Â Â Â  237.500 Administrative expenses. All expenses of the Public Employees Retirement Board in excess of those paid under ORS 237.490 (2) incurred in administering the provisions of ORS 237.410 to 237.515, including such proportion of the salary of the director, counsel, professional consultants and employees of the retirement board, as the time required of them for the administration of ORS 237.410 to 237.515 shall bear to the time required for the administration of both ORS 237.410 to 237.515 and the public employees retirement law, shall be paid in the manner provided by law, out of the Social Security Revolving Account. For such purpose, the board may make monthly withdrawals from said account in lump sums. The board may, under such rules as it promulgates, collect from each public agency its respective pro rata share of the expenses incurred in administering ORS 237.410 to 237.515. Each public agency included in the agreement pursuant to ORS 237.430 is required to pay its pro rata share of the expenses incurred by the board in administering ORS 237.410 to 237.515. In order to facilitate financing the administration of the system the board may designate fiscal periods and may provide that extraordinary expenses incurred during one such period, such as expenses for equipment, may, for purposes of equitably distributing part of the burden of the expenses, be apportioned to subsequent fiscal periods in such manner as to the board seems equitable. [Amended by 1953 c.192 Â§5(2); 1967 c.399 Â§3; 1973 c.704 Â§15]

Â Â Â Â Â  237.510 Collection of delinquent contributions. (1) Upon failure of any public agency to remit contributions to the retirement board as provided by ORS 237.460 or pay its pro rata share as provided by ORS 237.500 and determined by the board, the board may recover by action in a court of competent jurisdiction the amount due and unpaid.

Â Â Â Â Â  (2) Any public agency delinquent in submitting remittances to the retirement board as provided in ORS 237.460 shall be charged interest on the total amount of remittance due from it at the rate of one percent per month or fraction thereof during which the agency is delinquent. Interest so paid shall be deposited in the Social Security Revolving Account and shall be used by the board in paying the expenses of administration and any penalties which the board may incur.

Â Â Â Â Â  (3) In order to obtain prompt remittance of contributions and payment of obligations due under ORS 237.410 to 237.515, the board, in the event of delinquency of any public agency entitled by law to share in the apportionment of any state revenues or funds, shall certify the amount of such delinquency to the Oregon Department of Administrative Services, which shall pay the claim out of any revenues or funds in the State Treasury apportioned to the delinquent public agency.

Â Â Â Â Â  (4) In addition to the remedies otherwise provided under this section, the board may, by petition in usual form, apply to the circuit court for the county in which is located the public agency concerned, or the principal office or place of business of such public agency, for, and if warranted, to have issued, writs of mandamus to compel such public agency to supply to the board a true and complete list and employment records of such agencyÂs employees and all information concerning such employees that reasonably may be required and sought by the board in such petition. Such writs, among other things, shall direct the defendant therein to make such remittances as may appear, from records and information concerning such defendantÂs employees, to be required by law. Either or both parties thereby aggrieved may appeal to the Court of Appeals from, or from any part of, the judgment of the circuit court given and made in such proceeding, as in ordinary mandamus proceedings. If the court allows the issuance of a peremptory writ, the court shall award reasonable attorney fees, costs and disbursements to the board. [Amended by 1953 c.192 Â§5(3); 1975 c.614 Â§7; 1981 c.541 Â§2; 1991 c.813 Â§11]

Â Â Â Â Â  237.515 Exclusion of contributions from biennial budget. Contributions required by ORS 237.410 to 237.515 to be placed in the Social Security Revolving Account and thereafter remitted to the Secretary of the Treasury of the United States shall not be included in the biennial budget of the Public Employees Retirement Board as income or expenses of such board. [1953 c.192 Â§5(4)]

Â Â Â Â Â  237.520 [Repealed by 2005 c.755 Â§59]

PAYMENT OF PUBLIC PENSION TO ALTERNATE PAYEE AFTER MARITAL DISSOLUTION, ANNULMENT OR SEPARATION

Â Â Â Â Â  237.600 Payment to alternate payee; provisions of judgment, order or settlement; administrative expenses. (1) Notwithstanding any other provision of law, payment of any pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit under any public employer retirement plan other than the Public Employees Retirement System that would otherwise be made to a person entitled to benefits under the plan shall be paid, in whole or in part, to an alternate payee if and to the extent expressly provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation. Notwithstanding any other provisions of this section, the total value of benefits payable to a member and to an alternate payee under this section may not be greater than the value of the benefits the member would otherwise be eligible to receive. Any payment under this subsection to an alternate payee bars recovery by any other person.

Â Â Â Â Â  (2) A judgment, order or settlement providing for payment to an alternate payee under subsection (1) of this section may also provide:

Â Â Â Â Â  (a) That payments to the alternate payee may commence, at the election of the alternate payee, at any time after the earlier of:

Â Â Â Â Â  (A) The earliest date the member would be eligible to receive retirement benefits if the member separates from service; or

Â Â Â Â Â  (B) The date the member actually separates from service due to death, disability, retirement or termination of employment.

Â Â Â Â Â  (b) That the alternate payee may elect to receive payment in any form of pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit, except a benefit in the form of a joint and survivor annuity, available to the member under the public employer retirement plan, or that would be available to the member if the member retired or separated from service at the time of election by the alternate payee, without regard to the form of benefit elected by the member.

Â Â Â Â Â  (c) That the alternate payeeÂs life is the measuring life for the purposes of measuring payments to the alternate payee under the form of benefit selected by the alternate payee.

Â Â Â Â Â  (3) Subsection (1) of this section applies only to payments made by the public employer retirement plan after the date of receipt by the administrators of the plan of written notice of the judgment, order or agreement and such additional information and documentation as the plan administrators may prescribe.

Â Â Â Â Â  (4)(a) A judgment, order or agreement providing for payment to an alternate payee under subsection (1) of this section may not provide for payment to an alternate payee of:

Â Â Â Â Â  (A) Any disability payments provided to a member of a public employer retirement plan in lieu of workersÂ compensation benefits pursuant to ORS 656.027 (6), to the extent those payments are to be made before the member attains 55 years of age; or

Â Â Â Â Â  (B) Any medical or hospital benefits payable to a member as part of a disability benefit provided to a member of a public employer retirement plan in lieu of workersÂ compensation benefits pursuant to ORS 656.027 (6), regardless of the memberÂs age.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not prevent a court from considering the disability payments described in that paragraph in making a division of property pursuant to ORS 107.105 or an award of support.

Â Â Â Â Â  (5) Any public employer or public employer retirement plan that is required by the provisions of this section to make a payment to some person other than a member of the retirement plan offered by the public employer shall charge and collect out of the benefits payable to the member and the other person actual and reasonable administrative expenses and related costs incurred by the public employer or public employer retirement plan in obtaining data and making calculations that are necessary by reason of the provisions of this section. A public employer or public employer retirement plan may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. A public employer or public employer retirement plan that charges and collects administrative expenses and related costs under the provisions of this subsection shall allocate those expenses between the member of the retirement plan and any other person receiving a benefit from the plan based on the fraction of the benefit received by the member or person.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂCourtÂ means any court of appropriate jurisdiction of this or any other state or of the District of Columbia.

Â Â Â Â Â  (b) ÂMemberÂ means a person entitled to a benefit from a public employer retirement plan.

Â Â Â Â Â  (c) ÂPublic employerÂ means the state, one of its agencies, any city, county, municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by two or more such political subdivisions to provide themselves governmental services.

Â Â Â Â Â  (d) ÂPublic employer retirement planÂ means any system, program, annuity, contract or other plan established by a public employer for the purpose of providing a pension, annuity, retirement allowance or disability benefit to officers or employees of the public employer. [1993 c.715 Â§2; 2003 c.576 Â§403]

COVERAGE FOR POLICE OFFICERS AND FIREFIGHTERS

Â Â Â Â Â  237.610 Definitions for ORS 237.610 and 237.620. As used in this section and ORS 237.620:

Â Â Â Â Â  (1) ÂFirefighterÂ means:

Â Â Â Â Â  (a) Persons employed by a city, county or district whose duties involve firefighting, but does not include volunteer firefighters; and

Â Â Â Â Â  (b) The State Fire Marshal and the chief deputy fire marshal and deputy state fire marshals appointed under ORS 476.040.

Â Â Â Â Â  (2)(a) ÂPolice officerÂ includes:

Â Â Â Â Â  (A) Police chiefs and police officers of a city who are classified as police officers by the council or other governing body of the city;

Â Â Â Â Â  (B) Sheriffs and those deputy sheriffs whose duties, as classified by the county governing body, are the regular duties of police officers;

Â Â Â Â Â  (C) County adult parole and probation officers, as defined in ORS 181.610, who are classified by the county governing body for purposes of this section and ORS 237.620;

Â Â Â Â Â  (D) Corrections officers as defined in ORS 181.610;

Â Â Â Â Â  (E) Employees of districts whose duties, as classified by the governing body of the district, are the regular duties of police officers; and

Â Â Â Â Â  (F) Investigators of the Criminal Justice Division of the Department of Justice.

Â Â Â Â Â  (b) ÂPolice officerÂ does not include volunteer or reserve police officers or persons considered by the respective governing bodies to be civil deputies or clerical personnel.

Â Â Â Â Â  (3) ÂPublic employerÂ means any city, county or district that employs police officers or firefighters. [1971 c.692 Â§2; 1973 c.19 Â§2; 1979 c.656 Â§6; 1981 c.479 Â§1; 1989 c.614 Â§2; 1991 c.67 Â§55; 2005 c.22 Â§175]

Â Â Â Â Â  237.620 Membership of police officers and firefighters. (1) On or before July 1, 1973, all public employers of police officers and firefighters who are not participants in the Public Employees Retirement System shall become participants in the system with respect to the police officers and firefighters employed by them.

Â Â Â Â Â  (2) All police officers and firefighters in the employ of the public employer on the date the public employer becomes a participant in the system under subsection (1) of this section shall establish membership under the six-month service requirement of ORS 238.015.

Â Â Â Â Â  (3) The participation of the public employer in the system under this section shall apply to services of its employee police officers and firefighters on and after the effective date of the public employerÂs participation in the system. The public employer also shall provide a prior service pension for its police officers and firefighters, within the limitations of ORS 238.225 (2) (1999 Edition), for continuous service to the public employer for a period not exceeding 20 years before the effective date of the public employerÂs participation in the system.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, if a public employer provides retirement benefits to its police officers and firefighters that are equal to or better than the benefits that would be provided to them under the system, as determined at the expense of the public employer by the Public Employees Retirement Board, the public employer is not required to participate in the system with respect to its police officers and firefighters. Once every two years the Public Employees Retirement Board shall review the benefits provided by a public employer that provides retirement benefits to its police officers and firefighters other than through the Public Employees Retirement System to determine whether the public employer complies with the requirements of this subsection. [1971 c.692 Â§3; 1973 c.704 Â§16; 1975 c.449 Â§13; 1989 c.888 Â§2; 1991 c.67 Â§56; 2001 c.945 Â§76; 2003 c.625 Â§33]

Â Â Â Â Â  237.630 [1971 c.692 Â§4; 1975 c.449 Â§7; renumbered 237.173 in 1991]

Â Â Â Â Â  237.635 Mandated increase in benefits payable under systems other than Public Employees Retirement System; limitation. (1) Any public employer that provides retirement benefits to its police officers and firefighters other than by participation in the Public Employees Retirement System pursuant to the provisions of ORS 237.620 (4) shall provide increases to the police officers and firefighters of the public employer, both active and retired, that are equal to the increases in retirement benefits that are provided for in this 1991 Act for active and retired police officers or firefighters who are members of the Public Employees Retirement System, or shall provide to those police officers and firefighters increases in retirement benefits that are the actuarial equivalent of the increases in retirement benefits that are provided for in this 1991 Act for police officers or firefighters who are members of the Public Employees Retirement System. No other retirement benefit or other benefit provided by those public employers shall be decreased by the employer by reason of the increases mandated by this section.

Â Â Â Â Â  (2) The increased benefits provided for in this section apply only to police officers or firefighters who establish membership before July 14, 1995, in a retirement plan or system offered by a public employer in lieu of membership in the Public Employees Retirement System pursuant to the provisions of ORS 237.620 (4). [1991 c.796 Â§11; 1995 c.569 Â§12]

Â Â Â Â Â  Note: Pursuant to 173.160, Legislative Counsel has not substituted specific ORS references for the words Âthis 1991 ActÂ in section 11, chapter 796, Oregon Laws 1991, compiled as 237.635. The sections for which substitution otherwise would be made may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  237.637 Additional mandated increase in benefits payable under systems other than Public Employees Retirement System. Any public employer that provides retirement benefits to its police officers and firefighters other than by participation in the Public Employees Retirement System pursuant to the provisions of ORS 237.620 (4) shall provide increases to the police officers and firefighters of the public employer, both active and retired, that are equal to the increases in retirement benefits that are provided for in chapter 569, Oregon Laws 1995, for active and retired police officers or firefighters who are members of the Public Employees Retirement System, or the public employer shall provide to those police officers and firefighters increases in retirement benefits that are the actuarial equivalent of the increases in retirement benefits that are provided for in chapter 569, Oregon Laws 1995, for police officers or firefighters who are members of the Public Employees Retirement System. Increases provided under this section shall be reduced by the amount of any benefit increase provided by ORS 237.635 in the same manner that increases in retirement benefits that are provided for in chapter 569, Oregon Laws 1995, for active and retired police officers or firefighters who are members of the Public Employees Retirement System are reduced to reflect amounts paid to those members under the provisions of chapter 796, Oregon Laws 1991. No other retirement benefit or other benefit provided by those public employers shall be decreased by the employer by reason of the increases mandated by this section. [1995 c.569 Â§11]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 569, Oregon Laws 1995,Â for the words Âthis ActÂ in section 11, chapter 569, Oregon Laws 1995, compiled as 237.637. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  237.640 [1971 c.692 Â§5; 1973 c.704 Â§17; 1975 c.449 Â§8; 1991 c.813 Â§12; renumbered 237.163 in 1991]

LEGISLATOR RETIREMENT PLANS

Â Â Â Â Â  237.650 Retirement plan election. (1) A person appointed or elected as a member of the Legislative Assembly must elect within 30 days after taking office if the person will:

Â Â Â Â Â  (a) Become a member of the Oregon Public Service Retirement Plan established under ORS chapter 238A;

Â Â Â Â Â  (b) Become a legislator member of the state deferred compensation plan under ORS 237.655; or

Â Â Â Â Â  (c) Decline to become a member of the Oregon Public Service Retirement Plan, or to become a legislator member of the state deferred compensation plan, for service as a member of the Legislative Assembly.

Â Â Â Â Â  (2) Written notice of a personÂs election under this section must be given to the Public Employees Retirement Board. If the board does not receive written notice within 30 days after the person takes office, the person shall be conclusively deemed to have elected to become a legislator member of the state deferred compensation plan under ORS 237.655.

Â Â Â Â Â  (3) Any member of the Legislative Assembly who elects to become a member of the Oregon Public Service Retirement Plan may request that the Public Employees Retirement Board roll over the amount in the regular account maintained for the member under ORS 238.250 into the individual account maintained for the member under the individual account program.

Â Â Â Â Â  (4) An election under this section does not affect the ability of a person appointed or elected as a member of the Legislative Assembly to participate in the state deferred compensation plan in the manner provided by ORS 243.401 to 243.507. [2003 c.733 Â§46a]

Â Â Â Â Â  Note: 237.650 to 237.660 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 237 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 46b, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 46b. Application; temporary provision for current members of Legislative Assembly. (1) Except as provided in subsection (2) of this section, section 46a of this 2003 Act [237.650] applies to all members of the Legislative Assembly who take office on or after the effective date of this 2003 Act [August 29, 2003].

Â Â Â Â Â  (2) In addition to the options provided by section 46a of this 2003 Act, any person who is a member of the Legislative Assembly on the effective date of this 2003 Act and who is a member of the Public Employees Retirement System on the effective date of this 2003 Act may elect to remain a member of the system under ORS chapter 238 for so long as the member remains in continuous service as a member of the Legislative Assembly. An election under this subsection must be made in the manner provided by section 46a (2) of this 2003 Act.

Â Â Â Â Â  (3) A member of the Legislative Assembly remains in continuous service as a member of the Legislative Assembly for the purposes of subsection (2) of this section for so long as the member continues in office without a break in service as described in sections 2 [238A.025] and 2a of this 2003 Act. [2003 c.733 Â§46b]

Â Â Â Â Â  237.655 Legislator members of state deferred compensation plan. (1) If a person appointed or elected as a member of the Legislative Assembly elects under ORS 237.650 to participate in the state deferred compensation plan as a legislator member, the Legislative Assembly shall make employer contributions to the plan in an amount that is equal to six percent of the memberÂs salary. A legislator member may make contributions to the plan in any amount that does not exceed the maximum allowed by federal law governing the planÂs tax qualification.

Â Â Â Â Â  (2) Any member of the Legislative Assembly who elects to become a legislator member of the state deferred compensation plan may request that the Public Employees Retirement Board roll over the amount in the regular account maintained for the member under ORS 238.250 into the state deferred compensation plan.

Â Â Â Â Â  (3) Except for the contributions required by subsection (1) of this section, the Legislative Assembly may not Âpick-up,Â assume or pay any contributions on behalf of a legislator member of the state deferred compensation plan. [2003 c.733 Â§46c]

Â Â Â Â Â  Note: See first note under 237.650.

Â Â Â Â Â  237.660 Special rule for public employees elected or appointed to Legislative Assembly. (1) A person who is serving with a participating public employer, who will receive benefits under ORS chapter 238 by reason of that service, who is elected or appointed to the Legislative Assembly, and who does not leave employment with the participating public employer by reason of that election or appointment, must elect one of the options provided by ORS 237.650 for the purposes of service by the person during sessions of the Legislative Assembly. A person described in this subsection shall receive benefits under ORS chapter 238 for all hours of service that are not performed during a session of the Legislative Assembly.

Â Â Â Â Â  (2) A person who is serving with a participating public employer, who is a member of the pension program or the individual account program, and who is elected or appointed to the Legislative Assembly may not make an election under ORS 237.650 and shall continue membership in the pension program or individual account program for the purposes of all service by the person as a member of the Legislative Assembly. [2003 c.733 Â§46d]

Â Â Â Â Â  Note: See first note under 237.650.

LIQUIDATION OF PRE-1953 RETIREMENT SYSTEM

Â Â Â Â Â  237.950 Pre-1953 Public Employees Retirement System abolished. The Public Employees Retirement System of the State of Oregon, established by chapter 401, Oregon Laws 1945, as amended, hereby is abolished, subject to the provisions of ORS 237.950 to 237.980. [1953 c.180 Â§2]

Â Â Â Â Â  237.952 Public Employees Retirement Board; rules. (1) There hereby is established and created the Public Employees Retirement Board, which shall administer the provisions of ORS 237.414 and 237.950 to 237.980, shall have powers and duties herein provided, and shall be comprised of five persons appointed by the Governor. The term of each appointee shall be four years.

Â Â Â Â Â  (2) The board shall have the powers and privileges of a corporation, including the right to sue and be sued in its own name.

Â Â Â Â Â  (3) Members of the board shall be citizens of the United States and residents of the State of Oregon for at least two years immediately preceding their appointment to the board. Two members shall not be employed by a public employer during their respective terms of office on the board or have been so employed during the two years immediately preceding appointment to the board. The other three members of the board shall be employees of public employers under Social Security coverage and so employed throughout the respective terms of their appointment. Any vacancy on the board shall be filled by appointment for the unexpired term of the member replaced.

Â Â Â Â Â  (4) The successor of a board member in either group shall have the qualifications herein prescribed for such group.

Â Â Â Â Â  (5) The board shall, at its first meeting of each fiscal year, designate one of its members to serve as chairperson of the board for the ensuing year and until a successor is designated and takes that office. The board shall hold meetings as frequently as may be necessary for the performance of its duties.

Â Â Â Â Â  (6) Within the limitations of ORS 237.414 and 237.950 to 237.980, the board shall have the power to establish and enforce rules and regulations for transacting its business and administering ORS 237.414 and 237.950 to 237.980.

Â Â Â Â Â  (7) Members of the board shall serve without compensation but shall be reimbursed for their necessary expenses incurred in the performance of their duties as such members. [1953 c.180 Â§9; 1953 c.521 Â§3; 1991 c.67 Â§57]

Â Â Â Â Â  237.956 Director and staff. The board shall employ a director whose duties shall be as hereinafter provided. All ministerial duties required in the administration of ORS 237.414 and 237.950 to 237.980 shall be performed by the director and by employees under the direction of the director. The director shall hold the position during the pleasure of the board and shall furnish such bond as required by the board. The board shall also designate an employee to perform duties in the absence of the director. [1953 c.180 Â§10; 1973 c.704 Â§18]

Â Â Â Â Â  237.960 Transfer of assets and administration of retirement fund. (1) All assets of the previously existing Public Employees Retirement System, as of March 27, 1953, including moneys and securities, accounts receivable, office equipment and all personal property of any description, hereby are transferred to the Public Employees Retirement Board created and established by ORS 237.952, which board shall have control thereof for the purpose of liquidating the obligations of the Public Employees Retirement System and otherwise applying such assets as herein directed.

Â Â Â Â Â  (2) During the period of liquidation the board may invest and reinvest moneys, purchase, sell and exchange securities as in its judgment to the best interest of beneficiaries.

Â Â Â Â Â  (3) The board shall succeed to all the duties and prerogatives of the Public Employees Retirement Board created by chapter 401, Oregon Laws 1945, as amended, in relation to the Public Employees Retirement Fund. Said fund shall be and remain a trust fund for the purpose of liquidating the obligations of the abolished retirement system, and the Public Employees Retirement Board created by ORS 237.952 hereby is declared to be the trustee of said fund.

Â Â Â Â Â  (4) From the current service account of the State of Oregon in the Public Employees Retirement Fund there shall be transferred to the Social Security Revolving Account an amount of $60,000 which shall be recovered from the participating employers in the manner prescribed by ORS 237.520 (2003 Edition), and upon recovery shall be repaid to the Public Employees Retirement Board. [1953 c.180 Â§3; 2005 c.755 Â§60]

Â Â Â Â Â  237.964 Collection of accrued liabilities. In order to liquidate accrued liabilities with respect to prior service credit and delinquent contributions, each public employer which at any time prior to March 27, 1953, has participated in the Public Employees Retirement System shall continue to remit payments to the Public Employees Retirement Board at the rate and in the time and manner prescribed by chapter 401, Oregon Laws 1945, as amended. The board shall have a right of action against any such public employer for the enforcement of the provisions of this section. [1953 c.180 Â§5]

Â Â Â Â Â  237.968 Continuation of retirement benefits of certain members. The board shall pay all retirement benefits to which members of the Public Employees Retirement System who retired prior to March 27, 1953, may be entitled under the provisions of chapter 401, Oregon Laws 1945, as amended, and shall give full recognition to all rights to which such members are entitled under said law. The board also shall determine and pay in accordance with the provisions of that law retirement benefits to which members of the Public Employees Retirement System are entitled by the provisions of said law. [1953 c.180 Â§4]

Â Â Â Â Â  237.972 Continuation of abolished system with regard to certain members. Notwithstanding any other provision of chapter 180, Oregon Laws 1953, chapter 401, Oregon Laws 1945, as amended, shall remain in full force and effect with respect to any employee of a public employer which heretofore withdrew from the Public Employees Retirement System pursuant to subsection (5) of section 8 of said law, as amended by section 1, chapter 322, Oregon Laws 1951, who did not sign the petition for such withdrawal. Such employee shall be and remain a member of the Public Employees Retirement System with full rights and benefits thereunder as if chapter 180, Oregon Laws 1953, had not been passed; and until the entire obligation of the public employer with respect to all such employees, as provided in chapter 401, Oregon Laws 1945, as amended, shall have been paid in full, such public employer shall continue to deduct from payrolls and transmit the contributions thereby required and make the matching contributions thereby required to the Public Employees Retirement Board created by ORS 237.952 and such public employer shall remain liable to such Public Employees Retirement Board for all contributions required by such law together with interest thereon at the legal rate from the date of any delinquency. [1953 c.180 Â§11]

Â Â Â Â Â  237.976 Disposition of contributions made under abolished system. (1) From contributions of each employee and the matching contributions of the employer, respectively, due and paid to the Public Employees Retirement Fund for services performed after January 1, 1951, there shall be deducted as much thereof as necessary to constitute an amount equal to the total sum of the tax which would have been imposed upon the employee and the employer, respectively, by sections 1400 and 1410 of the Internal Revenue Code, if the services of the employee subsequent to January 1, 1951, had constituted employment as defined by section 1426 of such Code; provided, however, that no such deductions shall be made from the contributions of the employees referred to in ORS 237.972 or from the matching contributions of their employers, heretofore or hereafter paid into the Public Employees Retirement Fund. A sum equal to the total of the amounts deducted as provided in the preceding sentence hereby is transferred from the Public Employees Retirement Fund to the Social Security Revolving Account in the General Fund created by ORS 237.490, and shall be expended by the Public Employees Retirement Board in payment of the contributions required to secure coverage under the system of Old Age and Survivors Insurance established by title 2 of the Social Security Act, effective from January 1, 1951, for all employees with respect to whom such deductions were made.

Â Â Â Â Â  (2) Each member of the Public Employees Retirement System shall have the right to a refund of all contributions heretofore paid by the member into the fund after deducting therefrom the amount herein specified for Social Security coverage, providing that within 60 days after March 27, 1953, the member signs and files a written request therefor with the Public Employees Retirement Board, in which event such contribution shall be paid to the member by the Public Employees Retirement Board as soon thereafter as practicable and in no case later than October 1, 1953. The refund of all contributions paid by the member, as by this section authorized, in the case of each applicant who receives such refund shall extinguish all the rights of membership in the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, including the right to claim credit for any time whatever spent in public employment prior to the receipt of such refund. Unless an employee shall have filed such request for refund within said 60 days the balance of contributions of the employee remaining after such deduction, together with an equal amount contributed by the employer, and the contributions of the employers based on the prior service credit of the employee, shall be used to purchase retirement benefits for such employee in accordance with ORS chapter 238. If, pending such disposition of employeesÂ contributions, any employee should die, the accumulated contributions of the employee shall be paid as the employee shall have directed in writing. In the absence of such written direction, the accumulated contributions shall be paid in accordance with the provisions of chapter 401, Oregon Laws 1945, as amended.

Â Â Â Â Â  (3) There shall be no refund made to any participating employer until such time as all liabilities against such employer have been fully liquidated and discharged. [1953 c.180 Â§6; 1953 c.521 Â§1]

Â Â Â Â Â  237.980 Rights and moneys exempt from taxation, execution and bankruptcy and are unassignable. During the entire period of liquidation of the Public Employees Retirement System, the right of a person to a pension, annuity or a retirement allowance, to the return of contributions upon separation from service with a public employer, the refund of contributions authorized by ORS 237.976, the payment of annuity, or retirement allowance itself, any optional benefit or death benefit, or any right accrued or accruing to any person under the provisions of the repealed Public EmployesÂ Retirement Act [chapter 401, Oregon Laws 1945] or ORS 237.412 to 237.418 or 237.950 to 237.980, shall be exempt from all state, county and municipal taxes, and shall not be subject to execution, garnishment, attachment or any other process or to the operation of any bankruptcy or insolvency law, and shall not be assignable. [1953 c.180 Â§7; 1953 c.521 Â§2]

_______________



Chapter 238

Chapter 238 Â Public Employees Retirement System

2005 EDITION

PUBLIC EMPLOYEES RETIREMENT SYSTEM

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

238.005Â Â Â Â  Definitions

MEMBERSHIP

(Membership Generally)

238.015Â Â Â Â  Membership generally

238.025Â Â Â Â  Effect of service interruptions on membership

238.035Â Â Â Â  Membership of part but not all employees of a public employer

238.045Â Â Â Â  Membership of certain circuit court judges

238.055Â Â Â Â  Membership of judges previously receiving retirement pay from JudgesÂ Retirement Fund

238.062Â Â Â Â  Membership of deputy district attorneys

238.068Â Â Â Â  Membership of legislators

238.072Â Â Â Â  Membership of certain legislative employees

238.074Â Â Â Â  Membership of community college employees

(Membership of Retired Employees)

238.078Â Â Â Â  Reemployment of retired members

238.082Â Â Â Â  Active membership of reemployed retired members

238.088Â Â Â Â  Appointment or election of retired member to public office

238.092Â Â Â Â  Option of legislators to receive certain benefits; employment of persons as legislative employees or state police officer beyond 65 years of age

(Termination of Membership)

238.095Â Â Â Â  Termination of membership

RETIREMENT CREDIT

(Restoration of Forfeited Credit)

238.105Â Â Â Â  Restoration of credit forfeited by reason of termination of membership

238.115Â Â Â Â  Alternate method of restoring credit forfeited by reason of termination of membership

(Credit for Probationary Periods)

238.125Â Â Â Â  Credit for probationary period of employment

238.135Â Â Â Â  Credit for probationary periods in seasonal positions

(Credit for Periods of Service With Other Employers)

238.145Â Â Â Â  Credit for service as police officer or firefighter with nonparticipating employer

238.156Â Â Â Â  Contributions, benefits and retirement credit for periods of service in uniformed services or Armed Forces; rules

238.157Â Â Â Â  Alternative provision for retirement credit for periods of service with Armed Forces

238.160Â Â Â Â  Retirement credit for service while on loan to federal government

238.162Â Â Â Â  Retirement credit for service as teacher in public schools of another state

(Miscellaneous)

238.165Â Â Â Â  Credit for certain periods of employment by Legislative Assembly

238.175Â Â Â Â  Retirement credit for periods of disability

238.180Â Â Â Â  Use of retirement credit granted under Oregon Public Service Retirement Plan

CONTRIBUTIONS

(Employee Contributions)

238.200Â Â Â Â  Employee contributions generally

238.205Â Â Â Â  Payment of employee contribution by employer

238.210Â Â Â Â  Payment of certain circuit court judge employee contributions by employer

238.215Â Â Â Â  Contributions by certain higher education employees

(Employee Rollover Contributions)

238.220Â Â Â Â  Employee rollover contributions; rules

(Employer Contributions)

238.225Â Â Â Â  Employer contributions

238.227Â Â Â Â  Pooling of employers for purpose of computing employer contributions

238.229Â Â Â Â  Effect of lump sum payment on contributions of pooled employer

238.231Â Â Â Â  Unfunded liability or surplus after employee transfer or employer merger, consolidation or split

MEMBER ACCOUNTS

(Generally)

238.250Â Â Â Â  Regular accounts

238.255Â Â Â Â  Credits to regular accounts when earnings less than assumed interest rate

238.258Â Â Â Â  Minimum regular account balance

238.260Â Â Â Â  Variable Annuity Account; rules

(Withdrawal or Transfer of Member Account)

238.265Â Â Â Â  Withdrawal of member account

238.270Â Â Â Â  Transfer of member account to other public employee retirement system

ELIGIBILITY FOR RETIREMENT

238.280Â Â Â Â  Eligibility for retirement

BENEFITS

(Service Retirement Allowance)

238.300Â Â Â Â  Service retirement allowance

238.305Â Â Â Â  Optional service retirement allowance calculations

238.310Â Â Â Â  Minimum service retirement allowance

238.315Â Â Â Â  Lump sum payment in lieu of small allowance

(Disability Retirement Allowance)

238.320Â Â Â Â  Disability retirement allowance

238.325Â Â Â Â  Optional disability retirement allowance calculations

238.330Â Â Â Â  Minimum disability retirement allowance

238.335Â Â Â Â  Medical examination for disability retirement allowance

238.340Â Â Â Â  Return to work

238.345Â Â Â Â  Optional service-connected disability retirement allowance for police officers and firefighters

(Use of Sick Leave to Increase Retirement Allowance)

238.350Â Â Â Â  Use of unused sick leave to increase retirement allowance; rules

238.355Â Â Â Â  Computation of unused sick leave for community college employees

(Cost-of-Living Adjustments)

238.360Â Â Â Â  Cost-of-living adjustments

(Benefit Increases in Compensation of Claims Based on Taxation of Benefits)

238.375Â Â Â Â  Increased benefits payable in compensation for certain damages attributable to taxation of benefits

238.380Â Â Â Â  Calculation of increased benefit payable under ORS 238.375

238.385Â Â Â Â  Retirement allowance increase based on years of service

238.387Â Â Â Â  Retirement allowance increases for members who retired before January 1, 1991

(Death Benefits)

238.390Â Â Â Â  Death benefit

238.395Â Â Â Â  Additional death benefit

238.400Â Â Â Â  Payment upon death of retired member who dies before making election of retirement benefits

238.405Â Â Â Â  Death benefit payable to survivors of certain police officers or firefighters

(Insurance Premium Payments)

238.410Â Â Â Â  Board may contract for insurance for retirees; rules

238.415Â Â Â Â  Payment toward cost of pre-Medicare insurance; rules

238.420Â Â Â Â  Payment toward cost of Medicare supplemental insurance

(Benefits Payable to Vested Inactive Member)

238.425Â Â Â Â  Benefits payable to vested inactive member

(Benefits Payable to Persons Establishing Membership on or After January 1, 1996)

238.430Â Â Â Â  Limitation on benefits payable to persons establishing membership on or after January 1, 1996

238.435Â Â Â Â  Provisions applicable to persons establishing membership on or after January 1, 1996

(Optional Purchase of Benefit Units by Police and Firefighters)

238.440Â Â Â Â  Optional purchase of benefit units by police and firefighters

(Prior Service Credit)

238.442Â Â Â Â  Prior service credit

(Miscellaneous)

238.445Â Â Â Â  Benefits exempt from execution, bankruptcy and certain taxes; exceptions

238.450Â Â Â Â  Computation of retirement allowance or benefit; notice of contest

238.455Â Â Â Â  Estimated benefit payments

238.458Â Â Â Â  Unclaimed benefits

238.460Â Â Â Â  Waiver of retirement allowance

238.462Â Â Â Â  Spousal consent required for certain optional forms of retirement allowance

238.465Â Â Â Â  Benefits payable to others under certain judgments; rules

238.470Â Â Â Â  Interest on payments from fund

238.475Â Â Â Â  Effect of transfer of employee to another participating employer

238.480Â Â Â Â  Effect of change to calendar year on contributions and credit of members

PUBLIC EMPLOYEE BENEFIT EQUALIZATION FUND

238.485Â Â Â Â  Fund established

238.488Â Â Â Â  Payment of benefits; employer contributions

238.490Â Â Â Â  Administrative expenses

238.492Â Â Â Â  Rules for administration of fund

JUDGE MEMBERS

238.500Â Â Â Â  Definitions for ORS 238.500 to 238.585

238.505Â Â Â Â  Judges as PERS members

238.515Â Â Â Â  Contributions

238.525Â Â Â Â  Compulsory retirement age

238.535Â Â Â Â  Service retirement allowance

238.538Â Â Â Â  Health benefit plans for certain retired judge members

238.545Â Â Â Â  Withdrawal of member account; retirement allowance of inactive judge member

238.555Â Â Â Â  Disability retirement allowance

238.565Â Â Â Â  Beneficiary of judge; spouseÂs pension

238.575Â Â Â Â  Cost-of-living adjustments; ad hoc increase

238.580Â Â Â Â  Application of PERS laws to judges

238.585Â Â Â Â  Use of creditable service by person who serves as both member and judge member; restoration of forfeited rights upon becoming judge member

ADMINISTRATION

(Public Employees Retirement System)

238.600Â Â Â Â  System established; legislative intent

238.601Â Â Â Â  Legislative findings and intent; administration of system

238.605Â Â Â Â  Actuarial report on system

238.607Â Â Â Â  Actuarial equivalency factor tables

238.608Â Â Â Â  Separate actuarial equivalency factor tables for certain police officers and firefighters

238.610Â Â Â Â  Administrative expenses of system

238.615Â Â Â Â  Revolving fund for payment of administrative expenses

238.618Â Â Â Â  Exclusion of employer or employee from system to maintain tax qualification

(Public Employees Retirement Board)

238.630Â Â Â Â  Board generally; rules

238.635Â Â Â Â  Board consideration of system goals and objectives

238.640Â Â Â Â  Qualifications of board members

238.645Â Â Â Â  Director and staff

238.646Â Â Â Â  Authority of Director of Public Employees Retirement System to require fingerprints

238.650Â Â Â Â  Rules of board; written plan document

238.655Â Â Â Â  Procedure for board hearings

238.657Â Â Â Â  Board counsel

(Public Employees Retirement Fund)

238.660Â Â Â Â  Fund generally; board review of legislative proposals

238.661Â Â Â Â  Moneys in fund appropriated to board

238.665Â Â Â Â  Contributions and interest not included in boardÂs budget

238.670Â Â Â Â  Reserve accounts in fund

238.672Â Â Â Â  Crediting of earnings to employer upon death or retirement of member

238.675Â Â Â Â  Transfer of unclaimed death benefit or account balance to other account or reserve

(Integration of Other Retirement Systems)

238.680Â Â Â Â  Integration of other retirement systems

238.685Â Â Â Â  Method of payment of unfunded obligation under integration contract

238.690Â Â Â Â  Integration of retirement plan of mass transit district

(Bonding of Local Government Pension Liabilities)

238.692Â Â Â Â  Definitions for ORS 238.692 to 238.698

238.694Â Â Â Â  Local governments authorized to issue bonds to finance pension liabilities; limited tax bonds; revenue bonds

238.695Â Â Â Â  Intergovernmental agreements for collective issuance, administration or payment of bonds

238.696Â Â Â Â  Debt service trust fund

238.698Â Â Â Â  Funds diversion agreement

(Enforcement)

238.700Â Â Â Â  Enforcement of requirements of ORS chapters 238 and 238A

238.705Â Â Â Â  State departments to remit contributions and furnish reports

238.710Â Â Â Â  Mandamus against defaulting employer; appeal

238.715Â Â Â Â  Recovery of overpayments; rules

(Short Title)

238.750Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  238.005 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂAnnuityÂ means payments for life derived from contributions made by a member as provided in this chapter.

Â Â Â Â Â  (2) ÂBoardÂ means the Public Employees Retirement Board.

Â Â Â Â Â  (3) ÂCalendar yearÂ means 12 calendar months commencing on January 1 and ending on December 31 following.

Â Â Â Â Â  (4) ÂContinuous serviceÂ means service not interrupted for more than five years, except that such continuous service shall be computed without regard to interruptions in the case of:

Â Â Â Â Â  (a) An employee who had returned to the service of the employer as of January 1, 1945, and who remained in that employment until having established membership in the Public Employees Retirement System.

Â Â Â Â Â  (b) An employee who was in the armed services on January 1, 1945, and returned to the service of the employer within one year of the date of being otherwise than dishonorably discharged and remained in that employment until having established membership in the Public Employees Retirement System.

Â Â Â Â Â  (5) ÂCreditable serviceÂ means any period of time during which an active member is being paid a salary by a participating public employer and for which benefits under this chapter are funded by employer contributions and earnings on the fund. For purposes of computing years of Âcreditable service,Â full months and major fractions of a month shall be considered to be one-twelfth of a year and shall be added to all full years. ÂCreditable serviceÂ includes all retirement credit received by a member.

Â Â Â Â Â  (6) ÂEarliest service retirement ageÂ means the age attained by a member when the member could first make application for retirement under the provisions of ORS 238.280.

Â Â Â Â Â  (7) ÂEmployeeÂ includes, in addition to employees, public officers, but does not include:

Â Â Â Â Â  (a) Persons engaged as independent contractors.

Â Â Â Â Â  (b) Seasonal, emergency or casual workers whose periods of employment with any public employer or public employers do not total 600 hours in any calendar year.

Â Â Â Â Â  (c) Persons, other than workers in the Oregon Industries for the Blind under ORS 346.190, provided sheltered employment or made-work by a public employer in an employment or industries program maintained for the benefit of such persons.

Â Â Â Â Â  (d) Persons employed and paid from federal funds received under the Emergency Job and Unemployment Assistance Act of 1974 (Public Law 93-567) or any other federal program intended primarily to alleviate unemployment. However, any such person shall be considered an ÂemployeeÂ if not otherwise excluded by paragraphs (a) to (c) of this subsection and the public employer elects to have the person so considered by an irrevocable written notice to the board.

Â Â Â Â Â  (e) Persons who are employees of a railroad, as defined in ORS 824.020, and who, as such employees, are included in a retirement plan under federal railroad retirement statutes. This paragraph shall be deemed to have been in effect since the inception of the system.

Â Â Â Â Â  (8) ÂFinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid by one or more participating public employers to an employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee was paid the highest salary. The three calendar years in which the employee was paid the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or fewer, the final average salary for the employee is the average salary per calendar year paid by one or more participating public employers to the employee in all of those years, without regard to whether the employee was employed for the full calendar year.

Â Â Â Â Â  (b) One-third of the total salary paid by a participating public employer to an employee who is an active member of the system in the last 36 calendar months of active membership before the effective date of retirement of the employee.

Â Â Â Â Â  (9) ÂFirefighterÂ does not include a volunteer firefighter, but does include:

Â Â Â Â Â  (a) The State Fire Marshal, the chief deputy fire marshal and deputy state fire marshals; and

Â Â Â Â Â  (b) An employee of the State Forestry Department who is certified by the State Forester as a professional wildland firefighter and whose primary duties include the abatement of uncontrolled fires as described in ORS 477.064.

Â Â Â Â Â  (10) ÂFiscal yearÂ means 12 calendar months commencing on July 1 and ending on June 30 following.

Â Â Â Â Â  (11) ÂFundÂ means the Public Employees Retirement Fund.

Â Â Â Â Â  (12)(a) ÂMemberÂ means a person who has established membership in the system and whose membership has not been terminated as described in ORS 238.095. ÂMemberÂ includes active, inactive and retired members.

Â Â Â Â Â  (b) ÂActive memberÂ means a member who is presently employed by a participating public employer in a qualifying position and who has completed the six-month period of service required by ORS 238.015.

Â Â Â Â Â  (c) ÂInactive memberÂ means a member who is not employed in a qualifying position, whose membership has not been terminated in the manner described by ORS 238.095, and who is not retired for service or disability.

Â Â Â Â Â  (d) ÂRetired memberÂ means a member who is retired for service or disability.

Â Â Â Â Â  (13)(a) ÂMember accountÂ means the regular account and the variable account.

Â Â Â Â Â  (b) ÂRegular accountÂ means the account established for each active and inactive member under ORS 238.250.

Â Â Â Â Â  (c) ÂVariable accountÂ means the account established for a member who participates in the Variable Annuity Account under ORS 238.260.

Â Â Â Â Â  (14) ÂNormal retirement ageÂ means:

Â Â Â Â Â  (a) For a person who establishes membership in the system before January 1, 1996, as described in ORS 238.430, 55 years of age if the employee retires at that age as a police officer or firefighter or 58 years of age if the employee retires at that age as other than a police officer or firefighter.

Â Â Â Â Â  (b) For a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, 55 years of age if the employee retires at that age as a police officer or firefighter or 60 years of age if the employee retires at that age as other than a police officer or firefighter.

Â Â Â Â Â  (15) ÂPensionÂ means annual payments for life derived from contributions by one or more public employers.

Â Â Â Â Â  (16) ÂPolice officerÂ includes:

Â Â Â Â Â  (a) Employees of institutions defined in ORS 421.005 as Department of Corrections institutions whose duties, as assigned by the Director of the Department of Corrections, include the custody of persons committed to the custody of or transferred to the Department of Corrections and employees of the Department of Corrections who were classified as police officers on or before July 27, 1989, whether or not such classification was authorized by law.

Â Â Â Â Â  (b) Employees of the Department of State Police who are classified as police officers by the Superintendent of State Police.

Â Â Â Â Â  (c) Employees of the Oregon Liquor Control Commission who are classified as enforcement officers by the administrator of the commission.

Â Â Â Â Â  (d) Sheriffs and those deputy sheriffs or other employees of a sheriff whose duties, as classified by the sheriff, are the regular duties of police officers or corrections officers.

Â Â Â Â Â  (e) Police chiefs and police personnel of a city who are classified as police officers by the council or other governing body of the city.

Â Â Â Â Â  (f) Parole and probation officers employed by the Department of Corrections, parole and probation officers who are transferred to county employment under ORS 423.549 and adult parole and probation officers, as defined in ORS 181.610, who are classified as police officers for the purposes of this chapter by the county governing body. If a county classifies adult parole and probation officers as police officers for the purposes of this chapter, and the employees so classified are represented by a labor organization, any proposal by the county to change that classification or to cease to classify adult parole and probation officers as police officers for the purposes of this chapter is a mandatory subject of bargaining.

Â Â Â Â Â  (g) Police officers appointed under ORS 276.021 or 276.023.

Â Â Â Â Â  (h) Employees of the Port of Portland who are classified as airport police by the Board of Commissioners of the Port of Portland.

Â Â Â Â Â  (i) Employees of the State Department of Agriculture who are classified as livestock police officers by the Director of Agriculture.

Â Â Â Â Â  (j) Employees of the Department of Public Safety Standards and Training who are classified by the department as other than secretarial or clerical personnel.

Â Â Â Â Â  (k) Investigators of the Criminal Justice Division of the Department of Justice.

Â Â Â Â Â  (L) Corrections officers as defined in ORS 181.610.

Â Â Â Â Â  (m) Employees of the Oregon State Lottery Commission who are classified by the Director of the Oregon State Lottery as enforcement agents pursuant to ORS 461.110.

Â Â Â Â Â  (n) The Director of the Department of Corrections.

Â Â Â Â Â  (o) An employee who for seven consecutive years has been classified as a police officer as defined by this section, and who is employed or transferred by the Department of Corrections to fill a position designated by the Director of the Department of Corrections as being eligible for police officer status.

Â Â Â Â Â  (p) An employee of the Department of Corrections classified as a police officer on or prior to July 27, 1989, whether or not that classification was authorized by law, as long as the employee remains in the position held on July 27, 1989. The initial classification of an employee under a system implemented pursuant to ORS 240.190 does not affect police officer status.

Â Â Â Â Â  (q) Employees of a school district who are appointed and duly sworn members of a law enforcement agency of the district as provided in ORS 332.531 or otherwise employed full-time as police officers commissioned by the district.

Â Â Â Â Â  (r) Employees at youth correction facilities and juvenile detention facilities under ORS 419A.050, 419A.052 and 420.005 to 420.915 who are required to hold valid Oregon teaching licenses and who have supervisory, control or teaching responsibilities over juveniles committed to the custody of the Department of Corrections or the Oregon Youth Authority.

Â Â Â Â Â  (s) Employees at youth correction facilities as defined in ORS 420.005 whose primary job description involves the custody, control, treatment, investigation or supervision of juveniles placed in such facilities.

Â Â Â Â Â  (t) Employees of the Oregon Youth Authority who are classified as juvenile parole and probation officers.

Â Â Â Â Â  (17) ÂPublic employerÂ means the state, one of its agencies, any city, county, or municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by one or more such governmental organizations to provide governmental services. For purposes of this chapter, such agency created by one or more governmental organizations is a governmental instrumentality and a legal entity with power to enter into contracts, hold property and sue and be sued.

Â Â Â Â Â  (18) ÂPrior service creditÂ means credit provided under ORS 238.442 or under ORS 238.225 (2) to (6) (1999 Edition).

Â Â Â Â Â  (19) ÂQualifying positionÂ means one or more jobs with one or more participating public employers in which an employee performs 600 or more hours of service in a calendar year, excluding any service in a job for which a participating public employer does not provide benefits under this chapter pursuant to an application made under ORS 238.035.

Â Â Â Â Â  (20) ÂRetirement creditÂ means a period of time that is treated as creditable service for the purposes of this chapter.

Â Â Â Â Â  (21)(a) ÂSalaryÂ means the remuneration paid an employee in cash out of the funds of a public employer in return for services to the employer, plus the monetary value, as determined by the Public Employees Retirement Board, of whatever living quarters, board, lodging, fuel, laundry and other advantages the employer furnishes the employee in return for services.

Â Â Â Â Â  (b) ÂSalaryÂ includes but is not limited to:

Â Â Â Â Â  (A) Payments of employee and employer money into a deferred compensation plan, which are deemed salary paid in each month of deferral;

Â Â Â Â Â  (B) The amount of participation in a tax-sheltered or deferred annuity, which is deemed salary paid in each month of participation;

Â Â Â Â Â  (C) Retroactive payments made to an employee to correct a clerical error or pursuant to an award by a court or by order of or a conciliation agreement with an administration agency charged with enforcing federal or state law protecting the employeeÂs rights to employment or wages, which shall be allocated to and deemed paid in the periods in which the work was done or in which it would have been done; and

Â Â Â Â Â  (D) Wages of a deceased member paid to a surviving spouse or dependent children under ORS 652.190.

Â Â Â Â Â  (c) ÂSalaryÂ or Âother advantagesÂ does not include:

Â Â Â Â Â  (A) Travel or any other expenses incidental to employerÂs business which is reimbursed by the employer;

Â Â Â Â Â  (B) Payments for insurance coverage by an employer on behalf of employee or employee and dependents, for which the employee has no cash option;

Â Â Â Â Â  (C) Payments made on account of an employeeÂs death;

Â Â Â Â Â  (D) Any lump sum payment for accumulated unused sick leave;

Â Â Â Â Â  (E) Any accelerated payment of an employment contract for a future period or an advance against future wages;

Â Â Â Â Â  (F) Any retirement incentive, retirement severance pay, retirement bonus or retirement gratuitous payment;

Â Â Â Â Â  (G) Payments for periods of leave of absence after the date the employer and employee have agreed that no future services qualifying pursuant to ORS 238.015 (3) will be performed, except for sick leave and vacation;

Â Â Â Â Â  (H) Payments for instructional services rendered to institutions of the Department of Higher Education or the Oregon Health and Science University when such services are in excess of full-time employment subject to this chapter. A person employed under a contract for less than 12 months is subject to this subparagraph only for the months to which the contract pertains; or

Â Â Â Â Â  (I) Payments made by an employer for insurance coverage provided to a domestic partner of an employee.

Â Â Â Â Â  (22) ÂSchool yearÂ means the period beginning July 1 and ending June 30 next following.

Â Â Â Â Â  (23) ÂSystemÂ means the Public Employees Retirement System.

Â Â Â Â Â  (24) ÂVestedÂ means being an active member of the system in each of five calendar years.

Â Â Â Â Â  (25) ÂVolunteer firefighterÂ means a firefighter whose position normally requires less than 600 hours of service per year. [Formerly 237.003; 1997 c.249 Â§64; 1997 c.853 Â§36; 1999 c.317 Â§24; 1999 c.407 Â§3; 1999 c.971 Â§1; 2001 c.295 Â§9; 2001 c.874 Â§1; 2001 c.945 Â§29a; 2001 c.968 Â§1; 2003 c.14 Â§112; 2003 c.67 Â§16; 2003 c.625 Â§20; 2005 c.152 Â§5; 2005 c.332 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 332, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 238.005 and 238A.005 by sections 1 and 2 of this 2005 Act apply only to members of the Public Employees Retirement System who die on or after the effective date of this 2005 Act [June 29, 2005]. [2005 c.332 Â§3]

Â Â Â Â Â  Note: Section 2, chapter 968, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 238.005 by section 1 of this 2001 Act apply to all service by an adult parole and probation officer that is performed on and after the date that the adult parole and probation officer is classified as a police officer for the purposes of ORS chapter 238 by the county governing body, whether that classification occurs before, on or after the effective date of this 2001 Act [January 1, 2002]. [2001 c.968 Â§2]

Â Â Â Â Â  Note: Section 2, chapter 971, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 2. (1) The amendments to ORS 238.005 by section 1 of this 1999 Act apply only to persons specified in ORS 238.005 (16)(b) who are employed by the State Forestry Department on the effective date of this 1999 Act [October 23, 1999] or who become employed by the State Forestry Department after the effective date of this 1999 Act.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the amendments to ORS 238.005 by section 1 of this 1999 Act apply only to service rendered to a participating public employer on or after the effective date of this 1999 Act.

Â Â Â Â Â  (3) Any employee who is employed by the State Forestry Department in a position described in ORS 238.005 (16)(b) on the effective date of this 1999 Act may acquire creditable service in the Public Employees Retirement System as a firefighter for service performed by the employee in a position described in ORS 238.005 (16)(b) before the effective date of this 1999 Act by paying to the Public Employees Retirement Board an amount determined by the board to represent the full cost to the system of providing credit as a firefighter to the member. The member may acquire credit as a firefighter for all or part of the service in a position described in ORS 238.005 (16)(b) performed before the effective date of this 1999 Act. All amounts required for acquisition of credit as a firefighter under this subsection must be paid at least 90 days before a memberÂs effective date of retirement. The board may by rule allow members to pay amounts required under this subsection in installments in lieu of requiring a single lump sum payment. [1999 c.971 Â§2]

Â Â Â Â Â  238.010 [Repealed by 1981 c.126 Â§6]

MEMBERSHIP

(Membership Generally)

Â Â Â Â Â  238.015 Membership generally. (1) No person may become a member of the system unless that person is in the service of a public employer and has completed six monthsÂ service uninterrupted by more than 30 consecutive working days during the six monthsÂ period. Every employee of a participating employer shall become a member of the system at the beginning of the first full pay period of the employee following the six monthsÂ period. Contributions for new members shall first be made for those wages that are attributable to services performed by the employee during the first full pay period following the six monthsÂ period, without regard to when those wages are considered earned for other purposes under this chapter. All public employers participating in the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, as amended, at the time of repeal of that chapter, and all school districts of the state, shall participate in, and their employees shall be members of, the system, except as otherwise specifically provided by law.

Â Â Â Â Â  (2) Any active member of the Public Employees Retirement System who, through the annexation of a political subdivision employing the member or by change of employment, becomes the employee of another political subdivision which is participating in the Public Employees Retirement System and has also a separate retirement system for its employees, shall remain an active member of the Public Employees Retirement System unless, within 60 days after the effective date of the annexation or change of employment or April 8, 1953, the member shall by written notice to the Public Employees Retirement Board and to the administrative body of the new public employer elect to relinquish membership in the Public Employees Retirement System and become a member of the separate retirement system of the employer, if eligible for membership in that retirement system, and the member shall be so carried by the new employer. Immediately upon such annexation of any political subdivision or such change of employment, the new public employer shall inform such employee in writing of the right of the employee to exercise an election as in this section provided.

Â Â Â Â Â  (3) A political subdivision (other than a school district) not participating in the retirement system established by chapter 401, Oregon Laws 1945, as amended, which employs one or more employees, each of whose position requires 600 hours of service per year, or an agency created by two or more political subdivisions to provide themselves governmental services, which employs one or more employees, each of whose position requires 600 hours of service per year, may, through its governing body, notify the board in writing, that it elects to include its employees in the system hereby established. Such public employer may request the board to make a study and estimate of the cost of including it and its eligible employees, other than volunteer firefighters, in the system, which the board thereupon shall cause to be made and the cost of which the employer shall bear. Upon completion of the study and estimate the employer may apply for admission to the system, whereupon it shall begin to participate therein and its eligible employees other than volunteer firefighters shall become members of the system. If the employer is an agency created by two or more political subdivisions to provide themselves governmental services and ceases thereafter to transmit to the board contributions for any of its eligible employees, the benefits based upon employer contributions to which such employees would otherwise be entitled shall be reduced accordingly.

Â Â Â Â Â  (4) No inmate of a state institution or an alien on a training or educational visa working for any participating employer, even though the inmate or alien received compensation from a participating employer, shall be eligible to become a member of the system. No person employed by a participating employer and defined by such employer as a student employee is eligible to become a member of the system for such student employment.

Â Â Â Â Â  (5) A person holding an elective office or an appointive office with a fixed term or an office as head of a department to which the person is appointed by the Governor may become a member of the system by giving the board written notice of desire to do so within 30 days after taking the office or, in the event that the officer is not eligible to become a member of the system at the time of taking the office, within 30 days after becoming so eligible. Membership so established shall not be discontinued during the appointive or elective term of the officer except upon separation of the officer from service.

Â Â Â Â Â  (6) A public employer employing volunteer firefighters may apply to the board at any time for them to become members of the system. Upon receiving the application the board shall fix a wage at which, for purposes of this chapter only, they shall be considered to be employed and which shall be the basis for computing the amounts of the contributions, if any, which they pay into, and of the benefits which they and their beneficiaries receive from, the fund; and if the wage so fixed is satisfactory to the employer, shall include the firefighters in the system.

Â Â Â Â Â  (7)(a) In the event that an employee enters the service of a public employer which is participating in or later begins to participate in the system and in the event that at the time of entering that service or at the time that the employer begins to participate in the system the employee has commenced to purchase and is continuing to purchase a retirement annuity, if the employer deems the annuity adequate for the purposes of this chapter, it may enter into an agreement with the employee and the board pursuant to which the employee may be exempted from contributing to the Public Employees Retirement Fund, and, if no public funds are being used to purchase the annuity or a corresponding pension, the employer, in lieu of the contributions which it otherwise would make to the fund on account of the employee, may make contributions toward the cost of purchasing the annuity. Such employee otherwise shall be subject to the provisions of this chapter, except that neither the employee nor any person claiming under the employee shall receive any payments from the retirement fund as service or disability allowance.

Â Â Â Â Â  (b) An employee who enters into an agreement under paragraph (a) of this subsection may elect at any time thereafter to start to participate in the system by giving written notice of desire to participate to the board and to the employer. The employee shall receive no retirement credit for the period during which the employee was exempted from contributing to the fund under the agreement, but the employee shall be considered to have completed the six monthsÂ service required for membership in the system. When the employee starts to participate in the system the employer shall start to contribute to the fund on account of the employee in the same manner as the employer contributes on account of other employees who are active members of the system and the employer shall stop making contributions toward the cost of purchasing the retirement annuity.

Â Â Â Â Â  (8)(a) All new appointees in the Federal Cooperative Extension Service or in any other service in which participation in the Federal Civil Service retirement program is mandatory, who receive a federal appointment on or after July 1, 1955, may participate in the Public Employees Retirement System only by giving written notice of their election to so participate to the Public Employees Retirement Board within six months after the effective date of their appointment.

Â Â Â Â Â  (b) All persons employed by the Federal Cooperative Extension Service or by any other service in which participation in the Federal Civil Service retirement program is mandatory, who are under federal appointment as of July 1, 1955, and who are members of the state retirement system, shall continue such membership unless, prior to February 1, 1956, they give written notice to the Public Employees Retirement Board of their desire to cancel their membership.

Â Â Â Â Â  (c) Any person who is an active member of the Public Employees Retirement System, who, on or after July 1, 1955, is employed by the Federal Cooperative Extension Service or by any other service in which participation in the Federal Civil Service retirement program is mandatory, and who is given a federal appointment, shall continue such membership in the Public Employees Retirement System unless, within six months after the effective date of the appointment, the person gives written notice to the Public Employees Retirement Board of the desire to cancel membership.

Â Â Â Â Â  (d) A cancellation of membership under paragraph (b) or (c) of this subsection terminates membership in the Public Employees Retirement System and cancels the right to any benefits from, or claims against, that system. Such cancellation prevents the withdrawing member from claiming thereafter any retirement credit for any period of employment before the cancellation. Upon receipt of a notice of cancellation, the Public Employees Retirement Board shall refund the member account of the withdrawing member, regardless of the age of the withdrawing member.

Â Â Â Â Â  (9) Employees, including managers, of foreign trade offices of the Economic and Community Development Department who live and perform services in foreign countries under the provisions of ORS 285A.090 (13) shall not be members of the system. However, any person who is an active member of the system immediately before becoming an employee of a foreign trade office shall continue to be a member of the system during the period of time the person serves as an employee of the foreign trade office.

Â Â Â Â Â  (10) An employee who is participating in an alternative retirement program established pursuant to ORS 353.250 or an optional retirement plan established pursuant to ORS 341.551 may not be an active member of the Public Employees Retirement System. [Formerly 237.011; 1997 c.249 Â§65; 1999 c.130 Â§4; 1999 c.509 Â§23; 2001 c.192 Â§1; 2001 c.883 Â§41; 2001 c.945 Â§30; 2003 c.67 Â§17; 2005 c.152 Â§6; 2005 c.728 Â§3]

Â Â Â Â Â  238.020 [Amended by 1965 c.607 Â§1; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.025 Effect of service interruptions on membership. Within the limits hereinafter specified regarding absence from service, no leave of absence, sabbatical leave, illness, accident or emergency preventing or interrupting service by an employee to an employer participating in the system shall be deemed to break the continuity of the employeeÂs membership in the system. [Formerly 237.091]

Â Â Â Â Â  238.030 [Amended by 1953 c.426 Â§4; 1955 c.49 Â§1; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.035 Membership of part but not all employees of a public employer. (1) A public employer that is not participating in the system may, by application to the board, designate any class of employees of the public employer to become members of the system at the time of entering the system.

Â Â Â Â Â  (2) The board shall consider an application received under this section to be an application to become a participating employer under this chapter, but only to the extent of providing membership for the class of employees designated in the application.

Â Â Â Â Â  (3) The board, upon such terms as are set forth in a contract between the board and the employer, shall allow every employee in the designated class to become members of the Public Employees Retirement System in accordance with this chapter. A contract entered into under this section shall require the public employer to agree to eventually contract to provide membership to all of the employees who do not become members of the system at the time that the employer becomes a participating employer.

Â Â Â Â Â  (4) All employees who have completed the period of service with the public employer that is required under ORS 238.015 shall become members of the system on a date specified by the board. All other employees in the designated class shall become members upon completion of the required period of service.

Â Â Â Â Â  (5) The contract provided for in subsection (3) of this section may be in addition to or in lieu of a contract of integration under ORS 238.680.

Â Â Â Â Â  (6) An employer entering into a contract under subsection (3) of this section may at any time thereafter enter into a contract with the board to provide membership to all or part of the employees who do not become members of the system at the time that the employer becomes a participating employer. Except as may be provided for prior service credit, or under a contract of integration under ORS 238.680, employees shall receive no retirement credit for the period during which the employee was exempted from contributing to the fund under the agreement, but the employee shall be considered to have completed the six monthsÂ service required for membership in the system if the employee has served with the employer for at least six months. When the employee starts to participate in the system the employer shall start to contribute to the fund on account of the employee in the same manner as the employer contributes on account of other employees who are members of the system. [Formerly 237.031; 2001 c.945 Â§31]

Â Â Â Â Â  238.040 [Amended by 1963 c.227 Â§1; 1965 c.607 Â§2; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.043 [1965 c.605 Â§2; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.045 Membership of certain circuit court judges. Each circuit court judge who was a district court judge before January 15, 1998, and who is a member of the Public Employees Retirement System shall be governed by the provisions of this chapter applicable to other persons holding elective offices who may become members of the system. [Formerly 237.013]

Â Â Â Â Â  238.047 [1965 c.605 Â§5; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.050 [Amended by 1965 c.607 Â§3; repealed by 1981 c.126

Â§6]

Â Â Â Â Â  238.055 Membership of judges previously receiving retirement pay from JudgesÂ Retirement Fund. (1) On August 1, 1991, all judges receiving retirement pay from the JudgesÂ Retirement Fund and all surviving spouses of judges receiving a pension from the JudgesÂ Retirement Fund shall be retired members of the Public Employees Retirement System, except that:

Â Â Â Â Â  (a) The amount of retirement pay or pension payable to the judge or surviving spouse of a judge and the terms and conditions of eligibility to receive retirement pay or a pension shall be as established by ORS 1.314 to 1.380 (1989 Edition); and

Â Â Â Â Â  (b) The right of any person to receive any benefit as a result of the death of a judge by reason of the provisions of ORS 1.314 to 1.380 (1989 Edition) shall solely be as provided by ORS 1.314 to 1.380 (1989 Edition).

Â Â Â Â Â  (2) After August 1, 1991, any judge who would have become eligible to receive retirement pay from the JudgesÂ Retirement Fund shall, upon retirement, be a retired member of the Public Employees Retirement System, except that:

Â Â Â Â Â  (a) The amount of retirement pay or pension payable to the judge or the surviving spouse of the judge and the terms and conditions of eligibility to receive retirement pay or a pension shall be as established by ORS 1.314 to 1.380 (1989 Edition); and

Â Â Â Â Â  (b) The right of any person to receive any benefit as a result of the death of the judge by reason of the provisions of ORS 1.314 to 1.380 (1989 Edition) shall solely be as provided by ORS 1.314 to 1.380 (1989 Edition).

Â Â Â Â Â  (3) On August 1, 1991, the JudgesÂ Retirement Fund shall cease to exist as a separate fund and the assets and earnings of the JudgesÂ Retirement Fund shall be paid into the employer reserves for judge members of the Public Employees Retirement Fund. The Public Employees Retirement Board shall continue to keep a separate regular account for any person who may become eligible to receive a retirement benefit under subsection (2) of this section and for any person whose child or children may become entitled to a benefit under ORS 1.346 (1989 Edition).

Â Â Â Â Â  (4) Upon deposit of the assets and earnings of the JudgeÂs Retirement Fund as provided under subsection (3) of this section, the Public Employees Retirement Board shall cause to be deposited from the employer reserves for judge members to the retired reserves of the Public Employees Retirement Fund, the amount actuarially determined to be necessary to fund the retirement pay and pensions of those judges and surviving spouses of judges who were receiving retirement pay or a pension from the JudgesÂ Retirement Fund on August 1, 1991.

Â Â Â Â Â  (5) The amount of retirement pay or pension payable to a judge or spouse of a retired judge who previously received retirement pay or a pension from the JudgesÂ Retirement Fund, or who would have received retirement pay or a pension from the JudgesÂ Retirement Fund, shall not be recalculated or affected in any way based on the provisions of ORS chapter 238, nor shall the eligibility of a judge or surviving spouse of a judge to receive retirement pay or a pension be affected by ORS chapter 238.

Â Â Â Â Â  (6) The provisions of ORS 238.390, 238.395, 238.400 and 238.500 to 238.585 do not apply to a judge or surviving spouse of a judge who received retirement pay or a pension from the JudgesÂ Retirement Fund prior to August 1, 1991, or to a judge who retires as a member of the Public Employees Retirement System under subsection (2) of this section.

Â Â Â Â Â  (7) Any person who served as a judge before August 1, 1991, who had amounts deducted from the personÂs salary while serving as a judge for the purpose of making contributions to the JudgesÂ Retirement Fund, and who is not eligible to become a retired member of the Public Employees Retirement System under this section, may withdraw the amounts deducted from the personÂs salary, with all earnings on those deductions, at any time after May 24, 2003. Withdrawal under this subsection cancels all rights the person may have in the JudgesÂ Retirement Fund or the Public Employees Retirement System, and the rights that any spouse or beneficiary of the person may have in the JudgesÂ Retirement Fund or the Public Employees Retirement System, by reason of service by the person as a judge for which contributions were made to the JudgesÂ Retirement Fund. [Formerly 237.039; 2001 c.945 Â§32; 2003 c.90 Â§1]

Â Â Â Â Â  238.060 [Amended by 1953 c.426 Â§4; repealed by 1965 c.607 Â§5 (238.061 enacted in lieu of 238.060)]

Â Â Â Â Â  238.061 [1965 c.607 Â§6 (enacted in lieu of 238.060); repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.062 Membership of deputy district attorneys. Any deputy district attorney receiving any compensation from the state or from a county participating in the Public Employees Retirement System shall establish membership in the system after service for six months without having been absent 30 working days. Any contributions required to be paid by any such deputy district attorney shall be based on salary paid by the state, by a county participating in the system or by both. The application of this chapter to any such deputy district attorney made prior to the effective date of this section by the Public Employees Retirement Board hereby is confirmed and ratified. [Formerly 237.025; 2003 c.67 Â§18]

Â Â Â Â Â  238.065 [1965 c.605 Â§4; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.068 Membership of legislators. (1) Notwithstanding ORS 238.015, any person who is a member of the Legislative Assembly at any time on or after September 13, 1975, and before January 1, 1988, regardless of whether the person has reached the age of 65 years, may become a member of the Public Employees Retirement System by giving the Public Employees Retirement Board, before January 1, 1990, written notice of desire to do so. The written notice shall take effect on the first day of the month following the date of receipt thereof by the board or upon the personÂs completion of six monthsÂ service, whichever occurs last.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, any person who is a member of the Legislative Assembly and a member of the system, and any person who is not a member of the Legislative Assembly but was a member thereof before January 11, 1987, upon payment to the board before July 1, 1991, of the total amount of the employee contributions the person would have made to the Public Employees Retirement Fund for all periods of service as a member of the Legislative Assembly before the date of that payment for which the person was not a member of the system, is entitled to retirement credit for those periods served as a member of the Legislative Assembly, including those periods after reaching the age of 65 years, that the person would have been entitled to had the person been a member of the system for those periods. Employee contributions to be paid by a person under this subsection may be paid at the option of the person in a lump sum or in installments. If the person is a member of the Legislative Assembly, upon request by the person in writing to the state official authorized to disburse funds in payment of the salary of the person as a member of the Legislative Assembly, the state official shall deduct monthly from that salary the amount of money indicated in the request for payment of employment contributions under this subsection and shall pay amounts so deducted to the board.

Â Â Â Â Â  (3) Notwithstanding any other provision of this chapter, any person who is a member of the Legislative Assembly and a member of the system, and any person who is not a member of the Legislative Assembly but was a member thereof before January 9, 1989, who previously had been employed by an employer participating in the system, but had separated from all service with that employer entitling the employee to membership in the system and withdrawn the amount credited to the member account of the member, may have all of the rights in the system which were forfeited by the withdrawal restored by repaying to the board by July 1, 1991, the full amount so withdrawn together with the interest that would have accumulated on the sum had the amount not been withdrawn. [Formerly 237.029; 2001 c.945 Â§33]

Â Â Â Â Â  238.070 [Repealed by 1965 c.607 Â§9]

Â Â Â Â Â  238.072 Membership of certain legislative employees. An employee shall not be considered to have ceased to be a member of the system under ORS 238.095 (2) by reason of any year in which the employee is employed by the Legislative Assembly or either house thereof, or by a committee of the Legislative Assembly or either house thereof, for periods aggregating eight months or more during the year, whether or not contributions are made to the fund by or on behalf of the employee for those periods of employment, unless the employee withdraws the amount credited to the member account of the member. [Formerly 237.019; 2001 c.945 Â§34]

Â Â Â Â Â  238.074 Membership of community college employees. An academic employee of a community college who is employed 0.375 full-time equivalent (FTE) on a 12-month basis or 0.50 FTE on a nine-month basis shall be deemed to be employed for 600 hours or more in a year for purposes of this chapter. The combination of duties that comprises a 1.0 FTE in any given discipline or academic activity shall be determined by the governing body of the institution in which the academic employee is employed. Nothing in this section is intended to affect the rights of academic employees at institutions of higher learning or academic employees employed in public secondary or elementary schools. [Formerly 237.017 (3)]

Â Â Â Â Â  238.075 [1965 c.607 Â§8; repealed by 1981 c.126 Â§6]

(Membership of Retired Employees)

Â Â Â Â Â  238.078 Reemployment of retired members. (1)(a) A retired member who has been retired for more than six consecutive calendar months may be reemployed by a participating public employer in the manner provided by this subsection.

Â Â Â Â Â  (b) Any person reemployed as provided in this subsection shall resume making contributions to the retirement fund, and the employer shall make contributions on behalf of the person as provided in ORS 238.225. Payments of retirement allowance received by such person during separation from the service shall not be repaid into the retirement fund after the person reenters public employment except as provided in paragraph (c) of this subsection; but the amount of such payment shall be deducted from such employeeÂs reserve in the retirement fund and the remainder shall be credited pro rata to the funds from which it was derived.

Â Â Â Â Â  (c) Upon reentering public employment as provided in this subsection, the former retirement of such person and any election of option for payment of retirement benefits theretofore made by the person shall be canceled; and thereafter upon retiring such person may elect any option for payment of retirement benefits authorized by this chapter, except that a person who elected to receive lump sum payment of benefits pursuant to ORS 238.305 (2) or (3) at the time of former retirement may not elect any other option at the time of subsequent retirement unless an amount equal to the lump sum and the interest that would have accumulated on the sum has been repaid by the employee to the fund. Upon such subsequent retirement any prior service pension due the employee shall be derived from the unused portion of the prior service credit reserve and shall be calculated on the basis of then attained age.

Â Â Â Â Â  (2) A retired member who has been retired for less than six consecutive calendar months may be reemployed by a participating public employer only upon immediate repayment in a lump sum by the member of the amount of retirement benefits drawn. The member account of the member shall be reestablished just as it was at the time of earlier retirement after the lump sum repayment is made.

Â Â Â Â Â  (3) If a member of the system who retired before August 21, 1981, is reemployed, as provided in subsection (1) or (2) of this section, beginning on or after August 21, 1981, the service retirement allowance received upon subsequent retirement by the member shall be:

Â Â Â Â Â  (a) For service before August 21, 1981, an allowance including a current service pension computed on the basis of ORS 237.147 (2) (1979 Replacement Part).

Â Â Â Â Â  (b) For service on or after August 21, 1981, an allowance including a current service pension computed on the basis of ORS 238.300 (2).

Â Â Â Â Â  (4) A person may be reemployed by a public employer that is not participating in the system, or may be employed by a participating public employer in a position that is in a class of employees that was not designated by the public employer under ORS 238.035 as a class of employees that become members of the system, without affecting the personÂs status as a retired member or the personÂs continued receipt of retirement benefits.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to any member who retires under the provisions of ORS 238.280 (1) or (2). [Formerly 237.125; 2001 c.945 Â§10; 2003 c.625 Â§33a; 2005 c.808 Â§39]

Â Â Â Â Â  238.080 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.082 Active membership of reemployed retired members. (1) Subject to the limitations in subsection (2) of this section, any public employer may employ any person receiving a service retirement allowance if the administrative head of such employer is satisfied that such employment is in the public interest.

Â Â Â Â Â  (2) The period or periods of employment by one or more public employers of any person receiving a service retirement allowance may not total 1,040 hours or more in any calendar year; but if the person is receiving old-age, survivors or disability insurance benefits under the federal Social Security Act, the person may be employed for the number of hours for which the salary equals the maximum allowed for receipt of the full amount of those benefits to which the person is entitled.

Â Â Â Â Â  (3) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed as a teacher or as an administrator, as those terms are defined in ORS 342.120, if the retired member is employed by a school district or education service district that has its administrative office located within a county with a population of not more than 35,000 inhabitants according to the latest federal decennial census. A retired member who is employed as a teacher, as defined in ORS 342.120, by the same public employer that employed the member at the time of retirement remains in the same collective bargaining unit that included the member before retirement.

Â Â Â Â Â  (4) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed:

Â Â Â Â Â  (a) By the sheriff of a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

Â Â Â Â Â  (b) By the municipal police department of a city with a population of fewer than 15,000 inhabitants, according to the latest federal decennial census;

Â Â Â Â Â  (c) By the state or a county for work in a correctional institution located in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

Â Â Â Â Â  (d) By the Black Butte Ranch Rural Fire Protection District, the Black Butte Ranch Service District or the Sunriver Service District; or

Â Â Â Â Â  (e) By the Oregon State Police for work in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census.

Â Â Â Â Â  (5) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed to temporarily replace an employee who serves in the National Guard or in a reserve component of the Armed Forces of the United States and who is called to federal active duty.

Â Â Â Â Â  (6) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed by a road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (7) Subsections (3) to (6) of this section do not apply to any member who retires under the provisions of ORS 238.280 (1) or (2).

Â Â Â Â Â  (8) Employment under this section does not affect the status of a person as a retired member of the system and a recipient of retirement benefits under this chapter. [Formerly 237.143; 1997 c.178 Â§1; 2001 c.874 Â§2; 2003 c.625 Â§34; 2005 c.808 Â§40]

Â Â Â Â Â  238.085 [1965 c.605 Â§3; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.088 Appointment or election of retired member to public office. (1) Except as provided in subsection (2) of this section, a person who is elected to a full-time salaried office of the state or one of the participating political subdivisions thereof, or who is appointed to a full-time salaried office having a term fixed by statute or charter, whether or not the person has been retired, does not forfeit any rights accrued or accruing to the person under this chapter. However, for the period that such person holds such office the person is not entitled to any pension or annuity provided by this chapter. Upon ceasing to hold such office, benefits shall be computed or recomputed by the Public Employees Retirement Board on the basis of age then attained.

Â Â Â Â Â  (2) If a person is elected or appointed to the office of sheriff or county judge or commissioner in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census, and the person does not elect to become an active member of the system under ORS 238.015 (5), the person shall continue to be a retired member and to receive retirement benefits for as long as the person holds the office.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to any member who retires under the provisions of ORS 238.280 (1) or (2). [Formerly 237.133; 2003 c.625 Â§35a; 2005 c.152 Â§7; 2005 c.808 Â§41]

Â Â Â Â Â  238.090 [Amended by 1953 c.426 Â§4; 1955 c.66 Â§1; 1963 c.227 Â§6; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.092 Option of legislators to receive certain benefits; employment of persons as legislative employees or state police officer beyond 65 years of age. (1) Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (a) A retired member of the system who has retired as other than a member of the Legislative Assembly and who thereafter becomes a member of the Legislative Assembly and elects to become an active member of the system as a member of the Legislative Assembly may also elect, by giving the board written notice of desire to do so, to receive the pension and annuity provided by this chapter for service as other than a member of the Legislative Assembly, and be an active member of the system as a member of the Legislative Assembly for the period the member holds office as a member of the Legislative Assembly. The notice provided for in this paragraph shall be given within 30 days after the retired member takes office as a member of the Legislative Assembly.

Â Â Â Â Â  (b) A member of the Legislative Assembly who is a member of the system as a member of the Legislative Assembly and who becomes eligible to retire by reason of service as other than a member of the Legislative Assembly, without regard to when that service was performed, may elect, by giving the board written notice of desire to do so, to retire and receive the pension and annuity provided by this chapter for service as other than a member of the Legislative Assembly, and to continue, for the period the member holds office as a member of the Legislative Assembly, as an active member of the system as a member of the Legislative Assembly.

Â Â Â Â Â  (c) Upon receipt of the notice provided for in paragraphs (a) and (b) of this subsection, the board shall determine that portion of the accumulated contributions, if any, of the member and interest thereon attributable to service as other than a member of the Legislative Assembly, which shall be used in determining the amount of the annuity the member shall receive for that service. The portion of the accumulated contributions, if any, of the member and interest thereon attributable to service as a member of the Legislative Assembly shall remain in the member account of the member and, together with any subsequent contributions and interest thereon, be used in determining the amount of the additional annuity the member shall receive for that service upon ceasing to hold office as a member of the Legislative Assembly. If the member does not have a member account, the board shall determine the memberÂs retirement allowance for nonlegislative service based on the number of years of nonlegislative service, and shall determine any additional benefit to be received after the member ceases to hold office as a member of the Legislative Assembly based on the number of years of service in the Legislative Assembly.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, a person who has reached the age of 65 years, whether or not previously employed by a public employer and whether or not a retired member of the system, may be employed by the Legislative Assembly, either house thereof or the Oregon State Police for all or any part of a regular or special session of the Legislative Assembly. A person employed under this subsection:

Â Â Â Â Â  (a) Unless an active member of the system continuing in employment past the age of 65 years, does not accrue any retirement benefits, and contributions may not be made by or on behalf of the person.

Â Â Â Â Â  (b) If a retired member of the system, is entitled, during the period of such employment, to any pension or annuity provided by this chapter. [Formerly 237.145; 2001 c.945 Â§35; 2003 c.67 Â§19]

(Termination of Membership)

Â Â Â Â Â  238.095 Termination of membership. (1) An employee shall cease to be a member of the Public Employees Retirement System if the employee withdraws the member account, if any, of the member in the manner provided by ORS 238.265.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, an inactive member ceases to be a member of the system if the member is not vested and is inactive for a period of five consecutive years.

Â Â Â Â Â  (3) A school district employee does not cease to be a member of the system under subsection (2) of this section if:

Â Â Â Â Â  (a) After completing a school year, the member is inactive for the next following five school years; and

Â Â Â Â Â  (b) The member either is reemployed by a school district in a qualifying position at the beginning of the sixth school year, or reaches earliest service retirement age before the beginning of the sixth school year.

Â Â Â Â Â  (4) Interest shall not accrue on the amount in the member account of the former member from the date that membership is terminated under subsection (2) of this section. Upon request by the former member, the Public Employees Retirement Board shall pay the amount in a member account to a former member upon the termination of the membership of the former member under subsection (2) of this section if the former member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust. The board may deduct, from the amount paid to a former member under this subsection, all reasonable costs incurred by the system in locating the member. [Formerly 237.109; 1999 c.317 Â§7; 2001 c.945 Â§36; 2003 c.67 Â§20; 2003 c.105 Â§1; 2005 c.152 Â§4]

Â Â Â Â Â  238.100 [Repealed by 1965 c.607 Â§9]

RETIREMENT CREDIT

(Restoration of Forfeited Credit)

Â Â Â Â Â  238.105 Restoration of credit forfeited by reason of termination of membership. Whenever, within five years after the employee is separated from all service entitling the employee to membership in the system, an employee who has withdrawn the amount credited to the member account of the member reenters the service of an employer participating in the system, the employeeÂs rights in the system that were forfeited by the withdrawal shall be restored upon repaying to the board within one year after reentering the service of the employer, the full amount so withdrawn together with the interest that would have been accumulated on the sum had the amount not been withdrawn. [Formerly 237.111 (3); 2001 c.945 Â§37]

Â Â Â Â Â  238.110 [1963 c.227 Â§2; 1965 c.607 Â§4; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.115 Alternate method of restoring credit forfeited by reason of termination of membership. (1)(a) A member of the system who, after separation from all service entitling the employee to membership in the system and withdrawal of the amount credited to the member account of the member, reenters the service of an employer participating in the system and serves as an active member of the system for 10 years after that reentry, and who has not otherwise obtained restoration of creditable service forfeited by the withdrawal, shall obtain restoration of one full month of creditable service forfeited by the withdrawal for each three full months of service as an active member after that reentry if the member, within 90 days before the effective date of retirement of the member:

Â Â Â Â Â  (A) Applies in writing to the board for restoration of creditable service; and

Â Â Â Â Â  (B) Pays to the board in a lump sum for credit to the member account of the member the amount withdrawn and interest on the amount withdrawn compounded annually for each year or portion of a year after the date of the withdrawal and before the effective date of retirement of the member. The interest shall be computed at the annual rate of 7.5 percent.

Â Â Â Â Â  (b) If a member who obtains restoration of creditable service as provided in this subsection does not obtain restoration of all creditable service forfeited by the withdrawal pursuant to service after reentry, the payment under paragraph (a) of this subsection shall be reduced proportionately to reflect the percentage of creditable service restored.

Â Â Â Â Â  (c) A member who obtains restoration of creditable service as provided in this subsection is not entitled to elect to receive the service retirement benefit described in ORS 238.305 (2) or (3).

Â Â Â Â Â  (2) A member who forfeited creditable service rendered to a public employer before March 27, 1953, because under ORS 237.976 (2) the employee withdrew contributions of the employee to the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, and who did not obtain restoration of creditable service so forfeited as provided in chapter 857, Oregon Laws 1977, shall, upon retirement, receive restoration of creditable service so forfeited, if the member, before the effective date of retirement of the member:

Â Â Â Â Â  (a) Applies in writing to the board for the restoration of the creditable service; and

Â Â Â Â Â  (b) Pays to the board in a lump sum for credit to the member account of the member an amount determined by the board to be equal to the full amount of contributions so withdrawn and the interest that would have accumulated to the regular account of the member had those contributions not been withdrawn.

Â Â Â Â Â  (3)(a) A member of the Public Employees Retirement System who was a member of an association established pursuant to ORS chapter 239 (1997 Edition), but separated from all service entitling the employee to membership in the system of the association and withdrew the amount credited to the member account of the employee in the retirement fund of the association, and who, after that separation, entered the service of an employer in the field of education participating in the Public Employees Retirement System and served as an active member of that system for 10 years after that entry, and who has not otherwise obtained restoration of all creditable service forfeited by the withdrawal, shall obtain creditable service as a member of the Public Employees Retirement System equal to all creditable service forfeited by the withdrawal if the member within 90 days before the effective date of retirement of the member:

Â Â Â Â Â  (A) Applies in writing to the Public Employees Retirement Board for that creditable service; and

Â Â Â Â Â  (B) Pays to the board in a lump sum for credit to the member account of the member the amount withdrawn and interest on the amount withdrawn compounded annually for each year or portion of a year after the date of the withdrawal and before the effective date of retirement or effective date of application of the member. The interest shall be computed at the rate actually credited to regular accounts for that period.

Â Â Â Â Â  (b) This subsection provides a method of obtaining creditable service for forfeited creditable service described in this subsection that is in lieu of any application of subsection (1) of this section for that purpose. [Formerly 237.108; 1999 c.130 Â§5; 2001 c.945 Â§Â§11,38]

Â Â Â Â Â  238.120 [1963 c.227 Â§3; repealed by 1981 c.126 Â§6]

(Credit for Probationary Periods)

Â Â Â Â Â  238.125 Credit for probationary period of employment. A member of the system who has a combined total of 10 years or more of creditable service in the system and prior service credit at the time of retirement, and who was required to complete one or more periods of six months or less in the service of an employer participating in the system before becoming a member of the system, shall receive retirement credit for those periods of six months or less if the member, within 90 days before the effective date of retirement of the member, applies in writing to the board for that retirement credit and pays to the board in a lump sum an amount determined by the board to be equal to:

Â Â Â Â Â  (1) The total amount of employee contributions to the fund by or on behalf of the employee that would have been required for the six monthsÂ period if the employee had been a member of the system during that period, which amount shall be credited to the regular account of the member; and

Â Â Â Â Â  (2) The total amount of employer contributions to the fund the employer of the employee would have been required to make in respect to the employee if the employee had been a member of the system during the six monthsÂ period, which amount shall be credited to the reserve for pension accounts in the fund. [Formerly 237.117; 2001 c.945 Â§39]

Â Â Â Â Â  238.130 [1963 c.227 Â§4; 1967 c.335 Â§24; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.135 Credit for probationary periods in seasonal positions. (1) A member of the system who has 10 years or more of creditable service in the system at the time of retirement, and who served for less than six months working full-time in a seasonal position with a public employer participating in the system before becoming a member of the system, shall receive retirement credit for those periods of less than six months if the member, within 90 days before the effective date of retirement of the member, applies in writing to the board for that retirement credit and pays to the board in a lump sum an amount determined by the board to be equal to:

Â Â Â Â Â  (a) The total amount of employee contributions to the fund by or on behalf of the employee that would have been required for the six monthsÂ period if the employee had been a member of the system during that period, plus interest at the rate of eight percent per annum from the date the contributions would have been made, which amount shall be credited to the regular account of the member; and

Â Â Â Â Â  (b) The total amount of employer contributions to the fund the employer of the employee would have been required to make in respect to the employee if the employee had been a member of the system during the six monthsÂ period, plus interest at the rate of eight percent per annum from the date the contributions would have been made, which amount shall be credited to the reserve for pension accounts in the fund.

Â Â Â Â Â  (2) As used in this section, Âseasonal positionÂ means an apprenticeship, internship or entry level role in the employ of a participating public employer that is served by a person before being employed in a technical or professional position with that public employer.

Â Â Â Â Â  (3) No retirement credit shall be allowed under this section for any period of employment for which retirement credit is acquired under ORS 238.125. [Formerly 237.119; 2001 c.945 Â§40]

Â Â Â Â Â  238.140 [1963 c.227 Â§5; repealed by 1981 c.126 Â§6]

(Credit for Periods of Service With Other Employers)

Â Â Â Â Â  238.145 Credit for service as police officer or firefighter with nonparticipating employer. (1) A member of the system employed as a police officer or firefighter shall be entitled to receive retirement credit as provided in subsection (3) of this section if:

Â Â Â Â Â  (a) The member was employed by a public employer as a police officer or firefighter prior to becoming a member of the system;

Â Â Â Â Â  (b) The public employer that had previously employed the member was not a participant in the system at the time the member was in the service of that public employer; and

Â Â Â Â Â  (c) The public employer that had previously employed the member was located in this state.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, if the member first becomes a member of the system on or after January 1, 2000, as described in subsection (5) of this section, the member must have been a member of the system for at least 60 calendar months at the time the purchase is made.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a member of the system employed as a police officer or firefighter who meets the requirements of this section shall be entitled to receive retirement credit for the period of employment with a previous public employer as described in subsection (1) of this section up to a maximum of 10 yearsÂ retirement credit if the member:

Â Â Â Â Â  (a) Applies in writing to the Public Employees Retirement Board for such retirement credit; and

Â Â Â Â Â  (b) Pays to the board, in a lump sum, an amount representing the contributions the member and the memberÂs employer would have made for the years for which the member seeks retirement credit calculated as though the member had received a salary for each of those years equal to the salary received by the member in the first full calendar year of employment as a police officer or firefighter within the system. In addition, the member shall pay the interest that would have accrued had the contributions been paid in the years for which the member seeks retirement credit, compounded annually. The interest shall be computed at the annual rate of eight percent. Payment of the lump sum shall be made on or before the effective date of retirement for the member. The amounts representing the contributions the member would have made and the interest on those amounts shall be credited to the regular account of the member. The amounts representing the contributions the employer would have made and the interest on those amounts shall be credits to the account of the memberÂs current participating employer.

Â Â Â Â Â  (4) If a person first becomes a member of the system on or after January 1, 2000, as described in subsection (5) of this section, the person may not acquire more than five years of credit under this section in combination with any credit acquired under ORS 526.052 for periods of service with another employer that entitle the employee to retirement credit under a retirement plan offered by the other employer. If a person subject to limitation imposed by this subsection also is eligible for credit under ORS 526.052, the total years of credit that may be acquired under this subsection and ORS 526.052 may not exceed five years.

Â Â Â Â Â  (5) A person becomes a member of the system before January 1, 2000, for the purposes of this section if:

Â Â Â Â Â  (a) The person is a member of the system on January 1, 2000; or

Â Â Â Â Â  (b) The person was a member of the system before January 1, 2000, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 2000, but restores part or all of the forfeited creditable service from before January 1, 2000, under the provisions of ORS 238.105 or 238.115 after January 1, 2000. [Formerly 237.099; 1999 c.317 Â§12; 2001 c.945 Â§41]

Â Â Â Â Â  238.150 [Formerly 237.085; repealed by 2001 c.945 Â§73]

Â Â Â Â Â  238.155 [Formerly 237.093; repealed by 1997 c.175 Â§1 (238.156 enacted in lieu of 238.155)]

Â Â Â Â Â  238.156 Contributions, benefits and retirement credit for periods of service in uniformed services or Armed Forces; rules. (1) Notwithstanding any other provision of this chapter, but subject to subsection (4) of this section, an employee who leaves a qualifying position for the purpose of performing service in the uniformed services is entitled to receive contributions, benefits and service credit for the period under rules adopted by the Public Employees Retirement Board pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The board shall adopt rules establishing contributions, benefits and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to contributions, benefits and service credit for any period of service in the uniformed services. Contributions, benefits and service credit under rules adopted by the board pursuant to this subsection may not exceed contributions, benefits and service credit required under federal law for periods of service in the uniformed services.

Â Â Â Â Â  (3) Subject to subsection (4) of this section, an employee who leaves a qualifying position for the purpose of entering or reentering active service in the Armed Forces shall acquire retirement credit for the period during which the employee served in the Armed Forces if:

Â Â Â Â Â  (a) The employee returns to the service of the employer who employed the employee immediately before commencing service in the Armed Forces in a qualifying position;

Â Â Â Â Â  (b) The employee returns to that employment within one year after being otherwise than dishonorably discharged from the Armed Forces and within five years after the date that the employee entered or reentered active service in the Armed Forces; and

Â Â Â Â Â  (c) After returning to employment and before retirement, the employee pays to the Public Employees Retirement Board in a lump sum six percent of the salary that would have been paid to the member during the period of military service in the Armed Forces based on the employeeÂs salary rate at the time the employee entered or reentered the Armed Forces, as though the employee had remained in the employment of the employer. Any lump sum contribution made under this paragraph shall be added to the employeeÂs regular account and in all respects shall be considered as though made by payroll deduction.

Â Â Â Â Â  (4) An employee may not receive benefits under both subsections (1) and (3) of this section for the same period of service in the Armed Forces or uniformed services. If an employee is entitled to benefits under both subsections (1) and (3) of this section by the terms of those provisions, the employee shall receive benefits under the subsection that provides the greater benefit.

Â Â Â Â Â  (5) For the purposes of this section, ÂArmed ForcesÂ means the Army, Navy, Air Force, Marine Corps and Coast Guard. [1997 c.175 Â§2 (enacted in lieu of 238.155); 2001 c.945 Â§42; 2003 c.625 Â§21; 2003 c.733 Â§51a; 2005 c.152 Â§8]

Â Â Â Â Â  238.157 Alternative provision for retirement credit for periods of service with Armed Forces. (1) Any person who entered or reentered active service in the Armed Forces of the United States after January 1, 1950, for other than active duty for training, or who was in active service in the Armed Forces of the United States on January 1, 1950, for other than active duty for training, and who, after being other than dishonorably discharged therefrom, entered the employ of an employer participating in the Public Employees Retirement System, may acquire retirement credit for up to four years of active service in the Armed Forces by paying in a lump sum to the Public Employees Retirement Board within 90 days of the memberÂs effective date of retirement an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (2) No person shall receive retirement credit under this section for any period of service with the Armed Forces of the United States for which that person receives credit under the provisions of ORS 238.156 or for which the person is receiving or entitled to receive a pension or retirement pay under a public retirement system established by the United States for the performance of service in the Armed Forces.

Â Â Â Â Â  (3) Any person acquiring retirement credit under this section may elect to have the service retirement allowance of the person determined under any calculation for which the person is eligible under ORS 238.300, even if the calculation does not produce the largest service retirement allowance. An election under this subsection must be made within 90 days of the memberÂs effective date of retirement. [1997 c.578 Â§2; 2003 c.105 Â§2; 2005 c.808 Â§26 ]

Â Â Â Â Â  Note: Section 27, chapter 808, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 27. The amendments to ORS 238.157 by section 26 of this 2005 Act apply only to members of the Public Employees Retirement System who have an effective date of retirement that is on or after the effective date of this 2005 Act [November 4, 2005]. [2005 c.808 Â§27]

Â Â Â Â Â  238.160 Retirement credit for service while on loan to federal government. Any employee of an employer participating in the system shall receive retirement credit, subject to the limitations of this chapter, for the period of employment with the participating employer prior to July 1, 1946, and for employment in any branch or department of the United States Government, and for military service in the Armed Forces of the United States, as though the person had been an employee of the participating employer throughout such period of employment or service, if within 40 days from and after separation from such civilian employment with the United States Government, or within one year after being otherwise than dishonorably discharged from military service in the Armed Forces of the United States, the person returned to the employment of the participating employer from which the person was transferred or loaned, provided that such employee comes within either of the following descriptions:

Â Â Â Â Â  (1) Prior to employment with the United States Government, the person was employed by the participating employer and was transferred or loaned to a branch or department of the United States Government pursuant to an agreement between such participating employer and such branch or department of the United States Government for the transfer or loan of any departmental unit of such participating employer to the federal government during the war emergency.

Â Â Â Â Â  (2) Served in any branch of the Armed Forces of the United States while on military leave of absence from a position in federal government employment as set forth in subsection (1) of this section. [Formerly 237.097]

Â Â Â Â Â  238.162 Retirement credit for service as teacher in public schools of another state. (1) A member of the Public Employees Retirement System who is a teacher as described in subsection (3) of this section is entitled to receive retirement credit as provided in subsection (2) of this section if:

Â Â Â Â Â  (a) The member was employed as a teacher in a public school in another state before being employed in a position that entitled the member to credit in the system; and

Â Â Â Â Â  (b) The member makes the payment required by subsection (2) of this section within the time specified by that subsection.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, a member of the system employed as a teacher as described in subsection (3) of this section and who meets the requirements of subsection (1) of this section is entitled to receive retirement credit for the period of the memberÂs service with a public school in another state, not to exceed a maximum of four years, if the member within 90 days of the memberÂs effective date of retirement:

Â Â Â Â Â  (a) Applies in writing to the Public Employees Retirement Board for such retirement credit;

Â Â Â Â Â  (b) Provides written verification to the board from the public employer that employed the member in the other state, verifying the period of time that the member served as a teacher in a public school in the other state; and

Â Â Â Â Â  (c) Pays to the board, in a lump sum, for each year of retirement credit applied for under this section, an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (3) The provisions of this section apply only to a licensed teacher, as defined in ORS 342.120, who is employed by a common school district, a union high school district or an education service district.

Â Â Â Â Â  (4) A member may not receive retirement credit under the provisions of this section for any period of service with a public school in another state if the member is entitled to a pension or retirement allowance by reason of that service under a public plan or system offered by the other state. [1997 c.742 Â§2; 2003 c.105 Â§3]

(Miscellaneous)

Â Â Â Â Â  238.165 Credit for certain periods of employment by Legislative Assembly. (1) As used in this section, Âlegislative employeeÂ means any person employed by the Legislative Assembly, either of its houses or any of its committees prior or subsequent to July 22, 1973, during any period or periods of such employment qualifying the person for membership and participation in the Public Employees Retirement System under the provisions of this chapter then in effect. ÂLegislative employeeÂ does not include any member of the legislature.

Â Â Â Â Â  (2) A person shall not receive retirement credit in the Public Employees Retirement System for any period in which the person was a legislative employee, during which the person did not pay the employee contributions required by law, except as provided under this section and ORS 173.210.

Â Â Â Â Â  (3) Nothing in this section shall be considered to change any requirements of this chapter for membership in the Public Employees Retirement System, or to grant any membership or other rights to persons whose employment by the Legislative Assembly, either of its houses or any of its committees was not of a character or duration qualifying them under then applicable provisions of this chapter for membership in the system.

Â Â Â Â Â  (4) Any person who is a legislative employee on July 22, 1973, who did not pay the employee contributions required by law during employment as a legislative employee prior to July 22, 1973, may obtain retirement credit for the period of such employment in the following manner:

Â Â Â Â Â  (a) No later than one year after July 22, 1973, the employee shall give written notice to the board that the employee elects to pay to the fund the unpaid employee contributions attributable to legislative employment.

Â Â Â Â Â  (b) The employee shall then pay to the board the entire amount of the unpaid employee contributions without interest, in a lump sum or at the option of the employee in installments, within five years after the date of making the election but prior to reaching compulsory retirement age.

Â Â Â Â Â  (c) If a person has reached compulsory retirement age on or before July 22, 1973, or will reach compulsory retirement age no later than one year after July 22, 1973, the time in which the employee may pay the contributions to the system is extended to one year after July 22, 1973.

Â Â Â Â Â  (5) Any person who was a legislative employee prior to July 22, 1973, and who is not so employed on July 22, 1973, but who becomes a legislative employee once again after July 22, 1973, may elect to pay employee contributions and obtain retirement credit for service prior to July 22, 1973, as a legislative employee. The election shall be made by giving written notice to the board no later than one year after the first day of the subsequent employment, in the same manner and subject to the same conditions as set forth in subsection (4) of this section.

Â Â Â Â Â  (6) Subject to subsection (8) of this section, any person who makes the election under subsection (4) or (5) of this section and pays to the system the entire amount of employee contributions required thereunder, and who during other qualifying employment by a participating public employer contributed to the fund and subsequently but prior to July 22, 1973, withdrew contributions under ORS 238.265, may, in the same manner and subject to the same conditions as set forth in subsection (4) of this section, repay to the fund the full amount of the contributions withdrawn by the employee, and rights in the system forfeited by the withdrawal shall thereupon be restored.

Â Â Â Â Â  (7) If a person who has reached or will reach compulsory retirement age within one year after July 22, 1973, the time for repayment under this section of the full amount of withdrawn contributions in order to restore rights in the system is extended to one year after July 22, 1973.

Â Â Â Â Â  (8) A restoration of forfeited rights in the system shall not be available under subsections (6) and (7) of this section if a person withdrew contributions before the commencement of the employment in the course of which the person was or became a legislative employee, if the covered employment in the course of which the withdrawn contributions were made terminated more than five years before the commencement of employment.

Â Â Â Â Â  (9) Any person who, on July 22, 1973, is an employee of the Legislative Counsel, or the Legislative Counsel, and who would have been eligible for retirement credit in the system for such employment prior to July 22, 1973, but for failure to exercise the option to become a member of the system under provisions of ORS 173.210 prior to its amendment by chapter 735, Oregon Laws 1973, may nevertheless obtain retirement credit in the system for such employment by making the election and paying employee contributions as provided in and subject to the conditions of subsection (4) of this section. The person shall not be eligible to make any election under subsection (5) or subsections (6) and (7) of this section. [Formerly 237.095]

Â Â Â Â Â  238.170 [Formerly 237.021; repealed by 1999 c.130 Â§1]

Â Â Â Â Â  238.175 Retirement credit for periods of disability. (1) A member of the Public Employees Retirement System who receives a disability retirement allowance or disability payments under ORS chapter 656 shall receive retirement credit for the period during which the member receives the disability retirement allowance or disability payments if the member receives the allowance or payments by reason of injury or disease sustained while in actual performance of duty and not intentionally self-inflicted.

Â Â Â Â Â  (2) A member of the Public Employees Retirement System who receives a disability retirement allowance or disability payments under ORS chapter 656 by reason of injury or disease that was not sustained while in actual performance of duty and that was not intentionally self-inflicted shall receive retirement credit for all or part of the period during which the member receives the disability retirement allowance or disability payments if the member, within 90 days before the effective date of retirement of the member, applies in writing to the Public Employees Retirement Board for that retirement credit and pays to the board in a lump sum an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (3) A member may acquire retirement credit under the provisions of this section for the purposes of calculating a service retirement allowance only if the member returns to employment with a participating public employer after the period of disability.

Â Â Â Â Â  (4) A member may not acquire retirement credit under the provisions of this section for a period of time that is in excess of the period of time used in calculating the disability retirement allowance paid to the member under ORS 238.320 during the period of disability for which the member seeks credit. For the purposes of this subsection, the retirement credit that may be acquired by a police officer or firefighter who elects to receive the optional, service-connected disability retirement allowance provided for under ORS 238.345 shall be determined as though the police officer or firefighter had received a disability retirement allowance calculated under ORS 238.320.

Â Â Â Â Â  (5) Retirement credit acquired under this section may be used for the purpose of establishing eligibility under ORS 238.115, 238.125 or 238.135 or any other provision of this chapter that requires a specified number of years of creditable service.

Â Â Â Â Â  (6) Retirement credit under this section may be acquired only for periods occurring on or after January 1, 1985, during which a member receives a disability retirement allowance or disability payments under ORS chapter 656. [1997 c.648 Â§2; 2003 c.105 Â§4]

Â Â Â Â Â  238.180 Use of retirement credit granted under Oregon Public Service Retirement Plan. If a member is eligible to receive retirement benefits under both this chapter and ORS chapter 238A by reason of a break in service under ORS 238A.025, the Public Employees Retirement Board shall treat all service for which retirement credit is granted under ORS chapter 238A as though it were creditable service under this chapter for the purpose of any statute in this chapter that requires that a member complete a specified period of creditable service as a condition of retiring or receiving any other benefit under this chapter. [2005 c.332 Â§10]

CONTRIBUTIONS

(Employee Contributions)

Â Â Â Â Â  238.200 Employee contributions generally. (1)(a) An active member of the Public Employees Retirement System shall contribute to the Public Employees Retirement Fund and there shall be withheld from salary of the member six percent of that salary as an employee contribution.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, an employee who is an active member of the system on August 21, 1981, shall contribute to the fund and there shall be withheld from salary of the member, as long as the employee continues to be an active member of the system, four percent of that salary if the salary for a month is less than $500, or five percent of that salary if the salary for a month is $500 or more and less than $1,000. Notwithstanding subsection (2) of this section, for the purpose of computing the percentage of salary to be withheld under this paragraph from a member who is an employee of a school district or of the State Board of Higher Education whose salary is based on an annual agreement, the agreed annual salary of the member shall be divided into 12 equal installments, and each installment shall be considered as earned and paid in separate, consecutive months, commencing with the first month that payment is actually made under the terms of the salary agreement.

Â Â Â Â Â  (2) The contributions of each member as provided in subsection (1) of this section shall be deducted by the employer from each payroll and transmitted by the employer to the Public Employees Retirement Board, which shall cause them to be credited to the member account of the member. Salary shall be considered earned in the month in which it is paid. The date inscribed on the paycheck or warrant shall be considered as the pay date, regardless of when the salary is actually delivered to the member.

Â Â Â Â Â  (3) An active member who is concurrently employed by more than one participating public employer, and who is a member of or entitled to membership in the system, shall make contributions to the fund on the basis of salary paid by each employer.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, a member of the system, or a participating employer acting on behalf of the member pursuant to ORS 238.205, is not permitted or required to make employee contributions to the fund for service performed on or after January 1, 2004. This subsection does not affect any contribution for the purpose of unit purchases under ORS 238.440 or amounts paid for acquisition of creditable service under ORS 238.105 to 238.175. [Formerly 237.071 (1) to (3); 2001 c.945 Â§43; 2003 c.67 Â§1; 2003 c.625 Â§9]

Â Â Â Â Â  238.205 Payment of employee contribution by employer. Notwithstanding any other provision of this chapter, and subject to the provisions of this section, a public employer participating in the system may agree, by a written employment policy or agreement in effect on or after July 1, 1979, to Âpick-up,Â assume or pay the full amount of employee contributions required or permitted by ORS 238.200 for all or less than all active members of the system employed by the employer to the extent employee contributions are required or permitted by ORS 238.200. If a public employer so agrees:

Â Â Â Â Â  (1) The rate of contribution of each active member of the system employed by the employer who is covered by such policy or agreement shall uniformly be six percent of salary regardless of the amount of monthly salary.

Â Â Â Â Â  (2) The full amount of required employee contributions assumed or paid by the employer on behalf of its employees shall be considered Âsalary,Â as defined in ORS 238.005, only for the purpose of computing a memberÂs Âfinal average salary,Â as defined in ORS 238.005, and shall not constitute additional ÂsalaryÂ or Âother advantages,Â as defined in ORS 238.005, for any other purpose.

Â Â Â Â Â  (3) The full amount of required employee contributions Âpicked-upÂ by the employer on behalf of its employees shall be considered Âsalary,Â as defined in ORS 238.005, for the purpose of calculating the amount of the contribution, for the purpose of computing a memberÂs Âfinal average salary,Â as defined in ORS 238.005, and for all other purposes.

Â Â Â Â Â  (4) The full amount of required employee contributions Âpicked-up,Â assumed or paid by the employer on behalf of its employees shall be added to the member accounts of the members for their annuities and shall be considered employee contributions for all other purposes of this chapter.

Â Â Â Â Â  (5) For the purposes of this section:

Â Â Â Â Â  (a) Employee contributions are Âpicked-upÂ if the written employment policy or agreement described in subsection (1) of this section provides that employee compensation will be reduced to generate the funds needed to make the employee contributions; and

Â Â Â Â Â  (b) Employee contributions are Âassumed or paidÂ by an employer if the written employment policy or agreement described in subsection (1) of this section provides that additional amounts shall be paid by the employer for the purpose of making the employee contributions, and employee compensation will not be reduced for the purpose of generating the funds needed to make the employee contributions.

Â Â Â Â Â  (6) A participating public employer must give written notice to the Public Employees Retirement Board at the time that a written employment policy or agreement described in subsection (1) of this section is adopted or changed. The notice must indicate whether the employer will Âpick-upÂ or Âassume or payÂ the employee contributions as described in subsection (5) of this section. Any change in the manner in which employee contributions are to be paid applies only to employee contributions made on and after the date the notice is received by the board. [Formerly 237.075; 1997 c.175 Â§8; 2001 c.945 Â§44; 2003 c.67 Â§2]

Â Â Â Â Â  238.210 Payment of certain circuit court judge employee contributions by employer. The state shall Âpick-up,Â assume or pay the full amount of contributions to the fund required of circuit court judges who were district court judges before January 15, 1998, and who are members of the system, but not judge members under ORS 238.500 to 238.585. The full amount of those contributions Âpicked-up,Â assumed or paid by the state shall be treated as provided in ORS 238.205 (2) to (4). [Formerly 237.079; 1997 c.175 Â§Â§9,10]

Â Â Â Â Â  238.215 Contributions by certain higher education employees. Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (1) An employee, as defined in ORS 243.910 (2), who is an active member of the system and who has elected, and not canceled that election, to be assisted by the State Board of Higher Education under ORS 243.920 (1), shall not contribute to the fund on any part of the annual salary of the employee in excess of $4,800 at any time during which the State Board of Higher Education assists the employee under ORS 243.920 (1).

Â Â Â Â Â  (2) The current service pension, whether for service or disability retirement, under this chapter provided by the contributions of the employers of such employee shall be:

Â Â Â Â Â  (a) If the State Board of Higher Education is assisting such employee under ORS 243.920 (1) at the time of retirement, a pension equal to the annuity provided by the employeeÂs accumulated contributions to the fund.

Â Â Â Â Â  (b) If the State Board of Higher Education is not assisting such employee under ORS 243.920 (1) at the time of retirement, but previously so assisted the employee:

Â Â Â Â Â  (A) For service before the date the State Board of Higher Education last ceased to assist the employee, a pension equal to the annuity provided by the employeeÂs accumulated contributions to the fund before that date.

Â Â Â Â Â  (B) For service on and after the date the State Board of Higher Education last ceased to so assist the employee, a pension computed as provided in ORS 238.300 (2), but if the employee retires before reaching the normal retirement age, actuarially reduced and computed on the then attained age. For the purpose of computing the pension under this subparagraph, only the number of years of membership of the employee after the day before that date and only the salary of the employee on which the employee contributes to the fund for those years shall be considered.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to an employee, as defined in ORS 243.910 (2), who is an active member of the system, who elected to be assisted by the State Board of Higher Education under ORS 243.920 (1) before January 1, 1968, who canceled that election within the first 60 days of the calendar year 1968 as provided in ORS 243.940 (5) and who does not thereafter elect to be assisted by the State Board of Higher Education under ORS 243.920 (1).

Â Â Â Â Â  (4) Subsection (2) of this section does not apply to an employee, as defined in ORS 243.910 (2), who is an active member of the system and has been an active member of the system continuously since any date before January 1, 1968; who elected to be assisted by the State Board of Higher Education under ORS 243.920 (1) before January 1, 1968; and who cancels that election in any calendar year after 1968, but before the calendar year in which the employee retires, as provided in ORS 243.940 (5) and does not thereafter elect to be assisted by the State Board of Higher Education under ORS 243.920 (1). In this case the benefit, whether for service or disability retirement, shall be computed as under ORS 238.300; however, for service during periods in which the employee was assisted by the State Board of Higher Education under ORS 243.920 (1), a year of membership as used in ORS 238.300 (2) shall be a portion of a year which is represented by a fraction the numerator of which is $4,800 and the denominator of which is the salary earned by the employee in that year. However, in no case shall the fraction be greater than one. [Formerly 237.073]

(Employee Rollover Contributions)

Â Â Â Â Â  238.220 Employee rollover contributions; rules. (1) The Public Employees Retirement Board may, at its discretion, accept rollover contributions from an active member. The board may accept rollover contributions under this section only if the amounts contributed qualify for pretax rollover treatment under the federal income tax laws governing qualified retirement plans.

Â Â Â Â Â  (2) If the board accepts a rollover contribution under this section, the contribution shall be paid into the Public Employees Retirement Fund and credited to an individual rollover account in the name of the member who made the contribution. The rollover account must be kept separate from the member account of the member and must be invested separately from all other moneys in the Public Employees Retirement Fund. All earnings on the rollover account shall be credited by the board to the rollover account. If the membership of the employee in the Public Employees Retirement System is terminated under the provisions of ORS 238.095, the board shall cease investment of the amounts in the rollover account and, after the effective date of the termination, shall no longer credit earnings and losses to the rollover account.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, amounts in a rollover account established under this section shall be invested in the same manner as funds in regular accounts. However, ORS 238.255 does not apply to rollover accounts.

Â Â Â Â Â  (4) Amounts held in a rollover account under this section shall be distributed to the member within 90 days after the memberÂs effective date of retirement under this chapter, or within 90 days after termination of the personÂs membership in the system under ORS 238.095.

Â Â Â Â Â  (5) Distribution from a memberÂs rollover account shall be made in a single lump sum payment. Distribution from a memberÂs rollover account shall not affect the calculation of any other service or disability retirement allowance, death benefit or other benefit payable to a member under this chapter.

Â Â Â Â Â  (6) The board shall adopt rules and establish procedures for determining whether a member will be allowed to make a rollover contribution under this section. Rules and procedures adopted by the board must ensure that the rollover contributions do not adversely affect the status of the system and the Public Employees Retirement Fund as a qualified governmental plan and trust under federal income tax law.

Â Â Â Â Â  (7) The board shall by rule establish a maintenance fee for rollover accounts established under this section. The fee may be collected out of earnings on rollover accounts or, if there are no earnings, from the principal amounts paid into the rollover accounts. The fee shall be in an amount determined by the board to be adequate to pay the full cost to the system of maintaining rollover accounts under this section. [1999 c.988 Â§2; 2001 c.945 Â§45; 2003 c.67 Â§29]

(Employer Contributions)

Â Â Â Â Â  238.225 Employer contributions. A participating public employer shall, at intervals designated by the Public Employees Retirement Board, transmit to the board those amounts the board determines to be actuarially necessary to adequately fund the benefits to be provided by the contributions of the employer under this chapter and the benefits to be provided under the pension program established by ORS 238A.100 to 238A.245, except for the disability benefit for which funding is provided under ORS 238A.240. From time to time, the board shall determine the liabilities of the system and shall set the amount of contributions to be made by participating public employers, and by other public employers who are required to make contributions on behalf of members, to ensure that those liabilities will be funded no more than 40 years after the date on which the determination is made. [Formerly 237.081; 2001 c.945 Â§13; 2002 s.s.1 c.9 Â§1; 2002 s.s.3 c.5 Â§1; 2003 c.625 Â§8; 2003 c.746 Â§7; 2003 c.802 Â§160; 2005 c.808 Â§10]

Â Â Â Â Â  238.227 Pooling of employers for purpose of computing employer contributions. (1) For the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter:

Â Â Â Â Â  (a) The Public Employees Retirement Board shall group together the school districts of the state and treat the school districts of the state as a single employer for actuarial purposes; and

Â Â Â Â Â  (b) The board shall group together all community college districts and the state and treat the community college districts and the state as a single employer for actuarial purposes.

Â Â Â Â Â  (2) For the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter, any participating public employer other than school districts may elect to be grouped with the state and all community college districts and treated as a single employer for actuarial purposes. An election under this subsection is irrevocable.

Â Â Â Â Â  (3) The computation of the contributions of a participating public employer that makes an election under subsection (2) of this section shall be based only on the liabilities of the employer under this chapter that are incurred after the effective date of the employerÂs election. The board shall separately compute the contribution of the employer for the liabilities incurred by the employer under this chapter before the effective date of the employerÂs election.

Â Â Â Â Â  (4) A participating public employer may make an election under subsection (2) of this section only by the adoption of a resolution or ordinance by the governing body of the public employer.

Â Â Â Â Â  (5) Except as provided in this section, the board may not require that any participating public employer be grouped with any other participating public employer for the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter. If two participating public employers merge or otherwise consolidate, and one of the public employers has made an election under subsection (2) of this section:

Â Â Â Â Â  (a) The board may not require that the public employer that is the product of the consolidation be grouped with the state and all community college districts unless the public employer makes an election under subsection (2) of this section; and

Â Â Â Â Â  (b) The board may require that the participating public employer that is the product of the consolidation make contributions based on the group rate only for those members for whom contributions based on the group rate were made before the consolidation. [2005 c.808 Â§12]

Â Â Â Â Â  238.229 Effect of lump sum payment on contributions of pooled employer. (1) If a participating public employer is grouped with any other public employer for the purpose of computing employer contributions under ORS 238.225 and the individual public employer makes a lump sum payment that is in addition to the normal contribution of the public employer, the Public Employees Retirement Board shall adjust the amount of contributions to be made by the individual public employer to ensure that the benefit of the lump sum payment accrues only to the individual public employer making the payment. An individual public employer that makes a lump sum payment under the provisions of this subsection shall remain grouped with other public employers as provided by ORS 238.227 and 238A.220 for the purpose of all liabilities of the employer that are not paid under this subsection. The board by rule may establish a minimum lump sum payment that must be made by an individual public employer before adjusting contributions under this subsection. Notwithstanding any minimum lump sum payment established by the board, the board must allow an individual public employer to make a lump sum payment under this subsection if the payment is equal to the full amount of the individual public employerÂs accrued unfunded liabilities under this section and ORS chapter 238A.

Â Â Â Â Â  (2) The board shall establish a separate account within the Public Employees Retirement Fund for each lump sum payment made under this section by an individual public employer. The board shall credit to each account all interest and other income received from investment of the account funds during the calendar year. Except as provided in subsection (3) of this section, the board may not collect any administrative expense or other charge from the account or from earnings on the account. The account shall be used to offset contributions that the public employer would otherwise be required to make for the liabilities against which the lump sum payment is applied.

Â Â Â Â Â  (3) The board may charge a participating public employer expenses for administration of an account established under subsection (2) of this section in an amount not to exceed $2,500 for the calendar year in which the account is established and for the immediately following two calendar years, and in an amount not to exceed $1,000 per year for all subsequent years.

Â Â Â Â Â  (4) If a participating public employer has any liabilities that are attributable to creditable service by employees of the employer before the participating public employer was grouped with other public employers under ORS 238.227, whether under this section or pursuant to board rule, any lump sum payment made under this section must be applied first against those liabilities, with the oldest liability being paid first. Any amounts remaining after application under this subsection must be deposited in a separate account established under subsection (2) of this section. [2005 c.808 Â§13]

Â Â Â Â Â  238.230 [Formerly 237.017 (2); repealed by 2001 c.945 Â§15]

Â Â Â Â Â  238.231 Unfunded liability or surplus after employee transfer or employer merger, consolidation or split. (1) If a participating public employer transfers employees who are members of the Public Employees Retirement System to another public employer, the two public employers must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the transferring public employer under the system will be paid or credited.

Â Â Â Â Â  (2) If two or more public employers merge or consolidate, and any of the public employers participate in the system, the public employers that merged or consolidated must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the merged or consolidated public employers under the system will be paid or credited.

Â Â Â Â Â  (3) If a participating public employer splits into two or more public employers, the public employers that result from the split must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the original participating public employer under the system will be paid or credited.

Â Â Â Â Â  (4) A written agreement entered into under this section must be delivered to the Public Employees Retirement Board not later than 60 days after the transfer, merger, consolidation or split becomes effective. If public employers affected by a transfer, merger, consolidation or split, including public employers created by a merger, consolidation or split, fail to deliver to the board a written agreement that addresses the unfunded liabilities or surpluses, or fail to deliver to the board a written agreement that addresses the unfunded liabilities or surpluses in a manner satisfactory to the board, the board shall decide the manner in which unfunded liabilities or surpluses will be allocated among the public employers. [2005 c.808 Â§14]

MEMBER ACCOUNTS

(Generally)

Â Â Â Â Â  238.250 Regular accounts. The board shall provide for a regular account for each active and inactive member of the system who has made contributions to the fund. The regular account of the member shall show the amount of the memberÂs contributions to the fund and the interest which they have earned. The board shall furnish a written statement thereof upon request by any member or beneficiary of the system. [Formerly 237.275; 2001 c.945 Â§46; 2003 c.67 Â§22]

Â Â Â Â Â  238.255 Credits to regular accounts when earnings less than assumed interest rate. (1) The regular account for members who established membership in the system before January 1, 1996, as described in ORS 238.430, and for alternate payees of those members, shall be examined each year. If the regular account is credited with earnings for the previous year in an amount less than the earnings that would have been credited pursuant to the assumed interest rate for that year determined by the Public Employees Retirement Board, the amount of the difference shall be credited to the regular account and charged to a reserve account in the fund established for the purpose. In years following the year for which a charge is made to the reserve account, all earnings on the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, and of alternate payees of those members, shall first be applied to reduce or eliminate the amount of a deficit. Only earnings on the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, and of alternate payees of those members, may be used to reduce or eliminate the amount of a deficit.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section and except as provided in subsection (5) of this section, the board may not credit any earnings to the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, or of alternate payees of those members, in any year in which there is a deficit in the reserve account established under subsection (1) of this section, or credit any earnings to the regular accounts of those members, or alternate payees, that would result in a deficit in that reserve account. In any year in which the fund experiences a loss, the board shall charge the amount of the loss attributable to the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, against the reserve account.

Â Â Â Â Â  (3) The regular account for members who established membership in the system before January 1, 1996, as described in ORS 238.430, and for alternate payees of those members, may not be credited with earnings in excess of the assumed interest rate until:

Â Â Â Â Â  (a) The reserve account established under subsection (1) of this section is fully funded with amounts determined by the board, after consultation with the actuary employed by the board, to be necessary to ensure a zero balance in the account when all members who established membership in the system before January 1, 1996, as described in ORS 238.430, have retired; and

Â Â Â Â Â  (b) The reserve account established under subsection (1) of this section has been fully funded as described in paragraph (a) of this subsection in each of the three immediately preceding calendar years.

Â Â Â Â Â  (4) The board may divide the reserve account established under subsection (1) of this section into one or more subaccounts for the purpose of implementing the provisions of this section.

Â Â Â Â Â  (5) Subsection (2) of this section does not apply to a person who is a judge member of the system on June 30, 2003. [Formerly 237.277; 2001 c.945 Â§4; 2003 c.3 Â§1; 2003 c.67 Â§5; 2003 c.625 Â§10]

Â Â Â Â Â  238.258 Minimum regular account balance. (1) Notwithstanding any other provision of this chapter, the regular account balance of a member or alternate payee described in subsection (3) of this section may not be less than the amount provided for under subsection (2) of this section for the purpose of computing retirement allowances, death benefits and amounts to be paid to a withdrawing member under ORS 238.265 and for other computations under the provisions of this chapter that are based on a memberÂs or alternate payeeÂs regular account balance. If the regular account balance of a member or alternate payee described in subsection (3) of this section is less than the amount provided for under subsection (2) of this section at the time of retirement or withdrawal of the account, the Public Employees Retirement Board shall credit the account with the difference and charge the amount so credited to the reserve account established under ORS 238.255.

Â Â Â Â Â  (2) The minimum regular account balance for a member or alternate payee described in subsection (3) of this section is the amount that the regular account of a member or alternate payee would have contained if the regular account of the member had been credited with earnings at the assumed interest rate in every year in which the regular account of the member or alternate payee was in existence.

Â Â Â Â Â  (3) The provisions of this section apply only to:

Â Â Â Â Â  (a) A member who establishes membership in the system before January 1, 1996, as described in ORS 238.430, and who retires or withdraws the member account of the member on or after April 1, 2004; and

Â Â Â Â Â  (b) An alternate payee of a member described in paragraph (a) of this subsection. [2003 c.67 Â§8; 2003 c.625 Â§12]

Â Â Â Â Â  238.260 Variable Annuity Account; rules. (1) The purpose of this section is to establish a well balanced, broadly diversified investment program for certain contributions and portions of the member accounts so as to provide retirement benefits for members of the system that will fluctuate as the value and earnings of the investments vary in relation to changes in the general economy. It is anticipated that investment of those contributions and portions of the member accounts in equities will result in the accumulation of larger deposit reserves for those members during their working years, tend to preserve the purchasing power of those reserves and the retirement benefits provided thereby and afford better protection in periods of economic inflation.

Â Â Â Â Â  (2) There is established in the Public Employees Retirement Fund an account, separate and distinct from the General Fund, to be known as the Variable Annuity Account. Interest earned by the account shall be credited to the account. The account is part of the Public Employees Retirement System and is not a separate defined contribution plan or account for the purposes of the Internal Revenue Code.

Â Â Â Â Â  (3)(a) A member who is making contributions to the fund may elect at any time to have 25, 50 or 75 percent of contributions by the member to the fund on and after the effective date of the election paid into the Variable Annuity Account, credited to a variable account, and reserved for the purchase of a variable annuity. A member who has elected to have a percentage of contributions so paid, credited and reserved may elect at any time thereafter to have an additional 25 or 50 percent of contributions by the member, but not to exceed a maximum of 75 percent, so paid, credited and reserved. An election shall be in writing on a form furnished by the board and be filed with the board. An election shall be effective on January 1 following the filing thereof.

Â Â Â Â Â  (b) Notwithstanding any other provision of this section, a member may not contribute to the Variable Annuity Account after December 31, 2003.

Â Â Â Â Â  (4) A member who has elected to have contributions paid into the Variable Annuity Account under subsection (3) of this section may thereafter cause the contributions to cease being paid into the memberÂs variable account by filing a request in writing on a form furnished by the board and filed with the board. The contributions shall cease being paid into the memberÂs variable account after December 31 following the filing of the request. Contributions paid into the memberÂs variable account before the effective date of the request for cessation shall remain in the memberÂs variable account.

Â Â Â Â Â  (5)(a) An employee who is a member of the system on January 1, 1968, and who thereafter made contributions to the Variable Annuity Account, may elect at any time to have an amount equal to 10 percent per year, for not more than five years, of the balance of the regular account of the member in the fund on the effective date of an election filed under subsection (3) of this section, transferred from the regular account of the member to the Variable Annuity Account, credited to the memberÂs variable account, and reserved for the purchase of a variable annuity. An election shall be in writing on a form furnished by the board and be filed with the board. An election is final and irrevocable upon the filing thereof. The first transfer pursuant to an election shall be made on July 1 following the filing of the election, but may be made, in the discretion of the board, on an earlier date.

Â Â Â Â Â  (b) If the transfers elected by a member under this subsection have not been completed at the time of retirement, a transfer equal to one annual transfer shall be made pursuant to an election by the member made and filed as provided in this subsection.

Â Â Â Â Â  (c) No transfer shall be made under this subsection after the first payment of the service retirement allowance of the member becomes normally due.

Â Â Â Â Â  (d) Notwithstanding paragraphs (a) to (c) of this subsection, a member may not elect to transfer funds under this subsection after December 31, 2003.

Â Â Â Â Â  (6) Moneys in the Variable Annuity Account may be invested in investments authorized by law for investment of moneys in the Public Employees Retirement Fund; but, notwithstanding any other general or specific law, moneys in the account shall be invested primarily in equities, including common stock, securities convertible into common stock, real property and other recognized forms of equities, whether or not subject to indebtedness. Not more than five percent of the amortized value of all the investments of the Variable Annuity Account and of moneys in the account immediately available for investment may be invested in the obligations of or equities in a single, primary obligor or issuer. A pro rata share of the administrative expenses of the system shall be paid from interest earned by the Variable Annuity Account.

Â Â Â Â Â  (7)(a) Except as provided in subsection (8) of this section, the policy-making investment authority for the Public Employees Retirement Fund shall enter into contracts with one or more persons whom the authority determines to be qualified, whereby the persons undertake to invest and reinvest moneys in the Variable Annuity Account available for investment and acquire, retain, manage and dispose of investments of the account in accordance with subsections (1) and (6) of this section and to the extent provided in the contracts.

Â Â Â Â Â  (b) Performance of functions under contracts so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the Variable Annuity Account.

Â Â Â Â Â  (c) The policy-making investment authority may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the authority, with corporate surety authorized to do business in this state.

Â Â Â Â Â  (d) Contracts so entered into and functions performed thereunder are not subject to the State Personnel Relations Law or ORS 279A.050 (2) and 279A.140.

Â Â Â Â Â  (e) A person contracted with shall report to the policy-making investment authority as often as the authority may require, but at least annually, the earnings of the moneys invested during the period covered by the report, the capital gains and losses of the Variable Annuity Account during the period, the changes in the market value of the investments of the account during the period and such other information as the authority may require.

Â Â Â Â Â  (8) The policy-making investment authority for the Public Employees Retirement Fund, for and on behalf of the Public Employees Retirement System and Public Employees Retirement Board, may enter into group annuity contracts with one or more insurance companies authorized to do business in this state. In lieu of any investment of moneys in the Variable Annuity Account as provided in subsections (6) and (7) of this section, the authority may pay, from time to time under contracts so entered into, any moneys in that account available for investment purposes. Contracts so entered into:

Â Â Â Â Â  (a) May provide that annuities purchased thereunder be payable in variable dollar amounts, but if that provision is made, provision also shall be made that a member of the system who has a variable account, upon retiring from service and before the first payment of retirement allowance becomes normally due, may elect an option to have the annuities payable to the member or the beneficiary of the member in fixed or variable dollar amounts or both.

Â Â Â Â Â  (b) May provide that payment of annuities purchased thereunder may be made by the insurance company directly to persons entitled thereto or to the Variable Annuity Account for payment therefrom to those persons.

Â Â Â Â Â  (c) Are not subject to ORS 279A.050 (2) and 279A.140.

Â Â Â Â Â  (9) Upon retiring from service but within 60 days after the date of the first benefit payment, a member of the system who has a variable account may elect to transfer the balance in the variable account to the regular account of the member, and by that transfer the annuity shall be based on the amount in the regular account of the member as otherwise provided in this chapter and the member shall not receive a variable annuity as provided in this section.

Â Â Â Â Â  (10) When an annuity is payable under this chapter to a member of the system who has a variable account, or is payable to a beneficiary of that person, the portion of the annuity payable from the Variable Annuity Account shall be proportionately increased or decreased for a calendar year when, as of October 31 of the preceding calendar year, the balance of the memberÂs variable account exceeds or is less than the current value of the annuity, determined in accordance with the rate of interest and approved actuarial tables then in effect.

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, the board, in the event of extraordinary fluctuation in the market value of investments of the Variable Annuity Account and in order to avoid substantial inequities, may increase or decrease the portions of annuities paid from the account for periods less than a calendar year and determined as of dates other than October 31.

Â Â Â Â Â  (12) Notwithstanding any other provision of this chapter, the retirement allowance to which a member of the system who has a variable account or who made contributions on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967, and whose effective date of retirement is January 1, 1982, or later, is otherwise entitled under this chapter shall be subject to the following adjustment:

Â Â Â Â Â  (a) The board shall determine the difference between the member account of the member and what the member account of the member would have been had the member not participated in the variable annuity program on or after January 1, 1982, plus the contributions made on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967.

Â Â Â Â Â  (b) If the member account of the member due to participation in the variable annuity program or due to the contributions made on salary in excess of $4,800 per year is greater, the monthly retirement allowance of the member shall be increased by the value of the difference, using the annuity tables applicable to the plan selected by the member.

Â Â Â Â Â  (c) If the member account of the member due to participation in the variable annuity program or due to the contributions made on salary in excess of $4,800 per year is lesser, the monthly retirement allowance of the member shall be decreased by the value of the difference, using the annuity tables applicable to the plan selected by the member.

Â Â Â Â Â  (13) Except as otherwise specifically provided in this section, the rights and benefits under this chapter of an active or retired member of the system or of a beneficiary of the member are not affected by this section and the provisions of this chapter applicable to regular accounts of active and retired members of the system in the fund are also applicable to variable accounts.

Â Â Â Â Â  (14)(a) In addition to the transfer provided for in subsection (9) of this section, a member of the system who has a variable account may at any time prior to retirement elect to transfer the balance in that account to the regular account of the member in the fund if:

Â Â Â Â Â  (A) The member is other than a police officer or firefighter and has attained the age of 50;

Â Â Â Â Â  (B) The member is a police officer or firefighter and has attained the age of 45; or

Â Â Â Â Â  (C) The member has a combined total of 25 years or more of creditable service in the system and prior service credit.

Â Â Â Â Â  (b) An election under paragraph (a) of this subsection is irrevocable, and a member who has so elected may not thereafter elect to make contributions to the Variable Annuity Account under subsection (3) of this section.

Â Â Â Â Â  (c) An election under paragraph (a) of this subsection shall be in writing and shall be filed with the board. The board by rule shall prescribe a form for the purposes of application. An election so made shall be effective on January 1 of the year following the year in which the election is made. If the member account of the member as of the effective date of the election is less than what the member account of the member would have been had the member not participated in the variable annuity program, not including the contributions made on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967, the monthly retirement allowance of a member calculated under ORS 238.300 (2)(a) or (b)(B) shall be decreased by the value of the difference.

Â Â Â Â Â  (d) As of the effective date of an election under this subsection, the board shall credit all earnings to the memberÂs variable account based on the actual calendar year variable earnings rate for the year in which the election is made. This account balance shall:

Â Â Â Â Â  (A) Be used by the board in determining whether the memberÂs election is effective under paragraph (c) of this subsection; and

Â Â Â Â Â  (B) Be the account balance credited by the board to the regular account of the member in the fund if the election is determined to be effective.

Â Â Â Â Â  (e) Subject to paragraph (c) of this subsection, the annuity of a member who makes an effective transfer under this subsection shall be based on the amount in the regular account of the member in the fund as otherwise provided in this chapter, and the member shall not receive a variable annuity as provided in this section. [Formerly 237.197; 2001 c.945 Â§47; 2003 c.67 Â§3; 2003 c.625 Â§36; 2003 c.794 Â§218; 2005 c.808 Â§Â§2,3]

Â Â Â Â Â  Note: Section 19, chapter 625, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 19. The amendments to ORS 238.260 by section 3, chapter 67, Oregon Laws 2003, do not apply to any judge member who is a judge member of the system on June 30, 2003. A person who is a judge member of the system on June 30, 2003, may continue to make contributions to the Variable Annuity Account for services as a judge member performed on or after January 1, 2004. [2003 c.625 Â§19]

(Withdrawal or Transfer of Member Account)

Â Â Â Â Â  238.265 Withdrawal of member account. (1) Except as otherwise provided in this section, a member of the Public Employees Retirement System may withdraw from the Public Employees Retirement Fund the amount credited to the member account, if any, for the member if:

Â Â Â Â Â  (a) The member is separated from all service with participating public employers;

Â Â Â Â Â  (b) The member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust;

Â Â Â Â Â  (c) The member has not attained earliest service retirement age; and

Â Â Â Â Â  (d) The separation from service is not by reason of death or disability.

Â Â Â Â Â  (2) If a member wishes to withdraw the member account, if any, of the member under this section, the member must transmit to the Public Employees Retirement Board a withdrawal request. The board shall deny the withdrawal, or shall take all reasonable steps to recover withdrawn amounts, if:

Â Â Â Â Â  (a) The board determines that the separation is not a bona fide separation; or

Â Â Â Â Â  (b) The member fails to remain absent from the service of all employers described in subsection (1) of this section for at least one calendar month following the month in which the member separates from service.

Â Â Â Â Â  (3) If a member has contributed to the fund in each of five calendar years and has separated from all service in the manner described in subsection (1) of this section before reaching earliest service retirement age, the member may elect to withdraw the member account of the member under this section at any time before reaching earliest service retirement age. If the inactive member does not make an election to withdraw under this section, the member shall be paid the benefits or retirement allowances described in ORS 238.425.

Â Â Â Â Â  (4) Withdrawal of a member account under this section cancels all membership rights in the system, including the right to claim credit for any employment before withdrawal. [Formerly 237.111 (2); 1999 c.317 Â§5; 2001 c.945 Â§48; 2003 c.67 Â§11]

Â Â Â Â Â  Note: Section 2, chapter 276, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 2. (1) An inactive member who withdraws the account of the member under ORS 238.265 shall receive an additional amount equal to 50 percent of the balance of the account, to be paid from employer contributions, if:

Â Â Â Â Â  (a) The member was an inactive member on January 1, 2000, and remains an inactive member until the member account is withdrawn;

Â Â Â Â Â  (b) The member made contributions to the Public Employees Retirement Fund during each of five calendar years or more, and the amounts in the member account are attributable to those contributions; and

Â Â Â Â Â  (c) The withdrawal is made on or after July 1, 2004, and before June 30, 2006.

Â Â Â Â Â  (2) A member who withdraws a member account under this section may not obtain restoration under ORS 238.105 or 238.115 of the creditable service forfeited by the withdrawal.

Â Â Â Â Â  (3) In addition to an inactive member described in subsection (1) of this section, the provisions of this section apply to the alternate payee of a member who withdraws the account of the alternate payee on or after July 1, 2004, and before June 30, 2006. [2003 c.276 Â§2; 2003 c.625 Â§23]

Â Â Â Â Â  238.270 Transfer of member account to other public employee retirement system. Whenever a person who is past the earliest service retirement age separates from the service of a public employer participating in the Public Employees Retirement System and who thereafter, but before applying to the Public Employees Retirement Board for retirement benefits, is employed in a position that entitles the person to membership in another public employees retirement system, either within or without this state, the board, upon the written request of the person and if in conformance with the provisions of law governing the other public employees retirement system, may transfer the member account, if any, of the person in the fund to the other public employees retirement system. Such transfer shall cancel the right of the person to claim any future benefits under the Public Employees Retirement System for service rendered to a public employer in this state prior to the date of the transfer. [Formerly 237.115; 2001 c.945 Â§49; 2003 c.67 Â§23]

ELIGIBILITY FOR RETIREMENT

Â Â Â Â Â  238.280 Eligibility for retirement. (1) Except as otherwise provided in this section, a member of the Public Employees Retirement System who attains the age of 55 shall be retired upon written application by the member to the Public Employees Retirement Board on a reduced service retirement allowance, which shall be the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age.

Â Â Â Â Â  (2) A police officer or firefighter who is a member of the system and attains the age of 50 shall be retired upon written application by the member to the board on a reduced service retirement allowance, which shall be the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age. The provisions of this subsection apply to an inactive member of the system who was employed as a police officer or firefighter in a qualifying position immediately before becoming inactive.

Â Â Â Â Â  (3) Notwithstanding ORS 238.215 (2)(b)(B):

Â Â Â Â Â  (a) A police officer or firefighter who is a member of the system, attains the age of 50 and has a combined total of 25 years or more of creditable service in the system and prior service credit shall be retired upon written application by the member to the board on a service retirement allowance including, without actuarial reduction, the same current service pension and prior service pension provided for in ORS 238.300 at the normal retirement age. The provisions of this paragraph apply to an inactive member of the system who was employed as a police officer or firefighter in a qualifying position immediately before becoming inactive.

Â Â Â Â Â  (b) An employee who is a member of the system, has a combined total of 30 years or more of creditable service in the system and prior service credit, and is not eligible to retire under paragraph (a) of this subsection shall be retired upon written application by the member to the board on a service retirement allowance including, without actuarial reduction, the same current service pension and prior service pension provided for in ORS 238.300 at the normal retirement age. [Formerly 237.121; 2001 c.945 Â§78; 2005 c.808 Â§Â§37,38]

BENEFITS

(Service Retirement Allowance)

Â Â Â Â Â  238.300 Service retirement allowance. Upon retiring from service at normal retirement age or thereafter, a member of the system shall receive a service retirement allowance which shall consist of the following annuity and pensions:

Â Â Â Â Â  (1) A refund annuity which shall be the actuarial equivalent of accumulated contributions, if any, by the member and interest thereon credited at the time of retirement, which annuity shall provide an allowance payable during the life of the member and at death a lump sum equal in amount to the difference between accumulated contributions at the time of retirement and the sum of the annuity payments actually made to the member during life shall be paid to such person, if any, as the member nominates by written designation duly acknowledged and filed with the board or shall otherwise be paid according to the provisions of this chapter for disposal of an amount credited to the member account of a member at the time of death in the event the member designates no beneficiary to receive the amount or no such beneficiary is able to receive the amount. If death of the member occurs before the first payment is due, the member account of the member shall be treated as though death had occurred before retirement.

Â Â Â Â Â  (2)(a) A life pension (nonrefund) for current service provided by the contributions of employers, which pension, subject to paragraph (b) of this subsection, shall be an amount which, when added to the sum of the annuity, if any, under subsection (1) of this section and the annuity, if any, provided on the same basis and payable from the Variable Annuity Account, both annuities considered on a refund basis, results in a total of:

Â Â Â Â Â  (A) For service as a police officer or firefighter, two percent of final average salary multiplied by the number of years of membership in the system as a police officer or firefighter before the effective date of retirement.

Â Â Â Â Â  (B) For service as other than a police officer or firefighter, including service as a member of the Legislative Assembly, 1.67 percent of final average salary multiplied by the number of years of membership in the system as other than a police officer or firefighter before the effective date of retirement.

Â Â Â Â Â  (b) A pension under this subsection shall be at least:

Â Â Â Â Â  (A) For a member who first establishes membership in the system before July 1, 2003, the actuarial equivalent of the annuity provided by the accumulated contributions of the member. A person establishes membership in the system before July 1, 2003, for the purposes of this subparagraph if:

Â Â Â Â Â  (i) The person is a member of the system, or a judge member of the system, on the day immediately before July 1, 2003; or

Â Â Â Â Â  (ii) The person performed any period of service for a participating public employer before July 1, 2003, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

Â Â Â Â Â  (B) For a member who made contributions before August 21, 1981, the equivalent of a pension computed pursuant to this subsection as it existed immediately before that date.

Â Â Â Â Â  (c) As used in this subsection, Ânumber of years of membershipÂ means the number of full years of creditable service plus any remaining fraction of a year of creditable service. Except as otherwise provided in this paragraph, in determining a remaining fraction a full month shall be considered as one-twelfth of a year and a major fraction of a month shall be considered as a full month. Membership of a school district employee, an employee of the State Board of Higher Education engaged in teaching or other school activity at an institution of higher education or an employee of the Department of Human Services, the Oregon Youth Authority, the Department of Corrections or the State Board of Education engaged in teaching or other school activity at an institution supervised by the authority, board or department, for all portions of a school year in a calendar year in which the district school, institution of higher education or school activity at an institution so supervised in which the member is employed is normally in session shall be considered as a full one-half year of membership. The number of years of membership of a member who received a refund of contributions as provided in ORS 237.976 (2) is limited to the number of years after the day before the date on which the refund was received. The number of years of membership of a member who is separated, for any reason other than death or disability, from all service entitling the member to membership in the system, who withdraws the amount credited to the member account of the member in the fund during absence from such service and who thereafter reenters the service of an employer participating in the system but does not repay the amount so withdrawn as provided in this chapter, is limited to the number of years after the day before the date of so reentering.

Â Â Â Â Â  (3) An additional life pension (nonrefund) for prior service credit, including military service, credited to the member at the time of first becoming a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer. [Formerly 237.147; 1997 c.249 Â§67; 2001 c.900 Â§49; 2001 c.945 Â§50; 2003 c.67 Â§4; 2003 c.625 Â§22; 2003 c.733 Â§46e]

Â Â Â Â Â  Note: Section 46f, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 46f. The amendments to ORS 238.300 by section 46e of this 2003 Act apply to periods of service as a member of the Legislative Assembly served by reason of appointment or election to the Legislative Assembly on or after the effective date of this 2003 Act [August 29, 2003], including periods of service as a member of the Legislative Assembly served by reason of reelection to the Legislative Assembly after the effective date of this 2003 Act. [2003 c.733 Â§46f]

Â Â Â Â Â  238.305 Optional service retirement allowance calculations. (1) Not later than 60 days after the first benefit payment is made to a retired member of the Public Employees Retirement System, the member may elect to convert the allowance described by ORS 238.300 as payable after retirement into a service retirement annuity of equivalent actuarial value of one of the optional forms named below. The election of Option 2, 2A, 3 or 3A shall be effective immediately upon the memberÂs retirement.

Â Â Â Â Â  Option 1. (a) A life annuity (nonrefund) payable during the memberÂs life only, which shall be the actuarial equivalent of accumulated contributions by the member and interest thereon credited at the time of retirement (if death occurs before the first payment is due, the member account shall be treated as though death had occurred before retirement); (b) a life pension (nonrefund) provided by the contributions of employers as provided in ORS 238.300 (2); (c) an additional nonrefund pension for prior service credit, including military service, credited to the member at the time of first becoming a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer; or

Â Â Â Â Â  Option 2. A reduced service retirement allowance payable during the memberÂs life, with the provision that it continue after death for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the Public Employees Retirement Board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 2A. A reduced service retirement allowance payable during the memberÂs life which, unless modified under subsection (6) of this section, continues after death for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3. A reduced service retirement allowance payable during the memberÂs life, with the provision that it continue after death at one-half the rate paid to the member and be paid for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3A. A reduced service retirement allowance payable during the memberÂs life which, unless modified under subsection (6) of this section, continues after death at one-half the rate paid to the member and is paid for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 4. A reduced service retirement allowance payable during the memberÂs life, with the provisions that if the member dies before a total of 180 monthly payments is made, the remainder of the 180 monthly payments shall be paid monthly to the beneficiary the member nominates by written designation duly acknowledged and filed with the board at any time before the memberÂs death; and that if the member designates no beneficiary to receive the monthly payments or no such beneficiary is able to receive the monthly payments, an amount equal to the actuarial value, on the date of the memberÂs death, of the total of the monthly payments not made to the member shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death; and that if the beneficiary receiving monthly payments dies before the total number of monthly payments to which the beneficiary is entitled is made, an amount equal to the actuarial value, on the date of the beneficiaryÂs death, of the total of the monthly payments not made to the member and beneficiary shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death and as if the beneficiary had been a member.

Â Â Â Â Â  (2) Not later than 60 days after the first benefit payment is made to a retired member of the system, the member may elect, in lieu of the allowance described by ORS 238.300 as payable after retirement, a service retirement benefit consisting of:

Â Â Â Â Â  (a) A refund of accumulated contributions by the member and interest thereon credited at the time of refund; and

Â Â Â Â Â  (b) A life pension (nonrefund) provided by the contributions of employers as provided in ORS 237.147 (2) (1979 Replacement Part), and an additional life pension (nonrefund) for prior service credit as provided in ORS 238.300 (3). At the same time as making the election under this subsection, the member may elect to convert the pensions described by this paragraph into a service retirement annuity of equivalent actuarial value of one of the optional forms named as Option 2, 2A, 3 or 3A under subsection (1) of this section.

Â Â Â Â Â  (3) Not later than 60 days after the first benefit payment is made to a retired member of the system, the member may elect in lieu of the allowance described by ORS 238.300 a refund service retirement benefit consisting of:

Â Â Â Â Â  (a) A refund of accumulated contributions by the member and interest thereon credited at the time of retirement;

Â Â Â Â Â  (b) An amount that matches the amount of accumulated contributions by the member and interest thereon, provided by the contributions of employers; and

Â Â Â Â Â  (c) Interest on the amounts described in paragraphs (a) and (b) of this subsection from the effective date of retirement until the amounts are paid.

Â Â Â Â Â  (4)(a) If the member elects to receive the service retirement benefit described in subsection (2) or (3) of this section, the member shall elect at the same time to receive the refund described in subsection (2)(a) or (3) of this section in one lump sum payment or in more than one but not more than five installment payments. If the member elects installment payments:

Â Â Â Â Â  (A) The amount to be paid by employer contributions under subsection (3)(b) of this section shall be transferred to the individual account of the member in the Public Employees Retirement Fund as of the effective date of retirement.

Â Â Â Â Â  (B) The installment payments shall be paid once each year for the number of consecutive years equal to the number of installment payments elected.

Â Â Â Â Â  (C) The amount of each installment payment shall be designated by the member at the time of making the election, but the last installment payment shall be the unrefunded balance remaining in the member account of the member in the fund.

Â Â Â Â Â  (D) The member account of the member in the fund shall be maintained until the last installment payment is paid. The board shall establish procedures for computing and crediting interest annually on the unrefunded balance of the member account.

Â Â Â Â Â  (E) A yearly installment payment shall be paid on the anniversary of the date of the first installment payment.

Â Â Â Â Â  (F) The member is considered to have elected to transfer any balance in the variable account of the member to the regular account of the member.

Â Â Â Â Â  (G) If the member dies before payment of all installment payments, the unrefunded balance in the member account of the member plus interest to date of disbursement is payable as provided in ORS 238.390 (4).

Â Â Â Â Â  (b) If a member elects to receive the refund service retirement benefit described in subsection (3) of this section, and does not elect to receive those amounts in installments under the provisions of this subsection, all rights of the member in the system shall terminate upon the payment of the amounts provided for in subsection (3) of this section, except as provided in paragraph (c) of this subsection. If a member elects to receive the refund service retirement benefit described in subsection (3) of this section, and also elects to receive those amounts in installments under the provisions of this subsection, all rights of the member in the system shall terminate upon the making of the first payment, except as provided in paragraph (c) of this subsection.

Â Â Â Â Â  (c) A member who elects to receive the refund service retirement benefit described in subsection (3) of this section, and any eligible spouse or dependent of the member, shall continue to be eligible for insurance under ORS 238.410, and for any premium payments the member may be entitled to under ORS 238.415 and 238.420.

Â Â Â Â Â  (5) The designation of a beneficiary, the election of an option or any other election or designation under subsection (1), (2), (3) or (4) of this section may be changed by the member within 60 days after the date of the first benefit payment, except that the designation of a beneficiary under Option 4 may be changed by the member at any time before the memberÂs death.

Â Â Â Â Â  (6) If a retired member has elected to receive a service retirement allowance under Option 2A or Option 3A as provided in subsection (1) of this section, and if the beneficiary under that option dies after the expiration of the time within which the member could change the election of an option or if the beneficiary is the spouse of the member and the marriage relationship is terminated as provided by law after the expiration of the time within which the member could change the election of an option, the member may elect to receive, in lieu of the optional form of allowance previously elected, the allowance that the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement. Notice of election under this subsection must be in a form approved by the board. If an election is made under this subsection, the Option 1 payment amount is applicable to the first full month after the death of the beneficiary, or the first full month after entry of the judgment of divorce, and payable the first day of the month thereafter. If the increased amount is not paid in any month in which the increased amount is due, the board shall make a lump sum payment to the retired member that is equal to the difference between the amount paid to the member for that month and the amount that should have been paid under the provisions of this subsection.

Â Â Â Â Â  (7) Notwithstanding any other provision of this section, any member of the system who retired before October 3, 1989, and elected to receive a service retirement allowance under either Option 2 or 3 as provided in subsection (1) of this section shall be entitled to receive a service retirement allowance equal to that which the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement if:

Â Â Â Â Â  (a) The member has attained 80 years of age;

Â Â Â Â Â  (b) The person designated by the member as the memberÂs beneficiary has predeceased the member; and

Â Â Â Â Â  (c) The member gives written notice to the board of the death of the memberÂs beneficiary.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section, any member of the system who retired before October 3, 1989, who elected to receive a refund of accumulated employee contributions and a life pension or pensions under subsection (2) of this section, and who elected to convert the life pension or pensions provided for in subsection (2) of this section into a service retirement annuity under Option 2 or 3 under subsection (1) of this section, shall be entitled to receive a life pension or pensions equal to that which the member would have received on the effective date of retirement under subsection (2) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original life pension or pensions since the effective date of retirement if:

Â Â Â Â Â  (a) The member has attained 80 years of age;

Â Â Â Â Â  (b) The person designated by the member as the memberÂs beneficiary has predeceased the member; and

Â Â Â Â Â  (c) The member gives written notice to the board of the death of the memberÂs beneficiary.

Â Â Â Â Â  (9) The service retirement allowance provided in subsection (7) or (8) of this section shall be applicable to the first full month after the death of the memberÂs beneficiary, or the first full month after the member attains 80 years of age, whichever is later.

Â Â Â Â Â  (10) The board may deny an election to convert a service retirement allowance under this section, a change of beneficiary under this section or a change in benefit options under this section if that denial is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.155; 1997 c.180 Â§1; 1999 c.317 Â§10; 2001 c.945 Â§Â§8,68; 2003 c.625 Â§3; 2005 c.138 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 138, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 238.305 and 238.325 by sections 1 and 2 of this 2005 Act apply to any retired member whose beneficiary dies on or after the effective date of this 2005 Act [January 1, 2006] or for whom a judgment of divorce is entered on or after the effective date of this 2005 Act. [2005 c.138 Â§3]

Â Â Â Â Â  Note: Section 3, chapter 180, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 3. (1) If on October 4, 1997, a retired member is eligible for the service retirement allowance provided by ORS 238.305 (7) or (8) but was not eligible under ORS 238.305 (1995 Edition):

Â Â Â Â Â  (a) The member may give written notice of the memberÂs eligibility to the Public Employees Retirement Board at any time after October 4, 1997; and

Â Â Â Â Â  (b) The service retirement allowance of the retired member under ORS 238.305 (7) or (8) is first applicable to the first full month after the death of the memberÂs beneficiary, or the first full month after the member attained 80 years of age, whichever is later.

Â Â Â Â Â  (2) As soon as possible after October 4, 1997, the board shall calculate and mail a check for the amount of any retroactive payment required under subsection (1) of this section. The retroactive payment shall represent the difference between the total of all monthly amounts paid to the member before the first recalculated monthly payment is made under subsection (1) of this section, and the total of all monthly amounts that would have been paid to the member if ORS 238.305, as amended by section 1, chapter 180, Oregon Laws 1997, had been in effect on and after October 3, 1989. In no event shall the increased service allowance under ORS 238.305 (7), or the increased life pension or pensions under ORS 238.305 (8), be applicable to any monthly payment that was made before the first full month following October 3, 1989, and no retroactive payment shall be made under this section for any monthly payment that was made before the first full month following October 3, 1989. [1997 c.180 Â§3; 2001 c.945 Â§9]

Â Â Â Â Â  238.310 Minimum service retirement allowance. (1) Notwithstanding any other provision of this chapter, the service retirement allowance of a member who has 15 or more years of creditable service shall be not less than $100 a month, computed under the nonrefund plan:

Â Â Â Â Â  (a) For a member who retires and begins receiving a service retirement allowance before or on reaching the age of 65 years, on the basis of retirement at the age of 65 years.

Â Â Â Â Â  (b) For a member who retires and begins receiving a service retirement allowance after reaching the age of 65 years, on the basis of age reached at retirement.

Â Â Â Â Â  (2) Any member who receives a service retirement allowance calculated under the provisions of this section shall receive the retirement benefit in the form of a lump sum amount as provided in ORS 238.315. [Formerly 237.200; 2001 c.945 Â§85]

Â Â Â Â Â  238.315 Lump sum payment in lieu of small allowance. A member of the system who has separated from the service of all participating employers, who retires for service and whose total service retirement allowance on the effective date of retirement, as computed by the board in accordance with the nonrefund plan, is less than $200 per month, shall receive, in lieu of any and all retirement allowance or other benefits under the system, a retirement benefit in the form of a lump sum amount equal to the actuarial value, on the effective date of retirement, of the retirement allowance computed by the board in accordance with the nonrefund plan. A member who receives a retirement benefit as provided in this section is eligible to participate in insurance coverage under ORS 238.410, and the board shall determine the manner in which the cost of that coverage payable by the member shall be paid. [Formerly 237.151; 2001 c.945 Â§84]

(Disability Retirement Allowance)

Â Â Â Â Â  238.320 Disability retirement allowance. (1) Whenever an employee who is a member of the system is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration, as determined by medical examination, and thereby unable to perform any work for which qualified, by injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, the member shall receive a disability retirement allowance consisting of:

Â Â Â Â Â  (a) A disability retirement refund annuity based on the contributions, if any, credited to the member account of the member.

Â Â Â Â Â  (b) A current service pension provided by the contributions of employers equal to:

Â Â Â Â Â  (A) For a police officer or firefighter, the pension to which the member would have been entitled if the member had worked continuously until attaining the age of 55, or if the member has attained the age of 55, the pension which the member would receive were the member to retire for service, as provided in this chapter.

Â Â Â Â Â  (B) For a member other than a police officer or firefighter, the pension to which the member would have been entitled if the member had worked continuously until attaining the age of 58, or if the member has attained the age of 58, the pension which the member would receive were the member to retire for service, as provided in this chapter.

Â Â Â Â Â  (c) The same prior service pension the member would have received had the member worked until normal retirement age.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂinjuryÂ means bodily injury causing the disability directly and independently of all other causes and effected solely through accidental means.

Â Â Â Â Â  (3) Whenever an employee who is a member of the system and who has been an employee for 10 years or more of an employer participating in the system is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration, as determined by medical examination, and thereby unable to perform any work for which qualified, from cause other than injury or disease sustained while in actual performance of duty or intentionally self-inflicted, the member shall receive a disability retirement allowance as provided in subsection (1) of this section.

Â Â Â Â Â  (4) Payments under a disability retirement allowance provided for in subsection (1) or (3) of this section for the first 90-day period of incapacity shall be withheld until such 90-day period has elapsed.

Â Â Â Â Â  (5) An inactive member is not eligible for disability benefits referred to in subsection (1) or (3) of this section unless the member applies for such disability benefits within five calendar years after the date of separation from service with a participating public employer if the disability is continuous from such separation date or within six months after the date of such separation from service if disability occurs after such separation date.

Â Â Â Â Â  (6) In computing years of employment for the purpose of subsection (3) of this section, the following schedule shall be used: For employment before the employee established membership in the Public Employees Retirement System, a member shall be considered to have been employed for one year for each year of prior service credit allowed, and for any minor fraction of a year of continuous service as certified by the employer for which no prior service credit was granted. After having established membership in the Public Employees Retirement System a member shall be considered to have been employed one year for each 12-month period or major fraction thereof during which time the member received compensation for employment which entitled the member to membership in the system, as evidenced by payroll records. For the purpose of determining a memberÂs eligibility for disability benefits, no leave of absence after a member ceases to work for any participating employer shall be considered other than accumulated sick leave not in excess of 90 days. The effective date of the disability shall not in any event be determined by the board as prior to the last day for which the disabled member performed services for a participating employer. No benefits may be paid for any month in which the member received salary or sick leave benefits from the participating employer.

Â Â Â Â Â  (7) For the purposes of subsections (1) and (3) of this section, a member of the system shall be considered to be mentally or physically incapacitated for an extended duration if the mental or physical incapacity can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 90 days. [Formerly 237.171; 2001 c.945 Â§51; 2003 c.67 Â§24]

Â Â Â Â Â  238.325 Optional disability retirement allowance calculations. (1) At any time after establishing membership, but before the expiration of 90 days after the Public Employees Retirement Board makes its finding that the employee is disabled, an employee who is a member of the Public Employees Retirement System may elect to convert the disability retirement allowance otherwise payable on the member account of the member into a disability retirement annuity of equivalent actuarial value, by selecting one of the optional forms named below. The election of Option 2, 2A, 3 or 3A shall be effective immediately upon the effective date of the memberÂs disability, and in the event of death within the first 90-day period of incapacity, payment to the beneficiary of the member shall be made in accordance with the option selected.

Â Â Â Â Â  Option 1. (a) A life annuity (nonrefund) payable during the memberÂs life only, which shall be the actuarial equivalent of the accumulated contributions and interest thereon credited to the member at the time the member retires (if death occurs before the first payment is due, the member account of the member shall be treated as though death had occurred before retirement); (b) a life pension (nonrefund) provided by the contributions of employers as provided in ORS 238.320 (1)(b); (c) an additional nonrefund pension for prior service credit, including military service, credited to the member at the time the member first becomes a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer; or

Â Â Â Â Â  Option 2. A reduced disability retirement allowance payable during the period of incapacity, with the provision that after death, if death shall occur after the effective date of the disability and during the period of incapacity, it shall continue for the life of the beneficiary whom the member has designated in writing duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 2A. A reduced disability retirement allowance payable during the period of incapacity which, unless modified under subsection (3) of this section, continues after death, if death shall occur after the effective date of the disability and during the period of incapacity, for the life of the beneficiary whom the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3. A reduced disability retirement allowance payable during the period of incapacity, with the provision that after death, if death shall occur after the effective date of the disability and during the period of incapacity, such allowance shall continue at one-half the rate paid to the member and be paid for the life of the beneficiary whom the member has designated in writing duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3A. A reduced disability retirement allowance payable during the period of incapacity which, unless modified under subsection (3) of this section, continues after death, if death shall occur after the effective date of the disability and during the period of incapacity, at one-half the rate paid to the member and is paid for the life of the beneficiary whom the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 4. A reduced disability retirement allowance payable during the period of incapacity, with the provisions that if the member dies during the period of incapacity and before a total of 180 monthly payments is made, the remainder of the 180 monthly payments shall be paid monthly to the beneficiary the member nominates by written designation duly acknowledged and filed with the board at any time before the memberÂs death; and that if the member designates no beneficiary to receive the monthly payments or no such beneficiary is able to receive the monthly payments, an amount equal to the actuarial value, on the date of the memberÂs death, of the total of the monthly payments not made to the member shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death; and that if the beneficiary receiving monthly payments dies before the total number of monthly payments to which the beneficiary is entitled is made, an amount equal to the actuarial value, on the date of the beneficiaryÂs death, of the total of the monthly payments not made to the member and beneficiary shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death and as if the beneficiary had been a member.

Â Â Â Â Â  (2) The beneficiary designated by a member to receive any benefit under this section shall be the same as designated under ORS 238.390 (1). The designation of a beneficiary or the election of an option may be changed by a member within 60 days after the date of the first benefit payment, except that the designation of a beneficiary under Option 4 may be changed by the member at any time before the memberÂs death.

Â Â Â Â Â  (3) If a retired member has elected to receive a disability retirement allowance under Option 2A or Option 3A as provided in subsection (1) of this section, and if the beneficiary under that option dies after the expiration of the time within which the member could change the election of an option or if the beneficiary is the spouse of the member and the marriage relationship is terminated as provided by law after the expiration of the time within which the member could change the election of an option, the member may elect to receive, in lieu of the optional form of allowance previously elected, the allowance that the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement. Notice of election under this subsection must be in a form approved by the board. If an election is made under this subsection, the Option 1 payment amount is applicable to the first full month after the death of the beneficiary, or the first full month after entry of the judgment of divorce, and payable the first day of the month thereafter. If the increased amount is not paid in any month in which the increased amount is due, the board shall make a lump sum payment to the retired member that is equal to the difference between the amount paid to the member for that month and the amount that should have been paid under the provisions of this subsection.

Â Â Â Â Â  (4) The cost to the system of a disability retirement allowance in any optional form may not exceed the cost to the system of a nonrefund disability retirement allowance payable to, and on account of, the member making such election.

Â Â Â Â Â  (5) The obligation for payment of any benefit in force prior to April 8, 1953, may not be altered by subsections (1) to (4) of this section. However, the beneficiary of a retired member who prior to July 1, 1953, elected an option but died prior to the effective date of such election, shall have a right to repay, before December 31, 1953, the amount of the lump sum refund made in lieu of the monthly life benefit elected and receive payment of such benefit, computed as of the date of the memberÂs death and payable from such date.

Â Â Â Â Â  (6) If a member who would have qualified for disability benefits makes preliminary application for such benefits but dies prior to being found by the board to be disabled or prior to electing a plan of benefit payments, and the records of the board indicate that the member had designated the surviving spouse as beneficiary under ORS 238.390 (1), such surviving spouse may, not more than 90 days after the board makes its finding that the member would have qualified for disability benefits if living:

Â Â Â Â Â  (a) Elect to receive the amount referred to in ORS 238.395 if such benefit would have been available if the member had not applied for disability benefits;

Â Â Â Â Â  (b) If not eligible for benefits under ORS 238.395, elect to receive benefits under ORS 238.390 (1); or

Â Â Â Â Â  (c) Elect Option 2 or 3 under subsection (1) of this section and designate the surviving spouse as beneficiary thereunder with the same force and effect as if the election and designation had been properly made by the deceased member.

Â Â Â Â Â  (7) The board may deny an election to convert a disability retirement allowance under this section, a change of beneficiary under this section or a change in benefit options under this section if that denial is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.181; 1999 c.317 Â§11; 2001 c.945 Â§52; 2005 c.138 Â§2]

Â Â Â Â Â  Note: See first note under 238.305.

Â Â Â Â Â  238.330 Minimum disability retirement allowance. (1) Whenever an active or inactive member of the system has been found to be entitled to a disability retirement allowance as provided in ORS 238.320, the member shall receive not less than an aggregate of $100 a month under the nonrefund plan, subject to reduction to equivalent actuarial value in the event of the memberÂs exercising any option provided by ORS 238.325.

Â Â Â Â Â  (2) Notwithstanding ORS 238.320, 238.325 and subsection (1) of this section, if an active or inactive member of the system has been found to be entitled to a disability retirement allowance as provided in ORS 238.320 after the member has passed earliest service retirement age, the amount of monthly disability retirement allowance shall not be less than the amount which the member would have received had the member retired for service and elected the same option.

Â Â Â Â Â  (3) Notwithstanding ORS 238.320, 238.325 and subsection (1) of this section, the amount of a monthly disability retirement allowance shall be reduced by the amount by which the combined total of the disability retirement allowance to which the retired member is otherwise entitled for the month and the earned income for the month exceeds the monthly salary received by the retired member at the time of retirement for disability; but the amount of the reduction shall not reduce the combined total of the disability retirement allowance and earned income for the month to less than $400. [Formerly 237.187]

Â Â Â Â Â  238.335 Medical examination for disability retirement allowance. The board shall require medical examinations for all applicants for retirement for disability under such general rules as it prescribes, and may provide for the discontinuance of any disability retirement allowance and the forfeiture of all rights under this chapter, in the case of any person who refuses to submit to such an examination. [Formerly 237.191]

Â Â Â Â Â  238.340 Return to work. When a member retired because of disability is determined by the Public Employees Retirement Board to be not incapacitated to the extent that the member is disabled from the performance of any work for which the member is qualified, the disability retirement shall be canceled forthwith, the member shall be eligible for reemployment and the member account of the member shall be credited with the amount that stood to the credit in the member account of the member in the fund at the time of retirement for disability. Any such person who for any reason is not reinstated in the service of an employer participating in the system shall receive separation benefits or service retirement benefits as provided in this chapter. [Formerly 237.195; 1997 c.53 Â§1; 2001 c.945 Â§53]

Â Â Â Â Â  238.345 Optional service-connected disability retirement allowance for police officers and firefighters. (1) A police officer or firefighter, other than a volunteer firefighter, who would be entitled to receive disability benefits as a member of the Public Employees Retirement System under ORS 238.320 (1), may elect to receive the service-connected disability retirement allowance authorized under this section. The allowance authorized under this section is an amount equal to 50 percent of the police officerÂs or firefighterÂs final average salary as determined at the date of the injury causing the disability. If elected, the allowance authorized under this section is in lieu of any service-connected disability retirement benefit available under this chapter.

Â Â Â Â Â  (2) The election to receive the benefits authorized under subsection (1) of this section shall be made within 90 days after the board makes its decision that the police officer or firefighter is disabled. The election once made shall not be changed.

Â Â Â Â Â  (3) A police officer or firefighter electing to receive the benefits authorized under subsection (1) of this section may elect to convert those benefits to a service-connected disability retirement annuity of equivalent actuarial value as provided in ORS 238.325.

Â Â Â Â Â  (4) Nothing in this section shall interfere with the right of a police officer or firefighter to receive a disability retirement allowance under this chapter for disability not incurred in the line of duty. [Formerly 237.173]

(Use of Sick Leave to Increase Retirement Allowance)

Â Â Â Â Â  238.350 Use of unused sick leave to increase retirement allowance; rules. (1)(a) Upon the request by a public employer that its employees be compensated for accumulated unused sick leave with pay in the form of increased retirement benefits upon service or disability retirement, the board shall establish a procedure for adding to the gross amount of salary used in determining final average salary the monetary value of one-half of the accumulated unused sick leave with pay of each retiring employee of the requesting public employer and shall establish benefits of the retiring employee on the basis of a final average salary reflecting that addition.

Â Â Â Â Â  (b) For employees of a common school district, a union high school district, an education service district or a community college, or employees of the State Board of Higher Education engaged in teaching or other school activity at an institution of higher education, or employees of state schools for the deaf or blind engaged in teaching or other school activity, who are employed under contract for a period of less than 12 consecutive months and who are entitled to sick leave with pay of less than 96 hours for a year, each hour of accumulated unused sick leave with pay shall be valued on the basis of the actual number of contract hours of employment during the last year of contributing membership of an employee before retiring and the salary of the employee during the same period. This paragraph does not apply to any employee who is employed under contract for 12 consecutive months in any of the three or less years used in determining the final average salary of the employee.

Â Â Â Â Â  (c) For the purpose of this subsection, accumulated unused sick leave with pay includes unused sick leave with pay accumulated by an active member of the system while in the service of any public employer participating in the system that has the request described in paragraph (a) of this subsection in effect at the time of the memberÂs separation from the service of the employer, whether that employer is or is not the employer of the member at the time of the memberÂs retirement.

Â Â Â Â Â  (d) The board shall establish rules requiring all public employers participating in the system to transmit to the board reports of unused sick leave with pay accumulated by their employees who are members of the system and to provide timely notification to each of those employees of unused sick leave with pay accumulated by the employee and reported to the board.

Â Â Â Â Â  (2) Accumulated unused sick leave with pay may be considered for the purpose of subsection (1) of this section only in accordance with the following requirements:

Â Â Â Â Â  (a) Sick leave not credited at the rate actually provided by the public employer may not be considered. The amount of sick leave exceeding an amount credited at the lowest rate in effect for any employee of the public employer who is normally entitled to sick leave, and in any event exceeding an amount credited at a rate of eight hours for each full month worked, may not be considered.

Â Â Â Â Â  (b) Sick leave credited for periods when an employee was absent from employment on sabbatical leave, educational leave or any leave without pay may not be considered.

Â Â Â Â Â  (c) Any period during which an employee was absent from employment for illness or injury that was charged against sick leave not qualified for consideration shall be deducted from sick leave qualified for consideration.

Â Â Â Â Â  (d) Sick leave for any period for which the public employer provides no sick leave with pay for its employees may not be considered.

Â Â Â Â Â  (e) Sick leave accumulated on and after July 1, 1973, may be considered only to the extent it is supported by records of accumulation and use pursuant to a plan adopted formally by the public employer.

Â Â Â Â Â  (f) Accumulated unused sick leave for periods before July 1, 1973, may be considered as follows:

Â Â Â Â Â  (A) If any department, bureau or other organizational unit of a public employer maintained formal records of accumulation and use even though the public employer did not require that those records be maintained, the accumulated unused sick leave shall be considered according to those records.

Â Â Â Â Â  (B) Where the public employer provided sick leave before July 1, 1973, but formal records of accumulation and use were not required or if required, are unavailable or incomplete, or the sick leave was subject to administrative limitations on total accumulation or transfer between public employers, accumulated unused sick leave for periods before July 1, 1973, may be considered as equal to 2.675 hours for each full month worked or an amount per month equal to the average monthly accumulation by an employee during the period beginning July 1, 1973, and ending at the time of retirement, whichever amount is greater, but reduced by the amount of any accumulated unused sick leave credited to the employee on July 1, 1973.

Â Â Â Â Â  (g) The written certification of a member or former member of the Legislative Assembly shall constitute a formal record of accumulation and use in determining the amount of accumulated unused sick leave of an employee of the Legislative Assembly, either of its houses or any of its committees or officers for periods of employment before July 1, 1981. Sick leave accumulated on and after July 1, 1981, by employees of the Legislative Assembly, either of its houses or any of its committees or officers may be considered only to the extent it is supported by records of accumulation and use maintained by the Legislative Administration Committee, or any statutory, standing, special or interim committee of the Legislative Assembly or either house thereof, or any constitutional or statutory office of the Legislative Assembly or either house thereof, pursuant to a plan adopted formally by the committee or officer.

Â Â Â Â Â  (3)(a) As used in this subsection, Âlegislative employeeÂ means any person employed by the Legislative Assembly, either of its houses or any of its committees or officers, but does not include a regular employee of a statutory committee or statutory office of the Legislative Assembly described in ORS 173.005 (1).

Â Â Â Â Â  (b) Upon the request of a retiring legislative employee who is a member of the system, and the request of the public employer of the legislative employee, that the legislative employee be compensated for accumulated unused vacation with pay for periods of legislative employment in the form of increased retirement benefits upon service or disability retirement, the board shall add to the gross amount of salary used in determining final average salary of the legislative employee the monetary value of one-half of the accumulated unused vacation with pay of the legislative employee and shall establish the benefits of the legislative employee on the basis of a final average salary reflecting that addition.

Â Â Â Â Â  (c) Accumulated unused vacation with pay may be considered for the purposes of paragraph (b) of this subsection only in accordance with the following requirements:

Â Â Â Â Â  (A) Vacation not credited at the rate actually provided by the public employer may not be considered.

Â Â Â Â Â  (B) Amounts of vacation exceeding amounts creditable to employees in the classified service of the state service pursuant to ORS 240.515 (1), and rules adopted pursuant thereto, in effect on June 30, 1981, shall not be considered.

Â Â Â Â Â  (C) Vacation accumulated before, on and after July 1, 1981, may be considered only to the extent it is supported by records of accumulation and use pursuant to a plan adopted formally by the public employer. However, the written certification of a member or former member of the Legislative Assembly shall constitute a formal record of accumulation and use in determining the amount of accumulated unused vacation of a legislative employee for periods of legislative employment before July 1, 1981.

Â Â Â Â Â  (4) Employers with plans providing payments on account of sickness in lieu of sick leave with pay may request the board to consider the monetary value of accumulated unused payments on account of sickness as if such payments were an equivalent amount of accumulated unused sick leave with pay under the same terms and conditions specified in subsections (1) and (2) of this section. [Formerly 237.153; 1997 c.249 Â§68; 2001 c.295 Â§10]

Â Â Â Â Â  238.355 Computation of unused sick leave for community college employees. Notwithstanding ORS 238.350 (2)(a), unused sick leave for community college employees shall accumulate for an unlimited number of days and shall accumulate at the rate of 10 days per school year or one day per month employed, whichever is greater. Except as provided in ORS 238.350 (1)(b), unused sick leave accumulated by community college employees shall be computed in the same manner as for employees in state classified service for computation of retirement benefits. [Formerly 237.017 (1)]

(Cost-of-Living Adjustments)

Â Â Â Â Â  238.360 Cost-of-living adjustments. (1) As soon as practicable after January 1 each year, the Public Employees Retirement Board shall determine the percentage increase or decrease in the cost-of-living for the previous calendar year, based on the Consumer Price Index (Portland areaÂall items) as published by the Bureau of Labor Statistics of the U.S. Department of Labor for the Portland, Oregon area. Prior to July 1 each year the allowance which the member or the memberÂs beneficiary is receiving or is entitled to receive on August 1 for the month of July shall be multiplied by the percentage figure determined, and the allowance for the next 12 months beginning July 1 adjusted to the resultant amount.

Â Â Â Â Â  (2) Such increase or decrease shall not exceed two percent of any monthly retirement allowance in any year and no allowance shall be adjusted to an amount less than the amount to which the recipient would be entitled if no cost-of-living adjustment were authorized.

Â Â Â Â Â  (3) The amount of any cost-of-living increase or decrease in any year in excess of the maximum annual retirement allowance adjustment of two percent shall be accumulated from year to year and included in the computation of increases or decreases in succeeding years.

Â Â Â Â Â  (4) Any increase in the allowance shall be paid from contributions of the public employer under ORS 238.225. Any decrease in the allowance shall be returned to the employer in the form of a credit against contributions of the employer under ORS 238.225. [Formerly 237.060; 2001 c.945 Â§79]

Â Â Â Â Â  238.365 [Formerly 237.209; 2001 c.945 Â§69; renumbered 238.387 in 2001]

Â Â Â Â Â  238.370 [Formerly 237.199; repealed by 2001 c.945 Â§73]

(Benefit Increases in Compensation of Claims Based on Taxation of Benefits)

Â Â Â Â Â  238.375 Increased benefits payable in compensation for certain damages attributable to taxation of benefits. (1) Notwithstanding any other provision of sections 3 to 10, chapter 569, Oregon Laws 1995, the increased benefits payable under ORS 238.380 and 238.387 (2), including all increased benefits payable to judge members by reason of the application of ORS 238.380 and 238.387 (2) to judge members, and under section 10, chapter 569, Oregon Laws 1995:

Â Â Â Â Â  (a) Shall not be paid in any tax year in which retirement benefits that are payable under the Public Employees Retirement System and that are attributable to service rendered by the member before September 29, 1991, are wholly exempt from Oregon personal income taxation under Oregon law.

Â Â Â Â Â  (b) Shall be reduced proportionately for any tax year in which retirement benefits that are payable under the Public Employees Retirement System and that are attributable to service rendered by the member before September 29, 1991, are partially exempt from Oregon personal income taxation under Oregon law.

Â Â Â Â Â  (2) An overpayment of benefits that results from the operation of subsection (1) of this section is not recoverable from the recipient of the benefits, but the Public Employees Retirement Board shall ensure that no additional overpayments are made.

Â Â Â Â Â  (3) No member of the system or beneficiary of a member of the system shall acquire a right, contractual or otherwise, to the increased benefits provided by sections 3 to 10, chapter 569, Oregon Laws 1995.

Â Â Â Â Â  (4)(a) Notwithstanding any other provision of law, a class action may not be commenced on or after July 14, 1995, based on a claim for damages arising out of the subjecting of benefits paid under this chapter to Oregon personal income taxation by act of the Legislative Assembly.

Â Â Â Â Â  (b) Notwithstanding any other provision of law, any court in which there is pending on May 30, 1997, a class action that was commenced before July 14, 1995, based on a claim for damages arising out of the subjecting of benefits paid under this chapter to Oregon personal income taxation, may at any time after May 30, 1997, reopen that class action if by act of the Legislative Assembly there is a decrease in the benefit payable under ORS 238.380 or 238.387 (2), or in the benefits payable to judge members by reason of the application of ORS 238.380 or 238.387 (2) to judge members, or in the benefits payable to any member, judge member or beneficiary under section 10, chapter 569, Oregon Laws 1995, without an equivalent decrease in the personal income tax imposed under Oregon law on benefits paid under the system that are attributable to service rendered before September 29, 1991. Upon reopening the class action, the court may change the membership of the classes and may grant such further relief as may be warranted, including the entry of a judgment for damages or a judgment for supplemental relief under ORS 28.080. [1995 c.569 Â§2; 1997 c.175 Â§4; 2001 c.945 Â§70]

Â Â Â Â Â  238.380 Calculation of increased benefit payable under ORS 238.375. (1)(a) Upon retirement of an employee who is a member of the Public Employees Retirement System and computation of that memberÂs service retirement allowance under ORS 238.300, 238.305 or 238.425, or computation of any disability retirement allowance under ORS 238.320, 238.325, 238.330, 238.345 or 238.425, the Public Employees Retirement Board shall add to the amount of the allowance, including amounts attributable to prior service credit and the amount of any refund of accumulated employee contributions, the greater of the percentage increase calculated under ORS 238.385 or a percentage increase calculated under subsection (4) of this section. No benefit shall be paid to a member or beneficiary under ORS 238.385 if the benefit payable to the member or beneficiary under this section is larger than the benefit payable under ORS 238.385.

Â Â Â Â Â  (b) The percentage increase provided for in this section shall be adjusted by the board to reflect increases or decreases in a memberÂs retirement allowance that are attributable to the memberÂs participation in the Variable Annuity Account established by ORS 238.260, that are attributable to a change in the memberÂs beneficiary or payment option under ORS 238.305 or 238.325, or that are attributable to corrections to the memberÂs retirement allowance calculation.

Â Â Â Â Â  (c) The percentage increase provided for in this section shall be applied to any lump sum payment made to a member or a beneficiary of a member on or after January 1, 1991, that is attributable to a retroactive correction or adjustment of the amount payable to the member or beneficiary as a retirement allowance or that is attributable to a retroactive correction or adjustment to any other benefit that entitles a member or beneficiary to an increased benefit under this section. The percentage increase payable under this paragraph applies only to the principal amounts included in the lump sum payment as a retroactive correction or adjustment and does not apply to any interest on the retroactive correction or adjustment paid as part of the lump sum payment.

Â Â Â Â Â  (2) The amount of any death benefit under ORS 238.390, 238.395, 238.400 or 238.405, including the amount of any monthly payments, shall be increased by the greater of the percentage provided for in ORS 238.385 or the percentage calculated under subsection (4) of this section.

Â Â Â Â Â  (3)(a) A member of the system who elects to receive a lump sum in lieu of a retirement allowance or other benefit under ORS 238.315 shall receive an increase based on the greater of the percentage provided for in ORS 238.385 or the percentage calculated under subsection (4) of this section.

Â Â Â Â Â  (b) A member of the system who withdraws the amount credited to the member account, if any, of the member in the fund under the provisions of ORS 238.265, or whose member account is returned to the employee after the membership of the employee is terminated under the provisions of ORS 238.095, shall receive an additional amount calculated by multiplying the amount of the member account of the member by the greater of the percentage provided for in ORS 238.385 or the percentage calculated under subsection (4) of this section. If a member thereafter elects to obtain restoration of creditable service by repaying the amount of the withdrawn member account pursuant to the provisions of ORS 238.105, the member must also repay all amounts paid under this section, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.105. If a member repays only part of the withdrawn member account pursuant to the provisions of ORS 238.115, the member must repay that part of the amount paid under this section that is proportionate to the portion of the withdrawn member account that is repaid under ORS 238.115, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.115. All amounts paid to the member that are subsequently repaid under ORS 238.105 or 238.115 shall be deposited by the board to the employer reserve for pension accounts in the fund.

Â Â Â Â Â  (4)(a) The Public Employees Retirement Board shall calculate a multiplier for the purposes of this section equal to the percentage produced by the following formula:

1

______________________

1 - the maximum Oregon

personal income tax rate

Â Â Â Â Â  (b) Upon the retirement or death of a member of the system, the board shall determine the fraction of the memberÂs retirement allowance or death benefit, including any refund or lump sum payment, that is attributable to service rendered by the member before October 1, 1991. The board shall then calculate a percentage that is equal to that fraction multiplied by the multiplier determined by the board under paragraph (a) of this subsection. The percentage so calculated shall be used to determine the amount of the increase in benefits provided to a member, if any, under this section.

Â Â Â Â Â  (5) For the purpose of determining that portion of a retirement allowance or death benefit attributable to service rendered before October 1, 1991, the board shall divide the number of years of creditable service performed before October 1, 1991, by the total number of years of creditable service during which the pension income was earned. For the purposes of this subsection:

Â Â Â Â Â  (a) The number of years of creditable service does not include any period of employment for which a benefit is paid for prior service credit.

Â Â Â Â Â  (b) Except as provided in subsection (8)(a) of this section, the number of years of creditable service includes all retirement credit of the member, and any retirement credit of a member that is attributable to periods of service, employment or other activity performed before October 1, 1991, shall be considered creditable service performed before October 1, 1991.

Â Â Â Â Â  (6) The increased benefits provided for in this section shall be funded by employer contributions.

Â Â Â Â Â  (7) If the maximum Oregon income tax rate is changed for any taxable year, the board shall utilize the new rate for the purposes of calculating the benefit provided for in this section for all members of the system who retire or die after the change in rates takes effect. In addition, the board shall recalculate the benefits payable to all retired members of the Public Employees Retirement System, or to the beneficiaries of those members, using the new tax rate. The benefit so recalculated shall be applicable to the first full month after the recalculation is made, and be payable the first day of the month immediately following. If by reason of the calculation or recalculation of the benefit under this subsection the amount of the benefit provided for in this section is decreased, any benefits paid after the change in the tax rate takes effect and before the calculation or recalculation is made shall not be recoverable by the system, but the Public Employees Retirement Board shall ensure that only the amount of the benefit so calculated or recalculated shall be paid after the calculation or recalculation is made.

Â Â Â Â Â  (8)(a) The increased benefits provided by this section apply only to members who establish membership in the Public Employees Retirement System before July 14, 1995, and whose effective date of retirement or date of death is on or after January 1, 1991. The increased benefits provided by this section do not apply to any creditable service or prior service credit acquired by a member under the terms of a contract of integration entered into pursuant to ORS 238.035, 238.680 or 238.690 on or after October 1, 1991.

Â Â Â Â Â  (b) The recalculation of benefits provided for in subsection (7) of this section applies to all retired members, without regard to the date of the memberÂs retirement or death.

Â Â Â Â Â  (9) If a member is entitled to receive an increased benefit under the provisions of this section, and any portion of the memberÂs retirement allowance or other benefit payable under the system is payable to an alternate payee under the provisions of ORS 238.465, the increased benefits payable under this section shall be divided between the member and the alternate payee in proportion to the share of the total benefit received by each person. If an alternate payee elects to begin receiving benefits under ORS 238.465 (1) before the memberÂs effective date of retirement, the alternate payee may not begin receiving the increased benefit provided for in this section until benefits are first paid from the system on behalf of the member.

Â Â Â Â Â  (10) A person establishes membership in the system before July 14, 1995, for the purposes of subsection (8) of this section if:

Â Â Â Â Â  (a) The person is a member of the system, or a judge member of the system, on July 14, 1995;

Â Â Â Â Â  (b) The person was a member of the system before July 14, 1995, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before July 14, 1995, but restores part or all of the forfeited creditable service from before July 14, 1995, under the provisions of ORS 238.105 or 238.115 after July 14, 1995; or

Â Â Â Â Â  (c) The person performed any period of service for a participating public employer before July 14, 1995, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system. [1995 c.569 Â§3; 1997 c.175 Â§5; 2001 c.945 Â§54; 2003 c.67 Â§30]

Â Â Â Â Â  238.385 Retirement allowance increase based on years of service. (1)(a) Upon retirement of an employee who is a member of the Public Employees Retirement System and computation of that memberÂs service retirement allowance under ORS 238.300, 238.305 or 238.425, or computation of any disability retirement allowance under ORS 238.320, 238.325, 238.330, 238.345 or 238.425, the Public Employees Retirement Board shall add to the amount of the allowance, including amounts attributable to prior service credit and the amount of any refund of accumulated member contributions, an additional amount equal to the percentage increase provided in subsection (4) of this section.

Â Â Â Â Â  (b) The percentage increase provided for in this section shall be adjusted by the board to reflect increases or decreases in a memberÂs retirement allowance that are attributable to the memberÂs participation in the Variable Annuity Account established by ORS 238.260, that are attributable to a change in the memberÂs beneficiary or payment option under ORS 238.305 or 238.325, or that are attributable to corrections to the memberÂs retirement allowance calculation.

Â Â Â Â Â  (c) The percentage increase provided for in this section shall be applied to any lump sum payment made to a member or a beneficiary of a member on or after January 1, 1991, that is attributable to a retroactive correction or adjustment of the amount payable to the member or beneficiary as a retirement allowance or that is attributable to a retroactive correction or adjustment to any other benefit that entitles a member or beneficiary to an increased benefit under this section. The percentage increase payable under this paragraph applies only to the principal amounts included in the lump sum payment as a retroactive correction or adjustment and does not apply to any interest on the retroactive correction or adjustment paid as part of the lump sum payment.

Â Â Â Â Â  (2) The amount of any death benefit under ORS 238.390, 238.395, 238.400 or 238.405, including the amount of any monthly payments, shall be increased by an amount equal to the percentage increase provided in subsection (4) of this section.

Â Â Â Â Â  (3)(a) A member of the system who receives a lump sum under ORS 238.315 in lieu of a retirement allowance or other benefit shall receive an additional amount equal to the percentage increase provided in subsection (4) of this section.

Â Â Â Â Â  (b) A member of the system who withdraws the amount credited to the member account, if any, of the member under the provisions of ORS 238.265, or whose member account is returned to the employee after the membership of the employee is terminated under the provisions of ORS 238.095, shall receive an additional amount calculated by multiplying the amount of the member account of the member by the percentage increase provided for under subsection (4) of this section. If a member thereafter elects to obtain restoration of creditable service by repaying the amount of the withdrawn member account pursuant to the provisions of ORS 238.105, the member must also repay all amounts paid under this section, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.105. If a member repays only part of the withdrawn member account pursuant to the provisions of ORS 238.115, the member must repay that part of the amount paid under this section that is proportionate to the portion of the withdrawn member account that is repaid under ORS 238.115, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.115. All amounts paid to the member that are subsequently repaid under ORS 238.105 or 238.115 shall be deposited by the board to the employer reserve for pension accounts in the fund.

Â Â Â Â Â  (4)(a) The percentage increases provided for in this section to the benefits payable to or on account of a member of the system who is serving as other than a police officer or firefighter at the time of death or retirement shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit but less than a combined total of 30 years, three percent.

Â Â Â Â Â  (D) For a member with a combined total of 30 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (b) The percentage increases provided for in this section to the benefits payable to or on account of a member of the system who is serving as a police officer or firefighter at the time of death or retirement shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two and one-half percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (c) The benefits payable to or on account of a member with less than a combined total of 10 years of creditable service in the system and prior service credit at the time of death or retirement shall not be increased under the provisions of this section.

Â Â Â Â Â  (5) The increased benefits provided for in this section shall be funded by employer contributions.

Â Â Â Â Â  (6) This section applies only to a member who establishes membership in the Public Employees Retirement System before July 14, 1995, as described in ORS 238.380 (10), and whose effective date of retirement or date of death is on or after January 1, 1991. The increased benefits provided by this section do not apply to any creditable service or prior service credit acquired by a member under the terms of a contract of integration entered into pursuant to ORS 238.035, 238.680 or 238.690 on or after October 1, 1991.

Â Â Â Â Â  (7) If a member is entitled to receive an increased benefit under the provisions of this section, and any portion of the memberÂs retirement allowance or other benefit payable under the system is payable to an alternate payee under the provisions of ORS 238.465, the increased benefits payable under this section shall be divided between the member and the alternate payee in proportion to the share of the total benefit received by each person. If an alternate payee elects to begin receiving benefits under ORS 238.465 (1) before the memberÂs effective date of retirement, the alternate payee may not begin receiving the increased benefit provided for in this section until benefits are first paid from the system on behalf of the member. [Formerly 237.208; 1997 c.175 Â§6; 2001 c.945 Â§55; 2003 c.67 Â§31]

Â Â Â Â Â  238.387 Retirement allowance increases for members who retired before January 1, 1991. (1) In addition to any increase under ORS 238.360, first effective for the month of December 1990, payable January 1, 1991, the monthly retirement allowance payable to or on account of any person who has retired as a member of the Public Employees Retirement System shall be increased by the following percentages:

Â Â Â Â Â  (a) If the member was serving as other than a police officer or firefighter at the time of retirement, the percentage increase shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit but less than a combined total of 30 years, three percent.

Â Â Â Â Â  (D) For a member with a combined total of 30 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (b) If the member was serving as a police officer or firefighter at the time of retirement, the percentage increase shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two and one-half percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (c) The monthly retirement allowance payable to or on account of a member with less than a combined total of 10 years of creditable service in the system and prior service credit at the time of retirement shall not be increased under the provisions of this subsection.

Â Â Â Â Â  (2) In addition to any increase under ORS 238.360, first effective for the month of December 1990, payable January 1, 1991, the monthly retirement allowance payable to or on account of any person who has retired as a member of the Public Employees Retirement System shall be increased by a percentage equal to the percentage calculated under ORS 238.380 (4), less any increase provided to the retired member under subsection (1) of this section.

Â Â Â Â Â  (3) The increased allowance provided in subsections (1) and (2) of this section shall be funded by employer contributions. [Formerly 238.365]

(Death Benefits)

Â Â Â Â Â  238.390 Death benefit. (1) If a member of the system dies before retiring, the amount of money, if any, credited at the time of death to the member account of the member in the fund shall be paid to the beneficiaries designated by the member. For this purpose a member may designate as a beneficiary any person or the executor or administrator of the estate of the member or a trustee named by the member to execute an express trust in regard to such amount. The termination of a personÂs membership in the system pursuant to ORS 238.095 (1) or (2) invalidates any designation of beneficiary made by the person before the termination of membership.

Â Â Â Â Â  (2) If a member dies before retiring and has not designated a beneficiary under subsection (1) of this section, the Public Employees Retirement Board shall pay the amount of money, if any, credited at the time of death to the member account of the deceased member to a personal representative appointed for the estate of the deceased member. If an affidavit has been filed under ORS 114.505 to 114.560, and the amount of money credited to the account does not exceed the maximum amount of personal property for which an affidavit may be filed under ORS 114.505 to 114.560, the board shall pay the amount to the person who filed the affidavit.

Â Â Â Â Â  (3) The beneficiary designated under subsection (1) of this section may elect to receive the amount payable in actuarially determined monthly payments for the life of such beneficiary as long as such monthly payments are at least $200.

Â Â Â Â Â  (4) Accrued benefits due a retired member at the time of death are payable to the designated beneficiary or as provided in subsection (2) of this section. For the purpose of determining accrued benefits due a retired member at the time of death, accrued benefits are considered to have ceased as of the last day of the month preceding the month in which the retired member dies; but if Option 2 or Option 3 under ORS 238.305 has been elected as provided in this chapter and the beneficiary survives the retired member, the benefits to the beneficiary shall commence as of the first day of the month in which the retired member dies, and payment of benefits under Option 2 or Option 3 shall cease with the payment for the month preceding the month in which the beneficiary dies.

Â Â Â Â Â  (5) If a member dies before retiring and has designated a beneficiary under subsection (1) of this section, but the beneficiary dies before the member, or dies before distribution is made under this section, the Public Employees Retirement Board shall pay the amount of money, if any, that would otherwise have been paid to the beneficiary to a personal representative appointed for the estate of the deceased beneficiary. If an affidavit has been filed under ORS 114.505 to 114.560, and the amount of money that would have been paid to the beneficiary does not exceed the maximum amount of personal property for which an affidavit may be filed under ORS 114.505 to 114.560, the board shall pay the amount to the person who filed the affidavit on behalf of the estate of the beneficiary.

Â Â Â Â Â  (6) Interest upon the member account of the member shall accrue until the date that the amount in the member account is distributed. Any balance in the variable account of the deceased member is considered to be transferred to the regular account of the member as of the date of death. The board shall establish procedures for computing and crediting interest on the balance in the member account for the period between the date of death and date of distribution.

Â Â Â Â Â  (7) Payment by the board of amounts in the manner provided by this section completely discharges the board and system on account of the death, and shall hold the board and system harmless from any claim for wrongful payment. [Formerly 237.165; 2001 c.945 Â§56; 2003 c.67 Â§25; 2003 c.625 Â§1; 2005 c.808 Â§28]

Â Â Â Â Â  Note: Section 29, chapter 808, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 29. (1) Except as provided in subsection (2) of this section, the amendments to ORS 238.390 by section 28 of this 2005 Act apply to all members of the Public Employees Retirement System whose membership in the system is terminated, whether the termination occurs before, on or after the effective date of this 2005 Act [November 4, 2005].

Â Â Â Â Â  (2) The amendments to ORS 238.390 by section 28 of this 2005 Act do not apply to any member of the system who died before the effective date of this 2005 Act. [2005 c.808 Â§29]

Â Â Â Â Â  238.395 Additional death benefit. (1) In addition to any other benefits under this chapter, a death benefit, provided by contributions of the public employer under ORS 238.225, shall be paid to the beneficiaries designated under ORS 238.390 (1) of a person who is an active or inactive member of the system and who dies as a result of injuries received while employed in the service of the public employer or within 120 days after termination from service with a participating public employer. A member who is on a leave of absence without pay from employment with a participating public employer has not terminated service with that participating public employer for the purposes of this section.

Â Â Â Â Â  (2) The death benefit referred to in subsection (1) of this section shall be an amount equal to the amount in the member account of the deceased member at the time of death.

Â Â Â Â Â  (3) In the event that a beneficiary has not been named as provided in subsection (1) of this section and ORS 238.390 (1), the death benefit referred to in subsection (1) of this section shall be paid in the manner provided for payment of money credited to the member account of the member in ORS 238.390 (2).

Â Â Â Â Â  (4) The beneficiary designated under subsection (1) of this section and ORS 238.390 (1) may elect to receive the amount payable in actuarially determined monthly payments for the life of such beneficiary as long as such monthly payments, plus the monthly amount if elected under ORS 238.390 (3), are at least $200.

Â Â Â Â Â  (5) Interest upon the death benefit provided by this section shall accrue until the date that the benefit is distributed. The board shall establish procedures for computing interest to be credited on the benefit for the period between the date of death and date of distribution.

Â Â Â Â Â  (6) Payment by the Public Employees Retirement Board of additional death benefits in the manner provided by this section completely discharges the board and system on account of the death, and shall hold the board and system harmless from any claim for wrongful payment. [Formerly 237.169; 2001 c.945 Â§57; 2003 c.625 Â§4]

Â Â Â Â Â  238.400 Payment upon death of retired member who dies before making election of retirement benefits. If a person who is a member of the system, who has attained normal retirement age and who has retired from service, dies without making an election under ORS 238.305 and prior to the expiration of the time within which such an election could be made by the person, and the records of the Public Employees Retirement Board indicate that the person has designated the surviving spouse as the beneficiary under ORS 238.390 (1), such surviving spouse may, not more than 60 days after the date of the death of such deceased member, elect to receive the amount referred to in ORS 238.390 (1), or elect Option 2 or Option 3 under ORS 238.305 and designate self as the beneficiary thereunder with the same force and effect as if the election and designation had been properly made by the deceased member. [Formerly 237.167]

Â Â Â Â Â  238.405 Death benefit payable to survivors of certain police officers or firefighters. (1) The surviving spouse or child of a police officer or firefighter, who died a member of the Public Employees Retirement System while retired either for service or disability and while receiving or being entitled to receive a benefit under ORS 238.345 or under this chapter, is entitled to a benefit under this section. The benefit shall be equal to 25 percent of the unmodified retirement allowance the police officer or firefighter was receiving or was entitled to receive at the time of death under ORS 238.345 or under this chapter. The benefit authorized by this section is in addition to any other benefit the surviving spouse or child is entitled to and is available to the child until the child attains 18 years of age.

Â Â Â Â Â  (2) For the purpose of this section, the unmodified retirement allowance is that allowance described in ORS 238.300, or if election to receive the benefits authorized under ORS 238.345 has been made, the unmodified retirement allowance is 50 percent of the final average salary of the police officer or firefighter as determined on the date of the injury causing disability.

Â Â Â Â Â  (3) The board shall pay to a surviving spouse or child entitled to a benefit under this section a lump sum amount equal to the actuarial value of the allowance provided under this section if the allowance is less than $30 per month. The lump sum amount shall be in lieu of the allowance provided for under this section. [Formerly 237.163]

(Insurance Premium Payments)

Â Â Â Â Â  238.410 Board may contract for insurance for retirees; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCarrierÂ means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, an insurance company or health care service contractor licensed or certified in another state that is operating under the laws of that state, or two or more of those companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation.

Â Â Â Â Â  (b) ÂEligible personÂ means:

Â Â Â Â Â  (A) A member of the Public Employees Retirement System who is retired for service or disability and is receiving a retirement allowance or benefit under the system, and a spouse or dependent of that member;

Â Â Â Â Â  (B) A person who is a surviving spouse or dependent of a deceased retired member of the system or the surviving spouse or dependent of a member of the system who had not retired but who had reached earliest retirement age at the time of death;

Â Â Â Â Â  (C) A person who is receiving retirement pay or a pension calculated under ORS 1.314 to 1.380 (1989 Edition), and a spouse or dependent of that person; or

Â Â Â Â Â  (D) A surviving spouse or dependent of a deceased retired member of the system or of a person who was receiving retirement pay or a pension calculated under ORS 1.314 to 1.380 (1989 Edition) if the surviving spouse or dependent was covered at the time of the decedentÂs death by a health care insurance plan contracted for under this section.

Â Â Â Â Â  (c) ÂHealth careÂ means medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies and includes comparable benefits for persons who rely on spiritual means of healing.

Â Â Â Â Â  (2) The Public Employees Retirement Board shall conduct a continuing study and investigation of all matters connected with the providing of health care insurance protection to eligible persons. The board shall design benefits, devise specifications, invite proposals, analyze carrier responses to advertisements for proposals and do acts necessary to award contracts to provide health care insurance, including insurance that provides coverage supplemental to federal Medicare coverage, with emphasis on features based on health care cost containment principles, for eligible persons. The board is not subject to the provisions of ORS chapters 279A and 279B, except ORS 279B.235, in awarding contracts under the provisions of this section. The board shall establish procedures for inviting proposals and awarding contracts under this section.

Â Â Â Â Â  (3) The board shall enter into a contract with a carrier to provide health care insurance for eligible persons for a one or two-year period. The board may enter into more than one contract with one or more carriers, contracting jointly or severally, if in the opinion of the board it is necessary to do so to obtain maximum coverage at minimum cost and consistent with the health care insurance needs of eligible persons. The board periodically shall review a current contract or contracts and make suitable study and investigation for the purpose of determining whether a different contract or contracts can and should, in the best interest of eligible persons, be entered into. If it would be advantageous to eligible persons to do so, the board shall enter into a different contract or contracts. Contracts shall be signed by the chairperson on behalf of the board.

Â Â Â Â Â  (4) Except as provided in ORS 238.415 and 238.420, the board may deduct monthly from the retirement allowance or benefit, retirement pay or pension payable to an eligible person who elects to participate in a health care insurance plan the monthly cost of the coverage for the person under a health care insurance contract entered into under this section and the administrative costs incurred by the board under this section, and shall pay those amounts into the Standard Retiree Health Insurance Account established under subsection (7) of this section. The board by rule may establish other procedures for collecting the monthly cost of the coverage and the administrative costs incurred by the board under this section if the board does not deduct those costs from the retirement allowance or benefit, retirement pay or pension payable to an eligible person.

Â Â Â Â Â  (5) Subject to applicable provisions of ORS chapter 183, the board may make rules not inconsistent with this section to determine the terms and conditions of eligible person participation and coverage and otherwise to implement and carry out the purposes and provisions of this section and ORS 238.420.

Â Â Â Â Â  (6) The board may retain consultants, brokers or other advisory personnel, organizations specializing in health care cost containment or other administrative services when it determines the necessity and, subject to the State Personnel Relations Law, shall employ such personnel as are required to assist in performing the functions of the board under this section.

Â Â Â Â Â  (7) Pursuant to section 401(h) of the Internal Revenue Code, the Standard Retiree Health Insurance Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. All payments made by eligible persons for health insurance coverage provided under this section shall be held in the account. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used by the board only to pay the cost of health insurance coverage under this section and to pay the administrative costs incurred by the board under this section.

Â Â Â Â Â  (8) The sum of all amounts paid by eligible persons into the Standard Retiree Health Insurance Account, by participating public employers into the Retiree Health Insurance Premium Account under ORS 238.415, and by participating public employers into the Retirement Health Insurance Account under ORS 238.420, may not exceed 25 percent of the aggregate contributions made by participating public employers to the Public Employees Retirement Fund on or after July 11, 1987, not including contributions made by participating public employers to fund prior service credits.

Â Â Â Â Â  (9) Until all liabilities for health benefits under the system are satisfied, contributions and earnings in the Standard Retiree Health Insurance Account, the Retiree Health Insurance Premium Account under ORS 238.415 and the Retirement Health Insurance Account under ORS 238.420 may not be diverted or otherwise put to any use other than providing health benefits and payment of reasonable costs incurred in administering this section and ORS 238.415 and 238.420. Upon satisfaction of all liabilities for providing health benefits under this section, any amount remaining in the Standard Retiree Health Insurance Account shall be returned to the participating public employers who have made contributions to the account. The distribution shall be made in such equitable manner as the board determines appropriate. [Formerly 237.320; 1999 c.317 Â§16; 1999 c.407 Â§7; 2003 c.794 Â§219; 2005 c.808 Â§Â§4,5]

Â Â Â Â Â  Note: 238.410 was added to and made a part of ORS chapter 237 (1993 Edition) by legislative action but was not added to ORS chapter 238 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.415 Payment toward cost of pre-Medicare insurance; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂBoardÂ means the Public Employees Retirement Board.

Â Â Â Â Â  (b) ÂEligible retired state employeeÂ means:

Â Â Â Â Â  (A) A retired member of the Public Employees Retirement System who was a state employee at the time of retirement, is retired for service or disability, is receiving a retirement allowance or benefit under the system, had eight years or more of qualifying service in the system at the time of retirement or is receiving a disability retirement allowance including a pension computed as if the member had eight years or more of creditable service in the system at the time of retirement, and has attained earliest service retirement age but is not eligible for federal Medicare coverage; or

Â Â Â Â Â  (B) A person who is a surviving spouse or dependent of a deceased eligible retired state employee as provided in subparagraph (A) of this paragraph at the time of death, who:

Â Â Â Â Â  (i) Is receiving a retirement allowance or benefit under the system; or

Â Â Â Â Â  (ii) Was covered at the time of the eligible retired state employeeÂs death by the retired employeeÂs health insurance contracted for under ORS 238.410, and the employee retired on or after September 29, 1991.

Â Â Â Â Â  (c) ÂQualifying serviceÂ means creditable service in the system and any periods of employment with an employer participating in the system required of the employee before becoming a member of the system.

Â Â Â Â Â  (d) ÂSystemÂ means the Public Employees Retirement System.

Â Â Â Â Â  (2) Of the monthly cost of coverage for an eligible retired state employee under a health care insurance contract entered into under ORS 238.410, an amount as determined under subsection (3) of this section shall be paid from the Retiree Health Insurance Premium Account established by subsection (4) of this section, and any monthly cost in excess of the amount so determined shall be paid by the eligible retired state employee in the manner provided in ORS 238.410 (4). Any amount paid under this subsection shall be exempt from all state, county and municipal taxes imposed on the eligible retired member.

Â Â Â Â Â  (3) On or before January 1 of each year, the Public Employees Retirement Board shall calculate the average difference between the health insurance premiums paid by retired state employees under contracts entered into by the board under ORS 238.410 and the health insurance premiums paid by state employees who are not retired under contracts entered into by the Public EmployeesÂ Benefit Board. For the purposes of subsection (2) of this section, an eligible retired state employee shall be entitled to receive toward the monthly cost of coverage under a health insurance contract entered into under ORS 238.410:

Â Â Â Â Â  (a) For an eligible retired state employee with eight years or more of qualifying service in the system, but less than 10 years of qualifying service in the system, 50 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (b) For an eligible retired state employee with 10 years or more of qualifying service in the system, but less than 15 years of qualifying service in the system, 60 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (c) For an eligible retired state employee with 15 years or more of qualifying service in the system, but less than 20 years of qualifying service in the system, 70 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (d) For an eligible retired state employee with 20 years or more of qualifying service in the system, but less than 25 years of qualifying service in the system, 80 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (e) For an eligible retired state employee with 25 years or more of qualifying service in the system, but less than 30 years of qualifying service in the system, 90 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (f) For an eligible retired state employee with 30 years or more of qualifying service in the system, 100 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (4) Pursuant to section 401(h) of the Internal Revenue Code, the Retiree Health Insurance Premium Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used only to pay costs of health care insurance contract coverage under subsection (2) of this section, paying the administrative costs incurred by the board under this section and investment of moneys in the account under any law of this state specifically authorizing that investment.

Â Â Â Â Â  (5) The Retiree Health Insurance Premium Account shall be funded by employer contributions. The state shall transmit to the board those amounts the board determines to be actuarially necessary to fund the liabilities of the account. The level of employer contributions shall be established by the board using the same actuarial assumptions it uses to determine employer contribution rates to the Public Employees Retirement Fund. The amounts shall be transmitted at the same time and in the same manner as contributions for pension benefits are transmitted under ORS 238.225.

Â Â Â Â Â  (6) The Public Employees Retirement Board shall, by rule, establish a procedure for calculating the average difference between the health insurance premiums paid by retired state employees under contracts entered into by the board under ORS 238.410 and the health insurance premiums paid by state employees who are not retired under contracts entered into by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (7) As provided in section 401(h)(5) of the Internal Revenue Code of 1986, upon satisfaction of all liabilities for providing benefits described in subsection (2) of this section, any amount remaining in the Retiree Health Insurance Premium Account shall be returned to the state.

Â Â Â Â Â  (8) No member of the system shall have an interest in the Retiree Health Insurance Premium Account or in the benefits provided under this section. [Formerly 237.247; 1997 c.222 Â§45; 1999 c.317 Â§17; 2001 c.945 Â§80; 2003 c.14 Â§113; 2005 c.808 Â§6]

Â Â Â Â Â  Note: 238.415 was added to and made a part of ORS chapter 237 (1993 Edition) by legislative action but was not added to ORS chapter 238 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.420 Payment toward cost of Medicare supplemental insurance. (1) As used in this section, Âeligible retired memberÂ means:

Â Â Â Â Â  (a) A retired member of the Public Employees Retirement System who is retired for service or disability, is receiving a retirement allowance or benefit under the system, had eight years or more of qualifying service in the system at the time of retirement or is receiving a disability retirement allowance including a pension computed as if the member had eight years or more of creditable service in the system at the time of retirement, and is eligible for federal Medicare coverage; or

Â Â Â Â Â  (b) A person who is a surviving spouse or dependent of a deceased eligible retired member as provided in paragraph (a) of this subsection at the time of death, who is eligible for federal Medicare coverage and who:

Â Â Â Â Â  (A) Is receiving a retirement allowance or benefit under the system; or

Â Â Â Â Â  (B) Was covered at the time of the retired memberÂs death by the retired memberÂs health insurance contracted for under ORS 238.410, and the member retired before May 1, 1991.

Â Â Â Â Â  (2) For purposes of subsection (1)(a) of this section, Âqualifying serviceÂ means creditable service in the system and any periods of employment with an employer participating in the system required of the employee before becoming a member of the system.

Â Â Â Â Â  (3) Of the monthly cost of coverage for an eligible retired member under a health care insurance contract that provides coverage supplemental to federal Medicare coverage entered into under ORS 238.410, an amount equal to $60 or the total monthly cost of that coverage, whichever is less, shall be paid from the Retirement Health Insurance Account established by subsection (4) of this section, and any monthly cost in excess of $60 shall be paid by the eligible retired member in the manner provided in ORS 238.410 (4). Any amount paid under this subsection shall be exempt from all state, county and municipal taxes imposed on the eligible retired member.

Â Â Â Â Â  (4) Pursuant to section 401(h) of the Internal Revenue Code, the Retirement Health Insurance Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used only to pay costs of health care insurance contract coverage under subsection (3) of this section, paying the administrative costs incurred by the board under this section and investment of moneys in the account under any law of this state specifically authorizing that investment.

Â Â Â Â Â  (5) The Retirement Health Insurance Account shall be funded by employer contributions. Each public employer that is a member of the system shall transmit to the board such amounts as the board determines to be actuarially necessary to fund the liabilities of the account. The level of employer contributions shall be established by the board using the same actuarial assumptions it uses to determine employer contribution rates to the Public Employees Retirement Fund. The amounts shall be transmitted at the same time and in the same manner as contributions for pension benefits are transmitted under ORS 238.225.

Â Â Â Â Â  (6) As provided in section 401(h)(5) of the Internal Revenue Code of 1986, upon satisfaction of all liabilities for providing benefits described in subsection (1) of this section, any amount remaining in the Retirement Health Insurance Account shall be returned to the employers participating in the retirement system on an equitable basis as determined by the board.

Â Â Â Â Â  (7) No member of the system shall have an interest in the Retirement Health Insurance Account. [Formerly 237.248; 1999 c.317 Â§18; 2001 c.945 Â§88; 2005 c.808 Â§7]

(Benefits Payable to Vested Inactive Member)

Â Â Â Â Â  238.425 Benefits payable to vested inactive member. In the event that an employee who is a vested member of the system and who has not attained earliest service retirement age is separated, for any reason other than death or disability, from all service entitling the employee to membership in the system, the member account, if any, of the member shall remain to the memberÂs credit in the fund unless the member elects to withdraw it and there shall be paid such death benefits as this chapter provides; or a disability retirement allowance or, after attaining earliest service retirement age, a service retirement allowance, either of which shall consist of the allowance provided in ORS 238.300, but actuarially reduced based on the memberÂs then attained age. [Formerly 237.111 (1); 2001 c.945 Â§58; 2003 c.67 Â§12; 2003 c.625 Â§15]

(Benefits Payable to Persons Establishing Membership on or After January 1, 1996)

Â Â Â Â Â  238.430 Limitation on benefits payable to persons establishing membership on or after January 1, 1996. (1) Notwithstanding any other provisions of this chapter, a person who establishes membership in the Public Employees Retirement System on or after January 1, 1996, is entitled to receive only the benefits provided under ORS 238.435 for periods of service with participating public employers after January 1, 1996, and has no right or claim to any other benefit provided under this chapter. A person who establishes membership in the Public Employees Retirement System before January 1, 1996, is entitled to receive those benefits otherwise provided by this chapter, and is not subject to the provisions of ORS 238.435.

Â Â Â Â Â  (2) A person establishes membership in the system before January 1, 1996, for the purposes of this section if:

Â Â Â Â Â  (a) The person is a member of the system, or a judge member of the system, on January 1, 1996;

Â Â Â Â Â  (b) The person was a member of the system before January 1, 1996, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 1996, but restored part or all of the forfeited creditable service from before January 1, 1996, under the provisions of ORS 238.105 or 238.115 after January 1, 1996;

Â Â Â Â Â  (c) The person performed any period of service for a participating public employer before January 1, 1996, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system; or

Â Â Â Â Â  (d) The person becomes a member of the system under the terms of an integration contract pursuant to the terms of ORS 238.680, and under the terms of the contract the person receives retirement credit in the system for periods of employment performed for the public employer before January 1, 1996.

Â Â Â Â Â  (3) The provisions of ORS 238.435 do not apply to judge members of the system. [1995 c.654 Â§2; 1997 c.175 Â§12; 2005 c.22 Â§176]

Â Â Â Â Â  238.435 Provisions applicable to persons establishing membership on or after January 1, 1996. (1) Notwithstanding the definition of ÂsalaryÂ or Âother advantagesÂ provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, the Public Employees Retirement Board shall not include any lump sum payment for accrued vacation pay made to the member during the last 36 calendar months of membership before the effective date of retirement of the member, or during any period of time taken into account for purposes of determining the three years in which the member was paid the highest salary for the purposes of determining the memberÂs final average salary.

Â Â Â Â Â  (2) Notwithstanding the definition of Âfinal average salaryÂ provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who is not employed by a local government as defined in ORS 174.116, the term Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid to a public employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee was paid the highest salary. The three calendar years in which the employee was paid the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or less, the final average salary for the employee is the average salary per calendar year paid to the public employee in all of those years, without regard to whether the employee was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary paid to a public employee who is an active member of the system in the last 36 calendar months of membership before the effective date of retirement of the employee.

Â Â Â Â Â  (3) For the purposes of calculating the final average salary of a member under subsection (2) of this section, the Public Employees Retirement Board shall:

Â Â Â Â Â  (a) Include any salary paid in or for the calendar month of separation from employment;

Â Â Â Â Â  (b) Exclude any salary for any pay period before the first full pay period that is included in the three calendar years of membership under subsection (2)(a) of this section if the three calendar years were consecutive; and

Â Â Â Â Â  (c) Exclude any salary for any pay period before the first full pay period that is included in the last 36 calendar months of membership under subsection (2)(b) of this section.

Â Â Â Â Â  (4) Notwithstanding the definition of Âfinal average salaryÂ provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who is employed by a local government as defined in ORS 174.116, the term Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year earned by a public employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee earned the highest salary. The three calendar years in which the employee earned the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or less, the final average salary for the employee is the average salary per calendar year earned by the public employee in all of those years, without regard to whether the employee was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary earned by a public employee who is an active member of the system in the last 36 calendar months of membership before the effective date of retirement of the employee.

Â Â Â Â Â  (5) The normal retirement age is 60 years of age for a member who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who retires as other than a police officer or firefighter.

Â Â Â Â Â  (6) ORS 238.255 does not apply to any person who establishes membership in the Public Employees Retirement System on or after January 1, 1996, as described in ORS 238.430.

Â Â Â Â Â  (7) Notwithstanding any other provision of this chapter, for the purpose of calculating a monthly disability retirement allowance payable to a member who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, the sum of the monthly amount of the disability retirement allowance and of any monthly payment on account of temporary total disability or permanent total disability under the provisions of ORS chapter 656 may not exceed the memberÂs monthly salary, determined as of the date the member becomes disabled. The board shall reduce any disability retirement allowance payable under this chapter in the amount determined to be necessary by the board to meet the limitation imposed by this subsection.

Â Â Â Â Â  (8) Except as provided in this section, all provisions of this chapter are applicable to persons who establish membership in the system on or after January 1, 1996, as described in ORS 238.430. [1995 c.654 Â§3; 1999 c.407 Â§4; 2005 c.808 Â§33]

(Optional Purchase of Benefit Units by Police and Firefighters)

Â Â Â Â Â  238.440 Optional purchase of benefit units by police and firefighters. (1) A police officer or firefighter who is a member of the system may elect to make additional contributions to the fund to purchase increased benefits between the date of retirement and age 65. The rate of additional contribution shall be determined by the actuary, dependent upon the age of the police officer or firefighter at the date of election, so as to provide monthly payments on the basis of $10 per unit of benefits purchased. No police officer or firefighter may elect to purchase more than eight units. For each $10 unit purchased by the police officer or firefighter, the employer shall purchase an equal $10 unit. A police officer or firefighter who is retained until age 65 shall receive a lump sum refund of the additional contributions made toward units purchased, plus interest thereon, but shall receive no benefits from the additional contributions by the employer for such units. If a police officer or firefighter retires after age 60 but prior to age 65, the units purchased by additional contributions shall provide increased monthly benefits based on life expectancy, but the matching units purchased by the employer shall not, regardless of age, exceed $10 per month per unit purchased by the police officer or firefighter. If a police officer or firefighter is absent from the employment of a participating employer for any reason and because of such absence is unable to make monthly additional contributions, the benefits provided under this section shall be actuarially reduced upon the retirement of the police officer or firefighter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a police officer or firefighter who retires prior to age 60 may apply for and receive an actuarially reduced unit income commencing at any date between the date of early retirement and age 60, with monthly benefits payable for at least 60 months or any other monthly formula in excess of 60 months but always terminating by age 65. Such a police officer or firefighter may elect to pay in a lump sum within the 60 days immediately preceding early retirement the contribution that the police officer or firefighter would have made to the unit income account had the police officer or firefighter worked to age 60.

Â Â Â Â Â  (3) Any police officer or firefighter who elects to make additional contributions to purchase increased benefits may elect at any time before termination to cancel such election. Having once canceled such election, no police officer or firefighter shall be again permitted to make additional contributions.

Â Â Â Â Â  (4) The additional contributions made by the police officer or firefighter under this section shall be refunded to the police officer or firefighter only when:

Â Â Â Â Â  (a) The member is separated from all service with participating public employers; and

Â Â Â Â Â  (b) The member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (5) A police officer or firefighter who has elected to make additional contributions under this section and who transfers to employment in which not entitled to make such additional contributions may retain the account established under subsection (1) of this section for five years immediately following such transfer by not requesting a withdrawal. If, at the end of the five-year period, the police officer or firefighter has not reached age 50, or has not returned to employment in which entitled to make additional contributions under this section, the election shall be canceled and the amount of the account established under subsection (1) of this section shall be refunded to the police officer or firefighter.

Â Â Â Â Â  (6) Any election to make additional contributions under this section and any cancellation of such election shall be submitted to the employer and to the board in writing. [Formerly 237.071 (4); 1999 c.317 Â§5a]

(Prior Service Credit)

Â Â Â Â Â  238.442 Prior service credit. (1) Subject to the rules of the Public Employees Retirement Board, upon commencing participation in the system a public employer that is not a school district may elect to provide prior service credit for employees of the employer who are employees of the employer on the date on which the employer commences participation. Prior service credit may be provided only for employees who are members of the system. Prior service credit under this section may be provided for continuous service by the employee to the public employer before the public employer commenced participation in the system and for any accumulated seasonal employment by an employee before the public employer commenced participation in the system. The public employer and the board shall enter into an agreement that will specify the number of years of prior service credit that employees of the employer will receive. Prior service credit under this section shall be equal to $4 for each year of prior service or major fraction of a year.

Â Â Â Â Â  (2) If a public employer elects to provide prior service credit under this section, the board shall issue a certificate to each employee entitled to receive prior service credit. The certificate shall show the amount of prior service credit that the employee is entitled to receive under the agreement between the board and the public employer. The certificate shall be final unless the board, upon the motion of the member or upon the boardÂs own motion, modifies the certificate for cause.

Â Â Â Â Â  (3) Prior service credit under this section shall be funded by employer contributions in the manner provided by ORS 238.225.

Â Â Â Â Â  (4) A public employer who agrees to provide prior service credit under this section may elect to treat any year, or part of a year, for which prior service credit is granted as a year in which the employee is an active member for the purpose of becoming vested. An election under this subsection must be made at the time the public employer enters into the agreement providing for prior service credit. [2001 c.945 Â§75; 2001 c.945 Â§75a; 2003 c.67 Â§32]

(Miscellaneous)

Â Â Â Â Â  238.445 Benefits exempt from execution, bankruptcy and certain taxes; exceptions. (1) Except as provided in this section, the right of a person to a pension, an annuity or a retirement allowance, to the return of contribution, the pension, annuity or retirement allowance itself, any optional benefit or death benefit, or any other right accrued or accruing to any person under the provisions of this chapter or ORS chapter 238A, and the money in the various funds created by ORS 238.660 and 238.670, shall be exempt from garnishment and all state, county and municipal taxes heretofore or hereafter imposed, except as provided under ORS chapter 118, shall not be subject to execution, garnishment, attachment or any other process or to the operation of any bankruptcy or insolvency law heretofore or hereafter existing or enacted, and shall be unassignable.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to state personal income taxation of amounts paid under this chapter and ORS chapter 238A.

Â Â Â Â Â  (3) Unless otherwise ordered by a court under ORS 25.387, the exemption from execution or other process granted under this section applies to 75 percent of amounts paid under this chapter and ORS chapter 238A if the execution or other process is issued for a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C. [Formerly 237.201; 1999 c.80 Â§86; 1999 c.745 Â§3; 2003 c.733 Â§52]

Â Â Â Â Â  238.450 Computation of retirement allowance or benefit; notice of contest. (1) Upon receiving an application for a retirement allowance or benefit from a member of the system and obtaining information necessary for computation of the retirement allowance or benefit to which the member is entitled upon retirement, the system shall provide to the member a written computation of the retirement allowance or benefit to which the member is entitled upon retirement and summary of the information used in making that computation.

Â Â Â Â Â  (2) A member of the system may contest the accuracy of the information used by the system in making the computation of the retirement allowance or benefit to which the member is entitled upon retirement only by filing a written notice of contest with the system not later than whichever of the following days occurs last:

Â Â Â Â Â  (a) The 240th day after the date on which the computation and information summary is provided to the member pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) The 240th day after the date on which the retirement allowance or benefit to which the member is entitled first becomes payable.

Â Â Â Â Â  (3) The filing of a notice of contest under subsection (2) of this section extends the time allowed for election of an optional form of retirement allowance or benefit until the 30th day after the conclusion of the contest proceeding and any judicial review thereof if the proceeding or review results in a change in the computation of the retirement allowance or benefit.

Â Â Â Â Â  (4) Upon receiving a notice of contest under subsection (2) of this section, the system shall determine the accuracy of the contested information and make a written decision either affirming the accuracy of the information and computation based thereon or changing the computation using corrected information. The system shall provide to the member a copy of the decision and a written explanation of any applicable statutes and rules. The member is entitled to judicial review of the decision as provided in ORS 183.484 and rules of the board consistent with applicable statutes.

Â Â Â Â Â  (5) This section does not affect any authority of the system, on its own initiative, to correct an incorrect computation of any retirement allowance or benefit. [Formerly 237.210]

Â Â Â Â Â  238.455 Estimated benefit payments. (1)(a) Whenever a member of the system is retired for service and is entitled to receive a retirement allowance or benefit that is payable monthly, and the Public Employees Retirement Board is unable to calculate the amount of the monthly payment in time to allow mailing of the monthly payment to the member within 62 days of the date the first monthly payment is due, the board shall calculate an estimated amount for the monthly payment based on the information then available to the board and shall mail that payment to the member within 62 days of the date the first monthly payment is due.

Â Â Â Â Â  (b) Whenever a member of the system is retired for disability and is entitled to receive a retirement allowance or benefit that is payable monthly, and the board is unable to calculate the amount of the monthly payment in time to allow mailing of the monthly payment to the member within 10 days of either the date the board approves the memberÂs application or the date that the first monthly payment is due, whichever is later, the board shall calculate an estimated amount for the monthly payment based on the information then available to the board and shall mail that payment to the member within 10 days of the date the board approves the memberÂs disability benefit, the date the board receives the memberÂs election of one of the optional forms of disability retirement allowance or the date the first monthly payment is due, whichever is later.

Â Â Â Â Â  (2) The board shall continue to mail estimated payments under subsection (1) of this section until such time as the correct amount of the monthly payment is determined.

Â Â Â Â Â  (3) The board shall notify the member receiving an estimated payment under subsection (1) of this section that the payment is an estimated payment only. The board shall further notify the member of the provisions of subsection (4) of this section.

Â Â Â Â Â  (4) If the board determines that any estimated payment made to the member under subsection (1) of this section resulted in payment to the member of an amount other than the correct amount due the member as a retirement allowance or benefit, the board shall immediately so notify the member. Thereafter, the board may increase or decrease the monthly payment to the member until such time as the total difference between the amount or amounts the member received and the amount or amounts the member should have received is accounted for. Thereafter the member shall receive the monthly payment as finally calculated by the board.

Â Â Â Â Â  (5) If the estimated payment made to the member under subsection (1) of this section results in an underpayment to the member of $10 or more a month, the board shall pay interest on the balance of such underpayment at a rate established by rule of the board until such time as the underpayment is paid to the member pursuant to subsection (4) of this section.

Â Â Â Â Â  (6) No member shall have any right to any allowance or other benefit other than that provided for in this chapter and ORS chapter 238A based on the boardÂs estimate under this section or based on any other estimate made by the board for any other purpose under this chapter and ORS chapter 238A. [Formerly 237.159; 2003 c.733 Â§53; 2005 c.302 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 302, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 238.455 by section 1 of this 2005 Act become operative on January 1, 2006.

Â Â Â Â Â  (2) The amendments to ORS 238.455 by section 1 of this 2005 Act become operative on the effective date of this 2005 Act [June 28, 2005] for the purpose of adoption by the Public Employees Retirement Board of a rule establishing an interest rate as provided in ORS 238.455 (5).

Â Â Â Â Â  (3) The amendments to ORS 238.455 by section 1 of this 2005 Act apply only to members of the Public Employees Retirement System who have effective dates of retirement that are on or after the operative date specified in subsection (1) of this section. [2005 c.302 Â§2]

Â Â Â Â Â  238.458 Unclaimed benefits. (1) A benefit that is owed to a member or beneficiary of a member under the Public Employees Retirement System shall be forfeited at the end of the systemÂs plan year in which the benefit becomes due if the Public Employees Retirement Board is unable to locate the member or beneficiary. If the member, beneficiary or any other person thereafter establishes a right to the forfeited benefit, the board shall reinstate the benefit. If the benefit is a periodic payment, the board shall make a retroactive payment to the member, beneficiary or other person in a lump sum for all amounts that would have been paid before reinstatement of the benefit. No interest shall be paid on the benefit for the period commencing when the benefit became due and the date of the retroactive payment.

Â Â Â Â Â  (2) Death benefits and other amounts payable by reason of the death of a member do not escheat to the state when the member dies without heirs, devisees or beneficiaries designated under ORS 238.390. If a beneficiary has not been designated under ORS 238.390, and a personal representative or a person filing an affidavit under ORS 114.505 to 114.560 fails to make claim for the benefits within one year after the member dies, the benefits shall be forfeited to the Public Employees Retirement Fund in the manner provided by subsection (1) of this section and are subject to reinstatement only upon subsequent appointment of a personal representative or the filing of an affidavit in the manner provided by ORS 114.505 to 114.560. If benefits are paid to a personal representative or a person filing an affidavit under ORS 114.505 to 114.560, the personal representative or person filing the affidavit shall return to the board the amount that would otherwise escheat to the state after payment of administrative expenses and claims against the estate. Any amounts returned to the board under this subsection shall be forfeited to the fund. [1999 c.317 Â§20; 2003 c.625 Â§2]

Â Â Â Â Â  238.460 Waiver of retirement allowance. (1) If receipt in full by a person of a retirement allowance or other benefit under this chapter or ORS chapter 238A would prevent such person from receiving in full any other governmental pension to which the person is entitled, such person may waive for a calendar year sufficient monthly payments, or portions thereof, of retirement allowance or other benefit under this chapter or ORS chapter 238A to permit the person to receive in full the other governmental pension. The waiver shall be made in writing and filed with the Public Employees Retirement Board not less than 15 days before the first day of the month to which the waiver applies.

Â Â Â Â Â  (2) If for any month the waiver does not apply to the full retirement allowance due under this chapter, the waiver applies first to all or the necessary portion of prior service pension, then to all or to the necessary portion of current service pension, and then to the necessary portion of annuity.

Â Â Â Â Â  (3) The waiver may be revoked at any time, but no retirement allowance or other benefit waived for the period of time in which the waiver is in effect shall be paid. The revocation shall be made in writing and filed with the board. If a person dies during the period of time in which the waiver is in effect, the waiver is considered revoked on the date of such death. [Formerly 237.157; 2003 c.733 Â§54; 2005 c.22 Â§177]

Â Â Â Â Â  238.462 Spousal consent required for certain optional forms of retirement allowance. (1) A member of the Public Employees Retirement System who is married on the effective date of the memberÂs retirement shall receive a service retirement allowance in the form provided for in Option 3 under ORS 238.305 (1) or a disability retirement allowance in the form provided for in Option 3 under ORS 238.325 (1) unless the member provides proof of spousal consent to receiving an allowance in the form provided by ORS 238.300 or 238.320, or in one of the optional forms provided for in ORS 238.305 and 238.325 other than Option 3.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a member of the system who is married on the effective date of the memberÂs retirement may not change the form in which a retirement allowance is paid after an election has been made as to the form of the retirement allowance unless the member provides proof of spousal consent.

Â Â Â Â Â  (3) A member of the system who is married on the effective date of the memberÂs retirement is not required to provide spousal consent to a change in the form in which a retirement allowance is paid if the spouse of the member dies after the effective date of the memberÂs retirement or disability and the change in the form of the allowance is made within the time periods provided by ORS 238.305 and 238.325. A member seeking to change the form of a retirement allowance without spousal consent under the provisions of this subsection must provide a notarized statement to the Public Employees Retirement Board that certifies to the board that the spouse of the member is deceased.

Â Â Â Â Â  (4) Any member of the system who is not married on the effective date of the memberÂs retirement must provide a notarized statement to the Public Employees Retirement Board that certifies to the board that the member is not married. No retirement allowance may be paid to a member of the system who is not married until the statement required by this subsection is provided to the board.

Â Â Â Â Â  (5) A member of the system who is married on the effective date of the memberÂs retirement must provide proof of spousal consent for the purposes of this section by submitting a statement to the board that:

Â Â Â Â Â  (a) Contains the notarized signature of the memberÂs spouse;

Â Â Â Â Â  (b) Indicates the form in which the retirement allowance is to be paid; and

Â Â Â Â Â  (c) Contains a statement that the memberÂs spouse consents to the payment of the retirement allowance in the specified form.

Â Â Â Â Â  (6) If a member of the system who is married on the effective date of the memberÂs retirement fails to provide proof of spousal consent as required by this section, the board shall calculate and pay to the member a retirement allowance in the form provided for in Option 3 under ORS 238.305 (1) if the retirement is for service, or a retirement allowance in the form provided for in Option 3 under ORS 238.325 (1) if the retirement is for disability. The allowance will be calculated based on the ages of the member and the spouse, and the spouse will be designated as the beneficiary for any survivor benefits that may thereafter become payable.

Â Â Â Â Â  (7) Proof of spousal consent under this section is not required for, and cannot alter, the designation of any form of a retirement allowance that is required under the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation, that has been received by the board in compliance with the requirements prescribed by ORS 238.465. [1997 c.476 Â§2; 1999 c.407 Â§5; 2003 c.576 Â§404; 2005 c.22 Â§178]

Â Â Â Â Â  238.465 Benefits payable to others under certain judgments; rules. (1) Notwithstanding ORS 238.445 or any other provision of law, payments under this chapter or ORS chapter 238A of any pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit that would otherwise be made to a person entitled thereto under this chapter or ORS chapter 238A shall be paid, in whole or in part, by the Public Employees Retirement Board to an alternate payee if and to the extent expressly provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation. Notwithstanding any other provisions of this section, the total value of benefits payable to a member and to an alternate payee under this section may not be greater than the value of the benefits the member would otherwise be eligible to receive. Any payment under this subsection to an alternate payee bars recovery by any other person.

Â Â Â Â Â  (2) A judgment, order or settlement providing for payment to an alternate payee under subsection (1) of this section may also provide:

Â Â Â Â Â  (a) That payments to the alternate payee may commence, at the election of the alternate payee, at any time after the earlier of:

Â Â Â Â Â  (A) The earliest date the member would be eligible to receive retirement benefits if the member separates from service; or

Â Â Â Â Â  (B) The date the member actually separates from service due to death, disability, retirement or termination of employment.

Â Â Â Â Â  (b) That the alternate payee may elect to receive payment in any form of pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit, except a benefit in the form of a joint and survivor annuity, that would be available to the member under this chapter or ORS chapter 238A, or that would be available to the member if the member retired or separated from service at the time of election by the alternate payee, without regard to the form of benefit elected by the member.

Â Â Â Â Â  (c) That the alternate payeeÂs life is the measuring life for the purpose of measuring payments to the alternate payee under the form of benefit selected by the alternate payee and for the purpose of determining necessary employer reserves.

Â Â Â Â Â  (d) Except as provided in ORS 238.305 (10) and 238.325 (7), that any person designated by the member as a beneficiary under ORS 238.300, 238.305, 238.325, 238A.190 or 238A.400 be changed, even though the member has retired and has begun receiving a retirement allowance or pension. If a change of beneficiary is ordered under this paragraph, the board shall adjust the anticipated benefits that would be payable to the member and the beneficiary to ensure that the cost to the system of providing benefits to the member and the new beneficiary does not exceed the cost that the system would have incurred to provide benefits to the member and the original beneficiary. The judgment, order or settlement may not provide for any change to the option selected by the retired member under ORS 238.300, 238.305, 238.320, 238.325, 238A.190 or 238A.400 as to the form of the retirement benefit.

Â Â Â Â Â  (3) The board shall adopt rules that provide for:

Â Â Â Â Â  (a) The creation of a separate account in the name of the alternate payee reflecting the judgmentÂs, orderÂs or agreementÂs distribution of the memberÂs benefits under this chapter or ORS chapter 238A;

Â Â Â Â Â  (b) The establishing of criteria to determine whether domestic relations judgments, orders and agreements comply with this section; and

Â Â Â Â Â  (c) The definitions and procedures for the administration of this section.

Â Â Â Â Â  (4) An alternate payee may designate a beneficiary for the purposes of death benefits payable under ORS 238.390 and 238.395. Subject to ORS 238A.410 (2), an alternate payee may designate a beneficiary for the purposes of death benefits payable under ORS 238A.410. If the alternate payee fails to designate a beneficiary for the purposes of death benefits payable under ORS 238.390 and 238.395, the benefits shall be paid as provided by ORS 238.390 (2). If the alternate payee fails to designate a beneficiary for the purposes of death benefits payable under ORS 238A.410, the benefits shall be paid as provided by ORS 238A.410 (3). If a judgment, order or agreement awards an interest to an alternate payee, and if the alternate payee predeceases the member before the alternate payee has commenced receiving benefits, the alternate payee shall be considered a member of the system who died before retiring for the purposes of the death benefits provided in ORS 238.390, 238.395, 238A.230 and 238A.410, but for purposes of the death benefits provided in ORS 238.395, the alternate payee shall be considered a member of the system who died before retiring only if the member would have been eligible for death benefits under ORS 238.395 had the member died at the same time as the alternate payee. Payment of the death benefits to the beneficiaries, estate or other persons entitled to receive the benefits under ORS 238.390, 238.395, 238A.230 and 238A.410, shall constitute payment in full of the alternate payeeÂs interest under the judgment, order or agreement.

Â Â Â Â Â  (5) Any increase in the retirement allowance provided to the member shall increase the amounts paid to the spouse or former spouse of the member in the same proportion, except that an alternate payee is not entitled to receive cost-of-living adjustments under ORS 238.360 or any other retirement allowance increase until benefits are first paid from the system on behalf of the member.

Â Â Â Â Â  (6) An alternate payee under this section is not eligible to receive the benefits provided under ORS 238.410, 238.415, 238.420 and 238.440 by reason of the provisions of this section.

Â Â Â Â Â  (7) An alternate payee who elects to begin receiving payments under subsection (1) of this section before the memberÂs effective date of retirement is not eligible to receive any additional payment by reason of credit in the system acquired by the member after the alternate payee begins to receive payments.

Â Â Â Â Â  (8) Subsection (1) of this section applies only to payments made by the board after the date of receipt by the board of written notice of the judgment, order or agreement and such additional information and documentation as the board may prescribe.

Â Â Â Â Â  (9) Whenever the board is required to make payment to an alternate payee under the provisions of this section, the board shall charge and collect out of the benefits payable to the member and the alternate payee actual and reasonable administrative expenses and related costs incurred by the board in obtaining data and making calculations that are necessary by reason of the provisions of this section. The board may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. The board shall allocate expenses and costs charged under the provisions of this subsection between the member and the alternate payee based on the fraction of the benefit received by the member or alternate payee.

Â Â Â Â Â  (10) Unless otherwise provided by the judgment, order or agreement, a member has no interest in the benefit payable to an alternate payee under this section. Upon the death of an alternate payee, the board shall make such payment to the beneficiary designated by the alternate payee as may be required under the form of benefit elected by the alternate payee. If a death benefit is payable under ORS 238.390 or 238.395 by reason of the death of an alternate payee, payment of the death benefit shall be made to the beneficiary designated by the alternate payee under ORS 238.390 (1), or as otherwise provided by ORS 238.390 and 238.395.

Â Â Â Â Â  (11) As used in this section, ÂcourtÂ means any court of appropriate jurisdiction of this or any other state or of the District of Columbia. [Formerly 237.205; 2001 c.945 Â§Â§82,89; 2003 c.576 Â§405; 2003 c.733 Â§55; 2005 c.808 Â§32]

Â Â Â Â Â  Note: Section 83, chapter 945, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 83. The amendments to ORS 238.465 by section 82 of this 2001 Act apply only to decrees, orders or settlements entered on or after the effective date of this 2001 Act [August 9, 2001]. Any decree, order or settlement entered on or after the effective date of this 2001 Act may provide for a change of beneficiary under ORS 238.465, as amended by section 82 of this 2001 Act, without regard to whether the member of the Public Employees Retirement System retired before, on or after the effective date of this 2001 Act. [2001 c.945 Â§83]

Â Â Â Â Â  238.470 Interest on payments from fund. Interest is not payable on any payment from the Public Employees Retirement Fund unless specifically provided for in this chapter. [Formerly 237.202]

Â Â Â Â Â  238.475 Effect of transfer of employee to another participating employer. No transfer after July 1, 1946, by a member of the system from the service of one employer participating in the system to the service of another such employer shall impair any rights or deprive the member of any credits accruing to the member as a result of membership in the system after July 1, 1946, and prior to the transfer. [Formerly 237.101]

Â Â Â Â Â  238.480 Effect of change to calendar year on contributions and credit of members. All contributions made and all service credit earned under the Public EmployesÂ Retirement Act of 1953 prior to January 1, 1956, on the basis of a fiscal year shall not be affected by the change from fiscal year basis to calendar year basis on January 1, 1956, under the 1955 amendments of the Public EmployesÂ Retirement Act of 1953, and such contributions and credit are recognized as if no such change had been made. [Formerly 237.107]

PUBLIC EMPLOYEE BENEFIT EQUALIZATION FUND

Â Â Â Â Â  238.485 Fund established. (1) Pursuant to section 415(m) of the Internal Revenue Code, there is established a Public Employee Benefit Equalization Fund, separate and distinct from the General Fund and from the Public Employees Retirement Fund. The Public Employee Benefit Equalization Fund is declared to be a trust fund. Interest earned on the fund, if any, shall inure to the benefit of the fund. The Public Employees Retirement Board shall administer the fund and shall act as trustee for the fund.

Â Â Â Â Â  (2) The assets of the Public Employee Benefit Equalization Fund that are attributable to the contributions of a participating public employer pursuant to ORS 238.488 remain available to the general creditors of the employer in the event of the employerÂs insolvency until those assets are distributed to members of the Public Employees Retirement System, distributed to the beneficiaries of those members or used to pay the administrative expenses of the fund. Before distribution, members of the Public Employees Retirement System and beneficiaries of those members have no right to or interest in any asset of the fund.

Â Â Â Â Â  (3) All moneys paid into the fund shall be deposited with the State Treasurer, who is custodian of the fund. The board may draw warrants and issue checks on the fund in the same manner that it draws warrants and issues checks on the Public Employees Retirement Fund.

Â Â Â Â Â  (4) Any warrant, check or order issued by the board for payment from the fund that is canceled, declared void, abandoned or otherwise made unpayable pursuant to law because it is outstanding and unpaid for a period of more than two years, may be reissued by the board without bond if the payee is located after such warrant, check or order is canceled, declared void, abandoned or otherwise made unpayable pursuant to law. [1997 c.201 Â§2; 2005 c.808 Â§8]

Â Â Â Â Â  238.488 Payment of benefits; employer contributions. (1) A member of the Public Employees Retirement System, or the beneficiary of that member, who by reason of the benefit limitations imposed by Internal Revenue Code section 415 receives a retirement allowance under the system that is less than the allowance the member or beneficiary would otherwise have received under ORS chapter 238, excluding any payments the member or beneficiary may receive under this section and ORS 238.485 and 238.490, shall receive from the Public Employee Benefit Equalization Fund a monthly amount equal to the difference. Any overpayment or improperly made payment from the Public Employee Benefit Equalization Fund may be recovered from the member or beneficiary, or from payments to the member or beneficiary from the Public Employee Benefit Equalization Fund, in the same manner as provided in ORS 238.715 for recovery of overpayments and improperly made payments from the Public Employees Retirement Fund. Notwithstanding ORS 238.445, an overpayment or improperly made payment from the Public Employee Benefit Equalization Fund may be recovered on behalf of the Public Employee Benefit Equalization Fund from payments to the member or beneficiary from the Public Employees Retirement Fund in the same manner as provided in ORS 238.715 for recovery of overpayments and improperly made payments from the Public Employees Retirement Fund if:

Â Â Â Â Â  (a) No payments are being made to the member or beneficiary from the Public Employee Benefit Equalization Fund at the time recovery of an overpayment or improperly made payment is sought; or

Â Â Â Â Â  (b) The Public Employees Retirement Board in its discretion determines that the payments being made from the Public Employee Benefit Equalization Fund are inadequate to ensure full recovery of the overpayment or improperly made payment.

Â Â Â Â Â  (2) A public employer that participates or has participated in the Public Employees Retirement System and that employs or has employed a member of the system who receives a benefit under subsection (1) of this section, or whose beneficiary receives a benefit under subsection (1) of this section, must contribute to the Public Employees Retirement Board a sum equal to all amounts paid to the member or beneficiary that is attributable to the memberÂs employment by the public employer, plus any amount assessed by the board to pay administrative costs under ORS 238.490 (3). If the member has retirement credit attributable to employment with more than one public employer, the board shall allocate the costs of the benefit under this section among the public employers involved, based on the memberÂs length of service with each employer.

Â Â Â Â Â  (3) A public employer that makes a contribution to the Public Employee Benefit Equalization Fund under subsection (2) of this section shall receive a credit equal to the amount of the contribution against any obligation of the public employer to make contributions to the Public Employees Retirement Fund under ORS 238.225. The credit shall be equal to the amount paid by the employer to the board under subsection (2) of this section less any sums paid to the board by the public employer for administrative costs under ORS 238.490 (3). The board shall apply the credit to reduce the public employerÂs payment obligation under ORS 238.225 for the month in which the payment is made under this section. The credit does not reduce any obligation below zero and any credit not used may be carried over as a credit against future obligations under ORS 238.225.

Â Â Â Â Â  (4) All amounts collected from public employers under this section shall be deposited in the Public Employee Benefit Equalization Fund established by ORS 238.485.

Â Â Â Â Â  (5) The Public Employees Retirement Board shall pay the benefits specified in subsection (1) of this section only to the extent that the benefits have been funded by contributions made by the memberÂs employer under subsection (2) of this section before the date on which the benefits are to be paid. The Public Employees Retirement Board may enforce the provisions of subsection (2) of this section in the manner provided in ORS 238.705 and 238.710 for the enforcement of employer contributions to the Public Employees Retirement Fund.

Â Â Â Â Â  (6) The board shall notify all participating employers of the records and information needed for the implementation and administration of this section. Each participating employer shall maintain records for all employees who are members of the system, and all former employees who have been members of the system, and shall supply the board with all information required by the board to allow the board to identify members and beneficiaries who are entitled to payment under subsection (1) of this section. [1997 c.201 Â§3]

Â Â Â Â Â  238.490 Administrative expenses. (1) The administrative expenses incurred by the Public Employees Retirement Board in administering the Public Employee Benefit Equalization Fund shall be paid from interest earned by the fund. If the interest is insufficient, the excess expense shall be paid from the contributions by participating employers under ORS 238.488.

Â Â Â Â Â  (2) In order to facilitate financing the establishment and administration of the Public Employee Benefit Equalization Fund, the board may designate fiscal periods and may provide that extraordinary expenses incurred during a period, such as expenses for equipment and actuarial studies, may, for purposes of equitably distributing part of the burden of expenses, be apportioned to subsequent fiscal periods in any manner that seems equitable to the board.

Â Â Â Â Â  (3) For each fiscal period designated by the board, the administrative expenses of the fund for that period shall be deducted from the interest earned by the Public Employee Benefit Equalization Fund. If such interest be insufficient for such purpose, each employer contributing to the Public Employee Benefit Equalization Fund shall pay a fraction of those administrative expenses determined by dividing the employerÂs total contribution to the fund for the period by the sum of all the employersÂ contributions to the fund for the period. [1997 c.201 Â§4]

Â Â Â Â Â  238.492 Rules for administration of fund. The Public Employees Retirement Board may adopt rules for the administration of ORS 238.485, 238.488 and 238.490. In adopting rules under this section, the board shall consider and take into account all federal law requirements relating to deferred compensation plans, including the requirements imposed for the deferral of income tax on deferred compensation benefits until those benefits are paid or made available to the recipient. [1997 c.201 Â§5]

Â Â Â Â Â  Note: 238.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

JUDGE MEMBERS

Â Â Â Â Â  238.500 Definitions for ORS 238.500 to 238.585. As used in ORS 238.500 to 238.585, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCourtÂ means the Supreme Court, the Court of Appeals, the Oregon Tax Court and a circuit court.

Â Â Â Â Â  (2) ÂJudgeÂ means a judge of any court.

Â Â Â Â Â  (3) ÂJudge memberÂ means a judge who is a member of the Public Employees Retirement System subject to ORS 238.500 to 238.585.

Â Â Â Â Â  (4) ÂService as a judgeÂ means creditable service, as defined by ORS 238.005, by a judge as:

Â Â Â Â Â  (a) A regularly elected or appointed judge of a court; or

Â Â Â Â Â  (b) A regularly elected or appointed judge of a court temporarily in another court. [Formerly 237.211]

Â Â Â Â Â  238.505 Judges as PERS members. (1) Except as provided in subsection (2) of this section, a person who is not a judge on December 31, 1983, and who is elected or appointed to the office of judge on or after January 1, 1984, shall become a judge member on the date the person takes the office.

Â Â Â Â Â  (2) A person who, by reason of the age at which becoming a judge, could not make contributions to the Public Employees Retirement Fund during each of five calendar years as a judge member at or before attaining the age of 75 years shall not become a judge member. [Formerly 237.215]

Â Â Â Â Â  238.510 [Renumbered 237.350 in 1995]

Â Â Â Â Â  238.515 Contributions. (1)(a) Each judge member shall contribute monthly to the Public Employees Retirement Fund seven percent of the monthly salary of the judge member. The contributions of a judge member and earnings on the contributions shall be credited to the member account of the judge member.

Â Â Â Â Â  (b) The state shall pick-up, assume or pay the full amount of contributions to the fund required of judge members. The full amount of required judge member contributions picked-up, assumed or paid by the state on behalf of judge members shall be considered salary only for the purpose of computing a judge memberÂs final average salary within the meaning of ORS 238.535 (2) and not for any other purpose. The full amount of required judge member contributions picked-up, assumed or paid by the state on behalf of judge members shall be added to the member account of the judge members and shall be considered judge member contributions for all other purposes of ORS 238.500 to 238.585.

Â Â Â Â Â  (2) The state shall make employer contributions to the fund in respect to judge members as provided in ORS 238.225. Notwithstanding ORS 238.227, for the purposes of actuarial computation and contributions of the state under ORS 238.225, judge members shall be considered a separate group of employees. [Formerly 237.217; 2001 c.945 Â§59; 2005 c.808 Â§25]

Â Â Â Â Â  238.520 [Renumbered 237.355 in 1995]

Â Â Â Â Â  238.525 Compulsory retirement age. A judge member shall be retired from judicial office at the end of the calendar year in which the judge member attains the age of 75 years. [Formerly 237.219]

Â Â Â Â Â  238.530 [Renumbered 237.360 in 1995]

Â Â Â Â Â  238.535 Service retirement allowance. (1) Prior to attaining 60 years of age, all judge members shall elect in writing to retire under either paragraph (a) or (b) of this subsection. The election shall be irrevocable after the judge member attains 60 years of age. Any judge member who fails to make the election provided for in this subsection prior to attaining 60 years of age shall be retired under the provisions of paragraph (a) of this subsection.

Â Â Â Â Â  (a) Upon retiring from service as a judge at the age of 65 years or thereafter, a judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years shall receive as a service retirement allowance, payable monthly, a life pension (nonrefund) provided by the contributions of the judge member and the state in an annual amount equal to 2.8125 percent of final average annual salary multiplied by the number of years of service as a judge not exceeding 16 years of service as a judge and 1.67 percent of final average salary multiplied by the number of years of service as a judge exceeding 16 years of service as a judge, but the annual amount shall not exceed 65 percent of final average salary.

Â Â Â Â Â  (b) Upon retiring from service as a judge at the age of 60 years or thereafter, a judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years shall receive as a service retirement allowance, payable monthly, a life pension (nonrefund) provided by the contributions of the judge member and the state in an annual amount equal to 3.75 percent of final average salary multiplied by the number of years of service as a judge not exceeding 16 years of service as a judge and two percent of final average salary multiplied by the number of years of service as a judge exceeding 16 years of service as a judge, but the annual amount shall not exceed 75 percent of final average salary.

Â Â Â Â Â  (c) Any judge member electing to retire under paragraph (b) of this subsection shall serve as a pro tem judge, without compensation, for 35 days per year for a period of five years. A judge who serves more than 35 days per year may carry over the additional days to fulfill the pro tem service obligation in future years. The five-year period shall commence on the judge memberÂs date of retirement or the date on which the judge member commences pro tem service under ORS 238.545 (4), whichever is earlier. Judge members may be reimbursed for expenses incurred in providing pro tem services under this paragraph. Upon certification from the Chief Justice that any judge member who retired under paragraph (b) of this subsection has failed to perform the pro tem services required under this paragraph, and has not been relieved of the obligations to perform those services in the manner provided by this paragraph, the Public Employees Retirement Board shall recalculate the service retirement allowance of the noncomplying judge member as though the judge member elected to retire under paragraph (a) of this subsection, and the noncomplying judge member shall receive only that recalculated amount thereafter. A judge may be relieved of the pro tem service obligation imposed by this paragraph if the judge fails for good cause to complete the obligation. A retired judge member who is relieved of the obligation to serve as a pro tem judge shall continue to receive the retirement allowance provided in paragraph (b) of this subsection.

Â Â Â Â Â  (d) For the purpose of paragraph (c) of this subsection:

Â Â Â Â Â  (A) ÂGood causeÂ includes, but is not limited to:

Â Â Â Â Â  (i) Physical or mental incapacitation of a judge that prevents the judge from discharging the duties of judicial office;

Â Â Â Â Â  (ii) Failure of the appointing authority to assign a judge to the requisite amount of pro tem service, whether because of insufficient need for pro tem judges, a determination by the appointing authority that the skills of a judge do not match the needs of the courts, clerical mistake, or otherwise; or

Â Â Â Â Â  (iii) Death of a judge.

Â Â Â Â Â  (B) ÂGood causeÂ does not include:

Â Â Â Â Â  (i) A judgeÂs refusal, without good cause, to accept pro tem assignments sufficient to meet the required amount; or

Â Â Â Â Â  (ii) A judgeÂs affirmative voluntary act that makes the judge unqualified to serve as a judge of this state including, but not limited to, failure to maintain active membership in the Oregon State Bar, acceptance of a position in another branch of state government, or acceptance of a position in the Government of the United States or of another state or nation.

Â Â Â Â Â  (e) The Chief Justice may make rules for the implementation of this subsection.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid to a judge member in three of the calendar years of service as a judge before the judge member retires, in which three years the judge member was paid the highest salary.

Â Â Â Â Â  (b) One-third of the total salary paid to a judge member in the last 36 calendar months of service as a judge before the judge member retires.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Ânumber of years of serviceÂ means the number of full years plus any remaining fraction of a year. In determining a remaining fraction, a full month shall be considered as one-twelfth of a year and a major fraction of a month shall be considered as a full month.

Â Â Â Â Â  (4) For a judge who elects to become a judge member as provided in ORS 237.215 (3) (1989 Edition), the service retirement allowance under subsection (1) of this section on retirement at the age of 70 years and either 12 years of service or two full six-year terms as a judge shall be at least the equivalent of the retirement pay the judge would have received had the judge retired under ORS 1.314 to 1.390 (1989 Edition).

Â Â Â Â Â  (5) A judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years and who attains the age of 60 years shall be retired upon written application by the judge member to the board on a reduced service retirement allowance that shall be the actuarial equivalent of the service retirement allowance provided for in subsection (1)(a) of this section.

Â Â Â Â Â  (6) For the purposes of this section, a judge who elects to become a judge member as provided in ORS 237.215 (3) (1989 Edition) shall be considered to have made contributions to the Public Employees Retirement Fund during one calendar year for each calendar year during which the judge made contributions to the JudgesÂ Retirement Fund.

Â Â Â Â Â  (7)(a) Notwithstanding subsection (1)(a) of this section, the maximum percentage used in calculating the annual amount of the life pension (nonrefund) for a judge who is a judge member on September 27, 1987, or who elected to become a judge member in the manner provided by ORS 237.215 (3)(b) or (4)(b) (1989 Edition), shall be the percentage specified by paragraph (b) of this subsection if either:

Â Â Â Â Â  (A) On September 27, 1987, the judge had more than 28 years of service that were creditable either under the system; or

Â Â Â Â Â  (B) On September 27, 1987, the judge had more than 28 years of service that were creditable under the JudgesÂ Retirement Fund established pursuant to ORS 1.314 to 1.390 (1989 Edition) and the judge became a member of the system under the provisions of ORS 237.215 (3)(b) (1989 Edition).

Â Â Â Â Â  (b) The maximum percentage used in calculating the annual amount of the life pension (nonrefund) of a judge member who meets the requirements of paragraph (a) of this subsection shall not exceed 45 percent plus 1.67 percent multiplied by the number of years of service as a judge that exceed 16 years and that were served on or before September 27, 1987.

Â Â Â Â Â  (c) In computing the annual amount of the life pension of a judge who meets the requirements of paragraph (a) of this subsection, the board shall use the percentage specified by paragraph (b) of this subsection and the final average salary of the judge computed on the date of retirement, not the final average salary of the judge computed as of September 27, 1987. In making the computation under this subsection, the board shall use the definition of Âfinal average salaryÂ provided by ORS 238.535 as amended by section 2, chapter 625, Oregon Laws 1987. [Formerly 237.220; 1997 c.801 Â§19; 1999 c.317 Â§21; 2005 c.22 Â§179]

Â Â Â Â Â  238.538 Health benefit plans for certain retired judge members. (1) A judge member who elects to retire under ORS 238.535 (1)(b):

Â Â Â Â Â  (a) Shall continue to be eligible as a nonretired employee for health benefit plans contracted for under ORS 243.135 during the time that the judge member is serving as a pro tem judge under ORS 238.535 (1)(c); and

Â Â Â Â Â  (b) Subject to availability of funding, shall continue to receive the monthly state contribution as payment of all or part of the cost of a health benefit plan during the time that the judge member is serving as a pro tem judge under ORS 238.535 (1)(c).

Â Â Â Â Â  (2) A judge member receiving the monthly state contribution as payment of all or part of the cost of a health benefit plan under this section is not eligible for payments against the cost of Medicare supplemental insurance under ORS 238.420 until such time as the judge member is no longer serving as a pro tem judge under ORS 238.535 (1)(c). [2001 c.823 Â§6]

Â Â Â Â Â  238.540 [Renumbered 237.365 in 1995]

Â Â Â Â Â  238.545 Withdrawal of member account; retirement allowance of inactive judge member. (1) Except as otherwise provided in this section, a judge member may withdraw from the Public Employees Retirement Fund the amount credited to the member account of the judge member if:

Â Â Â Â Â  (a) The judge member is separated from all service with participating public employers;

Â Â Â Â Â  (b) The judge member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust;

Â Â Â Â Â  (c) The judge member has not attained 60 years of age; and

Â Â Â Â Â  (d) The separation from service is not by reason of death or disability.

Â Â Â Â Â  (2) If a judge member wishes to withdraw the member account balance under this section, the judge member must transmit to the Public Employees Retirement Board a withdrawal request. The board shall deny the withdrawal, or shall take all reasonable steps to recover withdrawn amounts, if:

Â Â Â Â Â  (a) The board determines that the separation is not a bona fide separation; or

Â Â Â Â Â  (b) The judge member fails to remain absent from the service of all employers described in subsection (1) of this section for at least one calendar month following the month in which the judge member separates from service.

Â Â Â Â Â  (3) If a judge member who is eligible to withdraw as provided in subsection (1) of this section does not elect to withdraw, the member account of the judge member shall remain to the credit of the judge member, and the judge member is entitled to such death benefits and disability retirement allowance as ORS 238.500 to 238.585 provide. Before attaining 60 years of age, a judge member who is eligible to withdraw as provided in subsection (1) of this section but who does not withdraw must elect in writing to retire under either ORS 238.535 (1)(a) or (b). The election is irrevocable after the judge member attains 60 years of age. Any inactive judge member who fails to make the election provided for in this subsection prior to attaining 60 years of age shall be retired under the provisions of ORS 238.535 (1)(a). The service retirement allowance of an inactive judge member who retires under ORS 238.535 (1)(a) shall be a reduced service retirement allowance that is the actuarial equivalent of the service retirement allowance provided for in ORS 238.535 (1)(a). An inactive judge member who elects to retire under ORS 238.535 (1)(b) must meet all other requirements imposed by ORS 238.535 for retirement under ORS 238.535 (1)(b).

Â Â Â Â Â  (4) If approved by the Chief Justice of the Supreme Court, an inactive judge member who elects to retire under ORS 238.535 (1)(b) pursuant to the provisions of subsection (3) of this section may commence to serve the pro tem service obligation imposed by ORS 238.535 before the judge memberÂs date of retirement. If the Chief Justice determines, at any time after the judge member commences performing the pro tem service obligation, that the judge member has failed to perform the pro tem services in the manner required by ORS 238.535 (1)(c), and the judge member has not been relieved of the obligation to perform those services in the manner provided by ORS 238.535 (1)(c), the Chief Justice shall notify the Public Employees Retirement Board. If the judge member has not yet retired, the board shall calculate the service retirement allowance of the noncomplying judge member at the time of retirement in the manner provided by ORS 238.535 (1)(a). If the judge member has retired, the board shall recalculate the service retirement allowance of the noncomplying judge member in the manner provided by ORS 238.535 (1)(a), and the noncomplying judge member shall receive only that recalculated amount thereafter. An inactive judge member may be relieved of the pro tem service obligation imposed by ORS 238.535 (1)(c) in the same manner as provided in ORS 238.535 for retired judge members.

Â Â Â Â Â  (5) Withdrawal of the member account balance under this section cancels all membership rights in the system, including the right to claim credit for any employment before withdrawal.

Â Â Â Â Â  (6) ORS 238.105 and 238.115 (1) apply to a former judge member who has withdrawn the member account balance under this section. [Formerly 237.223; 1997 c.801 Â§20; 1999 c.317 Â§6; 2001 c.566 Â§1; 2001 c.945 Â§60]

Â Â Â Â Â  238.550 [Renumbered 237.370 in 1995]

Â Â Â Â Â  238.555 Disability retirement allowance. (1)(a) A judge member who has not attained the age of 65 years and who is found to be mentally or physically incapacitated for an extended duration, as determined by medical examination by one or more physicians selected by the board, and thereby unable to perform any work for which qualified, by injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, shall be retired for disability and shall receive as a disability retirement allowance, payable monthly, a pension equal to the service retirement allowance to which the judge member would be entitled under ORS 238.535 (1)(a), had the judge member served as a judge continuously until attaining the age of 65 years, but not less than an annual amount equal to 45 percent of the final average salary, as defined in ORS 238.535 (2), of the judge member.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, ÂinjuryÂ means bodily injury causing the disability directly and independently of all other causes and effected solely through accidental means.

Â Â Â Â Â  (2) A judge member who has six or more years of service as a judge, who has not attained the age of 65 years and who is found to be mentally or physically incapacitated for an extended duration, as determined by medical examination by one or more physicians selected by the board, and thereby unable to perform any work for which qualified, from cause other than injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, shall be retired for disability and shall receive as a disability retirement allowance, payable monthly, a pension equal to the service retirement allowance to which the judge member would be entitled under ORS 238.535 (1)(a) had the judge member served as a judge continuously until attaining the age of 65 years, but not less than an annual amount equal to 45 percent of the final average salary, as defined in ORS 238.535 (2), of the judge member.

Â Â Â Â Â  (3) The effective date of the disability of a judge member shall not be determined by the board as prior to the last day for which the judge member performed service as a judge.

Â Â Â Â Â  (4) No disability retirement allowance may be paid for any month in which the judge member received salary or sick leave benefits from the state.

Â Â Â Â Â  (5) ORS 238.320 (4) and (5), 238.330 (3), 238.335 and 238.340 apply to retirement of a judge member for disability.

Â Â Â Â Â  (6) A judge member who is retired under the provisions of ORS 1.310 is entitled to any applicable retirement allowance for which eligible under ORS 238.500 to 238.585. [Formerly 237.225]

Â Â Â Â Â  238.560 [Renumbered 237.375 in 1995]

Â Â Â Â Â  238.565 Beneficiary of judge; spouseÂs pension. (1) For the purposes of this section, the beneficiary of the judge member shall be any person, or the personal representative of the estate of the judge member, or a trustee named by the judge member to execute an express trust, whom the judge member designates as a beneficiary by written designation duly acknowledged and filed with the board before the death of the judge member.

Â Â Â Â Â  (2)(a) If a judge member who has six or more years of service as a judge dies before retiring, and the judge member is not an inactive judge member who is performing a pro tem service obligation under the provisions of ORS 238.545 (4), the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the service retirement allowance the judge member would have received under ORS 238.535 (1)(a) had the judge member retired on the date of death.

Â Â Â Â Â  (b) If a judge member who has six or more years of service as a judge dies before retiring, and the judge member is an inactive member who is performing a pro tem service obligation under the provisions of ORS 238.545 (4), the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the service retirement allowance the judge member would have received under ORS 238.535 (1)(b) had the judge member retired on the date of death.

Â Â Â Â Â  (c) If a surviving spouse receiving a pension under paragraph (a) or (b) of this subsection dies and the total amount received as pension by the surviving spouse is less than the amount credited to the member account of the judge member in the fund on the date of death of the judge member, the beneficiary shall receive a lump sum amount equal to the difference between the total amount received by the surviving spouse and the amount so credited to the member account of the judge member.

Â Â Â Â Â  (d) If a judge member who has six or more years of service as a judge dies before retiring and has no surviving spouse, the beneficiary shall receive a lump sum amount equal to the amount credited to the member account of the judge member in the fund on the date of death of the judge member.

Â Â Â Â Â  (e) If the surviving spouse of a judge member who dies before retiring is not entitled to a pension under paragraph (a) or (b) of this subsection, the surviving spouse shall receive a lump sum amount equal to the amount credited to the member account of the judge member in the fund on the date of death of the judge member.

Â Â Â Â Â  (3)(a) If a judge member dies after retiring, the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the retirement allowance the judge member is receiving or is entitled to receive on the date of death.

Â Â Â Â Â  (b) If a surviving spouse receiving a pension under paragraph (a) or (b) of this subsection dies and the total amount received as retirement allowance by the retired judge member and as pension by the surviving spouse is less than the amount credited to the member account of the judge member on the date of retirement of the judge member, the beneficiary shall receive a lump sum amount equal to the difference between the total amount received as retirement allowance and pension and the amount so credited to the member account of the judge member.

Â Â Â Â Â  (c) If a judge member dies after retiring and has no surviving spouse, and the total amount received as retirement allowance by the retired judge member is less than the amount credited to the member account of the judge member on the date of retirement of the judge member, the beneficiary shall receive a lump sum amount equal to the difference between the total amount received as retirement allowance and the amount so credited to the member account of the judge member.

Â Â Â Â Â  (4) At any time after becoming a judge member, but not later than the date on which the first payment on account of retirement is due, a judge member may elect to provide an addition to the pension of the surviving spouse of the judge member under subsection (3)(a) of this section by selecting a reduced retirement allowance for the judge member. The additional pension to the surviving spouse shall be the actuarial equivalent of the reduction in the retirement allowance of the judge member and, in no event, when added to the pension under subsection (3)(a) of this section, shall it exceed the reduced retirement allowance elected by the judge member.

Â Â Â Â Â  (5) Any accrued retirement allowance due a retired judge member that is unpaid at the time of death of the judge member shall be paid to the surviving spouse of the judge member. If there is no surviving spouse, the accrued retirement allowance shall be paid to the beneficiary of the judge member. If there is no surviving spouse or beneficiary, the accrued retirement allowance shall be paid as provided in ORS 238.390 (2).

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, a judge member shall be considered to have died with no surviving spouse if:

Â Â Â Â Â  (a) The judge member has entered into a prenuptial or antenuptial agreement with the spouse of the judge that provides that the spouse shall have no right or claim to a surviving spouseÂs pension; and

Â Â Â Â Â  (b) The judge member has filed a copy of the prenuptial or antenuptial agreement with the board before the death of the judge member.

Â Â Â Â Â  (7) The board shall not be liable for any payment made to a beneficiary by reason of a prenuptial or antenuptial agreement filed with the board under subsection (6) of this section unless the board has actual knowledge that the agreement has been revoked. [Formerly 237.227; 1997 c.801 Â§21; 1999 c.317 Â§22; 2001 c.945 Â§61; 2003 c.625 Â§5]

Â Â Â Â Â  238.570 [Renumbered 237.380 in 1995]

Â Â Â Â Â  238.575 Cost-of-living adjustments; ad hoc increase. (1) Every monthly retirement allowance or pension payable to a judge member or surviving spouse of a judge member under ORS 238.500 to 238.585 shall be adjusted annually to reflect the percentage increase or decrease in the cost of living as provided in ORS 238.360.

Â Â Â Â Â  (2) ORS 238.387 applies to judge members, and for that purpose the monthly retirement allowance referred to in ORS 238.387 shall be the monthly retirement allowance payable to a judge member or the monthly pension payable to the surviving spouse of a judge member under ORS 238.565 (3)(a). [Formerly 237.230; 2001 c.945 Â§71]

Â Â Â Â Â  238.580 Application of PERS laws to judges. (1) ORS 238.005 (3) and (21), 238.025, 238.078, 238.082, 238.092, 238.115 (1), 238.250, 238.255, 238.260, 238.350, 238.380, 238.410, 238.415, 238.420, 238.445, 238.458, 238.460, 238.465, 238.475, 238.600, 238.605, 238.610, 238.618, 238.630, 238.635, 238.645, 238.650, 238.655, 238.660, 238.665, 238.670 and 238.705 and the increases provided by ORS 238.385 for members of the system who are serving as other than police officers or firefighters apply in respect to service as a judge member.

Â Â Â Â Â  (2) This chapter applies in respect to persons described in ORS 238.505 (1) and in respect to service as a judge member only as specifically provided in ORS 238.500 to 238.585. [Formerly 237.233; 1999 c.317 Â§23; 2001 c.945 Â§62; 2005 c.152 Â§9]

Â Â Â Â Â  238.585 Use of creditable service by person who serves as both member and judge member; restoration of forfeited rights upon becoming judge member. (1) A judge member who has creditable service as other than a judge member is entitled to the use of all creditable service as a judge member for the purpose of establishing eligibility under ORS 238.115, 238.125, 238.135 or any other provision of this chapter that requires a specified number of years of creditable service.

Â Â Â Â Â  (2) A judge member who has creditable service as other than a judge member is entitled to use of all creditable service as other than a judge member for the purpose of establishing eligibility under the provisions of ORS 238.385, 238.415, 238.420 or any other provision of this chapter that is applicable to a judge member and that requires a specified number of years of creditable service.

Â Â Â Â Â  (3) A member of the system other than a judge member who separates from all service entitling the person to membership in the system and who withdraws the amount credited to the member account of the member in the fund may restore all rights forfeited by the withdrawal in the manner specified by ORS 238.105 if the person becomes a judge member within five years after the date that the person is separated from all service entitling the person to membership in the system. [1995 c.658 Â§136; 2001 c.945 Â§63]

ADMINISTRATION

(Public Employees Retirement System)

Â Â Â Â Â  238.600 System established; legislative intent. (1) A system of retirement and of benefits at retirement or death for employees of public employers hereby is established and shall be known as the Public Employees Retirement System. The Public Employees Retirement System consists of this chapter and ORS chapter 238A. It is the intent of the Legislative Assembly that the system be qualified and maintained under sections 401(a), 414(d) and 414(k) of the Internal Revenue Code as a tax-qualified defined benefit governmental plan.

Â Â Â Â Â  (2) If the Public Employees Retirement System is terminated, or if contributions may no longer be made to the system, each member of the system has a nonforfeitable right to the benefits that the member has accrued as of the date of the termination, or as of the date that contributions may no longer be made to the system, to the extent that those benefits are funded. [Formerly 237.005; 1997 c.121 Â§2; 1999 c.317 Â§9; 2003 c.733 Â§55a; 2005 c.808 Â§1]

Â Â Â Â Â  238.601 Legislative findings and intent; administration of system. The Legislative Assembly finds that the maintenance of a solid, affordable public employees retirement plan is essential to providing effective, efficient services to the citizens of Oregon by allowing the state and political subdivisions of the state to hire and retain employees who are committed to providing those services. It is the intent of the Legislative Assembly that the Public Employees Retirement Board, in performing its duties as trustee of the Public Employees Retirement Fund, recognize that the continued stability and viability of the Public Employees Retirement System depends on the ability of public employers and taxpayers to pay the costs of the system. Consistent with this intent, the board shall administer the system to create and maintain long-term stability and viability in the system, and shall act to achieve full funding for the benefits provided by the system, giving equal consideration to the interests of the public employer and the employee to the extent that treatment does not violate the fiduciary duties of the board. Nothing in this section shall be construed to impose a fiduciary duty on the board to consider the interests of public employers, and the board shall consider the interests of public employers only with respect to matters unrelated to the boardÂs fiduciary duties as trustee of the fund. [2001 c.945 Â§2]

Â Â Â Â Â  238.605 Actuarial report on system. At least once every two years the board shall cause a competent actuary familiar with public systems of retirement and death benefits to prepare a report evaluating the current and prospective assets and liabilities of the system and indicating its current and prospective financial condition. In preparing the report the actuary shall investigate the mortality, disability, service and other experience of the members of, and employers participating in the system, shall state fully the condition of the system, and shall make such recommendations as the actuary deems advisable to facilitate administering it properly. The board shall publish and distribute a summary of the report to all the public employers participating in the system. The board may authorize the transfer of any portion of the funds collected under the provisions of ORS 238.225 to carry out the recommendations of the actuary. [Formerly 237.285]

Â Â Â Â Â  238.607 Actuarial equivalency factor tables. (1) Once every two calendar years, the Public Employees Retirement Board shall adopt actuarial equivalency factor tables for the purpose of computing the payments to be made to members and their beneficiaries, alternate payees and judge members and their spouses and beneficiaries. The tables may be adopted in conjunction with the system evaluation required by ORS 238.605. Tables adopted under this section must use the best actuarial information on mortality available at the time the board adopts the tables, as provided by the actuary engaged by the board. Actuarial equivalency factor tables adopted under this section become effective on January 1 of the calendar year following adoption of the tables by the board. All computations of payments must use the actuarial equivalency factor tables that are in effect on:

Â Â Â Â Â  (a) The effective date of retirement for any member, judge member or alternate payee;

Â Â Â Â Â  (b) The date that the first payment is due for any death beneficiary; or

Â Â Â Â Â  (c) The date that the first payment is due for any recalculation of payments that is not attributable to error, including but not limited to recalculations under ORS 238.465 (2).

Â Â Â Â Â  (2) The board may not defer or delay implementation of the actuarial equivalency factor tables adopted under this section. [2003 c.68 Â§2]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 68, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 3. The Public Employees Retirement Board shall first adopt actuarial equivalency factor tables under section 2 of this 2003 Act [238.607] to become effective January 1, 2005. [2003 c.68 Â§3]

Â Â Â Â Â  Sec. 4. (1) Subject to subsections (2) and (3) of this section, for the purpose of computing the retirement allowance of members and alternate payees with effective dates of retirement on or after July 1, 2003, and before January 1, 2005, the Public Employees Retirement Board shall use actuarial equivalency factor tables that are based on the mortality assumptions of the actuaryÂs 2001 experience study as adopted by the board on September 10, 2002.

Â Â Â Â Â  (2) The retirement allowance of any member or alternate payee who has an effective date of retirement on or after July 1, 2003, shall be the higher of the following amounts:

Â Â Â Â Â  (a) The amount calculated for the retirement allowance selected by the member under ORS 238.300, 238.305, 238.320 or 238.325 determined as of the memberÂs or alternate payeeÂs effective date of retirement, using all calculations applicable to the member under ORS 238.300 (2) and using actuarial equivalency factor tables in effect on the effective date of retirement for the purpose of all calculations using actuarial equivalency factor tables; or

Â Â Â Â Â  (b) The amount calculated under subsection (3) of this section.

Â Â Â Â Â  (3) For each member or alternate payee described in subsection (2) of this section, the board shall establish years of service, an account balance and a final average salary as of June 30, 2003. Years of service for the member as of June 30, 2003, shall include all creditable service of the member determined as of June 30, 2003, including any retirement credit acquired by the member under ORS 238.105 to 238.175 before July 1, 2003. The account balance shall include all employee contributions made by or on behalf of the member as of June 30, 2003, and earnings on those contributions as of June 30, 2003, credited in the manner provided by board rules in effect on May 9, 2003, governing crediting of earnings upon retirement of a member. The board shall then calculate the retirement allowance selected by the member under ORS 238.300, 238.305, 238.320 or 238.325, using all calculations applicable to the member under ORS 238.300 (2), except that:

Â Â Â Â Â  (a) The board shall use the actuarial equivalency factor tables in effect on June 30, 2003, for the purpose of all calculations using actuarial equivalency factor tables; and

Â Â Â Â Â  (b) The board shall use the years of service, account balance and final average salary established by the board under this subsection for the member as of June 30, 2003.

Â Â Â Â Â  (4) The board need not perform the calculations described in subsections (2) and (3) of this section for a member if the board actuarially determines that one of the calculations described in subsection (2) or (3) of this section necessarily provides the highest amount.

Â Â Â Â Â  (5) Any monthly payments to be made to a death beneficiary under ORS 238.390, 238.395 or 238.405 for a member who dies on or after May 9, 2003, shall be calculated using the actuarial equivalency factor tables that are in effect on the date that the first payment is due to the death beneficiary.

Â Â Â Â Â  (6) This section and section 2, chapter 68, Oregon Laws 2003 [238.607], do not apply to the calculation of the retirement allowance and surviving spouse pension of a person who is a judge member on June 30, 2003, and who makes an election under ORS 238.565 (4). The board shall use the actuarial equivalency factor tables in effect on June 30, 2003, for the purpose of calculating the retirement allowance and surviving spouse pension of a person who is a judge member on June 30, 2003, and who makes an election under ORS 238.565 (4), whether that election is made before, on or after June 30, 2003. [2003 c.67 Â§40; 2003 c.68 Â§4; 2003 c.625 Â§16]

Â Â Â Â Â  238.608 Separate actuarial equivalency factor tables for certain police officers and firefighters. (1) The Public Employees Retirement Board shall conduct a study of the life expectancy of members of the Public Employees Retirement System in the categories described in subsection (2) of this section. If the board determines that members in the categories described in subsection (2) of this section have a life expectancy that is substantially shorter than the life expectancy of members of the system generally, the board shall adopt and use separate actuarial equivalency factor tables under ORS 238.607 for the purpose of computing the payments to be made to members in the categories described in subsection (2) of this section and to the beneficiaries and alternate payees of those members. Any actuarial equivalency factor tables adopted under this section shall first become effective January 1, 2005.

Â Â Â Â Â  (2) The provisions of this section apply to members of the system who are defined as firefighters under ORS 238.005 (9) or as police officers under ORS 238.005 (16)(a), (b), (d), (e), (f), (k), (L), (n), (o) or (p). [2003 c.68 Â§7; 2003 c.625 Â§18]

Â Â Â Â Â  238.610 Administrative expenses of system. (1) The administrative expenses of the Public Employees Retirement System shall be paid from interest earned by the Public Employees Retirement Fund; provided, that if such interest be insufficient the expense in excess thereof shall be paid from the contributions which this chapter and ORS 238A.220 and 238A.240 require participating employers to pay into the Public Employees Retirement Fund. The Public Employees Retirement Board by rule may establish procedures for recovering administrative costs from members for services provided in estimating retirement benefit amounts and processing payments if the board determines that the services requested by an individual member result in extraordinary costs to the system.

Â Â Â Â Â  (2) In order to facilitate financing the establishment and administration of the system the board may designate fiscal periods and may provide that extraordinary expenses incurred during one such period, such as expenses for equipment and actuarial studies, may, for purposes of equitably distributing part of the burden of the expenses, be apportioned to subsequent fiscal periods in such manner as to the board seems equitable.

Â Â Â Â Â  (3) For each fiscal period designated by the board there shall be deducted from the interest earned by the fund, the administrative expenses of the system for that period; provided, that if such interest be insufficient for such purpose, the excess expense shall be paid by deducting from the account of each employer participating in the system that fraction of the administrative expense of the system for that period which the employerÂs total contribution to the fund for the period is of the sum of all the employersÂ contributions to the fund for the period.

Â Â Â Â Â  (4) Amounts payable as refunds and retirement allowances shall not for any purpose be deemed expenses of the board and shall not be included in its biennial departmental budget. [Formerly 237.291; 2003 c.105 Â§5; 2003 c.733 Â§56]

Â Â Â Â Â  238.615 Revolving fund for payment of administrative expenses. (1) On request from the Public Employees Retirement System, the Oregon Department of Administrative Services shall draw warrants on amounts authorized for payment of the administrative expenses of the system for use by the system as a revolving fund. The revolving fund shall not exceed the aggregate sum of $5,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the system may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the system to pay travel expenses for employees of the system and for any consultants or advisors for whom payment of travel expenses is authorized by law, or advances therefor, or for salary advances or payment to terminating employees, or for receipt and disbursement of funds made available to the system through vocational rehabilitation training programs.

Â Â Â Â Â  (3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the system and by the department. When such claims have been approved, a warrant covering them shall be drawn in favor of the system and charged against the appropriate fund or account and shall be used to reimburse the revolving fund. [Formerly 237.293]

Â Â Â Â Â  238.618 Exclusion of employer or employee from system to maintain tax qualification. Notwithstanding any other provision of law, the Public Employees Retirement Board may deny or terminate participation by an employer in the Public Employees Retirement System, and may deny or terminate membership in the system for any employee, if the board determines that allowing participation by the employer or membership for the employee would cause the system or the Public Employees Retirement Fund to lose qualification as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [1999 c.317 Â§3]

Â Â Â Â Â  238.620 [1995 c.296 Â§2; repealed by 1999 c.317 Â§14]

Â Â Â Â Â  238.625 [1995 c.296 Â§3; 1997 c.179 Â§20; repealed by 1999 c.317 Â§14]

(Public Employees Retirement Board)

Â Â Â Â Â  238.630 Board generally; rules. (1) The governing authority of the system shall be a board known as the Public Employees Retirement Board and consisting of five members appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. Except as otherwise provided in ORS 238.640, the term of each member shall be three years. The Governor shall designate one member to serve as chairperson, who shall serve as chairperson at the pleasure of the Governor.

Â Â Â Â Â  (2) The board shall have:

Â Â Â Â Â  (a) The powers and privileges of a corporation, including the right to sue and be sued in its own name as such board; and

Â Â Â Â Â  (b) The power and duty, subject to the limitations of this chapter and ORS chapter 238A, of managing the system.

Â Â Â Â Â  (3) The board:

Â Â Â Â Â  (a) Shall arrange for actuarial service for the system;

Â Â Â Â Â  (b) Shall employ a director;

Â Â Â Â Â  (c) Shall create such other positions as it deems necessary to sound and economical administration of the system, which positions the director shall fill by appointment;

Â Â Â Â Â  (d) Shall, with the approval of the Director of the Oregon Department of Administrative Services, and as otherwise provided by law, fix the salaries of all persons employed for purposes of administering the system;

Â Â Â Â Â  (e) Shall publish and distribute to all employer and employee members of the system an annual report including a summary of investments of moneys in the fund, investment earnings, significant legislative or administrative changes in the system and other pertinent information on the operation of the system for the preceding year;

Â Â Â Â Â  (f) Shall determine the actuarial equivalency of optional forms of retirement allowances and pensions and adopt for that purpose the necessary actuarial equivalency factor tables in the manner provided by ORS 238.607, which shall constitute a part of the system; and

Â Â Â Â Â  (g) Shall adopt rules and take all actions necessary to maintain qualification of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. Rules under this paragraph may impose limits on contributions to the system, limits on benefits payable from the system and other limitations or procedures required or imposed under federal law or regulation for the purpose of qualification of the Public Employees Retirement System and Public Employees Retirement Fund under the Internal Revenue Code as a governmental retirement plan and trust.

Â Â Â Â Â  (4) The board established by this section shall succeed to all the duties and prerogatives of the Public Employees Retirement Board created by chapter 401, Oregon Laws 1945, in relation to the Public Employees Retirement Fund, and in addition shall perform all duties required of it by ORS 237.950 to 237.980, in regard to moneys payable to or from such fund.

Â Â Â Â Â  (5) The board shall identify by rule those records that must be maintained by participating public employers for the purposes of subsection (3)(g) of this section. A participating public employer shall maintain records for all employees who are members of the system as required by board rules, and shall provide that information to the board upon request. [Formerly 237.251; 1997 c.121 Â§3; 2001 c.945 Â§6; 2003 c.68 Â§8; 2003 c.69 Â§1; 2003 c.733 Â§57]

Â Â Â Â Â  238.635 Board consideration of system goals and objectives. The Public Employees Retirement Board shall include a study of accounting, reporting and related subjects when considering the goals and objectives of the Public Employees Retirement System. [Formerly 237.253]

Â Â Â Â Â  238.640 Qualifications of board members. (1) All members of the Public Employees Retirement Board must be at least 21 years of age, be citizens of the United States and have been residents of the state for at least two years immediately preceding appointment to the board.

Â Â Â Â Â  (2) One member of the board must be:

Â Â Â Â Â  (a) An employee of the state in a management position at the time of appointment and throughout the term of appointment; or

Â Â Â Â Â  (b) A person who holds an elective office, by election or appointment, in the governing body of a participating public employer, other than the state.

Â Â Â Â Â  (3) One member must be a public employee, as defined in ORS 243.650, who is in an appropriate bargaining unit, as defined in ORS 243.650, and who has an exclusive representative at the time of the memberÂs appointment and throughout the term of the member. Membership on the board does not affect the status of the person as a public employee, as defined in ORS 243.650.

Â Â Â Â Â  (4) Three members of the board must have experience in business management, pension management or investing. A member appointed under this subsection may not be a member of the Public Employees Retirement System or a beneficiary of a member of the system, and may not have any interest in benefits provided by the system.

Â Â Â Â Â  (5) Notwithstanding the qualifications established for members of the board under this section, all members of the board have the same fiduciary duties and must exercise the same degree of independent judgment.

Â Â Â Â Â  (6) Any vacancy on the board shall be filled by appointment for the unexpired term of the member replaced. Members of the board may be reappointed.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, a member of the board is entitled to compensation and expenses as provided in ORS 292.495 from the Public Employees Retirement Fund.

Â Â Â Â Â  (8) Any member of the board who is an active member of the system shall be released by the participating public employer who employs the member for the purpose of conducting the official business of the board. The wages or salary of the member shall not be reduced during periods that the member is released from duty for the purpose of conducting the official business of the board. The board shall reimburse a public employer for the cost of continuing the wages or salary of the member while the member is released from duty under this subsection. A member who continues to receive wages or salary under the provisions of this subsection shall not receive compensation under ORS 292.495, but shall receive travel and other expenses provided for under ORS 292.495. The provisions of this subsection do not apply to any person who is a member of the board and who holds another office that is subject to the provisions of section 10, Article II of the Oregon Constitution, prohibiting the holding of more than one lucrative office. [Formerly 237.255; 1997 c.324 Â§1; 2001 c.945 Â§6a; 2003 c.69 Â§2]

Â Â Â Â Â  238.645 Director and staff. The system shall be administered, subject to the limitations of this chapter, ORS chapter 238A and the budget prescribed by the board, by the director provided for by ORS 238.630 and by a staff which the board authorizes and which the director appoints. The director shall hold that position during the discretion of the board and the members of the staff shall hold their respective positions during the discretion of the director. No member of the staff may be removed from it, however, in a manner contrary to the laws of the state regarding civil service. The director shall furnish such bond as is required by the board. [Formerly 237.259; 2003 c.733 Â§58]

Â Â Â Â Â  238.646 Authority of Director of Public Employees Retirement System to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Director of the Public Employees Retirement System may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the system; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the system as a contractor, vendor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property;

Â Â Â Â Â  (d) That has mailroom duties as the primary duty or job function of the position;

Â Â Â Â Â  (e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information;

Â Â Â Â Â  (f) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

Â Â Â Â Â  (g) In which the person has responsibility for auditing within the system. [2005 c.730 Â§76]

Â Â Â Â Â  Note: 238.646 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.650 Rules of board; written plan document. (1) Subject to the limitations of this chapter and ORS chapter 238A, the Public Employees Retirement Board shall, from time to time, establish rules for transacting its business and administering the system in accordance with the requirements of ORS chapter 183.

Â Â Â Â Â  (2) All rules adopted by the board become part of the written plan document of the Public Employees Retirement System for the purpose of the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.263; 1999 c.317 Â§1; 2003 c.733 Â§59]

Â Â Â Â Â  238.655 Procedure for board hearings. In order to determine any facts necessary to the administration of the retirement system, the board may conduct hearings, subpoena and examine witnesses and require any person having custody thereof to bring before the board any book, record, document, certificate, writing, article or thing necessary to a determination of facts. The chairperson or member of the board acting in such capacity shall have authority to administer oaths. The procedure in such hearings shall be informal. Fees shall not be paid to witnesses who are public officers or employees, whether or not their employer is participating in the system. No public employer shall make deduction from the compensation of public officers or employees because of absence from their respective positions in order to be examined as witnesses before the board. The fees of other witnesses and mileage of any witness shall be as allowed by law to witnesses in ORS 44.415 (2). Fees and mileage and all other necessary disbursements in connection with a hearing shall be paid by the public employer whose failure or refusal to supply any facts requested of it by the board made necessary such hearing. [Formerly 237.315]

Â Â Â Â Â  238.657 Board counsel. The Attorney General shall consult with the Governor on appointment of separate counsel pursuant to ORS 180.235 to represent the Public Employees Retirement Board in any matter or in any class of matters in which the benefits payable under the Public Employees Retirement System are at issue, including but not limited to defending the provisions of chapter 67, Oregon Laws 2003. [2003 c.67 Â§14a; 2005 c.22 Â§180]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 67, Oregon Laws 2003,Â for the words Âthis 2003 ActÂ in section 14a, chapter 67, Oregon Laws 2003, compiled as 238.657. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.

(Public Employees Retirement Fund)

Â Â Â Â Â  238.660 Fund generally; board review of legislative proposals. (1) The Public Employees Retirement Fund is declared to be a trust fund, separate and distinct from the General Fund, for the uses and purposes set forth in this chapter and ORS chapter 238A and ORS 237.950 to 237.980, and for no other use or purpose, except that this provision shall not be deemed to amend or impair the force or effect of any law of this state specifically authorizing the investment of moneys from the fund. Interest earned by the fund shall be credited to the fund. Except as otherwise specifically provided by law, the Public Employees Retirement Board established by ORS 238.630 is declared to be the trustee of the fund. Consistent with the legislative intent expressed in ORS 238.601, and to the extent it is consistent with the boardÂs fiduciary duties, the board shall give equal consideration to the interests of participating public employers and the interests of members. Nothing in this subsection shall be construed to impose a fiduciary duty on the board to consider the interests of public employers, and the board shall consider the interests of public employers only with respect to matters unrelated to the boardÂs fiduciary duties as trustee of the fund.

Â Â Â Â Â  (2) Until all liabilities to members and their beneficiaries are satisfied, assets of the fund may not be diverted or otherwise put to any use that is not for the exclusive benefit of members and their beneficiaries. This subsection does not limit return of employer contributions for health benefits in the manner provided by ORS 238.410, 238.415 and 238.420 upon satisfaction of all liabilities for health benefits under those sections.

Â Â Â Â Â  (3) The State of Oregon and other public employers that make contributions to the fund have no proprietary interest in the fund or in the contributions made to the fund by them. The state and other public employers disclaim any right to reclaim those contributions and waive any right of reclamation they may have in the fund. This subsection does not prohibit alteration or refund of employer contributions if the alteration or refund is authorized under this chapter or ORS chapter 238A and is due to erroneous payment or decreased liability for employer contributions under the system.

Â Â Â Â Â  (4) The board may accept gifts of money or other property from any source, given for the uses and purposes of the system. Money so received shall be paid into the fund. Money or other property so received shall be used for the purposes for which received. Unless otherwise prescribed by the source from which the money or other property is received, the money shall be considered as income of the fund and the other property shall be retained, managed and disposed of as are investments of the fund.

Â Â Â Â Â  (5) All moneys paid into the fund shall be deposited with the State Treasurer, who shall be custodian of the fund and pay all warrants drawn on it in compliance with law. No such warrant shall be paid until the claim for which it is drawn is first approved by the director or designee and otherwise audited and verified as required by law. Monthly, each beneficiaryÂs gross benefit shall be calculated; applicable deductions made for taxes, insurance and other withholdings; and the net amount paid to the beneficiary, by check or by electronic funds transfer (EFT) to the beneficiaryÂs bank. A deduction summary shall be made, by type, and a check issued for the aggregate of each type for transmittal to the appropriate taxing jurisdiction, vendor or institution. A voucher shall be prepared and transmitted to the Oregon Department of Administrative Services for reimbursement of the checking account, and the department shall draw a warrant on the State Treasurer, payable to the Public Employees Retirement System, for the amount thereof.

Â Â Â Â Â  (6) Any warrant, check or order for the payment of benefits or refunds under the system out of the fund issued by the board which is canceled, declared void or otherwise made unpayable pursuant to law because it is outstanding and unpaid for a period of more than two years, may be reissued by the board without bond if the payee is located after such warrant, check or order is canceled, declared void or otherwise made unpayable pursuant to law.

Â Â Â Â Â  (7) All references in this chapter to checks or warrants are subject to the provisions of ORS 291.001.

Â Â Â Â Â  (8) The board shall provide for an annual audit of the retirement fund and for an annual report to the Legislative Assembly and to all members of, retirees of, and all employers participating in, the system. The annual report must contain financial statements prepared in accordance with generally accepted accounting principles. The financial statements must include the report of any independent auditor.

Â Â Â Â Â  (9) The board may review legislative proposals for changes in the benefits provided under this chapter and ORS chapter 238A and may make recommendations to committees of the Legislative Assembly on those proposed changes. In making recommendations under this subsection, the board acts as a policy advisor to the Legislative Assembly and not as a fiduciary. In making recommendations under this subsection on the Oregon Public Service Retirement Plan established by ORS chapter 238A, the board shall seek to maintain the balance between benefits and costs, and the relative risk borne by employers and employees with respect to investment performance, reflected in ORS chapter 238A as in effect on January 1, 2004.

Â Â Â Â Â  (10) The board shall appoint a committee to advise the board on legislative proposals for changes in the benefits provided under this chapter and ORS chapter 238A. The committee must have an equal number of members representing labor and management. No costs of reviewing legislative proposals and making recommendations under this subsection may be charged to the fund. Any member of the committee who is an active member of the system shall be released by the participating public employer who employs the member for the purpose of conducting the official business of the committee, and the wages or salary of the member may not be reduced by the employer during periods that the member is released from duty for the purpose of conducting the official business of the committee. [Formerly 237.271; 1997 c.121 Â§1; 1999 c.317 Â§8; 1999 c.407 Â§6; 2001 c.945 Â§3; 2003 c.17 Â§2; 2003 c.625 Â§29; 2003 c.733 Â§60]

Â Â Â Â Â  Note: Section 44e, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 44e. Until June 30, 2005, the Public Employees Retirement System may use moneys of the Public Employees Retirement Fund that are unrelated to the Oregon Public Service Retirement Plan to pay the administrative costs of the individual account program. The authority created by this section is in addition to and not in lieu of the authority of the system to use moneys attributable to the individual account program to pay administrative expenses of that program. Not later than February 1, 2010, all moneys used under this section to pay the costs of administering the individual account program must be repaid to the fund from individual accounts by means of adjustments to those accounts under ORS 238A.350 (1). [2003 c.733 Â§44e; 2005 c.808 Â§20]

Â Â Â Â Â  238.661 Moneys in fund appropriated to board. Moneys in the Public Employees Retirement Fund are continuously appropriated to the Public Employees Retirement Board to carry out the purposes of this chapter and ORS chapter 238A. [2001 c.716 Â§10; 2003 c.733 Â§61]

Â Â Â Â Â  238.665 Contributions and interest not included in boardÂs budget. Contributions required by this chapter or ORS chapter 238A to be placed in the retirement fund, and interest required to be allocated to the member accounts of members of the retirement system and to participating employers, shall not be included in the biennial departmental budget of the board. [Formerly 237.279; 2001 c.945 Â§64; 2003 c.733 Â§62]

Â Â Â Â Â  238.667 [2001 c.945 Â§17; repealed by 2003 c.67 Â§38]

Â Â Â Â Â  238.670 Reserve accounts in fund. (1) At the close of each calendar year in which the earnings on the Public Employees Retirement Fund equal or exceed the assumed interest rate established by the Public Employees Retirement Board under ORS 238.255, the board shall set aside, out of interest and other income received through investment of the Public Employees Retirement Fund during that calendar year, such part of the income as the board may deem advisable, not exceeding seven and one-half percent of the combined total of such income, which moneys so segregated shall remain in the fund and constitute therein a reserve account. The board shall continue to credit the reserve account in the manner required by this subsection until the board determines that the reserve account is adequately funded for the purposes specified in this subsection. Such reserve account shall be maintained and used by the board to prevent any deficit of moneys available for the payment of retirement allowances, due to interest fluctuations, changes in mortality rate or, except as provided in subsection (3) or (4) of this section, other contingency. In addition, the reserve account may be used by the board for the following purposes:

Â Â Â Â Â  (a) To prevent any deficit in the fund by reason of the insolvency of a participating public employer. Reserves under this paragraph may be funded only from the earnings on employer contributions made under ORS 238.225.

Â Â Â Â Â  (b) To pay any legal expenses or judgments that do not arise in the ordinary course of adjudicating an individual memberÂs benefits or an individual employerÂs liabilities.

Â Â Â Â Â  (c) To provide for any other contingency that the board may determine to be appropriate.

Â Â Â Â Â  (2) At the close of each calendar year, the board shall set aside, out of interest and other income received during the calendar year, after deducting the amounts provided by law and to the extent that such income is available, a sufficient amount to credit to the reserves for pension accounts and annuities varying percentage amounts adopted by the board as a result of periodic actuarial investigations. If total income available for distribution exceeds those percentages of the total accumulated contributions of employees and employers, the reserves for pensions and annuities shall participate in such excess.

Â Â Â Â Â  (3) The board may set aside, out of interest and other income received through investment of the fund, such part of the income as the board considers necessary, which moneys so segregated shall remain in the fund and constitute one or more reserve accounts. Such reserve accounts shall be maintained and used by the board to offset gains and losses of invested capital. The board, from time to time, may cause to be transferred from the reserve account provided for in subsection (1) of this section to a reserve account provided for in this subsection such amount as the board determines to be unnecessary for the purposes set forth in subsection (1) of this section and to be necessary for the purposes set forth in this subsection.

Â Â Â Â Â  (4) The board may provide for amortizing gains and losses of invested capital in such instances as the board determines that amortization is preferable to a reserve account provided for in subsection (3) of this section.

Â Â Â Â Â  (5) At least 30 days before crediting any interest and other income received through investment of the Public Employees Retirement Fund to any reserve account in the fund, the board shall submit a preliminary proposal for crediting to the appropriate legislative review agency, as defined in ORS 291.371 (1), for its review and comment. [Formerly 237.281; 2001 c.945 Â§5]

Â Â Â Â Â  238.672 Crediting of earnings to employer upon death or retirement of member. Upon the death or retirement of a member of the Public Employees Retirement System, the Public Employees Retirement Board shall credit earnings to the participating public employer or employers that employed the member. The board shall credit earnings to the amounts charged to each employer by reason of the death or retirement. The earnings rate used by the board shall be the same rate that the board uses for crediting member accounts at the time the charge is made. [2001 c.945 Â§21]

Â Â Â Â Â  238.675 Transfer of unclaimed death benefit or account balance to other account or reserve. (1)(a) Any benefit payment that is payable as the result of the death of a member may be transferred by the Public Employees Retirement Board to another account or reserve in the fund if:

Â Â Â Â Â  (A) The total benefit payable to the beneficiaries designated by the deceased member is less than $250 in amount;

Â Â Â Â Â  (B) Ten years have passed since the death of the member; and

Â Â Â Â Â  (C) No claim has been made for the benefit payment.

Â Â Â Â Â  (b) Amounts transferred under this section shall be credited to accounts or reserves in the fund designated by the board in its discretion.

Â Â Â Â Â  (c) The board shall establish procedures for the filing of a delayed claim by a beneficiary of a deceased member who would otherwise be entitled to receive a benefit payment. Delayed claims may be filed after the 10-year period provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (2)(a) The Public Employees Retirement Board may transfer the amount credited to the member account of a former member to another account or reserve in the fund if:

Â Â Â Â Â  (A) The total amount credited to the member account of the former member is less than $250;

Â Â Â Â Â  (B) The membership of the person in the system has been terminated under the provisions of ORS 238.095 (2) or the membership of the person in the pension program or individual account program has been terminated under ORS 238A.110 or 238A.310; and

Â Â Â Â Â  (C) Ten years have passed since the former member ceased to be a member of the system and no claim has been made for payment of the amount credited to the member account of the former member.

Â Â Â Â Â  (b) Amounts transferred under this section shall be credited to reserves or accounts in the fund designated by the board in its discretion.

Â Â Â Â Â  (c) The board shall establish procedures for the filing of a delayed claim by a former member of the system who would otherwise be entitled to receive amounts credited to the member account of the former member. Delayed claims may be filed after the 10-year period provided for in paragraph (a) of this subsection. [Formerly 237.295; 2001 c.945 Â§65; 2003 c.733 Â§63]

(Integration of Other Retirement Systems)

Â Â Â Â Â  238.680 Integration of other retirement systems. (1) Employees whose membership in a previously established retirement system excludes them from membership in the system established by this chapter may apply to the Public Employees Retirement Board in writing for the former system to be integrated into the latter and for them to be allowed to become members of the latter. Whenever two-thirds of them and their employer, through its governing body, so apply, the board:

Â Â Â Â Â  (a) May cause a financial and actuarial investigation of the proposed integration to be made, the cost of which shall be borne by the previously established system; and

Â Â Â Â Â  (b) May upon such terms as are set forth in a contract between the board and the employer, integrate the previously established system into the system established by this chapter.

Â Â Â Â Â  (2) Nothing in this chapter nor any action taken pursuant thereto shall reduce or impair the benefits which employees who are receiving benefits from a retirement system integrated with the system provided by this chapter would have received had the integration not been effected.

Â Â Â Â Â  (3) A retirement plan which has been adopted by an association organized pursuant to the provisions of ORS chapter 239 (1997 Edition), prior to April 8, 1953, and which exists on April 8, 1953, may be integrated into the retirement system established by this chapter in the manner prescribed in this subsection and not otherwise:

Â Â Â Â Â  (a) A proposed form of contract setting forth all the terms, conditions and provisions of the integration shall be prepared by, and adopted by a majority vote of, the board of trustees of the association and approved by the board of directors of the school district in which the association is organized.

Â Â Â Â Â  (b) The proposed contract so adopted and approved shall be submitted to a vote of the active members of the association. In submitting a proposed contract, an association shall follow the procedure provided in its bylaws for the promulgation and adoption of bylaws.

Â Â Â Â Â  (c) Adoption by the membership of an association of a proposed contract of integration shall be by an affirmative vote of not less than two-thirds of the active members of the association at the time of the election.

Â Â Â Â Â  (d) The proposed contract so formulated, approved and adopted shall be submitted to the retirement board created by ORS 238.630 for acceptance or rejection. In the event that the proposed contract is accepted by the board, then the integration shall proceed in accordance with the provisions of the contract.

Â Â Â Â Â  (e) No contract of integration shall in any way alter, impair or adversely affect any rights, benefits or privileges which have vested under the provisions of law in a member of an association by virtue of retirement, either on account of disability or on account of having attained the retirement age, prior to the effective date of the contract of integration.

Â Â Â Â Â  (f) A contract of integration formulated, approved and adopted as provided in this subsection shall contain provisions whereby there will be provided to each active member of the association who becomes a member of the retirement system created by this chapter pursuant to a contract of integration, retirement benefits, in addition to the retirement benefits accruing for subsequent service under the Public EmployesÂ Retirement Act of 1953, determined in compliance with sound actuarial practice and with the findings of an accredited actuary on the basis of the reserves of the members at the time of the integration.

Â Â Â Â Â  (g) A contract of integration shall likewise provide that any active member of an association which integrates with the retirement system may elect at the time of the integration as to whether the member shall obtain a refund of the amount standing to the credit of the member on the books of the association at the time of the integration. In the event that a member so elects, then the amount standing to the credit of the member shall be refunded and the additional benefits provided under paragraph (f) of this subsection shall not be available to the member to whom the refund is made.

Â Â Â Â Â  (4) If a public employer applies for inclusion of a class of employees under ORS 238.035, application for integration under subsection (1) of this section shall be made by the employer and by two-thirds of the class of employees who are to become members of the system, or if the class designated under ORS 238.035 is covered by a collective bargaining agreement, application for the class shall be approved under the terms of the collective bargaining agreement.

Â Â Â Â Â  (5) If a public employer entering into an integration contract under the provisions of this section continues to maintain the public employerÂs previously established system for the purpose of providing benefits to some or all of the employerÂs employees who become members of the system under the integration contract, the board may allow an employee or alternate payee to waive the right to receive all other benefits that would otherwise be paid under this chapter if:

Â Â Â Â Â  (a) The employee or alternate payee elects to receive a refund of accumulated member contributions along with interest credited to those contributions at the time of refund; and

Â Â Â Â Â  (b) The employer certifies to the board that the waiver of benefits other than the refund of member contributions is required as a condition of the employeeÂs or alternate payeeÂs receipt of benefits under the previously established system.

Â Â Â Â Â  (6) A waiver under subsection (5) of this section must be made before an employeeÂs effective date of retirement or the effective date of an alternative payeeÂs election to commence receiving payments. The waiver is irrevocable as to the benefits waived and applies to all future payment of those benefits that would otherwise be made to the employee, the alternate payee or the beneficiaries of the employee or alternate payee. The provisions of subsection (5) of this section apply only to:

Â Â Â Â Â  (a) Employees of the public employer who become members of the system under the provisions of the integration contract and who are participants in the previously established system of the public employer at the time the integration contract goes into effect; and

Â Â Â Â Â  (b) Alternate payees of employees described in paragraph (a) of this subsection. [Formerly 237.051; 1997 c.551 Â§1; 1999 c.130 Â§6]

Â Â Â Â Â  238.685 Method of payment of unfunded obligation under integration contract. (1) The school district, which is or expects to become a party to a contract of integration described in ORS 238.680 (3), may provide for payment of all or any part of its unfunded obligation for previous service costs with respect to the association by any one or a combination of the following methods:

Â Â Â Â Â  (a) By agreeing to pay such portion of the obligation to the Public Employees Retirement System over a period of not to exceed 40 years, together with an appropriate rate of interest as determined by the Public Employees Retirement Board and the board of directors of the school district.

Â Â Â Â Â  (b) By issuing one or more series of general obligation bonds for the estimated amount of such portion of the obligation and paying it from the proceeds or interest thereon. Except as provided in subsection (2) of this section, the initial authorization for the original issue of such bonds shall require approval of the electors of the district and shall otherwise conform to all requirements of law governing the issuance, sale, redemption, refunding and refinancing of bonds by the school district, the retention, segregation and use of bond proceeds and the levy of taxes for their payment.

Â Â Â Â Â  (c) By issuing other notes, contracts or evidences of indebtedness for the estimated amount of such portion of the obligation and paying it therewith or from the proceeds or interest thereon. The interest rate on such notes, contracts or evidences of indebtedness shall be such as the board of directors of the school district finds is reasonably competitive with interest rates on bonds which could be issued pursuant to paragraph (b) of this subsection.

Â Â Â Â Â  (d) By contracting with an insurance company authorized to write annuity contracts in this state to assume and pay the pensions of retired, active or former members of the association.

Â Â Â Â Â  (2) Such agreement, bonds, notes, contracts or evidences of indebtedness, or any part of them, may be issued or entered into without an election, but in such case:

Â Â Â Â Â  (a) To the extent the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness are paid from operating taxes within the districtÂs permanent tax rate limit, the school district shall each year divide its operating taxes into two portions, both within the districtÂs permanent tax rate limit, and one of such portions shall be the amount used to pay the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness for such year and the proceeds of such portion shall not be used for other purposes; and

Â Â Â Â Â  (b) To the extent the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness are paid from revenues other than operating tax proceeds, the school district need not divide its levy as provided in paragraph (a) of this subsection and the principal and interest may be paid out of such other revenues.

Â Â Â Â Â  (3) Part or all of the agreement, bonds, notes, contracts or evidences of indebtedness authorized by this section may be issued prior to or after the execution of the contract of integration. The validity or enforceability thereof shall not be affected by the terms of the contract of integration or by whether operating taxes are properly apportioned as provided in subsection (2)(a) of this section. [Formerly 237.053; 1997 c.541 Â§359; 2001 c.945 Â§81]

Â Â Â Â Â  238.690 Integration of retirement plan of mass transit district. (1) A retirement plan which has been adopted by a mass transit district organized under ORS 267.010 to 267.390 situated in a standard metropolitan statistical area with a population exceeding 400,000, may be integrated with, or the district may become a participant in, the Public Employees Retirement System in the manner prescribed in subsection (2) of this section.

Â Â Â Â Â  (2)(a) A proposed form of contract setting forth all the terms, conditions and provisions of the integration or participation shall be a mandatory subject of bargaining subject to the provisions of ORS 243.650 to 243.782.

Â Â Â Â Â  (b) The proposed contract shall be submitted to a vote of the employees of the mass transit district, or the members of the affected bargaining unit of the applicable labor organization, and the board of directors of the mass transit district. In submitting a proposed contract to its members, the labor organization shall follow the procedure provided in its bylaws for the promulgation and adoption of bylaws.

Â Â Â Â Â  (c) Adoption by the employees or members of the affected bargaining unit of the applicable labor organization of the proposed contract of integration or participation shall be by an affirmative vote of not less than two-thirds of the affected employees or active members of the affected bargaining unit of the applicable labor organization at the time of the election.

Â Â Â Â Â  (d) The proposed contract so formulated, approved and adopted shall be submitted to the Public Employees Retirement Board. The board may exercise its authority to negotiate and enter into a contract with the mass transit district that would accomplish the integration or participation without adversely affecting the current operational and capital requirements of the mass transit district. The board shall not enter into any contract that prevents those adverse effects by adjusting the level of benefits received by any of the employees of the mass transit district.

Â Â Â Â Â  (e) No contract of prospective participation shall in any way alter, impair or adversely affect any rights, benefits or privileges which have vested under the provisions of law or collective bargaining agreement in an employee of a mass transit district by virtue of retirement, either on account of disability or on account of having attained the retirement age, prior to the effective date of the contract of integration or participation.

Â Â Â Â Â  (f) When a public employer enters into a contract with the board under this section, the public employer shall agree to eventually extend coverage under this chapter to all eligible employees of the employer through subsequent contracts with the board.

Â Â Â Â Â  (3) For the purposes of this section, Âstandard metropolitan statistical areaÂ has that meaning given in ORS 267.010. [Formerly 237.037]

(Bonding of Local Government Pension Liabilities)

Â Â Â Â Â  238.692 Definitions for ORS 238.692 to 238.698. As used in ORS 238.692 to 238.698:

Â Â Â Â Â  (1) ÂGovernmental unitÂ has the meaning given that term in ORS 288.150, and includes an agency created by two or more political subdivisions pursuant to ORS 190.003 to 190.130 or 190.265.

Â Â Â Â Â  (2) ÂPension liabilityÂ means:

Â Â Â Â Â  (a) Monetary obligations of a participating public employer for which the employer is or will be required to transmit amounts to the Public Employees Retirement Board under the provisions of ORS 238.225, including any obligations arising out of an integration contract under ORS 238.680, or any other liability of a governmental unit that is attributable to an obligation to pay pensions or other retirement benefits to officers or employees of the governmental unit, whether active or retired; and

Â Â Â Â Â  (b) Monetary obligations of a public employer arising out of an integration contract under ORS 238.680 for which the employer is required to transmit amounts to the Public Employees Retirement Board.

Â Â Â Â Â  (3) ÂState agencyÂ means any officer, board, commission, department, division or institution in the administrative branch of state government. [2001 c.945 Â§23]

Â Â Â Â Â  238.694 Local governments authorized to issue bonds to finance pension liabilities; limited tax bonds; revenue bonds. (1) The Legislative Assembly finds that authorizing issuance of limited tax bonds or revenue bonds to finance pension liabilities may reduce the cost of public pensions to taxpayers and that the reduction of those costs to taxpayers is a matter of statewide concern.

Â Â Â Â Â  (2) Notwithstanding the limitation on indebtedness in ORS 287.053 or any other limitation on indebtedness or borrowing under state or local law, for the purpose of obtaining funds to pay the pension liability of a governmental unit, the governing body of a governmental unit may authorize and cause the issuance of limited tax bonds as defined in ORS 288.150, revenue bonds authorized by charter or pursuant to ORS 288.805 to 288.945, or any combination of those bonds.

Â Â Â Â Â  (3) The governing body of a governmental unit may pledge the full faith and credit and taxing power of the governmental unit to the payment of the principal and interest on bonds issued under ORS 238.692 to 238.698, and any premium on those bonds.

Â Â Â Â Â  (4) Except as otherwise provided in this section, limited tax bonds authorized under this section must be issued in the manner prescribed by the applicable provisions of ORS chapters 287 and 288 for the issuance of limited tax bonds.

Â Â Â Â Â  (5) Unless the charter of a county provides a lower limit, a county may issue limited tax bonds to finance pension liabilities in an amount that does not exceed five percent of the real market value of the taxable property within the boundaries of the county.

Â Â Â Â Â  (6) Revenue bonds authorized under this section need not comply with the procedure specified in ORS 288.815.

Â Â Â Â Â  (7) A governmental unit that issues limited tax bonds or revenue bonds under this section may also issue limited tax bonds or revenue bonds for the purpose of refunding the bonds.

Â Â Â Â Â  (8) A governmental unit may enter into indentures or other agreements with trustees or escrow agents for the issuance, administration or payment of bonds authorized under this section. [2001 c.945 Â§24; 2003 c.746 Â§8; 2005 c.443 Â§2]

Â Â Â Â Â  238.695 Intergovernmental agreements for collective issuance, administration or payment of bonds. (1) Governmental units may enter into intergovernmental agreements for the collective issuance, administration or payment of bonds authorized under ORS 238.694. An agreement for collective issuance, administration or payment of bonds under this subsection may provide for the contribution and pooling of the assets of the governmental units as security for the bonds, and may make provisions for such other matters as the governmental units determine convenient. Notwithstanding ORS 190.080, any intergovernmental entity created by governmental units under this section shall have the power to issue bonds as described in ORS 238.694. The bonds may be issued and sold as parity bonds, issued and sold individually or issued and sold in such combinations or forms as determined to be appropriate by the governmental units.

Â Â Â Â Â  (2) Proceeds of bonds sold under an intergovernmental agreement entered into under this section, and any other funds or assets of a governmental unit, together with interest or earnings on the proceeds, funds and assets, may be consolidated into one or more funds or accounts and may be pledged to the holders of the bonds.

Â Â Â Â Â  (3) Governmental units may enter into indentures or other agreements with trustees or escrow agents for the issuance, administration or payment of bonds pursuant to an intergovernmental agreement entered into under this section.

Â Â Â Â Â  (4) The State Treasurer may cooperate with, assist and provide recommendations to governmental units, and any intergovernmental entity created by governmental units under this section, relating to all matters involved in the issuance, administration and payment of bonds. Any expenses incurred by the State Treasurer in providing assistance to governmental units under this section may be paid as an administrative expense of the governmental unit from the proceeds of the bonds issued with the assistance of the State Treasurer. [2001 c.945 Â§25]

Â Â Â Â Â  238.696 Debt service trust fund. (1) A governmental unit, or a group of governmental units that enter into an intergovernmental agreement under ORS 238.695, may establish a debt service trust fund for the purpose of paying the principal and interest on bonds issued under ORS 238.692 to 238.698. The trustee of the debt service trust fund shall hold the moneys paid into the trust fund solely for the purpose of paying the principal and interest on bonds issued under ORS 238.692 to 238.698 and for paying the administrative costs of the trust fund.

Â Â Â Â Â  (2) Moneys held in a debt service trust fund are subject to the limitations on investment imposed by ORS 294.033 and 294.035.

Â Â Â Â Â  (3) A governmental unit, or a group of governmental units that enter into an intergovernmental agreement under ORS 238.695, that has established a debt service trust fund under this section may not divert or pledge any moneys paid into the trust fund for any purpose other than the purpose specified in subsection (1) of this section until the total amount of principal and interest on bonds issued by the governmental unit or under the intergovernmental agreement, and any premium on those bonds, is paid. [2001 c.945 Â§26]

Â Â Â Â Â  238.698 Funds diversion agreement. (1) A governmental unit, or a group of governmental units that enter into an intergovernmental agreement under ORS 238.695, that receives funds from any state agency may enter into a funds diversion agreement with the state agency for the purpose of paying the principal and interest on bonds issued under ORS 238.692 to 238.698, and any premium on those bonds. A diversion agreement entered into under this section must provide that:

Â Â Â Â Â  (a) Moneys payable to the governmental unit or governmental units by the state agency from appropriations from the General Fund or any other source of moneys will be paid directly to a debt service trust fund established under ORS 238.696 in amounts equal to the debt service owed by the governmental unit or governmental units;

Â Â Â Â Â  (b) The state agency must pay the amounts required under the funds diversion agreement to the debt service trust fund established under ORS 238.696 pursuant to the schedule specified in the agreement before paying any other amounts to the governmental unit or governmental units;

Â Â Â Â Â  (c) The agreement is irrevocable; and

Â Â Â Â Â  (d) The agreement will remain in effect until all the bonds issued by the governmental unit or under the intergovernmental agreement are mature or redeemed.

Â Â Â Â Â  (2) If for any reason a state agency that has entered into a funds diversion agreement is not able to pay moneys to a debt service trust fund as contemplated by the agreement, the state agency shall give notice to the governmental unit or governmental units within 30 days after the state agency is aware that the moneys will not be paid.

Â Â Â Â Â  (3) Nothing in this section, or in any funds diversion agreement entered into by a state agency under this section, may in any manner obligate the state or any state agency:

Â Â Â Â Â  (a) To pay any amount to a governmental unit that the governmental unit is not otherwise entitled to receive under law; or

Â Â Â Â Â  (b) To pay any principal or interest on bonds issued under ORS 238.692 to 238.698. [2001 c.945 Â§27]

(Enforcement)

Â Â Â Â Â  238.700 Enforcement of requirements of ORS chapters 238 and 238A. All provisions of ORS 238.655, 238.705, 238.710 and 238.715 hereby are made applicable for enforcement of the requirements of this chapter and ORS chapter 238A. [Formerly 237.300; 1997 c.249 Â§71; 2003 c.733 Â§64]

Â Â Â Â Â  238.705 State departments to remit contributions and furnish reports. (1) All public employers that are members of the system shall promptly and regularly remit to the Public Employees Retirement Board all contributions required of them by law and furnish all reports required by the board.

Â Â Â Â Â  (2) Any public employer delinquent in remitting contributions shall be charged interest on the total amount of contributions due from it at the rate of one percent per month or fraction thereof during which the public employer is delinquent. Interest so paid shall be deposited in the Public Employees Retirement Fund and shall be used by the board in paying administrative expenses of the system.

Â Â Â Â Â  (3) If any state officer or agency fails to remit any contribution or other obligation required by law, the Public Employees Retirement Board, within 30 days after the date the request therefor has been made by it by registered mail or by certified mail with return receipt, may certify to the Oregon Department of Administrative Services the fact of such failure and the amount of the delinquent contribution or obligation, together with its request that such amount be set over from funds of the delinquent officer or agency to the credit of the Public Employees Retirement Fund. A copy of such certification and request shall be furnished the delinquent officer or agency. The department shall, within 10 days after receipt of the request of the board, approve the payment of such amount by the delinquent officer or agency from funds allocated to the officer or agency for the current biennium and draw a warrant for payment of the amount of the contribution or obligation due out of funds in the State Treasury allocated to the use of the delinquent officer or agency.

Â Â Â Â Â  (4) If any public employer other than a state agency fails to remit any contribution or pay any other obligation due under this chapter or ORS chapter 238A, the board may certify to the department the fact of such failure. Upon receipt of the certification the department shall withhold payment to the public employer of any revenues or funds in the State Treasury in which the public employer is entitled by law to share and which have been apportioned to the public employer until the board certifies to the department that the failure has been remedied. The board shall send a copy of each certification it makes under this subsection to the public employer affected.

Â Â Â Â Â  (5) Any public employer delinquent in making reports or supplying information concerning its employees in the manner required by the board shall be charged a penalty of the lesser of $2,000 or one percent of the total annual contributions, for each month or fraction thereof during which the employer is delinquent. In addition, the board may send an auditor to the office of the employer to examine its records and to obtain the necessary reports, the entire cost of such audit to be paid by the delinquent employer. Penalties and other charges so paid shall be used by the board in paying administrative expenses of the system. [Formerly 237.301; 2003 c.733 Â§65]

Â Â Â Â Â  238.710 Mandamus against defaulting employer; appeal. In addition to the remedies otherwise provided by ORS 238.705, the board may, by petition in usual form, apply to the circuit court for the county in which is located the public employer concerned, or the principal office or place of business of the public employer, for, and if warranted, to have issued, writs of mandamus to compel the public employer to supply to the board a true and complete list and employment records of the employerÂs employees and all information concerning the employees that reasonably may be required and sought by the board in the petition. The writs, among other things, shall direct the defendant to make contributions to the retirement fund on account of the defendantÂs employees as may appear, from records and information concerning the defendantÂs employees, to be required by law. Either or both parties thereby aggrieved may appeal to the Court of Appeals from, or from any part of, the judgment of the circuit court in the proceeding, as in ordinary mandamus proceedings. [Formerly 237.311; 2005 c.22 Â§181]

Â Â Â Â Â  238.715 Recovery of overpayments; rules. (1) If the Public Employees Retirement Board determines that a member of the Public Employees Retirement System or any other person receiving a monthly payment from the Public Employees Retirement Fund has received any amount in excess of the amounts that the member or other person is entitled to under this chapter and ORS chapter 238A, the board may recover the overpayment or other improperly made payment by:

Â Â Â Â Â  (a) Reducing the monthly payment to the member or other person for as many months as may be determined by the board to be necessary to recover the overpayment or other improperly made payment; or

Â Â Â Â Â  (b) Reducing the monthly payment to the member or other person by an amount actuarially determined to be adequate to recover the overpayment or other improperly made payment during the period during which the monthly payment will be made to the member or other person.

Â Â Â Â Â  (2)(a) Any person who receives a payment from the Public Employees Retirement Fund and who is not entitled to receive that payment, including a member of the system who receives an overpayment, holds the improperly made payment in trust subject to the boardÂs recovery of that payment under this section or by a civil action or other proceeding.

Â Â Â Â Â  (b) The board may recover an improperly made payment in the manner provided by subsection (1) of this section from any person who receives an improperly made payment from the fund and who subsequently becomes entitled to receive a monthly payment from the fund.

Â Â Â Â Â  (c) The board may recover an improperly made payment by reducing any lump sum payment in the amount necessary to recover the improperly made payment if a person who receives an improperly made payment from the fund subsequently becomes entitled to receive a lump sum payment from the fund.

Â Â Â Â Â  (3) Unless the member or other person receiving a monthly payment from the fund authorizes a greater reduction, the board may not reduce the monthly payment made to a member or other person under the provisions of subsection (1) of this section by an amount that is equal to more than 10 percent of the monthly payment.

Â Â Â Â Â  (4) Before reducing a benefit to recover an overpayment or erroneous payment, or pursuing any other collection action under this section, the board shall give notice of the overpayment or erroneous payment to the person who received the payment. The notice shall describe the manner in which the person who received the payment may appeal the boardÂs determination that an overpayment or erroneous payment was made, the action the board may take if the person does not respond to the notice and the authority of the board to assess interest, penalties or costs of collection.

Â Â Â Â Â  (5) If the board determines that an overpayment or erroneous payment was not caused by the system or by a participating public employer, the board may assess interest in an amount equal to one percent per month on the balance of the improperly made payment until the payment is fully recovered. The board may also assess to the member or other person all costs incurred by the system in recovering the payment, including attorney fees. Interest and costs may be collected in the manner prescribed in subsections (1) and (2) of this section. The board may waive the interest and costs on an overpayment or other improperly made payment for good cause shown.

Â Â Â Â Â  (6) Notwithstanding ORS 293.240, the board may waive the recovery of any payment or payments made to a person who was not entitled to receive the payment or payments if the total amount of the overpayment or other improperly made payments is less than $50.

Â Â Â Â Â  (7) A payment made to a person from the fund may not be recovered by the board unless within six years after the date that the payment was made the board has commenced proceedings to recover the payment. For the purposes of subsection (1) of this section, the board shall be considered to have commenced proceedings to recover the payment upon mailing of notice to the person receiving a monthly payment that the board has determined that an overpayment or other improperly made payment has been made.

Â Â Â Â Â  (8) The remedies authorized under this section are supplemental to any other remedies that may be available to the board for recovery of amounts incorrectly paid from the fund to members of the system or other persons.

Â Â Â Â Â  (9) The board shall adopt rules establishing the procedures to be followed by the board in recovering overpayments and erroneous payments under this section. [Formerly 237.312; 2003 c.105 Â§6; 2003 c.733 Â§66]

(Short Title)

Â Â Â Â Â  238.750 Short title. This chapter and ORS chapter 238A shall be known as the Public EmployesÂ Retirement Act of 1953. [Formerly 237.001; 2003 c.733 Â§67]

_______________



Chapter 238a

Chapter 238A Â Oregon Public Service Retirement Plan

2005 EDITION

OREGON PUBLIC SERVICE RETIREMENT PLAN

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

238A.005Â  Definitions

238A.010Â  Computation of hours of service

OREGON PUBLIC SERVICE RETIREMENT PLAN

238A.025Â  Oregon Public Service Retirement Plan established

238A.030Â  Information technology system

ADMINISTRATION

238A.050Â  Oregon Public Service Retirement Plan part of Public Employees Retirement System

PARTICIPATION BY PUBLIC EMPLOYERS

238A.070Â  Participation generally

PENSION PROGRAM

(Membership)

238A.100Â  Establishing membership under pension program

238A.110Â  Termination of membership

(Vesting)

238A.115Â  Vesting

(Withdrawal)

238A.120Â  Withdrawal from pension program by vested inactive member

(Computation of Benefit)

238A.125Â  Amount of pension; rules

238A.130Â  Final average salary; rules

(Retirement Credit)

238A.140Â  Accrual of retirement credit; rules

238A.142Â  Accrual by academic employees of community college

238A.145Â  Loss of retirement credit

238A.150Â  Retirement credit for service in uniformed services; rules

238A.155Â  Retirement credit for periods of disability

238A.157Â  Use of retirement credit under ORS chapter 238

(Retirement)

238A.160Â  Normal retirement age; normal retirement date

238A.165Â  Earliest retirement age; earliest retirement date

238A.170Â  Latest retirement date; required minimum distributions; rules

(Pension)

238A.180Â  Normal retirement benefit

238A.185Â  Early retirement

238A.190Â  Survivorship benefits

238A.195Â  Cash out of small benefits

238A.200Â  Actuarial equivalency factor tables

(Cost-of-Living Adjustment)

238A.210Â  Cost-of-living adjustment

(Employer Contributions)

238A.220Â  Employer contributions

(Death Benefit)

238A.230Â  Death benefit; rules

(Disability Benefit)

238A.235Â  Disability benefit

238A.240Â  Funding of disability benefit

(Reemployment of Retired Members)

238A.245Â  Reemployment after commencement of pension benefits

INDIVIDUAL ACCOUNT PROGRAM

(Membership)

238A.300Â  Establishing membership under individual account program

238A.305Â  Persons establishing membership in system before August 29, 2003

238A.310Â  Termination of membership

(Vesting)

238A.320Â  Vesting

(Employee Contributions)

238A.330Â  Employee contributions

238A.335Â  Employer payment of employee contribution

(Employer Contributions)

238A.340Â  Employer contributions

(Individual Accounts)

238A.350Â  Individual accounts established

(Rollover Contributions)

238A.360Â  Rollover contributions; rules

(Limitation on Contributions)

238A.370Â  Limitation on contributions; rules

(Withdrawal by Inactive Member)

238A.375Â  Distribution of accounts to inactive member

(Defined Contribution Benefit)

238A.400Â  Payment of accounts at retirement; rules

238A.410Â  Death benefits; rules

238A.415Â  Credit for service in uniformed services; rules

DIRECT ROLLOVERS

238A.430Â  Direct rollovers; rules

RULES

238A.450Â  Rules for Oregon Public Service Retirement Plan

CHANGES TO OREGON PUBLIC SERVICE RETIREMENT PLAN

238A.460Â  Limitation on powers of board, director and staff

238A.465Â  Legislative intent relating to increased benefits

238A.470Â  Contract rights under Oregon Public Service Retirement Plan

238A.475Â  Application of legislative changes to legislators

GENERAL PROVISIONS

Â Â Â Â Â  238A.005 Definitions. For the purposes of this chapter:

Â Â Â Â Â  (1) ÂActive memberÂ means a member of the pension program or the individual account program of the Oregon Public Service Retirement Plan who is actively employed in a qualifying position.

Â Â Â Â Â  (2) ÂActuarial equivalentÂ means a payment or series of payments having the same value as the payment or series of payments replaced, computed on the basis of interest rate and mortality assumptions adopted by the board.

Â Â Â Â Â  (3) ÂBoardÂ means the Public Employees Retirement Board.

Â Â Â Â Â  (4) ÂEligible employeeÂ means a person who performs services for a participating public employer, including elected officials other than judges. ÂEligible employeeÂ does not include:

Â Â Â Â Â  (a) Persons engaged as independent contractors;

Â Â Â Â Â  (b) Aliens working under a training or educational visa;

Â Â Â Â Â  (c) Persons, other than workers in the Industries for the Blind Program under ORS 346.190, provided sheltered employment or make-work by a public employer;

Â Â Â Â Â  (d) Persons categorized by a participating public employer as student employees;

Â Â Â Â Â  (e) Any person who is an inmate of a state institution;

Â Â Â Â Â  (f) Employees of foreign trade offices of the Economic and Community Development Department who live and perform services in foreign countries under the provisions of ORS 285A.090 (13);

Â Â Â Â Â  (g) An employee actively participating in an alternative retirement program established under ORS 353.250 or an optional retirement plan established under ORS 341.551;

Â Â Â Â Â  (h) Employees of the Oregon University System who are actively participating in an optional retirement plan offered under ORS 243.800;

Â Â Â Â Â  (i) Any employee who belongs to a class of employees that was not eligible on August 28, 2003, for membership in the system under the provisions of ORS chapter 238 or other law;

Â Â Â Â Â  (j) Any person who belongs to a class of employees who are not eligible to become members of the Oregon Public Service Retirement Plan under the provisions of ORS 238A.070 (2);

Â Â Â Â Â  (k) Any person who is retired under ORS 238A.100 to 238A.245 or ORS chapter 238 and who continues to receive retirement benefits while employed; and

Â Â Â Â Â  (L) Judges.

Â Â Â Â Â  (5) ÂFirefighterÂ means:

Â Â Â Â Â  (a) A person employed by a local government, as defined in ORS 174.116, whose primary job duties include the fighting of fires;

Â Â Â Â Â  (b) The State Fire Marshal, the chief deputy state fire marshal and deputy state fire marshals; and

Â Â Â Â Â  (c) An employee of the State Forestry Department who is certified by the State Forester as a professional wildland firefighter and whose primary duties include the abatement of uncontrolled fires as described in ORS 477.064.

Â Â Â Â Â  (6) ÂFundÂ means the Public Employees Retirement Fund.

Â Â Â Â Â  (7)(a) ÂHour of serviceÂ means:

Â Â Â Â Â  (A) An hour for which an eligible employee is directly or indirectly paid or entitled to payment by a participating public employer for performance of duties in a qualifying position; and

Â Â Â Â Â  (B) An hour of vacation, holiday, illness, incapacity, jury duty, military duty or authorized leave during which an employee does not perform duties but for which the employee is directly or indirectly paid or entitled to payment by a participating public employer for services in a qualifying position, as long as the hour is within the number of hours regularly scheduled for the performance of duties during the period of vacation, holiday, illness, incapacity, jury duty, military duty or authorized leave.

Â Â Â Â Â  (b) ÂHour of serviceÂ does not include any hour for which payment is made or due under a plan maintained solely for the purpose of complying with applicable workersÂ compensation laws or unemployment compensation laws.

Â Â Â Â Â  (8) ÂInactive memberÂ means a member of the pension program or the individual account program of the Oregon Public Service Retirement Plan whose membership has not been terminated, who is not a retired member and who is not employed in a qualifying position.

Â Â Â Â Â  (9) ÂIndividual account programÂ means the defined contribution individual account program of the Oregon Public Service Retirement Plan established under ORS 238A.025.

Â Â Â Â Â  (10) ÂMemberÂ means an eligible employee who has established membership in the pension program or the individual account program of the Oregon Public Service Retirement Plan and whose membership has not been terminated under ORS 238A.110 or 238A.310.

Â Â Â Â Â  (11) ÂParticipating public employerÂ means a public employer as defined in ORS 238.005 that provides retirement benefits for employees of the public employer under the system.

Â Â Â Â Â  (12) ÂPension programÂ means the defined benefit pension program of the Oregon Public Service Retirement Plan established under ORS 238A.025.

Â Â Â Â Â  (13) ÂPolice officerÂ means a police officer as described in ORS 238.005.

Â Â Â Â Â  (14) ÂQualifying positionÂ means one or more jobs with one or more participating public employers in which an eligible employee performs 600 or more hours of service in a calendar year, excluding any service in a job for which benefits are not provided under the Oregon Public Service Retirement Plan pursuant to ORS 238A.070 (2).

Â Â Â Â Â  (15) ÂRetired memberÂ means a pension program member who is receiving a pension as provided in ORS 238A.180 to 238A.195.

Â Â Â Â Â  (16)(a) ÂSalaryÂ means the remuneration paid to an active member in return for services to the participating public employer, including remuneration in the form of living quarters, board or other items of value, to the extent the remuneration is includable in the employeeÂs taxable income under Oregon law. Salary includes the additional amounts specified in paragraph (b) of this subsection, but does not include the amounts specified in paragraph (c) of this subsection, regardless of whether those amounts are includable in taxable income.

Â Â Â Â Â  (b) ÂSalaryÂ includes the following amounts:

Â Â Â Â Â  (A) Payments of employee and employer money into a deferred compensation plan that are made at the election of the employee.

Â Â Â Â Â  (B) Contributions to a tax-sheltered or deferred annuity that are made at the election of the employee.

Â Â Â Â Â  (C) Any amount that is contributed to a cafeteria plan or qualified transportation fringe benefit plan by the employer at the election of the employee and that is not includable in the taxable income of the employee by reason of 26 U.S.C. 125 or 132(f)(4), as in effect on August 29, 2003.

Â Â Â Â Â  (D) Any amount that is contributed to a cash or deferred arrangement by the employer at the election of the employee and that is not included in the taxable income of the employee by reason of 26 U.S.C. 402(e)(3), as in effect on August 29, 2003.

Â Â Â Â Â  (E) Retroactive payments made to an employee to correct a clerical error, pursuant to an award by a court or by order of or pursuant to a conciliation agreement with an administration agency charged with enforcing federal or state law protecting the employeeÂs rights to employment or wages, which shall be allocated to and deemed paid in the periods in which the work was done or in which the work would have been done.

Â Â Â Â Â  (F) The amount of an employee contribution to the individual account program that is paid by the employer and deducted from the compensation of the employee, as provided under ORS 238A.335 (1) and (2)(a).

Â Â Â Â Â  (G) The amount of an employee contribution to the individual account program that is not paid by the employer under ORS 238A.335.

Â Â Â Â Â  (H) Wages of a deceased member paid to a surviving spouse or dependent children under ORS 652.190.

Â Â Â Â Â  (c) ÂSalaryÂ does not include the following amounts:

Â Â Â Â Â  (A) Travel or any other expenses incidental to employerÂs business which is reimbursed by the employer.

Â Â Â Â Â  (B) Payments made on account of an employeeÂs death.

Â Â Â Â Â  (C) Any lump sum payment for accumulated unused sick leave, vacation leave or other paid leave.

Â Â Â Â Â  (D) Any severance payment, accelerated payment of an employment contract for a future period or advance against future wages.

Â Â Â Â Â  (E) Any retirement incentive, retirement bonus or retirement gratuitous payment.

Â Â Â Â Â  (F) Payment for a leave of absence after the date the employer and employee have agreed that no future services in a qualifying position will be performed.

Â Â Â Â Â  (G) Payments for instructional services rendered to institutions of the Department of Higher Education or the Oregon Health and Science University when those services are in excess of full-time employment subject to this chapter. A person employed under a contract for less than 12 months is subject to this subparagraph only for the months covered by the contract.

Â Â Â Â Â  (H) The amount of an employee contribution to the individual account program that is paid by the employer and is not deducted from the compensation of the employee, as provided under ORS 238A.335 (1) and (2)(b).

Â Â Â Â Â  (I) Any amount in excess of $200,000 for a calendar year. If any period over which salary is determined is less than 12 months, the $200,000 limitation for that period shall be multiplied by a fraction, the numerator of which is the number of months in the determination period and the denominator of which is 12. The board shall adopt rules adjusting this dollar limit to incorporate cost-of-living adjustments authorized by the Internal Revenue Service.

Â Â Â Â Â  (17) ÂSystemÂ means the Public Employees Retirement System. [2003 c.733 Â§1; 2005 c.152 Â§1; 2005 c.332 Â§2; 2005 c.728 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 332, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 238.005 and 238A.005 by sections 1 and 2 of this 2005 Act apply only to members of the Public Employees Retirement System who die on or after the effective date of this 2005 Act [June 29, 2005]. [2005 c.332 Â§3]

Â Â Â Â Â  238A.010 Computation of hours of service. For the purpose of computing hours of service under this chapter, an eligible employee shall be credited with 40 hours of service for each calendar week in which the employee was employed in a qualifying position unless otherwise shown by records maintained by the participating public employer. [2003 c.733 Â§1a]

OREGON PUBLIC SERVICE RETIREMENT PLAN

Â Â Â Â Â  238A.025 Oregon Public Service Retirement Plan established. (1) The Oregon Public Service Retirement Plan is established. The purpose of the Oregon Public Service Retirement Plan is to provide career public employees with a secure and fair retirement income at an affordable, stable and predictable cost to the taxpayers. The Oregon Public Service Retirement Plan is composed of a pension program and an individual account program. The pension program and the individual account program are separate accounts for purposes of federal income tax qualification, and the assets of each program must be held as part of the trust established by ORS 238.660 for the exclusive benefit of the participants and beneficiaries. It is the intent of the Legislative Assembly that pursuant to section 414(k) of the Internal Revenue Code the individual account program be established and maintained as a tax-qualified defined contribution governmental plan for the purposes of sections 72(d) and 415 of the Internal Revenue Code. The Public Employees Retirement Board may create separate accounts within the Public Employees Retirement Fund for the pension program and the individual account program.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS chapter 238, any person who is employed by a participating public employer on or after August 29, 2003, and who has not established membership in the Public Employees Retirement System before August 29, 2003, is entitled to receive only the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers on and after August 29, 2003, and has no right or claim to any benefit under ORS chapter 238 except as specifically provided by this chapter.

Â Â Â Â Â  (3)(a) Any person who is an active member of the Public Employees Retirement System on August 28, 2003, is entitled to receive the benefits provided by ORS chapter 238 for all service performed before, on and after August 29, 2003, unless the person has a break in service on or after August 29, 2003. If the person has a break in service on or after August 29, 2003, the person is entitled to receive the benefits provided by ORS chapter 238 for all creditable service performed before the break in service, and the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers after the break in service.

Â Â Â Â Â  (b) Except as provided in this subsection, a person has a break in service for the purposes of this subsection if the person performs no service with a participating public employer in a qualifying position for a period of six consecutive months.

Â Â Â Â Â  (c) If a person leaves employment with a participating public employer for purposes that would qualify the person for family leave under ORS 659A.150 to 659A.186, the person has a break in service for the purposes of this subsection only if the person performs no service with a participating public employer in a qualifying position for a period of 12 consecutive months after leaving employment with the participating public employer.

Â Â Â Â Â  (d) If a person leaves employment with a participating public employer for career development purposes pursuant to written authorization of the participating public employer under a written policy of the employer that applies generally to the class of employees to which the member belongs, the person has a break in service for the purposes of this subsection only if the person performs no service with a participating public employer in a qualifying position for a period of 12 consecutive months after leaving employment with the participating public employer.

Â Â Â Â Â  (e) A person does not have a break in service for the purposes of this subsection by reason of any period of time during which the person leaves employment with a participating public employer for the purpose of serving as a member of the Legislative Assembly during a legislative session.

Â Â Â Â Â  (f) A person does not have a break in service for the purposes of this subsection by reason of any period of time during which the person is absent from employment with a participating public employer and receives a disability retirement allowance under ORS 238.320.

Â Â Â Â Â  (g) A person does not have a break in service for the purposes of this subsection by reason of any period of time during which the person leaves employment with a participating public employer based on the seasonal nature of the personÂs employment as long as the person returns to employment with the public employer before the expiration of 12 full calendar months.

Â Â Â Â Â  (4) A person establishes membership in the system before August 29, 2003, for the purposes of this section if:

Â Â Â Â Â  (a) The person is a member of the system, or a judge member of the system, on August 28, 2003; or

Â Â Â Â Â  (b) The person performed any period of service for a participating public employer before August 29, 2003, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

Â Â Â Â Â  (5) Except as provided in this chapter, ORS chapter 238 does not apply to the Oregon Public Service Retirement Plan.

Â Â Â Â Â  (6) The provisions of this section do not apply to a person elected or appointed as a judge as defined in ORS 238.500. [2003 c.733 Â§2; 2005 c.332 Â§6; 2005 c.808 Â§9]

Â Â Â Â Â  Note: Section 7, chapter 332, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. (1) ORS 238A.025 (3)(f) applies to any period of time before, on or after August 29, 2003, during which an employee is entitled to receive a disability retirement allowance under ORS 238.320.

Â Â Â Â Â  (2) ORS 238A.025 (3)(g) applies to any period of time on or after August 29, 2003, during which an employee leaves employment with a participating public employer based on the seasonal nature of the employment. [2005 c.332 Â§7]

Â Â Â Â Â  Note: Section 2a, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 2a. (1) Any person who is an inactive member of the Public Employees Retirement System on August 28, 2003, is entitled to receive the benefits provided by ORS chapter 238 for all service performed before August 29, 2003. Except as provided in subsection (2) of this section, the person is eligible only to receive the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers on and after August 29, 2003, unless the person returns to a qualifying position without a break in service as described in ORS 238A.025 (3). If the person returns to a qualifying position without a break in service as described in ORS 238A.025 (3), the person shall be treated in the same manner as provided by ORS 238A.025 (3) for persons who are active members of the system on August 28, 2003. If the person has a break in service as described in ORS 238A.025 (3), but returns to a qualifying position before January 1, 2004, the person is entitled to receive the benefits provided by ORS chapter 238 for all creditable service performed before January 1, 2004, and the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers on and after January 1, 2004.

Â Â Â Â Â  (2) A person who is an inactive member of the Public Employees Retirement System on August 28, 2003, does not have a break in service as described in ORS 238A.025 (3) if:

Â Â Â Â Â  (a) The person is vested, as defined in ORS 238.005, on August 28, 2003; and

Â Â Â Â Â  (b) The person returns to qualifying employment before January 1, 2006, with the same participating public employer that employed the person immediately before the person became an inactive member.

Â Â Â Â Â  (3) The provisions of this section do not apply to a person elected or appointed as a judge as defined in ORS 238.500. [2003 c.733 Â§2a; 2005 c.332 Â§8]

Â Â Â Â Â  238A.030 Information technology system. Subject to such direction and oversight as may be provided by the Legislative Assembly, the Public Employees Retirement Board shall take all steps necessary to develop and implement a dedicated information technology system to manage the Oregon Public Service Retirement Plan established by ORS chapter 238A. The board shall ensure that the essential record keeping components of the information technology system are in operation as soon as practicable. The board shall ensure that the information technology system is designed to support the current and future business and technology needs of the Public Employees Retirement System arising out of the implementation of ORS chapter 238A. [2003 c.733 Â§83]

Â Â Â Â Â  Note: 238A.030 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ADMINISTRATION

Â Â Â Â Â  238A.050 Oregon Public Service Retirement Plan part of Public Employees Retirement System. (1) The Oregon Public Service Retirement Plan is part of the Public Employees Retirement System and is administered by the Public Employees Retirement Board.

Â Â Â Â Â  (2) ORS 238.225, 238.229, 238.231, 238.445, 238.450, 238.455, 238.458, 238.460, 238.465, 238.470, 238.600, 238.601, 238.605, 238.610, 238.615, 238.618, 238.630, 238.635, 238.640, 238.645, 238.655, 238.660, 238.661, 238.665, 238.675, 238.692, 238.694, 238.695, 238.696, 238.698, 238.700, 238.705, 238.710 and 238.715 apply to the Oregon Public Service Retirement Plan.

Â Â Â Â Â  (3) The Oregon Investment Council shall invest the assets of the Oregon Public Service Retirement Plan as a part of the Public Employees Retirement Fund. Except as provided by subsection (4) of this section, the investment of Oregon Public Service Retirement Plan assets is subject to the provisions of ORS 293.701 to 293.820. The Oregon Investment Council may invest assets of the individual account program and pension program differently than the other assets of the Public Employees Retirement System.

Â Â Â Â Â  (4) Investment of the assets of the Oregon Public Service Retirement Plan is not subject to the limitations imposed by ORS 293.726 (6).

Â Â Â Â Â  (5) The board may contract with a private provider for the administration of the individual account program. The board is not subject to the provisions of ORS chapter 279A or 279B in awarding a contract under the provisions of this subsection. The board shall establish procedures for inviting proposals and awarding contracts under this subsection. [2003 c.733 Â§Â§3,3a; 2005 c.808 Â§Â§15,16]

Â Â Â Â Â  Note: Section 46, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 46. As soon as practicable after August 29, 2003, the Public Employees Retirement Board shall submit the provisions of ORS chapter 238A to the Internal Revenue Service and seek approval of the pension program and individual account program as parts of a tax-qualified governmental retirement plan under the Internal Revenue Code. [2003 c.733 Â§46; 2005 c.808 Â§21]

PARTICIPATION BY PUBLIC EMPLOYERS

Â Â Â Â Â  238A.070 Participation generally. (1) All public employers participating in the Public Employees Retirement System on August 29, 2003:

Â Â Â Â Â  (a) Shall continue to be participating public employers for the purpose of the Oregon Public Service Retirement Plan;

Â Â Â Â Â  (b) Shall provide benefits under the pension program established under ORS 238A.100 to 238A.245 for eligible employees who are members of the pension program; and

Â Â Â Â Â  (c) Shall participate in the individual account program.

Â Â Â Â Â  (2) Any participating public employer that provided retirement benefits under ORS chapter 238 for some but not all of the employees of the participating public employer on August 28, 2003, need not provide benefits under the Oregon Public Service Retirement Plan for any class of employees who were not members of the system on August 28, 2003.

Â Â Â Â Â  (3) Any public employer that is not a participating public employer on August 28, 2003, may become a participating public employer under the pension program or the individual account program, or both. A public employer may become a participating public employer under this subsection only for the purposes of service performed by eligible employees of the public employer on or after the date the public employer elects to participate in the program. [2003 c.733 Â§4]

PENSION PROGRAM

(Membership)

Â Â Â Â Â  238A.100 Establishing membership under pension program. (1) Except as provided by subsection (2) of this section, an eligible employee who is employed in a qualifying position on or after August 29, 2003, by a public employer that is participating in the pension program and who will not receive benefits under ORS chapter 238 for service with the participating public employer pursuant to the provisions of ORS 238A.025 becomes a member of the pension program on the first day of the month after the employee completes six full calendar months of employment. The six-month requirement may not be interrupted by more than 30 consecutive working days.

Â Â Â Â Â  (2) A person who is elected or appointed to an office with a fixed term other than as a member of the Legislative Assembly, or who is appointed by the Governor to an office as head of a department, may elect not to become a member of the pension program by giving the Public Employees Retirement Board written notice not later than 30 days after taking office. An election under this subsection also operates as an election not to become a member of the individual account program. An election under this subsection is irrevocable during the term of office for which the election is made. [2003 c.733 Â§5]

Â Â Â Â Â  238A.110 Termination of membership. Membership under the pension program terminates when:

Â Â Â Â Â  (1) A member dies;

Â Â Â Â Â  (2) A member withdraws under ORS 238A.120; or

Â Â Â Â Â  (3) A member forfeits retirement credit under ORS 238A.145. [2003 c.733 Â§6]

(Vesting)

Â Â Â Â Â  238A.115 Vesting. (1) A member of the pension program becomes vested in the pension program on the earliest of the following dates:

Â Â Â Â Â  (a) The date on which the member completes at least 600 hours of service in each of five calendar years. The five calendar years need not be consecutive, but are subject to the provisions of subsection (2) of this section.

Â Â Â Â Â  (b) The date on which an active member reaches the normal retirement age for the member under ORS 238A.160.

Â Â Â Â Â  (c) If the pension program is terminated, the date on which termination becomes effective, but only to the extent the pension program is then funded.

Â Â Â Â Â  (2) If a member of the pension program who is not vested in the pension program performs fewer than 600 hours of service in each of five consecutive calendar years, hours of service performed before the first calendar year of the period of five consecutive calendar years shall be disregarded for purposes of determining whether the member is vested under subsection (1)(a) of this section.

Â Â Â Â Â  (3) Solely for purposes of determining whether a member is vested under this section, hours of service include creditable service, as defined in ORS 238.005, performed by the person before the person became an eligible employee, as long as the membership of the person under ORS chapter 238 has not been terminated under the provisions of ORS 238.095 on the date the person becomes an eligible employee. [2003 c.733 Â§7]

(Withdrawal)

Â Â Â Â Â  238A.120 Withdrawal from pension program by vested inactive member. (1) A vested inactive member may withdraw from the pension program if:

Â Â Â Â Â  (a) The actuarial equivalent of the memberÂs benefit under the pension program at the time of withdrawal is $5,000 or less; and

Â Â Â Â Â  (b) The inactive member has separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (2) Upon withdrawal under this section, the Public Employees Retirement Board shall pay the withdrawing member the actuarial equivalent of the memberÂs benefit in a lump sum.

Â Â Â Â Â  (3) If a vested inactive member withdraws from the pension program under this section and is thereafter reemployed by a participating public employer:

Â Â Â Â Â  (a) The person may reestablish membership in the pension program only for the purpose of service performed after the person is reemployed; and

Â Â Â Â Â  (b) Any service performed before the withdrawal may not be credited toward the period of service required by ORS 238A.100 or 238A.115 or toward the accrual of retirement credit under ORS 238A.140, 238A.150 or 238A.155.

Â Â Â Â Â  (4) For the purposes of this section, the actuarial equivalent of a memberÂs benefit does not include any value attributable to adjustments to the benefit under ORS 238A.210. [2003 c.733 Â§8; 2005 c.152 Â§2]

(Computation of Benefit)

Â Â Â Â Â  238A.125 Amount of pension; rules. (1) Upon retiring at normal retirement age, a vested pension program member shall be paid an annual pension for the life of the member as follows:

Â Â Â Â Â  (a) For service as a police officer or firefighter, 1.8 percent of final average salary multiplied by the number of years of retirement credit attributable to service as a police officer or firefighter.

Â Â Â Â Â  (b) For service as other than a police officer or firefighter, 1.5 percent of final average salary multiplied by the number of years of retirement credit attributable to service as other than a police officer or firefighter.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 238A.100 to 238A.245, the annual benefit payable to a member under the pension program and under any other tax-qualified defined benefit plan maintained by the participating public employer may not exceed the applicable limitations set forth in 26 U.S.C. 415(b), as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules for the administration of this limitation, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service.

Â Â Â Â Â  (3) The board shall make no actuarial adjustment in a memberÂs pension calculated under this section by reason of the memberÂs retirement after normal retirement age. [2003 c.733 Â§9]

Â Â Â Â Â  238A.130 Final average salary; rules. (1) Except as provided in subsection (3) of this section, for purposes of the computation of pension program benefits under ORS 238A.125, Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid to an active member in the three consecutive calendar years of membership that produce the highest average salary, including calendar years in which the member was employed for less than a full calendar year. If the number of consecutive calendar years of active membership before the effective date of retirement of the member is three or less, the final average salary for the member is the average salary per calendar year paid to the member in all of those years, without regard to whether the member was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary paid to an active member in the last 36 calendar months of membership before the effective date of retirement of the member.

Â Â Â Â Â  (2) For the purposes of calculating the final average salary of a member under subsection (1) of this section, the Public Employees Retirement Board shall:

Â Â Â Â Â  (a) Include any salary paid in or for the calendar month of separation from employment;

Â Â Â Â Â  (b) Exclude any salary for any pay period before the first full pay period that is included in the three consecutive calendar years of membership under subsection (1)(a) of this section; and

Â Â Â Â Â  (c) Exclude any salary for any pay period before the first full pay period that is included in the last 36 calendar months of membership under subsection (1)(b) of this section.

Â Â Â Â Â  (3) For purposes of the computation of pension program benefits under ORS 238A.125 of a person employed by a local government as defined in ORS 174.116, Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year earned by an active member in the three consecutive calendar years of membership that produce the highest average salary, including calendar years in which the member was employed for less than a full calendar year. If the number of consecutive calendar years of active membership before the effective date of retirement of the member is three or less, the final average salary for the member is the average salary per calendar year earned by the member in all of those years, without regard to whether the member was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary earned by an active member in the last 36 calendar months of membership before the effective date of retirement of the member.

Â Â Â Â Â  (4) For purposes of calculating the final average salary for a member during any period in which the member worked in a qualifying position that requires fewer than 2,000 hours of service in a calendar year, the salary of the member for that period is the salary that would have been paid if the member had worked in the same position on a full-time basis.

Â Â Â Â Â  (5) For the purposes of calculating the final average salary of a member under this section, the salary of the member does not include any amounts attributable to hours of overtime that exceed the average number of hours of overtime for the same class of employees as established by rule of the Public Employees Retirement Board. The Oregon Department of Administrative Services shall establish by rule more than one overtime average for a class of state employees based on the geographic placement of the employees. [2003 c.733 Â§10; 2005 c.332 Â§16; 2005 c.808 Â§34]

(Retirement Credit)

Â Â Â Â Â  238A.140 Accrual of retirement credit; rules. (1) A pension program member shall accrue no retirement credit for any calendar year in which the member has fewer than 600 hours of service. A member may not accrue more than one full year of retirement credit in any calendar year.

Â Â Â Â Â  (2) When an eligible employee becomes a member under ORS 238A.100, the board shall credit the eligible employee with retirement credit for the period of employment required of the employee under ORS 238A.100.

Â Â Â Â Â  (3) Except as provided in this section, a pension program member shall accrue one full year of retirement credit for each calendar year in which the member has 2,000 hours of service or more.

Â Â Â Â Â  (4) Except as provided in this section, a pension program member shall accrue a prorated year of retirement credit for each calendar year in which the member has 600 hours of service or more but fewer than 2,000 hours of service. The prorated retirement credit shall be calculated by dividing the number of hours of service by 2,000.

Â Â Â Â Â  (5) If an active member of the pension program works as a school employee for one or more participating public employers during a calendar year, and the number of hours of service required for a full-time school employee employed by the participating public employer or employers is less than 2,000, the member accrues retirement credit for the calendar year as follows:

Â Â Â Â Â  (a) The member accrues one full year of retirement credit for the calendar year if the memberÂs hours of service as a school employee are equal to or greater than the number of hours of service required of a full-time school employee employed in the same position or a comparable position by the participating public employer or employers during the calendar year.

Â Â Â Â Â  (b) The member accrues a prorated year of retirement credit for each calendar year in which the member has at least 600 hours of service but less than the number of hours of service required of a full-time school employee employed in the same position or a comparable position by the participating public employer or employers during the calendar year. The prorated retirement credit shall be calculated by dividing the number of the memberÂs hours of service as a school employee by the number of hours of service required of a full-time school employee in the same position or a comparable position.

Â Â Â Â Â  (c) The Public Employees Retirement Board shall adopt rules governing the accrual of retirement credit on a prorated basis by an active member who works in both a school employee position and another qualifying position during the same calendar year, or who works as a school employee for more than one participating public employer during the same calendar year.

Â Â Â Â Â  (6) An active member of the pension program who works as an academic employee of a community college during a calendar year:

Â Â Â Â Â  (a) Accrues one full year of retirement credit for the calendar year if the member is employed 1.0 full-time equivalent on a nine-month or 12-month basis.

Â Â Â Â Â  (b) Accrues a prorated year of retirement credit for each calendar year in which the member performs the services of less than 1.0 full-time equivalent. The member is entitled to prorated retirement credit under this paragraph in an amount determined by dividing by 1,200 the number of hours calculated to be the equivalent of the percentage in excess of 0.375 full-time equivalent for a member employed on a 12-month basis, or in excess of 0.50 full-time equivalent for a member employed on a nine-month basis.

Â Â Â Â Â  (7) For purposes of this section, Âschool employeeÂ means:

Â Â Â Â Â  (a) A person who is employed by a common school district, a union high school district or an education service district;

Â Â Â Â Â  (b) An employee of the State Board of Higher Education or the Oregon Health and Science University who is engaged in teaching or other school activity at an institution of higher education;

Â Â Â Â Â  (c) An employee of the Department of Human Services, the Oregon Youth Authority, the Department of Corrections or the State Board of Education who is engaged in teaching or other school activity at an institution supervised by the authority, board or department; and

Â Â Â Â Â  (d) An employee of a community college district other than an academic employee. [2003 c.733 Â§11; 2005 c.332 Â§Â§4,21]

Â Â Â Â Â  Note: Section 5, chapter 332, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 238A.140 by section 4 of this 2005 Act apply to service by an employee of the Oregon Health and Science University on or after August 29, 2003. [2005 c.332 Â§5]

Â Â Â Â Â  Note: Section 22, chapter 332, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 22. Section 20 of this 2005 Act [238A.142] and the amendments to ORS 238A.140 by section 21 of this 2005 Act apply to all service performed by an academic employee of a community college on or after August 29, 2003. [2005 c.332 Â§22]

Â Â Â Â Â  238A.142 Accrual by academic employees of community college. (1) Subject to ORS 238A.140 (6), an academic employee of a community college who during a calendar year is employed 0.375 full-time equivalent on a 12-month basis, or is employed 0.50 full-time equivalent on a nine-month basis, is considered to have performed 600 hours of service in the calendar year for all purposes under this chapter.

Â Â Â Â Â  (2) Subject to ORS 238A.140 (6), an academic employee of a community college who during a calendar year is employed 1.0 full-time equivalent on a nine-month or 12-month basis is considered to have performed 1,200 hours of service in the calendar year for all purposes under this chapter.

Â Â Â Â Â  (3) The governing body of a community college shall determine the duties of an academic employee of the community college that constitute a full-time equivalent in any discipline or academic activity for the purposes of this section. [2005 c.332 Â§20]

Â Â Â Â Â  Note: See second note under 238A.140.

Â Â Â Â Â  238A.145 Loss of retirement credit. (1) A pension program member who is not vested forfeits all retirement credit if the member performs fewer than 600 hours of service in each of five consecutive calendar years. A forfeiture under this section takes effect at the end of the fifth calendar year.

Â Â Â Â Â  (2) If a pension program member forfeits retirement credit under this section and is subsequently reemployed by a participating public employer:

Â Â Â Â Â  (a) The person may acquire retirement credit under the pension program only for the purpose of service performed after the person is reemployed; and

Â Â Â Â Â  (b) Any service performed before the forfeiture may not be credited toward the period of service required by ORS 238A.100 or 238A.115, or toward the accrual of retirement credit under ORS 238A.140, 238A.150 or 238A.155. [2003 c.733 Â§12]

Â Â Â Â Â  238A.150 Retirement credit for service in uniformed services; rules. (1) Notwithstanding any other provision of ORS 238A.100 to 238A.245, an eligible employee who leaves a qualifying position for the purpose of performing service in the uniformed services, and who subsequently returns to employment with a participating public employer with reemployment rights under federal law, is entitled to accrue retirement credit, credit toward the probationary period required by ORS 238A.100 and credit toward the vesting requirements of ORS 238A.115 under rules adopted by the Public Employees Retirement Board pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The board shall adopt rules establishing benefits and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to benefits and service credit for any period of service in the uniformed services, including 26 U.S.C. 414(u), as in effect on August 29, 2003. Benefits and service credit under rules adopted by the board pursuant to this subsection may not exceed benefits and service credit required under federal law for periods of service in the uniformed services. [2003 c.733 Â§13]

Â Â Â Â Â  238A.155 Retirement credit for periods of disability. (1) Notwithstanding any other provision of ORS 238A.100 to 238A.245, an active member of the pension program described in subsection (2) of this section who becomes disabled shall accrue retirement credit and hours of service credit for vesting purposes for the period during which the member is disabled.

Â Â Â Â Â  (2) The provisions of this section apply only to:

Â Â Â Â Â  (a) A member who has accrued 10 years or more of retirement credit before the member becomes disabled; or

Â Â Â Â Â  (b) A member who becomes disabled by reason of injury or disease sustained while in the actual performance of duty.

Â Â Â Â Â  (3) Retirement credit accrues under this section only for as long as the member remains disabled or until the member reaches the normal retirement age under ORS 238A.160.

Â Â Â Â Â  (4) If a disabled member does not return to employment with a participating public employer after the period of disability, the member shall receive a pension under ORS 238A.180, 238A.185 or 238A.190 upon retirement based on an adjusted salary. The adjusted salary shall be the salary paid to the disabled member on the date the member left active employment with the participating public employer by reason of disability, adjusted for each year after the member left employment and before the memberÂs effective date of retirement to reflect cost-of-living changes, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. Adjustments under this subsection may not exceed a two percent increase or decrease for any year. An adjustment shall be made under this subsection only for calendar years in which the member is disabled for at least six months during the year.

Â Â Â Â Â  (5) A pension program member is considered to be disabled for the purpose of this section if the member is found, after being examined by one or more physicians selected by the Public Employees Retirement Board, to be mentally or physically incapacitated for an extended duration and unable to perform any work for which qualified, by reason of injury or disease that was not intentionally self-inflicted. [2003 c.733 Â§14]

Â Â Â Â Â  238A.157 Use of retirement credit under ORS chapter 238. If a member is eligible to receive retirement benefits under both this chapter and ORS chapter 238 by reason of a break in service under ORS 238A.025, the Public Employees Retirement Board shall treat all service for which retirement credit is granted under ORS chapter 238 as though it were retirement credit under this chapter for the purpose of any statute in this chapter that requires that a member have a specified amount of retirement credit as a condition of retiring or receiving any other benefit under this chapter. [2005 c.332 Â§12]

Â Â Â Â Â  Note: 238A.157 was added to and made a part of ORS chapter 238A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Retirement)

Â Â Â Â Â  238A.160 Normal retirement age; normal retirement date. (1) Except as provided in subsections (2) and (3) of this section, normal retirement age for a member of the pension program is the earlier of:

Â Â Â Â Â  (a) 65 years of age; or

Â Â Â Â Â  (b) 58 years of age if the member has 30 years or more of retirement credit.

Â Â Â Â Â  (2) Normal retirement age for a member of the pension program who retires from service as a police officer or firefighter, and who has held a position as a police officer or firefighter continuously for a period of not less than five years immediately preceding the effective date of retirement, is the earlier of:

Â Â Â Â Â  (a) 60 years of age; or

Â Â Â Â Â  (b) 53 years of age if the member has 25 years or more of retirement credit.

Â Â Â Â Â  (3) Normal retirement age for a member of the pension program who retires from service as a school employee as defined by ORS 238A.140 is the earlier of:

Â Â Â Â Â  (a) 65 years of age; or

Â Â Â Â Â  (b) 58 years of age if the member has been an active member in 30 or more calendar years.

Â Â Â Â Â  (4) The normal retirement date of a member is the first day of the month beginning on or after the date the member reaches normal retirement age. [2003 c.733 Â§15; 2005 c.808 Â§35]

Â Â Â Â Â  238A.165 Earliest retirement age; earliest retirement date. (1) Except as provided in this section, earliest retirement age for a member of the pension program is 55 years of age.

Â Â Â Â Â  (2) Earliest retirement age for a member of the pension program who retires from service as a police officer or firefighter is 50 years of age if the member has held a position as a police officer or firefighter continuously for a period of not less than five years immediately before the effective date of retirement. Earliest retirement date for a member described in this subsection is not later than the date the member reaches 55 years of age.

Â Â Â Â Â  (3) If a member has a break in service under ORS 238A.025 and is entitled to receive a retirement allowance under ORS chapter 238 in addition to a pension under this chapter, earliest retirement age under this chapter is the age attained by a member when the member could first make application for retirement under the provisions of ORS 238.280.

Â Â Â Â Â  (4) A member of the pension program who has reached earliest retirement age may retire on an early retirement date that is the first day of any month on or after the member has reached earliest retirement age. [2003 c.733 Â§16; 2005 c.332 Â§13]

Â Â Â Â Â  238A.170 Latest retirement date; required minimum distributions; rules. (1) An active member of the pension program who is 70-1/2 years of age or older must retire not later than April 1 of the calendar year following the calendar year in which the member terminates employment with all participating public employers. An inactive member of the pension program must retire not later than April 1 of the calendar year following the calendar year in which the member attains 70-1/2 years of age.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 238A.100 to 238A.245, the entire interest of a member of the pension program must be distributed over a time period commencing no later than the required beginning date set forth in subsection (1) of this section, and must be distributed in a manner that satisfies all other minimum distribution requirements of 26 U.S.C. 401(a)(9) and regulations implementing that section, as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§17]

(Pension)

Â Â Â Â Â  238A.180 Normal retirement benefit. Upon retiring on normal retirement date or thereafter, a member of the pension program who is vested shall be paid an annual pension for the life of the member, calculated as provided in ORS 238A.125. The annual pension provided for under this section shall be paid in equal monthly installments, payable as of the first day of each calendar month, beginning on the later of the memberÂs normal retirement date or the memberÂs effective date of retirement and ending on the first day of the month in which the member dies. [2003 c.733 Â§18]

Â Â Â Â Â  238A.185 Early retirement. A member of the pension program who is vested may retire with a reduced pension that is the actuarial equivalent of the pension provided for in ORS 238A.180 at any time on or after the memberÂs earliest retirement date as described in ORS 238A.165. [2003 c.733 Â§19]

Â Â Â Â Â  238A.190 Survivorship benefits. (1) Before the effective date of retirement of a member of the pension program, the member may elect to convert the pension calculated under ORS 238A.180 or 238A.185 into the actuarial equivalent pension as follows:

Â Â Â Â Â  (a) A pension payable monthly during the memberÂs life and, after the death of the member, continuing at the same monthly amount for the life of a beneficiary named by the member in a written designation filed with the Public Employees Retirement Board at the time of election.

Â Â Â Â Â  (b) A pension payable monthly during the memberÂs life and, subject to modification under subsection (2) of this section, after the death of the member, continuing at the same monthly amount for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

Â Â Â Â Â  (c) A pension payable monthly during the memberÂs life and, after the death of the member, continuing at one-half of the monthly amount paid to the member for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

Â Â Â Â Â  (d) A pension payable monthly during the memberÂs life and, subject to modification under subsection (2) of this section, after the death of the member, continuing at one-half of the monthly amount paid to the member for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

Â Â Â Â Â  (2) A retired member who elects to receive a pension under subsection (1)(b) or (d) of this section shall receive the pension that the member would have received on the effective date of retirement under ORS 238A.180 or 238A.185 adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement, if:

Â Â Â Â Â  (a) The spouse or other beneficiary dies after the member retires; or

Â Â Â Â Â  (b) The marriage relationship or other relationship with the beneficiary is terminated after the member retires.

Â Â Â Â Â  (3) An increased benefit under subsection (2) of this section is first effective on the first day of the month following the date on which one of the events specified in subsection (2) of this section occurs.

Â Â Â Â Â  (4) If a member of the pension program is married on the effective date of retirement, or there exists any other person on the effective date of retirement who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits, the pension payable to the member shall be as provided in subsection (1)(c) of this section with the spouse or other person as beneficiary, unless:

Â Â Â Â Â  (a) The member has selected a different pension provided for in subsection (1) of this section with the spouse or other person as beneficiary; or

Â Â Â Â Â  (b) The member submits to the board a document signed by the spouse or other person, acknowledged by a notary public, consenting to a different option or a different beneficiary.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to a pension benefit that is paid in a lump sum under ORS 238A.195. [2003 c.733 Â§20; 2005 c.332 Â§14]

Â Â Â Â Â  238A.195 Cash out of small benefits. If the monthly pension benefit payable to a member of the pension program under ORS 238A.180 is less than $200, or the monthly death benefit payable to the beneficiary of a deceased member under ORS 238A.230 is less than $200, the Public Employees Retirement Board shall convert the benefit into a lump sum that represents the actuarial equivalent of the present value of the pension or death benefit and pay that amount to the member or the deceased memberÂs beneficiary in lieu of a pension or death benefit under ORS 238A.100 to 238A.245. [2003 c.733 Â§21]

Â Â Â Â Â  238A.200 Actuarial equivalency factor tables. (1) Once every two calendar years, the Public Employees Retirement Board shall adopt actuarial equivalency factor tables for the purpose of computing the payments to be made to members of the pension program and their beneficiaries and alternate payees under ORS 238.465. The tables may be adopted in conjunction with the biennial evaluation of the Public Employees Retirement System required by ORS 238.605. Tables adopted under this section must use the best actuarial information on mortality available at the time the board adopts the tables, as provided by the actuary engaged by the board. Actuarial equivalency factor tables adopted under this section become effective on January 1 of the calendar year following adoption of the tables by the board. All computations of payments must use the actuarial equivalency factor tables that are in effect on:

Â Â Â Â Â  (a) The effective date of retirement for any member or alternate payee;

Â Â Â Â Â  (b) The date that the first payment is due for any person receiving a death benefit under ORS 238A.230; or

Â Â Â Â Â  (c) The date that the first payment is due after any recalculation of payments that is not attributable to error, including but not limited to recalculations under ORS 238.465 (2).

Â Â Â Â Â  (2) The board may not defer or delay implementation of the actuarial equivalency factor tables adopted under this section. [2003 c.733 Â§22]

(Cost-of-Living Adjustment)

Â Â Â Â Â  238A.210 Cost-of-living adjustment. (1) As soon as practicable after January 1 each year, the Public Employees Retirement Board shall determine the percentage increase or decrease in the cost of living for the previous calendar year, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. Before July 1 each year, the board shall adjust every pension payable under ORS 238A.180, 238A.185 and 238A.190, every disability benefit under ORS 238A.235 and every death benefit payable under ORS 238A.230 by multiplying the monthly payment by the percentage figure determined by the board. If a person has been receiving a pension or benefit for less than 12 months on July 1 of a calendar year, the board shall make a pro rata reduction of the adjustment based on the number of months that the pension or benefit was received before July 1 of the year. The adjustment shall be made for the payments payable on August 1 and thereafter.

Â Â Â Â Â  (2) An increase or decrease in the benefit payments under this section may not exceed two percent in any year. A pension or death benefit may not be adjusted to an amount that is less than the amount that would have been payable if no cost-of-living adjustment had been made since the pension or death benefit first became payable. [2003 c.733 Â§23]

(Employer Contributions)

Â Â Â Â Â  238A.220 Employer contributions. (1) A participating public employer shall make employer contributions to the Public Employees Retirement Board at intervals designated by the board in the amounts determined by the board under ORS 238.225. All participating public employers shall be considered to be a single employer for the purposes of the employer contributions under ORS 238.225 that are required for funding the pension program established under ORS 238A.025.

Â Â Â Â Â  (2) For the purpose of the actuarial computation required under ORS 238.225, the board shall separately establish the liability of participating public employers for police officers and firefighters under the pension program and shall require that public employers that employ police officers and firefighters who are members of the pension program make contributions for those employees based on the liability established under this subsection. [2003 c.733 Â§24; 2005 c.808 Â§17]

(Death Benefit)

Â Â Â Â Â  238A.230 Death benefit; rules. (1) If a member of the pension program who is vested dies before the memberÂs effective date of retirement, the Public Employees Retirement Board shall pay the death benefit provided for in this section to the spouse of the member or to any other person who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits.

Â Â Â Â Â  (2)(a) The death benefit to be paid under this section shall be for the life of the spouse or other person who is constitutionally required to be treated in the same manner as a spouse, and shall be the actuarial equivalent of 50 percent of the pension that would otherwise have been paid to the deceased member.

Â Â Â Â Â  (b) For the purpose of paragraph (a) of this subsection, the amount of the pension that would otherwise have been paid to the deceased member shall be calculated:

Â Â Â Â Â  (A) As of the date of death if the member dies after the earliest retirement date for the member under ORS 238A.165; or

Â Â Â Â Â  (B) As if the member became an inactive member on the date of death and thereafter retired at the earliest retirement date if the member dies before the earliest retirement date for the member under ORS 238A.165.

Â Â Â Â Â  (3) The death benefit provided under this section is first effective on the first day of the month following the date of death of the member. The surviving spouse or other person entitled to the death benefit may elect to delay payment of the death benefit, but payment must commence no later than December 31 of the calendar year in which the member would have reached 70-1/2 years of age.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 238A.100 to 238A.245, distributions of death benefits under the pension program must comply with the minimum distribution requirements of 26 U.S.C. 401(a)(9) and the regulations implementing that section, as in effect on August 29, 2003. The board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§25; 2005 c.332 Â§15]

(Disability Benefit)

Â Â Â Â Â  238A.235 Disability benefit. (1) Subject to subsection (3) of this section, an active member of the pension program described in subsection (2) of this section who becomes disabled shall receive a disability benefit in the amount of 45 percent of the salary of the member determined as of the last full month of employment before the disability commences.

Â Â Â Â Â  (2) The provisions of this section apply only to:

Â Â Â Â Â  (a) A member, other than a school employee as defined by ORS 238A.140, who has accrued 10 years or more of retirement credit before the member becomes disabled;

Â Â Â Â Â  (b) A member who is a school employee as defined by ORS 238A.140 and who was an active member in 10 or more calendar years before the member becomes disabled; or

Â Â Â Â Â  (c) A member who becomes disabled by reason of injury or disease sustained while in the actual performance of duty.

Â Â Â Â Â  (3)(a) Except as provided by paragraph (b) of this subsection, the sum of the monthly amount of the disability benefit under this section and of any monthly payment by reason of temporary total disability or permanent total disability under the provisions of ORS chapter 656 may not exceed 75 percent of the memberÂs monthly salary, determined as of the date the member becomes disabled. The Public Employees Retirement Board shall reduce any disability benefit payable under this section in the amount determined to be necessary by the board to meet the limitation imposed by this subsection.

Â Â Â Â Â  (b) This subsection does not affect cost-of-living adjustments under ORS 238A.210, and increases in the monthly amount of the disability benefit under this section due to those cost-of-living adjustments may not be considered by the Public Employees Retirement Board in determining whether the limitation imposed by this subsection has been exceeded.

Â Â Â Â Â  (4) A disability retirement pension under this section shall be paid until:

Â Â Â Â Â  (a) The member is no longer disabled; or

Â Â Â Â Â  (b) The member attains normal retirement age under ORS 238A.160.

Â Â Â Â Â  (5) A member is considered to be disabled for the purpose of this section if the member is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration and unable to perform any work for which qualified, by reason of injury or disease that was not intentionally self-inflicted. [2003 c.733 Â§25a; 2005 c.808 Â§36]

Â Â Â Â Â  238A.240 Funding of disability benefit. (1) A participating public employer shall contribute to the pension program, at intervals designated by the Public Employees Retirement Board, all amounts determined by the board to be actuarially necessary to adequately fund the disability benefits to be provided under ORS 238A.235 and the reasonable costs of administering the provision of those benefits. The board shall periodically determine the liabilities attributable to the disability benefits and shall set the amount of contributions to be made by participating public employers, and by other public employers who are required to make contributions on behalf of members, to ensure that those liabilities will be funded no more than 40 years after the date on which the determination is made. All participating public employers shall be considered to be a single employer for the purposes of the contributions required under this section.

Â Â Â Â Â  (2) For the purpose of the actuarial computation required under subsection (1) of this section, the board shall separately establish the liability of participating public employers for police officers and firefighters, and shall require that public employers that employ police officers and firefighters make contributions for those employees based on the liability established under this section. [2003 c.733 Â§25b]

(Reemployment of Retired Members)

Â Â Â Â Â  238A.245 Reemployment after commencement of pension benefits. (1) Except as provided in subsection (3) of this section, the Public Employees Retirement Board shall cease making pension payments to a retired member of the pension program who is reemployed by a participating public employer in a qualifying position. A retired member of the pension program who is employed in a qualifying position becomes an active member of the pension program without serving the probationary period provided for in ORS 238A.100.

Â Â Â Â Â  (2) If a retired member of the pension program is reemployed under the provisions of this section, any option chosen by the member under ORS 238A.190 is canceled, and upon retiring thereafter the member may elect any option provided for in ORS 238A.180 and 238A.190. The board shall recalculate the pension of the member upon subsequent retirement.

Â Â Â Â Â  (3) A retired member of the pension program who becomes a member of the Legislative Assembly shall continue to receive the pension elected by the member. A retired member of the pension program who becomes a member of the Legislative Assembly may not elect under ORS 237.650 to become an active member of the Oregon Public Service Retirement Plan or a legislator member of the state deferred compensation plan. [2003 c.733 Â§26]

INDIVIDUAL ACCOUNT PROGRAM

(Membership)

Â Â Â Â Â  238A.300 Establishing membership under individual account program. Except as provided in ORS 238A.100 (2), an eligible employee who is employed in a qualifying position on or after August 29, 2003, by a public employer that is participating in the individual account program and who will not receive benefits under ORS chapter 238 for service with the participating public employer pursuant to the provisions of ORS 238A.025 becomes a member of the individual account program on the first day of the month after the employee completes six full calendar months of employment. The six-month probationary period may not be interrupted by more than 30 consecutive working days. [2003 c.733 Â§29]

Â Â Â Â Â  238A.305 Persons establishing membership in system before August 29, 2003. (1) Except as provided in subsection (2) of this section, all members of the Public Employees Retirement System who established membership in the Public Employees Retirement System before August 29, 2003, as described in ORS 238A.025 become members of the individual account program on January 1, 2004.

Â Â Â Â Â  (2) A member of the Public Employees Retirement System may not be a member of the individual account program during any period of time during which the member is required to make contributions to the system under ORS 238.200.

Â Â Â Â Â  (3) Solely for the purpose of determining the amount of the employee contribution for persons who become members of the individual account program under this section, whether paid by the employee or by the employer, the Public Employees Retirement Board shall use the definition of ÂsalaryÂ provided by ORS 238.005. If a person who is subject to this subsection has a break in service as described in ORS 238A.025, the board shall use the definition of ÂsalaryÂ provided by ORS 238A.005 for the purpose of determining the amount of the employee contribution to the individual account program for all service by the member after the break in service. [2003 c.733 Â§33; 2005 c.332 Â§17]

Â Â Â Â Â  238A.310 Termination of membership. Membership under the individual account program terminates when:

Â Â Â Â Â  (1) A member dies; or

Â Â Â Â Â  (2) An inactive member receives a distribution of the vested accounts of the member under ORS 238A.375. [2003 c.733 Â§30]

(Vesting)

Â Â Â Â Â  238A.320 Vesting. (1) A member of the individual account program becomes vested in the employee account established for the member under ORS 238A.350 (2) on the date the employee account is established.

Â Â Â Â Â  (2) A member who makes rollover contributions becomes vested in the rollover account established for the member under ORS 238A.350 (4) on the date the rollover account is established.

Â Â Â Â Â  (3) If an employer makes employer contributions for a member under ORS 238A.340, the member becomes vested in the employer account established under ORS 238A.350 (3) on the earliest of the following dates:

Â Â Â Â Â  (a) The date on which the member completes at least 600 hours of service in each of five calendar years;

Â Â Â Â Â  (b) The date on which an active member reaches the normal retirement age for the member under ORS 238A.160;

Â Â Â Â Â  (c) If the individual account program is terminated, the date on which termination becomes effective, but only to the extent the account is then funded;

Â Â Â Â Â  (d) The date on which an active member becomes disabled, as described in ORS 238A.155 (4); or

Â Â Â Â Â  (e) The date on which an active member dies.

Â Â Â Â Â  (4) If a member of the individual account program who is not vested in the employer account performs fewer than 600 hours of service in each of five consecutive calendar years, hours of service performed before the first calendar year of the period of five consecutive calendar years shall be disregarded for purposes of determining whether the member is vested under subsection (3)(a) of this section.

Â Â Â Â Â  (5) Solely for purposes of determining whether a member is vested under subsection (3)(a) of this section, hours of service include creditable service, as defined in ORS 238.005, performed by the person before the person became an eligible employee, as long as the membership of the person under ORS chapter 238 has not been terminated under the provisions of ORS 238.095 on the date the person becomes an eligible employee. [2003 c.733 Â§31]

(Employee Contributions)

Â Â Â Â Â  238A.330 Employee contributions. (1) A member of the individual account program must make employee contributions to the individual account program of six percent of the memberÂs salary.

Â Â Â Â Â  (2) Employee contributions made by a member of the individual account program under this section shall be credited by the board to the employee account established for the member under ORS 238A.350 (2). [2003 c.733 Â§32]

Â Â Â Â Â  238A.335 Employer payment of employee contribution. (1) A participating public employer may agree, by a written employment policy or by a collective bargaining agreement, to pay the employee contribution required under ORS 238A.330. The policy or agreement need not include all members of the individual account program employed by the employer.

Â Â Â Â Â  (2) An agreement under this section to pay the required employee contribution may provide that:

Â Â Â Â Â  (a) Employee compensation be reduced to generate the funds needed to make the employee contributions; or

Â Â Â Â Â  (b) Additional amounts be paid by the employer for the purpose of making the employee contributions, and employee compensation not be reduced for the purpose of generating the funds needed to make the employee contributions.

Â Â Â Â Â  (3) A participating public employer must give written notice to the Public Employees Retirement Board at the time that a written employment policy or collective bargaining agreement described in subsection (1) of this section is adopted or changed. The notice must specifically indicate whether the agreement is as described in subsection (2)(a) or (b) of this section. Any change in the manner in which employee contributions are to be paid applies only to employee contributions made on and after the date the notice is received by the board. [2003 c.733 Â§34]

(Employer Contributions)

Â Â Â Â Â  238A.340 Employer contributions. (1) A participating public employer may agree, by a written employment policy or agreement, to make employer contributions for members of the individual account program employed by the employer. The percentage of salary paid as employer contributions may not be less than one percent of salary or more than six percent of salary, and must be a whole number. A participating public employer may make an agreement under this section for specific groups of employees employed by the public employer.

Â Â Â Â Â  (2) If a participating public employer makes employer contributions under this section and the member for which the contributions are made fails to vest in the employer account under the provisions of ORS 238A.320, the Public Employees Retirement Board shall apply the contributions in the employer account against other obligations of the employer under the Oregon Public Service Retirement Plan. [2003 c.733 Â§36]

(Individual Accounts)

Â Â Â Â Â  238A.350 Individual accounts established. (1) Upon any contributions being made to the individual account program by or on behalf of a member of the program, the Public Employees Retirement Board shall create the account or accounts described in this section. Each account shall be adjusted at least annually in accordance with rules adopted by the board to reflect any net earnings or losses on those contributions and to pay the reasonable administrative costs of maintaining the program to the extent the earnings on the assets of the program are insufficient to pay those costs. The adjustments described in this subsection shall continue until the account is distributed to the member or forfeited.

Â Â Â Â Â  (2) The board shall establish an employee account, which shall consist of the employee contributions made by or on behalf of the member as adjusted under subsection (1) of this section.

Â Â Â Â Â  (3) If the public employer agrees to make employer contributions under ORS 238A.340, the board shall establish an employer account, which shall consist of the employer contributions made on behalf of the member as adjusted under subsection (1) of this section.

Â Â Â Â Â  (4) If the board accepts rollover contributions on behalf of the member, the board shall establish a rollover account, which shall consist of the rollover contributions made by the member as adjusted under subsection (1) of this section. Contributions and the earnings attributable to the contributions must be accounted for separately.

Â Â Â Â Â  (5) The board shall provide an annual statement to each active and inactive member of the program that reflects the amount credited to the accounts established under this section. The statement shall reflect whether the member is vested in the employer account under the provisions of ORS 238A.320. [2003 c.733 Â§37]

(Rollover Contributions)

Â Â Â Â Â  238A.360 Rollover contributions; rules. (1) The Public Employees Retirement Board may accept rollover contributions from a member of the individual account program or from an eligible retirement plan from which the member is entitled to an eligible rollover distribution. The board may accept rollover contributions under this section only if the amounts contributed qualify as eligible rollover distributions under the federal income tax laws governing tax-qualified retirement plans and, if the rollover contribution is made by the member, the contribution is paid to the individual account program within the time limits established by the federal income tax laws governing tax-qualified retirement plans.

Â Â Â Â Â  (2) The board shall adopt rules and establish procedures for determining whether to accept a rollover contribution under this section and shall require such documentation as may be necessary to ensure that the receipt of a rollover contribution does not jeopardize the status of the individual account program as a tax-qualified governmental plan. [2003 c.733 Â§38]

(Limitation on Contributions)

Â Â Â Â Â  238A.370 Limitation on contributions; rules. Notwithstanding any other provision of ORS 238A.300 to 238A.415, the annual addition to the employee and employer accounts of a member of the individual account program for a calendar year, together with the annual additions to the accounts of the member under any other defined contribution plan maintained by the participating public employer for a calendar year, may not exceed the lesser of $40,000, or 100 percent of the memberÂs compensation for that calendar year. For purposes of this section, Âannual additionÂ has the meaning given that term in 26 U.S.C. 415(c)(2), as in effect on August 29, 2003, and ÂcompensationÂ has the meaning given the term ÂparticipantÂs compensationÂ in 26 U.S.C. 415(c)(3), as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules for the administration of this limitation, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service. [2003 c.733 Â§39]

(Withdrawal by Inactive Member)

Â Â Â Â Â  238A.375 Distribution of accounts to inactive member. (1) An inactive member of the individual account program may elect to receive a distribution of the amounts in the memberÂs employee account, rollover account and employer account to the extent the member is vested in those accounts under ORS 238A.320 if the inactive member has separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (2) If an inactive member of the individual account program who is not vested in the employer account receives a distribution under subsection (1) of this section, the employer account of the member is permanently forfeited as of the date of the distribution.

Â Â Â Â Â  (3) If an inactive member receives a distribution under subsection (1) of this section and is subsequently reemployed by a participating public employer, any service performed before the date the member became an inactive member may not be used toward the period of service required for vesting in the employer account under ORS 238A.320. [2003 c.733 Â§40; 2005 c.152 Â§3]

(Defined Contribution Benefit)

Â Â Â Â Â  238A.400 Payment of accounts at retirement; rules. (1) Upon retirement on or after the earliest retirement date, as described in ORS 238A.165, a member of the individual account program shall receive in a lump sum the amounts in the memberÂs employee account, rollover account and employer account to the extent the member is vested in those accounts under ORS 238A.320.

Â Â Â Â Â  (2) In lieu of a lump sum payment under subsection (1) of this section, a member of the individual account program may elect to receive the amounts in the memberÂs employee account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, in substantially equal installments paid over a period of 5, 10, 15 or 20 years. Installments may be made on a monthly, quarterly or annual basis. In no event may the period selected by the member exceed the time allowed by the minimum distribution requirements described in subsection (4) of this section. The Public Employees Retirement Board shall by rule establish the manner in which installments will be adjusted to reflect investment gains and losses on the unpaid balance during the payout period elected by the member under this subsection. The board by rule may establish minimum monthly amounts payable under this subsection. The board may require that a lump sum payment, or an installment schedule different than the schedules provided for in this subsection, be used to pay the vested amounts in the memberÂs accounts if those amounts are not adequate to generate the minimum monthly amounts specified by the rule.

Â Â Â Â Â  (3) A member of the individual account program electing to receive installments under subsection (2) of this section must designate a beneficiary or beneficiaries. In the event the member dies before all amounts in the employee and vested employer accounts are paid, all remaining installment payments shall be made to the beneficiary or beneficiaries designated by the member. A beneficiary may elect to receive a lump sum distribution of the remaining amounts.

Â Â Â Â Â  (4) A member who is entitled to receive retirement benefits under ORS chapter 238 may receive vested amounts in the memberÂs employee account, rollover account and employer account in the manner provided by this section when the member retires for service under the provisions of ORS chapter 238.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 238A.300 to 238A.415, the entire interest of a member of the individual account program must be distributed over a time period commencing no later than the latest retirement date set forth in ORS 238A.170, and must be distributed in a manner that satisfies all other minimum distribution requirements of 26 U.S.C. 401(a)(9) and regulations implementing that section, as in effect on August 29, 2003. The board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§41; 2005 c.152 Â§10]

Â Â Â Â Â  238A.410 Death benefits; rules. (1) If a member of the individual account program dies before retirement, the amounts in the memberÂs employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, shall be paid in a lump sum to the beneficiary or beneficiaries designated by the member for the purposes of this section.

Â Â Â Â Â  (2) If a member of the individual account program is married at the time of death, or there exists at the time of death any other person who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits, the spouse or other person shall be the beneficiary for purposes of the death benefit payable under this section unless the spouse or other person consents to the designation of a different beneficiary or beneficiaries before the designation has been made and the consent has not been revoked by the spouse or other person as of the time of the memberÂs death. Consent and revocation of consent must be in writing, acknowledged by a notary public, and submitted to the Public Employees Retirement Board in accordance with rules adopted by the board. If the memberÂs spouse is designated as the memberÂs beneficiary and the marriage of the member and spouse is subsequently dissolved, the former spouse shall be treated as predeceasing the member for purposes of this section, unless the member expressly designates the former spouse as beneficiary after the effective date of the dissolution or the former spouse is required to be designated as a beneficiary under the provisions of ORS 238.465.

Â Â Â Â Â  (3) For purposes of this section and ORS 238A.400 (3), if a member fails to designate a beneficiary, or if the person or persons designated do not survive the member, the death benefit provided for in this section shall be paid to the following person or persons, in the following order of priority:

Â Â Â Â Â  (a) The memberÂs surviving spouse or other person who is constitutionally required to be treated in the same manner as a spouse;

Â Â Â Â Â  (b) The memberÂs surviving children, in equal shares; or

Â Â Â Â Â  (c) The memberÂs estate.

Â Â Â Â Â  (4) The entire amount of a deceased memberÂs vested accounts must be distributed by December 31 of the fifth calendar year after the year in which the member died. Notwithstanding any other provision of this chapter, distributions of death benefits under the individual account program must comply with the minimum distribution requirements of 26 U.S.C. 401(a)(9) and the regulations implementing that section, as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§42]

Â Â Â Â Â  238A.415 Credit for service in uniformed services; rules. (1) Notwithstanding any other provision of ORS 238A.300 to 238A.415, an eligible employee who leaves a qualifying position for the purpose of performing service in the uniformed services, and who subsequently returns to employment with a participating public employer with reemployment rights under federal law, is entitled to credit toward the probationary period required by ORS 238A.300, credit toward the vesting requirements of ORS 238A.320 and contributions under rules adopted by the Public Employees Retirement Board pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The board shall adopt rules establishing contributions and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to benefits and service credit for any period of service in the uniformed services, including 26 U.S.C. 414(u), as in effect on August 29, 2003. Contributions and service credit under rules adopted by the board pursuant to this subsection may not exceed contributions and service credit required under federal law for periods of service in the uniformed services. [2003 c.733 Â§43]

DIRECT ROLLOVERS

Â Â Â Â Â  238A.430 Direct rollovers; rules. (1) To the extent required by law, and except as otherwise provided by rules adopted by the Public Employees Retirement Board under subsection (4) of this section, any portion of a distribution of benefits described in subsection (2) of this section shall, at the election of and in lieu of distribution to the distributee, be paid directly to an eligible retirement plan specified by the distributee.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply to a distribution of any benefit under the pension program or the individual account program except:

Â Â Â Â Â  (a) A distribution that is one of a series of substantially equal periodic payments made at least annually for the life or life expectancy of the distributee, or for the joint lives or life expectancies of the distributee and a designated beneficiary;

Â Â Â Â Â  (b) A distribution that is one of a series of substantially equal periodic payments made at least annually for a specified period of 10 years or more; and

Â Â Â Â Â  (c) A distribution to the extent that the distribution is required under 26 U.S.C. 401(a)(9).

Â Â Â Â Â  (3) The provisions of subsection (1) of this section apply to any portion of a distribution of benefits under the pension program or the individual account program even though the portion consists of after-tax employee contributions that are not includable in gross income. Any portion of a distribution that consists of after-tax employee contributions that are not includable in gross income may be transferred only to an individual retirement account or annuity described in 26 U.S.C. 408(a) or (b), or to a qualified defined contribution plan described in 26 U.S.C. 401(a) or 403(a) that agrees to account separately for amounts transferred, including accounting separately for the portion of the distribution that is includable in gross income and the portion of the distribution that is not includable in gross income. The amount transferred shall be treated as consisting first of the portion of the distribution that is includable in gross income, determined without regard to 26 U.S.C. 402(c)(1).

Â Â Â Â Â  (4) The board shall adopt rules implementing the direct rollover requirements of 26 U.S.C. 401(a)(31) and the regulations implementing that section, and may adopt administrative exceptions to the direct rollover requirements to the extent permitted by 26 U.S.C. 401(a)(31) and the regulations implementing that section.

Â Â Â Â Â  (5) All references in this section to federal laws and regulations are to the laws and regulations in effect on August 29, 2003.

Â Â Â Â Â  (6) For purposes of this section:

Â Â Â Â Â  (a) ÂDistributeeÂ means a member, a memberÂs surviving spouse or a memberÂs alternate payee under ORS 238.465.

Â Â Â Â Â  (b) ÂEligible retirement planÂ means:

Â Â Â Â Â  (A) An individual retirement account described in 26 U.S.C. 408(a);

Â Â Â Â Â  (B) An individual retirement annuity described in 26 U.S.C. 408(b), other than an endowment contract;

Â Â Â Â Â  (C) A qualified trust under 26 U.S.C. 401(a), that is a defined contribution plan and permits the acceptance of rollover contributions;

Â Â Â Â Â  (D) An annuity plan described in 26 U.S.C. 403(a);

Â Â Â Â Â  (E) An eligible deferred compensation plan described in 26 U.S.C. 457(b) that is maintained by an eligible governmental employer described in 26 U.S.C. 457(e)(1)(A) and that agrees to account separately for amounts transferred into such plan from the distributing plan; or

Â Â Â Â Â  (F) An annuity contract described in 26 U.S.C. 403(b). [2003 c.733 Â§44]

RULES

Â Â Â Â Â  238A.450 Rules for Oregon Public Service Retirement Plan. (1) The Public Employees Retirement Board shall adopt rules for the administration of this chapter.

Â Â Â Â Â  (2) All rules adopted by the board under this section become part of the written plan document for the Public Employees Retirement System that is required to maintain the status of the pension program and the individual account program as parts of a tax-qualified governmental retirement plan under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [2003 c.733 Â§44a; 2005 c.808 Â§19]

CHANGES TO OREGON PUBLIC SERVICE RETIREMENT PLAN

Â Â Â Â Â  238A.460 Limitation on powers of board, director and staff. (1) The Public Employees Retirement Board, the director employed by the board and staff employed by the board may not adopt any rule or take any administrative action that has the effect of increasing the total liability for benefits under this chapter that is in excess of one-tenth of one percent.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any rule or administrative action necessary to maintain qualification of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [2003 c.733 Â§44b]

Â Â Â Â Â  238A.465 Legislative intent relating to increased benefits. It is the intent of the Legislative Assembly that any increase in benefits under the Oregon Public Service Retirement Plan be provided through changes in the individual account program and not through changes in the pension program. [2003 c.733 Â§44d]

Â Â Â Â Â  238A.470 Contract rights under Oregon Public Service Retirement Plan. The Legislative Assembly may change the benefits payable to persons who become members of the Public Employees Retirement System on or after August 29, 2003, as described in ORS 238A.025, as long as the change applies only to benefits attributable to service performed and salary earned on or after the date the change is made. [2003 c.733 Â§45]

Â Â Â Â Â  238A.475 Application of legislative changes to legislators. Any law enacted after January 1, 2004, that has the effect of increasing the total liability for benefits under this chapter that is in excess of one-tenth of one percent does not apply to service by members of the Legislative Assembly that entitles those members to benefits under the Oregon Public Service Retirement Plan. [2003 c.733 Â§44c]

_______________



Chapter 239

Chapter 239 (Former Provisions)

Retirement Plan for School District Employees

RETIREMENT PLAN FOR SCHOOL EMPLOYEES

PUBLIC OFFICERS AND EMPLOYEES

239.002 [Amended by 1959 c.613 §2; 1967 c.638 §1; 1983 c.830 §10; 1997 c.249 §72; repealed by 1999 c.130 §1]

239.004 [1959 c.613 §1; repealed by 1999 c.130 §1]

239.100 [1971 c.700 §2; repealed by 1999 c.130 §1]

239.102 [Repealed by 1999 c.130 §1]

239.104 [Repealed by 1999 c.130 §1]

239.106 [Repealed by 1999 c.130 §1]

239.108 [Repealed by 1999 c.130 §1]

239.110 [Repealed by 1999 c.130 §1]

239.112 [Repealed by 1999 c.130 §1]

239.114 [Repealed by 1999 c.130 §1]

239.116 [Amended by 1959 c.613 §3; repealed by 1999 c.130 §1]

239.118 [Amended by 1959 c.613 §4; 1961 c.574 §6; 1963 c.616 §4; 1981 c.689 §3; repealed by 1999 c.130 §1]

239.120 [Repealed by 1999 c.130 §1]

239.122 [Repealed by 1999 c.130 §1]

239.124 [Amended by 1959 c.613 §5; repealed by 1999 c.130 §1]

239.126 [Repealed by 1999 c.130 §1]

239.128 [Repealed by 1999 c.130 §1]

239.130 [Renumbered 239.138]

239.131 [1959 c.613 §40; repealed by 1961 c.574 §10]

239.133 [1959 c.613 §37; 1967 c.638 §§2,3; 1975 c.744 §2; repealed by 1999 c.130 §1]

239.135 [1959 c.613 §38; repealed by 1999 c.130 §1]

239.137 [1959 c.613 §39; 1967 c.638 §4; repealed by 1999 c.130 §1]

239.138 [Formerly 239.130; repealed by 1999 c.130 §1]

239.140 [1961 c.574 §4; repealed by 1999 c.130 §1]

239.150 [1973 c.526 §3; 1981 c.689 §4; repealed by 1999 c.130 §1]

239.201 [1959 c.613 §§7,41; repealed by 1999 c.130 §1]

239.202 [Repealed by 1959 c.613 §44]

239.203 [1959 c.613 §11; 1963 c.616 §5; 1967 c.638 §5; 1969 c.107 §2; 1981 c.761 §7; repealed by 1999 c.130 §1]

239.204 [Repealed by 1959 c.613 §44]

239.205 [1959 c.613 §12; 1961 c.574 §7; 1965 c.520 §1; 1981 c.541 §10; repealed by 1999 c.130 §1]

239.206 [Amended by 1953 c.265 §3; repealed by 1959 c.613 §44]

239.207 [1959 c.613 §42; repealed by 1999 c.130 §1]

239.208 [1967 c.638 §22; 1969 c.708 §9; repealed by 1999 c.130 §1]

239.209 [1959 c.613 §8; repealed by 1999 c.130 §1]

239.210 [1969 c.708 §8; 1973 c.695 §12; 1975 c.744 §3; 1981 c.761 §9; repealed by 1999 c.130 §1]

239.211 [1959 c.613 §13; repealed by 1999 c.130 §1]

239.212 [1973 c.695 §11; 1981 c.776 §3; repealed by 1999 c.130 §1]

239.213 [1959 c.613 §17; repealed by 1999 c.130 §1]

239.214 [1981 c.373 §3; repealed by 1999 c.130 §1]

239.215 [1959 c.613 §18; 1963 c.616 §6; 1967 c.638 §6; 1969 c.708 §1; 1975 c.449 §§10,11; 1975 c.744 §4; 1983 c.830 §11; repealed by 1999 c.130 §1]

239.216 [1983 c.647 §5; repealed by 1999 c.130 §1]

239.217 [1959 c.613 §20; 1967 c.638 §7; 1975 c.449 §12; 1979 c.812 §2; 1981 c.768 §2; repealed by 1999 c.130 §1]

239.219 [1959 c.613 §21; 1967 c.638 §8; 1981 c.761 §10; 1983 c.830 §12; repealed by 1999 c.130 §1]

239.221 [1959 c.613 §22; 1967 c.638 §9; 1979 c.861 §6; repealed by 1999 c.130 §1]

239.223 [1959 c.613 §23; 1961 c.574 §8; 1967 c.638 §10; 1979 c.214 §3; 1997 c.864 §25; repealed by 1999 c.130 §1]

239.225 [1959 c.613 §24; 1975 c.744 §5; 1979 c.214 §4; repealed by 1999 c.130 §1]

239.227 [1959 c.613 §25; 1981 c.541 §11; repealed by 1999 c.130 §1]

239.228 [1967 c.638 §21; repealed by 1981 c.761 §12]

239.229 [1959 c.613 §27; 1975 c.744 §6; 1977 c.740 §4; 1979 c.658 §6; 1981 c.761 §11; repealed by 1999 c.130 §1]

239.231 [1959 c.613 §29; 1967 c.638 §11; repealed by 1999 c.130 §1]

239.233 [1959 c.613 §30; 1961 c.574 §9; 1963 c.616 §7; 1967 c.638 §12; repealed by 1999 c.130 §1]

239.235 [1959 c.613 §31; 1969 c.708 §3; 1975 c.744 §7; repealed by 1999 c.130 §1]

239.237 [1959 c.613 §32; 1963 c.616 §8; subsection (2) enacted as 1963 c.616 §2; 1967 c.638 §13; 1969 c.708 §4; repealed by 1999 c.130 §1]

239.239 [1959 c.613 §33; repealed by 1999 c.130 §1]

239.241 [1959 c.613 §34; 1967 c.638 §14; repealed by 1999 c.130 §1]

239.242 [1961 c.574 §3; 1967 c.359 §686; repealed by 1999 c.130 §1]

239.243 [1959 c.613 §36; repealed by 1999 c.130 §1]

239.245 [1959 c.613 §9; 1967 c.638 §15; repealed by 1999 c.130 §1]

239.247 [1959 c.613 §14; 1967 c.638 §16; repealed by 1999 c.130 §1]

239.249 [1959 c.613 §15; repealed by 1999 c.130 §1]

239.251 [1959 c.613 §16; 1961 c.272 §1; repealed by 1967 c.638 §23]

239.253 [1959 c.613 §26; 1963 c.616 §10; 1967 c.638 §17; repealed by 1999 c.130 §1]

239.254 [1961 c.574 §2; repealed by 1999 c.130 §1]

239.255 [1959 c.613 §10; 1967 c.638 §18; repealed by 1981 c.761 §12]

239.257 [1959 c.613 §19; repealed by 1999 c.130 §1]

239.258 [1963 c.616 §3; 1965 c.520 §2; 1967 c.638 §19; repealed by 1999 c.130 §1]

239.259 [1959 c.613 §28; 1963 c.616 §11; 1969 c.708 §2; 1975 c.744 §8; 1981 c.541 §12; 1983 c.830 §13; repealed by 1999 c.130 §1]

239.260 [1961 c.574 §5; 1963 c.616 §9; 1965 c.263 §1; 1975 c.744 §9; 1983 c.830 §14; repealed by 1999 c.130 §1]

239.261 [1959 c.613 §35; 1969 c.708 §6; 1977 c.666 §15; 1979 c.85 §3; 1985 c.671 §10; 1989 c.726 §7; 1993 c.33 §322; 1993 c.798 §47; 1995 c.608 §38; repealed by 1999 c.130 §1]

239.262 [1979 c.607 §4; repealed by 1999 c.130 §1]

239.263 [1959 c.613 §43; 1961 c.514 §1; subsections (3) and (4) enacted as 1961 c.514 §3; 1973 c.526 §1; 1977 c.627 §2; repealed by 1999 c.130 §1]

239.302 [Repealed by 1959 c.613 §44]

239.304 [Repealed by 1959 c.613 §44]

239.306 [Repealed by 1959 c.613 §44]

239.308 [Repealed by 1959 c.613 §44]

239.310 [Repealed by 1959 c.613 §44]

239.312 [Repealed by 1959 c.613 §44]

239.314 [Repealed by 1959 c.613 §44]

239.316 [Repealed by 1959 c.613 §44]

239.318 [Repealed by 1959 c.613 §44]

239.320 [Repealed by 1959 c.613 §44]

239.322 [Repealed by 1959 c.613 §44]

239.324 [Repealed by 1959 c.613 §44]

239.326 [Repealed by 1959 c.613 §44]

239.328 [Repealed by 1959 c.613 §44]

239.330 [Repealed by 1959 c.613 §44]

239.332 [Repealed by 1959 c.613 §44]

239.334 [Repealed by 1959 c.613 §44]

239.336 [Repealed by 1959 c.613 §44]

239.338 [Repealed by 1959 c.613 §44]

239.340 [Repealed by 1959 c.613 §44]

239.342 [Repealed by 1959 c.613 §44]

239.344 [Repealed by 1959 c.613 §44]

239.346 [Repealed by 1959 c.613 §44]

239.348 [Repealed by 1959 c.613 §44]

239.350 [Repealed by 1959 c.613 §44]

239.352 [Repealed by 1959 c.613 §44]

239.354 [Repealed by 1959 c.613 §44]

239.356 [Repealed by 1959 c.613 §44]

239.358 [Repealed by 1959 c.613 §44]

239.360 [Repealed by 1959 c.613 §44]

239.362 [Amended by 1959 c.400 §3; repealed by 1959 c.613 §44]

239.364 [Repealed by 1959 c.613 §44]

239.402 [Repealed by 1959 c.613 §44]

239.404 [Repealed by 1959 c.613 §44]

239.406 [Repealed by 1959 c.613 §44]

239.408 [Repealed by 1959 c.613 §44]

239.410 [Repealed by 1959 c.613 §44]

239.412 [Repealed by 1959 c.613 §44]

239.414 [Repealed by 1959 c.613 §44]

239.416 [Repealed by 1959 c.613 §44]

239.418 [Repealed by 1959 c.613 §44]

239.420 [Repealed by 1959 c.613 §44]

239.422 [Repealed by 1959 c.613 §44]

239.424 [Repealed by 1959 c.613 §44]

239.426 [Repealed by 1959 c.613 §44]

239.428 [Repealed by 1959 c.613 §44]

239.430 [Repealed by 1959 c.613 §44]

239.432 [Repealed by 1959 c.613 §44]

239.434 [Repealed by 1959 c.613 §44]

239.436 [Repealed by 1959 c.613 §44]

239.438 [Repealed by 1959 c.613 §44]

239.460 [1953 c.301 §1; repealed by 1959 c.613 §44]

239.465 [1953 c.301 §2; repealed by 1959 c.613 §44]

239.482 [1955 c.667 §2; repealed by 1959 c.613 §44]

239.484 [1955 c.667 §3; repealed by 1959 c.613 §44]

239.486 [1955 c.667 §4; repealed by 1959 c.613 §44]

239.488 [1955 c.667 §5; repealed by 1959 c.613 §44]

239.502 [Repealed by 1959 c.613 §44]

239.504 [Repealed by 1959 c.613 §44]

239.705 [1953 c.695 §1; repealed by 1955 c.733 §8]

239.710 [1953 c.695 §2; repealed by 1955 c.733 §8]

239.715 [1953 c.695 §3; repealed by 1955 c.733 §8]

239.720 [1953 c.695 §3; repealed by 1955 c.733 §8]

239.725 [1953 c.695 §4; repealed by 1955 c.733 §8]

239.730 [1955 c.733 §1; 1989 c.171 §30; 1991 c.67 §58; repealed by 1999 c.130 §1]

239.735 [1955 c.733 §2; repealed by 1999 c.130 §1]

239.740 [1955 c.733 §3; repealed by 1999 c.130 §1]

239.745 [1955 c.733 §4; 1989 c.171 §31; repealed by 1999 c.130 §1]

239.750 [1955 c.733 §6; 1989 c.171 §32; repealed by 1999 c.130 §1]

239.755 [1955 c.733 §7; repealed by 1999 c.130 §1]

239.990 [Repealed by 1959 c.613 §44]

_______________



Chapter 240

Chapter 240 Â State Personnel Relations

2005 EDITION

STATE PERSONNEL RELATIONS

PUBLIC OFFICERS AND EMPLOYEES

ADMINISTRATIVE PROVISIONS

240.005Â Â Â Â  Short title

240.010Â Â Â Â  Purpose of chapter

240.011Â Â Â Â  Policy on public service contracts; review

240.012Â Â Â Â  Job sharing; policy statement

240.013Â Â Â Â  Job-sharing positions; adjustment of benefits and detriments

240.015Â Â Â Â  Definitions

240.055Â Â Â Â  Personnel Division

240.057Â Â Â Â  Administrator of Personnel Division; appointment

240.060Â Â Â Â  Employment Relations Board; qualification of members; outside activities

240.065Â Â Â Â  Appointment; terms; vacancies

240.071Â Â Â Â  Compensation and expenses of members

240.075Â Â Â Â  Removal of members

240.080Â Â Â Â  Chairperson appointed by Governor; meetings; quorum; hearings

240.086Â Â Â Â  Duties of board; rules

240.088Â Â Â Â  Review of arbitration awards after written exceptions filed

240.100Â Â Â Â  Administer oaths; subpoena witnesses; compel production of papers

240.105Â Â Â Â  Use of public facilities of state or municipalities

240.115Â Â Â Â  Action to secure compliance with chapter

240.123Â Â Â Â  Board personnel; executive secretary of board; general counsel

240.145Â Â Â Â  Duties of administrator; rules

240.160Â Â Â Â  Agency personnel officers

240.165Â Â Â Â  Cost of operating Personnel Division divided among various agencies of state government

240.167Â Â Â Â  Cost of operating Employment Relations Board divided among various divisions of state government

240.170Â Â Â Â  Oregon Department of Administrative Services Operating Fund

240.185Â Â Â Â  Maximum number of state employees; applicability; exceptions

CATEGORIES OF SERVICE; CLASSIFICATION AND COMPENSATION PLANS

240.190Â Â Â Â  Policy on comparability of value of work and compensation and classification

240.195Â Â Â Â  Categories of positions in state service

240.200Â Â Â Â  Exempt service

240.205Â Â Â Â  Unclassified service

240.210Â Â Â Â  Classified service

240.212Â Â Â Â  Management service

240.215Â Â Â Â  Classification plan; job share; career ladder; transfers

240.217Â Â Â Â  Certain reclassifications prohibited

240.227Â Â Â Â  Salary for legislator appointed to exempt, unclassified or management service

240.235Â Â Â Â  Compensation plan for classified service

240.240Â Â Â Â  Application of chapter to unclassified or management service

240.245Â Â Â Â  Application of chapter to exempt service

240.250Â Â Â Â  Rules applicable to management service

METHOD OF SELECTING EMPLOYEES FOR SERVICE IN CLASSIFIED POSITIONS

240.306Â Â Â Â  Recruitment, selection and promotion of state employees; criteria; procedures; duties of department

240.307Â Â Â Â  Procedure for enforcement of ORS 240.309; rules

240.309Â Â Â Â  Temporary appointments; limitations; duration; extension; periodic reports; post-audit review; investigation; exceptions

240.311Â Â Â Â  Delegation of authority and responsibility by division; post-audit review

240.316Â Â Â Â  Trial service; regular status; procedures for transfer, demotion and separation of employees

240.321Â Â Â Â  Collective bargaining; effect of collective bargaining agreements on personnel rules; grievance procedures

240.395Â Â Â Â  Suspension of merit system in emergencies; reinstatement

240.400Â Â Â Â  Designation by appointing authority of staff employees to act as alternates

REMOVAL DURING TRIAL SERVICE; SEASONAL EMPLOYEES; MERIT RATINGS

240.410Â Â Â Â  Removals during trial period

240.425Â Â Â Â  Regular seasonal employees

240.430Â Â Â Â  Merit ratings

STATE MANAGEMENT CREDENTIALS PROGRAM

240.435Â Â Â Â  State Management Credentials Program required; purpose

WORKING HOURS, LEAVES, DISCIPLINE, REEMPLOYMENT

240.546Â Â Â Â  Payments in lieu of sick leave with pay; rules; exclusions

240.551Â Â Â Â  Working hours, holidays, leaves of absence and vacations of employees in state classified service

240.555Â Â Â Â  Suspension, reduction, demotion or dismissal

240.560Â Â Â Â  Appeal procedure

240.563Â Â Â Â  Judicial review

240.570Â Â Â Â  Classified employee filling position in unclassified, exempt or management service

240.580Â Â Â Â  Service credits for service in unclassified service

240.590Â Â Â Â  Reemployment of employee in exempt service

MEDIATION FEE

240.610Â Â Â Â  Mediation service fee; interest-based problem solving training fee; amount; payment; disposition of fees

PROHIBITED CONDUCT

240.710Â Â Â Â  Certain acts unlawful

240.750Â Â Â Â  When discipline action not to be retained in personnel file

MISCELLANEOUS

240.850Â Â Â Â  Policy on work environments; duties of state agencies

240.855Â Â Â Â  Telecommuting; state policy; agencies to adopt written policies; biennial report

PENALTIES

240.990Â Â Â Â  Penalties

ADMINISTRATIVE PROVISIONS

Â Â Â Â Â  240.005 Short title. This chapter shall be known as the State Personnel Relations Law. [Amended by 1979 c.468 Â§2]

Â Â Â Â Â  240.010 Purpose of chapter. The general purpose of this chapter is to establish for the state a system of personnel administration based on merit principles. [Amended by 1979 c.468 Â§3]

Â Â Â Â Â  240.011 Policy on public service contracts; review. (1) The Legislative Assembly declares that the interests of the state are best served by a system that goes beyond consideration of mere short-term cost to encompass other benefits, such as efficiency, continuity of operations, public protection and avoidance of the spoils system. The state has a basic obligation to protect the public by attempting to assure the orderly and uninterrupted operations, services and functions of all public agencies.

Â Â Â Â Â  (2) It is the policy of the state that contracts for public services entered into by any public agency be entered with full knowledge of costs and benefits to the public and that contracts be subject to ongoing review to insure accountability of the contractor for the quantity and quality of contracted services. [1989 c.862 Â§1(1),(2)]

Â Â Â Â Â  Note: 240.011 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.012 Job sharing; policy statement. The Legislative Assembly finds that job sharing is an efficient and effective technique which should be used to improve management of state agencies. It further finds that job sharing offers employment opportunities to those who otherwise may be unable to participate in state employment and contribute to state operations. [1977 c.462 Â§1]

Â Â Â Â Â  Note: 240.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.013 Job-sharing positions; adjustment of benefits and detriments. Insofar as reasonably possible, individuals who hold job-sharing positions shall be entitled to benefits and privileges and suffer detriments under this chapter in proportion to their seniority as adjusted in the proportion that their monthly time employed bears to the monthly time employed by individuals holding full-time positions. [1979 c.302 Â§7]

Â Â Â Â Â  240.015 Definitions. As used in this chapter, unless the context clearly requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means the Administrator of the Personnel Division.

Â Â Â Â Â  (2) ÂAppointing authorityÂ means an officer or agency having power to make appointments to positions in the state service.

Â Â Â Â Â  (3) ÂBoardÂ means the Employment Relations Board.

Â Â Â Â Â  (4) ÂClassÂ or ÂclassificationÂ means a group of positions in the state classified service sufficiently alike in duties, authority and responsibilities that the same qualifications may reasonably be required for, and the same schedule of pay can be equitably applied to, all positions in the group.

Â Â Â Â Â  (5) ÂDivisionÂ means, except in the phrase Âdivision of the service,Â the Personnel Division referred to in ORS 240.055.

Â Â Â Â Â  (6) ÂDivision of the serviceÂ means a state department or any division or branch thereof, any agency of the state government, or any branch of the state service, all the positions in which are under the same appointing authority.

Â Â Â Â Â  (7) ÂJob-sharing positionÂ means a full-time position in the classified service that is classified as one that may be held by more than one individual on a shared time basis whereby the individuals holding the position work less than full-time.

Â Â Â Â Â  (8) ÂRegular employeeÂ means an employee who has been appointed to a position in the classified service in accordance with this chapter after completing the trial service period.

Â Â Â Â Â  (9) ÂState serviceÂ means all offices and positions in the employ of the state other than those of commissioned, warrant and enlisted personnel in the military and naval services thereof. However, as provided in ORS 396.330, the term includes members of the Oregon National Guard or Oregon State Defense Force who are not serving pursuant to provisions of Title 10 or 32 of the United States Code and who are employed as state employees in the Oregon Military Department. [Amended by 1959 c.690 Â§1; 1969 c.80 Â§30; 1975 c.147 Â§9; 1979 c.302 Â§4; 1979 c.468 Â§4a; 1995 c.114 Â§1; 2005 c.22 Â§182]

Â Â Â Â Â  240.055 Personnel Division. The Department of Civil Service that has heretofore functioned under ORS chapter 240 is hereby renamed the Personnel Division and transferred into the Oregon Department of Administrative Services. [Amended by 1969 c.80 Â§31]

Â Â Â Â Â  240.057 Administrator of Personnel Division; appointment. The Personnel Division shall be under the supervision and control of an administrator who shall be appointed by and hold office at the pleasure of the Director of the Oregon Department of Administrative Services. [1979 c.468 Â§7]

Â Â Â Â Â  240.060 Employment Relations Board; qualification of members; outside activities. (1) The Civil Service Commission that has functioned under this chapter shall be continued as a board of three members to be known as the Employment Relations Board. Each member of the board shall be a citizen of the state known to be in sympathy with the application of merit principles to public employment and shall be of recognized standing and known interest in public administration and in the development of efficient methods of selecting and administering personnel. In the selection of the members of the Employment Relations Board, the Governor shall give due consideration to the interests of labor, management and the public. Each member of the board shall be trained or experienced in labor-management relations and labor law or the administration of the collective bargaining process. No member of the board shall hold, or be a candidate for, any public office.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a member of the board shall not hold any other office or position of profit, pursue any other business or vocation, or serve on or under any committee of any political party, but shall devote the memberÂs entire time to the duties of the office of the member.

Â Â Â Â Â  (3) A member of the board may:

Â Â Â Â Â  (a) Serve as an arbitrator, fact finder or mediator for parties located outside of the State of Oregon;

Â Â Â Â Â  (b) Teach academic or professional classes for entities that are not subject to the boardÂs jurisdiction;

Â Â Â Â Â  (c) Have a financial interest but an inactive role in a business unrelated to the duties of the board; and

Â Â Â Â Â  (d) Publish, and receive compensation or royalties for, books or other publications that are unrelated to the memberÂs duties, provided that activity does not interfere with the performance of the memberÂs duties.

Â Â Â Â Â  (4) A member of the board shall be on leave status or act outside of normal work hours when pursuing any activity described in subsection (3)(a) and (b) of this section. [Amended by 1969 c.80 Â§32; 1973 c.536 Â§26; 1975 c.147 Â§10; 1977 c.808 Â§1; 1999 c.248 Â§1]

Â Â Â Â Â  240.065 Appointment; terms; vacancies. (1) The members of the Employment Relations Board shall be appointed by the Governor for a term of four years.

Â Â Â Â Â  (2) Each member shall be appointed for a term ending four years from the date of the expiration of the term for which the predecessor of the member was appointed, except that a person appointed to fill a vacancy occurring prior to the expiration of such term shall be appointed for the remainder of the term. Appointments to the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [Amended by 1969 c.80 Â§34; 1973 c.536 Â§27; 1973 c.792 Â§6a; 1977 c.808 Â§2; 1991 c.67 Â§59]

Â Â Â Â Â  240.070 [Repealed by 1967 c.73 Â§3 (240.071 enacted in lieu of 240.070)]

Â Â Â Â Â  240.071 Compensation and expenses of members. A member shall be paid in accordance with the provisions of ORS 240.240. However, the Personnel Division shall adopt a salary plan that requires the chairperson of the Employment Relations Board to receive a higher salary than the other members. In addition, subject to any other applicable law regulating travel and other expenses of state officers, a member shall receive the actual and necessary travel and other expenses incurred in the performance of official duties. [1967 c.73 Â§4 (enacted in lieu of 240.070); 1969 c.80 Â§34a; 1969 c.314 Â§16; 1975 c.518 Â§1; 1977 c.808 Â§3]

Â Â Â Â Â  240.075 Removal of members. A member of the Employment Relations Board shall be removable by the Governor only for cause, after being given a copy of charges against the member and an opportunity to be heard publicly on such charges before the Governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the Secretary of State.

Â Â Â Â Â  240.080 Chairperson appointed by Governor; meetings; quorum; hearings. The Governor shall appoint one of the members of the Employment Relations Board as chairperson, who shall serve for a term not to exceed four years. The chairperson shall be the chief administrative officer of the board. The board shall meet at such times and places as are specified by call of the chairperson or a majority of the board. All hearings shall be open to the public. A majority of the members of the board constitutes a quorum for the transaction of business. Any agent designated by the board to make investigations and conduct hearings may administer oaths and affirmations, examine witnesses and receive evidence. [Amended by 1973 c.536 Â§29; 1977 c.808 Â§4]

Â Â Â Â Â  240.085 [Repealed by 1969 c.80 Â§35 (240.086 enacted in lieu of 240.085)]

Â Â Â Â Â  240.086 Duties of board; rules. The duties of the Employment Relations Board shall be to:

Â Â Â Â Â  (1) Review any personnel action affecting an employee, who is not in a certified or recognized appropriate collective bargaining unit, that is alleged to be arbitrary or contrary to law or rule, or taken for political reason, and set aside such action if it finds these allegations to be correct.

Â Â Â Â Â  (2) Review and enforce arbitration awards involving employees in certified or recognized appropriate collective bargaining units. The awards shall be enforced unless the party against whom the award is made files written exceptions thereto for any of the following causes:

Â Â Â Â Â  (a) The award was procured by corruption, fraud or undue means.

Â Â Â Â Â  (b) There was evident partiality or corruption on the part of the arbitrator.

Â Â Â Â Â  (c) The arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party were prejudiced.

Â Â Â Â Â  (d) The arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.

Â Â Â Â Â  (e) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award.

Â Â Â Â Â  (f) The arbitrators awarded upon a matter not submitted to them, unless it was a matter not affecting the merits of the decision upon the matters submitted.

Â Â Â Â Â  (g) The award is in violation of law.

Â Â Â Â Â  (3) Adopt such rules or hold such hearings as it finds necessary to perform the duties, functions and powers imposed on or vested in it by law. [1969 c.80 Â§35a (enacted in lieu of 240.085); 1971 c.575 Â§5; 1975 c.605 Â§14; 1979 c.468 Â§5]

Â Â Â Â Â  240.088 Review of arbitration awards after written exceptions filed. (1) If after a hearing on the exceptions filed as provided in ORS 240.086 (2), it appears to the Employment Relations Board that the award should be vacated or modified, the board may by order refer the award back to the arbitrator with proper instructions for correction or rehearing. Upon failure of the arbitrator to follow the instructions, the board shall have jurisdiction over the case and proceed to its final determination by order.

Â Â Â Â Â  (2) Review of arbitration awards shall be limited exclusively to that provided under ORS 240.086 and this section, except for such judicial review as may be provided for under ORS 183.480. [1979 c.468 Â§6]

Â Â Â Â Â  240.090 [Repealed by 1969 c.80 Â§92]

Â Â Â Â Â  240.091 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.093 [1971 c.576 Â§3; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.095 [Amended by 1969 c.80 Â§37; 1969 c.489 Â§5; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.097 [1969 c.489 Â§2; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.099 [1969 c.658 Â§2; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  240.100 Administer oaths; subpoena witnesses; compel production of papers. Each member of the Employment Relations Board may administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this chapter. [Amended by 1969 c.80 Â§38]

Â Â Â Â Â  240.105 Use of public facilities of state or municipalities. All officers and employees of the state and of municipalities and political subdivisions of the state shall allow the Personnel Division or Employment Relations Board the reasonable use of public buildings under their control, and furnish heat, light, and furniture, for any examination, hearing or investigation authorized by this chapter or ORS 243.005 to 243.215, 243.305, 243.315 and 243.401 to 243.945. The division or board shall pay to a municipality or political subdivision the reasonable cost of any such facilities furnished by it. [Amended by 1969 c.80 Â§38a]

Â Â Â Â Â  240.110 [Amended by 1969 c.80 Â§39; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  240.115 Action to secure compliance with chapter. The Employment Relations Board may maintain such action or proceeding at law or in equity as it considers necessary or appropriate to secure compliance with this chapter and its rules and orders thereunder.

Â Â Â Â Â  240.120 [Amended by 1969 c.80 Â§39a; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  240.123 Board personnel; executive secretary of board; general counsel. (1) The Employment Relations Board shall employ such personnel as it considers necessary for efficient administration of its vested duties, and fix the compensation of its employees in accordance with the compensation plan for classified employees.

Â Â Â Â Â  (2) The board shall designate one of its employees as its executive secretary and delegate to the executive secretary such administrative duties and responsibilities as it finds advisable. The executive secretary shall be in the classified service.

Â Â Â Â Â  (3) The board shall designate a member of the Oregon State Bar as its general counsel to assist it in the performance of its functions and duties. Notwithstanding ORS chapter 180 and independently of the Attorney General, the general counsel may represent the board in any litigation or other matter pending in a court of law to which the board is a party or in which it is otherwise interested. The general counsel shall not appear before the board in any capacity other than general counsel to the board. The board may also delegate to its general counsel such other administrative duties and responsibilities as it finds advisable. [1969 c.80 Â§35e; 1973 c.536 Â§30; 1977 c.808 Â§5; 1979 c.468 Â§8]

Â Â Â Â Â  240.125 [Amended by 1969 c.80 Â§40; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.130 [Amended by 1969 c.80 Â§41; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.135 [Amended by 1969 c.80 Â§42; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.140 [Amended by 1969 c.80 Â§42a; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.145 Duties of administrator; rules. The Administrator of the Personnel Division, subject to the approval of the Director of the Oregon Department of Administrative Services, shall direct and supervise all the administrative and technical activities of the Personnel Division. In addition to the duties imposed upon the administrator elsewhere in this chapter, the administrator shall:

Â Â Â Â Â  (1) Establish and maintain a roster of all employees in state service, in which there shall be set forth, as to each employee, the class title of the position held, the salary or pay; any change in class title, pay, status or merit rating; and any other data about the employee that the division deems necessary.

Â Â Â Â Â  (2) Select for appointment, under this chapter, such employees of the division and such experts and special assistants as are necessary to carry out effectively the provisions of this chapter.

Â Â Â Â Â  (3) Prepare such rules, policies and procedures, tests and eligible lists as are necessary to carry out the duties, functions and powers of the Personnel Division under this chapter.

Â Â Â Â Â  (4) Devise plans for and cooperate with appointing authorities and other supervisory officers in the conduct of employee training programs, to the end that the quality of service rendered by state personnel may be continually improved.

Â Â Â Â Â  (5) Investigate from time to time the operation and effect of this chapter and the rules thereunder, and report findings and recommendations to the director of the department.

Â Â Â Â Â  (6) Make annual reports to the director of the department regarding the work of the division, and such special reports as the director considers desirable. [Amended by 1969 c.80 Â§43; 1971 c.695 Â§1; 1979 c.468 Â§9]

Â Â Â Â Â  240.150 [Amended by 1969 c.348 Â§1; repealed by 1979 c.468 Â§37]

Â Â Â Â Â  240.155 [Amended by 1969 c.80 Â§44; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.160 Agency personnel officers. A division of the service may designate a staff employee to serve as personnel officer for that division of the service. Such a personnel officer shall administer, within the division of the service, training and educational programs developed by the administrative head thereof in cooperation with appointing authorities and others and shall have such other functions of the Personnel Division as are authorized by the Administrator of the Personnel Division. [Amended by 1969 c.80 Â§45]

Â Â Â Â Â  240.165 Cost of operating Personnel Division divided among various agencies of state government. (1) The administrative expenses and costs of operating the Personnel Division shall be paid by the various divisions of the service in the state government. To establish an equitable division of the costs, the amount to be paid by each division of the service shall be determined in such proportion as the service rendered to each division of the service bears to the total service rendered by the Personnel Division.

Â Â Â Â Â  (2) The Personnel Division, at such times as its administrator deems proper, shall estimate in advance the expenses that will be incurred during a given period of not to exceed six months and, upon approval by the Director of the Oregon Department of Administrative Services, the division shall render to each division of the service affected thereby an invoice for its pro rata share of such expenses. Each division of the service shall pay such invoice as an administrative expense of that division of the service from funds or appropriations available to that division of the service in the same manner as other claims against the state are paid. If the estimated expenses in the case of any division of the service are more or less than the actual expenses, the difference shall be reflected in the next following estimate of expenses and invoice for that division of the service. [Amended by 1969 c.80 Â§46; 1969 c.489 Â§6]

Â Â Â Â Â  240.167 Cost of operating Employment Relations Board divided among various divisions of state government. (1) The administrative expenses and costs of operation of the Employment Relations Board in behalf of the state service shall be paid by the various divisions of the service in the state government. The board shall determine the amount of the expenses and costs to be paid by each division of the service on the basis of the proportion that the number of employees of that division in the classified service bears to the total number of employees of all divisions of the service in the classified service, or on any other basis that the board determines to be equitable.

Â Â Â Â Â  (2) The Employment Relations Board, at such times as its executive secretary considers proper, shall estimate in advance the expenses and costs that will be incurred during a period of not to exceed six months and shall render to each division of the service in the state government affected thereby an invoice for its pro rata share of such expenses and costs. Each division shall pay such invoice promptly as an administrative expense of that division from funds appropriated to or otherwise available for expenditure by that division, in the same manner as other claims against the state are paid. If the estimated expenses in the case of any division are more or less than the actual expenses, the difference shall be reflected in the next following estimate of expenses and invoice for that division of the service. [1969 c.658 Â§4; 1979 c.66 Â§1]

Â Â Â Â Â  240.170 Oregon Department of Administrative Services Operating Fund. (1) All moneys received by the Personnel Division pursuant to the state personnel management program shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund and are appropriated continuously out of that fund for the payment of all expenses incurred by the division for administration of the state personnel management program.

Â Â Â Â Â  (2) All moneys received by the Employment Relations Board pursuant to ORS 240.167 shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund and are appropriated continuously out of the fund for the payment of all expenses incurred by the board. [Amended by 1957 c.437 Â§2; 1969 c.80 Â§47; 1969 c.489 Â§8; 1993 c.500 Â§8a]

Â Â Â Â Â  240.180 [1969 c.80 Â§36; 1971 c.734 Â§20; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.185 Maximum number of state employees; applicability; exceptions. (1) On and after January 1, 1984, the number of persons employed by the state shall not exceed 1.5 percent of the stateÂs population of the prior year.

Â Â Â Â Â  (2) The population figure shall be that required by ORS 190.510 to 190.610.

Â Â Â Â Â  (3) This section applies to all full-time equivalent budgeted positions.

Â Â Â Â Â  (4) This section does not apply to the Governor, the Secretary of State, the State Treasurer, the Supreme Court or the Legislative Assembly in the conduct of duties vested in any of them by the Oregon Constitution. However, this exception applies only to the office of the Governor and not to the executive branch of government.

Â Â Â Â Â  (5) This section does not apply to personnel who administer unemployment insurance benefits programs of the Employment Department, to personnel who administer programs required to be implemented as a condition for the continued certification of the Employment Division Law by the United States Secretary of Labor or to personnel who administer programs implemented by the United States Department of Labor under federal law if the state is required to enter into contracts to provide such programs.

Â Â Â Â Â  (6) This section does not apply to personnel whose positions are funded by the gifts, grants and contracts program in the Department of Higher Education.

Â Â Â Â Â  (7) In order to assess the effect of subsection (1) of this section, the Oregon Department of Administrative Services by December 31 of each even-numbered year shall conduct a workload analysis of each state agency, regardless of whether the agency is exempt from the application of subsection (1) of this section. The workload analysis of each agency shall be submitted to the Legislative Assembly prior to its convening in regular session and shall accompany the agencyÂs budget request before the Joint Ways and Means Committee. [1979 c.604 Â§1; 1983 c.340 Â§1; 1989 c.863 Â§1]

Â Â Â Â Â  Note: 240.185 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

CATEGORIES OF SERVICE; CLASSIFICATION AND COMPENSATION PLANS

Â Â Â Â Â  240.190 Policy on comparability of value of work and compensation and classification. (1) It is declared to be the public policy of the State of Oregon to attempt to achieve an equitable relationship between the comparability of the value of work, as defined in ORS 292.951, performed by persons in state service and the compensation and the classification structure within the state system. To further the effort to achieve and maintain equity for undervalued jobs and job classifications, the state shall employ a neutral and objective method of determining the comparability of the value of work. The first priority in attaining equitable relationships shall be achieving compensation equity for the most undervalued classes in the lowest salary ranges.

Â Â Â Â Â  (2) State management, in each branch of government, shall, when establishing or modifying personnel plans and policies in compensation and classification matters, or in collective bargaining, arbitration and grievance procedures, hold equity in compensation and classification matters as an important consideration. Where applicable, an exclusive representative of a collective bargaining unit shall hold the same considerations to achieve consistency with the policies stated in this section and ORS 292.951 to 292.971.

Â Â Â Â Â  (3) No employee shall have wages decreased in order to achieve the policy set forth in this section. [1983 c.814 Â§1; 1987 c.772 Â§2]

Â Â Â Â Â  Note: 240.190 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.195 Categories of positions in state service. Positions in the service of the state are divided into the following categories:

Â Â Â Â Â  (1) The classified service as provided in ORS 240.210.

Â Â Â Â Â  (2) The unclassified service as provided in ORS 240.205.

Â Â Â Â Â  (3) The exempt service as defined in ORS 240.200.

Â Â Â Â Â  (4) The management service as provided in ORS 240.212. [1955 c.738 Â§1; 1981 c.409 Â§1]

Â Â Â Â Â  240.200 Exempt service. The exempt service shall comprise:

Â Â Â Â Â  (1) Officers elected by popular vote and persons appointed to fill vacancies in elective offices.

Â Â Â Â Â  (2) Members of boards and commissions who serve on a part-time basis and who, if compensated, receive compensation on a per diem basis.

Â Â Â Â Â  (3) Judges, referees, receivers, jurors and notaries public.

Â Â Â Â Â  (4) Officers and employees of the Legislative Assembly.

Â Â Â Â Â  (5) Persons employed in a professional or scientific capacity to make or conduct a temporary and special inquiry, investigation or examination on behalf of the Legislative Assembly or a committee thereof, or by authority of the Governor.

Â Â Â Â Â  (6) Any other position designated by law as exempt. [1955 c.738 Â§2; 1969 c.80 Â§48; 1969 c.199 Â§17; 1975 c.427 Â§1; 1983 c.763 Â§29]

Â Â Â Â Â  240.205 Unclassified service. The unclassified service shall comprise:

Â Â Â Â Â  (1) One executive officer and one secretary for each board or commission, the members of which are elected officers or are appointed by the Governor.

Â Â Â Â Â  (2) The director of each department of state government, each full-time salaried head of a state agency required by law to be appointed by the Governor and each full-time salaried member of a board or commission required by law to be appointed by the Governor.

Â Â Â Â Â  (3) The administrator of each division within a department of state government required by law to be appointed by the director of the department with the approval of the Governor.

Â Â Â Â Â  (4) Principal assistants and deputies and one private secretary for each executive or administrative officer specified in ORS 240.200 (1) and in subsections (1) to (3) of this section. ÂDeputyÂ means the deputy or deputies to an executive or administrative officer listed in subsections (1) to (3) of this section who is authorized to exercise that officerÂs authority upon absence of the officer. ÂPrincipal assistantÂ means a manager of a major agency organizational component who reports directly to an executive or administrative officer listed in subsections (1) to (3) of this section or deputy and who is designated as such by that executive or administrative officer with the approval of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) Employees in the GovernorÂs office and the principal assistant and private secretary in the Secretary of StateÂs division.

Â Â Â Â Â  (6) The deans, professors, principals, instructors and teachers in facilities operated under ORS 346.010.

Â Â Â Â Â  (7) Apprentice trainees only during the prescribed length of their course of training.

Â Â Â Â Â  (8) Licensed physicians and dentists employed in their professional capacities and student nurses, interns, and patient or inmate help in state institutions.

Â Â Â Â Â  (9) Lawyers employed in their professional capacities.

Â Â Â Â Â  (10) All members of the Oregon State Police appointed under ORS 181.250 and 181.265.

Â Â Â Â Â  (11) Deputy superintendents and associate superintendents in the Department of Education.

Â Â Â Â Â  (12) Temporary seasonal farm laborers engaged in single phases of agricultural production or harvesting.

Â Â Â Â Â  (13) Any individual employed and paid from federal funds received under the Emergency Job and Unemployment Assistance Act of 1974 (United States Public Law 93-567) or any other federal program intended primarily to alleviate unemployment. However, persons employed under this subsection shall be treated as classified employees for purposes of ORS 243.650 to 243.782.

Â Â Â Â Â  (14) Managers, department heads, directors, producers and announcers of the state radio and television network.

Â Â Â Â Â  (15) Employees, including managers, of the foreign trade offices of the Economic and Community Development Department located outside the country.

Â Â Â Â Â  (16) Any other position designated by law as unclassified. [Amended by 1953 c.699 Â§3; 1955 c.738 Â§4; 1957 c.597 Â§1; 1959 c.230 Â§1; 1959 c.566 Â§4; 1961 c.645 Â§1; 1965 c.405 Â§2; 1969 c.80 Â§49; 1969 c.199 Â§18; 1969 c.564 Â§3; 1969 c.599 Â§Â§66a,66b; 1971 c.301 Â§19; 1971 c.467 Â§25c; 1975 c.3 Â§1; 1975 c.393 Â§1a; 1975 c.427 Â§2a; 1977 c.271 Â§1; 1979 c.747 Â§1; 1979 c.468 Â§11; 1981 c.518 Â§3; 1981 s.s. c.3 Â§40; 1983 c.763 Â§30; 1985 c.388 Â§1; 1985 c.565 Â§38; 1991 c.149 Â§3; 1991 c.887 Â§2; 1993 c.741 Â§19; 1995 c.612 Â§13; 2001 c.883 Â§42]

Â Â Â Â Â  240.207 [1969 c.564 Â§2; 1979 c.468 Â§29; repealed by 1995 c.612 Â§24]

Â Â Â Â Â  240.210 Classified service. The classified service comprises all positions in the state service existing on June 16, 1945, or thereafter created and which are not listed in ORS 240.200, 240.205 or 240.212. [Amended by 1955 c.738 Â§7; 1981 c.409 Â§2]

Â Â Â Â Â  240.212 Management service. The management service shall comprise all positions not in the unclassified or exempt service that have been determined to be confidential employees, supervisory employees or managerial employees, as defined in ORS 243.650. [1981 c.409 Â§6; 1995 c.286 Â§25]

Â Â Â Â Â  240.215 Classification plan; job share; career ladder; transfers. (1) The Personnel Division of the Oregon Department of Administrative Services shall adopt a classification plan which shall group all positions in the classified service in classifications based on their duties, authority and responsibilities; and which shall set forth for each classification, a class title, a statement of the minimum qualifications, duties, authority and responsibilities thereof. Each classification of positions may be subdivided and classes may be grouped and ranked in an appropriate manner.

Â Â Â Â Â  (2) The allocation of positions within the various operating agencies to the classifications in the classification plan shall be performed by the agency appointing authority with post-audit review by the division. Agencies shall allocate positions to the available class that most accurately describes the work based upon the assigned duties, authorities and responsibilities. If a position is found to be misallocated, the agency shall change the allocation of the position to the proper class for the work, whether or not the assigned duties have changed since the previous allocation decision.

Â Â Â Â Â  (3) In adopting a classification system, the division shall consult with appointing authorities to determine the positions in a class of positions that can be classified as job-sharing positions.

Â Â Â Â Â  (4) The division shall group jobs into broad, statewide classes, whenever possible, consistent with good management practices and ORS 240.190 and 243.650 to 243.782. In this process, the division shall work to reduce the total number of classes, in conjunction with developing career ladders and voluntary cross-agency transfers in concert with employees of the agency. It is intended that employees be provided the necessary training in those instances where additional skills are required. [Amended by 1969 c.80 Â§50; 1979 c.302 Â§5; 1979 c.468 Â§10a; 1993 c.724 Â§11; 1995 c.155 Â§1]

Â Â Â Â Â  240.217 Certain reclassifications prohibited. Whenever class specifications for a class of positions in the classified service are changed to reflect revised or added responsibilities that require either the same level or a higher level of competence, such change will not result in a downward reclassification of the class. [1978 c.6 Â§2]

Â Â Â Â Â  Note: 240.217 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.220 [Amended by 1969 c.80 Â§51; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.225 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.227 Salary for legislator appointed to exempt, unclassified or management service. (1) Except as otherwise provided by section 30, Article IV of the Oregon Constitution, notwithstanding any statute or salary plan establishing the salary for a position in the exempt, unclassified or management service, a Senator or Representative who is appointed to a position in the exempt, unclassified or management service during the SenatorÂs or RepresentativeÂs term of office shall receive a salary established as follows:

Â Â Â Â Â  (a) If the salary for the position to which the Senator or Representative is appointed has been increased during the SenatorÂs or RepresentativeÂs term of office, the Senator or Representative shall receive a salary equal to that established for the position immediately prior to the commencement of the SenatorÂs or RepresentativeÂs term of office until the term of office of the Senator or Representative expires.

Â Â Â Â Â  (b) If the salary for the position to which the Senator or Representative is appointed decreased or remained unchanged during the SenatorÂs or RepresentativeÂs term of office, the Senator or Representative shall receive the salary established by the applicable statute or salary plan.

Â Â Â Â Â  (2) As used in this section, Âterm of officeÂ means the particular four-year or two-year period for which the Senator or Representative was elected pursuant to section 4, Article IV of the Oregon Constitution. In the event that the Senator or Representative was appointed to fill a vacancy in the Legislative Assembly, Âterm of officeÂ means the remainder of the four-year or two-year period for which the Senator or Representative was appointed, beginning on the date of appointment. ÂTerm of officeÂ does not mean the SenatorÂs or RepresentativeÂs duration of service in the Legislative Assembly. [1987 c.879 Â§23]

Â Â Â Â Â  240.230 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.233 [1955 c.738 Â§8; 1969 c.80 Â§52; 1975 c.139 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.235 Compensation plan for classified service. (1) The Personnel Division shall establish and implement a merit pay system which shall take into consideration individual performance and organizational accomplishment, prevailing rates of pay for the services performed and for comparable services in public and private employment, living costs, maintenance or other benefits received, obligations established by collective bargaining agreements, and the stateÂs financial condition and policies. The merit pay system may provide for monetary awards to employees for past meritorious service and contribution to the mission and goals of the employing agency.

Â Â Â Â Â  (2) Modifications of the merit pay system may be adopted by the division and shall be effective only when approved by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, each employee in the classified service shall be paid a rate within the salary range set forth in the merit pay system for the class of positions in which employed.

Â Â Â Â Â  (4) Following any modification of the classification plan affecting a position, the division may provide that the rate of compensation of the employee holding such position shall not be reduced by reason of any such modification. An employee holding such a position shall not be eligible for any salary increase during such period of time that the employeeÂs salary is above the maximum of the salary range of the classification to which the employeeÂs position is allocated. [Amended by 1961 c.451 Â§1; 1969 c.80 Â§53; 1975 c.305 Â§1; 1979 c.468 Â§12]

Â Â Â Â Â  240.240 Application of chapter to unclassified or management service. (1) The unclassified service or, except as provided in ORS 240.250, the management service shall not be subject to this chapter, except that employees and officers in the unclassified or management service shall be subject to the laws, rules and policies pertaining to any type of leave with pay except as otherwise provided in subsections (4) and (5) of this section, and shall be subject to the laws, rules and policies pertaining to salary plans except as otherwise provided in subsections (3) and (5) of this section.

Â Â Â Â Â  (2) With regard to any unclassified or management service position for which the salary is not fixed by law, and except as otherwise provided in subsections (3) and (5) of this section, the Personnel Division shall adopt a salary plan which is equitably applied to various categories in the unclassified or management service and is in reasonable conformity with the general salary structure of the state. The division shall maintain this unclassified and management salary plan in accordance with the procedures established for the classified salary plan as provided in ORS 240.235.

Â Â Â Â Â  (3) The Secretary of State and the State Treasurer, for the purpose of maintaining a salary plan for unclassified and management service positions in their departments, may request the advice and assistance of the division.

Â Â Â Â Â  (4) With regard to unclassified instructors and teachers under annual teaching contracts for an academic year in facilities operated under ORS 346.010, arrangements for leave with pay shall be established by the Department of Education.

Â Â Â Â Â  (5) With regard to unclassified positions in the Economic and Community Development DepartmentÂs foreign offices, the salary plan and arrangements for leave with pay shall be established by the Director of the Economic and Community Development Department. [1955 c.738 Â§5; 1969 c.80 Â§54; 1971 c.695 Â§2; 1975 c.427 Â§4; 1981 c.409 Â§3; 1985 c.121 Â§1; 1991 c.149 Â§4; 1995 c.612 Â§14]

Â Â Â Â Â  240.245 Application of chapter to exempt service. The exempt service shall not be subject to the provisions of this chapter, except that, with regard to any position for which salaries are not fixed by law, the officer authorized by law to appoint or fill such position shall maintain a salary plan equitably applied to the exempt position and in reasonable conformity with the general salary structure of the state. [1955 c.738 Â§3; 1969 c.80 Â§55]

Â Â Â Â Â  240.250 Rules applicable to management service. The Personnel Division shall adopt rules, policies and procedures necessary for the management service. The rules may cover any wages, hours, terms and conditions of employment addressed by this chapter, even if, absent the rule, those wages, hours, terms and conditions would not otherwise apply to the management service. The rules shall further merit principles in the examination, selection and promotion of individuals for the management service. [1981 c.409 Â§7; 1985 c.121 Â§2]

Â Â Â Â Â  240.305 [Amended by 1975 c.427 Â§5; repealed by 1979 c.468 Â§1]

METHOD OF SELECTING EMPLOYEES FOR SERVICE IN CLASSIFIED POSITIONS

Â Â Â Â Â  240.306 Recruitment, selection and promotion of state employees; criteria; procedures; duties of department. (1) Recruiting, selecting and promoting employees shall be on the basis of their relative ability, knowledge, experience and skills, determined by open competition and consideration of qualified applicants, without regard to an individualÂs race, color, religion, sex, marital status, national origin, political affiliation, age, disability or other nonjob related factors, with proper regard for an individualÂs privacy. Nothing in this subsection shall be construed to enlarge or diminish the obligation of the state or the rights of employees concerning claims of employment discrimination as prescribed by applicable state and federal employment discrimination laws.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall establish procedures to provide for statewide open recruitment and selection for classifications which are common to state agencies. Such procedures shall include adequate public notice, affirmative action to seek out underutilized members of protected minorities, and job related testing. The department may delegate to individual operating agencies the responsibility for recruitment and selection of classifications where appropriate.

Â Â Â Â Â  (3) Competition for appropriate positions may be limited to facilitate employment of those with a substantial disability or who are economically disadvantaged, or for purposes of implementing a specified affirmative action program.

Â Â Â Â Â  (4) Appointments to positions in state service shall be made on the basis of qualifications and merit by selection from eligible lists established by the department or a delegated operating agency.

Â Â Â Â Â  (5)(a) Noncompetitive selection and appointment procedures may be used for unskilled or semiskilled positions, or where job related ranking measures are not practical or appropriate.

Â Â Â Â Â  (b) Noncompetitive selection and appointment or direct appointment also may be used by agency appointing authorities to fill positions that:

Â Â Â Â Â  (A) Require special or unique skills such as expert professional level or executive positions; or

Â Â Â Â Â  (B) Have critical timing requirements affecting recruitment.

Â Â Â Â Â  (6) Minimum qualifications and performance requirements and duties of a classification may be appropriately modified to permit the appointment and promotion of trainees to positions normally filled at full proficiency level.

Â Â Â Â Â  (7) The department or delegated agencies shall establish systems to provide opportunities for promotion through meritorious service, training, education and career development assignments. The department shall certify to the eligibility of persons selected for promotion or delegate that responsibility to operating agencies in appropriate situations. Provision shall be made to bring persons into state service through open competition at higher levels where such competition provides abilities not available among existing employees, enrich state service or contribute to improved employment opportunity for underrepresented groups. [1979 c.468 Â§20; 1985 c.635 Â§1; 1989 c.224 Â§28; 1997 c.51 Â§1]

Â Â Â Â Â  240.307 Procedure for enforcement of ORS 240.309; rules. (1) Any complaint alleging violation of ORS 240.309 shall be filed with the Employment Relations Board.

Â Â Â Â Â  (2) Any employee may file a complaint with the board alleging violation of ORS 240.309.

Â Â Â Â Â  (3) If the employee makes a prima facie case showing that the employer has violated ORS 240.309, then the burden of rebutting the prima facie case is on the employer.

Â Â Â Â Â  (4)(a) Any employer found to be in violation of ORS 240.309 by the board may be required to pay any affected employee damages for any loss of wages, benefits and rights. The board may also require the agency to discontinue the improper practices.

Â Â Â Â Â  (b) Any award granted to an affected employee by the board shall be in addition to any penalty imposed under ORS 240.990.

Â Â Â Â Â  (5) Subject to the requirements of ORS 183.452, the state agency need not be represented by legal counsel in these proceedings before the Employment Relations Board. The board may adopt, by rule, special informal proceedings to review these matters and may, in its discretion, rely on any grievance procedure records developed by the state agency. If the board adopts a rule under this subsection, the employer shall not be required to comply with ORS 183.452 (2)(b) for hearings conducted under the board rule. Any court review of the boardÂs decision under this section shall give special deference to the informality of the proceedings in reviewing the sufficiency of the record. [1990 c.3 Â§3; 1999 c.448 Â§7]

Â Â Â Â Â  240.309 Temporary appointments; limitations; duration; extension; periodic reports; post-audit review; investigation; exceptions. (1) Temporary employment shall be used for the purpose of meeting emergency, nonrecurring or short-term workload needs of the state.

Â Â Â Â Â  (2) A temporary employee may be given a nonstatus appointment without open competition and consideration only for the purposes enumerated in this section. Temporary appointments shall not be used to defeat the open competition and consideration system.

Â Â Â Â Â  (3) A temporary employee may not be employed in a permanent, seasonal, intermittent or limited duration position except to replace an employee during an approved leave period.

Â Â Â Â Â  (4) Employment of a temporary employee for the same workload need, other than for leave, may not exceed six calendar months. The decision to extend the period of employment may be delegated by the Personnel Division of the Oregon Department of Administrative Services to other state agencies. Approval to extend shall be allowed only upon an appointing authorityÂs finding that the original emergency continues to exist and that there is no other reasonable means to meet the emergency. Agency actions under this subsection are subject to post-audit review by the Oregon Department of Administrative Services as provided in ORS 240.311.

Â Â Â Â Â  (5) Employment of a temporary employee for different workload needs shall not exceed the equivalent of six calendar months in a 12-month period.

Â Â Â Â Â  (6) A temporary employee shall not be denied permanent work because of the temporary status. Temporary service shall not be used as any portion of a required trial service period.

Â Â Â Â Â  (7) The Personnel Division of the Oregon Department of Administrative Services shall report the use of temporary employees, by agency, once every six months, including the duration and reason for use or extensions, if any, of temporary appointments. The reports shall be made available upon request to interested parties, including employee organizations. If any interested party alleges misuse of temporary employees, the division shall investigate, report its findings and take appropriate action.

Â Â Â Â Â  (8) The Department of Justice may use temporary status appointments for student law clerks for a period not to exceed 24 months.

Â Â Â Â Â  (9) The chief administrative law judge of the Office of Administrative Hearings may use temporary status appointments for student law clerks for a period not to exceed 24 months. Student law clerks appointed under this subsection may not act as administrative law judges or conduct hearings for the Office of Administrative Hearings.

Â Â Â Â Â  (10) A state agency may use temporary status appointments for a period not to exceed 48 months for student interns who are enrolled in high school or who are under 19 years of age and are training to receive a General Educational Development (GED) certificate. Student interns are not eligible for benefits under ORS 243.105 to 243.285. [1985 c.635 Â§3; 1990 c.3 Â§1; 1993 c.98 Â§5; 1993 c.724 Â§12; 2001 c.312 Â§1; 2003 c.75 Â§20]

Â Â Â Â Â  240.310 [Amended by 1969 c.80 Â§56; 1975 c.427 Â§6; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.311 Delegation of authority and responsibility by division; post-audit review. (1) Delegations of authority and responsibility to operating agencies shall be subject to appropriate post-audit review by the Personnel Division.

Â Â Â Â Â  (2) Controversies between operating agencies and the division arising from post-audit reviews shall be resolved by the Director of the Oregon Department of Administrative Services. [1979 c.468 Â§22]

Â Â Â Â Â  240.315 [Amended by 1969 c.80 Â§57; 1975 c.427 Â§7; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.316 Trial service; regular status; procedures for transfer, demotion and separation of employees. (1)(a) Persons initially appointed to or promoted to a permanent or seasonal position in state service shall be subject to a trial service period.

Â Â Â Â Â  (b) An appointing authority has the discretion to subject an employee to a trial service period when:

Â Â Â Â Â  (A) A management service employee or a classified, unrepresented employee transfers to a different agency;

Â Â Â Â Â  (B) A management service employee or a classified, unrepresented employee transfers back to the same agency after an absence of more than one year;

Â Â Â Â Â  (C) A former management service employee or former classified, unrepresented employee is reemployed by the same agency after an absence of more than one year; or

Â Â Â Â Â  (D) A former management service employee or former classified, unrepresented employee is reemployed by a different agency.

Â Â Â Â Â  (c) Any employee who serves the trial service period designated by the Personnel Division or a delegated operating agency for a given classification or as described in paragraph (b) of this subsection shall be given regular employee status.

Â Â Â Â Â  (2) Employees who have acquired regular status will not be subject to separation except for cause as defined by ORS 240.555 or lack of work, curtailment of funds, or reorganization requiring a reduction in force.

Â Â Â Â Â  (3) Procedures shall be established by the division to provide for the layoff and opportunity for reemployment of employees separated for reasons other than cause, which shall take into account the needs of the service, qualifications, quality of performance, relative merit and length of service.

Â Â Â Â Â  (4) Procedures shall also be established by the division for the transfer, discipline or demotion of employees for the good of the service or separation of employees whose conduct or performance continues to be improper or inadequate after reasonable attempts have been made to correct it, where appropriate. [1979 c.468 Â§23; 1981 c.155 Â§1; 1989 c.134 Â§1; 1989 c.890 Â§11]

Â Â Â Â Â  240.320 [Amended by 1969 c.80 Â§58; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.321 Collective bargaining; effect of collective bargaining agreements on personnel rules; grievance procedures. (1) All collective bargaining between the state and its agencies and any certified or recognized exclusive employee representative of classified employees shall be under the direction and supervision of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding any of the provisions of ORS 240.235, 240.306, 240.316, 240.430 and 240.551, employees of state agencies who are in certified or recognized appropriate bargaining units shall have all aspects of their wages, hours and other terms and conditions of employment determined by collective bargaining agreements between the state and its agencies and the exclusive employee representatives of such employees pursuant to the provisions of ORS 243.650 to 243.762, except with regard to the recruitment and selection of applicants for initial appointment to state service.

Â Â Â Â Â  (3) The provisions of rules adopted by the Oregon Department of Administrative Services, the subjects of which are incorporated into collective bargaining agreements, shall not be applicable to employees within appropriate bargaining units covered by such agreements.

Â Â Â Â Â  (4) The department shall ensure the speedy resolution of employee grievances by adopting a grievance procedure resulting in a final employer determination within 60 days of the filing of a written grievance, with appeal thereafter to the Employment Relations Board, the Civil Rights Division of the Bureau of Labor and Industries, or other appropriate review agency. Employees in collective bargaining units shall have their grievances resolved as provided for by the collective bargaining agreement. [1979 c.468 Â§24; 1997 c.23 Â§1]

Â Â Â Â Â  240.325 [Amended by 1969 c.80 Â§59; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.330 [Amended by 1969 c.80 Â§60; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.335 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.340 [Amended by 1959 c.689 Â§5; 1959 c.694 Â§1; 1969 c.80 Â§61; 1973 c.189 Â§1; 1973 c.827 Â§23; 1975 c.427 Â§8; 1979 c.861 Â§7; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.345 [Amended by 1969 c.80 Â§62; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.350 [Amended by 1969 c.80 Â§63; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.355 [Amended by 1969 c.80 Â§64; 1971 c.695 Â§3; 1975 c.325 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.360 [Amended by 1955 c.140 Â§1; 1969 c.80 Â§65; 1975 c.427 Â§9; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.365 [Amended by 1969 c.80 Â§66; 1969 c.347 Â§1; 1975 c.427 Â§10; repealed by 1979 c.468 Â§37]

Â Â Â Â Â  240.370 [Amended by 1971 c.696 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.375 [Amended by 1959 c.375 Â§1; 1969 c.80 Â§67; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.379 [1981 c.557 Â§2; 1987 c.743 Â§1; 1989 c.224 Â§29; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.380 [Amended by 1971 c.695 Â§6; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.384 [1981 c.557 Â§3; 1989 c.224 Â§30; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.385 [Repealed by 1971 c.695 Â§10]

Â Â Â Â Â  240.387 [1971 c.697 Â§2; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.390 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.391 [1979 c.217 Â§2; 1987 c.743 Â§2; 1989 c.224 Â§31; 1991 c.402 Â§2; 1993 c.9 Â§1; repealed by 2005 c.45 Â§1]

Â Â Â Â Â  240.392 [1979 c.217 Â§3; 1989 c.224 Â§32; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.393 [1979 c.217 Â§4; 1981 c.557 Â§4; 1989 c.224 Â§33; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.394 [1979 c.217 Â§5; 1983 c.740 Â§63; 1989 c.224 Â§34; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.395 Suspension of merit system in emergencies; reinstatement. (1) In the event of emergency or abnormal employment conditions due to disaster, national defense, war or conflict in which the Armed Forces of the United States are participating and because of which Oregon citizens are subject to induction into the Armed Forces, if a critical shortage of persons available and employable to fill positions and discharge duties in the classified service results, and the Personnel Division so finds and the Governor so certifies, the examination, certification and appointment procedures required by law shall be suspended for the duration of the emergency as to all or any classes of positions in which there is a shortage of employees.

Â Â Â Â Â  (2) When the division determines that the emergency or abnormal condition no longer exists, and the Governor so certifies, the regular examination, certification and employment procedures shall be reestablished. Temporary appointments made with the approval of the division during the emergency period shall terminate 90 days after the date of establishment of eligible lists for positions to which temporary appointments have been made. [Amended by 1969 c.80 Â§68]

Â Â Â Â Â  240.400 Designation by appointing authority of staff employees to act as alternates. An appointing authority may file in writing with the Personnel Division names of staff employees to act in the name of the appointing authority and to perform any act or duty of the appointing authority authorized under the provisions of this chapter. [1971 c.695 Â§5; 1979 c.468 Â§14]

Â Â Â Â Â  240.405 [Amended by 1961 c.647 Â§1; 1963 c.185 Â§1; 1969 c.80 Â§69; 1969 c.346 Â§1; repealed by 1979 c.468 Â§1]

REMOVAL DURING TRIAL SERVICE; SEASONAL EMPLOYEES; MERIT RATINGS

Â Â Â Â Â  240.410 Removals during trial period. At any time during the trial service period, the appointing authority may remove an employee if, in the opinion of the appointing authority, the trial service indicates that such employee is unable or unwilling to perform duties satisfactorily or that the habits and dependability of the employee do not merit continuance in the service. [Amended by 1979 c.468 Â§15]

Â Â Â Â Â  240.415 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.420 [Repealed by 1961 c.646 Â§1]

Â Â Â Â Â  240.425 Regular seasonal employees. Positions which occur, terminate and recur periodically and regularly regardless of the duration thereof shall be designated by rule, policy or procedure of the Personnel Division as seasonal positions. An employee who satisfactorily serves in a seasonal position the trial service period designated by the division or a delegated operating agency for the classification to which the seasonal position is allocated is entitled to permanent status as a regular seasonal employee. [Amended by 1969 c.80 Â§70; 1981 c.156 Â§1]

Â Â Â Â Â  240.430 Merit ratings. In cooperation with appointing authorities, the Personnel Division shall establish a system of merit ratings to determine the quality of performance and relative merit of employees in the classified service. [Amended by 1969 c.80 Â§71; 1979 c.468 Â§16]

STATE MANAGEMENT CREDENTIALS PROGRAM

Â Â Â Â Â  240.435 State Management Credentials Program required; purpose. The Oregon Department of Administrative Services shall establish a state management credentials program for state agency managers and employees on a career track to become agency managers. The state management credentials program shall include training opportunities for agency employees and training requirements for existing agency managers. The purpose of the state management credentials program is to insure that agency managers have the necessary training and skills to be effective leaders and team builders and to provide training in management skills as part of a professional development program for nonmanagement agency employees. To that end, the department shall:

Â Â Â Â Â  (1) Identify necessary job skills for state managers, including team-building skills;

Â Â Â Â Â  (2) Identify skills and training needs for state managers to meet workplace requirements in the future;

Â Â Â Â Â  (3) Identify incentives for employees to participate in the program; and

Â Â Â Â Â  (4) Identify continuing education resources in the public sector and through in-service training to implement the state management credentials program. [1993 c.724 Â§13a(1)]

Â Â Â Â Â  Note: 240.435 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.505 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.510 [Amended by 1963 c.199 Â§3; 1969 c.80 Â§72; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.515 [Amended by 1953 c.353 Â§2; 1961 c.450 Â§1; 1969 c.80 Â§73; 1973 c.471 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.520 [Amended by 1969 c.80 Â§74; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.525 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.530 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.535 [Amended by 1969 c.80 Â§75; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.540 [Amended by 1969 c.80 Â§76; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.545 [Repealed by 1979 c.468 Â§1]

WORKING HOURS, LEAVES, DISCIPLINE, REEMPLOYMENT

Â Â Â Â Â  240.546 Payments in lieu of sick leave with pay; rules; exclusions. The Personnel Division may adopt rules, policies and procedures for state agencies to provide employees in the classified and unclassified service with payments on account of sickness in lieu of accrued and any future sick leave with pay. The Legislative Assembly, state courts and Department of Education may similarly adopt rules, policies and procedures providing unclassified employees with such payments. Payments on account of sickness may be made directly or from an insured plan, but the payments may not include medical treatment, hospitalization, dental or eye or other health care or duplicate any group insurance coverage otherwise provided in whole or in part by employer contributions. [1981 c.567 Â§9; 1995 c.612 Â§15; 2005 c.751 Â§3]

Â Â Â Â Â  240.550 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.551 Working hours, holidays, leaves of absence and vacations of employees in state classified service. The Personnel Division shall establish the hours of work, holidays, leaves of absence with and without pay and vacations of employees in the state classified service. The division may delegate this responsibility to individual operating agencies where appropriate. [1979 c.468 Â§21]

Â Â Â Â Â  240.555 Suspension, reduction, demotion or dismissal. The appointing authority in any division of the service may suspend, reduce, demote or dismiss an employee thereof for misconduct, inefficiency, incompetence, insubordination, indolence, malfeasance or other unfitness to render effective service. [Amended by 1969 c.80 Â§77; 1975 c.427 Â§11; 1979 c.468 Â§17]

Â Â Â Â Â  240.560 Appeal procedure. (1) A regular employee who is reduced, dismissed, suspended or demoted, shall have the right to appeal to the Employment Relations Board not later than 30 days after the effective date of the reduction, dismissal, suspension or demotion. The appeal must be in writing. The appeal is timely if it is received by the board or postmarked, if mailed postpaid and properly addressed, not later than 30 days after the effective date of the reduction, dismissal, suspension or demotion. The board shall hear the appeal within 30 days after the board receives the appeal, unless the parties to the hearing agree to a postponement. The board shall furnish the division of the service concerned with a copy of the appeal in advance of the hearing.

Â Â Â Â Â  (2) The hearing shall be conducted as provided for a contested case in ORS chapter 183.

Â Â Â Â Â  (3) If the board finds that the action complained of was taken by the appointing authority for any political, religious or racial reasons, or because of sex, marital status or age, the employee shall be reinstated to the position and shall not suffer any loss in pay.

Â Â Â Â Â  (4) In all other cases, if the board finds that the action was not taken in good faith for cause, it shall order the immediate reinstatement and the reemployment of the employee in the position without the loss of pay. In lieu of affirming the action, the board may modify the action by directing a suspension without pay for a given period, and a subsequent restoration to duty, or a demotion in classification, grade or pay. The findings and order of the board shall be certified in writing to the appointing authority and shall be forthwith put into effect by the appointing authority. [Amended by 1957 c.205 Â§1; 1959 c.689 Â§6; 1969 c.80 Â§78; 1971 c.734 Â§35; 1975 c.427 Â§12; 1977 c.400 Â§1; 1977 c.770 Â§6; 1993 c.778 Â§24; 2003 c.213 Â§1]

Â Â Â Â Â  240.563 Judicial review. Judicial review of orders under ORS 240.560 shall be as provided in ORS chapter 183. [1971 c.734 Â§31]

Â Â Â Â Â  240.565 [Amended by 1969 c.80 Â§79; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.570 Classified employee filling position in unclassified, exempt or management service. (1) Positions in the unclassified, management and exempt services may be filled by classified employees. After an employee is terminated from the unclassified or exempt service or removed from the management service, for reasons other than those specified in ORS 240.555, the state agency that employed the employee before the appointment to the unclassified, exempt or management service may, at the agencyÂs sole discretion, restore the employee to a position held in the agency before the appointment if the employee meets the position requirements. If an employee is restored to a former position, the employee is subject to any applicable agency collective bargaining agreement.

Â Â Â Â Â  (2) An appointing authority may assign, reassign and transfer management service employees for the good of the service and may remove employees from the management service due to reorganization or lack of work.

Â Â Â Â Â  (3) A management service employee is subject to a trial service period established pursuant to rules of the Personnel Division under ORS 240.250. Thereafter, the management service employee may be disciplined by reprimand, salary reduction, suspension or demotion or removed from the management service if the employee is unable or unwilling to fully and faithfully perform the duties of the position satisfactorily.

Â Â Â Â Â  (4) Employees who are assigned, reassigned, transferred or removed, as provided in subsection (2) of this section, and employees who are disciplined or removed from the management service for the reasons specified in subsection (3) of this section may appeal to the Employment Relations Board in the manner provided by ORS 240.560.

Â Â Â Â Â  (5) Management service employees with immediate prior former regular status in the classified service may be dismissed from state service only for reasons specified by ORS 240.555 and pursuant to the appeal procedures provided by ORS 240.560. [1955 c.738 Â§6; 1979 c.468 Â§18; 1981 c.409 Â§4; 1985 c.121 Â§3; 1987 c.269 Â§1; 2005 c.766 Â§1]

Â Â Â Â Â  240.572 [1977 c.271 Â§3; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.575 [1971 c.542 Â§2; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.580 Service credits for service in unclassified service. An employee who is initially appointed to a position in the unclassified service as a member of the Oregon State Police under ORS 181.250 or 181.265, who separates voluntarily from that service and who, within two years after the separation, is appointed to a position in the classified service, whether within a bargaining unit covered by a collective bargaining agreement or not, and acquires regular employee status shall be entitled, for purposes of layoff and opportunity for reemployment after separation for reasons other than cause, to service credit for the service in the unclassified service preceding the service in the classified service. ORS 240.321 (3) does not apply to service credit granted under this section. [1983 c.746 Â§2]

Â Â Â Â Â  240.590 Reemployment of employee in exempt service. An employee in the exempt service who has been employed full-time for at least 12 months consecutively in such service may be noncompetitively reemployed in a position for which qualified within two years from the date of separation, if separated from state service in good standing. However, such reemployment shall occur only after current bargaining unit members have exhausted any rights under an applicable collective bargaining agreement. [1985 c.635 Â§5]

MEDIATION FEE

Â Â Â Â Â  240.610 Mediation service fee; interest-based problem solving training fee; amount; payment; disposition of fees. (1) Notwithstanding ORS 662.435, when the Employment Relations Board assigns a mediator under ORS 243.712 or 662.425 to resolve a labor dispute or labor controversy between a local public employer and the exclusive representative of the employees of that employer, the board may charge a fee for the mediation services provided by the board.

Â Â Â Â Â  (2) Notwithstanding any other law, the fee charged by the board under this section shall not exceed $1,000, and the local public employer and the exclusive representative shall each pay one-half of the amount of the fee to the board. Notwithstanding any other law, in addition to the initial fee charged for mediation services, the board may charge a second fee, in an amount not to exceed $1,000, for mediation services performed subsequent to those services performed at one mediation session after a notice of intent to strike or notice of intent to implement the employerÂs last offer has been given.

Â Â Â Â Â  (3) Notwithstanding any other law, in addition to fees for mediation services, the board may establish fees for training in interest-based problem solving. Such fees are not subject to the provisions of subsection (2) of this section.

Â Â Â Â Â  (4) Fees received by the board under this section shall be deposited to the credit of the Oregon Department of Administrative Services Operating Fund established by ORS 240.170.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂExclusive representativeÂ and Âlabor disputeÂ have the meanings given those terms in ORS 243.650.

Â Â Â Â Â  (b) ÂLocal public employerÂ means any political subdivision in this state, including a city, county, community college, school district, special district and a public and quasi-public corporation. [1993 c.711 Â§2; 1995 c.79 Â§84; 1995 c.448 Â§1]

Â Â Â Â Â  240.705 [Repealed by 1967 c.630 Â§5]

PROHIBITED CONDUCT

Â Â Â Â Â  240.710 Certain acts unlawful. (1) No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification, or appointment made under this chapter, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter and the rules.

Â Â Â Â Â  (2) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the classified service.

Â Â Â Â Â  (3) No employee of the Personnel Division, examiner or other person shall defeat, deceive or obstruct any person in the right of the person to examination, eligibility, certification or appointment under this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service. [Amended by 1969 c.80 Â§80]

Â Â Â Â Â  240.740 [1983 c.808 Â§2; repealed by 1989 c.890 Â§12]

Â Â Â Â Â  240.750 When discipline action not to be retained in personnel file. No copy of a personnel discipline action that has been communicated orally or in writing to the employee and subsequently reduced in severity or eliminated through collective bargaining, grievance or personnel process shall be placed or otherwise retained in the personnel file of the employee unless agreed to by the employer and the employee. [1985 c.813 Â§2]

Â Â Â Â Â  Note: 240.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  240.850 Policy on work environments; duties of state agencies. It is the policy of the State of Oregon to encourage cooperative, participatory work environments and team-based management practices in all state agencies. To that end, when feasible and appropriate, state agencies shall:

Â Â Â Â Â  (1) Delegate responsibility for decision-making and service delivery to the lowest possible level;

Â Â Â Â Â  (2) Involve all workers, especially frontline workers, in the development and design of processes and program improvements;

Â Â Â Â Â  (3) Simplify and eliminate internal administrative rules and policies that unduly impede the attainment of the agencyÂs mission and delivery of services;

Â Â Â Â Â  (4) Eliminate layers of organizational hierarchies;

Â Â Â Â Â  (5) Envision state government as a high performance organization in which training and technology are viewed as an investment in the workforce; and

Â Â Â Â Â  (6) Promote continuous improvement of state services through the involvement of all workers in process design and performance-based outcome development. [1993 c.724 Â§13b]

Â Â Â Â Â  Note: 240.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.855 Telecommuting; state policy; agencies to adopt written policies; biennial report. (1) As used in this section:

Â Â Â Â Â  (a) ÂState agencyÂ means any state office, department, division, bureau, board and commission, whether in the executive, legislative or judicial branch.

Â Â Â Â Â  (b) ÂTelecommuteÂ means to work from the employeeÂs home or from an office near the employeeÂs home, rather than from the principal place of employment.

Â Â Â Â Â  (2) It is the policy of the State of Oregon to encourage state agencies to allow employees to telecommute when there are opportunities for improved employee performance, reduced commuting miles or agency savings.

Â Â Â Â Â  (3) Each state agency shall adopt a written policy that:

Â Â Â Â Â  (a) Defines specific criteria and procedures for telecommuting;

Â Â Â Â Â  (b) Is applied consistently throughout the agency; and

Â Â Â Â Â  (c) Requires the agency, in exercising its discretion, to consider an employee request to telecommute in relation to the agencyÂs operating and customer needs.

Â Â Â Â Â  (4) Each state agency that has an electronic bulletin board, home page or similar means of communication shall post the policy adopted under subsection (3) of this section on the bulletin board, home page or similar site.

Â Â Â Â Â  (5) The Oregon Department of Administrative Services, in consultation with the State Department of Energy, shall provide a biennial report to the Joint Committee on Technology, or a similar committee of the Legislative Assembly, containing at least the following:

Â Â Â Â Â  (a) The number of employees telecommuting;

Â Â Â Â Â  (b) The number of trips, miles and hours of travel time saved annually;

Â Â Â Â Â  (c) A summary of efforts made by the state agency to promote and encourage telecommuting;

Â Â Â Â Â  (d) An evaluation of the effectiveness of efforts to encourage employees to telecommute; and

Â Â Â Â Â  (e) Such other matters as may be requested by the committee. [Formerly 283.550]

Note: 240.855 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  240.990 Penalties. (1) Subject to ORS 153.022, any person who willfully violates any provision of this chapter or of the rules thereunder is guilty of a misdemeanor and is punishable, upon conviction, by a fine of not more than $500 or by imprisonment in the county jail for a term not exceeding one year, or both.

Â Â Â Â Â  (2) Any person who fails to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any investigation or hearing authorized by this chapter is guilty of a misdemeanor.

Â Â Â Â Â  (3) A state officer or employee who fails to comply with any provision of this chapter or of any rule, regulation or order thereunder is subject to all penalties and remedies provided by law for failure of a public officer or employee to do an act required of a public officer or employee by law.

Â Â Â Â Â  (4) Any person who is convicted of a misdemeanor under this chapter shall, for a period of five years, be ineligible for appointment to or employment in a position in the state service, and if the person is an officer or employee of the state, shall be deemed guilty of malfeasance in office and shall be subject to forfeit of the office or position. [Amended by 1999 c.1051 Â§301]

_______________



Chapter 241

Chapter 241 Â Civil Service for County Employees

2005 EDITION

CIVIL SERVICE FOR COUNTY EMPLOYEES

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

241.002Â Â Â Â  Creating or changing county civil service by election; definitions

241.004Â Â Â Â  ORS 241.002 to 241.009 not exclusive method for approval of system

241.006Â Â Â Â  Submitting proposals relating to county civil service

241.009Â Â Â Â  Initiative or referendum; election procedure

241.016Â Â Â Â  Definitions for ORS 241.016 to 241.990

241.020Â Â Â Â  Counties subject to ORS 241.016 to 241.990

241.025Â Â Â Â  Positions subject to civil service; exceptions

241.055Â Â Â Â  Construction of ORS 241.016 to 241.990

CIVIL SERVICE COMMISSION

241.065Â Â Â Â  County civil service commission; members; compensation

241.070Â Â Â Â  Qualifications of commissioners

241.075Â Â Â Â  Term of office and removal of commissioners

241.080Â Â Â Â  Quorum

241.085Â Â Â Â  Secretary of commission

241.090Â Â Â Â  Offices and clerical help for commission

241.095Â Â Â Â  Officers and employees to assist commission

241.100Â Â Â Â  Legal representation of commission

241.105Â Â Â Â  Preservation and destruction of records and examinations; public records

241.110Â Â Â Â  Rules of commission; notice

241.115Â Â Â Â  Notice by publication

241.120Â Â Â Â  Investigation and inspection by commission

241.125Â Â Â Â  Compelling attendance of witnesses and production of documents

241.130Â Â Â Â  Depositions of witnesses

241.135Â Â Â Â  Conduct of hearings and investigations; rules

241.140Â Â Â Â  Conclusiveness of orders, decisions, rules or regulations; necessity for unanimity

241.145Â Â Â Â  Witness fees

241.150Â Â Â Â  Reports of appointments and separations

241.155Â Â Â Â  Official roster

CLASSIFICATION AND COMPENSATION PLAN; SELECTION AND PROMOTION OF EMPLOYEES

241.205Â Â Â Â  Basis of appointment and promotion generally

241.210Â Â Â Â  Board of county commissioners to control creation of positions and fixing of compensation

241.215Â Â Â Â  Classification and compensation; rules

241.220Â Â Â Â  Examinations; notice

241.225Â Â Â Â  Qualification for examination

241.230Â Â Â Â  Character of examinations

241.235Â Â Â Â  Civil service examiners

241.240Â Â Â Â  Credits to experienced applicants

241.245Â Â Â Â  Examinations for promotions

241.250Â Â Â Â  Register of eligibles; relative rank; striking of names; rules

241.255Â Â Â Â  Vacancies filled by promotion if practicable

241.260Â Â Â Â  Classified civil service vacancies; certification of candidates for vacancies

241.265Â Â Â Â  Probationary appointments; discharge during probation; effect of failure of promoted candidate to qualify

241.270Â Â Â Â  Waiver of appointment

241.275Â Â Â Â  Permanent appointments

241.280Â Â Â Â  Temporary appointments

241.285Â Â Â Â  Emergency appointments; rules

241.290Â Â Â Â  Efficiency records

241.295Â Â Â Â  Appointments and promotions to be made only as provided in ORS 241.016 to 241.990

241.300Â Â Â Â  Appointment of undersheriff, deputy undersheriff and administrative aide; reinstatement

LEAVES; TRANSFERS; REINSTATEMENT; SUSPENSION; DISMISSAL

241.405Â Â Â Â  Leaves of absence

241.410Â Â Â Â  Prohibition of transfer, reinstatement, suspension or dismissal contrary to ORS 241.016 to 241.990

241.415Â Â Â Â  Transfers and reinstatement

241.420Â Â Â Â  Suspensions

241.425Â Â Â Â  Tenure; causes for dismissal

241.430Â Â Â Â  Dismissal only for cause; written accusation

241.435Â Â Â Â  Necessity of a hearing prior to dismissal

241.440Â Â Â Â  Investigation of dismissal

241.445Â Â Â Â  Right of employee to public hearing and representation; limitations

241.450Â Â Â Â  Orders of commission on review of investigation

241.455Â Â Â Â  Order is final if unanimous

241.460Â Â Â Â  Orders appealable when not unanimous; issues on appeal limited

PROHIBITED CONDUCT AND ACTIVITIES

241.505Â Â Â Â  Prohibited conduct generally

241.525Â Â Â Â  Corrupt practices prohibited

241.530Â Â Â Â  Limitations on recommendations of applicants

PENALTIES

241.990Â Â Â Â  Penalties; jurisdiction

GENERAL PROVISIONS

Â Â Â Â Â  241.002 Creating or changing county civil service by election; definitions. (1) If the majority of electors of any county voting at a regular general election pursuant to ORS 241.006 approve a proposal to establish, substitute or amend a system of civil service under which county employees shall be employed, the system or amendments to an existing system of civil service approved by the electors shall apply to such county.

Â Â Â Â Â  (2) If ORS 241.016 to 241.990 become applicable in a county, Âboard of county commissionersÂ as used in ORS 241.016 to 241.990 means the county court of a county which does not have a board of county commissioners.

Â Â Â Â Â  (3) If ORS 242.702 to 242.824 become applicable in a county, Âgoverning bodyÂ as used in ORS 242.702 to 242.824 means the board of county commissioners or county court of a county, as the case may be. [1959 c.315 Â§2]

Â Â Â Â Â  241.004 ORS 241.002 to 241.009 not exclusive method for approval of system. ORS 241.002 to 241.009 shall not be construed to be an exclusive method by which counties may approve a system of civil service for county employees. [1959 c.315 Â§6; 1983 c.350 Â§58]

Â Â Â Â Â  241.005 [Amended by 1953 c.696 Â§5; 1959 c.315 Â§1; renumbered 241.020]

Â Â Â Â Â  241.006 Submitting proposals relating to county civil service. At any general election, if a county does not have in operation a system of civil service for all county employees or if an existing system of civil service for all county employees is to be amended or substituted for by another system, there may be submitted to the electors of the county a proposal:

Â Â Â Â Â  (1) To make ORS 241.016 to 241.990, providing a system of civil service under which county employees shall be employed, applicable to such county;

Â Â Â Â Â  (2) To make ORS 242.702 to 242.824, providing a system of civil service under which certain political subdivisions shall employ firefighters, applicable to such county for all county employees;

Â Â Â Â Â  (3) That provides a system of civil service which substantially accomplishes the general purposes of ORS 241.016 to 241.990 or 242.702 to 242.824, including methods of recruitment and promotion of county employees by competitive examinations and provisions for job tenure for county employees; or

Â Â Â Â Â  (4) That amends an existing system of civil service previously approved by the electors under subsection (3) of this section. [1959 c.315 Â§3; 1983 c.350 Â§59; 1991 c.67 Â§60]

Â Â Â Â Â  241.008 [1959 c.315 Â§4; 1979 c.190 Â§409; repealed by 1983 c.350 Â§60 (241.009 enacted in lieu of 241.008 and 241.012)]

Â Â Â Â Â  241.009 Initiative or referendum; election procedure. (1) A proposal under ORS 241.006 may be submitted to the electors of the county:

Â Â Â Â Â  (a) By the initiative procedure; or

Â Â Â Â Â  (b) By referral to the electors by the board of county commissioners or the county court.

Â Â Â Â Â  (2) ORS 250.165 to 250.235 govern the manner of exercising the initiative unless ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to the county. [1983 c.350 Â§61 (enacted in lieu of 241.008 and 241.012)]

Â Â Â Â Â  241.010 [Amended by 1953 c.696 Â§5; 1959 c.252 Â§44; renumbered 241.025]

Â Â Â Â Â  241.012 [1959 c.315 Â§5; repealed by 1983 c.350 Â§60 (241.009 enacted in lieu of 241.008 and 241.012)]

Â Â Â Â Â  241.015 [1953 c.696 Â§4; renumbered 241.030]

Â Â Â Â Â  241.016 Definitions for ORS 241.016 to 241.990. As used in ORS 241.016 to 241.990, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppointing powerÂ includes every person or group of persons who, acting singly or as a board or commission, are vested by law with authority to select, appoint or employ any person to hold any position subject to civil service.

Â Â Â Â Â  (2) ÂAppointmentÂ includes all means of selecting or employing any person to hold any position subject to civil service.

Â Â Â Â Â  (3) ÂCommissionÂ means a civil service commission created under ORS 241.016 to 241.990.

Â Â Â Â Â  (4) ÂCommissionerÂ means a member of the civil service commission created under ORS 241.016 to 241.990.

Â Â Â Â Â  (5) ÂPositionÂ includes any office, place or employment. [Formerly 241.060]

Â Â Â Â Â  241.020 Counties subject to ORS 241.016 to 241.990. Except as provided in ORS 241.002 the provisions of ORS 241.016 to 241.990 apply to all counties of this state having a population of 500,000 persons or more. [Formerly 241.005; 1991 c.656 Â§1]

Â Â Â Â Â  241.025 Positions subject to civil service; exceptions. All appointees to positions in the public service of the county are subject to civil service, except the following:

Â Â Â Â Â  (1) Any officer chosen by popular election, or appointed to fill a vacancy caused by the death, resignation or removal of any officer chosen by popular election.

Â Â Â Â Â  (2) Any official reporter, bailiff or crier, subject to appointment by any court or judge or justice thereof.

Â Â Â Â Â  (3) Any person employed to perform manual labor, skilled or unskilled, in the construction, maintenance and repair of county property; provided, that electrical workers, members of road and bridge crews and laborers permanently employed shall be subject to civil service unless otherwise provided in ORS 241.016 to 241.990.

Â Â Â Â Â  (4) Any special deputy sheriff or deputy constable appointed to act without compensation from the county.

Â Â Â Â Â  (5) Any member of the county civil service commission.

Â Â Â Â Â  (6) Any deputy district attorney.

Â Â Â Â Â  (7) Any doctor, nurse, intern or superintendent or other executive officer, employed by, in or at the county hospital, county poor farm, or any home maintained by the county for the detention or care of juveniles.

Â Â Â Â Â  (8) The roadmaster of the county.

Â Â Â Â Â  (9) Any temporary, part-time or seasonal employee.

Â Â Â Â Â  (10) Any person holding a position subject to the jurisdiction of the commission created by ORS 242.706.

Â Â Â Â Â  (11) Any chief examiner appointed under ORS 242.716.

Â Â Â Â Â  (12) Any assistants to a board of county commissioners.

Â Â Â Â Â  (13) Any undersheriff, deputy undersheriff or administrative aide to a sheriff. [Formerly 241.010; 1961 c.135 Â§1; 1963 c.331 Â§9; 1981 c.48 Â§6]

Â Â Â Â Â  241.030 [Formerly 241.015; 1961 c.135 Â§2; repealed by 1983 c.310 Â§21]

Â Â Â Â Â  241.055 Construction of ORS 241.016 to 241.990. ORS 241.016 to 241.990 shall be liberally construed so that its intent and purposes may be given effect.

Â Â Â Â Â  241.060 [Renumbered 241.016 in 2005]

CIVIL SERVICE COMMISSION

Â Â Â Â Â  241.065 County civil service commission; members; compensation. There is created in each county subject to ORS 241.016 to 241.990 a civil service commission composed of three members appointed by the board of county commissioners, who shall serve without compensation and shall devote due time and attention to their duties.

Â Â Â Â Â  241.070 Qualifications of commissioners. No person shall be appointed a member of the commission who is not a citizen of the United States, a resident of the county for at least three years immediately preceding the appointment and an elector of the county. None of the commissioners shall hold any other public or official position.

Â Â Â Â Â  241.075 Term of office and removal of commissioners. (1) The term of office of each commissioner is six years with the term of one commissioner expiring every two years.

Â Â Â Â Â  (2) Any commissioner may be removed from office by the board of county commissioners for incompetency, incompatibility or dereliction of duty, or other good cause.

Â Â Â Â Â  241.080 Quorum. Two members of the commission shall constitute a quorum and, except in matters requiring the unanimous consent of the commission, as provided in ORS 241.016 to 241.990, the votes of any two commissioners concurring shall be sufficient for decision in all matters and transactions pursuant to ORS 241.016 to 241.990.

Â Â Â Â Â  241.085 Secretary of commission. The commission shall appoint a secretary, who shall keep records of its proceedings, preserve all reports made to it, superintend and keep a record of all examinations and investigations held or made under its direction, and perform such other duties as it may prescribe. The secretary shall hold office during the pleasure of the commission and shall receive such salary as the board of county commissioners may fix.

Â Â Â Â Â  241.090 Offices and clerical help for commission. The board of county commissioners shall provide the commission with suitable and convenient rooms and accommodations at the county courthouse, and cause the same to be furnished, heated, lighted and supplied with all office supplies and equipment necessary to carry on the business of the commission. The board shall also provide the commission with such clerical assistance as may be necessary.

Â Â Â Â Â  241.095 Officers and employees to assist commission. All county officers and employees of the county shall aid in all proper ways in carrying out the provisions of ORS 241.016 to 241.990, and such regulations as may, from time to time, be prescribed by the commission thereunder, and to afford the commission, its members and employees all reasonable facilities and assistance to inspect all books, papers, documents and accounts applying or in any way appertaining to any and all offices, places, positions and employments subject to civil service, and also to produce such books, papers, documents and accounts, and attend and testify, whenever required so to do by the commission, or any commissioner.

Â Â Â Â Â  241.100 Legal representation of commission. The district attorney of the county shall be the legal adviser of the commission and shall prosecute all violations of ORS 241.016 to 241.990. However, the board of county commissioners may employ special counsel for that purpose and may also employ special counsel to represent county elective officials in hearings before the commission. [Amended by 1957 c.197 Â§1]

Â Â Â Â Â  241.105 Preservation and destruction of records and examinations; public records. (1) The commission shall keep on file all examination papers and their markings and all other papers, documents and communications received by it. All such reports and files of the commission shall be public records and accessible at convenient times in like manner as other public records.

Â Â Â Â Â  (2) The commission may destroy any reports and files of the commission which are:

Â Â Â Â Â  (a) Not less than four years old.

Â Â Â Â Â  (b) Less than four years old, provided they have been recorded by means of photography, microphotography, photocopying or filming and the commission determines that they have no further evidential value. [Amended by 1961 c.135 Â§3]

Â Â Â Â Â  241.110 Rules of commission; notice. (1) The commission shall make suitable regulations, not inconsistent with ORS 241.016 to 241.990, to carry out the provisions of ORS 241.016 to 241.990. The regulations shall provide in detail the manner in which examinations shall be held, and appointments, promotions, transfers, reinstatements, suspensions and discharges shall be made. The regulations may be changed, from time to time, and the same, together with all changes, shall forthwith be printed for distribution.

Â Â Â Â Â  (2) The commission shall, not less than 10 days prior to the time when the regulations shall take effect, give notice, in a newspaper printed and published in the county and having a general circulation therein, of the place where printed copies of the regulations and changes therein may be obtained.

Â Â Â Â Â  241.115 Notice by publication. All publications required to be made pursuant to ORS 241.110 and elsewhere in ORS 241.016 to 241.990 shall be made in a newspaper which is printed and published not less than once a day for at least six days of each week.

Â Â Â Â Â  241.120 Investigation and inspection by commission. The commission shall make investigations concerning, and report upon all matters touching, the enforcement and effect of the provisions of ORS 241.016 to 241.990, and the regulations prescribed thereunder; inspect all county institutions, departments, offices and positions affected by ORS 241.016 to 241.990, and ascertain whether ORS 241.016 to 241.990 and the regulations are being obeyed. An investigation may be made by the commission, or by any commissioner designated by the commission for that purpose.

Â Â Â Â Â  241.125 Compelling attendance of witnesses and production of documents. (1) In the course of an investigation, the commission, or designated commissioner, may administer oaths, subpoena and require the attendance of witnesses and the production by them of books, papers, documents and accounts appertaining to the investigation. Attendance of witnesses, either with or without books, papers, documents or accounts may not be compelled, unless such witnesses are personally served with subpoena within the county wherein the commission has jurisdiction.

Â Â Â Â Â  (2) The circuit court in the county may compel the attendance of witnesses, the giving of testimony, and the production of books, papers, accounts and documents, as required by any subpoena duly issued by the commission, or designated commissioner, under this section, and may punish the disobedience of such witnesses as a contempt.

Â Â Â Â Â  241.130 Depositions of witnesses. The commission, or designated commissioner, may, in any investigation or hearing, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the circuit court. To that end, the commission may compel the attendance of witnesses and the production of books, papers, documents and accounts.

Â Â Â Â Â  241.135 Conduct of hearings and investigations; rules. All hearings and investigations before the commission, or designated commissioner, shall be governed by ORS 241.016 to 241.990 and by rules of practice and procedure to be adopted by the commission. In the conduct thereof neither the commission, nor designated commissioner, shall be bound by the technical rules of evidence.

Â Â Â Â Â  241.140 Conclusiveness of orders, decisions, rules or regulations; necessity for unanimity. No informality in any proceeding or hearing, or in the manner of taking testimony before the commission, or designated commissioner, shall invalidate any order, decision, rule or regulation made, approved or confirmed by the commission. However, no order, decision, rule or regulation made by any designated commissioner conducting any hearing or investigation alone shall be of any force or effect whatsoever unless and until concurred in by the other two members of the commission.

Â Â Â Â Â  241.145 Witness fees. Any person served with a subpoena requiring attendance before the commission, or any commissioner, shall be entitled to the fees and mileage as are allowed by law to witnesses in ORS 44.415 (2), except that no person shall be entitled to any fees or mileage for such attendance who is employed in the public service of the county in which the person is called as such witness. The fees and mileage allowed by this section need not be prepaid, but the county clerk shall draw a warrant for the payment thereof when it is certified by the commission. [Amended by 1989 c.980 Â§10c]

Â Â Â Â Â  241.150 Reports of appointments and separations. Each appointing power shall:

Â Â Â Â Â  (1) Report to the commission forthwith upon each appointment the name of the appointee, the title or character of the position to which the appointment is made, the date of the commencement of service, and the salary or compensation therefor.

Â Â Â Â Â  (2) Report from time to time, and upon the date of official action in, or knowledge of, each case, any separation of any person from any position, or other changes.

Â Â Â Â Â  (3) Furnish such other information as the commission may require in order to keep the roster mentioned in ORS 241.155.

Â Â Â Â Â  241.155 Official roster. The commission shall keep in its office an official roster of all persons holding positions under the provisions of ORS 241.016 to 241.990, and shall enter therein all appointments, promotions, demotions, transfers, reinstatements, resignations, suspensions, leaves of absence, removals and discharges, setting forth in each instance the date of commencement or termination of service, or other change, the nature of the duties performed, and the salary or compensation therefor, together with sufficient information to show why and how such appointments, or other changes, were made. The roster shall be kept so as to disclose readily to any one desiring to inspect the same all such matters in connection with each position in each department of the county government, subject to civil service, and in connection with each person employed therein.

Â Â Â Â Â  241.160 [Repealed by 1983 c.310 Â§21]

Â Â Â Â Â  241.165 [Repealed by 1983 c.310 Â§21]

CLASSIFICATION AND COMPENSATION PLAN; SELECTION AND PROMOTION OF EMPLOYEES

Â Â Â Â Â  241.205 Basis of appointment and promotion generally. Except as otherwise expressly provided in ORS 241.016 to 241.990, the appointment and promotion of all persons to or in all positions subject to the provisions of ORS 241.016 to 241.990 shall be made solely upon merit, efficiency and fitness, which shall be ascertained by open competitive examination and impartial investigation.

Â Â Â Â Â  241.210 Board of county commissioners to control creation of positions and fixing of compensation. All positions subject to civil service in the county shall be created by the board of county commissioners and the board is authorized to fix the compensation of all employees employed therein. In the creation of each position subject to civil service, and in determining the amount of compensation thereof, the board shall give due consideration to the recommendation of the civil service commission and the appointing power of the department under which the position is created.

Â Â Â Â Â  241.215 Classification and compensation; rules. (1) The commission shall classify, with reference to the examinations provided for in ORS 241.016 to 241.990, all positions in the public service of the county to which ORS 241.016 to 241.990 apply. The classifications shall be based upon the respective functions of the positions and the compensation attached thereto, and shall be arranged so as to permit the grading of positions of like character in groups and subdivisions, to the end that like compensation shall be paid for like duties.

Â Â Â Â Â  (2) The commission shall establish maximum and minimum salary limits for each grade in its classification, and shall provide by rule for advancement or promotion from grade to grade on the basis of efficiency and length of service.

Â Â Â Â Â  (3) The classifications and grades may, from time to time, be amended, added to, consolidated or abolished by the commission, but no person holding any position under any established classification or grade shall be affected by any such change so as to deprive the person of any of the benefits attached to the classification or grade applicable to the position then held by the person.

Â Â Â Â Â  (4) The positions so classified and graded shall constitute the classified civil service of the county.

Â Â Â Â Â  241.220 Examinations; notice. (1) The commission shall, from time to time, hold public competitive examinations to ascertain the fitness of applicants for all positions in the classified service.

Â Â Â Â Â  (2) Notice of the time, place and general scope of every examination shall be given by the commission by publication in a newspaper of general circulation and printed and published in the county, once each week for two consecutive weeks. Notices shall also be posted in three public places in the county, one of which shall be the office of the commission, for not less than two weeks prior to the examination.

Â Â Â Â Â  241.225 Qualification for examination. Examinations shall be confined to citizens of the United States who can read and write the English language and who also possess such qualifications as to fitness, habits and moral character as are prescribed by rules of the commission. [Amended by 1959 c.689 Â§7; 1961 c.135 Â§4]

Â Â Â Â Â  241.230 Character of examinations. (1) All examinations shall be practical in character and shall relate only to those matters which fairly test the relative fitness of persons examined to discharge the duties of the positions for which they are applicants. Examinations shall include, when appropriate, tests of health and physical qualification, and of manual, clerical or professional skill.

Â Â Â Â Â  (2) No question in any examination shall relate to political or religious preference, affiliation, opinion or services.

Â Â Â Â Â  241.235 Civil service examiners. The commission shall control all examinations and shall designate the persons who shall act as examiners at any examination. When a person in the official service of the county is designated as examiner, the person shall act as such without extra compensation. Any commissioner may act as examiner.

Â Â Â Â Â  241.240 Credits to experienced applicants. The regulations of the commission shall provide for a credit on original entrance examinations, in a percentage to be determined by the commission, for experience in work similar to that for which examinations are held. [Amended by 1959 c.84 Â§1; 1977 c.854 Â§2]

Â Â Â Â Â  241.245 Examinations for promotions. (1) Examinations for promotions shall be among the members of the lower classifications or grades established for each department who desire to offer themselves for such examination. The regulations adopted for examination of applicants for promotion shall, as near as may be, follow the regulations governing the examination of applicants for original appointment.

Â Â Â Â Â  (2) The commission shall by its regulations prescribe the weight to be given to the recommendation of the appointing power touching the qualifications of the candidate for promotion, and where a record of fidelity and efficiency is regularly kept in good faith in any department the commission shall give it at least equal value with the record of examination for promotion.

Â Â Â Â Â  241.250 Register of eligibles; relative rank; striking of names; rules. The commission shall prepare and keep a register for each grade and classification in the classified civil service of all persons whose general average standing upon examination for such grade or classification is not less than the minimum fixed by the rules of the commission, and who are otherwise eligible. Such persons shall take rank upon such register, as candidates, in the order of their relative excellence, as determined by examination and investigation. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed. The commission may, by rule, provide for striking candidates from the list after they have remained thereon for a specified time, and may limit the number of times the same candidate shall be certified to the appointing power.

Â Â Â Â Â  241.255 Vacancies filled by promotion if practicable. The commission shall by regulations provide that wherever practicable vacancies shall be filled by promotion.

Â Â Â Â Â  241.260 Classified civil service vacancies; certification of candidates for vacancies. Whenever there is a vacancy in any position in the classified civil service, the appointing power shall immediately notify the commission thereof. The commission shall thereupon certify to the appointing power the names and addresses of the three eligible candidates standing highest upon the register for the classification or grade to which such position belongs. If there are fewer than three, the commission shall certify all candidates upon the register. When vacancies exist in two or more positions of the same classification in the same department at the same time, the commission shall certify at least two candidates for each position, but those certified must be the eligible candidates standing highest upon the register. The appointing power may require the candidates so certified to come before the appointing power, and the appointing power may inspect their examination papers. The regulations for certification of applicants for promotion shall, as near as may be, follow the regulations governing the certification of applicants for original appointment. [Amended by 2005 c.22 Â§183]

Â Â Â Â Â  241.265 Probationary appointments; discharge during probation; effect of failure of promoted candidate to qualify. (1) The appointing power shall appoint to each vacant position one of the candidates certified. The person so appointed shall be on probation for a period to be fixed by the regulations of the commission, not to exceed one year if the position is in the police department of the office of the sheriff, otherwise not to exceed six months. During probation the appointing power may discharge the probationer, and in like manner appoint another of such candidates, and so continue until all candidates have been appointed. The reasons, in each instance, for such discharge, shall be filed in writing with the commission. If the reasons are deemed insufficient by the commission, the discharged candidate shall, notwithstanding such discharge, retain the rank upon the eligible list.

Â Â Â Â Â  (2) When any person who has taken a promotional examination, and who has been appointed to a position in a higher classification or grade on probation, fails to qualify for the position in the higher classification or grade within the probationary period, the person shall not lose seniority in the lower classification or grade from which such promotion was made but shall return to employment and be reinstated in the position held by the person in such lower classification or grade. [Amended by 1965 c.186 Â§1]

Â Â Â Â Â  241.270 Waiver of appointment. Any person on the eligible list may waive any appointment and in such event shall retain rank on the eligible list.

Â Â Â Â Â  241.275 Permanent appointments. The appointing power must make permanent appointments from the list of candidates certified, unless, for reasons assigned in writing by the appointing power, the commission consents to and certifies a new list of candidates. If any probationer is not discharged during the period of probation, the appointment of the probationer shall be deemed permanent.

Â Â Â Â Â  241.280 Temporary appointments. When there is no eligible list from which a position may be filled, the appointing power may, with the consent of the commission, fill such position by temporary appointment. A temporary appointment shall not continue for a longer period than three months, nor shall successive temporary appointments be made to the same position under this section without the previous consent of the commission. In no case shall any person hold a position under a temporary appointment for a period longer than six months without the unanimous consent of the commission. All temporary appointments caused by leaves of absence shall be made from the eligible list of the classified service.

Â Â Â Â Â  241.285 Emergency appointments; rules. The commission shall establish rules and regulations under which emergency appointments may be made when those on the eligible list are not immediately available, and fix the time for which such emergency appointments shall be valid; provided, nothing contained in ORS 241.016 to 241.990 shall be construed to change, alter or impair the power of any officer, as provided by law, to command the assistance of the inhabitants of the county of the officer in serving or executing, or overcoming resistance to the service or execution of, any process, order or paper delivered to the officer for execution or service.

Â Â Â Â Â  241.290 Efficiency records. (1) Records of individual efficiency of holders of positions under civil service shall be established and kept in all departments of the county government. The records shall be made by the appointing power, unless otherwise directed by the commission, and in accordance with such regulations as the commission may prescribe. Copies of the records shall be filed with the commission from time to time, as it may require.

Â Â Â Â Â  (2) The commission shall investigate all efficiency records and may make its own records, and shall rate upon such records the item of ascertained merit in examinations for promotion. The commission shall establish and enforce regulations under which records of unsatisfactory service may lead to reduction in grade and compensation and provide for the manner in which persons falling below the standards of efficiency fixed by its regulations may be removed, discharged or reduced in grade or compensation.

Â Â Â Â Â  241.295 Appointments and promotions to be made only as provided in ORS 241.016 to 241.990. No appointment or promotion to any position in the classified civil service of the county shall be made except in the manner provided in ORS 241.016 to 241.990.

Â Â Â Â Â  241.300 Appointment of undersheriff, deputy undersheriff and administrative aide; reinstatement. (1) Notwithstanding any other provision of ORS 241.016 to 241.990, any person under a civil service system employed in the office of the sheriff or registered on the eligible list is eligible for appointment as an undersheriff, deputy undersheriff or administrative aide to the sheriff. If the deputy sheriffs in the county are under civil service, only a deputy sheriff serving in the law enforcement department of the office of the sheriff is eligible for appointment as a deputy undersheriff.

Â Â Â Â Â  (2) Any person appointed undersheriff, deputy undersheriff or administrative aide to the sheriff, upon termination of such appointment, shall be reinstated in the personÂs previous rank on the eligible list or in the personÂs last held position at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights and with service credit for the time served as undersheriff or deputy undersheriff. [1963 c.331 Â§11; 1981 c.48 Â§7]

LEAVES; TRANSFERS; REINSTATEMENT; SUSPENSION; DISMISSAL

Â Â Â Â Â  241.405 Leaves of absence. (1) Leave of absence for not more than 30 days, without pay, and without the consent of the commission, may be granted by any appointing power to any person under civil service subject to the authority of the appointing power. The appointing power shall give immediate notice of such leave to the commission. Leaves of absence for longer periods shall not be granted except by express permission of the commission.

Â Â Â Â Â  (2) Leaves of absence without pay for at least two years shall be granted automatically to all regular employees who serve in the Peace Corps as volunteers. Upon expiration of the leave the employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights. Failure of the employee to report within 90 days after termination of service shall be cause for dismissal. [Amended by 1963 c.199 Â§4]

Â Â Â Â Â  241.410 Prohibition of transfer, reinstatement, suspension or dismissal contrary to ORS 241.016 to 241.990. No person shall be reinstated in, or transferred, suspended or discharged from any position contrary to the provisions of ORS 241.016 to 241.990.

Â Â Â Â Â  241.415 Transfers and reinstatement. (1) The commission may authorize the transfer of any person legally holding one position to a similar position in the same classification or grade. The commission may provide for the reinstatement within one year of persons separated from positions in the civil service without fault or delinquency on their part, if within that time there is need for their services.

Â Â Â Â Â  (2) No transfer or reinstatement shall be made from a position in one classification or grade to a position in another classification or grade, nor shall a person be transferred to or reinstated in a position for entrance to which there is required by ORS 241.016 to 241.990 or the regulations adopted pursuant thereto, an examination involving essential tests or qualifications different from or higher than those required for original appointment to the position held by such person.

Â Â Â Â Â  241.420 Suspensions. Any appointing power may, without hearing or trial, preemptorily suspend any subordinate for cause for a reasonable period, not exceeding 30 days, with loss of salary or other compensation. No suspension shall be made except upon written charges served upon the accused and filed with the commission, with the privilege to the accused of serving upon the appointing power a written answer and explanation of such charges, and filing a copy of the same with the commission. No suspension made by any appointing power pursuant to this section shall be subject to review by the commission or any other tribunal. No appointing power may suspend the same subordinate more than twice, or for a total of more than 45 days, during any one year.

Â Â Â Â Â  241.425 Tenure; causes for dismissal. The tenure of a person holding a position under the provisions of ORS 241.016 to 241.990 shall continue only during good behavior. Any person may be dismissed for any of the following causes:

Â Â Â Â Â  (1) Incompetency, inefficiency or inattention to or dereliction of duty.

Â Â Â Â Â  (2) Dishonesty, intemperance, immoral conduct, insubordination or discourteous treatment of the public or of fellow employees.

Â Â Â Â Â  (3) Any other willful failure of good conduct tending to injure the public service.

Â Â Â Â Â  (4) Any willful violation of the provisions of ORS 241.016 to 241.990 or the rules or regulations adopted pursuant thereto.

Â Â Â Â Â  241.430 Dismissal only for cause; written accusation. No person in the classified civil service who has been permanently appointed under ORS 241.016 to 241.990 shall be dismissed except for cause, and only upon the written accusation of the appointing power or the commission. A written statement of the accusation, in general terms, shall be served upon the accused, and a duplicate filed with the commission.

Â Â Â Â Â  241.435 Necessity of a hearing prior to dismissal. Employees may be dismissed without a previous hearing except that persons who have been employed in the county public service continuously for five or more years shall be dismissed only after a hearing before the accusing authority.

Â Â Â Â Â  241.440 Investigation of dismissal. A dismissed employee may, within 10 days from the time of dismissal, file with the commission a written demand for an investigation. If the demand alleges, or if it otherwise appears to the commission, that the dismissal was made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, or was not made in good faith for cause, the commission shall conduct an investigation. The investigation shall be confined to the determination of the question of whether the dismissal was or was not made for political or religious reasons or because of reasons of age as described in ORS chapter 659A and was or was not made in good faith for cause. The burden of proof shall be upon the dismissed person. [Amended by 1959 c.689 Â§8; 1977 c.770 Â§7; 2001 c.621 Â§72]

Â Â Â Â Â  241.445 Right of employee to public hearing and representation; limitations. All investigations pursuant to ORS 241.440 shall be by public hearing, after reasonable notice to the accused of the time and place of such hearing. At the hearing the accused shall be afforded an opportunity of appearing in person and by counsel, and presenting the defense of the accused. However, the right of the accused to a public hearing and to representation by counsel shall not apply to any preliminary trial or hearing before the accusing authority.

Â Â Â Â Â  241.450 Orders of commission on review of investigation. After an investigation, the commission may affirm the dismissal or if it finds that the dismissal was made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, or was not made in good faith for cause, shall order the immediate reinstatement and reemployment of the employee in the position from which the employee was dismissed. Reinstatement shall be retroactive and entitle the dismissed employee to pay or compensation from the time of dismissal. The commission, upon investigation, in lieu of affirming the dismissal, may modify the order of dismissal, by directing a suspension without pay for a given period, and a subsequent restoration to duty, or a demotion in classification, grade or pay. The findings of the commission shall be certified in writing to the appointing power and forthwith enforced by the appointing power. [Amended by 1959 c.689 Â§9; 1977 c.400 Â§2; 1977 c.770 Â§8; 1993 c.778 Â§25; 2001 c.621 Â§73]

Â Â Â Â Â  241.455 Order is final if unanimous. No final judgment or order of removal, discharge, suspension or demotion made with the unanimous consent of the commission pursuant to ORS 241.450 shall be subject to review by any tribunal.

Â Â Â Â Â  241.460 Orders appealable when not unanimous; issues on appeal limited. (1) If the judgment or order made pursuant to ORS 241.450 is concurred in by only two members of the commission, the accused may appeal to the circuit court of the county.

Â Â Â Â Â  (2) The appeal shall be taken by serving upon the commission, within 30 days after the date of the entry of such judgment or order, a written notice of appeal, stating the grounds thereof, and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order be filed by the commission with the court. The commission shall, within 10 days after the filing of such notice, make, certify and file such transcript with the court.

Â Â Â Â Â  (3) The circuit court shall thereupon proceed to hear and determine such appeal in a summary manner, and its decision shall be final. The hearing shall be confined to the determination of whether the judgment or order of removal, discharge, demotion or suspension, made by the commission, was or was not made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, and was or was not made in good faith for cause. No appeal to such court shall be taken except upon such grounds. [Amended by 1959 c.689 Â§10; 1977 c.770 Â§9; 2001 c.621 Â§74]

PROHIBITED CONDUCT AND ACTIVITIES

Â Â Â Â Â  241.505 Prohibited conduct generally. No person shall:

Â Â Â Â Â  (1) Alone or in cooperation with one or more persons, defeat, deceive or obstruct any person in respect of the right of examination or registration of the person according to the regulations prescribed by the commission pursuant to ORS 241.016 to 241.990.

Â Â Â Â Â  (2) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to ORS 241.016 to 241.990, or aid in so doing, or make any false representation concerning the same, or concerning the person examined.

Â Â Â Â Â  (3) Furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified.

Â Â Â Â Â  (4) Impersonate any other person, or permit or aid in any manner any other person to impersonate the person, in connection with any examination or registrations, or application or request to be examined or registered.

Â Â Â Â Â  241.510 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  241.515 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  241.520 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  241.525 Corrupt practices prohibited. No public officer and no person who is nominated or seeks nomination or appointment for public office shall use, or promise to use, directly or indirectly, any official authority or influence, whether then possessed or merely anticipated, in the way of conferring upon any person, or in order to secure or aid any person to secure, any office or appointment in the public service, or any nomination, confirmation or promotion, or increase of salary, on consideration that the vote, political influence or action of the last named person or any other shall be given or used in behalf of any candidate, officer or political party or association, or upon any other corrupt condition or consideration. No public officer or employee, or person having or claiming to have any authority or influence for or affecting the nomination, public employment, confirmation, promotion, removal or increase or decrease of salary of any public officer or employee, shall corruptly use, or promise or threaten to use, any such authority or influence, directly or indirectly, in order to coerce or persuade the political vote or action of any citizen, or the removal, discharge or promotion of any public officer or public employee, or upon any corrupt consideration. As used in this section, the phrase Âpublic officerÂ includes all public officials within the county, whether paid directly or indirectly from the public treasury of the United States, the state or any civil division thereof, including counties and cities, and whether by fees or otherwise; and the phrase Âpublic employeeÂ includes every person not being an officer who is paid from any such treasury.

Â Â Â Â Â  241.530 Limitations on recommendations of applicants. (1) No recommendation, other than those allowed by the rules of the commission, in favor of any person who applies for any position under civil service, or for examination or registration under ORS 241.016 to 241.990, except as to residence, character, and, in case of former employees, as to ability, when a recommendation as to character or ability is specifically required by the rules, shall be given to or considered by any person concerned in making any examination, registration, appointment or promotion under ORS 241.016 to 241.990.

Â Â Â Â Â  (2) No recommendation under ORS 241.016 to 241.990 shall relate to the religious or political opinions, affiliations or services of any person. No appointment, change in or removal from, any position under ORS 241.016 to 241.990 shall be affected or influenced in any way by such opinions, affiliations or services.

PENALTIES

Â Â Â Â Â  241.990 Penalties; jurisdiction. (1) Except as otherwise provided in this section, willful violation of any of the provisions of ORS 241.016 to 241.990 is a misdemeanor and, upon conviction, is punishable by a fine of not less than $25 nor more than $1,000, or by imprisonment in the county jail for not longer than one year, or both.

Â Â Â Â Â  (2) Willful false swearing in any hearing or investigation before the commission, or designated commissioner, is perjury and punishable as such.

Â Â Â Â Â  (3) Violation of ORS 241.525 is punishable, upon conviction, by a fine of not less than $50 nor more than $1,000 or imprisonment of not less than 10 days nor more than two years, or both. In addition, if the person convicted is a public officer of the state or any civil division thereof, including counties and cities, the person shall be deprived of office.

Â Â Â Â Â  (4) The circuit court shall have jurisdiction of all offenses defined by ORS 241.016 to 241.990. [Amended by 1983 c.740 Â§64]

_______________



Chapter 242

Chapter 242 Â Civil Service for City or School District Employees and Firefighters

2005 EDITION

CIVIL SERVICE FOR LOCAL EMPLOYEES

PUBLIC OFFICERS AND EMPLOYEES

CIVIL SERVICE FOR EMPLOYEES OF DISTRICT ANNEXED BY CITY

242.050Â Â Â Â  Civil service for employees of certain districts after annexation

CIVIL SERVICE FOR CUSTODIANS IN SCHOOL DISTRICTS OF 300,000 OR MORE

242.310Â Â Â Â  Short title

242.320Â Â Â Â  Definitions for ORS 242.310 to 242.640

242.330Â Â Â Â  Civil service board

242.340Â Â Â Â  Qualifications of commissioners

242.350Â Â Â Â  Terms and compensation of commissioners

242.360Â Â Â Â  Removal and vacancies

242.370Â Â Â Â  Secretary; duties; salary

242.380Â Â Â Â  Offices and clerical help

242.390Â Â Â Â  Rules

242.400Â Â Â Â  Annual report; roster of employees

242.410Â Â Â Â  Records preserved; open to public

242.420Â Â Â Â  Investigations; oaths; subpoenas; examination of books, papers and records

242.510Â Â Â Â  Classified service

242.520Â Â Â Â  Merit system to be observed

242.530Â Â Â Â  Competitive examinations; examiners

242.540Â Â Â Â  Character of examinations

242.550Â Â Â Â  Fitness for appointment; board approval

242.560Â Â Â Â  Register of eligible candidates; ranking; rules

242.570Â Â Â Â  Certification of candidates for vacancies; rules

242.580Â Â Â Â  Probation

242.590Â Â Â Â  Permanent appointments

242.600Â Â Â Â  Emergency appointments

242.610Â Â Â Â  Suspension; reappointment

242.620Â Â Â Â  Dismissal

242.630Â Â Â Â  Investigation; findings; appeal

242.635Â Â Â Â  Board approval necessary for eligibility after dismissal; requirements for approval

242.640Â Â Â Â  Prohibited conduct

CIVIL SERVICE FOR FIREFIGHTERS

(Generally)

242.702Â Â Â Â  Definitions for ORS 242.702 to 242.824

242.704Â Â Â Â  Political subdivisions and positions to which ORS 242.702 to 242.824 apply

(Civil Service Commission)

242.706Â Â Â Â  Civil service commission; members; term of office; compensation

242.708Â Â Â Â  Qualifications of commissioners

242.710Â Â Â Â  Removal of commissioners

242.712Â Â Â Â  Chairperson of commission; meetings; quorum

242.714Â Â Â Â  Preparation of budget; appropriations

242.716Â Â Â Â  Chief examiner and secretary of commission

242.718Â Â Â Â  Offices and clerical help for commission

242.720Â Â Â Â  Officers of political subdivision to assist commission

242.722Â Â Â Â  Preservation of records and examinations; public records

242.724Â Â Â Â  Rules of commission; examinations

(Investigations; Hearings; Actions)

242.726Â Â Â Â  Investigation by commission of abuses; report of investigation

242.728Â Â Â Â  Administering oaths; compelling attendance of witnesses and production of documents; depositions of witnesses

242.730Â Â Â Â  Witness fees

242.732Â Â Â Â  Procedure in hearings before commission; rules of evidence

242.734Â Â Â Â  Action to secure compliance with ORS 242.702 to 242.824

(Payroll)

242.736Â Â Â Â  Commission certification of payroll required

242.738Â Â Â Â  Payments to persons not certified by commission prohibited

(Civil Service Positions)

242.752Â Â Â Â  Basis of appointment and promotion; creation of positions; fixing compensation

242.754Â Â Â Â  Classification of positions

242.756Â Â Â Â  Effect on incumbent when position first becomes subject to civil service

(Examinations)

242.758Â Â Â Â  Examinations

242.760Â Â Â Â  Qualifications for admission to examination

242.762Â Â Â Â  Promotional examinations

(Appointment of Candidates)

242.764Â Â Â Â  Entrance and promotion register

242.766Â Â Â Â  Appointment or rejection of certified candidates by appointing power; probation; discharge; demotion

242.768Â Â Â Â  Permanent and temporary appointments; rules

242.770Â Â Â Â  Vacancies

242.772Â Â Â Â  Report of appointing power to commission

(Miscellaneous)

242.774Â Â Â Â  Civil service roster

242.792Â Â Â Â  Leave of absence

242.794Â Â Â Â  Transfer or reinstatement

(Discipline)

242.796Â Â Â Â  Grounds for dismissal, demotion, suspension or deprivation of special privileges

242.798Â Â Â Â  Dismissal, demotion, suspension or deprivation of special privileges only for cause; written accusation

242.800Â Â Â Â  Investigation and hearing upon demand of accused; right to counsel

242.802Â Â Â Â  Findings of commission

242.804Â Â Â Â  Appeal from finding of commission; issue on appeal limited

(Prohibited Conduct)

242.822Â Â Â Â  Prohibited conduct generally

(Contributions or Services for Political or Religious Purposes)

242.824Â Â Â Â  Contribution to political or religious funds or performance of political service

PENALTIES

242.990Â Â Â Â  Penalties

Â Â Â Â Â  242.010 [Repealed by 1959 c.252 Â§46]

Â Â Â Â Â  242.020 [Repealed by 1959 c.252 Â§46]

Â Â Â Â Â  242.030 [Repealed by 1959 c.252 Â§46]

Â Â Â Â Â  242.040 [Repealed by 1959 c.252 Â§46]

CIVIL SERVICE FOR EMPLOYEES OF DISTRICT ANNEXED BY CITY

Â Â Â Â Â  242.050 Civil service for employees of certain districts after annexation. Whenever any rural fire protection, water or sanitary district becomes partially or wholly absorbed into a city which operates under a system of civil service for its employees, notwithstanding the civil service provisions of law or such cityÂs charter, the governing body of the city may, at its option, provide for inclusion of any or all the employees of the district as employees of the city under its civil service system with or without civil service examinations, in a manner determined by the exercise of the sound discretion of the governing body.

CIVIL SERVICE FOR CUSTODIANS IN SCHOOL DISTRICTS OF 300,000 OR MORE

Â Â Â Â Â  242.310 Short title. ORS 242.310 to 242.640 and 242.990 (1) shall be known as the CustodiansÂ Civil Service Law.

Â Â Â Â Â  242.320 Definitions for ORS 242.310 to 242.640. As used in ORS 242.310 to 242.640, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssistant custodianÂ means any employee who works under the supervision of a custodian except those who:

Â Â Â Â Â  (a) Work less than eight hours per day; or

Â Â Â Â Â  (b) Work less than 12 months per year; or

Â Â Â Â Â  (c) Receive an hourly rate of pay.

Â Â Â Â Â  (2) ÂBoardÂ means a civil service board created pursuant to ORS 242.330.

Â Â Â Â Â  (3) ÂCustodianÂ means an employee of the school district who has supervision of property, keeping it in sanitary condition and tending to the cleaning and operation of heating plants and other necessary work by way of care and labor to keep the physical plants of the school board in maintenance and operation. [Amended by 1969 c.262 Â§1]

Â Â Â Â Â  242.330 Civil service board. (1) In all school districts having a population of 300,000 or more persons according to the last federal census, there is created a civil service board with jurisdiction over the appointment, employment, classification and discharge of custodians and assistant custodians in the employ of the school district.

Â Â Â Â Â  (2) The board shall be composed of three commissioners. An alternate for each commissioner may be appointed to serve in the commissionerÂs absence. The commissioners and alternates shall be appointed by the school board of the district. [Amended by 1969 c.262 Â§2; 1975 c.770 Â§42; 1979 c.738 Â§1]

Â Â Â Â Â  242.340 Qualifications of commissioners. To be eligible for appointment to the board, a commissioner shall:

Â Â Â Â Â  (1) Be an elector of the school district.

Â Â Â Â Â  (2) Be a resident of the school district for at least five years immediately preceding appointment.

Â Â Â Â Â  (3) Be known to be devoted to the principles of civil service.

Â Â Â Â Â  (4) Not be a member or employee of the school board.

Â Â Â Â Â  242.350 Terms and compensation of commissioners. (1) Initial appointments of the commissioners shall be as follows: One for two years, one for four years and one for six years. Thereafter each appointment shall be for a term of six years.

Â Â Â Â Â  (2) The commissioners shall serve without compensation.

Â Â Â Â Â  242.360 Removal and vacancies. (1) The school board may remove any commissioner for just cause at any time.

Â Â Â Â Â  (2) In the event of removal or of a vacancy caused by death or resignation, the vacancy shall be filled by the school board within 10 days from the time of the vacancy. Such appointment shall be for the unexpired term of the commissioner whose place is vacated.

Â Â Â Â Â  242.370 Secretary; duties; salary. The civil service board shall appoint a secretary, who shall keep a record of its proceedings, preserve all reports made to it, superintend and keep a record of all examinations held under its direction and perform such other duties as it may prescribe. The secretary shall hold office during the pleasure of the board, and shall receive a salary of not less than $50 per month, to be paid by the school district.

Â Â Â Â Â  242.380 Offices and clerical help. The school board shall provide the civil service board with suitable and convenient rooms and accommodations and cause the same to be furnished, heated, lighted and supplied with all office supplies and equipment necessary to carry on the business of the board. The school board also shall provide the civil service board with such other clerical assistance as may be necessary.

Â Â Â Â Â  242.390 Rules. The civil service board may make appropriate rules and regulations to carry out the provisions of the CustodiansÂ Civil Service Law. The rules shall provide in detail the manner in which examinations are to be held and appointments and removals made. The board may, from time to time, change its rules. Any rules or regulations shall be printed for distribution by the board, and 10 daysÂ notice of same must be given by publication in a daily newspaper printed in the district not less than 10 days before the rules or regulations go into effect.

Â Â Â Â Â  242.400 Annual report; roster of employees. The board shall, on or before January 1 of each year, make a report to the school board of the district, showing its rules in force and the practical effect thereof, and any suggestions it may have for a more effective accomplishment of classified civil service. The board shall also provide a roster for all employees under the CustodiansÂ Civil Service Law and make such other reports and recommendations as it deems advisable.

Â Â Â Â Â  242.410 Records preserved; open to public. The board shall keep on file all examination papers and markings thereof for a period of at least five years and all other papers and documents and communications received by it. All records shall be public and, as such, accessible at convenient times.

Â Â Â Â Â  242.420 Investigations; oaths; subpoenas; examination of books, papers and records. The board may make any appropriate investigation to carry out the purposes of the CustodiansÂ Civil Service Law. In connection therewith, any member of the board may administer oaths, issue subpoenas to witnesses and compel their attendance at examinations, and examine books, papers and records and compel their production by witnesses in the same manner as if the subpoenas had been issued from a court of record in this state.

Â Â Â Â Â  242.510 Classified service. The civil service board shall classify, with relation to the character of work and the compensation attached thereto, all positions in the service of the school board within the district including those under the supervision of a custodian except those described in ORS 242.320 (1)(a), (b) or (c). The positions so classified shall constitute the classified civil service of the school district. [Amended by 1979 c.738 Â§2]

Â Â Â Â Â  242.520 Merit system to be observed. (1) No appointment or promotion to any position shall be made except as provided in the CustodiansÂ Civil Service Law. All appointments to beginning employment positions in the classified civil service shall be made according to fitness, to be ascertained by open competitive examinations. All promotions in the classified civil service shall be made according to merit in service, fidelity in service and seniority in service.

Â Â Â Â Â  (2) No person shall be appointed or employed by a school board under any title not appropriate to the duties to be performed.

Â Â Â Â Â  (3) The appointing authority shall immediately notify the board of any appointment or discharge. [Amended by 1969 c.262 Â§3]

Â Â Â Â Â  242.530 Competitive examinations; examiners. The board shall, from time to time, hold public competitive examinations to ascertain the fitness of applicants for beginning employment positions of the classified civil service. The board shall control those examinations and may designate any person to act as examiner without compensation. [Amended by 1969 c.262 Â§4]

Â Â Â Â Â  242.540 Character of examinations. Examinations shall be practical in character and relate only to those matters which test the relative fitness of the persons examined to discharge the duties for the respective positions for which they are applicants. The examinations shall include a test for physical qualifications, health and manual or professional skill. Nothing relating to an applicantÂs political or religious opinion or affiliation shall be asked or given.

Â Â Â Â Â  242.550 Fitness for appointment; board approval. The civil service board may require an applicant for a custodial position to furnish evidence satisfactory to the board of good character, mental and physical health, and such other evidence as it may deem necessary to establish the applicantÂs fitness, including any information concerning a criminal conviction for a crime involving the possession, use, sale or distribution of a controlled substance, sexual misconduct listed in ORS 342.143 (3), theft or a crime of violence. The board shall not approve the employment of any applicant unless the board is satisfied that the applicant poses no danger to school children. [Amended by 1969 c.262 Â§5; 1979 c.738 Â§3; 1979 c.744 Â§11]

Â Â Â Â Â  242.560 Register of eligible candidates; ranking; rules. (1) The board shall prepare and keep a register for each grade or class of positions of the persons whose average standing, upon examination for such grade or class, is not less than the minimum fixed by the rules of the board, and who otherwise are eligible. Such persons shall take rank upon the register as candidates for beginning employment positions in order of their relative excellence, as determined by the examination. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed. The board may, by rule, provide for striking candidates from the register, after they have remained thereon for a specified time.

Â Â Â Â Â  (2) The board shall prepare and keep a register for each grade or class of positions of the persons eligible for promotion. Such register shall contain information concerning merit in service, fidelity in service and seniority in service. Such persons shall take rank upon the register as candidates for promotion in order of their relative excellence, as determined by merit in service, fidelity in service and seniority in service. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed. [Amended by 1969 c.262 Â§6]

Â Â Â Â Â  242.570 Certification of candidates for vacancies; rules. (1) Whenever there is a vacancy in any position in the classified civil service, the school board, or its designated representative, immediately shall notify the civil service board thereof.

Â Â Â Â Â  (2) The civil service board thereupon shall certify to the appointing authority the names and addresses of the three eligible candidates standing highest upon the register for the class or grade to which such position belongs. If there are fewer than three, the board shall certify all remaining candidates upon the register. When vacancies exist in two or more positions of the same class in the same department at the same time, the board may certify a smaller number than three candidates for each position, but those certified must be eligible candidates standing highest upon the register.

Â Â Â Â Â  (3) The board may, by rule, limit the number of times the same candidate is certified to the appointing authorities.

Â Â Â Â Â  (4) The appointing authority may require the candidates certified to come before the appointing authority for interview. When the candidates are applicants for beginning employment, the appointing authority shall be entitled to inspect their examination papers. [Amended by 1969 c.262 Â§7; 2005 c.22 Â§184]

Â Â Â Â Â  242.580 Probation. Each person appointed to a vacant position shall be on probation for a period of one year from the date of hire. Within that time the person may be discharged and another candidate appointed in like manner. [Amended by 1979 c.738 Â§4]

Â Â Â Â Â  242.590 Permanent appointments. (1) The appointing authority must make a permanent appointment from the list of candidates certified by the board, unless, upon reasons signed in writing by the appointing authority, the board consents to and certifies a new list of candidates. If a person on probation is not dismissed during the probationary period the appointment is deemed permanent.

Â Â Â Â Â  (2) All persons employed as custodians and assistant custodians in a school district on the date the CustodiansÂ Civil Service Law becomes effective as to such school district shall be permanent employees without examination and shall be so appointed by the board.

Â Â Â Â Â  242.600 Emergency appointments. In cases of emergency, to prevent delay or injury to the property of the school district or of the public business, the appointing authority may fill any position temporarily but not for longer than 30 days.

Â Â Â Â Â  242.610 Suspension; reappointment. Any appointing authority of the school district may suspend any person within the classified service for any cause for a period of not exceeding 30 days. If any employee in the classified service is suspended by reason of the closing of a school or lack of work to be done, the employee again shall be placed on the eligible list of the civil service board and shall have the first preference in the filling of any vacancy and shall be appointed according to seniority. If the school board opens any closed school, the employees employed in the building shall have first preference to their previous place of appointment.

Â Â Â Â Â  242.620 Dismissal. No employee in the classified civil service who has been permanently appointed, shall be dismissed except for cause. A written statement of the cause of dismissal, in general terms, shall be served upon the dismissed employee and a duplicate filed with the board. A dismissal may be made without any hearing but any employee so removed may, within 10 days thereafter, file with the board a written demand for investigation. If the demand alleges, or it otherwise appears to the board, that the discharge or removal was for political or religious reasons, or for reasons of age as described in ORS chapter 659A, or was because of personal favoritism or was not in good faith nor for the purpose of improving the public service, an investigation shall be held by the board or by persons appointed by them and under their direction. [Amended by 1959 c.689 Â§11; 1977 c.770 Â§10; 2001 c.621 Â§75]

Â Â Â Â Â  242.630 Investigation; findings; appeal. (1) The investigation pursuant to ORS 242.620 shall be confined to determining whether the dismissal was or was not for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, or was not made in good faith for the purpose of improving public service.

Â Â Â Â Â  (2) If the board finds that the employee is entitled to reinstatement, it shall report its findings in writing to the school board, whereupon the employee shall be reinstated.

Â Â Â Â Â  (3) If the board finds that the employee was properly discharged, the employee shall have a right of appeal from the boardÂs decision to the circuit court for the county in which the district lies. Appeals shall be perfected by service of notice of appeal upon the secretaries of the civil service board and school board, together with a copy of the decision of the civil service board certified to be a correct copy by the secretary thereof, whereupon the same shall be filed with the clerk of the court. [Amended by 1959 c.689 Â§12; 1977 c.400 Â§3; 1977 c.770 Â§11; 1993 c.778 Â§26; 2001 c.621 Â§76]

Â Â Â Â Â  242.635 Board approval necessary for eligibility after dismissal; requirements for approval. An employee in the classified civil service who has been duly dismissed for cause shall not be eligible for examination for appointment without the approval of the civil service board. Approval shall not be granted unless the board on evidence presented by applicant finds that the condition resulting in dismissal has been corrected and is unlikely to recur. [1979 c.738 Â§6]

Â Â Â Â Â  242.640 Prohibited conduct. No person shall:

Â Â Â Â Â  (1) Willfully or corruptly or in cooperation with one or more persons, defeat, deceive or obstruct any person with respect to the right of the individual to examination or registration according to the regulations prescribed by the civil service board pursuant to the CustodiansÂ Civil Service Law.

Â Â Â Â Â  (2) Willfully or corruptly falsely mark, grade, estimate or report on an examination the proper standing of any person examined, registered or certified according to any regulation prescribed pursuant to the CustodiansÂ Civil Service Law, or aid in so doing.

Â Â Â Â Â  (3) Willfully or corruptly make any false representations concerning the examination, certification and registration or concerning the persons examined, registered or certified.

Â Â Â Â Â  (4) Willfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified.

Â Â Â Â Â  (5) Permit any other person or permit or aid in any other manner, any other person to impersonate the individual in connection with any examination, registration or application, or request to be examined or registered.

Â Â Â Â Â  (6) Make an appointment to any position contrary to the CustodiansÂ Civil Service Law, or refuse or neglect to comply therewith.

CIVIL SERVICE FOR FIREFIGHTERS

(Generally)

Â Â Â Â Â  242.702 Definitions for ORS 242.702 to 242.824. As used in ORS 242.702 to 242.824, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppointing powerÂ includes every person or group of persons who, acting singly or as a board, council or commission, are vested with authority to select, appoint or employ any person to hold any position subject to civil service under ORS 242.702 to 242.824.

Â Â Â Â Â  (2) ÂAppointmentÂ includes all means of selecting or employing any person to hold any position subject to civil service under ORS 242.702 to 242.824.

Â Â Â Â Â  (3) ÂCivil serviceÂ means the civil service system established under ORS 242.702 to 242.824.

Â Â Â Â Â  (4) ÂCommissionÂ means a civil service commission created under ORS 242.702 to 242.824.

Â Â Â Â Â  (5) ÂCommissionerÂ means a member of the civil service commission created under ORS 242.702 to 242.824.

Â Â Â Â Â  (6) ÂEmployeesÂ means persons whose principal duties consist of preventing or combating fire or preventing the loss of life or property from fire.

Â Â Â Â Â  (7) ÂFire departmentÂ means any organization maintained by any political subdivision for the purpose of preventing or combating fire.

Â Â Â Â Â  (8) ÂGoverning bodyÂ means the council or city commissioners of a city, the county court or board of county commissioners of a county, the board of directors of a rural fire protection district, the board of commissioners of a domestic water supply corporation and the county court or board of county commissioners acting under ORS 476.310 to 476.340 for the purposes of preventing and controlling fire on zone 2 rural lands.

Â Â Â Â Â  (9) ÂPolitical subdivisionÂ means any city, county, municipal corporation, rural fire protection district, domestic water supply corporation or organization authorized under ORS 476.310 to 476.340 to combat fire on zone 2 rural lands which employs four or more full-time firefighters, not including the chief of the fire department.

Â Â Â Â Â  (10) ÂPositionÂ includes any office, place or employment. [1959 c.252 Â§1]

Â Â Â Â Â  242.704 Political subdivisions and positions to which ORS 242.702 to 242.824 apply. (1) ORS 242.702 to 242.824 do not apply to any political subdivision which under its charter, ordinances or regulations has a civil service system covering the employees of its fire department which substantially accomplishes the general purposes of ORS 242.702 to 242.824. However, such political subdivision shall retain such exemption only so long as the civil service system upon which the exemption is based remains in effect.

Â Â Â Â Â  (2) The civil service shall include all employees of the fire department of a political subdivision which employs four or more firefighters on a full-time basis, not including the chief. The governing body of the political subdivision shall decide whether the chief may be a member of the civil service. [1959 c.252 Â§Â§2,19; 1981 c.494 Â§1]

(Civil Service Commission)

Â Â Â Â Â  242.706 Civil service commission; members; term of office; compensation. (1) There hereby is created in each political subdivision subject to ORS 242.702 to 242.824 a civil service commission composed of three members appointed or confirmed by the governing body of the political subdivision according to its charter, ordinances or regulations. If the political subdivision has an elected fire commission, the members of the civil service commission shall be appointed by the fire commission subject to confirmation by the governing body of the political subdivision.

Â Â Â Â Â  (2) The term of office of a member of the civil service commission is four years, and each shall serve without compensation. [1959 c.252 Â§3]

Â Â Â Â Â  242.708 Qualifications of commissioners. No member of the commission shall be a member of the governing body or an employee of the political subdivision subject to ORS 242.702 to 242.824, except that any commissioner may serve as a member of any other civil service commission. The persons appointed shall be known to believe in the principles of civil service. [1959 c.252 Â§5]

Â Â Â Â Â  242.710 Removal of commissioners. The governing body or fire commission which appoints commissioners may remove any commissioner for incompetency, dereliction of duty or other good cause, after giving due notice in writing of the charges against the commissioner and an opportunity to be heard publicly on such charges before the body which appointed the commissioner. A copy of the charges and a transcript of the record of the hearing shall be filed with the governing body of the political subdivision. [1959 c.252 Â§6]

Â Â Â Â Â  242.712 Chairperson of commission; meetings; quorum. (1) Immediately after the appointment of all of its members the commission shall elect a chairperson. The commission shall hold such meetings as may be required for the proper discharge of its duties with a meeting at least once every 90 days and such additional meetings as are requested by any commission member. Any person subject to civil service may request a special meeting of the commission, which request shall be granted when good cause is shown therefor.

Â Â Â Â Â  (2) Two members of the commission shall constitute a quorum, and the votes of any two commissioners concurring shall be sufficient for decision in all matters and transactions under ORS 242.702 to 242.824. [1959 c.252 Â§Â§7,8]

Â Â Â Â Â  242.714 Preparation of budget; appropriations. (1) The commission shall prepare and submit a budget to the governing body of the political subdivision prior to each fiscal year for which an appropriation is needed to carry out the provisions of ORS 242.702 to 242.824.

Â Â Â Â Â  (2) The governing body of each political subdivision shall appropriate sufficient funds to carry out the provisions of ORS 242.702 to 242.824. [1959 c.252 Â§43]

Â Â Â Â Â  242.716 Chief examiner and secretary of commission. (1) In accordance with the requirements of subsection (2) of this section, the commission shall appoint a chief examiner who may act as the commissionÂs secretary. The chief examiner, or any other person appointed as secretary, shall keep records of the commissionÂs proceedings, preserve all reports made to it, keep a record of all examinations and investigations held or made under the direction of the commission, and perform such other duties as it may prescribe.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the chief examiner shall be subject to the civil service system established under ORS 242.702 to 242.824 and shall be appointed as a result of a competitive examination open to all properly qualified citizens of the political subdivision.

Â Â Â Â Â  (3) Any existing civil service secretary or examiner of any political subdivision within this state may be designated as examiner and retained by the commission, if the person holds the position by reason of a competitive civil service examination.

Â Â Â Â Â  (4) The commission may enter into contracts with any civil service commission or board in this state for the purpose of having such board or commission conduct the examinations required or authorized by ORS 242.702 to 242.824. [1959 c.252 Â§9]

Â Â Â Â Â  242.718 Offices and clerical help for commission. The governing body of every political subdivision subject to ORS 242.702 to 242.824 shall:

Â Â Â Â Â  (1) Supply the commission with all office supplies, equipment and space necessary to carry on the business of the commission.

Â Â Â Â Â  (2) Provide the commission with such clerical assistance as the commission may consider necessary. [1959 c.252 Â§10]

Â Â Â Â Â  242.720 Officers of political subdivision to assist commission. All officers of the political subdivision shall:

Â Â Â Â Â  (1) Aid in all proper ways in carrying out the provisions of ORS 242.702 to 242.824 and such rules and regulations as may, from time to time, be prescribed by the commission.

Â Â Â Â Â  (2) Afford the commission, its members and employees, all reasonable facilities and assistance in inspecting books, papers, documents and accounts relating to positions subject to civil service.

Â Â Â Â Â  (3) Produce such books, papers, documents and accounts and testify, whenever required to do so by the commission or any commissioner. [1959 c.252 Â§11]

Â Â Â Â Â  242.722 Preservation of records and examinations; public records. (1) The commission shall keep on file all examination papers and their markings, records in commission hearings and all other papers, documents and communications received by it. Except for examination papers all such reports and files of the commission shall be public records and accessible at reasonable and convenient times. Examination papers shall be accessible only to the commissioners and members of the governing body; provided, that a person who takes an examination under the provisions of ORS 242.702 to 242.824 shall have access to the examination papers of the person.

Â Â Â Â Â  (2) The commission shall retain and may destroy the public records described in subsection (1) of this section as follows:

Â Â Â Â Â  (a) Original examination papers and their markings and original records in commission hearings shall be retained for at least four years and thereafter may be destroyed if microfilmed copies are retained.

Â Â Â Â Â  (b) Original or microfilmed copies of all other papers, documents and communications shall be retained for at least four years and thereafter may be destroyed. [1959 c.252 Â§13]

Â Â Â Â Â  242.724 Rules of commission; examinations. (1) The commission shall make suitable regulations not inconsistent with ORS 242.702 to 242.824 to carry out the provisions thereof. The regulations shall provide in detail the manner in which examinations shall be held, and appointments, promotions, demotions, transfers, reinstatements, suspensions and discharges shall be made. The rules and regulations together with all amendments thereto shall be posted in the fire department and shall be available for inspection in the secretaryÂs office for public inspection. The rules and regulations shall not limit the personal citizenship rights of any members of the fire department.

Â Â Â Â Â  (2) The chief examiner or the agency designated by the commission shall conduct such examinations as necessary. The commission shall assess such weights on examinations as they deem necessary. [1959 c.252 Â§14; 1997 c.359 Â§2]

(Investigations; Hearings; Actions)

Â Â Â Â Â  242.726 Investigation by commission of abuses; report of investigation. (1) When any resident of the political subdivision or any person subject to civil service alleges in a verified petition that an abuse or abuses of the provisions of ORS 242.702 to 242.824 exist, the commission shall:

Â Â Â Â Â  (a) Investigate the enforcement and effect of the provisions of and the regulations prescribed under ORS 242.702 to 242.824.

Â Â Â Â Â  (b) Inspect all positions affected by ORS 242.702 to 242.824, cited by the petition.

Â Â Â Â Â  (c) Ascertain whether ORS 242.702 to 242.824 and the regulations are being obeyed.

Â Â Â Â Â  (d) Make a public report upon all matters investigated under ORS 242.702 to 242.824.

Â Â Â Â Â  (2) The commission may, upon its own initiative, make any investigation which it deems advisable. [1959 c.252 Â§15; 1989 c.171 Â§33]

Â Â Â Â Â  242.728 Administering oaths; compelling attendance of witnesses and production of documents; depositions of witnesses. (1) In the course of an investigation, the commission may administer oaths, subpoena witnesses and compel the production of books, papers, documents and accounts pertinent to the investigation. Attendance of witnesses, either with or without books, papers, documents or accounts, may not be compelled unless such witnesses are personally served with subpoena.

Â Â Â Â Â  (2) The commission may cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil suits and actions.

Â Â Â Â Â  (3) If a person refuses to attend to give testimony or produce books, papers, documents or accounts, pursuant to a subpoena issued under this section, the circuit court of the county in which the political subdivision is located, upon petition of the commission, shall compel obedience to the subpoena and shall punish refusal to obey or to testify in the same manner as a refusal to obey a subpoena or to testify pursuant to a subpoena issued from the circuit court. [1959 c.252 Â§16]

Â Â Â Â Â  242.730 Witness fees. Every person served with a subpoena requiring attendance before the commission shall be entitled to the fees and mileage as are allowed by law to witnesses in ORS 44.415 (2), except that no person shall be entitled to any fees or mileage who is employed in the public service of the political subdivision in which the person is called as a witness. The fees and mileage allowed by this section need not be prepaid, but the governing body of the political subdivision shall provide for payment thereof when certified by the commission. [1959 c.252 Â§17; 1989 c.980 Â§10d]

Â Â Â Â Â  242.732 Procedure in hearings before commission; rules of evidence. (1) All hearings and investigations before the commission are governed by ORS 242.702 to 242.824 and by the rules and practice of procedure adopted by the commission; and in the conduct thereof, the commission is not bound by the rules of evidence.

Â Â Â Â Â  (2) No informality in any hearing or investigation, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made, approved, or confirmed by the commission. [1959 c.252 Â§18]

Â Â Â Â Â  242.734 Action to secure compliance with ORS 242.702 to 242.824. The commission may conduct any civil suit or action which may be necessary for the proper enforcement of ORS 242.702 to 242.824 and the rules of the commission. The commission shall be represented in such proceedings by the chief legal officer of the political subdivision. If the chief legal officer is absent or unable to act, or a vacancy exists in the office, or no such office exists in the political subdivision, the commission may in any case be represented by special counsel appointed and retained by it. [1959 c.252 Â§12]

(Payroll)

Â Â Â Â Â  242.736 Commission certification of payroll required. (1) The commission shall certify in writing to the payroll officer of the political subdivision:

Â Â Â Â Â  (a) The name of each person appointed or employed in the civil service, stating in each case the title or character of the position held by such person, the salary or compensation assigned, and the date of the beginning of the personÂs service.

Â Â Â Â Â  (b) Every change occurring in any position held by any person in the civil service.

Â Â Â Â Â  (2) The certifications shall be made by the civil service commission annually.

Â Â Â Â Â  (3) The commission shall notify any officer or employee of the political subdivision authorizing, drawing, signing, countersigning, issuing or honoring any warrant or order for the payment of salary or compensation to an employee subject to civil service of the names of any persons employed in violation of ORS 242.702 to 242.824 or the regulations established under ORS 242.702 to 242.824. [1959 c.252 Â§22]

Â Â Â Â Â  242.738 Payments to persons not certified by commission prohibited. (1) No officer or employee of the political subdivision shall authorize, draw, sign, countersign, issue or honor any warrant or order for the payment of, or pay, any salary or compensation to any person in a position subject to civil service who is not certified by the commission as provided in ORS 242.736. Any person entitled to be certified may maintain a proceeding by mandamus to compel the issuance of such certificate.

Â Â Â Â Â  (2) Any sums willfully paid contrary to the provisions of this section may be recovered in an action in the name of the political subdivision from any officer authorizing, drawing, signing, countersigning, issuing or honoring any warrant or order for the payment thereof, and from the sureties on the official bond of the officer. The expenses of the action may be paid from the amounts recovered therein. [1959 c.252 Â§23]

(Civil Service Positions)

Â Â Â Â Â  242.752 Basis of appointment and promotion; creation of positions; fixing compensation. (1) Except as otherwise expressly provided in ORS 242.702 to 242.824, the appointment and promotion of all persons to all civil service positions shall be made solely upon merit, efficiency, and fitness, which shall be ascertained by open competitive examination and investigation among qualified personnel.

Â Â Â Â Â  (2) All civil service positions in the political subdivision shall be created by the governing body of the political subdivision, and the governing body shall fix the compensation of all employees employed in civil service positions. In the creation of each civil service position, and in determining the amount of compensation thereof, the governing body shall give due consideration to the recommendation of the civil service commission and the appointing power. [1959 c.252 Â§25]

Â Â Â Â Â  242.754 Classification of positions. (1) The commission shall classify, with reference to the examinations provided for in ORS 242.702 to 242.824, all positions in the civil service. The classifications shall be based upon the functions of the positions and the compensation attached thereto.

Â Â Â Â Â  (2) The classifications and grades may, from time to time, be amended, added to, consolidated or abolished by the commission, but no person holding any position under any established classification or grade shall be affected by such change so as to deprive the person of any of the benefits attached to the classification or grade applicable to the position then held by the person. No person shall be promoted or advanced to a higher classification by such change without being eligible for appointment to such higher classification by reason of the position of the person on the promotion register. [1959 c.252 Â§26]

Â Â Â Â Â  242.756 Effect on incumbent when position first becomes subject to civil service. (1) All persons employed in positions subject to civil service at the time such position first becomes subject to civil service, and who have been employed by the political subdivision continuously for a period of at least six months preceding the date when that position became subject to civil service, and who are citizens of the United States hereby are inducted permanently into civil service in the positions then held as if such persons had been permanently appointed under civil service after examination and investigation.

Â Â Â Â Â  (2) All persons who hold positions subject to civil service in any political subdivision at the time such position first becomes subject to civil service but who are not eligible for induction into civil service as provided for in subsection (1) of this section shall continue to hold their positions until replaced by persons appointed under civil service.

Â Â Â Â Â  (3) Within 10 days after a position first becomes subject to civil service, the appointing power for that position shall file with the treasurer, auditor, comptroller or similar officer of the political subdivision a statement giving the names, residence, occupation, length of continuous service and compensation of each person holding that position, declaring whether each person is or is not eligible for induction into civil service as provided in subsections (1) and (2) of this section, and certifying as to the citizenship status of each such person.

Â Â Â Â Â  (4) Within 60 days after any position first becomes subject to civil service, the commission shall classify such position. Within 90 days after a position first becomes subject to civil service, the commission shall hold an examination to fill any positions not filled by persons inducted into civil service as provided in subsection (1) of this section. [1959 c.252 Â§24]

(Examinations)

Â Â Â Â Â  242.758 Examinations. (1) The commission shall hold public competitive examinations to ascertain the fitness of applicants for all positions in the civil service. Entrance examinations shall be given at least every 30 months. Promotional examinations shall be given as provided in ORS 242.762 (2). Notice of time, place and general scope of every examination shall be given by the commission once a week for two consecutive weeks by publication in a newspaper of general circulation in the political subdivision. Notices shall be posted in at least three public places in the political subdivision, one of which shall be the office of the commission, for not less than two weeks before the examination.

Â Â Â Â Â  (2) Except where other arrangements are made under ORS 242.716 (4), the chief examiner shall supervise all examinations and shall designate the persons who shall act as examiners at any examination. No person subject to the civil service system established under ORS 242.702 to 242.824, other than the chief examiner, shall be designated as an examiner in the political subdivision by which the person is employed. When a person in the public service of the political subdivision is designated as examiner, the person shall act as such without extra compensation.

Â Â Â Â Â  (3) All examinations shall be practical in character and shall relate only to those matters which fairly test the relative fitness of persons examined to discharge the duties of the positions for which they are applicants. Tests of physical fitness and manual skill shall be included in the entrance examination.

Â Â Â Â Â  (4) No question in any examination shall relate to political or religious preference, affiliation, opinion or services. [1959 c.252 Â§27]

Â Â Â Â Â  242.760 Qualifications for admission to examination. Examinations shall be given only to persons who possess such qualifications as to residence, age, health, education, citizenship, habits and moral character as are prescribed by the rules of the commission. [1959 c.252 Â§28]

Â Â Â Â Â  242.762 Promotional examinations. (1) Promotional examinations shall be given to those who desire to offer themselves for such examination and are in the qualified classifications or grades as determined by the commission. The regulations adopted for examination of applicants for promotion shall, as nearly as may be, follow the regulations governing the examination of applicants for original appointment.

Â Â Â Â Â  (2) When there are four or more positions in a promotive grade or classification, promotional examinations for each such grade or classification in the civil service shall be given at least every 30 months and at such other times when there are no candidates eligible for promotion on the eligible register.

Â Â Â Â Â  (3) When there are less than four positions in a promotive grade or classification, promotional examinations for each such grade or classification in the civil service shall be given at such times as it is necessary to establish an eligible register to carry out the provisions of ORS 242.702 to 242.824 as it applies to such grade or classification. [1959 c.252 Â§29]

(Appointment of Candidates)

Â Â Â Â Â  242.764 Entrance and promotion register. (1) The commission shall prepare and keep a register for each grade and classification in the civil service of all persons whose general average standing upon examination for such grade or classification is not less than the minimum fixed by the rules of the commission, and who are otherwise eligible. Such persons shall take rank upon the register, as candidates, in the order of their relative standing as determined by examination and investigation. Candidates of equal standing shall take rank upon the register according to the order in which their applications were filed. No entrance or promotion register shall be kept in effect for longer than 30 months from the effective date thereof.

Â Â Â Â Â  (2) The current entrance register shall be headed by the names of persons who have been regular employees and who were laid off from their positions for reasons other than fault or delinquency on their part. The current promotion register shall be headed by the names of persons who have been regular promoted employees and who were demoted from their positions for reasons other than fault or delinquency on their part. The order of the names of such persons shall be such that the name of the person who was last laid off or demoted is first on the register.

Â Â Â Â Â  (3) Only one entrance register and one promotion register shall exist at any time for each grade and classification in the civil service. No promotion register shall be canceled unless it has been exhausted or has been in existence for at least 30 months. The entrance register shall not be canceled unless it has been exhausted or has been in existence for at least 12 months. [1959 c.252 Â§30]

Â Â Â Â Â  242.766 Appointment or rejection of certified candidates by appointing power; probation; discharge; demotion. (1) The appointing power shall appoint one of the certified candidates to the vacant position, on probation for a period of 12 months. If the appointing power considers the certified candidates unqualified for the vacant position it may reject the names of the certified candidates for appointment by submitting a written statement of the reasons for the rejection to the commission. The commission shall investigate and decide on the validity of the reasons submitted. Religious, racial and political reasons shall not be considered as valid reasons for rejection.

Â Â Â Â Â  (2) If the rejection of the appointing power is approved by the commission, the commission shall immediately certify to the appointing power the name and address of the next eligible candidate standing highest upon the register for the classification and grade to which the position belongs, and return the name of the rejected candidate to the same position on the eligible register from which the candidate was certified. The appointing power and the commission shall proceed in this manner for all rejected candidates until a qualified candidate is found for the vacant position.

Â Â Â Â Â  (3) If the rejection of the appointing power is not approved by the commission, the commission shall immediately notify the appointing power, in writing, that the reasons for rejection of the certified candidate or candidates are not sufficient for rejection, and upon receipt of this notice from the commission, the appointing power shall immediately appoint the certified candidate in question to the position for which the candidate was originally certified.

Â Â Â Â Â  (4) If the person on probation is a new appointee, the appointing power may discharge that person without regard to ORS 242.798 to 242.804 and in a like manner appoint another certified candidate and so continue until a qualified candidate has been found.

Â Â Â Â Â  (5) If the person on probation has been promoted, the appointing power may demote such person only for cause specified in ORS 242.796, and in the manner provided in ORS 242.798 to 242.804. If the reasons for such demotion are deemed insufficient by the commission, the demoted candidate shall, notwithstanding such demotion, be restored to the promoted position upon such conditions or terms as may be imposed by the commission.

Â Â Â Â Â  (6) If a person who has taken a promotional examination and been appointed to a position in a higher classification or grade on probation, fails to qualify for the position in the higher classification or grade within the probationary period, the person shall not lose seniority in the lower classification or grade from which such promotion was made, but shall return to employment and be reinstated in the position held in such lower classification or grade. [1959 c.252 Â§32]

Â Â Â Â Â  242.768 Permanent and temporary appointments; rules. (1) The appointing power shall make permanent appointments from the list of candidates certified. If any probationer is not discharged during the period of probation, the appointment is permanent.

Â Â Â Â Â  (2) When there is no candidate upon the entrance register from which a position may be filled, the appointing power may, with the consent of the commission, fill such position by temporary appointment. A temporary appointment shall not continue for more than three months. No classified position shall be filled by a temporary appointment for more than three months in any calendar year.

Â Â Â Â Â  (3) The commission shall establish rules and regulations under which temporary appointments may be made. Temporary appointments shall be valid only until there are available candidates on the register. No temporary appointment shall be made to fill any position for which a promotional examination is given and an eligible register maintained. [1959 c.252 Â§33]

Â Â Â Â Â  242.770 Vacancies. Whenever there is a vacancy in any position in the civil service, the appointing power shall immediately notify the commission of the vacancy. The commission shall thereupon certify to the appointing power:

Â Â Â Â Â  (1) If the vacancy be in an entrance position, the names and addresses of the three candidates standing highest upon the entrance register. When more than one vacancy is to be filled, the number of names submitted shall equal the number of vacancies plus two.

Â Â Â Â Â  (2) If the vacancy be in a promotive position, the names and addresses of the two candidates standing highest upon the register for the classification or grade to which the position belongs. When more than one vacancy is to be filled the number of names submitted shall equal the number of vacancies plus one. [1959 c.252 Â§31]

Â Â Â Â Â  242.772 Report of appointing power to commission. Each appointing power shall:

Â Â Â Â Â  (1) Report to the commission forthwith upon each appointment the name of the appointee, the title or character of the position to which the appointment is made, the date of beginning of service and the salary or compensation therefor.

Â Â Â Â Â  (2) Report to the commission, on the date of official action or knowledge of each case, every change in the position of any person covered by ORS 242.702 to 242.824.

Â Â Â Â Â  (3) Furnish such other information to the commission as may be required in order to keep the roster mentioned in ORS 242.774. [1959 c.252 Â§20]

(Miscellaneous)

Â Â Â Â Â  242.774 Civil service roster. The commission shall keep in its office an official roster of all persons holding civil service positions and shall enter therein all appointments, promotions, demotions, transfers, reinstatements, resignations, suspensions, leaves of absence, removals and discharges, setting forth in each instance the date of beginning, change or termination of service and the nature of the duties performed, together with sufficient information to show why and how such appointments or other changes were made. The roster shall be kept so as to disclose readily to anyone desiring to inspect it all such matters as to each position subject to civil service and each person employed therein. [1959 c.252 Â§21]

Â Â Â Â Â  242.792 Leave of absence. Leave of absence for not more than 90 days without pay, and without consent of the commission, may be granted by the appointing power to any person subject to civil service. Such leave shall not in any way prejudice the rights or privileges of a person subject to civil service. Leave of absence for longer periods may be granted by the governing body of the political subdivision as governed by its rules and regulations. The appointing power or governing body shall give immediate notice of such leave to the commission. [1959 c.252 Â§34]

Â Â Â Â Â  242.794 Transfer or reinstatement. (1) The appointing power may authorize the transfer or reinstatement of any person holding one position to a similar position in the same classification or grade.

Â Â Â Â Â  (2) No transfer or reinstatement shall be made from a position in one classification or grade to a position in another classification or grade. [1959 c.252 Â§35]

(Discipline)

Â Â Â Â Â  242.796 Grounds for dismissal, demotion, suspension or deprivation of special privileges. (1) The tenure of persons subject to civil service shall continue during good behavior and such persons may be dismissed, demoted, suspended without pay or deprived of special privileges only for the following causes:

Â Â Â Â Â  (a) Incompetency, inefficiency or inattention to or dereliction of duty.

Â Â Â Â Â  (b) Dishonesty, intemperance, addiction to drugs or controlled substances, immoral conduct, insubordination or discourteous treatment of the public or of fellow employees.

Â Â Â Â Â  (c) Any other willful failure of good conduct tending to injure the public service.

Â Â Â Â Â  (d) Any willful violation of the provisions of ORS 242.702 to 242.824 or the rules or regulations adopted under ORS 242.702 to 242.824.

Â Â Â Â Â  (e) Conviction of a felony or a misdemeanor involving moral turpitude.

Â Â Â Â Â  (f) The willful giving of false information or withholding information, with intent to deceive, when making application for entrance.

Â Â Â Â Â  (2) No person shall be dismissed, demoted, suspended without pay or deprived of special privileges for political, racial or religious reasons. [1959 c.252 Â§36; 1979 c.744 Â§12; 1997 c.359 Â§3]

Â Â Â Â Â  242.798 Dismissal, demotion, suspension or deprivation of special privileges only for cause; written accusation. No person subject to civil service who has been permanently appointed under ORS 242.702 to 242.824 shall be dismissed, demoted, suspended without pay or deprived of special privileges except for cause, and then only upon the signed written accusation of the appointing power. A written statement of the accusation in general terms shall be served upon the accused, and a duplicate shall be filed with the commission. [1959 c.252 Â§37]

Â Â Â Â Â  242.800 Investigation and hearing upon demand of accused; right to counsel. Any permanent employee who has been dismissed, demoted, suspended without pay or deprived of special privileges may, within 10 days, file with the commission a signed written demand for an investigation. If the demand alleges, or if it otherwise appears to the commission, that the dismissal was not made in good faith for cause, the commission shall conduct an investigation and hold a public hearing, such hearing to be within 30 days from the time appeal is filed. Appellant may be represented by counsel or any representative of appellantÂs own choosing. The investigation shall be confined to the determination of the question of whether the dismissal was made in good faith for cause. [1959 c.252 Â§38]

Â Â Â Â Â  242.802 Findings of commission. After an investigation and public hearing, the commission may affirm or modify the action taken by the appointing power, or if it finds that the dismissal was not made in good faith for cause, the commission shall order the immediate reinstatement of the employee in the position from which the employee was dismissed. Reinstatement shall be retroactive and entitle the dismissed employee to pay or compensation or special privileges from the time of dismissal. The findings of the commission shall be certified in writing to the appointing power and immediately enforced by it. [1959 c.252 Â§39; 1977 c.400 Â§4; 1993 c.778 Â§27]

Â Â Â Â Â  242.804 Appeal from finding of commission; issue on appeal limited. (1) Any decision of the commission affecting any permanent employee or employees subject to ORS 242.702 to 242.824 may be appealed to the circuit court of the county in which the office of the appointing power or the commission is located, and the court shall hear the appeal.

Â Â Â Â Â  (2) The appeal, if taken by either an employee or by the appointing power, shall be taken by serving upon the commission, within 30 days after the date of the entry of such judgment or order, a written notice of appeal stating the grounds thereof and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order be filed by the commission with the court. The commission shall, within 10 days after the filing of such notice, make, certify and file such transcript with the court.

Â Â Â Â Â  (3) The circuit court shall hear and determine such appeal in a summary manner. The hearing shall be confined to the determination of whether the order of removal, discharge, demotion or suspension made by the commission was made in good faith for cause. No appeal to such court shall be heard except upon such grounds.

Â Â Â Â Â  (4) If an appeal is taken the prevailing party shall be allowed costs and disbursements on appeal. [1959 c.252 Â§40; 1965 c.296 Â§1]

(Prohibited Conduct)

Â Â Â Â Â  242.822 Prohibited conduct generally. No person shall:

Â Â Â Â Â  (1) Alone or in cooperation with one or more persons defeat, deceive or obstruct any person in respect to the right of that person of examination or registration according to the regulations prescribed by the commission under ORS 242.702 to 242.824.

Â Â Â Â Â  (2) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to ORS 242.702 to 242.824, or aid in so doing, or make any false representation concerning the same or concerning the person examined.

Â Â Â Â Â  (3) Furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified or to be examined, registered or certified.

Â Â Â Â Â  (4) Impersonate any other person or permit or aid in any manner any other person to impersonate the individual in connection with any examination or registration or application or request to be examined or registered. [1959 c.252 Â§41]

(Contributions or Services for Political or Religious Purposes)

Â Â Â Â Â  242.824 Contribution to political or religious funds or performance of political service. No person holding any position subject to civil service is under any obligation to contribute to any political or religious fund or to render any political service to any person or party. No person shall be removed, reduced in grade or salary or otherwise prejudiced for refusing to do so. No person shall discharge, promote, demote or in any manner change the official rank, employment or compensation of any person subject to civil service or promise or threaten to do so for giving, withholding or neglecting to make any contribution of money or services or any other valuable thing for any political, racial or religious purpose. [1959 c.252 Â§42; 1997 c.359 Â§1]

PENALTIES

Â Â Â Â Â  242.990 Penalties. (1) Violation of any of the provisions of the CustodiansÂ Civil Service Law is a misdemeanor.

Â Â Â Â Â  (2) Willful violation of any of the provisions of ORS 242.720, 242.738, 242.768, 242.772, 242.792, 242.822 and 242.824 is a misdemeanor. [Subsection (2) enacted as 1959 c.252 Â§45]

_______________



Chapter 243

Chapter 243 Â Public Employee Rights and Benefits

2005 EDITION

PUBLIC EMPLOYEE RIGHTS AND BENEFITS

PUBLIC OFFICERS AND EMPLOYEES

LIFE INSURANCE FOR POLICE AND FIREFIGHTERS

243.005Â Â Â Â  Definitions for ORS 243.005 to 243.045

243.015Â Â Â Â  Life insurance for police and firefighters

243.025Â Â Â Â  Issuance of $10,000 life insurance certificate

243.035Â Â Â Â  Premiums and administrative costs to be budgeted and paid by public employers

243.045Â Â Â Â  Police and firefighters considered common group for certain purposes

243.055Â Â Â Â  Exemption from requirements of ORS 243.005 to 243.045 for certain public employers

PUBLIC EMPLOYEESÂ BENEFIT BOARD

243.061Â Â Â Â  Public EmployeesÂ Benefit Board; members; term; confirmation; expenses

243.066Â Â Â Â  Officers; quorum; meetings

BENEFIT PLANS

(Generally)

243.105Â Â Â Â  Definitions for ORS 243.105 to 243.285

243.107Â Â Â Â  Employees of institutions of higher education eligible to participate in benefit plan

243.125Â Â Â Â  Powers and duties of board; rules; compensation and expenses

243.135Â Â Â Â  Health benefit plans for public employees; terms and conditions

243.140Â Â Â Â  Health benefit and dental plans for persons operating foster homes

243.145Â Â Â Â  Board authority with respect to health benefit plans; termination of participation of state agency

243.160Â Â Â Â  Eligibility of retired state officer or employee to participate in dental benefit plan; rules

243.163Â Â Â Â  Eligibility of former member of Legislative Assembly to participate in group benefit plan

243.165Â Â Â Â  Public EmployeesÂ Benefit Account; continuing appropriation to account

243.167Â Â Â Â  Public EmployeesÂ Revolving Fund; continuing appropriation to fund

243.170Â Â Â Â  Contributions for job-share employees limited

243.185Â Â Â Â  Transfer of moneys from General Fund for payment of costs of health benefit plans

243.200Â Â Â Â  Participation of self-pay groups in benefit plans

243.205Â Â Â Â  Reports

243.215Â Â Â Â  Certain eligible employees permitted to receive state contributions for health benefit plans of their choice; rules

(Miscellaneous)

243.221Â Â Â Â  Options that may be offered under flexible benefit plan

243.223Â Â Â Â  Rules for flexible benefit plans; costs

243.252Â Â Â Â  Payment of cost for retired employee

243.275Â Â Â Â  Additional benefit plans authorized; assessment for expenses

243.285Â Â Â Â  Salary deductions; payment of moneys deducted

(Long Term Care Insurance)

243.291Â Â Â Â  Plan eligibility; costs to be paid by participants; fees

243.296Â Â Â Â  Board to develop method to make plan available; education program

(Retirees)

243.302Â Â Â Â  Grouping retired and nonretired employees for health insurance coverage

LOCAL GOVERNMENT HEALTH COVERAGE CONTRACTS

243.303Â Â Â Â  Local government authority to make health care insurance coverage available to retired officers and employees, spouses and children

AFFIRMATIVE ACTION

243.305Â Â Â Â  Policy of affirmative action and fair and equal employment opportunities and advancement

243.315Â Â Â Â  Director of Affirmative Action; duties; appointment; confirmation; legislative and judicial branches to monitor own programs

LEAVES OF ABSENCE FOR ATHLETIC COMPETITION

243.325Â Â Â Â  ÂPublic employeeÂ defined

243.330Â Â Â Â  Leaves of absence for athletic competition; requirements; maximum period; reinstatement

243.335Â Â Â Â  Reimbursement to public employer

SMOKING IN STATE OFFICES

243.345Â Â Â Â  Smoking in places of state employment; policy statement

243.350Â Â Â Â  Personnel Division rules restricting smoking in places of state employment

DEFERRED COMPENSATION PLANS

(Definitions)

243.401Â Â Â Â  Definitions for ORS 243.401 to 243.507

(Deferred Compensation Fund)

243.411Â Â Â Â  Deferred Compensation Fund

243.416Â Â Â Â  State Treasurer as fund custodian; administration

243.421Â Â Â Â  Investment program for fund; securities law not applicable

243.426Â Â Â Â  Accounts; use for administrative expenses

243.428Â Â Â Â  Forfeited payments; use of moneys

(State Deferred Compensation Plan)

243.435Â Â Â Â  Plan contents; assets held in trust; use of moneys; recovery of overpayments; assignment of benefits prohibited

243.440Â Â Â Â  Salary reduction for deferred compensation plan; amount; payment

243.445Â Â Â Â  Employee choice of plans; choice not binding; change in value of employee assets not to affect net worth of state

243.450Â Â Â Â  Disclosure statement; contents

243.460Â Â Â Â  Effect of deferred compensation on current taxable income and on retirement programs

243.470Â Â Â Â  Administration of deferred compensation program; rules

243.472Â Â Â Â  Costs of plan administration assessed against participants; apportionment of expenses; expenses not board budgeted items

(Local Government Deferred Compensation Plans)

243.474Â Â Â Â  Investment of local government plan assets through investment program; agreement with Public Employees Retirement System; charges against participants

243.476Â Â Â Â  Compliance with federal requirements

243.478Â Â Â Â  Plan administration agreements; costs

(Immunities)

243.482Â Â Â Â  Immunity of governmental agencies from liability for plan administration or investment of funds

(Deferred Compensation Advisory Committee)

243.505Â Â Â Â  Deferred Compensation Advisory Committee

(Payment of Deferred Compensation to Alternate Payee)

243.507Â Â Â Â  Payment of deferred compensation to alternate payee under judgment or order; procedure; compliance with federal requirements; administrative expenses; limitations; rules

DEPENDENT CARE ASSISTANCE PLAN

243.550Â Â Â Â  Dependent care assistance plan

EXPENSE REIMBURSEMENT PLAN

243.555Â Â Â Â  Definitions for ORS 243.555 to 243.575

243.560Â Â Â Â  Rulemaking; charge for administration; records

243.565Â Â Â Â  Administration of plan

243.570Â Â Â Â  Compensation reduction agreement

243.575Â Â Â Â  Computation of retirement and pension benefits; taxable income

243.585Â Â Â Â  Accounting system allowances for dedication of salary

COLLECTIVE BARGAINING

(Generally)

243.650Â Â Â Â  Definitions for ORS 243.650 to 243.782

243.656Â Â Â Â  Policy statement

243.662Â Â Â Â  Rights of public employees to join labor organizations

243.666Â Â Â Â  Certified or recognized labor organization as exclusive employee group representative; protection of employee nonassociation rights

(Unfair Labor Practices)

243.672Â Â Â Â  Unfair labor practices; complaints; filing fees

243.676Â Â Â Â  Processing of unfair labor practice complaints; civil penalties

(Representation Matters)

243.682Â Â Â Â  Representation questions; investigation and hearings on petitions; elections

243.686Â Â Â Â  Representation elections; ballot form; determining organization to be certified; consent elections

243.692Â Â Â Â  Limitation on successive representation elections

(Bargaining; Mediation; Fact-Finding)

243.696Â Â Â Â  State agency representatives in bargaining; Chief Justice as representative of judicial branch

243.698Â Â Â Â  Expedited bargaining process; notice; implementation of proposed changes

243.702Â Â Â Â  Renegotiation of invalid provisions in agreements

243.706Â Â Â Â  Agreement may provide for grievance and other disputes to be resolved by binding arbitration or other resolution process; powers of arbitrator

243.712Â Â Â Â  Mediation upon failure to agree after 150-day period; impasse; final offer; fact-finding; effect of subsequent arbitration decision

243.716Â Â Â Â  Use of volunteers not contracting out for services

243.722Â Â Â Â  Fact-finding procedure; costs; basis for findings and opinions; effect of subsequent arbitration decision

(Strikes)

243.726Â Â Â Â  Public employee strikes; equitable relief against certain strikes; effect of unfair labor practice charge on prohibited strike

243.732Â Â Â Â  Refusal to cross picket line as prohibited strike

243.736Â Â Â Â  Strikes by certain emergency and public safety personnel

(Arbitration)

243.742Â Â Â Â  Binding arbitration when strike prohibited

243.746Â Â Â Â  Selection of arbitrator; arbitration procedure; last best offers; bases for findings and opinions; sharing arbitration costs

243.752Â Â Â Â  Arbitration decision final; enforcement; effective date of compensation increases; modifying award

243.756Â Â Â Â  Employment conditions during arbitration

243.762Â Â Â Â  Alternative arbitration procedure under collective bargaining agreement

(Miscellaneous)

243.766Â Â Â Â  Board duties in administration of collective bargaining laws; rules

243.772Â Â Â Â  Effect of collective bargaining laws on local charters and ordinances

243.776Â Â Â Â  Rights and responsibilities of public employees

243.778Â Â Â Â  Student representation when bargaining unit includes higher education faculty; duties of student representatives; confidentiality requirements

243.782Â Â Â Â  Representation by counsel authorized

OPTIONAL RETIREMENT PLAN FOR HIGHER EDUCATION EMPLOYEES

243.800Â Â Â Â  Optional retirement plan for certain academic and administrative higher education employees

TAX-SHELTERED ANNUITIES FOR EDUCATIONAL EMPLOYEES

243.810Â Â Â Â  Definitions for ORS 243.810 to 243.830

243.820Â Â Â Â  Agreement for payment of annuity premium or investment company share contribution

243.830Â Â Â Â  Effect of agreement on retirement contributions and benefits

COACHES PLAN

243.850Â Â Â Â  Qualified football coaches plan; participation; salary deduction

HIGHER EDUCATION SUPPLEMENTAL RETIREMENT BENEFITS

243.910Â Â Â Â  Definitions for ORS 243.910 to 243.945

243.920Â Â Â Â  Assisting employees to obtain supplemental benefits; employee contribution

243.930Â Â Â Â  Board contributions; investment; purchase of benefits

243.935Â Â Â Â  Employer assumption of full amount of employee contributions

243.940Â Â Â Â  Employee election; cancellation of election

243.945Â Â Â Â  Employees not eligible for assistance

PUBLIC SAFETY MEMORIAL FUND

243.950Â Â Â Â  Public Safety Memorial Fund

243.952Â Â Â Â  Public Safety Memorial Fund Board; officers; quorum; meetings; staff

243.954Â Â Â Â  Definitions for ORS 243.954 to 243.974

243.956Â Â Â Â  Eligibility for benefits from fund; types of benefits

243.958Â Â Â Â  Initial application for benefits

243.959Â Â Â Â  Supplemental application for benefits

243.960Â Â Â Â  Application information public record

243.962Â Â Â Â  Determination of award amount

243.964Â Â Â Â  Order

243.966Â Â Â Â  Reconsideration; no review

243.968Â Â Â Â  Payment of awards

243.969Â Â Â Â  Payment of lump sum benefits

243.970Â Â Â Â  Authority of board; rules; report

243.972Â Â Â Â  Gifts; requirements for tax deductibility

243.974Â Â Â Â  Notice required when public safety officer suffers qualifying death or disability

LIFE INSURANCE FOR POLICE AND FIREFIGHTERS

Â Â Â Â Â  243.005 Definitions for ORS 243.005 to 243.045. As used in ORS 243.005 to 243.045:

Â Â Â Â Â  (1) ÂFirefighterÂ means persons employed by a city, county or district whose duties involve fire fighting and includes a volunteer firefighter whose position normally requires less than 600 hours of service per year.

Â Â Â Â Â  (2) ÂPolice officerÂ includes police chiefs and police officers of a city who are classified as police officers by the council or other governing body of the city; sheriffs and those deputy sheriffs whose duties, as classified by the county governing body are the regular duties of police officers; employees of districts, whose duties, as classified by the governing body of the district are the regular duties of police officers; employees of the Department of State Police who are classified as police officers by the Superintendent of State Police; employees of the Criminal Justice Division of the Department of Justice who are classified by the Attorney General as criminal investigators or criminal financial investigators; employees of the Oregon State Lottery Commission who are classified by the Director of the Oregon State Lottery as enforcement agents; and employees of Department of Corrections institutions as defined in ORS 421.005 whose duties, as assigned by the superintendent, include the custody of persons committed to the custody of or transferred to the Department of Corrections institution; but Âpolice officerÂ does not include volunteer or reserve police officers or persons considered by the respective governing bodies to be civil deputies or clerical personnel.

Â Â Â Â Â  (3) ÂPublic employerÂ means a city, a county or the state, or one of its agencies or political subdivisions that employs police officers or firefighters. [1971 c.692 Â§6; 1985 c.302 Â§11; 1987 c.320 Â§149; 1991 c.67 Â§61; 2001 c.33 Â§1]

Â Â Â Â Â  243.010 [Amended by 1955 c.203 Â§1; 1959 c.162 Â§1; 1969 c.597 Â§141; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.015 Life insurance for police and firefighters. The Oregon Department of Administrative Services shall enter into a contract with an insurance company licensed to do business in this state to purchase insurance as described in ORS 243.025 for all police officers and firefighters in the service of public employers. [1971 c.692 Â§7; 1973 c.409 Â§1; 1991 c.67 Â§62]

Â Â Â Â Â  243.020 [Amended by 1955 c.203 Â§2; 1955 c.503 Â§1; 1957 c.204 Â§1; 1959 c.162 Â§2; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.025 Issuance of $10,000 life insurance certificate. When the Oregon Department of Administrative Services has awarded the contract under ORS 243.015, every police officer and firefighter in the service of a public employer shall be issued, pursuant to the contract provided for in ORS 243.015, a certificate of insurance in the face amount of $10,000, covering death caused by injury sustained during working hours as a police officer or firefighter or death resulting from such an injury within 365 days. The insurance certificate shall set forth the names of any beneficiaries whom the insured may designate. [1971 c.692 Â§8; 1973 c.409 Â§2; 1991 c.67 Â§63]

Â Â Â Â Â  243.030 [Amended by 1955 c.203 Â§3; repealed by 1955 c.503 Â§2]

Â Â Â Â Â  243.035 Premiums and administrative costs to be budgeted and paid by public employers. (1) The premiums and administrative costs incurred by the Oregon Department of Administrative Services for the insurance provided for in ORS 243.005 to 243.045 shall be paid by the affected public employers and shall not come from funds of the Public Employees Retirement System.

Â Â Â Â Â  (2) Every public employer shall include in its budget amounts sufficient to pay the annual premiums accruing on the policies of insurance issued pursuant to ORS 243.005 to 243.045, and amounts sufficient to reimburse the Oregon Department of Administrative Services for its administrative expenses incurred under ORS 243.005 to 243.045. [Subsection (1) enacted as 1971 c.692 Â§9; subsection (2) enacted as 1971 c.692 Â§10]

Â Â Â Â Â  243.040 [Amended by 1955 c.203 Â§4; 1959 c.162 Â§3; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.045 Police and firefighters considered common group for certain purposes. For purposes of the Insurance Code, police officers and firefighters are considered to be associated in a common group formed for purposes other than the obtaining of insurance. [1971 c.692 Â§11; 1973 c.409 Â§3; 1991 c.67 Â§64]

Â Â Â Â Â  243.050 [Amended by 1955 c.203 Â§5; 1959 c.162 Â§4; 1969 c.502 Â§6; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.055 Exemption from requirements of ORS 243.005 to 243.045 for certain public employers. (1) Notwithstanding ORS 243.005 to 243.045, if a public employer provides benefits equal to or better than the insurance required under ORS 243.025, as determined by the Director of the Department of Consumer and Business Services, the public employer is exempt from the requirements of ORS 243.005 to 243.045 for so long as such benefits continue to be equal or better than the insurance required, as determined by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Determinations pursuant to subsection (1) of this section shall be made after reasonable notice and opportunity for hearing as provided in ORS chapter 183. [1971 c.692 Â§12; 1973 c.612 Â§13]

Â Â Â Â Â  243.060 [Amended by 1955 c.203 Â§6; 1957 c.204 Â§2; 1959 c.162 Â§5; 1969 c.502 Â§7; repealed by 1971 c.692 Â§14]

PUBLIC EMPLOYEESÂ BENEFIT BOARD

Â Â Â Â Â  243.061 Public EmployeesÂ Benefit Board; members; term; confirmation; expenses. (1) There is created in the Oregon Department of Administrative Services the Public EmployeesÂ Benefit Board consisting of eight voting members and two members of the Legislative Assembly as nonvoting advisory members. Two of the voting members are ex officio members and six are appointed by the Governor. The voting members shall be:

Â Â Â Â Â  (a) Four members representing the state as an employer and management employees, who shall be as follows:

Â Â Â Â Â  (A) The Director of the Oregon Department of Administrative Services or a designee of the director;

Â Â Â Â Â  (B) The Administrator of the Office for Oregon Health Policy and Research or a designee of the administrator; and

Â Â Â Â Â  (C) Two management employees appointed by the Governor from areas of state government other than the Oregon Department of Administrative Services or the Office for Oregon Health Policy and Research; and

Â Â Â Â Â  (b) Four members appointed by the Governor and representing nonmanagement representable employees, who shall be as follows:

Â Â Â Â Â  (A) Two persons from the largest employee representative unit;

Â Â Â Â Â  (B) One person from the second largest employee representative unit; and

Â Â Â Â Â  (C) One person from representable employees not represented by employee representative units described in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (2) One member of the Senate shall be appointed by the President of the Senate and one member of the House of Representatives shall be appointed by the Speaker of the House to serve as nonvoting advisory members.

Â Â Â Â Â  (3) The term of office of each appointed voting member is four years, but an appointed voting member serves at the pleasure of the Governor. Before the expiration of the term of a voting member appointed by the Governor, the Governor shall appoint a successor to take office upon the date of that expiration. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointments by the Governor of voting members of the board are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) Members of the board who are not members of the Legislative Assembly shall receive no compensation for their services, but shall be paid for their necessary and actual expenses while on official business in accordance with ORS 292.495. Members of the board who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1997 c.222 Â§1]

Â Â Â Â Â  Note: 243.061 and 243.066 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.066 Officers; quorum; meetings. (1) The Public EmployeesÂ Benefit Board shall select one of its appointed voting members as chairperson and another appointed voting member as vice chairperson, for terms and with duties and powers necessary for the performance of the functions of those offices as the board determines.

Â Â Â Â Â  (2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the board. [1997 c.222 Â§3]

Â Â Â Â Â  Note: See note under 243.061.

Â Â Â Â Â  243.070 [Repealed by 1971 c.692 Â§14]

BENEFIT PLANS

(Generally)

Â Â Â Â Â  243.105 Definitions for ORS 243.105 to 243.285. As used in ORS 243.105 to 243.285, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefit planÂ includes, but is not limited to:

Â Â Â Â Â  (a) Contracts for insurance or other benefits, including medical, dental, vision, life, disability and other health care recognized by state law, and related services and supplies;

Â Â Â Â Â  (b) Comparable benefits for employees who rely on spiritual means of healing; and

Â Â Â Â Â  (c) Self-insurance programs managed by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) ÂBoardÂ means the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (3) ÂCarrierÂ means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, or two or more companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation, or a board-approved guarantor of benefit plan coverage and compensation.

Â Â Â Â Â  (4)(a) ÂEligible employeeÂ means an officer or employee of a state agency who elects to participate in one of the group benefit plans described in ORS 243.135. The term includes state officers and employees in the exempt, unclassified and classified service, and state officers and employees, whether or not retired, who:

Â Â Â Â Â  (A) Are receiving a service retirement allowance, a disability retirement allowance or a pension under the Public Employees Retirement System or are receiving a service retirement allowance, a disability retirement allowance or a pension under any other retirement or disability benefit plan or system offered by the State of Oregon for its officers and employees;

Â Â Â Â Â  (B) Are eligible to receive a service retirement allowance under the Public Employees Retirement System and have reached earliest retirement age under ORS chapter 238;

Â Â Â Â Â  (C) Are eligible to receive a pension under ORS 238A.100 to 238A.245, and have reached earliest retirement age as described in ORS 238A.165; or

Â Â Â Â Â  (D) Are eligible to receive a service retirement allowance or pension under another retirement benefit plan or system offered by the State of Oregon and have attained earliest retirement age under the plan or system.

Â Â Â Â Â  (b) ÂEligible employeeÂ does not include individuals:

Â Â Â Â Â  (A) Engaged as independent contractors;

Â Â Â Â Â  (B) Whose periods of employment in emergency work are on an intermittent or irregular basis;

Â Â Â Â Â  (C) Who are employed on less than half-time basis unless the individuals are employed in positions classified as job-sharing positions or unless the individuals are defined as eligible under rules of the board;

Â Â Â Â Â  (D) Appointed under ORS 240.309;

Â Â Â Â Â  (E) Provided sheltered employment or make-work by the state in an employment or industries program maintained for the benefit of such individuals; or

Â Â Â Â Â  (F) Provided student health care services in conjunction with their enrollment as students at the state institutions of higher education.

Â Â Â Â Â  (5) ÂFamily memberÂ means an eligible employeeÂs spouse and any unmarried child or stepchild within age limits and other conditions imposed by the board with regard to unmarried children or stepchildren.

Â Â Â Â Â  (6) ÂPayroll disbursing officerÂ means the officer or official authorized to disburse moneys in payment of salaries and wages of employees of a state agency.

Â Â Â Â Â  (7) ÂPremiumÂ means the monthly or other periodic charge for a benefit plan.

Â Â Â Â Â  (8) ÂState agencyÂ means every state officer, board, commission, department or other activity of state government. [1971 c.527 Â§1; 1979 c.302 Â§3; 1979 c.468 Â§30a; 1981 c.773 Â§1; 1983 c.640 Â§1; 1985 c.224 Â§2; 1985 c.635 Â§4; 1991 c.89 Â§1; 1997 c.222 Â§27; 1999 c.971 Â§3; 2003 c.640 Â§1; 2003 c.733 Â§68]

Â Â Â Â Â  243.107 Employees of institutions of higher education eligible to participate in benefit plan. A person employed by a state institution of higher education or the Oregon Health and Science University may be considered an eligible employee for participation in one of the group benefit plans described in ORS 243.135 if the State Board of Higher Education, or the Oregon Health and Science University Board of Directors for Oregon Health and Science University employees, determines that funds are available therefor and if:

Â Â Â Â Â  (1) Notwithstanding ORS 243.105 (4)(b)(F), the person is a student enrolled in an institution of higher education and is employed as a graduate teaching assistant, graduate research assistant or a fellow at the institution and elects to participate; or

Â Â Â Â Â  (2) Notwithstanding ORS 243.105 (4)(b)(B) or (C), the person is employed on a less than half-time basis in an unclassified instructional or research support capacity and elects to participate. [1983 c.266 Â§2; 1991 c.89 Â§2; 1995 c.162 Â§65; 1997 c.222 Â§28; 1999 c.971 Â§4]

Â Â Â Â Â  243.110 [1955 c.313 Â§1; 1959 c.540 Â§1; 1963 c.313 Â§1; repealed by 1967 c.627 Â§12]

Â Â Â Â Â  243.115 [1971 c.527 Â§2; 1973 c.792 Â§7; 1989 c.563 Â§1; 1993 c.500 Â§9; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.120 [1963 c.331 Â§8; 1967 c.267 Â§1; repealed by 1967 c.627 Â§12]

Â Â Â Â Â  243.125 Powers and duties of board; rules; compensation and expenses. (1) The Public EmployeesÂ Benefit Board shall prescribe rules for the conduct of its business. The board shall study all matters connected with the providing of adequate benefit plan coverage for eligible state employees on the best basis possible with relation both to the welfare of the employees and to the state. The board shall design benefits, devise specifications, analyze carrier responses to advertisements for bids and decide on the award of contracts. Contracts shall be signed by the chairperson on behalf of the board.

Â Â Â Â Â  (2) In carrying out its duties under subsection (1) of this section, the goal of the board shall be to provide a high quality plan of health and other benefits for state employees at a cost affordable to both the employer and the employees.

Â Â Â Â Â  (3) Subject to ORS chapter 183, the board may make rules not inconsistent with ORS 243.105 to 243.285 and 292.051 to determine the terms and conditions of eligible employee participation and coverage.

Â Â Â Â Â  (4) The board shall prepare specifications, invite bids and do acts necessary to award contracts for health benefit plan and dental benefit plan coverage of eligible employees in accordance with the criteria set forth in ORS 243.135 (1).

Â Â Â Â Â  (5) The board may retain consultants, brokers or other advisory personnel when necessary and, subject to the State Personnel Relations Law, shall employ such personnel as are required to perform the functions of the board. [1971 c.527 Â§3; 1975 c.560 Â§1; 1975 c.667 Â§1a; 1983 c.640 Â§2; 1987 c.879 Â§9; 1997 c.222 Â§29; 2001 c.655 Â§5]

Â Â Â Â Â  243.130 [1981 c.93 Â§4; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.135 Health benefit plans for public employees; terms and conditions. (1) Notwithstanding any other benefit plan contracted for and offered by the Public EmployeesÂ Benefit Board, the board shall contract for a health benefit plan or plans best designed to meet the needs and provide for the welfare of eligible employees and the state. In considering whether to enter into a contract for a plan, the board shall place emphasis on:

Â Â Â Â Â  (a) Employee choice among high quality plans;

Â Â Â Â Â  (b) A competitive marketplace;

Â Â Â Â Â  (c) Plan performance and information;

Â Â Â Â Â  (d) Employer flexibility in plan design and contracting;

Â Â Â Â Â  (e) Quality customer service;

Â Â Â Â Â  (f) Creativity and innovation;

Â Â Â Â Â  (g) Plan benefits as part of total employee compensation; and

Â Â Â Â Â  (h) The improvement of employee health.

Â Â Â Â Â  (2) The board may approve more than one carrier for each type of plan contracted for and offered but the number of carriers shall be held to a number consistent with adequate service to eligible employees and their family members.

Â Â Â Â Â  (3) Where appropriate for a contracted and offered health benefit plan, the board shall provide options under which an eligible employee may arrange coverage for family members.

Â Â Â Â Â  (4) Payroll deductions for such costs as are not payable by the state may be made upon receipt of a signed authorization from the employee indicating an election to participate in the plan or plans selected and the deduction of a certain sum from the employeeÂs pay.

Â Â Â Â Â  (5) In developing any health benefit plan, the board may provide an option of additional coverage for eligible employees and their family members at an additional cost or premium.

Â Â Â Â Â  (6) Transfer of enrollment from one plan to another shall be open to all eligible employees and their family members under rules adopted by the board. Because of the special problems that may arise in individual instances under comprehensive group practice plan coverage involving acceptable physician-patient relations between a particular panel of physicians and particular eligible employees and their family members, the board shall provide a procedure under which any eligible employee may apply at any time to substitute a health service benefit plan for participation in a comprehensive group practice benefit plan. [1971 c.527 Â§4; 1975 c.560 Â§2; 1977 c.313 Â§1; 1983 c.640 Â§3; 1997 c.222 Â§30]

Â Â Â Â Â  243.140 Health benefit and dental plans for persons operating foster homes. (1) Persons whose homes are certified as a foster home by the Department of Human Services under ORS 418.630 and as defined in ORS 418.625 (3) may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the foster parent. For such purposes, foster parents shall be considered eligible employees.

Â Â Â Â Â  (2) A person who maintains a developmental disability child foster home that is certified by the department under ORS 443.830 and 443.835 may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the person. For such purposes, the person maintaining the home shall be considered an eligible employee.

Â Â Â Â Â  (3) Persons who participate in the health benefit plan pursuant to subsections (1) and (2) of this section may also participate in a dental plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the foster parent or the person maintaining the developmental disability child foster home. [1989 c.550 Â§3; 1991 c.578 Â§1; 1997 c.222 Â§31; 1999 c.316 Â§8; 2001 c.900 Â§239]

Â Â Â Â Â  Note: 243.140 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.145 Board authority with respect to health benefit plans; termination of participation of state agency. (1) The Public EmployeesÂ Benefit Board shall have authority to employ whatever means are reasonably necessary to carry out the purposes of ORS 243.105 to 243.285 and 292.051. Such authority shall include but is not limited to authority to self-insure and to seek clarification, amendment, modification, suspension or termination of any agreement or contract that in the boardÂs judgment requires such action.

Â Â Â Â Â  (2) Upon providing specific notice in writing to the carrier, the affected employee organization or organizations, the Oregon Department of Administrative Services and affected, eligible employees, and after affording opportunity for a public hearing upon the issues that may be involved, the board may enter an order withdrawing approval of any benefit plan. Thirty days after entry of the order, the board shall terminate all withholding authorizations of eligible employees and terminate all board-approved participation in the plan.

Â Â Â Â Â  (3) The board by order may terminate the participation of any state agency if within three months the state agency fails to perform any action required by ORS 243.105 to 243.285 and 292.051 or by board rule. [1971 c.527 Â§5; 1997 c.222 Â§32; 2003 c.640 Â§2]

Â Â Â Â Â  243.155 [1971 c.527 Â§6; 1975 c.667 Â§2; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.157 [1985 c.224 Â§4; repealed by 1991 c.969 Â§7]

Â Â Â Â Â  243.160 Eligibility of retired state officer or employee to participate in dental benefit plan; rules. A retired state officer or employee is not required to participate in one of the group benefit plans described in ORS 243.135 in order to obtain dental benefit plan coverage. The Public EmployeesÂ Benefit Board shall establish by rule standards of eligibility for retired officers or employees to participate in a dental benefit plan. [1981 c.773 Â§4; 1991 c.16 Â§1]

Â Â Â Â Â  243.163 Eligibility of former member of Legislative Assembly to participate in group benefit plan. A member of the Legislative Assembly who is receiving a pension or annuity under ORS 238.092 (1)(a) shall be eligible to participate as a retired state officer in one of the group benefit plans described in ORS 243.135 after the member ceases to be a member of the Legislative Assembly if the member applies to the Public EmployeesÂ Benefit Board within 60 days after the member ceases to be a member of the Legislative Assembly. [1989 c.799 Â§16; 1997 c.222 Â§33]

Â Â Â Â Â  243.165 Public EmployeesÂ Benefit Account; continuing appropriation to account. (1) There hereby is created in the General Fund an account to be known as the Public EmployeesÂ Benefit Account, the balances of which are continuously appropriated to cover administrative expenses incurred in connection with the administration of ORS 243.105 to 243.285 and 292.051.

Â Â Â Â Â  (2) There hereby is appropriated to the Public EmployeesÂ Benefit Account, subject to ORS 243.185, an amount not to exceed two percent of the monthly employer and employee contributions for any benefit available under ORS 243.105 to 243.285 and 292.051. [1971 c.527 Â§7; 1997 c.222 Â§34; 2001 c.655 Â§3]

Â Â Â Â Â  243.167 Public EmployeesÂ Revolving Fund; continuing appropriation to fund. (1) There is created the Public EmployeesÂ Revolving Fund, separate and distinct from the General Fund. The balances of the Public EmployeesÂ Revolving Fund are continuously appropriated to cover expenses incurred in connection with the administration of ORS 243.105 to 243.285 and 292.051. Assets of the Public EmployeesÂ Revolving Fund may be retained for limited periods of time as established by the Public EmployeesÂ Benefit Board by rule. Among other purposes, the board may retain the funds to control expenditures, stabilize benefit premium rates and self-insure. The board may establish subaccounts within the Public EmployeesÂ Revolving Fund.

Â Â Â Â Â  (2) There is appropriated to the Public EmployeesÂ Revolving Fund all unused employer contributions for employee benefits and all refunds, dividends, unused premiums and other payments attributable to any employee contribution or employer contribution made from any carrier or contractor that has provided employee benefits administered by the board, and all interest earned on such moneys. [2001 c.655 Â§2; 2003 c.640 Â§3]

Â Â Â Â Â  Note: 243.167 was added to and made a part of 243.105 to 243.285 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.170 Contributions for job-share employees limited. When more than one individual shares a single position that is classified as a job-sharing position, the state shall contribute to obtain coverage for the individuals a total amount not greater than the amount that would be contributed to obtain coverage for one individual in the same position. The individuals shall receive credit for the state contribution in such proportions as they and the employer agree upon, and each individual who desires coverage shall make further contribution in such amounts as may be appropriate. [1997 c.222 Â§25]

Â Â Â Â Â  243.175 [1971 c.527 Â§8; 1973 c.225 Â§1; 1975 c.667 Â§3; 1977 c.570 Â§3; 1979 c.302 Â§1; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.180 [1975 c.667 Â§5; 1977 c.570 Â§4; 1979 c.302 Â§2; 1979 c.538 Â§2; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.182 [1981 c.93 Â§3; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.185 Transfer of moneys from General Fund for payment of costs of health benefit plans. Subject to legislative or Emergency Board approval of budgetary authorization for operation of the Public EmployeesÂ Benefit Board and its administration of the health benefit plans and other duties under ORS 243.105 to 243.285 and 292.051, an amount not to exceed two percent of the employer and employee contributions shall be forwarded by each payroll disbursing officer to the board and deposited by it in the State Treasury to the credit of the Public EmployeesÂ Benefit Account to meet administrative and other costs authorized by ORS 243.105 to 243.285 and 292.051. The board shall take action to ensure that the balance in the account does not exceed five percent of the monthly total of employer and employee contributions for more than 120 days. [1971 c.527 Â§9; 1997 c.222 Â§35; 2001 c.655 Â§4]

Â Â Â Â Â  243.195 [1971 c.527 Â§10; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.200 Participation of self-pay groups in benefit plans. (1) The Public EmployeesÂ Benefit Board may allow self-pay groups to participate in benefit plans available to eligible state employees, if the group meets a minimum participation level equal to 75 percent of the persons in the group.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section applies to:

Â Â Â Â Â  (a) Any person or group of persons similarly situated exempted by state or federal law from any minimum participation requirement; or

Â Â Â Â Â  (b) Any person or group of persons participating prior to January 1, 1992, in a benefit plan that was offered by the State EmployesÂ Benefit Board.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âself-pay groupÂ means a group of persons other than state employees for whom the state makes no contributions for benefit plans under ORS 243.105 to 243.285. [1991 c.577 Â§4; 1997 c.222 Â§36]

Â Â Â Â Â  243.205 Reports. The payroll disbursing officer shall submit reports to the Public EmployeesÂ Benefit Board regarding health care coverage for eligible or participating employees as the board considers desirable. [1971 c.527 Â§11; 1997 c.222 Â§37]

Â Â Â Â Â  243.215 Certain eligible employees permitted to receive state contributions for health benefit plans of their choice; rules. Any eligible employee unable to participate in one or more of the plans described in ORS 243.135 (1) solely because the employee is assigned to perform duties outside the state may be eligible to receive the monthly state contribution, less administrative expenses, as payment of all or part of the cost of a health benefit plan of choice, subject to the approval of the Public EmployeesÂ Benefit Board and such rules as the board may adopt. [1971 c.527 Â§13]

Â Â Â Â Â  243.220 [1977 c.675 Â§1; renumbered 243.345]

(Miscellaneous)

Â Â Â Â Â  243.221 Options that may be offered under flexible benefit plan. (1) In addition to the powers and duties otherwise provided by law to provide employee benefits, the Public EmployeesÂ Benefit Board may provide, administer and maintain flexible benefit plans under which eligible employees of this state may choose among taxable and nontaxable benefits as provided in the federal Internal Revenue Code.

Â Â Â Â Â  (2) In providing flexible benefit plans, the board may offer:

Â Â Â Â Â  (a) Health or dental benefits as provided in ORS 243.125 and 243.135.

Â Â Â Â Â  (b) Other insurance benefits as provided in ORS 243.275.

Â Â Â Â Â  (c) Dependent care assistance as provided in ORS 243.550.

Â Â Â Â Â  (d) Expense reimbursement as provided in ORS 243.560.

Â Â Â Â Â  (e) Any other benefit that may be excluded from an employeeÂs gross income under the federal Internal Revenue Code.

Â Â Â Â Â  (f) Any part or all of the state contribution for employee benefits in cash to the employee.

Â Â Â Â Â  (3) In developing flexible benefit plans under this section, the board shall design the plan on the best basis possible with relation to the welfare of employees and to the state. [1989 c.804 Â§2; 1997 c.222 Â§38]

Â Â Â Â Â  243.223 Rules for flexible benefit plans; costs. (1) In providing flexible benefit plans under ORS 243.221, the Public EmployeesÂ Benefit Board shall adopt rules as are considered necessary for the establishment and administration of the plans.

Â Â Â Â Â  (2) The board may assess a charge to participating employees to pay the cost of administering the plans and may pay some or all of such cost from funds authorized to pay general administrative expenses incurred by the board.

Â Â Â Â Â  (3) The board may contract with private organizations for administration of flexible benefit plans in accordance with rules adopted under subsection (1) of this section. [1989 c.804 Â§3; 1997 c.222 Â§39]

Â Â Â Â Â  243.225 [1977 c.675 Â§2; renumbered 243.350]

Â Â Â Â Â  243.230 [1979 c.469 Â§2; 1985 c.224 Â§5; 1987 c.158 Â§36; 1989 c.1006 Â§6; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.232 [1983 c.266 Â§4; 1995 c.612 Â§16; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.235 [1979 c.469 Â§3; 1989 c.1006 Â§1; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.240 [1979 c.469 Â§5; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.245 [1979 c.469 Â§6; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.250 [1979 c.469 Â§7; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.252 Payment of cost for retired employee. The state may pay none of the cost of making health benefit plan coverage available to a retired state employee who is an eligible employee and to family members or may agree, by collective bargaining agreement or otherwise, to pay part or all of that cost. [1985 c.224 Â§7]

Â Â Â Â Â  243.253 [1981 c.773 Â§2; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.255 [1979 c.469 Â§8; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.260 [1979 c.469 Â§9; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.265 [1979 c.469 Â§10; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.270 [1979 c.469 Â§11; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.275 Additional benefit plans authorized; assessment for expenses. (1) In addition to contracting for health and dental benefit plans, the Public EmployeesÂ Benefit Board may contract with carriers to provide at the expense of participating eligible employees and with or without state participation for coverage, including but not limited to, insurance or other benefit based on life, supplemental medical, supplemental dental, optical, accidental death or disability insurance plans.

Â Â Â Â Â  (2) The monthly contribution of each eligible employee for other benefit plan or plans coverage, as described in subsection (1) of this section, shall be the total cost per month of the benefit coverage afforded the employee under the plan or plans, for which the employee exercises an option, including the cost of enrollment of such eligible employees and administrative expenses therefor.

Â Â Â Â Â  (3) For any benefit plan or plans described in subsection (1) of this section in which the state participates, the monthly contribution of each eligible employee for the benefit plan, for which the employee exercises an option and there is state participation, shall be reduced by an amount equal to the portion thereof contributed by the state, including the cost of enrollment of the eligible employee and the administrative expenses therefor.

Â Â Â Â Â  (4) The board may withdraw approval of any such additional benefit plan coverage in the same manner as it withdraws approval of health benefit plans as described and authorized by ORS 243.145.

Â Â Â Â Â  (5) If any state agency contracts for any of the benefits described in subsection (1) of this section on behalf of any state employees, the administrative expenses thereof shall be paid by assessment of the participating employees. Such contracts are subject to approval of the board before they become operative. The board may withdraw approval for any such benefit in the same manner as it withdraws approval under ORS 243.145. [1979 c.469 Â§12; 1997 c.222 Â§40]

Â Â Â Â Â  243.280 [1979 c.469 Â§14; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.285 Salary deductions; payment of moneys deducted. (1) Upon receipt of the request in writing of an eligible employee so to do, the payroll disbursing officer authorized to disburse funds in payment of the salary or wages of the eligible employee may deduct from the salary or wages of the employee an amount of money indicated in the request for payment of the applicable amount set forth in benefit plans selected by the employee or selected on the employeeÂs behalf for:

Â Â Â Â Â  (a) Group health and related services and supplies, including such insurance for family members of the eligible employee.

Â Â Â Â Â  (b) Group life insurance, including life insurance for family members of the eligible employee.

Â Â Â Â Â  (c) Group dental and related services and supplies, or any other remedial care recognized by state law and related services and supplies, recognized under state law, including such insurance for family members of the eligible employee.

Â Â Â Â Â  (d) Group indemnity insurance for accidental death and dismemberment and for loss of income due to accident, sickness or other disability, including such insurance for family members of the eligible employee.

Â Â Â Â Â  (e) Other benefits, including self-insurance programs, that are approved and provided by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) Moneys deducted under subsection (1) of this section shall be paid over promptly:

Â Â Â Â Â  (a) To the carriers or persons responsible for payment of premiums to carriers, in accordance with the terms of the contracts made by the eligible employees or on their behalf; or

Â Â Â Â Â  (b) With respect to self-insurance benefits, in accordance with rules, procedures and directions of the Public EmployeesÂ Benefit Board. [1979 c.469 Â§13; 1997 c.222 Â§41; 2003 c.640 Â§4]

Â Â Â Â Â  243.290 [1979 c.469 Â§15; repealed by 1997 c.222 Â§54]

(Long Term Care Insurance)

Â Â Â Â Â  243.291 Plan eligibility; costs to be paid by participants; fees. (1) The Public EmployeesÂ Benefit Board shall make available one or more fully insured long term care insurance plans. The plans shall be made available to eligible employees, retired employees and family members. Notwithstanding ORS 243.105, for purposes of this subsection, Âfamily membersÂ includes family members as defined by the board and also includes the parents of the employee or retiree and the parents of the spouse of the employee or retiree.

Â Â Â Â Â  (2) Employees of local governments and employees of political subdivisions may participate in the plans under terms and conditions established by the board, if it does not jeopardize the financial viability of the boardÂs long term care insurance plans. However, unless the local government or political subdivision provides otherwise, the employeeÂs participation is a personal action of the employee and does not obligate the local government or political subdivision to pay for the provision of benefits under this subsection.

Â Â Â Â Â  (3) Participation of eligible employees or retired employees in any long term care insurance plan made available by the board is voluntary and is subject to reasonable underwriting guidelines and eligibility rules established by the board.

Â Â Â Â Â  (4) The employee or retired employee is solely responsible for the payment of the long term care premium rates developed by the board. The board is authorized to charge a reasonable administrative fee, in addition to the premium charged by the long term care insurer, to cover the cost of administration and consumer education materials. [1997 c.757 Â§1; 1999 c.59 Â§60]

Â Â Â Â Â  Note: 243.291 and 243.296 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.295 [1979 c.469 Â§16; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.296 Board to develop method to make plan available; education program. (1) The Public EmployeesÂ Benefit Board shall develop effective and cost-effective ways to make the long term care insurance plans described under ORS 243.291 available.

Â Â Â Â Â  (2) The board, in consultation with the Public Employees Retirement System, shall develop long term care insurance plan design, eligibility rules, underwriting principles and educational materials in order to:

Â Â Â Â Â  (a) Allow eligible employees to continue to participate in the plans after retirement; and

Â Â Â Â Â  (b) Allow former eligible employees to enroll in the plans after retirement.

Â Â Â Â Â  (3) The boardÂs education program for the eligible employees and retired employees shall provide information on the potential need for long term care, methods of financing long term care and the availability of long term care insurance plans offered by the board. [1997 c.757 Â§2]

Â Â Â Â Â  Note: See note under 243.291.

Â Â Â Â Â  243.300 [1979 c.469 Â§17; repealed by 1997 c.222 Â§54]

(Retirees)

Â Â Â Â Â  243.302 Grouping retired and nonretired employees for health insurance coverage. The Public EmployeesÂ Benefit Board may group retired state employees and state employees who are not retired for the purpose of entering into contracts for health insurance coverage. [1991 c.969 Â§1; 1997 c.222 Â§42]

Â Â Â Â Â  Note: 243.302 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOCAL GOVERNMENT HEALTH COVERAGE CONTRACTS

Â Â Â Â Â  243.303 Local government authority to make health care insurance coverage available to retired officers and employees, spouses and children. (1) As used in this section:

Â Â Â Â Â  (a) ÂHealth careÂ means medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies and includes comparable benefits for persons who rely on spiritual means of healing.

Â Â Â Â Â  (b) ÂLocal governmentÂ means any city, county, school district or other special district in this state.

Â Â Â Â Â  (c) ÂRetired employeeÂ means a former officer or employee of a local government who is retired for service or disability, and who received or is receiving retirement benefits, under the Public Employees Retirement System or any other retirement system or plan applicable to officers and employees of the local government.

Â Â Â Â Â  (2) The governing body of any local government that contracts for or otherwise makes available health care insurance coverage for officers and employees of the local government shall, insofar as and to the extent possible, make that coverage available for any retired employee of the local government who elects within 60 days after the effective date of retirement to participate in that coverage and, at the option of the retired employee, for the spouse of the retired employee and any unmarried children under 18 years of age. The health care insurance coverage shall be made available for a retired employee until the retired employee becomes eligible for federal Medicare coverage, for the spouse of a retired employee until the spouse becomes eligible for federal Medicare coverage and for a child until the child arrives at majority, and may, but need not, be made available thereafter. The governing body may prescribe reasonable terms and conditions of eligibility and coverage, not inconsistent with this section, for making the health care insurance coverage available. The local government may pay none of the cost of making that coverage available or may agree, by collective bargaining agreement or otherwise, to pay part or all of that cost.

Â Â Â Â Â  (3) A local government and a health care insurer may not create a group solely for the purpose of rating or of establishing a premium for health care insurance coverage of retired employees and their dependents that is separate from the group for health care insurance coverage of officers and employees of the local government and their dependents. Nothing in this subsection prevents a local government from allocating rates or premiums differently among retired employees and their dependents and officers and employees of the local government and their dependents once the rating or premium is established. [1981 c.240 Â§1; 1985 c.224 Â§1; 2001 c.604 Â§1; 2003 c.62 Â§1; 2003 c.694 Â§1]

Â Â Â Â Â  Note: 243.303 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

AFFIRMATIVE ACTION

Â Â Â Â Â  243.305 Policy of affirmative action and fair and equal employment opportunities and advancement. (1) It is declared to be the public policy of Oregon that all branches of state government shall be leaders among employing entities within the state in providing to its citizens and employees, through a program of affirmative action, fair and equal opportunities for employment and advancement in programs and services and in the awarding of contracts.

Â Â Â Â Â  (2) ÂAffirmative actionÂ means a method of eliminating the effects of past and present discrimination, intended or unintended, on the basis of race, religion, national origin, age, sex, marital status or physical or mental disabilities. [1975 c.529 Â§1; 1981 c.436 Â§1; 1989 c.224 Â§35]

Â Â Â Â Â  243.315 Director of Affirmative Action; duties; appointment; confirmation; legislative and judicial branches to monitor own programs. (1) There is hereby created in the office of the Governor the position of Director of Affirmative Action. The primary duty of the occupant of this position shall be to direct and monitor affirmative action programs in all state agencies to implement the public policy stated in ORS 243.305. The director shall be appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (2) The legislative and judicial branches shall each select a person to monitor the effectiveness of the branchesÂ affirmative action programs. [1975 c.529 Â§2; 1981 c.436 Â§2]

LEAVES OF ABSENCE FOR ATHLETIC COMPETITION

Â Â Â Â Â  243.325 ÂPublic employeeÂ defined. For the purposes of this section and ORS 243.330 and 243.335, Âpublic employeeÂ means officers or employees, classified, unclassified, exempt and nonexempt, of:

Â Â Â Â Â  (1) State agencies.

Â Â Â Â Â  (2) Community colleges.

Â Â Â Â Â  (3) School districts and education service districts.

Â Â Â Â Â  (4) County governments.

Â Â Â Â Â  (5) City governments.

Â Â Â Â Â  (6) Districts as defined in ORS 255.012 and any other special district. [1979 c.830 Â§1; 1997 c.249 Â§73; 2001 c.104 Â§74]

Â Â Â Â Â  243.330 Leaves of absence for athletic competition; requirements; maximum period; reinstatement. (1) To encourage amateur athletic competition at the world level, state agencies and political subdivisions described in ORS 243.325 (2) to (6) may grant leaves of absence on request to any public employee who participates in world, Pan American or Olympic events as a group leader, coach, official or athlete of a United States amateur team for the purpose of preparing for and engaging in the competition and preliminary competitions.

Â Â Â Â Â  (2) The leave shall be with regular pay and benefits for periods of official training camps and competitions. Paid leave shall not exceed 90 days per calendar year.

Â Â Â Â Â  (3) Upon expiration of the leave, the public employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty without loss of seniority or other employment rights. Failure of the employee to report within 30 days after termination of official competition shall be cause for dismissal.

Â Â Â Â Â  (4) In order to be eligible for the benefits authorized by ORS 243.325 to 243.335, the public employee shall be a resident of this state for a period of not less than five years and shall have been a public employee of the particular employer for a period of not less than one year prior to being granted the leave. [1979 c.830 Â§2]

Â Â Â Â Â  243.335 Reimbursement to public employer. Public employees eligible for the benefits authorized by ORS 243.325 to 243.335 are obligated to reimburse the employer in full through monetary payment, with no interest charge, or through hours worked equivalent to the number of hours spent on athletic leave, or a combination of both. Full reimbursement shall be accomplished at a time not later than 10 years following the last day the employee received benefits under ORS 243.325 to 243.335. [1979 c.830 Â§3; 1997 c.249 Â§74]

SMOKING IN STATE OFFICES

Â Â Â Â Â  243.345 Smoking in places of state employment; policy statement. The Legislative Assembly finds that because the smoking of tobacco creates a health hazard, it is necessary to protect the public health by restricting smoking in places of employment operated by the State of Oregon. [Formerly 243.220]

Â Â Â Â Â  243.350 Personnel Division rules restricting smoking in places of state employment. (1) In accordance with the provisions of ORS chapter 183, the Personnel Division shall adopt rules restricting smoking in places of employment operated by departments or agencies of the State of Oregon. The rules of the division shall:

Â Â Â Â Â  (a) Set standards for the designation of areas in a place of employment where smoking is permitted, including standards for ventilation and physical barriers.

Â Â Â Â Â  (b) Require departments or agencies to designate areas in the place of employment where smoking is permitted pursuant to the standards of the division.

Â Â Â Â Â  (c) Require departments or agencies supplying employees with lounges to provide smoke-free lounge areas for nonsmoking employees.

Â Â Â Â Â  (d) Prohibit smoking in a place of employment in any area not designated as an area where smoking is permitted.

Â Â Â Â Â  (2) The rules adopted by the division pursuant to subsection (1) of this section shall not apply to enclosed offices occupied exclusively by smokers, even though the offices may be visited by nonsmokers.

Â Â Â Â Â  (3) Nothing in this section is intended to prevent departments or agencies from prohibiting smoking in the entire area of the place of employment. [Formerly 243.225]

DEFERRED COMPENSATION PLANS

(Definitions)

Â Â Â Â Â  243.400 [1977 c.721 Â§2; 1979 c.468 Â§31; 1991 c.618 Â§1; repealed by 1997 c.179 Â§1 (243.401 enacted in lieu of 243.400)]

Â Â Â Â Â  243.401 Definitions for ORS 243.401 to 243.507. As used in ORS 243.401 to 243.507:

Â Â Â Â Â  (1) ÂBoardÂ means the Public Employees Retirement Board described in ORS 238.630.

Â Â Â Â Â  (2) ÂCouncilÂ means the Oregon Investment Council created by ORS 293.706.

Â Â Â Â Â  (3) ÂDeferred compensation contractÂ means a written agreement entered into by the state and an eligible state employee under the provisions of ORS 243.440.

Â Â Â Â Â  (4) ÂDeferred compensation investment programÂ means the program established by the Oregon Investment Council under ORS 243.421, for investment of assets of the Deferred Compensation Fund.

Â Â Â Â Â  (5) ÂDeferred compensation planÂ means a plan established by the state or a local government for the deferral of compensation payable to employees of the state or local government and for the deferral of income taxation on that compensation.

Â Â Â Â Â  (6) ÂEligible state employeeÂ means an officer or employee of a state board, commission, department or other instrumentality of state government, including, but not limited to, all officers and employees of the executive, judicial and legislative branches of state government, but excluding:

Â Â Â Â Â  (a) Persons engaged as independent contractors, except as otherwise specifically allowed by statute;

Â Â Â Â Â  (b) Persons who are employed in emergency work and whose periods of employment are on an intermittent or irregular basis; and

Â Â Â Â Â  (c) Persons who are provided sheltered employment or make-work by the state in an employment or industries program maintained for the benefit of such individuals.

Â Â Â Â Â  (7) ÂFundÂ means the Deferred Compensation Fund established under ORS 243.411.

Â Â Â Â Â  (8) ÂLocal governmentÂ means a city, county, municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by two or more such political subdivisions to provide themselves governmental services.

Â Â Â Â Â  (9) ÂLocal government deferred compensation planÂ means a deferred compensation plan that is established and administered by a local government.

Â Â Â Â Â  (10) ÂLocal plan participantÂ means a person participating in a local government deferred compensation plan.

Â Â Â Â Â  (11) ÂParticipating local governmentÂ means a local government that invests all or part of the assets of the deferred compensation plan established by the local government through the deferred compensation investment program.

Â Â Â Â Â  (12) ÂState deferred compensation planÂ means the deferred compensation plan described in ORS 243.435 for eligible state employees.

Â Â Â Â Â  (13) ÂState plan participantÂ means a person participating in the state deferred compensation plan, either through current or past deferrals of compensation.

Â Â Â Â Â  (14) ÂSystemÂ means the Public Employees Retirement System established in ORS 238.600. [1997 c.179 Â§2 (enacted in lieu of 243.400)]

Â Â Â Â Â  243.410 [1977 c.721 Â§3; 1983 c.789 Â§1; 1991 c.618 Â§2; repealed by 1997 c.179 Â§36]

(Deferred Compensation Fund)

Â Â Â Â Â  243.411 Deferred Compensation Fund. (1) The Deferred Compensation Fund is created, separate and distinct from the General Fund, for the purpose of holding and investing assets of the state deferred compensation plan and the assets of the deferred compensation plans of participating local governments. Interest and any other earnings of the Deferred Compensation Fund shall be credited to the fund. Moneys in the fund may be used only for the purposes of implementing and administering ORS 243.401 to 243.507.

Â Â Â Â Â  (2) Subject to rules adopted by the Public Employees Retirement Board under ORS 243.470, the assets of the Deferred Compensation Fund may be commingled with the assets of the Public Employees Retirement Fund for investment purposes in a group trust or by other means.

Â Â Â Â Â  (3) The limitations imposed on the use of the Deferred Compensation Fund by subsection (1) of this section do not affect any law of this state that authorizes the manner in which moneys in the fund may be invested. [1997 c.179 Â§3]

Â Â Â Â Â  243.416 State Treasurer as fund custodian; administration. The Deferred Compensation Fund shall be held by the State Treasurer, who shall be custodian of the fund. Another person may be appointed as custodian of the fund if the State Treasurer and the Public Employees Retirement Board agree to the appointment. On request from the Director of the Public Employees Retirement System or the directorÂs designee, the Oregon Department of Administrative Services shall draw warrants and issue payments on the Deferred Compensation Fund for the payment of benefits, the payment of expenses incurred by the system in the administration of ORS 243.401 to ORS 243.507, and the payment of refunds or other amounts that by reason of excessive contributions or other error are owed to state plan participants or local plan participants or the beneficiaries of those participants. [1997 c.179 Â§4]

Â Â Â Â Â  243.420 [1977 c.721 Â§10; 1983 c.789 Â§2; repealed by 1991 c.618 Â§20]

Â Â Â Â Â  243.421 Investment program for fund; securities law not applicable. (1) The Oregon Investment Council shall establish a program for investment of moneys in the Deferred Compensation Fund. The program shall include policies and procedures for the investment of moneys in the fund. The program and all investments of moneys under the program are subject to the provisions of ORS 293.701 to 293.820.

Â Â Â Â Â  (2) The council shall provide to the Public Employees Retirement Board a description of the investment options set forth in the councilÂs policies and procedures for the investment of moneys in the fund, the applicable benchmark for each option and a description of the characteristics of each benchmark.

Â Â Â Â Â  (3) The provisions of ORS chapter 59 that require registration of securities do not apply to any share, participation or other interest in the state deferred compensation plan or in the Deferred Compensation Fund. The provisions of ORS chapter 59 requiring licensing of certain persons as broker-dealers or as investment advisors do not apply to any of the following persons or entities for the purposes of implementing and administering the deferred compensation investment program established under this section:

Â Â Â Â Â  (a) The council.

Â Â Â Â Â  (b) The Public Employees Retirement Board.

Â Â Â Â Â  (c) The Public Employees Retirement System.

Â Â Â Â Â  (d) The State Treasurer.

Â Â Â Â Â  (e) Any officer or employee of the persons or entities described in paragraphs (a) to (d) of this subsection. [1997 c.179 Â§5]

Â Â Â Â Â  243.426 Accounts; use for administrative expenses. On request from the Public Employees Retirement Board, the State Treasurer shall establish all accounts in the Deferred Compensation Fund that are necessary to administer the provisions of ORS 243.401 to 243.507. The accounts shall be established and maintained with the charges assessed under ORS 243.472 against the account balances of the state plan participants and the funds invested by participating local governments. The moneys held in the accounts established by the board may be used only for payment of the administrative expenses incurred by the system, the State Treasurer and the Oregon Investment Council in administering the provisions of ORS 243.401 to 243.507. [1997 c.179 Â§6]

Â Â Â Â Â  243.428 Forfeited payments; use of moneys. (1) If a warrant, check or order is issued for the payment of a deferred compensation benefit under the state deferred compensation plan, or for payment of a refund under the state deferred compensation plan, and the warrant, check or order is canceled, declared void or otherwise made unpayable, the payment shall be forfeited and the amount of the payment shall be returned or credited to the Deferred Compensation Fund. The amount forfeited may be used for the payment of administrative expenses of the state deferred compensation plan. Any amounts forfeited under this section shall be restored to the fund and paid to the payee, without interest, if the payee is located and files a claim for the benefit. The amount so paid shall be restored from other forfeited amounts or paid as an administrative expense of the state deferred compensation plan. The Public Employees Retirement Board may reissue the warrant, check or order for payment without bond if the payee is located after the warrant, check or order is canceled, declared void or otherwise made unpayable. Benefit payments forfeited under this subsection are not subject to ORS 98.302 to 98.436.

Â Â Â Â Â  (2) The amount of any warrant, check or order for the payment of employee benefit withdrawals or refunds under a local government deferred compensation plan that is canceled, declared void or otherwise made unpayable shall be credited to the account of the applicable local government deferred compensation plan held in the Deferred Compensation Fund. The state shall not be liable under this subsection to a payee, or to a payeeÂs beneficiaries, in the event a warrant, check or order for payment is not reissued to the payee or the payeeÂs beneficiaries. [1997 c.179 Â§7]

Â Â Â Â Â  243.430 [1977 c.721 Â§4; 1985 c.256 Â§1; 1985 c.690 Â§1; 1991 c.618 Â§3; repealed by 1997 c.179 Â§36]

(State Deferred Compensation Plan)

Â Â Â Â Â  243.435 Plan contents; assets held in trust; use of moneys; recovery of overpayments; assignment of benefits prohibited. (1) The Public Employees Retirement Board shall administer the state deferred compensation plan described in ORS 243.401 to 243.507 on behalf of the state for the benefit of eligible state employees.

Â Â Â Â Â  (2) All assets of the state deferred compensation plan are held in trust for the exclusive benefit of the state plan participants and their beneficiaries. Except as otherwise provided by law, the Public Employees Retirement Board is declared to be the trustee of the assets of the state deferred compensation plan.

Â Â Â Â Â  (3) The State of Oregon has no proprietary interest in the assets of the state deferred compensation plan or in payments of deferred compensation made to the plan by state plan participants. The state disclaims any right to reclaim payments made to the plan and waives any right of reclamation the state may have to the plan assets. This subsection does not limit the ability of the board to alter or refund an erroneously made employer payment.

Â Â Â Â Â  (4) All moneys paid into the plan shall be deposited into the Deferred Compensation Fund.

Â Â Â Â Â  (5) The assets of the state deferred compensation plan that are held in the Deferred Compensation Fund may be used only for the payment of benefits under the plan and for payment of expenses or refund liabilities incurred by the system in administration of the state deferred compensation plan.

Â Â Â Â Â  (6) If the board determines that a state plan participant or any other person has received any amount in excess of the amounts that the participant or other person is entitled to receive under ORS 243.401 to 243.507, the board may recover the overpayment or other improperly paid amount in the same manner as provided for the recovery of overpayments from the Public Employees Retirement Fund under ORS 238.715.

Â Â Â Â Â  (7) A state plan participant may not assign, anticipate, alienate, sell, transfer, pledge or in any way encumber any of the rights a participant may have under the state deferred compensation plan, and the state shall reject and refuse to honor any such purported action with respect to those rights. [1997 c.179 Â§8]

Â Â Â Â Â  243.440 Salary reduction for deferred compensation plan; amount; payment. (1) The state and an eligible state employee may enter into a written deferred compensation contract that provides that a specified portion of the compensation payable to the employee for services rendered by the employee will not be paid or otherwise made available at the time the services are rendered but instead will be paid or otherwise made available at some future date. The deferred compensation contract must specify the amount by which the employeeÂs compensation will be reduced each month for the purpose of funding the deferred compensation benefit for the employee. The amount of the reduction may not be less than $25 per month and may not exceed the maximum amount allowable under rules adopted by the Public Employees Retirement Board under ORS 243.470.

Â Â Â Â Â  (2) The state officer or official authorized to disburse moneys in payment of salaries and wages of employees is authorized, upon written request of an eligible state employee, to reduce each month the salary of the eligible state employee by an amount of money designated by that employee in the employeeÂs deferred compensation contract. The state officer or official may pay that amount to the Public Employees Retirement System for deposit in the Deferred Compensation Fund. [1977 c.721 Â§5; 1983 c.789 Â§3; 1991 c.618 Â§4; 1997 c.179 Â§9]

Â Â Â Â Â  243.445 Employee choice of plans; choice not binding; change in value of employee assets not to affect net worth of state. (1) When an eligible state employee agrees to participate in the state deferred compensation plan under ORS 243.401 to 243.507, the employee may indicate a preference with respect to the mode of investment or deposit to be used by the state in investing or depositing the deferred income under the plan. The preference indicated by the employee is not binding on the state.

Â Â Â Â Â  (2) Any change in the net value of the assets of an eligible state employee invested under the state deferred compensation plan shall result in a commensurate change in the total amount distributable to the employee or the beneficiary of the employee, and shall not result in any increase or decrease in the net worth of the state. [1977 c.721 Â§11; 1983 c.789 Â§4; 1991 c.618 Â§5; 1997 c.179 Â§10]

Â Â Â Â Â  243.450 Disclosure statement; contents. The Public Employees Retirement System shall give each eligible state employee who enters into a deferred compensation contract under the state deferred compensation plan, prior to the deferral of any part of that employeeÂs salary, a disclosure statement in writing that contains information regarding the options available under the plan for the investment of deferred compensation, including the probable income and probable safety of the moneys deferred, that persons of reasonable prudence and discretion require when determining the permanent disposition of their funds. [1977 c.721 Â§12; 1991 c.618 Â§6; 1997 c.179 Â§11]

Â Â Â Â Â  243.460 Effect of deferred compensation on current taxable income and on retirement programs. (1) The amount by which an eligible state employeeÂs salary is reduced under ORS 243.440 shall continue to be included as regular compensation for the purpose of computing the retirement, pension and Social Security benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing federal and state income taxes withheld on behalf of the employee.

Â Â Â Â Â  (2) The state deferred compensation plan established by ORS 243.401 to 243.507 supplements all other retirement and pension systems established by the State of Oregon, and participation by an eligible state employee in the state deferred compensation plan shall not cause a reduction of any retirement or pension benefits provided to the employee by law. [1977 c.721 Â§6; 1997 c.179 Â§12]

Â Â Â Â Â  243.470 Administration of deferred compensation program; rules. (1) Subject to ORS chapter 183, the Public Employees Retirement Board may adopt rules necessary to implement the provisions of ORS 243.401 to 243.507 and determine the terms and conditions of eligible state employee participation and coverage. Rules adopted by the board under this subsection shall establish the terms and conditions of deferred compensation contracts for eligible state employees.

Â Â Â Â Â  (2) The Public Employees Retirement System shall adopt forms and maintain accounts and records necessary and appropriate to the efficient administration of ORS 243.401 to 243.507 or which may be required by agencies of the State of Oregon or the United States.

Â Â Â Â Â  (3) The board shall adopt rules and take all actions necessary to maintain compliance of the state deferred compensation plan with requirements for governmental deferred compensation plans imposed by the Internal Revenue Code and by regulations adopted pursuant to the Internal Revenue Code.

Â Â Â Â Â  (4) The Public Employees Retirement System may contract with a private corporation or institution able and qualified to provide consolidated billing services, state plan participant enrollment services, educational services, state plan participant accounts, data processing, record keeping and other related services that are necessary or appropriate to the administration of the state deferred compensation plan under ORS 243.401 to 243.507. [1977 c.721 Â§8; 1983 c.789 Â§5; 1991 c.618 Â§7; 1997 c.179 Â§13]

Â Â Â Â Â  243.472 Costs of plan administration assessed against participants; apportionment of expenses; expenses not board budgeted items. (1) ORS 243.401 to 243.507 shall be implemented and administered by the Public Employees Retirement Board so that no expense is incurred by the State of Oregon or the Public Employees Retirement Fund and so that the State of Oregon and the Public Employees Retirement System incur no liabilities other than those liabilities that may be imposed under ORS 243.401 to 243.507 or other law. In addition to the amounts that may be deducted by the State Treasurer pursuant to ORS 293.718, the Public Employees Retirement System may assess a charge against the accounts of state plan participants in the Deferred Compensation Fund. The charge may not exceed two percent of the balances of those accounts. Funds collected pursuant to the charge are continuously appropriated for and shall be used only to cover the costs incurred by the system to administer the state deferred compensation plan, to issue refunds and to pay costs incurred in investing the plan assets.

Â Â Â Â Â  (2) For the purpose of implementing and administering the provisions of ORS 243.401 to 243.507, including implementation and administration of service agreements entered into with local governments under ORS 243.478, the Public Employees Retirement Board may designate fiscal periods. The board may apportion extraordinary expenses incurred during any fiscal period, including but not limited to expenses for equipment and actuarial studies, to subsequent fiscal periods for purposes of equitably distributing the burden of the expenses. The board may carry forward unexpended fees collected in one fiscal period to a later fiscal period for the payment of future expenses.

Â Â Â Â Â  (3) In the event the assessment provided for in subsection (1) of this section is inadequate to meet the administrative expenses incurred by the system for the state deferred compensation plan, and these expenses are not carried over to another fiscal period, the excess expenses may be paid by an additional one-time assessment against the account balances of state plan participants in the Deferred Compensation Fund. The additional assessment shall be in an amount determined by the Public Employees Retirement Board to be sufficient to pay the excess expenses in the fiscal period in which the assessment is made. The one-time assessment is in addition to the regular assessment provided for in subsection (1) of this section.

Â Â Â Â Â  (4) Deferred compensation benefit payments, and amounts payable as refunds, shall not for any purpose be deemed expenses of the board and shall not be included in its biennial departmental budget. [1997 c.179 Â§14; 2001 c.716 Â§23]

(Local Government Deferred Compensation Plans)

Â Â Â Â Â  243.474 Investment of local government plan assets through investment program; agreement with Public Employees Retirement System; charges against participants. (1) A local government that establishes a deferred compensation plan may invest all or part of the planÂs assets through the deferred compensation investment program established by the Oregon Investment Council under ORS 243.421. Plan assets of a local government deferred compensation plan invested through the deferred compensation investment program are not subject to the limitations on investment imposed by ORS 294.033 and 294.035. Local governments that invest through the deferred compensation investment program are subject to the policies and procedures established by the council for the administration of the program.

Â Â Â Â Â  (2) A local government that wishes to become a participating local government pursuant to this section must enter into a written agreement with the Public Employees Retirement System. The agreement must set forth the terms of the investment and the record keeping and related services to be performed by the system for the invested funds. The Public Employees Retirement Board may require that the local government enter into a service agreement under ORS 243.478 as a condition of an agreement under this subsection. If the local government and the system cannot reach an agreement under the provisions of this subsection, the local government may not become a participating local government.

Â Â Â Â Â  (3) All funds invested by the council for a participating local government must be accounted for separately. Investment of funds under this section must be implemented and administered so that the State of Oregon incurs no expense or liability other than those liabilities that may be imposed under ORS 243.401 to 243.507 or other law.

Â Â Â Â Â  (4) In addition to those amounts that may be deducted by the State Treasurer pursuant to ORS 293.718, the system may assess a charge against the total account balances of all participating local governments that is sufficient to reimburse the system for any additional costs of investing funds for participating local governments. The Public Employees Retirement Board shall not act as a trustee or be considered the trustee of any trust established by a local government deferred compensation plan.

Â Â Â Â Â  (5) The terms of the agreement provided for in subsection (2) of this section shall govern the nature and extent of the information that must be provided to local government officers and employees about the investment of deferred compensation through the deferred compensation investment program. [1997 c.179 Â§15]

Â Â Â Â Â  243.476 Compliance with federal requirements. (1) As a condition of allowing a local government to become a participating local government, and at any time thereafter, the Oregon Investment Council, the Public Employees Retirement Board or the Director of the Public Employees Retirement System may require that the local government provide proof that the local government deferred compensation plan complies with the provisions of section 457 of the Internal Revenue Code, as amended, that apply to governmental plans, including but not limited to any required declaration of trust related to plan assets and appointment of a trustee. The council, board or director may require an opinion of counsel or other assurance satisfactory to the council, board or director that participation of a local government deferred compensation plan in the deferred compensation investment program does not cause the State of Oregon, its agencies or employees to violate any federal or state laws or regulations related to investments and securities.

Â Â Â Â Â  (2) Participating local governments shall take all actions that the Oregon Investment Council, the Public Employees Retirement Board or the Director of the Public Employees Retirement System, in their discretion, deem necessary for compliance by the deferred compensation investment program with all applicable federal and state laws or for qualification of the program for any exemptions from regulation available under those laws, including but not limited to the federal Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and ORS chapter 59. [1997 c.179 Â§16]

Â Â Â Â Â  243.478 Plan administration agreements; costs. (1) A participating local government and the Public Employees Retirement System may enter into a written agreement for the system to provide consolidated billing services, participant enrollment services, participant accounts, data processing, record keeping and other related services that are necessary or appropriate to the administration of the local government deferred compensation plan. The agreement may provide that the services be provided directly by the system or through contracts with other providers.

Â Â Â Â Â  (2) Agreements under this section must require that the participating local government remain the responsible administrator for the local government deferred compensation plan. The agreement may provide any additional terms and conditions that the system determines necessary for the purposes of offering the services described in subsection (1) of this section to local government deferred compensation plans, including proof of compliance under ORS 243.476. The system may require that participating local governments that enter into agreements with the system under this section have uniform provisions on plan administration and record keeping.

Â Â Â Â Â  (3) The system may assess a charge, in an amount to be determined by the system, against the total account balances in the Deferred Compensation Fund of all local governments that have entered into service agreements under this section. The charge imposed under this subsection is in addition to any charges that may be assessed against local governments by the system under ORS 243.474 or deducted by the State Treasurer under ORS 293.718.

Â Â Â Â Â  (4) In the event the assessment provided for in subsection (3) of this section is inadequate to meet the administrative expenses incurred by the system for local government deferred compensation plans during a fiscal period, and the expenses are not carried over to another fiscal period pursuant to ORS 243.472 (2), the excess expenses may be paid by an additional one-time assessment against the account balances in the Deferred Compensation Fund of participating local governments that have entered into service agreements under this section. [1997 c.179 Â§17]

Â Â Â Â Â  243.480 [1977 c.721 Â§9; 1983 c.789 Â§6; repealed by 1991 c.618 Â§20]

(Immunities)

Â Â Â Â Â  243.482 Immunity of governmental agencies from liability for plan administration or investment of funds. (1) A civil action for damages may not be brought against the state, the State Treasurer, the Oregon Investment Council, the Public Employees Retirement Board, or the officers or employees of the board by reason of:

Â Â Â Â Â  (a) A breach of any duty in administering or investing of funds in the Deferred Compensation Fund;

Â Â Â Â Â  (b) A breach of any duty in administering or investing of the funds of participating local governments; or

Â Â Â Â Â  (c) Any losses suffered by a state plan participant or local plan participant or the beneficiaries of those participants because of the participantÂs choice of an investment option available through the deferred compensation investment program established under ORS 243.421.

Â Â Â Â Â  (2) Any claim that the council, the board, the State Treasurer or the system, or any of their officers or employees, violated federal or state securities laws, including antifraud provisions, in the implementation or administration of ORS 243.401 to 243.507 is subject to the provisions of ORS 30.260 to 30.300. With respect to such claims, the state shall defend, save harmless and indemnify the State Treasurer, the system, members of the council, the board, and their officers and employees, as provided for other torts under the provisions of ORS 30.260 to 30.300.

Â Â Â Â Â  (3) The limitations on liability established by this section do not include an exemption from any liability that may be imposed under the provisions of ORS chapter 59. Except to the extent that the state deferred compensation plan and the deferred compensation investment program are exempted from registration and licensing requirements under ORS 243.421, ORS chapter 59 applies to the administration and investment of the Deferred Compensation Fund, the state deferred compensation plan, local government deferred compensation plans and the deferred compensation investment program. [1997 c.179 Â§18]

Â Â Â Â Â  243.490 [1977 c.721 Â§7; repealed by 1997 c.179 Â§36]

Â Â Â Â Â  243.495 [1977 c.721 Â§13; 1983 c.789 Â§7; 1991 c.618 Â§8; repealed by 1997 c.179 Â§36]

(Deferred Compensation Advisory Committee)

Â Â Â Â Â  243.505 Deferred Compensation Advisory Committee. (1) The Deferred Compensation Advisory Committee shall be appointed by the Public Employees Retirement Board, consisting of seven members with knowledge of deferred compensation plans.

Â Â Â Â Â  (2) At the direction of the board, the committee shall advise the Public Employees Retirement Board on policies and procedures and such other matters as the board may request.

Â Â Â Â Â  (3) The term of office of each member is three years, but a member serves at the pleasure of the board. Before the expiration of the term of a member, the board shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the Deferred Compensation Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The Deferred Compensation Advisory Committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (6) A majority of the members of the committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (7) The Deferred Compensation Advisory Committee may meet at a place, day and hour determined by the committee. The committee also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the committee. [1991 c.618 Â§10; 1997 c.179 Â§19; 1999 c.406 Â§1]

(Payment of Deferred Compensation to Alternate Payee)

Â Â Â Â Â  243.507 Payment of deferred compensation to alternate payee under judgment or order; procedure; compliance with federal requirements; administrative expenses; limitations; rules. (1) Notwithstanding any other provision of law, deferred compensation under a deferred compensation plan that would otherwise be paid by a public employer to an eligible employee shall be paid, in whole or in part, to an alternate payee if and to the extent expressly provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation. Any payment under this subsection to an alternate payee bars recovery by any other person.

Â Â Â Â Â  (2) A judgment, order or agreement providing for payment to an alternate payee under subsection (1) of this section may also provide:

Â Â Â Â Â  (a) That payments to the alternate payee may commence on the date the employee separates from service or at such later date as may be allowed under the provisions of the deferred compensation plan.

Â Â Â Â Â  (b) That the alternate payee may elect to receive payment in any manner available to the employee under the deferred compensation plan, without regard to the form of payment elected by the employee.

Â Â Â Â Â  (c) That the alternate payeeÂs life is the measuring life for the purposes of measuring payments to the alternate payee under the form of payment selected by the alternate payee.

Â Â Â Â Â  (d) That all or a portion of the deferred compensation account of the eligible employee be segregated in an account in the name of and for the benefit of the alternate payee, and that the alternate payee have the same rights and privileges as an eligible employee only concerning the investment or deposit of funds under the deferred compensation plan.

Â Â Â Â Â  (3) Subsection (1) of this section applies only to payments of deferred compensation made after the date of receipt by the administrator of the deferred compensation plan of written notice of the judgment, order or agreement and such additional information and documentation as the plan administrator may prescribe.

Â Â Â Â Â  (4) Payment of all or any part of deferred compensation to an alternate payee under this section shall be reported for state and federal income tax purposes as payment to the eligible employee. Any amount required to be withheld for state or federal income tax purposes shall be withheld from the payment to the alternate payee.

Â Â Â Â Â  (5) If an eligible employee transfers from a deferred compensation plan of a public employer to a deferred compensation plan established by another public employer, the new employer is not required to accept as part of the transfer any portion of the eligible employeeÂs account with the former employer that is subject to judgment, order or agreement requiring payment of that portion of the eligible employeeÂs account to an alternate payee.

Â Â Â Â Â  (6) If an eligible employee transfers from a deferred compensation plan of a public employer to a deferred compensation plan established by another public employer, the employeeÂs previous employer shall not transfer to the plan established by the new employer any portion of the eligible employeeÂs account that is subject to a judgment, order or agreement requiring payment of that portion of the eligible employeeÂs account to an alternate payee.

Â Â Â Â Â  (7) The Public Employees Retirement Board, or the plan administrator for any local government deferred compensation plan, may adopt rules, policies or other regulations for the purpose of maintaining compliance of a deferred compensation plan with section 457 of the Internal Revenue Code or any other provision of federal law that affects the tax qualification of a deferred compensation plan. Rules, policies or other regulations adopted under this subsection may vary from the express language of this section if the rules, policies or other regulations are required for the purpose of maintaining compliance of a deferred compensation plan with section 457 of the Internal Revenue Code or any other provision of federal law that affects the tax qualification of a deferred compensation plan.

Â Â Â Â Â  (8) Any public employer or deferred compensation plan that is required by the provisions of this section to make a payment to an alternate payee shall charge and collect out of the deferred compensation payable to the eligible employee and the alternate payee actual and reasonable administrative expenses and related costs incurred by the public employer or deferred compensation plan in obtaining data and making calculations that are necessary by reason of the provisions of this section. A public employer or deferred compensation plan may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. A public employer or deferred compensation plan that charges and collects administrative expenses and related costs under the provisions of this subsection shall allocate those expenses and costs between the eligible employee and the alternate payee based on the fraction of the benefit received by the member or alternate payee.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂAlternate payeeÂ means a spouse, former spouse, child or other dependent of a member.

Â Â Â Â Â  (b) ÂCourtÂ means any court of appropriate jurisdiction of this or any other state or of the District of Columbia.

Â Â Â Â Â  (c) ÂEligible employeeÂ means a state plan participant or local plan participant.

Â Â Â Â Â  (d) ÂPublic employerÂ means the state or a local government that establishes a deferred compensation plan. [1993 c.715 Â§5; 1997 c.179 Â§32; 2003 c.576 Â§406]

Â Â Â Â Â  243.510 [1955 c.368 Â§1; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.520 [1955 c.368 Â§2; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.530 [1955 c.368 Â§3; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.540 [1955 c.368 Â§4; repealed by 1975 c.609 Â§25]

DEPENDENT CARE ASSISTANCE PLAN

Â Â Â Â Â  243.550 Dependent care assistance plan. (1) The state or any agency thereof shall establish in its accounting system allowances for employees to dedicate part of their salary to a dependent care assistance plan.

Â Â Â Â Â  (2) Upon application by a public employee, the state or any agency thereof shall allow the employee to participate in a dependent care assistance plan at that place of employment.

Â Â Â Â Â  (3) Portions of a public employeeÂs salary dedicated to a dependent care assistance plan shall be included in any computation of benefits under that employeeÂs public employee retirement program. [1987 c.621 Â§1]

Â Â Â Â Â  Note: 243.550 to 243.585 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EXPENSE REIMBURSEMENT PLAN

Â Â Â Â Â  243.555 Definitions for ORS 243.555 to 243.575. As used in ORS 243.555 to 243.575:

Â Â Â Â Â  (1) ÂExpense reimbursement planÂ means a plan established by the Public EmployeesÂ Benefit Board in accordance with state and federal tax laws to reimburse qualified employee expenses.

Â Â Â Â Â  (2) ÂPayroll disbursing officerÂ means the state officer or official authorized to disburse moneys in payment of salaries and wages of employees of a state agency.

Â Â Â Â Â  (3) ÂQualified employee expensesÂ includes expenses for dependent care, medical expenses, insurance premiums and any other expenses qualified for tax free reimbursement under the federal Internal Revenue Code.

Â Â Â Â Â  (4) ÂState agencyÂ means every state officer, board, commission, department or other activity of state government. [1987 c.621 Â§2; 1997 c.222 Â§46]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.560 Rulemaking; charge for administration; records. (1) The Public EmployeesÂ Benefit Board may provide, administer and maintain an expense reimbursement plan for the benefit of eligible employees of this state.

Â Â Â Â Â  (2) In providing an expense reimbursement plan, the board shall adopt rules to:

Â Â Â Â Â  (a) Determine the qualifications of eligible employees and the expenses eligible for reimbursement.

Â Â Â Â Â  (b) Establish limits on the amount by which an eligible employeeÂs compensation may be reduced.

Â Â Â Â Â  (c) Establish procedures for enrollment of eligible employees in an expense reimbursement plan.

Â Â Â Â Â  (d) Establish requirements for verification of reimbursable expenses.

Â Â Â Â Â  (3) The board may assess a charge to participating employees to pay the cost of administering the plan or may pay some or all of the cost from funds authorized to pay general administration expenses incurred by the board or from earnings on moneys deposited with the account administrator as designated by the board.

Â Â Â Â Â  (4) The state shall maintain accounts and records necessary and appropriate to the efficient administration of ORS 243.550 to 243.585 and 657A.440 or that may be required under federal or state law. [1987 c.621 Â§3; 1989 c.160 Â§1; 1997 c.222 Â§47]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.565 Administration of plan. (1) The Public EmployeesÂ Benefit Board may contract with a private organization for administration of an expense reimbursement program.

Â Â Â Â Â  (2) An agreement or contract entered into pursuant to this section may provide that the administering organization shall exercise the authority and responsibility of the board in administering the expense reimbursement program. [1987 c.621 Â§6; 1997 c.222 Â§48]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.570 Compensation reduction agreement. (1) After the adoption of an expense reimbursement plan by the Public EmployeesÂ Benefit Board, and prior to the effective date of the plan, the state shall enter into a compensation reduction agreement with eligible employees electing to participate in the plan for the purpose of funding reimbursements under the plan.

Â Â Â Â Â  (2) The payroll disbursing officer is authorized, upon the enrollment of an eligible employee in the plan, to reduce each pay period the compensation of the eligible employee by the amount specified in the compensation reduction agreement. The payroll disbursing officer may pay that amount to the account administrator as designated by the board. All interest income shall be credited to the account. [1987 c.621 Â§4; 1989 c.160 Â§2; 1997 c.222 Â§49]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.575 Computation of retirement and pension benefits; taxable income. (1) The amount by which an eligible employeeÂs compensation is reduced under ORS 243.570 shall continue to be included as regular salary for the purpose of computing the retirement and pension benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing Social Security benefits or federal and state income taxes withheld on behalf of the employee.

Â Â Â Â Â  (2) All amounts by which compensation is reduced under ORS 243.570 shall remain assets of this state until such time as the amounts are disbursed to or on behalf of eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state. [1987 c.621 Â§Â§5,7]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.580 [1987 c.621 Â§8; repealed by 1989 c.160 Â§4]

Â Â Â Â Â  243.585 Accounting system allowances for dedication of salary. (1) Any political subdivision in this state may establish in its accounting system allowances for employees to dedicate part of their salary to expenses for dependent care, medical expenses, insurance premiums and any other expenses qualified for tax-free reimbursement under the federal Internal Revenue Code.

Â Â Â Â Â  (2) Upon application by a public employee, a political subdivision that has established allowances described in subsection (1) of this section may allow the employee to participate in an expense reimbursement plan qualified under the federal Internal Revenue Code at that place of employment.

Â Â Â Â Â  (3) Portions of a public employeeÂs salary dedicated to an expense reimbursement plan under this section shall be included in any computation of benefits under that employeeÂs public employee retirement program.

Â Â Â Â Â  (4) The amount by which an eligible employeeÂs compensation is reduced under subsections (1) to (3) of this section shall continue to be included as regular salary for the purpose of computing the retirement and pension benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing Social Security benefits or federal and state income taxes withheld on behalf of the employee.

Â Â Â Â Â  (5) All amounts by which compensation is reduced under subsection (4) of this section shall remain assets of the political subdivision until such time as the amounts are disbursed to or on behalf of eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state.

Â Â Â Â Â  (6) The amount by which an eligible employeeÂs salary is reduced shall be deposited with the account administrator as designated by the Public EmployeesÂ Benefit Board for disbursement to, or on behalf of, eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state. [1987 c.621 Â§Â§9, 10, 11; 1989 c.160 Â§3; 1997 c.222 Â§50]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.610 [1955 c.382 Â§1; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.620 [1955 c.382 Â§2; 1961 c.507 Â§1; repealed by 1975 c.609 Â§25]

COLLECTIVE BARGAINING

(Generally)

Â Â Â Â Â  243.650 Definitions for ORS 243.650 to 243.782. As used in ORS 243.650 to 243.782, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppropriate bargaining unitÂ means the unit designated by the Employment Relations Board or voluntarily recognized by the public employer to be appropriate for collective bargaining. However, an appropriate bargaining unit cannot include both academically licensed and unlicensed or nonacademically licensed school employees. Academically licensed units may include but are not limited to teachers, nurses, counselors, therapists, psychologists, child development specialists and similar positions. This limitation shall not apply to any bargaining unit certified or recognized prior to June 6, 1995, or to any school district with fewer than 50 employees.

Â Â Â Â Â  (2) ÂBoardÂ means the Employment Relations Board.

Â Â Â Â Â  (3) ÂCertificationÂ means official recognition by the board that a labor organization is the exclusive representative for all of the employees in the appropriate bargaining unit.

Â Â Â Â Â  (4) ÂCollective bargainingÂ means the performance of the mutual obligation of a public employer and the representative of its employees to meet at reasonable times and confer in good faith with respect to employment relations for the purpose of negotiations concerning mandatory subjects of bargaining, to meet and confer in good faith in accordance with law with respect to any dispute concerning the interpretation or application of a collective bargaining agreement, and to execute written contracts incorporating agreements that have been reached on behalf of the public employer and the employees in the bargaining unit covered by such negotiations. The obligation to meet and negotiate does not compel either party to agree to a proposal or require the making of a concession. Nothing in this subsection shall be construed to prohibit a public employer and a certified or recognized representative of its employees from discussing or executing written agreements regarding matters other than mandatory subjects of bargaining that are not prohibited by law, so long as there is mutual agreement of the parties to discuss these matters, which are permissive subjects of bargaining.

Â Â Â Â Â  (5) ÂCompulsory arbitrationÂ means the procedure whereby parties involved in a labor dispute are required by law to submit their differences to a third party for a final and binding decision.

Â Â Â Â Â  (6) ÂConfidential employeeÂ means one who assists and acts in a confidential capacity to a person who formulates, determines and effectuates management policies in the area of collective bargaining.

Â Â Â Â Â  (7)(a) ÂEmployment relationsÂ includes, but is not limited to, matters concerning direct or indirect monetary benefits, hours, vacations, sick leave, grievance procedures and other conditions of employment.

Â Â Â Â Â  (b) ÂEmployment relationsÂ does not include subjects determined to be permissive, nonmandatory subjects of bargaining by the Employment Relations Board prior to June 6, 1995.

Â Â Â Â Â  (c) After June 6, 1995, Âemployment relationsÂ shall not include subjects which the Employment Relations Board determines to have a greater impact on managementÂs prerogative than on employee wages, hours, or other terms and conditions of employment.

Â Â Â Â Â  (d) ÂEmployment relationsÂ shall not include subjects that have an insubstantial or de minimis effect on public employee wages, hours, and other terms and conditions of employment.

Â Â Â Â Â  (e) For school district bargaining, Âemployment relationsÂ shall expressly exclude class size, the school or educational calendar, standards of performance or criteria for evaluation of teachers, the school curriculum, reasonable dress, grooming and at-work personal conduct requirements respecting smoking, gum chewing and similar matters of personal conduct, the standards and procedures for student discipline, the time between student classes, the selection, agendas and decisions of 21st Century Schools Councils established under ORS 329.704, and any other subject proposed that is permissive under paragraphs (b), (c) and (d) of this subsection.

Â Â Â Â Â  (f) For all other employee bargaining except school districts, Âemployment relationsÂ expressly excludes staffing levels and safety issues (except those staffing levels and safety issues which have a direct and substantial effect on the on-the-job safety of public employees), scheduling of services provided to the public, determination of the minimum qualifications necessary for any position, criteria for evaluation or performance appraisal, assignment of duties, workload when the effect on duties is insubstantial, reasonable dress, grooming, and at-work personal conduct requirements respecting smoking, gum chewing, and similar matters of personal conduct at work, and any other subject proposed that is permissive under paragraphs (b), (c) and (d) of this subsection.

Â Â Â Â Â  (8) ÂExclusive representativeÂ means the labor organization that, as a result of certification by the board or recognition by the employer, has the right to be the collective bargaining agent of all employees in an appropriate bargaining unit.

Â Â Â Â Â  (9) ÂFact-findingÂ means identification of the major issues in a particular labor dispute by one or more impartial individuals who review the positions of the parties, resolve factual differences and make recommendations for settlement of the dispute.

Â Â Â Â Â  (10) ÂFair-share agreementÂ means an agreement between the public employer and the recognized or certified bargaining representative of public employees whereby employees who are not members of the employee organization are required to make an in-lieu-of-dues payment to an employee organization except as provided in ORS 243.666. Upon the filing with the board of a petition by 30 percent or more of the employees in an appropriate bargaining unit covered by such union security agreement declaring they desire that such agreement be rescinded, the board shall take a secret ballot of the employees in such unit and certify the results thereof to the recognized or certified bargaining representative and to the public employer. Unless a majority of the votes cast in an election favor such union security agreement, the board shall certify deauthorization thereof. A petition for deauthorization of a union security agreement must be filed not more than 90 calendar days after the collective bargaining agreement is executed. Only one such election shall be conducted in any appropriate bargaining unit during the term of a collective bargaining agreement between a public employer and the recognized or certified bargaining representative.

Â Â Â Â Â  (11) ÂFinal offerÂ means the proposed contract language and cost summary submitted to the mediator within seven days of the declaration of impasse.

Â Â Â Â Â  (12) ÂLabor disputeÂ means any controversy concerning employment relations or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment relations, regardless of whether the disputants stand in the proximate relation of employer and employee.

Â Â Â Â Â  (13) ÂLabor organizationÂ means any organization that has as one of its purposes representing employees in their employment relations with public employers.

Â Â Â Â Â  (14) ÂLast best offer packageÂ means the offer exchanged by parties not less than 14 days prior to the date scheduled for an interest arbitration hearing.

Â Â Â Â Â  (15) ÂLegislative bodyÂ means the Legislative Assembly, the city council, the county commission and any other board or commission empowered to levy taxes.

Â Â Â Â Â  (16) ÂManagerial employeeÂ means an employee of the State of Oregon who possesses authority to formulate and carry out management decisions or who represents managementÂs interest by taking or effectively recommending discretionary actions that control or implement employer policy, and who has discretion in the performance of these management responsibilities beyond the routine discharge of duties. A Âmanagerial employeeÂ need not act in a supervisory capacity in relation to other employees. Notwithstanding this subsection, Âmanagerial employeeÂ shall not be construed to include faculty members at a community college, college or university.

Â Â Â Â Â  (17) ÂMediationÂ means assistance by an impartial third party in reconciling a labor dispute between the public employer and the exclusive representative regarding employment relations.

Â Â Â Â Â  (18) ÂPayment-in-lieu-of-duesÂ means an assessment to defray the cost for services by the exclusive representative in negotiations and contract administration of all persons in an appropriate bargaining unit who are not members of the organization serving as exclusive representative of the employees. The payment shall be equivalent to regular union dues and assessments, if any, or shall be an amount agreed upon by the public employer and the exclusive representative of the employees.

Â Â Â Â Â  (19) ÂPublic employeeÂ means an employee of a public employer but does not include elected officials, persons appointed to serve on boards or commissions, incarcerated persons working under section 41, Article I of the Oregon Constitution, or persons who are confidential employees, supervisory employees or managerial employees.

Â Â Â Â Â  (20) ÂPublic employerÂ means the State of Oregon, and the following political subdivisions: Cities, counties, community colleges, school districts, special districts, mass transit districts, metropolitan service districts, public service corporations or municipal corporations and public and quasi-public corporations.

Â Â Â Â Â  (21) ÂPublic employer representativeÂ includes any individual or individuals specifically designated by the public employer to act in its interests in all matters dealing with employee representation, collective bargaining and related issues.

Â Â Â Â Â  (22) ÂStrikeÂ means a public employeeÂs refusal in concerted action with others to report for duty, or his or her willful absence from his or her position, or his or her stoppage of work, or his or her absence in whole or in part from the full, faithful or proper performance of his or her duties of employment, for the purpose of inducing, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of public employment; however, nothing shall limit or impair the right of any public employee to lawfully express or communicate a complaint or opinion on any matter related to the conditions of employment.

Â Â Â Â Â  (23) ÂSupervisory employeeÂ means any individual having authority in the interest of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection therewith, the exercise of such authority is not of a merely routine or clerical nature but requires the use of independent judgment. Failure to assert supervisory status in any Employment Relations Board proceeding or in negotiations for any collective bargaining agreement shall not thereafter prevent assertion of supervisory status in any subsequent board proceeding or contract negotiation. Notwithstanding the provisions of this subsection, no nurse, charge nurse or similar nursing position shall be deemed to be supervisory unless such position has traditionally been classified as supervisory.

Â Â Â Â Â  (24) ÂUnfair labor practiceÂ means the commission of an act designated an unfair labor practice in ORS 243.672.

Â Â Â Â Â  (25) ÂVoluntary arbitrationÂ means the procedure whereby parties involved in a labor dispute mutually agree to submit their differences to a third party for a final and binding decision. [Formerly 243.711; 1975 c.728 Â§1; 1978 c.5 Â§1; 1987 c.792 Â§1; 1995 c.286 Â§1; 1999 c.59 Â§61; 2001 c.104 Â§75]

Â Â Â Â Â  243.656 Policy statement. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The people of this state have a fundamental interest in the development of harmonious and cooperative relationships between government and its employees;

Â Â Â Â Â  (2) Recognition by public employers of the right of public employees to organize and full acceptance of the principle and procedure of collective negotiation between public employers and public employee organizations can alleviate various forms of strife and unrest. Experience in the private and public sectors of our economy has proved that unresolved disputes in the public service are injurious to the public, the governmental agencies, and public employees;

Â Â Â Â Â  (3) Experience in private and public employment has also proved that protection by law of the right of employees to organize and negotiate collectively safeguards employees and the public from injury, impairment and interruptions of necessary services, and removes certain recognized sources of strife and unrest, by encouraging practices fundamental to the peaceful adjustment of disputes arising out of differences as to wages, hours, terms and other working conditions, and by establishing greater equality of bargaining power between public employers and public employees;

Â Â Â Â Â  (4) The state has a basic obligation to protect the public by attempting to assure the orderly and uninterrupted operations and functions of government; and

Â Â Â Â Â  (5) It is the purpose of ORS 243.650 to 243.782 to obligate public employers, public employees and their representatives to enter into collective negotiations with willingness to resolve grievances and disputes relating to employment relations and to enter into written and signed contracts evidencing agreements resulting from such negotiations. It is also the purpose of ORS 243.650 to 243.782 to promote the improvement of employer-employee relations within the various public employers by providing a uniform basis for recognizing the right of public employees to join organizations of their own choice, and to be represented by such organizations in their employment relations with public employers. [1973 c.536 Â§2]

Â Â Â Â Â  243.662 Rights of public employees to join labor organizations. Public employees have the right to form, join and participate in the activities of labor organizations of their own choosing for the purpose of representation and collective bargaining with their public employer on matters concerning employment relations. [Formerly 243.730]

Â Â Â Â Â  243.666 Certified or recognized labor organization as exclusive employee group representative; protection of employee nonassociation rights. (1) A labor organization certified by the Employment Relations Board or recognized by the public employer is the exclusive representative of the employees of a public employer for the purposes of collective bargaining with respect to employment relations. Nevertheless any agreements entered into involving union security including an all-union agreement or agency shop agreement must safeguard the rights of nonassociation of employees, based on bona fide religious tenets or teachings of a church or religious body of which such employee is a member. Such employee shall pay an amount of money equivalent to regular union dues and initiation fees and assessments, if any, to a nonreligious charity or to another charitable organization mutually agreed upon by the employee affected and the representative of the labor organization to which such employee would otherwise be required to pay dues. The employee shall furnish written proof to the employer of the employee that this has been done.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, an individual employee or group of employees at any time may present grievances to their employer and have such grievances adjusted, without the intervention of the labor organization, if:

Â Â Â Â Â  (a) The adjustment is not inconsistent with the terms of a collective bargaining contract or agreement then in effect; and

Â Â Â Â Â  (b) The labor organization has been given opportunity to be present at the adjustment.

Â Â Â Â Â  (3) Nothing in this section prevents a public employer from recognizing a labor organization which represents at least a majority of employees as the exclusive representative of the employees of a public employer when the board has not designated the appropriate bargaining unit or when the board has not certified an exclusive representative in accordance with ORS 243.686. [Formerly 243.735; 1983 c.740 Â§65]

(Unfair Labor Practices)

Â Â Â Â Â  243.672 Unfair labor practices; complaints; filing fees. (1) It is an unfair labor practice for a public employer or its designated representative to do any of the following:

Â Â Â Â Â  (a) Interfere with, restrain or coerce employees in or because of the exercise of rights guaranteed in ORS 243.662.

Â Â Â Â Â  (b) Dominate, interfere with or assist in the formation, existence or administration of any employee organization.

Â Â Â Â Â  (c) Discriminate in regard to hiring, tenure or any terms or condition of employment for the purpose of encouraging or discouraging membership in an employee organization. Nothing in this section is intended to prohibit the entering into of a fair-share agreement between a public employer and the exclusive bargaining representative of its employees. If such a Âfair-shareÂ agreement has been agreed to by the public employer and exclusive representative, nothing shall prohibit the deduction of the payment-in-lieu-of-dues from the salaries or wages of such employees.

Â Â Â Â Â  (d) Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition or complaint or has given information or testimony under ORS 243.650 to 243.782.

Â Â Â Â Â  (e) Refuse to bargain collectively in good faith with the exclusive representative.

Â Â Â Â Â  (f) Refuse or fail to comply with any provision of ORS 243.650 to 243.782.

Â Â Â Â Â  (g) Violate the provisions of any written contract with respect to employment relations including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept such awards as final and binding upon them.

Â Â Â Â Â  (h) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign such contract.

Â Â Â Â Â  (2) Subject to the limitations set forth in this subsection, it is an unfair labor practice for a public employee or for a labor organization or its designated representative to do any of the following:

Â Â Â Â Â  (a) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under ORS 243.650 to 243.782.

Â Â Â Â Â  (b) Refuse to bargain collectively in good faith with the public employer if the labor organization is an exclusive representative.

Â Â Â Â Â  (c) Refuse or fail to comply with any provision of ORS 243.650 to 243.782.

Â Â Â Â Â  (d) Violate the provisions of any written contract with respect to employment relations, including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept such awards as final and binding upon them.

Â Â Â Â Â  (e) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

Â Â Â Â Â  (f) For any labor organization to engage in unconventional strike activity not protected for private sector employees under the National Labor Relations Act on June 6, 1995. This provision shall apply to sitdown, slowdown, rolling, intermittent or on-and-off again strikes.

Â Â Â Â Â  (g) For a labor organization or its agents to picket or cause, induce, or encourage to be picketed, or threaten to engage in such activity, at the residence or business premises of any individual who is a member of the governing body of a public employer, with respect to a dispute over a collective bargaining agreement or negotiations over employment relations, if an objective or effect of such picketing is to induce another person to cease doing business with the governing body memberÂs business or to cease handling, transporting or dealing in goods or services produced at the governing bodyÂs business. For purposes of this paragraph, a member of the Legislative Assembly is a member of the governing body of a public employer when the collective bargaining negotiation or dispute is between the State of Oregon and a labor organization. The Governor and other statewide elected officials are not considered members of a governing body for purposes of this paragraph. Nothing in this unfair labor practice provision shall be interpreted or applied in a manner that violates the right of free speech and assembly as protected by the Constitution of the United States or the Constitution of the State of Oregon.

Â Â Â Â Â  (3) An injured party may file a written complaint with the Employment Relations Board not later than 180 days following the occurrence of an unfair labor practice. For each unfair labor practice complaint filed, a fee of $250 is imposed. For each answer to an unfair labor practice complaint filed, a fee of $100 is imposed. The Employment Relations Board may, in its discretion, order filing fee reimbursement to the prevailing party in any case in which the complaint or answer is found to have been frivolous or filed in bad faith. [1973 c.536 Â§4; 1995 c.286 Â§2]

Â Â Â Â Â  243.676 Processing of unfair labor practice complaints; civil penalties. (1) Whenever a written complaint is filed alleging that any person has engaged in or is engaging in any unfair labor practice listed in ORS 243.672 (1) and (2) and 243.752, the Employment Relations Board or its agent shall:

Â Â Â Â Â  (a) Cause to be served upon such person a copy of the complaint;

Â Â Â Â Â  (b) Investigate the complaint to determine if a hearing on the unfair labor practice charge is warranted. If the investigation reveals that no issue of fact or law exists, the board may dismiss the complaint; and

Â Â Â Â Â  (c) Set the matter for hearing if the board finds in its investigation made pursuant to paragraph (b) of this subsection that an issue of fact or law exists. The hearing shall be before the board or an agent of the board not more than 20 days after a copy of the complaint has been served on the person.

Â Â Â Â Â  (2) Where, as a result of the hearing required pursuant to subsection (1)(c) of this section, the board finds that any person named in the complaint has engaged in or is engaging in any unfair labor practice charged in the complaint, the board shall:

Â Â Â Â Â  (a) State its findings of fact;

Â Â Â Â Â  (b) Issue and cause to be served on such person an order that the person cease and desist from the unfair labor practice;

Â Â Â Â Â  (c) Take such affirmative action, including but not limited to the reinstatement of employees with or without back pay, as necessary to effectuate the purposes of ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290;

Â Â Â Â Â  (d) Designate the amount and award representation costs, if any, to the prevailing party; and

Â Â Â Â Â  (e) Designate the amount and award attorney fees, if any, to the prevailing party on appeal, including proceedings for Supreme Court review, of a board order.

Â Â Â Â Â  (3) Where the board finds that the person named in the complaint has not engaged in or is not engaging in an unfair labor practice, the board shall:

Â Â Â Â Â  (a) Issue an order dismissing the complaint; and

Â Â Â Â Â  (b) Designate the amount and award representation costs, if any, to the prevailing party.

Â Â Â Â Â  (4) The board may award a civil penalty to any person as a result of an unfair labor practice complaint hearing, in the aggregate amount of up to $1,000 per case, without regard to attorney fees, if:

Â Â Â Â Â  (a) The complaint has been affirmed pursuant to subsection (2) of this section and the board finds that the person who has committed, or who is engaging, in an unfair labor practice has done so repetitively, knowing that the action taken was an unfair labor practice and took the action disregarding this knowledge, or that the action constituting the unfair labor practice was egregious; or

Â Â Â Â Â  (b) The complaint has been dismissed pursuant to subsection (3) of this section, and that the complaint was frivolously filed, or filed with the intent to harass the other person, or both.

Â Â Â Â Â  (5) As used in subsections (1) to (4) of this section, ÂpersonÂ includes but is not limited to individuals, labor organizations, associations and public employers. [1973 c.536 Â§5; 1979 c.219 Â§1; 1983 c.504 Â§1; 1983 c.559 Â§1]

(Representation Matters)

Â Â Â Â Â  243.682 Representation questions; investigation and hearings on petitions; elections. If a question of representation exists, the Employment Relations Board shall:

Â Â Â Â Â  (1) Upon application of a public employer, public employee or a labor organization, designate the appropriate bargaining unit, and in making its determination shall consider such factors as community of interest, wages, hours and other working conditions of the employees involved, the history of collective bargaining, and the desires of the employees. The board may determine a unit to be the appropriate unit in a particular case even though some other unit might also be appropriate.

Â Â Â Â Â  (2) Investigate and conduct a hearing on a petition that has been filed by:

Â Â Â Â Â  (a) A labor organization alleging that 30 percent of the employees in an appropriate bargaining unit desire to be represented for collective bargaining by an exclusive representative;

Â Â Â Â Â  (b) A labor organization alleging that 30 percent of the employees in an appropriate bargaining unit assert that the designated exclusive representative is no longer the representative of the majority of the employees in the unit;

Â Â Â Â Â  (c) A public employer alleging that one or more labor organizations has presented a claim to the public employer requesting recognition as the exclusive representative in an appropriate bargaining unit; or

Â Â Â Â Â  (d) An employee or group of employees alleging that 30 percent of the employees assert that the designated exclusive representative is no longer the representative of the majority of employees in the unit.

Â Â Â Â Â  (3) Except as provided in ORS 243.692, if the board finds in a hearing conducted pursuant to subsection (2) of this section that a question of representation exists, it shall conduct an election by secret ballot, at a time and place convenient for the employees of the jurisdiction and also within a reasonable period of time after the filing has taken place, and certify the results thereof. [1973 c.536 Â§7]

Â Â Â Â Â  243.686 Representation elections; ballot form; determining organization to be certified; consent elections. (1) The Employment Relations Board shall place on the ballot only those labor organizations designated to be placed on the ballot by more than 10 percent of the employees in an appropriate bargaining unit.

Â Â Â Â Â  (2) The ballot shall contain a provision for marking no representation.

Â Â Â Â Â  (3) The board shall determine who is eligible to vote in the election and require the employer to provide a complete list of all such eligible persons, their names, addresses and job classifications to each candidate organization on the ballot at least 20 days before the election is to occur.

Â Â Â Â Â  (4) The labor organization which receives the majority of the votes cast in an election shall be certified by the board as the exclusive representative.

Â Â Â Â Â  (5) In any election where there are more than two choices on the ballot and none of the choices receives a majority of the votes cast, a runoff election shall be conducted. The ballot in the runoff election shall contain the two choices on the original ballot that received the largest number of votes.

Â Â Â Â Â  (6)(a) In conducting an election involving the faculty of a university administered by the State Board of Higher Education, the Employment Relations Board shall place on the same ballot provisions for voting on two issues:

Â Â Â Â Â  (A) For or against representation; and

Â Â Â Â Â  (B) For those labor organizations designated to be placed on the ballot by more than 10 percent of the employees in an appropriate bargaining unit.

Â Â Â Â Â  (b) If a majority of votes in paragraph (a)(A) of this subsection are cast in favor of no representation, the board shall not count the votes cast for labor organizations and shall certify no representative for the unit.

Â Â Â Â Â  (c) If a majority of votes in paragraph (a)(A) of this subsection are cast in favor of representation, the board shall count the votes in paragraph (a)(B) of this subsection for the designated labor organizations and, if an organization receives a majority of those votes cast, shall certify that organization as the exclusive representative. If no labor organization receives a majority of the votes cast in paragraph (a)(B) of this subsection, a runoff election shall be conducted. The ballot in the runoff election shall contain only the two labor organizations that received the largest number of votes.

Â Â Â Â Â  (7) Nothing in this section is intended to prohibit the waiving of hearings by stipulation for the purpose of a consent election, in conformity with the rules of the board. [1973 c.536 Â§8; 1983 c.83 Â§27; 1997 c.11 Â§4]

Â Â Â Â Â  243.692 Limitation on successive representation elections. (1) No election shall be conducted under ORS 243.682 (3) in any appropriate bargaining unit within which during the preceding 12-month period an election was held, nor during the term of any lawful collective bargaining agreement between a public employer and an employee representative. However, a contract with a term of more than three years shall be a bar for only the first three years of its term.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Employment Relations Board shall rule that a contract will not be given the effect of barring an election if it finds that:

Â Â Â Â Â  (a) Unusual circumstances exist under which the contract is no longer a stabilizing force; and

Â Â Â Â Â  (b) An election should be held to restore stability to the representation of employees in the unit.

Â Â Â Â Â  (3) A petition for an election where a contract exists must be filed not more than 90 calendar days and not less than 60 calendar days before the end of the contract period. If the contract is for more than three years, a petition for election may be filed any time after three years from the effective date of the contract. [1973 c.536 Â§9; 1999 c.572 Â§1]

(Bargaining; Mediation; Fact-Finding)

Â Â Â Â Â  243.696 State agency representatives in bargaining; Chief Justice as representative of judicial branch. (1) The Oregon Department of Administrative Services shall represent all state agencies which have bargaining units in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of exempt, unclassified and classified employees, except those unclassified employees governed by the provisions of ORS 240.240. The department may delegate such collective bargaining responsibility to operating agencies as may be appropriate.

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court shall represent the judicial department in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of officers and employees of the courts of this state who are state officers or employees. The Chief Justice may delegate such collective bargaining responsibility to the state court administrator. [1973 c.536 Â§10; 1979 c.468 Â§25; 1983 c.763 Â§64]

Â Â Â Â Â  243.698 Expedited bargaining process; notice; implementation of proposed changes. (1) When the employer is obligated to bargain over employment relations during the term of a collective bargaining agreement and the exclusive representative demands to bargain, the bargaining may not, without the consent of both parties and provided the parties have negotiated in good faith, continue past 90 calendar days after the date the notification specified in subsection (2) of this section is received.

Â Â Â Â Â  (2) The employer shall notify the exclusive representative in writing of anticipated changes that impose a duty to bargain.

Â Â Â Â Â  (3) Within 14 calendar days after the employerÂs notification of anticipated changes specified in subsection (2) of this section is sent, the exclusive representative may file a demand to bargain. If a demand to bargain is not filed within 14 days of the notice, the exclusive representative waives its right to bargain over the change or the impact of the change identified in the notice.

Â Â Â Â Â  (4) The expedited bargaining process shall cease 90 calendar days after the written notice described in subsection (2) of this section is sent, and the employer may implement the proposed changes without further obligations to bargain. At any time during the 90-day period, the parties jointly may agree to mediation, but that mediation shall not continue past the 90-day period from the date the notification specified in subsection (2) of this section is sent. Neither party may seek binding arbitration during the 90-day period. [1995 c.286 Â§13]

Â Â Â Â Â  Note: 243.698 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.702 Renegotiation of invalid provisions in agreements. (1) In the event any words or sections of a collective bargaining agreement are declared to be invalid by any court of competent jurisdiction, by ruling by the Employment Relations Board, by statute or constitutional amendment or by inability of the employer or the employees to perform to the terms of the agreement, then upon request by either party the invalid words or sections of the collective bargaining agreement shall be reopened for negotiation.

Â Â Â Â Â  (2) Renegotiation of a collective bargaining agreement pursuant to this section is subject to ORS 243.698. [1973 c.536 Â§11; 1995 c.286 Â§4]

Â Â Â Â Â  243.706 Agreement may provide for grievance and other disputes to be resolved by binding arbitration or other resolution process; powers of arbitrator. (1) A public employer may enter into a written agreement with the exclusive representative of an appropriate bargaining unit setting forth a grievance procedure culminating in binding arbitration or any other dispute resolution process agreed to by the parties. As a condition of enforceability, any arbitration award that orders the reinstatement of a public employee or otherwise relieves the public employee of responsibility for misconduct shall comply with public policy requirements as clearly defined in statutes or judicial decisions including but not limited to policies respecting sexual harassment or sexual misconduct, unjustified and egregious use of physical or deadly force and serious criminal misconduct, related to work. In addition, with respect to claims that a grievant should be reinstated or otherwise relieved of responsibility for misconduct based upon the public employerÂs alleged previous differential treatment of employees for the same or similar conduct, the arbitration award must conform to the following principles:

Â Â Â Â Â  (a) Some misconduct is so egregious that no employee can reasonably rely on past treatment for similar offenses as a justification or defense to discharge or other discipline.

Â Â Â Â Â  (b) Public managers have a right to change disciplinary policies at any time, notwithstanding prior practices, if such managers give reasonable advance notice to affected employees and the change does not otherwise violate a collective bargaining agreement.

Â Â Â Â Â  (2) In addition to subsection (1) of this section, a public employer may enter into a written agreement with the exclusive representative of its employees providing that a labor dispute over conditions and terms of a contract may be resolved through binding arbitration.

Â Â Â Â Â  (3) In an arbitration proceeding under this section, the arbitrators, or a majority of the arbitrators, may:

Â Â Â Â Â  (a) Issue subpoenas on their own motion or at the request of a party to the proceeding to:

Â Â Â Â Â  (A) Compel the attendance of a witness properly served by either party; and

Â Â Â Â Â  (B) Require from either party the production of books, papers and documents the arbitrators find are relevant to the proceeding;

Â Â Â Â Â  (b) Administer oaths or affirmations to witnesses; and

Â Â Â Â Â  (c) Adjourn a hearing from day to day, or for a longer time, and from place to place.

Â Â Â Â Â  (4) The arbitrators shall promptly provide a copy of a subpoena issued under this section to each party to the arbitration proceeding.

Â Â Â Â Â  (5) The arbitrators issuing a subpoena under this section may rule on objections to the issuance of the subpoena.

Â Â Â Â Â  (6) If a person fails to comply with a subpoena issued under this section or if a witness refuses to testify on a matter on which the witness may be lawfully questioned, the party who requested the subpoena or seeks the testimony may apply to the arbitrators for an order authorizing the party to apply to the circuit court of any county to enforce the subpoena or compel the testimony. On the application of the attorney of record for the party or on the application of the arbitrators, or a majority of the arbitrators, the court may require the person or witness to show cause why the person or witness should not be punished for contempt of court to the same extent and purpose as if the proceedings were pending before the court.

Â Â Â Â Â  (7) Witnesses appearing pursuant to subpoena, other than parties or officers or employees of the public employer, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). [1973 c.536 Â§12; 1995 c.286 Â§5; 1999 c.75 Â§1]

Â Â Â Â Â  243.710 [1963 c.579 Â§2; repealed by 1969 c.671 Â§1 (243.711 enacted in lieu of 243.710)]

Â Â Â Â Â  243.711 [1969 c.671 Â§2 (enacted in lieu of 243.710); 1973 c.536 Â§1; renumbered 243.650]

Â Â Â Â Â  243.712 Mediation upon failure to agree after 150-day period; impasse; final offer; fact-finding; effect of subsequent arbitration decision. (1) If after a 150-calendar-day period of good faith negotiations over the terms of an agreement or 150 days after certification or recognition of an exclusive representative, no agreement has been signed, either or both of the parties may notify the Employment Relations Board of the status of negotiations and the need for assignment of a mediator. Any period of time in which the public employer or labor organization has been found by the Employment Relations Board to have failed to bargain in good faith shall not be counted as part of the 150-day period. This provision cannot be invoked by the party found to have failed to bargain in good faith. The parties may agree to request a mediator before the end of the 150-day period. Upon receipt of such notification, the board shall appoint a mediator and shall notify the parties of the appointment. The 150 days of negotiation shall begin when the parties meet for the first bargaining session and each party has received the other partyÂs initial proposal.

Â Â Â Â Â  (2) The board on the request of one of the parties shall render assistance to resolve the labor dispute according to the following schedule:

Â Â Â Â Â  (a) Mediation shall be provided by the State Conciliation Service as provided by ORS 662.405 to 662.455. Any time after 15 days of mediation, either party may declare an impasse. The mediator may declare an impasse at any time during the mediation process. Notification of an impasse shall be filed in writing with the board, and copies of the notification shall be submitted to the parties on the same day the notification is filed with the board.

Â Â Â Â Â  (b) Within seven days of the declaration of impasse, each party shall submit to the mediator in writing the final offer of the party, including a cost summary of the offer. Upon receipt of the final offers, the mediator shall make public the final offers, including any proposed contract language and each partyÂs cost summary dealing with those issues, on which the parties have failed to reach agreement. Each partyÂs proposed contract language shall be titled ÂFinal Offer.Â

Â Â Â Â Â  (c) Within 30 days after the mediator makes public the partiesÂ final offers, the parties may agree and must jointly petition the Employment Relations Board to appoint a fact finder. If the parties jointly petition for fact-finding, a fact finder shall be appointed and the hearing conducted as provided in ORS 243.722.

Â Â Â Â Â  (d) If no agreement has been reached 30 days after the mediator makes public the final offers, or if the parties participated in fact-finding, 30 days after the receipt of the fact finderÂs report, the public employer may implement all or part of its final offer, and the public employees have the right to strike. After a collective bargaining agreement has expired, and prior to agreement on a successor contract, the status quo with respect to employment relations shall be preserved until completion of impasse procedures except that no public employer shall be required to increase contributions for insurance premiums unless the expiring collective bargaining agreement provides otherwise. Merit step and longevity step pay increases shall be part of the status quo unless the expiring collective bargaining agreement expressly provides otherwise.

Â Â Â Â Â  (e) Nothing in this section shall be construed to prohibit the parties at any time from voluntarily agreeing to submit any or all of the issues in dispute to final and binding arbitration. The arbitration shall be scheduled and conducted in accordance with ORS 243.746. The arbitration shall supersede the dispute resolution procedures set forth in ORS 243.726 and 243.746. [1973 c.536 Â§13; 1987 c.84 Â§1; 1995 c.286 Â§6]

Â Â Â Â Â  243.716 Use of volunteers not contracting out for services. The use of volunteers to provide services shall not be considered contracting out for services. The use of reserve police personnel that does not require layoff shall not be considered contracting out for services. [1995 c.286 Â§14]

Â Â Â Â Â  Note: 243.716 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.720 [1963 c.579 Â§1; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.722 Fact-finding procedure; costs; basis for findings and opinions; effect of subsequent arbitration decision. (1) In carrying out the fact-finding procedures authorized in ORS 243.712 (2)(c), the public employer and the exclusive representative may select their own fact finder.

Â Â Â Â Â  (2)(a) Where the parties have not selected their own fact finder within five days after written acknowledgment by the Employment Relations Board that fact-finding has been jointly initiated, the board shall submit to the parties a list of seven qualified, disinterested, unbiased persons. A list of Oregon fact-finding interest arbitrations for which each person has issued an award shall be included. Each party shall alternately strike three names from the list. The order of striking shall be determined by lot. The remaining individual shall be designated the Âfact finder.Â

Â Â Â Â Â  (b) When both parties desire a panel of three fact finders instead of one as provided in this subsection, the board shall submit to the parties a list of seven qualified, unbiased, disinterested persons. Each party shall alternately strike two names from the list. The order of striking shall be determined by lot. The remaining three persons shall be designated Âfact finders.Â

Â Â Â Â Â  (c) When the parties have not designated the fact finder and notified the board of their choice within five days after receipt of the list, the board shall appoint the fact finder from the list. However, if one of the parties strikes the names as prescribed in this subsection and the other party fails to do so, the board shall appoint the fact finder only from the names remaining on the list.

Â Â Â Â Â  (d) The concerns regarding the bias and qualifications of the person designated by lot or by appointment may be challenged by a petition filed directly with the board. A hearing shall be held by the board within 10 days of filing the petition and the board shall issue a final and binding decision regarding the personÂs neutrality within 10 days of the hearing.

Â Â Â Â Â  (3) The fact finder shall establish dates and places of hearings. Upon the request of either party or the fact finder, the board shall issue subpoenas. The fact finder may administer oaths and shall afford all parties full opportunity to examine and cross-examine all witnesses and to present any evidence pertinent to the dispute. Not more than 30 days from the date of conclusion of the hearings, the fact finder shall make written findings of fact and recommendations for resolution of the dispute and shall serve such findings and recommendations upon the parties and upon the board. Service may be personal or by registered or certified mail. Not more than five working days after the findings and recommendations have been sent, the parties shall notify the board and each other whether or not they accept the recommendations of the fact finder. If the parties do not accept them, the board, five days after receiving notice that one or both of the parties do not accept the findings, shall publicize the fact finderÂs findings of facts and recommendations.

Â Â Â Â Â  (4) The parties may voluntarily agree at any time during or after fact-finding to submit any or all of the issues in dispute to final and binding arbitration, and if such agreement is reached prior to the publication of the fact finderÂs findings of facts and recommendations, the board shall not publicize such findings and recommendations.

Â Â Â Â Â  (5) The cost of fact-finding shall be borne equally by the parties involved in the dispute.

Â Â Â Â Â  (6) Fact finders shall base their findings and opinions on the matters prescribed in this subsection in accordance with the criteria set out in ORS 243.746 (4)(a) to (h). [1973 c.536 Â§14; 1995 c.286 Â§7]

(Strikes)

Â Â Â Â Â  243.726 Public employee strikes; equitable relief against certain strikes; effect of unfair labor practice charge on prohibited strike. (1) Participation in a strike shall be unlawful for any public employee who is not included in an appropriate bargaining unit for which an exclusive representative has been certified by the Employment Relations Board or recognized by the employer; or is included in an appropriate bargaining unit that provides for resolution of a labor dispute by petition to final and binding arbitration; or when the strike is not made lawful under ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290.

Â Â Â Â Â  (2) It shall be lawful for a public employee who is not prohibited from striking under subsection (1) of this section and who is in the appropriate bargaining unit involved in a labor dispute to participate in a strike over mandatory subjects of bargaining provided:

Â Â Â Â Â  (a) The requirements of ORS 243.712 and 243.722 relating to the resolution of labor disputes have been complied with in good faith;

Â Â Â Â Â  (b) Thirty days have elapsed since the board has made public the fact finderÂs findings of fact and recommendations or the mediator has made public the partiesÂ final offers;

Â Â Â Â Â  (c) The exclusive representative has given 10 daysÂ notice by certified mail of its intent to strike and stating the reasons for its intent to strike to the board and the public employer;

Â Â Â Â Â  (d) The collective bargaining agreement has expired, or the labor dispute arises pursuant to a reopener provision in a collective bargaining agreement or renegotiation under ORS 243.702 (1) or renegotiation under ORS 243.698; and

Â Â Â Â Â  (e) The unionÂs strike does not include unconventional strike activity not protected under the National Labor Relations Act on June 6, 1995, and does not constitute an unfair labor practice under ORS 243.672 (2)(f).

Â Â Â Â Â  (3)(a) Where the strike occurring or is about to occur creates a clear and present danger or threat to the health, safety or welfare of the public, the public employer concerned may petition the circuit court of the county in which the strike has taken place or is to take place for equitable relief including but not limited to appropriate injunctive relief.

Â Â Â Â Â  (b) If the strike is a strike of state employees the petition shall be filed in the Circuit Court of Marion County.

Â Â Â Â Â  (c) If, after hearing, the court finds that the strike creates a clear and present danger or threat to the health, safety or welfare of the public, it shall grant appropriate relief. Such relief shall include an order that the labor dispute be submitted to final and binding arbitration within 10 days of the courtÂs order pursuant to procedures in ORS 243.746.

Â Â Â Â Â  (4)(a) No labor organization shall declare or authorize a strike of public employees that is or would be in violation of this section. When it is alleged in good faith by the public employer that a labor organization has declared or authorized a strike of public employees that is or would be in violation of this section, the employer may petition the board for a declaration that the strike is or would be unlawful. The board, after conducting an investigation and hearing, may make such declaration if it finds that such declaration or authorization of a strike is or would be unlawful.

Â Â Â Â Â  (b) When a labor organization or individual disobeys an order of the appropriate circuit court issued pursuant to enforcing an order of the board involving this section and ORS 243.736, they shall be punished according to the provisions of ORS 33.015 to 33.155, except that the amount of the fine shall be at the discretion of the court.

Â Â Â Â Â  (5) An unfair labor practice by a public employer shall not be a defense to a prohibited strike. The board upon the filing of an unfair labor charge alleging that a public employer has committed an unfair labor practice during or arising out of the collective bargaining procedures set forth in ORS 243.712 and 243.722, shall take immediate action on such charge and if required, petition the court of competent jurisdiction for appropriate relief or a restraining order.

Â Â Â Â Â  (6) As used in this section, Âdanger or threat to the health, safety or welfare of the publicÂ does not include an economic or financial inconvenience to the public or to the public employer that is normally incident to a strike by public employees. [1973 c.536 Â§16; 1979 c.257 Â§1; 1989 c.1089 Â§1; 1991 c.724 Â§28; 1995 c.286 Â§8]

Â Â Â Â Â  243.730 [1963 c.579 Â§3; 1973 c.536 Â§3; renumbered 243.662]

Â Â Â Â Â  243.732 Refusal to cross picket line as prohibited strike. Public employees, other than those engaged in a nonprohibited strike, who refuse to cross a picket line shall be deemed to be engaged in a prohibited strike and shall be subject to the terms and conditions of ORS 243.726, pertaining to prohibited strikes. [1973 c.536 Â§23]

Â Â Â Â Â  243.735 [1969 c.671 Â§5; 1973 c.536 Â§6; renumbered 243.666]

Â Â Â Â Â  243.736 Strikes by certain emergency and public safety personnel. (1) It shall be unlawful for any emergency telephone worker, parole and probation officer who supervises adult offenders, police officer, firefighter or guard at a correctional institution or mental hospital to strike or recognize a picket line of a labor organization while in the performance of official duties.

Â Â Â Â Â  (2) As used in this section, Âemergency telephone workerÂ means a person whose official focal duties are receiving information through a 9-1-1 emergency reporting system under ORS 401.710 to 401.816, relaying such information to public or private safety agencies or dispatching emergency equipment or personnel in response to such information. [1973 c.536 Â§17; 1985 c.232 Â§1; 1989 c.793 Â§20; 2003 c.216 Â§1]

Â Â Â Â Â  243.740 [1963 c.579 Â§4; repealed by 1973 c.536 Â§39]

(Arbitration)

Â Â Â Â Â  243.742 Binding arbitration when strike prohibited. (1) It is the public policy of the State of Oregon that where the right of employees to strike is by law prohibited, it is requisite to the high morale of such employees and the efficient operation of such departments to afford an alternate, expeditious, effective and binding procedure for the resolution of labor disputes and to that end the provisions of ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290, providing for compulsory arbitration, shall be liberally construed.

Â Â Â Â Â  (2) When the procedures set forth in ORS 243.712 and 243.722, relating to mediation of a labor dispute, have not culminated in a signed agreement between the parties who are prohibited from striking, the public employer and exclusive representative of its employees shall include with the final offer filed with the mediator a petition to the Employment Relations Board in writing which initiates binding arbitration for bargaining units with employees referred to in ORS 243.736 (1). Arbitration shall be scheduled by mutual agreement not earlier than 30 days following the submission of the final offer packages to the mediator. Arbitration shall be scheduled in accordance with the procedures prescribed in ORS 243.746. [1973 c.536 Â§18; 1995 c.286 Â§9]

Â Â Â Â Â  243.745 [1969 c.671 Â§6; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.746 Selection of arbitrator; arbitration procedure; last best offers; bases for findings and opinions; sharing arbitration costs. (1) In carrying out the arbitration procedures authorized in ORS 243.712 (2)(e), 243.726 (3)(c) and 243.742, the public employer and the exclusive representative may select their own arbitrator.

Â Â Â Â Â  (2) Where the parties have not selected their own arbitrator within five days after notification by the Employment Relations Board that arbitration is to be initiated, the board shall submit to the parties a list of seven qualified, disinterested, unbiased persons. A list of Oregon interest arbitrations and fact-findings for which each person has issued an award shall be included. Each party shall alternately strike three names from the list. The order of striking shall be determined by lot. The remaining individual shall be designated the ÂarbitratorÂ:

Â Â Â Â Â  (a) When the parties have not designated the arbitrator and notified the board of their choice within five days after receipt of the list, the board shall appoint the arbitrator from the list. However, if one of the parties strikes the names as prescribed in this subsection and the other party fails to do so, the board shall appoint the arbitrator only from the names remaining on the list.

Â Â Â Â Â  (b) The concerns regarding the bias and qualifications of the person designated by lot or by appointment may be challenged by a petition filed directly with the board. A hearing shall be held by the board within 10 days of filing of the petition and the board shall issue a final and binding decision regarding the personÂs neutrality within 10 days of the hearing.

Â Â Â Â Â  (3) The arbitrator shall establish dates and places of hearings. Upon the request of either party or the arbitrator, the board shall issue subpoenas. Not less than 14 calendar days prior to the date of the hearing, each party shall submit to the other party a written last best offer package on all unresolved mandatory subjects, and neither party may change the last best offer package unless pursuant to stipulation of the parties or as otherwise provided in this subsection. The date set for the hearing may thereafter be changed only for compelling reasons or by mutual consent of the parties. If either party provides notice of a change in its position within 24 hours of the 14-day deadline, the other party will be allowed an additional 24 hours to modify its position. The arbitrator may administer oaths and shall afford all parties full opportunity to examine and cross-examine all witnesses and to present any evidence pertinent to the dispute.

Â Â Â Â Â  (4) Where there is no agreement between the parties, or where there is an agreement but the parties have begun negotiations or discussions looking to a new agreement or amendment of the existing agreement, unresolved mandatory subjects submitted to the arbitrator in the partiesÂ last best offer packages shall be decided by the arbitrator. Arbitrators shall base their findings and opinions on these criteria giving first priority to paragraph (a) of this subsection and secondary priority to paragraphs (b) to (h) of this subsection as follows:

Â Â Â Â Â  (a) The interest and welfare of the public.

Â Â Â Â Â  (b) The reasonable financial ability of the unit of government to meet the costs of the proposed contract giving due consideration and weight to the other services, provided by, and other priorities of, the unit of government as determined by the governing body. A reasonable operating reserve against future contingencies, which does not include funds in contemplation of settlement of the labor dispute, shall not be considered as available toward a settlement.

Â Â Â Â Â  (c) The ability of the unit of government to attract and retain qualified personnel at the wage and benefit levels provided.

Â Â Â Â Â  (d) The overall compensation presently received by the employees, including direct wage compensation, vacations, holidays and other paid excused time, pensions, insurance, benefits, and all other direct or indirect monetary benefits received.

Â Â Â Â Â  (e) Comparison of the overall compensation of other employees performing similar services with the same or other employees in comparable communities. As used in this paragraph, ÂcomparableÂ is limited to communities of the same or nearest population range within Oregon. Notwithstanding the provisions of this paragraph, the following additional definitions of ÂcomparableÂ apply in the situations described as follows:

Â Â Â Â Â  (A) For any city with a population of more than 325,000, ÂcomparableÂ includes comparison to out-of-state cities of the same or similar size;

Â Â Â Â Â  (B) For counties with a population of more than 400,000, ÂcomparableÂ includes comparison to out-of-state counties of the same or similar size; and

Â Â Â Â Â  (C) For the State of Oregon, ÂcomparableÂ includes comparison to other states.

Â Â Â Â Â  (f) The CPI-All Cities Index, commonly known as the cost of living.

Â Â Â Â Â  (g) The stipulations of the parties.

Â Â Â Â Â  (h) Such other factors, consistent with paragraphs (a) to (g) of this subsection as are traditionally taken into consideration in the determination of wages, hours, and other terms and conditions of employment. However, the arbitrator shall not use such other factors, if in the judgment of the arbitrator, the factors in paragraphs (a) to (g) of this subsection provide sufficient evidence for an award.

Â Â Â Â Â  (5) Not more than 30 days after the conclusion of the hearings or such further additional periods to which the parties may agree, the arbitrator shall select only one of the last best offer packages submitted by the parties and shall promulgate written findings along with an opinion and order. The opinion and order shall be served on the parties and the board. Service may be personal or by registered or certified mail. The findings, opinions and order shall be based on the criteria prescribed in subsection (4) of this section.

Â Â Â Â Â  (6) The cost of arbitration shall be borne equally by the parties involved in the dispute. [1973 c.536 Â§19; 1995 c.286 Â§10; 2001 c.104 Â§76]

Â Â Â Â Â  243.750 [1963 c.579 Â§5; repealed by 1969 c.671 Â§3 (243.751 enacted in lieu of 243.750)]

Â Â Â Â Â  243.751 [1969 c.671 Â§4 (enacted in lieu of 243.750); repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.752 Arbitration decision final; enforcement; effective date of compensation increases; modifying award. (1) A majority decision of the arbitration panel, under ORS 243.706, 243.726, 243.736, 243.742 and 243.746, if supported by competent, material and substantial evidence on the whole record, based upon the factors set forth in ORS 243.746 (4), shall be final and binding upon the parties. Refusal or failure to comply with any provision of a final and binding arbitration award is an unfair labor practice. Any order issued by the Employment Relations Board pursuant to this section may be enforced at the instance of either party or the board in the circuit court for the county in which the dispute arose.

Â Â Â Â Â  (2) The arbitration panel may award increases retroactively to the first day after the expiration of the immediately preceding collective bargaining agreement. At any time the parties, by stipulation, may amend or modify an award of arbitration. [1973 c.536 Â§20; 1981 c.423 Â§1; 1983 c.504 Â§2]

Â Â Â Â Â  243.756 Employment conditions during arbitration. During the pendency of arbitration proceedings that occur after the expiration of a previous collective bargaining agreement, all wages and benefits shall remain frozen at the level last in effect before the agreement expired, except that no public employer shall be required to increase contributions for insurance premiums unless the expiring collective bargaining agreement provides otherwise. Merit step and longevity step pay increases shall be part of the status quo unless the expiring collective bargaining agreement expressly provides otherwise. [1973 c.536 Â§21; 1995 c.286 Â§11]

Â Â Â Â Â  243.760 [1963 c.579 Â§6; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.762 Alternative arbitration procedure under collective bargaining agreement. Nothing in ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290 is intended to prohibit a public employer and the exclusive representative of its employees from entering into a collective bargaining agreement which provides for a compulsory arbitration procedure which is substantially equivalent to ORS 243.742 to 243.756. [1973 c.536 Â§22]

(Miscellaneous)

Â Â Â Â Â  243.766 Board duties in administration of collective bargaining laws; rules. The Employment Relations Board shall:

Â Â Â Â Â  (1) Establish procedures for, investigate and resolve any disputes concerning the designation of an appropriate bargaining unit.

Â Â Â Â Â  (2) Establish procedures for, resolve disputes with respect to, and supervise the conduct of elections for the determination of employee representation.

Â Â Â Â Â  (3) Conduct proceedings on complaints of unfair labor practices by employers, employees and labor organizations and take such actions with respect thereto as it deems necessary and proper.

Â Â Â Â Â  (4) Petition the appropriate circuit court for enforcement of any order issued by the board pursuant to ORS 243.650 to 243.782.

Â Â Â Â Â  (5) Hold such hearings and make such inquiries as it deems necessary to carry out properly its functions and powers, and for the purpose of such hearings and inquiries, administer oaths and affirmations, examine witnesses and documents and issue subpoenas.

Â Â Â Â Â  (6) Conduct studies on problems relating to public employment relations and make recommendations with respect thereto to the legislative bodies; request information and data from state and county departments and agencies and labor organizations necessary to carry out its functions and responsibilities; make available to public employers, labor organizations, mediators, members of fact-finding boards, arbitrators and other concerned parties statistical data relating to wages, benefits, and employment practices in public and private employment to assist them in resolving issues in negotiation.

Â Â Â Â Â  (7) Adopt rules relative to the exercise of its powers and authority and to govern the proceedings before it in accordance with ORS chapter 183. [1973 c.536 Â§24]

Â Â Â Â Â  243.770 [1965 c.390 Â§5; 1971 c.582 Â§10; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.772 Effect of collective bargaining laws on local charters and ordinances. Any provisions of local charters and ordinances adopted pursuant thereto in existence on October 5, 1973, and not in conflict with the rights and duties established in ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290 may remain in full force and effect after the Employment Relations Board has determined that no conflict exists. [1973 c.536 Â§15]

Â Â Â Â Â  243.775 [1995 c.600 Â§2; renumbered 243.800 in 1997]

Â Â Â Â Â  243.776 Rights and responsibilities of public employees. The rights and responsibilities prescribed for state officers and employees in ORS 292.055 shall accrue to employees of all public employers. [1973 c.536 Â§32]

Â Â Â Â Â  243.778 Student representation when bargaining unit includes higher education faculty; duties of student representatives; confidentiality requirements. (1) When an appropriate bargaining unit includes members of the faculty of an institution of higher education, the duly organized and recognized entity of student government at that institution may designate three representatives to meet and confer with the public employer of those members of the faculty and the exclusive representative of that appropriate bargaining unit prior to collective bargaining.

Â Â Â Â Â  (2) During the course of collective bargaining between the public employer and the exclusive representative described in subsection (1) of this section, the representatives of student government designated under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be allowed to attend and observe all meetings between the public employer and the exclusive representative at which collective bargaining occurs;

Â Â Â Â Â  (b) Have access to all written documents pertaining to the collective bargaining negotiations exchanged by the public employer and the exclusive representative, including copies of any prepared written transcripts of the bargaining session;

Â Â Â Â Â  (c) Be allowed to comment in good faith during the bargaining sessions upon matters under consideration; and

Â Â Â Â Â  (d) Be allowed to meet and confer with the exclusive representative and the public employer regarding the terms of an agreement between them prior to the execution of a written contract incorporating that agreement.

Â Â Â Â Â  (3) Rules regarding confidentiality and release of information shall apply to student representatives in the same manner as employer and employee bargaining unit representatives.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂInstitution of higher educationÂ means an institution under the control of the State Board of Higher Education.

Â Â Â Â Â  (b) ÂMeet and conferÂ means the performance of the mutual obligation of the representatives of student government designated under subsection (1) of this section, the exclusive representative and the public employer, or any two of them, to meet at the request of one of them at reasonable times at a place convenient to all to conduct in good faith an interchange of views concerning the duties of each under this section, employment relations of the faculty, the negotiation of an agreement and the execution of a written agreement. [1975 c.679 Â§2]

Â Â Â Â Â  243.780 [1965 c.543 Â§Â§2,3,4; 1969 c.80 Â§35b; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.782 Representation by counsel authorized. (1) For purposes of proceedings commenced pursuant to ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290, a person may be represented by counsel or any other agent authorized by such person.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂpersonÂ means any individual, a labor organization or a public employer. [1973 c.536 Â§33]

Â Â Â Â Â  243.785 [1969 c.671 Â§7; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.787 [1969 c.671 Â§8; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.789 [1969 c.671 Â§11; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.791 [1969 c.671 Â§12; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.793 [1969 c.671 Â§9; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.795 [1969 c.671 Â§10; repealed by 1973 c.536 Â§39]

OPTIONAL RETIREMENT PLAN FOR HIGHER EDUCATION EMPLOYEES

Â Â Â Â Â  243.800 Optional retirement plan for certain academic and administrative higher education employees. (1) Notwithstanding any provision of ORS chapter 238 or 238A or ORS 243.910 to 243.945, the State Board of Higher Education shall establish and administer an Optional Retirement Plan for administrative and academic employees of the Oregon University System who are eligible for membership in the Public Employees Retirement System. The Optional Retirement Plan must be a qualified plan under the Internal Revenue Code, capable of accepting funds transferred under subsection (7) of this section without the transfer being treated as a taxable event under the Internal Revenue Code, and willing to accept those funds. Retirement and death benefits shall be provided under the plan by the purchase of annuity contracts, fixed or variable or a combination thereof, or by contracts for investments in mutual funds.

Â Â Â Â Â  (2) The State Board of Higher Education shall select at least two life insurance companies providing fixed and variable annuities and at least two investment companies providing mutual funds, but not more than five companies in total, for the purpose of providing benefits under the Optional Retirement Plan. The State Board of Higher Education shall establish selection criteria for the purpose of this subsection.

Â Â Â Â Â  (3) An administrative or academic employee may make an irrevocable election to participate in the Optional Retirement Plan within six months after being employed. An election under this subsection is effective on the first day of the month following six full months of employment.

Â Â Â Â Â  (4) An administrative or academic employee who does not elect to participate in the Optional Retirement Plan:

Â Â Â Â Â  (a) Remains or becomes a member of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A; or

Â Â Â Â Â  (b) Continues to be assisted by the State Board of Higher Education under ORS 243.920 if the employee is being so assisted.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, employees who elect to participate in the Optional Retirement Plan are ineligible for active membership in the Public Employees Retirement System or for any assistance by the State Board of Higher Education under ORS 243.920 as long as those employees are employed in the Oregon University System and the plan is in effect.

Â Â Â Â Â  (6)(a) An administrative or academic employee who elects to participate in the Optional Retirement Plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is not vested shall be considered by the Public Employees Retirement Board to be a terminated member under the provisions of ORS 238.095 as of the effective date of the election, and the amount credited to the member account of the member shall be transferred directly to the Optional Retirement Plan by the Public Employees Retirement Board in the manner provided by subsection (7) of this section.

Â Â Â Â Â  (b) An administrative or academic employee who elects to participate in the Optional Retirement Plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is vested shall be considered to be an inactive member by the Public Employees Retirement Board and shall retain all the rights, privileges and options under ORS chapter 238 unless the employee makes a written request to the Public Employees Retirement Board for a transfer of the amounts credited to the member account of the member to the Optional Retirement Plan. A request for a transfer must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer all amounts credited to the member account of the member directly to the Optional Retirement Plan, and shall terminate all rights, privileges and options of the employee under ORS chapter 238.

Â Â Â Â Â  (c) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is not a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective, shall be considered to be a terminated member of the pension program by the Public Employees Retirement Board as of the effective date of the election.

Â Â Â Â Â  (d) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective, shall be considered an inactive member of the pension program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the pension program. If the actuarial equivalent of the employeeÂs benefit under the pension program at the time that the election becomes effective is $5,000 or less, the employee may make a written request to the Public Employees Retirement Board for a transfer of the employeeÂs interest under the pension program to the Optional Retirement Plan. The request must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amount determined to be the actuarial equivalent of the employeeÂs benefit under the pension program directly to the Optional Retirement Plan, and shall terminate the membership of the employee in the pension program.

Â Â Â Â Â  (e) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a vested member of the individual account program of the Oregon Public Service Retirement Plan as described in ORS 238A.320 on the date that the election becomes effective, shall be considered an inactive member of the individual account program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the individual account program. An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a member of the individual account program of the Oregon Public Service Retirement Plan, may make a written request to the Public Employees Retirement Board that all amounts in the memberÂs employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, be transferred to the Optional Retirement Plan. The request must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amounts directly to the Optional Retirement Plan, and shall terminate the membership of the employee in the individual account program upon making the transfer.

Â Â Â Â Â  (f) Notwithstanding paragraphs (b), (d) and (e) of this subsection, the Public Employees Retirement Board shall not treat any employee as an inactive member under the provisions of this subsection for the purpose of receiving any benefit under ORS chapter 238 or 238A that requires that the employee be separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (7) Any amounts transferred from the Public Employees Retirement Fund under subsection (6) of this section shall be transferred directly to the Optional Retirement Plan by the Public Employees Retirement Board and shall not be made available to the employee.

Â Â Â Â Â  (8) An employee participating in the Optional Retirement Plan shall contribute monthly an amount equal to the percentage of the employeeÂs salary that the employee would otherwise have contributed as an employee contribution to the Public Employees Retirement System if the employee had not elected to participate in the Optional Retirement Plan.

Â Â Â Â Â  (9) The State Board of Higher Education shall contribute monthly to the Optional Retirement Plan the percentage of salary of each employee participating in the plan equal to the percentage of salary that would otherwise have been contributed as an employer contribution on behalf of the employee to the Public Employees Retirement System, before any offset under ORS 238.225 (9), if the employee had not elected to participate in the Optional Retirement Plan.

Â Â Â Â Â  (10) Both employee and employer contributions to an Optional Retirement Plan shall be remitted directly to the companies that have issued annuity contracts to the participating employees or directly to the mutual funds.

Â Â Â Â Â  (11) Benefits under the Optional Retirement Plan are payable to employees who elect to participate in the plan and their beneficiaries by the selected annuity provider or mutual fund in accordance with the terms of the annuity contracts or the terms of the contract with the mutual fund. Employees electing to participate in the plan agree that benefits payable under the plan are not obligations of the State of Oregon or of the Public Employees Retirement System.

Â Â Â Â Â  (12) The percentage of salary contributed by the State Board of Higher Education under subsection (9) of this section on behalf of an employee is not affected by reason of the employee having a break in service, as described by ORS 238A.025. [Formerly 243.775; 2001 c.945 Â§66; 2003 c.67 Â§34; 2003 c.733 Â§69; 2005 c.611 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 611, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. ORS 243.800 (12) applies to all breaks in service that occur before, on or after August 29, 2003. [2005 c.611 Â§2]

Â Â Â Â Â  Note: 238.225 (9) was deleted by amendment by section 10, chapter 808, Oregon Laws 2005. The text of 243.800 was not amended by enactment of the Legislative Assembly to reflect the deletion. Editorial adjustment of 243.800 for the deletion of 238.225 (9) has not been made.

Â Â Â Â Â  Note: 243.800 was added to and made a part of ORS chapter 243 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

TAX-SHELTERED ANNUITIES FOR EDUCATIONAL EMPLOYEES

Â Â Â Â Â  243.810 Definitions for ORS 243.810 to 243.830. As used in ORS 243.810 to 243.830, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEducational institutionÂ means an educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on or an education service district.

Â Â Â Â Â  (2) ÂEmployerÂ means the State Board of Higher Education, any other state agency, a community college district, a school district, the Oregon Health and Science University or an education service district employing an individual who performs services for an educational institution. [1965 c.606 Â§1; 1979 c.227 Â§1; 1981 c.407 Â§2; 1995 c.162 Â§66]

Â Â Â Â Â  243.820 Agreement for payment of annuity premium or investment company share contribution. (1) In order to obtain the advantages of section 403(b) of title 26, United States Code, or any equivalent provision of federal law, an employer subject to ORS 243.810 to 243.830 may agree with an individual employed by it, who performs services for an educational institution, that:

Â Â Â Â Â  (a) The employeeÂs salary will be reduced monthly by a stated amount, or the employee will forgo monthly a salary increase of a stated amount; and

Â Â Â Â Â  (b) The employer will contribute monthly an amount equal to the stated amount determined under paragraph (a) of this subsection for such month, as premiums for an annuity contract or for shares of an investment company registered under the federal Investment Act of 1940 for such employee. The amount contributed by the employer shall not exceed the stated amount.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, pursuant to an agreement under subsection (1) of this section, the stated amounts shall be forwarded by the employer as annuity premiums to the company or association with which it has entered into an annuity contract or to the investment company or its transfer agent for the benefit of such employee. [1965 c.606 Â§2; 1981 c.407 Â§1]

Â Â Â Â Â  243.830 Effect of agreement on retirement contributions and benefits. An agreement executed pursuant to ORS 243.820 by an employee who is subject to ORS chapter 238 or 238A, or a similar retirement program for public employees, in no way affects the contributions to be made or the benefits to be provided for such employee under ORS chapter 238 or 238A or the other similar program. Reduction of salary or forgoing a salary increase by a stated amount under ORS 243.820 shall not be deemed a reduction in salary for the purpose of such contributions and benefits. [1965 c.606 Â§3; 1999 c.130 Â§7; 2003 c.733 Â§70]

COACHES PLAN

Â Â Â Â Â  243.850 Qualified football coaches plan; participation; salary deduction. (1) An eligible football coach and the State Board of Higher Education may enter into an agreement to provide that:

Â Â Â Â Â  (a) The coachÂs salary will be reduced monthly by a stated amount that is not less than $25 a month, or the coach will forgo monthly a salary increase of a stated amount that is not less than $25 month; and

Â Â Â Â Â  (b) The State Board of Higher Education will contribute monthly an amount equal to the stated amount determined under paragraph (a) of this subsection for the month to a designated qualified football coaches plan. The amount contributed by the employer shall not exceed the stated amount.

Â Â Â Â Â  (2) The amount by which an eligible football coachÂs salary or wages is reduced by reason of the salary reduction or forgoing of a salary increase authorized by subsection (1) of this section shall continue to be included as regular compensation for the purpose of computing the retirement, pension and Social Security benefits earned by the coach, but that amount shall not be considered current taxable income for the purpose of computing federal and state income taxes withheld on behalf of that coach.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) ÂEligible football coachÂ means a staff member of the Oregon University System who primarily coaches football as a full-time employee of a four-year university described in 26 U.S.C. 170(b)(1)(A)(ii).

Â Â Â Â Â  (b) ÂQualified football coaches planÂ has the meaning given that term in 29 U.S.C. 1002(37). [1991 c.604 Â§1; 1993 c.160 Â§1; 1997 c.11 Â§5; 2003 c.14 Â§114]

HIGHER EDUCATION SUPPLEMENTAL RETIREMENT BENEFITS

Â Â Â Â Â  243.910 Definitions for ORS 243.910 to 243.945. As used in ORS 243.910 to 243.945:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Higher Education for all institutions under the jurisdiction of that board as set forth in ORS 352.002, and for the Oregon Health and Science University means the Oregon Health and Science University Board of Directors.

Â Â Â Â Â  (2) ÂEmployeesÂ means the persons appointed or employed by or under the authority of the board who hold academic rank as determined by the board.

Â Â Â Â Â  (3) ÂSystemÂ means the Public Employees Retirement System established by ORS 238.600. [1965 c.297 Â§1; 1995 c.162 Â§67]

Â Â Â Â Â  243.920 Assisting employees to obtain supplemental benefits; employee contribution. (1) The board may, in its discretion, assist its employees who are members of the Public Employees Retirement System and who elect to be so assisted by filing an election as provided in ORS 243.940, in the purchase of retirement benefits supplementing the benefits to which those employees are entitled under the system. For this purpose the board and its employees may enter into contracts with one or more life insurance or annuity companies.

Â Â Â Â Â  (2) Each employee who elects to be assisted under subsection (1) of this section shall, as a condition to such election, either:

Â Â Â Â Â  (a) Agree to contribute through payroll deductions toward the purchase of the supplementary retirement benefits a percentage of the annual salary of the employee in excess of $4,800 equal to the percentage rate applicable to contributions made by the employee under the system, the amounts deducted from payrolls as employee contributions to be paid promptly by the board to the life insurance or annuity company in accordance with the terms of the applicable contract; or

Â Â Â Â Â  (b) Agree either to a reduction in salary or to the forgoing of a salary increase in accordance with ORS 243.820, in an amount not less than the amount otherwise required to be contributed under paragraph (a) of this subsection. [1965 c.297 Â§2(1), (2); 1969 c.626 Â§1]

Â Â Â Â Â  243.930 Board contributions; investment; purchase of benefits. (1) If an employee assisted under ORS 243.920 (1) has made contributions to the Public Employees Retirement Fund during each of five calendar years, the board shall contribute an amount toward the purchase of the supplemental retirement benefits equal to the contributions toward the purchase made by the employee on annual salary in excess of $4,800. The amounts of those contributions by the board shall be paid promptly by the board to the life insurance or annuity company in accordance with the terms of the applicable contract.

Â Â Â Â Â  (2) If an employee assisted under ORS 243.920 (1) has not made contributions to the Public Employees Retirement Fund during each of five calendar years, the board shall contribute an amount toward the purchase of the supplemental retirement benefits equal to that which it would contribute for current service under the Public Employees Retirement System with respect to the annual salary in excess of $4,800 of the employee if the employee contributed under the system on that part of the salary.

Â Â Â Â Â  (3) The amounts of contributions by the board under subsection (2) of this section, at intervals designated by the Public Employees Retirement Board, shall be paid into the Public Employees Retirement Fund. The Public Employees Retirement Board shall keep a separate account for those amounts and prorated earnings thereof, and for investment purposes the moneys in the separate account shall be commingled with those of the Public Employees Retirement Fund and shall be invested in the same manner as moneys of the Public Employees Retirement Fund are invested.

Â Â Â Â Â  (4) When an employee, with respect to whose annual salary in excess of $4,800 the board has contributed under subsection (2) of this section, has made contributions to the Public Employees Retirement Fund during each of five calendar years, an amount equal to the contributions made under ORS 243.920 (2) shall be paid promptly to the life insurance or annuity company out of the separate account referred to in subsection (3) of this section for the purchase of additional supplemental retirement benefits for the employee. If the moneys in the separate account are not sufficient for that purpose, the amount of the deficiency shall be paid promptly by the board to the life insurance or annuity company for that purchase.

Â Â Â Â Â  (5) If an employee is separated from the service of the board before the employee has made contributions to the Public Employees Retirement Fund during each of five calendar years, the amounts of contributions by the board paid into the Public Employees Retirement Fund under subsection (3) of this section and prorated earnings thereof shall remain in the separate account referred to in subsection (3) of this section for the purpose described in subsection (4) of this section, and the employee is not entitled to any part thereof or any benefit derived therefrom. [1965 c.297 Â§2(3), (4); 1969 c.626 Â§2; 2003 c.733 Â§71; 2005 c.755 Â§5]

Â Â Â Â Â  243.935 Employer assumption of full amount of employee contributions. Pursuant to the provisions of ORS 238.205, an employer may Âpick-up,Â assume or pay the full amount of contributions which would otherwise have been made by an employee assisted under ORS 243.920, whether the employee agreed to make the contributions by payroll deduction, reduction in salary or the forgoing of a salary increase. [1989 c.799 Â§18]

Â Â Â Â Â  243.940 Employee election; cancellation of election. (1) Employees may elect to be assisted by the board under ORS 243.920 (1), or may cancel that election, only as provided in this section.

Â Â Â Â Â  (2) An employee who is a member of the Public Employees Retirement System before the board commences to assist its employees under ORS 243.920 (1) may elect to be so assisted by the board not later than one month before that commencement.

Â Â Â Â Â  (3) An employee who becomes a member of the system after the board commences to assist its employees under ORS 243.920 (1) may elect to be so assisted by the board not later than one month before the employee becomes a member of the system.

Â Â Â Â Â  (4) An employee who is a member of the system and who has not filed an election under subsection (2) or (3) of this section, or who has filed that election but thereafter canceled it, thereafter may elect to be assisted by the board under ORS 243.920 (1) only within the first 60 days of any calendar year commencing after the board commences to assist its employees under ORS 243.920 (1).

Â Â Â Â Â  (5) An employee who has filed an election under subsection (2), (3) or (4) of this section may cancel that election only within the first 60 days of any calendar year commencing after the board commences to assist its employees under ORS 243.920 (1).

Â Â Â Â Â  (6) An election or cancellation thereof under this section shall be filed in writing with the board. The board shall inform the Public Employees Retirement Board in writing of all elections or cancellations so filed. [1965 c.297 Â§3]

Â Â Â Â Â  243.945 Employees not eligible for assistance. Notwithstanding ORS 243.910 to 243.945, any person who is hired on or after September 9, 1995, is not eligible to be assisted by the Oregon University System under the provisions of ORS 243.910 to 243.945. [1995 c.600 Â§4]

PUBLIC SAFETY MEMORIAL FUND

Â Â Â Â Â  243.950 Public Safety Memorial Fund. The Public Safety Memorial Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the Public Safety Memorial Fund. All moneys deposited in the fund are continuously appropriated to the Department of Public Safety Standards and Training for the purposes of ORS 243.954 to 243.974, to be expended by the Public Safety Memorial Fund Board, established by ORS 243.952, as provided in ORS 243.954 to 243.974. However, the board may not expend more than $60,000 per biennium of the moneys for administrative costs of the board incurred under ORS 243.954 to 243.974. [1999 c.981 Â§3]

Â Â Â Â Â  Note: 243.950 to 243.974 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.952 Public Safety Memorial Fund Board; officers; quorum; meetings; staff. (1) There is established within the Board on Public Safety Standards and Training a Public Safety Memorial Fund Board consisting of six members appointed by the Governor from the membership of the Board on Public Safety Standards and Training. The Governor shall appoint members to represent each of the following:

Â Â Â Â Â  (a) Police officers;

Â Â Â Â Â  (b) Fire service professionals;

Â Â Â Â Â  (c) Corrections personnel; and

Â Â Â Â Â  (d) The public.

Â Â Â Â Â  (2)(a) Before the expiration of the term of a member of the Public Safety Memorial Fund Board, the Governor shall appoint a successor whose term begins immediately upon the expiration of the term of the current member. A member is eligible for reappointment.

Â Â Â Â Â  (b) In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (3)(a) The Public Safety Memorial Fund Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (b) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) The Public Safety Memorial Fund Board shall meet at least once every three months at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (5) The Department of Public Safety Standards and Training shall provide staff for the Public Safety Memorial Fund Board.

Â Â Â Â Â  (6) Members of the Public Safety Memorial Fund Board are entitled to per diem and expenses as provided in ORS 292.495. [1999 c.981 Â§14]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.954 Definitions for ORS 243.954 to 243.974. As used in ORS 243.954 to 243.974:

Â Â Â Â Â  (1) ÂChildÂ means a person who is a natural child, adopted child or stepchild of a public safety officer and who is:

Â Â Â Â Â  (a) 18 years of age or younger;

Â Â Â Â Â  (b) 19 through 22 years of age and enrolled as a full-time undergraduate student; or

Â Â Â Â Â  (c) 19 years of age or older and incapable of self-support due to a physical or mental disability.

Â Â Â Â Â  (2) ÂFamily memberÂ means:

Â Â Â Â Â  (a) The spouse of a public safety officer.

Â Â Â Â Â  (b) A child of a public safety officer.

Â Â Â Â Â  (c) A person who qualifies as a dependent of a public safety officer for state income tax purposes.

Â Â Â Â Â  (3) ÂPermanent total disabilityÂ has the meaning given that term in ORS 656.206.

Â Â Â Â Â  (4) ÂPublic safety officerÂ means:

Â Â Â Â Â  (a) Corrections officers, as defined in ORS 181.610.

Â Â Â Â Â  (b) Fire service professionals, as defined in ORS 181.610, and includes volunteer firefighters as defined in ORS 652.050.

Â Â Â Â Â  (c) Parole and probation officers, as defined in ORS 181.610.

Â Â Â Â Â  (d) Police officers, as defined in ORS 181.610, and includes reserve officers, as defined in ORS 181.610.

Â Â Â Â Â  (e) Youth correction officers, as defined in ORS 181.610.

Â Â Â Â Â  (5) ÂQualifying death or disabilityÂ means death or permanent total disability suffered by a public safety officer while on or off duty that is the direct or proximate result of:

Â Â Â Â Â  (a) An enforcement action, an emergency response or public safety training for an enforcement action or emergency response that the public safety officer is authorized or obligated to perform by law, rule, regulation or condition of employment or service; or

Â Â Â Â Â  (b) An act committed against the public safety officer because of the public safety officerÂs position as a public safety officer.

Â Â Â Â Â  (6) ÂSurvivorÂ means:

Â Â Â Â Â  (a) A family member; or

Â Â Â Â Â  (b) A parent of a public safety officer. [1999 c.981 Â§4; 2001 c.493 Â§3; 2003 c.295 Â§1]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.956 Eligibility for benefits from fund; types of benefits. (1) A person is eligible for an award of benefits from the Public Safety Memorial Fund if the person:

Â Â Â Â Â  (a)(A) Is a family member or a parent of a public safety officer who has suffered a qualifying death or disability; or

Â Â Â Â Â  (B) Is a public safety officer who has suffered a qualifying disability; and

Â Â Â Â Â  (b) Has submitted an initial application for an award of benefits under ORS 243.958.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person is not eligible for an award of benefits if:

Â Â Â Â Â  (a) The personÂs actions were a substantial contributing factor to the qualifying death or disability of the public safety officer;

Â Â Â Â Â  (b) The public safety officerÂs intentional misconduct caused the qualifying death or disability;

Â Â Â Â Â  (c) The public safety officer intended to bring about the officerÂs qualifying death or disability;

Â Â Â Â Â  (d) The public safety officer was voluntarily intoxicated at the time of the injury that caused the qualifying death or disability; or

Â Â Â Â Â  (e) The public safety officer was performing the officerÂs duties in a grossly negligent manner at the time of the injury that caused the qualifying death or disability.

Â Â Â Â Â  (3) If a person who is eligible for an award of benefits under subsection (1) of this section is younger than 18 years of age or is incompetent, another person may file the application for an award of benefits on behalf of the eligible person.

Â Â Â Â Â  (4) Within 14 days after receipt of a notice under ORS 243.974 or entry of an order under ORS 243.964 awarding benefits based on an initial application, whichever occurs later, the Public Safety Memorial Fund Board shall pay a lump sum amount of $25,000:

Â Â Â Â Â  (a) In the manner described under ORS 243.969, to a survivor of a public safety officer who suffered a qualifying death; or

Â Â Â Â Â  (b) To the public safety officer who suffered a qualifying disability.

Â Â Â Â Â  (5) If alternative coverage is not provided, the board may award benefits to the family members of a public safety officer who has suffered a qualifying death or disability in an amount sufficient to allow the family members to purchase health and dental insurance comparable to that provided by the public safety officer:

Â Â Â Â Â  (a) For five years or until the spouse remarries, whichever occurs first; and

Â Â Â Â Â  (b) Until a child or a dependent attains 18 years of age or, if the child or the dependent is attending school, 23 years of age.

Â Â Â Â Â  (6) If alternative coverage is not provided, the board may award benefits for five years to a public safety officer who has suffered a qualifying disability in an amount sufficient to allow the public safety officer to purchase health and dental insurance comparable to the health and dental insurance coverage that the public safety officer had immediately prior to the qualifying disability.

Â Â Â Â Â  (7) The board may award benefits to an eligible spouse of a public safety officer who has suffered a qualifying death or to a public safety officer who has suffered a qualifying disability in an amount up to the equivalent of 12 monthly mortgage payments on the residence of the spouse or the public safety officer if there is no mortgage insurance to cover the cost.

Â Â Â Â Â  (8) The board may award scholarships for a graduate program of higher education to a family member of a public safety officer who has suffered a qualifying death or disability or to a public safety officer who has suffered a qualifying disability. In determining the amount of a scholarship, the board shall consider the personÂs financial need, the funds available in the Public Safety Memorial Fund and the anticipated demands on the fund. The board may not grant a scholarship in an amount exceeding the highest tuition charged by a state institution of higher education for a graduate program.

Â Â Â Â Â  (9) A family member or a public safety officer is eligible to apply for a scholarship under subsection (8) of this section only if the family member or public safety officer:

Â Â Â Â Â  (a) Has exhausted the education benefits available under 28 C.F.R., Part 32, subpart B;

Â Â Â Â Â  (b) Applies for the scholarship within one year from the date of exhaustion of the education benefits under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) Has applied for other available public education benefits.

Â Â Â Â Â  (10) If a person described in subsection (8) of this section is ineligible to receive education benefits under 28 C.F.R., Part 32, subpart B, if funds for education benefits are unavailable under those provisions or if the education benefit program under those provisions no longer exists, the person may apply to the board for a scholarship for an undergraduate program. Scholarships for only undergraduate degrees may be awarded to a person under this subsection. The board may not grant a scholarship under this subsection in an amount exceeding the highest tuition charged by a state institution of higher education for an undergraduate program.

Â Â Â Â Â  (11)(a) A person may apply for a scholarship under subsection (10) of this section at any time up to:

Â Â Â Â Â  (A) Five years after the date on which the applicant graduated from high school if:

Â Â Â Â Â  (i) The applicant was a minor at the time the public safety officer suffered a qualifying death or disability; and

Â Â Â Â Â  (ii) An application for an award of some type of benefits was filed by a person described in subsection (8) of this section;

Â Â Â Â Â  (B) The date the applicant remarries, if the applicant is the surviving spouse of a public safety officer who suffered a qualifying death, or the date the applicant divorces the public safety officer, if the applicant is the spouse of a public safety officer who suffered a qualifying disability; or

Â Â Â Â Â  (C) Five years after the date of the injury that caused the disability, if the applicant is a public safety officer who suffered a qualifying disability.

Â Â Â Â Â  (b) The board may extend the time period for applying for a scholarship under subsection (10) of this section.

Â Â Â Â Â  (12) If the family member or public safety officer who is awarded a scholarship under this section is receiving other public education benefits, the amount of the scholarship awarded to the family member or the public safety officer shall be reduced by the amount of the other public education benefits. [1999 c.981 Â§5; 2001 c.493 Â§1; 2003 c.295 Â§2]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.958 Initial application for benefits. (1) An applicant for benefits under ORS 243.956 (4) must file an initial application under oath on a form furnished by the Public Safety Memorial Fund Board. The initial application must include:

Â Â Â Â Â  (a) The name and address of the applicant and the applicantÂs relationship to the public safety officer;

Â Â Â Â Â  (b) The public safety officerÂs name, the date of the qualifying death or disability and the agency that employed the public safety officer;

Â Â Â Â Â  (c) Releases authorizing the surrender to the board of reports, documents and other information relating to matters specified in this subsection; and

Â Â Â Â Â  (d) Any other information that the board determines is necessary.

Â Â Â Â Â  (2) The board may require that an applicant submit with the initial application any materials that substantiate the facts stated in the initial application.

Â Â Â Â Â  (3) If the board finds that an initial application does not contain the required information or materials or finds that the facts stated therein have not been substantiated, the board shall notify the applicant in writing that specific additional items of information or materials are required and that the applicant has 180 days from the date of mailing of the notice in which to furnish the additional items to the board. Unless an applicant requests and is granted an extension of time by the board, the board shall reject with prejudice the claim of the applicant for failure to file the additional information or materials within the specified time.

Â Â Â Â Â  (4) An applicant may file an amended initial application or additional substantiating materials to correct inadvertent errors or omissions at any time before the board has completed its consideration of the original initial application. [1999 c.981 Â§6; 2001 c.493 Â§2; 2003 c.295 Â§3]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.959 Supplemental application for benefits. An applicant for benefits under ORS 243.956 (5) to (10) shall file a supplemental application under oath on a form furnished by the Public Safety Memorial Fund Board. The supplemental application must include:

Â Â Â Â Â  (1) The amount of benefits, payments or awards, if any, payable from any source, that the applicant has received or for which the applicant is eligible as a result of the qualifying death or disability of a public safety officer; and

Â Â Â Â Â  (2) Any other information that the board determines is necessary. [2003 c.295 Â§10]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.960 Application information public record. All information submitted to the Public Safety Memorial Fund Board by an applicant is a public record under ORS 192.410 and is open to public inspection unless the board determines that the information should be kept confidential. [1999 c.981 Â§7]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.962 Determination of award amount. (1) In determining the amount of benefits for which an applicant is eligible, the Public Safety Memorial Fund Board shall:

Â Â Â Â Â  (a) Consider the facts stated in the initial application filed under ORS 243.958 or the supplemental application filed under ORS 243.959;

Â Â Â Â Â  (b) Consider the amount of funds available for benefit awards, as provided in the current biennial board budget approved by the Legislative Assembly or the Emergency Board, and the anticipated claims against those funds; and

Â Â Â Â Â  (c) Award the resultant amount to the applicant as provided in ORS 243.956.

Â Â Â Â Â  (2) In determining the amount of an award to be made to an applicant, the board may consider the number and type of claims filed and the number and type of claims anticipated to be filed with the board during the current biennial budget period. If the board determines that insufficient funds will be available during the current biennial budget period to pay all approved and anticipated claims, the board may prioritize claims or prorate the amounts awarded based upon the anticipated available funds. The boardÂs decision to prioritize claims or prorate the amounts awarded is not subject to administrative or judicial review, including review under ORS 243.966. [1999 c.981 Â§8; 2003 c.295 Â§4]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.964 Order. After processing an initial application filed under ORS 243.958 or a supplemental application filed under ORS 243.959, the Public Safety Memorial Fund Board shall enter an order stating:

Â Â Â Â Â  (1) The boardÂs findings of fact;

Â Â Â Â Â  (2) The boardÂs decision as to whether benefits are due under ORS 243.954 to 243.974;

Â Â Â Â Â  (3) The amount of benefits, if any, that is due under ORS 243.954 to 243.974, as determined under ORS 243.956 and 243.962; and

Â Â Â Â Â  (4) The manner in which the board will pay the award pursuant to ORS 243.956 (8) to (10). [1999 c.981 Â§9; 2003 c.295 Â§5]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.966 Reconsideration; no review. (1) If an applicant disagrees with the order entered under ORS 243.964, the applicant may request reconsideration by the Public Safety Memorial Fund Board by filing the request with the board no later than 30 days after entry of the order. The board shall reconsider any order for which a request for reconsideration is timely received. The board shall notify the applicant of its decision on reconsideration within 30 days of the boardÂs receipt of the request for reconsideration. The boardÂs decision is final and not subject to administrative or judicial review.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, upon the request of and good cause shown by the applicant, the board may extend the 30-day time period for:

Â Â Â Â Â  (a) The applicant to file a request for reconsideration.

Â Â Â Â Â  (b) The board to notify the applicant of its decision on reconsideration. [1999 c.981 Â§10; 2001 c.493 Â§5; 2005 c.404 Â§1]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.968 Payment of awards. (1) When a person eligible to receive an award under ORS 243.956 is younger than 18 years of age or is incompetent, the board may pay the award to a relative, guardian or attorney of the person on behalf of and for the benefit of the person. In such case, the board may require the payee to:

Â Â Â Â Â  (a) File an annual accounting of the award with the board; and

Â Â Â Â Â  (b) Take such other action that the board determines is necessary and appropriate for the benefit of the beneficiary of the award.

Â Â Â Â Â  (2) Payment of claims is subject to availability of funds for benefit awards as provided in the boardÂs current biennial budget approved by the Legislative Assembly or the Emergency Board. [1999 c.981 Â§11; 2003 c.295 Â§6]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.969 Payment of lump sum benefits. (1) If the Public Safety Memorial Fund Board awards lump sum benefits under ORS 243.956, the board shall pay the benefits to the survivor of a public safety officer who suffered a qualifying death as follows:

Â Â Â Â Â  (a) 100 percent to the surviving spouse.

Â Â Â Â Â  (b) If there is no surviving spouse, 100 percent to the surviving child.

Â Â Â Â Â  (c) If there is no surviving spouse or child, 100 percent to a person who qualifies as a dependent of the public safety officer for state income tax purposes.

Â Â Â Â Â  (d) If there is no surviving spouse or child or dependent, 100 percent to the parent of the public safety officer.

Â Â Â Â Â  (2) If more than one child, or both parents, or more than one dependent are survivors, the board shall pay the percentage amount one child or one parent or one dependent would have received under subsection (1) of this section in equal shares to the children or parents or dependents. [2003 c.295 Â§11]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.970 Authority of board; rules; report. To carry out the provisions and purposes of ORS 243.954 to 243.974, the Public Safety Memorial Fund Board may:

Â Â Â Â Â  (1) Request from law enforcement officials and from any other agency of the state or any local governmental unit such assistance and information as will enable the board to carry out its functions and duties.

Â Â Â Â Â  (2) Request the assistance of the State Treasurer.

Â Â Â Â Â  (3) Accept gifts, grants and donations from public and private sources. Such gifts, grants and donations shall be deposited by the board in the Public Safety Memorial Fund.

Â Â Â Â Â  (4) Adopt rules pursuant to ORS chapter 183.

Â Â Â Â Â  (5) Determine all claims for awards filed with the board under ORS 243.958 and 243.959.

Â Â Â Â Â  (6) Report biennially to the Governor and the Legislative Assembly on its activities, pursuant to ORS 192.245. [1999 c.981 Â§13; 2003 c.295 Â§7]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.972 Gifts; requirements for tax deductibility. The Public Safety Memorial Fund Board shall investigate whether gifts made to the board under ORS 243.970 are, or could be, tax deductible contributions for the donors. If the gifts do not qualify as tax deductible contributions, the board shall take whatever actions are necessary to ensure that gifts meet the requirements for tax deductibility, unless such action would alter the purposes of ORS 243.954 to 243.974. [1999 c.981 Â§18]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.974 Notice required when public safety officer suffers qualifying death or disability. No later than three days after a determination that a public safety officer suffered a qualifying death or disability, the agency employing or utilizing the public safety officer shall notify the Public Safety Memorial Fund Board of the fact by sending the board the appropriate form supplied by the Department of Public Safety Standards and Training. [1999 c.981 Â§15; 2001 c.493 Â§4; 2003 c.295 Â§8]

Â Â Â Â Â  Note: See note under 243.950.

_______________



Chapter 244

Chapter 244 Â Government Standards and Practices

2005 EDITION

GOVERNMENT STANDARDS AND PRACTICES

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

244.010Â Â Â Â  Policy

244.020Â Â Â Â  Definitions

244.030Â Â Â Â  Application

244.040Â Â Â Â  Code of ethics; prohibited actions; honoraria

244.045Â Â Â Â  Regulation of subsequent employment of public officials

REPORTING

244.050Â Â Â Â  Persons required to file statement of economic interest; filing deadline; civil penalty

244.055Â Â Â Â  Additional reporting requirements for State Treasury; confidentiality; effect of failure to comply with requirements

244.060Â Â Â Â  Form of statement of economic interest

244.070Â Â Â Â  When additional statement of economic interest required

244.080Â Â Â Â  Filing of different form allowed by rule

244.090Â Â Â Â  Report on association with compensated lobbyist

244.100Â Â Â Â  Disclosure of gifts or other compensation; exemptions from gift limitation; rules

244.110Â Â Â Â  Required statements subject to penalty for false swearing

244.115Â Â Â Â  Filing required for member of Congress or candidate; filing date

METHOD OF HANDLING ACTUAL OR POTENTIAL CONFLICTS

244.120Â Â Â Â  Methods of handling conflicts; generally; application to elected officials or members of boards

244.130Â Â Â Â  Recording of notice of conflict; effect of failure to disclose conflict; rules

244.135Â Â Â Â  Method of handling conflicts by planning commission members

APPLICATION OF REPORTING REQUIREMENTS TO LOCAL GOVERNMENTS

244.160Â Â Â Â  Application to political subdivisions except cities and counties

244.180Â Â Â Â  When city officials required to file statement

244.190Â Â Â Â  When county officials required to file statement

244.195Â Â Â Â  Certain city and county officers to be informed of reporting requirements; effect of failure to inform

244.201Â Â Â Â  Election procedure for city or county

COMMISSION

244.250Â Â Â Â  Oregon Government Standards and Practices Commission; appointment; term; quorum; compensation; legal counsel

244.260Â Â Â Â  Confidential Preliminary Review Phase; Investigatory Phase; notice; findings; civil penalty; contested case or court proceedings

244.270Â Â Â Â  Findings as grounds for removal

244.280Â Â Â Â  Opinions; liability of person following interpretation

244.290Â Â Â Â  General duties of commission; rules

244.300Â Â Â Â  Status of records

244.310Â Â Â Â  Executive director; duties

244.320Â Â Â Â  Manual on government ethics; revision

244.330Â Â Â Â  Distribution of ethics manual to public officials; assistance of professional associations

244.340Â Â Â Â  Continuing education program required

244.345Â Â Â Â  Oregon Government Standards and Practices Commission Account

ENFORCEMENT

244.350Â Â Â Â  Civil penalties

244.360Â Â Â Â  Forfeiture of twice financial benefit

244.370Â Â Â Â  Procedure for collecting penalties

244.380Â Â Â Â  Sanctions against noncomplying officials or candidates

244.390Â Â Â Â  Status of penalties and sanctions

244.400Â Â Â Â  Attorney fees for public official prevailing in enforcement action or lawsuit

GENERAL PROVISIONS

Â Â Â Â Â  244.010 Policy. (1) The Legislative Assembly hereby declares that a public office is a public trust, and that as one safeguard for that trust, the people require all public officials to adhere to the code of ethics set forth in ORS 244.040.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that it is the policy of the state to have serving on many state and local boards and commissions state and local officials who may have potentially conflicting public responsibilities by virtue of their positions as public officials and also as members of the boards and commissions, and declares it to be the policy of the state that the holding of such offices does not constitute the holding of incompatible offices unless expressly stated in the enabling legislation. [1974 c.72 Â§Â§1,1a; 1987 c.566 Â§7; 2005 c.22 Â§185]

Â Â Â Â Â  244.020 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActual conflict of interestÂ means any action or any decision or recommendation by a person acting in a capacity as a public official, the effect of which would be to the private pecuniary benefit or detriment of the person or the personÂs relative or any business with which the person or a relative of the person is associated unless the pecuniary benefit or detriment arises out of circumstances described in subsection (14) of this section.

Â Â Â Â Â  (2) ÂBusinessÂ means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual and any other legal entity operated for economic gain but excluding any income-producing not-for-profit corporation that is tax exempt under section 501(c) of the Internal Revenue Code with which a public official or a relative of the public official is associated only as a member or board director or in a nonremunerative capacity.

Â Â Â Â Â  (3) ÂBusiness with which the person is associatedÂ means:

Â Â Â Â Â  (a) Any private business or closely held corporation of which the person or the personÂs relative is a director, officer, owner or employee, or agent or any private business or closely held corporation in which the person or the personÂs relative owns or has owned stock, another form of equity interest, stock options or debt instruments worth $1,000 or more at any point in the preceding calendar year;

Â Â Â Â Â  (b) Any publicly held corporation in which the person or the personÂs relative owns or has owned $100,000 or more in stock or another form of equity interest, stock options or debt instruments at any point in the preceding calendar year;

Â Â Â Â Â  (c) Any publicly held corporation of which the person or the personÂs relative is a director or officer; or

Â Â Â Â Â  (d) For public officials required to file a statement of economic interest under ORS 244.050, any business from which 50 percent or more of the total annual income of the person and members of the personÂs household is derived during the current calendar year.

Â Â Â Â Â  (4) ÂCommissionÂ means the Oregon Government Standards and Practices Commission.

Â Â Â Â Â  (5) ÂDevelopment commissionÂ means any entity which has the authority to purchase, develop, improve or lease land or the authority to operate or direct the use of land. This authority must be more than ministerial.

Â Â Â Â Â  (6) ÂExpenditureÂ has the meaning given that term in ORS 260.005.

Â Â Â Â Â  (7) ÂGiftÂ means something of economic value given to a public official or the public officialÂs relative without valuable consideration of equivalent value, including the full or partial forgiveness of indebtedness, which is not extended to others who are not public officials or the relatives of public officials on the same terms and conditions; and something of economic value given to a public official or the public officialÂs relative for valuable consideration less than that required from others who are not public officials. However, ÂgiftÂ does not mean:

Â Â Â Â Â  (a) Campaign contributions, as described in ORS chapter 260.

Â Â Â Â Â  (b) Gifts from family members.

Â Â Â Â Â  (c) The giving or receiving of food, lodging and travel when participating in an event which bears a relationship to the public officialÂs office and when appearing in an official capacity, subject to the reporting requirement of ORS 244.060 (6).

Â Â Â Â Â  (d) The giving or receiving of food or beverage if the food or beverage is consumed by the public official or the public officialÂs relatives in the presence of the purchaser or provider thereof.

Â Â Â Â Â  (e) The giving or receiving of entertainment if the entertainment is experienced by the public official or the public officialÂs relatives in the presence of the purchaser or provider thereof and the value of the entertainment does not exceed $100 per person on a single occasion and is not greater than $250 in any one calendar year.

Â Â Â Â Â  (8) ÂHonorariaÂ means a payment or something of economic value given to a public official in exchange for services upon which custom or propriety prevents the setting of a price. Services include, but are not limited to, speeches or other services rendered in connection with an event at which the public official appears in an official capacity.

Â Â Â Â Â  (9) ÂIncomeÂ means income of any nature derived from any source, including, but not limited to, any salary, wage, advance, payment, dividend, interest, rent, honoraria, return of capital, forgiveness of indebtedness, or anything of economic value.

Â Â Â Â Â  (10) ÂLegislative or administrative interestÂ means an economic interest, distinct from that of the general public, in one or more bills, resolutions, regulations, proposals or other matters subject to the action or vote of a person acting in the capacity of a public official.

Â Â Â Â Â  (11) ÂLegislative officialÂ means any member or member-elect of the Legislative Assembly, any member of an agency, board or committee that is part of the legislative branch and any staff person, assistant or employee thereof.

Â Â Â Â Â  (12) ÂMember of householdÂ means any relative who resides with the public official.

Â Â Â Â Â  (13) ÂPlanning commissionÂ means a county planning commission created under ORS chapter 215 or a city planning commission created under ORS chapter 227.

Â Â Â Â Â  (14) ÂPotential conflict of interestÂ means any action or any decision or recommendation by a person acting in a capacity as a public official, the effect of which could be to the private pecuniary benefit or detriment of the person or the personÂs relative, or a business with which the person or the personÂs relative is associated, unless the pecuniary benefit or detriment arises out of the following:

Â Â Â Â Â  (a) An interest or membership in a particular business, industry, occupation or other class required by law as a prerequisite to the holding by the person of the office or position.

Â Â Â Â Â  (b) Any action in the personÂs official capacity which would affect to the same degree a class consisting of all inhabitants of the state, or a smaller class consisting of an industry, occupation or other group including one of which or in which the person, or the personÂs relative or business with which the person or the personÂs relative is associated, is a member or is engaged. The commission may by rule limit the minimum size of or otherwise establish criteria for or identify the smaller classes that qualify under this exception.

Â Â Â Â Â  (c) Membership in or membership on the board of directors of a nonprofit corporation that is tax-exempt under section 501(c) of the Internal Revenue Code.

Â Â Â Â Â  (15) ÂPublic officialÂ means any person who, when an alleged violation of this chapter occurs, is serving the State of Oregon or any of its political subdivisions or any other public body of the state as an officer, employee, agent or otherwise, and irrespective of whether the person is compensated for such services.

Â Â Â Â Â  (16) ÂRelativeÂ means the spouse of the public official, any children of the public official or of the public officialÂs spouse, and brothers, sisters or parents of the public official or of the public officialÂs spouse.

Â Â Â Â Â  (17) ÂStatement of economic interestÂ means a statement as described by ORS 244.060 to 244.080.

Â Â Â Â Â  (18) ÂStatewide officialÂ means the Secretary of State or Secretary of State-elect, State Treasurer or State Treasurer-elect, Superintendent of Public Instruction or Superintendent-elect of Public Instruction, Attorney General or Attorney General-elect and the Commissioner of the Bureau of Labor and Industries or the Commissioner-elect of the Bureau of Labor and Industries.

Â Â Â Â Â  (19) ÂZoning commissionÂ means an entity to which is delegated at least some of the discretionary authority of a planning commission or governing body relating to zoning and land use matters. [1974 c.72 Â§2; 1975 c.543 Â§1; 1977 c.588 Â§2; 1979 c.666 Â§5; 1987 c.566 Â§8; 1989 c.340 Â§2; 1991 c.73 Â§1; 1991 c.770 Â§5; 1993 c.743 Â§8; 1995 c.79 Â§85; 1997 c.249 Â§75; 2001 c.200 Â§1; 2003 c.14 Â§115; 2005 c.574 Â§1]

Â Â Â Â Â  244.030 Application. Nothing in this chapter is intended to affect:

Â Â Â Â Â  (1) Any other statute requiring disclosure of economic interest by any public official or public employee.

Â Â Â Â Â  (2) Any statute prohibiting or authorizing specific conduct on the part of any public official or public employee. [1974 c.72 Â§24]

Â Â Â Â Â  244.040 Code of ethics; prohibited actions; honoraria. The following actions are prohibited regardless of whether actual conflicts of interest or potential conflicts of interest are announced or disclosed pursuant to ORS 244.120:

Â Â Â Â Â  (1)(a) No public official shall use or attempt to use official position or office to obtain financial gain or avoidance of financial detriment that would not otherwise be available but for the public officialÂs holding of the official position or office, other than official salary, honoraria, except as prohibited in paragraphs (b) and (c) of this subsection, reimbursement of expenses or an unsolicited award for professional achievement for the public official or the public officialÂs relative, or for any business with which the public official or a relative of the public official is associated.

Â Â Â Â Â  (b) No statewide official shall solicit or receive, whether directly or indirectly, honoraria for the statewide official or for any member of the household of the official. No candidate for statewide office shall solicit or receive, whether directly or indirectly, honoraria for the candidate or for any member of the household of the candidate.

Â Â Â Â Â  (c) No legislative official shall solicit or receive, whether directly or indirectly, honoraria in an amount in excess of $1,500 or in any amount for an appearance within the state or for an appearance during a legislative session, regardless of location, for the legislative official or for any member of the household of the official, except that a legislative official may solicit or receive honoraria for services performed in relation to the private profession or occupation of the legislative official. No candidate for legislative office shall solicit or receive, whether directly or indirectly, honoraria in an amount in excess of $1,500 or in any amount for an appearance within the state for the candidate or for any member of the household of the candidate, except that a candidate for legislative office may solicit or receive honoraria for services performed in relation to the private profession or occupation of the legislative official.

Â Â Â Â Â  (d) Any public official not described in paragraph (b) or (c) of this subsection or a member of the public officialÂs household may receive honoraria.

Â Â Â Â Â  (2) No public official or candidate for office or a relative of the public official or candidate shall solicit or receive, whether directly or indirectly, during any calendar year, any gift or gifts with an aggregate value in excess of $100 from any single source who could reasonably be known to have a legislative or administrative interest in any governmental agency in which the official has or the candidate if elected would have any official position or over which the official exercises or the candidate if elected would exercise any authority.

Â Â Â Â Â  (3) No public official shall solicit or receive, either directly or indirectly, and no person shall offer or give to any public official any pledge or promise of future employment, based on any understanding that such public officialÂs vote, official action or judgment would be influenced thereby.

Â Â Â Â Â  (4) No public official shall attempt to further or further the personal gain of the public official through the use of confidential information gained in the course of or by reason of the official position or activities of the public official in any way.

Â Â Â Â Â  (5) No person shall offer during any calendar year any gifts with an aggregate value in excess of $100 to any public official or candidate therefor or a relative of the public official or candidate if the person has a legislative or administrative interest in a governmental agency in which the official has or the candidate if elected would have any official position or over which the official exercises or the candidate if elected would exercise any authority.

Â Â Â Â Â  (6) No person shall attempt to represent or represent a client for a fee before the governing body of a public body of which the person is a member. This subsection does not apply to the personÂs employer, business partner or other associate. [1974 c.72 Â§3; 1975 c.543 Â§2; 1987 c.566 Â§9; 1989 c.340 Â§3; 1991 c.146 Â§1; 1991 c.770 Â§6; 1991 c.911 Â§4; 1993 c.743 Â§9]

Â Â Â Â Â  244.045 Regulation of subsequent employment of public officials. (1) A person who has been a Public Utility Commissioner, the Director of the Department of Consumer and Business Services, the Administrator of the Division of Finance and Corporate Securities, the Administrator of the Insurance Division, the Administrator of the Oregon Liquor Control Commission or the Director of the Oregon State Lottery shall not:

Â Â Â Â Â  (a) Within one year after the public official ceases to hold the position become an employee of or receive any financial gain, other than reimbursement of expenses, from any private employer engaged in the activity, occupation or industry over which the former public official had authority; or

Â Â Â Â Â  (b) Within two years after the public official ceases to hold the position:

Â Â Â Â Â  (A) Be a lobbyist for or appear as a representative before the agency over which the person exercised authority as a public official;

Â Â Â Â Â  (B) Influence or try to influence the actions of the agency; or

Â Â Â Â Â  (C) Disclose any confidential information gained as a public official.

Â Â Â Â Â  (2) A person who has been a Deputy Attorney General or an assistant attorney general shall not, within two years after the person ceases to hold the position, lobby or appear before an agency that the person represented while employed by the Department of Justice.

Â Â Â Â Â  (3) A person who has been the State Treasurer or the Chief Deputy State Treasurer shall not, within one year after ceasing to hold office:

Â Â Â Â Â  (a) Accept employment from or be retained by any private entity with whom the office of the State Treasurer or the Oregon Investment Council negotiated or to whom either awarded a contract providing for payment by the state of at least $25,000 in any single year during the term of office of the treasurer;

Â Â Â Â Â  (b) Accept employment from or be retained by any private entity with whom the office of the State Treasurer or the Oregon Investment Council placed at least $50,000 of investment moneys in any single year during the term of office of the treasurer; or

Â Â Â Â Â  (c) Be a lobbyist for an investment institution, manager or consultant, or appear before the office of the State Treasurer or Oregon Investment Council as a representative of an investment institution, manager or consultant.

Â Â Â Â Â  (4) A public official who as part of the officialÂs duties invested public funds shall not within two years after the public official ceases to hold the position:

Â Â Â Â Â  (a) Be a lobbyist or appear as a representative before the agency, board or commission for which the former public official invested public funds;

Â Â Â Â Â  (b) Influence or try to influence the agency, board or commission; or

Â Â Â Â Â  (c) Disclose any confidential information gained as a public official.

Â Â Â Â Â  (5)(a) A person who has been a member of the Department of State Police, who has held a position with the department with the responsibility for supervising, directing or administering programs relating to gaming by a Native American tribe or the Oregon State Lottery and who has been designated by the Superintendent of State Police by rule shall not, within one year after the member of the Department of State Police ceases to hold the position:

Â Â Â Â Â  (A) Accept employment from or be retained by or receive any financial gain related to gaming from the Oregon State Lottery or any Native American tribe;

Â Â Â Â Â  (B) Accept employment from or be retained by or receive any financial gain from any private employer selling or offering to sell gaming products or services;

Â Â Â Â Â  (C) Influence or try to influence the actions of the Department of State Police; or

Â Â Â Â Â  (D) Disclose any confidential information gained as a member of the Department of State Police.

Â Â Â Â Â  (b) This subsection does not apply to:

Â Â Â Â Â  (A) Appointment or employment of a person as an Oregon State Lottery Commissioner or as a Tribal Gaming Commissioner or regulatory agent thereof;

Â Â Â Â Â  (B) Contracting with the Oregon State Lottery as a lottery game retailer;

Â Â Â Â Â  (C) Financial gain received from personal gaming activities conducted as a private citizen; or

Â Â Â Â Â  (D) Subsequent employment in any capacity by the Department of State Police.

Â Â Â Â Â  (c) As used in this subsection, ÂNative American tribeÂ means any recognized Native American tribe or band of tribes authorized by the Indian Gaming Regulatory Act of October 17, 1988 (Public Law 100-497), 25 U.S.C. 2701 et seq., to conduct gambling operations on tribal land. [1987 c.360 Â§1; 1993 c.743 Â§10; 1995 c.79 Â§86; 1997 c.750 Â§1]

REPORTING

Â Â Â Â Â  244.050 Persons required to file statement of economic interest; filing deadline; civil penalty. (1) On or before April 15 of each year the following persons shall file with the Oregon Government Standards and Practices Commission a verified statement of economic interest as required under this chapter:

Â Â Â Â Â  (a) The Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, district attorneys and members of the Legislative Assembly.

Â Â Â Â Â  (b) Any judicial officer, including justices of the peace and municipal judges, except municipal judges in those cities where a majority of the votes cast in the subject city in the 1974 general election was in opposition to the ballot measure provided for in section 10, chapter 68, Oregon Laws 1974 (special session), and except any pro tem judicial officer who does not otherwise serve as a judicial officer.

Â Â Â Â Â  (c) Any candidate for an office designated in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) The Deputy Attorney General.

Â Â Â Â Â  (e) The Legislative Administrator, the Legislative Counsel, the Legislative Fiscal Officer, the Secretary of the Senate and the Chief Clerk of the House of Representatives.

Â Â Â Â Â  (f) The Chancellor and Vice Chancellors of the Oregon University System and the president and vice presidents, or their administrative equivalents, in each institution under the jurisdiction of the State Board of Higher Education.

Â Â Â Â Â  (g) The following state officers:

Â Â Â Â Â  (A) Adjutant General.

Â Â Â Â Â  (B) Director of Agriculture.

Â Â Â Â Â  (C) Manager of State Accident Insurance Fund Corporation.

Â Â Â Â Â  (D) Water Resources Director.

Â Â Â Â Â  (E) Director of Department of Environmental Quality.

Â Â Â Â Â  (F) Director of Oregon Department of Administrative Services.

Â Â Â Â Â  (G) State Fish and Wildlife Director.

Â Â Â Â Â  (H) State Forester.

Â Â Â Â Â  (I) State Geologist.

Â Â Â Â Â  (J) Director of Human Services.

Â Â Â Â Â  (K) Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (L) Director of the Department of State Lands.

Â Â Â Â Â  (M) State Librarian.

Â Â Â Â Â  (N) Administrator of Oregon Liquor Control Commission.

Â Â Â Â Â  (O) Superintendent of State Police.

Â Â Â Â Â  (P) Director of the Public Employees Retirement System.

Â Â Â Â Â  (Q) Director of Department of Revenue.

Â Â Â Â Â  (R) Director of Transportation.

Â Â Â Â Â  (S) Public Utility Commissioner.

Â Â Â Â Â  (T) Director of VeteransÂ Affairs.

Â Â Â Â Â  (U) Executive Director of Oregon Government Standards and Practices Commission.

Â Â Â Â Â  (V) Director of the State Department of Energy.

Â Â Â Â Â  (W) Director and each assistant director of the Oregon State Lottery.

Â Â Â Â Â  (h) Any assistant in the GovernorÂs office other than personal secretaries and clerical personnel.

Â Â Â Â Â  (i) Every elected city or county official except elected officials in those cities or counties where a majority of votes cast in the subject city or county in any election on the issue of filing statements of economic interest under this chapter was in opposition.

Â Â Â Â Â  (j) Every member of a city or county planning, zoning or development commission except such members in those cities or counties where a majority of votes cast in the subject city or county at any election on the issue of filing statements of economic interest under this chapter was in opposition to the ballot measure provided for in section 10, chapter 68, Oregon Laws 1974 (special session).

Â Â Â Â Â  (k) The chief executive officer of a city or county who performs the duties of manager or principal administrator of the city or county except such employees in those cities or counties where a majority of votes cast in the subject city or county in an election on the issue of filing statements of economic interest under this chapter was in opposition.

Â Â Â Â Â  (L) Members of local government boundary commissions formed under ORS 199.410 to 199.519.

Â Â Â Â Â  (m) Every member of a governing body of a metropolitan service district and the executive officer thereof.

Â Â Â Â Â  (n) Each member of the board of directors of the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (o) The chief administrative officer and the financial officer of each common and union high school district, education service district and community college district.

Â Â Â Â Â  (p) Every member of the following state boards and commissions:

Â Â Â Â Â  (A) Board of Geologic and Mineral Industries.

Â Â Â Â Â  (B) Oregon Economic and Community Development Commission.

Â Â Â Â Â  (C) State Board of Education.

Â Â Â Â Â  (D) Environmental Quality Commission.

Â Â Â Â Â  (E) Fish and Wildlife Commission of the State of Oregon.

Â Â Â Â Â  (F) State Board of Forestry.

Â Â Â Â Â  (G) Oregon Government Standards and Practices Commission.

Â Â Â Â Â  (H) Oregon Health Policy Commission.

Â Â Â Â Â  (I) State Board of Higher Education.

Â Â Â Â Â  (J) Oregon Investment Council.

Â Â Â Â Â  (K) Land Conservation and Development Commission.

Â Â Â Â Â  (L) Oregon Liquor Control Commission.

Â Â Â Â Â  (M) Oregon Short Term Fund Board.

Â Â Â Â Â  (N) State Marine Board.

Â Â Â Â Â  (O) Mass transit district boards.

Â Â Â Â Â  (P) Energy Facility Siting Council.

Â Â Â Â Â  (Q) Board of Commissioners of the Port of Portland.

Â Â Â Â Â  (R) Employment Relations Board.

Â Â Â Â Â  (S) Public Employees Retirement Board.

Â Â Â Â Â  (T) Oregon Racing Commission.

Â Â Â Â Â  (U) Oregon Transportation Commission.

Â Â Â Â Â  (V) Wage and Hour Commission.

Â Â Â Â Â  (W) Water Resources Commission.

Â Â Â Â Â  (X) WorkersÂ Compensation Board.

Â Â Â Â Â  (Y) Oregon Facilities Authority.

Â Â Â Â Â  (Z) Oregon State Lottery Commission.

Â Â Â Â Â  (AA) Pacific Northwest Electric Power and Conservation Planning Council.

Â Â Â Â Â  (BB) Columbia River Gorge Commission.

Â Â Â Â Â  (CC) Oregon Health and Science University Board of Directors.

Â Â Â Â Â  (q) The following officers of the State Treasury:

Â Â Â Â Â  (A) Chief Deputy State Treasurer.

Â Â Â Â Â  (B) Executive Assistant to the State Treasurer.

Â Â Â Â Â  (C) Director of the Investment Division.

Â Â Â Â Â  (r) Every member of the board of commissioners of a port governed by ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (2) By April 15 next after the date an appointment takes effect, every appointed public official on a board or commission listed in subsection (1) of this section shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

Â Â Â Â Â  (3) By April 15 next after the filing deadline for the primary election, each candidate for elective public office described in subsection (1) of this section shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

Â Â Â Â Â  (4) Within 30 days after the filing deadline for the general election, each candidate for elective public office described in subsection (1) of this section who was not a candidate in the preceding primary election, or who was nominated for elective public office described in subsection (1) of this section at the preceding primary election by write-in votes, shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

Â Â Â Â Â  (5) The Legislative Assembly shall maintain a continuing review of the operation of this chapter.

Â Â Â Â Â  (6) Subsections (1) to (5) of this section apply only to persons who are incumbent, elected or appointed officials as of April 15 and to persons who are candidates for office on April 15. Those sections also apply to persons who do not become candidates until 30 days after the filing deadline for the statewide general election.

Â Â Â Â Â  (7)(a) Failure to file the statement required by this section subjects a person to a civil penalty that may be imposed as specified in ORS 183.745, but the enforcement of this subsection does not require the Oregon Government Standards and Practices Commission to follow the procedures in ORS 244.260 before finding that a violation of this section has occurred.

Â Â Â Â Â  (b) Failure to file the required statement in timely fashion shall be prima facie evidence of a violation of this section.

Â Â Â Â Â  (c) If within five days after the date on which the statement is to be filed under this section the statement has not been received by the commission, the commission shall notify the public official and give the public official not less than 15 days to comply with the requirements of this section. If the public official fails to comply by the date set by the commission, the commission may impose a civil penalty of $5 for each day the statement is late beyond the date fixed by the commission. The maximum penalty that may be accrued under this section is $1,000.

Â Â Â Â Â  (d) A civil penalty imposed under this subsection is in addition to and not in lieu of sanctions that may be imposed under ORS 244.380. [1974 c.72 Â§Â§4, 4a; 1975 c.543 Â§3; 1977 c.588 Â§3; 1977 c.751 Â§16; 1979 c.374 Â§5; 1979 c.666 Â§6; 1979 c.697 Â§1; 1979 c.736 Â§1; 1979 c.829 Â§9b; 1987 c.373 Â§26; 1987 c.414 Â§148; 1987 c.566 Â§10; 1991 c.73 Â§2; 1991 c.160 Â§1; 1991 c.163 Â§1; 1991 c.470 Â§13; 1991 c.614 Â§2; 1993 c.500 Â§10; 1993 c.743 Â§11; 1995 c.79 Â§87; 1995 c.712 Â§94; 1997 c.652 Â§16; 1997 c.833 Â§22; 1999 c.59 Â§62; 1999 c.291 Â§28; 2001 c.104 Â§77; 2003 c.214 Â§1; 2003 c.784 Â§13; 2005 c.157 Â§6; 2005 c.217 Â§23; 2005 c.777 Â§14]

Â Â Â Â Â  244.055 Additional reporting requirements for State Treasury; confidentiality; effect of failure to comply with requirements. (1) In addition to the statement required by ORS 244.050, the State Treasurer and any person listed under ORS 244.050 (1)(q) and this subsection shall file quarterly at a time fixed by the State Treasurer a trading statement listing all stocks, bonds and other types of securities purchased or sold during the preceding quarter:

Â Â Â Â Â  (a) Directors of the Cash Management Division and the Debt Management Division.

Â Â Â Â Â  (b) Equities, fixed income, short term fund, real estate, equities real estate and commercial and mortgage real estate investment officers and assistant investment officers.

Â Â Â Â Â  (c) Fixed income and short term fund investment analysts.

Â Â Â Â Â  (2) The statement required by subsection (1) of this section shall be filed for review with the State Treasurer, the Attorney General and the Division of Audits of the office of the Secretary of State. The content of the statement is confidential.

Â Â Â Â Â  (3) If the State Treasurer or the Chief Deputy State Treasurer determines that a conflict of interest exists for an officer or employee, the State Treasurer shall subject the person to appropriate discipline, including dismissal or termination of the contract, or both, pursuant to rule. If the State Treasurer has cause to believe that a violation of this chapter has occurred, the State Treasurer shall file a complaint with the Oregon Government Standards and Practices Commission under ORS 244.260.

Â Â Â Â Â  (4) If the State Treasurer fails to act on an apparent conflict of interest under subsection (3) of this section or if the statement of the State Treasurer or the Chief Deputy State Treasurer appears to contain a conflict of interest, the Director of the Division of Audits shall report the failure or apparent conflict to the Attorney General, who may file a complaint with the commission.

Â Â Â Â Â  (5) A person filing the statement required by subsection (1) of this section must verify that the statement is complete and accurate. A person who intentionally fails to file a complete and accurate statement commits a Class C felony and may also be subject to ORS 162.075. [1993 c.743 Â§26]

Â Â Â Â Â  244.060 Form of statement of economic interest. The statement of economic interest filed under ORS 244.050, shall be on a form prescribed by the Oregon Government Standards and Practices Commission, and the person filing the statement shall supply the information required by this section and ORS 244.090, as follows:

Â Â Â Â Â  (1) The name of all positions as officer of a business and business directorships held by the person or a member of the household of the person during the preceding calendar year.

Â Â Â Â Â  (2) All names under which the person and members of the household of the person do business.

Â Â Â Â Â  (3) Sources of income received at any time during the preceding calendar year by the person or a member of the household of the person that produce 10 percent or more of the total annual household income.

Â Â Â Â Â  (4) The name, principal address and brief description of the source of income from which 50 percent or more of the total annual income of the person and members of the household of the person was received during the preceding calendar year and whether the source existed during the preceding year, and whether the source is derived from an entity that now does business or could reasonably be expected to do business or has legislative or administrative interest in the governmental agency of which the public official is or the candidate if elected would be a member or over which the public official has or the candidate if elected would have authority.

Â Â Â Â Â  (5)(a) The listing of all real property in which the public official or candidate therefor or a member of the household of the public official or candidate has or has had any personal, beneficial ownership interest during the preceding calendar year, any options to purchase or sell real property, including a land sales contract, and any other rights of any kind in real property located within the geographic boundaries of the governmental agency of which the public official is or the candidate if elected would be a member or over which the public official has or the candidate if elected would have authority.

Â Â Â Â Â  (b) This subsection does not require the listing of the principal residence of the public official or candidate.

Â Â Â Â Â  (6)(a) Notwithstanding ORS 244.020 (7)(c), if a public official has received food, lodging and payment of travel expenses exceeding $100 when participating in an event which bears a relationship to the public officialÂs office and when appearing in an official capacity, the name, nature and business address of the organization paying the expenses and the date and amount of that expenditure.

Â Â Â Â Â  (b) Beginning on July 1, 1992, the dollar amount specified in paragraph (a) of this subsection shall be adjusted annually by the commission based upon the change in the Portland Consumer Price Index for All Urban Consumers for All Items as prepared by the Bureau of Labor Statistics of the United States Department of Labor or its successor during the preceding 12-month period. The amount determined under this paragraph shall be rounded to the nearest dollar.

Â Â Â Â Â  (7) Any honoraria exceeding $50 received during the preceding calendar year by the person or a member of the household of the person, the payer of the honoraria and the date and time of the event for which the honoraria was received. [1974 c.72 Â§5; 1975 c.543 Â§4; 1987 c.566 Â§11; 1991 c.770 Â§7; 1993 c.743 Â§12; 2003 c.14 Â§116]

Â Â Â Â Â  244.070 When additional statement of economic interest required. The following additional economic interest shall be reported for the preceding calendar year only if the source of that interest is derived from an individual or business which has been doing business, does business or could reasonably be expected to do business with or has legislative or administrative interest in the governmental agency of which the public official is or the candidate if elected would be a member or over which the public official has or the candidate if elected would have authority:

Â Â Â Â Â  (1) Each source of income over $1,000, other than a source of income disclosed under ORS 244.060, whether or not taxable, received by the public official or candidate therefor or a member of the household of the public official or candidate.

Â Â Â Â Â  (2) Each person to whom the public official or candidate therefor or a member of the household of the public official or candidate owes or has owed money in excess of $1,000, the interest rate thereon and the date of the loan, except for debts owed to any federal or state regulated financial institution or retail contracts.

Â Â Â Â Â  (3) Each business, principal address, and brief description of its nature, in which the public official or candidate therefor or a member of the household of the public official or candidate has or has had a personal, beneficial interest or investment, including stocks or other securities, in excess of $1,000, except for individual items involved in a mutual fund or a blind trust, or a time or demand deposit in a financial institution, shares in a credit union, or the cash surrender value of life insurance.

Â Â Â Â Â  (4) Each person for whom the public official or candidate has performed services for a fee in excess of $1,000 except for any disclosure otherwise prohibited by law or by a professional code of ethics. [1974 c.72 Â§6; 1975 c.543 Â§5; 1987 c.566 Â§12]

Â Â Â Â Â  244.080 Filing of different form allowed by rule. The Oregon Government Standards and Practices Commission by rule may accept the filing of a form containing less than the information required under ORS 244.060 and 244.070 if the public official certifies thereon that the information contained on the form previously filed is unchanged. If any portion of the information contained in the filing is changed, the public official may certify only as to the changed material. [Subsection (1) enacted as 1974 c.72 Â§8; subsection (2) enacted as 1975 c.543 Â§7(1); 1977 c.588 Â§4; 1987 c.566 Â§13]

Â Â Â Â Â  244.090 Report on association with compensated lobbyist. (1) Each public official of this state or candidate required to make a statement of economic interest shall report by name any compensated lobbyist who, during the preceding calendar year, was associated with a business with which the public official or candidate or a member of the household of the public official or candidate was also associated. Holding stock in a publicly traded corporation in which the lobbyist also holds stock is not a relationship for which a statement is required.

Â Â Â Â Â  (2) As used in this section ÂlobbyistÂ has the meaning set forth in ORS 171.725. [1974 c.72 Â§7; 1975 c.543 Â§6; 1987 c.566 Â§14]

Â Â Â Â Â  244.100 Disclosure of gifts or other compensation; exemptions from gift limitation; rules. (1) The Oregon Government Standards and Practices Commission by rule may require the disclosure and reporting of gifts or other compensation made to or received by a public official or candidate for elective office.

Â Â Â Â Â  (2) The commission by rule may exempt from the gift limitation contained in ORS 244.040, any gift of food or beverage but may require that when gifts of food or beverage exceed a dollar amount fixed by the commission, the source thereof shall be disclosed on a form prescribed by the commission.

Â Â Â Â Â  (3) In addition to any disclosures or reports required under subsections (1) and (2) of this section, any person or organization that provides a public official with food, lodging or travel expenses exceeding $50, as described in ORS 244.060 (6), shall notify the public official in writing of the amount of the expense. The notice shall be sent to the public official within 10 days from the date such expenses are incurred. [1975 c.543 Â§11; 1991 c.677 Â§1]

Â Â Â Â Â  244.110 Required statements subject to penalty for false swearing. (1) Any statement of economic interest required to be filed by ORS 244.050, 244.060, 244.070, 244.080, 244.090 or 244.100 shall contain or be verified by a written declaration that it is made under the penalties of false swearing. Such declaration shall be in lieu of any oath otherwise required.

Â Â Â Â Â  (2) No person shall willfully make and subscribe any return statement or other document which contains or is verified by a written declaration that it is made under penalties for false swearing, which the person does not believe to be true and correct to every matter. [1974 c.72 Â§22; 1977 c.588 Â§5]

Â Â Â Â Â  244.115 Filing required for member of Congress or candidate; filing date. Each member of Congress from this state and each candidate for a seat in Congress from this state shall file with the Oregon Government Standards and Practices Commission a copy of the federal ethics filing required under federal law or by congressional rule within 30 days after the filing date required under federal law or congressional rule. If the filing is not made in a timely manner, the commission shall obtain copies of the filing and indicate thereon that the filing was not made with the commission by the member of Congress or candidate. All such filings are public records available for public inspection. [1991 c.160 Â§7]

METHOD OF HANDLING ACTUAL OR POTENTIAL CONFLICTS

Â Â Â Â Â  244.120 Methods of handling conflicts; generally; application to elected officials or members of boards. (1) Except as provided in subsection (2) of this section, when met with an actual or potential conflict of interest, a public official shall:

Â Â Â Â Â  (a) If the public official is a member of the Legislative Assembly, announce publicly, pursuant to rules of the house of which the public official is a member, the nature of the conflict before taking any action thereon in the capacity of a public official.

Â Â Â Â Â  (b) If the public official is a judge, remove the judge from the case giving rise to the conflict or advise the parties of the nature of the conflict.

Â Â Â Â Â  (c) If the public official is any other appointed official subject to this chapter, notify in writing the person who appointed the public official to office of the nature of the conflict, and request that the appointing authority dispose of the matter giving rise to the conflict. Upon receipt of the request, the appointing authority shall designate within a reasonable time an alternate to dispose of the matter, or shall direct the official to dispose of the matter in a manner specified by the appointing authority.

Â Â Â Â Â  (2) An elected public official, other than a member of the Legislative Assembly, or an appointed public official serving on a board or commission, shall:

Â Â Â Â Â  (a) When met with a potential conflict of interest, announce publicly the nature of the potential conflict prior to taking any action thereon in the capacity of a public official; or

Â Â Â Â Â  (b) When met with an actual conflict of interest, announce publicly the nature of the actual conflict and:

Â Â Â Â Â  (A) Except as provided in subparagraph (B) of this paragraph, refrain from participating as a public official in any discussion or debate on the issue out of which the actual conflict arises or from voting on the issue.

Â Â Â Â Â  (B) If any public officialÂs vote is necessary to meet a requirement of a minimum number of votes to take official action, be eligible to vote, but not to participate as a public official in any discussion or debate on the issue out of which the actual conflict arises.

Â Â Â Â Â  (3) Nothing in subsection (1) or (2) of this section requires any public official to announce a conflict of interest more than once on the occasion which the matter out of which the conflict arises is discussed or debated.

Â Â Â Â Â  (4) Nothing in this section authorizes a public official to vote if the official is otherwise prohibited from doing so. [1974 c.72 Â§10; 1975 c.543 Â§7; 1987 c.566 Â§15; 1993 c.743 Â§15]

Â Â Â Â Â  244.130 Recording of notice of conflict; effect of failure to disclose conflict; rules. (1) When a public official gives notice of an actual or potential conflict of interest, the actual or potential conflict shall be recorded in the official records of the public body, and a notice of the actual or potential conflict and how it was disposed of may in the discretion of the public body be provided the Oregon Government Standards and Practices Commission within a reasonable period of time. The commission may by rule establish criteria for cases in which such information shall, shall not, or may be provided to it.

Â Â Â Â Â  (2) No decision or action of any public official or any board or commission on which the public official serves or agency by which the public official is employed shall be voided by any court solely by reason of the failure of the public official to disclose an actual or potential conflict of interest. [1974 c.72 Â§11; 1975 c.543 Â§8; 1993 c.743 Â§16]

Â Â Â Â Â  244.135 Method of handling conflicts by planning commission members. (1) A member of a city or county planning commission shall not participate in any commission proceeding or action in which any of the following has a direct or substantial financial interest:

Â Â Â Â Â  (a) The member or the spouse, brother, sister, child, parent, father-in-law, mother-in-law of the member;

Â Â Â Â Â  (b) Any business in which the member is then serving or has served within the previous two years; or

Â Â Â Â Â  (c) Any business with which the member is negotiating for or has an arrangement or understanding concerning prospective partnership or employment.

Â Â Â Â Â  (2) Any actual or potential interest shall be disclosed at the meeting of the commission where the action is being taken. [Formerly 215.035 and 227.035]

APPLICATION OF REPORTING REQUIREMENTS TO LOCAL GOVERNMENTS

Â Â Â Â Â  244.160 Application to political subdivisions except cities and counties. Any political subdivision in this state other than a city or county by resolution may require any public official of the subdivision to file a verified statement of economic interest. The filing shall be made with the Oregon Government Standards and Practices Commission. A copy of the ordinance shall be filed with the commission. [1974 c.72 Â§9]

Â Â Â Â Â  244.170 [1975 c.216 Â§1a; repealed by 2003 c.14 Â§117]

Â Â Â Â Â  244.180 When city officials required to file statement. (1) As used in this section, Âpublic officials of a cityÂ means:

Â Â Â Â Â  (a) Each person holding an elective city office;

Â Â Â Â Â  (b) Each member of a city planning, zoning or development commission; and

Â Â Â Â Â  (c) The chief executive officer of the city who performs the duties of manager or a principal administrator of the city.

Â Â Â Â Â  (2) Public officials of a city are required to file a statement of economic interest with the Oregon Government Standards and Practices Commission if a majority of the votes cast by the electors of the city voting at the election as provided for in ORS 244.201 is in favor thereof. [1975 c.216 Â§2; 1987 c.566 Â§16; 2005 c.22 Â§186]

Â Â Â Â Â  244.190 When county officials required to file statement. (1) As used in this section, Âpublic officials of a countyÂ means:

Â Â Â Â Â  (a) Each person holding an elective county office;

Â Â Â Â Â  (b) Each member of a county planning, zoning or development commission; and

Â Â Â Â Â  (c) The chief executive officer of the county who performs the duties of a principal administrator of the county.

Â Â Â Â Â  (2) Public officials of a county are required to file a statement of economic interest with the Oregon Government Standards and Practices Commission if a majority of the votes cast by the electors of the county voting at the election as provided for in ORS 244.201 is in favor thereof. [1975 c.216 Â§3; 1987 c.566 Â§17; 2005 c.22 Â§187]

Â Â Â Â Â  244.195 Certain city and county officers to be informed of reporting requirements; effect of failure to inform. (1) The city recorder or county clerk, respectively, shall provide to every person newly elected or appointed to any city or county office for which statements of financial interest are required under ORS 244.050 information about the requirements of ORS 244.050, 244.060, 244.070, 244.080 and 244.090 either at the first meeting attended by the new officer or before the officer takes the oath of office, whichever is first.

Â Â Â Â Â  (2) At the time of fulfilling duties under subsection (1) of this section, the city recorder or county clerk shall provide to each new officer a copy of the statements and explanation provided to the city recorder or county clerk under subsection (3) of this section.

Â Â Â Â Â  (3) The Oregon Government Standards and Practices Commission shall provide copies of the statements described in ORS 244.060, 244.070, 244.080 and 244.090 and an explanation of the requirements of the law relating to the statements to each city recorder and county clerk.

Â Â Â Â Â  (4) Any person described in subsection (1) of this section who is not informed of the filing requirements under ORS 244.050, 244.060, 244.070, 244.080 and 244.090 and provided with a copy of the statements and explanation described in subsection (3) of this section before taking the oath of office may resign that office within 90 days thereafter or before the next date specified in ORS 244.050 for the filing of a statement, whichever is longer, without filing any statement and without sanction or penalty that might otherwise be imposed for not filing. [1979 c.332 Â§2]

Â Â Â Â Â  244.200 [1975 c.216 Â§5; repealed by 1983 c.350 Â§62 (244.201 enacted in lieu of 244.200 and 244.210)]

Â Â Â Â Â  244.201 Election procedure for city or county. (1) This section establishes the procedure for submitting at an election:

Â Â Â Â Â  (a) The question whether public officials of a city, as defined in ORS 244.180, shall be required to file a statement of economic interest with the Oregon Government Standards and Practices Commission.

Â Â Â Â Â  (b) The question whether public officials of a county, as defined in ORS 244.190, shall be required to file a statement of economic interest with the commission.

Â Â Â Â Â  (2) Upon receipt of a petition filed as provided in this section, the governing body of a city or county shall submit the question at the next primary election or general election.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (b) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (4) If ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city or if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city or county charter or an ordinance adopted under the city or county charter.

Â Â Â Â Â  (5) The ballot title for a question submitted to election under this section must specify the public officials of the city, as defined in ORS 244.180, or of the county, as defined in ORS 244.190.

Â Â Â Â Â  (6) If a question under this section appears on both city and county ballots the votes cast in each city and in each county shall be counted, canvassed, returned and declared separately for each city and county.

Â Â Â Â Â  (7) The results of any question submitted to election under this section shall be forwarded by the city recorder or county clerk to the Oregon Government Standards and Practices Commission not later than January 1 next following the election. [1983 c.350 Â§63 (enacted in lieu of 244.200 and 244.210); 1995 c.712 Â§95]

Â Â Â Â Â  244.210 [1975 c.216 Â§4; repealed by 1983 c.350 Â§62 (244.201 enacted in lieu of 244.200 and 244.210)]

COMMISSION

Â Â Â Â Â  244.250 Oregon Government Standards and Practices Commission; appointment; term; quorum; compensation; legal counsel. (1) The Oregon Government Standards and Practices Commission is established, consisting of seven members appointed in the following manner to be confirmed by the Senate:

Â Â Â Â Â  (a) Four members appointed by the Governor from among persons recommended, one each by the leadership of the Democratic and Republican parties in each house of the Legislative Assembly. If a person recommended by the leadership of the Democratic or Republican party is not approved by the Governor, another person shall be recommended.

Â Â Â Â Â  (b) Three members appointed by the Governor without leadership recommendation, no more than two of whom shall be from the same major political party.

Â Â Â Â Â  (2) No person who holds any public office listed in ORS 244.050 (1) except as a member of the commission shall be appointed to the commission. No more than four members shall be members of the same political party.

Â Â Â Â Â  (3) The term of office is four years. No member shall be eligible to be appointed to more than one full term but may serve out an unexpired term. However, those members first appointed to the commission serving less than a three-year term are eligible for a second appointment for a full term. Vacancies shall be filled by the appointing authority for the unexpired term.

Â Â Â Â Â  (4) The commission shall elect a chairperson and vice chairperson for such terms and duties as the commission may require.

Â Â Â Â Â  (5) A quorum consists of four members but no final decision may be made without an affirmative vote of the majority of the members appointed to the commission.

Â Â Â Â Â  (6) Members shall be entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) The commission may retain or appoint qualified legal counsel who shall be a member of the Oregon State Bar and who shall be responsible to the commission. The appointment of legal counsel under this subsection shall be made only when the commission finds it is inappropriate and contrary to the public interest for the office of the Attorney General to represent concurrently more than one public official or agency in any matter before the commission because such representation would create or tend to create a conflict of interest and is not subject to ORS 180.230 or 180.235.

Â Â Â Â Â  (8) The Attorney General shall not represent before the commission any state public official who is the subject of any complaint or action of the commission at the commissionÂs own instigation. [1974 c.72 Â§12; 1977 c.588 Â§6; 1987 c.566 Â§18; 1991 c.770 Â§3; 1993 c.743 Â§17]

Â Â Â Â Â  244.260 Confidential Preliminary Review Phase; Investigatory Phase; notice; findings; civil penalty; contested case or court proceedings. (1)(a) Upon its own instigation or signed complaint of any person, the Oregon Government Standards and Practices Commission may undertake action in the Preliminary Review Phase with respect to the contents of any statements filed under this chapter or resolution adopted pursuant thereto or any alleged violation of any provision of this chapter.

Â Â Â Â Â  (b) The public official who is the subject of a complaint or of the commissionÂs own action shall be notified immediately upon receipt of the complaint or upon adoption of a motion by the commission to undertake any action concerning the public official. The notice shall be given by telephone if the official can be reached and shall also be in writing mailed to the official. The notice shall include the nature of the complaint or motion and a copy of all materials submitted along with the complaint or materials which give rise to the commissionÂs instigation of action on its own motion. However, the official must also be notified in advance if an issue that may give rise to a motion to undertake action on the commissionÂs own instigation is to be discussed at a commission meeting.

Â Â Â Â Â  (c) Before investigating any complaint or undertaking any investigation at the commissionÂs own instigation, if the public official who is the subject of the complaint or of the commissionÂs own action is a member of the Legislative Assembly, the commission shall determine whether the alleged violation of any provision of this chapter involves conduct protected by section 9, Article IV of the Oregon Constitution. If the commission determines that the conduct is protected by section 9, Article IV of the Oregon Constitution, the commission shall dismiss the complaint or rescind its motion as provided in paragraph (e) of this subsection.

Â Â Â Â Â  (d) If the complaint has not been dismissed or the motion of the commission has not been rescinded as described in paragraph (c) of this subsection, before investigating any complaint or undertaking an investigation on the commissionÂs own instigation, the commission shall make a finding that there is cause to undertake an investigation, notify the public official who is the subject of the investigation, identify the issues to be examined and shall confine its investigation to those issues. If the commission finds reason to expand its investigation, it shall move to do so and shall record in its minutes the issues to be examined before expanding the scope of its investigation and formally notify the complainant and the public official who is the subject of the complaint of the expansion and the scope thereof.

Â Â Â Â Â  (e) If the commission does not make a finding of cause, or if the commission determines that the alleged violation of this chapter involves conduct protected by section 9, Article IV of the Oregon Constitution, the commission shall dismiss the complaint or rescind its motion and shall formally enter the dismissal or rescission on its records. The commission shall notify the public official of the dismissal or rescission. After dismissal or rescission, the commission shall take no further action involving the public official unless a new and different complaint is filed or action at its own instigation is undertaken based on different conduct.

Â Â Â Â Â  (2) The commission may:

Â Â Â Â Â  (a) During the Preliminary Review Phase, seek, solicit or otherwise obtain any books, papers, records, memoranda or other additional information, administer oaths and take depositions necessary to determine whether there is cause or if the alleged violation is protected by section 9, Article IV of the Oregon Constitution; and

Â Â Â Â Â  (b) During the Investigatory Phase, require any additional information, administer oaths, take depositions and issue subpoenas to compel attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to complete the investigation. If any person fails to comply with any subpoena issued under this section or refuses to testify on any matters on which the person may be lawfully interrogated, the procedure provided in ORS 183.440 shall be followed to compel compliance.

Â Â Â Â Â  (3) The person conducting any inquiry or investigation shall do so in an impartial, objective manner. All favorable and unfavorable information collected by the investigator shall be turned over to the commission.

Â Â Â Â Â  (4) The findings of the commission in any inquiry or investigation shall be reported impartially, including both favorable and unfavorable findings, and shall be made available to the public official who is the subject thereof, to the appointing authority, if any, and to the Attorney General for state public officials and to the appropriate district attorney for local public officials. The findings shall be made available to the Commission on Judicial Fitness and Disability in any investigation involving a judge.

Â Â Â Â Â  (5) Hearings relating to any charge of alleged violation of this chapter must be held before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The procedure shall be that for a contested case under ORS chapter 183.

Â Â Â Â Â  (6)(a) The period of time from the filing of a complaint or from acting on the commissionÂs own instigation to the finding of cause or dismissal of the complaint or rescission of the motion shall be termed the Preliminary Review Phase and shall not exceed 90 days unless a delay is stipulated to by both the public official and the Oregon Government Standards and Practices Commission with the commission reserving a portion of the delay period to complete its actions.

Â Â Â Â Â  (b) The Preliminary Review Phase shall be confidential. Commission members and staff may acknowledge receipt of a complaint but shall make no public comment or publicly disclose any materials relating to a case during the Preliminary Review Phase. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

Â Â Â Â Â  (c) The commissionÂs deliberations of a case at the conclusion of the Preliminary Review Phase shall be conducted in executive session. All case related materials and proceedings shall be open to the public after the commission makes a finding of cause, dismisses a complaint or rescinds a motion. Prior to the end of the Preliminary Review Phase, the executive director of the commission shall prepare a statement of the facts determined during the phase, including appropriate legal citations and relevant authorities. Before presentation to the commission, the executive directorÂs statement shall be reviewed by legal counsel to the commission.

Â Â Â Â Â  (d) The time limit imposed in this subsection and the commissionÂs inquiry are suspended if:

Â Â Â Â Â  (A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission unless the parties stipulate otherwise; or

Â Â Â Â Â  (B) A court has enjoined the commission from continuing its inquiry.

Â Â Â Â Â  (7)(a) The period of time from the finding of cause to the beginning of any contested case proceedings shall be termed the Investigatory Phase and shall not exceed 120 days unless a delay is stipulated to by both the public official and the Oregon Government Standards and Practices Commission with the commission reserving a portion of the delay period to complete its actions.

Â Â Â Â Â  (b) The time limit imposed in this subsection and the commissionÂs investigation are suspended if:

Â Â Â Â Â  (A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission unless the parties stipulate otherwise; or

Â Â Â Â Â  (B) A court has enjoined the commission from continuing its investigation.

Â Â Â Â Â  (c) At the end of the Investigatory Phase, the commission shall take action by order, which action may include:

Â Â Â Â Â  (A) Dismissal, with or without comment;

Â Â Â Â Â  (B) Continuation of the investigation to determine further facts, but no more than one continuation, not to exceed 30 daysÂ duration, shall be taken;

Â Â Â Â Â  (C) Moving to a contested case proceeding;

Â Â Â Â Â  (D) Seeking a negotiated settlement; or

Â Â Â Â Â  (E) Taking other appropriate action if justified by the findings.

Â Â Â Â Â  (8) If, at the end of the Investigatory Phase, the commission takes action by order to move to a contested case proceeding, a public official may notify the commission that the official elects to have the commission file a lawsuit against the official in the Marion County Circuit Court in lieu of the contested case proceeding. The public official shall notify the commission of the election in writing no later than 21 days after receiving notification of the commissionÂs action by order to move to the contested case proceeding. The commission shall file suit within 30 days after receiving notice that the public official has elected the lawsuit procedure.

Â Â Â Â Â  (9) The commission shall not inquire into or investigate any complaint or act at its own instigation on alleged conduct that occurred more than four years before the complaint is filed or action is undertaken.

Â Â Â Â Â  (10) Nothing in this section is intended to prevent the commission and the public official or other person alleged to have violated this chapter from stipulating to a finding of fact concerning the violation and consenting to an appropriate penalty. The commission shall enter an order accordingly.

Â Â Â Â Â  (11) As used in this section:

Â Â Â Â Â  (a) ÂCauseÂ means that there is a substantial, objective basis for believing that an offense or violation may have been committed and the person who is the subject of an inquiry may have committed the offense or violation.

Â Â Â Â Â  (b) ÂPendingÂ means that a prosecuting attorney is either actively investigating the factual basis of the alleged criminal conduct, is preparing to seek or is seeking an accusatory instrument, has obtained an accusatory instrument and is proceeding to trial or is in trial or in the process of negotiating a plea. [1974 c.72 Â§13; 1989 c.807 Â§1; 1991 c.272 Â§1; 1991 c.770 Â§1a; 1993 c.743 Â§18; 1999 c.849 Â§Â§51,52; 1999 c.850 Â§1; 2003 c.75 Â§30]

Â Â Â Â Â  244.270 Findings as grounds for removal. If the Oregon Government Standards and Practices Commission finds that an appointed public official has violated any provision of this chapter or any rule adopted pursuant thereto, the finding shall constitute prima facie evidence of unfitness where removal is authorized for cause either by law or pursuant to section 6, Article VII (Amended) of the Oregon Constitution. [1974 c.72 Â§14; 1977 c.588 Â§7]

Â Â Â Â Â  244.280 Opinions; liability of person following interpretation. (1) Upon the written request of any public official, candidate for public office or any person, or upon its own motion, the Oregon Government Standards and Practices Commission, under signature of the chairperson, may issue and publish opinions on the requirements of this chapter, based on actual or hypothetical circumstances.

Â Â Â Â Â  (2) If any public official or business with which the public official is associated is in doubt whether a proposed transaction or action constitutes a violation of this chapter, the public official or the business may request in writing a determination from the commission. If any public official is in doubt whether receipt of an honoraria is in violation of this chapter because the person paying the honoraria may be found to have a legislative or administrative interest, the public official shall request in writing a determination from the commission. The requester shall supply such information as the commission requests to enable it to issue the interpretation.

Â Â Â Â Â  (3) A public official or business with which a public official is associated shall not be liable under this chapter, for any action or transaction carried out in accordance with an advisory interpretation issued under subsection (2) of this section. Such an advisory interpretation shall be considered a formal opinion having precedential effect and shall be subject to review by legal counsel to the commission before the interpretation is sent to the requester. [1974 c.72 Â§15; 1975 c.543 Â§9; 1977 c.588 Â§8; 1987 c.566 Â§19; 1991 c.272 Â§2; 1993 c.743 Â§13]

Â Â Â Â Â  244.290 General duties of commission; rules. The Oregon Government Standards and Practices Commission shall:

Â Â Â Â Â  (1) Prescribe forms for statements required by this chapter and provide the forms to persons required to file the statements under this chapter or resolution adopted pursuant thereto.

Â Â Â Â Â  (2) Prepare, publish and provide a manual setting forth recommended uniform methods of reporting for use by persons filing statements under this chapter or resolution adopted pursuant thereto.

Â Â Â Â Â  (3) Develop a filing, coding and cross-indexing system consistent with the purposes of this chapter.

Â Â Â Â Â  (4) Prepare and publish such reports as the commission finds necessary.

Â Â Â Â Â  (5) Adopt rules necessary to carry out its duties under ORS 171.725 to 171.785 and 171.992 and this chapter, including rules to:

Â Â Â Â Â  (a) Create a procedure under which items before the commission may be treated under a consent calendar and voted on as a single item;

Â Â Â Â Â  (b) Exempt a public official who is otherwise required to file a statement pursuant to ORS 244.050 from filing the statement if the regularity, number and frequency of the meetings and actions of the body over which the public official has jurisdiction are so few or infrequent as not to warrant the public disclosure;

Â Â Â Â Â  (c) Establish an administrative process whereby a person subpoenaed by the commission may obtain a protective order; and

Â Â Â Â Â  (d) List criteria and establish a process for the commission to use prosecutorial discretion to decide whether to proceed with an inquiry or investigation. [1974 c.72 Â§17; 1987 c.566 Â§20; 1993 c.743 Â§23]

Â Â Â Â Â  244.300 Status of records. Records of the Oregon Government Standards and Practices Commission shall constitute public records of this state. [1974 c.72 Â§18; 1977 c.588 Â§9]

Â Â Â Â Â  244.310 Executive director; duties. The Oregon Government Standards and Practices Commission shall appoint an executive director to serve at the pleasure of the commission. The executive director shall be responsible for the administrative operations of the commission and shall perform such other duties as may be designated or assigned to the executive director from time to time by the commission. However, the commission shall not delegate the power to make regulations or issue advisory opinions to the executive director. [1974 c.72 Â§16]

Â Â Â Â Â  244.320 Manual on government ethics; revision. (1) The Oregon Government Standards and Practices Commission shall cause to have prepared and published a manual on government ethics that explains in terms understandable to legislative and public officials and the public the requirements of this chapter and the commissionÂs interpretation of those requirements whether stated by rule or in an opinion.

Â Â Â Â Â  (2) The commission shall be guided in preparing its manual by the manual prepared by the Attorney General to guide public officials and the public in the requirements of ORS chapter 192.

Â Â Â Â Â  (3) The manual required by this section shall be updated as often as the commission believes necessary but no less frequently than once every four years. [1991 c.522 Â§2]

Â Â Â Â Â  244.330 Distribution of ethics manual to public officials; assistance of professional associations. The Oregon Government Standards and Practices Commission shall distribute, insofar as is practicable, copies of its ethics manual to every public official. The commission shall seek the assistance of professional associations that represent public officials in its efforts to comply with this section. [1993 c.714 Â§4]

Â Â Â Â Â  Note: 244.330 and 244.340 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 244 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  244.340 Continuing education program required. The Oregon Government Standards and Practices Commission shall prepare and present a program of continuing education for public officials and lobbyists. For this purpose, the commission may use its own staff or may contract for the preparation and presentation of this program, or both. [1993 c.714 Â§5]

Â Â Â Â Â  Note: See note under 244.330.

Â Â Â Â Â  244.345 Oregon Government Standards and Practices Commission Account. The Oregon Government Standards and Practices Commission Account is established separate and distinct from the General Fund. All moneys received by the Oregon Government Standards and Practices Commission, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the commission to carry out the duties, functions and powers of the commission. [2001 c.716 Â§11]

Note: 244.345 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 244 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ENFORCEMENT

Â Â Â Â Â  244.350 Civil penalties. (1) The Oregon Government Standards and Practices Commission or the court under ORS 244.260 (8) may impose civil penalties not to exceed:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, $1,000 for violating any provision of this chapter or any resolution adopted under this chapter.

Â Â Â Â Â  (b) $25,000 for violation of ORS 244.045.

Â Â Â Â Â  (2) The commission may impose civil penalties not to exceed $1,000 for violating any provision of ORS 192.660. However, a civil penalty may not be imposed under this subsection if the violation occurred as a result of the governing body of the public body acting upon the advice of the public bodyÂs counsel.

Â Â Â Â Â  (3) The commission may impose civil penalties not to exceed $250 for violation of ORS 293.708.

Â Â Â Â Â  (4) Any penalty imposed under this section is in addition to and not in lieu of any other penalty or sanction that may be imposed according to law, including removal from office. [1974 c.72 Â§19; 1977 c.588 Â§10; 1987 c.360 Â§3; 1993 c.743 Â§29; 1993 c.747 Â§2; 1997 c.750 Â§2; 2005 c.179 Â§3]

Â Â Â Â Â  244.360 Forfeiture of twice financial benefit. The Oregon Government Standards and Practices Commission, in addition to civil penalties prescribed in ORS 244.350, may require any public official who has financially benefited the public official or any other person by violation of any provision of this chapter to forfeit twice the amount that the public official or any other person realized from violating any provision of this chapter. [1974 c.72 Â§20; 1987 c.566 Â§21]

Â Â Â Â Â  244.370 Procedure for collecting penalties. (1) Any civil penalty under ORS 244.350 or 244.360 shall be imposed in the manner prescribed by ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, a hearing shall be required in all cases prior to imposition of penalty unless the public official waives the hearing. The public official to whom the notice is addressed shall have 10 days from the date of service of the notice in which to waive a hearing before the Oregon Government Standards and Practices Commission and the public official shall be so notified.

Â Â Â Â Â  (3) All penalties recovered under ORS 244.350 and 244.360 shall be paid into the State Treasury and credited to the General Fund. [1974 c.72 Â§21; 1977 c.588 Â§11; 1989 c.706 Â§10; 1991 c.734 Â§13]

Â Â Â Â Â  244.380 Sanctions against noncomplying officials or candidates. (1) In the event that a public official or candidate subject to the requirements of this chapter, fails to file a statement of economic interests required by this chapter, or by resolution adopted pursuant thereto, the following actions shall be taken, irrespective of other penalties which may be imposed pursuant to this chapter if, after a hearing has been granted the public official and a penalty is imposed under ORS 244.370, the public official continues to refuse to file a statement of economic interests:

Â Â Â Â Â  (a) Except as to judges, no compensation shall be paid to a salaried public official. Upon notice to the Oregon Department of Administrative Services or to the appropriate local authority from the Oregon Government Standards and Practices Commission of the failure to file the required report when due, compensation shall be withheld and the public official shall be barred from beginning or continuing to exercise the official duty of the public official until such time as the public official complies with the requirements of this chapter. In the case of a public official who receives no compensation, the public official shall be barred from beginning or continuing the exercise of the official duty of the public official until such time as a statement is filed as required under this chapter.

Â Â Â Â Â  (b) Upon notice from the commission to the chief elections officer of the failure to file the statement required by this chapter, the chief elections officer shall:

Â Â Â Â Â  (A) If the notice is received on or before the 61st day before the date of the election, cause the name of the candidate for public office to be removed from the ballot on which the name of the candidate would otherwise appear; or

Â Â Â Â Â  (B) If the candidate has been nominated or elected, refuse to issue a certificate of nomination or election.

Â Â Â Â Â  (2) If the name of a candidate for public office is removed from the ballot as provided in subsection (1) of this section, the name shall be removed in accordance with ORS 254.165. [1974 c.72 Â§23; 1975 c.543 Â§12; 1977 c.588 Â§12; 1987 c.566 Â§22; 1995 c.607 Â§69]

Â Â Â Â Â  244.390 Status of penalties and sanctions. The penalties and sanctions imposed by this chapter are in addition to and not in lieu of any other penalty or sanction prescribed or authorized by law which applies to the conduct of public officials. [1974 c.72 Â§25]

Â Â Â Â Â  244.400 Attorney fees for public official prevailing in enforcement action or lawsuit. (1) A public official or person described in ORS 171.778 who prevails following a contested case hearing under this chapter or a lawsuit under ORS 244.260 shall be awarded reasonable attorney fees at the conclusion of the contested case or on appeal.

Â Â Â Â Â  (2) Upon prevailing following the conclusion of a contested case or lawsuit, the public official or person may petition the Circuit Court for Marion County for the purpose of determining the award of reasonable attorney fees. The Oregon Government Standards and Practices Commission shall be named as a respondent in the petition. The petitioner and respondent shall follow the procedure provided in ORCP 68 for the determination of reasonable attorney fees. The court shall give precedence on its docket to petitions filed under this subsection as the circumstances may require.

Â Â Â Â Â  (3) The Court of Appeals shall award reasonable attorney fees to the public official or person if the public official prevails on appeal from any decisions of the commission or of the Marion County Circuit Court.

Â Â Â Â Â  (4) Attorney fees to be awarded under this section shall be only those fees incurred by the public official or person from the time the commission notifies the public official or person that it has entered an order to move to a contested case proceeding.

Â Â Â Â Â  (5) Any attorney fees awarded to the public official pursuant to this section shall be paid from the General Fund. [1991 c.770 Â§9; 1993 c.743 Â§30]

_______________

CHAPTER 245

[Reserved for expansion]



Chapter 246

Chapter 246  Administration of Election Laws; Vote Recording Systems

2005 EDITION

TITLE 23

ELECTIONS

Chapter     246.     Administration of Election Laws; Vote Recording Systems

247.     Qualification and Registration of Electors

248.     Political Parties; Presidential Electors

249.     Candidates; Recall

250.     Initiative and Referendum

251.     Voters Pamphlet

253.     Absent Electors

254.     Conduct of Elections

255.     Special District Elections

258.     Election Contests; Recounts

260.     Campaign Finance Regulation; Election Offenses

_______________

Chapter 246  Administration of Election Laws; Vote Recording Systems

2005 EDITION

ELECTION LAWS; VOTE RECORDING SYSTEMS

ELECTIONS

GENERAL PROVISIONS

246.012     Definitions

246.015     Applicability of certain statutes only to polling place elections

246.021     Time within which election documents must be received by elections officer; electronic facsimile transmissions; statements filed in electronic format

246.025     Use of signature stamp by person with disability

246.046     Secretary of State and county clerks to seek out evidence of violations

SECRETARY OF STATE

246.110     Secretary of State as chief elections officer

246.120     Directives, instructions and assistance to county clerks

246.140     Election law conferences for county clerks

246.150     Rules

246.160     Compilations and digests of election laws; distribution of supplies and materials to county clerks and others

246.170     Deposit of moneys received under ORS 246.160 in Secretary of State Miscellaneous Receipts Account

246.179     Reimbursement of county clerk for special elections for United States Senator or Representative and for recall elections involving state office

246.185     Elections Fund

246.190     Help America Vote Act complaint procedures; rules

COUNTY CLERK

246.200     County clerk to conduct elections; exceptions

246.210     County clerk to supervise local elections officials

246.245     Notification to county clerk when city boundary changed

246.250     Personnel; equipment, materials and facilities; payment of expenses; administering oaths

246.270     Office hours of county clerk on election days

PRECINCT ELECTION BOARDS

246.310     Precinct election boards

246.320     Distribution of list of persons appointed election board clerks; consideration of objections

246.330     Compensation of election board clerks; service without compensation

246.335     Meetings with county clerk

PRECINCTS; POLLING PLACES

246.410     Establishment and modification of precincts; maximum number of electors in precinct

246.420     Designation of polling places; preferred use of public buildings; symbol designating access to individuals with disabilities

VOTE RECORDING SYSTEMS

246.520     Applicable laws; conflicting laws and ordinances inapplicable

246.530     Adoption, purchase or procurement of equipment; use thereafter

246.540     Joint purchase, maintenance and use

246.550     Examination and approval of equipment by Secretary of State

246.560     Requirements for approval of equipment

246.565     Audit of computerized voting system by Secretary of State; copy of instructions for operation and maintenance; maintenance log

246.570     Sale of vote recording systems to counties; security interest

246.580     Content of vote recording system sale agreement

246.590     Loans from State Treasurer for purchase of voting equipment or computers; Voting Machine Account

246.600     Deposits in Voting Machine Account; repayment to State Treasurer

COMPELLING OFFICERS, OFFICIALS TO PERFORM DUTIES

246.820     Order to compel county clerk, city elections officer or elections official to comply with interpretation, rule, directive or instruction

APPEALS FROM OFFICERS, OFFICIALS

246.910     Appeal from Secretary of State, county clerk or other elections official to courts; deadline for filing

246.010 [Repealed by 1957 c.608 §231]

246.011 [1957 c.608 §1; 1975 c.675 §1; repealed by 1979 c.190 §431]

GENERAL PROVISIONS

246.012 Definitions. As used in this chapter:

(1) Ballot means any material on which votes may be cast for candidates or measures.

(2) County clerk means the county clerk or the county official in charge of elections.

(3) County governing body means the county court sitting for the transaction of county business or the board of county commissioners.

(4) Election means any election held within this state.

(5) Elector means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(6) Governing body means the governing body of any subdivision of the state.

(7) Local elections official means any person who is:

(a) An official of any election precinct or special district or public corporation organized for public purposes; and

(b) Authorized or required by law to perform functions in connection with elections held in the election precinct or special district or public corporation organized for public purposes.

(8) Measure includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(9) Precinct means any election precinct.

(10) Vote tally system means one or more pieces of equipment necessary to examine and tally automatically the marked ballots.

(11) Voting machine means any device that will record every vote cast on candidates and measures and that will either internally or externally total all votes cast on that device. [1979 c.190 §1; 1983 c.392 §2; 2005 c.731 §1; 2005 c.797 §64]

246.015 Applicability of certain statutes only to polling place elections. ORS 246.310, 246.320, 246.330, 246.335 and 246.420 apply only to elections conducted at polling places as provided in ORS chapter 254. [1999 c.410 §2]

246.020 [Repealed by 1957 c.608 §231]

246.021 Time within which election documents must be received by elections officer; electronic facsimile transmissions; statements filed in electronic format. (1) Except as provided in ORS 247.012, an election document and an accompanying payment of fees required to be filed with the Secretary of State, county clerk or other filing officer must be delivered to and actually received at the office of the designated officer not later than 5 p.m. of the day the document or fee is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(2) The exception to subsection (1) of this section is, when at 5 p.m. an individual is physically present in the office of the designated officer and in line waiting to deliver a document, the individual shall be considered as having begun the act of delivering the document and shall be permitted to file it.

(3) Any election document required to be filed with the filing officer other than ballots, voter registration cards or petitions requiring signatures of electors may also be filed by means of an electronic facsimile transmission machine. If an election document is required to be filed by a specified time, the entire document must be received in the office of the filing officer not later than 5 p.m. of the day the document is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(4) Notwithstanding any provision of subsections (1) to (3) of this section, if a statement is required to be filed in an electronic format under ORS 260.159:

(a) The statement must be received in an electronic format at the office of the Secretary of State not later than 5 p.m. of the day the statement is due or, if the day due is a Saturday, Sunday or holiday, on the next business day; and

(b) The Secretary of State shall not accept the filing of the statement in any form other than an electronic format.

(5) As used in this section, election document includes, but is not limited to, a declaration of candidacy for nomination for public or political party office, completed nominating petitions, statements and portraits for voters pamphlets, statements of election campaign contributions and expenditures, and initiative, referendum or recall petitions. [Formerly 246.510; 1967 c.228 §1; 1979 c.190 §2; 1991 c.719 §4; 1993 c.713 §27; 1999 c.824 §9]

Note: The amendments to 246.021 by section 46, chapter 809, Oregon Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the users convenience.

246.021. (1) Except as provided in ORS 247.012 and subsection (2) of this section, an election document and an accompanying payment of fees required to be filed with the Secretary of State, county clerk or other filing officer must be delivered to and actually received at the office of the designated officer not later than 5 p.m. of the day the document or fee is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(2) If, at 5 p.m. of the day an election document is due, an individual is physically present in the office of the secretary, county clerk or other filing officer and in line waiting to deliver the document, the individual is considered to have begun the act of delivering the document and is permitted to file it.

(3) Any election document required to be filed with the filing officer other than ballots, voter registration cards or petitions requiring signatures of electors may also be filed by means of an electronic facsimile transmission machine. If an election document is required to be filed by a specified time, the entire document must be received in the office of the filing officer not later than 5 p.m. of the day the document is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(4) Notwithstanding any provision of subsections (1) to (3) of this section, if a statement is required to be filed electronically under ORS 260.057:

(a) The statement must be received electronically at the office of the Secretary of State not later than 5 p.m. of the day the statement is due or, if the day due is a Saturday, Sunday or holiday, on the next business day; and

(b) The Secretary of State may not accept the filing of the statement in any form other than an electronic format.

(5) As used in this section, election document includes, but is not limited to, a declaration of candidacy for nomination for public or political party office, completed nominating petitions, statements and portraits for voters pamphlets, statements of election campaign contributions and expenditures, and initiative, referendum or recall petitions.

246.025 Use of signature stamp by person with disability. (1) A person with a disability who is unable because of the disability to sign any election document, including a voter registration card, ballot return envelope or poll book, may use a signature stamp or other indicator of the persons signature, as specified by the Secretary of State by rule, whenever the signature of the person is required under any election law.

(2) A person who desires to use a signature stamp or other indicator of the persons signature as described in subsection (1) of this section shall attest that the person needs to use the stamp or indicator due to a disability. The attestation shall be made at the time the person registers to vote or updates a registration and shall be made on a form designed and supplied by the Secretary of State. [1997 c.189 §2]

246.030 [Repealed by 1957 c.608 §231]

246.035 [1965 c.527 §4; repealed by 1971 c.267 §16]

246.040 [Repealed by 1957 c.608 §231]

246.045 [1967 c.338 §§2,3; 1975 c.675 §2; 1979 c.190 §391; renumbered 260.705]

246.046 Secretary of State and county clerks to seek out evidence of violations. The Secretary of State and each county clerk shall diligently seek out any evidence of violation of any election law. [Formerly 260.325]

246.050 [Repealed by 1957 c.608 §231]

246.055 [1973 c.154 §1; repealed by 1979 c.190 §431]

246.060 [Repealed by 1957 c.608 §231]

246.070 [Repealed by 1957 c.608 §231]

246.080 [Repealed by 1957 c.608 §231]

246.090 [Repealed by 1957 c.608 §231]

246.100 [Repealed by 1957 c.608 §231]

SECRETARY OF STATE

246.110 Secretary of State as chief elections officer. The Secretary of State is the chief elections officer of this state, and it is the secretarys responsibility to obtain and maintain uniformity in the application, operation and interpretation of the election laws. [1957 c.608 §2; 1979 c.190 §5; 1995 c.607 §1]

246.120 Directives, instructions and assistance to county clerks. In carrying out the responsibility under ORS 246.110, the Secretary of State shall prepare and distribute to each county clerk detailed and comprehensive written directives, and shall assist, advise and instruct each county clerk, on registration of electors and election procedures which are under the direction and control of the county clerk. The directives and instructions shall include relevant sample forms of ballots, documents, records and other materials and supplies required by the election laws. A county clerk affected thereby shall comply with the directives or instructions. [1957 c.608 §3; 1965 c.464 §1; 1979 c.190 §6]

246.130 [1957 c.608 §4; repealed by 1979 c.190 §431]

246.140 Election law conferences for county clerks. (1) In carrying out the responsibility under ORS 246.110, the Secretary of State, not later than December 31 following the date of adjournment of the regular session of the Legislative Assembly, shall organize and conduct at convenient places and times in this state at least three conferences on the administration of the election laws.

(2) The Secretary of State shall give written notice of the place and time of each conference to each county clerk.

(3) Each county clerk or designated deputy shall attend at least one of the conferences and shall comply with the instructions given under the authority of the Secretary of State at each conference the county clerk or deputy attends. [1957 c.608 §5; 1959 c.263 §1; 1979 c.190 §7; 1983 c.567 §3; 1991 c.719 §19; 2001 c.965 §49]

246.150 Rules. The Secretary of State may adopt rules the secretary considers necessary to facilitate and assist in achieving and maintaining a maximum degree of correctness, impartiality and efficiency in administration of the election laws. [1957 c.608 §8; 1979 c.190 §8; 1985 c.448 §1]

246.160 Compilations and digests of election laws; distribution of supplies and materials to county clerks and others. The Secretary of State shall:

(1) Prepare and print, in appropriate and convenient form, periodic compilations and digests of the state election statutes.

(2) Distribute in appropriate quantities to the county clerks for use by the county clerks and by election boards, copies of such compilations and digests and such supplies and materials necessary to the conduct of elections as the Secretary of State considers appropriate.

(3) Make the compilations and digests available for distribution, free or at cost, to interested persons. [1957 c.608 §125; 1963 c.455 §1; part renumbered 246.170; 1979 c.190 §9; 1991 c.719 §46]

246.170 Deposit of moneys received under ORS 246.160 in Secretary of State Miscellaneous Receipts Account. All moneys received by the Secretary of State under ORS 246.160 shall be deposited into the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. All moneys received by the Secretary of State under ORS 246.160 and deposited in the account are appropriated continuously to the Secretary of State for the payment of expenses incurred in performing the functions described in ORS 246.160. [Formerly part of 246.160; 1973 c.162 §3; 1979 c.190 §10; 1995 c.144 §7; 2003 c.794 §220]

246.179 Reimbursement of county clerk for special elections for United States Senator or Representative and for recall elections involving state office. (1) Notwithstanding ORS 246.250, the Secretary of State shall reimburse each county clerk for necessary expenses of an election described in subsection (2) of this section based on a claim filed by the county clerk and approved by the Secretary of State. The claim shall be made on a form designed by the Secretary of State. The Secretary of State shall make the reimbursement from funds made available to the Secretary of State by the Emergency Board.

(2) The Secretary of State shall reimburse each county clerk for necessary expenses of:

(a) A special primary election or a special election to fill a vacancy in the election or office of United States Senator or Representative in Congress held on a date other than the date of the primary election or the general election; or

(b) A recall election involving the holder of a state office. As used in this subsection, state office has the meaning given that term in ORS 249.002. [1983 c.567 §2; 1987 c.267 §2; 1993 c.194 §§1,2; 1995 c.712 §2]

246.180 [1973 c.283 §9; 1979 c.190 §98; renumbered 249.009]

246.185 Elections Fund. (1) The Elections Fund is established separate and distinct from the General Fund of the State Treasury. Moneys in the Elections Fund may be invested as provided in ORS 293.701 to 293.820. Interest earned by the Elections Fund and the earnings of any investments shall be credited to the fund.

(2) The Elections Fund consists of:

(a) Amounts appropriated or otherwise made available by the Legislative Assembly or this state for carrying out the activities for which payments are made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252);

(b) Payments made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252);

(c) Other amounts as may be appropriated by law; and

(d) Interest earned on deposits in the fund.

(3) Moneys deposited to the credit of the Elections Fund are continuously appropriated to the Secretary of State for the purpose of paying the expenses of carrying out the activities for which payments are made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252). [2003 c.64 §2; 2005 c.797 §70]

246.190 Help America Vote Act complaint procedures; rules. (1) The Secretary of State by rule shall establish administrative complaint procedures that meet the requirements of the federal Help America Vote Act of 2002 (P.L. 107-252).

(2) Complaints alleging violations of Title III of the federal Help America Vote Act of 2002 (P.L. 107-252) must be filed as provided in rules adopted under this section. Complaints alleging violations of Title III of the federal Help America Vote Act of 2002 (P.L. 107-252) may not be filed under ORS 260.345. [2003 c.64 §7]

COUNTY CLERK

246.200 County clerk to conduct elections; exceptions. (1) Except as specifically provided otherwise in the statute laws of this state, the county clerk shall be the only elections officer to conduct any election in this state. For the purpose of this section, the conduct of an election includes, but is not limited to, establishing precincts and polling places, preparing ballots and sample ballots, and receiving and processing votes.

(2) Notwithstanding subsection (1) of this section:

(a) The county clerk is not the only elections officer who may accept and verify a filing for nomination or filing of a petition, prepare a voters pamphlet or ballot title, or prepare or publish an election notice; and

(b) The Secretary of State may receive ballots as provided in ORS 253.585. [1979 c.317 §1; 1983 c.350 §63a; 1987 c.535 §1; 2003 c.64 §3]

246.210 County clerk to supervise local elections officials. (1) Subject to the directives and instructions prepared and distributed or given by the Secretary of State under ORS 246.120 or 246.140, a county clerk may exercise general supervision of administration of election laws by each local elections official in the county for the purpose of achieving and maintaining a maximum degree of correctness, impartiality, efficiency and uniformity in the administration by local elections officials. In this regard the county clerk may assist local elections officials in answering questions concerning the proper administration of election laws.

(2) If under this section two or more county clerks exercise general supervision of the same local elections official, the county clerks shall cooperate and coordinate to insure uniformity of general supervision. [1957 c.608 §9; 1979 c.190 §11; 1985 c.448 §2]

246.220 [1957 c.608 §10; 1979 c.190 §12; repealed by 1985 c.448 §5]

246.230 [1957 c.608 §11; 1965 c.527 §1; 1971 c.660 §1; 1975 c.675 §3; 1979 c.190 §13; repealed by 1985 c.448 §5]

246.235 [1965 c.527 §3; repealed by 1979 c.190 §431]

246.240 [1957 c.608 §12; repealed by 1965 c.527 §5]

246.245 Notification to county clerk when city boundary changed. If the boundary of a city is changed, the city governing body immediately shall send a certified copy of the order, resolution or other action changing the boundary to the county clerk of each county in which the city is located. [1979 c.190 §14]

246.250 Personnel; equipment, materials and facilities; payment of expenses; administering oaths. (1) The county clerk may employ personnel and procure equipment, supplies, materials, books, papers, records and facilities of every kind as the clerk considers necessary to facilitate and assist in administering the election laws.

(2) The necessary expenses incurred by the county clerk in administering the election laws, including reasonable rental for polling places, shall be allowed by the county governing body and paid out of the county treasury.

(3) The county clerk and deputies may administer oaths and affirmations in connection with the performance of their functions in administering the election laws. [1957 c.608 §14; 1979 c.190 §15]

246.260 [1957 c.608 §15; repealed by 1979 c.190 §431]

246.265 [1977 c.829 §12; repealed by 1979 c.190 §431]

246.270 Office hours of county clerk on election days. On the day of any primary election, general election or special election held throughout the county, the county clerks office shall remain open for business pertaining to the election from 7 a.m. to 8 p.m. of the same day. [1957 c.608 §18; 1979 c.190 §16; 1987 c.267 §3; 1995 c.712 §3; 1999 c.410 §3; 1999 c.999 §29]

246.300 [1957 c.608 §17; repealed by 1975 c.675 §36]

PRECINCT ELECTION BOARDS

246.310 Precinct election boards. (1) Not later than the 30th day before the primary election:

(a) The county clerk shall appoint persons to serve on election boards. There shall be at least one election board for each polling place.

(b) The county clerk may appoint more than one election board for any precinct in which 100 or more ballots were cast at the last general election or in which there are more than 200 electors.

(2) The election board shall consist of a day board to issue ballots and may include a counting board to count ballots. A day board shall consist of three or more clerks. A counting board shall consist of four or more clerks. No election board clerk shall serve on the day board and the counting board at the same time. The county clerk shall designate one clerk of each day board and one clerk of each counting board as chairperson.

(3) The county clerk shall appoint the election board clerks for a term of two years. The county clerk may withdraw the appointment of a clerk at any time. Clerks may be reappointed for more than one term.

(4) Except as provided in this subsection, an election board clerk shall be an elector of the county, shall be able to read, write and speak English and may not serve at a polling place in an electoral district in which the election board clerk is a candidate for any office, except precinct committeeperson, to be voted on in that election. The clerks of a day board or a counting board may not all be members of the same political party. The Secretary of State shall adopt by rule standards under which county clerks may employ persons to serve as election board clerks who are not electors of the county but who are residents of the county and who are at least 16 years of age. A person who is the spouse, child, son or daughter-in-law, parent, mother or father-in-law, sibling, brother or sister-in-law, aunt, uncle, niece, nephew, stepparent or stepchild of a candidate on the ballot at an election may not serve as election board clerk at a polling place where the candidate may be voted on, unless the candidate is a candidate for precinct committeeperson and is the only such relative who is a candidate on the ballot in the same election. The county clerk shall appoint board clerks who have the necessary capacity and ability to carry out their functions with sufficient skill and dispatch.

(5) In the event of a vacancy in the office of board clerk, the county clerk shall appoint a qualified person to fill the vacancy. [1957 c.608 §22; 1959 c.317 §1; 1963 c.37 §1; 1963 c.159 §1; 1975 c.675 §4a; 1979 c.190 §17; 1983 c.514 §2; 1985 c.471 §1; 1991 c.69 §1; 1995 c.712 §4; 2005 c.797 §53]

246.320 Distribution of list of persons appointed election board clerks; consideration of objections. (1) Immediately after the appointment of election board clerks as provided in ORS 246.310 (1), the county clerk shall:

(a) Make and certify a list of the persons appointed for each precinct, make the list available for public inspection in the office for five days and provide a copy of the list to each political party within the county that is affiliated with a major political party as qualified under ORS 248.006.

(b) Notify by mail each person appointed of the appointment, and keep a record of all notifications.

(2) Not later than the fifth day after the list of appointees is available to the public, any elector may file with the county clerk, without charge, any objection or suggestion respecting the appointments. The county clerk shall consider all objections and suggestions so filed.

(3) If the county clerk revises the list because of objections or suggestions filed under subsection (2) of this section, notification of these additions or deletions shall be delivered to each political party within the county that is affiliated with a major political party. [1957 c.608 §23; 1979 c.190 §18; 1993 c.797 §20]

246.330 Compensation of election board clerks; service without compensation. (1) Each election board clerk shall be compensated at a rate not less than the federal or state minimum wage whichever is higher. The specific compensation shall be fixed and allowed by the county governing body and paid out of the county treasury.

(2) Nothing in subsection (1) of this section is intended to prohibit an election board clerk from volunteering to serve and serving without compensation. [1957 c.608 §24; 1973 c.588 §1; 1975 c.675 §5; 1975 c.678 §3; 1979 c.190 §19; 1979 c.519 §1a; 1995 c.607 §2]

246.335 Meetings with county clerk. (1) Each county clerk shall meet at a convenient place at least once each biennium with the election board clerks. At the meeting, the county clerk shall advise and instruct the board clerks concerning the proper election and voting procedures to be followed by them. The county clerks advice and instruction shall conform to applicable rules, directives and instructions of the Secretary of State.

(2) The Secretary of State may require a county clerk to conduct a meeting in addition to the meeting required by subsection (1) of this section. [1979 c.749 §2 (enacted in lieu of 246.340); 1991 c.719 §20]

246.340 [1957 c.608 §25; 1959 c.89 §1; 1979 c.190 §20; repealed by 1979 c.749 §1 (246.335 enacted in lieu of 246.340)]

246.350 [1975 c.678 §1; repealed by 1979 c.190 §431]

PRECINCTS; POLLING PLACES

246.410 Establishment and modification of precincts; maximum number of electors in precinct. The county clerk, not later than the 30th day before an election, may create, combine or divide one or more precincts. The number of electors to be included in a precinct shall not exceed 5,000. The county clerk shall fix the boundaries of the precincts and designate the precincts by numbers or names. [1957 c.608 §20; 1959 c.317 §2; 1965 c.109 §1; 1973 c.662 §1; 1977 c.301 §5; 1979 c.190 §21; 1979 c.427 §2; 1985 c.528 §1; 1987 c.267 §5; 1995 c.607 §3; 1995 c.712 §5; 1999 c.410 §4; 1999 c.999 §30]

246.420 Designation of polling places; preferred use of public buildings; symbol designating access to individuals with disabilities. (1) Not later than the 10th day before any election conducted at polling places as provided in ORS chapter 254, the county clerk shall designate one polling place for each precinct. The county clerk shall take into account the desirability that a polling place have adequate parking and lighting facilities and be accessible to individuals with disabilities in accordance with rules adopted under ORS 447.231. The county clerk may designate as a polling place any public building, including any schoolhouse, owned or leased by the state or any political subdivision thereof, and the public building may be used as a polling place without expense to the county. No official in charge of the public building may refuse its use as a polling place. If the public building has an entrance free of architectural barriers as defined by rules adopted under ORS 447.231, that entrance shall be kept unlocked during the hours the polls are open and its location clearly indicated at the main entrance of the building. More than one polling place may be designated in the same building.

(2) Any published list of polling places for use by electors shall indicate by a uniform, nationally recognized symbol those polling places which are accessible to electors with disabilities. [1957 c.608 §21; 1961 c.49 §1; 1961 c.174 §1; 1975 c.675 §6; 1977 c.179 §1; 1979 c.190 §22; 1989 c.224 §36; 1993 c.503 §11; 1999 c.410 §5]

246.510 [1955 c.246 §1; renumbered 246.021]

VOTE RECORDING SYSTEMS

246.520 Applicable laws; conflicting laws and ordinances inapplicable. All the provisions of the election laws and of any county or city charter or ordinance not inconsistent with ORS 246.520 to 246.600 apply to elections where voting machines or vote tally systems are used. Any provision of law or of any county or city charter or ordinance which conflicts with the use of voting machines or vote tally systems as provided in ORS 246.520 to 246.600 does not apply to elections in which voting machines or vote tally systems are used. [Formerly 258.025]

246.530 Adoption, purchase or procurement of equipment; use thereafter. A governing body may adopt, purchase or otherwise procure, and provide for the use of, any voting machine or vote tally system approved by the Secretary of State in all or a portion of the precincts. Thereafter the voting machine or vote tally system may be used for voting at all elections for public and party offices and on all measures, and for receiving, registering and counting the votes in the precincts as the governing body directs. [Formerly 258.045]

246.540 Joint purchase, maintenance and use. (1) In purchasing voting machines or vote tally systems, a governing body of any county and the governing bodies of any incorporated cities, districts or other municipalities in the county, may provide for the joint purchase and subsequent ownership of voting machines or vote tally systems and for the care, maintenance and use of the machines or systems.

(2) The governing body of two or more counties may provide for the joint use of voting machines or vote tally systems. [Formerly 258.105]

246.550 Examination and approval of equipment by Secretary of State. (1) The Secretary of State shall publicly examine all makes of voting machines or vote tally systems submitted to the secretary and determine whether the machines or systems comply with the requirements of ORS 246.560, and can safely be used by electors.

(2) Any person owning or interested in a voting machine or vote tally system may submit it to the secretary for examination. For the purpose of assistance in examining the machine or system the secretary may employ not more than three individuals who are expert in one or more of the fields of data processing, mechanical engineering and public administration. The compensation of these assistants shall be paid by the person submitting the machine or system.

(3) Not later than the 30th day after completing the examination, the secretary shall approve or reject the voting machine or vote tally system. If the secretary approves the machine or system, the secretary shall make a report on the machine or system, together with a written or printed description, drawings and photographs clearly identifying the machine or system and its operation. Upon request, the secretary shall send a copy of the report to any governing body within the state.

(4) Any voting machine or vote tally system approved by the secretary may be used for conducting elections. A machine or system rejected by the secretary may not be used at any election. If a machine or system is changed after the machine or system has been approved by the secretary, the secretary is not required to reexamine or reapprove the machine or system if the secretary determines that the change does not impair the accuracy, efficiency or capacity of the machine or system.

(5) If, after consulting with county clerks, the secretary determines that a voting machine or vote tally system approved by the secretary does not comply with the requirements of ORS 246.560, the secretary may revoke the approval. If the secretary revokes approval, the machine or system may not be used in any election. [Formerly 258.155; 2005 c.731 §2; 2005 c.797 §65]

246.560 Requirements for approval of equipment. (1) A voting machine may not be approved by the Secretary of State unless the voting machine is constructed so that it:

(a) Secures to the elector secrecy of voting.

(b) Provides facilities for voting for the candidates of as many political parties or organizations as may make nominations and for or against as many measures as may be submitted.

(c) Permits the elector to vote for any person and as many persons for an office and upon any measure for which the elector has the right to vote.

(d) Permits the elector, except at a primary election, to vote for all the candidates of one party or in part for the candidates of one party and in part for the candidates of one or more other parties.

(e) Correctly records on a separate ballot the votes cast by each elector for any person and for or against any measure.

(f) Provides that a vote for more than one candidate cannot be cast by one single operation of the voting machine or vote tally system except for President and Vice President and electors for those offices.

(g) Provides that straight party pointers shall be disconnected from all candidate pointers.

(h) Contains a device that will duplicate the votes cast by each elector onto a paper record copy.

(i) Contains a device that will allow each elector to view the electors paper record copy while preventing the elector from directly handling the paper record copy.

(2) A vote tally system shall be:

(a) Capable of correctly counting votes on ballots on which the proper number of votes have been marked for any office or measure that has been voted.

(b) Capable of ignoring the votes marked for any office or measure if more than the allowable number of votes have been marked, but shall correctly count the properly voted portions of the ballot.

(c) Capable of accumulating a count of the specific number of ballots tallied for a precinct, accumulating total votes by candidate for each office, and accumulating total votes for and against each measure of the ballots tallied for a precinct.

(d) Capable of tallying votes from ballots of different political parties, from the same precinct, in a primary election.

(e) Capable of accommodating the procedure established under ORS 254.155.

(f) Capable of automatically producing precinct totals in either printed, marked, or punched form, or combinations thereof. [Formerly 258.165; 1987 c.267 §6; 1993 c.713 §47; 1995 c.712 §6; 1999 c.999 §31; 2005 c.731 §3; 2005 c.797 §66]

246.565 Audit of computerized voting system by Secretary of State; copy of instructions for operation and maintenance; maintenance log. (1) Any voting machine or vote tally system involving the use of computers, a computer network, computer program, computer software or computer system shall be subject to audit by the Secretary of State at any time for the purpose of checking the accuracy of the voting machine or vote tally system.

(2) The county clerk shall obtain a copy of the written instructions for the operation and maintenance of any component of a vote tally system described in subsection (1) of this section. The clerk shall obtain the copy from the manufacturer or vendor of any component and shall retain the copy.

(3) The county clerk shall keep a log of all maintenance performed on any component of a vote tally system after the component is purchased and installed. The county clerk shall distinguish maintenance performed during the period that occurs after the preparatory test conducted under ORS 254.235 (1) and before the public certification test conducted under ORS 254.525 (4).

(4) As used in this section:

(a) Computer means, but is not limited to, an electronic device which performs logical, arithmetic or memory functions by the manipulations of electronic or magnetic impulses and includes all input, output, processing, storage, software or communication facilities which are connected or related to such a device in a system or network.

(b) Computer network means, but is not limited to, the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals or a complex consisting of two or more interconnected computers.

(c) Computer program means, but is not limited to, a series of instructions or statements, in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from such computer system.

(d) Computer software means, but is not limited to, computer programs, procedures and associated documentation concerned with the operation of a computer system.

(e) Computer system means, but is not limited to, a set of related, connected or unconnected computer equipment, devices and software. [1989 c.959 §2; 2001 c.965 §25]

246.570 Sale of vote recording systems to counties; security interest. (1) The Secretary of State may enter into an agreement, for a term of not more than five years, with any county within the state for the sale to the county of approved voting machines or vote tally systems or computers or computer systems described in ORS 246.590. The agreement shall include a provision creating a security interest for the Secretary of State in the voting machines or vote tally systems or computers or computer systems. The security interest shall not be released until the sale is completed and the terms of the sale agreement are satisfied.

(2) The Secretary of State on having entered into an agreement with a county may purchase the necessary voting machines or vote tally systems or computers or computer systems using money made available under the provisions of ORS 246.590. [Formerly 258.405; 1995 c.144 §15]

246.580 Content of vote recording system sale agreement. The sale agreement shall provide for:

(1) Annual payments of not less than 20 percent of the cost of the voting machines or vote tally systems or computers or computer systems, plus interest, payable on or before December 15.

(2) Payment by the county of maintenance, supplies, storage and transportation costs of the voting machines or vote tally systems or computers or computer systems. [Formerly 258.415; 1985 c.808 §1; 1995 c.144 §16]

246.590 Loans from State Treasurer for purchase of voting equipment or computers; Voting Machine Account. (1) The State Treasurer, in the capacity of investment officer for the Oregon Investment Council, may lend moneys in the investment funds as provided in ORS 293.701 to 293.820 for the acquisition of:

(a) The voting machines or vote tally systems that the Secretary of State has contracted to sell to a county.

(b) Computers or computer systems for the purpose of maintaining and updating elector registration files or for establishing cross-county elector registration files, including those that the Secretary of State has contracted to sell to a county.

(2) The Voting Machine Account is established in the General Fund. The account consists of moneys lent to the Secretary of State under this section and payments collected from counties under ORS 246.600. Moneys in the account are continuously appropriated to the secretary for:

(a) The purchase of voting machines or vote tally systems or computers or computer systems described in subsection (1) of this section; and

(b) Repayment of moneys lent under this section, plus interest.

(3) Moneys lent under this section shall be repaid within five years together with interest at a rate agreed upon by the State Treasurer and the Secretary of State. [Formerly 258.425; 1993 c.713 §62; 1995 c.144 §17; 2005 c.755 §6]

246.600 Deposits in Voting Machine Account; repayment to State Treasurer. All payments collected from the counties from the sale of voting machines, computers or vote tally or computer systems shall be deposited in the Voting Machine Account. An amount of money equal to the amount of payments collected from the counties from the sale of voting machines, computers or vote tally or computer systems during the calendar year, plus interest at a rate agreed upon by the State Treasurer and the Secretary of State, shall be paid to the State Treasurer as the repayment of money advanced for the acquisition of voting machines, computers or vote tally or computer systems. Payment shall be made to the State Treasurer not later than December 31 of each year. [Formerly 258.435; 1995 c.144 §18]

246.610 [Formerly 258.445; 1995 c.144 §19; repealed by 2005 c.755 §59]

246.810 [1957 c.608 §6; 1979 c.190 §35; repealed by 1985 c.448 §5]

COMPELLING OFFICERS, OFFICIALS TO PERFORM DUTIES

246.820 Order to compel county clerk, city elections officer or elections official to comply with interpretation, rule, directive or instruction. (1) Whenever it appears to the Secretary of State that a county clerk, city elections officer or a local elections official has failed to comply with an interpretation of any election law made by the Secretary of State under ORS 246.110 or has failed to comply with a rule, directive or instruction made by the Secretary of State under ORS 246.120, 246.140 or 246.150, the Secretary of State may apply to the appropriate circuit court for an order to compel the county clerk, city elections officer or local elections official to comply.

(2) The court shall dispose of the matter under subsection (1) of this section as soon as possible, but in any case not later than the fifth day after the Secretary of State applies for an order.

(3) The remedy provided in this section is cumulative and does not exclude any other remedy against a county clerk, city elections officer or local elections official who fails to comply with an interpretation of any election law or the rule, directive or instruction. [1957 c.608 §7; 1979 c.190 §36; 1985 c.448 §3; 1995 c.607 §9]

246.830 [1957 c.608 §13; 1979 c.190 §37; repealed by 1985 c.448 §5]

APPEALS FROM OFFICERS, OFFICIALS

246.910 Appeal from Secretary of State, county clerk or other elections official to courts; deadline for filing. (1) A person adversely affected by any act or failure to act by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law, or by any order, rule, directive or instruction made by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law, may appeal therefrom to the circuit court for the county in which the act or failure to act occurred or in which the order, rule, directive or instruction was made.

(2) An appeal described in subsection (1) of this section of an order of the Secretary of State approving or disapproving a state initiative petition for circulation for the purpose of obtaining signatures of electors must be filed within 60 days following the date the order is served.

(3) Any party to the appeal proceedings in the circuit court under subsection (1) of this section may appeal from the decision of the circuit court to the Court of Appeals.

(4) The circuit courts and Court of Appeals, in their discretion, may give precedence on their dockets to appeals under this section as the circumstances may require.

(5) The remedy provided in this section is cumulative and does not exclude any other remedy against any act or failure to act by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law or against any order, rule, directive or instruction made by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law. [1957 c.608 §19; 1975 c.227 §2; 1979 c.190 §38; 1983 c.514 §3; 1995 c.607 §10; 2005 c.797 §26]

246.990 [Repealed by 1957 c.608 §231]

246.991 [1967 c.338 §4; 1975 c.675 §7; repealed by 1979 c.190 §431]

_______________



Chapter 247

Chapter 247 Â Qualification and Registration of Electors

2005 EDITION

QUALIFICATION AND REGISTRATION OF ELECTORS

ELECTIONS

GENERAL PROVISIONS

247.002Â Â Â Â  Definitions

247.005Â Â Â Â  Policy

247.007Â Â Â Â  When ballot considered legally cast; when vote counted; prohibition on voting more than once in same election

REGISTRATION

247.009Â Â Â Â  Qualification to vote in political subdivision

247.012Â Â Â Â  Method of registering or updating a registration; when registration occurs; minimum registration information required; effect of missing registration information; registration locations

247.013Â Â Â Â  Where person considered registered; change of residence address between counties; registration updates; when registration considered active or inactive

247.014Â Â Â Â  Transfer of voter registration information by Department of Transportation

247.015Â Â Â Â  Other registration procedures

247.017Â Â Â Â  Voter registration at certain Department of Transportation offices; rules

247.025Â Â Â Â  Registration deadline

247.035Â Â Â Â  Rules to consider in determining residence of person for voting purposes

247.038Â Â Â Â  Registration of homeless persons

247.125Â Â Â Â  Alteration of registration card prohibited; exceptions

247.171Â Â Â Â  State and federal voter registration cards; Secretary of State approval of voter registration application forms of voter registration agencies; content of voter registration cards

247.174Â Â Â Â  Determining if person qualified to register or update registration; hearing by county clerk if registration or update of registration denied

247.176Â Â Â Â  Request for delivery of registration card; rules

247.178Â Â Â Â  Distribution of registration cards

247.181Â Â Â Â  Memorandum card

247.191Â Â Â Â  Correction of registration and memorandum cards when precinct boundaries changed

247.195Â Â Â Â  Inquiry into validity of registration; hearing; cancellation

247.203Â Â Â Â  Party affiliation not to be changed, terminated or adopted during certain period before primary election

247.208Â Â Â Â  Voter registration agencies; designation; prohibited activities; required services

UPDATING REGISTRATION

247.290Â Â Â Â  When registration update required; procedure; exceptions

247.292Â Â Â Â  County clerk required to update registration of elector changing residence within county; procedure

247.296Â Â Â Â  Verification of addresses of electors; update of registration; notice; cancellation prohibited during certain periods

247.298Â Â Â Â  Extension of time for automatic updates under ORS 247.292

247.302Â Â Â Â  Effective date of registration automatically updated by county clerk

247.303Â Â Â Â  Deadline for updating registration

247.304Â Â Â Â  Voting procedure for elector who updates registration after registration deadline in election conducted at polling places

247.307Â Â Â Â  Issuance of ballot to elector who updates registration after registration deadline in election conducted by mail

ELIGIBILITY IN PRESIDENTIAL ELECTIONS

247.410Â Â Â Â  Eligibility to vote for President or Vice President, or electors, only

247.420Â Â Â Â  Special ballot for voting under ORS 247.410

247.435Â Â Â Â  Electors moving to another state eligible to vote in presidential elections

REMOVAL OF NAMES FROM REGISTER OF ELECTORS

247.550Â Â Â Â  Questioning entry in poll book in election conducted at polling places; notice

247.555Â Â Â Â  Cancellation of registration

247.563Â Â Â Â  Notice to elector whose registration appears invalid; contents; effect of notice; exceptions

247.570Â Â Â Â  Notice of deaths to Secretary of State and county clerk; effect of notice

247.580Â Â Â Â  County clerk to retain notices or elector listings for two years

LISTS OF ELECTORS

247.940Â Â Â Â  List of active electors; delivery without charge to political parties

247.945Â Â Â Â  List of electors delivered to any person; charges

247.955Â Â Â Â  Use of lists of electors for commercial purposes prohibited; exceptions

DISCLOSURE OF RESIDENCE ADDRESS OR SIGNATURE OF ELECTORS

247.965Â Â Â Â  When residence address of elector exempt from disclosure as public record; request for exemption

247.967Â Â Â Â  Conditions where disclosure of electorÂs residence address required; procedure

247.969Â Â Â Â  Rules of Secretary of State defining Âpersonal safetyÂ for purposes of ORS 247.965

247.973Â Â Â Â  Status of signature on voter registration card as public record; copies of signature prohibited; voter registration documents exempt from disclosure

GENERAL PROVISIONS

Â Â Â Â Â  247.002 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (2) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (3) ÂRegistration cardÂ means a state voter registration card approved by the Secretary of State under ORS 247.171, a federal voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993 (P.L. 103-31) or the voter registration portion of an application described in ORS 247.017. [1979 c.190 Â§39; 1993 c.713 Â§1]

Â Â Â Â Â  247.005 Policy. It is the policy of this state that all election laws and procedures shall be established and construed to assist the elector in the exercise of the right of franchise. [1969 c.337 Â§3; 1979 c.190 Â§40]

Â Â Â Â Â  247.007 When ballot considered legally cast; when vote counted; prohibition on voting more than once in same election. (1) A ballot shall be considered legally cast if the person casting the ballot is an elector at the time the ballot is cast.

Â Â Â Â Â  (2) A vote for a particular candidate or on a measure shall be counted if the elector is qualified to vote for the particular candidate or on the measure.

Â Â Â Â Â  (3) If an elector has voted in any election, the elector may not register or update a registration and vote in any election held on the same date. [1989 c.175 Â§2; 1993 c.713 Â§2]

Â Â Â Â Â  247.008 [1979 c.559 Â§2; 1983 c.567 Â§4; repealed by 1987 c.719 Â§17 and 1987 c.733 Â§13]

REGISTRATION

Â Â Â Â Â  247.009 Qualification to vote in political subdivision. Unless specifically provided otherwise, a person may vote in an election of a political subdivision of this state only if the person is an elector registered in the political subdivision. [1983 c.83 Â§2]

Â Â Â Â Â  247.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.011 [1957 c.608 Â§28; 1959 c.277 Â§1; 1975 c.678 Â§4; repealed by 1977 c.168 Â§6]

Â Â Â Â Â  247.012 Method of registering or updating a registration; when registration occurs; minimum registration information required; effect of missing registration information; registration locations. (1) A qualified person may register to vote or update a registration to vote by:

Â Â Â Â Â  (a) Delivering by mail or otherwise a completed registration card to any county clerk, the Secretary of State, any office of the Department of Transportation or any designated voter registration agency as described in ORS 247.208;

Â Â Â Â Â  (b) Personally delivering the card to an official designated by a county clerk under subsection (7) of this section; or

Â Â Â Â Â  (c) Completing the voter registration portion of the application for issuance or renewal of a driver license, issuance of a state identification card under ORS 807.400 or a change of address at an office of the Department of Transportation under ORS 247.017.

Â Â Â Â Â  (2) If a registration card is mailed or delivered to:

Â Â Â Â Â  (a) Any person other than a county clerk or the Secretary of State, the person shall forward the card to a county clerk or the Secretary of State not later than the fifth day after receiving the card; or

Â Â Â Â Â  (b) The Secretary of State or a county clerk for a county other than the county in which the person applying for registration resides, the Secretary of State or county clerk shall forward the card to the county clerk for the county in which the person resides not later than the fifth day after receiving the card.

Â Â Â Â Â  (3) Registration of a qualified person occurs:

Â Â Â Â Â  (a) When a legible, accurate and complete registration card is received in the office of any county clerk, the Office of the Secretary of State, an office of the Department of Transportation, a designated voter registration agency under ORS 247.208 or at a location designated by a county clerk under subsection (7) of this section;

Â Â Â Â Â  (b) On the date a registration card is postmarked if the card is received after the 21st day immediately preceding an election but is postmarked not later than the 21st day immediately preceding the election; or

Â Â Â Â Â  (c) In the case of a registration card missing a date of birth, containing an incomplete date of birth or containing an unintentional scrivenerÂs error that is supplied or corrected as described in subsection (4) or (6) of this section, on the date that registration would have occurred if the registration card had not been missing the date of birth, contained an incomplete date of birth or contained the scrivenerÂs error.

Â Â Â Â Â  (4) If a registration card is legible, accurate and contains, at a minimum, the registrantÂs name, residence address, date of birth and signature, the county clerk shall register the person. If this information is missing from the registration card or the date of birth is incomplete, the county clerk shall attempt to contact the person to obtain the missing or incomplete information. The county clerk may supply the registrantÂs date of birth from any previous registration of the registrant.

Â Â Â Â Â  (5) If a registration card meets the requirements of subsection (4) of this section but is missing an indication of political party affiliation, the registrant shall be considered not affiliated with any political party. This subsection does not apply if an elector is updating a registration within the same county.

Â Â Â Â Â  (6) If a registration card contains an unintentional scrivenerÂs error, the county clerk may attempt to contact the person to correct the error.

Â Â Â Â Â  (7) A county clerk may appoint officials to accept registration of persons at designated locations. The appointments and locations shall be in writing and filed in the office of the county clerk. The county clerk shall be responsible for the performance of duties by those appointed.

Â Â Â Â Â  (8) A registration card received and accepted under this section shall be considered an active registration.

Â Â Â Â Â  (9) A registration may be updated at any time. [1979 c.190 Â§41; 1985 c.808 Â§1a; 1989 c.20 Â§1; 1989 c.173 Â§5; 1989 c.979 Â§2; 1993 c.713 Â§6; 1995 c.742 Â§1; 1999 c.410 Â§6; 1999 c.824 Â§1]

Â Â Â Â Â  247.013 Where person considered registered; change of residence address between counties; registration updates; when registration considered active or inactive. (1) A qualified person shall be considered registered to vote in a county when the personÂs first registration in the county occurs as described in ORS 247.012.

Â Â Â Â Â  (2) An elector who changes residence address from the county in which the elector is registered to a different county within the state, in order to vote in an election, must be an elector registered in the county in which the new residence address of the elector is located.

Â Â Â Â Â  (3) If there is a change in any information required for registration under this chapter, and the elector has not changed residence address to another county, the registration of the elector may be updated as provided in this chapter.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, if an elector changes residence address from the county in which the elector is registered to a different county within the state, the elector need not register again if the registration of the elector is updated.

Â Â Â Â Â  (5) If the county clerk does not have evidence of a change in any information required for registration under this chapter for an elector, the registration of the elector shall be considered active.

Â Â Â Â Â  (6) The registration of an elector shall be considered inactive if:

Â Â Â Â Â  (a) The county clerk has received evidence that there has been a change in the information required for registration under this chapter or the elector has neither voted nor updated the registration for a period of not less than five years; and

Â Â Â Â Â  (b) The county clerk has mailed the notice described in ORS 247.563.

Â Â Â Â Â  (7) The registration of an elector shall not be moved to an inactive file during the 60-day period prior to any election because the elector has neither voted nor updated the registration for a period of not less than five years.

Â Â Â Â Â  (8) The inactive registration of an elector must be updated before the elector may vote in an election. [1993 c.713 Â§8; 1999 c.410 Â§7; 1999 c.824 Â§2; 2001 c.965 Â§44]

Â Â Â Â Â  247.014 Transfer of voter registration information by Department of Transportation. In implementing ORS 247.012, 247.017 and 247.171, the Department of Transportation shall take steps reasonably necessary to allow transfer of voter registration information by electronic or magnetic medium. [1991 c.940 Â§4]

Â Â Â Â Â  247.015 Other registration procedures. (1) A qualified person absent from the state may register by mailing to the county clerk for the county in which the person resides a completed registration card or a signed statement containing the information required on a registration card.

Â Â Â Â Â  (2) An otherwise qualified person who will attain the age of 18 years on or before the date of the election may register after the 60th day before the election.

Â Â Â Â Â  (3) On written request from a qualified person who by physical incapacity cannot register in the office of the county clerk, the county clerk of the county in which the person resides shall send the person a registration card or register the person at the personÂs residence.

Â Â Â Â Â  (4) An otherwise qualified person who will become a United States citizen after the 21st calendar day immediately preceding an election may register before the 20th day before the election. The county clerk of the county in which the person resides shall cancel the personÂs registration before the election unless the person appears before the county clerk and provides evidence of citizenship. [1979 c.190 Â§42; 1979 c.507 Â§1a; 1989 c.20 Â§2; 1995 c.742 Â§18; 2001 c.965 Â§1]

Â Â Â Â Â  247.017 Voter registration at certain Department of Transportation offices; rules. (1) A voter registration card shall be available to any person at any office of the Department of Transportation where licenses or renewal applications are distributed or received.

Â Â Â Â Â  (2) When a person who is at least 18 years of age applies for issuance or renewal of an Oregon driver license, as defined in ORS 801.245, or issuance of a state identification card under ORS 807.400 or submits a change of address application form at a department office where driver license issuance or renewal applications, state identification card applications or change of address applications are distributed or received, the person shall be informed that the person may register to vote at the department office. The applicant shall be asked whether the applicant is registered to vote at the applicantÂs current address and if not, whether the applicant would like to register to vote at the department office.

Â Â Â Â Â  (3) Each office shall deliver in a timely manner the completed voter registration cards to the county clerk or elections officer of the county in which the office is located. The county clerk or elections officer of the county where the office is located shall forward the registration card to the county clerk or elections officer of the county in which the applicant resides. The county clerk or elections officer may reject any registration card in accordance with ORS 247.174. The Secretary of State shall determine by rule the time and manner the completed registration cards are to be delivered to the appropriate county clerk or elections officer.

Â Â Â Â Â  (4) The department shall develop a driver license issuance or renewal and voter registration application procedure and a state identification card issuance and voter registration application procedure and a change of address and voter registration application procedure that allows an applicant for a license, renewal, state identification card or change of address to register to vote by providing the information required by ORS 247.171 and the information required for the issuance or renewal of a license or for issuance of a state identification card. The Secretary of State shall approve the voter registration portion of each application procedure and change of address procedure.

Â Â Â Â Â  (5) The voter registration portion of an application described in subsection (4) of this section shall comply with provisions of the National Voter Registration Act of 1993 (P.L. 103-31).

Â Â Â Â Â  (6) The Secretary of State shall adopt rules establishing procedures for meeting the requirements of subsection (3) of this section.

Â Â Â Â Â  (7) Information relating to the failure of an applicant under this section to sign the voter registration portion of an application for issuance or renewal of a driver license, issuance of a state identification card or for a change of address shall not be used for other than voter registration purposes. [Formerly 802.090; 1995 c.742 Â§2]

Â Â Â Â Â  247.020 [Amended by 1955 c.695 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.025 Registration deadline. To vote in an election:

Â Â Â Â Â  (1) A personÂs registration card must be received at an office or location described in ORS 247.012 not later than the time the office or location closes for business on the 21st day immediately preceding the election, but in no case later than midnight of the 21st day immediately preceding the election; or

Â Â Â Â Â  (2) A personÂs registration card must be postmarked not later than the 21st day immediately preceding the election. [1979 c.190 Â§43; 1985 c.833 Â§1; 1987 c.719 Â§9; 1987 c.733 Â§1; 1993 c.713 Â§7; 1999 c.410 Â§8]

Â Â Â Â Â  247.028 [1979 c.190 Â§44; 1981 c.173 Â§11; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.030 [Amended by 1955 c.695 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.031 [1957 c.608 Â§29; 1975 c.678 Â§5; 1977 c.168 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.035 Rules to consider in determining residence of person for voting purposes. (1) An elections official, in determining the residence and qualifications of a person offering to register or vote, shall consider the following rules, so far as they may be applicable:

Â Â Â Â Â  (a) The personÂs residence shall be the place in which habitation is fixed and to which, when the person is absent, the person intends to return.

Â Â Â Â Â  (b) If a personÂs property is split by a jurisdictional line, the person shall be registered where the residence is located. If the residence is split by a jurisdictional line, the person shall register where the greatest value of the residence is located according to county assessment and taxation records.

Â Â Â Â Â  (c) A person shall not be considered to have gained a residence in any location in this state into which the person comes for temporary purposes only, without the intention of making it the personÂs home.

Â Â Â Â Â  (d) If a person moves to another state with the intention of making a permanent home, the person shall be considered to have lost residence in this state.

Â Â Â Â Â  (e) If a person goes from this state into any other state or territory and votes there, the person shall be considered to have lost residence in this state.

Â Â Â Â Â  (f) A person who has left the place of the personÂs residence for a temporary purpose only shall not be considered to have lost residence.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person who has left the place of the personÂs residence for a temporary purpose only, who has not established another residence for voter registration purposes and who does not have a place in which habitation is fixed shall not be considered to have changed or lost residence. The person may register at the address of the place the personÂs residence was located before the person left.

Â Â Â Â Â  (3) An elections official may consider, but is not limited to considering, the following factors in determining residency of a person for voter registration purposes:

Â Â Â Â Â  (a) Where the person receives personal mail;

Â Â Â Â Â  (b) Where the person is licensed to drive;

Â Â Â Â Â  (c) Where the person registers motor vehicles for personal use;

Â Â Â Â Â  (d) Where any immediate family members of the person reside;

Â Â Â Â Â  (e) The address from which the person pays for utility services; and

Â Â Â Â Â  (f) The address from which the person files any federal or state income tax returns. [Formerly 250.410; 1995 c.214 Â§1]

Â Â Â Â Â  247.038 Registration of homeless persons. (1) A qualified person who is homeless shall not be denied the opportunity to register to vote.

Â Â Â Â Â  (2) For purposes of this chapter:

Â Â Â Â Â  (a) The residence address of a homeless person shall be any place within the county describing the physical location of the person; and

Â Â Â Â Â  (b) The mailing address of a homeless person may be the office of the county clerk. [1993 c.493 Â§104]

Â Â Â Â Â  247.040 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.045 [1975 c.678 Â§7; 1977 c.163 Â§4; 1979 c.507 Â§1b; 1979 c.519 Â§2; renumbered 247.178]

Â Â Â Â Â  247.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.060 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.070 [1957 c.608 Â§30; 1973 c.827 Â§24; 1975 c.678 Â§8; 1977 c.829 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.080 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.090 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.100 [Repealed by 1977 c.508 Â§15]

Â Â Â Â Â  247.110 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.111 [1957 c.608 Â§33; 1959 c.274 Â§1; 1971 c.621 Â§30; 1975 c.678 Â§10; 1977 c.168 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.120 [Amended by 1955 c.695 Â§3; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.121 [1957 c.608 Â§34; 1971 c.241 Â§1; 1973 c.841 Â§1; 1975 c.678 Â§11; 1977 c.352 Â§1; 1979 c.190 Â§46; 1979 c.519 Â§4a; 1985 c.833 Â§2; 1987 c.719 Â§10; 1987 c.733 Â§2; 1993 c.713 Â§9; repealed by 1995 c.742 Â§20]

Â Â Â Â Â  247.125 Alteration of registration card prohibited; exceptions. No person shall alter any information supplied on a registration card except:

Â Â Â Â Â  (1) An elections officer in the performance of official duties.

Â Â Â Â Â  (2) The person who fills out the registration card for the purpose of registering to vote. [1985 c.808 Â§6]

Â Â Â Â Â  247.130 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.131 [1957 c.608 Â§35; repealed by 1971 c.241 Â§10]

Â Â Â Â Â  247.140 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.141 [1957 c.608 Â§37; 1979 c.190 Â§48; renumbered 247.174]

Â Â Â Â Â  247.145 [1965 c.174 Â§3; 1969 c.337 Â§1; 1975 c.678 Â§13; 1977 c.829 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.150 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.151 [1957 c.608 Â§31; 1961 c.65 Â§1; repealed by 1965 c.174 Â§1]

Â Â Â Â Â  247.155 [1965 c.174 Â§4; repealed by 1977 c.829 Â§23]

Â Â Â Â Â  247.160 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.161 [1957 c.608 Â§32; repealed by 1965 c.174 Â§1]

Â Â Â Â Â  247.165 [1965 c.174 Â§Â§5,6,7; 1975 c.678 Â§15; 1977 c.352 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.170 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.171 State and federal voter registration cards; Secretary of State approval of voter registration application forms of voter registration agencies; content of voter registration cards. (1) Except as provided in this subsection, the Secretary of State shall design, prepare and distribute state voter registration cards. The Secretary of State shall also distribute federal registration cards. Any person may apply in writing to the Secretary of State for permission to print, copy or otherwise prepare and distribute the registration cards designed by the Secretary of State. The secretary may revoke any permission granted under this subsection at any time. All registration cards shall be distributed to the public without charge.

Â Â Â Â Â  (2) The Secretary of State shall approve any voter registration application form developed for use by the Department of Transportation under ORS 247.017 or by any other agency designated a voter registration agency under ORS 247.208.

Â Â Â Â Â  (3) Each voter registration card designed or approved by the Secretary of State shall describe the penalties for knowingly supplying false information on the registration card and shall contain space for a person to provide the following information:

Â Â Â Â Â  (a) Full name;

Â Â Â Â Â  (b) Residence address, mailing address or any other information necessary to locate the residence of the person offering to register to vote;

Â Â Â Â Â  (c) The name of the political party with which the person is affiliated, if any;

Â Â Â Â Â  (d) Date of birth;

Â Â Â Â Â  (e) An indication that the person is a citizen of the United States; and

Â Â Â Â Â  (f) A signature attesting to the fact that the person is qualified to be an elector.

Â Â Â Â Â  (4) Any form containing a voter registration card may also include space for a person to provide:

Â Â Â Â Â  (a) A telephone number where the person may be contacted; and

Â Â Â Â Â  (b) If previously registered to vote in this state, the name then supplied by the person and the county and, if known, the address of previous registration.

Â Â Â Â Â  (5) A person shall not supply any information under subsection (3) or (4) of this section knowing it to be false.

Â Â Â Â Â  (6) A county clerk or other person accepting registration cards shall not request any information unless it is authorized by state or federal law.

Â Â Â Â Â  (7) A person shall attest to the information supplied on the voter registration card by signing the completed registration card.

Â Â Â Â Â  (8) Any completed and signed registration card described in subsection (3) of this section shall be the official registration card of the elector. [1957 c.608 Â§36; 1965 c.464 Â§2; 1971 c.241 Â§5; 1975 c.678 Â§16; 1977 c.168 Â§4; 1979 c.190 Â§47; 1985 c.808 Â§4; 1985 c.833 Â§3; 1987 c.320 Â§150; 1987 c.719 Â§11; 1987 c.733 Â§3; 1989 c.20 Â§3; 1989 c.173 Â§1; 1989 c.979 Â§5; 1993 c.713 Â§10; 1995 c.742 Â§3]

Â Â Â Â Â  247.174 Determining if person qualified to register or update registration; hearing by county clerk if registration or update of registration denied. (1) The qualifications of any person who requests to be registered or to update a registration shall be determined in the first instance by the county clerk or official designated by the county clerk to register persons as electors from the evidence present.

Â Â Â Â Â  (2) The county clerk or official designated by the county clerk to register persons as electors may reject any registration or update of a registration if the clerk or official determines that the person is not qualified or that the registration card is illegible, inaccurate or incomplete. The clerk or official shall promptly notify the person of the rejection.

Â Â Â Â Â  (3) A person whose registration or update to a registration is rejected may apply to the county clerk not later than the 10th day after the rejection for a hearing on the personÂs qualifications to register or update the registration. Not later than the 10th day after the date the county clerk receives the application, the clerk shall notify the applicant of the place and time of the hearing on the qualifications. The hearing shall be held not sooner than the second nor later than the 20th day after notice is given. At the hearing the applicant may present evidence of qualification. If the county clerk, upon the conclusion of the hearing, determines that the applicant is qualified, the county clerk shall register or update the registration of the applicant. [Formerly 247.141; 1983 c.83 Â§28; 1985 c.471 Â§2; 1985 c.833 Â§4; 1987 c.719 Â§12; 1987 c.733 Â§4; 1993 c.713 Â§11]

Â Â Â Â Â  247.176 Request for delivery of registration card; rules. (1) During the period extending from the 250th day before the primary election to the date of the primary election and the period extending from the day after the primary election to the 250th day before the next primary election:

Â Â Â Â Â  (a) Any person may request delivery from the Secretary of State of not more than an aggregate total of 5,000 registration cards prepared under ORS 247.171; and

Â Â Â Â Â  (b) Upon receiving a request under this subsection, the Secretary of State shall deliver to the person the number of registration cards requested that does not exceed an aggregate total of 5,000.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules describing when the Secretary of State will honor requests for delivery of more than 5,000 registration cards prepared under ORS 247.171. [1989 c.173 Â§7; 1995 c.712 Â§7]

Â Â Â Â Â  247.178 Distribution of registration cards. Any person may distribute a registration card in any reasonable manner that facilitates elector registration, including but not limited to distribution of the card door to door. The card shall be available at any field office of the Department of Transportation where applications for driver licenses or vehicle registrations are accepted and at any office of an agency designated a voter registration agency under ORS 247.208. [Formerly 247.045; 1993 c.713 Â§12; 1993 c.741 Â§20]

Â Â Â Â Â  247.180 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.181 Memorandum card. (1) The county clerk shall prepare and issue by nonforwardable mail to each elector a memorandum card of convenient size containing the name and residence address of the elector, the name or number of the precinct in which the elector resides and a brief statement of the circumstances under which the elector is required to register or update a registration.

Â Â Â Â Â  (2) When an elector registers or updates a registration, the county clerk shall issue the elector a new memorandum card by nonforwardable mail.

Â Â Â Â Â  (3) If an elector loses a memorandum card the elector may apply to the county clerk for a new card, and the county clerk shall issue the elector a new card by nonforwardable mail. [1957 c.608 Â§38; 1977 c.508 Â§1; 1979 c.190 Â§50; 1979 c.519 Â§6a; 1981 c.173 Â§12; 1993 c.713 Â§13; 1995 c.742 Â§4]

Â Â Â Â Â  247.190 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.191 Correction of registration and memorandum cards when precinct boundaries changed. When changes in the boundaries of a precinct are made, the county clerk may alter the registration card of an elector to conform with the change, and shall issue by nonforwardable mail a written notice of the change and a new memorandum card to the elector. This requirement does not apply to a change of precincts for special district or special elections. [1957 c.608 Â§39; 1975 c.675 Â§8; 1979 c.190 Â§51; 1979 c.519 Â§7a; 1985 c.808 Â§5; 1995 c.742 Â§5]

Â Â Â Â Â  247.195 Inquiry into validity of registration; hearing; cancellation. (1) The county clerk, at any time, may inquire into the validity of the registration of any elector. The county clerk shall mail a written statement to the elector that describes the nature of the inquiry and provides a suitable form for reply.

Â Â Â Â Â  (2) Not later than the 20th day after the date of mailing of the statement, the elector, in writing, may state that the information on the registration card is correct or may request a change in the information on the card. Upon receipt of the statement or request, the county clerk shall determine whether the information satisfies the inquiry. If the county clerk determines that the inquiry has not been satisfied, the county clerk shall schedule a hearing and shall notify the elector of the place and time of the hearing. The hearing shall be held not sooner than the second nor later than the 20th day after notice is given. At the hearing, the elector may present evidence of qualification. If the county clerk, upon the conclusion of the hearing, determines that the electorÂs registration is not valid, the county clerk shall cancel the registration. [1981 c.173 Â§16; 1985 c.471 Â§3; 1989 c.503 Â§3; 1993 c.713 Â§14]

Â Â Â Â Â  247.200 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.201 [1957 c.608 Â§45; 1971 c.241 Â§6; 1975 c.678 Â§17; 1977 c.168 Â§5; 1979 c.190 Â§53; 1983 c.514 Â§4; 1985 c.808 Â§7; repealed by 1987 c.719 Â§17 and 1987 c.733 Â§13]

Â Â Â Â Â  247.203 Party affiliation not to be changed, terminated or adopted during certain period before primary election. An elector who updates a registration during the period extending from the 20th day before a primary election to the date of the primary election may not, during that period:

Â Â Â Â Â  (1) Change the electorÂs political party affiliation if the electorÂs immediate past registration record shows the elector was or is registered as affiliated with a political party.

Â Â Â Â Â  (2) Terminate affiliation with a political party if the electorÂs immediate past registration record shows the elector was or is registered as affiliated with a political party.

Â Â Â Â Â  (3) Adopt a political party affiliation if the electorÂs immediate past registration shows that the elector was not or is not registered as affiliated with a political party. [1987 c.719 Â§Â§5,22; 1989 c.965 Â§Â§1,2; 1993 c.713 Â§15; 1995 c.712 Â§8; 1995 c.755 Â§1; 1999 c.999 Â§32]

Â Â Â Â Â  247.205 [1993 c.713 Â§34; renumbered 254.408 in 1995]

Â Â Â Â Â  247.208 Voter registration agencies; designation; prohibited activities; required services. (1) The Secretary of State by rule, in accordance with the requirements of the National Voter Registration Act of 1993 (P.L. 103-31), shall designate agencies as voter registration agencies. Agencies designated may include state, county, city or district offices and federal and nongovernmental offices with the agreement of the federal or nongovernmental offices.

Â Â Â Â Â  (2) Services required by the National Voter Registration Act of 1993 (P.L. 103-31) shall be made available in connection with any registration card at each voter registration agency designated by the Secretary of State.

Â Â Â Â Â  (3) A person providing services referred to in subsection (2) of this section at a voter registration agency shall not:

Â Â Â Â Â  (a) Seek to influence the political preference or party registration of a person registering to vote;

Â Â Â Â Â  (b) In accordance with provisions of the Oregon Constitution, display such political preference or party allegiance;

Â Â Â Â Â  (c) Make any statement to a person registering to vote or take any action the purpose or effect of which is to discourage a person from registering to vote;

Â Â Â Â Â  (d) Make any statement to a person registering to vote or take any action the purpose or effect of which is to lead the person to believe that a decision to register or not to register has any bearing on the availability of services or benefits; or

Â Â Â Â Â  (e) Seek to induce any person to register or vote in any particular manner.

Â Â Â Â Â  (4) Each state agency required to be designated a voter registration agency under the National Voter Registration Act of 1993 (P.L. 103-31) shall, with each application for service or assistance and with each recertification, renewal or change of address form relating to the service or assistance:

Â Â Â Â Â  (a) Distribute a registration card, including all statements required under the National Voter Registration Act of 1993 (P.L. 103-31); and

Â Â Â Â Â  (b) Provide a form including other information required by the National Voter Registration Act of 1993 (P.L. 103-31).

Â Â Â Â Â  (5) Information relating to a declination to register to vote in connection with an application made at an office described in subsection (4) of this section shall not be used for any purpose other than voter registration.

Â Â Â Â Â  (6) A completed registration card accepted at a voter registration agency designated under this section shall be delivered to a county clerk or the Secretary of State. [1993 c.713 Â§5]

Â Â Â Â Â  247.210 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.211 [1957 c.608 Â§27; repealed by 1971 c.241 Â§10]

Â Â Â Â Â  247.220 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  247.230 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  247.240 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  247.250 [1955 c.552 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.251 [1957 c.608 Â§40; repealed by 1963 c.595 Â§1 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251)]

Â Â Â Â Â  247.260 [1955 c.552 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.261 [1957 c.608 Â§41; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.270 [1955 c.552 Â§3; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.280 [1957 c.608 Â§42; 1979 c.190 Â§62; renumbered 247.590]

Â Â Â Â Â  247.282 [1971 c.30 Â§2; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

Â Â Â Â Â  247.284 [1971 c.30 Â§Â§4,6; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

Â Â Â Â Â  247.286 [1971 c.30 Â§Â§5,7; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

Â Â Â Â Â  247.288 [1971 c.30 Â§3; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

UPDATING REGISTRATION

Â Â Â Â Â  247.290 When registration update required; procedure; exceptions. (1) An elector shall update a registration if:

Â Â Â Â Â  (a) The residence address of the elector is changed for any reason within the county in which the elector is registered, except as provided in subsection (3) of this section.

Â Â Â Â Â  (b) The elector desires to change or adopt a political party affiliation.

Â Â Â Â Â  (c) The mailing address of the elector is changed, except as provided in subsection (3) of this section.

Â Â Â Â Â  (d) The name of the elector is changed except as provided in ORS 254.411.

Â Â Â Â Â  (2) A registration may be updated by an elector in the same manner as an original registration or by the county clerk as provided in this chapter.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) An elector need not update a registration if:

Â Â Â Â Â  (A) The United States Postal Service or a city or county changes the residence or mailing address of the elector and the residence of the elector has not been relocated; or

Â Â Â Â Â  (B) The registration of the elector has been updated by the county clerk under ORS 247.292 or 247.296.

Â Â Â Â Â  (b) An elector whose mailing address has changed but whose residence address has not changed, and whose registration has not been canceled, may vote once in the precinct in which the elector is registered. The following apply:

Â Â Â Â Â  (A) The election board clerk shall enter into the poll book the fact that the electorÂs mailing address has changed. Following the election, the county clerk shall send the elector the notice described in ORS 247.563 and the registration of the elector shall be considered inactive.

Â Â Â Â Â  (B) The registration of an elector whose mailing address has changed must be updated in order for the elector to vote in any subsequent election. [1957 c.608 Â§43; 1961 c.115 Â§1; 1965 c.583 Â§1; 1971 c.241 Â§2; 1975 c.678 Â§18; 1979 c.190 Â§52; 1981 c.173 Â§13; 1985 c.471 Â§4; 1987 c.733 Â§5; 1989 c.20 Â§4; 1993 c.493 Â§1; 1993 c.713 Â§Â§16,16a; 1995 c.742 Â§6; 1999 c.318 Â§1; 1999 c.410 Â§12]

Â Â Â Â Â  247.292 County clerk required to update registration of elector changing residence within county; procedure. (1) A county clerk shall update the registration of an elector in the county upon receiving written evidence from the elector or from the United States Postal Service indicating a residence or mailing address that is different from the residence or mailing address for the elector as contained in the records of the county clerk. This subsection applies only if the new residence address is located in the same county as the residence address for the elector as contained in the records of the county clerk.

Â Â Â Â Â  (2) When a county clerk updates the registration of an elector under subsection (1) of this section, the clerk shall send a new precinct memorandum card by nonforwardable mail to the elector as provided in ORS 247.181. The clerk shall include a notice stating that if the residence address or mailing address is not correct, the elector must notify the clerk.

Â Â Â Â Â  (3) An elector shall not be disqualified from voting due to any error relating to an update of registration made under this section. [1993 c.713 Â§17a]

Â Â Â Â Â  247.294 [1993 c.713 Â§17c; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.296 Verification of addresses of electors; update of registration; notice; cancellation prohibited during certain periods. (1) The county clerk shall use records of the United States Postal Service relating to ballots issued by mail to verify the accuracy of addresses of electors contained in the registration file of the county clerk.

Â Â Â Â Â  (2) Based on information obtained under subsection (1) of this section, the county clerk shall automatically update the registration of an elector under ORS 247.292 or mail a notice described in ORS 247.563.

Â Â Â Â Â  (3) The registration of an elector shall not be canceled during the 90-day period prior to any primary or general election based on information obtained under this section. [1993 c.713 Â§17d; 1995 c.742 Â§15; 1999 c.59 Â§63; 1999 c.318 Â§2; 1999 c.999 Â§32a]

Â Â Â Â Â  247.298 Extension of time for automatic updates under ORS 247.292. If there are fewer than 22 days between the date of an election and the registration deadline for the next succeeding election, the county clerk may update registrations as required under ORS 247.292 after the next succeeding election. [1993 c.713 Â§17e; 1999 c.410 Â§13]

Â Â Â Â Â  247.300 [1957 c.608 Â§44; 1961 c.115 Â§2; repealed by 1975 c.678 Â§25]

Â Â Â Â Â  247.302 Effective date of registration automatically updated by county clerk. The effective date of a voter registration updated under ORS 247.292 or 247.296 is the date that the county clerk changes the address information on the voter registration file. [1993 c.713 Â§17f; 1999 c.410 Â§14]

Â Â Â Â Â  247.303 Deadline for updating registration. Notwithstanding ORS 247.025, an elector whose registration is active or inactive may update the registration at any time before 8 p.m. on the day of the election. [1999 c.410 Â§10]

Â Â Â Â Â  247.304 Voting procedure for elector who updates registration after registration deadline in election conducted at polling places. Notwithstanding ORS 247.025, in an election conducted at polling places as provided in ORS chapter 254:

Â Â Â Â Â  (1) If a county clerk receives information updating the registration of an elector after the deadline in ORS 247.025 and not later than the eighth day before an election, and the registration of the elector has not been canceled, the county clerk may include the electorÂs updated registration information in the poll book. If the electorÂs updated registration information is not in the poll book, the clerk shall provide the elector a certificate of registration allowing the elector to vote at the electorÂs new polling place. A person issued a certificate of registration who desires to vote must give the certificate to the election board of the precinct before the elector is given a ballot.

Â Â Â Â Â  (2) An elector who updates a registration after the eighth day before an election may vote at any polling place or at a county elections office.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the county clerk need not issue a certificate of registration to an elector who is voting by absentee ballot. [1993 c.713 Â§18; 1995 c.712 Â§9; 1995 c.742 Â§16; 1999 c.410 Â§15]

Â Â Â Â Â  247.306 [1993 c.713 Â§20; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.307 Issuance of ballot to elector who updates registration after registration deadline in election conducted by mail. (1) In an election conducted by mail as provided in ORS chapter 254, if the county clerk receives information updating the registration of an elector after the deadline in ORS 247.025:

Â Â Â Â Â  (a) The county clerk shall issue a ballot to the elector if the electorÂs registration was inactive prior to updating.

Â Â Â Â Â  (b) The county clerk shall issue a replacement ballot upon request from the elector if the electorÂs registration was active prior to updating.

Â Â Â Â Â  (2) Ballots issued under this section need not be mailed after the fifth day before the date of the election and may be obtained in person from the county clerk up until and including the date of the election. [1999 c.410 Â§11]

Â Â Â Â Â  247.310 [1961 c.62 Â§2; 1967 c.25 Â§1; 1971 c.241 Â§3; repealed by 1979 c.190 Â§431 and 1979 c.519 Â§38]

Â Â Â Â Â  247.320 [1987 c.733 Â§9; 1989 c.20 Â§5; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.330 [1987 c.733 Â§10; 1989 c.20 Â§6; 1993 c.713 Â§21; 1995 c.607 Â§11; 1995 c.742 Â§7; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.340 [1987 c.733 Â§11; 1993 c.713 Â§22; repealed by 1995 c.742 Â§20]

ELIGIBILITY IN PRESIDENTIAL ELECTIONS

Â Â Â Â Â  247.410 Eligibility to vote for President or Vice President, or electors, only. A person who is qualified to register, except that the person will have resided in this state less than 20 days before the election, may vote in the election for candidates for nomination or election for President or Vice President of the United States or elector of President and Vice President of the United States if the person:

Â Â Â Â Â  (1) Did not vote for the nomination of such candidates in another state during the six months immediately preceding the personÂs request for registration to vote for the nomination of such candidates in the primary election in this state; or

Â Â Â Â Â  (2) Did not vote for the election of such candidates in another state during the six months immediately preceding the personÂs request for registration to vote for the election of such candidates in the general election in this state. [1961 c.114 Â§2; 1973 c.150 Â§1; 1979 c.190 Â§54; 1979 c.519 Â§9a; 1987 c.267 Â§7; 1995 c.712 Â§10; 1999 c.999 Â§33]

Â Â Â Â Â  247.420 Special ballot for voting under ORS 247.410. (1) A county clerk shall give a ballot marked ÂPresidential onlyÂ to any person eligible under ORS 247.410 who personally appears in the office of the county clerk, completes a registration card and verifies eligibility to vote under ORS 247.410.

Â Â Â Â Â  (2) No person shall supply any information under subsection (1) of this section, knowing it to be false. [1961 c.114 Â§3; 1969 c.153 Â§1; 1975 c.678 Â§19; 1979 c.190 Â§55; 1999 c.410 Â§16]

Â Â Â Â Â  247.430 [1961 c.114 Â§4; 1971 c.241 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.435 Electors moving to another state eligible to vote in presidential elections. An elector of this state who moves to another state after the 31st day before a primary or general election for President or for electors of President and Vice President, and who does not qualify to vote in the state of the electorÂs present residence, may vote for these offices in the primary or general election in this state. The ballot for a person voting under this section shall be marked ÂPresidential only.Â [Formerly 253.300; 1987 c.267 Â§8; 1995 c.712 Â§11; 1999 c.410 Â§17; 1999 c.999 Â§34]

Â Â Â Â Â  247.440 [1961 c.114 Â§5; 1971 c.241 Â§8; 1975 c.678 Â§20; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.450 [1961 c.114 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.460 [1961 c.114 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.470 [1961 c.114 Â§8; 1975 c.678 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.510 [1957 c.608 Â§46; renumbered 247.910]

Â Â Â Â Â  247.520 [1957 c.608 Â§47; 1961 c.48 Â§1; renumbered 247.920]

REMOVAL OF NAMES FROM REGISTER OF ELECTORS

Â Â Â Â Â  247.550 Questioning entry in poll book in election conducted at polling places; notice. (1) Whenever an election is conducted at polling places as provided in ORS chapter 254, an elector or member of an election board may question an entry in the poll book. The question shall be noted in the remarks column following the name stating the reason, such as Âdied,Â Âmoved,Â or Âincorrect address.Â

Â Â Â Â Â  (2) Not later than the 60th day after each election, the county clerk shall send the notice described in ORS 247.563 to electors questioned under subsection (1) of this section. [1963 c.346 Â§2; 1977 c.508 Â§2; 1979 c.190 Â§57; 1985 c.808 Â§8; 1991 c.107 Â§1; 1993 c.713 Â§23; 1999 c.410 Â§18]

Â Â Â Â Â  247.555 Cancellation of registration. (1) A county clerk may cancel the registration of an elector:

Â Â Â Â Â  (a) At the request of the elector;

Â Â Â Â Â  (b) Upon the death of the elector;

Â Â Â Â Â  (c) If the county clerk receives written evidence that the elector has registered to vote in another county in this state or in another state; or

Â Â Â Â Â  (d) If the elector has not responded to a notice described in ORS 247.563 and has not voted or updated a registration during the period beginning on the date the notice is sent and ending on the day after the date of the second regular general election that occurs after the date the notice was sent.

Â Â Â Â Â  (2) If the registration of an elector is canceled, the elector, in order to vote in an election, must register as provided in this chapter. [1993 c.713 Â§24]

Â Â Â Â Â  247.560 [1963 c.346 Â§3; 1965 c.583 Â§2; 1971 c.241 Â§4; 1977 c.508 Â§3; 1979 c.190 Â§58; 1979 c.519 Â§10a; 1981 c.173 Â§14; 1985 c.471 Â§5; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.563 Notice to elector whose registration appears invalid; contents; effect of notice; exceptions. (1) Except as provided in subsection (4) of this section and ORS 247.555, whenever it appears to the county clerk that an elector needs to update the electorÂs registration or that the elector has changed residence address to another county, the county clerk shall mail a notice to the elector.

Â Â Â Â Â  (2) The notice shall be sent by forwardable mail and shall include a postage prepaid, preaddressed return card on which the elector may state the electorÂs current residence and mailing address. The notice shall advise the elector that:

Â Â Â Â Â  (a) The elector should return the card promptly;

Â Â Â Â Â  (b) If the card is not returned by the 21st calendar day immediately preceding an election, the elector may be required to complete a new registration card in order to vote in an election; and

Â Â Â Â Â  (c) The electorÂs registration will be canceled if the elector neither votes nor updates the registration before two general elections have been held.

Â Â Â Â Â  (3) When the county clerk mails a notice under this section, the registration of the elector shall be considered inactive until the elector updates the registration, the registration is canceled or the clerk determines that the registration should be considered active.

Â Â Â Â Â  (4) This section does not apply when the county clerk receives written evidence from the elector, the United States Postal Service or another county clerk indicating a change of residence or mailing address and the registration of the elector is automatically updated by the county clerk under any provision of this chapter. [1993 c.713 Â§25; 1999 c.410 Â§19; 2001 c.965 Â§45]

Â Â Â Â Â  247.565 [Formerly 247.600; 1981 c.173 Â§17; 1987 c.719 Â§Â§15,16; 1989 c.503 Â§4; 1993 c.493 Â§2; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.567 [1989 c.979 Â§4; 1993 c.741 Â§21; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.570 Notice of deaths to Secretary of State and county clerk; effect of notice. (1) Not later than five business days after receiving a certificate of death under ORS 432.307, a county registrar designated under ORS 432.035 shall furnish to the county clerk of that county the name, age, date of birth and residence address of the person for whom the registrar has received the certificate of death. If the person was registered to vote in the county, the county clerk immediately shall cancel the registration of the person.

Â Â Â Â Â  (2) Not later than five business days after receiving information from the county registrar under subsection (1) of this section, the county clerk shall furnish the information to the Secretary of State. The Secretary of State shall furnish a copy of the appropriate names received under this subsection to each county clerk. Each county clerk immediately shall cancel the registrations of those persons.

Â Â Â Â Â  (3) The Department of Human Services, during the last week of each month, shall furnish to the Secretary of State a list of the name, age, date of birth, county of residence and residence address of each resident of this state who has died during the preceding month and for whom a certificate of death was not filed with a county registrar. The Secretary of State shall furnish a copy of the appropriate names to each county clerk. Each county clerk immediately shall cancel registrations of those persons. [1963 c.346 Â§4; 1979 c.190 Â§60; 2003 c.596 Â§1]

Â Â Â Â Â  247.575 [1975 c.766 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.580 County clerk to retain notices or elector listings for two years. (1) Copies of all notices and other correspondence issued under ORS 247.195, 247.292, 247.296, 247.563 and 247.570 shall be retained by the county clerk for two years.

Â Â Â Â Â  (2) If the elector registration records of a county are mechanically maintained, the county clerk may satisfy the requirements of subsection (1) of this section by maintaining for two years:

Â Â Â Â Â  (a) Computer listings of electors to whom the clerk issued notices or any other correspondence under ORS 247.195, 247.292, 247.296, 247.563 and 247.570 and facsimile copies of notices and correspondence; or

Â Â Â Â Â  (b) Microfilm records of the listings and copies. [1963 c.346 Â§5; 1975 c.766 Â§3; 1979 c.190 Â§61; 1981 c.173 Â§18; 1985 c.808 Â§8b; 1993 c.713 Â§26; 1999 c.410 Â§20]

Â Â Â Â Â  247.585 [1989 c.173 Â§4; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.590 [Formerly 247.280; 1985 c.808 Â§8c; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.595 [1985 c.808 Â§8a; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.600 [1975 c.766 Â§1; 1977 c.829 Â§5; 1979 c.190 Â§59; 1979 c.519 Â§11a; renumbered 247.565]

Â Â Â Â Â  247.610 [1963 c.595 Â§2 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.620 [1963 c.595 Â§3 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); 1967 c.64 Â§1; repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.625 [1967 c.64 Â§Â§3,4,5,6; repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.630 [1963 c.595 Â§4 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1967 c.64 Â§7]

Â Â Â Â Â  247.640 [1963 c.595 Â§7 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1967 c.64 Â§7]

Â Â Â Â Â  247.650 [1963 c.595 Â§8 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.905 [1969 c.421 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.910 [Formerly 247.510; 1971 c.241 Â§9; 1975 c.678 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.915 [1969 c.421 Â§Â§3,4,6; 1971 c.32 Â§1; 1975 c.779 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.920 [Formerly 247.520; repealed by 1969 c.421 Â§11]

Â Â Â Â Â  247.925 [1969 c.421 Â§5; 1971 c.32 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.935 [1969 c.421 Â§7; repealed by 1979 c.190 Â§431]

LISTS OF ELECTORS

Â Â Â Â Â  247.940 List of active electors; delivery without charge to political parties. (1) Not later than the 21st day before any primary election, general election or special congressional election, a major political party qualified under ORS 248.006 or its affiliate within the county or a minor political party qualified under ORS 248.008 may request from the county clerk a list of active electors, as described in ORS 247.013, of the county. The list shall contain the name, party affiliation, residence or mailing address and precinct name or number of each active elector and shall be arranged in groups by election precinct. A major political party or its affiliate within the county or a minor political party may make no more than two separate requests under this subsection.

Â Â Â Â Â  (2) If the county clerk receives a request under subsection (1) of this section, the clerk shall deliver the list not later than:

Â Â Â Â Â  (a) Ten days after receiving the request; or

Â Â Â Â Â  (b) The date requested, provided that the date requested is more than 10 days after the request was made and at least 10 days before the date of any primary election, general election or special congressional election.

Â Â Â Â Â  (3) The county clerk shall not charge for preparation or delivery of the list supplied under this section. [1979 c.190 Â§63; 1979 c.519 Â§13a; 1989 c.637 Â§1; 1991 c.107 Â§2; 1993 c.797 Â§21; 1995 c.712 Â§12; 1995 c.742 Â§8; 1999 c.999 Â§35]

Â Â Â Â Â  247.945 List of electors delivered to any person; charges. (1) The county clerk, upon request before the 45th day before a primary, general or special election, shall deliver to any person a list of electors. The lists shall be prepared in the manner requested, limited only to the capabilities of the Secretary of State or the county clerk.

Â Â Â Â Â  (2) The county clerk shall collect and pay into the county treasury a charge for the actual cost of supplying lists under subsection (1) of this section.

Â Â Â Â Â  (3) The county clerk shall keep a record of all persons to whom a list of electors is delivered under this section. [1969 c.421 Â§Â§8,9; 1979 c.190 Â§64; 1989 c.637 Â§2; 1995 c.712 Â§13; 1999 c.999 Â§36]

Â Â Â Â Â  247.955 Use of lists of electors for commercial purposes prohibited; exceptions. (1) Except as provided in subsection (2) of this section, no person to whom a list of electors is made available or supplied under ORS 247.940 or 247.945 shall use any information in the list for commercial purposes.

Â Â Â Â Â  (2) A person shall not be considered to use for commercial purposes any information contained in a list of electors made available or supplied under ORS 247.940 or 247.945 if the person obtains the list of electors for the purposes of resale to candidates or political committees for political purposes only. [1969 c.421 Â§10; 1979 c.190 Â§65; 1989 c.637 Â§3]

DISCLOSURE OF RESIDENCE ADDRESS OR SIGNATURE OF ELECTORS

Â Â Â Â Â  247.965 When residence address of elector exempt from disclosure as public record; request for exemption. (1) Any elector may request the county clerk to keep the residence address of the elector exempt from disclosure as a public record under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) The county clerk shall keep the residence address of an elector exempt from disclosure as a public record under ORS 192.410 to 192.505 if the elector making the request demonstrates to the satisfaction of the county clerk that the electorÂs personal safety or the safety of any family member residing with the elector is in danger if the electorÂs address remains available for public inspection.

Â Â Â Â Â  (3) The county clerk shall automatically mail a ballot to an elector whose residence address is exempt from disclosure under this section.

Â Â Â Â Â  (4) An exemption from disclosure granted under this section shall remain in effect until the elector requests termination of the exemption or the elector is required to update the electorÂs registration. If the elector is required to update the electorÂs registration, the elector may apply for another exemption from disclosure.

Â Â Â Â Â  (5) An exemption from disclosure granted under this section includes an exemption from disclosure of the residence address of an elector under ORS 247.940 or 247.945.

Â Â Â Â Â  (6) A county clerk shall not be held liable for:

Â Â Â Â Â  (a) Granting or denying an exemption from disclosure under this section; or

Â Â Â Â Â  (b) Any unauthorized release of a residence address granted an exemption from disclosure under this section. [1993 c.616 Â§2; 1995 c.742 Â§9; 1999 c.410 Â§21]

Â Â Â Â Â  247.967 Conditions where disclosure of electorÂs residence address required; procedure. Notwithstanding any provision of ORS 192.410 to 192.505:

Â Â Â Â Â  (1) The county clerk may disclose the residence address of an elector exempt from public disclosure under ORS 247.965 if the county clerk receives a court order or a request from any law enforcement agency to disclose the address.

Â Â Â Â Â  (2) A petition may be filed with the circuit court of the county in which the administrative offices of the county clerk are located requesting disclosure of the residence address of any elector exempt from disclosure under ORS 247.965. The petitioner shall have the burden of showing the disclosure would not constitute an unreasonable invasion of privacy. [1993 c.616 Â§3]

Â Â Â Â Â  247.969 Rules of Secretary of State defining Âpersonal safetyÂ for purposes of ORS 247.965.:RF10 (1) The Secretary of State by rule shall define when the Âpersonal safetyÂ of an elector and the safety of any family member residing with the elector is in danger under ORS 247.965. Under the definitions, the electorÂs personal safety or the safety of any family member residing with the elector shall be considered in danger if the elector provides evidence that the elector or any family member residing with the elector has:

Â Â Â Â Â  (a) Been a victim of domestic violence;

Â Â Â Â Â  (b) Obtained orders issued under ORS 133.055;

Â Â Â Â Â  (c) Contacted a law enforcement officer involving domestic violence or other physical abuse;

Â Â Â Â Â  (d) Obtained a temporary restraining or other no contact order to protect the person from future physical harm; or

Â Â Â Â Â  (e) Filed other criminal or civil legal proceedings regarding physical protection.

Â Â Â Â Â  (2) A rule adopted by the Secretary of State under subsection (1) of this section may list other examples of evidence that the electorÂs personal safety or the safety of any family member residing with the elector is in danger. The other examples shall be similar in nature to the evidence described in subsection (1) of this section. [1993 c.616 Â§7]

Â Â Â Â Â  247.971 [1993 c.787 Â§7; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  247.973 Status of signature on voter registration card as public record; copies of signature prohibited; voter registration documents exempt from disclosure. (1) Subject to subsection (2) of this section, an individualÂs signature submitted under this chapter for purposes of registering to vote is subject to inspection as a public record under ORS 192.410 to 192.505. The signature may be inspected in the office of the county clerk.

Â Â Â Â Â  (2) A person may not make a copy of or provide to another person a copy of an individualÂs signature submitted under this chapter for purposes of registering to vote.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to copies made by any elections official acting in an official capacity for purposes of administering the provisions of ORS chapters 246 to 260 or any rules adopted thereunder.

Â Â Â Â Â  (4) Identifying information or documents submitted by an individual for purposes of registering to vote as required under the Help America Vote Act of 2002 (P.L. 107-252) are exempt from disclosure under ORS 192.410 to 192.505. [1999 c.824 Â§4; 2003 c.803 Â§15]

Â Â Â Â Â  247.990 [Amended by 1955 c.695 Â§4; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.991 [1957 c.608 Â§48; 1961 c.114 Â§9; 1975 c.678 Â§23; 1979 c.190 Â§66; 1985 c.808 Â§9; 1985 c.833 Â§5; 1987 c.719 Â§13; 1987 c.733 Â§6; 1995 c.742 Â§10; repealed by 1999 c.318 Â§55]

_______________



Chapter 248

Chapter 248 Â Political Parties; Presidential Electors

2005 EDITION

POLITICAL PARTIES; PRESIDENTIAL ELECTORS

ELECTIONS

GENERAL PROVISIONS

248.002Â Â Â Â  Definitions

248.004Â Â Â Â  Powers of political parties; liability of political parties and of officers, employees and members of political parties

248.005Â Â Â Â  Parties to insure widest and fairest representation of members

248.006Â Â Â Â  Qualification and maintenance of status as major political party; loss of status as major political party; calculation of number of party members

248.007Â Â Â Â  Organization of major political parties; applicability of ORS 248.012 to 248.315; election of precinct committeepersons; notice to Secretary of State; use of primary election

248.008Â Â Â Â  Qualification as minor political party; party member registration requirement; eligibility to nominate candidates; maintenance of status as minor political party; loss of status as minor party

248.009Â Â Â Â  Process for nominating candidates by minor political party; notice to filing officer; notice of nominating convention

248.010Â Â Â Â  Use of party name

248.011Â Â Â Â  Enforcement of ORS 248.005 or political party rules

248.012Â Â Â Â  Notice of committee meetings required

PRECINCT COMMITTEEPERSONS

248.015Â Â Â Â  Precinct committeepersons; qualifications; election; vote required; term

248.017Â Â Â Â  Candidacy for office of precinct committeeperson by person who attains age of 18 years after deadline for filing declaration of candidacy

248.023Â Â Â Â  Certificates of election; acceptance of office; list of precinct committeepersons; offices declared vacant when no committeeperson elected

248.024Â Â Â Â  Resignation or ineligibility of precinct committeeperson

248.026Â Â Â Â  Selection of precinct committeeperson to fill vacancy; effective date of selection; term; powers

248.027Â Â Â Â  Committeeperson to continue on central committee despite change in precinct

248.029Â Â Â Â  Recall procedure

COUNTY CENTRAL COMMITTEE

248.031Â Â Â Â  Precinct committeepersons as county central committee; status and functions of committee

248.033Â Â Â Â  Organizational meeting; notice

248.035Â Â Â Â  Transfer of property; election of officers; notice of election; eligibility to vote

248.043Â Â Â Â  Procedure if meeting not called; filling vacancies when no precinct committeeperson elected; term of appointee; notice to county clerk

248.045Â Â Â Â  Proxies prohibited; bylaws or rules; executive committee functions; voting privileges

STATE CENTRAL COMMITTEE

248.072Â Â Â Â  Authority of state central committee

248.075Â Â Â Â  State central committee; organizational meeting; notice

248.085Â Â Â Â  Transfer of property; election of officers; bylaws or rules; executive committee functions

DELEGATES TO NATIONAL CONVENTIONS

248.315Â Â Â Â  Selection of delegates to national convention

PRESIDENTIAL ELECTORS

248.355Â Â Â Â  Selection of presidential electors; candidateÂs pledge

248.360Â Â Â Â  Election time and number of presidential electors to be elected; names of presidential electors not printed on ballot

248.370Â Â Â Â  Convening of electors; vacancies; duties

248.380Â Â Â Â  ElectorsÂ mileage expenses

GENERAL PROVISIONS

Â Â Â Â Â  248.002 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCommittee officeÂ means chairperson, vice chairperson or other office the county or state central committee of a political party creates to govern the business of the committee.

Â Â Â Â Â  (2) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (3) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (4) ÂMemberÂ means an individual who is registered as being affiliated with the political party. [1979 c.190 Â§67]

Â Â Â Â Â  248.004 Powers of political parties; liability of political parties and of officers, employees and members of political parties. (1) A minor political party or a major political party shall have all the powers granted to a nonprofit corporation under ORS 65.077.

Â Â Â Â Â  (2) A major or minor political party shall be treated for purposes of contractual, tort or other liability as a nonprofit corporation.

Â Â Â Â Â  (3) Officers and employees of a major or minor political party, including officers and employees of local subdivisions of the parties, shall be treated as officers and employees of nonprofit corporations for liability for all matters relating to the political party.

Â Â Â Â Â  (4) Any member of a governing body of a major or minor political party, including local subdivisions of the parties, shall be treated as directors of nonprofit corporations for liability for all matters relating to the political party. If the bylaws of a party designate a central committee, such as a state, county or congressional district central committee, as the governing body of the party, then the members of the central committee shall be directors of the party for purposes of this section.

Â Â Â Â Â  (5) Notwithstanding ORS 65.157, creditors of a major or minor political party may not proceed against members of the political parties for liabilities members owe to the parties arising from their party membership.

Â Â Â Â Â  (6) This section does not affect the liability of political committee directors, treasurers and candidates as provided in ORS chapter 260. [1993 c.797 Â§5]

Â Â Â Â Â  248.005 Parties to insure widest and fairest representation of members. Each political party by rule shall insure the widest and fairest representation of party members in the party organization and activities. Rules shall be adopted by procedures that assure the fair and open participation of all interested party members. [1975 c.779 Â§1; 1979 c.190 Â§68]

Â Â Â Â Â  248.006 Qualification and maintenance of status as major political party; loss of status as major political party; calculation of number of party members. (1) An affiliation of electors becomes a major political party in this state and is qualified to make nominations at a primary election when a number of electors equal to at least five percent of the number of electors registered in this state are registered as members of the party not later than the 275th day before the date of a primary election. An affiliation of electors satisfying the requirements of this subsection shall be subject to the provisions of ORS 248.007 on the date the Secretary of State determines the registration requirements are satisfied.

Â Â Â Â Â  (2) The number of electors described in subsection (1) of this section shall be calculated based on the number of electors registered in this state and eligible to vote, as reported on the official abstracts of the election, at the general election immediately preceding the deadline specified in subsection (1) of this section.

Â Â Â Â Â  (3) After an affiliation of electors becomes a major political party under subsection (1) of this section, in order to maintain status as a major political party subject to ORS 248.007, the party must satisfy the registration requirement of subsection (1) of this section not later than the 275th day before each primary election.

Â Â Â Â Â  (4) An affiliation of electors ceases to be a major political party if the registration requirements of subsection (1) of this section are not satisfied by the 275th day before each primary election. The affiliation of electors ceases to be a major political party on the date the Secretary of State determines that the registration requirement is not satisfied.

Â Â Â Â Â  (5) When an affiliation of electors has not satisfied the registration requirement of subsection (1) of this section for the first time, at the request of a representative of the affiliation of electors, the Secretary of State shall determine not less than once each month whether at least five percent of the number of eligible electors registered in this state are registered as members of the party. After an affiliation of electors has qualified as a major political party, the Secretary of State shall determine on the 274th day before each primary election whether the major political party has satisfied the registration requirements described in subsection (3) of this section. [1979 c.190 Â§69; 1993 c.797 Â§1; 1995 c.712 Â§14; 2001 c.721 Â§1]

Â Â Â Â Â  248.007 Organization of major political parties; applicability of ORS 248.012 to 248.315; election of precinct committeepersons; notice to Secretary of State; use of primary election. (1) Subject to ORS 248.005, a major political party may organize and select delegates to national party conventions in any manner.

Â Â Â Â Â  (2) The provisions of ORS 248.012 to 248.315 do not apply to a major political party if the party has notified the Secretary of State as provided in subsection (5) of this section that the party does not intend to be subject to the provisions of ORS 248.012 to 248.315. References to precinct committeepersons in any provisions of ORS chapters 246 to 260 do not apply to a party described in this subsection.

Â Â Â Â Â  (3) ORS 248.012 to 248.315 apply only to a major political party that has notified the Secretary of State as provided in subsection (5) of this section that the political party intends to be subject to the provisions of ORS 248.012 to 248.315. References to precinct committeepersons in any provisions of ORS chapters 246 to 260 shall apply to a party described in this subsection. If a major political party fails to notify the Secretary of State under this subsection, the party shall be considered subject to the provisions of ORS 248.012 to 248.315.

Â Â Â Â Â  (4) A major political party shall notify the Secretary of State as provided in subsection (5) of this section if the party does not intend to be subject to the provisions of ORS 248.012 to 248.315 except that the party intends to elect precinct committeepersons. If a party notifies the Secretary of State under this subsection, the party shall elect precinct committeepersons only as provided in ORS 248.015 and shall elect precinct committeepersons in the same manner in all precincts in this state.

Â Â Â Â Â  (5) Not later than the 274th day before the date of the primary election, a major political party shall notify the Secretary of State in writing whether or not the party intends to be subject to the provisions of ORS 248.012 to 248.315 or whether the party intends to elect precinct committeepersons under subsection (4) of this section. If the major political party does not intend to be subject to the provisions of ORS 248.012 to 248.315 or intends to elect precinct committeepersons under subsection (4) of this section, the party shall file with the Secretary of State, at the same time notice is given under this subsection, a copy of its organizational documents setting forth the manner in which its officers and managing committees are selected or any other manner in which it conducts its affairs.

Â Â Â Â Â  (6) In each even-numbered year, a major political party shall file with the Secretary of State a statement indicating that the party is operating subject to ORS 248.012 to 248.315 or a copy of current organizational documents setting forth the manner in which its officers and managing committees are selected or any other manner in which it conducts its affairs. Material described in this subsection shall be filed on the 274th day before the third Tuesday in May of each odd-numbered year.

Â Â Â Â Â  (7) A major political party subject to the provisions of this section shall nominate candidates of the major political party, for other than political party office, at the primary election. [1993 c.797 Â§3; 1995 c.712 Â§15]

Â Â Â Â Â  248.008 Qualification as minor political party; party member registration requirement; eligibility to nominate candidates; maintenance of status as minor political party; loss of status as minor party. (1) An affiliation of electors becomes a minor political party in the state, a county or other electoral district, qualified to make nominations for public office in that electoral district and in any other electoral district wholly contained within the electoral district, when either of the following events occurs:

Â Â Â Â Â  (a) When the affiliation of electors has filed with the Secretary of State a petition with the signatures of at least a number of electors equal to one and one-half percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term. The petition also shall state the intention to form a new political party and give the designation of it. The filed petition shall contain only original signatures. The petition shall be filed not later than two years following the date the prospective petition is filed. The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector registered in the electoral district. The Secretary of State shall verify whether the petition contains the required number of signatures of electors. The petition shall not be accepted for filing if it contains less than 100 percent of the required number of signatures. The Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition shall not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling. The Secretary of State may employ professional assistance to determine the sampling technique. The statistical sampling technique may be the same as that adopted under ORS 250.105. Before circulating the petition, the chief sponsor of the petition shall file with the Secretary of State a signed copy of the prospective petition. The chief sponsor shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the petition. After the prospective petition is filed, the chief sponsor shall notify the filing officer not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

Â Â Â Â Â  (A) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (B) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (b) When the affiliation of electors has polled for any one of its candidates for any public office in the electoral district at least one percent of the total votes cast in the electoral district for all candidates for:

Â Â Â Â Â  (A) Presidential elector at the last general election at which candidates for President and Vice President of the United States were listed on the ballot; or

Â Â Â Â Â  (B) Any single state office to be voted upon in the state at large for which nominations by political parties are permitted by law at the most recent election at which a candidate for the office was elected to a full term.

Â Â Â Â Â  (2) After satisfying either requirement of subsection (1) of this section, the minor political party may nominate candidates at the next general election if at any time during the period beginning on the date of the next primary election and ending on the 90th day before the next general election, a number of electors equal to at least one-tenth of one percent of the total votes cast in the state or electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term are registered as members of the party.

Â Â Â Â Â  (3) A filing officer shall not accept a certificate of nomination of a candidate nominated by a minor political party unless the minor political party has satisfied the registration requirement of subsection (2) of this section.

Â Â Â Â Â  (4) After a minor political party qualifies to nominate candidates, in order to maintain status as a minor political party:

Â Â Â Â Â  (a) A candidate or candidates of the party must poll a number of votes described in subsection (1)(b) of this section at each subsequent general election and following each general election, the registration requirement of subsection (2) of this section must be satisfied; or

Â Â Â Â Â  (b) Following each general election, at any time during the period beginning on the date of the next primary election and ending on the 90th day before the next general election, a number of electors equal to at least one-half of one percent of the total number of registered electors in this state must be registered as members of the party.

Â Â Â Â Â  (5) An affiliation of electors ceases to be a minor political party in the state or electoral district if:

Â Â Â Â Â  (a) The registration requirement of subsection (2) or (4)(b) of this section is not satisfied. The affiliation of electors ceases to be a minor political party on the date of the deadline for satisfying the registration requirement; or

Â Â Â Â Â  (b) Except as provided in subsection (4)(b) of this section, in the case of a minor political party qualified to nominate candidates, a candidate or candidates of the minor political party do not satisfy the one percent requirement specified in subsection (1)(b) of this section at the next general election. The affiliation of electors ceases to be a minor political party on the date of the election.

Â Â Â Â Â  (6) During the period beginning on the date of the primary election and ending on the 90th day before the date of the general election, the Secretary of State shall determine not less than once each month whether the registration requirement of subsection (2) or (4)(b) of this section has been satisfied. If the party changes its name, only those electors who register on or after the effective date of the name change as members of the party under the new party name shall be counted as members of the party under this subsection.

Â Â Â Â Â  (7) An affiliation of electors or a minor political party may not satisfy the one percent requirement referred to in subsection (1)(b) of this section by nominating a candidate who is the nominee of another political party at the same election. [1979 c.190 Â§70; 1983 c.756 Â§5; 1989 c.68 Â§1; 1989 c.923 Â§27; 1993 c.797 Â§Â§2,2a; 1995 c.606 Â§3; 1995 c.712 Â§16; 1997 c.287 Â§1; 1999 c.318 Â§23; 2001 c.331 Â§1; 2001 c.721 Â§3]

Â Â Â Â Â  248.009 Process for nominating candidates by minor political party; notice to filing officer; notice of nominating convention. (1) A minor political party shall file with the filing officer a copy of its organizational documents establishing its process for nominating candidates for public office. The organizational documents shall be filed not later than 30 days after they are adopted. The nominating process for candidates for election at the general election shall provide an equal opportunity to all registered members of the party within the electoral district to participate in the process of making nominations or selecting the delegates who will make the nominations. A minor political party shall file copies of any changes to its organizational documents relating to nomination of candidates for public office not later than 30 days after the date any changes were made. The minor political party shall nominate candidates for public office only in accordance with the procedures set forth in its organizational documents.

Â Â Â Â Â  (2) A minor political party shall file with the filing officer a list of any officers selected by the party. The list shall be filed not later than 10 days after any selection is made. A minor political party shall file copies of any changes to the list of officers not later than 10 days after the date any changes were made.

Â Â Â Â Â  (3) Not later than the 10th day before any nominating convention of a minor political party, notice shall be published at least once in not fewer than three newspapers of general circulation within the electoral district for which the nomination will be made. If there are fewer than three newspapers of general circulation within the electoral district, notice shall be published at least once in one newspaper of general circulation within the electoral district for which the nomination will be made and other public notice shall be given that is reasonably calculated to assure that party members in the electoral district receive notice of the convention. The notice shall contain the time and place of the convention, and the office or offices for which nominations will be made. [1993 c.797 Â§4; 1995 c.606 Â§4]

Â Â Â Â Â  248.010 Use of party name. Each major political party and minor political party, its nominated candidates and its members and officers shall have the exclusive right to use the whole party name or any part of it. [Amended by 1957 c.608 Â§49; 1965 c.407 Â§1; 1975 c.779 Â§4; 1979 c.190 Â§71; 1983 c.514 Â§5]

Â Â Â Â Â  248.011 Enforcement of ORS 248.005 or political party rules. Except as expressly required by law, the Secretary of State, a county clerk or any other elections official shall not enforce the provisions of ORS 248.005 or any other rule adopted by a political party. [1995 c.606 Â§2]

Â Â Â Â Â  248.012 Notice of committee meetings required. The chairperson of a county central committee or state central committee shall notify by mail the entire membership of the committee not later than the sixth day before the date of an anticipated meeting. Except for the notice of an organizational meeting of a county central committee, failure to give timely notice of the time, date and place of a meeting shall invalidate the business of the meeting. [Formerly 248.100]

PRECINCT COMMITTEEPERSONS

Â Â Â Â Â  248.015 Precinct committeepersons; qualifications; election; vote required; term. (1) A precinct committeeperson shall be a representative of the major political party in the precinct. At the primary election a major political party shall elect from its members a committeeperson of each sex for every 500 electors, or major fraction thereof, who are registered in the precinct on January 31 of the year of the primary election. In any event the political party members of a precinct shall be entitled to elect not less than one committeeperson of each sex in the precinct. No person shall hold office as committeeperson in more than one precinct.

Â Â Â Â Â  (2) A member of a major political party may become a candidate for precinct committeeperson of the precinct in which the person is registered, or of a precinct within the same county adjoining that precinct, by filing a declaration of candidacy described in ORS 249.031, except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) ORS 249.031 (1)(i) shall not apply to declarations of candidacy for candidates for precinct committeeperson.

Â Â Â Â Â  (4) A member of the major political party who has been a member of that party for 180 days before the primary election may be elected by write-in votes as precinct committeeperson of the precinct in which the member is registered, or of a precinct within the same county adjoining that precinct.

Â Â Â Â Â  (5) Unless a qualified person receives at least three votes, no person shall be deemed to have been elected as precinct committeeperson and the office of committeeperson shall be vacant.

Â Â Â Â Â  (6) The term of office of a precinct committeeperson is from the 24th day after the date of the primary election until the 24th day after the date of the next following primary election.

Â Â Â Â Â  (7) A precinct committeeperson shall not be considered a public officer. [1965 c.407 Â§Â§3, 7; subsection (6) enacted as 1967 c.540 Â§3 (3); 1969 c.282 Â§1; 1977 c.199 Â§1; 1977 c.644 Â§1; 1979 c.190 Â§73; 1981 c.862 Â§1; 1991 c.87 Â§1; 1991 c.107 Â§3; 1995 c.712 Â§17]

Â Â Â Â Â  248.017 Candidacy for office of precinct committeeperson by person who attains age of 18 years after deadline for filing declaration of candidacy. Notwithstanding any provision of ORS 248.015, an otherwise qualified person who will attain the age of 18 years after the deadline for filing a declaration of candidacy for the office of precinct committeeperson and on or before the date of the primary election, and who is registered as a member of the major political party not later than the date of the primary election, is eligible to file a nominating petition for the office of precinct committeeperson, to be listed on the ballot and to be elected to the office, including by write-in votes. [1993 c.583 Â§2; 1995 c.712 Â§18]

Â Â Â Â Â  248.018 [1973 c.827 Â§24b; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  248.020 [Amended by 1957 c.608 Â§50; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.023 Certificates of election; acceptance of office; list of precinct committeepersons; offices declared vacant when no committeeperson elected. (1) Not later than the 20th day after a primary election, the county clerk shall mail a certificate of election to each newly elected precinct committeeperson within the county. The clerk also shall mail an ÂAcceptance of OfficeÂ form to each person elected by write-in votes to the office of committeeperson. The form shall include a statement to be signed by the person elected that the person is qualified to hold the office.

Â Â Â Â Â  (2) A person elected by write-in votes to the office of precinct committeeperson shall be certified for the office by filing with the county clerk, not later than the 27th day after the date of the primary election, a signed ÂAcceptance of OfficeÂ form.

Â Â Â Â Â  (3) Not later than the 31st day after a primary election, the county clerk shall prepare, maintain and furnish to the chairpersons of the respective retiring county central committees within the county and the chairpersons of the state central committees, a list of the party precinct committeepersons elected and certified. At the same time the county clerk shall declare the other offices of committeeperson vacant. [1965 c.407 Â§Â§4,5; 1975 c.779 Â§5; 1977 c.644 Â§2; 1979 c.190 Â§74; 1987 c.267 Â§10; 1995 c.607 Â§75; 1995 c.712 Â§19]

Â Â Â Â Â  248.024 Resignation or ineligibility of precinct committeeperson. (1) A precinct committeeperson may resign from the office by filing a written notification of resignation with the county clerk. Upon receipt of this notification, the county clerk shall:

Â Â Â Â Â  (a) Remove the name of the person from the list of committeepersons.

Â Â Â Â Â  (b) Declare that office vacant.

Â Â Â Â Â  (c) Notify the appropriate county central committee.

Â Â Â Â Â  (2) When a precinct committeeperson ceases to be registered in the precinct in which the committeeperson was elected or a precinct adjoining that precinct within the same county, changes political party registration or dies, the county central committee shall notify the county clerk of the fact. Upon receipt of this notification, if the county clerk determines that the notification is correct, the clerk shall:

Â Â Â Â Â  (a) Remove the name of the person from the list of committeepersons.

Â Â Â Â Â  (b) Declare that office vacant. [Formerly 248.047]

Â Â Â Â Â  248.025 [1965 c.407 Â§6; 1979 c.190 Â§79; renumbered 248.031]

Â Â Â Â Â  248.026 Selection of precinct committeeperson to fill vacancy; effective date of selection; term; powers. (1) The members of a county central committee may select a member of the major political party who is registered in the precinct in which the vacancy exists, or registered in a precinct within the same county adjoining that precinct, to fill a vacancy in the office of precinct committeeperson.

Â Â Â Â Â  (2) When a county central committee votes to select a person to fill a vacancy in the office of precinct committeeperson, the chairperson of the committee shall give written notice to the county clerk of the proposed selection. The selection shall take effect when the county clerk upon timely verification of eligibility, places the name of the person selected on the list of committeepersons. The county clerk shall then send written notice of the selection to the person and the county central committee.

Â Â Â Â Â  (3) A person selected to fill a vacancy in the office of precinct committeeperson may be removed from office at the pleasure of the central committee, but, except as provided in subsection (4) of this section, otherwise shall hold the office for the unexpired term and shall have the powers, duties and privileges of an elected committeeperson.

Â Â Â Â Â  (4) A person selected to fill a vacancy in the office of precinct committeeperson may not vote on the election of county central committee officers at the organizational meeting of the committee as provided in ORS 248.035. A person selected to fill a vacancy in the office of precinct committeeperson may vote to fill any vacancy in a committee office after the organizational meeting. [Formerly 248.055; 1987 c.620 Â§1; 2005 c.506 Â§3]

Â Â Â Â Â  248.027 Committeeperson to continue on central committee despite change in precinct. A precinct committeeperson who represents a precinct which is subsequently combined, consolidated or abolished shall continue to be a member of the county central committee until the end of that committeepersonÂs regular term of office. [Formerly 248.057]

Â Â Â Â Â  248.029 Recall procedure. (1) Except as provided in this section, the provisions for recall of a public officer under ORS 249.002 to 249.013 and 249.865 to 249.877, apply to a recall election of a precinct committeeperson.

Â Â Â Â Â  (2) A precinct committeeperson may be recalled by a petition signed by the number of party members equal to not less than 25 percent of the number of party members who voted in the precinct as it existed at the preceding primary election. The petitioners shall state in not more than 200 words on the recall petition the reasons for the recall. If the committeeperson resigns, the resignation shall take effect on the date of the resignation. If the committeeperson does not resign before the fifth day after the petition is filed with the county clerk, a special election shall be ordered by the county clerk to be held not later than the 25th day after the petition is filed to determine whether the committeeperson will be recalled. The recall election shall be held in the precinct as it existed when the committeeperson was elected. On the ballot shall be printed the reasons for the recall stated in the recall petition, and, in not more than 200 words, the committeepersonÂs justification of the committeepersonÂs actions in office. The committeeperson shall continue to perform duties of the office until the result of the special election is declared.

Â Â Â Â Â  (3) The cost of the election shall be paid by the county central committee of the party of the committeeperson. [Formerly 248.053; 1981 c.173 Â§19; 1987 c.267 Â§11; 1995 c.712 Â§20]

Â Â Â Â Â  248.030 [Amended by 1957 c.608 Â§51; repealed by 1965 c.407 Â§18]

COUNTY CENTRAL COMMITTEE

Â Â Â Â Â  248.031 Precinct committeepersons as county central committee; status and functions of committee. The precinct committeepersons of the county shall constitute the county central committee of their party. The county central committee of each major political party is the highest party authority in county party matters and may adopt rules or resolutions for any matter of party government within the county which is not controlled by the laws of this state. [Formerly 248.025]

Â Â Â Â Â  248.033 Organizational meeting; notice. (1) The organizational meeting of a county central committee shall be held no less frequently than every 25 months.

Â Â Â Â Â  (2) The retiring county central committee shall prepare a written notice designating the time, date and place of the meeting and file a copy of the notice with the county clerk not later than the 40th day before the date of the meeting. The retiring county central committee also shall mail a copy of the notice to the state central committee.

Â Â Â Â Â  (3) Upon request of a county central committee, the county clerk shall provide the county central committee, without charge, a list of the names, addresses and other contact information, including electronic mail addresses or telephone numbers, of persons holding the office of precinct committeeperson for that major political party on the date the clerk receives notice of an organizational meeting under subsection (2) of this section.

Â Â Â Â Â  (4) The chairperson of the retiring county central committee shall mail a copy of the notice of the time, date and place of the meeting, not later than the 10th day before the meeting, to each member of the county central committee. If permitted by the bylaws of the county central committee, the county central committee may notify members by means other than by mail. [1965 c.407 Â§8; 1975 c.779 Â§6; 1977 c.644 Â§3; 1979 c.190 Â§80; 1981 c.862 Â§2; 1987 c.267 Â§12; 1995 c.712 Â§21; 2005 c.506 Â§1]

Â Â Â Â Â  248.035 Transfer of property; election of officers; notice of election; eligibility to vote. (1) At the organizational meeting of a county central committee:

Â Â Â Â Â  (a) The officers of the retiring county central committee shall make available to the committee the property, records and funds owned or controlled by the retiring committee.

Â Â Â Â Â  (b) The committee next shall elect a chairperson, vice chairperson and other officers the committee considers necessary. The persons elected to the offices need not be members of the county central committee. The committee shall determine the term of each office. Only a newly elected precinct committeeperson may vote on the election of committee officers.

Â Â Â Â Â  (2) The elected chairperson, within 48 hours of the chairpersonÂs election, shall send a list of the officers of the committee to the county clerk and to the state central committee.

Â Â Â Â Â  (3) Only a newly elected precinct committeeperson or a person appointed or selected to fill a vacancy in the office of committeeperson may vote to fill a vacancy in a committee office. Immediately before a meeting of the county central committee at which there may be an election to fill a vacancy in a committee office, the chairperson shall obtain from the county clerk a list of committee members. The list shall determine the eligibility of a committeeperson to vote to fill a vacancy in a committee office. [1965 c.407 Â§9 (1), (2), (3), (4); 1973 c.773 Â§5; 1975 c.779 Â§7; 1979 c.190 Â§81; 2005 c.506 Â§4]

Â Â Â Â Â  248.040 [Repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.043 Procedure if meeting not called; filling vacancies when no precinct committeeperson elected; term of appointee; notice to county clerk. If a newly elected county central committee fails to meet or to organize or if no person within a county is elected by a major political party as a precinct committeeperson, the chairperson of the retiring state central committee shall appoint a temporary chairperson of the county central committee. The temporary chairperson shall call an organizational meeting and organize the committee as provided by applicable provisions of ORS 248.033 and 248.035. A temporary chairperson appointed when no precinct committeeperson is elected may appoint members to fill the vacancies in the office of committeeperson for the precinct in which the persons are registered. A person so appointed may be removed from office at the pleasure of the central committee, but otherwise shall hold the office of committeeperson for the unexpired term and shall have the powers, duties and privileges of a committeeperson. When a person is appointed to the office of committeeperson pursuant to this subsection, the temporary chairperson shall notify, in writing, the county clerk of the appointment. The county clerk shall place the name of the person appointed on the list of committeepersons. [1965 c.407 Â§9 (5), (6); 1979 c.190 Â§82]

Â Â Â Â Â  248.045 Proxies prohibited; bylaws or rules; executive committee functions; voting privileges. Proxies in no instance shall be permitted to participate at any county central committee meeting. At any meeting of the county central committee, the committee may:

Â Â Â Â Â  (1) Adopt, amend or repeal bylaws or rules for the government of the political party in the county.

Â Â Â Â Â  (2) By the adoption of bylaws or of a resolution, select an executive committee and authorize the executive committee to exercise those powers delegated to it by the central committee including, but not limited to, the power to fill a vacancy in the office of committeeperson pursuant to ORS 248.026. In no event may the central committee delegate, or the executive committee exercise, the power to elect a person to, or fill a vacancy in a committee office. The persons selected as the executive committee need not be members of the county central committee.

Â Â Â Â Â  (3) Except as provided by ORS 248.035 (3), grant participation and voting privileges to a:

Â Â Â Â Â  (a) Person who holds a public office or an office of a political party.

Â Â Â Â Â  (b) Person who has been nominated for a public office at the preceding primary election.

Â Â Â Â Â  (c) Member of the executive committee of the county central committee. [1965 c.407 Â§10; 1979 c.190 Â§83; 1987 c.267 Â§13; 1995 c.712 Â§22]

Â Â Â Â Â  248.047 [1965 c.407 Â§11; 1967 c.540 Â§1; 1975 c.779 Â§8; 1979 c.190 Â§75; renumbered 248.024]

Â Â Â Â Â  248.049 [1967 c.540 Â§3 (1), (2); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  248.050 [Repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.053 [1967 c.540 Â§4; 1979 c.190 Â§78; renumbered 248.029]

Â Â Â Â Â  248.055 [1965 c.407 Â§12; 1967 c.540 Â§2; 1975 c.779 Â§9; 1979 c.190 Â§76; renumbered 248.026]

Â Â Â Â Â  248.057 [1967 c.124 Â§2; 1979 c.190 Â§77; renumbered 248.027]

Â Â Â Â Â  248.060 [Amended by 1957 c.608 Â§52; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.070 [Amended by 1957 c.608 Â§53; 1961 c.94 Â§1; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.071 [1965 s.s. c.1 Â§3 (enacted as 248.070); repealed by 1967 c.227 Â§1]

STATE CENTRAL COMMITTEE

Â Â Â Â Â  248.072 Authority of state central committee. The state central committee is the highest party authority in the state and may adopt rules or resolutions for any matter of party government which is not controlled by the laws of this state. [1979 c.190 Â§84]

Â Â Â Â Â  248.075 State central committee; organizational meeting; notice. (1) The state central committee shall consist of at least two delegates from each county central committee and other delegates from each county equal to the number of party members in the county registered on the date of the primary election divided by 15,000. If the remaining number exceeds 7,500, one additional delegate shall represent the county. The delegates and an equal number of alternate delegates shall be selected by the county central committee. When a delegate of a county central committee is unable to attend a meeting of the state central committee, an alternate delegate of the county central committee may attend the meeting.

Â Â Â Â Â  (2) The organizational meeting of a newly elected state central committee shall be held on a date to be determined by party rule. The retiring state central committee shall mail notice of the meeting, not later than the sixth day before the meeting, to each member of the newly elected state central committee. If permitted by the bylaws of the state central committee, the state central committee may notify members by means other than by mail.

Â Â Â Â Â  (3) The chairperson of the retiring state central committee shall mail a notice of the meeting to the county central committees not later than the 45th day before the meeting. The state central committee may not reorganize without the mailing of this notification.

Â Â Â Â Â  (4) If a county central committee fails to organize before the organizational meeting of the state central committee, the appointed temporary chairperson of the county central committee may act as the sole delegate from that committee to the state central committee.

Â Â Â Â Â  (5) If the retiring state central committee does not mail notice of the organizational meeting under subsection (2) of this section, the meeting may be called by a petition signed by at least 19 chairpersons of the county central committees. The petition shall state the time, date and place of the organizational meeting. A copy of the petition shall be mailed to each newly elected chairperson and vice chairperson of the county central committees not later than the sixth day before the meeting. A copy of the petition shall be filed with the Secretary of State. [1965 c.407 Â§13; 1975 c.779 Â§10; 1979 c.190 Â§85; 1981 c.862 Â§3; 1987 c.267 Â§14; 1995 c.712 Â§23; 2005 c.506 Â§2]

Â Â Â Â Â  248.080 [Amended by 1957 c.608 Â§54; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.085 Transfer of property; election of officers; bylaws or rules; executive committee functions. (1) At the organizational meeting of the state central committee:

Â Â Â Â Â  (a) The officers of the retiring state central committee shall deliver to the newly elected committee the property, records and funds owned or controlled by the retiring committee.

Â Â Â Â Â  (b) The committee shall elect a chairperson, vice chairperson and other officers the committee considers necessary. The persons elected to the offices need not be members of the state central committee. The committee shall determine the term of each office.

Â Â Â Â Â  (c) The committee shall adopt, amend or repeal bylaws or rules for the government of the state central committee.

Â Â Â Â Â  (2) At any meeting of the state central committee, the committee, by bylaw or resolution, may select an executive committee and delegate powers to it. The persons selected as the executive committee need not be members of the state central committee. In no event may the central committee delegate, or the executive committee exercise, the power to elect a person to fill a vacancy in state committee offices. However, the central committee may provide in its bylaws for the appointment by the executive committee of a temporary officer to fill a vacancy. [1965 c.407 Â§14; 1975 c.779 Â§11; 1979 c.190 Â§86]

Â Â Â Â Â  248.090 [Amended by 1957 c.608 Â§55; 1965 s.s. c.1 Â§4; 1971 c.627 Â§1; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.095 [1989 c.986 Â§4; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  248.100 [Amended by 1965 c.407 Â§15; 1975 c.779 Â§12; 1979 c.190 Â§71; renumbered 248.012]

Â Â Â Â Â  248.110 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.120 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.130 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.140 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.150 [Amended by 1957 c.608 Â§56; 1965 c.320 Â§1; repealed by 1967 c.227 Â§1]

Â Â Â Â Â  248.160 [Amended by 1957 c.608 Â§57; 1975 c.779 Â§12a; 1979 c.190 Â§87; repealed by 1983 c.567 Â§22]

Â Â Â Â Â  248.170 [1973 c.773 Â§8; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.175 [1973 c.773 Â§9; renumbered 171.062]

Â Â Â Â Â  248.180 [1973 c.773 Â§10; renumbered 171.064]

Â Â Â Â Â  248.210 [1961 c.667 Â§2; 1965 c.407 Â§16; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.220 [1961 c.667 Â§3; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.310 [Amended by 1957 c.608 Â§58; 1975 c.779 Â§13; repealed by 1979 c.190 Â§431]

DELEGATES TO NATIONAL CONVENTIONS

Â Â Â Â Â  248.315 Selection of delegates to national convention. (1) After a presidential preference primary election, each major political party whose national affiliate holds a convention to select its nominee for President of the United States shall select delegates to the national convention of that party.

Â Â Â Â Â  (2) Delegates to the national convention of a party shall be selected in the manner provided by party rules, which shall provide all electors registered as members of the party equal opportunity to participate in the selection of delegates.

Â Â Â Â Â  (3) Delegates to the national convention of the party shall be selected so that the number of delegates who favor a certain candidate shall represent the proportion of votes received by the candidate in relation to the other candidates of that party at the presidential preference primary election. Each person selected as a delegate shall sign a pledge that the person will continue to support at the national convention the candidate for President of the United States the person is selected as favoring until:

Â Â Â Â Â  (a) The candidate is nominated at the convention;

Â Â Â Â Â  (b) The candidate receives less than 35 percent of the votes for nomination at the convention;

Â Â Â Â Â  (c) The candidate releases the delegate from the pledge; or

Â Â Â Â Â  (d) Two convention nominating ballots have been taken. [1975 c.779 Â§15; 1979 c.190 Â§88; 1979 c.748 Â§1; 1987 c.267 Â§15; 1993 c.797 Â§28]

Â Â Â Â Â  248.320 [Amended by 1957 c.608 Â§59; 1969 c.603 Â§1; subsections (2), (3), (4) enacted as 1969 c.603 Â§4; 1971 c.685 Â§1; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.325 [1971 c.590 Â§2; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.330 [Amended by 1957 c.608 Â§60; 1969 c.603 Â§2; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.340 [Amended by 1957 c.608 Â§61; renumbered 248.355]

Â Â Â Â Â  248.350 [Amended by 1957 c.608 Â§62; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.352 [1965 c.526 Â§Â§2,3,5; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.354 [1965 c.526 Â§4; repealed by 1975 c.779 Â§28]

PRESIDENTIAL ELECTORS

Â Â Â Â Â  248.355 Selection of presidential electors; candidateÂs pledge. (1) In a year when a President and Vice President of the United States are to be nominated and elected, each political party nominating candidates for those offices shall select a number of candidates for elector of President and Vice President equal to the total number of Senators and Representatives to which this state is entitled in Congress.

Â Â Â Â Â  (2) A candidate for elector when selected shall sign a pledge that, if elected, the candidate will vote in the electoral college for the candidates of the party for President and Vice President. The Secretary of State shall prescribe the form of the pledge. The party shall certify the names of the selected candidates for elector to the Secretary of State not later than the 70th day before the election of electors. [Formerly 248.340; 1961 c.46 Â§1; 1961 c.667 Â§4; 1965 c.138 Â§1; 1975 c.779 Â§16; 1979 c.190 Â§89; 1993 c.797 Â§25; 2001 c.965 Â§2]

Â Â Â Â Â  248.360 Election time and number of presidential electors to be elected; names of presidential electors not printed on ballot. (1) At the general election in a year when a President and Vice President of the United States are to be elected, the electors of this state shall elect as many electors of President and Vice President as this state is entitled to elect Senators and Representatives in Congress.

Â Â Â Â Â  (2) The names of the electors shall not be printed on the general election ballot. A vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates and selected as provided by law. The general election ballot shall state that electors of President and Vice President are being elected and that a vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates. [Amended by 1979 c.190 Â§90; 1993 c.493 Â§4]

Â Â Â Â Â  248.370 Convening of electors; vacancies; duties. The electors of President and Vice President shall convene at the State Capitol on the Monday after the second Wednesday in December following their election. If there is any vacancy in the office of an elector caused by death, refusal to act, neglect to attend or otherwise, the electors present immediately shall fill it by plurality of voice votes. When all the electors have appeared or the vacancies have been filled, the electors shall perform the duties required of them by the Constitution and laws of the United States. [Amended by 1979 c.190 Â§91; 1995 c.79 Â§88; 1995 c.607 Â§12]

Â Â Â Â Â  248.380 ElectorsÂ mileage expenses. An elector of President and Vice President of the United States who attends at the time and place appointed and votes for President and Vice President shall be entitled to receive from this state mileage expenses at the rate allowed to members of the Legislative Assembly. [Amended by 1957 c.608 Â§63; 1979 c.190 Â§92; 1995 c.607 Â§13]

Â Â Â Â Â  248.990 [1965 c.407 Â§17; 1975 c.779 Â§14; 1979 c.190 Â§93; repealed by 1987 c.718 Â§5]

_______________



Chapter 249

Chapter 249 Â Candidates; Recall

2005 EDITION

CANDIDATES; RECALL

ELECTIONS

GENERAL PROVISIONS

249.002Â Â Â Â  Definitions

249.004Â Â Â Â  Verification of documents

249.005Â Â Â Â  Acceptance of petition or minutes without original signatures

249.006Â Â Â Â  Official dating of petitions and declarations

249.008Â Â Â Â  Verification of signatures by county clerk; removal of signatures prohibited after submittal

249.009Â Â Â Â  Exclusive form of signature sheets for petitions; numbering of signature sheets; rules

249.012Â Â Â Â  Preservation of certain records

249.013Â Â Â Â  Candidacy for more than one office; effect of filing petition or declaration for more than one office without prior withdrawal; district and city offices

MAJOR POLITICAL PARTY NOMINATIONS AND NOMINATIONS TO NONPARTISAN OFFICE

(Generally)

249.016Â Â Â Â  Nomination of candidates of major political party or for nonpartisan office

249.020Â Â Â Â  Filing of candidatesÂ nominating petition or declaration of candidacy

249.023Â Â Â Â  Nomination of major political party candidates who attain age of 18 years after deadline for filing nominating petition or declaration of candidacy

249.031Â Â Â Â  Contents of petition or declaration

249.035Â Â Â Â  Filing officer

249.037Â Â Â Â  Time for filing petition or declaration

249.042Â Â Â Â  Declaration or petition as evidence of candidacy

249.046Â Â Â Â  Party membership required for nomination of party; effect of inactive registration; exceptions

249.048Â Â Â Â  Unsuccessful candidate not eligible as candidate

(Declarations of Candidacy)

249.056Â Â Â Â  Filing fees

(Nominating Petitions)

249.061Â Â Â Â  One candidate per petition; prospective petition; statement regarding payment of petition circulators; certification of signature sheets

249.064Â Â Â Â  Information required on petition; certification of petition

249.068Â Â Â Â  Requirements regarding number and distribution of persons signing partisan petitions

249.072Â Â Â Â  Requirements regarding number and distribution of persons signing nonpartisan petitions

249.076Â Â Â Â  Qualifications of signers of petitions

(Nomination of Presidential Candidate by Major Political Party)

249.078Â Â Â Â  Printing name of candidate for presidential nomination of major party on ballot; discretion of Secretary of State; nominating petition; petition requirements

(Nomination to Nonpartisan Office)

249.088Â Â Â Â  Determining number of nominees; nomination or election of candidate at nominating election

249.091Â Â Â Â  Nomination of certain nonpartisan candidates without election

(Withdrawal Before Nomination)

249.170Â Â Â Â  Withdrawal of candidacy; refund of filing fee

(Withdrawal from Nomination)

249.180Â Â Â Â  Withdrawal of candidacy by nominee

(Filling Vacancy in Nomination or Office)

249.190Â Â Â Â  Filling vacancy in nomination of major party; rules

249.200Â Â Â Â  Nomination by major party to fill vacancy in partisan office; exceptions; rules

249.205Â Â Â Â  Filling vacancy in nomination to nonpartisan office; nomination procedure to fill vacancy in nonpartisan office; rules

NOMINATION OF CANDIDATES TO PARTISAN OFFICE BY OTHER THAN MAJOR POLITICAL PARTY

(General Provisions)

249.705Â Â Â Â  Nomination by other than major party

249.712Â Â Â Â  Acceptance of nomination

249.720Â Â Â Â  Information to be contained in certificate of nomination

249.722Â Â Â Â  Time for filing certificate; filing officers; rules

(Nomination by Assembly of Electors)

249.735Â Â Â Â  Qualification as assembly of electors; records; notice; nomination by assembly

249.737Â Â Â Â  Filing officer for nomination by assembly of electors

(Nomination by Individual Electors)

249.740Â Â Â Â  Certificates of nomination made by individual electors; statement regarding payment of petition circulators; certification of signature sheets

(Register of Nominations)

249.810Â Â Â Â  Entries in register of nominations upon filing certificates

(Withdrawals; Filling Vacancies)

249.830Â Â Â Â  Procedure for withdrawing nomination

249.842Â Â Â Â  Filling vacancy in nomination; rules

249.850Â Â Â Â  Filing of certificate to fill vacancy in nominations; notifying proper officials to make changes in general election ballots

RECALL OF PUBLIC OFFICER

249.865Â Â Â Â  Filing prospective petition; contents of petition; statement regarding payment of petition circulators; effect of violation

249.870Â Â Â Â  Number of signers on recall petition

249.875Â Â Â Â  Time for completing filing; verification of signatures

249.876Â Â Â Â  Elector may not remove signature after petition submitted for verification

249.877Â Â Â Â  Statement of justification by public officer

GENERAL PROVISIONS

Â Â Â Â Â  249.002 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCandidateÂ means an individual whose name is or is expected to be printed on the official ballot.

Â Â Â Â Â  (2) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (3) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (4) ÂJudgeÂ means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court, or any county judge who exercises judicial functions.

Â Â Â Â Â  (5) ÂMemberÂ means an individual who is registered as being affiliated with the political party.

Â Â Â Â Â  (6) ÂMinor political partyÂ means a political party that has qualified as a minor political party under ORS 248.008.

Â Â Â Â Â  (7) ÂNonpartisan officeÂ means the office of judge, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries, any elected office of a metropolitan service district under ORS chapter 268, justice of the peace, county clerk, county assessor, county surveyor, county treasurer, sheriff, district attorney or any office designated nonpartisan by a home rule charter.

Â Â Â Â Â  (8) ÂProspective petitionÂ means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

Â Â Â Â Â  (9) ÂPublic officeÂ means any national, state, county, city or district office or position, except a political party office, filled by the electors.

Â Â Â Â Â  (10) ÂState officeÂ means Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, judge, state Senator, state Representative or district attorney. [1979 c.190 Â§94; 1983 c.350 Â§64; 1985 c.324 Â§1; 1987 c.707 Â§6; 1993 c.493 Â§5; 1995 c.92 Â§1; 1995 c.107 Â§1; 1995 c.607 Â§76; 2001 c.430 Â§1]

Â Â Â Â Â  249.004 Verification of documents. (1) A filing officer may verify the validity of the contents of the documents filed with the officer under this chapter.

Â Â Â Â Â  (2) When a copy of any election document filed under this chapter is presented to the filing officer with whom the original document was filed and a request is made to have the copy compared and certified, the filing officer shall compare the copy with the original and, if necessary, correct the copy and certify and deliver it to the person who presented it. [Formerly 249.014]

Â Â Â Â Â  249.005 Acceptance of petition or minutes without original signatures. (1) Notwithstanding ORS 249.008 and 249.875, a petition or minutes for which original signatures are otherwise required may be accepted by the county clerk for signature verification, or by another filing officer in the case of a recall petition, with photographic copies of one or more signature sheets if:

Â Â Â Â Â  (a) The signature sheets containing the original signatures were stolen or destroyed by fire, a natural disaster or other act of God; and

Â Â Â Â Â  (b) The photographic copy of each original signature sheet contains the number of the original signature sheet prescribed by the Secretary of State under ORS 249.009.

Â Â Â Â Â  (2) As used in this section, Âact of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight. [1989 c.68 Â§11]

Â Â Â Â Â  249.006 Official dating of petitions and declarations. Immediately upon filing, a nominating petition, declaration of candidacy, withdrawal, certificate of nomination or other document required to be filed under this chapter shall be dated and time stamped by the filing officer. [Formerly 249.130]

Â Â Â Â Â  249.007 [1985 c.508 Â§4; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  249.008 Verification of signatures by county clerk; removal of signatures prohibited after submittal. (1) Except as provided in subsection (2) of this section, before a nominating petition, minutes of an assembly of electors, or petition by individual electors is offered for filing, the county clerk of each county in which the signatures were secured shall compare the signatures of electors on the petition or minutes with the signatures of the electors on the elector registration cards. Any petition or minutes submitted for verification under this section shall contain only original signatures. The county clerk shall attach to the petition or minutes a certificate stating the number of signatures believed to be genuine. The certificate is prima facie evidence of the facts stated in it. A signature not included in the number certified to be genuine shall not be counted by the officer with whom the petition is filed. No signature in violation of the provisions of this chapter shall be counted.

Â Â Â Â Â  (2) If the total number of signatures presented to a county clerk for verification is 15,000 or more, the county clerk may use a statistical sampling technique authorized by the Secretary of State to verify the signatures. The sample shall be drawn from at least 100 percent of the number of signatures required for nomination.

Â Â Â Â Â  (3) After signatures of electors on a nominating petition, minutes of an assembly of electors or petition by individual electors are submitted for verification, no elector who signed the petition or minutes may remove the signature of the elector from the petition or minutes. [Formerly 249.055; 1985 c.808 Â§10; 1989 c.68 Â§2; 1993 c.493 Â§6]

Â Â Â Â Â  249.009 Exclusive form of signature sheets for petitions; numbering of signature sheets; rules. (1) The Secretary of State by rule shall:

Â Â Â Â Â  (a) Design the form of nominating or recall petitions, certificates of nomination by individual electors, minutes of an assembly of electors or minor political party formation petitions; and

Â Â Â Â Â  (b) Prescribe a system for numbering all signature sheets of nominating or recall petitions, certificates of nomination by individual electors, minutes of an assembly of electors or minor political party formation petitions.

Â Â Â Â Â  (2) Regardless of any provision to the contrary in a county or city charter or ordinance, for the purpose of nominating city or county candidates, recalling city or county officers or forming a minor political party, an individual must use the applicable form designed under this section. [Formerly 246.180; 1985 c.808 Â§11; 1989 c.68 Â§3]

Â Â Â Â Â  249.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.011 [1957 c.608 Â§65(1); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.012 Preservation of certain records. Certificates of nomination, acceptances and withdrawals shall be preserved for two years after the election to which they relate. [1979 c.190 Â§99]

Â Â Â Â Â  249.013 Candidacy for more than one office; effect of filing petition or declaration for more than one office without prior withdrawal; district and city offices. (1) No person shall be a candidate for more than one lucrative office to be filled at the same election.

Â Â Â Â Â  (2) No person shall file a nominating petition or declaration of candidacy for more than one lucrative office or more than one office of precinct committeeperson before the date of the election at which a person will be nominated or elected to each office unless the person first files a written withdrawal, under ORS 249.170, of the personÂs initial filing.

Â Â Â Â Â  (3) If at any time before the date of the election at which a person will be nominated or elected to each office it is determined that a person has filed two or more nominating petitions or declarations of candidacy for any lucrative office or two or more nominating petitions or declarations of candidacy for the office of precinct committeeperson without written withdrawal or withdrawals intervening, all such filings shall be invalid and any other filing made by the same person shall be void.

Â Â Â Â Â  (4)(a) No person shall be a candidate for more than one district office to be filled at the same election. This paragraph does not apply to a district that has fewer than 10,000 electors residing within the district.

Â Â Â Â Â  (b) No person shall be a candidate for more than one position on the same district board to be filled at the same election.

Â Â Â Â Â  (c) As used in this subsection, ÂdistrictÂ means a district as defined in ORS 255.012.

Â Â Â Â Â  (5) No person shall be a candidate for more than one city office to be filled at the same election.

Â Â Â Â Â  (6) Notwithstanding any provision of this section, in the case of a vacancy to be filled by election, the same person is eligible for nomination and election to both the unexpired and the succeeding terms. The name of the candidate may be placed on the ballot in both places. [Formerly 249.750; 1991 c.971 Â§15; 1995 c.606 Â§6a; 1995 c.607 Â§14; 1999 c.318 Â§49; 2001 c.965 Â§3]

Â Â Â Â Â  249.014 [1961 c.64 Â§2; 1971 c.749 Â§76; 1979 c.190 Â§95; renumbered 249.004]

Â Â Â Â Â  249.015 [1979 c.190 Â§101; 1983 c.514 Â§6; repealed by 2005 c.797 Â§73]

MAJOR POLITICAL PARTY NOMINATIONS AND NOMINATIONS TO NONPARTISAN OFFICE

(Generally)

Â Â Â Â Â  249.016 Nomination of candidates of major political party or for nonpartisan office. A candidate of a major political party for public office or a candidate for nonpartisan office shall be nominated only in the manner provided in ORS 249.016 to 249.205. [1957 c.608 Â§65 (2); 1979 c.190 Â§102; 1993 c.797 Â§7; 2001 c.721 Â§4]

Â Â Â Â Â  249.020 Filing of candidatesÂ nominating petition or declaration of candidacy. (1) An eligible elector may become a candidate for nonpartisan office, or for the nomination to an office by the major political party of which the elector is a member, by filing a nominating petition or a declaration of candidacy.

Â Â Â Â Â  (2) At the time of filing, a declaration of candidacy shall be accompanied by the filing fee specified in ORS 249.056.

Â Â Â Â Â  (3) At the time of filing, a nominating petition shall contain the signature sheets described under ORS 249.064. [Amended by 1957 c.608 Â§66; 1975 c.779 Â§17; 1979 c.190 Â§103]

Â Â Â Â Â  249.023 Nomination of major political party candidates who attain age of 18 years after deadline for filing nominating petition or declaration of candidacy. Notwithstanding any provision of this chapter, and except as provided in section 8, Article IV, Oregon Constitution, and section 2, Article V, Oregon Constitution, an otherwise qualified person who will attain the age of 18 years after the deadline for filing a nominating petition or declaration of candidacy for nomination to any major political party office and on or before the date of the primary election, and who is registered as a member of the major political party not later than the date of the primary election, is eligible to file a nominating petition for nomination to any major political party office, to be listed on the ballot and to be nominated for the office, including by write-in votes. [1993 c.583 Â§4; 1995 c.712 Â§24]

Â Â Â Â Â  249.025 [1973 c.283 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.030 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.031 Contents of petition or declaration. (1) Except as provided in subsection (2) of this section, a nominating petition or declaration of candidacy shall contain:

Â Â Â Â Â  (a) The name by which the candidate is commonly known. A candidate may use a nickname in parentheses in connection with the candidateÂs full name.

Â Â Â Â Â  (b) Address information as required by the Secretary of State by rule.

Â Â Â Â Â  (c) The office and department or position number, if any, for which the candidate seeks nomination.

Â Â Â Â Â  (d) If the candidate is seeking the nomination of a major political party, the name of the major political party of which the candidate will have been a member, subject to the exceptions stated in ORS 249.046, during at least 180 days before the deadline for filing a nominating petition or declaration of candidacy.

Â Â Â Â Â  (e) A statement that the candidate is willing to accept the nomination or election or, regarding a candidate for precinct committeeperson, that the candidate accepts the office if elected.

Â Â Â Â Â  (f) A statement that the candidate will qualify if elected.

Â Â Â Â Â  (g) If the candidate is seeking the nomination of a major political party, a statement that the candidate, if not nominated, will not accept the nomination or indorsement of any political party other than the one of which the candidate is a member on the date the petition or declaration is filed.

Â Â Â Â Â  (h) The signature of the candidate.

Â Â Â Â Â  (i) A statement of the candidateÂs occupation, educational and occupational background and prior governmental experience.

Â Â Â Â Â  (2) Subsection (1)(i) of this section does not apply to a candidate for election as a precinct committeeperson.

Â Â Â Â Â  (3) A declaration of candidacy shall include a statement that the required fee is included with the declaration.

Â Â Â Â Â  (4) If required by the national rules of the major political party, the declaration of a candidate for election as a precinct committeeperson shall include the name of the individual the candidate supports for President of the United States or ÂuncommittedÂ or Âno preference.Â [1957 c.608 Â§68; 1961 c.336 Â§1; 1961 c.667 Â§5; 1969 c.245 Â§1; 1975 c.779 Â§18; 1979 c.190 Â§104; 1981 c.173 Â§20; 1983 c.7 Â§1; 1983 c.567 Â§5; 1989 c.1054 Â§14; 1991 c.87 Â§3; 1991 c.719 Â§5; 1995 c.607 Â§15]

Â Â Â Â Â  249.035 Filing officer. A nominating petition or declaration of candidacy relating to a candidate for:

Â Â Â Â Â  (1) State office, United States Senator or Representative in Congress shall be filed with the Secretary of State.

Â Â Â Â Â  (2) County office or precinct committeeperson shall be filed with the county clerk.

Â Â Â Â Â  (3) City office shall be filed with the chief city elections officer.

Â Â Â Â Â  (4) Any elected office of a metropolitan service district under ORS chapter 268 shall be filed with the county clerk of the county in which the administrative office of the district is located.

Â Â Â Â Â  (5) Any other office shall be filed under ORS chapter 255. [1979 c.190 Â§105; 1981 c.173 Â§21; 1981 c.485 Â§3; 1983 c.350 Â§65; 1985 c.808 Â§12; 1993 c.493 Â§89]

Â Â Â Â Â  249.037 Time for filing petition or declaration. (1) A nominating petition or declaration of candidacy shall be filed not sooner than the 250th day and not later than the 70th day before the date of the primary election.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a declaration of candidacy for the office of precinct committeeperson may not be filed before February 1 immediately preceding the primary election. [Formerly 249.060; 1987 c.267 Â§16; 1995 c.607 Â§Â§16,16a; 1995 c.712 Â§25; 1999 c.999 Â§37; 2001 c.145 Â§1; 2005 c.797 Â§32]

Â Â Â Â Â  249.040 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.041 [1957 c.608 Â§69; 1975 c.779 Â§19; 1979 c.190 Â§113; renumbered 249.068]

Â Â Â Â Â  249.042 Declaration or petition as evidence of candidacy. When an elector files with the appropriate filing officer a signed copy of the electorÂs prospective petition for nomination under ORS 249.061, or a declaration of candidacy, it shall be conclusive evidence that the elector is a candidate for nomination or election by the electorÂs political party or to the nonpartisan office stated in the petition or declaration. [1979 c.190 Â§107]

Â Â Â Â Â  249.046 Party membership required for nomination of party; effect of inactive registration; exceptions. If a candidate has not been a member of the major political party for at least 180 days before the deadline for filing a nominating petition or declaration of candidacy, the candidate shall not be entitled to receive the nomination of that major political party. If a candidateÂs registration becomes inactive, the inactive status shall not constitute a lapse of membership in the party if, immediately before the registration became inactive, the candidate was a member of the party and was not a member of any other political party within the 180 days preceding the deadline for filing a nominating petition or declaration of candidacy. The requirement that the candidate be qualified by length of membership does not apply to any candidate whose 18th birthday falls within the period of 180 days or to a write-in candidate. [1979 c.190 Â§108; 1991 c.719 Â§6; 1995 c.742 Â§11]

Â Â Â Â Â  249.048 Unsuccessful candidate not eligible as candidate. A candidate for nomination of a major political party to a public office who fails to receive the nomination may not be the candidate of any other political party or a nonaffiliated candidate for the same office at the succeeding general election. The filing officer may not certify the name of the candidate. [Formerly 249.420; 2005 c.797 Â§62]

Â Â Â Â Â  249.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.051 [1957 c.608 Â§70; 1979 c.190 Â§115; renumbered 249.076]

Â Â Â Â Â  249.055 [1957 c.608 Â§71; 1959 c.177 Â§1; 1977 c.508 Â§4; 1979 c.190 Â§97; renumbered 249.008]

(Declarations of Candidacy)

Â Â Â Â Â  249.056 Filing fees. (1) At the time of filing a declaration of candidacy a candidate for the following offices shall pay to the officer with whom the declaration is filed the following fee:

Â Â Â Â Â  (a) United States Senator, $150.

Â Â Â Â Â  (b) Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, Representative in Congress, judge of the Supreme Court, Court of Appeals or Oregon Tax Court, or executive officer or auditor of a metropolitan service district, $100.

Â Â Â Â Â  (c) County office, district attorney or circuit court judge, $50.

Â Â Â Â Â  (d) State Senator or Representative or councilor of a metropolitan service district under ORS chapter 268, $25.

Â Â Â Â Â  (2) No filing fee shall be required of persons filing a declaration of candidacy for precinct committeeperson or justice of the peace. [Formerly 249.271; 1981 c.173 Â§22; 1983 c.567 Â§6; 1993 c.493 Â§90]

Â Â Â Â Â  249.060 [Amended by 1957 c.608 Â§72; 1971 c.749 Â§77; 1973 c.827 Â§24c; 1979 c.190 Â§106; renumbered 249.037]

(Nominating Petitions)

Â Â Â Â Â  249.061 One candidate per petition; prospective petition; statement regarding payment of petition circulators; certification of signature sheets. (1) No petition for nomination shall contain the name of more than one candidate.

Â Â Â Â Â  (2) Before circulating a nominating petition, the candidate shall deliver to the officer with whom the petition will be filed, a copy of the prospective petition signed by the candidate.

Â Â Â Â Â  (3) The candidate shall include with the nominating petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the nominating petition. After the nominating petition is filed, the candidate shall notify the filing officer not later than the 10th day after the candidate first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the nominating petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the nominating petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4) The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector qualified to sign the petition. [1979 c.190 Â§111; 1983 c.756 Â§3; 1993 c.493 Â§7; 1999 c.318 Â§24]

Â Â Â Â Â  249.064 Information required on petition; certification of petition. (1) A nominating petition of a candidate seeking the nomination of a major political party shall contain a statement that each elector whose signature appears on the petition is a member of the same major political party as is the candidate.

Â Â Â Â Â  (2) A nominating petition of any candidate shall contain the number of signatures of electors required by ORS 249.068 or 249.072 and the residence address and name or number of the precinct, if known, of each elector whose signature appears.

Â Â Â Â Â  (3) The signatures contained in the nominating petition shall be certified for genuineness by the county clerks under ORS 249.008. [1979 c.190 Â§112]

Â Â Â Â Â  249.068 Requirements regarding number and distribution of persons signing partisan petitions. (1) Except as otherwise provided for a candidate for nonpartisan office in ORS 249.072:

Â Â Â Â Â  (a) A nominating petition for an office to be voted for in the state at large or for a candidate for Representative in Congress shall contain signatures of members of the same major political party as the candidate. Except as provided in this subsection, there shall be at least 1,000 signatures or the number of signatures at least equal to two percent of the vote cast in the state or congressional district, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (b) For an election next following any change in the boundaries of a congressional district, there shall be at least 1,000 signatures or the number of signatures at least equal to two percent of the average number of votes cast in all congressional districts in this state, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (c) In the case of a candidate nominated by a major political party that did not nominate presidential electors at the last presidential election, there shall be at least 1,000 signatures; and

Â Â Â Â Â  (d) If the office is one to be voted for in the state at large, the signatures shall include those of electors registered in at least five percent of the precincts in each of at least seven counties. If the office is one to be voted for in a congressional district the signatures shall include those of electors registered in at least five percent of the precincts in each of at least one-fourth of the counties in the congressional district.

Â Â Â Â Â  (2) Except as otherwise provided in this section or for a candidate for nonpartisan office in ORS 249.072:

Â Â Â Â Â  (a) A nominating petition for an office not provided for in subsection (1) of this section shall contain the signatures of electors who are members of the same major political party as the candidate. There shall be at least 500 signatures or the number of signatures at least equal to two percent of the vote in the electoral district for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (b) In the case of major political party candidates for the office of state Senator or state Representative, for an election next following any change in the boundaries of the districts of state Senators or state Representatives under section 6, Article IV of the Oregon Constitution, there shall be at least 500 signatures or the number of signatures at least equal to two percent of the average number of votes cast in all state senatorial or state representative districts in this state, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (c) In the case of a candidate nominated by a major political party that did not nominate presidential electors at the last presidential election, there shall be at least 500 signatures;

Â Â Â Â Â  (d) If the office under this subsection is to be voted for in more than one county, the signatures shall include those of electors registered in at least six percent of the precincts in the electoral district that are located in each of two or more of the counties, or portions of the counties, within which the electoral district is located. If six percent of the precincts of the electoral district in one of the counties or portion thereof does not constitute a whole precinct, the nominating petition shall contain signatures from at least one precinct in that county; and

Â Â Â Â Â  (e) If the office is to be voted for in only one county or in a city, the signatures shall include those of electors registered in at least 10 percent of the precincts in the electoral district. [Formerly 249.041; 1983 c.567 Â§7; 1985 c.808 Â§13; 1993 c.493 Â§13; 1995 c.606 Â§5; 1999 c.410 Â§22; 2001 c.721 Â§5; 2005 c.797 Â§34]

Â Â Â Â Â  249.070 [1957 c.608 Â§73; 1979 c.190 Â§231; renumbered 254.076]

Â Â Â Â Â  249.072 Requirements regarding number and distribution of persons signing nonpartisan petitions. (1) If the nonpartisan office is to be voted for in the state at large, the nominating petition shall contain at least 1,000 signatures of electors, or a number of signatures of electors equal to at least one percent of the vote cast in the state for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term, whichever is less. The signatures shall include those of electors registered in each of at least five percent of the precincts in each of at least seven counties.

Â Â Â Â Â  (2) The nominating petition for a nonpartisan office not provided for in subsection (1) of this section shall contain at least 500 signatures of electors in the electoral district, or a number of signatures of electors equal to at least one percent of the vote cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term, whichever is less. In addition:

Â Â Â Â Â  (a) If an office under this subsection is to be voted for in more than one county, the signatures shall include those of electors registered in each of at least six percent of the precincts in the electoral district that are located in each of two or more of the counties, or portions of the counties, within which the electoral district is located. If six percent of the precincts of the electoral district in one of the counties or portion thereof does not constitute a whole precinct, the nominating petition shall contain signatures from at least one precinct in that county.

Â Â Â Â Â  (b) If the office is to be voted for in only one county or in a city, the signatures shall include those of electors registered in each of at least 10 percent of the precincts in the electoral district. [Formerly 252.810; 1987 c.707 Â§7; 1989 c.174 Â§2; 1999 c.410 Â§23]

Â Â Â Â Â  249.076 Qualifications of signers of petitions. (1) A person who is not a member of the same major political party as the candidate for nomination by the major political party may not sign the nominating petition of the candidate.

Â Â Â Â Â  (2) Any elector may sign:

Â Â Â Â Â  (a) A nominating petition or certificate of nomination of any candidate for nonpartisan office;

Â Â Â Â Â  (b) A nominating petition or certificate of nomination of any nonaffiliated candidate; and

Â Â Â Â Â  (c) Nominating petitions or certificates of nomination for more than one candidate for the same office. [Formerly 249.051; 1981 c.173 Â§23; 2005 c.797 Â§63]

(Nomination of Presidential Candidate by Major Political Party)

Â Â Â Â Â  249.078 Printing name of candidate for presidential nomination of major party on ballot; discretion of Secretary of State; nominating petition; petition requirements. (1) The name of a candidate for a major political party nomination for President of the United States shall be printed on the ballot or ballot label only:

Â Â Â Â Â  (a) By direction of the Secretary of State who in the secretaryÂs sole discretion has determined that the candidateÂs candidacy is generally advocated or is recognized in national news media; or

Â Â Â Â Â  (b) By nominating petition described in this section and filed with the Secretary of State.

Â Â Â Â Â  (2) A petition nominating a candidate under this section shall contain from each congressional district the signatures of at least 1,000 electors who are registered in the district and who are members of the major political party of the candidate. The electors in each congressional district shall include electors registered in at least five percent of the precincts in each of at least one-fourth of the counties in the congressional district. The petition shall contain the printed name, residence address and name or number of the precinct, if known, of each elector whose signature appears on the petition. The signatures shall be certified for genuineness by the county clerks under ORS 249.008. Before circulating the petition, the chief sponsor shall file with the Secretary of State a signed copy of the prospective petition. The chief sponsor shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the petition. After the prospective petition is filed, the chief sponsor shall notify the Secretary of State not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid. [1979 c.190 Â§116; 1981 c.173 Â§24; 1983 c.756 Â§4; 1987 c.267 Â§17; 1995 c.712 Â§26; 1999 c.410 Â§24; 1999 c.999 Â§38]

Â Â Â Â Â  249.080 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.085 [1979 c.190 Â§117; 1979 c.451 Â§4; 1979 c.587 Â§2; 1985 c.808 Â§14; repealed by 1989 c.218 Â§4]

(Nomination to Nonpartisan Office)

Â Â Â Â Â  249.088 Determining number of nominees; nomination or election of candidate at nominating election. (1) Unless otherwise provided by a home rule charter, at the nominating election held on the date of the primary election, two candidates shall be nominated for the nonpartisan office. However, when a candidate, other than a candidate for the office of sheriff, a candidate for the office of county clerk, a candidate for the office of county treasurer or a candidate to fill a vacancy, receives a majority of the votes cast for the office at the nominating election, that candidate is elected.

Â Â Â Â Â  (2) When a candidate for the office of sheriff, the office of county clerk, the office of county treasurer or a candidate to fill a vacancy receives a majority of votes cast for the office at the nominating election, that candidate alone is nominated. [1979 c.190 Â§118; 1979 c.451 Â§5; 1979 c.587 Â§3; 1983 c.350 Â§66; 1989 c.218 Â§1; 1991 c.719 Â§7; 1993 c.493 Â§12; 1995 c.92 Â§2; 1995 c.607 Â§77; 1995 c.712 Â§27]

Â Â Â Â Â  249.090 [Amended by 1957 c.608 Â§74; 1975 c.766 Â§5; 1977 c.829 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.091 Nomination of certain nonpartisan candidates without election. Unless otherwise provided by a home rule charter, when a nominating petition or declaration of candidacy is filed by no more than two candidates for the office of sheriff, the office of county treasurer or the office of county clerk or by no more than two candidates to fill a vacancy in a nonpartisan office, the candidate or candidates shall be the nominee or nominees for the office and the name or names of the candidate or candidates shall not be printed on the ballot or ballot label at the nominating election. [1995 c.92 Â§4; 1995 c.607 Â§77a]

Â Â Â Â Â  249.100 [Amended by 1975 c.675 Â§11; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.110 [Amended by 1957 c.608 Â§75; 1961 c.121 Â§1; 1975 c.675 Â§12; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.120 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.130 [1967 c.126 Â§3; 1979 c.190 Â§96; renumbered 249.006]

Â Â Â Â Â  249.150 [Formerly 249.280; 1973 c.827 Â§24d; 1975 c.675 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.160 [1967 c.126 Â§Â§2,4; 1979 c.190 Â§119; 1987 c.267 Â§19; repealed by 1995 c.607 Â§91]

(Withdrawal Before Nomination)

Â Â Â Â Â  249.170 Withdrawal of candidacy; refund of filing fee. (1) A candidate who has filed a declaration of candidacy or a nominating petition may withdraw not later than the 67th day before the date of the primary election by filing a statement of withdrawal with the filing officer with whom the declaration or petition was filed. The statement shall be made under oath and state the reasons for withdrawal.

Â Â Â Â Â  (2) The official with whom a declaration of candidacy is filed, upon request received not later than the 67th day before the date of the primary election, shall refund the filing fee of a candidate who dies, withdraws or becomes ineligible for the nomination. [1979 c.190 Â§120; 1987 c.267 Â§20; 1995 c.712 Â§29]

(Withdrawal from Nomination)

Â Â Â Â Â  249.180 Withdrawal of candidacy by nominee. Any person who has been nominated at a primary election, or any person who has been nominated to fill a vacancy as provided in ORS 188.120 or 249.190 and 249.200, may withdraw from nomination by filing a written statement declining the nomination and stating the reason for withdrawal. The statement shall be signed by the candidate and filed not later than the 67th day before the general election with the officer with whom the candidateÂs declaration of candidacy or nominating petition was filed. [Formerly 249.680; 1985 c.471 Â§6; 1987 c.267 Â§21; 1995 c.712 Â§30; 1999 c.318 Â§3]

(Filling Vacancy in Nomination or Office)

Â Â Â Â Â  249.190 Filling vacancy in nomination of major party; rules. (1) Except as provided in ORS 254.650, a vacancy in the nomination of a major political party candidate may be filled before the date of the general election by that political party in a manner prescribed by party rule.

Â Â Â Â Â  (2) Immediately after selecting a new nominee, the party, by the most expeditious means practicable, shall notify the filing officer with whom a declaration of candidacy for the office is filed of the name of the nominee.

Â Â Â Â Â  (3) The Secretary of State by rule may adopt a schedule specifying the period following a vacancy within which a major political party must notify the filing officer of the name of the new nominee. [1979 c.190 Â§122; 1985 c.808 Â§15; 2003 c.542 Â§23]

Â Â Â Â Â  249.200 Nomination by major party to fill vacancy in partisan office; exceptions; rules. (1) A major political party may nominate a candidate to fill a vacancy in a partisan elective office in the following manner:

Â Â Â Â Â  (a) If the vacancy occurs on or before the 70th day before a primary election, by selecting a nominee at the next primary election; or

Â Â Â Â Â  (b) If the vacancy occurs after the 70th day before the primary election but before the 61st day before the general election, by selecting a nominee as provided by party rule.

Â Â Â Â Â  (2) The procedure under subsection (1) of this section shall not apply in any case in which one of the following specific procedures for filling a vacancy applies:

Â Â Â Â Â  (a) The procedure specified in ORS 188.120 for the offices of Representative in Congress and United States Senator.

Â Â Â Â Â  (b) The appointment procedure specified in ORS 171.051 to 171.064 for state legislative office.

Â Â Â Â Â  (c) The procedure specified in ORS chapter 236 for county office.

Â Â Â Â Â  (d) The procedure specified in ORS chapter 221 for city office.

Â Â Â Â Â  (3) A party that selects a nominee under subsection (1)(b) of this section, immediately after the nomination, shall notify the filing officer with whom a declaration of candidacy for the office is filed of the name of the nominee by the most expeditious means practicable.

Â Â Â Â Â  (4) The Secretary of State by rule may adopt a schedule specifying the period following a vacancy within which a major political party that selects a nominee under subsection (1)(b) of this section must notify the filing officer of the name of the nominee under subsection (3) of this section. [1979 c.190 Â§123; 1985 c.586 Â§3; 1985 c.808 Â§16; 1987 c.267 Â§22; 1987 c.380 Â§4; 1987 c.549 Â§5; 1995 c.607 Â§17; 1995 c.712 Â§31]

Â Â Â Â Â  249.205 Filling vacancy in nomination to nonpartisan office; nomination procedure to fill vacancy in nonpartisan office; rules. (1) If the only candidate nominated to a nonpartisan office dies, withdraws or becomes ineligible, or if a vacancy occurs in the nonpartisan office after the 70th day before the nominating election and on or before the 62nd day before the general election, a candidate for the office may file a declaration of candidacy in the manner provided for nonpartisan office or shall be nominated by nominating petition in the manner provided for nonpartisan office.

Â Â Â Â Â  (2) The Secretary of State by rule may adopt a schedule for filing nominating petitions or declarations of candidacy under this section. The schedule may specify the period within which nominating petitions or declarations of candidacy must be filed after a vacancy occurs. [Formerly 252.060; 1981 c.173 Â§25; 1983 c.7 Â§2; 1983 c.567 Â§8; 1985 c.808 Â§17; 1995 c.607 Â§18; 1999 c.318 Â§4]

Â Â Â Â Â  249.210 [Amended by 1957 c.608 Â§76; 1975 c.675 Â§14; 1975 c.779 Â§20a; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.220 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.221 [1957 c.608 Â§78; 1961 c.336 Â§2; 1961 c.667 Â§6; 1969 c.245 Â§2; 1975 c.779 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.230 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.240 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.250 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.260 [Amended by 1957 c.608 Â§79; 1971 c.749 Â§78; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.270 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.271 [1957 c.608 Â§80; 1973 c.152 Â§1; 1975 c.779 Â§22; 1977 c.665 Â§9; 1979 c.190 Â§110; renumbered 249.056]

Â Â Â Â Â  249.280 [Amended by 1957 c.608 Â§81; 1961 c.76 Â§1; renumbered 249.150]

Â Â Â Â Â  249.310 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.320 [Amended by 1957 c.608 Â§87; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.330 [Amended by 1955 c.726 Â§7; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.340 [Amended by 1965 c.417 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.350 [Amended by 1957 c.608 Â§88; 1961 c.121 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.352 [Formerly 249.530; 1961 c.121 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.354 [Formerly 249.550; 1963 c.174 Â§1; subsection (7) enacted as 1967 c.26 Â§2; 1969 c.245 Â§3; 1973 c.154 Â§2; 1975 c.779 Â§23; 1977 c.508 Â§5; 1979 c.190 Â§235; 1979 c.409 Â§1; renumbered 254.115]

Â Â Â Â Â  249.356 [1957 c.608 Â§103; 1961 c.68 Â§1; 1975 c.675 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.358 [Formerly 249.540; 1961 c.74 Â§1; 1967 c.340 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.360 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.362 [Formerly 249.570; 1979 c.190 Â§239; renumbered 254.155]

Â Â Â Â Â  249.364 [Formerly 249.580; 1979 c.190 Â§388; renumbered 260.675]

Â Â Â Â Â  249.366 [Formerly 249.510; 1979 c.190 Â§259; renumbered 254.365]

Â Â Â Â Â  249.367 [1969 c.101 Â§3; 1977 c.829 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.368 [Formerly 249.600; 1959 c.390 Â§1; 1961 c.170 Â§1; 1969 c.101 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.369 [1957 c.608 Â§107; 1961 c.114 Â§10; 1977 c.352 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.370 [Amended by 1957 c.608 Â§89; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.375 [1963 c.345 Â§Â§2,3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.380 [Amended by 1957 c.608 Â§90; 1961 c.139 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.385 [1963 c.337 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.390 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.400 [Amended by 1955 c.498 Â§12; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.410 [Amended by 1957 c.608 Â§91; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.420 [Amended by 1957 c.608 Â§92; 1979 c.190 Â§109; renumbered 249.048]

Â Â Â Â Â  249.430 [Amended by 1957 c.608 Â§93; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.440 [Amended by 1957 c.608 Â§94; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.450 [Amended by 1957 c.608 Â§95; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.460 [Amended by 1957 c.608 Â§96; 1969 c.81 Â§1; 1975 c.675 Â§16; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.470 [Amended by 1957 c.608 Â§97; 1975 c.675 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.480 [Amended by 1957 c.608 Â§98; 1975 c.675 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.490 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.491 [1957 c.608 Â§99; 1979 c.190 Â§278; renumbered 254.565]

Â Â Â Â Â  249.505 [1971 c.29 Â§3; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  249.510 [Amended by 1957 c.608 Â§100; renumbered 249.366]

Â Â Â Â Â  249.515 [1971 c.29 Â§4; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  249.520 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.525 [1971 c.29 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.530 [Amended by 1957 c.608 Â§101; renumbered 249.352]

Â Â Â Â Â  249.535 [1971 c.29 Â§6; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  249.540 [Amended by 1957 c.608 Â§102; renumbered 249.358]

Â Â Â Â Â  249.545 [1971 c.29 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.550 [Amended by 1957 c.608 Â§104; renumbered 249.354]

Â Â Â Â Â  249.560 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.570 [Amended by 1957 c.608 Â§105; renumbered 249.362]

Â Â Â Â Â  249.580 [Amended by 1957 c.608 Â§106; renumbered 249.364]

Â Â Â Â Â  249.590 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.600 [Amended by 1957 c.608 Â§108; renumbered 249.368]

Â Â Â Â Â  249.610 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.640 [1975 c.779 Â§24; 1977 c.829 Â§8; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.650 [1957 c.608 Â§82; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.652 [1973 c.527 Â§5; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.654 [1973 c.527 Â§Â§6,7,8; 1975 c.779 Â§25; 1979 c.190 Â§394; renumbered 188.120]

Â Â Â Â Â  249.655 [1957 c.608 Â§83; repealed by 1973 c.527 Â§10]

Â Â Â Â Â  249.656 [1973 c.527 Â§9; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.660 [1957 c.608 Â§84; 1973 c.773 Â§6; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.665 [1957 c.608 Â§85; 1973 c.773 Â§7; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.670 [1957 c.608 Â§86; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.680 [1961 c.73 Â§2; 1975 c.779 Â§26; 1979 c.190 Â§121; renumbered 249.180]

NOMINATION OF CANDIDATES TO PARTISAN OFFICE BY OTHER THAN MAJOR POLITICAL PARTY

(General Provisions)

Â Â Â Â Â  249.705 Nomination by other than major party. A minor political party, assembly of electors or individual electors may nominate one candidate for each partisan public office to be filled at the general election by preparing and filing a certificate of nomination as provided in ORS 249.712 to 249.850. [1979 c.190 Â§125]

Â Â Â Â Â  249.710 [Amended by 1957 c.608 Â§109; 1963 c.176 Â§1; 1977 c.829 Â§9; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.712 Acceptance of nomination. (1) To complete a nomination, the nominee must accept the nomination.

Â Â Â Â Â  (2) The acceptance of the nominee may be indorsed upon the certificate of nomination and signed by the nominee, or it may be indorsed by a letter or telegram from the nominee attached to the certificate and filed with it. If the acceptance does not accompany the certificate of nomination, the nominee, at any time after the certificate is filed and before the time for filing nominations for the office has expired, may file an acceptance in the same manner and in the same office where the certificate is filed. The officer with whom the acceptance is filed shall indorse it and attach it to the certificate of nomination to which it refers. [Formerly 249.760]

Â Â Â Â Â  249.715 [1977 c.324 Â§2; 1979 c.190 Â§130; renumbered 249.735]

Â Â Â Â Â  249.720 Information to be contained in certificate of nomination. (1) A certificate of nomination shall contain:

Â Â Â Â Â  (a) The name by which the candidate is commonly known. A candidate may use a nickname in parentheses in connection with the full name.

Â Â Â Â Â  (b) Address information as required by the Secretary of State by rule.

Â Â Â Â Â  (c) The office, and department or position number if any, for which the candidate is nominated.

Â Â Â Â Â  (d) The name of the minor political party, if any, that nominated the candidate.

Â Â Â Â Â  (e) If the candidate is nominated for a partisan office by an assembly of electors or individual electors, the word ÂnonaffiliatedÂ and a statement that the candidate has not been a member of a major or minor political party during at least 180 days before the deadline for filing the certificate of nomination.

Â Â Â Â Â  (f) A statement that the candidate will qualify if elected.

Â Â Â Â Â  (g) The signature of the candidate.

Â Â Â Â Â  (h) A statement of the candidateÂs occupation, educational and occupational background and prior governmental experience.

Â Â Â Â Â  (2) For certificates of nomination of candidates for electors of President and Vice President of the United States, the names of the candidates for President and Vice President the candidates represent may be added to the name of the minor political party or the word Ânonaffiliated,Â as the case may be. The names of all the candidates of a minor political party, or nonaffiliated candidates, for electors of President and Vice President may be upon the same certificate of nomination.

Â Â Â Â Â  (3) A certificate of nomination made by an assembly of electors shall be signed by the presiding officer and secretary of the nominating convention of the assembly. A certificate of nomination made by a minor political party shall be signed by an officer of the party. An affidavit shall be made on the certificate by the presiding officer and secretary of the nominating convention of the assembly or by the officer of the minor political party and signed and acknowledged by them before a notary public. The affidavit shall be that the statements in the certificate of nomination and related documents are true. With respect to an assembly of electors, the affidavit shall state that the assembly satisfied the requirements of ORS 249.735. [Amended by 1957 c.608 Â§110; 1961 c.336 Â§3; 1973 c.841 Â§2; 1975 c.678 Â§24; 1979 c.190 Â§127; 1981 c.142 Â§1; 1991 c.719 Â§8; 1993 c.797 Â§13; 1995 c.607 Â§19; 2005 c.797 Â§35]

Â Â Â Â Â  249.722 Time for filing certificate; filing officers; rules. (1) Except as provided in subsection (3) of this section, a certificate of nomination of a candidate for public office shall be filed not sooner than the 15th day after the date of the primary election and not later than the 70th day before the date of the general election.

Â Â Â Â Â  (2) A certificate of nomination of a candidate for:

Â Â Â Â Â  (a) State office, United States Senator or Representative in Congress shall be filed with the Secretary of State.

Â Â Â Â Â  (b) County office shall be filed with the county clerk.

Â Â Â Â Â  (c) City office shall be filed with the chief city elections officer.

Â Â Â Â Â  (3) For a special election, including an election to fill a vacancy that occurs after the 70th day before the general election, the Secretary of State by rule may adopt a schedule specifying the period within which a certificate of nomination must be filed. If the Secretary of State does not adopt a rule under this subsection, a certificate of nomination must be filed before the 61st day preceding the election. [1979 c.190 Â§128; 1987 c.267 Â§23; 1993 c.493 Â§Â§8,9; 1995 c.607 Â§20; 1995 c.712 Â§32; 1999 c.999 Â§39; 2001 c.145 Â§2; 2005 c.593 Â§3; 2005 c.797 Â§33]

Â Â Â Â Â  249.730 [Amended by 1957 c.608 Â§111; 1963 c.176 Â§2; 1977 c.324 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.732 [1979 c.190 Â§129; 1983 c.756 Â§6; 1989 c.923 Â§28; repealed by 1993 c.493 Â§113 and 1993 c.797 Â§33]

(Nomination by Assembly of Electors)

Â Â Â Â Â  249.735 Qualification as assembly of electors; records; notice; nomination by assembly. (1) An assembly of electors is an organized body:

Â Â Â Â Â  (a) Of not fewer than 1,000 electors of the state for a statewide nomination.

Â Â Â Â Â  (b) Of not fewer than 500 electors of the congressional district for which the nomination for Representative in Congress is made.

Â Â Â Â Â  (c) Of not fewer than 250 electors of the county or any other district for which the nomination is made.

Â Â Â Â Â  (2) An assembly of electors may nominate candidates at a nominating convention. The convention shall be held in one day and last not longer than 12 hours. The signature, printed name and residence or mailing address of each member of the assembly shall be recorded at the convention and entered of record in the minutes by the secretary of the assembly. Not less than the minimum number of electors required to constitute an assembly of electors must have recorded their signatures in the minutes of the assembly and must be present when the assembly nominates a candidate. The candidate receiving the highest number of votes of the assembly for the office shall be the nominee of the assembly.

Â Â Â Â Â  (3) Not later than the 10th day before the meeting of an assembly of electors, notice shall be published at least once in not less than three newspapers of general circulation within the electoral district for which the nomination will be made. The notice shall contain the time and place the assembly will meet, the office or offices for which nominations will be made, and the names and addresses of not fewer than 25 electors qualified to vote in the assembly who desire that it be held.

Â Â Â Â Â  (4) Proof of publication of notice in subsection (3) of this section shall be made by affidavit of the owner, editor, publisher, manager, advertising manager, principal clerk of any of them, or the printer or printerÂs foreman of the newspaper in which the notice is published. The affidavit shall show publication and shall be filed with the filing officer with the certificate of nomination.

Â Â Â Â Â  (5) Not later than the 10th day before the meeting of an assembly of electors, a copy of the notice under subsection (3) of this section shall be delivered to the filing officer who will supervise the conduct of the nominating convention.

Â Â Â Â Â  (6) The presiding officer of an assembly of electors shall deliver the signatures of assembly members entered in the minutes to the appropriate county clerks of the counties in which the assembly members live. The signatures shall be certified by the appropriate county clerk under ORS 249.008. A copy of the minutes, certified by the secretary of the assembly, and the certificate of the county clerk shall be filed with the filing officer with the certificate of nomination.

Â Â Â Â Â  (7) If the assembly of electors designates a committee to whom the assembly delegated the authority to fill vacancies as provided in ORS 249.842, a notice containing the names of the members of the committee shall be delivered to the filing officer with the certificate of nomination. [Formerly 249.715; 1983 c.514 Â§7; 1983 c.567 Â§9; 1985 c.808 Â§18; 1993 c.797 Â§14; 2005 c.797 Â§60]

Â Â Â Â Â  249.737 Filing officer for nomination by assembly of electors. (1) The filing officer for the office for which nominations will be considered by an assembly of electors shall supervise the conduct of the nominating convention. The filing officer shall insure that when the assembly of electors makes a nomination, the number of electors required to be present at the nominating convention for the purpose of constituting an assembly is at least equal to each of the following:

Â Â Â Â Â  (a) The number of signatures of assembly members in the minutes of the assembly.

Â Â Â Â Â  (b) The number of electors present at the nominating convention.

Â Â Â Â Â  (2) If an assembly of electors will consider nominations for an office for which the Secretary of State is the filing officer and an office for which the county clerk or chief city elections officer is the filing officer, the Secretary of State shall be the supervising officer under subsection (1) of this section.

Â Â Â Â Â  (3) If an assembly of electors will consider nominations for an office for which the county clerk is the filing officer and an office for which the chief city elections officer is the filing officer, the county clerk shall be the supervising officer under subsection (1) of this section. [1983 c.567 Â§11]

(Nomination by Individual Electors)

Â Â Â Â Â  249.740 Certificates of nomination made by individual electors; statement regarding payment of petition circulators; certification of signature sheets. (1) A certificate of nomination made by individual electors shall contain a number of signatures of electors in the electoral district equal to not less than one percent of the total votes cast in the electoral district for which the nomination is intended to be made, for all candidates for presidential electors at the last general election.

Â Â Â Â Â  (2) Each elector signing a certificate of nomination made by individual electors shall include the residence or mailing address of the elector. Except for a certificate of nomination of candidates for electors of President and Vice President of the United States, a certificate of nomination made by individual electors shall contain the name of only one candidate.

Â Â Â Â Â  (3) Before beginning to circulate the certificate of nomination, the chief sponsor of the certificate shall file a signed copy of the prospective certificate with the filing officer referred to in ORS 249.722. The chief sponsor of the certificate shall include with the prospective certificate a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the certificate. After the prospective certificate is filed, the chief sponsor shall notify the filing officer not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective certificate declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective certificate declared that one or more such persons would be paid.

Â Â Â Â Â  (4) The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector registered in the electoral district.

Â Â Â Â Â  (5) The signatures contained in each certificate of nomination made by individual electors shall be certified for genuineness by the county clerk under ORS 249.008.

Â Â Â Â Â  (6) As used in this section, Âprospective certificateÂ means the information, except signatures and other identification of certificate signers, required to be contained in a completed certificate of nomination. [Amended by 1955 c.169 Â§5; 1957 c.608 Â§112; 1971 c.152 Â§1; 1977 c.829 Â§10; 1979 c.190 Â§131; 1983 c.756 Â§7; 1993 c.493 Â§11; 1993 c.797 Â§15; 1999 c.318 Â§25; 2005 c.797 Â§61]

Â Â Â Â Â  249.750 [Amended by 1957 c.608 Â§113; 1979 c.190 Â§100; renumbered 249.013]

Â Â Â Â Â  249.760 [Amended by 1979 c.190 Â§126; renumbered 249.712]

Â Â Â Â Â  249.770 [Amended by 1957 c.608 Â§114; 1971 c.749 Â§79; 1977 c.324 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.780 [Amended by 1957 c.608 Â§115; 1961 c.49 Â§2; 1971 c.749 Â§80; 1977 c.324 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.790 [Amended by 1977 c.829 Â§11; repealed by 1979 c.190 Â§431]

(Register of Nominations)

Â Â Â Â Â  249.810 Entries in register of nominations upon filing certificates. (1) Immediately after each certificate of nomination is filed, the filing officer shall enter in the register of nominations:

Â Â Â Â Â  (a) The date the certificate was filed.

Â Â Â Â Â  (b) The name of each candidate.

Â Â Â Â Â  (c) The office for which the candidate is nominated.

Â Â Â Â Â  (d) When applicable, the name of the minor political party or identification of the assembly of electors making the nomination, and the names of the chairperson and secretary certifying it.

Â Â Â Â Â  (e) If the certificate of nomination is made by individual electors, the total number of certified signatures contained in the certificate.

Â Â Â Â Â  (2) As soon as an acceptance or withdrawal of a candidate is filed with a filing officer, it shall be entered in the register of nominations. [Amended by 1957 c.608 Â§116; 1979 c.190 Â§132]

Â Â Â Â Â  249.820 [Repealed by 1979 c.190 Â§431]

(Withdrawals; Filling Vacancies)

Â Â Â Â Â  249.830 Procedure for withdrawing nomination. Any person who has been nominated and has accepted the nomination under ORS 249.712 may withdraw from nomination not later than the 67th day before the general election by filing with the officer with whom the certificate of nomination was filed a written statement declining the nomination and stating the reason for withdrawal. The statement shall be signed and acknowledged by the candidate before a notary public. The withdrawal may be sent to the Secretary of State through a county clerk, as provided by ORS 249.850. [Amended by 1957 c.608 Â§117; 1967 c.86 Â§1; 1979 c.190 Â§133]

Â Â Â Â Â  249.840 [Amended by 1957 c.608 Â§118; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.842 Filling vacancy in nomination; rules. (1) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by a minor political party may be filled as provided by party rule.

Â Â Â Â Â  (2) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by an assembly of electors may be filled by:

Â Â Â Â Â  (a) Reconvening the assembly that made the original nomination to select a new nominee; or

Â Â Â Â Â  (b) A committee to whom the assembly at its convention delegated the authority to fill vacancies.

Â Â Â Â Â  (3) An assembly of electors may reconvene under subsection (2) of this section only at the call of the chairperson of the original assembly. An assembly will be considered the assembly that made the original nomination if the chairperson and secretary are the same as those of the original assembly.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by individual electors may be filled by filing a new certificate of nomination. The certificate of nomination to fill the vacancy shall conform with the requirements of ORS 249.720 and 249.740.

Â Â Â Â Â  (5) The Secretary of State by rule may adopt a schedule specifying the period after a vacancy in a nomination occurs within which a certificate of nomination filling the vacancy must be filed. [1979 c.190 Â§134; 1985 c.808 Â§19; 1993 c.797 Â§16]

Â Â Â Â Â  249.850 Filing of certificate to fill vacancy in nomination; notifying proper officials to make changes in general election ballots. (1) The certificate of nomination to fill the vacancy under ORS 249.842, may be filed directly with the officer with whom the certificate of nomination of the original candidate was filed, or it may be presented in duplicate to any county clerk who shall file one of the certificates in the clerkÂs office, immediately notify the appropriate filing officer of the nomination and send the duplicate certificate to the officer by the most expeditious method practicable.

Â Â Â Â Â  (2) Upon receipt of notification that a vacancy has been filled, the filing officer shall certify the name of the person selected to fill the vacancy to be included on the ballot. If the certification of candidates has already been sent to the county clerk, the Secretary of State or city filing officer immediately shall give written certification of the new candidate to each county clerk responsible for preparing ballots on which the office will appear. The certification shall state the name and residence of the candidate nominated to fill the vacancy, the office for which the nomination was made, the name of the minor political party the candidate represents or the name of the chairperson of the assembly nominating the candidate, and the name of the person for whom the candidate is substituted. Upon receipt of the certification, the county clerk shall place the new candidateÂs name on the ballot. [Amended by 1957 c.608 Â§119; 1975 c.675 Â§19; 1979 c.190 Â§135]

Â Â Â Â Â  249.860 [1963 c.176 Â§4; repealed by 1979 c.190 Â§431]

RECALL OF PUBLIC OFFICER

Â Â Â Â Â  249.865 Filing prospective petition; contents of petition; statement regarding payment of petition circulators; effect of violation. (1) Pursuant to section 18, Article II of the Oregon Constitution, an elector of the electoral district from which the public officer is elected may file a petition demanding the recall of the public officer. Before the petition is circulated for signatures, the chief petitioner of the petition shall file with the officer authorized to order the recall election:

Â Â Â Â Â  (a) A copy of the prospective petition signed by the chief petitioner;

Â Â Â Â Â  (b) A statement of organization described in ORS 260.118; and

Â Â Â Â Â  (c) A statement conforming to ORS 260.083 of contributions received and expenditures made by or on behalf of the chief petitioner and political committee the chief petitioner represents, if any, to the date of filing the prospective petition.

Â Â Â Â Â  (2) The chief petitioner shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the recall petition. After the prospective petition is filed, the chief petitioner shall notify the filing officer not later than the 10th day after the chief petitioner first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (3) Each sheet of the recall petition must contain:

Â Â Â Â Â  (a) The words ÂPetition for recall of,Â (name and title of officer) and the date of the filing under subsection (1) of this section; and

Â Â Â Â Â  (b) The name and address of the treasurer listed on the statement of organization filed under subsection (1) of this section.

Â Â Â Â Â  (4) Not more than 20 signatures on each sheet of the recall petition shall be counted. The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector.

Â Â Â Â Â  (5) Any intentional or willful violation of subsection (1) or (2) of this section by a chief petitioner of the recall petition or by the treasurer listed on the statement of organization filed under subsection (1) of this section invalidates the prospective petition before it is circulated for signatures. [1979 c.190 Â§136; 1981 c.142 Â§2; 1981 c.173 Â§26; 1983 c.756 Â§8; 1985 c.471 Â§7; 1987 c.210 Â§1; 1999 c.318 Â§26; 2005 c.797 Â§22]

Â Â Â Â Â  249.870 Number of signers on recall petition. The requisite number of signers on a recall petition is 15 percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term next preceding the filing of the petition for verification of signatures. [Formerly 254.450; 1981 c.173 Â§27; 1985 c.808 Â§22; 1995 c.607 Â§21]

Â Â Â Â Â  249.875 Time for completing filing; verification of signatures. (1) A recall petition shall be void unless completed and filed not later than the 100th day after filing the prospective petition described in ORS 249.865. Not later than the 90th day after filing the prospective petition the petition shall be submitted to the filing officer who shall verify the signatures not later than the 10th day after the submission. The filed petition shall contain only original signatures. A recall petition shall not be accepted for signature verification if it contains less than 100 percent of the required number of signatures. The petition shall not be accepted for filing until 100 percent of the required number of signatures of electors have been verified.

Â Â Â Â Â  (2) The provisions for verification of signatures on an initiative or referendum petition contained in ORS 250.105, are applicable to the verification of signatures on a recall petition. [Formerly 254.420; 1989 c.68 Â§4; 1991 c.719 Â§9]

Â Â Â Â Â  249.876 Elector may not remove signature after petition submitted for verification. After a recall petition is submitted for signature verification, no elector who signed the petition may remove the signature of the elector from the petition. [1985 c.808 Â§21]

Â Â Â Â Â  249.877 Statement of justification by public officer. (1) A public officer against whom a recall petition has been filed may submit to the filing officer, in not more than 200 words, a statement of justification of the public officerÂs course in office. The statement must be filed not later than the fifth day after the recall petition is filed.

Â Â Â Â Â  (2) The county clerk shall have the statement printed on the official and sample ballots for the recall election. [1983 c.514 Â§7b]

Â Â Â Â Â  249.880 [Formerly 254.460; 1985 c.808 Â§23; repealed by 1987 c.210 Â§3]

Â Â Â Â Â  249.990 [Repealed by 1979 c.190 Â§431]

_______________



Chapter 250

Chapter 250 Â Initiative and Referendum

2005 EDITION

INITIATIVE AND REFERENDUM

ELECTIONS

GENERAL PROVISIONS

250.005Â Â Â Â  Definitions

250.015Â Â Â Â  Form of petition; numbering of signature sheets; rules

250.025Â Â Â Â  Qualifications for signers of petition; removal of signatures

250.029Â Â Â Â  Withdrawal of initiative or referendum petition; form

250.031Â Â Â Â  Rules for conduct of election under section 11, Article XI of Oregon Constitution

250.035Â Â Â Â  Form of ballot titles for state and local measures

250.036Â Â Â Â  Form of ballot title for measure subject to section 11 (8), Article XI of Oregon Constitution; exception

250.037Â Â Â Â  Form of ballot title for measure requesting approval of certain bonds; elections by mail

250.038Â Â Â Â  Form of ballot title for measure authorizing imposition of local option taxes or establishing permanent rate limitation; elections by mail

250.041Â Â Â Â  Applicability of ORS 250.005 to 250.038 to counties and cities

250.043Â Â Â Â  Acceptance of initiative or referendum petition without original signatures

250.044Â Â Â Â  Actions challenging constitutionality of state measure to be filed in Marion County Circuit Court

STATE MEASURES

250.045Â Â Â Â  Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; rules

250.065Â Â Â Â  Preparation of ballot title for certain state measures

250.067Â Â Â Â  Notice of draft ballot title; written comments; certification of title; rules

250.075Â Â Â Â  Legislature may prepare ballot titles for certain measures

250.085Â Â Â Â  Procedure for elector dissatisfied with title of state measure; Supreme Court review of title

250.095Â Â Â Â  State measures affecting a county or district

250.105Â Â Â Â  Filing officer; filing requirements; rules; signature verification

250.115Â Â Â Â  Numbering of state measures

250.125Â Â Â Â  Estimate of financial impact of state measures; financial estimate committee

250.127Â Â Â Â  Preparation and filing of estimates and statements of financial impact of state measure

250.131Â Â Â Â  Court review of procedures under which estimates and statements of financial impact of state measure were prepared

250.135Â Â Â Â  Retention of petition materials

COUNTY MEASURES

250.155Â Â Â Â  Application of subchapter

250.165Â Â Â Â  Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement

250.168Â Â Â Â  Determination of compliance with constitutional provisions; notice; appeal

250.175Â Â Â Â  Preparation of ballot title for certain county measures; notice

250.185Â Â Â Â  County governing body may prepare ballot titles for certain measures

250.195Â Â Â Â  Procedure for elector dissatisfied with title of county measure

250.205Â Â Â Â  Filing and signature requirements for nonhome rule counties

250.215Â Â Â Â  Filing officer for county measure; filing requirements; signature verification

250.221Â Â Â Â  Date of election

250.235Â Â Â Â  Retention of petition materials

CITY MEASURES

250.255Â Â Â Â  Application of subchapter

250.265Â Â Â Â  Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement

250.270Â Â Â Â  Determination of compliance with constitutional provisions; notice; appeal

250.275Â Â Â Â  Preparation of ballot title for certain city measures; notice

250.285Â Â Â Â  City governing body may prepare ballot titles for certain measures

250.296Â Â Â Â  Procedure for elector dissatisfied with title of city measure

250.305Â Â Â Â  Signature requirements

250.315Â Â Â Â  Filing officer; filing requirements; signature verification

250.325Â Â Â Â  Procedure following filing of initiative petition

250.346Â Â Â Â  Retention of petition materials

250.355Â Â Â Â  Date of election

GENERAL PROVISIONS

Â Â Â Â Â  250.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (2) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (3) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (4) ÂProspective petitionÂ means the information, except signatures and other identification of petition signers, required to be contained in a completed petition. [1979 c.190 Â§140; 1983 c.392 Â§3]

Â Â Â Â Â  250.010 [Amended by 1957 c.608 Â§120; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.015 Form of petition; numbering of signature sheets; rules. The Secretary of State by rule shall:

Â Â Â Â Â  (1) Design the form of the prospective petition, and the initiative and the referendum petition, including the signature sheets, to be used in any initiative or referendum in this state.

Â Â Â Â Â  (2) Designate the quality of paper to be used for signature sheets in order to ensure the legibility of the signatures.

Â Â Â Â Â  (3) Prescribe a system for numbering the signature sheets to be used in any initiative or referendum in this state. [1979 c.190 Â§141; 1979 c.345 Â§1; 1981 c.909 Â§1; 1989 c.68 Â§5; 2005 c.22 Â§188]

Â Â Â Â Â  250.020 [Amended by 1957 c.608 Â§121; 1961 c.121 Â§4; 1979 c.190 Â§232; 1979 c.519 Â§17; renumbered 254.085]

Â Â Â Â Â  250.025 Qualifications for signers of petition; removal of signatures. (1) Any elector may sign an initiative or referendum petition for any measure on which the elector is entitled to vote.

Â Â Â Â Â  (2) After an initiative or referendum petition is submitted for signature verification, no elector who signed the petition may remove the signature of the elector from the petition. [Formerly 254.160; 1985 c.808 Â§24]

Â Â Â Â Â  250.029 Withdrawal of initiative or referendum petition; form. The chief petitioners of an initiative or referendum petition may withdraw the petition at any time prior to the submission of the petition for signature verification. The Secretary of State by rule shall design a form for use in filing a withdrawal of any initiative or referendum petition. The withdrawal form must be signed by all of the chief petitioners and filed with the filing officer. [1995 c.607 Â§25]

Â Â Â Â Â  250.030 [Amended by 1957 c.608 Â§122; 1961 c.121 Â§5; 1979 c.190 Â§233; 1979 c.317 Â§8a; 1979 c.519 Â§18a; renumbered 254.095]

Â Â Â Â Â  250.031 Rules for conduct of election under section 11, Article XI of Oregon Constitution. The Secretary of State shall adopt administrative rules for the conduct of elections under section 11, Article XI of the Oregon Constitution, that include but are not limited to provisions that:

Â Â Â Â Â  (1) Set forth the requirements for an election to which section 11 (8), Article XI of the Oregon Constitution, is applicable that are consistent with the voter registration requirements of ORS chapter 247 and with the federal National Voter Registration Act of 1993 (P.L. 103-31);

Â Â Â Â Â  (2) Provide directions to election officers for calculating whether the required number of registered voters eligible to vote voted in the election; and

Â Â Â Â Â  (3) Interpret the words Âcast a ballotÂ in section 11 (8), Article XI of the Oregon Constitution, as meaning that a ballot was lawfully cast, whether or not the vote of that ballot may lawfully be counted for reasons other than the eligibility of the voter to vote. [1997 c.541 Â§310]

Â Â Â Â Â  250.035 Form of ballot titles for state and local measures. (1) The ballot title of any measure, other than a state measure, to be initiated or referred shall consist of:

Â Â Â Â Â  (a) A caption of not more than 10 words which reasonably identifies the subject of the measure;

Â Â Â Â Â  (b) A question of not more than 20 words which plainly phrases the chief purpose of the measure so that an affirmative response to the question corresponds to an affirmative vote on the measure; and

Â Â Â Â Â  (c) A concise and impartial statement of not more than 175 words summarizing the measure and its major effect.

Â Â Â Â Â  (2) The ballot title of any state measure to be initiated or referred shall consist of:

Â Â Â Â Â  (a) A caption of not more than 15 words that reasonably identifies the subject matter of the state measure. The caption of an initiative or referendum amendment to the constitution shall begin with the phrase, ÂAmends Constitution,Â which shall not be counted for purposes of the 15-word caption limit;

Â Â Â Â Â  (b) A simple and understandable statement of not more than 25 words that describes the result if the state measure is approved. The statement required by this paragraph shall include either the phrase, ÂI voteÂ or Âvote yes,Â or a substantially similar phrase, which may be placed at any point within the statement;

Â Â Â Â Â  (c) A simple and understandable statement of not more than 25 words that describes the result if the state measure is rejected. The statement required by this paragraph shall not describe existing statutory or constitutional provisions in a way that would lead an average elector to believe incorrectly that one of those provisions would be repealed by approval of the state measure, if approval would not have that result. Any thing or action described both in the statement required by paragraph (b) of this subsection and in the statement required by this paragraph shall be described using the same terms in both statements, to the extent practical. Any different terms must be terms that an average elector would understand to refer to the same thing or action. The statement shall include either the phrase, ÂI voteÂ or Âvote no,Â or a substantially similar phrase, which may be placed at any point within the statement; and

Â Â Â Â Â  (d) A concise and impartial statement of not more than 125 words summarizing the state measure and its major effect.

Â Â Â Â Â  (3) The statements required by subsection (2)(b) and (c) of this section shall be written so that, to the extent practicable, the language of the two statements is parallel.

Â Â Â Â Â  (4) The statement required by subsection (2)(b) of this section shall be written so that an affirmative response to the statement corresponds to an affirmative vote on the state measure.

Â Â Â Â Â  (5) The statement required by subsection (2)(c) of this section shall be written so that an affirmative response to the statement corresponds to a negative vote on the state measure.

Â Â Â Â Â  (6) To avoid confusion, a ballot title shall not resemble any title previously filed for a measure to be submitted at that election.

Â Â Â Â Â  (7) In the statements required by subsection (2)(b), (c) and (d) of this section, reasonable discretion shall be allowed in the use of articles and conjunctions, but the statements shall not omit articles and conjunctions that are necessary to avoid confusion to or misunderstanding by an average elector. [1979 c.190 Â§143; 1979 c.675 Â§1; 1985 c.405 Â§1; 1987 c.556 Â§1; 1987 c.875 Â§1; 1995 c.534 Â§1; 1997 c.541 Â§312; 1999 c.793 Â§1; 2001 c.104 Â§78]

Â Â Â Â Â  250.036 Form of ballot title for measure subject to section 11 (8), Article XI of Oregon Constitution; exception. (1) Notwithstanding any other provision of law, all ballot titles subject to section 11 (8), Article XI of the Oregon Constitution, shall include the following statement as the first statement of the ballot title summary:

______________________________________________________________________________

Â Â Â Â Â  This measure may be passed only at an election with at least a 50 percent voter turnout.

______________________________________________________________________________

Â Â Â Â Â  (2) As used in this section, Âat least a 50 percent voter turnoutÂ means a voter turnout that meets the requirements of section 11 (8), Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) The statement required by this section shall not be counted in determining the word count requirements of ORS 250.035.

Â Â Â Â Â  (4) Subsection (1) of this section shall not apply to the ballot title of a measure submitted to voters in a general election in an even-numbered year. [1997 c.541 Â§311]

Â Â Â Â Â  250.037 Form of ballot title for measure requesting approval of certain bonds; elections by mail. (1) The ballot title of any measure requesting elector approval of bonds, the principal and interest on which will be payable from taxes imposed on property or property ownership that are not subject to the limitations of sections 11 and 11b, Article XI of the Oregon Constitution, shall contain, in addition to the matters required by ORS 250.035, the following statement immediately after the ballot title question and appearing with it, in this manner:

______________________________________________________________________________

Â Â Â Â Â  Question: (herein the question is stated) If the bonds are approved, they will be payable from taxes on property or property ownership that are not subject to the limits of sections 11 and 11b, Article XI of the Oregon Constitution.

______________________________________________________________________________

Â Â Â Â Â  (2) The words of the statement required by subsection (1) of this section shall not be counted for purposes of ORS 250.035.

Â Â Â Â Â  (3) The ballot title statement for any measure requesting elector approval of bonds, the principal and interest on which is to be payable from taxes imposed on property or property ownership that are not subject to the limitations of sections 11 and 11b, Article XI of the Oregon Constitution, shall contain, in addition to the other requirements of ORS 250.035 and this section, a reasonably detailed, simple and understandable description of the use of proceeds.

Â Â Â Â Â  (4) If the election for a measure to which this section applies is to be conducted by mail, the front of the outer envelope in which the ballot title is mailed shall state, clearly and boldly printed in red, ÂCONTAINS VOTE ON PROPOSED TAX INCREASE.Â [1991 c.902 Â§119; 1997 c.541 Â§313]

Â Â Â Â Â  250.038 Form of ballot title for measure authorizing imposition of local option taxes or establishing permanent rate limitation; elections by mail. In addition to meeting other applicable requirements of this chapter:

Â Â Â Â Â  (1) The ballot title for a measure authorizing the imposition of local option taxes shall contain the statement required by ORS 280.070 (4)(a) and the information required by ORS 280.070 (5);

Â Â Â Â Â  (2) The ballot title for a measure authorizing the establishment of a permanent rate limitation shall contain the information required by ORS 280.070 (6); and

Â Â Â Â Â  (3) If the election on a measure authorizing the imposition of local option taxes or the establishment of a permanent rate limitation is to be conducted by mail, the front of the outer envelope in which the ballot title is mailed shall state, clearly and boldly printed in red, ÂCONTAINS VOTE ON PROPOSED TAX INCREASE.Â [1999 c.632 Â§25]

Â Â Â Â Â  250.039 [Formerly ORS 250.055; repealed by 1995 c.534 Â§19]

Â Â Â Â Â  250.040 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.041 Applicability of ORS 250.005 to 250.038 to counties and cities. ORS 250.005 to 250.038 apply to the exercise of initiative or referendum powers:

Â Â Â Â Â  (1) Regarding a county measure, regardless of anything to the contrary in the county charter or ordinance.

Â Â Â Â Â  (2) Regarding a city measure, regardless of anything to the contrary in the city charter or ordinance. [1983 c.514 Â§11; 2005 c.797 Â§54]

Â Â Â Â Â  250.043 Acceptance of initiative or referendum petition without original signatures. (1) Notwithstanding ORS 250.105, 250.215, 250.315 and 255.175, an initiative or referendum petition for which original signatures are otherwise required may be accepted by the appropriate filing officer for signature verification with photographic copies of one or more signature sheets if:

Â Â Â Â Â  (a) The signature sheets containing the original signatures were stolen or destroyed by fire, a natural disaster or other act of God; and

Â Â Â Â Â  (b) The photographic copy of each original signature sheet contains the number of the original signature sheets prescribed by the Secretary of State under ORS 250.015.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAct of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (b) ÂFiling officerÂ means the Secretary of State in the case of an initiative or referendum petition relating to a state measure, the county clerk in the case of an initiative or referendum petition relating to a county measure, the city elections officer in the case of an initiative or referendum petition relating to a city measure and the elections officer as defined in ORS 255.005 in the case of an initiative or referendum petition relating to a district measure. [1989 c.68 Â§13]

Â Â Â Â Â  250.044 Actions challenging constitutionality of state measure to be filed in Marion County Circuit Court. (1) An action that challenges the constitutionality of a measure initiated by the people or referred to the people for a vote must be commenced in the Circuit Court for Marion County if:

Â Â Â Â Â  (a) The action is filed by a plaintiff asserting a claim for relief that challenges the constitutionality of a state statute or an amendment to the Oregon Constitution initiated by the people or referred to the people under section 1 (1) to (4), Article IV of the Oregon Constitution;

Â Â Â Â Â  (b) The action is commenced on or after the date that the Secretary of State certifies that the challenged measure has been adopted by the electors and within 180 days after the effective date of the measure; and

Â Â Â Â Â  (c) The action may not be commenced in the Oregon Tax Court.

Â Â Â Â Â  (2) An action under subsection (1) of this section must be within the jurisdiction of circuit courts and must present a justiciable controversy. The plaintiff in an action subject to the requirements of this section must serve a copy of the complaint on the Attorney General.

Â Â Â Â Â  (3) If an action subject to the requirements of this section is filed in a court other than the Circuit Court for Marion County, the other court, on its own motion or the motion of any party to the action, shall dismiss the action or transfer the action to the Circuit Court for Marion County.

Â Â Â Â Â  (4) This section does not apply to any civil or criminal proceeding in which the constitutionality of a state statute or provision of the Oregon Constitution is challenged in a responsive pleading.

Â Â Â Â Â  (5) If a judgment in an action subject to the requirements of this section holds that a challenged measure is invalid in whole or in part, a party to the action may appeal the judgment only by filing a notice of appeal directly with the Supreme Court within the time and in the manner specified in ORS chapter 19 for civil appeals to the Court of Appeals. Any party filing a notice of appeal under this subsection must note in the notice of appeal that the case is subject to this subsection.

Â Â Â Â Â  (6) If a judgment in an action subject to the requirements of this section holds that a challenged measure is valid, a party to the action may appeal the judgment by filing a notice of appeal in the Court of Appeals within the time and in the manner specified in ORS chapter 19 for civil appeals. Notwithstanding ORS 19.405 (1), the party may move the Court of Appeals to certify the appeal to the Supreme Court, and the Court of Appeals acting in its sole discretion may so certify the appeal. If the Court of Appeals certifies the appeal to the Supreme Court, the Supreme Court shall accept or deny acceptance of the certification as provided in ORS 19.405 (2). [1997 c.794 Â§2]

STATE MEASURES

Â Â Â Â Â  250.045 Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; rules. (1) Before circulating a petition to initiate or refer a state measure under section 1, Article IV, Oregon Constitution, the petitioner shall file with the Secretary of State a prospective petition. The prospective petition for a state measure to be initiated shall contain a statement of sponsorship signed by at least 25 electors. The statement of sponsorship shall be attached to a full and correct copy of the measure to be initiated. The signatures in the statement of sponsorship must be accompanied by a certificate of the county clerk of each county in which the electors who signed the statement reside, stating the number of signatures believed to be genuine. The Secretary of State shall date and time stamp the prospective petition and specify the form on which the petition shall be printed for circulation. The secretary shall approve or disapprove the form of any petition signature sheet within five business days after the signature sheet is submitted for review by the secretary. The secretary shall retain the prospective petition.

Â Â Â Â Â  (2) The chief petitioner may amend the proposed initiated measure filed with the Secretary of State without filing another prospective petition, if:

Â Â Â Â Â  (a) The Attorney General certifies to the Secretary of State that the proposed amendment will not substantially change the substance of the measure; and

Â Â Â Â Â  (b) The deadline for submitting written comments on the draft title has not passed.

Â Â Â Â Â  (3) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the final measure summary described in ORS 250.065 (1). If a petition seeking a different ballot title is not filed with the Supreme Court by the deadline for filing a petition under ORS 250.085, the cover of an initiative petition shall contain the ballot title described in ORS 250.067 (2). However, if the Supreme Court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (4) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (5)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the subject expressed in the title of the Act to be referred.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall:

Â Â Â Â Â  (A) Contain only the signatures of electors of one county; and

Â Â Â Â Â  (B) If one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â The notice shall be in boldfaced type and shall be prominently displayed on the sheet.

Â Â Â Â Â  (c) The Secretary of State by rule shall adopt a method of designation to distinguish signature sheets of referendum petitions containing the same subject reference and being circulated during the same period.

Â Â Â Â Â  (6) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (7) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet of the initiative or referendum petition that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector.

Â Â Â Â Â  (8) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§144; 1979 c.345 Â§2; 1981 c.909 Â§2; 1983 c.514 Â§8; 1983 c.756 Â§9; 1985 c.447 Â§1; 1985 c.808 Â§25; 1987 c.519 Â§1; 1989 c.959 Â§3; 1992 c.1 Â§1; 1995 c.607 Â§26; 1997 c.846 Â§1; 1999 c.262 Â§2; 1999 c.318 Â§27; 1999 c.793 Â§2; 2001 c.965 Â§4; 2005 c.797 Â§36]

Â Â Â Â Â  250.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.055 [1979 c.675 Â§3; 1981 c.145 Â§1; renumbered 250.039]

Â Â Â Â Â  250.060 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.065 Preparation of ballot title for certain state measures. (1) When a prospective petition for a state measure to be referred is filed with the Secretary of State, the secretary shall authorize the circulation of the petition using the final measure summary of the latest version of the printed, engrossed measure in lieu of the ballot title. After the referendum petition has been filed containing the required number of verified signatures, the Secretary of State immediately shall send two copies of the prospective petition to the Attorney General.

Â Â Â Â Â  (2) When an approved prospective petition for a state measure to be initiated is filed with the Secretary of State, the secretary immediately shall send two copies of it to the Attorney General.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition for a state measure to be initiated, the Attorney General shall provide a draft ballot title for the state measure to be initiated and return one copy of the prospective petition and the ballot title to the Secretary of State.

Â Â Â Â Â  (4) Not later than the 10th business day after receiving the copies of the prospective petition for a state measure to be referred, the Attorney General shall provide a draft ballot title for the state measure to be referred and return one copy of the prospective petition and the draft ballot title to the Secretary of State. [Formerly 254.055; 1985 c.447 Â§2; 2005 c.797 Â§37]

Â Â Â Â Â  250.067 Notice of draft ballot title; written comments; certification of title; rules. (1) The Secretary of State, upon receiving a draft ballot title from the Attorney General under ORS 250.065 or 250.075, shall provide reasonable statewide notice of having received the draft ballot title and of the publicÂs right to submit written comments as provided in this section. Written comments concerning a draft ballot title shall be submitted to the Secretary of State not later than the 10th business day after the Secretary of State receives the draft title from the Attorney General. On the next business day after the deadline for submitting comments to the Secretary of State, the secretary shall send a copy of all written comments to the Attorney General. The secretary shall maintain a record of written comments received.

Â Â Â Â Â  (2) The Attorney General shall consider any written comments submitted under subsection (1) of this section and shall certify to the Secretary of State either the draft ballot title or a revised ballot title not later than the 10th business day after receiving the comments from the Secretary of State. If no written comments are submitted to the Secretary of State, the Attorney General shall certify the draft ballot title not later than the 20th business day after the Secretary of State receives the draft title from the Attorney General. The Secretary of State shall furnish the chief petitioner with a copy of the ballot title.

Â Â Â Â Â  (3) Unless the Supreme Court certifies a different ballot title, the ballot title provided by the Attorney General under subsection (2) of this section shall be the title printed in the votersÂ pamphlet and on the ballot.

Â Â Â Â Â  (4) If a petition for review of a ballot title is filed with the Supreme Court as provided in ORS 250.085, the Secretary of State shall file with the Supreme Court a copy of the written comments received as part of the record on review of the ballot title.

Â Â Â Â Â  (5) The Secretary of State by rule shall specify the means for providing reasonable statewide notice for submitting comments on a draft ballot title. [1985 c.447 Â§5; 1989 c.503 Â§5; 2001 c.802 Â§1; 2005 c.797 Â§38]

Â Â Â Â Â  250.070 [Amended by 1957 c.608 Â§123; 1961 c.121 Â§6; 1979 c.190 Â§234; renumbered 254.107]

Â Â Â Â Â  250.075 Legislature may prepare ballot titles for certain measures. (1) When the Legislative Assembly refers a measure to the people, a ballot title for the measure may be prepared by the assembly. The ballot title shall be filed with the Secretary of State when the measure is filed with the Secretary of State.

Â Â Â Â Â  (2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the Secretary of State, the secretary shall send two copies of the referred measure to the Attorney General. Not later than the 30th day after the Legislative Assembly adjourns, the Attorney General shall provide a draft ballot title for the measure. The Attorney General shall send a copy of the draft ballot title to each member of the Legislative Assembly, and file with the Secretary of State a copy of the referred measure and the draft ballot title and a certificate of mailing of the draft ballot title to each member. [Formerly 254.073; 1985 c.447 Â§3; 1995 c.607 Â§27]

Â Â Â Â Â  250.080 [Amended by 1979 c.190 Â§242; renumbered 254.185]

Â Â Â Â Â  250.085 Procedure for elector dissatisfied with title of state measure; Supreme Court review of title. (1) Any elector dissatisfied with a ballot title prepared by the Legislative Assembly for a measure referred to the people by the assembly and filed with the Secretary of State may petition the Supreme Court seeking a different title. The petition shall state the reasons that the title filed with the Secretary of State does not substantially comply with the requirements of ORS 250.035.

Â Â Â Â Â  (2) Any elector dissatisfied with a ballot title for an initiated or referred measure certified by the Attorney General and who timely submitted written comments on the draft ballot title may petition the Supreme Court seeking a different title. The petition shall state the reasons that the title filed with the Secretary of State does not substantially comply with the requirements of ORS 250.035.

Â Â Â Â Â  (3) The petition shall name the Attorney General as the respondent and must be filed:

Â Â Â Â Â  (a) Not later than the 10th business day after the Attorney General certifies a ballot title to the Secretary of State; or

Â Â Â Â Â  (b) If the title is provided by the Legislative Assembly under ORS 250.075, not later than the 10th business day after the Legislative Assembly files the ballot title with the Secretary of State.

Â Â Â Â Â  (4) An elector filing a petition under this section shall notify the Secretary of State in writing that the petition has been filed. The notice must be received in the office of the Secretary of State not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (5) The Supreme Court shall review the title for substantial compliance with the requirements of ORS 250.035.

Â Â Â Â Â  (6) When reviewing a title prepared by the Attorney General, the Supreme Court shall not consider arguments concerning the ballot title not presented in writing to the Secretary of State unless the court determines that the argument concerns language added to or removed from the draft title after expiration of the comment period provided in ORS 250.067.

Â Â Â Â Â  (7) The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors.

Â Â Â Â Â  (8) If the Supreme Court determines that the title certified by the Attorney General or prepared by the Legislative Assembly substantially complies with the requirements of ORS 250.035, the court shall certify the title to the Secretary of State. If the Supreme Court determines that the title certified by the Attorney General or prepared by the Legislative Assembly does not substantially comply with the requirements of ORS 250.035, the court shall modify the ballot title and certify the ballot title to the Secretary of State or refer the ballot title to the Attorney General for modification.

Â Â Â Â Â  (9) Not later than five business days after the Supreme Court refers a ballot title to the Attorney General under this section, the Attorney General shall file a modified ballot title with the Supreme Court and serve copies of the modified ballot title on all parties to the ballot title review proceeding. If no party to the ballot title review proceeding files an objection to the modified ballot title within five business days after the date the modified ballot title is filed, the Supreme Court shall certify the modified ballot title to the Secretary of State and enter an appellate judgment the next judicial day. If any of the parties to the ballot title review proceeding timely files a petition objecting to the modified ballot title, the Supreme Court shall review the modified ballot title to determine whether the modified ballot title substantially complies with the requirements of ORS 250.035.

Â Â Â Â Â  (10) Upon the filing of a petition under subsection (9) of this section objecting to a modified ballot title:

Â Â Â Â Â  (a) If the Supreme Court determines that the modified ballot title substantially complies with the requirements of ORS 250.035, the court shall certify the modified ballot title to the Secretary of State; or

Â Â Â Â Â  (b) If the Supreme Court determines that the modified ballot title does not substantially comply with the requirements of ORS 250.035, the court shall modify the ballot title and certify the ballot title to the Secretary of State or refer the modified ballot title to the Attorney General for additional modification and further proceedings under subsection (9) of this section. [Formerly 254.077; 1983 c.514 Â§9; 1985 c.447 Â§6; 1987 c.519 Â§2; 1989 c.503 Â§6; 1993 c.493 Â§96; 1995 c.534 Â§2; 2001 c.802 Â§2]

Â Â Â Â Â  250.090 [Amended by 1957 c.608 Â§124; 1979 c.190 Â§243; renumbered 254.195]

Â Â Â Â Â  250.095 State measures affecting a county or district. A law enacted by the Legislative Assembly relating only to a county or district may be referred by the Legislative Assembly or by petition to the people of the county or district. The percentage of signatures required under section 1, Article IV, Oregon Constitution, for a referendum petition filed under this section shall be based on the vote for Governor within the county or district. [1979 c.190 Â§148]

Â Â Â Â Â  250.100 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.105 Filing officer; filing requirements; rules; signature verification. (1) An initiative or referendum petition relating to a state measure shall be filed with the Secretary of State for the purpose of verifying whether the petition contains the required number of signatures of electors. The filed petition shall contain only original signatures. Each petition shall be verified in the order in which the petitions are filed with the secretary.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a state measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) If an initiative or referendum petition is submitted not less than 165 days before the election at which the proposed measure is to be voted upon and if the Secretary of State determines that insufficient signatures have been submitted but the deadline for filing the petition has not passed, the petitioners may submit additional signatures.

Â Â Â Â Â  (4) The Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition shall not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling. If two samplings are required under this subsection, the total number of signatures verified on the petition shall be not less than five percent of the total number of signatures on the petition.

Â Â Â Â Â  (5) For purposes of estimating the number of duplicate signatures contained in a petition, the Secretary of State shall apply at least an eight percent duplication rate in the first sampling of signatures on all petitions. If a second sampling of signatures is required under subsection (4) of this section, the secretary shall calculate an estimated signature duplication rate for each petition for which a second sampling is required. For purposes of calculating an estimated signature duplication rate for each petition for which a second sampling is required, the county clerks shall report to the secretary the number of electors determined to have signed a specific petition more than once.

Â Â Â Â Â  (6) When verifying signatures for a state initiative or referendum petition, the county clerk shall identify on an electorÂs voter registration record or other database that the elector signed the specific initiative or referendum petition.

Â Â Â Â Â  (7) The Secretary of State may employ professional assistance to determine the sampling technique to be designated under subsection (4) of this section. [1979 c.190 Â§149; 1985 c.447 Â§7; 1989 c.68 Â§6; 1999 c.1021 Â§1]

Â Â Â Â Â  250.110 [Amended by 1953 c.632 Â§6; 1957 c.608 Â§126; 1961 c.170 Â§2; subsection (7) enacted as 1967 c.26 Â§4; 1977 c.508 Â§6; 1979 c.190 Â§237; renumbered 254.135]

Â Â Â Â Â  250.115 Numbering of state measures. (1) The Secretary of State shall number the measures to be voted on in the state at large consecutively and shall not repeat any number in any subsequent election. For each election, the numbers assigned shall begin with the number after the last number assigned under this section at the previous election. The measures shall be assigned numbers in the order in which the measures are filed with the secretary.

Â Â Â Â Â  (2) The Secretary of State shall number state measures not referred to under subsection (1) of this section consecutively, beginning with the number after the last number assigned under subsection (1) of this section, in the order in which the measures are filed with the secretary. [1979 c.190 Â§150; 1993 c.493 Â§14; 2001 c.267 Â§1]

Â Â Â Â Â  250.120 [Amended by 1953 c.632 Â§6; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.121 [1957 c.608 Â§130; 1961 c.68 Â§2; 1979 c.190 Â§244; renumbered 254.205]

Â Â Â Â Â  250.125 Estimate of financial impact of state measures; financial estimate committee. (1) When a state measure involves expenditure of public moneys by the state, reduction of expenditure of public moneys by the state, reduction of state revenues or raising of funds by the state by imposing any tax or incurring any indebtedness, the financial estimate committee created under this section shall estimate:

Â Â Â Â Â  (a) The amount of direct expenditure, direct reduction of expenditure, direct reduction in state revenues, direct tax revenue or indebtedness and interest that will be required to meet the provisions of the measure if it is enacted; and

Â Â Â Â Â  (b) The aggregate amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will be required by any city, county or district to meet the provisions of the measure if it is enacted.

Â Â Â Â Â  (2) For a state measure for which an estimate is required to be prepared under subsection (1) of this section, the financial estimate committee may also estimate the amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will result for the state or any city, county or district if the measure is not enacted. The financial estimate committee may make an estimate under this subsection if the Legislative Assembly has enacted a law that will apply only if the measure for which the estimate is prepared is not enacted.

Â Â Â Â Â  (3) For a state measure for which an estimate is required to be prepared under subsection (1) of this section, the financial estimate committee shall consult with the Legislative Revenue Officer to determine if the measure has potentially significant indirect economic or fiscal effects. If the committee determines that the indirect economic or fiscal effects of the measure are significant and can be estimated, the Legislative Revenue Officer shall prepare on behalf of the committee an impartial estimate of the indirect economic or fiscal effects of the measure. The Legislative Revenue Officer shall use the best available economic models and data to produce the estimate. The financial estimate committee shall incorporate relevant parts of the estimate prepared by the Legislative Revenue Officer into the estimate prepared by the committee under subsection (1) of this section.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the estimates described in subsections (1) and (2) of this section shall be printed in the votersÂ pamphlet and on the ballot. The estimates shall be impartial, simple and understandable and shall include the following information:

Â Â Â Â Â  (a) A statement of the amount of financial effect on state or local government expenditures, revenues or indebtedness, expressed as a specific amount or as a range of amounts;

Â Â Â Â Â  (b) A statement of any recurring annual amount of financial effect on state or local government expenditures, revenues or indebtedness;

Â Â Â Â Â  (c) A description of the most likely financial effect or effects of the adoption of the measure; and

Â Â Â Â Â  (d) If an estimate is made under subsection (2) of this section, a description of the most likely financial effect or effects if the measure is not enacted.

Â Â Â Â Â  (5) If the financial estimate committee determines that the measure will have no financial effect on state or local government expenditures, revenues or indebtedness or that the financial effect on state or local government expenditures, revenues or indebtedness will not exceed $100,000, the committee shall prepare and file with the Secretary of State a statement declaring that the measure will have no financial effect or that the financial effect will not exceed $100,000. The statement shall be printed in the votersÂ pamphlet and on the ballot.

Â Â Â Â Â  (6) In addition to the estimates described in subsections (1) and (2) of this section, if the financial estimate committee considers it necessary, the committee may prepare and file with the Secretary of State an impartial, simple and understandable statement explaining the financial effects of the measure. The statement may not exceed 500 words. The statement shall be printed in the votersÂ pamphlet with the measure to which it relates.

Â Â Â Â Â  (7) The Legislative Administration Committee shall provide any administrative staff assistance required by the financial estimate committee to facilitate the work of the financial estimate committee under this section or ORS 250.127.

Â Â Â Â Â  (8) The financial estimate committee is created, consisting of the Secretary of State, the State Treasurer, the Director of the Oregon Department of Administrative Services, the Director of the Department of Revenue and a representative of a city, county or district with expertise in local government finance. The representative of a city, county or district shall be selected by the four other members of the financial estimate committee and shall serve for a term of two years that begins on March 1 of the odd-numbered year. [Formerly 254.180; 1987 c.724 Â§6; 1991 c.971 Â§1; 1993 c.493 Â§15; 1999 c.844 Â§1; 2005 c.633 Â§1]

Â Â Â Â Â  250.127 Preparation and filing of estimates and statements of financial impact of state measure. (1) Not later than the 99th day before a special election held on the date of a primary election or any general election at which any state measure is to be submitted to the people, the financial estimate committee created under ORS 250.125 shall prepare and file with the Secretary of State the estimates described in ORS 250.125 and, if the committee considers it necessary, a statement explaining the financial effects of the measure as described in ORS 250.125 (6). The financial estimate committee may begin preparation of the estimates and statement on the date that a petition is accepted for verification of signatures under ORS 250.105 or the date that a measure referred by the Legislative Assembly is filed with the Secretary of State, whichever is applicable.

Â Â Â Â Â  (2) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in Salem upon reasonable statewide notice to receive suggested changes to the estimates or statement or to receive other information. At the hearing any person may submit suggested changes or other information orally or in writing. Written suggestions or other information also may be submitted at any time before the hearing.

Â Â Â Â Â  (3) The financial estimate committee shall consider suggestions and any other information submitted under subsection (2) of this section, and may file revised estimates or a revised statement with the Secretary of State not later than the 90th day before the election.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the original estimates and statement and any revised estimates or statement shall be approved by a majority of the members of the financial estimate committee. If a member does not concur, the estimates or statement shall show only that the member dissents. The Secretary of State shall certify final estimates and a final statement not later than the 90th day before the election at which the measure is to be voted upon. All estimates and statements prepared under ORS 250.125 and this section shall be made available to the public.

Â Â Â Â Â  (5) If a majority of the members of the financial estimate committee do not approve the estimates or statement, the Secretary of State alone shall prepare, file and certify the estimates or statement not later than the 88th day before the election at which the measure is to be voted upon with the data upon which the estimates or statement is based.

Â Â Â Â Â  (6) The support or opposition of any member of the financial estimate committee to the original or revised estimates or statement shall be indicated in the minutes of any meeting of the committee. Meetings of the financial estimate committee shall be open to the public. Designees of the members of the financial estimate committee may attend any meetings of the committee in the place of the members, but the designees may not vote to approve or oppose any estimates or statement.

Â Â Â Â Â  (7) A failure to prepare, file or certify estimates or a statement under ORS 250.125, this section or ORS 250.131 does not prevent the inclusion of the measure in the votersÂ pamphlet or placement of the measure on the ballot.

Â Â Â Â Â  (8) If the estimates are not delivered to the county clerk by the 61st day before the election, the county clerk may proceed with the printing of ballots. The county clerk is not required to reprint ballots to include the estimates or to provide supplemental information that includes the estimates. [1991 c.971 Â§3; 1993 c.493 Â§16; 1995 c.712 Â§33; 1999 c.318 Â§19; 2001 c.965 Â§8; 2005 c.633 Â§2]

Â Â Â Â Â  250.130 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.131 Court review of procedures under which estimates and statements of financial impact of state measure were prepared. (1) Any person alleging that an estimate or statement described in ORS 250.125 was prepared, filed or certified in violation of the procedures specified in ORS 250.125 or 250.127 may petition the Supreme Court seeking that the required procedures be followed and stating the reasons the estimate or statement filed with the court does not satisfy the required procedures. A petition is not allowed concerning the contents of the estimate or statement or whether an estimate or statement should be prepared.

Â Â Â Â Â  (2) If the petition is filed not later than the 85th day before the election at which the measure is to be voted upon, the court shall review the procedures under which the estimate or statement was prepared, filed and certified, hear arguments and determine whether the procedures required under ORS 250.125 and 250.127 were satisfied. The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely conduct of the election at which the measure is to be submitted to the electors.

Â Â Â Â Â  (3) If the court determines that the procedures described in ORS 250.125 and 250.127 were not satisfied, the court shall order the preparation of a second estimate or statement, to be prepared, filed and certified as provided in ORS 250.125 and 250.127 except that:

Â Â Â Â Â  (a) The financial estimate committee created under ORS 250.125 shall prepare and file with the Secretary of State an estimate or statement not later than two days following the decision of the court;

Â Â Â Â Â  (b) A hearing shall be held within two days after the estimate or statement is filed; and

Â Â Â Â Â  (c) An estimate or statement shall be certified not later than seven days after the decision of the court. The procedures under which the second estimate or statement is filed and certified may not be appealed. [1991 c.971 Â§4; 2005 c.633 Â§3]

Â Â Â Â Â  250.135 Retention of petition materials. The Secretary of State shall retain the signature sheets of a filed initiative or referendum petition with a copy of the state measure. If the measure is approved by the people, the signature sheets and copy of the measure shall be bound with a certified copy of the GovernorÂs proclamation declaring the measure approved. A copy of the measure and the GovernorÂs proclamation shall be preserved as a permanent public record. The signature sheets shall be preserved for six years. [1979 c.190 Â§152]

Â Â Â Â Â  250.140 [Amended by 1957 c.608 Â§127; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.145 [1953 c.58 Â§1; 1955 c.52 Â§1; 1969 c.104 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.150 [Amended by 1957 c.608 Â§128; 1961 c.74 Â§2; 1967 c.340 Â§2; 1979 c.190 Â§245; renumbered 254.215]

COUNTY MEASURES

Â Â Â Â Â  250.155 Application of subchapter. (1) ORS 250.165 to 250.235 carry out the provisions of section 10, Article VI, Oregon Constitution, and shall apply to the exercise of initiative or referendum powers regarding a county measure, unless the county charter or ordinance provides otherwise.

Â Â Â Â Â  (2) ORS 250.165 to 250.235 apply to the exercise of initiative or referendum powers regarding a county measure in a county that has not adopted a charter under section 10, Article VI, Oregon Constitution. [1979 c.190 Â§153]

Â Â Â Â Â  250.160 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.161 [1957 c.608 Â§131; 1979 c.190 Â§240; renumbered 254.165]

Â Â Â Â Â  250.165 Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement. (1) Before circulating a petition to initiate or refer a county measure, the petitioner shall file with the county clerk a prospective petition. The county clerk immediately shall date and time stamp the prospective petition, and specify the form on which the petition shall be printed for circulation. The clerk shall retain the prospective petition.

Â Â Â Â Â  (2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 250.175 (1). If the circuit court has not reviewed the ballot title under ORS 250.195, the cover of an initiative petition shall contain the ballot title described in ORS 250.175 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance or resolution to be referred, if any, and the date it was adopted by the county governing body.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â

Â Â Â Â Â  (5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector registered in the county.

Â Â Â Â Â  (7) If the gathering of signatures exceeds the period of one year from the time the petition is approved for circulation, any of the chief petitioners, on or before each anniversary of approval of the petition for circulation, shall file with the county clerk a statement that the initiative petition is still active.

Â Â Â Â Â  (8) Not later than 30 days before the date that the chief petitioners must file a statement under subsection (7) of this section, the county clerk shall notify the chief petitioners in writing of the requirements of subsection (7) of this section. The notice shall be sent by certified mail, return receipt requested.

Â Â Â Â Â  (9) A county clerk may not accept for filing any petition which has not met the provisions of subsection (7) of this section.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§154; 1981 c.909 Â§3; 1983 c.756 Â§10; 1991 c.106 Â§1; 1992 c.1 Â§2; 1995 c.607 Â§28; 1997 c.846 Â§2; 1999 c.318 Â§28; 2001 c.965 Â§5; 2005 c.797 Â§39]

Â Â Â Â Â  250.168 Determination of compliance with constitutional provisions; notice; appeal. (1) Not later than the fifth business day after receiving a prospective petition for an initiative measure, the county clerk shall determine in writing whether the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution.

Â Â Â Â Â  (2) If the county clerk determines that the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the clerk shall proceed as required in ORS 250.175. The clerk shall include in the publication required under ORS 250.175 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution.

Â Â Â Â Â  (3) If the county clerk determines that the initiative measure does not meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the clerk shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

Â Â Â Â Â  (4) Any elector dissatisfied with a determination of the county clerk under subsection (1) of this section may petition the circuit court of the judicial district in which the county is located seeking to overturn the determination of the clerk. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the clerk. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the clerk.

Â Â Â Â Â  (5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition. [1991 c.719 Â§34; 2005 c.797 Â§40]

Â Â Â Â Â  250.170 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.175 Preparation of ballot title for certain county measures; notice. (1) When a prospective petition for a county measure to be referred is filed with the county clerk, the clerk shall authorize the circulation of the petition containing the title of the measure as enacted by the county governing body or, if there is no title, the title supplied by the petitioner filing the prospective petition. The county clerk immediately shall send two copies of the prospective petition to the district attorney.

Â Â Â Â Â  (2) Not later than the sixth business day after a prospective petition for a county measure to be initiated is filed with the county clerk, the clerk shall send two copies of it to the district attorney if the measure to be initiated has been determined to be in compliance with section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, as provided in ORS 250.168.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition, and notwithstanding ORS 203.145 (3), the district attorney shall prepare a ballot title for the county measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the county clerk. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

Â Â Â Â Â  (4) A copy of the ballot title shall be furnished to the chief petitioner.

Â Â Â Â Â  (5) The county clerk, upon receiving a ballot title for a county measure to be referred or initiated from the district attorney or the county governing body, shall publish in the next available edition of a newspaper of general circulation in the county a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 250.195. [1979 c.190 Â§155; 1983 c.567 Â§12; 1985 c.808 Â§26; 1987 c.707 Â§8; 1991 c.719 Â§21; 2005 c.797 Â§41]

Â Â Â Â Â  250.180 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.185 County governing body may prepare ballot titles for certain measures. (1) When the county governing body refers a measure to the people, a ballot title for the measure may be prepared by the body. The measure and the ballot title prepared under this subsection shall be filed at the same time with the county clerk.

Â Â Â Â Â  (2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the county clerk, the clerk shall send two copies to the district attorney. Not later than the fifth business day after receiving the copies the district attorney shall provide a ballot title for the measure and send a copy of it to the county governing body and the county clerk. [1979 c.190 Â§156; 1983 c.15 Â§3; 1985 c.808 Â§27]

Â Â Â Â Â  250.190 [Amended by 1957 c.608 Â§132; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.195 Procedure for elector dissatisfied with title of county measure. (1) Any elector dissatisfied with a ballot title filed with the county clerk by the district attorney or the county governing body, may petition the circuit court of the judicial district in which the county is located seeking a different title and stating the reasons the title filed with the court is insufficient, not concise or unfair. The petition shall name as respondent either the district attorney or county governing body, depending on who prepared the ballot title, and must be filed not later than the seventh business day after the title is filed with the county clerk. The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the county clerk a title for the measure which meets the requirements of ORS 250.035.

Â Â Â Â Â  (2) An elector filing a petition under this section shall notify the county clerk in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors. [1979 c.190 Â§157; 1983 c.514 Â§9a; 1987 c.707 Â§9; 1989 c.503 Â§7; 1993 c.493 Â§97; 1995 c.534 Â§3]

Â Â Â Â Â  250.200 [Amended by 1957 c.608 Â§133; 1961 c.89 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.205 Filing and signature requirements for nonhome rule counties. (1) This section applies to a county that has not adopted a charter under section 10, Article VI, Oregon Constitution.

Â Â Â Â Â  (2) A referendum petition must be filed not later than the 90th day after the adoption of a nonemergency county measure.

Â Â Â Â Â  (3) A petition to refer a county measure must contain at least the number of signatures of electors residing in the county that is equal to four percent of the total number of votes cast in the county for all candidates for Governor at the election at which a Governor is elected for a four-year term next preceding the filing of the petition for verification of signatures.

Â Â Â Â Â  (4) A petition to initiate a county measure must contain at least the number of signatures of electors residing in the county equal to six percent of the total number of votes cast in the county for all candidates for Governor at the election at which a Governor is elected for a four-year term next preceding the filing of the petition for verification of signatures. [1979 c.190 Â§158; 1995 c.607 Â§29]

Â Â Â Â Â  250.210 [Amended by 1957 c.608 Â§134; 1979 c.519 Â§19; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.215 Filing officer for county measure; filing requirements; signature verification. (1) An initiative or referendum petition relating to a county measure shall be filed with the county clerk for signature verification. The filed petition shall contain only original signatures.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a county measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

Â Â Â Â Â  (4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section. [1979 c.190 Â§159; 1989 c.68 Â§7; 1991 c.580 Â§2]

Â Â Â Â Â  250.220 [Amended by 1957 c.608 Â§135; 1961 c.89 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.221 Date of election. If an initiative or referendum petition contains the required number of verified signatures, the election on the county measure shall be held on the next available election date in ORS 203.085 that is not sooner than the 90th day after the measure was filed with the county clerk. [1981 c.909 Â§4]

Â Â Â Â Â  250.225 [1963 c.345 Â§Â§5,6; 1979 c.190 Â§269; 1979 c.519 Â§29a; renumbered 254.475]

Â Â Â Â Â  250.226 [1979 c.190 Â§160; repealed by 1987 c.724 Â§7]

Â Â Â Â Â  250.230 [Amended by 1957 c.608 Â§136; 1979 c.190 Â§227; 1979 c.317 Â§9; renumbered 254.035]

Â Â Â Â Â  250.235 Retention of petition materials. The county clerk shall retain the signature sheets of a filed initiative or referendum petition with a copy of the county measure. If the measure is approved by the electors, a copy of the measure shall be preserved as a permanent public record, and the signature sheets shall be preserved for six years. [1979 c.190 Â§161]

CITY MEASURES

Â Â Â Â Â  250.255 Application of subchapter. ORS 250.265 to 250.346 apply to the exercise of initiative or referendum powers regarding a city measure under section 1, Article IV, Oregon Constitution, unless the city charter or ordinance provides otherwise. [1979 c.190 Â§162]

Â Â Â Â Â  250.265 Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement. (1) Before circulating a petition to initiate or refer a city measure, the petitioner shall file with the city elections officer a prospective petition. The officer immediately shall date and time stamp the prospective petition, and specify the form on which the petition shall be printed for circulation. The officer shall retain the prospective petition.

Â Â Â Â Â  (2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 250.275 (1). If the circuit court has not reviewed the ballot title under ORS 250.296, the cover of an initiative petition shall contain the ballot title described in ORS 250.275 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance or resolution to be referred, if any, and the date it was adopted by the city governing body.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â

Â Â Â Â Â  (5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector registered in the city.

Â Â Â Â Â  (7) If the gathering of signatures exceeds the period of one year from the time the petition is approved for circulation, any of the chief petitioners, on or before the anniversary of approval of the petition for circulation:

Â Â Â Â Â  (a) Shall file annually, with the city elections officer, a statement that the initiative petition is still active; and

Â Â Â Â Â  (b) May submit to the city elections officer for verification any signatures gathered on the petition in the preceding year.

Â Â Â Â Â  (8) Not later than 30 days before the date that the chief petitioners must file a statement and submit signatures under subsection (7) of this section, the city elections officer shall notify the chief petitioners in writing of the requirements of subsection (7) of this section. The notice shall be sent by certified mail, return receipt requested.

Â Â Â Â Â  (9) A city elections officer shall not accept for filing any petition which has not met the provisions of subsection (7) of this section.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§163; 1981 c.909 Â§6; 1983 c.756 Â§11; 1991 c.106 Â§2; 1992 c.1 Â§3; 1995 c.607 Â§30; 1997 c.846 Â§3; 1999 c.318 Â§29; 2001 c.965 Â§6]

Â Â Â Â Â  250.270 Determination of compliance with constitutional provisions; notice; appeal. (1) Not later than the fifth business day after receiving a prospective petition for an initiative measure, the city elections officer shall determine in writing whether the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (2) If the city elections officer determines that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the city elections officer shall proceed as required in ORS 250.275. The city elections officer shall include in the publication required under ORS 250.275 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (3) If the city elections officer determines that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the city elections officer shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

Â Â Â Â Â  (4) Any elector dissatisfied with a determination of the city elections officer under subsection (1) of this section may petition the circuit court of the judicial district in which the city is located seeking to overturn the determination of the city elections officer. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the city elections officer. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the city elections officer.

Â Â Â Â Â  (5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition. [1991 c.719 Â§36; 2005 c.797 Â§42]

Â Â Â Â Â  250.275 Preparation of ballot title for certain city measures; notice. (1) When a prospective petition for a city measure to be referred is filed with the city elections officer, the officer shall authorize the circulation of the petition containing the title of the measure as enacted by the city governing body or, if there is no title, the title supplied by the petitioner filing the prospective petition. The city elections officer immediately shall send two copies of the prospective petition to the city attorney.

Â Â Â Â Â  (2) Not later than the sixth business day after a prospective petition for a city measure to be initiated is filed with the city elections officer, the officer shall send two copies of it to the city attorney if the measure to be initiated has been determined to be in compliance with section 1 (2)(d) and (5), Article IV of the Oregon Constitution, as provided in ORS 250.270.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition, the city attorney shall provide a ballot title for the city measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the city elections officer. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

Â Â Â Â Â  (4) A copy of the ballot title shall be furnished to the chief petitioner.

Â Â Â Â Â  (5) The city elections officer, upon receiving a ballot title for a city measure to be referred or initiated from the city attorney or city governing body, shall publish in the next available edition of a newspaper of general distribution in the city a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 250.296. [1979 c.190 Â§164; 1985 c.808 Â§28; 1987 c.707 Â§9a; 1991 c.719 Â§22; 2005 c.797 Â§43]

Â Â Â Â Â  250.285 City governing body may prepare ballot titles for certain measures. (1) When the city governing body refers a measure to the people, a ballot title for the measure may be prepared by the body. The ballot title shall be filed with the city elections officer.

Â Â Â Â Â  (2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the city elections officer, the officer shall send two copies to the city attorney. Not later than the fifth business day after receiving the copies the city attorney shall provide a ballot title for the measure, and send a copy of it to the city governing body and the city elections officer. [1979 c.190 Â§165; 1985 c.808 Â§29]

Â Â Â Â Â  250.290 [Amended by 1965 s.s. c.1 Â§1; repealed by 1971 c.767 Â§1]

Â Â Â Â Â  250.295 [1971 c.767 Â§2; 1979 c.190 Â§395; renumbered 188.130]

Â Â Â Â Â  250.296 Procedure for elector dissatisfied with title of city measure. (1) Any elector dissatisfied with a ballot title filed with the city elections officer by the city attorney or the city governing body, may petition the circuit court of the judicial district in which the city is located seeking a different title and stating the reasons the title filed with the court is insufficient, not concise or unfair. The petition shall name as respondent the city attorney or city governing body, depending on who prepared the ballot title, and must be filed not later than the seventh business day after the title is filed with the city elections officer. The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the city elections officer a title for the measure which meets the requirements of ORS 250.035.

Â Â Â Â Â  (2) An elector filing a petition under this section shall notify the city elections officer in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors. [1979 c.190 Â§166; 1983 c.514 Â§9b; 1987 c.707 Â§10; 1989 c.503 Â§8; 1993 c.493 Â§98; 1995 c.534 Â§4]

Â Â Â Â Â  250.300 [Amended by 1979 c.190 Â§396; renumbered 188.310]

Â Â Â Â Â  250.305 Signature requirements. (1) A petition to refer a city measure must be signed by not less than 10 percent of the electors registered in the city at the time the prospective petition is filed. The petition must be filed with the city elections officer not later than the 30th day after adoption of the city legislation sought to be referred.

Â Â Â Â Â  (2) A petition to initiate a city measure must be signed by not less than 15 percent of the electors registered in the city at the time the prospective petition is filed. [1979 c.190 Â§167; 1983 c.350 Â§67; 1989 c.251 Â§1]

Â Â Â Â Â  250.310 [Amended by 1955 c.726 Â§1; 1957 c.608 Â§137; 1959 c.317 Â§3; 1961 c.114 Â§11; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.315 Filing officer; filing requirements; signature verification. (1) An initiative or referendum petition relating to a city measure shall be filed with the city elections officer for signature verification. The filed petition shall contain only original signatures.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a city measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

Â Â Â Â Â  (4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section. [1979 c.190 Â§168; 1989 c.68 Â§8; 1991 c.580 Â§3]

Â Â Â Â Â  250.320 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.325 Procedure following filing of initiative petition. (1) If an initiative petition contains the required number of verified signatures, the city elections officer shall file the initiated measure with the city governing body at its next meeting.

Â Â Â Â Â  (2) The governing body, not later than the 30th day after the measure is filed with it, may adopt or reject the measure unless the measure is required to be submitted to city electors under the city charter or state law. If the measure is not adopted, or the measure is required to be submitted to city electors under the city charter or state law, it shall be submitted to city electors on the next available election date in ORS 221.230 held not sooner than the 90th day after the measure was filed with the city governing body.

Â Â Â Â Â  (3) The governing body may refer a competing measure to city electors at the same election at which the initiated measure is submitted. If the governing body refers a competing measure to city electors, it must prepare the measure not later than the 30th day after the initiated measure is filed with it. The mayor shall not have the power to veto an initiated measure or a competing measure. [1979 c.190 Â§169; 1979 c.316 Â§14a; 1981 c.909 Â§7; 1987 c.471 Â§1]

Â Â Â Â Â  250.330 [Amended by 1957 c.608 Â§138; 1979 c.190 Â§252; 1979 c.749 Â§3; renumbered 254.295]

Â Â Â Â Â  250.335 [1979 c.190 Â§170; repealed by 1987 c.724 Â§7]

Â Â Â Â Â  250.340 [Amended by 1957 c.608 Â§139; 1979 c.190 Â§255; renumbered 254.325]

Â Â Â Â Â  250.345 [1967 c.609 Â§1; repealed by 1977 c.301 Â§15]

Â Â Â Â Â  250.346 Retention of petition materials. The city elections officer shall retain the signature sheets of a filed initiative or referendum petition with a copy of the city measure. If the measure is approved by the electors, a copy of the measure shall be preserved as a permanent public record, and the signature sheets shall be preserved for six years. [1979 c.190 Â§171]

Â Â Â Â Â  250.350 [Amended by 1957 c.608 Â§140; 1977 c.508 Â§7; 1977 c.644 Â§4a; 1979 c.190 Â§264; renumbered 254.415]

Â Â Â Â Â  250.355 Date of election. If a referendum petition contains the required number of verified signatures, the election on the city measure shall be held on the next available election date in ORS 221.230 that is not sooner than the 90th day after the referendum measure was filed with the city elections officer. [1989 c.503 Â§35]

Â Â Â Â Â  250.360 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.365 [1963 c.595 Â§5 (247.610 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1967 c.64 Â§7]

Â Â Â Â Â  250.370 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.375 [1963 c.595 Â§6 (247.610 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); 1965 c.174 Â§10; repealed by 1967 c.64 Â§7]

Â Â Â Â Â  250.380 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.390 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.400 [Amended by 1957 c.608 Â§141; 1977 c.508 Â§8; 1979 c.190 Â§265; renumbered 254.425]

Â Â Â Â Â  250.410 [Amended by 1957 c.608 Â§142; 1979 c.190 Â§45; renumbered 247.035]

Â Â Â Â Â  250.420 [Amended by 1957 c.608 Â§143; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.430 [Amended by 1957 c.608 Â§144; 1977 c.508 Â§9; 1979 c.190 Â§253; 1979 c.519 Â§20a; renumbered 254.305]

Â Â Â Â Â  250.440 [Amended by 1957 c.608 Â§145; 1979 c.190 Â§251; repealed by 1979 c.749 Â§5]

Â Â Â Â Â  250.460 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.461 [1957 c.608 Â§146; 1961 c.162 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.470 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.471 [1957 c.608 Â§147 (1), (2); 1979 c.190 Â§271; renumbered 254.495]

Â Â Â Â Â  250.480 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.490 [Amended by 1955 c.113 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.500 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.510 [Amended by 1957 c.608 Â§148; 1973 c.154 Â§3; 1979 c.190 Â§272; renumbered 254.505]

Â Â Â Â Â  250.520 [Amended by 1957 c.608 Â§149; 1961 c.114 Â§12; 1965 c.174 Â§8; 1979 c.190 Â§273; renumbered 254.515]

Â Â Â Â Â  250.530 [Amended by 1957 c.608 Â§150; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.540 [Amended by 1955 c.498 Â§13; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.541 [1957 c.608 Â§147 (3); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.545 [1963 c.337 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.550 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.560 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.570 [Amended by 1957 c.608 Â§151; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.580 [1971 c.29 Â§9; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  250.582 [1971 c.29 Â§Â§10,11; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  250.584 [1971 c.29 Â§12; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  250.586 [1971 c.29 Â§8; repealed by 1975 c.675 Â§36]

Â Â Â Â Â  250.610 [Amended by 1957 c.608 Â§152; 1961 c.174 Â§2; 1979 c.190 Â§248; 1979 c.519 Â§21a; renumbered 254.245]

Â Â Â Â Â  250.620 [Amended by 1957 c.608 Â§153; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.630 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.631 [1957 c.608 Â§154; 1961 c.114 Â§13; 1965 c.174 Â§9; 1977 c.352 Â§4; 1979 c.190 Â§262; renumbered 254.395]

Â Â Â Â Â  250.640 [Amended by 1955 c.726 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.645 [1955 c.726 Â§5; 1957 c.608 Â§155; 1979 c.190 Â§261; renumbered 254.385]

Â Â Â Â Â  250.650 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.655 [1961 c.63 Â§2; 1979 c.190 Â§263; renumbered 254.405]

Â Â Â Â Â  250.660 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.670 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.680 [Amended by 1957 c.608 Â§156; 1979 c.190 Â§268; renumbered 254.455]

Â Â Â Â Â  250.690 [Amended by 1955 c.726 Â§3; 1957 c.608 Â§157; 1979 c.190 Â§267; renumbered 254.445]

Â Â Â Â Â  250.700 [Amended by 1957 c.608 Â§158; 1979 c.190 Â§266; renumbered 254.435]

Â Â Â Â Â  250.710 [Amended by 1957 c.608 Â§159; 1977 c.179 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.720 [Amended by 1957 c.608 Â§160; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.810 [Amended by 1957 c.608 Â§161; 1963 c.603 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.820 [Amended by 1957 c.608 Â§162; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.830 [Amended by 1957 c.608 Â§163; 1979 c.519 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.840 [Amended by 1957 c.608 Â§164; 1961 c.47 Â§1; 1963 c.603 Â§2; 1969 c.81 Â§2; 1975 c.675 Â§20; 1979 c.519 Â§23; repealed by c.190 Â§431]

Â Â Â Â Â  250.845 [1963 c.603 Â§4; 1977 c.829 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.850 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.860 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.870 [Amended by 1957 c.608 Â§165; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.880 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.990 [Amended by 1955 c.726 Â§6; 1957 c.608 Â§166; repealed by 1979 c.190 Â§431]

_______________



Chapter 251

Chapter 251 Â Voters' Pamphlet

2005 EDITION

VOTERS' PAMPHLET

ELECTIONS

STATE VOTERS' PAMPHLET GENERALLY

251.005Â Â Â Â  Definitions

251.008Â Â Â Â  Joint production of state and county voters' pamphlet

251.012Â Â Â Â  Size, format and distribution of voters' pamphlet

251.016Â Â Â Â  Disposition of fee

251.022Â Â Â Â  Voters' pamphlet for election to fill vacancy in office of United States Senator or Representative in Congress

251.026Â Â Â Â  Statements and information included in voters' pamphlets

251.046Â Â Â Â  Content of statements and arguments

251.049Â Â Â Â  Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions

251.055Â Â Â Â  Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded; rules

251.065Â Â Â Â  Filing portrait and statement by or for candidate; format of statement; rules

251.067Â Â Â Â  Inclusion of portrait and statement of candidate for county, city or metropolitan service district office; inclusion of county measure or metropolitan service district measure

251.069Â Â Â Â  Map of metropolitan service district to be printed in certain pamphlets

251.075Â Â Â Â  Portrait requirements; rules

251.085Â Â Â Â  Format of candidate's statement

251.087Â Â Â Â  Secretary of State review of candidate portrait and statement; procedure if portrait or statement must be revised; rules

251.095Â Â Â Â  Fees for candidate space in voters' pamphlet; use of space

251.115Â Â Â Â  Statement of statewide and less than statewide political party or assembly; size; fees

251.125Â Â Â Â  Identification of portrait or statement; disclaimer

251.135Â Â Â Â  Refund of filing fee

251.145Â Â Â Â  Exemption from public records law

251.155Â Â Â Â  Statements and arguments inadmissible in action to enjoin publication of pamphlet

251.165Â Â Â Â  Preparing material for inclusion in state voters' pamphlet

251.175Â Â Â Â  Distribution of pamphlet; rules for nonstatewide special elections

STATE INITIATIVE AND REFERENDUM PAMPHLET

251.185Â Â Â Â  Measures, estimates, statements and arguments included in voters' pamphlet; county and metropolitan service district measures

251.195Â Â Â Â  Form for printing proposed constitutional amendment

251.205Â Â Â Â  Appointment of committee to draft explanatory statement of measure proposed by initiative or referendum

251.215Â Â Â Â  Preparation and filing of explanatory statement of measure

251.225Â Â Â Â  Preparation and filing of explanatory statement by Legislative Counsel Committee; when explanatory statement of committee used

251.230Â Â Â Â  Effect if explanatory statement not filed

251.235Â Â Â Â  Supreme Court review of explanatory statement; service requirements

251.245Â Â Â Â  Committee to prepare and file argument in support of measure referred by legislature

251.255Â Â Â Â  Filing arguments for or against measure; fee or petition; size of argument space; rules

251.260Â Â Â Â  Secretary of State review of arguments for error in identification of measure number or designation of support or opposition to measure; changes allowed

251.265Â Â Â Â  Author of argument, author's organization and disclaimer to be included in voters' pamphlet

251.285Â Â Â Â  Inclusion of county measure or metropolitan service district measure in voters' pamphlet

251.295Â Â Â Â  Radio and television broadcasts to supplement pamphlet

COUNTY VOTERS' PAMPHLET

251.305Â Â Â Â  County voters' pamphlet

251.315Â Â Â Â  Information required to be included in voters' pamphlet; deadline for distribution

251.325Â Â Â Â  Schedule and procedures for producing and distributing pamphlet; fees; rules

251.335Â Â Â Â  Filing portrait and statement by or for candidate; disclaimer

251.345Â Â Â Â  Explanatory statement

251.355Â Â Â Â  Filing arguments for or against measure

251.358Â Â Â Â  Omission from voters' pamphlet of ballot titles, explanatory statements and arguments for certain measures

251.365Â Â Â Â  Cost of pamphlet preparation; allocation of revenue

251.375Â Â Â Â  Exception to ORS 251.365 for certain districts

251.385Â Â Â Â  "Electoral district" defined for ORS 251.345 to 251.375

251.395Â Â Â Â  Content of statements and arguments; notice of material that may be excluded

251.405Â Â Â Â  Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions

251.415Â Â Â Â  Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded

251.425Â Â Â Â  Format of candidate's statement

251.430Â Â Â Â  Exemption from public records law

251.435Â Â Â Â  Statements and arguments inadmissible in action to enjoin publication of pamphlet

STATE VOTERS' PAMPHLET GENERALLY

Â Â Â Â Â  251.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "Candidate" means an individual whose name is or is expected to be printed on the official ballot.

Â Â Â Â Â  (2) "City office" means the office of mayor, city auditor, city councillor or municipal judge of a city having a population of 50,000 or more according to the most recent determination made under ORS 190.510 to 190.610.

Â Â Â Â Â  (3) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (4) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (5) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question. [1979 c.190 Â§172; 1981 c.173 Â§28; 1983 c.123 Â§1; 1983 c.392 Â§4; 1987 c.432 Â§1; 2003 c.14 Â§118]

Â Â Â Â Â  251.008 Joint production of state and county voters' pamphlet. Notwithstanding any other provision of law, the Secretary of State and a county may enter into an intergovernmental agreement as provided in ORS 190.003 to 190.130 under which the Secretary of State and the county clerk of the county may jointly produce a voters' pamphlet for any election as provided under this chapter or any other law relating to production and distribution of a voters' pamphlet. [1993 c.3 Â§2 and 1993 c.604 Â§9]

Â Â Â Â Â  251.010 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.012 Size, format and distribution of voters' pamphlet. The Secretary of State by rule shall prescribe the size, format and method of distribution of any state voters' pamphlet, subject to the limits described in this chapter. [1999 c.318 Â§7]

Â Â Â Â Â  251.015 [1957 c.217 Â§1; 1979 c.190 Â§314; renumbered 258.006]

Â Â Â Â Â  251.016 Disposition of fee. The Secretary of State shall pay fees received under this chapter into the General Fund. [1979 c.190 Â§173]

Â Â Â Â Â  251.020 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.022 Voters' pamphlet for election to fill vacancy in office of United States Senator or Representative in Congress. (1) If a special election or special primary election is held under ORS 188.120 for the purpose of filling a vacancy in election or office of United States Senator or Representative in Congress, or for nominating a candidate of each major political party to fill the vacancy, the Secretary of State shall prepare a voters' pamphlet for each election.

Â Â Â Â Â  (2) A voters' pamphlet prepared under subsection (1) of this section shall contain information about the candidates for nomination or election to the office of United States Senator or Representative in Congress at the special election or special primary election. [1999 c.318 Â§6]

Â Â Â Â Â  251.025 [1957 c.217 Â§2; 1979 c.190 Â§315; renumbered 258.016]

Â Â Â Â Â  251.026 Statements and information included in voters' pamphlets. (1) The Secretary of State shall prepare and have printed in the voters' pamphlet for the state primary election, the general election and any special election described in ORS 251.022 a statement containing, if applicable:

Â Â Â Â Â  (a) Requirements for a citizen to qualify as an elector.

Â Â Â Â Â  (b) When an elector is required to register or update a registration.

Â Â Â Â Â  (c) In the voters' pamphlet for the primary election, a statement of the duties and responsibilities of a precinct committeeperson to be elected at the primary election.

Â Â Â Â Â  (d) Any other information the Secretary of State considers relevant to the conduct of the election.

Â Â Â Â Â  (2) The Secretary of State shall include a statement on the cover of the voters' pamphlet that the pamphlet may be used to assist electors in voting.

Â Â Â Â Â  (3) The Secretary of State may include in the voters' pamphlet the following information:

Â Â Â Â Â  (a) Maps showing the boundaries of senatorial and representative districts.

Â Â Â Â Â  (b) Voter registration forms.

Â Â Â Â Â  (c) Elector instructions, including the right of an elector to request a second ballot if the first ballot is spoiled and the right of an elector to seek assistance in marking the ballot. [Formerly 255.025; 1987 c.267 Â§24; 1991 c.719 Â§Â§23,24; 1993 c.713 Â§28; 1993 c.797 Â§21a; 1995 c.712 Â§35; 1999 c.318 Â§9; 1999 c.410 Â§25]

Â Â Â Â Â  251.030 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.035 [1957 c.217 Â§3; 1979 c.190 Â§316; renumbered 258.026]

Â Â Â Â Â  251.036 [1979 c.533 Â§6; 1993 c.493 Â§91; 1999 c.318 Â§52; renumbered 251.069 in 1999]

Â Â Â Â Â  251.040 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.045 [1957 c.217 Â§4; 1975 c.675 Â§21; 1979 c.190 Â§317; renumbered 258.036]

Â Â Â Â Â  251.046 Content of statements and arguments. (1) Statements and arguments submitted for inclusion in a voters' pamphlet by a candidate, political party or assembly of electors, or a person supporting or opposing a measure shall consist only of words or numbers.

Â Â Â Â Â  (2) The Secretary of State shall specify on any instructions for filing a statement, argument or other material in the voters' pamphlet that the statement, argument or material may be excluded under ORS 251.055. [1979 c.190 Â§175; 1993 c.351 Â§3]

Â Â Â Â Â  251.049 Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions. (1) Except as provided in subsection (2) of this section, the Secretary of State may not print the name or title of a person or the name of an organization in an argument supporting or opposing any measure or a statement of any candidate, political party or assembly of electors filed for inclusion in the voters' pamphlet, if the name or title of the person or the name of the organization is cited as supporting or indorsing the argument or statement.

Â Â Â Â Â  (2) The Secretary of State may print the name or title of a person or the name of an organization in an argument or statement submitted for inclusion in the voters' pamphlet as supporting or indorsing the argument or statement if:

Â Â Â Â Â  (a) Not later than the deadline for filing an argument or statement with the Secretary of State, the secretary receives a statement signed by the person, or by an authorized person on behalf of an organization, stating that the person consents to the use of the name or title of the person or the name of the organization; or

Â Â Â Â Â  (b) The name or title of a person or the name of an organization is used with a quotation made by the person or by an authorized person on behalf of an organization, the quotation was disseminated to the public prior to its inclusion in the argument or statement and the quotation is identified by its source and date.

Â Â Â Â Â  (3) A person may not:

Â Â Â Â Â  (a) Submit a false signature under subsection (2) of this section; or

Â Â Â Â Â  (b) Alter the manner in which a person signing a statement of consent described in subsection (2) of this section designates the person's name or title or the name of the organization the person represents to appear in the argument or statement. This paragraph does not prohibit revisions allowed or required under ORS 251.055 or 251.087. [1987 c.724 Â§2; 1991 c.719 Â§47; 1993 c.493 Â§108; 2001 c.564 Â§1; 2003 c.233 Â§2]

Â Â Â Â Â  251.050 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.055 Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded; rules. (1) The Secretary of State shall reject any statement, argument or other matter offered for filing and printing in a voters' pamphlet which:

Â Â Â Â Â  (a) Contains any obscene, profane or defamatory language;

Â Â Â Â Â  (b) Incites or advocates hatred, abuse or violence toward any person or group; or

Â Â Â Â Â  (c) Contains any language which may not legally be circulated through the mails.

Â Â Â Â Â  (2) Nothing in this chapter shall make the author of any statement or argument exempt from any civil or criminal action because of any defamatory statements offered for printing or contained in the voters' pamphlet. The persons writing, signing or offering a statement or argument for filing shall be deemed its authors and publishers.

Â Â Â Â Â  (3) The Secretary of State by rule shall establish a procedure to notify a person who offered a statement, argument or other matter that was rejected pursuant to this section. Subject to voters' pamphlet deadlines, the procedure shall require the Secretary of State to:

Â Â Â Â Â  (a) Make reasonable attempts to notify the person of the rejection; and

Â Â Â Â Â  (b) Allow the person, if notified pursuant to paragraph (a) of this subsection, to revise the statement so that it does not violate the provisions of this section. [Formerly 255.040; 1993 c.351 Â§1]

Â Â Â Â Â  251.060 [1957 c.217 Â§5; 1979 c.190 Â§318; renumbered 258.046]

Â Â Â Â Â  251.065 Filing portrait and statement by or for candidate; format of statement; rules. (1) Not later than the 68th day before the primary election, any candidate or agent on behalf of the candidate for nomination or election at the primary election to the office of President or Vice President of the United States, United States Senator, Representative in Congress or any state office as defined in ORS 249.002 may file with the Secretary of State a portrait of the candidate and a printed or typewritten statement of the reasons the candidate should be nominated or elected. A candidate or agent on behalf of the candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait and statement under this subsection if permitted under ORS 251.067.

Â Â Â Â Â  (2) Not later than the 70th day before the general election, any candidate or agent on behalf of the candidate for election at the general election to the office of President or Vice President of the United States, United States Senator, Representative in Congress or any state office as defined in ORS 249.002 may file with the Secretary of State a portrait of the candidate and a printed or typewritten statement of the reasons the candidate should be elected. A candidate or agent on behalf of the candidate for election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait and statement under this subsection if permitted under ORS 251.067.

Â Â Â Â Â  (3) In the case of a special election to fill a vacancy as described in ORS 251.022, the Secretary of State by rule shall set the deadline for filing with the secretary a portrait of the candidate and a printed or typewritten statement of the reasons the candidate should be nominated or elected.

Â Â Â Â Â  (4) Subject to subsections (1) to (3) of this section, the Secretary of State by rule shall establish the format of the statements permitted under this section.

Â Â Â Â Â  (5) A portrait or statement filed under this section shall be accompanied by a telephone or electronic facsimile transmission machine number where the candidate may be contacted for purposes of ORS 251.087. [Formerly 255.031; 1981 c.375 Â§1; 1983 c.567 Â§13; 1985 c.808 Â§30; 1987 c.267 Â§25; 1989 c.503 Â§9; 1993 c.493 Â§Â§92,93; 1995 c.550 Â§6; 1995 c.712 Â§36; 1999 c.318 Â§10; 1999 c.999 Â§40]

Â Â Â Â Â  251.067 Inclusion of portrait and statement of candidate for county, city or metropolitan service district office; inclusion of county measure or metropolitan service district measure. (1) A candidate or agent on behalf of the candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait or statement for inclusion in the state voters' pamphlet under ORS 251.065 if a county voters' pamphlet described in ORS 251.305 to 251.435 is not prepared for the election in each county in which the electoral district of the candidate is located.

Â Â Â Â Â  (2) A county measure or a measure of a metropolitan service district organized under ORS chapter 268, and the ballot title, explanatory statement and arguments relating to the measure, shall be included in the state voters' pamphlet as provided in ORS 251.285, if a county voters' pamphlet described in ORS 251.305 to 251.435 is not prepared:

Â Â Â Â Â  (a) For the election on the county measure; or

Â Â Â Â Â  (b) In each county in which the metropolitan service district is located, for the election on the metropolitan service district measure.

Â Â Â Â Â  (3) If a county voters' pamphlet described in ORS 251.305 to 251.435 is prepared for an election at which a candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, is listed on the ballot, or at which a county measure or a measure of a metropolitan service district organized under ORS chapter 268 is listed on the ballot, the county voters' pamphlet shall include the county or city office, the office of the metropolitan service district or the county measure or measure of the metropolitan service district. Such offices and measures shall not be included in any state voters' pamphlet prepared for the election and distributed in the county for which the county voters' pamphlet is prepared.

Â Â Â Â Â  (4) If a city or metropolitan service district organized under ORS chapter 268 is located in more than one county, and a county in which the city or metropolitan service district is located does not prepare a county voters' pamphlet described in ORS 251.305 to 251.435 for the election, candidates for nomination or election to any city office or an elected office of the metropolitan service district, and any measure of the metropolitan service district, shall be included in the state voters' pamphlet to be distributed to the county that does not prepare a county voters' pamphlet. The Secretary of State shall designate the candidates and measures that may be included in the state voters' pamphlet under this subsection. [1999 c.318 Â§8]

Â Â Â Â Â  251.069 Map of metropolitan service district to be printed in certain pamphlets. The Secretary of State shall include in each voters' pamphlet, in which material of a candidate for nomination or election to an office of a metropolitan service district organized under ORS chapter 268 is printed as provided in ORS 251.065, 251.067 and 251.285, a map of the service district which illustrates the boundaries of each subdistrict. The map shall be printed immediately preceding the material of the candidates for an office of the district. [Formerly 251.036]

Â Â Â Â Â  251.070 [1957 c.217 Â§6; 1979 c.190 Â§319; renumbered 258.055]

Â Â Â Â Â  251.075 Portrait requirements; rules. (1) A candidate may not submit for inclusion in the voters' pamphlet a portrait that was taken more than four years before the date the portrait is filed with the Secretary of State.

Â Â Â Â Â  (2) A portrait submitted for inclusion in the voters' pamphlet shall:

Â Â Â Â Â  (a) Be a conventional photograph with a plain background;

Â Â Â Â Â  (b) Show the face or the head, neck and shoulders of the candidate; and

Â Â Â Â Â  (c) Be prepared and processed for printing as prescribed by the Secretary of State.

Â Â Â Â Â  (3) A portrait submitted for inclusion in the voters' pamphlet may not:

Â Â Â Â Â  (a) Include the hands or anything held in the hands of the candidate;

Â Â Â Â Â  (b) Show the candidate wearing a judicial robe, a hat or a military, police or fraternal uniform; and

Â Â Â Â Â  (c) Show the uniform or insignia of any organization.

Â Â Â Â Â  (4) The Secretary of State by rule shall prescribe the size and manner of placement of the portrait printed in the voters' pamphlet, except that the size of a portrait shall not be smaller than 1.5 inches by 1.75 inches. The rule shall apply in the same manner to all candidates for the same nomination or office. [1979 c.190 Â§178; 1979 c.533 Â§2; 1985 c.808 Â§30a; 1987 c.707 Â§11; 1999 c.318 Â§11; 2003 c.233 Â§1]

Â Â Â Â Â  251.080 [1957 c.217 Â§7; 1969 c.617 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.085 Format of candidate's statement. The candidate's statement shall begin with a summary of the following: Occupation, educational and occupational background, and prior governmental experience. [Formerly 255.027]

Â Â Â Â Â  251.087 Secretary of State review of candidate portrait and statement; procedure if portrait or statement must be revised; rules. (1) If a candidate files a portrait and statement under ORS 251.065 for inclusion in the voters' pamphlet, the Secretary of State shall review the portrait and statement to ensure that the portrait complies with the requirements of ORS 251.075 and that the statement complies with the requirements of ORS 251.049 and 251.085.

Â Â Â Â Â  (2) Review by the Secretary of State under this section shall be limited to determining whether the portrait and statement comply with the requirements of ORS 251.049, 251.075 and 251.085 and shall not include any determination relating to the accuracy or truthfulness of materials filed.

Â Â Â Â Â  (3) The Secretary of State shall review each portrait and statement not later than three business days following the deadline for filing a portrait and statement under ORS 251.065. If the Secretary of State determines that the portrait or statement of a candidate must be revised in order to comply with the requirements of ORS 251.049, 251.075 or 251.085, the Secretary of State shall attempt to contact the candidate not later than the fifth business day following the deadline for filing a portrait and statement under ORS 251.065. A candidate contacted by the Secretary of State under this section may file a revised portrait or statement not later than the seventh business day following the deadline for filing a portrait and statement under ORS 251.065.

Â Â Â Â Â  (4) If the Secretary of State is required to attempt to contact a candidate under subsection (3) of this section, the Secretary of State shall attempt to contact the candidate by telephone or by using an electronic transmission facsimile machine.

Â Â Â Â Â  (5) If the Secretary of State is unable to contact a candidate or if the candidate does not file a revised portrait or statement, the following rules apply:

Â Â Â Â Â  (a) If a portrait does not comply with ORS 251.075, the Secretary of State may modify the portrait. The candidate shall pay the expense of any modification prior to publication of the portrait in the voters' pamphlet. If the portrait cannot be modified to comply with ORS 251.075, the portrait shall not be printed in the voters' pamphlet.

Â Â Â Â Â  (b) If a statement does not comply with ORS 251.085 the statement shall not be printed in the voters' pamphlet.

Â Â Â Â Â  (c) If a statement does not comply with ORS 251.049, the Secretary of State shall edit the statement to remove language that does not comply with ORS 251.049.

Â Â Â Â Â  (6) If the portrait or statement of a candidate filed under ORS 251.065 does not comply with a requirement of ORS 251.049, 251.075 or 251.085 and the Secretary of State does not attempt to contact the candidate by the deadline specified in subsection (3) of this section, for purposes of ORS 251.049, 251.075 and 251.085 only, the portrait or statement shall be printed as filed.

Â Â Â Â Â  (7) A candidate revising a portrait or statement under this section shall make only those revisions necessary to comply with ORS 251.049, 251.075 and 251.085.

Â Â Â Â Â  (8) The Secretary of State by rule may define the term "contact" as used in this section. [1995 c.550 Â§2]

Â Â Â Â Â  251.090 [1957 c.217 Â§8; 1973 c.197 Â§4; 1979 c.190 Â§322; renumbered 258.085]

Â Â Â Â Â  251.095 Fees for candidate space in voters' pamphlet; use of space. (1) At the time materials are filed under ORS 251.065, each candidate for nomination or election to any of the following offices shall pay to the Secretary of State the following fee for space in the voters' pamphlet:

Â Â Â Â Â  (a) President or Vice President of the United States, United States Senator, Representative in Congress or any state office to be voted for in the state at large, $1,000.

Â Â Â Â Â  (b) State Senator, state Representative or any other office, $300.

Â Â Â Â Â  (2) The space allotted to each candidate shall be used for materials filed under ORS 251.065, including the portrait and statement of reasons the candidate should be nominated or elected and the information required under ORS 251.085. If a portrait is not filed, the statement may cover the entire allotted space. The length of the statement shall not exceed 325 words. All materials submitted by a candidate under ORS 251.065 shall fit within 30 square inches of space. All candidates shall be allowed the same amount of space. [Formerly 255.051; 1981 c.375 Â§2; 1983 c.567 Â§14; 1985 c.808 Â§30b; 1987 c.707 Â§12; 1999 c.318 Â§12]

Â Â Â Â Â  251.110 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.115 Statement of statewide and less than statewide political party or assembly; size; fees. (1) Not later than the 70th day before the general election, the party officers as designated in the organizational documents of any statewide political party or assembly of electors having nominated candidates may file with the Secretary of State a printed or typewritten statement of arguments for the success of its principles and election of its candidates on a statewide basis and opposing the principles and candidates of other political parties or organizations on a statewide basis.

Â Â Â Â Â  (2) Not later than the 70th day before the general election, the party officers as designated in the organizational documents of any less than statewide political party or assembly of electors having nominated candidates may file with the Secretary of State a typewritten statement of arguments for the success of its principles and election of its candidates on a county basis and opposing the principles and candidates of other political parties or organizations on a county basis.

Â Â Â Â Â  (3) The size of the statements permitted under this section shall not exceed 60 square inches for any statewide political party or assembly of electors having nominated candidates and 30 square inches for any less than statewide political party or assembly of electors having nominated candidates. The fee for a statement filed under this section shall be $600 for any statewide political party or assembly of electors having nominated candidates and $300 for any less than statewide political party or assembly of electors having nominated candidates. [Formerly 255.211; 1987 c.707 Â§13; 1989 c.503 Â§10; 1993 c.797 Â§22; 1999 c.318 Â§13]

Â Â Â Â Â  251.120 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.125 Identification of portrait or statement; disclaimer. At the bottom of each allotted space of the voters' pamphlet containing a portrait or statement filed by a candidate, political party or assembly of electors, the Secretary of State shall include:

Â Â Â Â Â  (1) A statement identifying the person who furnished the portrait or statement; and

Â Â Â Â Â  (2) A disclaimer in boldfaced type in substantially the following form:

______________________________________________________________________________

The above information has not been verified for accuracy by the State of Oregon.

______________________________________________________________________________

[1979 c.190 Â§182; 2005 c.234 Â§1]

Â Â Â Â Â  251.130 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.135 Refund of filing fee. Not later than the last day for filing material for inclusion in a voters' pamphlet, the person who paid the filing fee may receive a refund from the Secretary of State. When a refund is made, the material for which the fee was paid shall not be included in the pamphlet. [1979 c.190 Â§183]

Â Â Â Â Â  251.140 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.145 Exemption from public records law. Notwithstanding ORS 192.410 to 192.505 relating to public records, materials filed by a political party, assembly of electors or candidate for inclusion in a voters' pamphlet and arguments supporting or opposing a measure filed by any person for inclusion in a voters' pamphlet are exempt from public inspection until the fourth business day after the final date for filing the materials. [1979 c.190 Â§184; 1991 c.719 Â§48; 1993 c.493 Â§18]

Â Â Â Â Â  251.150 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.155 Statements and arguments inadmissible in action to enjoin publication of pamphlet. Material submitted for inclusion in any voters' pamphlet shall not be admitted as evidence in any suit or action against the Secretary of State to restrain or enjoin the publication of the voters' pamphlet. [Formerly 255.018]

Â Â Â Â Â  251.160 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.165 Preparing material for inclusion in state voters' pamphlet. (1) The Secretary of State shall prepare:

Â Â Â Â Â  (a) A list of the names of candidates for nomination or election at the primary election to the offices of President or Vice President of the United States, United States Senator, Representative in Congress, any state office other than justice of the peace and any county or city office or elected office of a metropolitan service district required to be included under ORS 251.067, or a list of names of candidates for election at the general election to the offices of President or Vice President of the United States, United States Senator, Representative in Congress, any state office other than justice of the peace and any county or city office or elected office of a metropolitan service district required to be included under ORS 251.067, along with a designation of the offices for which the candidates are competing;

Â Â Â Â Â  (b) All portraits and statements filed under ORS 251.065 and 251.115; and

Â Â Â Â Â  (c) The information specified in ORS 251.185 relating to measures to be voted upon at the election for which the pamphlet is prepared.

Â Â Â Â Â  (2) For a special election described in ORS 251.022, the Secretary of State shall prepare a list of the names of candidates for nomination or election to the offices of United States Senator or Representative in Congress along with all portraits and statements filed for the special election under ORS 251.065.

Â Â Â Â Â  (3) The items specified in subsections (1) and (2) of this section shall be properly compiled, edited, prepared and indexed for printing by the Secretary of State before delivery to the printer. [Formerly 255.061; 1987 c.267 Â§28; 1987 c.707 Â§14; 1991 c.719 Â§Â§25,26; 1995 c.712 Â§38; 1999 c.318 Â§14; 1999 c.999 Â§41]

Â Â Â Â Â  251.175 Distribution of pamphlet; rules for nonstatewide special elections. (1) Except as provided in subsection (2) of this section, not later than the 20th day before a primary election, general election or special election for which a voters' pamphlet has been prepared, the Secretary of State shall cause the voters' pamphlet to be mailed to each post-office mailing address in Oregon, and shall use any additional means of distribution necessary to make the pamphlet available to electors.

Â Â Â Â Â  (2) For any special election described in ORS 251.022 that is not held statewide, or for any other state special election that is not held statewide, the Secretary of State by rule may prescribe methods for distributing the voters' pamphlet prepared for the election. The rule shall require the secretary to mail the pamphlet to at least each elector whose registration is determined to be active on the 21st day before the date of the election and who is eligible to vote in the election. The rule may specify other methods of distribution. If the special election is conducted by mail, voters' pamphlets prepared for the election shall be mailed not later than the date ballots are mailed to electors as provided in ORS 254.470. [1979 c.190 Â§187; 1987 c.267 Â§29; 1995 c.712 Â§40; 1999 c.318 Â§15; 1999 c.1002 Â§8]

STATE INITIATIVE AND REFERENDUM PAMPHLET

Â Â Â Â Â  251.185 Measures, estimates, statements and arguments included in voters' pamphlet; county and metropolitan service district measures. (1) The Secretary of State shall have printed in the voters' pamphlet for a general election or any special election a copy of the title and text of each state measure to be submitted to the people at the election for which the pamphlet was prepared. Each measure shall be printed in the pamphlet with:

Â Â Â Â Â  (a) The number and ballot title of the measure;

Â Â Â Â Â  (b) The financial estimates and any statement prepared for the measure under ORS 250.125;

Â Â Â Â Â  (c) The explanatory statement prepared for the measure; and

Â Â Â Â Â  (d) Arguments relating to the measure and filed with the Secretary of State.

Â Â Â Â Â  (2) A county measure or measure of a metropolitan service district organized under ORS chapter 268, and ballot title, explanatory statement and arguments relating to the measure, filed by the county or metropolitan service district under ORS 251.285 shall be included in the voters' pamphlet described in subsection (1) of this section if required under ORS 251.067. [Formerly 255.410; 1991 c.719 Â§10; 1991 c.971 Â§7; 1993 c.493 Â§19; 1999 c.318 Â§16; 2005 c.633 Â§4]

Â Â Â Â Â  251.195 Form for printing proposed constitutional amendment. The text of a proposed amendment to the Oregon Constitution shall be printed in the voters' pamphlet to indicate by the use of brackets and italic type the words that would be deleted from, and by boldfaced type the words that would be added to, the existing provision. [Formerly 255.440; 1989 c.503 Â§11]

Â Â Â Â Â  251.205 Appointment of committee to draft explanatory statement of measure proposed by initiative or referendum. (1) As used in this section, "proponents" means:

Â Â Â Â Â  (a) With respect to any state measure initiated or referred by petition, the chief petitioners; or

Â Â Â Â Â  (b) With respect to a measure referred by the Legislative Assembly, the President of the Senate, who shall appoint a Senator, and the Speaker of the House of Representatives, who shall appoint a Representative.

Â Â Â Â Â  (2) For each state measure to be submitted to the people at a special election held on the date of a primary election or any general election, a committee of five citizens shall be selected to prepare the explanatory statement under ORS 251.215.

Â Â Â Â Â  (3) Not later than the 120th day before the election, the proponents of the measure shall appoint two members to the committee and notify the Secretary of State in writing of the selections. If the proponents do not appoint two members, the Secretary of State shall appoint two members of the committee from among supporters, if any, of the measure not later than the 118th day before the election.

Â Â Â Â Â  (4) Not later than the 118th day before the election, the Secretary of State shall appoint two members of the committee from among the opponents, if any, of the measure.

Â Â Â Â Â  (5) The four appointed members of the committee shall select the fifth member and notify the Secretary of State in writing of the selection. If the four members have not selected the fifth member by the 111th day before the election, the fifth member shall be appointed by the Secretary of State not later than the 109th day before the election.

Â Â Â Â Â  (6) A vacancy shall be filled not later than two business days after the vacancy occurs by the person who made the original appointment. Unless the Secretary of State fills a vacancy, the person filling the vacancy shall notify the Secretary of State in writing of the selection.

Â Â Â Â Â  (7) With respect to a measure referred by the Legislative Assembly, a Senator or Representative appointed under subsection (2) of this section may disclose whether the Senator or Representative supports or opposes the state measure. The Secretary of State shall print the disclosure in the voters' pamphlet following the explanatory statement.

Â Â Â Â Â  (8) The Legislative Administration Committee shall provide any administrative staff assistance required by the explanatory statement committee to facilitate the work of the explanatory statement committee under this section or ORS 251.215.

Â Â Â Â Â  (9) For purposes of this section, "measure" includes an initiative petition relating to a state measure that has been filed with the Secretary of State for the purpose of verifying signatures under ORS 250.105. The requirements of this section shall not apply to the petition if the secretary determines that the petition contains less than the required number of signatures of electors. [Formerly 254.210; 1987 c.707 Â§15; 1995 c.607 Â§Â§31,31a; 1999 c.844 Â§2; 2001 c.965 Â§9]

Â Â Â Â Â  251.215 Preparation and filing of explanatory statement of measure. (1) Not later than the 99th day before a special election held on the date of a primary election or any general election at which any state measure is to be submitted to the people, the committee appointed under ORS 251.205 shall prepare and file with the Secretary of State, an impartial, simple and understandable statement explaining the measure. The statement shall not exceed 500 words.

Â Â Â Â Â  (2) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in Salem upon reasonable statewide notice to receive suggested changes or other information relating to any explanatory statement. At the hearing any person may submit suggested changes or other information orally or in writing. Written suggestions or other information also may be submitted at any time before the hearing.

Â Â Â Â Â  (3) The committee for each measure shall consider suggestions and any other information submitted under subsection (2) of this section, and may file a revised statement with the Secretary of State not later than the 90th day before the election.

Â Â Â Â Â  (4) The original statement and any revised statement must be approved by at least three members of the committee. If a member does not concur, the statement shall show only that the member dissents.

Â Â Â Â Â  (5) For purposes of this section, "measure" includes an initiative petition relating to a state measure that has been filed with the Secretary of State for the purpose of verifying signatures under ORS 250.105. The requirements of this section shall not apply to the petition if the secretary determines that the petition contains less than the required number of signatures of electors. [Formerly 254.222; 1991 c.719 Â§49; 1993 c.493 Â§20; 1993 c.811 Â§14; 1995 c.712 Â§42; 2001 c.965 Â§10]

Â Â Â Â Â  251.225 Preparation and filing of explanatory statement by Legislative Counsel Committee; when explanatory statement of committee used. (1) The Legislative Counsel Committee shall prepare an impartial, simple and understandable statement of not more than 500 words explaining each state measure. The statement shall be filed with the Secretary of State not later than the last day for filing a statement prepared under ORS 251.215.

Â Â Â Â Â  (2) If an explanatory statement is not filed by a committee under ORS 251.215, the statement of the Legislative Counsel Committee shall be the explanatory statement of the measure, and shall be subject to the provisions of ORS 251.215. [Formerly 254.225; 1993 c.493 Â§21; 1993 c.811 Â§15]

Â Â Â Â Â  251.230 Effect if explanatory statement not filed. If an explanatory statement is not filed by a committee under ORS 251.215 or by the Legislative Counsel Committee under ORS 251.225, the measure shall be printed in the voters' pamphlet without the explanatory statement. [1991 c.971 Â§6]

Â Â Â Â Â  251.235 Supreme Court review of explanatory statement; service requirements. (1) Any person dissatisfied with an explanatory statement for which suggestions were offered at the Secretary of State's hearing under ORS 251.215 may petition the Supreme Court seeking a different statement and stating the reasons the statement filed with the court is insufficient or unclear. If the petition is filed and served as required in subsection (2) of this section not later than the fifth day after the deadline for filing a revised statement with the Secretary of State, the court shall review the statement and certify an explanatory statement to the Secretary of State. Failure to file and serve the petition within the time prescribed in this subsection precludes Supreme Court review and certification of an explanatory statement. If the court considers the petition, the court may allow oral argument. The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely conduct of the election at which the measure is to be submitted to the electors. The statement certified by the court shall be the explanatory statement printed in the voters' pamphlet.

Â Â Â Â Â  (2) At the time a person petitions the Supreme Court under subsection (1) of this section, the person also shall serve a copy of the petition on:

Â Â Â Â Â  (a) The Attorney General;

Â Â Â Â Â  (b) The members of the explanatory statement committee, if the committee filed a statement under ORS 251.215;

Â Â Â Â Â  (c) The chief petitioners of the state measure, if the measure was initiated or referred by petition; and

Â Â Â Â Â  (d) The Legislative Counsel, if the measure was referred by the Legislative Assembly or if the explanatory statement prepared by the Legislative Counsel Committee is the explanatory statement for the measure under ORS 251.225. [Formerly 254.230; 2001 c.18 Â§1]

Â Â Â Â Â  251.245 Committee to prepare and file argument in support of measure referred by legislature. (1) For any measure referred to the electors by the Legislative Assembly, an argument prepared by the Legislative Assembly in support of the measure may be printed in the voters' pamphlet. The size and length of an argument under this section shall be determined as specified in ORS 251.255.

Â Â Â Â Â  (2) A joint committee consisting of one Senator, to be appointed by the President of the Senate, and two Representatives, to be appointed by the Speaker of the House of Representatives, shall be appointed to prepare the argument. The committee shall file the argument with the Secretary of State not later than the 70th day before a general election or the 68th day before a special election held on the date of any primary election. There shall be no fee for including an argument submitted under this section in the voters' pamphlet. [Formerly 255.465; 1987 c.267 Â§33; 1995 c.712 Â§43; 1999 c.318 Â§17]

Â Â Â Â Â  251.255 Filing arguments for or against measure; fee or petition; size of argument space; rules. (1) Not later than the 70th day before a general election or the 68th day before a special election held on the date of any primary election at which a state measure is to be voted upon, any person may file with the Secretary of State a printed or typewritten argument supporting or opposing the measure.

Â Â Â Â Â  (2) A person filing an argument under this section shall pay a fee of $500 to the Secretary of State when the argument is filed or may submit a petition in a form prescribed by the Secretary of State containing the signatures of 1,000 electors eligible to vote on the measure. Each person signing the petition shall subscribe to a statement that the person has read and agrees with the argument. The signatures on each petition shall be certified by the county clerk in the manner provided in ORS 249.008. The petition shall be filed with the Secretary of State.

Â Â Â Â Â  (3) The Secretary of State by rule shall establish the size and length of arguments permitted under ORS 251.245 and this section. The size and length of an argument may not exceed 30 square inches or 325 words. The size and length limitations shall be the same for arguments submitted under ORS 251.245 or this section. [Formerly 255.415; 1989 c.646 Â§1; 1995 c.712 Â§45; 1999 c.318 Â§18; 2005 c.797 Â§55]

Â Â Â Â Â  251.260 Secretary of State review of arguments for error in identification of measure number or designation of support or opposition to measure; changes allowed. (1) Not later than three business days following the deadline for filing an argument supporting or opposing a state measure under ORS 251.255, the Secretary of State shall review each argument to determine whether the person filing the argument made an error in:

Â Â Â Â Â  (a) Identifying the measure number to which the argument relates; or

Â Â Â Â Â  (b) Designating that the argument supports or opposes the measure.

Â Â Â Â Â  (2) If the Secretary of State determines that the person filing the argument may have made an error described in subsection (1) of this section, the secretary shall attempt to contact the person not later than the fifth business day following the deadline for filing the argument. A person contacted by the secretary under this section may file a change to the identification of the measure number or the designation of the argument not later than the seventh business day following the deadline for filing the argument.

Â Â Â Â Â  (3) If the Secretary of State is required to attempt to contact a person under subsection (2) of this section, the secretary shall attempt to contact the person by telephone, electronic mail, electronic facsimile transmission or other method designated by the secretary by rule.

Â Â Â Â Â  (4) If a person files a change to an argument under subsection (2) of this section, the argument shall be printed in the voters' pamphlet as changed under subsection (2) of this section. If the Secretary of State is unable to contact a person under subsection (2) of this section or if the secretary contacts the person and the person does not file a change to the argument, the argument shall be printed in the voters' pamphlet as originally filed. [2003 c.752 Â§2]

Â Â Â Â Â  251.265 Author of argument, author's organization and disclaimer to be included in voters' pamphlet. The Secretary of State shall include in the voters' pamphlet on the page of the printed argument on a measure the name of the person who submitted the argument, the name of the organization the person represents, if any, whether the argument supports or opposes the measure, and a disclaimer in substantially the following form:

______________________________________________________________________________

The printing of this argument does not constitute an endorsement by the State of Oregon, nor does the state warrant the accuracy or truth of any statement made in the argument.

______________________________________________________________________________

[Formerly 255.435]

Â Â Â Â Â  251.275 [Formerly 255.418; repealed by 1993 c.811 Â§20]

Â Â Â Â Â  251.285 Inclusion of county measure or metropolitan service district measure in voters' pamphlet. (1) If any county measure or any measure of a metropolitan service district organized under ORS chapter 268, and the ballot title, explanatory statement and arguments relating to the measure, are to be included by the Secretary of State in the state voters' pamphlet as provided in ORS 251.067, the requirements of this section shall be satisfied.

Â Â Â Â Â  (2) The county or district measure, ballot title, explanatory statement and arguments shall not be printed in the voters' pamphlet unless:

Â Â Â Â Â  (a) The ballot title is a concise and impartial statement of the purpose of the measure;

Â Â Â Â Â  (b) The explanatory statement is an impartial, simple and understandable statement explaining the measure and its effect;

Â Â Â Â Â  (c) The county or metropolitan service district adopts and complies with an ordinance that provides a review procedure for a ballot title or explanatory statement which is contested because it does not comply with the requirements of paragraph (a) or (b) of this subsection;

Â Â Â Â Â  (d) The county or metropolitan service district adopts and complies with an ordinance that provides for acceptance of typewritten arguments relating to the measure to be printed on 30 square inches of the voters' pamphlet; and

Â Â Â Â Â  (e) The county or metropolitan service district does not require of a person filing an argument a payment of more than $300, or a petition containing more than a number of signatures equal to 1,000 electors eligible to vote on the measure or 10 percent of the total of such electors, whichever is less.

Â Â Â Â Â  (3) Any judicial review of a determination made under the review procedures adopted under subsection (2)(c) of this section shall be first and finally in the circuit court of the judicial district in which the county is located or, for a district measure, in the circuit court of the judicial district in which the administrative office of the metropolitan service district is located.

Â Â Â Â Â  (4) If the county or metropolitan service district has adopted and complied with ordinances prescribed in subsection (2) of this section, the decision to include the county or district measure, ballot title, explanatory statement and arguments in the voters' pamphlet shall be made by:

Â Â Â Â Â  (a) The county governing body with regard to any county measure or the council of the metropolitan service district with regard to any district measure;

Â Â Â Â Â  (b) The chief petitioners of the initiative or referendum with regard to a county or district measure initiated or referred by the people. The chief petitioners shall indicate their decision in a statement signed by all of the chief petitioners and filed with the county clerk or, for a district measure, with the executive officer of the metropolitan service district; or

Â Â Â Â Â  (c) A political committee, as defined in ORS 260.005, that opposes the county or district measure. The committee shall indicate its decision in a statement signed by every committee director, as defined in ORS 260.005, and filed with the county clerk or, for a district measure, with the executive officer of the metropolitan service district.

Â Â Â Â Â  (5) The county or metropolitan service district shall file the measure, ballot title, explanatory statement and arguments with the Secretary of State not later than the 70th day before the general election or the 68th day before a special election held on the date of any primary election. The county or district shall pay to the Secretary of State the cost of including the county or district material in the pamphlet as determined by the secretary. The Secretary of State shall not have this material printed in the pamphlet unless:

Â Â Â Â Â  (a) The time for filing a petition for judicial review of a determination made under subsection (2)(c) of this section has passed; and

Â Â Â Â Â  (b) The measure, title, statement and arguments properly filed with the county or metropolitan service district, are delivered to the secretary. [Formerly 255.455; 1981 c.173 Â§29; 1989 c.250 Â§1; 1991 c.15 Â§3; 1991 c.719 Â§11; 1995 c.712 Â§47; 1999 c.318 Â§53; 2001 c.965 Â§11]

Â Â Â Â Â  251.295 Radio and television broadcasts to supplement pamphlet. The Secretary of State, pursuant to ORS 193.310 to 193.360, may supplement the special or general election voters' pamphlet by causing to have broadcast by radio or television, material specified in this section at times the secretary determines suitable during the four weeks immediately preceding the election at which state measures are to be submitted to the people. The material provided by broadcast shall include only the following:

Â Â Â Â Â  (1) The ballot title or popular name of each state measure.

Â Â Â Â Â  (2) The number and form in which the ballot title of the state measures will be printed on the official ballot.

Â Â Â Â Â  (3) A summary of the explanatory statements filed relating to each state measure. [Formerly 255.510]

COUNTY VOTERS' PAMPHLET

Â Â Â Â Â  251.305 County voters' pamphlet.

The county clerk of any county may prepare, print and distribute a county voters' pamphlet for any election. [1989 c.1031 Â§2; 1991 c.48 Â§1]

Â Â Â Â Â  251.310 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.315 Information required to be included in voters' pamphlet; deadline for distribution. (1) If a county produces a county voters' pamphlet, the county voters' pamphlet shall include, when applicable, at least the following information:

Â Â Â Â Â  (a) If the election is conducted at polling places under ORS chapter 254, a sample ballot containing the names of candidates for all offices appearing on the ballot, and the ballot titles of all measures appearing on the ballot in the county.

Â Â Â Â Â  (b) Requirements for a citizen to qualify as an elector.

Â Â Â Â Â  (c) Requirements for registration and updates of registration.

Â Â Â Â Â  (d) Elector instructions, including the right of an elector to request a second ballot if the first ballot is spoiled and the right of an elector to seek assistance in marking the ballot.

Â Â Â Â Â  (e) The hours and locations of sites designated under ORS 254.470 (2) for deposit of official ballots.

Â Â Â Â Â  (f) Any portraits and statements relating to candidates submitted in accordance with the provisions of ORS 251.305 to 251.435.

Â Â Â Â Â  (g) Any ballot titles, explanatory statements and arguments submitted in accordance with the provisions of ORS 251.305 to 251.435.

Â Â Â Â Â  (h) If the election is to be at the polls, a listing of the polling places.

Â Â Â Â Â  (i) Such other information as the county clerk considers to be appropriate or necessary to inform the voters.

Â Â Â Â Â  (2) The county clerk shall mail or otherwise distribute the county voters' pamphlet not later than the seventh day before the election or the last day for mailing ballots if the election is conducted by mail. [1989 c.1031 Â§3; 1993 c.713 Â§29; 1993 c.811 Â§16; 1999 c.410 Â§26]

Â Â Â Â Â  251.320 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.325 Schedule and procedures for producing and distributing pamphlet; fees; rules. (1) The Secretary of State by rule shall adopt a schedule and procedures for preparing, printing and distributing county voters' pamphlets. The schedule and procedures shall include but not be limited to deadlines for filing material for the voters' pamphlet, and except as otherwise provided by law, the format of material to be submitted and the size and other requirements applicable to candidate portraits.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, at the time materials are filed under ORS 251.335, each candidate for nomination or election to the following offices shall pay to the county clerk the following fee for space in the county voters' pamphlet:

Â Â Â Â Â  (a) An office to which a salary or other compensation beyond expenses is attached, $100.

Â Â Â Â Â  (b) An office to which a salary or other compensation beyond expenses is not attached, $25.

Â Â Â Â Â  (3) At the time materials are filed under ORS 251.335, each candidate for nomination or election to a city or county office at the primary or general election shall pay to the county clerk the following fee for space in the county voters' pamphlet:

Â Â Â Â Â  (a) If the number of active electors in the electoral district is less than 1,000, $25.

Â Â Â Â Â  (b) If the number of active electors in the electoral district is 1,000 or more and less than 10,000, $50.

Â Â Â Â Â  (c) If the number of active electors in the electoral district is 10,000 or more and less than 50,000, $100.

Â Â Â Â Â  (d) If the number of active electors in the electoral district is 50,000 or more, $300.

Â Â Â Â Â  (4) The Secretary of State by rule shall adopt a schedule of fees to be charged by the county clerks for including arguments in the voters' pamphlet. The fees need not reflect the actual cost of producing the voters' pamphlet.

Â Â Â Â Â  (5) The county clerk shall refund a filing fee described in this section to any person who applies for the refund not later than the last day for filing material for inclusion in the voters' pamphlet. When a refund is made, the material for which the fee was paid may not be included in the pamphlet.

Â Â Â Â Â  (6) As used in this section, "electoral district" means a county, the part of a city located within the county or, if a candidate is elected by zone or subdistrict of the county or city, the zone or subdistrict in which the candidate is nominated or elected. [1989 c.1031 Â§4; 2003 c.468 Â§1]

Â Â Â Â Â  251.330 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.335 Filing portrait and statement by or for candidate; disclaimer. (1) As used in this section, "district" has the meaning given that term in ORS 255.012.

Â Â Â Â Â  (2) Not later than the date specified by the Secretary of State, any candidate for nomination or election to county, city or special district office within the county, or an agent of the candidate, may file with the county clerk of a county that prepares a county voters' pamphlet a portrait of the candidate and a typewritten statement of the reasons the candidate should be elected. The portrait and statement must comply with the applicable rules of the Secretary of State.

Â Â Â Â Â  (3) The county clerk may not accept the filing of a statement or portrait of any candidate unless the filing is accompanied by the appropriate fee described in ORS 251.325.

Â Â Â Â Â  (4) At the bottom of each allotted space of the county voters' pamphlet containing a portrait and statement filed by a candidate, the county clerk shall include:

Â Â Â Â Â  (a) A statement identifying the person who furnished the portrait and statement; and

Â Â Â Â Â  (b) A disclaimer in boldfaced type in substantially the following form:

______________________________________________________________________________

The above information has not been verified for accuracy by the county.

______________________________________________________________________________

[1989 c.1031 Â§5; 2003 c.468 Â§2; 2005 c.234 Â§2]

Â Â Â Â Â  251.340 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.345 Explanatory statement. Not later than the date specified by the Secretary of State, in a county that prepares a county voters' pamphlet, the governing body for any electoral district that has referred a measure to the voters shall submit an impartial, simple and understandable statement explaining the measure and its effect. [1989 c.1031 Â§6; 1991 c.48 Â§2]

Â Â Â Â Â  251.350 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.355 Filing arguments for or against measure. (1) Not later than the date specified by the Secretary of State by rule, in a county that prepares a county voters' pamphlet, any person may file with the county clerk a typewritten argument supporting or opposing any measure to be submitted to the voters on the ballot. The county clerk shall not accept any arguments which are not accompanied by the fee established by the Secretary of State or a petition in a form prescribed by the Secretary of State. A petition shall contain the signatures of at least four percent of the electors in the county eligible to vote on the measure to which the argument refers, or the signatures of 1,000 electors in the county eligible to vote on the measure to which the argument refers, whichever is less. The number of registered electors in an electoral district, for the purposes of this section, shall be calculated on January 1 of each year. Each person signing the petition shall subscribe to a statement that the person has read and agrees with the argument. The signatures on each petition shall be certified by the county clerk in the manner provided in ORS 249.008. The petition shall be filed with the county clerk.

Â Â Â Â Â  (2) The county clerk shall include in the county voters' pamphlet, on the page of the printed argument, the name of the person who submitted the argument, the name of the organization the person represents, if any, whether the argument supports or opposes the measure and a disclaimer that the argument does not constitute an indorsement by the county and that the county does not warrant the accuracy or truth of any statement made in the argument. [1989 c.1031 Â§7]

Â Â Â Â Â  251.358 Omission from voters' pamphlet of ballot titles, explanatory statements and arguments for certain measures. Notwithstanding ORS 251.315, 251.345 or 251.355, in the case of a measure submitted under ORS 254.095 (3), 254.103 (2) or 255.085 (2) and at the discretion of the county clerk, the ballot title, explanatory statement and all arguments supporting or opposing the measure may be omitted from a county voters' pamphlet. [1995 c.607 Â§33]

Â Â Â Â Â  Note: 251.358 was added to and made a part of 251.305 to 251.435 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  251.360 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.365 Cost of pamphlet preparation; allocation of revenue. (1) Any county clerk preparing, printing and distributing a county voters' pamphlet may apportion the cost of preparing, printing and distributing the county voters' pamphlet as a cost of the election according to the formula established by the Secretary of State for the allocation of election costs. The apportioned election costs shall be reduced for each electoral district by the amount of any revenue received by the county clerk from the submission of candidate portraits, statements and arguments for that electoral district.

Â Â Â Â Â  (2) Any revenue collected by the county clerk from the submission of candidate portraits, statements or arguments for any electoral district which may exceed the apportioned cost of the election for that electoral district shall be applied to reduce the shared costs of the election for all remaining electoral districts. [1989 c.1031 Â§8]

Â Â Â Â Â  251.370 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.375 Exception to ORS 251.365 for certain districts. ORS 251.365 does not apply to any special district for which the county clerk is required to hold elections if the special district demonstrates to the satisfaction of the county clerk that the special district is unable to pay the apportioned expenses of the voters' pamphlet as determined under ORS 251.365. If the special district is unable to pay, the expenses apportioned to that district may be apportioned among the other electoral districts participating in the election. [1989 c.1031 Â§9]

Â Â Â Â Â  251.380 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.385 "Electoral district" defined for ORS 251.345 to 251.375. As used in ORS 251.345 to 251.375, "electoral district" means the county or a city, or district as defined in ORS 255.012 located within the county. [1989 c.1031 Â§10]

Â Â Â Â Â  251.390 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.395 Content of statements and arguments; notice of material that may be excluded. (1) Statements and arguments submitted for inclusion in a county voters' pamphlet by a candidate, political party or assembly of electors, or a person supporting or opposing a measure shall consist only of words or numbers.

Â Â Â Â Â  (2) The county clerk shall specify on any instructions for filing a statement, argument or other material in the voters' pamphlet that the statement, argument or material may be excluded under ORS 251.415. [1989 c.1031 Â§11; 1993 c.351 Â§4]

Â Â Â Â Â  251.400 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.405 Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions. (1) Except as provided in subsection (2) of this section, the county clerk may not print the name or title of a person or the name of an organization in an argument supporting or opposing any measure or a statement of any candidate, filed for inclusion in a county voters' pamphlet, if the name or title of the person or the name of the organization is cited as supporting or endorsing the argument or statement.

Â Â Â Â Â  (2) The county clerk may print the name or title of a person or the name of an organization in an argument or statement submitted for inclusion in a county voters' pamphlet as supporting or endorsing the argument or statement if:

Â Â Â Â Â  (a) Not later than the deadline for filing an argument or statement with the county clerk, the county clerk receives a statement signed by the person, or by an authorized person on behalf of an organization, stating that the person consents to the use of the name or title of the person or the name of the organization; or

Â Â Â Â Â  (b) The name or title of a person or the name of an organization is used with a quotation made by the person or by an authorized person on behalf of an organization, the quotation was disseminated to the public prior to its inclusion in the argument or statement and the quotation is identified by its source and date.

Â Â Â Â Â  (3) A person may not:

Â Â Â Â Â  (a) Submit a false signature under subsection (2) of this section; or

Â Â Â Â Â  (b) Alter the manner in which a person signing a statement of consent described in subsection (2) of this section designates the person's name or title or the name of the organization the person represents to appear in the argument or statement. This paragraph does not prohibit revisions allowed or required under ORS 251.415. [1989 c.1031 Â§12; 1993 c.493 Â§22; 2003 c.233 Â§3]

Â Â Â Â Â  251.410 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.415 Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded. (1) The county clerk shall reject any statement, argument or other matter offered for filing and printing in a county voters' pamphlet which:

Â Â Â Â Â  (a) Contains any obscene, profane or defamatory language;

Â Â Â Â Â  (b) Incites or advocates hatred, abuse or violence toward any person or group; or

Â Â Â Â Â  (c) Contains any language which may not legally be circulated through the mails.

Â Â Â Â Â  (2) Nothing in this chapter shall make the author of any statement or argument exempt from any civil or criminal action because of any defamatory statements offered for printing or contained in the voters' pamphlet. The persons writing, signing or offering a statement or argument for filing shall be deemed its authors and publishers.

Â Â Â Â Â  (3) The county clerk shall by rule establish a procedure to notify a person who offered a statement, argument or other matter that was rejected pursuant to this section. Subject to voters' pamphlet deadlines, the procedure shall require the county clerk to:

Â Â Â Â Â  (a) Make reasonable attempts to notify the person of the rejection; and

Â Â Â Â Â  (b) Allow the person, if notified pursuant to paragraph (a) of this subsection, to revise the statement so that it does not violate the provisions of this section. [1989 c.1031 Â§13; 1993 c.351 Â§2]

Â Â Â Â Â  251.420 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.425 Format of candidate's statement. The candidate's statement in a county voters' pamphlet shall begin with a summary of the following: Occupation, educational and occupational background, and prior governmental experience. [1989 c.1031 Â§14]

Â Â Â Â Â  251.430 Exemption from public records law. Notwithstanding ORS 192.410 to 192.505 relating to public records, materials filed by a candidate for inclusion in a county voters' pamphlet and arguments supporting or opposing a measure filed by any person for inclusion in a county voters' pamphlet are exempt from public inspection until the fourth business day after the final date for filing the materials. [1989 c.1031 Â§15; 1993 c.493 Â§23]

Â Â Â Â Â  251.435 Statements and arguments inadmissible in action to enjoin publication of pamphlet. Material submitted for inclusion in any state or county voters' pamphlet shall not be admitted as evidence in any suit or action against the county clerk to restrain or enjoin the publication of the voters' pamphlet. [1989 c.1031 Â§16]

Â Â Â Â Â  251.440 [1989 c.773 Â§6; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  251.510 [1955 c.498 Â§1; 1957 c.218 Â§1; 1973 c.657 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.520 [1955 c.498 Â§2; 1957 c.218 Â§2; 1963 c.351 Â§4; 1965 c.124 Â§1; 1975 c.675 Â§22; 1979 c.190 Â§324; renumbered 258.161]

Â Â Â Â Â  251.530 [1955 c.498 Â§3; repealed by 1957 c.218 Â§11]

Â Â Â Â Â  251.540 [1955 c.498 Â§5; 1963 c.351 Â§5; 1979 c.190 Â§326; renumbered 258.181]

Â Â Â Â Â  251.550 [1955 c.498 Â§4; 1957 c.218 Â§3; 1963 c.351 Â§6; 1965 c.124 Â§2; 1975 c.675 Â§23; 1979 c.190 Â§327; renumbered 258.190]

Â Â Â Â Â  251.560 [1955 c.498 Â§6; 1957 c.218 Â§4; 1963 c.351 Â§7; 1975 c.675 Â§24; 1979 c.190 Â§328; renumbered 258.200]

Â Â Â Â Â  251.570 [1955 c.498 Â§7; 1957 c.218 Â§5; 1979 c.190 Â§329; renumbered 258.211]

Â Â Â Â Â  251.580 [1955 c.498 Â§8; 1957 c.218 Â§6; 1965 c.124 Â§3; 1969 c.462 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.590 [1955 c.498 Â§9; 1957 c.218 Â§7; 1963 c.351 Â§8; 1979 c.190 Â§330; renumbered 258.221]

Â Â Â Â Â  251.600 [1955 c.498 Â§10; 1957 c.218 Â§8; 1963 c.351 Â§9; 1979 c.190 Â§332; renumbered 258.241]

Â Â Â Â Â  251.610 [1955 c.498 Â§11; 1957 c.218 Â§9; 1963 c.351 Â§10; 1971 c.743 Â§348; 1979 c.190 Â§333; renumbered 258.250]

Â Â Â Â Â  251.615 [1963 c.351 Â§3; 1979 c.190 Â§335; renumbered 258.270]

Â Â Â Â Â  251.620 [1955 c.498 Â§14; 1957 c.218 Â§10; 1973 c.657 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.625 [1963 c.351 Â§2; 1979 c.190 Â§323; renumbered 258.150]

Â Â Â Â Â  251.630 [1969 c.272 Â§2; 1979 c.190 Â§331; renumbered 258.231]

Â Â Â Â Â  251.635 [1969 c.272 Â§3; 1979 c.190 Â§334; renumbered 258.260]

Â Â Â Â Â  251.640 [1973 c.657 Â§2; 1975 c.675 Â§25; 1979 c.190 Â§336; renumbered 258.280]

Â Â Â Â Â  251.645 [1973 c.657 Â§3; 1975 c.675 Â§26; 1979 c.190 Â§337; renumbered 258.290]

Â Â Â Â Â  251.650 [1973 c.657 Â§4; 1979 c.190 Â§338; renumbered 258.300]

Â Â Â Â Â  251.990 [1955 c.498 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.991 [Formerly 255.990; repealed by 1987 c.718 Â§5]

_______________



Chapter 252

Chapter 252 (Former Provisions)

Nonpartisan Nominations and Elections

NONPARTISAN NOMINATIONS AND ELECTIONS

ELECTIONS

Note: For statutes relating to nonpartisan nominations and elections see ORS chapter 249.

252.010 [Amended by 1961 c.533 §36; 1969 c.198 §11; repealed by 1979 c.190 §431]

252.020 [Amended by 1961 c.533 §37; repealed by 1979 c.190 §431]

252.030 [Amended by 1957 c.311 §1; 1961 c.533 §38; repealed by 1979 c.190 §431]

252.035 [1961 c.533 §39b; repealed by 1979 c.190 §431]

252.040 [Repealed by 1979 c.190 §431 and 1979 c.451 §3]

252.050 [Amended by 1957 c.311 §2; 1979 c.451 §1; repealed by 1979 c.190 §431]

252.060 [Amended by 1957 c.311 §3; 1961 c.533 §39; 1977 c.829 §14; 1979 c.190 §124; renumbered 249.205]

252.070 [Amended by 1957 c.311 §4; 1961 c.533 §40; 1969 c.198 §12; 1979 c.451 §2; 1979 c.587 §1; repealed by 1979 c.190 §431]

252.080 [Repealed by 1979 c.190 §431]

252.110 [Amended by 1969 c.198 §13; repealed by 1979 c.190 §431]

252.130 [1953 c.52 §5; 1957 c.311 §5; 1961 c.724 §28; repealed by 1979 c.190 §431]

252.140 [Repealed by 1961 c.724 §34]

252.150 [1965 c.519 §§5,6,7; 1971 c.369 §1; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.160 [1965 c.519 §8; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.170 [1965 c.519 §9; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.180 [1965 c.519 §10; 1975 c.675 §27; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.190 [1965 c.519 §11; 1977 c.829 §15; repealed by 1979 c.190 §431 and 1979 c.731 §3]

252.200 [1965 c.519 §12; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.205 [1965 c.519 §13; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.210 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.220 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.230 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.240 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.250 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.255 [1955 c.108 §2; repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.260 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.270 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.310 [Repealed by 1965 c.137 §1]

252.320 [Repealed by 1965 c.137 §1]

252.330 [Repealed by 1965 c.137 §1]

252.340 [Repealed by 1965 c.137 §1]

252.350 [Repealed by 1965 c.137 §1]

252.355 [Repealed by 1965 c.137 §1]

252.360 [Repealed by 1965 c.137 §1]

252.370 [Repealed by 1965 c.137 §1]

252.510 [1953 c.87 §1; repealed by 1979 c.190 §431]

252.520 [1953 c.87 §2; 1979 c.519 §24; repealed by 1979 c.190 §431]

252.530 [1953 c.87 §3; 1957 c.311 §6; repealed by 1979 c.190 §431]

252.540 [1953 c.87 §4; repealed by 1979 c.190 §431]

252.550 [1953 c.87 §5; 1957 c.311 §7; repealed by 1979 c.190 §431]

252.555 [1955 c.169 §4; 1957 c.311 §8; 1977 c.829 §16; repealed by 1979 c.190 §431]

252.560 [1953 c.87 §6; 1957 c.311 §9; repealed by 1979 c.190 §431]

252.570 [1953 c.87 §7; repealed by 1979 c.190 §431]

252.610 [1969 c.353 §1; repealed by 1979 c.190 §431]

252.620 [1969 c.353 §2; repealed by 1979 c.190 §431]

252.630 [1969 c.353 §3; repealed by 1979 c.190 §431]

252.640 [1969 c.353 §4; repealed by 1979 c.190 §431]

252.650 [1969 c.353 §5; 1977 c.829 §17; repealed by 1979 c.190 §431]

252.660 [1969 c.353 §6; repealed by 1979 c.190 §431]

252.670 [1969 c.353 §7; repealed by 1979 c.190 §431]

252.810 [1961 c.93 §2; 1979 c.190 §114; 1979 c.587 §5; renumbered 249.072]

252.820 [1967 c.65 §2; repealed by 1979 c.190 §431]

252.830 [1973 c.283 §6; repealed by 1979 c.190 §431]

252.840 [1977 c.508 §14; repealed by 1979 c.190 §431]

252.990 [Repealed by 1965 c.137 §1]

_______________



Chapter 253

Chapter 253 Â Absent Electors

2005 EDITION

ABSENT ELECTORS

ELECTIONS

GENERAL PROVISIONS

253.005Â Â Â Â  Definitions

253.007Â Â Â Â  Statutes applicable only to elections conducted at polling places

253.015Â Â Â Â  Becoming absent elector

253.030Â Â Â Â  Application for ballot; primary election; continuing validity of application

253.045Â Â Â Â  Preparation and disposition of ballots

253.055Â Â Â Â  Form and content of ballot

253.065Â Â Â Â  Delivery of ballot; replacement ballots

253.070Â Â Â Â  Marking and returning ballot; procedure when ballot returned to wrong county clerk

253.080Â Â Â Â  Duties of clerk on receipt of ballot; manner of counting ballots

253.082Â Â Â Â  Delivery of absentee ballots to election board or special counting board

253.085Â Â Â Â  Special counting boards; automated vote tally system; deadline for counting absentee ballots

253.090Â Â Â Â  Procedure for verifying ballot

253.095Â Â Â Â  Rejected ballots

253.100Â Â Â Â  Opening envelope; disposition of ballot; entry in poll book

253.120Â Â Â Â  Right of elector receiving absentee ballot to vote in person

253.135Â Â Â Â  Special absent elector procedures

LONG TERM ABSENT ELECTORS

253.500Â Â Â Â  Construction of long term absent elector law

253.510Â Â Â Â  Definitions for ORS 253.500 to 253.640

253.515Â Â Â Â  Long term absent elector procedures to conform to absentee ballot procedures

253.530Â Â Â Â  Voting by spouse and dependents of long term absent elector

253.540Â Â Â Â  Application for ballot by long term absent elector

253.545Â Â Â Â  County clerk duties upon receipt of application; application as registration

253.550Â Â Â Â  Applications made under federal statutes

253.565Â Â Â Â  Application for special ballot by long term absent elector

253.575Â Â Â Â  County clerk duties upon receipt of application for special ballot; application as valid voter registration; replacement ballots

253.585Â Â Â Â  Receipt of long term absent elector ballots by Secretary of State

253.640Â Â Â Â  State officers to coordinate voting by long term absent electors with federal authorities

253.645Â Â Â Â  Electors called to active military duty

253.700Â Â Â Â  Duty to challenge absentee ballot; procedures

253.710Â Â Â Â  Alteration of application prohibited; exceptions

GENERAL PROVISIONS

Â Â Â Â Â  253.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "Clerk" means the county clerk.

Â Â Â Â Â  (2) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (3) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (4) "Absent elector" means a person to whom the county clerk has issued a ballot prior to 8 p.m. the day of the election in the case of an election conducted at polling places, or prior to the mailing of ballots under ORS 254.470 (3)(a) for an election conducted by mail. [1979 c.190 Â§201; 1979 c.317 Â§10a; 1999 c.410 Â§27]

Â Â Â Â Â  253.007 Statutes applicable only to elections conducted at polling places. ORS 253.085, 253.090, 253.095, 253.100 and 253.120 apply only to elections conducted at polling places as provided in ORS chapter 254. [1999 c.410 Â§32]

Â Â Â Â Â  253.010 [Amended by 1957 c.641 Â§1; 1959 c.458 Â§1; 1969 c.676 Â§1; 1975 c.675 Â§28; 1977 c.352 Â§5; 1979 c.317 Â§10; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.015 Becoming absent elector. An elector may become an absent elector when the elector has reason to believe that the elector will be unable for any reason to vote at the election. [1979 c.190 Â§202]

Â Â Â Â Â  253.020 [Amended by 1957 c.641 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.030 Application for ballot; primary election; continuing validity of application. (1) Before an election any elector may apply to the clerk for the absentee ballot of the election.

Â Â Â Â Â  (2) An application for an absentee ballot must:

Â Â Â Â Â  (a) Be in writing and signed by the applicant; and

Â Â Â Â Â  (b) Be received by the clerk not later than 8 p.m. the day of the election.

Â Â Â Â Â  (3) If an applicant not affiliated with any political party desires to vote in any major political party primary election, the applicant may request and shall be sent a ballot for a major political party if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (4) Application for an absentee ballot may be made by using a facsimile machine. As used in this subsection, "facsimile machine" means a machine that electronically transmits or receives facsimiles of documents through connection with a telephone network.

Â Â Â Â Â  (5) If an elector desires, the elector's application shall be valid for every subsequent election until the elector otherwise notifies the clerk or is no longer an elector of the county. [Amended by 1957 c.641 Â§3; 1959 c.458 Â§2; 1969 c.676 Â§2; 1975 c.675 Â§29; 1977 c.179 Â§3; 1979 c.190 Â§203; 1985 c.471 Â§8; 1987 c.719 Â§6; 1989 c.503 Â§36; 1991 c.107 Â§4; 1991 c.168 Â§1; 1993 c.493 Â§24; 1995 c.607 Â§78; 1995 c.712 Â§48; 1999 c.999 Â§42]

Â Â Â Â Â  253.035 [1969 c.676 Â§5; 1977 c.352 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.040 [Amended by 1957 c.641 Â§4; 1959 c.458 Â§3; 1975 c.675 Â§30; 1977 c.508 Â§10; 1979 c.190 Â§204; 1991 c.107 Â§6; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  253.045 Preparation and disposition of ballots. (1) The clerk shall print as many absentee ballots as may be necessary as soon as possible after receiving the information concerning candidates and measures to be voted on at an election, but not later than the 45th day before the election.

Â Â Â Â Â  (2) For an election conducted at polling places as provided in ORS chapter 254:

Â Â Â Â Â  (a) The initials of the clerk may be placed on each ballot stub to identify it as an absentee ballot.

Â Â Â Â Â  (b) The ballot stubs of each set of ballot forms containing the same information may be numbered consecutively.

Â Â Â Â Â  (3) The clerk shall be responsible for the safekeeping and disposition of the ballots, and shall destroy all unused ballots as soon as practicable after the election. [1979 c.190 Â§205; 1981 c.173 Â§30; 1989 c.923 Â§1; 1991 c.71 Â§7; 1991 c.107 Â§7; 1993 c.713 Â§56; 1999 c.410 Â§28]

Â Â Â Â Â  253.050 [Repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.055 Form and content of ballot. (1) Absentee ballots may be the regular ballots used at the election or special ballots and, except as provided in subsections (2) and (3) of this section, shall be in substantially the same form as the regular ballots used at the election.

Â Â Â Â Â  (2) In counties in which voting machines are used, paper ballots may be used as absentee ballots.

Â Â Â Â Â  (3) Ballot stubs are not required on absentee ballots.

Â Â Â Â Â  (4) The ballot delivered to each absent elector shall contain the names and other information concerning all candidates and the information concerning all measures for which the absent elector is entitled to vote. In lieu of the names and other information concerning candidates for precinct committeeperson, blank spaces shall be provided on the ballot, in which the absent elector may write the name of a candidate for that office. [1979 c.190 Â§206; 1991 c.107 Â§8]

Â Â Â Â Â  253.060 [Repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.065 Delivery of ballot; replacement ballots. (1) For electors with mailing addresses outside this state, the county clerk shall deliver an absentee ballot:

Â Â Â Â Â  (a) Not later than the 45th day before the election to each long term absent elector; and

Â Â Â Â Â  (b) Not sooner than the 29th day before the election to each elector with a mailing address outside this state who is not a long term absent elector.

Â Â Â Â Â  (2) For electors with mailing addresses in this state, except if requested by the elector, absentee ballots delivered by mail shall be delivered:

Â Â Â Â Â  (a) For primary elections and general elections, or any statewide special election for which a voters' pamphlet is prepared, not sooner than the date the Secretary of State first mails the voters' pamphlet under ORS 251.175; or

Â Â Â Â Â  (b) In the case of an election for which a statewide voters' pamphlet is not required to be prepared, not sooner than the 20th day before the date of the election.

Â Â Â Â Â  (3) The ballot may be delivered to the absent elector in the office of the clerk, by postage prepaid mail or by any other appropriate means.

Â Â Â Â Â  (4) The clerk shall deliver with the ballot instructions for marking and returning the ballot, a return identification envelope and a secrecy envelope. The name, official title and address of the clerk shall appear on the front of the envelope. On the back shall appear a statement to be signed by the absent elector, stating that the elector:

Â Â Â Â Â  (a) Is qualified to vote;

Â Â Â Â Â  (b) Unless prevented by physical disability, has personally marked the ballot; and

Â Â Â Â Â  (c) Has not unnecessarily exhibited the marked ballot to any other person.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, if the county clerk receives an application for an absentee ballot after the fifth day before an election, the county clerk need not mail the ballot for that election but may deliver the ballot by making it available in the office of the clerk.

Â Â Â Â Â  (6) An elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. The county clerk shall keep a record of each replacement ballot provided under this subsection.

Â Â Â Â Â  (7) A replacement ballot may be mailed or shall be made available in the office of the county clerk.

Â Â Â Â Â  (8) If the county clerk determines that an elector to whom a replacement ballot has been issued at the request of the elector has voted more than once, the county clerk shall not count any ballot cast by the elector. If the county clerk is required to reissue ballots due to a change on the ballot for any reason, that ballot shall be counted in lieu of any previous ballot issued unless:

Â Â Â Â Â  (a) Only the original ballot was voted and returned; or

Â Â Â Â Â  (b) The county clerk issued a supplemental ballot that is not a complete replacement of the original ballot. [1979 c.190 Â§207; 1981 c.485 Â§1; 1989 c.923 Â§22; 1991 c.719 Â§50; 1995 c.607 Â§34; 1999 c.318 Â§33; 1999 c.1002 Â§7]

Â Â Â Â Â  253.070 Marking and returning ballot; procedure when ballot returned to wrong county clerk. Upon receipt of a ballot the absent elector shall mark it and comply with the instructions provided with the ballot. The absent elector may return the marked ballot to the office of the clerk, by any appropriate means. The ballot must be received by a county clerk not later than 8 p.m. of the day of the election. If a county clerk receives a ballot for an elector who does not reside in the clerk's county, the ballot shall be forwarded to the county clerk of the county in which the elector resides not later than the eighth day after the election. [Amended by 1957 c.641 Â§5; 1969 c.676 Â§3; 1979 c.190 Â§208; 1995 c.742 Â§13]

Â Â Â Â Â  253.080 Duties of clerk on receipt of ballot; manner of counting ballots. (1) Upon receipt of an envelope containing a marked absentee ballot, the clerk shall keep it safely in the office and, before delivering the ballot for counting, shall compare the signature of the absent elector which appears on the back of the absentee ballot envelope with that upon the applicant's registration card. If the signatures appear to be the same, the envelope shall be marked in order to indicate that the ballot may be counted.

Â Â Â Â Â  (2) Except as otherwise provided in this chapter, the absentee ballots shall be counted and returns shall be made, as nearly as possible, in the same manner as for other ballots cast at the election. [Amended by 1957 c.641 Â§6; 1961 c.92 Â§1; 1979 c.190 Â§209; 1991 c.107 Â§9; 1999 c.410 Â§30]

Â Â Â Â Â  253.082 Delivery of absentee ballots to election board or special counting board. The clerk shall deliver valid absentee ballots to the proper election board before closing of the polls or to a special counting board appointed under ORS 253.085. [1999 c.410 Â§33]

Â Â Â Â Â  253.085 Special counting boards; automated vote tally system; deadline for counting absentee ballots. (1) The county clerk shall appoint as many special counting boards as may be necessary to conduct the count of absentee ballots not delivered to the election boards. Each member of a special counting board shall be an elector of the county, but no member shall be a candidate for any office at the election. The members of a special counting board shall not all be members of the same political party. Each member of a special counting board shall be compensated at not less than the rate of a member of a regular election board at the election.

Â Â Â Â Â  (2) The special counting boards may begin to process the absentee ballots as soon as the poll books used at the election are delivered to the counting board.

Â Â Â Â Â  (3) Absentee ballots may be counted by the special counting boards or by use of an automated vote tally system. The count of absentee ballots shall be completed not later than the third day after the date of the election. [Amended by 1957 c.641 Â§8; 1961 c.163 Â§1; 1979 c.190 Â§210; 1999 c.410 Â§34]

Â Â Â Â Â  253.090 Procedure for verifying ballot. (1) The election board or special counting board shall verify the legality of each absentee ballot delivered to the board for counting by determining if the envelope has been marked as provided in ORS 253.080 and by examining the poll book to see that the absent elector has not voted in person.

Â Â Â Â Â  (2) If the envelope delivered to an election board or special counting board is not marked as provided in ORS 253.080, the envelope shall be returned unopened to the clerk who shall determine if the ballot should be counted. If the clerk determines that the ballot should be counted, the envelope shall be returned to the board with appropriate instructions. [Amended by 1957 c.641 Â§9; 1961 c.92 Â§2; 1979 c.190 Â§211; 1993 c.493 Â§25]

Â Â Â Â Â  253.095 Rejected ballots. If an absentee ballot is not counted, the person who determines that the ballot should not be counted shall mark "rejected" across the front of the envelope. The envelope shall not be opened. The envelope and ballot shall be retained in the same manner as defective regular ballots voted at the election. [1979 c.190 Â§212]

Â Â Â Â Â  253.100 Opening envelope; disposition of ballot; entry in poll book. When the election board or special counting board has verified the legality of the absentee ballot, a member of the board, without unfolding or permitting the ballot to be opened or examined, shall remove the ballot from the envelope, detach the stub and process the stub and ballot in the same manner as other ballots cast at the election. A member of the board shall write in the poll book that the absent elector voted at the election with an absentee ballot. [Amended by 1957 c.641 Â§10; 1979 c.190 Â§213]

Â Â Â Â Â  253.110 [Amended by 1957 c.641 Â§11; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.120 Right of elector receiving absentee ballot to vote in person. An elector may vote in person even though an absentee ballot has been delivered to the elector, if the elector has not voted and returned the absentee ballot. If the elector returns the ballot to the election board, the election board shall mark the envelope "canceled" and place it in the ballot box with other ballots cast at the election. [Amended by 1957 c.641 Â§12; 1979 c.190 Â§214; 1991 c.107 Â§10]

Â Â Â Â Â  253.130 [Repealed by 1955 c.332 Â§20]

Â Â Â Â Â  253.135 Special absent elector procedures. (1) An elector who, on the day of an election, will be absent from the county in which the elector is registered may vote at the elections office of any county clerk or at any polling site in this state.

Â Â Â Â Â  (2) An elector voting under this section shall complete and sign a voter registration card.

Â Â Â Â Â  (3) The elector shall insert the ballot into a small envelope provided by the election board and then shall insert the small envelope into a larger envelope. The larger envelope shall be deposited into the ballot box.

Â Â Â Â Â  (4) A ballot cast under this section shall be forwarded to the county clerk of the county in which the elector resides not later than the eighth day after the election. The ballot shall be counted in the county in which the elector resides if the elector is qualified to vote in that county. A vote shall be counted only if the elector is qualified to vote for the particular office or on the measure.

Â Â Â Â Â  (5) This section does not apply to persons registered under ORS 247.410 and 247.420. [1979 c.190 Â§215; 1993 c.713 Â§30; 1995 c.742 Â§14; 1999 c.410 Â§35]

Â Â Â Â Â  253.140 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.150 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.160 [1969 c.261 Â§3; 1979 c.519 Â§25; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.210 [Amended by 1957 c.641 Â§13; 1961 c.114 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.300 [1971 c.27 Â§2; 1979 c.190 Â§56; renumbered 247.435]

Â Â Â Â Â  253.310 [1971 c.27 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.320 [1971 c.27 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.330 [1971 c.27 Â§5; repealed by 1979 c.190 Â§431]

LONG TERM ABSENT ELECTORS

Â Â Â Â Â  253.500 Construction of long term absent elector law. ORS 253.500 to 253.640 shall be liberally construed so that all long term absent electors may be given an opportunity to fully exercise their voting rights. [Formerly 253.670]

Â Â Â Â Â  253.510 Definitions for ORS 253.500 to 253.640. As used in ORS 253.500 to 253.640, "long term absent elector" means a resident of this state absent from the place of residence and:

Â Â Â Â Â  (1) Serving in the Armed Forces of the United States or who has been discharged from the Armed Forces of the United States for not more than 30 days;

Â Â Â Â Â  (2) Serving in the Merchant Marine of the United States or who has been discharged from the Merchant Marine of the United States for not more than 30 days; or

Â Â Â Â Â  (3) Temporarily living outside the territorial limits of the United States and the District of Columbia. [1955 c.332 Â§1; 1957 c.641 Â§14; 1969 c.261 Â§1; 1979 c.190 Â§217; 1993 c.493 Â§26]

Â Â Â Â Â  253.515 Long term absent elector procedures to conform to absentee ballot procedures. Except as otherwise provided in ORS 253.500 to 253.640, procedures relating to long term absent electors' ballots and special absentee ballots shall be as nearly as possible the same as for other absentee ballots. [1979 c.190 Â§218; 1985 c.720 Â§4]

Â Â Â Â Â  253.520 [1955 c.332 Â§3; 1969 c.261 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.530 Voting by spouse and dependents of long term absent elector. (1) A spouse or dependent of a long term absent elector, temporarily living outside the county or city in which is situated the last home residence in this state of the spouse or dependent, may vote in the same manner as a long term absent elector.

Â Â Â Â Â  (2) A spouse or dependent of a long term absent elector, not previously a resident of this state who intends to reside in this state, shall be considered a resident of this state for voting purposes, and may vote in the same manner as a long term absent elector. The spouse or dependent shall be considered to have resided for more than 30 days at the last residence of the long term absent elector in this state. [1955 c.332 Â§16; 1957 c.641 Â§15; 1965 c.153 Â§1; 1977 c.508 Â§11; 1979 c.190 Â§219]

Â Â Â Â Â  253.540 Application for ballot by long term absent elector. (1) Any long term absent elector may secure an absentee ballot by submitting an application as specified in subsection (2) of this section to the clerk of the county of the long term absent elector's residence, or to the Secretary of State. If the application is addressed to the Secretary of State, the secretary shall forward it to the appropriate county clerk.

Â Â Â Â Â  (2) An application for an absentee ballot by a long term absent elector shall be made in the form of a written request. The application shall be valid for every subsequent election until the elector otherwise notifies the clerk or is no longer an elector of the county. The application shall be signed by the applicant and contain:

Â Â Â Â Â  (a) The name and current mailing address of the applicant;

Â Â Â Â Â  (b) A statement that the applicant is a citizen of the United States;

Â Â Â Â Â  (c) A statement that the applicant will be 18 years of age or older on the date of the election;

Â Â Â Â Â  (d) A statement that for more than 20 days preceding the election the applicant's home residence has been in this state, and giving the address of the last home residence;

Â Â Â Â Â  (e) A statement of the facts that qualify the applicant as a long term absent elector or as the spouse or a dependent of a long term absent elector;

Â Â Â Â Â  (f) A statement that the applicant is not requesting a ballot from any other state and is not voting in any other manner in the election except by the requested absentee ballot; and

Â Â Â Â Â  (g) If the applicant desires to vote in a primary election, a designation of the applicant's political party affiliation or a statement that the applicant is not affiliated with any political party. An applicant not affiliated with any political party may request a ballot for a major political party. The applicant shall be sent the ballot for the political party that the applicant requested if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party. [1955 c.332 Â§Â§7,8; 1957 c.641 Â§16; 1973 c.827 Â§25; 1975 c.675 Â§31; 1979 c.190 Â§220; 1979 c.519 Â§26; 1987 c.719 Â§7; 1991 c.168 Â§2; 1995 c.712 Â§49; 1999 c.999 Â§43]

Â Â Â Â Â  253.545 County clerk duties upon receipt of application; application as registration. (1) Upon receipt of an application made under ORS 253.540 the county clerk, without regard to whether the applicant is an elector of the county, shall mail the materials prescribed in ORS 253.065 to the applicant.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS chapter 247, the completed and signed application submitted under ORS 253.540 shall constitute a valid registration for the applicant.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, if the county clerk receives an application from a long term absent elector after the fifth day before an election, the county clerk need not mail the ballot for that election but may deliver the ballot by making it available in the office of the clerk. [1979 c.190 Â§221; 1981 c.485 Â§2; 1993 c.493 Â§27]

Â Â Â Â Â  253.550 Applications made under federal statutes. Whenever provision is made for absentee voting by a statute of the United States, including the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff (Public Law 99-410), an application for an absentee ballot made under that law may be given the same effect as an application for an absentee ballot made under ORS 253.500 to 253.640. [1955 c.332 Â§2; 1979 c.190 Â§222; 1991 c.71 Â§12]

Â Â Â Â Â  253.560 [1955 c.332 Â§9; 1957 c.641 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.565 Application for special ballot by long term absent elector. (1) Any long term absent elector may secure a special absentee ballot for a primary election or general election by making an application under this section if the elector believes that:

Â Â Â Â Â  (a) The elector will be residing, stationed or working outside the territorial limits of the United States and the District of Columbia; and

Â Â Â Â Â  (b) The elector will be unable to vote and return a regular absentee ballot by normal mail delivery within the period provided for regular absentee ballots.

Â Â Â Â Â  (2) A long term absent elector shall make the application for a special absentee ballot in the form of a written request. The elector shall submit the application before the date of the applicable election to the clerk of the county of the long term absent elector's residence or to the Secretary of State. If the application is addressed to the Secretary of State, the secretary shall forward it to the appropriate county clerk. The application shall be signed by the applicant and contain:

Â Â Â Â Â  (a) The name and current mailing address of the applicant;

Â Â Â Â Â  (b) A designation of the election for which the applicant requests a special absentee ballot;

Â Â Â Â Â  (c) A statement that the applicant is a citizen of the United States;

Â Â Â Â Â  (d) A statement that the applicant will be 18 years of age or older on the date of the election;

Â Â Â Â Â  (e) A statement that for more than 20 days preceding the election the applicant's home residence has been in this state, and giving the address of the last home residence;

Â Â Â Â Â  (f) A statement of the facts that qualify the applicant as a long term absent elector or as the spouse or a dependent of a long term absent elector;

Â Â Â Â Â  (g) A statement of the facts that qualify the applicant to vote by means of a special absentee ballot;

Â Â Â Â Â  (h) A statement that the applicant is not requesting a ballot from any other state and is not voting in any other manner in the election except by the requested special absentee ballot; and

Â Â Â Â Â  (i) If the applicant requests a ballot for a primary election, a designation of the applicant's political party affiliation or a statement that the applicant is not affiliated with any political party. An applicant not affiliated with any political party may request a ballot for a major political party. The applicant shall be sent the ballot for the political party that the applicant requested if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (3) An application for a special absentee ballot shall be valid only for the election specified in the application.

Â Â Â Â Â  (4) The county clerk shall list on the special absentee ballot the offices and measures scheduled to appear on the regular ballot, if known when the ballot is prepared, and provide space in which the elector may write in the elector's preference.

Â Â Â Â Â  (5) The elector may write in the name of any eligible candidate for each office to be filled or for which nominations will be made at the election, and may vote on any measure submitted at the election. [1985 c.720 Â§2; 1987 c.719 Â§Â§8,25; 1989 c.503 Â§Â§38,39; 1995 c.712 Â§50; 1999 c.999 Â§44]

Â Â Â Â Â  253.570 [1955 c.332 Â§11; 1957 c.641 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.575 County clerk duties upon receipt of application for special ballot; application as valid voter registration; replacement ballots. (1) Upon receipt of an application made under ORS 253.565, if the applicant's residence is in the county, the county clerk, without regard to whether the applicant is an elector of the county, shall mail to the applicant a special absentee ballot, instructions for filling in and returning the ballot and an envelope to use for the return. The name, official title and office address of the clerk shall appear on the front of the envelope. On the back shall appear a statement to be signed by the absent elector, stating that the elector:

Â Â Â Â Â  (a) Is qualified to vote;

Â Â Â Â Â  (b) Unless prevented by physical disability, has personally marked the ballot; and

Â Â Â Â Â  (c) Has not unnecessarily exhibited the marked ballot to any other person.

Â Â Â Â Â  (2) The completed and signed application submitted under ORS 253.565 shall constitute a valid registration for the applicant.

Â Â Â Â Â  (3) If the county clerk receives an application for a special absentee ballot on or after the 45th day before the election specified in the application, the county clerk shall treat the application as an application made under ORS 253.540.

Â Â Â Â Â  (4) A long term absent elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. The county clerk shall keep a record of each replacement ballot provided under this subsection.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section, a replacement ballot may be mailed or shall be made available in the office of the county clerk.

Â Â Â Â Â  (6) If the county clerk determines that a long term absent elector to whom a replacement ballot has been issued at the request of the elector has voted more than once, the county clerk shall not count any ballot cast by the elector. If the county clerk is required to reissue ballots due to a change on the ballot for any reason, that ballot shall be counted in lieu of any previous ballot issued unless:

Â Â Â Â Â  (a) Only the original ballot was voted and returned; or

Â Â Â Â Â  (b) The county clerk issued a supplemental ballot that is not a complete replacement of the original ballot. [1985 c.720 Â§3; 1989 c.923 Â§2; 1991 c.719 Â§51; 1993 c.713 Â§61; 1995 c.607 Â§37; 1999 c.318 Â§34; 1999 c.410 Â§36]

Â Â Â Â Â  253.580 [1955 c.332 Â§14; 1957 c.641 Â§19; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.585 Receipt of long term absent elector ballots by Secretary of State. (1) The Secretary of State may receive ballots from long term absent electors.

Â Â Â Â Â  (2) If the Secretary of State receives a ballot cast by a long term absent elector, the Secretary of State shall deliver the ballot to the county clerk or elections officer of the county in which the elector who cast the ballot is registered.

Â Â Â Â Â  (3) A ballot received by the Secretary of State under this section not later than 8 p.m. of the day of the election shall be considered to have been received by the 8 p.m. deadline specified in ORS 253.070. [2003 c.64 Â§5]

Â Â Â Â Â  253.590 [1955 c.332 Â§12; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.600 [1955 c.332 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.610 [1955 c.332 Â§6; 1957 c.641 Â§20; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.620 [1955 c.332 Â§15; 1957 c.641 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.630 [1955 c.332 Â§10; repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.640 State officers to coordinate voting by long term absent electors with federal authorities. All public officers having duties under ORS 253.500 to 253.640 shall coordinate their efforts with any federal authority to facilitate voting by long term absent electors, so that these electors may cast their ballots with the least possible interference with the performance of their duties. [1955 c.332 Â§4; 1979 c.190 Â§223]

Â Â Â Â Â  253.645 Electors called to active military duty. In the event of a national emergency, the Secretary of State shall assure that any elector called to active military duty is not unnecessarily denied the opportunity to vote simply because of military duty. [1991 c.71 Â§14]

Â Â Â Â Â  253.650 [1955 c.332 Â§17; 1957 c.641 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.660 [1955 c.332 Â§5; repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.670 [1955 c.332 Â§19; 1979 c.190 Â§216; renumbered 253.500]

Â Â Â Â Â  253.700 Duty to challenge absentee ballot; procedures. (1) The county clerk, a member of the election board or special counting board or any elector shall challenge the absentee ballot of any person offering to vote as an absent elector whom the clerk, member or elector knows or suspects not to be qualified as an elector. The person's ballot may be challenged at any time before the ballot is removed from its return envelope for processing.

Â Â Â Â Â  (2) A challenge to an absentee ballot of a person offering to vote shall be made, under oath or affirmation before the clerk, a member of the election board or special counting board, and shall be in writing on a numbered challenge form. The statement shall contain the name and residence address of the challenger, the name of the person challenged and a statement of the facts upon which the challenge is based. Any elections official or member of an election board or special counting board may administer the oath or affirmation required under this subsection. [1985 c.808 Â§32; 1999 c.410 Â§37]

Â Â Â Â Â  253.710 Alteration of application prohibited; exceptions. No person shall alter any information supplied on an application for an absentee ballot except:

Â Â Â Â Â  (1) An elections officer in the performance of official duties.

Â Â Â Â Â  (2) The applicant. [1985 c.808 Â§33]

Â Â Â Â Â  253.990 [Subsection (2) enacted as 1955 c.332 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.995 [1985 c.808 Â§34; repealed by 1999 c.318 Â§55]

_______________



Chapter 254

Chapter 254 Â Conduct of Elections

2005 EDITION

CONDUCT OF ELECTIONS

ELECTIONS

GENERAL PROVISIONS

254.005Â Â Â Â  Definitions

254.007Â Â Â Â  Statutes applicable only to elections conducted at polling places

254.016Â Â Â Â  Elections conducted under this chapter

254.025Â Â Â Â  Construction of statutes applicable to primary elections

254.035Â Â Â Â  Cities to hold elections for officers at same time and place as state and county elections

254.046Â Â Â Â  Expense of city election

254.056Â Â Â Â  Date and purpose of general election and primary election

254.065Â Â Â Â  Person receiving most votes nominated or elected; measure adopted by majority of votes; when measure conflicts

254.068Â Â Â Â  Simulated election for individuals under 18 years of age

254.069Â Â Â Â  Participation in more than one nominating process for partisan public office

254.071Â Â Â Â  Information regarding ballot format and method of voting ballot

254.074Â Â Â Â  County elections security plan

PREPARATORY PROCEDURES

254.076Â Â Â Â  Register of candidates for nomination

254.085Â Â Â Â  Secretary of State's statement of offices, candidates and measures

254.095Â Â Â Â  City elections officers' statements of offices, candidates and measures

254.098Â Â Â Â  Expenses for change in information filed under ORS 254.085 or 254.095

254.103Â Â Â Â  Filing of measures referred by county governing body

254.108Â Â Â Â  Numbering county, city and district measures; rules

254.115Â Â Â Â  Official primary election ballot

254.125Â Â Â Â  Nominating ballot for candidates to nonpartisan office; listing of candidates for judge at primary and general elections; use of term "incumbent"

254.135Â Â Â Â  Official general or special election ballots

254.145Â Â Â Â  Design and contents of official ballots

254.155Â Â Â Â  Order of candidate names on ballot

254.165Â Â Â Â  Adjusting ballot when vacancy occurs; notice to Secretary of State; exception

254.175Â Â Â Â  Providing ballot title and financial estimates in lieu of printing on ballot or ballot label; providing statements in recall elections

254.185Â Â Â Â  Printing and furnishing of ballots by county clerk

254.195Â Â Â Â  Ballot specifications; sample ballots for polling place elections

254.205Â Â Â Â  Production and dissemination of facsimile of ballot

254.215Â Â Â Â  Furnishing of official and sample ballots

254.226Â Â Â Â  Form of poll book

254.235Â Â Â Â  Testing of voting machines and vote tally systems; notice of test

254.245Â Â Â Â  Securing polling places; required facilities

POLLING PLACES AND VOTING

254.265Â Â Â Â  Delivery of equipment to polling place

254.275Â Â Â Â  Oath of election board clerks

254.295Â Â Â Â  Selecting substitute for absent clerk; compensation

254.315Â Â Â Â  Location of voting machines, models and labels

254.321Â Â Â Â  Providing map of proposed boundaries for election on establishing or changing county or city boundaries

254.325Â Â Â Â  Poll hours; election supplies to be in view of officials

254.335Â Â Â Â  Examination of equipment during voting

254.345Â Â Â Â  Procedure when equipment becomes inoperative

254.355Â Â Â Â  Indication in poll book of ballots delivered

254.365Â Â Â Â  Voting at primary election by major party members and nonaffiliated electors

254.370Â Â Â Â  Record of nonaffiliated electors; record of voting in primary election of major political party and in general election

254.375Â Â Â Â  Judiciary ballot

254.385Â Â Â Â  Signing poll book; correcting error in residence address in poll book

254.390Â Â Â Â  Identification in poll book of electors eligible to receive absentee ballot; procedure for voting at polls for elector eligible to receive absentee ballot; rules

254.395Â Â Â Â  Making notations in poll book, on registration certificate and on ballot when elector votes

254.405Â Â Â Â  Marking and delivery of ballot; time permitted for voting; disposition of voted ballot; ballot stubs

254.408Â Â Â Â  Procedure for voting by person for whom no evidence of registration is found

254.411Â Â Â Â  Voting after name change

254.413Â Â Â Â  Persons authorized to challenge persons offering to vote and watch receiving and counting of votes in elections conducted at polling places

254.415Â Â Â Â  Challenging ballot of person offering to vote; statement of challenge; procedure for election conducted by mail

254.419Â Â Â Â  Challenging a person's right to vote at polling place; procedure for voting challenged ballot

254.426Â Â Â Â  Procedure on challenged ballot

254.435Â Â Â Â  Removal of ballot from polling place prohibited; return of unused ballot to clerk for destruction

254.445Â Â Â Â  Assistance in marking ballot; inability to sign poll book; use of sample ballot as aid in voting

254.455Â Â Â Â  Spoiled ballot

254.458Â Â Â Â  Alternatives to secrecy envelope procedures for voting by mail and challenged ballots

VOTING BY MAIL

254.462Â Â Â Â  Statutes applicable only to elections conducted by mail

254.465Â Â Â Â  Elections required or eligible to be conducted by mail; rules

254.470Â Â Â Â  Procedures for conducting election by mail; rules

254.472Â Â Â Â  Compartments for marking ballots issued at election conducted by mail

254.474Â Â Â Â  Voting booths for primary and general elections

254.476Â Â Â Â  Personnel for counting ballots at election conducted by mail

254.478Â Â Â Â  Preparation for counting ballots delivered by mail

254.480Â Â Â Â  Replacement ballots in elections conducted by mail

254.482Â Â Â Â  Persons authorized to watch receiving and counting of votes in elections conducted by mail

POST-ELECTION PROCEDURES

254.483Â Â Â Â  Procedures after polls close; poll book; unused ballots

254.485Â Â Â Â  Tally of ballots; test of vote tally system

254.495Â Â Â Â  Tally and return sheets; counting and tallying ballots

254.500Â Â Â Â  Tally of write-in votes

254.505Â Â Â Â  Ballots to be counted; void ballots; partially void ballots

254.515Â Â Â Â  Counting ballots marked "Presidential only"

254.525Â Â Â Â  Duties immediately after vote tally; test of vote tally system

254.535Â Â Â Â  Preservation of certain materials; retention of records

254.545Â Â Â Â  Duties of county clerk after election

254.546Â Â Â Â  Duties of county clerk after recall election; official declaration of result of recall election

254.548Â Â Â Â  Individual nominated or elected by write-in votes; form; rules

254.555Â Â Â Â  Secretary of State's duties after election; Governor's proclamation

254.565Â Â Â Â  Duties of city elections officer after election

254.568Â Â Â Â  Certificate of election required before taking oath of office

254.575Â Â Â Â  Procedure when tie vote

SPECIAL ELECTION IN CASE OF DEATH OF NOMINEE

254.650Â Â Â Â  Special election in case of death of nominee of major political party within 30 days of general election

254.655Â Â Â Â  Order calling special election; date

254.660Â Â Â Â  Conduct of special election; rules

GENERAL PROVISIONS

Â Â Â Â Â  254.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "Ballot" means any material on which votes may be cast for candidates or measures. In the case of a recall election, "ballot" includes material posted in a voting compartment or delivered to an elector by mail.

Â Â Â Â Â  (2) "Ballot label" means the material containing the names of candidates or the measures to be voted on.

Â Â Â Â Â  (3) "Chief elections officer" means the:

Â Â Â Â Â  (a) Secretary of State, regarding a candidate for a state office or an office to be voted on in the state at large or in a congressional district, or a measure to be voted on in the state at large.

Â Â Â Â Â  (b) County clerk, regarding a candidate for a county office, or a measure to be voted on in a county only.

Â Â Â Â Â  (c) City clerk, auditor or recorder, regarding a candidate for a city office, or a measure to be voted on in a city only.

Â Â Â Â Â  (4) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (5) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (6) "Major political party" means a political party that has qualified as a major political party under ORS 248.006.

Â Â Â Â Â  (7) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (8) "Minor political party" means a political party that has qualified as a minor political party under ORS 248.008.

Â Â Â Â Â  (9) "Nonpartisan office" means the office of judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries, any elected office of a metropolitan service district under ORS chapter 268, justice of the peace, county clerk, county assessor, county surveyor, county treasurer, county judge who exercises judicial functions, sheriff, district attorney or any office designated nonpartisan by a home rule charter.

Â Â Â Â Â  (10) "Prospective petition" means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

Â Â Â Â Â  (11) "Regular district election" means the election held each year for the purpose of electing members of a district board as defined in ORS 255.005 (2).

Â Â Â Â Â  (12) "Vote tally system" means one or more pieces of equipment necessary to examine and tally automatically the marked ballots.

Â Â Â Â Â  (13) "Voting machine" means any device that will record every vote cast on candidates and measures and that will either internally or externally total all votes cast on that device. [1979 c.190 Â§224; 1983 c.392 Â§5; 1983 c.567 Â§15; 1985 c.324 Â§2; 1987 c.707 Â§16; 1993 c.493 Â§95; 1995 c.92 Â§5; 1995 c.107 Â§2; 1995 c.607 Â§79; 1999 c.410 Â§43; 2001 c.430 Â§2; 2005 c.731 Â§4; 2005 c.797 Â§67]

Â Â Â Â Â  254.007 Statutes applicable only to elections conducted at polling places. ORS 254.205, 254.215, 254.226, 254.245, 254.265, 254.275, 254.295, 254.315, 254.325, 254.335, 254.345, 254.355, 254.385, 254.395, 254.405, 254.413, 254.419, 254.426, 254.435, 254.455, 254.483 and 254.525, apply only to elections conducted at polling places. [1999 c.410 Â§39; 2001 c.805 Â§4]

Â Â Â Â Â  254.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.015 [1973 c.283 Â§4; 1977 c.487 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.016 Elections conducted under this chapter. Any primary election, general election or special election held in this state shall be conducted under the provisions of this chapter, unless specifically provided otherwise in the statute laws of this state. [1979 c.190 Â§225; 1983 c.350 Â§69a; 1995 c.712 Â§51; 1999 c.999 Â§45]

Â Â Â Â Â  254.020 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.025 Construction of statutes applicable to primary elections. (1) Statutes applicable to primary elections shall be construed as though the primary elections are separate elections for each major political party nominating candidates.

Â Â Â Â Â  (2) The primary elections shall be conducted as nearly as possible according to the theory expressed in the preamble to chapter 1, Oregon Laws 1905. [1979 c.190 Â§226; 1987 c.267 Â§37; 1995 c.712 Â§53; 1999 c.999 Â§46]

Â Â Â Â Â  254.030 [Amended by 1957 c.608 Â§167; 1961 c.80 Â§1; 1969 c.42 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.035 Cities to hold elections for officers at same time and place as state and county elections. It is the intention of the legislature to carry out the provisions of section 14a, Article II, Oregon Constitution. All elections for city officers shall be held at the same time and place as elections for state and county officers. The election boards for state and county elections shall be the election boards for the city elections. Unless a city charter or ordinance provides otherwise, the ballots and ballot labels used for state and county elections, if the county clerk considers it practicable, shall be arranged to include city offices and measures. [Formerly 250.230]

Â Â Â Â Â  254.040 [Amended by 1957 c.608 Â§168; 1959 c.177 Â§2; 1967 c.141 Â§1; 1969 c.42 Â§2; repealed by 1973 c.392 Â§1 (254.042 enacted in lieu of 254.040)]

Â Â Â Â Â  254.042 [1973 c.392 Â§2 (enacted in lieu of 254.040); 1975 c.627 Â§1; 1977 c.487 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.045 [1967 c.141 Â§Â§3,4; repealed by 1973 c.392 Â§4]

Â Â Â Â Â  254.046 Expense of city election. If a city holds a special election on a date other than the primary election or general election, it shall bear the expense of the election. [1979 c.190 Â§228; 1987 c.267 Â§38; 1995 c.712 Â§52]

Â Â Â Â Â  254.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.055 [1973 c.481 Â§2; 1979 c.190 Â§145; 1979 c.345 Â§3; renumbered 250.065]

Â Â Â Â Â  254.056 Date and purpose of general election and primary election. (1) The general election shall be held on the first Tuesday after the first Monday in November of each even-numbered year. Except as provided in ORS 254.650, at the general election officers of the state and subdivisions of the state, members of Congress and electors of President and Vice President of the United States as are to be elected in that year shall be elected.

Â Â Â Â Â  (2) The primary election shall be held on the third Tuesday in May of each even-numbered year. At the primary election precinct committeepersons shall be elected and major political party candidates shall be nominated for offices to be filled at the general election held in that year. [1979 c.190 Â§229; 1979 c.316 Â§20a; 1987 c.267 Â§1; 1995 c.712 Â§1; 1999 c.59 Â§64; 1999 c.999 Â§28; 2001 c.965 Â§12; 2003 c.542 Â§7]

Â Â Â Â Â  254.060 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§169; 1967 c.364 Â§1; 1967 s.s. c.3 Â§1; 1973 c.481 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.065 Person receiving most votes nominated or elected; measure adopted by majority of votes; when measure conflicts. (1) When one person is to be nominated for or elected to an office, the person receiving the highest number of votes shall be nominated or elected. When more than one person is to be nominated for or elected to a single office, the persons receiving the higher number of votes shall be nominated or elected. This subsection does not apply to a candidate for election to an office at a general election if the election for the office must be held at a special election as described in ORS 254.650.

Â Â Â Â Â  (2) No measure shall be adopted unless it receives an affirmative majority of the total votes cast on the measure. If two or more conflicting laws, or amendments to the Constitution or charter, are approved at the same election, the law, or amendment, receiving the greatest number of affirmative votes shall be paramount regarding each conflict, even though the law, or amendment, may not have received the greatest majority of affirmative votes. [1979 c.190 Â§230; 2003 c.542 Â§8]

Â Â Â Â Â  254.068 Simulated election for individuals under 18 years of age. On the date of any election, the county clerk may conduct a simulated election. As used in this section, "simulated election" means a demonstration election held for individuals under 18 years of age for the purpose of encouraging future voter participation. [1991 c.436 Â§2]

Â Â Â Â Â  254.069 Participation in more than one nominating process for partisan public office. (1) An elector may not participate in more than one nominating process for each partisan public office to be filled at the general election.

Â Â Â Â Â  (2) An elector is considered to have participated in the nominating process for each partisan public office listed on the ballot at a primary election if the elector returned a ballot of a major political party at the primary election.

Â Â Â Â Â  (3) An elector is considered to have participated in the nominating process for a partisan public office listed on the ballot at the general election if:

Â Â Â Â Â  (a) A minor political party nominated a candidate for that office in the manner specified by the party in documents filed under ORS 248.009 and the elector participated in the nominating process; or

Â Â Â Â Â  (b) The elector participated in the nominating process for that office by signing the minutes of an assembly of electors under ORS 249.735 or by signing a certificate of nomination made by individual electors under ORS 249.740.

Â Â Â Â Â  (4) If a filing officer described in ORS 249.722 determines that an elector who has signed the minutes of an assembly of electors under ORS 249.735 or a certificate of nomination under ORS 249.740 has attempted to participate in more than one nominating process for the same office to be filled at the general election, the signature of the elector may not be considered for purposes of ORS 249.735 or 249.740. [2005 c.593 Â§2]

Â Â Â Â Â  254.070 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§170; 1967 c.634 Â§7; 1973 c.481 Â§3; 1977 c.468 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.071 Information regarding ballot format and method of voting ballot. Prior to each election, the county clerk shall make every reasonable effort to acquaint electors with the ballot format to be used in the election and the methods used to mark or punch ballots to cast a valid vote. [2001 c.965 Â§21]

Â Â Â Â Â  254.073 [1967 c.364 Â§3; 1967 s.s. c.3 Â§2; 1977 c.468 Â§2; 1979 c.190 Â§146; 1979 c.345 Â§14; renumbered 250.075]

Â Â Â Â Â  254.074 County elections security plan. (1) Each county clerk shall file a county elections security plan with the Secretary of State not later than:

Â Â Â Â Â  (a) January 31 of each calendar year; and

Â Â Â Â Â  (b) One business day after any revision is made to the county elections security plan.

Â Â Â Â Â  (2) A county elections security plan shall include, but is not limited to:

Â Â Â Â Â  (a) A written security agreement entered into with any vendor handling ballots;

Â Â Â Â Â  (b) Security procedures for transporting ballots;

Â Â Â Â Â  (c) Security procedures at official places of deposit for ballots;

Â Â Â Â Â  (d) Security procedures for processing ballots;

Â Â Â Â Â  (e) Security procedures governing election observers;

Â Â Â Â Â  (f) Security procedures for ballots located in county elections work areas, buildings and storage areas;

Â Â Â Â Â  (g) Security procedures for vote tally systems, including computer access to vote tally systems; and

Â Â Â Â Â  (h) Post-election ballot security.

Â Â Â Â Â  (3) A security plan developed and filed under this section is confidential and not subject to disclosure under ORS 192.410 to 192.505. [2001 c.965 Â§48]

Â Â Â Â Â  254.075 [1967 c.364 Â§4; repealed by 1967 s.s. c.3 Â§4]

PREPARATORY PROCEDURES

Â Â Â Â Â  254.076 Register of candidates for nomination. The chief elections officer shall keep a register of candidates for nomination at the primary election. The register, if applicable, shall contain for each major political party:

Â Â Â Â Â  (1) The title of each office for which the major political party will nominate candidates at the primary election.

Â Â Â Â Â  (2) The name and mailing address of each candidate for nomination at the primary election.

Â Â Â Â Â  (3) The name of the major political party with which the candidate is registered as affiliated.

Â Â Â Â Â  (4) The date of filing of the prospective petition for nomination of the candidate.

Â Â Â Â Â  (5) The date of filing of the completed petition for nomination of the candidate, the number of valid signatures contained and the number of signatures required.

Â Â Â Â Â  (6) The date of filing of the declaration of candidacy of the candidate.

Â Â Â Â Â  (7) Such other information as may aid the chief elections officer in arranging the official ballot or ballot label for the primary election. [Formerly 249.070; 1987 c.267 Â§39; 1995 c.607 Â§38; 1995 c.712 Â§54; 1999 c.999 Â§47]

Â Â Â Â Â  254.077 [1967 c.364 Â§6; 1967 s.s. c.3 Â§3; 1973 c.481 Â§4; 1977 c.468 Â§3; 1979 c.190 Â§147; 1979 c.345 Â§5; renumbered 250.085]

Â Â Â Â Â  254.080 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§171; repealed by 1967 c.364 Â§8]

Â Â Â Â Â  254.083 [1967 c.364 Â§6; repealed by 1967 s.s. c.3 Â§4]

Â Â Â Â Â  254.085 Secretary of State's statement of offices, candidates and measures. (1) The Secretary of State, not later than the 61st day before the date of a primary or general election, shall file with each county clerk a statement of the state and congressional district offices to be filled or for which candidates are to be nominated in the county at the election, information concerning all candidates for the offices, and the state measures to be voted on.

Â Â Â Â Â  (2) The information concerning candidates for the Supreme Court, Court of Appeals, Oregon Tax Court and circuit court shall include a designation of incumbent for each candidate who is the regularly elected or appointed judge of the court to which the candidate seeks election. If a candidate was regularly elected or appointed to a specific position or department on the court, the candidate shall be designated as the incumbent only if the person is a candidate for that position or department.

Â Â Â Â Â  (3) Included with each state measure shall be the measure number, the ballot title prepared by the Attorney General under ORS 250.067 (2) or, if the Supreme Court has reviewed the title under ORS 250.085, the title certified by the court and the financial estimates under ORS 250.125. The Secretary of State shall keep a copy of the statement. [Formerly 250.020; 1985 c.742 Â§1; 1991 c.971 Â§8; 1993 c.493 Â§28; 1995 c.712 Â§55; 1999 c.59 Â§65]

Â Â Â Â Â  254.090 [Amended by 1953 c.632 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.095 City elections officers' statements of offices, candidates and measures. (1) The chief elections officer of any city shall file with the county clerk of the county in which the city hall of the city is located, a statement of the city offices to be filled or for which candidates are to be nominated at the election and information concerning all candidates for the offices not later than the 61st day before the date of the election.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the chief elections officer of any city shall file with the county clerk of the county in which the city hall is located, a statement of the city measures to be voted on, including the ballot title for each measure, not later than the 61st day before the date of the election.

Â Â Â Â Â  (3) If a measure to be submitted to the electors of a city at an election held on the first Tuesday after the first Monday in November was submitted on the election date in ORS 221.230 (1) immediately preceding the first Tuesday after the first Monday in November, the chief elections officer of the city shall file the statement required for that measure in subsection (2) of this section on the 47th day before an election held on the first Tuesday after the first Monday in November.

Â Â Â Â Â  (4) The chief elections officer of the city shall keep a copy of each statement filed under this section.

Â Â Â Â Â  (5) If a city is located in more than one county, the county clerk under subsection (1) of this section shall immediately file the statement and information required under subsection (1) of this section with the county clerk of any other county in which the city is located. [Formerly 250.030; 1981 c.639 Â§2; 1987 c.707 Â§17; 1987 c.724 Â§5; 1989 c.503 Â§13; 1989 c.503 Â§14; 1989 c.923 Â§11; 1991 c.71 Â§8; 1993 c.493 Â§29; 1993 c.713 Â§57; 1995 c.712 Â§118]

Â Â Â Â Â  254.098 Expenses for change in information filed under ORS 254.085 or 254.095. If, after the deadline for filing a statement under ORS 254.085 or 254.095, an electoral district requires a change in the information contained in the statement, the electoral district for which the change is made shall bear the expenses incurred as a result of the change. As used in this section, "electoral district" means the state in the case of a statement filed under ORS 254.085 and a city in the case of a statement filed under ORS 254.095. [1991 c.74 Â§2; 1993 c.493 Â§30]

Â Â Â Â Â  254.100 [Amended by 1953 c.632 Â§6; 1957 c.608 Â§172; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.103 Filing of measures referred by county governing body. (1) The governing body of a county shall file with the county clerk each measure referred by the county governing body not later than the 61st day before the date of the election.

Â Â Â Â Â  (2) If a measure to be submitted to the electors of a county at an election held on the first Tuesday after the first Monday in November was submitted on the election date in ORS 203.085 (1) immediately preceding the first Tuesday after the first Monday in November, the county governing body shall file the measure with the county clerk not later than the 47th day before an election held on the first Tuesday after the first Monday in November. [1983 c.15 Â§2; 1985 c.808 Â§35; 1987 c.707 Â§18; 1989 c.923 Â§12; 1991 c.71 Â§9; 1993 c.713 Â§58; 1995 c.712 Â§119]

Â Â Â Â Â  254.104 [1953 c.632 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.105 [1969 c.299 Â§Â§1,2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.106 [1953 c.632 Â§5; 1957 c.608 Â§173; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.107 [Formerly 250.070; 1981 c.639 Â§3; repealed by 1983 c.567 Â§22]

Â Â Â Â Â  254.108 Numbering county, city and district measures; rules. (1) The county clerk shall number county, city and district measures consecutively and shall not repeat any number in any subsequent election. For each election, the numbers assigned shall begin with the number after the last number assigned under this section at the previous election. The measures shall be assigned numbers in the order in which the measures are filed with the clerk and in a manner that will not confuse county, city or district measures with state measures. The number assigned to each county, city and district measure shall be preceded by a unique county prefix number. The Secretary of State by rule shall assign a prefix number to each county for the purpose of carrying out the provisions of this subsection.

Â Â Â Â Â  (2) If a district or city is located in more than one county, the district elections officer under ORS 255.005 or the county clerk under ORS 254.095 shall immediately certify a district or city measure to the county clerk of any other county in which the district or city is located. [1987 c.724 Â§4; 1993 c.493 Â§17; 2001 c.267 Â§2]

Â Â Â Â Â  254.110 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.115 Official primary election ballot. (1) The official primary election ballot or ballot label shall be styled "Official Primary Nominating Ballot for the _____ Party." and shall state:

Â Â Â Â Â  (a) The name of the county for which it is intended.

Â Â Â Â Â  (b) The date of the primary election.

Â Â Â Â Â  (c) The names of all candidates for nomination at the primary election whose nominating petitions or declarations of candidacy have been made and filed, and who have not died, withdrawn or become disqualified.

Â Â Â Â Â  (d) The names of candidates for election as precinct committeeperson.

Â Â Â Â Â  (e) The names of candidates for the party nomination for President of the United States who qualified for the ballot under ORS 249.078.

Â Â Â Â Â  (2) If the election is conducted at polling places as provided in this chapter, any ballot to be issued at a polling place shall also state the number or name of the precinct for which it is intended.

Â Â Â Â Â  (3) The primary election ballot may include any city, county or nonpartisan office or the number, ballot title and financial estimates under ORS 250.125 of any measure.

Â Â Â Â Â  (4) The ballot shall not contain the name of any person other than those referred to in subsections (1) and (3) of this section. The name of each candidate for whom a nominating petition or declaration of candidacy has been filed shall be printed on the ballot in but one place. In the event that two or more candidates for the same nomination or office have the same or similar surnames, the location of their places of residence shall be printed opposite their names to distinguish one from another. [Formerly 249.354; 1983 c.7 Â§3; 1983 c.567 Â§16; 1987 c.267 Â§42; 1991 c.971 Â§Â§9,10; 1993 c.493 Â§Â§31,32; 1995 c.712 Â§56; 1999 c.410 Â§44; 1999 c.999 Â§48]

Â Â Â Â Â  254.118 [1995 c.712 Â§58; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  254.120 [Amended by 1957 c.608 Â§174; 1979 c.317 Â§12; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.125 Nominating ballot for candidates to nonpartisan office; listing of candidates for judge at primary and general elections; use of term "incumbent." (1) The names of candidates for a nonpartisan office at a nominating election held on the date of the primary election shall be listed without political party designation on a nominating ballot or ballot label under the title, and department or position number if any, of the office.

Â Â Â Â Â  (2) At the primary election or general election:

Â Â Â Â Â  (a) The names of candidates who are opposed for nomination or election to the Supreme Court, Court of Appeals, Oregon Tax Court and circuit court shall be printed on the ballot before the names of candidates for those offices who are unopposed; and

Â Â Â Â Â  (b) The word "incumbent" shall follow the name of each candidate for the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court who is designated the incumbent by the Secretary of State under ORS 254.085. [1979 c.190 Â§236; 1979 c.451 Â§6; 1979 c.587 Â§4; 1983 c.7 Â§4; 1985 c.742 Â§2; 1993 c.493 Â§Â§35,36; 1995 c.658 Â§99; 1995 c.712 Â§59; 1999 c.410 Â§45]

Â Â Â Â Â  254.130 [Amended by 1957 c.608 Â§175; 1959 c.457 Â§7; 1975 c.766 Â§5a; 1979 c.317 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.135 Official general or special election ballots. (1) The official general or special election ballot or ballot label shall be styled "Official Ballot" and shall state:

Â Â Â Â Â  (a) The name of the county for which it is intended.

Â Â Â Â Â  (b) The date of the election.

Â Â Â Â Â  (c) The names of all candidates for offices to be filled at the election whose nominations have been made and accepted and who have not died, withdrawn or become disqualified. The ballot or ballot label may not contain the name of any other person.

Â Â Â Â Â  (d) The number, ballot title and financial estimates under ORS 250.125 of any measure to be voted on at the election.

Â Â Â Â Â  (2) If the election is conducted at polling places as provided in this chapter, any ballot to be issued at a polling place shall also state the number or name of the precinct for which it is intended.

Â Â Â Â Â  (3) The names of candidates for President and Vice President of the United States shall be printed in groups together, under their political party designations. The names of the electors may not be printed on the general election ballot. A vote for the candidates for President and Vice President shall be a vote for the group of presidential electors supporting those candidates and selected as provided by law. The general election ballot shall state that electors of President and Vice President are being elected and that a vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates.

Â Â Â Â Â  (4)(a) The name of each candidate nominated shall be printed upon the ballot or ballot label in but one place, without regard to how many times the candidate may have been nominated. The name of a political party shall be added opposite the name of a candidate for other than nonpartisan office according to the following rules:

Â Â Â Â Â  (A) For a candidate not affiliated with a political party who is nominated by a minor political party, the name of the minor political party shall be added opposite the name of the candidate;

Â Â Â Â Â  (B) For a candidate not affiliated with a political party who is nominated by more than one minor political party, the name of the minor political party selected by the candidate shall be added opposite the name of the candidate;

Â Â Â Â Â  (C) For a candidate who is a member of a political party who is nominated by a political party of which the candidate is not a member, the name of the political party that nominated the candidate shall be added opposite the name of the candidate;

Â Â Â Â Â  (D) For a candidate who is a member of a political party who is nominated by more than one political party of which the candidate is not a member, the name of the political party selected by the candidate shall be added opposite the name of the candidate; and

Â Â Â Â Â  (E) For a candidate who is nominated by a political party of which the candidate is a member, the name of the political party of which the candidate is a member shall be added opposite the name of the candidate.

Â Â Â Â Â  (b) If a candidate is required to select the name of a political party to be added on the ballot under paragraph (a) of this subsection, the candidate shall notify the filing officer of the selection not later than the 61st day before the day of the election.

Â Â Â Â Â  (c) The word "incumbent" shall follow the name of each candidate for the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court who is designated the incumbent by the Secretary of State under ORS 254.085.

Â Â Â Â Â  (d) The word "nonaffiliated" shall follow the name of each candidate who is not affiliated with a political party and who is nominated by an assembly of electors or individual electors.

Â Â Â Â Â  (e) If two or more candidates for the same office have the same or similar surnames, the location of their places of residence shall be printed opposite their names to distinguish one from another. [Formerly 250.110; 1983 c.7 Â§5; 1985 c.742 Â§3; 1991 c.971 Â§12; 1993 c.493 Â§38; 1995 c.606 Â§7; 1999 c.410 Â§46; 2005 c.797 Â§46]

Â Â Â Â Â  254.140 [Amended by 1957 c.608 Â§176; 1973 c.392 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.145 Design and contents of official ballots. (1) The names of candidates for nomination for or election to each office shall be arranged on the ballot or ballot label in the order determined under ORS 254.155. The names of candidates for the offices of President and Vice President of the United States, however, shall be arranged in groups. Except as provided in ORS 254.125, 254.135 and this section, no information about the candidate, including any title or designation, other than the candidate's name, shall appear on the ballot. In a precinct in which voting machines are used, spaces shall be provided, either on the ballot or on separate material delivered to the elector with the ballot, in which the elector may write the names of persons for any offices appearing on the ballot label. In other precincts, at the end of the list of candidates for each office shall be a blank space in which the elector may write the name of any person not printed on the ballot. On the left margin of the ballot or ballot label the name of each group or candidate may be numbered. The blank spaces shall not be numbered. A particular number shall not be used to designate more than one candidate at any election.

Â Â Â Â Â  (2) The names of all candidates for the same office shall be listed in the same column on the ballot or ballot label. If more than one column is needed to list names of all candidates for that office, the names may be arranged in one or more columns in block form. The block shall be set apart by rulings under the title of the office. If a blank space follows the list of candidates, the space shall be in the same column as the names of candidates for that office. If blocks of columns are used, blank spaces shall be included within the ruled block.

Â Â Â Â Â  (3) In precincts using voting machines, the ballot label shall be clearly marked to indicate when names of candidates for the office are continued on the following page.

Â Â Â Â Â  (4) When a measure is submitted to the people, the number, ballot title and financial estimates under ORS 250.125 of each measure shall be printed after the list of candidates. A measure referred by the Legislative Assembly shall be designated "Referred to the People by the Legislative Assembly." A state measure referred by petition shall be designated "Referendum Order by Petition of the People." A state measure proposed by initiative petition shall be designated "Proposed by Initiative Petition."

Â Â Â Â Â  (5) For an election conducted at polling places under this chapter, each official ballot shall have a removable stub. The stub on the ballots for a precinct shall be numbered consecutively.

Â Â Â Â Â  (6) The ballot shall be printed to give the elector a clear opportunity to designate the elector's choice for candidates and approval or rejection of measures submitted. In precincts not using voting machines the elector shall indicate a preference by making a cross or check mark inside a voting square corresponding to the candidate or answer for which the elector wishes to vote. A voting square may be printed on the blank, write-in vote spaces. However, the elector is not required to place a mark in the voting square corresponding to a name written in a blank space. On the ballot or ballot label shall be printed words to aid the elector, such as "Vote for one," "Vote for three," and regarding measures, "Yes" and "No." [1979 c.190 Â§238; 1983 c.253 Â§2; 1991 c.719 Â§27; 1991 c.971 Â§13; 1993 c.493 Â§39; 1993 c.713 Â§48; 1995 c.607 Â§80; 1999 c.410 Â§47]

Â Â Â Â Â  254.150 [Amended by 1979 c.316 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.155 Order of candidate names on ballot. (1) This section governs the procedure for determining the order on the ballot of names of candidates for nomination for or election to all offices at any election.

Â Â Â Â Â  (2) Not later than the 69th day before the date of any election the Secretary of State shall complete a random ordering of the letters of the alphabet.

Â Â Â Â Â  (3) Not later than the 68th day before the date of any election the Secretary of State shall mail to each county clerk a copy of the random ordering of the letters of the alphabet.

Â Â Â Â Â  (4) The county clerk shall arrange by surname the names of the candidates on the ballot or ballot label in the random order of the letters of the alphabet completed by the Secretary of State under subsection (2) of this section. [Formerly 249.362; 1983 c.253 Â§1; 1987 c.267 Â§47; 1993 c.713 Â§49]

Â Â Â Â Â  254.160 [Amended by 1957 c.608 Â§177; 1979 c.190 Â§142; renumbered 250.025]

Â Â Â Â Â  254.165 Adjusting ballot when vacancy occurs; notice to Secretary of State; exception. (1) If the filing officer determines that a candidate has died, withdrawn, become disqualified, or that the candidate will not qualify in time for the office if elected, the name of the candidate shall not be printed on the ballots or ballot labels or, if they have already been printed, shall be erased or canceled before the ballots are given to the electors. The name of a candidate nominated to fill a vacancy in nomination or office shall be printed on the ballots or ballot labels or, if they have already been printed, the county clerk shall cause the name to appear on the ballots or ballot labels before the ballots are given to the electors. A filing officer, other than the Secretary of State, shall notify the Secretary of State of any action taken under this section.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the filing officer makes the determination under subsection (1) of this section on or after the 30th day before the date of the election.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "District" means a district defined in ORS 255.012.

Â Â Â Â Â  (b) "Filing officer" means the:

Â Â Â Â Â  (A) Secretary of State, regarding a candidate for a state office or an office to be voted on in the state at large or in a congressional district.

Â Â Â Â Â  (B) County clerk, regarding a candidate for a county office.

Â Â Â Â Â  (C) County clerk of the county in which the administrative office of the district is located, regarding a candidate for a district office to be voted on in a district located in more than one county.

Â Â Â Â Â  (D) County clerk, regarding a candidate for a district office to be voted on in a district situated wholly within the county.

Â Â Â Â Â  (E) City clerk, auditor or recorder, regarding a candidate for a city office. [Formerly 250.161; 1983 c.514 Â§12; 1991 c.719 Â§28; 1999 c.410 Â§48]

Â Â Â Â Â  254.170 [Amended by 1957 c.608 Â§178; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.175 Providing ballot title and financial estimates in lieu of printing on ballot or ballot label; providing statements in recall elections. (1) In lieu of printing the complete ballot title of any measure, other than a state measure, the county clerk may print the caption and the question of the ballot title and the measure number on the ballot or ballot label. If the complete ballot title is omitted from the ballots or ballot labels and the election is conducted at polling places, the complete ballot title shall be printed in 14-point type or larger and posted in each voting compartment within view of the elector.

Â Â Â Â Â  (2) In lieu of printing the complete ballot title and financial estimates of any state measure to be initiated or referred, the county clerk may print the caption of the ballot title, the statements described in ORS 250.035 (2)(b) and (c) and the measure number on the ballot or ballot label. If the complete ballot title and financial estimates are omitted from the ballots or ballot labels and the election is conducted at polling places, they shall be printed in 14-point type or larger and posted in each voting compartment within view of the elector.

Â Â Â Â Â  (3) In the case of a recall election:

Â Â Â Â Â  (a) If the election is conducted at polling places, the statements described in section 18, Article II of the Oregon Constitution, and ORS 249.877 may be posted in each voting compartment within view of the elector; and

Â Â Â Â Â  (b) If the ballot is delivered by mail, the statements described in section 18, Article II of the Oregon Constitution, and ORS 249.877 shall be included with material delivered to the elector.

Â Â Â Â Â  (4) The complete text of each ballot title and any financial estimates shall be included with any absentee or mailed official ballot.

Â Â Â Â Â  (5) Sample ballots and the publication of any facsimile sample ballots shall include the full text of the ballot title and any financial estimates. [Formerly 258.380; 1981 c.173 Â§31; 1981 c.391 Â§10; 1985 c.808 Â§36; 1991 c.971 Â§14; 1995 c.534 Â§1a; 1999 c.410 Â§49]

Â Â Â Â Â  254.180 [Amended by 1953 c.150 Â§2; 1957 c.608 Â§179; 1979 c.190 Â§151; renumbered 250.125]

Â Â Â Â Â  254.185 Printing and furnishing of ballots by county clerk. The county clerk shall print all the required ballots and ballot labels and shall furnish them for use by electors in the county. Only these ballots and ballot labels shall be used in an election. [Formerly 250.080]

Â Â Â Â Â  254.190 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.195 Ballot specifications; sample ballots for polling place elections. (1) Official ballots and ballot labels shall be printed in black ink upon good quality material. The primary election ballots or ballot labels shall be of different colors for the major political parties.

Â Â Â Â Â  (2) If the election is conducted at polling places, sample ballots shall be prepared for the information of the elector. The sample ballot shall contain the offices, candidates, measures and other information on the ballots or ballot labels of the precincts for which the sample ballot is issued. The sample ballot need not contain the office of, or candidates for, precinct committeeperson. The sample ballots shall be identified as such, and printed on cheaper, colored paper to distinguish them from official ballots. A sample ballot shall not be voted or counted.

Â Â Â Â Â  (3) The governing body of a city, county or district may mail sample ballots to all electors within the city, county or district to assist the electors' preparation for voting. [Formerly 250.090; 1981 c.157 Â§1; 1985 c.471 Â§9; 1987 c.267 Â§48; 1995 c.712 Â§60; 1999 c.410 Â§50; 1999 c.999 Â§49]

Â Â Â Â Â  254.200 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.205 Production and dissemination of facsimile of ballot. (1) For any election conducted at polling places, the county clerk shall produce a facsimile, except as to size, of the ballot in a manner described in this section. For any primary election, a facsimile of the ballot shall include the ballot of each major political party.

Â Â Â Â Â  (2) The facsimile shall be:

Â Â Â Â Â  (a) Published or inserted in one or more newspapers as described in subsection (3) of this section; or

Â Â Â Â Â  (b) Distributed to each residential postal mailing address within the electoral district for which the election is being held.

Â Â Â Â Â  (3) If the facsimile is published or inserted in a newspaper:

Â Â Â Â Â  (a) The facsimile shall be published or inserted not later than the fourth day nor earlier than the 15th day before the election.

Â Â Â Â Â  (b) The facsimile shall be published or inserted in at least one issue of one newspaper in each county with a population of less than 10,000, or in each county in which no more than one newspaper is published. The facsimile shall be published or inserted in at least one issue of two newspapers in each county with a population of 10,000 or more in which more than one newspaper is published. The county governing body, at the first regular meeting each year, shall select the newspaper or newspapers of general circulation in the county in which the facsimile shall be published or inserted and shall notify the county clerk of the selection.

Â Â Â Â Â  (c) The county governing body may require publication or insertion of the facsimile in additional newspapers and shall select the newspapers at the same time as provided in paragraph (b) of this subsection. The county governing body shall notify the county clerk of any additional selections.

Â Â Â Â Â  (d) The facsimile shall not be published in any newspaper unless the newspaper agrees that no paid political advertisement shall be placed on the same page as the facsimile or on the page facing the facsimile. If a newspaper selected under paragraph (b) or (c) of this subsection does not so agree, the county governing body shall select another newspaper in the county with as nearly as possible the same qualifications for the publication of the facsimile.

Â Â Â Â Â  (4) A facsimile distributed to each residential post office mailing address within the electoral district for which the election is being held shall have postage prepaid and shall be considered to give notice when mailed. Facsimile ballots mailed under this subsection shall be mailed not sooner than the 15th day nor later than the 10th day before the election. Proof of mailing shall be by affidavit of the county clerk.

Â Â Â Â Â  (5) A facsimile printed in a county voters' pamphlet prepared and distributed in accordance with ORS chapter 251 shall be considered to satisfy the requirements of this section.

Â Â Â Â Â  (6) As used in this section, "electoral district" means a county, city or district. [Formerly 250.121; 1989 c.171 Â§34; 1989 c.773 Â§1; 1991 c.107 Â§11; 1995 c.607 Â§Â§39,39a; 1999 c.999 Â§50]

Â Â Â Â Â  254.210 [Amended by 1957 c.608 Â§180; 1965 c.290 Â§1; 1973 c.712 Â§1; 1975 c.766 Â§19; 1979 c.190 Â§190; renumbered 251.205]

Â Â Â Â Â  254.215 Furnishing of official and sample ballots. (1) The county clerk shall provide each precinct with at least as many official ballots as there are electors listed in the poll books of the precinct, and as many additional ballots as may be expected to be required. The county clerk shall provide as many sample ballots as the county clerk considers necessary to supply persons requesting them at polling places and to distribute to the public.

Â Â Â Â Â  (2) The county clerk, at the request of any person, candidate, political party or political committee, shall furnish to them sample ballots. The county clerk may collect from the requesting person the cost of the sample ballots furnished. [Formerly 250.150; 1989 c.503 Â§15]

Â Â Â Â Â  254.220 [Amended by 1957 c.608 Â§181; 1965 c.290 Â§2; repealed by 1973 c.712 Â§2 (254.222 enacted in lieu of 254.220)]

Â Â Â Â Â  254.222 [1973 c.712 Â§3 (enacted in lieu of 254.220); 1975 c.766 Â§20; 1979 c.190 Â§191; renumbered 251.215]

Â Â Â Â Â  254.225 [1975 c.766 Â§28; 1979 c.190 Â§192; renumbered 251.225]

Â Â Â Â Â  254.226 Form of poll book. (1) The county clerk shall prepare the poll book of each precinct. The poll book shall list alphabetically the electors in the precinct, and the residence address and political affiliation of each. The poll book shall indicate clearly each electoral district in which the elector is eligible to vote.

Â Â Â Â Â  (2) If a person registers before the 20th day before the election, the person's name shall be listed in the poll book of the person's precinct.

Â Â Â Â Â  (3) The poll book shall be ruled so that in a column for ballot numbers sufficient space appears for inserting the number of the ballot given to the elector.

Â Â Â Â Â  (4) The county clerk shall have attached to, or printed in, the poll book blank oaths of office for the election board clerks. [1979 c.190 Â§246; 1983 c.514 Â§13; 1985 c.448 Â§4; 1985 c.471 Â§10; 1999 c.410 Â§51]

Â Â Â Â Â  254.230 [1973 c.712 Â§4; 1979 c.190 Â§193; renumbered 251.235]

Â Â Â Â Â  254.235 Testing of voting machines and vote tally systems; notice of test. (1) Not later than five business days before an election in which voting machines or vote tally systems are used, the county clerk shall:

Â Â Â Â Â  (a) Conduct a preparatory test of the machine and system for logic and accuracy to ensure that each ballot format, where appropriate, correctly tallies ballots in each electoral contest by precinct; and

Â Â Â Â Â  (b) Conduct a public certification test for the vote tally system using a selection of precincts, ballot formats and electoral districts from the preparatory test conducted under this subsection.

Â Â Â Â Â  (2) Prior to the public certification test under subsection (1)(b) of this section, the county clerk shall mail to each affiliate of a major or minor political party within the county that has notified the clerk that notice is desired, a notice of the time and place where the vote tally system will be publicly tested. One representative of each party is entitled to be present to ensure that the testing is done properly. In nonpartisan elections each candidate may designate one representative who has the same powers as the political party representatives. The party and candidate representatives shall certify that they have witnessed the testing. The certificates shall be filed with the county clerk.

Â Â Â Â Â  (3) In an election where voting machines are used, the county clerk shall prepare a certificate that the ballot labels have been properly placed in the machine. [1979 c.190 Â§247; 1993 c.797 Â§23; 2001 c.965 Â§22]

Â Â Â Â Â  254.245 Securing polling places; required facilities. In sufficient time before the election, the county clerk shall secure and take possession of the places designated as polling places. The county clerk shall provide suitable compartments, shelves or tables at which electors are to mark their ballots. The arrangement shall insure that the ballot boxes, compartments, shelves or tables, and the electors while marking their ballots, shall not be hidden from view of the election board clerks, yet they shall be so arranged that the elector may conveniently mark the ballot with absolute secrecy. There shall be provided in each polling place not less than one compartment, shelf or table for every 120 electors to vote at that polling place. A polling place shall have at least three compartments, shelves or tables. [Formerly 250.610; 1987 c.707 Â§19]

POLLING PLACES AND VOTING

Â Â Â Â Â  254.265 Delivery of equipment to polling place. (1) In sufficient time before opening of the polls, the county clerk shall deliver to each election board the poll book, tally and return sheets, ballots, ballot boxes and other equipment necessary for conduct of the election. The county clerk also shall deliver to the election board a notice specifying where the board is to return the equipment.

Â Â Â Â Â  (2) The county clerk may provide a flag of the United States for each polling place. In this event, the election board shall display the flag at the polling place during voting hours.

Â Â Â Â Â  (3) The county clerk shall keep a record of, and prepare a receipt for, the equipment delivered. The election board clerk who receives the equipment shall sign the receipt. The receipt immediately shall be returned to the county clerk. [1979 c.190 Â§249; 1979 c.519 Â§19a]

Â Â Â Â Â  254.275 Oath of election board clerks. Before beginning their duties, the election board clerks shall take the oath of office included in the poll book. The oath shall be administered by any officer authorized to administer oaths or by the board chairperson. If these persons are not present, any clerk may administer the oaths. [1979 c.190 Â§250]

Â Â Â Â Â  254.290 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.295 Selecting substitute for absent clerk; compensation. If an election board clerk is not present when required, the other clerks shall elect a qualified person to act as clerk until the absent clerk arrives, and if the absent clerk does not arrive within one-half hour, to serve in that clerk's place. The substitute clerk need not be of the same political affiliation as the absent clerk, unless all clerks of the board would have the same political affiliation. The substitute clerk shall take the official oath before acting. Compensation which would have been paid to the absent clerk for the period served by the substitute clerk shall be paid to the substitute clerk and deducted from the pay of the absent clerk. [Formerly 250.330]

Â Â Â Â Â  254.305 [Formerly 250.430; 1983 c.83 Â§29; 1985 c.808 Â§37; 1989 c.503 Â§40; 1991 c.436 Â§3; 1993 c.493 Â§40; 1993 c.797 Â§24a; repealed by 1999 c.318 Â§55]

Â Â Â Â Â  254.310 [Amended by 1957 c.608 Â§182; 1959 c.457 Â§8; 1977 c.516 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.315 Location of voting machines, models and labels. The election board clerks, when preparing a voting machine before the polls open, shall:

Â Â Â Â Â  (1) Place the voting machine where it can be conveniently attended by the clerks and conveniently operated by the electors and where the ballot labels on the machine can be plainly seen by the clerks and the public when the machine is not in use.

Â Â Â Â Â  (2) Place a model of a portion of the face of a voting machine where an elector can conveniently operate it and receive instructions on the manner of voting before proceeding to the voting compartment, shelf or table.

Â Â Â Â Â  (3) Determine that the ballot labels are in the proper places on the machine.

Â Â Â Â Â  (4) Certify the performance of these duties in the poll book. [Formerly 258.245]

Â Â Â Â Â  254.320 [Amended by 1957 c.608 Â§183; 1975 c.675 Â§31b; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.321 Providing map of proposed boundaries for election on establishing or changing county or city boundaries. At any election in which the question of establishing or changing the exterior boundaries of a county or city is submitted to a vote, the county clerk shall:

Â Â Â Â Â  (1) Post in each voting compartment a map indicating the proposed boundaries;

Â Â Â Â Â  (2) Include with any mailed ballot a map indicating the proposed boundaries; or

Â Â Â Â Â  (3) Print in a voters' pamphlet prepared for the election a map indicating the proposed boundaries. [1983 c.350 Â§69; 1999 c.410 Â§52]

Â Â Â Â Â  254.325 Poll hours; election supplies to be in view of officials. (1) The polls shall be open from 7 a.m. to 8 p.m. of the same day except that if federal law or regulations require a particular hour for poll closure, the polls, for any election, shall close at that hour.

Â Â Â Â Â  (2) The first election board shall meet not later than 6:30 a.m. at the polling place on election day. It shall act until the count and tally of ballots is completed, until the polls are closed and the ballots removed for counting, or until relieved by an additional board. While the polls are open, no more than one board clerk shall be out of the presence of the others.

Â Â Â Â Â  (3) The election board, immediately before the opening of the polls, shall insure that the ballot boxes are empty. The boxes shall not be reopened except to count the ballots.

Â Â Â Â Â  (4) At 7 a.m. the board chairperson shall publicly announce the opening of the polls. Thirty minutes before closing the polls the chairperson shall publicly announce that the polls will be closed in half an hour.

Â Â Â Â Â  (5) The ballot boxes, poll book, ballot stubs, return sheets and tally sheets shall be constantly kept together in view of the board clerks and other persons permitted to be present from the opening of the polls until the clerks complete their duties.

Â Â Â Â Â  (6) If an elector attempts to vote at the wrong polling place, the board shall assist the elector in locating the proper polling place.

Â Â Â Â Â  (7) When the polls close, electors who are at the polling place waiting to vote shall be considered to have begun the act of voting. [Formerly 250.340; 1987 c.72 Â§1; 1987 c.727 Â§14]

Â Â Â Â Â  254.330 [Amended by 1957 c.608 Â§184; repealed by 1979 c.190 Â§431 and by 1979 c.519 Â§38]

Â Â Â Â Â  254.335 Examination of equipment during voting. If voting machines are used, the board clerks occasionally shall examine the face of the machine and the ballot labels to determine that the machine or labels have not been tampered with or damaged. [Formerly 258.295]

Â Â Â Â Â  254.340 [Amended by 1957 c.608 Â§185; 1959 c.457 Â§9; 1979 c.519 Â§37; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.345 Procedure when equipment becomes inoperative. (1) If a voting machine becomes inoperative, a clerk immediately shall notify the county clerk.

Â Â Â Â Â  (2) If possible, the county clerk shall repair the voting machine at once or substitute another machine.

Â Â Â Â Â  (3) If no other machine can be procured and the inoperative machine cannot be repaired in time for further use at the election, or when in the discretion of a majority of the election board it is impracticable to use the machine, the board clerks shall permit the electors to use paper ballots. The paper ballots shall be furnished by the county clerk. The ballots shall not be tallied and returned by the board clerks. Instead, these ballots shall be delivered to the county clerk for tally and canvass. [Formerly 258.305]

Â Â Â Â Â  254.355 Indication in poll book of ballots delivered. The election board shall write, and certify as correct, in the poll book the number of ballots initially delivered and the number of ballots thereafter delivered to the precinct. [1979 c.190 Â§258]

Â Â Â Â Â  254.365 Voting at primary election by major party members and nonaffiliated electors. (1) An elector shall not be qualified or permitted to vote at any primary election for any candidate of a major political party, and it shall be unlawful for the elector to offer to do so, unless:

Â Â Â Â Â  (a) The elector is registered as being affiliated with one of the major political parties nominating or electing its candidates for public office at the primary election; or

Â Â Â Â Â  (b) The elector is registered as not being affiliated with any political party and wishes to vote in the primary election of a major political party that has provided under subsection (3) of this section for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (2) Except as provided in ORS 254.470 (4), any elector offering to vote at the primary election shall be given a ballot of the major political party with which the elector is registered as being affiliated. The elector shall not be given a ballot of any other political party at that primary election. An elector not affiliated with any political party and offering to vote at the primary election shall be given the ballot of the major political party in whose primary election the elector wishes to vote if that party has provided under subsection (3) of this section for a primary election that admits electors not affiliated with any political party. An elector not affiliated with any political party who is given a ballot of the major political party associates with the party for the purpose of voting in that primary election.

Â Â Â Â Â  (3) Not later than the 90th day before the date of the primary election, a major political party may file with the Secretary of State a certified copy of the current party rule allowing an elector not affiliated with any political party to vote in the party's primary election. The party shall not repeal the rule as filed during the 90 days before the primary election. The rule shall continue to be effective after the date of the primary election until the party gives written notice to the Secretary of State that the rule has been repealed. A party rule under this subsection may limit the candidates for whom an elector who is not affiliated with any political party may vote. The party rule shall, however, allow any elector who is permitted to vote for the most numerous branch of the Legislative Assembly to also vote in federal legislative elections, consistent with section 2, Article I, and the Seventeenth Amendment to the United States Constitution.

Â Â Â Â Â  (4) If the primary election ballot includes city, county or nonpartisan offices or measures, and it is given to an elector who is not eligible to vote for party candidates, the ballot shall be marked "limited." [Formerly 249.366; 1987 c.719 Â§Â§1,20; 1995 c.712 Â§62; 1999 c.999 Â§51]

Â Â Â Â Â  254.370 Record of nonaffiliated electors; record of voting in primary election of major political party and in general election. The county clerk shall maintain:

Â Â Â Â Â  (1) A monthly registration record of all electors registered as not being affiliated with any political party;

Â Â Â Â Â  (2) At each primary election, a record of the number of electors who voted from each major political party;

Â Â Â Â Â  (3) A record of all electors registered as not being affiliated with any political party who vote in a primary election of a major political party that has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party; and

Â Â Â Â Â  (4) A record of all electors registered as not being affiliated with any political party who vote in the general election. [1987 c.719 Â§3; 1991 c.719 Â§52; 1993 c.713 Â§31; 1995 c.712 Â§63; 1999 c.999 Â§52]

Â Â Â Â Â  254.375 Judiciary ballot. In a district where circuit judges are elected at large and not for departments or positions, an elector may vote for as many candidates as there are offices to be filled. [1979 c.190 Â§260]

Â Â Â Â Â  254.385 Signing poll book; correcting error in residence address in poll book. (1) An elector before receiving a ballot shall sign the poll book following the elector's name.

Â Â Â Â Â  (2) If the residence address of a person in the poll book is not correct because of an error in preparation of the poll book, the chairperson of the election board shall ascertain the correct address from the person by a statement made under oath or affirmation before the election board. Thereafter a correction shall be made in the poll book. [Formerly 250.645; 1981 c.142 Â§3]

Â Â Â Â Â  254.390 Identification in poll book of electors eligible to receive absentee ballot; procedure for voting at polls for elector eligible to receive absentee ballot; rules. (1) For purposes of ensuring that electors do not vote more than once at the same election, for each election not conducted by mail, the county clerk shall identify electors who applied for an absentee ballot or whose applications as absent electors remain valid under ORS 253.030 (5). Electors described in this subsection shall be identified in poll books or in another manner specified by the Secretary of State by rule.

Â Â Â Â Â  (2) If an elector offers to vote at a polling place and the elector is identified in the poll book or in another manner under subsection (1) of this section as having applied for an absentee ballot for that election or as an elector whose application as an absent elector remains valid under ORS 253.030 (5), the elector may cast a ballot but the ballot shall not be counted until the county clerk determines whether the elector has voted more than once at the same election. The Secretary of State shall adopt rules specifying procedures for the handling of ballots cast under this subsection. This subsection shall operate in each county at the discretion of the county clerk.

Â Â Â Â Â  (3) If an elector applies for an absentee ballot after the poll book is printed, any absentee ballot cast by the elector at the election shall not be opened and counted until the county clerk determines whether the elector cast a ballot at a polling place. [1999 c.1002 Â§3]

Â Â Â Â Â  254.395 Making notations in poll book, on registration certificate and on ballot when elector votes. (1) The stub number of each official ballot given an elector shall be recorded in the poll book opposite the name of the elector or on the registration certificate of the elector.

Â Â Â Â Â  (2) If an elector is permitted to vote only on certain offices or measures, the chairperson of the election board shall determine on which offices or measures the elector is qualified to vote, and shall note the determination on the ballot and in the poll book or on the registration certificate of the elector.

Â Â Â Â Â  (3) An election board clerk shall enter in the poll book the name and residence address of an elector who is permitted to vote but is not listed in the poll book and is not voting under a registration certificate.

Â Â Â Â Â  (4) If an elector votes under a registration certificate, the elector shall sign the certificate in view of the board clerk. The signed certificate shall be considered part of the poll book. [Formerly 250.631]

Â Â Â Â Â  254.405 Marking and delivery of ballot; time permitted for voting; disposition of voted ballot; ballot stubs. (1) On receiving a ballot, the elector shall retire to a compartment, shelf or table provided and mark or punch the ballot. Except as provided in ORS 254.445, not more than one person at one time shall be permitted to occupy a compartment, shelf or table. No elector shall occupy the compartment, shelf or table longer than five minutes. If the elector refuses to leave at the end of that time, the board clerks may remove the elector. However, the clerks may grant the elector a longer time.

Â Â Â Â Â  (2) An elector shall not place on the ballot a sticker bearing the name of a person, or use any other method or device, except writing, to vote for a person whose name is not printed on the ballot.

Â Â Â Â Â  (3) The elector, without exposing the contents of the ballot, shall deliver the ballot to a board clerk. The ballot shall be deposited in the ballot box by a clerk in the presence of the elector or by the elector.

Â Â Â Â Â  (4) The ballot stub shall be removed from the ballot by a board clerk at any time after the stub number of the ballot is recorded in the poll book and before the ballot is deposited in the ballot box. [Formerly 250.655; 1995 c.607 Â§40]

Â Â Â Â Â  254.407 [1989 c.666 Â§2; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  254.408 Procedure for voting by person for whom no evidence of registration is found. (1) A person offering to vote and who claims to be an elector, but for whom no evidence of active or inactive registration can be found, shall be granted the right to vote in the manner provided in this section.

Â Â Â Â Â  (2) Whenever an elector updates a registration at a polling place on the date of the election, the elector shall vote in the manner provided in this section.

Â Â Â Â Â  (3) An elector voting under this section shall complete and sign a registration card.

Â Â Â Â Â  (4) The elector shall insert the ballot into a small envelope provided by the election board and then insert the small envelope into a larger envelope. The larger envelope shall be deposited in the ballot box. When the ballot box is opened, the larger envelopes shall be segregated and not counted until the registration of the elector is verified under this section.

Â Â Â Â Â  (5) The county clerk shall determine if the elector is validly registered to vote and if the vote was properly cast. The ballot shall be counted only if the county clerk determines the registration of the elector is considered active or inactive.

Â Â Â Â Â  (6) A vote shall be counted only if the elector is qualified to vote for the particular office or on the measure. [Formerly 247.205; 1999 c.410 Â§53]

Â Â Â Â Â  254.409 [1989 c.666 Â§3; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  254.410 [Amended by 1957 c.608 Â§186; 1977 c.487 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.411 Voting after name change. (1) Any elector whose name has been changed may vote once in the precinct in which the elector is registered under the elector's former name.

Â Â Â Â Â  (2) If the elector votes at a polling place, the election board clerk shall enter into the poll book the fact that the elector's name has changed.

Â Â Â Â Â  (3) Following the election, the registration of the elector shall be considered inactive.

Â Â Â Â Â  (4) In order to vote at subsequent elections the elector whose name has changed must update the elector's registration. [1987 c.733 Â§12; 1993 c.713 Â§32; 1999 c.410 Â§54]

Â Â Â Â Â  254.413 Persons authorized to challenge persons offering to vote and watch receiving and counting of votes in elections conducted at polling places. (1) This section applies only to elections conducted at polling places.

Â Â Â Â Â  (2) The election board, if requested, shall permit authorized persons to be at the polling place to challenge persons offering to vote and to watch the receiving and counting of votes. The authorization shall be in writing, shall be signed by an officer or its county affiliate of a political party, a candidate or the county clerk and shall be filed with the board. The board shall permit only so many persons as challengers or watchers under this subsection as will not interfere with an orderly procedure at the polling place. [2001 c.805 Â§2]

Â Â Â Â Â  254.415 Challenging ballot of person offering to vote; statement of challenge; procedure for election conducted by mail. The county clerk, a member of an election board or any elector shall challenge the ballot of any person offering to vote whom the clerk, member or elector knows or suspects not to be qualified as an elector. The clerk, member or elector challenging the ballot shall make, under oath or affirmation before a county clerk or member of an election board, a written and numbered statement of challenge. The statement shall contain the name and residence address of the challenger, the name of the person challenged and a statement of the facts upon which the challenge is based. For an election conducted by mail, a person's ballot may be challenged at any time before the ballot is removed from its return envelope for processing. [Formerly 250.350; 1981 c.142 Â§4; 1985 c.808 Â§38; 1991 c.14 Â§1; 1995 c.607 Â§81; 1999 c.410 Â§55]

Â Â Â Â Â  254.419 Challenging a person's right to vote at polling place; procedure for voting challenged ballot. (1) At elections held at polling places, an election board clerk or elector present shall challenge any person offering to vote whom the clerk or elector knows or suspects not to be qualified as an elector. The person's right to vote may be challenged at any time before the ballot is actually deposited in the ballot box.

Â Â Â Â Â  (2) A person offering to vote under subsection (1) of this section shall complete and sign a written statement containing the name, residence address and mailing address of the person and the oath or affirmation required by this subsection. The statement shall be printed on the larger envelope described in this section.

Â Â Â Â Â  (3) The oath or affirmation shall be signed before any member of the election board and shall state that the person is registered and qualified to vote and that the person has not already voted at the same election. If the person signs the statement, the person shall be permitted to vote, subject to ORS 254.426. If the person does not sign the statement, the person shall not be permitted to vote.

Â Â Â Â Â  (4) A person voting a ballot challenged under this section shall insert the ballot into a small envelope provided by the election board and then insert the small envelope into a larger envelope. The written statement of challenge shall be attached to the larger envelope. The larger envelope shall be deposited in the ballot box. When the ballot box is opened, the larger envelopes shall be segregated and not counted until the registration of the person is verified. [1995 c.607 Â§83]

Â Â Â Â Â  254.420 [Amended by 1975 c.627 Â§2; 1977 c.487 Â§4; 1979 c.190 Â§138; renumbered 249.875]

Â Â Â Â Â  254.425 [Formerly 250.400; 1983 c.83 Â§30; repealed by 1991 c.14 Â§4]

Â Â Â Â Â  254.426 Procedure on challenged ballot. (1) Whenever any person votes a challenged ballot, the county clerk shall ensure that the ballot offered by the person includes the number of the written statement of challenge so that the ballot may be identified in any future contest of the election.

Â Â Â Â Â  (2) The county clerk shall examine the challenge and determine if the person is validly registered to vote and if the vote was properly cast. The ballot shall be counted only if the county clerk determines the person is validly registered.

Â Â Â Â Â  (3) The county clerk shall ensure that the information on the numbered written statement is treated as confidential so that in the event of a recount of votes it cannot be determined how any challenged person voted.

Â Â Â Â Â  (4) The registration of any person voting under this section and ORS 254.415 shall be verified not later than the last business day prior to the last day for the official certification of election results required by ORS 254.545 (3) and 255.295 (1) in order for the vote of the person to be counted. [1991 c.14 Â§3; 1993 c.713 Â§33; 1995 c.607 Â§82]

Â Â Â Â Â  254.430 [Repealed by 1973 c.392 Â§4]

Â Â Â Â Â  254.435 Removal of ballot from polling place prohibited; return of unused ballot to clerk for destruction. (1) Subject to ORS 254.485, no person shall take an official ballot from the polling place, except a board clerk may take a ballot to a handicapped elector offering to vote immediately outside the polling place.

Â Â Â Â Â  (2) An elector who does not vote the ballot before leaving the polling place shall return the ballot to a board clerk. The clerk shall write on the stub "Not voted" and initial the stub. The clerk then shall treat the stub and the ballot as a spoiled ballot. The clerk shall draw a line with pen and ink in the poll book across the signature of the elector and write the words "Not voted." [Formerly 250.700]

Â Â Â Â Â  254.440 [Amended by 1975 c.683 Â§4; 1977 c.487 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.445 Assistance in marking ballot; inability to sign poll book; use of sample ballot as aid in voting. (1) Any elector who is within the county and, because of a physical disability or an inability to read or write, is unable to mark or punch the ballot, upon request, shall receive the assistance of two persons of different parties provided by the clerk or of some other person chosen by the elector in marking or punching the ballot. The persons assisting the elector shall ascertain the wishes of the elector and assist the elector in voting the ballot accordingly, and thereafter shall give no information regarding the vote.

Â Â Â Â Â  (2) A person may not assist an elector under subsection (1) of this section if the person:

Â Â Â Â Â  (a) Is an employer of the elector or an agent of the employer; or

Â Â Â Â Â  (b) Is an officer or agent of the union of which the elector is a member.

Â Â Â Â Â  (3) If the election is conducted at polling places:

Â Â Â Â Â  (a) The board chairperson may require a declaration of disability to be made by the elector under oath. Whenever an elector receives assistance in this manner, a clerk shall make a notation of it in the poll book following the name of the elector.

Â Â Â Â Â  (b) When any elector, because of a physical disability or an inability to read or write, is unable to sign the poll book, a clerk, under supervision of the chairperson, shall enter the words "unable to sign" in the place provided for the elector's signature.

Â Â Â Â Â  (4) In preparing the ballot, an elector may use or copy a sample ballot, which may be marked in advance to assist the elector in marking or punching the official ballot. [Formerly 250.690; 1985 c.471 Â§11; 1999 c.410 Â§56]

Â Â Â Â Â  254.450 [Amended by 1979 c.190 Â§137; renumbered 249.870]

Â Â Â Â Â  254.455 Spoiled ballot. If an elector by accident or mistake spoils a ballot, the elector, on returning the spoiled ballot, shall receive another. If the elector spoils three ballots, it shall be conclusive evidence that the elector is unable to prepare a ballot without assistance. When the elector spoils a ballot and returns it, a board clerk shall immediately destroy the spoiled ballot without anyone inspecting its contents. The clerk then shall issue another ballot to the elector, and write the number of the spoiled ballot on the stub of the new ballot. A notation of spoiling of a ballot shall be made in the poll book following the name of the elector. [Formerly 250.680; 1995 c.607 Â§41]

Â Â Â Â Â  254.458 Alternatives to secrecy envelope procedures for voting by mail and challenged ballots. Notwithstanding any provision of ORS 254.419 or 254.470:

Â Â Â Â Â  (1) A county clerk may apply to the Secretary of State for approval of any procedure to be used in lieu of the envelope procedures described in ORS 254.419 or 254.470; and

Â Â Â Â Â  (2) The Secretary of State, upon receiving an application under subsection (1) of this section, may approve a procedure to be used in lieu of the envelope procedures described in ORS 254.419 or 254.470 if the Secretary of State determines that the procedure will provide substantially the same degree of secrecy as ORS 254.419 or 254.470. [1995 c.607 Â§84]

Â Â Â Â Â  254.460 [Amended by 1979 c.190 Â§139; renumbered 249.880]

VOTING BY MAIL

Â Â Â Â Â  254.462 Statutes applicable only to elections conducted by mail. ORS 254.465, 254.470, 254.472, 254.476, 254.480 and 254.482 apply only to elections conducted by mail. [1999 c.410 Â§40; 2003 c.14 Â§121]

Â Â Â Â Â  254.465 Elections required or eligible to be conducted by mail; rules. The following rules apply to elections conducted by mail:

Â Â Â Â Â  (1) An election held on the date of the primary or general election shall be conducted by mail.

Â Â Â Â Â  (2) A state election not described in subsection (1) of this section may be conducted by mail. The Secretary of State by rule shall direct that a state election authorized to be conducted by mail under this subsection be conducted uniformly by mail or at polling places.

Â Â Â Â Â  (3) A county clerk may conduct an election not described in subsections (1) and (2) of this section by mail in the county, in a city or in a district defined in ORS 255.012, under the supervision of the Secretary of State. In deciding to conduct an election by mail, the county clerk may consider requests from the governing body of the county, city or district and shall consider whether conducting the election by mail will be economically and administratively feasible.

Â Â Â Â Â  (4) The Secretary of State shall adopt rules to provide for uniformity in the conduct of state elections by mail. [1981 c.805 Â§1; 1983 c.199 Â§1; 1985 c.575 Â§1; 1987 c.267 Â§80; 1987 c.357 Â§2; 1991 c.719 Â§12; 1993 c.493 Â§Â§41,42; 1995 c.712 Â§64; 1999 c.3 Â§1; 1999 c.999 Â§53]

Â Â Â Â Â  254.470 Procedures for conducting election by mail; rules. (1) An election by mail shall be conducted as provided in this section. The Secretary of State may adopt rules governing the procedures for conducting an election by mail.

Â Â Â Â Â  (2) The Secretary of State by rule shall establish requirements and criteria for the designation of places of deposit for the ballots cast in the election. The rules shall also specify the dates and times the places of deposit must be open and the security requirements for the places of deposit. At a minimum, the places designated under this section shall be open on the date of the election for a period of eight or more hours, but must be open until at least 8 p.m. At each place of deposit designated under this section, the county clerk shall prominently display a sign stating that the location is an official ballot drop site.

Â Â Â Â Â  (3)(a) Except as provided in paragraphs (b), (c) and (d) of this subsection, the county clerk shall mail by nonforwardable mail an official ballot with a return identification envelope and a secrecy envelope not sooner than the 18th day before the date of an election conducted by mail and not later than the 14th day before the date of the election, to each active elector of the electoral district as of the 21st day before the date of the election.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the county clerk determines that an active elector of the electoral district as of the 21st day before the date of the election does not receive daily mail service from the United States Postal Service, the county clerk shall mail by nonforwardable mail an official ballot with a return identification envelope and a secrecy envelope to the elector not sooner than the 20th day before the date of an election conducted by mail and not later than the 18th day before the date of the election.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, the Secretary of State by rule shall specify the date on which all ballots shall be mailed for any state election conducted by mail under ORS 254.465 (2).

Â Â Â Â Â  (d) Notwithstanding paragraph (a) of this subsection, in the case of ballots to be mailed to addresses outside this state to electors who are not long-term absent electors, the county clerk may mail the ballots not sooner than the 29th day before the date of the election.

Â Â Â Â Â  (4) For an election held on the date of a primary election:

Â Â Â Â Â  (a) The county clerk shall mail the official ballot of a major political party to each elector who is registered as being affiliated with the major political party as of the 21st day before the date of the election.

Â Â Â Â Â  (b) The county clerk shall mail the official ballot of a major political party to an elector not affiliated with any political party if the elector has applied for the ballot as provided in this subsection and that party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (c) An elector not affiliated with any political party who wishes to vote in the primary election of a major political party shall apply to the county clerk in writing. The application shall indicate which major political party ballot the elector wishes to receive. Except for electors described in subsection (5) of this section, and subject to ORS 247.203, the application must be received by the county clerk not later than 5 p.m. of the 21st day before the date of the election.

Â Â Â Â Â  (d) If the primary election ballot includes city, county or nonpartisan offices or measures, an elector not eligible to vote for party candidates shall be mailed a ballot limited to those offices and measures for which the elector is eligible to vote.

Â Â Â Â Â  (5) For each elector who updates a voter registration after the deadline in ORS 247.025, the county clerk shall make the official ballot, the return identification envelope and the secrecy envelope available either by mail or at the county clerk's office or at another place designated by the county clerk. An elector to whom this subsection applies must request a ballot from the county clerk.

Â Â Â Â Â  (6) The ballot or ballot label shall contain the following warning:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Any person who, by use of force or other means, unduly influences an elector to vote in any particular manner or to refrain from voting is subject to a fine.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (7) Upon receipt of any ballot described in this section, the elector shall mark the ballot, sign the return identification envelope supplied with the ballot and comply with the instructions provided with the ballot. The elector may return the marked ballot to the county clerk by United States mail or by depositing the ballot at the office of the county clerk, at any place of deposit designated by the county clerk or at any location described in ORS 254.472 or 254.474. The ballot must be returned in the return identification envelope. If the elector returns the ballot by mail, the elector must provide the postage. A ballot must be received at the office of the county clerk, the designated place of deposit or at any location described in ORS 254.472 or 254.474 not later than the end of the period determined under subsection (2) of this section on the date of the election.

Â Â Â Â Â  (8) An elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. Replacement ballots shall be issued and processed as described in this section and ORS 254.480. The county clerk shall keep a record of each replacement ballot provided under this subsection. Notwithstanding any deadline for mailing ballots in subsection (3) or (4) of this section, a replacement ballot may be mailed, made available in the office of the county clerk or made available at one central location in the electoral district in which the election is conducted. The county clerk shall designate the central location. A replacement ballot need not be mailed after the fifth day before the date of the election.

Â Â Â Â Â  (9) A ballot shall be counted only if:

Â Â Â Â Â  (a) It is returned in the return identification envelope;

Â Â Â Â Â  (b) The envelope is signed by the elector to whom the ballot is issued; and

Â Â Â Â Â  (c) The signature is verified as provided in subsection (10) of this section.

Â Â Â Â Â  (10) The county clerk shall verify the signature of each elector on the return identification envelope with the signature on the elector's registration card, according to the procedure provided by rules adopted by the Secretary of State. If the county clerk determines that an elector to whom a replacement ballot has been issued has voted more than once, the county clerk shall count only one ballot cast by that elector.

Â Â Â Â Â  (11) At 8 p.m. on election day, electors who are at the county clerk's office, a site designated under subsection (2) of this section or any location described in ORS 254.472 or 254.474 and who are in line waiting to vote or deposit a voted ballot shall be considered to have begun the act of voting. [1981 c.805 Â§2; 1983 c.199 Â§2; 1985 c.575 Â§2; 1987 c.357 Â§3; 1987 c.733 Â§7a; 1993 c.493 Â§44; 1995 c.607 Â§43; 1995 c.712 Â§65; 1995 c.742 Â§17; 1999 c.410 Â§57; 1999 c.999 Â§54a; 1999 c.1002 Â§11; 2001 c.104 Â§79; 2001 c.805 Â§7; 2001 c.965 Â§14; 2005 c.797 Â§47]

Â Â Â Â Â  254.472 Compartments for marking ballots issued at election conducted by mail. The county clerk shall provide, at any location where ballots are issued, at least three suitable compartments, shelves or tables at which electors may mark their ballots. The arrangement of the compartments, shelves or tables shall ensure that the elector may conveniently mark the ballot with absolute secrecy. The compartments, shelves or tables shall be available during the entire time that ballots may be issued. [1999 c.410 Â§42]

Â Â Â Â Â  254.474 Voting booths for primary and general elections. (1) Notwithstanding ORS 254.465 (1), at each primary election and general election, the county clerk shall maintain voting booths in the county as follows:

Â Â Â Â Â  (a) In each county with 35,000 or more electors in the county, the county clerk shall maintain a number of voting booths equal to at least one voting booth for every 20,000 electors in the county; and

Â Â Â Â Â  (b) In each county with fewer than 35,000 electors in the county, the county clerk shall maintain at least one voting booth.

Â Â Â Â Â  (2) The county clerk may determine the location of the voting booths required under this section. [1999 c.1002 Â§4; 1999 c.999 Â§54b]

Â Â Â Â Â  254.475 [Formerly 250.225; 1987 c.267 Â§51; 1993 c.713 Â§35; 1995 c.607 Â§44; renumbered 254.483 in 1999]

Â Â Â Â Â  254.476 Personnel for counting ballots at election conducted by mail. The county clerk may employ personnel as necessary to open envelopes, prepare ballots for counting and count ballots. Such personnel shall not all be members of the same political party. A person who is the spouse, child, son-in-law, daughter-in-law, parent, mother-in-law, father-in-law, sibling, brother-in-law, sister-in-law, aunt, uncle, niece, nephew, stepparent or stepchild of a candidate on the ballot at an election shall not be employed and may not serve as a volunteer in the capacity described in this section. [1999 c.410 Â§41]

Â Â Â Â Â  254.478 Preparation for counting ballots delivered by mail. Not sooner than the seventh day before the date of an election, in preparation for counting ballots delivered by mail, the county clerk may begin opening return identification and secrecy envelopes of ballots delivered by mail and received by the county clerk. The county clerk may take any other actions that are necessary to allow the counting of ballots delivered by mail to begin on election day. [1999 c.1002 Â§2; 2001 c.965 Â§15]

Â Â Â Â Â  254.480 Replacement ballots in elections conducted by mail. (1) In an election conducted by mail, an elector may obtain a replacement ballot described in ORS 254.470 (8). To vote a replacement ballot, the elector must complete and sign a replacement ballot request form. The request for a replacement ballot may be made electronically, by telephone, in writing, in person or by other means designated by the Secretary of State by rule.

Â Â Â Â Â  (2) The replacement ballot request form shall be mailed or made available to the elector along with the replacement ballot.

Â Â Â Â Â  (3) Upon receiving a request for a replacement ballot, the county clerk shall:

Â Â Â Â Â  (a) Verify the registration of the elector and ensure that another ballot has not been returned by the elector;

Â Â Â Â Â  (b) Note in the list of electors that the elector has requested a replacement ballot;

Â Â Â Â Â  (c) Mark the return identification envelope clearly so that it may be readily identified as a replacement ballot; and

Â Â Â Â Â  (d) Issue the replacement ballot by mail or other means.

Â Â Â Â Â  (4) The completed and signed replacement ballot request form and the voted replacement ballot must be received at the office of the county clerk, a place of deposit designated by the county clerk or at any location described in ORS 254.472 or 254.474 not later than the end of the period determined under ORS 254.470 (2) on the date of the election.

Â Â Â Â Â  (5) Upon receiving a voted replacement ballot, the county clerk shall verify that a completed and signed replacement ballot request form has been received by the county clerk or is included with the voted replacement ballot. If a request form has been completed and signed by the elector and received by the county clerk, the county clerk shall process the ballot. If the request form is not completed or signed by the elector or received by the county clerk, the county clerk may not process the ballot. [2001 c.965 Â§27]

Â Â Â Â Â  254.482 Persons authorized to watch receiving and counting of votes in elections conducted by mail. After the date that ballots are mailed as provided in ORS 254.470, the county clerk, if requested, shall permit authorized persons to be at the office of the county clerk to watch the receiving and counting of votes. The authorization shall be in writing, shall be signed by an officer or its county affiliate of a political party, a candidate or the county clerk and shall be filed with the county clerk. The county clerk shall permit only so many persons as watchers under this section as will not interfere with an orderly procedure at the office of the county clerk. [2001 c.805 Â§3; 2005 c.797 Â§56]

POST-ELECTION PROCEDURES

Â Â Â Â Â  254.483 Procedures after polls close; poll book; unused ballots. Immediately after the close of the polls:

Â Â Â Â Â  (1) The names of electors who voted shall be counted and the number written in the poll book.

Â Â Â Â Â  (2) If the election board has unused ballots in its custody that can be used for another election:

Â Â Â Â Â  (a) The board, by an examination of the poll book, shall determine the number of ballots voted and the number of ballots spoiled. These totals shall be written in the poll book; and

Â Â Â Â Â  (b) The board shall count the unused ballots in its custody and shall write this number in the poll book.

Â Â Â Â Â  (3) The election board shall destroy all unused ballots which are printed or identified for a particular election.

Â Â Â Â Â  (4) The board chairperson and clerks shall certify the accounting as written in the poll book by signing the poll book.

Â Â Â Â Â  (5) At a polling place in which ballot labels are used, the election board shall seal the ballot labels closed.

Â Â Â Â Â  (6) The county clerk shall destroy all unused absentee and regular ballots in the county clerk's possession.

Â Â Â Â Â  (7) Each county shall provide for the security of, and shall account for, unused ballots. [Formerly 254.475]

Â Â Â Â Â

Â Â Â Â Â  254.485 Tally of ballots; test of vote tally system. (1) Ballots may be tallied by a vote tally system or by a counting board. A counting board may tally ballots at the precinct or in the office of the county clerk. In any event, the ballots shall be tallied and returned by precinct.

Â Â Â Â Â  (2) If a vote tally system is used, the county clerk shall repeat the public certification test described under ORS 254.235 (1). The test shall be conducted on the date of the election and prior to beginning the tally of ballots. The test may be observed by persons described in ORS 254.235 (2). The county clerk shall certify the results of the test.

Â Â Â Â Â  (3) If a vote tally system is used or if a counting board has been appointed, the tally of ballots may begin before the polls close.

Â Â Â Â Â  (4) If ballots are tallied by a counting board, after the tally has begun it shall continue until completed. A counting board shall tally without adjournment and in the presence of the clerks and persons authorized to attend. However, the board may be relieved by another board if the tally is not completed after 12 hours.

Â Â Â Â Â  (5) A counting board shall audibly announce the tally as it proceeds. The board shall use only pen and ink to tally.

Â Â Â Â Â  (6) For ballots cast using a voting machine, the county clerk shall:

Â Â Â Â Â  (a) Enter the ballots cast using the machine into the vote tally system; and

Â Â Â Â Â  (b) In the event of a recount, provide the paper record copy recorded by the machine to the counting board.

Â Â Â Â Â  (7) A person other than the county clerk, a member of a counting board or any other elections official designated by the county clerk may not tally ballots under this chapter. [1979 c.190 Â§270; 1995 c.607 Â§45; 1999 c.318 Â§37; 1999 c.410 Â§58; 2001 c.965 Â§23; 2005 c.731 Â§5; 2005 c.797 Â§68]

Â Â Â Â Â  254.495 Tally and return sheets; counting and tallying ballots. The election board, to tally ballots, shall use the tally sheets and two copies of the return sheet. The completed sheets shall contain the offices on the ballot, the number and name of each candidate who received a vote, the total number of votes cast for each candidate and each measure voted upon, and the total number of votes cast for and against the measure. The tally and return sheets, when completed, shall be certified correct by the election board which kept them. [Formerly 250.471]

Â Â Â Â Â  254.500 Tally of write-in votes. (1) This section governs the tally of votes cast for persons whose names were not printed on the ballot but are written in by electors. All such write-in votes for each office on the ballot shall be tallied together, except as follows:

Â Â Â Â Â  (a) If the total number of write-in votes for candidates for the same nomination or office equals or exceeds the number of votes cast for any candidate for the same nomination or office on the ballot who appears to have been nominated or elected, the county clerk shall tally all write-in votes cast for the office to show the total number of votes cast for each write-in candidate.

Â Â Â Â Â  (b) If no names of candidates are printed on the ballot for an office, the county clerk shall tally the votes cast for each candidate for the office who received a vote.

Â Â Â Â Â  (2) No person other than the county clerk, a member of a counting board or any other elections official designated by the county clerk may tally write-in votes. [1985 c.508 Â§2; 1993 c.493 Â§45; 1995 c.607 Â§46; 1999 c.318 Â§38]

Â Â Â Â Â  254.505 Ballots to be counted; void ballots; partially void ballots. (1) Only official ballots shall be counted. Any vote from which it is impossible to determine the elector's choice for the office or measure shall not be counted. Any ballot that has a sticker or other device in violation of ORS 254.405 (2) shall be void and shall not be counted. Counting board clerks shall disregard misspelling or abbreviations of the names of candidates if it can be ascertained from the ballot for whom the vote was intended.

Â Â Â Â Â  (2) When ballots are counted by counting boards, the board chairperson, using ink, immediately shall initial the back of the wholly or partially void ballot and write on it "Not counted for ______" (stating the office or measure). The election board shall seal the wholly void ballots in an envelope. [Formerly 250.510; 1999 c.410 Â§59]

Â Â Â Â Â  254.510 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.515 Counting ballots marked "Presidential only." Ballots marked "Presidential only" may be counted only for the offices for which the elector is entitled to vote. Votes on the ballot for other offices may not be counted. [Formerly 250.520; 1999 c.410 Â§60; 2005 c.797 Â§57]

Â Â Â Â Â  254.520 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.525 Duties immediately after vote tally; test of vote tally system. (1) Immediately after the tally of votes:

Â Â Â Â Â  (a) The board chairperson shall count the regular and absentee ballots either tallied or rejected, and write the number in the poll book. The number shall be certified as correct by board members.

Â Â Â Â Â  (b) If all votes cast at the polling place are tallied there, the election board shall post one copy of the return sheet in a prominent location outside the polling place.

Â Â Â Â Â  (c) The election board shall deliver under seal to the county clerk one copy of the return sheet, the tally sheet, ballots, ballot stubs, ballot boxes and written challenge statements. The board also shall deliver the other equipment to the county clerk.

Â Â Â Â Â  (2) If a vote tally system is used, the county clerk shall repeat the public certification test described under ORS 254.235 (1). The test shall be conducted after all the ballots are tallied but before the final results of the election are certified or before the vote tally system is shut down. The test may be observed by persons described in ORS 254.235 (2). The county clerk shall certify the results of the test. [1979 c.190 Â§274; 1993 c.713 Â§36; 1999 c.410 Â§61; 2001 c.965 Â§24]

Â Â Â Â Â  254.530 [Amended by 1957 c.608 Â§187; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.535 Preservation of certain materials; retention of records. (1) Except as provided in subsection (3) of this section, each poll book, tally sheet, return sheet and ballot return identification envelope shall be preserved for two years after the election to which it relates.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the county clerk shall destroy the ballots, ballot stubs and written challenge statements not sooner than the 90th day after the final day permitted for a contest of the election, unless otherwise ordered by the court.

Â Â Â Â Â  (3) In accordance with 42 U.S.C. 1974, any ballot, voter registration records and any other materials relating to any election at which a candidate is nominated or elected to federal office shall be retained for not less than 22 months following the date of the election. [1979 c.190 Â§275; 1999 c.410 Â§62]

Â Â Â Â Â  254.540 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.545 Duties of county clerk after election. Subject to ORS 254.548, the county clerk:

Â Â Â Â Â  (1) As soon as possible after any election, shall prepare abstracts of votes. The abstract for election of Governor shall be on a sheet separate from the abstracts for other offices and measures.

Â Â Â Â Â  (2) On completion of the abstracts, shall record a complete summary of votes cast in the county for each office, candidate for office and measure. The county clerk shall sign and certify this record.

Â Â Â Â Â  (3) Not later than the 20th day after the election, shall deliver a copy of the abstracts for other than county offices to the appropriate elections officials. The abstract for election of Governor shall be delivered separately to the Secretary of State as provided in section 4, Article V, Oregon Constitution.

Â Â Â Â Â  (4) Not later than the 30th day after the election, shall proclaim which county measure is paramount, if two or more approved county measures contain conflicting provisions.

Â Â Â Â Â  (5) Shall prepare and deliver a certificate of nomination or election to each candidate having the most votes for nomination for or election to county or precinct offices.

Â Â Â Â Â  (6) Shall prepare, and file with the county governing body, a certificate stating the compensation to which the board clerks are entitled. The county governing body shall order the compensation paid by county funds. [1979 c.190 Â§276; 1987 c.267 Â§52; 1995 c.712 Â§66; 1999 c.410 Â§63; 1999 c.999 Â§55; 2005 c.157 Â§2; 2005 c.797 Â§48]

Â Â Â Â Â  254.546 Duties of county clerk after recall election; official declaration of result of recall election. (1) In the case of a recall election held on a date other than the date of the primary election or general election, the county clerk shall prepare an abstract of the votes and deliver it to the elections official authorized to order the recall election not later than the 20th day after the election.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, for purposes of section 18, Article II, Oregon Constitution, the result of the recall election referred to in subsection (1) of this section shall be considered officially declared on the date the abstract of the votes is delivered.

Â Â Â Â Â  (3) If the elections official authorized to order the recall election is the Secretary of State, the Secretary of State shall officially declare the result of the election not later than the 30th day after the election. [1999 c.318 Â§36; 2005 c.797 Â§49]

Â Â Â Â Â  254.548 Individual nominated or elected by write-in votes; form; rules. (1) An individual nominated or elected to a public office by write-in votes shall sign and file a form indicating that the individual accepts the nomination or office before the filing officer may issue a certificate of nomination or election. The Secretary of State by rule shall prescribe the form to be used under this section.

Â Â Â Â Â  (2) In the case of an individual nominated or elected by write-in votes to a public office:

Â Â Â Â Â  (a) Not later than the 30th day after the election, the filing officer shall prepare and deliver the form described in subsection (1) of this section to the individual;

Â Â Â Â Â  (b) Not later than the 45th day after the election, if the individual accepts the nomination or office, the individual shall sign and file the form with the filing officer; and

Â Â Â Â Â  (c) Not later than the 50th day after the election, if the individual files the form by the deadline specified in paragraph (b) of this subsection, the filing officer shall prepare and deliver a certificate of nomination or election to the individual and, if applicable, issue a proclamation declaring the election of the candidate to the office. [1991 c.719 Â§56; 2005 c.157 Â§1]

Â Â Â Â Â  254.550 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.555 Secretary of State's duties after election; Governor's proclamation. (1) Except as provided in ORS 254.548, not later than the 30th day after any election, the Secretary of State, regarding offices for which the secretary receives filings for nomination, shall:

Â Â Â Â Â  (a) Canvass the votes for the offices, except the office of Governor after the general election.

Â Â Â Â Â  (b) Enter in a register of nominations after the primary election the name and, if applicable, major political party of each candidate nominated, the office for which the candidate is nominated, and the date of entry.

Â Â Â Â Â  (c) Prepare and deliver a certificate of nomination or election to each candidate having the most votes for nomination for or election to the office. The Secretary of State shall sign the certificate under the seal of the state.

Â Â Â Â Â  (d) Issue a proclamation declaring the election of candidates to the offices.

Â Â Â Â Â  (2) Not later than the 30th day after the election:

Â Â Â Â Â  (a) The Secretary of State, regarding measures for which the secretary as the filing officer, shall canvass the votes for each measure.

Â Â Â Â Â  (b) The Governor shall issue a proclamation giving the number of votes cast for or against each such measure, and declaring the approved measures as the law on the effective date of the measure. If two or more approved measures contain conflicting provisions, the Governor shall proclaim which is paramount. [1979 c.190 Â§277; 1987 c.267 Â§53; 1995 c.712 Â§67; 1997 c.249 Â§76; 1999 c.999 Â§56; 2005 c.157 Â§3]

Â Â Â Â Â  254.560 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.565 Duties of city elections officer after election. Subject to ORS 254.548, the chief city elections officer:

Â Â Â Â Â  (1) After the primary election, shall enter in a register of nominations:

Â Â Â Â Â  (a) The name of each candidate for city office nominated at the primary election.

Â Â Â Â Â  (b) The office for which the candidate is nominated.

Â Â Â Â Â  (c) If applicable, the name of the major political party nominating the candidate.

Â Â Â Â Â  (d) The date of the entry.

Â Â Â Â Â  (2) After the general election, shall prepare and deliver a certificate of election to each qualified candidate having the most votes for election to a city office.

Â Â Â Â Â  (3) Not later than the 30th day after any election, shall canvass the vote on each city measure, and if two or more of the approved measures contain conflicting provisions, proclaim which is paramount. [Formerly 249.491; 1987 c.267 Â§54; 1995 c.712 Â§68; 1999 c.318 Â§39; 2005 c.157 Â§4]

Â Â Â Â Â  254.568 Certificate of election required before taking oath of office. When a candidate elected to public office is required by law to take, file, subscribe or indorse an oath of office before entering upon the duties of the office, the candidate shall not take, file, subscribe or indorse the oath until the candidate has been granted a certificate of election. [1993 c.493 Â§101]

Â Â Â Â Â  254.570 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.575 Procedure when tie vote. When two or more candidates for the same office, after a full recount of votes, have an equal and the highest number of votes:

Â Â Â Â Â  (1) For election to state Senator or Representative, a party office, or a public office for which the elections officer is other than the Secretary of State, the elections officer shall have the candidates meet publicly to decide by lot who is elected.

Â Â Â Â Â  (2) For election to a public office other than Governor or those referred to in subsection (1) of this section, the Secretary of State by proclamation shall order a new election to fill the office.

Â Â Â Â Â  (3) For election to Governor, the Legislative Assembly at the beginning of the next regular session shall meet jointly and elect one of the candidates.

Â Â Â Â Â  (4) For nomination by one major political party to an office, the elections officer who receives filings for nomination to the office shall have the candidates meet publicly to decide by lot who is nominated. [1979 c.190 Â§279; 2001 c.965 Â§43]

Â Â Â Â Â  254.580 [Amended by 1957 c.608 Â§188; 1979 c.190 Â§378; renumbered 260.575]

Â Â Â Â Â  254.590 [Amended by 1979 c.190 Â§377; renumbered 260.565]

Â Â Â Â Â  254.600 [Amended by 1975 c.683 Â§5; 1977 c.178 Â§1; 1979 c.190 Â§379; 1979 c.519 Â§28; renumbered 260.585]

SPECIAL ELECTION IN CASE OF DEATH OF NOMINEE

Â Â Â Â Â  254.650 Special election in case of death of nominee of major political party within 30 days of general election. (1) If the Secretary of State determines that a vacancy exists in the nomination of a candidate of a major political party for state office, that the vacancy is due to the death of the candidate and that the vacancy occurred after the 30th day before the date of the general election:

Â Â Â Â Â  (a) The election for that state office may not be held at the general election;

Â Â Â Â Â  (b) The county clerks may not count ballots cast for candidates for that state office at the general election; and

Â Â Â Â Â  (c) The Secretary of State shall order a special election as provided in ORS 254.655.

Â Â Â Â Â  (2) The candidates listed on the ballot at the special election shall be:

Â Â Â Â Â  (a) The candidates who were listed on the general election ballot, other than the candidate whose nomination became vacant; and

Â Â Â Â Â  (b) The candidate selected to fill the vacancy in the nomination as provided in ORS 249.190 or 249.205.

Â Â Â Â Â  (3) As used in this section "state office" means the office of Governor, Secretary of State, State Treasurer, Attorney General, state Senator or state Representative. [2003 c.542 Â§2]

Â Â Â Â Â  254.655 Order calling special election; date. (1) If the Secretary of State determines that a special election is necessary under ORS 254.650, the secretary shall issue an order calling the election. The secretary shall issue the order not later than the fifth business day after the date of the general election.

Â Â Â Â Â  (2) The date of the special election shall be determined by the Secretary of State by rule. The special election shall be held not sooner than January 2 of the odd-numbered year following the date of the general election and not later than the Friday before the second Monday in January of the odd-numbered year.

Â Â Â Â Â  (3) Notwithstanding ORS 254.465, the special election shall be held by mail as provided in ORS 254.470.

Â Â Â Â Â  (4) There shall be no state voters' pamphlet for any special election called under this section. [2003 c.542 Â§3]

Â Â Â Â Â  254.660 Conduct of special election; rules. (1) Notwithstanding ORS 253.045 and 253.065, for a special election called under ORS 254.655, long-term absentee ballots shall be mailed not later than the 30th day before the date of the election. County clerks shall make other absentee ballots available not later than the 28th day before the date of the special election.

Â Â Â Â Â  (2) Notwithstanding ORS 254.545, not later than 5 p.m. of the third day after the date of the special election, the county clerk shall deliver to the Secretary of State a copy of the abstracts for the offices voted upon at the special election. The abstract for election of Governor shall be delivered separately to the secretary as provided in section 4, Article V of the Oregon Constitution.

Â Â Â Â Â  (3) Notwithstanding ORS 253.135, not later than 5 p.m. of the first day after the date of the special election, a county clerk who received a ballot originating in another county shall forward the ballot by overnight mail or delivery or by the most expeditious means available to the county clerk of the county from which the ballot originated.

Â Â Â Â Â  (4) Notwithstanding ORS 254.555, not later than 5 p.m. of the fourth business day after the date of the special election, the Secretary of State shall issue a proclamation declaring the election of candidates to offices or shall order recounts of the votes cast as provided in ORS 258.280.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 258.161, a recount may not be conducted for any special election under this section unless the recount is required by ORS 258.280.

Â Â Â Â Â  (b) If a recount for any special election is required by ORS 258.280, the Secretary of State shall complete the recount as expeditiously as possible to minimize disruption to the sessions of the Legislative Assembly and shall issue a proclamation declaring the election of a candidate to office upon completion of the recount.

Â Â Â Â Â  (6) The cost of all special elections called under ORS 254.655 shall be paid by the state.

Â Â Â Â Â  (7) The ballot at a special election described in this section may not contain:

Â Â Â Â Â  (a) Any measure; or

Â Â Â Â Â  (b) Any candidate other than those candidates for which a special election is necessary.

Â Â Â Â Â  (8) If there is a vacancy in the nomination of a candidate at a special election called under ORS 254.655, the vacancy in the nomination shall be filled in the manner provided in ORS chapter 249 and the special election shall be held as scheduled.

Â Â Â Â Â  (9) When the office of state Senator or state Representative is vacant at the beginning of a session of the Legislative Assembly due to a special election called under ORS 254.655, the vacancy may not be filled as provided in ORS 171.051 unless, before entering upon the duties of the office to which the person was elected, the person elected at the special election dies, resigns or is declared disqualified by the house to which the person was elected.

Â Â Â Â Â  (10) The Secretary of State may adopt rules governing the procedures for conducting a special election required by ORS 254.650. [2003 c.542 Â§4]

Â Â Â Â Â  254.990 [Repealed by 1979 c.190 Â§431]

_______________



Chapter 255

Chapter 255 Â Special District Elections

2005 EDITION

SPECIAL DISTRICT ELECTIONS

ELECTIONS

GENERAL PROVISIONS

255.005Â Â Â Â  Definitions

255.012Â Â Â Â  "District" defined

255.022Â Â Â Â  Procedures for district elections; metropolitan service district candidates

255.035Â Â Â Â  Authority of elections officer to obtain advice and assistance

255.045Â Â Â Â  Notice of change of district boundary

255.055Â Â Â Â  Delegation to district elections authority of responsibility to conduct district election

255.062Â Â Â Â  Date of election on measure referred by district elections authority

255.069Â Â Â Â  Delivery and preparation of form for updating information on members of district boards; rules

255.075Â Â Â Â  Publication of notice of district election to elect district board or district school board; notice by mail; rules

255.085Â Â Â Â  Notice of district election on issuance of bonds or on other measure

255.095Â Â Â Â  Publication of election notice and facsimile of sample ballot for polling place elections; rules

INITIATIVE AND REFERENDUM

255.115Â Â Â Â  Definitions for ORS 255.125 to 255.205

255.125Â Â Â Â  Application of ORS 255.135 to 255.205

255.135Â Â Â Â  Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement

255.140Â Â Â Â  Determination of compliance with constitutional provisions; notice; appeal

255.145Â Â Â Â  Preparation of ballot title for certain measures; notice

255.155Â Â Â Â  Procedure for elector dissatisfied with title of district measure

255.165Â Â Â Â  Signature requirements

255.175Â Â Â Â  Filing officer; filing requirements; verification of signatures

255.185Â Â Â Â  Date of election on measure initiated or referred by electors

255.205Â Â Â Â  Retention of petition materials

255.215Â Â Â Â  Notice by mail in lieu of or in addition to newspaper publication

NOMINATIONS

255.235Â Â Â Â  Nomination of candidates for election to district boards; withdrawal

255.245Â Â Â Â  Nominations to fill certain vacancies; Secretary of State to adopt rules

CONDUCT OF ELECTIONS

255.275Â Â Â Â  Consolidated use of election supplies

255.285Â Â Â Â  Combining of election precincts

255.288Â Â Â Â  Methods of providing map of proposed boundaries for election on boundary question

255.291Â Â Â Â  Ballot to state position or zone number of candidate

255.295Â Â Â Â  Preparing abstract; notification of results

255.305Â Â Â Â  Election expenses paid by district; exceptions; apportionment of expenses; rules

ELECTION DATES

255.325Â Â Â Â  Legislative intent to promote regularity of special district elections; rulemaking and enforcement by Secretary of State

255.335Â Â Â Â  Regular district election; terms of board members; organizational meeting

255.345Â Â Â Â  Special election dates

Â Â Â Â Â  255.001 [1973 c.155 Â§2 (enacted in lieu of 255.011); 1975 c.766 Â§21; repealed by 1979 c.190 Â§431]

GENERAL PROVISIONS

Â Â Â Â Â  255.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (2) "District board" means the governing body of a district.

Â Â Â Â Â  (3) "District election" means any election authorized or required to be held by a district.

Â Â Â Â Â  (4) "District elections authority" means the county court or board of county commissioners, district board or other body or officer authorized or required to call a district election.

Â Â Â Â Â  (5) "Elections officer" means the:

Â Â Â Â Â  (a) County clerk of the county in which the administrative office of the district is located regarding a measure, or a candidate for an office, to be voted on in a district located in more than one county.

Â Â Â Â Â  (b) County clerk regarding a measure, or a candidate for an office, to be voted on in a district situated wholly within the county.

Â Â Â Â Â  (6) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (7) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (8) "Regular district election" means the election held each year for the purpose of electing members of any district board as defined in subsection (2) of this section.

Â Â Â Â Â  (9) "School district" means a common school district, a union high school district, an education service district or a community college district. [Formerly 259.010; 1983 c.392 Â§6; 1985 c.808 Â§39; 1987 c.707 Â§20]

Â Â Â Â Â  255.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.011 [1957 c.608 Â§190; 1965 c.39 Â§1; 1971 c.733 Â§1; repealed by 1973 c.155 Â§1 (255.001 enacted in lieu of 255.011)]

Â Â Â Â Â  255.012 "District" defined. As used in this chapter, "district" means:

Â Â Â Â Â  (1) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (2) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (3) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (4) A mass transit district organized under ORS 267.010 to 267.390.

Â Â Â Â Â  (5) A transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (6) A metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (7) A translator district organized under ORS 354.605 to 354.715.

Â Â Â Â Â  (8) A library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (9) A county road district organized under ORS 371.055 to 371.110.

Â Â Â Â Â  (10) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (11) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (12) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (13) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (14) A sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (15) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (16) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (17) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (18) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (19) An airport district organized under ORS chapter 838.

Â Â Â Â Â  (20) A geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (21) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (22) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (23) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (24) A livestock district organized under ORS 607.005 to 607.051.

Â Â Â Â Â  (25) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (26) The Port of Portland established by ORS 778.010.

Â Â Â Â Â  (27) A school district.

Â Â Â Â Â  (28) Territory, other than territory within a city, proposed to be created, formed or incorporated into a district or to be annexed or otherwise added to a district.

Â Â Â Â Â  (29) A soil and water conservation district organized under ORS 568.210 to 568.810 and 568.900 to 568.933. [Formerly 259.020; 1981 c.226 Â§16; 1983 c.238 Â§1; 1983 c.350 Â§70; 1993 c.577 Â§18]

Â Â Â Â Â  255.013 [1971 c.94 Â§2; 1973 c.264 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.015 [1967 c.309 Â§2; 1969 c.401 Â§1; 1971 c.733 Â§4; 1973 c.794 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.018 [1967 c.309 Â§3; 1979 c.190 Â§185; renumbered 251.155]

Â Â Â Â Â  255.020 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.022 Procedures for district elections; metropolitan service district candidates. (1) Except as otherwise specifically provided in this section or by the law under which the district is formed or is operating, a district election shall be conducted in accordance with this chapter.

Â Â Â Â Â  (2) Except as otherwise provided by this chapter, district elections shall be subject to the election laws, excluding ORS chapter 251 providing for voters' pamphlets unless specifically applicable, and shall be conducted as nearly as practicable as are general elections.

Â Â Â Â Â  (3) Except as otherwise provided by the law under which the district is formed or is operating, candidates for any elected office of a metropolitan service district organized under ORS chapter 268 shall be nominated and elected in accordance with ORS chapter 249. [Formerly 259.040; 1995 c.607 Â§47]

Â Â Â Â Â  255.025 [1955 c.154 Â§1; 1973 c.400 Â§1; 1975 c.766 Â§22; 1979 c.190 Â§174; renumbered 251.026]

Â Â Â Â Â  255.027 [1971 c.733 Â§2; 1975 c.766 Â§6; 1979 c.190 Â§179; renumbered 251.085]

Â Â Â Â Â  255.028 [1973 c.155 Â§4; 1975 c.766 Â§23; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.029 [1973 c.155 Â§5; 1975 c.766 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.030 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.031 [1957 c.608 Â§192; 1959 c.457 Â§1; 1963 c.144 Â§1; 1969 c.82 Â§1; 1971 c.94 Â§6; 1973 c.658 Â§1; 1975 c.766 Â§8; 1975 c.779 Â§29; 1979 c.190 Â§177; 1979 c.533 Â§1; renumbered 251.065]

Â Â Â Â Â  255.035 Authority of elections officer to obtain advice and assistance. In performing functions under this chapter, the elections officer may request the advice and assistance of the district elections authority or the officers of the district. Upon receipt of a request, a district elections authority or the officer of a district shall furnish advice and assistance to the maximum extent practicable. [Formerly 259.160]

Â Â Â Â Â  255.040 [Amended by 1957 c.608 Â§193; 1959 c.457 Â§2; 1979 c.190 Â§176; renumbered 251.055]

Â Â Â Â Â  255.045 Notice of change of district boundary. If the boundary of a district is changed, the district board immediately shall send a certified copy of the order, resolution or other action changing the boundary to the elections officer. [1979 c.190 Â§285]

Â Â Â Â Â  255.050 [Amended by 1955 c.96 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.051 [1957 c.608 Â§194; 1959 c.457 Â§3; 1969 c.329 Â§1; 1975 c.766 Â§9; 1975 c.779 Â§30; 1979 c.190 Â§180; 1979 c.533 Â§3; renumbered 251.095]

Â Â Â Â Â  255.055 Delegation to district elections authority of responsibility to conduct district election. The elections officer may delegate to the district elections authority at the request of the district elections authority any responsibility to conduct the district election, in whole or in part, except the designation of polling places, if the elections officer determines that:

Â Â Â Â Â  (1) The election will be conducted in accordance with this chapter;

Â Â Â Â Â  (2) The polling places designated by the elections officer for the election will be the only polling places used by the district for that election; and

Â Â Â Â Â  (3) No inconvenience for electors of the district will result. [Formerly 259.035]

Â Â Â Â Â  255.060 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.061 [1957 c.608 Â§195; 1961 c.532 Â§1; 1969 c.83 Â§1; 1971 c.94 Â§7; 1975 c.766 Â§10; 1977 c.364 Â§1; 1979 c.190 Â§186; renumbered 251.165]

Â Â Â Â Â  255.062 Date of election on measure referred by district elections authority. Unless specifically provided otherwise, when the district elections authority of a district that holds regular district elections refers a measure to the electors of the district, the election on the measure shall be held on a district election date specified by the district elections authority in the order calling the election. The election date may not be sooner than the first available election date in ORS 255.345 (1) for which the filing deadline can be met after the date of the order calling the election and may not be later than the next regular district election following the 61st day after the date of the order. [1983 c.350 Â§72; 1985 c.808 Â§40; 1989 c.923 Â§13]

Â Â Â Â Â  255.069 Delivery and preparation of form for updating information on members of district boards; rules. (1) Not later than the 115th day before a regular district election, or not later than the 135th day before a district election held on the date of a primary election or general election, the elections officer shall deliver to each district elections authority, by certified mail, a form for updating information on members of district boards. The form shall include, at a minimum, the district offices to be filled or for which candidates are to be nominated or elected at the next district election and information concerning the candidates.

Â Â Â Â Â  (2) Not later than the 105th day before a regular district election or not later than the 125th day before a district election held on the date of a primary election or general election, the district elections authority shall return to the elections officer the form for updating information on members of district boards.

Â Â Â Â Â  (3) The elections officer shall prepare the notice required by ORS 255.075 by using the form completed by the district elections authority and any other information available. If the form is not returned by the district elections authority by the deadline specified in subsection (2) of this section, the elections officer shall prepare the notice for the district using the most current information available. If the form is returned by the district elections authority after the deadline, the elections officer shall prepare a corrected notice. The district shall be liable for any additional costs incurred in preparing and publishing a corrected notice.

Â Â Â Â Â  (4) The elections officer shall retain the completed forms in a file maintained for that purpose. All forms shall be kept for a period of at least four years after the district election for which the form was completed.

Â Â Â Â Â  (5) If a district is located in more than one county, the elections officer shall immediately certify the information contained on the form required under subsection (2) of this section to the county clerk of any other county in which the district is located.

Â Â Â Â Â  (6) The Secretary of State by rule shall establish the forms and procedures the elections officer and the district elections authority shall use in maintaining adequate records for preparation of the form required under subsection (1) of this section. [1991 c.719 Â§58; 1995 c.712 Â§69]

Â Â Â Â Â  255.070 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.075 Publication of notice of district election to elect district board or district school board; notice by mail; rules. (1) When a district election is to be held for the purpose of electing members of the district board, the elections officer shall publish a notice stating the date of the election, the board positions to be voted upon and the latest date on which candidates for election as board members may file petitions for nomination or declarations of candidacy. The notice shall be printed once in a newspaper of general circulation in the district not later than the 40th day before the last day for filing a petition for nomination or declaration of candidacy.

Â Â Â Â Â  (2) In lieu of or in addition to publication of notice under subsection (1) of this section, the elections officer may give notice by mail to each elector of the district. The notice shall have postage prepaid and shall be considered given when mailed. The notice shall be made not later than the 40th day before the last day for filing a petition for nomination or declaration of candidacy. Proof of mailing shall be by affidavit of the district elections officer who mailed the notice. The affidavit shall state the time and place the notice was mailed.

Â Â Â Â Â  (3) The Secretary of State by rule shall establish the procedures that the elections officer shall follow in maintaining adequate records for preparation of the notice required under subsection (1) of this section. [Formerly 259.080; 1981 c.639 Â§6; 1983 c.379 Â§1; 1985 c.808 Â§41]

Â Â Â Â Â

Â Â Â Â Â  255.080 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.085 Notice of district election on issuance of bonds or on other measure. (1) Not later than the 61st day before a district election on a measure, the district elections authority shall deliver to the elections officer a notice stating the date of the election and a ballot title. The district elections authority shall prepare the ballot title for a measure referred by the authority with the assistance of the district attorney for the county of the elections officer or an attorney employed by the district elections authority.

Â Â Â Â Â  (2) If a district submits a measure to the electors of the district at an election held on the first Tuesday after the first Monday in November and the district submitted a measure on the election date in ORS 255.345 (1) immediately preceding the date of an election held on the first Tuesday after the first Monday in November, the district elections authority shall file the measure for the election held on the first Tuesday after the first Monday in November with the elections officer not later than the 47th day before an election held on the first Tuesday after the first Monday in November.

Â Â Â Â Â  (3) A notice of election called to approve the issuance of bonds shall include:

Â Â Â Â Â  (a) The purpose for which the bonds are to be used;

Â Â Â Â Â  (b) The amount and the term of the bonds;

Â Â Â Â Â  (c) The kind of bonds proposed to be issued; and

Â Â Â Â Â  (d) If the bond election is authorized by ORS 450.900, the additional notice requirements in ORS 450.905.

Â Â Â Â Â  (4)(a) In the case of a measure submitted by initiative or referendum petition, the elections officer shall publish the notice in the next available edition of a newspaper of general circulation in the district after the deadline for filing the notice.

Â Â Â Â Â  (b) In the case of a measure referred by the district elections authority, the elections officer shall publish the notice of election in the next available edition of a newspaper of general circulation in the district after the notice of election is filed. The notice shall also state that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 255.155. If the circuit court certifies a different ballot title, the elections officer shall publish an amended notice of election in the next available edition of the newspaper referred to in this subsection after the new title is certified to the elections officer. [Formerly 259.090; 1981 c.173 Â§32; 1981 c.391 Â§11; 1983 c.379 Â§2; 1985 c.808 Â§42; 1987 c.707 Â§23; 1989 c.923 Â§14; 1991 c.71 Â§10; 1991 c.107 Â§12; 1993 c.493 Â§46; 1993 c.713 Â§59; 1995 c.712 Â§120]

Â Â Â Â Â  255.090 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.095 Publication of election notice and facsimile of sample ballot for polling place elections; rules. If the election is conducted at polling places:

Â Â Â Â Â  (1) Notice of any district election shall be published once in a newspaper of general circulation in the district.

Â Â Â Â Â  (2) Not later than the day of the election nor sooner than the 15th day before the election, the elections officer shall publish a facsimile, except as to size, of the sample ballot, a list of the polling places and the hours the polls are to be open. The information shall be published once in the newspaper in which the notice was published under subsection (1) of this section, at the current published local display advertising rate.

Â Â Â Â Â  (3) The Secretary of State by rule may establish the procedure for preparing election notices for publication in a newspaper. [Formerly 259.100; 1983 c.379 Â§3; 1999 c.410 Â§64]

INITIATIVE AND REFERENDUM

Â Â Â Â Â  255.115 Definitions for ORS 255.125 to 255.205. As used in ORS 255.125 to 255.205, "district" means a district referred to in subsection (5) of section 1, Article IV, Oregon Constitution. [1979 c.190 Â§290]

Â Â Â Â Â  255.125 Application of ORS 255.135 to 255.205. ORS 255.135 to 255.205 carry out the provisions of section 1, Article IV, Oregon Constitution, and shall apply to the exercise of initiative or referendum powers by the people of a district regarding a district measure. [1979 c.190 Â§291]

Â Â Â Â Â  255.135 Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement. (1) Before circulating a petition to initiate or refer a district measure, the petitioner shall file with the elections officer a prospective petition. The elections officer immediately shall date and time stamp the prospective petition, and specify the form on which the petition shall be printed for circulation. The officer shall retain the prospective petition.

Â Â Â Â Â  (2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 255.145 (1). If the circuit court has not reviewed the ballot title under ORS 255.155, the cover of an initiative petition shall contain the ballot title described in ORS 255.145 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance to be referred and the date it was adopted by the district board.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: "Some Circulators For This Petition Are Being Paid."

Â Â Â Â Â  (5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the individuals signed the sheet in the presence of the circulator and that the circulator believes each individual is an elector registered in the district.

Â Â Â Â Â  (7) If the gathering of signatures exceeds the period of one year from the time the petition is approved for circulation, any of the chief petitioners, on or before the anniversary of approval of the petition for circulation:

Â Â Â Â Â  (a) Shall file annually with the elections officer a statement that the initiative petition is still active; and

Â Â Â Â Â  (b) May submit to the elections officer for verification any signatures gathered on the petition in the preceding year.

Â Â Â Â Â  (8) Not later than 30 days before the date that the chief petitioners must file a statement and submit signatures under subsection (7) of this section, the elections officer shall notify the chief petitioners in writing of the requirements of subsection (7) of this section. The notice shall be sent by certified mail, return receipt requested.

Â Â Â Â Â  (9) The elections officer shall not accept for filing any petition which has not met the provisions of subsection (7) of this section.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§292; 1981 c.909 Â§8; 1983 c.756 Â§12; 1991 c.106 Â§3; 1992 c.1 Â§4; 1995 c.607 Â§48; 1997 c.846 Â§4; 1999 c.318 Â§30; 2001 c.965 Â§7]

Â Â Â Â Â  255.140 Determination of compliance with constitutional provisions; notice; appeal. (1) Not later than the fifth business day after receiving a prospective petition for an initiative measure, the elections officer shall determine in writing whether the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (2) If the elections officer determines that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the elections officer shall proceed as required in ORS 255.145. The elections officer shall include in the publication required under ORS 255.145 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (3) If the elections officer determines that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the elections officer shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

Â Â Â Â Â  (4) Any elector dissatisfied with a determination of the elections officer under subsection (1) of this section may petition the circuit court of the judicial district in which the administrative office of the district is located seeking to overturn the determination of the elections officer. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the elections officer. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the elections officer.

Â Â Â Â Â  (5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition. [1991 c.719 Â§38; 2005 c.797 Â§44]

Â Â Â Â Â  255.145 Preparation of ballot title for certain measures; notice. (1) When a prospective petition for a district measure to be referred is filed with the elections officer, the officer shall authorize the circulation of the petition containing the title of the measure as enacted by the district elections authority or, if there is no title, the title supplied by the petitioner filing the prospective petition. The elections officer immediately shall send two copies of the prospective petition to the district attorney of the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) Not later than the sixth business day after a prospective petition for a district measure to be initiated is filed with the elections officer, the officer shall send two copies of it to the district attorney of the county in which the administrative office of the district is located if the measure to be initiated has been determined to be in compliance with section 1 (2)(d) and (5), Article IV of the Oregon Constitution, as provided in ORS 255.140.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition, the district attorney shall provide a ballot title for the district measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the elections officer. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

Â Â Â Â Â  (4) A copy of the ballot title shall be furnished to the chief petitioner.

Â Â Â Â Â  (5) The elections officer, upon receiving a ballot title for a district measure to be referred or initiated from the district attorney, shall publish in the next available edition of a newspaper of general circulation in the district a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 255.155. [1979 c.190 Â§293; 1985 c.808 Â§43; 1987 c.707 Â§20a; 1991 c.719 Â§29; 1995 c.607 Â§49; 2005 c.797 Â§45]

Â Â Â Â Â  255.155 Procedure for elector dissatisfied with title of district measure. (1) Any elector dissatisfied with a ballot title filed with the elections officer by the district attorney or district elections authority may petition the circuit court of the judicial district in which the administrative office of the district is located seeking a different title and stating the reasons the title filed with the court is insufficient, not concise or unfair. The petition shall name as respondent the district attorney or district elections authority, depending on who prepared the ballot title, and must be filed not later than the seventh business day after the title is filed with the elections officer. The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the elections officer a title for the measure which meets the requirements of ORS 250.035.

Â Â Â Â Â  (2) An elector filing a petition under this section shall notify the county clerk in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of petitions or conduct of the election at which the measure is to be submitted to the electors. [1979 c.190 Â§294; 1983 c.514 Â§13a; 1987 c.707 Â§21; 1989 c.503 Â§16; 1993 c.493 Â§99; 1995 c.534 Â§5]

Â Â Â Â Â  255.165 Signature requirements. (1) Except for a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, a petition to refer or initiate a district measure must be signed by a number of electors registered in the district that:

Â Â Â Â Â  (a) For an initiative petition, is not less than 15 percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term; and

Â Â Â Â Â  (b) For a referendum petition, is not less than 10 percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

Â Â Â Â Â  (2) A petition to refer or initiate a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, must be signed by a number of electors registered in the district that:

Â Â Â Â Â  (a) For an initiative petition, is not less than six percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term; and

Â Â Â Â Â  (b) For a referendum petition, is not less than four percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

Â Â Â Â Â  (3) Except for a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, a petition to refer a district measure must be filed with the elections officer not later than the 30th day after adoption of the district ordinance sought to be referred.

Â Â Â Â Â  (4) A petition to refer a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, must be filed with the elections officer not later than the 90th day after adoption of the district ordinance sought to be referred. [1979 c.190 Â§295; 1983 c.350 Â§75; 1987 c.211 Â§1; 1989 c.328 Â§1]

Â Â Â Â Â  255.175 Filing officer; filing requirements; verification of signatures. (1) An initiative or referendum petition relating to a district measure shall be filed with the elections officer for signature verification. The filed petition shall contain only original signatures.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a district measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

Â Â Â Â Â  (4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section. [1979 c.190 Â§296; 1989 c.68 Â§9; 1991 c.580 Â§1]

Â Â Â Â Â  255.185 Date of election on measure initiated or referred by electors. (1) In a district that holds regular district elections, if an initiative or referendum petition contains the required number of verified signatures, the election on the district measure shall be held on a district election date specified by the district elections authority in the order calling the election. The election date may not be sooner than the next available date in ORS 255.345 for which the filing deadline may be met and may not be later than the first regular district election following the 40th day after the date of the order.

Â Â Â Â Â  (2) In a district that does not hold regular district elections, if an initiative or referendum petition contains the required number of verified signatures, the election on the district measure shall be held on the next available district election date in ORS 255.345 for which the filing deadline may be met. [1979 c.190 Â§297; 1983 c.350 Â§76; 1985 c.808 Â§44; 1991 c.107 Â§13]

Â Â Â Â Â  255.195 [1979 c.190 Â§298; 1985 c.471 Â§13; repealed by 1987 c.724 Â§7]

Â Â Â Â Â  255.205 Retention of petition materials. The elections officer shall retain the signature sheets of a filed initiative or referendum petition with a copy of the district measure. If the measure is approved by the district electors, a copy of the measure shall be preserved as a permanent public record, and the signature sheets shall be preserved for six years. [1979 c.190 Â§299]

Â Â Â Â Â  255.210 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.211 [1957 c.608 Â§197; 1961 c.49 Â§3; 1971 c.94 Â§3; 1971 c.733 Â§5; 1973 c.658 Â§2; 1975 c.766 Â§11; 1979 c.190 Â§181; renumbered 251.115]

Â Â Â Â Â  255.215 Notice by mail in lieu of or in addition to newspaper publication. In lieu of or in addition to publication of notice under ORS 255.085 and 255.095, if it is expedient to do so the elections officer may give notice by mail to each elector of the district. The notice shall have postage prepaid, and shall be considered given when mailed. Mailed notice of a district election under ORS 255.085 shall be made not later than three days after receipt of the ballot title. Proof of mailing shall be by affidavit of the elections officer. The affidavit shall state the time and place the notice was mailed. [Formerly 259.110; 1981 c.173 Â§33; 1981 c.639 Â§7; 1985 c.808 Â§45; 1991 c.107 Â§14]

Â Â Â Â Â  255.220 [Amended by 1957 c.608 Â§198; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.230 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.231 [1957 c.608 Â§199; 1959 c.457 Â§4; 1971 c.94 Â§4; 1971 c.733 Â§6; 1973 c.658 Â§4; 1975 c.766 Â§12; repealed by 1979 c.190 Â§431]

NOMINATIONS

Â Â Â Â Â  255.235 Nomination of candidates for election to district boards; withdrawal. (1) A candidate for election as a member of a district board shall be nominated by filing with the elections officer either:

Â Â Â Â Â  (a) A petition for nomination signed by at least 25 electors, or 10 percent of the electors, residing in the election district for the office, whichever number is less; or

Â Â Â Â Â  (b) A declaration of candidacy accompanied by a filing fee of $10.

Â Â Â Â Â  (2) A petition for nomination or a declaration of candidacy shall be filed with the elections officer not sooner than the 40th day before the deadline specified in paragraph (a) or (b) of this subsection and:

Â Â Â Â Â  (a) Not later than the 61st day before the date of the district election if the election is a regular district election or the first election at which members of the district board are elected.

Â Â Â Â Â  (b) Not later than the 70th day before the date of the district election if the election is held on the date of a primary election or general election.

Â Â Â Â Â  (3) A nominating petition or declaration of candidacy shall contain the information specified in ORS 249.031.

Â Â Â Â Â  (4) In a district in which a position or zone number is assigned to each office on the district board or local school committee, each petition for nomination or declaration of candidacy for election to the district board or local school committee shall state the position or zone number of the office to which the candidate seeks election.

Â Â Â Â Â  (5) The provisions of ORS 249.009 (1)(b) and 249.061 shall not apply to nominating petitions filed under this section.

Â Â Â Â Â  (6) A nominee for election to the district board may withdraw the nomination not later than 5 p.m. of the last day specified for filing a petition or declaration under this section by filing with the elections officer a written withdrawal of candidacy. The withdrawal shall be signed by the nominee and state the reasons for withdrawal. [Formerly 259.070; 1981 c.173 Â§34; 1983 c.350 Â§77; 1983 c.567 Â§17; 1985 c.808 Â§46; 1989 c.503 Â§17; 1989 c.923 Â§15; 1991 c.107 Â§15; 1995 c.607 Â§50; 1995 c.712 Â§70]

Â Â Â Â Â  255.240 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.241 [1957 c.608 Â§200; 1961 c.532 Â§2; 1969 c.83 Â§2; 1971 c.94 Â§5; 1975 c.766 Â§13; 1977 c.364 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.245 Nominations to fill certain vacancies; Secretary of State to adopt rules. If a vacancy occurs in the office of district board member after the deadline for notice in ORS 255.069 (2) and on or before the 62nd day before the regular district election, the Secretary of State by rule shall provide a nominating schedule when practicable so that candidates' names may be printed on the regular election ballot. With regard to this vacancy, requirements of publication of notice and sample ballots may be waived. The rule shall require notice of the vacancy and nominating procedure to the district electors by the most reasonable and expeditious means practicable under the circumstances, including but not limited to single publication in a newspaper of general circulation in the district. [Formerly 259.075; 1999 c.410 Â§65]

Â Â Â Â Â  255.250 [Amended by 1955 c.96 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.260 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.265 [Formerly 259.045; 1981 c.173 Â§35; 1987 c.267 Â§55; repealed by 1995 c.607 Â§91]

CONDUCT OF ELECTIONS

Â Â Â Â Â  255.275 Consolidated use of election supplies. The county clerk, when practical, shall use the same election notices, election boards, polling places, official and sample ballots, poll books, equipment and materials necessary for the conduct of the elections. [Formerly 259.220]

Â Â Â Â Â  255.285 Combining of election precincts. The county clerk may combine precincts for any district election not later than the 30th day before the election. [Formerly 259.120; 1985 c.471 Â§12]

Â Â Â Â Â  255.288 Methods of providing map of proposed boundaries for election on boundary question. At any election in which the question of establishing or changing the exterior boundaries of a district or the question of establishing or changing boundaries of electoral zones or subdistricts within a district is submitted to a vote, the elections officer shall provide a map indicating the proposed boundaries. The elections officer shall provide the map by:

Â Â Â Â Â  (1) Posting the map in each voting compartment or by each shelf or table, within view of the elector;

Â Â Â Â Â  (2) Printing the map in any voters' pamphlet prepared for the district election and making the voters' pamphlet available at each polling place; or

Â Â Â Â Â  (3) Mailing the map with the ballot in an election conducted by mail if the county does not produce a voters' pamphlet for the election. [1983 c.350 Â§74; 1993 c.493 Â§47]

Â Â Â Â Â  255.291 Ballot to state position or zone number of candidate. In a district in which a position or zone number is assigned to each office on the district board, the ballot shall state the position or zone number of the office to which the candidate seeks election. The candidate's name shall appear on the ballot only for the designated position or zone. [1983 c.350 Â§79]

Â Â Â Â Â  255.295 Preparing abstract; notification of results. (1) Not later than the 20th day after the date of an election, the county clerk shall prepare an abstract of the votes and deliver it to the district elections authority. Not later than the 30th day after receiving the abstract the district elections authority shall determine from it the result of the election.

Â Â Â Â Â  (2) Subject to ORS 254.548, the county clerk may issue a certificate of election only after the district elections authority has notified the county clerk in writing of the result of the election. The notification to the county clerk shall contain a statement indicating whether any candidate elected to district office is qualified to hold the office. [Formerly 259.200; 1989 c.221 Â§1; 1993 c.493 Â§102; 1995 c.712 Â§72; 1999 c.318 Â§50; 1999 c.999 Â§57; 2005 c.157 Â§5]

Â Â Â Â Â  255.305 Election expenses paid by district; exceptions; apportionment of expenses; rules. (1) Except as otherwise provided by ORS 198.775, 261.210, 568.542 and 607.025, the expenses incurred for a district election shall be paid by that district.

Â Â Â Â Â  (2) When two or more districts hold an election on the same day, the expenses of the election shall be equitably apportioned among the districts.

Â Â Â Â Â  (3) The Secretary of State by rule:

Â Â Â Â Â  (a) May designate a formula for the apportionment of expenses under subsection (2) of this section; and

Â Â Â Â Â  (b) Designate categories of election expenses that are chargeable to a district. [Formerly 259.230; 1983 c.514 Â§14; 1995 c.243 Â§3]

Â Â Â Â Â  255.310 [Repealed by 1963 c.160 Â§1]

ELECTION DATES

Â Â Â Â Â  255.325 Legislative intent to promote regularity of special district elections; rulemaking and enforcement by Secretary of State. The Secretary of State by rule shall require the districts that are not in compliance with ORS 255.335 to so comply. For this purpose, the rule may require adjusting or staggering terms of board members. [Formerly 259.235; 1981 c.173 Â§36]

Â Â Â Â Â  255.335 Regular district election; terms of board members; organizational meeting. (1) The regular district election shall be held by each district for the purpose of electing members of the district board to succeed a member whose term expires the following June 30 and to elect members to fill any vacancy which then may exist. The election shall be held in each such district in each odd-numbered year on the third Tuesday in May.

Â Â Â Â Â  (2) A district shall not conduct more than one election of board members in any year.

Â Â Â Â Â  (3) The first regular district election in a district shall be held on the regular district election date next following the year in which the first members of the district board were elected or appointed.

Â Â Â Â Â  (4) The term of a board member elected at the regular district election shall commence on the first day of July next following the election and shall expire June 30 next following the regular district election at which a successor is elected.

Â Â Â Â Â  (5) Each district board shall hold a regular organizational meeting following the regular district election and not later than the last day of July of that year. [Formerly 259.240; 1981 c.639 Â§8; 1983 c.350 Â§80; 1983 c.379 Â§4; 1989 c.923 Â§16; 1995 c.258 Â§1; 1995 c.712 Â§115a; 2001 c.73 Â§1]

Â Â Â Â Â  255.345 Special election dates. (1) Except as provided in subsection (2) of this section, a special election called by a district elections authority shall not be held on any date other than:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (2) A special election may be held on a date other than that provided in subsection (1) of this section, if the district elections authority by resolution finds that an election sooner than the next available election date is required on a measure to finance repairs to property damaged by fire, vandalism or a natural disaster.

Â Â Â Â Â  (3) As used in this section, "district elections authority" means the body or officer authorized or required to call an election for a public corporation formed under, and deriving its powers solely from, the statutes of this state, but does not include a city or county. [Formerly 259.260; 1981 c.639 Â§9; 1989 c.923 Â§17; 1991 c.71 Â§4; 1993 c.713 Â§53; 1995 c.607 Â§51; 1995 c.712 Â§116]

Â Â Â Â Â  255.355 [Formerly 259.265; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  255.410 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§201; 1961 c.532 Â§3; 1969 c.83 Â§3; 1975 c.766 Â§14; 1977 c.516 Â§4; 1979 c.190 Â§188; renumbered 251.185]

Â Â Â Â Â  255.415 [1975 c.766 Â§25; 1977 c.460 Â§1; 1977 c.508 Â§12; 1979 c.190 Â§195; renumbered 251.255]

Â Â Â Â Â  255.418 [1975 c.766 Â§18; 1979 c.190 Â§197; renumbered 251.275]

Â Â Â Â Â  255.420 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.421 [1957 c.608 Â§203; 1959 c.457 Â§5; 1961 c.49 Â§4; 1965 c.350 Â§1; repealed by 1973 c.712 Â§5 (255.422 enacted in lieu of 255.421)]

Â Â Â Â Â  255.422 [1973 c.712 Â§6 (enacted in lieu of 255.421); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  255.425 [1975 c.766 Â§17; repealed by 1977 c.460 Â§3]

Â Â Â Â Â  255.430 [Amended by 1957 c.608 Â§204; 1975 c.766 Â§26; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.435 [1975 c.766 Â§2a; 1977 c.460 Â§2; 1979 c.190 Â§196; renumbered 251.265]

Â Â Â Â Â  255.440 [Amended by 1953 c.359 Â§4; 1953 c.647 Â§2; 1957 c.608 Â§205; 1973 c.712 Â§7; 1979 c.190 Â§189; renumbered 251.195]

Â Â Â Â Â  255.450 [Amended by 1957 c.608 Â§206; 1959 c.457 Â§6; repealed by 1973 c.712 Â§8 (255.452 enacted in lieu of 255.450)]

Â Â Â Â Â  255.452 [1973 c.712 Â§9 (enacted in lieu of 255.450); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  255.455 [1977 c.516 Â§3; 1979 c.190 Â§198; 1979 c.749 Â§4; renumbered 251.285]

Â Â Â Â Â  255.460 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.465 [1975 c.766 Â§27; 1979 c.190 Â§194; renumbered 251.245]

Â Â Â Â Â  255.470 [1965 c.350 Â§2; 1975 c.766 Â§16; repealed by 1975 c.766 Â§29]

Â Â Â Â Â  255.510 [1967 c.63 Â§2; 1979 c.190 Â§199; renumbered 251.295]

Â Â Â Â Â  255.990 [Amended by 1973 c.155 Â§6; 1979 c.190 Â§200; renumbered 251.991]

_______________

CHAPTERS 256 AND 257

[Reserved for expansion]



Chapter 258

Chapter 258 Â Election Contests; Recounts

2005 EDITION

ELECTION CONTESTS; RECOUNTS

ELECTIONS

GENERAL PROVISIONS

258.006Â Â Â Â  Definitions

ELECTION CONTESTS

258.016Â Â Â Â  Grounds for contest; persons authorized to contest

258.026Â Â Â Â  When election results may be set aside

258.036Â Â Â Â  Petition of contest; location of filing; contents of petition

258.046Â Â Â Â  Payment of costs, disbursements and attorney fees

258.055Â Â Â Â  Publication of notice of contest; service and filing of copies of petition of contest; court hearing

258.065Â Â Â Â  Effect of successful contest of nomination or election

258.075Â Â Â Â  Effect of successful contest of measure; special election dates; tax election participation contests

258.085Â Â Â Â  Appeal to Court of Appeals

RECOUNTS

258.150Â Â Â Â  Authority of Secretary of State over recounts

258.161Â Â Â Â  Filing demand for recount with Secretary of State; partial or full recount; deposit; waiver of deposit; deadline for filing demand; recount related to presidential election

258.171Â Â Â Â  Full recount required to change results; exception for recount demand made by county clerk

258.181Â Â Â Â  One recount only; two or more recount demands

258.190Â Â Â Â  Secretary of State ordering recount after demand; notice

258.200Â Â Â Â  Counting boards; appointment; compensation

258.211Â Â Â Â  Opening ballot boxes; conduct of recount by hand; persons permitted to be present

258.221Â Â Â Â  Completion of recount; certification of votes and cost; notification of person demanding recount

258.231Â Â Â Â  Costs to be included and excluded from recount costs

258.241Â Â Â Â  Official return of election after recount

258.250Â Â Â Â  Payment of cost of recount

258.260Â Â Â Â  Costs to be collected for multicounty or statewide election recounts

258.270Â Â Â Â  Payment of costs where more than one recount conducted simultaneously

258.280Â Â Â Â  Automatic full recount required in certain elections of candidates for office; costs of recount to be paid by governmental unit

258.290Â Â Â Â  Automatic full recount required in certain elections on measures; costs of recount to be paid by governmental unit; exception

258.300Â Â Â Â  Elections officials to notify Secretary of State when automatic full recount required

Â Â Â Â Â  258.005 [1965 c.586 Â§2; repealed by 1979 c.190 Â§431]

GENERAL PROVISIONS

Â Â Â Â Â  258.006 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "Candidate" means a candidate for nomination or election to any elective office.

Â Â Â Â Â  (2) "Contestant" means any person who files a petition of contest under ORS 258.036.

Â Â Â Â Â  (3) "Contestee" means:

Â Â Â Â Â  (a) In a contest of the nomination of a person for an office or the election of a person to an office, all candidates for the nomination or office, other than a candidate who is a contestant.

Â Â Â Â Â  (b) In a contest of the approval or rejection of a measure proposed by initiative petition, the chief petitioner of the petition, unless the chief petitioner is a contestant, and any other person involved in the cause of the contest.

Â Â Â Â Â  (c) If the cause of the contest is ORS 258.016 (6) or (7), the county clerk.

Â Â Â Â Â  (4) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (5) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (6) "Full recount" means a recount of all the precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot.

Â Â Â Â Â  (7) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (8) "Partial recount" means a recount conducted in a number of precincts equal to the greater of:

Â Â Â Â Â  (a) Five percent of the precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot; or

Â Â Â Â Â  (b) Three specified precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot. [Formerly 251.015; 1983 c.392 Â§7; 1985 c.186 Â§1; 1995 c.607 Â§52; 2001 c.965 Â§28]

Â Â Â Â Â  258.010 [1953 c.397 Â§1; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.015 [1965 c.586 Â§3; repealed by 1979 c.190 Â§431]

ELECTION CONTESTS

Â Â Â Â Â  258.016 Grounds for contest; persons authorized to contest. The nomination or election of any person or the decision on any measure may be contested by any elector entitled to vote for the person or measure, by any person who was a candidate at the election for the same nomination or office, by the Secretary of State if the contest involves a state measure or a candidate for whom the Secretary of State is the filing officer, or by the county clerk who conducted the election only for the following causes:

Â Â Â Â Â  (1) Deliberate and material violation of any provision of the election laws in connection with the nomination, election, approval or rejection.

Â Â Â Â Â  (2) Ineligibility of the person elected to the office to hold the office at the time of the election.

Â Â Â Â Â  (3) Illegal votes.

Â Â Â Â Â  (4) Mistake or fraud in the canvass of votes.

Â Â Â Â Â  (5) Fraud in the count of votes.

Â Â Â Â Â  (6) Nondeliberate and material error in the distribution of the official ballots by a local elections official, as that term is defined in ORS 246.012, or a county clerk.

Â Â Â Â Â  (7) A challenge to the determination of the number of electors who were eligible to participate in an election on a measure conducted under section 11 (8), Article XI of the Oregon Constitution. [Formerly 251.025; 1983 c.170 Â§1; 1993 c.493 Â§48; 1997 c.541 Â§313a; 2001 c.965 Â§29]

Â Â Â Â Â  258.020 [1953 c.397 Â§2; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.025 [1965 c.586 Â§4; 1979 c.190 Â§24; renumbered 246.520]

Â Â Â Â Â  258.026 When election results may be set aside. (1) The nomination or election of a person shall not be set aside for any cause listed in ORS 258.016 (3) to (5) unless:

Â Â Â Â Â  (a) The person nominated or elected had knowledge of or connived in the cause of the contest; or

Â Â Â Â Â  (b) The number of votes taken from the person nominated or elected by reason of the cause of the contest would reduce the legal votes of the person below the number of legal votes given to another person for the same nomination or office.

Â Â Â Â Â  (2) The nomination or election of a person shall not be set aside for the cause described in ORS 258.016 (6) unless it can be determined that the nomination or election would have been given to one of the candidates other than the candidate nominated or elected if all votes not cast or tallied due to the error had been cast or tallied for the other candidate.

Â Â Â Â Â  (3) The approval or rejection of a measure shall not be set aside unless it appears that:

Â Â Â Â Â  (a) The number of votes taken from the approval or rejection by reason of the contest would reverse the outcome of the election; or

Â Â Â Â Â  (b) The outcome of the election would have been reversed if all votes not cast or tallied due to an error under ORS 258.016 (6) had been cast or tallied for approval or rejection of the measure. [Formerly 251.035; 1983 c.170 Â§2]

Â Â Â Â Â  258.030 [1953 c.397 Â§30; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.035 [1965 c.586 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.036 Petition of contest; location of filing; contents of petition. (1) Not later than the 40th day after the election or the seventh day after completion of a recount of votes cast in connection with the nomination, office or measure, any person authorized to contest a result of the election may file a petition of contest. The petition shall be filed with:

Â Â Â Â Â  (a) The Circuit Court for Marion County if the petition involves a state measure, a candidate for election to the office of elector of President and Vice President of the United States or a candidate for nomination or election to the office of United States Senator, United States Representative in Congress, Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

Â Â Â Â Â  (b) The circuit court for the county where a majority of the electors in the electoral district reside if the petition involves a candidate for nomination or election to the office of state Senator, state Representative, circuit court judge or district attorney.

Â Â Â Â Â  (c) The circuit court for the county in which the filing officer is located if the petition involves a candidate for nomination or election to county, city or district office or a county, city or district measure. If a district is located in more than one county, the petition shall be filed with the circuit court for the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) The petition shall be verified in the manner required for verification of complaints in civil cases and shall specify:

Â Â Â Â Â  (a) The cause of the contest; and

Â Â Â Â Â  (b) The names of all contestees. [Formerly 251.045; 1995 c.607 Â§53; 2001 c.965 Â§30]

Â Â Â Â Â  258.040 [1953 c.397 Â§37; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.045 [1965 c.586 Â§6; 1979 c.190 Â§25; renumbered 246.530]

Â Â Â Â Â  258.046 Payment of costs, disbursements and attorney fees. (1) The prevailing party in the contest proceeding shall recover costs, disbursements and reasonable attorney fees at trial and on appeal against the losing party. However, if the cause of the contest is a mistake in the canvass of votes and the contestant prevails, the cost of any recanvass of votes shall be paid by:

Â Â Â Â Â  (a) The county for a contest of a state or county nomination, office or measure;

Â Â Â Â Â  (b) The city for a contest of a city nomination, office or measure; or

Â Â Â Â Â  (c) Any other political subdivision or public corporation for a contest of such a subdivision or corporation nomination, office or measure.

Â Â Â Â Â  (2) In a contest under ORS 258.016 (7), costs, disbursements and attorney fees shall not be assessed against the county clerk unless the court makes a specific finding of fault against the county clerk. [Formerly 251.060; 1981 c.897 Â§44; 1991 c.331 Â§50; 1995 c.607 Â§53a; 1997 c.541 Â§313c]

Â Â Â Â Â  258.055 Publication of notice of contest; service and filing of copies of petition of contest; court hearing. (1) Except as provided in subsection (2) of this section, when a contestant files a petition of contest with the circuit court described under ORS 258.036 (1), the contestant shall, within three business days of filing the petition, publish a notice stating that the petition has been filed and identifying the date of the deadline described in this subsection for filing a motion to intervene. The notice shall be published at least once in the next available issue of a newspaper of general circulation published in the county where the proceeding is pending. Jurisdiction over the election contest shall be complete within 10 days after the notice is published as provided in this section. Any person interested may at any time before the expiration of the 10 days appear and contest the validity of the proceeding, or of any of the acts or things enumerated in the proceeding.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the contest involves a state measure, the election of a candidate to the office of elector of President and Vice President of the United States or the nomination or election of a candidate to the office of United States Senator, United States Representative in Congress, Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

Â Â Â Â Â  (3) Not later than two business days after a petition of contest is filed with the circuit court, the contestant shall serve a copy of the petition by certified mail on each contestee. If the Secretary of State or county clerk is not a contestee, not later than one business day after a petition of contest is filed with the circuit court, the contestant shall file a copy of the petition with:

Â Â Â Â Â  (a) The Secretary of State if the petition involves a candidate for state office or a state measure; or

Â Â Â Â Â  (b) The county clerk if the petition involves a candidate for county, city or district office or a county, city or district measure. As used in this paragraph, "county clerk" includes the county clerk of the county in which the administrative office of a city or district is located regarding a measure or a candidate for an office to be voted on in a city or district located in more than one county.

Â Â Â Â Â  (4) The circuit court shall fix a time for the hearing by the circuit court of the contest proceeding, and not later than the fifth day before the hearing shall give written notice of the hearing to each party to the proceeding. In fixing the time for the hearing, the court shall consider the dates set in any notice published under subsection (1) of this section and the dates of service on the contestees. The contest proceeding shall take precedence over all other business on the circuit court docket.

Â Â Â Â Â  (5) The circuit court shall hear and determine the proceeding without a jury and shall issue written findings of law and fact. The practice and procedure otherwise applicable to civil cases shall govern the proceeding, except that the contestant has the burden of proof by clear and convincing evidence. [Formerly 251.070; 1995 c.607 Â§54; 2001 c.965 Â§31]

Â Â Â Â Â  258.065 Effect of successful contest of nomination or election. (1) After the contest hearing, the circuit court shall render a judgment affirming or setting aside the nomination or election of the person for or to the office.

Â Â Â Â Â  (2) If the judgment sets aside the nomination of a person, it also shall declare that the nomination is vacant.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if the judgment sets aside the election of a person, the incumbent shall remain in office until a successor is elected.

Â Â Â Â Â  (4) If the judgment sets aside the election of a person to an office sought by an incumbent who was defeated, the office shall be declared vacant.

Â Â Â Â Â  (5) If the judgment under ORS 258.026 (2) sets aside the nomination or election of a person to a city office or as a member of the board of a district defined in ORS 255.012, the names of the candidates for the office shall be resubmitted to the electors at a special election held on the next available election date. The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the election. [1979 c.190 Â§320; 1983 c.170 Â§3]

Â Â Â Â Â  258.075 Effect of successful contest of measure; special election dates; tax election participation contests. (1) Except as provided in subsection (4) of this section, after the contest hearing, the circuit court shall render a judgment affirming or setting aside the approval or rejection of the measure.

Â Â Â Â Â  (2) If the judgment sets aside the approval or rejection of a measure, the circuit court shall direct the measure to be resubmitted at a special election held on one of the dates specified in this subsection, as set by the court. In setting the election date, the court shall provide sufficient time for adequate notice to be given. The special election may be held on any of the following dates:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (3) The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the special election.

Â Â Â Â Â  (4) In a contest under ORS 258.016 (7), the court shall determine whether the challenge to the determination of the number of electors who were eligible on election day to participate in the election on a measure conducted under section 11 (8), Article XI of the Oregon Constitution, is valid. In making the determination, the court shall rely on the provisions of ORS chapter 247 and shall receive testimony from the county clerk regarding the clerk's administration of ORS chapter 247. If, after a contest hearing, the court determines that the challenge to the determination of the number of electors who were eligible to participate is valid and that the change in the number of electors eligible to participate is sufficient to change the outcome of the election on the measure, the court shall order the county clerk to make a new determination of the number of eligible electors and to certify the results of the election based on the new determination. [1979 c.190 Â§321; 1983 c.170 Â§4; 1985 c.808 Â§47; 1989 c.923 Â§18; 1991 c.71 Â§5; 1993 c.713 Â§54; 1995 c.712 Â§117; 1997 c.541 Â§313b]

Â Â Â Â Â  258.085 Appeal to Court of Appeals. Any party to the contest proceeding may appeal from the judgment rendered by the circuit court to the Court of Appeals in the same manner as appeals in civil cases are taken. The appeal shall take precedence over all other business on the docket. [Formerly 251.090]

Â Â Â Â Â  258.105 [1965 c.586 Â§7; 1979 c.190 Â§246; renumbered 246.540]

Â Â Â Â Â  258.110 [1953 c.397 Â§31; 1957 c.608 Â§207; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.115 [1965 c.586 Â§8; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.120 [1953 c.397 Â§33; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.125 [1965 c.586 Â§9; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.130 [1953 c.397 Â§32; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.135 [1965 c.586 Â§10; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.145 [1965 c.586 Â§11; 1967 c.335 Â§25; repealed by 1979 c.190 Â§431]

RECOUNTS

Â Â Â Â Â  258.150 Authority of Secretary of State over recounts. The Secretary of State shall be responsible for insuring that the procedures to be used in conducting election recounts assure an accurate recount in the shortest time at the least expense. Whenever demands are filed for a recount of a vote for both a measure and a nomination or office, or for more than one measure, nomination or office, the Secretary of State may determine the most appropriate procedure to be used in conducting the recounts simultaneously. [Formerly 251.625]

Â Â Â Â Â  258.155 [1965 c.586 Â§12; 1979 c.190 Â§28; renumbered 246.550]

Â Â Â Â Â  258.160 [1953 c.397 Â§34; 1957 c.608 Â§208; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.161 Filing demand for recount with Secretary of State; partial or full recount; deposit; waiver of deposit; deadline for filing demand; recount related to presidential election. (1) A candidate or an officer of a political party on behalf of a candidate of the political party may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast for the nomination or office for which the candidate received a vote.

Â Â Â Â Â  (2) An elector may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast on any measure which appeared on the ballot.

Â Â Â Â Â  (3) A county clerk may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot. The cash deposit requirement of subsection (5) of this section shall not apply to a demand made under this subsection. The cost of a recount conducted under this subsection shall be paid by the county of the county clerk making the demand.

Â Â Â Â Â  (4) Except as provided in subsection (9) of this section, the person making a demand for a recount may, in the first demand, specify a partial or a full recount. A person making a demand for a partial recount shall specify the precincts in which votes were cast for the nomination or office or on the measure to be recounted. If in the first demand the person requested a partial recount, the person may file a supplemental demand for a recount of all the remainder of the precincts.

Â Â Â Â Â  (5) Except as provided in subsections (3) and (6) of this section, each demand shall be accompanied by a cash deposit of $15 for each precinct to be recounted up to a maximum of $8,000 for a recount of all precincts in the state on a measure or for a nomination or office. The Secretary of State may retain the deposit for not more than 60 days after the election for which the recount was demanded, without depositing it in the General Fund.

Â Â Â Â Â  (6) Upon application from a county clerk, the Secretary of State may waive the cash deposit requirement of subsection (5) of this section if, after the first demand, it appears that due to nondeliberate and material error by a local elections official, as defined in ORS 246.012, or a county clerk, the outcome of an election on a candidate or measure will be changed. The cost of a recount conducted under this subsection shall be paid by the county of the county clerk or the county of the local elections official who committed the error.

Â Â Â Â Â  (7) Each demand shall be in the form and shall contain the information prescribed by the Secretary of State, including the names and addresses of all persons and organizations providing any part of the cash deposit and the amount provided by each.

Â Â Â Â Â  (8) Except as provided in subsection (9) of this section, the first demand shall be filed in the office of the Secretary of State not later than the 35th day and a supplemental demand not later than the 45th day after the date of the election in which votes were cast for the nomination, office or measure.

Â Â Â Â Â  (9) A demand for a recount made under this section on behalf of the electors of presidential and vice presidential candidates shall be for a full recount only and shall be filed no later than five business days after the Secretary of State declares the result of the election under ORS 254.555. [Formerly 251.520; 1981 c.142 Â§5; 1981 c.173 Â§37; 1995 c.607 Â§55; 1999 c.318 Â§40; 2001 c.965 Â§32]

Â Â Â Â Â  258.165 [1965 c.586 Â§13; 1969 c.537 Â§1; 1979 c.190 Â§29; renumbered 246.560]

Â Â Â Â Â  258.170 [1953 c.397 Â§35; 1957 c.608 Â§209; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.171 Full recount required to change results; exception for recount demand made by county clerk. (1) Except as provided in subsection (2) of this section, the person making a demand for a recount shall be bound by the original official returns unless the person demands a full recount.

Â Â Â Â Â  (2) If a demand for a partial recount is made by a county clerk under ORS 258.161 (3), votes recounted in the precincts specified by the county clerk may be combined with votes in other precincts that were not recounted to determine the official returns of the election. [1979 c.190 Â§325; 1999 c.318 Â§41; 2001 c.965 Â§33]

Â Â Â Â Â  258.180 [1953 c.397 Â§38; 1957 c.608 Â§210; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.181 One recount only; two or more recount demands. (1) Except as provided in subsection (4) of this section, only one recount shall be made for any measure, nomination or office for which a recount may be demanded.

Â Â Â Â Â  (2) If two or more demands for the recount of the same measure are filed with the Secretary of State the demand first received by the Secretary of State shall be considered the demand for a recount.

Â Â Â Â Â  (3) If two or more demands for the recount of the same nomination or office are filed with the Secretary of State the demand received from or on behalf of the losing candidate receiving the highest number of votes shall be considered the demand for a recount.

Â Â Â Â Â  (4) If the demand for a recount under subsection (2) or (3) of this section specifies a partial recount, any elector may file a supplemental demand as provided in ORS 258.161. [Formerly 251.540; 1985 c.808 Â§48; 2001 c.965 Â§34]

Â Â Â Â Â  258.190 Secretary of State ordering recount after demand; notice. (1) After a recount demand is filed, the Secretary of State shall direct the official who conducted the election or the clerk of any county containing precincts in which ballots were cast on the measure or for the nomination or office specified in the demand for a recount to conduct a recount in the precincts specified in the demand.

Â Â Â Â Â  (2) If the demand for a recount of votes cast for a nomination or office is filed, the Secretary of State, not later than the third day after the filing of the first demand, shall notify the affected candidates by certified or registered mail that a recount is to be made in the precincts specified in the demand.

Â Â Â Â Â  (3) The official who is to conduct the recount, within a reasonable time before the recount, shall notify the affected candidates or the individual filing the demand for recount for a measure of the date, time and place of the recount. [Formerly 251.550]

Â Â Â Â Â  258.192 [1959 c.582 Â§2; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.194 [1959 c.582 Â§3; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.196 [1959 c.582 Â§Â§4,5,6; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.198 [1959 c.582 Â§7; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.200 Counting boards; appointment; compensation. (1) After receiving notice from the Secretary of State that a recount is to be made, the official directed to conduct the recount shall appoint counting boards from the list of electors qualified to vote in the county in which the recount is demanded. The official shall appoint as many counting boards as may be necessary to complete the recount within the shortest practicable time after the demand is filed. No member of the counting boards shall have been a candidate for any office voted upon at the election. The members of a counting board shall not all be members of the same political party.

Â Â Â Â Â  (2) Each member of the counting board shall be compensated at a rate not less than the federal or state minimum wage, whichever is higher. [Formerly 251.560; 1981 c.173 Â§38; 1993 c.493 Â§49; 1999 c.410 Â§66]

Â Â Â Â Â  258.205 [1965 c.586 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.210 [1953 c.397 Â§3; 1957 c.608 Â§211; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.211 Opening ballot boxes; conduct of recount by hand; persons permitted to be present. (1) The ballot boxes containing the ballots to be recounted shall be opened by the official directed to make the recount only in the presence of the counting board and the persons referred to in this section.

Â Â Â Â Â  (2) The counting board shall conduct the recount by hand and, if requested, permit:

Â Â Â Â Â  (a) In the instance of a nomination or office, an affected candidate or an elector authorized in writing by an affected candidate, and an elector authorized in writing by each major or minor political party to be present to watch the recount.

Â Â Â Â Â  (b) In the instance of a measure, one elector advocating and one elector opposing the measure to be present to watch the recount.

Â Â Â Â Â  (3) For ballots cast using a voting machine:

Â Â Â Â Â  (a) The county clerk shall deposit the paper record copy recorded by the machine into the ballot box; and

Â Â Â Â Â  (b) The paper record copies are the ballots to be recounted under this section. [Formerly 251.570; 2001 c.965 Â§35; 2005 c.731 Â§6; 2005 c.797 Â§69]

Â Â Â Â Â  258.215 [1965 c.586 Â§15; 1973 c.662 Â§2; 1975 c.212 Â§1; 1977 c.829 Â§18; 1979 c.317 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.220 [1953 c.397 Â§8; 1957 c.608 Â§212; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.221 Completion of recount; certification of votes and cost; notification of person demanding recount. (1) The recount shall be completed as soon as practicable after the demand is filed.

Â Â Â Â Â  (2) In the case of a full recount, the official directed to conduct the recount, as soon as practicable after completion of the recount, shall:

Â Â Â Â Â  (a) Certify the abstract of votes recounted to the Secretary of State.

Â Â Â Â Â  (b) Certify the abstract of votes recounted to the official issuing certificates of nomination or election regarding a nomination or office, or to the official responsible for issuing a proclamation regarding a measure. The official then shall issue the appropriate certificate or proclamation.

Â Â Â Â Â  (c) Notify by mail the person who filed the demand for the recount of the result and the cost of the recount.

Â Â Â Â Â  (3) Not later than the 30th day after the completion of the recount the official directed to conduct the recount shall certify the cost of the recount to the Secretary of State. [Formerly 251.590; 2001 c.965 Â§36]

Â Â Â Â Â  258.225 [1965 c.586 Â§16; 1979 c.317 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.230 [1953 c.397 Â§9; 1957 c.608 Â§213; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.231 Costs to be included and excluded from recount costs. (1) The certification of costs of a recount required in ORS 258.221 (3) may include:

Â Â Â Â Â  (a) Compensation of recount boards.

Â Â Â Â Â  (b) Compensation of additional employees required to conduct the recount and overtime payment to regular employees who are eligible to receive such payments.

Â Â Â Â Â  (c) Postage and telephone charges directly related to the recount.

Â Â Â Â Â  (d) The costs for security.

Â Â Â Â Â  (2) The certification of costs of a recount required in ORS 258.221 (3) shall not include:

Â Â Â Â Â  (a) General administrative costs.

Â Â Â Â Â  (b) Allowances for meals or lodging. [Formerly 251.630; 2001 c.965 Â§37]

Â Â Â Â Â  258.235 [1965 c.586 Â§17; 1979 c.317 Â§16; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.240 [1953 c.397 Â§10; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.241 Official return of election after recount. (1) In the case of a full recount, the abstract of votes resulting from the recount shall be the official return of the election.

Â Â Â Â Â  (2) Except as provided in ORS 258.171 (2), in the case of a partial recount, the abstract of votes recounted shall not be certified and the abstract of votes resulting from the original count shall be the official return of the election. [Formerly 251.600; 2001 c.965 Â§38]

Â Â Â Â Â  258.245 [1965 c.586 Â§18; 1979 c.190 Â§254; renumbered 254.315]

Â Â Â Â Â  258.250 Payment of cost of recount. (1) If the abstract of votes resulting from a full recount shows that the outcome of the election on the measure was changed or that a candidate for whose benefit the recount was demanded received a plurality of the votes, the deposit required by ORS 258.161 shall be refunded by the Secretary of State to the person who filed the demand.

Â Â Â Â Â  (2) The Secretary of State shall transfer the deposit required by ORS 258.161 and any additional amount paid pursuant to subsection (5) of this section to a special account in the General Fund if:

Â Â Â Â Â  (a) A full recount was not conducted; or

Â Â Â Â Â  (b) The abstract of votes resulting from a full recount shows that:

Â Â Â Â Â  (A) The outcome of the election on the measure was not changed; or

Â Â Â Â Â  (B) A candidate for whose benefit the recount was demanded did not receive a plurality of the votes.

Â Â Â Â Â  (3) Moneys deposited in the special account under subsection (2) of this section are continuously appropriated for the purpose of reimbursing the county, city or other political subdivision or public corporation for the cost of the recount and paying any refunds required by subsection (4) of this section.

Â Â Â Â Â  (4) Upon receipt from the official directed to conduct the recount of a signed certificate itemizing the cost of the recount, the Secretary of State shall request the Oregon Department of Administrative Services to issue warrants for the amount so certified. Any portion of the deposit required by ORS 258.161 remaining after the cost of the recount has been paid shall be refunded to the person who filed the demand upon receipt of a warrant from the Oregon Department of Administrative Services showing the amount of the refund to which the person is entitled.

Â Â Â Â Â  (5) If the cost of the recount exceeds the amount of the deposit required by ORS 258.161, and if the person who filed the demand does not qualify for a refund under subsection (1) of this section, the person shall pay to the Secretary of State the amount of the excess cost. [Formerly 251.610; 1983 c.740 Â§66; 2001 c.965 Â§39; 2005 c.755 Â§7]

Â Â Â Â Â  258.255 [1965 c.586 Â§19; 1979 c.317 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.260 Costs to be collected for multicounty or statewide election recounts. If the demand for recount is made for a multicounty or statewide election, the Secretary of State also may collect those costs allowed in ORS 258.231 (1) which the secretary incurs as a result of the recount. [Formerly 251.635]

Â Â Â Â Â  258.265 [1965 c.586 Â§20; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.270 Payment of costs where more than one recount conducted simultaneously. If two or more recounts are conducted simultaneously, payment of the costs of the recount in counties where the same precinct or precincts are designated for recount by more than one person shall be equitably apportioned among those persons. With the advice of the official directed to conduct the recount, the Secretary of State shall determine the apportionment of costs. [Formerly 251.615]

Â Â Â Â Â  258.275 [1965 c.586 Â§21; 1977 c.508 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.280 Automatic full recount required in certain elections of candidates for office; costs of recount to be paid by governmental unit. (1) The Secretary of State shall order a full recount of the votes cast for nomination or election to a public office for which the Secretary of State is the filing officer, and the county clerk who conducted the election shall order a full recount of the votes cast for nomination or election to any other public office if the canvass of votes of the election reveals that:

Â Â Â Â Â  (a) Two or more candidates for that nomination or office have an equal and the highest number of votes; or

Â Â Â Â Â  (b) The difference in the number of votes cast for a candidate apparently nominated or elected to the office and the votes cast for the closest apparently defeated opponent is not more than one-fifth of one percent of the total votes for both candidates.

Â Â Â Â Â  (2) The cost of a full recount conducted under this section shall be paid by the county for a county office, by the city for a city office, by the special district for a special district office or by the state for any other office. [Formerly 251.640; 1985 c.808 Â§49; 1993 c.493 Â§50; 2001 c.965 Â§40]

Â Â Â Â Â  258.285 [1965 c.586 Â§22; 1979 c.317 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.290 Automatic full recount required in certain elections on measures; costs of recount to be paid by governmental unit; exception. (1) If the official canvass of votes of an election reveals that the difference in the number of votes cast for or against any measure is not more than one-fifth of one percent of the total votes cast for and against the measure, the Secretary of State, in the case of a measure for which the Secretary of State is the filing officer, and the county clerk who conducted the election in the case of any other measure shall order a full recount of all votes cast for the measure.

Â Â Â Â Â  (2) The cost of a full recount conducted under this section shall be paid by the state, county, city or special district for which the measure was proposed.

Â Â Â Â Â  (3) This section does not apply if the election on the measure is an election at which at least 50 percent of registered voters eligible to vote in the election must cast a ballot under section 11, Article XI, Oregon Constitution, and less than 50 percent of registered voters eligible to vote in the election cast ballots. [Formerly 251.645; 1993 c.493 Â§51; 1997 c.541 Â§313e; 2001 c.965 Â§41]

Â Â Â Â Â  258.295 [1965 c.586 Â§26; 1979 c.190 Â§256; renumbered 254.335]

Â Â Â Â Â  258.300 Elections officials to notify Secretary of State when automatic full recount required. Immediately following the completion of the official canvass of votes for any election, the elections officer who prepared the canvass shall notify the Secretary of State of any election subject to an automatic full recount under ORS 258.280 and 258.290. [Formerly 251.650; 2001 c.965 Â§42]

Â Â Â Â Â  258.305 [1965 c.586 Â§27; 1979 c.190 Â§257; renumbered 254.345]

Â Â Â Â Â

Â Â Â Â Â  258.310 [1953 c.397 Â§4; 1957 c.608 Â§214; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.315 [1965 c.586 Â§28; 1979 c.317 Â§19; 1979 c.317 Â§19a; 1979 c.519 Â§29; repealed by 1979 c.19 Â§431]

Â Â Â Â Â  258.320 [1953 c.397 Â§5; 1957 c.608 Â§215; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.325 [1965 c.586 Â§29; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.330 [1953 c.397 Â§6; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.335 [1965 c.586 Â§Â§30,31; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.345 [1965 c.586 Â§32; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.355 [1965 c.586 Â§23; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.365 [1965 c.586 Â§24; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.375 [1965 c.586 Â§25; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.380 [1977 c.231 Â§2; 1979 c.190 Â§241; renumbered 254.175]

Â Â Â Â Â  258.405 [1965 c.139 Â§Â§2,4; 1967 c.384 Â§1; 1979 c.190 Â§30; renumbered 246.570]

Â Â Â Â Â  258.410 [1953 c.397 Â§7; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.415 [1965 c.139 Â§3; 1967 c.384 Â§2; 1979 c.190 Â§31; renumbered 246.580]

Â Â Â Â Â  258.420 [1953 c.397 Â§11; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.425 [1965 c.139 Â§5; 1967 c.335 Â§26; 1971 c.749 Â§85; 1979 c.190 Â§32; renumbered 246.590]

Â Â Â Â Â  258.430 [1953 c.397 Â§12; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.435 [1965 c.139 Â§6; 1979 c.190 Â§33; renumbered 246.600]

Â Â Â Â Â  258.440 [1953 c.397 Â§13; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.445 [1965 c.139 Â§7; 1979 c.190 Â§34; renumbered 246.610]

Â Â Â Â Â  258.450 [1953 c.397 Â§14; 1957 c.608 Â§216; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.460 [1953 c.397 Â§15; 1957 c.608 Â§217; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.510 [1953 c.397 Â§17; 1957 c.608 Â§218; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.520 [1953 c.397 Â§18; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.530 [1953 c.397 Â§19; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.540 [1953 c.397 Â§20; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.550 [1953 c.397 Â§16; 1957 c.608 Â§219; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.560 [1953 c.397 Â§21; 1957 c.608 Â§220; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.570 [1953 c.397 Â§36; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.610 [1953 c.397 Â§22; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.620 [1953 c.397 Â§23; 1957 c.608 Â§221; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.630 [1953 c.397 Â§25; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.640 [1953 c.397 Â§24; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.650 [1953 c.397 Â§26; 1957 c.608 Â§222; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.660 [1953 c.397 Â§27; 1957 c.608 Â§223; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.670 [1953 c.397 Â§28; 1957 c.608 Â§224; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.680 [1953 c.397 Â§29; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.710 [1963 c.530 Â§1; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.720 [1963 c.530 Â§2; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.730 [1963 c.530 Â§3; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.740 [1963 c.530 Â§Â§4,8,26; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.750 [1963 c.530 Â§28; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.760 [1963 c.530 Â§32; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.770 [1963 c.530 Â§5; repealed by 1965 c.586 Â§34]

Â Â Â Â Â

Â Â Â Â Â  258.780 [1963 c.530 Â§6; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.790 [1963 c.530 Â§Â§7,15; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.800 [1963 c.530 Â§9; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.820 [1963 c.530 Â§10; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.830 [1963 c.530 Â§11; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.840 [1963 c.530 Â§Â§12,18; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.850 [1963 c.530 Â§19; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.860 [1963 c.530 Â§17; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.870 [1963 c.530 Â§13; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.880 [1963 c.530 Â§14; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.890 [1963 c.530 Â§16; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.910 [1963 c.530 Â§Â§20,22; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.920 [1963 c.530 Â§21; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.930 [1963 c.530 Â§23; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.940 [1963 c.530 Â§24; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.950 [1963 c.530 Â§25; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.960 [1963 c.530 Â§27; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.970 [1963 c.530 Â§Â§29,30,31; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.990 [1953 c.397 Â§39; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.995 [1965 c.586 Â§33; repealed by 1979 c.190 Â§431]

_______________



Chapter 259

Chapter 259 (Former Provisions)

Special District Elections

SPECIAL DISTRICT ELECTIONS

ELECTIONS

Note: For the statutes relating to special district elections see ORS chapter 255.

259.005 [1973 c.796 §2; repealed by 1979 c.190 §431]

259.010 [1971 c.647 §1; 1973 c.796 §3; 1977 c.301 §6; 1979 c.190 §280; renumbered 255.005]

259.020 [1971 c.647 §2; 1973 c.796 §4; 1975 c.286 §13; 1975 c.598 §1; 1975 c.782 §§50, 50a; 1979 c.108 §6; 1979 c.190 §281; renumbered 255.012]

259.030 [1971 c.647 §3; repealed by 1979 c.190 §431]

259.035 [1975 c.647 §13; 1979 c.190 §286; renumbered 255.055]

259.040 [1971 c.647 §25; 1977 c.516 §7; 1979 c.190 §283; 1979 c.533 §4; renumbered 255.022]

259.045 [1977 c.516 §6; 1979 c.190 §303; renumbered 255.265]

259.050 [1971 c.647 §§18, 19, 20; 1975 c.647 §2; repealed by c.190 §431]

259.060 [1971 c.647 §4; 1979 c.190 §307; repealed by 1979 c.519 §38]

259.070 [1971 c.647 §6; 1974 s.s. c.45 §6; 1977 c.829 §19; 1979 c.190 §301; renumbered 255.035]

259.075 [1977 c.829 §2; 1979 c.190 §302; renumbered 255.245]

259.080 [1971 c.647 §5; 1975 c.647 §3; 1977 c.301 §6a; 1979 c.190 §287; renumbered 255.075]

259.090 [1971 c.647 §7; 1975 c.647 §4; 1977 c.301 §7; 1979 c.190 §288; renumbered 255.085]

259.100 [1971 c.647 §8; 1975 c.647 §5; 1977 c.301 §8; 1979 c.190 §289; 1979 c.519 §30; renumbered 255.095]

259.110 [1971 c.647 §9; 1977 c.301 §9; 1979 c.190 §300; renumbered 255.215]

259.120 [1971 c.647 §10; 1973 c.796 §8; 1977 c.301 §10; 1979 c.190 §306; 1979 c.317 §20b; 1979 c.519 §31a; renumbered 255.285]

259.130 [1971 c.647 §11; 1979 c.317 §21; repealed by 1979 c.190 §431]

259.140 [1971 c.647 §12; 1979 c.317 §22; repealed by 1979 c.190 §431]

259.150 [1971 c.647 §13; 1975 c.647 §6; 1979 c.317 §23a; 1979 c.519 §31; repealed by 1979 c.190 §431]

259.160 [1971 c.647 §21; 1979 c.190 §284; renumbered 255.035]

259.170 [1971 c.647 §22; 1973 c.796 §9; repealed by 1977 c.301 §15]

259.180 [1971 c.647 §14; 1975 c.647 §7; repealed by 1979 c.190 §431]

259.190 [1971 c.647 §15; repealed by 1979 c.190 §431]

259.200 [1971 c.647 §16; 1975 c.647 §8; 1977 c.301 §11; 1979 c.190 §308; 1979 c.317 §24c; 1979 c.519 §32a; renumbered 255.295]

259.210 [1971 c.647 §17; repealed by 1979 c.190 §431]

259.220 [1971 c.647 §23; 1979 c.190 §304; 1979 c.317 §25a; renumbered 255.275]

259.230 [1971 c.647 §148; 1975 c.647 §9; 1979 c.190 §309; 1979 c.519 §33a; renumbered 255.305]

259.235 [1977 c.103 §4; 1979 c.190 §310; renumbered 255.325]

259.240 [1973 c.796 §5; 1974 s.s. c.45 §1; 1975 c.647 §10; 1977 c.103 §1; 1977 c.149 §1; 1977 c.301 §12; 1977 c.681 §1; 1979 c.190 §311; 1979 c.316 §5b; renumbered 255.335]

259.250 [1973 c.796 §6; 1974 s.s. c.45 §2; repealed by 1977 c.829 §23]

259.260 [1973 c.796 §7; 1974 s.s. c.45 §3; 1975 c.647 §11; 1977 c.254 §2; 1977 c.301 §13a; 1979 c.190 §312; 1979 c.316 §5; renumbered 255.345]

259.265 [1977 c.254 §2; 1979 c.190 §313; renumbered 255.355]

_______________



Chapter 260

Chapter 260 Â Campaign Finance Regulation; Election Offenses

2005 EDITION

CAMPAIGN FINANCE REGULATION; OFFENSES

ELECTIONS

ELECTION CAMPAIGN FINANCE REGULATION

(Generally)

260.005Â Â Â Â  Definitions

260.007Â Â Â Â  Exclusions from definitions of "contribution" and "expenditure"

(Treasurers, Statements of Organization and Accounts)

260.035Â Â Â Â  Treasurer and statement of organization for political committees; change in information

260.037Â Â Â Â  Treasurers for candidates; appointment; liability of candidate for default or violation of treasurer

260.038Â Â Â Â  Treasurer may serve more than one candidate or committee; replacement of treasurer

260.039Â Â Â Â  Statement of organization of candidate or principal campaign committee

260.041Â Â Â Â  Principal campaign committee

260.042Â Â Â Â  Statement of organization of political committee

260.043Â Â Â Â  Exemptions for candidate who expects neither contributions nor expenditures to exceed $300

260.044Â Â Â Â  Statement of independent expenditures; when person considered political committee or principal campaign committee

260.045Â Â Â Â  Contributions received from out-of-state political committees; request for statement or affidavit

260.046Â Â Â Â  Discontinuance of statement of organization; rules

260.049Â Â Â Â  Reports to be filed by certain corporations; rules

260.052Â Â Â Â  Political committee identification number

260.054Â Â Â Â  Campaign account

260.055Â Â Â Â  Accounts of contributions and expenditures; inspection; preservation of accounts

260.056Â Â Â Â  Written loan agreements

(Statements of Contributions and Expenditures)

260.057Â Â Â Â  Electronic campaign finance filing system; schedule for filing; Internet availability; exclusions; rules

260.058Â Â Â Â  Statements of candidates and principal campaign committees for election other than general election; supplemental statements of unexpended balances and deficits; times for filing

260.063Â Â Â Â  Statements of political committees, other than principal campaign committees, for election other than general election; supplemental statements of unexpended balances and deficits; times for filing

260.068Â Â Â Â  Statements of candidates and principal campaign committees for general election; supplemental statements for certain candidates and officeholders; supplemental statements of unexpended balances and deficits; times for filing

260.073Â Â Â Â  Statements of political committees, other than principal campaign committees, for general election; supplemental statement for certain political committees; supplemental statements of unexpended balances and deficits; times for filing

260.076Â Â Â Â  Statements of contributions received during session of Legislative Assembly

260.078Â Â Â Â  Reporting contributions and expenditures not previously reported

260.083Â Â Â Â  Contents of statements

260.085Â Â Â Â  Listing of occupation of contributor; procedure when occupation is unknown

260.102Â Â Â Â  Statements of persons reducing expenditure deficit

260.112Â Â Â Â  Filing of certificate by candidate or political committee who expects neither contributions nor expenditures to exceed $2,000; time for filing

260.118Â Â Â Â  Treasurer and statement of organization for statewide initiative or referendum petition or any recall petition; filing of statements of contributions and expenditures for any petition; times for filing

260.156Â Â Â Â  Rules for reporting expenditures and contributions

260.159Â Â Â Â  Electronic filing of statements of contributions and expenditures

260.161Â Â Â Â  Delivery of copy of certain statements filed under ORS 260.076 to Chief Clerk of House of Representatives

260.163Â Â Â Â  County or city campaign finance provisions

(Administration and Enforcement)

260.200Â Â Â Â  Secretary of State rules for accounts, forms, material to be retained and material not subject to disclosure

260.205Â Â Â Â  Inspection of statements; notice of failure to file correct statements; complaints

260.215Â Â Â Â  Examination and investigation of statements by filing officers; review of statements of candidates for state office; documentation of transactions

260.218Â Â Â Â  Subpoena authority

260.225Â Â Â Â  Court proceedings to compel filing of correct statements; attorney fees

260.232Â Â Â Â  Civil penalty for failure to file statement or to include required information

260.241Â Â Â Â  Removal from general election ballot for failure to file statement; notice to candidate

260.245Â Â Â Â  Withholding certificate of election or certificate of nomination for failure to file statement

260.255Â Â Â Â  Preservation of filed statements by filing officers; summary of statements; contents

ELECTION OFFENSES

(Administration and Enforcement)

260.315Â Â Â Â  Distribution of copies of law

260.345Â Â Â Â  Complaints or other information regarding violations; action by Secretary of State and Attorney General

260.351Â Â Â Â  Court proceedings for election law violations, generally

260.355Â Â Â Â  Deprivation of nomination or office for deliberate and material election violation

260.365Â Â Â Â  Election or appointment after deprivation of nomination or office for violation

(Particular Offenses)

260.402Â Â Â Â  Contributions in false name

260.407Â Â Â Â  Use of contributed amounts for certain purposes

260.409Â Â Â Â  Expenditures for professional services rendered by candidate

260.422Â Â Â Â  Acceptance of employment where compensation to be contributed

260.432Â Â Â Â  Solicitation of public employees; activities of public employees during working hours

260.532Â Â Â Â  False publication relating to candidate or measure; civil action; damages; other remedies; limitation on action

260.550Â Â Â Â  Use of term "incumbent"

260.555Â Â Â Â  Prohibitions relating to circulation, filing or certification of initiative, referendum or recall petition

260.558Â Â Â Â  Payment for signing or not signing initiative, referendum or recall petition prohibited; sale or purchase of signature sheets prohibited

260.561Â Â Â Â  Liability of certain chief petitioners for violations committed by persons obtaining signatures on petition; exceptions

260.575Â Â Â Â  Use of threats and intimidation for purpose of extorting money

260.635Â Â Â Â  Bets and wagers on election results

260.645Â Â Â Â  Illegal acts relating to voting machines or vote tally systems

260.665Â Â Â Â  Undue influence to affect registration, voting, candidacy; solicitation of money or other benefits

260.675Â Â Â Â  Furnishing, printing or distributing ballots contrary to law prohibited

260.685Â Â Â Â  Elections official compliance with directives of Secretary of State

260.695Â Â Â Â  Prohibitions relating to voting in elections conducted by mail or at polling place

260.705Â Â Â Â  Premature release of vote tally prohibited

260.715Â Â Â Â  Prohibitions relating to voting and ballots

SLATE MAILER ORGANIZATIONS

260.735Â Â Â Â  Slate mailer organizations; statement of organization

260.737Â Â Â Â  Disclosures required on slate mailer; definitions

PENALTIES

260.993Â Â Â Â  Criminal penalties

260.995Â Â Â Â  Civil penalties

ELECTION CAMPAIGN FINANCE REGULATION

(Generally)

Â Â Â Â Â  260.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1)(a) "Candidate" means:

Â Â Â Â Â  (A) An individual whose name is printed on a ballot, for whom a declaration of candidacy, nominating petition or certificate of nomination to public office has been filed or whose name is expected to be or has been presented, with the individual's consent, for nomination or election to public office;

Â Â Â Â Â  (B) An individual who has solicited or received and accepted a contribution, made an expenditure, or given consent to an individual, organization, political party or political committee to solicit or receive and accept a contribution or make an expenditure on the individual's behalf to secure nomination or election to any public office at any time, whether or not the office for which the individual will seek nomination or election is known when the solicitation is made, the contribution is received and retained or the expenditure is made, and whether or not the name of the individual is printed on a ballot; or

Â Â Â Â Â  (C) A public office holder against whom a recall petition has been completed and filed.

Â Â Â Â Â  (b) For purposes of this section and ORS 260.035 to 260.159, "candidate" does not include a candidate for the office of precinct committeeperson.

Â Â Â Â Â  (2) "Committee director" means any person who directly and substantially participates in decision-making on behalf of a political committee concerning the solicitation or expenditure of funds and the support of or opposition to candidates or measures. The officers of a political party shall be considered the directors of any political party committee of that party, unless otherwise provided in the party's bylaws.

Â Â Â Â Â  (3)(a) Except as provided in ORS 260.007, "contribute" or "contribution" includes:

Â Â Â Â Â  (A) The payment, loan, gift, forgiving of indebtedness, or furnishing without equivalent compensation or consideration, of money, services other than personal services for which no compensation is asked or given, supplies, equipment or any other thing of value:

Â Â Â Â Â  (i) For the purpose of influencing an election for public office or an election on a measure, or of reducing the debt of a candidate for nomination or election to public office or the debt of a political committee; or

Â Â Â Â Â  (ii) To or on behalf of a candidate, political committee or measure; and

Â Â Â Â Â  (B) Any unfulfilled pledge, subscription, agreement or promise, whether or not legally enforceable, to make a contribution.

Â Â Â Â Â  (b) Regarding a contribution made for compensation or consideration of less than equivalent value, only the excess value of it shall be considered a contribution.

Â Â Â Â Â  (4)(a) "Controlled committee" means a political committee that, in connection with the making of contributions or expenditures:

Â Â Â Â Â  (A) Is controlled directly or indirectly by a candidate or a controlled committee; or

Â Â Â Â Â  (B) Acts jointly with a candidate or controlled committee.

Â Â Â Â Â  (b) For purposes of this subsection, a candidate controls a political committee if:

Â Â Â Â Â  (A) The candidate, the candidate's agent, a member of the candidate's immediate family or any other political committee that the candidate controls has a significant influence on the actions or decisions of the political committee; or

Â Â Â Â Â  (B) The candidate's principal campaign committee and the political committee both have the candidate or a member of the candidate's immediate family as a treasurer or director.

Â Â Â Â Â  (5) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (6) "Elector" means an individual qualified to vote under section 2, Article II of the Oregon Constitution.

Â Â Â Â Â  (7) Except as provided in ORS 260.007, "expend" or "expenditure" includes the payment or furnishing of money or anything of value or the incurring or repayment of indebtedness or obligation by or on behalf of a candidate, political committee or person in consideration for any services, supplies, equipment or other thing of value performed or furnished for any reason, including support of or opposition to a candidate, political committee or measure, or for reducing the debt of a candidate for nomination or election to public office. "Expenditure" also includes contributions made by a candidate or political committee to or on behalf of any other candidate or political committee.

Â Â Â Â Â  (8) "Filing officer" means:

Â Â Â Â Â  (a) The Secretary of State, regarding a candidate for any state office or any office to be voted for in the state at large or in a congressional district or regarding a measure to be voted on in the state at large.

Â Â Â Â Â  (b) The county clerk, regarding a candidate for any county office or any district or precinct office within the county, or regarding a measure to be voted for in one county or in a district situated wholly within one county.

Â Â Â Â Â  (c) The chief city elections officer, regarding a candidate for any city office, or a measure to be voted for in a city only.

Â Â Â Â Â  (d) The county clerk of the county in which the office of the chief administrative officer or administrative board is located regarding a candidate for office for any district or regarding a measure to be voted on in a district, when the district is situated in more than one county.

Â Â Â Â Â  (e) In the case of an irrigation district formed under ORS chapter 545:

Â Â Â Â Â  (A) The county clerk, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated wholly in one county;

Â Â Â Â Â  (B) The county clerk of the county in which the office of the secretary of the proposed irrigation district will be located, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated in more than one county; or

Â Â Â Â Â  (C) The secretary of the irrigation district for any election other than an irrigation district formation election.

Â Â Â Â Â  (9) "Independent expenditure" means an expenditure by a person for a communication in support of or in opposition to a clearly identified candidate or measure that is not made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure. For purposes of this subsection:

Â Â Â Â Â  (a) A communication is "in support of or in opposition to" a candidate or measure if:

Â Â Â Â Â  (A) The communication, taken in its context, clearly and unambiguously urges the election or defeat of a clearly identified candidate for nomination or election to public office, or the passage or defeat of a clearly identified measure;

Â Â Â Â Â  (B) The communication, as a whole, seeks action rather than simply conveying information; and

Â Â Â Â Â  (C) It is clear what action the communication advocates.

Â Â Â Â Â  (b) "Agent" means any person who has:

Â Â Â Â Â  (A) Actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate or on behalf of a political committee supporting or opposing a measure; or

Â Â Â Â Â  (B) Been placed in a position within the campaign organization where it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

Â Â Â Â Â  (c) "Clearly identified" means, with respect to candidates:

Â Â Â Â Â  (A) The name of the candidate involved appears;

Â Â Â Â Â  (B) A photograph or drawing of the candidate appears; or

Â Â Â Â Â  (C) The identity of the candidate is apparent by unambiguous reference.

Â Â Â Â Â  (d) "Clearly identified" means, with respect to measures:

Â Â Â Â Â  (A) The ballot number of the measure appears;

Â Â Â Â Â  (B) A description of the measure's subject or effect appears; or

Â Â Â Â Â  (C) The identity of the measure is apparent by unambiguous reference.

Â Â Â Â Â  (e) "Made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure":

Â Â Â Â Â  (A) Means any arrangement, coordination or direction by the candidate or the candidate's agent, or by any political committee or agent of a political committee supporting or opposing a measure, prior to the publication, distribution, display or broadcast of the communication. An expenditure shall be presumed to be so made when it is:

Â Â Â Â Â  (i) Based on information about the plans, projects or needs of the candidate, or of the political committee supporting or opposing a measure, and provided to the expending person by the candidate or by the candidate's agent, or by any political committee or agent of a political committee supporting or opposing a measure, with a view toward having an expenditure made; or

Â Â Â Â Â  (ii) Made by or through any person who is or has been authorized to raise or expend funds, who is or has been an officer of a political committee authorized by the candidate or by a political committee or agent of a political committee supporting or opposing a measure, or who is or has been receiving any form of compensation or reimbursement from the candidate, the candidate's principal campaign committee or agent or from any political committee or agent of a political committee supporting or opposing a measure; and

Â Â Â Â Â  (B) Does not include providing to the expending person upon request a copy of this chapter or any rules adopted by the Secretary of State relating to independent expenditures.

Â Â Â Â Â  (10) "Initiative petition" means a petition to initiate a measure for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (11) "Judge" means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court.

Â Â Â Â Â  (12) "Mass mailing" means more than 200 substantially similar pieces of mail, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.

Â Â Â Â Â  (13) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (14) "Occupation" means:

Â Â Â Â Â  (a) The nature of an individual's principal business; and

Â Â Â Â Â  (b) If the individual is employed by another person, the business name and address, by city and state, of the employer.

Â Â Â Â Â  (15) "Person" means an individual, corporation, limited liability company, labor organization, association, firm, partnership, joint stock company, club, organization or other combination of individuals having collective capacity.

Â Â Â Â Â  (16)(a) "Political committee" means a combination of two or more individuals, or a person other than an individual, that has:

Â Â Â Â Â  (A) Received a contribution for the purpose of supporting or opposing a candidate, measure or political party; or

Â Â Â Â Â  (B) Made an expenditure for the purpose of supporting or opposing a candidate, measure or political party.

Â Â Â Â Â  (b) For purposes of paragraph (a)(B) of this subsection, an expenditure does not include:

Â Â Â Â Â  (A) A contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.076 or 260.102 or section 6, chapter 542, Oregon Laws 2003, or a certificate filed under ORS 260.112; or

Â Â Â Â Â  (B) An independent expenditure for which a statement is required to be filed by a person under ORS 260.044 (1).

Â Â Â Â Â  (17) "Public office" means any national, state, county, district, city office or position, except a political party office, that is filled by the electors.

Â Â Â Â Â  (18) "Recall petition" means a petition to recall a public officer for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (19) "Referendum petition" means a petition to refer a measure for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (20) "Slate mailer" means a mass mailing that supports or opposes a total of three or more candidates or measures.

Â Â Â Â Â  (21)(a) "Slate mailer organization" means, except as provided in paragraph (b) of this subsection, any person who directly or indirectly:

Â Â Â Â Â  (A) Is involved in the production of one or more slate mailers and exercises control over the selection of the candidates and measures to be supported or opposed in the slate mailers; and

Â Â Â Â Â  (B) Receives or is promised payment for producing one or more slate mailers or for endorsing or opposing, or refraining from endorsing or opposing, a candidate or measure in one or more slate mailers.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, "slate mailer organization" does not include:

Â Â Â Â Â  (A) A political committee organized by a political party; or

Â Â Â Â Â  (B) A political committee organized by the caucus of either the Senate or the House of Representatives of the Legislative Assembly.

Â Â Â Â Â  (22) "State office" means the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, state Senator, state Representative, judge or district attorney. [1971 c.749 Â§1; 1973 c.744 Â§1; 1975 c.683 Â§6; 1977 c.678 Â§1; 1979 c.190 Â§339; 1983 c.350 Â§81; 1983 c.392 Â§8; 1985 c.808 Â§52; 1987 c.727 Â§1; 1989 c.80 Â§1; 1989 c.503 Â§41; 1991 c.87 Â§4; 1991 c.719 Â§61; 1993 c.18 Â§44; 1993 c.493 Â§52; 1993 c.710 Â§1; 1993 c.797 Â§30; 1995 c.1 Â§1; 1995 c.607 Â§56; 1997 c.249 Â§77; 1999 c.318 Â§42; 1999 c.999 Â§1; 2001 c.82 Â§11; 2003 c.542 Â§9; 2005 c.797 Â§1; 2005 c.809 Â§20]

Â Â Â Â Â  Note: The amendments to 260.005 by section 21, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 22, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.005. As used in this chapter:

Â Â Â Â Â  (1)(a) "Candidate" means:

Â Â Â Â Â  (A) An individual whose name is printed on a ballot, for whom a declaration of candidacy, nominating petition or certificate of nomination to public office has been filed or whose name is expected to be or has been presented, with the individual's consent, for nomination or election to public office;

Â Â Â Â Â  (B) An individual who has solicited or received and accepted a contribution, made an expenditure, or given consent to an individual, organization, political party or political committee to solicit or receive and accept a contribution or make an expenditure on the individual's behalf to secure nomination or election to any public office at any time, whether or not the office for which the individual will seek nomination or election is known when the solicitation is made, the contribution is received and retained or the expenditure is made, and whether or not the name of the individual is printed on a ballot; or

Â Â Â Â Â  (C) A public office holder against whom a recall petition has been completed and filed.

Â Â Â Â Â  (b) For purposes of this section and ORS 260.035 to 260.159, "candidate" does not include a candidate for the office of precinct committeeperson.

Â Â Â Â Â  (2) "Committee director" means any person who directly and substantially participates in decision-making on behalf of a political committee concerning the solicitation or expenditure of funds and the support of or opposition to candidates or measures. The officers of a political party shall be considered the directors of any political party committee of that party, unless otherwise provided in the party's bylaws.

Â Â Â Â Â  (3)(a) Except as provided in ORS 260.007, "contribute" or "contribution" includes:

Â Â Â Â Â  (A) The payment, loan, gift, forgiving of indebtedness, or furnishing without equivalent compensation or consideration, of money, services other than personal services for which no compensation is asked or given, supplies, equipment or any other thing of value:

Â Â Â Â Â  (i) For the purpose of influencing an election for public office or an election on a measure, or of reducing the debt of a candidate for nomination or election to public office or the debt of a political committee; or

Â Â Â Â Â  (ii) To or on behalf of a candidate, political committee or measure; and

Â Â Â Â Â  (B) Any unfulfilled pledge, subscription, agreement or promise, whether or not legally enforceable, to make a contribution.

Â Â Â Â Â  (b) Regarding a contribution made for compensation or consideration of less than equivalent value, only the excess value of it shall be considered a contribution.

Â Â Â Â Â  (4)(a) "Controlled committee" means a political committee that, in connection with the making of contributions or expenditures:

Â Â Â Â Â  (A) Is controlled directly or indirectly by a candidate or a controlled committee; or

Â Â Â Â Â  (B) Acts jointly with a candidate or controlled committee.

Â Â Â Â Â  (b) For purposes of this subsection, a candidate controls a political committee if:

Â Â Â Â Â  (A) The candidate, the candidate's agent, a member of the candidate's immediate family or any other political committee that the candidate controls has a significant influence on the actions or decisions of the political committee; or

Â Â Â Â Â  (B) The candidate's principal campaign committee and the political committee both have the candidate or a member of the candidate's immediate family as a treasurer or director.

Â Â Â Â Â  (5) "County clerk" means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (6) "Elector" means an individual qualified to vote under section 2, Article II of the Oregon Constitution.

Â Â Â Â Â  (7) Except as provided in ORS 260.007, "expend" or "expenditure" includes the payment or furnishing of money or anything of value or the incurring or repayment of indebtedness or obligation by or on behalf of a candidate, political committee or person in consideration for any services, supplies, equipment or other thing of value performed or furnished for any reason, including support of or opposition to a candidate, political committee or measure, or for reducing the debt of a candidate for nomination or election to public office. "Expenditure" also includes contributions made by a candidate or political committee to or on behalf of any other candidate or political committee.

Â Â Â Â Â  (8) "Filing officer" means:

Â Â Â Â Â  (a) The Secretary of State:

Â Â Â Â Â  (A) Regarding a candidate for public office;

Â Â Â Â Â  (B) Regarding a statement required to be filed under ORS 260.118 by the chief petitioners of a statewide initiative or referendum petition or by the chief petitioners of a recall petition relating to a person holding state office;

Â Â Â Â Â  (C) Regarding any measure; or

Â Â Â Â Â  (D) Regarding any political committee.

Â Â Â Â Â  (b) The county clerk, regarding a statement required to be filed under ORS 260.118 by:

Â Â Â Â Â  (A) The chief petitioners of a county initiative or referendum petition;

Â Â Â Â Â  (B) The chief petitioners of a district initiative or referendum petition where the district is situated wholly within one county; or

Â Â Â Â Â  (C) The chief petitioners of a recall petition relating to a county public office holder or a district public office holder where the district is situated wholly within one county.

Â Â Â Â Â  (c) The chief city elections officer, regarding a statement required to be filed under ORS 260.118 by:

Â Â Â Â Â  (A) The chief petitioners of a city initiative or referendum petition; or

Â Â Â Â Â  (B) The chief petitioners of a recall petition relating to a city public office holder.

Â Â Â Â Â  (d) The county clerk of the county in which the office of the chief administrative officer or administrative board is located, when the district is situated in more than one county, regarding a statement required to be filed under ORS 260.118 by:

Â Â Â Â Â  (A) The chief petitioners of a district initiative or referendum petition; or

Â Â Â Â Â  (B) The chief petitioners of a recall petition relating to a district public office holder.

Â Â Â Â Â  (e) Notwithstanding paragraphs (a) to (d) of this subsection, in the case of an irrigation district formed under ORS chapter 545:

Â Â Â Â Â  (A) The county clerk, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated wholly in one county;

Â Â Â Â Â  (B) The county clerk of the county in which the office of the secretary of the proposed irrigation district will be located, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated in more than one county; or

Â Â Â Â Â  (C) The secretary of the irrigation district for any election other than an irrigation district formation election.

Â Â Â Â Â  (9) "Independent expenditure" means an expenditure by a person for a communication in support of or in opposition to a clearly identified candidate or measure that is not made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure. For purposes of this subsection:

Â Â Â Â Â  (a) A communication is "in support of or in opposition to" a candidate or measure if:

Â Â Â Â Â  (A) The communication, taken in its context, clearly and unambiguously urges the election or defeat of a clearly identified candidate for nomination or election to public office, or the passage or defeat of a clearly identified measure;

Â Â Â Â Â  (B) The communication, as a whole, seeks action rather than simply conveying information; and

Â Â Â Â Â  (C) It is clear what action the communication advocates.

Â Â Â Â Â  (b) "Agent" means any person who has:

Â Â Â Â Â  (A) Actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate or on behalf of a political committee supporting or opposing a measure; or

Â Â Â Â Â  (B) Been placed in a position within the campaign organization where it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

Â Â Â Â Â  (c) "Clearly identified" means, with respect to candidates:

Â Â Â Â Â  (A) The name of the candidate involved appears;

Â Â Â Â Â  (B) A photograph or drawing of the candidate appears; or

Â Â Â Â Â  (C) The identity of the candidate is apparent by unambiguous reference.

Â Â Â Â Â  (d) "Clearly identified" means, with respect to measures:

Â Â Â Â Â  (A) The ballot number of the measure appears;

Â Â Â Â Â  (B) A description of the measure's subject or effect appears; or

Â Â Â Â Â  (C) The identity of the measure is apparent by unambiguous reference.

Â Â Â Â Â  (e) "Made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure":

Â Â Â Â Â  (A) Means any arrangement, coordination or direction by the candidate or the candidate's agent, or by any political committee or agent of a political committee supporting or opposing a measure, prior to the publication, distribution, display or broadcast of the communication. An expenditure shall be presumed to be so made when it is:

Â Â Â Â Â  (i) Based on information about the plans, projects or needs of the candidate, or of the political committee supporting or opposing a measure, and provided to the expending person by the candidate or by the candidate's agent, or by any political committee or agent of a political committee supporting or opposing a measure, with a view toward having an expenditure made; or

Â Â Â Â Â  (ii) Made by or through any person who is or has been authorized to raise or expend funds, who is or has been an officer of a political committee authorized by the candidate or by a political committee or agent of a political committee supporting or opposing a measure, or who is or has been receiving any form of compensation or reimbursement from the candidate, the candidate's principal campaign committee or agent or from any political committee or agent of a political committee supporting or opposing a measure; and

Â Â Â Â Â  (B) Does not include providing to the expending person upon request a copy of this chapter or any rules adopted by the Secretary of State relating to independent expenditures.

Â Â Â Â Â  (10) "Initiative petition" means a petition to initiate a measure for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (11) "Judge" means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court.

Â Â Â Â Â  (12) "Mass mailing" means more than 200 substantially similar pieces of mail, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.

Â Â Â Â Â  (13) "Measure" includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (14) "Occupation" means:

Â Â Â Â Â  (a) The nature of an individual's principal business; and

Â Â Â Â Â  (b) If the individual is employed by another person, the business name and address, by city and state, of the employer.

Â Â Â Â Â  (15) "Person" means an individual, corporation, limited liability company, labor organization, association, firm, partnership, joint stock company, club, organization or other combination of individuals having collective capacity.

Â Â Â Â Â  (16)(a) "Political committee" means a combination of two or more individuals, or a person other than an individual, that has:

Â Â Â Â Â  (A) Received a contribution for the purpose of supporting or opposing a candidate, measure or political party; or

Â Â Â Â Â  (B) Made an expenditure for the purpose of supporting or opposing a candidate, measure or political party.

Â Â Â Â Â  (b) For purposes of paragraph (a)(B) of this subsection, an expenditure does not include:

Â Â Â Â Â  (A) A contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.057, 260.076 or 260.102 or a certificate filed under ORS 260.112; or

Â Â Â Â Â  (B) An independent expenditure for which a statement is required to be filed by a person under ORS 260.044 (1).

Â Â Â Â Â  (17) "Public office" means any national, state, county, district, city office or position, except a political party office, that is filled by the electors.

Â Â Â Â Â  (18) "Recall petition" means a petition to recall a public officer for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (19) "Referendum petition" means a petition to refer a measure for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (20) "Regular district election" means the regular district election described in ORS 255.335.

Â Â Â Â Â  (21) "Slate mailer" means a mass mailing that supports or opposes a total of three or more candidates or measures.

Â Â Â Â Â  (22)(a) "Slate mailer organization" means, except as provided in paragraph (b) of this subsection, any person who directly or indirectly:

Â Â Â Â Â  (A) Is involved in the production of one or more slate mailers and exercises control over the selection of the candidates and measures to be supported or opposed in the slate mailers; and

Â Â Â Â Â  (B) Receives or is promised payment for producing one or more slate mailers or for endorsing or opposing, or refraining from endorsing or opposing, a candidate or measure in one or more slate mailers.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, "slate mailer organization" does not include:

Â Â Â Â Â  (A) A political committee organized by a political party; or

Â Â Â Â Â  (B) A political committee organized by the caucus of either the Senate or the House of Representatives of the Legislative Assembly.

Â Â Â Â Â  (23) "State office" means the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, state Senator, state Representative, judge or district attorney.

Â Â Â Â Â  260.007 Exclusions from definitions of "contribution" and "expenditure." As used in this chapter, "contribute," "contribution," "expend" or "expenditure" does not include:

Â Â Â Â Â  (1) Any written news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other regularly published publication, unless a political committee owns the facility;

Â Â Â Â Â  (2) An individual's use of the individual's own personal residence, including a community room associated with the individual's residence, to conduct a reception for a candidate or political committee, and the individual's cost of invitations, food and beverages provided at the reception;

Â Â Â Â Â  (3) A vendor's sale of food and beverages for use in a candidate's or political committee's campaign at a charge less than the normal comparable charge, if the charge is at least equal to the cost of the food or beverages to the vendor;

Â Â Â Â Â  (4) Any unreimbursed payment for travel expenses an individual, including a candidate, makes on behalf of a candidate or political committee;

Â Â Â Â Â  (5) Any loan of money made by a financial institution as defined in ORS 706.008, other than any overdraft made with respect to a checking or savings account, if the loan bears the usual and customary interest rate for the category of loan involved, is made on a basis that assures repayment, is evidenced by a written instrument and is subject to a due date or amortization schedule. However, each indorser or guarantor of the loan shall be considered to have contributed that portion of the total amount of the loan for which that person agreed to be liable in a written agreement, except if the indorser or guarantor is the candidate's spouse;

Â Â Â Â Â  (6) Nonpartisan activity designed to encourage individuals to vote or to register to vote;

Â Â Â Â Â  (7) Any communication a membership organization or corporation makes to its members, shareholders or employees if the membership organization or corporation is not organized primarily for the purpose of influencing an election;

Â Â Â Â Â  (8) The payment of compensation for legal and accounting services rendered to a candidate or political committee if the person paying for the services is the regular employer of the individual rendering the services and the services are solely for the purpose of insuring compliance with the provisions of this chapter; and

Â Â Â Â Â  (9) The payment by a state or local committee of a political party of the costs of preparation, display or mailing or other distribution incurred by the committee with respect to a printed slate card or sample ballot, or other printed listing, of three or more candidates for any public office for which an election is held in this state. This subsection does not apply to costs incurred by the committee with respect to a display of any such listing made on broadcasting stations or in newspapers, magazines or similar types of general public political advertising. [1995 c.1 Â§2; 1997 c.631 Â§429; 1999 c.999 Â§2; 2005 c.797 Â§2]

Â Â Â Â Â  260.010 [Amended by 1969 c.279 Â§2; 1971 c.749 Â§25; renumbered 260.305]

Â Â Â Â Â  260.020 [Amended by 1957 c.643 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.025 [1971 c.749 Â§2; repealed by 1973 c.623 Â§3]

Â Â Â Â Â  260.027 [1973 c.623 Â§2; repealed by 1975 c.684 Â§11]

Â Â Â Â Â  260.030 [Amended by 1957 c.643 Â§3; 1971 c.749 Â§26; renumbered 260.315]

(Treasurers, Statements of Organization and Accounts)

Â Â Â Â Â  260.035 Treasurer and statement of organization for political committees; change in information. (1) Not later than the third business day after a political committee first receives a contribution or makes an expenditure, the political committee shall:

Â Â Â Â Â  (a) Appoint a treasurer who shall be an elector of this state;

Â Â Â Â Â  (b) Certify the name and address of the treasurer to the filing officer; and

Â Â Â Â Â  (c) File a statement of organization under ORS 260.039 or 260.042.

Â Â Â Â Â  (2) Contributions shall be received and expenditures made by or through the treasurer of the political committee.

Â Â Â Â Â  (3) Any change in information required under this section shall be indicated in an amended certification filed not later than the 10th day after the change in information. [1971 c.749 Â§3; 1973 c.744 Â§2; 1977 c.829 Â§20; 1979 c.190 Â§340; 1991 c.719 Â§62; 1999 c.999 Â§3]

Â Â Â Â Â  260.037 Treasurers for candidates; appointment; liability of candidate for default or violation of treasurer. A candidate may serve as the candidate's own treasurer or may appoint and certify to the filing officer the name and address of a treasurer. A candidate's treasurer shall perform all the duties prescribed for the candidate under ORS 260.005 and 260.035 to 260.159. The candidate, in addition to the treasurer, shall be personally responsible for the performance of such duties and any default or violation by the treasurer shall be conclusively considered a default or violation by the candidate. [1973 c.744 Â§4; 1979 c.190 Â§341; 1993 c.493 Â§53]

Â Â Â Â Â  260.038 Treasurer may serve more than one candidate or committee; replacement of treasurer. (1) An individual may be appointed and serve as treasurer of a candidate and a political committee or of two or more candidates or political committees.

Â Â Â Â Â  (2) A candidate or political committee may remove a treasurer. In event of the death, resignation or removal of a treasurer before compliance with all obligations of a treasurer under ORS 260.005 and 260.035 to 260.159, a candidate may and a political committee shall appoint a successor and certify the name and address of the successor in the manner of an original appointment. [1979 c.190 Â§342; 1993 c.493 Â§54]

Â Â Â Â Â  260.039 Statement of organization of candidate or principal campaign committee. (1) Except as provided in ORS 260.043, a candidate who serves as the candidate's own treasurer, or the treasurer of the principal campaign committee, shall file a statement of organization with the filing officer. The statement shall include:

Â Â Â Â Â  (a) The name, address, occupation, office sought and party affiliation of the candidate. The address shall be the address of a residence, office, headquarters or similar location where the candidate may be conveniently located;

Â Â Â Â Â  (b) In the case of a principal campaign committee:

Â Â Â Â Â  (A) The name and address of the committee. The address shall be the address of a residence, office, headquarters or similar location where the political committee or a responsible officer of the political committee may be conveniently located.

Â Â Â Â Â  (B) The name, address and occupation of the committee director or directors, if any.

Â Â Â Â Â  (C) The name and address of the committee treasurer.

Â Â Â Â Â  (D) The name and address of any other political committee of which two or more committee directors are also directors of the committee filing the statement; and

Â Â Â Â Â  (c) The name of the financial institution in which the campaign account required under ORS 260.054 is established, the name and number of the account, the name of the account holder and the names of all persons who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (2) Except as provided in ORS 260.043, a candidate who serves as the candidate's own treasurer shall file the statement of organization not later than the third business day after the candidate first receives a contribution or makes an expenditure. The treasurer of a principal campaign committee shall file the statement of organization not later than the date specified in ORS 260.035.

Â Â Â Â Â  (3) Any change in information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information.

Â Â Â Â Â  (4) Except as provided in ORS 260.043, a candidate who serves as the candidate's own treasurer or the treasurer of the principal campaign committee of the candidate shall file a statement of organization under this section not later than the deadline for the candidate to file a nominating petition or declaration of candidacy under ORS 249.037 or a certificate of nomination under ORS 249.722.

Â Â Â Â Â  (5) Except as provided in ORS 260.043, a candidate who serves as the candidate's own treasurer or the treasurer of the principal campaign committee of a candidate shall file a new or amended statement of organization not later than the date that the candidate files a nominating petition, declaration of candidacy or certificate of nomination. [1987 c.727 Â§12; 1989 c.503 Â§18; 1991 c.107 Â§16; 1991 c.719 Â§53; 1993 c.493 Â§55; 1999 c.999 Â§4; 2001 c.965 Â§53; 2005 c.797 Â§3; 2005 c.809 Â§4]

Â Â Â Â Â  260.040 [Amended by 1957 c.643 Â§4; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.041 Principal campaign committee. (1) Notwithstanding ORS 260.005 (16) and except as provided in ORS 260.043, a candidate shall designate a political committee as the candidate's principal campaign committee. A candidate may designate only one political committee as the candidate's principal campaign committee.

Â Â Â Â Â  (2) A political committee may not be designated as the principal campaign committee of more than one candidate. [1979 c.190 Â§343; 1999 c.999 Â§7; 2005 c.809 Â§23]

Â Â Â Â Â  260.042 Statement of organization of political committee. (1) The treasurer of a political committee shall file a statement of organization with the filing officer. The statement shall include:

Â Â Â Â Â  (a) The name, address and nature of the committee. The address shall be the address of a residence, office, headquarters or similar location where the political committee or a responsible officer of the political committee may be conveniently located.

Â Â Â Â Â  (b) The name, address and occupation of the committee director or directors.

Â Â Â Â Â  (c) The name and address of the committee treasurer.

Â Â Â Â Â  (d) The name and address of any other political committee of which two or more committee directors are also directors of the committee filing the statement.

Â Â Â Â Â  (e) The name, office sought, and party affiliation of each candidate whom the committee is supporting or specifically opposing or intends to support or specifically oppose, when known, or, if the committee is supporting or specifically opposing all the candidates of a given party, the name of that party.

Â Â Â Â Â  (f) A designation of any measure that the committee is opposing or supporting, or intends to support or oppose.

Â Â Â Â Â  (g) The name of the financial institution in which the campaign account required under ORS 260.054 is established, the name and number of the account, the name of the account holder and the names of all persons who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (h) A statement of whether the committee is a controlled committee.

Â Â Â Â Â  (2) The statement of organization shall be filed not later than the date specified in ORS 260.035.

Â Â Â Â Â  (3) Any change in information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information.

Â Â Â Â Â  (4) This section does not apply to a political committee that is a principal campaign committee or to a political committee exclusively supporting or opposing one or more candidates for federal or political party office. [1975 c.683 Â§Â§2,3; 1979 c.190 Â§344; 1981 c.234 Â§1; 1983 c.71 Â§10; 1985 c.808 Â§53; 2001 c.965 Â§54; 2005 c.797 Â§6; 2005 c.809 Â§5]

Â Â Â Â Â  260.043 Exemptions for candidate who expects neither contributions nor expenditures to exceed $300. (1) A candidate who serves as the candidate's own treasurer and who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by or on behalf of the candidate to exceed $300 in total amount during the total period described in ORS 260.058 (1) or 260.068 (1) is not required to:

Â Â Â Â Â  (a) File a statement of organization under ORS 260.039; or

Â Â Â Â Â  (b) Establish a single exclusive campaign account under ORS 260.054.

Â Â Â Â Â  (2) A candidate described in subsection (1) of this section must keep contribution and expenditure records during the applicable total period described in ORS 260.058 or 260.068.

Â Â Â Â Â  (3) If at any time following the filing of a nominating petition, declaration of candidacy or certificate of nomination and during the total period described in ORS 260.058 (1) or 260.068 (1) either the aggregate contributions or aggregate expenditures exceed $300, the candidate shall do all of the following:

Â Â Â Â Â  (a) File a statement of organization under ORS 260.039.

Â Â Â Â Â  (b) Establish a single exclusive campaign account as required under ORS 260.054.

Â Â Â Â Â  (4) This section does not apply to candidates for federal office. [1999 c.999 Â§6; 2005 c.809 Â§6]

Â Â Â Â Â  Note: The amendments to 260.043 by section 24, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 25, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.043. (1) A candidate who serves as the candidate's own treasurer and who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by or on behalf of the candidate to exceed $300 in total amount during a calendar year is not required to:

Â Â Â Â Â  (a) File a statement of organization under ORS 260.039;

Â Â Â Â Â  (b) Establish a single exclusive campaign account under ORS 260.054; or

Â Â Â Â Â  (c) File statements under ORS 260.057.

Â Â Â Â Â  (2) A candidate described in subsection (1) of this section must keep contribution and expenditure records for the previous 24 months.

Â Â Â Â Â  (3) If at any time following the filing of a nominating petition, declaration of candidacy or certificate of nomination and during the calendar year either the aggregate contributions or aggregate expenditures exceed $300, the candidate shall do all of the following:

Â Â Â Â Â  (a) File a statement of organization under ORS 260.039.

Â Â Â Â Â  (b) Establish a single exclusive campaign account as required under ORS 260.054.

Â Â Â Â Â  (c) File a statement under ORS 260.057 showing all contributions received and expenditures made. The statement shall be filed not later than seven calendar days after aggregate contributions or aggregate expenditures exceed $300 during a calendar year.

Â Â Â Â Â  (d) If necessary, file additional statements under ORS 260.057.

Â Â Â Â Â  (4) This section does not apply to candidates for federal office.

Â Â Â Â Â  260.044 Statement of independent expenditures; when person considered political committee or principal campaign committee. (1) A person shall file a statement of independent expenditures if the person makes independent expenditures in a total amount of more than $100. The statement shall be filed with the Secretary of State.

Â Â Â Â Â  (2) A statement described in subsection (1) of this section shall be filed for the reporting period described in ORS 260.063 or 260.073 during which the total amount of independent expenditures exceeds $100. The accounting period for the statement required by subsection (1) of this section begins on the date that an independent expenditure is made. The statement shall specify the candidate or measure supported or opposed by the independent expenditure. The secretary by rule shall prescribe the form of the statement. If a statement is filed for the reporting period for the supplement to the second preelection statement, a second statement for the same independent expenditure does not need to be filed in the post-election reporting period.

Â Â Â Â Â  (3) Notwithstanding ORS 260.005 (16), a person who solicits and receives a contribution or contributions is a political committee and shall file a statement of organization under ORS 260.042 and the statements required by ORS 260.063, 260.073 or 260.076. The statements filed under this subsection shall be filed for the reporting period described in ORS 260.063, 260.073 or 260.076 during which any contribution was received. The accounting period for the statement required by this subsection begins on the date that a contribution is received.

Â Â Â Â Â  (4) For purposes of this section:

Â Â Â Â Â  (a) An independent expenditure does not include a contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.076 or 260.102 or section 6, chapter 542, Oregon Laws 2003, or a certificate filed under ORS 260.112;

Â Â Â Â Â  (b) An independent expenditure does not include a contribution to a candidate who is not required to file a statement of organization under ORS 260.043; and

Â Â Â Â Â  (c) A person is not a political committee under subsection (3) of this section if all contributions received by the person are:

Â Â Â Â Â  (A) Designated to an identified candidate or political committee;

Â Â Â Â Â  (B) Delivered by the person to the designated candidate or political committee not later than seven business days after the contribution is received; and

Â Â Â Â Â  (C) Required to be reported as contributions by a candidate or political committee on a statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.076 or 260.102 or section 6, chapter 542, Oregon Laws 2003, or a certificate filed under ORS 260.112.

Â Â Â Â Â  (5) A person is a principal campaign committee if the person, in preparing to become a candidate in the general election, receives an aggregate amount of contributions, or makes an aggregate amount of expenditures, of more than $2,000 before the date of the primary election. A person described in this subsection shall file the statements required by ORS 260.058 as if the person were a candidate in the primary election. This subsection does not apply to a candidate in the primary or nominating election. [Formerly 260.158; 1981 c.234 Â§8; 1981 c.303 Â§1; 1985 c.808 Â§54; 1987 c.267 Â§57; 1987 c.727 Â§2; 1993 c.493 Â§Â§56,57; 1995 c.712 Â§73; 1999 c.999 Â§8; 2001 c.82 Â§3; 2003 c.542 Â§10; 2005 c.797 Â§7; 2005 c.809 Â§26]

Â Â Â Â Â  Note: The amendments to 260.044 by section 28a, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
, and apply to independent expenditures made on or after
January 1, 2007
, and to independent expenditures made prior to
January 1, 2007
, and not included on a statement filed with a filing office prior to
January 1, 2007
. See sections 28b and 61, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.044. (1) A person shall file a statement of independent expenditures if the person makes independent expenditures in a total amount of more than $100 in a calendar year. The statement shall be filed with the Secretary of State.

Â Â Â Â Â  (2) A statement described in subsection (1) of this section shall be filed not later than seven calendar days after the total amount of independent expenditures exceeds $100 in a calendar year. The accounting period for the statement required by subsection (1) of this section begins on the date that an independent expenditure is made. The statement shall specify the candidate or measure supported or opposed by the independent expenditure. The secretary by rule shall prescribe the form of the statement.

Â Â Â Â Â  (3) Notwithstanding ORS 260.005 (16), a person who solicits and receives a contribution or contributions is a political committee and shall file a statement of organization under ORS 260.042 and the statements required by ORS 260.057 or 260.076.

Â Â Â Â Â  (4) For purposes of this section:

Â Â Â Â Â  (a) An independent expenditure does not include a contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.057, 260.076 or 260.102 or a certificate filed under ORS 260.112;

Â Â Â Â Â  (b) An independent expenditure does not include a contribution to a candidate who is not required to file a statement of organization under ORS 260.043; and

Â Â Â Â Â  (c) A person is not a political committee under subsection (3) of this section if all contributions received by the person are:

Â Â Â Â Â  (A) Designated to an identified candidate or political committee;

Â Â Â Â Â  (B) Delivered by the person to the designated candidate or political committee not later than seven business days after the contribution is received; and

Â Â Â Â Â  (C) Required to be reported as contributions by a candidate or political committee on a statement filed under ORS 260.057, 260.076 or 260.102 or a certificate filed under ORS 260.112.

Â Â Â Â Â  260.045 Contributions received from out-of-state political committees; request for statement or affidavit. (1) If a candidate or treasurer receives a contribution of more than $100 from a political committee not in this state, the candidate or treasurer shall file the following if required under subsection (2) of this section:

Â Â Â Â Â  (a) A written statement of the name, occupation and address of each person, or the name, address and primary nature of each political committee, who contributed more than $100 of the contribution. The statement shall be certified as true by an officer of the contributing political committee. As used in this paragraph, "address" includes street number and name, rural route number or post-office box, and city and state; or

Â Â Â Â Â  (b) An affidavit that to the best of the candidate's or treasurer's knowledge and belief the contributing political committee will not make contributions to candidates and treasurers in this state that exceed two-thirds, in total amount, of all contributions made by it in this state and elsewhere during the period described in ORS 260.058 (1), 260.063 (1), 260.068 (1) or 260.073 (1) or section 6 (1), chapter 542, Oregon Laws 2003, or the period described in ORS 260.118 (4) or (8) for which the statement is filed. The affidavit shall be filed at the same time the statement is filed regarding the contribution.

Â Â Â Â Â  (2) The statement or affidavit described in subsection (1) of this section shall be filed if:

Â Â Â Â Â  (a) Requested by the Secretary of State; or

Â Â Â Â Â  (b) The Secretary of State receives a request for the filing from any person made not later than six months after the deadline for filing a statement under ORS 260.058 (1), 260.063 (1), 260.068 (1), 260.073 (1) or 260.118 (4) or (8) or section 6 (1), chapter 542, Oregon Laws 2003, if a candidate or treasurer files a statement reporting a contribution received from a political committee not in this state.

Â Â Â Â Â  (3) If requested under subsection (2) of this section, the statement or affidavit described in subsection (1) of this section shall be filed not later than 10 business days after a candidate or treasurer receives a request from the Secretary of State. [1971 c.749 Â§4; 1973 c.744 Â§5; 1975 c.675 Â§32; 1979 c.190 Â§346; 1981 c.234 Â§9; 1991 c.258 Â§2; 1991 c.719 Â§13; 1993 c.493 Â§105; 1999 c.999 Â§9; 2001 c.732 Â§7; 2001 c.965 Â§61; 2003 c.542 Â§11; 2005 c.797 Â§8; 2005 c.809 Â§29]

Â Â Â Â Â  Note: The amendments to 260.045 by section 29a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.045. (1) If a candidate or treasurer receives a contribution of more than $100 from a political committee not in this state, the candidate or treasurer shall file the following if required under subsection (2) of this section:

Â Â Â Â Â  (a) A written statement of the name, occupation and address of each person, or the name, address and primary nature of each political committee, who contributed more than $100 of the contribution. The statement shall be certified as true by an officer of the contributing political committee. As used in this paragraph, "address" includes street number and name, rural route number or post-office box, and city and state; or

Â Â Â Â Â  (b) An affidavit that to the best of the candidate's or treasurer's knowledge and belief the contributing political committee will not make contributions to candidates and treasurers in this state that exceed two-thirds, in total amount, of all contributions made by it in this state and elsewhere during the calendar year or the period described in ORS 260.118 (4) or (8) for which the statement is filed. The affidavit shall be filed at the same time the statement is filed regarding the contribution.

Â Â Â Â Â  (2) The statement or affidavit described in subsection (1) of this section shall be filed if:

Â Â Â Â Â  (a) Requested by the Secretary of State; or

Â Â Â Â Â  (b) The Secretary of State receives a request for the filing from any person made not later than six months after the deadline for filing a statement under ORS 260.057 or 260.118 (4) or (8), if a candidate or treasurer files a statement reporting a contribution received from a political committee not in this state.

Â Â Â Â Â  (3) If requested under subsection (2) of this section, the statement or affidavit described in subsection (1) of this section shall be filed not later than 10 business days after a candidate or treasurer receives a request from the Secretary of State.

Â Â Â Â Â  260.046 Discontinuance of statement of organization; rules. (1) A filing officer, in accordance with rules adopted by the Secretary of State, may discontinue the statement of organization of a candidate, principal campaign committee or political committee if the candidate, principal campaign committee or political committee has not filed a statement of contributions received or expenditures made under this chapter.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules prescribing conditions and procedures under which a filing officer may discontinue a statement of organization under this section.

Â Â Â Â Â  (3) If a filing officer discontinues a statement of organization under this section, the filing officer shall provide written notice to the candidate, principal campaign committee or political committee that the statement has been discontinued. [2005 c.797 Â§5]

Â Â Â Â Â  260.049 Reports to be filed by certain corporations; rules. (1) If the major source of revenue of a corporation is paid-in-capital and the primary purpose of the corporation is to support or oppose any candidate, measure or political party, and the corporation has made a contribution or an expenditure for that purpose, the corporation shall report to the Secretary of State the names, addresses and occupations of its shareholders and shall report the amount of paid-in-capital attributable to each shareholder.

Â Â Â Â Â  (2) The information required under subsection (1) of this section, including information on the nature and amount of all expenditures of money and in-kind contributions made by the corporation, shall be filed on the same dates and for the same reporting periods described in ORS 260.063 and 260.073.

Â Â Â Â Â  (3) The Secretary shall adopt by rule a form for the filing of the information required under this section. [1991 c.911 Â§3]

Â Â Â Â Â  Note: The amendments to 260.049 by section 30, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.049. (1) If the major source of revenue of a corporation is paid-in-capital and the primary purpose of the corporation is to support or oppose any candidate, measure or political party, and the corporation has made a contribution or an expenditure for that purpose, the corporation shall report to the Secretary of State the names, addresses and occupations of its shareholders and shall report the amount of paid-in-capital attributable to each shareholder.

Â Â Â Â Â  (2) The information required under subsection (1) of this section, including information on the nature and amount of all expenditures of money and in-kind contributions made by the corporation, shall be filed not later than seven calendar days after the contribution or expenditure is made.

Â Â Â Â Â  (3) The Secretary shall adopt by rule a form for the filing of the information required under this section.

Â Â Â Â Â  260.050 [Amended by 1957 c.643 Â§5; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.052 Political committee identification number. The Secretary of State shall assign an identification number to each political committee for which the Secretary of State is the filing officer. The political committee shall include the identification number with each contribution made by the political committee. [1991 c.719 Â§64]

Â Â Â Â Â  Note: The amendments to 260.052 by section 31, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.052. The Secretary of State shall assign an identification number to each political committee required to file a statement with the secretary under ORS 260.057. The political committee shall include the identification number with each contribution made by the political committee.

Â Â Â Â Â  260.054 Campaign account. (1) Each political committee shall establish a single exclusive campaign account in a financial institution, as defined in ORS 706.008. The financial institution must be located in this state and must ordinarily conduct business with the general public in this state.

Â Â Â Â Â  (2) A political committee shall maintain the campaign account in the financial institution in the name of the political committee. For purposes of this subsection, acronyms may not be used in the name of the political committee.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, all expenditures made by the political committee shall be drawn from the campaign account and:

Â Â Â Â Â  (a) Issued on a check signed by the candidate on whose behalf the account is established or by the treasurer of the political committee; or

Â Â Â Â Â  (b) Paid using a debit card or other form of electronic transaction.

Â Â Â Â Â  (4) Subsection (3) of this section does not prohibit a person from making a cash or other expenditure on behalf of the political committee and receiving reimbursement from the campaign account.

Â Â Â Â Â  (5) A contribution received by a candidate or the treasurer of a political committee, directly or indirectly, shall be deposited into the campaign account not later than seven calendar days after the date the contribution is received. This subsection does not apply to in-kind contributions received by a candidate or political committee.

Â Â Â Â Â  (6) This section does not prohibit the transfer of any amount deposited in the campaign account into a certificate of deposit, stock fund or other investment instrument.

Â Â Â Â Â  (7) The campaign account may not include any private moneys, other than contributions received by the political committee.

Â Â Â Â Â  (8) A political committee shall retain a copy of each financial institution account statement from the campaign account described in this section for not less than two years after the date the statement is issued by the financial institution.

Â Â Â Â Â  (9) Subsections (1) to (8) of this section do not apply to candidates described in ORS 260.043. [2005 c.809 Â§3]

Â Â Â Â Â  260.055 Accounts of contributions and expenditures; inspection; preservation of accounts. (1) Each candidate, other than a candidate for political party office, and the treasurer of each political committee shall keep detailed accounts. The accounts shall be current as of not later than the seventh day after the date of receiving a contribution or making an expenditure, of all contributions received and all expenditures made by or on behalf of the candidate or political committee that are required to be reported under ORS 260.058, 260.063, 260.068, 260.073, 260.076 or 260.078 or section 6, chapter 542, Oregon Laws 2003. Subject to ORS 260.085, the accounts shall list all information required to be reported under ORS 260.083.

Â Â Â Â Â  (2) Accounts kept by a candidate or the treasurer of a political committee may be inspected under reasonable circumstances at any time before the election to which the accounts refer or during the period specified for retention of the accounts under subsection (3) of this section by any opposing candidate or the treasurer of any political committee for the same electoral contest. The right of inspection may be enforced by writ of mandamus issued by any court of competent jurisdiction. The treasurers of political committees supporting a candidate may be joined with the candidate as defendants in a mandamus proceeding.

Â Â Â Â Â  (3) Accounts kept by a candidate or treasurer shall be preserved by the candidate or treasurer for at least two years after the date of the election to which the accounts refer or at least two years after the date the last supplemental statement is filed under ORS 260.058 (2), 260.063 (2), 260.068 (3) or 260.073 (3) or section 6 (2), chapter 542, Oregon Laws 2003, whichever is later. [1971 c.749 Â§5; 1973 c.744 Â§6; 1977 c.268 Â§2; 1979 c.190 Â§347; 1981 c.234 Â§10; 1991 c.719 Â§14; 1991 c.911 Â§9; 1993 c.493 Â§59; 2001 c.82 Â§4; 2003 c.542 Â§12]

Â Â Â Â Â  Note: The amendments to 260.055 by section 32, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.055. (1) Each candidate, other than a candidate for political party office, and the treasurer of each political committee shall keep detailed accounts. The accounts shall be current as of not later than the seventh calendar day after the date of receiving a contribution or making an expenditure, of all contributions received and all expenditures made by or on behalf of the candidate or political committee that are required to be reported under ORS 260.057, 260.076 or 260.078. Subject to ORS 260.085, the accounts shall list all information required to be reported under ORS 260.083.

Â Â Â Â Â  (2) Accounts kept by a candidate or the treasurer of a political committee may be inspected under reasonable circumstances at any time before the election to which the accounts refer or during the period specified for retention of the accounts under subsection (3) of this section by any opposing candidate or the treasurer of any political committee for the same electoral contest. The right of inspection may be enforced by writ of mandamus issued by any court of competent jurisdiction. The treasurers of political committees supporting a candidate may be joined with the candidate as defendants in a mandamus proceeding.

Â Â Â Â Â  (3) Accounts kept by a candidate or treasurer shall be preserved by the candidate or treasurer for at least two years after the date of the election to which the accounts refer or at least two years after the date the last statement is filed under ORS 260.057, whichever is later.

Â Â Â Â Â  260.056 Written loan agreements. (1) A loan made by or to a candidate or political committee must be by written agreement.

Â Â Â Â Â  (2) A candidate or political committee shall keep a copy of any written loan agreement with the detailed accounts of the candidate or political committee required under ORS 260.055.

Â Â Â Â Â  (3) Notwithstanding ORS 260.055, a candidate or political committee shall preserve a written loan agreement until the loan is repaid. [2005 c.809 Â§19]

(Statements of Contributions and Expenditures)

Â Â Â Â Â  260.057 Electronic campaign finance filing system; schedule for filing; Internet availability; exclusions; rules. (1) The Secretary of State by rule shall adopt an electronic filing system to be used by all candidates and political committees to file with the secretary statements of contributions received and expenditures made by the candidates and political committees, as described in ORS 260.083.

Â Â Â Â Â  (2)(a) A candidate for nomination or election at any primary or general election or a political committee supporting or opposing a candidate or measure at any primary or general election shall file a statement described in subsection (1) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This paragraph applies to contributions received and expenditures made during the period beginning on the 42nd calendar day before the date of any primary election and ending on the date of the primary election and the period beginning on the 42nd calendar day before the date of any general election and ending on the date of the general election.

Â Â Â Â Â  (b) For any special election, the secretary by rule may establish a period during which a candidate for nomination or election at the special election or a political committee supporting or opposing a candidate or measure at the special election must file a statement described in subsection (1) of this section not later than seven calendar days after a contribution is received or an expenditure is made.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, during a period not described in subsection (2) of this section, a candidate or political committee shall file a statement described in subsection (1) of this section not later than 30 calendar days after a contribution is received or an expenditure is made.

Â Â Â Â Â  (4)(a) If a candidate for nomination or election at any primary election or a political committee supporting or opposing a candidate or measure at any primary election receives a contribution or makes an expenditure prior to the 42nd calendar day before the date of the primary election and the candidate or political committee has not filed a statement of the contribution or expenditure under subsection (3) of this section by the 43rd calendar day before the date of the primary election, the candidate or political committee shall file a statement described in subsection (1) of this section not later than the 35th calendar day before the date of the primary election.

Â Â Â Â Â  (b) If a candidate for nomination or election at any general election or a political committee supporting or opposing a candidate or measure at any general election receives a contribution or makes an expenditure prior to the 42nd calendar day before the date of the general election and the candidate or political committee has not filed a statement of the contribution or expenditure under subsection (3) of this section by the 43rd calendar day before the date of the general election, the candidate or political committee shall file a statement described in subsection (1) of this section not later than the 35th calendar day before the date of the general election.

Â Â Â Â Â  (5) The electronic filing system shall be provided free of charge by the secretary and:

Â Â Â Â Â  (a) Accept electronic files that conform to the format prescribed by the secretary by rule; or

Â Â Â Â Â  (b) Be compatible with any other electronic filing application provided or approved by the secretary.

Â Â Â Â Â  (6) The secretary shall make all data filed electronically under this section and all information filed with the secretary under ORS 260.044, 260.045, 260.049, 260.085, 260.102 or 260.118 available on the Internet to the public free of charge according to a schedule adopted by the secretary by rule. The secretary shall make the data available in a searchable database that is easily accessible by the public.

Â Â Â Â Â  (7) Each statement required by this section shall be signed and certified as true by the candidate or treasurer required to file it. Signatures shall be supplied in the manner specified by the secretary by rule.

Â Â Â Â Â  (8) Subsections (1) to (7) of this section do not apply to:

Â Â Â Â Â  (a) Candidates for federal office;

Â Â Â Â Â  (b) Candidates who are not required to file a statement of organization under ORS 260.043; or

Â Â Â Â Â  (c) Candidates or political committees who file certificates under ORS 260.112. [2005 c.809 Â§14]

Â Â Â Â Â  Note: 260.057 becomes operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  Note: Sections 54, 55 and 58, chapter 809, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 54. (1) To ensure that the electronic filing system described in section 14 of this 2005 Act [260.057] is capable of receiving electronic statements beginning on January 1, 2007, the Secretary of State shall conduct testing of the electronic filing system or establish by rule a pilot project under which the electronic filing system may be used by selected candidates or political committees. The secretary shall conduct the testing or establish the pilot project during the period beginning on the effective date of this 2005 Act [
August 29, 2005
] and ending on
January 1, 2007
.

Â Â Â Â Â  (2) This section is repealed
January 2, 2008
. [2005 c.809 Â§54]

Â Â Â Â Â  Sec. 55. (1) During the period beginning on January 1, 2007, and ending on December 31, 2008, in setting the amount of a civil penalty under ORS 260.232, as amended by section 41 of this 2005 Act, for a violation involving a statement required to be filed using the electronic filing system described in section 14 of this 2005 Act [260.057], the Secretary of State shall consider as a mitigating circumstance any issues arising from the transition from a paper filing system to an electronic filing system for the filing of statements of contributions received and expenditures made under ORS chapter 260.

Â Â Â Â Â  (2) This section is repealed
January 2, 2010
. [2005 c.809 Â§55]

Â Â Â Â Â  Sec. 58. (1) Except as provided in subsections (2) and (3) of this section, a candidate or political committee shall file a first statement under section 14 of this 2005 Act [260.057] for contributions received and expenditures made on or after
January 1, 2007
.

Â Â Â Â Â  (2) The first statement filed by a candidate or political committee under section 14 of this 2005 Act on or after January 1, 2007, shall include any contributions received or expenditures made by the candidate or political committee prior to January 1, 2007, that were not included on a statement filed with a filing officer prior to January 1, 2007.

Â Â Â Â Â  (3) If the last statement of contributions and expenditures filed by a candidate or political committee prior to January 1, 2007, for a previous election shows an unexpended balance of contributions or an expenditure deficit, the first statement required by section 14 of this 2005 Act shall list a beginning balance in an amount equal to the amount of the unexpended balance of contributions or the amount of the expenditure deficit. [2005 c.809 Â§58]

Â Â Â Â Â  260.058 Statements of candidates and principal campaign committees for election other than general election; supplemental statements of unexpended balances and deficits; times for filing. (1) Except as otherwise provided in ORS 260.112 and subsection (3) of this section, each candidate seeking nomination or election at the primary election or at any election other than the general election, or a candidate's principal campaign committee at the primary election or at any election other than the general election, shall file the following with the filing officer:

Â Â Â Â Â  (a) A first preelection statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, not sooner than the 46th day and not later than the 36th day before the date of the election. The accounting period for the statement required by this paragraph begins on the date that the name of a treasurer is certified to the filing officer under ORS 260.035 or 260.037 unless a candidate or a candidate's principal campaign committee has filed a post-election or supplemental statement of contributions and expenditures for a previous election showing an unexpended balance of contributions or an expenditure deficit. If such a post-election or supplemental statement is filed, the accounting period begins on the day following the last day of the accounting period for the statement filed for the previous election. If a candidate or a candidate's principal campaign committee has filed a post-election or supplemental statement of contributions and expenditures for a previous election showing no balance or no deficit, the accounting period begins on the day that the candidate or the candidate's principal campaign committee next receives a contribution or makes an expenditure. If the statement for a previous election shows an unexpended balance of contributions or an expenditure deficit, the beginning balance on the statement required by this paragraph shall be the amount of the unexpended balance of contributions or expenditure deficit. The accounting period for the statement required by this paragraph ends on the 47th day before the date of the election.

Â Â Â Â Â  (b) A second preelection statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, not sooner than the 15th day and not later than the 12th day before the date of the election. The accounting period for this statement begins on the 46th day before the date of the election and ends on the 16th day before the date of the election.

Â Â Â Â Â  (c) Supplements to the second preelection statement showing contributions received and expenditures made as described in this paragraph by or on behalf of the candidate or the candidate's principal campaign committee. A supplement shall be filed if, during the period beginning on the 15th day before the date of the election and ending on the fifth day before the date of the election, the aggregate amount of contributions, including loans, whether repaid or not, received from a single political committee or other person exceeds $500, or the aggregate amount of expenditures made by or on behalf of the candidate or the candidate's principal campaign committee to a single payee exceeds $1,000. A first supplement shall be filed not later than the eighth day before the date of the election for the accounting period beginning on the 15th day before the date of the election and ending on the ninth day before the date of the election. A second supplement shall be filed not later than the fourth day before the date of the election for the accounting period beginning on the eighth day before the date of the election and ending on the fifth day before the date of the election. The supplements shall be filed on forms prescribed by the Secretary of State by rule. A candidate or treasurer of the candidate's principal campaign committee who filed a certificate under ORS 260.112 shall file supplements under this paragraph if the aggregate amount of contributions received or expenditures made exceeds $2,000 because of contributions received or expenditures made during the period described in this paragraph.

Â Â Â Â Â  (d) A post-election statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, not sooner than the 21st day and not later than the 30th day after the date of the election. The accounting period for the statement required by this paragraph begins on the 15th day before the date of the election and ends on the 20th day after the date of the election.

Â Â Â Â Â  (2) A candidate or a candidate's principal campaign committee shall file a supplemental statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, if the post-election statement required by subsection (1)(d) of this section shows an unexpended balance of contributions or an expenditure deficit. A supplemental statement shall be filed annually not later than September 10, until a statement is filed containing no balance or no deficit. The accounting period for the statement required by this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1.

Â Â Â Â Â  (3) A candidate for federal office shall file statements required by the federal election laws in lieu of the statements required by ORS 260.035 to 260.159. At any time the Secretary of State by rule may make a determination that the standards and requirements of the federal election laws relating to candidates for federal office are not substantially similar to those contained in ORS 260.035 to 260.159. If the Secretary of State makes this determination, candidates for federal office are subject to the requirements of ORS 260.035 to 260.159.

Â Â Â Â Â  (4) Each statement and any supplement required by this section shall be signed and certified as true by the candidate or treasurer required to file them. [1981 c. 234 Â§3 (enacted in lieu of 260.072); 1983 c.71 Â§1; 1985 c.732 Â§1; 1987 c.727 Â§3; 1989 c.503 Â§Â§19, 20; 1989 c.1054 Â§1; 1993 c.493 Â§60; 1995 c.712 Â§74; 1999 c.999 Â§23; 2001 c.732 Â§2; 2005 c.797 Â§9]

Â Â Â Â Â  Note: 260.058 is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  260.060 [Amended by 1957 c.643 Â§6; 1969 c.279 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.062 [1971 c.749 Â§6; 1973 c.744 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.063 Statements of political committees, other than principal campaign committees, for election other than general election; supplemental statements of unexpended balances and deficits; times for filing. (1) Except as otherwise provided in ORS 260.112, each political committee, other than a candidate's principal campaign committee, supporting or opposing one or more candidates or measures at the primary election or any election other than the general election shall file the following with each appropriate filing officer:

Â Â Â Â Â  (a) A first preelection statement of contributions received and expenditures made by or on behalf of the political committee, not sooner than the 46th day and not later than the 36th day before the date of the election. The accounting period for the statement required by this paragraph begins on the date that the name of a treasurer is certified to the filing officer under ORS 260.035 unless a political committee has filed a post-election or supplemental statement of contributions and expenditures showing an unexpended balance of contributions or an expenditure deficit for a previous election. If such a post-election or supplemental statement is filed, the accounting period begins on the day following the last day of the accounting period for the statement filed for the previous election. If a political committee has filed a post-election or supplemental statement of contributions and expenditures for a previous election showing no balance or no deficit, the accounting period begins on the day that the political committee next receives a contribution or makes an expenditure. If the statement for a previous election shows an unexpended balance of contributions or an expenditure deficit, the beginning balance on the statement required by this paragraph shall be the amount of the unexpended balance of contributions or expenditure deficit. The accounting period for the statement required by this paragraph ends on the 47th day before the date of the election.

Â Â Â Â Â  (b) A second preelection statement of contributions received and expenditures made by or on behalf of the political committee, not sooner than the 15th day and not later than the 12th day before the date of the election. The accounting period for the statement required by this paragraph begins on the 46th day before the date of the election and ends on the 16th day before the date of the election.

Â Â Â Â Â  (c) Supplements to the second preelection statement showing contributions received and expenditures made as described in this paragraph by or on behalf of the political committee. A supplement shall be filed if, during the period beginning on the 15th day before the date of the election and ending on the fifth day before the date of the election, the aggregate amount of contributions, including loans, whether repaid or not, received from a single political committee or other person exceeds $500, or the aggregate amount of expenditures made by or on behalf of the political committee to a single payee exceeds $1,000. A first supplement shall be filed not later than the eighth day before the date of the election for the accounting period beginning on the 15th day before the date of the election and ending on the ninth day before the date of the election. A second supplement shall be filed not later than the fourth day before the date of the election for the accounting period beginning on the eighth day before the date of the election and ending on the fifth day before the date of the election. The supplements shall be filed on forms prescribed by the Secretary of State by rule. A treasurer of a political committee who filed a certificate under ORS 260.112 shall file supplements under this paragraph if the aggregate amount of contributions received or expenditures made exceeds $2,000 because of contributions received or expenditures made during the period described in this paragraph.

Â Â Â Â Â  (d) A post-election statement of contributions received and expenditures made by or on behalf of the political committee, not sooner than the 21st day and not later than the 30th day after the date of the election. The accounting period for the statement required by this paragraph begins on the 15th day before the date of the election and ends on the 20th day after the date of the election.

Â Â Â Â Â  (2) A political committee shall file a supplemental statement of contributions received and expenditures made by or on behalf of the political committee, if the post-election statement required by subsection (1)(d) of this section shows an unexpended balance of contributions or an expenditure deficit. A supplemental statement shall be filed annually not later than September 10, until a statement is filed containing no balance or no deficit. The accounting period for the statement required by this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1.

Â Â Â Â Â  (3) A political committee shall prepare one original copy of each statement required by subsection (1) of this section and file a duplicate copy of the statement with the filing officer of each candidate or measure supported or opposed by the political committee. The statement and each duplicate copy shall be signed and certified as true by the treasurer required to file it.

Â Â Â Â Â  (4) A political committee shall file the supplemental statement described in subsection (2) of this section with the filing officer with whom the political committee's statement of organization is filed and need not file any supplemental statement with any other filing officer. The supplemental statement shall be signed and certified as true by the treasurer required to file it. [1981 c.234 Â§4 (enacted in lieu of 260.072); 1983 c.71 Â§2; 1985 c.732 Â§2; 1987 c.727 Â§4; 1989 c.503 Â§Â§21,22; 1989 c.1054 Â§3; 1993 c.493 Â§61; 1995 c.712 Â§75; 1999 c.225 Â§1; 1999 c.999 Â§24; 2001 c.732 Â§3; 2005 c.797 Â§21]

Â Â Â Â Â  Note: 260.063 is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  260.065 [1965 c.110 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.067 [1965 c.289 Â§2 (260.067, 260.075 and 260.077 enacted in lieu of 260.070); 1969 c.243 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.068 Statements of candidates and principal campaign committees for general election; supplemental statements for certain candidates and officeholders; supplemental statements of unexpended balances and deficits; times for filing. (1) Except as otherwise provided in ORS 260.112 and subsection (4) of this section, each candidate seeking election at the general election or a candidate's principal campaign committee at the general election shall file the following with each appropriate filing officer:

Â Â Â Â Â  (a) A first preelection statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, not sooner than the 46th day and not later than the 36th day before the date of the election. For a candidate nominated at the primary election or for that candidate's principal campaign committee, the accounting period for the statement required by this paragraph begins on the 21st day after the primary election. For a candidate not nominated at the primary election or for that candidate's principal campaign committee, the accounting period for the statement required by this paragraph begins on the date that the name of a treasurer is certified to the filing officer under ORS 260.035 or 260.037 unless a candidate or a candidate's principal campaign committee has filed a post-election or supplemental statement of contributions and expenditures showing an unexpended balance of contributions or an expenditure deficit for a previous election other than the preceding primary election. If such a post-election or supplemental statement is filed, the accounting period begins on the day following the last day of the accounting period for the statement filed for that previous election. If a candidate or a candidate's principal campaign committee has filed a post-election or supplemental statement of contributions and expenditures for a previous election other than the preceding primary election showing no balance or no deficit, the accounting period begins on the day that the candidate or the candidate's principal campaign committee next receives a contribution or makes an expenditure. If the statement for a previous election shows an unexpended balance of contributions or an expenditure deficit, the beginning balance on the statement required by this paragraph shall be the amount of the unexpended balance of contributions or expenditure deficit. The accounting period for the statement required by this paragraph ends on the 47th day before the date of the election.

Â Â Â Â Â  (b) A second preelection statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, not sooner than the 15th day and not later than the 12th day before the date of the election. The accounting period for the statement required by this paragraph begins on the 46th day before the date of the election and ends on the 16th day before the date of the election.

Â Â Â Â Â  (c) Supplements to the second preelection statement showing contributions received and expenditures made as described in this paragraph by or on behalf of the candidate or the candidate's principal campaign committee. A supplement shall be filed if, during the period beginning on the 15th day before the date of the election and ending on the fifth day before the date of the election, the aggregate amount of contributions, including loans, whether repaid or not, received from a single political committee or other person exceeds $500, or the aggregate amount of expenditures made by or on behalf of the candidate or the candidate's principal campaign committee to a single payee exceeds $1,000. A first supplement shall be filed not later than the eighth day before the date of the election for the accounting period beginning on the 15th day before the date of the election and ending on the ninth day before the date of the election. A second supplement shall be filed not later than the fourth day before the date of the election for the accounting period beginning on the eighth day before the date of the election and ending on the fifth day before the date of the election. The supplements shall be filed on forms prescribed by the Secretary of State by rule. A candidate or treasurer of the candidate's principal campaign committee who filed a certificate under ORS 260.112 shall file supplements under this paragraph if the aggregate amount of contributions received or expenditures made exceeds $2,000 because of contributions received or expenditures made during the period described in this paragraph.

Â Â Â Â Â  (d) A post-election statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, not sooner than the 21st day and not later than the 30th day after the date of the election. The accounting period for the statement required by this paragraph begins on the 15th day before the date of the election and ends on the 20th day after the date of the election.

Â Â Â Â Â  (2)(a) A candidate at the general election for the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, state Senator or state Representative, or a candidate's principal campaign committee shall file a supplement to the post-election statement of contributions received by or on behalf of the candidate or the candidate's principal campaign committee not sooner than the first business day in January next following the general election and not later than the Friday before the second Monday in January next following the general election. The supplement shall be filed if the aggregate contributions received from any political committee or other person exceed $500 during the period beginning after the 20th day after the date of the general election and ending on December 31 and shall disclose only those contributions received from any political committee or other person that exceed an aggregate of $500 during the period beginning after the 20th day after the date of the general election and ending on December 31. The supplement shall be written but may be transmitted to the filing officer by any means available. A candidate described in this paragraph or the treasurer of the candidate's principal campaign committee who filed a certificate under ORS 260.112 shall file a supplement under this paragraph if the aggregate contributions received from any political committee or other person exceed $500 after the period for which the certificate was filed and prior to January 1 of the year following the general election.

Â Â Â Â Â  (b) A person holding the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries or state Senator, or the person's principal campaign committee, shall file a statement of contributions received by or on behalf of the person or the person's principal campaign committee not sooner than the first business day in January following the first general election held during the person's term of office and not later than the Friday before the second Monday in January following the first general election held during the person's term of office. The statement shall be filed if the aggregate contributions received from any political committee or other person exceed $500 during the period beginning on the day following the last day of the accounting period for the previous statement filed and ending on December 31 following the first general election held during the person's term of office. The statement shall disclose only those contributions received from any political committee or other person that exceed an aggregate of $500 during the period beginning on the day following the last day of the accounting period for the previous statement filed and ending on December 31 following the first general election held during the person's term of office. The statement shall be written but may be transmitted to the filing officer by any means available. A person holding an office described in this paragraph or the treasurer of a principal campaign committee who filed a certificate under ORS 260.112 shall file a statement under this paragraph if the aggregate contributions received from any political committee or other person exceed $500 after the period for which the certificate was filed and prior to January 1 of the year following the first general election to be held during the person's term of office.

Â Â Â Â Â  (3) A candidate or a candidate's principal campaign committee shall file a supplemental statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee, if the post-election statement required by subsection (1)(d) of this section shows an unexpended balance of contributions or an expenditure deficit. A supplemental statement shall be filed annually not later than September 10, until a statement containing no balance or no deficit is filed. The accounting period for the statement required by this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1.

Â Â Â Â Â  (4) A candidate for federal office shall file statements required by the federal election laws in lieu of the statements required by ORS 260.035 to 260.159. At any time the Secretary of State by rule may make a determination that the standards and requirements of the federal election laws relating to candidates for federal office are not substantially similar to those contained in ORS 260.035 to 260.159. If the Secretary of State makes this determination, candidates for federal office are subject to the requirements of ORS 260.035 to 260.159.

Â Â Â Â Â  (5) Each statement and any supplement required by this section shall be signed and certified as true by the candidate or treasurer required to file them. [1981 c.234 Â§5 (enacted in lieu of 260.072); 1983 c.71 Â§3; 1985 c.732 Â§3; 1987 c.267 Â§60; 1987 c.727 Â§5; 1989 c.503 Â§Â§23,24; 1989 c.1054 Â§Â§5,6; 1991 c.911 Â§Â§5,6; 1993 c.493 Â§Â§62,63; 1995 c.712 Â§76; 1999 c.999 Â§25; 2001 c.732 Â§4; 2005 c.797 Â§10]

Â Â Â Â Â  Note: 260.068 is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  260.070 [Amended by 1961 c.75 Â§1; repealed by 1965 c.289 Â§1 (260.067, 260.075 and 260.077 enacted in lieu of 260.070)]

Â Â Â Â Â  260.072 [1971 c.749 Â§7; 1973 c.744 Â§8; 1975 c.683 Â§7; 1977 c.678 Â§2; 1979 c.190 Â§348; repealed by 1981 c.234 Â§2 (260.058, 260.063, 260.068, 260.073 and 260.078 enacted in lieu of 260.072)]

Â Â Â Â Â  260.073 Statements of political committees, other than principal campaign committees, for general election; supplemental statement for certain political committees; supplemental statements of unexpended balances and deficits; times for filing. (1) Except as otherwise provided in ORS 260.112, each political committee, other than a candidate's principal campaign committee, supporting or opposing one or more candidates or measures at the general election shall file the following with each appropriate filing officer:

Â Â Â Â Â  (a) A first preelection statement of contributions received and expenditures made by or on behalf of the political committee, not sooner than the 46th day and not later than the 36th day before the date of the election. For a political committee that supported or opposed one or more candidates or measures at the primary election, the accounting period for the statement required by this paragraph begins on the 21st day after the primary election. Otherwise, the accounting period for the statement begins on the date that the name of a treasurer is certified to the filing officer under ORS 260.035 unless a political committee has filed a post-election or supplemental statement of contributions and expenditures showing an unexpended balance of contributions or an expenditure deficit for a previous election. If such a post-election or supplemental statement is filed, the accounting period begins on the day following the last day of the accounting period for the statement filed for the previous election. If a political committee has filed a post-election or supplemental statement of contributions and expenditures for a previous election showing no balance or no deficit, the accounting period begins on the day that political committee next receives a contribution or makes an expenditure. If the statement for a previous election shows an unexpended balance of contributions or an expenditure deficit, the beginning balance on the statement required by this paragraph shall be the amount of the unexpended balance of contributions or expenditure deficit. The accounting period for the statement required by this paragraph ends on the 47th day before the date of the election.

Â Â Â Â Â  (b) A second preelection statement of contributions received and expenditures made by or on behalf of the political committee, not sooner than the 15th day and not later than the 12th day before the date of the election. The accounting period for the statement required by this paragraph begins on the 46th day before the date of the election and ends on the 16th day before the date of the election.

Â Â Â Â Â  (c) Supplements to the second preelection statement showing contributions received and expenditures made as described in this paragraph by or on behalf of the political committee. A supplement shall be filed if, during the period beginning on the 15th day before the date of the election and ending on the fifth day before the date of the election, the aggregate amount of contributions, including loans, whether repaid or not, received from a single political committee or other person exceeds $500, or the aggregate amount of expenditures made by or on behalf of the political committee to a single payee exceeds $1,000. A first supplement shall be filed not later than the eighth day before the date of the election for the accounting period beginning on the 15th day before the date of the election and ending on the ninth day before the date of the election. A second supplement shall be filed not later than the fourth day before the date of the election for the accounting period beginning on the eighth day before the date of the election and ending on the fifth day before the date of the election. The supplements shall be filed on forms prescribed by the Secretary of State by rule. A treasurer of a political committee who filed a certificate under ORS 260.112 shall file supplements under this paragraph if the aggregate amount of contributions received or expenditures made exceeds $2,000 because of contributions received or expenditures made during the period described in this paragraph.

Â Â Â Â Â  (d) A post-election statement of contributions received and expenditures made by or on behalf of the political committee, not sooner than the 21st day and not later than the 30th day after the date of the election. The accounting period for a statement required by this paragraph begins on the 15th day before the date of the election and ends on the 20th day after the date of the election.

Â Â Â Â Â  (2) A political committee affiliated with a political party, a caucus of either house of the Legislative Assembly, a legislative official or a statewide official as defined in ORS 244.020, the Governor, Governor-elect or candidate for Governor shall file a supplement to the post-election statement of contributions received by or on behalf of the political committee not sooner than the first business day in January next following the general election and not later than the Friday before the second Monday in January next following the general election. The supplement shall be filed if the aggregate contributions received from any political committee or other person exceed $500 during the period beginning after the 20th day after the date of the general election and ending on December 31 and shall disclose only those contributions received from any political committee or other person that exceed an aggregate of $500 during the period beginning after the 20th day after the date of the general election and ending on December 31. The supplement shall be written but may be transmitted to the filing officer by any means available. A treasurer of a political committee described in this subsection who filed a certificate under ORS 260.112 shall file a supplement under this subsection if the aggregate contributions received from any political committee or other person exceed $500 after the period for which the certificate was filed and prior to January 1 of the year following the general election.

Â Â Â Â Â  (3) A political committee shall file a supplemental statement of contributions received and expenditures made by or on behalf of the political committee, if the post-election statement required by subsection (1)(d) of this section shows an unexpended balance of contributions or an expenditure deficit. A supplemental statement shall be filed annually not later than September 10, until a statement is filed containing no balance or no deficit. The accounting period for a statement required under this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1.

Â Â Â Â Â  (4) A political committee shall prepare one original copy of each statement required by subsection (1) of this section and file a duplicate copy of the statement with the filing officer of each candidate or measure supported or opposed by the political committee. The statement and each duplicate copy shall be signed and certified as true by the treasurer required to file it.

Â Â Â Â Â  (5) A political committee shall file the supplemental statement described in subsection (3) of this section with the filing officer with whom the political committee's statement of organization is filed and need not file any supplemental statement with any other filing officer. The supplemental statement shall be signed and certified as true by the treasurer required to file it. [1981 c.234 Â§6 (enacted in lieu of 260.072); 1983 c.71 Â§4; 1985 c.732 Â§4; 1985 c.808 Â§55; 1987 c.267 Â§61; 1987 c.727 Â§6; 1989 c.503 Â§Â§25,26; 1989 c.1054 Â§Â§7,8; 1991 c.911 Â§Â§7,8; 1993 c.493 Â§Â§65,66; 1995 c.712 Â§77; 1999 c.225 Â§2; 1999 c.999 Â§26; 2001 c.732 Â§5; 2005 c.797 Â§11]

Â Â Â Â Â  Note: 260.073 is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  Note: Sections 5 and 6, chapter 542, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 5. Section 6 of this 2003 Act is added to and made a part of ORS chapter 260. [2003 c.542 Â§5]

Â Â Â Â Â  Sec. 6. (1) Notwithstanding ORS 260.058 and 260.063 and except as provided in ORS 260.112, each candidate seeking election at a special election called under section 3 of this 2003 Act [254.655] or a candidate's principal campaign committee, and each political committee supporting or opposing a candidate at a special election, shall file the following with the filing officer:

Â Â Â Â Â  (a) A preelection statement of contributions received and expenditures made by or on behalf of the candidate or the candidate's principal campaign committee or the political committee, not sooner than the eighth day and not later than the fifth day before the date of the special election. The accounting period for the statement required by this paragraph begins on the day following the last day of the accounting period for the post-election statement filed for the general election and ends on the ninth day before the date of the special election. If a candidate described in ORS 260.068 (2), a candidate's principal campaign committee or a political committee described in ORS 260.073 (2) is required to file a preelection statement under this paragraph, the candidate, principal campaign committee or political committee does not have to otherwise comply with the provisions of ORS 260.068 (2) or 260.073 (2).

Â Â Â Â Â  (b) A supplement to the preelection statement, on the day before the special election, showing contributions received and expenditures made by or on behalf of the candidate, the candidate's principal campaign committee or the political committee after the ninth day and before the day preceding the day of the special election. A supplement shall be filed if the aggregate amount of contributions, including loans, whether repaid or not, received from a single political committee or other person during the period described in this paragraph exceeds $500, or the aggregate amount of expenditures made by or on behalf of the candidate or the candidate's principal campaign committee to single payee exceeds $1,000. The supplement must be filed on forms prescribed by the Secretary of State by rule. A candidate or the treasurer of a political committee who filed a certificate under ORS 260.112 shall file a statement or supplement under this subsection if the aggregate amount of contributions received and expenditures made exceeds $2,000 because of contributions received or expenditures made during a period described in paragraph (a) of this subsection or this paragraph.

Â Â Â Â Â  (c) A post-election statement of contributions received and expenditures made by or on behalf of the candidate, the candidate's principal campaign committee or the political committee, not sooner than the 21st day and not later than the 30th day after the date of the special election. The accounting period for the statement required by this paragraph begins on the eighth day before the date of the special election and ends on the 20th day after the date of the special election.

Â Â Â Â Â  (2) A candidate, a candidate's principal campaign committee or a political committee shall file a supplemental statement of contributions received and expenditures made by or on behalf of the candidate, the candidate's principal campaign committee or the political committee, if the post-election statement required by subsection (1)(c) of this section shows an unexpended balance of contributions or an expenditure deficit. A supplemental statement shall be filed annually not later than September 10, until a statement is filed containing no balance or no deficit. The accounting period for the statement required by this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1. If a candidate, a candidate's principal campaign committee or a political committee is required to file a supplemental statement under this subsection, the candidate, principal campaign committee or political committee does not have to comply with the provisions of ORS 260.068 (3) or 260.073 (3).

Â Â Â Â Â  (3) Each statement and supplement required of a candidate or a candidate's principal campaign committee by this section shall be signed and certified as true by the candidate or treasurer required to file it.

Â Â Â Â Â  (4) A political committee shall prepare one original copy of each statement and supplement required by this section and file a duplicate copy of the statement and any supplement with the filing officer of each candidate supported or opposed by the political committee. The statement, supplement and each duplicate copy shall be signed and certified as true by the treasurer required to file it.

Â Â Â Â Â  (5) A political committee shall file the supplemental statement described in subsection (1) of this section with the filing officer with whom the political committee's statement of organization is filed and need not file any supplemental statement with any other filing officer. The supplemental statement shall be signed and certified as true by the treasurer required to file it. [2003 c.542 Â§6]

Â Â Â Â Â  Note: Section 6, chapter 542, Oregon Laws 2003, is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  260.075 [1965 c.289 Â§3 (260.067, 260.075 and 260.077 enacted in lieu of 260.070); 1967 c.469 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.076 Statements of contributions received during session of Legislative Assembly. (1) A legislative official, statewide official or candidate therefor, or the official's or candidate's principal campaign committee, shall file statements showing contributions received by or on behalf of the official, candidate or committee during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending upon adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (2) The Governor, Governor-elect or a candidate for Governor, or the principal campaign committee of the Governor, Governor-elect or candidate, shall file statements showing contributions received by or on behalf of the Governor, Governor-elect, candidate or committee during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending 30 business days following adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (3) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of a legislative official, statewide official or candidate therefor, during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending upon adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (4) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of the Governor, Governor-elect or candidate for Governor, during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending 30 business days following adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (5) A statement described in subsections (1) to (4) of this section shall be filed with the Secretary of State not later than two business days after the date a contribution is received. A statement shall be filed on a form prescribed by the Secretary of State.

Â Â Â Â Â  (6) If a statement has been filed under subsections (1) to (4) of this section, the next statement filed by the Governor, Governor-elect, official, candidate, principal campaign committee or other political committee under ORS 260.058, 260.063, 260.068 or 260.073 shall include the contributions reported in statements filed under this section.

Â Â Â Â Â  (7) This section applies notwithstanding the filing of a certificate under ORS 260.112.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) "Legislative official" means any member or member-elect of the Legislative Assembly.

Â Â Â Â Â  (b) "Statewide official" means the Secretary of State or Secretary of State-elect, State Treasurer or State Treasurer-elect, Superintendent of Public Instruction or Superintendent-elect of Public Instruction, Attorney General or Attorney General-elect and the Commissioner of the Bureau of Labor and Industries or the Commissioner-elect of the Bureau of Labor and Industries. [2001 c.82 Â§2; 2005 c.797 Â§23]

Â Â Â Â Â  Note: The amendments to 260.076 by section 32a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.076. (1) A legislative official, statewide official or candidate therefor, or the official's or candidate's principal campaign committee, shall file statements showing contributions received by or on behalf of the official, candidate or committee during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending upon adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (2) The Governor, Governor-elect or a candidate for Governor, or the principal campaign committee of the Governor, Governor-elect or candidate, shall file statements showing contributions received by or on behalf of the Governor, Governor-elect, candidate or committee during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending 30 business days following adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (3) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of a legislative official, statewide official or candidate therefor, during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending upon adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (4) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of the Governor, Governor-elect or candidate for Governor, during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending 30 business days following adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (5) A statement described in subsections (1) to (4) of this section shall be filed with the Secretary of State not later than two business days after the date a contribution is received. A statement shall be filed on a form prescribed by the Secretary of State.

Â Â Â Â Â  (6) If a statement has been filed under subsections (1) to (4) of this section, the next statement filed by the Governor, Governor-elect, official, candidate, principal campaign committee or other political committee under ORS 260.057 shall include the contributions reported in statements filed under this section.

Â Â Â Â Â  (7) This section applies notwithstanding the filing of a certificate under ORS 260.112.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) "Legislative official" means any member or member-elect of the Legislative Assembly.

Â Â Â Â Â  (b) "Statewide official" means the Secretary of State or Secretary of State-elect, State Treasurer or State Treasurer-elect, Superintendent of Public Instruction or Superintendent-elect of Public Instruction, Attorney General or Attorney General-elect and the Commissioner of the Bureau of Labor and Industries or the Commissioner-elect of the Bureau of Labor and Industries.

Â Â Â Â Â  260.077 [1965 c.289 Â§4 (260.067, 260.075 and 260.077 enacted in lieu of 260.070); 1967 c.339 Â§3; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.078 Reporting contributions and expenditures not previously reported. If a statement filed by a candidate, a candidate's principal campaign committee or a political committee under ORS 260.058 (1)(a), 260.063 (1)(a), 260.068 (1)(a) or 260.073 (1)(a) or section 6 (1)(a), chapter 542, Oregon Laws 2003, shows an unexpended balance of contributions not previously reported on hand at the beginning of the first reporting period, the statement shall list all contributions and expenditures giving rise to the unexpended balance of contributions in accordance with ORS 260.083. [1981 c.234 Â§7 (enacted in lieu of 260.072); 2003 c.542 Â§13; 2005 c.797 Â§12]

Â Â Â Â Â  Note: The amendments to 260.078 by section 33, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.078. If the first statement filed by a candidate, a candidate's principal campaign committee or a political committee under ORS 260.057 shows an unexpended balance of contributions not previously reported on hand, the statement shall list all contributions and expenditures giving rise to the unexpended balance of contributions in accordance with ORS 260.083.

Â Â Â Â Â  260.080 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.082 [1971 c.749 Â§8; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.083 Contents of statements. (1) A statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.076 or 260.118 or section 6, chapter 542, Oregon Laws 2003, shall list:

Â Â Â Â Â  (a) Under contributions, all contributions received. Except as provided in ORS 260.085, the statement shall list:

Â Â Â Â Â  (A) The name, occupation and address of each person, and the name and address of each political committee, that contributed an aggregate amount of more than $100 on behalf of a candidate or to a political committee and the total amount contributed by that person or political committee; and

Â Â Â Â Â  (B) The total amount of other contributions as a single item, but shall specify how those contributions were obtained.

Â Â Â Â Â  (b) Under expenditures, all expenditures made. The statement shall list:

Â Â Â Â Â  (A) The amount and purpose of each expenditure made in an aggregate amount of more than $100 to a payee, the name or, if applicable, the business name of the payee of the expenditure, and the city, or county if the payee is not located in a city, and state in which the payee is located; and

Â Â Â Â Â  (B) The total amount of other expenditures as a single item.

Â Â Â Â Â  (c) All loans, whether repaid or not, made by or to the candidate or political committee. The statement shall list:

Â Â Â Â Â  (A) The name and address of each person shown as a cosigner or guarantor on a loan and the amount of the obligation undertaken by each cosigner or guarantor;

Â Â Â Â Â  (B) The name of the lender holding the loan; and

Â Â Â Â Â  (C) The terms of the loan, including the interest rate and repayment schedule.

Â Â Â Â Â  (2) If an expenditure in an amount exceeding $100 is a prepayment or a deposit made in consideration for any services, supplies, equipment or other thing of value to be performed or furnished at a future date, that portion of the deposit that has been expended during the reporting period shall be listed as an expenditure and the unexpended portion of the deposit shall be listed as an account receivable.

Â Â Â Â Â  (3) Anything of value paid for or contributed by any person shall be listed as both an in-kind contribution and an expenditure by the candidate or committee for whose benefit the payment or contribution was made.

Â Â Â Â Â  (4) If a candidate, political committee or chief petitioner under ORS 260.118 makes an expenditure that must be reported as an in-kind contribution and an expenditure as provided in subsection (3) of this section, the candidate, political committee or chief petitioner making the original expenditure shall, in any statement filed under ORS 260.058, 260.063, 260.068, 260.073 or 260.118 or section 6, chapter 542, Oregon Laws 2003, identify the expenditure as an in-kind contribution and identify the candidate or political committee for whose benefit the expenditure was made.

Â Â Â Â Â  (5) Expenditures made by an agent of a candidate or political committee on behalf of the candidate or committee shall be reported in the same manner as if the expenditures had been made by the candidate or political committee.

Â Â Â Â Â  (6) If a political committee makes an expenditure that qualifies as an independent expenditure under ORS 260.005 (9), the listing of the expenditure under this section shall identify any candidates or measures that are the subject of the independent expenditure and state whether the independent expenditure was used to advocate the election, passage or defeat of the candidates or measures.

Â Â Â Â Â  (7) If a candidate, political committee, chief petitioner under ORS 260.118 or an agent of a candidate, political committee or chief petitioner makes an expenditure for the purpose of paying any person money or other valuable consideration for obtaining signatures on an initiative, referendum or recall petition, the statement described in this section shall list the total amount paid by the candidate, political committee, chief petitioner or agent for the purpose of obtaining signatures. The statement is not required to list the name or address of any person as payee or the amount paid to any person.

Â Â Â Â Â  (8)(a) A vendor who enters into a contract with a candidate or political committee to prepare or produce brochures, mailings, polls, other opinion research or television, radio or newspaper advertising, or to provide mail handling and postage, is not considered an agent of the candidate or political committee for purposes of subsection (5) of this section. The Secretary of State by rule may designate other specific products or services that would qualify a vendor for an exemption from reporting under this subsection.

Â Â Â Â Â  (b) Nothing in this section requires a vendor described in this subsection to disclose the vendor's internal or subcontracting costs for providing the specific product or service under paragraph (a) of this subsection.

Â Â Â Â Â  (9) As used in this section, "address" has the meaning given that term in rules adopted by the Secretary of State. [Formerly 260.162; 1981 c.234 Â§11; 1985 c.732 Â§5; 1989 c.80 Â§4; 1989 c.503 Â§42; 1989 c.1054 Â§12; 1991 c.258 Â§1; 1991 c.719 Â§15; 1993 c.493 Â§68; 1995 c.1 Â§20; 1995 c.607 Â§87; 1999 c.262 Â§3; 1999 c.814 Â§1; 1999 c.999 Â§10; 2001 c.82 Â§5; 2001 c.965 Â§59; 2003 c.542 Â§14; 2005 c.797 Â§13; 2005 c.809 Â§8]

Â Â Â Â Â  Note: The amendments to 260.083 by section 16, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
, and apply to statements required to be filed on or after
January 1, 2007
. See sections 17 and 61, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.083. (1) A statement filed under ORS 260.057, 260.076 or 260.118 shall list:

Â Â Â Â Â  (a) Except as provided in ORS 260.085, for a contribution:

Â Â Â Â Â  (A) The name, occupation and address of each person, and the name and address of each political committee, that contributed an aggregate amount of more than $100 in a calendar year on behalf of a candidate or to a political committee and the total amount contributed by that person or political committee; and

Â Â Â Â Â  (B) The total amount of other contributions as a single item, but shall specify how those contributions were obtained.

Â Â Â Â Â  (b) For an expenditure:

Â Â Â Â Â  (A) The amount and purpose of each expenditure made in an aggregate amount of more than $100 to a payee, the name or, if applicable, the business name of the payee of the expenditure, and the city, or county if the payee is not located in a city, and state in which the payee is located; and

Â Â Â Â Â  (B) The total amount of other expenditures as a single item.

Â Â Â Â Â  (c) Each loan, whether repaid or not, made by or to the candidate or political committee. The statement shall list:

Â Â Â Â Â  (A) The name and address of each person shown as a cosigner or guarantor on a loan and the amount of the obligation undertaken by each cosigner or guarantor;

Â Â Â Â Â  (B) The name of the lender holding the loan; and

Â Â Â Â Â  (C) The terms of the loan, including the interest rate and repayment schedule.

Â Â Â Â Â  (2) If an expenditure in an amount exceeding $100 is a prepayment or a deposit made in consideration for any services, supplies, equipment or other thing of value to be performed or furnished at a future date, that portion of the deposit that has been expended shall be listed as an expenditure and the unexpended portion of the deposit shall be listed as an account receivable.

Â Â Â Â Â  (3) Anything of value paid for or contributed by any person shall be listed as both an in-kind contribution and an expenditure by the candidate or committee for whose benefit the payment or contribution was made.

Â Â Â Â Â  (4) If a candidate, political committee or chief petitioner under ORS 260.057 or 260.118 makes an expenditure that must be reported as an in-kind contribution and an expenditure as provided in subsection (3) of this section, the candidate, political committee or chief petitioner making the original expenditure shall, in any statement filed under ORS 260.057 or 260.118, identify the expenditure as an in-kind contribution and identify the candidate or political committee for whose benefit the expenditure was made.

Â Â Â Â Â  (5) Expenditures made by an agent of a candidate or political committee on behalf of the candidate or committee shall be reported in the same manner as if the expenditures had been made by the candidate or political committee.

Â Â Â Â Â  (6) If a political committee makes an expenditure that qualifies as an independent expenditure under ORS 260.005 (9), the listing of the expenditure under this section shall identify any candidates or measures that are the subject of the independent expenditure and state whether the independent expenditure was used to advocate the election, passage or defeat of the candidates or measures.

Â Â Â Â Â  (7) If a candidate, political committee, chief petitioner under ORS 260.118 or an agent of a candidate, political committee or chief petitioner makes an expenditure for the purpose of paying any person money or other valuable consideration for obtaining signatures on an initiative, referendum or recall petition, the statement described in this section shall list the total amount paid by the candidate, political committee, chief petitioner or agent for the purpose of obtaining signatures. The statement is not required to list the name or address of any person as payee or the amount paid to any person.

Â Â Â Â Â  (8)(a) A vendor who enters into a contract with a candidate or political committee to prepare or produce brochures, mailings, polls, other opinion research or television, radio or newspaper advertising, or to provide mail handling and postage, is not considered an agent of the candidate or political committee for purposes of subsection (5) of this section. The Secretary of State by rule may designate other specific products or services that would qualify a vendor for an exemption from reporting under this subsection.

Â Â Â Â Â  (b) Nothing in this section requires a vendor described in this subsection to disclose the vendor's internal or subcontracting costs for providing the specific product or service under paragraph (a) of this subsection.

Â Â Â Â Â  (9) As used in this section, "address" has the meaning given that term in rules adopted by the Secretary of State.

Â Â Â Â Â  260.085 Listing of occupation of contributor; procedure when occupation is unknown. (1) An account required by ORS 260.055 and a statement required by ORS 260.083 to list the occupation of a contributor shall list the occupation of the contributor in the account and on the first statement filed under ORS 260.058, 260.063, 260.068, 260.073 or 260.076 or section 6, chapter 542, Oregon Laws 2003, after the contribution is received if the occupation is known to the candidate or political committee filing the statement.

Â Â Â Â Â  (2) If an account required by ORS 260.055 or a statement required by ORS 260.083 to list the occupation of a contributor does not list the occupation of the contributor as required by ORS 260.055 or on the first statement filed under ORS 260.058, 260.063, 260.068, 260.073 or 260.076 or section 6, chapter 542, Oregon Laws 2003, after the contribution is received, the candidate or political committee shall file with the account and the filing officer documentation of a written request to the contributor to furnish the contributor's occupation.

Â Â Â Â Â  (3) If a candidate or political committee receives a contribution that does not identify the occupation of the contributor, the candidate or political committee shall make a written request to the contributor to furnish the occupation of the contributor within seven days after receiving the contribution.

Â Â Â Â Â  (4) Documentation of a written request under subsection (3) of this section shall be filed with the account and the first statement under ORS 260.058, 260.063, 260.068, 260.073 or 260.076 or section 6, chapter 542, Oregon Laws 2003, that is filed at least seven days after the contribution is received.

Â Â Â Â Â  (5) If a candidate or political committee receives information identifying the occupation of a contributor after making a written request under subsection (3) of this section, the candidate or political committee shall include the contributor's occupation in the account kept under ORS 260.055.

Â Â Â Â Â  (6) The filing officer shall be in compliance with law by accepting the information described in this section. [1989 c.80 Â§3; 1991 c.719 Â§16; 1993 c.493 Â§69; 2001 c.82 Â§6; 2003 c.542 Â§15; 2005 c.797 Â§14]

Â Â Â Â Â  Note: The amendments to 260.085 by section 34, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.085. (1) An account required by ORS 260.055 and a statement required by ORS 260.083 to list the occupation of a contributor must list the occupation of the contributor in the account and on the first statement filed under ORS 260.057 or 260.076 after the contribution is received if the occupation is known to the candidate or political committee filing the statement.

Â Â Â Â Â  (2) If an account required by ORS 260.055 or a statement required by ORS 260.083 to list the occupation of a contributor does not list the occupation of the contributor as required by ORS 260.055 or on the first statement filed under ORS 260.057 or 260.076 after the contribution is received, the candidate or political committee shall file with the account and with the statement filed under ORS 260.057 documentation of a written request to the contributor to furnish the contributor's occupation.

Â Â Â Â Â  (3) If a candidate or political committee receives a contribution that does not identify the occupation of the contributor, the candidate or political committee shall make a written request to the contributor to furnish the occupation of the contributor within seven calendar days after receiving the contribution.

Â Â Â Â Â  (4) If a candidate or political committee receives information identifying the occupation of a contributor after making a written request under subsection (3) of this section, the candidate or political committee, within seven calendar days after receiving the information, shall include the contributor's occupation in the account kept under ORS 260.055 and in the contributor's entry filed under ORS 260.057.

Â Â Â Â Â  260.090 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.092 [1971 c.749 Â§9; 1973 c.744 Â§13; 1975 c.683 Â§8; 1977 c.836 Â§9; 1979 c.190 Â§350; repealed by 1981 c.234 Â§19]

Â Â Â Â Â  260.100 [Repealed by 1957 c.643 Â§9]

Â Â Â Â Â  260.102 Statements of persons reducing expenditure deficit. (1) A person who receives or expends money or any other thing of value, after the date of an election, for the purpose of reducing an expenditure deficit shown by a statement of contributions and expenditures filed by a candidate or treasurer, shall file with the filing officer a statement showing the source of all moneys or other things of value received or expended if the person:

Â Â Â Â Â  (a) Is not the candidate or treasurer; and

Â Â Â Â Â  (b) Does not receive or expend the money or other thing of value through the candidate or treasurer.

Â Â Â Â Â  (2) The statement shall list the name, occupation and address of each person, or the name, address and primary nature of each political committee, who contributed an aggregate amount of more than $100 on behalf of a candidate or regarding a measure. The statement may list as a single item the total amount of other contributions, but shall specify how those contributions were obtained. The statement must be signed and certified as true by the person required to file it or by the person's authorized representative.

Â Â Â Â Â  (3) As used in this section, "address" includes street number and name, rural route number or post-office box, and city and state. [1971 c.749 Â§10; 1973 c.744 Â§14; 1975 c.675 Â§33; 1979 c.190 Â§351; 1991 c.258 Â§3; 1991 c.719 Â§17; 2005 c.809 Â§35]

Â Â Â Â Â  Note: The amendments to 260.102 by section 35a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.102. (1) A person who receives or expends money or any other thing of value, after the date of an election, for the purpose of reducing an expenditure deficit shown by a statement of contributions and expenditures filed by a candidate or treasurer, shall file with the Secretary of State a statement showing the source of all moneys or other things of value received or expended if the person:

Â Â Â Â Â  (a) Is not the candidate or treasurer; and

Â Â Â Â Â  (b) Does not receive or expend the money or other thing of value through the candidate or treasurer.

Â Â Â Â Â  (2) The statement shall list the name, occupation and address of each person, or the name, address and primary nature of each political committee, who contributed an aggregate amount of more than $100 on behalf of a candidate or regarding a measure. The statement may list as a single item the total amount of other contributions, but shall specify how those contributions were obtained. The statement must be signed and certified as true by the person required to file it or by the person's authorized representative.

Â Â Â Â Â  (3) As used in this section, "address" includes street number and name, rural route number or post-office box, and city and state.

Â Â Â Â Â  260.105 [1957 c.643 Â§1; 1959 c.416 Â§1; 1963 c.175 Â§1; 1971 c.749 Â§28; renumbered 260.345]

Â Â Â Â Â  260.110 [Amended by 1957 c.643 Â§7; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.112 Filing of certificate by candidate or political committee who expects neither contributions nor expenditures to exceed $2,000; time for filing. (1) A candidate, other than a candidate for federal office, or a treasurer of a political committee who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by or on behalf of the candidate or political committee to exceed $2,000 in total amount during the total period described in ORS 260.058 (1), 260.063 (1), 260.068 (1) or 260.073 (1) shall file a certificate to that effect. The candidate or treasurer shall make the certificate according to the best of the knowledge or belief of the candidate or treasurer. The certificate shall be filed:

Â Â Â Â Â  (a) By a candidate, not sooner than the date on which the candidate files a declaration of candidacy or nominating petition, accepts a nomination or is nominated to fill a vacancy in a nomination or in a partisan elective office, and not later than the 36th day before the date of the election.

Â Â Â Â Â  (b) By a treasurer of a political committee, not sooner than the date that the political committee files a statement of organization under ORS 260.042, and not later than the 36th day before the date of the election.

Â Â Â Â Â  (2) A candidate or political committee under this section must keep contribution and expenditure records during the applicable total period described in ORS 260.058, 260.063, 260.068 or 260.073.

Â Â Â Â Â  (3) If at any time following the filing of a certificate under subsection (1) of this section and during the total period described in ORS 260.058 (1), 260.063 (1), 260.068 (1) and 260.073 (1) either the aggregate contributions or aggregate expenditures exceed $2,000, the candidate, other than a candidate for federal office, or treasurer shall file a contribution and expenditure statement when a statement for the accounting period in which the contributions or expenditures exceeded $2,000 is filed. The statement shall reflect all contributions received and expenditures made by or on behalf of the candidate or political committee to that date, beginning with the start of the first accounting period in ORS 260.058 (1), 260.063 (1), 260.068 (1) and 260.073 (1). [1971 c.749 Â§11; 1975 c.683 Â§9; 1977 c.644 Â§5; 1979 c.190 Â§352; 1981 c.234 Â§12; 1985 c.808 Â§56; 1987 c.727 Â§7; 1989 c.503 Â§27; 1991 c.87 Â§5; 1999 c.999 Â§22; 2005 c.797 Â§15]

Â Â Â Â Â  Note: The amendments to 260.112 by section 36a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.112. (1) A candidate or a treasurer of a political committee who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by or on behalf of the candidate or political committee to exceed $2,000 in total amount during the calendar year shall file a certificate to that effect with the Secretary of State. The candidate or treasurer shall make the certificate according to the best of the knowledge or belief of the candidate or treasurer. A candidate or treasurer filing a certificate under this section is not required to file statements under ORS 260.057. The certificate shall be filed:

Â Â Â Â Â  (a) By a candidate, not sooner than the date on which the candidate files a declaration of candidacy or nominating petition, accepts a nomination or is nominated to fill a vacancy in a nomination or in a partisan elective office, and not later than seven calendar days after the candidate receives a contribution or makes an expenditure.

Â Â Â Â Â  (b) By a treasurer of a political committee, not sooner than the date that the political committee files a statement of organization under ORS 260.042, and not later than seven calendar days after the political committee receives a contribution or makes an expenditure.

Â Â Â Â Â  (2) A candidate or political committee under this section must keep contribution and expenditure records during the calendar year.

Â Â Â Â Â  (3) If at any time following the filing of a certificate under subsection (1) of this section and during the calendar year either the aggregate contributions or aggregate expenditures exceed $2,000, the candidate or treasurer shall do all of the following:

Â Â Â Â Â  (a) File a statement under ORS 260.057 within seven calendar days after either the aggregate contributions or aggregate expenditures exceed $2,000. The statement shall reflect all contributions received and expenditures made by or on behalf of the candidate or political committee to that date, beginning January 1 of the calendar year.

Â Â Â Â Â  (b) If necessary, file additional statements under ORS 260.057.

Â Â Â Â Â  (4) This section does not apply to a candidate for federal office.

Â Â Â Â Â  260.118 Treasurer and statement of organization for statewide initiative or referendum petition or any recall petition; filing of statements of contributions and expenditures for any petition; times for filing. (1) As provided in subsection (2) of this section, the chief petitioners of a statewide initiative or referendum petition or any recall petition shall:

Â Â Â Â Â  (a) Appoint a treasurer and certify the name and address of the treasurer to the filing officer. The treasurer shall be an elector of this state. Contributions shall be received and expenditures made by or through the treasurer.

Â Â Â Â Â  (b) File a statement of organization with the appropriate filing officer. The statement shall include:

Â Â Â Â Â  (A) The name and address of the chief petitioners.

Â Â Â Â Â  (B) The name and address of the treasurer appointed under paragraph (a) of this subsection.

Â Â Â Â Â  (C) A designation of the statewide initiative or referendum petition or the recall petition. The designation of the recall petition shall include the name of the officer whose recall is demanded.

Â Â Â Â Â  (2) The chief petitioners shall certify the name of the treasurer and file the statement of organization not later than the third business day after the chief petitioners receive a contribution or make an expenditure relating to the statewide initiative or referendum petition.

Â Â Â Â Â  (3) Any change in the information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended certification or an amended statement of organization filed not later than the 10th day after the change in information.

Â Â Â Â Â  (4) For each statewide initiative petition, the treasurer appointed under subsection (1) of this section shall file with the Secretary of State a statement described in subsection (7) of this section for each period described in this subsection. A statement shall be filed under this subsection beginning with the period during which the aggregate amount of contributions received or expenditures made exceeds $2,000. The following statements shall be filed:

Â Â Â Â Â  (a) A statement of contributions received and expenditures made filed not later than September 10 of an odd-numbered year. The accounting period for the statement required under this paragraph begins on the date the treasurer is appointed under subsection (1) of this section and ends on September 1.

Â Â Â Â Â  (b) A statement of contributions received and expenditures made filed not later than February 6 of an even-numbered year. The accounting period for the statement required under this paragraph begins on the date the treasurer is appointed under subsection (1) of this section or on the day following the last day of the accounting period for the previous statement filed and ends on January 28.

Â Â Â Â Â  (c) A statement of contributions received and expenditures made filed not later than the 12th day before the date of the primary election. The accounting period for the statement required under this paragraph begins on the date the treasurer is appointed under subsection (1) of this section or on the day following the last day of the accounting period for the previous statement filed and ends on the 16th day before the date of the primary election.

Â Â Â Â Â  (5) Not later than the 15th day after the last day for filing a statewide initiative or referendum petition or any recall petition with the filing officer for verification of signatures, the treasurer appointed under subsection (1) of this section shall file with the filing officer a statement described in subsection (7) of this section. The statement required under this subsection shall be filed whether or not the petition was completed or filed or was withdrawn under ORS 250.029.

Â Â Â Â Â  (6) Not later than the 15th day after the date an initiative or referendum petition that is not statewide is filed with the filing officer for verification of signatures, the chief petitioners of the initiative or referendum petition shall file with the filing officer a statement described in subsection (7) of this section.

Â Â Â Â Â  (7) The statement referred to in subsections (4) to (6) of this section shall include the following information:

Â Â Â Â Â  (a) The name and address of the chief petitioner.

Â Â Â Â Â  (b) A designation of the initiative, referendum or recall petition. The designation of any recall petition shall include the name of the officer whose recall is demanded.

Â Â Â Â Â  (c) A statement conforming to ORS 260.083 of contributions received and expenditures made.

Â Â Â Â Â  (8)(a) For a statewide initiative petition, the accounting period for the statement required by subsection (5) of this section begins on the 15th day before the date of the primary election and ends on the deadline for submitting signatures for verification.

Â Â Â Â Â  (b) For a statewide referendum petition, the accounting period for the statement required by subsection (5) of this section begins on the date that the name of the treasurer is certified to the filing officer under this section. The accounting period ends on the deadline for submitting signatures for verification.

Â Â Â Â Â  (c) For a recall petition, the accounting period for the statement required by subsection (5) of this section begins on the day after the date on which the statement of contributions received and expenditures made required under ORS 249.865 is filed. The accounting period ends on the deadline for submitting signatures for verification.

Â Â Â Â Â  (d) For an initiative or referendum petition that is not statewide, the accounting period for the statement required by subsection (6) of this section begins on the date the prospective petition is filed and ends on the date that signatures are submitted for verification.

Â Â Â Â Â  (9)(a) If a statement filed under subsection (5) of this section for a statewide initiative or referendum petition or any recall petition that did not qualify for the ballot shows an unexpended balance of contributions or an expenditure deficit, and the chief petitioner's committee does not intend to support or oppose a measure that is on the subsequent general election ballot, a supplemental statement shall be filed annually not later than September 10.

Â Â Â Â Â  (b) If a statement filed under this section for a statewide initiative or referendum petition or any recall petition that did not qualify for the ballot shows an unexpended balance of contributions or an expenditure deficit, and the chief petitioner's committee intends to support or oppose a measure that is on the subsequent general election ballot, that committee shall not file a supplemental statement in that year, but shall file the statements required under ORS 260.073. Supplemental statements shall be filed annually for each following year not later than September 10.

Â Â Â Â Â  (c) The accounting period for the statement required by this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1.

Â Â Â Â Â  (10) Each statement required under subsections (4) to (6) of this section shall be signed and certified as true by the chief petitioner or treasurer required to file it.

Â Â Â Â Â  (11) As used in this section, "contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition. [1983 c.71 Â§6; 1985 c.808 Â§57; 1987 c.210 Â§2; 1987 c.727 Â§8; 1991 c.719 Â§54; 1993 c.493 Â§Â§70,71; 1995 c.607 Â§57; 1999 c.999 Â§11; 2001 c.732 Â§1; 2001 c.965 Â§56; 2005 c.797 Â§16]

Â Â Â Â Â  Note: The amendments to 260.118 by section 37, chapter 809, Oregon Laws 2005, become operative January 1, 2007, and apply to statewide initiative and referendum petitions and any recall petitions for which a prospective petition is filed prior to, on or after January 1, 2007. See sections 57 and 61, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.118. (1) As provided in subsection (2) of this section, the chief petitioners of a statewide initiative or referendum petition or any recall petition shall:

Â Â Â Â Â  (a) Appoint a treasurer and certify the name and address of the treasurer to the filing officer. The treasurer shall be an elector of this state. Contributions shall be received and expenditures made by or through the treasurer.

Â Â Â Â Â  (b) File a statement of organization with the appropriate filing officer. The statement shall include:

Â Â Â Â Â  (A) The name and address of the chief petitioners.

Â Â Â Â Â  (B) The name and address of the treasurer appointed under paragraph (a) of this subsection.

Â Â Â Â Â  (C) A designation of the statewide initiative or referendum petition or the recall petition. The designation of the recall petition shall include the name of the officer whose recall is demanded.

Â Â Â Â Â  (2) The chief petitioners shall certify the name of the treasurer and file the statement of organization not later than the third business day after the chief petitioners receive a contribution or make an expenditure relating to the statewide initiative or referendum petition.

Â Â Â Â Â  (3) Any change in the information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended certification or an amended statement of organization filed not later than the 10th day after the change in information.

Â Â Â Â Â  (4) For each statewide initiative petition, the treasurer appointed under subsection (1) of this section shall file with the Secretary of State a statement described in subsection (7) of this section for each period described in this subsection. A statement shall be filed under this subsection beginning with the period during which the aggregate amount of contributions received or expenditures made exceeds $2,000. The following statements shall be filed:

Â Â Â Â Â  (a) A statement of contributions received and expenditures made filed not later than September 10 of an odd-numbered year. The accounting period for the statement required under this paragraph begins on the date the treasurer is appointed under subsection (1) of this section and ends on September 1.

Â Â Â Â Â  (b) A statement of contributions received and expenditures made filed not later than February 6 of an even-numbered year. The accounting period for the statement required under this paragraph begins on the date the treasurer is appointed under subsection (1) of this section or on the day following the last day of the accounting period for the previous statement filed and ends on January 28.

Â Â Â Â Â  (c) A statement of contributions received and expenditures made filed not later than the 12th day before the date of the primary election. The accounting period for the statement required under this paragraph begins on the date the treasurer is appointed under subsection (1) of this section or on the day following the last day of the accounting period for the previous statement filed and ends on the 16th day before the date of the primary election.

Â Â Â Â Â  (5) Not later than the 15th day after the last day for filing a statewide initiative or referendum petition or any recall petition with the filing officer for verification of signatures, the treasurer appointed under subsection (1) of this section shall file with the filing officer a statement described in subsection (7) of this section. The statement required under this subsection shall be filed whether or not the petition was completed or filed or was withdrawn under ORS 250.029.

Â Â Â Â Â  (6) Not later than the 15th day after the date an initiative or referendum petition that is not statewide is filed with the filing officer for verification of signatures, the chief petitioners of the initiative or referendum petition shall file with the filing officer a statement described in subsection (7) of this section.

Â Â Â Â Â  (7) The statement referred to in subsections (4) to (6) of this section shall include the following information:

Â Â Â Â Â  (a) The name and address of the chief petitioner.

Â Â Â Â Â  (b) A designation of the initiative, referendum or recall petition. The designation of any recall petition shall include the name of the officer whose recall is demanded.

Â Â Â Â Â  (c) A statement conforming to ORS 260.083 of contributions received and expenditures made.

Â Â Â Â Â  (8)(a) For a statewide initiative petition, the accounting period for the statement required by subsection (5) of this section begins on the 15th day before the date of the primary election and ends on the deadline for submitting signatures for verification.

Â Â Â Â Â  (b) For a statewide referendum petition, the accounting period for the statement required by subsection (5) of this section begins on the date that the name of the treasurer is certified to the filing officer under this section. The accounting period ends on the deadline for submitting signatures for verification.

Â Â Â Â Â  (c) For a recall petition, the accounting period for the statement required by subsection (5) of this section begins on the day after the date on which the statement of contributions received and expenditures made required under ORS 249.865 is filed. The accounting period ends on the deadline for submitting signatures for verification.

Â Â Â Â Â  (d) For an initiative or referendum petition that is not statewide, the accounting period for the statement required by subsection (6) of this section begins on the date the prospective petition is filed and ends on the date that signatures are submitted for verification.

Â Â Â Â Â  (9)(a) If a statement filed under subsection (5) of this section for a statewide initiative or referendum petition or any recall petition that did not qualify for the ballot shows an unexpended balance of contributions or an expenditure deficit, and the chief petitioner's committee does not intend to support or oppose a measure that is on the subsequent general election ballot, a supplemental statement shall be filed annually not later than September 10.

Â Â Â Â Â  (b) If a statement filed under this section for a statewide initiative or referendum petition or any recall petition that did not qualify for the ballot shows an unexpended balance of contributions or an expenditure deficit, and the chief petitioner's committee intends to support or oppose a measure that is on the subsequent general election ballot, the treasurer appointed under subsection (1) of this section need not file a supplemental statement in that year, but shall file the statements required under ORS 260.057.

Â Â Â Â Â  (c) The accounting period for the supplemental statement required by this subsection begins on the day following the last day of the accounting period for the previous statement filed and ends on September 1.

Â Â Â Â Â  (10) Each statement required under subsections (4) to (6) of this section shall be signed and certified as true by the chief petitioner or treasurer required to file it.

Â Â Â Â Â  (11) As used in this section, "contribution" and "expenditure" include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition.

Â Â Â Â Â  260.120 [Amended by 1957 c.643 Â§8; 1961 c.67 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.122 [1971 c.749 Â§12; 1973 c.744 Â§15; repealed by 1977 c.644 Â§7]

Â Â Â Â Â  260.130 [1967 c.339 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.132 [1971 c.749 Â§13; repealed by 1975 c.683 Â§15]

Â Â Â Â Â  260.142 [1971 c.749 Â§14; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.150 [1975 c.684 Â§5; 1979 c.190 Â§353; repealed by 1987 c.727 Â§15]

Â Â Â Â Â  260.152 [1971 c.749 Â§15; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.153 [1979 c.190 Â§354; repealed by 1987 c.727 Â§15]

Â Â Â Â Â  260.154 [1973 c.744 Â§10; repealed by 1975 c.684 Â§11]

Â Â Â Â Â  260.156 Rules for reporting expenditures and contributions. (1) The Secretary of State may adopt rules for the manner of determining and reporting expenditures and contributions under this chapter, including but not limited to rules for allocation of contributions and expenditures and for determination of fair market value of contributions other than money. Rules adopted under this section shall provide for proportional reporting of expenditures and contributions that benefit more than one candidate or political committee.

Â Â Â Â Â  (2) The valuation or allocation of any contribution or expenditure under a rule adopted by the Secretary of State before the contribution or expenditure was made or, if it is a continuing contribution or expenditure, the valuation or allocation of that part available to and used on behalf of the candidate after the adoption of the rule, shall be presumed to be the fair market value or allocation of it. [1973 c.744 Â§11; 1975 c.683 Â§10; 1975 c.684 Â§7a; 1979 c.190 Â§355; 2001 c.965 Â§64]

Â Â Â Â Â  260.158 [1973 c.744 Â§12; 1975 c.683 Â§10a; 1979 c.190 Â§345; renumbered 260.044]

Â Â Â Â Â  260.159 Electronic filing of statements of contributions and expenditures. (1) A candidate, political committee or chief petitioner required to file a statement under ORS 260.058, 260.063, 260.068, 260.073, 260.102 or 260.118 shall file the statement in an electronic format if:

Â Â Â Â Â  (a) The filing officer for the candidate, political committee or chief petitioner is the Secretary of State; and

Â Â Â Â Â  (b) During the total period described in ORS 260.058, 260.063, 260.068, 260.073, 260.102 or 260.118, the aggregate amount of contributions received and expenditures made by the candidate, political committee or chief petitioner is $50,000 or more.

Â Â Â Â Â  (2) The Secretary of State by rule shall specify when a candidate, political committee or chief petitioner required to file statements in an electronic format under subsection (1) of this section shall file the first statement in an electronic format.

Â Â Â Â Â  (3) If a candidate, political committee or chief petitioner is required to file statements electronically under subsection (1) of this section, the candidate, political committee or chief petitioner shall continue to file all subsequent statements required under ORS 260.058, 260.063, 260.068, 260.073, 260.102 or 260.118 in an electronic format, unless the Secretary of State determines that extraordinary and unforeseeable circumstances have made it impracticable for the candidate, political committee or chief petitioner to continue filing electronically.

Â Â Â Â Â  (4) Statements filed electronically under this section shall conform to the technical specifications for electronic filing prescribed by the Secretary of State by rule.

Â Â Â Â Â  (5) If a candidate, political committee or chief petitioner files an amendment to a statement that was filed electronically, the amendment shall also be filed in an electronic format. The Secretary of State by rule shall determine the methods and specifications for the filing of amended statements.

Â Â Â Â Â  (6) Signatures required on any statement filed in an electronic format shall be supplied in the manner specified by the Secretary of State by rule. [1999 c.824 Â§7]

Â Â Â Â Â  Note: 260.159 is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  260.160 [1995 c.1 Â§3; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.161 Delivery of copy of certain statements filed under ORS 260.076 to Chief Clerk of House of Representatives. Upon receiving a statement under ORS 260.076 relating to a person holding the office of state Representative or a person who is a candidate for nomination or election to the office of state Representative, the Secretary of State, not later than one business day after receiving the statement, shall deliver a copy of the statement to the Chief Clerk of the House of Representatives. [2001 c.82 Â§13]

Â Â Â Â Â  Note: 260.161 is repealed
January 1, 2007
. See sections 56 and 57, chapter 809, Oregon Laws 2005.

Â Â Â Â Â  260.162 [1971 c.749 Â§16; 1973 c.744 Â§16; 1975 c.675 Â§34a; 1975 c.683 Â§11; 1979 c.190 Â§349; renumbered 260.083]

Â Â Â Â Â  260.163 County or city campaign finance provisions. (1) A county or city may adopt charter provisions or ordinances that require the filing of:

Â Â Â Â Â  (a) Statements of contributions received and expenditures made that are in addition to the statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure; or

Â Â Â Â Â  (b) Statements of independent expenditures made by persons in support of or in opposition to candidates for nomination or election to county or city office or in support of or in opposition to the adoption of a county or city measure that are in addition to the statements required to be filed under this chapter.

Â Â Â Â Â  (2) If a county or city adopts a charter provision or ordinance under subsection (1) of this section:

Â Â Â Â Â  (a) The county or city shall file a copy of the charter provision or ordinance with the Secretary of State; and

Â Â Â Â Â  (b) For purposes of this chapter, any additional statements required to be filed by the charter provision or ordinance are considered statements required to be filed under ORS 260.044, 260.058, 260.063, 260.068 or 260.073. [2005 c.809 Â§51]

Â Â Â Â Â  Note: The amendments to 260.163 by section 52, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 53, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.163. (1) A county or city may adopt charter provisions or ordinances that:

Â Â Â Â Â  (a) Require the filing of electronic or paper statements of contributions received and expenditures made that are in addition to the statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure;

Â Â Â Â Â  (b) Require the filing of electronic or paper statements of independent expenditures made by persons in support of or in opposition to candidates for nomination or election to county or city office or in support of or in opposition to the adoption of a county or city measure that are in addition to the statements required to be filed under this chapter; or

Â Â Â Â Â  (c) Subject to subsection (2) of this section, designate the county clerk or city elections officer as the filing officer for:

Â Â Â Â Â  (A) Statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure;

Â Â Â Â Â  (B) Statements required to be filed under this chapter by persons making independent expenditures in support of or opposition to candidates for nomination or election to county or city office or in support of or opposition to the adoption of a county or city measure;

Â Â Â Â Â  (C) Any additional statements of contributions received or expenditures made that are required by a charter provision or ordinance to be filed by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure; or

Â Â Â Â Â  (D) Any additional statements of independent expenditures made that are required by a charter provision or ordinance to be filed by persons supporting or opposing candidates for nomination or election to county or city office or supporting or opposing the adoption of a county or city measure.

Â Â Â Â Â  (2) If a county or city adopts a charter provision or ordinance requiring the filing of statements of contributions received and expenditures made or the filing of statements of independent expenditures that are in addition to the statements required to be filed under this chapter, the charter provision or ordinance shall also designate the county clerk or city elections officer as the filing officer for the additional statements.

Â Â Â Â Â  (3) If a county or city adopts a charter provision or ordinance under subsection (1) of this section:

Â Â Â Â Â  (a) The county or city shall file a copy of the charter provision or ordinance with the Secretary of State; and

Â Â Â Â Â  (b) For purposes of this chapter, any additional statements required to be filed by the charter provision or ordinance are considered statements required to be filed under ORS 260.044 or 260.057.

Â Â Â Â Â  (4) If a county or city adopts a charter provision or ordinance under subsection (1) of this section that designates the county clerk or city elections officer as the filing officer for a statement described in subsection (1) of this section, any reference in this chapter to the filing officer or to the Secretary of State as the filing officer for the statement is considered a reference to the county clerk or the city elections officer.

Â Â Â Â Â  260.164 [1995 c.1 Â§15; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.165 [1987 c.902 Â§9; 1989 c.986 Â§2; 1989 c.987 Â§30; repealed by 1993 c.797 Â§33; amended by 1994 initiative, 1995 c.1 Â§21; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  260.168 [1995 c.1 Â§4; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.170 [1987 c.902 Â§10; 1993 c.493 Â§71; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  260.172 [1995 c.1 Â§16; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.174 [Formerly 260.725; 1999 c.318 Â§43; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.175 [1987 c.902 Â§11; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  260.178 [1995 c.1 Â§5; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.180 [1995 c.1 Â§6; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.182 [1995 c.1 Â§7; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.184 [1995 c.1 Â§13; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.188 [1995 c.1 Â§8; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.190 [1995 c.1 Â§14; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.192 [1995 c.1 Â§17; repealed by 1999 c.999 Â§59]

(Administration and Enforcement)

Â Â Â Â Â  260.200 Secretary of State rules for accounts, forms, material to be retained and material not subject to disclosure. The Secretary of State by rule shall:

Â Â Â Â Â  (1) Prescribe a uniform system for accounts required by ORS 260.055.

Â Â Â Â Â  (2) Prescribe forms for statements and other information required under this chapter to be filed with filing officers, and furnish those forms to persons required to file those statements and other information.

Â Â Â Â Â  (3) Prescribe materials, including financial institution account statements and copies of checks, that a candidate or political committee must retain or provide to the secretary for purposes of administering or enforcing the provisions of this chapter. The secretary shall prescribe personal or confidential information that is not required to be disclosed under this subsection. [1971 c.749 Â§17; 1979 c.190 Â§356; 1985 c.808 Â§58; 1993 c.493 Â§72; 1999 c.999 Â§12; 2005 c.809 Â§7]

Â Â Â Â Â  260.202 [1995 c.1 Â§12; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.205 Inspection of statements; notice of failure to file correct statements; complaints. (1) Except as provided in this subsection, a filing officer shall inspect each statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, not later than the 10th business day after the filing deadline or the 10th business day after the statement is filed, whichever is later. The statement required under ORS 260.068 (1)(d) and 260.073 (1)(d) shall be inspected not later than the 30th business day after the filing deadline or the 30th business day after the statement is filed, whichever is later. This subsection does not apply to statements required under ORS 260.058 (1)(c), 260.063 (1)(c), 260.068 (1)(c) and (2) and 260.073 (1)(c) and (2).

Â Â Â Â Â  (2) A filing officer immediately shall notify a person required to file a statement with the filing officer under ORS 260.058, 260.063, 260.068, 260.073, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, if:

Â Â Â Â Â  (a) Upon examination of relevant materials, it appears to the filing officer that the person has failed to file a required statement or that a statement filed with the filing officer by the person is insufficient; or

Â Â Â Â Â  (b) A complaint is filed with the filing officer under subsection (3) of this section.

Â Â Â Â Â  (3) An elector may file with a filing officer a complaint that a statement filed with the filing officer is insufficient or that a person has failed to file a required statement. The complaint shall be in writing, shall state in detail the reasons for complaint and shall be filed with the filing officer not later than the 90th day after the date the statement of which it complains is filed or should have been filed. [1971 c.749 Â§18; 1979 c.190 Â§357; 1981 c.142 Â§6; 1985 c.808 Â§59; 1991 c.719 Â§18; 1993 c.493 Â§73; 1999 c.999 Â§13; 2001 c.732 Â§6; 2003 c.542 Â§16; 2005 c.797 Â§25]

Â Â Â Â Â  Note: The amendments to 260.205 by section 38a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.205. (1) A filing officer shall inspect each statement filed under ORS 260.057, 260.083, 260.102, 260.112 or 260.118 not later than the 10th business day after the filing deadline or the 10th business day after the statement is filed, whichever is later.

Â Â Â Â Â  (2) A filing officer immediately shall notify a person required to file a statement with the filing officer under ORS 260.057, 260.083, 260.102, 260.112 or 260.118 if:

Â Â Â Â Â  (a) Upon examination of relevant materials, it appears to the filing officer that the person has failed to file a required statement or that a statement filed with the filing officer by the person is insufficient; or

Â Â Â Â Â  (b) A complaint is filed with the filing officer under subsection (3) of this section.

Â Â Â Â Â  (3) An elector may file with a filing officer a complaint that a statement filed with the filing officer is insufficient or that a person has failed to file a required statement. The complaint shall be in writing, shall state in detail the reasons for complaint and shall be filed with the filing officer not later than the 90th day after the date the statement of which it complains is filed or should have been filed.

Â Â Â Â Â  260.210 [Amended by 1971 c.749 Â§36; renumbered 260.402]

Â Â Â Â Â  260.215 Examination and investigation of statements by filing officers; review of statements of candidates for state office; documentation of transactions. (1) Not later than the third month after the date of a primary election or general election, each filing officer shall examine each statement relating to the election filed with the officer under ORS 260.044 (1), 260.058, 260.063, 260.068, 260.073, 260.083, 260.102 or 260.112 or section 6, chapter 542, Oregon Laws 2003, to determine whether the statement is sufficient.

Â Â Â Â Â  (2) Not later than the third month after the date a statement is filed under ORS 260.118, the filing officer shall examine the statement to determine whether the statement is sufficient.

Â Â Â Â Â  (3) The filing officer under subsections (1) and (2) of this section may require any person to answer in writing and upon oath or affirmation before a judge, justice of the peace, county clerk or notary public any question within the knowledge of that person concerning the source of any contribution. The filing officer shall advise the person of the penalty for failure to answer.

Â Â Â Â Â  (4)(a) For statements filed during the total period described in ORS 260.058 (1) or 260.068 (1) and (2) or section 6, chapter 542, Oregon Laws 2003, in addition to the requirements of ORS 260.205 and this section, the Secretary of State shall review statements filed with the secretary under ORS 260.058 (1) or 260.068 (1) or (2) or section 6, chapter 542, Oregon Laws 2003, by the principal campaign committees of all candidates for nomination or election to state office. For each review, the secretary shall require a candidate or treasurer of a political committee to provide documentation of not more than eight transactions.

Â Â Â Â Â  (b) The secretary shall review statements under this subsection during the three-month period following the deadline for filing a statement under ORS 260.058 or 260.068 or section 6, chapter 542, Oregon Laws 2003, for a primary, general or special election.

Â Â Â Â Â  (c) As used in this subsection, "state office" does not include the office of judge or district attorney. [1971 c.749 Â§19; 1973 c.744 Â§19; 1979 c.190 Â§358; 1981 c.142 Â§7; 1983 c.71 Â§7; 1993 c.493 Â§74; 1995 c.712 Â§78; 1999 c.999 Â§14; 2003 c.542 Â§17; 2005 c.809 Â§39]

Â Â Â Â Â  Note: The amendments to 260.215 by section 39a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 39b, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.215. (1) For statements filed during each calendar year, each filing officer shall examine each statement filed with the filing officer under ORS 260.044 (1), 260.057, 260.083, 260.102 or 260.112 to determine whether the statement is sufficient. The filing officer shall examine statements under this section not later than 90 days after the end of each calendar quarter for statements filed during the previous calendar quarter.

Â Â Â Â Â  (2) Not later than the third month after the date a statement is filed under ORS 260.118, the filing officer shall examine the statement to determine whether the statement is sufficient.

Â Â Â Â Â  (3) The filing officer under subsections (1) and (2) of this section may require any person to answer in writing and upon oath or affirmation before a judge, justice of the peace, county clerk or notary public any question within the knowledge of that person concerning the source of any contribution. The filing officer shall advise the person of the penalty for failure to answer.

Â Â Â Â Â  (4)(a) For statements filed during each calendar year, in addition to the requirements of ORS 260.205 and this section, the Secretary of State shall review statements filed with the secretary under ORS 260.057 by the principal campaign committees of all candidates for nomination or election to state office. For each review, the secretary shall require a candidate or treasurer of a political committee to provide documentation of not more than eight transactions.

Â Â Â Â Â  (b) The secretary shall review statements under this subsection on a quarterly basis.

Â Â Â Â Â  (c) As used in this subsection, "state office" does not include the office of judge or district attorney.

Â Â Â Â Â  260.218 Subpoena authority. (1) The Secretary of State may issue subpoenas to compel the production of records, documents, books, papers, memoranda or other information necessary to determine compliance with the provisions of this chapter.

Â Â Â Â Â  (2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court. [1987 c.727 Â§13; 1993 c.493 Â§75; 1999 c.999 Â§15]

Â Â Â Â Â  260.220 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.225 Court proceedings to compel filing of correct statements; attorney fees. (1) Upon the petition of the Secretary of State or an elector, or of any other filing officer with whom a report is required to be filed, the circuit court for the county in which the principal office of the filing officer is located may compel a candidate, treasurer or person who fails to file a statement required to be filed with the filing officer under ORS 260.044 (1), 260.058, 260.063, 260.068, 260.073, 260.076, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, or who files with the filing officer an insufficient statement, to file with the filing officer a proper statement. The petition shall be filed with the circuit court not later than the 90th day after the date the statement is filed or should have been filed.

Â Â Â Â Â  (2) If the court determines that a petition filed under this section is frivolous or the court does not compel the filing of any statement, the candidate, treasurer or person against whom the petition was filed is entitled to recover reasonable attorney fees at trial and on appeal. [1971 c.749 Â§20; 1973 c.744 Â§20; 1979 c.190 Â§359; 1985 c.808 Â§60; 1989 c.571 Â§1; 1993 c.493 Â§76; 1999 c.999 Â§16; 2001 c.82 Â§7; 2003 c.542 Â§18]

Â Â Â Â Â  Note: The amendments to 260.225 by section 40, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.225. (1) Upon the petition of the Secretary of State or an elector, or of any other filing officer with whom a statement is required to be filed, the circuit court for the county in which the principal office of the filing officer is located may compel a candidate, treasurer or person who fails to file a statement required to be filed with the filing officer under ORS 260.044 (1), 260.057, 260.076, 260.083, 260.102, 260.112 or 260.118, or who files with the filing officer an insufficient statement, to file with the filing officer a proper statement. The petition shall be filed with the circuit court not later than the 90th day after the date the statement is filed or should have been filed.

Â Â Â Â Â  (2) If the court determines that a petition filed under this section is frivolous or the court does not compel the filing of any statement, the candidate, treasurer or person against whom the petition was filed is entitled to recover reasonable attorney fees at trial and on appeal.

Â Â Â Â Â  260.227 [1973 c.744 Â§18; repealed by 1975 c. 684 Â§1 (260.228 enacted in lieu of 260.227)]

Â Â Â Â Â  260.228 [1975 c.684 Â§2 (enacted in lieu of 260.227); 1979 c.519 Â§34; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.230 [Repealed by 1967 c.630 Â§2 (260.231 enacted in lieu of 260.230)]

Â Â Â Â Â  260.231 [1967 c.630 Â§3 (260.231 enacted in lieu of 260.230); 1971 c.749 Â§40; renumbered 260.432]

Â Â Â Â Â  260.232 Civil penalty for failure to file statement or to include required information. (1) The Secretary of State may impose a civil penalty as provided in this section, in addition to any other penalty that may be imposed, for:

Â Â Â Â Â  (a) Failure to file a statement or certificate required to be filed under ORS 260.044 (1), 260.058, 260.063, 260.068, 260.073, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003.

Â Â Â Â Â  (b) Failure to include in a statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, the information required under ORS 260.076, 260.083, 260.102 or 260.118 or section 6, chapter 542, Oregon Laws 2003.

Â Â Â Â Â  (2) If a person required to file has not filed a statement or certificate complying with applicable provisions of ORS 260.044 (1), 260.058, 260.063, 260.068, 260.073, 260.076, 260.078, 260.083, 260.085, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, within the time specified in ORS 260.058, 260.063, 260.068, 260.073, 260.076, 260.078 or 260.118 or section 6, chapter 542, Oregon Laws 2003, the Secretary of State by certified mail shall notify the person that a penalty may be imposed and that the person has 20 days to request a hearing before the Secretary of State. If the person required to file is a candidate or the principal campaign committee of a candidate, the Secretary of State shall send the notice described in this subsection by certified mail to the individual who is the candidate and by first class mail to the candidate's treasurer or the treasurer of the candidate's principal campaign committee. The notice sent by certified mail to the individual who is a candidate shall be used for purposes of determining the deadline for requesting a hearing under subsection (3) of this section. The Secretary of State is not required to send two notices if the candidate serves as the treasurer of the candidate's principal campaign committee.

Â Â Â Â Â  (3) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the Secretary of State:

Â Â Â Â Â  (a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the person received the notice sent under subsection (2) of this section;

Â Â Â Â Â  (b) Upon request of the filing officer with whom a statement or certificate was required to be filed but was not filed; or

Â Â Â Â Â  (c) Upon the Secretary of State's own motion.

Â Â Â Â Â  (4) A hearing under subsection (3) of this section shall be held not later than 30 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (3) of this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

Â Â Â Â Â  (5) The Secretary of State shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

Â Â Â Â Â  (6) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony and other evidence, subject to the penalty for false swearing, to the Secretary of State for entry in the hearing record. Such documents must be received by the secretary not later than three business days before the day of the hearing.

Â Â Â Â Â  (7) A civil penalty imposed under this section may not be more than:

Â Â Â Â Â  (a) $10,000 for failure to file a statement or certificate required to be filed under ORS 260.044 (1), 260.058, 260.063, 260.068, 260.073, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003; or

Â Â Â Â Â  (b) $10,000 for each failure to include in a statement filed under ORS 260.058, 260.063, 260.068, 260.073, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, the information required under ORS 260.076, 260.083, 260.102 or 260.118 or section 6, chapter 542, Oregon Laws 2003.

Â Â Â Â Â  (8) The Secretary of State, upon a showing of mitigating circumstances, may reduce the amount of the penalty described in subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745. [1979 c.190 Â§360; 1979 c.519 Â§34a; 1981 c.234 Â§13; 1983 c.71 Â§8; 1985 c.471 Â§14; 1991 c.319 Â§1; 1991 c.719 Â§30; 1991 c.734 Â§118; 1993 c.493 Â§77; 1993 c.743 Â§24; 1999 c.999 Â§17; 2001 c.82 Â§8; 2003 c.542 Â§19; 2005 c.797 Â§17]

Â Â Â Â Â  Note: The amendments to 260.232 by section 41, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.232. (1) The Secretary of State may impose a civil penalty as provided in this section, in addition to any other penalty that may be imposed, for:

Â Â Â Â Â  (a) Failure to file a statement or certificate required to be filed under ORS 260.044 (1), 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118.

Â Â Â Â Â  (b) Failure to include in a statement filed under ORS 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 the information required under ORS 260.057, 260.076, 260.083, 260.102 or 260.118.

Â Â Â Â Â  (2) If a person required to file has not filed a statement or certificate complying with applicable provisions of ORS 260.044 (1), 260.057, 260.076, 260.078, 260.083, 260.085, 260.102, 260.112 or 260.118 within the time specified in ORS 260.057, 260.076, 260.078 or 260.118, the Secretary of State by certified mail shall notify the person that a penalty may be imposed and that the person has 20 days to request a hearing before the Secretary of State. If the person required to file is a candidate or the principal campaign committee of a candidate, the Secretary of State shall send the notice described in this subsection by certified mail to the individual who is the candidate and by first class mail to the candidate's treasurer or the treasurer of the candidate's principal campaign committee. The notice sent by certified mail to the individual who is a candidate shall be used for purposes of determining the deadline for requesting a hearing under subsection (3) of this section. The Secretary of State is not required to send two notices if the candidate serves as the treasurer of the candidate's principal campaign committee.

Â Â Â Â Â  (3) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the Secretary of State:

Â Â Â Â Â  (a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the person received the notice sent under subsection (2) of this section;

Â Â Â Â Â  (b) Upon request of the filing officer with whom a statement or certificate was required to be filed but was not filed; or

Â Â Â Â Â  (c) Upon the Secretary of State's own motion.

Â Â Â Â Â  (4) A hearing under subsection (3) of this section shall be held not later than 30 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (3) of this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

Â Â Â Â Â  (5) The Secretary of State shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

Â Â Â Â Â  (6) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony and other evidence, subject to the penalty for false swearing, to the Secretary of State for entry in the hearing record. The testimony and other evidence must be received by the secretary not later than three business days before the day of the hearing.

Â Â Â Â Â  (7) A civil penalty imposed under this section may not be more than:

Â Â Â Â Â  (a) $10,000 for failure to file a statement or certificate required to be filed under ORS 260.044 (1), 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118; or

Â Â Â Â Â  (b) $10,000 for each failure to include in a statement filed under ORS 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 the information required under ORS 260.057, 260.076, 260.083, 260.102 or 260.118.

Â Â Â Â Â  (8) The Secretary of State, upon a showing of mitigating circumstances, may reduce the amount of the penalty described in subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  260.235 [1971 c.749 Â§21; 1973 c.744 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.240 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  260.241 Removal from general election ballot for failure to file statement; notice to candidate. (1) Despite delay in the filing of statements relating to a candidate's nomination required to be filed under ORS 260.058 or in the filing of a certificate in lieu of the statement required by ORS 260.058, the candidate's name shall appear on the general election ballot if those statements are filed before the 61st day before the general election.

Â Â Â Â Â  (2) A candidate's name shall not be placed on the general election ballot if the statements referred to in subsection (1) of this section are not filed before the 61st day before the general election.

Â Â Â Â Â  (3) If the statements referred to in subsection (1) of this section are not filed by the 68th day before the general election, the filing officer by mail shall notify the person required to file the statements that the candidate's name may not be placed on the general election ballot. The filing officer shall send the notice described in this subsection by certified mail to the individual who is the candidate and by first class mail to the candidate's treasurer or the treasurer of the candidate's principal campaign committee. The filing officer is not required to send two notices if the candidate serves as the treasurer of the candidate's principal campaign committee. [1979 c.190 Â§361; 1981 c.234 Â§14; 1985 c.808 Â§61; 1993 c.493 Â§78; 1999 c.999 Â§18]

Â Â Â Â Â  Note: The amendments to 260.241 by section 42, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.241. (1) Despite delay in the filing of statements relating to a candidate's nomination required to be filed under ORS 260.057, or in the filing of a certificate described in ORS 260.112 in lieu of a statement required under ORS 260.057, prior to the nominating election, the candidate's name shall appear on the general election ballot if those statements or the certificate is filed before the 61st day before the general election.

Â Â Â Â Â  (2) A candidate's name shall not be placed on the general election ballot if the statements or certificate referred to in subsection (1) of this section is not filed before the 61st day before the general election.

Â Â Â Â Â  (3) If the statements or certificate referred to in subsection (1) of this section is not filed by the 68th day before the general election, the filing officer by mail shall notify the person required to file the statements or certificate that the candidate's name may not be placed on the general election ballot. The filing officer shall send the notice described in this subsection by certified mail to the individual who is the candidate and by first class mail to the candidate's treasurer or the treasurer of the candidate's principal campaign committee. The filing officer is not required to send two notices if the candidate serves as the treasurer of the candidate's principal campaign committee.

Â Â Â Â Â  260.245 Withholding certificate of election or certificate of nomination for failure to file statement. A certificate of election or certificate of nomination may not be granted to any candidate until the candidate has filed the statements relating to the election that the candidate is required to file under ORS 260.058 and 260.068 and section 6, chapter 542, Oregon Laws 2003. [1971 c.749 Â§22; 1973 c.744 Â§22; 1977 c.829 Â§21; 1979 c.190 Â§362; 1981 c.234 Â§15; 2003 c.542 Â§20]

Â Â Â Â Â  Note: The amendments to 260.245 by section 43, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.245. The Secretary of State, county clerk or chief city elections officer may not grant a certificate of election or certificate of nomination to any candidate until the candidate has filed the statements relating to the election that the candidate is required to file under ORS 260.057.

Â Â Â Â Â  260.250 [Amended by 1971 c.749 Â§41; renumbered 260.442]

Â Â Â Â Â  260.255 Preservation of filed statements by filing officers; summary of statements; contents. (1) A filing officer shall preserve each statement filed with the officer under ORS 260.058, 260.063, 260.068, 260.073, 260.076, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003, or an accurate copy of it, for at least six years after the date of the election to which the statement refers.

Â Â Â Â Â  (2) The Secretary of State shall prepare for each election a summary of the statements filed with the secretary under ORS 260.058 (1), 260.063 (1), 260.068 (1) and 260.073 (1) and shall make the summary available to the public. The county clerk may prepare such a summary regarding candidates for county offices and county measures. The Secretary of State by rule may require a filing officer to prepare such a summary regarding other offices or measures.

Â Â Â Â Â  (3) The summary reports prepared under this section shall include a list of all expenditures that total $100 or more to any one person and a list of all contributions of more than $100. [1971 c.749 Â§23; 1973 c.744 Â§23; 1975 c.683 Â§12; 1979 c.190 Â§363; 1981 c.234 Â§16; 1991 c.719 Â§31; 1993 c.493 Â§79; 1999 c.999 Â§19; 2001 c.82 Â§9; 2003 c.542 Â§21; 2005 c.797 Â§18; 2005 c.809 Â§44]

Â Â Â Â Â  Note: The amendments to 260.255 by section 44a, chapter 809,
Oregon
Laws 2005, become operative January 1, 2007. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.255. (1) Except as provided in subsection (2) of this section, a filing officer shall preserve each statement filed with the officer under ORS 260.057, 260.076, 260.083, 260.102, 260.112 or 260.118, or an accurate copy of it, for at least six calendar years.

Â Â Â Â Â  (2) The Secretary of State shall maintain all data filed electronically under ORS 260.057 on the Internet for at least six calendar years after the date the secretary first makes the data available. After six calendar years, if the data are not maintained on the Internet, the secretary shall archive the data in a secure format so that the data are available to the public.

Â Â Â Â Â  260.260 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.265 [1995 c.1 Â§9; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.270 [Amended by 1957 c.644 Â§1; 1971 c.749 Â§44; renumbered 260.462]

Â Â Â Â Â  260.280 [Amended by 1957 c.605 Â§1; 1967 c.630 Â§1; 1971 c.749 Â§45; renumbered 260.472]

Â Â Â Â Â  260.290 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.300 [Amended by 1957 c.644 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.305 [Formerly 260.010; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.310 [Amended by 1971 c.749 Â§47; renumbered 260.482]

ELECTION OFFENSES

(Administration and Enforcement)

Â Â Â Â Â  260.315 Distribution of copies of law. (1) The Secretary of State, at the expense of the state, shall furnish to the other filing officers copies of this chapter.

Â Â Â Â Â  (2) A filing officer shall deliver a copy of this chapter to each candidate or person whom the officer has reason to believe is required to file a statement with the officer under ORS 260.058, 260.063, 260.068, 260.073, 260.076, 260.083, 260.102, 260.112 or 260.118 or section 6, chapter 542, Oregon Laws 2003. [Formerly 260.030; 1979 c.190 Â§364; 1993 c.493 Â§80; 2001 c.82 Â§10; 2003 c.542 Â§22]

Â Â Â Â Â  Note: The amendments to 260.315 by section 45, chapter 809, Oregon Laws 2005, become operative
January 1, 2007
. See section 57, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.315. (1) The Secretary of State, at the expense of the state, shall furnish to the other filing officers copies of this chapter.

Â Â Â Â Â  (2) A filing officer shall deliver a copy of this chapter to each candidate or person whom the officer has reason to believe is required to file a statement with the officer under ORS 260.057, 260.076, 260.083, 260.102, 260.112 or 260.118.

Â Â Â Â Â  260.320 [Amended by 1971 c.749 Â§48; renumbered 260.492]

Â Â Â Â Â  260.325 [Formerly 260.540; 1979 c.190 Â§4; renumbered 246.046]

Â Â Â Â Â  260.330 [Amended by 1957 c.644 Â§3; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.335 [1967 c.618 Â§Â§2, 3; 1971 c.749 Â§50; renumbered 260.502]

Â Â Â Â Â  260.340 [Amended by 1957 c.644 Â§5; 1971 c.749 Â§51; renumbered 260.512]

Â Â Â Â Â  260.345 Complaints or other information regarding violations; action by Secretary of State and Attorney General. (1) Any elector may file with any filing officer a written complaint alleging that a violation of an election law or rule adopted by the Secretary of State under ORS chapters 246 to 260 has occurred and stating the reason for believing that the violation occurred and any evidence relating to it. A complaint alleging a violation involving the Secretary of State, a candidate for the office of Secretary of State, or any political committee or person supporting the Secretary of State or a candidate for the office of Secretary of State may be filed with the Attorney General. The Secretary of State or Attorney General shall not accept an anonymous complaint.

Â Â Â Â Â  (2) The Secretary of State by rule shall prescribe the procedure for processing a complaint filed with any person other than the Secretary of State. If the complaint concerns the Secretary of State, any candidate for the office of the Secretary of State, or any political committee or person supporting the candidacy of the Secretary of State or of another person for the office of Secretary of State, the complaint and any additional information relating to the complaint shall be sent to the Attorney General.

Â Â Â Â Â  (3) Upon receipt of a complaint under subsection (1) or (2) of this section the Secretary of State or Attorney General immediately shall examine the complaint to determine whether a violation of an election law or rule has occurred and shall make any investigation the Secretary of State or Attorney General considers necessary. Except as provided in this subsection, within 48 hours of receiving a complaint under subsection (1) or (2) of this section, the Secretary of State or Attorney General shall notify the person who is the subject of the complaint that a complaint has been received. If the Secretary of State or Attorney General receives a complaint or complaints involving 25 or more individuals or political committees in any 24-hour period, the Secretary of State or Attorney General need not notify the persons who are the subjects of those complaints within 48 hours of receiving the complaints but shall notify those persons not later than 10 business days after receiving the complaint or complaints.

Â Â Â Â Â  (4) If the Secretary of State believes after an investigation under subsection (3) of this section that a violation of an election law or rule has occurred, the secretary:

Â Â Â Â Â  (a) In the case of a violation that is subject to a penalty under ORS 260.993, immediately shall report the findings to the Attorney General and request prosecution. If the violation involves the Attorney General, a candidate for that office or a political committee or person supporting or opposing the Attorney General or a candidate for that office, the Secretary of State shall appoint another prosecutor for that purpose; or

Â Â Â Â Â  (b) In the case of a violation not subject to a penalty under ORS 260.993, may impose a civil penalty under ORS 260.995.

Â Â Â Â Â  (5) Upon receipt of a complaint or report under subsection (1), (2) or (4) of this section involving an alleged violation subject to a penalty under ORS 260.993, the Attorney General or other prosecutor immediately shall examine the complaint or report to determine whether a violation of an election law has occurred. If the Attorney General or prosecutor determines that a violation has occurred, the Attorney General or prosecutor immediately shall begin prosecution in the name of the state. The Attorney General or other prosecutor shall have the same powers in any county of this state as the district attorney for the county.

Â Â Â Â Â  (6) Upon receipt of a complaint under subsection (1) or (2) of this section involving an alleged violation of an election law or rule not subject to a penalty under ORS 260.993, the Attorney General shall examine the complaint to determine whether a violation of an election law or rule has occurred and shall make any investigation the Attorney General considers necessary. If the Attorney General believes after an investigation that a violation of an election law or rule has occurred, the Attorney General may impose a civil penalty under ORS 260.995.

Â Â Â Â Â  (7) In the case of an alleged violation subject to a civil penalty under ORS 260.995, a complaint shall be filed by an elector under this section no later than 90 days following the election at which a violation of an election law or rule is alleged to have occurred, or 90 days following the date the violation of an election law or rule is alleged to have occurred, whichever is later.

Â Â Â Â Â  (8) A filing officer having reason to believe that a violation of an election law or rule has occurred shall proceed promptly as though the officer had received a complaint. A filing officer shall proceed under this subsection no later than two years following the election at which a violation of an election law or rule is alleged to have occurred, or two years following the date the violation of an election law or rule is alleged to have occurred, whichever is later. If a filing officer has not proceeded within two years because of fraud, deceit, misleading representation or the filing officer could not have reasonably discovered the alleged violation, the filing officer shall proceed no later than five years following the election at which a violation of an election law or rule is alleged to have occurred, or five years following the date the violation of an election law or rule is alleged to have occurred, whichever is later. [Formerly 260.105; 1973 c.744 Â§24; 1979 c.190 Â§365; 1987 c.718 Â§2; 1987 c.727 Â§9; 1989 c.171 Â§35; 1989 c.301 Â§1; 1989 c.571 Â§2; 1991 c.719 Â§32; 1993 c.493 Â§81]

Â Â Â Â Â  260.350 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.351 Court proceedings for election law violations, generally. A proceeding for violation of an election law shall be advanced on the docket of the court upon request of any party. However, the court may postpone or continue the trial if justice demands. As a condition of a continuance or postponement the court may impose costs. No petition shall be dismissed without the consent of the prosecutor, unless it is dismissed by the court. [Formerly 260.375; 1985 c.471 Â§15]

Â Â Â Â Â  260.355 Deprivation of nomination or office for deliberate and material election violation. If, after a plea of guilty by or verdict of guilty against a person nominated or elected to a public office in a criminal prosecution of the person for violation of an election law in regard to either the person's nomination or election, the court determines that the violation was deliberate and material, the court, in addition to any other punishment it may impose, shall deprive the person of the nomination or, if the person was elected to an office other than state Senator or state Representative, of the office. In making the determination the court, in its discretion, may hear evidence, by testimony in open court or, if authorized by the court, by deposition, at a specified time and upon notice to the parties as the court may direct. [1971 c.749 Â§30; 1979 c.190 Â§367]

Â Â Â Â Â  260.360 [Amended by 1955 c.446 Â§1; 1971 c.749 Â§52; renumbered 260.522]

Â Â Â Â Â  260.365 Election or appointment after deprivation of nomination or office for violation. (1) A person nominated or elected to public office, and whose nomination or election has been annulled for violation of an election law, shall not serve, during the term of the office, in any office or vacancy in any office or position of trust, honor or emolument, whether elected or appointed, in this state.

Â Â Â Â Â  (2) An appointment or election to an office or position of trust, honor or emolument made in violation of subsection (1) of this section shall be void. [Formerly 260.470; 1979 c.190 Â§368]

Â Â Â Â Â  260.370 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.375 [Formerly 260.520; 1979 c.190 Â§366; renumbered 260.351]

Â Â Â Â Â  260.380 [Amended by 1967 c.83 Â§1; 1971 c.749 Â§54; renumbered 260.532]

Â Â Â Â Â  260.390 [Amended by 1957 c.644 Â§6; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.400 [1965 c.489 Â§1; repealed by 1971 c.749 Â§82]

(Particular Offenses)

Â Â Â Â Â  260.402 Contributions in false name. (1) A person may not make a contribution in any name other than that of the person who in truth provides the contribution to:

Â Â Â Â Â  (a) Any other person, relating to a nomination or election of any candidate or the support of or opposition to any measure;

Â Â Â Â Â  (b) Any political committee; or

Â Â Â Â Â  (c) A chief petitioner or treasurer required to file a statement under ORS 260.118.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a person, political committee or chief petitioner may not knowingly receive a contribution prohibited under subsection (1) of this section or enter or cause the contribution to be entered in accounts or records in another name than that of the person by whom it was actually provided.

Â Â Â Â Â  (3) If a person receives a contribution from a political committee, the person may enter the contribution into accounts or records as received from the political committee. [Formerly 260.210; 1973 c.744 Â§25; 1979 c.190 Â§369; 1991 c.911 Â§1; 2005 c.797 Â§19; 2005 c.809 Â§15]

Â Â Â Â Â  260.405 [1967 c.593 Â§2; 1971 c.749 Â§55; renumbered 260.542]

Â Â Â Â Â  260.407 Use of contributed amounts for certain purposes. (1) Except as provided in subsection (2) of this section, amounts received as contributions by a candidate or the principal campaign committee of a candidate for public office that are in excess of any amount necessary to defray campaign expenditures and any other funds donated to a holder of public office may be:

Â Â Â Â Â  (a) Used to defray any expenses incurred in connection with the recipient's duties as a holder of public office;

Â Â Â Â Â  (b) Transferred to any national, state or local political committee of any political party;

Â Â Â Â Â  (c) Contributed to any organization described in section 170(c) of Title 26 of the United States Code or to any charitable corporation defined in ORS 128.620; or

Â Â Â Â Â  (d) Used for any other lawful purpose.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, amounts received as contributions by a candidate for public office that are in excess of any amount necessary to defray campaign expenditures and other funds donated to a holder of public office shall not be converted by any person to any personal use other than to defray any expenses incurred in connection with the person's duties as a holder of public office or to repay to a candidate any loan the proceeds of which were used in connection with the candidate's campaign.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "Funds donated" means all funds, including but not limited to gifts, loans, advances, credits or deposits of money that are donated for the purpose of supporting the activities of a holder of public office. "Funds donated" does not mean funds appropriated by the Legislative Assembly or another similar public appropriating body or personal funds of the office holder donated to an account containing only those personal funds.

Â Â Â Â Â  (b) "Public office" does not include national or political party office. [1995 c.1 Â§18; 1999 c.999 Â§20]

Â Â Â Â Â  260.409 Expenditures for professional services rendered by candidate. A candidate or principal campaign committee of a candidate may not use amounts received as contributions by the candidate or committee to make an expenditure to or on behalf of the candidate in consideration for the rendering of professional services by the candidate. [2005 c.809 Â§12]

Â Â Â Â Â  260.410 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.412 [1971 c.749 Â§38; 1973 c.744 Â§26; 1979 c.190 Â§387; renumbered 260.665]

Â Â Â Â Â  260.415 [Formerly 260.472; repealed by 1983 c.71 Â§12]

Â Â Â Â Â  260.420 [Amended by 1971 c.749 Â§43; renumbered 260.452]

Â Â Â Â Â  260.422 Acceptance of employment where compensation to be contributed. No person shall accept employment with the understanding or agreement, express or implied, that the person will contribute any of the compensation to be received because of the employment to or on behalf of a candidate or political committee in support of the nomination or election of the candidate or in support of or in opposition to a measure. [1971 c.749 Â§39; 1973 c.744 Â§27; 1979 c.190 Â§371]

Â Â Â Â Â  260.430 [Amended by 1971 c.644 Â§7; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.432 Solicitation of public employees; activities of public employees during working hours. (1) No person shall attempt to, or actually, coerce, command or require a public employee to influence or give money, service or other thing of value to promote or oppose any political committee or to promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder.

Â Â Â Â Â  (2) No public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views.

Â Â Â Â Â  (3) Each public employer shall have posted in a conspicuous place likely to be seen by its employees the following notice in printed or typewritten form:

______________________________________________________________________________

ATTENTION ALL PUBLIC EMPLOYEES:

Â Â Â Â Â  The restrictions imposed by the law of the State of Oregon on your political activities are that "No public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views."

Â Â Â Â Â  It is therefore the policy of the state and of your public employer that you may engage in political activity except to the extent prohibited by state law when on the job during working hours.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) "Public employee" does not include an elected official.

Â Â Â Â Â  (b) "Public employer" includes any board, commission, committee, department, division or institution in the executive, administrative, legislative or judicial branch of state government, and any county, city, district or other municipal corporation or public corporation organized for a public purpose, including a cooperative body formed between municipal or public corporations. [Formerly 260.231; 1973 c.53 Â§1; 1973 c.744 Â§27a; 1979 c.190 Â§372; 1979 c.519 Â§35a; 1983 c.71 Â§9; 1983 c.392 Â§1; 1985 c.565 Â§39; 1985 c.808 Â§62; 1987 c.718 Â§3; 1993 c.493 Â§106]

Â Â Â Â Â  260.440 [Amended by 1971 c.644 Â§8; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.442 [Formerly 260.250; 1973 c.744 Â§28; 1979 c.190 Â§383; renumbered 260.625]

Â Â Â Â Â  260.450 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.452 [Formerly 260.420; 1973 c.744 Â§29; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.460 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.462 [Formerly 260.270; 1973 c.744 Â§30; 1979 c.190 Â§386; renumbered 260.655]

Â Â Â Â Â  260.470 [Amended by 1957 c.644 Â§9; 1971 c.749 Â§34; renumbered 260.365]

Â Â Â Â Â  260.472 [Formerly 260.280; 1973 c.744 Â§31; 1979 c.190 Â§370; renumbered 260.415]

Â Â Â Â Â  260.480 [Amended by 1957 c.644 Â§11; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.482 [Formerly 260.310; 1973 c.744 Â§32; 1977 c.678 Â§3; 1979 c.190 Â§384; renumbered 260.635]

Â Â Â Â Â  260.490 [Amended by 1959 c.644 Â§12; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.492 [Formerly 260.320; 1973 c.744 Â§33; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.500 [Amended by 1957 c.644 Â§13; 1971 c.749 Â§56; renumbered 260.552]

Â Â Â Â Â  260.502 [Formerly 260.335; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.510 [Amended by 1957 c.644 Â§14; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.512 [Formerly 260.340; 1973 c.744 Â§34; 1979 c.190 Â§380; renumbered 260.605]

Â Â Â Â Â  260.520 [Amended by 1957 c.644 Â§15; 1971 c.749 Â§35; renumbered 260.375]

Â Â Â Â Â  260.522 [Formerly 260.360; 1973 c.483 Â§1; 1973 c.744 Â§35; 1975 c.683 Â§13; 1979 c.190 Â§373; 1981 c.234 Â§17; 1983 c.71 Â§11; 1985 c.808 Â§63; 1989 c.503 Â§28; 1989 c.1054 Â§13; 1993 c.359 Â§1; 1993 c.618 Â§2; repealed by 2001 c.965 Â§66]

Â Â Â Â Â  260.530 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.532 False publication relating to candidate or measure; civil action; damages; other remedies; limitation on action. (1) No person shall cause to be written, printed, published, posted, communicated or circulated, any letter, circular, bill, placard, poster, photograph or other publication, or cause any advertisement to be placed in a publication, or singly or with others pay for any advertisement, with knowledge or with reckless disregard that the letter, circular, bill, placard, poster, photograph, publication or advertisement contains a false statement of material fact relating to any candidate, political committee or measure.

Â Â Â Â Â  (2) As used in subsection (1) of this section, "cause" does not include the broadcast of an advertisement by a radio or television station or cable television company unless the advertisement is for:

Â Â Â Â Â  (a) The candidacy of the owner, licensee or operator of the station or company; or

Â Â Â Â Â  (b) A ballot measure of which a chief petitioner is the owner, licensee or operator of the station or company.

Â Â Â Â Â  (3) A candidate who knows of and consents to a publication or advertisement prohibited by this section with knowledge or with reckless disregard that it contains a false statement of material fact, violates this section regardless of whether the candidate has participated directly in the publication or advertisement.

Â Â Â Â Â  (4) There is a rebuttable presumption that a candidate knows of and consents to any publication or advertisement prohibited by this section caused by a political committee over which the candidate exercises any direction and control.

Â Â Â Â Â  (5) Any candidate or political committee aggrieved by a violation of this section shall have a right of action against the person alleged to have committed the violation. The aggrieved party may file the action in the circuit court for any county in this state in which a defendant resides or can be found or, if the defendant is a nonresident of this state, in the circuit court for any county in which the publication occurred. To prevail in such an action, the plaintiff must show by clear and convincing evidence that the defendant violated subsection (1) of this section.

Â Â Â Â Â  (6) A plaintiff who prevails in an action provided by subsection (5) of this section may recover economic and noneconomic damages, as defined in ORS 31.710, or $2,500, whichever is greater. The court may award such additional equitable relief as it considers necessary or proper. The equitable relief may include, but is not limited to, a requirement that a retraction of the false statement be disseminated in the manner directed by the court. Proof of entitlement to economic and noneconomic damages must be by a preponderance of evidence. The court shall award the prevailing party reasonable attorney fees at trial and on appeal.

Â Â Â Â Â  (7) A political committee has standing to bring an action provided by subsection (5) of this section as plaintiff in its own name, if its purpose as evidenced by its preelection activities, solicitations and publications has been injured by the violation and if it has fully complied with the provisions of this chapter. In an action brought by a political committee as provided by subsection (5) of this section, the plaintiff may recover economic and noneconomic damages for all injury to the purpose of the committee as provided in subsection (6) of this section.

Â Â Â Â Â  (8) If a judgment is rendered in an action under this section against a defendant who has been nominated to public office or elected to a public office other than state Senator or state Representative, and it is established by clear and convincing evidence that the false statement was deliberately made or caused to be made by the defendant, the finder of fact shall determine whether the false statement reversed the outcome of the election. If the finder of fact finds by clear and convincing evidence that the false statement reversed the outcome of the election, the defendant shall be deprived of the nomination or election and the nomination or office shall be declared vacant.

Â Â Â Â Â  (9) An action under this section must be filed not later than the 30th day after the election relating to which a publication or advertisement in violation of this section was made. Proceedings on a complaint filed under this section shall have precedence over all other business on the docket. The courts shall proceed in a manner which will ensure that:

Â Â Â Â Â  (a) Final judgment on a complaint which relates to a primary election or nominating election is rendered before the 30th day before the general election; and

Â Â Â Â Â  (b) Final judgment on a complaint which relates to an election to an office is rendered before the term of that office begins.

Â Â Â Â Â  (10) The remedy provided by this section is the exclusive remedy for a violation of this section. [Formerly 260.380; 1973 c.744 Â§36; 1975 c.683 Â§14; 1979 c.190 Â§374; 1979 c.667 Â§2; 1981 c.897 Â§45; 1983 c.756 Â§1; 1985 c.808 Â§63a; 1995 c.712 Â§79; 1997 c.829 Â§1; 1999 c.941 Â§1; 1999 c.999 Â§58]

Â Â Â Â Â  260.540 [1957 c.644 Â§10; 1971 c.749 Â§27; renumbered 260.325]

Â Â Â Â Â  260.542 [Formerly 260.405; 1973 c.744 Â§37; 1979 c.190 Â§375; repealed by 1993 c.383 Â§1]

Â Â Â Â Â  260.545 [1987 c.826 Â§2; repealed by 1993 c.383 Â§1]

Â Â Â Â Â  260.550 Use of term "incumbent." (1) No person shall describe a candidate as the incumbent in the office to which the candidate seeks nomination or election in any material, statement or publication supporting the election of the candidate, with knowledge or with reckless disregard that the description is a false statement of material fact.

Â Â Â Â Â  (2) For purposes of this section, a candidate shall be considered an "incumbent" if the candidate:

Â Â Â Â Â  (a) Was elected to the identical office in the most recent election to fill that office and is serving and has served continuously in that office from the beginning of the term to which the candidate was elected; or

Â Â Â Â Â  (b) Was appointed to the identical office after the most recent election to fill that office and is serving and has served continuously in that office from the date of appointment.

Â Â Â Â Â  (3) If district boundaries have changed since the previous election or the appointment, a candidate shall be considered an "incumbent" if the candidate:

Â Â Â Â Â  (a) Was elected to an office of the same name as the office to which the candidate seeks nomination or election at the most recent election to fill that office and is serving and has served continuously in that office from the beginning of the term to which the candidate was elected; or

Â Â Â Â Â  (b) Was appointed to an office of the same name as the office to which the candidate seeks nomination or election after the most recent election to fill that office and is serving and has served continuously in that office from the date of appointment.

Â Â Â Â Â  (4) This section does not apply to any words or statements required by law to be included in any statement produced by a filing officer or listed on a ballot. [1993 c.383 Â§3]

Â Â Â Â Â  260.552 [Formerly 260.500; 1973 c.744 Â§38; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.555 Prohibitions relating to circulation, filing or certification of initiative, referendum or recall petition. (1) No person attempting to obtain signatures on, or causing to be circulated, an initiative, referendum or recall petition, shall knowingly make any false statement regarding the contents, meaning or effect of the petition to any person who signs it, attempts to sign it, is requested to sign it or requests information concerning it.

Â Â Â Â Â  (2) No person shall attempt to obtain signatures to, cause to be circulated or file with a filing officer, an initiative, referendum or recall petition, knowing it to contain a false signature.

Â Â Â Â Â  (3) No person shall attempt to obtain the signature of a person to an initiative, referendum or recall petition knowing that the person signing the petition is not qualified to sign it.

Â Â Â Â Â  (4) No person shall knowingly sign an initiative, referendum or recall petition more than once, knowingly sign such petition when not qualified to sign it, or sign such petition in any name other than the person's own.

Â Â Â Â Â  (5) No public official or employee shall knowingly make a false certification concerning an initiative, referendum or recall petition. [1979 c.190 Â§376; 2001 c.489 Â§1]

Â Â Â Â Â  260.558 Payment for signing or not signing initiative, referendum or recall petition prohibited; sale or purchase of signature sheets prohibited. (1) It is unlawful to offer, pay or provide money or other valuable consideration to another person to sign or refrain from signing an initiative, referendum or recall petition, and for the other person to accept or agree to accept money or other valuable consideration for signing or refraining to sign an initiative, referendum or recall petition.

Â Â Â Â Â  (2) It is unlawful to sell, offer to sell, purchase or offer to purchase, for money or other valuable consideration, any signature sheet of an initiative, referendum or recall petition or any other portion of the petition used to gather signatures.

Â Â Â Â Â  (3) This section applies only to signatures, signature sheets or other portions of an initiative, referendum or recall petition to be submitted to the filing officer for the purpose of verifying whether the petition contains the required number of signatures of electors. [1995 c.646 Â§2]

Â Â Â Â Â  260.560 [1983 c.514 Â§16; 1985 c.808 Â§64; repealed by 1999 c.262 Â§1]

Â Â Â Â Â  260.561 Liability of certain chief petitioners for violations committed by persons obtaining signatures on petition; exceptions. (1) If a chief petitioner of a statewide initiative or referendum petition has knowledge of a violation of any provision of Oregon Revised Statutes or of any rule adopted by the Secretary of State under ORS chapters 246 to 260 related to the circulation of a statewide initiative or referendum petition committed by a person obtaining signatures on the chief petitioner's petition, the violation by the person obtaining signatures shall be conclusively considered a violation by the chief petitioner.

Â Â Â Â Â  (2) A chief petitioner shall not be liable under subsection (1) of this section if the chief petitioner notifies the Secretary of State in writing not later than one business day after the chief petitioner obtains knowledge of a potential violation. The notice shall state:

Â Â Â Â Â  (a) That a potential violation has occurred;

Â Â Â Â Â  (b) The nature of the potential violation; and

Â Â Â Â Â  (c) All specific information known to the chief petitioner regarding the potential violation.

Â Â Â Â Â  (3) If a statewide initiative or referendum petition has more than one chief petitioner, each chief petitioner with knowledge may be held liable under subsection (1) of this section.

Â Â Â Â Â  (4) This section does not apply to a violation of law that is subject to criminal penalty. [2001 c.489 Â§3; 2001 c.965 Â§63a]

Â Â Â Â Â  260.565 [Formerly 254.590; 1981 c.234 Â§18; repealed by 1983 c.756 Â§13]

Â Â Â Â Â  260.575 Use of threats and intimidation for purpose of extorting money. No person, for any consideration, shall:

Â Â Â Â Â  (1) Offer, propose, threaten or attempt to sell, hinder or delay any part of an initiative, referendum or recall petition.

Â Â Â Â Â  (2) Offer, propose or threaten to desist from beginning, promoting, circulating, or soliciting signatures to, any initiative, referendum or recall petition.

Â Â Â Â Â  (3) Offer, propose, attempt or threaten in any manner to use an initiative, referendum or recall petition or any power of promotion or opposition concerning such petition for extortion, blackmail or private intimidation of any person. [Formerly 254.580]

Â Â Â Â Â  260.585 [Formerly 254.600; repealed by 1985 c.732 Â§7 and 1985 c.808 Â§82]

Â Â Â Â Â  260.605 [Formerly 260.512; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.610 [Amended by 1957 c.644 Â§16; 1971 c.749 Â§57; 1973 c.744 Â§39; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.615 [1979 c.190 Â§381; 1987 c.447 Â§106; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.620 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.625 [Formerly 260.442; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.630 [Amended by 1957 c.644 Â§17; 1971 c.749 Â§58; 1973 c.744 Â§40; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.635 Bets and wagers on election results. (1) No candidate shall make or become party to a bet of anything of pecuniary value on any event or contingency relating to a pending election. No candidate shall provide money or other thing of value to be used by any person in betting upon the results of a pending election.

Â Â Â Â Â  (2) No person, to influence the result of any election, shall make a bet of anything of pecuniary value on the result of a pending election, or on any event relating to it. [Formerly 260.482]

Â Â Â Â Â  260.640 [Amended by 1957 c.644 Â§18; 1959 c.358 Â§1; 1971 c.749 Â§59; 1973 c.744 Â§41; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.645 Illegal acts relating to voting machines or vote tally systems. (1) No person shall:

Â Â Â Â Â  (a) Tamper with or injure or attempt to injure any voting machine or vote tally system to be used or being used in an election.

Â Â Â Â Â  (b) Tamper with any voting machine or vote tally system that has been used in an election except in performance of election duties.

Â Â Â Â Â  (c) Prevent or attempt to prevent the correct operation of any voting machine or vote tally system.

Â Â Â Â Â  (2) An unauthorized person shall not make or possess a key to a voting machine or vote tally system to be used or being used in an election.

Â Â Â Â Â  (3) Neither the Secretary of State nor any officer or employee of any county, city or district using a voting machine or vote tally system, shall solicit or accept any compensation, other than amounts paid by the governmental unit, in connection with the sale, lease or use of the voting machine or vote tally system.

Â Â Â Â Â  (4) As used in this section, "voting machine" and "vote tally system" have the meaning given those terms in ORS 246.012. [1979 c.190 Â§385; 1981 c.909 Â§9]

Â Â Â Â Â  260.650 [Amended by 1957 c.644 Â§19; 1971 c.749 Â§60; 1973 c.744 Â§42; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.655 [Formerly 260.462; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.660 [Amended by 1957 c.644 Â§20; 1971 c.749 Â§61; 1973 c.744 Â§43; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.665 Undue influence to affect registration, voting, candidacy; solicitation of money or other benefits. (1) As used in this section, "undue influence" means force, violence, restraint or the threat of it, inflicting injury, damage, harm, loss of employment or other loss or the threat of it, or giving or promising to give money, employment or other thing of value.

Â Â Â Â Â  (2) No person, acting either alone or with or through any other person, shall directly or indirectly subject any person to undue influence with the intent to induce any person to:

Â Â Â Â Â  (a) Register or vote;

Â Â Â Â Â  (b) Refrain from registering or voting;

Â Â Â Â Â  (c) Register or vote in any particular manner;

Â Â Â Â Â  (d) Be or refrain from or cease being a candidate;

Â Â Â Â Â  (e) Contribute or refrain from contributing to any candidate, political party or political committee;

Â Â Â Â Â  (f) Render or refrain from rendering services to any candidate, political party or political committee;

Â Â Â Â Â  (g) Challenge or refrain from challenging a person offering to vote; or

Â Â Â Â Â  (h) Apply or refrain from applying for an absentee ballot.

Â Â Â Â Â  (3) No person shall solicit or accept money or other thing of value as an inducement to act as prohibited by subsection (2) of this section.

Â Â Â Â Â  (4) This section does not prohibit:

Â Â Â Â Â  (a) The employment of persons to render services to candidates, political parties or political committees;

Â Â Â Â Â  (b) The public distribution by candidates, political parties or political committees of sample ballots or other items readily available to the public without charge, even though the distributor incurs costs in the distribution;

Â Â Â Â Â  (c) Public or nonpromissory statements by or on behalf of a candidate of the candidate's intentions or purposes if elected;

Â Â Â Â Â  (d) A promise by a candidate to employ any person as administrative assistant, secretary or other direct personal aide;

Â Â Â Â Â  (e) Free custody and care of minor children of persons during the time those persons are absent from those children for voting purposes;

Â Â Â Â Â  (f) Free transportation to and from the polls for persons voting; but no means of advertising, solicitation or inducement to influence the vote of persons transported shall be used with that transportation;

Â Â Â Â Â  (g) Individuals or political committees from providing refreshments incidental to a gathering in support of or in opposition to a candidate, political committee or measure; or

Â Â Â Â Â  (h) The public distribution of registration cards by a person approved by the Secretary of State under ORS 247.171 to print, copy or otherwise prepare and distribute registration cards, even though the distributor incurs costs in the distribution. [Formerly 260.412; 1983 c.83 Â§31; 1987 c.464 Â§1; 1987 c.727 Â§10; 1989 c.173 Â§2; 2001 c.960 Â§1]

Â Â Â Â Â  260.670 [Amended by 1957 c.644 Â§21; 1971 c.749 Â§62; 1973 c.744 Â§44; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.675 Furnishing, printing or distributing ballots contrary to law prohibited. No person employed or authorized to print official ballots or ballot labels shall give, deliver or knowingly permit any of the ballots or ballot labels to be taken by any person other than the official under whose direction the ballots or ballot labels are printed. No person shall knowingly print, cause or permit to be printed any ballot or ballot label in any other form, with any other names, with names spelled or names of the candidates arranged in any other way than that directed by such official. No official having the duty of distributing ballots or ballot labels, nor any persons acting for that official, shall knowingly distribute or cause to be distributed any ballots or ballot labels in any other manner than as provided under the election law. [Formerly 249.364]

Â Â Â Â Â  260.680 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.685 Elections official compliance with directives of Secretary of State. An elections official shall not knowingly fail to comply with an interpretation made by the Secretary of State of any election law or a directive, an instruction or a rule made by the Secretary of State under ORS 246.110, 246.120, 246.140 or 246.150. [1979 c.190 Â§389; 1995 c.607 Â§58]

Â Â Â Â Â  260.690 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.695 Prohibitions relating to voting in elections conducted by mail or at polling place. (1) No person shall print or circulate an imitation of the ballot or sample ballot, or a portion of the ballot or sample ballot, which contains information which will not appear, or deletes information which will appear, on the ballot or sample ballot, or that portion of the ballot or sample ballot, unless the imitation of the ballot or sample ballot, or portion of the ballot or sample ballot, contains the following statement in bold type: "NOT FOR OFFICIAL USE." This subsection does not prohibit the printing or circulation of an imitation of a ballot which illustrates the manner in which a candidate's name may be written in for an office.

Â Â Â Â Â  (2) No person, within any building in which a polling place is located or, in an election conducted by mail, after the date that ballots are mailed as provided in ORS 254.470, within any building in which ballots are issued, or within 100 feet measured radially from any entrance to the building, shall do any electioneering, including circulating any cards or hand bills, or soliciting signatures to any petition. No person shall do any electioneering by public address system located more than 100 feet from an entrance to the building but capable of being understood within 100 feet of the building. The electioneering need not relate to the election being conducted.

Â Â Â Â Â  (3) No person shall obstruct an entrance of a building in which a polling place is located. In an election conducted by mail, from the date that ballots are mailed as provided in ORS 254.470 until the time designated by the county clerk for closure of the building on election day, no person shall obstruct an entrance of a building in which a place designated for the deposit of ballots under ORS 254.470 or any voting booth maintained under ORS 254.474 is located.

Â Â Â Â Â  (4) No person shall vote or offer to vote in any election knowing the person is not entitled to vote.

Â Â Â Â Â  (5) No person at a polling place, other than an election board member, shall deliver a ballot to an elector.

Â Â Â Â Â  (6) No elector at a polling place shall knowingly receive a ballot from any other person than an election board member.

Â Â Â Â Â  (7) No person shall make a false statement about the person's inability to mark a ballot.

Â Â Â Â Â  (8) No person, except an elections official in performance of duties or other person providing assistance to an elector as described in ORS 254.445, shall ask a person at the polling place for whom that person intends to vote, or examine or attempt to examine the person's ballot.

Â Â Â Â Â  (9) No person shall show the person's own marked or punched ballot to another person to reveal how it was marked or punched.

Â Â Â Â Â  (10) No elections official, other than in the performance of duties, shall disclose to any person any information by which it can be ascertained for whom any elector has voted.

Â Â Â Â Â  (11) No person, except an elections official in performance of duties, shall do anything to a ballot to permit identification of the person who voted.

Â Â Â Â Â  (12) No elector at a polling place shall deliver a ballot to an election board member except the ballot the elector received from an election board member. Nothing in this subsection shall prohibit a person from delivering any absentee ballot or ballots to an election board member.

Â Â Â Â Â  (13) No person at a polling place, except an election board member, shall receive from an elector other than an absent elector a marked or punched ballot.

Â Â Â Â Â  (14) No elector shall willfully leave in the polling place anything that will show how the elector's ballot was marked or punched. In an election conducted by mail, no elector shall willfully leave at any place designated for the deposit of ballots under ORS 254.470 or in any voting booth maintained under ORS 254.474, anything that will show how the elector's ballot was marked or punched.

Â Â Â Â Â  (15) No person, except an elections official in performance of duties, shall remove a ballot from any polling place, any place designated for the deposit of ballots under ORS 254.470 or any voting booth maintained under ORS 254.474.

Â Â Â Â Â  (16) No person, except an elections official in performance of duties or a person authorized by that official, shall willfully deface, remove, alter or destroy a posted election notice.

Â Â Â Â Â  (17) No person, except an elections official in performance of duties, shall willfully remove, alter or destroy election equipment or supplies, or break the seal or open any sealed package containing election supplies.

Â Â Â Â Â  (18) No person other than an elections official shall attempt to collect voted ballots within 100 feet measured radially from a location designated for deposit of ballots under ORS 254.470.

Â Â Â Â Â  (19) No person, except an elections official in performance of duties, in an election conducted by mail, shall establish a location to collect ballots voted by electors unless the person prominently displays at the location a sign stating: "NOT AN OFFICIAL BALLOT DROP SITE." [1979 c.190 Â§390; 1993 c.713 Â§37; 1999 c.318 Â§44; 2001 c.805 Â§5; 2001 c.965 Â§16]

Â Â Â Â Â  260.700 [Amended by 1957 c.644 Â§22; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.705 Premature release of vote tally prohibited. No person shall make public the results of the tally of votes from any precinct until after the time for the close of all the polls in the state. [Formerly 246.045]

Â Â Â Â Â  260.710 [Amended by 1971 c.749 Â§66; 1973 c.744 Â§45; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.715 Prohibitions relating to voting and ballots. (1) A person may not knowingly make a false statement, oath or affidavit when a statement, oath or affidavit is required under the election laws.

Â Â Â Â Â  (2) A person may not request a ballot in a name other than the person's own name.

Â Â Â Â Â  (3) A person may not vote or attempt to vote more than once at any election held on the same date.

Â Â Â Â Â  (4) A person, except an elections official in performance of duties, may not willfully alter or destroy a ballot cast at an election or the returns of an election.

Â Â Â Â Â  (5) A person may not willfully place a fraudulent ballot among the genuine ballots.

Â Â Â Â Â  (6) A person may not falsely write anything purporting to be written by an election board member on the ballot or ballot stub.

Â Â Â Â Â  (7) A person may not commit theft of a ballot or tally or return sheet, or willfully hinder or delay the delivery of the tally or return sheet to the county clerk, or fraudulently break open a sealed tally or return sheet of the election.

Â Â Â Â Â  (8) A person may not manufacture or knowingly use a fraudulent ballot return identification envelope or secrecy envelope or sell, offer to sell, purchase or offer to purchase, for money or other valuable consideration, any official ballot, replacement ballot, ballot return identification envelope or secrecy envelope. As used in this subsection, "ballot return identification envelope" and "secrecy envelope" mean those envelopes used to return ballots to the county clerk by absent electors or in elections conducted by mail. [1979 c.190 Â§392; 1999 c.318 Â§45; 2005 c.797 Â§58]

Â Â Â Â Â  260.718 [1999 c.1002 Â§6; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.720 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.725 [1993 c.743 Â§22; 1995 c.79 Â§90; renumbered 260.174 in 1995]

Â Â Â Â Â  260.730 [Amended by 1957 c.644 Â§23; repealed by 1971 c.749 Â§82]

SLATE MAILER ORGANIZATIONS

Â Â Â Â Â  260.735 Slate mailer organizations; statement of organization. (1) A slate mailer organization shall file a statement of organization with the filing officer of each candidate and measure that appears in a slate mailer produced by the slate mailer organization. The statement must list the name and address of the organization and of the principal officers of the organization.

Â Â Â Â Â  (2) The statement of organization shall be filed not later than 10 days after the slate mailer organization receives or is promised payment for producing one or more slate mailers.

Â Â Â Â Â  (3) Any change in information submitted in a statement of organization under this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information. [1993 c.710 Â§3; 2005 c.797 Â§20]

Â Â Â Â Â  260.737 Disclosures required on slate mailer; definitions. (1) A slate mailer organization may not send a slate mailer unless all of the following are satisfied:

Â Â Â Â Â  (a) The name and address of the slate mailer organization shall be shown on the outside of each piece of the slate mailer in a legible size and type.

Â Â Â Â Â  (b) The following notice shall appear in a legible size and type at the top or bottom of the front side of the slate mailer:

______________________________________________________________________________

NOTICE TO VOTERS

THIS DOCUMENT WAS
NOT
PREPARED BY A POLITICAL PARTY COMMITTEE OR PARTY CAUCUS COMMITTEE.

CANDIDATES AND MEASURES MARKED WITH AN * PAID FOR APPEARANCE IN THIS DOCUMENT.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (c) Each candidate that has paid to appear in the slate mailer and each measure on whose behalf payment has been received to appear in the slate mailer shall be designated by an asterisk of legible size immediately following the name of the candidate or the name or number of the measure in each instance where the name of the candidate or the name or number of the measure appears in the slate mailer.

Â Â Â Â Â  (2) The Secretary of State by rule shall define "legible size" and "legible size and type" as used in this section.

Â Â Â Â Â  (3) For purposes of ORS 260.735 and this section, "address" means the address of a residence, office, headquarters or similar location where the slate mailer organization or a responsible officer of the slate mailer organization may be conveniently located. If the slate mailer organization is a political committee, the address shall be the address of the political committee included in the statement of organization under ORS 260.039 or 260.042.

Â Â Â Â Â  (4) The Secretary of State by rule may define the term "payment" as used in this section and ORS 260.005 (21) and 260.735. [1993 c.710 Â§Â§4,5; 1995 c.607 Â§56a; 1999 c.999 Â§21; 2001 c.965 Â§17; 2005 c.809 Â§47]

Â Â Â Â Â  Note: The amendments to 260.737 by section 48, chapter 809, Oregon Laws 2005, become operative January 1, 2007. See section 49, chapter 809, Oregon Laws 2005. The text that is operative on and after
January 1, 2007
, is set forth for the user's convenience.

Â Â Â Â Â  260.737. (1) A slate mailer organization may not send a slate mailer unless all of the following are satisfied:

Â Â Â Â Â  (a) The name and address of the slate mailer organization shall be shown on the outside of each piece of the slate mailer in a legible size and type.

Â Â Â Â Â  (b) The following notice shall appear in a legible size and type at the top or bottom of the front side of the slate mailer:

______________________________________________________________________________

NOTICE TO VOTERS

THIS DOCUMENT WAS
NOT
PREPARED BY A POLITICAL PARTY COMMITTEE OR PARTY CAUCUS COMMITTEE.

CANDIDATES AND MEASURES MARKED WITH AN * PAID FOR APPEARANCE IN THIS DOCUMENT.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (c) Each candidate that has paid to appear in the slate mailer and each measure on whose behalf payment has been received to appear in the slate mailer shall be designated by an asterisk of legible size immediately following the name of the candidate or the name or number of the measure in each instance where the name of the candidate or the name or number of the measure appears in the slate mailer.

Â Â Â Â Â  (2) The Secretary of State by rule shall define "legible size" and "legible size and type" as used in this section.

Â Â Â Â Â  (3) For purposes of ORS 260.735 and this section, "address" means the address of a residence, office, headquarters or similar location where the slate mailer organization or a responsible officer of the slate mailer organization may be conveniently located. If the slate mailer organization is a political committee, the address shall be the address of the political committee included in the statement of organization under ORS 260.039 or 260.042.

Â Â Â Â Â  (4) The Secretary of State by rule may define the term "payment" as used in this section and ORS 260.005 (22) and 260.735.

Â Â Â Â Â  260.740 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.750 [Amended by 1957 c.644 Â§24; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.760 [Amended by 1957 c.644 Â§25; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.770 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.780 [Amended by 1957 c.644 Â§26; repealed by 1971 c.743 Â§432 and by 1971 c.749 Â§83]

Â Â Â Â Â  260.790 [Repealed by 1971 c.743 Â§432 and by 1971 c.749 Â§83]

Â Â Â Â Â  260.800 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.810 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.820 [Repealed by 1971 c.749 Â§82]

PENALTIES

Â Â Â Â Â  260.990 [1971 c.749 Â§Â§24, 74; repealed by 1973 c.744 Â§46 (260.991 enacted in lieu of 260.990)]

Â Â Â Â Â  260.991 [1973 c.744 Â§47 (enacted in lieu of 260.990); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.992 [1973 c.623 Â§6; repealed by 1977 c.678 Â§4]

Â Â Â Â Â  260.993 Criminal penalties. (1) The penalty for violation of ORS 260.532 is limited to that provided in ORS 260.532 (6) and (8).

Â Â Â Â Â  (2) Violation of ORS 247.125, 247.171 (5), 247.420 (2), 253.710, 260.402, 260.555, 260.558, 260.575, 260.645 or 260.665 (2) or (3) involving any action described in ORS 260.665 (2)(d) to (f) or 260.715 is a Class C felony.

Â Â Â Â Â  (3) Violation of ORS 260.695 (4) is a Class A misdemeanor.

Â Â Â Â Â  (4) Violation of ORS 247.171 (6) is a Class C misdemeanor. [1979 c.190 Â§393; 1983 c.514 Â§17; 1983 c.756 Â§2; 1985 c.808 Â§65; 1987 c.718 Â§4; 1999 c.318 Â§46; 1999 c.941 Â§2; 1999 c.1002 Â§9; 2001 c.489 Â§4; 2001 c.805 Â§6; 2001 c.965 Â§19; 2005 c.797 Â§51]

Â Â Â Â Â  260.995 Civil penalties. (1) Except as provided in subsection (2) of this section, following an investigation under ORS 260.345, the Secretary of State or Attorney General may impose a civil penalty not to exceed $250 for each violation of any provision of Oregon Revised Statutes relating to the conduct of any election, any rule adopted by the secretary under ORS chapters 246 to 260 or any other matter preliminary to or relating to an election, for which no penalty is otherwise provided.

Â Â Â Â Â  (2) The secretary or the Attorney General may impose a civil penalty not to exceed:

Â Â Â Â Â  (a) $1,000 for each violation of ORS 251.049 (3) or 251.405 (3); or

Â Â Â Â Â  (b) $1,000 plus the amount converted to personal use for each violation of ORS 260.407.

Â Â Â Â Â  (3) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745. In addition to the requirements of ORS 183.745, the notice shall include:

Â Â Â Â Â  (a) A statement of the authority and jurisdiction under which the hearing is to be held; and

Â Â Â Â Â  (b) If the person is an agency, corporation or an unincorporated association, a statement that such person must be represented by an attorney licensed in
Oregon
, unless the person is a political committee which may be represented by any officer identified in the most recent statement of organization filed with the filing officer.

Â Â Â Â Â  (4) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the secretary or Attorney General:

Â Â Â Â Â  (a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the date the person received notice sent under subsection (3) of this section; or

Â Â Â Â Â  (b) Upon the secretary's or Attorney General's own motion.

Â Â Â Â Â  (5) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony or other evidence, sworn to before a notary public, to the secretary or Attorney General for entry in the hearing record. The testimony or other evidence must be received by the secretary or Attorney General not later than three business days before the day of the hearing.

Â Â Â Â Â  (6) All hearings under this section shall be held not later than 30 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (4) of this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

Â Â Â Â Â  (7) The secretary or Attorney General shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

Â Â Â Â Â  (8) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund.

Â Â Â Â Â  (9) In the case of a civil penalty imposed under this section for a violation of ORS 260.407, the person against whom the penalty is assessed:

Â Â Â Â Â  (a) Is personally responsible for the payment of the civil penalty;

Â Â Â Â Â  (b) Shall pay the civil penalty from personal funds of the person; and

Â Â Â Â Â  (c) May not pay the civil penalty from contributions received by a candidate or the principal campaign committee of a candidate. [1987 c.718 Â§1; 1991 c.319 Â§2; 1991 c.734 Â§119; 1993 c.493 Â§83; 2005 c.797 Â§52; 2005 c.809 Â§1]

Â Â Â Â Â  260.997 [1995 c.1 Â§10; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.999 [1995 c.1 Â§11; repealed by 1999 c.999 Â§59]

_______________






Volume 7, Chapters 261- 297

Chapter 261

Chapter 261  People's Utility Districts

2005 EDITION

TITLE 24

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

Chapter     261.     People's Utility Districts

262.     Joint Operating Agencies for Electric Power

263.     Convention Facilities

264.     Domestic Water Supply Districts

265.     Cemetery Maintenance Districts

266.     Park and Recreation Districts

267.     Mass Transit Districts; Transportation Districts

268.     Metropolitan Service Districts

_______________

Chapter 261  People's Utility Districts

2005 EDITION

GENERAL PROVISIONS

261.005     Short title

261.007     Policy

261.010     Definitions

261.025     Statutory provisions cumulative

261.030     Chapter not to interfere with existing utilities of electric cooperatives or cities; joint operating agencies allowed

261.035     Charter provisions of cities not affected; city not prohibited from acquiring plant

261.045     Procedure in absence of specific provision

261.050     Taxation of district property

261.055     Special elections called by board

261.060     Election procedure

261.065     Application of initiative, referendum and recall laws

FORMATION; BOUNDARY CHANGES

261.105     Powers of district; formation; annexation; consolidation

261.110     Areas includable in district; description of district in petition for election

261.113     Petition or resolution for formation to propose special levy for certain purposes

261.115     Contents of electors' petition; certification

261.118     Withdrawal from petition prohibited

261.121     Basis of computing percentage of petition signatures

261.131     Period for county clerk to certify petition

261.141     Formation, annexation or consolidation by resolution; contents of resolution

261.147     Resolution to remove territory not served by district; hearing; notice; election on question of removal; effect of removal

261.151     Hearing by Director of State Department of Energy on district formation; notice; report by director

261.161     Hearing by county governing body; notice; determination of boundaries

261.171     County governing body to call election; notice; dates

261.180     Effect of annexation or consolidation on title to property and indebtedness

261.190     Qualifications; election of first board of directors; tenure

261.200     Proclamation of district formation or boundary change; special levy; property owner petition

261.210     Payment of election expenses; security deposit

261.215     When district formed; designation; district as corporation

261.220     Mandamus to compel performance of its duties by county governing body

261.225     State agencies and private utilities to provide new district certain information

POWER FACILITIES

261.235     Definitions for ORS 261.235 to 261.255

261.240     Policy; construction

261.245     Authority of district to acquire interest in power facilities

261.250     District liability; application of moneys; use of power of eminent domain prohibited

261.253     Electric utility restriction on entering contract imposing unconditional or unlimited financial obligation on utility

261.255     Use of district money or property; revenue bonds

POWERS

261.305     General powers of district

261.310     Irrigation, drainage, other districts given power of utility district in certain cases

261.315     Acquisition of distribution facilities outside district

261.325     Acquisition of water rights

261.327     Acquisition of distribution facilities of private utility; compensation for energy efficiency measures

261.330     District water right appropriation exclusive if not excessive

261.335     Districts subject to public contracting and purchasing requirements

261.345     Employment of labor; pay and conditions; agreements; rights of previous employees of private utility

261.348     Transactions for production, supply or delivery of electricity; financial products contracts

261.350     Agreements for use of excess district facilities

261.355     Revenue bonds; elector approval required; exception for certain purposes; engineer certificate required; election dates

261.360     Authority to issue general obligation bonds

261.365     Bond requirements

261.371     Advertisement and sale of bonds

261.375     Election to authorize district bond issue

261.380     Refunding district indebtedness

261.385     Levy and collection of taxes for certain purposes

261.390     Property taxable; time and manner of tax levy and collection

BOARD OF DIRECTORS

261.405     Board of directors; election; qualifications

261.410     Nomination and election of directors of established districts

261.415     Vacancy in office of director

261.420     Terms of office of directors

261.425     Officers of board

261.430     Board meetings

261.445     Appointment and removal of district manager; qualifications; salary; acting manager; powers and duties

261.460     Legislative function of board

261.465     Board supervision and regulation of district utilities; fixing rates

261.470     Accounting system adopted by board; annual reports; annual audit

COURT PROCEEDING TO TEST CERTAIN DISTRICT PROCEEDINGS

261.605     Testing validity of certain commission and board proceedings

261.610     Nature of proceeding; notice; appearance to contest; court determinations

261.615     Appeal to Court of Appeals

261.620     Guidance for court determination

261.625     Costs of proceeding

261.630     Institution of proceeding by elector; directors as parties; notice

261.635     Procedure exclusive

DISSOLUTION

261.705     Authority to dissolve district; vote authorizing dissolution

261.710     Call of election; effect of favorable vote

261.715     Directors as trustees

261.720     Inventory and sale of district property

261.725     Disposal of sale proceeds

261.730     Disposal of district books and records; termination of corporate existence

CONSTRUCTION

261.900     Construction

GENERAL PROVISIONS

261.005 Short title. This chapter shall be known as the People's Utility District Law.

261.007 Policy. The purpose of this chapter is to implement the intent and purpose of section 12, Article XI, of the Oregon Constitution including authorization for the establishment of people's utility districts to develop the water and energy resources of this state for the benefit of the people of this state and to supply public utility service, including water, water power and electric energy for all uses and users. [1979 c.588 §2]

261.010 Definitions. As used in this chapter, unless otherwise required by the context:

(1) "Affected territory" means that territory proposed to be formed into, annexed to or consolidated with a district.

(2) "Board of directors," "directors" or "board" means the governing body of a people's utility district, elected and functioning under the provisions of this chapter.

(3) "County governing body" means either the county court or board of county commissioners and, if the affected territory is composed of portions of two or more counties, the governing body of that county having the greatest portion of the assessed value of all taxable property within the affected territory, as shown by the most recent assessment roll of the counties.

(4) "Electors' petition" means a petition addressed to the county governing body and filed with the county clerk, containing the signatures of electors registered in the affected territory, equal to not less than three percent of the total number of votes cast for all candidates for Governor within the affected territory at the most recent election at which a candidate for Governor was elected to a full term, setting forth and particularly describing the boundaries of the parcel of territory, separate parcels of territory, city and district, or any of them, referred to therein, and requesting the county governing body to call an election to be held within the boundaries of the parcel of territory, separate parcels of territory, city and district, or any of them, for the formation of a district, the annexation of a parcel of territory or a city to a district, or the consolidation of two or more districts.

(5) "Electric cooperative" means a cooperative corporation owning and operating an electric distribution system.

(6) "Initial utility system" means a complete operating utility system, including energy efficiency measures and installations within the district or proposed district, capable of supplying the consumers required to be served by the district at the time of acquisition or construction with all of their existing water or electrical energy needs.

(7) "Parcel of territory" means a portion of unincorporated territory, or an area in a city comprised of less than the entire city.

(8) "People's utility district" or "district" means an incorporated people's utility district, created under the provisions of this chapter.

(9) "Replacement value of unreimbursed investment" means original cost new less depreciation of capitalized energy efficiency measures and installations in the premises of customers of an investor owned utility.

(10) "Separate parcel of territory" means unincorporated territory that is not contiguous to other territory that is a part of a district or that is described in a petition filed with the county clerk in pursuance of the provisions of this chapter, but when a proposed district includes territory in more than one county, the contiguous territory in each such county shall be considered as a separate parcel of territory. When a proposed district includes any area in a city comprised of less than the entire city, that area shall be considered as a separate parcel of territory.

(11) "Utility" means a plant, works or other property used for development, generation, storage, distribution or transmission of electric energy produced from resources including, but not limited to, hydroelectric, pump storage, wave, tidal, wind, solid waste, wood, straw or other fiber, coal or other thermal generation, geothermal or solar resources, or development or transmission of water for domestic or municipal purposes, waterpower or electric energy, but transmission of water shall not include water for irrigation or reclamation purposes, except as secondary to and when used in conjunction with a hydroelectric plant. [Amended by 1961 c.224 §10; 1979 c.558 §4; 1981 c.804 §76; 1983 c.83 §32; 1989 c.174 §3; 1991 c.358 §1; 2003 c.802 §65; 2005 c.22 §189]

261.015 [Renumbered 261.121]

261.020 [Repealed by 1973 c.796 §79]

261.025 Statutory provisions cumulative. The provisions of this chapter are additional and cumulative to the provisions of any other law now or hereafter existing for the holding of elections in districts.

261.030 Chapter not to interfere with existing utilities of electric cooperatives or cities; joint operating agencies allowed. Nothing contained in this chapter authorizes or empowers the board of directors of any people's utility district to interfere with or exercise any control over any existing utility owned and operated by any electric cooperative or city in the district unless by consent of the governing body of the electric cooperative or of the city council or the governing body of the plant owned by a city, when the control of the plant is vested in a governing body other than the city council or governing body of the city. However a district may participate fully with electric cooperatives and utilities owned by cities in the formation and operation of joint operating agencies for electric power under ORS chapter 262. [Amended by 1979 c.558 §5; 2003 c.802 §66]

261.035 Charter provisions of cities not affected; city not prohibited from acquiring plant. Nothing in this chapter modifies in any manner any charter provisions of any city, or prohibits any city from acquiring and operating its own plant. [Amended by 2003 c.802 §67]

261.040 [Amended by 1979 c.558 §6; renumbered 261.118]

261.045 Procedure in absence of specific provision. Where the procedure for formation of a district, annexation of territory to a district, consolidation of two or more districts, issuance of bonds and levying and collection of taxes, holding of elections or any other matter in connection with organization or operation of utility districts is not specifically provided for, any suitable method and proceeding, or either, may be adopted which may appear most conformable to the spirit of this chapter and the provisions of section 12, Article XI, Oregon Constitution.

261.050 Taxation of district property. All property, real and personal, owned, used, operated or controlled by any people's utility district, in or for the production, transmission, distribution or furnishing of electric power or energy or electric service for or to the public, shall be assessed and taxed in the same manner and for the same purposes, and the district and the directors and officers thereof shall be subject to the same requirements, as are provided by law in respect to assessment and taxation of similar property owned, used, operated or controlled by private corporations or individuals for the purpose of furnishing electric power or energy or electric service to the public.

261.055 Special elections called by board. When any people's utility district desires to hold an election for the purpose of submitting to the electors of the district any question that may lawfully be submitted to them, the board may, at any regular or special meeting called in accordance with its rules or the statutes governing the same, adopt a resolution calling a special election to be held on a date specified in ORS 255.345, and may in the same resolution designate and describe in general terms the question which is to be submitted at the special election. [Formerly 261.505]

261.060 Election procedure. Except as otherwise specifically provided in this chapter, every district election shall be conducted in accordance with ORS 255.005 to 255.035, 255.055, 255.075 to 255.095, 255.215 to 255.288 and 255.295 to 255.345. [1975 c.598 §3 and 1975 c.647 §16; 1989 c.503 §29; 1995 c.607 §70]

261.065 Application of initiative, referendum and recall laws. The laws of this state regarding initiative, referendum and recall shall apply to people's utility districts. [1979 c.558 §3]

FORMATION; BOUNDARY CHANGES

261.105 Powers of district; formation; annexation; consolidation. (1) People's utility districts may be created as provided in this chapter. A people's utility district may exercise all powers conferred by this chapter.

(2) When a majority of all votes cast, at an election within the boundaries of any proposed district to determine whether or not the district is to be formed, favors formation, the district shall be created.

(3) In any election to annex a city or separate parcel of territory to an existing district, or to consolidate two or more existing districts, an affirmative vote of a majority of the votes cast from each city or separate parcel of territory or district voting to annex or consolidate, shall be required to authorize the annexation or consolidation.

(4) Annexation to an existing district shall be subject to the provisions of ORS 198.720 (2). [Amended by 1979 c.558 §7; 2003 c.802 §68]

261.110 Areas includable in district; description of district in petition for election. (1) People's utility districts may consist of territory, contiguous or otherwise, within one or more counties, and may consist of one or more cities, or a portion of a city, with or without unincorporated territory.

(2) Petitions asking that an election be held to determine whether or not a district shall be created shall set forth and particularly describe the boundaries of the proposed people's utility district, and shall state that in the event the people within any one or more cities or separate parcels of territory within the proposed district vote against its formation, then that portion of the district which voted in favor of organization of a people's utility district may be organized into the district.

(3) The name of a city is a sufficient description of its boundaries.

(4) When any city or separate parcel of territory voting at a formation election casts a majority vote against formation of the district, the city or separate parcel of territory shall not be included in any district formed as a result of the election.

(5) A city that owns or operates a publicly owned utility for development or distribution of electric energy or the territory served by the city within or without the boundaries of the city at the time of a proposed formation of a people's utility district may not be included in any election for the formation of the district unless the inclusion is agreed to at an election by the electors of the city.

(6) No entire township, except when needed for location of plant or impounding purposes, or both, shall be included in formation of any district, unless the township contains not less than 10 electors. No portion of any township in excess of six sections shall be included, unless the portion contains a proportionate number of electors.

(7) No territory that is part of another people's utility district shall be included in the formation of any district, except under the conditions provided in ORS 198.720 (2), nor shall the proposed district include any territory which at the time of the proposed district's formation is being served by an electric cooperative. [Amended by 1979 c.558 §8; 1981 c.758 §1; 2003 c.802 §69]

261.113 Petition or resolution for formation to propose special levy for certain purposes. Electors' petitions and resolutions for formation of a district shall include a proposal for the authorization of the district to impose a special levy of a certain amount to finance an engineer's report on revenue bonds for the acquisition or construction of the initial utility system, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the proposed district, the election under ORS 261.355 (10) and costs associated with them. [1979 c.558 §12; 1991 c.358 §2; 1991 c.572 §4]

261.115 Contents of electors' petition; certification. (1) All electors' petitions shall contain a statement as to whether or not the petitioners are desirous of forming a utility district, or to annex territory to an existing utility district, or to consolidate two or more existing utility districts, the description of the territory sought to be included therein and the name by which the utility district is to be known. The statement shall be printed on a separate page or pages.

(2) There shall be a signature sheet with sufficient space for 20 signatures, and opposite the name of each signer, a space for the residence address of the signers of the petition and the number of their voting precinct. The person circulating the petition shall certify on each signature sheet that every person who signed the petition did so in the circulator's presence and that the circulator believes that each signer stated that signer's correct residence address and is an elector.

(3) An electors' petition shall designate three or more persons as chief petitioners and shall set forth their names and mailing addresses. [Amended by 1979 c.558 §9; 1983 c.567 §20; 1999 c.318 §31]

261.118 Withdrawal from petition prohibited. After a petition has been filed with the county clerk, no person may withdraw that person's name from it. [Formerly 261.040]

261.120 [Amended by 1975 c.647 §17; repealed by 1979 c.558 §30]

261.121 Basis of computing percentage of petition signatures. When the boundaries described in any petition include a part of a precinct, the vote of the entire precinct shall be used as a basis in computing the percentage of signatures required on electors' petitions. [Formerly 261.015]

261.125 [Repealed by 1979 c.558 §30]

261.130 [Repealed by 1979 c.558 §30]

261.131 Period for county clerk to certify petition. Within 10 days after receipt of an electors' petition the county clerk shall certify the sufficiency of signatures to the county governing body. [1979 c.558 §10]

261.135 [Repealed by 1979 c.558 §30]

261.140 [Repealed by 1979 c.558 §30]

261.141 Formation, annexation or consolidation by resolution; contents of resolution. (1) In addition to the initiation of a people's utility district formation, annexation or consolidation by electors' petition:

(a) Formation of a district may be initiated by resolution of the governing body of each county in which territory of the proposed district is situated or, if a city proposes to create a district, by resolution of the city governing body;

(b) Annexation to an existing district may be initiated by resolution of the board of directors of that district; and

(c) Consolidation of two or more districts may be initiated by resolution of the board of each of the districts proposed to be consolidated.

(2) Resolutions authorized under this section shall describe the boundaries of the affected territory and, if for formation or consolidation of a district or districts, the name by which the proposed district is to be known. [1979 c.558 §11; 2003 c.802 §70]

261.145 [Repealed by 1979 c.558 §30]

261.147 Resolution to remove territory not served by district; hearing; notice; election on question of removal; effect of removal. (1) When any parcels of territory within an existing district are not being served by the district, the board of directors of the district may fix a place and time for a public hearing to consider the removal of such parcels from the district.

(2) Notice stating the time and place of the hearing shall be published in accordance with ORS 261.161 (1). The hearing may be adjourned from time to time, but shall not exceed four weeks in length. Public testimony shall be taken at the hearing.

(3) Upon conclusion of the public hearing the board may by resolution remove such parcels, or any of them, from the district. The resolution shall become effective 30 days after passage, unless written requests for an election are filed as provided by subsection (4) of this section.

(4) If written requests for an election are filed with the board within 30 days after passage of the resolution by not less than 15 percent of the electors or 100 electors registered in the parcels to be removed, whichever is the lesser number, an election on the question of removal of the parcels described in the resolution shall be held on the next scheduled general or special election date.

(5) The electors eligible to vote in the election described in subsection (4) of this section shall be those electors who reside on the parcels described in the resolution.

(6) From the date of removal, liability of the territory removed from the district for assessments and taxes levied after the date of removal by the district and for bonded and other indebtedness shall be in accordance with ORS 198.880 and 198.882. [1987 c.824 §3]

261.150 [Repealed by 1979 c.558 §30]

261.151 Hearing by Director of State Department of Energy on district formation; notice; report by director. Upon certification of a petition for formation or adoption of a resolution by the county governing body for district formation, the county clerk shall submit a copy of the resolution or petition, without signatures attached, to the Director of the State Department of Energy. Not less than 30 days after receipt of the petition or resolution copy, the director shall hold a hearing within the proposed district for the purpose of receiving public testimony on the proposed district formation. Notice of the hearing, stating the time and place of the hearing, together with the electors' petition, when applicable, without the signatures attached, shall be published at least two times prior to the date of the meeting. The first publication shall not be more than 25 days nor less than 15 days preceding the hearing and the last publication shall not be more than 14 days nor less than eight days preceding the hearing. Within 60 days after receipt of the petition or resolution copy, the director, with the advice and assistance of the Public Utility Commission of Oregon, shall prepare and publish a concise report showing the availability and cost of power resources, potential tax consequences and any other information considered by the director to be relevant to the proposed formation of the district. A copy of the report shall be mailed, upon publication, by the director to the county governing body. [1979 c.558 §12a; 2003 c.186 §10]

261.155 [Repealed by 1979 c.558 §30]

261.160 [Repealed by 1979 c.558 §30]

261.161 Hearing by county governing body; notice; determination of boundaries. (1) After certification of a petition, or passage of the resolution when the formation, annexation or consolidation proposal is by resolution of the county governing body, the county governing body shall, within 10 days, fix a date for a hearing on the boundaries described in the electors' petition or resolution of the county governing body for inclusion in the proposed or established district. The hearing shall be held by the county governing body not less than 60 days nor more than 90 days after certification of the petition or passage of the resolution. Notice of the hearing, stating the time and place of the meeting, together with the electors' petition, when applicable, without the signatures attached, shall be published at least two times prior to the date of the meeting. The first publication shall not be more than 25 days nor less than 15 days preceding the hearing and the last publication shall not be more than 14 days nor less than eight days preceding the hearing. Notice of the hearing, and all other publications required by this chapter, shall be published in at least one newspaper of general circulation in the proposed or established district. The hearing may be adjourned from time to time, but shall not exceed four weeks in total length. Public testimony shall be taken at the hearing.

(2) Based upon the record of the hearing prescribed in subsection (1) of this section on the proposed boundaries and, if district formation is proposed, the report of the Director of the State Department of Energy under ORS 261.151, the county governing body within 10 days of the last date of hearing shall determine the boundaries of the proposed or established district.

(3) No lands shall be included in the boundaries fixed by the governing body lying outside the boundaries described in the electors' petition unless the owners of that land request inclusion in writing before the hearing under subsection (1) of this section is completed.

(4) An electors' petition shall not be denied by a county governing body because of any deficiency in the description of the boundaries of the proposed district, but the county governing body shall correct those deficiencies. [1979 c.558 §13]

261.165 [Repealed by 1979 c.558 §30]

261.170 [Repealed by 1979 c.558 §30]

261.171 County governing body to call election; notice; dates. (1) Upon its own resolution, the county governing body may, and upon receipt of an electors' petition or resolution of the governing body of a people's utility district or city that the county governing body finds to be in compliance with this chapter shall, at the earliest practical date submit the question of district formation, annexation or consolidation and, if for formation, the question of a special levy, to the electors within the affected territory at a special election. The special election may be held on the same date as a primary election or general election.

(2) The notice of the election shall state the purpose of the election, describe in general terms the boundaries of the affected territory and in all other respects comply with the general laws of this state governing the time and manner of holding elections.

(3) The county governing body shall call no more than one election for formation of a district comprising substantially the same area within the same calendar year. [1979 c.558 §14; 1995 c.712 §96; 2003 c.14 §122; 2003 c.802 §71]

261.175 [Repealed by 1979 c.558 §30]

261.180 Effect of annexation or consolidation on title to property and indebtedness. (1) If a parcel of territory or a city is annexed to an existing people's utility district, or two or more districts are consolidated, such annexation or consolidation shall not affect or impair the title to any property owned or held by the district or districts, or any property owned or held by the annexed city, or in trust therefor, or any debts, demands, liabilities or obligations existing in favor of or against either the district or city so annexed.

(2) The acceptance of any indebtedness at the election to determine the question of annexation shall not include any indebtedness except such as has been incurred or assumed on account of development or purchase of a utility, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the annexed area. [Amended by 1991 c.358 §3; 2003 c.802 §72]

261.185 [Amended by 1973 c.796 §10; repealed by 1975 c.647 §53]

261.190 Qualifications; election of first board of directors; tenure. (1) At all elections where the creation of a district is authorized, five directors shall be elected to manage and transact the business of the district.

(2) Candidates for the office of director must be electors of this state, must have resided in the proposed district continuously for not less than two years next preceding the date of the election, and must continue to reside in the district during their term of office.

(3) All electors of the proposed district shall have the right to vote for five candidates at the election.

(4) The five candidates receiving the highest number of votes in the area approved by the electors and declared by the county governing body to be a district shall be elected to serve until the first Monday in January after the first regular general election which occurs not less than one year following the election to create the district, and until their successors are elected and qualified. [Amended by 1973 c.796 §11; 1975 c.598 §4; 1979 c.558 §16; 2003 c.14 §123]

261.195 [Amended by 1973 c.796 §12; repealed by 1975 c.647 §53]

261.200 Proclamation of district formation or boundary change; special levy; property owner petition. (1) If a majority of votes cast at the election favors formation of the people's utility district and authorization of the district to impose a special levy for the purposes stated in the petition for formation, or annexation of a parcel of territory or a city to an existing district, or consolidation of two or more districts, as the case may be, and in conformity with provisions of ORS 261.105 and 261.110, the county governing body shall issue a proclamation accordingly and file a certified copy with the county clerk of each county where the district or any portion thereof is located. The proclamation for formation of a district shall be in substantially the following form:

______________________________________________________________________________

Whereas at an election duly and regularly held on the ___ day of______, 2___, within ______ County (or ______ Counties), State of Oregon, and within the boundaries of a proposed district as herein described, there was submitted to the electors thereof the question whether or not a people's utility district should be incorporated as the (here insert name of district) and to give authority to impose a special levy of $_____ under and pursuant to the provisions of ORS chapter 261; and

Whereas at the election so held ___ votes were cast in favor of incorporation, and ___ votes were cast against incorporation; and

Whereas the incorporation of the (here insert name of district) received the affirmative vote of the majority of the votes cast at the election;

Now, therefore, the undersigned hereby does proclaim and declare that all of that part of the State of Oregon, described as (here insert description) has been duly and legally incorporated as the ______ People's Utility District under and pursuant to the Constitution and laws of the State of Oregon, and the district has the authority to collect the sum of $_____ by special levy against the taxable property within the district.

Chairperson of the County Governing Body.

By ____________

______________________________________________________________________________

(2) The proclamation for annexing a parcel of territory or a city to an existing district or the consolidation of two or more existing districts, or both, shall be adaptations of the above proclamation.

(3) The proclamation of formation, with the notice of boundary change under ORS 308.225, shall be filed by the district with the county assessor of each county in which any portion of the district is situated, who shall thereupon enter the special levy.

(4) Expenditure of the moneys received from the special levy for the purposes stated in the petition for district formation may be made by the district without prior adoption of a budget under ORS 294.305 to 294.520.

(5) Following proclamation of formation of a district, any person whose property has been improperly included within a district, contrary to the provisions of ORS 261.110 (5) or (7), may petition a county governing body to revise the district boundaries to exclude the property. After notice to the district, and a hearing on the petition, the county governing body shall revise the district boundaries to exclude such property as it finds should not have been included within the district under the standards set forth in ORS 261.110 (5) or (7). Upon such findings and boundary revisions a district shall be permitted to refund related taxes paid that are based upon assessments made after January 1, 1978. Boundary revisions shall comply with ORS 308.225. The remedy provided in this subsection shall be available only to persons owning property in districts which were formed after January 1, 1978. [Amended by 1973 c.796 §13; 1979 c.558 §17; 1981 c.758 §2; 2003 c.14 §124; 2003 c.802 §73]

261.205 [Repealed by 1975 c.647 §53]

261.210 Payment of election expenses; security deposit. (1) Except as provided in subsection (2) of this section, all expenses in any county of any election held under this chapter for formation of a district and election of a board of directors shall be paid from the general fund of the county in the same manner that other claims against the county are paid.

(2) When formation of a district is initiated by electors' petition, the county court may require a bond, a cash deposit or other security deposit from the chief petitioners as provided in ORS 198.775.

(3) When preparing the county budget for the fiscal year following an election described in subsection (1) of this section, the county court shall include an item in the budget to reimburse the general fund for the disbursement for the election, unless the costs of the election are paid from a bond, a cash deposit or other security deposit under subsection (2) of this section. This item shall be assessed to and paid by the assessable property of the territory in which the election is held in the same manner that other taxes are assessed and paid. [Amended by 1983 c.567 §21]

261.215 When district formed; designation; district as corporation. From the date of the proclamation relative to formation of a people's utility district the territory shall be a separate district to be known as the district named and specified in the proclamation. The inhabitants thereof shall be a corporation by the name and style of the utility district specified in the proclamation, and as such shall have perpetual succession, and by such name shall exercise and carry out the corporate powers and objects conferred and declared by this chapter. [Amended by 2003 c.802 §74]

261.220 Mandamus to compel performance of its duties by county governing body. If the county governing body refuses to call an election, or hold a hearing, as provided in this chapter, or refuses to declare the results of any election or issue the required proclamation, any elector may apply within 10 days after the refusal to the circuit court for the county in which the proposed district, or its greater portion, is located for a writ of mandamus to compel the county governing body to perform its duty. [Amended by 1975 c.647 §19; 1979 c.558 §18]

261.225 State agencies and private utilities to provide new district certain information. (1) The State Department of Energy, the Public Utility Commission of Oregon and any privately owned utility serving the affected territory shall cooperate in providing information and data as requested by a people's utility district for construction or acquisition of the initial utility system.

(2) As requested, the State Department of Energy and the Public Utility Commission of Oregon shall provide copies of records on file pertinent to the operation of a utility system.

(3) As requested, the privately owned utility serving the affected territory shall provide data and records regarding the affected territory including:

(a) Peak load and monthly variations of load required to serve the territory;

(b) Load requirements of various classifications of users;

(c) Gross revenue;

(d) Distribution costs, including operation, maintenance and debt retirement;

(e) Inventory of assets by type and value;

(f) List of customers with customer addresses;

(g) Amount of money loaned to each customer for conservation activity; and

(h) Replacement value of an investor owned utility's unreimbursed investment in energy efficiency measures and installations within the territory. [1979 c.558 §15; 1991 c.358 §4]

POWER FACILITIES

261.235 Definitions for ORS 261.235 to 261.255. As used in ORS 261.235 to 261.255, unless the context requires otherwise:

(1) "City" means a city organized under the law of California, Idaho, Montana, Nevada, Oregon or Washington and owning and operating an electric light and power system.

(2) "Common facilities" means any works and facilities necessary or incidental to the generation, transmission, distribution or marketing of electric power and related goods and commodities.

(3) "District" means a people's utility district organized under this chapter or a similar public utility district organized under the law of California, Idaho, Montana, Nevada or Washington.

(4) "Electric cooperative" means a cooperative corporation organized under the law of California, Idaho, Montana, Nevada, Oregon or Washington and owning and operating an electric distribution system. [1967 c.603 §8; 1979 c.151 §3; 1999 c.865 §38]

261.240 Policy; construction. (1) The Legislative Assembly finds and declares it to be in the public interest and for a public purpose that districts, cities, electric cooperatives, and electric utility companies participate as authorized in ORS 261.235 to 261.255 jointly and with other persons to:

(a) Achieve economies of scale in the generation of electricity;

(b) Meet the future power needs of this state and its inhabitants; and

(c) Participate in transactions useful for the development of an efficient system for the transmission and distribution or marketing of electric power and related goods and commodities.

(2) ORS 261.235 to 261.255 shall be construed liberally to effectuate the purposes set out in subsection (1) of this section. [1967 c.603 §9; 1999 c.865 §39]

261.245 Authority of district to acquire interest in power facilities. In addition to the powers otherwise conferred on districts of this state, such a district owning and operating an electric light and power system may plan, finance, construct, acquire, operate, own and maintain an undivided interest in common facilities within or without the state jointly with one or more other districts, with one or more cities, with one or more electric cooperatives, or with one or more other persons or with any combination of such districts, cities, electric cooperatives or persons, and may make such plans and enter into contracts and agreements as are necessary or appropriate for such joint planning, financing, construction, acquisition, operation, ownership or maintenance. [1967 c.603 §10; 1979 c.151 §4; 1999 c.865 §40]

261.250 District liability; application of moneys; use of power of eminent domain prohibited. (1) In carrying out the powers granted in ORS 261.245, a district of this state shall be liable only for its own acts with regard to the planning, financing, construction, acquisition, operation, ownership or maintenance of common facilities. No moneys or other contributions supplied by a district of this state for the planning, financing, construction, acquisition, operation or maintenance of common facilities shall be credited or applied otherwise to the account of any other participant in the common facilities.

(2) A district shall not exercise its power of eminent domain to acquire a then existing thermal power plant or any part thereof. [1967 c.603 §11]

261.253 Electric utility restriction on entering contract imposing unconditional or unlimited financial obligation on utility. (1) No public contract entered into by a noninvestor-owned electric utility shall contain a clause or condition that imposes an unconditional and unlimited financial obligation on the electric utility that is party to the contract unless the terms and conditions of the contract are subject to approval and are approved by the electors of the people's utility district or city that owns the electric utility.

(2) Nothing in subsection (1) of this section is intended to affect provisions of law requiring approval of electors for any particular type of public contract that are in effect on October 15, 1983, or that are later enacted.

(3) Nothing in subsection (1) of this section is intended to conflict with ORS 279C.650 to 279C.670.

(4) As used in this section:

(a) "Public contract" includes a contract, note, general obligation bond or revenue bond by which the people's utility district or city or any subdivision of any of them is obligated to pay for or finance the acquisition of goods, services, materials, real property or any interest therein, improvement, betterments or additions from any funds, including receipts from rates or charges assessed to or collected from its customers.

(b) "Unconditional and unlimited financial obligation" means a public contract containing a provision that the people's utility district or city that is party to the contract is obligated to make payments required by the contract whether or not the project to be undertaken thereunder is undertaken, completed, operable or operating notwithstanding the suspension, interruption, interference, reduction or curtailment of the output or product of the project. [1983 c.811 §1; 2003 c.794 §221; 2003 c.802 §75]

Note: 261.253 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

261.255 Use of district money or property; revenue bonds. Any district of this state participating in common facilities under ORS 261.235 to 261.255 may furnish money and provide property, both real and personal, and to the extent and in the manner provided by ORS 261.355 issue and sell revenue bonds pledging revenues of its electric system and its interest or share of the revenues derived from the common facilities and any additions or betterments thereto, in order to pay its respective share of the cost of the planning, financing, acquisition and construction thereof. All moneys paid or property supplied by any such district for the purpose of carrying out the powers conferred by ORS 261.235 to 261.255 are declared to be for a public purpose. [1967 c.603 §12; 1999 c.865 §41]

POWERS

261.305 General powers of district. People's utility districts shall have power:

(1) To have perpetual succession.

(2) To adopt a seal and alter it at pleasure.

(3) To sue and be sued, to plead and be impleaded.

(4) To acquire and hold, including by lease-purchase agreement, real and other property necessary or incident to the business of the districts, within or without, or partly within or partly without, the district, and to sell or dispose of that property; to acquire, develop and otherwise provide for a supply of water for domestic and municipal purposes, waterpower and electric energy, or electric energy generated from any utility, and to distribute, sell and otherwise dispose of water, waterpower and electric energy, within or without the territory of such districts.

(5) To exercise the power of eminent domain for the purpose of acquiring any property, within or without the district, necessary for the carrying out of the provisions of this chapter.

(6) To borrow money and incur indebtedness; to issue, sell and assume evidences of indebtedness; to refund and retire any indebtedness that may exist against or be assumed by the district or that may exist against the revenues of the district and to pledge any part of its revenues. Except as provided in ORS 261.355 and 261.380, no revenue or general obligation bonds shall be issued or sold without the approval of the electors. The board of directors may borrow from banks or other financial institutions, on notes payable within 12 months, such sums as the board of directors deems necessary or advisable; however, the amounts so borrowed, together with the principal amounts of other like borrowings then outstanding and unpaid, shall not exceed the amount that the board of directors estimates as the district's net income (determined in accordance with the system of accounts maintained by the board pursuant to ORS 261.470) for the 12 full calendar months following the date of the proposed borrowing, adjusted by adding to the net income an amount equal to the estimated charges to depreciation for the 12-month period. No indebtedness shall be incurred or assumed except on account of the development, purchase and operation of a utility.

(7) To enter into rental or lease-purchase agreements to rent, lease or acquire real or personal property, or both, required for district purposes. Except when approved by a majority of the electors of the district voting on the question, a people's utility district shall not enter into rental or leasing agreements when the annual aggregate amount of payment for any and all property directly related to a single transaction exceeds 10 percent of the revenues of the district in the preceding fiscal year.

(8) To levy and collect, or cause to be levied and collected, subject to constitutional limitations, taxes for the purpose of carrying on the operations and paying the obligations of the district as provided in this chapter.

(9) To make contracts, to employ labor and professional staff, to set wages in conformance with ORS 261.345, to set salaries and provide compensation for services rendered by employees and by directors, to provide for life insurance, hospitalization, disability, health and welfare and retirement plans for employees, and to do all things necessary and convenient for full exercise of the powers herein granted. The provision for life insurance, hospitalization, disability, health and welfare and retirement plans for employees shall be in addition to any other authority of people's utility districts to participate in those plans and shall not repeal or modify any statutes except those that may be in conflict with the provision for life insurance, hospitalization, disability, health and welfare and retirement plans.

(10) To enter into contracts with the United States Government, with the State of Oregon, or with any other state, municipality or utility district, and with any department of any of these, for carrying out any provisions of this chapter.

(11) To enter into agreements with the State of Oregon or with any local governmental unit, utility, special district or private or public corporation for the purpose of promoting economic growth and the expansion or addition of business and industry within the territory of the people's utility district. Before spending district funds under such an agreement, the board of directors shall enter on the written records of the district a brief statement that clearly indicates the purpose and amount of any proposed expenditure under the agreement.

(12) To fix, maintain and collect rates and charges for any water, waterpower, electric energy or other commodity or service furnished, developed or sold by the district.

(13) To construct works across or along any street or public highway, or over any lands which are property of this state, or any subdivision thereof, and to have the same rights and privileges appertaining thereto as have been or may be granted to cities within the state, and to construct its works across and along any stream of water or watercourse. Any works across or along any state highway shall be constructed only with the permission of the Department of Transportation. Any works across or along any county highway shall be constructed only with the permission of the appropriate county court. Any works across or along any city street shall be constructed only with the permission of the city governing body and upon compliance with applicable city regulations and payment of any fees called for under applicable franchise agreements, intergovernmental agreements under ORS chapter 190 or contracts providing for payment of such fees. The district shall restore any such street or highway to its former state as near as may be, and shall not use the same in a manner unnecessarily to impair its usefulness.

(14) To elect a board of five directors to manage its affairs.

(15) To enter into franchise agreements with cities and pay fees under negotiated franchise agreements, intergovernmental agreements under ORS chapter 190 and contracts providing for the payment of such fees.

(16) To take any other actions necessary or convenient for the proper exercise of the powers granted to a district by this chapter and by section 12, Article XI of the Oregon Constitution. [Amended by 1953 c.627 §2; 1957 c.334 §1; 1979 c.558 §19; 1985 c.474 §1; 1987 c.245 §4; 1993 c.97 §1; 1995 c.333 §15; 2003 c.802 §76]

261.310 Irrigation, drainage, other districts given power of utility district in certain cases. (1) Any existing irrigation, drainage or other district in good standing and duly organized under the laws of this state shall be eligible to qualify and do any and all things necessary or incident to the purchase, generation and distribution of electric power under the terms of this chapter without the necessity of reorganizing and complying with the organization procedure prescribed in this chapter, if the qualification is approved by a majority of the persons qualified to vote at a district election who vote on that question.

(2) Drainage districts qualifying under the provisions of this chapter may elect additional directors to make a board of five directors. [Amended by 1979 c.558 §20; 1983 c.83 §33; 2003 c.802 §77]

261.315 Acquisition of distribution facilities outside district. (1) Except as to distribution facilities located in unincorporated territory at or near the boundaries of the people's utility district and forming an interconnected part of the distribution system within the district, as determined by the county governing body after a public hearing, no facilities then being used for the distribution of electric energy outside the boundaries of the district shall be acquired by it until the acquisition thereof is approved by a majority of the electors registered in the territory in which the facilities are located, voting on that question at an election duly called for that purpose as provided in this section. If a part of the facilities is located within a city, the election shall be conducted so that the electors of the city may vote separately and have their votes counted separately, and the part within any city may not be acquired unless a majority of the electors of the city voting on the question approves.

(2) When a district desires to acquire facilities outside its boundaries for distribution of electric energy, the board of directors shall pass a resolution declaring that purpose, specifying the facilities that it desires to acquire and describing the boundaries of the territory served by the facilities so as to include all those receiving service or can be reasonably served through the facilities.

(3) A certified copy of the resolution shall be filed with the county governing body. Within 90 days thereafter, the county governing body shall designate the boundaries of the territory served by the facilities, and certify the boundaries to the counties in which they are located. The county governing body shall at the same time notify each of the counties of the call of an election for the purpose of authorizing acquisition of the facilities. This certification and notification shall be given to the county clerks of the respective counties. The notice shall state the time of the election and contain a ballot title stated in clear and concise language.

(4) The provisions of ORS 261.200 shall be complied with insofar as applicable. Ballots cast by electors of cities shall be separately kept and counted for each city. [Amended by 1973 c.796 §13a; 1979 c.558 §21; 1983 c.83 §34; 2003 c.802 §78]

261.320 [Repealed by 1971 c.741 §38]

261.325 Acquisition of water rights. Any utility district created under this chapter may acquire in its own name the right to use the unappropriated waters of this state in accordance with the laws of this state. [Amended by 1955 c.707 §34; 1979 c.54 §1; 1979 c.558 §22]

261.327 Acquisition of distribution facilities of private utility; compensation for energy efficiency measures. When a district acquires from an investor owned utility, by eminent domain or otherwise, facilities for the distribution of energy within an affected territory, the district shall compensate the owner of the facilities, in addition to any other amounts otherwise due, an amount equal to the replacement value of the investor owned utility's unreimbursed investment in energy efficiency measures and installations within the affected territory. [1991 c.358 §7]

261.330 District water right appropriation exclusive if not excessive. Any filing made by any people's utility district upon the unappropriated waters of this state for use in the future development of a hydroelectric plant by the district shall be reserved to the district and shall not be subject to appropriation by any other person, city or corporation, unless it is judicially determined that such filing exceeds the reasonable present and future requirements of the district, in which event the surplus or excess may be by judgment of a court of competent jurisdiction released and discharged from such filing. Proceedings in court for the determination of whether or not the filing by any utility district exceeds its reasonable present and future requirements may be instituted by the State of Oregon, by the Water Resources Commission in the name of and for the State of Oregon, or by any other applicant for the right to the use of the waters involved. [Amended by 1955 c.707 §35; 2003 c.576 §407; 2003 c.802 §79]

261.335 Districts subject to public contracting and purchasing requirements. People's utility districts are subject to the public contracting and purchasing requirements of ORS 279.835 to 279.855, 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279A.140 and 279A.250 to 279A.290. [Amended by 1957 c.334 §2; 1961 c.409 §1; 1985 c.474 §5; 2003 c.794 §222]

261.340 [Repealed by 1979 c.558 §30]

261.345 Employment of labor; pay and conditions; agreements; rights of previous employees of private utility. (1) All labor employed by a district, directly or indirectly, shall be employed under and in pursuance of the provisions of ORS 279B.235, 279C.540, 279C.545, 653.268 and 653.269.

(2) The minimum scale of wages to be paid by a people's utility district or by any contractor or subcontractor for such district shall be not less than the prevailing wage for the character of work in the same trade in the largest city having a population of 5,000 or more in the district, or if there is none, the nearest to the district.

(3) The board of directors of any utility district may negotiate, sign and maintain collective bargaining agreements concerning employment, rates of pay and working conditions with the representatives of its employees. Notice in writing of any intended change in rates of pay, or working conditions, or both, shall be given in accordance with the provisions of the agreements. The provisions of ORS 243.650 to 243.782 shall govern the negotiation of a collective bargaining agreement and any changes to an existing agreement. The mutual rights and obligations of the board and the employees or their representatives shall be those provided under ORS 243.650 to 243.782.

(4) Whenever any district acquires any utility which at the time of acquisition is in private ownership:

(a) The district shall, within financial and organizational limitations, offer employment to all employees of the private utility whose work primarily served the affected territory.

(b) Where the employees of the private utility are, at the time of acquisition, covered by any collective bargaining contract, plan for individual annuity contracts, retirement income policies, group annuity contract or group insurance for the benefit of employees, the district shall maintain any benefits or privileges that employees of the acquired utility would receive or be entitled to had the acquisition not occurred by:

(A) Assuming for one year all of the rights, obligations and liabilities of the acquired private utility in regard to that collective bargaining contract or plan for the employees covered thereby at the time of acquisition; or

(B) Substituting a similar plan or contract under an agreement with a majority of the affected employees.

(c) The district may pay all or part of the premiums or other payments required under paragraph (b) of this subsection out of the revenue derived from the operation of its properties.

(d) The district shall recognize the collective bargaining agent of the employees if the district retains a majority of the employees of the private utility working in the affected territory. [Amended by 1979 c.558 §23; 1985 c.474 §2; 2003 c.794 §223]

261.348 Transactions for production, supply or delivery of electricity; financial products contracts. Notwithstanding any other law, people's utility districts and municipal electric utilities may enter into transactions with other persons or entities for the production, supply or delivery of electricity on an economic, dependable and cost-effective basis, including financial products contracts and other service contracts that reduce the risk of economic losses in the transactions. This section does not authorize any transaction that:

(1) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

(2) Is intended or useful for any purpose other than the production, supply or delivery of electricity on a cost-effective basis. [1999 c.683 §1]

Note: 261.348 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

261.350 Agreements for use of excess district facilities. Whenever any of the facilities, works or utilities of the district, or any part thereof, are not used or employed to its fullest capacity for the benefits or requirements of the district or its inhabitants, the district may enter into agreements, upon terms and conditions satisfactory to the board, for renting, leasing or otherwise using the available portion or parts of such facilities, works or utilities. In connection with any such agreement, renting or leasing, the district may undertake or perform any services incidental thereto. [Amended by 1981 c.758 §3]

261.355 Revenue bonds; elector approval required; exception for certain purposes; engineer certificate required; election dates. (1) For the purpose of carrying into effect the powers granted in this chapter, any district may issue and sell revenue bonds, when authorized by a majority of its electors voting at any primary election, general election or special election.

(2) All revenue bonds issued and sold under this chapter shall be so conditioned as to be paid solely from that portion of the revenues derived from the district by the sale of water, waterpower and electric energy, or any of them, or any other service, commodity or facility which may be produced, used or furnished in connection therewith, remaining after paying from those revenues all expenses of operation and maintenance, including taxes.

(3) Notwithstanding subsection (1) of this section and subject to subsection (4) of this section, any district may, by a duly adopted resolution of its board, issue and sell revenue bonds for the purpose of betterments and extensions within the existing boundaries of the district, but the amount so issued shall be limited to the reasonable value of the betterments and extensions plus an amount not to exceed 10 percent thereof for administrative purposes. Revenue bonds shall not be issued and sold for the purpose of acquiring an initial utility system or acquiring property or facilities owned by another entity that provides electric utility service without first obtaining the affirmative vote of the electors within the district.

(4) Not later than the 30th day prior to a board meeting at which adoption of a resolution under subsection (3) of this section will be considered, the district shall:

(a) Provide for and give public notice, reasonably calculated to give actual notice to interested persons including news media which have requested notice, of the time and place of the meeting and of the intent of the board to consider and possibly adopt the resolution; and

(b) Mail to its customers notice of the time and place of the meeting and of the intent of the board to consider and possibly adopt the resolution.

(5) Any authorizing resolution adopted for the purposes of subsection (3) of this section shall provide that electors residing within the district may file a petition with the district asking to have the question of whether to issue such bonds referred to a vote.

(6) If within 60 days after adoption of a resolution under subsection (3) of this section the district receives petitions containing valid signatures of not fewer than five percent of the electors of the district, the question of issuing the bonds shall be placed on the ballot at the next date on which a district election may be held under ORS 255.345 (1).

(7) When petitions containing the number of signatures required under subsection (6) of this section are filed with the district within 60 days after adoption of a resolution under subsection (3) of this section, revenue bonds shall not be sold until the resolution is approved by a majority of the electors of the district voting on the resolution.

(8) Any district issuing revenue bonds may pledge that part of the revenue which the district may derive from its operations as security for payment of principal and interest thereon remaining after payment from such revenues of all expenses of operation and maintenance, including taxes, and consistent with the other provisions of this chapter.

(9) Prior to any district board taking formal action to issue and sell any revenue bonds, the board shall have on file with the secretary of the district a certificate executed by a qualified engineer that the net annual revenues of the district, including the property to be acquired or constructed with the proceeds of the bonds, shall be sufficient to pay the maximum amount that will be due in any one fiscal year for both principal of and interest on both the bonds then proposed to be issued and all bonds of the district then outstanding.

(10) The district shall order an election for the authorization of revenue bonds to finance the acquisition or construction of an initial utility system, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the proposed district, as early as practicable under ORS 255.345 after filing the certificate required under subsection (9) of this section. An election under this subsection shall be held no more than twice in any one calendar year for any district. In even-numbered years no election shall be held on any other date than the date of the primary election or general election. [Amended by 1959 c.548 §1; 1979 c.558 §24; 1987 c.267 §71; 1991 c.358 §5; 1991 c.572 §§1,2; 1995 c.79 §91; 1995 c.712 §97; 2003 c.14 §125]

261.360 Authority to issue general obligation bonds. (1) When authorized by a majority of its electors voting at any primary election or general election or at a special election, at which special election not less than 25 percent of the electors of the district voted on the question, any district may issue and sell general obligation bonds so conditioned that the district shall therein and thereby unconditionally undertake, promise and agree to pay the same in whole or in part from revenue or from taxes or both.

(2) The general obligation bonds of the district outstanding at any time shall not exceed two and one-half percent (0.025) of the real market value of all taxable property within the limits of the district.

(3) General obligation bonds may be made payable primarily from and secured by a lien on and pledge of the revenues derived by the district from its operations remaining after paying from such revenues all expenses of operation and maintenance, and secondarily from taxes. [Amended by 1959 c.548 §2; 1967 c.293 §24; 1983 c.83 §35; 1987 c.267 §72; 1991 c.459 §356; 1993 c.18 §45; 1995 c.712 §98; 2003 c.14 §126]

261.365 Bond requirements. (1) All revenue bonds issued under ORS 261.355 shall contain a clause that they are payable solely from revenues derived by the district from its operations, remaining after paying from said revenues all expenses of operation and maintenance, including taxes.

(2) Such bonds may be issued from time to time, shall be of such denominations, and shall run for a period not exceeding 40 years, all as the board of directors may determine.

(3) Every issue of bonds shall be in serial form, with definite maturities, and shall mature in annual or semiannual installments. The first installment of principal shall fall due and be payable not later than five years, and the last installment not later than 40 years, after the date of issue. The combined installments of principal and interest due each year during such period shall be in such amounts as the board of directors may determine so as to permit maturity in accordance with anticipated revenues.

(4) All such bonds, at the discretion of the board of directors, shall contain provisions for call and redemption by the district of all or any part of the issue, at the option of the district, on any interest-paying date after the date of issuance, upon payment of the principal and accrued interest to the date of call.

(5) The bonds shall be signed on behalf of the district by its president or chairperson and be countersigned by its secretary. The seal of the district shall be affixed to each bond, but not to the coupon. The coupon, in lieu of being signed, may have printed thereon the facsimile signature of such officers.

(6) The bonds shall be payable at a place therein named, to their bearer or registered holder in the principal amount named therein, at maturity thereof, in lawful money of the United States, at the rate per annum therein named, payable semiannually on such dates as the board of directors may determine, in accordance with the tenor and terms of interest coupons thereto attached. [Amended by 1957 c.334 §3; 1969 c.76 §1; 1971 c.392 §1; 1981 c.94 §13]

261.370 [Repealed by 1975 c.642 §6 (261.371 enacted in lieu of 261.370)]

261.371 Advertisement and sale of bonds. (1) Notwithstanding any other provision of law, revenue bonds issued and sold under this chapter may be sold by any district at public or private sale upon the terms and conditions, at the rates of interest, for the prices and at the discount or premium that the board of directors considers most advantageous to the district, with or without public bidding.

(2) All legally authorized and issued general obligation bonds shall be sold by public bidding, except that general obligation bonds may be sold to a state or to the United States or any agency, corporation or instrumentality of a state or of the United States at private sale in such blocks as the board of directors may determine.

(3) All revenue or general obligation bonds to be sold by public bidding shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022. [1975 c.642 §7 (enacted in lieu of 261.370); 1979 c.558 §25; 1981 c.584 §1]

261.375 Election to authorize district bond issue. (1) Except as provided in ORS 261.355 (3) and subject to ORS 261.355 (10), before any district issues general obligation or revenue bonds, other than general obligation refunding, revenue refunding or advance refunding bonds, the question of whether the bonds shall be issued shall be submitted to the electors of the district, either at any general, state or county election or at a special election called for that purpose by the board of the district to be held on a date specified in ORS 255.345.

(2) At the election the notice and ballots shall contain a statement of the amount of bonds to be voted on and the purpose for which the bonds are to be used. If a majority of those voting on the question vote "yes," the board of directors is authorized to issue bonds of the character and in the amount designated by the election ballot. [Amended by 1973 c.796 §14; 1975 c.598 §5; 1979 c.558 §26; 1991 c.572 §5]

261.380 Refunding district indebtedness. (1) The power to refund indebtedness approved by the electors of the district is vested in the board of directors and may be exercised by adoption of a resolution providing therefor. It shall not be necessary for the board to submit the question of the proposed refunding to the electors of the district at an election or otherwise, but revenue bonds shall not be refunded into general obligation bonds, nor shall general obligation bonds be refunded into revenue bonds without approval of the electors of the district given at an election duly called and legally held therein.

(2) The issuance and sale of refunding bonds, the maturity dates and other details thereof, the rights of the holders thereof, and the duties of the board with respect thereto, shall be governed by ORS 261.305 and 261.355 to 261.375 in so far as they are applicable. Bonds may be issued and sold to refund bonds issued pursuant to this chapter, including bonds outstanding on April 10, 1951, and to refund bonds issued for refunding purposes under authority of this chapter.

261.385 Levy and collection of taxes for certain purposes. (1) Subject to the limitations of section 11, Article XI, Oregon Constitution, the board may levy and collect, or cause to be levied and collected, taxes for a period of 10 years for the purpose of paying the obligations of the district prior to acquisition or construction of its system and the receipt of the first revenues therefrom. In any one year, the tax shall not exceed one-twentieth of one percent (0.0005) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. The accumulated percentages for the 10-year period shall not exceed one-fourth of one percent (0.0025).

(2) No part of such taxes shall be levied and collected for the purpose of paying either principal or interest, or both, on any revenue bonds issued by the district.

(3) In the event of inadequacy of the revenues of the district to pay the costs of operation and maintenance thereof and the principal of and interest on the bonds of the district promptly as the bond principal and interest obligations respectively become due and payable, neither this limitation nor any other limitation in this chapter restricts or impairs the right of the district to levy ad valorem taxes against all property within the district taxable for its purposes in order to provide funds with which to pay the general obligation bond principal and interest when due.

(4) Any utility district created prior to June 14, 1941, may levy taxes as in this section provided for the same term and under the same conditions as would be applicable to districts organized after that date. [Amended by 1963 c.9 §5; 1991 c.459 §357]

261.390 Property taxable; time and manner of tax levy and collection. All taxes provided for in this chapter shall be levied upon all real and personal property situated within the boundaries of the district and by law taxable for state and county purposes. Such taxes shall be levied and collected at the time and in the manner provided for levy and collection of state and county taxes, and shall be by the county officers collecting them paid to the treasurer of the district.

BOARD OF DIRECTORS

261.405 Board of directors; election; qualifications. (1) The management of a people's utility district shall be vested in a board of five directors.

(2) Upon formation of a district, annexation, consolidation, merger and after each decennial United States Census, the board of directors shall by ordinance divide the district into five subdivisions, as nearly equal in population as possible, and where practicable fix the boundaries in conformance with adjacent precinct boundaries. One director shall be elected from each of the five subdivisions.

(3) Directors shall be electors, shall reside in the subdivision from which they are respectively nominated and elected and shall have resided in the district continuously for two years immediately preceding the date of their election as directors. [Amended by 1977 c.210 §1]

261.410 Nomination and election of directors of established districts. (1) Except as otherwise provided in this chapter, directors shall be nominated and elected by the electors of the subdivision such director represents at time of holding the next general election.

(2) Nominating petitions must be furnished by the district. [Amended by 1973 c.796 §15; 1975 c.598 §6; 1989 c.503 §30; 2003 c.14 §127]

261.415 Vacancy in office of director. (1) The office of director shall be considered vacant:

(a) Upon the failure of the person elected or appointed to the office to qualify for it not later than 30 days after the time the term of office commences;

(b) Upon the occurrence of any event listed in ORS 236.010; or

(c) Upon the incumbent's absence from meetings of the board for 60 days without the consent of the board and upon the declaration by the board of the vacancy.

(2) Vacancies in the office of director occurring between elections shall be filled by the remaining members of the board, but when a vacancy exists for 30 days, or if the office is considered or declared vacant under subsection (1)(a) or (b) of this section, the Governor may fill the vacancy.

(3) Any person appointed to fill such vacancy by the board or the Governor shall hold office until the next general election and until a successor is elected and qualified. [Amended by 1959 c.142 §1; 1969 c.669 §4; 1989 c.503 §31; 2003 c.14 §128]

261.420 Terms of office of directors. Of the board of directors elected at the next general election following creation of the district, three shall hold office for four years, and two shall hold office for two years, and until their successors are elected and qualified, the length of the respective terms to be determined by lot. Thereafter, at each general election, a number of directors corresponding to the number whose terms of office expire shall be elected for the term of four years. The terms of directors shall commence on the first Monday in January next following their election. [Amended by 1973 c.796 §16; 1975 c.598 §7; 1989 c.503 §32; 2003 c.14 §129]

261.425 Officers of board. (1) The board shall choose one of its members president, one vice president, and one treasurer. The board shall choose a secretary of the district, who may or may not be a member of the board. In the absence or disability of the president, the vice president shall act as president.

(2) The treasurer shall be custodian of all funds of the district, and pay them out only on order of the board. [Amended by 1967 c.451 §20; 1969 c.345 §3]

261.430 Board meetings. (1) A majority of members of the board of directors shall constitute a quorum for transaction of official business. The decision of a majority of the board shall be deemed to be the act or decision of the board. No vacancy of less than a majority of members of the board shall impair the right of the remaining board members to exercise all powers of the board.

(2) The board of directors shall adopt rules to govern its meetings.

(3) All legislative sessions of the board of directors, whether regular or special, shall be open to the public.

261.435 [Amended by 1953 c.284 §2; 1957 c.334 §4; 1959 c.118 §1; 1967 c.168 §1; repealed by 1979 c.558 §30]

261.440 [Repealed by 1969 c.325 §4]

261.445 Appointment and removal of district manager; qualifications; salary; acting manager; powers and duties. (1) The board, before or at the time the district commences construction or operation of any utility or service, shall appoint a manager, who shall be an experienced executive with administrative ability. The manager shall be appointed for an indefinite time and be removable at the action of the board. Appointments and removals shall be by resolutions adopted by a majority vote. The manager shall receive such salary as the board shall fix by resolution.

(2) In case of absence or temporary disability of the manager, the board shall designate some competent person as acting manager.

(3) The manager shall be chief administrative officer of the people's utility district, shall have control of administrative functions of the district and shall be responsible to the board for efficient administration of all affairs of the district placed in charge of the manager. The manager may attend meetings of the board and its committees and take part in discussion of any matters pertaining to duties of the department, but shall have no vote. The manager shall:

(a) Carry out orders of the board to see that all laws of this state pertaining to matters within the functions of the department are duly enforced.

(b) Keep the board advised as to the financial condition and needs of the district.

(c) Prepare an annual estimate for the ensuing fiscal year of the probable expenses of the department, and recommend to the board what development work should be undertaken, and any extensions and additions which should be made during the ensuing fiscal year, with an estimate of the costs of such development work, extensions and additions.

(d) Certify to the board all bills, allowances and payrolls, including claims due contractors of public works.

(e) Recommend to the board salaries of the employees of the office of the manager, and a scale of salaries or wages to be paid for different classes of service required by the district.

(f) Hire and discharge clerks, laborers and other employees under direction of the manager.

(g) Perform such other duties as may be imposed upon the manager by the board.

(4) The manager shall not contribute any money in aid of or in opposition to the election of any candidate for people's utility district director, or advocate or oppose any such election.

261.450 [Repealed by 1969 c.345 §20]

261.455 [Repealed by 1969 c.344 §8]

261.460 Legislative function of board. (1) The board of directors shall constitute the legislative body of the district, and shall determine all questions of policy.

(2) All legislative acts of the board shall be expressed in written resolutions or ordinances. Every ordinance enacted by the board shall be preceded by an enacting clause substantially as follows: "Be It Enacted by the ______ People's Utility District" and shall be voted upon by an "aye" and "nay" vote. All ordinances except emergency ordinances shall require affirmative votes of a majority of the board at a regular meeting or an adjourned regular meeting.

(3) All ordinances except emergency ordinances shall be subject to the referendum and shall become effective 30 days after the date of their passage, unless a later date is fixed in the ordinance itself, in which event they shall take effect at the later date.

(4) Emergency ordinances shall contain the statement that an emergency exists and specify with distinctness the facts and reasons constituting the emergency. The unanimous vote of all members of the board present is necessary to pass any emergency ordinance and no such ordinance shall be passed with less than four directors present.

261.465 Board supervision and regulation of district utilities; fixing rates. (1) The board shall supervise and regulate every utility owned, operated or owned and operated by the district, including the fixing and adjusting of rates, rentals, charges and classifications, contracts, practices and schedules, for or in connection with any service, product or commodity owned or controlled by the district.

(2) Rates so fixed shall be sufficient to accomplish the following purposes:

(a) For proper operation and maintenance of the property or facilities owned by the district.

(b) To pay all taxes which may be levied upon property owned by the district or which it may be required to pay out of its gross revenues.

(c) For payment of principal and interest of all bonds, warrants or obligations of any character in accordance with terms and provisions thereof respecting time, manner and amount of payment.

(d) For payment of any other indebtedness or obligations which the district may be obligated to pay.

(e) To establish and maintain any special funds which the district has obligated itself to create for the purpose of paying bond issues or other obligations.

261.470 Accounting system adopted by board; annual reports; annual audit. (1) The board shall adopt the effective uniform system of accounts prescribed by the Federal Energy Regulatory Commission and require that accounting for receipts and disbursements for the district be accomplished in accordance with said system of accounts.

(2) The board shall file with the Director of the State Department of Energy and with the county clerk of each county included within the boundaries of the district an annual report in the form required by the Federal Energy Regulatory Commission.

(3) An annual audit shall be made in the manner provided in ORS 297.405 to 297.555. A copy of such audit shall be filed with each county clerk of the county in which the district or any portion of the boundaries of the district is located, and in the office of the Secretary of State and in the office of the Director of the State Department of Energy, where it shall remain a public record. [Amended by 1953 c.354 §2; 1977 c.774 §16; 1979 c.286 §3; 1985 c.474 §4]

261.505 [Amended by 1973 c.796 §17; 1975 c.647 §21; renumbered 261.055]

261.510 [Amended by 1959 c.72 §1; repealed by 1973 c.796 §79]

261.515 [Repealed by 1973 c.796 §79]

COURT PROCEEDING TO TEST CERTAIN DISTRICT PROCEEDINGS

261.605 Testing validity of certain commission and board proceedings. (1) The board of directors of a people's utility district may by petition commence proceedings in the circuit court of the county in which the district, or the greater portion thereof, is located, for the purpose of having a judicial examination and judgment of the court as to regularity and legality of proceedings in connection with creation of the district, including:

(a) Any action or proceeding of the county governing body proclaiming the creation of the district, or declaring the result of any general or special election therein.

(b) The proceedings of the board and district providing for and authorizing issue and sale of bonds of the district, whether such bonds or any of them have or have not been sold or disposed of.

(c) Any order of the board levying a tax.

(d) The legality of the authorization of any contract with the United States and the validity of such contract, whether or not it has been executed.

(2) All proceedings of the district may be judicially examined and determined in one special proceeding, or any part thereof may be separately examined and determined by the court. [Amended by 1979 c.558 §27]

261.610 Nature of proceeding; notice; appearance to contest; court determinations. (1) The proceedings shall be in the nature of a proceeding in rem, and the practice and procedure therein shall follow the practice and procedure of an action not triable by right to a jury, so far as consistent with the determination sought to be obtained, except as provided in ORS 261.605 to 261.635.

(2) The jurisdiction of the district and of electors therein shall be obtained by publication of notice directed to the district, and to the electors individually. The notice shall be served on all parties in interest by publication thereof for at least once a week for three successive weeks in some newspaper of general circulation published in the county where the proceeding is pending. Jurisdiction shall be complete within 10 days after the full publication of the notice as provided in this section.

(3) Any person interested may at any time before the expiration of such 10 days appear and contest the validity of the proceeding, or of any of the acts or things therein enumerated.

(4) The proceedings shall be speedily tried and judgment rendered declaring the matter so contested to be either valid or invalid.

(5) Any order or judgment in the course of the proceeding may be made and rendered by the judge of the circuit court in vacation. For the purpose of any such order or judgment, the court shall be deemed at all times in session and the act of the judge in making such order or judgment shall be the act of the court. [Amended by 1979 c.284 §126]

261.615 Appeal to Court of Appeals. Either party may appeal to the Court of Appeals at any time within 30 days after the rendering of the general judgment, which appeal must be heard and determined within three months from the time of taking such appeal. [Amended by 1979 c.562 §9; 2003 c.576 §408]

261.620 Guidance for court determination. The court, in inquiring into the regularity, legality or correctness of any such proceedings, must disregard any error, irregularity or omission which does not affect the substantial rights of the parties to the special proceedings. It may approve the proceedings in part and disapprove and declare illegal or invalid other or subsequent proceedings in part. It may approve the proceedings in part and disapprove the remainder thereof.

261.625 Costs of proceeding. The costs of the special proceedings may be allowed and apportioned between the parties in the discretion of the court.

261.630 Institution of proceeding by elector; directors as parties; notice. (1) Any elector of the district within 30 days after the entry of any order, or the performance of any act mentioned in ORS 261.605, and for which a contest is provided by that section, may bring a like proceeding in the circuit court of the county where the district, or the greater portion thereof, is located, to determine the validity of any of the acts, orders or things enumerated in ORS 261.605 to 261.615 and concerning which the right of contest is given by those sections.

(2) In such proceedings the board of directors shall be made parties defendant. Service of summons shall be made on the members of the board personally if within the county where the district or any part thereof is situated. As to any directors not within such county, service may be had by publication of summons for a like time and in like manner as provided by ORS 261.610. Service shall be deemed complete within 10 days from the date of personal service within the county and within 10 days from the date of completion of the publication, as the case may be.

(3) Such proceedings shall be tried and determined in the same manner as proceedings brought by the district itself.

261.635 Procedure exclusive. No contest of any proceeding, matter or thing by this chapter provided to be had or done by the board of directors, by the district, by the county governing body or by any elector of the district, shall be had or maintained at any time or in any manner except as provided in ORS 261.605 to 261.630. [Amended by 1979 c.558 §28; 1983 c.85 §36]

DISSOLUTION

261.705 Authority to dissolve district; vote authorizing dissolution. Any people's utility district which has not received voter authorization within five years of its formation election to issue bonds in an amount sufficient to acquire or build a system to provide service within its district may be dissolved whenever a majority vote of the electors of the district voting at an election for such purpose favors the dissolution. [Amended by 1987 c.824 §1]

261.710 Call of election; effect of favorable vote. (1) The dissolution election may be called by the board of directors on their own motion or by a petition filed with the directors of the district, signed by electors of the district equal in number to not less than three percent of the total number of votes cast for all candidates for Governor in the district at the most recent election at which a candidate for Governor was elected to a full term, requesting the directors of the district to submit to the electors of the district the proposition of dissolving the district and settling its affairs.

(2) The petition shall be referred to the county clerk of each county wherein the district or any part thereof is located. The county clerk of each of such counties shall examine the purported signatures on the petition of electors of the county and shall certify as to the regularity and sufficiency thereof. Where the district is located in more than one county, the certificate of the county clerk of each county as to the regularity of the signatures on the petition shall be filed with the Secretary of State, who shall accept the certificates by the county clerks as to the regularity of the signatures, and based thereon, shall certify as to the sufficiency of all signatures on the petition. Whenever a dissolution petition has been certified as sufficient, the certificate of sufficiency with copy of the petition shall be transmitted to the directors of the district, who shall immediately call an election to be held concurrently with a primary election or general election.

(3) If a majority of the electors of the district, voting at the election, votes in favor of dissolution, the directors shall issue their proclamation dissolving the district and shall file the proclamation in the office of the county clerk of the county wherein the district is located.

(4) The district shall thereafter continue to exist solely for the purpose of settling its affairs as provided in ORS 261.715 to 261.730. [Amended by 1973 c.796 §18; 1983 c.83 §37; 1989 c.174 §4; 1995 c.712 §99; 2003 c.14 §130]

261.715 Directors as trustees. Upon dissolution the directors then in office shall be deemed to be, and thereafter be referred to as, the trustees of the district, with power and authority in the name and in behalf of the district to sell, transfer and dispose of any and all property and assets of the district and to do each and every thing necessary and needful or requisite for settlement and liquidation of the affairs of the district as provided in ORS 261.720 to 261.730.

261.720 Inventory and sale of district property. The trustees shall proceed at once to take, or cause to be taken, an inventory of all property of the district, its assets and liabilities, and shall sell the same as a whole or any part thereof upon such terms and conditions as the trustees deem advisable.

261.725 Disposal of sale proceeds. (1) The proceeds derived from the sale shall be used to pay the indebtedness of the district.

(2) If, after payment of all debts of the district, there remain any surplus funds to the credit of the district, such funds shall be turned over to the county treasurer of each county in which the district may be located, to become a part of the general fund of the county in the proportion that the assessed value of the property within the boundaries of the district in such county bears to the total assessed value of all property within the boundaries of the district as determined by the last assessment rolls.

261.730 Disposal of district books and records; termination of corporate existence. After the affairs of the district have been fully settled, all books and records of the district shall be deposited by the trustees in the office of the county clerk of the county wherein the district or its principal part in area thereof is located, and the corporate existence of the district without further action is dissolved and terminated for all purposes.

CONSTRUCTION

261.900 Construction. (1) The rule of strict construction shall have no application to ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section; but the same shall be liberally construed, in order to carry out the purposes and objects for which ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section are intended.

(2) When ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section come in conflict with any provision, limitation or restriction in any other law, ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section shall govern and control. [1979 c.558 §29]

Note: 261.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 262

Chapter 262 Â JOINT OPERATING AGENCIES FOR ELECTRIC POWER

2005 EDITION

JOINT OPERATING AGENCIES FOR ELECTRIC POWER

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

262.005Â Â Â Â  Definitions for ORS 262.015 to 262.105

262.015Â Â Â Â  Authority for joint operating agency formation; powers

262.025Â Â Â Â  Procedure for joint operating agency formation

262.035Â Â Â Â  Power of agency to require financial contributions from members restricted; members contracting with agency for services

262.045Â Â Â Â  Procedure for modification of or withdrawal from agency membership

262.055Â Â Â Â  Management of agency; directors; officers; meetings

262.065Â Â Â Â  Duties of agency treasurer; disposition of funds; accounting system; reports; audit; appointment and duties of agency manager

262.075Â Â Â Â  Agency as state political subdivision; eminent domain powers; financial transaction powers

REVENUE OBLIGATIONS

262.085Â Â Â Â  Authority to issue revenue obligations; procedure; rights and duties created by revenue obligations; interest rate; exemption from state taxation; immunity from personal liability in connection with issuance

RATES

262.095Â Â Â Â  Rates for energy furnished by agency

MISCELLANEOUS

262.105Â Â Â Â  Taxation of agency property in same manner as private power corporations

262.115Â Â Â Â  ORS 262.005 to 262.115 and 308.505 to be liberally construed; severability

GENERAL PROVISIONS

Â Â Â Â Â  262.005 Definitions for ORS 262.015 to 262.105. As used in ORS 262.015 to 262.105, unless the context requires otherwise:

Â Â Â Â Â  (1) "Electric cooperative" means a cooperative corporation owning and operating an electric distribution system.

Â Â Â Â Â  (2) "Joint operating agency" means an agency organized by three or more cities or people's utility districts under the laws of this state for the purposes and according to ORS 262.005 to 262.105.

Â Â Â Â Â  (3) "Privately owned electric utility company" means an electric utility operated for profit and subject to regulation by the Public Utility Commission of Oregon or the equivalent officer or commission of any other state.

Â Â Â Â Â  (4) "Utility properties" means plants, systems and facilities, and any enlargement or extension thereof, used for or incidental to the generation and transmission of electric power and energy, provided, however, that it shall not mean facilities for uranium refining, processing or reprocessing. [1973 c.722 Â§1; 2005 c.22 Â§190]

Â Â Â Â Â

Â Â Â Â Â  262.010 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.015 Authority for joint operating agency formation; powers. (1) Any three or more cities or people's utility districts or combinations thereof, organized under the laws of this state, may form a joint operating agency to plan, acquire, construct, own, operate and otherwise promote the development of utility properties in this state for the generation and transmission of electric power and energy.

Â Â Â Â Â  (2) A joint operating agency may participate with other publicly owned utilities, including other joint operating agencies, or with electric cooperatives, or with privately owned electric utility companies, or with any combination thereof, for any purpose set forth in subsection (1) of this section, whether such agencies or utilities are organized or incorporated under the laws of this state or any other jurisdiction. However, no joint operating agency may act alone or as the managing participant to acquire, construct, own or operate utility properties, nor may a joint operating agency own more than 50 percent of any utility property, except combustion turbines.

Â Â Â Â Â  (3) Joint operating agencies, cities, people's utility districts and privately owned utilities, or combinations thereof, may participate in joint ownership of thermal generation and transmission facilities in accordance with ORS 225.450 to 225.490 or 261.235 to 261.255. [1973 c.722 Â§2]

Â Â Â Â Â

Â Â Â Â Â  262.020 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.025 Procedure for joint operating agency formation. A joint operating agency shall be formed and come into existence by order of the Director of the State Department of Energy in accordance with the following procedures:

Â Â Â Â Â  (1) The legislative body of each city and people's utility district desiring to form and be a member of a joint operating agency shall adopt an ordinance declaring their intention and authorizing formation and membership. The ordinance shall be effective only if submitted to the electors of the city or people's utility district voting on the ordinance at any general election or at a special election called for that purpose. The ordinance shall include:

Â Â Â Â Â  (a) A statement of the purpose or purposes for which the joint operating agency is to be formed.

Â Â Â Â Â  (b) A finding by the legislative body that the formation of a joint operating agency is necessary or desirable in order to plan for and provide an adequate supply of electric energy to meet the needs of the customers of publicly owned utilities in Oregon.

Â Â Â Â Â  (c) A statement of the projected energy loads and resources relied upon by the legislative body to support such finding.

Â Â Â Â Â  (d) A general description of the means by which the joint operating agency proposes to accomplish its purposes, including a description of any specific utility properties then identified as a proposed activity of the joint operating agency.

Â Â Â Â Â  (e) A statement of the financial contribution, if any, to be made by the city or district to the joint operating agency at the time of organization as a condition of membership.

Â Â Â Â Â  (2) Upon such approval of such an ordinance or ordinances, each such city and district shall file with the director an application to form and be a member of a joint operating agency. The application shall:

Â Â Â Â Â  (a) State the proposed name of the operating agency, the proposed address of its principal business office, and the purpose or purposes for which it is to be formed;

Â Â Â Â Â  (b) Contain a certified copy of the ordinance of each applicant city and district as approved by the electors; and

Â Â Â Â Â  (c) State generally how the joint operating agency proposes to accomplish its purposes.

Â Â Â Â Â  (3) The director shall cause notice of an application to be published forthwith in the bulletin referred to in ORS 183.360. Such notice shall:

Â Â Â Â Â  (a) Summarize fairly the contents of the application;

Â Â Â Â Â  (b) Fix a date not less than 20 nor more than 30 days after the date of publication prior to which interested parties may submit in writing any data, views, or arguments with respect to the application; and

Â Â Â Â Â  (c) Fix a date not less than 30 nor more than 60 days after the date of publication for the entry of an order approving or disapproving an application.

Â Â Â Â Â  (4) In considering the application, the director shall give full and fair consideration to all data, views and arguments submitted on behalf of the applicants or any other interested person.

Â Â Â Â Â  (5) On or before the date fixed in subsection (3)(c) of this section, the director shall enter an order establishing the joint operating agency in accordance with the application if the director finds (a) that the statements set forth in the application are substantially correct; (b) that formation of the proposed joint operating agency is necessary or desirable to plan for or provide an adequate supply of electric energy to meet the needs of the customers of publicly owned utilities in Oregon; and (c) that adequate provision has been or can be made for financing the activities of the joint operating agency. The joint operating agency shall be established as of the date of such order.

Â Â Â Â Â  (6) If the director finds that the application is not in the required form or that additional data is required to support the application, the director shall enter an order so finding. Such an order shall not preclude the applicants from filing a revised application based upon the same approved ordinances.

Â Â Â Â Â  (7) If the director does not enter an order as authorized under subsection (5) or (6) of this section within 60 days after the date of publication, the application shall be considered approved, and the joint operating agency shall be established as of such 60th day.

Â Â Â Â Â  (8) A joint operating agency, organized as provided by this section shall have all of the powers and responsibilities contained in ORS 262.005 to 262.105.

Â Â Â Â Â  (9) Any party who has joined in filing an application in accordance with this section, or who has filed timely objections to such application, and who feels aggrieved by any finding or order of the director shall have the right of judicial review pursuant to ORS 183.480. [1973 c.722 Â§3; 2003 c.186 Â§11]

Â Â Â Â Â

Â Â Â Â Â  262.030 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.035 Power of agency to require financial contributions from members restricted; members contracting with agency for services. (1) A joint operating agency shall not have the right or power to levy taxes or to assess its members for financial contributions. Each member city and district shall have the power to contribute or advance to the joint operating agency, solely out of surplus funds derived from utility operations, such sums as may be duly authorized by the utility board of the city, if there is one and, if there is no utility board, by the legislative body of the city or the district.

Â Â Â Â Â  (2) No member of a joint operating agency shall be required to obligate all or any portion of its revenues to a joint operating agency solely because of its membership.

Â Â Â Â Â  (3) A member may, whenever authorized by its utility board if there is one and, if there is no utility board, by its legislative body, enter into contracts with the joint operating agency to purchase capacity, energy or services and, as a part of such contracts, may agree to pay to the joint operating agency such consideration and to provide such security as it may determine advisable. [1973 c.722 Â§4]

Â Â Â Â Â

Â Â Â Â Â  262.040 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.045 Procedure for modification of or withdrawal from agency membership. (1) After the formation of a joint operating agency, the legislative body of any city or district not a member of the joint operating agency may adopt an ordinance and apply to the joint operating agency for membership. Such an ordinance shall not be effective unless approved by electors of the city or people's utility district as provided by ORS 262.025.

Â Â Â Â Â  (2) Upon the affirmative vote of a majority of the members of the joint operating agency, as evidenced by resolutions adopted by their respective legislative bodies and filed with the joint operating agency, an application for membership shall be accepted. As a condition of approving such an application, the members of a joint operating agency may require the applicant to make contributions or commitments to place the applicant in substantial parity with the existing members.

Â Â Â Â Â  (3) A member may not withdraw from a joint operating agency, nor may a joint operating agency be dissolved, while the agency has outstanding revenue obligations for which repayment provision has not been made. When a joint operating agency has no such outstanding revenue obligations:

Â Â Â Â Â  (a) Any member may withdraw from the joint operating agency, but will thereby forfeit any and all rights and interests which it may have in the agency and the assets thereof unless the remaining members, by resolution of their respective legislative bodies and filed with the joint operating agency, unanimously consent otherwise; however, a member may not withdraw if, following its withdrawal, the joint operating agency would have less than three members. Any withdrawing member shall remain fully liable and responsible for all contractual obligations incurred by it to the joint operating agency during the period of its membership according to the terms of such obligations.

Â Â Â Â Â  (b) The joint operating agency may be dissolved by the unanimous agreement of the members, as evidenced by resolutions adopted by their respective legislative bodies and filed with the joint operating agency. After provision has been made for the payment of all of the dissolved agency's debts and obligations, the members shall hold its remaining assets as tenants in common. [1973 c.722 Â§5]

Â Â Â Â Â  262.055 Management of agency; directors; officers; meetings. (1) A joint operating agency shall be managed and controlled by a board of directors. The city's utility board, if there is one and if there is no such board, the legislative body of each member city and district shall appoint a representative to serve as a director on the board. However, if the joint operating agency has less than four members, each member shall appoint two representatives to serve as directors, each of whom shall cast one-half of the votes to which the member is entitled as provided by subsection (4) of this section. Each member may appoint one or more alternates to serve as a director in the absence or disability of a representative. Each representative and alternate shall serve at the pleasure of the legislative body of the appointing member, but no director shall serve following the withdrawal of the appointing member. Notwithstanding any other provision of law or city charter a member may appoint any of its officers and employees to serve as its representatives and alternates. A joint operating agency may provide reasonable compensation to its directors.

Â Â Â Â Â  (2) Each director of a joint operating agency shall act as a representative of the appointing member and shall report to and be bound by the policy decisions of the utility board or legislative body thereof, as the case may be.

Â Â Â Â Â  (3) The board of the joint operating agency shall adopt rules for calling and conducting its meetings and carrying out its business and shall adopt an official seal. All proceedings of the board shall be by motion or resolution, and shall be recorded in the minute book of the board which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business; however, no motion or resolution shall be adopted unless the directors voting are entitled to cast a majority of the votes of all members of the joint operating agency.

Â Â Â Â Â  (4) At all meetings of the board, each member city and district shall have one vote by virtue of its membership. The board of directors of a joint operating agency shall provide by resolution for voting procedures which shall take into account the relative population of the members, together with their contributions to and energy purchases from the joint operating agency, and which shall provide that the interests of smaller members will be effectively represented.

Â Â Â Â Â  (5) The board of directors shall elect a president, vice president and secretary, who shall serve at the pleasure of the board. The officers shall perform the duties delegated to them by the board.

Â Â Â Â Â  (6) The board of directors shall appoint a treasurer, and may appoint such other officers, agents and employees as it considers appropriate and necessary to accomplish the purposes of the joint operating agency, and may provide for their compensation, and for the duties of such other officers, agents and employees. The board may appoint trustees, paying agents, depositories and similar agents within or without the State of Oregon.

Â Â Â Â Â  (7) All meetings of the board of directors, except meetings on matters involving the management of employees, and other labor matters, shall be open to the public. [1973 c.722 Â§6]

Â Â Â Â Â  262.065 Duties of agency treasurer; disposition of funds; accounting system; reports; audit; appointment and duties of agency manager. (1) Except as permitted in ORS 262.085, the treasurer shall be custodian of all funds of the joint operating agency and shall pay them out only by order of the board, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The board may delegate to the treasurer standing authority to make payments of routine expenses as defined by the board.

Â Â Â Â Â  (3) Before the treasurer enters upon the treasurer's duties, the treasurer shall give bond or an irrevocable letter of credit to the joint operating agency in an amount which the board finds by resolution will protect the agency against loss, conditioned for the faithful discharge of duties and further conditioned that all funds which the treasurer receives as treasurer will be faithfully kept and accounted for. Any letter of credit shall be issued by an insured institution, as defined in ORS 706.008. The amount of the treasurer's bond may be increased or decreased from time to time as the board may by resolution direct. The surety on any such bond shall be a corporate surety authorized to do business in this state. The premiums on the bond or the fee for issuing the letter of credit of the treasurer shall be paid by the joint operating agency.

Â Â Â Â Â  (4) All moneys of the joint operating agency shall be deposited by the treasurer in depositories designated by the board of directors, with such security as may be prescribed by the board. The treasurer shall establish a general fund and such special funds as may be created by the board, to which the treasurer shall credit all funds of the joint operating agency as the board by motion or resolution may direct.

Â Â Â Â Â  (5)(a) The board shall adopt the uniform system of accounts prescribed from time to time by the Federal Energy Regulatory Commission and require that accounting for receipts and disbursements for the joint operating agency be accomplished in accordance with the uniform system of accounts.

Â Â Â Â Â  (b) The board shall file with the Director of the State Department of Energy an annual report in the form required by the Federal Energy Regulatory Commission.

Â Â Â Â Â  (c) An annual audit shall be made in the manner provided in ORS 297.405 to 297.555. A copy of such audit shall be filed in the office of the Secretary of State and in the office of the Director of the State Department of Energy.

Â Â Â Â Â  (6)(a) The board of each joint operating agency may appoint a manager. The manager shall be appointed for such term and receive such salary as the board shall fix by resolution. Appointments and removals of the manager shall be by resolutions adopted by a majority vote.

Â Â Â Â Â  (b) In case of absence or temporary disability of the manager, the board shall designate an acting manager.

Â Â Â Â Â  (c) The manager shall be chief administrative officer of the joint operating agency, shall have control of the administrative functions of the joint operating agency and shall be responsible to the board for efficient administration of all affairs of the joint operating agency placed in the manager's charge. The manager may attend meetings of the board and its committees and take part in discussion of any matters pertaining to the manager's duties, but shall have no vote. The manager shall:

Â Â Â Â Â  (A) Carry out orders of the board and see that all laws of this state pertaining to matters within the functions of the joint operating agency are duly enforced;

Â Â Â Â Â  (B) Keep the board advised as to the financial condition and needs of the joint operating agency;

Â Â Â Â Â  (C) Prepare an annual estimate for the ensuing fiscal year of the probable expenses of the joint operating agency, and recommend to the board what development work should be undertaken, and any extensions and additions which should be made during the ensuing fiscal year, with an estimate of the costs of such development work, extensions and additions;

Â Â Â Â Â  (D) Certify to the board all bills, allowances and payrolls, including claims due contractors of public works;

Â Â Â Â Â  (E) Recommend to the board appropriate salaries of the employees of the office, and scale of salaries or wages to be paid for different classes of service required by the joint operating agency;

Â Â Â Â Â  (F) Hire and discharge clerks, laborers and other employees under the manager's direction; and

Â Â Â Â Â  (G) Perform such other duties as may be imposed by the board. [1973 c.722 Â§7; 1977 c.774 Â§17; 1979 c.286 Â§4; 1991 c.331 Â§51; 1997 c.631 Â§430; 2001 c.104 Â§80]

Â Â Â Â Â  262.075 Agency as state political subdivision; eminent domain powers; financial transaction powers. (1) Each joint operating agency shall be a political subdivision of the State of Oregon, and shall be a municipal corporation with the right to sue and be sued in its own name. Except as otherwise provided, a joint operating agency shall have all the powers, rights, privileges and exemptions conferred on people's utility districts.

Â Â Â Â Â  (2) A joint operating agency shall have the power to acquire, hold, sell and dispose of real and other property, within or without this state, which the board of directors in its discretion finds reasonably necessary or incident to the generation and transmission of electric power and energy. However, such an agency shall not acquire or operate any facilities for the distribution of electric energy.

Â Â Â Â Â  (3) A joint operating agency shall have the power of eminent domain which it may exercise for the purpose of acquiring property; however, a joint operating agency shall not condemn any properties owned by a publicly or privately owned utility which are being used for the generation or transmission of electric energy or power or are being developed for such purposes with due diligence, except to acquire a right of way to cross such properties in a manner which will not interfere with the use thereof by the owner.

Â Â Â Â Â  (4) A joint operating agency shall have the power to enter into contracts, leases and other undertakings considered necessary or proper by its board, including but not limited to contracts for any term relating to the purchase, sale, interchange, assignment, allocation, transfer or wheeling of power with the Government of the United States, or any agency thereof, and with any other municipal corporation or privately owned utility, or any combination thereof, within or without the state, and may purchase, deliver or receive power anywhere.

Â Â Â Â Â  (5) A joint operating agency shall have the power to borrow money and incur indebtedness, to issue, sell and assume evidences of indebtedness, to refund and retire any indebtedness that may exist against the agency or its revenues, and to pledge any part of its revenues. A joint operating agency may borrow from banks or other financial institutions such sums on such terms as the board considers necessary or advisable. A joint operating agency may also issue, sell and assume bond anticipation notes, refunding bond anticipation notes, or their equivalent, which shall bear such date or dates, mature at such time or times, be in such denominations and in such form, be payable in such medium, at such place or places, and be subject to such terms of redemption, as the board considers necessary or advisable. The issuance and sale of revenue obligations by a joint operating agency shall be governed by ORS 262.085.

Â Â Â Â Â  (6) The joint operating agency may apply for, accept, receive and expend appropriations, grants, loans, gifts, bequests and devises in carrying out its functions as provided by law. [1973 c.722 Â§8]

REVENUE OBLIGATIONS

Â Â Â Â Â  262.085 Authority to issue revenue obligations; procedure; rights and duties created by revenue obligations; interest rate; exemption from state taxation; immunity from personal liability in connection with issuance. (1) To accomplish any of its corporate purposes, a joint operating agency shall have the power to issue revenue obligations payable from the revenues derived by it from its ownership of, or its participation in or contribution to the ownership or development of, any one or more utility properties. The issuance of such revenue obligations shall be governed by the provisions of subsections (2) to (13) of this section.

Â Â Â Â Â  (2) The board of directors shall issue revenue obligations only by bond resolution. The bond resolution shall specify the corporate purposes for which the proceeds of the revenue obligations shall be expended, declare the cost of carrying out such purposes as nearly as possible, contain such covenants, and provide for the issuance and sale of revenue obligations in such form and amount as the directors determine. In declaring such cost, the directors may include the funds necessary for working capital, reserves, fuel and fuel assemblies, interest during construction and for a reasonable period thereafter, the payment of organizational and planning expenses, the repayment of advances and such other expenses as may be reasonably necessary to carry out the purposes of such resolution. The bond resolution may provide that utility properties subsequently acquired or constructed by the joint operating agency shall be considered betterments or additions to, or extensions of the specified utility property, whether or not physically connected.

Â Â Â Â Â  (3) The bond resolution may provide for the establishment of one or more special funds, and such funds may be under the control of the board or one or more trustees. The bond resolution may obligate the joint operating agency to deposit and expend the proceeds of the revenue obligations only into and from such fund or funds, and to set aside and pay into such fund or funds any fixed proportion or fixed amount of the revenues derived by it from any or all of its utility properties or other corporate activities, as the board in its discretion considers in the best interest of the agency. The board may issue and sell revenue obligations payable as to interest and principal only out of such fund or funds. In creating any special fund for the payment of revenue obligations, the board shall have due regard to the cost of operation and maintenance of the joint operating agency's utility properties, and to any proportion or amount of the revenues previously pledged as a fund for the payment of revenue obligations, and shall not obligate the agency to set aside into such special fund or funds a greater amount or proportion of the revenues and proceeds than in its judgment will be available over and above such cost of maintenance and operation and the amount or proportion of the revenues previously pledged.

Â Â Â Â Â  (4) Any revenue obligations and the interest thereon issued against any fund provided for in subsection (3) of this section shall be a valid claim of the holder thereof only as against such special fund and the proportion or amount of the revenues pledged to such fund, but shall constitute a prior charge over all other charges or claims whatsoever, against such fund and the proportion or amount of the revenues pledged to the fund. Each revenue obligation shall state on its face that it is payable from a special fund, naming the fund and the resolution creating it, or shall describe the alternate method for the payment thereof as provided by the resolution authorizing the fund.

Â Â Â Â Â  (5) Any pledge of revenues or other moneys or obligations made by a joint operating agency shall be valid and binding from the time that the pledge is made and recorded in the minute book of the joint operating agency. Revenues or other moneys or obligations so pledged and later received by a joint operating agency shall immediately be subject to the lien of the pledge without any physical delivery or further act. The lien of the pledge shall be valid and binding against any parties having claims of any kind in tort, contract or otherwise against a joint operating agency, irrespective of whether such parties have notice thereof. Neither the resolution nor other instrument by which a pledge is created need be recorded except in the minute book of the joint operating agency, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge.

Â Â Â Â Â  (6) The revenue obligations issued under the provisions of subsections (1) to (5) of this section shall bear such date or dates, mature in such amounts at such time or times, be in such denominations, be in such form, either coupon or registered or both, carry such registration privileges, be made transferable, exchangeable and interchangeable, be payable in such medium, at such place or places, and be subject to such terms of redemption as the board of directors shall declare in the bond resolution.

Â Â Â Â Â  (7) Any resolution authorizing any revenue obligation, and any revenue obligation, may provide for and contain such covenants in favor of the purchaser or holder of such obligation as the board of directors shall determine to be necessary, desirable, or convenient in order to secure and protect the obligation and its purchaser or holder and to enhance the marketability of the obligation. Among other things, such covenants may define events of default, provide for the appointment of a trustee or receiver in the event of default, and provide that any such trustee or receiver may take possession and control of any portion or all of the business and property of the joint operating agency upon the occasion of any event of default.

Â Â Â Â Â  (8) Notwithstanding any other provision of law, the revenue obligations issued by a joint operating agency may be sold by the board of directors upon such terms and conditions and at such rate or rates of interest and for such price or prices as it may consider most advantageous to the joint operating agency, with or without public bidding. The board of directors may make contracts for the future sale from time to time of revenue obligations by which the contract purchasers shall be committed to the prices, terms and conditions stated in such contract, and the board of directors may pay such consideration as it deems proper for such commitments.

Â Â Â Â Â  (9) The board of directors may provide by resolution for the issuance of funding and refunding revenue obligations in order to take up and refund any one or more series, or portion of a series, of outstanding revenue obligations at such time or times at or prior to the maturity thereof as it may determine. Such refunding revenue obligations may be sold or exchanged at par or otherwise as the board of directors determines is in the best interest of the joint operating agency.

Â Â Â Â Â  (10) The board of directors may provide in any contract for the construction, acquisition or improvement of utility properties that payment shall be made only in outstanding revenue obligations at their par value.

Â Â Â Â Â  (11) All revenue obligations issued pursuant to this section shall be legal securities which may be used by any bank or trust company for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys and shall constitute legal investments for trustees and other fiduciaries other than corporations doing a trust business in this state and for savings and loan associations, banks and insurance companies doing a trust business in the state. All such revenue obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state.

Â Â Â Â Â  (12) All revenue obligations issued pursuant to this section, the interest thereon, and investment income therefrom shall be exempt from all taxes levied by the state, its agencies, instrumentalities, and political subdivisions.

Â Â Â Â Â  (13) Neither the board of directors of the joint operating agency nor any person executing any revenue obligation or other evidence of indebtedness shall be liable personally thereon or shall be subject to personal liability or accountability by reason of the issuance thereof. [1973 c.722 Â§9]

RATES

Â Â Â Â Â  262.095 Rates for energy furnished by agency. The board of directors shall establish rates and collect charges for electric power and energy and related services sold, furnished or supplied by the joint operating agency. Such rates and charges shall be fair, nondiscriminatory and at least adequate to provide revenues sufficient for:

Â Â Â Â Â  (1) Payment of the principal of and interest on those obligations of the joint operating agency for which payment has not otherwise been provided;

Â Â Â Â Â  (2) All payments which the agency is obligated to set aside in any special fund for the repayment of obligations and to provide reserves therefor;

Â Â Â Â Â  (3) Payment of taxes as provided by ORS 262.105; and

Â Â Â Â Â  (4) Payments for the proper administration, operation, maintenance, repair, renewals and replacements of utility properties of the joint operating agency and to provide reserves therefor. [1973 c.722 Â§10]

MISCELLANEOUS

Â Â Â Â Â  262.105 Taxation of agency property in same manner as private power corporations. All property, real and personal, owned, used, operated or controlled by a joint operating agency for the transmission, production or furnishing of electric power or energy shall be assessed and taxed in the same manner and for the same purposes as similar property owned, used, operated or controlled by private corporations, other than electric cooperatives, for the purpose of furnishing electric power or energy to the public. The joint operating agency and its directors and officers shall be subject to the same requirements as are provided by law in respect to such assessment and taxation. All taxes so levied shall be payable by the joint operating agency out of its revenues as an expense of its operation. [1973 c.722 Â§11]

Â Â Â Â Â

Â Â Â Â Â  262.110 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.115 ORS 262.005 to 262.115 and 308.505 to be liberally construed; severability. ORS 262.005 to 262.115 and 308.505 shall be liberally construed to effect its purposes. In the event that any portion of ORS 262.005 to 262.115 and 308.505 is declared invalid or otherwise unenforceable by a court of record, the remaining provisions of ORS 262.005 to 262.115 and 308.505 shall nevertheless remain in full force and effect. [1973 c.722 Â§13]

Â Â Â Â Â

Â Â Â Â Â  262.120 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.130 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.140 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.150 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.160 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.170 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.180 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.190 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.200 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.210 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.220 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.230 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.240 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.250 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.260 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â Â Â Â Â Â Â

Â Â Â Â Â  262.270 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.310 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.320 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.330 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.340 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.350 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.360 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.370 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.380 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.410 [Amended by 1967 c.293 Â§28; repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.420 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.430 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.440 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.450 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.460 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.470 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.510 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.520 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.530 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.540 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.550 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.610 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.620 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â

Â Â Â Â Â  262.630 [Repealed by 1969 c.12 Â§1]

_______________



Chapter 263

Chapter 263 Â Convention Facilities

2005 EDITION

CONVENTION FACILITIES

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

263.210Â Â Â Â  Creation of sports and convention facilities commission by ballot measure

263.230Â Â Â Â  Board of directors to manage commission; meetings; vacancies; employees and agents

263.240Â Â Â Â  General powers of commission

263.250Â Â Â Â  Power to lease or contract for use of facilities; use of revenues to pay bonds

263.260Â Â Â Â  Authority to issue revenue and general obligation bonds

263.270Â Â Â Â  Fund to pay principal and interest on bonds; pledge of revenues

263.280Â Â Â Â  Annual budget; approval by county

263.290Â Â Â Â  Real and personal property of commission exempt from taxation

263.300Â Â Â Â  Liberal construction of statutes

Â Â Â Â Â  263.010 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.020 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.030 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.040 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.050 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.060 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.070 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.080 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.090 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.100 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.110 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.120 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.130 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.210 Creation of sports and convention facilities commission by ballot measure. (1) The governing body of a county may submit to a vote by the electors of that county a proposition for the creation of a sports and convention facilities commission.

Â Â Â Â Â  (2) The ballot measure shall specify:

Â Â Â Â Â  (a) The name of the commission, which shall be "The Multi-Event and Convention Facilities Commission of _____ County, Oregon" or other similar distinctive name.

Â Â Â Â Â  (b) The number of commissioners, which shall be nine.

Â Â Â Â Â  (3) Upon the approval by the voters of such a ballot measure in a county-wide election, the commission shall be deemed established as a municipal corporation of this state and as a body corporate and politic exercising public powers. [1985 c.654 Â§1; subsections (2) and (3) formerly 263.220]

Â Â Â Â Â  263.220 [1985 c.654 Â§2; renumbered 263.210 (2) and (3) in 2005]

Â Â Â Â Â  263.230 Board of directors to manage commission; meetings; vacancies; employees and agents. (1) The commission shall be managed and controlled by a board of directors consisting of all nine commissioners, who shall be appointed by the governing body of a county. The governing body of a county shall appoint commissioners so as to assure fair representation of the various geographic areas of the county by the board of directors. The directors may be removed for cause or at the will of the governing body of a county.

Â Â Â Â Â  (2) Immediately after January 15 of each year, the board shall hold its annual meeting. It shall elect one of the members president, another vice president, another treasurer and another secretary to perform the duties of those respective offices. The officers serve from the date of their election until their successors are elected and qualified.

Â Â Â Â Â  (3) The board of directors shall adopt and may amend rules for calling and conducting its meetings and carrying out its business and may adopt an official seal. All decisions of the board shall be by motion or resolution and shall be recorded in the board's minute book which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business and a majority of the board shall be sufficient for the passage of any such motion or resolution.

Â Â Â Â Â  (4) If a vacancy occurs on the board, the governing body of the county shall appoint a new member, who shall serve for the remainder of the vacated term.

Â Â Â Â Â  (5) The board may employ such employees and agents as it deems appropriate and provide for their compensation. [1985 c.654 Â§3]

Â Â Â Â Â  263.240 General powers of commission. A commission shall have all powers necessary to accomplish the purpose of providing sports and convention facilities for the people of Oregon including, without limitation, the power:

Â Â Â Â Â  (1) To sue and be sued in its own name.

Â Â Â Â Â  (2) To acquire by purchase, construction, exchange, gift, lease, lease-purchase, or otherwise, and to improve, extend, maintain, manage, operate, equip and furnish sports and convention facilities located within the corporate limits of the county in which the commission is created.

Â Â Â Â Â  (3) To lease such sports and convention facilities to any private corporations which are operating or propose to operate a sports and convention facility upon such terms and conditions as the board of directors deems appropriate, to charge and collect rents and to terminate any such lease upon default of the lessee.

Â Â Â Â Â  (4) To enter into options and agreements for the renewal or extension of such leases of such sports and convention facilities or for the conveyance of such sports and convention facilities.

Â Â Â Â Â  (5) To lease, license or enter into agreements relating to the use of such sports and convention facilities and may fix, alter, charge and collect rentals, fees and charges for the use, occupancy and availability of all or a part of such sports and convention facilities.

Â Â Â Â Â  (6) To sell, exchange, donate and convey any or all of its sports and convention facilities or other assets.

Â Â Â Â Â  (7) To mortgage and pledge its assets, or any portion thereof, whether then owned or thereafter acquired, to pledge the revenues and receipts from such assets, to acquire, hold and dispose of mortgages and other similar documents relating to sports and convention facilities, and to arrange and provide for guaranty and other security agreements therefor.

Â Â Â Â Â  (8) To enter into contracts, leases and other undertakings in its own name.

Â Â Â Â Â  (9) To adopt and amend resolutions. [1985 c.654 Â§4]

Â Â Â Â Â  263.250 Power to lease or contract for use of facilities; use of revenues to pay bonds. In addition to the powers granted under ORS 263.240, the commission shall also have the power to lease to any municipality or person, or to contract for the use or operation by any municipality or person, of all or any part of the facilities authorized by this chapter, including but not limited to parking facilities, concession facilities of all kinds and any property or property rights appurtenant to such facilities for such period and under such terms and conditions and upon such rental, fees and charges as the commission may determine, and may pledge all or any portion of such rentals, fees and charges and all other revenue derived from the ownership or operation of such facilities to pay and secure the payment of general obligation bonds or revenue bonds issued for authorized purposes. [1985 c.654 Â§5]

Â Â Â Â Â  263.260 Authority to issue revenue and general obligation bonds. (1) For the purpose of providing sports and convention facilities for the people of Oregon and to exercise the powers granted by ORS 263.240 (2), the commission may issue revenue and bond anticipation notes or their equivalent, revenue bonds and general obligation bonds within the limitation now or hereafter prescribed by the laws of this state. Such notes and bonds shall be authorized, executed, issued and made payable in accordance with the applicable laws of this state. The commission may issue and sell such notes and bonds only when authorized to do so by a majority of the electors voting at a county-wide election other than the election at which the commission is established.

Â Â Â Â Â  (2) The commission may provide that such bonds mature not more than 40 years from date of their issue and may provide that such bonds also be made payable from any otherwise unpledged revenues which may be derived from the ownership or operation of any sports and convention facilities. The commission shall also have the power to advance refund bonds issued hereunder in accordance with the laws of Oregon.

Â Â Â Â Â  (3) The commission may include in the principal amount of any bonds issued to finance a sports and convention facility an amount for engineering, architectural, planning, financial, legal and other services and charges incident to the acquisition or construction of sports and convention facilities, an amount to establish necessary reserves and an amount necessary for interest during the period of construction of any facilities to be financed from the proceeds of such issue plus six months. [1985 c.654 Â§6]

Â Â Â Â Â  263.270 Fund to pay principal and interest on bonds; pledge of revenues. (1) When a commission issues revenue bonds under this chapter, the resolution authorizing the issuance of the revenue bonds shall create a special fund for the sole purpose of paying the principal of and interest on the bonds of each such issue, into which fund board of directors may obligate the commission to pay all or part of such amounts of the gross revenue of all or any part of the sports and convention facilities constructed, acquired, improved, added to, repaired or replaced pursuant to this chapter, or other designated revenues, as the board of directors of the commission shall determine.

Â Â Â Â Â  (2) The principal of and interest on such bonds shall be payable only out of such special fund or funds and the owners of such bonds shall have a lien and charge against the gross revenue pledged to such fund or funds. [1985 c.654 Â§7]

Â Â Â Â Â  263.280 Annual budget; approval by county. The commission shall prepare a budget for each fiscal year covering the projected operating expenses of the commission and its sports and convention facilities and the estimated income to pay the operating expenses. It shall submit the budget for review and approval or rejection to the governing body of the county in which the commission was created. The commission may make expenditures only as provided in the budget as approved, unless additional expenditures are approved by the governing body of the county. Payments to users of any sports and convention facility that constitute a contractual share of box office receipts are neither an operating expense nor an expenditure within the meaning of this section. [1985 c.654 Â§8]

Â Â Â Â Â  263.290 Real and personal property of commission exempt from taxation. Any real or personal property acquired, owned, leased, controlled, used or occupied by a commission created pursuant to this chapter for the purposes of this chapter shall be exempt from taxation by this state or any political subdivision of the state. [1985 c.654 Â§9]

Â Â Â Â Â  263.300 Liberal construction of statutes. The provisions of this chapter shall be liberally construed to effect its purposes. [1985 c.654 Â§10]

_______________



Chapter 264

Chapter 264 Â Domestic Water Supply Districts

2005 EDITION

DOMESTIC WATER SUPPLY DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

264.010Â Â Â Â  Definitions

264.015Â Â Â Â  Application of ORS chapter 255

FORMATION

264.110Â Â Â Â  Formation of domestic water supply district; sale of surplus; exemptions

POWERS

264.210Â Â Â Â  General powers of district

264.220Â Â Â Â  Disposal of taxes levied when organization declared invalid

264.240Â Â Â Â  Eminent domain authority; acquisition of property and property rights; obtaining or laying water pipelines

264.250Â Â Â Â  Power to borrow money and issue general obligation bonds; place of payment

264.260Â Â Â Â  Issuance of revenue bonds

264.270Â Â Â Â  Issuance of refunding bonds

264.280Â Â Â Â  Bond sale procedure

264.300Â Â Â Â  Tax assessment, levy and collection

264.306Â Â Â Â  Regulations concerning use of water and district property; shutoff of water for noncompliance; notice

264.308Â Â Â Â  Requiring cash deposits of water users

264.310Â Â Â Â  Rates for water furnished; contracts to sell surplus water

264.312Â Â Â Â  Increasing water rates; hearing; notice

264.314Â Â Â Â  Shutting off water if delinquent in payment of water bill

264.320Â Â Â Â  Refund of cost of water main extension

264.330Â Â Â Â  Hydrants for fire protection; regulations; rates

264.335Â Â Â Â  Authority to exercise powers of sanitary district

264.340Â Â Â Â  Purchase and maintenance of fire equipment; contracting for fire protection; elections to authorize; tax levy to defray expense; application of section

264.342Â Â Â Â  Adoption of fire prevention code

264.344Â Â Â Â  Scope of fire prevention code

264.346Â Â Â Â  Violation of code or failure to remove hazards prohibited

264.348Â Â Â Â  Copies of code to be filed with State Fire Marshal and posted at fire stations

264.349Â Â Â Â  Revoking authority to furnish fire protection services; consequences

264.350Â Â Â Â  Street lighting system; contracts for electricity; tax levy and service charges to maintain and purchase electric energy

264.352Â Â Â Â  Drainage work

264.360Â Â Â Â  Cooperative agreements; bonding power

IMPROVEMENTS AND ASSESSMENTS

264.362Â Â Â Â  Initiation of proceedings; survey and report of project

264.364Â Â Â Â  Board action on report

264.366Â Â Â Â  Resolution of intention; notice of improvement and hearing

264.368Â Â Â Â  Manner of doing work

264.370Â Â Â Â  Hearing; assessment ordinance

264.372Â Â Â Â  Methods of assessment; alternative financing

264.374Â Â Â Â  Appeal from assessment

264.376Â Â Â Â  Notice of assessment

264.378Â Â Â Â  Assessment lien records; foreclosure proceedings

264.380Â Â Â Â  Errors in assessment calculations

264.382Â Â Â Â  Deficit assessment

264.384Â Â Â Â  Excess assessment; rebate

264.386Â Â Â Â  Abandonment of proceedings

264.388Â Â Â Â  Guides in testing validity of proceedings; proceedings to correct

264.390Â Â Â Â  Reassessment

264.394Â Â Â Â  Enforcement of assessment lien

BOARD OF COMMISSIONERS

264.410Â Â Â Â  Board; qualification; terms

264.417Â Â Â Â  Position numbers for commissioners; certification of position number

264.420Â Â Â Â  Calling of special elections

264.430Â Â Â Â  Proceedings of board; election of officers; employment of personnel

264.470Â Â Â Â  Deposit and withdrawal of moneys; annual reports; records

264.480Â Â Â Â  Board of commissioners after merger or consolidation; duties; terms; filing boundary change with county assessor and Department of Revenue

CONTRACTS

264.505Â Â Â Â  Agreement to supply additional water prior to approval of annexation petition

264.540Â Â Â Â  Fire hydrants in city joined or annexed to district; reversion of water system in city to district

264.550Â Â Â Â  Contracts between district and city joined or annexed to district

EMPLOYEES' RETIREMENT SYSTEM

264.810Â Â Â Â  Employees' retirement system authorized

264.820Â Â Â Â  District to budget for retirement system

264.830Â Â Â Â  Employee contributions

264.840Â Â Â Â  Limitation on membership

MISCELLANEOUS

264.875Â Â Â Â  Assumption of debts and obligations of district upon dissolution

PENALTIES

264.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  264.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Board" or "board of commissioners" means the governing body of a district.

Â Â Â Â Â  (2) "District" means a domestic water supply district formed under this chapter.

Â Â Â Â Â  (3) "County" means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (4) "County board" means the county court or board of county commissioners of the county.

Â Â Â Â Â  (5) "County clerk" means the county clerk of the county.

Â Â Â Â Â  (6) "Owner" means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract. [Amended by 1969 c.666 Â§1; 1983 c.83 Â§38]

Â Â Â Â Â  264.015 Application of ORS chapter 255. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of commissioners.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§105]

Â Â Â Â Â  264.020 [1955 c.676 Â§3; 1969 c.666 Â§49; repealed by 1971 c.647 Â§149]

FORMATION

Â Â Â Â Â  264.110 Formation of domestic water supply district; sale of surplus; exemptions. A domestic water supply district may be formed for the purpose of supplying inhabitants of the district with water for domestic purposes as provided by this chapter; and, in connection therewith, may supply, furnish and sell for any use any surplus water over and above the domestic needs of its inhabitants to persons living outside the district, or to other water districts, school districts or other local governments as defined in ORS 174.116. All railroad rights of way or improvements thereon or rolling stock moving thereover shall be excluded from districts organized after June 9, 1943, and for purposes of ORS 264.210 to 264.320, 264.410, 264.420, 264.430, 264.470 and this section shall not be considered as property within the boundaries of such districts, unless the owner of the railroad property expressly consents to its inclusion. [Amended by 1969 c.666 Â§2; 2003 c.802 Â§81]

Â Â Â Â Â  264.115 [1953 c.681 Â§2; 1955 c.213 Â§1; 1969 c.666 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.118 [1953 c.681 Â§3; 1955 c.110 Â§1; 1969 c.666 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.120 [Repealed by 1953 c.681 Â§13]

Â Â Â Â Â  264.121 [1953 c.681 Â§4; 1969 c.666 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.124 [1953 c.681 Â§Â§5, 7; 1969 c.666 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.127 [1953 c.681 Â§6; 1969 c.666 Â§50; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  264.130 [Repealed by 1953 c.681 Â§13]

Â Â Â Â Â  264.140 [Amended by 1955 c.213 Â§2; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.142 [1953 c.681 Â§8; 1969 c.666 Â§7; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.144 [1953 c.681 Â§9; 1969 c.666 Â§8; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.148 [1953 c.681 Â§10; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§263]

Â Â Â Â Â  264.150 [Repealed by 1953 c.681 Â§13]

Â Â Â Â Â  264.154 [1953 c.681 Â§11; 1969 c.666 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.156 [1953 c.681 Â§12; 1969 c.666 Â§10; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  264.160 [Amended by 1969 c.666 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.170 [Amended by 1955 c.676 Â§1; 1961 c.369 Â§1; 1969 c.666 Â§12; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.180 [1955 c.676 Â§4; 1969 c.666 Â§13; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  264.190 [Formerly 264.415; repealed by 1983 c.350 Â§331a]

POWERS

Â Â Â Â Â  264.210 General powers of district. A district formed under this chapter shall have the power to make contracts, hold and receive and dispose of real and personal property within and without its described boundaries and do all other acts and things which may be requisite, necessary or convenient in carrying out the objects of the district or exercising the powers conferred upon it by this chapter, sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it. [Amended by 1969 c.666 Â§51; 1971 c.727 Â§79]

Â Â Â Â Â  264.220 Disposal of taxes levied when organization declared invalid. When an attempt has been made to organize a district under the provisions of this chapter and subsequently by a judgment of a court of competent jurisdiction it has been declared that the organization is invalid, but prior to such judgment the invalid organization has levied taxes, the funds derived from the levy shall be disposed of as follows:

Â Â Â Â Â  (1) If the area embraced in the invalid organization is embraced in a subsequently created organization composed of unincorporated or incorporated territory, or combinations thereof, for the purpose of furnishing domestic water to the inhabitants thereof, the custodian of the taxes collected for the invalid organization shall turn them over to the subsequent organization to be used only for the purpose of furnishing domestic water to such inhabitants.

Â Â Â Â Â  (2) If the subsequent organization does not embrace all territory embraced in the invalid organization, such taxes as have been collected from the levy upon property in areas not embraced in the subsequent organization shall be refunded to the payers thereof by the custodian of the taxes before the balance is turned over to the subsequent organization.

Â Â Â Â Â  (3) If no such subsequent organization is created to provide domestic water for the inhabitants of such an area, within a period of two years after the entry of the judgment of invalidation, the taxes collected shall be refunded by the custodian of them to the taxpayers who paid them. [Amended by 2003 c.576 Â§409]

Â Â Â Â Â  264.230 [Amended by 1969 c.666 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.240 Eminent domain authority; acquisition of property and property rights; obtaining or laying water pipelines. A domestic water supply district created under this chapter may exercise the power of eminent domain both inside and outside of its boundaries, and may purchase, sell, condemn and appropriate real property, water, water rights and riparian rights. A district also has the right to purchase or obtain from other local governments as defined in ORS 174.116, water or water rights, or an interest in water or water rights, or an interest in a water pipeline owned or operated by any such local government, or to obtain jointly with any such local government, any right, or to lay and own individually or jointly with any local government, any water pipeline for the purposes specified in ORS 264.110. [Amended by 1969 c.666 Â§53; 2003 c.802 Â§82]

Â Â Â Â Â  264.250 Power to borrow money and issue general obligation bonds; place of payment. (1) For the purpose of carrying into effect all or any powers granted by this chapter, the district, when authorized at any properly called election held for that purpose, may borrow money and sell and dispose of general obligation bonds. Except as otherwise provided by this section, the bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the boundaries of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the board of commissioners in behalf of the district as authorized by the electors, and may be issued in an amount not to exceed one-half of one percent of the real market value referred to in subsection (1) of this section without the approval of the electors. The bonds shall mature serially within not to exceed 30 years from issue date, and shall bear such rate of interest, payable semiannually, as the board shall determine. The bonds shall be so conditioned that the district agrees to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) If the district has within its boundaries a population of 300 or over, it may issue bonds in an amount which shall not exceed in the aggregate 10 percent of the real market value referred to in subsection (1) of this section.

Â Â Â Â Â  (4) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may, by resolution of its board which shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of its water system. The board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [Amended by 1963 c.9 Â§6; 1963 c.318 Â§1; 1969 c.666 Â§14; 1969 c.694 Â§4; 1971 c.36 Â§1; 1977 c.188 Â§2; 1981 c.94 Â§14; 1983 c.347 Â§18; 1991 c.459 Â§358; 2001 c.215 Â§2; 2003 c.802 Â§83]

Â Â Â Â Â  264.260 Issuance of revenue bonds. In addition to the authority to issue general obligation bonds, the district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds, and to pledge as security therefor all or any part of the unobligated net revenue of the district or system, to purchase, acquire, lay out, construct, reconstruct, extend, enlarge or improve a water system, or to install hydrants for fire protection along its mains, or to perform any of those acts in combination, for the purpose of obtaining water for the domestic use of consumers, or for fire protection, or both, within or without the boundaries of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only, as specified by this section. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the boundaries of such district, but shall be payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [Amended by 1969 c.666 Â§15; 2003 c.802 Â§84]

Â Â Â Â Â  264.270 Issuance of refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the board of commissioners without submitting to the electors the question of authorizing the issuance of such bonds. [Amended by 1969 c.666 Â§16]

Â Â Â Â Â  264.280 Bond sale procedure. All general obligation and revenue bonds, including refunding bonds, issued under ORS 264.250 to 264.270 shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022 for the sale of bonds of cities of this state.

Â Â Â Â Â  264.290 [Amended by 1969 c.666 Â§17; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.300 Tax assessment, levy and collection. (1) A district may assess, levy and collect taxes in an amount each year not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207. The proceeds of the tax shall be applied by it in carrying out the objects and purposes of ORS 264.110, 264.210 to 264.280 and 264.330 and for the purpose of financing the employees' retirement system.

Â Â Â Â Â  (2) A district may annually also assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of any such bonds.

Â Â Â Â Â  (3) Taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) Taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes, and the proceeds shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property is subject to sale for nonpayment of taxes levied by the district in like manner and with like effect as in the case of county and state taxes. [Amended by 1963 c.9 Â§7; 1965 c.348 Â§6; 1969 c.666 Â§54; 1969 c.694 Â§5; 1971 c.36 Â§2; 1991 c.459 Â§359; 2001 c.215 Â§3]

Â Â Â Â Â  264.306 Regulations concerning use of water and district property; shutoff of water for noncompliance; notice. (1) Any district may adopt and promulgate regulations concerning the use of water and the property of the district. The board of commissioners may refuse to supply any building, place or premises with water where the user fails after five days' written notice to comply with the regulations. The written notice shall be by first-class mail or shall be posted in some conspicuous place on the building, place or premises to which the supply of water may be shut off. When the notice is mailed, it shall be deemed given when it is deposited in the United States Post Office properly addressed with postage prepaid.

Â Â Â Â Â  (2) Whenever the household supply of water is being jeopardized by nonhousehold use of water, the district can order the nonhousehold use of water to be immediately discontinued. For the purposes of this subsection, nonhousehold use includes irrigation of lawns or fields. [1953 c.660 Â§3; 1969 c.666 Â§18; 1991 c.249 Â§20; 1991 c.250 Â§1]

Â Â Â Â Â  264.308 Requiring cash deposits of water users. Any district may require a reasonable cash deposit to insure payment for the use or rent of water to be furnished by the district. [1953 c.660 Â§1; 1969 c.666 Â§19]

Â Â Â Â Â  264.310 Rates for water furnished; contracts to sell surplus water. A district shall charge consumers for the water furnished and fix and collect the rates therefor. Rates charged may be fixed and classified according to the type of use and according to the amount of water used. Any contract entered into by a district with persons other than domestic users shall provide for immediate cancellation whenever no surplus supply of water exists over and above any and all demands of domestic users. A district also may contract with any person, or enter into intergovernmental agreements under ORS chapter 190, to supply, furnish and sell surplus water on such terms and conditions and at such rates as the board of commissioners considers advisable. [Amended by 1969 c.666 Â§55; 2003 c.802 Â§85]

Â Â Â Â Â  264.312 Increasing water rates; hearing; notice. (1) Whenever any increase is proposed in the existing rates charged water consumers by a district pursuant to ORS 264.310, the board of commissioners shall first provide for a public hearing on such proposal before any increased rates are ordered into effect.

Â Â Â Â Â  (2) The public hearing required under subsection (1) of this section shall be held at a place designated by the board after notice thereof has been given by inclusion of a notice of the public hearing in either the water bills or a special mailing sent to consumers by the district during the period of 30 days prior to the date of the hearing. [1961 c.685 Â§Â§2, 3; 1969 c.666 Â§20; 1979 c.328 Â§5]

Â Â Â Â Â  264.314 Shutting off water if delinquent in payment of water bill. In case prompt payment of water rent or charge is not made, a district may shut off the water supply to the building, place or premises to which the district supplied the water. [1953 c.660 Â§2; 1969 c.666 Â§56]

Â Â Â Â Â  264.320 Refund of cost of water main extension. If any person is required by a district to pay the cost of extending a water main adjacent to property other than the person's own so that water service for domestic use is provided for such other property without further extension of the water main, the district shall require the owner of the other property, prior to providing water service to that property, to refund to the person required to pay the cost of extending the water main, a pro rata portion of the cost of the extension. The right to require such refund shall not continue for more than 10 years after the date of installation of the extension of the water main. The amount to be refunded shall be determined by the district and such determination shall be final. [Amended by 1969 c.666 Â§21]

Â Â Â Â Â  264.330 Hydrants for fire protection; regulations; rates. Any district may install hydrants for fire protection along its mains at such points as its board of commissioners may determine, and furnish water for such purpose. The board shall establish, from time to time, regulations governing such installations, and furnishing of water therefrom and any rates and charges thereon. No equipment other than the hydrants and water therefor shall be furnished at the general expense. [Amended by 1969 c.666 Â§22]

Â Â Â Â Â  264.335 Authority to exercise powers of sanitary district. In addition to the other powers granted to districts under this chapter, a district may exercise the powers granted to sanitary districts under ORS 450.005 to 450.245 when:

Â Â Â Â Â  (1) The district obtains all or part of its supply of water from a watershed;

Â Â Â Â Â  (2) The watershed is located in a sole-source aquifer designated prior to September 29, 1991, by the United States Environmental Protection Agency under the Safe Drinking Water Act (42 U.S.C. 300h et seq.);

Â Â Â Â Â  (3) The watershed is recognized under rules of the Environmental Quality Commission as a watershed requiring protection from contamination in order to maintain high water quality; and

Â Â Â Â Â  (4) The district adopts a resolution declaring that the health of the residents of the district and the general public interest requires the district to protect the water quality of the watershed. [1991 c.665 Â§2; 2005 c.22 Â§191]

Â Â Â Â Â  264.340 Purchase and maintenance of fire equipment; contracting for fire protection; elections to authorize; tax levy to defray expense; application of section. (1) Any district, when authorized by the electors as provided by this subsection, may purchase fire apparatus and equipment and maintain, service and operate the same, and may enter into intergovernmental agreements under ORS chapter 190 for fire protection for its inhabitants, or do either or any combination of the foregoing. Such power shall only be given the board of commissioners by a majority of the votes cast by electors of the district at a special election called for such purpose by the board.

Â Â Â Â Â  (2)(a) When the power is so granted, the board of commissioners may levy a tax not exceeding three-twentieths of one percent (0.0015) of the real market value of all taxable property within the boundaries of the district, computed in accordance with ORS 308.207 for defraying the expense of providing, maintaining, operating and servicing such fire apparatus and equipment, and of intergovernmental agreements for the protection of its inhabitants from fire.

Â Â Â Â Â  (b) Upon approval of the majority of the votes cast by electors of the district at a special election called for that purpose by the board of commissioners, the district may levy a special tax for defraying such expenses not to exceed four-tenths of one percent (0.0040) of the real market value of the taxable property in the district referred to in paragraph (a) of this subsection.

Â Â Â Â Â  (3) This section shall not apply to any district which on July 16, 1949, was wholly or partially within any legally organized rural fire protection district. [Amended by 1955 c.163 Â§1; 1963 c.9 Â§8; 1963 c.318 Â§2; 1969 c.666 Â§23; 1983 c.542 Â§1; 1991 c.459 Â§360; 2003 c.802 Â§86]

Â Â Â Â Â  264.342 Adoption of fire prevention code. A district which has provided fire protection under ORS 264.340 may, in accordance with ORS 198.510 to 198.600, adopt a fire prevention code. [1953 c.206 Â§1; 1969 c.666 Â§24; 1971 c.268 Â§23; 1971 c.647 Â§39]

Â Â Â Â Â  264.344 Scope of fire prevention code. The fire prevention code referred to in ORS 264.342 may provide reasonable regulations relating to:

Â Â Â Â Â  (1) Prevention of fires.

Â Â Â Â Â  (2) Storage and use of combustibles and explosives.

Â Â Â Â Â  (3) Construction, maintenance and regulation of fire escapes.

Â Â Â Â Â  (4) Means and adequacy of exit in case of fires in factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose.

Â Â Â Â Â  (5) Requiring the issuance of permits by an officer designated by the board of commissioners before burning trash or waste materials.

Â Â Â Â Â  (6) Providing for the inspection of premises by officers designated by the board of commissioners, and requiring the removal of fire hazards found on premises at such inspections. [1953 c.206 Â§2]

Â Â Â Â Â  264.346 Violation of code or failure to remove hazards prohibited. When a fire prevention code has been adopted as provided in ORS 264.342, no person shall violate the provisions of the code or fail to remove hazards found on inspection within the time set by the inspecting officer, after written notice to either the owner or occupant of such premises, or burn waste materials or trash in an unguarded manner without a permit, if a permit is required by the code. [1953 c.206 Â§3]

Â Â Â Â Â  264.348 Copies of code to be filed with State Fire Marshal and posted at fire stations. Copies of the fire prevention code referred to in ORS 264.342 shall be filed with the State Fire Marshal's office and a copy shall be posted at each fire station within the domestic water supply district. [1953 c.206 Â§4; 2003 c.802 Â§87]

Â Â Â Â Â  264.349 Revoking authority to furnish fire protection services; consequences. (1) The authority of a district to furnish fire protection service under ORS 264.340 may be revoked by a majority vote of the electors voting at a special election called for that purpose.

Â Â Â Â Â  (2) Upon revocation of the authority of a district to furnish fire protection service under ORS 264.340:

Â Â Â Â Â  (a) The board of commissioners may determine the disposition to be made of any fire apparatus and equipment owned, maintained, serviced or operated by the district.

Â Â Â Â Â  (b) The fire prevention code adopted pursuant to ORS 264.342 is repealed.

Â Â Â Â Â  (3) Revocation of the authority of a district to furnish fire protection service under ORS 264.340 shall not abrogate any contract to which the district is a party and which relates to the fire protection service performed under ORS 264.340, and the district shall be obligated and authorized to complete and enforce performance of all such contracts. [1961 c.669 Â§2; 1969 c.666 Â§25]

Â Â Â Â Â  264.350 Street lighting system; contracts for electricity; tax levy and service charges to maintain and purchase electric energy. (1) Any district, when authorized by the electors, may install, maintain and operate a system, or systems, of street, road and highway lights. Lights shall be maintained upon streets, roads, intersections or other places as, in the judgment of the board of commissioners, will furnish the best lighting service to the residents within the district.

Â Â Â Â Â  (2) The district through its board of commissioners may contract with any supplier of electricity, private or public, to furnish the electric energy for such systems.

Â Â Â Â Â  (3) The district, when authorized by the electors, may at any time thereafter levy a tax, not to exceed three-twentieths of one percent (0.0015) of real market value in any one year for the installation of the system and any extension thereof, and not to exceed one-twentieth of one percent (0.0005) of real market value in any one year for maintenance and purchase of electric energy. The tax limits provided by this subsection shall be computed as a percentage of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (4) A district may require any person to pay the cost of installing the highway lighting system adjacent to the property of the person. The district shall have the further right to include the cost of installing the system as a part of an agreement with any person for extending a water main.

Â Â Â Â Â  (5) If authorized by the electors, the cost of maintenance and purchase of energy may be charged to the water consumers on the basis of one share for each water connection, payable monthly with the bills for water charges. The district may, when authorized by the electors, change from either system of collection to the other. The funds received from the respective levies and charges to water users shall be used only for the purposes collected and no other funds of the district shall be so used.

Â Â Â Â Â  (6) Elector approval required by this section means the approval of a majority voting at a special election called by the board for the purpose of submitting the matter to the electors. [Amended by 1955 c.163 Â§2; 1963 c.9 Â§9; 1969 c.666 Â§26; 1991 c.459 Â§361]

Â Â Â Â Â  264.352 Drainage work. Any district may perform drainage work for the purpose of reclaiming real property located within the district, protecting real or personal property located within the district from the effects of water, promoting sanitation, providing for the public health, convenience and welfare or providing services of public utility or benefit. The district may use all applicable powers granted to it by this chapter, including the rights and powers of eminent domain, in performing the drainage work authorized by this section. [1959 c.381 Â§2; 1969 c.666 Â§27]

Â Â Â Â Â  264.360 Cooperative agreements; bonding power. (1) Districts may enter into cooperative agreements with each other providing for the joint acquisition, construction, ownership, use or control of facilities for the collection, treatment, distribution or supply of water.

Â Â Â Â Â  (2) Each district may issue and sell general obligation, revenue or refunding bonds, subject to the limitations and procedures contained or referred to in this chapter for the authorization, issuance or sale of such bonds, for the purpose of paying its share of the cost of the acquisition or construction of facilities provided for in cooperative agreements authorized by this section. [1963 c.146 Â§1; 1969 c.666 Â§28]

Â Â Â Â Â  Note: 264.360 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 264 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

IMPROVEMENTS AND ASSESSMENTS

Â Â Â Â Â  264.362 Initiation of proceedings; survey and report of project. Whenever the district board considers it necessary, upon its own motion, or upon the petition of the owners of one-half of the property that benefits specially from the improvement, to make any improvement to be paid for in whole or in part by special assessment according to benefits, the board shall, by motion, cause a survey and written report for such project to be made and filed with the secretary. Unless the district board directs otherwise, the report shall contain:

Â Â Â Â Â  (1) A map or plat showing the general nature, location and extent of the proposed improvement and the land to be assessed for the payment of any part of the cost thereof.

Â Â Â Â Â  (2) Plans, specifications and estimates of the work to be done; however, where the proposed project is to be carried out in cooperation with any other governmental agency, the district board may adopt the plans, specifications and estimates of such agency.

Â Â Â Â Â  (3) An estimate of the probable cost of the improvement, including any legal, administrative and engineering costs attributable thereto.

Â Â Â Â Â  (4) An estimate of the unit cost of the improvement to the specially benefited properties.

Â Â Â Â Â  (5) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited.

Â Â Â Â Â  (6) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and, when readily available, the names of the contract purchasers thereof.

Â Â Â Â Â  (7) A statement of outstanding assessments against property to be assessed. [1969 c.686 Â§2]

Â Â Â Â Â  264.364 Board action on report. After the report has been filed with the secretary, the district board may by motion approve the report, modify the report and approve it as modified, require additional or different information for the improvement, or it may abandon the improvement. [1969 c.686 Â§3]

Â Â Â Â Â  264.366 Resolution of intention; notice of improvement and hearing. After the district board approves the report as submitted or modified, the board shall, by resolution, declare its intention to make the improvement, provide the manner and method of carrying out the improvement and direct the secretary to give notice of the improvement. Such notice shall be given by two publications one week apart in a newspaper of general circulation within the district, and by mailing copies of the notice by registered or certified mail to the owners to be assessed for the costs of the improvement. The notice shall contain the following:

Â Â Â Â Â  (1) That the report of the improvement is on file in the office of the secretary and is subject to public examination.

Â Â Â Â Â  (2) That the district board will hold a public hearing on the proposed improvement on a specified date, which shall not be earlier than 10 days following the first publication of notice, at which objections and remonstrances to the improvement will be heard by the board; and that if prior to such hearing there shall be presented to the secretary valid, written remonstrances of the owners of two-thirds of the property or two-thirds of the front footage of the property to be specifically affected for the improvement, then the improvement will be abandoned for at least six months, unless the improvement is unanimously declared by the district board to be needed at once because of an emergency.

Â Â Â Â Â  (3) A description of the property to be specially benefited by the improvement, the owners of the property and the estimate of the unit cost of the improvement to be paid for by special assessments to benefited properties. [1969 c.686 Â§4]

Â Â Â Â Â  264.368 Manner of doing work. The district board may provide in the improvement resolution that the construction work will be done in whole, or in part, by the district, by a contract or by any other governmental agency, or by any combination thereof. [1969 c.686 Â§5]

Â Â Â Â Â  264.370 Hearing; assessment ordinance. (1) At the time of the public hearing on the proposed improvement, if the written remonstrances represent less than the amount of property required to defeat the proposed improvement, if such an improvement is one that can be remonstrated against, then on the basis of such hearing of written remonstrances and oral objections, if any, the district board may, by motion, at the time of the hearing or within 60 days thereafter, order the improvement to be carried out in accordance with the resolution, or the district board may, on its own motion, abandon the improvement.

Â Â Â Â Â  (2) After the public hearing on the proposed improvement and after the district board has moved to proceed with the improvement, it may pass an ordinance assessing the various lots, parcels of land or parts thereof, to be specially benefited with their apportioned share of the cost of the improvement; but the passage of an assessment ordinance may be delayed until the contract for the work is let, or until the improvement is completed and the total cost thereof is determined. [1969 c.686 Â§Â§6,7]

Â Â Â Â Â  264.372 Methods of assessment; alternative financing. The district board in adopting a method of assessment of the costs of the improvement may:

Â Â Â Â Â  (1) Use any just and reasonable method of determining the extent of any improvement district consistent with the benefits derived.

Â Â Â Â Â  (2) Use any method of apportioning the sum to be assessed as is just and reasonable between the properties determined to be specially benefited.

Â Â Â Â Â  (3) Authorize payment by the district of all, or any part, of the cost of any such improvement, when in the opinion of the board the topographical or physical conditions, or unusual or excessive public travel, or other character of the work involved warrants only a partial payment or no payment by the benefited property of the costs of the improvement. [1969 c.686 Â§8]

Â Â Â Â Â  264.374 Appeal from assessment. Any person feeling aggrieved by the assessments made under an assessment ordinance may, within 20 days after the passage of the ordinance levying the assessment by the district board, appeal to the circuit court for the county in which the district is located. The appeal and the requirements and formalities thereof shall be heard, governed and determined, and the judgment thereon rendered and enforced, in the manner provided for appeals from assessments in ORS 223.005 to 223.105 and 223.205 to 223.930. The result of the appeal shall be a final and conclusive determination of the matter of the assessment, except with respect to the district right of reassessment provided by ORS 264.390. [1969 c.686 Â§9]

Â Â Â Â Â  264.376 Notice of assessment. Within 10 days after the ordinance levying assessments is adopted, the secretary of the district shall send by registered or certified mail a notice of assessment to the owner of the assessed property, and shall publish notice of the assessment twice in a newspaper of general circulation in the district, the first publication of which shall be made not later than 10 days after the date of the assessment ordinance. The notice of assessment shall recite the date of the assessment ordinance and shall state that upon the failure of the owner of the property assessed to make application to pay the assessment in installments within 10 days from the date of the first publication of notice, or upon the failure of the owner to pay the assessment in full within 30 days after the date of the assessment ordinance, then interest will commence to run on the assessment and the property assessed will be subject to foreclosure. The notice shall also set forth a description of the property assessed, the name of the owner of the property and the amount of each assessment. [1969 c.686 Â§10]

Â Â Â Â Â  264.378 Assessment lien records; foreclosure proceedings. After passage of the assessment ordinance by the district board, the secretary shall enter in the docket of district liens a statement of the amounts assessed upon each particular lot, parcel of land or portion thereof, together with a description of the improvement, the name of the owners and the date of the assessment ordinance. Upon such entry in the lien docket, the amount so entered shall become a lien upon the respective lots, parcels of land or portions thereof, which have been assessed for such improvement. All assessment liens of a district shall be superior and prior to all other liens or encumbrances on property in so far as the laws of the state permit. Interest shall be charged at such rate as the governing body of the district may provide on all unpaid assessments, together with an amount sufficient to pay a proportionate part of the cost of administering the bond assessment program and issuing the bonds authorized under ORS 264.250, including, but not limited to, legal, printing and consultant's fees, such amount to be determined by the governing body, until paid on all amounts not paid within 30 days from the date of an assessment ordinance. After expiration of 30 days following the date of an assessment ordinance the district may proceed to foreclose or enforce collection of the assessment liens in the amount provided by the general law of the state. However, the district may, at its option, enter a bid for the property being offered at a foreclosure sale, which bid shall be prior to all bids except those made by persons who would be entitled under the laws of the state to redeem the property. [1969 c.686 Â§11; 1981 c.322 Â§7]

Â Â Â Â Â  264.380 Errors in assessment calculations. Claimed errors in the calculation of assessments shall be called to the attention of the secretary of the district, who shall determine whether there has been an error in fact. If the secretary finds that there has been an error in fact, the secretary shall recommend to the district board an amendment to the assessment ordinance to correct the error. Upon enactment of the amendment, the secretary shall make the necessary correction in the lien docket and send a correct notice of assessment by registered or certified mail. [1969 c.686 Â§12]

Â Â Â Â Â  264.382 Deficit assessment. In the event that an assessment is made before the total cost of the improvement is ascertained, and if it is found that the amount of the assessment is insufficient to defray the expenses of the improvement, the district board may, by motion, declare such deficit and prepare a proposed deficit assessment. The board shall set a time for a hearing of objections to such deficit assessment and shall direct the secretary to publish one notice thereof in a newspaper of general circulation in the district. After the hearing the board shall make a just and equitable deficit assessment by ordinance, which shall be entered in the lien docket as provided by ORS 264.362 to 264.394. Notices of the deficit assessment shall be published and mailed and the collection of the assessment shall be made in accordance with ORS 264.376 and 264.378. [1969 c.686 Â§13]

Â Â Â Â Â  264.384 Excess assessment; rebate. Upon the completion of the improvement project, if it is found that the assessment previously levied upon any property is more than sufficient to pay the costs of the improvements, the district board shall ascertain and declare the amount of the excess by ordinance. When declared, the excess amounts shall be entered on the lien docket as a credit upon the appropriate assessment. If any assessment has been paid, the person who paid it, or the legal representative of the person, shall be entitled to the repayment of the rebate credit, or the portion thereof which exceeds the amount unpaid on the original assessment. [1969 c.686 Â§14]

Â Â Â Â Â  264.386 Abandonment of proceedings. The district board may abandon proceedings for an improvement at any time prior to the final completion of the improvement. If liens have been assessed upon any property under ORS 264.362 to 264.394, they shall be canceled, and any payments made on such assessments shall be refunded to the person paying the same, the assigns or legal representatives of the person. [1969 c.686 Â§15]

Â Â Â Â Â  264.388 Guides in testing validity of proceedings; proceedings to correct. No improvement assessment shall be rendered invalid by reason of a failure of the improvement report to contain all of the information required by ORS 264.362, or by reason of a failure to have all of the information required to be in the improvement resolution, the assessment ordinance, the lien docket or notices required to be published and mailed, nor by the failure to list the name of, or mail notice to, the owner of any property as required by ORS 264.362 to 264.394, or by reason of any other error, mistake, delay, omission, irregularity or other act, jurisdiction or otherwise, in any of the proceedings or steps specified, unless it appears that the assessment is unfair or unjust in its effect upon the person complaining. The district board may remedy and correct all such matters by suitable action and proceedings. [1969 c.686 Â§16]

Â Â Â Â Â  264.390 Reassessment. Whenever any assessment, deficit assessment or reassessment for any improvement which has been made by the district is set aside, or its enforcement restrained by any court having jurisdiction thereof, or when the district board is in doubt as to the validity of an assessment, deficit assessment or reassessment, or any part thereof, the district board may make a reassessment in the manner provided by ORS 223.405 to 223.485. [1969 c.686 Â§17]

Â Â Â Â Â  264.392 [1969 c.686 Â§18; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  264.394 Enforcement of assessment lien. (1) In case the whole or any portion of the cost of an improvement is assessed against the property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when they become due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by municipalities and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to districts where applicable. [1969 c.686 Â§19]

BOARD OF COMMISSIONERS

Â Â Â Â Â  264.410 Board; qualification; terms. (1) Except as otherwise provided by this chapter, the power and authority given to districts is vested in and shall be exercised by a board of five commissioners, each of whom shall be an elector of the district. However, if there are fewer than 100 electors of the district, then any individual who owns and maintains real property within the district, pays taxes levied thereon by the district and is an elector registered anywhere in this state may serve as a commissioner. Except as provided by subsection (2) of this section, each commissioner shall be elected for a term of four years.

Â Â Â Â Â  (2) Within 10 days after the formation of a district and the election of the members of the first board, the commissioners shall meet and organize, first taking and subscribing an oath of office. The commissioners first elected shall determine by lot the length of term each shall hold office. The terms of two commissioners shall expire June 30 next following the first regular district election and the terms of three commissioners shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) The board of commissioners shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1955 c.213 Â§3; 1967 c.436 Â§2; 1969 c.666 Â§29; subsection (3) renumbered 264.415; 1971 c.727 Â§80; 1973 c.796 Â§19; 1975 c.647 Â§22; 1981 c.352 Â§1; 1983 c.6 Â§1; 1983 c.83 Â§39; 1983 c.350 Â§102]

Â Â Â Â Â  264.415 [Formerly subsection (3) of 264.410; 1971 c.647 Â§40; 1973 c.796 Â§20; 1975 c.647 Â§23; renumbered 264.190]

Â Â Â Â Â  264.417 Position numbers for commissioners; certification of position number. (1) Each office of commissioner shall be designated by number as Position No. 1, Position No. 2 and so forth.

Â Â Â Â Â  (2) The secretary of a district shall assign a position number to each office on the board. The number so assigned shall be certified by the secretary to the commissioner in office holding that position. A copy of the certification shall be filed with the district elections officer. [1977 c.301 Â§2; 1983 c.350 Â§103]

Â Â Â Â Â  264.420 Calling of special elections. The board of commissioners at any regular meeting may call a special election of the electors of the district. [Amended by 1969 c.666 Â§31; 1971 c.647 Â§41]

Â Â Â Â Â  264.430 Proceedings of board; election of officers; employment of personnel. (1) The board of commissioners shall hold meetings at such time and place within the district as it may determine. The board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings under such rules as it may make.

Â Â Â Â Â  (2) The board shall, at the time of its organization, choose from the commissioners a president, a secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until their successors are elected and qualified. The officers shall have, respectively, the powers and shall perform the duties usual in such cases. A majority shall constitute a quorum to do business and, in the absence of the president, any other member may preside at a meeting.

Â Â Â Â Â  (3) The board of commissioners may employ engineers, superintendents, mechanics, clerks or other persons as it may find requisite, necessary or convenient in carrying on any work of the district and at a rate of remuneration as it may consider just.

Â Â Â Â Â  (4) The board may provide life insurance and retirement or pension plans for employees of a district, if the insurer issuing the policy is licensed to do business in the State of Oregon. [Amended by 1965 c.307 Â§1; 1969 c.344 Â§4; 1969 c.345 Â§4; 1969 c.666 Â§Â§32, 66; 1971 c.403 Â§3]

Â Â Â Â Â  264.440 [Repealed by 1969 c.666 Â§70]

Â Â Â Â Â  264.450 [Amended by 1969 c.666 Â§33; repealed by 1969 c.666 Â§68 and by 1969 c.669 Â§21]

Â Â Â Â Â  264.455 [1961 c.564 Â§2; amended by 1969 c.666 Â§57; repealed by 1969 c.325 Â§4 and by 1969 c.666 Â§67]

Â Â Â Â Â  264.460 [Amended by 1969 c.666 Â§58; 1975 c.647 Â§24; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  264.470 Deposit and withdrawal of moneys; annual reports; records. (1) The money of a district shall be deposited in one or more depositories, as defined in ORS 295.005, to be designated by the board of commissioners. The money shall be withdrawn or paid out only when previously ordered by vote of the board, and upon checks signed by the treasurer or such other person as may be authorized by resolution of the board. Receipts or vouchers, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) All the proceedings of the board of commissioners shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved and shall be open to inspection as public records. [Amended by 1969 c.666 Â§34; 1969 c.694 Â§6; 1971 c.36 Â§3; 2001 c.215 Â§4]

Â Â Â Â Â  264.480 Board of commissioners after merger or consolidation; duties; terms; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding ORS 198.910 and 198.915, when, at an election on consolidation or merger, a majority of the votes cast in each affected district is in favor of merger or consolidation or when merger or consolidation of districts is approved by a final order of a local government boundary commission, if all but one of the affected districts together contain fewer than 20 percent of the electors or owners of land within the successor or surviving district, the district board of the district containing the largest number of electors or owners of land shall serve as the district board of the surviving or successor district. The terms of office of members of the district board of the surviving or successor district chosen under this subsection shall not be affected by the merger or consolidation.

Â Â Â Â Â  (2) The board selected under subsection (1) of this section or ORS 198.912 shall immediately meet as required by ORS 198.910, organize as provided by this chapter and, by resolution, declare the districts merged or consolidated. In areas outside the jurisdiction of a local government boundary commission, the merger or consolidation is complete from the date of adoption of the resolution. Within the jurisdiction of a local government boundary commission, the merger or consolidation takes effect as provided in ORS 199.480 (1)(c).

Â Â Â Â Â  (3) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1983 c.195 Â§2; 1997 c.590 Â§3; 2001 c.138 Â§8]

CONTRACTS

Â Â Â Â Â  264.505 Agreement to supply additional water prior to approval of annexation petition. Before approval of the board of commissioners is given to a petition for annexation, the board shall secure from the independent water supply source of the district, if any, an agreement to supply such additional water as may be needed. [1953 c.682 Â§Â§2,3,4,5,6; 1967 c.436 Â§1; 1969 c.79 Â§1; 1969 c.666 Â§35; 1971 c.727 Â§81]

Â Â Â Â Â  264.510 [Repealed by 1953 c.682 Â§7]

Â Â Â Â Â  264.511 [1969 c.79 Â§3; 1969 c.666 Â§69; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.520 [Amended by 1955 c.163 Â§3; 1969 c.666 Â§36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.530 [Amended by 1969 c.666 Â§37; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.540 Fire hydrants in city joined or annexed to district; reversion of water system in city to district. (1) If a city has been annexed to a district under ORS 198.866 and 198.867 or has been joined to a district under ORS 198.910, the city may designate the location and type of fire hydrants to be installed within the territory of the city. The board of commissioners shall establish the rates for the use of water therefrom as provided in ORS 264.330. The city and the district may by contract determine the entire matter of installation of hydrants and use of water therefrom and payment therefor.

Â Â Â Â Â  (2) The ownership of the water supply system within the city boundaries shall revert to and be vested in the district. [Amended by 1969 c.666 Â§59; 1971 c.727 Â§82; 1983 c.142 Â§13]

Â Â Â Â Â  264.550 Contracts between district and city joined or annexed to district. If a city has been annexed to a district under ORS 198.866 and 198.867 or has been joined to a district under ORS 198.910, the city and the district may:

Â Â Â Â Â  (1) Enter into contracts and agreements to do any act or thing which either could have done if the annexation had not occurred.

Â Â Â Â Â  (2) Contract and agree for the collection by the district of any water user tax or charge imposed by the city upon water users within the territory of the city, and the district thereupon may provide for such collection according to its rules and regulations for the collection of amounts due the district by water users, including but not limited to shutting off the water supply for nonpayment. [1955 c.692 Â§1; 1969 c.666 Â§38; 1971 c.727 Â§83; 1983 c.142 Â§14]

Â Â Â Â Â  264.575 [1961 c.476 Â§Â§2, 3; 1965 c.135 Â§1; 1969 c.666 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.580 [1961 c.476 Â§4; 1969 c.666 Â§60; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.585 [1961 c.476 Â§6; 1969 c.666 Â§61; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.590 [1961 c.476 Â§5; 1969 c.666 Â§62; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.610 [Amended by 1969 c.666 Â§40; 1971 c.601 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.620 [Amended by 1969 c.666 Â§41; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.630 [Amended by 1969 c.666 Â§42; 1971 c.601 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.710 [1953 c.683 Â§1; repealed by 1969 c.666 Â§70]

Â Â Â Â Â  264.715 [1953 c.683 Â§2; 1969 c.666 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.720 [1953 c.683 Â§3; 1969 c.666 Â§63; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.725 [1953 c.683 Â§Â§4, 5; 1969 c.666 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.730 [1953 c.683 Â§6; 1969 c.666 Â§45; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.735 [1953 c.683 Â§7; 1969 c.666 Â§46; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.740 [1953 c.683 Â§8; 1969 c.666 Â§64; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.745 [1953 c.683 Â§9; 1969 c.666 Â§47; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.750 [1953 c.683 Â§10; 1969 c.666 Â§65; repealed by 1971 c.727 Â§203]

EMPLOYEES' RETIREMENT SYSTEM

Â Â Â Â Â  264.810 Employees' retirement system authorized. (1) A district may establish an employees' retirement system. The board of commissioners may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1965 c.348 Â§2; 1969 c.666 Â§48]

Â Â Â Â Â  264.820 District to budget for retirement system. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide on an actuarial reserve basis the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1965 c.348 Â§3]

Â Â Â Â Â  264.830 Employee contributions. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1965 c.348 Â§4]

Â Â Â Â Â  264.840 Limitation on membership. Nothing in this chapter authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1965 c.348 Â§5]

MISCELLANEOUS

Â Â Â Â Â  264.875 Assumption of debts and obligations of district upon dissolution. (1) An irrigation district within which a water district is situated, or a city supplying water to a water district, may enter into a written agreement with a water district contemplating dissolution undertaking to assume, in the event of such dissolution, all of the outstanding debts and obligations of the water district and to continue to furnish water to the inhabitants of the dissolving district for domestic and municipal use for a term therein specified, not to exceed 25 years. Subject to the provisions of this section, the successor city shall, if the dissolution is approved, have the powers and assume the responsibilities, with reference to domestic water supply, as are conferred and imposed upon cities under ORS 223.005 to 223.105, 223.205 to 223.930 and ORS chapter 225. Any person entitled to water service within the area of the dissolved district has the same remedies at law or in equity to enforce the rights of the person to water supply service as are available to enforce the right to water service within the city.

Â Â Â Â Â  (2) The successor city or district shall furnish domestic water supply and service to persons owning or occupying property within the dissolved district on the same terms and conditions as in the case of those owning or occupying property within the city, or elsewhere within the irrigation district. If the district assets and obligations are transferred to a city, the city may charge a rate for the service that is no more than the rate which is uniformly applied to all users in similar classifications outside the city. No such differential rate may be charged, however, unless such a differential is provided for, and specifically limited, by the terms of the agreement made prior to the dissolution. Nothing in this section authorizes a city or an irrigation district to levy an ad valorem real property tax on property outside the city or district.

Â Â Â Â Â  (3) Any debts or obligations assumed by the successor city or by the irrigation district by reason of, or during the period of, its commitment under the agreement shall bind the city or irrigation district until they are fully paid and discharged. No contract shall be effective unless all of the terms thereof are reduced to writing, signed by the entities, and filed with the county clerk as a part of and at the time the findings and plan of dissolution are filed under ORS 198.925. [1971 c.601 Â§5; 1983 c.740 Â§67]

PENALTIES

Â Â Â Â Â  264.990 Penalties. Violation of any provision of ORS 264.346 is a Class D violation. Each day's refusal to remove fire hazards after notice by the inspecting officer to the owner or occupant of the premises whereon such hazard exists shall constitute a separate offense. [1953 c.206 Â§5; 1999 c.1051 Â§168]

_______________



Chapter 265

Chapter 265 Â Cemetery Maintenance Districts

2005 EDITION

CEMETERY MAINTENANCE DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

265.005Â Â Â Â  "District" defined

265.010Â Â Â Â  Formation; filing boundary change with county assessor and Department of Revenue

265.020Â Â Â Â  Area in which district may not be formed

265.050Â Â Â Â  Board of directors; terms

265.075Â Â Â Â  Changing number of members of board of directors

265.100Â Â Â Â  Organization of board; terms of first directors

265.120Â Â Â Â  Special elections

265.130Â Â Â Â  Meetings of board; officers

265.135Â Â Â Â  Application of ORS chapter 255 to district

265.140Â Â Â Â  Powers of district

265.150Â Â Â Â  Disposition of district funds

265.160Â Â Â Â  Interest on unpaid warrants

Â Â Â Â Â  265.005 "District" defined. As used in this chapter, "district" means a cemetery maintenance district organized under this chapter. [2003 c.802 Â§89]

Â Â Â Â Â  265.010 Formation; filing boundary change with county assessor and Department of Revenue. (1) A cemetery maintenance district may be formed in the manner provided by this chapter.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [Amended by 1953 c.69 Â§2; 1957 c.117 Â§1; 1963 c.519 Â§34; 1971 c.727 Â§85; 2001 c.138 Â§9; 2003 c.802 Â§90]

Â Â Â Â Â  265.020 Area in which district may not be formed. A cemetery maintenance district may be formed in an area aggregating not less than 4,000 acres in one body, or in an area of less extent if it has an assessed valuation of not less than $200,000, as shown by the last county assessment roll. [Amended by 1971 c.727 Â§86]

Â Â Â Â Â

Â Â Â Â Â  265.030 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.040 [Amended by 1967 c.609 Â§2; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  265.050 Board of directors; terms. (1) The power and authority given a cemetery maintenance district shall be exercised by and through a board of directors, each member of which shall be an elector of the district.

Â Â Â Â Â  (2) The electors of a district may elect a board of three directors or five directors.

Â Â Â Â Â  (3) Except as provided by ORS 265.100, each director shall be elected to serve for a term of four years.

Â Â Â Â Â  (4) The board of directors shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1971 c.727 Â§88; 1973 c.796 Â§21; 1975 c.647 Â§25; 1983 c.83 Â§40; 1983 c.350 Â§106; 2003 c.284 Â§1]

Â Â Â Â Â

Â Â Â Â Â  265.060 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.070 [Amended by 1961 c.324 Â§1; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  265.075 Changing number of members of board of directors. (1) At a meeting of the board of directors of a cemetery maintenance district, the board may change the number of directors to be elected to the board by a motion approved by an affirmative vote of a majority of the board.

Â Â Â Â Â  (2) If the board votes to change the number of directors to be elected to the board, the board shall notify the county clerk of the county in which the petition to form the district was filed and the Secretary of State within 30 days of taking action.

Â Â Â Â Â  (3) If the board votes to increase the number of directors from three to five, two new directors shall be elected at the next regular district election. The board shall specify the term of office of the new directors to maintain the election schedule for a five-member board as specified in ORS 265.100.

Â Â Â Â Â  (4) If the board votes to decrease the number of directors from five to three, the board shall determine which director positions will be eliminated. A person serving as a director in a position to be eliminated may complete the person's term. The director positions that are eliminated may not be placed on the ballot at a subsequent district election. [2003 c.284 Â§4]

Â Â Â Â Â  265.080 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.090 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.100 Organization of board; terms of first directors. (1) Within 10 days after issuance of their certificates of election, the directors elected as the first board of a district shall meet and organize by first taking and subscribing an oath of office to the effect that they will discharge faithfully the duties of their office to the best of their ability. They first shall determine by lot the length of term each shall hold.

Â Â Â Â Â  (2) If the district has first elected a board of three directors, the term of one director shall expire on June 30 next following the first regular district election and the terms of two directors shall expire on June 30 next following the second regular district election.

Â Â Â Â Â  (3) If the district has first elected a board of five directors, the term of two directors shall expire on June 30 next following the first regular district election and the terms of three directors shall expire on June 30 next following the second regular district election. [Amended by 1971 c.727 Â§90; 1973 c.796 Â§22; 1975 c.647 Â§26; 1983 c.350 Â§107; 2003 c.284 Â§2]

Â Â Â Â Â

Â Â Â Â Â  265.110 [Amended by 1967 c.609 Â§3; 1969 c.669 Â§5; 1971 c.647 Â§50; 1973 c.796 Â§23; 1975 c.647 Â§27; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  265.120 Special elections. The directors at any regular meeting may call a special election of the electors of the district. [Amended by 1971 c.647 Â§51]

Â Â Â Â Â  265.130 Meetings of board; officers. (1) The directors shall hold meetings at such time and place within the district as they may determine upon. They shall hold at least one regular meeting in each month on a day to be fixed by them and may hold such special meetings under such rules as they may make.

Â Â Â Â Â  (2) The directors shall, at the time of their organization, choose from their number a chairperson, a secretary and a treasurer. The secretary and treasurer may be the same person. All officers shall hold their offices until the first regular meeting in January following election and until their successors are elected and qualified. These officers shall have, respectively, powers to perform the duties usual in such cases.

Â Â Â Â Â  (3) A majority shall constitute a quorum to do business. [Amended by 1969 c.345 Â§5]

Â Â Â Â Â  265.135 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§110]

Â Â Â Â Â  265.140 Powers of district. The board of directors shall transact all business pertinent to the affairs of a cemetery maintenance district. The district has the power:

Â Â Â Â Â  (1) To sue and be sued.

Â Â Â Â Â  (2) To purchase, take by gift or devise, own, hold, manage and operate land for cemetery purposes.

Â Â Â Â Â  (3) To acquire in any manner permitted by law existing cemeteries and to manage, operate, enlarge, maintain and beautify them.

Â Â Â Â Â  (4) To plat and lay out in suitable cemetery lots and blocks for burial purposes any land it may own or control.

Â Â Â Â Â  (5) To make such contracts and to purchase and own such personal property as may be necessary or convenient for carrying out the purposes of this chapter.

Â Â Â Â Â  (6) To sell or perpetually lease cemetery lots or tracts for burial purposes.

Â Â Â Â Â  (7) To set aside, at the discretion of the board of directors, not to exceed one-half of the moneys derived from the sale or lease of cemetery lots and tracts as an irreducible maintenance fund. Any money gift or bequest, if so designated in the instrument creating the same, shall be placed and held in the irreducible maintenance fund, and the interest of such fund shall be used in the perpetual upkeep and beautification of the cemetery and lots therein. Such fund shall be invested only in such securities as state funds may be invested in by the State Treasurer under the laws of this state.

Â Â Â Â Â  (8) To do any and all things necessary or convenient for proper ownership, operation, maintenance and management of the district property.

Â Â Â Â Â  (9) To levy a tax on all taxable property within the district, computed in accordance with ORS 308.207, for the purpose of defraying the expenses of operation of the district and purchase of necessary property therefor. [Amended by 1953 c.53 Â§2; 1963 c.9 Â§10; 1971 c.647 Â§52; 1987 c.531 Â§1; 2003 c.802 Â§91]

Â Â Â Â Â  265.150 Disposition of district funds. (1) All funds collected on behalf of the district through the levy of taxes, and all donations, contributions, bequests or equities, or from any other source, shall be deposited with the county treasurer to the credit of the district fund and, except as otherwise provided in subsection (2) of this section, shall be drawn out only upon proper order and warrant or check. The warrant or check shall bear the signature of the treasurer and countersignature of the chairperson.

Â Â Â Â Â  (2) At the request of the district, all funds on deposit with the county treasurer to the credit of the district shall be paid over by the county treasurer to the district. [Amended by 1961 c.516 Â§1]

Â Â Â Â Â  265.160 Interest on unpaid warrants. All warrants for payment of any indebtedness of the cemetery maintenance district which are unpaid for want of funds shall bear interest at a rate to be fixed by the board of directors, but in no event to exceed six percent per annum from the date of indorsement "not paid for want of funds." The aggregate amount of warrants issued shall not exceed the revenue to be received for the year in which the indebtedness is incurred.

Â Â Â Â Â

Â Â Â Â Â  265.170 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.210 [1963 c.389 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.220 [1963 c.389 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  265.230 [1963 c.389 Â§3; repealed by 1971 c.727 Â§203]

_______________



Chapter 266

Chapter 266 Â Park and Recreation Districts

2005 EDITION

PARK AND RECREATION DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

266.010Â Â Â Â  Definitions

266.040Â Â Â Â  Application of ORS chapter 255 to district

266.110Â Â Â Â  Petition for formation

DISTRICT BOARD

266.310Â Â Â Â  Officers of district; qualifications

266.320Â Â Â Â  Number of board members elected at formation election; terms of office

266.325Â Â Â Â  Changing number of board members; election; notice to Secretary of State

266.330Â Â Â Â  Election of board members; terms

266.335Â Â Â Â  Continuing schedule of biennial elections after change in number of board members; powers of Secretary of State

266.340Â Â Â Â  Oath of office of board members

266.370Â Â Â Â  Board as governing power; president and secretary; signing documents; meetings

266.375Â Â Â Â  Manner of electing board members

266.380Â Â Â Â  Changing manner of electing board members; requirements; election

266.385Â Â Â Â  Boundaries of zones for board members; adjustment for population and boundary changes; filing of boundary change with county assessor and Department of Revenue

POWERS AND DUTIES

266.410Â Â Â Â  General district powers

266.420Â Â Â Â  Levy of taxes

266.430Â Â Â Â  Sinking funds

266.440Â Â Â Â  Deposit and disbursement of district moneys

266.450Â Â Â Â  Regulations and orders adopted by board; penalty for violating regulation

266.460Â Â Â Â  District attorney to aid board; special counsel

266.470Â Â Â Â  Disposition of fines

266.480Â Â Â Â  Power to contract bonded indebtedness for certain purposes

266.490Â Â Â Â  Bond election at discretion of board or on petition

266.512Â Â Â Â  General obligation bonds; conditions; interest; advertisement and sale

266.514Â Â Â Â  Revenue bonds; issuance; conditions

266.516Â Â Â Â  Refunding bonds

266.518Â Â Â Â  Contracts with United States

266.530Â Â Â Â  Registration and delivery of bonds; disposition of proceeds

266.540Â Â Â Â  Additional taxes for payment of bond interest and principal; bond sinking fund

266.550Â Â Â Â  Procedure in event board fails to levy bond tax

266.560Â Â Â Â  Redemption of bonds; notice

266.580Â Â Â Â  Payment of bond principal and interest; payment of collection commission

266.590Â Â Â Â  Validation of certain bond issues

GENERAL PROVISIONS

Â Â Â Â Â  266.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "County board" means county court or board of county commissioners of the county.

Â Â Â Â Â  (2) "County" means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (3) "District" means park and recreation district formed under this chapter.

Â Â Â Â Â  (4) "District board" means the governing body of a district.

Â Â Â Â Â  (5) "Owner" means the holder of record title to real property or the vendee under a land sale contract, if there is such a contract. [Subsection (2) (1967 Replacement Part) enacted as 1967 c.574 Â§2; 1969 c.668 Â§1; 1983 c.83 Â§41]

Â Â Â Â Â  266.020 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.030 [1961 c.587 Â§4; 1969 c.668 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.040 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of board members.

Â Â Â Â Â  (b) The conduct of all elections in the district.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§118]

Â Â Â Â Â  266.110 Petition for formation. (1) A community may form a municipal corporation to provide park and recreation facilities for the inhabitants.

Â Â Â Â Â  (2) In addition to other required matters, the petition for formation shall state the number of members to be on the district board and the method of election of the board of the proposed district from among the methods described in ORS 266.375. [Amended by 1957 c.57 Â§1; 1961 c.587 Â§1; 1969 c.668 Â§3; 1971 c.727 Â§91; 1975 c.249 Â§5]

Â Â Â Â Â  266.115 [1961 c.587 Â§3; 1969 c.668 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.120 [Amended by 1969 c.668 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.130 [Amended by 1969 c.668 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.140 [Amended by 1969 c.668 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.150 [Repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  266.160 [Amended by 1969 c.668 Â§8; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.170 [Amended by 1969 c.668 Â§9; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.180 [Amended by 1969 c.668 Â§10; repealed by 1971 c.727 Â§203]

DISTRICT BOARD

Â Â Â Â Â  266.310 Officers of district; qualifications. (1) The officers of the district shall be a board of three or five members, to be elected by the electors of the district, and a secretary, to be appointed by the board.

Â Â Â Â Â  (2) Every elector of a district is qualified to be a member of the board or officer of the district. [Amended by 1957 c.57 Â§2; 1969 c.668 Â§11; 1983 c.83 Â§42; 1983 c.350 Â§113]

Â Â Â Â Â  266.320 Number of board members elected at formation election; terms of office. (1) The number of district board members to be elected shall be three or five, according to the number set forth in the petition for formation. The terms of the first board members shall be determined as provided in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) If a three-member board is to be elected:

Â Â Â Â Â  (a) The candidates receiving the highest and the second highest vote shall be elected to a term expiring June 30 next following the second regular district election.

Â Â Â Â Â  (b) The candidate receiving the third highest vote shall be elected to a term expiring June 30 next following the first regular district election.

Â Â Â Â Â  (3) If a five-member board is to be elected:

Â Â Â Â Â  (a) The candidates receiving the first, second and third highest vote shall be elected to a term expiring June 30 next following the second regular district election.

Â Â Â Â Â  (b) The candidates receiving the fourth and fifth highest vote shall be elected to a term expiring June 30 next following the first regular district election. [Amended by 1957 c.57 Â§3; 1969 c.668 Â§12; 1971 c.647 Â§56; 1971 c.727 Â§192; 1983 c.350 Â§114]

Â Â Â Â Â  266.325 Changing number of board members; election; notice to Secretary of State. (1) This section establishes the procedure for determining the following questions:

Â Â Â Â Â  (a) Whether a district having a three-member board shall increase the number of members to five.

Â Â Â Â Â  (b) Whether a district having a five-member board shall decrease the number of members to three.

Â Â Â Â Â  (2) The question of increasing or decreasing the membership of the district board shall be determined at a regular district election. The district board shall order that the question be submitted to the electors when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing the petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to five members or decreased to three members if a majority of the votes cast on the question favors the increase or decrease. At an election to increase the membership, electors shall vote for candidates to fill the additional positions.

Â Â Â Â Â  (3) Not later than the 40th day before the regular district election at which a question under this section will be submitted, the district elections authority shall notify the Secretary of State. If the electors favor the increase or decrease in board membership, not later than the 30th day after the election, the Secretary of State by rule shall allocate and stagger the terms of the board members under ORS 266.335. [1957 c.57 Â§7; 1983 c.350 Â§115; 1985 c.808 Â§75]

Â Â Â Â Â  266.330 Election of board members; terms. (1) At the regular district election, successors to the board members whose terms expire shall be elected as follows:

Â Â Â Â Â  (a) In an unzoned district, if one board member is to be elected, the candidate receiving the highest vote shall be elected. If two or three board members are to be elected, the candidates receiving the first and second or first, second and third highest vote shall be elected.

Â Â Â Â Â  (b) In a district that is zoned under ORS 266.380:

Â Â Â Â Â  (A) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone shall be elected.

Â Â Â Â Â  (B) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone shall be elected.

Â Â Â Â Â  (2) Except as provided in ORS 266.320 and 266.335, the term of a board member is four years. [Amended by 1957 c.57 Â§4; 1969 c.668 Â§13; 1973 c.796 Â§24; 1975 c.647 Â§28; 1983 c.350 Â§116]

Â Â Â Â Â  266.335 Continuing schedule of biennial elections after change in number of board members; powers of Secretary of State. (1) When a district under ORS 266.325 expands the membership of its district board from three to five members or reduces the membership of its board from five to three members, the Secretary of State by rule shall provide for continuing the schedule of biennial elections of board members as follows:

Â Â Â Â Â  (a) If the board is reduced to three members, at least one member shall be elected at each regular district election.

Â Â Â Â Â  (b) If the board is expanded to five members, at least two members shall be elected at each regular district election.

Â Â Â Â Â  (2) The Secretary of State may adjust and stagger the terms of board members as necessary in order to continue regular biennial elections under subsection (1) of this section.

Â Â Â Â Â  (3) The Secretary of State shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 266.375. [1983 c.350 Â§112]

Â Â Â Â Â  266.340 Oath of office of board members. A district board member when elected shall take the oath of office within 10 days after receiving the certificate of election. [Amended by 1969 c.345 Â§6; 1969 c.668 Â§Â§14,45]

Â Â Â Â Â  266.350 [Repealed by 1971 c.403 Â§18]

Â Â Â Â Â  266.360 [Amended by 1957 c.57 Â§5; 1969 c.668 Â§15; repealed by 1969 c.668 Â§46 and by 1969 c.669 Â§21]

Â Â Â Â Â  266.370 Board as governing power; president and secretary; signing documents; meetings. (1) The park and recreation board shall be the governing power of the district and shall exercise all powers of the district.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president and shall appoint a secretary who need not be a member of the board. In case of the absence, or inability to act, of the president or secretary, the board shall, by order entered upon the minutes, choose a president pro tempore, or secretary pro tempore, or both, as the case may be.

Â Â Â Â Â  (3) All contracts, deeds, warrants, releases, receipts and documents of every kind shall be signed in the name of the district by its president and shall be countersigned by its secretary.

Â Â Â Â Â  (4) The board shall hold such meetings either in the day or evening, as may be necessary.

Â Â Â Â Â  (5) The board shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1983 c.350 Â§119]

Â Â Â Â Â  266.375 Manner of electing board members. (1) The board members may be elected in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) Elected by the electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large may be nominated by electors of zones or by electors of the district, as determined under subsection (3) of this section.

Â Â Â Â Â  (3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition submitted under ORS 266.110 or in the petition or resolution under ORS 266.380. [1975 c.249 Â§2]

Â Â Â Â Â  266.380 Changing manner of electing board members; requirements; election. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method. The question shall be decided by election. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the boundaries or the number of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of nomination and election of board members from among the methods described in ORS 266.375. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustments made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the boundaries or the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [1975 c.249 Â§3; 1983 c.350 Â§120; 1995 c.79 Â§92; 1995 c.534 Â§14]

Â Â Â Â Â  266.385 Boundaries of zones for board members; adjustment for population and boundary changes; filing of boundary change with county assessor and Department of Revenue. (1) The board shall adjust zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1975 c.249 Â§4; 1983 c.350 Â§121; 2001 c.138 Â§10]

POWERS AND DUTIES

Â Â Â Â Â  266.410 General district powers. Every district shall have power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To construct, reconstruct, alter, enlarge, operate and maintain such lakes, parks, recreation grounds and buildings as, in the judgment of the district board, are necessary or proper, and for this purpose to acquire by lease, purchase, gift, devise, condemnation proceedings or otherwise such real and personal property and rights of way, either within or without the limits of the district as, in the judgment of the board, are necessary or proper, and to pay for and hold the same.

Â Â Â Â Â  (4) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (5) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining any lakes, parks, recreation grounds and buildings that may be acquired, or any lawful claims against the district, and the running expenses of the district.

Â Â Â Â Â  (6) To employ all necessary agents and assistants, and to pay the same.

Â Â Â Â Â  (7) To make and enforce regulations:

Â Â Â Â Â  (a) For the removal of garbage and other deleterious substances, and all other sanitary regulations not in conflict with the Constitution, the laws of Oregon or the regulations of the Environmental Quality Commission.

Â Â Â Â Â  (b) Governing the conduct of the users of the facilities of lakes, parks, recreational grounds and buildings within the district.

Â Â Â Â Â  (8) To prohibit any person violating any rule or regulation from thereafter using the facilities of the district for such period as the board may determine.

Â Â Â Â Â  (9) To call necessary or proper elections after the formation of the district.

Â Â Â Â Â  (10) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (11) To compel all residents and owners within the district to connect their houses and habitations with the street sewers, drains or other sewage disposal system.

Â Â Â Â Â  (12) To establish and collect reasonable charges for the use of the facilities of the district and issue appropriate evidence of the payment of such charges.

Â Â Â Â Â  (13) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed. [Amended by 1961 c.587 Â§5; 1969 c.668 Â§16; 1971 c.647 Â§57; 1971 c.727 Â§193; 1983 c.350 Â§122; 2001 c.104 Â§81]

Â Â Â Â Â  266.420 Levy of taxes. Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount in dollars and cents shall not exceed one-half of one percent (0.0050) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. [Amended by 1963 c.9 Â§11; 1969 c.668 Â§17; 1983 c.773 Â§3; 1991 c.459 Â§362]

Â Â Â Â Â  266.430 Sinking funds. The park and recreation board, by resolution duly adopted, may establish sinking funds for the purpose of defraying the costs of acquiring land for park and recreation sites, and for acquiring or constructing buildings or facilities thereon or therein. Any such fund may be created through the inclusion annually within the tax budget of the district of items representing the yearly installments to be credited thereto. The amount of these items shall be collected and credited to the proper fund in the same manner in which taxes levied or revenues derived for other purposes for the district are collected and credited. The balances to the credit of the funds need not be taken into consideration or deducted from budget estimates by the levying authority in preparing the annual budget of the district. None of the moneys in such funds shall be diverted or transferred to other funds, but if unexpended balances remain after disbursement of the funds for the purpose for which they were created, such balances, upon approval by resolution of the park and recreation board, shall be transferred to the operation and maintenance fund of the district.

Â Â Â Â Â  266.440 Deposit and disbursement of district moneys. (1) Except as otherwise provided by ORS 266.530 to 266.580, the money of the district shall be deposited, in the discretion of the district board, either with the county treasurer of the county, in accordance with subsections (2) to (4) of this section, or in one or more banks or savings and loan associations to be designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the secretary and countersigned by the president of the district board. The board may by resolution designate a secretary pro tempore or a president pro tempore who may sign warrants or checks on behalf of the secretary and president, respectively.

Â Â Â Â Â  (2) If district funds are deposited with the county treasurer, when the tax collector pays over to the county treasurer moneys collected for a district, the county treasurer shall keep the moneys in the county treasury as follows:

Â Â Â Â Â  (a) The county treasurer shall place and keep in a fund called the operation and maintenance fund of the district (naming it) the moneys levied by the district board for that fund.

Â Â Â Â Â  (b) The county treasurer shall place and keep in a fund called the construction fund of the district (naming it) the moneys levied by the board for construction, reconstruction and alteration.

Â Â Â Â Â  (3) The county treasurer shall pay out moneys from the funds only upon the written order of the board, signed by the president and countersigned by the secretary. The order shall specify the name of the person to whom the money is to be paid and the fund from which it is to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the board.

Â Â Â Â Â  (4) The county treasurer shall keep the order as a voucher, and shall keep a specific account of receipts and disbursements of money for the district. [Amended by 1969 c.668 Â§18; 1973 c.220 Â§1]

Â Â Â Â Â  266.450 Regulations and orders adopted by board; penalty for violating regulation. (1) Any general regulation of the district board shall be adopted in accordance with ORS 198.510 to 198.600.

Â Â Â Â Â  (2) Orders not establishing a general regulation need not be published or posted, unless otherwise provided by this chapter, but shall be entered in the minutes, and the entry shall be signed by the secretary of the board. An ordinary order shall take effect upon the entry in the minutes.

Â Â Â Â Â  (3) Violation of a regulation enacted under ORS 266.410 (7) is a misdemeanor punishable upon conviction by a fine not to exceed $100 or imprisonment not to exceed five days, or both. [Amended by 1969 c.668 Â§19; 1971 c.268 Â§13]

Â Â Â Â Â  266.460 District attorney to aid board; special counsel. The district board may call upon the district attorney for advice as to any district business. The district attorney shall give advice when called on therefor by the board. The board may at any time employ special counsel for any purpose. [Amended by 1969 c.668 Â§20; 1971 c.268 Â§14]

Â Â Â Â Â  266.470 Disposition of fines. All fines for violation of any regulation or order of the district board shall, when paid to the secretary of the board, be deposited by the district in the operation and maintenance fund of the district. [Amended by 1969 c.668 Â§21; 1971 c.268 Â§15; 1973 c.220 Â§2]

Â Â Â Â Â  266.480 Power to contract bonded indebtedness for certain purposes. A district has the power to contract a bonded indebtedness for the purpose of providing funds:

Â Â Â Â Â  (1) To acquire land, rights of way, interests in land, buildings and equipment.

Â Â Â Â Â  (2) To improve land and develop parks and recreation grounds.

Â Â Â Â Â  (3) To construct, reconstruct, improve, repair and furnish buildings, gymnasiums, swimming pools, golf courses, driving ranges, boat marinas and recreational facilities of every kind.

Â Â Â Â Â  (4) To acquire equipment of all types, including vehicular equipment necessary for and in the use, development and improvement of the lands and facilities of the district.

Â Â Â Â Â  (5) To pay the costs, expenses and attorney fees incurred in the issue and sale of the bonds.

Â Â Â Â Â  (6) To fund or refund outstanding indebtedness, or for any one or combination of any such purposes. [Amended by 1969 c.668 Â§22]

Â Â Â Â Â  266.490 Bond election at discretion of board or on petition. (1) For the purpose of providing funds with which to put into effect one or any combination of any of the purposes authorized under ORS 266.480, the district board, when authorized by a majority of those voting at an election called for that purpose, may borrow money and sell and dispose of general obligation bonds.

Â Â Â Â Â  (2) The district board:

Â Â Â Â Â  (a) May order an election under this section on its own resolution; or

Â Â Â Â Â  (b) Shall order an election under this section when a petition is filed as provided in this section.

Â Â Â Â Â  (3) A petition shall specify a dollar amount for carrying out any one or more of the purposes authorized by ORS 266.480. The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. [Amended by 1967 c.609 Â§4; 1969 c.668 Â§23; 1975 c.627 Â§3; 1979 c.190 Â§410; 1983 c.350 Â§123]

Â Â Â Â Â  266.500 [Amended by 1969 c.668 Â§24; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.510 [Amended by 1963 c.9 Â§12; repealed by 1969 c.668 Â§25 (266.512 enacted in lieu of 266.510 and 266.520)]

Â Â Â Â Â  266.512 General obligation bonds; conditions; interest; advertisement and sale. (1) Whenever authorized by the electors, the district board may issue general obligation bonds of the district, not exceeding in value the amount stated in the notice of election and for the purpose therein named, bearing interest at a rate determined by the board, payable semiannually, redeemable at such time or times as the board may, at the time of providing for the issuance thereof, determine, but due and payable not to exceed 30 years from date.

Â Â Â Â Â  (2) The aggregate amount of general obligation bonds issued and outstanding at any one time shall in no case exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) General obligation or revenue bonds must recite that they are issued under this chapter. All bonds shall be signed by the president of the district board, attested by the secretary and registered by the county treasurer. The interest coupons thereto annexed shall be signed by the president and secretary, by their original or engraved facsimile signatures.

Â Â Â Â Â  (4) All general obligation and revenue bonds issued, including refunding bonds, shall be advertised and sold in the manner prescribed by ORS 287.014 to 287.022 for the sale of bonds of cities of this state. [1969 c.668 Â§26 (enacted in lieu of 266.510 and 266.520); 1981 c.94 Â§15; 1991 c.459 Â§363]

Â Â Â Â Â  266.514 Revenue bonds; issuance; conditions. In addition to the authority to issue general obligation bonds, a district, when authorized by a majority of those voting at an election called for that purpose, may sell and dispose of revenue bonds, and pledge as security therefor all or any part of the unobligated net revenue of the district or a recreational facility of the district, to purchase, acquire, construct, reconstruct or improve a facility, or to perform any of those acts in combination, for any authorized purpose. Revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only. Revenue bonds shall not be subject to the limitation provided by ORS 266.512 applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the limits of the district. Revenue bonds shall be payable solely from such part of the revenue of the district as remains after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [1969 c.668 Â§26a]

Â Â Â Â Â  266.516 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the district board without submitting to the electors the question of authorizing the issuance of such bonds. [1969 c.668 Â§26b]

Â Â Â Â Â  266.518 Contracts with United States. (1) In carrying out the powers conferred by this chapter, a district may contract with the United States or any agency thereof for the acquisition, construction, reconstruction, maintenance and operation, or any of them, of park and recreation facilities.

Â Â Â Â Â  (2) Contract provisions for repayment of any loan from the United States, and the bonds securing the payment of the same, if any are issued, may be of such denomination, for such term not exceeding 50 years and may call for the payment of such interest not exceeding seven percent per annum, may provide for such installments and for repayment of the principal at such times, as may be required by the federal laws and as may be agreed upon between the district board and the United States agency. [1969 c.668 Â§26c; 1973 c.86 Â§1]

Â Â Â Â Â  266.520 [Repealed by 1969 c.668 Â§25 (266.512 enacted in lieu of 266.510 and 266.520)]

Â Â Â Â Â  266.530 Registration and delivery of bonds; disposition of proceeds. (1) The county treasurer shall register each bond issued pursuant to ORS 266.480 in a book kept for that purpose in the office of the county treasurer, noting the district, amount, date, time and place of payment, rate of interest and such other facts as may be deemed proper.

Â Â Â Â Â  (2) The county treasurer shall cause the bonds to be delivered promptly to the purchasers upon payment therefor, and shall hold the proceeds of the sale of the bonds subject to the order of the district board to be used solely for the purpose for which the bonds were issued.

Â Â Â Â Â  (3) When the bonds have been so executed, registered and delivered, their legality shall not be open to contest by the district or by any person or corporation for or on its behalf, for any reason whatever. [Amended by 1969 c.668 Â§27]

Â Â Â Â Â  266.540 Additional taxes for payment of bond interest and principal; bond sinking fund. (1) The district board shall ascertain and levy annually, in addition to all other taxes, a direct annual ad valorem tax on all taxable property in the district, which tax shall be outside of and in addition to the annual levy limitation contained in ORS 266.420, and which tax shall be for an amount sufficient:

Â Â Â Â Â  (a) To pay the interest accruing on the bonds promptly as it becomes due.

Â Â Â Â Â  (b) To raise a percentum of the principal of the bonds as will, in equal annual installments, be sufficient to retire all the bonds as they mature.

Â Â Â Â Â  (2) The funds derived from such tax levies shall be retained by the county treasurer, and kept by the county treasurer in a separate fund to be known as and designated "______ Park and Recreation District bond interest and sinking fund." The fund shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of the fund shall be credited thereto and become a part thereof. [Amended by 1969 c.668 Â§28]

Â Â Â Â Â  266.550 Procedure in event board fails to levy bond tax. If the district board fails or refuses to levy the tax necessary for the interest, principal or sinking fund, the county treasurer shall ascertain and certify the amount necessary to the county board. The county board shall then levy a tax sufficient to raise the sum so required and ascertained by the county treasurer. The proper county officer having power to extend county taxes shall extend such tax upon the tax roll of the county upon the taxable property of the district. The proper county officer whose duty it is to collect taxes shall collect such tax according to law, and shall pay the funds so collected into the county treasury to the credit of the bond interest and sinking fund of the district to be used in the payment of the bonds and interest. [Amended by 1969 c.668 Â§29]

Â Â Â Â Â  266.560 Redemption of bonds; notice. (1) Whenever the amount of any sinking fund created under ORS 266.480 and 266.540 equals the amount, principal and interest, of any bond then due or subject under the pleasure or option of the district to be paid or redeemed, the county treasurer of the county in which the district is located shall notify the holder of the bond and shall publish a notice in the newspaper published nearest to the district.

Â Â Â Â Â  (2) The county treasurer shall, within 30 days from the date of the notice, redeem and pay any bond then redeemable and payable, giving priority according to the date of issuance numerically, upon presentation of the bond at the place of payment specified therein.

Â Â Â Â Â  (3) In case any holder of such bonds fails to present them at the time mentioned in the notice the interest thereon shall cease, and the county treasurer shall thereafter pay only the amount of the bond and the interest accrued thereon up to the last day of the time of redemption mentioned in the notice.

Â Â Â Â Â  (4) When any bonds are so redeemed or paid, the county treasurer shall cause them to be canceled and write across the face thereof "redeemed" and the date of redemption, and shall deliver them to the district board, taking its receipt therefor. [Amended by 1969 c.668 Â§30]

Â Â Â Â Â  266.570 [Repealed by 1969 c.668 Â§47]

Â Â Â Â Â  266.580 Payment of bond principal and interest; payment of collection commission. (1) The principal of and the interest on the bonds shall be payable in lawful money of the United States of America at the office of the treasurer of the county or at the fiscal agency of the State of Oregon in the city of New York, at the option of the purchaser thereof.

Â Â Â Â Â  (2) The county treasurer must cause to be paid out of any money in the hands of the county treasurer belonging to the district the interest on or principal of any bond issued pursuant to ORS 266.480 promptly when and as the same becomes due at the place of payment designated in the coupons or bonds.

Â Â Â Â Â  (3) All coupons or bonds so paid must be immediately reported to the district board.

Â Â Â Â Â  (4) No county treasurer or district board shall pay to the purchaser of any bond issued pursuant to ORS 266.480 or to any agency representing such purchaser, any commission whatsoever for collection of the interest on or principal of any bond so issued.

Â Â Â Â Â  (5) The county treasurer shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem such bonds or coupons until the day they are due. [Amended by 1969 c.668 Â§31]

Â Â Â Â Â  266.590 Validation of certain bond issues. All proceedings taken prior to March 18, 1949, in the authorization and issuance of bonds by any district pursuant to ORS 266.480 to 266.512 and 266.530 to 266.580 hereby are validated, ratified, confirmed and approved, notwithstanding any defects and irregularities in the proceedings or any part thereof, and notwithstanding that the amount of the bonded indebtedness to be incurred was not stated upon the ballot used in the election authorizing the issuance of the bonds. [Amended by 1969 c.668 Â§32]

Â Â Â Â Â  266.610 [1967 c.574 Â§3; 1969 c.668 Â§33; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.620 [1967 c.574 Â§4; 1969 c.668 Â§34; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.630 [1967 c.574 Â§5; 1969 c.668 Â§35; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.640 [1967 c.574 Â§6; 1969 c.668 Â§36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.650 [1967 c.574 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.660 [1969 c.668 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  266.670 [1969 c.668 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.680 [1969 c.668 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.710 [1967 c.574 Â§8; 1969 c.668 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.720 [1967 c.574 Â§Â§9, 10; 1969 c.668 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.730 [1967 c.574 Â§11; 1969 c.668 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.740 [1967 c.574 Â§12; 1971 c.647 Â§61; repealed by 1971 c.727 Â§203]

Â Â Â Â Â

Â Â Â Â Â  266.750 [1967 c.574 Â§13; repealed by 1971 c.727 Â§203]

_______________



Chapter 267

Chapter 267 Â Mass Transit Districts; Transportation Districts

2005 EDITION

MASS TRANSIT AND TRANSPORTATION DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

VEHICLE REGISTRATION FEES

267.001Â Â Â Â  Authority of certain mass transit and transportation districts to impose vehicle registration fees

MASS TRANSIT DISTRICTS

(Generally)

267.010Â Â Â Â  Definitions for ORS 267.010 to 267.390

267.020Â Â Â Â  Transfer of transit system to metropolitan service district; effect of transfer order

267.030Â Â Â Â  Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles

(Formation)

267.080Â Â Â Â  Creation of district; district jurisdiction

267.085Â Â Â Â  Resolution to form district; content; filing

267.090Â Â Â Â  Directors; appointment; term; vacancies; Governor to fix time of first meeting

267.095Â Â Â Â  Terms of directors first appointed

267.097Â Â Â Â  Governor to solicit recommendations for director in standard metropolitan statistical area with population over 400,000

267.107Â Â Â Â  Resolution to create certain districts; contents

267.108Â Â Â Â  Director election and district formation election under ORS 267.107 held at same time; designation of subdistricts

267.109Â Â Â Â  Costs of election under ORS 267.107

267.112Â Â Â Â  Directors for districts formed under ORS 267.107; terms; vacancies; compensation and expenses

267.114Â Â Â Â  Minimum area of district

(Board; Ordinances)

267.120Â Â Â Â  Officers of board; terms; oath

267.125Â Â Â Â  Meetings of board; quorum

267.130Â Â Â Â  Additional compensation prohibited

267.135Â Â Â Â  General manager; qualifications; term; removal

267.140Â Â Â Â  Duties of general manager

267.145Â Â Â Â  General manager's attendance at board meetings; pro tempore manager

267.150Â Â Â Â  Ordinances; regulating use of facilities; public hearings; route, schedule changes

267.170Â Â Â Â  Initiative and referendum

(Powers)

267.200Â Â Â Â  Existence, status and general powers of districts

267.205Â Â Â Â  Classification and designation of service areas; determination of area financing

267.207Â Â Â Â  Change of district boundaries; elector approval; withdrawal of service from area; territorial jurisdiction of district; boundary commission exemption

267.208Â Â Â Â  Effective date of change of boundaries; filing boundary change with county assessor and Department of Revenue

267.210Â Â Â Â  Preparation of general plan for mass transit system; content; revision

267.218Â Â Â Â  Feasibility reports and public bidding not required for construction and improvement projects costing less than $50,000

267.225Â Â Â Â  Intergovernmental agreements; condemnation of authority; joint occupancy

267.227Â Â Â Â  Relationship with Oregon Mass Transportation Financing Authority

267.230Â Â Â Â  Exemption from public utility or railroad regulation

267.235Â Â Â Â  Protection of employees' rights when an operating transportation system is acquired

267.237Â Â Â Â  Criminal records check; fitness determinations; rules regarding dissemination

267.240Â Â Â Â  Accessibility of facilities and equipment to elderly and disabled

267.245Â Â Â Â  District exempt from right of way fencing requirements

(Withdrawal of Territory From District)

267.250Â Â Â Â  Definitions for ORS 267.250 to 267.263

267.253Â Â Â Â  Petition for withdrawal from district; filing period; number of signatures; contents of petition

267.255Â Â Â Â  Hearing on petition; notice

267.257Â Â Â Â  Study of area proposed to be withdrawn; approval or denial of withdrawal; judicial review

267.260Â Â Â Â  Withdrawal ordinance; effective date; adjustment in district tax rate as result of withdrawal

267.263Â Â Â Â  Withdrawal of territory not subject to boundary commission review

267.265Â Â Â Â  Use of moneys derived from withdrawal of territory from district

(Finances)

267.300Â Â Â Â  Authority of district to finance system

267.302Â Â Â Â  Restrictions on financing for districts formed under ORS 267.107

267.305Â Â Â Â  Levy, collection, enforcement of ad valorem taxes

267.310Â Â Â Â  Revolving fund; authority to levy ad valorem taxes for fund

267.320Â Â Â Â  User charges, fees and tolls; persons over 65

267.325Â Â Â Â  Lease purchase agreements

267.330Â Â Â Â  General obligation bonds; conditions; interest rate; payment of principal and interest; pledge of net revenue

267.334Â Â Â Â  Electoral approval for issuance of general obligation bonds by Tri-Met to fund extension of light rail

267.335Â Â Â Â  Authority to issue revenue bonds; interest-bearing warrants

267.340Â Â Â Â  Refunding bonds

267.345Â Â Â Â  Advertisement and sale of bonds

267.360Â Â Â Â  Business, trade, occupational and professional licenses and fees; exceptions

267.370Â Â Â Â  District taxing authority

267.380Â Â Â Â  Definitions for ORS 267.380 and 267.385

267.385Â Â Â Â  Employer payroll tax; collection; enforcement

267.390Â Â Â Â  Acceptance of funds from United States

267.400Â Â Â Â  Authority to issue short-term obligations; conditions; manner of sale

267.410Â Â Â Â  Certain districts authorized to impose employer payroll tax on state agencies and political subdivisions

267.420Â Â Â Â  Employer payroll tax on State of Oregon and political subdivisions; requirements for tax ordinance

267.430Â Â Â Â  Certain state agencies exempt from employer payroll tax

TRANSPORTATION DISTRICTS

(Generally)

267.510Â Â Â Â  Definitions for ORS 267.510 to 267.650

267.515Â Â Â Â  Application of ORS chapter 255 to district

267.517Â Â Â Â  Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles

(Formation)

267.520Â Â Â Â  Method of forming district

267.530Â Â Â Â  Establishment of permanent tax rate limit at time of formation

(Board)

267.540Â Â Â Â  Governing body; term; vacancies; chairperson; rules of procedure; report to legislature

(Powers)

267.550Â Â Â Â  Status of district

267.560Â Â Â Â  General powers

267.570Â Â Â Â  Powers relating to public transportation

267.575Â Â Â Â  Preparation of public transit system plan; contents; revision

267.580Â Â Â Â  Employees

267.590Â Â Â Â  Interagency agreements

267.610Â Â Â Â  Exemption from public utility regulation

(Finances)

267.615Â Â Â Â  Financing methods

267.620Â Â Â Â  Power to levy taxes

267.622Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

267.630Â Â Â Â  Issuance of bonds

267.640Â Â Â Â  Refunding bonds

267.650Â Â Â Â  Finance elections

PENALTIES

267.990Â Â Â Â  Penalties

VEHICLE REGISTRATION FEES

Â Â Â Â Â  267.001 Authority of certain mass transit and transportation districts to impose vehicle registration fees. Subject to ORS 801.040 to 801.042, 801.237 and 803.445, for the purpose of exercising any power the district, as defined in ORS 801.237, is authorized to exercise, the district may impose registration fees on vehicles under ORS 803.445. [1989 c.864 Â§11]

MASS TRANSIT DISTRICTS

(Generally)

Â Â Â Â Â  267.010 Definitions for ORS 267.010 to 267.390. As used in ORS 267.010 to 267.390, unless the context requires otherwise:

Â Â Â Â Â  (1) "District" means a mass transit district established under ORS 267.010 to 267.390.

Â Â Â Â Â  (2) "District board" or "board" means the board of directors of a district.

Â Â Â Â Â  (3) "Mass transit system" or "transit system" means the property, equipment and improvements of whatever nature owned, used, constructed, maintained, controlled or operated to provide mass transportation for passengers or to provide for the movement of people, including park-and-ride stations, transfer stations, parking lots, malls, and skyways, provided that nothing contained herein shall limit the power of a city to exercise its general powers over or provide such stations, lots, malls, or skyways.

Â Â Â Â Â  (4) "Standard metropolitan statistical area" means an area designated and published by the United States Bureau of the Budget as a standard metropolitan statistical area. [1969 c.643 Â§1; 1973 c.116 Â§1]

Â Â Â Â Â  267.020 Transfer of transit system to metropolitan service district; effect of transfer order. When a metropolitan service district organized under ORS chapter 268 functions in a mass transit district organized under ORS 267.010 to 267.390, the governing body of the metropolitan district may at any time order transfer of the transit system of the transit district to the metropolitan district, whereupon:

Â Â Â Â Â  (1) The governing body of the transit district shall transfer title to, and possession of, the transit system and of all books, records, files, documents, and other property of the transit district to the metropolitan district.

Â Â Â Â Â  (2) The metropolitan district shall be responsible for all the liabilities and obligations imposed upon or assumed by the transit district.

Â Â Â Â Â  (3) For purposes of mass transit the metropolitan district shall have all the rights, powers, privileges and immunities, and be subject to all the duties and obligations, of a mass transit district under ORS 267.010 to 267.390, insofar as they are consistent with ORS chapter 268.

Â Â Â Â Â  (4) The boundaries of the metropolitan district shall, for purposes of mass transit, be extended to encompass all the territory of the transit district.

Â Â Â Â Â  (5) The transit district shall be dissolved and the offices of its directors terminated. [1969 c.643 Â§40; 1997 c.833 Â§26]

Â Â Â Â Â  267.030 Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles. (1) To the maximum extent possible, motor vehicles subject to the control of a district shall use alternative fuel for operation.

Â Â Â Â Â  (2) To the extent that it is economically and technologically possible, all motor vehicles purchased or leased by the board of the district shall be capable of using alternative fuel. However, this subsection does not apply if the vehicle will be primarily used in an area that does not have and cannot reasonably be expected to establish an alternative fuel refueling station or if the district is unable to secure financing sufficient to cover additional costs resulting from the requirement of this subsection.

Â Â Â Â Â  (3) Prior to July 1 of each year, the board of the district shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

Â Â Â Â Â  (a) The number of purchases and leases of vehicles capable of using alternative fuel;

Â Â Â Â Â  (b) The number of conversions of vehicles from the use of gasoline or diesel fuel to the use of alternative fuel;

Â Â Â Â Â  (c) The quantity of each type of alternative fuel used; and

Â Â Â Â Â  (d) Any other information required by the Department of Environmental Quality and the State Department of Energy to carry out their functions under subsection (4) of this section.

Â Â Â Â Â  (4) If the Department of Environmental Quality and State Department of Energy determine that the use of alternative fuel required by this section has been effective in reducing total annual motor vehicle emissions in the district, the motor vehicles subject to the control of the board of the district shall be capable of using alternative fuel, to the maximum extent possible.

Â Â Â Â Â  (5) The board of the district shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

Â Â Â Â Â  (6) As used in this section, "alternative fuel" means any fuel determined by the Department of Environmental Quality to be less polluting than conventional gasoline, including but not necessarily limited to reformulated gasoline, low sulphur diesel fuel, natural gas, liquified petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity. [1991 c.730 Â§2; 2003 c.186 Â§12]

(Formation)

Â Â Â Â Â  267.080 Creation of district; district jurisdiction. As provided by ORS 267.010 to 267.390, a mass transit district may be created in any standard metropolitan statistical area for the purpose of providing a mass transit system for the people of the district. Except as otherwise provided in ORS 267.107 (2)(c), the territorial jurisdiction of the district may include all territory within the geographic boundaries of every Oregon county in that standard metropolitan statistical area. [Formerly 267.100]

Â Â Â Â Â  267.085 Resolution to form district; content; filing. (1) In addition to and not in lieu of other actions authorized for the initiation of proceedings to form a mass transit district, the governing body of the most populous city in a standard metropolitan statistical area may by resolution propose formation of a mass transit district, if that city has a local transit system and if the governing body finds that area-wide mass transit needs cannot be met by local transit operation. The resolution of the governing body shall be addressed to and filed with the county board of the principal county and proceedings conducted as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (2) A certified copy of the order forming a mass transit district shall be filed with the Governor. [Formerly 267.105]

Â Â Â Â Â  267.090 Directors; appointment; term; vacancies; Governor to fix time of first meeting. Except as provided in ORS 267.112:

Â Â Â Â Â  (1) District board members shall not be elected at the time of formation, but if a district is formed, the Governor shall, within 60 days after receiving a certified copy of the formation order, appoint from subdistricts the members of the first board of directors of the district, designate one the temporary chairperson, and fix the time and place of the organizational meeting. If the district has formed before October 4, 1977, the Governor, within 60 days after October 4, 1977, shall appoint from subdistricts a new board of directors, designate one as temporary chairperson, and fix the time and place of the organizational meeting.

Â Â Â Â Â  (2) The board of directors of a mass transit district shall consist of seven members. One director shall be appointed from each of seven subdistricts. The Governor shall appoint as one of the directors a person who regularly uses the services provided by a mass transit system. Directors shall reside in the subdistrict from which they are respectively appointed. The subdistricts shall be as nearly equal in population as possible based on the latest federal census, and shall be designed to assure representation of the most populous city, other cities and unincorporated territory in the proposed district proportionate to their respective populations provided that if less than the entire district is taxed by the district, the subdistricts shall be wholly within the taxed area. The district or, if the taxed area is less than the entire district, the taxed area shall be divided into subdistricts initially, and after each succeeding federal census, by the Secretary of State.

Â Â Â Â Â  (3) The term of office of a director is four years, but each director shall serve at the pleasure of the Governor. Before the expiration of the term of a director, the director's successor shall be appointed. A director is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to serve for the unexpired term. A director whose term has expired shall continue to serve until the appointment of a successor unless discharged by the Governor.

Â Â Â Â Â  (4) All appointments of members of the board by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [Formerly 267.110]

Â Â Â Â Â  267.095 Terms of directors first appointed. Except as provided in ORS 267.112:

Â Â Â Â Â  (1) Notwithstanding ORS 267.090, the terms of three of the directors of the first board of a district expire on the first Tuesday in the second January after the date of their appointment.

Â Â Â Â Â  (2) The terms of four of the directors so appointed expire on the first Tuesday in the fourth January after the date of their appointment.

Â Â Â Â Â  (3) The respective terms of the directors of the first board shall be determined by the Governor. [Formerly 267.115]

Â Â Â Â Â  267.097 Governor to solicit recommendations for director in standard metropolitan statistical area with population over 400,000. Before appointing a director to the board of a district situated in a standard metropolitan statistical area with a population exceeding 400,000, the Governor shall solicit from each city and county located wholly or partly within the subdistrict for which the appointment will be made recommendations of qualified individuals for the position. [1985 c.678 Â§2]

Â Â Â Â Â  267.100 [1969 c.643 Â§2; 1977 c.347 Â§3; 1979 c.877 Â§3; renumbered 267.080]

Â Â Â Â Â  267.105 [1969 c.643 Â§3; 1971 c.727 Â§95; renumbered 267.085]

Â Â Â Â Â  267.107 Resolution to create certain districts; contents. Notwithstanding ORS 267.085:

Â Â Â Â Â  (1) The governing body of the most populous city in a standard metropolitan statistical area may by resolution propose creation of a mass transit district if the governing body finds that area-wide mass transit needs cannot be met by local transit operation.

Â Â Â Â Â  (2) The resolution of the governing body shall:

Â Â Â Â Â  (a) Be considered at a public hearing only after notice as required for regular consideration of other resolutions by city charter or ordinance;

Â Â Â Â Â  (b) Include findings of the need for creation of a mass transit district in the affected area;

Â Â Â Â Â  (c) Describe the boundaries of the proposed district, which may be limited to a proposed service area but which may not extend beyond the limits of the city's urban growth boundary; and

Â Â Â Â Â  (d) If approved, be addressed to and filed with the governing body of the county in which the proposed district is principally situated.

Â Â Â Â Â  (3) Upon receipt of the resolution under subsection (2) of this section the county governing body shall commence district formation proceedings as provided in ORS 198.705 to 198.955 and 267.108. [1977 c.347 Â§2; 1979 c.585 Â§1; 1999 c.454 Â§3]

Â Â Â Â Â  267.108 Director election and district formation election under ORS 267.107 held at same time; designation of subdistricts. (1) Notwithstanding the provisions of ORS 198.810 (3), the county governing body shall order an election within the proposed district for approval or disapproval by the electors voting on the question of formation of a district under ORS 267.107 and for election of seven district directors.

Â Â Â Â Â  (2) In addition to the requirements of ORS 198.815 (2), the order calling an election for creation of a district initiated under ORS 267.107 shall describe the boundaries of the seven subdistricts of the proposed district from each of which a director is to be elected. The subdistricts shall be as nearly equal in population as possible based on the latest federal decennial census, shall, where practicable, follow election precinct boundaries and shall together encompass the entire area of the proposed district. [1979 c.585 Â§5; 1985 c.678 Â§4; 2005 c.747 Â§5]

Â Â Â Â Â  267.109 Costs of election under ORS 267.107. The expenses incurred for the election held under ORS 267.080, 267.107, 267.112 and this section shall be paid by:

Â Â Â Â Â  (1) The district, if the resolution is approved by the people.

Â Â Â Â Â  (2) Each county participating in the election in the proportion of the number of precincts in the county voting on the resolution to the total number of precincts voting on the resolution, if the resolution is rejected by the people. [1977 c.347 Â§5]

Â Â Â Â Â  Note: 267.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.110 [1969 c.643 Â§4; 1971 c.727 Â§96; 1975 c.142 Â§1; 1975 c.632 Â§3; 1977 c.728 Â§1; 1981 c.496 Â§1; renumbered 267.090]

Â Â Â Â Â  267.112 Directors for districts formed under ORS 267.107; terms; vacancies; compensation and expenses. (1) If formation of a district is initiated by resolution adopted and filed in accordance with ORS 267.107, upon the submitting of a formation order by the county governing body to the proposed district electors, one district director shall be elected from each of the seven subdistricts described in the order calling an election for district creation. A director shall reside in the subdistrict from which the director is nominated and elected.

Â Â Â Â Â  (2) The board of directors of the district shall consist of the seven directors elected from subdistricts under subsection (1) of this section.

Â Â Â Â Â  (3) After the initial formation of a district, the Secretary of State, after each decennial federal census, shall modify the boundaries of the subdistricts so that the subdistricts remain as nearly equal in population as possible based on the latest federal census.

Â Â Â Â Â  (4) The term of office of a director shall be four years, provided, however, that three of the first elected directors shall initially have a term of office expiring June 30 of the next odd-numbered year following district formation and four of the first elected directors shall initially have a term of office expiring June 30 of the next odd-numbered year not less than two years following district formation. The first elected directors of the district, upon taking office, shall by lot, supervised by the board, determine which three directors shall have the shorter initial terms and which four shall have the longer initial terms. When a vacancy occurs in the office of a director, the remaining members of the board shall appoint a resident of the affected subdistrict to serve until June 30 of the next odd-numbered year, in which year a director shall be elected to serve the remainder of the unexpired term. A director whose term has expired shall continue to serve until the election of a successor.

Â Â Â Â Â  (5) Directors shall not be entitled to compensation for their services but shall be entitled to reimbursement for actual and necessary expenses incurred or paid in the performance of their duties as members of the board. [1975 c.632 Â§2; 1977 c.347 Â§4; 1977 c.728 Â§2a; 1979 c.585 Â§2; 1985 c.678 Â§5]

Â Â Â Â Â  267.114 Minimum area of district. The territorial boundaries of a mass transit district whose formation was initiated under ORS 267.107 shall include, as a minimum area, all of the territory within the urban growth boundary, as the urban growth boundary may exist from time to time, of the city that proposed creation of the mass transit district. [1999 c.454 Â§2]

Â Â Â Â Â  267.115 [1969 c.643 Â§5; 1975 c.632 Â§4; renumbered 267.095]

(Board; Ordinances)

Â Â Â Â Â  267.120 Officers of board; terms; oath. (1) The board shall choose from among its members, by majority vote of the members, a president, vice president, treasurer and secretary, to serve for terms of two years.

Â Â Â Â Â  (2) Each director, before entering upon the duties of office, shall take and subscribe to an oath that the director will honestly, faithfully and impartially perform duties as a director and disclose any conflict of interest the director may have in any matter to be acted upon by the board. A copy of the oath shall be filed with the secretary of the board. [1969 c.643 Â§6; 1971 c.23 Â§7; 1971 c.403 Â§4; 1975 c.605 Â§15]

Â Â Â Â Â  267.125 Meetings of board; quorum. The district board shall hold regular monthly meetings at a time and place fixed by the rules of the board. Special meetings may be held when called by the president of the board or when called by a majority of the members. However, five days' notice of a special meeting shall be given by the secretary to each member not joining in the call. A majority of the members constitutes a quorum for the transaction of business. [1969 c.643 Â§7]

Â Â Â Â Â  267.130 Additional compensation prohibited. No officer or employee of the district shall offer, solicit or accept money or any other thing of value as a consideration, in addition to the salary paid the officer or employee by the district, for services performed within the scope of the official duties of the officer or employee. [1969 c.643 Â§13; 1971 c.23 Â§8]

Â Â Â Â Â  267.135 General manager; qualifications; term; removal. (1) The board shall appoint a general manager on the basis of the qualifications of the general manager with special reference to the actual experience in or knowledge of accepted practices in respect to the duties of the office of the general manager. A general manager shall hold office for an indefinite term and may be removed by the board only by an affirmative vote of a majority of the members.

Â Â Â Â Â  (2) Before a general manager is removed, the general manager shall upon demand be given a written statement of the reasons for removal. If requested, the general manager shall be given an open hearing at a meeting of the board before the final vote for removal. However, the board may by resolution suspend the general manager from office pending a hearing. The action of the board in suspending or removing a general manager, if approved by a majority of the members of the board, may be reconsidered by the board but is otherwise final and not subject to appeal. [1969 c.643 Â§14]

Â Â Â Â Â  267.140 Duties of general manager. A general manager of a district shall:

Â Â Â Â Â  (1) Have full charge of the acquisition, construction, maintenance and operation of the transit system of the district.

Â Â Â Â Â  (2) Have full charge of the administration of the business affairs of the district.

Â Â Â Â Â  (3) Enforce all ordinances adopted by the board.

Â Â Â Â Â  (4) Administer the personnel system adopted by the board and, except for officers appointed by the board, appoint, discipline or remove all officers and employees, subject to ORS 267.010 to 267.390 and the rules of the board.

Â Â Â Â Â  (5) Prepare and submit to the board within 30 days after the end of each fiscal year a complete report of the finances and administrative activities of the district for that preceding fiscal year.

Â Â Â Â Â  (6) Keep the board advised as to the needs of the district.

Â Â Â Â Â  (7) Prepare all plans and specifications for acquisition of equipment or construction of improvements or facilities for the district.

Â Â Â Â Â  (8) Cause to be installed and maintained a system of auditing and accounting which shows completely and at all times the financial condition of the district.

Â Â Â Â Â  (9) Devote the entire working time of the general manager to the business of the district.

Â Â Â Â Â  (10) Perform such other duties as the board requires by resolution. [1969 c.643 Â§15]

Â Â Â Â Â  267.145 General manager's attendance at board meetings; pro tempore manager. (1) The general manager shall attend the meetings of the board and may participate in its deliberations, but has no vote.

Â Â Â Â Â  (2) The board may appoint a general manager pro tempore during the absence or disability of the general manager. [1969 c.643 Â§16]

Â Â Â Â Â  267.150 Ordinances; regulating use of facilities; public hearings; route, schedule changes. (1) The legislative authority of a district board shall be exercised by ordinance.

Â Â Â Â Â  (2) The board may enact police ordinances relating to the protection, use and enjoyment of district property and facilities. A district may appoint peace officers who shall have the same authority as other peace officers, except that such authority shall be limited to the enforcement of police ordinances of the district and the enforcement, for purposes relating to the protection, use and enjoyment of district property and facilities, of state and local laws.

Â Â Â Â Â  (3) The board may, by ordinance, provide a procedure for the conduct of public hearings on proposed changes in transit routes and schedules. The board may delegate to the general manager or other administrative officer the authority to conduct such hearings.

Â Â Â Â Â  (4) An ordinance shall not be required for a mass transit district to adopt temporary or experimental changes in routes and schedules. [1969 c.643 Â§17; 1973 c.116 Â§2; 1975 c.392 Â§1]

Â Â Â Â Â  267.155 [1969 c.643 Â§19; repealed by 1971 c.268 Â§24]

Â Â Â Â Â  267.160 [1969 c.643 Â§36; repealed by 1971 c.268 Â§24]

Â Â Â Â Â  267.165 [1969 c.643 Â§18(2), (3); repealed by 1971 c.268 Â§24]

Â Â Â Â Â  267.170 Initiative and referendum. (1) The electors of a district may exercise the powers of the initiative and referendum with reference to legislation of the district, in accordance with ORS 255.135 to 255.205.

Â Â Â Â Â  (2) A district board on its own resolution may call an election for the purpose of referring an ordinance to the electors of a district for their approval before the ordinance takes effect. [1969 c.643 Â§39; 1977 c.728 Â§3; 1979 c.190 Â§411; 1981 c.173 Â§39; 1983 c.350 Â§124]

(Powers)

Â Â Â Â Â  267.200 Existence, status and general powers of districts. A mass transit district shall constitute a municipal corporation of this state, and a public body, corporate and politic, exercising public power. It shall be considered a unit of local government for the purposes of ORS 190.003 to 190.130, a public employer for the purposes of ORS 236.610 to 236.640, and a political subdivision for the purposes of ORS 305.620. A district and its contractors engaged in operating motor vehicles to provide mass transportation on behalf of the district shall be entitled to tax refunds as allowed under ORS 319.831 to incorporated cities. It shall have full power to carry out the objects of its formation and to that end may:

Â Â Â Â Â  (1) Have and use a seal, have perpetual succession, and sue and be sued in its own name.

Â Â Â Â Â  (2) Acquire by condemnation, purchase, lease, devise, gift or voluntary grant real and personal property or any interest therein, located inside the boundaries of the district and take, hold, possess and dispose of real and personal property purchased or leased from, or donated by, the United States, or any state, territory, county, city or other public body, nonprofit corporation or person for the purpose of providing or operating a mass transit system in the district and aiding in the objects of the district.

Â Â Â Â Â  (3) Contract with the United States or with any county, city, state, or public body, or any of their departments or agencies, or a nonprofit corporation, or any person, for the construction, acquisition, purchase, lease, preservation, improvement, operation or maintenance of any mass transit system.

Â Â Â Â Â  (4) Build, construct, purchase, lease, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the mass transit system of the district.

Â Â Â Â Â  (5) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

Â Â Â Â Â  (6) Fix and collect charges for the use of the transit system and other district facilities.

Â Â Â Â Â  (7) Construct, acquire, maintain and operate and lease, rent and dispose of passenger terminal facilities, motor vehicle parking facilities and other facilities for the purpose of encouraging use of the mass transit system within the district.

Â Â Â Â Â  (8) Enter into contracts or intergovernmental agreements under ORS chapter 190 with units of local government of the State of Oregon, whether within or without the district, or with the State of Washington or with public agencies of the State of Washington, to act jointly or in cooperation with them or to provide mass transit services to areas under their jurisdictions, provided that the party contracting to receive the services shall pay to the mass transit district not less than the proportionate share of the cost of the services that the benefits to the contracting party bear to the total benefits from the service.

Â Â Â Â Â  (9) Conduct programs and events and take other actions for the purpose of improving or maintaining employee relations.

Â Â Â Â Â  (10) Improve, construct and maintain bridges over navigable streams subject only to ORS 382.125.

Â Â Â Â Â  (11) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by ORS 267.010 to 267.390. [1969 c.643 Â§8; 1973 c.116 Â§3; 1975 c.170 Â§1; 1977 c.550 Â§1; 1979 c.344 Â§1; 1979 c.877 Â§2; 1987 c.689 Â§1; 2003 c.802 Â§92]

Â Â Â Â Â  267.205 Classification and designation of service areas; determination of area financing. (1) A district board may by ordinance classify and designate as a service area the territory within the district that is benefited by the mass transit system beyond the general benefit to all territory within the district. The board may by ordinance amend the boundaries of the service area to conform to changes in the mass transit system service.

Â Â Â Â Â  (2) Subject to restrictions in the Oregon Constitution, any of the methods of financing authorized under ORS 267.300 may, in the discretion of the board, be imposed in the service area rather than in the entire district. [1969 c.643 Â§24]

Â Â Â Â Â  267.207 Change of district boundaries; elector approval; withdrawal of service from area; territorial jurisdiction of district; boundary commission exemption. (1) The board of directors of a mass transit district may alter the territorial boundaries of the district by a nonemergency ordinance adopted at any regular meeting.

Â Â Â Â Â  (2) If an ordinance annexing territory to a district is initiated or referred by, or referred to, the electors of the district, it shall not take effect unless approved by a majority of the electors registered in the territory proposed to be annexed to the district voting on the question and by a majority of the electors of the district voting on the question.

Â Â Â Â Â  (3)(a) The board of directors of a mass transit district, as a result of the continuing comprehensive transportation planning process required by the Federal Transit Administration, shall determine annually the territory in the district within which the transit system of the district will operate. When the board determines during such planning process for any fiscal year that it will not provide transit service during that fiscal year to an area presently within the district, the board shall by ordinance withdraw from that area on the date specified in the ordinance, and that area shall no longer be part of the district. The board shall by ordinance set forth the criteria to be used in making the determinations described in this subsection.

Â Â Â Â Â  (b) Subject to paragraph (a) of this subsection, the territorial jurisdiction of a district shall include:

Â Â Â Â Â  (A) All territory located within the boundaries of a metropolitan service district;

Â Â Â Â Â  (B) Each census tract within which the transit system of the district operates, or such smaller portion of the tract as determined by the board; and

Â Â Â Â Â  (C) If so determined by the board of directors, any territory located within two and one-half miles or less of the transit system of the district or any route used by that system for the transportation of passengers.

Â Â Â Â Â  (4) If an ordinance withdrawing territory from a district is initiated or referred by, or referred to, the electors of the district it shall not take effect unless approved by a majority of the electors of the entire district voting on the question.

Â Â Â Â Â  (5) Notwithstanding ORS 199.425, the alteration of the boundaries of a district under this section shall not be subject to the jurisdiction or review of a local government boundary commission. [1979 c.877 Â§5; 1981 c.907 Â§1; 1983 c.83 Â§45; 1993 c.741 Â§22]

Â Â Â Â Â  267.208 Effective date of change of boundaries; filing boundary change with county assessor and Department of Revenue. (1) An alteration of the boundaries of a district under ORS 267.207 or 267.250 to 267.263 shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by the district and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for the alteration of the boundaries is a date that is prohibited under this section, the alteration shall become effective on the day after the election.

Â Â Â Â Â  (3) For the purposes of ORS 308.225 only, the effective date of an alteration of district boundaries shall be the date on which the board adopts the ordinance altering the boundaries or, if such an ordinance is initiated or referred, the date on which the ordinance is approved by the electors as provided in ORS 267.207.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1985 c.808 Â§77; 1987 c.799 Â§9; 1989 c.923 Â§26; 1995 c.712 Â§100; 2001 c.138 Â§11]

Â Â Â Â Â  267.210 Preparation of general plan for mass transit system; content; revision. (1) A district shall, within a reasonable time after formation, prepare a broad, general plan for a mass transit system for the district. The plan shall be prepared in cooperation with the Department of Transportation and cities and counties located within and adjacent to the district.

Â Â Â Â Â  (2) The plan shall show existing and proposed transit systems of the district and of other public and private agencies relating to mass transit. It shall demonstrate a basis for the coordination and planning of future construction, improvement and equipment acquisition of the district, governmental agencies and private interests to assure maximum efficiency and use of mass transit in the district. The plans shall be based on the needs of the district and take into consideration the plans and programs, if any, developed by the Department of Transportation and cities and counties located within the district. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

Â Â Â Â Â  (3) The district board shall revise the plan as necessary for the proper control, utilization, development and improvement of the district transit system. [1969 c.643 Â§20; 1973 c.116 Â§4]

Â Â Â Â Â  267.215 [1969 c.643 Â§Â§9,21; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  267.218 Feasibility reports and public bidding not required for construction and improvement projects costing less than $50,000. A district may plan and let contracts for and carry through to completion construction and improvement projects costing less than $50,000 without feasibility reports, publication of notice, public hearings, public inspection of plans, advertisement for bids or public bidding, if the district board has approved the expenditure after obtaining plans, cost estimates and bids as it may deem necessary. [1975 c.141 Â§2]

Â Â Â Â Â  267.220 [1969 c.643 Â§22; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  267.225 Intergovernmental agreements; condemnation of authority; joint occupancy. (1) A mass transit district may cooperate with or enter into agreements with any city, county, port or state agency having jurisdiction or control over any right of way that is available for public travel for the joint use of such right of way. A city, county, port or state agency may cooperate with or enter agreements with a district for the joint use of any right of way open to public travel located within the district.

Â Â Â Â Â  (2) For the purpose of providing a mass transit system, a district may commence a condemnation proceeding to acquire land or an interest in land for right of way for the system over any public right of way already located, condemned or occupied or that may be located, condemned or occupied by some other public agency for the purpose of travel by the public. The proceeding shall be conducted as provided by the laws of this state for the condemnation of land or an interest in land for right of way for highway purposes. At the time of rendering judgment for compensation or damages, the court shall enter a judgment authorizing the district to occupy and use the right of way, if necessary, in common with the public agency already occupying or owning the right of way, and defining the terms and conditions upon which the right of way shall be so occupied and used in common. [1969 c.643 Â§12; 2003 c.576 Â§410; 2003 c.802 Â§93]

Â Â Â Â Â  267.227 Relationship with Oregon Mass Transportation Financing Authority. A mass transit district may enter into contracts, leases, subleases and agreements with the Oregon Mass Transportation Financing Authority. The obligation of a district to pay rentals to the Oregon Mass Transportation Financing Authority shall not be considered to be the incurring of bonded indebtedness by a district. A district shall reimburse the Oregon Mass Transportation Financing Authority for all expenses incurred by the authority in connection with any application by such district for financial assistance under the Oregon Mass Transportation Financing Act. [1977 c.662 Â§18]

Â Â Â Â Â  267.230 Exemption from public utility or railroad regulation. (1) Except as provided in ORS 824.045 and subsection (2) of this section, a transit system operated by a district, including the rates and charges made by a district and the equipment operated by a district, shall not be subject to state laws or ordinances of any political subdivision regulating public utilities or railroads, including those laws administered by the Department of Transportation.

Â Â Â Â Â  (2) ORS 824.200 to 824.256 apply to the transit system operated by a district except for control and regulation of any crossing at which the light rail transit vehicles of a district's transit system cross a highway at separated grades or any grade crossing at which the light rail transit vehicles operate within and parallel to the right of way of a highway and where all conflicting vehicle movements are controlled by standard highway traffic devices. However, upon written request from the district and the public authority with jurisdiction over the highway at such a grade crossing, the department shall adjudicate any dispute that arises between the district and the public authority with regard to the grade crossing. [1969 c.643 Â§11; 1973 c.116 Â§5; 1977 c.420 Â§1; 1985 c.678 Â§7; 1995 c.733 Â§92; 2001 c.522 Â§10]

Â Â Â Â Â  267.235 Protection of employees' rights when an operating transportation system is acquired. When the district acquires an operating public transportation system, it shall make fair and equitable arrangements to protect the interests of employees and retired employees of the system. Such protective arrangements shall include, but shall not be limited to:

Â Â Â Â Â  (1) Preservation of rights, privileges and benefits, including continuation of pension rights and payment of benefits, existing under collective bargaining agreements, or otherwise;

Â Â Â Â Â  (2) Continuation of collective bargaining rights;

Â Â Â Â Â  (3) Protection of individual employees against a worsening of their positions with respect to their employment; and

Â Â Â Â Â  (4) Assurance of employment to persons employed by the mass transportation system acquired and priority of reemployment to persons previously employed. [1969 c.643 Â§10]

Â Â Â Â Â  267.237 Criminal records check; fitness determinations; rules regarding dissemination. (1) As used in this section:

Â Â Â Â Â  (a) "District" means a mass transit district organized under ORS 267.010 to 267.390 or a transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (b) "Qualified entity" means an individual or business or organization, whether public, private, for-profit, nonprofit or voluntary, that, under contract with a district, provides individuals to operate motor vehicles for the transportation of passengers in the public transportation system of the district.

Â Â Â Â Â  (c) "Subject individual" means a person subject to a criminal records check as specified by resolution of a mass transit district or a transportation district.

Â Â Â Â Â  (2) A mass transit district or a transportation district shall request the Department of State Police to conduct criminal records checks of subject individuals if the checks are required in order to protect vulnerable Oregonians:

Â Â Â Â Â  (a) To implement a federal or state statute, executive order or rule that expressly refers to criminal conduct and contains requirements or exclusions expressly based on such conduct;

Â Â Â Â Â  (b) For district employment purposes when hiring individuals to operate motor vehicles of the district; or

Â Â Â Â Â  (c) For the purposes of employment decisions made by a district for qualified entities that, under contracts with the district, employ individuals to operate motor vehicles for the transportation of passengers in the public transportation system of the district.

Â Â Â Â Â  (3) A mass transit district that has a population of more than 500,000 may request the Department of State Police to conduct a criminal records check of a subject individual who is:

Â Â Â Â Â  (a) Seeking employment by the district in a position that provides the individual with access to critical infrastructure or security sensitive facilities or information; or

Â Â Â Â Â  (b) Seeking to provide services to the district that will result in the individual's having access to critical infrastructure or security sensitive facilities or information.

Â Â Â Â Â  (4) In order to determine the suitability of the subject individual, a district shall require the subject individual to furnish to the district a full set of fingerprints to enable a criminal records check to be conducted. The district shall submit the completed fingerprint cards to the Department of State Police along with the applicable Oregon and Federal Bureau of Investigation processing fees. If no disqualifying record is identified at the state level, the Department of State Police shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal records check.

Â Â Â Â Â  (5) The Federal Bureau of Investigation shall either return or destroy the fingerprint cards used to conduct the criminal records check and shall not keep any record of the fingerprints. However, if the federal bureau policy authorizing return or destruction of the fingerprint cards is changed, a district shall cease to cause the cards to be sent to the federal bureau but shall continue to process the information through other available resources.

Â Â Â Â Â  (6) If the Federal Bureau of Investigation returns the fingerprint cards to the Department of State Police, the department shall destroy the fingerprint cards and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (7) If only a state criminal records check is conducted, the Department of State Police shall destroy the fingerprint cards after the criminal records check is completed and the results of the criminal records check provided to the district and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (8) The district and the Department of State Police shall permit a subject individual to inspect the individual's own Oregon and Federal Bureau of Investigation criminal offender records after positive fingerprint identification has been made.

Â Â Â Â Â  (9)(a) A district, using guidelines established by a resolution of the district, shall determine under this section whether a subject individual is fit to operate motor vehicles for the transportation of passengers in the public transportation system of the district or to hold a position or provide services that provide the individual with access to critical infrastructure or security sensitive facilities or information, based on the criminal records check obtained pursuant to this section, any false statements made by the individual regarding the criminal history of the individual and any refusal to submit or consent to a criminal records check including fingerprint identification. If a subject individual is determined to be unfit, then that person shall not be allowed to operate motor vehicles for the transportation of passengers in the public transportation system of the district or to hold the position or provide services that provide the individual with access to critical infrastructure or security sensitive facilities or information.

Â Â Â Â Â  (b) In making the fitness determination, the district shall consider:

Â Â Â Â Â  (A) The nature of the crime;

Â Â Â Â Â  (B) The facts that support the conviction or pending indictment or indicate the making of the false statement;

Â Â Â Â Â  (C) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individual's present or proposed position or employment; and

Â Â Â Â Â  (D) Intervening circumstances relevant to the responsibilities and circumstances of the position or employment. Intervening circumstances include but are not limited to the passage of time since the commission of the crime, the age of the person at the time of the crime, the likelihood of a repetition of offenses, the subsequent commission of another relevant crime and a recommendation of an employer.

Â Â Â Â Â  (c) A district and an employee of the district are immune from any civil liability that might otherwise be incurred or imposed for actions taken in determining pursuant to this subsection that a subject individual is fit or not fit to hold a position or be employed. A district, an employee of the district and an employer or employer's agent who in good faith comply with this section and the decision of the district or employee of the district are not liable for the failure to hire a prospective employee or the decision to discharge an employee on the basis of the district's or employee's decision. A district and an employee of the district are immune from any civil liability for the lawful dissemination of information obtained under this section when the disclosure is:

Â Â Â Â Â  (A) For the purpose of providing notice to the subject individual or the employer of the subject individual of a determination of fitness under this section;

Â Â Â Â Â  (B) Required by law; or

Â Â Â Â Â  (C) Necessary to support a claim or defense related to denying employment to the subject individual.

Â Â Â Â Â  (10) A district shall establish by resolution a process by which a subject individual may appeal the determination that the subject individual is disqualified for a position or employment pursuant to this section. Challenges to the accuracy or completeness of information provided by the Department of State Police, the Federal Bureau of Investigation and agencies reporting information to the department or bureau must be made through the department, bureau or agency and not through the appeal process required by this subsection.

Â Â Â Â Â  (11) A district shall develop a system that maintains information regarding criminal records checks in order to minimize the administrative burden that criminal records check requirements impose upon subject individuals and providers. Records maintained under this subsection for subject individuals are confidential and may not be disseminated except for the purposes of this section and in accordance with the relevant resolutions of the district. Nothing in this subsection permits a district to retain fingerprint cards of subject individuals.

Â Â Â Â Â  (12) A district, in consultation with the Department of State Police and affected provider groups, shall adopt resolutions to implement this section and other statutes relating to criminal offender information. The resolutions shall include but need not be limited to:

Â Â Â Â Â  (a) Specifying which employees are authorized to make criminal record inquiries;

Â Â Â Â Â  (b) Specifying categories of subject individuals who are subject to criminal records checks;

Â Â Â Â Â  (c) Specifying the information, including fingerprints, that may be required from a subject individual to permit a criminal records check;

Â Â Â Â Â  (d) Specifying which services or qualified entities are subject to this section;

Â Â Â Â Â  (e) Specifying which crimes may be considered in reviewing criminal offender information for a subject individual;

Â Â Â Â Â  (f) Specifying when a nationwide criminal records check shall be conducted on a subject individual through the Department of State Police. The additional cost of obtaining a nationwide criminal records check and the risk to vulnerable Oregonians should be taken into consideration when enacting resolutions under this subsection;

Â Â Â Â Â  (g) Specifying when a district, in lieu of conducting a completely new criminal records check, may proceed to make a fitness determination under this section using the information maintained by the district under subsection (11) of this section; and

Â Â Â Â Â  (h) Determining when a subject individual may be hired on a probationary basis pending a criminal records check. At a minimum, if there is any indication of criminal behavior by the subject individual, the resolution must require that, if the individual is hired, the individual can be hired only on a probationary basis and must be actively supervised at all times when the individual is in contact with children, the elderly or persons with disabilities.

Â Â Â Â Â  (13) Criminal offender information is confidential. The Department of State Police shall adopt rules to restrict dissemination of information received under this section to persons with a demonstrated and legitimate need to know the information. Any district receiving information pursuant to this section is bound by the rules of disclosure adopted by the department.

Â Â Â Â Â  (14) If a subject individual refuses to consent to the criminal records check or refuses to be fingerprinted, the district or qualified entity shall deny or terminate the employment of the individual, or revoke or deny any applicable position, authority to provide services or employment.

Â Â Â Â Â  (15) A district shall define by resolution the conditions under which subject individuals may participate in training, orientation and work activities pending completion of a criminal records check through the Law Enforcement Data System or nationwide criminal records check. At a minimum, subject individuals shall be actively supervised at all times that they are in contact with children, the elderly and persons with disabilities during such periods of training, orientation and work. Subject individuals may continue probationary employment while awaiting the nationwide criminal records check as long as the individual's criminal records check through the Law Enforcement Data System did not result in disqualification and there are no other indications of criminal behavior.

Â Â Â Â Â  (16) If a district or a qualified entity requires a criminal records check of employees or other persons, the application forms of the district or qualified entity must contain a notice that employment is subject to fingerprinting and a criminal records check as required by this section. [1999 c.1057 Â§3; 2005 c.730 Â§65]

Â Â Â Â Â  Note: 267.237 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.240 Accessibility of facilities and equipment to elderly and disabled. (1) In carrying out its duties under ORS 267.200, the district shall provide a program of transportation for persons who are elderly or disabled, which:

Â Â Â Â Â  (a) Is devised in consultation with and after solicitation of the views of persons representative of the communities for which such transportation shall be provided; and

Â Â Â Â Â  (b) Gives due regard to parity of service.

Â Â Â Â Â  (2) In carrying out its duties under ORS 267.200 (4), the district shall cause its future facilities and new equipment to be of such types as to make such facilities and equipment accessible to, and usable by, persons who are elderly or disabled. However, contracts for equipment are exempt from this requirement until such equipment:

Â Â Â Â Â  (a) Is available from not less than two manufacturers in mass producible quantities; and

Â Â Â Â Â  (b) Conforms to designs approved by the Federal Transit Administration of the United States Department of Transportation as providing access to and being usable by persons who are elderly or disabled.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section or any other provision of the law of this state, a program for transportation of persons who are elderly or disabled shall be deemed to be in compliance with the laws of this state and rules promulgated thereunder if the program satisfies subsection (1) of this section and the federal regulations relating to transportation for persons who are elderly or disabled promulgated by the Federal Transit Administration of the United States Department of Transportation. [1974 c.50 Â§2; 1981 c.621 Â§1; 1989 c.224 Â§37; 1993 c.741 Â§23]

Â Â Â Â Â  267.245 District exempt from right of way fencing requirements. The provisions of ORS 608.310 shall not apply in respect to property operated by a mass transit district as part of a mass transit system. [1977 c.420 Â§2]

Â Â Â Â Â  Note: 267.245 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Withdrawal of Territory From District)

Â Â Â Â Â  267.250 Definitions for ORS 267.250 to 267.263. As used in ORS 267.250 to 267.263:

Â Â Â Â Â  (1) "Affected area" means a contiguous area of not less than one square mile in which 200 or more district electors reside and which is within the boundaries of a district, but is outside the boundaries of any city with a population exceeding 10,000. However, the term does not include an area if the withdrawal of that area from the district results in the district having two or more noncontiguous parts.

Â Â Â Â Â  (2) "Direct service," with respect to an affected area described in a petition filed under ORS 267.253, means the location or placement of any of the facilities of the district or of any route used by the transit system of the district within one mile of any boundary of the affected area. [1987 c.799 Â§2; 1999 c.444 Â§Â§1,2]

Â Â Â Â Â  267.253 Petition for withdrawal from district; filing period; number of signatures; contents of petition. (1) If the electors of an affected area wish to withdraw from a district, they may file a petition for withdrawal with the district board at the times and in the manner provided for in this section. However, if the formation of the district was initiated under ORS 267.107, the petition for withdrawal may not include any area within the urban growth boundary described in ORS 267.114.

Â Â Â Â Â  (2) A petition for withdrawal under this section may be filed only during the period from January 1 to August 30 in calendar year 2001 and in every fifth calendar year thereafter.

Â Â Â Â Â  (3) A petition for withdrawal under this section shall be signed by not less than 15 percent of the electors registered in the affected area described in the petition.

Â Â Â Â Â  (4) A petition filed under this section shall contain substantially the following:

Â Â Â Â Â  (a) A statement that the petition is filed pursuant to ORS 267.250 to 267.263;

Â Â Â Â Â  (b) The names of the district and all affected counties; and

Â Â Â Â Â  (c) A request that proceedings be commenced for the withdrawal of the affected area from the district.

Â Â Â Â Â  (5) There shall be attached to the petition a map which clearly and precisely shows the exterior boundaries of the affected area by reference to prominent landmarks such as streets, highways, rivers or the boundaries of cities and counties. The map shall be used in lieu of a metes and bounds or legal description of the affected area.

Â Â Â Â Â  (6) The district board, within five days after receiving a petition filed under this section which conforms to the requirements of this section, shall file the petition with the county clerk of each county in which any part of the affected area is located for signature verification. [1987 c.799 Â§3; 1999 c.444 Â§4; 1999 c.454 Â§4]

Â Â Â Â Â  267.255 Hearing on petition; notice. (1) When a county clerk to whom a petition is submitted under ORS 267.253 certifies that the petition contains the number of valid signatures required under ORS 267.253, the district board shall schedule a public hearing on the petition. A district board may hold a single public hearing with respect to two or more petitions.

Â Â Â Â Â  (2) The district board shall schedule the public hearing for a date which is not earlier than the 20th day after the date on which the study of the affected area required under ORS 267.257 is completed, but which is not later than the 90th day after the board receives certification from the county clerk under subsection (1) of this section.

Â Â Â Â Â  (3) The district board shall have notice of the hearing printed once in a newspaper in general circulation within the district. The notice shall be published at least five days prior to the hearing. Notice of the published hearing shall also be posted in at least four different locations within the affected area that are customarily used for the purpose of posting public notice. The notice shall be posted not less than 15 days prior to the date specified in the notice for the hearing and shall be posted for not less than five consecutive days. The notice required under this section shall contain the time and place of the hearing, the purpose of the hearing, a description of the affected area, the extent to which taxes imposed by the district will be increased in the remaining portions of the district as a result of the withdrawal of the affected area, the date on which the district board intends to finally dispose of the petition under ORS 267.257 (2), a statement that the study of the affected area required under ORS 267.257 is on file at the district offices and available for copying and public inspection and a statement that the public may appear and be heard on the issue of withdrawal of the affected area from the district. The date of final disposition of the petition that appears in the notice may be subsequently changed to a later date by the district board without publishing another notice as required by this section.

Â Â Â Â Â  (4) The hearing required under this section may be conducted by a hearings officer appointed by the district board. [1987 c.799 Â§4]

Â Â Â Â Â  267.257 Study of area proposed to be withdrawn; approval or denial of withdrawal; judicial review. (1) After receiving certification by a county clerk under ORS 267.255 of a petition for withdrawal filed under ORS 267.253, the district board shall conduct a study of the affected area described in the petition. The district board may also conduct an overall study of several affected areas. The study shall consider:

Â Â Â Â Â  (a) The extent to which residents of the affected area currently use the mass transit services and facilities of the district;

Â Â Â Â Â  (b) The amount of district revenues raised within the affected area during the last three completed fiscal years of the district, separately identifying the amount of revenues derived from taxes imposed by the district and the amount of revenues derived from other sources;

Â Â Â Â Â  (c) The history of the mass transit services provided to the affected area;

Â Â Â Â Â  (d) Whether or when direct service will be provided to the affected area;

Â Â Â Â Â  (e) The number of previous petitions filed under ORS 267.253 with respect to the affected area or portions thereof; and

Â Â Â Â Â  (f) The effect of withdrawal of the affected area on the district, including the extent to which taxes imposed by the district in the remaining portions of the district will be increased under ORS 267.260 as a result of the withdrawal of the affected area.

Â Â Â Â Â  (2) After completion of the study conducted under subsection (1) of this section and the public hearing required under ORS 267.255, but not later than the December 31 next following the date on which the petition was filed with the district board, the district board shall adopt an ordinance withdrawing the affected area from the district or shall adopt a resolution denying the petition for withdrawal.

Â Â Â Â Â  (3) Notwithstanding ORS 267.207 (3)(b), the district board shall approve withdrawal if:

Â Â Â Â Â  (a) The district board finds that the use of the mass transit system of the district by residents of the affected area is less than or equal to 30 percent of the system-wide average weekday boarding rides per vehicle hour;

Â Â Â Â Â  (b) The district board determines that direct service to the affected area is not planned for at least five years;

Â Â Â Â Â  (c) The residents and businesses within the affected area have demonstrated that district fees and taxes have adversely affected employment, population or commercial activity within the affected area; and

Â Â Â Â Â  (d) The district board has not received a petition signed by not less than 15 percent of the electors within the affected area seeking continuation of the district's jurisdiction over the affected area.

Â Â Â Â Â  (4) Notwithstanding ORS 267.207 (3)(b), the district board may withdraw the affected area from the district when the conditions of subsection (3) of this section are not satisfied if the board considers such withdrawal to be in the best interests of the district and the affected area.

Â Â Â Â Â  (5) Any decision of the district board relating to withdrawal of an affected area under ORS 267.250 to 267.263 may be reviewed by a circuit court under ORS 34.010 to 34.100. [1987 c.799 Â§5]

Â Â Â Â Â  267.260 Withdrawal ordinance; effective date; adjustment in district tax rate as result of withdrawal. (1) As used in this section, "withdrawal date" means the effective date of an ordinance approving withdrawal of an affected area under ORS 267.250 to 267.263.

Â Â Â Â Â  (2) An ordinance approving the withdrawal of an affected area under ORS 267.250 to 267.263 shall take effect on the first day of January next following the date which is 30 days after the adoption of the ordinance.

Â Â Â Â Â  (3) Commencing immediately upon the withdrawal date and notwithstanding any other provision of law, the rate of each tax imposed by the district shall automatically be increased to a rate equal to the rate determined by dividing the rate at which such tax was levied immediately prior to the withdrawal date by a fraction, not more than one, which is equal to the total revenue derived from such tax by the district for the calendar year preceding the year in which the withdrawal ordinance is adopted attributable to the area of the district other than the withdrawn affected area divided by the total revenue derived from such tax by the district for the same period.

Â Â Â Â Â  (4) If the tax rates required under subsection (3) of this section do not produce tax revenues sufficient to enable the district to make the annual or semiannual payments, when due, and otherwise satisfy the requirements of the bonded or other indebtedness of the district incurred prior to the withdrawal, the district may increase the rate of each tax to a rate that produces revenues sufficient to enable the district to make the annual or semiannual payments, when due, and otherwise satisfy the requirements of such indebtedness.

Â Â Â Â Â  (5) The district board shall determine rates in accordance with the formula prescribed by subsection (3) of this section and adopt the rates as part of the ordinance approving the withdrawal of the affected area. Any such determination and adoption shall be final and conclusive unless it is shown to be arbitrary and capricious.

Â Â Â Â Â  (6) If a district adopts an ordinance that increases the rate of an excise tax described in ORS 267.385, the increase shall be adjusted as prescribed in subsection (3) of this section to take into account the withdrawal of an affected area that occurred or occurs at any time after the date the district first imposed any taxes pursuant to ORS 267.385. [1987 c.799 Â§6; 2003 c.739 Â§10]

Â Â Â Â Â  267.263 Withdrawal of territory not subject to boundary commission review. Notwithstanding ORS 199.425, the alteration of the boundaries of a district under ORS 267.250 to 267.263 is not subject to the jurisdiction or review of a local government boundary commission. [1987 c.799 Â§7]

Â Â Â Â Â  267.265 Use of moneys derived from withdrawal of territory from district. The savings derived from the cessation of service under an ordinance adopted under ORS 267.257 shall be used to improve service in the remaining portions of the district. Nothing in this section shall prevent the district from exercising its normal budgetary authority to adjust service levels. [1987 c.799 Â§8]

Â Â Â Â Â  Note: 267.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Finances)

Â Â Â Â Â  267.300 Authority of district to finance system. (1) Subject to restrictions in the Oregon Constitution, a district board may finance construction, acquisition, purchase, lease, operation and maintenance of a mass transit system and related facilities for the purposes authorized under ORS 267.010 to 267.390 by:

Â Â Â Â Â  (a) Levy of ad valorem taxes under ORS 267.305.

Â Â Â Â Â  (b) Service charges and user fees collected under ORS 267.320.

Â Â Â Â Â  (c) Use of the revolving fund authorized under ORS 267.310.

Â Â Â Â Â  (d) Sale of bonds under ORS 267.330 to 267.345.

Â Â Â Â Â  (e) Levy of business license fees under ORS 267.360.

Â Â Â Â Â  (f) Levy of a tax measured by net income under ORS 267.370.

Â Â Â Â Â  (g) Levy of a tax measured by employer payrolls under ORS 267.380, 267.385 and 267.420.

Â Â Â Â Â  (h) Use of funds accepted under ORS 267.390.

Â Â Â Â Â  (i) Short-term borrowings under ORS 267.400.

Â Â Â Â Â  (j) Levy of a tax measured by net earnings from self-employment under ORS 267.380 and 267.385.

Â Â Â Â Â  (k) Any combination of the provisions of paragraphs (a) to (j) of this subsection.

Â Â Â Â Â  (2) All or any part of the funds raised or received by the district under subsection (1)(a) to (k) of this section may be expended by the district for the purpose of financing the construction, reconstruction, improvement, repair, maintenance, operation and use of the primary transit supportive system. However, only those funds raised or received by the district that are restricted by the Oregon Constitution for the purpose of financing the construction, reconstruction, operation and use of public highways, roads, streets and roadside rest areas may be expended by the district for the secondary transit supportive system. As used in this subsection:

Â Â Â Â Â  (a) "Transit supportive system" means those facilities in any county in which a district operates that constitute the surface transportation system in the county, including highways, roads, streets, roadside rest areas, park-and-ride stations, transfer stations, parking lots, malls and skyways.

Â Â Â Â Â  (b) "Primary transit supportive system" means those facilities upon which or adjacent to which the district physically operates.

Â Â Â Â Â  (c) "Secondary transit supportive system" means the remainder of those facilities that constitute the surface transportation system, but over which the district's operation or facilities are not physically present. [1969 c.643 Â§23; 1975 c.752 Â§1; 1983 c.323 Â§1; 1983 c.749 Â§1; 1987 c.825 Â§1; 1989 c.869 Â§1]

Â Â Â Â Â  267.302 Restrictions on financing for districts formed under ORS 267.107. If a mass transit district was initiated by a resolution pursuant to ORS 267.107, the district shall not use any method of financing under ORS 267.300 other than a method of financing authorized to be used under ORS 267.300 (1)(b), (h) to (j) without first obtaining authorization at a properly called election held for that purpose. [1975 c.632 Â§2a; 1979 c.585 Â§3; 1983 c.323 Â§2; 1983 c.749 Â§2; 1987 c.825 Â§2]

Â Â Â Â Â  267.305 Levy, collection, enforcement of ad valorem taxes. (1) A district may assess, levy and collect taxes each year on the assessed value of all taxable property within the limits of the district or the service area of the district. The proceeds of the tax shall be applied in carrying out the purposes of ORS 267.010 to 267.390.

Â Â Â Â Â  (2) The district may annually also assess, levy and collect a tax without limitation upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of the bonds maturing within the year. The tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of bonds.

Â Â Â Â Â  (3) Any taxes needed shall be levied in each year and returned to the county officer, whose duty it is to extend the tax roll, by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) All taxes levied by a district shall become payable at the same time and be collected by the same officer who collects county taxes, and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property shall be subject to sale for nonpayment of taxes levied by a district in like manner and with like effect as in the case of county and state taxes. [1969 c.643 Â§25; 1981 c.804 Â§77]

Â Â Â Â Â  267.310 Revolving fund; authority to levy ad valorem taxes for fund. For the purpose of establishing a revolving fund to provide money to finance the planning and construction, acquisition, purchase or lease of a mass transit system, a district board may levy an ad valorem tax of not to exceed in any one year three-twentieth of one percent (0.0015) of real market value of all taxable property within the district. The revenue derived from such taxes shall be credited to a revolving fund, and shall be disbursed by the district board and used only for the purpose for which levied. [1969 c.643 Â§27; 1991 c.459 Â§364]

Â Â Â Â Â  267.320 User charges, fees and tolls; persons over 65. (1) Except as otherwise provided in this section, to carry out the powers granted by ORS 267.010 to 267.390, the district board may by ordinance impose and may collect user charges, fees and tolls from those who are served by or use the transit system and other facilities and services of the district.

Â Â Â Â Â  (2) The district shall not charge a person over 65 years of age a fee of more than 50 percent of the regular fee for transportation provided by the district. The maximum fee established by this subsection does not apply on any weekday, Monday through Friday, between the hours of 5 a.m. and 9 a.m. or between the hours of 3 p.m. and 7 p.m. [1969 c.643 Â§26; 1973 c.474 Â§1; 1975 c.124 Â§1; 1975 c.169 Â§1; 1981 c.634 Â§1; 2003 c.14 Â§131]

Â Â Â Â Â  267.325 Lease purchase agreements. For the purpose of financing the design, engineering, acquisition, construction and installation of any mass transit system, a district may enter into lease purchase agreements for such term of years as the board may determine. The lease purchase payments payable by a district under any such lease purchase agreement may be payable out of any funds of the district, including without limitation any operating revenues, tax revenues or grants. [1989 c.899 Â§2]

Â Â Â Â Â  267.330 General obligation bonds; conditions; interest rate; payment of principal and interest; pledge of net revenue. (1) To carry out any of the powers granted by ORS 267.010 to 267.390, a district, when authorized at any properly called election held for the purpose, may borrow money, and sell and dispose of general obligation bonds. Outstanding bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the district.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the district board in behalf of the district as authorized by the electors thereof. The bonds shall mature serially within not to exceed 30 years from issue date. However, for an indebtedness to the federal government or this state, the district may issue one or more bonds of the denominations agreed upon. Bonds shall bear interest at a rate, payable semiannually, as the board shall determine. The bonds shall be so conditioned that the district shall promise and agree therein to pay to the bearer at a place named therein, the principal sum, with interest at the rate named therein, payable semiannually, in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may by resolution of the board, which resolution shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of the district. The district board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [1969 c.643 Â§28; 1983 c.347 Â§19; 1991 c.459 Â§365]

Â Â Â Â Â  267.334 Electoral approval for issuance of general obligation bonds by Tri-Met to fund extension of light rail. (1) If the line extending Tri-Met's regional light rail system north from Clackamas County, Oregon, is not part of a phased project that will serve both the Portland metropolitan region and Clark County, Washington, then prior to the issuance by Tri-Met of any general obligation bonds to fund its share of the line extending Tri-Met's regional light rail system north from Clackamas County, Oregon, Tri-Met shall submit to its electors the question of the issuance of such general obligation bonds.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) "Portland metropolitan region" means the area within the urban growth boundary established by Metro as that boundary existed on July 1, 1995.

Â Â Â Â Â  (b) "Metro" means the metropolitan service district created under ORS chapter 268 and exercising home rule charter powers.

Â Â Â Â Â  (c) "Tri-Met" means the Tri-County Metropolitan Transportation District of Oregon, a mass transit district created under ORS chapter 267. [Formerly 197.587]

Â Â Â Â Â  Note: 267.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.335 Authority to issue revenue bonds; interest-bearing warrants. (1) In addition to the authority to issue general obligation bonds, after a vote of the people, a district may issue and sell revenue bonds and pledge as security therefor all or any part of the unobligated net revenue of the district. Revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district but they shall not be subject to the percentage limitation provided by ORS 267.330 applicable to issuance of general obligation bonds and shall not be a lien upon any property within the limits of the district. Such bonds shall be payable, both as to principal and interest, solely from the net revenues of the district remaining after payment of obligations having a priority and payment of all expenses of operation and maintenance of the district, including any taxes levied thereafter against the district. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from net revenues of the district remaining after paying such obligations and expenses.

Â Â Â Â Â  (2) In lieu of issuing bonds secured by unobligated net revenue under subsection (1) of this section, the treasurer, when authorized by the board, may execute and issue interest-bearing warrants drawn against funds created by and for operation and maintenance of the mass transit system in excess of current cash on hand, but not in an amount exceeding one-half of the estimated annual gross revenue for operation of the mass transit system for the next ensuing year. [1969 c.643 Â§29]

Â Â Â Â Â  267.340 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution adopted by the district board without submitting to the electors the question of authorizing the issuance of the bonds. [1969 c.643 Â§30]

Â Â Â Â Â  267.345 Advertisement and sale of bonds. All general obligation and revenue bonds, including refunding bonds, issued under ORS 267.330 to 267.345 shall be advertised and sold in the manner prescribed by ORS 287.014 to 287.022 for the sale of bonds of cities of this state. [1969 c.643 Â§31]

Â Â Â Â Â  267.360 Business, trade, occupational and professional licenses and fees; exceptions. To carry out any of the powers granted by ORS 267.010 to 267.390, a district may by ordinance raise revenue by licensing and imposing a fee on any business, trade, occupation and profession carried on or practiced in the district. This section does not empower a district to require licenses of or impose fees on companies that are licensed by the state under ORS 731.358 or 731.362 to transact insurance, as defined in ORS 731.146, or to require licenses of or impose fees upon the representatives of such companies who are not residents of the district. [1969 c.643 Â§32]

Â Â Â Â Â  267.370 District taxing authority. (1) To carry out any of the powers granted by ORS 267.010 to 267.390, a district may by ordinance impose a tax:

Â Â Â Â Â  (a) Upon the entire taxable income of every resident of the district subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the district which income is subject to tax under ORS chapter 316; and

Â Â Â Â Â  (b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office within or having income derived from sources within the district which income is subject to tax under ORS chapter 317 or 318.

Â Â Â Â Â  (2) The rate of the tax imposed by ordinance adopted under authority of subsection (1) of this section shall not exceed one percent. The tax may be imposed and collected as a surtax upon the state income or excise tax.

Â Â Â Â Â  (3) Any ordinance adopted pursuant to subsection (1) of this section shall require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net income to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

Â Â Â Â Â  (4) The district shall allow a credit against the tax imposed pursuant to this section, in an amount equal to the employer's payroll tax paid to the district by the taxpayer.

Â Â Â Â Â  (5) If a district adopts an ordinance under this section, the ordinance shall be consistent with any state law relating to the same subject, and with rules and regulations of the Department of Revenue prescribed under ORS 305.620.

Â Â Â Â Â  (6) An ordinance adopted under this section shall not declare an emergency. [1969 c.643 Â§33; 1971 c.600 Â§1; 1975 c.752 Â§2]

Â Â Â Â Â  267.380 Definitions for ORS 267.380 and 267.385. (1) As used in ORS 267.380 and 267.385, unless the context requires otherwise:

Â Â Â Â Â  (a) "Employer" means:

Â Â Â Â Â  (A) A person who is in such relation to another person that the person may control the work of that other person and direct the manner in which it is to be done;

Â Â Â Â Â  (B) An officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the acts required of employers by ORS 316.162 to 316.219; or

Â Â Â Â Â  (C) The State of Oregon or any political subdivision in this state, except for a school district as defined in ORS 255.005 (9), with respect to work performed within the district by an employee of the State of Oregon or of the political subdivision.

Â Â Â Â Â  (b) "Employer" does not include an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code, as amended and in effect on December 31, 1996, except that "employer" does include hospitals.

Â Â Â Â Â  (c) "Wages" means remuneration for services performed by an employee for the employer, including the cash value of all remuneration paid in any medium other than cash.

Â Â Â Â Â  (d) "Net earnings from self-employment" has the same meaning as in section 1402 of the Internal Revenue Code of 1986, as that section was in effect and operative on December 31, 1988. For the purposes of computing net earnings from self-employment, a district may by ordinance from time to time adopt definitions of the terms used in section 1402.

Â Â Â Â Â  (e) "Individual" means any natural person.

Â Â Â Â Â  (2) As used in this section and ORS 267.385, "wages" does not include remuneration paid:

Â Â Â Â Â  (a) For services performed in the employ of the United States of America and institutions (excluding hospitals) exempt from taxation under section 501(c)(3) of the Internal Revenue Code, as amended and in effect on December 31, 1996.

Â Â Â Â Â  (b) For domestic service in a private home if the total amount paid to such employee is less than $1,000 a year.

Â Â Â Â Â  (c) For casual labor not in the course of the employer's trade or business.

Â Â Â Â Â  (d) For services performed wholly outside of the district.

Â Â Â Â Â  (e) To an employee whose services to the employer consist solely of seasonal labor in connection with the planting, cultivating or harvesting of agricultural crops.

Â Â Â Â Â  (f) To seamen who are exempt from garnishment, attachment or execution under title 46, United States Code.

Â Â Â Â Â  (g) To individuals temporarily employed as emergency firefighters.

Â Â Â Â Â  (h) If the remuneration is not subject to withholding under ORS chapter 316.

Â Â Â Â Â  (i) To employees' trusts exempt from taxation under section 401 of the Internal Revenue Code, as amended and in effect on December 31, 1996.

Â Â Â Â Â  (j) If the remuneration is not wages under section 3121(a)(5)(I) of the Internal Revenue Code, as amended and in effect on December 31, 1996.

Â Â Â Â Â  (3) "Net earnings from self-employment" does not include income:

Â Â Â Â Â  (a)(A) From activities wholly outside of the district.

Â Â Â Â Â  (B) That is wages.

Â Â Â Â Â  (C) That would be wages under section 3121 of the Internal Revenue Code, as amended and in effect on December 31, 1990, but for the provisions of section 3121(b)(8)(A) of the Internal Revenue Code.

Â Â Â Â Â  (b) That is not net earnings from self-employment under section 1402(a)(8) of the Internal Revenue Code by reason of the amendments to section 1402 by section 1456 of the Small Business Job Protection Act of 1996 (P.L. 104-188).

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, "wages" includes:

Â Â Â Â Â  (a) Any amount included in the definition of "wages" under section 3121 of the Internal Revenue Code, as defined in ORS 316.012, by reason of the provisions of section 3121(a)(5)(C), 3121(a)(5)(D), 3121(v)(1)(A), 3121(v)(1)(B), 3121(v)(3)(A), 3121(a)(5)(E) or 3121(a)(5)(H) of the Internal Revenue Code; or

Â Â Â Â Â  (b) Any amount deferred under a nonqualified deferred compensation plan.

Â Â Â Â Â  (5) Any amount taken into account as wages by reason of subsection (4) of this section and the income attributable thereto shall not afterwards be treated as wages under this section. [1969 c.643 Â§34; 1971 c.600 Â§2; 1973 c.573 Â§2; 1979 c.766 Â§1; 1981 c.907 Â§2; 1987 c.293 Â§69; 1989 c.869 Â§2; 1991 c.457 Â§23a; 1993 c.18 Â§47; 1997 c.839 Â§39]

Â Â Â Â Â  267.385 Employer payroll tax; collection; enforcement. (1) To carry out the powers granted by ORS 267.010 to 267.390, a district may by ordinance impose an excise tax on every employer equal to not more than seven-tenths of one percent of the wages paid with respect to the employment of individuals. For the same purposes, a district may by ordinance impose a tax on each individual equal to not more than seven-tenths of one percent of the individual's net earnings from self-employment.

Â Â Â Â Â  (2) No employer shall make a deduction from the wages of an employee to pay all or any portion of a tax imposed under this section.

Â Â Â Â Â  (3) The provisions of ORS 305.620 are applicable to collection, enforcement, administration and distribution of a tax imposed under this section.

Â Â Â Â Â  (4) At any time an employer or individual fails to remit the amount of taxes when due under an ordinance of the district board imposing a tax under this section, the Department of Revenue may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued and may be enforced in the same manner and have the same force and effect as prescribed with respect to warrants for the collection of delinquent state income taxes.

Â Â Â Â Â  (5) Any ordinance adopted under subsection (1) of this section shall require an individual having net earnings from self-employment from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net earnings to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675. Such ordinance shall give the individual the option of apportioning income based on a single factor designated by the ordinance.

Â Â Â Â Â  (6) Any ordinance adopted under subsection (1) of this section with respect to net earnings from self-employment may impose a tax for a taxable year measured by each individual's net earnings from self-employment for the prior taxable year, whether such prior taxable year begins before or after November 1, 1981, or such ordinance.

Â Â Â Â Â  (7) Any ordinance imposing a tax authorized by subsection (1) of this section shall not apply to any business, trade, occupation or profession upon which a tax is imposed under ORS 267.360.

Â Â Â Â Â  (8) The district board may not adopt an ordinance increasing a tax authorized by subsection (1) of this section unless the board makes a finding that the economy in the district has recovered to an extent sufficient to warrant the increase in tax. In making the finding, the board shall consider regional employment and income growth. [1969 c.643 Â§35; 1981 c.907 Â§3; 2003 c.576 Â§197; 2003 c.739 Â§7]

Â Â Â Â Â  Note: Sections 8 and 9, chapter 739, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 8. Notwithstanding ORS 267.385 (1) and subject to ORS 267.260 (3) and (6), an increase in any tax imposed on wages or on net earnings from self-employment that is authorized by a mass transit district under ORS 267.385 (1) on or after January 1, 2004, must be phased in over a 10-year period. The district shall by ordinance set forth the increments by which the increase in tax is phased in. Subject to ORS 267.260 (3) and (6), each increment may not increase the rate of tax by more than 0.02 percent. [2003 c.739 Â§8]

Â Â Â Â Â  Sec. 9. Section 8 of this 2003 Act is repealed on January 2, 2014. [2003 c.739 Â§9]

Â Â Â Â Â  267.390 Acceptance of funds from United States. The district may:

Â Â Â Â Â  (1) Accept, without limitation by any other provision of ORS 267.010 to 267.390 requiring approval of indebtedness, any contributions or loans from the United States for the purpose of carrying out any provision of ORS 267.010 to 267.390; and

Â Â Â Â Â  (2) Do anything that the board considers necessary in order to avail itself of aid, assistance or cooperation under this section under any federal law. [1969 c.643 Â§37]

Â Â Â Â Â  267.395 [1969 c.643 Â§38; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  267.400 Authority to issue short-term obligations; conditions; manner of sale. (1) A district may borrow moneys by issuing notes, warrants or other obligations:

Â Â Â Â Â  (a) In anticipation of taxes or other revenues, including but not limited to grants awarded by the state or federal government; or

Â Â Â Â Â  (b) To refund obligations authorized under this section.

Â Â Â Â Â  (2) To secure obligations authorized under this section a district may:

Â Â Â Â Â  (a) Pledge as primary security for the obligations the taxes and other revenues in anticipation of which the obligations are issued, including but not limited to grants from the state or federal government;

Â Â Â Â Â  (b) Pledge as secondary security for the obligations the taxes and other revenues of the district other than those in anticipation of which the obligations are issued;

Â Â Â Â Â  (c) Segregate any pledged funds in separate accounts which may be held by the district or third parties;

Â Â Â Â Â  (d) Establish any reserves deemed necessary by the district for the payment of the obligations; and

Â Â Â Â Â  (e) Adopt resolutions containing covenants and provisions for protection and security of the holders of obligations, which shall constitute enforceable contracts with such holders.

Â Â Â Â Â  (3) Each issue of obligations authorized by this section:

Â Â Â Â Â  (a) If issued in anticipation of taxes, shall not be issued prior to, and shall mature not later than the end of, the fiscal year in which the taxes are expected to be received;

Â Â Â Â Â  (b) If issued in anticipation of other revenues, including grants for operating purposes from the state or federal government, shall not be issued more than one year prior to the time at which the district expects to receive the last installment of the revenues or grants in anticipation of which the obligations are issued, and shall mature not more than one year after the date of issue;

Â Â Â Â Â  (c) If issued in anticipation of capital improvement grants from the state or federal government, shall not be issued more than 30 months prior to the time at which the district expects to receive the last installment of the capital improvement grant in anticipation of which the obligations are issued, and shall mature no later than 30 months after the date of issue or six months after the time at which the district expects to receive the last installment of the capital improvement grant in anticipation of which the obligations are issued, whichever is earlier;

Â Â Â Â Â  (d) If issued in anticipation of taxes or revenues other than grants from the state or federal government, shall not be issued in an amount greater than 80 percent of the amount of taxes or such other revenues budgeted to be received by the district and in anticipation of which such obligations are issued; and

Â Â Â Â Â  (e) If issued in anticipation of grants from the state or federal government, shall not be issued in an amount greater than 80 percent of the amount of such grants.

Â Â Â Â Â  (4) Except as this section otherwise specifically provides, obligations authorized by this section may be in any form and contain any terms, including provisions for the varying of interest rates in accordance with any index, bankers' loan rate or other standard. A district may issue and sell as part of a single offering obligations in anticipation of two or more grants from the state or federal government, in which event the obligations constituting a part of the offering shall be issued as separate series with one series corresponding to each grant in anticipation of which the obligations are issued. A district may only pledge as primary security for a series of obligations constituting part of a single offering the grant in anticipation of which such series is issued. For purposes of subsection (3) of this section, each series of obligations constituting part of a single offering shall be a separate issue of obligations.

Â Â Â Â Â  (5) When the taxes or other revenues, including grants from the state or federal government, in anticipation of which the obligations authorized by this section are issued are not received by the district at such time or in such amounts as will enable the district to pay the obligations at maturity, the district shall, to the extent available, first apply to the payment of the obligations the taxes or other revenues in anticipation of which such obligations were issued, and the district may pay the balance owing under such obligations out of any other taxes or revenues available for such purpose.

Â Â Â Â Â  (6) The district may contract with third parties to serve as issuing, paying and authenticating agents for any obligations authorized by this section.

Â Â Â Â Â  (7) Obligations authorized by this section may be sold at public or private sale upon such terms as the district finds advantageous, with such disclosure as the district deems appropriate. ORS 287.014 to 287.022 shall not apply to obligations authorized by this section. ORS 287.040 shall apply to obligations authorized under this section.

Â Â Â Â Â  (8) Any pledge made pursuant to subsection (2) of this section shall be valid and binding from and after the date of issue of the obligations secured by such pledge and the taxes or other revenues pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any pledge made pursuant to subsection (2) of this section shall be valid and binding against all persons having claims of any kind against the district whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof.

Â Â Â Â Â  (9) The district shall deposit, when received, a portion of the taxes or other revenues in anticipation of which the obligations authorized by this section are issued in a separate account. Deposits to the account shall be made according to a schedule which requires that not less than 100 percent of such taxes or other revenues received by the district after the estimated date of the district's maximum cumulative cash flow deficit be placed in the account until sufficient amounts are in the account to pay principal and interest due on the obligations at maturity. The schedule shall be established by the district in its proceedings to issue the obligations. Moneys in the account shall be used only to pay principal and interest on the obligations, and may be pledged by the district for such purpose. [1983 c.323 Â§4; 1985 c.433 Â§1]

Â Â Â Â Â  267.410 Certain districts authorized to impose employer payroll tax on state agencies and political subdivisions. ORS 267.300, 267.380 and 267.410 to 267.430 apply only to a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000. [1989 c.869 Â§7]

Â Â Â Â Â  267.420 Employer payroll tax on State of Oregon and political subdivisions; requirements for tax ordinance. (1) Any ordinance imposing an employer payroll tax on an entity described in ORS 267.380 (1)(a)(C) shall be adopted not less than six months prior to the beginning of the fiscal year of the mass transit district within which the employer payroll tax becomes effective.

Â Â Â Â Â  (2)(a) Any ordinance imposing an employer payroll tax on an entity described in ORS 267.380 (1)(a)(C) shall provide that for each of the four fiscal years after the fiscal year in which the employer payroll tax was first imposed, the entity shall pay the applicable percentage of the amount of employer payroll tax which, without regard to this section, it would have been required to pay under the law.

Â Â Â Â Â  (b) The applicable percentage shall be determined in accordance with the following table:

______________________________________________________________________________

Â Â Â Â Â  Number of fiscal yearsÂ Â Â Â Â  The applicable

Â Â Â Â Â  after the fiscal yearÂ Â Â Â Â Â Â Â Â Â  percentage is:

Â Â Â Â Â  in which the employer

Â Â Â Â Â  payroll tax is first

Â Â Â Â Â  imposed:

OneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20

TwoÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40

ThreeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60

FourÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80

______________________________________________________________________________

Â Â Â Â Â  (c) In the fifth fiscal year after the fiscal year in which the employer payroll tax is first imposed on an entity described in ORS 267.380 (1)(a)(C) and in any subsequent fiscal year, the applicable percentage shall be 100 percent. [1989 c.869 Â§4]

Â Â Â Â Â  267.430 Certain state agencies exempt from employer payroll tax. ORS 267.300, 267.380, 267.410 to 267.430 do not apply to entities described in ORS 267.380 (1)(a)(C) that made, and that continue to make, payments under the provisions of ORS 291.405 and 291.407 equivalent to the rate in effect on January 1, 1989. If a mass transit district or transportation district does not collect a tax under ORS 267.300 (1)(g) or 267.615 (1)(g), ORS 267.300, 267.380 and 267.410 to 267.430 do not affect payment under ORS 291.405 and 291.407. [1989 c.869 Â§6]

TRANSPORTATION DISTRICTS

(Generally)

Â Â Â Â Â  267.510 Definitions for ORS 267.510 to 267.650. As used in ORS 267.510 to 267.650:

Â Â Â Â Â  (1) "District" means a transportation district established under ORS 267.510 to 267.650.

Â Â Â Â Â  (2) "System" means the equipment, facilities and other property constructed, erected or acquired by the district and to be used in the transport of passengers. [1974 c.9 Â§1]

Â Â Â Â Â  267.515 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [Amended by 1983 c.350 Â§128]

Â Â Â Â Â  267.517 Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles. (1) To the maximum extent possible, motor vehicles subject to the control of a transportation district established under ORS 267.510 to 267.650 having a city within the district with a population exceeding 30,000 shall use alternative fuel for operation.

Â Â Â Â Â  (2) To the extent that it is economically and technologically possible, all motor vehicles purchased or leased by the board of the district shall be capable of using alternative fuel. However, this subsection does not apply if the vehicle will be primarily used in an area that does not have and cannot reasonably be expected to establish an alternative fuel refueling station or if the district is unable to secure financing sufficient to cover additional costs resulting from the requirement of this subsection.

Â Â Â Â Â  (3) Prior to July 1 of each year, the board of the district shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

Â Â Â Â Â  (a) The number of purchases and leases of vehicles capable of using alternative fuel;

Â Â Â Â Â  (b) The number of conversions of vehicles from the use of gasoline or diesel fuel to the use of alternative fuel;

Â Â Â Â Â  (c) The quantity of each type of alternative fuel used; and

Â Â Â Â Â  (d) Any other information required by the Department of Environmental Quality and the State Department of Energy to carry out their functions under subsection (4) of this section.

Â Â Â Â Â  (4) If the Department of Environmental Quality and State Department of Energy determine that the use of alternative fuel required by this section has been effective in reducing total annual motor vehicle emissions in the district, the motor vehicles subject to the control of the board of the district shall be capable of using alternative fuel, to the maximum extent possible.

Â Â Â Â Â  (5) The board of the district shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

Â Â Â Â Â  (6) As used in this section, "alternative fuel" means any fuel determined by the Department of Environmental Quality to be less polluting than conventional gasoline, including but not necessarily limited to reformulated gasoline, low sulphur diesel fuel, natural gas, liquified petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity. [1991 c.730 Â§4; 2003 c.186 Â§13]

(Formation)

Â Â Â Â Â  267.520 Method of forming district. (1) In addition to initiatory action authorized by ORS 198.705 to 198.955, proceedings to establish a district may be initiated by a resolution adopted by the governing body of the most populous city in the proposed district and filed with the county governing body, petitioning that body to call the election; or

Â Â Â Â Â  (2) The petition or resolution initiating formation shall request, if the district is to impose operating taxes, that the election to establish the district include a proposed permanent rate limit for operating taxes for the district within the meaning of section 11 (3), Article XI of the Oregon Constitution. If the petition or resolution does so, the proposition to be voted on at the election shall include a proposed permanent rate limit for the district, in accordance with the petition or resolution. [1974 c.9 Â§4; 1997 c.541 Â§360]

Â Â Â Â Â  267.530 Establishment of permanent tax rate limit at time of formation. If a district is to impose operating taxes, a permanent rate limit on operating taxes within the meaning of section 11 (3), Article XI of the Oregon Constitution, shall be established for a district at the same election at which the district is established. If the petition or resolution for initiating proceedings to establish the district contains a proposed permanent rate limit, the county governing body that calls the election shall confer about the rate limit with the governing bodies of all counties and cities having territory in the proposed district and shall then determine the rate limit to be proposed for the district. The proposition submitted to the electors of the district for the purpose of establishing the district shall propose the rate limit specified by the county governing body. The rate limit so proposed shall be the permanent rate limit for operating taxes for the district within the meaning of section 11 (3), Article XI of the Oregon Constitution, if the district is established in an election that is in compliance with section 11 (8), Article XI of the Oregon Constitution. [1974 c.9 Â§5; 1997 c.541 Â§361]

(Board)

Â Â Â Â Â  267.540 Governing body; term; vacancies; chairperson; rules of procedure; report to legislature. (1) The governing body of a district shall consist of seven members elected from the district at large for four-year terms. Vacancies shall be filled by the governing body under ORS 198.320.

Â Â Â Â Â  (2) The chairperson of the county governing body that calls the election on establishing the district shall convene the first meeting of the district governing body and shall serve as chairperson of the first meeting until the members choose a permanent chairperson.

Â Â Â Â Â  (3) At its first meeting after July 1 each year the district governing body shall choose a chairperson for the ensuing year. The chairperson shall be the presiding officer of the governing body and have whatever additional functions the governing body prescribes.

Â Â Â Â Â  (4) The governing body may adopt and enforce rules of procedure governing its proceedings.

Â Â Â Â Â  (5) The district board shall report biennially to the Legislative Assembly the activities of the district. [1974 c.9 Â§6; 1975 c.737 Â§4; 1983 c.350 Â§125]

(Powers)

Â Â Â Â Â  267.550 Status of district. (1) A transportation district has full power to carry out the objectives of its formation and to that end may have and use a seal, have perpetual succession, sue and be sued in its own name, and enter into contracts.

Â Â Â Â Â  (2) Except as ORS 267.510 to 267.650 provide to the contrary, the powers of the district shall be vested in the governing body of the district.

Â Â Â Â Â  (3) A transportation district formed under ORS 267.510 to 267.650 shall be considered a district for all purposes in ORS chapter 198. [1974 c.9 Â§8; 1975 c.737 Â§5; 1983 c.350 Â§126; 2003 c.802 Â§95]

Â Â Â Â Â  267.560 General powers. A transportation district may provide public transportation and terminal facilities for public transportation including local aspects thereof transferred to the district by one or more other public bodies as defined in ORS 174.109, through agreements in accordance with ORS 267.510 to 267.650. [1974 c.9 Â§9; 2003 c.802 Â§96]

Â Â Â Â Â  267.570 Powers relating to public transportation. (1) For purposes of public transportation, a district may:

Â Â Â Â Â  (a) Contract with the United States or with any county, city or state, or any of their departments or agencies, for the construction, preservation, improvement, operation or maintenance of any system.

Â Â Â Â Â  (b) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the system of the district.

Â Â Â Â Â  (c) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

Â Â Â Â Â  (d) Fix and collect charges for the use of the system.

Â Â Â Â Â  (e) Construct, acquire, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with the system within or outside the district.

Â Â Â Â Â  (f) Use a public thoroughfare in a manner mutually agreed to by the governing bodies of the district and of the thoroughfare or, if they cannot so agree upon how the district may use the thoroughfare, in a manner determined by an arbitrator appointed by the Governor.

Â Â Â Â Â  (g) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by ORS 267.510 to 267.650.

Â Â Â Â Â  (2) A district shall be entitled to tax refunds under ORS 319.831, as if the district were a city. [1974 c.9 Â§10; 1979 c.344 Â§2]

Â Â Â Â Â  267.575 Preparation of public transit system plan; contents; revision. (1) A district shall, within a reasonable time after formation, prepare a broad, general plan for a public transit system for the district. The plan shall be prepared in cooperation with the Department of Transportation and cities and counties located within and adjacent to the district.

Â Â Â Â Â  (2) The plan shall show existing and proposed transit systems of the district and of other public and private agencies relating to public transit. It shall demonstrate a basis for the coordination and planning of future construction, improvement and equipment acquisition of the district, governmental agencies and private interests to assure maximum efficiency and use of public transit in the district. The plans shall be based on the needs of the district and take into consideration the plans and programs, if any, developed by the Department of Transportation and cities and counties located within and adjacent to the district. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

Â Â Â Â Â  (3) The district board shall revise the plan as necessary for the proper control, utilization, development and improvement of the district transit system. [1975 c.737 Â§3]

Â Â Â Â Â  267.580 Employees. The governing body of a district may employ whatever administrative, clerical, technical and other assistance is necessary for the proper functioning of the district, on whatever terms the governing body considers in the best interests of the district. [1974 c.9 Â§7]

Â Â Â Â Â  267.590 Interagency agreements. A district may contract with any public or private agency for the agency to operate any facility or perform any function that the district is authorized to operate or perform. By contract the district may assume any function of any public corporation, city or county in the district that the district has power to assume under ORS 267.510 to 267.650. [1974 c.9 Â§11]

Â Â Â Â Â  267.600 [1974 c.9 Â§3; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  267.610 Exemption from public utility regulation. Transportation facilities operated by a district, including the rates and charges made by the district and the equipment operated by the district, and transportation facilities operated for a district by a private operator pursuant to a contract between the operator and the district, including the rates and charges made by the operator pursuant to the contract, and the equipment operated pursuant to the contract, shall not be subject to the laws of this state regulating public utilities, including those laws administered by the Public Utility Commission of Oregon. [1974 c.9 Â§2]

(Finances)

Â Â Â Â Â  267.615 Financing methods. (1) For the purpose of performing any of the powers conferred by ORS 267.510 to 267.650, a transportation district may use any of the following methods of financing:

Â Â Â Â Â  (a) Service charges and user fees collected under ORS 267.570 (1)(d).

Â Â Â Â Â  (b) Levy ad valorem taxes under ORS 267.620.

Â Â Â Â Â  (c) Use of a revolving fund as authorized for mass transit districts under ORS 267.310.

Â Â Â Â Â  (d) Sale of bonds under ORS 267.630 and 267.640.

Â Â Â Â Â  (e) Levy of business license fees as authorized for mass transit districts under ORS 267.360.

Â Â Â Â Â  (f) Levy of a tax measured by net income as authorized for mass transit districts under ORS 267.370.

Â Â Â Â Â  (g) Levy of a tax measured by employer payrolls as authorized for mass transit districts under ORS 267.380 and 267.385.

Â Â Â Â Â  (h) Acceptance and use of any contributions or loans from the United States, without limitation by any other provision of ORS 267.510 to 267.650 requiring approval of indebtedness.

Â Â Â Â Â  (i) Any combination of the provisions of paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (2) A district shall not use any method of financing authorized under subsection (1)(c) to (g) of this section without first obtaining authorization at a properly called election held for that purpose. [1975 c.737 Â§2; 1981 c.512 Â§1]

Â Â Â Â Â  267.620 Power to levy taxes. (1) A district may levy annually an ad valorem tax on all taxable property within its boundaries not to exceed in any one year one-half percent (0.005) of the real market value of all taxable property within the boundaries of such district, computed in accordance with ORS 308.207. The district may also annually assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds previously issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of the interest and principal of bonds issued by the corporation, but the corporation may apply any funds it may have towards the payment of principal and interest of any such bonds.

Â Â Â Â Â  (2) Such taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax levy by the time required by law for city taxes to be levied and returned. All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. Property shall be subject to sale for nonpayment of taxes levied by the corporation in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (3) In taxation a district may classify property on the basis of services received from the district and prescribe different tax rates for the different classes of property. [1974 c.9 Â§12; 1991 c.459 Â§366]

Â Â Â Â Â  267.622 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§13]

Â Â Â Â Â  267.630 Issuance of bonds. (1) For the purpose of performing any service that the district has power to perform, the district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale of general obligation bonds. Such bonds shall never exceed in the aggregate 10 percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207. The bonds shall be so conditioned that the district shall promise and agree therein to pay the bearer at a place named therein payable semiannually in accordance with the tenor and terms of the interest coupons attached. The bonds shall mature serially not to exceed 30 years from the date of issue.

Â Â Â Â Â  (2) For the purpose of performing any of the powers conferred by ORS 267.510 to 267.650 a district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale also of revenue bonds and to pledge as security therefor, all or any part of the unobligated net income or revenue of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district but they shall be payable both as to principal and interest from revenues only. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien on any of the taxable property within the corporate limits of the district and shall be payable solely from such part of revenues of the corporation as remains after the payment of obligations having a priority and of all expenses of operation and maintenance of the corporation. All revenue bonds shall contain a provision that both the principal and interest are payable solely from the operating revenues of the district remaining after paying such obligations and expenses.

Â Â Â Â Â  (3) All general obligation bonds and revenue bonds shall be advertised for sale and sold in the manner prescribed in ORS 287.014 to 287.022 for the sale of bonds of cities. [1974 c.9 Â§13; 1983 c.347 Â§20; 1991 c.459 Â§367]

Â Â Â Â Â  267.640 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution adopted by the district governing body without submitting to the electors the question of authorizing the issuance of the bonds. [1974 c.9 Â§14]

Â Â Â Â Â  267.650 Finance elections. Elections for the purpose of voting on the question of borrowing funds by issuance and sale of general obligation bonds or revenue bonds shall be called by the governing body. [1974 c.9 Â§15]

PENALTIES

Â Â Â Â Â  267.990 Penalties. Any person violating a police ordinance of a mass transit district is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $250. [1969 c.643 Â§18(1)]

_______________



Chapter 268

Chapter 268 Â Metropolitan Service Districts

2005 EDITION

METROPOLITAN SERVICE DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

268.010Â Â Â Â  Short title

268.020Â Â Â Â  Definitions

268.030Â Â Â Â  Purpose of chapter; limitation on number of districts; purpose of districts

268.040Â Â Â Â  Exemption from public utility regulation

268.060Â Â Â Â  Costs of elections

EMPLOYEE RIGHTS AND BENEFITS

268.220Â Â Â Â  EmployeesÂ rights when district assumes a function of another public corporation, city or county

268.230Â Â Â Â  District to protect employeesÂ rights when an operating public transportation system is acquired

268.240Â Â Â Â  PERS membership for specified classes of district employees; conditions

POWERS

268.300Â Â Â Â  Existence, status and general powers of district

268.310Â Â Â Â  Powers of district

268.315Â Â Â Â  Authority of district to levy ad valorem tax

268.317Â Â Â Â  Solid and liquid waste disposal powers

268.318Â Â Â Â  District approval required for disposal, transfer or resource recovery site or facility; criteria

268.319Â Â Â Â  Reuse and recycling of electronic products

268.320Â Â Â Â  Elector approval of district actions; assumption of local aspects of functions

268.330Â Â Â Â  Powers when providing local aspects of service; powers for public transportation; tax refunds

268.340Â Â Â Â  Acquisition of property; condemnation procedure; authority to lease and dispose of property; right of entry to survey lands

268.343Â Â Â Â  Validation of certain easements acquired by district

268.345Â Â Â Â  Limitation on condemnation power for certain facilities

268.347Â Â Â Â  Boundary change within district and certain urban reserves; jurisdiction; filing boundary change with county assessor and Department of Revenue

268.351Â Â Â Â  Definitions for ORS 268.354

268.354Â Â Â Â  Boundary change procedures; standards; appeals

268.357Â Â Â Â  Authority to sell certain information; marketing agreements; confidentiality

268.360Â Â Â Â  Authority to exercise police power; ordinances; effective dates; enforcement

268.370Â Â Â Â  Authority to take over transit system of mass transit district; effect of transfer order

268.380Â Â Â Â  Land-use planning goals and activities; coordination; review of local plans

268.385Â Â Â Â  District as regional planning coordinator

268.390Â Â Â Â  Planning for activities and areas with metropolitan impact; review of local plans; urban growth boundary; regional framework plans

268.393Â Â Â Â  Land use planning ordinance; notice to local governments and landowners

FINANCES

268.500Â Â Â Â  Levy, collection, enforcement of ad valorem taxes; limitation; classification of property

268.503Â Â Â Â  Vehicle registration fees

268.505Â Â Â Â  Income tax; rate limitation; elector approval required

268.507Â Â Â Â  Excise taxes

GENERAL OBLIGATION BONDS

268.520Â Â Â Â  Authority to issue bonds; limitation; conditions; advertisement and sale

268.525Â Â Â Â  Refunding bonds

268.530Â Â Â Â  Bond elections

REVENUE BONDS

268.590Â Â Â Â  Credit enhancement of district bonds and other obligations

268.600Â Â Â Â  Issuance of revenue bonds; use of proceeds; status of bonds

268.610Â Â Â Â  Ordinance authorizing revenue bonds; content; special trust funds; trustees; enforcement

268.620Â Â Â Â  Form and content of bonds; redemption

268.630Â Â Â Â  Borrowing in anticipation of bond sale; bond anticipation notes; content; sale of notes

268.640Â Â Â Â  Sale of revenue bonds

268.650Â Â Â Â  Bonds as obligation of a political subdivision

268.660Â Â Â Â  Effect of ORS 268.600 to 268.660

DISTRICT CHARTER

268.710Â Â Â Â  Electors of county may adopt, amend, revise or repeal district charter; limitation on certain actions

PENALTIES

268.990Â Â Â Â  Penalties; jurisdiction

GENERAL PROVISIONS

Â Â Â Â Â  268.010 Short title. This chapter may be referred to as the Metropolitan Service District Act of 1997. [1969 c.700 Â§1; 1997 c.833 Â§3]

Â Â Â Â Â  268.015 [1977 c.665 Â§1; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.020 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂDistrictÂ means a metropolitan service district established under this chapter.

Â Â Â Â Â  (2) ÂDistrict charterÂ means a home rule charter enacted by the electors of a district under section 14, Article XI, Oregon Constitution.

Â Â Â Â Â  (3) ÂMetropolitan areaÂ means that area which on October 4, 1997, lies within the boundaries of Clackamas, Multnomah and Washington Counties.

Â Â Â Â Â  (4) ÂImprovementÂ means the facilities and other property constructed, erected or acquired by and to be used in the performance of services authorized to be performed by a district.

Â Â Â Â Â  (5) ÂMetropolitan significanceÂ means having major or significant district-wide impact.

Â Â Â Â Â  (6) ÂPersonÂ means a public body as defined in ORS 174.109, individual, corporation, partnership, association, firm, trust, estate or any other legal entity.

Â Â Â Â Â  (7) ÂRegional framework planÂ means the Metro regional framework plan defined in ORS 197.015 and any district ordinances that implement the plan. [1969 c.700 Â§2; 1977 c.665 Â§2; 1979 c.531 Â§3; 1987 c.349 Â§1; 1997 c.833 Â§4; 2003 c.802 Â§97]

Â Â Â Â Â  268.030 Purpose of chapter; limitation on number of districts; purpose of districts. (1) This chapter is enacted in order to provide a method of making available in metropolitan areas public services not adequately available through previously authorized governmental agencies.

Â Â Â Â Â  (2) To this end not more than one district may be established under this chapter in any metropolitan area.

Â Â Â Â Â  (3) Subject to the provisions of a district charter, a district, where formed, shall provide for those aspects of land use planning having metropolitan significance. [1969 c.700 Â§3; 1975 c.510 Â§1; 1977 c.95 Â§16; 1977 c.665 Â§3; 1977 c.782 Â§3; 1997 c.833 Â§5]

Â Â Â Â Â  268.040 Exemption from public utility regulation. Transportation facilities operated by a district, including the rates and charges made by the district and the equipment operated by the district, and transportation facilities operated for a district by a private operator pursuant to a contract between the operator and the district, including the rates and charges made by the operator pursuant to the contract, and the equipment operated pursuant to the contract, shall not be subject to the laws of this state regulating public utilities, including those laws administered by the Public Utility Commission of Oregon. [1969 c.700 Â§31]

Â Â Â Â Â  268.050 [1969 c.700 Â§28; 1981 c.173 Â§40; 1983 c.350 Â§129; 1989 c.328 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.060 Costs of elections. (1) The cost of elections to nominate or elect elected officials of the district shall be paid by the district.

Â Â Â Â Â  (2) When a district election is held on a district measure, the election shall be conducted under ORS chapter 255. [1977 c.665 Â§6a (enacted in lieu of 268.200); 1997 c.833 Â§6]

Â Â Â Â Â  268.070 [1989 c.321 Â§7; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.100 [1969 c.700 Â§4; 1971 c.727 Â§97; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.110 [1969 c.700 Â§5(1), (2); repealed by 1971 c.727 Â§203]

Â Â Â Â Â  268.115 [1969 c.700 Â§5(3), (4); repealed by 1971 c.727 Â§191]

Â Â Â Â Â  268.120 [1969 c.700 Â§6; 1971 c.727 Â§99; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.125 [1977 c.665 Â§14; repealed by 1991 c.15 Â§8]

Â Â Â Â Â  268.130 [1969 c.700 Â§7; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  268.150 [1977 c.665 Â§5 (enacted in lieu of 268.200); 1979 c.804 Â§7; 1981 c.353 Â§3a; 1981 c.375 Â§3; 1983 c.350 Â§130; 1985 c.808 Â§78; 1989 c.10 Â§1; 1989 c.321 Â§1; 1995 c.712 Â§101; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.160 [1977 c.665 Â§6 (enacted in lieu of 268.200); 1979 c.804 Â§8; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.170 [1977 c.665 Â§20; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.180 [1977 c.665 Â§7 (enacted in lieu of 268.200); 1979 c.804 Â§9; 1981 c.375 Â§4; 1983 c.350 Â§131; 1987 c.349 Â§2; 1995 c.658 Â§100; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.190 [1977 c.665 Â§8 (enacted in lieu of 268.200); 1987 c.349 Â§5; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.200 [1969 c.700 Â§9; repealed by 1977 c.665 Â§4 (268.060, 268.150, 268.160, 268.180, 268.190 and 268.312 enacted in lieu of 268.200)]

Â Â Â Â Â  268.210 [1969 c.700 Â§27; 1987 c.349 Â§6; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.215 [1987 c.349 Â§4; repealed by 1997 c.833 Â§27]

EMPLOYEE RIGHTS AND BENEFITS

Â Â Â Â Â  268.220 EmployeesÂ rights when district assumes a function of another public corporation, city or county. Except as otherwise provided by ORS 268.230, a district shall offer to employ every person who, on the date the district takes over a function of a public corporation, city or county in the district, is employed by the corporation, city or county to carry on the function. Where the district employs such a person, the employee shall remain an employee of the corporation, city or county for purposes of any pension or retirement plan the employee has been included in by the corporation, city or county and shall continue to have rights and benefits thereunder as if the person had remained an employee of the corporation, city or county, until the district provides a similar plan for its employees and the employee is included in the plan. Until the employee is so included, the district shall deduct from the compensation of the employee the amount the employee is required to pay under the plan of the corporation, city or county; shall pay that amount to the corporation, city or county, which shall credit the amount to the employee under the plan; and shall make whatever payments the plan calls for the employer to make. [1969 c.700 Â§30]

Â Â Â Â Â  268.225 [1979 c.804 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.230 District to protect employeesÂ rights when an operating public transportation system is acquired. When the district acquires an operating public transportation system, it shall make fair and equitable arrangements to protect the interests of employees and retired employees of the system. Such protective arrangements shall include, but shall not be limited to:

Â Â Â Â Â  (1) Preservation of rights, privileges and benefits, including continuation of pension rights and payment of benefits, existing under collective bargaining agreements, or otherwise;

Â Â Â Â Â  (2) Continuation of collective bargaining rights;

Â Â Â Â Â  (3) Protection of individual employees against a worsening of their positions with respect to their employment; and

Â Â Â Â Â  (4) Assurance of employment to persons employed by the mass transportation system acquired and priority of reemployment to persons previously employed. [1969 c.700 Â§29a]

Â Â Â Â Â  268.240 PERS membership for specified classes of district employees; conditions. (1) A district that is not participating in the Public Employees Retirement System may, by application to the board, include any class of employees of the district in the system established by ORS chapters 238 and 238A without entering into a contract of integration with the board under ORS 238.680.

Â Â Â Â Â  (2) The board shall consider an application received under this section to be an application to become a participating employer under ORS chapters 238 and 238A but only to the extent of providing membership for the class of employees described in the application.

Â Â Â Â Â  (3) The board, upon such terms as are set forth in a contract between the board and the employer, shall allow every employee in the specified class to become members of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A.

Â Â Â Â Â  (4) When a district enters into a contract with the board under subsection (3) of this section, the district shall agree to eventually extend coverage under ORS chapters 238 and 238A to all eligible district employees through successive contracts with the board.

Â Â Â Â Â  (5) All employees who have completed the period of service with the public employer that is required under ORS 238.015, 238A.100 or 238A.300 shall become members of the system on a date specified by the board. All other employees in the described class shall become members upon completion of the required period of service.

Â Â Â Â Â  (6) As used in this section, ÂboardÂ means the Public Employees Retirement Board established under ORS 238.630. [1989 c.879 Â§2; 2003 c.733 Â§72]

POWERS

Â Â Â Â Â  268.300 Existence, status and general powers of district. (1) A metropolitan service district has full power to carry out the objectives of its formation and the functions authorized pursuant to its charter and to that end may have and use a seal, have perpetual succession, sue and be sued in its own name, and enter into contracts.

Â Â Â Â Â  (2) For purposes of its authorized functions, a district may enter into intergovernmental agreements under ORS chapter 190. [1969 c.700 Â§Â§8,26; 1977 c.95 Â§1; 1997 c.833 Â§7; 2003 c.802 Â§98]

Â Â Â Â Â  268.310 Powers of district. Subject to the provisions of a district charter, a district may, to carry out the purposes of this chapter:

Â Â Â Â Â  (1) Subject to the requirements of ORS 459.005 to 459.045, 459.065 to 459.105, 459.205 to 459.385, 459.992 (1) and (2) and 466.995 (1), dispose, and provide facilities for disposal, of solid and liquid wastes.

Â Â Â Â Â  (2) Provide public transportation and terminal facilities for public transportation, including local aspects thereof transferred to the district by one or more other public corporations, cities or counties through agreements in accordance with this chapter.

Â Â Â Â Â  (3) Acquire, construct, alter, maintain, administer and operate metropolitan zoo facilities.

Â Â Â Â Â  (4) Acquire, construct, alter, maintain, administer and operate major cultural, convention, exhibition, sports and entertainment facilities. However, unless the electors of the district first approve the financing of the facilities, the district shall not:

Â Â Â Â Â  (a) Construct new facilities; or

Â Â Â Â Â  (b) Except for facilities acquired by means of an intergovernmental agreement, acquire existing facilities.

Â Â Â Â Â  (5) Acquire, develop, maintain and operate a system of parks, open space and recreational facilities of metropolitan significance.

Â Â Â Â Â  (6) Exercise jurisdiction over other matters of metropolitan concern as authorized by a district charter. [1969 c.700 Â§10; 1971 c.648 Â§22; 1975 c.510 Â§2; 1977 c.95 Â§17; 1977 c.665 Â§10; 1977 c.782 Â§5; 1979 c.804 Â§4; 1987 c.844 Â§1; 1997 c.833 Â§8]

Â Â Â Â Â  268.312 [1977 c.665 Â§10a (enacted in lieu of 268.200); 1977 c.782 Â§6; 1985 c.204 Â§1; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.315 Authority of district to levy ad valorem tax. For the purpose of performing the functions set forth in ORS 268.310 (3), the district, when authorized at any properly called election held for such purpose, shall have the power to levy an ad valorem tax on all taxable property within its boundaries not to exceed in any one year one-half of one percent (0.005) of the real market value of all taxable property within the boundaries of such district, computed in accordance with ORS 308.207. [1975 c.510 Â§3; 1991 c.459 Â§368; 1997 c.833 Â§9]

Â Â Â Â Â  Note: 268.315 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.317 Solid and liquid waste disposal powers. For purposes of solid and liquid waste disposal, a district may:

Â Â Â Â Â  (1) Build, construct, acquire, lease, improve, operate and maintain landfills, transfer facilities, resource recovery facilities and other improvements, facilities or equipment necessary or desirable for the solid and liquid waste disposal system of the district. Leases authorized by this section include lease-purchase agreements whereunder the district may acquire ownership of the leased property at a nominal price. Such leases and lease-purchase agreements may be for a term of up to 30 years.

Â Â Â Â Â  (2) Sell, enter into short or long-term contracts, solicit bids, enter into direct negotiations, deal with brokers or use other methods of sale or disposal for the products or by-products of the districtÂs facilities.

Â Â Â Â Â  (3) Require any person or class of persons who generate solid or liquid wastes to make use of the disposal, transfer or resource recovery sites or facilities of the district or disposal, transfer or resource recovery sites or facilities designated by the district.

Â Â Â Â Â  (4) Require any person or class of persons who pick up, collect or transport solid or liquid wastes to make use of the disposal, transfer or resource recovery sites or facilities of the district or disposal, transfer or resource recovery sites or facilities designated by the district.

Â Â Â Â Â  (5) Regulate, license, franchise and certify disposal, transfer and resource recovery sites or facilities; establish, maintain and amend rates charged by disposal, transfer and resource recovery sites or facilities; establish and collect license or franchise fees; and otherwise control and regulate the establishment and operation of all public or private disposal, transfer and resource recovery sites or facilities located within the district. Licenses or franchises granted by the district may be exclusive. Existing landfills authorized to accept food wastes which, on March 1, 1979, are either franchised by a county or owned by a city are exempt from the districtÂs franchising and rate regulation.

Â Â Â Â Â  (6) Prescribe a procedure for the issuance, administration, renewal or denial of contracts, licenses or franchises granted under subsection (5) of this section.

Â Â Â Â Â  (7) Regulate the service or services provided by contract, license or franchise and order modifications, additions or extensions to the equipment, facilities, plan or services as shall be in the public interest.

Â Â Â Â Â  (8) Receive, accept, process, recycle, reuse and transport solid and liquid wastes. [1977 c.95 Â§3; 1979 c.531 Â§4]

Â Â Â Â Â  268.318 District approval required for disposal, transfer or resource recovery site or facility; criteria. (1) No public or private disposal, transfer or resource recovery site or facility in the district shall be established, modified or extended without the prior approval of the district. The district may deny an application for the establishment, modification or extension of a site or facility if pursuant to its solid waste management plan the district has either:

Â Â Â Â Â  (a) Entered into contracts obligating the district to supply or direct minimum quantities of solid wastes to sites or facilities designated in the contract in order that those sites or facilities will operate economically and generate sufficient revenues to liquidate any bonded or other indebtedness incurred by reason of those sites or facilities; or

Â Â Â Â Â  (b) Adopted a franchise system for the disposal of solid or liquid wastes.

Â Â Â Â Â  (2) In considering an application for the establishment, modification or extension of a site or facility, the district may take into account the location and number of existing sites or facilities and their remaining capacities, whether the proposed establishment, modification or extension complies with the districtÂs solid waste management plan and whether the applicant has complied with all other applicable regulatory requirements. [1979 c.531 Â§2; 1997 c.833 Â§24]

Â Â Â Â Â  268.319 Reuse and recycling of electronic products. Any metropolitan service district serving a population of more than 500,000 persons shall develop and implement a program pertaining to electronic product reuse and recycling. Under the program, the metropolitan service district shall prepare educational materials relating to the collection, recycling and reuse of used consumer electronic products and develop and implement an outreach and education program. [2003 c.706 Â§4]

Â Â Â Â Â  Note: 268.319 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.320 Elector approval of district actions; assumption of local aspects of functions. (1) Subject to the provisions of a district charter, the electors of a district may, from time to time, and in exercise of their power of the initiative, or by approving a proposition referred to them by the governing body of the district, authorize the district to assume additional functions.

Â Â Â Â Â  (2) When authorized to implement the results of a study of a boundary commission formed within the metropolitan area under ORS 199.410 to 199.519, a district may, subject to the provisions of ORS 268.351 and 268.354, adopt an ordinance exercising jurisdiction over a boundary change, as defined in ORS 268.351, otherwise authorized under ORS chapters 198, 221 and 222. [1969 c.700 Â§11; 1977 c.95 Â§18; 1977 c.665 Â§11; 1997 c.516 Â§7; 1997 c.833 Â§10; 2005 c.22 Â§192]

Â Â Â Â Â  268.330 Powers when providing local aspects of service; powers for public transportation; tax refunds. Subject to the provisions of a district charter:

Â Â Â Â Â  (1) A district, to provide a local aspect of a public service, may take over facilities and functions of another public corporation, city or county, and may exercise powers of the corporation, city or county, in accordance with the agreement by which the district assumes the functions of the other corporation, city or county.

Â Â Â Â Â  (2) For purposes of public transportation, a district may:

Â Â Â Â Â  (a) Contract with the United States or with any county, city or state, or any of their departments or agencies, for the construction, preservation, improvement, operation or maintenance of any mass transit system.

Â Â Â Â Â  (b) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the mass transit system of the district.

Â Â Â Â Â  (c) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

Â Â Â Â Â  (d) Fix and collect charges for the use of the transit system and other district facilities.

Â Â Â Â Â  (e) Construct, acquire, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with the mass transit system within or outside the district.

Â Â Â Â Â  (f) Use a public thoroughfare in a manner mutually agreed to by the governing bodies of the district and of the thoroughfare or, if they cannot so agree upon how the district may use the thoroughfare, in a manner determined by an arbitrator appointed by the Governor.

Â Â Â Â Â  (g) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by this chapter.

Â Â Â Â Â  (3) A district shall be entitled to tax refunds under ORS 319.831, as if the district were a city. [1969 c.700 Â§12; 1979 c.344 Â§3; 1983 c.740 Â§69; 1997 c.833 Â§11]

Â Â Â Â Â  268.335 [1977 c.665 Â§21; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.340 Acquisition of property; condemnation procedure; authority to lease and dispose of property; right of entry to survey lands. (1) To the extent necessary to provide a metropolitan aspect of a public service, a district may acquire by purchase, condemnation, devise, gift or grant real and personal property or any interest therein within and without the district, including property of other public corporations. In so doing the district may proceed under ORS chapter 35.

Â Â Â Â Â  (2) A district may lease and dispose of property in accordance with ORS 271.300 to 271.360.

Â Â Â Â Â  (3) For purposes of surveys necessary for its proper functioning, a district may enter upon land, after giving the owner thereof reasonable advance notice of the entry. [1969 c.700 Â§Â§13,14,15; 1979 c.804 Â§5; 1985 c.443 Â§3]

Â Â Â Â Â  268.342 [1977 c.665 Â§23; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.343 Validation of certain easements acquired by district. Conservation easements and highway scenic preservation easements acquired by a metropolitan service district prior to May 28, 1999, are validated. [1999 c.208 Â§5]

Â Â Â Â Â  Note: 268.343 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.345 Limitation on condemnation power for certain facilities. Notwithstanding any power of condemnation, the district shall not acquire existent major cultural, convention, exhibition, sports or entertainment facilities owned by a public or municipal corporation without the consent of the governing body of that corporation. [1977 c.782 Â§2]

Â Â Â Â Â  268.347 Boundary change within district and certain urban reserves; jurisdiction; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding ORS chapters 198, 221 and 222, a metropolitan service district may exercise jurisdiction over boundary changes under ORS 268.351 and 268.354 within the boundaries of the district and within all territory designated as urban reserves by the district in an ordinance adopted by the district council prior to June 30, 1997.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1997 c.516 Â§13; 2001 c.138 Â§14; 2005 c.22 Â§193]

Â Â Â Â Â  268.350 [1969 c.700 Â§23; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.351 Definitions for ORS 268.354. As used in ORS 268.354, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoundary changeÂ means a major boundary change or a minor boundary change, as those terms are defined in ORS 199.415.

Â Â Â Â Â  (2) ÂContested caseÂ means a boundary change decision that is contested or otherwise challenged by a city, county or special district. [1997 c.516 Â§9; 2005 c.22 Â§194]

Â Â Â Â Â  268.354 Boundary change procedures; standards; appeals. (1) In addition to the requirements established by ORS chapters 198, 221 and 222 for boundary changes, boundary changes within a metropolitan service district are subject to the requirements established by the district. The requirements established by a metropolitan service district shall be developed in consultation with the Metro Policy Advisory Committee and the district council. The requirements established by a district shall include the following:

Â Â Â Â Â  (a) Boundary changes shall be subject to a uniform hearing and notification process adopted by the district.

Â Â Â Â Â  (b) The district shall establish an expedited process for uncontested boundary changes.

Â Â Â Â Â  (c) Contested cases shall be subject to appeal to a three-person commission established by the district with further appeals as provided by law. The district council shall appoint the members of the commission from a list of nominees provided by Clackamas, Multnomah and Washington Counties, with one member appointed from the nominees provided by each county.

Â Â Â Â Â  (d) All boundary change decisions shall be subject to clear and objective criteria established by the district including, but not limited to, compliance with the adopted regional urban growth goals and objectives, functional plans, cooperative and urban service agreements adopted pursuant to ORS chapter 195 and the regional framework plan of the district.

Â Â Â Â Â  (2) Except for contested cases, the role of a metropolitan service district in the boundary determination process shall be ministerial only.

Â Â Â Â Â  (3) Except as provided in this section and ORS 268.351, within the area in which the metropolitan service district may exercise jurisdiction over boundary changes:

Â Â Â Â Â  (a) Proceedings for annexation of territory to a city and for all other changes in city boundaries shall be conducted as provided in ORS chapter 222;

Â Â Â Â Â  (b) Proceedings for annexation of territory to a district, including the metropolitan service district, and for all other changes in district boundaries, including the boundaries of a metropolitan service district, shall be conducted as provided in ORS chapter 198; and

Â Â Â Â Â  (c) Notwithstanding any provision of ORS chapter 198, the metropolitan service district shall be the governing body responsible for conducting proceedings for minor boundary changes to the metropolitan service district. Proceedings for minor changes to the boundaries of a metropolitan service district shall be conducted as provided in ORS chapter 198. [1997 c.516 Â§10; 1999 c.282 Â§1; 2005 c.22 Â§195]

Â Â Â Â Â  268.355 [1979 c.804 Â§3; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.357 Authority to sell certain information; marketing agreements; confidentiality. Subject to the provisions of a district charter, a district may impose and collect reasonable fees based on market prices or competitive bids for geographic data that have commercial value and are an entire formula, pattern, compilation, program, device, method, technique, process, database or system developed with a significant expenditure of public funds. A district may enter into agreements with private persons or entities to assist with marketing such products. Notwithstanding any other provision of law, district software product programming source codes, object codes and geographic databases or systems are confidential and exempt from public disclosure under ORS 192.502. Nothing in this section authorizes a district to restrict access to public records through inclusion of such records in a geographic database or system. [1989 c.476 Â§2; 1997 c.833 Â§12]

Â Â Â Â Â  268.360 Authority to exercise police power; ordinances; effective dates; enforcement. Subject to the provisions of a district charter:

Â Â Â Â Â  (1) For purposes of its authorized functions a district may exercise police power and in so doing adopt the ordinances that a majority of the members of its council considers necessary for the proper functioning of the district. All legislative acts shall be by ordinance.

Â Â Â Â Â  (2) Unless otherwise specified by the district in the ordinance, an ordinance shall become effective on the 90th day after its adoption. If the district refers an ordinance to the electors, the ordinance shall become effective on the 30th day after its approval by a majority of the electors voting on the measure or on a later date specified in the ordinance. If a referendum petition, other than a petition referring an ordinance declaring an emergency, is filed with the filing officer not later than the 90th day after the adoption of the ordinance and before the ordinance takes effect, the effective date of the ordinance shall be suspended. An ordinance referred by a proper referendum petition shall become inoperative and shall not take effect if a majority of the electors voting on the measure reject the ordinance.

Â Â Â Â Â  (3) In addition to the provisions of ORS 268.990, violation of the districtÂs ordinances may be enjoined by the district in an action in a court of competent jurisdiction.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, any person who violates any ordinances or order of the district pertaining to one or more of its authorized functions shall incur a civil penalty not to exceed $500 a day for each day of violation.

Â Â Â Â Â  (5) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record. [1969 c.700 Â§24; 1977 c.95 Â§4; 1977 c.665 Â§12; 1981 c.173 Â§41; 1981 c.353 Â§4; 1983 c.350 Â§132; 1991 c.15 Â§4; 1991 c.734 Â§16; 1997 c.833 Â§13; 2003 c.561 Â§1]

Â Â Â Â Â  268.370 Authority to take over transit system of mass transit district; effect of transfer order. Subject to the provisions of a district charter, when a metropolitan service district organized under this chapter functions in a mass transit district organized under ORS 267.010 to 267.390, the governing body of the metropolitan district may at any time order transfer of the transit system of the transit district to the metropolitan district, whereupon:

Â Â Â Â Â  (1) The governing body of the transit district shall transfer title to, and possession of, the transit system and of all books, records, files, documents, and other property of the district to the metropolitan district.

Â Â Â Â Â  (2) The metropolitan district shall be responsible for all the liabilities and obligations imposed upon or assumed by the transit district.

Â Â Â Â Â  (3) For purposes of mass transit the metropolitan district shall have all the rights, powers, privileges, and immunities, and be subject to all the duties and obligations, of a mass transit district under ORS 267.010 to 267.390, insofar as those rights, powers, privileges, immunities, duties, and obligations are consistent with this chapter.

Â Â Â Â Â  (4) The boundaries of the metropolitan district shall, for purposes of mass transit, be extended to encompass all the territory of the transit district.

Â Â Â Â Â  (5) The transit district shall be dissolved and the offices of its directors terminated. [1969 c.700 Â§32; 1997 c.833 Â§14]

Â Â Â Â Â  268.380 Land-use planning goals and activities; coordination; review of local plans. (1) A district may:

Â Â Â Â Â  (a) Adopt land-use planning goals and objectives for the district consistent with goals adopted under ORS chapters 195, 196 and 197;

Â Â Â Â Â  (b) Review the comprehensive plans in effect on January 1, 1979, or subsequently adopted by the cities and counties within the district and recommend that cities and counties, as the district considers necessary, make changes in any plan to ensure that the plan conforms to the districtÂs metropolitan area goals and objectives and the statewide goals;

Â Â Â Â Â  (c) Coordinate the land-use planning activities of that portion of the cities and counties within the district; and

Â Â Â Â Â  (d) Coordinate its activities and the related activities of the cities and counties within the district with the land-use planning development activities of the federal government, other local governmental bodies situated within this state or within any other state and any agency of this state or another state.

Â Â Â Â Â  (2) When a district is required by a district charter to adopt a regional framework plan, the regional framework plan shall include and be consistent with land use planning goals and objectives adopted by the district. [1977 c.665 Â§17; 1979 c.804 Â§11; 1997 c.833 Â§15; 2001 c.672 Â§8]

Â Â Â Â Â  268.385 District as regional planning coordinator. (1) For the purposes of ORS 195.025, the district formed under this chapter shall exercise within the district the review, advisory and coordinative functions assigned under ORS 195.025 (1) to each county and city that is within the district.

Â Â Â Â Â  (2) ORS 195.025 (3) and (4) shall not apply to a district formed under this chapter. [1977 c.665 Â§19]

Â Â Â Â Â  268.390 Planning for activities and areas with metropolitan impact; review of local plans; urban growth boundary; regional framework plans. (1) A district may define and apply a planning procedure which identifies and designates areas and activities having significant impact upon the orderly and responsible development of the metropolitan area, including, but not limited to, impact on:

Â Â Â Â Â  (a) Air quality;

Â Â Â Â Â  (b) Water quality; and

Â Â Â Â Â  (c) Transportation.

Â Â Â Â Â  (2) A district may prepare and adopt functional plans for those areas designated under subsection (1) of this section to control metropolitan area impact on air and water quality, transportation and other aspects of metropolitan area development the district may identify.

Â Â Â Â Â  (3) A district shall adopt an urban growth boundary for the district in compliance with applicable goals adopted under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (4) A district may review the comprehensive plans in effect on January 1, 1979, or subsequently adopted by the cities and counties within the district which affect areas designated by the district under subsection (1) of this section or the urban growth boundary adopted under subsection (3) of this section and recommend or require cities and counties, as it considers necessary, to make changes in any plan to assure that the plan and any actions taken under it conform to the districtÂs functional plans adopted under subsection (2) of this section and its urban growth boundary adopted under subsection (3) of this section.

Â Â Â Â Â  (5) Pursuant to a regional framework plan, a district may adopt implementing ordinances that:

Â Â Â Â Â  (a) Require local comprehensive plans and implementing regulations to comply with the regional framework plan within two years after compliance acknowledgment.

Â Â Â Â Â  (b) Require adjudication and determination by the district of the consistency of local comprehensive plans with the regional framework plan.

Â Â Â Â Â  (c) Require each city and county within the jurisdiction of the district and making land use decisions concerning lands within the land use jurisdiction of the district to make those decisions consistent with the regional framework plan. The obligation to apply the regional framework plan to land use decisions shall not begin until one year after the regional framework plan is acknowledged as complying with the statewide planning goals adopted under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (d) Require changes in local land use standards and procedures if the district determines that changes are necessary to remedy a pattern or practice of decision-making inconsistent with the regional framework plan.

Â Â Â Â Â  (6) The regional framework plan, ordinances that implement the regional framework plan and any determination by the district of consistency with the regional framework plan are subject to review under ORS 197.274. [1977 c.665 Â§18; 1979 c.402 Â§1; 1983 c.827 Â§53; 1985 c.565 Â§40; 1997 c.833 Â§16]

Â Â Â Â Â  268.393 Land use planning ordinance; notice to local governments and landowners. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) At least 45 days prior to the final public hearing on a proposed new or amended land use planning ordinance of a metropolitan service district, the district shall cause written notice of the proposed ordinance to be mailed to every owner of real property that will be rezoned as a result of the proposed ordinance.

Â Â Â Â Â  (3) The notice required in subsection (2) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced text extending across the top of the face page from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the metropolitan service district has proposed a land use planning ordinance that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), the metropolitan service district will hold a public hearing regarding the adoption of ordinance (number). The district has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance (number) is available for inspection at the metropolitan service district offices located at (address). A copy of the ordinance (number) is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the metropolitan service district at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (4) If real property of an owner will be rezoned as a result of the adoption of the land use planning ordinance and the owner was not notified pursuant to subsection (2) of this section, at least 30 days prior to the effective date of a new or amended land use planning ordinance of a metropolitan service district, the district shall cause written notice of the new or amended ordinance to be mailed to the owner of the real property that will be rezoned.

Â Â Â Â Â  (5) The notice required in subsection (4) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced text across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the metropolitan service district has adopted a land use planning ordinance that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of ordinance adoption), the metropolitan service district adopted ordinance (number). The district has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance (number) is available for inspection at the metropolitan service district offices located at (address). A copy of the ordinance (number) is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the metropolitan service district at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (6) For purposes of this section, property is rezoned by a land use planning ordinance adopted by a metropolitan service district if the ordinance directly or indirectly requires a local government to:

Â Â Â Â Â  (a) Change the base zoning classification of the property; or

Â Â Â Â Â  (b) Modify land use regulations applicable to the property in a manner that would limit or prohibit land uses previously allowed. [1999 c.1 Â§7; 2003 c.668 Â§4a; 2003 c.802 Â§99]

Â Â Â Â Â  268.395 [1985 c.785 Â§2; repealed by 1997 c.516 Â§15 and 1997 c.833 Â§27]

Â Â Â Â Â  268.400 [1985 c.785 Â§3; repealed by 1997 c.516 Â§15 and 1997 c.833 Â§27]

Â Â Â Â Â  268.460 [1981 c.641 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.465 [1981 c.641 Â§3; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.470 [1981 c.641 Â§4; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.475 [1981 c.641 Â§5; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.480 [1981 c.641 Â§6; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.485 [1981 c.641 Â§7; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.490 [1981 c.641 Â§8; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.495 [1981 c.353 Â§2; 1983 c.740 Â§70; repealed by 1995 c.333 Â§37]

FINANCES

Â Â Â Â Â  268.500 Levy, collection, enforcement of ad valorem taxes; limitation; classification of property. (1) A district may levy annually an ad valorem tax on all taxable property within its boundaries not to exceed in any one year one-half percent (0.005) of the real market value of all taxable property within the boundaries of such district, computed in accordance with ORS 308.207. The district may also annually assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds previously issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of the interest and principal of bonds issued by the corporation, but the corporation may apply any funds it may have towards the payment of principal and interest of any such bonds.

Â Â Â Â Â  (2) Such taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax levy by the time required by law for city taxes to be levied and returned. All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. Property shall be subject to sale for nonpayment of taxes levied by the corporation in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (3) In taxation a district may classify property on the basis of services received from the district and prescribe different tax rates for the different classes of property. [1969 c.700 Â§17; 1987 c.816 Â§1; 1991 c.459 Â§369; 1993 c.18 Â§48; 1997 c.833 Â§25; 1999 c.21 Â§5]

Â Â Â Â Â  268.503 Vehicle registration fees. Subject to ORS 801.040 to 801.042, 801.237 and 803.445, for the purpose of providing any service that the district, as defined in ORS 801.237, has power to provide, the district may impose registration fees on vehicles under ORS 803.445. [1989 c.864 Â§13]

Â Â Â Â Â  268.505 Income tax; rate limitation; elector approval required. (1) Subject to the provisions of a district charter, to carry out the purposes of this chapter, a district may by ordinance impose a tax:

Â Â Â Â Â  (a) Upon the entire taxable income of every resident of the district subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the district which income is subject to tax under ORS chapter 316; and

Â Â Â Â Â  (b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office within or having income derived from sources within the district which income is subject to tax under ORS chapter 317 or 318.

Â Â Â Â Â  (2) The rate of the tax imposed by ordinance adopted under authority of subsection (1) of this section shall not exceed one percent. The tax may be imposed and collected as a surtax upon the state income or excise tax.

Â Â Â Â Â  (3) Any ordinance adopted pursuant to subsection (1) of this section may require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net income to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

Â Â Â Â Â  (4) If a district adopts an ordinance under this section, the ordinance shall be consistent with any state law relating to the same subject, and with rules and regulations of the Department of Revenue prescribed under ORS 305.620.

Â Â Â Â Â  (5) Any ordinance adopted by the district under subsection (1) of this section shall receive the approval of the electors of the district before taking effect. [1977 c.665 Â§22; 1997 c.833 Â§17]

Â Â Â Â Â  268.507 Excise taxes. Subject to the provisions of a district charter, a district may by ordinance impose excise taxes on any person using the facilities, equipment, systems, functions, services or improvements owned, operated, franchised or provided by the district. [1989 c.332 Â§Â§3,4; 1997 c.833 Â§18]

Â Â Â Â Â  268.509 [1989 c.332 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.510 [1969 c.700 Â§18; repealed by 1981 c.641 Â§9]

Â Â Â Â Â  268.512 [1977 c.665 Â§23a; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.513 [1977 c.665 Â§16; 1979 c.804 Â§10; 1981 c.353 Â§5; 1985 c.210 Â§1; 1989 c.327 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.514 [1989 c.327 Â§1; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.515 [Formerly 268.540; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.517 [1977 c.665 Â§15; repealed by 1997 c.833 Â§27]

GENERAL OBLIGATION BONDS

Â Â Â Â Â  268.520 Authority to issue bonds; limitation; conditions; advertisement and sale. (1) For the purpose of performing any service that the district has power to perform, the district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale of general obligation bonds. Such bonds shall never exceed in the aggregate 10 percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207. The bonds shall be so conditioned that the district shall promise and agree therein to pay the bearer at a place named therein, the principal sum with interest at a rate named therein payable semiannually in accordance with the tenor and terms of the interest coupons attached. The bonds shall mature serially not to exceed 30 years from the date of issue.

Â Â Â Â Â  (2) All general obligation bonds shall be advertised for sale and sold in the manner prescribed in ORS 287.014 to 287.022 for the sale of bonds of cities. [1969 c.700 Â§19; 1977 c.782 Â§7; 1983 c.347 Â§21; 1991 c.459 Â§370]

Â Â Â Â Â  268.525 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution adopted by the district governing body without submitting to the electors the question of authorizing the issuance of the bonds. [1969 c.700 Â§19a]

Â Â Â Â Â  268.530 Bond elections. Elections for the purpose of voting on the question of borrowing funds by issuance and sale of general obligation bonds shall be called by the governing body. [1969 c.700 Â§20; 1971 c.647 Â§63a; 1977 c.782 Â§8]

Â Â Â Â Â  268.540 [1969 c.700 Â§Â§16,21,22; 1977 c.95 Â§5; renumbered 268.515]

REVENUE BONDS

Â Â Â Â Â  268.590 Credit enhancement of district bonds and other obligations. (1) As used in ORS 268.600 to 268.660:

Â Â Â Â Â  (a) ÂCredit enhancement agreementÂ means the agreement pursuant to which a credit enhancement device is provided, given or issued.

Â Â Â Â Â  (b) ÂCredit enhancement deviceÂ means any letter of credit, line of credit, municipal bond insurance or other device given or provided as security for the payment of the principal of, premium, if any, or interest on revenue bonds or bond anticipation notes issued under ORS 268.600 to 268.660 or as security for the payment or performance of any of the districtÂs obligations under or with respect to such revenue bonds or bond anticipation notes.

Â Â Â Â Â  (c) ÂCredit enhancement providerÂ means the person or entity providing or issuing a credit enhancement device.

Â Â Â Â Â  (2) In connection with the issuance of revenue bonds or bond anticipation notes under ORS 268.600 to 268.660, a district may arrange for a credit enhancement device to be given, issued or provided as security for the payment of the principal of, premium, if any, or interest on such revenue bonds or bond anticipation notes or as security for the payment or performance of the districtÂs obligations under or with respect thereto.

Â Â Â Â Â  (3) A district may enter into a credit enhancement agreement with a credit enhancement provider setting forth the respective rights, duties and obligations of the district and the credit enhancement provider under or with respect to such credit enhancement device, which agreement may contain such terms, covenants and conditions as shall be approved by the governing body of the district and which are not inconsistent with the provisions of ORS 268.600 to 268.660.

Â Â Â Â Â  (4) The obligations of the district under or with respect to any credit enhancement device or credit enhancement agreement shall not in any manner or to any extent be general obligations of the district nor a charge upon any other revenues or property of the district not specifically pledged thereto.

Â Â Â Â Â  (5) In the ordinance authorizing the issuance of revenue bonds or bond anticipation notes under ORS 268.600 to 268.660, the governing body may pledge as security for the payment or performance of the districtÂs obligations under or with respect to the related credit enhancement device or credit enhancement agreement all or any portion of the districtÂs revenues, regardless of the source from which derived, then existing or which thereafter come into existence. In addition, in such ordinance the governing body may pledge or mortgage as security for the payment or performance of its obligations under or with respect to such credit enhancement device or credit enhancement agreement any property of the district. Any such pledge or mortgage of revenues or other property may be on such terms as the governing body shall determine, including but not limited to a pledge or mortgage on a parity basis with the pledge or mortgage of such revenues or other property as security for revenue bonds or bond anticipation notes issued under ORS 268.600 to 268.660 or on a subordinated basis. In the ordinance creating such pledge or mortgage, the district may reserve the right to pledge or mortgage from time to time on a parity or subordinated basis all or any part of such pledged or mortgaged revenues or other property as security for the payment or performance of the districtÂs obligations under or with respect to any one or more series of revenue bonds or bond anticipation notes or credit enhancement device or credit enhancement agreement thereafter issued, given, provided or entered into by the district. [1987 c.623 Â§7]

Â Â Â Â Â  268.600 Issuance of revenue bonds; use of proceeds; status of bonds. For the purpose of carrying into effect all or any of the powers granted to metropolitan service districts, a district may from time to time issue and sell revenue bonds without the necessity of the electors of a district authorizing the bonds. Proceeds from the sale of such bonds may be used to cover the costs incurred in issuing such bonds, and preliminary work incident to carrying out such purposes and powers, including but not limited to planning, engineering, inspection, accounting, fiscal, legal and trustee expenses, the costs of issuance of bonds, engraving, printing, advertising and other similar expenses, and to pay interest on the outstanding bonds issued for any project during the period of actual construction and for such period thereafter as a district may determine, and to establish, maintain or increase any reserves for debt service on the bonds. Such revenue bonds shall not in any manner or to any extent be a general obligation of a district nor a charge upon any other revenues or property of a district not specifically pledged thereto. A district may issue revenue bonds pursuant to ORS 268.600 to 268.660 for the purpose of financing landfills, transfer facilities, resource recovery facilities and other improvements, facilities and equipment necessary or desirable for the solid and liquid waste disposal system of the district regardless of whether such improvements, facilities or equipment are to be owned by the district or any other public or private agency or person and regardless of whether such improvements, facilities or equipment are to be located within or without the district. In connection with the issuance of revenue bonds to finance any such improvements, facilities or equipment which are to be owned by any other public or private agency or person, the district shall enter into a lease-purchase, installment sale or loan agreement with such public or private agency or person providing for lease-purchase, installment sale or loan payments which, together with other revenues pledged for the payment of such revenue bonds as provided in ORS 268.610, shall be sufficient to pay when due the principal of, premium, if any, and interest on such revenue bonds. [1977 c.95 Â§9; 1987 c.623 Â§1]

Â Â Â Â Â  268.610 Ordinance authorizing revenue bonds; content; special trust funds; trustees; enforcement. (1) Revenue bonds issued under ORS 268.600 to 268.660 shall be authorized at a meeting by ordinance of the governing body. The ordinance may provide for the creation of special trust funds and may authorize the appointment of a trustee to administer the funds, and may obligate a district to set aside and pay into a special trust fund for the purpose of securing revenue bonds, all or any portion of its revenues, regardless of the source from which derived, then existing or which thereafter come into existence. The governing body may, in addition thereto, pledge or mortgage for the payment of the principal of and interest on and premium, if any, of any issue of such bonds any property of a district. Notice that action upon the bond ordinance will be taken at the designated meeting of the governing body, shall be given for a period of not less than two consecutive weeks, prior to such meeting, by publication thereof once each week in a newspaper of general circulation, published within the corporate boundaries of the district or, if there be no such newspaper, by posting such notice for a period of not less than two weeks in three public places in the district.

Â Â Â Â Â  (2) The money in a special trust fund created by an ordinance authorizing an issue of revenue bonds shall be used solely for the purposes provided therefor by the ordinance.

Â Â Â Â Â  (3) The ordinance may obligate the district, and the district shall have power to fix, levy and collect such rates, rentals, fees and other charges for the use and services of all or any of its facilities, which revenues may be pledged to the payment of the principal of and interest on and premium, if any, of the revenue bonds or any of them and if so pledged shall be sufficient to produce revenues, along with other lawfully available funds, adequate to pay the costs of the operation, maintenance and repair of any or all district properties; to pay or provide for the payment of the principal of and interest on, and premium, if any, of such revenue bonds or any of them, including any reserves for such payment; and to produce such additional amount of revenues therefrom as the district may covenant with the holders of such revenue bonds.

Â Â Â Â Â  (4) The ordinance may provide that in the event the money in a special trust fund is insufficient to pay the revenue bonds to be paid out of the fund, such revenue bonds shall be payable out of any part or all of other nonpledged revenues of the district. Whenever all bonds and expenses thereof have been paid so that no charge remains upon such special fund, the governing body may, by ordinance, transfer any balance remaining in such fund to its general fund, discharge the trustee, if any, and dissolve the special fund. Any trustee authorized to administer the fund may, subject to approval of the governing body, invest and reinvest moneys in the special fund in any security or securities in which the State of Oregon may by law invest.

Â Â Â Â Â  (5) If the governing body fails to set aside and pay revenues into a special trust fund as required by the ordinance authorizing the issuance and sale of the bonds secured by the fund, a holder of any of such bonds may bring suit against the district to compel compliance with the provisions of the ordinance in the circuit court of the county in which the district has its principal office.

Â Â Â Â Â  (6) In the ordinance authorizing the issuance of revenue bonds under ORS 268.600 to 268.660 and pledging all or any portion of the districtÂs revenues to the payment of such revenue bonds:

Â Â Â Â Â  (a) The district may reserve the right to pledge from time to time on a parity basis all or any part of such pledged revenues as security for any one or more series of revenue bonds thereafter issued by the district, and in the event the right so reserved by the district is exercised all revenue bonds secured by such pledged revenues shall be equally and ratably secured thereby without preference or priority of any kind of any bond or series of bonds secured thereby over any other bond or series of bonds secured thereby; and

Â Â Â Â Â  (b) The district may reserve the right to pledge from time to time on a subordinated basis all or any part of such pledged revenues as security for any one or more series of revenue bonds thereafter issued by the district.

Â Â Â Â Â  (7) Any pledge of revenues by a district made pursuant to this section or ORS 268.590 shall be valid, binding and fully perfected from and after the date of issuance of the revenue bonds secured thereby and the revenues pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any such pledge shall be valid, binding and fully perfected against all persons having claims of any kind against the district whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof. [1977 c.95 Â§10; 1987 c.623 Â§2]

Â Â Â Â Â  268.620 Form and content of bonds; redemption. The revenue bonds issued and sold under ORS 268.600 to 268.660:

Â Â Â Â Â  (1) Shall be deemed to be for all purposes negotiable instruments, subject only to the provisions of the bonds for registration, and need not comply with requirements of the Uniform Commercial Code.

Â Â Â Â Â  (2) May be issued in one or more series, bear such date or dates, mature at such times and in such amounts, be in such denomination or denominations, be payable at a designated place or places within or without the State of Oregon or at the fiscal agency of the State of Oregon, be equally and ratably secured without priority or be entitled or subject to such priorities on all or any portion of the revenues of the district and, notwithstanding any other provision of law to the contrary, bear such rate or rates of interest, including a variable rate of interest to be determined at such times, in such manner and by such agent appointed for such purpose or according to such formula as the governing body may determine, and contain such other terms, conditions and covenants, all as the governing body may determine.

Â Â Â Â Â  (3) Shall contain a recital that principal of and interest on and premium, if any, on the revenue bonds are payable solely out of revenues and property of the district pledged to the payment thereof by the ordinance of the governing body authorizing the issue of which the bonds are a part.

Â Â Â Â Â  (4) May be in coupon form with or without privilege of registration or may be in registered form, or both, with the privilege of converting and reconverting from one form to another.

Â Â Â Â Â  (5) May contain covenants of the district to protect and safeguard the security and rights of holders of any such bonds and such other terms and conditions, in conforming with ORS 268.600 to 268.660 which the governing body in its discretion determines are necessary or desirable to protect the district or increase the marketability of the bonds. ORS 268.600 to 268.660 and any such ordinance which constitutes a contract with the holders of the bonds and the provisions thereof shall be enforceable by any holder or any number of holders of the bonds, as the governing body may determine.

Â Â Â Â Â  (6) Shall be in the form prescribed by the governing body and the bonds and the coupons, if any, attached to the bonds shall be signed by the presiding officer of the governing body and by the executive officer of the district, either manually or by means of their printed, engraved or lithographed signature, with the seal of the district or a facsimile thereof printed, engraved or lithographed thereon or affixed thereto. However, in the event the bonds are to be signed by means of the printed, engraved or lithographed facsimile signatures of both the presiding officer of the governing body and the executive officer of the district, the ordinance authorizing the issuance of such bonds shall provide that no bond shall be valid or obligatory for any purpose or be entitled to the benefits of or security provided by the ordinance unless and until such bond has been authenticated by means of the manual signature of a duly authorized officer of the bond trustee, paying agent, registrar or other agent appointed for such purpose. Pending the preparation and delivery of definitive bonds, a district may issue interim certificates or temporary bonds, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. Such interim certificates or temporary bonds may contain such terms and conditions as the governing body may determine.

Â Â Â Â Â  (7) May be issued with the right reserved to the governing body to redeem the bonds at par or at par plus a premium, in such order, and at such time or times prior to the final maturity date or dates of the bonds, as the ordinance may provide or as otherwise determined by the governing body. Notice of redemption shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [1977 c.95 Â§11; 1987 c.623 Â§3; 1997 c.171 Â§6]

Â Â Â Â Â  268.630 Borrowing in anticipation of bond sale; bond anticipation notes; content; sale of notes. (1) A district shall have the power, at any time and from time to time after the issuance of bonds under ORS 268.600 to 268.660 have been authorized, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and within the authorized maximum amount of such bond issue.

Â Â Â Â Â  (2) Bond anticipation notes shall be issued for all moneys so borrowed under the provisions of this section. Such notes may be issued for a period not to exceed three years and may be renewed or refunded from time to time for periods of not exceeding three years, but each such note, including renewals, shall mature and be paid not later than the fifth anniversary of the date the original note was issued. Such notes shall be authorized by ordinance of the governing body and shall be in such denomination or denominations, shall bear interest at such rate or rates approved by the governing body, shall be in such form and shall be executed in such manner, all as the governing body shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices as the governing body shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the governing body shall determine. [1977 c.95 Â§12; 1987 c.623 Â§4]

Â Â Â Â Â  268.640 Sale of revenue bonds. The governing body may from time to time sell revenue bonds authorized to be issued and sold pursuant to ORS 268.600 to 268.660 at public or private sale, in the manner and at such price or prices as it shall determine. [1977 c.95 Â§13]

Â Â Â Â Â  268.650 Bonds as obligation of a political subdivision. Revenue bonds, including refunding revenue bonds and bond anticipation notes issued under ORS 268.600 to 268.660, shall be considered to be bonds or obligations of a political subdivision of the State of Oregon for the purposes of all laws of the state. [1977 c.95 Â§14; 1987 c.623 Â§5]

Â Â Â Â Â  268.660 Effect of ORS 268.600 to 268.660. ORS 268.600 to 268.660 are additional, alternative and supplemental authority for a district and shall not abrogate any power, right or authority otherwise granted by law to a district. [1977 c.95 Â§15]

Â Â Â Â Â  268.700 [1969 c.700 Â§29; repealed by 1971 c.727 Â§203]

DISTRICT CHARTER

Â Â Â Â Â  268.710 Electors of county may adopt, amend, revise or repeal district charter; limitation on certain actions. (1) The electors of any metropolitan service district, by majority vote of such electors voting thereon at any legally called election, may adopt, amend, revise or repeal a charter for the district. The charter, or legislation passed by the district pursuant thereto, shall provide a method whereby the electors of the district, by majority vote of such electors voting thereon at any legally called election, may amend, revise or repeal the charter.

Â Â Â Â Â  (2) Provisions of a district charter and district legislation that relate to the amendment, revision or repeal of a district charter are matters of metropolitan concern and shall prevail over conflicting provisions of state law that are first effective after January 1, 1999, unless such law specifically provides otherwise. After January 1, 1997, no person may commence or maintain an action to challenge the validity of a district charter existing and effective on January 1, 1997, on the basis of inconsistency or conflict between the district charter and ORS 268.030, 268.300, 268.310, 268.317, 268.318, 268.320, 268.330, 268.340, 268.345, 268.357, 268.360, 268.370, 268.500, 268.505, 268.507, 268.520, 268.525, 268.530, 268.590, 268.600 to 268.660 and 268.990. To the extent that provisions of a district charter limit the exercise of a power granted by the statutes listed in this subsection, the provisions of the district charter shall be given full force and effect. In addition to any authority expressly granted to a metropolitan service district by the Legislative Assembly, a district charter is an independent grant of authority by the affected electorate pursuant to section 1 (5), Article IV and section 2, Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) A charter of a metropolitan service district shall prescribe the organization of the district government and shall provide directly, or by its authority, for the number, election or appointment, qualifications, tenure, compensation, powers and duties of such officers as the district considers necessary. Such officers shall among them exercise all the powers and perform all the duties, as granted to, imposed upon or distributed among district officers by the Constitution or laws of this state, by the district charter or by its authority.

Â Â Â Â Â  (4) Any reference to the executive officer of a metropolitan service district in statutes of this state relating to elections or government ethics shall be construed to include any district officer who serves in an elective office and performs executive functions. Any reference in a district charter to a district court judge may be construed as referring to a judge of the circuit court.

Â Â Â Â Â  (5) As used in this section, Âlegally called electionÂ means an election held on the same date as a primary election or general election held throughout this state.

Â Â Â Â Â  (6) Consistent with ORS 197.013, the land use planning authority granted to a district under ORS chapter 268 is a matter of statewide concern. Provisions of a district charter and implementing ordinances adopted and effective on January 1, 1997, that establish procedural requirements relating to the exercise of land use planning authority of the district, including but not limited to requirements for local government advisory committees, are supplementary to ORS 268.380, 268.385, 268.390 and ORS chapter 197. After January 1, 1997, no person may commence or maintain an action to challenge the validity of such district charter provisions or implementing ordinances on the basis of inconsistency or conflict with the procedural requirements of ORS 268.380, 268.385 or 268.390 or the procedural requirements of ORS chapter 197 existing on January 1, 1997.

Â Â Â Â Â  (7) If a district charter is repealed, the provisions of the charter providing for district officers, their powers and duties and the election of such officers shall continue in effect until the Legislative Assembly provides by law for the restructuring or dissolution of the district. [1991 c.72 Â§1; 1995 c.712 Â§102; 1997 c.833 Â§19]

Â Â Â Â Â  Note: 268.710 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.715 [1991 c.72 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.720 [1991 c.72 Â§3; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.725 [1991 c.72 Â§4; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.730 [1991 c.72 Â§5; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.735 [1991 c.72 Â§8; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.740 [1991 c.72 Â§7; repealed by 1997 c.833 Â§27]

PENALTIES

Â Â Â Â Â  268.990 Penalties; jurisdiction. (1) Violation of any ordinance, rule or regulation adopted by a district shall be punishable by a fine of not more than $500 or by imprisonment in a county jail for not more than 30 days or by both.

Â Â Â Â Â  (2) Any penalty for such a violation may be imposed or enforced by the district in the circuit court of the state for the county where the violation takes place. [1969 c.700 Â§25]

_______________

CHAPTER 269

[Reserved for expansion]



Chapter 270

Chapter 270 Â State Real Property

2005 EDITION

TITLE 25

PUBLIC LANDS

ChapterÂ Â Â Â  270.Â Â Â Â  State Real Property

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271.Â Â Â Â  Use and Disposition of Public Lands Generally; Easements

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272.Â Â Â Â  Federal Lands

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  273.Â Â Â Â  State Lands Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  274.Â Â Â Â  Submersible and Submerged Lands

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  275.Â Â Â Â  County Lands

_______________

Chapter 270 Â State Real Property

2005 EDITION

STATE REAL PROPERTY

PUBLIC LANDS

GENERAL PROVISIONS

270.005Â Â Â Â  Definitions

270.010Â Â Â Â  Policy

270.015Â Â Â Â  Effect of ORS 270.005 to 270.190; agency rules

270.020Â Â Â Â  Title to property

270.025Â Â Â Â  Agreements with United States Government for electrical and other transmission lines; effect on rights of private property owners

TRANSFER PROCEDURES

270.100Â Â Â Â  Notice to department before sale of real property; rules; procedures; restrictions on final disposition

270.105Â Â Â Â  Procedures before terminal disposition of real property

270.110Â Â Â Â  Disposition of property not needed for public use; lease approval by department

270.120Â Â Â Â  Advisory committee; membership; officers; compensation and expenses; duties

270.130Â Â Â Â  Publication of notice of sale

270.135Â Â Â Â  Proposal for sale of property; requirements

270.140Â Â Â Â  Action if no satisfactory proposal received

MANAGEMENT

270.150Â Â Â Â  Proceeds of sale of real property

270.155Â Â Â Â  Agreements for management of state real property; reimbursement for costs

270.165Â Â Â Â  Grants of easements in public interest

270.180Â Â Â Â  Inventory of state-owned real property; status information reports; periodic revision; rules

270.190Â Â Â Â  Disposition of operating fund revenues

GENERAL PROVISIONS

Â Â Â Â Â  270.005 Definitions. For purposes of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂImprovementsÂ means any and all structures on or attachments to state-owned real property, but excluding public improvements as defined in ORS 279A.010.

Â Â Â Â Â  (3) ÂReal propertyÂ means all real property together with any and all improvements thereon.

Â Â Â Â Â  (4) ÂSurplus real propertyÂ means all state-owned real property and improvements surplus to agency and state need. [1991 c.816 Â§3; 1993 c.500 Â§11; 1997 c.685 Â§5; 1999 c.314 Â§79; 2003 c.794 Â§224]

Â Â Â Â Â  270.010 Policy. (1) It shall be the policy of the State of Oregon to hold in state ownership no more state-owned real property than is necessary to conduct official business, with allowance for reasonably foreseeable demands of the future. The acquisition, sale, exchange, lease, retention and management of state-owned real property shall be subject to a statewide plan that will encourage the transfer through sale or lease of state-owned real property already in state ownership to private ownership and use so as to minimize state investment in such land and place such land on the tax rolls.

Â Â Â Â Â  (2) In transferring state-owned real property through sale or lease, to the extent consistent with applicable trust responsibilities, the state policy shall be to give right of first refusal to purchase in the following order:

Â Â Â Â Â  (a) To the lessee of the land.

Â Â Â Â Â  (b) Where the intended activity or use is similar to that of adjacent properties within the region:

Â Â Â Â Â  (A) To adjacent landowners.

Â Â Â Â Â  (B) To residents within the region.

Â Â Â Â Â  (C) To persons outside the region. [1991 c.816 Â§2; 1995 c.589 Â§1]

Â Â Â Â Â  270.015 Effect of ORS 270.005 to 270.190; agency rules. (1) The power granted by ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551 is vested in the State of Oregon. The power is self-operating, without the necessity of further legislation.

Â Â Â Â Â  (2) In carrying out the provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the state shall act by and through its duly constituted board, commission or agency. The state by statute or through its respective board, commission or agency may provide rules necessary in carrying out the provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551. [1991 c.816 Â§4; 1999 c.314 Â§80]

Â Â Â Â Â  270.020 Title to property. Title to any parcel of land held by a state agency shall be in the name of the state, by and through the state agency controlling the parcel. [Formerly 273.195]

Â Â Â Â Â  270.025 Agreements with United States Government for electrical and other transmission lines; effect on rights of private property owners. The State of Oregon may enter into agreements with the United States or any agency thereof, relative to the conditions for and places where electrical and other transmission lines may be placed and maintained across any property owned or controlled by the state, which agreements may be in perpetuity or for such length of time as may be specified. However, no such agreement shall affect the constitutional rights of any owners of private property who do not join therein. [Formerly 273.461]

TRANSFER PROCEDURES

Â Â Â Â Â  270.100 Notice to department before sale of real property; rules; procedures; restrictions on final disposition. (1)(a) Before offering for sale any real property or equitable interest therein owned by the state, the state agency acting for the state in such transaction shall report its intent of sale or transfer to the Oregon Department of Administrative Services. The department, or the agency specifically designated by the department, shall notify other state agencies authorized to own real property of the intended sale or transfer to determine whether acquisition of the real property or interest therein would be advantageous to another state agency.

Â Â Â Â Â  (b) The department shall give political subdivisions, as defined in ORS 271.005, the first opportunity after other state agencies to acquire, purchase, exchange or lease real property to be sold or disposed of by the State of Oregon. The state agency responsible for selling or transferring the property may require at the time of the sale or transfer that any state real property sold or transferred to a political subdivision, as defined in ORS 271.005, shall be for use for a public purpose or benefit, and not be for resale to a private purchaser.

Â Â Â Â Â  (c) If property is not disposed of under paragraph (a) or (b) of this subsection, in accordance with rules adopted by the department, the state agency desiring to sell or transfer the property shall cause it to be appraised by one or more competent and experienced appraisers. Except as provided in ORS 273.825, if such property has an appraised value exceeding $5,000 it shall not be sold to any private person except after notice calling for such proposals as set forth in ORS 270.130.

Â Â Â Â Â  (d) The department shall adopt rules to carry out the provisions of this section.

Â Â Â Â Â  (2) Before acquisition of any real property or interest therein by any state agency, except for highway right of way acquired by the Department of Transportation and park properties acquired by the State Parks and Recreation Department and property within the approved projected campus boundaries for institutions of the Department of Higher Education, the state agency shall report its intent of acquisition to the Oregon Department of Administrative Services. The department shall notify other state agencies owning land of the intended acquisition to determine whether another state agency desires to sell or transfer property which would meet the needs of the purchasing agency. In accordance with rules adopted by the Oregon Department of Administrative Services, if no other state agency desires to sell or transfer property which would meet the needs of the agency, the agency may acquire the real property or interest therein, consistent with applicable provisions of law.

Â Â Â Â Â  (3) Before any terminal disposition of real property or an interest in real property, the state agency acting for the state in the transaction must secure approval of the transaction from the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to terminal disposition of the following real property:

Â Â Â Â Â  (a) Property controlled by the State Department of Fish and Wildlife;

Â Â Â Â Â  (b) State forestlands controlled by the State Forestry Department;

Â Â Â Â Â  (c) Property controlled by the Department of Transportation;

Â Â Â Â Â  (d) Property controlled by the Department of State Lands;

Â Â Â Â Â  (e) Property controlled by the Department of Higher Education;

Â Â Â Â Â  (f) Property controlled by the legislative or judicial branches of state government; and

Â Â Â Â Â  (g) Property controlled by the State Parks and Recreation Department.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (4) of this section, prior approval by the Oregon Department of Administrative Services is required for the terminal disposition of public land for less than the fair market value of that land.

Â Â Â Â Â  (6) The provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436, 273.551 and 308A.709 (1) to (4) do not apply to a home or farm acquired, sold, or both, by the Department of VeteransÂ Affairs under ORS 88.720, 273.388, 406.050, 407.135, 407.145, 407.375 and 407.377. [1991 c.816 Â§6; 1999 c.314 Â§81; 2005 c.625 Â§64]

Â Â Â Â Â  270.105 Procedures before terminal disposition of real property. Before a state agency terminally disposes of real property to other than another state agency, the disposing agency shall:

Â Â Â Â Â  (1) If the value of the real property is $100,000 or less, consider all the values of the property to the people of this state, including values for fish and wildlife habitat and public access to other real property; or

Â Â Â Â Â  (2) If the value of the real property is greater than $100,000, invite public comment on and consider all the values of the property to the people of this state, including values for fish and wildlife habitat and public access to other property. [1991 c.816 Â§21]

Â Â Â Â Â  270.110 Disposition of property not needed for public use; lease approval by department. (1) Except as provided in subsection (2) of this section, whenever the state or any agency thereof possesses or controls real property not needed for public use, or whenever the public interest may be furthered, the state or its agency may sell, exchange, convey or lease for any period not exceeding 99 years all or any part of its interest in the property to or with the state or any political subdivision of the state or the United States or any agency thereof or private individual or corporation. Except where the state is exchanging real property, the consideration for the transfer or lease may be cash or real property, or both.

Â Â Â Â Â  (2) If the ownership, right or title of the state to any real property set apart by deed, will or otherwise for a burial ground or cemetery, or for the purpose of interring the remains of deceased persons, is limited or qualified or the use of such real property is restricted, whether by dedication or otherwise, the state or its agency may, after first declaring by resolution that such real property is not needed for public use, or that the sale, exchange, conveyance or lease thereof will further the public interest, file a complaint in the circuit court for the county in which such real property is located against all persons claiming any right, title or interest in such real property, whether the interest be contingent, conditional or otherwise, for authority to sell, exchange, convey or lease all or any part of such real property. The resolution is prima facie evidence that such real property is not needed for public use, or that the sale, exchange, conveyance or lease will further the public interest. The action shall be commenced and prosecuted to final determination in the same manner as an action not triable by right to a jury. The complaint shall contain a description of such real property, a statement of the nature of the restrictions, qualifications or limitations, and a statement that the defendants claim some interest therein. The court shall make such judgment as it shall deem proper, taking into consideration the limitations, qualifications or restrictions, the resolution and all other matters pertinent thereto. Neither costs nor disbursements may be recovered against any defendant.

Â Â Â Â Â  (3) The authority to lease property granted by this section includes authority to lease property not owned or controlled by the state at the time of entering into the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease.

Â Â Â Â Â  (4) Any lease of state real property exceeding five years must be approved in advance by the Oregon Department of Administrative Services, except for leases:

Â Â Â Â Â  (a) Negotiated by the Oregon Department of Aviation;

Â Â Â Â Â  (b) Of state forestlands;

Â Â Â Â Â  (c) Of property controlled by the Department of State Lands, Department of Transportation or Department of Higher Education; or

Â Â Â Â Â  (d) Of property controlled by the legislative or judicial branches of state government. [1991 c.816 Â§5; 1999 c.935 Â§25; 2005 c.15 Â§1]

Â Â Â Â Â  270.120 Advisory committee; membership; officers; compensation and expenses; duties. (1) In exercising certain of its functions under ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the Oregon Department of Administrative Services shall be advised by an advisory committee consisting of seven members appointed by the Governor.

Â Â Â Â Â  (2) The advisory committee appointed under subsection (1) of this section shall consist of two members of the Legislative Assembly, one person who is licensed under ORS 696.020, two persons who serve in the executive branch of state government, one person qualified as a land use planner, and one person qualified as a real estate management expert.

Â Â Â Â Â  (3) Members of the advisory committee shall meet at such times and places and elect such officers and make such rules for the conduct of committee business as the committee may specify.

Â Â Â Â Â  (4) Members of the advisory committee who are not members of the Legislative Assembly are entitled to compensation under ORS 292.495. Members of the advisory committee who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (5) Expenses of the committee shall be paid from funds appropriated to the department to carry out subsection (6) of this section.

Â Â Â Â Â  (6)(a) The advisory committee shall advise the department on the acquisition, exchange or disposal of real property valued at $100,000 or more.

Â Â Â Â Â  (b) The department may request the advice of the committee involving any real property transaction valued less than $100,000. [Formerly 273.655; 1997 c.632 Â§2; 1999 c.314 Â§82]

Â Â Â Â Â  270.130 Publication of notice of sale. The state agency acting for the state in the transaction shall give the notice of the proposed sale not less than once a week for three successive weeks by publication in one or more newspapers of general circulation in the county in which such real property is situated, and in such other newspapers, if any, as the agency considers advisable. The notice shall describe generally and by legal subdivision such property and the asking price. The state agency shall reserve the right to accept or reject any proposal. [1991 c.816 Â§7]

Â Â Â Â Â  270.135 Proposal for sale of property; requirements. (1) The decision of the state agency on the question of the most advantageous proposal for real property to be sold, shall be final and conclusive, and shall not be subject to review by any court.

Â Â Â Â Â  (2) Each proposal shall be accompanied by a certified check or by sufficient bond furnished by a surety company authorized to do business in this state, in favor of the State of Oregon, in a sum not less than 10 percent of the total amount of the value of the proposal. [1991 c.816 Â§11]

Â Â Â Â Â  270.140 Action if no satisfactory proposal received. If the provisions of ORS 270.100, 270.110 and 270.130 have been complied with as to property administered by it and no satisfactory proposal has been received, the state agency may, at any time during a period of 18 months after the advertised date of sale, sell such property in such manner as it considers appropriate, including such commercially reasonable means as through a real estate licensee as set forth in ORS 696.007. [1991 c.816 Â§9]

MANAGEMENT

Â Â Â Â Â  270.150 Proceeds of sale of real property. (1) The proceeds, less costs, of any real property sold by the Oregon Department of Administrative Services under ORS 270.100, 270.110 and 270.130 may be credited to and deposited in the Capital Projects Fund established by ORS 276.005 or the Trust for Cultural Development Account established in ORS 359.405.

Â Â Â Â Â  (2) The proceeds of any real property sold by a state agency under ORS 270.100 and 270.110 may be credited to and deposited in the Trust for Cultural Development Account. If the proceeds are credited to and deposited in the account, a state agency may retain from the proceeds the costs of selling the real property and the amount originally paid by the state agency when the state agency acquired the real property.

Â Â Â Â Â  (3) The revenue from the rental or lease of surplus real property managed by the department shall be deposited in the State Treasury to the credit of the operating fund established by ORS 283.076.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (1) or (2) of this section, an agency may negotiate with the department to apply the proceeds of a sale, transfer or lease of such surplus real property to another capital acquisition of that agency. [1991 c.816 Â§10; 2001 c.954 Â§29]

Â Â Â Â Â  270.155 Agreements for management of state real property; reimbursement for costs. In addition to authority granted to the Oregon Department of Administrative Services under ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the department, pursuant to an agreement under ORS 190.110, may undertake the management of any real property, and improvements thereon, that is the property of or within the management jurisdiction of any state agency. Reimbursement of department costs shall be made subject to terms of the agreement. [Formerly 273.695; 1999 c.314 Â§83]

Â Â Â Â Â  270.165 Grants of easements in public interest. The Oregon Department of Administrative Services acting on behalf of the State of Oregon may grant an easement or right of way on any real property under its control if the department determines that the easement or right of way would be in the public interest. [Formerly 273.639]

Â Â Â Â Â  270.180 Inventory of state-owned real property; status information reports; periodic revision; rules. (1) The Oregon Department of Administrative Services shall maintain and keep current an inventory of all state-owned real property and shall classify all such property on the basis of current use, value, idle or surplus to agency need. The department shall establish categories of real property necessary for management of state-owned real property. Land owning agencies shall provide status information, as requested by the department, of agency owned land for the department to carry out its clearinghouse function.

Â Â Â Â Â  (2) On or before October 1 of each even-numbered year, a state agency shall submit to the department a revised and updated inventory of any surplus real property that it owns. The inventory shall list separately any surplus real property located within an urban growth boundary.

Â Â Â Â Â  (3) The department may apportion to each state agency owning real property its contribution to reimburse the department for the costs incurred in maintaining the real property inventory set forth in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) Contributions apportioned by the department under subsection (3) of this section are continuously appropriated to the department to reimburse it for its costs incurred in maintaining the real property inventory.

Â Â Â Â Â  (5) The department shall adopt rules to assess state land owning agencies for administration of the state lands management program. [Formerly 273.675]

Â Â Â Â Â  270.190 Disposition of operating fund revenues. At the end of each biennium, the Oregon Department of Administrative Services shall transfer from the Oregon Department of Administrative Services Operating Fund to the Capital Projects Fund established by ORS 276.005 all revenue from the rental or lease of property described in ORS 270.150 not expended for administration, taxes, repairs or improvements. [Formerly 273.628; 1993 c.500 Â§12]

_______________



Chapter 271

Chapter 271 Â Use and Disposition of Public Lands Generally; Easements

2005 EDITION

USE OF PUBLIC LANDS; EASEMENTS

PUBLIC LANDS

GENERAL PROVISIONS

271.005Â Â Â Â  Definitions for ORS 271.005 to 271.540

VACATION

271.080Â Â Â Â  Vacation in incorporated cities; petition; consent of property owners

271.090Â Â Â Â  Filing of petition; notice

271.100Â Â Â Â  Action by council

271.110Â Â Â Â  Notice of hearing

271.120Â Â Â Â  Hearing; determination

271.130Â Â Â Â  Vacation on councilÂs own motion; appeal

271.140Â Â Â Â  Title to vacated areas

271.150Â Â Â Â  Vacation records to be filed; costs

271.160Â Â Â Â  Vacations for purposes of rededication

271.170Â Â Â Â  Nature and operation of statutes

271.180Â Â Â Â  Vacations in municipalities included in port districts; petition; power of common council; vacating street along railroad easement

271.190Â Â Â Â  Consent of owners of adjoining property; other required approval

271.200Â Â Â Â  Petition; notice

271.210Â Â Â Â  Hearing; grant of petition

271.220Â Â Â Â  Filing of objections; waiver

271.230Â Â Â Â  Records of vacations; fees

TRANSFER, LEASE, DONATION OR USE OF PUBLIC LANDS

271.300Â Â Â Â  Application and administration of ORS 271.300 to 271.360; rules

271.310Â Â Â Â  Transfer or lease of real property owned or controlled by political subdivision; procedure in case of qualified title

271.320Â Â Â Â  Exchange of trust fund assets

271.330Â Â Â Â  Relinquishing title of property not needed for public use

271.335Â Â Â Â  Relinquishing reversionary interest held by political subdivision

271.340Â Â Â Â  Property valuation in exchange to be equal

271.350Â Â Â Â  Determining valuation of property in exchanges

271.360Â Â Â Â  Lease requirements

271.375Â Â Â Â  Public grazing lands; sale; lease or exchange

271.380Â Â Â Â  Indemnifying political subdivision for loss or damage resulting from occupancy of its property

271.390Â Â Â Â  Lease or purchase of real estate by governmental unit or council of governments; financing agreement

271.400Â Â Â Â  Conveyances by political subdivision to state

271.405Â Â Â Â  Transfer of property by city or town to county for public institutions and works

271.410Â Â Â Â  Use of municipal property for rodeos, games, racing and exhibitions

271.420Â Â Â Â  City bonds as payment for land sold by city

271.430Â Â Â Â  Lease of space above or below street or highway; effect on prior dedication or grant for public purpose

271.440Â Â Â Â  Agreements for location of transmission lines on property of political subdivision

271.445Â Â Â Â  Installation of fiber-optic lines on public land and in public right of way

ACQUISITION AND DISPOSITION OF INDUSTRIAL FACILITIES

271.510Â Â Â Â  Definitions for ORS 271.510 to 271.540

271.520Â Â Â Â  Declaration of legislative purpose

271.530Â Â Â Â  Powers of counties and cities to acquire and dispose of industrial facilities

271.540Â Â Â Â  County or city not to operate industrial facility except as lessor

MISCELLANEOUS PROVISIONS

271.600Â Â Â Â  Prohibition on use of term ÂsquawÂ; exceptions

CONSERVATION AND HIGHWAY SCENIC PRESERVATION EASEMENTS

271.715Â Â Â Â  Definitions for ORS 271.715 to 271.795

271.725Â Â Â Â  Acquisition and creation of conservation or highway scenic preservation easement

271.729Â Â Â Â  Report on effect of conservation or highway scenic preservation easement on property value; fee

271.735Â Â Â Â  Hearing; notice

271.745Â Â Â Â  Validity of conservation or highway scenic preservation easement

271.755Â Â Â Â  Action affecting conservation or highway scenic preservation easement; standing to bring action

271.765Â Â Â Â  Applicability

271.775Â Â Â Â  Rules governing conservation and highway scenic preservation easements

271.785Â Â Â Â  Taxation of property subject to conservation or highway scenic preservation easement

271.795Â Â Â Â  Construction of Act

GENERAL PROVISIONS

Â Â Â Â Â  271.005 Definitions for ORS 271.005 to 271.540. As used in ORS 271.005 to 271.540:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the board or body in which the general legislative power of a political subdivision is vested.

Â Â Â Â Â  (2) ÂGovernmental bodyÂ means the State of Oregon, a political subdivision, the United States of America or an agency thereof.

Â Â Â Â Â  (3) ÂPolitical subdivisionÂ means any local government unit, including, but not limited to, a county, city, town, port, dock commission or district, that exists under the laws of Oregon and has power to levy and collect taxes. [1981 c.787 Â§2]

Â Â Â Â Â  271.010 [Amended by 1965 c.25 Â§1; 1971 c.287 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.020 [Amended by 1953 c.283 Â§3; 1977 c.275 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.030 [Amended by 1953 c.283 Â§3; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.040 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.050 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.060 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.070 [Repealed by 1981 c.153 Â§79]

VACATION

Â Â Â Â Â  271.080 Vacation in incorporated cities; petition; consent of property owners. (1) Whenever any person interested in any real property in an incorporated city in this state desires to vacate all or part of any street, avenue, boulevard, alley, plat, public square or other public place, such person may file a petition therefor setting forth a description of the ground proposed to be vacated, the purpose for which the ground is proposed to be used and the reason for such vacation.

Â Â Â Â Â  (2) There shall be appended to such petition, as a part thereof and as a basis for granting the same, the consent of the owners of all abutting property and of not less than two-thirds in area of the real property affected thereby. The real property affected thereby shall be deemed to be the land lying on either side of the street or portion thereof proposed to be vacated and extending laterally to the next street that serves as a parallel street, but in any case not to exceed 200 feet, and the land for a like lateral distance on either side of the street for 400 feet along its course beyond each terminus of the part proposed to be vacated. Where a street is proposed to be vacated to its termini, the land embraced in an extension of the street for a distance of 400 feet beyond each terminus shall also be counted. In the vacation of any plat or part thereof the consent of the owner or owners of two-thirds in area of the property embraced within such plat or part thereof proposed to be vacated shall be sufficient, except where such vacation embraces street area, when, as to such street area the above requirements shall also apply. The consent of the owners of the required amount of property shall be in writing. [Amended by 1999 c.866 Â§2]

Â Â Â Â Â  271.090 Filing of petition; notice. The petition shall be presented to the city recorder or other recording officer of the city. If found by the recorder to be sufficient, the recorder shall file it and inform at least one of the petitioners when the petition will come before the city governing body. A failure to give such information shall not be in any respect a lack of jurisdiction for the governing body to proceed on the petition.

Â Â Â Â Â  271.100 Action by council. The city governing body may deny the petition after notice to the petitioners of such proposed action, but if there appears to be no reason why the petition should not be allowed in whole or in part, the governing body shall fix a time for a formal hearing upon the petition.

Â Â Â Â Â  271.110 Notice of hearing. (1) The city recorder or other recording officer of the city shall give notice of the petition and hearing by publishing a notice in the city official newspaper once each week for two consecutive weeks prior to the hearing. If no newspaper is published in such city, written notice of the petition and hearing shall be posted in three of the most public places in the city. The notices shall describe the ground covered by the petition, give the date it was filed, the name of at least one of the petitioners and the date when the petition, and any objection or remonstrance, which may be made in writing and filed with the recording officer of the city prior to the time of hearing, will be heard and considered.

Â Â Â Â Â  (2) Within five days after the first day of publication of the notice, the city recording officer shall cause to be posted at or near each end of the proposed vacation a copy of the notice, which shall be headed, ÂNotice of Street Vacation,Â ÂNotice of Plat VacationÂ or ÂNotice of Plat and Street Vacation,Â as the case may be. The notice shall be posted in at least two conspicuous places in the proposed vacation area. The posting and first day of publication of such notice shall be at least 14 days before the hearing.

Â Â Â Â Â  (3) The city recording officer shall, before publishing such notice, obtain from the petitioners a sum sufficient to cover the cost of publication, posting and other anticipated expenses. The city recording officer shall hold the sum so obtained until the actual cost has been ascertained, when the amount of the cost shall be paid into the city treasury and any surplus refunded to the depositor. [Amended by 1991 c.629 Â§1; 2005 c.22 Â§196]

Â Â Â Â Â  271.120 Hearing; determination. At the time fixed by the governing body for hearing the petition and any objections filed thereto or at any postponement or continuance of such matter, the governing body shall hear the petition and objections and shall determine whether the consent of the owners of the requisite area has been obtained, whether notice has been duly given and whether the public interest will be prejudiced by the vacation of such plat or street or parts thereof. If such matters are determined in favor of the petition the governing body shall by ordinance make such determination a matter of record and vacate such plat or street; otherwise it shall deny the petition. The governing body may, upon hearing, grant the petition in part and deny it in part, and make such reservations, or either, as appear to be for the public interest.

Â Â Â Â Â  271.130 Vacation on councilÂs own motion; appeal. (1) The city governing body may initiate vacation proceedings authorized by ORS 271.080 and make such vacation without a petition or consent of property owners. Notice shall be given as provided by ORS 271.110, but such vacation shall not be made before the date set for hearing, nor if the owners of a majority of the area affected, computed on the basis provided in ORS 271.080, object in writing thereto, nor shall any street area be vacated without the consent of the owners of the abutting property if the vacation will substantially affect the market value of such property, unless the city governing body provides for paying damages. Provision for paying such damages may be made by a local assessment, or in such other manner as the city charter may provide.

Â Â Â Â Â  (2) Two or more streets, alleys, avenues and boulevards, or parts thereof, may be joined in one proceeding, provided they intersect or are adjacent and parallel to each other.

Â Â Â Â Â  (3) No ordinance for the vacation of all or part of a plat shall be passed by the governing body until the city recording officer has filed in the office of the city recording officer or indorsed on the petition for such vacation a certificate showing that all city liens and all taxes have been paid on the lands covered by the plat or portion thereof to be vacated.

Â Â Â Â Â  (4) Any property owner affected by the order of vacation or the order awarding damages or benefits in such vacation proceedings may appeal to the circuit court of the county where such city is situated in the manner provided by the city charter. If the charter does not provide for such appeal, the appeal shall be taken within the time and in substantially the manner provided for taking an appeal from justice court in civil cases. [Amended by 1995 c.658 Â§101]

Â Â Â Â Â  271.140 Title to vacated areas. The title to the street or other public area vacated shall attach to the lands bordering on such area in equal portions; except that where the area has been originally dedicated by different persons and the fee title to such area has not been otherwise disposed of, original boundary lines shall be adhered to and the street area which lies on each side of such boundary line shall attach to the abutting property on such side. If a public square is vacated the title thereto shall vest in the city. [Amended by 1981 c.153 Â§58]

Â Â Â Â Â  271.150 Vacation records to be filed; costs. A certified copy of the ordinance vacating any street or plat area and any map, plat or other record in regard thereto which may be required or provided for by law, shall be filed for record with the county clerk. The petitioner for such vacation shall bear the recording cost and the cost of preparing and filing the certified copy of the ordinance and map. A certified copy of any such ordinance shall be filed with the county assessor and county surveyor.

Â Â Â Â Â  271.160 Vacations for purposes of rededication. No street shall be vacated upon the petition of any person when it is proposed to replat or rededicate all or part of any street in lieu of the original unless such petition is accompanied by a plat showing the proposed manner of replatting or rededicating. If the proposed manner of replatting or rededicating or any modification thereof which may subsequently be made meets with the approval of the city governing body, it shall require a suitable guarantee to be given for the carrying out of such replatting or rededication or may make any vacation conditional or to take effect only upon the consummation of such replatting or rededication.

Â Â Â Â Â  271.170 Nature and operation of statutes. The provisions of ORS 271.080 to 271.160 are alternative to the provisions of the charter of any incorporated city and nothing contained in those statutes shall in anywise affect or impair the charter or other provisions of such cities for the preservation of public access to and from transportation terminals and navigable waters.

Â Â Â Â Â  271.180 Vacations in municipalities included in port districts; petition; power of common council; vacating street along railroad easement. To the end that adequate facilities for terminal trackage, structures and the instrumentalities of commerce and transportation may be provided in cities and towns located within or forming a part of any port district organized as a municipal corporation in this state, the governing body of such cities and towns, upon the petition of any such port, or corporation empowered to own or operate a railroad, steamship or other transportation terminal, or railroad company entering or operating within such city or town, or owner of property abutting any such terminal, may:

Â Â Â Â Â  (1) Authorize any port commission, dock commission, common carrier, railroad company or terminal company to occupy, by any structure, trackage or machinery facilitating or necessary to travel, transportation or distribution, any street or public property, or parts thereof, within such city or town, upon such reasonable terms and conditions as the city or town may impose.

Â Â Â Â Â  (2) Vacate the whole or any part of any street, alley, common or public place, with such restrictions and upon such conditions as the city governing body may deem reasonable and for the public good.

Â Â Â Â Â  (3) If any railroad company owns or has an exclusive easement upon a definite strip within or along any public street, alley, common or public place, and if the city governing body determines such action to be to the advantage of the public, vacate the street area between the strip so occupied by the railroad company and one property line opposite thereto, condition that the railroad company dedicates for street purposes such portion of such exclusive strip occupied by it as the city governing body may determine upon, and moves its tracks and facilities therefrom onto the street area so vacated. The right and title of the railroad company in the vacated area shall be of the same character as previously owned by it in the exclusive strip which it is required by the city governing body to surrender and dedicate to street purposes.

Â Â Â Â Â  271.190 Consent of owners of adjoining property; other required approval. No vacation of all or part of a street, alley, common or public place shall take place under ORS 271.180 unless the consent of the persons owning the property immediately adjoining that part of the street or alley to be vacated is obtained thereto in writing and filed with the auditor or clerk of the city or town. No vacation shall be made of any street, alley, public place or part thereof, if within 5,000 feet of the harbor or pierhead line of the port, unless the port commission, or other bodies having jurisdiction over docks and wharves in the port district involved, approves the proposed vacation in writing.

Â Â Â Â Â  271.200 Petition; notice. (1) Before any street, alley, common or public place or any part thereof is vacated, or other right granted by any city governing body under ORS 271.180 to 271.210 the applicant must petition the governing body of the city or town involved, setting forth the particular circumstances of the case, giving a definite description of the property sought to be vacated, or of the right, use or occupancy sought to be obtained, and the names of the persons to be particularly affected thereby. The petition shall be filed with the auditor or clerk of the city or town involved 30 days previous to the taking of any action thereon by the city governing body.

Â Â Â Â Â  (2) Notice of the pendency of the petition, containing a description of the area sought to be vacated or right, use or occupancy sought to be obtained, shall be published at least once each week for three successive weeks prior to expiration of such 30-day period in a newspaper of general circulation in the county wherein the city or town is located.

Â Â Â Â Â  271.210 Hearing; grant of petition. Hearing upon the petition shall be had by the city governing body at its next regular meeting following the expiration of 30 days from the filing of the petition. At that time objections to the granting of the whole or any part of the petition shall be duly heard and considered by the governing body, which shall thereupon, or at any later time to which the hearing is postponed or adjourned, pass by a majority vote an ordinance setting forth the property to be vacated, or other rights, occupancy or use to be thereby granted. Upon the expiration of 30 days from the passage of the ordinance and the approval thereof by the mayor of the city or town, the ordinance shall be in full force and effect.

Â Â Â Â Â  271.220 Filing of objections; waiver. All objections to the petition shall be filed with the clerk or auditor of the city or town within 30 days from the filing of the petition, and if not so filed shall be conclusively presumed to have been waived. The regularity, validity and correctness of the proceedings of the city governing body pursuant to ORS 271.180 to 271.210, shall be conclusive in all things on all parties, and cannot in any manner be contested in any proceeding whatsoever by any person not filing written objections within the time provided in this section.

Â Â Â Â Â  271.230 Records of vacations; fees. (1) If any town or plat of any city or town is vacated by a county court or municipal authority of any city or town, the vacation order or ordinance shall be recorded in the deed records of the county. Whenever a vacation order or ordinance is so recorded, the county surveyor of such county shall, upon a copy of the plat that is certified by the county clerk, trace or shade with permanent ink in such manner as to denote that portion so vacated, and shall make the notation ÂVacatedÂ upon such copy of the plat, giving the book and page of the deed record in which the order or ordinance is recorded. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk.

Â Â Â Â Â  (2) For recording in the county deed records, the county clerk shall collect the same fee as for recording a deed. For the services of the county surveyor for marking the record upon the copy of the plat, the county clerk shall collect a fee as set by ordinance of the county governing body to be paid by the county clerk to the county surveyor. [Amended by 1971 c.621 Â§31; 1975 c.607 Â§31; 1977 c.488 Â§2; 1979 c.833 Â§30; 1999 c.710 Â§12; 2001 c.173 Â§5]

TRANSFER, LEASE, DONATION OR USE OF PUBLIC LANDS

Â Â Â Â Â  271.300 Application and administration of ORS 271.300 to 271.360; rules. (1) The power granted by ORS 271.300 to 271.360 is vested in each political subdivision of the State of Oregon. The power is self-operating, without the necessity of further legislation.

Â Â Â Â Â  (2) In carrying ORS 271.300 to 271.360 into effect, a political subdivision shall act through its duly constituted governing body. Each political subdivision through its governing body may provide rules necessary in carrying out ORS 271.300 to 271.360. [Amended by 1981 c.787 Â§26; 1985 c.443 Â§4]

Â Â Â Â Â  271.310 Transfer or lease of real property owned or controlled by political subdivision; procedure in case of qualified title. (1) Except as provided in subsection (2) of this section, whenever any political subdivision possesses or controls real property not needed for public use, or whenever the public interest may be furthered, a political subdivision may sell, exchange, convey or lease for any period not exceeding 99 years all or any part of their interest in the property to a governmental body or private individual or corporation. The consideration for the transfer or lease may be cash or real property, or both.

Â Â Â Â Â  (2) If the ownership, right or title of the political subdivision to any real property set apart by deed, will or otherwise for a burial ground or cemetery, or for the purpose of interring the remains of deceased persons, is limited or qualified or the use of such real property is restricted, whether by dedication or otherwise, the political subdivision may, after the county court or governing body thereof has first declared by resolution that such real property is not needed for public use, or that the sale, exchange, conveyance or lease thereof will further the public interest, file a complaint in the circuit court for the county in which such real property is located against all persons claiming any right, title or interest in such real property, whether the interest be contingent, conditional or otherwise, for authority to sell, exchange, convey or lease all or any part of such real property. The resolution is prima facie evidence that such real property is not needed for public use, or that the sale, exchange, conveyance or lease will further the public interest. The action shall be commenced and prosecuted to final determination in the same manner as an action not triable by right to a jury. The complaint shall contain a description of such real property, a statement of the nature of the restriction, qualification or limitations, and a statement that the defendants claim some interest therein. The court shall make such judgment as it shall deem proper, taking into consideration the limitation, qualifications or restrictions, the resolution, and all other matters pertinent thereto. Neither costs nor disbursements may be recovered against any defendant.

Â Â Â Â Â  (3) Unless the governing body of a political subdivision determines under subsection (1) of this section that the public interest may be furthered, real property needed for public use by any political subdivision owning or controlling the property shall not be sold, exchanged, leased or conveyed under the authority of ORS 271.300 to 271.360, except that it may be exchanged for property which is of equal or superior useful value for public use. Any such property not immediately needed for public use may be leased if, in the discretion of the governing body having control of the property, it will not be needed for public use within the period of the lease.

Â Â Â Â Â  (4) The authority to lease property granted by this section includes authority to lease property not owned or controlled by the political subdivision at the time of entering into the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease. [Amended by 1955 c.755 Â§1; 1961 c.136 Â§1; 1979 c.284 Â§127; 1981 c.787 Â§27; 1985 c.443 Â§5; 1999 c.559 Â§2]

Â Â Â Â Â  271.320 Exchange of trust fund assets. If any property owned by a political subdivision is held as an asset of any special trust fund securing the payment of bonds, it may be exchanged, under the authority granted in ORS 271.310, for other property of equal or superior value, and property so received in exchange shall be an asset of the fund in lieu of the property previously held. [Amended by 1981 c.787 Â§28]

Â Â Â Â Â  271.330 Relinquishing title of property not needed for public use. (1) Any political subdivision is granted express power to relinquish the title to any of its property not needed for public use to any governmental body, providing such property shall be used for not less than 20 years for a public purpose by the governmental body in the State of Oregon. These transfers for public purposes may include transfers without consideration of property held by counties as a result of tax foreclosures.

Â Â Â Â Â  (2)(a) Any political subdivision is granted express power to relinquish the title to any of its property to a qualifying nonprofit corporation or a municipal corporation for the purpose of providing any of the following:

Â Â Â Â Â  (A) Low income housing;

Â Â Â Â Â  (B) Social services; or

Â Â Â Â Â  (C) Child care services.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂQualifying nonprofit corporationÂ means a corporation that is a public benefit corporation under ORS 65.001 (37) and that has obtained a ruling from the federal Internal Revenue Service providing that the corporation is exempt from federal income taxes under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (B) ÂSocial servicesÂ and Âchild care servicesÂ include but are not limited to education, training, counseling, health and mental health services and the provision of facilities and administrative services to support social services and child care services.

Â Â Â Â Â  (3) Any political subdivision is granted express power to convey real property to a nonprofit or municipal corporation to be used by the nonprofit or municipal corporation for the creation of open space, parks or natural areas for perpetual public use. The instrument conveying the real property shall include a restriction on the use of the property that limits the uses of the property to those uses described in this subsection. The instrument conveying the property shall also contain a provision for the reversion of the property to the political subdivision if the property is not used in conformance with the restriction. Real property conveyed under this subsection may include real property held by a political subdivision as a result of tax foreclosures.

Â Â Â Â Â  (4) Transfers under this section may include transfers without consideration of property held by counties as a result of tax foreclosures.

Â Â Â Â Â  (5) Before any county court or board of county commissioners may transfer, under subsection (1) of this section, any tax foreclosed lands in which the state or a political subdivision has represented delinquent and uncollected taxes, liens or assessments, it shall advertise in a newspaper of general circulation in the county for two successive weeks its intention to so transfer the property. The notice shall state when the county court will hear objections to the transfer and must specifically describe the property intended to be transferred. After the hearing set in the notice is held and objections are heard, it may, in its sound discretion, proceed with the transfer. Except in the case of a transfer for low income housing, real property shall be conveyed by deed, subject to a reversionary interest retained by the granting political subdivision in the event that the property is used for a purpose that is inconsistent with the grant. The granting political subdivision may waive the subdivisionÂs right to a reversionary interest at the time the property is conveyed. After the transfer the interests of the state or any political subdivision in the land on account of uncollected taxes, liens or assessments are extinguished, and the county is relieved of the necessity to account for uncollected taxes, liens or assessments. [Amended by 1981 c.787 Â§29; 1991 c.556 Â§1; 1997 c.248 Â§1; 1997 c.752 Â§2; 1999 c.366 Â§1; 2001 c.315 Â§54]

Â Â Â Â Â  271.335 Relinquishing reversionary interest held by political subdivision. Any political subdivision, by resolution adopted by the governing body of the political subdivision, may waive and relinquish any reversionary interest held by the political subdivision in property transferred under ORS 271.330 when the transfer occurred not less than 20 years prior to the date on which the resolution is adopted. [1999 c.366 Â§3]

Â Â Â Â Â  271.340 Property valuation in exchange to be equal. When property is exchanged under the authority of ORS 271.310 to 271.330, the value of the real property accepted by the political subdivision in exchange for any of its property plus cash, if any, shall not be less than the value of the property relinquished. [Amended by 1981 c.787 Â§30]

Â Â Â Â Â  271.350 Determining valuation of property in exchanges. The value of the respective properties proposed to be exchanged shall be determined by the governing body of the political subdivision. The governing body shall cause it to be appraised by one or more competent and experienced appraisers. The compensation, if any, of the appraisers shall be borne equally by the respective owners of the property. In case the valuation shall not be mutually satisfactory to the respective owners it shall not be binding upon them. [Amended by 1981 c.787 Â§31]

Â Â Â Â Â  271.360 Lease requirements. Every lease entered into pursuant to ORS 271.310 shall be authorized by ordinance or order of the body executing the same and shall provide terms and conditions as may be fixed and determined by the governing body executing the lease. The lease may provide that the lessee shall pay ad valorem taxes assessable against the leased property, or that the political subdivision shall pay these taxes, in which latter event the anticipated amount of taxes shall be taken into consideration in fixing the rental charge. [Amended by 1981 c.787 Â§32]

Â Â Â Â Â  271.370 [Amended by 1981 c.787 Â§33; 1983 c.660 Â§1; repealed by 1985 c.443 Â§1]

Â Â Â Â Â  271.375 Public grazing lands; sale; lease or exchange. The counties of the state are authorized to sell, convey, lease or exchange any or all county-owned lands chiefly suitable for grazing, to or with the state or each other and with the United States of America for other lands either of equal acreage or of equal value. All powers granted by this section to the several counties are in addition to and not in derogation of powers previously conferred by law. [Formerly 273.240; 1981 c.787 Â§34]

Â Â Â Â Â  271.380 Indemnifying political subdivision for loss or damage resulting from occupancy of its property. Any political subdivision occupying a street or public property of another political subdivision by any structure above, on or under the surface, may provide a contract of indemnity to protect the other political subdivision against loss or damage resulting from that occupancy. [1959 c.442 Â§1; 1981 c.787 Â§35]

Â Â Â Â Â  271.390 Lease or purchase of real estate by governmental unit or council of governments; financing agreement. (1) As used in this section:

Â Â Â Â Â  (a) ÂCouncil of governmentsÂ means a council of governments or other similar entity created prior to the enactment of ORS 190.010 (5) on September 29, 1991.

Â Â Â Â Â  (b) ÂGovernmental unitÂ has the meaning given that term in ORS 288.150.

Â Â Â Â Â  (c) ÂReal or personal propertyÂ means land, improvements to land, structures, fixtures, personal property, including furnishings, equipment and computer software purchases and licenses, and any costs that may be capitalized under generally accepted accounting principles and treated as costs of personal property.

Â Â Â Â Â  (2) A governmental unit or a council of governments may enter into contracts for the leasing, rental or financing of any real or personal property that the governing body of the governmental unit or council of governments determines is needed, including contracts for rental, long term leases under an optional contract for purchase, financing agreements with vendors, financial institutions or others, or for purchase of any property. Contracts made by a governmental unit or a council of governments are subject to the terms of its charter, intergovernmental agreement or other organizing document, if applicable. If authorized by the governing body, the contracts may:

Â Â Â Â Â  (a) Provide that the obligations of the governmental unit or council of governments under the contract is secured by a mortgage on or other security interest in the property to be leased, rented, purchased or financed under the contract.

Â Â Â Â Â  (b) Provide that the obligations of the governmental unit or council of governments under the contract are payable out of all or any portion of the lawfully available funds, as defined in ORS 288.162, of the governmental unit or council of governments, and lawfully available funds may be pledged to the payment of those obligations.

Â Â Â Â Â  (c) If authorized by the charter, intergovernmental agreement or other organizing document of the governmental unit or council of governments, contain a covenant on the part of the governmental unit or council of governments to budget and appropriate in each fiscal year, in accordance with law, sums sufficient to pay when due the amounts owing under the contract.

Â Â Â Â Â  (d) Provide for the issuance of certificates of participation in the payment obligations of the governmental unit or council of governments under the contract and contain other covenants, agreements and provisions determined to be necessary or appropriate in order to better secure the obligations of the governmental unit or council of governments.

Â Â Â Â Â  (3) The lien of the pledge, mortgage or security interest is valid and binding from the time of entering into the contract. The revenue or property is immediately subject to the lien without physical delivery, filing or other act, and the lien is superior to all other claims and liens of any kind whatsoever. Subject to the terms, provisions and limitations of the contract, the lien may be foreclosed by a proceeding brought in the circuit court of the county in which the governmental unit, or the greater part thereof, or the main office of the council of governments is located, and any tangible real or personal property subject to the lien may be sold upon the order of the court. The proceeds of the sale must be applied first to the payment of the costs of foreclosure and then to the amounts owing under the contract, with any balance being paid to the governmental unit or council of governments. The authority granted by this section is in addition to, and not in lieu of, any other statutory or charter authority.

Â Â Â Â Â  (4) A governmental unit or council of governments that has entered into a lease purchase or installment purchase agreement may enter into a financing agreement to refinance the obligations of the governmental unit or council of governments under the lease purchase or installment purchase agreement.

Â Â Â Â Â  (5) The estimated weighted average life of a financing contract executed under this section may not exceed the estimated dollar weighted average life of the real or personal property that is financed with the contract. [Amended by 1995 c.333 Â§2; 1997 c.171 Â§7; 1999 c.559 Â§1; 2003 c.195 Â§8; 2005 c.443 Â§3]

Â Â Â Â Â  271.400 Conveyances by political subdivision to state. Notwithstanding any other law, the governing body of a political subdivision may convey, by a proper deed of conveyance executed by the proper governing body, to the State of Oregon, by and through any state agency, for carrying out the purposes of that agency, any lands or rights therein vested in the political subdivision, upon terms and conditions as may be agreed upon with the state agency. [Amended by 1981 c.787 Â§36]

Â Â Â Â Â  271.405 Transfer of property by city or town to county for public institutions and works. Whenever any property or rights therein required by any county in carrying out public purposes is owned by an incorporated city or town within such county, the city or town may, if in the judgment of the governing body of the city or town the public may be benefited thereby, convey and transfer to such county by proper conveyances, and the county may accept, such property or rights. [Amended by 1981 c.153 Â§59]

Â Â Â Â Â  271.410 Use of municipal property for rodeos, games, racing and exhibitions. Any municipal corporation having the right to possession of real property within or without its corporate limits may rent, lease or otherwise give possession of such real property for the purpose of conducting such rodeos, baseball games, football games, racing and exhibitions generally as are authorized under the laws of this state.

Â Â Â Â Â  271.420 City bonds as payment for land sold by city. By ordinance duly passed by its governing body, any incorporated city or town may authorize the acceptance of its general obligation bonds or interest coupons, or both, in payment of the purchase price of any lands acquired and for sale by such city or town.

Â Â Â Â Â  271.430 Lease of space above or below street or highway; effect on prior dedication or grant for public purpose. Any political subdivision holding the easement or fee title to a street or highway may lease the space above or below that street or highway for private purposes for such period as the governing body determines the space will not be needed for public purposes, and upon other terms and conditions the governing body finds to be in the public interest. Before leasing the space, the governing body shall determine that the use of the space will not unreasonably interfere with the public use and utility use of the street or highway, and shall notify the property owners abutting the space proposed to be leased under this section and give them an opportunity to be heard with respect to the proposed leasing. Lease of space above or below a street or highway for private purposes shall not affect prior dedication or grant of the area for street or highway purposes. [1969 c.586 Â§2; 1981 c.787 Â§37]

Â Â Â Â Â  271.440 Agreements for location of transmission lines on property of political subdivision. Any political subdivision, owning or controlling any real property or rights therein, may enter into agreements with the United States or any agency thereof, relative to the conditions for and places where electrical and other transmission lines may be placed and maintained across that property. The agreements may be in perpetuity or for a shorter period. However, an agreement shall not affect the constitutional rights of any owners of private property who do not join therein. [Formerly 758.030; 1981 c.787 Â§38]

Â Â Â Â Â  271.445 Installation of fiber-optic lines on public land and in public right of way. (1) It is the intent of the Legislative Assembly that the state inform city and county governments of applications for the installation of fiber-optic lines on public land and in public rights of way that have been submitted to state agencies.

Â Â Â Â Â  (2) The Governor shall direct the Department of Transportation and the Department of State Lands to take such action as necessary to ensure that affected city and county governments are informed of applications for the installation and maintenance of fiber-optic lines on public land and in public rights of way that have been submitted to the state agencies. [1999 c.1093 Â§40]

Â Â Â Â Â  Note: 271.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 271 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ACQUISITION AND DISPOSITION OF INDUSTRIAL FACILITIES

Â Â Â Â Â  271.510 Definitions for ORS 271.510 to 271.540. As used in ORS 271.510 to 271.540, Âindustrial facilityÂ means any land, any building or other improvement, and all real and personal properties, including, but not limited to, machinery and equipment deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use for industrial, commercial, manufacturing, research and development or warehousing purposes, but shall not include port facilities, railroads or facilities for any purposes or enterprises which are subject to regulation by the Public Utility Commission of Oregon. [1965 c.553 Â§2; 1981 c.787 Â§39; 1983 c.459 Â§13; 1985 c.541 Â§3]

Â Â Â Â Â  271.520 Declaration of legislative purpose. It is hereby declared that there is a need for the continued development of industrial, commercial, manufacturing, research and development and warehouse facilities to insure the growth and prosperity of the state, and of the counties and cities within the state. It is the purpose of ORS 271.510 to 271.540 to provide the counties and cities within the state with the power to acquire title by gift, grant or donation to one or more industrial facilities and to lease, sell and convey such facilities to any person, firm, partnership or corporation, either public or private. It is further declared that the acquisition of title to such facilities and the lease, sale and conveyance of such facilities as provided by ORS 271.510 to 271.540 is a public purpose and shall be regarded as performing an essential governmental function in carrying out the provisions of ORS 271.510 to 271.540. [1965 c.553 Â§1; 1983 c.459 Â§14]

Â Â Â Â Â  271.530 Powers of counties and cities to acquire and dispose of industrial facilities. In addition to any other powers which they may now have, and notwithstanding any law to the contrary, each county and city shall have the following powers:

Â Â Â Â Â  (1) To acquire by gift, grant or donation one or more industrial facilities, which shall be located within the state, and which may be located within, without, or partially within or partially without, such county or city.

Â Â Â Â Â  (2) To lease to any person, firm, partnership or corporation, either public or private, any or all of such industrial facilities acquired pursuant to subsection (1) of this section from a nonprofit corporation formed for the purpose of stimulating industrial development, including any part thereof, for such rentals and upon such terms and conditions and for such period or periods as the governing body of the appropriate county or city may deem advisable.

Â Â Â Â Â  (3)(a) To sell or convey all or any of such industrial facilities acquired by a county, including any part thereof, at public or private sale, with or without advertisement, and to do all acts necessary to the accomplishment of such sale and conveyance.

Â Â Â Â Â  (b) To sell or convey all or any of such industrial facilities acquired by a city, including any part thereof, at public or private sale as authorized under ORS 221.725 or 221.727, and to do all acts necessary to the accomplishment of such sale and conveyance. [1965 c.553 Â§3; 1983 c.216 Â§3]

Â Â Â Â Â  271.540 County or city not to operate industrial facility except as lessor. A county or city shall not operate an industrial facility as a business enterprise or in any manner except as a lessor. [1965 c.553 Â§4]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  271.600 Prohibition on use of term ÂsquawÂ; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂIndian tribeÂ has the meaning given that term in ORS 97.740.

Â Â Â Â Â  (b) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (c) ÂPublic propertyÂ has the meaning given that term in ORS 131.705.

Â Â Â Â Â  (2) A public body may not use the term ÂsquawÂ in the name of a public property.

Â Â Â Â Â  (3) When a public body changes a name that contains the term Âsquaw,Â the public body shall consider as the replacement name a term or phrase in the language of an Indian tribe.

Â Â Â Â Â  (4) Subsection (2) of this section does not apply if:

Â Â Â Â Â  (a) Federal law requires the use of the term ÂsquawÂ; or

Â Â Â Â Â  (b) The public property is a geographic feature that an agency of the United States names using the term Âsquaw.Â [2001 c.652 Â§1; 2005 c.165 Â§1]

Â Â Â Â Â  Note: 271.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 271 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  271.610 [1953 c.158 Â§Â§1,2; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  271.710 [1967 c.318 Â§1; repealed by 1983 c.642 Â§11]

CONSERVATION AND HIGHWAY SCENIC PRESERVATION EASEMENTS

Â Â Â Â Â  271.715 Definitions for ORS 271.715 to 271.795. As used in ORS 271.715 to 271.795, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂConservation easementÂ means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open space values of real property, ensuring its availability for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

Â Â Â Â Â  (2) ÂHighway scenic preservation easementÂ means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic or open space values of property.

Â Â Â Â Â  (3) ÂHolderÂ means:

Â Â Â Â Â  (a) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) acting alone or in cooperation with any federal or state agency, public corporation or political subdivision;

Â Â Â Â Â  (b) A charitable corporation, charitable association, charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property; or

Â Â Â Â Â  (c) An Indian tribe as defined in ORS 97.740.

Â Â Â Â Â  (4) ÂThird-party right of enforcementÂ means a right provided in a conservation easement or highway scenic preservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association or charitable trust, which, although eligible to be a holder, is not a holder. [1983 c.642 Â§1; 1985 c.160 Â§1; 1997 c.249 Â§78; 1999 c.208 Â§1; 2001 c.708 Â§12; 2001 c.907 Â§2; 2003 c.467 Â§1; 2005 c.368 Â§1]

Â Â Â Â Â  271.720 [1967 c.318 Â§2; 1975 c.511 Â§1; 1981 c.787 Â§40; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.725 Acquisition and creation of conservation or highway scenic preservation easement. (1) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may acquire by purchase, agreement or donation, but not by exercise of the power of eminent domain, unless specifically authorized by law, conservation easements in any area within their respective jurisdictions wherever and to the extent that a state agency or the governing body of the county, metropolitan service district, soil and water conservation district, city, park and recreation district or county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) determines that the acquisition will be in the public interest.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 271.715 to 271.795, a conservation easement or highway scenic preservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

Â Â Â Â Â  (3) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may acquire by purchase, agreement or donation, but not by exercise of the power of eminent domain unless specifically authorized by law, highway scenic preservation easements in land within 100 yards of state, county or city highway rights of way. These easements may be acquired only in lands that possess significant scenic value in themselves and contribute to the overall scenic beauty of the highway.

Â Â Â Â Â  (4) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement or highway scenic preservation easement before its acceptance by the holder and recordation of the acceptance.

Â Â Â Â Â  (5) Except as provided in ORS 271.755 (2) a conservation easement or highway scenic preservation easement is unlimited in duration unless the instrument creating it otherwise provides.

Â Â Â Â Â  (6) An interest in real property in existence at the time a conservation easement or highway scenic preservation easement is created is not impaired by it unless the owner of the interest is a party to or consents to the conservation easement or highway scenic preservation easement. [1983 c.642 Â§2; 1985 c.160 Â§2; 1997 c.249 Â§79; 1999 c.208 Â§2; 2003 c.467 Â§2; 2005 c.368 Â§2]

Â Â Â Â Â  271.729 Report on effect of conservation or highway scenic preservation easement on property value; fee. (1) An owner of real property considering whether to convey a conservation easement or a highway scenic preservation easement to a holder may apply to the county assessor for a report on the effect of the conveyance of the easement on the assessed value of the property upon which the easement is to be granted.

Â Â Â Â Â  (2) The request for the report shall be made in writing to the assessor and shall be accompanied by:

Â Â Â Â Â  (a) An appraisal of the property prepared by an appraiser certified or licensed under ORS chapter 674. The appraisal shall have been prepared within three months preceding the date that application is made to the assessor and shall state the appraiserÂs opinion of the real market value of the property both before and after the easement is conveyed;

Â Â Â Â Â  (b) A copy of the instrument creating the easement; and

Â Â Â Â Â  (c) A fee in an amount determined by the assessor, as reimbursement for the costs of preparing the report.

Â Â Â Â Â  (3) Upon receipt of a completed application, the assessor shall determine what the assessed value for the property would have been had the easement been accepted and recorded by the proposed holder for the last tax year in which a property tax statement described in ORS 311.250 was sent to the property owner. The assessor shall prepare a written report stating the assessorÂs findings and shall send the report to the property owner. [2001 c.925 Â§11]

Â Â Â Â Â  271.730 [1967 c.318 Â§3; 1981 c.787 Â§41; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.735 Hearing; notice. (1) Before the acquisition of a conservation easement or highway scenic preservation easement, the state agency, county, metropolitan service district, soil and water conservation district, city, park and recreation district or county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) considering acquisition of such an easement shall hold one or more public hearings on the proposal and the reasons therefor. The hearings shall be held in the community where the easement would be located and all interested persons, including representatives of other governmental agencies, shall have the right to appear and a reasonable opportunity to be heard.

Â Â Â Â Â  (2) Notice of the hearing shall be published at least twice, once not less than 12 days and once not less than five days, prior to the hearing in a newspaper of general circulation in the community. The notice may also be published by broadcasting or telecasting generally in the community.

Â Â Â Â Â  (3) At least 30 days prior to the hearing, the state agency shall mail notice of the hearing to the governing body of each county, city and other governmental agency having jurisdiction in the area of the proposed easements.

Â Â Â Â Â  (4) This section does not apply to conservation easements or highway scenic preservation easements acquired pursuant to ORS 390.121, 390.310 to 390.338 and 390.805 to 390.925 or acquired pursuant to a metropolitan service district bond measure authorizing the acquisition of open spaces within specific areas. [1983 c.642 Â§9; 1985 c.160 Â§3; 1989 c.904 Â§29; 1999 c.208 Â§3; 2003 c.467 Â§3; 2005 c.368 Â§3]

Â Â Â Â Â  271.740 [1967 c.318 Â§4; 1981 c.787 Â§42; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.745 Validity of conservation or highway scenic preservation easement. A conservation easement or highway scenic preservation easement is valid even though:

Â Â Â Â Â  (1) It is not appurtenant to an interest in real property;

Â Â Â Â Â  (2) It can be or has been assigned to another holder;

Â Â Â Â Â  (3) It is not of a character that has been recognized traditionally at common law;

Â Â Â Â Â  (4) It imposes a negative burden;

Â Â Â Â Â  (5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

Â Â Â Â Â  (6) The benefit does not touch or concern real property; or

Â Â Â Â Â  (7) There is no privity of estate or of contract. [1983 c.642 Â§4; 1985 c.160 Â§4]

Â Â Â Â Â  271.750 [1967 c.318 Â§5; 1975 c.511 Â§2; 1981 c.787 Â§43; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.755 Action affecting conservation or highway scenic preservation easement; standing to bring action. (1) An action affecting a conservation easement or highway scenic preservation easement may be brought by:

Â Â Â Â Â  (a) An owner of an interest in real property burdened by the easement;

Â Â Â Â Â  (b) A holder of the easement;

Â Â Â Â Â  (c) A person having a third-party right of enforcement; or

Â Â Â Â Â  (d) A person authorized by other law.

Â Â Â Â Â  (2) ORS 271.715 to 271.795 do not affect the power of a court to modify or terminate a conservation easement or highway scenic preservation easement in accordance with the principles of law and equity. [1983 c.642 Â§3; 1985 c.160 Â§5; 1997 c.249 Â§80]

Â Â Â Â Â  271.765 Applicability. (1) ORS 271.715 to 271.795 apply to any interest created after October 15, 1983, that complies with ORS 271.715 to 271.795, whether designated as a conservation easement or highway scenic preservation easement, or as a covenant, equitable servitude, restriction, easement, or otherwise.

Â Â Â Â Â  (2) ORS 271.715 to 271.795 apply to any interest created before October 15, 1983, if it would have been enforceable had it been created after October 15, 1983, unless retroactive application contravenes the Constitution or laws of this state or the United States.

Â Â Â Â Â  (3) ORS 271.715 to 271.795 do not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state. [1983 c.642 Â§5; 1985 c.160 Â§7; 1997 c.249 Â§81]

Â Â Â Â Â  271.775 Rules governing conservation and highway scenic preservation easements. The board or officer administering a state agency or the governing body of any county, metropolitan service district, soil and water conservation district, city or park and recreation district or of a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may make and enforce reasonable rules, regulations, orders or ordinances governing the care, use and management of its conservation easements and highway scenic preservation easements. [1983 c.642 Â§7; 1985 c.160 Â§8; 1999 c.208 Â§4; 2003 c.467 Â§4; 2005 c.368 Â§4]

Â Â Â Â Â  271.785 Taxation of property subject to conservation or highway scenic preservation easement. For the purpose of taxation, real property that is subject to a conservation easement or a highway scenic preservation easement shall be assessed on the basis of the real market value of the property less any reduction in value caused by the conservation easement or a highway scenic preservation easement. Such an easement shall be exempt from assessment and taxation the same as any other property owned by the holder. [1983 c.642 Â§8; 1985 c.160 Â§6; 1991 c.459 Â§371]

Â Â Â Â Â  271.795 Construction of Act. ORS 271.715 to 271.795 shall be applied and construed to effectuate the general purpose to make uniform the laws with respect to the subject of ORS 271.715 to 271.795 among states enacting it. [1983 c.642 Â§6; 1997 c.249 Â§82]

_______________



Chapter 272

Chapter 272 Â Federal Lands

2005 EDITION

FEDERAL LANDS

PUBLIC LANDS

272.010Â Â Â Â  Power of United States to acquire title for public improvements by eminent domain

272.015Â Â Â Â  Service of process

272.020Â Â Â Â  Conveyance of site to United States for aid to navigation

272.030Â Â Â Â  Acquisition of land for federal buildings

272.033Â Â Â Â  Fort Stevens

272.036Â Â Â Â  Oregon City canal

272.040Â Â Â Â  Acquisition of land for national forests; retention of jurisdiction for certain purposes

272.050Â Â Â Â  County governing body to approve acquisition for national forest

272.060Â Â Â Â  Federal migratory bird refuges

272.070Â Â Â Â  Crater Lake National Park

272.075Â Â Â Â  Sheridan Federal Correctional Institution

272.085Â Â Â Â  Five Percent United States Land Sales Fund; use of moneys

Â Â Â Â Â  272.010 Power of United States to acquire title for public improvements by eminent domain. Whenever it is necessary for the United States to acquire title to real property belonging to an individual or corporation, for the purpose of constructing a public improvement authorized by Act of Congress, and such property cannot be purchased from the owner for that purpose, an authorized agent of the United States may enter upon, examine and select a quantity of land sufficient for public improvements, and proceed in the mode prescribed in ORS chapter 35 to have such property appropriated and the compensation therefor determined and paid. [Amended by 1967 c.421 Â§180]

Â Â Â Â Â  272.015 Service of process. All civil or criminal process issued under the authority of this state may be executed by the proper officers of this state upon any person amenable to the process within the limits of lands acquired by the United States under ORS 272.020, 272.030, 272.033 and 272.036 in like manner and to the same effect as if those sections had not been enacted. [1967 c.421 Â§181]

Â Â Â Â Â  272.020 Conveyance of site to United States for aid to navigation. Whenever the United States desires to acquire title to land belonging to this state, and covered by the navigable waters of the United States, for the site of an aid to navigation, and application is made by a duly authorized agent of the United States, describing the site required for such purposes, the Governor may convey the title to the United States and cede to the United States jurisdiction over the site, subject to ORS 272.015. However, no single tract shall contain more than 10 acres. [Amended by 1967 c.421 Â§182]

Â Â Â Â Â  272.030 Acquisition of land for federal buildings. Consent is given to the United States to acquire lands for the purpose of erecting thereon any needful public buildings, under authority of any Act of Congress. The United States may enter upon and occupy such lands which may be purchased or otherwise acquired, and shall have the right of exclusive jurisdiction over the lands, subject to ORS 272.015. [Amended by 1967 c.421 Â§183]

Â Â Â Â Â  272.033 Fort Stevens. Exclusive jurisdiction is ceded to the United States over the military reservation of Fort Stevens, situated on Point Adams, in Clatsop County of this state, subject to ORS 272.015. [Formerly 272.080]

Â Â Â Â Â  272.036 Oregon City canal. Consent is given to the United States to acquire the premises and property described in the preamble of chapter 77, Oregon Laws 1913 (Oregon City canal area). The United States may enter upon and use and occupy such lands and premises and shall have the right of exclusive jurisdiction over the lands and premises, subject to ORS 272.015. [Formerly 272.090]

Â Â Â Â Â  272.040 Acquisition of land for national forests; retention of jurisdiction for certain purposes. (1) Subject to ORS 272.050, consent is given to the acquisition by the United States by purchase, gift or condemnation with adequate compensation, of such lands as in the opinion of the United States may be needed for the establishment, consolidation and extension of national forests in this state under the provisions of the Act of March 1, 1911 (36 Stat. 961), as amended.

Â Â Â Â Â  (2) The State of Oregon retains a concurrent jurisdiction with the United States in and over lands so acquired:

Â Â Â Â Â  (a) So that civil processes in all cases, and such criminal processes as may issue under the authority of this state against any person charged with the commission of any crime without or within such jurisdiction, may be executed thereon in like manner as if this consent had not been granted.

Â Â Â Â Â  (b) To tax persons and corporations and their property and transactions on such lands so acquired.

Â Â Â Â Â  (c) For the purpose specified in ORS 376.505 to 376.540, subject, however, to such modification as to the detailed location of any right of way as may be necessary to protect the interests of the United States. [Amended by 1967 c.421 Â§186]

Â Â Â Â Â  272.050 County governing body to approve acquisition for national forest. Acquisition authorized under ORS 272.040 shall be contingent on the consent of the governing body of the county wherein such tract or any portion thereof is situated and such consent must be given by an order duly made and entered in the records of such governing body and a certified copy thereof transmitted to the State Forester. [Amended by 1965 c.253 Â§137; 1989 c.367 Â§1]

Â Â Â Â Â  272.060 Federal migratory bird refuges. (1) For the purpose of more effectively cooperating with the United States in the acquisition, development and maintenance of refuges for migratory wild fowl as provided in the Migratory Bird Conservation Act (45 Stat. 1222, 16 U.S.C. 715 to 715r), as amended, permission is granted to the United States to acquire by purchase, gift or lease, lands and waters which the Secretary of the Interior of the United States may deem necessary and suitable for the purposes provided in such Act.

Â Â Â Â Â  (2) Jurisdiction of the State of Oregon, both civil and criminal, over persons upon areas acquired under this section shall not be affected or changed by reason of their acquisition and administration by the United States as migratory bird reservations, except so far as the punishment of offenses against the United States is concerned.

Â Â Â Â Â  (3) Nothing in this section is intended to interfere with the operation of the laws of the State of Oregon applying to migratory game birds insofar as they do not permit what is forbidden by federal law. [Amended by 1967 c.421 Â§187]

Â Â Â Â Â  272.070 Crater Lake National Park. Exclusive jurisdiction is ceded to the United States over all the territory now or hereafter included in that tract of land set aside by the Act of May 22, 1902 (32 Stat. 202, 16 U.S.C. 121 to 123), as amended, for the purposes of Crater Lake National Park. However, the State of Oregon retains the right to:

Â Â Â Â Â  (1) Serve civil or criminal process within the limits of the park in any suits or prosecution for or on account of rights acquired, obligations incurred or crimes committed in the state but outside of the park.

Â Â Â Â Â  (2) Tax persons and corporations, their franchises and property on lands included in the park. [Amended by 1967 c.421 Â§188]

Â Â Â Â Â  272.075 Sheridan Federal Correctional Institution. Jurisdiction over the tract of land included within the limits of the Sheridan Federal Correctional Institution, an area of approximately 189 acres located in the City of Sheridan, Yamhill County, Oregon, is hereby ceded to the United States. However, the State of Oregon reserves concurrent jurisdiction to enforce the criminal and civil laws of the State of Oregon or its political subdivisions within the correctional institution. The State of Oregon also reserves the right to serve civil or criminal process within the correctional institution in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in the State of Oregon. [1989 c.781 Â§1]

Â Â Â Â Â  272.080 [Amended by 1967 c.421 Â§184; renumbered 272.033]

Â Â Â Â Â  272.085 Five Percent United States Land Sales Fund; use of moneys. (1) All funds received from the United States Government by the State of Oregon as five percent of the net proceeds of sales of public lands and materials on those lands located within the State of Oregon, shall upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Five Percent United States Land Sales Fund. This special fund, notwithstanding the provisions of ORS 291.238, is continuously appropriated including interest earned to this special fund except for an amount of 60 cents per county that shall be deducted as a distribution charge. The distribution charge is in addition to the transaction charge approved for the Oregon Department of Administrative Services during the budgetary process. The department shall cause the net amount to be distributed to the counties of the state on the basis of the average square mile area of each county.

Â Â Â Â Â  (2) The moneys distributed to the counties under subsection (1) of this section shall be used for the benefit of the public roads and bridges of the recipient county.

Â Â Â Â Â  (3) The amount of the distribution charges is continuously appropriated to and shall be used to meet expenses incurred by the Oregon Department of Administrative Services in administering this section. [1981 c.787 Â§3; 1985 c.787 Â§1]

Â Â Â Â Â  272.090 [Amended by 1967 c.421 Â§185; renumbered 272.036]

_______________



Chapter 273

Chapter 273 Â State Lands Generally

2005 EDITION

STATE LANDS GENERALLY

PUBLIC LANDS

GENERAL PROVISIONS

273.006Â Â Â Â  Definitions

LAND COMMISSIONER

273.020Â Â Â Â  Governor as land commissioner

STATE LAND BOARD

273.031Â Â Â Â  State Land Board; seal

273.035Â Â Â Â  Governor is chairperson of board; rules; quorum; meetings; notice

DEPARTMENT OF STATE LANDS

(Creation and General Powers)

273.041Â Â Â Â  Department of State Lands

273.045Â Â Â Â  Administrative policies; rules

273.051Â Â Â Â  General powers and duties of department and board

273.055Â Â Â Â  Power to acquire and dispose of real property

273.061Â Â Â Â  Power of eminent domain

273.065Â Â Â Â  Finality of certain actions

273.071Â Â Â Â  Oaths; depositions; subpoenas

(Documents)

273.075Â Â Â Â  Deed to purchaser

273.081Â Â Â Â  Execution of documents; recordation

273.085Â Â Â Â  Recording copies of documents

273.091Â Â Â Â  Recording fees; return of documents

273.095Â Â Â Â  Copies or transcripts as evidence

273.099Â Â Â Â  Property transaction instruments to be maintained with department

(Finances)

273.101Â Â Â Â  Common School Fund

273.105Â Â Â Â  Distributable Income Account

273.115Â Â Â Â  Department use of Common School Fund

273.121Â Â Â Â  Expenditures of funds under control of department

273.125Â Â Â Â  Refund of moneys

273.131Â Â Â Â  Compromise or release of claims

(Cooperation With Other Agencies and Governmental Entities)

273.135Â Â Â Â  Agreements with other agencies for special services; costs; interagency services

273.141Â Â Â Â  Nature of services to be performed by certain other agencies

273.145Â Â Â Â  Department powers in exchanges, settlements and indemnifications

273.151Â Â Â Â  Cooperation with federal government

273.155Â Â Â Â  Cooperation of state and county agencies

(Director and Staff)

273.161Â Â Â Â  Director of department; salary of director and staff

273.165Â Â Â Â  Oath and bond of director

273.171Â Â Â Â  Duties and authority of director

273.175Â Â Â Â  Employees of department; compensation; fidelity bonds

273.183Â Â Â Â  Authority of department to require fingerprints

273.185Â Â Â Â  Director to investigate trespasses on state lands; appearance before federal agencies; expenses

AGREEMENTS FOR MAINTENANCE AND INTERPRETIVE SERVICES

273.196Â Â Â Â  Agreements to provide maintenance of state lands; program; minimum requirements; rules

273.197Â Â Â Â  Agreements to provide interpretive services

273.199Â Â Â Â  Rules for agreements for interpretive services

REMOVAL OF MATERIAL FROM STATE LANDS

273.225Â Â Â Â  Application for lease to take material; form

273.231Â Â Â Â  Removal without compliance with statute

273.235Â Â Â Â  DepartmentÂs powers to enforce statute

273.241Â Â Â Â  Action to recover damages for unlawful removal of material

MANAGEMENT AND DISPOSITION OF REAL ESTATE

273.245Â Â Â Â  Asset management plan; schedule for disposition

273.247Â Â Â Â  Disposal of isolated parcels of rangeland; sale procedure

SALE OF STATE LANDS

273.251Â Â Â Â  Classification of state lands

273.255Â Â Â Â  Eligibility to purchase state lands

273.261Â Â Â Â  Applications generally

273.265Â Â Â Â  Application for submersible lands

273.275Â Â Â Â  Price of state lands; sale to highest bidder

273.281Â Â Â Â  Payment for state lands

273.285Â Â Â Â  Certificate of sale to installment purchaser; records of sale

273.290Â Â Â Â  Cancellation and forfeiture on default in payments

273.295Â Â Â Â  Assignment of certificates of sale; deed to assignee

273.300Â Â Â Â  Issuance of deed

273.306Â Â Â Â  Execution and record of deeds

273.311Â Â Â Â  Correction of deeds; refund of purchase price; refund to assignee of certificate of sale issued on fraudulent application

EXCHANGE OF STATE LANDS

273.316Â Â Â Â  Exchanging state lands to accumulate larger tracts

273.321Â Â Â Â  Notification to lessee prior to exchange; hearing

STATE LANDS UNLAWFULLY ACQUIRED

273.326Â Â Â Â  Compromise with owners of state lands unlawfully acquired; disposal of lands received through compromise

273.331Â Â Â Â  Subdivision and disposal of other lands as condition of compromise

INDEMNITY LANDS

273.335Â Â Â Â  Object of ORS 273.340 and 273.345

273.340Â Â Â Â  Ascertainment and procurement of indemnity lands

273.345Â Â Â Â  Determination of advisability of selection of indemnity lands within national forest reserves

273.350Â Â Â Â  Selection and sale of indemnity lands

ADJUSTING CERTAIN ERRONEOUS SALES

273.356Â Â Â Â  Definitions for ORS 273.356 to 273.375

273.360Â Â Â Â  Applicant to relinquish claim; refund of purchase price and taxes paid

273.365Â Â Â Â  When refunds not available; source of refunds

273.370Â Â Â Â  Alternative to refund

273.375Â Â Â Â  Acquisition by state of applicantÂs interest; price

SPACE AGE INDUSTRIAL PARK

273.382Â Â Â Â  Definitions for ORS 273.382 to 273.386

273.384Â Â Â Â  Administration of Space Age Industrial Park; disposition of income and proceeds

273.386Â Â Â Â  Sale or other disposition of Space Age Industrial Park

273.388Â Â Â Â  Acquisition of Space Age Industrial Park by Department of State Lands

DISPOSITION OF LAND NOT NEEDED FOR PUBLIC PURPOSE

273.413Â Â Â Â  Disposition of unsuitable state lands; sale; use of proceeds; procedures

273.416Â Â Â Â  Exchange of property held as trust fund asset

273.421Â Â Â Â  Relinquishing title to United States Government or governmental body or subdivision; continued public use requirement

273.426Â Â Â Â  Exchange of property; value

273.431Â Â Â Â  Procedure for determining value of properties to be exchanged

273.436Â Â Â Â  Lease procedure; payment of taxes

273.441Â Â Â Â  Agency donation of property for industrial or manufacturing use; conditions

273.447Â Â Â Â  Disposition of state lands suitable for grazing

273.452Â Â Â Â  Indemnification contract for occupancy of political subdivision lands

273.456Â Â Â Â  Lease of space above or below street or highway; conditions; effect on prior dedications

SUBMERSIBLE AND SWAMP LANDS

273.505Â Â Â Â  Object of ORS 273.511

273.511Â Â Â Â  Acquisition of submersible and swamp lands; reclamation

SALE OF FOREST PRODUCTS

273.522Â Â Â Â  Definition of Âforest productsÂ

273.523Â Â Â Â  Sale of forest products on state lands

273.525Â Â Â Â  Appraisal of forest products; notice; sale conditions

273.531Â Â Â Â  Decision by department on bids

273.535Â Â Â Â  Bond requirements for sale of forest products

273.541Â Â Â Â  Execution and delivery of instruments

DRILLING LEASES

273.551Â Â Â Â  Mining and drilling leases on state lands

SOUTH SLOUGH ESTUARY

273.553Â Â Â Â  South Slough National Estuarine Research Reserve; agreement between Oregon and federal government; rules

273.554Â Â Â Â  South Slough National Estuarine Research Reserve Management Commission; powers; rules; fees; membership; procedures; expenses

273.556Â Â Â Â  South Slough National Estuarine Research Reserve Management Account

273.557Â Â Â Â  Appeal to State Land Board

273.558Â Â Â Â  Penalties; enforcement; injunctive relief

NATURAL HERITAGE PROGRAM

273.563Â Â Â Â  Definitions for ORS 273.563 to 273.591

273.566Â Â Â Â  Legislative findings

273.571Â Â Â Â  Natural Heritage Advisory Council; members; terms; qualifications; compensation; duties; rules; property gifts and donations

273.576Â Â Â Â  State Land Board duties; Oregon Natural Heritage Plan; contents; implementing plan

273.578Â Â Â Â  Plan approval; review of modifications by board

273.581Â Â Â Â  Natural heritage areas register; contents; agreements between board and landowners

273.586Â Â Â Â  Dedication of land for natural heritage conservation purposes; notice and hearing; termination of dedication

273.591Â Â Â Â  Natural Heritage Program Account

REMOVAL OF VALUABLE MATERIALS

273.715Â Â Â Â  Rules for removal of semiprecious stones and petrified wood from state lands; fees; removal contrary to rules

RIGHTS OF WAY

273.751Â Â Â Â  State land grants to railroads

273.755Â Â Â Â  Filing maps of railroad location and depot sites; departmentÂs duties

273.761Â Â Â Â  Right of way for water ditches and pipes

273.765Â Â Â Â  Liability for costs of relocation or extension of mains and outfalls

MINERAL AND GEOTHERMAL RESOURCE RIGHTS

273.775Â Â Â Â  Definitions for ORS 273.775 to 273.790

273.780Â Â Â Â  Retention of mineral and geothermal resource rights by state; exploration permit or lease; sale or exchange; exception

273.785Â Â Â Â  Application of ORS 273.551 and 273.775 to 273.790; rules

273.787Â Â Â Â  Release and transfer of mineral or geothermal resources; rules; fee

273.790Â Â Â Â  Registry of rights under state board

COMMON SCHOOL GRAZING LANDS

273.805Â Â Â Â  Definitions for and purpose of ORS 273.805 to 273.825

273.815Â Â Â Â  DepartmentÂs powers; terms of grazing lease; termination

273.820Â Â Â Â  Exchange of lands

273.825Â Â Â Â  Purchase of lands by lessee or other person

SETTLEMENT OF TITLE TO CERTAIN LANDS IN CLATSOP COUNTY

273.850Â Â Â Â  State title to certain lands and improvements transferred to Clatsop County; lands not subject to board jurisdiction

273.855Â Â Â Â  Clatsop County to transfer title to lands and improvements to certain possessors; fee on execution of deed

273.860Â Â Â Â  Filing fee; use of fees; additional fee to cover costs of investigation

273.865Â Â Â Â  Application for deed; investigation; deadline on application

273.870Â Â Â Â  Notice of deed application; protest; hearing; dual applications

273.875Â Â Â Â  Findings of board; notice; rehearing procedure

273.880Â Â Â Â  Judicial review procedure

273.885Â Â Â Â  State prohibited from questioning certain titles

273.890Â Â Â Â  Application of ORS 273.850 to 273.890 to certain lands; tax refunds prohibited

VALIDATING STATUTES

273.900Â Â Â Â  Confirmation of title to tide lands and tide flats

273.902Â Â Â Â  Confirmation of title to swamp and overflow lands; deed to claimant

273.903Â Â Â Â  Title of certain swamp lands not to be questioned by department; prohibition against sale of certain swamp lands

273.905Â Â Â Â  Confirmation of state land deeds prior to 1891

273.910Â Â Â Â  Confirmation of title to state lands purchased before 1918

273.915Â Â Â Â  Release of claims under pre-1947 deeds reserving right of way

273.920Â Â Â Â  Validation of mineral leases executed and delivered before August 9, 1961

PENALTIES

273.990Â Â Â Â  Penalties

Â Â Â Â Â  273.005 [1959 c.45 Â§1; 1967 c.421 Â§95; renumbered 279.711]

GENERAL PROVISIONS

Â Â Â Â Â  273.006 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Land Board.

Â Â Â Â Â  (2) ÂCounty recording officerÂ means the county clerk or other county officer carrying out ORS 205.130 to 205.220.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of State Lands.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (5) ÂLandÂ includes water, water rights, easements of every nature and all appurtenances to land.

Â Â Â Â Â  (6) ÂMaterialÂ includes gravel, rock, sand and silt, but does not include hard minerals subject to ORS 274.610, or oil, gas and sulphur subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (7) ÂPublic landÂ means any land or improvements thereon owned by the State of Oregon or any agency thereof.

Â Â Â Â Â  (8) ÂState landÂ means public land controlled by the Department of State Lands.

Â Â Â Â Â  (9) ÂTerminal dispositionÂ means the permanent relinquishment by an agency of rights in real property, including, but not limited to, sale, exchange, conveyance, relinquishment of title, or donation. [1967 c.421 Â§2; 1967 c.616 Â§12; 1969 c.594 Â§2; 1971 c.88 Â§5; 1981 c.787 Â§44; 1991 c.217 Â§2; 2003 c.253 Â§15]

Â Â Â Â Â  273.010 [Amended by 1961 c.618 Â§1; 1967 c.421 Â§49; renumbered 273.251]

LAND COMMISSIONER

Â Â Â Â Â  273.020 Governor as land commissioner. The Governor is Land Commissioner for the State of Oregon, and shall locate or select the lands to which the state is entitled under the laws of the United States, or otherwise. The Governor shall be allowed all necessary expenses incurred in the performance of duties in this capacity prescribed by law. The Department of State Lands shall assist the Governor as necessary in the performance of these duties. [Amended by 1967 c.421 Â§50; 1967 c.616 Â§Â§1,1a]

Â Â Â Â Â  273.030 [Amended by 1967 c.80 Â§1; repealed by 1967 c.421 Â§50a (273.255, 273.261 and 273.265 enacted in lieu of 273.030)]

STATE LAND BOARD

Â Â Â Â Â  273.031 State Land Board; seal. The Governor, Secretary of State and State Treasurer constitute the State Land Board. The board shall carry out the duties prescribed by section 5, Article VIII of the Oregon Constitution, and such other duties as are imposed upon it by law. The board may use a common seal. [1967 c.421 Â§4 (enacted in lieu of 273.410); 1967 c.616 Â§2a]

Â Â Â Â Â  273.035 Governor is chairperson of board; rules; quorum; meetings; notice. (1) The Governor shall act as chairperson of the State Land Board. The board shall establish rules under ORS 183.325 to 183.410 for holding regular meetings and the means whereby timely notification of regular meetings may be given.

Â Â Â Â Â  (2) Two members of the board constitute a quorum to transact business and exercise all rights, duties and powers of the board.

Â Â Â Â Â  (3) The board shall give six daysÂ public notice by delivery personally to each member and by mail to each wire service, newspaper, radio or television station requesting such notice prior to each meeting.

Â Â Â Â Â  (4) A special meeting may be called at any time upon notice by the Governor, or by a majority of the members of the board. [1967 c.616 Â§5; 1973 c.406 Â§1; 1989 c.284 Â§1]

Â Â Â Â Â  273.040 [Amended by 1967 c.80 Â§2; 1967 c.421 Â§54; renumbered 273.271]

DEPARTMENT OF STATE LANDS

(Creation and General Powers)

Â Â Â Â Â  273.041 Department of State Lands. The Department of State Lands is created, and consists of the Director of the Department of State Lands and all officers and employees of the department acting under the State Land Board. Subject to ORS 273.171, the department shall exercise all of the administrative functions exercised by the clerk and other personnel of the State Land Board before January 1, 1968. [1967 c.616 Â§4; 2003 c.253 Â§1]

Â Â Â Â Â  273.045 Administrative policies; rules. The Department of State Lands shall establish its administrative policies in accordance with the laws prescribing its powers and duties and the general policies formulated by the State Land Board. Acting subject to the approval of the board and in compliance with ORS chapter 183, the Director of the Department of State Lands shall promulgate such rules as are necessary to carry out the policies of the department and to attain maximum efficiency in its administration. [1967 c.616 Â§9]

Â Â Â Â Â  273.050 [Amended by 1967 c.421 Â§55; renumbered 273.275]

Â Â Â Â Â  273.051 General powers and duties of department and board. (1) The Department of State Lands may cancel certificates of sale for lands owned by this state, if unlawfully obtained.

Â Â Â Â Â  (2) The State Land Board shall:

Â Â Â Â Â  (a) Manage, control and protect the common school grazing lands under ORS 273.805 to 273.825 so as to secure the greatest permanent value of the lands to all the people of this state, particularly for the dedicated purposes of the lands and the common schools to which the resources of the lands are devoted.

Â Â Â Â Â  (b) Give due consideration, in the sale, exchange or leasing of any state lands under its control, to the protection and conservation of all natural resources, including scenic and recreational resources, of such lands, so as to conserve the public health and recreational enjoyment of the people, protect property and human life, and conserve plant, aquatic and animal life.

Â Â Â Â Â  (3) The department shall coordinate the program and financial accounting activities assigned to other agencies under ORS 273.141 as directed by the State Land Board. [1967 c.421 Â§7; 1967 c.616 Â§27b; 1995 c.589 Â§2]

Â Â Â Â Â  273.055 Power to acquire and dispose of real property. If it finds it advisable in carrying out its duties, the Department of State Lands in the name of the State of Oregon may take title to real and personal property in fee simple or absolutely, in trust or under such other conditions as it considers advisable, and may convey title thereto or execute agreements necessary to carry out its duties. [Formerly 273.710; 1969 c.594 Â§3]

Â Â Â Â Â  273.060 [Amended by 1967 c.147 Â§3; 1967 c.421 Â§39; renumbered 273.201]

Â Â Â Â Â  273.061 Power of eminent domain. The power of eminent domain may be exercised by the State of Oregon at the request of the Department of State Lands for the condemnation of property of any kind and all water rights, easements and appurtenances thereto necessary for carrying out its powers and duties. [1967 c.421 Â§8]

Â Â Â Â Â  273.065 Finality of certain actions. All acts and decisions of the Department of State Lands as to the legal title, and the right to a certificate of sale or deed from the state, shall be final. [1967 c.421 Â§11]

Â Â Â Â Â  273.070 [Amended by 1967 c.421 Â§40; renumbered 273.205]

Â Â Â Â Â  273.071 Oaths; depositions; subpoenas. (1) At all hearings pertaining to lands owned by the state, the Director of the Department of State Lands may administer oaths and take depositions. The State Land Board may issue subpoenas to compel the attendance of witnesses and the production of documents or other necessary written information.

Â Â Â Â Â  (2) If any person served with a subpoena issued under this section fails to obey the subpoena without legal excuse, or refuses to testify on matters on which the person lawfully may be interrogated, the procedure provided in ORS 183.440 shall be followed to compel obedience. [Formerly 273.430]

(Documents)

Â Â Â Â Â  273.075 Deed to purchaser. When lands formerly belonging to the State of Oregon are disposed of and final payment has been made, the Director of the Department of State Lands shall execute and deliver to the purchaser a deed in a manner and form prescribed by the rules of the Department of State Lands, conveying all right, title and interest which the state may have in and to such lands, except as otherwise provided by law. [Formerly 273.720; 1969 c.594 Â§4]

Â Â Â Â Â  273.080 [Amended by 1967 c.421 Â§41; renumbered 273.211]

Â Â Â Â Â  273.081 Execution of documents; recordation. The Director of the Department of State Lands may execute on behalf of the Department of State Lands all documents required to carry out its powers and duties, in the manner and form prescribed by the rules of the department. All documents so executed shall be admitted to record without acknowledgment. [Formerly 273.450; 1969 c.594 Â§5]

Â Â Â Â Â  273.085 Recording copies of documents. Copies of any document permitted by law to be recorded that are executed by the Director of the Department of State Lands, or executed by the State Land Board before January 1, 1968, and certified by the director, are entitled to record in the office of any county recording officer. Documents affecting the title to real property that are permitted by law to be recorded shall be recorded in the county where such real property is situated; copies of all other documents permitted by law to be recorded that are executed by the Department of State Lands may be recorded in any county designated by the department. [Formerly 273.555; 1969 c.594 Â§6; 1999 c.803 Â§4]

Â Â Â Â Â  273.090 [Amended by 1967 c.421 Â§42; renumbered 273.216]

Â Â Â Â Â  273.091 Recording fees; return of documents. The person offering a copy of a document mentioned in ORS 273.085 for recording shall pay the recording fee. When a copy of a document has been recorded it shall be returned by the recording officer to the Director of the Department of State Lands or other party as stated on the recorded document. [Formerly 273.565; 1999 c.803 Â§5]

Â Â Â Â Â  273.095 Copies or transcripts as evidence. The record of any copy of a document recorded under ORS 273.085, or a transcript thereof certified by the county recording officer, shall be received in evidence in all courts in this state with like force and effect as the original document. [Formerly 273.575]

Â Â Â Â Â  273.099 Property transaction instruments to be maintained with department. Unless otherwise provided by law, all deeds, conveyances and leases belonging to this state must be deposited and preserved in the office of the Department of State Lands. Upon the sale of any real property belonging to the state, a copy of the instrument that conveys the property must be filed with the department by the officer or agency in charge of the sale. [1993 c.98 Â§4]

Â Â Â Â Â  273.100 [Amended by 1967 c.421 Â§56; renumbered 273.281]

(Finances)

Â Â Â Â Â  273.101 Common School Fund. The Department of State Lands shall administer the Common School Fund as provided in ORS 327.405 to 327.480. [1967 c.421 Â§20]

Â Â Â Â Â  273.105 Distributable Income Account. (1) The Distributable Income Account is established within the Common School Fund. The Department of State Lands shall administer this account in accordance with section 4, Article VIII, Oregon Constitution, and applicable laws.

Â Â Â Â Â  (2) The following moneys in the Common School Fund shall be credited to the Distributable Income Account:

Â Â Â Â Â  (a) Moneys received under ORS 390.715 and 390.725 after deducting the administrative costs of the State Parks and Recreation Department.

Â Â Â Â Â  (b) So much of the income derived from the investment of the Common School Fund as the State Land Board deems appropriate after payment of the expenses of the State Land Board authorized to be paid under subsection (2), section 2, Article VIII of the Oregon Constitution.

Â Â Â Â Â  (c) The income derived from unclaimed property held by the Director of the Department of State Lands or deposited in the Common School Fund.

Â Â Â Â Â  (d) Other moneys received by the Department of State Lands that are required by law to be credited to the Distributable Income Account.

Â Â Â Â Â  (3) All other moneys received by the Department of State Lands shall be credited to the Common School Fund.

Â Â Â Â Â  (4) The moneys in the Distributable Income Account are appropriated continuously for apportionment according to ORS 327.410. [1967 c.421 Â§21; 1969 c.338 Â§1; 1969 c.601 Â§29; 1977 c.344 Â§1; 1987 c.760 Â§2; 1991 c.348 Â§1; 1995 c.205 Â§1; 2003 c.253 Â§16; 2005 c.296 Â§1]

Â Â Â Â Â  273.110 [Amended by 1967 c.421 Â§57; renumbered 273.285]

Â Â Â Â Â  273.111 [Formerly 274.300; 1969 c.594 Â§9; repealed by 2005 c.755 Â§59]

Â Â Â Â Â  273.115 Department use of Common School Fund. The Department of State Lands may use so much of the Common School Fund as is necessary for:

Â Â Â Â Â  (1) The acquisition of lands, easements, and all other interests in real property.

Â Â Â Â Â  (2) Improvement, operation, and maintenance of property, crops, timber, fixtures and appurtenances whether granted or otherwise acquired at any time. [1967 c.421 Â§23; 1969 c.338 Â§2; 1987 c.760 Â§3]

Â Â Â Â Â  273.120 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.121 Expenditures of funds under control of department. Notwithstanding any other provision of law, all funds under the control of the Department of State Lands shall be expended by warrant drawn on the State Treasurer, and then only upon proper claim approved by the Director of the Department of State Lands or the authorized representative of the director submitted to the Secretary of State for audit. [Formerly 273.445; 1969 c.594 Â§12]

Â Â Â Â Â  273.125 Refund of moneys. Whenever it appears to the Department of State Lands that any moneys have been erroneously paid to it, the department may make an appropriate refund. [Formerly 273.470]

Â Â Â Â Â  273.130 [Amended by 1967 c.421 Â§58; renumbered 273.290]

Â Â Â Â Â  273.131 Compromise or release of claims. The Department of State Lands may, whenever in its judgment such course is to the best interest of the state, compromise, settle, release and discharge any mortgage, judgment or other claim in favor of the State of Oregon, and arising out of the sale or lease of property within the jurisdiction of the department, upon such terms as the department may direct. [Formerly 273.460]

(Cooperation With Other Agencies and Governmental Entities)

Â Â Â Â Â  273.135 Agreements with other agencies for special services; costs; interagency services. (1) The Department of State Lands may enter into written agreements with any governmental agency for the performance of specialized, technical, professional, administrative or other services and for the furnishing of facilities and materials to carry out provisions of law applicable to the department. The activities and programs performed under such agreements remain subject to supervision and control by the department.

Â Â Â Â Â  (2) All expenses incurred by a governmental agency in performing services and furnishing facilities and materials under an agreement entered into pursuant to subsection (1) of this section shall be paid by the department to such performing agency in the manner other claims are paid. Payments by the department pursuant to this section and ORS 273.141 shall be made from moneys available to the department for the payment of its expenses. Before making any deposit to the credit of the Common School Fund, or any other fund or account managed by the department, the department may first deduct all expenses incurred pursuant to agreements entered into under this section and ORS 273.141.

Â Â Â Â Â  (3) Any state agency authorized under ORS 283.110 to furnish services, facilities and materials to other state agencies may in like manner furnish such services, facilities and materials to the department under written agreement pursuant to this section. All moneys received by a state agency in payment for services, facilities and materials rendered under a written agreement with the department may be paid, deposited and credited in like manner as provided in ORS 283.110 (2), or credited to the account from which the cost of the services, facilities and materials was originally paid. [Formerly 273.585; 1995 c.589 Â§3]

Â Â Â Â Â  273.140 [Amended by 1967 c.421 Â§59; renumbered 273.295]

Â Â Â Â Â  273.141 Nature of services to be performed by certain other agencies. In order to provide the Department of State Lands with the specialized assistance necessary to its operations and the transaction of its business, and in addition to other agreements that may be entered into under ORS 273.135, the department may enter into written agreements with the state agencies designated in this section for the operation of programs and activities assigned to the department. Subject to final review and approval by the State Land Board:

Â Â Â Â Â  (1) The State Forestry Department may perform the functions assigned by the board that relate to forest resources.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries may perform the functions of the Department of State Lands that relate to mineral resources.

Â Â Â Â Â  (3) The Department of VeteransÂ Affairs may perform the functions of the Department of State Lands that relate to investment of funds in mortgages secured by real property.

Â Â Â Â Â  (4) The State Treasurer may perform the functions of the Department of State Lands that relate to investments of funds administered by the Department of State Lands not described in subsection (3) of this section, and that relate to escheated property.

Â Â Â Â Â  (5) The State Department of Agriculture may perform the functions assigned by the board and the functions pertaining to management and regulation of grazing land and other agricultural lands. [Formerly 273.595; 1995 c.589 Â§4; 2003 c.253 Â§17; 2005 c.625 Â§62]

Â Â Â Â Â  273.145 Department powers in exchanges, settlements and indemnifications. The Department of State Lands may enter into contracts with any person owning lands adapted to the purposes of ORS 273.316 to 273.345 and 273.511, for the subdivision, settlement and sale of all or any portion thereof, under the direction and supervision of the department and such conditions as may be agreed to. [Formerly 273.640; 1969 c.594 Â§15]

Â Â Â Â Â  273.150 [Amended by 1967 c.421 Â§60; renumbered 273.300]

Â Â Â Â Â  273.151 Cooperation with federal government. The Department of State Lands may cooperate with the federal government for the development, settlement, subdivision and disposition of lands belonging to the State of Oregon, or which otherwise may be made available for carrying out the purposes of ORS 273.316 to 273.345 and 273.511. In such cooperation, the department may provide the lands but the federal government shall provide the money necessary to meet the expenses of reclamation, subdivision, necessary improvement and equipment. [Formerly 273.740; 1969 c.594 Â§16]

Â Â Â Â Â  273.155 Cooperation of state and county agencies. The Department of State Lands, in carrying out its duties, may call upon all related state and county agencies, including Oregon State University and any state or county officers through whom necessary information and aid may be received. Such agencies, institution and officers shall cooperate with the department without additional compensation. [Formerly 273.750; 1969 c.594 Â§17]

Â Â Â Â Â  273.160 [Amended by 1967 c.421 Â§61; 1967 c.616 Â§Â§14, 14a; renumbered 273.306]

(Director and Staff)

Â Â Â Â Â  273.161 Director of department; salary of director and staff. (1) The State Land Board shall appoint a Director of the Department of State Lands to serve for a term of four years, subject to removal at the discretion of the board.

Â Â Â Â Â  (2) The director shall receive such salary as is fixed by the board. In addition to salary, subject to applicable law regulating travel and other expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

Â Â Â Â Â  (3) The salaries and other expenses of the director and employees of the Department of State Lands shall be paid out of revenues accruing to the Common School Fund. [1967 c.616 Â§6; 2003 c.253 Â§3]

Â Â Â Â Â  273.165 Oath and bond of director. Before entering upon the duties of office, the Director of the Department of State Lands shall take an oath to perform faithfully the duties of the director. The director shall give to the state a fidelity bond, with one or more corporate sureties authorized to do business in this state, in a penal sum fixed by the State Land Board. The premium on the bond shall be paid from moneys available for the payment of expenses of the Department of State Lands. [1967 c.616 Â§7]

Â Â Â Â Â  273.170 [Renumbered 273.915]

Â Â Â Â Â  273.171 Duties and authority of director. (1) The Director of the Department of State Lands is chief executive officer of the Department of State Lands, and is responsible for the administration of the laws conferring powers or imposing duties upon the department, subject to specific policies formulated by the State Land Board and review of the actions of the director by the board.

Â Â Â Â Â  (2) Under written policy directives adopted by the board and recorded in its minutes, the director has full authority with respect to the retention or disposition of all lands subject to the jurisdiction of the department, including but not limited to the management, sale, leasing, exchange or other conveyance of such lands. [1967 c.616 Â§8]

Â Â Â Â Â  273.175 Employees of department; compensation; fidelity bonds. Subject to any applicable provision of the State Personnel Relations Law:

Â Â Â Â Â  (1) The Director of the Department of State Lands shall appoint and discharge such personnel as the director considers necessary for the efficient administration of the laws conferring powers or imposing duties upon the Department of State Lands. The director shall prescribe the authority, powers and duties of all employees of the department. Employees of the department are subject at all times to the direction, supervision and control of the director.

Â Â Â Â Â  (2) Subject to the approval of the State Land Board, the director shall fix the compensation of the employees of the department.

Â Â Â Â Â  (3) The director may require any employee of the department to give to the state a fidelity bond, with one or more corporate sureties authorized to do business in this state, in a penal sum fixed by the director. The premium on such a bond shall be paid from moneys available for the payment of expenses of the department. [1967 c.616 Â§10]

Â Â Â Â Â  273.180 [Amended by 1967 c.421 Â§89; renumbered 273.751]

Â Â Â Â Â  273.181 [1967 c.616 Â§11; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  273.183 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of State Lands may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (e) In which the person has responsibility for auditing unclaimed property;

Â Â Â Â Â  (f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information;

Â Â Â Â Â  (g) In which the person has access to tax or financial information of individuals or business entities;

Â Â Â Â Â  (h) That involves the use, possession, issuance, transport, purchase, sale or forfeiture of firearms or munitions, access to firearms or munitions or the training of others in the use or handling of firearms; or

Â Â Â Â Â  (i) In which the person provides security, design or construction services for government buildings, grounds or facilities. [2003 c.250 Â§2; 2005 c.730 Â§12]

Â Â Â Â Â  Note: 273.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 273 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  273.185 Director to investigate trespasses on state lands; appearance before federal agencies; expenses. (1) The Director of the Department of State Lands shall investigate all trespasses on and damage to state lands and prosecute the same. The director shall appear before appropriate agencies of the United States in all cases involving the title or claim of the state to its granted land or lands selected in lieu thereof.

Â Â Â Â Â  (2) Expenses incurred under this section shall be paid out of the moneys available to the Department of State Lands for the payment of its expenses. [Formerly 273.530]

Â Â Â Â Â  273.190 [Amended by 1967 c.421 Â§90; renumbered 273.755]

Â Â Â Â Â  273.195 [1981 c.787 Â§5; renumbered 270.020 in 1991]

AGREEMENTS FOR MAINTENANCE AND INTERPRETIVE SERVICES

Â Â Â Â Â  273.196 Agreements to provide maintenance of state lands; program; minimum requirements; rules. (1) The Department of State Lands shall create a program whereby the department may enter into agreements with volunteers, businesses and other agencies to allow those parties, on a voluntary basis, to assist in the operation of department programs and to assist in the maintenance of state lands administered by the department. The program shall:

Â Â Â Â Â  (a) Focus primarily on encouraging and facilitating involvement of participants in the operation of department programs and maintenance of state lands administered by the department and in educational programs on behalf of the department;

Â Â Â Â Â  (b) Offer opportunities for participants to assist in public information activities; and

Â Â Â Â Â  (c) Include a recognition element to acknowledge the efforts of participants in the program.

Â Â Â Â Â  (2) The department shall ensure that participants in the program obtain permission from landowners for access to private property if such access is necessary to perform activities under the program.

Â Â Â Â Â  (3) An agreement entered into pursuant to subsection (1) of this section shall include, at a minimum:

Â Â Â Â Â  (a) Identification of the state land where the participant intends to carry out voluntary activities.

Â Â Â Â Â  (b) Specification of the duties of the participant.

Â Â Â Â Â  (c) Specification of the responsibilities of the participant, including the responsibility to abide by the rules of the program as adopted by the State Land Board.

Â Â Â Â Â  (d) The duration of the agreement.

Â Â Â Â Â  (4) The department may provide supplies, equipment, safety information and assistance to the participants.

Â Â Â Â Â  (5) The State Land Board may adopt any rules necessary for implementation of the program created under this section.

Â Â Â Â Â  (6) Under the direction of the board, the Director of the Department of State Lands may encourage and render assistance in the promotion of training programs for volunteers, businesses and other agencies participating in the program created under this section.

Â Â Â Â Â  (7) As used in this section, ÂvolunteerÂ includes any person, group of individuals, volunteer group, service club or other entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code. [2003 c.253 Â§28]

Â Â Â Â Â  273.197 Agreements to provide interpretive services. (1) In order to further the interpretive and educational functions of state lands in Oregon, the Director of the Department of State Lands may enter into an agreement with a private, nonprofit scientific, historic or educational organization organized solely for the purpose of providing interpretive services for state lands facilities in Oregon.

Â Â Â Â Â  (2) An organization entering into an agreement with the director under subsection (1) of this section may:

Â Â Â Â Â  (a) Provide educational or interpretive material for sale at state lands facilities;

Â Â Â Â Â  (b) Acquire display materials and equipment for exhibits at state lands facilities;

Â Â Â Â Â  (c) Provide support for interpretive or educational programs at state lands facilities;

Â Â Â Â Â  (d) Provide support for state lands facility libraries; or

Â Â Â Â Â  (e) Provide support for other interpretive projects related to a specific state lands facility.

Â Â Â Â Â  (3) If the director enters into an agreement with an organization under subsection (1) of this section, the Department of State Lands may:

Â Â Â Â Â  (a) Provide incidental personnel services for the organizationÂs interpretive program; and

Â Â Â Â Â  (b) Provide space at a state lands facility for the display and sale of materials provided by the organization.

Â Â Â Â Â  (4) Any money received from the sale of publications or other materials provided by an organization pursuant to an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services of the state lands facility for which the organization provides interpretive services.

Â Â Â Â Â  (5) As used in this section, Âstate lands facilityÂ includes a recreational, historical, educational, research or scenic attraction owned by or under the control of the State of Oregon and administered by the Department of State Lands. [2003 c.253 Â§29]

Â Â Â Â Â  273.199 Rules for agreements for interpretive services. The Department of State Lands shall adopt rules to carry out the purposes of ORS 273.197. The rules shall include:

Â Â Â Â Â  (1) Procedures and forms to be used by an organization entering into an agreement with the Director of the Department of State Lands under ORS 273.197.

Â Â Â Â Â  (2) Guidelines for approving the materials an organization proposes to provide or display at state lands facilities.

Â Â Â Â Â  (3) Provisions for renewing or dissolving an agreement between an organization and the director. [2003 c.253 Â§30]

Â Â Â Â Â  273.200 [Amended by 1967 c.421 Â§91; renumbered 273.761]

Â Â Â Â Â  273.201 [Formerly 273.060; 1977 c.598 Â§28; 1981 c.33 Â§1; 1981 c.787 Â§45; 1987 c.426 Â§1; 1989 c.904 Â§53; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.205 [Formerly 273.070; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.210 [Renumbered 273.555 and then 273.085]

Â Â Â Â Â  273.211 [Formerly 273.080; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.216 [Formerly 273.090; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.220 [Renumbered 273.565 and then 273.091]

Â Â Â Â Â  273.221 [1967 c.421 Â§44; repealed by 1969 c.594 Â§63]

REMOVAL OF MATERIAL FROM STATE LANDS

Â Â Â Â Â  273.225 Application for lease to take material; form. Before any person shall take any material from any real property of the State of Oregon, except in the manner and for the purposes mentioned in ORS 274.525 or 274.550, the person shall apply to the Department of State Lands for a lease. The application shall include a complete description of the location of the contemplated operation, the time and manner of contemplated removal, and such other pertinent information as the department may require. Upon receipt of such application the department may award a lease to the applicant and fix a royalty in the same manner provided in ORS 274.530. [Formerly 274.540; 1969 c.594 Â§13]

Â Â Â Â Â  273.230 [Renumbered 273.575 and then 273.095]

Â Â Â Â Â  273.231 Removal without compliance with statute. (1) No person shall remove material from any real property of the State of Oregon for commercial uses without complying with ORS 273.225, 274.550 and 274.560.

Â Â Â Â Â  (2) The establishment or placing of a dredging or digging outfit on any waters, the submersible or submerged lands of which belong to the State of Oregon, and the removal of material from the submersible or submerged lands thereof for commercial uses, without having applied for and received a lease under ORS 274.530, is a continuing trespass. [Formerly 274.580; 1969 c.594 Â§18]

Â Â Â Â Â  273.235 DepartmentÂs powers to enforce statute. The Department of State Lands may inspect and audit books, records and accounts of each person removing material from any real property of the State of Oregon, and make other investigation and secure or receive other evidence necessary to determine whether or not the department is being paid the full amount payable to it for the removal of such material. The department may proceed by action or suit to enforce payment for all materials taken from any real property of the State of Oregon, for commercial uses, whether under lease, or otherwise, for which payment has not been made. [Formerly 274.600]

Â Â Â Â Â  273.240 [Renumbered 271.375]

Â Â Â Â Â  273.241 Action to recover damages for unlawful removal of material. (1) Removal of material from any property of the State of Oregon under the control of the Department of State Lands by any person without lawful authority is a trespass for which the state, in addition to any action commenced under ORS 273.990, may also commence an action for damages. If damages are assessed against the defendant in any such action, the state shall be awarded double the amount of damages assessed if the trespass is willful. Proof by the state of its ownership of the premises is prima facie evidence that the trespass, if committed, was willful.

Â Â Â Â Â  (2) Any action under subsection (1) of this section must be commenced within six years from the date of the trespass or the date on which the trespass is discovered by the state, whichever last occurs. [Formerly 274.605]

MANAGEMENT AND DISPOSITION OF REAL ESTATE

Â Â Â Â Â  273.245 Asset management plan; schedule for disposition. Not later than January 1, 1996, the State Land Board shall adopt an asset management plan in accordance with this section to guide management and disposition of real estate under the boardÂs jurisdiction. The Department of State Lands shall provide a report to each regular session of the Legislative Assembly on the progress of implementing the asset management plan. The asset management plan required by this section shall provide a schedule for disposition of state lands when the proper disposition, as determined, involves the sale, exchange or transfer of management responsibility from the Department of State Lands to other entities. [1995 c.589 Â§7]

Â Â Â Â Â  273.247 Disposal of isolated parcels of rangeland; sale procedure. (1) The State Land Board, by and through the Department of State Lands or other agency acting on behalf of the State Land Board, shall dispose of isolated parcels of land classified as rangeland by the board in a manner consistent with the asset management plan adopted under ORS 273.245 and the boardÂs trust responsibilities.

Â Â Â Â Â  (2) As used in this section, Âisolated parcelÂ means:

Â Â Â Â Â  (a) Land largely surrounded by land not owned by the board or not contiguous to other larger tracts of state land; or

Â Â Â Â Â  (b) Land determined by the board to be difficult or uneconomical to manage due to access, location, isolation, low production value or similar factors.

Â Â Â Â Â  (3) To the extent consistent with the boardÂs trust obligations and ORS 273.413, the department or other agency acting on behalf of the board shall establish a sale procedure for isolated parcels of rangeland that is efficient and cost-effective. [1995 c.589 Â§8]

Â Â Â Â Â  273.250 [Amended by 1967 c.421 Â§87; renumbered 273.705]

SALE OF STATE LANDS

Â Â Â Â Â  273.251 Classification of state lands. Unless the context or a specially applicable definition requires otherwise, state lands are classified as follows:

Â Â Â Â Â  (1) ÂAgricultural college lands.Â Lands granted to the state by the Act of July 2, 1862 (12 Stat. 503), and otherwise, for the support and maintenance of Oregon State University.

Â Â Â Â Â  (2) ÂFarmlands.Â Lands acquired by deed, gift, operation of law, or by the foreclosure of mortgages taken to secure loans from the common school, agricultural college, university or other funds.

Â Â Â Â Â  (3) ÂIndemnity lands.Â Lands selected to satisfy losses in sections 16 and 36, as provided by sections 851 and 852 of title 43, United States Code, as amended, or any other laws of the United States.

Â Â Â Â Â  (4) ÂSchool landsÂ:

Â Â Â Â Â  (a) Sections 16 and 36 in each township granted to the state by the Act of February 14, 1859 (11 Stat. 383).

Â Â Â Â Â  (b) Lands selected for internal improvements under the Act of September 4, 1841 (5 Stat. 455), and diverted for common schools with the consent of Congress by the Joint Resolution of February 9, 1871 (16 Stat. 595).

Â Â Â Â Â  (c) Lands selected for capitol building purposes under the Act of February 14, 1859 (11 Stat. 383).

Â Â Â Â Â  (d) Lands included in the South Slough National Estuarine Research Reserve as described in ORS 273.553.

Â Â Â Â Â  (5) ÂSwamp lands.Â Lands claimed by the state under the Act of September 28, 1850 (9 Stat. 519), and extended to the State of Oregon by the Act of March 12, 1860 (12 Stat. 3).

Â Â Â Â Â  (6) ÂSubmerged lands.Â Lands defined as submerged by ORS 274.005.

Â Â Â Â Â  (7) ÂSubmersible lands.Â Lands defined as submersible by ORS 274.005.

Â Â Â Â Â  (8) ÂUniversity lands.Â Lands granted to the state under the Act of February 14, 1859 (11 Stat. 383), for the support and maintenance of the University of Oregon. [Formerly 273.010; 1969 c.594 Â§19; 1997 c.321 Â§1; 2003 c.14 Â§132]

Â Â Â Â Â  273.255 Eligibility to purchase state lands. Any individual who is 18 years of age or older and who is a citizen of the United States, or has declared an intention to become a citizen, may apply to purchase state lands. [1967 c.421 Â§51 (enacted in lieu of 273.030)]

Â Â Â Â Â  273.260 [Amended by 1967 c.421 Â§88; renumbered 273.711]

Â Â Â Â Â  273.261 Applications generally. An individual eligible under ORS 273.255 may file an application with the Director of the Department of State Lands for the purchase of state lands other than farmlands. The application must be made in a form prescribed by the Department of State Lands, contain a correct and precise description of the lands applied for in accordance with a survey acceptable to the department, and be verified before an officer authorized by law to administer oaths. [1967 c.421 Â§52 (enacted in lieu of 273.030)]

Â Â Â Â Â  273.265 Application for submersible lands. (1) If application is made for the purchase of submersible lands, the applicant must cause such lands to be surveyed at the expense of the applicant by a surveyor, whose selection is subject to prior approval by the Department of State Lands. The survey must connect with and conform to adjacent surveys acceptable to the department, so far as practicable. The applicant must submit to the department, with the application, an accurate map of the lands applied for, showing the boundaries and stating the area. The map must be verified by the surveyor before an officer authorized by law to administer oaths.

Â Â Â Â Â  (2) Each application to purchase submersible lands must, in addition to all other requirements, contain the applicantÂs statement that application is made with knowledge of the character of the land applied for and the title of the state thereto, and the waiver of the applicant of all claims upon the state for the return of the purchase price of the lands in the event that the lands, or any part thereof, do not belong to the state. [1967 c.421 Â§53 (enacted in lieu of 273.030); 1969 c.594 Â§20]

Â Â Â Â Â  273.270 [Renumbered 273.910]

Â Â Â Â Â  273.271 [Formerly 273.040; 1969 c.594 Â§21; repealed by 1993 c.71 Â§1]

Â Â Â Â Â  273.275 Price of state lands; sale to highest bidder. Except as limited by ORS 270.020 and 273.225 to 273.241 and 274.040, and as in its judgment the interests of the state demand, the Department of State Lands:

Â Â Â Â Â  (1) Shall fix the price at which all classes of state lands may be sold and the interest to be charged on deferred payments therefor under ORS 273.281, and may provide for the advertisement and sale of such lands to the highest bidder in a manner consistent with ORS 270.020 and 273.225 to 273.241.

Â Â Â Â Â  (2) May at any time withdraw any or all of such lands from sale. [Formerly 273.050]

Â Â Â Â Â  273.280 [Renumbered 273.905]

Â Â Â Â Â  273.281 Payment for state lands. The Department of State Lands shall require applicants for the purchase of submersible lands to pay in full for such lands at the time of purchase. Applicants for the purchase of school, agricultural college, university, swamp or indemnity lands shall make payments at such times, and with such interest for deferred payments as the department may prescribe. However, the obligation may not be allowed to stand for a longer period than five years after the date of issuance of the certificate under ORS 273.285. [Formerly 273.100; 1969 c.594 Â§22]

Â Â Â Â Â  273.285 Certificate of sale to installment purchaser; records of sale. (1) When an applicant to purchase state lands desires to make payments in installments as provided in ORS 273.281, the Department of State Lands shall, upon receipt of one-fifth of the purchase price of the land applied for, deliver to the purchaser a certificate that the purchaser has contracted to purchase the lands therein described. Upon performance under the contract and upon the surrender of the certificate of sale, the purchaser, or the heirs or assigns of the purchaser, shall be entitled to a deed issued under ORS 273.300 for the lands therein described.

Â Â Â Â Â  (2) The department shall maintain appropriate records of each sale. [Formerly 273.110]

Â Â Â Â Â  273.290 Cancellation and forfeiture on default in payments. If any installment of the purchase price of land, principal or interest, remains unpaid for one year after the same becomes due, the certificate issued under ORS 273.285 shall be canceled by order of the Department of State Lands. All payments thereon shall be forfeited and the land considered vacant and subject to sale as if it had not been previously contracted to be sold. [Formerly 273.130]

Â Â Â Â Â  273.295 Assignment of certificates of sale; deed to assignee. All assignments of certificates of sale shall be executed and acknowledged in the same manner as a deed to real estate. The assignee, upon full payment of the amount due on the purchase price, and delivery to the Department of State Lands of such certificate and assignment, shall receive a deed for the land described in such certificate, in the name of the assignee. [Formerly 273.140]

Â Â Â Â Â  273.300 Issuance of deed. Whenever any purchaser of state lands holding a certificate of sale therefor has paid three-fifths or more of the purchase price thereof, the Director of the Department of State Lands may execute a deed conveying the lands to such purchaser, upon the purchaserÂs executing:

Â Â Â Â Â  (1) A note for the remainder of the purchase price; and

Â Â Â Â Â  (2) A mortgage on the premises in the same form and manner as other mortgages are executed for loans from the Common School Fund under ORS 327.405 to 327.480. [Formerly 273.150; 1969 c.594 Â§23]

Â Â Â Â Â  273.305 [Formerly 273.560; 1967 c.421 Â§78; renumbered 273.521]

Â Â Â Â Â  273.306 Execution and record of deeds. (1) Upon full payment of the purchase price and any accrued interest thereon the Director of the Department of State Lands shall execute a deed to the purchaser in a form prescribed by the rules of the Department of State Lands.

Â Â Â Â Â  (2) The department shall maintain appropriate records of all deeds issued under this section. [Formerly 273.160]

Â Â Â Â Â  273.310 [Formerly 273.570; 1967 c.421 Â§79; renumbered 273.525]

Â Â Â Â Â  273.311 Correction of deeds; refund of purchase price; refund to assignee of certificate of sale issued on fraudulent application. (1) In all cases where clerical errors have been made in deeds for any state lands sold, upon satisfactory proof and if the rights of innocent parties have not intervened, the Director of the Department of State Lands may execute corrected deeds to the holders thereof.

Â Â Â Â Â  (2) Where lands, other than submersible lands and unsurveyed or unpatented swamp lands have been sold and the state cannot convey title to the purchaser, the Department of State Lands shall repay the purchaser, or the heirs or assigns of the purchaser, all sums which may have been paid to the department on the purchase price of the lands, including the interest paid upon deferred payments, upon the presentation of a proper application for repayment, satisfactory proof and the surrender of the certificate; or if deed has been issued, upon reconveyance by executed and recorded quitclaim deed of whatever title or color of title was received from the state.

Â Â Â Â Â  (3) Where a certificate of sale has been issued by the department upon a fraudulent application and the certificate is held by assignment by a third party who had no knowledge of the fraud at the time of assignment, the department may refund to the holder such sums as were paid the department on the purchase price of the lands covered by the certificate, including the interest paid upon deferred payments, upon the holder making proper application to the department for repayment and surrendering for cancellation the certificate and assignment. [Formerly 273.480; 1969 c.594 Â§24]

Â Â Â Â Â  273.315 [Formerly 273.580; 1967 c.421 Â§80; renumbered 273.531]

EXCHANGE OF STATE LANDS

Â Â Â Â Â  273.316 Exchanging state lands to accumulate larger tracts. (1) The Department of State Lands may exchange any state lands under its control for any other lands in this state for the purpose of accumulating larger and contiguous tracts of state lands. The department may enter into the necessary contracts to accomplish such purposes, subject to the rights of lessees under ORS 273.321. The exchange may be made on the basis of value or acreage, and the department may pay or accept money as part of the consideration to the extent required for a fair transaction.

Â Â Â Â Â  (2) The object of this section is to authorize the department to exchange isolated tracts of state lands for the purpose of accumulating larger and contiguous tracts of state lands. [Formerly 273.700; subsection (2) (1967 Replacement Part) enacted as 1967 c.421 Â§64; subsection (2) enacted as 1967 c.148 Â§2; 1969 c.594 Â§25]

Â Â Â Â Â  273.320 [Formerly 273.590; 1967 c.421 Â§81; renumbered 273.535]

Â Â Â Â Â  273.321 Notification to lessee prior to exchange; hearing. (1) Before exchanging any state lands for other lands under ORS 273.316, the Department of State Lands shall give notice to the lessees of those state lands considered for exchange by sending by certified or registered mail a notice containing a general description of the state lands considered for exchange and a listing of the names and addresses of the lessees of such lands. The notice shall state that if written protest to such exchange is received by the department not later than the 20th day after the mailing of the notice, a hearing on such exchange will be held.

Â Â Â Â Â  (2) If the department receives, not later than the 20th day after the mailing of the notice, written protest to such exchange from a lessee of state lands considered for exchange, the department shall hold a hearing on such exchange. The hearing shall be held not earlier than the 30th day after the mailing of the notice described in subsection (1) of this section. Notice of the hearing shall be mailed by certified or registered mail to all lessees of state lands considered for exchange. At the hearing the lessees of the lands, or their representatives, may present their views on the prospective exchange.

Â Â Â Â Â  (3) The department shall consider testimony presented at the hearing before making a protested exchange of state lands. [Formerly 273.427]

Â Â Â Â Â  273.325 [Formerly 273.600; 1967 c.421 Â§82; 1967 c.616 Â§Â§15,15a; renumbered 273.541]

STATE LANDS UNLAWFULLY ACQUIRED

Â Â Â Â Â  273.326 Compromise with owners of state lands unlawfully acquired; disposal of lands received through compromise. In all cases where the Department of State Lands believes that any lands were acquired from the state by fraud or in violation of the laws relating to the disposal thereof, it may:

Â Â Â Â Â  (1) Enter into contracts with the persons asserting ownership thereto for the subdivision and sale thereof on conditions agreed upon by the contracting parties; or

Â Â Â Â Â  (2) Exchange or accept in lieu thereof other lands suitable for settlement and development or valuable for timber. The department may enter into contracts for disposal and settlement of such other lands as in the case of the lands first mentioned in this section. [Formerly 273.660; 1969 c.594 Â§26]

Â Â Â Â Â  273.330 [Formerly 273.610; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.331 Subdivision and disposal of other lands as condition of compromise. When lands that the Department of State Lands believes were acquired from the State of Oregon by fraud or in violation of the laws of the state are held by any person owning other lands the title to which is not involved, the department may provide as a condition to the contract of settlement described in ORS 273.326 that such other lands, or such portion thereof as the department considers advisable, may also be subdivided and disposed of under the direction and supervision of the department according to the conditions agreed to. [Formerly 273.670; 2003 c.14 Â§133]

INDEMNITY LANDS

Â Â Â Â Â  273.335 Object of ORS 273.340 and 273.345. The object of ORS 273.340 and 273.345 is to make available for settlement and development the lands to which the State of Oregon is entitled as indemnity and the remaining unsold state lands, and to make available for the Common School Fund the proceeds from the sale of such lands. [1967 c.421 Â§70]

Â Â Â Â Â  273.340 Ascertainment and procurement of indemnity lands. The Department of State Lands shall ascertain the amount of indemnity lands to which the State of Oregon is entitled from the federal government and procure such lands in as large and contiguous tracts as practicable, having in view its adaptability for agriculture or its value for forestry purposes. [Formerly 273.680]

Â Â Â Â Â  273.345 Determination of advisability of selection of indemnity lands within national forest reserves. Before making selections under ORS 273.340, the Department of State Lands shall determine the advisability of making such selections in large and contiguous tracts within the national forest reserves. If it is found that such selections will be advantageous to the State of Oregon, the department shall negotiate with the appropriate agency of the United States to procure such lands. If necessary, the department may seek enactment of legislation to accomplish such object. The department may enter into all necessary contracts relating to such lands. [Formerly 273.690]

Â Â Â Â Â  273.350 Selection and sale of indemnity lands. (1) The Director of the Department of State Lands shall:

Â Â Â Â Â  (a) Select as indemnity lands such vacant government lands as may be applied for by legal applicants, upon receipt of their applications to purchase, together with the nonmineral affidavit and filing fees, as required by the rules and regulations of the Bureau of Land Management, and a payment fixed by the Department of State Lands; and

Â Â Â Â Â  (b) Upon return of a copy of the selection list approved by the appropriate officer of the United States, pay over to the State Treasurer moneys received on account of the purchase price of such lands.

Â Â Â Â Â  (2) When such lands have been clear listed or patented to the state by the United States, the department shall issue deeds or certificates to the applicants. However, no certificate or deed shall be issued for indemnity lands until the same have been patented to the state by the United States. If the state fails to secure patent, the money so received shall be repaid to the applicant upon proper application to the department and surrender of the directorÂs receipt. [Formerly 273.540]

Â Â Â Â Â  273.355 [Formerly part of 517.410; 1967 c.421 Â§83; renumbered 273.551]

ADJUSTING CERTAIN ERRONEOUS SALES

Â Â Â Â Â  273.356 Definitions for ORS 273.356 to 273.375. As used in ORS 273.356 to 273.375, unless the context requires otherwise, ÂgranteeÂ includes the successor in interest of a grantee. [Derived from 1967 c.422 Â§1]

Â Â Â Â Â  273.360 Applicant to relinquish claim; refund of purchase price and taxes paid. Upon the execution and delivery to the Department of State Lands by any grantee to whom the State Land Board prior to February 21, 1916, erroneously conveyed various parcels of land in sections 16 and 36 to which the title of the state was found by the board to be defective, of a written instrument sufficient to annul the conveyance of the state to such grantee and to relinquish all other claims against the state arising out of such conveyance, the department pursuant to ORS 273.125 shall:

Â Â Â Â Â  (1) Refund to such grantee the purchase price paid to the state for such land, with interest at the rate of six percent per annum from the time payment was made; and

Â Â Â Â Â  (2) Pay to the grantee an amount equal to all ad valorem taxes paid by such grantee with respect to such land before June 19, 1967, without interest. [1967 c.422 Â§2; 1973 c.685 Â§1]

Â Â Â Â Â  273.365 When refunds not available; source of refunds. (1) A refund is not available under ORS 273.356 to 273.375 to any grantee who received from the State Land Board a refund or other settlement with respect to such lands before June 19, 1967, or who may be holding title originally procured or subsequently conveyed by false swearing or fraudulent representation.

Â Â Â Â Â  (2) Each refund under ORS 273.360 shall be paid to the grantee out of the revenues of the Common School Fund. [1967 c.422 Â§Â§3,4]

Â Â Â Â Â  273.370 Alternative to refund. If the Department of State Lands finds that the property erroneously conveyed has been identified generally as private property, as evidenced by the inclusion of the property on the assessment rolls of the county in which it is located for a period of 20 years or more immediately preceding, the department may refund to the grantee an amount not to exceed any of the following values:

Â Â Â Â Â  (1) The current fair market value of the property erroneously conveyed;

Â Â Â Â Â  (2) The amount of the most recently issued title insurance policy carried on the property, if such a title insurance policy has been issued regularly; or

Â Â Â Â Â  (3) The estimated current value to the department of the indemnity selection rights reconveyed to the state. [1967 c.422 Â§5]

Â Â Â Â Â  273.375 Acquisition by state of applicantÂs interest; price. In lieu of the procedure set out in ORS 273.360, 273.365 and 273.370, the Department of State Lands may acquire for the use and benefit of the State of Oregon, by purchase or exchange, the interest of any applicant to whom the certificate described in ORS 273.620 (3) (1965 Replacement Part) has been issued before June 19, 1967, or who acts under ORS 273.360, 273.365 and 273.370. The price of any such purchase or acquisition shall be paid to such applicant out of the revenues of the Common School Fund, and shall not exceed the market value of the land that otherwise would have been available to the applicant under ORS 273.620 (1965 Replacement Part). [1967 c.422 Â§6]

Â Â Â Â Â  273.380 [Formerly 184.260; repealed by 1969 c.594 Â§63]

SPACE AGE INDUSTRIAL PARK

Â Â Â Â Â  273.382 Definitions for ORS 273.382 to 273.386. As used in ORS 273.382 to 273.386, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂLeaseÂ means the lease dated July 2, 1963, between the State of Oregon, acting by and through the State Land Board, as the lessor, and The Boeing Company, a Delaware corporation, as the lessee.

Â Â Â Â Â  (3) ÂSpace Age Industrial ParkÂ means all land and property comprising the leased premises particularly described in the lease and any other land or property added thereto as provided in the lease. [1963 s.s. c.7 Â§1; 1969 c.594 Â§27; 1991 c.441 Â§1; 1993 c.500 Â§13]

Â Â Â Â Â  273.384 Administration of Space Age Industrial Park; disposition of income and proceeds. (1) The Space Age Industrial Park shall be managed and administered by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding the provisions of any law, all net income and other net proceeds derived from the rental, lease, sale, disposition or use of the Space Age Industrial Park (after payment of all costs and expenses incident to the maintenance and administration of the Space Age Industrial Park and costs incident to any sale or other disposition thereof) shall be deposited in the State Treasury and credited as follows:

Â Â Â Â Â  (a) 50 percent to the General Fund to be available for general governmental expenses; and

Â Â Â Â Â  (b) 50 percent to the Trust for Cultural Development Account established in ORS 359.405. [1963 s.s. c.7 Â§9; 1969 c.594 Â§28; 1977 c.93 Â§1; 1991 c.441 Â§2; 2001 c.954 Â§27; 2002 s.s.2 c.4 Â§1]

Â Â Â Â Â  273.386 Sale or other disposition of Space Age Industrial Park. Subject to the approval of the Joint Committee on Ways and Means during legislative sessions or the Emergency Board between legislative sessions, the Director of the Oregon Department of Administrative Services has authority to rent, lease, sell or otherwise dispose in whole or in part, of the Space Age Industrial Park. [1963 s.s. c.7 Â§10; 1977 c.93 Â§2; 1991 c.441 Â§3]

Â Â Â Â Â  273.388 Acquisition of Space Age Industrial Park by Department of State Lands. (1) The Department of State Lands may acquire at fair market value and manage any or all of the Space Age Industrial Park:

Â Â Â Â Â  (a) If the lessee thereof relinquishes all rights to any or all lands in the park under lease; and

Â Â Â Â Â  (b) If a reasonable management plan can be prepared and implemented by the Department of State Lands, as approved by the legislative review agency defined in ORS 291.371.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services shall transfer title to any lands acquired by the Department of State Lands under subsection (1) of this section to the Department of State Lands effective on the date of acquisition.

Â Â Â Â Â  (3) Any moneys paid by the Department of State Lands under subsection (1) of this section shall be paid to the State Treasury to the credit of the General Fund. [1983 c.677 Â§1; 1991 c.441 Â§4]

Â Â Â Â Â  273.405 [1971 c.208 Â§1; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.406 [1981 c.787 Â§9; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.410 [Repealed by 1967 c.421 Â§3 (273.031 enacted in lieu of 273.410)]

Â Â Â Â Â  273.411 [1981 c.787 Â§10; 1985 c.297 Â§1; repealed by 1991 c.816 Â§24]

DISPOSITION OF LAND NOT NEEDED FOR PUBLIC PURPOSE

Â Â Â Â Â  273.413 Disposition of unsuitable state lands; sale; use of proceeds; procedures. (1) The Department of State Lands may dispose of isolated sections and fragments of sections of state lands which are not suitable for management according to long-range policies of the State Land Board. The proceeds of such sales shall be applied and are continuously appropriated to the Department of State Lands for the acquisition of lands or other suitable investments as directed by the board in consultation with the Oregon Investment Council.

Â Â Â Â Â  (2) The proceeds of any sale authorized by subsection (1) of this section shall be deposited in a revolving account in the Common School Fund. The costs of acquisition authorized by subsection (1) of this section shall be charged to the revolving account.

Â Â Â Â Â  (3) When requested in writing by the Department of State Lands, the Oregon Department of Administrative Services shall draw a warrant on the Common School Fund in favor of the Department of State Lands for use as a revolving account. The State Treasurer shall hold the revolving account in special account against which the Department of State Lands may draw checks.

Â Â Â Â Â  (4) The Department of State Lands may use the revolving account for the purposes specified in subsection (1) of this section.

Â Â Â Â Â  (5) Before disposing of lands described in subsection (1) of this section, the Department of State Lands shall cause owners or lessees of land adjoining the land to be disposed of to be notified of the pending disposition. The notice shall indicate the time and method of sale, the minimum or reserved price, if any, and shall invite the landowners or lessees to participate as a prospective purchaser if the landowner or lessee wishes to do so.

Â Â Â Â Â  (6) Before purchasing or selling land, the Department of State Lands shall obtain approval of the governing body of the county or counties in which such land is located.

Â Â Â Â Â  (7) The Department of State Lands shall prepare sales materials, including catalogues of lands available for sale, and may charge a fee for such materials.

Â Â Â Â Â  (8) This section does not apply to the sale or management of state-owned submerged and submersible lands subject to ORS chapter 274. [1987 c.156 Â§1; 1995 c.204 Â§1; 2003 c.253 Â§18]

Â Â Â Â Â  Note: 273.413 was added to and made a part of ORS chapter 270 by legislative action but was not added to ORS chapter 273 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  273.415 [1971 c.208 Â§2; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.416 Exchange of property held as trust fund asset. If any property owned by the state is held as an asset of any special trust fund securing the payment of bonds, it may be exchanged, under the authority granted in ORS 270.110, for other property of equal or superior value, and property so received in exchange shall be an asset of the fund in lieu of the property previously held. [1981 c.787 Â§11; 1991 c.816 Â§14]

Â Â Â Â Â  273.420 [Amended by 1963 c.203 Â§1; repealed by 1967 c.421 Â§206 and by 1967 c.616 Â§29]

Â Â Â Â Â  273.421 Relinquishing title to United States Government or governmental body or subdivision; continued public use requirement. The state hereby is granted express power to relinquish the title to any of its property not needed for public use to the United States Government or any other governmental body or political subdivision within the state, providing such property shall be used and continue to be used, for a public purpose by the United States Government, or such other governmental body or political subdivision in the State of Oregon. [1981 c.787 Â§12]

Â Â Â Â Â  273.422 [1971 c.208 Â§3; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.425 [1961 c.676 Â§2; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.426 Exchange of property; value. (1) When property is exchanged under the authority of ORS 270.100, 270.110 and 270.130, the value of the real property accepted by the state in exchange for any of its property plus cash, if any, shall not be less than the value of the property relinquished by the state. The provisions of ORS 270.100, 270.110 and 270.130 do not apply when the state is exchanging property under this section.

Â Â Â Â Â  (2) Property may be exchanged in a transaction involving more than two parties or properties under terms and conditions that reflect the provisions of subsection (1) of this section. [1981 c.787 Â§13; 1991 c.816 Â§8]

Â Â Â Â Â  273.427 [1963 c.99 Â§1; 1967 c.148 Â§4; renumbered 273.321]

Â Â Â Â Â  273.428 [1971 c.208 Â§4; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.430 [Amended by 1967 c.421 Â§13; 1967 c.616 Â§Â§16,16a; renumbered 273.071]

Â Â Â Â Â  273.431 Procedure for determining value of properties to be exchanged. (1) The value of the respective properties proposed to be exchanged shall be determined by the state agency, board or commission which has supervision and direction of the department or activity of the state for which such property is held or belongs, and if there be no such agency, board or commission, then by the Department of State Lands. The state agency, board or commission may use an appraised value as one indicia of the value of the property.

Â Â Â Â Â  (2) The state agency, board or commission shall cause the property to be appraised by one or more competent and experienced appraisers. The compensation, if any, of the appraisers shall be borne equally by the respective owners of the property. In case such valuation shall not be mutually satisfactory to the respective owners the same shall not be binding upon them. [1981 c.787 Â§14; 1991 c.816 Â§20]

Â Â Â Â Â  273.435 [1971 c.208 Â§5; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.436 Lease procedure; payment of taxes. Every lease entered into pursuant to ORS 270.110 shall be authorized by order of the state agency executing the same and shall provide such terms and conditions as may be fixed and determined by the governmental body executing the same. Any such lease may provide that the lessee shall pay ad valorem taxes assessable against the leased property, or that the state agency shall pay such taxes, in which latter event the anticipated amount of taxes shall be taken into consideration in fixing the rental charge. [1981 c.787 Â§15; 1991 c.816 Â§22]

Â Â Â Â Â  273.440 [1963 c.394 Â§1; 1967 c.421 Â§12; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.441 Agency donation of property for industrial or manufacturing use; conditions. (1) Any agency of the State of Oregon may donate to any person, firm or corporation selected by such governmental body, conditionally or otherwise, for industrial or manufacturing purposes, or both, and purposes incidental thereto, any real property owned by the governmental body and not needed or likely to be needed for public use.

Â Â Â Â Â  (2) The donation must include a condition that whenever the donee or successor in interest ceases to use the property for the donated purpose the title to the property shall revert to the donor.

Â Â Â Â Â  (3) The gift shall be made by statute or formal order and the terms and conditions of the gift shall be set forth in such statute or order. [1981 c.787 Â§16]

Â Â Â Â Â  273.445 [1963 c.612 Â§4; 1967 c.421 Â§24; 1967 c.616 Â§17; renumbered 273.121]

Â Â Â Â Â  273.446 [1973 c.755 Â§1; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.447 Disposition of state lands suitable for grazing. The Department of State Lands is hereby authorized to sell, convey, lease or exchange any or all state lands chiefly suitable for grazing, to or with Oregon counties, and with the United States of America for other lands either of equal acreage or of equal value. All powers herein granted to the Department of State Lands are in addition to and not in derogation of powers heretofore conferred by law. [1981 c.787 Â§17]

Â Â Â Â Â  273.450 [Amended by 1967 c.421 Â§15; 1967 c.616 Â§Â§18, 18a; renumbered 273.081]

Â Â Â Â Â  273.451 [1973 c.755 Â§2; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.452 Indemnification contract for occupancy of political subdivision lands. The state or any state agency occupying a street or public property of a political subdivision by any structure above, on or under the surface, may provide a contract of indemnity to protect the other political subdivision against loss or damage resulting from such occupancy. [1981 c.787 Â§18]

Â Â Â Â Â  273.455 [1973 c.755 Â§3; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.456 Lease of space above or below street or highway; conditions; effect on prior dedications. If the state holds the easement or fee title to a street or highway, the state may lease the space above or below that street or highway for private purposes for such period as the controlling state agency determines the space will not be needed for public purposes, and upon such other terms and conditions as the agency finds to be in the public interest. Before leasing the space, the agency shall determine that the use of the space will not unreasonably interfere with the public use and utility use of the street or highway, and shall notify the property owners abutting the space proposed to be leased under this section and give them an opportunity to be heard with respect to the proposed leasing. Lease of space above or below a street or highway for private purposes shall not affect prior dedication or grant of the area for street or highway purposes. [1981 c.787 Â§19]

Â Â Â Â Â  273.459 [1973 c.755 Â§4; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.460 [Amended by 1967 c.421 Â§25; renumbered 273.131]

Â Â Â Â Â  273.461 [1981 c.787 Â§20; renumbered 270.025 in 1991]

Â Â Â Â Â  273.465 [1973 c.755 Â§5; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.470 [Amended by 1967 c.421 Â§26; renumbered 273.125]

Â Â Â Â Â  273.480 [Amended by 1967 c.421 Â§62; renumbered 273.311]

Â Â Â Â Â  273.481 [1981 c.787 Â§21; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  273.486 [1981 c.787 Â§Â§22, 23; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  273.490 [Amended by 1967 c.2 Â§2; 1967 c.421 Â§33; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.491 [1981 c.787 Â§24; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  273.496 [1981 c.787 Â§25; repealed by 1983 c.642 Â§11]

SUBMERSIBLE AND SWAMP LANDS

Â Â Â Â Â  273.505 Object of ORS 273.511. The object of ORS 273.511 is to ascertain and determine the title of the State of Oregon to the beds of shallow and dry lakes and the lands around lakes exposed to reliction or otherwise. [1967 c.421 Â§76]

Â Â Â Â Â  273.510 [Amended by 1967 c.421 Â§37; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.511 Acquisition of submersible and swamp lands; reclamation. The Department of State Lands shall ascertain the amount of land to which it is entitled under the Acts of Congress relative to submersible and swamp lands, acquire title thereto and enter into contracts for drainage and reclamation in order that the lands may be available for development and settlement. [Formerly 273.730; 1969 c.594 Â§29]

Â Â Â Â Â  273.520 [Amended by 1965 c.14 Â§42; 1967 c.421 Â§38; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.521 [Formerly 273.305; 1997 c.117 Â§3; renumbered 273.523 in 1997]

SALE OF FOREST PRODUCTS

Â Â Â Â Â  273.522 Definition for Âforest products.Â As used in ORS 273.522 to 273.541, Âforest productsÂ has the meaning given that term in ORS 532.010. [1997 c.117 Â§2]

Â Â Â Â Â  273.523 Sale of forest products on state lands. The Department of State Lands may sell and dispose of the forest products on lands of the State of Oregon that have not been designated Common School Forest Lands under ORS 530.460, regardless of acreage and in such quantities to each purchaser as the department shall prescribe. If the value of the forest products, as appraised under ORS 273.525, exceeds $25,000, the department shall sell the forest products to the highest and best bidder at public auction, or through sealed bids, as the department may determine prior to offering the forest products for sale. [Formerly 273.521]

Â Â Â Â Â  273.525 Appraisal of forest products; notice; sale conditions. (1) Before offering any forest products for sale under ORS 273.523, the Department of State Lands shall cause the forest products to be appraised in a manner that it considers appropriate.

Â Â Â Â Â  (2) Prior to sale of forest products with an appraised value greater than $25,000, notice thereof shall be given by the department for not less than four weeks by publication once each week in one or more newspapers of general circulation in the county in which such forest products are situated, and in such other manner as the department considers appropriate. The notice shall designate by legal subdivision the land having such forest products thereon, shall state the appraised value of such forest products and the minimum price at which the same may be sold and shall contain a brief statement of the terms of sale. No sale of forest products shall be made at less than the appraised value.

Â Â Â Â Â  (3) The forest products on one or any number of legal subdivisions may be offered and sold separately, or in one body, as the department considers appropriate. In cases in which notice has been given by publication and no satisfactory bid has been received, or in cases in which the bidder fails to complete the purchase, the department may, at any time during a period of six months after the advertised date of sale, sell the forest products in such manner as it considers appropriate, but the sale price shall not be less than the minimum terms offered in the notice of sale or the highest bid received, whichever is the larger amount. [Formerly 273.310; 1997 c.117 Â§4]

Â Â Â Â Â  273.530 [Amended by 1967 c.421 Â§36; 1967 c.616 Â§Â§19, 19a; renumbered 273.185]

Â Â Â Â Â  273.531 Decision by department on bids. When more than one bid has been received, or in case of doubt as to which of a number of bids is the highest and most advantageous for the state, the decision of the Department of State Lands is conclusive and not subject to review by the courts. [Formerly 273.315]

Â Â Â Â Â  273.535 Bond requirements for sale of forest products. Bond requirements for the sale of forest products shall correspond to the requirements for bonds in ORS 530.059. [Formerly 273.320; 1995 c.375 Â§4; 1997 c.117 Â§5]

Â Â Â Â Â  273.540 [Amended by 1967 c.421 Â§73; renumbered 273.350]

Â Â Â Â Â  273.541 Execution and delivery of instruments. All documents required in carrying out ORS 273.522 to 273.541 shall be executed by the Director of the Department of State Lands, and all bonds, contracts and other instruments required by ORS 273.522 to 273.541 for the protection of the interests of the state shall be delivered to the Department of State Lands. [Formerly 273.325]

Â Â Â Â Â  273.550 [Repealed by 1967 c.81 Â§1]

DRILLING LEASES

Â Â Â Â Â  273.551 Mining and drilling leases on state lands. (1) The Department of State Lands, as to any land or mineral and geothermal resource rights subject to its jurisdiction and control and without restricting, limiting or repealing any other powers and authority which it has, after consultation with the State Department of Geology and Mineral Industries and with concurrence of any state agency acting for the state with respect to surface rights in the subject land, may execute leases and contracts for the mining of gold, silver, copper, lead, cinnabar, gas and oil, or other valuable minerals or the exploration and development of geothermal resources upon conditions agreed upon by the Department of State Lands and the lessee.

Â Â Â Â Â  (2) All leases may be without limitation as to time; but the department may cancel any lease upon failure by the lessee to exercise due diligence in the prosecution of the prospecting, development or continued operation of the mine or well, and shall insert in every such lease appropriate provisions for such cancellation.

Â Â Â Â Â  (3) The authority granted by this section shall include the execution of leases and contracts covering submersible and submerged lands, as defined in ORS 274.005, the leasing of which is not otherwise expressly authorized by statute.

Â Â Â Â Â  (4) Leases and contracts executed under this section are not sales within the purview of ORS 270.100.

Â Â Â Â Â  (5) The department may charge a reasonable fee, to be paid by the applicant, for making necessary investigations before the execution of any such lease.

Â Â Â Â Â  (6) This section does not apply to permits or leases under ORS 274.705 to 274.860. [Formerly 273.355; 1974 c.51 Â§6; 1975 c.552 Â§42; 1991 c.217 Â§4; 1991 c.816 Â§17; 1993 c.340 Â§1; 2003 c.253 Â§19]

SOUTH SLOUGH ESTUARY

Â Â Â Â Â  273.553 South Slough National Estuarine Research Reserve; agreement between Oregon and federal government; rules. (1) It is the policy of the State of Oregon to maintain the South Slough of Coos Bay, from Valino Island southward, inclusive, as a national estuarine research reserve, acquired as the South Slough Estuary Sanctuary pursuant to chapter 415, Oregon Laws 1975, as the first estuarine sanctuary in the United States to be created under Section 312 of the Coastal Zone Management Act of 1972 (P.L. 92-583) and redesignated as the South Slough National Estuarine Research Reserve by federal law (P.L. 99-272). The management policy for the reserve is to:

Â Â Â Â Â  (a) Maintain the integrity of the estuary;

Â Â Â Â Â  (b) Protect the estuary from uses and activities, both within and beyond its boundaries, that may alter or affect the ecosystem and its natural dynamic processes; and

Â Â Â Â Â  (c) Preserve the area for long-term scientific and educational uses.

Â Â Â Â Â  (2) Responsibility for completing purchase of the South Slough National Estuarine Research Reserve is vested with the Department of State Lands. The department acts for the State of Oregon in any transaction respecting the purchase of acreage for the reserve on or after October 4, 1977.

Â Â Â Â Â  (3) Except as necessary to achieve the policy set forth in subsection (1) of this section and any standards established in the Coastal Zone Management Act of 1972 (P.L. 92-583) or any rules, regulations or agreements adopted pursuant thereto, the reserve is open to the public. However, to protect the estuarine ecosystems, public use of the reserve may be limited and controlled by the South Slough National Estuarine Research Reserve Management Commission in consultation with any technical management team established pursuant to an agreement between the State of Oregon and the Office of Ocean and Coastal Resource Management of the National Oceanic and Atmospheric Administration of the United States Department of Commerce. The commission shall adopt rules to carry out the intent of this subsection.

Â Â Â Â Â  (4) The South Slough National Estuarine Research Reserve Management Commission shall administer the reserve, subject to any agreement respecting the reserve between the State of Oregon and the federal Office of Ocean and Coastal Resource Management.

Â Â Â Â Â  (5) The agency that acquired title to the reserve shall cause title to be cleared in the name of the State of Oregon. [1977 c.496 Â§1; 2003 c.14 Â§134]

Â Â Â Â Â  273.554 South Slough National Estuarine Research Reserve Management Commission; powers; rules; fees; membership; procedures; expenses. (1) For the purpose of providing for the administration of the South Slough National Estuarine Research Reserve in a manner consistent with the provisions of ORS 273.553, there is created the South Slough National Estuarine Research Reserve Management Commission. The commission shall have the authority, in accordance with the policies formulated by the State Land Board, to:

Â Â Â Â Â  (a) Conduct the day-to-day operation and management of the South Slough National Estuarine Research Reserve with the administrative support of the Department of State Lands;

Â Â Â Â Â  (b) Appoint a manager and other staff necessary to carry out this section; and

Â Â Â Â Â  (c) Apply for, receive and expend moneys from the federal government and from this state or any agency thereof for the purpose of carrying out this section.

Â Â Â Â Â  (2) In accordance with applicable provisions of ORS chapter 183, the commission may adopt rules necessary to:

Â Â Â Â Â  (a) Carry out the commissionÂs responsibilities pursuant to ORS 273.553; and

Â Â Â Â Â  (b) Implement a system of fees to recover the costs of carrying out the management established in ORS 273.553, including fees for use of facilities at the reserve, fees for research activities conducted at the reserve, visitor activities fees and parking fees.

Â Â Â Â Â  (3) The commission shall consist of nine members appointed by the Governor as follows:

Â Â Â Â Â  (a) A representative of common schools in the area of the reserve;

Â Â Â Â Â  (b) One authorized representative of the Coos County Board of Commissioners;

Â Â Â Â Â  (c) One authorized representative of the governing body of the Port of Coos Bay;

Â Â Â Â Â  (d) The Director of the Department of State Lands or a designee thereof;

Â Â Â Â Â  (e) One authorized representative of the federal Office of Ocean and Coastal Resource Management;

Â Â Â Â Â  (f) Two representatives with an interest in marine science, one from the University of Oregon Institute of Marine Biology at Charleston and one from Oregon State University;

Â Â Â Â Â  (g) One member selected from the general public at large; and

Â Â Â Â Â  (h) One representative of Oregon Indian tribes appointed after consultation with the Commission on Indian Services.

Â Â Â Â Â  (4) The members appointed by the Governor under subsection (3)(a), (f), (g) and (h) of this section shall serve for terms of four years and members appointed under subsection (3)(b) and (c) of this section shall serve for terms of two years. The Director of the Department of State Lands or the designee of the director, if appointed in place of the director, shall serve as the permanent chairperson of the commission. The commission shall select one of its members as vice chairperson. The chairperson and vice chairperson shall have duties and powers necessary for the performance of the functions of such offices as the commission determines. The vice chairperson shall act as the chairperson of the commission in the absence of the chairperson. The vice chairperson shall serve for a term of one year, subject to reelection by the commission.

Â Â Â Â Â  (5) Each member of the commission shall have one vote, except that the member who is the authorized representative of the federal Office of Ocean and Coastal Resource Management shall be a nonvoting member. A majority of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Members of the commission are not entitled to compensation, but in the discretion of the State Land Board may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to laws regulating travel and other expenses of state officers and employees. [1977 c.496 Â§2; 1983 c.485 Â§1; 2003 c.14 Â§135; 2005 c.146 Â§1; 2005 c.528 Â§1]

Â Â Â Â Â  273.555 [Formerly 273.210; 1967 c.421 Â§16; renumbered 273.085]

Â Â Â Â Â  273.556 South Slough National Estuarine Research Reserve Management Account. (1) The South Slough National Estuarine Research Reserve Management Account is established within the Common School Fund. Except for moneys otherwise designated by statute, all moneys received by the South Slough National Estuarine Research Reserve Management Commission shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously and shall be used by the commission for the purpose of carrying out ORS 273.554. Interest on moneys in the account shall be credited to the Common School Fund.

Â Â Â Â Â  (2) The commission shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [1977 c.496 Â§3; 2003 c.14 Â§136; 2005 c.528 Â§2]

Â Â Â Â Â  273.557 Appeal to State Land Board. (1) Jurisdiction for review of actions and proposed actions of the commission which are claimed to be in violation of any provision of ORS 273.553 or 273.554 is conferred upon the State Land Board. Proceedings for review of such actions may be instituted by filing a request for review with the State Land Board.

Â Â Â Â Â  (2) The request for review by the State Land Board need only state the action or proposed action of the commission in question and the particular provisions of ORS 273.553 or 273.554 which are violated thereby. Copies of the request for review shall be served by registered or certified mail upon the commission.

Â Â Â Â Â  (3) The State Land Board may affirm, reverse or modify the action under review and make such other disposition of the matter as it deems necessary to carry out the provisions of ORS 273.553 and 273.554. The State Land Board shall make its decision within 60 days after the date on which the request for review was filed. [1977 c.496 Â§5]

Â Â Â Â Â  273.558 Penalties; enforcement; injunctive relief. (1) Violation of a rule adopted under ORS 273.553 (3) is a Class D violation for each day of violation.

Â Â Â Â Â  (2) In addition to all other remedies, when it appears to the South Slough National Estuarine Research Reserve Management Commission that a person has engaged in, or is engaging in, any act that violates a rule adopted under ORS 273.553 (3), the commission may direct the Attorney General to apply to the court for an injunction restraining the person from violating such rule. [1977 c.496 Â§4; 1999 c.1051 Â§169; 2003 c.14 Â§137]

Â Â Â Â Â  273.560 [Renumbered 273.305 and then 273.521]

Â Â Â Â Â  273.561 [1979 c.711 Â§1; repealed by 1983 c.786 Â§1]

Â Â Â Â Â  273.562 [1973 c.532 Â§2; repealed by 1979 c.711 Â§10]

NATURAL HERITAGE PROGRAM

Â Â Â Â Â  273.563 Definitions for ORS 273.563 to 273.591. As used in ORS 273.563 to 273.591, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means a local, state or federal agency, board, commission or department.

Â Â Â Â Â  (2) ÂBoardÂ means the State Land Board.

Â Â Â Â Â  (3) ÂCandidate natural areaÂ means a natural resource area that may be considered for registration or dedication.

Â Â Â Â Â  (4) ÂCommodityÂ means timber, minerals, livestock, agricultural products or any other product of the land which is an important economic resource.

Â Â Â Â Â  (5) ÂCouncilÂ means the Natural Heritage Advisory Council established in ORS 273.571.

Â Â Â Â Â  (6) ÂData bankÂ means the Natural Heritage Program element inventory of element classification, data analysis, priority setting, owner and other data maintained by the Institute for Natural Resources under ORS 352.239.

Â Â Â Â Â  (7) ÂDedicateÂ means the formal recognition and protection of a natural area for natural heritage conservation purposes.

Â Â Â Â Â  (8) ÂElementsÂ means both the natural heritage resources and the special species.

Â Â Â Â Â  (9) ÂInstrumentÂ means any written document intended to convey an interest in real property under ORS 93.710, or an agreement between parties according to the Natural Heritage Program or the Oregon Natural Heritage Plan.

Â Â Â Â Â  (10) ÂNatural areaÂ means a unit of land or water or both that may be considered for dedication under ORS 273.563 to 273.591 and that has substantially retained its natural character, or, if altered in character, shall in addition to its natural heritage resource values, be valuable as habitat for plant and animal species or for the study and appreciation of the natural features.

Â Â Â Â Â  (11) ÂNatural heritage conservation areaÂ means an area dedicated under the provisions of ORS 273.586.

Â Â Â Â Â  (12) ÂNatural heritage resourcesÂ means the terrestrial ecosystem types, aquatic ecosystem types and unique geologic types as defined in the Oregon Natural Heritage Plan or a unit of land or water that contains a natural resource.

Â Â Â Â Â  (13) ÂPlanÂ means the Oregon Natural Heritage Plan established under ORS 273.576, which governs the Natural Heritage Program in selecting areas for natural heritage conservation.

Â Â Â Â Â  (14) ÂProgramÂ means the Natural Heritage Program as established in ORS 273.566.

Â Â Â Â Â  (15) ÂRegisterÂ means the Oregon Register of Natural Heritage Areas established under ORS 273.581.

Â Â Â Â Â  (16) ÂSpecial speciesÂ means those species of plants and animals determined by the council to be significant in value in a natural heritage conservation area and defined in the Oregon Natural Heritage Plan. [1983 c.786 Â§2; 2001 c.114 Â§1; 2003 c.661 Â§1]

Â Â Â Â Â  273.565 [Formerly 273.220; 1967 c.421 Â§17; renumbered 273.091]

Â Â Â Â Â  273.566 Legislative findings. (1) The Legislative Assembly finds that many valuable natural heritage elements are represented in natural areas which can be protected through the voluntary cooperation of private landowners and public land managers. These areas will comprise a discrete and limited system of natural heritage conservation areas which are selected to represent the full range of OregonÂs natural heritage resources. These areas shall have substantially retained their natural character, or, if altered in character, shall in addition to their natural heritage resource values be valuable as habitat for plant and animal species or for the study and appreciation of the natural features. As such they will be living museums for scientific research, educational purposes and nature interpretation.

Â Â Â Â Â  (2) The Legislative Assembly also finds that it is necessary to establish a process and means for public and private sector cooperation in the development of this system of conservation areas. Private landowners and public land managers should be encouraged to voluntarily participate in the program through conservation activities which benefit all Oregonians.

Â Â Â Â Â  (3) In order to assure that natural heritage conservation activities cause the minimum of conflict with other resource uses and that they are cost effective, the Legislative Assembly finds that the Natural Heritage Advisory Council should provide a specific framework for natural heritage conservation decision making through a classification and planning process known as the Natural Heritage Program. Future natural heritage conservation areas should avoid unnecessary duplication of already protected natural heritage elements. Each natural heritage conservation decision should address alternative methods of accomplishing the same purpose and should consider cost effectiveness.

Â Â Â Â Â  (4) The Legislative Assembly recognizes that there is a need for systematic, accessible information concerning the locations of the resources of OregonÂs natural heritage including special plant and animal species, native terrestrial ecosystems, aquatic ecosystems, and geologic features, and especially including the areas already protected that contain these elements. [1979 c.711 Â§2; 1983 c.786 Â§3]

Â Â Â Â Â  273.567 [1973 c.532 Â§1; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.570 [Amended by 1953 c.122 Â§2; renumbered 273.310 and then 273.525]

Â Â Â Â Â  273.571 Natural Heritage Advisory Council; members; terms; qualifications; compensation; duties; rules; property gifts and donations. (1) The Natural Heritage Advisory Council is hereby established. The council shall consist of 17 members, nine of whom shall be chosen as follows and who shall elect from its membership a chairperson:

Â Â Â Â Â  (a) Four individuals, appointed by the Governor, shall be recognized experts in the ecology of natural areas. Desirable fields of expertise are botany, zoology, terrestrial ecology, aquatic biology and geology; and

Â Â Â Â Â  (b) Five citizens, appointed by the Governor, shall be selected from the various regions of the state. These members shall have interest in natural resource conservation, management or the commodity use of natural resources.

Â Â Â Â Â  (2) Appointed members shall serve for four-year terms.

Â Â Â Â Â  (3) In addition to the nine members appointed by the Governor, the State Fish and Wildlife Director, the State Forester, the Director of Transportation, the Chancellor of the Oregon University System, the Director of Agriculture, the State Parks and Recreation Director, the State Geologist and the Director of the Department of State Lands or an authorized representative of each such officer, shall serve as ex officio, nonvoting members of the council.

Â Â Â Â Â  (4) Any vacancy on the council shall be filled by appointment of the Governor.

Â Â Â Â Â  (5) Members of the council shall serve without compensation, but the State Land Board may pay the expenses reasonably incurred by the council in the performance of its functions upon presentation of vouchers signed by the chairperson of the council pursuant to ORS 292.495.

Â Â Â Â Â  (6) The council shall:

Â Â Â Â Â  (a) Meet at least quarterly;

Â Â Â Â Â  (b) Develop policy for the Natural Heritage Program through the review and approval of the Oregon Natural Heritage Plan;

Â Â Â Â Â  (c) Review nominations for registration and the voluntary dedication of natural heritage conservation areas, and approve instruments of dedication for such areas;

Â Â Â Â Â  (d) Advise the State Land Board, State Board of Forestry, State Fish and Wildlife Commission, State Parks and Recreation Commission, State Board of Higher Education and Oregon Transportation Commission regarding areas under their respective jurisdictions which are appropriate for dedication; and

Â Â Â Â Â  (e) Advise the board in the adoption of rules that it considers necessary in carrying out ORS 273.563 to 273.591.

Â Â Â Â Â  (7) The board shall adopt any rules pursuant to ORS chapter 183 that it considers necessary to carry out ORS 273.563 to 273.591.

Â Â Â Â Â  (8) Acting through the Department of State Lands, the council may accept gifts or donations of real property. Such real property shall be held in the name of the State of Oregon by the State Land Board and shall be used for the purpose of carrying out the provisions of ORS 273.563 to 273.591. [1979 c.711 Â§3; 1983 c.786 Â§4; 1987 c.172 Â§1; 1989 c.63 Â§1; 1991 c.121 Â§1; 1993 c.741 Â§24; 1997 c.632 Â§3; 1999 c.238 Â§1]

Â Â Â Â Â  273.572 [1973 c.532 Â§3; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.575 [Formerly 273.230; 1967 c.421 Â§18; renumbered 273.095]

Â Â Â Â Â  273.576 State Land Board duties; Oregon Natural Heritage Plan; contents; implementing plan. (1)(a) The State Land Board, with the assistance of the Natural Heritage Advisory Council, shall maintain a natural heritage office to provide assistance in the selection and nomination of areas containing natural heritage elements for registration or dedication.

Â Â Â Â Â  (b) The Oregon Natural Heritage Plan established by ORS 273.578 shall govern the Natural Heritage Program in the conduct of activities to create and manage a system of natural heritage conservation areas which are complementary to and consistent with the research natural area program on federal lands in Oregon. This plan lists the natural heritage elements that should be represented on the Oregon Register of Natural Heritage Areas and in natural heritage conservation areas and provides criteria for the selection and approval of candidate natural areas for registration and dedication under ORS 273.563 to 273.591. In selecting natural heritage conservation areas, the inclusion of natural heritage resources, and especially those which are not adequately protected elsewhere, shall be given primary consideration. Inclusion and protection of special species shall be an important additional consideration in selecting natural heritage conservation areas, and wherever possible, individual species shall be protected in association with natural heritage resources or in assemblages of those species determined by the council to have special significance.

Â Â Â Â Â  (2) The board may advise owners of natural heritage conservation areas concerning the management and use of such areas and may make available to state, federal and local agencies that manage lands within Oregon, information concerning the conservation of natural heritage elements.

Â Â Â Â Â  (3) The board may apply for and accept grants, contributions and assistance from any federal, state or local government agency and any foundation, individual or organization for the purpose of carrying out the provisions of ORS 273.563 to 273.591. [1979 c.711 Â§5; 1983 c.786 Â§5; 2003 c.661 Â§2]

Â Â Â Â Â  273.577 [1973 c.532 Â§4; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.578 Plan approval; review of modifications by board. (1) The Sixty-first Legislative Assembly approves the Oregon Natural Heritage Plan submitted under ORS 273.576.

Â Â Â Â Â  (2) The State Land Board may review and approve or disapprove any modification to the plan submitted by the Natural Heritage Advisory Council. [1981 c.208 Â§Â§2,3; 1983 c.786 Â§6]

Â Â Â Â Â  273.580 [Renumbered 273.315 and then 273.531]

Â Â Â Â Â  273.581 Natural heritage areas register; contents; agreements between board and landowners. (1) The Natural Heritage Advisory Council shall maintain a state register of areas containing significant natural heritage elements to be called the Oregon Register of Natural Heritage Areas.

Â Â Â Â Â  (2) The council shall from time to time identify areas from the natural heritage data bank which qualify for registration. Priority shall be based on the Oregon Natural Heritage Plan and shall generally be given to those elements which are rarest, most threatened or underrepresented in the heritage conservation system on a statewide basis. Natural heritage conservation areas shall not unnecessarily duplicate resources or special species already adequately protected by other methods of land protection. Whenever feasible, areas that qualify for registration shall be located on lands which have been allocated primarily to special noncommodity uses.

Â Â Â Â Â  (3) The council shall review each registration proposal, including the landownerÂs written permission for registration if the area is located on privately owned land.

Â Â Â Â Â  (4) After review by the council, the State Land Board may place sites onto the register or remove sites from the register.

Â Â Â Â Â  (5) A voluntary management agreement may be developed between the board and the owners of the sites on the register. [1979 c.711 Â§6; 1983 c.786 Â§7]

Â Â Â Â Â  273.582 [1973 c.532 Â§5; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.585 [1963 c.612 Â§2; 1967 c.421 Â§27; renumbered 273.135]

Â Â Â Â Â  273.586 Dedication of land for natural heritage conservation purposes; notice and hearing; termination of dedication. (1) A private individual or organization which is the owner of any registered natural area may voluntarily agree to dedicate that area as a natural heritage conservation area by executing with the State Land Board an instrument of dedication. The instrument of dedication shall be effective upon its recording in the real property records of the office of the clerk of the county in which any or all of the natural heritage conservation area is located.

Â Â Â Â Â  (2) Any public agency may dedicate lands under the provisions of ORS 273.563 to 273.591 following the providing of opportunity for adequate public notice and hearing by the agency. The Oregon Transportation Commission, the State Fish and Wildlife Commission, the State Board of Forestry, the State Board of Higher Education, the State Parks and Recreation Commission and the State Land Board shall, with the advice and assistance of the Natural Heritage Advisory Council, establish procedures for the dedication of natural heritage conservation areas on land, the title of which is held by the State of Oregon, and which is under that agencyÂs management and control.

Â Â Â Â Â  (3) The instrument of dedication shall contain any information or provisions as the private owner, organization or agency and council consider necessary to complete the dedication.

Â Â Â Â Â  (4) Dedication of a natural heritage conservation area may be terminated as follows:

Â Â Â Â Â  (a) The dedication of a natural heritage conservation area by a public agency may be terminated following the providing of opportunity for adequate public notice and hearing and a finding by that agency of an imperative and unavoidable necessity, or a finding by that agency, with the approval of the council, that the natural heritage conservation area is no longer needed according to the guidelines of the Oregon Natural Heritage Plan.

Â Â Â Â Â  (b) The dedication of a natural heritage conservation area by a private individual or organization may be terminated by the private individual or organization after the council is assured that there has been compliance with the procedures required by the terms of the dedication instrument.

Â Â Â Â Â  (c) The dedication of a natural heritage conservation area may be terminated by the board upon the advice of the council if the area is no longer needed according to the guidelines of the plan, or has permanently lost its natural character. [1979 c.711 Â§7; 1983 c.786 Â§8; 1991 c.121 Â§2]

Â Â Â Â Â  273.587 [1973 c.532 Â§9; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.590 [Renumbered 273.320 and then 273.535]

Â Â Â Â Â  273.591 Natural Heritage Program Account. The Natural Heritage Program Account is established within the General Fund of the State Treasury. All moneys received by the State Land Board for the purposes of ORS 273.563 to 273.591 shall be paid into the State Treasury and credited to the account. All moneys in the account are continuously appropriated for the use of the board in carrying out the provisions of ORS 273.563 to 273.591. [1979 c.711 Â§8]

Â Â Â Â Â  273.592 [1973 c.532 Â§Â§6,7; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.595 [1963 c.612 Â§3; 1967 c.421 Â§28; renumbered 273.141]

Â Â Â Â Â  273.597 [1973 c.532 Â§8; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.600 [Renumbered 273.325 and then 273.541]

Â Â Â Â Â  273.605 [1971 c.615 Â§1; 1973 c.772 Â§7; 1974 c.71 Â§2; 1981 c.787 Â§46; 1985 c.565 Â§41; 1987 c.320 Â§151; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.610 [Renumbered 273.330]

Â Â Â Â Â  273.615 [1971 c.615 Â§2; 1981 c.787 Â§47; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.620 [Amended by 1967 c.421 Â§74; repealed by 1967 c.422 Â§7]

Â Â Â Â Â  273.625 [1971 c.615 Â§3; 1981 c.787 Â§48; 1983 c.599 Â§2; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.628 [1983 c.599 Â§5; 1991 c.816 Â§18; renumbered 270.190 in 1991]

Â Â Â Â Â  273.630 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.635 [1971 c.615 Â§4; 1981 c.787 Â§49; 1983 c.599 Â§3; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.639 [1981 c.787 Â§7; 1991 c.816 Â§15; renumbered 270.165 in 1991]

Â Â Â Â Â  273.640 [Amended by 1967 c.421 Â§30; renumbered 273.145]

Â Â Â Â Â  273.645 [1971 c.615 Â§5; 1981 c.787 Â§50; 1989 c.171 Â§36; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.650 [Repealed by 1967 c.148 Â§5]

Â Â Â Â Â  273.655 [1971 c.615 Â§6; 1983 c.599 Â§6; 1985 c.565 Â§42; 1987 c.879 Â§10; 1991 c.816 Â§12; renumbered 270.120 in 1991]

Â Â Â Â Â  273.660 [Amended by 1967 c.421 Â§67; renumbered 273.326]

Â Â Â Â Â  273.665 [1971 c.615 Â§7; 1981 c.787 Â§51; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.670 [Amended by 1967 c.421 Â§68; renumbered 273.331]

Â Â Â Â Â  273.675 [1971 c.615 Â§8; 1981 c.787 Â§57; 1983 c.660 Â§2; 1991 c.816 Â§13; renumbered 270.180 in 1991]

Â Â Â Â Â  273.680 [Amended by 1967 c.421 Â§71; renumbered 273.340]

Â Â Â Â Â  273.685 [1971 c.615 Â§9; 1981 c.787 Â§52; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.690 [Amended by 1967 c.421 Â§72; renumbered 273.345]

Â Â Â Â Â  273.695 [1971 c.615 Â§10; 1991 c.816 Â§16; renumbered 270.155 in 1991]

Â Â Â Â Â  273.700 [Amended by 1967 c.148 Â§3; renumbered 273.316]

Â Â Â Â Â  273.705 [Formerly 273.250; 1977 c.397 Â§1; 1983 c.620 Â§13; 1985 c.198 Â§3; 1989 c.200 Â§2; renumbered 390.235 in 1989]

Â Â Â Â Â  273.710 [Amended by 1967 c.421 Â§9; renumbered 273.055]

Â Â Â Â Â  273.711 [Formerly 273.260; 1977 c.397 Â§2; renumbered 390.237 in 1989]

REMOVAL OF VALUABLE MATERIALS

Â Â Â Â Â  273.715 Rules for removal of semiprecious stones and petrified wood from state lands; fees; removal contrary to rules. (1) The Department of State Lands shall prescribe rules governing the exploration for and removal of semiprecious stones and petrified wood from lands owned by the State of Oregon and under the jurisdiction of the department. Such rules shall be designed to maximize the public benefit of these resources, and shall permit the free use of lands under jurisdiction of the department for collection for noncommercial purposes of reasonable quantities of petrified wood and semiprecious stones.

Â Â Â Â Â  (2) The department, by rule, shall require payment of a reasonable fee for a permit for the exploration for and removal of semiprecious stones and petrified wood sufficient to cover the expenses of the department incurred under this section with respect to the permit.

Â Â Â Â Â  (3) No person shall remove petrified wood or semiprecious stones for commercial purposes or in a quantity having a value of $500 or more without a permit issued by the department under this section.

Â Â Â Â Â  (4) If any person removes semiprecious stones or petrified wood from lands owned by the State of Oregon without a permit as required under this section or in a manner contrary to rules prescribed under this section, all the materials or objects so removed or the value of such materials or objects shall be subject to disposal by the department as property of the State of Oregon. [1967 c.174 Â§2; 1973 c.642 Â§5]

Â Â Â Â Â  273.718 [1973 c.642 Â§7; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.720 [Amended by 1967 c.421 Â§14; renumbered 273.075]

Â Â Â Â Â  273.722 [1973 c.642 Â§8; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.728 [1973 c.642 Â§9; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.730 [Amended by 1967 c.421 Â§77; renumbered 273.511]

Â Â Â Â Â  273.733 [1973 c.642 Â§10; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.737 [1973 c.642 Â§11; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.740 [Amended by 1967 c.421 Â§31; renumbered 273.151]

Â Â Â Â Â  273.742 [1973 c.642 Â§12; 1987 c.350 Â§1; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.750 [Amended by 1967 c.421 Â§32; renumbered 273.155]

RIGHTS OF WAY

Â Â Â Â Â  273.751 State land grants to railroads. There is granted to all persons constructing railways built after February 21, 1891, within the boundaries of the state, and to their successors and assigns:

Â Â Â Â Â  (1) A right of way through any unimproved state lands, of the width of 100 feet, being 50 feet in width on each side of the center line of the road.

Â Â Â Â Â  (2) All necessary grounds for stations, depots, shops, side tracks, turntables and water stations, not exceeding 10 acres in any one place, upon payment to the state of the sum therefor as fixed by the Department of State Lands.

Â Â Â Â Â  (3) The right to take, from the lands of this state adjacent to the route lines of the road, material necessary for the construction of the roads.

Â Â Â Â Â  (4) The right to construct and maintain railroad bridges over any navigable waters in this state. All bridges crossing navigable waters shall be subject to such regulations, restrictions and compensation as may be fixed by the department, and shall be so constructed as not unnecessarily to interfere with navigation. [Formerly 273.180]

Â Â Â Â Â  273.755 Filing maps of railroad location and depot sites; departmentÂs duties. (1) Whenever a railway company mentioned in ORS 273.751, or its successors or assigns, files with the Department of State Lands a map of the definite location of its road lines through any state lands, the department thereafter shall except from sale such right of way and lands for purposes named in ORS 273.751.

Â Â Â Â Â  (2) Whenever a railway company has selected a tract of state lands for any purpose mentioned in ORS 273.751, the company shall file with the department a map of the same, with a description connected with surveys acceptable to the department. After such map has been filed, after completion of construction of a railroad through such lands and upon payment for the lands at the rate of $1 per acre, the department shall execute and deliver to the company, its successors or assigns, deeds for the tracts of lands so selected. [Formerly 273.190]

Â Â Â Â Â  273.760 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.761 Right of way for water ditches and pipes. (1) A right of way for construction of a water ditch to be used for irrigation, manufacturing or mining purposes, ditches or water pipes for conveying water to political subdivisions for domestic purposes, or for the extinguishment of fires, is granted for a distance of 25 feet on each side of such ditches or water pipes to any person who may construct such water ditches or water pipes over any submersible, swamp or school lands.

Â Â Â Â Â  (2) A right of way for the construction and maintenance of domestic and industrial water supply mains, sanitary pressure mains and storm water outfalls is granted for a distance of 25 feet on each side of such mains and outfalls to any municipal corporation that constructs and maintains them in or over submerged or submersible lands or new lands created thereon.

Â Â Â Â Â  (3) All deeds, leases and easements granted by the State of Oregon for any of the lands mentioned in this section shall be made subject to any vested rights of the owners of such water ditches, water pipes, mains or outfalls as may have been acquired under this section.

Â Â Â Â Â  (4) The person or municipal corporation constructing such water ditches, water pipes, mains or outfalls shall file with the Department of State Lands a copy of the field notes of the survey of such ditches, water pipes, mains or outfalls, showing their location.

Â Â Â Â Â  (5) Any construction, maintenance, relocation or extension of a main or outfall described in subsection (2) of this section shall be carried out in accordance with any applicable rules of the department. [Formerly 273.200; 1973 c.511 Â§2]

Â Â Â Â Â  273.765 Liability for costs of relocation or extension of mains and outfalls. Any person adding or removing any material to or from submerged or submersible land so as to make necessary or advisable the relocation or extension of a main or outfall described in ORS 273.761 (2) shall be liable to the municipal corporation for all expenses incurred by it in relocating or extending such main or outfall. [1973 c.511 Â§1]

Â Â Â Â Â  273.770 [Repealed by 1967 c.421 Â§206]

MINERAL AND GEOTHERMAL RESOURCE RIGHTS

Â Â Â Â Â  273.775 Definitions for ORS 273.775 to 273.790. (1) ÂMineralÂ includes oil, gas, sulfur, coal, gold, silver, copper, lead, cinnabar, iron, manganese and other metallic ore, and any other solid, liquid or gaseous material or substance excavated or otherwise developed for commercial, industrial or construction use from natural deposits situated within or upon state lands, including mineral waters of all kinds.

Â Â Â Â Â  (2) ÂGeothermal resourcesÂ shall have the same meaning given in ORS 522.005. [1974 c.51 Â§3; 1975 c.552 Â§41; 1981 c.588 Â§1; 1981 c.694 Â§1; 1983 c.740 Â§70a]

Â Â Â Â Â  273.780 Retention of mineral and geothermal resource rights by state; exploration permit or lease; sale or exchange; exception. (1) Mineral and geothermal resource rights in property owned by any state agency and mineral and geothermal resource rights retained as an interest in lands previously sold, granted or otherwise conveyed by the state or any agency thereof are property of the State of Oregon. Except as provided in ORS 273.785, proceeds therefrom shall accrue to the Common School Fund, and the State Land Board is declared to be the state agency acting for the state in any transaction respecting such mineral and geothermal resource rights.

Â Â Â Â Â  (2) In addition to applicable requirements of ORS chapter 522, such mineral and geothermal resource rights shall be subject to exploration permit or lease by the Department of State Lands, in accordance with rules and conditions established by law or adopted by the department.

Â Â Â Â Â  (3) The mineral and geothermal resource rights shall be retained by the state in the absence of a finding by the State Land Board upon adequate facts presented to it that their sale or exchange is for the purpose of obtaining the greatest benefit for the people of this state, consistent with the conservation of lands under its jurisdiction under sound techniques of land management.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, when the Department of State Lands offers real property for sale, the department may not retain the rights to mineral or geothermal resources if:

Â Â Â Â Â  (a) On January 1, 2004, the real property was located:

Â Â Â Â Â  (A) Inside an urban growth boundary; or

Â Â Â Â Â  (B) Within an area zoned for residential use on a lot or parcel that is three acres or smaller in size; and

Â Â Â Â Â  (b) The value, if any, of the rights to the mineral or geothermal resources is included in the total sale price of the real property. [1974 c.51 Â§2; 1975 c.552 Â§40; 2005 c.60 Â§2]

Â Â Â Â Â  273.785 Application of ORS 273.551 and 273.775 to 273.790; rules. ORS 273.551 and 273.775 to 273.790 do not apply to:

Â Â Â Â Â  (1) Soil, clay, stone, sand and gravel acquired or used by state agencies for the purpose of constructing or repairing roads or other state facilities, or the proceeds from those materials.

Â Â Â Â Â  (2) Mineral or geothermal resource rights or proceeds from those rights acquired by the State Fish and Wildlife Commission pursuant to an agreement with the federal government under 16 U.S.C. 669 to 669i (P.L. 75-415).

Â Â Â Â Â  (3) Mineral or geothermal resource rights or proceeds from those rights if other disposition is required by federal rules or regulations or any agreement entered into at the time of acquisition of the mineral or geothermal resource rights by the state.

Â Â Â Â Â  (4) Proceeds of mineral and geothermal resource rights acquired by the state pursuant to ORS 530.010 and 530.030, other than those distributed under ORS 530.110 (1)(c).

Â Â Â Â Â  (5) Mineral or geothermal resource rights or proceeds from those rights acquired after January 1, 1974, for the state by the Department of VeteransÂ Affairs pursuant to ORS 88.720, 406.050 (2), 407.135 or 407.145. After consultation, the Department of State Lands and the Department of VeteransÂ Affairs shall enter into an interagency agreement governing consultation between them concerning mineral and geothermal resource values on properties acquired for the state by the Department of VeteransÂ Affairs. The Department of VeteransÂ Affairs shall adopt rules relating to the release of mineral and geothermal rights on such properties.

Â Â Â Â Â  (6) Mineral or geothermal resource rights or proceeds from those rights given by a donor to any institution, department or activity under the control of the State Board of Higher Education that are acquired or held for the state by the State Board of Higher Education pursuant to ORS chapters 351 and 567. In managing mineral or geothermal resource leases, the State Board of Higher Education shall consult with the Department of State Lands in accordance with an interagency agreement established by the department and the State Board of Higher Education governing consultation between the department and the State Board of Higher Education and governing management of the mineral or geothermal resources.

Â Â Â Â Â  (7) Mineral or geothermal resource rights or proceeds from those rights acquired and held by the Department of Transportation. In managing mineral or geothermal resource leases, the Department of Transportation shall enter into an intergovernmental agreement with the Department of State Lands governing consultation between the departments and governing management of the mineral or geothermal resources. [1974 c.51 Â§4; 1991 c.467 Â§1; 2001 c.453 Â§1; 2003 c.676 Â§1; 2005 c.60 Â§1; 2005 c.625 Â§63]

Â Â Â Â Â  273.787 Release and transfer of mineral or geothermal resources; rules; fee. (1) As used in this section:

Â Â Â Â Â  (a) ÂOwnerÂ means:

Â Â Â Â Â  (A) The record holder of fee title interest in residential real property; or

Â Â Â Â Â  (B) The contract purchaser of residential real property.

Â Â Â Â Â  (b) ÂResidential real propertyÂ means real property that is sold by the Department of State Lands for the State Land Board and is located:

Â Â Â Â Â  (A) Inside an urban growth boundary; or

Â Â Â Â Â  (B) Within an area zoned for residential use on a lot or parcel that is three acres or smaller in size.

Â Â Â Â Â  (2) An owner may apply to the department for release and transfer of the rights to mineral or geothermal resources reserved by the State of Oregon.

Â Â Â Â Â  (3) Upon application by the owner, the department shall release and transfer to the owner the reserved rights to mineral and geothermal resources within 30 days after the first board meeting that is at least 60 days after the department received the completed application for release and transfer of the rights, unless the board finds that a significant mineral or geothermal resource exists. If the board finds that a significant mineral or geothermal resource exists, the owner may:

Â Â Â Â Â  (a) Offer to purchase the resource for the value of the resource; or

Â Â Â Â Â  (b) Withdraw the application.

Â Â Â Â Â  (4) If the board finds that a significant mineral or geothermal resource exists under subsection (3) of this section and the owner offers to purchase the resource for the value of the resource:

Â Â Â Â Â  (a) The board shall determine the value of the resource on the basis of an appraisal conducted by a state certified appraiser certified under ORS 674.310 or by a geologist who is registered under ORS 672.505 to 672.705 and qualified to assess the value of mineral and geothermal deposits.

Â Â Â Â Â  (b) The board may not:

Â Â Â Â Â  (A) Require an owner to obtain an appraisal under this section; or

Â Â Â Â Â  (B) Require an owner to pay the cost of an appraisal conducted at the request of the board under this section.

Â Â Â Â Â  (5) The department may charge a reasonable fee, not to exceed $150, to process an application under this section.

Â Â Â Â Â  (6) The department may adopt rules to implement this section. [2003 c.676 Â§3]

Â Â Â Â Â  273.790 Registry of rights under state board. The Department of State Lands shall establish and maintain a registry of mineral and geothermal resource rights placed under the jurisdiction of the State Land Board. [1974 c.51 Â§5]

COMMON SCHOOL GRAZING LANDS

Â Â Â Â Â  273.805 Definitions for and purpose of ORS 273.805 to 273.825. (1) As used in ORS 273.805 to 273.825, Âcommon school grazing landsÂ means lands owned by the State of Oregon and under the control of the Department of State Lands that are chiefly suitable for the grazing of animals, as determined by the department, and which are within, but not limited to, the following land classifications:

Â Â Â Â Â  (a) Lands defined by ORS 273.251 as indemnity lands, school lands or farmlands.

Â Â Â Â Â  (b) Lands which have escheated to the state.

Â Â Â Â Â  (2) Nothing in ORS 273.805 to 273.825 is intended to be an express or implied limitation upon the powers of the department to acquire, lease, manage, control or protect land pursuant to authority otherwise granted by law. ORS 273.805 to 273.825 and 327.430 are not the result of a legislative intent or belief that the department is without authority to acquire, lease, manage, protect or control common school grazing lands. [1963 c.517 Â§Â§1,5; 1967 c.421 Â§84]

Â Â Â Â Â  273.810 [1963 c.517 Â§2; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.815 DepartmentÂs powers; terms of grazing lease; termination. (1) In order to accomplish the purpose of ORS 273.805 to 273.825, the Department of State Lands may, with respect to common school grazing lands:

Â Â Â Â Â  (a) Protect the lands from fire, disease and insect pests, cooperate with others in such protection and enter into all agreements necessary or convenient therefor.

Â Â Â Â Â  (b) Lease the lands subject to such terms and conditions as the department prescribes or is otherwise prescribed by law. Leases shall be of sufficient duration so as to encourage the rehabilitation and improvement of the lands by the lessee.

Â Â Â Â Â  (c) Loan moneys belonging to the Common School Fund to lessees of the lands for the purpose of rehabilitating and improving the lands. The security for such loans shall be as prescribed by the department but shall not be more than equal in value to the amount loaned.

Â Â Â Â Â  (d) Reseed or reforest the lands, including the destruction of undesirable vegetation, and cooperate with others for such reseeding or reforestation, and make all agreements necessary or convenient thereto.

Â Â Â Â Â  (e) Require such undertakings, including performance bonds, as it considers appropriate to secure performance of any agreement or loan authorized by ORS 273.805 to 273.825.

Â Â Â Â Â  (2) In order to accomplish the purpose of ORS 273.805 to 273.825, the department may, with respect to common school grazing lands, apply the following to all leases entered into by the department after January 1, 1985:

Â Â Â Â Â  (a) The initial term of a lease shall be not less than 20 years, and at the end of the initial term the lease shall be renewed by the department for an additional term of 20 years. However, any lessee who is in default under the terms of the lease or has failed to comply with all management plans applicable to the lease shall not be eligible for renewal of the lease for an additional term of 20 years as provided in this paragraph.

Â Â Â Â Â  (b) The department shall give preference in the issuance of leases to:

Â Â Â Â Â  (A) Persons who are current lessees; and

Â Â Â Â Â  (B) Landowners engaged in the livestock business that seek to use the common school grazing lands for the grazing of livestock. For the purposes of this subparagraph, ÂlandownerÂ means an individual or legal entity that is the owner of the land, water or water rights necessary to permit the proper use of the leased common school grazing lands in combination with the landownerÂs privately owned or controlled land or water.

Â Â Â Â Â  (c) The department may terminate a lease of common school grazing lands:

Â Â Â Â Â  (A) Upon the default of the lessee as to any material term of the lease; or

Â Â Â Â Â  (B) If the lessee has failed to comply with any management plan adopted by the department and applicable to the leasehold.

Â Â Â Â Â  (d) Except as provided in paragraph (c) of this subsection, the department shall not terminate a common school grazing lands lease without the consent of the lessee. If the consent of the lessee cannot be obtained, the department may terminate a common school grazing lands lease only by contemporaneously agreeing to pay to the lessee compensation as provided by law for all damages caused by the termination of the lease, including any depreciation or loss of value to the remaining lands or businesses of the lessee. [1963 c.517 Â§3; 1967 c.421 Â§85; 1995 c.813 Â§1]

Â Â Â Â Â  273.820 Exchange of lands. The Department of State Lands may exchange common school grazing lands for land of approximately equal aggregate value, when such exchange is in furtherance of the purposes of ORS 273.805 to 273.825. No exchange shall be made until the title to the lands to be received has been validated by the Attorney General. All lands received in exchange shall have the same status and be subject to the same provisions of law as lands given in exchange therefor. [1963 c.517 Â§4; 1967 c.421 Â§86]

Â Â Â Â Â  273.825 Purchase of lands by lessee or other person. (1) The lessee of any common school grazing land, upon its classification for sale by the Department of State Lands, may purchase such land at a price and on terms prescribed under subsection (2) of this section if the lessee is an individual person, a resident of this state and owns, in fee simple, land immediately adjacent to the common school grazing land for which the lessee has applied. For purposes of this section, lands are considered to be adjacent if their boundaries are common or intersect at a common point.

Â Â Â Â Â  (2) Application to purchase common school grazing land under subsection (1) of this section must be made in a manner prescribed by the rules of the department. Upon receiving an application, the department shall determine whether the applicant qualifies under subsection (1) of this section. If the applicant qualifies, the department shall cause an appraisal to be made of the land for which application has been made. The department then shall fix a price for such land. ORS 270.020, 273.225 to 273.241 and 273.275 do not apply to the sale of land under this subsection. The applicant shall pay not less than 10 percent of the purchase price at the time of purchase, and shall pay the remainder in 10 equal installments, at least one installment to be paid each year, over a period not to exceed 10 years from the time of purchase, with interest at the rate fixed by the department for purposes of ORS 327.425.

Â Â Â Â Â  (3) If application to purchase common school grazing land is made by a person other than the lessee of such land, the department promptly shall notify the lessee by registered or certified mail. Not later than the 90th day after notice was mailed to the lessee, the lessee may make written application in a manner prescribed by the rules of the department to purchase such land. If the department determines that the lessee qualifies under subsection (1) of this section, the department shall proceed under subsection (2) of this section. If the department determines that the lessee does not so qualify, or if the lessee does not make timely application as required by this subsection, the department shall proceed to sell such land in accordance with applicable provisions of law other than this section. [1967 c.147 Â§2]

SETTLEMENT OF TITLE TO CERTAIN LANDS IN CLATSOP COUNTY

Â Â Â Â Â  273.850 State title to certain lands and improvements transferred to Clatsop County; lands not subject to board jurisdiction. (1) In the manner and under the conditions set out in ORS 273.850 to 273.890, and notwithstanding any other law, the State of Oregon shall remise, release and forever quitclaim to Clatsop County all rights, title and interest that may remain or be vested in the state with respect to lands described in subsection (2) of this section and any improvements thereon (excluding bridges, wharves, quays, docks, piers, marinas or similar structures protruding above the line of ordinary high water), that are located within the following described area: Those portions of sections 12 and 13 of township 8 north, range 10 west of the Willamette Meridian, and sections 2, 7, 8, 9, 10, 11, 16, 17 and 18, and the south one-half of section 3, of township 8 north, range 9 west of the Willamette Meridian, that are within the boundaries of the City of Astoria as such boundaries existed on June 13, 1969.

Â Â Â Â Â  (2) Subsection (1) of this section applies to lands created before May 28, 1963, by artificial fill or deposit on lands formerly submersible or submerged, if such lands were possessed under color of title by a person or governmental entity, or predecessors in interest of such person or governmental entity, throughout the period beginning when such lands were created and ending on January 1, 1970.

Â Â Â Â Â  (3) Nothing in ORS 273.850 to 273.890 applies with respect to land that remained submerged or submersible on May 28, 1963.

Â Â Â Â Â  (4) For purposes of section 5, Article VIII, Oregon Constitution, lands described in subsections (1) and (2) of this section are not under the jurisdiction of the State Land Board on or after January 1, 1970. [1969 c.495 Â§Â§1,4]

Â Â Â Â Â  273.855 Clatsop County to transfer title to lands and improvements to certain possessors; fee on execution of deed. (1) ORS 273.850 (1) and (2) apply with respect to any lands described therein only when the Board of County Commissioners of Clatsop County executes and delivers a deed remising, releasing and forever quitclaiming all rights, title and interest that may remain or be vested in such county with respect to such lands, to a person or governmental entity that has been found under subsections (3), (4) and (5) of this section and ORS 273.860 to 273.880 to have such possession of the lands as of the time of application for a deed under ORS 273.850 to 273.890 as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto. However, in the case of lands heretofore or hereafter acquired by Clatsop County through foreclosure for delinquent ad valorem taxes or otherwise, ORS 273.850 (1) and (2) apply with respect to any lands described therein when it has been found under subsections (3), (4) and (5) of this section and ORS 273.860 to 273.880 that Clatsop County or its predecessor in interest with respect to such lands has such possession of the lands as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto.

Â Â Â Â Â  (2) A deed executed under this section is intended only to evidence the action of the State of Oregon and Clatsop County in remising, releasing and quitclaiming their rights, title and interest, and does not confer any rights, title or interest on the recipient of the deed or indicate any judgment of the State of Oregon or Clatsop County with respect to any other rights, title or interest that remain or be vested in the recipient of the deed.

Â Â Â Â Â  (3) Except as provided in ORS 273.870 (2) the Board of County Commissioners of Clatsop County shall not execute any deed under subsections (1) and (2) of this section, until the expiration of the time for appeal from the decision of the board or of the circuit court, as the case may be.

Â Â Â Â Â  (4) Before any deed to such land is executed under subsections (1) and (2) of this section, the applicant shall pay to the county treasurer a sum equal to $10 per acre or any portion thereof.

Â Â Â Â Â  (5) The county treasurer shall remit all of such moneys received under subsection (4) of this section to the State Treasurer, who shall deposit it in the Common School Fund to be credited to the Distributable Income Account. [1969 c.495 Â§Â§5,11,12,14]

Â Â Â Â Â  273.860 Filing fee; use of fees; additional fee to cover costs of investigation. Each applicant under ORS 273.865 (1) shall pay, at the time of filing an application, a fee of $25. Moneys received under this section shall be deposited with the county treasurer and be available for payment of the expenses of the Board of County Commissioners of Clatsop County in carrying out ORS 273.855 (3), (4) and (5) and 273.860 to 273.880. In addition to such fee, if the county board determines that an investigation under ORS 273.865 (2) is necessary, it may require the applicant, prior to execution of any deed under ORS 273.855 (1), to pay an additional fee sufficient to pay the costs incurred by the county board in excess of $25 in carrying out its duties with respect to that application under ORS 273.855 (3), (4) and (5) and 273.860 to 273.880. [1969 c.495 Â§7]

Â Â Â Â Â  273.865 Application for deed; investigation; deadline on application. (1) Application for a deed under ORS 273.855 (1) shall be made to the Board of County Commissioners of Clatsop County in a manner and form prescribed by the county board. The application shall include:

Â Â Â Â Â  (a) A legal description of the lands applied for, and, as nearly as practicable, the time the land was filled or deposited;

Â Â Â Â Â  (b) The names and addresses of persons other than the applicant who are in occupancy or, to the knowledge of the applicant, may have any claim to or interest in the lands described in the application;

Â Â Â Â Â  (c) Evidence that the applicant, if other than a governmental entity, has paid all ad valorem taxes that were assessed with respect to the lands during the period the applicant asserts to have possessed the lands;

Â Â Â Â Â  (d) Evidence establishing that the applicant or the predecessors in interest of the applicant have had such possession of the lands as of the time of application for a deed under ORS 273.850 to 273.890 as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto.

Â Â Â Â Â  (2) The Board of County Commissioners of Clatsop County may cause an investigation to be made to determine whether the facts alleged in an application are correct.

Â Â Â Â Â  (3) The Board of County Commissioners of Clatsop County shall not accept any applications under ORS 273.850 to 273.890 after December 31, 1971. However, this does not affect proceedings with respect to applications filed not later than December 31, 1971. [1969 c.495 Â§Â§6,9,15]

Â Â Â Â Â  273.870 Notice of deed application; protest; hearing; dual applications. (1) The Board of County Commissioners of Clatsop County shall give public notice of each application received by it under ORS 273.865 (1), prior to its consideration thereof, by advertisement not less than once each week for four successive weeks in a newspaper of general circulation in Clatsop County. Such notice need not describe the lands applied for in legal terms, but by the use of common descriptions or maps shall be designed to identify the lands in a manner intelligible to the layperson. Each notice shall indicate that a protest against the execution of the deed applied for may be filed, in a manner prescribed by the county board, with the county board not later than the 60th day after the fourth publication of the notice, or within such further time as the county board authorizes on a showing of good cause. Not later than the fifth day after the first publication of the notice, the county board shall send written notice of the application to the Department of State Lands.

Â Â Â Â Â  (2) If no protest is received within the time provided for in subsection (1) of this section, and if the county board thereafter determines that the application conforms to the requirements of ORS 273.865 (1), the county board shall execute and deliver to the applicant a deed in accordance with ORS 273.855 (1).

Â Â Â Â Â  (3) If protest is received within the time provided for in subsection (1) of this section, the county board shall cause a hearing to be held with respect to the protest, in a manner prescribed by its rules, prior to the making of its findings with respect to an application.

Â Â Â Â Â  (4) If two or more applications are filed with respect to the same lands, the county board shall cause a hearing to be held at which all such applicants may appear or be represented. [1969 c.495 Â§8]

Â Â Â Â Â  273.875 Findings of board; notice; rehearing procedure. The findings of the Board of County Commissioners of Clatsop County with respect to an application shall be set out concisely in writing, and a copy served on the applicant not later than the 10th day after they are rendered. Not later than the 30th day after receipt of a copy of such findings or within such further time as the county board authorizes on a showing of good cause, an applicant may request a rehearing if the applicant was denied on grounds that there was insufficient evidence under ORS 273.865 (1)(d). If the county board grants a rehearing, it shall give notice thereof as provided in ORS 273.870. The findings of the county board after a rehearing, or after the time for requesting a rehearing has elapsed, are final, subject only to judicial review as provided in ORS 273.880. [1969 c.495 Â§10]

Â Â Â Â Â  273.880 Judicial review procedure. (1) Jurisdiction for judicial review of actions of the Board of County Commissioners of Clatsop County under ORS 273.855 (3), (4) and (5) and 273.860 to 273.880 is conferred on the circuit court for the county in which the land applied for is located. Proceedings for review shall be instituted by filing a petition not later than the 60th day after the date on which the findings of the county board became final. The petition shall state the nature of the petitionerÂs interest, the facts showing how the petitioner is aggrieved by the county boardÂs decision, and the grounds on which the petitioner contends that the decision should be reversed or set aside. True copies of the petition shall be served by registered or certified mail on the county board and all other parties of record in the proceeding. No responsive pleading is required of the county board. In its discretion the court may permit other interested persons to intervene.

Â Â Â Â Â  (2) Not later than the 30th day after service of the petition, or within such further time as the court may allow, the county board shall transmit to the court the original or a certified copy of the entire record of the proceeding under review; however, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

Â Â Â Â Â  (3) If, before the date set for hearing, application is made to the court for leave to present additional evidence to the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the county board, the court may order that the additional evidence be taken before the county board on such conditions as the court deems proper. The county board may modify its findings and decision by reason of the additional evidence and, within a time to be fixed by the court, shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision, or its certificate that it elects to stand on its original findings and decision, as the case may be.

Â Â Â Â Â  (4) The review shall be conducted by the court without a jury as a suit in equity and shall be confined to the record, except that, in cases of alleged irregularities in procedure before the county board, not shown in the record, testimony thereon may be taken in the court. The court, on request, shall hear oral argument and receive written briefs.

Â Â Â Â Â  (5) The court may adopt the county boardÂs findings of fact and affirm the decision of the county board; or it may reverse and set aside the county boardÂs decision, or reverse and remand for further proceedings, after review of all the facts disclosed by the record, and any additional facts established under subsection (4) of this section. The court thereupon shall enter a judgment. In the case of reversal the court shall make special findings of fact based on evidence in the record and conclusions of law indicating clearly all respects in which the county boardÂs decision is erroneous.

Â Â Â Â Â  (6) Any party to the proceedings before the circuit court may appeal from the judgment of that court to the Court of Appeals. Such appeal shall be taken in the manner provided by law for appeals from the circuit courts in suits in equity. [1969 c.495 Â§13; 1979 c.562 Â§10; 2003 c.576 Â§411]

Â Â Â Â Â  273.885 State prohibited from questioning certain titles. The State of Oregon shall not call into question the title of any person possessing lands described in ORS 273.850 (1) to (3) before January 1, 1973. The State of Oregon shall not call into question the title of any person possessing lands described in ORS 273.850 (1), if an application with respect to such lands has been filed under ORS 273.850 to 273.880 and is pending before the Board of County Commissioners of Clatsop County, or with respect to which judicial review under ORS 273.880 remains available or has not been finally rendered. [1969 c.495 Â§17]

Â Â Â Â Â  273.890 Application of ORS 273.850 to 273.890 to certain lands; tax refunds prohibited. (1) Nothing in ORS 273.850 to 273.890 affects controversies among persons and governmental entities asserting proprietary rights, title and interests with respect to lands described in ORS 273.850 (1).

Â Â Â Â Â  (2) No ad valorem taxes paid or owing with respect to lands described in ORS 273.850 (1) shall be refunded or canceled on the ground that the State of Oregon may have been the legal owner of such lands before January 1, 1970. [1969 c.495 Â§Â§2,3]

VALIDATING STATUTES

Â Â Â Â Â  273.900 Confirmation of title to tide lands and tide flats. The titles to all tide lands within this state, and all tide flats not adjacent to the shore in the waters of the state, which have been heretofore sold to purchasers by the State of Oregon, where the purchaser has, in good faith, actually paid to the state the purchase price, and the same has been received by the state, and the purchaser has not purchased from the state to exceed 320 acres of that character or class of land, are hereby confirmed to all such purchasers and grantees of the state, their heirs, successors or assigns, when such tide lands have not been fraudulently obtained, and without reference to the amount of any other character of lands purchased by such purchaser theretofore from the state. [Formerly 274.050]

Â Â Â Â Â  273.902 Confirmation of title to swamp and overflow lands; deed to claimant. (1) All the rights and title of the State of Oregon to the swamp and overflowed lands of this state, and claimed by persons who have completed settlement thereon, or who may hereafter complete settlement under the provisions of the preemption or homestead laws of the United States, and have obtained a patent or certificate of final proof therefor, hereby are granted and confirmed unto such claimant, or the heirs or assigns of the claimant, respectively.

Â Â Â Â Â  (2) Upon application of any such claimant to the Department of State Lands, with proof of claim evidenced by United States patent or final certificate of proof of settlement and payment, issued from the United States Land Office, the department shall execute and deliver to such claimant, without charge, a quitclaim deed of the stateÂs right and title to the lands so claimed. [Formerly 274.120]

Â Â Â Â Â  273.903 Title of certain swamp lands not to be questioned by department; prohibition against sale of certain swamp lands. The Department of State Lands shall not call in question the title of any person to any swamp lands which the person may not have acquired by full and complete compliance with the preemption or homestead laws of the United States, nor shall the department sell to anyone any unsurveyed swamp lands, or swamp lands on which any settler shall have made and perfected bona fide legal entry under the laws of the United States. ÂSwamp lands,Â as used in this section, means lands classified as swamp lands pursuant to ORS 273.251. [Formerly 274.130]

Â Â Â Â Â  273.905 Confirmation of state land deeds prior to 1891. All deeds prior to February 20, 1891, to state, school, and university lands, the purchase price of which was paid to the board of commissioners for the sale of school and university lands and for the investment of the fund arising therefrom, hereby are confirmed to the grantees of the state, or to their lawful heirs or assigns, together with all rights, title or interest which the state might or could have in any of the said lands. This section shall not apply to or confirm the title to any lands which were procured by false swearing or by fraudulent representations. [Formerly 273.280]

Â Â Â Â Â  273.910 Confirmation of title to state lands purchased before 1918. In all cases prior to May 21, 1917, where state deeds were issued to lands claimed by this state under the laws of the United States, the legal title to which had not yet vested in the state at the date of such deeds, the after-acquired title of this state in or to such lands shall be deemed vested in such purchasers who purchased such lands in good faith, and their heirs and assigns, from the time such legal title passed or may pass out of the United States. Nothing in this section shall prevent the State of Oregon from proceeding at any time to set aside on the ground of fraud any deed made by the state, nor shall anything contained in this section be deemed to prejudice the rights of any person claiming title to any public land adversely to the State of Oregon or to the United States. [Formerly 273.270]

Â Â Â Â Â  273.915 Release of claims under pre-1947 deeds reserving right of way. The State of Oregon hereby remises, releases and forever quitclaims unto the grantees therein, their heirs and assigns, all rights, titles and interest that may have remained or vested in the State of Oregon under deeds executed prior to July 5, 1947, by the State Land Board wherein there was attempted to be reserved a Âright of way for ditches, canals and reservoir sites for irrigation purposes, constructed, or which may be constructed, by authority of the United States.Â [Formerly 273.170]

Â Â Â Â Â  273.920 Validation of mineral leases executed and delivered before August 9, 1961. All leases and conveyances granting the right to explore or prospect for minerals or oil and gas, and for the drilling, mining and removal of the same on or from lands or mineral rights under the jurisdiction and control of any state agency, board or commission, which were executed and delivered by such agency, board or commission prior to August 9, 1961, are hereby validated and declared to be legal and enforceable. [Formerly part of 517.410]

PENALTIES

Â Â Â Â Â  273.990 Penalties. Violation of ORS 273.231 is a misdemeanor. [1967 c.421 Â§93; 1969 c.594 Â§30; 1977 c.397 Â§3; 1983 c.620 Â§14; 1995 c.543 Â§8]

_______________



Chapter 274

Chapter 274 Â Submersible and Submerged Lands

2005 EDITION

SUBMERSIBLE AND SUBMERGED LANDS

PUBLIC LANDS

GENERAL PROVISIONS

274.005Â Â Â Â  Definitions

274.015Â Â Â Â  Determination of ordinary high and low water

274.025Â Â Â Â  Jurisdiction over submersible and submerged lands generally

NAVIGABILITY OF STREAMS

274.036Â Â Â Â  Status of channel of Willamette River; approval of dam; state not obligated to maintain river location

SUBMERSIBLE LANDS

(Sale or Lease)

274.040Â Â Â Â  Sale or lease of submersible lands; easements; occupation for water works

274.043Â Â Â Â  Exemptions from leasing requirements

(Harbor Improvements)

274.060Â Â Â Â  Regulation of harbor improvements; oyster beds; public easement in submersible lands

(Common School Fund Investments)

274.085Â Â Â Â  Acquisition for Common School Fund investment authorized; lease of lands

DRAINAGE AND RECLAMATION

274.205Â Â Â Â  Definition for ORS 274.210 to 274.290

274.210Â Â Â Â  Authority of department to contract for drainage and reclamation of certain lands

274.220Â Â Â Â  Applications for drainage and reclamation of lands

274.230Â Â Â Â  Investigation and report by Water Resources Director; terms of contract; bond

274.240Â Â Â Â  Performance by contractor; disposal of lands; rules

274.250Â Â Â Â  Nonperformance; action by department; appeal from decision of department

274.260Â Â Â Â  Title of riparian owners

SWAMP AND SUBMERSIBLE LANDS

274.280Â Â Â Â  Surveys and plans for reclamation of lands

274.290Â Â Â Â  Execution of plan

BEDS OF STREAMS, LAKES AND BAYS

(Ownership)

274.400Â Â Â Â  Definition for ORS 274.400 to 274.412

274.402Â Â Â Â  Exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterway

274.404Â Â Â Â  Administrative determination of navigable waterway; rules; procedure

274.406Â Â Â Â  Declaration of stateÂs claim; effect

274.408Â Â Â Â  Public notice of claim; content

274.412Â Â Â Â  Judicial review of declaration of stateÂs claim

274.425Â Â Â Â  Definition for ORS 274.430 to 274.520

274.430Â Â Â Â  State ownership of meandered lakes; status as navigable and public waters

274.440Â Â Â Â  Acquisition of future rights to meandered lakes denied; extension of riparian ownership; lands overflowed by high water

274.450Â Â Â Â  Acquisition of riparian rights by department

274.460Â Â Â Â  SettlerÂs and riparian ownerÂs preferential right to purchase land within meander lines

274.470Â Â Â Â  SettlerÂs right to deed to land within meander lines; preferential right to additional land; tacking by successive settlers

274.480Â Â Â Â  Rights of riparian owners on Malheur and Mud Lakes

274.490Â Â Â Â  Settlement of conflicting preferential rights

274.500Â Â Â Â  Conveyance of compact area; prices; maximum acreage

274.510Â Â Â Â  Lake bed lands claimed by the United States

274.520Â Â Â Â  Acceptance of deed to lake bed lands as precluding any other claim

(Removing Materials)

274.525Â Â Â Â  City use of stream bed material

274.530Â Â Â Â  Lease or license of stream beds for removal of material; rules for measurement of volume removed

274.550Â Â Â Â  Removal of material without payment of royalties; eligible material and uses

274.560Â Â Â Â  Lease terms; bond or security; option to lease or purchase forbidden; monthly reports and payments; rules

274.590Â Â Â Â  Cooperation with Washington authorities respecting removal of material from bed of Columbia River

EXPLORATION FOR MINERALS

274.610Â Â Â Â  Contracts for exploration for hard minerals prohibited; scientific research not prohibited

TIDAL SUBMERGED AND SUBMERSIBLE LANDS

(General Provisions)

274.705Â Â Â Â  Definitions for ORS 274.705 to 274.860

274.710Â Â Â Â  Jurisdiction of department over tidal submerged lands; easements; leases for oil, gas and sulphur

274.715Â Â Â Â  Sulphur leases

274.720Â Â Â Â  Effect of ORS 274.705 to 274.860 on power to make other leases and on jurisdiction of agencies other than department

274.725Â Â Â Â  Scope of leases and permits; persons ineligible

(Geological and Geophysical Surveys)

274.735Â Â Â Â  Application for survey permit; effect of permit; rules

274.740Â Â Â Â  Issuance of survey permit; renewal; reports

274.745Â Â Â Â  Drilling logs and records

(Bid Procedure)

274.755Â Â Â Â  Hearing prior to granting lease or easement

274.760Â Â Â Â  Considerations involved in granting lease or easement

274.765Â Â Â Â  Publishing offer to lease tidal submerged lands; bids; cash bonus; award of lease; fee

274.770Â Â Â Â  Discriminatory requirements prohibited

(Leases)

274.780Â Â Â Â  Conditions in leases and permits; execution; delivery of bonds or contracts to department

274.785Â Â Â Â  Exclusive rights granted by lease; requirement of diligence; maximum area; assignment

274.790Â Â Â Â  Royalties

274.795Â Â Â Â  Rents

274.800Â Â Â Â  Bonds

274.805Â Â Â Â  Drill sites

274.810Â Â Â Â  Commencement of drilling; operational requirements

274.815Â Â Â Â  Extension of time when wells to be drilled from filled land or structure

274.820Â Â Â Â  Water contamination or pollution

274.825Â Â Â Â  Nonconflicting use of leased lands

274.830Â Â Â Â  Protecting lands from drainage

274.835Â Â Â Â  Conformance to laws and regulations; periodic negotiations

274.840Â Â Â Â  Continuation of lease after cessation of production

274.845Â Â Â Â  Surrender of lease

274.850Â Â Â Â  Cancellation of lease; partial retention of leasehold; removal of equipment

274.855Â Â Â Â  Restoration of leasehold to original condition

274.860Â Â Â Â  Protection and location of filled lands

(Kelp Fields)

274.885Â Â Â Â  Lease of kelp fields

274.890Â Â Â Â  Time allowed lessee for survey and erection of plant; filing copy of survey with department

274.895Â Â Â Â  Removing kelp without lease

SUBMERSIBLE, SUBMERGED AND NEW LANDS

274.905Â Â Â Â  Definitions for ORS 274.905 to 274.940

274.910Â Â Â Â  Application and effect

274.915Â Â Â Â  Department to lease or dispose of new lands; method

274.920Â Â Â Â  Creation of new lands upon submersible or submerged lands

274.925Â Â Â Â  Right of public riparian owner to purchase new lands; price determination

274.929Â Â Â Â  Right of nonpublic riparian owner to purchase new lands; price determination; applies to certain new lands

274.932Â Â Â Â  Right of public body to purchase new lands created by it; price determination

274.935Â Â Â Â  Ownership, by nonpublic owner of submersible or submerged lands, of new lands created thereon

274.937Â Â Â Â  Right of individual to purchase new lands created by individual; price determination

274.940Â Â Â Â  Reservation of new lands

FORMERLY SUBMERGED, SUBMERSIBLE LANDS

274.960Â Â Â Â  Definitions for ORS 274.960 to 274.985

274.963Â Â Â Â  Legislative findings

274.965Â Â Â Â  Determination of state interest; designation of areas; study deadlines

274.967Â Â Â Â  Department studies; report, submission to board; hearings

274.970Â Â Â Â  Board review; referral to department for further study; adoption

274.975Â Â Â Â  Board declaration of state interest; effect

274.977Â Â Â Â  Notification of declaration to public, landowners

274.980Â Â Â Â  Board to send copy of declaration to affected counties; recording required

274.983Â Â Â Â  Forwarding original declarations and administrative records to director; disposition; use of certified copy as evidence

274.985Â Â Â Â  Judicial review of declarations

PENALTIES

274.990Â Â Â Â  Criminal penalties

274.992Â Â Â Â  Civil penalty for violation of ORS 274.040

274.994Â Â Â Â  Amount of civil penalty for violation of ORS 274.040; rules; considerations in imposing penalty

GENERAL PROVISIONS

Â Â Â Â Â  274.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of State Lands.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (3) ÂLine of ordinary high waterÂ means the line on the bank or shore to which the high water ordinarily rises annually in season.

Â Â Â Â Â  (4) ÂLine of ordinary low waterÂ means the line on the bank or shore to which the low water ordinarily recedes annually in season.

Â Â Â Â Â  (5) ÂLandÂ includes water, water rights, easements of every nature and all appurtenances to land.

Â Â Â Â Â  (6) ÂMaterialÂ includes gravel, rock, sand and silt, but does not include hard minerals subject to ORS 274.610, or oil, gas and sulphur subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (7) ÂSubmerged lands,Â except as provided in ORS 274.705, means lands lying below the line of ordinary low water of all navigable waters within the boundaries of this state as heretofore or hereafter established, whether such waters are tidal or nontidal.

Â Â Â Â Â  (8) ÂSubmersible lands,Â except as provided in ORS 274.705 means lands lying between the line of ordinary high water and the line of ordinary low water of all navigable waters and all islands, shore lands or other such lands held by or granted to this state by virtue of her sovereignty, wherever applicable, within the boundaries of this state as heretofore or hereafter established, whether such waters or lands are tidal or nontidal. [1967 c.421 Â§98 and 1967 c.616 Â§13; 1969 c.594 Â§31; 1991 c.217 Â§3; 2003 c.253 Â§20]

Â Â Â Â Â  274.010 [Amended by 1961 c.619 Â§41; renumbered 274.885]

Â Â Â Â Â  274.015 Determination of ordinary high and low water. For purposes of this chapter, when the lines of ordinary high or low water cannot be determined by survey or inspection, then such lines shall be determined by the use of the annual mean high or mean low water for the preceding year. [1967 c.421 Â§99]

Â Â Â Â Â  274.020 [Renumbered 274.890]

Â Â Â Â Â  274.025 Jurisdiction over submersible and submerged lands generally. (1) The title to the submersible and submerged lands of all navigable streams and lakes in this state now existing or which may have been in existence in 1859 when the state was admitted to the Union, or at any time since admission, and which has not become vested in any person, is vested in the State of Oregon. The State of Oregon is the owner of the submersible and submerged lands of such streams and lakes, and may use and dispose of the same as provided by law.

Â Â Â Â Â  (2) No person shall acquire any right, title or interest in or to the submersible and submerged lands of any such navigable lakes, or any part thereof, by reliction or otherwise, or by reason of the lowering or drainage of the waters of such lakes, except as provided by statute. [Formerly 274.420]

Â Â Â Â Â  274.029 [1973 c.496 Â§1; 1977 c.471 Â§1; 1981 c.219 Â§1; repealed by 1983 c.566 Â§1]

Â Â Â Â Â  274.030 [Amended by 1961 c.619 Â§42; renumbered 274.895]

Â Â Â Â Â  274.031 [Formerly 274.034; 1981 c.219 Â§2; repealed by 1983 c.566 Â§1]

Â Â Â Â Â  274.032 [1977 c.471 Â§2; repealed by 1983 c.566 Â§1]

Â Â Â Â Â  274.034 [1973 c.496 Â§2; 1977 c.637 Â§1; renumbered 274.031]

Â Â Â Â Â  274.035 [Formerly 274.570; repealed by 1969 c.594 Â§63]

NAVIGABILITY OF STREAMS

Â Â Â Â Â  274.036 Status of channel of Willamette River; approval of dam; state not obligated to maintain river location. The Willamette River at mile 176.5 has been returned to its pre-1971 channel. The Legislative Assembly finds that in the interests of the stateÂs ownership in the bed of the Willamette River and protecting the public rights of navigation, fisheries, recreation and wildlife habitat, the river at that point should be allowed to remain at its present location. The Legislative Assembly further finds that the construction of the dike at river mile 176.5 which returned the river to its pre-1971 channel is hereby approved as being in accordance with the intent and purposes of ORS 780.010. Nothing in this section is intended to imply a continuing obligation by the state to maintain the river in any location or waive the requirements of ORS 196.600 to 196.905. [1975 c.412 Â§2]

SUBMERSIBLE LANDS

(Sale or Lease)

Â Â Â Â Â  274.040 Sale or lease of submersible lands; easements; occupation for water works. (1) Except as provided in ORS 274.043 (1) to (3), in ORS 274.085 for leases of submersible lands acquired as an investment for the Common School Fund, in ORS 274.530 (1) for leases of submersible lands of less than one yearÂs duration, in ORS 274.530 (3) for licenses of less than three yearsÂ duration and in subsections (2) and (3) of this section, submersible lands owned by the State of Oregon may be leased only to the highest bidder, bidding at least the minimum amount designated by the Department of State Lands under subsection (6) of this section for the lease of any such lands, after being advertised not less than once each week for two successive weeks in one or more newspapers of general circulation in the county in which the lands are situated. However, any owner of lands abutting or fronting on such submersible lands shall have the preference right to lease the lands unless the submersible lands are occupied by a person claiming the right of occupancy under a conveyance recorded before January 1, 1981, from the present owner or predecessor in interest of lands abutting or fronting the submersible lands. If so, the occupant of the submersible lands shall have the preference right to lease the lands. An easement or license related to utility service on the submersible lands does not establish a preference right under this subsection. The lands shall be leased for the amount designated by the department under subsection (6) of this section as the minimum amount for the lease of any such lands. The preference provided in this subsection applies to any lease of submersible land for one year or more offered or issued under ORS 274.530. The preference provided in this subsection does not apply to any lease offered or issued by the department under ORS 274.705 to 274.860.

Â Â Â Â Â  (2) Submersible lands owned by the State of Oregon that are determined by the State Land Board to be available for sale may be sold only to the highest bidder, after being advertised not less than once each week for two successive weeks in one or more newspapers of general circulation in the county in which the lands are situated. However:

Â Â Â Â Â  (a) No such lands shall be sold for less than for a fair appraised value as determined by an appraiser appointed by the department.

Â Â Â Â Â  (b) All sales of such submersible lands shall be approved by the State Land Board.

Â Â Â Â Â  (c) Any owner of lands abutting or fronting on such submersible lands shall have the preference right to purchase such lands for the fair appraised value provided that the sale of such lands be approved by the State Land Board.

Â Â Â Â Â  (3)(a) The department may grant, to any person holding a permit from the Water Resources Director authorizing the impoundment for beneficial use of the waters of any lake or stream, easements over submersible lands for flowage and storage of waters, and for the construction, maintenance and operation of any structures or facilities necessary for the use of the water under the terms of the permit upon payment of just compensation by the grantee.

Â Â Â Â Â  (b) In addition to the authority of the department under paragraph (a) of this subsection to grant easements over submersible lands, a person holding a water right permit, water right certificate, proposed or final order approving a water right permit or court decree evidencing a water right may occupy state-owned submersible lands for the construction, maintenance and operation of any structure or facility necessary for the use of water if the proposed use under the permit, certificate, order or decree is for irrigation or domestic use. The department may not charge for the occupation of state-owned submersible lands pursuant to this paragraph, nor may the department require that a person obtain written documentation to substantiate the permission granted under this paragraph. Upon request by the Department of State Lands, the Water Resources Department shall provide information to the Department of State Lands regarding any change of use of the water right. A person may continue to occupy state-owned submersible lands pursuant to this paragraph until:

Â Â Â Â Â  (A) The water right permit is canceled pursuant to ORS 537.260;

Â Â Â Â Â  (B) The water right is canceled pursuant to ORS 540.641; or

Â Â Â Â Â  (C) The water is no longer being applied to irrigation or domestic use.

Â Â Â Â Â  (c) An easement or the permission granted under this subsection may not be construed to be a sale or lease of the submersible lands within the meaning of subsections (1) and (2) of this section.

Â Â Â Â Â  (d) A person granted an easement or permission to use or occupy state-owned submersible lands under this subsection shall indemnify and hold harmless the state from all liability and claims arising from or attributable to the use or occupation.

Â Â Â Â Â  (4) All easements or the permission granted pursuant to subsection (3) of this section shall be subject to conditions that will ensure the safety of the public and the preservation of economic, scenic and recreational values and to lawful rules promulgated by state agencies affected by the activities of the grantee.

Â Â Â Â Â  (5) Nothing in this section affects the provisions of ORS 509.505, 509.510, 511.606 to 511.806, 622.270 or 622.320 to 622.350.

Â Â Â Â Â  (6) The Department of State Lands shall designate the minimum acceptable amount for the lease of any submersible lands otherwise authorized by law, other than any lease offered or issued by the department under ORS 274.705 to 274.860.

Â Â Â Â Â  (7) For the purpose of sale, the value of state-owned submersible lands shall be determined by an appraiser appointed by the department.

Â Â Â Â Â  (8) The act of any person entering into an agreement with the department under this section or ORS 274.530 for the lease of submersible lands shall not be considered a waiver by such person of any claim of ownership in the submersible lands described in the agreement. [Amended by 1961 c.37 Â§1; subsection (3) enacted as 1961 c.37 Â§2; 1967 c.421 Â§104; 1969 c.594 Â§32; subsection (4) enacted as 1969 c.675 Â§17; 1975 c.547 Â§1; 1975 c.765 Â§2; 1979 c.793 Â§3; 1981 c.158 Â§1; 1981 c.432 Â§1; 1991 c.217 Â§5; 1995 c.113 Â§2; 2003 c.350 Â§1]

Â Â Â Â Â  274.042 [1979 c.793 Â§2; repealed by 1991 c.521 Â§1 (274.043 (1) to (3) enacted in lieu of 274.042)]

Â Â Â Â Â  274.043 Exemptions from leasing requirements. (1) A privately owned float or dock occupying an area of 200 square feet or less is exempt from the leasing requirements of ORS 274.040 if:

Â Â Â Â Â  (a) The structure belongs to the immediately adjacent riparian landowner; and

Â Â Â Â Â  (b) The float or dock is uncovered, unenclosed and open on all sides.

Â Â Â Â Â  (2) A privately owned float or dock constructed prior to September 29, 1991, and exempted under ORS 274.042 (1989 Edition) is exempt from the provisions of ORS 274.040.

Â Â Â Â Â  (3) The Department of State Lands may, by rule, provide for additional exemptions to the leasing requirements of ORS 274.040.

Â Â Â Â Â  (4) Any float or dock described in subsections (1) to (3) of this section shall be registered with the department. [Subsections (1) to (3) enacted as 1991 c.521 Â§2 in lieu of 274.042; subsection (4) enacted as 1991 c.521 Â§6]

Â Â Â Â Â  274.045 [Subsection (1) of 1965 Replacement Part enacted as 1961 c.703 Â§9; subsection (2) of 1965 Replacement Part enacted as 1961 c.619 Â§35; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  274.050 [Renumbered 273.900]

(Harbor Improvements)

Â Â Â Â Â  274.060 Regulation of harbor improvements; oyster beds; public easement in submersible lands. (1) Nothing in ORS 274.040 prevents the Legislative Assembly from providing for regulation of the building of wharves or other improvements in any bay, harbor or inlet of this state, subject to ORS 780.060, or grants the exclusive right to any person to use the natural oyster beds of this state.

Â Â Â Â Â  (2) The grantee of any submersible lands under ORS 274.040 shall hold the same subject to the easement of the public, under the provisions and restrictions of law, to enter thereon and remove oysters and other shell fish therefrom. [Amended by 1967 c.421 Â§105; 1969 c.594 Â§Â§33,33a]

Â Â Â Â Â  274.065 [1965 c.368 Â§1; 1967 c.421 Â§114; renumbered 390.710]

Â Â Â Â Â  274.070 [Amended by 1965 c.368 Â§2; 1967 c.421 Â§115; renumbered 390.720]

Â Â Â Â Â  274.075 [1961 c.36 Â§Â§1,2,3,4; 1967 c.421 Â§116; 1969 c.594 Â§34; repealed by 1969 c.601 Â§30]

Â Â Â Â Â  274.080 [Amended by 1955 c.257 Â§1; 1965 c.368 Â§3; 1967 c.421 Â§117; repealed by 1969 c.601 Â§30]

(Common School Fund Investments)

Â Â Â Â Â  274.085 Acquisition for Common School Fund investment authorized; lease of lands. Whenever it appears to the State Land Board to be prudent and to the financial benefit of the Common School Fund, the State Land Board may acquire as an investment for the Common School Fund any parcel of land, whether or not submerged, and submersible lands or formerly submerged and submersible lands. The consideration for such acquisition may be an exchange of other lands under the jurisdiction of the State Land Board including submerged and submersible lands or formerly submerged and submersible lands or cash or a combination of such lands and cash. In leasing any lands acquired as an investment for the Common School Fund, the board may use negotiation, competitive bidding, solicitation of proposals or whatever procedure or combination of procedures the board determines will maximize the financial benefit to the Common School Fund. The board may determine on a case-by-case basis what notice, publication or bidding procedures, if any, it wishes to use in implementing its authority under this section. [1979 c.546 Â§1; 1981 c.158 Â§2]

Â Â Â Â Â  Note: 274.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 274 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  274.090 [Amended by 1959 c.237 Â§1; 1965 c.368 Â§4; 1967 c.421 Â§118; renumbered 390.730]

Â Â Â Â Â  274.100 [Amended by 1965 c.368 Â§5; 1967 c.421 Â§119; renumbered 390.740]

Â Â Â Â Â  274.110 [Amended by 1967 c.421 Â§120; renumbered 390.750]

Â Â Â Â Â  274.120 [Renumbered 273.902]

Â Â Â Â Â  274.130 [Renumbered 273.903]

DRAINAGE AND RECLAMATION

Â Â Â Â Â  274.205 Definition for ORS 274.210 to 274.290. As used in ORS 274.210 to 274.290, ÂreclamationÂ includes, but is not limited to, irrigation. [1969 c.594 Â§36]

Â Â Â Â Â  274.210 Authority of department to contract for drainage and reclamation of certain lands. The Department of State Lands on behalf of the State of Oregon may enter into contracts for:

Â Â Â Â Â  (1) The drainage of submersible and submerged lands adjoining or underlying any lakes, marshes or swamps in this state, or for the drainage of that part which is in this state of submersible and submerged lands adjoining or underlying any lake, marsh or swamp lying partly in this state and partly in another state, and for the reclamation of any such lands; and

Â Â Â Â Â  (2) The sale or disposal of such drained and reclaimed lands as provided for in ORS 274.210 to 274.260. [Amended by 1967 c.421 Â§121; 1969 c.594 Â§37; 2001 c.104 Â§82]

Â Â Â Â Â  274.220 Applications for drainage and reclamation of lands. (1) Any person desiring to enter into a contract to drain submersible and submerged lands under ORS 274.210 to 274.260 and reclaim such lands shall file with the Department of State Lands an application.

Â Â Â Â Â  (2) The applicant, at the expense of the applicant and without any cost or charge to the state, shall make the necessary surveys and prepare a map of the lands proposed to be reclaimed. The map shall exhibit a plan showing the area that is submersible or submerged and the mode of the contemplated drainage and reclamation, and shall be accompanied by a list of the lands proposed to be drained, with sufficient description to identify the lands in accordance with rules promulgated by the department.

Â Â Â Â Â  (3) The application shall contain an estimate of the cost of the construction of the proposed system of drainage and reclamation. [Amended by 1967 c.421 Â§122; 1969 c.594 Â§38]

Â Â Â Â Â  274.230 Investigation and report by Water Resources Director; terms of contract; bond. (1) Upon receipt of the application, map and plan of drainage and reclamation under ORS 274.220, the Department of State Lands may require the Water Resources Director to make an investigation and report at the expense of the applicant. If the project appears feasible and desirable and such applicant responsible, the department may enter into a contract with the applicant for construction of the drainage and reclamation works.

Â Â Â Â Â  (2) The applicant shall agree:

Â Â Â Â Â  (a) To drain the submersible and submerged lands substantially in accordance with the plans set forth in the contract;

Â Â Â Â Â  (b) To make such proofs of reclamation as are required by the department;

Â Â Â Â Â  (c) To pay all costs incident to the contract and making of the proof and any other expense connected therewith;

Â Â Â Â Â  (d) That work will be commenced upon the ditches or other works necessary for such drainage and reclamation at a time fixed by the department and agreed upon in the contract;

Â Â Â Â Â  (e) That by the end of the first year after the time fixed in the contract for beginning such work, 10 percent of the necessary expenditure will be made; and

Â Â Â Â Â  (f) That this work will be prosecuted with due diligence until complete and the required proof of reclamation is made.

Â Â Â Â Â  (3) The department shall require a bond subject to its approval in any sum it finds necessary to insure the faithful performance of the contract. [Amended by 1967 c.421 Â§123; 1969 c.594 Â§39]

Â Â Â Â Â  274.240 Performance by contractor; disposal of lands; rules. (1) Immediately upon execution of the contract, the contractor undertaking the drainage and reclamation may enter upon the lands for the purpose of reclaiming the same.

Â Â Â Â Â  (2) The Department of State Lands shall fix the amount to which the contractor is entitled for reclaiming the lands and shall also fix the amount to be paid to the state for such lands. The department may permit the contractor to sell or dispose of the lands at such price and upon such terms as the department may fix in tracts not to exceed 640 acres to any one person under such rules as the department may promulgate governing disposal.

Â Â Â Â Â  (3) Upon proof satisfactory to the department that the amount fixed by the department as due for reclamation and the amount due the State of Oregon has been fully paid, the department shall issue a quitclaim deed for not more than 640 acres to the purchaser of such land. [Amended by 1967 c.421 Â§124; 1969 c.594 Â§40]

Â Â Â Â Â  274.250 Nonperformance; action by department; appeal from decision of department. (1) Upon failure of any parties having contracts with the state for construction of drainage and reclamation works to begin the same within the time specified by the contract, or to complete the same within the time or in accordance with the specifications of the contract, the Department of State Lands shall give such parties written notice of such failure. If the parties have failed to proceed with the work or to conform to the specifications of the contract on or before the 60th day after the sending of such notice, the contract and all work constructed thereunder is forfeited to the state.

Â Â Â Â Â  (2) Upon forfeiture, the department shall immediately give notice once every week for a period of four weeks in some newspaper of general circulation in the county in which the work is situated, and in one newspaper of general circulation in this state, declaring the forfeiture of the contract, and that upon a day stated in the notice proposals will be received at the office of the department for the purchase of incomplete works and for the completion of the contract, the time for receiving such bids to be not earlier than the 60th day after issuance of the last notice of the forfeiture. The sales shall be for cash to the highest responsible bidder. The money received from the sale of the partially completed works under this section shall first be applied to the expenses incurred by the state in their forfeiture and disposal, and any surplus shall be paid into the State Treasury and become a part of the Common School Fund.

Â Â Â Â Â  (3) The contractors may appeal from the decision of the department. The appeal shall be heard in chambers by the circuit court of the district wherein the head works of the drainage system are situated. [Amended by 1967 c.421 Â§125]

Â Â Â Â Â  274.260 Title of riparian owners. (1) The title of owners of land riparian to lakes and ponds drained under ORS 274.210 to 274.260 extends to only so much of the submersible or submerged lands adjoining or underlying such lake or pond which may be reclaimed by such drainage as is required to fill up the fractional subdivision or subdivisions of a section which the owner owns and which are rendered fractional by such lake or pond, and the title of such owner is so limited when the waters of such lake or pond receding, because of such drainage, uncover the submersible or submerged lands adjoining or underlying such lake or pond.

Â Â Â Â Â  (2) This section shall not affect the right of riparian owners to land acquired by natural accretion or reliction because of the gradual and natural recession of the waters of the lake or pond to which the lands of such owners are riparian. [Amended by 1967 c.421 Â§126; 1969 c.594 Â§41]

Â Â Â Â Â  274.270 [Repealed by 1967 c.421 Â§206]

SWAMP AND SUBMERSIBLE LANDS

Â Â Â Â Â  274.280 Surveys and plans for reclamation of lands. In addition to its powers under ORS 274.210 to 274.260, the Department of State Lands may cause reclamation surveys, plans and specifications to be made for the reclaiming of any unsold swamp lands and submersible lands under the control of the department. [Amended by 1967 c.421 Â§127; 1969 c.594 Â§42]

Â Â Â Â Â  274.290 Execution of plan. The Department of State Lands may direct the Water Resources Director to submit an estimate of the probable cost of any survey, plan or specification of any contemplated reclamation project under ORS 274.280. On consideration thereof, if the department finds it to be in the interest of the state, the department shall direct the Water Resources Director to cause such survey and plans and specifications to be made and prepared. Upon receipt thereof the department may proceed under the plan to the extent and in such manner as it considers advisable. [Amended by 1967 c.421 Â§128]

Â Â Â Â Â  274.300 [Amended by 1967 c.421 Â§22; renumbered 273.111]

Â Â Â Â Â  274.310 [Amended by 1967 c.421 Â§129; 1969 c.594 Â§14; repealed by 2005 c.755 Â§59]

Â Â Â Â Â  274.355 [1961 c.479 Â§1; 1967 c.421 Â§109; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.360 [1961 c.479 Â§Â§2,3; 1967 c.421 Â§110; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.365 [1961 c.479 Â§Â§4,6; 1967 c.421 Â§111; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.370 [1961 c.479 Â§5; 1967 c.421 Â§112; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.375 [1961 c.479 Â§7; 1967 c.421 Â§113; repealed by 1967 c.567 Â§14]

BEDS OF STREAMS, LAKES AND BAYS

(Ownership)

Â Â Â Â Â  274.400 Definition for ORS 274.400 to 274.412. As used in ORS 274.400 to 274.412, ÂboardÂ means the State Land Board. [1995 c.471 Â§2]

Â Â Â Â Â  274.402 Exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterway. (1) The State Land Board has exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterways on behalf of the State of Oregon.

Â Â Â Â Â  (2) The board shall not in any manner assert title to submerged or submersible lands in any waterway in this state unless either:

Â Â Â Â Â  (a) A court having jurisdiction to determine title to real property in Oregon has determined that the waterway or part of the waterway is navigable and that determination is final; or

Â Â Â Â Â  (b) The board has made a declaration under ORS 274.406 that contemplates the assertion of such title. [1995 c.471 Â§3]

Â Â Â Â Â  274.404 Administrative determination of navigable waterway; rules; procedure. (1) On or before July 1, 1996, the State Land Board shall adopt by rule a procedure that is consistent with ORS 274.400 to 274.412 by which the board and the Department of State Lands shall make a final administrative determination as to whether a waterway or part of a waterway is navigable, and if so, the extent of the interest claimed by the State of Oregon in the navigable portion of the waterway.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall incorporate the following procedures that the board and the department shall follow:

Â Â Â Â Â  (a) The board may direct the department to make a determination of navigability if there is sufficient economic justification or if there is a broad and substantial public interest. If the board so directs, the department shall conduct a study to make the determination.

Â Â Â Â Â  (b) The department shall provide prompt public notice to affected property owners that the department is beginning the study.

Â Â Â Â Â  (c) Upon completion of a study directed under paragraph (a) of this subsection, the department shall prepare and submit to the board a draft report setting forth the departmentÂs findings and conclusions as to whether the waterway or part of the waterway under study is navigable and, if so, the extent of the State of OregonÂs interest in the waterway or part of the waterway.

Â Â Â Â Â  (d) The department shall provide appropriate prior public notice to affected property owners and other interested parties concerning the draft report. The notice shall provide an opportunity for a public hearing in the area of the affected waterway and an opportunity for the public to submit written comments on the draft report and to submit testimony or other evidence concerning the navigability of the affected waterway or part of the waterway or the State of OregonÂs interest in the waterway or part of the waterway.

Â Â Â Â Â  (e) Following the public hearing, the board may adopt the draft report submitted by the department if substantial evidence in the record supports the reportÂs findings and conclusions, or the board may refer the report to the department for further action as determined by the board. [1995 c.471 Â§4]

Â Â Â Â Â  274.406 Declaration of stateÂs claim; effect. (1) Upon the adoption of a report by the State Land Board under ORS 274.404 (2)(e), the board shall declare the nature and extent of the stateÂs claim to any interest that remains or is vested in the State of Oregon with respect to any land or waterway described in the report.

Â Â Â Â Â  (2) Except as it may be modified upon review pursuant to ORS 274.412, a declaration made by the board pursuant to subsection (1) of this section shall be binding upon the State of Oregon with respect to the interest, if any, of the State of Oregon in any land or waterway described in the declaration.

Â Â Â Â Â  (3) Nothing contained in this section is intended to affect the ability of a court of competent jurisdiction to make a determination with respect to a private claim to or interest in real property. [1995 c.471 Â§5]

Â Â Â Â Â  274.408 Public notice of claim; content. Immediately following a declaration made by the State Land Board pursuant to ORS 274.406, the board shall:

Â Â Â Â Â  (1) Cause reasonable public notice of the declaration to be given to interested parties. The notice shall:

Â Â Â Â Â  (a) Describe the land or waterway affected and the nature and extent of the stateÂs claim. Such notice need not describe the land or waterway in legal terms, but by the use of common descriptions or maps shall be designed to identify the land or waterway in a manner intelligible to the layperson and useful in establishing the exact location of the state claim in relation to existing legal descriptions.

Â Â Â Â Â  (b) Advise that any person aggrieved by the declaration may seek judicial review of the declaration pursuant to ORS 274.412.

Â Â Â Â Â  (2) Send to each owner of record of land described in the declaration a copy of the declaration made with respect to the land and a statement advising such owner that any aggrieved party may seek judicial review of the declaration pursuant to ORS 274.412. [1995 c.471 Â§6]

Â Â Â Â Â  274.410 [Renumbered 274.525]

Â Â Â Â Â  274.412 Judicial review of declaration of stateÂs claim. Any person who is aggrieved by a declaration of the State Land Board made pursuant to ORS 274.406 may seek judicial review of the declaration in the manner provided in ORS chapter 183 for judicial review of final orders in other than contested cases. For purposes of ORS 183.484 (2), the date three days after the date of mailing of notice under ORS 274.408 (2) shall be considered the date the order is served on the owner. [1995 c.471 Â§7]

Â Â Â Â Â  274.420 [Amended by 1967 c.421 Â§100; renumbered 274.025]

Â Â Â Â Â  274.425 Definition for ORS 274.430 to 274.520. As used in ORS 274.430 to 274.520, Âmeandered lakeÂ means a lake wholly or partly within this state that has been meandered by the United States surveys. [1967 c.421 Â§131]

Â Â Â Â Â  274.430 State ownership of meandered lakes; status as navigable and public waters. (1) All meandered lakes are declared to be navigable and public waters. The waters thereof are declared to be of public character. The title to the submersible and submerged lands of such meandered lakes, which are not included in the valid terms of a grant or conveyance from the State of Oregon, is vested in the State of Oregon.

Â Â Â Â Â  (2) ORS 274.430 to 274.450 shall not apply to any nonnavigable lakes lying within the boundaries of any duly organized and incorporated drainage district which was in existence on January 1, 1921.

Â Â Â Â Â  (3) Nothing in this section impairs the title of any upland or riparian owner to or any vested rights in land which was added prior to May 25, 1921, by natural accretion or reliction to the lands of such upland owner. [Amended by 1967 c.421 Â§132]

Â Â Â Â Â  274.440 Acquisition of future rights to meandered lakes denied; extension of riparian ownership; lands overflowed by high water. (1) There are no vested rights in or to any future accretion or reliction to the lands of any upland or riparian owner on any meandered lake. No person shall acquire any right, title or interest in or to the submerged or submersible lands of any such lakes, or any part thereof, by reliction, accretion or otherwise, or by reason of the lowering or drainage of the waters of such lakes, except as provided by statute.

Â Â Â Â Â  (2) Upon drainage of meandered lakes, the title of owners of land riparian to such lakes drained under any law shall extend to so much of the submersible and submerged lands reclaimed by such drainage as is required to fill out the least fractional subdivision or subdivisions of any section owned by such riparian owners and which is rendered fractional by the meander line of such lake; and the title of such owners shall be so limited when the receding lake waters, because of such drainage, uncover the submersible and submerged lands. Where by reason of natural accretion or reliction such fractional subdivision or subdivisions of such upland owners were filled out thereby prior to May 25, 1921, such upland owners shall hold to the line of such lands as extended by the natural accretion or reliction.

Â Â Â Â Â  (3) Submersible and submerged lands covered at ordinary high water at ordinarily recurring seasons by the waters of meandered lakes, or from which the waters of any such lakes have not at ordinarily high water permanently receded, are not considered to be accreted or relicted lands, but the same and all accretions and relictions occurring or formed over any of the lands of the State of Oregon, as provided by ORS 274.430, are the property of the State of Oregon, and may be by it leased, sold or managed in the manner provided by law. [Amended by 1967 c.421 Â§133]

Â Â Â Â Â  274.450 Acquisition of riparian rights by department. The Department of State Lands may acquire by purchase, gift, condemnation or otherwise, any riparian rights which may, by any court of competent jurisdiction, be held to be owned by or vested in any upland or riparian owner on any meandered lakes, and may institute such suits or actions as may be necessary in such condemnation proceedings. [Amended by 1967 c.421 Â§134]

Â Â Â Â Â  274.460 SettlerÂs and riparian ownerÂs preferential right to purchase land within meander lines. All persons qualified to become entrymen and to secure land patents under the homestead laws of the United States and who prior to January 1, 1921, in good faith settled upon lands within the meander lines of lakes returned as navigable by the United States surveys and who, on January 1, 1921, by reason of settlement, cultivation and improvements on any such lands would be entitled to patent from the United States if such lands were open or subject to homestead entry are given a preference right to purchase from the State of Oregon such lands so settled upon by them, not exceeding 160 acres for any one person, upon such terms and at such prices and within such times as shall be fixed by the Department of State Lands. However, owners of the upland bordering upon such ordinary high water mark have a preference right to purchase, at the best price bid, state lands described in ORS 274.430 and riparian to their lands, and not exceeding 160 acres, in addition to the lands granted them by ORS 274.430 and 274.440. [Amended by 1967 c.421 Â§135]

Â Â Â Â Â  274.470 SettlerÂs right to deed to land within meander lines; preferential right to additional land; tacking by successive settlers. (1) Any person who in good faith settled upon lands within the meander lines of any meandered lake and who, on January 1, 1921, actually resided thereon, who maintained residence thereon for at least five years immediately prior to such date, and who complied with the requirements of settlement, residence, cultivation and improvement, specified for homestead entrymen under the homestead laws of the United States, and which would be sufficient to acquire title by patent if such lands were subject to homestead entry by qualified entrymen, upon proof of such facts to the satisfaction of the Department of State Lands:

Â Â Â Â Â  (a) Is entitled to a deed from the state, conveying and granting such lands not exceeding 160 acres without cost; and

Â Â Â Â Â  (b) Has a preferential right to purchase from the State of Oregon 160 acres of additional lands, chiefly valuable for agricultural purposes.

Â Â Â Â Â  (2) Any person who did not reside on any lands described in subsection (1) of this section for five years immediately prior to January 1, 1921, but who purchased the improvement or possessory rights or claims of a prior occupant, and whose residence and possession when tacked to that of such prior occupant extended for a period of not less than five years immediately prior to such date, shall have a preferential right to purchase such lands, not exceeding 160 acres, the price of which shall be fixed without reference to the value of the improvements thereon. [Amended by 1967 c.421 Â§136]

Â Â Â Â Â  274.480 Rights of riparian owners on Malheur and Mud Lakes. The owners of lands riparian to Malheur and Mud Lakes, in Harney County, Oregon, shall be granted title to so much of the lands within the meander lines of such lakes as is required to fill out the least fractional subdivision or subdivisions of any section owned by such upland owners, and which is rendered fractional by the meander line of such lakes, in addition to the rights recognized by ORS 274.430 to 274.460 to any natural accretion or reliction added to the lands of such upland owners prior to May 24, 1923. Owners of any upland bordering upon such meander lines shall have a preferential right to purchase, in addition, 160 acres of such state lands, chiefly valuable for agricultural purposes. [Amended by 1967 c.421 Â§137]

Â Â Â Â Â  274.490 Settlement of conflicting preferential rights. Settlers within the meander line of any meandered lake have the first preferential right, and the Department of State Lands shall, so far as practicable, work out the various preferential rights by securing to each, all the lands which would be most advantageously used by such several persons. In case of conflict, the department shall give the parties a reasonable time in which to agree, and if they cannot agree, the department shall decide the matter and make conveyances as it considers equitable, and its decision in the matter shall be final. The department shall fix the time within which such preferential rights shall be exercised. [Amended by 1967 c.421 Â§138]

Â Â Â Â Â  274.500 Conveyance of compact area; prices; maximum acreage. (1) All of the lands referred to in ORS 274.470 and 274.480 granted or conveyed by the state, shall be granted and conveyed in a reasonably compact area, to be determined by the Department of State Lands.

Â Â Â Â Â  (2) All sales of such state lands shall be at prices fixed by the department, and no more than 320 acres shall be sold or conveyed to any one person. [Amended by 1967 c.421 Â§139]

Â Â Â Â Â  274.510 Lake bed lands claimed by the United States. (1) If the federal government claims title or interest in any lands referred to in ORS 274.470 or 274.480 the same shall not be conveyed or otherwise disposed of, or preferential right therein accrue until such claim is settled. The Department of State Lands may enter into such agreements with the federal government affecting such lands as it deems best in the interest of the public, and make such deeds and conveyances to the United States in consideration of the issuance of such patents by the United States to the State of Oregon of such lands within the meander lines of any such lakes as the department and the federal government agree.

Â Â Â Â Â  (2) Nothing in this section is a recognition of any title or interest in the United States within the meander lines of any meandered lake to any lands or waters of any such lake prior to the execution and delivery of a deed or conveyance from the State of Oregon as provided for in this section.

Â Â Â Â Â  (3) In carrying out such agreements the department may utilize the proceeds from the sale of such lands in which title or interest is claimed by the federal government. This section does not authorize the department or any other state agency to enter into any agreement which will divest any person of any water rights acquired under the laws of this state or otherwise. [Amended by 1967 c.421 Â§140]

Â Â Â Â Â  274.520 Acceptance of deed to lake bed lands as precluding any other claim. Any person who elects to take any deed from the State of Oregon under ORS 274.430 to 274.520 to any lands within the meander lines of a lake takes the same in lieu of any claim to any other lands within the meander line of such lake in which such deeded lands lie, and shall not thereafter maintain in any court any claim to any lands inside the meander line of such lake other than to the lands conveyed to such person by deed from the state under ORS 274.430 to 274.520 or which such person acquires in good faith from a grantee or purchaser from the State of Oregon under such statutes. [Amended by 1967 c.421 Â§141]

Â Â Â Â Â  274.523 [1967 c.421 Â§143; repealed by 1969 c.594 Â§63]

(Removing Materials)

Â Â Â Â Â  274.525 City use of stream bed material. (1) Any city of the State of Oregon bordering on a navigable stream may dredge out and use material from submersible and submerged lands of the stream, owned by the State of Oregon and in front of such city, for the purpose of filling in or reclaiming the submersible lands within such city, under the rules of the Department of State Lands. The consent of the appropriate agency of the United States Government shall be first obtained by such city.

Â Â Â Â Â  (2) Any contractor who has entered into a contract with any such city to fill in or reclaim any of its submersible lands may dredge and use such material in the same manner as may be done by such city. [Formerly 274.410; 1967 c.421 Â§145; 1969 c.594 Â§43]

Â Â Â Â Â  274.530 Lease or license of stream beds for removal of material; rules for measurement of volume removed. (1) The Department of State Lands may, after notice of competitive bidding, and following such competitive bidding, lease or license submersible and submerged lands of navigable streams owned by the State of Oregon for the purpose of removing material therefrom. Competitive bid requirements may be waived for leases of less than one yearÂs duration. No lease shall be made for a lump sum but only on a basis of the price per cubic yard or ton for the material removed.

Â Â Â Â Â  (2) The department may prescribe by rule the manner in which the volume in cubic yards or the weight in tons for the material removed shall be determined.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the department may enter into a license for the removal of material from submersible and submerged lands of navigable streams owned by the State of Oregon based on a competitive market rate that reflects fair market value.

Â Â Â Â Â  (4) The department shall, prior to any competitive bidding notice, establish prebid qualifications that include but are not limited to the following:

Â Â Â Â Â  (a) The minimum yardage amount of material that must be removed for each year for which the lease is valid.

Â Â Â Â Â  (b) Evidence that all bidders have an established market, as provided by each bidder. [Amended by 1961 c.509 Â§2; 1961 c.676 Â§3; 1967 c.421 Â§144; 1967 c.567 Â§Â§15, 15a; 1971 c.509 Â§1; 1995 c.113 Â§1]

Â Â Â Â Â  274.540 [Amended by 1953 c.181 Â§2; 1961 c.509 Â§3; 1961 c.676 Â§4; 1967 c.421 Â§45; renumbered 273.225]

Â Â Â Â Â  274.550 Removal of material without payment of royalties; eligible material and uses. (1) A person may remove material from submersible and submerged lands owned by the State of Oregon without payment of royalties to the Department of State Lands if the material is:

Â Â Â Â Â  (a) Removed for channel or harbor improvement or flood control;

Â Â Â Â Â  (b) Used for filling, diking or reclaiming land owned by the state or any political subdivision as defined in ORS 271.005 and located not more than two miles from the bank of the stream;

Â Â Â Â Â  (c) Used for the creation, maintenance or enhancement of fish or wildlife habitat;

Â Â Â Â Â  (d) Used for the maintenance of public beaches; or

Â Â Â Â Â  (e) Contaminated with hazardous material, as defined in ORS 466.605, provided that the person gives the department written notice of the removal at least 30 days prior to disposal.

Â Â Â Â Â  (2) A person does not have to pay royalties to the state for the following uses of material, if the person provides at least 30 daysÂ written notice to the department of the intended use:

Â Â Â Â Â  (a) The filling of any property up to an elevation of one foot above the line of ordinary high water of a waterway by a state agency or political subdivision, as defined in ORS 271.005.

Â Â Â Â Â  (b) The material is used solely for a public purpose by a political subdivision, as defined in ORS 271.005.

Â Â Â Â Â  (3) A person may not remove any material from the place it was first deposited or use the material as an article of commerce without providing, prior to the removal of the material, written notification to the department and payment of any royalties for the material as determined by the department.

Â Â Â Â Â  (4) In addition to the purposes enumerated in subsection (1) of this section, any person may take material for the exclusive use of the person to the extent of not more than 50 cubic yards or the equivalent weight in tons in any one year. However, before taking the material, the person shall first notify the department.

Â Â Â Â Â  (5) Upon the removal of material from submersible or submerged lands not exempt from the payment of royalties, royalties in an amount established by the department must be paid to the department.

Â Â Â Â Â  (6) For purposes of this section:

Â Â Â Â Â  (a) ÂArticle of commerceÂ means any material, other than material used for upland disposal or contaminated material put to beneficial use, that is bought, sold or exchanged in any manner for goods or services and that otherwise would have to be acquired from alternative sources.

Â Â Â Â Â  (b) ÂReclaiming landÂ means raising the elevation of a portion of land within a 100-year floodplain to not more than one foot of elevation higher than the highest elevation of the 100-year floodplain, or protecting land otherwise in the 100-year floodplain by the construction of dikes or other flood control improvements. [Amended by 1961 c.149 Â§1; 1961 c.676 Â§5; 1967 c.421 Â§146; 1969 c.594 Â§44; 1971 c.509 Â§3; 1981 c.787 Â§53; 2003 c.465 Â§1]

Â Â Â Â Â  274.560 Lease terms; bond or security; option to lease or purchase forbidden; monthly reports and payments; rules. (1) The Department of State Lands may enter into contract of lease for purposes of ORS 274.525 to 274.590 with such stipulations protecting the interest of the state as the department may require, and may require a bond with a surety company authorized to transact a surety business in this state, as surety, or other form of security, to be given by the lessee for performance of such stipulations, and providing for forfeiture for nonpayment or failure to operate under the contract. No contract shall be entered into giving any person an option of leasing or purchasing the property of the State of Oregon. The lessee in all such contracts shall report monthly to the department the amount of material taken under the contract and pay to the department the amount of royalty thereon provided in the contract.

Â Â Â Â Â  (2) The department shall adopt rules to establish criteria to determine when security is required. [Amended by 1965 c.375 Â§1; 1967 c.421 Â§147; 1969 c.594 Â§45; 1991 c.264 Â§1]

Â Â Â Â Â  274.570 [Amended by 1967 c.421 Â§106; renumbered 274.035]

Â Â Â Â Â  274.580 [Amended by 1961 c.509 Â§4; 1967 c.421 Â§46; renumbered 273.231]

Â Â Â Â Â  274.590 Cooperation with Washington authorities respecting removal of material from bed of Columbia River. The Department of State Lands shall cooperate with the proper authorities of the State of Washington in contracting for, receiving and collecting royalties or other revenues for the taking of material from the submersible and submerged lands of the Columbia River and enter into such agreements as may be advisable or necessary with such officers of the State of Washington for the division of such royalties. [Amended by 1967 c.421 Â§148]

Â Â Â Â Â  274.600 [Amended by 1967 c.33 Â§1; 1967 c.421 Â§47; 1967 c.567 Â§16; renumbered 273.235]

Â Â Â Â Â  274.605 [Amended by 1967 c.421 Â§48; renumbered 273.241]

EXPLORATION FOR MINERALS

Â Â Â Â Â  274.610 Contracts for exploration for hard minerals prohibited; scientific research not prohibited. (1) The Department of State Lands shall not enter into contracts for governmental or private development or exploration for hard minerals on state-owned submersible and submerged lands within the territorial sea and navigable bays that are subject to the jurisdiction of the department.

Â Â Â Â Â  (2) Nothing in this section shall be considered to prohibit scientific research conducted by or on behalf of an academic institution or a government agency.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âhard mineralsÂ includes but is not limited to natural deposits or mineral sources of gold, silver, copper, lead, iron, manganese, silica, chrome, platinum, tungsten and zirconium. ÂHard mineralsÂ does not include oil, gas or sulphur deposits subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂExplorationÂ means any activity the principal purpose of which is to define, characterize or evaluate hard mineral deposits for possible commercial development or production.

Â Â Â Â Â  (b) ÂScientific researchÂ means any activity the principal purpose of which is to improve scientific or technical understanding of earth, ocean or atmospheric processes, hazards and resources and for which the data generated are nonproprietary or public. [1991 c.217 Â§1]

Â Â Â Â Â  Note: 274.610 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 274 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  274.611 [1967 c.421 Â§150; 1987 c.300 Â§1; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.615 [1961 c.703 Â§Â§1,13; 1967 c.421 Â§151; 1987 c.300 Â§2; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.620 [1961 c.703 Â§2; 1965 c.375 Â§2; 1967 c.421 Â§152; 1969 c.594 Â§46; 1987 c.300 Â§3; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.625 [1961 c.703 Â§3; 1967 c.421 Â§153; 1987 c.300 Â§4; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.630 [1961 c.703 Â§4; 1967 c.421 Â§154; 1987 c.300 Â§5; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.635 [1961 c.703 Â§Â§5,8 and 12; 1967 c.421 Â§155; 1987 c.300 Â§6; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.640 [1961 c.703 Â§Â§7,10; 1967 c.421 Â§156; 1987 c.300 Â§8; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.645 [1961 c.703 Â§11; 1967 c.421 Â§157; repealed by 1987 c.300 Â§10]

Â Â Â Â Â  274.650 [1961 c.703 Â§6; repealed by 1967 c.421 Â§206]

TIDAL SUBMERGED AND SUBMERSIBLE LANDS

(General Provisions)

Â Â Â Â Â  274.705 Definitions for ORS 274.705 to 274.860. As used in ORS 274.705 to 274.860, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFilled landsÂ includes submerged and submersible lands reclaimed artificially through raising such lands above the highest probable elevation of the tides to form dry land, by placement of a fill or deposit of earth, rock, sand or other solid imperishable material.

Â Â Â Â Â  (2) ÂGasÂ means all natural gas and all other fluid hydrocarbons not defined as oil in subsection (4) of this section, including condensate originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (3) ÂLeaseÂ means an oil, gas and sulphur lease issued pursuant to ORS 274.705 to 274.860.

Â Â Â Â Â  (4) ÂOilÂ means crude petroleum oil and all other hydrocarbons, regardless of gravity, which are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

Â Â Â Â Â  (5) ÂPerson,Â in addition to the meanings defined by ORS 174.100, includes quasi-public corporations, political subdivisions and governmental agencies and instrumentalities.

Â Â Â Â Â  (6) ÂStructureÂ means any construction works, including but not limited to derricks, pipelines, lines for the transmission and distribution of electricity, telephone lines, wharves, piers, slips, warehouses and units designed to act as groins, jetties, seawalls, breakwaters or bulkheads.

Â Â Â Â Â  (7) ÂTidal submerged landsÂ means lands lying below the line of mean low tide in the beds of all tidal waters within the boundaries of this state as heretofore or hereafter established. [1961 c.619 Â§1; 1967 c.421 Â§158]

Â Â Â Â Â  274.710 Jurisdiction of department over tidal submerged lands; easements; leases for oil, gas and sulphur. (1) The Department of State Lands has exclusive jurisdiction over all ungranted tidal submerged lands owned by this state, whether within or beyond the boundaries of this state, heretofore or hereafter acquired by this state:

Â Â Â Â Â  (a) By quitclaim, cession, grant, contract or otherwise from the United States or any agent thereof; or

Â Â Â Â Â  (b) By any other means.

Â Â Â Â Â  (2) All jurisdiction and authority remaining in the state over tidal submerged lands as to which grants have been or may be made is vested in the department.

Â Â Â Â Â  (3) Notwithstanding ORS 273.551, the department shall administer and control all tidal submerged lands described in subsections (1) and (2) of this section under its jurisdiction, and may lease such lands and submersible lands and dispose of oil, gas and sulphur under such lands and submersible lands in the manner prescribed by ORS 274.705 to 274.860. However, submerged and submersible lands lying more than 10 miles easterly of the 124th West Meridian shall be subject to leasing for oil, gas and sulphur under ORS 273.551, rather than under ORS 274.705 to 274.860.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 274.705 to 274.860, the department may not permit any interference other than temporary interference with the surface of the ocean shore, as defined in ORS 390.615. The department may, however:

Â Â Â Â Â  (a) Grant easements underlying that part of the surface of the ocean shore owned by the state at such times and at such places as the department finds necessary to permit the extraction and transportation of oil, gas or sulphur from state, federal or private lands; and

Â Â Â Â Â  (b) Issue oil and gas leases underlying the ocean shore under the same terms and conditions as provided in ORS 274.705 to 274.860. [1961 c.619 Â§2; 1967 c.421 Â§159; 2005 c.22 Â§197]

Â Â Â Â Â  274.715 Sulphur leases. ORS 274.705 to 274.860 shall apply equally to the exploration and leasing of lands subject thereto for the production of sulphur. [1961 c.619 Â§34; 1967 c.421 Â§160]

Â Â Â Â Â  274.720 Effect of ORS 274.705 to 274.860 on power to make other leases and on jurisdiction of agencies other than department. ORS 274.705 to 274.860 shall not:

Â Â Â Â Â  (1) Affect the power of the Department of State Lands to lease mineral rights, including oil, gas and sulphur underlying state lands other than lands subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (2) Affect the power of the department to lease mineral rights, other than oil, gas and sulphur underlying lands subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (3) Affect any oil, gas and mineral lease issued before August 9, 1961, by any agency, board or commission of the State of Oregon.

Â Â Â Â Â  (4) Deprive this state or any agency or instrumentality thereof of its jurisdiction over matters affecting the public health and safety, including but not limited to the control of air and water pollution. [1961 c.619 Â§Â§36, 37; 1967 c.421 Â§161]

Â Â Â Â Â  274.725 Scope of leases and permits; persons ineligible. (1) Any interests in lands, or lands in fee simple, acquired by the Department of State Lands by purchase, donation, lease condemnation or otherwise, may be made available to any lessee of the state for the purposes contained in ORS 274.705 to 274.860 and upon such terms as may be determined by the department.

Â Â Â Â Â  (2) No permit or lease shall be granted to any person then in violation of any laws or rules applicable to ORS 274.705 to 274.860. [1961 c.619 Â§Â§32, 38,43; 1967 c.421 Â§162]

(Geological and Geophysical Surveys)

Â Â Â Â Â  274.735 Application for survey permit; effect of permit; rules. (1) The Department of State Lands upon application by any person may permit geological, geophysical and seismic surveys, including the taking of cores and other samples for purposes related to exploration for oil, gas and sulphur on lands subject to ORS 274.705 to 274.860. However:

Â Â Â Â Â  (a) Such permits shall be nonexclusive and shall not give any preferential rights to any oil, gas and sulphur lease.

Â Â Â Â Â  (b) The Department of State Lands in consultation with the State Department of Geology and Mineral Industries may grant permission for the taking of cores and other samples.

Â Â Â Â Â  (c) After consultation with the State Fish and Wildlife Commission, the Department of State Lands shall include such rules and regulations in the permit as are necessary to protect the fish and wildlife resources.

Â Â Â Â Â  (2) Each application under this section must contain at least the following information:

Â Â Â Â Â  (a) A description of the areas where the applicant proposes to conduct a survey.

Â Â Â Â Â  (b) The name and address of the applicant.

Â Â Â Â Â  (c) Such other relevant information as the Department of State Lands requires. [1961 c.619 Â§3; 1967 c.421 Â§163; 1987 c.300 Â§9; 2003 c.253 Â§21]

Â Â Â Â Â  274.740 Issuance of survey permit; renewal; reports. (1) Upon compliance of an applicant with ORS 274.735, the Department of State Lands may issue to the applicant a permit to conduct a geological, geophysical and seismic survey, including the taking of cores and other samples, in areas of the lands subject to ORS 274.705 to 274.860 that are described on the permit. The department may prohibit such surveys on any area if, in consultation with the State Department of Geology and Mineral Industries, it determines that a lease, if applied for, should not be granted as to such areas. The Department of State Lands shall include in a permit conditions and payments proper to safeguard the interests of the state.

Â Â Â Â Â  (2) Permits issued under this section may not exceed two years, and may be renewed for like periods upon application to the department and upon showing due compliance with applicable laws and regulations.

Â Â Â Â Â  (3) The department shall require the permittee to provide the State Fish and Wildlife Commission with complete information with respect to the area or areas of proposed operations, type of exploration and a schedule showing the period or periods during which such explorations will be conducted. Such information shall be treated as confidential unless released by the permittee. [1961 c.619 Â§4; 1967 c.421 Â§164; 2003 c.253 Â§22]

Â Â Â Â Â  274.745 Drilling logs and records. (1) Records of drilling conducted by a permittee under ORS 274.740 shall be filed by the permittee with the State Department of Geology and Mineral Industries as prescribed by ORS 520.095.

Â Â Â Â Â  (2) The Department of State Lands may require, as a condition to the issuance of any lease under ORS 274.705 to 274.860, that the lessee make available to the Department of State Lands, or the State Department of Geology and Mineral Industries, upon request, all factual and physical exploration results, logs and records resulting from the operations under the lease. [1961 c.619 Â§5; 1967 c.421 Â§165; 1973 c.794 Â§18]

(Bid Procedure)

Â Â Â Â Â  274.755 Hearing prior to granting lease or easement. (1) Before granting any easement under ORS 274.705 to 274.860, and before offering lands for leasing under ORS 274.705 to 274.860, or whenever any person files a written application with the Department of State Lands requesting that an easement be granted for such lands or that such lands be offered for leasing under ORS 274.705 to 274.860, accompanying the same with the required fee, the department shall hold a public hearing as provided in this section.

Â Â Â Â Â  (2) Before granting an easement or inviting bids on any lands subject to ORS 274.705 to 274.860, the department shall cause written notice describing the area under consideration and other pertinent information to be transmitted to:

Â Â Â Â Â  (a) State Geologist;

Â Â Â Â Â  (b) Director of Transportation;

Â Â Â Â Â  (c) Director of the Department of Environmental Quality;

Â Â Â Â Â  (d) State Fish and Wildlife Director;

Â Â Â Â Â  (e) The applicant, if any, requesting the lease;

Â Â Â Â Â  (f) Prospective applicants or bidders, by publication thereof in two or more publications of general circulation in the oil and gas industry; and

Â Â Â Â Â  (g) The public, by publication thereof once each week for not less than four weeks in a newspaper of general circulation throughout the State of Oregon, and in addition in a newspaper of general circulation in the county in which the lands lie or the county or counties contiguous to the area under consideration for bidding.

Â Â Â Â Â  (3) The notice shall set forth the place of hearing and shall set its time at not earlier than the 20th day after date of the last newspaper publication.

Â Â Â Â Â  (4) Notwithstanding ORS 183.635, hearings under this section may be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 or may be conducted by a hearing officer designated by the State Land Board. An officer or employee of each interested state agency, board or commission named in subsection (2) of this section may question any witnesses appearing in the hearing, and any interested person may offer evidence and otherwise be heard. [1961 c.619 Â§6; 1965 c.375 Â§3; 1967 c.421 Â§166; 1969 c.593 Â§34; 1993 c.741 Â§25; 1999 c.849 Â§Â§57,58; 2001 c.104 Â§Â§83,84; 2003 c.75 Â§31]

Â Â Â Â Â  274.760 Considerations involved in granting lease or easement. After the public hearing the Department of State Lands shall determine whether the granting of an easement or an invitation for bidding to lease the area under consideration would be in the public interest. In such determination the department shall consider whether an easement or a lease or leases of the area under consideration would:

Â Â Â Â Â  (1) Be detrimental to the health, safety, or welfare of persons residing in, owning real property, or working in the neighborhood of such areas;

Â Â Â Â Â  (2) Interfere with the residential or recreation areas to an extent that would render such areas unfit for recreational or residential uses or unfit for park purposes;

Â Â Â Â Â  (3) Destroy, impair or interfere with the aesthetic and scenic values of the Oregon coast, or other affected area;

Â Â Â Â Â  (4) Create any air, water or other pollution;

Â Â Â Â Â  (5) Substantially endanger marine life or wildlife;

Â Â Â Â Â  (6) Substantially interfere with commerce or navigation; and

Â Â Â Â Â  (7) Protect state lands from drainage of oil and gas. [1961 c.619 Â§7]

Â Â Â Â Â  274.765 Publishing offer to lease tidal submerged lands; bids; cash bonus; award of lease; fee. (1) The Department of State Lands may offer to lease lands subject to ORS 274.705 to 274.860 by publication of a notice of its intention to do so, once each week for not less than two weeks in two or more newspapers of general circulation in this state, one of which is published or has general circulation in the county in which the lands lie or county or counties contiguous thereto. The notice shall describe the lands so offered, and shall specify the rate of royalty, including the royalty for sulphur, and the rental, the manner in which bids may be filed with the department, the amount of the deposit that must accompany each bid, and the time and place for filing bids, which time shall not be earlier than the 30th day after the date of last publication of such notice. Further, the notice shall state that the lease will be awarded to the bidder offering the highest cash bonus, and that the form of lease, conditions for bidding and bid form may be obtained from the department upon request.

Â Â Â Â Â  (2) Each bid shall be enclosed in a sealed envelope, shall be on the form provided by the department and shall be accompanied by duplicate lease forms executed by the bidder, and by a certified or cashierÂs check or checks payable to the State of Oregon in the amount fixed by the department, which sum shall be deposited as evidence of good faith and except in the case of the successful bidder shall be returned to the bidder. If the successful bidder fails to pay the balance of the cash bonus bid and the annual rental for the first year not later than the 15th day after the award of the lease, or fails to post any bond required by the lease or the rules in effect at the date of the invitation for bids within the time prescribed, the amount of the deposit shall be forfeited to the state.

Â Â Â Â Â  (3) At the time and place specified in the notice the department shall publicly open the sealed bids and shall award the lease for each parcel to the bidder who, in addition to complying with all of the conditions for bidding, offers the highest cash bonus. The department may, however, reject any or all bids for cause.

Â Â Â Â Â  (4) Following the award of the lease, the payment by the successful bidder of the balance of the cash bonus, the annual rental for the first year, and the fee specified in this section, and the posting of any required bonds, the department shall execute the lease in duplicate on behalf of the state and transmit one counterpart thereof to the lessee. The lease shall become effective as of the date of such execution.

Â Â Â Â Â  (5) The department shall prescribe a reasonable fee to cover the procedures under this section, which shall be paid by the successful bidder. [1961 c.619 Â§27; 1967 c.421 Â§167]

Â Â Â Â Â  274.770 Discriminatory requirements prohibited. In leasing lands subject to ORS 274.705 to 274.860, the Department of State Lands may not discriminate between bidders by requiring drilling from:

Â Â Â Â Â  (1) Upland or littoral drill sites;

Â Â Â Â Â  (2) Sites on filled land, whether contiguous or noncontiguous to the littoral lands or uplands; or

Â Â Â Â Â  (3) Any pier, platform or other fixed or floating structure in, on or over lands subject to ORS 274.705 to 274.860, with respect to which this state or any other owner thereof has consented to use. [1961 c.619 Â§30; 1967 c.421 Â§168]

(Leases)

Â Â Â Â Â  274.780 Conditions in leases and permits; execution; delivery of bonds or contracts to department. (1) The form of lease shall contain, in addition to other provisions deemed necessary and desirable by the Department of State Lands, after consultation with the State Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions, the provisions of ORS 274.780 to 274.860.

Â Â Â Â Â  (2) The form of a permit shall contain, in addition to other provisions deemed necessary and desirable by the Department of State Lands, after consultation with the State Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions, the provisions of ORS 274.785 (3).

Â Â Â Â Â  (3) All leases and other instruments required in carrying out ORS 274.705 to 274.860 shall be executed by the Department of State Lands. All bonds, contracts and other instruments required by ORS 274.705 to 274.860 for the protection of the interests of this state and political subdivisions, persons and property therein shall be executed and delivered to the department. [1961 c.619 Â§Â§9,28; 2003 c.253 Â§23]

Â Â Â Â Â  274.785 Exclusive rights granted by lease; requirement of diligence; maximum area; assignment. (1) The lease shall grant the exclusive right to drill for and produce all oil, gas and sulphur deposits in the leased land and be for a primary term of 10 years and for so long thereafter as oil, gas or sulphur is produced in paying quantities from the leased land, or lessee is diligently conducting producing, drilling, deepening, repairing, redrilling or other necessary lease or well maintenance operations on the leased land or is excused from conducting such operations under the terms of the lease.

Â Â Â Â Â  (2) The maximum area which shall be included in any single lease to any person shall be 13,200 acres.

Â Â Â Â Â  (3) No permit, easement or lease, or any portions thereof shall be assignable without the prior written consent of the Department of State Lands. [1961 c.619 Â§Â§8,10,22; 1963 c.359 Â§1]

Â Â Â Â Â  274.790 Royalties. (1) The Department of State Lands shall specify in the notice described by ORS 274.765 and in the lease the rate of royalty paid under such lease which royalty shall not be less than 12-1/2 percent of gross production, or the value thereof, produced and saved from the leased lands and not used by lessee for operations thereon or for injection therein. Such royalty shall, at the departmentÂs option, be paid in kind or in value, and be computed after an allowance for the actual cost of oil treatment or dehydration of not to exceed five cents per barrel of royalty oil so treated or dehydrated.

Â Â Â Â Â  (2) The royalty for sulphur produced under ORS 274.705 to 274.860 shall not be less than $1 per long ton.

Â Â Â Â Â  (3) The State of Oregon shall have a lien upon all production for unpaid royalties. [1961 c.619 Â§Â§11,12; 1967 c.421 Â§169]

Â Â Â Â Â  274.795 Rents. The Department of State Lands shall specify a rental payable annually in advance of not less than 50 cents for each acre of land subject to the lease at the rental date. After production has been established, rent paid shall be deducted from any royalty due under the terms of a lease during the year for which such rent has been paid. [1961 c.619 Â§13]

Â Â Â Â Â  274.800 Bonds. Sufficient bonding requirements, as determined by the Department of Geology and Mineral Industries, shall be specified to secure to the State of Oregon performance and the faithful compliance by the lessee with the terms of the lease, and further to secure adjacent landowners and the public generally as to all proper claims for damages arising from operations thereunder. [1961 c.619 Â§14]

Â Â Â Â Â  274.805 Drill sites. Unless otherwise determined by the Department of State Lands, each well drilled pursuant to the terms of the lease may be drilled or slant drilled to and into the subsurface of the lands covered by the lease from upland or littoral drill sites owned or controlled by the state or owned by or available to the lessee, or from drill sites located upon any filled lands heretofore or hereafter filled, whether contiguous or noncontiguous to the littoral lands or uplands, or from any pier heretofore or hereafter constructed owned by or available to the lessee and available for such purpose, or from platforms or other fixed or floating structures in, on or over the lands covered by the lease or otherwise available to the lessee. [1961 c.619 Â§16; 1967 c.421 Â§170]

Â Â Â Â Â  274.810 Commencement of drilling; operational requirements. Subject to the lesseeÂs right to surrender, the lessee shall commence operations for the drilling of a well within five years from date of the lease and commence production within three years of discovery of oil, gas or sulphur in paying quantities, unless the Department of State Lands shall have, for cause, granted an extension of time for such act. In addition, the lease shall have such exploratory, drilling and producing requirements as the Department of State Lands in consultation with the Department of Geology and Mineral Industries deems necessary to encourage the exercise of due diligence on the part of lessee. [1961 c.619 Â§20]

Â Â Â Â Â  274.815 Extension of time when wells to be drilled from filled land or structure. If the lessee, as disclosed by information submitted with the bid of the lessee, proposes to drill one or more wells from filled land, whether contiguous or noncontiguous to the littoral lands or uplands, or from any pier or from platforms or other fixed or floating structures to be constructed for such purpose, and if permission from any federal or state agency is legally required in order to construct any such filled lands or structures, the lessee shall be allowed a reasonable time following the execution of the lease within which to secure the necessary permission from such federal and state agencies as shall be legally required, and, upon the securing of such permission, a further reasonable time, determined with regard to the nature of the filled lands or structure or structures to be constructed within which to commence operations for the drilling of such well or wells, and if necessary, the drilling term provided for in ORS 274.810 shall be extended by the Department of State Lands to the date to which the time to commence operations for the drilling of such well or wells has been extended. [1961 c.619 Â§19]

Â Â Â Â Â  274.820 Water contamination or pollution. (1) Avoidable pollution or avoidable contamination of the ocean and of the waters covering lands subject to ORS 274.705 to 274.860, avoidable pollution or avoidable contamination of the beaches or land underlying the ocean or waters covering lands subject to ORS 274.705 to 274.860, or any substantial impairment of and interference with the enjoyment and use thereof, including but not limited to bathing, boating, fishing, fish and wildlife production, and navigation, shall be prohibited, and the lessee shall exercise a high degree of care to provide that no oil, tar, residuary product of oil or any refuse of any kind from any well or works shall be permitted to be deposited on or pass into the waters of the ocean, any bay or inlet thereof, or any other waters covering lands subject to ORS 274.705 to 274.860. However, this section does not apply to the deposit on or passage into such waters of water not containing any hydrocarbons or vegetable or animal matter.

Â Â Â Â Â  (2) For the purposes of this section, Âavoidable pollutionÂ or Âavoidable contaminationÂ means pollution or contamination arising from:

Â Â Â Â Â  (a) The acts or omissions of the lessee or its officers, employees or agents, or

Â Â Â Â Â  (b) Events that could have been prevented by the lessee or its officers, employees or agents through the exercise of a high degree of care. [1961 c.619 Â§18; 1967 c.421 Â§171]

Â Â Â Â Â  274.825 Nonconflicting use of leased lands. The State of Oregon reserves the right to permit reasonable nonconflicting uses, including seismic surveys but excluding core hole drilling, on lands under lease as long as:

Â Â Â Â Â  (1) Such uses do not unreasonably impair or interfere with operations of the lessee; and

Â Â Â Â Â  (2) Requirement is made that the permittee indemnify the lessee against any damage caused by such use. [1961 c.619 Â§21; 1999 c.59 Â§71]

Â Â Â Â Â  274.830 Protecting lands from drainage. The lessee shall at all times proceed with due diligence to protect the leasehold from drainage by wells on lands not owned by the state. [1961 c.619 Â§23]

Â Â Â Â Â  274.835 Conformance to laws and regulations; periodic negotiations. It shall be a continuing condition of such lease that the lessee shall conform to all applicable laws of the State of Oregon and all duly promulgated rules and regulations pursuant thereto in effect at the date of the invitation for bids in pursuance of which the lease was awarded. Periodic mutual negotiations between lessee and lessor may be carried out to make conditions, rules and regulations current as warranted by changes in environment or operational methods. [1961 c.619 Â§26]

Â Â Â Â Â  274.840 Continuation of lease after cessation of production. In the event production on the leasehold shall cease at any time or from time to time, before or after the expiration of the primary term of the lease, the lease shall nevertheless continue in full force and effect if the lessee shall, within six months after the cessation of production or within such longer period of time as the Department of State Lands may authorize, commence and thereafter prosecute with reasonable diligence drilling, deepening, repairing, redrilling or other operations for the restoration of production of oil, gas or sulphur from the leased lands. [1961 c.619 Â§15]

Â Â Â Â Â  274.845 Surrender of lease. The lessee may at any time file with the Department of State Lands a written surrender of all rights under the lease or any portion thereof or any separate or distinct zone or geological horizon or any portion thereof. Such surrender shall be effective as of the date of its filing subject to the continuing obligation of the lessee to pay all rentals and royalties theretofore accrued and to place all wells on the lands or in the zones or horizons surrendered in condition for suspension or abandonment in accordance with the applicable lease terms, regulations and law. Thereupon the lessee shall be released from all obligations under such lease with respect to the lands, zones or horizons surrendered, but no such surrender shall release such lessee from any liability for breach of any monetary obligation of the lease with respect to which such lessee is in default at the time of the filing of such surrender. [1961 c.619 Â§24]

Â Â Â Â Â  274.850 Cancellation of lease; partial retention of leasehold; removal of equipment. The Department of State Lands shall reserve and may exercise the authority to cancel any lease upon which oil, gas or sulphur has not been discovered in paying quantities, upon failure of the lessee after 30 daysÂ written notice and demand for performance to exercise due diligence and care in the prosecution of the prospecting or development work in accordance with the terms of the lease. After discovery of oil, gas or sulphur in paying quantities on lands subject to any lease, such lease may be forfeited and canceled only by appropriate judicial proceedings upon failure of the lessee after 90 daysÂ written notice and demand for performance to comply with any of the provisions of the lease or of laws or regulations applicable thereto and in force at the date of the invitation for bids in pursuance of which the lease was awarded; provided, however, that in the event of any such cancellation, the lessee shall have the right to retain under such lease any and all drilling or producing wells as to which no default exists, together with a parcel of land surrounding each such well and such rights of way through the leased lands as may be reasonably necessary to enable such lessee to drill and operate such retained well or wells. In the event of the cancellation of any lease, the lessee shall have a reasonable time within which to remove all property, equipment and facilities owned or used by the lessee in connection with operations under the lease. [1961 c.619 Â§25]

Â Â Â Â Â  274.855 Restoration of leasehold to original condition. Upon any partial or total termination, surrender or forfeiture of its permit or lease, the Department of State Lands may require that the permittee or lessee, within a reasonable time, restore that portion of the premises that is visible at extreme low tide to substantially its original condition. [1961 c.619 Â§17]

Â Â Â Â Â  274.860 Protection and location of filled lands. Under a lease entered into by the Department of State Lands pursuant to ORS 274.705 to 274.860, the fill constituting filled lands may be retained in place or protected by bulkheads, seawalls, revetments or similar enclosures and may be placed at any location approved by the Department of State Lands, in consultation with the Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions. [1961 c.619 Â§31]

Â Â Â Â Â  274.865 [1961 c.619 Â§29; repealed by 1967 c.421 Â§206]

(Kelp Fields)

Â Â Â Â Â  274.885 Lease of kelp fields. (1) The Department of State Lands may lease submerged lands owned by the State of Oregon for the purpose of harvesting kelp and other seaweed after consultation with the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) The lease may be for a term of not to exceed 50 years and shall provide for the payment to the State of Oregon of a sum to be fixed by the department for all kelp or other seaweed harvested under the lease, to be paid at the end of each year. Not more than 40 miles of coast line shall be leased to one person. [Formerly 274.010; 1967 c.421 Â§172; 1993 c.298 Â§1]

Â Â Â Â Â  274.890 Time allowed lessee for survey and erection of plant; filing copy of survey with department. The first lease issued to an applicant under ORS 274.885 to 274.895 with respect to any submerged lands may allow the applicant six months in which to make a practical survey of the field which the applicant has leased, and another 12 months in which to erect a plant and commence operation. The lessee shall, within six months of the time of obtaining the lease, make or cause to be made a practical survey showing the amount and condition of kelp within the territory described in the lease, and shall file a copy of the survey with the Director of the Department of State Lands within six months. Upon the failure of the lessee so to do, the lease shall be canceled by the Department of State Lands. [Formerly 274.020; 1967 c.421 Â§173]

Â Â Â Â Â  274.895 Removing kelp without lease. Except in the case of a person harvesting or removing less than 2,000 pounds of kelp each year for the purposes of human consumption, no person shall harvest or remove any kelp or other seaweed from any submerged lands owned by the State of Oregon unless the person has first obtained a lease from the Department of State Lands. [Formerly 274.030; 1967 c.421 Â§174]

SUBMERSIBLE, SUBMERGED AND NEW LANDS

Â Â Â Â Â  274.905 Definitions for ORS 274.905 to 274.940. As used in ORS 274.905 to 274.940, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂNew landsÂ means those lands protruding above the line of ordinary high water, whether or not connected with the adjoining or opposite upland or riparian lands on the same side of the body of water, which have been created upon submersible or submerged lands by artificial fill or deposit. ÂNew landsÂ does not include bridges, wharves and similar structures constructed upon submersible or submerged lands by other than artificial fill or deposit.

Â Â Â Â Â  (2) ÂPublic bodyÂ means the State of Oregon or any port organized under the laws of this state or any dock commission of any city of this state. [1963 c.376 Â§1; 1967 c.421 Â§175; 1973 c.328 Â§1]

Â Â Â Â Â  274.910 Application and effect. (1) ORS 274.905 to 274.940 shall not apply to submersible, submerged or new lands fronting upon the Pacific Ocean.

Â Â Â Â Â  (2) The provisions of ORS 274.905 to 274.940 apply to new lands created before, on or after May 28, 1963.

Â Â Â Â Â  (3) Nothing contained in ORS 274.905 to 274.940 shall divest the State of Oregon of its rights to minerals, oil, gas and sulphur. [1963 c.376 Â§Â§2,9; 1967 c.421 Â§176]

Â Â Â Â Â  274.915 Department to lease or dispose of new lands; method. (1) Except as otherwise provided in ORS 274.905 to 274.940, the Department of State Lands may sell, lease or trade submersible or submerged lands owned by the state in the same manner as provided for submersible lands in this chapter or ORS chapter 273.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 274.905 to 274.940, the department may sell, lease or trade new lands created upon submersible or submerged lands owned by the state in the same manner as provided for lands acquired as an investment for the Common School Fund in ORS 274.085 or ORS chapter 273. [1963 c.376 Â§3; 1967 c.421 Â§177; 1969 c.594 Â§47; 1973 c.203 Â§3; 1989 c.64 Â§1]

Â Â Â Â Â  274.920 Creation of new lands upon submersible or submerged lands. No one other than the United States, while engaged in the promotion of navigation, shall artificially create new lands by fill or deposit upon submersible or submerged lands without the approval of the owner of such lands and the owner of the adjoining or opposite upland on the same side of the body of water. [1963 c.376 Â§4; 1973 c.203 Â§7]

Â Â Â Â Â  274.925 Right of public riparian owner to purchase new lands; price determination. (1) Whenever the United States, while engaged in the promotion of navigation, creates new lands upon submersible or submerged lands owned by the state and the adjoining or opposite upland or riparian land on the same side of the body of water is owned by a public body, the public body has the right to purchase the new lands as provided in this section. The public body shall pay to the Department of State Lands for the new lands a sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the public body within one year after the date of the receipt by it of actual notice by the department of the creation of the new lands, the sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and the administrative costs incurred by the department with respect to new lands. If the public body fails to make payment for the new lands as provided in this subsection within one year after the date of such notice, the department may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (2) If a public body and the department cannot agree on the sum to be paid under subsection (1) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the public body, one by the department, and the third by the first two, and their determination shall be final. The cost of the third appraiser shall be borne equally by the public body and the department. [1963 c.376 Â§5; 1965 c.375 Â§4; 1967 c.82 Â§1; 1973 c.203 Â§4]

Â Â Â Â Â  274.929 Right of nonpublic riparian owner to purchase new lands; price determination; applies to certain new lands. (1) Whenever the United States, while engaged in the promotion of navigation, creates new lands upon submersible or submerged lands owned by the state and the adjoining or opposite upland or riparian land on the same side of the body of water is owned by other than a public body, the nonpublic riparian owner has the right to purchase the new lands as provided in this section.

Â Â Â Â Â  (2) A nonpublic riparian owner entitled to purchase the new lands under subsection (1) of this section shall pay to the Department of State Lands for the new lands a sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the nonpublic riparian owner within six months after the date of the receipt by the nonpublic riparian owner of actual official notice by the department of the creation of the new lands, the sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and administrative costs incurred by the department with respect to the new lands. If the nonpublic riparian owner fails to make payment for the new lands as provided in this subsection, the department, after the expiration of the six-month period, may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (3) If a nonpublic riparian owner and the department cannot agree on the sum to be paid under subsection (2) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the nonpublic riparian owner, one by the department, and the third by the first two, and their determination shall be final. The cost of the third appraiser shall be borne equally by the nonpublic riparian owner and the department.

Â Â Â Â Â  (4) Notwithstanding ORS 274.910 (2), this section applies only to new lands created on or after October 5, 1973. [1973 c.203 Â§2]

Â Â Â Â Â  274.930 [1963 c.376 Â§6; 1965 c.375 Â§5; repealed by 1973 c.203 Â§11]

Â Â Â Â Â  274.932 Right of public body to purchase new lands created by it; price determination. (1) Whenever a public body, in accordance with ORS 274.920, creates new lands upon submersible or submerged lands owned by the state, the public body has the right to purchase the new lands as provided in this section. The public body shall pay to the Department of State Lands for the new lands the value of the state-owned submersible or submerged lands upon which the new lands were created immediately prior to the creation of the new lands thereon and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the public body within one year after the date of the receipt by it of actual notice by the department of the creation of the new lands, the value of the state-owned submersible or submerged lands upon which the new lands were created and the administrative costs incurred by the department with respect to the new lands. If the public body fails to make payment for the new lands as provided in this subsection within one year after the date of the notice by the department, the department may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (2) If a public body and the department cannot agree on the value of the state-owned submersible or submerged lands upon which the new lands were created under subsection (1) of this section, the value shall be determined by three appraisers, one appointed by the public body, one appointed by the department and the third appointed by the first two. The determination of the appraisers shall be final. The cost of the third appraiser shall be borne equally by the public body and the department. [1973 c.203 Â§5]

Â Â Â Â Â  274.935 Ownership, by nonpublic owner of submersible or submerged lands, of new lands created thereon. Whenever new lands are created upon submersible or submerged lands owned by other than a public body, such new lands shall be owned by the owner of the submersible or submerged lands upon which the new lands are created. [1963 c.376 Â§8]

Â Â Â Â Â  274.937 Right of individual to purchase new lands created by individual; price determination. (1) Whenever an individual, in accordance with ORS 274.920, creates new lands upon submersible or submerged lands owned by the state, such individual has the right to purchase the new lands as provided in this section. The individual shall pay to the Department of State Lands for the new lands the value of the state-owned submersible or submerged lands upon which the new lands were created immediately prior to the creation of the new lands thereon and a reasonable portion of the private benefit realized from the creation of the new lands as an addition to the adjoining or opposite upland in front of which the new lands were created. The individual shall also pay to the department for the new lands the administrative costs incurred by the department with respect to the new lands. If the individual fails to make payment for the new lands as provided in this subsection within six months after the date of the notice by the department, the department may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (2) If an individual and the department cannot agree on the sum to be paid for new lands under subsection (1) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the individual, one appointed by the department and the third appointed by the first two. The determination of the appraisers shall be final. The cost of the third appraiser shall be borne equally by the individual and the department. [1973 c.203 Â§6]

Â Â Â Â Â  274.940 Reservation of new lands. Notwithstanding ORS 274.905, 274.915 to 274.925, 274.929, 274.932 and 274.937, the Department of State Lands may reserve new lands from sale, transfer or lease where upon notice and hearing it determines that the public interest requires such lands to be preserved for recreation, conservation of fish and wildlife or the development of navigation facilities, but in case of such reservation the adjoining or opposite upland or riparian owner shall be allowed reasonable access across such reserved new lands to navigable water. [1963 c.376 Â§7; 1967 c.421 Â§178; 1973 c.203 Â§8]

FORMERLY SUBMERGED, SUBMERSIBLE LANDS

Â Â Â Â Â  274.960 Definitions for ORS 274.960 to 274.985. As used in ORS 274.960 to 274.985, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Land Board.

Â Â Â Â Â  (2) ÂSubmerged landÂ means land lying below the line of ordinary low water of a body of water in this state.

Â Â Â Â Â  (3) ÂSubmersible landÂ means land lying between the line of ordinary high water and the line of ordinary low water of a body of water in this state. [1973 c.329 Â§2; 2003 c.253 Â§24]

Â Â Â Â Â  274.963 Legislative findings. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Uncertainty exists as to the nature and extent of the stateÂs interest in land formerly submerged or submersible lands within the bed and banks of navigable bodies of water in this state.

Â Â Â Â Â  (b) Such uncertainty causes conflicts in the use and ownership of such land, endangers the rights and titles of landowners and restricts the development of the economic, scenic and recreational potential of such lands.

Â Â Â Â Â  (c) Although the State Land Board and the Department of State Lands are authorized by law to negotiate settlements with respect to the ownership of such lands, action by the State of Oregon to determine and assert its interests, if any, in such lands is necessary for a prompt and orderly resolution of such uncertainty.

Â Â Â Â Â  (2) The Legislative Assembly finds therefore, that it is in the public interest to direct the State Land Board and the Department of State Lands to continue the study of the Willamette River and to conduct studies of the lands formerly submerged or submersible within other navigable bodies of water in this state and, at the conclusion of each such study, to resolve conflicting ownership claims between the state and private owners by asserting interests remaining or vested in the state in such lands. [1973 c.329 Â§1]

Â Â Â Â Â  274.965 Determination of state interest; designation of areas; study deadlines. (1) The State Land Board shall direct the Department of State Lands to determine whether any interest remains or is vested in the State of Oregon with respect to land that was formerly submerged or submersible land within the bed and banks of a navigable body of water in this state.

Â Â Â Â Â  (2) In directing a determination by the department under subsection (1) of this section, the board may designate a specifically described area of land within which the department shall make its determination.

Â Â Â Â Â  (3) The board and the department shall conclude their study of lands formerly submerged or submersible within the Willamette River and carry out their duties under ORS 274.960 to 274.985 with respect to such lands prior to July 1, 1979.

Â Â Â Â Â  (4) The board and the department shall carry out their duties under ORS 274.960 to 274.985 with respect to lands formerly submerged or submersible within navigable bodies of water in this state, other than the Willamette River, prior to July 1, 1979. [1973 c.329 Â§3; 1977 c.757 Â§1]

Â Â Â Â Â  274.967 Department studies; report, submission to board; hearings. (1) At the direction of the State Land Board pursuant to ORS 274.965, the Department of State Lands shall conduct a study to determine:

Â Â Â Â Â  (a) The location of any land that was formerly submerged or submersible within the bed and banks of a navigable body of water.

Â Â Â Â Â  (b) Nature and extent of the interest, if any, that remains or is vested in the State of Oregon with respect to such land.

Â Â Â Â Â  (2) Upon completion of its study of land required by the board pursuant to ORS 274.965, the department shall prepare a report of its findings under subsection (1) of this section with respect to such land. The department shall submit the report to the board.

Â Â Â Â Â  (3) The department shall hold such public informational hearing or hearings as the board may direct, with appropriate notice to affected property owners. [1973 c.329 Â§Â§4,5; 1977 c.757 Â§2]

Â Â Â Â Â  274.970 Board review; referral to department for further study; adoption. (1) Upon receipt by the State Land Board of a report submitted by the Department of State Lands, the board shall review the report of the department.

Â Â Â Â Â  (2) If the board finds that the report is incomplete in any respect, it may refer the report back to the department for further study. In case of such referral the board may request additional information and may request modification of the departmentÂs report.

Â Â Â Â Â  (3) If a report is referred back to the department pursuant to subsection (2) of this section, the department shall compile the additional information, if any, that was requested and shall revise the report in compliance with the directions, if any, of the board.

Â Â Â Â Â  (4) The board shall adopt a report of the department submitted pursuant to ORS 274.967 (2), if it finds the report to be complete and accurate. [1973 c.329 Â§6]

Â Â Â Â Â  274.973 [1973 c.329 Â§7; repealed by 1977 c.757 Â§3]

Â Â Â Â Â  274.975 Board declaration of state interest; effect. (1) Upon the conclusion of each public hearing held under ORS 274.967 (3) and the modification, if any, of the report upon which such hearing was held, the State Land Board shall declare the nature and extent of any interest that remains or is vested in the State of Oregon with respect to the land described in the report.

Â Â Â Â Â  (2) Except as it may be modified upon review pursuant to ORS 274.985, a declaration made by the board pursuant to subsection (1) of this section shall be binding upon the State of Oregon with respect to interest of the State of Oregon in the land described in the declaration. [1973 c.329 Â§8; 1983 c.740 Â§71]

Â Â Â Â Â  274.977 Notification of declaration to public, landowners. Immediately following a declaration made by the State Land Board pursuant to ORS 274.975, the board shall:

Â Â Â Â Â  (1) Cause notice of the declaration to be published once each week for four successive weeks in each county that has within its boundaries land described in such declaration:

Â Â Â Â Â  (a) Describing such land. Such notice need not describe the land in legal terms, but by the use of common descriptions or maps shall be designed to identify the lands in a manner intelligible to the layperson;

Â Â Â Â Â  (b) Stating that a copy of the declaration has been recorded in the deed records of the county; and

Â Â Â Â Â  (c) Advising that any person aggrieved by the declaration may seek judicial review of the declaration pursuant to ORS 274.985.

Â Â Â Â Â  (2) Send to each owner of record of land described in the declaration a copy of the declaration made with respect to the land and a statement advising such owner that the owner may seek judicial review of such declaration pursuant to ORS 274.985. [1973 c.329 Â§9]

Â Â Â Â Â  274.980 Board to send copy of declaration to affected counties; recording required. (1) The State Land Board shall send a copy of each declaration made pursuant to ORS 274.975 to the recording officer of each county that has within its boundaries land described in the declaration.

Â Â Â Â Â  (2) Upon receipt of the copy of a declaration submitted to the recording officer under subsection (1) of this section, the recording officer of the county shall record the declaration in the permanent deed records of the county. [1973 c.329 Â§11; 1999 c.803 Â§6]

Â Â Â Â Â  274.983 Forwarding original declarations and administrative records to director; disposition; use of certified copy as evidence. (1) The State Land Board shall forward the original of each declaration made pursuant to ORS 274.975 (1) and the administrative record upon which such declaration was based to the Director of the Department of State Lands.

Â Â Â Â Â  (2) The director shall maintain each declaration in the permanent deed records of the State of Oregon and maintain all other materials submitted to the director with each such declaration in the files of the Department of State Lands.

Â Â Â Â Â  (3) A copy of a declaration or any part of the administrative record upon which the declaration is based, that is in the custody of the department pursuant to subsections (1) and (2) of this section, and that is certified by the director as a true and correct copy of the original thereof, shall be received into evidence by any court of this state with like force and effect as the original. [1973 c.329 Â§Â§10,13]

Â Â Â Â Â  274.985 Judicial review of declarations. Any person who is aggrieved by a declaration of the State Land Board made pursuant to ORS 274.975 may seek judicial review of such declaration in the manner provided in ORS chapter 183 for judicial review of final orders in contested cases. [1973 c.329 Â§12]

PENALTIES

Â Â Â Â Â  274.990 Criminal penalties. Violation of ORS 274.745 or 274.895, or any rule promulgated under such sections, is a misdemeanor. [Amended by 1967 c.421 Â§179; part renumbered 390.990; 1969 c.594 Â§48]

Â Â Â Â Â  274.992 Civil penalty for violation of ORS 274.040. (1) Any person who violates any provision of ORS 274.040 or any rule, order or lease adopted or issued under ORS 274.040 shall be subject to a civil penalty in an amount to be determined by the Director of the Department of State Lands of not more than $1,000 per day of violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (3) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

Â Â Â Â Â  (4) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 274.040 and as otherwise required by law. [1991 c.521 Â§4; 1991 c.734 Â§113]

Â Â Â Â Â  274.994 Amount of civil penalty for violation of ORS 274.040; rules; considerations in imposing penalty. (1) The Director of the Department of State Lands shall adopt by rule the amount of civil penalty that may be imposed for a particular violation of ORS 274.040.

Â Â Â Â Â  (2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and leases pertaining to submerged and submersible lands.

Â Â Â Â Â  (c) The impact of the violation on public interests in fishery, navigation and recreation.

Â Â Â Â Â  (d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 274.040.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 274.040. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [1991 c.521 Â§5]

_______________



Chapter 275

Chapter 275 Â County Lands

2005 EDITION

COUNTY LANDS

PUBLIC LANDS

MANAGEMENT AND DISPOSITION OF LANDS AND RESOURCES

275.020Â Â Â Â  Form and effect of conveyance to county

275.027Â Â Â Â  Adverse possession of county lands

275.030Â Â Â Â  Sale of real estate not in use for county purposes

275.040Â Â Â Â  Conveyance pursuant to ORS 275.030

275.060Â Â Â Â  Authority to exchange lands offered for sale and not sold

275.070Â Â Â Â  Sale or donation to United States, state or government corporation; procedure

275.080Â Â Â Â  Sale of county lands for public water supply purposes; procedure; title to land and timber

275.088Â Â Â Â  Sale to certain county officers or employees of real property acquired by foreclosure of tax lien; disposition of real property or proceeds of sale of real property acquired by ineligible purchaser

275.090Â Â Â Â  Powers of county as to lands acquired on foreclosure of tax liens, or by exchange, devise or gift

275.105Â Â Â Â  Acquisition by county of 90 percent of the lots in a plat for taxes and purchase of remaining lots; vacation of whole plat

275.110Â Â Â Â  Order to sell certain county lands; exception

275.120Â Â Â Â  SheriffÂs notice of sale

275.130Â Â Â Â  Claims of municipal corporations against the land to be filed prior to sale

275.140Â Â Â Â  Time and place of sale

275.150Â Â Â Â  Certificate of sale

275.160Â Â Â Â  Sale return

275.180Â Â Â Â  Sale to record owner or contract purchaser of property; conditions

275.188Â Â Â Â  Definitions for ORS 275.110 to 275.250

275.190Â Â Â Â  Cash or installment sale; rights and liabilities of installment purchaser

275.200Â Â Â Â  Sale of land not sold by sheriff

275.210Â Â Â Â  Filing of purchase agreement; assignment

275.220Â Â Â Â  Procedure upon default or breach under land sale contract

275.225Â Â Â Â  Sale of county land by private sale; conditions; notice; terms

275.240Â Â Â Â  Taxation of county lands sold under purchase agreement

275.250Â Â Â Â  Notice to county assessor of sale or resale

275.260Â Â Â Â  Lands acquired by county on tax foreclosure exempt from taxes of other taxing districts

275.275Â Â Â Â  Distribution of proceeds

275.290Â Â Â Â  Sale or lease of timber on county lands

275.294Â Â Â Â  Sale or lease of right to prospect for and remove minerals or oil and gas from county lands

275.296Â Â Â Â  Validation of certain conveyances prior to August 3, 1955

275.298Â Â Â Â  Sale of minerals or mineral rights; preferential right of holder of interest less than fee

275.300Â Â Â Â  Sale of mineral or other interest in county lands less than fee; conditions and regulations; bond

275.310Â Â Â Â  Partition of land in which county has acquired interest

275.312Â Â Â Â  Conveyance by county of reserved or excepted mineral rights

275.314Â Â Â Â  Contents of application; investigation and hearing

275.316Â Â Â Â  Notice of hearing; findings; execution of conveyance

275.318Â Â Â Â  Sale or lease of land located in industrial use zone; Industrial Development Revolving Fund; use of proceeds of sale

COUNTY FORESTS AND PARKS

275.320Â Â Â Â  Designation of county forests, parks and recreational areas

275.330Â Â Â Â  Conveyance of county forests, parks or recreational areas; agreements to manage timber

275.335Â Â Â Â  Exchanging land within county forest; reserving rights of way

275.340Â Â Â Â  Sale or lease of forest products, minerals or oil and gas from county forestland

275.360Â Â Â Â  Recording orders of county

275.370Â Â Â Â  Validation of conveyances prior to January 1, 1941

Â Â Â Â Â  275.010 [Repealed by 1983 c.327 Â§16]

MANAGEMENT AND DISPOSITION OF LANDS AND RESOURCES

Â Â Â Â Â  275.020 Form and effect of conveyance to county. All real or personal estate conveyed by any form of conveyance, and duly acknowledged and recorded, to the inhabitants of any county, or to the county treasurer, or to any committee or other persons for the use of such county, shall be deemed the property of such county. All such conveyances shall have the same force and effect as if made to the inhabitants of such county by their corporate name.

Â Â Â Â Â  275.025 [Repealed by 1983 c.537 Â§7]

Â Â Â Â Â  275.027 Adverse possession of county lands. The rights of any county to public lands are not extinguished by adverse possession. No title or property rights to public lands shall be acquired against the county through operation of a statute of limitations. [1981 c.153 Â§51]

Â Â Â Â Â  275.030 Sale of real estate not in use for county purposes. (1) Except as otherwise provided by statute, the county governing body may, whenever it deems it to the best interest of the county so to do, sell and convey, in the manner provided for sale of county land under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260, any real estate owned by the county and not in use for county purposes. The sale shall be directed by an order of the county governing body entered upon the journals.

Â Â Â Â Â  (2) A county may sell and convey real estate owned by the county in a manner provided in ORS chapter 271 if the real estate was not acquired by foreclosure for nonpayment of real property taxes and the county governing body deems it not to the best interest of the county to sell and convey in the manner provided under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260. [Amended by 1981 c.602 Â§1; 1983 c.537 Â§1; 2001 c.649 Â§1]

Â Â Â Â Â  275.040 Conveyance pursuant to ORS 275.030. The conveyance transferring the real estate sold pursuant to ORS 275.030 to the purchaser thereof shall contain the date of the order authorizing such sale and the page and journal where the order is entered. The conveyance shall be signed by the county judge or the chairperson of the board of county commissioners and acknowledged in the manner provided by law for acknowledgment of other conveyances of real estate. A conveyance so made conveys all the interest of the county in the property described therein. [Amended by 1983 c.537 Â§2]

Â Â Â Â Â  275.050 [Repealed by 1983 c.537 Â§7]

Â Â Â Â Â  275.060 Authority to exchange lands offered for sale and not sold. (1) Except as otherwise provided by statute, the governing body of a county may exchange county land of any character, which has first been offered for sale but not sold for want of a satisfactory bid, for other lands of equal value to which the owner thereof can give clear title and which are free of all liens and encumbrances.

Â Â Â Â Â  (2) Exchanges may be effected between the county and an individual, partnership or corporation. Thirty days prior to the consummation of the exchange, notice of intention to exchange, setting forth the legal description of the property to be exchanged, together with the appraised value as recently determined by the governing body of the county and the legal description of the property to be acquired in exchange, shall be published for two successive weeks in a newspaper of general circulation in the county. At any time before an exchange is actually made, written objection thereto may be filed by any interested person and the governing body of the county shall consider any such objection, and at its discretion may conduct hearings thereon. If, after duly considering such objection, the governing body of the county still deems that the proposed exchange is for the best interests of the county, the governing body may proceed with the exchange and its determination in that respect shall be final.

Â Â Â Â Â  (3) Lands received by the county in exchange may be sold, leased or exchanged the same as might have been done with the lands originally exchanged. [Amended by 2005 c.243 Â§10]

Â Â Â Â Â  275.070 Sale or donation to United States, state or government corporation; procedure. Any county governing body may grant an option to purchase, contract to sell and convey, or donate to the United States or State of Oregon or to any corporation the majority of whose capital stock is owned by the United States, any real property owned by the county including that acquired pursuant to tax foreclosure proceedings at such price and on such terms as the county governing body may deem to be for the best interests of the county. The resolution of the county governing body to grant an option to purchase, contract to sell, sell and convey, or donate as provided shall be entered by the governing body upon its journal and any option to purchase, contract to sell, sale and conveyance, or donation executed pursuant thereto shall be signed on behalf of the county by the county judge or the chairperson of the board of county commissioners and acknowledged in the manner prescribed by law. The county governing body may receive as partial or full consideration for any sale or conveyance under this section, other real property or stumpage at a value determined by inspection and appraisal made by the county governing body or by a board of three appraisers appointed by the governing body. [Amended by 1983 c.537 Â§3]

Â Â Â Â Â  275.080 Sale of county lands for public water supply purposes; procedure; title to land and timber. (1) The governing body of a county may sell in the manner provided for sale of county land under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260, and convey to any person or corporation impounding and selling water to the public, any lands acquired by such county through foreclosure of tax liens or otherwise, when, in the discretion of the governing body of the county, the conveyance is necessary for the preservation or protection of any watershed from which water is being impounded and sold to the public by such person or corporation.

Â Â Â Â Â  (2) Legal title to timber on such lands shall remain in the county and such timber shall not be removed therefrom except with the express written consent of and under the direct supervision of the State Board of Forestry.

Â Â Â Â Â  (3) Should any such lands so conveyed cease to be used to preserve and protect the watershed for which it was conveyed, or if the person or corporation does not take water from the watershed for a period of one year, legal title to such land shall immediately revert to and revest in the county without the necessity of reentry. [Amended by 1981 c.602 Â§2; 2005 c.243 Â§11]

Â Â Â Â Â  275.088 Sale to certain county officers or employees of real property acquired by foreclosure of tax lien; disposition of real property or proceeds of sale of real property acquired by ineligible purchaser. (1) As used in this section:

Â Â Â Â Â  (a) ÂActual conflict of interestÂ has the meaning given that term under ORS 244.020.

Â Â Â Â Â  (b) ÂBona fide purchaserÂ means a purchaser of a fee simple interest in a single property who acquires the property in an armÂs-length transaction and for fair market value and adequate consideration.

Â Â Â Â Â  (c) ÂDiscretionary actionÂ means an action committed to the sound judgment and conscience of a county officer or a county employee, acting in the official capacity of the officer or employee.

Â Â Â Â Â  (d) ÂMinisterial actionÂ means an action requiring obedience to specific instructions or law and allowing little or no discretion in its implementation.

Â Â Â Â Â  (2) An elected or appointed county officer as described in ORS 204.005, a family member of the officer or an intermediary of either may not purchase from the county, directly or indirectly, real property obtained by foreclosure of delinquent tax liens.

Â Â Â Â Â  (3) A county employee not included under subsection (2) of this section, a family member of the county employee or an intermediary of either may not purchase from the county, directly or indirectly, real property obtained by foreclosure of delinquent tax liens if the county employee has an actual conflict of interest related to the real property. An actual conflict of interest may be created under this section by the discretionary action of a county employee related to the foreclosure, sale or transfer of the real property by the county, but is not created by the ministerial action of the county employee.

Â Â Â Â Â  (4) In addition to and not in lieu of a penalty or sanction that may apply under ORS chapter 244 or otherwise, if real property is purchased in violation of this section, the county officer or employee shall:

Â Â Â Â Â  (a) Transfer the real property to the county for the amount paid for the property less an amount for expenses incurred by the county; or

Â Â Â Â Â  (b) If the real property has been transferred by the county officer or employee to a bona fide purchaser, transfer to the county the amount received for the sale to a bona fide purchaser less the amount paid to obtain the property from the county. [2001 c.180 Â§2]

Â Â Â Â Â  275.090 Powers of county as to lands acquired on foreclosure of tax liens, or by exchange, devise or gift. The governing body of each county shall have the following powers and duties with respect to all lands acquired by the county by foreclosure of delinquent tax liens, or by exchange, devise or gift:

Â Â Â Â Â  (1) To protect such lands from fire, disease and insect pests, to cooperate with the United States of America, the State of Oregon, and with the agencies of both, with persons owning lands within such counties, and with other counties of the State of Oregon in the protection of such county-owned lands and to enter into all agreements necessary or convenient therefor.

Â Â Â Â Â  (2) To sell, exchange, and lease such lands or any portion of or interest in the same less than the whole fee.

Â Â Â Â Â  (3) To grant easements and rights of way over, through and across such lands.

Â Â Â Â Â  (4) To reforest cut-over or burned-over timberlands and to cooperate with the United States of America, the State of Oregon and the agencies of both, and with other counties of the State of Oregon, and with persons, firms and corporations owning timberlands within such county in such reforestation and to make all agreements necessary or convenient therefor.

Â Â Â Â Â  (5) To make all rules and regulations, not inconsistent with law, necessary or convenient for the protection, administration, operation, conveyance, leasing and acquisition of lands.

Â Â Â Â Â  (6) To employ such assistance as may be necessary to carry out the provisions of ORS 275.090 to 275.316 and to cooperate with other counties in this state in such employment. [Amended by 1969 c.595 Â§10; 2005 c.243 Â§12]

Â Â Â Â Â  275.100 [Repealed by 2005 c.243 Â§33]

Â Â Â Â Â  275.105 Acquisition by county of 90 percent of the lots in a plat for taxes and purchase of remaining lots; vacation of whole plat. If any county has bid in and acquired for taxes and has received a deed for not less than 90 percent of the number of the lots in any addition or subdivision or plat, and if it considers it wise so to do, the governing body of the county shall, by order duly made and entered, authorize the purchase of such remaining lots from the owners or may exchange for the lots other lots owned by such county. Upon acquiring title to all the lots in any addition or subdivision or plat, it may enter an order vacating the whole of such addition, subdivision or plat. If any remaining lots are purchased by the county pursuant to this section, the purchase price of the lots shall not be greater than the real market value of the lots, and if other lots are exchanged for the remaining lots, those lots shall be accepted in full payment of the purchase price of the lots for which they are exchanged. [Amended by 1981 c.804 Â§78; 1991 c.459 Â§372; 2005 c.243 Â§13]

Â Â Â Â Â  275.110 Order to sell certain county lands; exception. (1) When the governing body of a county considers it to be for the best interests of the county to sell any real property acquired in any manner by such county, or any interest therein less than the whole fee, it shall enter an order upon its records directing the sheriff to make sale thereof, and fix the minimum price for which each interest, parcel or group of parcels may be sold and the conditions and terms of sale. The order may be amended from time to time or revoked as the governing body deems proper.

Â Â Â Â Â  (2) Subsection (1) of this section and ORS 275.120 to 275.160 do not apply to the sale of any real property to any other public body or to the sale of any real property that is an industrial facility as defined by ORS 271.510. The sale of industrial facilities shall be made in the manner provided by ORS 271.510 to 271.540. [Amended by 1981 c.602 Â§3; 1983 c.494 Â§2; 1983 c.537 Â§4; 1983 c.740 Â§72; 1985 c.565 Â§43; 2005 c.243 Â§14]

Â Â Â Â Â  275.120 SheriffÂs notice of sale. (1) Upon receipt of a certified copy of the order referred to in ORS 275.110, the sheriff shall publish a notice of the sale of such property in a newspaper of general circulation, printed and published in the county where the land is situated, once each week for four consecutive weeks prior to such sale.

Â Â Â Â Â  (2) The notice shall state:

Â Â Â Â Â  (a) The time and place of sale;

Â Â Â Â Â  (b) The description of the property or interest therein to be sold;

Â Â Â Â Â  (c) If available from the tax roll, the real market value of the property or interest to be sold as evidenced by the last roll certified under ORS 311.105 on which the property was included;

Â Â Â Â Â  (d) The minimum price for the property or interest to be sold, as fixed by the governing body of the county, which may be lower than the tax roll value;

Â Â Â Â Â  (e) The date of the order directing the sale; and

Â Â Â Â Â  (f) Such other matters as the governing body of the county deems pertinent.

Â Â Â Â Â  (3) Proof of publication of the notice shall be made in the same manner as proof of publication of summons is made, and shall be filed by the sheriff with the county clerk of the county, and then recorded in the deed record of the county. [Amended by 1981 c.602 Â§4; 1989 c.223 Â§1; 1995 c.79 Â§93; 2005 c.243 Â§15]

Â Â Â Â Â  275.130 Claims of municipal corporations against the land to be filed prior to sale. Prior to the date set for the sale of property as indicated in the notice of sale required under ORS 275.120, a municipal corporation may file with the county clerk notice that the municipal corporation has a lien arising out of an assessment for local improvement against the property described in the notice. The notice shall identify each property described in the notice to which a lien for assessment for local improvement has attached and shall state the principal amount of the lien and the interest thereon to date. Upon receipt of the notice, the county clerk shall forward a copy of the notice to the county treasurer and to the county employee responsible for the management of county-owned real property acquired by the foreclosure of delinquent property taxes. A notice filed within the time and in the manner permitted under this section shall preserve the rights of a municipal corporation to a distribution under ORS 275.275 (3)(a)(A). [Amended by 1997 c.805 Â§3]

Â Â Â Â Â  275.140 Time and place of sale. All sales shall be made in the county in which the land is situated between the hours of 10 a.m. and 4 p.m., and may be adjourned from day to day for not to exceed 30 days by the sheriff, by public announcement made by the sheriff at the time and place designated in the notice of sale or at the time and place to which the sale may be adjourned. [Amended by 1971 c.120 Â§2]

Â Â Â Â Â  275.150 Certificate of sale. At the time of sale, the sheriff shall give to each purchaser a certificate containing a particular description of the property sold, the whole purchase price, the amount paid in cash and the dates upon which future payments will become due. [Amended by 1997 c.805 Â§4]

Â Â Â Â Â  275.160 Sale return. Upon the close of such sale, the sheriff shall make due return to the governing body of the county of the proceedings of the sheriff pursuant to the commands of such order of sale. [Amended by 2005 c.243 Â§16]

Â Â Â Â Â  275.170 [Amended by 1991 c.249 Â§21; repealed by 1997 c.805 Â§7]

Â Â Â Â Â  275.180 Sale to record owner or contract purchaser of property; conditions. (1) The governing body of a county may at any time, without the publication of any notice, sell and convey by deed to the record owner or the contract purchaser of record, any property acquired by the county for delinquent taxes for not less than the amount of taxes and interest accrued and charged against such property at the time of purchase by the county with interest thereon at the rate of six percent per annum from the date of such purchase.

Â Â Â Â Â  (2) All such sales of any such property to the record owner or the contract purchaser of record shall be subject to all liens or claims arising out of any assessment for a local improvement levied against such property, or any part thereof, by any municipal corporation and remaining unsatisfied, and also shall be subject to any title or equity of the municipal corporation predicated upon or growing out of any such lien or assessment. [Amended by 1973 c.843 Â§1; 1975 c.657 Â§1; 2005 c.243 Â§17]

Â Â Â Â Â  275.188 Definitions for ORS 275.110 to 275.250. (1) As used in ORS 275.110 to 275.250, Âpurchase agreementÂ means a purchase money mortgage, a purchase money trust deed, a land sale contract or any other written purchase agreement other than an earnest money agreement that requires payment of an earnest money deposit upon execution and payment of the outstanding balance in one additional payment.

Â Â Â Â Â  (2) As used in ORS 275.190, Âfor cash,Â when used to describe the terms of a sale of county property, includes a sale pursuant to an earnest money agreement that requires payment of an earnest money deposit upon execution and payment of the outstanding balance in one additional payment. [2005 c.243 Â§2]

Â Â Â Â Â  Note: 275.188 was added to and made a part of 275.110 to 275.250 by legislative action but was not added to any other series in ORS chapter 275. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  275.190 Cash or installment sale; rights and liabilities of installment purchaser. (1) Sales made under ORS 275.110 to 275.250 must be to the highest and best bidder:

Â Â Â Â Â  (a) For cash; or

Â Â Â Â Â  (b) For not less than 10 percent of the purchase price in cash with the remainder to be paid under a purchase agreement in equal installments over a term not exceeding 20 years from the date of sale and with deferred payments bearing interest from the date of sale at a rate set by the governing body of the county and payable annually.

Â Â Â Â Â  (2) In advertising for bids, the county shall state whether the sale will be made for cash or by purchase agreement. If by a purchase agreement that allows for deferred payments, the county shall also state the term and the rate of interest to which the county will agree.

Â Â Â Â Â  (3) The purchaser shall have the possession of, and the income from the premises so long as the purchaser is not in default in the performance of the purchase agreement with the county, but shall forfeit the purchaserÂs rights under the agreement and to all payments made pursuant thereto if the purchaser fails to pay the purchase price or any part of the purchase price, principal or interest, or to pay, before delinquency, the taxes thereafter levied against the premises, or commits or suffers any strip or waste of or on the premises, or violates any other reasonable provision of the purchase agreement that the governing body of the county may see fit to require. The purchaser shall have the privilege of prepayment without penalty. The provisions of this subsection must be incorporated in the purchase agreement. [Amended by 1969 c.208 Â§1; 1981 c.412 Â§3; 2005 c.243 Â§3]

Â Â Â Â Â  275.200 Sale of land not sold by sheriff. (1) When the governing body of a county enters an order under ORS 275.110 directing the sheriff to sell real property acquired in any manner by the county, if all or a part of the land remains unsold after the time set for the sale in the sheriffÂs published notice or after adjournment of a sheriffÂs sale, the governing body of the county may sell the lands as provided in subsection (2) of this section.

Â Â Â Â Â  (2) After the sheriff has unsuccessfully attempted to sell real property of the county as provided in ORS 275.120 to 275.160, the governing body of the county may sell all or a part of the land, or an interest in the land less than the whole fee, at private sale without further notice but for not less than the largest amount bid for the land at the sheriffÂs sale, or, if no bid was made, at a price the governing body of the county deems reasonable, but at a price no less than 15 percent of the minimum bid set under ORS 275.110 for the sheriffÂs sale.

Â Â Â Â Â  (3) A sale under this section must be made in the manner provided by ORS 275.190 (1).

Â Â Â Â Â  (4) Nothing in this section prohibits the governing body of a county from entering an order at any time under ORS 275.110 directing the sheriff to sell real property of the county as provided in ORS 275.120 to 275.160. [Amended by 1981 c.602 Â§5; 1989 c.223 Â§2; 1989 c.688 Â§1; 2005 c.243 Â§4]

Â Â Â Â Â  275.210 Filing of purchase agreement; assignment. (1) A purchase agreement made pursuant to ORS 275.190 or 275.200 must be filed with the clerk, accountant or secretary, as the case may be, of the county in which the real property is situated.

Â Â Â Â Â  (2) An assignment of a purchase agreement, or of an interest in the purchase agreement or of an interest in the property described in the purchase agreement, is not valid unless it is in writing, subscribed by the holder of the purchase agreement and filed with the county clerk of the county in which the land is situated. [Amended by 1983 c.310 Â§15; 1991 c.67 Â§65; 2005 c.243 Â§5]

Â Â Â Â Â  275.220 Procedure upon default or breach under land sale contract. (1) In case of breach of condition or other default in performance of a land sale contract made pursuant to ORS 275.190 or 275.200, the governing body of a county may, by order made and entered in its records, declare the breach or default and cancel the land sale contract or enter into a new purchase agreement in writing. If the land sale contract is canceled and the holder is found within the county, a certified copy of the order shall be served as a summons is served by the sheriff upon the holder of the canceled land sale contract. If the land sale contract is canceled and the holder is not found within the county, a certified copy of the order shall be served by mailing it to the holder by registered mail or by certified mail with return receipt at the last-known address of the holder. Return of such service shall be made upon such copy of order.

Â Â Â Â Â  (2) Within 20 days after the service of the order of cancellation upon the holder, the holder of the canceled land sale contract may appeal from the order to the circuit court for the county in which the land is located. The circuit court shall try the appeal as an action not triable by right to a jury. If appeal is not taken or if it results, upon trial, in an affirmance of the order of cancellation, the order becomes absolute and the real property forfeited may be sold without notice.

Â Â Â Â Â  (3) In addition to the remedy for breach or default of a land sale contract under this section, a county may pursue any other remedy provided by law for breach or default of a land sale contract including, but not limited to, the remedy provided by ORS 93.905 to 93.940.

Â Â Â Â Â  (4) In case of breach of condition or other default in performance of a purchase agreement other than a land sale contract, a county may pursue any remedy provided by law for breach or default of a purchase agreement other than a land sale contract. [Amended by 1979 c.284 Â§128; 1991 c.67 Â§65; 1991 c.249 Â§22; 2005 c.243 Â§6]

Â Â Â Â Â  275.225 Sale of county land by private sale; conditions; notice; terms. (1) Notwithstanding ORS 275.110 to 275.220, the governing body of a county may authorize the sale of county land by private sale as provided in this section if each parcel of county land to be sold is:

Â Â Â Â Â  (a) Assessed at less than $5,000 on the most recent assessment roll prepared for the county; and

Â Â Â Â Â  (b) Unsuited for the construction or placement of a dwelling under current zoning ordinances and building codes of the county.

Â Â Â Â Â  (2) The governing body of the county may publish a notice of the private sale of county land described in subsection (1) of this section in a newspaper of general circulation in the county. The notice must contain a description of the land and must indicate the assessed value of the land.

Â Â Â Â Â  (3) Not earlier than 15 days after publication of the notice, an officer or employee of the county authorized by the governing body of the county to sell the land may sell all or a part of the land, at private sale without further notice, at a price the governing body of the county considers reasonable.

Â Â Â Â Â  (4) A sale under this section must be made in the manner provided by ORS 275.190 (1). [1989 c.305 Â§1; 1997 c.805 Â§1; 2005 c.243 Â§7]

Â Â Â Â Â  Note: 275.225 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 275 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  275.230 [1989 c.558 Â§1; repealed by 2005 c.243 Â§33]

Â Â Â Â Â  275.240 Taxation of county lands sold under purchase agreement. Land sold under a purchase agreement in accordance with ORS 275.190 (1) is subject to taxation to the same extent as other privately owned real property. When a purchase agreement is canceled, as provided in ORS 275.220, the real property must be removed from taxation and all taxes then unpaid must be canceled. [Amended by 2005 c.243 Â§8]

Â Â Â Â Â  275.250 Notice to county assessor of sale or resale. Upon any sale or resale as provided in ORS 275.110 to 275.220, the governing body of the county shall notify the county assessor thereof. [Amended by 2005 c.243 Â§18]

Â Â Â Â Â  275.260 Lands acquired by county on tax foreclosure exempt from taxes of other taxing districts. No claim shall ever be allowed against the county in favor of any municipal corporation, school district, road district or other taxing district for taxes levied on the property heretofore or hereafter acquired by any county by foreclosure of delinquent taxes or otherwise under ORS 275.090 to 275.220, but all taxes shall at the time of the acquisition of the property by such county thereby be canceled.

Â Â Â Â Â  275.270 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  275.275 Distribution of proceeds. (1)(a) The proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 must be applied:

Â Â Â Â Â  (A) First, to refund the county general fund for the full amount advanced by the county to pay the state tax upon all properties upon which the county has foreclosed liens for delinquent taxes;

Â Â Â Â Â  (B) Second, to the county general fund in an amount equal to the penalty and fee described in ORS 312.120 for each property upon which the county has foreclosed a lien for delinquent taxes; and

Â Â Â Â Â  (C) Third, to refund the county general fund for all the costs and expenses incurred by the county in the maintenance and supervision of such properties and in any suits by it to quiet its title to property sold. The proceeds applied as refunds under this subparagraph and subparagraph (A) of this paragraph shall not amount to more than the tax actually paid and the costs and expenses actually incurred by the county.

Â Â Â Â Â  (b) After the refunds authorized under paragraph (a) of this subsection are made, the county treasurer shall credit to the county general fund proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 from the sale of real property acquired by the county in a manner other than by foreclosure of delinquent tax liens or by exchange for land originally acquired by foreclosure of delinquent tax liens. The proceeds described in this paragraph include payments for the real property sold under a purchase agreement pursuant to ORS 275.190 or 275.200.

Â Â Â Â Â  (2) The proceeds arising under ORS 275.294:

Â Â Â Â Â  (a) Must be credited to the county general fund by the county treasurer, if received from a lease or conveyance granting rights to explore, prospect for or remove biogas that is produced by decomposition of solid waste at any land disposal site or former land disposal site owned by the county. As used in this paragraph, Âland disposal siteÂ has the meaning given that term in ORS 459.005.

Â Â Â Â Â  (b) Must be segregated from the portion of the proceeds described in paragraph (a) of this subsection and deposited in a separate account maintained by the county. Interest earned on the segregated portion of the proceeds must be credited to the account established under this paragraph.

Â Â Â Â Â  (c) May be used, in an amount that does not exceed 10 percent of the proceeds, to reimburse a taxing district within the county for costs and expenses necessarily incurred by the district in providing improved, additional or extraordinary services required on lands in the county as a result of exploration, drilling, mining, logging or other activities authorized under a lease or conveyance under ORS 275.294. As used in this paragraph, Âimproved, additional or extraordinary servicesÂ includes, but is not limited to, fire protection and road construction and maintenance.

Â Â Â Â Â  (d) May be used to reimburse the county for its actual costs and expenses incurred under this subsection and under ORS 275.294 for:

Â Â Â Â Â  (A) The maintenance and supervision of a lease or conveyance granting rights to explore, prospect for, mine or remove valuable minerals, oil or gas from the lands;

Â Â Â Â Â  (B) The maintenance and supervision of a lease or conveyance granting rights to conduct underground storage, as defined in ORS 520.005; and

Â Â Â Â Â  (C) Litigation resulting from a lease or conveyance described in subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (3)(a) After a portion of the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 and a portion of the proceeds arising under ORS 275.294 are applied as provided in subsections (1) and (2) of this section, the balance of the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 and the balance of the proceeds arising under ORS 275.294, including the payments for land sold under contract pursuant to ORS 275.190 or 275.200, must be distributed by the county treasurer as follows:

Â Â Â Â Â  (A) First, to a municipal corporation that has filed a notice, in accordance with ORS 275.130, relating to a local improvement lien against the property from which the sale proceeds are derived. The amount of the distribution to each municipal corporation must be in the principal amount of the lien, plus the interest and any penalties that accrued to the date of sale of the property.

Â Â Â Â Â  (B) Second, to governmental units in accordance with the formula provided in ORS 311.390 for the distribution of tax collections. The amount distributed to governmental units must be the amount remaining after the distribution, if any, under subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) Notwithstanding ORS 294.080, as used in this subsection, Âbalance of the proceedsÂ includes all accumulated interest earned on the proceeds arising under ORS 275.294 that are segregated pursuant to subsection (2)(b) of this section, unless a court of competent jurisdiction rules otherwise.

Â Â Â Â Â  (4) Distribution of moneys under subsections (2) and (3) of this section must be made on or before June 30 in each year.

Â Â Â Â Â  (5) The county treasurer or auditor shall verify the costs and expenses to be reimbursed under subsection (2) of this section.

Â Â Â Â Â  (6) The county treasurer shall distribute reimbursements under subsection (2) of this section in accordance with an order of the governing body of the county. [1963 c.606 Â§5; 1969 c.595 Â§11; 1982 s.s.1 c.19 Â§1; 1983 c.537 Â§5; 1985 c.707 Â§1; 1989 c.833 Â§78; 1993 c.613 Â§1; 1997 c.805 Â§5; 2005 c.243 Â§9]

Â Â Â Â Â  275.280 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  275.285 [1963 c.606 Â§6; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  275.290 Sale or lease of timber on county lands. (1) In any instrument of conveyance or agreement for conveyance of timber upon lands acquired by any county by foreclosure of delinquent tax liens or otherwise under ORS 275.090 to 275.220, the governing body of the county may provide such conditions and regulations of cutting and slash disposal as may be deemed to be for the best interests of the county, which conditions and regulations shall be in addition to the provisions of the state forest fire law.

Â Â Â Â Â  (2) Any purchaser of such timber may be required to give a bond or undertaking in favor of the county conditioned upon the compliance of the purchaser with all such conditions and regulations and with the provisions of the state forest fire laws, the bond to be in an amount not less than the full purchase price of the timber.

Â Â Â Â Â  (3) The instrument or agreement for conveyance may be made for a term of years, in which case all rights and interests thereby granted by the county shall revert to and revest in the county upon expiration of the term. [Amended by 2005 c.243 Â§19]

Â Â Â Â Â  275.294 Sale or lease of right to prospect for and remove minerals or oil and gas from county lands. (1) Nothing contained in this chapter shall prohibit the governing body of a county, whenever it appears to the best interest of the county, from making or executing a lease or conveyance granting rights to explore or prospect for valuable minerals or oil and gas and for the mining and removal of the same from any lands acquired by such county through foreclosure of tax liens or otherwise.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, any lease or conveyance of minerals or oil and gas or interest in such lands shall be granted to the highest bidder, after an opportunity for competitive bidding is given by advertisement of the proposed sale or lease for not less than once a week for two successive weeks by publication in one or more newspapers having general circulation in the county, and under such terms, conditions and regulations as the governing body of the county provides under ORS 275.300.

Â Â Â Â Â  (3) The governing body of the county, as to any land which is owned by the county or whereon the mineral rights are reserved by the county, may execute leases and contracts, other than for gas or oil, upon a royalty basis without requiring bids for the mining of gold, silver, copper, lead, cinnabar and valuable minerals or mineral materials from such lands upon terms and conditions agreed upon by the governing body of the county and the lessee. [1955 c.150 Â§Â§1,2; 1959 c.603 Â§1; 1983 c.537 Â§6; 2005 c.243 Â§20]

Â Â Â Â Â  275.296 Validation of certain conveyances prior to August 3, 1955. All leases and conveyances granting the right to explore or prospect for minerals or oil and gas and for the mining and removal of the same on or from county-owned lands, executed and delivered by the governing body of a county prior to August 3, 1955, and which might be invalid only because the governing body of the county was not expressly authorized by statute to execute and deliver such leases or conveyances, hereby are validated and declared to be legal and enforceable. [1955 c.150 Â§3; 2005 c.243 Â§21]

Â Â Â Â Â  275.298 Sale of minerals or mineral rights; preferential right of holder of interest less than fee. (1) In any sale hereafter made under ORS 275.110 to 275.250 of minerals or mineral rights heretofore reserved to a county where such minerals or mineral rights were acquired by a county by foreclosure of delinquent tax liens, the holder of an interest less than the fee in the same lands where the mineral rights are located shall have the right to purchase such minerals or mineral rights interest by depositing with the sheriff within 60 days from date of sale not less than the high amount bid for the minerals or mineral rights by a third person. If no sale was made at the offering, then such person shall have the right to purchase at whatever price the governing body of the county deems reasonable.

Â Â Â Â Â  (2) Unless the purchaser at any sale is the owner of some interest less than the fee, the execution of a deed shall be postponed for 60 days from the date of sale in order to give the party granted preferential right under subsection (1) of this section, or the assignee of the party, the right to exercise the preference in the manner set forth in subsection (1) of this section.

Â Â Â Â Â  (3) The provisions of this section shall not be applicable to the sale of mineral rights on or under any land suitable for the commercial production or development of timber. [1955 c.370 Â§Â§1,2,3; 2005 c.243 Â§22]

Â Â Â Â Â  275.300 Sale of mineral or other interest in county lands less than fee; conditions and regulations; bond. In any conveyance or agreement for conveyance of any minerals, or other interest, less than the whole fee, in any lands acquired by any county by foreclosure of delinquent tax liens or otherwise under ORS 275.090 to 275.220, the governing body of the county may provide such conditions and regulations as may be deemed to be for the best interests of the county and may require of the purchaser a satisfactory bond or undertaking in the name of the county in an amount not less than the whole purchase price of such minerals or other interests in such lands, conditioned upon the compliance of the purchaser with such conditions and regulations. [Amended by 2005 c.243 Â§23]

Â Â Â Â Â  275.310 Partition of land in which county has acquired interest. Any county which has acquired or shall acquire an undivided interest in real property by foreclosure of delinquent tax liens, shall have the benefit of the statutes of this state providing for the partition of real property owned by tenants in common. Such county may become a purchaser at any sale of such real property upon partition.

Â Â Â Â Â  275.312 Conveyance by county of reserved or excepted mineral rights. Notwithstanding any other law, in any county where the surface rights to tax-foreclosed lands have been conveyed and the mineral rights on such lands have been reserved or excepted by the governing body of the county making such conveyance, upon written application of the owner of such surface rights, the governing body of the county, whenever it appears to the governing body of the county to be in the best interests of the county, may convey such reserved or excepted mineral rights to the owner of the surface rights in accordance with ORS 275.314 and 275.316. [1967 c.188 Â§2; 2005 c.243 Â§24]

Â Â Â Â Â  275.314 Contents of application; investigation and hearing. Each application presented to the governing body of the county under ORS 275.312 must be accompanied by evidence satisfactory to the governing body of the county showing that the applicant is the owner of the surface rights to the lands described in the application, and also by a cash deposit or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in an amount sufficient to reimburse the county for all costs of such transfer, including but not limited to the costs of investigation and legal work, which shall be paid by the applicant. The governing body of the county then shall cause an investigation to be made by qualified geologists or mining engineers in regard to the probable value of such mineral rights. If the governing body of the county finds that such rights are of little or doubtful value and that it would be in the best interests of the county to transfer such rights to the owner of the surface rights, the governing body of the county may make and enter an order declaring its intention to make such transfer and setting a time and place for hearing objections thereto. The time for the hearing shall be set not earlier than six weeks after the date of the order. [1967 c.188 Â§3; 1991 c.331 Â§52; 1997 c.631 Â§431; 2005 c.243 Â§25]

Â Â Â Â Â  275.316 Notice of hearing; findings; execution of conveyance. (1) The county clerk shall give notice of the time and place of the hearing scheduled under ORS 275.314 by publication in a newspaper of general circulation published in such county, once each week for four consecutive weeks prior to the hearing. The notice shall set forth the time and place of the hearing, the name of the applicant and a description of the lands in the proposed transfer. If no newspaper of general circulation is published in the county, notice may be given by the clerk by posting such notice in at least four public places in the county.

Â Â Â Â Â  (2) Upon such hearing, if the governing body of the county finds that such mineral rights are of little or doubtful value and that it would be in the best interests of the county to convey such rights to the record owner of the surface rights, it may fix a minimum value for such rights and enter an order accordingly. Thereupon the governing body of the county, after receiving payment of such value, may execute and deliver the necessary deeds of conveyance. [1967 c.188 Â§4; 2005 c.243 Â§26]

Â Â Â Â Â  275.318 Sale or lease of land located in industrial use zone; Industrial Development Revolving Fund; use of proceeds of sale. (1) When the governing body of a county sells or leases real property acquired in any manner by the county, if that property is located in an area planned and zoned for industrial use under an acknowledged comprehensive plan of the county, the governing body may order all the moneys paid to the county under the terms of the sale be deposited with the county treasurer and credited to a special fund created by the governing body and designated the Industrial Development Revolving Fund of the county.

Â Â Â Â Â  (2) The county treasurer shall disburse the moneys in the Industrial Development Revolving Fund of the county only upon the written order of the county governing body and only for the purposes set forth in subsection (3) of this section.

Â Â Â Â Â  (3) Moneys in an Industrial Development Revolving Fund created under this section by a county governing body shall be expended only for the engineering, improvement, rehabilitation, construction, operation or maintenance, in whole or in part, including the preproject planning costs, of any development project authorized by ORS 271.510 to 271.540 and 280.500 that is located in the county and that could directly result in one of the following activities:

Â Â Â Â Â  (a) Manufacturing or other industrial production;

Â Â Â Â Â  (b) Agricultural development or food processing;

Â Â Â Â Â  (c) Aquacultural development or seafood processing;

Â Â Â Â Â  (d) Development or improved utilization of natural resources;

Â Â Â Â Â  (e) Convention facilities and trade centers;

Â Â Â Â Â  (f) Transportation or freight facilities; and

Â Â Â Â Â  (g) Other activities that represent new technology or types of economic enterprise the county governing body determines are needed to diversify the economic base of the county.

Â Â Â Â Â  (4) If moneys from the sale of county property located in an area planned and zoned for industrial use are not credited to the Industrial Development Revolving Fund of the county, those moneys shall be distributed as provided in ORS 275.275.

Â Â Â Â Â  (5) The governing body of a county may sell, lease or convey the real property described in this section, including any part thereof or interest therein, at public or private sale, with or without advertisement, and do all acts necessary to the accomplishment of the sale, lease or conveyance. [1983 c.494 Â§1]

Note: 275.318 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 275 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

COUNTY FORESTS AND PARKS

Â Â Â Â Â  275.320 Designation of county forests, parks and recreational areas. The governing body of a county may, by order, designate as county forests, public parks or recreational areas any real property heretofore or hereafter acquired by the county for delinquent taxes or otherwise. Where the park or recreational area is situated in whole or in part within the corporate limits of any city the county first shall obtain the consent or approval, by resolution or ordinance adopted by the city consenting or approving the creation of the public park or recreational area. [Amended by 2005 c.243 Â§27]

Â Â Â Â Â  275.330 Conveyance of county forests, parks or recreational areas; agreements to manage timber. (1) Upon the entry of an order by the governing body of a county setting aside the real property for county forest, public park or recreational area, the lands shall be set apart for such use. Thereafter such lands may not be alienated by the governing body of the county for any purpose unless authorized by a majority of the electors of the county in a regular or special election, except that:

Â Â Â Â Â  (a) In counties having 450,000 population or over according to the latest federal decennial census:

Â Â Â Â Â  (A) The lands may be sold and conveyed by the governing body of a county if it considers the sale to be in the best interests of the county; or

Â Â Â Â Â  (B) The lands may be conveyed without payment or compensation for park and recreational purposes to any public educational institution, park and recreation district, service district formed under ORS chapter 451 to provide and maintain park and recreational facilities or nonprofit corporation organized under the laws of the State of Oregon for as long as the lands so conveyed are used for such purposes. Any lands conveyed under this subparagraph shall automatically revert to the county if the lands are not used for such purposes or if the institution, district or corporation to which the lands are conveyed is dissolved. However, lands conveyed under this subparagraph to a nonprofit corporation which is organized for the purpose of promoting the preservation of park and recreational areas may be conveyed without restriction subject to prior approval of the governing body of the county. When lands are conveyed under this subparagraph, the county shall be relieved from any obligation to account for the payment of any taxes, liens or assessments that may have been levied against the lands by any taxing agency, district or municipality authorized to levy against any of the lands.

Â Â Â Â Â  (b) The governing body of a county may convey the lands to the state, an incorporated city, a park and recreation district or the United States Government for public use. The conveyance may be made without the payment of compensation, and when so made the county shall be relieved from any obligation to account for the payment of any taxes, liens or assessments that may have been levied against the lands by any taxing agency, district or municipality authorized to levy taxes against any of the lands.

Â Â Â Â Â  (c) The governing body of a county may enter into agreements with the state or the United States for the management of the timber and other forest products on the designated county forestlands.

Â Â Â Â Â  (2) In addition to the methods described in subsection (1) of this section, lands that have been set aside for county forest, public park or recreational area may be alienated, sold or conveyed, in part or in whole, by the public body upon a finding that it is in the best interest of the public. Upon a determination that an alienation, sale or conveyance is in the public interest, the lands set aside may be sold at public or private sale, or other lands may be taken in exchange and set aside for park or recreational purposes. When a sale, an alienation or conveyance takes place, the proceeds shall be held for maintenance and improvement of existing park and recreation lands or future acquisition of lands to be set aside for park or recreational purposes.

Â Â Â Â Â  (3) Before making an order for an alienation, sale or conveyance of the property without approval at an election, or before entering into agreements for management of timber and other forest products under subsection (1)(c) of this section, the county governing body shall hold a hearing in the county at which objections to the proposed agreements or alienation, sale or conveyance may be heard. Notice of the hearing shall be given by publication weekly for two consecutive weeks in a newspaper circulated generally within the county, and the notice shall describe particularly the property affected. [Amended by 1959 c.546 Â§1; 1981 c.482 Â§1; 1989 c.534 Â§1; 1993 c.432 Â§1; 2005 c.243 Â§28]

Â Â Â Â Â  275.335 Exchanging land within county forest; reserving rights of way. (1) Notwithstanding the provisions of ORS 275.330 or 275.340, the governing body of a county may provide for the exchange of land within a designated county forest for other land when in the judgment of the governing body of the county, supported as provided in subsection (3) of this section, such exchange is for equal value and is in the best interest of the county. Such exchanges shall be authorized under this section only when the land obtained by the county in exchange is immediately incorporated into the designated county forest.

Â Â Â Â Â  (2) Before making an order for exchange of property, the governing body of the county shall hold a hearing at which objections to the proposed exchange of real property may be heard. Notice of the hearing shall be given by publication weekly for two consecutive weeks, or two publications in all, in a newspaper circulated generally within the county, such notice to describe particularly the property affected. The date of hearing shall be not less than five days following the last date of publication of notice.

Â Â Â Â Â  (3) The exchange authorized in subsection (1) of this section shall be made by order of the governing body of the county and supported by reports of the value of the properties being exchanged submitted by:

Â Â Â Â Â  (a) The county assessor; and

Â Â Â Â Â  (b) The county forester or other qualified agent selected by the governing body.

Â Â Â Â Â  (4) The exchanges authorized in this section may include any timber on the land involved if the value of such timber is established as provided in subsection (3) of this section.

Â Â Â Â Â  (5) The governing body of the county shall reserve all rights of way in all lands exchanged as provided in subsection (1) of this section to permit proper administration and management of county lands and forests retained or received in exchange by the county. [1961 c.227 Â§2; 2005 c.243 Â§29]

Â Â Â Â Â  275.340 Sale or lease of forest products, minerals or oil and gas from county forestland. Nothing contained in ORS 275.320 and 275.330 shall prohibit the county governing body from selling the timber and other forest products or from leasing the right to prospect for and remove minerals or oil and gas in the manner stated in ORS 275.294 from the designated county forestland when in the judgment of the county governing body the sale or lease is deemed for the best interests of the county. All sales of timber and other forest products in excess of the value of $5,000 shall be made only after an opportunity for competitive bidding is given by advertisement of the proposed sale for not less than once a week for two successive weeks by publication in one or more newspapers having general circulation in the county. Where more than one bid has been received, or in case of doubt as to which of a number of bids is the highest and most advantageous to the county, the decision of the county governing body shall be final and conclusive and shall not be subject to review by any court. Each bid shall be accompanied either by a certified check, or by a good and sufficient bond furnished by a surety company authorized to do business in the state, in favor of the county, in a sum to be determined by the county governing body. [Amended by 1955 c.119 Â§1; 1979 c.150 Â§1; 1979 c.393 Â§2]

Â Â Â Â Â  275.350 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.360 Recording orders of county. Certified copies of all orders of the governing bodies of the several counties made under ORS 275.320 to 275.340 affecting the title or status of real property shall be recorded in the deed records of the county in which such lands are located. [Amended by 1981 c.126 Â§4; 1983 c.740 Â§74; 2005 c.243 Â§30]

Â Â Â Â Â  275.370 Validation of conveyances prior to January 1, 1941. All deeds and conveyances of the governing bodies of the several counties executed and delivered prior to January 1, 1941, conveying real property theretofore set aside by the governing bodies of the several counties as public parks and recreational areas under ORS 275.320 hereby are validated and declared to be legal and of full force and effect, both in law and in equity. [Amended by 2005 c.243 Â§31]

Â Â Â Â Â  275.390 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.400 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.410 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.420 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.430 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.440 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.990 [Repealed by 1981 c.126 Â§6]

_______________



Chapter 276

Chapter 276 Â Public Facilities

2005 EDITION

TITLE 26

PUBLIC FACILITIES, CONTRACTING AND INSURANCE

ChapterÂ Â Â Â  276.Â Â Â Â  Public Facilities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278.Â Â Â Â  Insurance for Public Bodies

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279.Â Â Â Â  Public Contracting - Miscellaneous Provisions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279A.Â  Public Contracting - General Provisions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279B.Â  Public Contracting - Public Procurements

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279C.Â  Public Contracting - Public Improvements and Related Contracts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280.Â Â Â Â  Financing of Local Public Projects and Improvements; City and County Economic Development

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  282.Â Â Â Â  Public Printing

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  283.Â Â Â Â  Interagency Services

Â _______________

Chapter 276 Â Public Facilities

2005 EDITION

PUBLIC FACILITIES

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

276.001Â Â Â Â  Definitions

STATE BUILDINGS AND GROUNDS

(Generally)

276.002Â Â Â Â  Control of State Capitol; disposition of rentals

276.003Â Â Â Â  State Capitol Operating Account; Oregon State Capitol Foundation Fund

276.004Â Â Â Â  Utilization of buildings other than Capitol and Supreme Court Building

276.005Â Â Â Â  Capital Projects Fund; use; gifts, grants and donations; loaned moneys

276.007Â Â Â Â  Oregon Department of Administrative Services Operating Fund; use of excess amounts

276.009Â Â Â Â  Acquisition of state office buildings by installment payments or lease purchase

276.010Â Â Â Â  Definitions for ORS 276.028 to 276.062

276.013Â Â Â Â  Acquisition of office buildings

276.015Â Â Â Â  Investment of certain funds

276.021Â Â Â Â  State building police officers; appointment; duties; status

276.023Â Â Â Â  State Capitol police officers; status

(Capitol Area Planning)

276.028Â Â Â Â  Declaration of policy concerning capitol area and other areas

276.033Â Â Â Â  Duties of Oregon Department of Administrative Services; rules

276.035Â Â Â Â  Investigation and review of proposals relating to buildings and grounds

276.041Â Â Â Â  Cooperation with City of Salem

(Lands and Facilities in Capitol Area)

276.046Â Â Â Â  Authority for department to acquire and improve land in capitol area

276.062Â Â Â Â  Disposition of buildings or improvements acquired for capitol area

276.070Â Â Â Â  Contract relating to building owned by Employment Department

(Lease Purchase)

276.071Â Â Â Â  Applicability of certain statutes to public improvements under lease purchase agreements

276.072Â Â Â Â  When written notice required for public improvement under lease purchase; public record

(Art Acquisition)

276.073Â Â Â Â  Definitions for ORS 276.073 to 276.090

276.075Â Â Â Â  Public policy of acquiring works of art for state buildings

276.080Â Â Â Â  One percent of moneys for construction or alteration of state buildings to be used for acquisition of art works; use in other state buildings

276.090Â Â Â Â  State agencies to determine art work acquisitions; title to art works in name of state; administrative expenses and maintenance

(Public Policy for State Buildings)

276.093Â Â Â Â  Definitions for ORS 276.093 to 276.098, 276.135, 276.431 and 276.435

276.094Â Â Â Â  Public policy for state buildings

276.095Â Â Â Â  Use of buildings by state and public

276.096Â Â Â Â  Consultation with certain officers and groups; cooperation with State Historic Preservation Officer

276.097Â Â Â Â  Public access to state offices

276.098Â Â Â Â  Standards for development of state buildings and grounds

EXECUTIVE RESIDENCE

276.102Â Â Â Â  Acceptance of donations for state executive residence

276.106Â Â Â Â  Use of Oregon products

ACQUISITION OF STATE OFFICE BUILDINGS WITH STATE TRUST FUNDS

276.110Â Â Â Â  Definitions for ORS 276.013, 276.015 and 276.110 to 276.137

276.112Â Â Â Â  Authority to repay certain loans and to manage Salem office buildings

276.118Â Â Â Â  Policy concerning location and manner of construction of buildings

276.120Â Â Â Â  Building and site as investment of investing fund; title or leasehold interest of investing fund

276.122Â Â Â Â  Assistance, grants, donations or gifts from United States and others; disposition

276.128Â Â Â Â  Fire and other insurance

276.135Â Â Â Â  Renting space to public agencies and private citizens

276.137Â Â Â Â  Title to buildings

TRANSFER OF VACANT FACILITIES TO OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

276.180Â Â Â Â  Transfer of certain buildings, grounds and facilities when vacated; operation; maintenance

SERVICES AND FACILITIES FOR STATE BUILDINGS

(Heat, Light, Power, Sewage, Fire Protection and Communications)

276.210Â Â Â Â  Definition for ORS 276.210 to 276.228

276.212Â Â Â Â  Department may establish and operate heat, light, communication and power systems

276.214Â Â Â Â  Acquiring land, buildings and structures; eminent domain procedure

276.216Â Â Â Â  Erecting and constructing buildings and structures

276.218Â Â Â Â  Acquiring machines and equipment; terms; pledging operating funds

276.220Â Â Â Â  Payment of cost of real and personal property

276.222Â Â Â Â  Contracting to purchase services and use facilities

276.224Â Â Â Â  Charges for providing heat, light, communication, power facilities; transfer from appropriations to revolving fund

276.226Â Â Â Â  Acceptance of federal funds; contracts with United States or its agencies

276.227Â Â Â Â  Statewide planning process; public review process for capital projects; advisory board; state property database; maintenance plans

276.228Â Â Â Â  Approval of claims

276.229Â Â Â Â  Four-year major construction budgets for state agencies; maintenance plans and budgets; application to certain agencies

(Water)

276.234Â Â Â Â  Providing water and water power for public buildings and institutions

276.236Â Â Â Â  Department may acquire land, water and water rights, watercourses, franchises and privileges

276.238Â Â Â Â  Purchase of land, water and water rights, watercourses, franchises and privileges

276.240Â Â Â Â  Eminent domain procedure; possession of property; rental value

276.242Â Â Â Â  Proceedings in name of state; pleadings; conveyances and contracts

276.244Â Â Â Â  Powers of department

(Miscellaneous)

276.246Â Â Â Â  Repair, replacement and reconstruction of buildings, appliances, fixtures and furniture damaged by fire

276.248Â Â Â Â  Water pipes and supply; entry to place and repair pipes; damages for use of land

276.250Â Â Â Â  Agreement with City of Salem for water and fire protection

276.252Â Â Â Â  Sewage system for state institutions and departments

276.265Â Â Â Â  Apprenticeship programs; state agency as training agent

(Financing Construction, Maintenance and Repair)

276.280Â Â Â Â  Definitions for ORS 276.285

276.285Â Â Â Â  Maintenance, preservation and development of state-owned property; dedicated funds; rental program

ASSIGNMENT, LEASING AND RENTAL OF STATE BUILDINGS AND OTHER OFFICE QUARTERS

276.385Â Â Â Â  Rentals for buildings other than Capitol or Supreme Court Building

276.390Â Â Â Â  Approval of rent schedule by Emergency Board; appropriations to cover rental costs; rent schedule for Capitol and Supreme Court Building

276.410Â Â Â Â  Assignment of quarters to officers and state agencies

276.412Â Â Â Â  Payment of rent by state agencies

276.420Â Â Â Â  ÂOffice quartersÂ defined; department may enter into leases and rental agreements on behalf of certain agencies

276.424Â Â Â Â  Joint leases

276.426Â Â Â Â  Location of leased office quarters of state agencies to be centralized

276.428Â Â Â Â  Approval and supervision of leases and rental agreements; ordering changes in location of offices of state agencies

276.429Â Â Â Â  Leases; lease option purchase; cost policy; report to legislative review agency

276.431Â Â Â Â  Rentals and leases for commercial, cultural, educational or recreational activities

276.435Â Â Â Â  Renting space in branch office buildings to public agencies and private citizens

276.440Â Â Â Â  Renting space to public agencies and private citizens; use for meetings

EMPLOYMENT DEPARTMENT OFFICE BUILDING

276.575Â Â Â Â  Computation of rent schedules; collection of rents

276.580Â Â Â Â  Additional payment by occupants for maintenance and service charges

276.585Â Â Â Â  Assignment of excess space; rental and additional charges

SUPREME COURT BUILDING

276.587Â Â Â Â  Control through State Court Administrator; contract for operation

PARKING FACILITIES; CAR POOLS

276.591Â Â Â Â  Parking policy

276.592Â Â Â Â  Taxation of parking facilities used by private individuals

276.594Â Â Â Â  Parking facilities; use; fees; rules

276.595Â Â Â Â  Operation of facilities under control of agencies other than department; rules

276.598Â Â Â Â  Car or van pools; rules

276.601Â Â Â Â  Base rate set by agencies; reductions and special fees; disposition of receipts

BUILDINGS AT STATE INSTITUTIONS; STATE BUILDING FUND

276.610Â Â Â Â  State Building Fund

276.612Â Â Â Â  Determining buildings to be constructed, altered, repaired, furnished and equipped

OPTIONS

276.625Â Â Â Â  Authority to acquire options; contingency; legislative review agency approval

COMMUNITY HOUSES

276.732Â Â Â Â  Community houses in cities; constructing; financing; use

276.734Â Â Â Â  Submission of issues to electors

276.736Â Â Â Â  Levy of tax; sale of bonds; construction and maintenance of houses

STATE AGENCY FACILITY ENERGY DESIGN

276.900Â Â Â Â  Policy

276.905Â Â Â Â  Definitions for ORS 276.900 to 276.915

276.915Â Â Â Â  Energy design requirements; rules; fees; waiver

PENALTIES

276.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  276.001 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services. [1969 c.706 Â§2; 1993 c.500 Â§14]

STATE BUILDINGS AND GROUNDS

(Generally)

Â Â Â Â Â  276.002 Control of State Capitol; disposition of rentals. (1) The Legislative Assembly, through the Legislative Administration Committee, shall exercise control over the use of the State Capitol.

Â Â Â Â Â  (2) The committee has exclusive power to assign and reassign quarters in the State Capitol for such periods and under such terms, including rental rates, as the committee considers appropriate.

Â Â Â Â Â  (3) All rentals for quarters and for parking shall be credited to the State Capitol Operating Account.

Â Â Â Â Â  (4) The committee has exclusive power to assign and reassign parking spaces in the garage of the State Capitol and in the area immediately in front of the State Capitol and for enforcing parking regulations in the garage and areas described in this subsection. However, the Oregon Department of Administrative Services shall be responsible for collecting parking fees under ORS 292.065.

Â Â Â Â Â  (5) The committee may enter into contracts or agreements the committee considers necessary to:

Â Â Â Â Â  (a) Renovate and repair the State Capitol;

Â Â Â Â Â  (b) Renovate, repair or replace State Capitol fixtures and facilities;

Â Â Â Â Â  (c) Make artistic or aesthetic improvements to the State Capitol and adjacent areas;

Â Â Â Â Â  (d) Conduct or sponsor special events; and

Â Â Â Â Â  (e) Conduct or sponsor projects intended to preserve or promote the historical integrity of the State Capitol and adjacent areas. [1967 c.419 Â§55; 1969 c.620 Â§15; 1977 c.116 Â§1; 1981 c.132 Â§2; 1993 c.500 Â§59; 1997 c.817 Â§2; 1999 c.285 Â§1; 2001 c.118 Â§2]

Â Â Â Â Â  276.003 State Capitol Operating Account; Oregon State Capitol Foundation Fund. (1) There is created in the General Fund of the State Treasury a State Capitol Operating Account. Moneys credited to the account are appropriated continuously to the Legislative Administration Committee to pay the expenses of operating, maintaining, protecting and insuring the State Capitol and to reimburse the Oregon Department of Administrative Services for a share of the expenses of ground maintenance, utilities and other necessary expenses.

Â Â Â Â Â  (2) There is established the Oregon State Capitol Foundation Fund in the State Capitol Operating Account of the General Fund established under subsection (1) of this section. All moneys received by the Legislative Administration Committee allocated to the Oregon State Capitol Foundation shall be credited to the Oregon State Capitol Foundation Fund. All moneys credited to the Oregon State Capitol Foundation Fund are continuously appropriated to the foundation for the purposes of ORS 173.500.

Â Â Â Â Â  (3) The Legislative Administration Committee may on behalf of the State of Oregon solicit and accept gifts, grants and donations from public and private sources for the purposes set out in ORS 276.002. Such gifts, grants and donations shall be deposited by the committee in separate, appropriate trust accounts until such time as required to meet the obligations for which the gifts, grants or donations were intended. When so required, the committee shall deposit the amounts in the Oregon State Capitol Foundation Fund, subject to any limitations imposed by the donors.

Â Â Â Â Â  (4) A gift or donation to the Legislative Administration Committee or to the Oregon State Capitol Foundation is a gift or donation to the State of Oregon. [1977 c.116 Â§5; 1981 c.132 Â§3; 1997 c.817 Â§3; 2001 c.118 Â§3]

Â Â Â Â Â  Note: 276.003 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.004 Utilization of buildings other than Capitol and Supreme Court Building. (1) Notwithstanding any other provision of law, and except for the State Capitol and the Supreme Court Building, the Oregon Department of Administrative Services shall manage and control the utilization of:

Â Â Â Â Â  (a) Buildings and properties in the capitol area, including those acquired under ORS 276.046;

Â Â Â Â Â  (b) Office buildings as defined in ORS 276.110;

Â Â Â Â Â  (c) Vacated state institution buildings and facilities as described in ORS 276.180;

Â Â Â Â Â  (d) The state office building and parking structure in Portland;

Â Â Â Â Â  (e) The state office building and parking structure in Eugene;

Â Â Â Â Â  (f) Properties being acquired through lease-purchase option or installment purchase agreement under ORS 276.429; and

Â Â Â Â Â  (g) Parking facilities as described in ORS 276.594.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the Oregon Department of Administrative Services shall assign and reassign quarters in buildings owned by this state and specified in this section, for such periods and under such terms as the department considers appropriate. [1967 c.419 Â§56; 1969 c.706 Â§8; 1973 c.772 Â§8; 1974 c.71 Â§3; 1977 c.116 Â§2; 1977 c.598 Â§1; 1981 c.491 Â§1; 1993 c.500 Â§15]

Â Â Â Â Â  276.005 Capital Projects Fund; use; gifts, grants and donations; loaned moneys. (1) The Oregon Department of Administrative Services through funds appropriated therefor, from balances in the Capital Projects Fund, or as otherwise provided by law, may enter into all contracts or agreements deemed necessary to:

Â Â Â Â Â  (a) Purchase, construct, improve, repair, equip and furnish office buildings as defined in ORS 276.110;

Â Â Â Â Â  (b) Purchase, construct, improve and repair utility and service facilities;

Â Â Â Â Â  (c) Execute such other buildings, grounds and public works projects for state government as may be necessary to accomplish the purposes of this chapter; and

Â Â Â Â Â  (d) Acquire land by purchase, gift, exchange, lease, condemnation or otherwise for the purposes of paragraphs (a), (b) and (c) of this subsection and to improve sites therefor.

Â Â Â Â Â  (2) There is established in the State Treasury a Capital Projects Fund, separate and distinct from the General Fund. The moneys in the Capital Projects Fund may be invested as provided in ORS 293.701 to 293.820. Interest earnings on the fund assets shall be credited to the fund. All moneys credited to the fund by law are appropriated continuously to the department for the purposes set out in subsection (1) of this section.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services on behalf of the State of Oregon may accept gifts, grants and donations from public and private sources for the purposes set out in subsection (1) of this section. Such gifts, grants and donations shall be deposited by the department in appropriate separate trust accounts until such time as required to meet the obligations for which the gift, grant or donation was intended. When so required, the department shall deposit such amounts in the Capital Projects Fund, subject to any limitations imposed by the donor.

Â Â Â Â Â  (4) Moneys loaned by an investing fund under ORS 276.013, 276.015 and 276.110 to 276.137 shall be deposited in the Capital Projects Fund and are appropriated continuously for the purposes set out in subsection (1) of this section. [1969 c.706 Â§Â§3,4,5; 1977 c.598 Â§2; 1981 c.106 Â§4; 1989 c.756 Â§14]

Â Â Â Â Â  276.007 Oregon Department of Administrative Services Operating Fund; use of excess amounts. (1) Moneys credited to the Oregon Department of Administrative Services Operating Fund by law are appropriated continuously to the Oregon Department of Administrative Services and may be used to:

Â Â Â Â Â  (a) Repay investing funds for moneys loaned under ORS 276.013, 276.015 and 276.110 to 276.137, and the interest thereon; and

Â Â Â Â Â  (b) Pay all the expenses associated with operating, maintaining, repairing, equipping and furnishing the buildings and facilities described in ORS 276.004.

Â Â Â Â Â  (2) For any biennium any moneys collected by the department pursuant to ORS 276.385 and 276.412 as rental payments for depreciation reserves for space in buildings, parking facilities and mall houses specified in ORS 276.004 and any net profit from mall houses shall be transferred from the Oregon Department of Administrative Services Operating Fund to the Capital Projects Fund for any of the purposes enumerated in ORS 276.005 (1).

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, and except an amount as determined by the department for operating capital for the management of such office space, for any biennium any moneys collected by the department pursuant to ORS 276.385 and 276.412 as rental payments for space in buildings specified in ORS 276.004 that exceed the amounts required by law to be paid out of such moneys with respect to that biennium, shall be used to adjust rental rates in the current or subsequent biennia. [1969 c.706 Â§12; 1977 c.116 Â§3; 1977 c.598 Â§3; 1981 c.106 Â§2; 1983 c.599 Â§7; 1993 c.500 Â§16]

Â Â Â Â Â  276.008 [1973 c.568 Â§2; repealed by 2005 c.217 Â§30]

Â Â Â Â Â  276.009 Acquisition of state office buildings by installment payments or lease purchase. (1) The Oregon Department of Administrative Services may enter into an agreement or agreements with financial institutions to fund or otherwise acquire state office buildings and parking facilities by installment purchase or lease purchase contracts as provided in ORS 276.429. Any moneys so obtained shall be deposited in the Capital Projects Fund. Such acquired facilities may be located in the Capitol Mall area or in communities throughout the state.

Â Â Â Â Â  (2) In addition to and not in lieu of any other moneys made available by law, there is established as the maximum amount to be expended for the purposes authorized in subsection (1) of this section and ORS 276.005 (1) the following amounts for the following purposes:

Â Â Â Â Â  (a)Â  Eugene Regional Center

Â Â Â Â Â  Construction............................................ $1

Â Â Â Â Â  (b)Â  Medford Regional Center

Â Â Â Â Â  Construction............................................ $1

Â Â Â Â Â  (c)Â  Eugene State Police Facility

Â Â Â Â Â  Construction............................................ $1

Â Â Â Â Â  (d) Mall Office Building II..................... $1

Â Â Â Â Â  (3) Subsection (2) of this section does not limit, affect or apply to any expenditures by the department for interest payments while the facilities are under construction, bond counsel and underwriterÂs fees, legal fees, escrow or trustee fees, lessor fees or repayment reserves as may be required by the financial institutions. [1983 c.667 Â§2]

Â Â Â Â Â  Note: 276.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.010 Definitions for ORS 276.028 to 276.062. As used in ORS 276.028 to 276.062:

Â Â Â Â Â  (1) ÂCapitol areaÂ means the capitol group of buildings and the grounds owned by the state adjacent to the buildings, and includes any new buildings that may be constructed on the grounds as an addition to the capitol group of buildings.

Â Â Â Â Â  (2) ÂCapitol group of buildingsÂ means the state buildings in Salem in and about the Capitol Mall.

Â Â Â Â Â  (3) ÂCapitol MallÂ means the area beginning at the northwest corner of State Street and 12th Street in the City of Salem, Marion County, Oregon; then continuing along 12th Street in a northerly direction to Court Street; then continuing along Court Street in a westerly direction to Capitol Street; then continuing along Capitol Street in a northerly direction to D Street; then continuing along D Street in a westerly direction to Winter Street; then continuing along Winter Street in a southerly direction to Court Street; then continuing along Court Street in a westerly direction to Cottage Street; then continuing along Cottage Street in a southerly direction to State Street; then continuing along State Street in an easterly direction to the point of beginning.

Â Â Â Â Â  (4) ÂState agencyÂ has the meaning given that term in ORS 358.635. [Amended by 1969 c.706 Â§16; 2003 c.796 Â§2; 2005 c.217 Â§10]

Â Â Â Â Â  276.012 [Amended by 1967 c.419 Â§58; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.013 Acquisition of office buildings. When the Director of the Oregon Department of Administrative Services determines that an office building as defined in ORS 276.110 would be the best means to further the public policy of this state as declared in ORS 276.426, or otherwise to accomplish the purposes of ORS 276.005 (1), the Oregon Department of Administrative Services may request the State Treasurer and investing agency, as defined in ORS 276.110, to loan funds to acquire the buildings necessary to carry out that policy. [1969 c.706 Â§38; 1973 c.129 Â§1; 1977 c.598 Â§4]

Â Â Â Â Â  Note: 276.013, 276.015 and 276.021 were made a part of ORS chapter 276 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.014 [Amended by 1969 c.198 Â§79; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.015 Investment of certain funds. For the purposes of ORS 276.002 to 276.007 and 276.010 to 276.137, the State Treasurer, with the approval of the investing agency, as defined in ORS 276.110, may invest not to exceed seven percent of the moneys in any appropriate fund included in the investment funds, as defined in ORS 293.701, on such terms and conditions as the State Treasurer, the investing agency and the Oregon Department of Administrative Services determine. [1969 c.706 Â§39; 1977 c.598 Â§5]

Â Â Â Â Â  Note: See note under 276.013.

Â Â Â Â Â  276.016 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.017 [1969 c.706 Â§41; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.018 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.020 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.021 State building police officers; appointment; duties; status. The Director of the Oregon Department of Administrative Services, subject to any applicable provisions of the State Personnel Relations Law, shall appoint and supervise state building police officers, who shall protect the buildings and property in the capitol area that are within the jurisdiction of the Oregon Department of Administrative Services and enforce traffic and parking rules established by the department in areas subject to its jurisdiction and, in performing such duties, shall have the same authority as other peace officers as defined in ORS 133.005. [1974 c.28 Â§2; 1977 c.116 Â§6; 1993 c.500 Â§17]

Â Â Â Â Â  Note: See note under 276.013.

Â Â Â Â Â  276.022 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.023 State Capitol police officers; status. If the Legislative Administration Committee appoints police officers to protect the State Capitol, when performing their duties, the officers shall have the same authority as other peace officers as defined in ORS 133.005. [1977 c.116 Â§7; 1981 c.132 Â§4]

Â Â Â Â Â  Note: 276.023 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.024 [Amended by 1967 c.583 Â§6; 1969 c.199 Â§19; renumbered 276.565]

Â Â Â Â Â  276.025 [1967 c.583 Â§Â§3,4; 1969 c.199 Â§20; 1969 c.706 Â§19; renumbered 276.567]

Â Â Â Â Â  276.026 [Amended by 1967 c.583 Â§7; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.027 [1959 c.312 Â§1; repealed by 1977 c.116 Â§8]

(Capitol Area Planning)

Â Â Â Â Â  276.028 Declaration of policy concerning capitol area and other areas. A special relationship exists between the City of Salem, OregonÂs capitol, and state government. State lands and buildings and the functions of state government have a significant impact on the City of Salem. It is declared to be the purpose and policy of the State of Oregon to establish and effectuate a long-range plan of development of the capitol area in the City of Salem and the areas immediately surrounding state buildings situated outside the capitol area within the boundaries of the City of Salem and to coordinate the acquisition and disposition of real property and the construction of buildings by the state, the laying out of streets and the landscaping of grounds in the areas. The purpose of the long-range plan is to enhance and preserve the beauty and dignity of the areas and permanently to secure the areas from commercial and industrial encroachment. [Amended by 1971 c.639 Â§1; 1987 c.253 Â§1; 1999 c.748 Â§1; 2005 c.217 Â§11]

Â Â Â Â Â  276.030 [Amended by 1973 c.129 Â§2; 1973 c.792 Â§8; 1983 c.546 Â§6; 1997 c.632 Â§4; 2003 c.53 Â§1; repealed by 2005 c.217 Â§30]

Â Â Â Â Â  276.031 [2003 c.796 Â§21; repealed by 2005 c.217 Â§30]

Â Â Â Â Â  276.032 [Repealed by 2003 c.796 Â§28]

Â Â Â Â Â  276.033 Duties of Oregon Department of Administrative Services; rules. The Oregon Department of Administrative Services shall:

Â Â Â Â Â  (1) Review on a continuing basis, in cooperation with other affected state agencies, studies and analyses of the building needs of state agencies located within the metropolitan area of the City of Salem.

Â Â Â Â Â  (2) Establish and maintain a master plan for the development of the capitol group of buildings situated within the Capitol Mall.

Â Â Â Â Â  (3) Maintain a coordination plan for state-owned real properties identified in ORS 276.028 that describes the relationship between the properties and between the properties and the City of Salem, including the effect of development of one or more of the properties or of the city on other properties or on the city.

Â Â Â Â Â  (4)(a) Cooperate and consult with local governmental agencies that have jurisdiction within the areas described by ORS 276.028 for the purpose of coordinating the development of state buildings and grounds in those areas with community planning and development programs in those areas.

Â Â Â Â Â  (b) If the department establishes, adopts or implements a plan of development in an area that is located within the boundaries of the City of Salem, recommend to the governing body of Salem any legislation necessary to effectuate the plan.

Â Â Â Â Â  (5) Coordinate with the governing body and the planning commission of the City of Salem and with the state on development plans by the state for the capitol area. To carry out the coordination, the department shall adopt rules establishing a public review process for plans and projects in the areas described in ORS 276.028. The rules adopted under this subsection shall address:

Â Â Â Â Â  (a) Utilizing the Capital Projects Advisory Board established under ORS 276.227 for project review;

Â Â Â Â Â  (b) Including one member from the City of SalemÂs community development department and one member from the City of SalemÂs public works department as members of the board;

Â Â Â Â Â  (c) Providing opportunity for public comment; and

Â Â Â Â Â  (d) Establishing a special design review process for projects on the Capitol Mall.

Â Â Â Â Â  (6) Comply with all applicable local planning and land use laws and regulations. [2003 c.796 Â§22; 2005 c.217 Â§12]

Â Â Â Â Â  276.034 [Amended by 1971 c.639 Â§2; 1987 c.253 Â§2; 1999 c.748 Â§2; repealed by 2003 c.796 Â§28]

Â Â Â Â Â  276.035 Investigation and review of proposals relating to buildings and grounds. The Oregon Department of Administrative Services shall:

Â Â Â Â Â  (1) Investigate the advisability of additions to, reductions of or other changes in buildings and grounds in the areas described in ORS 276.028; and

Â Â Â Â Â  (2) Investigate, review and make recommendations on all proposals of state agencies to add to, reduce or otherwise change a building and grounds in the areas described in ORS 276.028. [2003 c.796 Â§23; 2005 c.217 Â§13]

Â Â Â Â Â  276.036 [Amended by 1971 c.639 Â§3; 1973 c.129 Â§8; 1977 c.719 Â§4; 1999 c.748 Â§3; repealed by 2003 c.796 Â§28]

Â Â Â Â Â  276.037 [1973 c.129 Â§7; 2003 c.796 Â§Â§3,4; repealed by 2005 c.217 Â§30]

Â Â Â Â Â  276.038 [Amended by 1971 c.639 Â§4; repealed by 2003 c.796 Â§28]

Â Â Â Â Â  276.039 [2003 c.796 Â§24; repealed by 2005 c.217 Â§30]

Â Â Â Â Â  276.040 [Amended by 1971 c.639 Â§5; 1973 c.129 Â§4; 2003 c.14 Â§138; repealed by 2003 c.796 Â§28]

Â Â Â Â Â  276.041 Cooperation with City of Salem. (1) As the Oregon Department of Administrative Services develops a master plan under ORS 276.033, the department shall inform the governing body and the planning commission of the City of Salem of the plan.

Â Â Â Â Â  (2) The department shall make all possible efforts to obtain the cooperation of officers and commissions of the City of Salem for the purpose of establishing the zoning of that part of the city contiguous to the capitol area that will effectuate the purpose of the State of Oregon to maintain its administrative buildings in a continuous and parklike area. [2003 c.796 Â§25; 2005 c.217 Â§14]

Â Â Â Â Â  276.042 [Amended by 1969 c.314 Â§17; 1973 c.129 Â§9; 1987 c.879 Â§11; repealed by 2003 c.796 Â§28]

Â Â Â Â Â  276.043 [1971 c.6 Â§2; 2003 c.796 Â§Â§5,6; repealed by 2005 c.217 Â§30]

Â Â Â Â Â  276.044 [Amended by 1969 c.706 Â§21; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  276.045 [2003 c.796 Â§26; repealed by 2005 c.217 Â§30]

(Lands and Facilities in Capitol Area)

Â Â Â Â Â  276.046 Authority for department to acquire and improve land in capitol area. (1) The Oregon Department of Administrative Services may obtain title in the name of the State of Oregon by purchase, agreement, donation or exercise of the power of eminent domain, for development as a part of the capitol area to all land lying within the Capitol Mall.

Â Â Â Â Â  (2) From time to time, when offered at proper prices and from funds available through appropriations for such purpose or through the Emergency Board, the department may purchase or acquire by agreement or donation, for development as a part of the capitol area, land lying within the Capitol Mall.

Â Â Â Â Â  (3) The department may improve and develop the land acquired in a manner to accomplish the purpose and intent of ORS 276.028. [Amended by 1957 c.377 Â§1; 2005 c.217 Â§15]

Â Â Â Â Â  276.047 [1953 c.608 Â§Â§1,4; repealed by 1955 c.54 Â§1]

Â Â Â Â Â  276.048 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.049 [1953 c.510 Â§1; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.050 [1953 c.510 Â§2; 1967 c.419 Â§25; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.051 [Repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.052 [1967 c.565 Â§7; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.060 [1953 c.67 Â§1; 1957 c.377 Â§2; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.062 Disposition of buildings or improvements acquired for capitol area. The Oregon Department of Administrative Services may sell, wreck or dispose of the buildings and improvements that exist, at the time of acquisition, on property acquired by the state for future expansion of the capitol area. [1953 c.67 Â§2; 1967 c.419 Â§59; 1969 c.199 Â§21; 1969 c.706 Â§26; 1977 c.598 Â§6]

Â Â Â Â Â  276.064 [1953 c.67 Â§3; 1957 c.349 Â§2; 1969 c.199 Â§22; 1969 c.706 Â§27; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.066 [1953 c.67 Â§4; 1965 c.112 Â§1; 1969 c.199 Â§23; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.070 Contract relating to building owned by Employment Department. The Employment Department and the Oregon Department of Administrative Services may contract for the operation, maintenance and insuring by the Oregon Department of Administrative Services of any office building located in the capitol area, as defined in ORS 276.010, that is owned wholly or in part by the Employment Department. [1969 c.706 Â§42]

(Lease Purchase)

Â Â Â Â Â  276.071 Applicability of certain statutes to public improvements under lease purchase agreements. ORS 276.073 to 276.090, 279A.005 to 279A.030, 279A.050 to 279A.075, 279A.100, 279A.105, 279A.110, 279A.120, 279A.125, 653.268 and 653.269 and ORS chapter 279C, except ORS 279C.600 to 279C.625 apply to all public improvements that are being constructed, reconstructed or renovated for use by a state agency under a lease-purchase agreement or under any other agreement whereby ultimate state ownership is contemplated or expected. [1993 c.476 Â§2; 2003 c.794 Â§225]

Â Â Â Â Â  Note: 276.071 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.072 When written notice required for public improvement under lease purchase; public record. (1) No state agency shall influence or affect the design of any construction, reconstruction or renovation of a public improvement that the agency intends to lease-purchase without first giving written notice to the Oregon Department of Administrative Services of its intent to occupy or otherwise use the public improvement.

Â Â Â Â Â  (2) Notice given to the department under subsection (1) of this section is a part of the public record of the state agency and the department. [1993 c.476 Â§1]

Â Â Â Â Â  Note: 276.072 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Art Acquisition)

Â Â Â Â Â  276.073 Definitions for ORS 276.073 to 276.090. As used in ORS 276.073 to 276.090, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConstruction or alterationÂ does not include:

Â Â Â Â Â  (a) Any construction, physical plant rehabilitation, improvement or remodeling project which has an estimated cost of less than $100,000.

Â Â Â Â Â  (b) Indirect construction or alteration costs such as inspection fees, professional services, interest under construction, advertising, furnishings, soil testing, construction permits and legal fees.

Â Â Â Â Â  (c) Remodeling or renovation projects in which more than 75 percent of the project cost represents improvements to mechanical systems.

Â Â Â Â Â  (2) ÂContracting agencyÂ means any state agency authorized by law to enter into public contracts.

Â Â Â Â Â  (3) ÂState buildingÂ does not include the following:

Â Â Â Â Â  (a) Any correctional facility.

Â Â Â Â Â  (b) Motor pools, heating plants, parking lots, maintenance sheds, highways, bridges, sewers, fishponds, fishways, service facilities at state parks and highway rest areas and similar nonarchitectural structures or improvements. [1977 c.848 Â§2; 1989 c.978 Â§1; 1995 c.732 Â§1]

Â Â Â Â Â  Note: 276.073 to 276.090 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.075 Public policy of acquiring works of art for state buildings. The Legislative Assembly recognizes the responsibility of the state to foster culture and the arts and its interest in the development of artists and craftsmen. Further, the Legislative Assembly recognizes that the visual arts contribute to and provide experiences which are conducive to the enrichment and betterment of the social and physical environment. Art has enabled people of all societies better to understand their community and individual lives. Therefore, the Legislative Assembly declares it to be the public policy of this state to expend a portion of expenditures for capital purposes for the acquisition of works of art to be displayed in state buildings. [1975 c.472 Â§1]

Â Â Â Â Â  Note: See note under 276.073.

Â Â Â Â Â  276.080 One percent of moneys for construction or alteration of state buildings to be used for acquisition of art works; use in other state buildings. (1) All appropriations for the construction or alteration of any state building shall be considered to contain an appropriation of one percent of the amount thereof for the acquisition of works of art which may be an integral part of the building, attached thereto or capable of display in other state buildings.

Â Â Â Â Â  (2) When it would not be appropriate to place works of art in a given structure, the funds authorized in subsection (1) of this section shall be expended to acquire works of art for placement in other buildings under the control of the contracting agency. [1975 c.472 Â§2; 1977 c.848 Â§3]

Â Â Â Â Â  Note: See note under 276.073.

Â Â Â Â Â  276.090 State agencies to determine art work acquisitions; title to art works in name of state; administrative expenses and maintenance. (1) The Arts Program of the Economic and Community Development Department and the Oregon Department of Administrative Services, if the construction project is located within the area described in ORS 276.028, and the Arts Program of the Economic and Community Development Department, the Oregon Department of Administrative Services and the contracting agency if the project is located outside the area described in ORS 276.028, in consultation with the architect for the particular building shall determine the amount available for each state building and shall commission by contract or shall purchase suitable works of art for each building. The agencies designated by this section are solely responsible for selection, review of design, execution, placement and acceptance of works of art acquired pursuant to ORS 276.073 to 276.090. The designated agencies, to the extent reasonable, shall consult with appropriate local citizens groups and the occupants of the affected state building in determining the selection of the works of art.

Â Â Â Â Â  (2) Of the amount determined to be available for a state building under subsection (1) of this section, a portion may be assessed by the Arts Program of the Economic and Community Development Department and used to reimburse the program for costs incurred under ORS 276.073 to 276.090 as administrative expenses or as expenses for maintaining the works of art acquired. No more than 10 percent of the amount available for a state building may be assessed under this subsection.

Â Â Â Â Â  (3) Title to works of art acquired pursuant to ORS 276.073 to 276.090 vests with the contracting agency in the name of the state. The agencies designated by this section may lend works of art between public buildings whenever in their judgment the loan will be to the benefit of the citizens of this state. However, the works of art shall be returned to the contracting agency at its request. [1975 c.472 Â§3; 1977 c.848 Â§4; 1993 c.209 Â§19; 2003 c.796 Â§Â§7,8; 2005 c.217 Â§16]

Â Â Â Â Â  Note: See note under 276.073.

(Public Policy for State Buildings)

Â Â Â Â Â  276.093 Definitions for ORS 276.093 to 276.098, 276.135, 276.431 and 276.435. As used in ORS 276.093 to 276.098, 276.135, 276.431 and 276.435:

Â Â Â Â Â  (1) ÂCommercial activitiesÂ includes, but is not limited to, restaurants, food stores, craft stores, dry goods stores and display facilities.

Â Â Â Â Â  (2) ÂCultural activitiesÂ includes, but is not limited to, film, dramatic, dance and musical presentations, fine arts exhibits, studios and public meeting places, whether or not used by persons, firms or organizations intending to make a profit.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) ÂEducational activitiesÂ includes, but is not limited to, libraries, schools, child care facilities, laboratories and lecture and demonstration facilities.

Â Â Â Â Â  (5) ÂHistorical, architectural or cultural significanceÂ includes, but is not limited to, buildings listed or eligible to be listed on the National Register of Historic Places under section 101 of the National Historic Preservation Act of October 15, 1966 (16 U.S.C. 470a).

Â Â Â Â Â  (6) ÂRecreational activitiesÂ includes, but is not limited to, gymnasiums and related facilities.

Â Â Â Â Â  (7) ÂState buildingÂ means all state buildings under the control of the Oregon Department of Administrative Services.

Â Â Â Â Â  (8) ÂUnit of local governmentÂ means any city or county, or other political subdivision of the state. [1977 c.599 Â§1; 1993 c.500 Â§19; 1995 c.278 Â§31]

Â Â Â Â Â  Note: 276.093 to 276.098 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.094 Public policy for state buildings. The Legislative Assembly recognizes the responsibility of the state to promote more efficient use of the stateÂs construction resources, to foster the preservation of buildings of historical, architectural or cultural significance and to enhance the social and economic environment within and surrounding state buildings. State buildings are to reflect the highest standards of the environmental design arts and are to contribute to the citizenÂs image of accessibility and responsiveness of government. [1977 c.599 Â§2]

Â Â Â Â Â  Note: See note under 276.093.

Â Â Â Â Â  276.095 Use of buildings by state and public. With respect to operating, maintaining, altering and otherwise managing or acquiring space to meet the office needs of state government and to accomplish the purposes of ORS 276.094, the Director of the Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Acquire or lease and utilize space in suitable buildings of historical, architectural or cultural significance, unless use of such space would not prove feasible and prudent compared with available alternatives, taking into consideration the purposes of ORS 276.093 to 276.098, 276.135, 276.431 and 276.435;

Â Â Â Â Â  (2) Provide and maintain space, facilities and activities to the extent practicable that encourage public access to and stimulate public pedestrian traffic around, into and through state buildings, permitting cooperative improvements to and uses of the area between the building and the street, thereby complementing and supplementing commercial, cultural, educational and recreational resources in the neighborhood of state buildings;

Â Â Â Â Â  (3) Encourage the location of compatible commercial, cultural, educational and recreational facilities and activities within or near state buildings; and

Â Â Â Â Â  (4) Encourage multipurpose public use of state buildings for the benefit of children and community activities, including commercial, cultural, educational and recreational use of such buildings, providing such use would not be disruptive to state government. [1977 c.599 Â§3; 1999 c.387 Â§1]

Â Â Â Â Â  Note: See note under 276.093.

Â Â Â Â Â  276.096 Consultation with certain officers and groups; cooperation with State Historic Preservation Officer. (1) In carrying out the duties of the Director of the Oregon Department of Administrative Services under ORS 276.095, the director shall consult with the designated State Historic Preservation Officer, the Oregon Historical Society, the Arts Program of the Economic and Community Development Department, local landmark commissions and historic societies and the chief executive officers of those units of local government in each area served by existing or proposed state offices and shall solicit the comments of other community leaders and members of the general public that the director considers appropriate.

Â Â Â Â Â  (2) Whenever the director undertakes a review of state building needs within a geographical area, the director shall request the cooperation of the state historic preservation officer to identify an existing building within the geographical areas that is of historical, architectural or cultural significance and that is suitable, whether or not in need of repair, alteration or addition, for acquisition or purchase to meet the building needs of state government. [1977 c.599 Â§4; 1993 c.209 Â§20; 2001 c.104 Â§85; 2003 c.796 Â§Â§9,10; 2005 c.217 Â§17]

Â Â Â Â Â  Note: See note under 276.093.

Â Â Â Â Â  276.097 Public access to state offices. The Director of the Oregon Department of Administrative Services, where practicable, shall give priority in the assignment of ground floor space not leased under the terms of ORS 276.431 to state activities requiring regular contact with members of the public. To the extent ground floor space is not available, the director shall provide space with maximum ease of access to building entrances. [1977 c.599 Â§5]

Â Â Â Â Â  Note: See note under 276.093.

Â Â Â Â Â  276.098 Standards for development of state buildings and grounds. The Oregon Department of Administrative Services shall:

Â Â Â Â Â  (1) Adopt standards for the development of state buildings and grounds, including but not limited to landscaping requirements, setback requirements, lot coverage limitations, building height and bulk limitations, and requirements for the protection of the community environment;

Â Â Â Â Â  (2) Develop a template for area plans for use by state agencies that own real property; and

Â Â Â Â Â  (3) Require state agencies to develop area plans and periodically update the plans. [2005 c.217 Â§9]

Â Â Â Â Â  Note: See note under 276.093.

EXECUTIVE RESIDENCE

Â Â Â Â Â  276.102 Acceptance of donations for state executive residence. (1) The Executive Residence Account is established separate and distinct from the General Fund. Interest earned on moneys in the account shall be credited to the account. Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services for the purpose of acquiring or constructing, remodeling, decorating, landscaping, furnishing, equipping and maintaining a state executive residence.

Â Â Â Â Â  (2) The department, on behalf of the State of Oregon, may accept gifts, grants or donations from public or private sources, including gifts of real or personal property, for the purpose specified in subsection (1) of this section. The department shall deposit moneys received under this section in the account established in subsection (1) of this section. [1967 c.615 Â§1; 1987 c.702 Â§1; 2003 c.796 Â§Â§11,12; 2005 c.217 Â§Â§18,19]

Â Â Â Â Â  276.104 [1967 c.615 Â§2; 1969 c.314 Â§18; repealed by 1993 c.742 Â§44]

Â Â Â Â Â  276.106 Use of Oregon products. To the degree practicable, the Oregon Department of Administrative Services shall use or ensure the use of Oregon products in constructing, remodeling, equipping, furnishing and decorating the state executive residence. [1967 c.615 Â§3; 1987 c.702 Â§2; 2003 c.796 Â§Â§13,14; 2005 c.217 Â§Â§20,21]

Â Â Â Â Â  276.108 [1967 c.615 Â§4; 1977 c.598 Â§29; 1987 c.702 Â§3; repealed by 1993 c.742 Â§44]

ACQUISITION OF STATE OFFICE BUILDINGS WITH STATE TRUST FUNDS

Â Â Â Â Â  276.110 Definitions for ORS 276.013, 276.015 and 276.110 to 276.137. As used in ORS 276.013, 276.015 and 276.110 to 276.137, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCost of acquisitionÂ includes the costs of sites, plans, specifications, architectsÂ fees, interest on investments of the investing funds and all other costs related to the erection and equipping of office buildings or to the purchase, alteration, repair and equipping of buildings for office purposes.

Â Â Â Â Â  (2) ÂInvesting agencyÂ means the board, commission, department or other agency whose funds are defined as investment funds in ORS 293.701.

Â Â Â Â Â  (3) ÂInvesting fundsÂ means those funds enumerated in ORS 293.701 (2), when invested pursuant to ORS 276.013, 276.015 and 276.110 to 276.137.

Â Â Â Â Â  (4) ÂOffice buildingÂ means any building in the State of Oregon acquired under ORS 276.013, 276.015 and 276.110 to 276.137, by appropriation therefor, or as otherwise provided by law, to provide centralized office quarters for state agencies and may include parking, storage, motor pool and service facilities.

Â Â Â Â Â  (5) ÂState TreasurerÂ means the State Treasurer in the capacity of investment officer for the Oregon Investment Council. [1957 c.727 Â§1; 1959 c.157 Â§5; 1967 c.335 Â§27; 1969 c.199 Â§24; 1969 c.706 Â§29; 1977 c.598 Â§7]

Â Â Â Â Â  276.112 Authority to repay certain loans and to manage Salem office buildings. The Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Use moneys in the Oregon Department of Administrative Services Operating Fund to repay loans made from investing funds to acquire buildings under ORS 276.013, 276.015 and 276.110 to 276.137 before July 1, 1969.

Â Â Â Â Â  (2) Alter, repair and equip buildings acquired for office buildings under ORS 276.013, 276.015 and 276.110 to 276.137 before July 1, 1969. [1957 c.727 Â§2; 1967 c.419 Â§26; 1969 c.199 Â§25; 1969 c.706 Â§30]

Â Â Â Â Â  276.113 [1959 c.427 Â§13; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.114 [1957 c.727 Â§5; 1961 c.508 Â§8; 1967 c.335 Â§28; 1969 c.199 Â§26; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.116 [1957 c.727 Â§14; 1969 c.199 Â§27; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.118 Policy concerning location and manner of construction of buildings. It is declared to be public policy that any building acquired or erected pursuant to ORS 276.005 shall be located and constructed in such a manner that it shall constitute a maximum value investment with emphasis on:

Â Â Â Â Â  (1) Structural function and utility of the building.

Â Â Â Â Â  (2) Access by the public.

Â Â Â Â Â  (3) Resale value of the building.

Â Â Â Â Â  (4) Compliance with the public policy of the state as declared in ORS 276.426. [1957 c.727 Â§13; 1977 c.598 Â§8]

Â Â Â Â Â  276.120 Building and site as investment of investing fund; title or leasehold interest of investing fund. Each office building and the site, including leasehold interests therefor, shall represent an investment of the investing funds; and title or leasehold interest shall be vested in the investing funds to the extent that the same is used to pay the cost of acquisition of that office building and site or to the extent of any unrefunded or unpaid balance thereof. The Oregon Department of Administrative Services shall issue the investing agency appropriate evidence of this fact. [1957 c.727 Â§6; 1975 c.104 Â§1]

Â Â Â Â Â  276.122 Assistance, grants, donations or gifts from United States and others; disposition. For any of the purposes of ORS 276.005 and 276.426, the Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Accept financial assistance and grants, either in the form of land, leasehold interests, money or labor, from the United States, State of Oregon, or any of its agencies subject to the conditions imposed thereon, regardless of any conflicting state law and may accept any grant or donation of land, leasehold interest, money or other valuable property made by others. Unless enjoined by the terms of the grant or donation, the department may convert the same into money and all moneys so obtained shall be credited to the State Capital Construction Account; and

Â Â Â Â Â  (2) Enter into agreements and joint ventures with the United States, other political subdivisions or other state agencies to accomplish these purposes. [1957 c.727 Â§3; 1969 c.706 Â§33; 1977 c.598 Â§9]

Â Â Â Â Â  276.124 [1957 c.727 Â§9; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.126 [1957 c.727 Â§10; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.128 Fire and other insurance. The Director of the Oregon Department of Administrative Services, as an operating cost, shall insure the office buildings against fire and other hazards in such sums as required to protect the value of buildings. Such insurance shall be provided under the provisions of ORS chapter 278. [1957 c.727 Â§11; 1977 c.720 Â§1; 1985 c.731 Â§26]

Â Â Â Â Â  276.130 [1957 c.727 Â§4; 1967 c.419 Â§60; 1969 c.199 Â§28; 1969 c.706 Â§35; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.132 [1957 c.727 Â§8; 1967 c.454 Â§94; 1969 c.199 Â§29; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.134 [1957 c.727 Â§12; repealed by 1977 c.598 Â§35; amended by 1977 c.599 Â§6 (see 276.135)]

Â Â Â Â Â  276.135 Renting space to public agencies and private citizens. Space in any such buildings not needed or available to state agencies may be rented in order of priority first to other public agencies then to private citizens to enhance the social and economic environment of the surrounding area. Receipts from rentals to other than state agencies shall be disposed of in the manner set forth for rentals to state agencies. [See 276.134]

Â Â Â Â Â  276.136 [1957 c.727 Â§14; 1969 c.199 Â§30; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.137 Title to buildings. On repayment of all moneys loaned by investing funds to acquire a building under ORS 276.013, 276.015 and 276.110 to 276.137, title to such building shall vest automatically in the Oregon Department of Administrative Services in the name of the State of Oregon. [1969 c.706 Â§32; 1975 c.104 Â§2; 1977 c.598 Â§11]

Â Â Â Â Â  276.138 [1957 c.727 Â§15; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.142 [1959 c.427 Â§1; 1967 c.335 Â§29; 1969 c.706 Â§44; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.144 [1959 c.427 Â§2; 1961 c.650 Â§1; subsection (2) enacted as 1961 c.650 Â§2; 1967 c.419 Â§27; 1969 c.706 Â§45; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.146 [1959 c.427 Â§3; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.148 [1959 c.427 Â§4; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.150 [1959 c.427 Â§5; 1961 c.508 Â§9; 1961 c.650 Â§3; 1965 c.598 Â§6; 1967 c.335 Â§30; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.152 [1959 c.427 Â§6; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.154 [1959 c.427 Â§10; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.156 [1959 c.427 Â§7; 1965 c.598 Â§7; 1967 c.419 Â§61; 1969 c.706 Â§50; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.157 [1969 c.453 Â§3; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.158 [1959 c.427 Â§8; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.159 [1969 c.706 Â§47; 1975 c.104 Â§3; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.160 [1959 c.427 Â§9; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.162 [1959 c.427 Â§11; 1965 c.459 Â§3; 1969 c.706 Â§53; repealed by 1977 c.598 Â§35; amended by 1977 c.599 Â§7 (see 276.435)]

Â Â Â Â Â  276.164 [1967 c.450 Â§Â§2,3; 1969 c.706 Â§54; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.166 [1967 c.565 Â§6; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.175 [1969 c.706 Â§24; repealed by 1977 c.598 Â§35]

TRANSFER OF VACANT FACILITIES TO

OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

Â Â Â Â Â  276.180 Transfer of certain buildings, grounds and facilities when vacated; operation; maintenance. When vacated and no longer required for institution uses, all or any portion of the buildings, grounds and facilities presently operated and controlled by the Department of Human Services, Department of Corrections or the State Board of Education, are transferred to the Oregon Department of Administrative Services when so ordered by the Oregon Department of Administrative Services. Title shall vest automatically in the Oregon Department of Administrative Services in the name of the State of Oregon and the department shall operate and maintain all facilities described in this section. [1973 c.772 Â§6; 1974 c.71 Â§1; 1975 c.104 Â§4; 1987 c.320 Â§152; 1993 c.500 Â§20; 2001 c.900 Â§50]

Â Â Â Â Â  276.185 [1969 c.199 Â§10; 1981 c.106 Â§12; repealed by 1997 c.249 Â§83]

Â Â Â Â Â  276.190 [1959 c.595 Â§4; repealed by 1977 c.598 Â§35]

SERVICES AND FACILITIES FOR STATE BUILDINGS

(Heat, Light, Power, Sewage, Fire Protection and Communications)

Â Â Â Â Â  276.210 Definition for ORS 276.210 to 276.228. When used in ORS 276.210 to 276.228, unless the context requires otherwise, Âpublic buildings and groundsÂ means the works, buildings and grounds owned by, and situated in, this state and governed, managed or administered by the Oregon Department of Administrative Services and the other state buildings owned by the state and used by any of the departments of the state. [Amended by 1969 c.199 Â§31]

Â Â Â Â Â  276.212 Department may establish and operate heat, light, communication and power systems. (1) The Oregon Department of Administrative Services may, as it deems necessary, suitable or expedient, acquire, design, erect, complete, maintain and operate:

Â Â Â Â Â  (a) Steam heating systems, power systems, machines, engines and equipment, with necessary transmission poles and lines, pipes or conduits for the purpose of generating and furnishing steam heat, electric energy, current, light, heat and power for the public buildings and grounds.

Â Â Â Â Â  (b) Systems for the purpose of transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested.

Â Â Â Â Â  (2) The department may do all things necessary for:

Â Â Â Â Â  (a) The delivery of steam heat, electrical current, energy, light, heat and power to the public buildings and grounds.

Â Â Â Â Â  (b) The transmitting and receiving of messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested. [Amended by 1969 c.199 Â§32]

Â Â Â Â Â  276.214 Acquiring land, buildings and structures; eminent domain procedure. (1) The Oregon Department of Administrative Services may acquire by purchase, condemnation or otherwise:

Â Â Â Â Â  (a) The land, buildings and structures deemed necessary, suitable or expedient for carrying out the provisions of ORS 276.212.

Â Â Â Â Â  (b) The easements or rights of way, within or outside of any city or town, necessary for the construction, operation, maintenance or repair of underground conduits, pipes, transmission poles and wires.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall have the power of eminent domain for the purpose of acquiring any property necessary for carrying out the provisions of ORS 276.212. The action or proceeding shall be brought in the name of the State of Oregon in the circuit court of the proper county in this state. The procedure shall be that provided by law for the condemnation of real property or other property for the use of the public by the state or a subdivision of the state. The Oregon Department of Administrative Services may take immediate possession of the property, or the use of the property, required by the state for the purposes of ORS 276.212 by depositing with the clerk of the court the sum of money that the court, on five daysÂ notice to the adverse party, deems adequate to secure the owner of the property sought to be taken.

Â Â Â Â Â  276.216 Erecting and constructing buildings and structures. The Oregon Department of Administrative Services may erect and construct the buildings and structures deemed necessary, suitable or expedient for carrying out the provisions of ORS 276.212 upon lands now owned by the state or lands acquired by the department.

Â Â Â Â Â  276.218 Acquiring machines and equipment; terms; pledging operating funds. (1) The Oregon Department of Administrative Services may acquire by purchase, lease or otherwise, the machines, engines, boilers, pipes, steam fittings, electrical equipment, appliances, transmission poles, lines, wire and other equipment necessary in carrying out the provisions of ORS 276.212, for cash, on contract, conditional bill of sale, lease purchase or installment purchase. The department may contract to pay, as rental or otherwise, on the amortization plan, the principal and interest of the purchase price of such personal property.

Â Â Â Â Â  (2) The rate of interest on the principal of the purchase cost and the terms and conditions for repayment shall be as determined by the department. The department may pledge, on behalf of the State of Oregon, for the retirement of such indebtedness, such reasonable sums from operating appropriations or service charges as is required for:

Â Â Â Â Â  (a) The purchase or securing of steam heat, electrical current or energy from private persons or corporations for light, heat and power for any such public buildings.

Â Â Â Â Â  (b) Transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of any or all business of the state or in which the state is interested.

Â Â Â Â Â  (3) The department may make installment payments on such contracts on such purchase price. Such obligations shall not be deemed a general indebtedness of the state, but shall be payable out of appropriations made or provided for the operation and maintenance of such public buildings. In the case of telecommunications systems and all related equipment, repayment may be from service charges paid by agencies for the operation of the systems. [Amended by 1969 c.199 Â§33; 1983 c.424 Â§2]

Â Â Â Â Â  276.220 Payment of cost of real and personal property. The Oregon Department of Administrative Services may, for the purpose of paying in whole or in part the cost of any real or personal property acquired or contracted to be purchased or otherwise acquired under the provisions of ORS 276.210 to 276.228, use from any sum appropriated by law for the maintenance, operation and capital outlays of any of the public buildings and grounds or departments, such amount thereof, or equivalent amount, as is reasonably required or would otherwise be paid for the purchase of, or payment for, steam heat, electrical current or energy supplied by any person or corporation to any such state buildings for heat, light or power, and for the purpose of transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested. [Amended by 1969 c.199 Â§34]

Â Â Â Â Â  276.222 Contracting to purchase services and use facilities. The Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Contract with any person for the furnishing of heat, light, power, telephone, telegraph or radio, or either or all thereof, for any of the purposes mentioned in ORS 276.210 to 276.228.

Â Â Â Â Â  (2) Enter into any necessary contract or agreement with any person for the exclusive use, joint use or common use of any facilities, structures or equipment needful, convenient or necessary to enable the state to carry out any of the provisions of ORS 276.210 to 276.228.

Â Â Â Â Â  276.224 Charges for providing heat, light, communication, power facilities; transfer from appropriations to revolving fund. In addition to any other lawful method of paying the costs and expenses incurred under the provisions of ORS 276.210 to 276.228, the Oregon Department of Administrative Services may at its discretion estimate the cost to each and every state building or department affected by the cost and expense of any construction, contract, maintenance and operation made under ORS 276.210 to 276.228 and direct the State Treasurer to transfer from any appropriate or corresponding appropriation theretofore or hereafter made for such state buildings or departments, the amount thus determined by the department to a revolving fund hereby created. All obligations incurred under ORS 276.210 to 276.228 shall be paid from such revolving fund. [Amended by 1969 c.199 Â§35; 2005 c.755 Â§8]

Â Â Â Â Â  276.226 Acceptance of federal funds; contracts with United States or its agencies. The Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Accept on behalf of the State of Oregon from the United States or any of its agencies such funds as may be made available to this state for any of the purposes contemplated by ORS 276.210 to 276.228.

Â Â Â Â Â  (2) Enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.

Â Â Â Â Â  276.227 Statewide planning process; public review process for capital projects; advisory board; state property database; maintenance plans. (1) The State of Oregon recognizes that providing and operating state government facilities is a significant capital investment in public infrastructure. Accordingly, it is the policy of the State of Oregon to plan, finance, acquire, construct, manage and maintain state government facilities in a manner that maximizes and protects this investment.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall establish a statewide planning process that evaluates the needs of the stateÂs facilities, provides comparative information on the condition of the stateÂs facilities, establishes guidelines and standards for acquiring, managing and maintaining state facilities and provides financing and budgeting strategies to allocate resources to facilitiesÂ needs.

Â Â Â Â Â  (3)(a) The Director of the Oregon Department of Administrative Services shall establish a public review process for the proposed capital projects of all state agencies. To assist in this review, the director shall establish a Capital Projects Advisory Board consisting of seven members. Five members shall be public members knowledgeable about construction, facilities management and maintenance issues. Two members may be state employees. The director shall appoint the chairperson of the board.

Â Â Â Â Â  (b) The director, in consultation with the board, may request that agencies submit updated long-range facility plans and funding strategies that reflect changes in technology and priorities. The director may ask the board to report on and make recommendations related to long-range plans, the condition of facilities, maintenance schedules, funding strategies and options for new facilities. The director may seek recommendations from the board regarding the needs of existing facilities, funding strategies and long-term facility goals.

Â Â Â Â Â  (c) The review process may be applicable to capital projects meeting the definition of major construction/acquisition in the GovernorÂs budget and to significant leases.

Â Â Â Â Â  (d) For each state agency proposing a capital project, the review process may include an examination of the following:

Â Â Â Â Â  (A) The effectiveness of asset protection, including maintenance, repair and other activities;

Â Â Â Â Â  (B) The effectiveness of space utilization, including an inventory of existing occupied and unoccupied building space;

Â Â Â Â Â  (C) The advisability of lease, purchase or other funding strategies;

Â Â Â Â Â  (D) The condition of existing occupied and unoccupied building space;

Â Â Â Â Â  (E) Appropriate technology;

Â Â Â Â Â  (F) The agencyÂs mission and long-range facilities plans; and

Â Â Â Â Â  (G) For new facilities, expansions and additions, the ability of the agency to maintain and operate all of the agencyÂs facilities in a cost-effective manner.

Â Â Â Â Â  (e) The review process shall ensure that capital project decisions are approached in a cost-effective manner after considering all reasonable alternatives.

Â Â Â Â Â  (f) With assistance from the board, the department shall provide recommendations and information to the Governor and the Legislative Assembly on the construction, leasing and facilities management issues of state government.

Â Â Â Â Â  (4) The department shall establish and maintain a central database of information on state-owned property of all state agencies, including land, buildings, infrastructure, improvements and leases. This database shall include an inventory of state-owned facilities as well as descriptive and technical information.

Â Â Â Â Â  (5) State agencies shall establish and implement long-range maintenance and management plans for facilities for which this state is responsible to ensure that facilities are maintained in good repair and that the useful lives of facilities are maximized. For each new facility, a maintenance and management plan appropriate to the use and useful life of the facility shall be developed and implemented.

Â Â Â Â Â  (6) The department may engage in cooperative projects with local government.

Â Â Â Â Â  (7) The provisions of this section shall not apply to institutions of higher education as described in ORS 352.002, the Oregon Health and Science University or a community college as defined in ORS 341.005. [1993 c.724 Â§17; 1997 c.571 Â§1]

Â Â Â Â Â  Note: 276.227 was added to and made a part of ORS chapter 276 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.228 Approval of claims. All claims, bills and demands incurred in carrying out the provisions of ORS 276.210 to 276.228 shall be presented to the Oregon Department of Administrative Services for its approval and, on approval, shall be audited and paid as other claims and demands against the state.

Â Â Â Â Â  276.229 Four-year major construction budgets for state agencies; maintenance plans and budgets; application to certain agencies. (1) State agencies shall develop four-year major construction budgets. Projects included in these budgets may be accelerated or deferred upon approval of the Emergency Board.

Â Â Â Â Â  (2) State agencies shall include the biennial costs associated with maintenance, major repairs or building alterations in their regular budget presentation to the Legislative Assembly. Agencies shall include in their budget presentations short-term and long-term plans to reduce or eliminate any existing backlog of deferred maintenance.

Â Â Â Â Â  (3) The provisions of this section shall not apply to an institution of higher education as described in ORS 352.002, the Oregon Health and Science University, or a community college as defined in ORS 341.005. [1997 c.571 Â§3]

Â Â Â Â Â  276.230 [Repealed by 1953 c.259 Â§4]

(Water)

Â Â Â Â Â  276.232 [Amended by 1953 c.259 Â§1; repealed by 2005 c.22 Â§198]

Â Â Â Â Â  276.234 Providing water and water power for public buildings and institutions. (1) The Oregon Department of Administrative Services shall provide for the supplying of the public buildings and grounds with water and water power sufficient for the present and future use of the facilities serviced. The department shall have full power to carry into effect the provisions of this section.

Â Â Â Â Â  (2) As used in this section, Âpublic buildings and groundsÂ means the public buildings and grounds and works that are, from time to time, created by law and come within the jurisdiction of the department and the other state buildings now or hereafter located at or near the seat of government. [Amended by 1953 c.259 Â§2; 1969 c.199 Â§36]

Â Â Â Â Â  276.236 Department may acquire land, water and water rights, watercourses, franchises and privileges. The Oregon Department of Administrative Services may purchase, contract for, and lease, in the name of the state, real property, water, water rights and watercourses, franchises and privileges. Whenever the department deems it necessary or proper, it may appropriate and condemn real property, water, water rights and watercourses, franchises and privileges, including the right to take and condemn real property, water, water rights and watercourses, franchises and privileges, appropriated for or devoted to a public use before February 27, 1901, by any person or corporation under and by virtue of the laws of this state or the Territory of Oregon.

Â Â Â Â Â  276.238 Purchase of land, water and water rights, watercourses, franchises and privileges. When the owner fixes a price for land, water, watercourses and water rights, franchises and privileges that is, in the opinion of the Oregon Department of Administrative Services, reasonable, the department may purchase the property at the price fixed without further delay.

Â Â Â Â Â  276.240 Eminent domain procedure; possession of property; rental value. (1) In any condemnation proceedings under ORS 276.234 to 276.244, the practice, pleadings, forms and modes of procedure shall conform as near as may be applicable to the practice, pleading, forms and procedure prescribed for the appropriation of real property by private corporations in ORS chapter 35.

Â Â Â Â Â  (2) When it appears that the Oregon Department of Administrative Services has offered the defendant, before commencing the action, an amount equal to or greater than that assessed by the jury, the state shall recover its costs and disbursements from the defendant.

Â Â Â Â Â  (3) If condemnation proceedings are commenced, the department may, at the date of the commencement of the proceedings, take immediate possession of the real property, water and water rights, and watercourses and privileges mentioned in ORS 276.236, or of so much of any or either thereof as may be necessary for the uses of the state, and continue in the possession and have and enjoy the use thereof during the pendency of the condemnation proceedings and until the final determination of the condemnation proceeding, including an appeal to the Court of Appeals if appeal is taken. The reasonable rental value for such time shall be assessed by the jury, if the case is tried before a jury, otherwise by the court. The defendant owner shall have judgment for such reasonable rental value, regardless of whether the condemnation proceedings are finally decided for or against the department. Such reasonable rental value shall be included in the general damages allowed by the court or jury. [Amended by 1979 c.562 Â§11]

Â Â Â Â Â  276.242 Proceedings in name of state; pleadings; conveyances and contracts. All actions and proceedings shall be brought in the name of the state, and the pleadings shall be signed by the Director of the Oregon Department of Administrative Services. All conveyances of lands, or water and water rights, franchises and privileges, shall be made directly to the state, and all leases and contracts shall be made by the Oregon Department of Administrative Services in the name of and for the use and benefit of the state. [Amended by 1969 c.199 Â§37; 1979 c.284 Â§129]

Â Â Â Â Â  276.244 Powers of department. The Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Go upon lands or premises in the manner provided by ORS 35.220 to make surveys and to make estimates of cost.

Â Â Â Â Â  (2) From time to time, purchase, lease, contract for or condemn any property, land, water or water rights, franchises and privileges.

Â Â Â Â Â  (3) Construct canals, flumes, ditches and pipelines for conveying waters and reservoirs for the storage of waters.

Â Â Â Â Â  (4) Repair, improve and enlarge any plants, property or property rights, ditches, flumes and pipelines which may be acquired or constructed under the authority conferred by ORS 276.234 to 276.244.

Â Â Â Â Â  (5) Use such measures and employ such persons as, in the opinion of the department, may be proper and suitable to carry out the provisions of ORS 276.234 to 276.244. [Amended by 2003 c.477 Â§14]

(Miscellaneous)

Â Â Â Â Â  276.246 Repair, replacement and reconstruction of buildings, appliances, fixtures and furniture damaged by fire. In case of the loss of or damage to any public building of this state or any state institution, educational or otherwise, by fire, or in case of the loss or damage by fire to the apparatus, fixtures, appliances or furniture of any such building, the Oregon Department of Administrative Services may, upon the application of the proper authority or authorities in charge of the building, apparatus, fixtures, appliances or furniture, showing the nature, character and amount of the loss, authorize the immediate reconstruction, rebuilding, repairing or replacing of the buildings, apparatus, fixtures, appliances or furniture. The Secretary of State shall audit and allow all claims therefor, not exceeding in the aggregate an amount specified by the department, in the same manner as other claims against the state are audited and allowed and shall issue certificates of indebtedness therefor. Such certificates shall bear legal interest from date until paid. In no case shall the expenditure of a larger sum be authorized, permitted or made than the actual loss or damage sustained, as shown by the certificate of a competent person or persons appointed by the department to appraise the amount of the damage. [Amended by 1953 c.259 Â§3]

Â Â Â Â Â  276.248 Water pipes and supply; entry to place and repair pipes; damages for use of land. (1) The directors or other lawful managers of any public institution of the state may:

Â Â Â Â Â  (a) Enter upon the lands through which they desire to conduct their pipes for the purpose of providing water supplies and lay the pipes underground.

Â Â Â Â Â  (b) Enter at all times upon such lands for the purpose of keeping the water line in repair and do all things to that end.

Â Â Â Â Â  (2) If damages are claimed for the use of such lands and the parties cannot agree as to the amount of compensation to be paid, they may proceed in the manner provided by law for railroad companies to procure right of way.

Â Â Â Â Â  276.250 Agreement with City of Salem for water and fire protection. The Oregon Department of Administrative Services may enter into an agreement with the City of Salem for the furnishing of water and fire protection services to all state buildings in the vicinity of Salem. The rates and terms provided therein shall be equitable and shall not be higher than existing costs of the same amount of water to the state. In addition thereto, equitable payment, as agreed upon by the department may be made for fire protection or increased fire protection to state buildings outside the corporate limits of the City of Salem resulting from the improved water supply. [Amended by 1969 c.199 Â§38]

Â Â Â Â Â  276.252 Sewage system for state institutions and departments. The Oregon Department of Administrative Services may construct sewage systems for departments located in and near the City of Salem, connect the state sewers with the City of Salem sewer system and enter into a contract with the City of Salem by which the state will contribute its relative proportion of the cost of the sewage disposal plant to be constructed by the City of Salem. The department may enter into a contract with the City of Salem for the use of the sewage disposal plant and provide for the payment to the City of Salem of a reasonable share of the cost of operating the plant. [Amended by 1969 c.199 Â§39]

Â Â Â Â Â  276.260 [1975 c.634 Â§4; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.265 Apprenticeship programs; state agency as training agent. (1) It is the policy of this state to encourage public agencies to participate in apprenticeship programs. Every public agency employing five or more persons in the same apprenticeable occupation for the improvement or maintenance, not including routine maintenance, of a public facility shall be encouraged to register as a training agent with the appropriate apprenticeship committees and shall be expected to employ at least one apprentice for that apprenticeable occupation, subject to the public agencyÂs available and legislatively approved budget resources. The public agency shall be subject in its capacity as a training agent to the rules and policies of the responsible apprenticeship committees and the State Apprenticeship and Training Council.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂApprenticeable occupationÂ has the meaning defined in ORS 660.010.

Â Â Â Â Â  (b) ÂEmploying five or more personsÂ means the employment of five or more persons at any time during the current or immediately prior fiscal year; provided, however, that a public agency may petition the State Apprenticeship and Training Council for exemption from the requirements of this section on the grounds that the public agencyÂs circumstances have so changed since the immediately prior fiscal year as to make application of this section contrary to the interests of current or potential apprentices.

Â Â Â Â Â  (c) ÂImprovement or maintenance, not including routine maintenanceÂ means construction, reconstruction and major renovation of or to and painting of public facilities and includes the remodeling, alteration and emergency repair of buildings, other structures, real property, highways and roads. ÂImprovement or maintenance, not including routine maintenanceÂ does not include minor alteration, ordinary repair or maintenance necessary in order to preserve a public facility.

Â Â Â Â Â  (d) ÂPublic agencyÂ means the State of Oregon or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter.

Â Â Â Â Â  (e) ÂPublic facilityÂ means the works, buildings and grounds owned, leased or rented by a public agency and which are situated within the State of Oregon, and shall include any such works, buildings or grounds governed, managed or administered by the Oregon Department of Administrative Services. [1991 c.897 Â§2]

(Financing Construction, Maintenance and Repair)

Â Â Â Â Â  276.280 Definitions for ORS 276.285. As used in ORS 276.285:

Â Â Â Â Â  (1) ÂConstructionÂ means the building, installation or assembly of a new facility; the addition, expansion, alteration, conversion or replacement of an existing facility; or the relocation of a facility from one location to another. ÂConstructionÂ includes the installation of equipment made a part of the facility and related site preparation.

Â Â Â Â Â  (2) ÂFacilityÂ means a building, structure, utility and other support systems, or other improvement upon real property.

Â Â Â Â Â  (3) ÂImprovementÂ means additions to buildings, structures or other facilities that are intended to be permanent.

Â Â Â Â Â  (4) ÂMaintenanceÂ means activities to keep facilities in an efficient operating condition and that do not add to the value or extend the economic life of the facilities.

Â Â Â Â Â  (5) ÂOperationsÂ means activities to run and use a facility for its purpose.

Â Â Â Â Â  (6) ÂReal propertyÂ means land and all buildings, structures and improvements thereon. ÂReal propertyÂ includes fixtures erected on, above or under the land, and includes landscaping, crops, fencing and other support elements.

Â Â Â Â Â  (7) ÂRepairÂ means work done to restore worn or damaged real property or facilities to normal operating condition.

Â Â Â Â Â  (8) ÂReplaceÂ means to exchange or substitute a facility component for another component performing the same function at the same or higher level of performance or economy and in compliance with then current building code requirements. [1995 c.452 Â§9]

Â Â Â Â Â  276.285 Maintenance, preservation and development of state-owned property; dedicated funds; rental program. (1) It is the policy of the State of Oregon, in keeping with the benchmark relating to public infrastructure and development adopted by the Oregon Progress Board, to facilitate and encourage state agencies that own real property and operate facilities to manage and develop these properties in an effective and businesslike manner. The maintenance, preservation and development of state-owned real property and facilities, including, but not limited to, educational institutions, hospitals, parks, roads, libraries and fish hatcheries is essential to enable the State of Oregon to meet the needs of its citizens now and in the future. The purpose of chapter 452, Oregon Laws 1995, is to maintain and protect the investment of the State of Oregon in its public infrastructure.

Â Â Â Â Â  (2) Any state agency that owns and operates real property or facilities is authorized to establish a separate dedicated account in the State Treasury for the purpose of paying the expenses of constructing, operating, maintaining, repairing, replacing, equipping, improving, acquiring and disposing of such real property and facilities. All moneys in an account established pursuant to this subsection are appropriated continuously to the agency for the purposes described in this subsection. All interest earned on moneys in the account shall be retained in and credited to the account.

Â Â Â Â Â  (3) Any state agency that owns or operates real property or facilities may establish a rental program for the purpose of recovering and paying for the costs, including debt service, of constructing, operating, maintaining, repairing, replacing, equipping, improving and disposing of real property and facilities consistent with the statutory authority of the state agency. All revenues from such rental programs shall be deposited in the account established pursuant to subsection (2) of this section.

Â Â Â Â Â  (4) Whenever a state agency that owns and operates real property and facilities, and that has an established account under subsection (2) of this section sells or leases real property, the proceeds from the sale or lease shall be credited to the account established pursuant to subsection (2) of this section, unless disposition of the proceeds is otherwise provided by law.

Â Â Â Â Â  (5) If a state agency that owns and operates real property and facilities has other statutory authority to provide funding for real property and facility operation and management, the agency may use that authority in lieu of or in addition to the provisions of this section.

Â Â Â Â Â  (6) When a state agency establishes an account pursuant to subsection (2) of this section, the agency shall provide a report of the revenues to and expenditures from the account as part of its budget submission to the Governor and the Legislative Assembly under ORS chapter 291. The establishment by state agencies of rental rates for real property or facilities pursuant to this section shall be on a biennial basis as part of the budget development process, but modification of the rates may be made during the interim between legislative sessions after a report to the Emergency Board of the proposed rate modification. [1995 c.452 Â§10]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 452, Oregon Laws 1995,Â for the words Âthis ActÂ in section 10, chapter 452, Oregon Laws 1995, compiled as 276.285. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

ASSIGNMENT, LEASING AND RENTAL OF STATE BUILDINGS AND OTHER OFFICE QUARTERS

Â Â Â Â Â  276.385 Rentals for buildings other than Capitol or Supreme Court Building. (1) Notwithstanding any other provision of law, the Oregon Department of Administrative Services shall fix rentals for space in buildings specified in ORS 276.004, and rentals or other charges for parking facilities. The rentals shall be fixed on a basis as nearly uniform as practicable to provide amounts:

Â Â Â Â Â  (a) To pay the expenses of operating, maintaining and insuring and paying depreciation on the buildings controlled and managed by the department;

Â Â Â Â Â  (b) To construct, improve, repair, equip and furnish additional buildings, structures and other projects for state government, and to purchase or improve sites therefor; and

Â Â Â Â Â  (c) To provide amounts necessary to repay indebtedness, and the interest thereon, incurred to construct, improve, repair, equip and furnish buildings, structures and other projects for state government.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall negotiate with the Department of Transportation and other state agencies who own, operate or control state buildings to determine a fair rental rate when such facilities are to be used by other than the owning agency.

Â Â Â Â Â  (3) Except in the case of the State Transportation Building and such other buildings owned or controlled by other state agencies, all rentals under this section shall be credited to the Oregon Department of Administrative Services Operating Fund. Rentals for the State Transportation Building, and such other state-owned buildings, are credited to the appropriate state fund for the purposes of that fund. [1969 c.706 Â§10; 1977 c.116 Â§4; 1977 c.598 Â§12; 1993 c.500 Â§21; 2005 c.755 Â§9]

Â Â Â Â Â  276.390 Approval of rent schedule by Emergency Board; appropriations to cover rental costs; rent schedule for Capitol and Supreme Court Building. (1) Not later than June 30 of each even-numbered year, the Oregon Department of Administrative Services shall submit to the Emergency Board a schedule of rentals proposed for the biennium beginning on July 1 of the next calendar year. Any changes in an existing schedule of rentals, or rentals for new buildings or facilities, are subject to approval by the Emergency Board. The Emergency Board shall recommend to the next regular session of the Legislative Assembly that it appropriate for each agency occupying space in such a building or facility an amount sufficient to pay rentals required under the schedule as approved by the Emergency Board.

Â Â Â Â Â  (2) The Emergency Board shall adopt a schedule of rentals for each biennium with respect to the State Capitol and the Supreme Court Building. [1969 c.706 Â§11; 1977 c.598 Â§13]

Â Â Â Â Â  276.410 Assignment of quarters to officers and state agencies. (1) The Oregon Department of Administrative Services shall assign state agencies office space in the buildings described in ORS 276.004 or in leased quarters as provided in ORS 276.420 to 276.429 or in available space in other buildings owned or controlled by other state agencies.

Â Â Â Â Â  (2) Adequate quarters in a state office building, or in some other building in the City of Salem owned or leased by the state, shall be assigned for all elected state officers and the administrative heads of all state agencies to the extent feasible as space becomes available.

Â Â Â Â Â  (3) In carrying out the responsibilities authorized in this section, the department may acquire and hold office space necessary to meet identified space needs, including such costs as are incurred by the department to assure availability of office space, and shall assure conformity with statewide management objectives and fiscal policies, including the development of space utilization standards.

Â Â Â Â Â  (4) In carrying out its duties under subsection (3) of this section, the department shall allocate and collect from state agencies the costs for vacancies experienced in acquiring such space. [Amended by 1967 c.419 Â§62; 1977 c.598 Â§14; 1981 c.492 Â§1; 1993 c.500 Â§22]

Â Â Â Â Â  276.412 Payment of rent by state agencies. (1) Each month the Oregon Department of Administrative Services may bill state agencies to which quarters in any state building have been assigned an amount fixed by the department as rent for the preceding month for the quarters assigned to such agencies.

Â Â Â Â Â  (2) Moneys so collected shall be deposited in the Oregon Department of Administrative Services Operating Fund.

Â Â Â Â Â  (3) This section applies to quarters occupied by the Department of State Lands and to quarters leased with option to purchase or under installment purchase agreement under ORS 276.429 (1). [Amended by 1959 c.289 Â§1; 1967 c.33 Â§2; 1967 c.454 Â§95; 1969 c.199 Â§40; 1969 c.706 Â§55; 1977 c.598 Â§15; 1981 c.491 Â§2; 2005 c.755 Â§10]

Â Â Â Â Â  276.414 [Repealed by 1955 c.243 Â§2]

Â Â Â Â Â  276.416 [Repealed by 1955 c.243 Â§2]

Â Â Â Â Â  276.418 [Repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.420 ÂOffice quartersÂ defined; department may enter into leases and rental agreements on behalf of certain agencies. (1) For the purposes of ORS 276.420 to 276.429, Âoffice quartersÂ means office space, office buildings and related service, storage and parking facilities and may also include factory built, modular or portable units.

Â Â Â Â Â  (2) Where any agency does not have authority by law to enter into a lease or rental agreement for office quarters, the Oregon Department of Administrative Services shall have authority, with the approval of the agency, to enter into a lease or rental agreement on behalf of the agency. [Amended by 1977 c.598 Â§16]

Â Â Â Â Â  276.422 [Repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.424 Joint leases. Any two or more agencies, including the Oregon Department of Administrative Services, may enter into a joint lease or rental agreement for office quarters in the same city or community, with such provision for apportionment of the rental as may be agreed upon. [Amended by 1977 c.598 Â§17]

Â Â Â Â Â  276.426 Location of leased office quarters of state agencies to be centralized. (1) It is declared to be the public policy of this state to promote economy, efficiency and convenience to the public by means of centralizing the location of office quarters of all state agencies having offices in the same city or community.

Â Â Â Â Â  (2) Any state agency renting or leasing office quarters in any city or community shall, wherever feasible, rent or lease quarters in the same building in which are situated the office quarters of one or more other state agencies or in a building in close proximity thereto. [Amended by 1977 c.598 Â§18]

Â Â Â Â Â  276.428 Approval and supervision of leases and rental agreements; ordering changes in location of offices of state agencies. (1) Notwithstanding the provisions of any other law, any lease or rental agreement for office quarters must be approved by the Oregon Department of Administrative Services prior to execution.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall exercise supervisory authority over all leases or rental agreements for office quarters for all state agencies. Any such agency shall make such changes in the location of its office quarters in any city or community as are ordered by the Oregon Department of Administrative Services, upon a determination by said department that the relocation will be in the best interests of the state, and will improve public access or services, reduce rentals or be to the advantage of the general public. In order to accomplish any change of location so ordered, any outstanding lease or rental agreement shall be terminated at the earliest date possible under the terms of the lease or agreement. [Amended by 1969 c.199 Â§41; 1977 c.598 Â§19]

Â Â Â Â Â  276.429 Leases; lease option purchase; cost policy; report to legislative review agency. (1) The Oregon Department of Administrative Services may enter into, as appropriate, leases, including lease with option to purchase, installment purchases and rental agreements, as lessee, for office quarters for state agencies. In determining which method of acquiring office quarters is most appropriate under the circumstances, the department shall consider cost and the long-term best interests of the state. It is the policy of the state, in fulfilling the objectives set forth in ORS 276.426, to acquire office quarters in the most cost-effective manner feasible.

Â Â Â Â Â  (2) The costs to the department incurred for the purpose of making such office space ready for occupancy, including professional services, remodeling, equipment acquisition and other similar costs paid to others or incurred by the department, may be advanced out of the Oregon Department of Administrative Services Operating Fund. The fund shall be reimbursed for costs so advanced from charges paid to the department by the agency leasing the space as a tenant. Where more than one agency occupies the space, the charges shall be assessed and collected from the agencies in the manner determined by the department.

Â Â Â Â Â  (3) Immediately following each monthly rental period, the department shall bill each state agency occupying office quarters leased under subsection (1) of this section, a sum equal to such part of the total amount required for the rent of such quarters as the rental value of the space occupied by each of the state agencies bears to the whole amount of the rental value of such space so leased by the state. Such sums and rental values shall be determined by the department. Moneys collected therefor shall be placed in the Oregon Department of Administrative Services Operating Fund established in ORS 283.076 and used for the payment of the rental and operating expenses of such office quarters.

Â Â Â Â Â  (4) Prior to entering into any lease purchase or installment purchase agreement or before exercising any purchase option in agreements made under subsection (1) of this section, the department shall report to the legislative review agency established in ORS 291.371. However, the department shall not enter into any lease purchase or installment purchase agreement under any provision of law other than ORS 283.085 to 283.092, 286.515 and 286.525.

Â Â Â Â Â  (5) The title to properties acquired through lease-purchase options authorized in subsection (1) of this section shall vest automatically in the Oregon Department of Administrative Services in the name of the state. Properties so acquired shall be operated as office buildings as provided in ORS 276.004. [1953 c.591 Â§1; 1955 c.243 Â§1; 1965 c.385 Â§1; 1969 c.199 Â§42; 1969 c.706 Â§56; 1977 c.598 Â§20; 1981 c.106 Â§13; 1981 c.491 Â§3; 1981 c.492 Â§2; 1985 c.276 Â§3; 1991 c.642 Â§3; 2005 c.755 Â§11]

Â Â Â Â Â  276.430 [Amended by 1969 c.85 Â§3; 1969 c.199 Â§43; 1969 c.706 Â§57; repealed by 1977 c.598 Â§35; amended by 1977 c.599 Â§8 (see 276.431)]

Â Â Â Â Â  276.431 Rentals and leases for commercial, cultural, educational or recreational activities. (1) The Director of the Oregon Department of Administrative Services, as custodian of the capitol area and state office buildings, with the advice of the occupying agency, may make available on occasion or lease at such rates as the director considers to be in the public interest auditoriums, meeting rooms, courtyards, suitable rooftops and lobbies of state buildings to persons, firms or organizations engaged in commercial, cultural, educational or recreational activities that do not disrupt the operations of the building and of state government. Where rent is charged, the director shall set a rate consistent with the public interest. The director may impose terms and conditions on use that are consistent with the public interest.

Â Â Â Â Â  (2) The director may enter into leases of space in state buildings with persons, firms and organizations engaged in commercial, cultural, educational or recreational activities for terms not to exceed five years. The rental rate for the space shall be equivalent to the prevailing commercial rate for comparable space devoted to a similar purpose in the vicinity of the state building notwithstanding the cost to the state government of making such space available for such activities. Such leases may be negotiated without competitive bid, subject to rules adopted by the director, and shall contain terms and conditions necessary to protect the public interest.

Â Â Â Â Â  (3) The moneys collected under this section shall be deposited in the Oregon Department of Administrative Services Operating Fund. [See 276.430; 1983 c.690 Â§1; 1993 c.500 Â§23; 2005 c.755 Â§12]

Â Â Â Â Â  276.435 Renting space in branch office buildings to public agencies and private citizens. Space in a branch office building not needed or available to state agencies may be rented in order of priority first to other public agencies, then to private citizens to enhance the social and economic environment of the surrounding area. The Oregon Department of Administrative Services shall establish such rates, charges and fees for use and rental of space in branch office buildings under ORS 276.385 and 276.390. A branch office building may contain space that may be rented for private concessions. Receipts from rentals to other than state agencies shall be placed in the Oregon Department of Administrative Services Operating Fund. [See 276.162; 1993 c.500 Â§24; 2005 c.755 Â§13]

Â Â Â Â Â  276.440 Renting space to public agencies and private citizens; use for meetings. (1) For any building under its jurisdiction, as described in ORS 276.004, the Oregon Department of Administrative Services may:

Â Â Â Â Â  (a) Rent space not needed or available to state agencies in order of priority first to other public agencies then to private citizens.

Â Â Â Â Â  (b) Rent space designated for public use to private concessions, when such use will not interfere with the orderly conduct of state business and is consistent with the public interest.

Â Â Â Â Â  (c) Permit the occasional use of any unoccupied or vacant room or space by persons or organizations for conventions, assemblies or other public meetings.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services may fix and collect a rental sufficient to defray the cost of janitor service and other expenses, including debt service. Receipts from rentals of space permitted under subsection (1) of this section shall be placed in the Oregon Department of Administrative Services Operating Fund and are continuously appropriated for the purposes of that fund. [1977 c.598 Â§26]

Â Â Â Â Â  276.510 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.512 [Amended by 1959 c.289 Â§2; 1967 c.419 Â§63; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.514 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.516 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.518 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.520 [Amended by 1969 c.199 Â§44; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.522 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.524 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.528 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.530 [Amended by 1959 c.289 Â§3; 1967 c.419 Â§64; 1969 c.199 Â§45; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.532 [Amended by 1959 c.289 Â§4; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.534 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.536 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.538 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.540 [Amended by 1969 c.199 Â§46; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.542 [Repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.544 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.546 [Amended by 1967 c.419 Â§65; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  276.548 [Repealed by 1993 c.741 Â§147]

Â Â Â Â Â  276.550 [Repealed by 1993 c.741 Â§147]

Â Â Â Â Â  276.552 [Amended by 1967 c.419 Â§66; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  276.554 [Repealed by 1993 c.741 Â§147]

Â Â Â Â Â  276.556 [Amended by 1953 c.252 Â§2; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  276.558 [1965 c.459 Â§1; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.560 [1965 c.459 Â§2; 1967 c.565 Â§5; 1969 c.706 Â§58; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.562 [1967 c.583 Â§1; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.564 [1967 c.583 Â§2; 1977 c.598 Â§21; renumbered 276.592]

Â Â Â Â Â  276.565 [Formerly 276.024; 1975 c.634 Â§2; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.566 [1967 c.583 Â§5; repealed by 1969 c.706 Â§70]

Â Â Â Â Â  276.567 [Formerly 276.025; 1975 c.634 Â§3; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.569 [1969 c.453 Â§2; repealed by 1977 c.598 Â§35]

Â Â Â Â Â  276.570 [1967 c.442 Â§1; repealed by 1969 c.706 Â§70]

EMPLOYMENT DEPARTMENT OFFICE BUILDING

Â Â Â Â Â  276.575 Computation of rent schedules; collection of rents. (1) The office building described in section 6, chapter 528, Oregon Laws 1971, shall be exempt from the rent schedules established under ORS 276.385 and 276.390.

Â Â Â Â Â  (2) Rents attributable to any state agency, including the Employment Department, occupying space in such office building shall be computed in amounts sufficient to liquidate the sums advanced under section 7, chapter 528, Oregon Laws 1971, by July 1, 2002, with interest thereon.

Â Â Â Â Â  (3) Rent collections for such buildings shall be handled as provided in ORS 276.412. [1971 c.528 Â§8]

Â Â Â Â Â  276.580 Additional payment by occupants for maintenance and service charges. Every state agency, including the Employment Department, occupying space in the building described in section 6, chapter 528, Oregon Laws 1971, shall pay to the Oregon Department of Administrative Services all maintenance costs and necessary service charges arising out of its occupancy of the building. [1971 c.528 Â§9]

Â Â Â Â Â  276.585 Assignment of excess space; rental and additional charges. Whenever space in the office building authorized by chapter 528, Oregon Laws 1971, exceeds current requirements of the Employment Department, the Oregon Department of Administrative Services may assign such space pursuant to ORS 276.004 and 276.410. However, rental rates for space so assigned shall be computed as provided in ORS 276.575 and shall be subject to maintenance and necessary service charges. [1971 c.528 Â§10; 1977 c.598 Â§22]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 528, Oregon Laws 1971,Â for the words Âthis ActÂ in section 10, chapter 528, Oregon Laws 1971, compiled as 276.585. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

SUPREME COURT BUILDING

Â Â Â Â Â  276.587 Control through State Court Administrator; contract for operation. (1) The Supreme Court, acting through the State Court Administrator, shall exercise control over the use of the Supreme Court Building.

Â Â Â Â Â  (2) The State Court Administrator may enter into a contract with the Oregon Department of Administrative Services to provide for insurance, operating, maintenance and security services for the Supreme Court Building. [1981 c.132 Â§1]

Â Â Â Â Â  276.590 [1971 c.528 Â§11; 1977 c.598 Â§23; repealed by 1981 c.591 Â§6]

PARKING FACILITIES; CAR POOLS

Â Â Â Â Â  276.591 Parking policy. It shall be the state policy in regard to state controlled grounds and facilities used for parking:

Â Â Â Â Â  (1) That each state agency that owns or controls through direct lease, lease purchase or installment purchase agreement grounds or facilities used for parking shall regulate their use and impose on users, whether or not state employees, equitable charges consistent with the state policy for such parking.

Â Â Â Â Â  (2) That use of alternative modes of transportation be encouraged.

Â Â Â Â Â  (3) That traffic congestion and energy waste be minimized.

Â Â Â Â Â  (4) That charges for use of grounds and facilities used for parking be established in a manner which recognizes the agencyÂs cost to provide such facilities, local market conditions for commercial or other paid parking and community standards; and does not cause community hardship or eliminate the demand for state provided parking. However, the charges imposed shall not produce revenues in excess of amounts required to operate, maintain and improve the grounds and facilities, to cover required depreciation and debt service expenditures, to offset any revenues lost through the provision of car or van pool incentive rates under ORS 276.601, and to provide reasonable funds for alternative modes of transportation and capital development. Pricing policy should also discourage the use of single occupant vehicles and recognize the desirability and degree of quality of the parking. [1981 c.591 Â§1; 1989 c.990 Â§1]

Â Â Â Â Â  276.592 Taxation of parking facilities used by private individuals. Any portion of the facilities used during the tax year for parking on a rental or fee basis to private individuals shall be subject to ad valorem taxation computed by determining that percentage that private use bears to the total use of the facilities. [Formerly 276.564; 1981 c.591 Â§5]

Â Â Â Â Â  276.594 Parking facilities; use; fees; rules. (1) Except for parking facilities located in the garage of the State Capitol and in the area immediately in front of the State Capitol, but south of Court Street, the Oregon Department of Administrative Services shall also manage and determine under what conditions the grounds and parking structures owned, leased, or being acquired through lease purchase or installment purchase agreement by any state agency, which are located in the capitol area in the City of Salem, shall be used. Such grounds and structures include those located either adjacent, on or in close proximity to, though not necessarily contiguous to, leased office quarters defined in ORS 276.420, the Supreme Court Building, the buildings or facilities defined in ORS 276.004 and those grounds owned by the state by and through its Oregon Department of Administrative Services adjacent to the installations and facilities located in the area described in ORS 276.028 except the State Capitol. However, the department shall not exercise such authority over grounds or facilities that are owned, directly leased, or being acquired through lease purchase or installment purchase by another state agency which are outside of the capitol area in the City of Salem.

Â Â Â Â Â  (2) Based upon its findings, the department shall adopt rules for parking of motor vehicles or other transportation uses of such grounds and facilities for which it is responsible under subsection (1) of this section. Notice of the rules shall be given by appropriate signs posted on the grounds and in the facilities. In adopting the rules, the department shall consider the state policy stated in ORS 276.591.

Â Â Â Â Â  (3) The department may lease portions of the facilities and grounds described in subsection (1) of this section for the parking of motor vehicles and other transportation uses as it determines are appropriate. However, in such leasing, priority shall first be given to the needs of state officers and employees.

Â Â Â Â Â  (4) The department shall furnish a space without charge to each statewide elective officer, except those with offices in the State Capitol, and shall designate certain spaces, either free or metered, for use by persons transacting business in state offices. The department may also provide free parking for disabled employees who have been issued a disabled person parking permit by the Department of Transportation and who require the use of their vehicle in traveling to and from work. Any spaces not required for leasing to state officers and employees, or for other authorized purposes, may be leased to other persons.

Â Â Â Â Â  (5) Receipts obtained under this section shall be retained by the Oregon Department of Administrative Services, except that the net receipts from any parking facilities which are located in the capitol area in the City of Salem and which are owned, directly leased, or being acquired through lease purchase or installment purchase agreement by any agency other than the Oregon Department of Administrative Services may be returned to the agency by the department. [1977 c.598 Â§25; 1981 c.591 Â§2; 1989 c.224 Â§38; 1991 c.67 Â§67; 2005 c.217 Â§22]

Â Â Â Â Â  276.595 Operation of facilities under control of agencies other than department; rules. (1) Each state agency, other than the Oregon Department of Administrative Services, shall manage and determine under what conditions the grounds and parking structures owned, directly leased or being acquired through lease purchase or installment purchase by it, which are outside the capitol area in the City of Salem, may be used by owners and operators of motor vehicles and for other transportation purposes.

Â Â Â Â Â  (2) Based upon its findings, the state agency shall adopt rules for parking of motor vehicles or other transportation uses of such grounds and facilities for which it is responsible under subsection (1) of this section. Notice of the rules shall be given by appropriate signs posted on the grounds and in the facilities. In adopting the rules, the state agency shall consider the state policy stated in ORS 276.591.

Â Â Â Â Â  (3) The state agency may lease portions of the facilities and grounds described in subsection (1) of this section for the parking of motor vehicles and other transportation uses as it determines is appropriate. However, in such leasing, priority shall first be given to the needs of state officers and employees. The agency shall designate certain spaces, either free or metered, for use by persons transacting business in state offices. The state agency may also provide free parking for disabled employees who have been issued a disabled person parking permit by the Department of Transportation and who require the use of their vehicle in traveling to and from work. Any spaces not required for leasing to state officers and employees, or for other authorized purposes, may be leased to other persons. [1981 c.591 Â§3; 1989 c.224 Â§39; 1991 c.67 Â§68]

Â Â Â Â Â  276.596 [1977 c.598 Â§25a; repealed by 1981 c.591 Â§6]

Â Â Â Â Â  276.598 Car or van pools; rules. (1) Notwithstanding the provisions of ORS 283.395, the Oregon Department of Administrative Services may establish car pool or van pool programs in which state-owned vehicles are used by state employees as commute vehicles, provided that a daily, weekly or monthly fee is charged that is adequate to reimburse the state for the cost of providing such vehicles for such purposes.

Â Â Â Â Â  (2) The department shall prescribe rules which:

Â Â Â Â Â  (a) Define the use of state-owned motor vehicles which constitute use in the conduct of state business and distinguish such use from misappropriation for private use;

Â Â Â Â Â  (b) Identify procedures for determining and collecting the appropriate charges from employees for the use of commute vehicles; and

Â Â Â Â Â  (c) Identify procedures to be used in the operation of state-owned vehicles as commute vehicles in the state car pool or van pool programs authorized in subsection (1) of this section.

Â Â Â Â Â  (3) The department may authorize other state agencies to use state-owned vehicles under the control of such agencies for the purposes set forth in subsection (1) of this section. [1977 c.598 Â§25b; 1981 c.490 Â§5]

Â Â Â Â Â  276.601 Base rate set by agencies; reductions and special fees; disposition of receipts. Consistent with the policies stated in ORS 276.591:

Â Â Â Â Â  (1) The base rate for leasing parking spaces described in ORS 276.594 and 276.595 shall be set by the agency responsible for leasing the space. However, the agency may apply a reduction schedule to the base rate, based upon the number of participating riders, to encourage the use of car pools or van pools.

Â Â Â Â Â  (2) In order to qualify for the reduced fees authorized under subsection (1) of this section, car pool or van pool participants must register and have validated participation in a car pool or van pool.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the agency responsible for leasing the space to users may:

Â Â Â Â Â  (a) Furnish parking spaces free or at reduced rates in designated areas for those employees participating in a program which encourages the use of parking spaces in noncongested areas or where conditions show no or a reduced market for paid parking;

Â Â Â Â Â  (b) Establish fees in excess of the base rate where reserved parking is provided, space is leased to other than state employees and officers or for other than state purposes, or where debt service payments or the cost to provide the parking require a higher rate schedule;

Â Â Â Â Â  (c) Establish fees less than the base rate where the agency determines that community hardship or significant reduction in demand for the parking is deemed likely to occur; and

Â Â Â Â Â  (d) Establish special fees for the parking of motorcycles, bicycles and similar vehicles in state-controlled parking facilities.

Â Â Â Â Â  (4) Except as otherwise provided by state or federal law, the receipts obtained under this section shall be retained by the state agency which owns, or controls through direct lease, lease purchase or installment purchase agreement, the grounds or facilities for which such receipts were collected. [1981 c.591 Â§4]

BUILDINGS AT STATE INSTITUTIONS; STATE BUILDING FUND

Â Â Â Â Â  276.610 State Building Fund. There is established a fund in the State Treasury to be known as the State Building Fund which shall be used for the construction, alteration and repair of buildings required for use of institutions and activities under the jurisdiction of the Department of Corrections, Department of Human Services or the State Board of Education and the State Board of Higher Education and for the furnishing and equipping of buildings so constructed, altered or repaired. [Amended by 1969 c.597 Â§51; 1987 c.320 Â§153]

Â Â Â Â Â  276.612 Determining buildings to be constructed, altered, repaired, furnished and equipped. The Department of Corrections, Department of Human Services and the State Board of Education each shall determine the buildings to be constructed, altered, repaired, furnished and equipped for the use of institutions and activities under their respective jurisdictions. The State Board of Higher Education shall determine the buildings to be constructed, altered, repaired, furnished and equipped for the use of institutions or activities under its jurisdiction. [Amended by 1969 c.597 Â§52; 1987 c.320 Â§154; 1991 c.703 Â§4; 1995 c.79 Â§94]

Â Â Â Â Â  276.614 [Repealed by 1969 c.597 Â§281]

OPTIONS

Â Â Â Â Â  276.625 Authority to acquire options; contingency; legislative review agency approval. The Oregon Department of Administrative Services may acquire options, enter into earnest money agreements and enter into similar arrangements to obtain the right to acquire real property, any improvements erected upon the property and any appurtenances connected with the property. However, the departmentÂs exercise of any rights under such an option, agreement or arrangement, shall be made contingent upon the department first obtaining the approval of the legislative review agency established in ORS 291.371. Before removing the contingency, the department shall first obtain the approval of the proposed purchase from the legislative review agency established in ORS 291.371. [1985 c.276 Â§2]

Â Â Â Â Â  276.710 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.712 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.714 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.716 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.718 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.720 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.722 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.724 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.726 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.728 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  276.730 [Repealed by 1981 c.126 Â§6]

COMMUNITY HOUSES

Â Â Â Â Â  276.732 Community houses in cities; constructing; financing; use. Any incorporated city may purchase a necessary site within its boundaries and erect and maintain thereon a community house for the benefit of the soldiers, sailors and marines of the Army and Navy of the United States, or persons who have been inducted into the service of such army or navy. For that purpose the city may levy taxes or issue and sell bonds of such city when empowered so to do by the electors of such city as provided in ORS 276.734. Such city may, by ordinance, prescribe rules and regulations and conditions upon which such community house may be used, occupied and governed.

Â Â Â Â Â  276.734 Submission of issues to electors. The council or other governing body of any city desiring to construct and maintain a community house under ORS 276.732 may submit the issues to the electors of the city at any regular or special election held within such city. At the election the electors of the city shall designate the maximum amount of money to be expended for the community house and shall specify the manner by which funds shall be secured for that purpose, whether by taxation or the sale of the bonds of the municipality.

Â Â Â Â Â  276.736 Levy of tax; sale of bonds; construction and maintenance of houses. The council or other governing body of the city, when authorized by vote of the majority of the electors thereof, shall:

Â Â Â Â Â  (1) Levy the tax or issue and sell bonds as directed by such vote, not to exceed the maximum amount authorized.

Â Â Â Â Â  (2) Purchase a site and erect and thereafter maintain the community house.

Â Â Â Â Â  (3) Adopt ordinances regulating and governing the use and occupancy of the community house.

Â Â Â Â Â  276.800 [1975 c.280 Â§1; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.805 [1975 c.280 Â§3; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.810 [1975 c.280 Â§2; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.815 [1975 c.280 Â§4; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.820 [1975 c.280 Â§5; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.825 [1975 c.280 Â§6; 1983 c.389 Â§1; 1985 c.731 Â§23; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.830 [1975 c.280 Â§7; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.840 [1975 c.280 Â§8; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.845 [1975 c.280 Â§9; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.850 [1975 c.280 Â§10; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.855 [1975 c.280 Â§11; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.860 [1975 c.280 Â§12; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.865 [1975 c.280 Â§13; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.870 [1975 c.280 Â§14; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.875 [1975 c.280 Â§15; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.880 [1975 c.280 Â§16; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.885 [1975 c.280 Â§Â§17,18; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  276.890 [1975 c.280 Â§19; repealed by 1989 c.97 Â§1]

STATE AGENCY FACILITY ENERGY DESIGN

Â Â Â Â Â  276.900 Policy. It is the policy of the State of Oregon that facilities to be constructed or purchased by authorized state agencies be designed, constructed, renovated and operated so as to minimize the use of nonrenewable energy resources and to serve as models of energy efficiency. [1979 c.734 Â§1; 1989 c.556 Â§1; 2001 c.683 Â§1]

Â Â Â Â Â  Note: 276.900 to 276.915 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  276.905 Definitions for ORS 276.900 to 276.915. As used in ORS 276.900 to 276.915, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlternative energy systemÂ means solar, wind, geothermal, heat recovery or other systems which use a renewable resource and are environmentally sound.

Â Â Â Â Â  (2) ÂAuthorized state agencyÂ means any state agency, board, commission, department or division that is authorized to finance the construction, purchase or renovation of buildings or other structures to be used by the State of Oregon.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy resource, facility or conservation measure during its life cycle results in delivered power costs to the ultimate consumer no greater than the comparable incremental cost of the least cost alternative new energy resource, facility or conservation measure. Cost comparison shall include, but need not be limited to:

Â Â Â Â Â  (a) Cost escalations and future availability of fuels;

Â Â Â Â Â  (b) Waste disposal and decommissioning costs;

Â Â Â Â Â  (c) Transmission and distribution costs;

Â Â Â Â Â  (d) Geographic, climatic and other differences in the state; and

Â Â Â Â Â  (e) Environmental impact.

Â Â Â Â Â  (4) ÂEnergy conservation measureÂ means a measure primarily designed to reduce the use of nonrenewable energy resources in a state-owned facility.

Â Â Â Â Â  (5) ÂEnergy consumption analysisÂ means the evaluation of all energy systems and components by demand and type of energy including the internal energy load imposed on a major facility by its occupants, equipment and components and the external energy load imposed on a major facility by the climatic conditions of its location. ÂEnergy consumption analysisÂ includes, but is not limited to:

Â Â Â Â Â  (a) The comparison of a range of alternatives that is likely to include all reasonable, cost-effective energy conservation measures and alternative energy systems;

Â Â Â Â Â  (b) The simulation of each system over the entire range of operation of a major facility for a yearÂs operating period;

Â Â Â Â Â  (c) The evaluation of energy consumption of component equipment in each system considering the operation of such components at other than full or rated outputs; and

Â Â Â Â Â  (d) The consideration of alternative energy systems.

Â Â Â Â Â  (6) ÂEnergy systemsÂ means all utilities, including but not limited to heating, air conditioning, ventilating, lighting and the supply of domestic hot water.

Â Â Â Â Â  (7) ÂMajor facilityÂ means any state-owned building having 10,000 square feet or more of usable floor space.

Â Â Â Â Â  (8) ÂRenovationÂ means any addition to, alteration of or repair of a facility which will involve addition to or alteration of the facilityÂs energy systems, provided that the affected energy systems account for 50 percent or more of the facilityÂs total energy use. [1979 c.734 Â§2; 1987 c.320 Â§155; 1989 c.556 Â§2; 2001 c.683 Â§2]

Â Â Â Â Â  Note: See note under 276.900.

Â Â Â Â Â  276.915 Energy design requirements; rules; fees; waiver. (1) An authorized state agency may construct or renovate a facility only if the authorized state agency determines that the design incorporates all reasonable cost-effective energy conservation measures and alternative energy systems. The determination by the authorized state agency shall include consideration of indoor air quality issues and operation and maintenance costs.

Â Â Â Â Â  (2) Whenever an authorized state agency determines that any major facility is to be constructed or renovated the agency shall cause to be included in the design phase of the construction or renovation a provision that requires an energy consumption analysis identifying all reasonable cost-effective energy conservation measures and alternative energy systems to be prepared for the facility under the direction of a professional engineer or licensed architect. The authorized agency and the State Department of Energy shall agree to the list of energy conservation measures and alternative energy systems to be analyzed. The analysis and facility design shall be delivered to the State Department of Energy during the design development phase of the facility design. The State Department of Energy shall review the analysis and forward its findings to the authorized state agency within 10 working days after receiving the analysis, if practicable.

Â Â Â Â Â  (3) The State Department of Energy, in consultation with the Oregon Department of Administrative Services and the Oregon University System, shall adopt rules to carry out the provisions of ORS 276.900 to 276.915. These rules shall:

Â Â Â Â Â  (a) Include a simplified and usable method for determining which energy conservation measures and alternative energy systems are cost-effective. The method shall reflect the energy costs of the utility serving the facility.

Â Â Â Â Â  (b) Prescribe procedures for determining if a facility design incorporates all reasonable cost-effective energy conservation measures and alternative energy systems.

Â Â Â Â Â  (c) Establish fees through which an authorized state agency will reimburse the State Department of Energy for its review of energy consumption analyses and facility designs and its reporting tasks. Such fees imposed shall not exceed 0.2 percent of the capital construction cost of the facility. The fees shall be included in the energy consumption analysis required in subsection (2) of this section. The State Department of Energy may provide for a waiver of fees and reviews if the authorized state agency demonstrates that the facility will be designed and constructed in a manner that incorporates only cost-effective energy conservation measures or in a manner that exceeds the energy conservation provisions of the state building code by 20 percent or more.

Â Â Â Â Â  (d) Periodically define highly efficient facilities. A facility constructed or renovated after June 30, 2001, shall exceed the energy conservation provisions of the state building code by 20 percent or more, unless otherwise required by rules adopted under this section.

Â Â Â Â Â  (e) Require an authorized state agency to reduce the amount of use of nonrenewable energy by at least 10 percent from the amount used by the state agency in the 2000 calendar year. The State Department of Energy shall require state agencies that fail to achieve and maintain a 10-percent reduction on and after June 30, 2003, to submit biennial energy conservation plans to the State Department of Energy. The State Department of Energy shall specify the form and content of the energy conservation plans.

Â Â Â Â Â  (4) The State Department of Energy, the Oregon Department of Administrative Services and the Oregon University System shall jointly prepare a biennial report summarizing the progress toward achieving the goals of this section. The biennial report shall be made available to the public. [1979 c.734 Â§3; 1989 c.556 Â§3; 1995 c.551 Â§18; 2001 c.683 Â§3]

Â Â Â Â Â  Note: See note under 276.900.

PENALTIES

Â Â Â Â Â  276.990 Penalties. (1) Subject to ORS 153.022, a person who violates any rule lawfully promulgated under this chapter commits a Class A violation.

Â Â Â Â Â  (2) Any agency or officer of the state having authority to regulate parking may enter into agreements or contracts with any county, city or political subdivision under such terms as the agency or officer considers advisable to prosecute violations of subsection (1) of this section.

Â Â Â Â Â  (3) Any person who in any way intentionally or maliciously damages or obstructs any water line of the public buildings and grounds or state institution or in any way contaminates or renders the water impure or injurious is guilty of a misdemeanor and shall, upon conviction, be punished as provided in ORS 431.990 for violation of the statutes enumerated therein. [Amended by 1967 c.450 Â§4; 1969 c.199 Â§47; 1973 c.663 Â§1; 1977 c.50 Â§1; 1977 c.598 Â§27; 1999 c.1051 Â§170]

_______________

CHAPTER 277

Â [Reserved for expansion]



Chapter 278

Chapter 278 Â Insurance for Public Bodies

2005 EDITION

INSURANCE FOR PUBLIC BODIES

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

278.005Â Â Â Â  Definitions

INSURANCE OF PUBLIC PROPERTY

278.011Â Â Â Â  State agencies to supply information on property; appraised value determined

278.022Â Â Â Â  Coverage of vessels; contributions

278.050Â Â Â Â  Restoring lost, damaged or destroyed property; reversion of unused payment; exceptions; use of fund for other purposes; deductibles

278.052Â Â Â Â  Right of action against person responsible for loss; investigations

278.075Â Â Â Â  State agencies to supply information on media property; scope of coverage

278.120Â Â Â Â  Claims management; defense; authority of Attorney General; payment of judgment or settlement; rules

278.125Â Â Â Â  Purchase of insurance; payment of premium; legislative approval of self-insurance plan

278.130Â Â Â Â  Employment of staff assistance; payment for services by Attorney General

278.150Â Â Â Â  Special Liability Revolving Fund; accounting for moneys disbursed

INSURANCE FOR MOTOR VEHICLES OWNED BY GOVERNMENT

278.200Â Â Â Â  ÂMotor vehicleÂ defined for ORS 278.205 and 278.322

278.205Â Â Â Â  Certificates of insurance; coverage; personal injury protection benefits; rules

278.210Â Â Â Â  State has rights and duties of insurer

278.215Â Â Â Â  Uninsured motorist coverage requirements

LIABILITY INSURANCE

278.315Â Â Â Â  Liability insurance for county or private community care providers

278.320Â Â Â Â  Application of government tort law to claims against private community care providers; liability for damages in excess of coverage

278.322Â Â Â Â  Child care facility liability insurance coverage

RISK MANAGEMENT

278.405Â Â Â Â  Department to manage risk management and insurance programs; rules

278.415Â Â Â Â  Department to authorize agency insurance purchases; exceptions

INSURANCE FUND

278.425Â Â Â Â  Insurance Fund; uses

278.435Â Â Â Â  Fund to operate on actuarially sound basis; apportionment; assessment; advances; repayment

GENERAL PROVISIONS

Â Â Â Â Â  278.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActuarially soundÂ means funding and insurance sufficient to pay those losses and their related costs which are known or are projected by the Oregon Department of Administrative Services from analyses of claims, loss experience and risk factors.

Â Â Â Â Â  (2) ÂComponentsÂ of the Insurance Fund means accounts created by the department within the Insurance Fund to provide specific coverages and administer the duties of this chapter.

Â Â Â Â Â  (3) ÂDataÂ means information previously converted to language or symbols in a form which can be directly read by the information processing equipment.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) ÂEngineering specificationsÂ means those records which provide detailed documentation of the construction, wiring, arrangement and related engineering details of the information processing equipment.

Â Â Â Â Â  (6) ÂMediaÂ means all active information processing material including all forms of data, program material and related engineering specifications employed in the agencyÂs information processing operation except property which the agency elects not to cover.

Â Â Â Â Â  (7) ÂParticipating local public bodyÂ and Âpublic bodyÂ mean any public body other than the state which has elected to participate in the Insurance Fund under ORS 30.282.

Â Â Â Â Â  (8) ÂPersonal propertyÂ means tangible personal property owned, leased, controlled or possessed by a state agency and includes all chattels and moveables, such as merchandise, furniture, goods, livestock, vehicles, aircraft, moveable machinery, moveable tools, moveable equipment, general operating supplies and media. ÂPersonal propertyÂ does not include cash, currency or negotiable papers and securities and similar property which may be excluded by policy of the department.

Â Â Â Â Â  (9) ÂProgram materialÂ means stored data used to direct the information processing equipment as to which input or memory to use, how to use it, and the type of results to obtain, including any diagrams or other records which can be used to reproduce such instructions.

Â Â Â Â Â  (10) ÂPropertyÂ means real and personal property as defined in this section, and any other property under the control of the state in which the state has an insurable interest as determined by the department.

Â Â Â Â Â  (11) ÂReal propertyÂ means the land and all buildings, structures, improvements, machinery, equipment or fixtures erected on, above or under the land the title of which is vested in the State of Oregon, or is under the control of the state through a lease purchase agreement, installment purchase, mortgage or lien. ÂReal propertyÂ does not include any paving, roadways, tunnels, bridges, bike paths, sidewalks and other related improvements which may be excluded by policy of the department.

Â Â Â Â Â  (12) ÂState agencyÂ or ÂagencyÂ means each state branch, institution, department, board, commission or activity of whatever nature.

Â Â Â Â Â  (13) ÂVesselÂ means a boat, ship, craft or structure made to float or travel upon the water which may or may not be powered by a marine engine. [1961 c.448 Â§2; 1975 c.609 Â§21; 1977 c.428 Â§2; 1981 c.109 Â§6; 1985 c.731 Â§7; 1989 c.40 Â§1; 1993 c.500 Â§25]

Â Â Â Â Â  278.010 [Repealed by 1953 c.581 Â§11]

INSURANCE OF PUBLIC PROPERTY

Â Â Â Â Â  278.011 State agencies to supply information on property; appraised value determined. At times determined by the Oregon Department of Administrative Services, each state agency shall supply such information regarding its property, personal and real, and its personnel, budget and activities as the department shall require for risk control, insurance and claims purposes. The appraised value of the property shall be established by the department on the basis of present day replacement costs excluding the value of land. [1953 c.581 Â§9; 1957 c.385 Â§1; 1961 c.448 Â§3; 1965 c.140 Â§1; 1969 c.670 Â§5; 1981 c.109 Â§7; 1991 c.566 Â§1]

Â Â Â Â Â  278.020 [Amended by 1953 c.581 Â§11; 1961 c.448 Â§4; 1963 c.634 Â§4; 1967 c.262 Â§1; 1969 c.670 Â§1; 1975 c.609 Â§10; 1981 c.109 Â§8; 1982 s.s.1 c.28 Â§1; 1985 c.731 Â§8; repealed by 1991 c.566 Â§14]

Â Â Â Â Â  278.022 Coverage of vessels; contributions. In addition to any other coverage under this chapter, if a vessel which is the personal property of an agency or if property on any other vessel is damaged or destroyed as a direct result of collision with another vessel, striking any object, whether submerged or not, sinking, grounding, stranding, or other perils of the sea, the Oregon Department of Administrative Services shall pay the cost of restoring the vessel or property out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to this chapter. If an agencyÂs vessel becomes disabled at sea for any reason, the department shall reimburse the agency from the Insurance Fund for the cost of towing the vessel to the nearest port where repairs can be accomplished. [1961 c.448 Â§11; 1965 c.140 Â§2; 1969 c.670 Â§6; 1975 c.609 Â§22; 1982 s.s.1 c.28 Â§2; 1985 c.731 Â§9; 1991 c.566 Â§2]

Â Â Â Â Â  278.025 [1953 c.581 Â§5; 1969 c.670 Â§7; 1975 c.609 Â§23; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.030 [Amended by 1981 c.109 Â§9; 1982 s.s.1 c.28 Â§3; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.035 [1961 c.448 Â§Â§6,7; 1969 c.670 Â§8; 1975 c.609 Â§24; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.040 [Amended by 1961 c.448 Â§8; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.043 [1969 c.670 Â§3; 1982 s.s.1 c.28 Â§4; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.047 [1969 c.670 Â§4; 1982 s.s.1 c.28 Â§5; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.050 Restoring lost, damaged or destroyed property; reversion of unused payment; exceptions; use of fund for other purposes; deductibles. (1) Subject to subsections (2) and (3) of this section, if any property designated in ORS 278.011 is lost, damaged or destroyed by any peril, the Oregon Department of Administrative Services may elect to cover by rule or policy, but excluding any loss from mysterious disappearance, lack of maintenance or inherent vice, the department shall pay the cost of restoring the property out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to ORS 278.011.

Â Â Â Â Â  (2) Any amounts received by an agency from the Insurance Fund may be applied for purposes other than the restoration of the property destroyed provided such use is approved by the department, the Legislative Administration Committee or the State Court Administrator, as appropriate, and further, in the event the amount received from the Insurance Fund exceeds $50,000, approval must also be received from the Legislative Assembly if in session, or the Emergency Board if during the interim. If the restoration of any property designated in ORS 278.011 that is lost, damaged, or destroyed by any covered peril is not required, the cost of razing the property may be paid out of the Insurance Fund. Any amounts approved on claims for use in rebuilding or replacing real or personal property may be transferred to other agencies if approved by the department, the Legislative Administrator or the State Court Administrator, as appropriate. However, in the event that the amount exceeds $50,000, approval must also be secured from the Legislative Assembly if in session, or the Emergency Board if during the interim.

Â Â Â Â Â  (3) The department may establish deductibles for certain perils or classes of property covered by the Insurance Fund. Payments from the fund to cover loss, damage or destruction shall be reduced by the deductible amount adopted by the department.

Â Â Â Â Â  (4) The department shall draw warrants on the State Treasurer payable from the Insurance Fund for all claims required in carrying out the provisions of this chapter. [Amended by 1953 c.581 Â§11; 1957 c.385 Â§2; 1961 c.448 Â§9; 1965 c.140 Â§3; 1969 c.670 Â§9; 1981 c.109 Â§10; 1985 c.731 Â§10; 1991 c.566 Â§3; 1993 c.500 Â§26]

Â Â Â Â Â  278.052 Right of action against person responsible for loss; investigations. (1) If a payment is made out of the Insurance Fund to or for a state agency for any loss covered by the Insurance Fund, the Oregon Department of Administrative Services is subrogated, to the extent of the payment, to the rights of the state agency against any person or other entity legally responsible in damages for the loss. The department may commence an appropriate action in any court, in the name of the state, to enforce the rights. Any amounts recovered as a result of the proceeding shall be paid into the State Treasury and credited to the Insurance Fund.

Â Â Â Â Â  (2) The department may conduct an investigation of a loss to determine whether legal action should be commenced. The department may administer oaths and examine witnesses in connection with its investigation. The State Fire Marshal and the Department of State Police and all state agencies covered under this chapter shall cooperate with the Oregon Department of Administrative Services in the investigation. [1961 c.448 Â§12; 1985 c.731 Â§11; 1991 c.566 Â§4]

Â Â Â Â Â  278.054 [1953 c.581 Â§6; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  278.056 [1953 c.581 Â§7; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  278.060 [Amended by 1961 c.448 Â§13; 1981 c.109 Â§11; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.070 [Amended by 1961 c.448 Â§14; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.075 State agencies to supply information on media property; scope of coverage. (1) At times determined by the Oregon Department of Administrative Services, each state agency owning, leasing, controlling or possessing media shall supply such information as the department may require regarding the agencyÂs media. The appraised value of the media shall be established on the basis of present-day replacement costs or restoration to operational condition.

Â Â Â Â Â  (2) If any media designated in subsection (1) of this section is damaged or destroyed by any covered peril, the department shall pay all extraordinary expenses related to replacement or re-creation of new or backup media out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to this chapter. Such costs may include reproduction of media, temporary service and equipment rental costs, reinstallation, shipping and other related costs.

Â Â Â Â Â  (3) Media coverage by the Insurance Fund does not include any loss of moneys because of the lack of any revenue producing function connected with the operation, nor does it cover any other costs of business interruption outside the direct expenses as outlined in subsection (2) of this section. [1981 c.109 Â§23; 1985 c.731 Â§12; 1991 c.566 Â§5]

Â Â Â Â Â  278.080 [Amended by 1953 c.581 Â§11; repealed by 1959 c.12 Â§1]

Â Â Â Â Â  278.085 [1953 c.581 Â§1; 1957 c.385 Â§3; 1961 c.448 Â§15; 1969 c.670 Â§10; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.090 [Amended by 1955 c.288 Â§1; 1959 c.662 Â§18; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  278.100 [1975 c.609 Â§2; 1977 c.428 Â§3; 1981 c.109 Â§12; 1981 c.490 Â§1; 1981 c.913 Â§1; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.105 [1975 c.609 Â§3; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.110 [1975 c.609 Â§4; 1981 c.109 Â§13; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.115 [1975 c.609 Â§5; 1981 c.109 Â§14; 1985 c.731 Â§13; repealed by 1991 c.566 Â§14]

Â Â Â Â Â  278.120 Claims management; defense; authority of Attorney General; payment of judgment or settlement; rules. (1) Without in any way limiting who may receive actual notice of a claim under ORS 30.275 (6), the Oregon Department of Administrative Services has exclusive authority to manage claims against the state, and against the officers, employees and agents of the state, that arise under the provisions of ORS 30.260 to 30.300. The department may delegate, by rule or by policy, claim management functions for claims arising under the provisions of ORS 30.260 to 30.300, including investigation, negotiation and settlement, to the Attorney General. The department may delegate, by rule or by policy, claim management for certain kinds of claims against an agency to the agencyÂs elected or appointed head. Upon receipt by the department of a claim for damages against the State of Oregon or a state officer, employee or agent within the scope of ORS 30.260 to 30.300, if the claim is covered by insurance, the department shall tender defense of the claim to the insurer, and if such tender is accepted, ORS chapter 180 and the remaining provisions of this section shall not be applicable. If the claim is not covered by insurance or if the tender is rejected, the department shall cause an investigation to be conducted to determine whether the claim is meritorious and comes within the provisions of ORS 30.260 to 30.300. The Attorney General may conduct the investigation if requested by the department. If the department determines that the state or a state officer, agent or employee is or may be liable to the claimant under ORS 30.260 to 30.300, the department may negotiate, compromise and settle with the claimant. However, the department shall not compromise or settle a claim for declaratory, injunctive or other protective relief against a state department or agency that is headed by an elected official, its officers, employees or agents, or that elected official, without the express prior consent of the elected official. The Attorney General shall defend all lawsuits after the department has determined that a reasonable settlement cannot be achieved. The department shall pay from the Special Liability Revolving Fund authorized in ORS 278.150 or the Insurance Fund the amount of any judgment, and, if the department determines such action to be appropriate, the amount of any settlement unless the defense of the claim has been rejected pursuant to ORS 30.285 (5) or the Attorney General determines, in consultation with the department, that the act or omission of a state officer, employee or agent out of which the claim arose was committed maliciously or with an intent to cause unlawful damage or injury or with gross recklessness.

Â Â Â Â Â  (2) The department, through the Insurance Fund, shall pay reasonable defense expenditures for and indemnify liabilities of an officer, employee or agent of a court of this state who is a state officer, employee or agent that arise out of a mandamus proceeding brought against that person in the personÂs official capacity.

Â Â Â Â Â  (3) The authority granted to the department under subsection (1) of this section is subject to the authority of the Attorney General provided for under this section and under ORS 180.220.

Â Â Â Â Â  (4) As used in this section, Âstate officer, employee or agentÂ includes the district attorney and deputy district attorneys, special prosecutors and law clerks of the office of district attorney who act in a prosecutorial capacity, but does not include any other employee of the office of district attorney or any employee of the justice or circuit court whose salary is paid wholly or in part by a county and who shall be considered an officer, agent or employee of the county. [1975 c.609 Â§6; 1979 c.669 Â§1; 1981 c.109 Â§16; 1981 c.350 Â§3; 1985 c.731 Â§14; 1987 c.763 Â§2; 1993 c.515 Â§2]

Â Â Â Â Â  278.125 Purchase of insurance; payment of premium; legislative approval of self-insurance plan. (1) The Oregon Department of Administrative Services is authorized to negotiate for and purchase such insurance as it deems necessary or desirable to accomplish the purposes of this chapter and ORS 30.260 to 30.300 and 278.322, or such other insurance or reinsurance as may be desirable to insure the state, participating local public bodies or their officers, employees or agents against liability.

Â Â Â Â Â  (2) The premium for such insurance shall be paid from the Insurance Fund as either an administrative expense or charged to the benefiting state agency, agencies or participating local public bodies.

Â Â Â Â Â  (3) The department shall not implement any plan of self-insurance insuring any part of the liability of the state or its officers, employees or agents under ORS 30.260 to 30.300 until after the plan has been submitted to and approved by the Joint Ways and Means Committee of the Legislative Assembly, if the legislature is in session, or the Emergency Board. [1975 c.609 Â§7; 1981 c.109 Â§17; 1985 c.731 Â§15]

Â Â Â Â Â  278.130 Employment of staff assistance; payment for services by Attorney General. The Oregon Department of Administrative Services may employ such professional services and other personnel deemed necessary, other than defense counsel, to carry out the administration of this chapter and ORS 30.260 to 30.290 and 278.322. The Attorney General may employ defense counsel and shall charge the department for the cost of the services of the defense counsel and the Attorney General required under these statutes, and such costs and the costs incurred by the department in the administration of these statutes shall be paid out of the Insurance Fund. [1975 c.609 Â§8; 1981 c.109 Â§18; 1985 c.731 Â§16; 1993 c.500 Â§27]

Â Â Â Â Â  278.135 [1975 c.609 Â§9; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.140 [1979 c.669 Â§3; repealed by 1981 c.109 Â§24]

Â Â Â Â Â  278.145 [1981 c.109 Â§21; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.150 Special Liability Revolving Fund; accounting for moneys disbursed. (1) The Oregon Department of Administrative Services may draw a warrant on the State Treasury for the sum of $75,000 payable out of the Insurance Fund. The amount drawn shall be credited to a Special Liability Revolving Fund which shall be carried with the State Treasury, separate and distinct from the General Fund, and shall be used by the department when it is necessary or desirable to make immediate payments on liability claims. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The department shall file at least once each month a verified voucher covering current disbursements from the Special Liability Revolving Fund. The voucher shall be accompanied by an itemized statement showing the names of the persons, firms or corporations to whom and the purposes for which the disbursements were made.

Â Â Â Â Â  (3) Upon receipt of the voucher, the department shall draw a warrant on the State Treasury in favor of the department payable out of the Insurance Fund. The amount drawn shall be deposited in the Special Liability Revolving Fund and shall be for a sum sufficient only to replenish the Special Liability Revolving Fund. [1981 c.109 Â§20; 1985 c.731 Â§17; 1989 c.966 Â§12; 1993 c.500 Â§28]

Note: 278.150 was added to and made a part of ORS chapter 278 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

INSURANCE FOR MOTOR VEHICLES OWNED BY GOVERNMENT

Â Â Â Â Â  278.200 ÂMotor vehicleÂ defined for ORS 278.205 and 278.322. As used in ORS 278.205 and 278.322, Âmotor vehiclesÂ includes commercial buses, as defined in ORS 801.200. [1979 c.842 Â§5; 1983 c.338 Â§905; 1985 c.16 Â§454; 1987 c.158 Â§37]

Â Â Â Â Â  278.205 Certificates of insurance; coverage; personal injury protection benefits; rules. (1) The Oregon Department of Administrative Services may issue a certificate of motor vehicle liability insurance and make assessments therefor.

Â Â Â Â Â  (2) When issued on vehicles owned by local public bodies, such insurance shall also include uninsured motorist coverage and may include personal injury protection benefits and shall provide at least the minimum coverages and amounts set forth in ORS 742.500 to 742.542. However, at the request of a local public body, the department may provide uninsured motorist coverage or personal injury protection benefits for the motor vehicles owned by the local public body in amounts greater than those required under ORS 742.500 to 742.542.

Â Â Â Â Â  (3) When issued on state-owned vehicles furnished for public use including, but not limited to, use authorized under ORS 276.598, such insurance shall include uninsured motorist coverage and personal injury protection benefits and shall provide at least the minimum coverages and amounts set forth in ORS 742.500 to 742.542.

Â Â Â Â Â  (4) The department by rule may provide personal injury protection benefits in excess of those specified in this section. [1979 c.842 Â§2; 1981 c.490 Â§2]

Â Â Â Â Â  278.210 State has rights and duties of insurer. The state shall have all of the rights and obligations of an insurer provided in ORS 742.500 to 742.542 and 742.560 to 742.572 as to any certificate issued pursuant to ORS 278.205. [1979 c.842 Â§3]

Â Â Â Â Â  278.215 Uninsured motorist coverage requirements. (1) Any insurance or self-insurance provided by moneys from the Insurance Fund for or on account of the operation of motor vehicles within the stateÂs or public bodyÂs control, shall provide the uninsured motorist coverage required under ORS 742.500 to 742.504 and, except as specified in ORS 278.205, may provide the personal injury protection benefits required under ORS 742.520 to 742.542.

Â Â Â Â Â  (2) Any local public body, as defined in ORS 30.260, which establishes a self-insurance program under ORS 30.282 for or on account of the operation of motor vehicles within the local public bodyÂs control, shall provide the uninsured motorist coverage required under ORS 742.500 to 742.504 and may provide the personal injury protection benefits required under ORS 742.520 to 742.542.

Â Â Â Â Â  (3) The uninsured motorist coverage provided under this section shall be excess over any other collateral benefits to which an injured person is entitled, including, but not limited to, other uninsured motorist coverage, insurance benefits, governmental benefits or gratuitous benefits. [1979 c.842 Â§4; 1981 c.490 Â§3; 1985 c.731 Â§19; 2005 c.175 Â§4]

Â Â Â Â Â  278.305 [1983 c.431 Â§1; 1985 c.731 Â§24; repealed by 1995 c.162 Â§94]

LIABILITY INSURANCE

Â Â Â Â Â  278.315 Liability insurance for county or private community care providers. (1) The Department of Human Services may provide tort liability coverage through the Oregon Department of Administrative Services to any county or private community care provider that has contracted with the Department of Human Services to provide supervision, care, treatment or training of persons under the jurisdiction of the Psychiatric Security Review Board. Counties or private community care providers, and the officers and employees of those counties and providers acting within the scope of their employment, may be covered to the extent that any tort claim arises out of the provision of supervision, care, treatment or training of persons pursuant to the terms of the contract. Tort liability coverage under this section must be in writing, and may be part of the contract between the Department of Human Services and the county or private community care provider. The coverage provided under this section shall be self-insurance by the State of Oregon to the limits contained in ORS 30.260 to 30.300.

Â Â Â Â Â  (2) Counties or private community care providers that have contracted with the Department of Human Services to provide supervision, care, treatment or training of persons under the jurisdiction of the Psychiatric Security Review Board, and the officers and employees of those counties and providers, are not agents of the department for the purposes of ORS 30.260 to 30.300. [1993 c.43 Â§1]

Â Â Â Â Â  Note: 278.315 and 278.320 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 278 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  278.320 Application of government tort law to claims against private community care providers; liability for damages in excess of coverage. ORS 30.260 to 30.300 do not apply to claims against private community care providers by reason of the provision of tort liability coverage to those providers pursuant to ORS 278.315. Private community care providers provided tort liability coverage under ORS 278.315 remain liable for any damages in excess of the coverage provided under ORS 278.315. [1993 c.43 Â§3]

Â Â Â Â Â  Note: See note under 278.315.

Â Â Â Â Â  278.322 Child care facility liability insurance coverage. (1) The following child care facilities may obtain insurance in the same manner as a local public body may obtain insurance under ORS 30.282:

Â Â Â Â Â  (a) A private child-caring agency if the agency:

Â Â Â Â Â  (A) Is run by a private, nonprofit agency;

Â Â Â Â Â  (B) Is licensed by the state; and

Â Â Â Â Â  (C) Provides residential or psychiatric intensive day treatment services for children who have been placed in the care and custody of the state; or

Â Â Â Â Â  (b) A child care facility as defined in ORS 657A.250.

Â Â Â Â Â  (2) The insurance obtained under subsection (1) of this section may not cover theft or bodily injury and property damage arising out of operation of a motor vehicle by a child resident of the facility or agency. [Formerly 30.880; 2005 c.798 Â§1]

Â Â Â Â Â  Note: 278.322 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 278 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

RISK MANAGEMENT

Â Â Â Â Â  278.405 Department to manage risk management and insurance programs; rules. The Oregon Department of Administrative Services shall direct and manage all risk management and insurance programs of state government except for employee benefit insurance programs as otherwise provided in ORS chapter 243. Authority granted the department in this section includes but is not limited to the following authority:

Â Â Â Â Â  (1) To provide all insurance coverages including coverage of related legal expenses required by law, requisitioned by individual agencies, or which the department determines necessary or desirable for the efficient operation of state government, including but not limited to casualty insurance, property insurance, workersÂ compensation insurance and surety insurance.

Â Â Â Â Â  (2) To purchase insurance policies, develop and administer self-insurance programs, or any combinations thereof, as may be in the best interest of the state in carrying out the authorities granted in subsection (1) of this section.

Â Â Â Â Â  (3) To consolidate and combine state insurance coverages.

Â Â Â Â Â  (4) To purchase such risk management, actuarial and other professional services as may be required.

Â Â Â Â Â  (5) To provide technical services in risk management and insurance to state agencies.

Â Â Â Â Â  (6) To adopt rules and policies governing the administration of the stateÂs insurance and risk management activities and to carry into full force and effect the provisions of this chapter, ORS 30.260 to 30.290, 278.322 and 655.505 to 655.555. The department, by rule or policy, may determine the Insurance FundÂs contribution to the cost of defense, settlements and judgments in actions or proceedings. The department may condition payment of all or part of any loss covered by the Insurance Fund on compliance with the rules and policies adopted under this chapter. [1985 c.731 Â§2; 1991 c.566 Â§6]

Â Â Â Â Â  278.415 Department to authorize agency insurance purchases; exceptions. No state agency shall purchase insurance, other than for employee benefits, except as authorized by the Oregon Department of Administrative Services and in accordance with the terms, conditions and procurement methods as may be established by the department except for the transaction of workersÂ compensation insurance and reinsurance business by the State Accident Insurance Fund Corporation. However, nothing in this section applies to professional liability insurance acquired under ORS 9.080 (2). [1985 c.731 Â§3]

INSURANCE FUND

Â Â Â Â Â  278.425 Insurance Fund; uses. (1) There is established an Insurance Fund as a separate fund in the State Treasury, separate and distinct from the General Fund, which shall be used to provide insurance and self-insurance for the State of Oregon under this chapter, and for participating local public bodies under ORS 30.282 and 278.125 to 278.215. The moneys in the Insurance Fund may be invested as provided in ORS 293.701 to 293.820 in Âinvestment fundsÂ as defined in ORS 293.701 which includes the Insurance Fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The Insurance Fund shall be administratively separated to assure individual accountability of the state and local public body liability insurance programs under ORS 30.282 and 278.125 to 278.215 and the state property insurance program under this chapter.

Â Â Â Â Â  (3) All moneys arising from the operation of this section and ORS 278.405, 278.415 and 278.435 and the provisions of this chapter and ORS 30.260 to 30.300 and 278.322 shall be set aside by the State Treasurer and credited to the Insurance Fund. The moneys in the Insurance Fund are continuously appropriated to the Oregon Department of Administrative Services to administer the provisions of this chapter and ORS 30.260 to 30.300 and 278.322. [1985 c.731 Â§4; 1989 c.966 Â§13]

Â Â Â Â Â  278.435 Fund to operate on actuarially sound basis; apportionment; assessment; advances; repayment. (1) It is the intent of the Legislative Assembly that the individual components of the Insurance Fund, as well as the total fund, operate on an actuarially sound basis and that the assessments and charges shall reflect this policy.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may apportion to and collect from each state agency, officer, board or commission or any participating local public body, its contribution as determined by the department to purchase insurance or administer self-insurance programs, including administrative expenses, for coverages authorized by this chapter.

Â Â Â Â Â  (3) The apportionment shall be based, to the extent possible, upon the factors which reflect the relative risk and loss experience of each state agency, officer, board or commission or participating local public body.

Â Â Â Â Â  (4) The department may assess a state agency, officer, board or commission the cost of providing specific risk management services requested by a state agency, officer, board or commission.

Â Â Â Â Â  (5) In any year when the moneys in the Insurance Fund are not sufficient to keep the fund or any of its components actuarially sound and to make all payments required in carrying out the provisions of this chapter, funds may be advanced from other funds in the State Treasury under the provisions of ORS 293.205 to 293.225. Prior to any advance to the Insurance Fund under the provisions of ORS 293.205 to 293.225, approval shall be obtained from the Joint Ways and Means Committee of the Legislative Assembly, if the Legislative Assembly is in session, or the Emergency Board.

Â Â Â Â Â  (6) Moneys advanced to the Insurance Fund as provided in this section shall be repaid from the Insurance Fund in annual installments, with interest as provided in ORS 293.220. The amount of the installments shall be fixed by the department at such amount as can be reasonably expected to liquidate the indebtedness of the Insurance Fund in not more than 10 years.

Â Â Â Â Â  (7) In order to assure that the moneys advanced to the Insurance Fund are repaid as specified in subsection (6) of this section, the department may make such assessments to state agencies or participating local public bodies or their legal successors. [1985 c.731 Â§5; 1989 c.40 Â§2]

Â Â Â Â Â  278.990 [Repealed by 1975 c.609 Â§25]

_______________



Chapter 279

Chapter 279 Â Public Contracting - Miscellaneous Provisions

2005 EDITION

PUBLIC CONTRACTING - MISCELLANEOUS PROVISIONS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

279.835Â Â Â Â  Definitions for ORS 279.835 to 279.855

279.840Â Â Â Â  Policy

279.845Â Â Â Â  Duties of Oregon Department of Administrative Services; prices for products and services of nonprofit agency for disabled individuals; sources of products and services; rules

279.850Â Â Â Â  Procurement of product or service; agreements for procurement

279.855Â Â Â Â  Entities that may obtain goods and services through Oregon Department of Administrative Services

Â Â Â Â Â  279.005 [1993 c.724 Â§19; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.007 [1993 c.724 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.008 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.009 [1993 c.724 Â§39; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.010 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.011 [1975 c.771 Â§1; 1979 c.196 Â§1; 1979 c.869 Â§1a; 1981 c.54 Â§1; 1983 c.690 Â§2; 1991 c.20 Â§1; 1993 c.500 Â§29; 1997 c.685 Â§1; 2003 c.562 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.012 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.013 [1975 c.771 Â§2; 1977 c.456 Â§1; 1979 c.195 Â§1; 1981 c.466 Â§1; 1981 c.528 Â§5; 1981 c.712 Â§1; repealed by 1983 c.690 Â§28]

Â Â Â Â Â  279.014 [Amended by 1967 c.202 Â§1; 1973 c.42 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.015 [1975 c.771 Â§3; 1977 c.304 Â§6; 1983 c.244 Â§1; 1983 c.590 Â§10; 1983 c.690 Â§3a; 1987 c.538 Â§1; 1987 c.777 Â§1; 1989 c.224 Â§40; 1989 c.454 Â§1; 1993 c.724 Â§21; 1995 c.612 Â§17; 1997 c.685 Â§2; 1997 c.802 Â§8a; 1999 c.59 Â§72; 2001 c.113 Â§1; 2002 s.s.1 c.3 Â§5; 2003 c.562 Â§2; 2005 c.625 Â§57; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.016 [Amended by 1971 c.481 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.017 [1975 c.771 Â§4; 1983 c.690 Â§4; 1997 c.802 Â§9; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.018 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.019 [1975 c.771 Â§6; 1983 c.690 Â§5; 2002 s.s.1 c.3 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.020 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.021 [1975 c.771 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.022 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.023 [1975 c.771 Â§7; 1979 c.869 Â§2; 1981 c.281 Â§1; 1987 c.776 Â§2; 1997 c.239 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.024 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.025 [Formerly 279.065; 1977 c.289 Â§1; 1979 c.282 Â§1; 1983 c.690 Â§6; 1985 c.724 Â§1; 1987 c.741 Â§18; 1987 c.776 Â§1; 1987 c.865 Â§2; 1991 c.197 Â§1; 1997 c.239 Â§2; 1997 c.802 Â§11; 1999 c.88 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.026 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.027 [Formerly 279.070; 1997 c.351 Â§2; 1999 c.88 Â§2; 1999 c.689 Â§3; 2001 c.104 Â§86; 2001 c.507 Â§1; 2003 c.14 Â§139; 2003 c.535 Â§1; 2003 c.794 Â§229a; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.028 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.029 [Formerly 279.075; 1981 c.466 Â§2; 1987 c.865 Â§1; 1999 c.462 Â§1; 1999 c.647 Â§Â§1,1a; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.030 [Amended by 1971 c.659 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.031 [Formerly 279.080; 1981 c.712 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.032 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.033 [1975 c.771 Â§11; 1983 c.690 Â§7; 2003 c.618 Â§33; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.034 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.035 [1975 c.771 Â§12; 1985 c.724 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.036 [Amended by 1969 c.607 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.037 [1975 c.771 Â§13; 1977 c.289 Â§7; 1999 c.647 Â§2; 2001 c.546 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.038 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.039 [1975 c.771 Â§14; 1977 c.289 Â§2; 1981 c.712 Â§3; 1983 c.690 Â§8; 1999 c.647 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.040 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.041 [1975 c.771 Â§15; 1977 c.289 Â§3; 1981 c.712 Â§4; 1983 c.690 Â§9; 1999 c.647 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.042 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.043 [1975 c.771 Â§17; 1977 c.289 Â§4; 1983 c.690 Â§10; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.044 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.045 [1975 c.771 Â§18; 1977 c.289 Â§5; 1983 c.690 Â§11; 1985 c.757 Â§6; 1997 c.802 Â§12; 1999 c.448 Â§8; 1999 c.647 Â§5; 1999 c.849 Â§Â§60,61; 2001 c.104 Â§Â§87,88; 2003 c.75 Â§32; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.046 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.047 [1975 c.771 Â§16; 1977 c.289 Â§6; 2001 c.712 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.048 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.049 [1975 c.771 Â§26; 1983 c.690 Â§12; 1991 c.414 Â§1; 1999 c.29 Â§1; 2001 c.712 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.050 [Amended by 1969 c.349 Â§1; 1971 c.180 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.051 [1975 c.771 Â§27; 1979 c.196 Â§2; 1981 c.766 Â§1; 1983 c.690 Â§13; 1997 c.802 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.052 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.053 [1975 c.771 Â§32; 1981 c.325 Â§4; 1985 c.724 Â§3; 1989 c.224 Â§41; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.054 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.055 [1975 c.771 Â§34(2); 1979 c.647 Â§1; 1979 c.804 Â§6; 1983 c.690 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.056 [1979 c.504 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.057 [1997 c.861 Â§2; 1999 c.59 Â§73; 2001 c.712 Â§3; 2001 c.948 Â§Â§1,3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.058 [2001 c.712 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.059 [1985 c.769 Â§Â§2,3; 1987 c.893 Â§6; 1989 c.1043 Â§7; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.060 [1969 c.522 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.061 [1981 c.281 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.063 [1985 c.285 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.065 [1969 c.522 Â§3; 1975 c.771 Â§8; renumbered 279.025]

Â Â Â Â Â  279.067 [1983 c.690 Â§27; 1990 c.6 Â§1; 1997 c.685 Â§6; 1997 c.861 Â§3; 2001 c.104 Â§89; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.070 [1969 c.522 Â§4; 1971 c.659 Â§2; 1975 c.771 Â§9; renumbered 279.027]

Â Â Â Â Â  279.073 [1991 c.323 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.075 [1969 c.522 Â§5; 1975 c.771 Â§10; renumbered 279.029]

Â Â Â Â Â  279.080 [1969 c.522 Â§6; renumbered 279.031]

Â Â Â Â Â  279.085 [1969 c.522 Â§7; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.090 [1969 c.522 Â§8; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.095 [1987 c.777 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.101 [1989 c.407 Â§Â§1,2; 1995 c.333 Â§26; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.103 [1997 c.685 Â§4; 2002 s.s.1 c.3 Â§7; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.106 [1989 c.1043 Â§9; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.111 [1989 c.1043 Â§11; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.116 [1995 c.375 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.310 [Amended by 1953 c.131 Â§3; 1973 c.523 Â§1; 1983 c.740 Â§76; 2001 c.104 Â§90; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.312 [Amended by 1953 c.131 Â§3; 1957 c.586 Â§14; 1965 c.26 Â§1; 1969 c.493 Â§76; 1999 c.588 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.313 [1997 c.552 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.314 [Amended by 1981 c.712 Â§5; 1999 c.689 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.315 [Formerly 653.767; repealed by 1995 c.286 Â§34]

Â Â Â Â Â  279.316 [Amended by 1967 c.167 Â§1; 1979 c.5 Â§1; 1989 c.572 Â§1; 1993 c.279 Â§1; 1995 c.739 Â§2; 1997 c.265 Â§1; 1997 c.793 Â§1; 2001 c.104 Â§91; 2003 c.14 Â§140; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.318 [Amended by 1973 c.523 Â§2; 1975 c.771 Â§19; 1991 c.638 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.319 [1989 c.1092 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.320 [Amended by 1967 c.359 Â§687; 1981 c.712 Â§6; subsection (2) enacted as 1989 c.684 Â§3; 2001 c.104 Â§92; 2001 c.190 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.321 [1997 c.828 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.322 [1999 c.689 Â§6; 2001 c.104 Â§93; 2001 c.507 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.323 [2001 c.507 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.324 [Amended by 1973 c.738 Â§1; 1975 c.771 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.326 [Amended by 1973 c.738 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.328 [Amended by 1973 c.738 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.330 [Amended by 1973 c.738 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.332 [Amended by 1973 c.738 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.333 [1973 c.738 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.334 [Amended by 1963 c.241 Â§1; 1967 c.167 Â§2; 1979 c.5 Â§2; 1981 c.281 Â§4; 1983 c.264 Â§1; 1989 c.572 Â§2; 1993 c.279 Â§2; 1995 c.739 Â§1; 1997 c.265 Â§2; 1997 c.793 Â§2; 2003 c.14 Â§141; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.335 [1993 c.394 Â§2; 1997 c.631 Â§432; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.336 [Amended by 1981 c.712 Â§7; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.338 [Amended by 1981 c.712 Â§8; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.340 [Amended by 1973 c.418 Â§1; 1995 c.286 Â§26; renumbered 653.268 in 2003]

Â Â Â Â Â  279.342 [Amended by 1953 c.579 Â§3; 1955 c.510 Â§1; 1967 c.67 Â§1; 1973 c.460 Â§1; 1975 c.770 Â§1; 1977 c.388 Â§1; 1981 c.361 Â§3; 1983 c.699 Â§4; 1995 c.286 Â§27; 1995 c.635 Â§2; 1997 c.793 Â§3; renumbered 653.269 in 2003]

Â Â Â Â Â  279.344 [Repealed by 1953 c.577 Â§2]

Â Â Â Â Â  279.346 [Repealed by 1953 c.577 Â§2]

Â Â Â Â Â  279.348 [1959 c.627 Â§1; 1969 c.369 Â§1; subsection (4) enacted as 1969 c.369 Â§3; subsection (5) enacted as 1969 c.369 Â§4; 1977 c.797 Â§1; 1979 c.282 Â§2; 1981 c.712 Â§9; 1983 c.710 Â§1; 1989 c.752 Â§1; 1997 c.810 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.349 [1995 c.594 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.350 [1959 c.627 Â§2; 1977 c.797 Â§2; 1981 c.712 Â§19; 1983 c.264 Â§2; 1983 c.710 Â§2; 1989 c.286 Â§1; 1995 c.594 Â§10; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.352 [1959 c.627 Â§Â§3, 4; 1965 c.449 Â§1; 1977 c.797 Â§3; 1979 c.282 Â§3; 1983 c.710 Â§3; 1995 c.594 Â§15; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.354 [1959 c.627 Â§5; 1967 c.207 Â§1; 1977 c.797 Â§4; 1981 c.712 Â§12; 1983 c.710 Â§4; 1995 c.594 Â§16; 2001 c.337 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.355 [1969 c.369 Â§5; 1981 c.712 Â§13; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.356 [1959 c.627 Â§Â§6,7; 1969 c.369 Â§6; 1981 c.712 Â§14; 1983 c.264 Â§4; 1983 c.711 Â§3; 1997 c.255 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.357 [1977 c.797 Â§8; 1981 c.712 Â§15; 1983 c.710 Â§5; 1985 c.766 Â§1; 1995 c.594 Â§3; 2001 c.628 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.358 [1975 c.772 Â§5; renumbered 279.400]

Â Â Â Â Â  279.359 [1977 c.797 Â§7; 1983 c.710 Â§6; 1995 c.594 Â§8; 1997 c.810 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.360 [1955 c.563 Â§1; 1963 c.136 Â§2; 1963 c.482 Â§1; 1971 c.743 Â§349; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.361 [1977 c.797 Â§6; 1983 c.710 Â§7; 1995 c.594 Â§9; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.362 [1955 c.563 Â§2; 1959 c.414 Â§1; repealed by 1975 c.773 Â§1]

Â Â Â Â Â  279.363 [1981 c.712 Â§11; 2001 c.746 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.365 [1983 c.711 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.370 [1995 c.594 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.375 [1995 c.594 Â§5; 1999 c.152 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.380 [1995 c.594 Â§12; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.400 [Formerly 279.358; 1979 c.196 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.410 [1977 c.727 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.420 [1977 c.727 Â§4; 1983 c.690 Â§15; 1989 c.106 Â§1; 1991 c.516 Â§3; 1999 c.689 Â§11; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.430 [1977 c.727 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.435 [Formerly 279.575; 1991 c.516 Â§1; 1999 c.689 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.445 [1991 c.516 Â§2; 1999 c.689 Â§2a; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.502 [1957 c.650 Â§1; 1969 c.607 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.510 [Amended by 1955 c.526 Â§1; 1957 c.650 Â§2; 1965 c.26 Â§2; 1969 c.493 Â§77; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.512 [Amended by 1957 c.650 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.514 [Amended by 1957 c.650 Â§4; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.515 [1957 c.650 Â§5; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.516 [Repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.518 [Amended by 1957 c.650 Â§9; renumbered 279.538]

Â Â Â Â Â  279.520 [Amended by 1953 c.131 Â§3; 1955 c.526 Â§2; repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.522 [Repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.524 [Repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.526 [Amended by 1953 c.131 Â§3; 1957 c.650 Â§6; 1969 c.689 Â§1; 1975 c.771 Â§21; 1981 c.712 Â§16; 1983 c.264 Â§3; 1985 c.526 Â§1; 1993 c.98 Â§6; 1999 c.521 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.528 [Amended by 1957 c.650 Â§7; 1969 c.689 Â§2; 1975 c.771 Â§22; 1985 c.526 Â§2; 1993 c.98 Â§7; 1999 c.521 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.530 [Amended by 1957 c.650 Â§10; renumbered 279.540]

Â Â Â Â Â  279.532 [Amended by 1953 c.131 Â§3; 1955 c.526 Â§3; 1957 c.650 Â§11; renumbered 279.542]

Â Â Â Â Â  279.534 [Amended by 1953 c.131 Â§3; 1957 c.650 Â§12; renumbered 279.544]

Â Â Â Â Â  279.536 [1957 c.650 Â§8; 1969 c.689 Â§3; 1975 c.771 Â§23; 1981 c.712 Â§17; 1985 c.526 Â§3; 1999 c.521 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.538 [Formerly 279.518; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.540 [Formerly 279.530; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.542 [Formerly 279.532; 1975 c.771 Â§23a; 2001 c.104 Â§94; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.544 [Formerly 279.534; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.545 [Formerly 279.731; 1997 c.552 Â§24; 2003 c.449 Â§34; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.550 [1991 c.385 Â§63; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.555 [Formerly 279.733; 1997 c.552 Â§25; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.560 [Formerly 279.735; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.562 [1997 c.552 Â§23; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.565 [Formerly 279.737; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.567 [1997 c.552 Â§22; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.570 [Formerly 279.739; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.573 [1991 c.385 Â§81; 1995 c.612 Â§18; 1997 c.552 Â§26; 2001 c.104 Â§95; 2003 c.55 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.575 [1969 c.423 Â§1; 1971 c.746 Â§1; 1973 c.384 Â§1; 1975 c.771 Â§28; 1975 c.772 Â§8; 1977 c.727 Â§1; 1979 c.406 Â§3; 1981 c.712 Â§18; 1985 c.435 Â§1; renumbered 279.435 in 1989]

Â Â Â Â Â  279.580 [1991 c.385 Â§64; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.585 [1991 c.385 Â§65; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.590 [1991 c.385 Â§66; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.595 [1991 c.385 Â§67; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.605 [1991 c.385 Â§68; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.610 [Amended by 1957 c.418 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.612 [Amended by 1957 c.418 Â§2; 1969 c.415 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.614 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.615 [1991 c.385 Â§71; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.616 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.617 [1991 c.385 Â§70; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.618 [Amended by 1971 c.659 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.620 [Amended by 1955 c.693 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.621 [1991 c.385 Â§72; 2003 c.55 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.622 [Amended by 1963 c.28 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.624 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.625 [1991 c.385 Â§73; renumbered 282.045 in 2003]

Â Â Â Â Â  279.626 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.628 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.630 [1991 c.385 Â§74; 2003 c.55 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.635 [1991 c.385 Â§75; 2003 c.55 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.640 [1991 c.385 Â§Â§76,77; 1997 c.552 Â§27; repealed by 2003 c.55 Â§2 and 2003 c.794 Â§332]

Â Â Â Â Â  279.645 [1991 c.385 Â§78; repealed by 2003 c.55 Â§2 and 2003 c.794 Â§332]

Â Â Â Â Â  279.650 [1991 c.385 Â§79; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.710 [Amended by 1957 c.660 Â§1; 1977 c.598 Â§30; 1993 c.500 Â§30; 1997 c.802 Â§2; 2003 c.449 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.711 [Formerly 273.005; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.712 [Amended by 1957 c.660 Â§2; 1973 c.84 Â§3; 1977 c.598 Â§31; 1983 c.590 Â§11; 1991 c.95 Â§2; 1993 c.500 Â§31; 1995 c.776 Â§1; 1997 c.802 Â§3; 1999 c.264 Â§3; 2001 c.300 Â§75; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.714 [Amended by 1969 c.349 Â§2; 1969 c.607 Â§3; 1971 c.180 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.716 [Amended by 1969 c.607 Â§4; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.717 [1977 c.314 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.718 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.720 [Amended by 1969 c.607 Â§5; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.722 [Amended by 1955 c.57 Â§1; 1971 c.743 Â§350; 1981 c.106 Â§3; 1997 c.802 Â§13; 2001 c.507 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.723 [Formerly 279.732; 1997 c.802 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.724 [Amended by 1953 c.11 Â§3; 1955 c.194 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.725 [Formerly 279.734; 1997 c.802 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.726 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.727 [Formerly 279.738; 1995 c.776 Â§2; 1997 c.802 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.728 [Amended by 1955 c.45 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.729 [Formerly 279.740; 2001 c.683 Â§4; 2003 c.186 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.730 [Amended by 1969 c.597 Â§56; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.731 [1975 c.240 Â§2; 1991 c.385 Â§59; renumbered 279.545 in 1991]

Â Â Â Â Â  279.732 [Renumbered 279.723]

Â Â Â Â Â  279.733 [1975 c.240 Â§3; 1991 c.385 Â§60; renumbered 279.555 in 1991]

Â Â Â Â Â  279.734 [Amended by 1953 c.11 Â§3; renumbered 279.725]

Â Â Â Â Â  279.735 [1975 c.240 Â§4; renumbered 279.560 in 1991]

Â Â Â Â Â  279.736 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.737 [1975 c.240 Â§5; renumbered 279.565 in 1991]

Â Â Â Â Â  279.738 [Renumbered 279.727]

Â Â Â Â Â  279.739 [1975 c.240 Â§6; 1991 c.385 Â§61; renumbered 279.570 in 1991]

Â Â Â Â Â  279.740 [Amended by 1975 c.240 Â§7; renumbered 279.729]

Â Â Â Â Â  279.742 [Amended by 1959 c.662 Â§1; 1965 c.365 Â§6; 1967 c.419 Â§41; 1977 c.91 Â§1; 1981 c.106 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.744 [Repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.746 [Amended by 1997 c.802 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.748 [Repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.791 [1953 c.474 Â§5; 1981 c.106 Â§14; repealed by 1997 c.802 Â§22]

Â Â Â Â Â  279.795 [1969 c.263 Â§1; renumbered 177.190 in 2003]

Â Â Â Â Â  279.800 [1991 c.176 Â§2; 1993 c.500 Â§32; 1999 c.316 Â§10; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.805 [Formerly 291.652 and then 283.210; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.810 [Amended by 1955 c.47 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.812 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.814 [Amended by 1955 c.47 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.816 [Amended by 1967 c.419 Â§28; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.818 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.820 [Amended by 1957 c.42 Â§1; 1959 c.662 Â§15; 1961 c.128 Â§1; 1975 c.771 Â§29; 1991 c.176 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.822 [Amended by 1957 c.42 Â§2; 1959 c.662 Â§14; 1975 c.771 Â§30; 1981 c.106 Â§15; 1983 c.740 Â§77; 1993 c.500 Â§33; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.824 [Amended by 1975 c.771 Â§31; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.826 [Formerly 291.654 and then 283.220; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.828 [Formerly 283.230; 1997 c.379 Â§1; 2003 c.449 Â§35; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.830 [Formerly 283.235; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.831 [Formerly 291.666 and then 283.240; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.833 [Formerly 291.678 and then 283.250; 2003 c.18 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.835 Definitions for ORS 279.835 to 279.855. As used in ORS 279.835 to 279.855:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂDirect laborÂ includes all work required for preparation, processing and packing, but not supervision, administration, inspection and shipping.

Â Â Â Â Â  (3) ÂDisabled individualÂ means an individual who, because of the nature of disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

Â Â Â Â Â  (4) ÂPublic agencyÂ or Âpublic contracting agencyÂ means any agency of the State of Oregon or any political subdivision thereof authorized by law to enter into public contracts and any public body created by intergovernmental agreement.

Â Â Â Â Â  (5) ÂQualified nonprofit agency for disabled individualÂ means a nonprofit activity center or rehabilitation facility:

Â Â Â Â Â  (a) Organized under the laws of the United States or of this state and operated in the interest of disabled individuals, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

Â Â Â Â Â  (b) That complies with any applicable occupational health and safety standard required by the laws of the United States or of this state; and

Â Â Â Â Â  (c) That in the manufacture of products and in the provision of services, whether or not the products or services are procured under ORS 279.835 to 279.855, during the fiscal year employs disabled individuals for not less than 75 percent of the work hours of direct labor required for the manufacture or provision of the products or services. [1977 c.304 Â§3; 1983 c.690 Â§17; 1989 c.224 Â§42; 1991 c.93 Â§1; 1993 c.500 Â§34; 2001 c.104 Â§96; 2003 c.794 Â§229b]

Â Â Â Â Â  279.840 Policy. The purpose of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335 is to further the policy of this state to encourage and assist disabled individuals to achieve maximum personal independence through useful and productive gainful employment by assuring an expanded and constant market for sheltered workshop and activity center products and services, thereby enhancing their dignity and capacity for self-support and minimizing their dependence on welfare and need for costly institutionalization. [1977 c.304 Â§2; 1989 c.224 Â§43; 2003 c.794 Â§229c]

Â Â Â Â Â  279.845 Duties of Oregon Department of Administrative Services; prices for products and services of nonprofit agency for disabled individuals; sources of products and services; rules. (1) It shall be the duty of the Oregon Department of Administrative Services to:

Â Â Â Â Â  (a) Determine the price of all products manufactured and services offered for sale to the various public agencies by any qualified nonprofit agency for disabled individuals. The price shall recover for the workshops the cost of raw materials, labor, overhead, delivery costs and a margin held in reserve for inventory and equipment replacement;

Â Â Â Â Â  (b) To revise such prices from time to time in accordance with changing cost factors; and

Â Â Â Â Â  (c) To make such rules regarding specifications, time of delivery and other relevant matters of procedure as shall be necessary to carry out the purposes of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335.

Â Â Â Â Â  (2) The department shall establish and publish a list of sources or potential sources of products produced by any qualified nonprofit agency for disabled individuals and the services provided by any such agency, which the department determines are suitable for procurement by public agencies pursuant to ORS 279.835 to 279.855, 279A.025 (4) and 279C.335. This procurement list and revisions thereof shall be distributed to all public purchasing officers.

Â Â Â Â Â  (3) The department may not delegate any duty imposed under this section to any person or public agency outside of the department. [1977 c.304 Â§4; 1989 c.224 Â§44; 2003 c.794 Â§229d]

Â Â Â Â Â  279.850 Procurement of product or service; agreements for procurement. (1) If any public agency intends to procure any product or service on the procurement list, that public agency shall, in accordance with rules of the Oregon Department of Administrative Services, procure such product or service, at the price established by the department, from a qualified nonprofit agency for disabled individuals provided the product or service is of the appropriate specifications and is available within the period required by that public agency.

Â Â Â Â Â  (2) In furthering the purposes of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335, it is the intent of the Legislative Assembly that there be close cooperation between the department, public contracting agencies and qualified nonprofit agencies for disabled individuals. The department on behalf of public contracting agencies and qualified nonprofit agencies for disabled individuals is authorized to enter into such contractual agreements, cooperative working relationships or other arrangements as may be determined to be necessary for effective coordination and efficient realization of the objectives of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335 and any other law requiring procurement of products or services. [1977 c.304 Â§5; 1989 c.224 Â§45; 2003 c.794 Â§229e]

Â Â Â Â Â  279.855 Entities that may obtain goods and services through Oregon Department of Administrative Services. The following may purchase equipment, materials, supplies and services through the Oregon Department of Administrative Services in the same manner as state agencies as provided in ORS 279A.140 to 279A.155 and 279A.250 to 279A.290:

Â Â Â Â Â  (1) Qualified nonprofit agencies for disabled individuals participating in the program set forth in ORS 279.835 to 279.855, 279A.025 (4) and 279C.335.

Â Â Â Â Â  (2) Residential programs when under contract with the Department of Human Services to provide services to youth in the custody of the state.

Â Â Â Â Â  (3) Public benefit corporations, as defined in ORS 65.001, that provide public services either under contract with a state agency, as defined in ORS 171.133, or under contract with a unit of local government, as defined in ORS 190.003, that funds the contract, in whole or in part, with state funds. [1977 c.304 Â§7; 1989 c.224 Â§46; 1991 c.419 Â§1; 2001 c.900 Â§51; 2003 c.794 Â§229f]

Â Â Â Â Â  279.990 [Amended by 1953 c.577 Â§2; subsection (4) (1979 Replacement Part) enacted as 1955 c.563 Â§3; 1969 c.369 Â§7; 1971 c.743 Â§351; repealed by 2003 c.794 Â§332]

_______________



Chapter 279a

Chapter 279A Â Public Contracting - General Provisions

2005 EDITION

PUBLIC CONTRACTING - GENERAL PROVISIONS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

279A.005Â  Short title

279A.010Â  Definitions for Public Contracting Code

279A.015Â  Policy

279A.020Â  Organization of Public Contracting Code

279A.025Â  Application of Public Contracting Code

279A.030Â  Federal law prevails in case of conflict

AUTHORITY

279A.050Â  Procurement authority

279A.055Â  Personal services contracts

279A.060Â  Local contract review boards

279A.065Â  Model rules generally; applicability to contracting agencies

279A.070Â  Rules

279A.075Â  Delegation

MINORITIES, WOMEN AND EMERGING SMALL BUSINESSES

279A.100Â  Affirmative action; limited competition permitted

279A.105Â  Subcontracting to emerging small businesses

279A.110Â  Discrimination in subcontracting prohibited; remedies

CONTRACT PREFERENCES

279A.120Â  Preference for Oregon goods and services; nonresident bidders

279A.125Â  Preference for recycled materials

STATE PROCUREMENT

279A.140Â  State procurement of goods and services; rules

279A.145Â  Recycled product purchasing information

279A.150Â  Procurement of goods containing recycled polyethylene material

279A.155Â  State procurement of paper

INTERGOVERNMENTAL RELATIONS

(Generally)

279A.180Â  Purchases through federal programs

279A.185Â  Local contracting agency arrangements for use or disposition of personal property authorized

279A.190Â  Transfers of fire protection equipment between fire departments

(Cooperative Procurement)

279A.200Â  Definitions for ORS 279A.200 to 279A.225

279A.205Â  Cooperative procurements authorized

279A.210Â  Joint cooperative procurements

279A.215Â  Permissive cooperative procurements

279A.220Â  Interstate cooperative procurements

279A.225Â  Protests and disputes

STATE SURPLUS PROPERTY

279A.250Â  Definitions for ORS 279A.250 to 279A.290

279A.255Â  Inspection, appraisal and inventory of state property; reports by state agencies

279A.260Â  Powers and duties of department; acquisitions by qualified donees; rules

279A.265Â  Use of Oregon Department of Administrative Services Operating Fund; cash dividends

279A.270Â  Contracts with federal government for accepting gifts and acquiring surplus property; bids not required

279A.275Â  Leasing of state property

279A.280Â  Disposal of surplus property; costs of disposal

279A.285Â  Disposition of moneys received as payment for repair or replacement of damaged, destroyed, lost or stolen property

279A.290Â  Miscellaneous receipts accounts

PENALTIES

279A.990Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  279A.005 Short title. ORS chapters 279A, 279B and 279C may be cited as the Public Contracting Code. [2003 c.794 Â§1]

Â Â Â Â Â  279A.010 Definitions for Public Contracting Code. (1) As used in the Public Contracting Code, unless the context or a specifically applicable definition requires otherwise:

Â Â Â Â Â  (a) ÂBidderÂ means a person that submits a bid in response to an invitation to bid.

Â Â Â Â Â  (b) ÂContracting agencyÂ means a public body authorized by law to conduct a procurement. ÂContracting agencyÂ includes, but is not limited to, the Director of the Oregon Department of Administrative Services and any person authorized by a contracting agency to conduct a procurement on the contracting agencyÂs behalf. ÂContracting agencyÂ does not include the judicial department or the legislative department.

Â Â Â Â Â  (c) ÂDaysÂ means calendar days.

Â Â Â Â Â  (d) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (e) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services or a person designated by the director to carry out the authority of the director under the Public Contracting Code.

Â Â Â Â Â  (f) ÂEmergencyÂ means circumstances that:

Â Â Â Â Â  (A) Could not have been reasonably foreseen;

Â Â Â Â Â  (B) Create a substantial risk of loss, damage or interruption of services or a substantial threat to property, public health, welfare or safety; and

Â Â Â Â Â  (C) Require prompt execution of a contract to remedy the condition.

Â Â Â Â Â  (g) ÂEnergy savings performance contractÂ means a public contract between a contracting agency and a qualified energy service company for the identification, evaluation, recommendation, design and construction of energy conservation measures, including a design-build contract, that guarantee energy savings or performance.

Â Â Â Â Â  (h) ÂExecutive departmentÂ has the meaning given that term in ORS 174.112.

Â Â Â Â Â  (i)(A) ÂGrantÂ means:

Â Â Â Â Â  (i) An agreement under which a contracting agency receives moneys, property or other assistance, including but not limited to federal assistance that is characterized as a grant by federal law or regulations, loans, loan guarantees, credit enhancements, gifts, bequests, commodities or other assets, from a grantor for the purpose of supporting or stimulating a program or activity of the contracting agency and in which no substantial involvement by the grantor is anticipated in the program or activity other than involvement associated with monitoring compliance with the grant conditions; or

Â Â Â Â Â  (ii) An agreement under which a contracting agency provides moneys, property or other assistance, including but not limited to federal assistance that is characterized as a grant by federal law or regulations, loans, loan guarantees, credit enhancements, gifts, bequests, commodities or other assets, to a recipient for the purpose of supporting or stimulating a program or activity of the recipient and in which no substantial involvement by the contracting agency is anticipated in the program or activity other than involvement associated with monitoring compliance with the grant conditions.

Â Â Â Â Â  (B) ÂGrantÂ does not include a public contract for a public improvement, for public works, as defined in ORS 279C.800, or for emergency work, minor alterations or ordinary repair or maintenance necessary to preserve a public improvement, when under the public contract a contracting agency pays, in consideration for contract performance intended to realize or to support the realization of the purposes for which grant funds were provided to the contracting agency, moneys that the contracting agency has received under a grant.

Â Â Â Â Â  (j) ÂIndustrial oilÂ means any compressor, turbine or bearing oil, hydraulic oil, metal-working oil or refrigeration oil.

Â Â Â Â Â  (k) ÂJudicial departmentÂ has the meaning given that term in ORS 174.113.

Â Â Â Â Â  (L) ÂLegislative departmentÂ has the meaning given that term in ORS 174.114.

Â Â Â Â Â  (m) ÂLocal contract review boardÂ means a local contract review board described in ORS 279A.060.

Â Â Â Â Â  (n) ÂLocal contracting agencyÂ means a local government or special government body authorized by law to conduct a procurement. ÂLocal contracting agencyÂ includes any person authorized by a local contracting agency to conduct a procurement on behalf of the local contracting agency.

Â Â Â Â Â  (o) ÂLocal governmentÂ has the meaning given that term in ORS 174.116.

Â Â Â Â Â  (p) ÂLowest responsible bidderÂ means the lowest bidder who:

Â Â Â Â Â  (A) Has substantially complied with all prescribed public contracting procedures and requirements;

Â Â Â Â Â  (B) Has met the standards of responsibility set forth in ORS 279B.110 or 279C.375;

Â Â Â Â Â  (C) Has not been debarred or disqualified by the contracting agency under ORS 279B.130 or 279C.440; and

Â Â Â Â Â  (D) If the advertised contract is a public improvement contract, is not on the list created by the Construction Contractors Board under ORS 701.227.

Â Â Â Â Â  (q) ÂLubricating oilÂ means any oil intended for use in an internal combustion crankcase, transmission, gearbox or differential or an automobile, bus, truck, vessel, plane, train, heavy equipment or machinery powered by an internal combustion engine.

Â Â Â Â Â  (r) ÂPersonÂ means a natural person capable of being legally bound, a sole proprietorship, a corporation, a partnership, a limited liability company or partnership, a limited partnership, a for-profit or nonprofit unincorporated association, a business trust, two or more persons having a joint or common economic interest, any other person with legal capacity to contract or a public body.

Â Â Â Â Â  (s) ÂPost-consumer wasteÂ means a finished material that would normally be disposed of as solid waste, having completed its life cycle as a consumer item. ÂPost-consumer wasteÂ does not include manufacturing waste.

Â Â Â Â Â  (t) ÂPrice agreementÂ means a public contract for the procurement of goods or services at a set price with:

Â Â Â Â Â  (A) No guarantee of a minimum or maximum purchase; or

Â Â Â Â Â  (B) An initial order or minimum purchase combined with a continuing contractor obligation to provide goods or services in which the contracting agency does not guarantee a minimum or maximum additional purchase.

Â Â Â Â Â  (u) ÂProcurementÂ means the act of purchasing, leasing, renting or otherwise acquiring goods or services. ÂProcurementÂ includes each function and procedure undertaken or required to be undertaken by a contracting agency to enter into a public contract, administer a public contract and obtain the performance of a public contract under the Public Contracting Code.

Â Â Â Â Â  (v) ÂProposerÂ means a person that submits a proposal in response to a request for proposals.

Â Â Â Â Â  (w) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (x) ÂPublic contractÂ means a sale or other disposal, or a purchase, lease, rental or other acquisition, by a contracting agency of personal property, services, including personal services, public improvements, public works, minor alterations, or ordinary repair or maintenance necessary to preserve a public improvement. ÂPublic contractÂ does not include grants.

Â Â Â Â Â  (y) ÂPublic contractingÂ means procurement activities described in the Public Contracting Code relating to obtaining, modifying or administering public contracts or price agreements.

Â Â Â Â Â  (z) ÂPublic Contracting CodeÂ or ÂcodeÂ means ORS chapters 279A, 279B and 279C.

Â Â Â Â Â  (aa) ÂPublic improvementÂ means a project for construction, reconstruction or major renovation on real property by or for a contracting agency. ÂPublic improvementÂ does not include:

Â Â Â Â Â  (A) Projects for which no funds of a contracting agency are directly or indirectly used, except for participation that is incidental or related primarily to project design or inspection; or

Â Â Â Â Â  (B) Emergency work, minor alteration, ordinary repair or maintenance necessary to preserve a public improvement.

Â Â Â Â Â  (bb) ÂPublic improvement contractÂ means a public contract for a public improvement. ÂPublic improvement contractÂ does not include a public contract for emergency work, minor alterations, or ordinary repair or maintenance necessary to preserve a public improvement.

Â Â Â Â Â  (cc) ÂRecycled materialÂ means any material that would otherwise be a useless, unwanted or discarded material except for the fact that the material still has useful physical or chemical properties after serving a specific purpose and can, therefore, be reused or recycled.

Â Â Â Â Â  (dd) ÂRecycled oilÂ means used oil that has been prepared for reuse as a petroleum product by refining, rerefining, reclaiming, reprocessing or other means, provided that the preparation or use is operationally safe, environmentally sound and complies with all laws and regulations.

Â Â Â Â Â  (ee) ÂRecycled paperÂ means a paper product with not less than:

Â Â Â Â Â  (A) Fifty percent of its fiber weight consisting of secondary waste materials; or

Â Â Â Â Â  (B) Twenty-five percent of its fiber weight consisting of post-consumer waste.

Â Â Â Â Â  (ff) ÂRecycled PETEÂ means post-consumer polyethylene terephthalate material.

Â Â Â Â Â  (gg) ÂRecycled productÂ means all materials, goods and supplies, not less than 50 percent of the total weight of which consists of secondary and post-consumer waste with not less than 10 percent of its total weight consisting of post-consumer waste. ÂRecycled productÂ includes any product that could have been disposed of as solid waste, having completed its life cycle as a consumer item, but otherwise is refurbished for reuse without substantial alteration of the productÂs form.

Â Â Â Â Â  (hh) ÂSecondary waste materialsÂ means fragments of products or finished products of a manufacturing process that has converted a virgin resource into a commodity of real economic value. ÂSecondary waste materialsÂ includes post-consumer waste. ÂSecondary waste materialsÂ does not include excess virgin resources of the manufacturing process. For paper, Âsecondary waste materialsÂ does not include fibrous waste generated during the manufacturing process such as fibers recovered from waste water or trimmings of paper machine rolls, mill broke, wood slabs, chips, sawdust or other wood residue from a manufacturing process.

Â Â Â Â Â  (ii) ÂSpecial government bodyÂ has the meaning given that term in ORS 174.117.

Â Â Â Â Â  (jj) ÂState agencyÂ means the executive department, except the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

Â Â Â Â Â  (kk) ÂState contracting agencyÂ means an executive department entity authorized by law to conduct a procurement.

Â Â Â Â Â  (LL) ÂState governmentÂ has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (mm) ÂUsed oilÂ has the meaning given that term in ORS 459A.555.

Â Â Â Â Â  (nn) ÂVirgin oilÂ means oil that has been refined from crude oil and that has not been used or contaminated with impurities.

Â Â Â Â Â  (2) Other definitions appearing in the Public Contracting Code and the sections in which they appear are:

Â Â Â Â Â  (a)Â Â Â Â Â  ÂAdequateÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.305

Â Â Â Â Â  (b)Â Â Â Â Â  ÂAdministering contracting agencyÂÂ Â Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (c)Â Â Â Â Â  ÂAffirmative actionÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.100

Â Â Â Â Â  (d)Â Â Â Â  ÂArchitectÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.100

Â Â Â Â Â  (e)Â Â Â Â Â  ÂArchitectural, engineering and land

Â Â Â Â Â  surveying servicesÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.100

Â Â Â Â Â  (f)Â Â Â Â Â  ÂBid documentsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.400

Â Â Â Â Â  (g)Â Â Â Â Â  ÂBidderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.415

Â Â Â Â Â  (h)Â Â Â Â Â  ÂBidsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.400

Â Â Â Â Â  (i)Â Â Â Â Â Â  ÂBrand nameÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.405

Â Â Â Â Â  (j)Â Â Â Â Â Â  ÂBrand name or equal specificationÂÂ Â Â Â Â Â Â Â Â  ORS 279B.200

Â Â Â Â Â  (k)Â Â Â Â Â  ÂBrand name specificationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.200

Â Â Â Â Â  (L)Â Â Â Â  ÂClass special procurementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.085

Â Â Â Â Â  (m)Â Â Â Â  ÂConsultantÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.115

Â Â Â Â Â  (n)Â Â Â Â Â  ÂContract-specific special procurementÂÂ Â Â  ORS 279B.085

Â Â Â Â Â  (o)Â Â Â Â Â  ÂCooperative procurementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (p)Â Â Â Â Â  ÂCooperative procurement groupÂÂ Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (q)Â Â Â Â Â  ÂDoneeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.250

Â Â Â Â Â  (r)Â Â Â Â Â  ÂEngineerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.100

Â Â Â Â Â  (s)Â Â Â Â Â  ÂFindingsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.330

Â Â Â Â Â  (t)Â Â Â Â Â  ÂFire protection equipmentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.190

Â Â Â Â Â  (u)Â Â Â Â Â  ÂFringe benefitsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.800

Â Â Â Â Â  (v)Â Â Â Â Â  ÂFunds of a public agencyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.810

Â Â Â Â Â  (w)Â Â Â Â  ÂGood causeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.585

Â Â Â Â Â  (x)Â Â Â Â Â  ÂGood faith disputeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.580

Â Â Â Â Â  (y)Â Â Â Â Â  ÂGoodsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.115

Â Â Â Â Â  (z)Â Â Â Â Â  ÂGoods and servicesÂ or Âgoods or

Â Â Â Â Â  servicesÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (aa)Â Â Â  ÂInterstate cooperative procurementÂÂ Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (bb)Â Â Â  ÂInvitation to bidÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  and 279C.400

Â Â Â Â Â  (cc)Â Â Â  ÂJoint cooperative procurementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (dd)Â Â  ÂLabor disputeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.650

Â Â Â Â Â  (ee)Â Â Â  ÂLand surveyorÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.100

Â Â Â Â Â  (ff)Â Â Â Â  ÂLegally flawedÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.405

Â Â Â Â Â  (gg)Â Â Â  ÂLocalityÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.800

Â Â Â Â Â  (hh)Â Â Â  ÂNonprofit organizationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.810

Â Â Â Â Â  (ii)Â Â Â Â Â  ÂNonresident bidderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.120

Â Â Â Â Â  (jj)Â Â Â Â Â  ÂNot-for-profit organizationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.250

Â Â Â Â Â  (kk)Â Â Â  ÂOriginal contractÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (LL)Â Â  ÂPermissive cooperative procurementÂÂ Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (mm)Â  ÂPersonÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.500

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  and 279C.815

Â Â Â Â Â  (nn)Â Â Â  ÂPersonal servicesÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.100

Â Â Â Â Â  (oo)Â Â Â  ÂPrevailing rate of wageÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.800

Â Â Â Â Â  (pp)Â Â Â  ÂProcurement descriptionÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (qq)Â Â Â  ÂPropertyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.250

Â Â Â Â Â  (rr)Â Â Â Â  ÂPublic agencyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.800

Â Â Â Â Â  (ss)Â Â Â Â  ÂPublic contractÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.190

Â Â Â Â Â  (tt)Â Â Â Â  ÂPublic contract for goods or servicesÂÂ Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (uu)Â Â Â  ÂPublic worksÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.800

Â Â Â Â Â  (vv)Â Â Â  ÂPurchasing contracting agencyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.200

Â Â Â Â Â  (ww)Â  ÂRegularly organized fire departmentÂÂ Â Â Â Â Â  ORS 279A.190

Â Â Â Â Â  (xx)Â Â Â  ÂRelated servicesÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.100

Â Â Â Â Â  (yy)Â Â Â  ÂRequest for proposalsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (zz)Â Â Â  ÂResident bidderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.120

Â Â Â Â Â  (aaa)Â  ÂResponsible bidderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.105

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  and 279B.005

Â Â Â Â Â  (bbb)Â  ÂResponsible proposerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (ccc)Â  ÂResponsive bidÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (ddd) ÂResponsive proposalÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.005

Â Â Â Â Â  (eee)Â  ÂRetainageÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.550

Â Â Â Â Â  (fff)Â Â  ÂSpecial procurementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.085

Â Â Â Â Â  (ggg)Â  ÂSpecificationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.200

Â Â Â Â Â  (hhh)Â  ÂState agencyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.250

Â Â Â Â Â  (iii)Â Â Â Â  ÂSubstantial completionÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279C.465

Â Â Â Â Â  (jjj)Â Â Â Â  ÂSurplus propertyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279A.250

Â Â Â Â Â  (kkk)Â  ÂUnnecessarily restrictiveÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 279B.405

[2003 c.794 Â§2; 2003 c.794 Â§2a; 2005 c.22 Â§199; 2005 c.103 Â§1a; 2005 c.153 Â§2; 2005 c.360 Â§13]

Â Â Â Â Â  279A.015 Policy. It is the policy of the State of Oregon, in enacting the Public Contracting Code, that a sound and responsive public contracting system should:

Â Â Â Â Â  (1) Simplify, clarify and modernize procurement practices so that they reflect the marketplace and industry standards.

Â Â Â Â Â  (2) Instill public confidence through ethical and fair dealing, honesty and good faith on the part of government officials and those who do business with the government.

Â Â Â Â Â  (3) Promote efficient use of state and local government resources, maximizing the economic investment in public contracting within this state.

Â Â Â Â Â  (4) Clearly identify rules and policies that implement each of the legislatively mandated socioeconomic programs that overlay public contracting and accompany the expenditure of public funds.

Â Â Â Â Â  (5) Allow impartial and open competition, protecting both the integrity of the public contracting process and the competitive nature of public procurement. In public procurement, as set out in ORS chapter 279B, meaningful competition may be obtained by evaluation of performance factors and other aspects of service and product quality, as well as pricing, in arriving at best value.

Â Â Â Â Â  (6) Provide a public contracting structure that can take full advantage of evolving procurement methods as they emerge within various industries, while preserving competitive bidding as the standard for public improvement contracts unless otherwise exempted. [2003 c.794 Â§3]

Â Â Â Â Â  279A.020 Organization of Public Contracting Code. (1) Except as otherwise provided in the Public Contracting Code, all public contracting by a contracting agency is subject to this chapter.

Â Â Â Â Â  (2) Except as provided in ORS 279C.320, public contracting involving public improvements and other construction services is subject to this chapter and ORS chapter 279C, but not ORS chapter 279B.

Â Â Â Â Â  (3) Public contracting involving architects, engineers, land surveyors and related services is subject to this chapter and ORS chapter 279C, but not ORS chapter 279B.

Â Â Â Â Â  (4) Except as provided in ORS 279C.320, all other public contracting is subject to this chapter and ORS 279B, but not ORS chapter 279C. [2003 c.794 Â§4; 2005 c.103 Â§2]

Â Â Â Â Â  279A.025 Application of Public Contracting Code. (1) Except as provided in subsections (2) to (4) of this section, the Public Contracting Code applies to all public contracting.

Â Â Â Â Â  (2) The Public Contracting Code does not apply to:

Â Â Â Â Â  (a) Contracts between contracting agencies or between contracting agencies and the federal government;

Â Â Â Â Â  (b) Insurance and service contracts as provided for under ORS 414.115, 414.125, 414.135 and 414.145 for purposes of source selection;

Â Â Â Â Â  (c) Grants;

Â Â Â Â Â  (d) Contracts for professional or expert witnesses or consultants to provide services or testimony relating to existing or potential litigation or legal matters in which a public body is or may become interested;

Â Â Â Â Â  (e) Acquisitions or disposals of real property or interest in real property;

Â Â Â Â Â  (f) Sole-source expenditures when rates are set by law or ordinance for purposes of source selection;

Â Â Â Â Â  (g) Contracts for the procurement or distribution of textbooks;

Â Â Â Â Â  (h) Procurements by a contracting agency from an Oregon Corrections Enterprises program;

Â Â Â Â Â  (i) The procurement, transportation or distribution of distilled liquor, as defined in ORS 471.001, or the appointment of agents under ORS 471.750 by the Oregon Liquor Control Commission;

Â Â Â Â Â  (j) Contracts entered into under ORS chapter 180 between the Attorney General and private counsel or special legal assistants;

Â Â Â Â Â  (k) Contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department;

Â Â Â Â Â  (L) Contracts for forest protection or forest related activities, as described in ORS 477.406, by the State Forester or the State Board of Forestry;

Â Â Â Â Â  (m) Sponsorship agreements entered into by the State Parks and Recreation Director in accordance with ORS 565.080 (4);

Â Â Â Â Â  (n) Contracts entered into by the Housing and Community Services Department in exercising the departmentÂs duties prescribed in ORS chapters 456 and 458, except that the departmentÂs public contracting for goods and services, as defined in ORS 279B.005, is subject to ORS chapter 279B;

Â Â Â Â Â  (o) Contracts entered into by the State Treasurer in exercising the powers of that office prescribed in ORS chapters 178, 286, 287, 288, 289, 293, 294 and 295, including but not limited to investment contracts and agreements, banking services, clearing house services and collateralization agreements, bond documents, certificates of participation and other debt repayment agreements, and any associated contracts, agreements and documents, regardless of whether the obligations that the contracts, agreements or documents establish are general, special or limited, except that the State TreasurerÂs public contracting for goods and services, as defined in ORS 279B.005, is subject to ORS chapter 279B;

Â Â Â Â Â  (p) Contracts, agreements or other documents entered into, issued or established in connection with:

Â Â Â Â Â  (A) The incurring of debt by a public body, including but not limited to the issuance of bonds, certificates of participation and other debt repayment obligations, and any associated contracts, agreements or other documents, regardless of whether the obligations that the contracts, agreements or other documents establish are general, special or limited;

Â Â Â Â Â  (B) The making of program loans and similar extensions or advances of funds, aid or assistance by a public body to a public or private body for the purpose of carrying out, promoting or sustaining activities or programs authorized by law; or

Â Â Â Â Â  (C) The investment of funds by a public body as authorized by law, and other financial transactions of a public body that by their character cannot practically be established under the competitive contractor selection procedures of ORS 279B.050 to 279B.085;

Â Â Â Â Â  (q) Contracts for employee benefit plans as provided in ORS 243.105 (1), 243.125 (4), 243.221, 243.275, 243.291, 243.303 and 243.565; or

Â Â Â Â Â  (r) Any other public contracting of a public body specifically exempted from the code by another provision of law.

Â Â Â Â Â  (3) The Public Contracting Code does not apply to the public contracting activities of:

Â Â Â Â Â  (a) The Oregon State Lottery Commission;

Â Â Â Â Â  (b) The Oregon University System and member institutions, except as provided in ORS 351.086;

Â Â Â Â Â  (c) The legislative department;

Â Â Â Â Â  (d) The judicial department;

Â Â Â Â Â  (e) Semi-independent state agencies listed in ORS 182.451 and 182.454, except as provided in ORS 279.835 to 279.855 and 279A.250 to 279A.290;

Â Â Â Â Â  (f) Oregon Corrections Enterprises;

Â Â Â Â Â  (g) The Oregon Film and Video Office, except as provided in ORS 279A.100 and 279A.250 to 279A.290;

Â Â Â Â Â  (h) The Travel Information Council, except as provided in ORS 279A.250 to 279A.290;

Â Â Â Â Â  (i) The Oregon 529 College Savings Network and the Oregon 529 College Savings Board;

Â Â Â Â Â  (j) The Oregon Innovation Council; or

Â Â Â Â Â  (k) Any other public body specifically exempted from the code by another provision of law.

Â Â Â Â Â  (4) ORS 279A.200 to 279A.225 and 279B.050 to 279B.085 do not apply to contracts made with qualified nonprofit agencies providing employment opportunities for disabled individuals under ORS 279.835 to 279.855. [2003 c.794 Â§5; 2003 c.794 Â§5a; 2005 c.22 Â§200; 2005 c.103 Â§3; 2005 c.109 Â§3; 2005 c.297 Â§3; 2005 c.748 Â§12; 2005 c.777 Â§15]

Â Â Â Â Â  279A.030 Federal law prevails in case of conflict. Except as otherwise expressly provided in ORS 279C.800 to 279C.870, and notwithstanding ORS 279C.005 to 279C.670 and this chapter and ORS chapter 279B, applicable federal statutes and regulations govern when federal funds are involved and the federal statutes or regulations conflict with any provision of ORS 279C.005 to 279C.670 or this chapter or ORS chapter 279B, or require additional conditions in public contracts not authorized by ORS 279C.005 to 279C.670 or this chapter or ORS chapter 279B. [2003 c.794 Â§6]

AUTHORITY

Â Â Â Â Â  279A.050 Procurement authority. (1) Except as otherwise provided in the Public Contracting Code, a contracting agency shall exercise all rights, powers and authority in accordance with the provisions of the Public Contracting Code.

Â Â Â Â Â  (2) Except as otherwise provided in the Public Contracting Code, for state agencies the Director of the Oregon Department of Administrative Services has all of the rights, powers and authority necessary to carry out the provisions of the Public Contracting Code.

Â Â Â Â Â  (3) Except as otherwise provided in the Public Contracting Code, the Director of Transportation has all of the rights, powers and authority to:

Â Â Â Â Â  (a) Procure or supervise the procurement of all services and personal services to construct, acquire, plan, design, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with any public transportation system in accordance with ORS 184.689 (5);

Â Â Â Â Â  (b) Procure or supervise the procurement of all goods, services, public improvements and personal services relating to the operation, maintenance or construction of highways, bridges and other transportation facilities that are subject to the authority of the Department of Transportation; and

Â Â Â Â Â  (c) Establish standards for, prescribe forms for and conduct the prequalification of prospective bidders on public improvement contracts related to the operation, maintenance or construction of highways, bridges and other transportation facilities that are subject to the authority of the Department of Transportation.

Â Â Â Â Â  (4) Except as otherwise provided in the Public Contracting Code, the Secretary of State has all of the rights, powers and authority to procure or supervise the procurement of goods, services and personal services related to programs under the direct authority of the Secretary of State.

Â Â Â Â Â  (5) Except as otherwise provided in the Public Contracting Code, the State Treasurer has all of the rights, powers and authority to procure or supervise the procurement of goods, services and personal services related to programs under the authority of the State Treasurer.

Â Â Â Â Â  (6) The following specific limited authorities are subject to the provisions of the Public Contracting Code:

Â Â Â Â Â  (a) The Department of Human Services to procure or supervise the procurement of goods, services and personal services for the construction, demolition, exchange, maintenance, operation and equipping of housing:

Â Â Â Â Â  (A) For the chronically mentally ill, subject to applicable provisions of ORS 426.504; and

Â Â Â Â Â  (B) For the purpose of providing care to individuals with mental retardation or other developmental disabilities, subject to applicable provisions of ORS 427.335;

Â Â Â Â Â  (b) The State Department of Fish and Wildlife to procure or supervise the procurement of all goods, services, public improvements and personal services relating to dams, fishways, ponds and related fish and game propagation facilities;

Â Â Â Â Â  (c) The State Parks and Recreation Department to procure or supervise the procurement of all goods, services, public improvements and personal services relating to state parks;

Â Â Â Â Â  (d) The Oregon Department of Aviation to procure or supervise the procurement of all goods, services, public improvements and personal services related to airports owned or operated by the state;

Â Â Â Â Â  (e) The Economic and Community Development Department to procure or supervise the procurement of all goods, services, personal services and public improvements related to its foreign trade offices operating outside the state;

Â Â Â Â Â  (f) The Attorney General to enter into contracts as necessary to exercise the authority granted in ORS chapter 180;

Â Â Â Â Â  (g) The Housing and Community Services Department to procure or supervise the procurement of goods, services and personal services;

Â Â Â Â Â  (h) The Department of Corrections to procure or supervise the procurement of goods, services and personal services for the construction of all new buildings or additions for its institutions;

Â Â Â Â Â  (i) The Department of Corrections, subject to any applicable provisions of ORS 279A.120, 279A.125, 279A.145 and 283.110 to 283.395, to procure or supervise the procurement of goods for its institutions;

Â Â Â Â Â  (j) The Department of VeteransÂ Affairs to procure or supervise the procurement of real estate broker and principal real estate broker services related to programs under the departmentÂs authority; and

Â Â Â Â Â  (k) Any state agency to make procurements when the agency is specifically authorized by any provision of law other than the Public Contracting Code to enter into a contract. [2003 c.794 Â§7; 2005 c.625 Â§61]

Â Â Â Â Â  279A.055 Personal services contracts. (1) Except as provided in ORS 279A.140, a contracting agency may enter into personal services contracts. The provisions of this section do not relieve a contracting agency of the duty to comply with ORS 279A.140, any other law applicable to state agencies or applicable city or county charter provisions.

Â Â Â Â Â  (2) A state contracting agency with procurement authority under ORS 279A.050 or a local contract review board by ordinance, resolution, administrative rule or other regulation may designate certain service contracts or classes of service contracts as personal services contracts. [2003 c.794 Â§8; 2005 c.103 Â§4]

Â Â Â Â Â  279A.060 Local contract review boards. If the governing body of a local contracting agency takes no action to provide otherwise, the governing body is the local contract review board of that local contracting agency. However, the governing body of a local contracting agency may, by charter, ordinance or other local legislation, authorize a body, board or commission other than the governing body to serve as the local contract review board of the local contracting agency. The governing body of a local contracting agency also may enter into intergovernmental agreements under ORS chapter 190 to permit the local contract review board of another local contracting agency or the Director of the Oregon Department of Administrative Services to exercise authority under ORS 279B.085. [2003 c.794 Â§9]

Â Â Â Â Â  279A.065 Model rules generally; applicability to contracting agencies. (1) The Attorney General shall prepare and maintain model rules of procedure appropriate for use by all contracting agencies governing public contracting under the Public Contracting Code and may devise and publish forms for use therewith. The Attorney General shall adopt the model rules in the manner provided by ORS chapter 183. Before adopting or amending a model rule, the Attorney General shall consult with the Director of the Oregon Department of Administrative Services, the Director of Transportation, representatives of county governments, representatives of city governments, representatives of school boards and other knowledgeable persons.

Â Â Â Â Â  (2) The Attorney General shall adopt model rules appropriate for use by all contracting agencies to govern the procedures for entering into energy savings performance contracts. Before adopting or amending a rule under this subsection, the Attorney General shall consult with the Oregon Department of Administrative Services, the State Department of Energy, the Oregon University System, local contracting agencies and other knowledgeable persons. The Attorney General may develop standard contract forms for use with energy savings performance contracts.

Â Â Â Â Â  (3) After each legislative session, the Attorney General shall review all laws passed by the Legislative Assembly that affect public contracting to determine if the model rules prepared under this section should be modified by the adoption of a new rule or by the amendment or repeal of an existing rule. If the Attorney General determines that a modification of the model rules is necessary, the Attorney General shall prepare the modification within such time as to allow the modification to take effect no later than 120 days after the effective date of the legislation that caused the rule to be modified. However, the Attorney General may prepare a modification to take effect 121 or more days after the effective date of the legislation if the Attorney General provides notice designating the time period within which the modification will take effect to the state agencies and persons listed in subsection (1) of this section.

Â Â Â Â Â  (4) A contracting agency that has not adopted its own rules of procedure in accordance with subsection (5) of this section is subject to the model rules adopted by the Attorney General under this section, including all modifications to the model rules that the Attorney General may adopt. This subsection does not apply to personal services contracts of local contracting agencies except for contracts for architectural, engineering and land surveying services and related services.

Â Â Â Â Â  (5)(a) A contracting agency may adopt its own rules of procedure for public contracts that:

Â Â Â Â Â  (A) Specifically state that the model rules adopted by the Attorney General under this section do not apply to the contracting agency; and

Â Â Â Â Â  (B) Prescribe the rules of procedure that the contracting agency will use for public contracts, which may include portions of the model rules adopted by the Attorney General.

Â Â Â Â Â  (b) A contracting agency that adopts rules under this section shall review the rules each time the Attorney General modifies the model rules under this section to determine whether the contracting agency should modify its rules to ensure compliance with statutory changes. [2003 c.794 Â§10; 2003 c.794 Â§10a]

Â Â Â Â Â  279A.070 Rules. In addition to rules adopted under ORS 279A.065 (5), a contracting agency may, in the exercise of authority granted under ORS 279A.050, adopt rules necessary to carry out the provisions of the Public Contracting Code, including but not limited to rules for the procurement, management, disposal and control of goods, services, personal services and public improvements under the Public Contracting Code. Each contracting agency authorized to enter into personal services contracts shall create procedures for the screening and selection of persons to perform personal services. [2003 c.794 Â§11; 2003 c.794 Â§11a]

Â Â Â Â Â  279A.075 Delegation. (1) Unless otherwise provided in the Public Contracting Code, the exercise of all authorities in the code may be delegated and subdelegated in whole or in part. Notwithstanding delegations of authority under this section, a personÂs or agencyÂs exercise of the delegated authority is governed by the code and rules adopted under the code.

Â Â Â Â Â  (2) The Secretary of State, State Treasurer, Director of the Oregon Department of Administrative Services and Director of Transportation and other heads of state agencies with specific limited authority identified in ORS 279A.050 (6) may delegate their authority to contract for and manage public contracts for their offices or agencies. [2003 c.794 Â§12]

MINORITIES, WOMEN AND EMERGING SMALL BUSINESSES

Â Â Â Â Â  279A.100 Affirmative action; limited competition permitted. (1) As used in this section, Âaffirmative actionÂ means a program designed to ensure equal opportunity in employment and business for persons otherwise disadvantaged by reason of race, color, religion, sex, national origin, age or physical or mental disability.

Â Â Â Â Â  (2) The provisions of the Public Contracting Code may not be construed to prohibit a contracting agency from engaging in public contracting practices designed to promote affirmative action goals, policies or programs for disadvantaged or minority groups.

Â Â Â Â Â  (3) In carrying out the policy of affirmative action, by appropriate ordinance, resolution or rule, a contracting agency may limit competition for a public contract for goods and services, or for any other public contract estimated to cost $50,000 or less, to contracting entities owned or controlled by persons described in subsection (1) of this section. [2003 c.794 Â§13]

Â Â Â Â Â  279A.105 Subcontracting to emerging small businesses. (1) A contracting agency may require a contractor to subcontract some part of a contract to, or to obtain materials to be used in performing the contract from, a business enterprise that is certified under ORS 200.055 as an emerging small business.

Â Â Â Â Â  (2) A contracting agency may require a contractor to subcontract some part of a contract to, or to obtain materials to be used in performing the contract from, a business enterprise that is certified under ORS 200.055 as an emerging small business and that, as identified by the contracting agency, is located in or draws its workforce from economically distressed areas, as designated by the Economic and Community Development Department.

Â Â Â Â Â  (3) A contracting agency may require that a public contract be awarded to a responsible bidder, as defined in ORS 200.005, who the contracting agency determines has made good faith efforts as prescribed in ORS 200.045 (3). For purposes of this subsection, Âresponsible bidderÂ includes a responsible proposer that has made good faith efforts as prescribed in ORS 200.045 (3). [2003 c.794 Â§14; 2005 c.103 Â§5]

Â Â Â Â Â  279A.110 Discrimination in subcontracting prohibited; remedies. (1) A bidder or proposer who competes for or is awarded a public contract may not discriminate against a subcontractor in the awarding of a subcontract because the subcontractor is a minority, women or emerging small business enterprise certified under ORS 200.055.

Â Â Â Â Â  (2) A contracting agency may debar or disqualify, under ORS 279B.130 or 279C.440, as appropriate, a bidder or proposer if the contracting agency finds that the bidder or proposer has violated subsection (1) of this section in the awarding of a subcontract in connection with a contract advertised by the contracting agency or a contract between the contracting agency and the bidder or proposer. A debarred or disqualified bidder or proposer may appeal the debarment or disqualification under ORS 279B.425 or ORS 279C.445 and 279C.450, as appropriate.

Â Â Â Â Â  (3) A contracting agency may not allege an occurrence of discrimination in subcontracting as a basis for debarring or disqualifying a bidder or proposer under subsection (2) of this section more than three years after the alleged discriminatory conduct occurred or more than three years after the contracting agency, in the exercise of reasonable diligence, should have discovered the conduct, whichever is later.

Â Â Â Â Â  (4) A bidder or proposer shall certify in the documents accompanying the bidderÂs or proposerÂs offer to enter into a public contract that the bidder or proposer has not discriminated and will not discriminate, in violation of subsection (1) of this section, against any minority, women or emerging small business enterprise in obtaining any required subcontract.

Â Â Â Â Â  (5) After a contractor is awarded a public contract, if the contractor violates the certification made under subsection (4) of this section, the contracting agency may regard the violation as a breach of contract that permits:

Â Â Â Â Â  (a) Termination of the contract; or

Â Â Â Â Â  (b) The contracting agency to exercise any remedies for breach of contract that are reserved in the contract. [2003 c.794 Â§15]

CONTRACT PREFERENCES

Â Â Â Â Â  279A.120 Preference for Oregon goods and services; nonresident bidders. (1) As used in this section:

Â Â Â Â Â  (a) ÂNonresident bidderÂ means a bidder who is not a resident bidder.

Â Â Â Â Â  (b) ÂResident bidderÂ means a bidder that has paid unemployment taxes or income taxes in this state during the 12 calendar months immediately preceding submission of the bid, has a business address in this state and has stated in the bid whether the bidder is a Âresident bidderÂ under this paragraph.

Â Â Â Â Â  (2) For the purposes of awarding a public contract, a contracting agency shall:

Â Â Â Â Â  (a) Give preference to goods or services that have been manufactured or produced in this state if price, fitness, availability and quality are otherwise equal; and

Â Â Â Â Â  (b) Add a percent increase to the bid of a nonresident bidder equal to the percent, if any, of the preference given to the bidder in the state in which the bidder resides.

Â Â Â Â Â  (3) When a public contract is awarded to a nonresident bidder and the contract price exceeds $10,000, the bidder shall promptly report to the Department of Revenue on forms to be provided by the department the total contract price, terms of payment, length of contract and such other information as the department may require before the bidder may receive final payment on the public contract. The contracting agency shall satisfy itself that the requirement of this subsection has been complied with before the contracting agency issues a final payment on a public contract.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services on or before January 1 of each year shall publish a list of states that give preference to in-state bidders with the percent increase applied in each state. A contracting agency may rely on the names of states and percentages so published in determining the lowest responsible bidder without incurring any liability to any bidder. [2003 c.794 Â§16]

Â Â Â Â Â  279A.125 Preference for recycled materials. (1) Notwithstanding provisions of law requiring a contracting agency to award a contract to the lowest responsible bidder or best proposer or provider of a quotation and subject to subsection (2) of this section, a contracting agency charged with the procurement of goods for any public use shall give preference to the procurement of goods manufactured from recycled materials.

Â Â Â Â Â  (2) A contracting agency shall give preference to goods that are certified to be made from recycled materials if:

Â Â Â Â Â  (a) The recycled product is available;

Â Â Â Â Â  (b) The recycled product meets applicable standards;

Â Â Â Â Â  (c) The recycled product can be substituted for a comparable nonrecycled product; and

Â Â Â Â Â  (d) The recycled productÂs costs do not exceed the costs of nonrecycled products by more than five percent, or a higher percentage if a written determination is made by the contracting agency. [2003 c.794 Â§17]

STATE PROCUREMENT

Â Â Â Â Â  279A.140 State procurement of goods and services; rules. (1) The Oregon Department of Administrative Services shall conduct all procurements and administer the contracting for goods, services and personal services, including architectural, engineering and land surveying services and related services, for state agencies unless a state agency is specifically authorized by ORS 279A.050 or provisions of law other than the Public Contracting Code to enter into a contract. The authority described in this subsection may be delegated in whole or in part in accordance with ORS 279A.075.

Â Â Â Â Â  (2) The following requirements and procedures apply to all contracts of state agencies:

Â Â Â Â Â  (a) A personal services contract is not valid or effective without the written approval of the department unless:

Â Â Â Â Â  (A) The contract is authorized under ORS 279A.050; or

Â Â Â Â Â  (B) The department has delegated authority to the contracting agency under ORS 279A.075 to make the personal services contract.

Â Â Â Â Â  (b) Neither the department nor a state agency may approve a contract before the contract has been reviewed for legal sufficiency and approved by the Attorney General, if the review and approval are required under ORS 291.047 or 291.049.

Â Â Â Â Â  (c) Unless otherwise provided by law, the department or a state agency may enter into a public contract for any period of time, provided that the term of the contract and conditions of renewal or extension are included in the solicitation. Contracting agencies may stipulate in contracts for goods or services that any payment and performance obligations for succeeding fiscal periods are subject to the availability and appropriation of funds for the obligations. A contract for goods or services subject to this section may not be construed as violating any applicable debt limitation or limitation on a contracting agencyÂs expenditure authority.

Â Â Â Â Â  (d) When funds are not appropriated or otherwise made available to support continuation of the departmentÂs or a state agencyÂs performance of a contract in a subsequent fiscal period, the department or state agency may cancel the contract and reimburse the contractor for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the goods or services delivered under the contract. The department or state agency may pay the reimbursement only from any appropriations or funds then lawfully available for such purposes.

Â Â Â Â Â  (e) Except as otherwise provided in this chapter, a contract of a state agency will be deemed by the department to have been executed only when all requisite approvals have been obtained.

Â Â Â Â Â  (f) Any procurement or contract by the department for a state agency must, when required by rules adopted by the department under ORS 279A.070, be made on the basis of a requisition by the state agency.

Â Â Â Â Â  (g) The department may use moneys from the Oregon Department of Administrative Services Operating Fund to procure goods, services and personal services for the purpose of supplying requirements of state agencies, the cost of which shall be reimbursed to the fund from charges paid by state agencies on the basis of actual usage. Administrative costs incurred in the operation of the fund may be paid from the fund and the amount of such costs shall be added to the cost of the goods, services and personal services as charged to the state agencies.

Â Â Â Â Â  (h) The department shall adopt rules necessary to implement the provisions of this subsection, including but not limited to rules establishing:

Â Â Â Â Â  (A) A reporting system for personal service contracts, including architectural, engineering and land surveying services contracts and related services contracts, that includes the following:

Â Â Â Â Â  (i) A state agency shall submit to the department personal services contract information as directed by the department. A state agency shall file with the department a copy of each personal services contract entered into by the state agency, including appropriate documentation as required by the department. Whenever a state agency pays more in a calendar year under a personal services contract for services historically performed by state employees than the agency would have paid to the agencyÂs employees performing the same work, the agency shall so report to the department and include in the report a statement of justification for the greater costs.

Â Â Â Â Â  (ii) The department shall keep the copy of the contract and the departmentÂs documentation on file for three years, after which the department may destroy the file. The department shall maintain a system for filing copies of personal services contracts and documentation submitted to the department under this paragraph. The department shall submit a biennial report to the Legislative Assembly concerning the use of personal services contracts by state agencies. The report must specify the name of each state agency, the amount paid under each personal services contract entered into by the agency, the name of the contractor, the duration of the contract and the contractÂs basic purpose. The report must also include the total dollar figure of all personal services contracts for each year of the preceding biennium.

Â Â Â Â Â  (B) Procedures for the evaluation and award of personal services contracts when the department authorizes a state agency to contract directly for personal services, including architectural, engineering and land surveying services and related services, in accordance with ORS 279B.050 or 279C.100 to 279C.125.

Â Â Â Â Â  (3) The department shall notify all state agencies of the requirements of this section. [2003 c.794 Â§18]

Â Â Â Â Â  279A.145 Recycled product purchasing information. The Oregon Department of Administrative Services shall include recycled product purchasing information within publications and training programs provided to local governments requesting state government purchasing assistance. [2003 c.794 Â§19]

Â Â Â Â Â  279A.150 Procurement of goods containing recycled polyethylene material. (1) The Oregon Department of Administrative Services shall provide guidelines to state agencies and contractors on the availability of necessary goods that contain recycled PETE, as well as other recycled plastic resin supplies and materials.

Â Â Â Â Â  (2) The department shall identify suppliers able to provide necessary goods containing recycled PETE, as well as other recycled plastic resin supplies and materials. [2003 c.794 Â§20]

Â Â Â Â Â  279A.155 State procurement of paper. No less than 35 percent of state agency procurements of paper products may be from recycled paper products. [2003 c.794 Â§21]

INTERGOVERNMENTAL RELATIONS

(Generally)

Â Â Â Â Â  279A.180 Purchases through federal programs. Notwithstanding any other provision of the Public Contracting Code, a procurement may be made without competitive sealed bidding, competitive sealed proposals or other competition required under ORS 279B.050 to 279B.085 provided that:

Â Â Â Â Â  (1) The procurement is made in accordance with rules adopted by the contracting agency for procurements under this section; and

Â Â Â Â Â  (2) The procurement is made under 10 U.S.C. 381, the Electronic Government Act of 2002 (P.L. 107-347) or other federal law that is, as determined by the Director of the Oregon Department of Administrative Services or a local contract review board, similar to 10 U.S.C. 381 or section 211 of the Electronic Government Act of 2002 in effectuating or promoting transfers of property to contracting agencies. [2003 c.794 Â§22]

Â Â Â Â Â  279A.185 Local contracting agency arrangements for use or disposition of personal property authorized. (1) Notwithstanding the competitive procurement requirements of ORS chapters 279B and 279C, a local contracting agency may sell, transfer or dispose of personal property in accordance with rules adopted under ORS 279A.070.

Â Â Â Â Â  (2) Notwithstanding the competitive procurement requirements of ORS chapters 279B and 279C, a local contracting agency may negotiate with one or more private or public entities to establish contracts, agreements and other cooperative arrangements for the use, operation, maintenance or ultimate lawful disposition of personal property owned by or under the control of the local contracting agency, including property acquired under ORS 279A.260. Before approving such a contract, agreement or arrangement, the governing body of the local contracting agency must make a finding that the contract, agreement or arrangement will promote the economic development of the local contracting agency, of the geographical area in which the local contracting agency is situated or of other public bodies that perform similar functions. [2003 c.794 Â§23]

Â Â Â Â Â  279A.190 Transfers of fire protection equipment between fire departments. (1) As used in this section:

Â Â Â Â Â  (a) ÂFire protection equipmentÂ has the meaning given that term in ORS 476.005.

Â Â Â Â Â  (b) ÂPublic contractÂ includes a sale at no cost.

Â Â Â Â Â  (c) ÂRegularly organized fire departmentÂ has the meaning given that term in ORS 652.050.

Â Â Â Â Â  (2) Notwithstanding any other provision of the Public Contracting Code, transfers of fire protection equipment under public contracts between regularly organized fire departments may be made without competitive sealed bidding, competitive sealed proposals or other competition required in ORS 279B.050 to 279B.085, provided:

Â Â Â Â Â  (a) The recipient regularly organized fire department makes a written request for the fire protection equipment to the transferor regularly organized fire department;

Â Â Â Â Â  (b) The fire protection equipment is surplus to or unusable by the transferor;

Â Â Â Â Â  (c) The total fair market value of fire protection equipment received by the recipient does not exceed $50,000 per calendar year; and

Â Â Â Â Â  (d) The transferor holds a public hearing, with hearing notice published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing, and finds that the public contract is in the publicÂs interest. [2003 c.794 Â§24]

(Cooperative Procurement)

Â Â Â Â Â  279A.200 Definitions for ORS 279A.200 to 279A.225. (1) As used in ORS 279A.200 to 279A.225:

Â Â Â Â Â  (a) ÂAdministering contracting agencyÂ means a contracting agency that solicits and establishes the original contract for procurement of goods, services or public improvements in a cooperative procurement.

Â Â Â Â Â  (b) ÂCooperative procurementÂ means a procurement conducted by or on behalf of one or more contracting agencies. ÂCooperative procurementÂ includes but is not limited to multiparty contracts and price agreements.

Â Â Â Â Â  (c) ÂCooperative procurement groupÂ means a group of contracting agencies joined through an intergovernmental agreement for the purposes of facilitating cooperative procurements.

Â Â Â Â Â  (d) ÂInterstate cooperative procurementÂ means a permissive cooperative procurement in which the administering contracting agency is a governmental body, domestic or foreign, that is authorized under the governmental bodyÂs laws, rules or regulations to enter into public contracts and in which one or more of the participating agencies are located outside this state.

Â Â Â Â Â  (e) ÂJoint cooperative procurementÂ means a cooperative procurement in which the participating contracting agencies or the cooperative procurement group and the agenciesÂ or groupÂs contract requirements or estimated contract requirements for price agreements are identified.

Â Â Â Â Â  (f) ÂOriginal contractÂ means the initial contract or price agreement solicited and awarded during a cooperative procurement by an administering contracting agency.

Â Â Â Â Â  (g) ÂPermissive cooperative procurementÂ means a cooperative procurement in which the purchasing contracting agencies are not identified.

Â Â Â Â Â  (h) ÂPurchasing contracting agencyÂ means a contracting agency that procures goods, services or public improvements from a contractor based on the original contract established by an administering contracting agency.

Â Â Â Â Â  (2) As used in ORS 279A.210 (1)(a), 279A.215 (1)(a) and 279A.220 (1)(a), an administering contracting agencyÂs solicitation and award process uses source selection methods Âsubstantially equivalentÂ to those identified in ORS 279B.055, 279B.060 or 279B.085 if the solicitation and award process:

Â Â Â Â Â  (a) Calls for award of a contract on the basis of a lowest responsible bidder or a lowest and best bidder determination in the case of competitive bids, or on the basis of a determination of the proposer whose proposal is most advantageous based on evaluation factors set forth in the request for proposals in the case of competitive proposals;

Â Â Â Â Â  (b) Does not permit the application of any geographic preference that is more favorable to bidders or proposers who reside in the jurisdiction or locality favored by the preference than the preferences provided in ORS 279A.120 (2); and

Â Â Â Â Â  (c) Uses reasonably clear and precise specifications that promote suitability for the purposes intended and that reasonably encourage competition. [2003 c.794 Â§25]

Â Â Â Â Â  279A.205 Cooperative procurements authorized. (1) A contracting agency may participate in, sponsor, conduct or administer a joint cooperative procurement for the procurement of any goods, services or public improvements.

Â Â Â Â Â  (2) A contracting agency may participate in, sponsor, conduct or administer a permissive or interstate cooperative procurement for the procurement of any goods or services, but not public improvements. [2003 c.794 Â§26; 2005 c.103 Â§6]

Â Â Â Â Â  279A.210 Joint cooperative procurements. (1) A joint cooperative procurement is valid only if:

Â Â Â Â Â  (a) The administering contracting agencyÂs solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055, 279B.060 or 279B.085 or uses a competitive bidding process substantially equivalent to the competitive bidding process in ORS chapter 279C;

Â Â Â Â Â  (b) The administering contracting agencyÂs solicitation and the original contract or price agreement identifies the cooperative procurement group or each participating purchasing contracting agency and specifies the estimated contract requirements; and

Â Â Â Â Â  (c) No material change is made in the terms, conditions or prices of the contract between the contractor and the purchasing contracting agency from the terms, conditions and prices of the original contract between the contractor and the administering contracting agency.

Â Â Â Â Â  (2) A joint cooperative procurement may not be a permissive cooperative procurement. [2003 c.794 Â§27]

Â Â Â Â Â  279A.215 Permissive cooperative procurements. (1) A contracting agency may establish a contract or price agreement through a permissive cooperative procurement only if:

Â Â Â Â Â  (a) The administering contracting agencyÂs solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055 or 279B.060;

Â Â Â Â Â  (b) The administering contracting agencyÂs solicitation and the original contract allow other contracting agencies to establish contracts or price agreements under the terms, conditions and prices of the original contract;

Â Â Â Â Â  (c) The contractor agrees to extend the terms, conditions and prices of the original contract to the purchasing contracting agency; and

Â Â Â Â Â  (d) No material change is made in the terms, conditions or prices of the contract or price agreement between the contractor and the purchasing contracting agency from the terms, conditions and prices of the original contract between the contractor and the administering contracting agency.

Â Â Â Â Â  (2)(a) A purchasing contracting agency shall provide public notice of intent to establish a contract or price agreement through a permissive cooperative procurement if the estimated amount of the procurement exceeds $250,000.

Â Â Â Â Â  (b) The notice of intent must include:

Â Â Â Â Â  (A) A description of the procurement;

Â Â Â Â Â  (B) An estimated amount of the procurement;

Â Â Â Â Â  (C) The name of the administering contracting agency; and

Â Â Â Â Â  (D) A time, place and date by which comments must be submitted to the purchasing contracting agency regarding the intent to establish a contract or price agreement through a permissive cooperative procurement.

Â Â Â Â Â  (c) Public notice of the intent to establish a contract or price agreement through a permissive cooperative procurement must be given in the same manner as provided in ORS 279B.055 (4)(b) and (c).

Â Â Â Â Â  (d) Unless otherwise specified in rules adopted under ORS 279A.070, the purchasing contracting agency shall give public notice at least seven days before the deadline for submission of comments regarding the intent to establish a contract or price agreement through a permissive cooperative procurement.

Â Â Â Â Â  (3) If a purchasing contracting agency is required to provide notice of intent to establish a contract or price agreement through a permissive cooperative procurement under subsection (2) of this section:

Â Â Â Â Â  (a) The purchasing contracting agency shall provide vendors who would otherwise be prospective bidders or proposers on the contract or price agreement, if the procurement were competitively procured under ORS chapter 279B, an opportunity to comment on the intent to establish a contract or price agreement through a permissive cooperative procurement.

Â Â Â Â Â  (b) Vendors must submit comments within seven days after the notice of intent is published.

Â Â Â Â Â  (c) And if the purchasing contracting agency receives comments on the intent to establish a contract or price agreement through a permissive cooperative procurement, before the purchasing contracting agency may establish a contract or price agreement through the permissive cooperative procurement, the purchasing contracting agency shall make a written determination that establishing a contract or price agreement through a permissive cooperative procurement is in the best interest of the purchasing contracting agency. The purchasing contracting agency shall provide a copy of the written determination to any vendor that submitted comments. [2003 c.794 Â§28]

Â Â Â Â Â  279A.220 Interstate cooperative procurements. (1) A contracting agency may establish a contract or price agreement through an interstate cooperative procurement only if:

Â Â Â Â Â  (a) The administering contracting agencyÂs solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055 or 279B.060;

Â Â Â Â Â  (b) The administering contracting agencyÂs solicitation and the original contract allows other governmental bodies to establish contracts or price agreements under the terms, conditions and prices of the original contract; and

Â Â Â Â Â  (c) The administering contracting agency permits the contractor to extend the use of the terms, conditions and prices of the original contract to the purchasing contracting agency.

Â Â Â Â Â  (2) In addition to the requirements in subsection (1) of this section:

Â Â Â Â Â  (a) The purchasing contracting agency, or the cooperative procurement group of which the purchasing contracting agency is a member, must be listed in the solicitation of the administering contracting agency as a party that may establish contracts or price agreements under the terms, conditions and prices of the original contract, and the solicitation must be advertised in Oregon; or

Â Â Â Â Â  (b)(A) The purchasing contracting agency, or the cooperative procurement group of which the purchasing contracting agency is a member, shall advertise a notice of intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (B) The notice of intent must include:

Â Â Â Â Â  (i) A description of the procurement;

Â Â Â Â Â  (ii) An estimated amount of the procurement;

Â Â Â Â Â  (iii) The name of the administering contracting agency; and

Â Â Â Â Â  (iv) A time, place and date by which comments must be submitted to the purchasing contracting agency regarding the intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (C) Public notice of the intent to establish a contract or price agreement through an interstate cooperative procurement must be given in the same manner as provided in ORS 279B.055 (4)(b) and (c).

Â Â Â Â Â  (D) Unless otherwise specified in rules adopted under ORS 279A.070, the purchasing contracting agency shall give public notice at least seven days before the deadline for submission of comments regarding the intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (3) If a purchasing contracting agency is required to provide notice of intent to establish a contract or price agreement through an interstate cooperative procurement under subsection (2) of this section:

Â Â Â Â Â  (a) The purchasing contracting agency shall provide vendors who would otherwise be prospective bidders or proposers on the contract or price agreement, if the procurement were competitively procured under ORS chapter 279B, an opportunity to comment on the intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (b) Vendors must submit comments within seven days after the notice of intent is published.

Â Â Â Â Â  (c) And if the purchasing contracting agency receives comments on the intent to establish a contract or price agreement through an interstate cooperative procurement, before the purchasing contracting agency may establish a contract or price agreement through the interstate cooperative procurement, the purchasing contracting agency shall make a written determination that establishing a contract or price agreement through an interstate cooperative procurement is in the best interest of the purchasing contracting agency. The purchasing contracting agency shall provide a copy of the written determination to any vendor that submitted comments.

Â Â Â Â Â  (4) For purposes of this section, an administering contracting agency may be any governmental body, domestic or foreign, authorized under its laws, rules or regulations to enter into contracts for the procurement of goods and services for use by a governmental body. [2003 c.794 Â§29]

Â Â Â Â Â  279A.225 Protests and disputes. (1) A protest regarding the procurement process, the contents of solicitation documents or the award or proposed award of an original contract may be directed only to the administering contracting agency. The protest must be in accordance with the provisions of ORS 279B.400 to 279B.425.

Â Â Â Â Â  (2) A protest regarding the use of a cooperative procurement by a purchasing contracting agency after the execution of an original contract may be directed only to the purchasing contracting agency. The protest must be in accordance with the provisions of ORS 279B.400 to 279B.425 and is limited in scope to the purchasing contracting agencyÂs authority to enter into a cooperative procurement contract.

Â Â Â Â Â  (3) The decision of a local contracting agency to use a cooperative procurement is reviewable in the circuit court of the county where the principal offices of the local contracting agency are located. The decision of a state contracting agency to use a cooperative procurement shall be reviewable by the Circuit Court for Marion County or the circuit court of the county where the principal offices of the state contracting agency are located.

Â Â Â Â Â  (4) Disputes regarding contract performance between a purchasing contracting agency and a contractor may be resolved solely by the purchasing contracting agency and the contractor. [2003 c.794 Â§30]

STATE SURPLUS PROPERTY

Â Â Â Â Â  279A.250 Definitions for ORS 279A.250 to 279A.290. As used in ORS 279A.250 to 279A.290, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDoneeÂ means an entity eligible to acquire federal donation property based upon federal regulations or eligible to acquire surplus property in accordance with rules adopted by the Oregon Department of Administrative Services. Entities eligible to acquire federal donation property may also acquire surplus property other than federal donation property.

Â Â Â Â Â  (2) ÂNot-for-profit organizationÂ means a nonprofit corporation as defined in ORS 307.130.

Â Â Â Â Â  (3) ÂPropertyÂ means personal property.

Â Â Â Â Â  (4) ÂState agencyÂ means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury, and includes the Legislative Assembly and the courts, including the officers and committees of both, and the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

Â Â Â Â Â  (5) ÂSurplus propertyÂ means property received by the Oregon Department of Administrative Services or a state agency as surplus from federal government units, state agencies, local governments, special government bodies, not-for-profit organizations, other states and private entities. [2003 c.794 Â§36]

Â Â Â Â Â  279A.255 Inspection, appraisal and inventory of state property; reports by state agencies. The Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Provide for the periodic inspection and appraisal of state property;

Â Â Â Â Â  (2) Provide for the maintenance of current and perpetual inventories of state property; and

Â Â Â Â Â  (3) Require any state agency to make reports of the property in the agencyÂs custody at such intervals and in such form as the department deems necessary. [2003 c.794 Â§37]

Â Â Â Â Â  279A.260 Powers and duties of department; acquisitions by qualified donees; rules. (1) Subject to the power of the Governor to terminate the functions listed in this section, the Oregon Department of Administrative Services may:

Â Â Â Â Â  (a) Accept surplus property;

Â Â Â Â Â  (b) Distribute surplus property to donees;

Â Â Â Â Â  (c) Provide suitable facilities for the storage and distribution of surplus property;

Â Â Â Â Â  (d) Enter into reciprocal agreements and contracts with federal government units, state agencies, local governments, special government bodies, not-for-profit organizations, other states and private entities, with respect to the utilization and exchange of property, facilities, personnel and services, for the administration of the provisions of this section in accordance with federal and state laws governing the acquisition, distribution, utilization, disposal or sale of surplus property;

Â Â Â Â Â  (e) Expend funds in connection with the provisions of this section;

Â Â Â Â Â  (f) Adopt rules for the acquisition, distribution, utilization, disposal or sale of surplus property in accordance with federal and state laws;

Â Â Â Â Â  (g) Set charges, subject to federal and state laws, necessary to recover all direct and indirect costs associated with acquiring, purchasing, shipping, handling, warehousing, storing and distributing surplus property;

Â Â Â Â Â  (h) Cooperate with donees in locating, obtaining or warehousing surplus property; and

Â Â Â Â Â  (i) Obtain surplus property on behalf of donees.

Â Â Â Â Â  (2) The department shall deposit all fees or charges collected or received under this section in the Oregon Department of Administrative Services Operating Fund.

Â Â Â Â Â  (3) The governing board or the executive head of a donee may, by order or resolution, confer upon any officer or employee thereof authority to secure the acquisition of surplus property through the department in accordance with federal and state laws governing the acquisition, distribution, utilization, disposal or sale of surplus property. [2003 c.794 Â§38]

Â Â Â Â Â  279A.265 Use of Oregon Department of Administrative Services Operating Fund; cash dividends. (1) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund established under ORS 283.076 may be used, the fund hereby is appropriated continuously for and may be used for the purposes of this section and ORS 279A.260. All claims approved by the Oregon Department of Administrative Services for the purposes of this section and ORS 279A.260 shall be paid as provided in ORS 293.295 to 293.462. The department shall draw warrants on the State Treasurer for the payment thereof payable out of the fund. All moneys received under ORS 279A.260 shall be paid by the department to the State Treasurer for credit to the fund.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services may distribute in the form of cash dividends accumulated surpluses in the fund that arise because the charges collected from donees are in excess of the amount necessary to keep the activities under this section and ORS 279A.260 on a self-sustaining basis. The director shall pay the cash dividends to the donees referred to in ORS 279A.260 (1). Any dividend paid under this subsection shall be based on the ratio of the charges collected from each donee during the preceding fiscal year to the total charges collected from all donees for the fiscal year immediately preceding the fiscal year in which the dividend is authorized to be paid.

Â Â Â Â Â  (3) Upon termination by the Governor of the functions of the department under ORS 279A.260, any balance remaining in the fund that is attributable to the activities under this section and ORS 279A.260 shall be refunded pro rata to the donees referred to in ORS 279A.260 (1) upon the basis of the total charges collected from each donee during the preceding fiscal year, unless the director determines that the cost of making the refund is excessive, in which case the unrefunded moneys shall be paid to the Treasurer of the United States. [2003 c.794 Â§39]

Â Â Â Â Â  279A.270 Contracts with federal government for accepting gifts and acquiring surplus property; bids not required. The Oregon Department of Administrative Services may enter into contracts with any federal government unit for the purpose of accepting gifts and for the acquisition of surplus property upon such terms and conditions as may be agreed upon, without regard to the provisions of law requiring the posting of notices or public advertising for bids or the soliciting or receiving of competitive bids. [2003 c.794 Â§40]

Â Â Â Â Â  279A.275 Leasing of state property. The Oregon Department of Administrative Services may lease any state property not needed for public use, provided the law does not prohibit the leasing and the authority to lease is not vested in any other state agency. [2003 c.794 Â§41]

Â Â Â Â Â  279A.280 Disposal of surplus property; costs of disposal. (1)(a) Without requiring competitive bidding:

Â Â Â Â Â  (A) The Oregon Department of Administrative Services may sell or transfer surplus property to or transfer surplus property between donees. Donees may be given preference to acquire surplus property. Property acquired shall be used for public purpose or benefit and not for resale to a private purchaser.

Â Â Â Â Â  (B) The department, or a public or private person or entity designated by the department, may transfer computers and related hardware that are surplus, obsolete or unused to a common or union high school district or education service district. The department, or its designee, may not charge the school district a fee for the transfer.

Â Â Â Â Â  (C) The department, or a public or private person or entity designated by the department, may recycle or otherwise dispose of property when the department determines the value and condition of the property does not warrant the cost of a sale.

Â Â Â Â Â  (b) Authorized transfers under this subsection include those made with or without consideration.

Â Â Â Â Â  (2) In accordance with ORS 279B.055 or 279B.060, the department may sell surplus property.

Â Â Â Â Â  (3) All proceeds derived from the disposal of property under this section, except proceeds that may not under federal laws or regulations be deposited in the manner provided by this section, shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund.

Â Â Â Â Â  (4) In addition to the other purposes for which the fund may be used, the fund is appropriated continuously for and may be used for paying the administrative costs incurred in the transfer or disposal of property under subsections (1) and (2) of this section, and for paying the amount due to the state agency whose property has been sold. The total amount payable to the agency whose property has been sold shall be the amount derived from the disposal of the property less the amount of the administrative costs incurred in disposing of the property. Such total amount may be deposited in the State Treasury to the credit of the miscellaneous receipts account established under ORS 279A.290 for the agency whose property has been sold.

Â Â Â Â Â  (5) The cost of services for disposal of property under this section that is not recoverable from the proceeds of a sale of the property shall be charged to the state agency served and paid to the department in the same manner as other claims against the agency are paid. [2003 c.794 Â§42]

Â Â Â Â Â  279A.285 Disposition of moneys received as payment for repair or replacement of damaged, destroyed, lost or stolen property. All moneys received from insurers and other sources as payment for the cost and expense of repair and replacement of property of state agencies that has been damaged, destroyed, lost or stolen, except the particular moneys as may not under federal law or regulations be deposited in the manner provided by this section, may be deposited in the State Treasury to the credit of the miscellaneous receipts account established under ORS 279A.290 for the state agency whose property has been damaged, destroyed, lost or stolen. [2003 c.794 Â§43]

Â Â Â Â Â  279A.290 Miscellaneous receipts accounts. (1) The State Treasurer may establish a miscellaneous receipts account for any state agency and shall credit to the account any amounts paid into the State Treasury under ORS 190.240 (1), 279A.280, 279A.285, 283.110 or 357.885 for the state agency for which the account was established. The moneys credited to the miscellaneous receipts account of a state agency established under this section are appropriated continuously for the payment of the expenses of the state agency, subject to the allotment system provided by ORS 291.234 to 291.260.

Â Â Â Â Â  (2) Laws enacted by the Legislative Assembly limiting expenditures do not limit expenditures from miscellaneous receipts accounts established under this section except when the law limiting expenditures of a state agency specifically establishes a limit for expenditures from the miscellaneous receipts account of the agency. [2003 c.794 Â§44; 2003 c.794 Â§44a]

PENALTIES

Â Â Â Â Â  279A.990 Penalties. (1) The provisions of ORS 291.990 apply to ORS 279A.140, 279A.280 and 279B.270. Any violation of ORS 279A.140, 279A.280 or 279B.270 shall be punished as described in ORS 291.990.

Â Â Â Â Â  (2) Any contractor, subcontractor, agent or person in authority or in charge who violates any provision of ORS 279C.520 or 279C.540 as to hours of labor shall be fined not less than $50 nor more than $1,000 or imprisoned in the county jail for not less than five days nor more than one year, or both.

Â Â Â Â Â  (3) Any contractor or subcontractor subject to ORS 279C.840 who fails to pay the prevailing rate of wage as required by ORS 279C.840 shall be punished by a fine of not more than $1,000 or by imprisonment in the county jail for not more than six months, or both. [2003 c.794 Â§46]

_______________



Chapter 279b

Chapter 279B Â Public Contracting - Public Procurements

2005 EDITION

PUBLIC CONTRACTING - PUBLIC PROCUREMENTS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

279B.005Â  Definitions

279B.010Â  Policy

279B.015Â  Applicability

279B.020Â  Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules

279B.025Â  Procurement practices regarding recyclable and reusable goods

SOURCE SELECTION

(Methods of Source Selection)

279B.050Â  Methods of source selection

279B.055Â  Competitive sealed bidding

279B.060Â  Competitive sealed proposals

279B.065Â  Small procurements

279B.070Â  Intermediate procurements

279B.075Â  Sole-source procurements

279B.080Â  Emergency procurements

279B.085Â  Special procurements

(Cancellation, Rejection and Delay of Invitations for Bids or Requests for Proposals)

279B.100Â  Cancellation, rejection, delay of invitations for bids or requests for proposals

(Qualifications)

279B.110Â  Responsibility of bidders and proposers

279B.115Â  Qualified products lists

279B.120Â  Prequalification of prospective bidders and proposers

279B.125Â  Application for prequalification

279B.130Â  Debarment of prospective bidders and proposers

(Notice of Intent to Award)

279B.135Â  Notice of intent to award

(Price Agreements)

279B.140Â  Price agreements

(Determinations)

279B.145Â  Finality of determinations

SPECIFICATIONS

(General Provisions)

279B.200Â  Definitions for ORS 279B.200 to 279B.240

279B.205Â  Specifications to encourage reasonable competition

279B.210Â  Policy; development of specifications

279B.215Â  Brand name or equal specification; brand name specification

279B.220Â  Conditions concerning payment, contributions, liens, withholding

279B.225Â  Condition concerning salvaging, recycling, composting or mulching yard waste material

279B.230Â  Condition concerning payment for medical care and providing workersÂ compensation

279B.235Â  Condition concerning hours of labor

279B.240Â  Exclusion of recycled oils prohibited

(Specifications in State Contracts)

279B.270Â  State contracting agencies to use recovered resources and recycled materials; notice to prospective contractors

279B.275Â  Purchase of goods containing recycled polyethylene material

279B.280Â  Use of recycled products when economically feasible

LEGAL REMEDIES

279B.400Â  Protests and judicial review of approvals of special procurements

279B.405Â  Protests and judicial review of solicitations

279B.410Â  Protests of contract award

279B.415Â  Judicial review of protests of contract award

279B.420Â  Judicial review of other violations

279B.425Â  Review of prequalification and debarment decisions

GENERAL PROVISIONS

Â Â Â Â Â  279B.005 Definitions. (1) As used in this chapter, unless the context or a specifically applicable definition requires otherwise:

Â Â Â Â Â  (a) ÂGoods and servicesÂ or Âgoods or servicesÂ means supplies, equipment, materials and services other than personal services designated under ORS 279A.055 and any personal property, including any tangible, intangible and intellectual property and rights and licenses in relation thereto, that a contracting agency is authorized by law to procure. ÂGoods and servicesÂ or Âgoods or servicesÂ includes combinations of any of the items identified in this paragraph.

Â Â Â Â Â  (b) ÂInvitation to bidÂ means all documents, whether attached or incorporated by reference, used for soliciting bids.

Â Â Â Â Â  (c) ÂProcurement descriptionÂ means the words used in a solicitation to describe the goods or services to be procured. ÂProcurement descriptionÂ includes specifications attached to or made a part of the solicitation.

Â Â Â Â Â  (d) ÂPublic contract for goods or servicesÂ includes, for state contracting agencies with procurement authority under ORS 279A.050, contracts for personal services as designated by the state contracting agencies.

Â Â Â Â Â  (e) ÂRequest for proposalsÂ means all documents, whether attached or incorporated by reference, used for soliciting proposals.

Â Â Â Â Â  (f) ÂResponsible bidderÂ or Âresponsible proposerÂ means a person who meets the standards of responsibility described in ORS 279B.110.

Â Â Â Â Â  (g) ÂResponsive bidÂ or Âresponsive proposalÂ means a bid or proposal that substantially complies with the invitation to bid or request for proposals and all prescribed procurement procedures and requirements.

Â Â Â Â Â  (2) ORS 279A.010 (1) contains general definitions applicable throughout this chapter. [2003 c.794 Â§47; 2005 c.103 Â§7]

Â Â Â Â Â  279B.010 Policy. In addition to the policy stated in ORS 279A.015, it is the policy of the State of Oregon that public contracting activities should:

Â Â Â Â Â  (1) Provide effective outcomes that represent optimal value to the contracting agency and, to the greatest extent feasible, be consistent with market practices;

Â Â Â Â Â  (2) Seek consistency in procurement practices between contracting agencies covered under the Public Contracting Code while preserving each contracting agencyÂs ability to adopt rules to maximize the contracting agencyÂs effectiveness; and

Â Â Â Â Â  (3) Apply innovative practices while maintaining quality and integrity. [2003 c.794 Â§48]

Â Â Â Â Â  279B.015 Applicability. Except as provided in ORS 279C.320, public contracting under this chapter is subject to ORS chapter 279A, but not ORS chapter 279C. [2003 c.794 Â§48a; 2005 c.103 Â§8]

Â Â Â Â Â  279B.020 Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules. (1) When labor is employed by a contracting agency through a contractor, a person may not be required or permitted to labor more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity or emergency or when the public policy absolutely requires it, in which event, the person so employed for excessive hours shall receive at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on the following legal holidays:

Â Â Â Â Â  (A) Each Sunday.

Â Â Â Â Â  (B) New YearÂs Day on January 1.

Â Â Â Â Â  (C) Memorial Day on the last Monday in May.

Â Â Â Â Â  (D) Independence Day on July 4.

Â Â Â Â Â  (E) Labor Day on the first Monday in September.

Â Â Â Â Â  (F) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (G) Christmas Day on December 25.

Â Â Â Â Â  (2) An employer shall give notice in writing to employees who perform work under subsection (1) of this section, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (3) For the purpose of this section, each time a legal holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be recognized as a legal holiday. Each time a legal holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be recognized as a legal holiday.

Â Â Â Â Â  (4) When specifically agreed to under a written labor-management negotiated labor agreement, an employee may be paid at least time and a half pay for work performed on any legal holiday specified in ORS 187.010 and 187.020 that is not listed in subsection (1) of this section.

Â Â Â Â Â  (5) This section does not apply to contracts for personal services designated under ORS 279A.055, provided that persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in subsection (1)(b)(B) to (G) of this section and for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (6) Subsections (1) and (2) of this section do not apply to contracts for services at a county fair or for other events authorized by a county fair board if persons employed under the contract receive at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week.

Â Â Â Â Â  (7) Subsections (1) to (3) of this section do not apply to a contract for services if the contractor is a party to a collective bargaining agreement in effect with any labor organization.

Â Â Â Â Â  (8)(a) Subsections (1) and (2) of this section do not apply to contracts for services. However, persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in subsection (1)(b)(B) to (G) of this section and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (9) Any contractor or subcontractor or contractorÂs or subcontractorÂs surety that violates the provisions of this section is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to the unpaid overtime wages as liquidated damages. If the violation resulted from willful falsification of payroll records, the contractor or subcontractor or contractorÂs or subcontractorÂs surety is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to twice the unpaid overtime wages as liquidated damages.

Â Â Â Â Â  (10) An action to enforce liability to employees under subsection (9) of this section may be brought as an action on the contractorÂs payment bond as provided for in ORS 279C.610.

Â Â Â Â Â  (11) This section does not apply to:

Â Â Â Â Â  (a) Financial institutions as defined in ORS 706.008.

Â Â Â Â Â  (b) Labor performed in the prevention or suppression of fire under contracts and agreements made pursuant to the authority of the State Forester or the State Board of Forestry under ORS 477.406.

Â Â Â Â Â  (c) Public contracts for goods or personal property.

Â Â Â Â Â  (12) In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of this section. [2003 c.794 Â§48b; 2005 c.103 Â§8a]

Â Â Â Â Â  279B.025 Procurement practices regarding recyclable and reusable goods. All contracting agencies shall establish procurement practices that ensure, to the maximum extent economically feasible, the procurement of goods that may be recycled or reused when discarded. [2003 c.794 Â§49]

SOURCE SELECTION

(Methods of Source Selection)

Â Â Â Â Â  279B.050 Methods of source selection. (1) Except as provided in subsection (2) of this section, a contracting agency shall award a public contract for goods or services by competitive sealed bidding under ORS 279B.055 or competitive sealed proposals under ORS 279B.060.

Â Â Â Â Â  (2) The requirements of subsection (1) of this section do not apply to public contracts established as provided in ORS 279B.065, 279B.070, 279B.075, 279B.080 or 279B.085.

Â Â Â Â Â  (3) Notwithstanding the applicability of ORS 279B.065, 279B.070, 279B.075, 279B.080 or 279B.085 to a public contract, a contracting agency nevertheless may award the public contract under subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding that the term Âgoods and servicesÂ as defined in ORS 279B.005 does not include personal services:

Â Â Â Â Â  (a) A local contracting agency may elect, by rule, charter, ordinance or other appropriate legislative action, to award contracts for personal services, as designated under ORS 279A.055, under the procedures of ORS 279B.050 to 279B.085.

Â Â Â Â Â  (b) State contracting agencies shall solicit contracts for personal services in accordance with ORS 279B.050 to 279B.085. [2003 c.794 Â§50]

Â Â Â Â Â  279B.055 Competitive sealed bidding. (1) A contracting agency may solicit and award a public contract for goods or services, or may award multiple public contracts for goods or services when specified in the invitation to bid, by competitive sealed bidding.

Â Â Â Â Â  (2) The contracting agency shall issue an invitation to bid, which must include:

Â Â Â Â Â  (a) A time and date by which the bids must be received and a place at which the bids must be submitted, and may, in the sole discretion of the contracting agency, direct or permit the submission and receipt of bids by electronic means;

Â Â Â Â Â  (b) The name and title of the person designated for the receipt of bids and the person designated by the contracting agency as the contact person for the procurement, if different;

Â Â Â Â Â  (c) A procurement description;

Â Â Â Â Â  (d) A time, date and place that prequalification applications, if any, must be filed and the classes of work, if any, for which bidders must be prequalified in accordance with ORS 279B.120;

Â Â Â Â Â  (e) A statement that the contracting agency may cancel the procurement or reject any or all bids in accordance with ORS 279B.100;

Â Â Â Â Â  (f) A statement that ÂContractors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document.Â if the invitation to bid is issued by a state contracting agency;

Â Â Â Â Â  (g) A statement that requires the contractor or subcontractor to possess an asbestos abatement license, if required under ORS 468A.710; and

Â Â Â Â Â  (h) All contractual terms and conditions applicable to the procurement.

Â Â Â Â Â  (3)(a) The contracting agency may require bid security if the contracting agency determines that bid security is reasonably necessary or prudent to protect the interests of the contracting agency.

Â Â Â Â Â  (b) The contracting agency shall return the bid security to all bidders upon the execution of the contract.

Â Â Â Â Â  (c) The contracting agency shall retain the bid security if a bidder who is awarded a contract fails to promptly and properly execute the contract. For purposes of this paragraph, prompt and proper execution of the contract includes all action by a bidder that is necessary to the formation of a contract in accordance with the invitation to bid, including the posting of performance security and the submission of proof of insurance when required by the invitation to bid.

Â Â Â Â Â  (4)(a) The contracting agency shall give public notice of an invitation to bid issued under this section. Public notice is intended to foster competition among prospective bidders. The contracting agency shall make invitations to bid available to prospective bidders.

Â Â Â Â Â  (b) A public notice must be published at least once in at least one newspaper of general circulation in the area where the contract is to be performed and in as many additional issues and publications as the contracting agency may determine.

Â Â Â Â Â  (c) The Director of the Oregon Department of Administrative Services or a local contract review board may, by rule or order, authorize public notice of bids or proposals to be published electronically instead of in a newspaper of general circulation if the director or board determines that electronically providing public notice of bids or proposals is likely to be cost-effective.

Â Â Â Â Â  (d) In addition to the modes of publication authorized by paragraphs (b) and (c) of this subsection, the contracting agency may use any other medium reasonably calculated to reach prospective bidders or proposers.

Â Â Â Â Â  (e) Rules adopted under ORS 279A.065 must prescribe the requirements for providing public notice of solicitations.

Â Â Â Â Â  (f) Unless otherwise specified in rules adopted under ORS 279A.065, the contracting agency shall give public notice at least seven days before the solicitation closing date.

Â Â Â Â Â  (5)(a) The contracting agency shall open bids publicly at the time, date and place designated in the invitation to bid. When authorized by, and in accordance with, rules adopted under ORS 279A.065, bids may be submitted, received and opened through electronic means.

Â Â Â Â Â  (b) The amount of a bid, the name of the bidder and other relevant information as may be specified by rule adopted under ORS 279A.065 shall be recorded by the contracting agency. The record shall be open to public inspection.

Â Â Â Â Â  (c) Notwithstanding any requirement to make bids open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a bid.

Â Â Â Â Â  (6)(a) The contracting agency shall evaluate all bids that are received before the time and date indicated for bid opening in the invitation to bid. The contracting agency shall evaluate the bids based on the requirements set forth in the invitation to bid. The requirements may include, in addition to the information described in subsection (2) of this section, criteria to determine minimum acceptability, such as inspection, testing, quality and suitability for intended use or purpose. Criteria that will affect the bid price and will be considered in evaluation for award including, but not limited to, discounts, transportation costs and total costs of ownership or operation of a product over its life shall be objectively measurable. The invitation to bid shall set forth the evaluation criteria to be used. No criteria may be used in a bid evaluation that are not set forth in the invitation to bid or in a qualified products list maintained under ORS 279B.115. The contracting agency may not consider for award bids received after the time and date indicated for bid opening in the invitation to bid. The contracting agency may retain bids or copies of bids received after the bid time and date indicated in the invitation to bid.

Â Â Â Â Â  (b) The contracting agency shall, for the purpose of evaluating bids, apply any applicable preference described in ORS 279A.120, 279A.125 or 282.210.

Â Â Â Â Â  (7) Rules adopted under ORS 279A.065 shall provide for and regulate the correction and withdrawal of bids before and after bid opening and the cancellation of awards or contracts based on bid mistakes. After bid opening, changes in bids prejudicial to the interests of the public or fair competition are not permitted. All decisions to permit the correction or withdrawal of bids, or to cancel an award or a contract based on bid mistakes, shall be supported by a written determination by the contracting agency that states the reasons for the action taken.

Â Â Â Â Â  (8) The cancellation of invitations to bid and the rejection of bids must be in accordance with ORS 279B.100.

Â Â Â Â Â  (9) The contracting agency shall, in accordance with ORS 279B.135, issue to each bidder or shall post, electronically or otherwise, a notice of intent to award.

Â Â Â Â Â  (10) If a contract is awarded, the contracting agency shall award the contract:

Â Â Â Â Â  (a) To the lowest responsible bidder whose bid substantially complies with the requirements and criteria set forth in the invitation to bid and with all prescribed public procurement procedures and requirements; or

Â Â Â Â Â  (b) When the invitation to bid specifies or authorizes the award of multiple contracts, to the responsible bidders:

Â Â Â Â Â  (A) Whose bids substantially comply with the requirements and criteria set forth in the invitation to bid and with all prescribed public procurement procedures and requirements; and

Â Â Â Â Â  (B) Who qualify for the award of a public contract under the terms of the invitation to bid.

Â Â Â Â Â  (11) The successful bidder shall promptly execute a contract. The successful bidderÂs duty to promptly execute a contract includes the duty to take all action that is necessary to the formation of a contract in accordance with the invitation to bid, including the posting of performance security and the submission of proof of insurance when required by the invitation to bid.

Â Â Â Â Â  (12) When the contracting agency considers it impractical to initially prepare a procurement description to support an award based on price, the contracting agency may issue a multistep invitation to bid requesting the submission of unpriced submittals, and then later issue an invitation to bid limited to the bidders whom the contracting agency officer has determined to be eligible to submit a priced bid under the criteria set forth in the initial solicitation of unpriced submittals.

Â Â Â Â Â  (13) The contracting agency may issue a request for information, a request for interest or other preliminary documents to obtain information useful in the preparation of an invitation to bid. [2003 c.794 Â§51]

Â Â Â Â Â  279B.060 Competitive sealed proposals. (1) A contracting agency may solicit and award a public contract for goods or services, or may award multiple public contracts for goods or services when specified in the request for proposals, by requesting and evaluating competitive sealed proposals.

Â Â Â Â Â  (2) The request for proposals must include:

Â Â Â Â Â  (a) A time and date by which sealed proposals must be received, and a place at which the proposals must be submitted, and may, in the sole discretion of the contracting agency, direct or permit the submission and receipt of proposals by electronic means;

Â Â Â Â Â  (b) The name and title of the person designated for receipt of proposals and the person designated by the contracting agency as the contact person for the procurement, if different;

Â Â Â Â Â  (c) A procurement description;

Â Â Â Â Â  (d) A time, date and place that prequalification applications, if any, must be filed and the classes of work, if any, for which proposers must be prequalified in accordance with ORS 279B.120;

Â Â Â Â Â  (e) A statement that the contracting agency may cancel the procurement or reject any or all proposals in accordance with ORS 279B.100;

Â Â Â Â Â  (f) A statement that ÂContractors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document.Â if the request for proposals is issued by a state contracting agency;

Â Â Â Â Â  (g) A statement that requires the contractor or subcontractor to possess an asbestos abatement license, if required under ORS 468A.710; and

Â Â Â Â Â  (h) All contractual terms and conditions applicable to the procurement. The request for proposals also may:

Â Â Â Â Â  (A) Identify those contractual terms or conditions the contracting agency reserves, in the request for proposals, for negotiation with proposers;

Â Â Â Â Â  (B) Request that proposers propose contractual terms and conditions that relate to subject matter reasonably identified in the request for proposals;

Â Â Â Â Â  (C) Contain or incorporate the form and content of the contract that the contracting agency will accept, or suggested contract terms and conditions that nevertheless may be the subject of negotiations with proposers;

Â Â Â Â Â  (D) Announce the method of contractor selection that may include, but is not limited to, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065; and

Â Â Â Â Â  (E) Contain a description of the manner in which proposals will be evaluated, including the relative importance of price and any other evaluation factors used to rate the proposals in the first tier of competition, and if more than one tier of competitive evaluation may be used, a description of the process under which the proposals will be evaluated in the subsequent tiers.

Â Â Â Â Â  (3)(a) The contracting agency may require proposal security in any form deemed prudent by the contracting agency. Proposal security shall serve the same function with respect to requests for proposals as bid security serves with respect to invitations to bid under ORS 279B.055.

Â Â Â Â Â  (b) The contracting agency shall return the proposal security to all proposers upon the execution of the contract.

Â Â Â Â Â  (c) The contracting agency shall retain the proposal security if a proposer who is awarded a contract fails to promptly and properly execute the contract. For purposes of this paragraph, prompt and proper execution of the contract includes all action by a proposer that is necessary to the formation of a contract in accordance with the request for proposals, including the posting of performance security and the submission of proof of insurance when required by the request for proposals. If contract negotiations or competitive negotiations are conducted, the failure, prior to award, of a contracting agency and a proposer to reach agreement does not constitute grounds for the retention of proposal security.

Â Â Â Â Â  (4) Public notice of the request for proposals shall be given in the same manner as provided for public notice of invitations to bid in ORS 279B.055 (4).

Â Â Â Â Â  (5)(a) Notwithstanding ORS 192.410 to 192.505, proposals may be opened in a manner to avoid disclosure of contents to competing proposers during, when applicable, the process of negotiation, but the contracting agency shall record and make available the identity of all proposers as part of the contracting agencyÂs public records from and after the opening of the proposals. Notwithstanding ORS 192.410 to 192.505, proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued. The fact that proposals are opened at a meeting, as defined in ORS 192.610, does not make their contents subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals.

Â Â Â Â Â  (b) Notwithstanding any requirement to make proposals open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public materials included in a proposal that are exempt or conditionally exempt from disclosure under ORS 192.501 or 192.502.

Â Â Â Â Â  (c) If a request for proposals is canceled under ORS 279B.100 after proposals are received, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

Â Â Â Â Â  (6)(a) As provided in the request for proposals or in written addenda issued thereunder, the contracting agency may conduct site tours, demonstrations, individual or group discussions and other informational activities with proposers before or after the opening of proposals for the purpose of clarification to ensure full understanding of, and responsiveness to, the solicitation requirements or to consider and respond to requests for modifications of the proposal requirements. The contracting agency shall use procedures designed to accord proposers fair and equal treatment with respect to any opportunity for discussion and revision of proposals.

Â Â Â Â Â  (b) For purposes of evaluation, when provided for in the request for proposals, the contracting agency may employ methods of contractor selection that include, but are not limited to:

Â Â Â Â Â  (A) An award or awards based solely on the ranking of proposals;

Â Â Â Â Â  (B) Discussions leading to best and final offers, in which the contracting agency may not disclose private discussions leading to best and final offers;

Â Â Â Â Â  (C) Discussions leading to best and final offers, in which the contracting agency may not disclose information derived from proposals submitted by competing proposers;

Â Â Â Â Â  (D) Serial negotiations, beginning with the highest ranked proposer;

Â Â Â Â Â  (E) Competitive simultaneous negotiations;

Â Â Â Â Â  (F) Multiple-tiered competition designed to identify, at each level, a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers;

Â Â Â Â Â  (G) A multistep request for proposals requesting the submission of unpriced technical submittals, and then later issuing a request for proposals limited to the proposers whose technical submittals the contracting agency had determined to be qualified under the criteria set forth in the initial request for proposals; or

Â Â Â Â Â  (H) Any combination of methods described in this paragraph, as authorized or prescribed by rules adopted under ORS 279A.065.

Â Â Â Â Â  (c) Revisions of proposals may be permitted after the submission of proposals and before award for the purpose of obtaining best offers or best and final offers.

Â Â Â Â Â  (d) After the opening of proposals, a contracting agency may issue or electronically post an addendum to the request for proposals that modifies the criteria, rating process and procedure for any tier of competition before the start of the tier to which the addendum applies. The contracting agency shall send an addendum that is issued by a method other than electronic posting to all proposers who are eligible to compete under the addendum. The contracting agency shall issue or post the addendum at least five days before the start of the subject tier of competition or as otherwise determined by the contracting agency to be adequate to allow eligible proposers to prepare for the competition in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (7) The cancellation of requests for proposals and the rejection of proposals must be in accordance with ORS 279B.100.

Â Â Â Â Â  (8) In the request for proposals, the contracting agency shall describe the methods by which the agency will make the results of each tier of competitive evaluation available to the proposers who competed in the tier. The contracting agency shall include a description of the manner in which the proposers who are eliminated from further competition may protest or otherwise object to the contracting agencyÂs decision.

Â Â Â Â Â  (9) The contracting agency shall issue or electronically post the notice of intent to award described in ORS 279B.135 to each proposer who was evaluated in the final competitive tier.

Â Â Â Â Â  (10) If a contract is awarded, the contracting agency shall award the contract to the responsible proposer whose proposal the contracting agency determines in writing to be the most advantageous to the contracting agency based on the evaluation process and evaluation factors described in the request for proposals, any applicable preferences described in ORS 279A.120 and 279A.125 and, when applicable, the outcome of any negotiations authorized by the request for proposals. Other factors may not be used in the evaluation. When the request for proposals specifies or authorizes the award of multiple public contracts, the contracting agency shall award public contracts to the responsible proposers who qualify for the award of a contract under the terms of the request for proposals.

Â Â Â Â Â  (11) The contracting agency may issue a request for information, a request for interest, a request for qualifications or other preliminary documents to obtain information useful in the preparation of a request for proposals. [2003 c.794 Â§52]

Â Â Â Â Â  279B.065 Small procurements. (1) Any procurement of goods or services not exceeding $5,000 may be awarded in any manner deemed practical or convenient by the contracting agency, including by direct selection or award. A contract awarded under this section may be amended to exceed $5,000 only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) A procurement may not be artificially divided or fragmented so as to constitute a small procurement under this section. [2003 c.794 Â§53; 2005 c.64 Â§1; 2005 c.103 Â§8b]

Â Â Â Â Â  279B.070 Intermediate procurements. (1) Any procurement of goods or services exceeding $5,000 but not exceeding $150,000 may be awarded in accordance with intermediate procurement procedures. A contract awarded under this section may be amended to exceed $150,000 only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) A procurement may not be artificially divided or fragmented so as to constitute an intermediate procurement under this section.

Â Â Â Â Â  (3) When conducting an intermediate procurement, a contracting agency shall seek at least three informally solicited competitive price quotes or competitive proposals from prospective contractors. The contracting agency shall keep a written record of the sources of the quotes or proposals received. If three quotes or proposals are not reasonably available, fewer will suffice, but the contracting agency shall make a written record of the effort made to obtain the quotes or proposals.

Â Â Â Â Â  (4) If a contract is awarded, the contracting agency shall award the contract to the offeror whose quote or proposal will best serve the interests of the contracting agency, taking into account price as well as considerations including, but not limited to, experience, expertise, product functionality, suitability for a particular purpose and contractor responsibility under ORS 279B.110. [2003 c.794 Â§54]

Â Â Â Â Â  279B.075 Sole-source procurements. (1) A contracting agency may award a contract for goods or services without competition when the Director of the Oregon Department of Administrative Services, the local contract review board or a state contracting agency, if it has procurement authority under ORS 279A.050, or a person designated in writing by the director, board or state contracting agency with procurement authority under ORS 279A.050, determines in writing, in accordance with rules adopted under ORS 279A.065, that the goods or services, or class of goods or services, are available from only one source.

Â Â Â Â Â  (2) The determination of a sole source must be based on written findings that may include:

Â Â Â Â Â  (a) That the efficient utilization of existing goods requires the acquisition of compatible goods or services;

Â Â Â Â Â  (b) That the goods or services required for the exchange of software or data with other public or private agencies are available from only one source;

Â Â Â Â Â  (c) That the goods or services are for use in a pilot or an experimental project; or

Â Â Â Â Â  (d) Other findings that support the conclusion that the goods or services are available from only one source.

Â Â Â Â Â  (3) To the extent reasonably practical, the contracting agency shall negotiate with the sole source to obtain contract terms advantageous to the contracting agency. [2003 c.794 Â§55; 2005 c.103 Â§8c]

Â Â Â Â Â  279B.080 Emergency procurements. The head of a contracting agency, or a person designated under ORS 279A.075, may make or authorize others to make emergency procurements of goods or services in an emergency. The contracting agency shall document the nature of the emergency and describe the method used for the selection of the particular contractor. [2003 c.794 Â§56]

Â Â Â Â Â  279B.085 Special procurements. (1) As used in this section and ORS 279B.400:

Â Â Â Â Â  (a) ÂClass special procurementÂ means a contracting procedure that differs from the procedures described in ORS 279B.055, 279B.060, 279B.065 and 279B.070 and is for the purpose of entering into a series of contracts over time for the acquisition of a specified class of goods or services.

Â Â Â Â Â  (b) ÂContract-specific special procurementÂ means a contracting procedure that differs from the procedures described in ORS 279B.055, 279B.060, 279B.065 and 279B.070 and is for the purpose of entering into a single contract or a number of related contracts for the acquisition of specified goods or services on a one-time basis or for a single project.

Â Â Â Â Â  (c) ÂSpecial procurementÂ means, unless the context requires otherwise, a class special procurement, a contract-specific special procurement or both.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, to seek approval of a special procurement, a contracting agency shall submit a written request to the Director of the Oregon Department of Administrative Services or the local contract review board, as applicable, that describes the proposed contracting procedure, the goods or services or the class of goods or services to be acquired through the special procurement and the circumstances that justify the use of a special procurement under the standards set forth in subsection (4) of this section.

Â Â Â Â Â  (3) When the contracting agency is the office of the Secretary of State or the office of the State Treasurer, to seek approval of a special procurement, the contracting agency shall submit a written request to the Secretary of State or the State Treasurer, as applicable, that describes the proposed contracting procedure, the goods or services or the class of goods or services to be acquired through the special procurement and the circumstances that justify the use of a special procurement under the standards set forth in subsection (4) of this section.

Â Â Â Â Â  (4) The director, a local contract review board, the Secretary of State or the State Treasurer may approve a special procurement if the director, board, Secretary of State or State Treasurer finds that a written request submitted under subsection (2) or (3) of this section demonstrates that the use of a special procurement as described in the request, or an alternative procedure prescribed by the director, board, Secretary of State or State Treasurer, will:

Â Â Â Â Â  (a) Be unlikely to encourage favoritism in the awarding of public contracts or to substantially diminish competition for public contracts; and

Â Â Â Â Â  (b)(A) Result in substantial cost savings to the contracting agency or to the public; or

Â Â Â Â Â  (B) Otherwise substantially promote the public interest in a manner that could not practicably be realized by complying with requirements that are applicable under ORS 279B.055, 279B.060, 279B.065 or 279B.070 or under any rules adopted thereunder.

Â Â Â Â Â  (5) Public notice of the approval of a proposed special procurement must be given in the same manner as provided in ORS 279B.055 (4).

Â Â Â Â Â  (6) If a contract is awarded through a special procurement, the contracting agency shall award the contract to the offeror whose offer the contracting agency determines in writing to be the most advantageous to the contracting agency.

Â Â Â Â Â  (7) When the director, a local contract review board, the Secretary of State or the State Treasurer approves a class special procurement under this section, the contracting agency may award contracts to acquire goods or services within the class of goods or services in accordance with the terms of the approval without making a subsequent request for a special procurement. [2003 c.794 Â§57; 2005 c.103 Â§8d]

(Cancellation, Rejection and Delay of Invitations for Bids or Requests for Proposals)

Â Â Â Â Â  279B.100 Cancellation, rejection, delay of invitations for bids or requests for proposals. (1) Any solicitation or procurement described in a solicitation may be canceled, or any or all bids or proposals may be rejected in whole or in part, when the cancellation or rejection is in the best interest of the contracting agency as determined by the contracting agency. The reasons for the cancellation or rejection must be made part of the solicitation file. A contracting agency is not liable to any bidder or proposer for any loss or expense caused by or resulting from the cancellation or rejection of a solicitation, bid, proposal or award.

Â Â Â Â Â  (2) Any solicitation or procurement described in a solicitation may be delayed or suspended when the delay or suspension is in the best interest of the contracting agency as determined by the contracting agency. The contracting agency shall make the reasons for the delay or suspension part of the solicitation file. A contracting agency is not liable to any bidder or proposer for any loss or expense caused by or resulting from the delay or suspension of a solicitation, bid, proposal or award. [2003 c.794 Â§58]

(Qualifications)

Â Â Â Â Â  279B.110 Responsibility of bidders and proposers. (1) The contracting agency shall prepare a written determination of nonresponsibility of a bidder or proposer if the bidder or proposer does not meet the standards of responsibility.

Â Â Â Â Â  (2) In determining whether a bidder or proposer has met the standards of responsibility, the contracting agency shall consider whether a bidder or proposer has:

Â Â Â Â Â  (a) Available the appropriate financial, material, equipment, facility and personnel resources and expertise, or ability to obtain the resources and expertise, necessary to indicate the capability of the bidder or proposer to meet all contractual responsibilities;

Â Â Â Â Â  (b) A satisfactory record of performance. The contracting agency shall document the record of performance of a bidder or proposer if the contracting agency finds the bidder or proposer nonresponsible under this paragraph;

Â Â Â Â Â  (c) A satisfactory record of integrity. The contracting agency shall document the record of integrity of a bidder or proposer if the contracting agency finds the bidder or proposer nonresponsible under this paragraph;

Â Â Â Â Â  (d) Qualified legally to contract with the contracting agency;

Â Â Â Â Â  (e) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder or proposer fails to promptly supply information requested by the contracting agency concerning responsibility, the contracting agency shall base the determination of responsibility upon any available information or may find the bidder or proposer nonresponsible; and

Â Â Â Â Â  (f) Not been debarred by the contracting agency under ORS 279B.130.

Â Â Â Â Â  (3) A contracting agency may refuse to disclose outside of the contracting agency confidential information furnished by a bidder or proposer under this section when the bidder or proposer has clearly identified in writing the information the bidder or proposer seeks to have treated as confidential and the contracting agency has authority under ORS 192.410 to 192.505 to withhold the identified information from disclosure. [2003 c.794 Â§59]

Â Â Â Â Â  279B.115 Qualified products lists. (1) A contracting agency may develop and maintain a qualified products list in instances in which the testing or examination of goods before initiating a procurement is necessary or desirable in order to best satisfy the requirements of the contracting agency. For purposes of this section, ÂgoodsÂ includes products that have associated or incidental service components, such as supplier warranty obligations or maintenance service programs.

Â Â Â Â Â  (2) In the initial development of any qualified products list, a contracting agency shall give public notice, in accordance with ORS 279B.055 (4), of the opportunity for potential contractors, sellers or suppliers to submit goods for testing and examination to determine their acceptability for inclusion on the list and may solicit in writing representative groups of potential contractors, sellers or suppliers to submit goods for the testing and examination. Any potential contractor, seller or supplier, even though not solicited, may offer its goods for consideration.

Â Â Â Â Â  (3) A contracting agencyÂs inclusion of goods on a qualified products list shall be based on the results of tests or examinations. Notwithstanding any provision of ORS 192.410 to 192.505, a contracting agency may make the test or examination results public in a manner that protects the identity of the potential contractor, seller or supplier that offered the goods for testing or examination, including by using only numerical designations. Notwithstanding any provision of ORS 192.410 to 192.505, a contracting agency may keep confidential trade secrets, test data and similar information provided by a potential contractor, seller or supplier if so requested in writing by the potential contractor, seller or supplier.

Â Â Â Â Â  (4) The inclusion of goods on a qualified products list does not constitute and may not be construed as a prequalification under ORS 279B.120 and 279B.125 of any prospective contractor, seller or supplier of goods on the qualified products list. [2003 c.794 Â§60]

Â Â Â Â Â  279B.120 Prequalification of prospective bidders and proposers. (1) A contracting agency may prequalify prospective bidders or proposers to submit bids or proposals for public contracts to provide particular types of goods or services. The method of submitting prequalification applications, the information required in order to be prequalified and the forms to be used for submitting prequalification information shall be determined by the contracting agency unless otherwise prescribed by rule adopted by the Director of the Oregon Department of Administrative Services or the local contract review board.

Â Â Â Â Â  (2) The contracting agency shall, in response to the receipt of a prequalification application submitted under subsection (1) of this section, notify the prospective bidder or proposer whether the prospective bidder or proposer is qualified based on the standards of responsibility listed in ORS 279B.110 (2), the type and nature of contracts that the prospective bidder or proposer is qualified to compete for and the time period for which the prequalification is valid. If the contracting agency does not prequalify a prospective bidder or proposer as to any contracts covered by the prequalification process, the notice must specify which of the standards of responsibility listed in ORS 279B.110 (2) the prospective bidder or proposer failed to meet. Unless the reasons are specified, the prospective bidder or proposer shall be deemed to have been prequalified in accordance with the application.

Â Â Â Â Â  (3) If a contracting agency subsequently discovers that a prospective bidder or proposer that prequalified under subsections (1) and (2) of this section is no longer qualified, the agency may revoke the prequalification upon reasonable notice to the prospective bidder or proposer, except that a revocation is invalid as to any contract for which an advertisement for bids or proposals has already been issued. [2003 c.794 Â§61]

Â Â Â Â Â  279B.125 Application for prequalification. (1) When a contracting agency permits or requires prequalification of bidders or proposers, a prospective bidder or proposer who wishes to prequalify shall submit a prequalification application to the contracting agency on a form prescribed under ORS 279B.120 (1). Upon receipt of a prequalification application, the contracting agency shall investigate the prospective bidder or proposer as necessary to determine whether the prospective bidder or proposer is qualified. The determination shall be made in less than 30 days, if practicable, if the prospective bidder or proposer requests an early decision to allow the prospective bidder or proposer as much time as possible to prepare a bid or proposal for a contract that has been advertised. In making its determination, the contracting agency shall consider only the applicable standards of responsibility listed in ORS 279B.110 (2). The contracting agency shall promptly notify the prospective bidder or proposer whether the prospective bidder or proposer is qualified.

Â Â Â Â Â  (2) If the contracting agency finds that a prospective bidder or proposer is qualified, the notice must state the type and nature of contracts that the prospective bidder or proposer is qualified to compete for and the period of time for which the prequalification is valid. If the agency finds that the prospective bidder or proposer is not qualified as to any contracts covered by the rule, resolution, ordinance or other regulation, the notice must specify the reasons given under ORS 279B.120 for not prequalifying the prospective bidder or proposer and inform the prospective bidder or proposer of the right to a hearing under ORS 279B.425. To be entitled to a hearing under ORS 279B.425, a prospective bidder or proposer shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer demands a hearing under ORS 279B.425.

Â Â Â Â Â  (3) If a contracting agency has reasonable cause to believe that there has been a substantial change in the conditions of a prequalified prospective bidder or proposer and that the prospective bidder or proposer is no longer qualified or is less qualified, the contracting agency may revoke or may revise and reissue the prequalification after reasonable notice to the prequalified prospective bidder or proposer. The notice must specify the reasons given under ORS 279B.120 for revocation or revision of the prequalification of the prospective bidder or proposer and inform the prospective bidder or proposer of the right to a hearing under ORS 279B.425. To be entitled to a hearing under ORS 279B.425, a prospective bidder or proposer shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer demands a hearing under ORS 279B.425. A revocation or revision does not apply to any contract for which an advertisement for bids or proposals was issued before the date the notice of revocation or revision was received by the prequalified prospective bidder or proposer. [2003 c.794 Â§62]

Â Â Â Â Â  279B.130 Debarment of prospective bidders and proposers. (1)(a) A contracting agency may debar a prospective bidder or proposer from consideration for award of the contracting agencyÂs contracts for the reasons listed in subsection (2) of this section after providing the prospective bidder or proposer with notice and a reasonable opportunity to be heard.

Â Â Â Â Â  (b) A contracting agency may not debar a prospective bidder or proposer under this section for more than three years.

Â Â Â Â Â  (2) A prospective bidder or proposer may be debarred from consideration for award of a contracting agencyÂs contracts if:

Â Â Â Â Â  (a) The prospective bidder or proposer has been convicted of a criminal offense as an incident in obtaining or attempting to obtain a public or private contract or subcontract or in the performance of such contract or subcontract.

Â Â Â Â Â  (b) The prospective bidder or proposer has been convicted under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty that currently, seriously and directly affects the prospective bidderÂs or proposerÂs responsibility as a contractor.

Â Â Â Â Â  (c) The prospective bidder or proposer has been convicted under state or federal antitrust statutes.

Â Â Â Â Â  (d) The prospective bidder or proposer has committed a violation of a contract provision and debarment for such a violation was listed in the contract terms and conditions as a potential penalty. A violation may include but is not limited to a failure to perform the terms of a contract or an unsatisfactory performance in accordance with the terms of the contract. However, a failure to perform or an unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for debarment.

Â Â Â Â Â  (e) The prospective bidder or proposer does not carry workersÂ compensation or unemployment insurance as required by statute.

Â Â Â Â Â  (3) A contracting agency shall issue a written decision to debar a prospective bidder or proposer under this section. The decision must:

Â Â Â Â Â  (a) State the reasons for the action taken; and

Â Â Â Â Â  (b) Inform the debarred prospective bidder or proposer of the appeal rights of the prospective bidder or proposer under ORS 279B.425.

Â Â Â Â Â  (4) A copy of the decision issued under subsection (3) of this section must be mailed or otherwise furnished immediately to the debarred prospective bidder or proposer.

Â Â Â Â Â  (5) A prospective bidder or proposer that wishes to appeal debarment shall, within three business days after receipt of notice of debarment, notify the contracting agency that the prospective bidder or proposer appeals the debarment as provided in ORS 279B.425. [2003 c.794 Â§63]

(Notice of Intent to Award)

Â Â Â Â Â  279B.135 Notice of intent to award. At least seven days before the award of a public contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall post or provide to each bidder or proposer notice of the contracting agencyÂs intent to award a contract. This section does not apply to a contract awarded as a small procurement under ORS 279B.065, an intermediate procurement under ORS 279B.070, a sole-source procurement under ORS 279B.075, an emergency procurement under ORS 279B.080 or a special procurement under ORS 279B.085. The notice and its manner of posting or issuance must conform to rules adopted under ORS 279A.065. [2003 c.794 Â§64]

(Price Agreements)

Â Â Â Â Â  279B.140 Price agreements. (1) A price agreement constitutes a firm offer by the contractor regardless of whether any order or purchase has been made or any performance has been tendered under the price agreement. Unless the price agreement otherwise provides, a price agreement is enforceable for the period stated in the price agreement and, notwithstanding ORS 72.2050, obligations thereunder are not revocable by the contractor.

Â Â Â Â Â  (2) Under a price agreement, no quantity unreasonably disproportionate to any stated estimate or, in the absence of a stated estimate, to any normal or otherwise comparable prior requirements may be demanded unless otherwise expressly provided in the price agreement. However, a contracting agency may amend or terminate a price agreement or an order under a price agreement under any of the following circumstances:

Â Â Â Â Â  (a) Any failure of the contracting agency to receive funding, appropriations, limitations, allotments or other expenditure authority, including the continuation of program operating authority sufficient, as determined in the discretion of the contracting agency, to sustain purchases at the levels contemplated at the time of contracting; or

Â Â Â Â Â  (b) Any change in law or program termination that makes purchases under the price agreement no longer authorized or appropriate for the contracting agencyÂs use.

Â Â Â Â Â  (3) A price agreement does not constitute an exclusive dealing commitment on the part of the contracting agency or the contractor unless the price agreement expressly so provides. [2003 c.794 Â§68]

(Determinations)

Â Â Â Â Â  279B.145 Finality of determinations. The determinations under ORS 279B.055 (3) and (7), 279B.060 (3) and (10), 279B.075, 279B.080, 279B.085 and 279B.110 (1) are final and conclusive unless they are clearly erroneous, arbitrary, capricious or contrary to law. [2003 c.794 Â§71]

SPECIFICATIONS

(General Provisions)

Â Â Â Â Â  279B.200 Definitions for ORS 279B.200 to 279B.240. As used in ORS 279B.200 to 279B.240:

Â Â Â Â Â  (1) ÂBrand name or equal specificationÂ means a specification that uses one or more manufacturersÂ names, makes, catalog numbers or similar identifying characteristics to describe the standard of quality, performance, functionality or other characteristics needed to meet the contracting agencyÂs requirements and that authorizes bidders or proposers to offer goods or services that are equivalent or superior to those named or described in the specification.

Â Â Â Â Â  (2) ÂBrand name specificationÂ means a specification limited to one or more products, brand names, makes, manufacturerÂs names, catalog numbers or similar identifying characteristics.

Â Â Â Â Â  (3) ÂSpecificationÂ means any description of the physical or functional characteristics of, or of the nature of, goods or services to be procured by a contracting agency. ÂSpecificationÂ may include a description of any requirement for inspecting, testing or preparing goods or services for delivery. When a solicitation required or authorized by ORS 279B.050 (4) to be conducted under ORS 279B.055 or 279B.060 calls in whole or in part for the performance of personal services as designated under ORS 279A.055, ÂspecificationÂ also includes any description of the characteristics or nature of the personal services. [2003 c.794 Â§72]

Â Â Â Â Â  279B.205 Specifications to encourage reasonable competition. Consistent with ORS 279A.015, specifications must seek to promote optimal value and suitability for the purposes intended and to reasonably encourage competition in satisfying a contracting agencyÂs needs. Subject to ORS 279B.405, the specification content must be determined in the sole discretion of the contracting agency. [2003 c.794 Â§74]

Â Â Â Â Â  279B.210 Policy; development of specifications. It is the policy of the State of Oregon to encourage the development of clear, precise and accurate specifications in solicitations for public contracts. To that end, in developing specifications, contracting agencies may consult, under contract or otherwise, with technical experts, suppliers, prospective contractors and representatives of the industries with which the contracting agencies contract. However, a contracting agency shall take reasonable measures to ensure that no person who prepares or assists in the preparation of solicitation documents, specifications, plans or scopes of work, and no business with which the person is associated, realizes a material competitive advantage in a procurement that arises from the agencyÂs use of the solicitation documents, specifications, plans or scopes of work. The policy against the realization of a material competitive advantage from the character of the specifications developed in conjunction with persons outside the contracting agency does not proscribe advantages that result incidentally from a contracting agencyÂs specification of the characteristics of a product or work to meet the contracting agencyÂs needs. [2003 c.794 Â§75]

Â Â Â Â Â  279B.215 Brand name or equal specification; brand name specification. (1)(a) A brand name or equal specification may be used when the use of a brand name or equal specification is advantageous to the contracting agency, because the brand name describes the standard of quality, performance, functionality and other characteristics of the product needed by the contracting agency.

Â Â Â Â Â  (b) The contracting agency is entitled to determine what constitutes a product that is equal or superior to the product specified, and any such determination is final.

Â Â Â Â Â  (c) Nothing in this subsection may be construed as prohibiting a contracting agency from specifying one or more comparable products as examples of the quality, performance, functionality or other characteristics of the product needed by the contracting agency.

Â Â Â Â Â  (2) A brand name specification may be prepared and used only if the contracting agency determines for a solicitation or a class of solicitations that only the identified brand name specification will meet the needs of the contracting agency based on one or more of the following written determinations:

Â Â Â Â Â  (a) That use of a brand name specification is unlikely to encourage favoritism in the awarding of public contracts or substantially diminish competition for public contracts;

Â Â Â Â Â  (b) That use of a brand name specification would result in substantial cost savings to the contracting agency;

Â Â Â Â Â  (c) That there is only one manufacturer or seller of the product of the quality, performance or functionality required; or

Â Â Â Â Â  (d) That efficient utilization of existing goods requires the acquisition of compatible goods or services.

Â Â Â Â Â  (3) A contracting agencyÂs use of a brand name specification may be subject to review only as provided in ORS 279B.405. [2003 c.794 Â§76; 2005 c.103 Â§8e]

Â Â Â Â Â  279B.220 Conditions concerning payment, contributions, liens, withholding. Every public contract shall contain a condition that the contractor shall:

Â Â Â Â Â  (1) Make payment promptly, as due, to all persons supplying to the contractor labor or material for the performance of the work provided for in the contract.

Â Â Â Â Â  (2) Pay all contributions or amounts due the Industrial Accident Fund from the contractor or subcontractor incurred in the performance of the contract.

Â Â Â Â Â  (3) Not permit any lien or claim to be filed or prosecuted against the state or a county, school district, municipality, municipal corporation or subdivision thereof, on account of any labor or material furnished.

Â Â Â Â Â  (4) Pay to the Department of Revenue all sums withheld from employees under ORS 316.167. [2003 c.794 Â§76a]

Â Â Â Â Â  279B.225 Condition concerning salvaging, recycling, composting or mulching yard waste material. Every public contract for lawn and landscape maintenance shall contain a condition requiring the contractor to salvage, recycle, compost or mulch yard waste material at an approved site, if feasible and cost-effective. [2003 c.794 Â§76b]

Â Â Â Â Â  279B.230 Condition concerning payment for medical care and providing workersÂ compensation. (1) Every public contract shall contain a condition that the contractor shall promptly, as due, make payment to any person, copartnership, association or corporation furnishing medical, surgical and hospital care services or other needed care and attention, incident to sickness or injury, to the employees of the contractor, of all sums that the contractor agrees to pay for the services and all moneys and sums that the contractor collected or deducted from the wages of employees under any law, contract or agreement for the purpose of providing or paying for the services.

Â Â Â Â Â  (2) Every public contract shall contain a clause or condition that all subject employers working under the contract are either employers that will comply with ORS 656.017 or employers that are exempt under ORS 656.126. [2003 c.794 Â§76c]

Â Â Â Â Â  279B.235 Condition concerning hours of labor. (1) Except as provided in subsections (3) to (6) of this section, every public contract subject to this chapter must contain a condition that a person may not be employed for more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity, emergency or when the public policy absolutely requires it, and in such cases, except in cases of contracts for personal services designated under ORS 279A.055, the employee shall be paid at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on any legal holiday specified in ORS 279B.020.

Â Â Â Â Â  (2) An employer must give notice in writing to employees who work on a public contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (3) In the case of contracts for personal services as described in ORS 279A.055, the contract shall contain a provision that the employee shall be paid at least time and a half for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (4) In the case of a contract for services at a county fair or for other events authorized by a county fair board, the contract must contain a provision that employees must be paid at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week. An employer shall give notice in writing to employees who work on such a contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (5)(a) Except as provided in subsection (4) of this section, contracts for services must contain a provision that requires that persons employed under the contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in ORS 279B.020 (1)(b)(B) to (G) and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (6) This section does not apply to public contracts:

Â Â Â Â Â  (a) With financial institutions as defined in ORS 706.008.

Â Â Â Â Â  (b) Made pursuant to the authority of the State Forester or the State Board of Forestry under ORS 477.406 for labor performed in the prevention or suppression of fire.

Â Â Â Â Â  (c) For goods or personal property. [2003 c.794 Â§77; 2005 c.103 Â§8f]

Â Â Â Â Â  279B.240 Exclusion of recycled oils prohibited. Every contracting agency shall revise its procedures and specifications for the procurement of lubricating oil and industrial oil to eliminate any exclusion of recycled oils and any requirement that oils be manufactured from virgin materials. [2003 c.794 Â§78]

(Specifications in State Contracts)

Â Â Â Â Â  279B.270 State contracting agencies to use recovered resources and recycled materials; notice to prospective contractors. (1) A state contracting agency procuring goods, materials, equipment or personal services shall:

Â Â Â Â Â  (a) Review the contracting agencyÂs current procurement specifications in order to eliminate, wherever economically feasible, discrimination against the procurement of recovered resources or recycled materials.

Â Â Â Â Â  (b) Provide incentives, wherever economically feasible, in all procurement specifications issued by the contracting agency for the maximum possible use of recovered resources and recycled materials.

Â Â Â Â Â  (c) Develop procurement practices that, to the maximum extent economically feasible, ensure the procurement of materials that are recycled or that may be recycled or reused when discarded.

Â Â Â Â Â  (d) Establish management practices that minimize the volume of solid waste generated by reusing paper, envelopes, containers and all types of packaging and by limiting the amount of materials consumed and discarded.

Â Â Â Â Â  (e) Use, or require persons with whom the contracting agency contracts to use in the performance of the contract work, to the maximum extent economically feasible, recycled paper and recycled PETE products as well as other recycled plastic resin products.

Â Â Â Â Â  (2) An invitation to bid or a request for proposals issued by a state contracting agency under this chapter shall include the following language: ÂVendors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document.Â

Â Â Â Â Â  (3) Each state contracting agency shall strive to meet a recycled product procurement level established by rule by the Oregon Department of Administrative Services. [2003 c.794 Â§79]

Â Â Â Â Â  279B.275 Purchase of goods containing recycled polyethylene material. The Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, shall revise its procedures and specifications for state procurement of goods containing recycled PETE, as well as other recycled plastic resins, to encourage the procurement of such goods, provided similarities in quality and price exist between recycled PETE products and products not qualifying as recycled PETE products. [2003 c.794 Â§80]

Â Â Â Â Â  279B.280 Use of recycled products when economically feasible. The Oregon Department of Administrative Services shall review and work with state agencies to develop procurement specifications that encourage the use of recycled products whenever economically feasible, if the quality of a recycled product is functionally equal to the same product manufactured with virgin resources, including but not limited to recycled paper, recycled oil and recycled PETE products. Except for specifications that have been established to preserve the public health and safety, all procurement specifications shall be established in a manner that encourages the procurement of recycled products. [2003 c.794 Â§81]

LEGAL REMEDIES

Â Â Â Â Â  279B.400 Protests and judicial review of approvals of special procurements. (1) Before seeking judicial review of the approval of a special procurement, a person must file a protest, in accordance with the rules adopted under ORS 279A.065, with the Director of the Oregon Department of Administrative Services or the local contracting agency, as applicable, and exhaust all available nonjudicial remedies. The rules adopted under ORS 279A.065 shall provide a reasonable time and manner for affected persons to protest the approval of a special procurement under ORS 279B.085.

Â Â Â Â Â  (2) The approval of a class special procurement by the director under ORS 279B.085 constitutes rulemaking and not a contested case under ORS chapter 183. Any affected person, except the state contracting agency that requested the approval or anyone representing the state contracting agency, may petition the Court of Appeals in the manner provided in ORS 183.400 to test the validity of a class special procurement approved by the director. A proceeding under ORS 183.400 does not affect the validity of a contract executed pursuant to a class special procurement before the petition is filed. Notwithstanding ORS 183.400 (1), before seeking judicial review under this subsection, a person must file a protest with the director as described in subsection (1) of this section.

Â Â Â Â Â  (3)(a) The approval of a contract-specific special procurement by the director is reviewable under ORS 183.484, but only if judicial review is sought before the contract is awarded. Otherwise, a contract awarded pursuant to the contract-specific special procurement is conclusively presumed valid and may not, in any future judicial or administrative proceeding, be challenged on the ground that the contract was awarded under an invalid special procurement.

Â Â Â Â Â  (b) Judicial review may be sought from the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency that requested the approval are located. The circuit court shall give priority on its docket and expedited review to proceedings under this subsection.

Â Â Â Â Â  (4)(a) The approval of a special procurement by a local contract review board may be challenged by filing a writ of review under ORS chapter 34, provided that all available nonjudicial remedies first have been exhausted, including protests as described in subsection (1) of this section. Notwithstanding the 60-day filing period prescribed by ORS 34.030, the approval of a special procurement is not subject to a writ of review proceeding more than 10 days after the board approves the use of the special procurement.

Â Â Â Â Â  (b) The writ of review may be filed with and is reviewable by the circuit court for the county in which the principal offices of the local contracting agency that requested the approval are located. The circuit court shall give priority on its docket and expedited review to proceedings under this subsection.

Â Â Â Â Â  (5) If timely judicial review is sought regarding the approval of a special procurement under ORS 279B.085, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods or services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the person who filed the challenge. Thereafter, after joining the prospective contractor as a party to the litigation and upon motion by the person filing the challenge, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (6) In its review, the circuit court shall give due deference to any factual contracting decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

Â Â Â Â Â  (a) If a contract has not been executed and the court rules in favor of the party that sought judicial review, and if the violation could have affected the award of the contract, the court shall remand the procurement to the contracting agency for a determination whether to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed and the court rules in favor of the party that sought judicial review, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (c) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§83; 2005 c.103 Â§8g]

Â Â Â Â Â  279B.405 Protests and judicial review of solicitations. (1) As used in this section:

Â Â Â Â Â  (a) ÂBrand nameÂ means a brand name specification as defined in ORS 279B.200.

Â Â Â Â Â  (b) ÂLegally flawedÂ means that a solicitation document contains terms or conditions that are contrary to law.

Â Â Â Â Â  (c) ÂUnnecessarily restrictiveÂ means that specifications limit competition arbitrarily, without reasonably promoting the fulfillment of the procurement needs of a contracting agency.

Â Â Â Â Â  (2)(a) A prospective bidder, proposer or offeror for a public contract solicited under ORS 279B.055, 279B.060 or 279B.085 may file a protest with the contracting agency if the prospective bidder, proposer or offeror believes that the procurement process is contrary to law or that a solicitation document is unnecessarily restrictive, is legally flawed or improperly specifies a brand name. If a prospective bidder, proposer or offeror fails to timely file such a protest, the prospective bidder, proposer or offeror may not challenge the contract on grounds under this subsection in any future legal or administrative proceeding.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a contract-specific special procurement under ORS 279B.085 may not be protested, challenged or reviewed unless the approval of the special procurement by the Director of the Oregon Department of Administrative Services or a local contract review board, as applicable, has been invalidated by a reviewing circuit court under ORS 279B.400.

Â Â Â Â Â  (3) The contracting agency, pursuant to rules adopted under ORS 279A.065, shall notify prospective bidders, proposers or offerors of the time and manner in which a protest under this section may be filed and considered. Before seeking judicial review, a prospective bidder, proposer or offeror must file a protest with the contracting agency and exhaust all available administrative remedies.

Â Â Â Â Â  (4) The contracting agency shall consider the protest if the protest is timely filed and contains the following:

Â Â Â Â Â  (a) Sufficient information to identify the solicitation that is the subject of the protest;

Â Â Â Â Â  (b) The grounds that demonstrate how the procurement process is contrary to law or how the solicitation document is unnecessarily restrictive, is legally flawed or improperly specifies a brand name;

Â Â Â Â Â  (c) Evidence or supporting documentation that supports the grounds on which the protest is based; and

Â Â Â Â Â  (d) The relief sought.

Â Â Â Â Â  (5) If the protest meets the requirements of subsection (4) of this section, the contracting agency shall consider the protest and issue a decision in writing. Otherwise, the contracting agency shall promptly notify the prospective bidder, proposer or offeror that the protest is untimely or that the protest failed to meet the requirements of subsection (4) of this section and give the reasons for the failure.

Â Â Â Â Â  (6) The contracting agency shall issue a decision on the protest in accordance with rules adopted under ORS 279A.065 no less than three business days before bids, proposals or offers are due, unless a written determination is made by the agency that circumstances exist that require a shorter time limit.

Â Â Â Â Â  (7) A decision of a contracting agency on a protest under this section, including a protest of a special procurement, is subject to judicial review only if the suit or writ of review is filed before the opening of bids, proposals or offers.

Â Â Â Â Â  (8)(a) A decision of a state contracting agency on a protest under this section is reviewable by the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency are located.

Â Â Â Â Â  (b) A decision of a local contracting agency on a protest under this section is reviewable by the circuit court for the county in which the principal offices of the local contracting agency are located.

Â Â Â Â Â  (9) If judicial review of a contracting agencyÂs decision on a protest under this section is sought, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the prospective bidder, proposer or offeror that filed the protest. Thereafter, after joining the contractor as a party to the litigation and upon motion from the person filing the protest, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (10) In its review, the court shall give due deference to any factual decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

Â Â Â Â Â  (a) If a contract has not been executed and the court rules in favor of the party that sought judicial review, the court shall remand the procurement process to the contracting agency for a determination of whether and how to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (c) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§84]

Â Â Â Â Â  279B.410 Protests of contract award. (1) A bidder or proposer may protest the award of a public contract or a notice of intent to award a public contract, whichever occurs first, if:

Â Â Â Â Â  (a) The bidder or proposer is adversely affected because the bidder or proposer would be eligible to be awarded the public contract in the event that the protest were successful; and

Â Â Â Â Â  (b) The reason for the protest is that:

Â Â Â Â Â  (A) All lower bids or higher ranked proposals are nonresponsive;

Â Â Â Â Â  (B) The contracting agency has failed to conduct the evaluation of proposals in accordance with the criteria or processes described in the solicitation materials;

Â Â Â Â Â  (C) The contracting agency has abused its discretion in rejecting the protestorÂs bid or proposal as nonresponsive; or

Â Â Â Â Â  (D) The contracting agencyÂs evaluation of bids or proposals or the contracting agencyÂs subsequent determination of award is otherwise in violation of this chapter or ORS chapter 279A.

Â Â Â Â Â  (2) The bidder or proposer shall submit the protest to the contracting agency in writing and shall specify the grounds for the protest to be considered by the contracting agency.

Â Â Â Â Â  (3) The rules adopted under ORS 279A.065 shall establish a reasonable time and manner for protests to be submitted. The contracting agency may not consider late protests.

Â Â Â Â Â  (4) The contracting agency shall consider and respond in writing to a protest in a timely manner. After the contracting agency issues the response, the bidder or proposer may seek judicial review in the manner provided in ORS 279B.415. [2003 c.794 Â§85]

Â Â Â Â Â  279B.415 Judicial review of protests of contract award. (1) As used in this section, ÂbidderÂ includes a person who submits a proposal to a public contracting agency pursuant to a request for proposals.

Â Â Â Â Â  (2) A decision by a state contracting agency on a protest of a contract award is reviewable by the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency are located. A decision by a local contracting agency on a protest of a contract award is reviewable by the circuit court for the county in which the principal offices of the local contracting agency are located.

Â Â Â Â Â  (3) To obtain review, a complainant shall file a complaint with the court before the contract that is the subject of the protest is approved by the Attorney General, if required by ORS 291.047, and executed by the contracting agency. In the complaint, the complainant shall state the nature of the complainantÂs interest, the facts showing how the complainant is adversely affected or aggrieved by the contracting agencyÂs decision and the basis upon which the decision should be reversed or remanded. The complainant shall join as parties all bidders that would be in line for an award of the contract ahead of the complainant. If injunctive relief is sought, the court may require the person seeking a stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in execution of the contract.

Â Â Â Â Â  (4) When judicial review is sought, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the complainant. Thereafter, upon motion from the complainant, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (5) The court shall review the matter without a jury and shall consider only those grounds the complainant raised in the protest to the contracting agency.

Â Â Â Â Â  (6) The court shall remand the matter to the contracting agency for a further decision if:

Â Â Â Â Â  (a) Substantial evidence does not exist to support the contracting agencyÂs decision. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding;

Â Â Â Â Â  (b) The contracting agencyÂs decision was outside the range of discretion delegated to the contracting agency by law;

Â Â Â Â Â  (c) The decision was inconsistent with a contracting agency rule, an officially stated contracting agency position or an officially stated prior contracting agency practice, if the inconsistency is not explained by the contracting agency; or

Â Â Â Â Â  (d) The decision was in violation of a constitutional or statutory provision.

Â Â Â Â Â  (7)(a) In addition to remanding the decision to the contracting agency, the court may order such ancillary relief, such as the cost of bid preparation, as the court finds necessary to redress the effects of official action wrongfully taken or withheld. Ancillary relief does not include the award of a contract to the complainant or the award of lost profits or other damages.

Â Â Â Â Â  (b) If a contract has not been executed and the court rules in favor of the complainant, the court shall remand the matter to the contracting agency for a determination whether to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (c) If a contract has been executed, in addition to the relief provided for in paragraph (a) of this subsection, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (d) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§86]

Â Â Â Â Â  279B.420 Judicial review of other violations. (1) Any violation of ORS chapter 279A by a contracting agency for which no judicial remedy is otherwise provided by ORS chapter 279A, 279B or 279C is subject to judicial review only as provided in this section.

Â Â Â Â Â  (2) Any violation of this chapter, except ORS 279B.270, 279B.275, 279B.280 and 279B.400 to 279B.425, by a contracting agency for which no judicial remedy is otherwise provided by this chapter or ORS chapter 279A is subject to judicial review only as provided in this section.

Â Â Â Â Â  (3) Judicial review is available under this section only if:

Â Â Â Â Â  (a) A public contract is about to be awarded or has been awarded;

Â Â Â Â Â  (b) An alleged violation of this chapter or ORS chapter 279A, except ORS 279B.270, 279B.275, 279B.280 and 279B.400 to 279B.425, occurred in the procurement process for the public contract and that violation resulted in or will result in the unlawful award of a contract or the unlawful failure to award the contract;

Â Â Â Â Â  (c) The alleged violation deprived the person seeking judicial review of the award of the contract or deprived the person of the opportunity to compete for the award of the contract;

Â Â Â Â Â  (d) The person seeking judicial review would have been qualified to receive the award of the contract under ORS 279B.110;

Â Â Â Â Â  (e) The person seeking judicial review gave written notice describing the alleged violation to the contracting agency no later than 10 days after the date on which the alleged violation occurred and in no event more than 10 days after the date of execution of the contract;

Â Â Â Â Â  (f) The person seeking judicial review has exhausted all administrative remedies provided by the contracting agency; and

Â Â Â Â Â  (g)(A) In the case of an alleged violation of ORS chapter 279A, the alleged violation is one for which no judicial review is provided by any other section of ORS chapter 279A, 279B or 279C; or

Â Â Â Â Â  (B) In the case of an alleged violation of this chapter, except ORS 279B.270, 279B.275, 279B.280 and 279B.400 to 279B.425, the alleged violation is one for which no judicial review is provided by any other section of this chapter or ORS chapter 279A.

Â Â Â Â Â  (4) An alleged violation committed by a state contracting agency is reviewable under ORS 183.484 by the Circuit Court for Marion County or the circuit court for the county in which the principal offices of the state contracting agency are located.

Â Â Â Â Â  (5) An alleged violation committed by a local contracting agency is reviewable through a writ of review under ORS chapter 34 by the circuit court for the county in which the principal offices of the local contracting agency are located.

Â Â Â Â Â  (6) If the notice required under subsection (3)(e) of this section is given and timely judicial review is sought under this section, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth in writing the reasons for the determination and immediately provide them to the person who filed the challenge. Thereafter, after joining the prospective contractor as a party to the litigation and upon motion by the person filing the challenge, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (7) In its review, the circuit court shall give due deference to any factual contracting decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

Â Â Â Â Â  (a) If a contract has not been executed and the court rules in favor of the person that sought judicial review, and if the violation could have affected the award of the contract, the court shall remand the procurement to the contracting agency for a determination whether to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed and the court rules in favor of the person that sought judicial review, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (c) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§86a]

Â Â Â Â Â  279B.425 Review of prequalification and debarment decisions. (1) The procedure for appeal from the denial, revocation or revision of a prequalification under ORS 279B.125, or from a debarment under ORS 279B.130, shall be in accordance with this section and is not subject to ORS chapter 183 except when specifically provided by this section.

Â Â Â Â Â  (2) Upon receipt of a notice from a contracting agency of a prequalification decision under ORS 279B.125 or of a decision to debar under ORS 279B.130, a prospective bidder or proposer that wishes to appeal the decision shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer appeals the decision as provided in this section.

Â Â Â Â Â  (3) Immediately upon receipt of the prospective bidderÂs or proposerÂs notice of appeal, the contracting agency shall:

Â Â Â Â Â  (a) If the contracting agency is a state contracting agency, notify the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (b) If the contracting agency is a local contracting agency, notify the appropriate local contract review board.

Â Â Â Â Â  (4) Upon the receipt of notice from the contracting agency under subsection (3) of this section, the director or board shall promptly notify the person appealing and the contracting agency of the time and place of the hearing. The director or board shall conduct the hearing and decide the appeal within 30 days after receiving the notice from the contracting agency. The director or board shall set forth in writing the reasons for the hearing decision.

Â Â Â Â Â  (5) At the hearing the director or board shall consider de novo the notice of denial, revocation or revision of a prequalification or the notice of debarment, the standards of responsibility listed in ORS 279B.110 (2) on which the contracting agency based the denial, revocation or revision of the prequalification or the reasons listed in ORS 279B.130 (2) on which the contracting agency based the debarment, and any evidence provided by the parties. In all other respects, a hearing before the director shall be conducted in the same manner as a contested case under ORS 183.415 (3) to (6) and (9), 183.425, 183.440, 183.450 and 183.452. Hearings before a board shall be conducted under rules of procedure adopted by the board.

Â Â Â Â Â  (6) The director or board may allocate the directorÂs or boardÂs costs for the hearing between the person appealing and the contracting agency whose prequalification or debarment decision is being appealed. The allocation shall be based upon facts found by the director or board and stated in the final order that, in the directorÂs or boardÂs opinion, warrant such allocation of costs. If the final order does not allocate the costs for the hearing, the costs shall be paid as follows:

Â Â Â Â Â  (a) If the decision to deny, revoke or revise a prequalification of a person as a bidder or the decision to debar a person is upheld, the costs shall be paid by the person appealing the decision.

Â Â Â Â Â  (b) If the decision to deny, revoke or revise a prequalification of a person as a bidder or the decision to debar a person is reversed, the costs shall be paid by the contracting agency whose prequalification or debarment decision is the subject of the appeal.

Â Â Â Â Â  (7) A decision of the director or board may be reviewed only upon a petition, filed within 15 days after the date of the decision, in the circuit court of the county in which the director or board has its principal office. The circuit court shall reverse or modify the decision only if it finds:

Â Â Â Â Â  (a) The decision was obtained through corruption, fraud or undue means;

Â Â Â Â Â  (b) There was evident partiality or corruption that operated to the substantial prejudice of the petitioner on the part of the director or board or any of the boardÂs members; or

Â Â Â Â Â  (c) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the decision, and the miscalculation or mistake operated to the substantial prejudice of the petitioner.

Â Â Â Â Â  (8) The procedure provided in this section is the exclusive means of judicial review of the decision of the director or board. The judicial review provisions of ORS 183.480 and writs of review and mandamus as provided in ORS chapter 34, and other legal, declaratory and injunctive remedies, are not available.

Â Â Â Â Â  (9) The circuit court may stay the letting of the contract that is the subject of the petition in the same manner as a suit in equity. When the court determines that there has been an improper debarment or denial, revocation or revision of a prequalification and the contract has been let, the court may proceed to take evidence to determine the damages, if any, suffered by the petitioner and may award such damages as the court may find as a judgment against the director or board. The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§87]

_______________



Chapter 279c

Chapter 279C Â Public Contracting - Public Improvements and Related Contracts

2005 EDITION

PUBLIC CONTRACTING - PUBLIC IMPROVEMENTS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

279C.005Â  Definitions

279C.010Â  Applicability

ARCHITECTURAL, ENGINEERING, LAND SURVEYING AND RELATED SERVICES

279C.100Â  Definitions for ORS 279C.100 to 279C.125

279C.105Â  Contracts for architectural, engineering, land surveying and related services; procedures

279C.110Â  Selection procedure for architects, engineers and land surveyors; compensation; applicability

279C.115Â  Direct contracts for services of architects, engineers and land surveyors

279C.120Â  Selection procedure for related services

279C.125Â  Architectural, engineering and land surveying services selection process for local government public improvements procured through state agency; rules

PROCUREMENT OF CONSTRUCTION SERVICES

(General Policies)

279C.300Â  Policy on competition

279C.305Â  Least-cost policy for public improvements; costs estimates in budget process; use of agency forces; record of costs

279C.310Â  Limitation on contracting agency constructing public improvement

279C.315Â  Waiver of damages for unreasonable delay by contracting agency against public policy

279C.320Â  Contracts for construction other than public improvements

279C.325Â  Limitation on contracting agency awarding contract to nonresident education service district

(Competitive Bidding; Contract Specifications; Exceptions; Exemptions)

279C.330Â  ÂFindingsÂ defined

279C.335Â  Competitive bidding; exceptions; exemptions

279C.340Â  Contract negotiations

279C.345Â  Specifications for contracts; exemptions

279C.350Â  Exemption procedure; appeal

279C.355Â  Evaluation of public improvement projects not contracted by competitive bidding

(Solicitation; Contract Award; Rejection)

279C.360Â  Requirement for public improvement advertisements

279C.365Â  Requirements for solicitation documents and bids and proposals

279C.370Â  First-tier subcontractor disclosure

279C.375Â  Award of contract; bonds

279C.380Â  Performance bond; payment bond; waiver of bonds in case of emergency

279C.385Â  Return or retention of bid security

279C.390Â  Exemption of contracts from bid security and bonds

279C.395Â  Rejection of bids

(Competitive Proposals)

279C.400Â  Competitive proposals; procedure

279C.405Â  Requirements for requests for proposals

279C.410Â  Receipt of proposals; evaluation and award

(Temporary provisions relating to competitive quotes are compiled as notes following ORS 279C.410)

(Prequalification and Disqualification)

279C.430Â  Prequalification of bidders

279C.435Â  Effect of prequalification by Department of Transportation or Oregon Department of Administrative Services

279C.440Â  Disqualification from consideration for award of contracts

279C.445Â  Appeal of disqualification

279C.450Â  Appeal procedure for prequalification and disqualification decisions; hearing; costs; judicial review

(Remedies)

279C.460Â  Suit by or on behalf of adversely affected bidder or proposer; exception for personal services contract

279C.465Â  Action against successful bidder; amount of damages; when action to be commenced; defenses

279C.470Â  Compensation for contractor on contract declared void by court; exceptions; applicability

CONSTRUCTION CONTRACTS GENERALLY

(Required Contract Conditions)

279C.500Â  ÂPersonÂ defined

279C.505Â  Conditions concerning payment, contributions, liens, withholding, drug testing

279C.510Â  Demolition contracts to require material salvage; lawn and landscape maintenance contracts to require composting or mulching

279C.515Â  Conditions concerning payment of claims by public officers, payment to persons furnishing labor or materials and complaints

279C.520Â  Condition concerning hours of labor

279C.525Â  Provisions concerning environmental and natural resources laws; remedies

279C.530Â  Condition concerning payment for medical care and providing workersÂ compensation

279C.535Â  Condition concerning steel material; rules

(Hours of Labor)

279C.540Â  Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules

279C.545Â  Time limitation on claim for overtime; posting of circular by contractor

(Retainage and Payments)

279C.550Â  ÂRetainageÂ defined

279C.555Â  Withholding of retainage

279C.560Â  Form of retainage

279C.565Â  Limitation on retainage requirements

279C.570Â  Prompt payment policy; progress payments; retainage; interest; exception; settlement of compensation disputes

(Subcontractors)

279C.580Â  ContractorÂs relations with subcontractors

279C.585Â  Authority to substitute undisclosed first-tier subcontractor; circumstances; rules

279C.590Â  Complaint process for substitutions of subcontractors; civil penalties

(Action on Payment Bonds and Public Works Bonds)

279C.600Â  Right of action on payment bond or public works bond of contractor or subcontractor; notice of claim

279C.605Â  Notice of claim

279C.610Â  Action on contractorÂs public works bond or payment bond; time limitation

279C.615Â  Preference for labor and material liens

279C.620Â  Rights of person providing medical care to employees of contractor

279C.625Â  Joint liability when payment bond not executed

(Termination of Contract for Public Interest Reasons)

279C.650Â  ÂLabor disputeÂ defined

279C.655Â  Extension and compensation when work suspended

279C.660Â  Compensation when contract terminated due to public interest

279C.665Â  Contractual provisions for compensation when contract terminated due to public interest

279C.670Â  Application of ORS 279C.650 to 279C.670

PREVAILING WAGE RATE

279C.800Â  Definitions for ORS 279C.800 to 279C.870

279C.805Â  Policy

279C.810Â  Exemptions; rules

279C.815Â  Determination of prevailing rates of wage; providing information to commissioner

279C.820Â  Advisory committee to assist commissioner

279C.825Â  Fees; rules

279C.830Â  Contractual provisions regarding prevailing rates of wage, fee for administration of law and public works bond

279C.835Â  Notifying commissioner of public works contract

279C.836Â  Public works bond; rules

279C.838Â  Applicability of state and federal rates of wage

279C.840Â  Payment of prevailing rate of wage; posting of rates and fringe benefit plan provisions

279C.845Â  Certified statements regarding payment of prevailing rates of wage; retainage

279C.850Â  Inspection to determine whether prevailing rate of wage being paid; civil action for failure to pay prevailing rate of wage or overtime

279C.855Â  Liability for violations

279C.860Â  Ineligibility for public works contracts for failure to pay or post notice of prevailing rates of wage; certified payroll reports to commissioner

279C.865Â  Civil penalties

279C.870Â  Civil action to enforce payment of prevailing rates of wage

GENERAL PROVISIONS

Â Â Â Â Â  279C.005 Definitions. ORS 279A.010 (1) contains general definitions applicable throughout this chapter. [2003 c.794 Â§88]

Â Â Â Â Â  279C.010 Applicability. Except as provided in ORS 279C.320, public contracting under this chapter is subject to ORS chapter 279A, but not ORS chapter 279B. [2003 c.794 Â§88a; 2005 c.103 Â§9]

ARCHITECTURAL, ENGINEERING, LAND SURVEYING AND RELATED SERVICES

Â Â Â Â Â  279C.100 Definitions for ORS 279C.100 to 279C.125. As used in ORS 279C.100 to 279C.125:

Â Â Â Â Â  (1) ÂArchitectÂ means a person who is registered and holds a valid certificate in the practice of architecture in the State of Oregon, as provided under ORS 671.010 to 671.220, and includes without limitation the terms Âarchitect,Â Âlicensed architectÂ and Âregistered architect.Â

Â Â Â Â Â  (2) ÂArchitectural, engineering and land surveying servicesÂ means professional services that are required to be performed by an architect, engineer or land surveyor.

Â Â Â Â Â  (3) ÂEngineerÂ means a person who is registered and holds a valid certificate in the practice of engineering in the State of Oregon, as provided under ORS 672.002 to 672.325, and includes all terms listed in ORS 672.002 (2).

Â Â Â Â Â  (4) ÂLand surveyorÂ means a person who is registered and holds a valid certificate in the practice of land surveying in the State of Oregon, as provided under ORS 672.002 to 672.325, and includes all terms listed in ORS 672.002 (5).

Â Â Â Â Â  (5) ÂPersonal servicesÂ means the services of a person or persons that are designated by a state contracting agency with procurement authority under ORS 279A.050 or a local contract review board as personal services. ÂPersonal servicesÂ includes architectural, engineering and land surveying services procured under ORS 279C.105 or 279C.110 and related services procured under ORS 279C.120.

Â Â Â Â Â  (6) ÂRelated servicesÂ means personal services, other than architectural, engineering and land surveying services, that are related to the planning, design, engineering or oversight of public improvement projects or components thereof, including but not limited to landscape architectural services, facilities planning services, energy planning services, space planning services, environmental impact studies, hazardous substances or hazardous waste or toxic substances testing services, wetland delineation studies, wetland mitigation studies, Native American studies, historical research services, endangered species studies, rare plant studies, biological services, archaeological services, cost estimating services, appraising services, material testing services, mechanical system balancing services, commissioning services, project management services, construction management services and ownerÂs representative services or land-use planning services. [2003 c.794 Â§89; 2005 c.103 Â§10; 2005 c.445 Â§12]

Â Â Â Â Â  279C.105 Contracts for architectural, engineering, land surveying and related services; procedures. (1) Except as provided in ORS 279A.140, contracting agencies may enter into contracts for architectural, engineering and land surveying services and related services. The Oregon Department of Administrative Services shall enter into contracts for architectural, engineering and land surveying services and related services on behalf of state contracting agencies that are subject to ORS 279A.140. The provisions of this section do not relieve the contracting agency of the duty to comply with ORS 279A.140, any other law applicable to state contracting agencies, or any applicable city or county charter provisions. Each contracting agency authorized to enter into contracts for architectural, engineering and land surveying services and related services shall adopt procedures for the screening and selection of persons to perform those services under ORS 279C.110 or 279C.120.

Â Â Â Â Â  (2) A state contracting agency with procurement authority under ORS 279A.050 or a local contract review board by ordinance, resolution, administrative rule or other regulation may designate certain personal services contracts or classes of personal services contracts as contracts for architectural, engineering and land surveying services or related services. [2003 c.794 Â§90; 2005 c.103 Â§11]

Â Â Â Â Â  279C.110 Selection procedure for architects, engineers and land surveyors; compensation; applicability. (1) A state contracting agency shall select consultants to provide architectural, engineering or land surveying services on the basis of qualifications for the type of professional service required. A state contracting agency may solicit or use pricing policies and proposals or other pricing information to determine consultant compensation only after the agency has selected a candidate pursuant to subsection (3) of this section.

Â Â Â Â Â  (2) This section applies only if the architectural, engineering or land surveying services contract is issued by a state contracting agency and does not apply to any such contract issued by a local contracting agency unless the following conditions apply:

Â Â Â Â Â  (a) The local contracting agency receives moneys from the State Highway Fund under ORS 366.762 or 366.800 or a grant or loan from the state that will be used to pay for any portion of the design and construction of the project;

Â Â Â Â Â  (b) The total amount of any grants, loans or moneys from the State Highway Fund and from the state for the project exceeds 10 percent of the value of the project; and

Â Â Â Â Â  (c) The value of the project exceeds $900,000.

Â Â Â Â Â  (3) Subject to the requirements of subsections (1) and (2) of this section, the procedures that a contracting agency creates for the screening and selection of consultants and the selection of a candidate under this section shall be within the sole discretion of the contracting agency and may be adjusted to accommodate the contracting agencyÂs scope, schedule and budget objectives for a particular project. Adjustments to accommodate a contracting agencyÂs objectives may include provision for the direct appointment of a consultant if the value of the project does not exceed a threshold amount as determined by the contracting agency. Screening and selection procedures may include a consideration of each candidateÂs:

Â Â Â Â Â  (a) Specialized experience, capabilities and technical competence that may be demonstrated by the proposed approach and methodology to meet the project requirements;

Â Â Â Â Â  (b) Resources available to perform the work and the proportion of the candidate staffÂs time that would be spent on the project, including any specialized services, within the applicable time limits;

Â Â Â Â Â  (c) Record of past performance, including but not limited to price and cost data from previous projects, quality of work, ability to meet schedules, cost control and contract administration;

Â Â Â Â Â  (d) Ownership status and employment practices regarding minority, women and emerging small businesses or historically underutilized businesses;

Â Â Â Â Â  (e) Availability to the project locale;

Â Â Â Â Â  (f) Familiarity with the project locale; and

Â Â Â Â Â  (g) Proposed project management techniques.

Â Â Â Â Â  (4) If the screening and selection procedures created by a contracting agency under subsection (3) of this section result in the determination by the contracting agency that two or more candidates are equally qualified, the contracting agency may select a candidate through any process adopted by the contracting agency.

Â Â Â Â Â  (5) The contracting agency and the selected candidate shall mutually discuss and refine the scope of services for the project and shall negotiate conditions, including but not limited to compensation level and performance schedule, based on the scope of services. The compensation level paid must be reasonable and fair to the contracting agency as determined solely by the contracting agency. Authority to negotiate a contract under this section does not supersede any provision of ORS 279A.140 or 279C.520.

Â Â Â Â Â  (6) If the contracting agency and the selected candidate are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the contracting agency, the contracting agency shall, either orally or in writing, formally terminate negotiations with the selected candidate. The contracting agency may then negotiate with another candidate. The negotiation process may continue in this manner through successive candidates until an agreement is reached or the contracting agency terminates the consultant contracting process.

Â Â Â Â Â  (7) It is the goal of this state to promote a sustainable economy in the rural areas of the state. In order to monitor progress toward this goal, a state contracting agency to which this section applies shall keep a record of the locations for the architectural, engineering and land surveying services contracts and related services contracts to be performed throughout the state, the locations of the selected consultants and the direct expenses on each contract. This record shall include the total number of contracts over a 10-year period for each consultant firm. The record of direct expenses shall include all personnel travel expenses as a separate and identifiable expense on the contract. Upon request, the state contracting agency shall make these records available to the public. [2003 c.794 Â§91; 2003 c.794 Â§92; 2005 c.509 Â§Â§1,3]

Â Â Â Â Â  279C.115 Direct contracts for services of architects, engineers and land surveyors. (1) As used in this section, ÂconsultantÂ means an architect, engineer or land surveyor.

Â Â Â Â Â  (2) A local contracting agency may enter into an architectural, engineering or land surveying services contract directly with a consultant if the project described in the contract consists of work that has been substantially described, planned or otherwise previously studied or rendered in an earlier contract with the consultant that was awarded under rules adopted under ORS 279A.065 and the new contract is a continuation of that project.

Â Â Â Â Â  (3) A local contracting agency may adopt criteria for determining when this section applies to an architectural, engineering or land surveying services contract. [2003 c.794 Â§94]

Â Â Â Â Â  279C.120 Selection procedure for related services. (1) A contracting agency may select consultants to perform related services:

Â Â Â Â Â  (a) In accordance with screening and selection procedures adopted under ORS 279C.105;

Â Â Â Â Â  (b) On the basis of the qualifications of the consultants for the types of related services required, under the requirements of ORS 279C.110; or

Â Â Â Â Â  (c) On the basis of price competition, price and performance evaluations, an evaluation of the capabilities of bidders to perform the needed related services or an evaluation of the capabilities of the bidders to perform the needed related services followed by negotiations between the parties on the price for those related services.

Â Â Â Â Â  (2) Subject to the requirements of subsection (1) of this section, the procedures that a contracting agency adopts for the screening and selection of consultants and the selection of a candidate under this section is within the sole discretion of the contracting agency and may be adjusted to accommodate the contracting agencyÂs scope, schedule and budget objectives for a particular project. Adjustments to accommodate a contracting agencyÂs objectives may include provision for the direct appointment of a consultant if the value of the project does not exceed a threshold amount as determined by the contracting agency. [2003 c.794 Â§95]

Â Â Â Â Â  279C.125 Architectural, engineering and land surveying services selection process for local government public improvements procured through state agency; rules. (1) The Department of Transportation, the Oregon Department of Administrative Services or any other state contracting agency shall adopt rules establishing a two-tiered selection process for contracts with architects, engineers and land surveyors to perform personal services contracts. The selection process shall apply only if:

Â Â Â Â Â  (a) A public improvement is owned and maintained by a local government; and

Â Â Â Â Â  (b) The Department of Transportation, the Oregon Department of Administrative Services or another state contracting agency will serve as the lead state contracting agency and will execute personal services contracts with architects, engineers and land surveyors for work on the public improvement project.

Â Â Â Â Â  (2) The selection process required by subsection (1) of this section must require the lead state contracting agency to select no fewer than the three most qualified consultants when feasible in accordance with ORS 279C.110.

Â Â Â Â Â  (3) The local government is responsible for the final selection of the consultant from the list of qualified consultants selected by the lead state contracting agency or through an alternative process adopted by the local government.

Â Â Â Â Â  (4) Nothing in this section applies to the selection process used by a local contracting agency when the contracting agency executes a contract directly with architects, engineers or land surveyors. [2003 c.794 Â§96]

PROCUREMENT OF CONSTRUCTION SERVICES

(General Policies)

Â Â Â Â Â  279C.300 Policy on competition. It is the policy of the State of Oregon that public improvement contracts awarded under this chapter must be based on competitive bidding, except as otherwise specifically provided in ORS 279C.335 for exceptions and formal exemptions from competitive bidding requirements. [2003 c.794 Â§97]

Â Â Â Â Â  279C.305 Least-cost policy for public improvements; costs estimates in budget process; use of agency forces; record of costs. (1) It is the policy of the State of Oregon that contracting agencies shall make every effort to construct public improvements at the least cost to the contracting agency.

Â Â Â Â Â  (2) Not less than 30 days prior to adoption of the contracting agencyÂs budget for the subsequent budget period, each contracting agency shall prepare and file with the Commissioner of the Bureau of Labor and Industries a list of every public improvement known to the contracting agency that the contracting agency plans to fund in the budget period, identifying each improvement by name and estimating the total on-site construction costs. The list shall also contain a statement as to whether the contracting agency intends to perform the construction through a private contractor. If the contracting agency intends to perform construction work using the contracting agencyÂs own equipment and personnel on a project estimated to cost more than $125,000, the contracting agency shall also show that the contracting agencyÂs decision conforms to the policy stated in subsection (1) of this section. The list is a public record and may be revised periodically by the agency.

Â Â Â Â Â  (3) Before a contracting agency constructs a public improvement with its own equipment or personnel:

Â Â Â Â Â  (a) If the estimated cost exceeds $125,000, the contracting agency shall prepare adequate plans and specifications and the estimated unit cost of each classification of work. The estimated cost of the work must include a reasonable allowance for the cost, including investment cost, of any equipment used. As used in this paragraph, ÂadequateÂ means sufficient to control the performance of the work and to ensure satisfactory quality of construction by the contracting agency personnel.

Â Â Â Â Â  (b) The contracting agency shall cause to be kept and preserved a full, true and accurate account of the costs of performing the work, including all engineering and administrative expenses and the cost, including investment costs, of any equipment used. The final account of the costs is a public record.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to a contracting agency when the public improvement is to be used for the distribution or transmission of electric power.

Â Â Â Â Â  (5) For purposes of this section, resurfacing of highways, roads or streets at a depth of two or more inches and at an estimated cost that exceeds $125,000 is a public improvement. [2003 c.794 Â§98]

Â Â Â Â Â  279C.310 Limitation on contracting agency constructing public improvement. If a contracting agency fails to adopt and apply a cost accounting system that substantially complies with the model cost accounting guidelines developed by the Oregon Department of Administrative Services pursuant to section 3, chapter 869, Oregon Laws 1979, as determined by an accountant qualified to perform audits required by ORS 297.210 and 297.405 to 297.555 (Municipal Audit Law), the contracting agency may not construct a public improvement with the contracting agencyÂs own equipment or personnel if the cost exceeds $5,000. [2003 c.794 Â§99]

Â Â Â Â Â  279C.315 Waiver of damages for unreasonable delay by contracting agency against public policy. (1) Any clause in a public improvement contract that purports to waive, release or extinguish the rights of a contractor to damages or an equitable adjustment arising out of unreasonable delay in performing the contract, if the delay is caused by acts or omissions of the contracting agency or persons acting therefor, is against public policy and is void and unenforceable.

Â Â Â Â Â  (2) Subsection (1) of this section is not intended to render void any contract provision that:

Â Â Â Â Â  (a) Requires notice of any delay;

Â Â Â Â Â  (b) Provides for arbitration or other procedures for settlement of contract disputes; or

Â Â Â Â Â  (c) Provides for reasonable liquidated damages. [2003 c.794 Â§100]

Â Â Â Â Â  279C.320 Contracts for construction other than public improvements. (1) Contracting agencies shall enter into contracts for minor alteration, ordinary repair or maintenance of public improvements, as well as any other construction contract that is not defined as a public improvement under ORS 279A.010, in accordance with the provisions of ORS chapter 279B. This subsection does not apply to emergency contracts regulated under ORS 279C.335.

Â Â Â Â Â  (2) Nothing in this section relieves contracting agencies or contractors of any other relevant requirements under this chapter, including payment of prevailing wage rates when applicable.

Â Â Â Â Â  (3) When construction services are not considered to be a public improvement under this chapter because no funds of a public agency are directly or indirectly used, except for participation that is incidental or related primarily to project design or inspection, the benefiting public body may nonetheless condition acceptance of the services on receipt of such protections as the public body considers to be in the public interest, including a performance bond, a payment bond and appropriate insurance. [2003 c.794 Â§101]

Â Â Â Â Â  279C.325 Limitation on contracting agency awarding contract to nonresident education service district. A contracting agency may not award a public improvement contract, a contract for a public works, as defined in ORS 279C.800, or a contract for personal services, as defined in ORS 279C.100, to a nonresident bidder, as defined in ORS 279A.120, that is an education service district. [2005 c.413 Â§2]

(Competitive Bidding; Contract Specifications; Exceptions; Exemptions)

Â Â Â Â Â  279C.330 ÂFindingsÂ defined. As used in ORS 279C.335, 279C.345 and 279C.350, ÂfindingsÂ means the justification for a contracting agency conclusion that includes, but is not limited to, information regarding:

Â Â Â Â Â  (1) Operational, budget and financial data;

Â Â Â Â Â  (2) Public benefits;

Â Â Â Â Â  (3) Value engineering;

Â Â Â Â Â  (4) Specialized expertise required;

Â Â Â Â Â  (5) Public safety;

Â Â Â Â Â  (6) Market conditions;

Â Â Â Â Â  (7) Technical complexity; and

Â Â Â Â Â  (8) Funding sources. [2003 c.794 Â§102]

Â Â Â Â Â  279C.335 Competitive bidding; exceptions; exemptions. (1) All public improvement contracts shall be based upon competitive bids except:

Â Â Â Â Â  (a) Contracts made with qualified nonprofit agencies providing employment opportunities for disabled individuals under ORS 279.835 to 279.855.

Â Â Â Â Â  (b) A public improvement contract exempt under subsection (2) of this section.

Â Â Â Â Â  (c) A public improvement contract with a value of less than $5,000.

Â Â Â Â Â  (d) A contract not to exceed $100,000, or not to exceed $50,000 in the case of a contract for a highway, bridge or other transportation project, made under procedures for competitive quotes in sections 132 and 133, chapter 794, Oregon Laws 2003.

Â Â Â Â Â  (e) Contracts for repair, maintenance, improvement or protection of property obtained by the Department of VeteransÂ Affairs under ORS 407.135 and 407.145 (1).

Â Â Â Â Â  (f) Energy savings performance contracts entered into in accordance with rules of procedure adopted under ORS 279A.065.

Â Â Â Â Â  (g) A public improvement contract awarded under subsection (6) of this section in response to an emergency.

Â Â Â Â Â  (2) Subject to subsection (4)(b) of this section, the Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt a public improvement contract or a class of public improvement contracts from the competitive bidding requirements of subsection (1) of this section upon approval of the following findings submitted by the contracting agency seeking the exemption:

Â Â Â Â Â  (a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts; and

Â Â Â Â Â  (b) The awarding of public improvement contracts under the exemption will result in substantial cost savings to the contracting agency or, if the contracts are for public improvements described in ORS 279A.050 (3)(b), to the contracting agency or the public. In making the finding, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board may consider the type, cost and amount of the contract, the number of persons available to bid and such other factors as may be deemed appropriate.

Â Â Â Â Â  (3) In making findings to support an exemption for a class of public improvement contracts, the contracting agency shall clearly identify the class using the classÂs defining characteristics. Those characteristics shall include some combination of project descriptions or locations, time periods, contract values, methods of procurement or other factors that distinguish the limited and related class of public improvement contracts from the contracting agencyÂs overall construction program. The contracting agency may not identify a class solely by funding source, such as a particular bond fund, or by the method of procurement, but shall identify the class using characteristics that reasonably relate to the exemption criteria set forth in subsection (2) of this section.

Â Â Â Â Â  (4) In granting exemptions under subsection (2) of this section, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board shall:

Â Â Â Â Â  (a) When appropriate, direct the use of alternate contracting methods that take account of market realities and modern practices and are consistent with the public policy of encouraging competition.

Â Â Â Â Â  (b) Require and approve or disapprove written findings by the contracting agency that support the awarding of a particular public improvement contract or a class of public improvement contracts, without the competitive bidding requirement of subsection (1) of this section. The findings must show that the exemption of a contract or class of contracts complies with the requirements of subsection (2) of this section.

Â Â Â Â Â  (5)(a) Before final adoption of the findings required by subsection (2) of this section exempting a public improvement contract or a class of public improvement contracts from the requirement of competitive bidding, a contracting agency shall hold a public hearing.

Â Â Â Â Â  (b) Notification of the public hearing shall be published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing.

Â Â Â Â Â  (c) The notice shall state that the public hearing is for the purpose of taking comments on the contracting agencyÂs draft findings for an exemption from the competitive bidding requirement. At the time of the notice, copies of the draft findings shall be made available to the public. At the option of the contracting agency, the notice may describe the process by which the findings are finally adopted and may indicate the opportunity for any further public comment.

Â Â Â Â Â  (d) At the public hearing, the contracting agency shall offer an opportunity for any interested party to appear and present comment.

Â Â Â Â Â  (e) If a contracting agency is required to act promptly due to circumstances beyond the contracting agencyÂs control that do not constitute an emergency, notification of the public hearing may be published simultaneously with the contracting agencyÂs solicitation of contractors for the alternative public contracting method, as long as responses to the solicitation are due at least five days after the meeting and approval of the findings.

Â Â Â Â Â  (6) After declaring that an emergency exists in accordance with rules adopted under ORS 279A.065, a contracting agency may award a public improvement contract in response to the emergency without using a competitive solicitation.

Â Â Â Â Â  (7) A public improvement contract awarded under the competitive bidding requirement of subsection (1) of this section may be amended only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (8) Public improvement contracts excepted from competitive bid requirements under subsection (1)(a), (c), (d), (e), (f) or (g) of this section are not subject to the exemption requirements of subsection (2) of this section. [2003 c.794 Â§103; 2005 c.103 Â§12; 2005 c.625 Â§58]

Â Â Â Â Â  Note 1: The amendments to 279C.335 by section 104, chapter 794, Oregon Laws 2003, become operative July 1, 2009. See section 105, chapter 794, Oregon Laws 2003, as amended by section 19, chapter 103, Oregon Laws 2005. The text that is operative from July 1, 2009, until July 1, 2012, including amendments by section 13, chapter 103, Oregon Laws 2005, and section 59, chapter 625, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.335. (1) All public improvement contracts shall be based upon competitive bids except:

Â Â Â Â Â  (a) Contracts made with qualified nonprofit agencies providing employment opportunities for disabled individuals under ORS 279.835 to 279.855.

Â Â Â Â Â  (b) A public improvement contract exempt under subsection (2) of this section.

Â Â Â Â Â  (c) A public improvement contract with a value of less than $5,000.

Â Â Â Â Â  (d) Contracts for repair, maintenance, improvement or protection of property obtained by the Department of VeteransÂ Affairs under ORS 407.135 and 407.145 (1).

Â Â Â Â Â  (e) Energy savings performance contracts entered into in accordance with rules of procedure adopted under ORS 279A.065.

Â Â Â Â Â  (f) A public improvement contract awarded under subsection (6) of this section in response to an emergency.

Â Â Â Â Â  (2) Subject to subsection (4)(b) of this section, the Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt a public improvement contract or a class of public improvement contracts from the competitive bidding requirements of subsection (1) of this section upon approval of the following findings submitted by the contracting agency seeking the exemption:

Â Â Â Â Â  (a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts; and

Â Â Â Â Â  (b) The awarding of public improvement contracts under the exemption will result in substantial cost savings to the contracting agency or, if the contracts are for public improvements described in ORS 279A.050 (3)(b), to the contracting agency or the public. In making the finding, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board may consider the type, cost and amount of the contract, the number of persons available to bid and such other factors as may be deemed appropriate.

Â Â Â Â Â  (3) In making findings to support an exemption for a class of public improvement contracts, the contracting agency shall clearly identify the class using the classÂs defining characteristics. Those characteristics shall include some combination of project descriptions or locations, time periods, contract values, methods of procurement or other factors that distinguish the limited and related class of public improvement contracts from the contracting agencyÂs overall construction program. The contracting agency may not identify a class solely by funding source, such as a particular bond fund, or by the method of procurement, but shall identify the class using characteristics that reasonably relate to the exemption criteria set forth in subsection (2) of this section.

Â Â Â Â Â  (4) In granting exemptions under subsection (2) of this section, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board shall:

Â Â Â Â Â  (a) When appropriate, direct the use of alternate contracting methods that take account of market realities and modern practices and are consistent with the public policy of encouraging competition.

Â Â Â Â Â  (b) Require and approve or disapprove written findings by the contracting agency that support the awarding of a particular public improvement contract or a class of public improvement contracts, without the competitive bidding requirement of subsection (1) of this section. The findings must show that the exemption of a contract or class of contracts complies with the requirements of subsection (2) of this section.

Â Â Â Â Â  (5)(a) Before final adoption of the findings required by subsection (2) of this section exempting a public improvement contract or a class of public improvement contracts from the requirement of competitive bidding, a contracting agency shall hold a public hearing.

Â Â Â Â Â  (b) Notification of the public hearing shall be published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing.

Â Â Â Â Â  (c) The notice shall state that the public hearing is for the purpose of taking comments on the contracting agencyÂs draft findings for an exemption from the competitive bidding requirement. At the time of the notice, copies of the draft findings shall be made available to the public. At the option of the contracting agency, the notice may describe the process by which the findings are finally adopted and may indicate the opportunity for any further public comment.

Â Â Â Â Â  (d) At the public hearing, the contracting agency shall offer an opportunity for any interested party to appear and present comment.

Â Â Â Â Â  (e) If a contracting agency is required to act promptly due to circumstances beyond the contracting agencyÂs control that do not constitute an emergency, notification of the public hearing may be published simultaneously with the contracting agencyÂs solicitation of contractors for the alternative public contracting method, as long as responses to the solicitation are due at least five days after the meeting and approval of the findings.

Â Â Â Â Â  (6) After declaring that an emergency exists in accordance with rules adopted under ORS 279A.065, a contracting agency may award a public improvement contract in response to the emergency without using a competitive solicitation.

Â Â Â Â Â  (7) A public improvement contract awarded under the competitive bidding requirement of subsection (1) of this section may be amended only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (8) Public improvement contracts excepted from competitive bid requirements under subsection (1)(a), (c), (d), (e) or (f) of this section are not subject to the exemption requirements of subsection (2) of this section.

Â Â Â Â Â  Note 2: The amendments to 279C.335 by section 105a, chapter 794, Oregon Laws 2003, become operative July 1, 2012. See section 105b, chapter 794, Oregon Laws 2003. The text that is operative on and after July 1, 2012, including amendments by section 14, chapter 103, Oregon Laws 2005, and section 60, chapter 625, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.335. (1) All public improvement contracts shall be based upon competitive bids except:

Â Â Â Â Â  (a) Contracts made with qualified nonprofit agencies providing employment opportunities for disabled individuals under ORS 279.835 to 279.855.

Â Â Â Â Â  (b) A public improvement contract exempt under subsection (2) of this section.

Â Â Â Â Â  (c) A public improvement contract with a value of less than $5,000.

Â Â Â Â Â  (d) Contracts for repair, maintenance, improvement or protection of property obtained by the Department of VeteransÂ Affairs under ORS 407.135 and 407.145 (1).

Â Â Â Â Â  (e) Energy savings performance contracts entered into in accordance with rules of procedure adopted under ORS 279A.065.

Â Â Â Â Â  (f) A public improvement contract awarded under subsection (6) of this section in response to an emergency.

Â Â Â Â Â  (2) Subject to subsection (4)(b) of this section, the Director of the Oregon Department of Administrative Services or a local contract review board may exempt a public improvement contract or a class of public improvement contracts from the competitive bidding requirements of subsection (1) of this section upon approval of the following findings submitted by the contracting agency seeking the exemption:

Â Â Â Â Â  (a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts; and

Â Â Â Â Â  (b) The awarding of public improvement contracts under the exemption will result in substantial cost savings to the contracting agency. In making the finding, the director or the local contract review board may consider the type, cost and amount of the contract, the number of persons available to bid and such other factors as may be deemed appropriate.

Â Â Â Â Â  (3) In making findings to support an exemption for a class of public improvement contracts, the contracting agency shall clearly identify the class using the classÂs defining characteristics. Those characteristics shall include some combination of project descriptions or locations, time periods, contract values, methods of procurement or other factors that distinguish the limited and related class of public improvement contracts from the contracting agencyÂs overall construction program. The contracting agency may not identify a class solely by funding source, such as a particular bond fund, or by the method of procurement, but shall identify the class using characteristics that reasonably relate to the exemption criteria set forth in subsection (2) of this section.

Â Â Â Â Â  (4) In granting exemptions under subsection (2) of this section, the director or the local contract review board shall:

Â Â Â Â Â  (a) When appropriate, direct the use of alternate contracting methods that take account of market realities and modern practices and are consistent with the public policy of encouraging competition.

Â Â Â Â Â  (b) Require and approve or disapprove written findings by the contracting agency that support the awarding of a particular public improvement contract or a class of public improvement contracts, without the competitive bidding requirement of subsection (1) of this section. The findings must show that the exemption of a contract or class of contracts complies with the requirements of subsection (2) of this section.

Â Â Â Â Â  (5)(a) Before final adoption of the findings required by subsection (2) of this section exempting a public improvement contract or a class of public improvement contracts from the requirement of competitive bidding, a contracting agency shall hold a public hearing.

Â Â Â Â Â  (b) Notification of the public hearing shall be published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing.

Â Â Â Â Â  (c) The notice shall state that the public hearing is for the purpose of taking comments on the contracting agencyÂs draft findings for an exemption from the competitive bidding requirement. At the time of the notice, copies of the draft findings shall be made available to the public. At the option of the contracting agency, the notice may describe the process by which the findings are finally adopted and may indicate the opportunity for any further public comment.

Â Â Â Â Â  (d) At the public hearing, the contracting agency shall offer an opportunity for any interested party to appear and present comment.

Â Â Â Â Â  (e) If a contracting agency is required to act promptly due to circumstances beyond the contracting agencyÂs control that do not constitute an emergency, notification of the public hearing may be published simultaneously with the contracting agencyÂs solicitation of contractors for the alternative public contracting method, as long as responses to the solicitation are due at least five days after the meeting and approval of the findings.

Â Â Â Â Â  (6) After declaring that an emergency exists in accordance with rules adopted under ORS 279A.065, a contracting agency may award a public improvement contract in response to the emergency without using a competitive solicitation.

Â Â Â Â Â  (7) A public improvement contract awarded under the competitive bidding requirement of subsection (1) of this section may be amended only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (8) Public improvement contracts excepted from competitive bid requirements under subsection (1)(a), (c), (d), (e) or (f) of this section are not subject to the exemption requirements of subsection (2) of this section.

Â Â Â Â Â  279C.340 Contract negotiations. If a public improvement contract is competitively bid and all responsive bids from responsible bidders exceed the contracting agencyÂs cost estimate, the contracting agency, in accordance with rules adopted by the contracting agency, may negotiate with the lowest responsive, responsible bidder, prior to awarding the contract, in order to solicit value engineering and other options to attempt to bring the contract within the contracting agencyÂs cost estimate. A negotiation with the lowest responsive, responsible bidder under this section may not result in the award of the contract to that bidder if the scope of the project is significantly changed from the original bid proposal. Notwithstanding any other provision of law, the records of a bidder used in contract negotiation under this section are not subject to public inspection until after the negotiated contract has been awarded or the negotiation process has been terminated. [2003 c.794 Â§106]

Â Â Â Â Â  279C.345 Specifications for contracts; exemptions. (1) Specifications for public improvement contracts may not expressly or implicitly require any product by any brand name or mark, nor the product of any particular manufacturer or seller unless the product is exempt under subsection (2) of this section.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services or a local contract review board may exempt certain products or classes of products from subsection (1) of this section upon any of the following findings:

Â Â Â Â Â  (a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts;

Â Â Â Â Â  (b) The specification of a product by brand name or mark, or the product of a particular manufacturer or seller, would result in substantial cost savings to the contracting agency;

Â Â Â Â Â  (c) There is only one manufacturer or seller of the product of the quality required; or

Â Â Â Â Â  (d) Efficient utilization of existing equipment or supplies requires the acquisition of compatible equipment or supplies. [2003 c.794 Â§107]

Â Â Â Â Â  279C.350 Exemption procedure; appeal. (1) Exemptions granted by the Director of the Oregon Department of Administrative Services under ORS 279C.335 (2) or 279C.345 (2) constitute rulemaking and not contested cases under ORS chapter 183. However, an exemption granted with regard to a specific public improvement contract by the Director of the Oregon Department of Administrative Services, or an exemption granted by the Director of Transportation with regard to a specific public improvement contract or class of public improvement contracts described in ORS 279A.050 (3)(b), shall be granted by order. The order shall set forth findings supporting the decision to grant or deny the request for the exemption. The order is reviewable under ORS 183.484 and does not constitute a contested case order. Jurisdiction for review of the order is with the Circuit Court of Marion County. The court may award costs and attorney fees to the prevailing party.

Â Â Â Â Â  (2) Any person except the contracting agency or anyone representing the contracting agency may bring a petition for a declaratory judgment to test the validity of any rule adopted by the Director of the Oregon Department of Administrative Services under ORS 279C.335 or 279C.345 in the manner provided in ORS 183.400.

Â Â Â Â Â  (3) Any person except the contracting agency or anyone representing the contracting agency may bring an action for writ of review under ORS chapter 34 to test the validity of an exemption granted under ORS 279C.335 or 279C.345 by a local contract review board. [2003 c.794 Â§108]

Â Â Â Â Â  Note: The amendments to 279C.350 by section 109, chapter 794, Oregon Laws 2003, become operative July 1, 2012. See section 110, chapter 794, Oregon Laws 2003. The text that is operative on and after July 1, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.350. (1) Exemptions granted by the Director of the Oregon Department of Administrative Services under ORS 279C.335 (2) or 279C.345 (2) constitute rulemaking and not contested cases under ORS chapter 183. However, an exemption granted with regard to a specific public improvement contract by the director shall be granted by order of the director. The order shall set forth findings supporting the decision of the director to grant or deny the request for the exemption. The order is reviewable under ORS 183.484 and does not constitute a contested case order. Jurisdiction for review of the order is with the Circuit Court of Marion County. The court may award costs and attorney fees to the prevailing party.

Â Â Â Â Â  (2) Any person except the contracting agency or anyone representing the contracting agency may bring a petition for a declaratory judgment to test the validity of any rule adopted by the director under ORS 279C.335 or 279C.345 in the manner provided in ORS 183.400.

Â Â Â Â Â  (3) Any person except the contracting agency or anyone representing the contracting agency may bring an action for writ of review under ORS chapter 34 to test the validity of an exemption granted under ORS 279C.335 or 279C.345 by a local contract review board.

Â Â Â Â Â  279C.355 Evaluation of public improvement projects not contracted by competitive bidding. (1) Upon completion of and final payment for any public improvement contract, or class of public improvement contracts described in ORS 279A.050 (3)(b), in excess of $100,000 for which the contracting agency did not use the competitive bidding process, the contracting agency shall prepare and deliver to the Director of the Oregon Department of Administrative Services, the local contract review board or, for a class of public improvement contracts described in ORS 279A.050 (3)(b), the Director of Transportation an evaluation of the public improvement contract or the class of public improvement contracts.

Â Â Â Â Â  (2) The evaluation must include but is not limited to the following matters:

Â Â Â Â Â  (a) The actual project cost as compared with original project estimates;

Â Â Â Â Â  (b) The amount of any guaranteed maximum price;

Â Â Â Â Â  (c) The number of project change orders issued by the contracting agency;

Â Â Â Â Â  (d) A narrative description of successes and failures during the design, engineering and construction of the project; and

Â Â Â Â Â  (e) An objective assessment of the use of the alternative contracting process as compared to the findings required by ORS 279C.335.

Â Â Â Â Â  (3) The evaluations required by this section:

Â Â Â Â Â  (a) Must be made available for public inspection; and

Â Â Â Â Â  (b) Must be completed within 30 days of the date the contracting agency accepts:

Â Â Â Â Â  (A) The public improvement project; or

Â Â Â Â Â  (B) The last public improvement project if the project falls within a class of public improvement contracts described in ORS 279A.050 (3)(b). [2003 c.794 Â§111]

Â Â Â Â Â  Note: The amendments to 279C.355 by section 112, chapter 794, Oregon Laws 2003, become operative July 1, 2012. See section 113, chapter 794, Oregon Laws 2003. The text that is operative on and after July 1, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.355. (1) Upon completion of and final payment for any public improvement contract, or class of public improvement contracts, in excess of $100,000 for which the contracting agency did not use the competitive bidding process, the contracting agency shall prepare and deliver to the Director of the Oregon Department of Administrative Services or the local contract review board an evaluation of the public improvement contract or the class of public improvement contracts.

Â Â Â Â Â  (2) The evaluation shall include but is not limited to the following matters:

Â Â Â Â Â  (a) The actual project cost as compared with original project estimates;

Â Â Â Â Â  (b) The amount of any guaranteed maximum price;

Â Â Â Â Â  (c) The number of project change orders issued by the contracting agency;

Â Â Â Â Â  (d) A narrative description of successes and failures during the design, engineering and construction of the project; and

Â Â Â Â Â  (e) An objective assessment of the use of the alternative contracting process as compared to the findings required by ORS 279C.335.

Â Â Â Â Â  (3) The evaluations required by this section:

Â Â Â Â Â  (a) Must be made available for public inspection; and

Â Â Â Â Â  (b) Must be completed within 30 days of the date the contracting agency accepts:

Â Â Â Â Â  (A) The public improvement project; or

Â Â Â Â Â  (B) The last public improvement project if the project falls within a class of public improvement contracts.

(Solicitation; Contract Award; Rejection)

Â Â Â Â Â  279C.360 Requirement for public improvement advertisements. (1) An advertisement for public improvement contracts must be published at least once in at least one newspaper of general circulation in the area where the contract is to be performed and in as many additional issues and publications as the contracting agency may determine. The Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation, by rule or order, may authorize advertisements for public improvement contracts to be published electronically instead of in a newspaper of general circulation if the director or board determines that electronic advertisements are likely to be cost-effective. If the public improvement contract has an estimated cost in excess of $125,000, the advertisement must be published in at least one trade newspaper of general statewide circulation. The Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board may, by rule or order, require an advertisement to be published more than once or in one or more additional publications.

Â Â Â Â Â  (2) All advertisements for public improvement contracts must state:

Â Â Â Â Â  (a) The public improvement project;

Â Â Â Â Â  (b) The office where the specifications for the project may be reviewed;

Â Â Â Â Â  (c) The date that prequalification applications must be filed under ORS 279C.430 and the class or classes of work for which bidders must be prequalified if prequalification is a requirement;

Â Â Â Â Â  (d) The date and time after which bids will not be received, which must be at least five days after the date of the last publication of the advertisement;

Â Â Â Â Â  (e) The name and title of the person designated for receipt of bids;

Â Â Â Â Â  (f) The date, time and place that the contracting agency will publicly open the bids; and

Â Â Â Â Â  (g) If the contract is for a public works subject to ORS 279C.800 to 279C.870 or the Davis-Bacon Act (40 U.S.C. 276a). [2003 c.794 Â§114; 2005 c.103 Â§14a]

Â Â Â Â Â  279C.365 Requirements for solicitation documents and bids and proposals. (1) A contracting agency preparing solicitation documents for a public improvement contract shall, at a minimum, include:

Â Â Â Â Â  (a) The public improvement project;

Â Â Â Â Â  (b) The office where the specifications for the project may be reviewed;

Â Â Â Â Â  (c) The date that prequalification applications must be filed under ORS 279C.430 and the class or classes of work for which bidders must be prequalified if prequalification is a requirement;

Â Â Â Â Â  (d) The date and time after which bids will not be received, which must be at least five days after the date of the last publication of the advertisement, and may, in the sole discretion of the contracting agency, direct or permit the submission and receipt of bids by electronic means;

Â Â Â Â Â  (e) The name and title of the person designated for receipt of bids;

Â Â Â Â Â  (f) The date, time and place that the contracting agency will publicly open the bids;

Â Â Â Â Â  (g) A statement that, if the contract is for a public works subject to ORS 279C.800 to 279C.870 or the Davis-Bacon Act (40 U.S.C. 276a), no bid will be received or considered by the contracting agency unless the bid contains a statement by the bidder that ORS 279C.840 or 40 U.S.C. 276a will be complied with;

Â Â Â Â Â  (h) A statement that each bid must identify whether the bidder is a resident bidder, as defined in ORS 279A.120;

Â Â Â Â Â  (i) A statement that the contracting agency may reject any bid not in compliance with all prescribed public contracting procedures and requirements and may reject for good cause all bids upon a finding of the agency that it is in the public interest to do so;

Â Â Â Â Â  (j) Information addressing whether a contractor or subcontractor must be licensed under ORS 468A.720; and

Â Â Â Â Â  (k) A statement that a bid for a public improvement contract may not be received or considered by the contracting agency unless the bidder is licensed by the Construction Contractors Board or the State Landscape Contractors Board.

Â Â Â Â Â  (2) All bids made to the contracting agency under ORS 279C.335 or 279C.400 must be:

Â Â Â Â Â  (a) In writing;

Â Â Â Â Â  (b) Filed with the person designated for receipt of bids by the contracting agency; and

Â Â Â Â Â  (c) Opened publicly by the contracting agency immediately after the deadline for submission of bids.

Â Â Â Â Â  (3) After having been opened, the bids must be made available for public inspection.

Â Â Â Â Â  (4) A surety bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008, cashierÂs check or certified check of each bidder shall be submitted with or posted for all bids as bid security unless the contract for which a bid is submitted has been exempted from this requirement under ORS 279C.390. The security may not exceed 10 percent of the amount bid for the contract.

Â Â Â Â Â  (5) Subsection (4) of this section applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000 or, in the case of contracts for highways, bridges and other transportation projects, more than $50,000. [2003 c.794 Â§115; 2005 c.103 Â§15]

Â Â Â Â Â  279C.370 First-tier subcontractor disclosure. (1)(a) Within two working hours after the date and time of the deadline when bids are due to a contracting agency for a public improvement contract, a bidder shall submit to the contracting agency a disclosure of the first-tier subcontractors that:

Â Â Â Â Â  (A) Will be furnishing labor or will be furnishing labor and materials in connection with the public improvement contract; and

Â Â Â Â Â  (B) Will have a contract value that is equal to or greater than five percent of the total project bid or $15,000, whichever is greater, or $350,000 regardless of the percentage of the total project bid.

Â Â Â Â Â  (b) For each contract to which this subsection applies, the contracting agency shall designate a deadline for submission of bids that has a date on a Tuesday, Wednesday or Thursday and a time between 2 p.m. and 5 p.m., except that this paragraph does not apply to public contracts for maintenance or construction of highways, bridges or other transportation facilities.

Â Â Â Â Â  (c) This subsection applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000.

Â Â Â Â Â  (d) This subsection does not apply to public improvement contracts that have been exempted from competitive bidding requirements under ORS 279C.335 (2).

Â Â Â Â Â  (2) The disclosure of first-tier subcontractors under subsection (1) of this section must include the name of each subcontractor, the category of work that each subcontractor will perform and the dollar value of each subcontract. The information shall be disclosed in substantially the following form:

______________________________________________________________________________

FIRST-TIER SUBCONTRACTOR

DISCLOSURE FORM

PROJECT NAME: ____________

BID #: _________

BID CLOSING: Date: _____Time: _____

This form must be submitted at the location specified in the Invitation to Bid on the advertised bid closing date and within two working hours after the advertised bid closing time.

List below the name of each subcontractor that will be furnishing labor or will be furnishing labor and materials and that is required to be disclosed, the category of work that the subcontractor will be performing and the dollar value of the subcontract. Enter ÂNONEÂ if there are no subcontractors that need to be disclosed. (ATTACH ADDITIONAL SHEETS IF NEEDED.)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  DOLLARÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  CATEGORY

NAMEÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VALUEÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OF WORK

1) ________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

Â  _________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

2) ________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

Â  _________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

3) ________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

Â Â _________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

4) ________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

Â  _________Â Â Â  Â Â Â Â Â Â Â Â Â Â  Â Â ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ________

Failure to submit this form by the disclosure deadline will result in a nonresponsive bid. A nonresponsive bid will not be considered for award.

Form submitted by (bidder name): ______________________

Contact name: _______________

Phone no.: _________

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) A contracting agency shall accept the subcontractor disclosure. The contracting agency shall consider the bid of any contractor that does not submit a subcontractor disclosure to the contracting agency to be a nonresponsive bid and may not award the contract to the contractor. A contracting agency is not required to determine the accuracy or the completeness of the subcontractor disclosure.

Â Â Â Â Â  (4) After the bids are opened, the subcontractor disclosures must be made available for public inspection.

Â Â Â Â Â  (5) A contractor may substitute a first-tier subcontractor under the provisions of ORS 279C.585.

Â Â Â Â Â  (6) A subcontractor may file a complaint under ORS 279C.590 based on the disclosure requirements of subsection (1) of this section. [2003 c.794 Â§116; 2005 c.103 Â§16]

Â Â Â Â Â  279C.375 Award of contract; bonds. (1) After bids are opened and a determination is made that a public improvement contract is to be awarded, the contracting agency shall award the contract to the lowest responsible bidder.

Â Â Â Â Â  (2) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each bidder or post, electronically or otherwise, a notice of the contracting agencyÂs intent to award a contract. This subsection does not apply to a contract excepted or exempted from competitive bidding under ORS 279C.335 (1)(c) or (d) or (6). The notice and its manner of posting or issuance must conform to rules adopted under ORS 279A.065.

Â Â Â Â Â  (3) In determining the lowest responsible bidder, a contracting agency shall do all of the following:

Â Â Â Â Â  (a) Check the list created by the Construction Contractors Board under ORS 701.227 for bidders who are not qualified to hold a public improvement contract.

Â Â Â Â Â  (b) Determine whether the bidder has met the standards of responsibility. In making the determination, the contracting agency shall consider whether a bidder has:

Â Â Â Â Â  (A) Available the appropriate financial, material, equipment, facility and personnel resources and expertise, or the ability to obtain the resources and expertise, necessary to meet all contractual responsibilities.

Â Â Â Â Â  (B) A satisfactory record of performance. The contracting agency shall document the record of performance of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (C) A satisfactory record of integrity. The contracting agency shall document the record of integrity of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (D) Qualified legally to contract with the contracting agency.

Â Â Â Â Â  (E) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder fails to promptly supply information requested by the contracting agency concerning responsibility, the contracting agency shall base the determination of responsibility upon any available information, or may find the bidder not to be responsible.

Â Â Â Â Â  (c) Document the contracting agencyÂs compliance with the requirements of paragraphs (a) and (b) of this subsection in substantially the following form:

______________________________________________________________________________

RESPONSIBILITY DETERMINATION FORM

Project Name: ____________

Bid Number: ____________

Business Entity Name: ____________

CCB License Number: ____________

Form Submitted By (Contracting Agency): ____________

Form Submitted By (Contracting Agency RepresentativeÂs Name): ____________

Â Â Â Â Â  Title: ____________

Â Â Â Â Â  Date: ____________

Â Â Â Â Â  (The contracting agency must submit this form with attachments, if any, to the

Construction Contractors Board within 30 days after the date of contract award.)

Â Â Â Â Â  The contracting agency has (check all of the following):

Â Â Â Â Â  [ ]Â Â  Checked the list created by the

Â Â Â Â Â Â Â Â Â Â Â  Construction Contractors Board

Â Â Â Â Â Â Â Â Â Â Â  under ORS 701.227 for bidders who

Â Â Â Â Â Â Â Â Â Â Â  are not qualified to hold a public

Â Â Â Â Â Â Â Â Â Â Â  improvement contract.

Â Â Â Â Â  [ ]Â Â  Determined whether the bidder has

Â Â Â Â Â Â Â Â Â Â Â  met the standards of responsibility.

Â Â Â Â Â Â Â Â Â Â Â  In so doing, the contracting agency

Â Â Â Â Â Â Â Â Â Â Â  has considered whether the bidder:

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has available the appropriate

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  financial, material, equipment,

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  facility and personnel resources

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  and expertise, or the ability to

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  obtain the resources and expertise,

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  necessary to meet all contractual

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  responsibilities.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has a satisfactory record of

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  performance.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has a satisfactory record of

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  integrity.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Is qualified legally to contract with

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  the contracting agency.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has supplied all necessary

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  information in connection with the

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â  Â inquiry concerning responsibility.

Â Â Â Â Â  [ ]Â Â  Determined the bidder to be

Â Â Â Â Â Â Â Â Â Â Â  (check one of the following):

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Responsible under ORS 279C.375

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Not responsible under ORS 279C.375

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â  (Attach documentation if the contracting agency finds the bidder not to be responsible.)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (d) Submit the form described in paragraph (c) of this subsection, with any attachments, to the Construction Contractors Board within 30 days after the date the contracting agency awards the contract.

Â Â Â Â Â  (4) The successful bidder shall:

Â Â Â Â Â  (a) Promptly execute a formal contract; and

Â Â Â Â Â  (b) Execute and deliver to the contracting agency a performance bond and a payment bond when required under ORS 279C.380. [2003 c.794 Â§117; 2005 c.103 Â§17; 2005 c.376 Â§1]

Â Â Â Â Â  Note: The amendments to 279C.375 by section 18, chapter 103, Oregon Laws 2005, become operative July 1, 2009. See section 105, chapter 794, Oregon Laws 2003, as amended by section 19, chapter 103, Oregon Laws 2005. The text that is operative on and after July 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.375. (1) After bids are opened and a determination is made that a public improvement contract is to be awarded, the contracting agency shall award the contract to the lowest responsible bidder.

Â Â Â Â Â  (2) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each bidder or post, electronically or otherwise, a notice of the contracting agencyÂs intent to award a contract. This subsection does not apply to a contract excepted or exempted from competitive bidding under ORS 279C.335 (1)(c) or (6). The notice and its manner of posting or issuance must conform to rules adopted under ORS 279A.065.

Â Â Â Â Â  (3) In determining the lowest responsible bidder, a contracting agency shall do all of the following:

Â Â Â Â Â  (a) Check the list created by the Construction Contractors Board under ORS 701.227 for bidders who are not qualified to hold a public improvement contract.

Â Â Â Â Â  (b) Determine whether the bidder has met the standards of responsibility. In making the determination, the contracting agency shall consider whether a bidder has:

Â Â Â Â Â  (A) Available the appropriate financial, material, equipment, facility and personnel resources and expertise, or the ability to obtain the resources and expertise, necessary to meet all contractual responsibilities.

Â Â Â Â Â  (B) A satisfactory record of performance. The contracting agency shall document the record of performance of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (C) A satisfactory record of integrity. The contracting agency shall document the record of integrity of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (D) Qualified legally to contract with the contracting agency.

Â Â Â Â Â  (E) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder fails to promptly supply information requested by the contracting agency concerning responsibility, the contracting agency shall base the determination of responsibility upon any available information, or may find the bidder not to be responsible.

Â Â Â Â Â  (c) Document the contracting agencyÂs compliance with the requirements of paragraphs (a) and (b) of this subsection in substantially the following form:

______________________________________________________________________________

RESPONSIBILITY DETERMINATION FORM

Project Name: ____________

Bid Number: ____________

Business Entity Name: ____________

CCB License Number: ____________

Form Submitted By (Contracting Agency): ____________

Form Submitted By (Contracting Agency RepresentativeÂs Name): ____________

Â Â Â Â Â  Title: ____________

Â Â Â Â Â  Date: ____________

Â Â Â Â Â  (The contracting agency must submit this form with attachments, if any, to the

Construction Contractors Board within 30 days after the date of contract award.)

Â Â Â Â Â  The contracting agency has (check all of the following):

Â Â Â Â Â  [ ]Â Â  Checked the list created by the

Â Â Â Â Â Â Â Â Â Â Â  Construction Contractors Board

Â Â Â Â Â Â Â Â Â Â Â  under ORS 701.227 for bidders who

Â Â Â Â Â Â Â Â Â Â Â  are not qualified to hold a public

Â Â Â Â Â Â Â Â Â Â Â  improvement contract.

Â Â Â Â Â  [ ]Â Â  Determined whether the bidder has

Â Â Â Â Â Â Â Â Â Â Â  met the standards of responsibility.

Â Â Â Â Â Â Â Â Â Â Â  In so doing, the contracting agency

Â Â Â Â Â Â Â Â Â Â Â  has considered whether the bidder:

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has available the appropriate

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  financial, material, equipment,

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  facility and personnel resources

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  and expertise, or the ability to

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  obtain the resources and expertise,

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  necessary to meet all contractual

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  responsibilities.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has a satisfactory record of

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  performance.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has a satisfactory record of

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  integrity.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Is qualified legally to contract with

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  the contracting agency.

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Has supplied all necessary

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  information in connection with the

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  inquiry concerning responsibility.

Â Â Â Â Â  [ ]Â Â  Determined the bidder to be

Â Â Â Â Â  Â Â Â Â Â  (check one of the following):

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Responsible under ORS 279C.375

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â Â Â Â Â Â Â  [ ]Â  Not responsible under ORS 279C.375

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â  (Attach documentation if the contracting agency finds the bidder not to be responsible.)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (d) Submit the form described in paragraph (c) of this subsection, with any attachments, to the Construction Contractors Board within 30 days after the date the contracting agency awards the contract.

Â Â Â Â Â  (4) The successful bidder shall:

Â Â Â Â Â  (a) Promptly execute a formal contract; and

Â Â Â Â Â  (b) Execute and deliver to the contracting agency a performance bond and a payment bond when required under ORS 279C.380.

Â Â Â Â Â  279C.380 Performance bond; payment bond; waiver of bonds in case of emergency. (1) Except as provided in ORS 279C.390, a successful bidder for a public improvement contract shall promptly execute and deliver to the contracting agency the following bonds:

Â Â Â Â Â  (a) A performance bond in an amount equal to the full contract price conditioned on the faithful performance of the contract in accordance with the plans, specifications and conditions of the contract. The performance bond must be solely for the protection of the contracting agency that awarded the contract and any public agency or agencies for whose benefit the contract was awarded. If the public improvement contract is with a single person to provide both design and construction of a public improvement, the obligation of the performance bond for the faithful performance of the contract required by this paragraph must also be for the preparation and completion of the design and related services covered under the contract. Notwithstanding when a cause of action, claim or demand accrues or arises, the surety is not liable after final completion of the contract, or longer if provided for in the contract, for damages of any nature, economic or otherwise and including corrective work, attributable to the design aspect of a design-build project, or for the costs of design revisions needed to implement corrective work. A contracting agency may waive the requirement of a performance bond. A contracting agency may permit the successful bidder to submit a cashierÂs check or certified check in lieu of all or a portion of the required performance bond.

Â Â Â Â Â  (b) A payment bond in an amount equal to the full contract price, solely for the protection of claimants under ORS 279C.600.

Â Â Â Â Â  (2) If the public improvement contract is with a single person to provide construction manager and general contractor services, in which a guaranteed maximum price may be established by an amendment authorizing construction period services following preconstruction period services, the contractor shall provide the bonds required by subsection (1) of this section upon execution of an amendment establishing the guaranteed maximum price. The contracting agency shall also require the contractor to provide bonds equal to the value of construction services authorized by any early work amendment in advance of the guaranteed maximum price amendment. Such bonds must be provided before construction starts.

Â Â Â Â Â  (3) Each performance bond and each payment bond must be executed solely by a surety company or companies holding a certificate of authority to transact surety business in this state. The bonds may not constitute the surety obligation of an individual or individuals. The performance and payment bonds must be payable to the contracting agency or to the public agency or agencies for whose benefit the contract was awarded, as specified in the solicitation documents, and shall be in a form approved by the contracting agency.

Â Â Â Â Â  (4) In cases of emergency, or when the interest or property of the contracting agency or the public agency or agencies for whose benefit the contract was awarded probably would suffer material injury by delay or other cause, the requirement of furnishing a good and sufficient performance bond and a good and sufficient payment bond for the faithful performance of any public improvement contract may be excused, if a declaration of such emergency is made in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (5) This section applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000 or, in the case of contracts for highways, bridges and other transportation projects, more than $50,000. [2003 c.794 Â§118; 2005 c.103 Â§20]

Â Â Â Â Â  279C.385 Return or retention of bid security. (1) A contracting agency shall return the bid security of the successful bidder to the bidder after the bidder:

Â Â Â Â Â  (a) Executes the public improvement contract; and

Â Â Â Â Â  (b) Delivers a good and sufficient performance bond, a good and sufficient payment bond and any required proof of insurance.

Â Â Â Â Â  (2) A bidder who is awarded a contract and who fails promptly and properly to execute the contract and to deliver the performance bond, the payment bond and the proof of insurance, when bonds or insurance are required, shall forfeit the bid security that accompanied the successful bid. The bid security shall be taken and considered as liquidated damages and not as a penalty for failure of the bidder to execute the contract and deliver the bonds and proof of insurance.

Â Â Â Â Â  (3) The contracting agency may return the bid security of unsuccessful bidders to them when the bids have been opened and the contract has been awarded, and may not retain the bid security after the contract has been duly signed. [2003 c.794 Â§119; 2005 c.103 Â§21]

Â Â Â Â Â  279C.390 Exemption of contracts from bid security and bonds. (1) Subject to the provisions of subsection (2) of this section, the Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt certain contracts or classes of contracts from all or a portion of the requirement for bid security and from all or a portion of the requirement that good and sufficient bonds be furnished to ensure performance of the contract and payment of obligations incurred in the performance.

Â Â Â Â Â  (2) The contracting agency may require bid security and a good and sufficient performance bond, a good and sufficient payment bond, or any combination of such bonds, even though the public improvement contract is of a class exempted by the Director of the Oregon Department of Administrative Services, the local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation.

Â Â Â Â Â  (3) The Director of Transportation may:

Â Â Â Â Â  (a) Exempt contracts or classes of contracts financed from the proceeds of bonds issued under ORS 367.620 (3)(a) from the requirement for bid security and from the requirement that a good and sufficient bond be furnished to ensure performance of the contract; or

Â Â Â Â Â  (b) Reduce the amount of the required performance bond for contracts or classes of contracts financed from the proceeds of the bonds issued under ORS 367.620 (3)(a) to less than 100 percent of the contract price.

Â Â Â Â Â  (4) Any recoverable damages that exceed the amount of the performance bond required under subsection (3) of this section shall be the sole responsibility of the Department of Transportation. [2003 c.794 Â§120; 2003 c.794 Â§120a]

Â Â Â Â Â  279C.395 Rejection of bids. A contracting agency may reject any bid not in compliance with all prescribed public bidding procedures and requirements, and may, for good cause, reject all bids upon a finding of the contracting agency it is in the public interest to do so. In any case where competitive bids are required and all bids are rejected, and the proposed project is not abandoned, new bids may be called for as in the first instance. [2003 c.794 Â§121]

(Competitive Proposals)

Â Â Â Â Â  279C.400 Competitive proposals; procedure. (1) When authorized or required by an exemption granted under ORS 279C.335, a contracting agency may award a public improvement contract by competitive proposals. A contract awarded under this section may be amended only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) Except as provided in ORS 279C.330 to 279C.355, 279C.360 to 279C.390, 279C.395 and 279C.430 to 279C.450, competitive proposals shall be subject to the following requirements of competitive bidding:

Â Â Â Â Â  (a) Advertisement under ORS 279C.360;

Â Â Â Â Â  (b) Requirements for solicitation documents under ORS 279C.365;

Â Â Â Â Â  (c) Disqualification due to a Construction Contractors Board listing as described in ORS 279C.375 (3)(a);

Â Â Â Â Â  (d) Contract execution and bonding requirements under ORS 279C.375 and 279C.380;

Â Â Â Â Â  (e) Determination of responsibility under ORS 279C.375 (3)(b);

Â Â Â Â Â  (f) Rejection of bids under ORS 279C.395; and

Â Â Â Â Â  (g) Disqualification and prequalification under ORS 279C.430, 279C.435 and 279C.440.

Â Â Â Â Â  (3) For the purposes of applying the requirements listed in subsection (2) of this section to competitive proposals, when used in the sections listed in subsection (2) of this section, ÂbidsÂ includes proposals, and Âbid documentsÂ and Âinvitation to bidÂ include requests for proposals.

Â Â Â Â Â  (4) Competitive proposals are not subject to the following requirements of competitive bidding:

Â Â Â Â Â  (a) First-tier subcontractor disclosure under ORS 279C.370; and

Â Â Â Â Â  (b) Reciprocal preference under ORS 279A.120.

Â Â Â Â Â  (5) When award of a public improvement contract advertised by the issuance of a request for proposals may be made without negotiation, the contracting agency may require proposal security that serves the same function with respect to proposals as bid security serves with respect to bids under ORS 279C.365 (4) and 279C.385, as follows:

Â Â Â Â Â  (a) The contracting agency may require proposal security in a form and amount as may be determined to be reasonably necessary or prudent to protect the interests of the contracting agency.

Â Â Â Â Â  (b) The contracting agency shall retain the proposal security if a proposer who is awarded a contract fails to promptly and properly execute the contract and provide any required bonds or insurance.

Â Â Â Â Â  (c) The contracting agency shall return the proposal security to all proposers upon the execution of the contract, or earlier in the selection process.

Â Â Â Â Â  (6) In all other respects, and subject to rules adopted under ORS 279A.065, references in this chapter to invitations to bid, bids or bidders shall, to the extent practicable within the proposal process, be deemed equally applicable to requests for proposals, proposals or proposers. However, notwithstanding ORS 279C.375 (1), a contracting agency may not be required to award a contract advertised under the competitive proposal process based on price, but may award the contract in accordance with ORS 279C.410 (8). [2003 c.794 Â§129; 2005 c.103 Â§23]

Â Â Â Â Â  279C.405 Requirements for requests for proposals. In addition to the general requirements of ORS 279C.365, a contracting agency preparing a request for proposals shall include:

Â Â Â Â Â  (1) All required contractual terms and conditions. The request for proposals also may:

Â Â Â Â Â  (a) Identify those contractual terms or conditions the contracting agency reserves, in the request for proposals, for negotiation with proposers;

Â Â Â Â Â  (b) Request that proposers propose contractual terms and conditions that relate to subject matter reasonably identified in the request for proposals; and

Â Â Â Â Â  (c) Contain or incorporate the form and content of the contract that the contracting agency will accept, or suggested contract terms and conditions that nevertheless may be the subject of negotiations with proposers.

Â Â Â Â Â  (2) The method of contractor selection, which may include but is not limited to award without negotiation, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed either to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065.

Â Â Â Â Â  (3) All evaluation factors that will be considered by the contracting agency when evaluating the proposals, including the relative importance of price and any other evaluation factors. [2003 c.794 Â§130]

Â Â Â Â Â  279C.410 Receipt of proposals; evaluation and award. (1) Notwithstanding the public records law, ORS 192.410 to 192.505:

Â Â Â Â Â  (a) Proposals may be opened so as to avoid disclosure of contents to competing proposers during, when applicable, the process of negotiation.

Â Â Â Â Â  (b) Proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued.

Â Â Â Â Â  (2) For each request for proposals, the contracting agency shall prepare a list of proposals.

Â Â Â Â Â  (3) Notwithstanding any requirement to make proposals open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a proposal. The fact that proposals are opened at a public meeting as defined in ORS 192.610 does not make their contents subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals. If a request for proposals is canceled after proposals are received, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

Â Â Â Â Â  (4) As provided in the request for proposals, a contracting agency may conduct discussions with proposers who submit proposals the agency has determined to be closely competitive or to have a reasonable chance of being selected for award. The discussions may be conducted for the purpose of clarification to ensure full understanding of, and responsiveness to, the solicitation requirements. The contracting agency shall accord proposers fair and equal treatment with respect to any opportunity for discussion and revision of proposals. Revisions of proposals may be permitted after the submission of proposals and before award for the purpose of obtaining best and final offers. In conducting discussions, the contracting agency may not disclose information derived from proposals submitted by competing proposers.

Â Â Â Â Â  (5) When provided for in the request for proposals, the contracting agency may employ methods of contractor selection including but not limited to award based solely on the ranking of proposals, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065. When applicable, in any instance in which the contracting agency determines that impasse has been reached in negotiations with a highest ranked proposer, the contracting agency may terminate negotiations with that proposer and commence negotiations with the next highest ranked proposer.

Â Â Â Â Â  (6) The cancellation of requests for proposals and the rejection of proposals shall be in accordance with ORS 279C.395.

Â Â Â Â Â  (7) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each proposer or post, electronically or otherwise, a notice of intent to award.

Â Â Â Â Â  (8) If a public improvement contract is awarded, the contracting agency shall award a public improvement contract to the responsible proposer whose proposal is determined in writing to be the most advantageous to the contracting agency based on the evaluation factors set forth in the request for proposals and, when applicable, the outcome of any negotiations authorized by the request for proposals. Other factors may not be used in the evaluation.

Â Â Â Â Â  (9) The contracting agency may issue a request for information, a request for interest, a request for qualifications or other preliminary documents to obtain information useful in the preparation or distribution of a request for proposals. [2003 c.794 Â§131; 2005 c.103 Â§24]

(Temporary provisions relating to competitive quotes)

Â Â Â Â Â  Note: Sections 132, 133 and 332a, chapter 794, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 132. Competitive quotes for intermediate procurements. (1) A public improvement contract estimated by the contracting agency not to exceed $100,000, or not to exceed $50,000 in the case of contracts for highways, bridges and other transportation projects, may be awarded in accordance with intermediate procurement procedures for competitive quotes established by rules adopted under section 10 of this 2003 Act [279A.065]. A contract awarded under this section may be amended to exceed the thresholds set forth in this subsection only in accordance with rules adopted under section 10 of this 2003 Act.

Â Â Â Â Â  (2) A procurement may not be artificially divided or fragmented so as to constitute an intermediate procurement under this section or to circumvent competitive bidding requirements under sections 88 to 179 of this 2003 Act [ORS chapter 279C].

Â Â Â Â Â  (3) Intermediate procurements under this section need not be made through competitive bidding. However, nothing in this section may be construed as prohibiting a contracting agency from conducting a procurement that does not exceed the thresholds in subsection (1) of this section under competitive bidding procedures. [2003 c.794 Â§132]

Â Â Â Â Â  Sec. 133. Requirements for competitive quotes. (1) Rules adopted under section 10 of this 2003 Act [279A.065] to govern competitive quotes shall require the contracting agency to seek at least three informally solicited competitive price quotes from prospective contractors. The contracting agency shall keep a written record of the sources and amounts of the quotes received. If three quotes are not reasonably available, fewer will suffice, but in that event the contracting agency shall make a written record of the effort made to obtain the quotes.

Â Â Â Â Â  (2) If a contract is to be awarded by competitive quotes, the contracting agency shall award the contract to the prospective contractor whose quote will best serve the interests of the contracting agency, taking into account price as well as any other applicable factors such as, but not limited to, experience, specific expertise, availability, project understanding, contractor capacity and responsibility. If an award is not made to the prospective contractor offering the lowest price quote, the contracting agency shall make a written record of the basis for award. [2003 c.794 Â§133]

Â Â Â Â Â  Sec. 332a. Sections 132 and 133 of this 2003 Act are repealed on June 30, 2009. [2003 c.794 Â§332a]

(Prequalification and Disqualification)

Â Â Â Â Â  279C.430 Prequalification of bidders. (1) A contracting agency may adopt a rule, resolution, ordinance or other regulation requiring mandatory prequalification for all persons desiring to bid for public improvement contracts that are to be let by the agency. The rule, resolution, ordinance or other regulation authorized by this section must include the time for submitting prequalification applications and a general description of the type and nature of the contracts that may be let. The prequalification application must be in writing on a standard form prescribed under the authority of ORS 279A.050.

Â Â Â Â Â  (2) When a contracting agency permits or requires prequalification of bidders, a person who wishes to prequalify shall submit a prequalification application to the contracting agency on a standard form prescribed under subsection (1) of this section. Within 30 days after receipt of a prequalification application, the contracting agency shall investigate the applicant as necessary to determine if the applicant is qualified. The determination shall be made in less than 30 days, if practicable, if the applicant requests an early decision to allow the applicant as much time as possible to prepare a bid on a contract that has been advertised. In making its determination, the contracting agency shall consider only the applicable standards of responsibility listed in ORS 279C.375 (3)(b). The agency shall promptly notify the applicant whether or not the applicant is qualified.

Â Â Â Â Â  (3) If the contracting agency finds that the applicant is qualified, the notice must state the nature and type of contracts that the person is qualified to bid on and the period of time for which the qualification is valid under the contracting agencyÂs rule, resolution, ordinance or other regulation. If the contracting agency finds the applicant is not qualified as to any contracts covered by the rule, resolution, ordinance or other regulation, the notice must specify the reasons found under ORS 279C.375 (3)(b) for not prequalifying the applicant and inform the applicant of the right to a hearing under ORS 279C.445 and 279C.450.

Â Â Â Â Â  (4) If a contracting agency has reasonable cause to believe that there has been a substantial change in the conditions of a prequalified person and that the person is no longer qualified or is less qualified, the agency may revoke or may revise and reissue the prequalification after reasonable notice to the prequalified person. The notice shall state the reasons found under ORS 279C.375 (3)(b) for revocation or revision of the prequalification of the person and inform the person of the right to a hearing under ORS 279C.445 and 279C.450. A revocation or revision does not apply to any public improvement contract for which publication of an advertisement, in accordance with ORS 279C.360, commenced before the date the notice of revocation or revision was received by the prequalified person. [2003 c.794 Â§123; 2005 c.103 Â§25]

Â Â Â Â Â  279C.435 Effect of prequalification by Department of Transportation or Oregon Department of Administrative Services. If a person is prequalified with the Department of Transportation or with the Oregon Department of Administrative Services, the person is rebuttably presumed qualified with any other contracting agency for the same kind of work. When qualifying for the same kind of work with another contracting agency, the person may submit proof of the prequalification in lieu of a prequalification application as required by ORS 279C.430. [2003 c.794 Â§128]

Â Â Â Â Â  279C.440 Disqualification from consideration for award of contracts. (1)(a) A contracting agency may disqualify a person from consideration for award of the contracting agencyÂs contracts for the reasons listed in subsection (2) of this section after providing the person with notice and a reasonable opportunity to be heard.

Â Â Â Â Â  (b) In lieu of the disqualification process described in paragraph (a) of this subsection, a contracting agency contracting for a public improvement may petition the Construction Contractors Board to disqualify a person from consideration for award of the contracting agencyÂs public improvement contracts for the reasons listed in subsection (2) of this section. The Construction Contractors Board shall provide the person with notice and a reasonable opportunity to be heard.

Â Â Â Â Â  (c) A contracting agency or the Construction Contractors Board may not disqualify a person under this section for a period of more than three years.

Â Â Â Â Â  (2) A person may be disqualified from consideration for award of a contracting agencyÂs contracts for any of the following reasons:

Â Â Â Â Â  (a) The person has been convicted of a criminal offense as an incident in obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract.

Â Â Â Â Â  (b) The person has been convicted under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty that currently, seriously and directly affects the personÂs responsibility as a contractor.

Â Â Â Â Â  (c) The person has been convicted under state or federal antitrust statutes.

Â Â Â Â Â  (d) The person has committed a violation of a contract provision that is regarded by the contracting agency or the Construction Contractors Board to be so serious as to justify disqualification. A violation may include but is not limited to a failure to perform the terms of a contract or an unsatisfactory performance in accordance with the terms of the contract. However, a failure to perform or an unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for disqualification.

Â Â Â Â Â  (e) The person does not carry workersÂ compensation or unemployment insurance as required by statute.

Â Â Â Â Â  (3) A contracting agency or the Construction Contractors Board shall issue a written decision to disqualify a person under this section. The decision shall:

Â Â Â Â Â  (a) State the reasons for the action taken; and

Â Â Â Â Â  (b) Inform the disqualified person of the appeal right of the person under:

Â Â Â Â Â  (A) ORS 279C.445 and 279C.450 if the decision to disqualify was issued by a contracting agency; or

Â Â Â Â Â  (B) ORS chapter 183 if the decision to disqualify was issued by the Construction Contractors Board.

Â Â Â Â Â  (4) A copy of the decision issued under subsection (3) of this section must be mailed or otherwise furnished immediately to the disqualified person. [2003 c.794 Â§122]

Â Â Â Â Â  279C.445 Appeal of disqualification. Any person who wishes to appeal disqualification shall, within three business days after receipt of notice of disqualification, notify the contracting agency that the person appeals the disqualification. Immediately upon receipt of the notice of appeal:

Â Â Â Â Â  (1) A state contracting agency shall notify the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) All contracting agencies other than state contracting agencies shall notify the appropriate local contract review board. [2003 c.794 Â§124]

Â Â Â Â Â  279C.450 Appeal procedure for prequalification and disqualification decisions; hearing; costs; judicial review. (1) The procedure for appeal from a disqualification or denial, revocation or revision of a prequalification by a contracting agency shall be in accordance with this section and is not subject to ORS chapter 183 except when specifically provided by this section.

Â Â Â Â Â  (2) Promptly upon receipt of notice of appeal from a contracting agency as provided for by ORS 279C.445, the Director of the Oregon Department of Administrative Services or the local contract review board shall notify the person appealing and the contracting agency of the time and place of the hearing. The director or board shall conduct the hearing and decide the appeal within 30 days after receiving the notification from the contracting agency. The director or board shall set forth in writing the reasons for the decision.

Â Â Â Â Â  (3) In the hearing the director or board shall consider de novo the notice of disqualification or denial, revocation or revision of a prequalification, the reasons listed in ORS 279C.440 (2) on which the contracting agency based the disqualification or the standards of responsibility listed in ORS 279C.375 (3)(b) on which the contracting agency based the denial, revocation or revision of the prequalification and any evidence provided by the parties. In all other respects, a hearing before the director shall be conducted in the same manner as a contested case under ORS 183.415 (3) to (6) and (9), 183.425, 183.440, 183.450 and 183.452.

Â Â Â Â Â  (4) The director may allocate the directorÂs cost for the hearing between the person appealing and the contracting agency whose disqualification or prequalification decision is being appealed. The allocation shall be based upon facts found by the director and stated in the final order that, in the directorÂs opinion, warrant such allocation of the costs. If the final order does not allocate the directorÂs costs for the hearing, the costs shall be paid as follows:

Â Â Â Â Â  (a) If the decision to disqualify or deny, revoke or revise a prequalification of a person is upheld, the directorÂs costs shall be paid by the person appealing the disqualification or prequalification decision.

Â Â Â Â Â  (b) If the decision to disqualify or deny, revoke or revise a prequalification of a person as a bidder is reversed by the director, the directorÂs costs shall be paid by the contracting agency whose disqualification or prequalification decision is the subject of the appeal.

Â Â Â Â Â  (5) The decision of the director or board may be reviewed only upon a petition, filed within 15 days after the date of the decision, in the circuit court of the county in which the director or board has its principal office. The circuit court shall reverse or modify the decision only if it finds:

Â Â Â Â Â  (a) The decision was obtained through corruption, fraud or undue means.

Â Â Â Â Â  (b) There was evident partiality or corruption on the part of the director or board or any of its members.

Â Â Â Â Â  (c) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the decision.

Â Â Â Â Â  (6) The procedure provided in this section is the exclusive means of judicial review of the decision of the director or board. The judicial review provisions of ORS 183.480 and writs of review and mandamus as provided in ORS chapter 34, and other legal, declaratory and injunctive remedies, are not available.

Â Â Â Â Â  (7) The circuit court may, in its discretion, stay the letting of the contract that is the subject of the petition in the same manner as a suit in equity. When the court determines that there has been an improper disqualification or denial, revocation or revision of a prequalification and the contract has been let, the court may proceed to take evidence to determine the damages, if any, suffered by the petitioner and award such damages as the court may find as a judgment against the director or board. The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§125; 2005 c.103 Â§26]

(Remedies)

Â Â Â Â Â  279C.460 Suit by or on behalf of adversely affected bidder or proposer; exception for personal services contract. (1) Any bidder or proposer adversely affected or any trade association of construction contractors acting on behalf of a member of the association to protect interests common to construction contractor members may commence a suit in the circuit court for the county where the principal offices of a contracting agency are located, for the purpose of requiring compliance with, or prevention of violations of, ORS 279C.300 to 279C.470 or to determine the applicability of ORS 279C.300 to 279C.470 to matters or decisions of the contracting agency.

Â Â Â Â Â  (2) The court may order such equitable relief as the court considers appropriate in the circumstances. In addition to or in lieu of any equitable relief, the court may award an aggrieved bidder or proposer any damages suffered by the bidder or proposer as a result of violations of ORS 279C.300 to 279C.470 for the reasonable cost of preparing and submitting a bid or proposal. A decision of the contracting agency may not be voided if other equitable relief is available.

Â Â Â Â Â  (3) If the contracting agency is successful in defending the contracting agencyÂs actions against claims of violation or potential violation of ORS 279C.300 to 279C.470, the court may award to the aggrieved contracting agency any damages suffered as a result of the suit.

Â Â Â Â Â  (4) The court may order payment of reasonable attorney fees and costs on trial and on appeal to a successful party in a suit brought under this section.

Â Â Â Â Â  (5) This section does not apply to personal services contracts under ORS 279C.100 to 279C.125. [2003 c.794 Â§134]

Â Â Â Â Â  279C.465 Action against successful bidder; amount of damages; when action to be commenced; defenses. (1) Any person that loses a competitive bid or proposal for a contract involving the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation of a building or structure may bring an action for damages against another person who is awarded the contract for which the bid or proposal was made if the person making the losing bid or proposal can establish that the other person knowingly violated ORS 279C.840, 656.017, 657.505 or 701.055 while performing the work under the contract, or knowingly failed to pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

Â Â Â Â Â  (2) A person bringing an action under this section must establish a violation of ORS 279C.840, 316.167, 656.017, 657.505 or 701.055 by a preponderance of the evidence.

Â Â Â Â Â  (3) Upon establishing that the violation occurred, the person shall recover, as liquidated damages, 10 percent of the total amount of the contract or $5,000, whichever is greater.

Â Â Â Â Â  (4) In any action under this section, the prevailing party is entitled to an award of reasonable attorney fees.

Â Â Â Â Â  (5) An action under this section must be commenced within two years of the substantial completion of the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation. For the purposes of this subsection, Âsubstantial completionÂ has the meaning given that term in ORS 12.135.

Â Â Â Â Â  (6) A person may not recover any amounts under this section if the defendant in the action establishes by a preponderance of the evidence that the plaintiff:

Â Â Â Â Â  (a) Was in violation of ORS 701.055 at the time of making the bid or proposal on the contract;

Â Â Â Â Â  (b) Was in violation of ORS 316.167, 656.017 or 657.505 with respect to any employees of the plaintiff as of the time of making the bid or proposal on the contract; or

Â Â Â Â Â  (c) Was in violation of ORS 279C.840 with respect to any contract performed by the plaintiff within one year before making the bid or proposal on the contract at issue in the action. [2003 c.794 Â§135]

Â Â Â Â Â  279C.470 Compensation for contractor on contract declared void by court; exceptions; applicability. (1) If a court determines that a public improvement contract is void because the contracting agency letting the contract failed to comply with any statutory or regulatory competitive bidding or other procurement requirements, and the contractor entered into the contract without intentionally violating the laws regulating public improvement contracts, then, unless the court determines that substantial injustice would result, the contractor is entitled to reimbursement for work performed under the contract as follows:

Â Â Â Â Â  (a) If the work under the public improvement contract is substantially complete, the contracting agency shall ratify the contract.

Â Â Â Â Â  (b) If the work under the public improvement contract is not substantially complete, the contracting agency shall ratify the contract and the contract shall be deemed terminated. Upon termination, the contractor shall be paid in accordance with ORS 279C.660, unless the court determines that payment under ORS 279C.660 would be a substantial injustice to the contracting agency or the contractor, in which case the contractor shall be paid as the court deems equitable.

Â Â Â Â Â  (c) For the purposes of this section, a ratified contract shall be deemed valid, binding and legally enforceable, and the contractorÂs payment and performance bonds shall remain in full force and effect.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if a court determines that a public improvement contract is void as a result of fraudulent or criminal acts or omissions of the contractor or of both the contracting agency letting the contract and the contractor, the contractor is not entitled to reimbursement for work performed under the contract.

Â Â Â Â Â  (3) This section does not apply to a public improvement contract if:

Â Â Â Â Â  (a) The contracting agencyÂs employee that awarded the public improvement contract did not have the authority to do so under law, ordinance, charter, contract or agency rule; or

Â Â Â Â Â  (b) Payment is otherwise prohibited by Oregon law.

Â Â Â Â Â  (4) The contractor and all subcontractors under a public improvement contract are prohibited from asserting that the public improvement contract is void for any reason described in this section. [2003 c.794 Â§136]

CONSTRUCTION CONTRACTS GENERALLY

(Required Contract Conditions)

Â Â Â Â Â  279C.500 ÂPersonÂ defined. As used in ORS 279C.500 to 279C.530, unless the context otherwise requires, ÂpersonÂ includes the State Accident Insurance Fund Corporation and the Department of Revenue. [2003 c.794 Â§137]

Â Â Â Â Â  279C.505 Conditions concerning payment, contributions, liens, withholding, drug testing. (1) Every public improvement contract shall contain a condition that the contractor shall:

Â Â Â Â Â  (a) Make payment promptly, as due, to all persons supplying to the contractor labor or material for the performance of the work provided for in the contract.

Â Â Â Â Â  (b) Pay all contributions or amounts due the Industrial Accident Fund from the contractor or subcontractor incurred in the performance of the contract.

Â Â Â Â Â  (c) Not permit any lien or claim to be filed or prosecuted against the state or a county, school district, municipality, municipal corporation or subdivision thereof, on account of any labor or material furnished.

Â Â Â Â Â  (d) Pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

Â Â Â Â Â  (2) In addition to the conditions specified in subsection (1) of this section, every public improvement contract shall contain a condition that the contractor shall demonstrate that an employee drug testing program is in place. [2003 c.794 Â§138; 2005 c.103 Â§27]

Â Â Â Â Â  279C.510 Demolition contracts to require material salvage; lawn and landscape maintenance contracts to require composting or mulching. (1) Every public improvement contract for demolition shall contain a condition requiring the contractor to salvage or recycle construction and demolition debris, if feasible and cost-effective.

Â Â Â Â Â  (2) Every public improvement contract for lawn and landscape maintenance shall contain a condition requiring the contractor to compost or mulch yard waste material at an approved site, if feasible and cost-effective. [2003 c.794 Â§139]

Â Â Â Â Â  279C.515 Conditions concerning payment of claims by public officers, payment to persons furnishing labor or materials and complaints. (1) Every public improvement contract shall contain a clause or condition that, if the contractor fails, neglects or refuses to make prompt payment of any claim for labor or services furnished to the contractor or a subcontractor by any person in connection with the public improvement contract as the claim becomes due, the proper officer or officers representing the state or a county, school district, municipality, municipal corporation or subdivision thereof, as the case may be, may pay such claim to the person furnishing the labor or services and charge the amount of the payment against funds due or to become due the contractor by reason of the contract.

Â Â Â Â Â  (2) Every public improvement contract shall contain a clause or condition that, if the contractor or a first-tier subcontractor fails, neglects or refuses to make payment to a person furnishing labor or materials in connection with the public improvement contract within 30 days after receipt of payment from the contracting agency or a contractor, the contractor or first-tier subcontractor shall owe the person the amount due plus interest charges commencing at the end of the 10-day period that payment is due under ORS 279C.580 (4) and ending upon final payment, unless payment is subject to a good faith dispute as defined in ORS 279C.580. The rate of interest charged to the contractor or first-tier subcontractor on the amount due shall equal three times the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date that is 30 days after the date when payment was received from the contracting agency or from the contractor, but the rate of interest may not exceed 30 percent. The amount of interest may not be waived.

Â Â Â Â Â  (3) Every public improvement contract and every contract related to the public improvement contract shall contain a clause or condition that, if the contractor or a subcontractor fails, neglects or refuses to make payment to a person furnishing labor or materials in connection with the public improvement contract, the person may file a complaint with the Construction Contractors Board, unless payment is subject to a good faith dispute as defined in ORS 279C.580.

Â Â Â Â Â  (4) The payment of a claim in the manner authorized in this section does not relieve the contractor or the contractorÂs surety from obligation with respect to any unpaid claims. [2003 c.794 Â§140; 2005 c.103 Â§28]

Â Â Â Â Â  279C.520 Condition concerning hours of labor. (1) Every public contract subject to this chapter must contain a condition that a person may not be employed for more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity, emergency or when the public policy absolutely requires it, and in such cases, except in cases of contracts for personal services as defined in ORS 279C.100, the employee shall be paid at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on any legal holiday specified in ORS 279C.540.

Â Â Â Â Â  (2) An employer must give notice in writing to employees who work on a public contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (3) In the case of contracts for personal services as defined in ORS 279C.100, the contract shall contain a provision that the employee shall be paid at least time and a half for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (4) In the case of a contract for services at a county fair or for other events authorized by a county fair board, the contract must contain a provision that employees must be paid at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week. An employer shall give notice in writing to employees who work on such a contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (5)(a) Except as provided in subsection (4) of this section, contracts for services must contain a provision that requires that persons employed under the contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in ORS 279C.540 (1)(b)(B) to (G) and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work. [2003 c.794 Â§141; 2005 c.103 Â§29]

Â Â Â Â Â  279C.525 Provisions concerning environmental and natural resources laws; remedies. (1) Solicitation documents for a public improvement contract shall make specific reference to federal, state and local agencies that have enacted ordinances, rules or regulations dealing with the prevention of environmental pollution and the preservation of natural resources that affect the performance of the contract. If the successful bidder awarded the project is delayed or must undertake additional work by reason of existing ordinances, rules or regulations of agencies not cited in the public improvement contract or due to the enactment of new or the amendment of existing statutes, ordinances, rules or regulations relating to the prevention of environmental pollution and the preservation of natural resources occurring after the submission of the successful bid, the contracting agency may:

Â Â Â Â Â  (a) Terminate the contract;

Â Â Â Â Â  (b) Complete the work itself;

Â Â Â Â Â  (c) Use nonagency forces already under contract with the contracting agency;

Â Â Â Â Â  (d) Require that the underlying property owner be responsible for cleanup;

Â Â Â Â Â  (e) Solicit bids for a new contractor to provide the necessary services under the competitive bid requirements of this chapter; or

Â Â Â Â Â  (f) Issue the contractor a change order setting forth the additional work that must be undertaken.

Â Â Â Â Â  (2) In addition to the obligation imposed under subsection (1) of this section to refer to federal, state and local agencies with ordinances, rules or regulations dealing with the prevention of environmental pollution and the preservation of natural resources, a solicitation document must also make specific reference to known conditions at the construction site that may require the successful bidder to comply with the ordinances, rules or regulations identified under subsection (1) of this section.

Â Â Â Â Â  (3) If the successful bidder encounters a condition not referred to in the solicitation documents, not caused by the successful bidder and not discoverable by a reasonable prebid visual site inspection, and the condition requires compliance with the ordinances, rules or regulations referred to under subsection (1) of this section, the successful bidder shall immediately give notice of the condition to the contracting agency.

Â Â Â Â Â  (4) Except in the case of an emergency and except as may otherwise be required by any environmental or natural resource ordinance, rule or regulation, the successful bidder may not commence work nor incur any additional job site costs in regard to the condition encountered and described in subsection (3) of this section without written direction from the contracting agency.

Â Â Â Â Â  (5) Upon request by the contracting agency, the successful bidder shall estimate the emergency or regulatory compliance costs as well as the anticipated delay and costs resulting from the encountered condition. This cost estimate shall be promptly delivered to the contracting agency for resolution.

Â Â Â Â Â  (6) Within a reasonable period of time following delivery of an estimate under subsection (5) of this section, the contracting agency may:

Â Â Â Â Â  (a) Terminate the contract;

Â Â Â Â Â  (b) Complete the work itself;

Â Â Â Â Â  (c) Use nonagency forces already under contract with the contracting agency;

Â Â Â Â Â  (d) Require that the underlying property owner be responsible for cleanup;

Â Â Â Â Â  (e) Solicit bids for a new contractor to provide the necessary services under the competitive bid requirements of this chapter; or

Â Â Â Â Â  (f) Issue the contractor a change order setting forth the additional work that must be undertaken.

Â Â Â Â Â  (7)(a) If the contracting agency chooses to terminate the contract under subsection (1)(a) or (6)(a) of this section, the successful bidder shall be entitled to all costs and expenses incurred to the date of termination, including overhead and reasonable profits, on the percentage of the work completed. The contracting agency shall have access to the contractorÂs bid documents when making the contracting agencyÂs determination of the additional compensation due to the contractor.

Â Â Â Â Â  (b) If the contracting agency causes work to be done by another contractor under subsection (1)(c) or (e) or (6)(c) or (e) of this section, the initial contractor may not be held liable for actions or omissions of the other contractor.

Â Â Â Â Â  (c) The change order under subsection (1)(f) or (6)(f) of this section shall include the appropriate extension of contract time and compensate the contractor for all additional costs, including overhead and reasonable profits, reasonably incurred as a result of complying with the applicable statutes, ordinances, rules or regulations. The contracting agency shall have access to the contractorÂs bid documents when making the contracting agencyÂs determination of the additional compensation due to the contractor.

Â Â Â Â Â  (8) Notwithstanding subsections (1) to (7) of this section, a contracting agency:

Â Â Â Â Â  (a) May allocate all or a portion of the known environmental and natural resource risks to a contractor by listing such environmental and natural resource risks with specificity in the solicitation documents; and

Â Â Â Â Â  (b) In a local improvement district, may allocate all or a portion of the known and unknown environmental and natural resource risks to a contractor by so stating in the solicitation documents. [2003 c.794 Â§142]

Â Â Â Â Â  279C.530 Condition concerning payment for medical care and providing workersÂ compensation. (1) Every public improvement contract shall contain a condition that the contractor shall promptly, as due, make payment to any person, copartnership, association or corporation furnishing medical, surgical and hospital care services or other needed care and attention, incident to sickness or injury, to the employees of the contractor, of all sums that the contractor agrees to pay for the services and all moneys and sums that the contractor collected or deducted from the wages of employees under any law, contract or agreement for the purpose of providing or paying for the services.

Â Â Â Â Â  (2) Every public contract subject to this chapter shall contain a clause or condition that all subject employers working under the contract are either employers that will comply with ORS 656.017 or employers that are exempt under ORS 656.126. [2003 c.794 Â§143; 2005 c.103 Â§30]

Â Â Â Â Â  279C.535 Condition concerning steel material; rules. The Department of Transportation shall adopt rules to require that public improvement contracts entered into by the department include a price escalation and de-escalation clause relating to steel material. As used in this section, Âsteel materialÂ includes structural and reinforcing steel, steel studs, sheet piling, guardrail, ductile iron pipe and other steel products used for the construction, reconstruction or major renovation of a road or highway. [2005 c.557 Â§6]

Â Â Â Â Â  Note: Sections 2 to 4, chapter 557, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. (1) As used in this section, Âsteel materialÂ includes structural and reinforcing steel, steel studs, sheet piling, guardrail, ductile iron pipe and other steel products used for the construction, reconstruction or major renovation of a road or highway.

Â Â Â Â Â  (2) When the Department of Transportation and a contractor have entered into a public improvement contract that includes a steel material, the department shall adjust the amount paid to the contractor under the contract if the contractor requests an adjustment and demonstrates that the market price of a steel material charged to the contractor on the date the steel material was delivered to the contractor was more than 10 percent above the market price of the steel material on the contractorÂs original bid quote.

Â Â Â Â Â  (3) A contractor that requests an adjustment under subsection (2) of this section has the burden of demonstrating the increased cost to the contractor resulting from the price increase for the steel material. To determine the increased cost to the contractor resulting from the increased price of the steel material, the contractor shall subtract the amount of the original bid quote from the amount on the invoice for the steel material. If the contractor demonstrates that the market price of the steel material has increased by more than 10 percent, the department shall adjust the amount owed to the contractor and shall pay the contractor for the amount of the contractorÂs increased cost that exceeds a 10 percent price increase for the steel material on or after the date the price increase exceeded 10 percent.

Â Â Â Â Â  (4) This section does not apply to local agency federally funded projects in the Statewide Transportation Improvement Program.

Â Â Â Â Â  (5) The department shall adopt rules to carry out this section. [2005 c.557 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act applies to a public improvement contract entered into by the Department of Transportation and a contractor on or after April 1, 2003, and before October 1, 2005, regardless of whether the contractor has finished performance under the contract, unless application of section 2 of this 2005 Act to the contract would impair the value of the contract to the contractor. [2005 c.557 Â§3]

Â Â Â Â Â  Sec. 4. Sections 1 to 3 of this 2005 Act are repealed on January 2, 2010. [2005 c.557 Â§4]

(Hours of Labor)

Â Â Â Â Â  279C.540 Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules. (1) When labor is employed by the state or a county, school district, municipality, municipal corporation or subdivision thereof through a contractor, a person may not be required or permitted to labor more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity or emergency or when the public policy absolutely requires it, in which event, the person so employed for excessive hours shall receive at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on the following legal holidays:

Â Â Â Â Â  (A) Each Sunday.

Â Â Â Â Â  (B) New YearÂs Day on January 1.

Â Â Â Â Â  (C) Memorial Day on the last Monday in May.

Â Â Â Â Â  (D) Independence Day on July 4.

Â Â Â Â Â  (E) Labor Day on the first Monday in September.

Â Â Â Â Â  (F) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (G) Christmas Day on December 25.

Â Â Â Â Â  (2) An employer shall give notice in writing to employees who perform work under subsection (1) of this section, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (3) For the purpose of this section, each time a legal holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be recognized as a legal holiday. Each time a legal holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be recognized as a legal holiday.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section do not apply to a public improvement contract or a contract for services if the contractor is a party to a collective bargaining agreement in effect with any labor organization.

Â Â Â Â Â  (5) When specifically agreed to under a written labor-management negotiated labor agreement, an employee may be paid at least time and a half pay for work performed on any legal holiday specified in ORS 187.010 and 187.020 that is not listed in subsection (1) of this section.

Â Â Â Â Â  (6) This section does not apply to contracts for personal services as defined in ORS 279C.100, provided that persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in subsection (1)(b)(B) to (G) of this section and for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (7) Subsections (1) and (2) of this section do not apply to contracts for services at a county fair or for other events authorized by a county fair board if persons employed under the contract receive at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week.

Â Â Â Â Â  (8)(a) Subsections (1) and (2) of this section do not apply to contracts for services. However, persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in subsection (1)(b)(B) to (G) of this section and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (9) Any contractor or subcontractor or contractorÂs or subcontractorÂs surety that violates the provisions of this section is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to the unpaid overtime wages as liquidated damages. If the violation results from willful falsification of payroll records, the contractor or subcontractor or contractorÂs or subcontractorÂs surety is liable to the affected employees in the amount of their unpaid overtime wages and an additional amount equal to twice the unpaid overtime wages as liquidated damages.

Â Â Â Â Â  (10) An action to enforce liability to employees under subsection (9) of this section may be brought as an action on the contractorÂs payment bond as provided for in ORS 279C.610.

Â Â Â Â Â  (11) In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of this section. [2003 c.794 Â§144; 2005 c.103 Â§31]

Â Â Â Â Â  279C.545 Time limitation on claim for overtime; posting of circular by contractor. When labor is employed by the state or a county, school district, municipality, municipal corporation or subdivision thereof through another as a contractor, any worker employed by the contractor shall be foreclosed from the right to collect for any overtime provided in ORS 279C.540 unless a claim for payment is filed with the contractor within 90 days from the completion of the contract, providing the contractor has:

Â Â Â Â Â  (1) Caused a circular clearly printed in boldfaced 12-point type and containing a copy of this section to be posted in a prominent place alongside the door of the timekeeperÂs office or in a similar place that is readily available and freely visible to workers employed on the work.

Â Â Â Â Â  (2) Maintained the circular continuously posted from the inception to the completion of the contract on which workers are or have been employed. [2003 c.794 Â§145]

(Retainage and Payments)

Â Â Â Â Â  279C.550 ÂRetainageÂ defined. As used in ORS 279C.550 to 279C.570, ÂretainageÂ means the difference between the amount earned by a contractor on a public improvement contract and the amount paid on the contract by the contracting agency. [2003 c.794 Â§146; 2005 c.103 Â§32]

Â Â Â Â Â  279C.555 Withholding of retainage. The withholding of retainage by a contractor or subcontractor on public improvement contracts shall be in accordance with ORS 701.420 and 701.430 except when the charter of the contracting agency contains provisions requiring retainage by the contracting agency of more than five percent of the contract price of the work completed. [2003 c.794 Â§147]

Â Â Â Â Â  279C.560 Form of retainage. (1) Moneys retained by a contracting agency under ORS 279C.570 (7) shall be:

Â Â Â Â Â  (a) Retained in a fund by the contracting agency and paid to the contractor in accordance with ORS 279C.570; or

Â Â Â Â Â  (b) At the option of the contractor, paid to the contractor in accordance with subsection (3) or (4) of this section and in a manner authorized by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) If the contracting agency incurs additional costs as a result of the exercise of the options described in subsection (1) of this section, the contracting agency may recover such costs from the contractor by reduction of the final payment. As work on the contract progresses, the contracting agency shall, upon demand, inform the contractor of all accrued costs.

Â Â Â Â Â  (3) The contractor may deposit bonds or securities with the contracting agency or in any bank or trust company to be held in lieu of the cash retainage for the benefit of the contracting agency. In such event the contracting agency shall reduce the retainage in an amount equal to the value of the bonds and securities and pay the amount of the reduction to the contractor in accordance with ORS 279C.570. Interest on the bonds or securities shall accrue to the contractor.

Â Â Â Â Â  (4) If the contractor elects, the retainage as accumulated shall be deposited by the contracting agency in an interest-bearing account in a bank, savings bank, trust company or savings association for the benefit of the contracting agency. When the contracting agency is a state contracting agency, the account shall be established through the State Treasurer. Earnings on the account shall accrue to the contractor.

Â Â Â Â Â  (5) Bonds and securities deposited or acquired in lieu of retainage, as permitted by this section, shall be of a character approved by the Director of the Oregon Department of Administrative Services, including but not limited to:

Â Â Â Â Â  (a) Bills, certificates, notes or bonds of the United States.

Â Â Â Â Â  (b) Other obligations of the United States or its agencies.

Â Â Â Â Â  (c) Obligations of any corporation wholly owned by the federal government.

Â Â Â Â Â  (d) Indebtedness of the Federal National Mortgage Association.

Â Â Â Â Â  (6) The contractor, with the approval of the contracting agency, may deposit a surety bond for all or any portion of the amount of funds retained, or to be retained, by the contracting agency in a form acceptable to the contracting agency. The bond and any proceeds therefrom shall be made subject to all claims and liens and in the same manner and priority as set forth for retainage under ORS 279C.550 to 279C.570 and 279C.600 to 279C.625. The contracting agency shall reduce the retainage in an amount equal to the value of the bond and pay the amount of the reduction to the contractor in accordance with ORS 279C.570. Whenever a contracting agency accepts a surety bond from a contractor in lieu of retainage, the contractor shall accept like bonds from any subcontractor or supplier from which the contractor has retainage. The contractor shall then reduce the retainage in an amount equal to the value of the bond and pay the amount of the reduction to the subcontractor or supplier. [2003 c.794 Â§148]

Â Â Â Â Â  279C.565 Limitation on retainage requirements. Unless otherwise specifically included by statute, the provisions of ORS 279C.560 or 279C.625 apply only as between the contracting agency or public body and the party with whom it contracts. [2003 c.794 Â§149]

Â Â Â Â Â  279C.570 Prompt payment policy; progress payments; retainage; interest; exception; settlement of compensation disputes. (1) It is the policy of the State of Oregon that all payments due on a public improvement contract and owed by a contracting agency shall be paid promptly. No contracting agency is exempt from the provisions of this section.

Â Â Â Â Â  (2) Contracting agencies shall make progress payments on the contract monthly as work progresses on a public improvement contract. Payments shall be based upon estimates of work completed that are approved by the contracting agency. A progress payment is not considered acceptance or approval of any work or waiver of any defects therein. The contracting agency shall pay to the contractor interest on the progress payment, not including retainage, due the contractor. The interest shall commence 30 days after receipt of the invoice from the contractor or 15 days after the payment is approved by the contracting agency, whichever is the earlier date. The rate of interest charged to the contracting agency on the amount due shall equal three times the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date that is 30 days after receipt of the invoice from the contractor or 15 days after the payment is approved by the contracting agency, whichever is the earlier date, but the rate of interest may not exceed 30 percent.

Â Â Â Â Â  (3) Interest shall be paid automatically when payments become overdue. The contracting agency shall document, calculate and pay any interest due when payment is made on the principal. Interest payments shall accompany payment of net due on public improvement contracts. The contracting agency may not require the contractor to petition, invoice, bill or wait additional days to receive interest due.

Â Â Â Â Â  (4) When an invoice is filled out incorrectly, when there is any defect or impropriety in any submitted invoice or when there is a good faith dispute, the contracting agency shall so notify the contractor within 15 days stating the reason or reasons the invoice is defective or improper or the reasons for the dispute. A defective or improper invoice, if corrected by the contractor within seven days of being notified by the contracting agency, may not cause a payment to be made later than specified in this section unless interest is also paid.

Â Â Â Â Â  (5) If requested in writing by a first-tier subcontractor, the contractor, within 10 days after receiving the request, shall send to the first-tier subcontractor a copy of that portion of any invoice, request for payment submitted to the contracting agency or pay document provided by the contracting agency to the contractor specifically related to any labor or materials supplied by the first-tier subcontractor.

Â Â Â Â Â  (6) Payment of interest may be postponed when payment on the principal is delayed because of disagreement between the contracting agency and the contractor. Whenever a contractor brings formal administrative or judicial action to collect interest due under this section, the prevailing party is entitled to costs and reasonable attorney fees.

Â Â Â Â Â  (7) A contracting agency may reserve as retainage from any progress payment on a public improvement contract an amount not to exceed five percent of the payment. As work progresses, a contracting agency may reduce the amount of the retainage and the contracting agency may eliminate retainage on any remaining monthly contract payments after 50 percent of the work under the contract is completed if, in the contracting agencyÂs opinion, such work is progressing satisfactorily. Elimination or reduction of retainage shall be allowed only upon written application by the contractor, and the application shall include written approval of the contractorÂs surety. However, when the contract work is 97.5 percent completed the contracting agency may, at the contracting agencyÂs discretion and without application by the contractor, reduce the retained amount to 100 percent of the value of the contract work remaining to be done. Upon receipt of a written application by the contractor, the contracting agency shall respond in writing within a reasonable time.

Â Â Â Â Â  (8) The retainage held by a contracting agency shall be included in and paid to the contractor as part of the final payment of the contract price. The contracting agency shall pay to the contractor interest at the rate of 1.5 percent per month on the final payment due the contractor, interest to commence 30 days after the work under the contract has been completed and accepted and to run until the date when the final payment is tendered to the contractor. The contractor shall notify the contracting agency in writing when the contractor considers the work complete and the contracting agency shall, within 15 days after receiving the written notice, either accept the work or notify the contractor of work yet to be performed on the contract. If the contracting agency does not, within the time allowed, notify the contractor of work yet to be performed to fulfill contractual obligations, the interest provided by this subsection shall commence to run 30 days after the end of the 15-day period.

Â Â Â Â Â  (9)(a) The contracting agency shall pay, upon settlement or judgment in favor of the contractor regarding any dispute as to the compensation due a contractor for work performed under the terms of a public improvement contract, the amount due plus interest at the rate of two times the discount rate, but not to exceed 30 percent, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date of the settlement or judgment, and accruing from the later of:

Â Â Â Â Â  (A) The due date of any progress payment received under the contract for the period in which such work was performed; or

Â Â Â Â Â  (B) Thirty days after the date on which the claim for the payment under dispute was presented to the contracting agency by the contractor in writing or in accordance with applicable provisions of the contract.

Â Â Â Â Â  (b) Interest shall be added to and not made a part of the settlement or judgment. [2003 c.794 Â§150; 2005 c.103 Â§33]

(Subcontractors)

Â Â Â Â Â  279C.580 ContractorÂs relations with subcontractors. (1) A contractor may not request payment from the contracting agency of any amount withheld or retained in accordance with subsection (5) of this section until such time as the contractor has determined and certified to the contracting agency that the subcontractor has determined and certified to the contracting agency that the subcontractor is entitled to the payment of such amount.

Â Â Â Â Â  (2) A dispute between a contractor and first-tier subcontractor relating to the amount or entitlement of a first-tier subcontractor to a payment or a late payment interest penalty under a clause included in the subcontract under subsection (3) or (4) of this section does not constitute a dispute to which the contracting agency is a party. The contracting agency may not be included as a party in any administrative or judicial proceeding involving such a dispute.

Â Â Â Â Â  (3) Each public improvement contract awarded by a contracting agency shall include a clause that requires the contractor to include in each subcontract for property or services entered into by the contractor and a first-tier subcontractor, including a material supplier, for the purpose of performing a construction contract:

Â Â Â Â Â  (a) A payment clause that obligates the contractor to pay the first-tier subcontractor for satisfactory performance under its subcontract within 10 days out of such amounts as are paid to the contractor by the contracting agency under the contract; and

Â Â Â Â Â  (b) An interest penalty clause that obligates the contractor, if payment is not made within 30 days after receipt of payment from the contracting agency, to pay to the first-tier subcontractor an interest penalty on amounts due in the case of each payment not made in accordance with the payment clause included in the subcontract under paragraph (a) of this subsection. A contractor or first-tier subcontractor may not be obligated to pay an interest penalty if the only reason that the contractor or first-tier subcontractor did not make payment when payment was due is that the contractor or first-tier subcontractor did not receive payment from the contracting agency or contractor when payment was due. The interest penalty shall be:

Â Â Â Â Â  (A) For the period beginning on the day after the required payment date and ending on the date on which payment of the amount due is made; and

Â Â Â Â Â  (B) Computed at the rate specified in ORS 279C.515 (2).

Â Â Â Â Â  (4) The contract awarded by the contracting agency shall require the contractor to include in each of the contractorÂs subcontracts, for the purpose of performance of such contract condition, a provision requiring the first-tier subcontractor to include a payment clause and an interest penalty clause conforming to the standards of subsection (3) of this section in each of the first-tier subcontractorÂs subcontracts and to require each of the first-tier subcontractorÂs subcontractors to include such clauses in their subcontracts with each lower-tier subcontractor or supplier.

Â Â Â Â Â  (5)(a) The clauses required by subsections (3) and (4) of this section are not intended to impair the right of a contractor or a subcontractor at any tier to negotiate, and to include in the subcontract, provisions that:

Â Â Â Â Â  (A) Permit the contractor or a subcontractor to retain, in the event of a good faith dispute, an amount not to exceed 150 percent of the amount in dispute from the amount due a subcontractor under the subcontract without incurring any obligation to pay a late payment interest penalty, in accordance with terms and conditions agreed to by the parties to the subcontract, giving such recognition as the parties consider appropriate to the ability of a subcontractor to furnish a performance bond and a payment bond;

Â Â Â Â Â  (B) Permit the contractor or subcontractor to make a determination that part or all of the subcontractorÂs request for payment may be withheld in accordance with the subcontract agreement; and

Â Â Â Â Â  (C) Permit such withholdings without incurring any obligation to pay a late payment interest penalty if:

Â Â Â Â Â  (i) A notice conforming to the standards of subsection (8) of this section has been previously furnished to the subcontractor; and

Â Â Â Â Â  (ii) A copy of any notice issued by a contractor under sub-subparagraph (i) of this subparagraph has been furnished to the contracting agency.

Â Â Â Â Â  (b) As used in this subsection, Âgood faith disputeÂ means a documented dispute concerning:

Â Â Â Â Â  (A) Unsatisfactory job progress.

Â Â Â Â Â  (B) Defective work not remedied.

Â Â Â Â Â  (C) Third-party claims filed or reasonable evidence that claims will be filed.

Â Â Â Â Â  (D) Failure to make timely payments for labor, equipment and materials.

Â Â Â Â Â  (E) Damage to the prime contractor or subcontractor.

Â Â Â Â Â  (F) Reasonable evidence that the subcontract cannot be completed for the unpaid balance of the subcontract sum.

Â Â Â Â Â  (6) If, after making application to a contracting agency for payment under a contract but before making a payment to a subcontractor for the subcontractorÂs performance covered by such application, a contractor discovers that all or a portion of the payment otherwise due the subcontractor is subject to withholding from the subcontractor in accordance with the subcontract agreement, the contractor shall:

Â Â Â Â Â  (a) Furnish to the subcontractor a notice conforming to the standards of subsection (8) of this section as soon as practicable upon ascertaining the cause giving rise to a withholding, but prior to the due date for subcontractor payment;

Â Â Â Â Â  (b) Furnish to the contracting agency, as soon as practicable, a copy of the notice furnished to the subcontractor under paragraph (a) of this subsection;

Â Â Â Â Â  (c) Reduce the subcontractorÂs progress payment by an amount not to exceed the amount specified in the notice of withholding furnished under paragraph (a) of this subsection;

Â Â Â Â Â  (d) Pay the subcontractor as soon as practicable after the correction of the identified subcontract performance deficiency;

Â Â Â Â Â  (e) Make such payment within:

Â Â Â Â Â  (A) Seven days after correction of the identified subcontract performance deficiency unless the funds therefor must be recovered from the contracting agency because of a reduction under paragraph (f)(A) of this subsection; or

Â Â Â Â Â  (B) Seven days after the contractor recovers such funds from the contracting agency;

Â Â Â Â Â  (f) Notify the contracting agency upon:

Â Â Â Â Â  (A) Reduction of the amount of any subsequent certified application for payment; or

Â Â Â Â Â  (B) Payment to the subcontractor of any withheld amounts of a progress payment, specifying:

Â Â Â Â Â  (i) The amounts of the progress payments withheld under paragraph (a) of this subsection; and

Â Â Â Â Â  (ii) The dates that such withholding began and ended; and

Â Â Â Â Â  (g) Be obligated to pay to the contracting agency an amount equal to interest on the withheld payments computed in the manner provided in ORS 279C.570 from the 11th day after receipt of the withheld amounts from the contracting agency until:

Â Â Â Â Â  (A) The day the identified subcontractor performance deficiency is corrected; or

Â Â Â Â Â  (B) The date that any subsequent payment is reduced under paragraph (f)(A) of this subsection.

Â Â Â Â Â  (7)(a) If a contractor, after making payment to a first-tier subcontractor, receives from a supplier or subcontractor of the first-tier subcontractor a written notice asserting a deficiency in such first-tier subcontractorÂs performance under the contract for which the contractor may be ultimately liable and the contractor determines that all or a portion of future payments otherwise due such first-tier subcontractor is subject to withholding in accordance with the subcontract agreement, the contractor may, without incurring an obligation to pay a late payment interest penalty under subsection (6)(e) of this section:

Â Â Â Â Â  (A) Furnish to the first-tier subcontractor a notice conforming to the standards of subsection (8) of this section as soon as practicable upon making such determination; and

Â Â Â Â Â  (B) Withhold from the first-tier subcontractorÂs next available progress payment or payments an amount not to exceed the amount specified in the notice of withholding furnished under subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As soon as practicable, but not later than 10 days after receipt of satisfactory written notification that the identified subcontract performance deficiency has been corrected, the contractor shall pay the amount withheld under paragraph (a)(B) of this subsection to such first-tier subcontractor, or shall incur an obligation to pay a late payment interest penalty to such first-tier subcontractor computed at the rate specified in ORS 279C.570.

Â Â Â Â Â  (8) A written notice of any withholding shall be issued to a subcontractor, with a copy to the contracting agency of any such notice issued by a contractor, specifying:

Â Â Â Â Â  (a) The amount to be withheld;

Â Â Â Â Â  (b) The specified causes for the withholding under the terms of the subcontract; and

Â Â Â Â Â  (c) The remedial actions to be taken by the subcontractor in order to receive payment of the amounts withheld.

Â Â Â Â Â  (9) Except as provided in subsection (2) of this section, this section does not limit or impair any contractual, administrative or judicial remedies otherwise available to a contractor or a subcontractor in the event of a dispute involving late payment or nonpayment by a contractor or deficient performance or nonperformance by a subcontractor.

Â Â Â Â Â  (10) A contractorÂs obligation to pay a late payment interest penalty to a subcontractor under the clause included in a subcontract under subsection (3) or (4) of this section is not intended to be an obligation of the contracting agency. A contract modification may not be made for the purpose of providing reimbursement of such late payment interest penalty. A cost reimbursement claim may not include any amount for reimbursement of such late payment interest penalty. [2003 c.794 Â§151; 2005 c.103 Â§34]

Â Â Â Â Â  279C.585 Authority to substitute undisclosed first-tier subcontractor; circumstances; rules. A contractor whose bid is accepted may substitute a first-tier subcontractor that was not disclosed under ORS 279C.370 by submitting the name of the new subcontractor and the reason for the substitution in writing to the contracting agency. A contractor may substitute a first-tier subcontractor under this section in the following circumstances:

Â Â Â Â Â  (1) When the subcontractor disclosed under ORS 279C.370 fails or refuses to execute a written contract after having had a reasonable opportunity to do so after the written contract, which must be reasonably based upon the general terms, conditions, plans and specifications for the public improvement project or the terms of the subcontractorÂs written bid, is presented to the subcontractor by the contractor.

Â Â Â Â Â  (2) When the disclosed subcontractor becomes bankrupt or insolvent.

Â Â Â Â Â  (3) When the disclosed subcontractor fails or refuses to perform the subcontract.

Â Â Â Â Â  (4) When the disclosed subcontractor fails or refuses to meet the bond requirements of the contractor that had been identified prior to the bid submittal.

Â Â Â Â Â  (5) When the contractor demonstrates to the contracting agency that the subcontractor was disclosed as the result of an inadvertent clerical error.

Â Â Â Â Â  (6) When the disclosed subcontractor does not hold a license from the Construction Contractors Board and is required to be licensed by the board.

Â Â Â Â Â  (7) When the contractor determines that the work performed by the disclosed subcontractor is substantially unsatisfactory and not in substantial accordance with the plans and specifications or that the subcontractor is substantially delaying or disrupting the progress of the work.

Â Â Â Â Â  (8) When the disclosed subcontractor is ineligible to work on a public improvement contract under applicable statutory provisions.

Â Â Â Â Â  (9) When the substitution is for good cause. The Construction Contractors Board shall define Âgood causeÂ by rule. ÂGood causeÂ includes but is not limited to the financial instability of a subcontractor. The definition of Âgood causeÂ must reflect the least-cost policy for public improvements established in ORS 279C.305.

Â Â Â Â Â  (10) When the substitution is reasonably based on the contract alternates chosen by the contracting agency. [2003 c.794 Â§152]

Â Â Â Â Â  279C.590 Complaint process for substitutions of subcontractors; civil penalties. (1)(a) A subcontractor disclosed under ORS 279C.370 may file a complaint based on the subcontractor disclosure requirements under ORS 279C.370 with the Construction Contractors Board about a contractor if the contractor has substituted another subcontractor for the complaining subcontractor.

Â Â Â Â Â  (b) If more than one subcontractor files a complaint with the board under paragraph (a) of this subsection relating to a single subcontractor disclosure, the board shall consolidate the complaints into one proceeding. If the board imposes a civil penalty under this section against a contractor, the amount collected by the board shall be divided evenly among all of the complaining subcontractors.

Â Â Â Â Â  (c) Each subcontractor filing a complaint under paragraph (a) of this subsection shall post a deposit of $500 with the board upon filing the complaint.

Â Â Â Â Â  (d) If the board determines that a contractorÂs substitution was not in compliance with ORS 279C.585, the board shall return the full amount of the deposit posted under paragraph (c) of this subsection to the complaining subcontractor.

Â Â Â Â Â  (e) If the board determines that a contractor has not substituted a subcontractor or that the contractorÂs substitution was in compliance with ORS 279C.585, the board shall award the contractor $250 of the deposit and shall retain the other $250, which may be expended by the board.

Â Â Â Â Â  (2) Upon receipt of a complaint under subsection (1) of this section, the board shall investigate the complaint. If the board determines that a contractor has substituted a subcontractor in a manner not in compliance with ORS 279C.585, the board may impose a civil penalty against the contractor under subsections (3) to (5) of this section. Civil penalties under this section shall be imposed in the manner provided under ORS 183.745.

Â Â Â Â Â  (3) If the board imposes a civil penalty under subsection (2) of this section and it is the first time the board has imposed a civil penalty under subsection (2) of this section against the contractor during a three-year period, the board shall:

Â Â Â Â Â  (a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

Â Â Â Â Â  (b) Impose a civil penalty on the contractor of up to $1,000. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

Â Â Â Â Â  (4) If the board imposes a civil penalty under subsection (2) of this section and it is the second time the board has imposed a civil penalty under subsection (2) of this section against the contractor during a three-year period, the board may:

Â Â Â Â Â  (a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

Â Â Â Â Â  (b) Impose a civil penalty on the contractor of up to $1,000 and shall place the contractor on the list established under ORS 701.227 for up to six months. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

Â Â Â Â Â  (5) If the board imposes a civil penalty under subsection (2) of this section and the board has imposed a civil penalty under subsection (2) of this section against the contractor three or more times during a three-year period, the board may:

Â Â Â Â Â  (a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

Â Â Â Â Â  (b) Impose a civil penalty on the contractor of up to $1,000 and shall place the contractor on the list established under ORS 701.227 for up to one year. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

Â Â Â Â Â  (6) Within 10 working days after receiving a complaint under subsection (1) of this section, the board shall notify, in writing, any contracting agency that is a party to the contract for which the complaint has been filed that the complaint has been filed. [2003 c.794 Â§153]

(Action on Payment Bonds and Public Works Bonds)

Â Â Â Â Â  279C.600 Right of action on payment bond or public works bond of contractor or subcontractor; notice of claim. (1) A person claiming to have supplied labor or materials for the performance of the work provided for in a public contract, including any person having a direct contractual relationship with the contractor furnishing the payment bond or a direct contractual relationship with any subcontractor, or an assignee of such person, or a person claiming moneys due the State Accident Insurance Fund Corporation, the Unemployment Compensation Trust Fund or the Department of Revenue in connection with the performance of the contract, has a right of action on the contractorÂs payment bond as provided for in ORS 279C.380 and 279C.400 only if:

Â Â Â Â Â  (a) The person or the assignee of the person has not been paid in full; and

Â Â Â Â Â  (b) The person gives written notice of claim, as prescribed in ORS 279C.605, to the contractor and the contracting agency.

Â Â Â Â Â  (2) When, upon investigation, the Commissioner of the Bureau of Labor and Industries has received information indicating that one or more workers providing labor on a public works have not been paid in full at the prevailing rate of wage or overtime wages, the commissioner has a right of action first on the contractorÂs public works bond required under ORS 279C.836 and then, for any amount of a claim not satisfied by the public works bond, on the contractorÂs payment bond, as provided in ORS 279C.380 and 279C.400. When an investigation indicates that a subcontractorÂs workers have not been paid in full at the prevailing rate of wage or overtime wages, the commissioner has a right of action first on the subcontractorÂs public works bond and then, for any amount of a claim not satisfied by the subcontractorÂs public works bond, on the contractorÂs payment bond. The commissionerÂs right of action exists without necessity of an assignment and extends to workers on the project who are not identified when the written notice of claim is given, but for whom the commissioner has received information indicating that the workers have provided labor on the public works and have not been paid in full. The commissioner shall give written notice of the claim, as prescribed in ORS 279C.605, to the contracting agency, the Construction Contractors Board, the contractor and, if applicable, the subcontractor. The commissioner may not make a claim for the same unpaid wages against more than one bond under this section. [2003 c.794 Â§154; 2005 c.360 Â§3]

Â Â Â Â Â  279C.605 Notice of claim. (1) The notice of claim required by ORS 279C.600 must be sent by registered or certified mail or hand delivered no later than 120 days after the day the person last provided labor or furnished materials or 120 days after the worker listed in the notice of claim by the Commissioner of the Bureau of Labor and Industries last provided labor. The notice may be sent or delivered to the contractor or subcontractor at any place the contractor or subcontractor maintains an office or conducts business or at the residence of the contractor or subcontractor.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the claim is for a required contribution to a fund of any employee benefit plan, the notice required by ORS 279C.600 must be sent or delivered within 150 days after the employee last provided labor or materials.

Â Â Â Â Â  (3) The notice must be in writing substantially as follows:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  To (here insert the name of the contractor or subcontractor and the name of the public body):

Â Â Â Â Â  Notice hereby is given that the undersigned (here insert the name of the claimant) has a claim for (here insert a brief description of the labor or materials performed or furnished and the person by whom performed or furnished; if the claim is for other than labor or materials, insert a brief description of the claim) in the sum of (here insert the amount) dollars against the (here insert public works bond or payment bond, as applicable) taken from (here insert the name of the principal and, if known, the surety or sureties upon the public works bond or payment bond) for the work of (here insert a brief description of the work concerning which the public works bond or payment bond was taken). Such material or labor was supplied to (here insert the name of the contractor or subcontractor).

_____________________

Â (here to be signed)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (4) When notice of claim is given by the commissioner and if the claim includes a worker who is then unidentified, the commissioner shall include in the notice a statement that the claim includes an unidentified worker for whom the commissioner has received information indicating that the worker has not been paid in full at the prevailing rate of wage required by ORS 279C.840 or overtime wages required by ORS 279C.540.

Â Â Â Â Â  (5) The person making the claim or giving the notice shall sign the notice. [2003 c.794 Â§155; 2005 c.360 Â§4]

Â Â Â Â Â  279C.610 Action on contractorÂs public works bond or payment bond; time limitation. (1) The Commissioner of the Bureau of Labor and Industries or a person who has a right of action on the public works bond or the payment bond under ORS 279C.600 and, where required, who has filed and served the notice or notices of claim, as required under ORS 279C.600 and 279C.605, or that personÂs assignee, may institute an action on the contractorÂs public works bond or payment bond in a circuit court of this state or the federal district court of the district.

Â Â Â Â Â  (2) The action shall be on the relation of the commissioner, the claimant, or that personÂs assignee, as the case may be, and shall be in the name of the contracting agency that let the contract or, when applicable, the public agency or agencies for whose benefit the contract was let. It may be prosecuted to final judgment and execution for the use and benefit of the commissioner or the claimant, or that personÂs assignee, as the fact may appear.

Â Â Â Â Â  (3) The action shall be instituted no later than two years after the person last provided labor or materials or two years after the worker listed in the commissionerÂs notice of claim last provided labor. [2003 c.794 Â§156; 2005 c.360 Â§5]

Â Â Â Â Â  279C.615 Preference for labor and material liens. All labor and material liens have preference and are superior to all other liens and claims of any kind or nature created by ORS 279C.500 to 279C.530 and 279C.600 to 279C.625. [2003 c.794 Â§157]

Â Â Â Â Â  279C.620 Rights of person providing medical care to employees of contractor. A person providing medical, surgical or hospital care services or other needed care and attention, incident to sickness or injury, to the employees of a contractor or subcontractor on a public contract is deemed to have performed labor on the public contract for the purposes of ORS 279C.600 to 279C.625. [2003 c.794 Â§158]

Â Â Â Â Â  279C.625 Joint liability when payment bond not executed. If the public improvement contract is one for which a payment bond as provided for in ORS 279C.380 and 279C.400 is required and the contractor fails to pay for labor or materials or to pay claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund or the Department of Revenue and the officers of the public body that authorized the contract fail or neglect to require the person entering into the contract to execute the payment bond:

Â Â Â Â Â  (1) The State of Oregon and the officers authorizing the contract shall be jointly liable for the labor and materials used in the performance of any work under the contract, and for claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund and the Department of Revenue, if the contract was entered into with the State of Oregon.

Â Â Â Â Â  (2) The public body and the officers authorizing the contract shall be jointly liable for the labor and materials used in the performance of any work under the contract and for claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund and the Department of Revenue, if the contract was entered into on behalf of a public body other than the state. [2003 c.794 Â§159; 2005 c.103 Â§35]

(Termination of Contract for Public Interest Reasons)

Â Â Â Â Â  279C.650 ÂLabor disputeÂ defined. As used in ORS 279C.650 to 279C.670, Âlabor disputeÂ has the meaning given that term in ORS 662.010. [2003 c.794 Â§160]

Â Â Â Â Â  279C.655 Extension and compensation when work suspended. If a public contract is not terminated but work under the contract is suspended by an order of a contracting agency for any reason considered to be in the public interest other than a labor dispute or any third-party judicial proceeding relating to the work other than a suit or action filed in regards to a labor dispute, the contractor is entitled to a reasonable extension of the contract time and reasonable compensation for all costs resulting from the suspension plus a reasonable allowance for overhead with respect to such costs. [2003 c.794 Â§161]

Â Â Â Â Â  279C.660 Compensation when contract terminated due to public interest. When a public contract is terminated by mutual agreement, provision shall be made for the payment of compensation to the contractor. In addition to a reasonable amount of compensation for preparatory work and for all costs and expenses arising out of termination, the amount to be paid to the contractor:

Â Â Â Â Â  (1) Shall be determined on the basis of the contract price in the case of any fully completed separate item or portion of the work for which there is a separate or unit contract price; and

Â Â Â Â Â  (2) May, with respect to any other work, be a percent of the contract price equal to the percentage of the work completed. [2003 c.794 Â§162]

Â Â Â Â Â  279C.665 Contractual provisions for compensation when contract terminated due to public interest. A contracting agency may provide in a public improvement contract detailed provisions under which the contractor shall be entitled, as a matter of right, to compensation upon termination of the contract on account of any reason considered to be in the public interest. [2003 c.794 Â§163]

Â Â Â Â Â  279C.670 Application of ORS 279C.650 to 279C.670. ORS 279C.650 to 279C.670 do not apply to suspension of the work or termination of the contract that occurs as a result of the contractorÂs violation of federal, state or local statutes, ordinances, rules or regulations in existence at the time the contract was executed or as a result of violations of the terms of the contract. [2003 c.794 Â§164]

PREVAILING WAGE RATE

Â Â Â Â Â  279C.800 Definitions for ORS 279C.800 to 279C.870. As used in ORS 279C.800 to 279C.870, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFringe benefitsÂ means the amount of:

Â Â Â Â Â  (a) The rate of contribution irrevocably made by a contractor or subcontractor to a trustee or to a third person under a plan, fund or program; and

Â Â Â Â Â  (b) The rate of costs to the contractor or subcontractor that may be reasonably anticipated in providing benefits to workers pursuant to an enforceable commitment to carry out a financially responsible plan or program that is committed in writing to the workers affected, for medical or hospital care, pensions on retirement or death, compensation for injuries or illness resulting from occupational activity, or insurance to provide any of the foregoing, for unemployment benefits, life insurance, disability and sickness insurance or accident insurance, for vacation and holiday pay, for defraying costs of apprenticeship or other similar programs or for other bona fide fringe benefits, but only when the contractor or subcontractor is not required by other federal, state or local law to provide any of these benefits.

Â Â Â Â Â  (2) ÂLocalityÂ means the following district in which the public works, or the major portion thereof, is to be performed:

Â Â Â Â Â  (a) District 1, composed of Clatsop, Columbia and Tillamook Counties;

Â Â Â Â Â  (b) District 2, composed of Clackamas, Multnomah and Washington Counties;

Â Â Â Â Â  (c) District 3, composed of Marion, Polk and Yamhill Counties;

Â Â Â Â Â  (d) District 4, composed of Benton, Lincoln and Linn Counties;

Â Â Â Â Â  (e) District 5, composed of Lane County;

Â Â Â Â Â  (f) District 6, composed of Douglas County;

Â Â Â Â Â  (g) District 7, composed of Coos and Curry Counties;

Â Â Â Â Â  (h) District 8, composed of Jackson and Josephine Counties;

Â Â Â Â Â  (i) District 9, composed of Hood River, Sherman and Wasco Counties;

Â Â Â Â Â  (j) District 10, composed of Crook, Deschutes and Jefferson Counties;

Â Â Â Â Â  (k) District 11, composed of Klamath and Lake Counties;

Â Â Â Â Â  (L) District 12, composed of Gilliam, Grant, Morrow, Umatilla and Wheeler Counties;

Â Â Â Â Â  (m) District 13, composed of Baker, Union and Wallowa Counties; and

Â Â Â Â Â  (n) District 14, composed of Harney and Malheur Counties.

Â Â Â Â Â  (3) ÂPrevailing rate of wageÂ means the rate of hourly wage, including all fringe benefits, paid in the locality to the majority of workers employed on projects of similar character in the same trade or occupation, as determined by the Commissioner of the Bureau of Labor and Industries. In making such determinations, the commissioner shall rely on an independent wage survey to be conducted once each year. However, if it appears to the commissioner that the data derived from the survey alone are insufficient to establish the rate, the commissioner also shall consider additional information such as collective bargaining agreements, other independent wage surveys and the prevailing rates of wage determined by appropriate federal agencies or agencies of adjoining states. If there is not a majority in the same trade or occupation paid at the same rate, the average rate of hourly wage, including all fringe benefits, paid in the locality to workers in the same trade or occupation shall be the prevailing rate. If the wage paid by any contractor or subcontractor to workers on any public works is based on some period of time other than an hour, the hourly wage shall be mathematically determined by the number of hours worked in that period of time.

Â Â Â Â Â  (4) ÂPublic agencyÂ means the State of Oregon or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter.

Â Â Â Â Â  (5) ÂPublic worksÂ includes, but is not limited to, roads, highways, buildings, structures and improvements of all types, the construction, reconstruction, major renovation or painting of which is carried on or contracted for by any public agency to serve the public interest but does not include the reconstruction or renovation of privately owned property that is leased by a public agency. [2003 c.794 Â§165]

Â Â Â Â Â  279C.805 Policy. The Legislative Assembly declares that the purposes of the prevailing rate of wage law are:

Â Â Â Â Â  (1) To ensure that contractors compete on the ability to perform work competently and efficiently while maintaining community-established compensation standards.

Â Â Â Â Â  (2) To recognize that local participation in publicly financed construction and family wage income and benefits are essential to the protection of community standards.

Â Â Â Â Â  (3) To encourage training and education of workers to industry skills standards.

Â Â Â Â Â  (4) To encourage employers to use funds allocated for employee fringe benefits for the actual purchase of those benefits. [2003 c.794 Â§166]

Â Â Â Â Â  279C.810 Exemptions; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFunds of a public agencyÂ does not include:

Â Â Â Â Â  (A) Funds provided in the form of a government grant to a nonprofit organization, unless the government grant is issued for the purpose of construction;

Â Â Â Â Â  (B) Building and development permit fees paid or waived by the public agency;

Â Â Â Â Â  (C) Staff resources of the public agency used to manage a project or to provide a principal source of supervision, coordination or oversight of a project; or

Â Â Â Â Â  (D) Staff resources of the public agency used to design or inspect one or more components of a project.

Â Â Â Â Â  (b) ÂNonprofit organizationÂ means an organization or group of organizations described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

Â Â Â Â Â  (2) ORS 279C.800 to 279C.870 do not apply to:

Â Â Â Â Â  (a) Projects for which the contract price does not exceed $50,000. In determining the price of a project, a public agency:

Â Â Â Â Â  (A) May not include the value of donated materials or work performed on the project by individuals volunteering to the public agency without pay; and

Â Â Â Â Â  (B) Shall include the value of work performed by every person paid by a contractor or subcontractor in any manner for the personÂs work on the project.

Â Â Â Â Â  (b) Projects for which no funds of a public agency are directly or indirectly used. In accordance with ORS chapter 183, the commissioner shall adopt rules to carry out the provisions of this paragraph.

Â Â Â Â Â  (3)(a) A public agency may not divide a public works project into more than one contract for the purpose of avoiding compliance with ORS 279C.800 to 279C.870.

Â Â Â Â Â  (b) When the commissioner determines that a public agency has divided a public works project for the purpose of avoiding compliance with ORS 279C.800 to 279C.870, the commissioner shall issue an order compelling compliance.

Â Â Â Â Â  (c) In making determinations under this subsection, the commissioner shall consider:

Â Â Â Â Â  (A) The physical separation of the project structures;

Â Â Â Â Â  (B) The timing of the work on project phases or structures;

Â Â Â Â Â  (C) The continuity of project contractors and subcontractors working on project parts or phases; and

Â Â Â Â Â  (D) The manner in which the public agency and the contractors administer and implement the project. [2003 c.794 Â§172; 2005 c.153 Â§1; 2005 c.360 Â§8]

Â Â Â Â Â  279C.815 Determination of prevailing rates of wage; providing information to commissioner. (1) As used in this section, ÂpersonÂ includes any employer, labor organization or any official representative of an employee or employer association.

Â Â Â Â Â  (2)(a) The Commissioner of the Bureau of Labor and Industries shall determine the prevailing rate of wage for workers in each trade or occupation in each locality described in ORS 279C.800 at least once each year by means of an independent wage survey and make this information available at least twice each year. The commissioner may amend the rate at any time.

Â Â Â Â Â  (b) The commissioner shall compare the prevailing rate of wage determined under paragraph (a) of this subsection with the federal prevailing rate of wage required under the Davis-Bacon Act (40 U.S.C. 276a) and determine which rate is higher for workers in each trade or occupation in each locality. The commissioner shall make this information, showing which prevailing rate of wage is higher for workers in each trade or occupation in each locality, available at the same time as the commissioner makes information available under paragraph (a) of this subsection.

Â Â Â Â Â  (3) A person shall make such reports and returns to the Bureau of Labor and Industries as the commissioner may require to determine the prevailing rates of wage. The reports and returns shall be made upon forms furnished by the bureau and within the time prescribed by the commissioner. The person or an authorized representative of the person shall certify to the accuracy of the reports and returns.

Â Â Â Â Â  (4) Notwithstanding ORS 192.410 to 192.505, all reports and returns or other information provided to the commissioner under this section are confidential and not available for inspection by the public.

Â Â Â Â Â  (5) In order to assist the commissioner in making determinations of the prevailing rates of wage, the commissioner may enter into contracts with public or private parties to obtain relevant data and information. Any such contract may include provisions for the manner and extent of the market review of affected trades and occupations and such other requirements regarding timelines of reports, accuracy of data and information and supervision and review as the commissioner may prescribe. [2003 c.794 Â§173; 2005 c.360 Â§9]

Â Â Â Â Â  279C.820 Advisory committee to assist commissioner. (1) The Commissioner of the Bureau of Labor and Industries shall appoint an advisory committee to assist the commissioner in the administration of ORS 279C.800 to 279C.870.

Â Â Â Â Â  (2) The advisory committee must include equal representation of members from management and labor in the building and construction industry who perform work on public works contracts and such other interested parties as the commissioner shall appoint. [2003 c.794 Â§179]

Â Â Â Â Â  279C.825 Fees; rules. (1)(a) The Commissioner of the Bureau of Labor and Industries, by rule, shall establish a fee to be paid by the contractor to whom a public works contract subject to ORS 279C.800 to 279C.870 has been awarded. The fee shall be used to pay the costs of:

Â Â Â Â Â  (A) Surveys to determine the prevailing rates of wage;

Â Â Â Â Â  (B) Administering and providing investigations under and enforcement of ORS 279C.800 to 279C.870; and

Â Â Â Â Â  (C) Providing educational programs on public contracting law under the Public Contracting Code.

Â Â Â Â Â  (b) The fee shall be 0.1 percent of the contract price. However, in no event may a fee be charged and collected that is more than $5,000 or less than $100.

Â Â Â Â Â  (2) The commissioner shall pay moneys received under this section into the State Treasury. The moneys shall be credited to the Prevailing Wage Education and Enforcement Account created by ORS 651.185.

Â Â Â Â Â  (3) The contractor shall pay the fee at the time of the first progress payment or 60 days after work on the contract has begun, whichever date is earlier.

Â Â Â Â Â  (4) Failure to make timely payment under subsection (3) of this section shall subject the contractor to a civil penalty under ORS 279C.865 in such amount as the commissioner, by rule, shall specify. [2003 c.794 Â§178]

Â Â Â Â Â  279C.830 Contractual provisions regarding prevailing rates of wage, fee for administration of law and public works bond. (1)(a) The specifications for every contract for public works shall contain a provision stating the existing state prevailing rate of wage and, if applicable, the federal prevailing rate of wage required under the Davis-Bacon Act (40 U.S.C. 276a) that may be paid to workers in each trade or occupation required for the public works employed in the performance of the contract either by the contractor or subcontractor or other person doing or contracting to do the whole or any part of the work contemplated by the contract.

Â Â Â Â Â  (b) If a public agency is required under paragraph (a) of this subsection to include the state and federal prevailing rates of wage in the specifications, the public agency also shall include in the specifications information showing which prevailing rate of wage is higher for workers in each trade or occupation in each locality, as determined by the Commissioner of the Bureau of Labor and Industries under ORS 279C.815 (2)(b).

Â Â Â Â Â  (c) Every contract and subcontract shall contain a provision that the workers shall be paid not less than the specified minimum hourly rate of wage in accordance with ORS 279C.838.

Â Â Â Â Â  (2) The specifications for every contract for public works between a public agency and a contractor shall contain a provision stating that a fee is required to be paid to the Commissioner of the Bureau of Labor and Industries as provided in ORS 279C.825 (1). The contract shall contain a provision that the fee shall be paid to the commissioner under the administrative rule of the commissioner.

Â Â Â Â Â  (3) The specifications for every contract for public works shall contain a provision stating that the contractor and every subcontractor must have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (7) or (8). Every contract awarded by a contracting agency shall contain a provision requiring the contractor:

Â Â Â Â Â  (a) To have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (7) or (8).

Â Â Â Â Â  (b) To include in every subcontract a provision requiring the subcontractor to have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (7) or (8). [2003 c.794 Â§168; 2005 c.360 Â§10]

Â Â Â Â Â  279C.835 Notifying commissioner of public works contract. Public agencies shall notify the Commissioner of the Bureau of Labor and Industries in writing, on a form prescribed by the commissioner, whenever a contract subject to the provisions of ORS 279C.800 to 279C.870 has been awarded. The notification shall be made within 30 days of the date that the contract is awarded. The notification shall include a copy of the disclosure of first-tier subcontractors that was submitted under ORS 279C.370. [2003 c.794 Â§175]

Â Â Â Â Â  279C.836 Public works bond; rules. (1) Except as provided in subsection (7) or (8) of this section, before starting work on a contract or subcontract for a public works project, a contractor or subcontractor shall file with the Construction Contractors Board a public works bond with a corporate surety authorized to do business in this state in the amount of $30,000. The bond must provide that the contractor or subcontractor will pay claims ordered by the Bureau of Labor and Industries to workers performing labor upon public works projects. The bond must be a continuing obligation, and the suretyÂs liability for the aggregate of claims that may be payable from the bond may not exceed the penal sum of the bond. The bond must remain in effect continuously until depleted by claims paid under this section, unless the surety sooner cancels the bond. The surety may cancel the bond by giving 30 daysÂ written notice to the contractor or subcontractor, to the board and to the Bureau of Labor and Industries. When the bond is canceled, the surety is relieved of further liability for work performed on contracts entered into after the cancellation. The cancellation does not limit the suretyÂs liability for work performed on contracts entered into before the cancellation.

Â Â Â Â Â  (2) Before permitting a subcontractor to start work on a public works project, the contractor shall verify that the subcontractor has filed a public works bond as required under this section or has elected not to file a public works bond under subsection (7) of this section.

Â Â Â Â Â  (3) A contractor or subcontractor is not required under this section to file a separate public works bond for each public works project for which the contractor or subcontractor has a contract.

Â Â Â Â Â  (4) A person that is not required under ORS 279C.800 to 279C.870 to pay prevailing rates of wage on a public works project is not required to file a public works bond under this section.

Â Â Â Â Â  (5) A public works bond required by this section is in addition to any other bond the contractor or subcontractor is required to obtain.

Â Â Â Â Â  (6) The board may, by rule, require a contractor or subcontractor to obtain a new public works bond if a surety pays a claim out of an existing public works bond. The new bond must be in the amount of $30,000. The board may allow a contractor or subcontractor to obtain, instead of a new bond, a certification that the surety remains liable for the full penal sum of the existing bond, notwithstanding payment by the surety on the claim.

Â Â Â Â Â  (7)(a) A disadvantaged, minority, women or emerging small business enterprise certified under ORS 200.055 may, for up to one year after certification, elect not to file a public works bond as required under subsection (1) this section. If a business enterprise elects not to file a public works bond, the business enterprise shall give the board written verification of the certification and written notice that the business enterprise elects not to file the bond.

Â Â Â Â Â  (b) A business enterprise that elects not to file a public works bond under this subsection shall notify the public agency for whose benefit the contract was awarded or, if the business enterprise is a subcontractor, the contractor of the election before starting work on a public works project. When a business enterprise elects not to file a public works bond under this subsection, a claim for unpaid wages may be made against the payment bond of the business enterprise or, if the business enterprise is a subcontractor, the payment bond of the contractor.

Â Â Â Â Â  (c) An election not to file a public works bond expires one year after the date the business enterprise is certified. After an election has expired and before starting or continuing work on a contract or subcontract for a public works project, the business enterprise shall file a public works bond with the board as required under subsection (1) of this section.

Â Â Â Â Â  (8) In cases of emergency, or when the interest or property of the public agency for whose benefit the contract was awarded probably would suffer material injury by delay or other cause, the requirement for filing a public works bond may be excused, if a declaration of the emergency is made in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (9) The board shall make available on a searchable public website information concerning public works bonds filed with the board, claims made on those bonds, elections made by certified business enterprises not to file those bonds and the expiration date of each election. The board may adopt rules necessary to perform the duties required of the board by this section.

Â Â Â Â Â  (10) The Commissioner of the Bureau of Labor and Industries, with approval of the board, shall adopt rules that establish language for public works bonds. [2005 c.360 Â§2]

Â Â Â Â Â  279C.838 Applicability of state and federal rates of wage. When a public works project is subject to ORS 279C.800 to 279C.870 and the Davis-Bacon Act (40 U.S.C. 276a):

Â Â Â Â Â  (1) If the state prevailing rate of wage is higher than the federal prevailing rate of wage, the contractor and every subcontractor on the project shall pay at least the state prevailing rate of wage as required by ORS 279C.800 to 279C.870; and

Â Â Â Â Â  (2) If the federal prevailing rate of wage is higher than the state prevailing rate of wage, the contractor and every subcontractor on the project shall pay at least the federal prevailing rate of wage as required by the Davis-Bacon Act. [2005 c.360 Â§7]

Â Â Â Â Â  279C.840 Payment of prevailing rate of wage; posting of rates and fringe benefit plan provisions. (1) The hourly rate of wage to be paid by any contractor or subcontractor to workers upon all public works shall be not less than the prevailing rate of wage for an hourÂs work in the same trade or occupation in the locality where the labor is performed. The obligation of a contractor or subcontractor to pay the prevailing rate of wage may be discharged by making the payments in cash, by the making of contributions of a type referred to in ORS 279C.800 (1)(a), or by the assumption of an enforceable commitment to bear the costs of a plan or program of a type referred to in ORS 279C.800 (1)(b), or any combination thereof, where the aggregate of any such payments, contributions and costs is not less than the prevailing rate of wage.

Â Â Â Â Â  (2) After a contract for public works is executed with any contractor or work is commenced upon any public works, the amount of the prevailing rate of wage is not subject to attack in any legal proceeding by any contractor or subcontractor in connection with that contract.

Â Â Â Â Â  (3) It is not a defense in any legal proceeding that the prevailing rate of wage is less than the amount required to be in the specifications of a contract for public works, or that there was an agreement between the employee and the employer to work at less than the wage rates required to be paid under this section.

Â Â Â Â Â  (4) Every contractor or subcontractor engaged on a project for which there is a contract for a public works shall keep the prevailing rates of wage for that project posted in a conspicuous and accessible place in or about the project. The Commissioner of the Bureau of Labor and Industries shall furnish without charge copies of the prevailing rates of wage to contractors and subcontractors.

Â Â Â Â Â  (5) Every contractor or subcontractor engaged on a project for which there is a contract for a public works to which the prevailing wage requirements apply that also provides or contributes to a health and welfare plan or a pension plan, or both, for the contractor or subcontractorÂs employees on the project shall post a notice describing the plan in a conspicuous and accessible place in or about the project. The notice preferably shall be posted in the same place as the notice required under subsection (4) of this section. In addition to the description of the plan, the notice shall contain information on how and where to make claims and where to obtain further information.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (c) of this subsection, no person other than the contractor or subcontractor may pay or contribute any portion of the prevailing rate of wage paid by the contractor or subcontractor to workers employed in the performance of a public works contract.

Â Â Â Â Â  (b) For the purpose of this subsection, the prevailing rate of wage is the prevailing rate of wage specified in the contract.

Â Â Â Â Â  (c) This subsection is not intended to prohibit payments to a worker who is enrolled in any government-subsidized training or retraining program.

Â Â Â Â Â  (7) A person may not take any action that circumvents the payment of the prevailing rate of wage to workers employed on a public works contract, including, but not limited to, reducing an employeeÂs regular rate of pay on any project not subject to ORS 279C.800 to 279C.870 in a manner that has the effect of offsetting the prevailing rate of wage on a public works project. [2003 c.794 Â§167]

Â Â Â Â Â  279C.845 Certified statements regarding payment of prevailing rates of wage; retainage. (1) The contractor or the contractorÂs surety and every subcontractor or the subcontractorÂs surety shall file certified statements with the public agency in writing, on a form prescribed by the Commissioner of the Bureau of Labor and Industries, certifying:

Â Â Â Â Â  (a) The hourly rate of wage paid each worker whom the contractor or the subcontractor has employed upon the public works; and

Â Â Â Â Â  (b) That no worker employed upon the public works has been paid less than the prevailing rate of wage or less than the minimum hourly rate of wage specified in the contract.

Â Â Â Â Â  (2) The certified statement shall be verified by the oath of the contractor or the contractorÂs surety or subcontractor or the subcontractorÂs surety that the contractor or subcontractor has read the certified statement and knows the contents thereof and that the same is true to the contractor or subcontractorÂs knowledge.

Â Â Â Â Â  (3) The certified statements shall set out accurately and completely the payroll records for the prior week, including the name and address of each worker, the workerÂs correct classification, rate of pay, daily and weekly number of hours worked, deductions made and actual wages paid.

Â Â Â Â Â  (4) The contractor or subcontractor shall deliver or mail each certified statement required by subsection (1) of this section to the public agency. Certified statements for each week during which the contractor or subcontractor employs a worker upon the public works shall be submitted once a month, by the fifth business day of the following month. Information submitted on certified statements may be used only to ensure compliance with the provisions of ORS 279C.800 to 279C.870.

Â Â Â Â Â  (5) Each contractor or subcontractor shall preserve the certified statements for a period of three years from the date of completion of the contract.

Â Â Â Â Â  (6) Certified statements received by a public agency are public records subject to the provisions of ORS 192.410 to 192.505.

Â Â Â Â Â  (7) Notwithstanding ORS 279C.555 or 279C.570 (7), if a contractor is required to file certified statements under this section, the public agency shall retain 25 percent of any amount earned by the contractor on the public works until the contractor has filed with the public agency certified statements as required by this section. The public agency shall pay the contractor the amount retained under this subsection within 14 days after the contractor files the certified statements as required by this section, regardless of whether a subcontractor has failed to file certified statements as required by this section. The public agency is not required to verify the truth of the contents of certified statements filed by the contractor under this section.

Â Â Â Â Â  (8) Notwithstanding ORS 279C.555, the contractor shall retain 25 percent of any amount earned by a first-tier subcontractor on a public works until the subcontractor has filed with the public agency certified statements as required by this section. The contractor shall verify that the first-tier subcontractor has filed the certified statements before the contractor may pay the subcontractor any amount retained under this subsection. The contractor shall pay the first-tier subcontractor the amount retained under this subsection within 14 days after the subcontractor files the certified statements as required by this section. Neither the public agency nor the contractor is required to verify the truth of the contents of certified statements filed by a first-tier subcontractor under this section. [2003 c.794 Â§169; 2005 c.360 Â§11]

Â Â Â Â Â  279C.850 Inspection to determine whether prevailing rate of wage being paid; civil action for failure to pay prevailing rate of wage or overtime. (1) At any reasonable time the Commissioner of the Bureau of Labor and Industries may enter the office or business establishment of any contractor or subcontractor performing public works and gather facts and information necessary to determine whether the prevailing rate of wage is actually being paid by such contractor or subcontractor to workers upon public works.

Â Â Â Â Â  (2) Upon request by the commissioner, every contractor or subcontractor performing work on public works shall make available to the commissioner for inspection during normal business hours any payroll or other records in the possession or under the control of the contractor or subcontractor that are deemed necessary by the commissioner to determine whether the prevailing rate of wage is actually being paid by such contractor or subcontractor to workers upon public works. The commissionerÂs request must be made a reasonable time in advance of the inspection.

Â Â Â Â Â  (3) Notwithstanding ORS 192.410 to 192.505, any record obtained or made by the commissioner under this section is not open to inspection by the public.

Â Â Â Â Â  (4) The commissioner may, without necessity of an assignment, initiate legal proceedings against employers to enjoin future failures to pay required prevailing rates of wage or overtime pay and to require the payment of prevailing rates of wage or overtime pay due employees. The commissioner is entitled to recover, in addition to other costs, such sum as the court or judge may determine reasonable as attorney fees. If the commissioner does not prevail in the action, the commissioner shall pay all costs and disbursements from the Bureau of Labor and Industries Account. [2003 c.794 Â§170]

Â Â Â Â Â  279C.855 Liability for violations. (1) Any contractor or subcontractor or contractorÂs or subcontractorÂs surety that violates the provisions of ORS 279C.840 is liable to the workers affected in the amount of their unpaid minimum wages, including all fringe benefits as defined in ORS 279C.800, and in an additional amount equal to the unpaid wages as liquidated damages.

Â Â Â Â Â  (2) Actions to enforce liability to workers under subsection (1) of this section may be brought as actions on contractorsÂ bonds as provided for in ORS 279C.610.

Â Â Â Â Â  (3) If the public agency fails to include a provision that the contractor and any subcontractor shall comply with ORS 279C.840 in the advertisement for bids, the request for bids, the contract specifications, the accepted bid or elsewhere in the contract documents, the liability of the public agency for unpaid minimum wages, as described in subsection (1) of this section, is joint and several with any contractor or subcontractor that had notice of the requirement to comply with ORS 279C.840. The Commissioner of the Bureau of Labor and Industries may enforce the provisions of this subsection by a civil action under ORS 279C.850 (4), by a civil action on an assigned wage claim under ORS 652.330, or by an administrative proceeding on an assigned wage claim under ORS 652.332. [2003 c.794 Â§171]

Â Â Â Â Â  279C.860 Ineligibility for public works contracts for failure to pay or post notice of prevailing rates of wage; certified payroll reports to commissioner. (1) When the Commissioner of the Bureau of Labor and Industries, in accordance with the provisions of ORS chapter 183, determines that a contractor or subcontractor has intentionally failed or refused to pay the prevailing rate of wage to workers employed upon public works, a subcontractor has failed to pay to its employees amounts required by ORS 279C.840 and the contractor has paid those amounts on the subcontractorÂs behalf, or a contractor or subcontractor has intentionally failed or refused to post the prevailing rates of wage as required by ORS 279C.840 (4), the contractor, subcontractor or any firm, corporation, partnership or association in which the contractor or subcontractor has a financial interest shall be ineligible, for a period not to exceed three years from the date of publication of the name of the contractor or subcontractor on the ineligible list as provided in this section, to receive any contract or subcontract for public works. The commissioner shall maintain a written list of the names of those contractors and subcontractors determined to be ineligible under this section and the period of time for which they are ineligible. A copy of the list shall be published, furnished upon request and made available to contracting agencies.

Â Â Â Â Â  (2) When the contractor or subcontractor is a corporation, the provisions of subsection (1) of this section apply to any corporate officer or corporate agent who is responsible for the failure or refusal to pay or post the prevailing rate of wage or the failure to pay to a subcontractorÂs employees amounts required by ORS 279C.840 that are paid by the contractor on the subcontractorÂs behalf.

Â Â Â Â Â  (3) For good cause shown, the commissioner may direct the removal of the name of a contractor or subcontractor from the ineligible list.

Â Â Â Â Â  (4) To assist the commissioner in determining whether the contractor or subcontractor is paying the prevailing rate of wage, when a prevailing rate of wage claim is filed, or evidence indicating a violation has occurred, a contractor or subcontractor required to pay the prevailing rate of wage to workers employed upon public works under ORS 279C.800 to 279C.870 shall send a certified copy of the payroll for those workers when the commissioner requests the certified copy. [2003 c.794 Â§174]

Â Â Â Â Â  279C.865 Civil penalties. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $5,000 for each violation of any provision of ORS 279C.800 to 279C.870 or any rule of the commissioner adopted thereunder.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All moneys collected as penalties under this section shall be first applied toward reimbursement of costs incurred in determining violations, conducting hearings and assessing and collecting the penalties. The remainder, if any, of moneys collected as penalties under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [2003 c.794 Â§177]

Â Â Â Â Â  279C.870 Civil action to enforce payment of prevailing rates of wage. (1) The Commissioner of the Bureau of Labor and Industries or any other person may bring a civil action in any court of competent jurisdiction to require a public agency under a public contract with a contractor to withhold twice the wages in dispute if it is shown that the contractor or subcontractor on the contract has intentionally failed or refused to pay the prevailing rate of wage to workers employed on that contract and to require the contractor to pay the prevailing rate of wage and any deficiencies that can be shown to exist because of improper wage payments already made. In addition to other relief, the court may also enjoin the contractor or subcontractor from committing future violations. The contractor or subcontractor involved shall be named as a party in all civil actions brought under this section. In addition to other costs, the court may award the prevailing party reasonable attorney fees at the trial and on appeal. However, attorney fees may not may be awarded against the commissioner under this section.

Â Â Â Â Â  (2) The court shall require any party, other than the commissioner, that brings a civil action under this section to post a bond sufficient to cover the estimated attorney fees and costs to the public agency and to the contractor or subcontractor of any temporary restraining order, preliminary injunction or permanent injunction awarded in the action, in the event that the party bringing the action does not ultimately prevail.

Â Â Â Â Â  (3) In addition to any other relief, the court in a civil action brought under this section may enjoin the public agency from contracting with the contractor or subcontractor if the court finds that the commissioner would be entitled to place the contractor or subcontractor on the ineligible list established under ORS 279C.860 (1). If the court issues such an injunction, the commissioner shall place the contractor or subcontractor on the list for a period of three years, subject to the provision of ORS 279C.860 (2). [2003 c.794 Â§176]

_______________



Chapter 280

Chapter 280 Â Financing of Local Public Projects and Improvements;

City and County Economic Development

2005 EDITION

PUBLIC PROJECTS; CITY AND COUNTY DEVELOPMENT

PUBLIC FACILITIES, CONTRACTING & INSURANCE

TAXATION FOR LOCAL PUBLIC IMPROVEMENTS

280.040Â Â Â Â  Definitions for ORS 280.040 to 280.145; use of certain tax revenues

280.050Â Â Â Â  Providing funds for financing cost of services, projects, property and equipment

280.055Â Â Â Â  Obtaining and advancing of funds to county service districts

280.057Â Â Â Â  Local option taxes for community colleges; maximum amount

280.060Â Â Â Â  Levy of local option taxes outside constitutional limitation; duration of levy; approval of levy as approval of bonds

280.064Â Â Â Â  Period for use of revenues raised by local option tax

280.070Â Â Â Â  Manner of holding elections for local option tax or permanent rate limit; additional statements in ballot title

280.075Â Â Â Â  Ballot statements for local option tax measures

280.080Â Â Â Â  Contents of order, resolution or ordinance calling election

280.090Â Â Â Â  Submission of several proposals to impose local option taxes

280.145Â Â Â Â  Serial levy under former law

280.150Â Â Â Â  Appropriating money and issuing bonds to construct, operate and maintain joint facilities

CITY AND COUNTY ECONOMIC DEVELOPMENT PROJECTS

(Cities)

280.410Â Â Â Â  Definitions for ORS 280.410 to 280.485

280.415Â Â Â Â  Legislative findings

280.420Â Â Â Â  Eligibility of projects for financing; standards; ordinance for applications

280.422Â Â Â Â  Exception to eligibility standards

280.424Â Â Â Â  Bond-financed single room occupancy rental housing to conform with federal law

280.425Â Â Â Â  City powers concerning property

280.430Â Â Â Â  Contractual powers of city; requirements for project loans and leases

280.431Â Â Â Â  Required condition of purchase for low income single room housing project

280.432Â Â Â Â  Limitations on housing loans from bond proceeds; discrimination; relocation; conversion

280.435Â Â Â Â  Limitation on city power

280.440Â Â Â Â  Authority to issue revenue bonds

280.445Â Â Â Â  Factors considered in determining whether to issue bonds

280.450Â Â Â Â  Issuance of bonds

280.455Â Â Â Â  Administrative expenses

280.460Â Â Â Â  Refunding bonds

280.465Â Â Â Â  Validity of bonds

280.470Â Â Â Â  Covenants in bonds

280.475Â Â Â Â  Limitations of bonds; recitals

280.480Â Â Â Â  Powers and rights of bondholders

280.482Â Â Â Â  Report required; content

280.485Â Â Â Â  Effect of ORS 280.410 to 280.485 on powers of city

(Counties)

280.500Â Â Â Â  County economic development plan; criteria

280.505Â Â Â Â  Coordination of plan with other local governments and plans

280.508Â Â Â Â  County public purpose revolving loan fund

(Lottery Financed Projects)

280.518Â Â Â Â  Display of information that program is financed by State Lottery

Â Â Â Â Â  280.010 [Repealed by 1983 c.260 Â§13]

Â Â Â Â Â  280.020 [Repealed by 1983 c.260 Â§13]

Â Â Â Â Â  280.030 [Repealed by 1983 c.260 Â§13]

TAXATION FOR LOCAL PUBLIC IMPROVEMENTS

Â Â Â Â Â  280.040 Definitions for ORS 280.040 to 280.145; use of certain tax revenues. (1) As used in ORS 280.040 to 280.145:

Â Â Â Â Â  (a) ÂLocal option taxÂ means a tax described under section 11 (4) or (7)(c), Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) ÂSubdivisionÂ includes only such counties, municipal corporations, quasi-municipal corporations and civil or political corporations or subdivisions as are empowered by law to levy ad valorem property taxes, except that ÂsubdivisionÂ does not include an education service district.

Â Â Â Â Â  (2) All ad valorem tax revenues that are received by any subdivision as a result of a levy under ORS 280.040 to 280.090 and that are derived from an ad valorem tax levied for purposes other than general operations shall be:

Â Â Â Â Â  (a) Kept by the treasurer or other financial officer in a fund that is separate and distinct from other funds of the subdivision.

Â Â Â Â Â  (b) Expended only for the purpose for which the taxes were imposed. [Amended by 1997 c.541 Â§302; 1999 c.632 Â§21; 1999 c.1094 Â§1]

Â Â Â Â Â  280.050 Providing funds for financing cost of services, projects, property and equipment. Funds may be obtained as prescribed in ORS 280.040 to 280.145 for the purpose of financing the cost of any service, project, property or equipment which a subdivision has lawful power to perform, construct or acquire, and of repairs and improvements thereto and of maintenance and replacement thereof. [Amended by 1967 c.203 Â§4]

Â Â Â Â Â  280.055 Obtaining and advancing of funds to county service districts. Funds may be obtained by a county as prescribed by ORS 280.040 to 280.145 for the purpose of advancing funds to a district established under ORS 451.410 to 451.610 to finance the cost of any service facility which the district is authorized to construct, maintain and operate. [1969 c.646 Â§17]

Â Â Â Â Â  280.057 Local option taxes for community colleges; maximum amount. A local option tax levied by a community college district or community college service district may not exceed the amount of reduction in ad valorem property taxes caused under ORS 310.200 to 310.242. [1997 c.541 Â§308b]

Â Â Â Â Â  Note: 280.057 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  280.060 Levy of local option taxes outside constitutional limitation; duration of levy; approval of levy as approval of bonds. (1) Upon approval of a majority of the electors of a subdivision in a manner that qualifies under section 11 (8), Article XI of the Oregon Constitution, a subdivision may levy local option taxes outside the limitation imposed by section 11 (3), Article XI, Oregon Constitution, over the period of time that is authorized by the electors. The amount levied each year shall be:

Â Â Â Â Â  (a) Uniform, or substantially so, throughout the period during which the taxes are levied; or

Â Â Â Â Â  (b) Computed annually at the same dollar rate per thousand dollars assessed value in the subdivision, such rate to be declared in and made a part of the ballot measure to be submitted to the electorate.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a subdivision may certify for extension on the assessment and tax roll under ORS 310.060 a lesser amount of local option tax or a lesser rate of local option tax if the subdivision decides to collect less than the entire local option tax authorized by electors. The subdivision shall certify the lesser amount or rate in the written notice required to be made under ORS 310.060.

Â Â Â Â Â  (3)(a) The period of time authorized by the electors shall not exceed five years or, if the local option tax is for capital projects, the lesser of:

Â Â Â Â Â  (A) The expected useful life of the capital projects to be financed by the tax; or

Â Â Â Â Â  (B) Ten years.

Â Â Â Â Â  (b) A local option tax for capital projects does not exceed the expected useful life of the capital projects financed by the tax if the estimated weighted average life of the tax does not exceed the estimated dollar weighted average of the capital assets comprising the capital projects that are to be financed by the tax. The estimated dollar weighted average life of capital projects shall be calculated under rules of the Department of Revenue that ensure that a local option tax for capital projects is levied for no more than 10 years and no more than the useful life of the component of the capital projects financed by the tax that has the longest useful life.

Â Â Â Â Â  (4)(a) All local option taxes authorized by ORS 280.040 to 280.145 that are for capital projects and that have a term of more than five years shall be submitted to electors separately from local option taxes with a term of five years or less.

Â Â Â Â Â  (b) For purposes of this subsection, Âcapital projectÂ means the acquisition of land upon which to construct an improvement, the acquisition of a building, the acquisition or construction of improvements, the acquisition of an addition to a building which increases the square footage of the building, the construction of a building, the construction of an addition to an existing building which increases the square footage of the building or the acquisition of and installation of machinery and equipment which will become an integral part of a building or an addition to a building, the purchase of furnishings, equipment or other tangible property with an expected useful life of more than one year or a combination of those items.

Â Â Â Â Â  (5) If a ballot measure authorizing a local option tax states that the taxing district may issue bonds that are payable from that tax, voter approval of the tax shall constitute voter approval of the bonds, except that the approval shall not entitle the taxing district to collect a greater amount of tax than the taxing district would have been entitled to collect if the ballot measure only authorized local option taxes and did not authorize bonds. If the local option tax is approved by voters in a manner that qualifies under section 11 (8), Article XI of the Oregon Constitution, then the taxing body may issue the bonds in a principal amount that, together with the estimated interest to be paid on the bonds while the bonds are outstanding, does not exceed the revenues estimated to be received from the local option tax levy. A taxing district may pledge the revenues received from the local option tax and the taxing districtÂs full faith and credit to pay bonds authorized under this subsection. [Amended by 1953 c.134 Â§2; 1977 c.730 Â§1; 1979 c.241 Â§24; 1981 c.804 Â§79; 1989 c.658 Â§1; 1997 c.541 Â§303; 1999 c.21 Â§6; 1999 c.559 Â§4; 1999 c.1094 Â§2]

Â Â Â Â Â  280.064 Period for use of revenues raised by local option tax. Subject to ORS 294.305 to 294.565 and the applicable provisions of a charter, ordinance or resolution of a subdivision, a subdivision may use revenues raised by a local option tax beyond the period of years during which the subdivision is authorized to levy the local option tax if the revenue is used for the purpose authorized by the electors. [2003 c.195 Â§6]

Â Â Â Â Â  Note: 280.064 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  280.070 Manner of holding elections for local option tax or permanent rate limit; additional statements in ballot title. (1) An election within a county for the purpose of approving a tax levy or tax rate under ORS 280.060 shall be called by the county court or board of county commissioners and shall be held on a date specified in ORS 203.085.

Â Â Â Â Â  (2) An election within a city for the purpose of approving a tax levy or tax rate under ORS 280.060 or under section 11 (3)(c), Article XI of the Oregon Constitution, shall be called by the governing body of the city and held on a date specified in ORS 221.230.

Â Â Â Â Â  (3) An election within a political subdivision other than a county or city for the purpose of approving a tax levy or tax rate under ORS 280.060 or under section 11 (3)(c), Article XI of the Oregon Constitution, shall be called by the governing body of the subdivision and held on a date specified in ORS 255.345.

Â Â Â Â Â  (4)(a) The ballot title for a measure authorizing the imposition of local option taxes shall contain the following additional statement:

______________________________________________________________________________

Â Â Â Â Â

This measure may cause property taxes to increase more than three percent.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) The statements required by this subsection shall not be considered for purposes of the word count limitations under ORS 250.035.

Â Â Â Â Â  (c) The statements required by this subsection shall be placed after the question on the ballot title.

Â Â Â Â Â  (5) As part of the question, the ballot title for a measure authorizing the imposition of local option taxes shall state:

Â Â Â Â Â  (a) The length in years of the period during which the proposed local option tax will be imposed.

Â Â Â Â Â  (b) The first fiscal year in which the proposed local option tax will be imposed.

Â Â Â Â Â  (6) As part of the question, the ballot title for a measure authorizing the establishment of a permanent rate limitation shall contain the following information:

Â Â Â Â Â  (a) The tax rate per $1,000 of assessed value of the proposed permanent rate limitation.

Â Â Â Â Â  (b) The first fiscal year in which the proposed permanent rate limitation will be imposed.

Â Â Â Â Â  (7) The ballot title for a measure authorizing the imposition of local option taxes or a permanent rate limitation shall be in compliance with ORS 250.036. [Amended by 1983 c.350 Â§133; 1997 c.541 Â§304; 1999 c.632 Â§22]

Â Â Â Â Â  280.075 Ballot statements for local option tax measures. (1) Notwithstanding any other law and when not inconsistent with or otherwise provided for in the Oregon Constitution, whenever a proposed local option tax is submitted to a vote of the people by any subdivision, the statement in the ballot title for the measure that explains the chief purpose of the measure and gives reasons for the measure shall state the total amount of money to be raised by the proposed local option tax, in dollars and cents. If the statement in the ballot title for the measure submitted includes an estimated tax impact, it shall be based on the most current estimate of assessed value from the county assessor. The measure shall bear the statement: ÂThe estimated tax cost for this measure is an ESTIMATE ONLY based on the best information available from the county assessor at the time of estimate.Â

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a local option tax described in ORS 280.060 (1)(b). For a levy described in ORS 280.060 (1)(b), an estimate of the total amount of money to be raised for each year of the proposed local option tax shall be stated in dollars and cents. If the levy described in ORS 280.060 (1)(b) raises more money than estimated, the excess collections above that estimate shall be considered a budget resource for the levy fund in the next fiscal year of the subdivision. This section has no application to elections and levies with respect to bonds, for which provision is made in ORS 287.004 to 287.022 and 287.052 to 287.488 or other laws.

Â Â Â Â Â  (3) The statement or statements required by subsections (1) and (2) of this section shall be added to and made a part of the 175-word statement required by ORS 250.035. The number of words contained in the statements described in subsections (1) and (2) of this section shall not be included in the 175-word limitation. [Formerly 310.395]

Â Â Â Â Â  Note: 280.075 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  280.080 Contents of order, resolution or ordinance calling election. The order, resolution or ordinance, as the case may be, pursuant to which the election required by ORS 280.060 is called and held, shall set forth:

Â Â Â Â Â  (1) The purpose for which the funds to be provided by the tax levies are to be expended.

Â Â Â Â Â  (2) The estimated total outlay for such purpose.

Â Â Â Â Â  (3) The period of time authorized by the electors pursuant to ORS 280.060 (3). [Amended by 1977 c.730 Â§2; 1997 c.541 Â§305; 1999 c.1094 Â§3]

Â Â Â Â Â  280.090 Submission of several proposals to impose local option taxes. If more than one proposal to impose local option taxes is submitted to the electors at the same election, the several ballot measures shall be voted upon separately. However, not more than four separate ballot measures proposing local option taxes may be submitted to the electors under the provisions of ORS 280.040 to 280.145 within a single calendar year. [Amended by 1979 c.241 Â§25; 1981 c.804 Â§80; 1999 c.21 Â§7]

Â Â Â Â Â  280.100 [Repealed by 1997 c.308 Â§38]

Â Â Â Â Â  280.110 [Repealed by 1997 c.308 Â§38 and 1997 c.541 Â§308c]

Â Â Â Â Â  280.120 [Repealed by 1997 c.308 Â§38 and 1997 c.541 Â§308c]

Â Â Â Â Â  280.130 [Repealed by 1997 c.308 Â§38 and 1997 c.541 Â§308c]

Â Â Â Â Â  280.140 [Repealed by 1997 c.308 Â§38]

Â Â Â Â Â  280.145 Serial levy under former law. Notwithstanding the amendments to ORS 280.040, 280.060, 280.070 and 280.080 by sections 302 to 305, chapter 541, Oregon Laws 1997, a serial levy described in section 11 (7)(b), Article XI of the Oregon Constitution, may be levied by the subdivision, including a school district, as provided in ORS 280.040 to 280.140 (1995 Edition). [1997 c.541 Â§308; 1999 c.21 Â§8]

Â Â Â Â Â  280.150 Appropriating money and issuing bonds to construct, operate and maintain joint facilities. Incorporated cities, school districts and counties of this state may jointly, in such manner as they shall agree upon, construct, acquire, own, equip, operate and maintain facilities which will directly aid each participating governmental unit in performing a duty or duties imposed upon it or aid in exercising a power or powers conferred upon it, and may appropriate money and may issue bonds therefor.

Â Â Â Â Â  280.160 [Formerly 280.990; repealed by 1997 c.308 Â§38]

Â Â Â Â Â  280.250 [1985 c.806 Â§1; 1987 c.769 Â§14; renumbered 285.067 in 1991]

Â Â Â Â Â  280.255 [1985 c.806 Â§3; 1989 c.908 Â§28; renumbered 285.070 in 1991]

Â Â Â Â Â  280.260 [1985 c.806 Â§Â§2,4; 1989 c.908 Â§29; renumbered 285.075 in 1991]

Â Â Â Â Â  280.265 [1985 c.806 Â§5; 1989 c.908 Â§30; renumbered 285.080 in 1991]

Â Â Â Â Â  280.270 [1985 c.806 Â§13; 1989 c.908 Â§31; renumbered 285.065 in 1991]

Â Â Â Â Â  280.310 [1975 c.316 Â§1; 1983 c.459 Â§1; renumbered 285.310 in 1991]

Â Â Â Â Â  280.315 [1975 c.316 Â§2; 1983 c.459 Â§2; 1989 c.908 Â§32; renumbered 285.315 in 1991]

Â Â Â Â Â  280.320 [1975 c.316 Â§3; 1977 c.147 Â§1; 1979 c.182 Â§8; 1981 c.282 Â§1; 1983 c.459 Â§9; 1985 c.806 Â§6; 1987 c.158 Â§38; 1989 c.908 Â§33; 1991 c.878 Â§1; renumbered 285.320 in 1991]

Â Â Â Â Â  280.325 [1975 c.316 Â§4; 1989 c.908 Â§34; renumbered 285.325 in 1991]

Â Â Â Â Â  280.330 [1975 c.316 Â§10; 1989 c.547 Â§1; 1989 c.908 Â§35; renumbered 285.330 in 1991]

Â Â Â Â Â  280.335 [1975 c.316 Â§7; 1983 c.459 Â§10; renumbered 285.335 in 1991]

Â Â Â Â Â  280.340 [1975 c.316 Â§8; 1989 c.908 Â§36; renumbered 285.340 in 1991]

Â Â Â Â Â  280.345 [1975 c.316 Â§9; 1983 c.459 Â§11; renumbered 285.345 in 1991]

Â Â Â Â Â  280.350 [1975 c.316 Â§6; 1983 c.459 Â§3; renumbered 285.350 in 1991]

Â Â Â Â Â  280.355 [1975 c.316 Â§5; 1977 c.147 Â§2; renumbered 285.355 in 1991]

Â Â Â Â Â  280.360 [1975 c.316 Â§11; 1983 c.459 Â§4; renumbered 285.360 in 1991]

Â Â Â Â Â  280.365 [1975 c.316 Â§12; renumbered 285.365 in 1991]

Â Â Â Â Â  280.370 [1975 c.316 Â§13; renumbered 285.370 in 1991]

Â Â Â Â Â  280.375 [1975 c.316 Â§14; renumbered 285.375 in 1991]

Â Â Â Â Â  280.380 [1975 c.316 Â§15; renumbered 285.380 in 1991]

Â Â Â Â Â  280.385 [1975 c.316 Â§16; 1983 c.459 Â§12; renumbered 285.385 in 1991]

Â Â Â Â Â  280.390 [1975 c.316 Â§17; 1979 c.284 Â§130; renumbered 285.390 in 1991]

Â Â Â Â Â  280.393 [1983 c.459 Â§6; 1989 c.908 Â§37; renumbered 285.393 in 1991]

Â Â Â Â Â  280.395 [1983 c.459 Â§7; 1989 c.966 Â§14; renumbered 285.395 in 1991]

Â Â Â Â Â  280.397 [1983 c.459 Â§8; 1985 c.806 Â§7; 1987 c.840 Â§5; 1989 c.908 Â§38; renumbered 285.397 in 1991]

CITY AND COUNTY ECONOMIC DEVELOPMENT PROJECTS

(Cities)

Â Â Â Â Â  280.410 Definitions for ORS 280.410 to 280.485. As used in ORS 280.410 to 280.485 unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂEconomic development projectÂ includes any properties, real or personal, used or useful in connection with a revenue producing enterprise.

Â Â Â Â Â  (b) ÂEconomic development projectÂ also includes multiple unit residential housing development, including low income single room occupancy housing, on land having an assessed valuation of $8 per square foot or more on September 13, 1975, land within a designated urban renewal or redevelopment area formed pursuant to ORS chapter 457, or projects which benefit low or moderate income tenants, or address slum and blight as defined by the 1974 Housing and Community Development Act.

Â Â Â Â Â  (c) ÂEconomic development projectÂ shall not include any facility or facilities designed primarily for the operation, transmission, sale or distribution of electrical energy.

Â Â Â Â Â  (2) ÂEligible projectÂ means an economic development project found by the city to meet standards adopted pursuant to ORS 280.410 to 280.485.

Â Â Â Â Â  (3) ÂCityÂ means any city with a population of 70,000 or more.

Â Â Â Â Â  (4) ÂCostÂ as applied to any project includes:

Â Â Â Â Â  (a) The cost of construction and reconstruction;

Â Â Â Â Â  (b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved and the cost of site improvements;

Â Â Â Â Â  (c) The cost of demolishing, removing or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved or relocated;

Â Â Â Â Â  (d) The cost of eligible machinery and equipment and related financing charges;

Â Â Â Â Â  (e) The cost of engineering and architectural surveys, plans and specifications;

Â Â Â Â Â  (f) The cost of financing charges and interest prior to and during construction, and if deemed advisable by the city for a period not exceeding one year after completion of construction; and

Â Â Â Â Â  (g) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of constructing a project, administrative and other expenses necessary or incident to the construction of the project, including, but not limited to, costs of relocation and moving expenses according to a project plan developed by the city, and the financing of the construction of the project thereof, including reimbursement to any state or other governmental agency or any lessee of such project for the expenditures made with the approval of the city that would be costs of the project under ORS 280.410 to 280.485 had they been made directly by the city.

Â Â Â Â Â  (5) ÂLow incomeÂ means an income not exceeding 80 percent of the prevailing median income, based on family size, within the city. [1977 c.772 Â§2; 1979 c.865 Â§1; 1981 c.368 Â§1; 1991 c.560 Â§1; 2003 c.286 Â§1]

Â Â Â Â Â  280.415 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Cities with a population of 70,000 or more should be granted the powers granted to the state by ORS 285B.320 to 285B.371 in order to reduce substantially within their boundaries the occurrence of economic conditions requiring more expensive remedial action. There exist in OregonÂs larger cities substantial adverse economic conditions requiring immediate remedial action. Such conditions include decreasing opportunities for gainful employment and lack of sites and facilities for orderly and necessary retail, commercial and industrial growth. Amelioration of these conditions is deemed a public purpose and the acquisition of property for such purpose is deemed a public use. To meet the needs of these cities it is necessary to grant them full authority to undertake and complete development and redevelopment projects, and to assist public and private organizations engaged in such projects, including the issuance of industrial or other nonrecourse revenue bonds. It is the purpose of ORS 280.410 to 280.485 to authorize the exercise of such powers by cities with a population of 70,000 in addition to and not in lieu of any other powers such cities may possess.

Â Â Â Â Â  (2) The lack of residential housing in the core and inner areas of OregonÂs larger cities also is a cause of adverse economic conditions. Development of housing in such areas can be a factor which contributes to orderly economic growth by providing decent housing for workers necessary to attract and promote desirable retail, commercial and industrial growth. Therefore it is also the purpose of ORS 280.410 to 280.485 to permit cities with a population of 70,000 or more authority to issue revenue bonds for housing purposes. The Legislative Assembly, in granting this authority, intends to increase OregonÂs available housing stock. In exercising options under that authority, preference should be given by cities to those projects which add housing units through new construction or rehabilitation of nonresidential buildings. For low income single room occupancy housing, however, cities may renovate existing single room housing, convert nonresidential buildings or construct new buildings.

Â Â Â Â Â  (3) Cities with a population of 70,000 or more suffer from a lack of available mortgage financing for the purchase of multiple unit homes in such cities. There is a need for a low-cost mortgage financing for multiple unit home purchasers in order to prevent urban decay and blight and to promote the economic well-being of those cities. [1977 c.772 Â§1; 1979 c.865 Â§2; 1981 c.368 Â§2; 2003 c.286 Â§2]

Â Â Â Â Â  280.417 [1979 c.865 Â§2b; repealed by 2003 c.286 Â§10]

Â Â Â Â Â  280.420 Eligibility of projects for financing; standards; ordinance for applications. Prior to exercising any power granted by ORS 280.410 to 280.485 the governing body of a city shall:

Â Â Â Â Â  (1) Adopt by ordinance standards to determine the eligibility of economic development projects. In determining such standards, the governing body shall consider all relevant data without giving priority to one factor over others. The governing body may consider but is not limited to the following:

Â Â Â Â Â  (a) Density of use and potential impact in the area affected by the proposed project;

Â Â Â Â Â  (b) CityÂs ability to support other needed services resulting from economic development projects;

Â Â Â Â Â  (c) Effect of economic development projects on balanced economic development of the city;

Â Â Â Â Â  (d) Employment opportunities; and

Â Â Â Â Â  (e) Suitability of various areas in the city for particular types of economic development projects.

Â Â Â Â Â  (2) Adopt by ordinance procedures for the acceptance and processing of applications for consideration of the eligibility of economic development projects. The ordinance shall state what city officers shall receive such applications and shall provide for the content of any application form. [1977 c.772 Â§3]

Â Â Â Â Â  280.422 Exception to eligibility standards. Low income single room occupancy housing projects need not meet the standards of an eligible project and any city standards adopted pursuant to ORS 280.410 to 280.485. [1981 c.368 Â§6]

Â Â Â Â Â  280.424 Bond-financed single room occupancy rental housing to conform with federal law. Single room occupancy rental housing financed with bonds authorized by ORS 280.410, 280.415, 280.422 to 280.425 and 280.431 must conform to the requirements of the Federal Mortgage Subsidy Bond Tax Act of 1980. [1981 c.368 Â§8; 2003 c.286 Â§8]

Â Â Â Â Â  280.425 City powers concerning property. In carrying out the provisions of ORS 280.410 to 280.485, a city may:

Â Â Â Â Â  (1) Acquire by agreement, donation or exercise of eminent domain, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are deemed necessary in connection with an eligible project to be situated within the city and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor.

Â Â Â Â Â  (2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the city may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, of any bonds issued under the authority of ORS 280.410 to 280.485.

Â Â Â Â Â  (3) Make or participate in the making of loans, including mortgage loans, to provide for the construction, substantial rehabilitation or permanent financing of eligible projects and undertake commitments to make such loans. Mortgage loans under this section may include loans for the development of multiple unit residential housing and low income single room occupancy housing to housing sponsors qualified under standards adopted by the city pursuant to ORS 280.410 to 280.485.

Â Â Â Â Â  (4) For mortgage loans under subsection (3) of this section and ORS 280.430 (5), purchase and sell those mortgage loans at public or private sale; modify or alter such mortgages; foreclose on any such mortgage or security interest or commence any action to protect or enforce any right conferred upon the city by any law, mortgage, security, agreement, contract or other agreement and bid for and purchase property that is subject to such mortgage or security interest at any foreclosure or other sale; acquire or take possession of any such property and complete, administer, pay the principal and interest on any obligations incurred in connection with such property and dispose of such property in such a manner as the city determines necessary to protect its interest under ORS 280.410 to 280.485. [1977 c.772 Â§5; 1979 c.865 Â§3; 1981 c.368 Â§3; 2003 c.286 Â§3]

Â Â Â Â Â  280.430 Contractual powers of city; requirements for project loans and leases. In addition to any other powers granted by law or charter, a city may:

Â Â Â Â Â  (1) Make loans from bond proceeds to finance eligible projects or lease or sublease eligible projects to any person, firm or public or private corporation or federal or state governmental subdivision or agency. Such agreement shall provide that:

Â Â Â Â Â  (a) The borrower or lessee shall operate, repair and maintain the project which is leased or financed with the loan;

Â Â Â Â Â  (b) Rents to be charged for the use of the projects shall be fixed, and revised from time to time as necessary, so as to produce income and revenue sufficient to provide for the prompt payment when due of principal of, and interest on, all bonds issued under ORS 280.410 to 280.485;

Â Â Â Â Â  (c) The loan or lease shall terminate not earlier than the date on which all bonds and all other obligations incurred by the local agency in connection with the project or projects leased or financed by the loan shall be paid in full, including interest, principal and redemption premiums, if any, or adequate funds for such payment are deposited in trust;

Â Â Â Â Â  (d) The lesseeÂs obligation to pay rent shall not be subject to cancellation, termination or abatement by the lessee until payment of the bonds or provision for payments is made;

Â Â Â Â Â  (e) The lessee shall be required to provide adequate insurance in the project and insurance against all liability for injury to persons or property arising from its operation; and

Â Â Â Â Â  (f) The lessee shall pay all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease, during which term ad valorem taxes shall be assessed in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project;

Â Â Â Â Â  (2) Acquire, sell and enter into installment sale contracts for eligible projects and land sale contracts for eligible projects;

Â Â Â Â Â  (3) Pledge and assign to the holders of such bonds or a trustee therefor all or any part of the revenues of one or more eligible projects owned or to be acquired by the city and define and segregate such revenues or provide for the payment thereof to a trustee;

Â Â Â Â Â  (4) Mortgage or otherwise encumber eligible projects in favor of the holders of such bonds or a trustee therefor. However, in creating any such mortgages or encumbrances the city can not obligate itself except with respect to the project;

Â Â Â Â Â  (5) Purchase, service, sell and make commitments to purchase, service and sell mortgage loans originated by private lending institutions for residential housing for owner-occupied dwelling units in the form of condominium or cooperative interests in multiple unit housing projects located within the areas specified in ORS 280.410 (1)(b) to persons whose income does not exceed 150 percent of the prevailing median income for families within the city, whether or not the projects are financed in whole or in part pursuant to ORS 280.410 to 280.485. A city shall equitably allocate the origination and servicing of mortgages under this subsection to private lending institutions in accordance with standards adopted by the city;

Â Â Â Â Â  (6) Make all contracts, execute and deliver all instruments, including any loan agreements or notes, and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds, including a contract entered into prior to the construction, acquisition and installation of the eligible project authorizing the borrower or lessee, subject to such terms and conditions as the city shall find necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the borrower or lessee and in the manner determined by the borrower or lessee, and without advertisement for bids as may be required for the construction, acquisition or installation of other public facilities;

Â Â Â Â Â  (7) Perform any other duties that the city considers necessary in carrying out ORS 280.410 to 280.485, including but not limited to, efforts to minimize the effects of displacement of residents resulting from projects financed under ORS 280.425 (3);

Â Â Â Â Â  (8) Enter into and perform such contracts and agreements with political subdivisions and state agencies as the respective governing bodies of the same may consider proper and feasible for or concerning the planning, construction, installation, lease, or other acquisition, and the financing of such facilities, which contracts and agreements may establish a board, commission or such other body as may be deemed proper for the supervision and general management of the facilities of the eligible project; and

Â Â Â Â Â  (9) Accept from any authorized agency of the federal government loans or grants for the planning, construction, acquisition, leasing, or other provision of any eligible project, and enter into agreements with such agency respecting such loans or grants. [1977 c.772 Â§4; 1979 c.865 Â§4; 2003 c.286 Â§4]

Â Â Â Â Â  280.431 Required condition of purchase for low income single room housing project. Low income single room occupancy housing projects shall not be sold to any purchaser who does not agree as a condition of purchase to maintain the property as low income single room occupancy housing for at least 30 years or the term of the mortgage, whichever period is shorter. [1981 c.368 Â§7]

Â Â Â Â Â  280.432 Limitations on housing loans from bond proceeds; discrimination; relocation; conversion. (1) Cities, in purchasing or servicing or making commitments to purchase or service residential mortgage loans under ORS 280.430 (5), shall not participate in the refinancing of housing by existent owners or purchasers of that housing and shall not allow the assumption of those loans by persons not eligible for them.

Â Â Â Â Â  (2) No owner-purchaser shall have more than one mortgage loan under ORS 280.430 (5) outstanding at any time.

Â Â Â Â Â  (3) No city shall make or participate in the making of a mortgage loan to a multiple unit residential housing project under ORS 280.425 (3) unless the housing sponsor has agreed to not discriminate against any dwelling unit purchaser or tenant who is a parent or legal guardian with whom a child resides or is expected to reside. This subsection shall not apply to housing projects occupied exclusively by households, the heads of which are 62 years of age or older.

Â Â Â Â Â  (4) Regardless of the ownership of property used for a multiple unit housing project financed under ORS 280.425 (3), a city shall, in financing the project, provide a plan for relocation of displaced persons.

Â Â Â Â Â  (5) A city shall not finance projects under ORS 280.425 (3) which result in the conversion of existing occupied residential rental units to cooperative or condominium projects. [1979 c.865 Â§2d]

Â Â Â Â Â  280.435 Limitation on city power. Except as provided in ORS 280.425 (2), the city shall not have power to operate any eligible project as a business or in any manner whatsoever, and nothing in ORS 280.410 to 280.485 authorizes the city to expend any funds on any eligible project, other than the revenues of such projects, or the proceeds of revenue bonds issued hereunder, or other funds granted to or appropriated by the city for the purposes of an eligible project. [1977 c.772 Â§6; 2003 c.286 Â§5]

Â Â Â Â Â  280.440 Authority to issue revenue bonds. (1) A city may authorize and issue revenue bonds secured by revenues from eligible economic development projects to finance or refinance in whole or part the cost of acquisition, construction, reconstruction, improvement or extension of projects. The bonds shall be identified by project.

Â Â Â Â Â  (2) A city may also authorize and issue revenue bonds secured by revenues from mortgage payments by purchasers of units within multiple unit housing projects. Such housing bonds need not be identified by project but may include more than one project or purpose within a single bond issue.

Â Â Â Â Â  (3) In issuing bonds under this section, the city shall designate an underwriter, trustee and bond counsel and enter into appropriate agreements with each to carry out the provisions of ORS 280.410 to 280.485. The bonds shall be issued in the manner prescribed by law and refunding bonds may be issued to refinance such revenue bonds. [1977 c.772 Â§7; 1979 c.865 Â§5]

Â Â Â Â Â  280.442 [1979 c.865 Â§2c; 1981 c.368 Â§4; 1987 c.696 Â§1; repealed by 2003 c.286 Â§10]

Â Â Â Â Â  280.445 Factors considered in determining whether to issue bonds. In determining whether to issue revenue bonds under ORS 280.410 to 280.485, the governing body of the city shall consider:

Â Â Â Â Â  (1) The bond market for the types of bonds proposed for issuance.

Â Â Â Â Â  (2) The terms and conditions of the proposed issue.

Â Â Â Â Â  (3) Whether the borrower, lessee or purchaser is financially responsible and fully capable and willing to fulfill its obligations under the loan agreement, agreement of lease or contract, including the obligation to pay rent in the amounts and at the times required, the obligation to operate, repair and maintain at its own expense the project financed, leased or sold, and to serve the purposes of ORS 280.410 to 280.485 and such other responsibilities as may be imposed under the loan agreement, lease or contract. In determining financial responsibility of the borrower, lessee or purchaser, consideration shall be given to the borrowerÂs, lesseeÂs or purchaserÂs ratio of current assets to current liabilities, net worth, earning trends, coverage of all fixed charges, the nature of the industry or business involved, its inherent stability, any guarantee of the obligations by some other financially responsible corporation, firm or person, and other factors determinative of the capability of the borrower, lessee or purchaser, financially and otherwise, to fulfill its obligations consistently with the purposes of ORS 280.410 to 280.485.

Â Â Â Â Â  (4) Such other relevant factors as the governing body considers necessary to protect the financial integrity of the city. [1977 c.772 Â§8; 2003 c.286 Â§6]

Â Â Â Â Â  280.450 Issuance of bonds. Bonds authorized under ORS 280.410 to 280.485 shall be issued in accordance with the provisions of the charter of the city relating to bonds payable from income of revenue producing facilities. Bond issues may mature at any time within 40 years from the date of issue, may be sold at public or private sale and shall be sold in accordance with the provisions of ORS 288.515 to 288.600. [1977 c.772 Â§9; 1979 c.865 Â§6; 1981 c.94 Â§16]

Â Â Â Â Â  280.455 Administrative expenses. The administrative expenses of the city with respect to bonds issued under ORS 280.410 to 280.485 shall be charged against bond proceeds or project revenues. [1977 c.772 Â§10]

Â Â Â Â Â  280.460 Refunding bonds. The city shall have the power, whenever it deems refunding expedient, to refund any bonds issued under ORS 280.410 to 280.485 by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [1977 c.772 Â§11]

Â Â Â Â Â  280.465 Validity of bonds. The validity of bonds issued under ORS 280.410 to 280.485 shall not be dependent on or be affected by the validity or regularity of any proceeding relating to the acquisition, purchase, lease, construction, installation, reconstruction, improvement, betterment or extension of the eligible project for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to ORS 280.410 to 280.485 and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [1977 c.772 Â§12]

Â Â Â Â Â  280.470 Covenants in bonds. The official action authorizing the issuance of bonds under ORS 280.410 to 280.485 to finance or refinance in whole or in part, the acquisition, construction, installation, reconstruction, improvement, betterment or extension of any eligible project may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by ORS 280.410 to 280.485 in the following respects and in such other respects as the city may decide:

Â Â Â Â Â  (1) The rents to be charged for the use of properties acquired, constructed, installed, reconstructed, improved, bettered or extended under the authority of ORS 280.410 to 280.485;

Â Â Â Â Â  (2) The use and disposition of the revenues of such projects;

Â Â Â Â Â  (3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

Â Â Â Â Â  (4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

Â Â Â Â Â  (5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or a trustee therefor;

Â Â Â Â Â  (7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

Â Â Â Â Â  (9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

Â Â Â Â Â  (10) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

Â Â Â Â Â  (13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds; the powers and duties of such trustee or trustees, and the limitation of their liabilities;

Â Â Â Â Â  (14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 280.410 to 280.485;

Â Â Â Â Â  (15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

Â Â Â Â Â  (16) The subordination of the security of any bonds issued under ORS 280.410 to 280.485 and the payment of principal and interest thereof, to the extent deemed feasible and desirable by the city, to other bonds or obligations of the city issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered. [1977 c.772 Â§13]

Â Â Â Â Â  280.475 Limitations of bonds; recitals. (1) Revenue bonds issued under ORS 280.410 to 280.485:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the city be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the city to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the city except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of ORS 280.410 to 280.485.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the city, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of ORS 280.410 to 280.485.

Â Â Â Â Â  (2) Each bond issued under ORS 280.410 to 280.485 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof, and that no such bond shall constitute a debt of the city or a lending of the credit of the city within the meaning of any constitutional or statutory limitation. However, nothing in ORS 280.410 to 280.485 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 280.480. [1977 c.772 Â§14]

Â Â Â Â Â  280.480 Powers and rights of bondholders. Subject to any contractual limitation binding upon the holders of any issue of revenue bonds, or a trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the city and any of its officers, agents and employees, and may require and compel the city or any such officers, agents or employees to perform and carry out its and their duties and obligations under ORS 280.410 to 280.485 and its and their covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action, require the city to account as if it was the trustee of an express trust;

Â Â Â Â Â  (3) By action, enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds;

Â Â Â Â Â  (5) Foreclose any mortgage or lien given under the authority of ORS 280.410 to 280.485 and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

Â Â Â Â Â  (6) Exercise any right or remedy conferred by ORS 280.410 to 280.485 without exhausting and without regard to any other right or remedy conferred by ORS 280.410 to 280.485 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [1977 c.772 Â§15; 1979 c.284 Â§131]

Â Â Â Â Â  280.482 Report required; content. A city shall report to the State Housing Council and the Legislative Assembly, not later than February 1 of each odd-numbered year on the disposition within that city of the proceeds of bonds issued for the purposes of making mortgage loans under ORS 280.425 (3) and 280.430 (5). The report shall, as a minimum, identify the population, income levels and areas served by the housing program, the length of residence in dwellings purchased under the program and the degree to which the city considers the programÂs initial objectives have been achieved. The report shall be reviewed by the State Housing Council and the council shall make its comments on the report known to the city and the Legislative Assembly. [1979 c.865 Â§7; 2003 c.286 Â§9]

Â Â Â Â Â  280.485 Effect of ORS 280.410 to 280.485 on powers of city. ORS 280.410 to 280.485 is additional, alternative and supplemental authority for cities with a population of 70,000 or more and shall not abrogate any power, right or authority otherwise granted by law or charter to such cities. [1977 c.772 Â§16; 2003 c.286 Â§7]

(Counties)

Â Â Â Â Â  280.500 County economic development plan; criteria. In addition to, and not in lieu of, any of the powers granted counties under the laws of this state, a county may develop and implement a program of economic development. To do so, a county shall have the power to:

Â Â Â Â Â  (1) Following public hearings, adopt an economic development plan, either through its own efforts or in combination with other public bodies and advisory committees, which plan, if adopted, shall:

Â Â Â Â Â  (a) Recognize and reflect the need for adequate employment and income for residents, considering both present and expected future population levels.

Â Â Â Â Â  (b) Clearly state community economic goals and provide a detailed program to carry out those goals.

Â Â Â Â Â  (c) Be based on an analysis of the present and expected future economic base, which analysis shall consider, but not be limited to, natural resources, human resources, industrial and commercial structure, land use and ownership, public facilities and services, transportation, housing, availability of capital and regional economic interactions.

Â Â Â Â Â  (d) Provide industrial and commercial sites suitable for the expected future amount and type of growth and expansion and appropriate for their intended purpose, site size and site distribution, transportation access and available services.

Â Â Â Â Â  (e) Consider housing in the area and show the availability of housing is sufficient for the projected workforce increase or include definitive plans for expanding the housing stock to meet the anticipated workforce growth.

Â Â Â Â Â  (f) Stress cost-effectiveness and the need for a timely government response to private sector development efforts.

Â Â Â Â Â  (g) Set forth the boundaries the economic development plan encompasses, if different from county boundaries.

Â Â Â Â Â  (2) Assemble, hold and develop sites and facilities for industrial and commercial activities as provided in ORS 271.510 to 271.540, with the power to make available real property to private or public entities at a value determined by the county to be its fair market value. [1979 c.182 Â§1; 1991 c.878 Â§2]

Â Â Â Â Â  280.505 Coordination of plan with other local governments and plans. In developing and implementing a plan of economic development under ORS 280.500, a county shall:

Â Â Â Â Â  (1) Provide that each city within the plan boundaries may by resolution of the city governing body become a part of, or exclude itself from, the economic development plan within the city.

Â Â Â Â Â  (2) Assure that all city governing bodies wishing to participate are fairly represented in the development of an economic development plan.

Â Â Â Â Â  (3) Assure that an economic development plan considers and is coordinated with the economic development programs of cities, port districts and other public entities.

Â Â Â Â Â  (4) Assure that the economic development plan considers and is coordinated with all relevant local comprehensive plans and planning efforts. [1979 c.182 Â§2]

Â Â Â Â Â  280.507 [1987 c.584 Â§2; 1991 c.11 Â§3; renumbered 285.680 in 1991]

Â Â Â Â Â  280.508 County public purpose revolving loan fund. When moneys are received by a county upon condition or with the intent of the receiving county that the moneys be used for a public purpose revolving loan fund, the county may dedicate the moneys for the purposes of the revolving loan fund and payment of the expenses of administering the fund by enacting an ordinance that:

Â Â Â Â Â  (1) Establishes a separate fund into which all moneys to be used for economic development revolving loans or grants may be deposited together with proceeds, including loan fees and interest, received from processing and repayment of such loans;

Â Â Â Â Â  (2) Specifies the public purpose and the scope and limitation of uses of moneys in the fund; and

Â Â Â Â Â  (3) Provides for distribution of fund assets if the governing body of the county determines, after a public hearing, that dissolution of the fund is in the best interests of the public. [1991 c.332 Â§1]

Â Â Â Â Â  280.510 [1987 c.584 Â§1; renumbered 285.683 in 1991]

Â Â Â Â Â  280.513 [1987 c.584 Â§3; renumbered 285.685 in 1991]

Â Â Â Â Â  280.515 [1987 c.584 Â§4; renumbered 285.687 in 1991]

Â Â Â Â Â  280.517 [1987 c.584 Â§5; renumbered 285.690 in 1991]

(Lottery Financed Projects)

Â Â Â Â Â  280.518 Display of information that program is financed by State Lottery. Any economic development program financed with proceeds from the state lottery authorized by section 4, Article XV of the Oregon Constitution, and ORS chapter 461 shall have displayed conspicuously on the site or as part of the program information specifying that the program is being financed by the state lottery. [Formerly 284.430 and then 461.710 in 1991]

Â Â Â Â Â  280.520 [1981 c.286 Â§1; 1983 c.41 Â§3; 1989 c.547 Â§2; 1989 c.908 Â§39; 1989 c.1085 Â§10; 1991 c.11 Â§4; renumbered 285.403 in 1991]

Â Â Â Â Â  280.522 [1981 c.286 Â§2; 1983 c.41 Â§4; 1989 c.908 Â§40; renumbered 285.405 in 1991]

Â Â Â Â Â  280.523 [1983 c.41 Â§2; 1989 c.908 Â§41; renumbered 285.407 in 1991]

Â Â Â Â Â  280.525 [1981 c.286 Â§3; 1983 c.41 Â§4a; 1989 c.908 Â§42; renumbered 285.410 in 1991]

Â Â Â Â Â  280.530 [1981 c.286 Â§4; repealed by 1983 c.41 Â§14]

Â Â Â Â Â  280.532 [1981 c.286 Â§5; 1983 c.41 Â§5; 1985 c.806 Â§8; 1987 c.769 Â§15; 1989 c.1015 Â§23; 1989 c.1043 Â§12; 1989 c.1085 Â§11; 1991 c.11 Â§18; 1991 c.67 Â§Â§69,70; 1991 c.878 Â§3; renumbered 285.413 in 1991]

Â Â Â Â Â  280.535 [1981 c.286 Â§6; 1983 c.41 Â§6; 1985 c.806 Â§9; 1989 c.908 Â§44; 1989 c.1085 Â§12; 1991 c.209 Â§Â§1,2; renumbered 285.415 in 1991]

Â Â Â Â Â  280.540 [1981 c.286 Â§7; 1983 c.41 Â§6a; 1985 c.806 Â§10; 1989 c.908 Â§45; renumbered 285.417 in 1991]

Â Â Â Â Â  280.542 [1981 c.286 Â§8; 1983 c.41 Â§7; renumbered 285.420 in 1991]

Â Â Â Â Â  280.545 [1981 c.286 Â§9; 1983 c.41 Â§7a; 1989 c.908 Â§47; renumbered 285.423 in 1991]

Â Â Â Â Â  280.547 [1989 c.455 Â§5; renumbered 285.425 in 1991]

Â Â Â Â Â  280.550 [1981 c.286 Â§10; 1989 c.908 Â§48; renumbered 285.427 in 1991]

Â Â Â Â Â  280.552 [1981 c.286 Â§11; 1983 c.41 Â§7b; 1989 c.908 Â§49; renumbered 285.430 in 1991]

Â Â Â Â Â  280.555 [1981 c.286 Â§12; 1989 c.908 Â§50; 1989 c.1085 Â§13; renumbered 285.433 in 1991]

Â Â Â Â Â  280.560 [1981 c.286 Â§13; 1983 c.41 Â§8; 1989 c.908 Â§51; renumbered 285.435 in 1991]

Â Â Â Â Â  280.565 [1981 c.286 Â§14; 1983 c.41 Â§9; 1989 c.908 Â§52; renumbered 285.437 in 1991]

Â Â Â Â Â  280.570 [1981 c.286 Â§15; 1983 c.41 Â§10; 1989 c.908 Â§53; renumbered 285.440 in 1991]

Â Â Â Â Â  280.575 [1981 c.286 Â§16; 1983 c.41 Â§11; 1983 c.459 Â§16; 1985 c.806 Â§15; 1989 c.908 Â§54; 1989 c.966 Â§15; 1989 c.1085 Â§14; renumbered 285.443 in 1991]

Â Â Â Â Â  280.580 [1981 c.286 Â§17; 1983 c.41 Â§12; renumbered 285.445 in 1991]

Â Â Â Â Â  280.585 [1981 c.286 Â§18; 1983 c.41 Â§13; renumbered 285.447 in 1991]

Â Â Â Â Â  280.610 [1977 c.839 Â§1; 1979 c.182 Â§9; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.620 [1977 c.839 Â§2; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.630 [1977 c.839 Â§3; 1979 c.412 Â§3; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.640 [1977 c.839 Â§4; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.645 [1979 c.412 Â§2; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.650 [1977 c.839 Â§5; 1979 c.182 Â§10; 1979 c.412 Â§4a; 1985 c.806 Â§18; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.660 [1977 c.839 Â§6; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.670 [1977 c.839 Â§6a; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.710 [1981 c.505 Â§1; 1989 c.851 Â§2; renumbered 285.465 in 1991]

Â Â Â Â Â  280.715 [1981 c.505 Â§2; renumbered 285.467 in 1991]

Â Â Â Â Â  280.720 [1981 c.505 Â§3; 1989 c.851 Â§3; 1989 c.908 Â§56; renumbered 285.470 in 1991]

Â Â Â Â Â  280.725 [1981 c.505 Â§4; renumbered 285.473 in 1991]

Â Â Â Â Â  280.730 [1981 c.505 Â§5; 1989 c.851 Â§4; renumbered 285.475 in 1991]

Â Â Â Â Â  280.735 [1981 c.505 Â§6; 1989 c.851 Â§5; renumbered 285.477 in 1991]

Â Â Â Â Â  280.740 [1981 c.505 Â§7; renumbered 285.480 in 1991]

Â Â Â Â Â  280.775 [1989 c.136 Â§2; renumbered 285.453 in 1991]

Â Â Â Â Â  280.780 [1989 c.136 Â§3; 1991 c.11 Â§5; renumbered 285.450 in 1991]

Â Â Â Â Â  280.785 [1989 c.136 Â§4; renumbered 285.457 in 1991]

Â Â Â Â Â  280.790 [1989 c.136 Â§5; renumbered 285.460 in 1991]

Â Â Â Â Â  280.795 [1989 c.136 Â§6; renumbered 285.463 in 1991]

Â Â Â Â Â  280.905 [1983 c.689 Â§1; renumbered 285.500 in 1991]

Â Â Â Â Â  280.910 [1983 c.689 Â§2; subsection (4) enacted as 1983 c.518 Â§4; renumbered 285.503 in 1991]

Â Â Â Â Â  280.920 [1989 c.1085 Â§1; 1991 c.4 Â§1; renumbered 285.510 in 1991]

Â Â Â Â Â  280.923 [1989 c.1085 Â§2; 1991 c.4 Â§2; renumbered 285.507 in 1991]

Â Â Â Â Â  280.926 [1989 c.1085 Â§4; 1991 c.4 Â§3; renumbered 285.513 in 1991]

Â Â Â Â Â  280.929 [1989 c.1085 Â§5; 1991 c.4 Â§5; renumbered 285.515 in 1991]

Â Â Â Â Â  280.932 [1989 c.1085 Â§6; 1991 c.4 Â§6; renumbered 285.517 in 1991]

Â Â Â Â Â  280.935 [1989 c.1085 Â§7; 1991 c.4 Â§7; renumbered 285.520 in 1991]

Â Â Â Â Â  280.938 [1989 c.1085 Â§8; 1991 c.4 Â§8; renumbered 285.523 in 1991]

Â Â Â Â Â  280.941 [1989 c.1085 Â§9; 1991 c.4 Â§9; renumbered 285.525 in 1991]

Â Â Â Â Â  280.944 [1989 c.1085 Â§3; 1991 c.4 Â§10; renumbered 285.527 in 1991]

Â Â Â Â Â  280.947 [1989 c.1085 Â§16 (enacted in lieu of 1985 c.806 Â§16); renumbered 285.530 in 1991]

Â Â Â Â Â  280.960 [1989 c.455 Â§1; renumbered 285.533 in 1991]

Â Â Â Â Â  280.963 [1989 c.455 Â§2; renumbered 285.535 in 1991]

Â Â Â Â Â  280.966 [1989 c.455 Â§3; renumbered 285.537 in 1991]

Â Â Â Â Â  280.990 [Amended by 1979 c.284 Â§132; renumbered 280.160 in 1991]

_______________



Chapter 281

Chapter 281 (Former Provisions)

Condemnation for Public Use; Relocation Assistance

CONDEMNATION FOR PUBLIC USE

PUBLIC FACILITIES, CONTRACTING & INSURANCE

281.010 [Repealed by 2003 c.534 §15]

281.045 [1975 c.613 §2; 1985 c.664 §14; 2003 c.534 §2; renumbered 35.500 in 2003]

281.050 [1969 c.437 §2; repealed by 1975 c.613 §4]

281.055 [1975 c.613 §3; renumbered 35.505 in 2003]

281.060 [1971 c.142 §2; 1973 c.373 §1; 1975 c.613 §5; 1989 c.14 §1; 2003 c.534 §3; renumbered 35.510 in 2003]

281.070 [1971 c.142 §3; 2003 c.534 §4; renumbered 35.515 in 2003]

281.080 [1971 c.142 §4; repealed by 1975 c.613 §6 (281.085 enacted in lieu of 281.080)]

281.085 [1975 c.613 §7 (enacted in lieu of 281.080); renumbered 35.520 in 2003]

281.090 [1971 c.142 §5; 2003 c.534 §5; renumbered 35.525 in 2003]

281.100 [1971 c.142 §6; repealed by 1975 c.613 §10]

281.105 [1975 c.613 §9; 2003 c.534 §6; renumbered 35.530 in 2003]

281.210 [Renumbered 35.550 in 2003]

281.220 [Renumbered 35.555 in 2003]

281.230 [Renumbered 35.560 in 2003]

281.240 [Renumbered 35.565 in 2003]

281.250 [Amended by 1983 c.740 §80; renumbered 35.570 in 2003]

281.260 [Amended by 2003 c.534 §7; renumbered 35.575 in 2003]

281.310 [Repealed by 1981 c.153 §79]

281.320 [Repealed by 1981 c.153 §79]

281.330 [Repealed by 1981 c.153 §79]

281.340 [Repealed by 1981 c.153 §79]

281.350 [Repealed by 1981 c.153 §79]

281.360 [Repealed by 1981 c.153 §79]

281.370 [Repealed by 1981 c.153 §79]

281.380 [Repealed by 1981 c.153 §79]

281.505 [1983 c.260 §2; 2003 c.534 §8; renumbered 35.600 in 2003]

281.510 [Amended by 2003 c.534 §9; renumbered 35.605 in 2003]

281.520 [Amended by 2003 c.534 §10; renumbered 35.610 in 2003]

281.530 [Amended by 2003 c.534 §11; renumbered 35.615 in 2003]

281.540 [Renumbered 35.620 in 2003]

281.550 [Amended by 2003 c.534 §12; renumbered 35.625 in 2003]

_______________



Chapter 282

Chapter 282 Â Public Printing

2005 EDITION

PUBLIC PRINTING

PUBLIC FACILITIES, CONTRACTING & INSURANCE

STATE PRINTING

282.010Â Â Â Â  Definitions for ORS 282.010 to 282.150

282.020Â Â Â Â  Control of state printing and printing purchases

282.025Â Â Â Â  Legislative printing priority required

282.030Â Â Â Â  Submitting copy specifications for approval by director or designee

282.040Â Â Â Â  Charges for printing by department

282.045Â Â Â Â  Symbol on recycled paper

282.050Â Â Â Â  Multiple duplication work

282.060Â Â Â Â  Exception to application of state laws where federal funds are involved

282.076Â Â Â Â  Athletic departments exempt; exemption for better value services

282.080Â Â Â Â  State Printer

282.110Â Â Â Â  Use of Oregon Department of Administrative Services Operating Fund

282.150Â Â Â Â  Printing inaugural address of Governor

PUBLIC PRINTING GENERALLY

282.210Â Â Â Â  Performance within state of public printing, binding and stationery work; stipulation in request for bids and in contracts; exceptions

282.220Â Â Â Â  Payment for unauthorized work outside state prohibited

282.230Â Â Â Â  Provisions required in contracts for work to be done outside of state

PENALTIES

282.990Â Â Â Â  Penalties

STATE PRINTING

Â Â Â Â Â  282.010 Definitions for ORS 282.010 to 282.150. As used in ORS 282.010 to 282.150, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2)(a) ÂPrinted public documentÂ means informational matter produced for public distribution regardless of format, method of reproduction, source or copyright, originating in any state agency or produced with the imprint of, by the authority of or at the total or partial expense of any state agency.

Â Â Â Â Â  (b) ÂPrinted public documentÂ does not include:

Â Â Â Â Â  (A) Correspondence, forms, interoffice or intraoffice memoranda;

Â Â Â Â Â  (B) Legislative bills, calendars and interim committee reports made available under ORS 171.206;

Â Â Â Â Â  (C) Oregon Revised Statutes or any edition thereof; or

Â Â Â Â Â  (D) Reports and publications of the Supreme Court, the Court of Appeals and the Oregon Tax Court.

Â Â Â Â Â  (3) ÂPrintingÂ means printing, duplicating and copying. [Amended by 1975 c.605 Â§1; 1993 c.500 Â§35; 2001 c.539 Â§1]

Â Â Â Â Â  282.020 Control of state printing and printing purchases. (1) The Director of the Oregon Department of Administrative Services or the designee of the director shall:

Â Â Â Â Â  (a) Control and manage all state printing.

Â Â Â Â Â  (b) Control all state printing purchases, including those outside of the Oregon Department of Administrative Services; and any printing conducted outside of the department on behalf of state government may be conducted only through authority of the director or the directorÂs designee.

Â Â Â Â Â  (2) Printing and binding that advertises or promotes products, agricultural or manufactured, shall not be considered state printing.

Â Â Â Â Â  (3) The director or the directorÂs designee may advertise for bids and award contracts for state printing, but the policy of the director or the directorÂs designee in deciding what work shall be let by contract shall be dictated by questions of good business and economy. [Amended by 1959 c.293 Â§1; 1975 c.605 Â§2; 1995 c.452 Â§11; 2001 c.539 Â§2]

Â Â Â Â Â  282.025 Legislative printing priority required. During sessions of the Legislative Assembly and immediately thereafter the Oregon Department of Administrative Services shall give first priority to the printing of legislative publications and materials for the Legislative Assembly, its officers and committees. [1973 c.492 Â§2; 2001 c.539 Â§3]

Â Â Â Â Â  282.030 Submitting copy specifications for approval by director or designee. (1) Before being printed all copy specifications must be submitted to the Director of the Oregon Department of Administrative Services or the directorÂs designee for review and approval as to format, style and quality in accordance with rules of the Oregon Department of Administrative Services. The director or the directorÂs designee may in the interest of economy, revise the specifications but not in such a manner as to destroy the purpose or quantity of the copy.

Â Â Â Â Â  (2) For purposes of this section, Âcopy specificationÂ does not include any specification of the Legislative Assembly or any committee or officer thereof. [Amended by 1975 c.605 Â§4; 2001 c.539 Â§4]

Â Â Â Â Â  282.040 Charges for printing by department. The Oregon Department of Administrative Services shall determine and fix the charges to be made for all printing work done by the department. In determining the charges, the cost of all labor, materials, office expense and depreciation shall be taken into consideration. All printing shall be paid for by the state agency for whose use and benefit it is secured and at the rate fixed and as per invoices rendered by the department. [Amended by 1975 c.605 Â§5; 1995 c.452 Â§12; 2001 c.539 Â§5]

Â Â Â Â Â  282.045 Symbol on recycled paper. At the discretion of the individual agency director, a state agency may print a symbol on paper products selected by the agency director. This symbol shall be determined by the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, and shall be similar to the following: ÂPrinted on recycled paper.Â This symbol may be printed only on recycled paper. [Formerly 279.625]

Â Â Â Â Â  282.050 Multiple duplication work. (1) As used in this section, unless the context otherwise requires, the term Âstate agencyÂ or ÂagencyÂ has the meaning given that term in ORS 291.002.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall control and regulate the performance and production of all multiple duplication work required by state agencies and the purchase and use of multiple duplication equipment, including but not limited to xerographic or other copying devices. The department shall itself perform such duplicating services for the state agencies as may practicably and economically be performed centrally, and for that purpose may require that duplicating equipment possessed by any agency be transferred to the department. The department further may require transfers of duplicating equipment between agencies where doing so would result in efficiency and economy. Where any duplicating equipment is so transferred to the department or between agencies, the proper adjustment shall be made in the accounts and appropriation allotments of the department and of the agencies involved. [Amended by 1975 c.605 Â§6; 2001 c.539 Â§6]

Â Â Â Â Â  282.060 Exception to application of state laws where federal funds are involved. Notwithstanding any provision in ORS 282.020 or 282.050 to the contrary, in all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern.

Â Â Â Â Â  282.065 [2001 c.539 Â§11; repealed by 2005 c.33 Â§8]

Â Â Â Â Â  282.070 [Amended by 1975 c.605 Â§7; 1995 c.452 Â§14; repealed by 1995 c.612 Â§24]

Â Â Â Â Â  282.075 [1977 c.693 Â§1; repealed by 1995 c.612 Â§24; amended by 1995 c.776 Â§3; amendment treated as reenactment, see 282.076]

Â Â Â Â Â  282.076 Athletic departments exempt; exemption for better value services. (1) An athletic department of any university under the jurisdiction of the State Board of Higher Education shall not be required to use state printing services controlled by the Director of the Oregon Department of Administrative Services or the designee of the director as required by ORS 282.020 (1).

Â Â Â Â Â  (2) A state agency that gives to the director prior written notice of its intent to use other printing services shall not be required to use state printing services controlled by the director or the directorÂs designee as required by ORS 282.020 (1), if the agency can demonstrate that these other printing services provide better value in the form of lower prices or better responsiveness than those services already provided by the Oregon Department of Administrative Services. [1995 c.776 Â§3 amending 282.075 treated as reenactment of 282.075 repealed by 1995 c.612 Â§24; 1997 c.11 Â§6; 2001 c.539 Â§7]

Â Â Â Â Â  282.080 State Printer. (1) Subject to any applicable provisions of the Oregon Constitution and the State Personnel Relations Law, the Director of the Oregon Department of Administrative Services shall appoint a State Printer. The State Printer shall be paid out of the Oregon Department of Administrative Services Operating Fund as provided in ORS 282.110.

Â Â Â Â Â  (2) Subject to any applicable provisions of the Oregon Constitution, the director shall establish qualifications, duties and a job description for the State Printer. [Amended by 1959 c.662 Â§9; 2001 c.539 Â§7a]

Â Â Â Â Â  282.090 [Repealed by 2001 c.539 Â§16]

Â Â Â Â Â  282.100 [Amended by 1959 c.607 Â§1; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  282.110 Use of Oregon Department of Administrative Services Operating Fund. (1) All moneys received by the Oregon Department of Administrative Services for printing, ruling and binding shall be promptly deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund created by ORS 283.076.

Â Â Â Â Â  (2) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund may be used, the Oregon Department of Administrative Services Operating Fund hereby is appropriated continuously for and may be used for the purchase of all supplies and the payment of all labor and expense, including equipment and facilities, connected with the departmentÂs printing, publishing and distribution activities. The administrative costs incurred in the operation of the Oregon Department of Administrative Services Operating Fund for the purposes of this section shall be paid from the account and shall be added to the costs of the departmentÂs printing, publishing and distribution activities. [Amended by 1959 c.662 Â§8; 1975 c.605 Â§8; 1981 c.106 Â§16; 2001 c.539 Â§8]

Â Â Â Â Â  282.120 [Amended by 1959 c.662 Â§10; 1975 c.605 Â§9; repealed by 1981 c.106 Â§22]

Â Â Â Â Â  282.130 [Amended by 1959 c.662 Â§11; repealed by 1977 c.316 Â§4]

Â Â Â Â Â  282.140 [Amended by 1959 c.662 Â§12; repealed by 1977 c.216 Â§34]

Â Â Â Â Â  282.150 Printing inaugural address of Governor. At the inauguration of a Governor, the Oregon Department of Administrative Services shall cause to be printed such number of copies of the inaugural address as the Governor-elect directs. [Amended by 1957 c.230 Â§1; 1975 c.605 Â§10; 2001 c.539 Â§9]

PUBLIC PRINTING GENERALLY

Â Â Â Â Â  282.210 Performance within state of public printing, binding and stationery work; stipulation in request for bids and in contracts; exceptions. (1) Except as provided in subsection (2) of this section, all printing, binding and stationery work, including the manufacture of motor vehicle registration plates and plates required to be affixed to motor carriers, for the state or any county, city, town, port district, school district, or other political subdivision thereof, shall be performed within the state. All requests for bids and all contracts for such work shall so stipulate.

Â Â Â Â Â  (2) The work referred to in subsection (1) of this section may be performed outside the state if it is established that:

Â Â Â Â Â  (a) The work cannot be performed within the state;

Â Â Â Â Â  (b) The lowest price for which such work can be procured within the state exceeds the charge usually and customarily made to private individuals and corporations for work of similar character and quality; or

Â Â Â Â Â  (c) All bids for the work, or any part thereof, are excessive and not reasonably competitive. [Amended by 2003 c.758 Â§2]

Â Â Â Â Â  282.220 Payment for unauthorized work outside state prohibited. No payment shall be made by the state or any political subdivision thereof for printing, binding or stationery work, including the manufacture of motor vehicle registration plates and plates required to be affixed to motor carriers, unless it appears that such work was done within the state, or was authorized to be done outside the state pursuant to ORS 282.210. [Amended by 2003 c.758 Â§3]

Â Â Â Â Â  282.230 Provisions required in contracts for work to be done outside of state. (1) All contracts for work to be performed outside the state under ORS 282.210 shall provide and require that such work shall be performed under conditions of labor and employment which shall substantially conform to the laws of this state respecting hours of labor, the minimum wage scale for women and minors, and the rules and regulations promulgated by the Wage and Hour Commission of the State of Oregon regarding conditions of employment, hours of labor and minimum wages.

Â Â Â Â Â  (2) Violation of the provision required by subsection (1) of this section shall be grounds for cancellation of the contract.

PENALTIES

Â Â Â Â Â  282.990 Penalties. The provisions of ORS 291.990 apply to ORS 282.020 and 282.050. Any violation of ORS 282.040, 282.050 and 282.060 shall, upon conviction, be punished as prescribed in ORS 291.990.

_______________



Chapter 283

Chapter 283 Â Interagency Services

2005 EDITION

INTERAGENCY SERVICES

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

283.010Â Â Â Â  Definitions

283.020Â Â Â Â  Federal laws and rules govern when federal granted funds involved

283.076Â Â Â Â  Oregon Department of Administrative Services Operating Fund

283.080Â Â Â Â  Special revolving fund for immediate payments; petty cash fund

CERTIFICATES OF PARTICIPATION FINANCING

283.085Â Â Â Â  Definitions for ORS 283.085 to 283.092, 286.515 and 286.525

283.087Â Â Â Â  Financing agreements; limitations

283.089Â Â Â Â  Authority of director regarding financing agreements

283.091Â Â Â Â  GovernorÂs budget to include amount needed to pay amounts due on unpaid financing agreements

283.092Â Â Â Â  Effect of financing agreement on tax status

STATE AGENCY SERVICES

283.100Â Â Â Â  Duty of department to provide administrative functions to state agencies; cost of services; payment

283.110Â Â Â Â  Furnishing by state agency to another state agency of services, facilities and materials; services, facilities or materials furnished to other persons; rules

283.120Â Â Â Â  State agency service unit; rules

283.130Â Â Â Â  ÂAgencyÂ defined for ORS 283.140 to 283.160

283.140Â Â Â Â  Central telephone, telecommunications, mail, shuttle bus and messenger service for state agencies; costs; rules

283.143Â Â Â Â  Surcharge for telecommunications services; purpose; exempt agencies

283.150Â Â Â Â  Central repair and maintenance services; salvage of office equipment

283.160Â Â Â Â  Clerical and stenographic pool services

283.170Â Â Â Â  Sale of steam heat to certain museums

CONTROL AND REGULATION OF STATE-OWNED MOTOR VEHICLES

283.305Â Â Â Â  Definitions for ORS 283.305 to 283.350

283.310Â Â Â Â  Control and regulation of state-owned motor vehicles; statement of use; limits on use

283.312Â Â Â Â  Provision of state-owned vehicle to authorized agency driver; mileage limits requirements; exceptions; penalty for noncompliance

283.313Â Â Â Â  Adoption of mileage limits for use and replacement of state-owned vehicles; procedure for approving exceptions to requirement for provision of state-owned vehicle; rules

283.314Â Â Â Â  Replacement of state-owned vehicle when replacement mileage standard is exceeded

283.315Â Â Â Â  Establishing motor pools

283.320Â Â Â Â  Transfer to pool or sale of vehicles; reimbursement

283.325Â Â Â Â  Acquisition of motor vehicles by department; assignment to state agencies

283.327Â Â Â Â  Use of alternative fuels; acquisition of vehicles using such fuel; safety standards

283.330Â Â Â Â  Department responsible for motor vehicles under its control

283.335Â Â Â Â  Storage, repair and maintenance facilities; interagency agreements

283.337Â Â Â Â  Reports to Department of Environmental Quality and State Department of Energy; content

283.340Â Â Â Â  Policy; rules; keeping records

283.343Â Â Â Â  Compliance examination on use of state-owned vehicles

283.345Â Â Â Â  Use of privately owned vehicles; rules

283.350Â Â Â Â  Use of Oregon Department of Administrative Services Operating Fund for automotive purposes

283.390Â Â Â Â  State-owned vehicles to be marked; exceptions

283.395Â Â Â Â  Driving state-owned vehicles for private purposes prohibited; rules

MASTER ASBESTOS MANAGEMENT PLAN

283.415Â Â Â Â  Legislative findings; policy

283.417Â Â Â Â  Definitions for ORS 283.415 to 283.425

283.419Â Â Â Â  Department to develop and administer asbestos abatement standards, plans and procedures

283.421Â Â Â Â  Agency responsibility for abatement of asbestos

283.423Â Â Â Â  Expenses of department

283.425Â Â Â Â  Costs of litigation

INFORMATION TECHNOLOGY

283.500Â Â Â Â  Policy

283.505Â Â Â Â  Coordination of telecommunications systems

283.510Â Â Â Â  Acquisition of advanced digital communication network

283.515Â Â Â Â  Use of agency travel and transportation funds for telecommunications services

283.520Â Â Â Â  Contracts for telecommunications equipment and services not to exceed 10 years; contract benefits for certain nonprofit organizations

283.524Â Â Â Â  Agreements to fund or acquire telecommunications equipment and services

PENALTIES

283.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  283.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) ÂState agencyÂ or ÂagencyÂ has the meaning given such term in ORS 291.002. [1967 c.419 Â§17; 1975 c.345 Â§1; 1977 c.717 Â§19; 1989 c.224 Â§47; 1991 c.93 Â§2; 1993 c.500 Â§36; 1997 c.249 Â§84]

Â Â Â Â Â  283.020 Federal laws and rules govern when federal granted funds involved. In all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provisions to the contrary in this chapter. [1967 c.419 Â§18]

Â Â Â Â Â  283.030 [1967 c.419 Â§19; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.040 [1967 c.419 Â§20; 1973 c.792 Â§9; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.050 [1967 c.419 Â§21; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.060 [1967 c.419 Â§22; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.070 [1975 c.447 Â§5; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  283.075 [1981 c.106 Â§9; repealed by 1989 c.84 Â§4 (283.076 enacted in lieu of 283.075)]

Â Â Â Â Â  283.076 Oregon Department of Administrative Services Operating Fund. (1) There is established the Oregon Department of Administrative Services Operating Fund in the State Treasury, separate and distinct from the General Fund. The moneys in the Oregon Department of Administrative Services Operating Fund may be invested as provided in ORS 293.701 to 293.820. Interest earnings on the fund assets shall be credited to the fund.

Â Â Â Â Â  (2) Amounts in the fund are continuously appropriated for and shall be used for the purposes authorized by law. It is the legislative intent that, except as otherwise provided by law, all activities using the Oregon Department of Administrative Services Operating Fund shall be self-supporting and the Oregon Department of Administrative Services shall keep the necessary records to show the status of each activity.

Â Â Â Â Â  (3) Unless otherwise provided by law, the cost to the Oregon Department of Administrative Services of providing services, including labor, facilities and materials to any state agency, including itself, the cost of which is to be charged, in part or whole, to the agency served, may be advanced out of the Oregon Department of Administrative Services Operating Fund. The costs advanced from the fund shall be reimbursed to the fund from the charges paid to the department by the agency served.

Â Â Â Â Â  (4) The department may estimate in advance the expenses that it will incur during the biennium for activities which operate out of the fund. Such expenses include necessary working capital and depreciation as determined by the department. The department may render to each agency an invoice for its share of such expenses for periods within the biennium. Each agency shall pay to the credit of the Oregon Department of Administrative Services Operating Fund such invoice as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state are paid. If the estimated expenses for any agency are more or less than actual expenses, including working capital and depreciation requirements, for the period covered by the invoice, the difference shall be reflected in the next following estimate of expenses.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, all moneys collected by the department as depreciation reserves for the properties identified in ORS 276.004 shall be deposited to the Capital Projects Fund, and are continuously appropriated for the purposes set out in ORS 276.005 (1). [1989 c.84 Â§5 (enacted in lieu of 283.075); 1993 c.500 Â§37]

Â Â Â Â Â  283.080 Special revolving fund for immediate payments; petty cash fund. (1) The Oregon Department of Administrative Services may draw a warrant on the State Treasurer in favor of the Oregon Department of Administrative Services payable out of the Oregon Department of Administrative Services Operating Fund established under ORS 283.076 for the amount necessary to restore the special revolving fund to the maximum authorized level of $10,000. The amount drawn shall be credited to a special revolving fund which shall be carried with the State Treasurer and shall be used by the department when it is necessary or desirable to make immediate payments.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall file at least once each month a verified voucher covering current disbursements from the special revolving fund. The voucher shall be accompanied by an itemized statement showing the names of the persons, firms or corporations to whom and the purposes for which the disbursements were made.

Â Â Â Â Â  (3) Upon receipt of the voucher, the Oregon Department of Administrative Services shall draw a warrant on the State Treasurer in favor of the Oregon Department of Administrative Services payable out of the Oregon Department of Administrative Services Operating Fund. The amount drawn shall be deposited in the special revolving fund and shall be for a sum sufficient only to replenish the special revolving fund.

Â Â Â Â Â  (4) In addition to the authority provided in ORS 293.180, the Oregon Department of Administrative Services is authorized to establish petty cash funds, in an amount not to exceed $250, out of the special revolving fund from which small cash disbursements, in payment of expenses, may be made. Periodically, a request for reimbursement of disbursements shall be made. Upon receipt of the warrant drawn on the State Treasurer, in favor of the Oregon Department of Administrative Services, payable out of the Oregon Department of Administrative Services Operating Fund, it shall be redeemed and the cash received used to replenish the petty cash fund. [1977 c.316 Â§2; 1981 c.106 Â§17; 1983 c.424 Â§1; 1989 c.84 Â§6; 1993 c.500 Â§38; 1997 c.109 Â§1]

CERTIFICATES OF PARTICIPATION FINANCING

Â Â Â Â Â  283.085 Definitions for ORS 283.085 to 283.092, 286.515 and 286.525. As used in ORS 283.085 to 283.092, 286.515 and 286.525:

Â Â Â Â Â  (1) ÂAvailable fundsÂ means funds appropriated or otherwise made available by the Legislative Assembly to pay amounts due under a financing agreement for the fiscal period in which the payments are due, together with any unexpended proceeds of the financing agreement, and any reserves or other amounts which have been deposited in trust to pay amounts due under the financing agreement.

Â Â Â Â Â  (2) ÂCredit enhancement agreementÂ means any agreement or contractual relationship between the state and any bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by ORS 283.085 to 283.092, 286.515 and 286.525.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (4)(a) ÂFinancing agreementÂ means a lease purchase agreement, an installment sale agreement, a loan agreement or any other agreement:

Â Â Â Â Â  (A) To finance real or personal property that is or will be owned and operated by the state or any of its agencies;

Â Â Â Â Â  (B) To finance infrastructure related to a facility that is owned and operated by the state;

Â Â Â Â Â  (C) To finance infrastructure components that are owned or operated by a local government agency of this state if the director determines that financing the infrastructure will facilitate the construction or operation of an adult or juvenile corrections facility or a public safety training facility owned and operated by the state or any of its agencies;

Â Â Â Â Â  (D) To finance all or a portion of the stateÂs pension liabilities for retirement, health care or disability benefits, in an amount that produces net proceeds that do not exceed the State TreasurerÂs estimate of those liabilities based on information provided to the State Treasurer by the Public Employees Retirement System; or

Â Â Â Â Â  (E) To refinance previously executed financing agreements.

Â Â Â Â Â  (b) As used in this subsection, ÂinfrastructureÂ includes, but is not limited to, sewer and water systems and road improvements.

Â Â Â Â Â  (5) ÂPersonal propertyÂ means tangible personal property, software and fixtures.

Â Â Â Â Â  (6) ÂProperty rightsÂ means, with respect to personal property, the rights of a secured party under ORS chapter 79, and, with respect to real property, the rights of a trustee or lender under a lease authorized by ORS 283.089 (5).

Â Â Â Â Â  (7) ÂSoftwareÂ means software and training and maintenance contracts related to the operation of computing equipment.

Â Â Â Â Â  (8) ÂTreasurerÂ means the State Treasurer. [1989 c.1032 Â§1; 1993 c.500 Â§39; 1997 c.715 Â§3; 2001 c.718 Â§3; 2003 c.746 Â§9]

Â Â Â Â Â  Note: 283.085 to 283.092 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.087 Financing agreements; limitations. With the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may enter into financing agreements in accordance with ORS 283.085 to 283.092, 286.515 and 286.525, upon such terms as the director and the treasurer find to be advantageous to the state. Financing agreements shall be subject to the following limitations:

Â Â Â Â Â  (1) Amounts payable by the state under a financing agreement shall be limited to available funds. In no circumstance shall the state be obligated to pay amounts due under a financing agreement from any source other than available funds. If there are insufficient available funds to pay amounts due under a financing agreement, the lender may exercise any property rights which the state has granted to it in the financing agreement, against the property which was purchased with the proceeds of the financing agreement, and apply the amounts so received toward payments scheduled to be made by the state under the financing agreement.

Â Â Â Â Â  (2) No property rights may be granted in property unless the property is being acquired, substantially improved or refinanced with the proceeds of a financing agreement, or is land on which such property is located.

Â Â Â Â Â  (3) For periods after June 30, 1989, the principal amount of financing agreements entered into by the state pursuant to ORS 283.085 to 283.092, 286.515 and 286.525 shall be treated as an amount of bonds and shall be subject to the provisions of ORS 286.505 to 286.545.

Â Â Â Â Â  (4) The limitations of subsection (3) of this section shall not apply to financing agreements which are used to refinance previously executed financing agreements. The expenditure of funds used to finance previously executed financing agreements and pay the costs incurred to issue the new financing agreements shall be recorded using administrative budget limitations.

Â Â Â Â Â  (5) The state or any state agency shall not enter into financing agreements under any provision of law other than ORS 283.085 to 283.092, 286.515 and 286.525 if the principal amount of the financing agreement, together with the principal amount of any financing agreement previously issued by the state or a state agency for the same project, exceeds $100,000.

Â Â Â Â Â  (6) Upon the request and with the approval of the Chief Justice of the Supreme Court or the State Court Administrator, the Director of the Oregon Department of Administrative Services may enter into financing agreements in accordance with ORS 283.085 to 283.092, 286.515 and 286.525, on behalf of the Judicial Department.

Â Â Â Â Â  (7) Financing agreements may bear interest that is includable in, or is excludable from, gross income under the Internal Revenue Code. [1989 c.1032 Â§2; 1991 c.642 Â§4; 1991 c.790 Â§20; 1993 c.500 Â§40; 1993 c.635 Â§3; 2003 c.746 Â§10]

Â Â Â Â Â  Note: See note under 283.085.

Â Â Â Â Â  283.089 Authority of director regarding financing agreements. With the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Enter into agreements with trustees to hold financing agreement proceeds, payments and reserves as security for lenders, and to issue certificates of participation in the right to receive payments due from the state under a financing agreement. Amounts held with a trustee shall be invested by the trustee at the direction of the treasurer. Interest earned on any investments held by a trustee as security for a financing agreement may, at the option of the director, be credited to the accounts held by the trustee and applied in payment of sums due under a financing agreement.

Â Â Â Â Â  (2) Enter into credit enhancement agreements for financing agreements or certificates of participation, provided that such credit enhancement agreements shall be payable solely from available funds and amounts received from the exercise of property rights granted under such financing agreements.

Â Â Â Â Â  (3) Use the gross proceeds of financing agreements for the purposes described in ORS 283.085 (4) and to pay the costs of reserves, credit enhancements and other costs associated with issuing, administering and maintaining the financing.

Â Â Â Â Â  (4) Use a single financing agreement to finance property to be used by multiple state agencies.

Â Â Â Â Â  (5) Subject to ORS 283.087 (2), grant leases of real property with a trustee or lender. Such leases may be for a term which ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made, or 10 years after the last scheduled payment under a financing agreement, whichever is later. Such leases may grant the trustee or lender the right to evict the state and exclude it from possession of the real property for the term of the lease if the state fails to pay when due the amounts scheduled to be paid under a financing agreement or otherwise defaults under a financing agreement. Upon default, the trustee or lender may sublease the land to third parties and apply any rentals toward payments scheduled to be made under a financing agreement.

Â Â Â Â Â  (6) Subject to ORS 283.087 (2), grant security interests in personal property to trustees or lenders. Such security interests shall attach and be perfected on the date the state takes possession of the personal property, or the date the lender advances money under a financing agreement, whichever is later. A security interest authorized by this section shall have priority over all other liens and claims. Upon default, the secured party shall have the rights and remedies available to a secured party under ORS chapter 79 for a first, perfected security interest in goods and fixtures. No later than 10 days after a security interest authorized by this section attaches, the state shall cause a financing statement for the security interest to be filed with the Secretary of State in the same manner as financing statements are filed for goods; however, failure to file such a statement shall not affect the perfection of the security interest.

Â Â Â Â Â  (7) Pledge for the benefit of trustees and lenders any amounts which are deposited with a trustee in accordance with a financing agreement. The pledge shall be valid and binding from the time it is made, the amounts so pledged shall immediately be subject to the lien of the pledge without filing, physical delivery or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever.

Â Â Â Â Â  (8) Bill any state agency that benefits from a financing agreement for an appropriate share of the financing costs, including debt service, on a monthly or other periodic basis, and deposit payments received in connection with such billings with a trustee as security for a financing agreement. Any state agency receiving such a bill shall pay the amounts billed from the first amounts legally available to it. The director shall allocate in appropriate shares the financing costs of a financing agreement entered into for the purpose described in ORS 283.085 (4)(a)(D) among all state agencies based on their payroll costs. As used in this subsection, Âstate agencyÂ has the meaning given that term in ORS 286.730.

Â Â Â Â Â  (9) Purchase fire and extended coverage or other casualty insurance for property which is acquired or refinanced with proceeds of a financing agreement, assign the proceeds thereof to a lender or trustee to the extent of their interest, and covenant to maintain such insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase such insurance. [1989 c.1032 Â§3; 2001 c.445 Â§170; 2003 c.746 Â§11]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  Note: See note under 283.085.

Â Â Â Â Â  283.091 GovernorÂs budget to include amount needed to pay amounts due on unpaid financing agreements. The Oregon Department of Administrative Services shall include in the GovernorÂs budget request to the Legislative Assembly for each fiscal period amounts sufficient to permit the payment of all amounts which will be due on unpaid financing agreements during that fiscal period. [1989 c.1032 Â§4]

Â Â Â Â Â  Note: See note under 283.085.

Â Â Â Â Â  283.092 Effect of financing agreement on tax status. A lease or financing agreement authorized by ORS 283.085 to 283.092, 286.515 and 286.525 shall not cause property to be subject to property taxation and shall be disregarded in determining whether property is exempt from taxation under ORS chapter 307. [1989 c.1032 Â§5]

Â Â Â Â Â  Note: See note under 283.085.

STATE AGENCY SERVICES

Â Â Â Â Â  283.100 Duty of department to provide administrative functions to state agencies; cost of services; payment. The Oregon Department of Administrative Services shall provide general government administrative functions to state agencies. The cost of these services, or portions thereof, as determined by the department shall be allocated to state agencies as determined by the department and paid to the department in the same manner as other claims against the agency are paid. [1993 c.62 Â§1]

Â Â Â Â Â  Note: 283.100 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.110 Furnishing by state agency to another state agency of services, facilities and materials; services, facilities or materials furnished to other persons; rules. (1) Subject to rules prescribed by the Oregon Department of Administrative Services, any state agency shall, as its own facilities permit, furnish to any other state agency such services (including labor), facilities and materials as are requisitioned by the head of another agency. The expense shall be charged to the agency served, which shall pay the expense to the agency furnishing the services, facilities or materials in the manner other claims are paid. Agencies shall, as far as practicable, cooperate with one another in the use of services, quarters and equipment.

Â Â Â Â Â  (2) Except as provided in ORS 283.076 (3), all moneys received by an agency in payment of services, facilities or materials furnished to another state agency as provided in this section, or in payment of services, facilities or materials furnished to other persons may be, or if required by the Oregon Department of Administrative Services, shall be paid into the State Treasury for deposit to the credit of the miscellaneous receipts account established pursuant to ORS 279A.290 for the agency furnishing the services, facilities or materials.

Â Â Â Â Â  (3) The constitutional state officers and the Legislative Assembly or any of its statutory, standing, special or interim committees, unless prohibited by law, may elect to furnish services, facilities and materials to one another and to state agencies and officers as defined in ORS 291.002, and the courts, constitutional state officers, the Legislative Assembly or any of its statutory, standing, special or interim committees and the Public Defense Services Commission may elect to requisition services, facilities and materials as provided in this section. [Formerly 291.658; 1981 c.106 Â§18; 1993 c.500 Â§40a; 2003 c.449 Â§36; 2003 c.794 Â§230]

Â Â Â Â Â  283.120 State agency service unit; rules. Subject to rules prescribed by the Oregon Department of Administrative Services, any state agency may establish a service unit within the agency to furnish to other units of such agency the services, facilities and materials that the service unit is established to provide. The expenses of the service unit shall be charged to the units served and, except as provided in ORS 283.076 (3), the amounts so charged shall be credited to the miscellaneous receipts account established pursuant to ORS 279A.290 and hereby are appropriated continuously for expenditure by the state agency subject to the allotment system provided by ORS 291.234 to 291.260. [Formerly 291.670; 1981 c.106 Â§19; 1993 c.500 Â§40b; 2003 c.794 Â§231]

Â Â Â Â Â  283.130 ÂAgencyÂ defined for ORS 283.140 to 283.160. As used in ORS 283.140 to 283.160, Âstate agencyÂ or ÂagencyÂ includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee. [Formerly 291.659]

Â Â Â Â Â  283.140 Central telephone, telecommunications, mail, shuttle bus and messenger service for state agencies; costs; rules. (1) The Oregon Department of Administrative Services shall exercise budgetary management, supervision and control over all telephone and telecommunications service for all state agencies. The department may operate central mail, shuttle bus or messenger services for agencies located in Salem, Portland or other cities, where it would be economical so to do. The cost of maintaining and operating any central telephone exchange, switching system, network service and facility, intercity or intracity network trunk or line or switchboard, or the cost of mail, shuttle bus and messenger services, shall be charged to the various agencies served and paid to the department in the same manner as other claims against the agencies are paid.

Â Â Â Â Â  (2) If the department operates central mail service, it shall:

Â Â Â Â Â  (a) Approve or disapprove all state agency mail equipment or mail service acquisitions.

Â Â Â Â Â  (b) Report biennially to the Director of the Oregon Department of Administrative Services on opportunities for savings through state agency mail room centralization, consolidation and automation and through mail route coordination.

Â Â Â Â Â  (3) The department shall adopt rules pursuant to which persons associated with government either temporarily or otherwise, including but not limited to unsalaried volunteers, part-time employees, contractors with the state and employees of contractors, political subdivisions and the federal government may use shuttle bus services.

Â Â Â Â Â  (4) For the purposes of this section, ÂtelecommunicationsÂ means media that communicate voice, data, text, images or video over a distance using electrical, electronic or light wave transmission media. [Formerly 291.660; 1971 c.110 Â§1; 1977 c.92 Â§1; 1993 c.724 Â§15; 1995 c.452 Â§15]

Â Â Â Â Â  283.143 Surcharge for telecommunications services; purpose; exempt agencies. (1) To encourage utilization of statewide integrated videoconferencing and statewide online access services, the Oregon Department of Administrative Services shall, in addition to any other charge or assessment for providing telecommunications services to state agencies, impose upon each agency and public corporation a surcharge, in an amount established by the department. All surcharge moneys collected shall be deposited in the Oregon Department of Administrative Services Operating Fund, and may be expended only for state agency and public corporation telecommunication and videoconferencing activities, under such terms and conditions as the department may prescribe.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Oregon Department of Administrative Services shall not impose the surcharge established by this section on the Department of Higher Education or the Oregon Health and Science University. The Oregon Department of Administrative Services shall enter into an agreement with the Department of Higher Education and the Oregon Health and Science University on the amounts to be paid by the Department of Higher Education and the Oregon Health and Science University to the Oregon Department of Administrative Services in lieu of the surcharge provided for in this section. [1997 c.596 Â§2]

Â Â Â Â Â  283.150 Central repair and maintenance services; salvage of office equipment. The Oregon Department of Administrative Services may operate central repair and maintenance services for the general repair and servicing of office equipment belonging to the various state agencies. The cost of such services shall be charged to the various agencies served and paid to the department in the same manner as other claims against the agencies are paid. It shall also be the function of the department to salvage office equipment, in so far as is practicable and economical. Salvaged equipment shall be disposed of in accordance with ORS 279A.280. [Formerly 291.662; 2003 c.794 Â§232]

Â Â Â Â Â  283.160 Clerical and stenographic pool services. The Oregon Department of Administrative Services, where it would be economical so to do, may provide clerical and stenographic pool services as needed for unusual work demands of state agencies above the normal demands that can be met by their permanent staffs. The cost of such services shall be charged to the agencies utilizing such services and paid to the department in the same manner as other claims against the agencies are paid. [Formerly 291.664]

Â Â Â Â Â  283.170 Sale of steam heat to certain museums. The Oregon Department of Administrative Services may sell excess steam heat to a museum that is tax exempt under state and federal law where the steam can be delivered to the museum property without significant impact on the state steam heating system. The proceeds of the sale may be used to meet costs of the system without specific appropriation thereof. [1979 c.712 Â§1]

Â Â Â Â Â  Note: 283.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.190 [1985 c.88 Â§4; 1987 c.73 Â§4; renumbered 283.524 in 2001]

Â Â Â Â Â  283.210 [Formerly 291.652; renumbered 279.805 in 1991]

Â Â Â Â Â  283.220 [Formerly 291.654; 1977 c.598 Â§32; renumbered 279.826 in 1991]

Â Â Â Â Â  283.230 [Formerly 291.656; 1975 c.345 Â§2; 1981 c.106 Â§20; 1981 c.325 Â§2; 1985 c.168 Â§1; 1987 c.158 Â§39; 1991 c.93 Â§3; 1991 c.176 Â§4; renumbered 279.828 in 1991]

Â Â Â Â Â  283.235 [1979 c.569 Â§1; 1981 c.325 Â§3; renumbered 279.830 in 1991]

Â Â Â Â Â  283.240 [Formerly 291.666; renumbered 279.831 in 1991]

Â Â Â Â Â  283.250 [Formerly 291.678; renumbered 279.833 in 1991]

CONTROL AND REGULATION OF STATE-OWNED MOTOR VEHICLES

Â Â Â Â Â  283.305 Definitions for ORS 283.305 to 283.350. As used in ORS 283.305 to 283.350:

Â Â Â Â Â  (1) ÂAuthorized driverÂ means any of the following who has a valid driver license and an acceptable driving record:

Â Â Â Â Â  (a) A salaried state employee, including an agent of the state;

Â Â Â Â Â  (b) A volunteer, appointed in writing, whose written description of duties includes driving motor vehicles;

Â Â Â Â Â  (c) An agency client required to drive motor vehicles as part of a rehabilitation or treatment program authorized by law;

Â Â Â Â Â  (d) Any personnel of any unit of government whose use of motor vehicles is permitted by an authorized intergovernmental agreement;

Â Â Â Â Â  (e) Any student enrolled at any state institution of higher education and whose use of motor vehicles meets the requirements of ORS 283.310; and

Â Â Â Â Â  (f) An inmate of a correctional institution with specific Department of Corrections approval who is accompanied by a supervising correctional institution employee or who is performing a specific work assignment driving a special purpose vehicle required for that assignment and within the visual range of a supervising correctional institution employee who is at the work assignment site or who is part of the transport caravan.

Â Â Â Â Â  (2) ÂAlternative fuelÂ means natural gas, liquified petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity.

Â Â Â Â Â  (3) ÂMotor vehiclesÂ includes state-owned, leased or otherwise controlled motor vehicles and the supplies, parts and equipment for the operation, maintenance or repair of such motor vehicles.

Â Â Â Â Â  (4) ÂOfficial state businessÂ means activity conducted by a state agency that advances the lawful policies of the agency as specified by the Oregon Department of Administrative Services by rule.

Â Â Â Â Â  (5) ÂStandard passenger vehicleÂ means a motor vehicle that is commonly known as a sedan or a station wagon and that is not equipped with special or unusual equipment.

Â Â Â Â Â  (6) ÂState agencyÂ or ÂagencyÂ includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee. [Formerly 291.702; 1991 c.399 Â§4; 1993 c.335 Â§1; 1997 c.848 Â§1]

Â Â Â Â Â  283.310 Control and regulation of state-owned motor vehicles; statement of use; limits on use. (1) The Oregon Department of Administrative Services shall control and regulate the acquisition, operation, use, maintenance and disposal of and access to motor vehicles used for:

Â Â Â Â Â  (a) State business by state agencies of this state; or

Â Â Â Â Â  (b) Official public business by a unit of local government or a state agency of another state, by an agency created by an interstate compact between this state and another state or states, by a United States governmental agency, or by an American Indian tribe or an agency of an American Indian tribe, pursuant to an intergovernmental agreement between the agency or agencies and the department, entered into in accordance with ORS chapter 190, for the provision of motor pool vehicles, supplies and services, or any of them.

Â Â Â Â Â  (2) The state agency on whose behalf a motor vehicle is used must state in writing in advance of such use that the particular activity for which the vehicle is to be used advances the lawful policies of the agency.

Â Â Â Â Â  (3) The State Board of Higher Education shall not authorize or allow the use of any motor vehicle to transport students to an event or activity not directly related to an officially sanctioned program as established under ORS 351.277 of an institution in the Oregon University System.

Â Â Â Â Â  (4) The State Board of Higher Education, in conjunction with the Oregon Department of Administrative Services, shall establish by rule vehicle operation standards and training to promote safe vehicular travel practices in the conduct of all travel by employees, students and official volunteers at all institutions in the Oregon University System. [Formerly 291.704; 1993 c.335 Â§2]

Â Â Â Â Â  283.312 Provision of state-owned vehicle to authorized agency driver; mileage limits requirements; exceptions; penalty for noncompliance. (1) A state agency or institution shall provide a state-owned standard passenger vehicle to each authorized driver of the state agency or institution who is required to drive a standard passenger vehicle on official state business a number of miles per month averaged over a six-month period that equals or exceeds the mileage limit defined in rules adopted under ORS 283.313.

Â Â Â Â Â  (2) If a state-owned standard passenger vehicle is not available to an authorized driver of a state agency or institution who is required to drive a standard passenger vehicle on official state business:

Â Â Â Â Â  (a) The authorized driver shall use the authorized driverÂs own motor vehicle, or other privately owned motor vehicle, and shall be reimbursed as provided in rules adopted under ORS 283.345; or

Â Â Â Â Â  (b) If a suitable privately owned motor vehicle is not available to the authorized driver, the state agency or institution shall rent a standard passenger vehicle for the use of the authorized driver on the days the authorized driver is required to drive on official state business.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, a state agency or institution may not own or be assigned a standard passenger vehicle that is driven a number of miles per month averaged over a six-month period that is less than the mileage limit defined in rules adopted under ORS 283.313.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to a standard passenger vehicle that is furnished with equipment not installed on a standard passenger vehicle.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to a standard passenger vehicle if the Director of the Oregon Department of Administrative Services finds under rules adopted under ORS 283.313 that, notwithstanding the number of miles per month the vehicle is driven, use of a state-owned standard passenger vehicle is necessary to the activities conducted by the state agency or institution.

Â Â Â Â Â  (6) If a state agency or institution is not in compliance with subsection (3) of this section, the state agency or institution shall sell and not replace a standard passenger vehicle for each vehicle that fails to comply with subsection (3) of this section. The state agency or institution may reassign vehicles owned by or assigned to the state agency or institution, respectively, if necessary to meet the requirements of subsection (3) of this section. Proceeds from a sale under this subsection and interest on the proceeds shall be retained by the agency or institution and not expended until a sale proceed utilization plan is approved by the Legislative Assembly. [1997 c.848 Â§3]

Â Â Â Â Â  283.313 Adoption of mileage limits for use and replacement of state-owned vehicles; procedure for approving exceptions to requirement for provision of state-owned vehicle; rules. (1) The Oregon Department of Administrative Services shall adopt by rule a formula to determine the mileage limit for purposes of ORS 283.312. The formula shall define a mileage limit that is the mileage at which use of a state-owned standard passenger vehicle is more economical than use of a privately owned motor vehicle for official state business. For purposes of this subsection, the department shall adopt the formula in Secretary of State, Audit No. 97-36, State of Oregon Opportunities to Reduce State Employee Travel Costs, p. 29, app. A, exhibit 1 (April 17, 1997), or an equivalent formula.

Â Â Â Â Â  (2) The department shall adopt by rule a replacement mileage standard for purposes of ORS 283.314. The replacement mileage standard is the mileage at which replacement of a standard passenger vehicle is more economical than retaining the vehicle.

Â Â Â Â Â  (3) The department shall adopt by rule a procedure to approve exceptions under ORS 283.312 (5) to the requirements of ORS 283.312 (3). The procedure adopted must conform to the following:

Â Â Â Â Â  (a) The Director of the Oregon Department of Administrative Services shall approve each exception.

Â Â Â Â Â  (b) The director may appoint a committee to advise the director on the merits of each request for an exception.

Â Â Â Â Â  (c) An application by a state agency or institution for an exception must be in writing. The application must include, but not be limited to:

Â Â Â Â Â  (A) A statement of the reasons ownership or assignment of a state-owned standard passenger vehicle is necessary to the activities conducted by the state agency or institution, notwithstanding the number of miles per month the vehicle is driven; and

Â Â Â Â Â  (B) A statement of reasons why rental of a standard passenger vehicle, use of a vehicle owned by an authorized driver or borrowing a vehicle from another state agency or institution is not a satisfactory alternative to ownership or assignment of a standard passenger vehicle. [1997 c.848 Â§5]

Â Â Â Â Â  283.314 Replacement of state-owned vehicle when replacement mileage standard is exceeded. A standard passenger vehicle owned or assigned to the state agency or institution must be replaced after the number of miles the vehicle has been driven exceeds the replacement mileage standard defined under rules adopted under ORS 283.313. [1997 c.848 Â§4]

Â Â Â Â Â  283.315 Establishing motor pools. The Oregon Department of Administrative Services shall establish a motor pool for the common use of state agencies and for other public agencies that have entered into intergovernmental agreements with the department in accordance with ORS chapter 190 for the provision of motor pool vehicles, supplies and services, or any of them. The department may also establish in the state such subsidiary pools under the direct control or under the supervision of a state agency as may be found necessary. [Formerly 291.706; 1993 c.335 Â§2a]

Â Â Â Â Â  283.320 Transfer to pool or sale of vehicles; reimbursement. (1) The Oregon Department of Administrative Services shall study and ascertain the present needs for motor vehicles and shall authorize transfer to the pool or the sale of vehicles found not to be required by state agencies.

Â Â Â Â Â  (2) Where any motor vehicle so transferred from any agency was purchased by the agency from a dedicated fund or trust fund, as defined in ORS 291.002, an amount equal to the depreciated value of the vehicle shall be paid to the agency within 10 years after the vehicleÂs acquisition by the department, or, at the option of the department, shall be entered upon the accounts of the Oregon Department of Administrative Services Operating Fund as a credit in favor of the agency from which the vehicle was transferred, and any charges thereafter made to such agency, pursuant to ORS 283.350, for transportation furnished to the agency, shall be offset against such credit until the entire amount of the credit has been utilized. [Formerly 291.708; 1993 c.335 Â§3]

Â Â Â Â Â  283.325 Acquisition of motor vehicles by department; assignment to state agencies. Subject to ORS 283.327, the Oregon Department of Administrative Services may acquire motor vehicles by purchase or transfer. All motor vehicles transferred to or purchased for the department shall become a motor pool from which, upon requisition and proper showing to the department of need and use for official state business only by a state agency, or on evidence that a specific intergovernmental agreement allows a public agency to be provided with motor pool vehicles, supplies and services, there may be assigned suitable transportation, either on a temporary or permanent basis. [Formerly 291.710; 1991 c.399 Â§5; 1993 c.335 Â§4]

Â Â Â Â Â  283.327 Use of alternative fuels; acquisition of vehicles using such fuel; safety standards. (1) To the maximum extent economically possible, state-owned motor vehicles shall use alternative fuel for operation.

Â Â Â Â Â  (2) State agencies shall acquire only motor vehicles capable of using alternative fuel, except that acquired vehicles assigned to areas unable economically to dispense alternative fuel need not be so configured.

Â Â Â Â Â  (3) Each agency owning motor vehicles shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel. [1991 c.399 Â§2; 1993 c.335 Â§5; 2005 c.22 Â§201]

Â Â Â Â Â  283.330 Department responsible for motor vehicles under its control. The Oregon Department of Administrative Services shall direct and be responsible for the acquisition, operation, maintenance, storage, repair and replacement of and access to motor vehicles under its control. The department shall utilize all state facilities available for the maintenance, repair and storage of such motor vehicles. [Formerly 291.712; 1993 c.335 Â§6]

Â Â Â Â Â  283.335 Storage, repair and maintenance facilities; interagency agreements. The Oregon Department of Administrative Services may arrange, by agreement with agencies, for the utilization by one of the storage, repair or maintenance facilities of another, with such provision for charges and credits as may be agreed upon. Any such agreement to which the department is not a party shall be subject to the approval of the department. The department may acquire and maintain storage facilities for the motor vehicles under its control. [Formerly 291.714]

Â Â Â Â Â  283.337 Reports to Department of Environmental Quality and State Department of Energy; content. Prior to December 31 of each year, each agency owning motor vehicles shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

Â Â Â Â Â  (1) The number of vehicles acquired that are capable of using alternative fuel;

Â Â Â Â Â  (2) The number of vehicles converted from the use of gasoline to the use of alternative fuel;

Â Â Â Â Â  (3) The quantity of each type of alternative fuel used; and

Â Â Â Â Â  (4) Any other information required by the Department of Environmental Quality and the State Department of Energy. [1991 c.399 Â§3; 1993 c.335 Â§7]

Â Â Â Â Â  283.340 Policy; rules; keeping records. (1) It is the policy of this state that the Oregon Department of Administrative Services adopt rules that narrowly interpret the definitions of authorized driver and official state business.

Â Â Â Â Â  (2) The department shall adopt rules necessary for the efficient and economical operation, use, maintenance, repair and replacement of and access to all motor vehicles, and shall require the keeping of such records of use, access, costs and operations and the making of such reports as will enable the exercise of proper controls.

Â Â Â Â Â  (3) By rule, the department shall prohibit the operation of a state-owned motor vehicle by any person under 18 years of age.

Â Â Â Â Â  (4) The department shall adopt rules that require uniform schedules for preventive maintenance of state-owned motor vehicles. [Formerly 291.716; 1993 c.335 Â§8; 1997 c.848 Â§6]

Â Â Â Â Â  283.343 Compliance examination on use of state-owned vehicles. At least biennially, the Oregon Department of Administrative Services shall examine compliance with rules adopted pursuant to ORS 283.340 by state agencies owning vehicles. The department shall submit biennially to the Joint Legislative Audit Committee a management report on state-owned motor vehicles that includes:

Â Â Â Â Â  (1) Summaries of agency compliance examinations, with specific emphasis on noncomplying state agency fleets;

Â Â Â Â Â  (2) Numbers of motor vehicles, listed by model and by state agency;

Â Â Â Â Â  (3) Mileage utilization of motor vehicles, listed by state agency;

Â Â Â Â Â  (4) Operating cost per mile of motor vehicles, listed by state agency; and

Â Â Â Â Â  (5) Recommendations for increasing motor vehicle utilization, for decreasing the overall motor vehicle population and for absorbing noncomplying state agency fleets into the motor pool. [1993 c.335 Â§11]

Â Â Â Â Â  283.345 Use of privately owned vehicles; rules. The Oregon Department of Administrative Services shall adopt rules for the use of privately owned vehicles for official state business where necessary. [Formerly 291.718; 1993 c.335 Â§9; 1997 c.848 Â§7]

Â Â Â Â Â  283.350 Use of Oregon Department of Administrative Services Operating Fund for automotive purposes. (1) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund created by ORS 283.076 may be used, the Oregon Department of Administrative Services Operating Fund is appropriated continuously for and may be used for the acquisition, operation, storage, maintenance, repair and replacement of motor vehicles under the control of the Oregon Department of Administrative Services, the payment of insurance premiums as provided in ORS 278.205 and payment of the administrative expenses of the department in connection with the operation of the motor pool and a proportionate amount of the administrative costs in connection with the operation of the Oregon Department of Administrative Services Operating Fund. The type of motor vehicles purchased shall be limited to the most appropriate economical models. At the end of each month the department shall render a statement, on a basis of mileage or rental, to all state and public agencies to which transportation has been furnished, and all amounts due shall be credited to the Oregon Department of Administrative Services Operating Fund and, in the case of state agencies, shall be a charge against the appropriation allotments of the state agencies involved. Any proceeds from the sale or other disposition of used vehicles owned by the department shall be credited to the Oregon Department of Administrative Services Operating Fund. Administrative costs in connection with the operation of the motor pool and a proportionate amount of the administrative costs in connection with the operation of the Oregon Department of Administrative Services Operating Fund shall be included in the computation of the rental or mileage charge to the agencies to which transportation is furnished.

Â Â Â Â Â  (2) There is continued in existence a petty cash fund in the amount of $100 as part of the Oregon Department of Administrative Services Operating Fund, and the Director of the Oregon Department of Administrative Services may authorize designated persons to make disbursements from the petty cash fund in any case where it is necessary to make an immediate cash payment which is payable from the Oregon Department of Administrative Services Operating Fund for an expenditure referred to in subsection (1) of this section. Disbursements from the petty cash fund shall be made only by the persons so designated in payment of claims authorized by law. When the person designated by the director from time to time files with the Oregon Department of Administrative Services verified vouchers covering disbursements from the petty cash fund, the Oregon Department of Administrative Services shall issue warrants on the State Treasurer payable out of the Oregon Department of Administrative Services Operating Fund in favor of the person designated by the director. The payments of such warrants shall be credited to the petty cash fund. The verified vouchers covering disbursements shall bear the approval of the individual designated by the director. [Formerly 291.720; 1981 c.106 Â§21; 1983 c.740 Â§81; 1993 c.335 Â§9a; 1993 c.500 Â§41]

Â Â Â Â Â  283.355 [Formerly 291.722; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  283.390 State-owned vehicles to be marked; exceptions. (1) Any state department or institution owning or operating automobiles or trucks shall have printed or painted in plain lettering of a size so as to be readily read the name of the department or institution owning or operating the vehicle, followed by the words ÂState of Oregon.Â

Â Â Â Â Â  (2) A vehicle need not be marked as required by subsection (1) of this section and need bear only such evidence of registration as is required on privately owned vehicles if:

Â Â Â Â Â  (a) In the opinion of the Director of the Oregon Department of Administrative Services, the marking of the vehicle as required by subsection (1) of this section would unduly hinder the department or institution owning or operating the vehicle in carrying out its duties and functions; and

Â Â Â Â Â  (b) The department has approved in writing the operation of the particular vehicle without being marked as required by subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department shall, upon request of any state law enforcement agency or state parole or probation agency for which the department obtains vehicles, obtain for the agencies vehicles that are not marked as required by subsection (1) of this section and that have registration described in ORS 805.060. [Formerly 291.724; 1987 c.6 Â§3; 1993 c.741 Â§118]

Â Â Â Â Â  283.395 Driving state-owned vehicles for private purposes prohibited; rules. (1) No person shall drive, operate or use, or authorize or permit any person to drive, operate or use, any motor vehicle as defined in ORS 283.305 for any purpose except for official state business as defined in ORS 283.305 and by rule of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The department shall adopt rules to distinguish private from public purposes. [Formerly 291.726; 1991 c.176 Â§5; 1993 c.335 Â§10]

Â Â Â Â Â  283.400 [1979 c.230 Â§1; repealed by 1991 c.399 Â§6]

Â Â Â Â Â  283.405 [1979 c.230 Â§2; repealed by 1991 c.399 Â§6]

MASTER ASBESTOS MANAGEMENT PLAN

Â Â Â Â Â  283.415 Legislative findings; policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Asbestos has been found to be a human carcinogen. There is no known safe level for human exposure to asbestos. Ailments caused by asbestos can become manifest many years after exposure.

Â Â Â Â Â  (2) In a decayed or damaged state, asbestos can pose a health risk to employees, inmates, patients or residents of state institutions. This state does not know where asbestos-containing materials exist in its buildings nor in what condition those materials are to be found.

Â Â Â Â Â  (3) It is the goal of the Legislative Assembly to assure that state facilities are safely maintained and operated. It is, therefore, the policy of the Legislative Assembly that:

Â Â Â Â Â  (a) A Master Asbestos Management Plan be developed that will assure orderly well-reasoned asbestos control and abatement.

Â Â Â Â Â  (b) As any conditions of immediate hazard to health become known, they be acted on promptly in accordance with the Master Asbestos Management Plan.

Â Â Â Â Â  (c) The plan include standards for employee awareness and training.

Â Â Â Â Â  (d) The Oregon Department of Administrative Services be the agency to develop and centrally manage the plan for this state.

Â Â Â Â Â  (e) Each agency cooperate fully in carrying out the plan.

Â Â Â Â Â  (f) The State of Oregon engage in a long-term commitment to control the asbestos hazard in state facilities through control and abatement. [1989 c.1037 Â§1]

Â Â Â Â Â  Note: 283.415 to 283.425 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.417 Definitions for ORS 283.415 to 283.425. As used in ORS 283.415 to 283.425, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means each branch, institution, department, board or commission of the state which owns, leases or operates facilities capable of containing asbestos.

Â Â Â Â Â  (2) ÂAsbestos abatementÂ means measures to control fiber release from asbestos-containing materials, including its removal, encapsulation and enclosure.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Oregon Department of Administrative Services. [1989 c.1037 Â§2; 1993 c.500 Â§42]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.419 Department to develop and administer asbestos abatement standards, plans and procedures. The Oregon Department of Administrative Services shall develop and administer standards, plans and procedures for the abatement of asbestos by all agencies in all state-owned, leased or operated facilities. Standards, plans and procedures include development of:

Â Â Â Â Â  (1) A survey of all state-owned, leased or operated facilities to identify the presence, nature and condition of or the absence of asbestos-containing materials in each one.

Â Â Â Â Â  (2) An establishment of priorities of facilities for abatement in order of the nature or extent of asbestos exposure they present.

Â Â Â Â Â  (3) Specifications and standards for acceptable asbestos abatement practices, projects and materials management.

Â Â Â Â Â  (4) A checklist to guide and advise agency investigation, planning and implementation of asbestos abatement.

Â Â Â Â Â  (5) Standard bid specifications, criteria for awarding bids and contract language for asbestos related contracts.

Â Â Â Â Â  (6) A state government emergency response plan to deal with any facilities presenting extreme and immediate risk.

Â Â Â Â Â  (7) Employee awareness, training and worker protection plans.

Â Â Â Â Â  (8) Such other standards, plans and procedures as the department may require for the safe and economical abatement of asbestos by agencies. [1989 c.1037 Â§3; 2005 c.22 Â§202]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.421 Agency responsibility for abatement of asbestos. Each agency shall take the necessary steps for abatement of asbestos in its facilities in conformance with the standards, plans and procedures approved by the Oregon Department of Administrative Services. Those steps shall include:

Â Â Â Â Â  (1) Making inspections and providing information as requested by the department.

Â Â Â Â Â  (2) Scheduling its structures for necessary abatement consistent with the departmentÂs priorities.

Â Â Â Â Â  (3) Contracting for or performing any necessary abatement in accordance with department standards, plans and procedures for abatement.

Â Â Â Â Â  (4) Training appropriate agency employees to recognize and work safely with asbestos-containing materials to comply with applicable regulations of the Department of Consumer and Business Services and Department of Environmental Quality. [1989 c.1037 Â§4; 1993 c.744 Â§224]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.423 Expenses of department. The expenses of the Oregon Department of Administrative Services, as approved by the Legislative Assembly or the Emergency Board, for developing and administering the stateÂs plans for asbestos abatement and for property damage recovery litigation by the Department of Justice, unless the Legislative Assembly or the Emergency Board provides otherwise, shall be paid by assessment against the agencies owning, leasing or operating facilities based on square footage of affected buildings and lineal footage of affected tunnels. [1989 c.1037 Â§5]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.425 Costs of litigation. The costs of asbestos property damage recovery litigation incurred by the Department of Justice shall be charged to the Oregon Department of Administrative Services pursuant to ORS 180.160 and 180.170. [1989 c.1037 Â§6]

Â Â Â Â Â  Note: See note under 283.415.

INFORMATION TECHNOLOGY

Â Â Â Â Â  283.500 Policy. The Legislative Assembly declares it to be the policy of the State of Oregon:

Â Â Â Â Â  (1) To use information technology in education, health care, economic development and government services to improve economic opportunities and quality of life for all Oregonians regardless of location or income.

Â Â Â Â Â  (2) To stimulate demand to encourage and enable long-term infrastructure innovation and improvement.

Â Â Â Â Â  (3) That telecommunications planning process shall:

Â Â Â Â Â  (a) Organize users in new ways to aggregate demand, reduce costs and create support networks;

Â Â Â Â Â  (b) Encourage collaboration between communities of interest by geographic area and economic sector; and

Â Â Â Â Â  (c) Encourage competition among technology and service providers. [1995 c.634 Â§1]

Â Â Â Â Â  Note: 283.500 to 283.520 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.505 Coordination of telecommunications systems.

(1) The Oregon Department of Administrative Services shall coordinate the consolidation and operation of all telecommunications systems used by the state and state agencies. Notwithstanding any other provision of law, no agent or agency of the state shall construct, purchase or otherwise gain access to a telecommunications system without the prior approval of the department.

Â Â Â Â Â  (2) The department shall coordinate the consolidation and operation of emergency telecommunications systems used by the state and state agencies. The provisions of this section shall not be construed to require consolidation of telecommunications systems used by emergency service providers, as defined by the department, into nonemergency networks. [1995 c.634 Â§2]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.510 Acquisition of advanced digital communication network. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdvanced digital communicationsÂ means equipment, facilities and capability to distribute digital communications signals for the transmission of voice, data, image and video over distance.

Â Â Â Â Â  (b) ÂTelecommunications providerÂ means any person capable of providing advanced digital communications including, but not limited to, a telecommunications utility as defined in ORS 759.005, a competitive telecommunications provider as defined in ORS 759.005, a cable television provider or an interstate telecommunications provider.

Â Â Â Â Â  (2) Notwithstanding ORS chapters 279A, 279B and 279C, the Oregon Department of Administrative Services by contract shall acquire advanced digital communications services from telecommunications providers or a consortium of such providers. Contracts under this section shall provide that all responsibility for construction, installation, operation and maintenance of the network shall remain with the contracting provider.

Â Â Â Â Â  (3) Upon installation of an advanced digital communications network, the Oregon Department of Administrative Services shall provide all telecommunications services and operations for the state and its agencies. The department shall not approve the procurement of any telecommunications system or equipment that is incompatible with the network. [1995 c.634 Â§3; 2003 c.794 Â§233]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.515 Use of agency travel and transportation funds for telecommunications services. The Oregon Department of Administrative Services annually shall review, in conjunction with each state agency, the budget of that agency to identify agency funds to be used for travel and transportation that may be used for telecommunications. If the department determines that a portion of the agency travel and transportation funds can be used more effectively through use of telecommunications, without diminishing the affected agencyÂs existing internal and external communications, the department shall make recommendations to the Emergency Board as described in ORS 291.326 for such action as the department determines necessary to dedicate the identified agency travel and transportation funds for use in telecommunications. The department shall make its recommendations to the Emergency Board not later than January 1. [1995 c.634 Â§4]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.520 Contracts for telecommunications equipment and services not to exceed 10 years; contract benefits for certain nonprofit organizations. (1) For the purposes of ORS 283.500 to 283.520, the Oregon Department of Administrative Services may enter into a contract or contracts with telecommunications service providers and equipment manufacturers for the purchase, use or operation of telecommunications equipment and services for a period not to exceed 10 years.

Â Â Â Â Â  (2) For purposes of ORS 291.038, the Oregon Department of Administrative Services may extend the benefits of telecommunications contracts for networks, equipment and services to nonprofit organizations that have been designated as communities of interest. [1995 c.634 Â§5; 1997 c.484 Â§1]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.524 Agreements to fund or acquire telecommunications equipment and services. The Oregon Department of Administrative Services may enter into an agreement or agreements to fund or otherwise acquire telecommunications equipment and services by installment purchase or lease purchase contracts as provided by ORS 276.218. [Formerly 283.190]

Â Â Â Â Â  Note: 283.524 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.525 [1995 c.634 Â§6; repealed by 1999 c.1093 Â§43]

Â Â Â Â Â  283.530 [1995 c.634 Â§7; repealed by 1999 c.1093 Â§43]

Â Â Â Â Â  283.535 [1995 c.634 Â§8; repealed by 1999 c.1093 Â§43]

Â Â Â Â Â  283.550 [1997 c.311 Â§1; renumbered 240.855 in 2001]

PENALTIES

Â Â Â Â Â  283.990 Penalties. Violation of ORS 283.395 is a Class D violation. [Formerly part of 291.990; 1999 c.1051 Â§171]

_______________



Chapter 284

Chapter 284  Organizations for Economic Development

2005 EDITION

TITLE 26A

ECONOMIC DEVELOPMENT

Chapter     284.     Organizations for Economic Development

285A.  Economic Development I

285B.  Economic Development II

285C.  Economic Development III

_______________

Chapter 284  Organizations for Economic Development

2005 EDITION

ORGANIZATIONS FOR ECONOMIC DEVELOPMENT

ECONOMIC DEVELOPMENT

OREGON FILM AND VIDEO OFFICE

284.300     Definitions for ORS 284.300 to 284.375

284.305     Oregon Film and Video Office; status; continuing state obligation to support office

284.315     Film and Video Board; appointment; qualifications; term; meetings; compensation

284.325     Director of office; appointment; powers

284.335     Duties of director; contracts; prior approval by board for certain actions; biennial report; rules

284.345     Duties of Oregon Film and Video Office

284.355     Powers of Oregon Film and Video Office

284.365     Collection and expenditure of moneys; bank account; adoption of budget after public hearing; nonapplicability of state expenditure limitation

284.367     Oregon Production Investment Fund; source of moneys in fund; permissible uses of moneys

284.368     Reimbursement from fund; maximum amounts allowable; verification of eligible expenses; rules

284.369     Marketing

284.375     Application of other laws

(Temporary provisions relating to Greenlight Oregon Labor Rebate are compiled as notes following ORS 284.375)

GOVERNORS COUNCIL ON OREGONS ECONOMY

284.540     Governors Council on Oregons Economy; membership; purpose

284.545     Legislative findings

284.550     Definition of traded sector

284.555     Economic Revitalization Team; regulatory efficiency group; membership; purpose; reports

284.560     Duties of Economic Revitalization Team

284.565     Development of process for certifying sites ready for industrial or traded sector development

284.570     Development of state economic development strategy; advisory committee; rules; focus of strategy

284.575     Duties of Department of Transportation related to state economic development strategy

284.577     State and local cooperation to provide industrial, commercial and retail development sites; implementation of state economic development strategy; rules

284.580     Role of local governments in implementation of state economic development strategy

284.585     Assistance to local governments; site assessment methodology

OREGON INNOVATION COUNCIL

284.701     Definitions

284.706     Oregon Innovation Council; members; rules; compensation and expenses

284.711     Duties

284.715     State plan for innovation and economic competitiveness

284.720     Oregon Innovation Fund

284.725     Oregon Commercialized Research Fund

284.730     Oregon Commercialized Research Fund Advisory Council; duties

284.735     Grants and loans to emerging businesses; rules

284.740     Oregon Innovation Council research center

284.010 [1987 c.115 §2; 1991 c.11 §6; 1991 c.705 §1; renumbered 285.630 in 1991]

284.015 [1987 c.115 §3; 1991 c.705 §2; renumbered 285.633 in 1991]

284.020 [1987 c.115 §4; 1991 c.705 §3; 1991 c.878 §4; renumbered 285.635 in 1991]

284.025 [1987 c.115 §5; 1991 c.705 §4; renumbered 285.637 in 1991]

284.030 [1987 c.115 §6; 1989 c.547 §3; 1991 c.705 §5; renumbered 285.640 in 1991]

284.035 [1987 c.115 §7; 1991 c.705 §6; renumbered 285.643 in 1991]

284.040 [1987 c.115 §8; 1991 c.705 §7; renumbered 285.645 in 1991]

284.045 [1987 c.115 §9; renumbered 285.647 in 1991]

284.050 [1987 c.506 §24; 1989 c.966 §16; 1991 c.705 §8; renumbered 285.650 in 1991]

284.055 [1987 c.506 §25; 1989 c.638 §§1, 2; 1989 c.966 §17; 1991 c.461 §93; 1991 c.878 §5; renumbered 285.653 in 1991]

284.060 [1987 c.115 §1; renumbered 285.655 in 1991]

284.075 [1987 c.677 §2; renumbered 285.263 in 1991]

284.080 [1987 c.677 §3; renumbered 285.265 in 1991]

284.085 [1987 c.677 §§4, 7; 1989 c.908 §59; renumbered 285.267 in 1991]

284.090 [1987 c.677 §5; renumbered 285.270 in 1991]

284.095 [1987 c.677 §8; renumbered 285.273 in 1991]

284.100 [1987 c.677 §1; renumbered 285.275 in 1991]

284.110 [1985 c.807 §3; 1987 c.769 §1; repealed by 1989 c.1015 §24]

284.115 [1989 c.1015 §2; renumbered 285.570 in 1991]

284.120 [1985 c.807 §13c; 1987 c.769 §2; repealed by 1989 c.1015 §24]

284.125 [1989 c.1015 §3; renumbered 285.573 in 1991]

284.130 [1985 c.807 §2; repealed by 1989 c.1015 §24]

284.135 [1989 c.1015 §4; repealed by 1991 c.11 §19]

284.140 [1985 c.807 §4; repealed by 1989 c.1015 §24]

284.145 [1989 c.1015 §5; renumbered 285.575 in 1991]

284.150 [1985 c.807 §5; 1987 c.769 §3; repealed by 1989 c.1015 §24]

284.155 [1989 c.1015 §6; renumbered 285.577 in 1991]

284.160 [1985 c.807 §6; 1987 c.769 §4; repealed by 1989 c.1015 §24]

284.165 [1989 c.1015 §7; renumbered 285.580 in 1991]

284.170 [1985 c.807 §7; repealed by 1989 c.1015 §24]

284.175 [1989 c.1015 §8; renumbered 285.583 in 1991]

284.180 [1985 c.807 §8; 1987 c.769 §5; 1989 c.171 §37; repealed by 1989 c.1015 §24]

284.185 [1989 c.1015 §9; renumbered 285.585 in 1991]

284.190 [1985 c.807 §15; repealed by 1989 c.1015 §24]

284.195 [1989 c.1015 §10; renumbered 285.587 in 1991]

284.200 [1985 c.807 §9; repealed by 1989 c.1015 §24]

284.205 [1989 c.1015 §11; 1991 c.11 §7; renumbered 285.590 in 1991]

284.210 [1985 c.807 §§13, 14; 1987 c.769 §§6, 16; repealed by 1989 c.1015 §24]

284.215 [1989 c.1015 §12; 1991 c.11 §8; renumbered 285.593 in 1991]

284.220 [1985 c.807 §§10, 11; 1987 c.769 §7; 1989 c.224 §48; repealed by 1989 c.1015 §24]

284.225 [1989 c.1015 §13; 1991 c.11 §9; renumbered 285.595 in 1991]

284.230 [1985 c.807 §12; 1987 c.769 §8; repealed by 1989 c.1015 §24]

284.235 [1989 c.1015 §14; 1991 c.459 §1; renumbered 285.597 in 1991]

284.240 [1985 c.807 §13a; 1987 c.769 §9; repealed by 1989 c.1015 §24]

284.245 [1989 c.1015 §15; 1991 c.415 §1; renumbered 285.600 in 1991]

284.250 [1985 c.807 §13b; 1987 c.769 §10; repealed by 1989 c.1015 §24]

284.254 [1989 c.1015 §16; renumbered 285.603 in 1991]

284.255 [1987 c.769 §§12, 13; 1989 c.908 §60; repealed by 1989 c.1015 §24]

284.259 [1989 c.1015 §17; renumbered 285.605 in 1991]

284.260 [1985 c.807 §1; repealed by 1989 c.1015 §24]

284.263 [1989 c.1015 §18; 1991 c.459 §2; renumbered 285.607 in 1991]

284.265 [1989 c.1015 §18a; 1991 c.11 §10; renumbered 285.610 in 1991]

284.270 [1989 c.1015 §19; 1991 c.11 §11; renumbered 285.613 in 1991]

284.275 [1989 c.1015 §20; 1991 c.11 §12; 1991 c.459 §3; renumbered 285.615 in 1991]

284.280 [1989 c.1051 §21; 1991 c.11 §13; 1991 c.415 §2; 1991 c.459 §4; renumbered 285.617 in 1991]

284.285 [1989 c.1015 §1; renumbered 285.620 in 1991]

OREGON FILM AND VIDEO OFFICE

284.300 Definitions for ORS 284.300 to 284.375. As used in ORS 284.300 to 284.375, unless the context requires otherwise:

(1) Board means the Film and Video Board.

(2) Office means the Oregon Film and Video Office created by ORS 284.305 (1). [1995 c.242 §1]

284.305 Oregon Film and Video Office; status; continuing state obligation to support office. (1) The Oregon Film and Video Office is created as a semi-independent state agency subject to ORS 284.300 to 284.375.

(2) Subject to legislative appropriations, the State of Oregon recognizes a continuing obligation to contribute to the support of the Oregon Film and Video Office. The State of Oregon recognizes that a continued financial partnership with the office is essential to the growth of the film and video industries. [1995 c.242 §§2,11]

284.310 [1985 c.776 §2; 1987 c.757 §1; 1989 c.537 §1; 1989 c.547 §4; 1989 c.833 §79; 1991 c.11 §14; 1991 c.687 §1; renumbered 285.700 in 1991]

284.315 Film and Video Board; appointment; qualifications; term; meetings; compensation. (1) The Oregon Film and Video Office shall be governed by the Film and Video Board.

(2) The Film and Video Board shall consist of five members appointed by the Governor.

(3) The five members shall be appointed as follows:

(a) Two members shall be appointed from professional filmmakers, videographers or production and support service firms.

(b) Two members shall be from the private financial sector and shall have experience in high-risk venture investments, either with start-up companies or in commercial banking.

(c) One member shall be appointed from a group or firm representing emerging media technologies.

(4) A member of the board shall be appointed for a term of four years that begins on July 1. A member shall hold office for the term of the appointment and until a successor is appointed. However, a member may be removed from the board at the pleasure of the Governor. A member is eligible for reappointment.

(5) Upon expiration of the term of a member of the board, a successor shall be appointed for a term of four years. In case of a vacancy for any cause, the Governor shall appoint an individual to serve the unexpired term of the member to be replaced.

(6) The board shall annually select one of its members to chair the board with those duties and powers that the board determines are necessary to perform the functions of the office.

(7) A majority of the members of the board constitutes a quorum for the transaction of business.

(8) The board shall meet at least once in each calendar quarter at a time and place to be determined by the chairperson of the board. All meetings of the board shall be held in Oregon. The chairperson or any two members of the board may call a special meeting after providing written notice of the meeting to the other members at least seven days prior to the meeting.

(9) Members of the board are entitled to expenses as provided in ORS 292.495 (2). [1995 c.242 §3; 1997 c.632 §5]

284.320 [1985 c.776 §1; 1987 c.757 §2; renumbered 285.703 in 1991]

284.325 Director of office; appointment; powers. The Oregon Film and Video Office shall be under the administrative control of a director, who is appointed by and who holds office at the pleasure of the Film and Video Board. The board shall set the compensation of the director. The director of the office may appoint all subordinate officers and employees of the office and may prescribe their duties and fix their compensation. The director of the office may delegate to any subordinate officer or employee any administrative duty, function or power imposed upon the office by law. [1995 c.242 §5]

284.330 [1985 c.776 §2a; 1987 c.757 §3; renumbered 285.705 in 1991]

284.335 Duties of director; contracts; prior approval by board for certain actions; biennial report; rules. (1) Except as provided in subsection (2) of this section, when carrying out the duties, functions and powers of the Oregon Film and Video Office, the director of the office may contract with any state agency for the performance of such duties, functions and powers that the director considers appropriate.

(2) The director of the office shall not, without the prior approval of the Film and Video Board:

(a) Award any contract for goods or professional services in excess of $25,000;

(b) Authorize any expenditure of moneys in excess of $25,000;

(c) Sell or otherwise dispose of real or personal property valued in excess of $25,000;

(d) Commence a civil legal action or proceeding;

(e) Sell, transfer and convey property to a buyer or lease property to a tenant;

(f) Borrow money and give guarantees;

(g) Finance, conduct or cooperate in the financing of facilities and projects to assist the film, video and emerging media industries; or

(h) In accordance with ORS chapter 183, adopt rules necessary for the administration of laws that the office is charged with administering.

(3) The Film and Video Board shall approve the lease of property to a tenant only when the sale, transfer or conveyance of the property cannot be effected with reasonable promptness or at a reasonable price.

(4) The Film and Video Board shall not allow the director to borrow money or give guarantees under subsection (2)(f) of this section unless the indebtedness or other obligations of the office are payable solely out of its own resources and do not constitute a pledge of the full faith and credit of the State of Oregon or any of the revenues of this state.

(5) The office shall file with the Governor and the Legislative Assembly a biennial report of the activities and operations of the office. The report shall include a full and complete reporting of the financial activities and transactions of the office during the biennium, including at least the information required under ORS 284.365 (5). [1995 c.242 §9]

284.340 [1985 c.776 §4; 1987 c.757 §4; 1991 c.878 §6; renumbered 285.707 in 1991]

284.345 Duties of Oregon Film and Video Office. The Oregon Film and Video Office shall:

(1) Assist in the development of Oregons indigenous film and video industry.

(2) Act as the primary liaison and contact on behalf of the State of Oregon for film or video production companies and personnel operating in this state.

(3) Provide assistance to:

(a) Out-of-state production companies;

(b) Location managers and scouts;

(c) Film and video production personnel on location in this state when dealing with local jurisdictions and state and federal agencies;

(d) The general public regarding film and video productions; and

(e) Local communities in attracting film and video productions.

(4) Coordinate with affected state and federal agencies to permit filming.

(5) Market and promote Oregon as a location for film or video productions.

(6) Promote the film and video industry in Oregon and the emerging interactive multimedia technologies and related industries in this state by:

(a) Developing a skilled workforce;

(b) Developing and managing production facilities and other related infrastructure;

(c) Educating the business, financial and political communities in this state concerning the positive economic and promotional effects of these industries; and

(d) Promoting investment in the film and video industry, including facilitating joint ventures and partnerships in the industry.

(7) Maintain the confidential nature of the negotiations it conducts as requested by persons doing business with the office. [1995 c.242 §6]

284.350 [1985 c.776 §2b; repealed by 1987 c.757 §16]

284.355 Powers of Oregon Film and Video Office. To carry out the purposes specified in ORS 284.345, the Oregon Film and Video Office may:

(1) Make contracts and execute all instruments necessary or convenient for carrying out the duties of the office;

(2) Acquire, own, hold, dispose of and encumber real or personal property of any kind, or any interest in that property;

(3) Enter into agreements or other transactions involving the film, video and emerging interactive multimedia industries with any federal, state, county or municipal agency or with any person or other entity;

(4) Acquire real property or an interest in real property, by purchase or foreclosure, when the acquisition is necessary or appropriate to promote the film, video and emerging interactive multimedia industries;

(5) Appoint officers, consultants, agents and advisers, and prescribe their duties;

(6) Appear in its own behalf before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

(7) Procure insurance against any losses in connection with its properties in such amounts and from such insurers as may be necessary or desirable;

(8) Accept any and all donations, grants, bequests and devises, conditional or otherwise, of money, property, services or other things of value, including any interest or earnings thereon, that may be received from the United States or any agency thereof, any governmental agency or any institution or person, public or private, to be held, used or applied for any or all of the purposes specified in ORS 284.345, in accordance with the terms and conditions of the grant;

(9) Organize, conduct, sponsor, cooperate with and assist the private sector and other state agencies in the conduct of conferences and tours relating to the film, video and emerging interactive multimedia industries;

(10) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the purposes of ORS 284.345;

(11) Exercise any other powers necessary for the operation and functioning of the office within the purposes authorized by ORS 284.345;

(12) In order to accomplish the purposes of ORS 284.300 to 284.355, expend moneys duly budgeted to pay the travel and various other expenses of film or video production company personnel;

(13) Charge for and receive income or revenue from any source to be used for the purposes authorized by ORS 284.345; and

(14) Charge fees reasonably calculated to cover the costs incurred by the office when providing services under ORS 284.300 to 284.355. [1995 c.242 §8]

284.360 [1985 c.776 §5; 1987 c.168 §7; renumbered 285.710 in 1991]

284.365 Collection and expenditure of moneys; bank account; adoption of budget after public hearing; nonapplicability of state expenditure limitation. (1) All moneys collected, received or appropriated to the Oregon Film and Video Office shall be deposited in an account established in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS chapter 295, the chairperson of the Film and Video Board shall insure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Subject to approval by the chairperson, the board may invest moneys collected or received by the office. Investments made by the board are limited to the types of investments listed in ORS 294.035 (3)(a) to (i). Interest earned from any amounts invested must be made available to the office in a manner consistent with the biennial budget approved by the board.

(2) Subject to the approval of the director of the office, all necessary expenses of the office and the board must be paid from the moneys collected, appropriated or earned by the office.

(3) The office shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). The budget is not subject to review and approval by the Legislative Assembly or to modification by the Emergency Board or the Legislative Assembly. However, the budget must be included in the biennial report required by ORS 284.335 (5).

(4) The board shall adopt a budget only after holding a public hearing on the proposed budget. At least 15 days prior to any public hearing on the proposed budget, the board shall give notice of the hearing to all persons known to be interested in the proceedings of the board and to any person who requests notice.

(5) All expenditures from the account established for the office under subsection (1) of this section are exempt from any state expenditure limitation. The office shall follow generally accepted accounting principles and keep such financial and statistical information that is necessary to completely and accurately disclose the financial condition and financial operations of the office as may be required by the Secretary of State.

(6) As used in this section, depository bank has the meaning given that term in ORS 295.005. [1995 c.242 §10; 2003 c.405 §4; 2005 c.443 §19]

284.367 Oregon Production Investment Fund; source of moneys in fund; permissible uses of moneys. (1) The Oregon Production Investment Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon Production Investment Fund shall be credited to the fund.

(2) Moneys in the Oregon Production Investment Fund shall consist of:

(a) Amounts donated to the fund;

(b) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(c) Other amounts deposited in the fund from any source; and

(d) Interest earned by the fund.

(3) All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the purposes of making:

(a) Reimbursements authorized under ORS 284.368;

(b) Payments to a tax credit marketer for marketing services provided by the marketer as described in ORS 284.369; and

(c) Refunds described in ORS 315.514 (6).

(4) Expenditures from the fund are not subject to ORS 291.230 to 291.260. [2003 c.736 §79]

284.368 Reimbursement from fund; maximum amounts allowable; verification of eligible expenses; rules. (1) As used in this section:

(a) Actual expenses means the costs paid in Oregon for principal photography, production or postproduction in Oregon of a film, including but not limited to the purchase or rental cost of equipment, food, lodging, real property and permits and payments made for salaries, wages and benefits for work in Oregon.

(b) Film means a television movie or one or more episodes of a single television series, or a movie produced for release to theaters, video or the Internet. Film does not include the production of a commercial or one or more segments of a newscast or sporting event.

(2)(a) The Economic and Community Development Department may reimburse a bona fide television or film production company for a portion of the actual expenses paid in Oregon by the television or film production company to produce a film.

(b) Maximum reimbursement for a single film, other than a television series, shall be 10 percent of actual expenses paid or $250,000, whichever is less. Maximum reimbursement for one or more episodes of a television series shall be 10 percent of actual expenses paid or $30,000 per episode produced in Oregon, whichever is less.

(c) In order to qualify for reimbursement under this section, total actual expenses paid for the film must equal or exceed $1 million.

(d) Reimbursement under this section shall be made from moneys credited to or deposited in the Oregon Production Investment Fund during the biennium in which the actual expenses were paid or any prior biennium. A reimbursement may not be made to the extent funds are not available in the fund to make the reimbursement.

(3)(a) Total actual expenses supporting a claim for reimbursement under this section must be verified by the Oregon Film and Video Office. The production company must submit to the office proof of the actual expenses paid in Oregon to produce the film. The proof must include any documentation that may be required by the office in its discretion to verify the actual expenses.

(b) The office may charge the production company for costs reasonably incurred to verify the actual expenses, including but not limited to the cost for a review or audit of the supporting documentation by an accountant or auditor. The office may require the department to deduct the costs incurred by the office in performing its review or audit from any reimbursement made to the production company under this section.

(c) The office may adopt rules that establish a procedure for the submission and verification of actual expenses. [2003 c.736 §80]

Note: Section 82, chapter 736, Oregon Laws 2003, provides:

Sec. 82. Reimbursement may be made under section 80 of this 2003 Act [284.368] only for actual expenses paid by a television or film production company on or after January 1, 2005. [2003 c.736 §82]

284.369 Marketing. The Oregon Film and Video Office may hire or contract with a marketer to market the tax credits described in ORS 315.514 to taxpayers. [2003 c.736 §81]

284.370 [1985 c.776 §6; 1987 c.168 §8; renumbered 285.713 in 1991]

284.375 Application of other laws. (1) Except as otherwise provided by law, ORS 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the Oregon Film and Video Office.

(2) Notwithstanding subsection (1) of this section, ORS 279A.100, 279A.250 to 279A.290, 282.210 to 282.230, 293.235, 293.240, 293.245, 293.260, 293.262, 293.611, 293.625 and 293.630 apply to the Oregon Film and Video Office. [1995 c.242 §7; 2003 c.794 §234]

Note: Sections 1, 2 and 1a, chapter 559, Oregon Laws 2005, provide:

Sec. 1. Labor rebate for qualifying film production; requirements; certification of eligibility; rebate process; rules. (1) As used in this section:

(a) Actual expenses means the costs paid in Oregon for principal photography, production or postproduction in Oregon of a qualifying film production, including but not limited to the purchase or rental cost of equipment, food, lodging, real property and permits and payments made for salaries, wages and benefits for work in Oregon.

(b) Commercial means a moving image production created to advertise a product or service.

(c) Qualifying compensation means wages paid by an employer to an employee for services performed in Oregon in connection with a qualifying film production.

(d)(A) Qualifying film production means a production that occurs primarily in Oregon of:

(i) One or more commercials;

(ii) One or more episodes of a television show; or

(iii) A movie to be released in theaters, on video, on television, over the Internet or over any other distribution channel.

(B) Qualifying film production does not include the production of one or more segments of a newscast or sporting event.

(2) The Oregon Film and Video Office shall pay a labor rebate to any person engaged in a qualifying film production for qualifying compensation paid by the person, if:

(a) The person has been certified by the office as eligible for a labor rebate;

(b) The person has made withholding payments under section 4 of this 2005 Act [316.220]; and

(c) The office has verified the actual expenses that support a claim for a labor rebate under this section and those expenses exceed $1 million.

(3) The amount of the labor rebate for a qualifying film production shall equal the amount withheld under section 4 of this 2005 Act with respect to the qualifying film production and deposited in the Greenlight Oregon Labor Rebate Fund established in section 2 of this 2005 Act, less the expenses described in subsection (5)(b) of this section.

(4)(a) A person seeking a labor rebate under this section shall apply to the office for certification.

(b) The office shall certify a person intending to engage in a qualifying film production as eligible for a labor rebate under this section if it is reasonably likely that the person will incur actual expenses of at least $1 million that are related to a qualifying film production and:

(A) If the qualifying film production consists of one or more episodes of a television series, the actual expenses are associated with production that comprises no more than a single season of episodes;

(B) If the qualifying film production consists of one or more commercials, the actual expenses are to be incurred within a single year; or

(C) If the qualifying film production consists of a movie or other film production not described in subparagraph (A) or (B) of this paragraph, the actual expenses are associated with that movie or other film production.

(c) If the office decides to certify an applicant, the office shall send a written certificate to the applicant and a copy of the certificate to the Department of Revenue.

(5)(a) Upon completion of the qualifying film production for which a certificate was issued under subsection (4) of this section, the office shall verify the actual expenses supporting a claim for a labor rebate under this section. The certificate holder shall submit to the office proof of the actual expenses paid in Oregon to produce the qualifying film production. The proof must include any documentation that may be required by the office in its discretion to verify the actual expenses.

(b) The office may deduct from the amount of the labor rebate costs reasonably incurred to verify the actual expenses, including but not limited to the cost for a review or audit of the supporting documentation by an accountant or auditor.

(c) The office may adopt rules that establish procedures for the submission of proof of and verification of actual expenses and the payment of rebates.

(6)(a) Following verification of actual expenses by the office, the office shall pay a labor rebate to the certificate holder in the amount determined under subsection (3) of this section.

(b) If the office is unable to verify that actual expenses of the certificate holder are at least $1 million for the qualifying film production for which the certificate was issued, the office may not pay a labor rebate to the certificate holder. Moneys in the Greenlight Oregon Labor Rebate Fund that are attributable to withholding paid by a certificate holder for whom the office is unable to verify sufficient actual expenses may be used for the purposes of the office. [2005 c.559 §1]

Sec. 2. Greenlight Oregon Labor Rebate Fund; permissible use of moneys; transfer of moneys. (1) The Greenlight Oregon Labor Rebate Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Greenlight Oregon Labor Rebate Fund shall be credited to the Greenlight Oregon Labor Rebate Fund.

(2) All moneys in the Greenlight Oregon Labor Rebate Fund are continuously appropriated to the Economic and Community Development Department for the purposes of transferring amounts requested under subsection (3) of this section to the Oregon Film and Video Office.

(3) Following verification by the Oregon Film and Video Office of actual expenses of a qualifying film production certificate holder under section 1 of this 2005 Act and a request for a transfer of funds by the office, the department shall transfer amounts sufficient to pay the labor rebate described in section 1 (6)(a) of this 2005 Act and the costs of the office described in section 1 (5)(b) of this 2005 Act. [2005 c.559 §2]

Sec. 1a. The Oregon Film and Video Office may not issue a qualifying film production labor rebate certificate under section 1 of this 2005 Act on or after January 1, 2012. [2005 c.559 §1a]

284.380 [1985 c.776 §7; 1987 c.757 §5; renumbered 285.715 in 1991]

284.390 [1985 c.776 §§8, 9; 1987 c.757 §6; renumbered 285.717 in 1991]

284.400 [1985 c.776 §14; 1987 c.757 §7; renumbered 285.720 in 1991]

284.410 [1985 c.776 §12; 1987 c.757 §8; renumbered 285.723 in 1991]

284.415 [1987 c.757 §18; renumbered 285.725 in 1991]

284.420 [1985 c.776 §10; 1987 c.757 §9; renumbered 285.727 in 1991]

284.425 [1987 c.757 §18a; renumbered 285.730 in 1991]

284.428 [1987 c.757 §19; repealed by 1991 c.902 §121]

284.430 [1985 c.776 §22; 1987 c.506 §26; renumbered 461.710 in 1987]

284.440 [1985 c.776 §3; 1987 c.757 §§10, 22; 1989 c.966 §18; 1991 c.687 §2; renumbered 285.733 in 1991]

284.445 [1987 c.757 §20; renumbered 285.735 in 1991]

284.450 [1985 c.776 §11; repealed by 1987 c.757 §16]

284.455 [1987 c.757 §23; 1991 c.944 §2; renumbered 285.737 in 1991]

284.460 [1985 c.776 §13; repealed by 1987 c.757 §16]

284.470 [1985 c.776 §15; repealed by 1987 c.757 §16]

284.480 [1985 c.776 §16; repealed by 1987 c.757 §16]

284.490 [1985 c.776 §17; 1987 c.757 §11; 1991 c.687 §3; 1991 c.944 §3; renumbered 285.740 in 1991]

284.500 [1985 c.776 §18; 1987 c.757 §12; renumbered 285.743 in 1991]

284.510 [1985 c.776 §19; 1987 c.757 §13; renumbered 285.745 in 1991]

284.520 [1985 c.776 §20; 1987 c.757 §14; renumbered 285.747 in 1991]

284.530 [1985 c.776 §21; 1987 c.757 §15; renumbered 285.750 in 1991]

284.535 [1989 c.909 §48; renumbered 285.753 in 1991]

GOVERNORS COUNCIL ON OREGONS ECONOMY

284.540 Governors Council on Oregons Economy; membership; purpose. (1) There is established the Governors Council on Oregons Economy.

(2) The members of the council are:

(a) The presiding officer of the Oregon Economic and Community Development Commission;

(b) The chairperson of the Oregon Transportation Commission;

(c) The chairperson of the State Board of Agriculture;

(d) The chairperson of the International Trade Commission;

(e) The president of the State Board of Higher Education; and

(f) Other persons designated by the Governor.

(3) The council shall meet quarterly to:

(a) Discuss and coordinate the activities of each entity described in subsection (2) of this section that relate to economic development and improving the economy in Oregon; and

(b) Discuss and recommend to the Legislative Assembly methods for creating certainty for the development process. [2003 c.800 §3; 2005 c.748 §24]

284.545 Legislative findings. The Legislative Assembly finds that:

(1) There is a need for a statewide inventory of sites that are planned and zoned for industrial or traded sector uses and are ready for development;

(2) There is a need to improve coordination among local, regional and state agencies with respect to economic development programs, planning and policy; and

(3) There is a need for additional methodologies and guidance to assist local governments in economic development planning. [2003 c.800 §10]

284.550 Definition of traded sector. As used in ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, unless the context requires otherwise, traded sector has the meaning given that term in ORS 285A.010. [2003 c.800 §11]

284.555 Economic Revitalization Team; regulatory efficiency group; membership; purpose; reports. (1) The Governor shall establish the Economic Revitalization Team in the office of the Governor for the purpose of coordinating and streamlining state policies, programs and procedures and providing coordinated state agency assistance to local governments.

(2) The team shall establish a regulatory efficiency group to assist the team consisting of the directors of the following state agencies:

(a) The Department of Environmental Quality;

(b) The Economic and Community Development Department;

(c) The Department of Transportation;

(d) The Department of State Lands;

(e) The Department of Land Conservation and Development;

(f) The State Department of Agriculture;

(g) The Housing and Community Services Department; and

(h) Other appropriate agencies as determined by the Governor.

(3) Subject to the direction of the Governor, the team shall:

(a) Develop mechanisms to increase coordination among agencies on common activities;

(b) Coordinate the activities of state agencies on specific state and local projects;

(c) Coordinate the planning and permitting activities of state agencies for the sites identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003;

(d) Coordinate activities of the regulatory efficiency group agencies with local governments;

(e) Coordinate the grant and loan activities of state agencies to implement section 12, chapter 800, Oregon Laws 2003;

(f) Participate in the rulemaking activities of regulatory efficiency group agencies to coordinate economic development activities;

(g) Prepare a report for the Seventy-second Legislative Assembly on the sites identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003, including a description of each site and the economic benefit expected from site development. If fewer than 25 sites are identified, the report must include an analysis of why the target set forth in section 12, chapter 800, Oregon Laws 2003, was not achieved;

(h) Prepare a report for the Seventy-second Legislative Assembly with specific recommendations regarding the future of the team; and

(i) Undertake other activities as directed by the Governor.

(4) The team shall establish an advisory committee of individuals familiar with agency permit procedures to advise the Governor and the regulatory efficiency group agencies on permit issues related to economic development.

(5) The team shall submit a report detailing its activities to the Legislative Assembly in the manner described in ORS 192.245 not later than January 31 of each odd-numbered year. The report must include:

(a) Case studies that demonstrate the types of problems encountered in coordinating agency functions;

(b) Case studies that demonstrate statutory impediments to efficient economic development; and

(c) Recommendations for legislative measures to improve agency operations and statewide economic development.

(6) The team or a state agency working with the team to implement ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or a state agency implementing ORS 284.570 to 284.585 may:

(a) Accept and expend funds received from gifts, grants or other sources as necessary to perform activities authorized under ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or ORS 284.570 to 284.585.

(b) Enter into contracts and other agreements as necessary to perform activities authorized under ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or ORS 284.570 to 284.585. [2003 c.800 §13]

284.560 Duties of Economic Revitalization Team. The Economic Revitalization Team established pursuant to ORS 284.555, acting through the regulatory efficiency group agencies, shall:

(1) Give priority to expediting permits or other actions necessary for development projects proposed for a site identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003; and

(2) Take actions that are necessary to facilitate the implementation of the state economic development strategy developed under ORS 284.570. [2003 c.800 §14]

284.565 Development of process for certifying sites ready for industrial or traded sector development. The Economic and Community Development Department, in coordination with the Economic Revitalization Team established pursuant to ORS 284.555, shall develop and administer a process for certifying sites throughout the state that are ready for industrial or traded sector development. [2003 c.800 §21]

284.570 Development of state economic development strategy; advisory committee; rules; focus of strategy. (1) The Governor shall direct the Oregon Economic and Community Development Commission, in consultation with the Economic Revitalization Team established pursuant to ORS 284.555 and other state agencies as appropriate, to appoint an advisory committee composed of representatives of local governments, ports, local economic development organizations and private industry and other individuals familiar with economic development strategies to assist the commission in developing a state economic development strategy. The commission shall, by administrative rule, adopt and periodically update the strategy. The strategy must focus on:

(a) Creating, expanding and retaining Oregon businesses;

(b) Assisting in the development and growth of competitive industrial sectors;

(c) Creating jobs by attracting new businesses to Oregon;

(d) Providing economic development tools and resources to Oregon communities;

(e) Assisting local communities and regions in developing and maintaining economic development plans that are coordinated with the state economic development strategy;

(f) Providing an adequate supply of industrial, commercial and retail sites available for immediate development inside urban growth boundaries;

(g) Providing public infrastructure in a timely manner;

(h) Resolving constraints on and removing barriers to the timely development of industrial and traded sector sites; and

(i) Developing recommendations for prioritizing state loans, grants and technical assistance to local governments that meet the objectives of the state economic development strategy.

(2) The commission shall present the state economic development strategy to the Governor and the Seventy-second Legislative Assembly not later than June 30, 2004, including a report on actions taken to implement the strategy. [2003 c.800 §25]

284.575 Duties of Department of Transportation related to state economic development strategy. In furtherance of the state economic development strategy developed under ORS 284.570, the Department of Transportation shall:

(1) Develop a process to prioritize funding for transportation projects that further the state economic development strategy.

(2) Develop and maintain state transportation policies and a comprehensive long-range plan for a safe, multimodal transportation system that encourages economic efficiency and orderly economic development and that maximizes the use of existing transportation infrastructure.

(3) Take actions that are necessary to ensure that department policies and activities are implemented in a manner that supports the state economic development strategy.

(4) Expedite the processing of permits issued by the department for transportation projects that further the state economic development strategy. [2003 c.800 §27]

284.577 State and local cooperation to provide industrial, commercial and retail development sites; implementation of state economic development strategy; rules. In furtherance of the state economic development strategy developed under ORS 284.570, the Land Conservation and Development Commission shall:

(1) Provide local governments with basic and advanced methods for identifying, analyzing and providing for industrial, commercial and retail development sites.

(2) Develop and provide guidebooks and other appropriate materials to assist local governments in identifying and analyzing potential industrial, commercial and retail development sites.

(3) Provide local governments with technical assistance to assist in completing the identification and analysis and in amending comprehensive plans and land use regulations based on the identification and analysis.

(4) Provide grants to local governments in a manner that furthers the implementation of the state economic development strategy.

(5) Adopt, amend or repeal administrative rules and procedures as necessary to ensure that the following actions can be accomplished in a timely manner:

(a) Expansion of urban growth boundaries where necessary to accommodate industrial or traded sector development;

(b) Review of amendments to comprehensive plans and land use regulations and periodic review of comprehensive plans and land use regulations; and

(c) Focus the resources of the Department of Land Conservation and Development on issues related to land supply within urban growth boundaries and transportation and public facilities necessary to stimulate economic growth. [2003 c.800 §26]

284.580 Role of local governments in implementation of state economic development strategy. Local governments, as defined in ORS 174.116, shall participate in the implementation of the state economic development strategy developed under ORS 284.570 by demonstrating a willingness to:

(1) Coordinate local economic development plans with the state economic development strategy; and

(2) Expedite amendments to comprehensive plans and land use regulations. [2003 c.800 §29]

284.585 Assistance to local governments; site assessment methodology. In furtherance of the state economic development strategy developed under ORS 284.570, the Department of State Lands shall:

(1) Consistent with ORS 196.674, focus wetlands inventories on areas described in the state economic development strategy. The department may provide grants and technical assistance to local governments to conduct the inventories.

(2) Develop a site assessment methodology for rapidly determining the capacity of a site for economic development. The methodology shall address site-specific impediments to development and any costs associated with compliance with ORS 196.800 to 196.900. [2003 c.800 §28]

284.610 [1985 c.814 §3; 1987 c.837 §3; 1991 c.488 §1; 1993 c.210 §1; 1999 c.274 §3; repealed by 2001 c.922 §35]

284.620 [1985 c.814 §1; 1991 c.488 §2; 1993 c.210 §2; repealed by 1999 c.274 §22]

284.630 [1985 c.814 §4; 1987 c.94 §101; 1987 c.837 §10; 1987 c.879 §12; 1993 c.210 §3; 1997 c.802 §15; 1999 c.274 §4; repealed by 2001 c.922 §35]

284.640 [1985 c.814 §2; 1987 c.837 §4; 1991 c.488 §3; 1993 c.210 §4; 1999 c.274 §5; repealed by 2001 c.922 §35]

284.650 [1985 c.814 §6; 1987 c.837 §5; 1989 c.908 §61; 1993 c.210 §§5,6; 1999 c.274 §6; repealed by 2001 c.922 §35]

284.655 [1999 c.274 §2; repealed by 2001 c.922 §35]

284.660 [1985 c.814 §6a; 1993 c.210 §8; repealed by 1999 c.274 §22]

284.665 [1999 c.274 §9; repealed by 2001 c.922 §35]

284.670 [1985 c.814 §5; 1987 c.837 §6; 1989 c.908 §62; 1993 c.210 §§9,10; repealed by 1999 c.274 §22]

284.675 [1999 c.274 §10; repealed by 2001 c.922 §35]

284.680 [1985 c.814 §8; 1987 c.837 §7; 1989 c.259 §1; 1991 c.488 §4; 1993 c.210 §12; repealed by 1999 c.274 §22]

284.690 [1985 c.814 §9; 1987 c.837 §8; 1991 c.488 §5; 1993 c.210 §13; repealed by 1999 c.274 §22]

284.695 [1989 c.1090 §4; 1993 c.210 §14; repealed by 1999 c.274 §22]

284.700 [1985 c.814 §10; 1991 c.488 §6; 1993 c.210 §15; repealed by 1999 c.274 §22]

OREGON INNOVATION COUNCIL

284.701 Definitions. As used in ORS 284.701 to 284.740:

(1) Oregon emerging business means an emerging growth business as defined in ORS 348.701 that has:

(a) Fewer than 100 employees; and

(b) At least 51 percent of its employees employed in Oregon.

(2) Research institution means:

(a) A community college as defined in ORS 341.005;

(b) A state institution of higher education listed in ORS 352.002;

(c) The Oregon Health and Science University public corporation created under ORS 353.020;

(d) An Oregon-based, generally accredited, not-for-profit private institution of higher education;

(e) A federal research laboratory conducting research in Oregon; or

(f) A private not-for-profit research institution located in Oregon.

(3) Traded sector has the meaning given that term in ORS 285A.010. [2005 c.748 §1]

284.705 [1987 c.837 §§2,12; 1991 c.488 §7; 1993 c.210 §16; 1999 c.274 §7; repealed by 2001 c.922 §35]

284.706 Oregon Innovation Council; members; rules; compensation and expenses. (1) There is created the Oregon Innovation Council consisting of the following voting members:

(a) The Governor or the Governors designated representative, who shall be chairperson of the council.

(b) Five members appointed by the Governor who are engaged in the operations of Oregon traded sector industries.

(c) One member appointed by the Governor who is a representative of an Oregon-based, generally accredited, not-for-profit private institution of higher education.

(d) A member of the Oregon Growth Account Board, appointed by the board, who has experience in the field of venture capital.

(e) A member of the Engineering and Technology Industry Council, appointed by the Engineering and Technology Industry Council.

(f) The Director of the Economic and Community Development Department.

(g) The Chancellor of the Oregon University System.

(h) The Commissioner for Community College Services.

(i) The State Treasurer.

(2)(a) The Speaker of the House of Representatives shall appoint two members to the council who are members of the House of Representatives.

(b) The President of the Senate shall appoint two members to the council who are members of the Senate.

(c) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only.

(3) The following persons, or their representatives, shall serve as ex officio, nonvoting members of the council:

(a) The chairperson of the Oregon Economic and Community Development Commission.

(b) The chairperson of the International Trade Commission.

(c) The president of the State Board of Higher Education.

(d) The chairperson of the State Board of Education.

(e) An executive officer of an association representing Oregon-based, generally accredited, not-for-profit private institutions of higher education, appointed by the Governor.

(4) The term of office of each appointed voting member of the council is three years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of the term of an appointed voting member, the appointing authority shall appoint a successor whose term begins on July 1 next following. An appointed member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the remainder of the unexpired term.

(5) A majority of the voting members of the council constitutes a quorum for the transaction of business.

(6) Official action by the council requires the approval of a majority of the voting members of the council.

(7) The council shall meet at least twice per fiscal year at a place, day and time determined by the chairperson. The council may also meet at other times and places specified by a call of the chairperson or by written request of a majority of the voting members of the council.

(8) The council may adopt rules necessary for the operation of the council.

(9) The council may establish committees and delegate to the committees duties as the council considers desirable.

(10) The Economic and Community Development Department shall provide staff support to the council.

(11) Members of the council who are not members of the Legislative Assembly are entitled to compensation and expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for compensation and expenses of members of the council who are public officers shall be paid out of funds appropriated to the public agency that employs the member. Claims for compensation and expenses of members of the council who are not public officers shall be paid out of funds appropriated to the Economic and Community Development Department for that purpose.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the council in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the council consider necessary to perform their duties. [2005 c.748 §2]

Note: Section 3, chapter 748, Oregon Laws 2005, provides:

Sec. 3. Notwithstanding the term of office specified in section 2 of this 2005 Act [284.706], of the members first appointed to the Oregon Innovation Council by the Governor:

(1) Two shall serve for terms ending June 30, 2007.

(2) Two shall serve for terms ending June 30, 2008.

(3) Two shall serve for terms ending June 30, 2009. [2005 c.748 §3]

284.710 [1985 c.814 §11; 1991 c.488 §8; 1993 c.210 §17; repealed by 1999 c.274 §22]

284.711 Duties. (1) The Oregon Innovation Council shall provide advice to the Governor, the Legislative Assembly, public and private post-secondary educational institutions, public agencies that provide economic development and the private sector on issues related to:

(a) Promoting agreements between public and private post-secondary educational institutions and private industry that increase technology transfer and the commercialization of research;

(b) Promoting investment in specialized research facilities and signature research centers where Oregon has a distinct or emerging advantage for creating new products and businesses;

(c) Stimulating seed and start-up capital investment and entrepreneurial capacity that will promote economic growth in Oregon traded sector industries;

(d) Developing the entrepreneurial and management capacity critical to the competitiveness of Oregon traded sector industries and rapidly growing global markets;

(e) Enhancing the international competitiveness of Oregon traded sector industries; and

(f) Identifying workforce issues for occupations critical to the competitiveness of Oregon traded sector industries, including but not limited to scientific, engineering, information technology and business management occupations.

(2) The Oregon Innovation Council shall advise the Engineering and Technology Industry Council established in ORS 351.663 on how to coordinate the Engineering and Technology Industry Councils goals and policies with the state plan developed under ORS 284.715.

(3) The council, the Oregon Economic and Community Development Commission, the State Board of Higher Education and the office of the State Treasurer shall coordinate policies and programs related to the duties of the council.

(4) Based on the state plan developed under ORS 284.715, the council may distribute moneys in the Oregon Innovation Fund by grant or pursuant to contracts with public and private post-secondary institutions, state agencies and private sector entities. [2005 c.748 §4]

284.715 State plan for innovation and economic competitiveness. (1) The Oregon Innovation Council shall develop a state plan for innovation and economic competitiveness. The plan shall include policy and program recommendations to:

(a) Identify and expand the states industry and core research strengths related to Oregon traded sector industries;

(b) Promote agreements between public and private post-secondary educational institutions and private industry that increase technology transfer and the commercialization of research;

(c) Promote investment in specialized research facilities and signature research centers where Oregon has a distinct or emerging advantage for creating new products and businesses; and

(d) Stimulate seed and start-up capital investment and entrepreneurial capacity that will promote economic growth in Oregon traded sector industries.

(2) The state plan shall also include an identification of workforce issues and trends related to the development of workers in trade sector industries and recommendations to the State Workforce Investment Board and the State Board of Education on training and education enhancements based on the identified workforce issues and trends.

(3) The council shall update the plan every biennium.

(4) Each year, the council shall report to the Governor and the Legislative Assembly about the plan. [2005 c.748 §5]

Note: Section 6, chapter 748, Oregon Laws 2005, provides:

Sec. 6. The Oregon Innovation Council shall complete the initial state plan required by section 5 of this 2005 Act [284.715] prior to June 30, 2006. [2005 c.748 §6]

284.720 Oregon Innovation Fund. There is created within the State Treasury, separate and distinct from the General Fund, the Oregon Innovation Fund. Interest earned by the Oregon Innovation Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purpose of making grants and entering into contracts to carry out the recommendations included in the state plan developed under ORS 284.715. [2005 c.748 §7]

284.725 Oregon Commercialized Research Fund. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Oregon Commercialized Research Fund. Interest earned by the Oregon Commercialized Research Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purpose of making grants and loans under ORS 284.735.

(2) Any moneys received from the Education Stability Fund for deposit in the Oregon Commercialized Research Fund pursuant to ORS 348.696 shall be placed in a separate account within the Oregon Commercialized Research Fund and may be used by the council only for public education. [2005 c.748 §8]

284.730 Oregon Commercialized Research Fund Advisory Council; duties. (1) There is created the Oregon Commercialized Research Fund Advisory Council consisting of nine members appointed by the Oregon Innovation Council. The members shall represent private equity investment firms, Oregon traded sector industries and research institutions.

(2) The advisory council shall:

(a) Advise the Oregon Innovation Council about investment criteria for the Oregon Commercialized Research Fund;

(b) Recommend projects to the Oregon Innovation Council that may be eligible for grants or loans from the fund;

(c) Review the performance of projects that are funded by grants or loans from the fund; and

(d) Review the performance of the fund.

(3) A majority of the members of the advisory council constitutes a quorum for the transaction of business.

(4) Official action by the advisory council requires the approval of a majority of the members of the advisory council.

(5) The advisory council shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the Oregon Innovation Council shall make an appointment to become immediately effective.

(7) The advisory council shall meet at times and places specified by the call of the chairperson or of a majority of the members of the advisory council.

(8) The Oregon Innovation Council shall provide staff support to the advisory council.

(9) Members of the advisory council are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the Oregon Innovation Council for that purpose.

(10) All agencies of state government, as defined in ORS 174.111, are directed to assist the advisory council in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the advisory council consider necessary to perform their duties. [2005 c.748 §10]

284.735 Grants and loans to emerging businesses; rules. (1) The Oregon Innovation Council may make grants and loans from the Oregon Commercialized Research Fund to Oregon emerging businesses.

(2) To qualify for a grant or loan under this section, an Oregon emerging business must enter into an agreement with one or more research institutions to carry out proof of concept activities to:

(a) Establish the commercial potential of research; and

(b) Develop a business concept that can attract early stage private investment, including angel capital and venture capital.

(3) Proof of concept activities for which an Oregon emerging business may receive a grant or loan under this section include:

(a) The development of intellectual property;

(b) The payment of salaries and related expenses for commercialized research;

(c) The acquisition of equipment and supplies required for the proof of concept activities; and

(d) Other activities as defined by rule of the council.

(4) To receive a grant or loan, the Oregon emerging business or a research institution that has entered into an agreement with the business must agree to provide a cash match equivalent to:

(a) 30 percent of the amount of the grant or loan for businesses with fewer than 20 employees.

(b) 50 percent of the amount of the grant or loan for businesses with 20 or more but fewer than 50 employees.

(c) 75 percent of the amount of the grant or loan for businesses with 50 or more but fewer than 100 employees.

(5)(a) The council shall award grant or loan moneys to an Oregon emerging business in a two-phase contract. Each phase of the contract shall have clearly defined performance measures included in the contract between the business and the council.

(b) Under phase I of the contract, a business may be granted or loaned an initial investment not to exceed $75,000. Phase I shall also include an agreement that upon successful completion of the performance measures for phase I, the business shall be eligible for funding under phase II. The amount of grant or loan moneys available to a business under both phases may not exceed $200,000.

(6) The council shall require any Oregon emerging business that receives a grant or loan under this section and that moves more than 50 percent of the employees of the business out of the state within two years after receiving grant or loan moneys to repay the total amount of the grant or loan moneys.

(7) The council shall require an Oregon emerging business that receives a loan under this section to repay the loan within five years after receiving the loan. The council shall deposit any loan moneys received under this subsection in the Oregon Commercialized Research Fund.

(8) The council may award up to 15 percent of the amount of moneys available in the fund for grants or loans:

(a) To the Oregon University System for education of faculty on issues related to developing effective technology transfer and commercialized research processes; and

(b) For other activities as defined by rule of the council.

(9) The council may adopt rules to administer this section. The council shall follow the advice of the Oregon Commercialized Research Fund Advisory Council when adopting rules to administer this section. [2005 c.748 §9]

284.740 Oregon Innovation Council research center. (1) The Oregon Innovation Council shall establish a signature research center to maximize collaborative ventures among research institutions, the federal government and private industry that will capitalize on opportunities to obtain private and federal funding for the research and development of nanoscience and microscience products, technology and multiscale materials.

(2) The council may contract with a private, not-for-profit corporation for the administration of the center. [2005 c.748 §11]

284.750 [1987 c.911 §3; 1993 c.744 §14; 1997 c.631 §433; repealed by 2005 c.80 §7]

284.755 [1987 c.911 §§1, 2; 1989 c.501 §1; 1997 c.631 §434; repealed by 2005 c.80 §7]

284.760 [1987 c.911 §4; 1997 c.631 §435; repealed by 2005 c.80 §7]

284.765 [1987 c.911 §5; 1997 c.631 §436; repealed by 2005 c.80 §7]

284.770 [1987 c.911 §6; repealed by 2005 c.80 §7]

284.775 [1987 c.911 §9; repealed by 2005 c.80 §7]

284.780 [1987 c.911 §10; 1997 c.631 §437; repealed by 2005 c.80 §7]

284.785 [1987 c.911 §11; repealed by 2005 c.80 §7]

284.790 [1987 c.911 §12; 1993 c.18 §49; 1997 c.631 §438; repealed by 2005 c.80 §7]

284.795 [1987 c.911 §13; repealed by 2005 c.80 §7]

284.800 [Formerly 447.800; 1991 c.11 §15; renumbered 285.253 in 1991]

284.805 [Formerly 447.805; renumbered 285.255 in 1991]

284.810 [Formerly 447.810; renumbered 285.257 in 1991]

284.815 [Formerly 447.815; 1991 c.11 §16; renumbered 285.260 in 1991]

284.820 [Formerly 447.820; repealed by 1991 c.11 §19]

284.825 [Formerly 447.825; repealed by 1991 c.11 §19]

284.831 [Formerly 447.831; repealed by 1991 c.11 §19]

284.834 [Formerly 447.834; repealed by 1991 c.11 §19]

284.835 [Formerly 447.835; repealed by 1991 c.11 §19]

284.840 [Formerly 447.840; repealed by 1991 c.11 §19]

284.845 [Formerly 447.845; repealed by 1991 c.11 §19]

284.850 [Formerly 447.850; repealed by 1991 c.11 §19]

284.855 [Formerly 447.855; repealed by 1991 c.11 §19]

284.860 [Formerly 447.860; repealed by 1991 c.11 §19]

284.865 [Formerly 447.865; repealed by 1991 c.11 §19]

284.875 [Formerly 447.875; repealed by 1991 c.11 §19]

284.880 [Formerly 447.880; repealed by 1991 c.11 §19]

284.895 [Formerly 182.815; renumbered 285.250 in 1991]

_______________



Chapter 285

Chapter 285 (Former Provisions)

Economic Development

ECONOMIC DEVELOPMENT

ECONOMIC DEVELOPMENT

285.001 [Formerly 184.001; 1993 c.736 §1; 1997 c.652 §17; renumbered 285A.010 in 1997]

285.005 [Formerly 184.004; renumbered 285A.020 in 1997]

285.009 [1993 c.736 §3; 1995 c.283 §5; renumbered 285A.040 in 1997]

285.010 [Formerly 184.006; repealed by 1989 c.908 §86]

285.011 [1993 c.736 §§6,7; 1997 c.652 §18; renumbered 285A.045 in 1997]

285.013 [1993 c.736 §8; 1995 c.718 §7; renumbered 285A.050 in 1997]

285.015 [Formerly 184.008; repealed by 1993 c.736 §80]

285.020 [Formerly 184.010; repealed by 1993 c.736 §80]

285.025 [Formerly 184.025; 1993 c.736 §13; renumbered 285A.055 in 1997]

285.030 [Formerly 184.030; 1993 c.736 §14; renumbered 285A.060 in 1997]

285.033 [1993 c.736 §9; renumbered 285A.070 in 1997]

285.035 [Formerly 184.125; 1993 c.736 §15; 1995 c.79 §95; renumbered 285A.075 in 1997]

285.036 [1993 c.736 §10; renumbered 285A.080 in 1997]

285.038 [1993 c.736 §11; renumbered 285A.085 in 1997]

285.040 [Formerly 184.135; repealed by 1993 c.736 §80]

285.045 [Formerly 184.137; repealed by 1993 c.736 §80]

285.050 [Formerly 184.160; 1993 c.736 §16; renumbered 285A.090 in 1997]

285.055 [Formerly 184.015; renumbered 285A.100 in 1997]

285.060 [Formerly 184.250; renumbered 285A.105 in 1997]

285.065 [Subsection (1) formerly 184.235; subsection (2) formerly 280.270; 1993 c.736 §17; renumbered 285A.110 in 1997]

285.067 [Formerly 280.250; repealed by 1993 c.736 §80]

285.068 [1993 c.499 §2; 1993 c.736 §77; renumbered 285A.115 in 1997]

285.069 [1995 c.283 §1; renumbered 285A.139 in 1997]

285.070 [Formerly 280.255; repealed by 1993 c.736 §57]

285.071 [1995 c.283 §2; 1997 c.700 §3; renumbered 285A.131 in 1997]

285.073 [1995 c.283 §3; 1997 c.700 §5; renumbered 285A.133 in 1997]

285.075 [Formerly 280.260; repealed by 1993 c.736 §57]

285.080 [Formerly 280.265; repealed by 1993 c.736 §57]

285.085 [Formerly 184.040; repealed by 1993 c.736 §80]

285.086 [1993 c.736 §12; renumbered 285A.200 in 1997]

285.090 [Formerly 184.165; renumbered 285A.203 in 1997]

285.095 [Formerly 184.202; 1993 c.736 §18; renumbered 285A.206 in 1997]

285.100 [Formerly 184.240; renumbered 285A.209 in 1997]

285.105 [Formerly 184.215; 1993 c.736 §19; 1995 c.698 §10; renumbered 285A.212 in 1997]

285.110 [Formerly 184.198; renumbered 285A.215 in 1997]

285.115 [Formerly 184.050; renumbered 285A.218 in 1997]

285.117 [1993 c.499 §3; renumbered 285A.221 in 1997]

285.120 [Formerly 184.225; renumbered 285A.224 in 1997]

285.121 [1993 c.736 §66; renumbered 285A.340 in 1997]

285.123 [1993 c.736 §67; renumbered 285A.343 in 1997]

285.125 [1993 c.736 §§68,69; renumbered 285A.346 in 1997]

285.127 [1993 c.736 §70; renumbered 285A.349 in 1997]

285.130 [Formerly 360.005; 1993 c.736 §20; 1995 c.362 §1; renumbered 285A.255 in 1997]

285.133 [Formerly 360.015; 1995 c.362 §2; renumbered 285A.258 in 1997]

285.135 [Formerly 360.025; 1995 c.362 §3; renumbered 285A.261 in 1997]

285.137 [Formerly 360.035; 1993 c.736 §21; 1995 c.362 §4; renumbered 285A.264 in 1997]

285.140 [Formerly 360.045; 1995 c.362 §5; renumbered 285A.267 in 1997]

285.143 [Formerly 360.055; 1993 c.736 §22; 1995 c.362 §6; renumbered 285A.270 in 1997]

285.145 [Formerly 360.065; 1993 c.736 §23; 1995 c.362 §7; renumbered 285A.273 in 1997]

285.146 [1995 c.362 §13; renumbered 285A.276 in 1997]

285.147 [Formerly 360.075; repealed by 1993 c.736 §80]

285.148 [1993 c.736 §23a; 1995 c.362 §8; renumbered 285A.279 in 1997]

285.150 [Formerly 360.095; repealed by 1993 c.736 §80]

285.153 [Formerly 360.105; 1995 c.362 §9; renumbered 285A.282 in 1997]

285.155 [Formerly 360.115; 1993 c.736 §24; repealed by 1995 c.362 §19]

285.157 [Formerly 360.125; repealed by 1993 c.736 §80]

285.160 [Formerly 360.135; 1993 c.736 §25; 1995 c.362 §10; renumbered 285A.285 in 1997]

285.163 [Formerly 377.785; 1993 c.736 §26; 1995 c.362 §11; renumbered 285A.288 in 1997]

285.170 [1991 c.822 §1; renumbered 285A.415 in 1997]

285.173 [1991 c.822 §2; renumbered 285A.418 in 1997]

285.175 [1993 c.736 §72; renumbered 285A.360 in 1997]

285.176 [1993 c.736 §71; renumbered 285A.363 in 1997]

285.178 [1993 c.736 §73; renumbered 285A.366 in 1997]

285.179 [1993 c.736 §74; renumbered 285A.369 in 1997]

285.180 [Formerly 658.600; 1997 c.61 §1; renumbered 285A.443 in 1997]

285.183 [Formerly 658.610; 1997 c.61 §2; renumbered 285A.446 in 1997]

285.185 [Subsections (1) to (4) formerly 184.285; subsection (5) formerly 658.620; 1997 c.61 §3; renumbered 285A.449 in 1997]

285.187 [Formerly 658.630; repealed by 1997 c.61 §21]

285.190 [Formerly 184.280; renumbered 285A.440 in 1997]

285.200 [Formerly 344.305; subsection (4) enacted as 1991 c.668 §1; subsection (5) enacted as 1991 c.668 §2; 1993 c.765 §2; renumbered 329.905 in 1993]

285.203 [1991 c.668 §3; 1993 c.765 §1; renumbered 329.915 in 1993]

285.205 [Formerly 344.319; renumbered 329.925 in 1993]

285.207 [1991 c.668 §6; 1993 c.765 §3; renumbered 329.935 in 1993]

285.210 [1991 c.668 §7; repealed by 1993 c.765 §8]

285.213 [1991 c.668 §8; 1993 c.765 §14; renumbered 329.945 in 1993]

285.215 [1991 c.668 §9; repealed by 1993 c.765 §8]

285.217 [1991 c.668 §10; repealed by 1993 c.765 §8]

285.220 [1991 c.668 §11; repealed by 1993 c.765 §8]

285.223 [Formerly 344.323; repealed by 1993 c.765 §8]

285.225 [Formerly 344.325; 1993 c.765 §11; renumbered 329.950 in 1993]

285.227 [Formerly 344.329; repealed by 1993 c.765 §8]

285.230 [Formerly 344.335; 1993 c.765 §20; renumbered 329.955 in 1993]

285.233 [Formerly 344.339; 1993 c.45 §288; repealed by 1993 c.765 §8]

285.235 [Formerly 344.343; 1993 c.45 §289; repealed by 1993 c.765 §8]

285.237 [Formerly 344.347; 1993 c.45 §290; repealed by 1993 c.765 §8]

285.240 [Formerly 344.355; repealed by 1993 c.765 §8]

285.243 [Formerly 344.309; 1993 c.765 §6; renumbered 329.970 in 1993]

285.245 [1989 c.961 §13; 1991 c.668 §12; repealed by 1993 c.765 §8]

285.247 [1989 c.961 §14; 1991 c.668 §13; 1993 c.765 §22; renumbered 329.975 in 1993]

285.250 [Formerly 284.895; renumbered 285A.380 in 1997]

285.253 [Formerly 284.800; renumbered 285A.383 in 1997]

285.255 [Formerly 284.805; renumbered 285A.386 in 1997]

285.257 [Formerly 284.810; renumbered 285A.389 in 1997]

285.260 [Formerly 284.815; renumbered 285A.392 in 1997]

285.263 [Formerly 284.075; renumbered 285A.535 in 1997]

285.265 [Formerly 284.080; renumbered 285A.538 in 1997]

285.267 [Formerly 284.085; renumbered 285A.541 in 1997]

285.270 [Formerly 284.090; renumbered 285A.544 in 1997]

285.273 [Formerly 284.095; renumbered 285A.547 in 1997]

285.275 [Formerly 284.100; renumbered 285A.550 in 1997]

285.310 [Formerly 280.310; renumbered 285B.320 in 1997]

285.315 [Formerly 280.315; 1993 c.736 §27; renumbered 285B.323 in 1997]

285.320 [Formerly 280.320; 1993 c.736 §28; renumbered 285B.326 in 1997]

285.323 [1993 c.737 §§2,3; repealed by 1995 c.698 §11]

285.325 [Formerly 280.325; 1993 c.736 §29; renumbered 285B.329 in 1997]

285.330 [Formerly 280.330; 1993 c.737 §6; 1995 c.698 §7; renumbered 285B.332 in 1997]

285.335 [Formerly 280.335; renumbered 285B.335 in 1997]

285.340 [Formerly 280.340; renumbered 285B.338 in 1997]

285.345 [Formerly 280.345; renumbered 285B.341 in 1997]

285.350 [Formerly 280.350; renumbered 285B.344 in 1997]

285.355 [Formerly 280.355; renumbered 285B.347 in 1997]

285.360 [Formerly 280.360; renumbered 285B.350 in 1997]

285.365 [Formerly 280.365; renumbered 285B.353 in 1997]

285.370 [Formerly 280.370; renumbered 285B.356 in 1997]

285.375 [Formerly 280.375; renumbered 285B.359 in 1997]

285.380 [Formerly 280.380; renumbered 285B.362 in 1997]

285.385 [Formerly 280.385; renumbered 285B.365 in 1997]

285.390 [Formerly 280.390; renumbered 285B.368 in 1997]

285.393 [Formerly 280.393; renumbered 285B.371 in 1997]

285.395 [Formerly 280.395; 1993 c.736 §30; renumbered 285B.374 in 1997]

285.397 [Formerly 280.397; 1993 c.736 §31; renumbered 285B.377 in 1997]

285.398 [1995 c.698 §1; renumbered 285B.380 in 1997]

285.399 [1995 c.698 §2; renumbered 285B.383 in 1997]

285.400 [1995 c.698 §3; 1997 c.541 §411; renumbered 285B.386 in 1997]

285.401 [1995 c.698 §4; renumbered 285B.389 in 1997]

285.402 [1995 c.698 §5; renumbered 285B.392 in 1997]

285.403 [Formerly 280.520; renumbered 285B.050 in 1997]

285.405 [Formerly 280.522; renumbered 285B.053 in 1997]

285.407 [Formerly 280.523; repealed by 1997 c.147 §8]

285.410 [Formerly 280.525; renumbered 285B.056 in 1997]

285.413 [Formerly 280.532; 1993 c.736 §32; 1997 c.147 §1; renumbered 285B.059 in 1997]

285.415 [Formerly 280.535; 1993 c.18 §50; 1997 c.147 §2; renumbered 285B.062 in 1997]

285.416 [1993 c.765 §79; renumbered 285B.065 in 1997]

285.417 [Formerly 280.540; renumbered 285B.068 in 1997]

285.420 [Formerly 280.542; renumbered 285B.071 in 1997]

285.423 [Formerly 280.545; repealed by 1993 c.736 §80]

285.425 [Formerly 280.547; renumbered 285B.074 in 1997]

285.427 [Formerly 280.550; repealed by 1993 c.736 §80]

285.430 [Formerly 280.552; renumbered 285B.077 in 1997]

285.433 [Formerly 280.555; 1997 c.147 §3; renumbered 285B.080 in 1997]

285.435 [Formerly 280.560; renumbered 285B.083 in 1997]

285.437 [Formerly 280.565; 1997 c.147 §4; renumbered 285B.086 in 1997]

285.440 [Formerly 280.570; renumbered 285B.089 in 1997]

285.443 [Formerly 280.575; 1993 c.18 §51; 1993 c.736 §33; renumbered 285B.092 in 1997]

285.445 [Formerly 280.580; renumbered 285B.095 in 1997]

285.447 [Formerly 280.585; renumbered 285B.098 in 1997]

285.450 [Formerly 280.780; 1993 c.736 §34; renumbered 285A.510 in 1997]

285.453 [Formerly 280.775; renumbered 285A.513 in 1997]

285.457 [Formerly 280.785; 1997 c.61 §4; renumbered 285A.516 in 1997]

285.460 [Formerly 280.790; 1997 c.61 §5; renumbered 285A.519 in 1997]

285.463 [Formerly 280.795; 1997 c.61 §6; renumbered 285A.522 in 1997]

285.465 [Formerly 280.710; repealed by 1993 c.736 §80]

285.466 [1993 c.765 §66; 1997 c.631 §439; 1997 c.686 §3; 1997 c.738 §5; renumbered 285B.200 in 1997]

285.467 [Formerly 280.715; repealed by 1993 c.736 §80]

285.468 [1993 c.765 §§64,64a; 1997 c.148 §2; 1997 c.686 §4; 1997 c.738 §6; renumbered 285B.203 in 1997]

285.470 [Formerly 280.720; 1993 c.18 §53; repealed by 1993 c.736 §80]

285.471 [1993 c.765 §§65a,72; 1997 c.148 §3; 1997 c.686 §5; renumbered 285B.215 in 1997]

285.473 [Formerly 280.725; repealed by 1993 c.736 §80]

285.474 [1993 c.765 §65; 1997 c.148 §4; 1997 c.686 §6; renumbered 285B.206 in 1997]

285.475 [Formerly 280.730; repealed by 1993 c.736 §80]

285.476 [1993 c.765 §§65b,69; 1997 c.148 §5; 1997 c.686 §7; 1997 c.738 §7; renumbered 285B.209 in 1997]

285.477 [Formerly 280.735; repealed by 1993 c.736 §80]

285.478 [1993 c.765 §70; 1997 c.686 §8; renumbered 285B.212 in 1997]

285.480 [Formerly 280.740; repealed by 1993 c.736 §80]

285.481 [1993 c.765 §71; renumbered 285B.218 in 1997]

285.500 [Formerly 280.905; renumbered 285B.120 in 1997]

285.503 [Formerly 280.910; renumbered 285B.123 in 1997]

285.507 [Formerly 280.923; 1997 c.631 §440; renumbered 285B.126 in 1997]

285.510 [Formerly 280.920; renumbered 285B.129 in 1997]

285.513 [Subsections (1) and (2) formerly 280.926; subsection (3) enacted as 1991 c.4 §4; renumbered 285B.132 in 1997]

285.515 [Formerly 280.929; renumbered 285B.135 in 1997]

285.517 [Formerly 280.932; 1995 c.71 §2; 1997 c.686 §2; renumbered 285B.138 in 1997]

285.520 [Formerly 280.935; renumbered 285B.141 in 1997]

285.523 [Formerly 280.938; repealed by 1993 c.736 §80]

285.525 [Formerly 280.941; renumbered 285B.144 in 1997]

285.527 [Formerly 280.944; renumbered 285B.147 in 1997]

285.528 [1993 c.765 §136; renumbered 285B.150 in 1997]

285.530 [Formerly 280.947; renumbered 285B.153 in 1997]

285.533 [Formerly 280.960; renumbered 285B.156 in 1997]

285.535 [Formerly 280.963; renumbered 285B.159 in 1997]

285.537 [Formerly 280.966; renumbered 285B.162 in 1997]

285.540 [Formerly 341.785; renumbered 285B.165 in 1997]

285.543 [Formerly 341.795; renumbered 285B.168 in 1997]

285.545 [Formerly 341.803; repealed by 1993 c.742 §30]

285.547 [Formerly 341.807; renumbered 285B.171 in 1997]

285.550 [Formerly 341.809; renumbered 285B.174 in 1997]

285.553 [Formerly 341.813; renumbered 285B.177 in 1997]

285.555 [Formerly 341.818; renumbered 285B.180 in 1997]

285.560 [Formerly 285.570; 1997 c.835 §3; renumbered 285B.650 in 1997]

285.562 [1993 c.773 §2; 1995 c.747 §1; 1997 c.835 §4; renumbered 285B.653 in 1997]

285.563 [1993 c.773 §3; 1997 c.835 §5; renumbered 285B.656 in 1997]

285.564 [1993 c.773 §4; 1995 c.747 §2; 1997 c.835 §6; renumbered 285B.659 in 1997]

285.565 [1993 c.773 §5; 1995 c.747 §9; 1997 c.835 §7; renumbered 285B.662 in 1997]

285.570 [Formerly 284.115; 1993 c.773 §7; 1995 c.747 §3; renumbered 285.560 in 1995]

285.573 [Formerly 284.125; 1993 c.25 §1; 1997 c.835 §8; renumbered 285B.665 in 1997]

285.575 [Formerly 284.145; 1993 c.25 §2; 1995 c.741 §2; 1997 c.835 §9; renumbered 285B.668 in 1997]

285.577 [Formerly 284.155; 1993 c.25 §3; 1993 c.773 §8; 1995 c.741 §3; 1997 c.835 §10; renumbered 285B.671 in 1997]

285.580 [Formerly 284.165; renumbered 285B.674 in 1997]

285.583 [Formerly 284.175; 1993 c.773 §13; renumbered 285B.677 in 1997]

285.585 [Formerly 284.185; 1993 c.25 §4; 1993 c.773 §9; 1995 c.741 §4; 1997 c.835 §11; renumbered 285B.680 in 1997]

285.587 [Formerly 284.195; 1993 c.25 §5; 1993 c.773 §10; 1995 c.747 §4; 1997 c.835 §12; renumbered 285B.686 in 1997]

285.588 [1995 c.747 §7; 1997 c.835 §13; renumbered 285B.689 in 1997]

285.590 [Formerly 284.205; repealed by 1997 c.835 §30]

285.593 [Formerly 284.215; 1993 c.25 §6; 1997 c.835 §14; renumbered 285B.692 in 1997]

285.595 [Formerly 284.225; 1993 c.25 §7; 1997 c.835 §15; renumbered 285B.695 in 1997]

285.597 [Formerly 284.235; 1993 c.25 §8; 1993 c.773 §11; 1995 c.741 §6; 1997 c.541 §§413,413a; renumbered 285B.698 in 1997]

285.598 [1993 c.773 §14; renumbered 285B.701 in 1997]

285.600 [Formerly 284.245; 1993 c.25 §9; 1995 c.741 §7; 1997 c.541 §415; 1997 c.835 §17; renumbered 285B.704 in 1997]

285.603 [Formerly 284.254; renumbered 285B.707 in 1997]

285.605 [Formerly 284.259; 1993 c.773 §12; 1995 c.741 §8; 1997 c.541 §417; 1997 c.835 §18; renumbered 285B.710 in 1997]

285.607 [Formerly 284.263; 1993 c.25 §10; 1995 c.741 §9; 1997 c.541 §419; renumbered 285B.713 in 1997]

285.610 [Formerly 284.265; 1995 c.741 §10; 1997 c.835 §19; renumbered 285B.716 in 1997]

285.613 [Formerly 284.270; 1993 c.25 §11; 1993 c.773 §17; 1995 c.513 §5; 1995 c.650 §99; 1995 c.747 §8b; 1997 c.249 §§85,86; 1997 c.835 §§20,21; renumbered 285B.719 in 1997]

285.615 [Formerly 284.275; 1993 c.25 §12; 1993 c.270 §75; 1995 c.650 §100; 1997 c.113 §§1,2; 1997 c.541 §§421,422; 1997 c.835 §§23,24; renumbered 285B.722 in 1997]

285.616 [1993 c.25 §14; 1995 c.741 §12; 1997 c.541 §424; renumbered 285B.725 in 1997]

285.617 [Formerly 284.280; 1993 c.25 §15; 1995 c.741 §13; 1997 c.541 §425; 1997 c.835 §26; renumbered 285B.728 in 1997]

285.620 [Formerly 284.285; renumbered 285B.731 in 1997]

285.630 [Formerly 284.010; 1993 c.789 §1; 1997 c.676 §1; renumbered 285B.230 in 1997]

285.633 [Formerly 284.015; renumbered 285B.233 in 1997]

285.635 [Formerly 284.020; 1993 c.789 §2; renumbered 285B.236 in 1997]

285.637 [Formerly 284.025; 1993 c.789 §3; renumbered 285B.239 in 1997]

285.640 [Formerly 284.030; 1993 c.736 §49a; 1995 c.338 §3; 1997 c.652 §19; renumbered 285B.242 in 1997]

285.643 [Formerly 284.035; 1993 c.789 §5; renumbered 285B.245 in 1997]

285.645 [Formerly 284.040; 1993 c.789 §6; renumbered 285B.248 in 1997]

285.647 [Formerly 284.045; renumbered 285B.251 in 1997]

285.648 [1995 c.338 §1; renumbered 285B.254 in 1997]

285.649 [1995 c.338 §2; renumbered 285B.257 in 1997]

285.650 [Formerly 284.050; 1993 c.789 §7; renumbered 285B.260 in 1997]

285.651 [1993 c.789 §8; 1997 c.676 §2; renumbered 285B.263 in 1997]

285.653 [Formerly 284.055; renumbered 285B.266 in 1997]

285.655 [Formerly 284.060; renumbered 285B.269 in 1997]

285.670 [1991 c.684 §2; renumbered 285A.480 in 1997]

285.672 [1991 c.684 §1; renumbered 285A.483 in 1997]

285.674 [1991 c.684 §3; renumbered 285A.486 in 1997]

285.676 [1991 c.684 §4; renumbered 285A.489 in 1997]

285.677 [1991 c.684 §6; renumbered 285A.492 in 1997]

285.678 [1991 c.684 §7; renumbered 285A.495 in 1997]

285.680 [Formerly 280.507; renumbered 285A.300 in 1997]

285.683 [Formerly 280.510; renumbered 285A.303 in 1997]

285.685 [Formerly 280.513; renumbered 285A.306 in 1997]

285.687 [Formerly 280.515; renumbered 285A.309 in 1997]

285.690 [Formerly 280.517; renumbered 285A.312 in 1997]

285.693 [1991 c.659 §1; renumbered 285A.240 in 1997]

285.695 [1991 c.659 §2; 1993 c.134 §1; renumbered 285A.243 in 1997]

285.700 [Formerly 284.310; 1993 c.577 §39; 1995 c.733 §93; 1997 c.738 §8; 1997 c.800 §15; renumbered 285B.410 in 1997]

285.703 [Formerly 284.320; 1993 c.686 §1; 1997 c.738 §9; renumbered 285B.413 in 1997]

285.705 [Formerly 284.330; 1993 c.686 §2; renumbered 285B.416 in 1997]

285.707 [Formerly 284.340; 1993 c.18 §54; renumbered 285B.419 in 1997]

285.710 [Formerly 284.360; renumbered 285B.428 in 1997]

285.713 [Formerly 284.370; renumbered 285B.431 in 1997]

285.715 [Formerly 284.380; renumbered 285B.434 in 1997]

285.717 [Formerly 284.390; renumbered 285B.437 in 1997]

285.720 [Formerly 284.400; renumbered 285B.440 in 1997]

285.723 [Formerly 284.410; renumbered 285B.443 in 1997]

285.725 [Formerly 284.415; renumbered 285B.446 in 1997]

285.727 [Formerly 284.420; renumbered 285B.449 in 1997]

285.730 [Formerly 284.425; renumbered 285B.452 in 1997]

285.733 [Formerly 284.440; renumbered 285B.455 in 1997]

285.735 [Formerly 284.445; renumbered 285B.458 in 1997]

285.737 [Formerly 284.455; renumbered 285B.461 in 1997]

285.740 [Formerly 284.490; 1993 c.686 §3; renumbered 285B.467 in 1997]

285.743 [Formerly 284.500; renumbered 285B.470 in 1997]

285.745 [Formerly 284.510; renumbered 285B.473 in 1997]

285.747 [Formerly 284.520; renumbered 285B.476 in 1997]

285.750 [Formerly 284.530; 1993 c.686 §4; renumbered 285B.479 in 1997]

285.753 [Formerly 284.535; renumbered 285B.464 in 1997]

285.755 [1991 c.944 §12; 1993 c.765 §85; renumbered 285B.560 in 1997]

285.757 [1991 c.944 §13; 1993 c.765 §86; renumbered 285B.563 in 1997]

285.760 [1991 c.944 §14; 1993 c.765 §87; renumbered 285B.566 in 1997]

285.763 [1991 c.944 §15; 1993 c.765 §88; renumbered 285B.569 in 1997]

285.765 [1991 c.783 §2; 1995 c.613 §2; renumbered 285B.280 in 1997]

285.767 [1991 c.783 §1; renumbered 285B.283 in 1997]

285.770 [1991 c.783 §3; renumbered 285B.286 in 1997]

285.773 [1991 c.783 §4; renumbered 285B.289 in 1997]

285.775 [1991 c.783 §5; renumbered 285B.292 in 1997]

285.777 [1991 c.783 §6; renumbered 285B.295 in 1997]

285.780 [1991 c.783 §7; renumbered 285B.298 in 1997]

285.800 [Formerly 777.003; 1993 c.474 §1; 1995 c.79 §97; 1997 c.368 §1; renumbered 285A.600 in 1997]

285.805 [Formerly 777.805; 1993 c.736 §35; 1995 c.718 §8; renumbered 285A.603 in 1997]

285.806 [1995 c.718 §1; renumbered 285A.606 in 1997]

285.807 [Formerly 777.810; repealed by 1993 c.736 §80]

285.808 [1995 c.718 §2; renumbered 285A.609 in 1997]

285.809 [1995 c.718 §4; renumbered 285A.612 in 1997]

285.810 [Formerly 777.817; 1993 c.736 §36; 1995 c.718 §9; renumbered 285A.615 in 1997]

285.811 [1995 c.718 §5; renumbered 285A.618 in 1997]

285.813 [Formerly 777.830; renumbered 285A.621 in 1997]

285.814 [1995 c.718 §6; renumbered 285A.624 in 1997]

285.815 [Formerly 777.835; 1993 c.736 §37; 1995 c.718 §10; renumbered 285A.627 in 1997]

285.817 [Formerly 777.840; renumbered 285A.630 in 1997]

285.820 [Formerly 777.845; renumbered 285A.633 in 1997]

285.825 [Formerly 777.630; 1993 c.736 §38; renumbered 285A.636 in 1997]

285.827 [Formerly 777.635; 1993 c.736 §39; 1995 c.718 §11; renumbered 285A.639 in 1997]

285.830 [Formerly 777.640; 1993 c.736 §40; renumbered 285A.642 in 1997]

285.833 [Formerly 777.645; 1993 c.736 §41; 1997 c.541 §364; renumbered 285A.645 in 1997]

285.835 [Formerly 777.650; repealed by 1993 c.736 §80]

285.837 [Formerly 777.655; 1993 c.736 §42; renumbered 285A.648 in 1997]

285.840 [Formerly 777.660; repealed by 1993 c.736 §80]

285.843 [Formerly 777.665; 1993 c.736 §43; 1997 c.541 §365; renumbered 285A.651 in 1997]

285.850 [Formerly 777.727; 1993 c.736 §44; 1995 c.718 §12; renumbered 285A.654 in 1997]

285.853 [Formerly 777.729; repealed by 1993 c.736 §80]

285.857 [Formerly 777.732; 1993 c.736 §45; 1995 c.718 §13; renumbered 285A.657 in 1997]

285.860 [Formerly 777.736; 1995 c.79 §98; renumbered 285A.660 in 1997]

285.863 [Formerly 777.738; 1993 c.736 §46; 1995 c.718 §14; renumbered 285A.663 in 1997]

285.870 [Formerly 777.850; 1993 c.736 §47; 1995 c.718 §15; renumbered 285A.666 in 1997]

285.873 [Formerly 777.852; renumbered 285A.669 in 1997]

285.875 [Formerly 777.854; 1995 c.718 §16; renumbered 285A.672 in 1997]

285.880 [Formerly 777.856; renumbered 285A.675 in 1997]

285.883 [Formerly 777.858; 1993 c.736 §48; 1995 c.436 §1; renumbered 285A.678 in 1997]

285.885 [Formerly 777.860; 1995 c.436 §2; renumbered 285A.681 in 1997]

285.887 [Formerly 777.862; renumbered 285A.684 in 1997]

285.890 [Formerly 777.864; renumbered 285A.687 in 1997]

285.893 [Formerly 777.866; renumbered 285A.690 in 1997]

285.895 [Formerly 777.868; renumbered 285A.693 in 1997]

285.897 [Formerly 777.870; repealed by 1993 c.736 §80]

285.900 [Formerly 777.872; repealed by 1993 c.736 §80]

285.903 [Formerly 777.874; repealed by 1993 c.736 §80]

285.905 [Formerly 777.876; 1995 c.79 §99; renumbered 285A.696 in 1997]

285.907 [Formerly 777.878; renumbered 285A.699 in 1997]

285.910 [Formerly 777.880; 1995 c.436 §3; renumbered 285A.702 in 1997]

285.913 [Formerly 777.882; 1995 c.718 §17; renumbered 285A.705 in 1997]

285.915 [Formerly 777.884; 1993 c.736 §49; 1995 c.718 §18; renumbered 285A.708 in 1997]

285.917 [Formerly 777.886; repealed by 1995 c.718 §21]

285.920 [Formerly 777.888; 1993 c.18 §55; 1995 c.718 §19; renumbered 285A.711 in 1997]

285.923 [Formerly 777.892; renumbered 285A.714 in 1997]

285.925 [Formerly 777.894; repealed by 1993 c.736 §80]

285.927 [Formerly 777.896; renumbered 285A.717 in 1997]

285.930 [Formerly 777.898; renumbered 285A.720 in 1997]

285.933 [Formerly 777.900; renumbered 285A.723 in 1997]

285.935 [Formerly 777.902; renumbered 285A.726 in 1997]

285.940 [Formerly 777.904; renumbered 285A.729 in 1997]

285.943 [Formerly 777.910; renumbered 285A.732 in 1997]

285.950 [1993 c.765 §91; renumbered 285B.572 in 1997]

285.952 [1993 c.765 §92; renumbered 285B.575 in 1997]

285.954 [1993 c.765 §93; renumbered 285B.578 in 1997]

285.956 [1993 c.765 §94; renumbered 285B.581 in 1997]

285.958 [1993 c.765 §95; renumbered 285B.584 in 1997]

285.960 [1993 c.765 §96; renumbered 285B.587 in 1997]

285.962 [1993 c.765 §97; renumbered 285B.590 in 1997]

285.964 [1993 c.765 §98; renumbered 285B.593 in 1997]

285.966 [1993 c.765 §99; renumbered 285B.596 in 1997]

285.968 [1993 c.765 §100; renumbered 285B.599 in 1997]

_______________



Chapter 285a

Chapter 285A Â Economic Development I

2005 EDITION

ECONOMIC DEVELOPMENT I

ECONOMIC DEVELOPMENT

GENERAL PROVISIONS

285A.010Â  Definitions for ORS chapters 285A, 285B and 285C

285A.020Â  Legislative findings; declaration of policy and economic strategy

ADMINISTRATION

(Commission)

285A.040Â  Oregon Economic and Community Development Commission; appointment; confirmation; qualifications of members; term; compensation and expenses; presiding officer; quorum; meetings; effect of vacancy

285A.045Â  Duties and functions of commission

285A.050Â  Annual report; content; exercise of commission powers

285A.055Â  Prerequisites for certain commission actions

285A.060Â  Advisory and technical committees

(Department)

285A.070Â  Economic and Community Development Department; organization; director; confirmation; duties

285A.075Â  Purpose of department; duties; rules; contract authority; water system assistance

285A.080Â  Salaries and expenses of personnel

285A.085Â  Duties of director; rules

285A.090Â  Duties of department; duties of field representatives; foreign trade offices

285A.095Â  Priority to be given to distressed areas for financing economic development; compliance review

285A.100Â  Directory of Oregon Manufacturers; other publications; Economic Development Publication Account

285A.105Â  Duties of department for Armed Forces of United States

285A.110Â  Rulemaking; policy role of commission

(Job Development)

285A.112Â  Mission statement for job development by Economic and Community Development Department

285A.114Â  Regions for job development and community assistance; economic innovation coordination

(International Trade Commission)

285A.125Â  Legislative findings

285A.131Â  International Trade Commission; members; compensation; executive director of international division; staff support

285A.133Â  Duties and functions of trade commission

285A.136Â  Biennial report; contents

285A.139Â  Short title

285A.141Â  Oregon trade representative in China; duties

(Sister States)

285A.143Â  Sister state committees; membership; term

285A.145Â  Sister state committee duties

(Oregon Progress Board)

285A.150Â  Policy; legislative findings and statement of purpose

285A.153Â  Oregon Progress Board; members; terms; compensation

285A.156Â  Additional nonvoting members of board; advisory functions; payment of expenses

285A.159Â  Officers; quorum; meetings; staff

285A.162Â  Strategy for OregonÂs future; participation of public in development of strategy; adoption of strategy; periodic revision

285A.165Â  Board recommendation of statutory and policy changes; local assistance

285A.168Â  Goals to measure progress; review and adoption; revision

285A.170Â  Evaluation of sustainability goals; biennial report; contents

285A.174Â  Biennial report; contents

(Brownfields Redevelopment and Cleanup)

285A.185Â  Brownfields Redevelopment; rules

285A.188Â  Brownfields Redevelopment Fund; definitions; purpose; criteria and priorities for loans and grants; rules

285A.190Â  Oregon Coalition Brownfields Cleanup Program; loans and grants; rules

285A.192Â  Oregon Coalition Brownfields Cleanup Fund; sources; purpose

(Financial Affairs)

285A.200Â  Gifts; federal aid; fees for loans

285A.203Â  Designation of department as agency to obtain financial assistance involving federal port programs

285A.206Â  Department to prepare financial statements; contents

285A.209Â  Economic Development Department Special Events Revolving Fund

285A.213Â  Safe Drinking Water Revolving Loan Fund; administration; sources; purpose

285A.224Â  Economic Stabilization and Conversion Fund; uses; rules

285A.227Â  Oregon Community Development Fund; purposes; sources; use; rules

PACIFIC NORTHWEST ECONOMIC REGION COMPACT

285A.240Â  Legislative finding

285A.243Â  Compact

OREGON TOURISM COMMISSION

285A.255Â  Definitions for ORS 285A.255 to 285A.288

285A.258Â  Legislative findings

285A.261Â  Oregon Tourism Commission; qualifications; confirmation; term; compensation and expenses; officers; quorum

285A.264Â  Duties of commission; marketing plan; rules

285A.267Â  Action on marketing plan

285A.269Â  Commission exempt from certain financial administration laws; contracts with state agencies for services; personnel policies and contracting and purchasing procedures

285A.271Â  Authority of commission

285A.272Â  Budget of commission; financial records and statements

285A.274Â  Commission account; disposition of moneys; exemption from expenditure limitations

285A.277Â  Audit by Secretary of State

285A.279Â  Matching grant program; purposes; amount

285A.282Â  Executive director of commission

285A.288Â  Maintenance of tourist information centers

TITLE I BANK FUND

285A.300Â  Definitions for ORS 285A.300 to 285A.312

285A.303Â  Findings; purpose

285A.306Â  Title I Bank Fund; administration; rules; costs

285A.309Â  Use of funds

285A.312Â  Application of federal statutes

FOREIGN TRADE ZONES

285A.325Â  Foreign trade zones; operators of zones

285A.328Â  Specific corporation authorized to maintain foreign trade zone

ASSISTANCE TO SMALL BUSINESSES

285A.340Â  Legislative findings; declaration of policy

285A.346Â  Purchases of assistance services to small businesses; grants; requirements for providers of services; waiver of federal requirements

285A.349Â  Evaluation of effectiveness of assistance

RURAL REVITALIZATION AND LEADERSHIP DEVELOPMENT PROGRAM

285A.483Â  Legislative findings; declaration of policy

285A.486Â  Technical assistance; leadership training

285A.489Â  Contracts to carry out program

285A.495Â  Short title

ECONOMIC DISLOCATIONS

285A.510Â  Definitions for ORS 285A.510 to 285A.522

285A.513Â  Policy

285A.516Â  Agency to receive notice of plant closing or layoff

285A.519Â  Notice to employers of agency that receives closing or layoff notice; assistance programs

285A.522Â  Annual report of plant closings and layoffs; contents

PORTS

(Generally)

285A.600Â  Policy

285A.603Â  Definitions for ORS 285A.603 to 285A.633

285A.606Â  Ports Division; powers and duties

285A.609Â  Oregon Ports Representation Group; membership; rules

285A.612Â  Duties and functions of representation group

285A.615Â  Ports Division to provide managerial assistance and technical services; cooperation with other agencies

285A.618Â  Biennial report of Oregon Ports Representation Group

285A.624Â  Ports Division employees

285A.627Â  Commission and division functions; approval required for creation of new ports; coordinating, planning and research on international trade

(Regions)

285A.630Â  Port regions

285A.633Â  Regional meetings required; report to commission

(Planning and Marketing)

285A.654Â  Port Planning and Marketing Fund; uses; sources; investment

285A.657Â  Grant purposes; application; standards; prohibited funding

285A.660Â  Funding priorities

(Oregon Port Revolving Fund)

285A.666Â  Definitions for ORS 285A.666 to 285A.732

285A.669Â  Application for project money

285A.672Â  Commission review of application; fee

285A.675Â  Private contract for project not prohibited

285A.678Â  Qualifications for approval of project funding

285A.681Â  Loan from fund; repayment plan; project inspection; enforcement of contract

285A.684Â  Project moneys from port revolving fund

285A.687Â  Filing of lien against port; notice of satisfaction

285A.690Â  Powers to enforce loan agreement

285A.693Â  Sources of loan repayment moneys

285A.696Â  Duties of director

285A.699Â  Reimbursement to port revolving fund upon refinancing of project

285A.702Â  Joint financing

285A.705Â  Loan contract under joint financing programs

285A.708Â  Oregon Port Revolving Fund; creation; purposes; sources; debt limit

285A.709Â  Transfers to Port Planning and Marketing Fund

285A.711Â  Use of fund proceeds

285A.732Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  285A.010 Definitions for ORS chapters 285A, 285B and 285C. As used in ORS chapters 285A, 285B and 285C, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (2) ÂCommunityÂ means an area or locality in which the body of inhabitants has common economic or employment interests. The term is not limited to a city, county or other political subdivision and need not, but may be, limited by political boundaries.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Economic and Community Development Department.

Â Â Â Â Â  (5) ÂDistressed areaÂ means a county, city, community or other geographic area that is designated as a distressed area by the department, based on indicators of economic distress or dislocation, including but not limited to unemployment, poverty and job loss.

Â Â Â Â Â  (6) ÂInternational tradeÂ means the export and import of products and services and the movement of capital for the purpose of investment.

Â Â Â Â Â  (7) ÂRural areaÂ means an area located entirely outside of the acknowledged Portland Metropolitan Area Regional Urban Growth Boundary and the acknowledged urban growth boundaries of the cities of 30,000 or more in population, including Albany, Bend, Corvallis, Eugene, Springfield, Salem, Keizer or Medford.

Â Â Â Â Â  (8) ÂRural communityÂ means a community located in a rural area.

Â Â Â Â Â  (9) ÂTraded sectorÂ means industries in which member firms sell their goods or services into markets for which national or international competition exists. [Formerly 285.001; 1999 c.509 Â§1; 2003 c.114 Â§1]

Â Â Â Â Â  285A.020 Legislative findings; declaration of policy and economic strategy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) OregonÂs economy continues to experience change and adjustment that greatly affect the well-being of its citizens.

Â Â Â Â Â  (b) The state has a need for continuing economic development to help provide the jobs for its citizens that lead to community vitality and a high quality of life.

Â Â Â Â Â  (2) The Legislative Assembly further finds that:

Â Â Â Â Â  (a) OregonÂs human resources constitute a major asset in the stateÂs effort to promote economic expansion and improvement.

Â Â Â Â Â  (b) OregonÂs natural resources provide ample opportunities for productive and beneficial economic enterprise.

Â Â Â Â Â  (c) OregonÂs location on the growing economy of the Pacific Rim provides substantial opportunities and challenges in international trade.

Â Â Â Â Â  (d) OregonÂs special heritage, its respect for and cultivation of its environment and its quality of life are a unique and sustaining virtue that will both guide and assist in maintaining the stateÂs economic health.

Â Â Â Â Â  (3) It is the purpose of ORS chapters 285A, 285B and 285C to promote the improvement of OregonÂs economy to better provide for the well-being of its citizens. To that end, the Economic and Community Development Department shall invest resources in accordance with the following principles:

Â Â Â Â Â  (a) Structures and processes for making public investments and dealing with local and regional issues must be designed flexibly so that actions can adapt to the constantly changing conditions and demands under which communities and businesses operate.

Â Â Â Â Â  (b) Partnerships among local, state and federal, public and private players should be used to set direction, develop projects and set priorities.

Â Â Â Â Â  (c) The expected impact of public investments at all levels should be explicitly identified, in terms of measurable outcomes, whenever possible.

Â Â Â Â Â  (d) State, federal and community goals, constraints and obligations should be identified at the beginning of the public investment planning process, and the state should work actively with communities and regions to accomplish their mutual objectives.

Â Â Â Â Â  (4) The Legislative Assembly declares that it is the immediate economic strategy of the state to:

Â Â Â Â Â  (a) Focus on Oregonians in communities that are rural, economically distressed or lack diverse employment opportunities, including providing assistance in recruiting jobs from outside the community or state and financing necessary infrastructure;

Â Â Â Â Â  (b) Assist Oregonians who are underemployed or in low income jobs;

Â Â Â Â Â  (c) Assist start-up companies and companies already doing business in Oregon;

Â Â Â Â Â  (d) Help regions that are committed to making strong progress toward an integrated structure and process for strategic planning and project development; and

Â Â Â Â Â  (e) Focus on strategies and investments that maximize the economic benefit to the state of the global shift to an information, science and technology driven economy and on industries and companies that make significant use of the high-capacity telecommunications, science and technology-related manufacturing processes or knowledge transfer typical of these emerging economic sectors. [Formerly 285.005; 1999 c.509 Â§2; 2001 c.883 Â§1b]

ADMINISTRATION

(Commission)

Â Â Â Â Â  285A.040 Oregon Economic and Community Development Commission; appointment; confirmation; qualifications of members; term; compensation and expenses; presiding officer; quorum; meetings; effect of vacancy. (1) There is established the Oregon Economic and Community Development Commission consisting of seven members appointed as follows:

Â Â Â Â Â  (a) One nonvoting, ex officio member appointed from among the members of the Senate by the President of the Senate;

Â Â Â Â Â  (b) One nonvoting, ex officio member appointed from among the members of the House of Representatives by the Speaker of the House of Representatives; and

Â Â Â Â Â  (c) Five members appointed by the Governor, subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. The Governor shall appoint members of the commission in compliance with all of the following:

Â Â Â Â Â  (A) Members shall be appointed with due consideration given to representation of the different geographic regions of the state, and at least one member shall be a resident of the area east of the Cascade Range.

Â Â Â Â Â  (B) Not more than three members shall belong to one political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (C) At least one member shall be an individual with substantial experience or training in international trade or an individual who, at the time of appointment, is involved in international trade. The memberÂs experience or involvement in international trade may include importing or exporting goods into or from the State of Oregon.

Â Â Â Â Â  (2)(a) The term of office of each member appointed by the Governor is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member appointed by the Governor, the Governor shall appoint a successor whose term begins on July 1 next following. A member appointed by the Governor is eligible for reappointment. In case of a vacancy among the members appointed by the Governor for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (b) The term of office of the member appointed by the President of the Senate is four years. In case of a vacancy for any cause, the President of the Senate shall appoint a Senator to fill the office for the unexpired term.

Â Â Â Â Â  (c) The term of office of the member appointed by the Speaker of the House of Representatives is two years. In case of a vacancy for any cause, the Speaker of the House of Representatives shall appoint a Representative to fill the office for the unexpired term.

Â Â Â Â Â  (3) A member of the commission who is appointed by the Governor is entitled to compensation and expenses as provided by ORS 292.495.

Â Â Â Â Â  (4) The Governor shall appoint one of the voting commissioners as presiding officer of the commission. The presiding officer shall have duties and powers as the commission determines are necessary for the office.

Â Â Â Â Â  (5) Three voting members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (6) The commission shall meet at least quarterly at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the presiding officer or of a majority of the voting members of the commission.

Â Â Â Â Â  (7) A vacancy among the voting members of the commission does not impair the right of the remaining voting commissioners to exercise all the powers of the commission. If the remaining voting commissioners are unable to agree, the Governor shall have the right to vote as a member of the commission. [Formerly 285.009; 1999 c.509 Â§3; 2005 c.835 Â§34]

Â Â Â Â Â  285A.045 Duties and functions of commission. (1) As its primary duty, the Oregon Economic and Community Development Commission shall develop and maintain an economic and community development policy for this state that implements the strategy declared in ORS 285A.020 (4) and that includes policies that:

Â Â Â Â Â  (a) Maintain and create jobs that raise real wage levels of Oregon workers.

Â Â Â Â Â  (b) Increase the skill levels of the Oregon workforce.

Â Â Â Â Â  (c) Improve the competitiveness of this stateÂs traded sector industries, including industries characterized by significant use of high-capacity telecommunications, science and technology-related manufacturing processes or knowledge transfer, and achieve benchmarks for those industries established by the Oregon Progress Board.

Â Â Â Â Â  (d) Invest public moneys in a manner that produces the greatest possible return on investment.

Â Â Â Â Â  (e) Support statewide and regional strategies to develop and maintain the infrastructure necessary to support and strengthen the economy of this state.

Â Â Â Â Â  (f) Identify and eliminate barriers that impede the competitiveness of Oregon businesses.

Â Â Â Â Â  (g) Encourage expansion of existing Oregon businesses and the attraction of new business and industry to those communities that desire such development, with particular attention to industries characterized by significant use of high-capacity telecommunications, science and technology-related manufacturing processes or knowledge transfer.

Â Â Â Â Â  (h) Encourage investment in infrastructure projects, including electronic, communications and financial resource projects, that benefit Internet-based entities and employees and encourage the entities and employees to relocate to or remain in Oregon.

Â Â Â Â Â  (i) Assist in the development of microenterprise businesses in Oregon, including increasing the availability of training and technical assistance available to serve microenterprises.

Â Â Â Â Â  (2) It is the function of the Oregon Economic and Community Development Commission to establish the policies for economic and community development in this state in a manner consistent with the policies and purposes set forth in this section and ORS 285A.050. In addition, the commission shall perform any other duty vested in it by law.

Â Â Â Â Â  (3) The commission shall keep complete and accurate records of all the meetings, transactions and business of the commission at the office of the Economic and Community Development Department.

Â Â Â Â Â  (4) The commission shall set policy for and monitor programs relating to economic development and rural and community development and such other programs related to economic and community development that may be assigned by law to the department.

Â Â Â Â Â  (5) In carrying out its duties under subsection (1) of this section, the commission shall:

Â Â Â Â Â  (a) Place priority on those policies that achieve benchmarks established by the Oregon Progress Board; and

Â Â Â Â Â  (b) Coordinate its activities with the policies of the Education and Workforce Policy Advisor and the policymaking bodies of the Housing and Community Services Department, the Department of Transportation, the Department of Environmental Quality, the Department of Land Conservation and Development and the Employment Department, as well as other appropriate state and federal agencies. [Formerly 285.011; 1999 c.509 Â§4; 2001 c.174 Â§1; 2001 c.419 Â§7; 2001 c.883 Â§1c]

Â Â Â Â Â  285A.050 Annual report; content; exercise of commission powers. (1) The Oregon Economic and Community Development Commission shall report annually to the Governor and the Legislative Assembly on the success of economic development efforts. The report, at a minimum, shall include the following:

Â Â Â Â Â  (a) For the overall Economic and Community Development Department effort and for each identifiable program and significant project or service:

Â Â Â Â Â  (A) The impact of that program on the competitiveness of traded sector industries and the skill levels of the Oregon workforce;

Â Â Â Â Â  (B) The impact on the number of jobs, including jobs created and retained;

Â Â Â Â Â  (C) The impact on the wage levels of Oregon workers, including increases in wage levels;

Â Â Â Â Â  (D) The actual or anticipated impact of public investments at all levels, in terms of measurable outcomes wherever possible; and

Â Â Â Â Â  (E) The impact of that program on the Internet-based entities and employees in Oregon.

Â Â Â Â Â  (b) The status of the Oregon economy related to:

Â Â Â Â Â  (A) Changes in employment and wage levels in Oregon industries;

Â Â Â Â Â  (B) Changes in employment, wage levels and competitiveness of traded sector industries; and

Â Â Â Â Â  (C) Barriers that have been identified as impeding business competitiveness and productivity in this state.

Â Â Â Â Â  (c) Progress made toward achievement of the Oregon Benchmarks.

Â Â Â Â Â  (d) Recommendations for removing identified barriers and additional suggestions for improving the performance of OregonÂs economy.

Â Â Â Â Â  (e) Recommendations on this stateÂs investment in its public ports, on this stateÂs response to policy issues that affect ports and for the strategic development of port facilities that promote maritime commerce, recreational opportunities and the economy of Oregon.

Â Â Â Â Â  (f) Progress made toward elimination of economically distressed areas of this state.

Â Â Â Â Â  (g) Recommendations regarding improving the international competitiveness of Oregon.

Â Â Â Â Â  (h) Progress made in serving microenterprise businesses and recommendations for increasing the success of microenterprises.

Â Â Â Â Â  (2) Whenever a power is granted to the commission, the power may be exercised by such officers, employees or commission-appointed committees as are designated in writing by the commission.

Â Â Â Â Â  (3) Reports to the Legislative Assembly required under this section shall be made in accordance with ORS 192.245. [Formerly 285.013; 1999 c.509 Â§5; 2001 c.174 Â§2; 2001 c.419 Â§8; 2003 c.773 Â§1; 2003 c.800 Â§6]

Â Â Â Â Â  285A.055 Prerequisites for certain commission actions. Prior to the approval of bond financing of economic development projects under ORS 285B.320 to 285B.371, the making of a loan under ORS 285A.666 to 285A.732 or the making of any loan or the granting of any moneys from any source, the Oregon Economic and Community Development Commission shall:

Â Â Â Â Â  (1) Determine that the action is cost effective, considering both major public expenses and major public benefits;

Â Â Â Â Â  (2) Find that the project will produce goods or services which are sold in markets for which national or international competition exists or, if the project is to be constructed and operated by a nonprofit organization, that the project will not compete with local for-profit businesses;

Â Â Â Â Â  (3) Determine that the action is the best use of the moneys involved, considering other pending applications for those moneys;

Â Â Â Â Â  (4) Find that the project involved is consistent with the Economic and Community Development DepartmentÂs comprehensive policy and programs;

Â Â Â Â Â  (5) Find that the project involved is consistent with applicable adopted local economic development plans; and

Â Â Â Â Â  (6) Provide for public notice of, and public comment on, the action. [Formerly 285.025; 1999 c.509 Â§6; 2001 c.883 Â§2]

Â Â Â Â Â  285A.060 Advisory and technical committees. (1) To aid and advise the Oregon Economic and Community Development Commission in the performance of its duties, the commission may establish such advisory and technical committees as it considers necessary. Such committees may be continuing or temporary. The presiding officer of the commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members. Members shall be appointed with due consideration given to the geographic representation described in ORS 285A.040 (1). The Director of the Economic and Community Development Department, or designee, shall be an ex officio member of each committee.

Â Â Â Â Â  (2) Members of the committees appointed pursuant to this section shall receive no compensation, but may receive payment for their actual and necessary travel and other expenses while engaged in the performance of their official duties. [Formerly 285.030]

(Department)

Â Â Â Â Â  285A.070 Economic and Community Development Department; organization; director; confirmation; duties. (1) The Economic and Community Development Department is continued, but reorganized as provided in this section.

Â Â Â Â Â  (2) The Economic and Community Development Department shall be organized by the Director of the Economic and Community Development Department in whatever manner the director considers necessary to conduct the work of the department efficiently and effectively, subject to approval by the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (3) The department shall be under the supervision of the director, who shall be appointed by and shall hold office at the pleasure of the Governor.

Â Â Â Â Â  (4) The appointment of the director shall be subject to confirmation by the Senate in the manner provided by ORS 171.562 and 171.565.

Â Â Â Â Â  (5) The director may appoint all subordinate officers and employees of the department and may prescribe their duties, assignments and reassignments and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers and employees of the department shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties.

Â Â Â Â Â  (6) The Oregon Economic and Community Development Commission shall report periodically to the Governor on the directorÂs performance and make appropriate recommendations. [Formerly 285.033; 1999 c.509 Â§7]

Â Â Â Â Â  285A.075 Purpose of department; duties; rules; contract authority; water system assistance. (1) The Economic and Community Development Department, through research, promotion and coordination of activities in this state, shall foster the most desirable growth and geographical distribution of agriculture, industry and commerce in the state. The department shall serve as a central coordinating agency and clearinghouse for activities and information concerning the resources and economy of the state.

Â Â Â Â Â  (2) The department shall have no regulatory power over the activities of private persons. Its functions shall be solely advisory, coordinative and promotional.

Â Â Â Â Â  (3) The department shall administer the stateÂs participation in the federal Community Development Block Grant funding program authorized by 42 U.S.C. 5301 et seq.

Â Â Â Â Â  (4) In order to accomplish the purposes of ORS chapters 285A, 285B and 285C and ORS 329.905 to 329.975, the department may expend moneys duly budgeted to pay the travel and various other expenses of industrial or commercial site location agents, film or video production location agents, business journal writers, elected state officials or other state personnel whom the Director of the Economic and Community Development Department determines may promote the purposes of this subsection.

Â Â Â Â Â  (5) In accordance with applicable provisions of ORS chapter 183, the department may adopt rules necessary for the administration of laws that the department is charged with administering.

Â Â Â Â Â  (6) ORS 276.428, 279A.120, 279A.140, 279A.155, 279A.275, 279B.025, 279B.235, 279B.270, 279B.280, 279C.370, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.800 to 279C.870, 282.020, 282.050, 282.210, 282.220, 282.230, 283.140, 459A.475, 459A.490, 653.268 and 653.269 do not apply to the departmentÂs operation of foreign trade offices outside the state.

Â Â Â Â Â  (7) Notwithstanding ORS 279A.140, the department may enter into contracts for personal services as necessary or appropriate to carry out the duties, functions and powers vested in the department by law.

Â Â Â Â Â  (8)(a) The department may contract directly with the Oregon Downtown Development Association, or its successor entity, to provide downtown development and redevelopment assistance and similar services to municipalities in Oregon.

Â Â Â Â Â  (b) The department may contract directly with Rural Development Initiatives, or its successor entity, to provide training, technical assistance, planning assistance and other support and services to municipalities in Oregon to build economic and community development capacity.

Â Â Â Â Â  (c) Contracts entered into under this subsection are exempt from the requirements of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C.

Â Â Â Â Â  (9) If the director determines that moneys are available, the department may transfer funds from the Special Public Works Fund created under ORS 285B.455 or from the Water Fund established under ORS 285B.563 to a state agency to provide financial assistance in the delivery of technical assistance or other services to one or more water systems for evaluation of water quality or services or for planning the improvement of water quality or services. The department may structure the financial assistance under this subsection in the form of an interagency grant or loan or in any other manner the director considers necessary or appropriate. [Formerly 285.035; 2001 c.883 Â§3; 2003 c.794 Â§235]

Â Â Â Â Â  285A.080 Salaries and expenses of personnel. The Director of the Economic and Community Development Department and all unclassified personnel shall receive such salary as may be provided by law or be fixed by the Oregon Economic and Community Development Commission. In addition to salaries, the director and all unclassified personnel, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred in the performance of official duties. [Formerly 285.036]

Â Â Â Â Â  285A.085 Duties of director; rules. (1) Subject to policy direction by the Oregon Economic and Community Development Commission, the Director of the Economic and Community Development Department shall:

Â Â Â Â Â  (a) Be the administrative head of the Economic and Community Development Department;

Â Â Â Â Â  (b) Administer the laws of the state concerning economic development; and

Â Â Â Â Â  (c) Intervene, as authorized by the commission, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies which may substantially affect economic development within Oregon.

Â Â Â Â Â  (2) In addition to duties otherwise required by law and subject to the policy direction by the commission, the director shall prescribe rules for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (3) The director may delegate to any of the employees of the department the exercise or discharge in the directorÂs name of any power, duty or function of whatever character vested in or imposed by law upon the director. The official act of any such person so acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director.

Â Â Â Â Â  (4) The director shall have authority to require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The amounts of the bond shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The department shall pay the premiums on the bonds. [Formerly 285.038; 1999 c.509 Â§8]

Â Â Â Â Â  285A.090 Duties of department; duties of field representatives; foreign trade offices. The Economic and Community Development Department shall:

Â Â Â Â Â  (1) Implement programs consistent with policies of the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (2) Provide field representatives in the various geographical regions of the state. The field representatives shall be in the unclassified service and shall receive such salary as may be set by the Director of the Economic and Community Development Department, unless otherwise provided by law. The field representatives shall:

Â Â Â Â Â  (a) Serve as internal advocates and centralized contacts within state government for businesses seeking to locate or expand in the region and shall guide the businesses through all required processes with state regulatory agencies and local units of government to facilitate and expedite siting or expansion of the businesses within the businessesÂ budgets and in an economically viable manner;

Â Â Â Â Â  (b) Seek assistance and direction from the Governor or a designee of the Governor for resolving issues that have delayed a project in order to ensure that governmental decisions and actions on projects are made in a timely and reasonable manner;

Â Â Â Â Â  (c) Work with local units of government and the private sector as they establish and carry out economic and community development plans and programs under ORS 280.500;

Â Â Â Â Â  (d) Establish links with and act as liaisons between businesses seeking to locate or expand in the region and resources within the public and private institutions of higher education in Oregon familiar with technological advancements and grant opportunities;

Â Â Â Â Â  (e) Serve as liaisons between businesses seeking to locate or expand in the region and appropriate governmental, university, community college and industry representatives to assist and partner with the businesses in their developmental efforts;

Â Â Â Â Â  (f) Assemble regional rapid response teams that include regional departmental staff and representatives of local governments in the region to work with businesses seeking to locate or expand in the region by facilitating developmental procedures and eliminating obstacles to completion of projects;

Â Â Â Â Â  (g) Assign specific responsibilities for and monitor progress of rapid response team members toward completion of tasks essential to the achievement of a successful outcome of a project for all parties involved;

Â Â Â Â Â  (h) Coordinate meetings between businesses seeking to locate or expand in the region and the members of rapid response teams to establish and monitor the adherence to developmental timelines and to ensure satisfaction with services provided;

Â Â Â Â Â  (i) Deliver to local units of government and the private sector the assistance and services available from the department, including publications, research and technical and financial assistance programs; and

Â Â Â Â Â  (j) Promote local awareness of department policy and department programs and services and of assistance and economic incentives available from government at all levels.

Â Â Â Â Â  (3) Process requests received by state agencies and interested parties for information pertaining to industrial and commercial locations and relocations throughout the state.

Â Â Â Â Â  (4) Consult and advise with, coordinate activities of, and give technical assistance and encouragement to, state and local organizations, including local development corporations, county, city, and metropolitan-area committees, chambers of commerce, labor organizations and similar agencies interested in obtaining new industrial plants or commercial enterprises.

Â Â Â Â Â  (5) Act as the stateÂs official liaison agency between persons interested in locating industrial or business firms in the state, and state and local groups seeking new industry or business, maintaining the confidential nature of the negotiations it conducts as requested by persons contemplating location in the state.

Â Â Â Â Â  (6) Coordinate state and federal economic and community development programs.

Â Â Â Â Â  (7) Consult and advise with, coordinate activities of, and give technical assistance and encouragement to all parties including, but not limited to, port districts within the state working in the field of international trade or interested in promoting their own trading activity.

Â Â Â Â Â  (8) Provide advice and technical assistance to Oregon business and labor.

Â Â Â Â Â  (9) Collect and disseminate information regarding the advantages of developing new business and expanding existing business in the state.

Â Â Â Â Â  (10) Aid local communities in planning for and obtaining new business to locate therein and provide assistance in local applications for federal development grants.

Â Â Â Â Â  (11) Work actively to recruit domestic and international business firms to those communities that desire such recruitment.

Â Â Â Â Â  (12) In carrying out its duties under ORS chapters 285A, 285B and 285C and ORS 329.905 to 329.975, give priority to assisting small businesses in this state by encouraging the creation of new businesses, the expansion of existing businesses and the retention of economically distressed businesses which are economically viable.

Â Â Â Â Â  (13) Establish and operate foreign trade offices in those foreign countries in which the department considers a foreign trade office necessary using department employees, contracts with public or private persons or a combination of department employees and contractors. Department employees, including managers, who are assigned to work in a foreign trade office shall be in the unclassified service, and the director shall set the salaries of those persons. Foreign trade offices shall provide one or more of the following services:

Â Â Â Â Â  (a) Work with the private sector to assist them in finding international markets for their goods and services;

Â Â Â Â Â  (b) Work with local units of government to assist them in locating foreign businesses within their jurisdiction;

Â Â Â Â Â  (c) Promote awareness in foreign countries of department policy, programs and services and of assistance and economic incentives available from government at all levels; or

Â Â Â Â Â  (d) Provide other assistance considered necessary by the director. [Formerly 285.050; 1999 c.509 Â§9; 2001 c.883 Â§40; 2003 c.773 Â§1a; 2003 c.800 Â§7]

Â Â Â Â Â  285A.095 Priority to be given to distressed areas for financing economic development; compliance review. (1) When providing funding for a project, for a program or for technical assistance, the Economic and Community Development Department shall give priority to counties, cities, communities or other geographic areas that are designated as distressed areas by the Economic and Community Development Department, based on indicators of economic distress or dislocation, including but not limited to unemployment, poverty and job loss.

Â Â Â Â Â  (2) Prior to defining or designating distressed areas for the purposes of subsection (1) of this section, the Economic and Community Development Department shall consult with other state agencies and with local agencies and officials.

Â Â Â Â Â  (3) The Economic and Community Development Department shall conduct a review of its compliance with subsections (1) and (2) of this section at least once in each year and shall prepare a report concerning the compliance review. The report shall be incorporated into the annual report of the Oregon Economic and Community Development Commission required by ORS 285A.050. [1997 c.535 Â§2; 2003 c.773 Â§1b; 2003 c.800 Â§8]

Â Â Â Â Â  285A.100 Directory of Oregon Manufacturers; other publications; Economic Development Publication Account. (1) The Economic and Community Development Department may cause to be published a Directory of Oregon Manufacturers and such other publications relating to the economic development of the state. The cost of such publications shall be fully recovered through the sales thereof.

Â Â Â Â Â  (2) All revenues derived from the sale of publications of the department shall be deposited in the Economic Development Publication Account, which is hereby established as an account in the General Fund.

Â Â Â Â Â  (3) The moneys credited to the Economic Development Publication Account under subsection (2) of this section, shall be continuously appropriated exclusively to pay for publication costs of the Economic and Community Development Department. [Formerly 285.055]

Â Â Â Â Â  285A.105 Duties of department for Armed Forces of United States. (1) The Economic and Community Development Department shall:

Â Â Â Â Â  (a) Consult and advise with, coordinate the activities of and give technical assistance to the Armed Forces of the United States and units of local government in this state in carrying out this section and ORS 341.529, 351.642 and 497.006.

Â Â Â Â Â  (b) Provide, upon request of any one of the Armed Forces of the United States, lists of persons who are qualified to provide technical and commercial services to the Armed Forces of the United States and to enter contracts for the construction, repair and maintenance of military facilities.

Â Â Â Â Â  (2) Other state agencies shall cooperate with the Economic and Community Development Department and the Armed Forces of the United States in carrying out this section and ORS 341.529, 351.642 and 497.006. [Formerly 285.060; 2003 c.242 Â§6]

Â Â Â Â Â  285A.110 Rulemaking; policy role of commission. (1) In accordance with any applicable provisions of ORS chapter 183, the Economic and Community Development Department may adopt such rules consistent with and necessary to carry out the policies established by the Oregon Economic and Community Development Commission and the duties, functions and powers vested by law in the department.

Â Â Â Â Â  (2) The commission has the power to establish any policy when a statute gives such power to the department. However, the commission may not establish policy when a statute specifically grants policy-making power to a named board, council or commission, without regard to whether that board, council or commission exists within the department. [Formerly 285.065; 2001 c.104 Â§97]

(Job Development)

Â Â Â Â Â  285A.112 Mission statement for job development by Economic and Community Development Department. The Oregon Economic and Community Development Commission shall develop a mission statement for the Economic and Community Development Department that gives the highest priority to promoting job development in Oregon by:

Â Â Â Â Â  (1) Assisting existing companies that desire to expand;

Â Â Â Â Â  (2) Assisting existing companies that desire to develop new products;

Â Â Â Â Â  (3) Promoting the commercialization of technology developed at colleges and universities in Oregon;

Â Â Â Â Â  (4) Recruiting businesses in targeted industries to locate in Oregon;

Â Â Â Â Â  (5) Providing assistance to communities for local economic development efforts; and

Â Â Â Â Â  (6) Developing infrastructure for communities that supports local economic development efforts. [2003 c.773 Â§58 and 2003 c.800 Â§1]

Â Â Â Â Â  Note: 285A.112 and 285A.114 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.114 Regions for job development and community assistance; economic innovation coordination. (1) In consultation with local governments, the Oregon Economic and Community Development Commission shall establish regions for the purpose of job development and community assistance. When establishing the regions, the commission must consider the optimal size for each region that will most effectively facilitate economic development activities in the region. Regions established by the commission do not have to be of the same size or population.

Â Â Â Â Â  (2) The Director of the Economic and Community Development Department shall provide for economic innovation coordination in the central office, which shall assist the field representatives in establishing contacts between local businesses and universities and community colleges in Oregon to promote the use of the research capacities of these institutions for development of new products. [2003 c.800 Â§4; 2005 c.748 Â§25]

Â Â Â Â Â  Note: See note under 285A.112.

Â Â Â Â Â  Note: Section 60, chapter 773, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 60. (1) The Oregon Economic and Community Development Commission shall establish regions for the purpose of job development and community assistance by the Economic and Community Development Department. When establishing the regions, the commission must consider the optimal size for each region that will most effectively facilitate economic development activities in the region. Regions established by the commission do not have to be of the same size or population.

Â Â Â Â Â  (2) The Director of the Economic and Community Development Department shall provide for economic innovation coordination in the central office, which shall assist the field representatives in establishing contacts between local businesses and universities and community colleges in Oregon to promote the use of the research capacities of these institutions for development of new products. [2003 c.773 Â§60; 2005 c.748 Â§26]

Â Â Â Â Â  285A.115 [Formerly 285.068; repealed by 1999 c.509 Â§61]

(International Trade Commission)

Â Â Â Â Â  285A.125 Legislative findings. The Legislative Assembly finds and declares that the expansion of international trade is vital to the overall growth of the economy of Oregon. [1997 c.700 Â§1]

Â Â Â Â Â  Note: 285A.125 to 285A.139 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.128 [1997 c.700 Â§2; repealed by 2003 c.114 Â§4]

Â Â Â Â Â  285A.131 International Trade Commission; members; compensation; executive director of international division; staff support. (1) There is established the International Trade Commission consisting of 15 members appointed by the Governor. In appointing members of the commission, the Governor shall appoint some members who represent businesses specializing in international trade and some who represent traded sector industries. The commission shall include:

Â Â Â Â Â  (a) A member of the Oregon Economic and Community Development Commission;

Â Â Â Â Â  (b) A member of the State Board of Agriculture;

Â Â Â Â Â  (c) A member of the board of commissioners of the Port of Portland; and

Â Â Â Â Â  (d) A representative of the Pacific Northwest International Trade Association.

Â Â Â Â Â  (2) In addition to the members appointed by the Governor, the President of the Senate shall appoint one member of the Senate and the Speaker of the House of Representatives shall appoint one member of the House of Representatives to serve as nonvoting, ex officio members of the International Trade Commission.

Â Â Â Â Â  (3) The members of the commission who are appointed by the Governor shall serve on the commission at the pleasure of the Governor.

Â Â Â Â Â  (4) The members of the commission who are appointed by the Governor may receive payment for their actual and necessary travel and other expenses as provided in ORS 285A.060.

Â Â Â Â Â  (5) The Economic and Community Development Department shall provide staff support for the International Trade Commission.

Â Â Â Â Â  (6) The commission may appoint work groups and task forces as the commission considers appropriate to assist the commission in carrying out the duties of the commission under this section and ORS 285A.133. Work groups and task forces may include individuals who are not members of the commission.

Â Â Â Â Â  (7) The Director of the Economic and Community Development Department, with the approval of the Governor, shall appoint an executive director of the International Division of the Economic and Community Development Department from a list of candidates submitted by the International Trade Commission. [Formerly 285.071; 1999 c.509 Â§24; 2001 c.204 Â§1; 2003 c.114 Â§2]

Â Â Â Â Â  Note: See note under 285A.125.

Â Â Â Â Â  285A.133 Duties and functions of trade commission. The International Trade Commission shall:

Â Â Â Â Â  (1) Act as an advocate for international trade with Oregon and promote the stateÂs international trade agenda.

Â Â Â Â Â  (2) Serve as a body to advise governmental bodies, agencies and private persons on the development and implementation of state policies and programs relating to international trade, coordinated with agricultural trade of the State Department of Agriculture, and assist, through the International Division of the Economic and Community Development Department, in the coordination of those activities.

Â Â Â Â Â  (3) Set policy for and monitor programs relating to and expanding international trade for the International Division of the Economic and Community Development Department.

Â Â Â Â Â  (4) Recommend changes in state policies and programs relating to international trade to the Director of the Economic and Community Development Department and the Oregon Economic and Community Development Commission. [Formerly 285.073; 2003 c.114 Â§3]

Â Â Â Â Â  Note: See note under 285A.125.

Â Â Â Â Â  285A.136 Biennial report; contents. The International Trade Commission shall prepare and submit to the Governor and to the Legislative Assembly a biennial report on January 15, 1999, and on January 15 of every other year thereafter. The report shall be incorporated into the annual report of the Oregon Economic and Community Development Commission required by ORS 285A.050. The report required by this section shall include, but not be limited to, the following:

Â Â Â Â Â  (1) A description of the activities of the International Trade Commission during the two-year reporting period.

Â Â Â Â Â  (2) Information and data on relevant trade patterns and trends.

Â Â Â Â Â  (3) Recommendations, including long-range strategic plans and legislative proposals.

Â Â Â Â Â  (4) An action agenda for the subsequent two years. [1997 c.700 Â§6; 2003 c.800 Â§9]

Â Â Â Â Â  Note: See note under 285A.125.

Â Â Â Â Â  285A.139 Short title. ORS 285A.131 and 285A.133 shall be known and may be referred to as the International Trade Enhancement Act of 1995. [Formerly 285.069]

Â Â Â Â Â  Note: See note under 285A.125.

Â Â Â Â Â  285A.141 Oregon trade representative in China; duties. The Oregon trade representative in China shall promote an increase in exports from Oregon to China and shall:

Â Â Â Â Â  (1) Assist Oregon businesses in dealing with the regulations and procedures of the government of China.

Â Â Â Â Â  (2) Arrange for visits to China by Oregon delegations and trade shows.

Â Â Â Â Â  (3) Communicate with officials, corporations and other persons in China to expand Chinese knowledge of Oregon.

Â Â Â Â Â  (4) Communicate with officials, corporations and other persons in Oregon to expand knowledge of China in this state.

Â Â Â Â Â  (5) Facilitate meetings and other contacts between Chinese citizens and organizations and the people and businesses in Oregon.

Â Â Â Â Â  (6) Promote, in conjunction with the Economic and Community Development Department:

Â Â Â Â Â  (a) The development of trade; and

Â Â Â Â Â  (b) The use of OregonÂs environmental protection expertise to expand opportunities for Oregon businesses in China. [1999 c.817 Â§2; 2003 c.563 Â§1]

Â Â Â Â Â  Note: 285A.141 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Sister States)

Â Â Â Â Â  285A.143 Sister state committees; membership; term. (1) Upon the request of any legislator, for a sister state relationship in which the State of Oregon participates, a sister state committee, consisting of up to 21 members each, shall be appointed as described in subsection (2) of this section. The committee shall be named for the sister state for which the committee is created and shall be known as the
(name of sister state)
Sister State Committee.

Â Â Â Â Â  (2) Membership of each sister state committee shall include:

Â Â Â Â Â  (a) The President of the Senate, who shall be cochairperson of the committee;

Â Â Â Â Â  (b) The Speaker of the House of Representatives, who shall be cochairperson of the committee;

Â Â Â Â Â  (c) Two members of the Senate, who are not members of the same political party, appointed by the President of the Senate;

Â Â Â Â Â  (d) Two members of the House of Representatives, who are not members of the same political party, appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (e) Four members representing OregonÂs business community appointed by the President of the Senate;

Â Â Â Â Â  (f) Four members representing OregonÂs business community appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (g)(A) One former member of the Senate appointed by the President of the Senate and one former member of the House of Representatives appointed by the Speaker of the House of Representatives; or

Â Â Â Â Â  (B) If one of the potential appointees described in subparagraph (A) of this paragraph is not available, two former members of the Legislative Assembly appointed jointly by the President of the Senate and the Speaker of the House of Representatives;

Â Â Â Â Â  (h) Two public members appointed by the President of the Senate;

Â Â Â Â Â  (i) Two public members appointed by the Speaker of the House of Representatives; and

Â Â Â Â Â  (j) If the cochairpersons jointly agree, one elected state official.

Â Â Â Â Â  (3)(a) The President of the Senate and the Speaker of the House of Representatives may each designate an alternate from time to time from among the members of their respective chambers to exercise powers as a member of the committee when the President or Speaker is not in attendance at a committee meeting, except that an alternate may not preside over a committee meeting in place of the President or Speaker.

Â Â Â Â Â  (b) The President of the Senate and the Speaker of the House of Representatives shall jointly select one of the members appointed under subsection (2)(e) or (f) of this section to be executive director to plan for and coordinate activities under ORS 285A.145 (2).

Â Â Â Â Â  (4)(a) The President of the Senate and the Speaker of the House of Representatives serve on a sister state committee so long as each continues to hold the office of President or Speaker.

Â Â Â Â Â  (b) A member of the Legislative Assembly appointed under subsection (2)(c) or (d) of this section serves at the pleasure of the appointing authority and may continue to serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed. Before the expiration of the legislative term of office of a member appointed under subsection (2)(c) or (d) of this section, the appointing authority shall appoint a successor whose term on the committee begins when the former memberÂs legislative term of office ends. If there is a vacancy for a member appointed under subsection (2)(c) or (d) of this section for any other cause, the appointing authority shall make an appointment to become effective immediately.

Â Â Â Â Â  (c) The term of office of committee members appointed under subsection (2)(e) to (j) of this section is two years. A member appointed under subsection (2)(e) to (j) of this section is eligible for reappointment. If there is a vacancy for a member appointed under subsection (2)(e) to (j) of this section before the expiration of the term, the appointing authority shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (5) Members of the Legislative Assembly who are members of a sister state committee are entitled to a per diem as provided in ORS 171.072 except when members are out of the United States.

Â Â Â Â Â  (6) The cochairpersons of a sister state committee shall preside alternately at sister state committee meetings.

Â Â Â Â Â  (7) A majority of the members of a sister state committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) The Legislative Administration Committee shall provide administrative staff support for one meeting of the sister state committee held before the visit described in ORS 285A.145 (2) and for one meeting held after the visit.

Â Â Â Â Â  (9) For the purposes of this section and ORS 285A.145, Âsister stateÂ means an international state or province. [2001 c.284 Â§1; 2003 c.14 Â§142]

Â Â Â Â Â  Note: 285A.143 and 285A.145 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.145 Sister state committee duties. If a sister state committee is appointed under ORS 285A.143:

Â Â Â Â Â  (1) The sister state committee may:

Â Â Â Â Â  (a) Organize activities for and host visiting delegations from the sister state;

Â Â Â Â Â  (b) Organize activities for and participate in delegations visiting the sister state and the nation in which the sister state is located;

Â Â Â Â Â  (c) Provide for the exchange of information between the State of Oregon and the sister state;

Â Â Â Â Â  (d) Work with representatives of the sister state on joint projects; and

Â Â Â Â Â  (e) Take all actions necessary to facilitate and promote relations between the State of Oregon and the sister state.

Â Â Â Â Â  (2) The sister state committee shall visit the sister state at least biennially for the purpose of fulfilling the objectives described in subsection (1) of this section. [2001 c.284 Â§2]

Â Â Â Â Â  Note: See note under 285A.143.

(Oregon Progress Board)

Â Â Â Â Â  285A.150 Policy; legislative findings and statement of purpose. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The Oregon of the future can provide unparalleled economic opportunities while maintaining OregonÂs traditional values if this state pursues its future with clarity of purpose and perseverance.

Â Â Â Â Â  (2) Oregon is in the midst of massive economic, social and environmental transitions created by technological changes, global competition and changing population demographics. In order to expand economic opportunities while maintaining OregonÂs unique quality of life in the face of change, Oregonians must have a vision for their preferred future that spans economic, social and environmental concerns.

Â Â Â Â Â  (3) An independent Oregon Progress Board is needed to:

Â Â Â Â Â  (a) Encourage the discussion and understanding among all Oregonians of critical global and national economic, social and environmental trends that will affect Oregon in the coming decades;

Â Â Â Â Â  (b) Formulate and submit to Oregonians a strategy that describes and explains a vision for OregonÂs economic, social and environmental progress for 20 years into the future; and

Â Â Â Â Â  (c) Submit to the Legislative Assembly, for its adoption, goals for OregonÂs progress, including measurable indicators of the achievement of those goals. [1997 c.495 Â§1; 2001 c.582 Â§1; 2005 c.837 Â§17]

Â Â Â Â Â  Note: 285A.150 to 285A.168 and 285A.174 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.153 Oregon Progress Board; members; terms; compensation. (1) There is established an Oregon Progress Board consisting of the following members:

Â Â Â Â Â  (a) The Governor;

Â Â Â Â Â  (b) Nine members appointed by the Governor;

Â Â Â Â Â  (c) One Senator appointed by the President of the Senate; and

Â Â Â Â Â  (d) One Representative appointed by the Speaker of the House of Representatives.

Â Â Â Â Â  (2)(a) The term of office of each member appointed by the Governor is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on January 31 next following. A member is eligible for reappointment.

Â Â Â Â Â  (b) Each legislative member serves at the pleasure of the appointing authority and may serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed.

Â Â Â Â Â  (3)(a) A member of the Oregon Progress Board appointed by the Governor shall be entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (b) Members of the Legislative Assembly appointed to the Oregon Progress Board shall be entitled to an allowance as authorized in ORS 171.072 from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (4) Of the members appointed by the Governor to the board, five shall be selected who are residents of different congressional districts in this state.

Â Â Â Â Â  (5) Members appointed by the Governor to the Oregon Progress Board shall be appointed so as to be representative of the ethnic, cultural, social and economic diversity of the people of this state.

Â Â Â Â Â  (6) Members appointed by the legislative appointing authority shall serve as the official liaisons to their respective chambers for the purposes described in ORS 285A.168 and 285A.174. [1997 c.495 Â§2; 2001 c.582 Â§2; 2005 c.837 Â§20]

Â Â Â Â Â  Note: See note under 285A.150.

Â Â Â Â Â  285A.156 Additional nonvoting members of board; advisory functions; payment of expenses. (1) In addition to the members listed in ORS 285A.153, the Oregon Progress Board shall have as members:

Â Â Â Â Â  (a) The Director of the Oregon Department of Administrative Services, who shall serve as a member ex officio; and

Â Â Â Â Â  (b) A student selected by the Governor.

Â Â Â Â Â  (2) The student member of the board shall serve for as long as the member remains a student or at the pleasure of the Governor.

Â Â Â Â Â  (3) The director and the student member may not vote on matters before the board and may not bind the board with respect to decisions relating to matters described in ORS 285A.162, 285A.165 and 285A.168. The director and the student member shall advise the board concerning the goals, missions and functions of the board.

Â Â Â Â Â  (4) ORS 285A.153 does not apply to the members of the board serving under this section. However, the director and the student member may receive actual and necessary expenses actually incurred in the performance of their duties as board members as provided in ORS 292.495 (2). [1997 c.495 Â§4]

Â Â Â Â Â  Note: See note under 285A.150.

Â Â Â Â Â  285A.159 Officers; quorum; meetings; staff. (1) The Governor shall serve as chair of the Oregon Progress Board and may appoint an executive officer for the board for a term and with such duties and powers as the board determines to be necessary or appropriate.

Â Â Â Â Â  (2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet as the board determines necessary at times and places specified by call of the chair or a majority of the members of the board.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall provide clerical, technical and management personnel to the board to serve as the boardÂs staff. [1997 c.495 Â§5; 2001 c.582 Â§3]

Â Â Â Â Â  Note: See note under 285A.150.

Â Â Â Â Â  285A.162 Strategy for OregonÂs future; participation of public in development of strategy; adoption of strategy; periodic revision. (1) The Oregon Progress Board shall develop a strategy for Oregon that addresses the economic, social, cultural, environmental and other needs and aspirations of the people of Oregon.

Â Â Â Â Â  (2) The strategy developed by the Oregon Progress Board shall address issues that the board determines are necessary and appropriate to OregonÂs future. Such issues shall include:

Â Â Â Â Â  (a) Education and workforce.

Â Â Â Â Â  (b) Public and private cooperation.

Â Â Â Â Â  (c) Environmental quality.

Â Â Â Â Â  (d) Infrastructure.

Â Â Â Â Â  (e) Funding and taxation.

Â Â Â Â Â  (f) Social well-being.

Â Â Â Â Â  (g) Such other issues as the board, by majority vote, shall add to the strategy.

Â Â Â Â Â  (3) When developing the strategy, the Oregon Progress Board shall hold public hearings, public meetings and workshops as needed to ensure the participation of a broad cross section of OregonÂs population. The board shall publicize the public hearings, public meetings and workshops in each city in which they are held and shall allow interested residents and other individuals to appear and be heard by the board.

Â Â Â Â Â  (4) After considering any written comments and public testimony relating to the proposed strategy, the board shall revise the strategy as it considers necessary or appropriate. The board, by a vote of a majority of its members, shall approve and adopt a final strategy. The board shall submit, in addition to its adopted strategy, a summary and digest of comments and public testimony and its response, if any, to those comments. The adopted strategy shall be submitted to the Seventy-third Legislative Assembly not later than March 15, 2005, and every eight years thereafter. [1997 c.495 Â§6; 2001 c.582 Â§4]

Â Â Â Â Â  Note: See note under 285A.150.

Â Â Â Â Â  285A.165 Board recommendation of statutory and policy changes; local assistance. As a part of the strategy adopted under ORS 285A.162, the Oregon Progress Board shall also recommend statutory or other policy changes, including modifications in public fiscal policies and other implementing actions to be carried out by state and local governments, businesses, private citizens and other organizations. Board staff shall assist local communities, wherever possible, in developing plans and measures of success to achieve the goals established under ORS 285A.162. [1997 c.495 Â§7; 2001 c.582 Â§5]

Â Â Â Â Â  Note: See note under 285A.150.

Â Â Â Â Â  285A.168 Goals to measure progress; review and adoption; revision. (1) The Oregon Progress Board shall, in its adopted strategy, include a series of goals for OregonÂs progress for 20 years into the future.

Â Â Â Â Â  (2) Goals shall include such measurable indicators of success (Oregon benchmarks), as the board shall determine, that show the extent to which each goal is being achieved.

Â Â Â Â Â  (3) Goals shall be reviewed by the Legislative Assembly, which may, by joint resolution, adopt, modify, delete or add to the goals. Any goals adopted by the Legislative Assembly shall become the goals used by the board in its subsequent activities.

Â Â Â Â Â  (4) After the legislative review and adoption of goals, the board may recommend such modifications to the goals as it considers appropriate. [1997 c.495 Â§8; 2001 c.582 Â§6]

Â Â Â Â Â  Note: See note under 285A.150.

Â Â Â Â Â  285A.170 Evaluation of sustainability goals; biennial report; contents. The Oregon Progress Board shall evaluate the goals specified in ORS 184.423 and other potential measures, including benchmarks, for effectiveness in measuring progress toward sustainability. The board may consult with the Oregon Department of Administrative Services and other agencies as appropriate to complete the evaluation. The Oregon Progress Board shall include the findings of the evaluation conducted under this section in its report specified by ORS 285A.174. [2001 c.918 Â§11]

Â Â Â Â Â  Note: 285A.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.171 [Formerly 184.007; 2001 c.582 Â§7; repealed by 2005 c.837 Â§21]

Â Â Â Â Â  285A.174 Biennial report; contents. The Oregon Progress Board shall prepare, at least once each biennium, a report that describes OregonÂs progress toward achievement of the boardÂs strategy, based on the Oregon benchmarks the board adopts for measuring the attainment of strategic goals. The board shall review the Oregon benchmarks each biennium and make any modification necessary to improve the accuracy or comprehensiveness of the measures. The report shall include an analysis of issues and trends of strategic significance and shall propose key steps that Oregon should take over the following two years to build for OregonÂs future. The board shall submit the report to the Legislative Assembly for review. [1997 c.495 Â§9; 2001 c.582 Â§8]

Â Â Â Â Â  Note: See note under 285A.150.

(Brownfields Redevelopment and Cleanup)

Â Â Â Â Â  285A.185 Brownfields Redevelopment; rules. (1) As used in this section, ÂbrownfieldÂ means real property where expansion or redevelopment is complicated by actual or perceived environmental contamination.

Â Â Â Â Â  (2) The Economic and Community Development Department shall assist private persons and local governments to redevelop brownfields.

Â Â Â Â Â  (3) The Economic and Community Development Department shall:

Â Â Â Â Â  (a) Act as the primary point of contact for information regarding public and private funding options available to a person interested in redeveloping a brownfield;

Â Â Â Â Â  (b) Facilitate the funding process involving landowners or prospective purchasers, lending institutions, other state agencies, local jurisdictions, consultants and interested citizens;

Â Â Â Â Â  (c) Serve as a key advocate for the redevelopment of brownfields in Oregon;

Â Â Â Â Â  (d) Provide information to private persons and local governments on brownfield redevelopment funding;

Â Â Â Â Â  (e) Enhance the availability of funding resources through program development, grant proposals and other appropriate opportunities; and

Â Â Â Â Â  (f) Adopt rules necessary to carry out this section. [1997 c.738 Â§2; 2001 c.96 Â§1; 2005 c.81 Â§1]

Â Â Â Â Â  285A.188 Brownfields Redevelopment Fund; definitions; purpose; criteria and priorities for loans and grants; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂEnvironmental actionÂ means activities undertaken to:

Â Â Â Â Â  (A) Determine if a release has occurred, if the release poses a significant threat to human health or the environment or if additional remedial actions may be required at the site;

Â Â Â Â Â  (B) Conduct a feasibility study;

Â Â Â Â Â  (C) Plan for remedial action or removal; or

Â Â Â Â Â  (D) Conduct a remedial action or removal at a site.

Â Â Â Â Â  (b) ÂFacility,Â Âhazardous substance,Â Ârelease,Â Âremedial actionÂ and ÂremovalÂ have the meanings given those terms in ORS 465.200.

Â Â Â Â Â  (c) ÂSubstantial public benefitÂ includes, but is not limited to:

Â Â Â Â Â  (A) The generation of funding or other resources facilitating substantial remedial action at a facility in accordance with this section;

Â Â Â Â Â  (B) A commitment to perform substantial remedial action at a facility in accordance with this section;

Â Â Â Â Â  (C) Productive reuse of a vacant or abandoned industrial or commercial facility; or

Â Â Â Â Â  (D) Development of a facility by a municipality or a nonprofit organization to address an important public purpose.

Â Â Â Â Â  (2) There is created within the State Treasury a revolving fund known as the Brownfields Redevelopment Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Moneys in the Brownfields Redevelopment Fund shall be used to fund loans and grants for environmental actions on properties that are brownfields, as defined in ORS 285A.185.

Â Â Â Â Â  (3)(a) Subject to paragraph (b) of this subsection, when making a loan or grant for an environmental action, the Economic and Community Development Department shall give priority to persons who, at the time of applying for the loan or grant, are not liable under ORS 465.255 for a release of a hazardous substance at the property at which the environmental action is to be conducted. No more than 40 percent of the total amount of the Brownfields Redevelopment Fund in any biennium shall be awarded to persons who are liable with respect to the subject property under ORS 465.255. A person is not eligible to receive a loan or grant from moneys in the Brownfields Redevelopment Fund if the person has knowingly violated applicable laws or regulations or has knowingly violated or failed to comply with an order of the Department of Environmental Quality, if such action or inaction has resulted in one or more of the following:

Â Â Â Â Â  (A) Contribution to or exacerbation of existing contamination at the facility;

Â Â Â Â Â  (B) Release of a hazardous substance at the facility; or

Â Â Â Â Â  (C) Interference with necessary investigation or remedial actions at the facility.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) When making a grant to a municipality, the department shall give priority to municipalities that provide matching funds from a loan under this section, from another source or from both.

Â Â Â Â Â  (B) When making a grant to an entity that is not a municipality, the department shall require that:

Â Â Â Â Â  (i) The recipient is not liable for the subject property under ORS 465.255;

Â Â Â Â Â  (ii) The environmental action provides a substantial public benefit; and

Â Â Â Â Â  (iii) The recipient provides matching funds from a loan under this section, from another source or from both.

Â Â Â Â Â  (c) The department may establish by rule circumstances in which the department may waive or subsidize the interest on a short-term loan.

Â Â Â Â Â  (4) When making a loan or grant for an environmental action, the Economic and Community Development Department shall consider:

Â Â Â Â Â  (a) The extent to which actual or perceived contamination prevents the property from being fully utilized;

Â Â Â Â Â  (b) The need for providing public assistance, after considering the difficulty of obtaining financing from other sources or of obtaining financing at reasonable rates and terms;

Â Â Â Â Â  (c) The degree to which redevelopment of the property provides opportunity for achieving protection of human health or the environment by reducing or eliminating the contamination of the property and for contributing to the economic health and diversity of the area;

Â Â Â Â Â  (d) The probability of the success of the intended use or the degree to which redevelopment of the property provides a public purpose following remediation of the property;

Â Â Â Â Â  (e) Compliance with the land use plan of the local government with jurisdiction over the property; and

Â Â Â Â Â  (f) Endorsement from the local government with jurisdiction over the property.

Â Â Â Â Â  (5) Before making a loan or grant decision pursuant to this section, the Economic and Community Development Department shall consult with the Department of Environmental Quality.

Â Â Â Â Â  (6) The Economic and Community Development Department may use a portion of the Brownfields Redevelopment Fund to:

Â Â Â Â Â  (a) Pay for administrative costs of environmental actions; and

Â Â Â Â Â  (b) Satisfy contracts entered into as required to ensure that environmental reviews are conducted in a manner consistent with existing environmental cleanup laws and rules.

Â Â Â Â Â  (7) The Economic and Community Development Department shall adopt rules necessary to carry out the requirements of this section. The Economic and Community Development Department shall develop procedures to ensure that activities for which loans or grants are made are consistent with existing environmental cleanup laws and rules. [1997 c.738 Â§3; 2001 c.96 Â§2; 2005 c.81 Â§2]

Â Â Â Â Â  285A.190 Oregon Coalition Brownfields Cleanup Program; loans and grants; rules. (1) There is established in the Economic and Community Development Department the Oregon Coalition Brownfields Cleanup Program.

Â Â Â Â Â  (2) The department may make grants, loans and expenditures from the Oregon Coalition Brownfields Cleanup Fund to provide financial or other assistance to public and private owners of eligible brownfield properties for the purpose of cleaning up the properties.

Â Â Â Â Â  (3) An eligible owner of a brownfield property may borrow moneys from the fund by entering into a loan agreement with the department in accordance with rules adopted by the department.

Â Â Â Â Â  (4) The owner of a publicly owned brownfield property may enter into a loan agreement with the department notwithstanding any restrictions on indebtedness in the charter or bylaws of the public body or any other provision of law.

Â Â Â Â Â  (5) The department may adopt rules necessary to carry out the provisions of this section and ORS 285A.192. The rules shall include, but are not limited to, requirements for eligibility for financial assistance or other assistance from the program, good and sufficient collateral required to secure loans from the fund and the complete or partial waiver of interest on short-term loans made from the fund.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂBrownfieldÂ has the meaning given that term in ORS 285A.185.

Â Â Â Â Â  (b) ÂOther assistanceÂ includes, but is not limited to, direct purchase of goods or services related to brownfields cleanup by the department.

Â Â Â Â Â  (c) ÂPublic bodyÂ has the meaning given that term in ORS 174.109. [2005 c.81 Â§3]

Â Â Â Â Â  Note: 285A.190 and 285A.192 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.192 Oregon Coalition Brownfields Cleanup Fund; sources; purpose. (1) There is established in the State Treasury, separate and distinct from the General Fund, a revolving fund known as the Oregon Coalition Brownfields Cleanup Fund. Interest earned by the Oregon Coalition Brownfields Cleanup Fund shall be credited to the fund. All moneys in the Oregon Coalition Brownfields Cleanup Fund are continuously appropriated to the Economic and Community Development Department for the purposes of ORS 285A.190.

Â Â Â Â Â  (2) The Oregon Coalition Brownfields Cleanup Fund shall consist of all moneys credited to the fund, including but not limited to:

Â Â Â Â Â  (a) Moneys received from the federal government, other state agencies or local governments;

Â Â Â Â Â  (b) Moneys appropriated or transferred to the fund by the Legislative Assembly or the Oregon Economic and Community Development Commission; and

Â Â Â Â Â  (c) Repayment of financial assistance, including interest earnings, provided by moneys from the fund. [2005 c.81 Â§4]

Â Â Â Â Â  Note: See note under 285A.190.

(Financial Affairs)

Â Â Â Â Â  285A.200 Gifts; federal aid; fees for loans. (1) The Economic and Community Development Department may accept gifts of money or other property from any public or private agency or person made for the purpose of assisting the department to carry out any programs or laws that the department is charged with administering. Moneys so received shall be paid into an appropriate fund or account. Property so received shall be used for the purposes for which that property is given.

Â Â Â Â Â  (2) The department may apply for, receive from the United States or any of its agencies, and disburse or supervise the disbursement of federal aid for the purposes for which the aid is provided. The department may also disburse or supervise the disbursement of funds provided by the State of Oregon for expenditure as a condition of receiving the federal aid.

Â Â Â Â Â  (3) The department may assess and charge fees for loans made from any of its funds or accounts. [Formerly 285.086; 2001 c.883 Â§4]

Â Â Â Â Â  285A.203 Designation of department as agency to obtain financial assistance involving federal port programs. For purposes of the Merchant Marine Act (46 U.S.C. 861 et seq.), the Economic and Community Development Department shall be the state agency to apply to the Secretary of Commerce for financial assistance to assist ports in achieving compliance with federal law or regulations relating to environmental protection, public health and safety, or port or cargo security. [Formerly 285.090]

Â Â Â Â Â  285A.206 Department to prepare financial statements; contents. (1) In each calendar year, the Economic and Community Development Department shall prepare, in accordance with generally accepted governmental accounting principles, a financial statement relating to each of the following funds:

Â Â Â Â Â  (a) The Special Public Works Fund created by ORS 285B.455;

Â Â Â Â Â  (b) The Title I Bank Fund established by ORS 285A.306;

Â Â Â Â Â  (c) The Oregon Business Development Fund created by ORS 285B.092;

Â Â Â Â Â  (d) The Oregon Port Revolving Fund created by ORS 285A.708; and

Â Â Â Â Â  (e) Any other fund or account that is used by the department or Oregon Economic and Community Development Commission to make loans or loan guarantees or to provide other financial assistance to private business firms organized for profit.

Â Â Â Â Â  (2) The financial statements required by this section shall record and summarize all the financial transactions during the reporting period that involved moneys credited to a fund or account and shall describe the financial condition of the fund or an account at the end of the reporting period. The reporting period for financial statements required by this section shall be the fiscal year commencing on July 1 and ending on June 30.

Â Â Â Â Â  (3) The financial statements required by this section shall be in a form prescribed by the Secretary of State.

Â Â Â Â Â  (4) Each financial statement required by this section shall describe the financial transactions and condition of a single fund and shall be submitted to the Governor, the President of the Senate and the Speaker of the House of Representatives not later than December 31 in each year. [Formerly 285.095; 1999 c.509 Â§10; 2003 c.167 Â§10]

Â Â Â Â Â  285A.209 Economic Development Department Special Events Revolving Fund. There is established in the General Fund of the State Treasury the Economic Development Department Special Events Revolving Fund. Moneys in the revolving fund are continuously appropriated for the purpose of accumulating moneys to pay for special events and cooperative efforts with private corporations and individuals. [Formerly 285.100]

Â Â Â Â Â  285A.212 [Formerly 285.105; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.213 Safe Drinking Water Revolving Loan Fund; administration; sources; purpose. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Safe Drinking Water Revolving Loan Fund. All moneys in the Safe Drinking Water Revolving Loan Fund are continuously appropriated to the Economic and Community Development Department.

Â Â Â Â Â  (2) The Economic and Community Development Department shall administer the Safe Drinking Water Revolving Loan Fund in accordance with a memorandum of understanding between the department and the Department of Human Services.

Â Â Â Â Â  (3) The Safe Drinking Water Revolving Loan Fund shall consist of:

Â Â Â Â Â  (a) Moneys transferred to the fund by the Department of Human Services for purposes authorized by the memorandum of understanding between the Department of Human Services and the Economic and Community Development Department.

Â Â Â Â Â  (b) Moneys transferred to the fund by the federal government, other state agencies or local governments.

Â Â Â Â Â  (c) Moneys transferred to the fund by the Legislative Assembly or the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (d) Proceeds from the sale of revenue bonds.

Â Â Â Â Â  (e) Repayment of financial assistance provided with moneys from the fund.

Â Â Â Â Â  (f) Interest and other earnings on moneys in the fund.

Â Â Â Â Â  (4) Moneys in the Safe Drinking Water Revolving Loan Fund shall be used to provide financial or other assistance to publicly owned and privately owned water systems under the Safe Drinking Water Act Amendments of 1996, P.L. 104-182, and rules of the Economic and Community Development Department. As used in this subsection, ÂassistanceÂ includes direct purchase by the Economic and Community Development Department of goods or services related to a water system project to the extent permitted by the memorandum of understanding between the Economic and Community Development Department and the Department of Human Services, the Safe Drinking Water Act Amendments of 1996, and as authorized by rules of the Economic and Community Development Department.

Â Â Â Â Â  (5) The owner of a water system may borrow from the Safe Drinking Water Revolving Loan Fund by entering into a loan agreement with the Economic and Community Development Department. The owner of a municipally owned water system may enter into a loan agreement with the department notwithstanding any restriction on indebtedness in the charter or bylaws of the municipality or any other provision of law. Moneys owed to the department by the borrower under a loan agreement may be paid from:

Â Â Â Â Â  (a) Revenue from any water system project of the borrower, including special assessment revenue;

Â Â Â Â Â  (b) Amounts withheld under subsection (6) of this section;

Â Â Â Â Â  (c) The general fund of the borrower;

Â Â Â Â Â  (d) Any combination of sources listed in paragraphs (a) to (c) of this subsection; or

Â Â Â Â Â  (e) Any other source.

Â Â Â Â Â  (6) If a borrower fails to comply with a loan agreement entered into under subsection (5) of this section, the Economic and Community Development Department may seek appropriate legal remedies to secure any repayment due the Safe Drinking Water Revolving Loan Fund. If a borrower defaults on repayment due the fund, the State of Oregon may withhold any amounts otherwise due to the borrower. Any amounts withheld under this subsection shall be credited toward repayment of the borrowerÂs indebtedness to the fund. [1999 c.236 Â§1; 2001 c.883 Â§4a; 2003 c.773 Â§2]

Â Â Â Â Â  285A.215 [Formerly 285.110; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.216 [1999 c.386 Â§3; 2001 c.954 Â§1; renumbered 359.405 in 2001]

Â Â Â Â Â  285A.218 [Formerly 285.115; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.221 [Formerly 285.117; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.224 Economic Stabilization and Conversion Fund; uses; rules. (1) The Legislative Assembly finds that Oregon traded sector industries are experiencing a period of major change and disruption, and that this change is creating severe and unpredictable economic consequences for many communities and workers. It is the purpose of the Economic Stabilization and Conversion Fund to assist communities and workers affected by economic dislocation or the possibility of economic dislocations to evaluate and implement alternative business or community opportunities.

Â Â Â Â Â  (2) The Economic Stabilization and Conversion Fund is created separate and distinct from the General Fund. The fund shall be administered by the Economic and Community Development Department. The fund may be credited with contributions of moneys from public and private sources and with repayments as provided in this section. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (3)(a) The Economic and Community Development Department may allocate moneys in the fund for the following purposes:

Â Â Â Â Â  (A) Business retention service;

Â Â Â Â Â  (B) Employee ownership;

Â Â Â Â Â  (C) Community response to plant closures or community distress, or both; and

Â Â Â Â Â  (D) Feasibility studies.

Â Â Â Â Â  (b) The department shall establish the maximum percentage of the fund that may be allocated for the purposes described in paragraph (a) of this subsection and a minimum match requirement, if any.

Â Â Â Â Â  (4) The Economic and Community Development Department may grant, expend or loan moneys in the fund for financial assistance, feasibility studies, technical assistance and management consulting services for troubled firms that may close without assistance, for troubled firms that are experiencing major layoffs or firms that have actually closed or announced closure, and for communities that are experiencing distress due to the business closures and for the purpose of encouraging employee ownership, under such terms and conditions as the department may determine.

Â Â Â Â Â  (5) The Economic and Community Development Department shall provide that firms receiving assistance repay to the Economic Stabilization and Conversion Fund any assistance provided under subsection (4) of this section. Such provisions for repayment shall consider the financial ability of the firm to repay assistance.

Â Â Â Â Â  (6) In providing assistance from the Economic Stabilization and Conversion Fund, the department shall give preference to OregonÂs distressed areas and its traditional agriculture, forestry and fishing industries, and firms competing in markets for which national or international competition exists.

Â Â Â Â Â  (7) The Economic and Community Development Department shall establish specific criteria for expenditure of funds from the Economic Stabilization and Conversion Fund by adopting rules. [Formerly 285.120; 1999 c.509 Â§11; 2003 c.773 Â§4]

Â Â Â Â Â  285A.227 Oregon Community Development Fund; purposes; sources; use; rules. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Oregon Community Development Fund. The fund is created to provide a flexible funding source for financing those programs and projects that are determined by the Oregon Economic and Community Development Commission under the policies, criteria and standards set forth in ORS 285A.020, 285A.045 and 285A.055 to further economic and community development. The Economic and Community Development Department may finance programs and projects determined by the commission to further economic and community development by making grants or loans using moneys in the fund. Notwithstanding ORS 279A.140, the department may enter into contracts for personal services as necessary or appropriate to implement programs and projects determined by the commission to further economic and community development using moneys in the fund. The Oregon Community Development Fund shall consist of all moneys credited to the fund, including moneys from the Administrative Services Economic Development Fund, federal funds collected or received, and fees, moneys or other revenues, including Miscellaneous Receipts, collected or received by the Economic and Community Development Department, and all interest earnings that accrue to the fund. The moneys in the Oregon Community Development Fund are continuously appropriated to the Economic and Community Development Department to promote economic and community development.

Â Â Â Â Â  (2) The Oregon Economic and Community Development Commission, by rule, shall adopt standards, objectives and criteria for use of the moneys in the Oregon Community Development Fund. [1997 c.620 Â§1; 2001 c.883 Â§5; 2003 c.794 Â§236]

Â Â Â Â Â  Note: 285A.227 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PACIFIC NORTHWEST ECONOMIC REGION COMPACT

Â Â Â Â Â  285A.240 Legislative finding. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There is a new emerging global economy in which countries and regions located in specific areas of the world are forging new cooperative arrangements.

Â Â Â Â Â  (2) These new cooperative arrangements are increasing the competitiveness of the participating countries and regions, thus increasing the economic benefits and the overall quality of life for the citizens of the individual countries and regions.

Â Â Â Â Â  (3) The Pacific Northwest states of Alaska, Idaho, Montana, Oregon and Washington and the Canadian provinces of Alberta and British Columbia are in a strategic position to act together, as a region, thus increasing the overall competitiveness of the individual states and provinces that will provide substantial economic benefits for all of their citizens. [Formerly 285.693]

Â Â Â Â Â  285A.243 Compact. The Pacific Northwest Economic Region is established by law and entered into by the State of Oregon as a party, and is in full force and effect in accordance with the terms of ORS 285A.240 and this section.

______________________________________________________________________________

THE PACIFIC NORTHWEST ECONOMIC REGION

ARTICLE I

POLICY AND PURPOSE

Â Â Â Â Â  States and provinces participating in the Pacific Northwest Economic Region shall seek to develop and establish policies that: Promote greater regional collaboration among the seven entities; enhance the overall competitiveness of the region in international and domestic markets; increase the economic well-being of all citizens in the region; and improve the quality of life of the citizens of the Pacific Northwest.

Â Â Â Â Â  States and provinces recognize that there are many public policy areas in which cooperation and joint efforts would be mutually beneficial. These areas include, but are not limited to: International trade; economic development; human resources; the environment and natural resources; energy; and education. Parties to this agreement shall work diligently to establish collaborative activity in these and other appropriate policy areas where such cooperation is deemed worthwhile and of benefit to the participating entities. Participating states and provinces also agree that there are areas in which cooperation may not be feasible.

Â Â Â Â Â  The substantive actions of the Pacific Northwest Economic Region may take the form of uniform legislation enacted by two or more states and/or provinces or policy initiatives endorsed as appropriate by participating entities. It shall not be necessary for all states and provinces to participate in each initiative.

ARTICLE II

ELIGIBLE PARTIES AND EFFECTIVE DATE

Â Â Â Â Â  Each of the following states and provinces is eligible to become a party to this agreement: Alaska, Alberta, British Columbia, Idaho, Montana, Oregon and Washington. This agreement establishing the Pacific Northwest Economic Region shall become effective when it is executed by one state, one province and one additional state and/or province in a form deemed appropriate by each entity. This agreement shall continue in force and remain binding upon each state and province until renounced by it. Renunciation of this agreement must be preceded by sending one yearÂs notice in writing of intention to withdraw from the agreement to the other parties to the agreement.

ARTICLE III

ORGANIZATIONAL STRUCTURE

Â Â Â Â Â  Each state and province participating in this agreement shall appoint representatives to the Pacific Northwest Economic Region. The organizational structure of the Pacific Northwest Economic Region shall consist of the following: A delegate council consisting of four legislators and the governor or the governorÂs designee from each participating state and four representatives and the premier or the premierÂs designee from each participating province and an executive committee consisting of one legislator from each participating state and/or province who is a member of the delegate council and four of the seven governors and premiers or their designees who are members of the delegate council. The legislator members of the executive committee from each state or province shall be chosen by the legislator members of that state or province. The four governor or premier members of the executive committee shall be chosen by the governors and premiers from among the governors and premiers on the delegate council. At least one of the four members representing the governors and premiers on the executive committee must be the premier of a Canadian province. Policy committees may be established to carry out further duties and responsibilities of the Pacific Northwest Economic Region.

ARTICLE IV

DUTIES AND RESPONSIBILITIES

Â Â Â Â Â  The delegate council shall have the following duties and responsibilities: Facilitate the involvement of other government officials in the development and implementation of specific collaborative initiatives; work with policy-making committees in the development and implementation of specific initiatives; approve general organizational policies developed by the executive committee; provide final approval of the annual budget and staffing structure for the Pacific Northwest Economic Region developed by the executive committee; and other duties and responsibilities as may be established in the rules and regulations of the Pacific Northwest Economic Region. The executive committee shall perform the following duties and responsibilities: Elect the president and vice-president of the Pacific Northwest Economic Region; approve and implement general organizational policies; develop the annual budget; devise the annual action plan; act as liaison with other public and private sector entities; review the availability of and, if appropriate, apply for, (1) tax-exempt status under the laws and regulations of the United States or any state or subdivision thereof and (2) similar status under the laws and regulations of Canada or any province or subdivision thereof, and approve such rules, regulations, organizational policies and staffing structure for the Pacific Northwest Economic Region and take such further actions on behalf of the Pacific Northwest Economic Region as may be deemed by the executive committee to be necessary or appropriate to qualify for and maintain such tax-exempt or similar status under the applicable laws or regulations; and other duties and responsibilities established in the rules and regulations of the Pacific Northwest Economic Region. The rules and regulations of the Pacific Northwest Economic Region shall establish the procedure for voting.

ARTICLE V

MEMBERSHIP OF POLICY COMMITTEES

Â Â Â Â Â  Policy committees dealing with specific subject matter may be established by the executive committee.

Â Â Â Â Â  Each participating state and province shall appoint legislators and governors and premiers to sit on these committees in accordance with its own rules and regulations concerning such appointments.

ARTICLE VI

GENERAL PROVISIONS

Â Â Â Â Â  This agreement shall not be construed to limit the powers of any state or province or to repeal or prevent the enactment of any legislation.

______________________________________________________________________________

[Formerly 285.695]

OREGON TOURISM COMMISSION

Â Â Â Â Â  285A.255 Definitions for ORS 285A.255 to 285A.288. As used in ORS 285A.255 to 285A.288, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Tourism Commission.

Â Â Â Â Â  (2) ÂExecutive directorÂ means the executive director of the Oregon Tourism Commission. [Formerly 285.130; 2003 c.818 Â§13]

Â Â Â Â Â  285A.258 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Travel and recreation industries are important to the State of Oregon as a whole, and the health of these industries affects the well-being of all Oregonians.

Â Â Â Â Â  (2) Tourist facilities and attractions serve the recreational and cultural needs of both visitors and residents.

Â Â Â Â Â  (3) It is in the public interest to encourage the orderly growth and development of nonpolluting, labor-intensive industries such as tourism within the state.

Â Â Â Â Â  (4) The travel and recreation industries have become increasingly important to the economic growth of the state and will become more important in the future because of increased leisure time and declining employment opportunities in other traditional Oregon industries.

Â Â Â Â Â  (5) State involvement in tourism, recreational and cultural activities needs to be better coordinated to respond effectively to state interests and, where appropriate, to meet the needs of local governments and the private sector.

Â Â Â Â Â  (6) There is a need to encourage communication, partnership and cooperation between the public and private sectors of the industry to promote orderly growth and implementation of statewide objectives.

Â Â Â Â Â  (7) It is desirable that there be an agency in state government to act in matters pertaining to public relations.

Â Â Â Â Â  (8) It is in the public interest to promote quality, integrity and reliability in all tourism and tourism related services and in information offered to visitors to the State of Oregon.

Â Â Â Â Â  (9) Oregonians want to preserve the historical and cultural foundations of the state as a living part of community life and development and to insure future generations and visitors the opportunity to appreciate and enjoy the rich heritage of Oregon.

Â Â Â Â Â  (10) Planning and promotion of tourism and recreation should be compatible with other state interests in energy development and conservation, environmental protection, transportation and the judicious use of natural resources.

Â Â Â Â Â  (11) It is in the best interest of the nation and the tourism and recreation industries to proceed in an orderly fashion toward the development of a promotional program for advancing and enhancing tourism in the state. [Formerly 285.133]

Â Â Â Â Â  285A.261 Oregon Tourism Commission; qualifications; confirmation; term; compensation and expenses; officers; quorum. (1) There is established an Oregon Tourism Commission consisting of nine members appointed by the Governor. Members of the commission are appointed to perform the duties of the commission as provided by law. Members are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (2) In appointing members of the commission under subsection (1) of this section, the Governor shall:

Â Â Â Â Â  (a) Appoint members representing the stateÂs various regions and areas of tourism activity.

Â Â Â Â Â  (b) Appoint three members drawn from travel agencies, tour operators, private transportation, restaurants or businesses or organizations engaged in tourism promotion for cities or counties, cultural attractions, historic attractions, ski facilities or related recreational industries. At least 30 days prior to the expiration of the term of a member appointed under this paragraph, the Tourism Industry Council of Oregon may recommend to the Governor one or more tourism industry representatives for the GovernorÂs consideration in filling the vacancy.

Â Â Â Â Â  (c) Appoint at least one member to represent the public at large.

Â Â Â Â Â  (d) Appoint five members drawn from the lodging industry. For purposes of this paragraph, the lodging industry consists of hotels, motels, resorts, bed and breakfast facilities, inns, recreational vehicle parks, campgrounds and guest ranches. At least 30 days prior to the expiration of the term of a member appointed under this paragraph, a statewide organization representing the lodging industry may recommend to the Governor one or more lodging industry representatives for the GovernorÂs consideration in filling the vacancy.

Â Â Â Â Â  (3) A member of the commission shall be appointed for a term of four years that begins on July 1. A member shall hold office for the term of the appointment and after the end of the term until a successor is appointed and qualified. Before the expiration of the term of a member, the Governor shall strive to appoint a successor. A member is eligible for one reappointment except that a member appointed to fill a vacancy for a partial term may be reappointed to fill a total of two full terms in addition to the partial term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The commission shall select one of its members to chair the commission and shall select another member to serve as vice chair, for such terms and with duties and powers necessary to perform the functions of the offices as the commission determines.

Â Â Â Â Â  (6) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (7) The Governor may remove a member of the commission for cause as provided in ORS 182.010 or 236.010. [Formerly 285.135; 2003 c.818 Â§14]

Â Â Â Â Â  Note: Section 15, chapter 818, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 15. Notwithstanding ORS 285A.261, the members of the Oregon Tourism Commission serving on the commission on the effective date of this 2003 Act [November 26, 2003] may continue to serve on the commission in accordance with their appointments. The Governor shall designate which members of the commission, of those who were appointed to the commission by the Governor, are intended to meet the requirements of ORS 285A.261 (2)(b). [2003 c.818 Â§15]

Â Â Â Â Â  285A.264 Duties of commission; marketing plan; rules. The Oregon Tourism Commission shall perform the following duties:

Â Â Â Â Â  (1) Serve as a body to advise governmental bodies and agencies and private persons on the development and implementation of state policies and programs relating to tourism and recreation and to assist in the coordination of these activities.

Â Â Â Â Â  (2) Advise the Governor and direct the executive director of the commission on all matters pertaining to tourism.

Â Â Â Â Â  (3) Prepare, approve and periodically revise and submit to the Governor, the Director of the Economic and Community Development Department and tourism industry associations a recommended comprehensive marketing plan for review by the Governor, the Director of the Economic and Community Development Department and the tourism industry associations. The comprehensive marketing plan shall be directed toward the accomplishment of at least the following purposes:

Â Â Â Â Â  (a) Maximizing the return on public and private investment in tourism.

Â Â Â Â Â  (b) Encouraging longer stays by visitors to Oregon.

Â Â Â Â Â  (c) Reducing seasonal fluctuations in travel and tourist related industries.

Â Â Â Â Â  (d) Encouraging visitors to be destination oriented in this state by targeting high-yield visitor segments that may include cultural tourism, agri-tourism, nature-based tourism or sports and adventure tourism.

Â Â Â Â Â  (e) Encouraging visitors from foreign countries to come to Oregon.

Â Â Â Â Â  (f) Encouraging Oregonians to vacation in Oregon.

Â Â Â Â Â  (4) Develop a biennial budget for all operations of the commission and submit the budget to the Governor.

Â Â Â Â Â  (5) Seek and receive the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of tourism.

Â Â Â Â Â  (6) Prepare and adopt administrative rules necessary for the operation of the programs of the commission.

Â Â Â Â Â  (7) Cooperate with educational institutions of the state in the development of educational programs preparing persons for supporting and leadership positions critical to the development of an economically strong and socially beneficial tourism industry in Oregon.

Â Â Â Â Â  (8) Cooperate with and provide expertise for communities and tourism marketing associations in the development and promotion of their tourism attractions and businesses.

Â Â Â Â Â  (9) Implement the comprehensive marketing plan described in subsection (3) of this section and promote tourism in the State of Oregon. [Formerly 285.137; 2001 c.883 Â§6; 2003 c.818 Â§19]

Â Â Â Â Â  285A.267 Action on marketing plan. Upon receipt of a comprehensive marketing plan prepared or revised by the Oregon Tourism Commission under ORS 285A.264, the Governor, the Director of the Economic and Community Development Department and tourism industry associations may review the plan. If the Governor, the director or an industry association has any disagreement with the plan or if the Governor, director or an industry association desires anything included in the plan that is not in the plan when submitted, the Governor, director or industry association may submit recommendations for revision by the commission. [Formerly 285.140; 2003 c.818 Â§21]

Â Â Â Â Â  285A.269 Commission exempt from certain financial administration laws; contracts with state agencies for services; personnel policies and contracting and purchasing procedures. (1) Except as provided in subsection (2) of this section, the provisions of ORS 200.035 and 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the Oregon Tourism Commission. The commission is subject to all other statutes governing a state agency that do not conflict with ORS 285A.255 to 285A.288, including the tort liability provisions of ORS 30.260 to 30.300 and the provisions of ORS chapter 183. The employees of the commission are included within the Public Employees Retirement System.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the following provisions apply to the commission:

Â Â Â Â Â  (a) ORS 279A.250 to 279A.290;

Â Â Â Â Â  (b) ORS 292.495; and

Â Â Â Â Â  (c) ORS 293.235, 293.240, 293.245, 293.250, 293.611, 293.625 and 293.630.

Â Â Â Â Â  (3) In carrying out the duties, functions and powers of the commission, the commission may contract with any state agency for the performance of duties, functions and powers as the commission considers appropriate. A state agency may not charge the commission an amount that exceeds the actual cost of those services. ORS 285A.255 to 285A.288 do not require a state agency to provide services to the commission other than pursuant to a voluntary interagency agreement or contract.

Â Â Â Â Â  (4) The commission shall adopt personnel policies and contracting and purchasing procedures. The Oregon Department of Administrative Services shall review those policies and procedures for compliance with applicable state and federal laws and collective bargaining contracts.

Â Â Â Â Â  (5) Except as otherwise provided by law, members and employees of the commission are eligible to receive the same benefits as state employees and are entitled to retain their State of Oregon hire dates, transfer rights and job bidding rights, all without loss of seniority, and to the direct transfer of all accumulated state agency leaves. [2003 c.818 Â§Â§18,18a]

Â Â Â Â Â  285A.270 [Formerly 285.143; repealed by 2003 c.818 Â§31]

Â Â Â Â Â  285A.271 Authority of commission. To carry out the duties and purposes of the Oregon Tourism Commission, and in addition to other powers granted to the commission under ORS 285A.255 to 285A.288 or other law, the commission may:

Â Â Â Â Â  (1) Make contracts and execute all instruments necessary or convenient for carrying out the duties of the commission;

Â Â Â Â Â  (2) Acquire, own, hold, transfer, encumber or dispose of property of any kind, or any interest in that property;

Â Â Â Â Â  (3) Enter into agreements or other transactions involving tourism with any federal, state, county or municipal agency or with any person or other entity;

Â Â Â Â Â  (4) Appoint officers, consultants, agents or advisors, and prescribe their duties;

Â Â Â Â Â  (5) Appear before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

Â Â Â Â Â  (6) Procure insurance against any losses incurred in connection with property of the commission in the amounts and from the insurers as the commission determines is necessary or desirable;

Â Â Â Â Â  (7) Accept donations, grants, bequests or devises, conditional or otherwise, of money, property, services or other items of value, including any interest or earnings thereon, that may be received from the federal government or any agency of the federal government, any state or municipal government agency, or any institution or person, public or private, to be held, used or applied for any purpose of the commission, in accordance with the terms of the donation, grant, bequest or devise;

Â Â Â Â Â  (8) Organize, conduct, sponsor, cooperate with or assist the private sector or other state agencies in the conduct of conferences and tours related to Oregon tourism;

Â Â Â Â Â  (9) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the duties and purposes of the commission;

Â Â Â Â Â  (10) Exercise any other powers necessary or desirable for the operation and functioning of the commission that is consistent with the purposes of the commission;

Â Â Â Â Â  (11) Charge for products or services provided and receive revenue from any source to be used for the purposes of the commission;

Â Â Â Â Â  (12) Enter into agreements and cooperate with political subdivisions of this state, state agencies, other states, the federal government, governments of foreign countries or private individuals, corporations or other persons in the publication or distribution of information relating to tourism, recreational activities and tourism facilities, or other information or materials of interest or service to the traveling public or relating to developing or promoting tourism in this state; and

Â Â Â Â Â  (13) Accept or provide travel, lodging, meals, entertainment, meetings and other services from or to public or private entities or persons in order to carry out the duties of the commission. [2003 c.818 Â§20]

Â Â Â Â Â  285A.272 Budget of commission; financial records and statements. (1) The Oregon Tourism Commission shall adopt budgets on a biennial basis using classifications of expenditures and revenue required by ORS 291.206 (1). That portion of the budget that is funded by appropriations from the General Fund or by allocations of lottery funds is subject to review and approval by the Legislative Assembly and to future modification by the Emergency Board or the Legislative Assembly. The remainder of the budget is subject to review and recommendation by the Legislative Assembly.

Â Â Â Â Â  (2) The commission shall adopt or modify a budget only after a public hearing on the budget. At least 15 days prior to a public hearing, the commission shall give notice of the hearing to all persons known to be interested in the proceedings of the commission and to any person who has requested a notice.

Â Â Â Â Â  (3) The commission shall follow generally accepted accounting principles and keep such financial and statistical information as is necessary to completely and accurately disclose the financial condition and financial operations of the commission as may be required by the Secretary of State.

Â Â Â Â Â  (4) The commission shall prepare an annual financial statement of commission revenues and expenses and shall make the statement available for public review. [2003 c.818 Â§22]

Â Â Â Â Â  285A.273 [Formerly 285.145; 2003 c.794 Â§237; repealed by 2003 c.818 Â§Â§31,31a]

Â Â Â Â Â  285A.274 Commission account; disposition of moneys; exemption from expenditure limitations. (1) All moneys collected, received by or appropriated to the Oregon Tourism Commission must be deposited into an account established by the commission in a depository bank insured by the Federal Deposit Insurance Corporation. In a manner consistent with the requirements of ORS chapter 295, the chair of the commission shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the Federal Deposit Insurance CorporationÂs coverage.

Â Â Â Â Â  (2) Subject to the approval of the chair, the commission may invest moneys collected or received by the commission. Investments made by the commission must be limited to investments described in ORS 294.035 (3)(a) to (i).

Â Â Â Â Â  (3) Interest earned on any moneys invested under subsection (2) of this section must be made available to the commission in a manner consistent with the biennial budget of the commission.

Â Â Â Â Â  (4) The commission shall spend state transient lodging tax moneys appropriated to the commission under ORS 320.335 as follows:

Â Â Â Â Â  (a) At least 80 percent must be used to fund state tourism marketing programs.

Â Â Â Â Â  (b) As much as 15 percent must be used to implement a regional cooperative tourism marketing program that:

Â Â Â Â Â  (A) Requires fund allocations to focus on creating new business from out-of-state and international markets;

Â Â Â Â Â  (B) Utilizes a regional allocation formula that distributes revenue to regions, the boundaries of which are established by the commission, in proportion to the amount of transient lodging tax revenues collected in each region;

Â Â Â Â Â  (C) Distributes revenue to recipients that are selected by the commission as organizations able to conduct tourism-related marketing for each region;

Â Â Â Â Â  (D) Requires advertising, publications, CD-ROMs, websites, videos and other tourism promotion materials funded through the regional cooperative tourism marketing program to carry the Oregon Tourism Commission logo and marketing tag line; and

Â Â Â Â Â  (E) Encourages funding recipients to incorporate design elements from commission advertising and promotional campaigns, such as fonts, images and other design elements.

Â Â Â Â Â  (5) All moneys in the account that are not state transient lodging tax revenues are continuously appropriated to the commission for the purposes of carrying out the functions of the commission.

Â Â Â Â Â  (6) All expenditures from the account are exempt from any state expenditure limitation. [2003 c.818 Â§23; 2005 c.443 Â§20]

Â Â Â Â Â  285A.276 [Formerly 285.146; 2001 c.883 Â§7; 2003 c.405 Â§5; 2003 c.794 Â§238; repealed by 2003 c.818 Â§Â§31,31b]

Â Â Â Â Â  285A.277 Audit by Secretary of State. ORS 285A.255 to 285A.288 do not affect the duty and authority of the Secretary of State to audit public accounts. The Secretary of State shall enter into agreements with the Oregon Tourism Commission to set an appropriate audit schedule for the commission. In lieu of conducting an audit, the Secretary of State may elect to accept the report of an independent certified public accountant. [2003 c.818 Â§28]

Â Â Â Â Â  285A.279 Matching grant program; purposes; amount. (1) The Oregon Tourism Commission shall administer a biennial matching grants program when the Legislative Assembly appropriates moneys therefor. The purpose of the matching grants program is to help develop and improve the economies of communities throughout Oregon by means of the improvement, expansion and promotion of the visitor industry.

Â Â Â Â Â  (2) The commission shall establish the maximum grant amount in the applicant guidelines prepared for the matching grants program in each biennium. No more than 50 percent of the total cost of a project may be paid for with moneys from the program. An applicant must show a minimum one-to-one match from private or public sources other than Economic and Community Development Department or commission programs. The applicant must also show a cash match of at least 50 percent of the amount requested under the matching grants program. [Formerly 285.148; 2003 c.818 Â§25]

Â Â Â Â Â  285A.282 Executive director of commission. (1) The Oregon Tourism Commission shall appoint an executive director. The appointment shall be subject to the approval of the Governor. The executive director shall serve at the pleasure of the members of the commission.

Â Â Â Â Â  (2) The commission shall set the compensation of the executive director.

Â Â Â Â Â  (3) The executive director shall direct all administrative functions of the commission. The executive director may appoint all subordinate officers and employees of the commission and may prescribe their duties and set their compensation.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the commission may delegate to the executive director any duty, function or power conferred or imposed on the commission and the executive director may delegate to any subordinate officer or employee of the commission any duty, function or power conferred, imposed on or delegated to the executive director.

Â Â Â Â Â  (5) The commission may not delegate to the executive director the power to:

Â Â Â Â Â  (a) Approve the comprehensive marketing plan described in ORS 285A.264;

Â Â Â Â Â  (b) Approve the biennial budget required under ORS 285A.272; or

Â Â Â Â Â  (c) Appoint and set the compensation of the executive director under ORS 285A.282. [Formerly 285.153; 2003 c.818 Â§26]

Â Â Â Â Â  285A.285 [Formerly 285.160; repealed by 2003 c.818 Â§31]

Â Â Â Â Â  285A.288 Maintenance of tourist information centers. The Oregon Tourism Commission shall establish and maintain official tourist information centers near the principal entrance points into the state, and at other locations it considers appropriate, to be used to provide information to the public about public accommodations, transportation, commercial services for the traveling public, campgrounds, parks, recreational areas and points of interest. The commission may contract for the construction, maintenance and operation of such tourist information centers. [Formerly 285.163; 2003 c.818 Â§27]

TITLE I BANK FUND

Â Â Â Â Â  285A.300 Definitions for ORS 285A.300 to 285A.312. As used in ORS 285A.300 to 285A.312, ÂfundÂ means the Title I Bank Fund. [Formerly 285.680; 1999 c.509 Â§12]

Â Â Â Â Â  285A.303 Findings; purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Local government is experiencing increasing difficulty in obtaining necessary financing for eligible community development projects, such as public works projects, causing project delays and significant increased costs to property owners and municipalities.

Â Â Â Â Â  (b) The improvement, expansion and new construction of eligible community development projects contributes to orderly economic growth by providing the framework necessary to attract industry to this state and to promote increased employment opportunities and other community improvements which are for the benefit of the people of Oregon.

Â Â Â Â Â  (c) It is important, therefore, that state agencies authorized to distribute state or federal funds for such improvements be able to provide programs and allocate moneys that will provide the greatest impetus to community development opportunities in Oregon.

Â Â Â Â Â  (2) Since municipalities in this state often suffer from a lack of available financing for eligible community development projects, it is the purpose of ORS 285A.300 to 285A.312 to provide financial assistance to municipalities in order that they may develop and construct community development projects and may construct, improve and repair facilities necessary for orderly community development. [Formerly 285.683]

Â Â Â Â Â  285A.306 Title I Bank Fund; administration; rules; costs. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Title I Bank Fund. All moneys in the fund are continuously appropriated to provide financing for community development projects.

Â Â Â Â Â  (2) Moneys in the Title I Bank Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investments and other program income shall be credited to the Title I Bank Fund.

Â Â Â Â Â  (3) The Title I Bank Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Repayment of loans made by cities and counties with grants from the Oregon Community Development Block Grant Program, including interest earnings.

Â Â Â Â Â  (4) The Economic and Community Development Department shall be the agency for the State of Oregon for the administration of the fund.

Â Â Â Â Â  (5) The department shall adopt rules and policies for the administration of the fund.

Â Â Â Â Â  (6) The department may charge program administrative costs to the fund to pay for administrative expenses incurred to the department for processing applications and investigating community development projects. [Formerly 285.685; 1999 c.509 Â§13]

Â Â Â Â Â  285A.309 Use of funds. All payments, receipts and interest from outstanding indebtedness shall be retained and accumulated in the Title I Bank Fund and used for the purposes specified in ORS 285A.303. [Formerly 285.687; 1999 c.509 Â§14]

Â Â Â Â Â  285A.312 Application of federal statutes. All federal overlay statutes associated with moneys received from the federal Housing and Urban Development Community Development Block Grant Program for Small Cities shall continue to apply to the use of those moneys in the Title I Bank Fund received from sources described in ORS 285A.306 (3)(b). [Formerly 285.690; 1999 c.509 Â§15; 2005 c.22 Â§203]

FOREIGN TRADE ZONES

Â Â Â Â Â  285A.325 Foreign trade zones; operators of zones. (1) Any port organized under the laws of this state, any municipal corporation in this state or any dock commission of any city of this state may apply to the United States for permission and may establish, operate and maintain foreign trade zones within or without their boundaries.

Â Â Â Â Â  (2) A private for-profit corporation may also establish, operate and maintain a foreign trade zone in this state when the corporation is:

Â Â Â Â Â  (a) Incorporated and organized under the laws of this state for the purpose of establishing, operating and maintaining a foreign trade zone; and

Â Â Â Â Â  (b) Authorized to establish, operate and maintain a foreign trade zone under a special Act of the Legislative Assembly that specifically names and grants such authority to the corporation. [Formerly 307.850]

Â Â Â Â Â  Note: 285A.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.328 Specific corporation authorized to maintain foreign trade zone. Klamath International Trade & Transportation Services (KITTS), an Oregon corporation, is authorized by ORS 285A.325 and 285A.328 to establish, operate and maintain a foreign trade zone in this state. [1997 c.499 Â§2]

Â Â Â Â Â  Note: 285A.328 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ASSISTANCE TO SMALL BUSINESSES

Â Â Â Â Â  285A.340 Legislative findings; declaration of policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Small businesses have been the major contributors to the increase in traded sector jobs in Oregon.

Â Â Â Â Â  (b) Small businesses continue to be a major source of employment opportunities for Oregon and that this state ought to encourage the success and growth of small businesses as a means of providing economic opportunities and jobs for Oregonians.

Â Â Â Â Â  (c) OregonÂs women and minority-owned businesses are underrepresented in the business community.

Â Â Â Â Â  (d) Those small businesses which have at least one employee and which compete in markets for which national or international competition exists have the greatest potential for benefiting the economy of this state.

Â Â Â Â Â  (e) Access to appropriate business assistance services, rather than the cost of obtaining such services, is a factor limiting the expansion of many small businesses in this state.

Â Â Â Â Â  (f) Community-based lending programs are particularly well suited to meeting the needs of small businesses that are unable to obtain from private financial institutions the capital that is necessary for expansion.

Â Â Â Â Â  (g) An effective partnership between state and local economic development programs is essential to promoting the development of small businesses in this state.

Â Â Â Â Â  (2) The Legislative Assembly therefore declares that it is the policy of this state and the purpose of ORS 285A.340 to 285A.349, 285B.074, 285B.159 and 285B.162:

Â Â Â Â Â  (a) To assist the development of small businesses, with special emphasis on increasing the percentage of businesses owned by women and members of minority groups;

Â Â Â Â Â  (b) To encourage competition among publicly supported small business service providers in order to supply the most effective, highest quality services to the greatest number of businesses;

Â Â Â Â Â  (c) To foster cooperation among state agencies, state-supported organizations and private sector entities that provide services to small businesses in order to best meet the needs of small business clients;

Â Â Â Â Â  (d) To encourage and support the formation of private sector organizations, including trade associations, organizations formed to meet the needs of traded sector industries and similar groups, to serve the needs of the small businesses in this state and, to the maximum extent feasible, to coordinate the small business programs of this state and of such private sector organizations; and

Â Â Â Â Â  (e) To provide support for organizations that encourage and assist the development and expansion of small businesses in Oregon. [Formerly 285.121; 1999 c.509 Â§16; 2003 c.773 Â§5]

Â Â Â Â Â  Note: 285A.340 to 285A.349 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.343 [Formerly 285.123; repealed by 2003 c.773 Â§56]

Â Â Â Â Â  285A.346 Purchases of assistance services to small businesses; grants; requirements for providers of services; waiver of federal requirements. (1)(a) The Economic and Community Development Department may purchase business assistance services from public or private organizations for delivery to small businesses in this state or may provide grants to public or private organizations to support, aid, stimulate or otherwise affect the delivery of business assistance services to small businesses in this state.

Â Â Â Â Â  (b) For the purposes of ORS 285A.340 to 285A.349, Âbusiness assistance servicesÂ includes:

Â Â Â Â Â  (A) Basic business training, including elements of accounting, personnel management, marketing and tax compliance.

Â Â Â Â Â  (B) Counseling on business needs and problems.

Â Â Â Â Â  (C) Assistance in securing state and federal procurement contracts.

Â Â Â Â Â  (D) Assistance in securing Oregon suppliers for goods and services.

Â Â Â Â Â  (2) An organization or association that receives state moneys for the purpose of providing business assistance services to small businesses shall comply, to the greatest extent feasible, with the state policies established under ORS 285A.340 to 285A.349.

Â Â Â Â Â  (3) To the extent that federal laws or regulations impose requirements that limit the payment of fees by recipients of business assistance services to small businesses, the Economic and Community Development Department and the providers of those services shall apply for waivers of such federal requirements. [Formerly 285.125; 1999 c.509 Â§25; 2003 c.773 Â§6]

Â Â Â Â Â  Note: See note under 285A.340.

Â Â Â Â Â  285A.349 Evaluation of effectiveness of assistance. The Economic and Community Development Department shall evaluate the efficiency and effectiveness of the delivery of business assistance services to small businesses under ORS 285A.340 to 285A.349. [Formerly 285.127; 2003 c.773 Â§7]

Â Â Â Â Â  Note: See note under 285A.340.

Â Â Â Â Â  285A.360 [Formerly 285.175; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.363 [Formerly 285.176; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.366 [Formerly 285.178; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.369 [Formerly 285.179; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.380 [Formerly 285.250; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.383 [Formerly 285.253; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.386 [Formerly 285.255; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.389 [Formerly 285.257; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.392 [Formerly 285.260; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.415 [Formerly 285.170; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.418 [Formerly 285.173; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.440 [Formerly 285.190; renumbered 660.303 in 2001]

Â Â Â Â Â  285A.443 [Formerly 285.180; 1999 c.39 Â§6; 2001 c.684 Â§4; renumbered 660.300 in 2001]

Â Â Â Â Â  285A.446 [Formerly 285.183; 1999 c.39 Â§7; 2001 c.684 Â§13; renumbered 660.339 in 2001]

Â Â Â Â Â  285A.449 [Formerly 285.185; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  285A.452 [1997 c.652 Â§1; renumbered 660.306 in 2001]

Â Â Â Â Â  285A.455 [1997 c.652 Â§2; 2001 c.684 Â§15; renumbered 660.312 in 2001]

Â Â Â Â Â  285A.458 [1997 c.652 Â§3; 2001 c.684 Â§16; 2001 c.900 Â§52; renumbered 660.315 in 2001]

Â Â Â Â Â  285A.461 [1997 c.652 Â§5; repealed by 2001 c.524 Â§4]

Â Â Â Â Â  285A.480 [Formerly 285.670; repealed by 1999 c.509 Â§61]

RURAL REVITALIZATION AND LEADERSHIP DEVELOPMENT PROGRAM

Â Â Â Â Â  285A.483 Legislative findings; declaration of policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The rural communities of Oregon need assistance in assessing their economic opportunities, planning for long-term economic development and participating effectively in state economic development programs;

Â Â Â Â Â  (b) Strong community leaders are essential to the ability of a rural community to identify economic opportunities and problems, build a consensus on community development issues and coordinate the development and implementation of plans to address those issues;

Â Â Â Â Â  (c) Rural areas of Oregon, more than the urban areas of this state, suffer from significantly higher levels of unemployment, lower average wages and high levels of worker displacement due to advances in technology and natural resource supply shortages;

Â Â Â Â Â  (d) These distressed rural communities in particular need strong, visionary leadership to guide them through the economic changes of the next decade, which may be a period of growing global competition, severe natural resource shortages and declining employment in rural areas;

Â Â Â Â Â  (e) Rural areas have limited resources with which to acquire the technical assistance and leadership necessary to adequately respond to economic change; and

Â Â Â Â Â  (f) Federal and state investment in community and leadership development in rural areas is insufficient.

Â Â Â Â Â  (2) The Legislative Assembly therefore declares that it is the policy of the State of Oregon to promote economic stability and development in rural areas of this state.

Â Â Â Â Â  (3) The Legislative Assembly further declares that the rural revitalization and leadership development program established by ORS 285A.483 to 285A.495 is intended to promote such state policy by providing rural communities with technical assistance for the assessment of their economic opportunities and the development of strategic plans for immediate and long-term economic development and by improving the leadership skills of individuals likely to become leaders in rural communities. [Formerly 285.672; 1999 c.509 Â§17]

Â Â Â Â Â  285A.486 Technical assistance; leadership training. (1) Rural communities participating in the rural revitalization program established by ORS 285A.483 to 285A.495 shall be provided with technical assistance to:

Â Â Â Â Â  (a) Assess their economic strengths, weaknesses, opportunities and threats;

Â Â Â Â Â  (b) Develop short term and long term strategic plans based on the assessment;

Â Â Â Â Â  (c) Assist the communities in developing organizational structures and other activities needed to implement and sustain their strategic plans; and

Â Â Â Â Â  (d) Resolve problems that may arise in communities as they work to implement their strategic development plans.

Â Â Â Â Â  (2) The program of leadership training carried on under ORS 285A.483 to 285A.495 shall develop the skills of individuals enrolled in the program by:

Â Â Â Â Â  (a) Exposing program participants to a broad range of regional, national and international issues affecting rural areas.

Â Â Â Â Â  (b) Teaching participants about effective management techniques, group problem solving methods and consensus building processes.

Â Â Â Â Â  (c) Providing participants with training to improve their technical and analytical skills.

Â Â Â Â Â  (d) Educating participants about the functions of local, state and national governments and the state legislative process.

Â Â Â Â Â  (e) Teaching participants about the elements of effective leadership.

Â Â Â Â Â  (f) Providing participants with opportunities to apply leadership skills to community development work.

Â Â Â Â Â  (3) The Economic and Community Development Department shall ensure that the community development and leadership training efforts carried out under the rural revitalization program are coordinated with existing state and local community development and leadership training programs in a manner that contributes to the quality and effectiveness of the programs established by ORS 285A.483 to 285A.495, maximizes the use of available resources and expands development and training opportunities for communities and rural residents. The department shall coordinate programs under ORS 285A.483 to 285A.495 with other programs including, but not limited to, federal programs, the regional investment program established under ORS 285B.230 to 285B.269, the special public works program established under ORS 285B.410 to 285B.482, state workforce and job training programs, programs offered by the Oregon State University Extension Service and leadership training programs offered by local chambers of commerce. [Formerly 285.674; 1999 c.509 Â§58; 2005 c.835 Â§28]

Â Â Â Â Â  285A.489 Contracts to carry out program. The Economic and Community Development Department, in cooperation with private businesses, state universities and other interested parties, may contract with organizations to carry out the purposes of ORS 285A.483 to 285A.495. [Formerly 285.676; 1999 c.509 Â§18]

Â Â Â Â Â  285A.492 [Formerly 285.677; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.495 Short title. ORS 285A.483 to 285A.489 shall be known as and may be referred to as the Rural Revitalization and Leadership Development Act. [Formerly 285.678]

ECONOMIC DISLOCATIONS

Â Â Â Â Â  285A.510 Definitions for ORS 285A.510 to 285A.522. As used in ORS 285A.510 to 285A.522:

Â Â Â Â Â  (1) ÂCommunityÂ means an area or locality in which the inhabitants have common economic or employment interests and which is undergoing an economic emergency. The term is not limited to a city, county or other political subdivision and need not, but may, be limited by political lines and boundaries. A large populous area under one or more governing bodies may be composed of several communities.

Â Â Â Â Â  (2) ÂEmployer,Â Âmass layoffÂ and Âplant closingÂ have the meanings given those terms on October 3, 1989, in the Worker Adjustment and Retraining Notification Act (P.L. 100-379). [Formerly 285.450]

Â Â Â Â Â  285A.513 Policy. The Legislative Assembly declares that it is the policy of the State of Oregon to assist employers, workers and communities in this state in coping with the effects of plant closings, mass layoffs and other economic dislocations. [Formerly 285.453]

Â Â Â Â Â  285A.516 Agency to receive notice of plant closing or layoff. The Department of Community Colleges and Workforce Development is the state agency that shall be notified when an employer is required to provide written notice of a plant closing or mass layoff under section 3 of the Worker Adjustment and Retraining Notification Act (P.L. 100-379). [Formerly 285.457; 2001 c.684 Â§18]

Â Â Â Â Â  285A.519 Notice to employers of agency that receives closing or layoff notice; assistance programs. (1) The Department of Community Colleges and Workforce Development shall notify employers subject to the Worker Adjustment and Retraining Notification Act (P.L. 100-379) that the Department of Community Colleges and Workforce Development is the state agency that must be notified when they are required to provide notice of a plant closing or mass layoff under the Worker Adjustment and Retraining Notification Act (P.L. 100-379).

Â Â Â Â Â  (2) When notifying employers as provided in subsection (1) of this section, the department shall provide employers with a statement of the programs, projects, expenditures and other forms of assistance the department and other state agencies can provide to communities, employers and workers affected by a plant closing or mass layoff. [Formerly 285.460; 2001 c.684 Â§19]

Â Â Â Â Â  285A.522 Annual report of plant closings and layoffs; contents. (1) The Department of Community Colleges and Workforce Development shall prepare an annual report concerning plant closings and mass layoffs in this state. The report shall describe in detail each plant closing or mass layoff during the period covered by the report and the assistance and services provided to the affected employers, workers and communities. The report shall also contain the most recent information available relating to the current status of the employer, workers and community affected by each plant closing or mass layoff.

Â Â Â Â Â  (2) The report prepared under this section shall be presented to the Governor, the President of the Senate, the Speaker of the House of Representatives and the joint Legislative Committee on Trade and Economic Development. [Formerly 285.463]

Â Â Â Â Â  285A.535 [Formerly 285.263; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.538 [Formerly 285.265; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.541 [Formerly 285.267; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.544 [Formerly 285.270; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.547 [Formerly 285.273; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.550 [Formerly 285.275; repealed by 1999 c.509 Â§61]

PORTS

(Generally)

Â Â Â Â Â  285A.600 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The ports of this state are directly and actively involved in creating and carrying out at the local level the economic development objectives and programs of the State of Oregon.

Â Â Â Â Â  (b) Ports in this state provide effective local assistance to state economic and transportation development efforts.

Â Â Â Â Â  (c) Ports in Oregon develop and market facilities and services to support important existing industries in this state, such as agriculture, aviation, maritime commerce, international trade, tourism, recreation, fishing, wood products and transportation.

Â Â Â Â Â  (d) Port facilities, including roads, railroads, airports, harbors and navigation channels, are an integral element of the transportation infrastructure of this state.

Â Â Â Â Â  (e) The ports in this state have few technical or institutional resources to deal with multiple state and federal programs.

Â Â Â Â Â  (f) Ports in this state need coordinating and planning assistance from the State of Oregon in order to be competitive in national and international markets and to continue to contribute to economic development efforts in this state.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state to include OregonÂs ports in planning and implementing economic development and transportation programs. To that end, the Oregon Economic and Community Development Commission and the Economic and Community Development Department may work to:

Â Â Â Â Â  (a) Coordinate with the Department of Transportation and other state agencies, commissions and advisory committees engaged in activities affecting ports to facilitate port planning and development;

Â Â Â Â Â  (b) Promote local cooperation in statewide planning and development of the ports;

Â Â Â Â Â  (c) Promote long-term economic self-sufficiency of the ports;

Â Â Â Â Â  (d) Encourage cost-effective investments with prudent financial consideration of port development projects; and

Â Â Â Â Â  (e) Facilitate ports in their efforts to expand and respond to greater domestic and international market opportunities.

Â Â Â Â Â  (3) The Legislative Assembly also declares that:

Â Â Â Â Â  (a) The State of Oregon recognizes, supports and promotes a federal role in the continuation of the maintenance and development of federally authorized waterway projects.

Â Â Â Â Â  (b) Because the federal role is changing, the responsibilities of this state may increase in terms of direct involvement in waterway transportation.

Â Â Â Â Â  (c) It is the policy of the State of Oregon to support the continued maintenance and development of the following waterways as key elements of the statewide transportation system:

Â Â Â Â Â  (A) The navigation channels of the Columbia River, Coos Bay and Yaquina Bay and any other commercial waterway segments that provide a link for movement of products to and from world and regional markets.

Â Â Â Â Â  (B) Waterway segments that serve as transportation corridors for large volumes of bulk and agricultural commodities and that provide shippers a cost-effective means to transport products.

Â Â Â Â Â  (C) The coastal channels and harbors that support commercial and water-dependent activities. [Formerly 285.800]

Â Â Â Â Â  285A.603 Definitions for ORS 285A.603 to 285A.633. As used in ORS 285A.603 to 285A.633, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPortÂ means the Port of Portland and any port formed pursuant to ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (2) ÂPorts DivisionÂ or ÂdivisionÂ means the Ports Division of the Economic and Community Development Department. [Formerly 285.805; 2003 c.802 Â§153]

Â Â Â Â Â  285A.606 Ports Division; powers and duties. The Ports Division is established as a division within the Economic and Community Development Department. The division shall have the powers and perform the duties and functions set forth in ORS 285A.603 to 285A.633 and such other duties as may be prescribed for the division by the Director of the Economic and Community Development Department. The actions of the division shall be subject to the approval of the Director of the Economic and Community Development Department. [Formerly 285.806]

Â Â Â Â Â  285A.609 Oregon Ports Representation Group; membership; rules. (1) There is established within the Economic and Community Development Department the Oregon Ports Representation Group consisting of the general manager and one commissioner, or their designees, from each Oregon port.

Â Â Â Â Â  (2) The group shall meet at least once each year. A majority of the group constitutes a quorum for the purpose of conducting official business.

Â Â Â Â Â  (3) The department shall adopt such procedural rules as may be necessary for the group to perform its duties. [Formerly 285.808; 2003 c.773 Â§8]

Â Â Â Â Â  285A.612 Duties and functions of representation group. (1) The Oregon Ports Representation Group shall:

Â Â Â Â Â  (a) Serve as a body to advise the Economic and Community Development Department, the Oregon Economic and Community Development Commission, the Governor and the Legislative Assembly on matters relating to the development and implementation of state policies and programs related to ports, and to assist in the coordination of such activities.

Â Â Â Â Â  (b) Advise the department, the commission, the Governor and the Legislative Assembly on all matters concerning ports that pertain to the powers, duties and functions of the department.

Â Â Â Â Â  (2) The group, through the department, shall be responsible for evaluating and developing recommendations for a statewide policy agenda to help guide this stateÂs efforts to facilitate port development. The agenda, in the form of analyses, conclusions and recommendations, shall serve to help direct this stateÂs investments in ports, as well as to direct the formation of state and federal policies that affect ports. Such policies shall include, but not be limited to, policies relating to dredging by the United States Army Corps of Engineers, developing multimodal transportation facilities for the movement of goods through ports, converting facilities to productive economic use, resolving natural resource and habitat issues that affect ports and promoting local economic development efforts in port districts.

Â Â Â Â Â  (3) The department shall provide the group with staff and other assistance as necessary for the group to perform its duties. [Formerly 285.809; 2003 c.773 Â§9]

Â Â Â Â Â  285A.615 Ports Division to provide managerial assistance and technical services; cooperation with other agencies. (1) The Ports Division of the Economic and Community Development Department shall provide managerial assistance and technical referral services to ports.

Â Â Â Â Â  (2) The division shall:

Â Â Â Â Â  (a) Disseminate such research and technical information as is available to the department; and

Â Â Â Â Â  (b) Provide managerial assistance to ports and the safety committees created under ORS 468B.415 requesting such assistance.

Â Â Â Â Â  (3) The division shall work cooperatively with existing organizations and agencies that provide research and technical services, including, but not limited to:

Â Â Â Â Â  (a) The Department of State Lands;

Â Â Â Â Â  (b) The State Marine Board; and

Â Â Â Â Â  (c) The Sea Grant College and marine extension services at Oregon State University. [Formerly 285.810]

Â Â Â Â Â  285A.618 Biennial report of Oregon Ports Representation Group. The Oregon Ports Representation Group shall submit a report to the Oregon Economic and Community Development Commission for inclusion in its biennial report to the Legislative Assembly. The report required by this section shall include the findings of the group relating to the effectiveness of current state efforts to promote port development and maritime commerce. The report shall also contain an analysis of conditions that impede increased port development and maritime commerce in Oregon or that hinder the competitiveness of the ports in Oregon. The report shall include recommendations for the removal of such conditions. [Formerly 285.811; 2003 c.773 Â§10]

Â Â Â Â Â  285A.621 [Formerly 285.813; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.624 Ports Division employees. Subject to the approval of the Director of the Economic and Community Development Department and any applicable provisions of the State Personnel Relations Law, the chief administrative officer of the Ports Division may appoint such subordinate officers and employees as are necessary for the accomplishment of the duties, functions and powers assigned to the Ports Division and prescribe their duties and fix their compensation. [Formerly 285.814]

Â Â Â Â Â  285A.627 Commission and division functions; approval required for creation of new ports; coordinating, planning and research on international trade. (1) The Oregon Economic and Community Development Commission, through the Ports Division, shall be the statewide coordinating, planning and research agency for all ports and port authorities in this state to ensure the most orderly, efficient and economical development of the state port system.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, after July 1, 1969, no port or port authority may be formed without the prior approval of the commission.

Â Â Â Â Â  (3) The commission, through the division, shall be the statewide coordinating, planning and research agency for port activities involving international trade and international trade development and industrial, commercial and recreational development. [Formerly 285.815]

(Regions)

Â Â Â Â Â  285A.630 Port regions. The following port regions are established:

Â Â Â Â Â  (1) Coastal Region. Tillamook, Lincoln, Lane, Douglas, Coos and Curry Counties.

Â Â Â Â Â  (2) Lower Columbia Region. Clatsop, Columbia, Clackamas, Washington and Multnomah Counties.

Â Â Â Â Â  (3) Mid-Columbia Region. Hood River, Wasco, Sherman, Gilliam, Morrow and Umatilla Counties.

Â Â Â Â Â  (4) Interior Region. Those counties not included within the Coastal Region, the Lower Columbia Region or the Mid-Columbia Region. [Formerly 285.817]

Â Â Â Â Â  285A.633 Regional meetings required; report to commission. (1) At least four times each year, and at such other times and places as the Oregon Economic and Community Development Commission may direct, representatives of each port and port authority within a region established by ORS 285A.630 shall meet to discuss and solve problems of common interest within the region. Except for meetings directed by the commission, regional meetings shall be held at such times and places as are designated by a majority of the representatives. The representatives shall choose from among their number a chairperson and other officers for such terms and with such duties and powers as the representatives determine necessary for the performance of their duties.

Â Â Â Â Â  (2) The chairperson of each regional meeting shall cause a summary of the proceedings to be delivered to the Economic and Community Development Department. [Formerly 285.820]

Â Â Â Â Â  285A.636 [Formerly 285.825; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.639 [Formerly 285.827; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.642 [Formerly 285.830; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.645 [Formerly 285.833; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.648 [Formerly 285.837; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.651 [Formerly 285.843; repealed by 1999 c.509 Â§61]

(Planning and Marketing)

Â Â Â Â Â  285A.654 Port Planning and Marketing Fund; uses; sources; investment. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Port Planning and Marketing Fund. All moneys in the Port Planning and Marketing Fund are appropriated continuously to the Ports Division and shall be used by the division for:

Â Â Â Â Â  (a) Administrative expenses of the division in processing grant applications and investigating proposed planning or marketing projects related to ports.

Â Â Â Â Â  (b) Payment of grants under ORS 285A.654 to 285A.660 to ports formed under ORS 777.010 and 777.050.

Â Â Â Â Â  (c) Direct purchase by the division of goods or services to assist ports in implementing planning or marketing projects approved for grant financing under ORS 285A.654 to 285A.660.

Â Â Â Â Â  (2) The Port Planning and Marketing Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Moneys obtained from gifts or grants received under ORS 285A.200.

Â Â Â Â Â  (c) Moneys obtained from interest earned on the investment of such moneys.

Â Â Â Â Â  (3) Moneys in the Port Planning and Marketing Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investments shall be credited to the Port Planning and Marketing Fund. [Formerly 285.850; 2001 c.883 Â§7a; 2003 c.802 Â§154]

Â Â Â Â Â  285A.657 Grant purposes; application; standards; prohibited funding. (1) The Ports Division may make grants, as funds are available, to any port formed under ORS chapter 777 or 778 for:

Â Â Â Â Â  (a) A planning project conducted under ORS 285A.627 or any other planning project necessary for improving the portÂs capability to carry out its authorized functions and activities relating to trade and commerce; or

Â Â Â Â Â  (b) A marketing project necessary for improving the portÂs capability to carry out its authorized functions and activities relating to trade and commerce.

Â Â Â Â Â  (2) Any port may file with the Ports Division an application for a grant from the Port Planning and Marketing Fund to finance a specific planning project or marketing project.

Â Â Â Â Â  (3) An application under this section shall be filed in such a manner and contain or be accompanied by such information as the Ports Division may prescribe.

Â Â Â Â Â  (4) Upon receipt of an application, the Ports Division shall determine whether the planning project or marketing project is eligible for funding under ORS 285A.654 to 285A.660. If the Ports Division determines that the project is not eligible, it shall within 60 days:

Â Â Â Â Â  (a) Reject the application; or

Â Â Â Â Â  (b) Require the applicant to submit additional information as may be necessary.

Â Â Â Â Â  (5) The Ports Division may approve a grant for a planning project or a marketing project described in an application filed under this section if, after investigation, the Ports Division finds that:

Â Â Â Â Â  (a) The project meets the standards and criteria established by the Ports Division for grant financing from the Port Planning and Marketing Fund; and

Â Â Â Â Â  (b) Moneys in the Port Planning and Marketing Fund are or will be available for the project.

Â Â Â Â Â  (6) Grants to ports under ORS 285A.654 to 285A.660 shall not exceed $25,000 and shall not exceed 75 percent of the total cost of the project.

Â Â Â Â Â  (7) The Ports Division shall not fund any program that subsidizes regular port operating expenses.

Â Â Â Â Â  (8) In lieu of all or part of the grant financing approved under ORS 285A.654 to 285A.660 for a planning or marketing project, the Ports Division may purchase goods or services to assist a port in implementing a project. [Formerly 285.857; 2001 c.883 Â§7b; 2003 c.802 Â§155]

Â Â Â Â Â  285A.660 Funding priorities. (1) The Economic and Community Development Department shall develop marketing grant funding priorities considering such factors as community need and whether the project will lead to economic diversification, development of a new or emerging industry and redevelopment of existing public facilities. The department shall give priority to regional or cooperative projects, and projects that leverage other marketing efforts by the state or other local government units.

Â Â Â Â Â  (2) The department shall review all proposals to avoid duplication of marketing efforts among ports, and to maintain consistency with the applicable county or city comprehensive plans. [Formerly 285.860]

Â Â Â Â Â  285A.663 [Formerly 285.863; repealed by 1999 c.509 Â§61]

(Oregon Port Revolving Fund)

Â Â Â Â Â  285A.666 Definitions for ORS 285A.666 to 285A.732. As used in ORS 285A.666 to 285A.732, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDivisionÂ means the Ports Division of the Economic and Community Development Department.

Â Â Â Â Â  (2) ÂFlexible manufacturing space projectÂ means a project for the acquisition, construction, improvement or rehabilitation, in whole or in part, of any building suitable for the conduct of manufacturing processes and, by design, able to be readily modified when necessary to accommodate the operations of the tenants of the building. The term includes any preproject planning activities for a flexible manufacturing space project.

Â Â Â Â Â  (3) ÂFundÂ means the Oregon Port Revolving Fund.

Â Â Â Â Â  (4) ÂPort districtÂ means any port formed pursuant to ORS 777.005 to 777.725 and 777.915 to 777.953 or ORS chapter 778.

Â Â Â Â Â  (5) ÂProjectÂ means a project authorized under ORS 777.105 to 777.258, including engineering, acquisition, improvement, rehabilitation, construction, operation, maintenance or preproject planning necessary to carry out the project. [Formerly 285.870; 2001 c.883 Â§8; 2003 c.773 Â§11; 2003 c.802 Â§156]

Â Â Â Â Â  285A.669 Application for project money. Any Oregon port district may file with the Oregon Economic and Community Development Commission an application to borrow money from the Oregon Port Revolving Fund for a project as provided in ORS 285A.666 to 285A.732. The application shall be filed in such a manner and contain or be accompanied by such information as the commission may prescribe. [Formerly 285.873; 2001 c.883 Â§9]

Â Â Â Â Â  285A.672 Commission review of application; fee. (1) Upon receipt of an application filed as provided in ORS 285A.669, the Oregon Economic and Community Development Commission shall determine whether the plans and specifications for the proposed project set forth in or accompanying the application are satisfactory. If the commission determines that the plans and specifications are not satisfactory, the commission may within 60 days:

Â Â Â Â Â  (a) Reject the application.

Â Â Â Â Â  (b) Require the applicant to submit additional information of the plans and specifications as may be necessary.

Â Â Â Â Â  (2) The commission shall charge and collect from the applicant, at the time the application is filed, a fee of not to exceed $100. Moneys referred to in this subsection shall be paid into the Oregon Port Revolving Fund. [Formerly 285.875; 2001 c.883 Â§10]

Â Â Â Â Â  285A.675 Private contract for project not prohibited. Nothing in ORS 285A.666 to 285A.732 is intended to prevent an applicant from employing a private engineering firm and construction firm to perform the engineering and construction work on a proposed project. [Formerly 285.880; 2001 c.883 Â§11]

Â Â Â Â Â  285A.678 Qualifications for approval of project funding. The Oregon Economic and Community Development Commission may approve a project proposed in an application filed as provided in ORS 285A.669, if, after investigation, the commission finds that:

Â Â Â Â Â  (1) The proposed project is feasible and a reasonable risk from practical and economic standpoints, and the loan has reasonable prospect of repayment.

Â Â Â Â Â  (2) Moneys in the Oregon Port Revolving Fund are or will be available for the proposed project.

Â Â Â Â Â  (3) There is a need for the proposed project, and the applicantÂs financial resources are adequate to provide the working capital needed to ensure success of the project.

Â Â Â Â Â  (4) The applicant has received all necessary permits required by federal, state or local agencies.

Â Â Â Â Â  (5) The applicant will not owe more than $3 million to the Oregon Port Revolving Fund if the loan is approved.

Â Â Â Â Â  (6) The standards under ORS 285A.055 have been met. [Formerly 285.883; 2001 c.883 Â§12; 2003 c.773 Â§12]

Â Â Â Â Â  285A.681 Loan from fund; repayment plan; project inspection; enforcement of contract. If the Oregon Economic and Community Development Commission approves the project, the commission, on behalf of the state, and the applicant may enter into a loan contract that is secured by good and sufficient collateral. The loan contract shall set forth, among other matters:

Â Â Â Â Â  (1) A plan for repayment by the applicant to the Oregon Port Revolving Fund of moneys borrowed from the fund for the project and interest on the moneys at a rate of interest of not less than one percent less than the prevailing interest rate on United States Treasury bills of comparable term, as determined by the commission. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the port district of moneys used for the project and interest thereon no later than one year after the date of the loan contract or at any other time as the commission may provide. However, upon approval by the commission, a repayment plan for a flexible manufacturing space project may provide that no interest shall accrue until the building is at least 25 percent occupied or until three years after the date of the loan contract, whichever is earlier.

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances if approved by the commission.

Â Â Â Â Â  (c) Shall provide for evidence of debt assurance of, and security for, repayment by the applicant as are considered necessary by the commission.

Â Â Â Â Â  (d) Shall specify a loan term that may not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less. The payment schedule shall include repayment of interest that accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of the accrued interest.

Â Â Â Â Â  (e) Shall provide for partial or complete repayment, in excess of scheduled payments, of any outstanding principal loan amount without penalty. If any prepayment is made, that amount may not be included in any computation for the purposes of ORS 285A.678 (5).

Â Â Â Â Â  (2) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

Â Â Â Â Â  (3) That the liability of the state under the contract is contingent upon the availability of moneys in the Oregon Port Revolving Fund for use in the project.

Â Â Â Â Â  (4) Any other provision the commission considers necessary to ensure expenditure of the funds for the purposes set forth in the approved application. [Formerly 285.885; 2001 c.883 Â§13; 2003 c.773 Â§13; 2005 c.835 Â§20]

Â Â Â Â Â  285A.684 Project moneys from port revolving fund. If the Oregon Economic and Community Development Commission approves a loan for a project, the commission shall pay moneys for the project from the Oregon Port Revolving Fund, in accordance with the terms of the loan contract as prescribed by the commission. [Formerly 285.887; 2001 c.883 Â§14]

Â Â Â Â Â  285A.687 Filing of lien against port; notice of satisfaction. (1) If the Oregon Economic and Community Development Commission accepts a lien against any port districtÂs real or personal property as collateral required by ORS 285A.681, the commission shall file notice of the loan with the recording officer of each county in which is situated any real or personal property of the port district. The notice shall contain a description of the encumbered property, the amount of the loan, and a statement that loan payments are liens against such property.

Â Â Â Â Â  (2) Upon payment of all amounts loaned to a port district pursuant to ORS 285A.666 to 285A.732, the commission shall file with each recording officer referred to in subsection (1) of this section, a satisfaction notice that indicates repayment of the loan. [Formerly 285.890]

Â Â Â Â Â  285A.690 Powers to enforce loan agreement. (1) The Oregon Economic and Community Development Commission may institute proceedings to foreclose any lien for delinquent loan payments.

Â Â Â Â Â  (2) If a port district fails to comply with a contract entered into pursuant to ORS 285A.681, the commission may seek appropriate legal remedies to secure the loan, and may contract with any port project developer for continuation of the project and for repayment of moneys from the Oregon Port Revolving Fund used therefor and interest thereon.

Â Â Â Â Â  (3) The commission may also provide by contract or otherwise for a project until the project is assumed by the new port project developer. [Formerly 285.893; 2001 c.883 Â§15]

Â Â Â Â Â  285A.693 Sources of loan repayment moneys. A port district that enters into a contract with the Oregon Economic and Community Development Commission for a project and repayment as provided in ORS 285A.681 may obtain moneys for repayment to the Oregon Port Revolving Fund under the contract in the same manner as other moneys are obtained for purposes of the port district or other moneys available to the developer. [Formerly 285.895; 2001 c.883 Â§16]

Â Â Â Â Â  285A.696 Duties of director. The Oregon Economic and Community Development Commission may appoint the Director of the Economic and Community Development Department as their representative and agent in all matters pertaining to ORS 285A.666 to 285A.732. The director shall assure that all provisions of ORS 285A.666 to 285A.732 are complied with and that appropriately trained personnel are employed pursuant to ORS 285A.070 to properly administer the fiscal and other portions of ORS 285A.666 to 285A.732. [Formerly 285.905]

Â Â Â Â Â  285A.699 Reimbursement to port revolving fund upon refinancing of project. Except as provided in ORS 285A.702, if any project is refinanced or financial assistance is obtained from other sources after the execution of the loan from the state, all such funds shall be used to repay the state first if such refinancing or financial assistance applies only to the project authorized and does not include any subsequent addition, expansion, improvement or further development. [Formerly 285.907; 2001 c.883 Â§17]

Â Â Â Â Â  285A.702 Joint financing. (1) The Oregon Economic and Community Development Commission may authorize funds from the Oregon Port Revolving Fund to be used in appropriate joint governmental participation projects or as match money with any port, state or federally funded project authorized within a port district, subject to the stipulations of ORS 285A.666 to 285A.732.

Â Â Â Â Â  (2) Any application for a loan under this section shall be in such form as the commission prescribes and shall furnish such proof of federal, state or local approval as appropriate for funding of the project. [Formerly 285.910; 2001 c.883 Â§18; 2003 c.773 Â§14]

Â Â Â Â Â  285A.705 Loan contract under joint financing programs. If the Oregon Economic and Community Development Commission approves an application for the loan of moneys authorized by ORS 285A.702, the commission shall enter into a loan contract, secured by good and sufficient collateral, with the port district that provides, among other matters:

Â Â Â Â Â  (1) That a notice of any lien against the property be filed with the recording officer of each county as provided for in ORS 285A.687 (1) and (2).

Â Â Â Â Â  (2) That the loan bear interest at the same rate of interest as provided in ORS 285A.681 (1).

Â Â Â Â Â  (3) That the loan term may not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less. The same schedule shall include repayment of interest that accrues during any period of delay in repayment authorized by ORS 285A.666 to 285A.732. The repayment schedule may require payments of varying amounts for collection of accrued interest. However, the commission may make provisions for extensions of time in making repayment if the delinquencies are caused by acts of God or other conditions beyond the control of the port district and the security will not be impaired thereby.

Â Â Â Â Â  (4) Any other provision the commission considers necessary to ensure expenditure of the moneys loaned for the purposes provided in ORS 285A.702, including all provisions of ORS 285A.678.

Â Â Â Â Â  (5) That the commission may cause to be instituted appropriate proceedings to foreclose liens as provided for in ORS 285A.690 (1) and (2) for delinquent loan payments and shall pay the proceeds of any foreclosure, less the commissionÂs expenses incurred in foreclosing, into the Oregon Port Revolving Fund. [Formerly 285.913; 2005 c.835 Â§21]

Â Â Â Â Â  285A.708 Oregon Port Revolving Fund; creation; purposes; sources; debt limit. (1) There is created within the State Treasury a revolving fund known as the Oregon Port Revolving Fund, separate and distinct from the General Fund. Moneys in this fund are continuously appropriated to the Oregon Economic and Community Development Commission for the following purposes:

Â Â Â Â Â  (a) Administrative expenses of the commission in processing applications and investigating proposed projects.

Â Â Â Â Â  (b) Payment of loans to port districts pursuant to ORS 285A.666 to 285A.732.

Â Â Â Â Â  (c) Administrative expenses of the Ports Division relating to ports. In any one year, administrative expenses charged under this paragraph may not be greater than the total revenues received in that year from fees provided for in subsection (2)(a) of this section, plus three percent of the total asset value of the fund.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Application fees required by ORS 285A.672 (2).

Â Â Â Â Â  (b) Repayment of moneys loaned to port districts or others from the Oregon Port Revolving Fund, including interest on such moneys.

Â Â Â Â Â  (c) Payment of such moneys as may be appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (d) Moneys obtained from any interest accrued from such funds.

Â Â Â Â Â  (3) Outstanding debt on the fund shall not exceed 95 percent of all deposits, accounts payable, and other assets of the fund.

Â Â Â Â Â  (4) No money shall be expended from the Oregon Port Revolving Fund for any economic development study costing more than $25,000 unless a work plan and budget for such study has been provided to the joint Legislative Committee on Trade and Economic Development. [Formerly 285.915; 2001 c.883 Â§19]

Â Â Â Â Â  285A.709 Transfers to Port Planning and Marketing Fund. (1) Notwithstanding ORS 285A.708 (1) and 285A.711, available moneys in the Oregon Port Revolving Fund that were accrued as net earned income of the fund may be transferred to the Port Planning and Marketing Fund created under ORS 285A.654.

Â Â Â Â Â  (2) Notwithstanding ORS 285A.654 (1)(b), moneys transferred to the Port Planning and Marketing Fund under this section may be used for payments of grants under ORS 285A.654 to 285A.660 to ports formed under ORS 285A.603 to 285A.732 or ORS chapter 777 or 778.

Â Â Â Â Â  (3) In addition to and notwithstanding any other law, an amount not to exceed four percent of the assets of the Oregon Port Revolving Fund as calculated on July 1 of each year shall be transferred to the Port Planning and Marketing Fund under this section. [1987 c.607 Â§19; 1991 c.539 Â§2; repealed by 1987 c.607 Â§20, as amended by 1991 c.539 Â§3, 1995 c.436 Â§4 and 1999 c.58 Â§1; amendments by 2003 c.773 Â§55 and 2003 c.802 Â§157 treated as reenactments]

Â Â Â Â Â  Note: 285A.709 was added to and made a part of 285A.666 to 285A.732 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.711 Use of fund proceeds. All payments, receipts and interest from outstanding indebtedness shall be retained in the Oregon Port Revolving Fund and accumulated for new project disbursal, and repayment of funds allocated pursuant to section 25, chapter 838, Oregon Laws 1977. All interest earnings of the fund from whatever source shall be retained and accumulated in the Oregon Port Revolving Fund and shall be used for projects, and repayment of funds allocated pursuant to section 25, chapter 838, Oregon Laws 1977. [Formerly 285.920; 2001 c.883 Â§20]

Â Â Â Â Â  285A.714 [Formerly 285.923; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.717 [Formerly 285.927; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.720 [Formerly 285.930; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.723 [Formerly 285.933; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.726 [Formerly 285.935; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.729 [Formerly 285.940; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.732 Short title. ORS 285A.666 to 285A.711 shall be known as the Oregon Port Revolving Fund Act. [Formerly 285.943]

_______________



Chapter 285b

Chapter 285B Â Economic Development II

2005 EDITION

ECONOMIC DEVELOPMENT II

ECONOMIC DEVELOPMENT

BUSINESS DEVELOPMENT PROJECTS

285B.050Â  Definitions for ORS 285B.050 to 285B.098

285B.053Â  Borrowing money from Oregon Business Development Fund for projects

285B.056Â  Evaluation of project; fee

285B.059Â  Conditions for commission approval of project; preferences; limits

285B.062Â  Agreement for project loan; required provisions; interest rate; discount for early repayment

285B.065Â  Loans in distressed areas exempt from requirements of ORS 285B.059 and 285B.062

285B.068Â  Payment of moneys for project; applicant to pay percentage of loan principal to Oregon Business Development Fund

285B.071Â  Authority to obtain moneys to repay fund

285B.074Â  Contract for loan service; fee

285B.077Â  Report required

285B.080Â  Director as agent; limitation on authority

285B.083Â  Use of refinancing and other financial assistance

285B.086Â  Authority to lend funds for joint governmental projects or match money; form of loan application; loan limit

285B.089Â  Loan contract; required provisions

285B.092Â  Oregon Business Development Fund; uses

285B.093Â  Oregon Targeted Development Account; purpose

285B.095Â  Retention and use of payments, receipts and interest

285B.098Â  Status of loan to county or municipality

SMALL BUSINESS DEVELOPMENT

(Generally)

285B.120Â  Oregon Small Business Development Act

285B.123Â  Policy

(Capital Access for Small Businesses)

285B.126Â  Definitions for ORS 285B.126 to 285B.147

285B.129Â  Policy

285B.132Â  Contracts with financial institutions for capital access; contents of contract; status of information

285B.135Â  Loss reserve accounts; limitations on amount

285B.138Â  Enrollment of qualified loan in program; procedure; fee; transfers to loan reserve account

285B.139Â  Definitions; rules; exception to minimum amount required for transfer to loss reserve account

285B.141Â  Claims for reimbursement of losses; amounts subject to reimbursement

285B.144Â  Financial report of Capital Access Fund

285B.147Â  Capital Access Fund; use; investment earnings; administrative expenses

285B.150Â  Transfers to Capital Access Fund when insufficient funds available

(Local Business Development)

285B.159Â  ÂLocal business development fundÂ defined

285B.162Â  Coordination of marketing and finance programs

(Small Business Development Center)

285B.165Â  Purpose of ORS 285B.165 to 285B.171

285B.166Â  ÂState universityÂ defined for ORS 285B.165 to 285B.171

285B.168Â  Grants; application; authorized recipients and uses; eligibility

285B.171Â  Short title

(Miscellaneous)

285B.174Â  Programs to assist businesses in procuring government contracts and grants

MICROENTERPRISE DEVELOPMENT

285B.178Â  Definitions for ORS 285B.178 to 285B.183

285B.179Â  Policy

285B.183Â  Biennial report

285B.186Â  Short title

CREDIT ENHANCEMENT FUND

285B.200Â  Definitions for ORS 285B.200 to 285B.218

285B.203Â  Legislative findings; purpose

285B.206Â  Duties of department under ORS 285B.200 to 285B.218; rules

285B.209Â  Fees and terms for loan and credit guarantees for program under ORS 285B.206 and under ORS 285B.200 to 285B.218

285B.212Â  Commission to advise and make recommendations to department concerning specified programs

285B.215Â  Credit Enhancement Fund; sources; uses

285B.218Â  Pledge to assure repayment of loans or other credit

REGIONAL ECONOMIC DEVELOPMENT

285B.230Â  Definitions for ORS 285B.230 to 285B.269

285B.233Â  Legislative finding; purpose

285B.236Â  Guidelines for regional investment strategies

285B.239Â  Required elements of regional investment strategies

285B.242Â  Adoption of regional investment strategies; regional boards; hearing; review; approval

285B.245Â  Governor to adopt investment strategy; modification; coordination with other economic development efforts

285B.248Â  All counties to be included in region

285B.254Â  Rural Investment Fund

285B.257Â  Rural action plans; distribution of Rural Investment Fund to implement plans; biennial reports; prohibited uses of fund; rules

285B.260Â  Regional Investment Fund

285B.263Â  Expenditure of Regional Investment Fund; distribution

285B.264Â  Evaluations required following distributions from Rural Investment Fund and Regional Investment Fund; rules

285B.266Â  Strategic Reserve Fund; sources; uses

285B.269Â  Short title

INDUSTRY DEVELOPMENT PROJECTS

285B.280Â  Definition of Âtraded sectorÂ

285B.283Â  Policy

285B.286Â  Industry development activities

STATE REVENUE BONDS FOR INDUSTRIAL, COMMERCIAL, SOLID WASTE DISPOSAL, RESEARCH AND DEVELOPMENT USES

285B.320Â  Policy

285B.323Â  Definitions for ORS 285B.320 to 285B.371

285B.326Â  Determination of eligibility of projects for financing; fees

285B.329Â  Review by Oregon Economic and Community Development Commission; exception

285B.332Â  Request by county governing body

285B.335Â  Powers of State Treasurer

285B.338Â  Powers of Oregon Economic and Community Development Commission

285B.341Â  Limitation on state power

285B.344Â  Authority to issue bonds

285B.347Â  Issuance of bonds; determining factors

285B.350Â  Method of issuing bonds

285B.353Â  Administration expenses

285B.356Â  Refunding bonds

285B.359Â  Validity of bonds

285B.362Â  Covenants in bonds

285B.365Â  Limitations of bonds; recitals

285B.368Â  Powers and rights of bondholders

285B.371Â  Loans to eligible projects when state holds no interest

INFRASTRUCTURE PROJECTS

(Generally)

285B.410Â  Definitions for ORS 285B.410 to 285B.482

285B.413Â  Legislative findings

285B.419Â  Administration of Special Public Works Fund; rules and policies

(Community Facilities Projects)

285B.422Â  Funding of community facilities projects; criteria for project funding

(Financial Assistance for Projects)

285B.428Â  Application for funds

285B.437Â  Contract with municipality

285B.440Â  Maximum amounts of grants; standards

285B.449Â  Effect of failure to comply or default

285B.455Â  Special Public Works Fund; uses

285B.458Â  Funding of distressed area and rural area infrastructure projects

285B.460Â  Funding and assistance for municipal planning projects

285B.462Â  Funding and assistance for municipal emergency projects

285B.465Â  Allowable costs of projects

(Revenue Bond Financing)

285B.467Â  Standards for eligibility for revenue bond financing; rules

285B.470Â  Powers of department over revenue bond financing

285B.473Â  Issuance of revenue bonds

285B.476Â  Application of law to revenue bonds; proceeds; maximum duration of loans

285B.479Â  Terms of revenue bonds

285B.482Â  Revenue bonds as parity bonds; consolidation of bond proceeds; loans and consolidated funds as security for infrastructure, community facility and water bonds; limitation on use of moneys in specified funds

INFRASTRUCTURE PROJECTS FOR SOUTHERN OREGON

285B.500Â  Policy; legislative findings

285B.503Â  Oregon Unified International Trade Fund; purposes; sources

285B.506Â  Grant agreements; maximum grant amount; terms of agreement; assignment of right to receive grant moneys; agreement not to constitute state debt

285B.509Â  Agreements between primary sponsor and United States

285B.512Â  End of lottery allocations upon certification by Director of Economic and Community Development Department

285B.515Â  ÂPrimary sponsorÂ defined for ORS 285B.500 to 285B.512

LOTTERY BONDS FOR INFRASTRUCTURE PROJECTS

285B.530Â  Definitions for ORS 285B.530 to 285B.548

285B.533Â  Issuance of infrastructure lottery bonds; amount; use of bond proceeds

285B.548Â  Amount of infrastructure lottery bonds

285B.551Â  Issuance of additional lottery bonds; amount; use of bond proceeds; Economic Infrastructure Project Fund

SAFE DRINKING WATER PROJECTS

(Generally)

285B.560Â  Definitions for ORS 285B.560 to 285B.599

285B.563Â  Water Fund; uses; sources; maintenance of fund value; rules; coordination with other agencies on safe drinking water projects

285B.566Â  Use of receipts from projects

285B.569Â  When constitutional restrictions apply to use of certain funds

(Revenue Bond Financing of Safe Drinking Water Projects)

285B.572Â  Standards for eligibility of water projects; determination to issue bonds; rules

285B.575Â  Issuance of revenue bonds

285B.578Â  Nature of revenue bonds

285B.581Â  Repayment plans for loan; authority of municipalities

285B.584Â  Authority of department

285B.587Â  Deposit and use of bond proceeds

285B.590Â  Other forms of financial assistance

285B.593Â  Technical assistance grants and loans; purposes; rules

285B.596Â  Funding of distressed area or nonurban water projects

285B.599Â  Repayment to Water Fund

ENTREPRENEURIAL DEVELOPMENT

285B.740Â  Policy

285B.743Â  Application for entrepreneurial development loan; eligibility

285B.746Â  Conditions required for loan approval

285B.749Â  Additional conditions for loan approval; maximum term and amount of loan; deferral of repayment

285B.752Â  Additional loans; maximum aggregate amount

285B.755Â  Oregon Entrepreneurial Development Loan Fund Advisory Committee

285B.758Â  Oregon Entrepreneurial Development Loan Fund

Â Â Â Â Â  Note: 285A.010 contains definitions for ORS chapter 285B.

BUSINESS DEVELOPMENT PROJECTS

Â Â Â Â Â  285B.050 Definitions for ORS 285B.050 to 285B.098. As used in ORS 285B.050 to 285B.098, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBusiness development projectÂ means the acquisition, engineering, improvement, rehabilitation, construction, operation or maintenance of any property, real or personal, that is used or is suitable for use by an economic enterprise and that will result in, or will aid, promote or facilitate, development of one or more of the following activities:

Â Â Â Â Â  (a) Manufacturing or other industrial production;

Â Â Â Â Â  (b) Agricultural development or food processing;

Â Â Â Â Â  (c) Aquacultural development or seafood processing;

Â Â Â Â Â  (d) Development or improved utilization of natural resources;

Â Â Â Â Â  (e) Convention facilities and trade centers;

Â Â Â Â Â  (f) Transportation or freight facilities; and

Â Â Â Â Â  (g) Other activities that represent new technology or type of economic enterprise the Oregon Economic and Community Development Commission determines is needed to diversify the economic base of an area but not including:

Â Â Â Â Â  (A) Construction of office buildings, including corporate headquarters; and

Â Â Â Â Â  (B) Retail businesses, shopping centers or food service facilities.

Â Â Â Â Â  (2) ÂCommissionÂ means the Oregon Economic and Community Development Commission established under ORS 285A.040.

Â Â Â Â Â  (3) ÂFundÂ means the Oregon Business Development Fund.

Â Â Â Â Â  (4) ÂCollateralÂ has the meaning given that term in ORS 79.0102 for property subject to a security interest.

Â Â Â Â Â  (5) ÂMunicipalityÂ means any city, municipal corporation or quasi-municipal corporation.

Â Â Â Â Â  (6) ÂPersonÂ means any individual, association of individuals, joint venture, partnership or corporation.

Â Â Â Â Â  (7) ÂLocal development groupÂ means any public or private corporation which has as one of its primary purposes, as stated in its articles of incorporation, charter or bylaws, the promotion of economic development in any part of the State of Oregon.

Â Â Â Â Â  (8) ÂApplicantÂ means any county, municipality, person or any combination of counties, municipalities or persons applying for a loan from the Oregon Business Development Fund under ORS 285B.050 to 285B.098.

Â Â Â Â Â  (9) ÂOwned and operated by women and minoritiesÂ means, with regard to any specific business enterprise, the ownership or control of more than 50 percent of the units of proprietary or ownership interest in that business enterprise by individuals who are women or minority individuals, as defined by ORS 200.005.

Â Â Â Â Â  (10) ÂEmerging small businessÂ has the meaning given that term by ORS 200.005.

Â Â Â Â Â  (11) ÂCountyÂ means any county or federally recognized Oregon Indian tribe. [Formerly 285.403; 2001 c.445 Â§171; 2003 c.167 Â§1]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  285B.053 Borrowing money from Oregon Business Development Fund for projects. (1) Any county, municipality, person or any combination of counties, municipalities and persons may file with the Oregon Economic and Community Development Commission an application to borrow money from the Oregon Business Development Fund for a business development project as provided in ORS 285B.050 to 285B.098. The application shall be filed in such a manner and contain or be accompanied by such information as the commission may prescribe.

Â Â Â Â Â  (2) Any applicant receiving a loan from the Oregon Business Development Fund shall annually report to the Economic and Community Development Department the estimated number of jobs created as a result of the business development project financed under ORS 285B.050 to 285B.098. The reporting requirement under this section shall continue for five years following the receipt of the loan proceeds or for the life of the loan, whichever period is longer. Agreement to comply with the requirements of this section shall be a condition for obtaining a loan from the Oregon Business Development Fund. [Formerly 285.405]

Â Â Â Â Â  285B.056 Evaluation of project; fee. (1) Upon receipt of an application under ORS 285B.053, the Oregon Economic and Community Development Commission shall determine whether the plans and specifications for the proposed business development project set forth in or accompanying the application are satisfactory. If the commission determines that the plans and specifications are not satisfactory, it shall:

Â Â Â Â Â  (a) Reject the application with a written statement of the reason for that rejection; or

Â Â Â Â Â  (b) Require the applicant to submit additional information of the plans and specifications as may be necessary.

Â Â Â Â Â  (2) The commission shall charge and collect from the applicant, at the time the application is filed, a fee not to exceed $100. Moneys referred to in this subsection shall be paid into the Oregon Business Development Fund. [Formerly 285.410]

Â Â Â Â Â  285B.059 Conditions for commission approval of project; preferences; limits. (1) The Oregon Economic and Community Development Commission may approve a business development project proposed in an application filed under ORS 285B.050 to 285B.098 if, after investigation, it finds that:

Â Â Â Â Â  (a) The proposed business development project is feasible and a reasonable risk from practical and economic standpoints, and the loan has reasonable prospect of repayment.

Â Â Â Â Â  (b) The applicant can provide good and sufficient collateral for the loan.

Â Â Â Â Â  (c) Moneys in the Oregon Business Development Fund are or will be available for the proposed business development project.

Â Â Â Â Â  (d) There is a need for the proposed business development project, and the applicantÂs financial resources are adequate to ensure success of the project.

Â Â Â Â Â  (e) The applicant has not received or entered into a contract or contracts exceeding $1 million with the commission, under authority of ORS 285B.050 to 285B.098, for the previous 365 days, nor is there an amount equal to 20 percent of the total value of the fund in outstanding loans with the commission at any one time for business development projects located in the same county as the proposed project. However, nothing in this paragraph prevents the commission from making a loan to an emerging small business, as provided in subsection (6) of this section, for a project in a distressed area or making a loan of less than $100,000, as provided in ORS 285B.080.

Â Â Â Â Â  (2) Preference shall be given to a business development project which has a high ratio of employment to the amount of money sought to be borrowed from the Oregon Business Development Fund, which benefits businesses with fewer than 50 employees or which is located within a rural or distressed area of the state. Consideration also shall be given to the extent of participation by local development groups, and the availability and cost of money to the applicant from, or through, commercial lending or financial institutions, or other financial sources, inasmuch as the Oregon Business Development Fund is intended to complement, not supplant, other sources of money for economic development.

Â Â Â Â Â  (3) The total amount of moneys loaned from the fund for any business development project shall not exceed 50 percent of the cost of the project. Working capital equity contributed by the applicant or a related party shall not be included in the calculation of total project costs.

Â Â Â Â Â  (4) Except in cases where the applicant is a county or municipality, no money shall be loaned from the fund for any business development project unless there exists a commitment from a commercial or private lender, or a local development group, to participate in the financing of the project.

Â Â Â Â Â  (5) To encourage private sector and local development group participation in the financing of business development projects, the commission may subordinate the security position of the fund to that of other lenders.

Â Â Â Â Â  (6) In each fiscal year of a biennium, not less than 15 percent of all moneys available for lending from the Oregon Business Development Fund are reserved for loans to certified emerging small business enterprises which are located in or draw their workforces from within distressed areas as determined by the Economic and Community Development Department in cooperation with the Employment Department of this state. Any amounts reserved for loans to such businesses that are not loaned in one fiscal year shall be added to the amount reserved for loans to such businesses in the subsequent fiscal year. If the Economic and Community Development Department is unable to obtain a sufficient number of approvable applications to meet the requirements of this subsection, it may, notwithstanding the limitations imposed by ORS 285B.050 (1)(g)(B), make loans to service and retail businesses operated by certified emerging small business enterprises.

Â Â Â Â Â  (7) In the operation of the Oregon Business Development Fund, the commission and the department shall, to the maximum extent feasible and consistent with constitutional limitations, seek to assure that an amount equal to that specified in subsection (6) of this section be loaned to businesses owned and operated by women and minorities. [Formerly 285.413; 1999 c.509 Â§27; 2003 c.167 Â§2]

Â Â Â Â Â  285B.062 Agreement for project loan; required provisions; interest rate; discount for early repayment. If the Oregon Economic and Community Development Commission approves the business development project, the commission, on behalf of the state, and the applicant may enter into a loan contract of not more than $1 million, secured by good and sufficient collateral, which shall set forth, among other matters:

Â Â Â Â Â  (1) A plan for repayment by the applicant to the Oregon Business Development Fund of moneys borrowed from the fund used for the business development project with interest charged on those moneys at the rate of not less than one percentage point more than the prevailing interest rate on United States Treasury bills, notes or bonds of a comparable term, as determined by the commission. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the applicant of moneys used for the business development project and interest thereon no later than one year after the date of the loan contract or at such other time as the commission may provide.

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances if approved by the commission.

Â Â Â Â Â  (c) Shall provide for such evidence of debt assurance of, and security for, repayment by the applicant as is considered necessary by the commission.

Â Â Â Â Â  (d) Shall set forth a schedule of payments and the period of loan which shall not exceed the usable life of the contracted project or 25 years from the date of the contract, whichever is less, and shall also set forth the manner of determining when loan payments are delinquent. The payment schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of accrued interest.

Â Â Â Â Â  (e) Shall set forth a procedure for formal declaration of default of payment by the commission, including formal notification of all relevant federal, state and local agencies; and further, a procedure for notification of all relevant federal, state and local agencies that declaration of default has been rescinded when appropriate.

Â Â Â Â Â  (f) May offer a discount not to exceed 10 percent of the outstanding principal for the early repayment of the entire outstanding principal of any loan. The commission by rule shall adopt policies that provide for greater discounts for earlier repayments and that provide for greater discounts for firms that have created at least one job per each $15,000 loaned to the firm from the Oregon Business Development Fund.

Â Â Â Â Â  (2) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

Â Â Â Â Â  (3) That the liability of the state under the contract is contingent upon the availability of moneys in the Oregon Business Development Fund for use in the business development project.

Â Â Â Â Â  (4) Such further provisions as the commission considers necessary to insure expenditure of the funds for the purposes set forth in the approved application.

Â Â Â Â Â  (5) That the commission may institute appropriate action or suit to prevent use of the facilities of a business development project financed by the Oregon Business Development Fund if the applicant is delinquent in the repayment of any moneys due the fund. [Formerly 285.415; 2003 c.167 Â§3]

Â Â Â Â Â  285B.065 Loans in distressed areas exempt from requirements of ORS 285B.059 and 285B.062. The Economic and Community Development Department may make loans in distressed areas, as defined by the department, without regard to the requirements for security and collateral under ORS 285B.059 and 285B.062 that are otherwise applicable. [Formerly 285.416]

Â Â Â Â Â  285B.068 Payment of moneys for project; applicant to pay percentage of loan principal to Oregon Business Development Fund. (1) If the Oregon Economic and Community Development Commission approves a loan for a business development project and the applicant has received all necessary permits required by federal, state and local agencies, the commission shall pay moneys for the project from the Oregon Business Development Fund, in accordance with the terms of the loan contract as prescribed by the commission.

Â Â Â Â Â  (2) Immediately upon receiving the loan proceeds, the applicant shall pay to the commission one and one-half percent of the principal amount of the loan, to be paid back to the Oregon Business Development Fund. A maximum of three percent of the principal amount of the loan may be paid from the fund to local development groups for the purposes set forth in ORS 285B.092 (1)(a). [Formerly 285.417]

Â Â Â Â Â  285B.071 Authority to obtain moneys to repay fund. Any county or municipality that enters into a contract with the Oregon Economic and Community Development Commission for a business development project and repayment as provided in ORS 285B.062 may obtain moneys for repayment to the Oregon Business Development Fund under the contract in the same manner as other moneys are obtained for purposes of the county or municipality or other moneys available to the developer. [Formerly 285.420]

Â Â Â Â Â  285B.074 Contract for loan service; fee. The Economic and Community Development Department may, by contract, provide for local business development funds to service outstanding loans from the Oregon Business Development Fund. The department may provide for a fee of up to two percent of the outstanding loan balance on such loans to compensate local business development funds for services provided under this section. [Formerly 285.425]

Â Â Â Â Â  285B.077 Report required. The Oregon Economic and Community Development Commission shall submit to the Legislative Assembly and the Governor a biennial report of the transactions of the Oregon Business Development Fund in such detail as will adequately indicate the condition of the fund. [Formerly 285.430]

Â Â Â Â Â  285B.080 Director as agent; limitation on authority. (1) The Oregon Economic and Community Development Commission may appoint the Director of the Economic and Community Development Department as its representative and agent in all matters pertaining to ORS 285B.050 to 285B.098.

Â Â Â Â Â  (2) The director shall ensure that all provisions of ORS 285B.050 to 285B.098 are complied with and that appropriately trained personnel are employed to properly administer the fiscal and other portions of ORS 285B.050 to 285B.098.

Â Â Â Â Â  (3) The director shall have the authority in the directorÂs sole discretion to approve loans for business development projects in the amount of $100,000 or less and to disburse funds for such projects. [Formerly 285.433]

Â Â Â Â Â  285B.083 Use of refinancing and other financial assistance. Except as provided in ORS 285B.086, if any business development project is refinanced or financial assistance is obtained from other sources after the execution of the loan from the state, those shall be first used to repay the state, unless provided otherwise by the committee, if the refinancing or financial assistance applies only to the business development project authorized and does not include any subsequent addition, expansion, improvement or further development. [Formerly 285.435]

Â Â Â Â Â  285B.086 Authority to lend funds for joint governmental projects or match money; form of loan application; loan limit. (1) The Oregon Economic and Community Development Commission may authorize funds from the Oregon Business Development Fund to be used in appropriate joint governmental participation projects or as match money with any municipally, county, state or federally funded business development project authorized within a county or city, subject to the stipulations of ORS 285B.050 to 285B.098.

Â Â Â Â Â  (2) Any application for a loan under this section shall be in such form as the commission prescribes and shall furnish such proof of federal, state or local approval as appropriate for funding of the business development project.

Â Â Â Â Â  (3) The total amount of moneys loaned from the fund for federal, state or local joint business development project purposes shall not exceed $1 million per project. [Formerly 285.437; 2003 c.167 Â§4]

Â Â Â Â Â  285B.089 Loan contract; required provisions. If the Oregon Economic and Community Development Commission approves an application for the loan of moneys authorized by ORS 285B.086, the commission shall enter into a loan contract, secured by good and sufficient collateral, with the applicant that provides, among other matters:

Â Â Â Â Â  (1) That the loan bear interest at the same rate of interest as provided in ORS 285B.062 (1).

Â Â Â Â Â  (2) That the contract shall set forth a schedule of payments including interest and principal for the period of the loan, which shall not exceed the usable life of the contracted project or 25 years from the date of the contract, whichever is less, and shall set forth the manner of determining when loan payments are delinquent. The same schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by ORS 285B.050 to 285B.098, and the repayment schedule may require payments of varying amounts for collection of that accrued interest. However, the commission may make provisions for extensions of time in making repayment if the delinquencies are caused by acts of God or other conditions beyond the control of the applicant and the security will not be impaired thereby.

Â Â Â Â Â  (3) Such provisions as the commission considers necessary to insure expenditure of the moneys loaned for the purposes provided in ORS 285B.086, including all provisions of ORS 285B.059. [Formerly 285.440]

Â Â Â Â Â  285B.092 Oregon Business Development Fund; uses. (1) There is created within the State Treasury a revolving fund known as the Oregon Business Development Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Moneys in this fund are continuously appropriated to the Oregon Economic and Community Development Commission for the following purposes:

Â Â Â Â Â  (a) Administrative expenses of the commission in marketing public business finance, processing applications, investigating proposed business development projects and servicing outstanding loans. In any one year, administrative expenses charged under this paragraph may not be greater than the total revenues received in that year from fees provided for in subsection (2)(a) of this section, plus four percent of the total asset value of the fund.

Â Â Â Â Â  (b) Payment of loans to applicants under ORS 285B.050 to 285B.098.

Â Â Â Â Â  (c) Purchase or buy out of superior or prior liens or mortgages on or a security interest in any business development project financed in part by a loan from the fund, when the commission determines:

Â Â Â Â Â  (A) A loan from the fund is in default and is in liquidation or at risk of being forced into liquidation by another creditor to the project;

Â Â Â Â Â  (B) Such action is necessary to maintain or enhance the value of the commissionÂs collateral in the project; and

Â Â Â Â Â  (C) The amount of the purchase or buyout of superior or prior liens or mortgages on that project does not exceed $1 million.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Fees required by ORS 285B.056 (2) and 285B.068 (2).

Â Â Â Â Â  (b) Repayment of moneys loaned to counties, municipalities or persons from the Oregon Business Development Fund, including interest on those moneys.

Â Â Â Â Â  (c) Payment of such moneys as may be appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (d) Moneys obtained from any interest accrued from funds.

Â Â Â Â Â  (e) Moneys from any grant made to the fund by any federal agency.

Â Â Â Â Â  (3) Notwithstanding any other law, if at any time there are insufficient funds in the Oregon Entrepreneurial Development Loan Fund established by ORS 285B.758, the Director of the Economic and Community Development Department may direct the transfer of unobligated funds from the Oregon Business Development Fund to the Oregon Entrepreneurial Development Loan Fund. Transfers under this subsection shall be in amounts necessary to meet the reasonably foreseeable demand for participation in the entrepreneurial loan program. [Formerly 285.443; 1999 c.247 Â§3; 1999 c.509 Â§28; 2003 c.167 Â§5]

Â Â Â Â Â  285B.093 Oregon Targeted Development Account; purpose. (1) The Oregon Economic and Community Development Commission may establish the Oregon Targeted Development Account as an account within the Oregon Business Development Fund.

Â Â Â Â Â  (2) If the account is established, the purpose of the Oregon Targeted Development Account is to promote cooperation and foster partnership among the commission, the Economic and Community Development Department and financial institutions in Oregon to encourage investment in distressed areas, as defined by the department.

Â Â Â Â Â  (3) The Economic and Community Development Department may make loans from the Oregon Targeted Development Account in distressed areas without regard to the minimum rate of interest that is otherwise applicable under ORS 285B.062. The department may make loans in distressed areas at an interest rate that is determined by the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (4) ORS 285B.059 (2) does not apply to business development projects financed wholly or in part with moneys from the Oregon Targeted Development Account. [1999 c.247 Â§1; 2003 c.167 Â§6]

Â Â Â Â Â  285B.095 Retention and use of payments, receipts and interest. All payments, receipts and interest from outstanding indebtedness or any other source shall be retained and accumulated in the Oregon Business Development Fund and shall be used for the purposes of the fund. [Formerly 285.445]

Â Â Â Â Â  285B.098 Status of loan to county or municipality. A loan made to a county or municipality under ORS 285B.050 to 285B.098 shall not be a general obligation of that county or municipality, nor a charge upon the tax revenues of that county or municipality, nor a charge upon any other revenues or property of that county or municipality not specifically pledged thereto. A loan made to a county or municipality under ORS 285B.050 to 285B.098 may be secured by the business development project for which the loan is made, as well as by any revenues derived from that project, and any nontax-derived revenues or property of the county or municipality not otherwise pledged or committed for other purposes. A county or municipality may repay any portion of a loan incurred under ORS 285B.050 to 285B.098 from any funds available to it. [Formerly 285.447]

Â Â Â Â Â  285B.103 [2001 c.944 Â§2; 2003 c.374 Â§1; renumbered 285C.500 in 2003]

Â Â Â Â Â  285B.105 [2001 c.944 Â§3; 2003 c.374 Â§2; renumbered 285C.503 in 2003]

Â Â Â Â Â  285B.108 [2001 c.944 Â§4; 2003 c.374 Â§3; renumbered 285C.506 in 2003]

SMALL BUSINESS DEVELOPMENT

(Generally)

Â Â Â Â Â  285B.120 Oregon Small Business Development Act. ORS 271.510, 271.520, 285B.092, 285B.123, 285B.165 to 285B.171, 285B.320 to 285B.326, 285B.335, 285B.341, 285B.344, 285B.350, 285B.365, 285B.371, 657.471, 659A.015 and 777.250 shall be known as the Oregon Small Business Development Act of 1983. [Formerly 285.500]

Â Â Â Â Â  285B.123 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Small businesses comprise more than 97 percent of the business entities in this state.

Â Â Â Â Â  (b) Small businesses provide more than three-quarters of the private sector jobs in this state.

Â Â Â Â Â  (c) The small business contribution to the economy of this state exceeds the national average contribution and its continuance is vital to the economic health and growth of this state.

Â Â Â Â Â  (d) All national economic indicators establish that the greatest source of future new jobs is in the small business sector of the economy.

Â Â Â Â Â  (2) The purpose of the Oregon Small Business Development Act of 1983 is to encourage and assist the development and continued growth of small business in this state.

Â Â Â Â Â  (3) As used in the Oregon Small Business Development Act of 1983, Âsmall businessÂ means a manufacturing business having 200 or fewer employees and all other forms of business having 50 or fewer employees.

Â Â Â Â Â  (4) The provisions of ORS 285B.120 and 657.471 are intended to assist in carrying out the Oregon Small Business Development Act of 1983. [Formerly 285.503]

(Capital Access for Small Businesses)

Â Â Â Â Â  285B.126 Definitions for ORS 285B.126 to 285B.147. As used in ORS 285B.126 to 285B.147, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFinancial institutionÂ means a financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (2) ÂLoss reserve accountÂ means an account in the State Treasury or any financial institution which is established and maintained by the Economic and Community Development Department for the benefit of a financial institution participating in the capital access program established under ORS 285B.126 to 285B.147.

Â Â Â Â Â  (3) ÂQualified businessÂ means any person, conducting business for profit or not for profit, that is authorized to conduct business in the State of Oregon.

Â Â Â Â Â  (4) ÂQualified loanÂ means a loan or portion of a loan made by a financial institution to a qualified business for any business activity that has its primary economic effect in Oregon. The term does not include:

Â Â Â Â Â  (a) A loan for the construction or purchase of residential housing.

Â Â Â Â Â  (b) A loan for purchase of real property that is not used for the business operations of the borrower.

Â Â Â Â Â  (c) A loan for the refinancing of an existing loan when and to the extent that the outstanding balance is not increased. [Formerly 285.507]

Â Â Â Â Â  285B.129 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) There is a persistent shortage of equity capital available to small businesses in Oregon.

Â Â Â Â Â  (b) Small businesses make important contributions to economic growth and vitality in this state.

Â Â Â Â Â  (c) Many financial institutions in Oregon are limited in their ability to provide financing to small but rapidly growing businesses.

Â Â Â Â Â  (2) It is the purpose of ORS 285B.126 to 285B.147 to establish a capital access program under which the State of Oregon will provide public fiscal resources to assist Oregon financial institutions to overcome obstacles and constraints in meeting the full range of economically sound financing needs of Oregon businesses. [Formerly 285.510]

Â Â Â Â Â  285B.132 Contracts with financial institutions for capital access; contents of contract; status of information. (1) The Economic and Community Development Department may contract with any financial institution for the purpose of allowing the financial institution to participate in the capital access program established by ORS 285B.126 to 285B.147.

Â Â Â Â Â  (2) A contract between the Economic and Community Development Department and a financial institution under this section shall provide:

Â Â Â Â Â  (a) For the creation of a loss reserve account by the department for the benefit of the financial institution.

Â Â Â Â Â  (b) That the financial institution, qualified business and the department will deposit moneys to the credit of the institutionÂs loss reserve account when the financial institution makes a qualified loan to a qualified business.

Â Â Â Â Â  (c) That the department will pay moneys in the loss reserve account, not exceeding an amount equal to the total amount credited to the loss reserve account, to the financial institution to reimburse the institution for any financial loss incurred as a result of any qualified loan made under the capital access program established by ORS 285B.126 to 285B.147.

Â Â Â Â Â  (d) That the liability of the State of Oregon and the Economic and Community Development Department to the financial institution under the contract is limited to the amount of money credited to the loss reserve account of the institution.

Â Â Â Â Â  (e) That the financial institution shall provide such information as the department may require, including financial information that is identifiable with, or identifiable from, the financial records of a particular customer who is the recipient of a qualified loan.

Â Â Â Â Â  (f) For such other terms as the department may require.

Â Â Â Â Â  (3) A financial institution is not subject to ORS 192.555 (1) when the financial institution provides information to the Economic and Community Development Department as required by subsection (2)(e) of this section. [Formerly 285.513]

Â Â Â Â Â  285B.135 Loss reserve accounts; limitations on amount. (1) The Economic and Community Development Department shall establish a loss reserve account for each financial institution with which the department makes a contract under ORS 285B.132.

Â Â Â Â Â  (2) The loss reserve account for a financial institution shall consist of moneys paid as fees by borrowers and the financial institution under ORS 285B.138 and moneys transferred to the account from the Capital Access Fund under ORS 285B.138.

Â Â Â Â Â  (3) Notwithstanding ORS chapter 293 or 295, the department may establish and maintain loss reserve accounts with any financial institution under such policies as the department may adopt. The department may deposit up to $50,000 per financial institution in a loss reserve account to encourage a financial institution to participate in the capital access program. The total amount of such deposits may not exceed $250,000 per biennium.

Â Â Â Â Â  (4) All moneys in a loss reserve account established under ORS 285B.126 to 285B.147 are the property of the State of Oregon.

Â Â Â Â Â  (5) The amounts transferred from the Capital Access Fund to a loss reserve account on behalf of any single qualified business shall not exceed $150,000. [Formerly 285.515; 2003 c.167 Â§7]

Â Â Â Â Â  285B.138 Enrollment of qualified loan in program; procedure; fee; transfers to loan reserve account. (1) When a financial institution participates in the capital access program established by ORS 285B.126 to 285B.147, if the financial institution decides to enroll a qualified loan under the capital access program in order to obtain the protection against loss provided by its loss reserve account, the financial institution shall notify the Economic and Community Development Department of the loan within 30 days after the loan is made. The notification shall be in writing on a form prescribed by the department.

Â Â Â Â Â  (2) When making a qualified loan that will be enrolled under the capital access program, the financial institution shall require the qualified business to which the loan is made to pay a fee of not less than one and one-half percent of the principal amount of the loan but not more than three and one-half percent of such principal amount. The financial institution shall also pay a fee in an amount equal to the fee paid by the borrower. The financial institution shall deliver the fees collected under this subsection to the department for deposit in the loss reserve account for the institution.

Â Â Â Â Â  (3) When depositing fees collected under subsection (2) of this section to the credit of the loss reserve account for a financial institution, the department shall transfer an amount that is not less than the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account for the institution. [Formerly 285.517]

Â Â Â Â Â  285B.139 Definitions; rules; exception to minimum amount required for transfer to loss reserve account. (1) As used in this section, ÂbrownfieldÂ and Âenvironmental actionÂ have the meanings given those terms in ORS 285A.185 and 285A.188, respectively.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 285B.138 (3), the Economic and Community Development Department shall adopt rules that provide that, for qualified loans to businesses in distressed areas, as defined by the department, or for use in an environmental action on brownfields, the department shall transfer an amount that is not less than 150 percent of the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account of the institution. However, the total amount transferred under this section shall not exceed 40 percent of the moneys appropriated to the Capital Access Fund. [1991 c.688 Â§15; 1993 c.765 Â§80; 1995 c.71 Â§1; 1997 c.738 Â§4; 1999 c.247 Â§5; 2001 c.96 Â§3]

Â Â Â Â Â  285B.141 Claims for reimbursement of losses; amounts subject to reimbursement. (1) The Economic and Community Development Department shall establish procedures under which financial institutions participating in the capital access program established by ORS 285B.126 to 285B.147 may submit claims for reimbursement for losses incurred as a result of qualified loan defaults.

Â Â Â Â Â  (2) Costs for which a financial institution may be reimbursed from its loss reserve account include loan principal, accrued interest on the principal, actual and necessary costs of seeking recovery of the principal amount and interest thereon and any other related costs.

Â Â Â Â Â  (3) A financial institution may seek reimbursement of loan losses prior to the liquidation of collateral from defaulted loans. The financial institution shall repay its loss reserve account for any moneys received as reimbursement under this section if the financial institution recovers moneys from the borrower or from the liquidation of collateral for the defaulted loan. [Formerly 285.520]

Â Â Â Â Â  285B.144 Financial report of Capital Access Fund. (1) The Economic and Community Development Department shall annually prepare a report conforming to generally accepted accounting principles that describes the financial condition of the Capital Access Fund.

Â Â Â Â Â  (2) The reports required under this section shall be submitted to the Governor and to the joint Legislative Committee on Trade and Economic Development. [Formerly 285.525]

Â Â Â Â Â  285B.147 Capital Access Fund; use; investment earnings; administrative expenses. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Capital Access Fund. All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the purpose of making payments to loss reserve accounts established under ORS 285B.126 to 285B.147.

Â Â Â Â Â  (2) Moneys in the Capital Access Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investment shall be credited to the Capital Access Fund.

Â Â Â Â Â  (3) The Capital Access Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Interest earned on moneys in the fund.

Â Â Â Â Â  (c) Moneys returned to the fund from loss reserve accounts or other sources.

Â Â Â Â Â  (4) The Economic and Community Development Department may charge administrative costs to the fund to pay for actual and necessary administrative expenses incurred by the department in administering the fund and establishing and maintaining loss reserve accounts under ORS 285B.126 to 285B.147. [Formerly 285.527]

Â Â Â Â Â  285B.150 Transfers to Capital Access Fund when insufficient funds available. (1) Notwithstanding any other law, if at any time there are insufficient funds in the Capital Access Fund established by ORS 285B.147 to continue the operation of the program authorized by ORS 285B.126 to 285B.147, the Director of the Economic and Community Development Department may direct the transfer of unobligated funds from the Oregon Business Development Fund to the Capital Access Fund. Such transfers shall be in amounts necessary to meet the reasonably foreseeable demand for participation in the capital access program.

Â Â Â Â Â  (2) Notwithstanding any other law, if at any time after the transfer of funds provided for in subsection (1) of this section, there are insufficient funds in the Capital Access Fund established by ORS 285B.147 to continue the operation of the program authorized by ORS 285B.126 to 285B.147, the Director of the Economic and Community Development Department may direct the transfer of unobligated funds from the Credit Enhancement Fund to the Capital Access Fund. Such transfers shall be in amounts necessary to meet the reasonably foreseeable demand for participation in the capital access program. The use of funds so transferred shall continue to be governed by ORS 285B.215 (3). [Formerly 285.528]

Â Â Â Â Â  Note: 285B.150 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.153 [Formerly 285.530; repealed by 2003 c.167 Â§16]

Â Â Â Â Â  285B.156 [Formerly 285.533; repealed by 1999 c.509 Â§61]

(Local Business Development)

Â Â Â Â Â  285B.159 ÂLocal business development fundÂ defined. As used in ORS 285B.074 and 285B.162, unless the context requires otherwise, Âlocal business development fundÂ means a private nonprofit corporation or other nonprofit entity, a public corporation or public agency that makes loans or provides other financial assistance to businesses in this state for the purpose of promoting economic development. [Formerly 285.535; 2001 c.104 Â§98]

Â Â Â Â Â  285B.162 Coordination of marketing and finance programs. The Economic and Community Development Department shall work with local business development funds to strengthen the coordination in the marketing of finance programs for small business, the review and analysis of loan applications and the operation of publicly operated business finance programs. [Formerly 285.537]

(Small Business Development Center)

Â Â Â Â Â  285B.165 Purpose of ORS 285B.165 to 285B.171. (1) The purpose of ORS 285B.165 to 285B.171 is to establish and sustain a statewide network of small business development centers.

Â Â Â Â Â  (2) The Legislative Assembly finds that:

Â Â Â Â Â  (a) It is in the stateÂs interest to help small businesses develop and improve skills in such areas as marketing, management and capital formation through a network of small business development centers;

Â Â Â Â Â  (b) Small business employers create most of the new jobs in Oregon and are vital to OregonÂs long term economic vitality;

Â Â Â Â Â  (c) Community colleges and state universities can link small business with college resources, expert resource people in the business community and other training resources throughout the state; and

Â Â Â Â Â  (d) Information resources, business counseling and training assistance in a convenient format support the vitality of small business. [Formerly 285.540; 2001 c.148 Â§3]

Â Â Â Â Â  285B.166 ÂState universityÂ defined for ORS 285B.165 to 285B.171. As used in ORS 285B.165 to 285B.171, Âstate universityÂ means a state institution of higher education listed in ORS 352.002. [2001 c.148 Â§2]

Â Â Â Â Â  285B.168 Grants; application; authorized recipients and uses; eligibility. (1) The Economic and Community Development Department may make grants available to a community college district, a community college service district or, with the concurrence of the Commissioner for Community College Services and the Chancellor of the Oregon University System, a state university to assist in the formation, improvement and operation of small business development centers. If a community college district, a community college service district or a state university is unable to adequately provide services in a specific geographic area, the department may make grants available to other service providers as determined by the department. The grant application shall include:

Â Â Â Â Â  (a) Plans for providing small business owners and managers individual counseling, to the greatest extent practicable, in subject areas critical to small business success;

Â Â Â Â Â  (b) A budget for the year for which a grant is requested, including cost apportionment among the Economic and Community Development Department, small business clients, the community college, state university or other service providers and other sources; and

Â Â Â Â Â  (c) A plan for evaluating the effect of the program on small business clients served.

Â Â Â Â Â  (2) The grants made under subsection (1) of this section are to be used by the grant recipient to provide funds for:

Â Â Â Â Â  (a) Small business development center staff and support staff;

Â Â Â Â Â  (b) Expert resource persons from the business community;

Â Â Â Â Â  (c) Other training and business resources in skill areas for which, or areas of the state where, the grant recipient can demonstrate it does not otherwise have the capacity or expertise to provide the resources; and

Â Â Â Â Â  (d) Other costs related to providing training, counseling and business resources to small business clients.

Â Â Â Â Â  (3) To be eligible for a grant under subsection (1) of this section, the recipient shall be required to provide funds, in-kind contributions or some combination of funds and contributions, in accordance with rules adopted by the Economic and Community Development Department.

Â Â Â Â Â  (4) Subject to the approval of the department, a grant recipient may subcontract funds received under this section to any other entity that is eligible to receive funding under this section. [Formerly 285.543; 2001 c.148 Â§4; 2003 c.773 Â§15]

Â Â Â Â Â  285B.171 Short title. ORS 285B.165 to 285B.171 shall be known and may be cited as the ÂSmall Business Training Assistance Act.Â [Formerly 285.547]

(Miscellaneous)

Â Â Â Â Â  285B.174 Programs to assist businesses in procuring government contracts and grants. In cooperation with other state and public agencies, state universities as defined in ORS 285B.166 and community colleges may develop programs to assist Oregon businesses with the procurement of government contracts and grants. Small business development centers established under ORS 285B.165 to 285B.171 may assist with these programs. [Formerly 285.550; 2001 c.148 Â§5]

Â Â Â Â Â  285B.177 [Formerly 285.553; repealed by 1999 c.509 Â§61]

MICROENTERPRISE DEVELOPMENT

Â Â Â Â Â  285B.178 Definitions for ORS 285B.178 to 285B.183. As used in ORS 285B.178 to 285B.183:

Â Â Â Â Â  (1) ÂLocal microenterprise support organizationÂ means a community development corporation, a nonprofit development organization, a nonprofit social services organization or another locally operated nonprofit entity that provides services to disadvantaged entrepreneurs.

Â Â Â Â Â  (2) ÂLow incomeÂ means income adjusted for family size that does not exceed:

Â Â Â Â Â  (a) For metropolitan areas, 80 percent of median income; or

Â Â Â Â Â  (b) For nonmetropolitan areas, the greater of 80 percent of the area median income or 80 percent of the statewide nonmetropolitan area median income.

Â Â Â Â Â  (3) ÂMicroenterpriseÂ has the meaning given that term under 15 U.S.C. 6901, as amended and in effect on June 18, 2001.

Â Â Â Â Â  (4) ÂMicroentrepreneurÂ means an individual conducting a microenterprise.

Â Â Â Â Â  (5) ÂMicrolendingÂ means the practice of lending moneys to microenterprises or microentrepreneurs.

Â Â Â Â Â  (6) ÂStatewide microenterprise support organizationÂ means a community development corporation, a nonprofit development organization, a nonprofit social services organization or another nonprofit entity that serves as an intermediary between the Economic and Community Development Department and local microenterprise support organizations.

Â Â Â Â Â  (7) ÂTraining and technical assistanceÂ means services and support offered to microenterprises and microentrepreneurs. ÂTraining and technical assistanceÂ includes, but is not limited to, services to enhance business development, planning, marketing, management skills and access to financial services.

Â Â Â Â Â  (8) ÂVery low incomeÂ means income adjusted for family size that does not exceed 150 percent of the poverty level determined under 42 U.S.C. 9902, as amended and in effect on June 18, 2001. [2001 c.419 Â§2]

Â Â Â Â Â  Note: 285B.178 to 285B.183 and 285B.186 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.179 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) There is a need to develop and expand businesses in economically distressed communities in both rural and urban areas;

Â Â Â Â Â  (b) There is a need to assist Oregonians who are unemployed, underemployed or in low income jobs;

Â Â Â Â Â  (c) Microenterprises can provide a means for unemployed, underemployed or low income individuals to find and sustain productive work;

Â Â Â Â Â  (d) Microenterprises, including self-employment, can enable people with disabilities to use their management skills to create and provide products and services, to acquire new skills in money management and business development and to develop pride and self-esteem;

Â Â Â Â Â  (e) Microenterprises can provide opportunities for economically distressed communities to thrive, one microentrepreneur at a time;

Â Â Â Â Â  (f) Microenterprises, including self-employment and start-up businesses, are important elements of the Oregon economy and play a vital role in job creation;

Â Â Â Â Â  (g) There is a lack of access to capital and training and technical assistance for low income and very low income microentrepreneurs;

Â Â Â Â Â  (h) Many low income and very low income microentrepreneurs need microlending services and training and technical assistance to start, operate or expand their businesses;

Â Â Â Â Â  (i) Local microenterprise support organizations have demonstrated cost-effective delivery methods for providing microlending services and training and technical assistance; and

Â Â Â Â Â  (j) Local and state charitable foundation support, federal program funding and private sector support can be leveraged by a statewide program for development of microenterprises.

Â Â Â Â Â  (2) The purposes of ORS 285B.178 to 285B.183 are to:

Â Â Â Â Â  (a) Ensure that microenterprises in Oregon are able to realize their full potential to create jobs, enhance entrepreneurial skills, expand entrepreneurial activity and increase the capacity of low income and very low income households to become self-sufficient;

Â Â Â Â Â  (b) Enhance the development of a statewide infrastructure for microenterprise support; and

Â Â Â Â Â  (c) Enable the Economic and Community Development Department to engage in contractual relationships with statewide microenterprise support organizations that have the capacity to administer grants to local microenterprise support organizations, subject to ORS 285B.178 to 285B.183, and to leverage additional funds from sources other than moneys appropriated from the General Fund. [2001 c.419 Â§3]

Â Â Â Â Â  Note: See note under 285B.178.

Â Â Â Â Â  285B.180 [Formerly 285.555; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.183 Biennial report. The Economic and Community Development Department shall submit a biennial report to the Governor and the Legislative Assembly outlining the actions that the department has taken related to microenterprise development pursuant to ORS 285A.045 and 285A.050. [2001 c.419 Â§5]

Â Â Â Â Â  Note: See note under 285B.178.

Â Â Â Â Â  285B.186 Short title. ORS 285B.178 to 285B.183 shall be known and may be cited as the Microenterprise Development Act. [2001 c.419 Â§1]

Â Â Â Â Â  Note: See note under 285B.178.

CREDIT ENHANCEMENT FUND

Â Â Â Â Â  285B.200 Definitions for ORS 285B.200 to 285B.218. As used in ORS 285B.200 to 285B.218:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (2) ÂEligible project costsÂ includes productive equipment and machinery, working capital for operations and export transactions and such other costs as the department, by rule, may provide.

Â Â Â Â Â  (3) ÂEmerging small businessÂ has the meaning given that term in ORS 200.005.

Â Â Â Â Â  (4) ÂFinancial institutionÂ includes institutions listed in ORS 706.008 and such other institutions defined by rule of the Economic and Community Development Department as financial institutions for purposes of ORS 285B.200 to 285B.218.

Â Â Â Â Â  (5) ÂQualified businessÂ means any existing or proposed business entity with an average annual employment not exceeding 200 employees that, except when located within a distressed area, as defined by the Economic and Community Development Department, sells goods or services in markets for which national or international competition exists or that owns, occupies, operates or has entered into an agreement to own, occupy or operate real property containing a brownfield, as defined in ORS 285A.185. The term includes professional services companies providing services to traded sector industries and other entities within and outside of this state.

Â Â Â Â Â  (6) ÂValue-added agricultural productsÂ means agricultural products that have been processed, transformed or refined to the point where they may be distributed to a final consumer without further processing, transformation or refining. The term also includes agricultural products that are processed, transformed or refined for distribution to other than final consumers when such processing, transformation or refining represents a substantial increment in value as determined by the Economic and Community Development Department in consultation with the State Department of Agriculture. [Formerly 285.466; 1999 c.247 Â§4]

Â Â Â Â Â  Note: 285B.200 to 285B.218 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.203 Legislative findings; purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Small and medium sized businesses in general, and firms that produce value-added agricultural products in particular, are adversely affected by the current credit crisis.

Â Â Â Â Â  (b) Small companies have historically had a difficult time obtaining credit, especially on terms that allow them to grow and to create jobs.

Â Â Â Â Â  (c) The limited availability of credit for export transactions limits the ability of small and medium sized businesses in Oregon to compete in international markets.

Â Â Â Â Â  (d) The challenge for the public economic sector is to design programs, in conjunction with lending institutions in the private economic sector, that fill the gaps in credit availability and export finance.

Â Â Â Â Â  (e) Without substantial financial assistance to promote redevelopment, properties containing brownfields, as defined in ORS 285A.185, often remain abandoned or underutilized because of the uncertainty concerning environmental contamination at the sites and the cost of reducing or eliminating the contamination.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the purpose of the Credit Enhancement Fund established under ORS 285B.215 (1) and (2) to:

Â Â Â Â Â  (a) Create incentives and assistance to increase the flow of private capital to the value-added agriculture industries.

Â Â Â Â Â  (b) Promote industrial modernization and technology adoption.

Â Â Â Â Â  (c) Encourage the retention and creation of family wage jobs.

Â Â Â Â Â  (d) Encourage the export of goods and services by Oregon businesses in international markets.

Â Â Â Â Â  (e) Encourage and promote the redevelopment of brownfields, as defined in ORS 285A.185, by providing assistance to perform environmental action, as defined in ORS 285A.188, on brownfield sites. [Formerly 285.468; 2001 c.96 Â§4]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.206 Duties of department under ORS 285B.200 to 285B.218; rules. (1) The Economic and Community Development Department shall develop a program under which the department, under contracts with financial institutions, shall provide loan guarantees, insurance, coinsurance in conjunction with other providers of loan guarantee programs or other forms of credit guarantees for qualified businesses for eligible project costs.

Â Â Â Â Â  (2) In administering the program created by ORS 285B.200 to 285B.218, the department shall consult and cooperate with financial institutions in this state. The program shall be administered so that administrative procedures and application procedures are as responsive to the needs of qualified businesses and financial institutions as practicable, consistent with prudent investment and lending practices and criteria.

Â Â Â Â Â  (3) The department shall prescribe by rule the loan or credit guarantee application procedure for a financial institution on behalf of a qualified business.

Â Â Â Â Â  (4) When the department approves a loan or credit guarantee, the department shall enter into a loan or credit guarantee agreement with the financial institution. The agreement shall specify:

Â Â Â Â Â  (a) The fee to be charged to the financial institution;

Â Â Â Â Â  (b) The evidence of debt assurance of, and security for, the loan or credit guarantee;

Â Â Â Â Â  (c) A loan guarantee or credit guarantee which does not exceed 15 years; and

Â Â Â Â Â  (d) Such other terms and conditions considered necessary or desirable by the department.

Â Â Â Â Â  (5) The department may adopt procedures for loan or credit guarantees whereby a qualified business may apply directly to the department for a preliminary guarantee commitment. Such preliminary guarantee commitments may be issued by the department subject to the qualified business securing a commitment for financing from a financial institution. The procedures adopted by the department shall specify the process by which a financial institution may obtain a final loan or credit guarantee. [Formerly 285.474]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.209 Fees and terms for loan and credit guarantees for program under ORS 285B.206 and under ORS 285B.200 to 285B.218. (1) When making loan or credit guarantees under the program established under ORS 285B.206, the Economic and Community Development Department shall establish fees and other terms for loan or credit guarantees that are calculated to reasonably assure that businesses with access to other forms of private capital will find it economical not to participate in the program.

Â Â Â Â Â  (2) The department, with due regard for the possibility of losses and administrative costs, shall set fees and other terms at levels sufficient to reasonably assure that the program is self-financing.

Â Â Â Â Â  (3) When making loan or credit guarantees under the program established under ORS 285B.200 to 285B.218, the department shall establish fees and other terms for loan or credit guarantees that are calculated to reasonably assure that qualified businesses with access to other forms of private capital will find it economical not to participate in the program.

Â Â Â Â Â  (4) With due regard for the possibility of losses and administrative costs, the department shall set fees and other terms at levels sufficient to reasonably assure that the program is self-financing.

Â Â Â Â Â  (5) For a preliminary guarantee commitment issued under ORS 285B.206 (5), the department may charge the qualified business an application fee. The fee shall be in addition to any other fees charged by the department under this section and may not exceed $250 for each application. [Formerly 285.476]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.212 Commission to advise and make recommendations to department concerning specified programs. The Economic and Community Development Department shall consider the advice and recommendations of the Oregon Economic and Community Development Commission in developing and implementing the programs provided for in ORS 285B.126 to 285B.147, 285B.150 and 285B.200 to 285B.218. [Formerly 285.478]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.215 Credit Enhancement Fund; sources; uses. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Credit Enhancement Fund. All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the following purposes:

Â Â Â Â Â  (a) Payment of claims pursuant to contracts for loan or credit guarantees under ORS 285B.200 to 285B.218.

Â Â Â Â Â  (b) Payment of administrative costs of the department for actual and necessary administrative expenses incurred by the department in administering the fund and establishing and maintaining the program established under ORS 285B.200 to 285B.218.

Â Â Â Â Â  (c) Repayment of transfers of funds required or authorized by law.

Â Â Â Â Â  (d) Purchase or buyout of superior or prior liens, mortgages or security interests.

Â Â Â Â Â  (2) Moneys in the Credit Enhancement Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly, including moneys derived from the Administrative Services Economic Development Fund.

Â Â Â Â Â  (b) Proceeds from collateral assigned to the department.

Â Â Â Â Â  (c) Interest earned on moneys in the fund.

Â Â Â Â Â  (d) Transfers of moneys to the fund.

Â Â Â Â Â  (e) Fees assessed for guarantees, as determined by the department.

Â Â Â Â Â  (f) Moneys from gifts.

Â Â Â Â Â  (g) Moneys from any grant made to the fund by any federal agency.

Â Â Â Â Â  (h) Proceeds of insurance provided by the Export-Import Bank of the United States or by any other provider of insurance for export transactions.

Â Â Â Â Â  (3) In each biennium, not less than 20 percent of all moneys available for loan guarantees from the Credit Enhancement Fund is reserved for loan guarantees to emerging small businesses. [Formerly 285.471]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.218 Pledge to assure repayment of loans or other credit. (1) The Economic and Community Development Department is authorized to pledge up to $75 million to assure the repayment of loan guarantees or other extensions of credit made to or on behalf of qualified businesses for eligible projects costs.

Â Â Â Â Â  (2) If the balances in the Credit Enhancement Fund are insufficient to cover any claims by financial institutions that arise from loan and credit guarantees made under ORS 285B.200 to 285B.218, the Oregon Department of Administrative Services is directed to transfer in the fiscal year as often as appropriate any funds from the Administrative Services Economic Development Fund to cover such principal, interest and claims, subject to the condition that no such transfer shall be made prior to the satisfaction of the allocation under ORS 391.130 to the Regional Light Rail Extension Construction Fund and the allocation to the Department of Environmental Quality for the debt services described in section 1, chapter 537, Oregon Laws 1993. [Formerly 285.481]

Â Â Â Â Â  Note: See note under 285B.200.

REGIONAL ECONOMIC DEVELOPMENT

Â Â Â Â Â  285B.230 Definitions for ORS 285B.230 to 285B.269. As used in ORS 285B.230 to 285B.269, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂRegionÂ means groups of counties designated by the Economic and Community Development Department or recognized in a regional partnership as provided in ORS 285B.236 (3).

Â Â Â Â Â  (2) ÂRegional boardÂ means a board comprised of individuals described in ORS 285B.242 (1) and jointly appointed by the county governing bodies of each county in the region to develop, fund, implement and monitor the achievement of the regional investment strategy.

Â Â Â Â Â  (3) ÂRegional investment strategyÂ is a long-term economic development strategy, updated each biennium, that focuses on the economic development priorities of each region, including but not limited to:

Â Â Â Â Â  (a) Supporting communities and populations that have been left out of OregonÂs economic expansion and diversification;

Â Â Â Â Â  (b) Helping companies that are starting up or are already doing business in Oregon to compete globally;

Â Â Â Â Â  (c) Ensuring that economic strategies reinforce OregonÂs long-term prosperity and livability; and

Â Â Â Â Â  (d) Coordinating efforts of economic development, education and workforce development.

Â Â Â Â Â  (4) ÂRegional partnershipÂ means a group of regional and economic development partners, including but not limited to cities, counties, ports, Indian tribes, special districts, nonprofit organizations and private organizations, that join together as a regional partnership in a memorandum of understanding between the members of the partnership and the directors of the Department of Transportation, the Economic and Community Development Department, the Housing and Community Services Department, the Department of Land Conservation and Development, the State Department of Agriculture, the Department of State Lands and the Department of Environmental Quality to provide a forum for coordination of economic development planning and investments so that strategies and processes for economic development are leveraged to the greatest extent possible to meet agreed-upon priority issues, challenges and goals. [Formerly 285.630; 1999 c.509 Â§47; 2003 c.773 Â§16]

Â Â Â Â Â  285B.233 Legislative finding; purpose. (1) The Legislative Assembly finds that regional investment strategies are essential to the stateÂs economic development goals and that to be effective regional investment strategies must have the coordinated support of available resources.

Â Â Â Â Â  (2) The Legislative Assembly declares that the purpose of ORS 285B.230 to 285B.269 is:

Â Â Â Â Â  (a) To encourage the development of regional investment strategies that address the economic development priorities of each region of the state;

Â Â Â Â Â  (b) To identify and coordinate regional economic development priorities;

Â Â Â Â Â  (c) To ensure that economic development plans reinforce the long-term prosperity and livability of Oregon;

Â Â Â Â Â  (d) To effectively utilize available resources through a regional investment program;

Â Â Â Â Â  (e) To leverage and attract capital investment in Oregon communities; and

Â Â Â Â Â  (f) To coordinate private and public resources to support economic development. [Formerly 285.633; 1999 c.509 Â§48; 2003 c.773 Â§17]

Â Â Â Â Â  285B.236 Guidelines for regional investment strategies. (1) The Economic and Community Development Department, by rule, shall adopt guidelines for submission of regional investment strategies and distribution of funds.

Â Â Â Â Â  (2) The guidelines shall provide that the regional investment strategies are approved in accordance with criteria reflecting the economic benefits to the state. Each regional investment strategy must at a minimum set forth in measurable terms the extent to which the strategy will accomplish the economic development priorities of the region.

Â Â Â Â Â  (3) The department, in collaboration with counties, shall establish regions, based on information and advice received from county governing bodies and on historical, cultural and economic links among counties. A region shall consist of at least two contiguous counties. For any area in which a regional partnership is established, the department may accept the regional boundaries designated by the partnership.

Â Â Â Â Â  (4) The department shall require each region to examine its economic development needs. [Formerly 285.635; 1999 c.509 Â§49; 2003 c.773 Â§18]

Â Â Â Â Â  285B.239 Required elements of regional investment strategies. Regional investment strategies shall serve as a basis for state financial assistance to projects or activities to meet regional economic development priorities. Each group of counties that forms a region shall submit a regional investment strategy that at a minimum shall include the following elements:

Â Â Â Â Â  (1) An identification of short-term and long-term regional economic development priorities;

Â Â Â Â Â  (2) An analysis of the unique or significant resources that provide the foundation for the regional investment strategy;

Â Â Â Â Â  (3) An analysis of barriers to implementation of the regional investment strategy and an identification of the means to overcome those barriers;

Â Â Â Â Â  (4) A long-term plan to implement the regional investment strategy, including necessary actions by:

Â Â Â Â Â  (a) Local governments;

Â Â Â Â Â  (b) The private sector;

Â Â Â Â Â  (c) State government; and

Â Â Â Â Â  (d) Federal government;

Â Â Â Â Â  (5) A two-year investment strategy that describes projects and activities to be undertaken or funded by the state from lottery proceeds and other sources. For a region that has a recognized regional partnership under ORS 285B.236, the projects or activities may include investment of all or part of the moneys received by the region from the Regional Investment Fund or the Rural Investment Fund to provide moneys for the administration or financing of long-term or future economic development projects or activities;

Â Â Â Â Â  (6) A plan for involvement of disadvantaged and minority groups in the region;

Â Â Â Â Â  (7) Performance measurements for meeting the objective set forth in ORS 285B.236 (2). Each region shall develop an evaluation plan, as part of its regional investment strategy, for measuring and monitoring regional investment strategy performance. The evaluation plan shall include regional benchmarks for monitoring achievement of the regional investment strategies and priorities. When regional benchmarks are established, regional performance measures shall be determined after negotiation between the regional board and the Oregon Economic and Community Development Commission. The regional performance measures shall include goals for:

Â Â Â Â Â  (a) Projected long-term and short-term job creation and retention activities, including the number of jobs created and retained and wage levels;

Â Â Â Â Â  (b) Leveraging long-term investments; and

Â Â Â Â Â  (c) Maximizing moneys leveraged with short-term investments;

Â Â Â Â Â  (8) Periodic submission by the regional board of performance reports, in a form prescribed by the Economic and Community Development Department for regional investment strategies, to the county governing bodies in the region, the Oregon Economic and Community Development Commission, the Governor and the Legislative Assembly; and

Â Â Â Â Â  (9) An overall strategy management and project or activity implementation strategy that demonstrates that a region has the capacity to allocate resources and insures that such resources are effectively used. [Formerly 285.637; 1999 c.509 Â§50; 2001 c.552 Â§2; 2003 c.773 Â§19]

Â Â Â Â Â  285B.242 Adoption of regional investment strategies; regional boards; hearing; review; approval. (1) The governing body of each county of this state shall be responsible for the submission of a regional investment strategy as provided in ORS 285B.239. The governing body of a county shall designate a regional board to develop the regional investment strategy. The regional board shall consist of individuals who represent various local interests including cities, counties, ports, special districts and Indian tribes and significant representation from the private economic sector. The regional board shall include members who are representatives of rural interests, including local government.

Â Â Â Â Â  (2) The regional board shall be responsible for developing the regional investment strategy for the region.

Â Â Â Â Â  (3) The regional board shall hold a public hearing in each county in the region prior to a vote by the governing bodies of the counties to recommend to the Governor the regional investment strategy described in ORS 285B.239.

Â Â Â Â Â  (4) In developing the implementation strategy provided for in ORS 285B.239 (5), a regional board shall consult with industries, cities, ports, special districts, regional workforce committees and federally recognized Oregon Indian tribes located in the region.

Â Â Â Â Â  (5) A region shall submit the regional investment strategy to the Economic and Community Development Department for review by the Oregon Economic and Community Development Commission. The department shall work with regions to refine regional investment strategies and ensure compliance with the requirements of ORS 285B.230 to 285B.269. The Oregon Economic and Community Development Commission shall make recommendations on approval of the strategy to the Governor for final approval or shall return the strategy to the regional board for further modification.

Â Â Â Â Â  (6) The Economic and Community Development Department shall be responsible for identifying common issues among regions, developing statewide strategies and organizing opportunities for regions to address them.

Â Â Â Â Â  (7) After a regional investment strategy is developed by a regional board, adopted by the governing bodies of the counties and approved by the Governor, the regional board, in each biennium, shall update the strategy and recommend a two-year implementation strategy. The implementation strategy shall be adopted by the governing bodies of the counties after input from the cities, ports, special districts, Indian tribes, private economic sector and other parties in the region, shall be reviewed by the Oregon Economic and Community Development Commission and must be approved by the Governor before taking effect.

Â Â Â Â Â  (8) The Governor may delegate responsibility for review and approval of a regional investment strategy to a regional partnership. [Formerly 285.640; 1999 c.509 Â§51; 2003 c.773 Â§20]

Â Â Â Â Â  285B.245 Governor to adopt investment strategy; modification; coordination with other economic development efforts. (1) After considering the recommendations submitted, the Governor may adopt a proposed regional investment strategy or return the strategy to the affected counties for modification.

Â Â Â Â Â  (2) The Economic and Community Development Department shall coordinate adopted regional investment strategies with existing state and local economic development efforts to support a state strategy for economic development. Regions using regional investment funds for tourism or industrial marketing projects must, as a condition for receiving the funds, demonstrate that the projects complement and are consistent with existing statewide marketing campaigns. The department shall work with regions to ensure coordination among statewide marketing efforts and regional tourism and industrial marketing projects funded through the regional investment program established under ORS 285B.230 to 285B.269.

Â Â Â Â Â  (3) The department shall discourage competition among regions for existing Oregon businesses and economic activity. [Formerly 285.643; 1999 c.509 Â§52; 2003 c.773 Â§21]

Â Â Â Â Â  285B.248 All counties to be included in region. In carrying out the provisions of ORS 285B.230 to 285B.269, the Economic and Community Development Department shall work to ensure that all counties are included in a region with an adopted regional investment strategy and that each regional investment strategy is approved for implementation. [Formerly 285.645; 1999 c.509 Â§53; 2003 c.773 Â§22]

Â Â Â Â Â  285B.251 [Formerly 285.647; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.254 Rural Investment Fund. (1) There is created a Rural Investment Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund, and all interest earned on the Rural Investment Fund. The Rural Investment Fund is created to provide a flexible funding source for financing those locally determined programs and projects that may not be eligible for financing through other state and federal funding sources. The moneys in the fund are continuously appropriated to the Economic and Community Development Department to be used to promote economic development in rural communities.

Â Â Â Â Â  (2) The department may use moneys in the Rural Investment Fund to pay for the administrative expenses of operating the economic development programs under ORS 285B.257.

Â Â Â Â Â  (3) After consulting with regional boards and representatives of rural communities, the department, by rule, shall adopt standards, objectives and criteria for the use and distribution of moneys in the Rural Investment Fund. [Formerly 285.648; 1999 c.509 Â§54; 2003 c.773 Â§23]

Â Â Â Â Â  285B.257 Rural action plans; distribution of Rural Investment Fund to implement plans; biennial reports; prohibited uses of fund; rules. (1) Moneys in the Rural Investment Fund shall be distributed to regional boards designated under ORS 285B.242 for economic development programs and projects designed to benefit rural communities.

Â Â Â Â Â  (2) Each regional board shall update the regional investment strategy prepared under ORS 285B.239 to include a rural action plan consistent with the purpose and objectives of the Rural Investment Fund. A rural action plan must be reviewed by the Oregon Economic and Community Development Commission and approved by the Governor before any moneys from the Rural Investment Fund may be distributed for implementing any program or project described in the rural action plan. Moneys from the Rural Investment Fund shall not be used to retire any debt or pay for expenditures made or expenses incurred prior to the approval of a rural action plan.

Â Â Â Â Â  (3) In each biennium, a regional board may dedicate a portion of the moneys distributed to the board from the Rural Investment Fund for technical assistance and staff support for updating the rural action plan and for developing programs and projects under the rural action plan. The regional board shall determine the amount of moneys dedicated to such purposes. Notwithstanding subsection (2) of this section, the Economic and Community Development Department may distribute moneys from the Rural Investment Fund for technical assistance and staff support prior to approval of the rural action plan.

Â Â Â Â Â  (4) In each biennium, each regional board shall submit a report on the expenditure of moneys received under this section and shall indicate the success of the programs and projects financed with moneys from the Rural Investment Fund. The success of programs and projects shall be defined by specific performance measurements developed by the regional board, and performance reports shall be submitted as required for regional investment strategies under ORS 285B.239 (8). Reports required by this subsection shall be made part of the biennial report submitted to the Governor and the Legislative Assembly under ORS 285B.263.

Â Â Â Â Â  (5) Moneys from the Rural Investment Fund shall not be used to substitute for local government expenditures for existing and continuing public services. The Economic and Community Development Department shall adopt rules to carry out the provisions of this subsection. [Formerly 285.649; 1999 c.509 Â§55; 2003 c.773 Â§24]

Â Â Â Â Â  285B.260 Regional Investment Fund. (1) There is created a Regional Investment Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund, and all interest earned on the Regional Investment Fund. The fund is continuously appropriated to the Economic and Community Development Department to be used for grants to implement ORS 171.845, 280.518 and 285B.230 to 285B.269.

Â Â Â Â Â  (2) The department may use moneys in the Regional Investment Fund to pay for the administrative expenses of operating the regional investment program under ORS 285B.230 to 285B.269.

Â Â Â Â Â  (3) The fund shall not be used to retire any debt or to reimburse any person or municipality for expenditures made or expenses incurred prior to the adoption of a regional investment strategy. [Formerly 285.650; 1999 c.509 Â§56; 2003 c.773 Â§25]

Â Â Â Â Â  285B.263 Expenditure of Regional Investment Fund; distribution. (1) In each biennium, the Economic and Community Development Department shall expend moneys from the Regional Investment Fund for:

Â Â Â Â Â  (a) Technical assistance and staff support for preparation and update of regional investment strategies;

Â Â Â Â Â  (b) Projects or activities implementing an approved regional investment strategy and implementing priorities described in the strategy; and

Â Â Â Â Â  (c) Personnel necessary to administer the strategies and projects or activities.

Â Â Â Â Â  (2) In each biennium, the Oregon Economic and Community Development Commission, by rule and in agreement with the Association of Oregon Counties, League of Oregon Cities and Oregon Public Ports Association, may provide funds from any source available to the department to establish strategic regional investment opportunities consistent with the policies described in ORS 285B.266. Funding for projects or activities under this subsection shall be awarded, at the discretion of the commission, according to the quality of the defined projects or activities.

Â Â Â Â Â  (3) In each biennium, a regional board may dedicate a portion of regional investment funds for technical assistance and staff support for regional investment strategy development and refinement and development and administration of regional partnerships. The portion of funds so dedicated shall be determined by the commission. The commission shall provide regional boards with these funds prior to approval of regional investment strategies.

Â Â Â Â Â  (4) In each biennium, a regional board may dedicate a portion of regional investment funds to provide grants or loans to individual private businesses for fixed asset acquisition. Such funds must be used to make grants and loans that are consistent with the regional investment strategy and that support the regional priorities included in the regional investment strategy. The terms and conditions of grants or loans to be made under this subsection must be contained in the regional investment strategy at the time it is submitted for state review.

Â Â Â Â Â  (5) After a regional investment strategy is adopted, the department in each calendar quarter shall provide regional investment funds, less any moneys used for technical assistance and staff support for regional investment strategy development, to the region. Moneys received under this subsection shall be used for development of projects or activities based upon an evaluation by the regional board of the merit and readiness of the projects or activities. Projects and activities that receive such financial assistance must be consistent with the priorities of the approved regional investment strategy.

Â Â Â Â Â  (6) In each biennium, each regional board shall submit a report to the Governor and the Legislative Assembly that describes the expenditure of moneys received under this section and indicates the success, as defined by specified performance measurements, of the funded projects or activities in achieving the regional economic development priorities described in ORS 285B.236 (2). [Formerly 285.651; 1999 c.509 Â§57; 2001 c.552 Â§3; 2003 c.773 Â§26]

Â Â Â Â Â  285B.264 Evaluations required following distributions from Rural Investment Fund and Regional Investment Fund; rules. (1) Notwithstanding ORS 285B.254 (3), distributions from the Rural Investment Fund created under ORS 285B.254 and the Regional Investment Fund created under ORS 285B.260 shall be evaluated to determine if the regional investment strategy funded by a distribution has met the criteria established by the strategy for:

Â Â Â Â Â  (a) Long-term and short-term job creation and retention activities, including the number of jobs created and retained and wage levels;

Â Â Â Â Â  (b) Leveraging long-term investments; and

Â Â Â Â Â  (c) Maximizing moneys leveraged with short-term investments.

Â Â Â Â Â  (2) The Economic and Community Development Department shall adopt rules to ensure that future grants to a regional board are based on the past performance of the board in meeting the criteria established for the regional investment strategy described in subsection (1) of this section. [2003 c.773 Â§26a]

Â Â Â Â Â  285B.266 Strategic Reserve Fund; sources; uses. (1) There is created a Strategic Reserve Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund, and all interest earned on the Strategic Reserve Fund. The fund is continuously appropriated to the Economic and Community Development Department to be used to implement statewide strategies for economic development.

Â Â Â Â Â  (2) The fund shall not be used to retire any debt or, except upon approval of the Joint Ways and Means Committee or, if the Legislative Assembly is not in session, the Emergency Board, to pay administrative expenses of the department. Expenses that are project related shall not be considered to be administrative expenses of the department.

Â Â Â Â Â  (3) The department is directed to place particular emphasis on investments that assist communities, businesses or industries in cost-effective projects that assist the creation, expansion and preservation of the principal traded sector industries of Oregon and encourage diversification and preservation of regional economies. The fund shall be used to assist economic and community development projects of public entities, industry groups or businesses with significant long-term, regional or statewide economic impacts, to provide interim financing mechanisms to augment existing public or private sector programs or to analyze statewide, long-term economic issues and opportunities. [Formerly 285.653; 1999 c.509 Â§19]

Â Â Â Â Â  285B.269 Short title. ORS 285B.230 to 285B.269 shall be known as the Regional Economic Development Act. [Formerly 285.655]

INDUSTRY DEVELOPMENT PROJECTS

Â Â Â Â Â  285B.280 Definition of Âtraded sector.Â As used in ORS 285B.280 to 285B.286, unless the context requires otherwise, Âtraded sectorÂ means industries in which member firms sell their goods or services into markets for which national or international competition exists. [Formerly 285.765; 2005 c.835 Â§1]

Â Â Â Â Â  285B.283 Policy. The Legislative Assembly declares that it is the policy of the State of Oregon:

Â Â Â Â Â  (1) Working with private firms, industry associations and others, to encourage cooperative sector-based strategies to promote industrial competitiveness.

Â Â Â Â Â  (2) That programs to develop particular sectors of this stateÂs economy, to the maximum extent feasible, include firms of all sizes. To promote that policy, the Economic and Community Development Department shall undertake efforts as are necessary to ensure representative participation by small firms under ORS 285B.280 to 285B.286.

Â Â Â Â Â  (3) To emphasize industry development in those sectors of the economy in which Oregon firms face national and international competition.

Â Â Â Â Â  (4) To provide an adequate supply of industrial and traded sector sites that are available for immediate development. [Formerly 285.767; 2003 c.800 Â§22]

Â Â Â Â Â  285B.286 Industry development activities. For traded sector industries, the Economic and Community Development Department shall undertake industry development activities that may include, but are not limited to, all of the following:

Â Â Â Â Â  (1) Focus groups and other meetings and related studies to identify traded sector industry members and issues of common concern within an industry.

Â Â Â Â Â  (2) State technical and financial support for formation of industry associations, publication of association directories and related efforts to create or expand the activities of industry associations.

Â Â Â Â Â  (3) Helping establish research consortia.

Â Â Â Â Â  (4) Joint training and education programs and curricula related to the specific needs of traded sector industries.

Â Â Â Â Â  (5) Cooperative market development activities.

Â Â Â Â Â  (6) Analysis of the need, feasibility and cost for establishing product certification and testing facilities and services.

Â Â Â Â Â  (7) State technical and financial support to facilitate certification of sites as ready for development for traded sector industry. The support may include performing site assessments to determine the costs associated with development of individual sites. [Formerly 285.770; 1999 c.509 Â§20; 2003 c.800 Â§23]

Â Â Â Â Â  285B.289 [Formerly 285.773; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.292 [Formerly 285.775; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.295 [Formerly 285.777; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.298 [Formerly 285.780; repealed by 1999 c.509 Â§61]

STATE REVENUE BONDS FOR INDUSTRIAL, COMMERCIAL, SOLID WASTE DISPOSAL, RESEARCH AND DEVELOPMENT USES

Â Â Â Â Â  285B.320 Policy. The Legislative Assembly finds that by use of the powers and procedures described in ORS 285B.320 to 285B.371 for the assembling and financing of lands for industrial, solid waste disposal, commercial and research and development uses and for the construction and financing of facilities for such uses, financed through the issuance of bonds secured solely by the properties, lease payments, loan payments, rentals or other financing payments thus made available, the state may be able to reduce substantially in various counties the occurrence of economic conditions requiring more expensive remedial action. It is the purpose of ORS 285B.320 to 285B.371 to authorize the exercise of powers granted by ORS 285B.320 to 285B.371 by this state in addition to and not in lieu of any other powers it may possess. [Formerly 285.310; 1999 c.509 Â§29; 2001 c.680 Â§2]

Â Â Â Â Â  285B.323 Definitions for ORS 285B.320 to 285B.371. As used in ORS 285B.320 to 285B.371, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondÂ means any evidence of indebtedness, including but not limited to any bond, note, obligation, loan agreement, financing agreement, contracts for leasing, rental or financing of real or personal property, including contracts for rental, long term leases under an optional contract for purchase, financing agreements with vendors, financial institutions or others or for purchase of any property secured by revenues or from other financing sources as provided in ORS 285B.320 to 285B.371. A bond, as defined in this subsection and issued under ORS 285B.320 to 285B.371, shall be considered a revenue bond for purposes of ORS 286.031.

Â Â Â Â Â  (2) ÂEconomic development projectÂ includes any properties, real or personal, used or useful in connection with a revenue producing enterprise or any solid waste disposal facilities and related vehicles, rolling stock or equipment. ÂEconomic development projectÂ shall not include any facility or facilities designed primarily for the generation, transmission, sale or distribution of electrical energy.

Â Â Â Â Â  (3) ÂEligible projectÂ means an economic development project found by the Oregon Economic and Community Development Commission to meet standards of the commission adopted under ORS 285A.110. The commission may treat as a single eligible project for bonding purposes any number of economic development projects determined to be eligible projects. [Formerly 285.315; 1999 c.509 Â§30; 2001 c.680 Â§3]

Â Â Â Â Â  285B.326 Determination of eligibility of projects for financing; fees. (1) Upon determining an economic development project an Âeligible project,Â the Oregon Economic and Community Development Commission shall forward the application to the State Treasurer, who shall determine whether to issue the bonds.

Â Â Â Â Â  (2) The commission shall collect the fees set forth in subsection (3) of this section from an applicant that seeks to have an economic development project declared eligible for financing. The fee may be collected even though the project has not been determined to be eligible for financing. Moneys collected under this subsection shall be deposited in the Oregon Community Development Fund created under ORS 285A.227 and are continuously appropriated to the commission for the purpose of administration or funding of any program it is authorized to operate.

Â Â Â Â Â  (3) The fees described in subsection (2) of this section are as follows:

Â Â Â Â Â  (a) $250 for an application of not to exceed $500,000.

Â Â Â Â Â  (b) $500 for an application of more than $500,000.

Â Â Â Â Â  (c) A closing fee of not to exceed one-half of one percent of the total bond issue for the project, as determined by the commission. [Formerly 285.320; 1999 c.509 Â§31; 2003 c.167 Â§8]

Â Â Â Â Â  285B.329 Review by Oregon Economic and Community Development Commission; exception. (1) The state, acting through the State Treasurer, shall not undertake to finance any economic development project pursuant to ORS 285B.320 to 285B.371 before the Oregon Economic and Community Development Commission has reviewed the project pursuant to standards adopted under ORS 285A.110.

Â Â Â Â Â  (2) The commission is not required to make the determination and findings described in ORS 285A.055 (1) and (2) if the economic development project involves a solid waste disposal facility and related vehicles, rolling stock or equipment when the project does not require any private activity volume cap under ORS 286.605 to 286.645. [Formerly 285.325; 1999 c.509 Â§32; 2001 c.680 Â§4]

Â Â Â Â Â  285B.332 Request by county governing body. (1) The undertaking of any eligible project must be requested by official action of the governing body of the county taken at a regular or duly called special meeting thereof by the affirmative vote of a majority of its members.

Â Â Â Â Â  (2) The governing body of any Oregon county is encouraged to forward appropriate prospective eligible projects to the Oregon Economic and Community Development Commission for processing pursuant to ORS 285B.326.

Â Â Â Â Â  (3) For purposes of this section, for projects located on a federally recognized Oregon Indian reservation, the governing body of a county shall be considered to be the governing body of the federally recognized Oregon Indian tribe.

Â Â Â Â Â  (4) If the governing body is requesting the undertaking of an eligible project under ORS 285C.609, it may impose additional reasonable requirements on the applicant. [Formerly 285.330; 1999 c.509 Â§33]

Â Â Â Â Â  285B.335 Powers of State Treasurer. In addition to any other powers granted by law or by charter, in relation to an eligible project, the state, acting through the State Treasurer or a designee thereof, may:

Â Â Â Â Â  (1) Enter into agreements to finance the costs of an eligible project by loaning or otherwise making available the proceeds of bonds authorized by ORS 285B.344 to any person, firm or public or private corporation or federal or state governmental subdivision or agency under such terms and with such security as the state may approve;

Â Â Â Â Â  (2) Lease and sublease eligible projects to any person, firm or public or private corporation or federal or state governmental subdivision or agency in such manner that rents to be charged for the use of such projects shall be established, and revised from time to time as necessary, so as to produce income and revenue sufficient to provide for the prompt payment of principal of and interest on all bonds issued under this section when due, and the lease or financing agreement shall also provide that the lessee, borrower or financing party shall be required to pay all expenses of the operation and maintenance of the project including, but without limitation, adequate insurance thereon and insurance against all liability for injury to persons or property arising from the operation thereof, and all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease, during which term ad valorem taxes in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project;

Â Â Â Â Â  (3) Pledge and assign to the holders of such bonds or a trustee therefor all or any part of the revenues of one or more eligible projects owned or to be acquired by the state, and define and segregate such revenues or provide for the payment thereof to a trustee;

Â Â Â Â Â  (4) Mortgage or otherwise encumber eligible projects in favor of the holders of such bonds or in favor of any escrow agent, vendor, lender, other financing party or trustee therefor. However, in creating any such mortgages or encumbrances the state can not obligate itself except with respect to the project;

Â Â Â Â Â  (5) Make all contracts, execute and deliver all instruments, and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds; including a contract entered into prior to the construction, acquisition and installation of the eligible project authorizing the lessee, borrower or other financing party, subject to such terms and conditions as the state shall find necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the lessee, borrower or other financing party, and in the manner determined by the lessee, borrower or other financing party, and without advertisement for bids as may be required for the construction, acquisition or installation of other public facilities;

Â Â Â Â Â  (6) Enter into and perform such contracts and agreements with political subdivisions and state agencies as the respective governing bodies of the same may consider proper and feasible for or concerning the planning, construction, installation, lease, or other acquisition, and the financing of such facilities, which contracts and agreements may establish a board, commission or such other body as may be deemed proper for the supervision and general management of the facilities of the eligible project;

Â Â Â Â Â  (7) Accept from any authorized agency of the state or federal government loans or grants for the planning, construction, acquisition, leasing, or other provision of any eligible project, and enter into agreements with such agency respecting such loans or grants; and

Â Â Â Â Â  (8) Acquire, own, sell, assign or otherwise hold legal or equitable title to or an interest in eligible projects or hold federal tax ownership of eligible projects. [Formerly 285.335; 1999 c.509 Â§34; 2001 c.680 Â§5; 2003 c.167 Â§11]

Â Â Â Â Â  285B.338 Powers of Oregon Economic and Community Development Commission. In carrying out its duties under ORS 285B.320 to 285B.371, the Oregon Economic and Community Development Commission, acting for and in behalf of the state as its duly authorized agency, may:

Â Â Â Â Â  (1) Acquire, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are deemed necessary in connection with an eligible project to be situated within the state, and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor; and

Â Â Â Â Â  (2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the state may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, or any bonds issued under the authority of ORS 285B.320 to 285B.371. [Formerly 285.340; 1999 c.509 Â§35]

Â Â Â Â Â  285B.341 Limitation on state power. Except as provided in ORS 285B.335 and 285B.338, the state does not have the power to operate any eligible project as a business or in any manner whatsoever, and except as provided in ORS 285B.335 and 285B.338, nothing in ORS 285B.320 to 285B.371 authorizes the state to expend any funds on any eligible project, other than the revenues of such projects, or the proceeds of revenue bonds issued hereunder, or other funds granted to the state for the purposes of an eligible project. For the purpose of exercising the powers and authority granted under ORS 285B.335 or 285B.338, the state and the Oregon Economic and Community Development Commission are not subject to the requirements of ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C. [Formerly 285.345; 2001 c.680 Â§6; 2003 c.167 Â§12; 2003 c.794 Â§239]

Â Â Â Â Â  285B.344 Authority to issue bonds. (1) If the State Treasurer determines that bonds should be issued:

Â Â Â Â Â  (a) The State Treasurer may authorize and issue in the name of the State of Oregon bonds secured by revenues from eligible economic development projects or from other financing sources to finance or refinance in whole or part the cost of acquisition, construction, reconstruction, improvement or extension of projects. The bonds shall be identified by project and issued in the manner prescribed by ORS 286.010, 286.020 and 286.105 to 286.135, and refunding bonds may be issued to refinance such bonds.

Â Â Â Â Â  (b) The State Treasurer shall designate the underwriter, vendor, lender or other financing party, if any, and enter into appropriate agreements with each to carry out the provisions of ORS 285B.320 to 285B.371. The Economic and Community Development Department, with the approval of the State Treasurer, shall designate the trustee and enter into appropriate agreements with the trustee to carry out the provisions of ORS 285B.320 to 285B.371. The department may appoint bond counsel as authorized by ORS 288.523, or the State Treasurer may enter into an agreement with bond counsel if the services provided under the agreement comply with the provisions of ORS 288.523 and the appointment is approved by the Attorney General as required by ORS 288.523. The department may not make an appointment or enter into an agreement under this paragraph unless the State Treasurer has reviewed and approved the terms and conditions of the appointment or agreement. ORS 279A.140 does not apply to any appointment or agreement described in this paragraph.

Â Â Â Â Â  (2) Any escrow agent, bond registrar, paying agent or trustee, if any, designated by the State Treasurer to carry out all or part of the powers specified in ORS 285B.335 must agree to furnish financial statements and audit reports for each bond issue. [Formerly 285.350; 1999 c.509 Â§36; 2001 c.536 Â§1; 2003 c.167 Â§13; 2003 c.794 Â§240]

Â Â Â Â Â  285B.347 Issuance of bonds; determining factors. In determining whether to issue bonds under ORS 285B.320 to 285B.371, the State Treasurer shall consider:

Â Â Â Â Â  (1) The market for the types of bonds proposed for issuance.

Â Â Â Â Â  (2) The terms and conditions of the proposed issue.

Â Â Â Â Â  (3) Such other relevant factors as the State Treasurer considers necessary to protect the financial integrity of the state. [Formerly 285.355; 1999 c.509 Â§37]

Â Â Â Â Â  285B.350 Method of issuing bonds. Bonds authorized under ORS 285B.320 to 285B.371 shall be issued in accordance with the provisions of ORS 288.515 to 288.550. [Formerly 285.360]

Â Â Â Â Â  285B.353 Administration expenses. The administrative expenses of the State Treasurer shall be charged against bond proceeds or project revenues. [Formerly 285.365]

Â Â Â Â Â  285B.356 Refunding bonds. The State Treasurer shall have the power, whenever the treasurer deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [Formerly 285.370]

Â Â Â Â Â  285B.359 Validity of bonds. The validity of bonds issued under ORS 285B.320 to 285B.371 shall not be dependent on nor be affected by the validity or regularity of any proceeding relating to the acquisition, purchase, construction, installation, reconstruction, improvement, betterment or extension of the eligible project for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to ORS 285B.320 to 285B.371 and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [Formerly 285.375]

Â Â Â Â Â  285B.362 Covenants in bonds. The official action authorizing the issuance of bonds under ORS 285B.320 to 285B.371 to finance or refinance in whole or in part, the acquisition, construction, installation, reconstruction, improvement, betterment or extension of any eligible project may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by ORS 285B.320 to 285B.371 in the following respects and in such other respects as the state, acting through the State Treasurer, or the designee of the treasurer may decide:

Â Â Â Â Â  (1) The rents to be charged for the use of properties acquired, constructed, installed, reconstructed, improved, bettered or extended under the authority of ORS 285B.320 to 285B.371;

Â Â Â Â Â  (2) The use and disposition of the revenues of such projects;

Â Â Â Â Â  (3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

Â Â Â Â Â  (4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

Â Â Â Â Â  (5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or in favor of any escrow agent, vendor, lender, other financing party or trustee therefor;

Â Â Â Â Â  (7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

Â Â Â Â Â  (9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

Â Â Â Â Â  (10) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

Â Â Â Â Â  (13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds; the powers and duties of such trustee or trustees, and the limitation of their liabilities;

Â Â Â Â Â  (14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 285B.320 to 285B.371;

Â Â Â Â Â  (15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

Â Â Â Â Â  (16) The subordination of the security of any bonds issued under ORS 285B.320 to 285B.371 and the payment of principal and interest thereof, to the extent deemed feasible and desirable by the state, to other bonds or obligations of the state issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered. [Formerly 285.380; 1999 c.509 Â§38]

Â Â Â Â Â  285B.365 Limitations of bonds; recitals. (1) Revenue bonds issued under ORS 285B.320 to 285B.371:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of ORS 285B.320 to 285B.371.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of ORS 285B.320 to 285B.371.

Â Â Â Â Â  (2) Each bond issued under ORS 285B.320 to 285B.371 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in ORS 285B.320 to 285B.371 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 285B.368. [Formerly 285.385; 2003 c.167 Â§14]

Â Â Â Â Â  285B.368 Powers and rights of bondholders. Subject to any contractual limitation binding upon the holders of any issue of bonds, or any escrow agent, vendor, lender, other financing party or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out its and their duties and obligations under ORS 285B.320 to 285B.371 and its and their covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action require the state to account as if it was the trustee of an express trust;

Â Â Â Â Â  (3) By action enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds;

Â Â Â Â Â  (5) Foreclose any mortgage or lien given under the authority of ORS 285B.320 to 285B.371 and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

Â Â Â Â Â  (6) Exercise any right or remedy conferred by ORS 285B.320 to 285B.371 without exhausting and without regard to any other right or remedy conferred by ORS 285B.320 to 285B.371 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [Formerly 285.390; 1999 c.509 Â§39]

Â Â Â Â Â  285B.371 Loans to eligible projects when state holds no interest. The state, acting through the State Treasurer and the Oregon Economic and Community Development Commission, or either of them, may loan the proceeds of the bonds authorized by ORS 285B.320 to 285B.371 for eligible projects without the necessity of the state having any ownership or leasehold interest in the eligible projects. Loans made pursuant to this section shall be secured, if at all, to the extent deemed necessary or desirable by the State Treasurer and the Oregon Economic and Community Development Commission. [Formerly 285.393; 1999 c.509 Â§40]

Â Â Â Â Â  285B.374 [Formerly 285.395; 1999 c.509 Â§41; repealed by 2003 c.167 Â§16]

Â Â Â Â Â  285B.377 [Formerly 285.397; 1999 c.509 Â§42; repealed by 2003 c.167 Â§16]

Â Â Â Â Â  285B.380 [Formerly 285.398; 2003 c.662 Â§7; renumbered 285C.600 in 2003]

Â Â Â Â Â  285B.383 [Formerly 285.399; 1999 c.509 Â§26; 2003 c.662 Â§8; renumbered 285C.606 in 2003]

Â Â Â Â Â  285B.386 [Formerly 285.400; 2003 c.662 Â§9; renumbered 285C.609 in 2003]

Â Â Â Â Â  285B.389 [Formerly 285.401; 1999 c.509 Â§21; 2003 c.167 Â§9; 2003 c.662 Â§10a; renumbered 285C.612 in 2003]

Â Â Â Â Â  285B.392 [Formerly 285.402; 2003 c.662 Â§11; renumbered 285C.620 in 2003]

INFRASTRUCTURE PROJECTS

(Generally)

Â Â Â Â Â  285B.410 Definitions for ORS 285B.410 to 285B.482. As used in ORS 285B.410 to 285B.482, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAirportÂ means:

Â Â Â Â Â  (a) A runway, taxiway, aircraft parking apron, ramp, auto parking area, access road, safety area or runway protection zone;

Â Â Â Â Â  (b) An airport-related facility, including a hangar, terminal, air traffic control tower or other building;

Â Â Â Â Â  (c) A signal, navigational aid or traffic control system; or

Â Â Â Â Â  (d) A fuel tank or other physical airport improvement.

Â Â Â Â Â  (2) ÂDevelopment projectÂ means a project for the acquisition, improvement, construction, demolition, or redevelopment of municipally owned utilities, buildings, land, transportation facilities or other facilities that assist the economic and community development of the municipality, including planning project activities that are necessary or useful as determined by the Economic and Community Development Department.

Â Â Â Â Â  (3) ÂDirect project management costsÂ means expenses directly related to a project that are incurred by a municipality solely to support or manage a project eligible for assistance under ORS 285B.410 to 285B.482. ÂDirect project management costsÂ does not include routine or ongoing expenses of the municipality.

Â Â Â Â Â  (4) ÂEmergency projectÂ means a development project resulting from an emergency as defined in ORS 401.025, to which federal disaster relief has been committed.

Â Â Â Â Â  (5) ÂEnergy systemÂ means a facility necessary for the distribution, transmission or generation of energy, including but not limited to facilities powered by wind, solar energy or biofuel and facilities for the collection, storage, transmission or distribution of a fuel, including natural gas, methane or hydrogen.

Â Â Â Â Â  (6) ÂMarine facilityÂ means:

Â Â Â Â Â  (a) A wharf, dock, freight handling or passenger facility;

Â Â Â Â Â  (b) A navigation channel or structure, including a project funded under ORS 777.267; or

Â Â Â Â Â  (c) Any other physical marine facility improvement.

Â Â Â Â Â  (7) ÂMunicipalityÂ means an Oregon city or county, the Port of Portland created by ORS 778.010, a county service district organized under ORS chapter 451, a district as defined in ORS 198.010, a tribal council of a federally recognized Indian tribe in this state or an airport district organized under ORS chapter 838.

Â Â Â Â Â  (8) ÂPlanning projectÂ means:

Â Â Â Â Â  (a) A project related to a potential development project for preliminary, final or construction engineering;

Â Â Â Â Â  (b) A survey, site investigation or environmental action;

Â Â Â Â Â  (c) A financial, technical or other feasibility report, study or plan; or

Â Â Â Â Â  (d) An activity that the department determines to be necessary or useful in planning for a potential development project.

Â Â Â Â Â  (9) ÂProjectÂ means a development, planning or emergency project.

Â Â Â Â Â  (10) ÂRailroadÂ means:

Â Â Â Â Â  (a) A main line, siding, yard, connecting or auxiliary track, right of way or easement;

Â Â Â Â Â  (b) An industrial spur or related facility, including a depot, shop, maintenance building or other building;

Â Â Â Â Â  (c) A signal or traffic control system;

Â Â Â Â Â  (d) A bridge or tunnel;

Â Â Â Â Â  (e) A dock, pit, conveyor, bin, crane, piping system, tank or pavement for unloading, loading or transfer of freight, trailers or containers; or

Â Â Â Â Â  (f) Any other physical railroad improvement.

Â Â Â Â Â  (11) ÂRoadÂ means a street, highway or thruway or a road-related structure that provides for continuity of a right of way, including a bridge, tunnel, culvert or similar structure or other physical road-related improvement.

Â Â Â Â Â  (12) ÂRural areaÂ has the meaning given that term in ORS 285A.010.

Â Â Â Â Â  (13) ÂSewage systemÂ means a facility necessary for collecting, pumping, treating or disposing of sanitary sewage.

Â Â Â Â Â  (14) ÂSolid waste disposal siteÂ has the meaning given the term Âdisposal siteÂ in ORS 459.005.

Â Â Â Â Â  (15) ÂStorm water drainage systemÂ means a facility necessary for collecting, controlling, conveying, treating or disposing of storm water runoff.

Â Â Â Â Â  (16) ÂTelecommunications systemÂ means equipment or a facility for the electronic transmission of voice, data, text, image or video.

Â Â Â Â Â  (17) ÂTransportationÂ means a system for movement of freight or passengers.

Â Â Â Â Â  (18) ÂUtilitiesÂ means a solid waste disposal site or a water, sewage, storm water drainage, energy or telecommunications system.

Â Â Â Â Â  (19) ÂWater systemÂ means a facility for supplying, treating or protecting the quality of water and transmitting water to a point of sale or to any public or private agency for domestic, municipal, commercial or industrial use. [Formerly 285.700; 1999 c.509 Â§43; 2001 c.96 Â§5; 2001 c.633 Â§1; 2001 c.883 Â§27; 2003 c.773 Â§27; 2005 c.835 Â§2]

Â Â Â Â Â  285B.413 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The improvement, expansion and new construction of the stateÂs water and sewage systems, telecommunications systems, roads and public transportation provide the basic framework for continuing and expanding economic activity in this state, thereby providing jobs and economic opportunity for the people of Oregon.

Â Â Â Â Â  (b) It is essential to maintain usable and developable industrial and commercial lands in Oregon.

Â Â Â Â Â  (2) Because municipalities in this state often suffer from a lack of available financing and technical capacity for these projects, it is the purpose of ORS 285B.410 to 285B.482 to provide financial or other assistance to enable municipalities to construct, improve and repair those facilities that are essential for supporting continuing and expanded economic activity. It is the intent of the Legislative Assembly, by providing that assistance, to stimulate industrial growth and commercial enterprise and to promote employment opportunities in Oregon.

Â Â Â Â Â  (3) Moneys in the Special Public Works Fund shall be used primarily to provide loans to municipalities for development and planning projects. Grants shall be given only when loans are not feasible due to the financial need of the municipality or special circumstances of the project. The Economic and Community Development Department is authorized to determine the level of grant or loan funding, if any, on a case-by-case basis. [Formerly 285.703; 2001 c.883 Â§27a; 2003 c.773 Â§28; 2005 c.835 Â§3]

Â Â Â Â Â  285B.416 [Formerly 285.705; 2001 c.883 Â§28; 2003 c.773 Â§29; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.419 Administration of Special Public Works Fund; rules and policies. (1) The Economic and Community Development Department shall adopt rules and policies for the administration of the Special Public Works Fund. All forms of assistance are subject to the rules and policies of the department.

Â Â Â Â Â  (2) The department shall manage the Special Public Works Fund and any expenditures from its accounts and transfers between its accounts so that the fund provides a continuing source of financing for development or planning projects consistent with ORS 285B.413.

Â Â Â Â Â  (3) The department may commit moneys in the Special Public Works Fund or reserve future income to the fund for disbursal in future years under ORS 285B.440. The department shall commit or reserve moneys under this subsection only after:

Â Â Â Â Â  (a) Allowing for contingencies;

Â Â Â Â Â  (b) Finding that there will be sufficient unobligated net income to the fund to make the future payments, consistent with the financial requirements of subsections (2) and (3) of this section; and

Â Â Â Â Â  (c) Providing in any contract for the commitment that the liability of the state to make the annual payments shall be contingent on the availability of moneys in the Special Public Works Fund.

Â Â Â Â Â  (4) In assisting municipalities with projects, the department shall cooperate to the maximum extent possible with other state and federal agencies. [Formerly 285.707; 1999 c.509 Â§22; 2001 c.633 Â§2; 2001 c.883 Â§29; 2003 c.773 Â§30; 2005 c.835 Â§5]

(Community Facilities Projects)

Â Â Â Â Â  285B.422 Funding of community facilities projects; criteria for project funding. (1) The Economic and Community Development Department may provide financial or other assistance to a municipality for a development project as defined in ORS 285B.410.

Â Â Â Â Â  (2) The project must be municipally owned and operated either by the municipality or under a management contract or an operating agreement with the municipality. If the project consists:

Â Â Â Â Â  (a) Solely of the purchase or acquisition of land by the municipality, the land must be identified in the applicable land use or capital plan as necessary for a potential development project or be zoned solely for commercial or industrial use.

Â Â Â Â Â  (b) Of a privately owned railroad, the railroad must be designated by the owner and operator as subject to abandonment within three years, pursuant to federal law governing abandonment of common carrier railroad lines.

Â Â Â Â Â  (c) Of a telecommunications system, the governing body of the municipality shall adopt a resolution, after a public hearing, finding that the proposed telecommunications system project is necessary and would not otherwise be provided by a for-profit entity within a reasonable time and for a reasonable cost.

Â Â Â Â Â  (3) If the project is an energy system, the municipality and the serving utility must execute an ownership and operating agreement for the proposed energy system. This subsection does not apply when the energy system will be located within the recognized service territory of the municipality.

Â Â Â Â Â  (4) The department may not use funds to provide assistance for:

Â Â Â Â Â  (a) Projects that primarily focus on relocating business or economic activity from one part of the state to another, except in cases where the business or economic activity would otherwise locate outside of Oregon; or

Â Â Â Â Â  (b) Ongoing operations or maintenance expenses. [1997 c.800 Â§12; 1999 c.509 Â§44; 2001 c.883 Â§30; 2003 c.773 Â§31; 2005 c.835 Â§6]

Â Â Â Â Â  Note: 285B.422 was added to and made a part of 285B.410 to 285B.482 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.425 [1997 c.800 Â§13; 2001 c.883 Â§30a; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  Note: Section 32, chapter 773, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 32. On the effective date of this 2003 Act [January 1, 2004], moneys in the Community Facilities Account shall be transferred to other accounts within the Special Public Works Fund as designated by the Director of the Economic and Community Development Department. On and after the effective date of this 2003 Act, all repayments of financial assistance provided from the Community Facilities Account shall be credited to the accounts within the Special Public Works Fund designated by the director. [2003 c.773 Â§32]

(Financial Assistance for Projects)

Â Â Â Â Â  285B.428 Application for funds. Any municipality may apply for financial or other assistance from the Special Public Works Fund by submitting a completed application and related information as required by the Economic and Community Development Department by rule. The application shall be filed, reviewed and approved or rejected in accordance with rules adopted by the department. [Formerly 285.710; 2001 c.883 Â§30b; 2003 c.773 Â§33; 2005 c.835 Â§11]

Â Â Â Â Â  285B.431 [Formerly 285.713; 2003 c.773 Â§34; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.434 [Formerly 285.715; 2001 c.883 Â§30c; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.437 Contract with municipality. (1) If the Economic and Community Development Department approves assistance from the Special Public Works Fund for a project, the department, on behalf of the state, and the municipality may enter into a contract to implement the assistance. The contract shall include:

Â Â Â Â Â  (a) A provision that the liability of the state under the contract is contingent upon the availability of moneys in the Special Public Works Fund for use in the project;

Â Â Â Â Â  (b) If any portion of the assistance is in the form of a loan or the purchase of a bond of a municipality, a provision granting the department a lien on or a security interest in the collateral as determined by the department to be necessary to secure repayment of the loan or bond; and

Â Â Â Â Â  (c) Other provisions as the department considers necessary or appropriate to implement the assistance.

Â Â Â Â Â  (2) When the department approves financial assistance under ORS 285B.410 to 285B.482 for a project, the department shall pay moneys for the project from the Special Public Works Fund in accordance with the terms of the contract.

Â Â Â Â Â  (3) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may borrow from the Special Public Works Fund by entering into a contract with the department. The contract may be repaid from:

Â Â Â Â Â  (a) The revenues of the project, including special assessment revenues;

Â Â Â Â Â  (b) Amounts withheld under ORS 285B.449 (1);

Â Â Â Â Â  (c) The general fund of the municipality; or

Â Â Â Â Â  (d) Any other source.

Â Â Â Â Â  (4) A loan contract authorized under subsection (3) of this section shall be authorized by an ordinance, order or resolution adopted by the governing body of the municipality. [Formerly 285.717; 2001 c.883 Â§30d; 2003 c.773 Â§35; 2005 c.835 Â§12]

Â Â Â Â Â  285B.438 [2001 c.633 Â§4; 2003 c.773 Â§36; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.440 Maximum amounts of grants; standards. (1)(a) The moneys in the Special Public Works Fund shall be used primarily to provide loans to municipalities for projects as defined in ORS 285B.410 to 295B.482. The Economic and Community Development Department may determine the level of grant or loan funding, if any, on a case-by-case basis.

Â Â Â Â Â  (b) If the department approves funding, the department shall determine a maximum amount of the loan based upon a reasonable and prudent expectation of the ability of the municipality to repay the loan.

Â Â Â Â Â  (c) The loan term may not exceed the usable life of the project or 25 years from the year of project completion, whichever is less.

Â Â Â Â Â  (d) Assistance from the fund for a marine facility project otherwise funded under ORS 777.267 shall be limited to a loan. The loan may not exceed the amount of the required local matching funds.

Â Â Â Â Â  (2) The department shall by rule adopt standards for awarding grants from the Special Public Works Fund. The standards may include the award of grants as a financial incentive to accomplish the goals of the Special Public Works Fund, to address special circumstances of a project or to address the financial need of the applicant.

Â Â Â Â Â  (3) The department may make grants to a municipality not to exceed $1 million per project or 85 percent of the allowable project costs, whichever is less. For purposes of this subsection, allowable project costs do not include capitalized interest, if any.

Â Â Â Â Â  (4) The department may not expend more than one percent of the value of the Special Public Works Fund in any biennium for grants or direct assistance, if any, for planning projects to municipalities.

Â Â Â Â Â  (5) The department may not expend more than $2.5 million in any biennium for emergency project grants. For purposes of this subsection, emergency project grants include grants for essential community facilities, as defined by the department by rule after consultation with the League of Oregon Cities, the Association of Oregon Counties, the Oregon Ports Representation Group and the Special Districts Association of Oregon.

Â Â Â Â Â  (6) Except as otherwise limited by this section, not more than 100 percent of the total cost of a project, including capitalized interest, shall be financed from the Special Public Works Fund. [Formerly 285.720; 2001 c.883 Â§31a; 2003 c.773 Â§37; 2005 c.835 Â§13]

Â Â Â Â Â  285B.443 [Formerly 285.723; 2001 c.883 Â§31; 2003 c.773 Â§38; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.446 [Formerly 285.725; 2003 c.773 Â§39; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.449 Effect of failure to comply or default. (1) If a municipality fails to comply with a contract entered into under ORS 285B.410 to 285B.482, the Economic and Community Development Department may seek appropriate legal remedies to secure any repayment due the Special Public Works Fund. If any municipality defaults on payments due to the Special Public Works Fund under ORS 285B.410 to 285B.482, the State of Oregon may withhold any amounts otherwise due to the municipality to apply to the indebtedness. The department may waive this right to withhold.

Â Â Â Â Â  (2) Moneys withheld under subsection (1) of this section shall be deposited in the Special Public Works Fund and shall be used to repay any account in the fund from which funds were expended to pay obligations upon which the municipality defaulted. [Formerly 285.727]

Â Â Â Â Â  285B.452 [Formerly 285.730; 2001 c.883 Â§31b; 2003 c.773 Â§40; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.455 Special Public Works Fund; uses. (1) There is created the Special Public Works Fund, separate and distinct from the General Fund. All moneys credited to the Special Public Works Fund are appropriated continuously to the Economic and Community Development Department.

Â Â Â Â Â  (2) The fund shall consist of all moneys credited to the fund, including:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly or transferred to the fund by the Oregon Economic and Community Development Commission;

Â Â Â Â Â  (b) Earnings on the fund;

Â Â Â Â Â  (c) Repayment of financial assistance, including interest;

Â Â Â Â Â  (d) Moneys received from the federal government, other state agencies or local governments;

Â Â Â Â Â  (e) Bond proceeds as authorized under ORS 285B.410 to 285B.482 or other law; and

Â Â Â Â Â  (f) Moneys from any other source, including but not limited to grants and gifts.

Â Â Â Â Â  (3) Moneys in the Special Public Works Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820 and the earnings from the investments shall be credited to the account in the Special Public Works Fund designated by the department.

Â Â Â Â Â  (4) The department shall administer the Special Public Works Fund.

Â Â Â Â Â  (5) The department may establish other accounts within the Special Public Works Fund for the payment of project costs, reserves, debt service payments, credit enhancement, administrative costs and operation expenses or any other purpose necessary to carry out ORS 285B.410 to 285B.482.

Â Â Â Â Â  (6) The department may grant, expend or loan moneys in the fund to:

Â Â Â Â Â  (a) Provide financial or other assistance to municipalities for projects determined by the department to be appropriate.

Â Â Â Â Â  (b) Purchase goods or services related to a project on behalf of the municipality.

Â Â Â Â Â  (c) Provide state funds as a match for federal funds available for the administration of the Community Development Block Grant program.

Â Â Â Â Â  (d) Finance administrative costs of the department pursuant to ORS 285B.410 to 285B.482.

Â Â Â Â Â  (e) Provide annual grants on behalf of a municipality in the form of partial repayment to bondholders of amounts owed.

Â Â Â Â Â  (f) Cover contracts that are issued to guaranty any portion of the obligation of a municipality to finance a development project and that are not sold to the State of Oregon. Guaranty contracts under this paragraph shall be payable solely from moneys in the Special Public Works Fund, and shall not constitute a debt or obligation of the State of Oregon. The department may, on behalf of the state, establish a special account in the fund and commit to deposit into the account specified portions of existing and future allocations to the fund. The commitments shall be made by rule of the department and shall constitute covenants of the state for the benefit of the owners of obligations guaranteed by the state pursuant to this section.

Â Â Â Â Â  (7) As used in this section, Âadministrative costsÂ includes the departmentÂs direct and indirect costs for investigating and processing an application, developing a contract, monitoring the use of funds by a municipality, investigating and resolving budget discrepancies, closing a project and providing financial or other assistance to a municipality. [Formerly 285.733; 2001 c.633 Â§5; 2001 c.883 Â§32; 2003 c.773 Â§41; 2003 c.800 Â§24; 2005 c.835 Â§4]

Â Â Â Â Â  285B.458 Funding of distressed area and rural area infrastructure projects. Not less than 60 percent of the grants awarded from the Special Public Works Fund in any biennium shall be used to provide assistance to distressed or rural areas. [Formerly 285.735; 2001 c.883 Â§32a; 2003 c.773 Â§42; 2005 c.835 Â§14]

Â Â Â Â Â  285B.460 Funding and assistance for municipal planning projects. (1) The Economic and Community Development Department may provide financial or other assistance to a municipality for a planning project as defined in ORS 285B.410.

Â Â Â Â Â  (2) The planning project may be a stand-alone project.

Â Â Â Â Â  (3) The planning project may include an environmental action on a brownfield. For purposes of this subsection:

Â Â Â Â Â  (a) ÂBrownfieldÂ has the meaning given that term in ORS 285A.185.

Â Â Â Â Â  (b) ÂEnvironmental actionÂ has the meaning given that term in ORS 285A.188. [2005 c.835 Â§8]

Â Â Â Â Â  285B.461 [Formerly 285.737; 2001 c.883 Â§33; 2003 c.773 Â§43; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.462 Funding and assistance for municipal emergency projects. (1) The Economic and Community Development Department may provide financial or other assistance to a municipality for an emergency project as defined in ORS 285B.410.

Â Â Â Â Â  (2) The department may award grant funding to an emergency project only if federal disaster relief assistance has been committed for the emergency project.

Â Â Â Â Â  (3) Assistance from the Special Public Works Fund for an emergency project may not exceed the total local matching funds requirement for the federal disaster relief assistance committed to the project. [2005 c.835 Â§9]

Â Â Â Â Â  285B.464 [Formerly 285.753; 2003 c.773 Â§44; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.465 Allowable costs of projects. For purposes of ORS 285B.410 to 285B.482, the allowable costs of a project include:

Â Â Â Â Â  (1) Financing costs, including capitalized interest;

Â Â Â Â Â  (2) Direct project management costs;

Â Â Â Â Â  (3) Costs of consultant services and expenses;

Â Â Â Â Â  (4) Construction costs and expenses;

Â Â Â Â Â  (5) Costs of property acquisition, including any easement or right of way directly related to and necessary for the project;

Â Â Â Â Â  (6) Costs of acquiring off-site property for purposes directly related to the project, such as wetland mitigation; and

Â Â Â Â Â  (7) Other costs that the Economic and Community Development Department determines to be necessary or useful. [2005 c.835 Â§10]

(Revenue Bond Financing)

Â Â Â Â Â  285B.467 Standards for eligibility for revenue bond financing; rules. (1) The Economic and Community Development Department shall by rule adopt standards to determine eligibility for revenue bond financing under ORS 285B.467 to 285B.479 of development projects that have qualified under ORS 285B.419 to 285B.437 and 285B.449.

Â Â Â Â Â  (2) Upon determining that a development project is eligible for revenue bond financing under ORS 285B.467 to 285B.479, the department shall forward a request for the issuance of revenue bonds to the State Treasurer, who shall determine whether to issue revenue bonds.

Â Â Â Â Â  (3) When a project is determined to be eligible for revenue bond financing under ORS 285B.467 to 285B.479, allowable costs as described in ORS 285B.465 may be paid from bond proceeds.

Â Â Â Â Â  (4) Administrative expenses of the department in processing applications and investigating proposed projects and bond sales may not be derived from bond proceeds.

Â Â Â Â Â  (5) The department may pledge all or any portion of the existing or future assets and receipts of the Special Public Works Fund to pay debt service on bonds issued pursuant to ORS 285B.410 to 285B.482. The pledge shall take effect immediately, without delivery of the pledged funds to third parties, and the lien of the pledge shall be superior to all other liens of any nature.

Â Â Â Â Â  (6) The department is authorized to establish separate accounts within the fund for separate bond issues. [Formerly 285.740; 2001 c.883 Â§34; 2003 c.773 Â§45; 2005 c.835 Â§15]

Â Â Â Â Â  285B.470 Powers of department over revenue bond financing. In addition to any other powers granted by law in relation to a development project, the Economic and Community Development Department, acting through the State Treasurer or designee may:

Â Â Â Â Â  (1) Make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds;

Â Â Â Â Â  (2) Enter into and perform contracts and agreements with municipalities as the department may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of projects; and

Â Â Â Â Â  (3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the Special Public Works Fund. [Formerly 285.743; 2003 c.773 Â§46; 2005 c.835 Â§16]

Â Â Â Â Â  285B.473 Issuance of revenue bonds. If the State Treasurer determines that revenue bonds should be issued:

Â Â Â Â Â  (1) The State Treasurer may authorize and issue in the name of the State of Oregon revenue bonds secured by moneys paid to the Special Public Works Fund pledged therefor to finance or refinance in whole or part the cost of acquisition, construction, reconstruction, improvement or extension of development projects. The bonds shall be issued in the manner prescribed by ORS chapter 286, and refunding bonds may be issued to refinance the revenue bonds.

Â Â Â Â Â  (2) The State Treasurer shall designate the underwriter and enter into appropriate agreements with the underwriter to carry out the provisions of ORS 285B.467 to 285B.479. The Economic and Community Development Department, with the approval of the State Treasurer, shall designate the trustee and enter into appropriate agreements with the trustee to carry out the provisions of ORS 285B.467 to 285B.479. The department may appoint bond counsel as authorized by ORS 288.523, or the State Treasurer may enter into an agreement with bond counsel if the services provided under the agreement comply with the provisions of ORS 288.523 and the appointment is approved by the Attorney General as required by ORS 288.523. The department may not make an appointment or enter into an agreement under this subsection unless the State Treasurer has reviewed and approved the terms and conditions of the appointment or agreement. ORS 279A.140 does not apply to any appointment or agreement described in this subsection. [Formerly 285.745; 2001 c.536 Â§2; 2003 c.773 Â§47; 2003 c.794 Â§241; 2005 c.835 Â§17]

Â Â Â Â Â  285B.476 Application of law to revenue bonds; proceeds; maximum duration of loans. (1) ORS 285B.350 to 285B.362 and 285B.368 apply to revenue bonds issued under ORS 285B.467 to 285B.479.

Â Â Â Â Â  (2) The proceeds of revenue bonds issued and sold under ORS 285B.467 to 285B.479 shall be deposited in the Special Public Works Fund and used for the payment of a loan to a municipality for a development project and costs of issuing the revenue bonds.

Â Â Â Â Â  (3) A loan made with money derived from the sale of revenue bonds under this section shall be made as other loans under ORS 285B.419 to 285B.437 and 285B.449 are made, except that the loan contract shall set forth a schedule of payments that may not exceed the usable life of the contracted project. [Formerly 285.747; 2003 c.773 Â§48; 2005 c.835 Â§18]

Â Â Â Â Â  285B.479 Terms of revenue bonds. (1) Revenue bonds issued under ORS 285B.467 to 285B.479:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those moneys pledged therefor in the Special Public Works Fund, under the provisions of ORS 285B.467 to 285B.479.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those moneys paid to the Special Public Works Fund.

Â Â Â Â Â  (2) A bond shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. [Formerly 285.750; 2001 c.883 Â§35]

Â Â Â Â Â  285B.482 Revenue bonds as parity bonds; consolidation of bond proceeds; loans and consolidated funds as security for infrastructure, community facility and water bonds; limitation on use of moneys in specified funds. (1) Notwithstanding any other law relating to revenue bonds issued and sold under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578, revenue bonds may be issued and sold as parity bonds.

Â Â Â Â Â  (2) Proceeds of revenue bonds issued and sold under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578, together with the investment earnings thereon, may be consolidated into one or more funds or accounts and may be pledged to the holders of revenue bonds issued to finance water projects, as defined in ORS 285B.560, or development projects.

Â Â Â Â Â  (3) Any loan to a municipality made pursuant to ORS 285B.467 to 285B.479, 285B.560 to 285B.569 or 285B.572 to 285B.599, including loans funded in whole or in part with the proceeds of revenue bonds and loans funded with moneys in the Water Fund or the Special Public Works Fund, may be pledged to the holders of revenue bonds issued to finance water projects or development projects.

Â Â Â Â Â  (4) Funds or accounts established by the Economic and Community Development Department or the State Treasurer in connection with the issuance of revenue bonds under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578 and moneys held in the funds and accounts, together with the investment earnings thereon, may be consolidated into one or more funds or accounts and may be pledged to the holders of revenue bonds issued to finance water projects or development projects.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (4) of this section, moneys held in the Water Fund may not be used to finance or refinance the cost of a development project unless the development project also qualifies as a water project, and moneys held in the Special Public Works Fund may not be used to finance or refinance the cost of a water project unless the water project also qualifies as a development project. [1997 c.800 Â§14; 2003 c.773 Â§49; 2005 c.835 Â§19]

Â Â Â Â Â  285B.486 [2001 c.957 Â§10; renumbered 285C.530 in 2003]

Â Â Â Â Â  285B.488 [2001 c.957 Â§11; renumbered 285C.533 in 2003]

INFRASTRUCTURE PROJECTS FOR SOUTHERN OREGON

Â Â Â Â Â  285B.500 Policy; legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) It is a matter of statewide importance to increase the infrastructure capacity of Coos, Jackson and Josephine Counties and the rest of southern Oregon.

Â Â Â Â Â  (b) The absence of such infrastructure capacity, the lack of inexpensive industrial fuel and inadequate transportation facilities restrict national and international trade and otherwise hinder the economic development of the region.

Â Â Â Â Â  (c) State financial assistance to specified local projects in southern Oregon will sustain and increase jobs, foster national and international trade, allow industrial and commercial expansion and eliminate other negative effects caused by infrastructure that is inadequate to support a vibrant and expanding economy.

Â Â Â Â Â  (d) It is desirable to make a present commitment of lottery revenues that are expected to be received in the 1999-2001 and 2001-2003 biennia. A clear and prompt financial commitment from the State of Oregon will allow the project sponsors, in reliance on that commitment, to make prompt commitments to pay their share. Prompt commitment by the project sponsors will enhance the likelihood that other private or federal funds will be received for the projects.

Â Â Â Â Â  (2) The Legislative Assembly declares that the purpose of ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, is to obligate the State of Oregon to pay the amounts specified in ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, from future lottery revenues. The obligation of the state to pay the amounts specified in section 9, chapter 644, Oregon Laws, 1997, and in grant agreements authorized by ORS 285B.506 is limited to, and conditioned solely on, the availability of unobligated net lottery proceeds and any other moneys lawfully credited to the Oregon Unified International Trade Fund. Neither the faith and credit nor any of the taxing power of the State of Oregon are pledged or otherwise committed by ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, and the commitments of the State of Oregon under ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, and any grant agreement shall not constitute a debt or liability of the state within the meaning of section 7, Article XI of the Oregon Constitution. [1997 c.644 Â§7]

Â Â Â Â Â  Note: 285B.500 to 285B.515 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.503 Oregon Unified International Trade Fund; purposes; sources. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Unified International Trade Fund. The moneys in the fund are continuously appropriated to the Economic and Community Development Department for:

Â Â Â Â Â  (a) Paying all or a portion of the costs of:

Â Â Â Â Â  (A) A project for the extension and improvement of Jackson County Airport runway.

Â Â Â Â Â  (B) A project for the extension of a natural gas pipeline to the Coos Bay and North Bend area from a location near Roseburg.

Â Â Â Â Â  (C) A project for improvements to the Klamath Falls International Airport maintained by the City of Klamath Falls.

Â Â Â Â Â  (b) Transfer to the Oregon Port Revolving Fund created by ORS 285A.708.

Â Â Â Â Â  (2) A separate account within the Oregon Unified International Trade Fund shall be established for each project listed in subsection (1) of this section.

Â Â Â Â Â  (3) The Oregon Unified International Trade Fund shall consist of moneys allocated to the fund under section 9, chapter 644, Oregon Laws 1997, and such other moneys as may be appropriated to the fund by the Legislative Assembly, including interest on such moneys. [1997 c.644 Â§8]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.506 Grant agreements; maximum grant amount; terms of agreement; assignment of right to receive grant moneys; agreement not to constitute state debt. (1) After July 25, 1997, the Director of the Economic and Community Development Department shall enter into a grant agreement with the primary sponsor of a project listed in ORS 285B.503 that commits the State of Oregon to make the deposits specified in section 9, chapter 644, Oregon Laws 1997, and commits the Economic and Community Development Department to pay those deposits, plus earnings, to the primary sponsor as soon as funds are available in the appropriate account of the Oregon Unified International Trade Fund and are required by the primary sponsor for payment of project costs. Notwithstanding any other law, the commitment of the State of Oregon and the department under this section shall be conditioned solely on receipt by this state of unobligated net lottery proceeds sufficient to make the deposits specified in section 9, chapter 644, Oregon Laws 1997.

Â Â Â Â Â  (2) The total amount paid to the primary sponsor under the grant agreement shall not exceed the amount deposited in the appropriate account for the sponsorÂs project in the Oregon Unified International Trade Fund, plus any interest earnings on the amounts in the account. The grant agreement shall:

Â Â Â Â Â  (a) Pledge the unobligated net lottery proceeds to pay the amounts due to the primary sponsor under the grant agreement;

Â Â Â Â Â  (b) Specify the administrative procedures for making payments to the primary sponsor;

Â Â Â Â Â  (c) Provide for notification to the director if the primary sponsor determines that it is unable to undertake the project;

Â Â Â Â Â  (d) Allow assignment of the right to receive amounts payable under the grant agreement to third parties;

Â Â Â Â Â  (e) Obligate the primary sponsor to remit any unexpended grant funds and any earnings thereon to the State of Oregon after the sponsorÂs project is complete and all its costs have been paid; and

Â Â Â Â Â  (f) Contain other terms and conditions that are necessary or appropriate, as determined by the Director of the Economic and Community Development Department, to implement ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, to protect the interests and investments of the State of Oregon in the projects specified in ORS 285B.503.

Â Â Â Â Â  (3) The grant agreement, when executed by the director and accepted by the primary sponsor shall be a valid, binding and irrevocable contractual obligation of the State of Oregon in accordance with its terms. However, amounts due under the grant agreement shall be payable solely from the unobligated net lottery proceeds required by section 9, chapter 644, Oregon Laws 1997, to be deposited in the appropriate account in the Oregon Unified International Trade Fund.

Â Â Â Â Â  (4) The primary sponsor may pledge or assign its right to receive amounts due under the grant agreement as security for any contractual obligation the primary sponsor undertakes to pay or finance costs of the project. Any pledge or assignment authorized by ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, shall be valid and binding upon the primary sponsor, the Economic and Community Development Department, the State of Oregon and all other persons from the date it is made. The unobligated net lottery proceeds so pledged shall be immediately subject to the lien of the pledge without physical delivery, filing or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever. Upon notice from the primary sponsor that it has pledged the unobligated net lottery proceeds or assigned the right to receive amounts due under the grant agreement, the department shall fully cooperate with the primary sponsor and the pledgee or assignee to give effect to the pledge or assignment, including but not limited to acknowledging in writing to the primary sponsor and the pledgee or assignee the existence and validity of the pledge or assignment and agreeing that amounts due under the grant agreement shall be paid to the pledgee or assignee or into the custodial accounts established for the benefit of the pledgee or assignee.

Â Â Â Â Â  (5) The grant agreement shall not contain provisions or be construed or enforced in any manner that may cause the grant agreement to constitute a debt or liability of the state that violates section 7, Article XI of the Oregon Constitution. [1997 c.644 Â§10]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.509 Agreements between primary sponsor and United States. The primary sponsors of projects listed in ORS 285B.503 are authorized to enter into agreements with agencies of the United States for the project and, notwithstanding any other provision of law, may each agree to be bound by any requirement imposed by an Act of the United States Congress as a condition of federal participation in the project. [1997 c.644 Â§11]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.512 End of lottery allocations upon certification by Director of Economic and Community Development Department. (1) The deposit of unobligated net lottery proceeds to an account in the Oregon Unified International Trade Fund shall cease if and when the Director of the Economic and Community Development Department certifies in writing that deposits are no longer required because:

Â Â Â Â Â  (a) Sufficient funds are on hand in the account to pay all amounts required to be paid under the grant agreement;

Â Â Â Â Â  (b) All amounts required to be paid under the grant agreement have been paid; or

Â Â Â Â Â  (c) The primary sponsor has notified the director pursuant to the grant agreement that the primary sponsor is unable to undertake the project.

Â Â Â Â Â  (2) Upon receipt of the directorÂs written certification pursuant to subsection (1) of this section, the State Treasurer shall thereafter credit any amounts remaining in the account that are not required to pay amounts due under the grant agreement, and any lottery revenues that otherwise would have been deposited in the account under section 9, chapter 644, Oregon Laws 1997, to the Administrative Services Economic Development Fund. In addition, any unexpended grant funds and earnings which are remitted to the State of Oregon pursuant to the grant agreement shall be credited to the Administrative Services Economic Development Fund. [1997 c.644 Â§12]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.515 ÂPrimary sponsorÂ defined for ORS 285B.500 to 285B.512. As used in ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, Âprimary sponsorÂ or Âproject sponsorÂ means a city, county, agency or person who acts as a financial contributor to a project listed in ORS 285B.503, as determined by the Economic and Community Development Department in a grant agreement under ORS 285B.506. [1997 c.644 Â§13]

Â Â Â Â Â  Note: See note under 285B.500.

LOTTERY BONDS FOR INFRASTRUCTURE PROJECTS

Â Â Â Â Â  285B.530 Definitions for ORS 285B.530 to 285B.548. As used in ORS 285B.530 to 285B.548, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂInfrastructure lottery bondsÂ means the bonds authorized to be issued under ORS 285B.533 for the purpose of financing infrastructure projects.

Â Â Â Â Â  (2) ÂInfrastructure projectsÂ includes:

Â Â Â Â Â  (a) A water project defined in ORS 285B.560; and

Â Â Â Â Â  (b) Payment of any state financial obligations to the federal government under the Safe Drinking Water Act. [1997 c.800 Â§16; 1999 c.44 Â§24]

Â Â Â Â Â  Note: 285B.530 to 285B.548 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.533 Issuance of infrastructure lottery bonds; amount; use of bond proceeds. (1) Infrastructure lottery bonds shall be issued under ORS 286.560 to 286.580 and 348.716 only at the request of the Director of the Economic and Community Development Department. Infrastructure lottery bonds may be issued in an amount sufficient to provide no more than $6 million of net proceeds to pay costs of infrastructure projects, plus the amounts required to pay bond-related costs.

Â Â Â Â Â  (2) The net proceeds from the sale of the infrastructure lottery bonds shall be allocated to the Economic and Community Development Department for the State of OregonÂs match of federal moneys under the Safe Drinking Water Act.

Â Â Â Â Â  (3) The net proceeds from the sale of the infrastructure lottery bonds that are available to pay costs of infrastructure projects shall be credited to the Water Fund created by ORS 285B.563. All such net proceeds are appropriated continuously to the Economic and Community Development Department only for payment of costs of infrastructure projects described in subsection (2) of this section and for payment of bond-related costs that are allocable to infrastructure lottery bonds.

Â Â Â Â Â  (4) The Economic and Community Development Department and any municipality receiving proceeds of infrastructure lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.800 Â§17; 1999 c.44 Â§25]

Â Â Â Â Â  Note: See note under 285B.530.

Â Â Â Â Â  285B.536 [1997 c.800 Â§18; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.539 [1997 c.800 Â§19; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.542 [1997 c.800 Â§20; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.545 [1997 c.800 Â§21; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.548 Amount of infrastructure lottery bonds. (1) Notwithstanding ORS 286.505 to 286.545, infrastructure lottery bonds may be issued during the 1997-1999 biennium in an aggregate principal amount that produces net proceeds for infrastructure projects that shall not exceed $6 million, plus an amount that the State Treasurer estimates will be required to pay bond-related costs.

Â Â Â Â Â  (2) In future biennial periods, the amount of infrastructure lottery bonds that may be issued shall be authorized under ORS 286.505 to 286.545. [1997 c.800 Â§22]

Â Â Â Â Â  Note: See note under 285B.530.

Â Â Â Â Â  285B.551 Issuance of additional lottery bonds; amount; use of bond proceeds; Economic Infrastructure Project Fund. (1) Pursuant to ORS 286.560 to 286.580, lottery bonds may be issued:

Â Â Â Â Â  (a) To provide financial and other assistance, including but not limited to loans and grants, to municipalities, ports and other persons and entities in accordance with the laws governing use of moneys in the Special Public Works Fund created by ORS 285B.455, the Water Fund created by ORS 285B.563, the Safe Drinking Water Revolving Loan Fund created by ORS 285A.213, the Oregon Port Revolving Fund created by ORS 285A.708, the Brownfields Redevelopment Fund created by ORS 285A.188, the Oregon Business Development Fund created by ORS 285B.092 and the Marine Navigation Improvement Fund created by ORS 777.267.

Â Â Â Â Â  (b) To fund OregonÂs share of the costs of the Columbia River channel deepening project.

Â Â Â Â Â  (c) To fund OregonÂs share of the costs of studies and ecosystem restoration projects in the lower Columbia River estuary designed to improve habitat for listed endangered or threatened species of Columbia River anadromous salmonids.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The financial and other assistance to municipalities, ports and other persons and entities will assist in the establishment and expansion of businesses in Oregon and in the construction, improvement and expansion of infrastructure, community and port facilities and other facilities that comprise the physical foundation for industrial and commercial activity and provide the basic framework for continued and expanded economic opportunities and quality communities throughout Oregon.

Â Â Â Â Â  (b) The Columbia River channel deepening project is necessary to allow newer, larger steamships access to Oregon and Washington deep draft ports. A deeper shipping channel will allow the Columbia River to continue as a world leader in agricultural exports and as a key trade corridor for farms and businesses throughout Oregon and the region.

Â Â Â Â Â  (c) Such financial and other assistance to municipalities, ports and other persons and entities and the deepening of the Columbia River channel will therefore promote economic development within this state, and thus the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide such financial and other assistance to municipalities, ports and other persons and entities and to pay a portion of the costs of deepening the Columbia River channel is an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

Â Â Â Â Â  (d) The current lower Columbia River estuary habitat for listed endangered or threatened species of Columbia River anadromous salmonids could be improved through ecosystem restoration projects. The use of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to pay for studying how the estuary could be improved and to pay for ecosystem restoration projects are authorized uses of state lottery funds.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(a) of this section for financial and other assistance to municipalities, ports and other persons and entities may not exceed the sum of $227.27 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(b) of this section for the Columbia River channel deepening project may not exceed the sum of $17.7 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to this section may be issued only at the request of the Director of the Economic and Community Development Department. The director may not request the issuance of lottery bonds pursuant to subsection (1)(b) of this section until a final environmental impact statement has been issued and a record of decisions has been submitted to Congress by the United States Army Corps of Engineers, Congress has authorized the Columbia River channel deepening project, and the Washington sponsorsÂ shares of the costs of the Columbia River channel deepening project have been committed.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to subsection (1)(a) and (b) of this section shall be deposited in the Economic Infrastructure Project Fund, which is hereby established in the State Treasury separate and distinct from the General Fund. All moneys in the Economic Infrastructure Project Fund are continuously appropriated to the Economic and Community Development Department for any purpose for which moneys in the Special Public Works Fund created by ORS 285B.455 may be used, any purpose for which moneys in the Water Fund created by ORS 285B.563 may be used, any purpose for which moneys in the Safe Drinking Water Revolving Loan Fund created by ORS 285A.213 may be used, any purpose for which moneys in the Oregon Port Revolving Fund created by ORS 285A.708 may be used, any purpose for which moneys in the Brownfields Redevelopment Fund created by ORS 285A.188 may be used, any purpose for which moneys in the Oregon Business Development Fund created by ORS 285B.092 may be used and any purpose for which moneys in the Marine Navigation Improvement Fund created by ORS 777.267 may be used. The Director of the Economic and Community Development Department shall allocate the moneys deposited in the Economic Infrastructure Project Fund for the purposes described in this subsection in accordance with the policies developed by the Oregon Economic and Community Development Commission in accordance with ORS 285A.045. However, the director shall transfer from the Economic Infrastructure Project Fund and deposit into the Channel Deepening Account of the Marine Navigation Improvement Fund the proceeds of any lottery bonds sold to finance a portion of the costs of the Columbia River channel deepening project. Upon determining the relative allocation of moneys deposited in the Economic Infrastructure Project Fund among the purposes described in this subsection, the director shall transfer from the Economic Infrastructure Project Fund, and deposit into each of the other funds described in this subsection, the amounts so allocated. Notwithstanding any other provision of law governing the funds described in this subsection, the funds described in this subsection may be credited with moneys transferred from the Economic Infrastructure Project Fund by the director in accordance with this subsection.

Â Â Â Â Â  (5) The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(c) of this section for the costs of studies and ecosystem restoration projects in the lower Columbia River estuary may not exceed the sum of $750,000 and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. The net proceeds of lottery bonds issued pursuant to subsection (1)(c) of this section shall be deposited in the Oregon Community Development Fund created by ORS 285A.227 and may be used only for the Oregon nonfederal share of United States Army Corps of Engineers Columbia River estuary projects authorized by Congress prior to August 9, 2001. The director may not request the issuance of lottery bonds pursuant to subsection (1)(c) of this section until Congress and Washington have authorized their respective shares of the costs of the studies and ecosystem restoration projects in the lower Columbia River estuary.

Â Â Â Â Â  (6) The proceeds of lottery bonds issued pursuant to this section may be used only for the purposes set forth in this section and for bond-related costs. [1999 c.702 Â§1; 2001 c.96 Â§6; 2001 c.942 Â§1; 2003 c.741 Â§4; 2005 c.788 Â§1]

Â Â Â Â Â  Note: 285B.551 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 1 to 4, chapter 756, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) The Legislative Assembly finds that issuing lottery bonds to provide grants to the Coos County Airport District to assist in the funding of the construction of a new passenger terminal at the North Bend Airport is essential to promoting economic development in southern Oregon.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The economy of Coos County has been depressed in recent years as a result of unfavorable developments in the timber and fishing industries.

Â Â Â Â Â  (b) The economy of Coos County will benefit from the construction of a new passenger terminal at the North Bend Airport because it will increase the capability of the airport to meet air travel needs for Coos County and provide for continued and expanded economic opportunities for tourism in southwestern Oregon.

Â Â Â Â Â  (c) Increased capacity for air transport at the North Bend Airport will increase the opportunity to attract new industries to areas served by the airport and increase opportunities for employment in those areas.

Â Â Â Â Â  (d) The construction of a new passenger terminal at the North Bend Airport will promote economic development in this state, and the use of net proceeds from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to finance a portion of the costs of a new passenger terminal at the North Bend Airport is an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [2005 c.756 Â§1]

Â Â Â Â Â  Sec. 2. The aggregate principal amount of lottery bonds issued pursuant to section 4 of this 2005 Act to assist in the funding of the construction of a new passenger terminal at the North Bend Airport may not exceed the sum of $10 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to section 4 of this 2005 Act shall be issued only at the request of the Director of the Economic and Community Development Department. The director may not request the issuance of lottery bonds pursuant to section 4 of this 2005 Act until the executive director of the Coos County Airport District certifies in writing that all necessary permits for the proposed construction have been obtained by the airport district and has provided documentation to the Director of the Economic and Community Development Department that verifies that the district will have sufficient funding to complete the project. [2005 c.756 Â§2]

Â Â Â Â Â  Sec. 3. (1) The North Bend Airport Improvement Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds of lottery bonds issued pursuant to section 4 of this 2005 Act shall be deposited in the fund. All moneys in the North Bend Airport Improvement Fund are continuously appropriated to the Economic and Community Development Department for the purpose of providing grants to the Coos County Airport District to assist in the funding of the construction of a new passenger terminal at the North Bend Airport. Interest earned on moneys in the fund shall be credited to the fund.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, moneys in the fund shall be made available for distribution to the Coos County Airport District in the form of grants for the purpose specified in section 1 of this 2005 Act.

Â Â Â Â Â  (3) The Director of the Economic and Community Development Department shall enter into a grant agreement with the Coos County Airport District that requires the department to disburse the aggregate amount of $10 million from the fund to the district when:

Â Â Â Â Â  (a) Moneys are available; and

Â Â Â Â Â  (b) The executive director of the Coos County Airport District has provided the documentation required under section 2 of this 2005 Act. [2005 c.756 Â§3]

Â Â Â Â Â  Sec. 4. (1)(a) For the biennium beginning July 1, 2005, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 and 348.716 in the amount of $6 million for payment of grants to the Coos County Airport District related to the construction of a passenger terminal facility at the North Bend Airport, plus an additional amount estimated by the State Treasurer for payment of bond-related costs of the Economic and Community Development Department and the State Treasurer.

Â Â Â Â Â  (b) For the biennium beginning July 1, 2007, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 and 348.716 in the amount of $4 million for payment of grants to the Coos County Airport District related to the construction of a passenger terminal facility at the North Bend Airport, plus an additional amount estimated by the State Treasurer for payment of bond-related costs of the Economic and Community Development Department and the State Treasurer.

Â Â Â Â Â  (2)(a) Net proceeds of lottery bonds issued under subsection (1)(a) of this section, in the amount of $6 million, shall be deposited in the North Bend Airport Improvement Fund established by section 3 of this 2005 Act not later than December 15, 2005.

Â Â Â Â Â  (b) Net proceeds of lottery bonds issued under subsection (1)(b) of this section, in the amount of $4 million, shall be deposited in the North Bend Airport Improvement Fund established by section 3 of this 2005 Act not later than December 15, 2007. [2005 c.756 Â§4]

SAFE DRINKING WATER PROJECTS

(Generally)

Â Â Â Â Â  285B.560 Definitions for ORS 285B.560 to 285B.599. As used in ORS 285B.560 to 285B.599:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (2) ÂDirect project management costsÂ means new expenses incurred by a municipality solely to support, plan for and manage an infrastructure project, funded in whole or in part through financial assistance under ORS 285B.560 to 285B.599, during the planning and construction phases of the project.

Â Â Â Â Â  (3) ÂFundÂ means the Water Fund.

Â Â Â Â Â  (4) ÂMunicipalityÂ has the meaning given that term in ORS 285B.410.

Â Â Â Â Â  (5) ÂSafe drinking water projectÂ means a project for constructing or improving a drinking water system or a water development project, as defined in ORS 541.700 (6)(a), (b) and (d) to (f), that is owned and operated by a municipality.

Â Â Â Â Â  (6) ÂWaste water system improvement projectÂ means a project for constructing or improving a system for waste water collection or treatment, including storm drainage systems.

Â Â Â Â Â  (7) ÂWater projectÂ means a safe drinking water project or a waste water system improvement project. [Formerly 285.755; 2001 c.883 Â§36]

Â Â Â Â Â  285B.563 Water Fund; uses; sources; maintenance of fund value; rules; coordination with other agencies on safe drinking water projects. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Water Fund. All moneys in the Water Fund are continuously appropriated to the Economic and Community Development Department for the purposes described in ORS 285B.560 to 285B.599, including the direct project management costs and for the purpose specified in ORS 285A.075 (9).

Â Â Â Â Â  (2)(a) Moneys in the Water Fund may be obligated to water projects.

Â Â Â Â Â  (b) Moneys shall be used primarily to make loans to municipalities. The department may make a loan only if:

Â Â Â Â Â  (A) The municipality applying for the loan certifies to the department that adequate funds will be available to repay the loan; and

Â Â Â Â Â  (B) The department determines that the amount of the loan applied for is based on a reasonable and prudent expectation of the municipalityÂs ability to repay the loan.

Â Â Â Â Â  (c) The department may award a grant only if a loan is not feasible due to:

Â Â Â Â Â  (A) Financial hardship to the municipality, as determined by the department, based on consideration of anticipated water service charges or anticipated waste water service charges that exceed the statewide average for the charges, the per capita income of the municipality and any other factors as the department by rule may establish; and

Â Â Â Â Â  (B) Special circumstances of the water project.

Â Â Â Â Â  (d) The department may determine the amount of grant or loan funding on a case-by-case basis.

Â Â Â Â Â  (3) The moneys in the fund may also be used to assist the department in selling revenue bonds on behalf of municipalities in order to carry out the purposes of ORS 285B.560 to 285B.599.

Â Â Â Â Â  (4) With the approval of the State Treasurer, moneys in the Water Fund may be invested as provided by ORS 293.701 to 293.820. The earnings from the investments and other program income shall be credited to the Water Fund.

Â Â Â Â Â  (5) The Water Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Moneys transferred to the fund by the Economic and Community Development Department from the Special Public Works Fund created by ORS 285B.455.

Â Â Â Â Â  (c) Moneys transferred to the Water Fund by the Water Resources Commission from the Water Development Fund created by Article XI-I(1) of the Oregon Constitution.

Â Â Â Â Â  (d) Moneys from any federal, state or other grants.

Â Â Â Â Â  (e) Proceeds of revenue bonds issued under ORS 285B.575.

Â Â Â Â Â  (f) Earnings on the Water Fund.

Â Â Â Â Â  (6) The department shall administer the fund.

Â Â Â Â Â  (7) The department shall adopt rules and policies for the administration of the fund. The department shall coordinate its rulemaking regarding safe drinking water projects with the Water Resources Department and the Department of Human Services. The rules adopted under this subsection for safe drinking water projects shall:

Â Â Â Â Â  (a) Require the installation of meters on all new active service connections from any distribution lines funded with moneys from the fund or from the proceeds of revenue bonds issued under ORS 285B.572 to 285B.578.

Â Â Â Â Â  (b) Require a plan, to be adopted by a municipality receiving financial assistance from the fund, for installation of meters on all service connections throughout the drinking water system not later than two years after the completion of a safe drinking water project.

Â Â Â Â Â  (8)(a) The Economic and Community Development Department shall manage the Water Fund and any expenditures from accounts in the fund and transfers between accounts so that the fund provides a continuing source of financing consistent with ORS 285B.413.

Â Â Â Â Â  (b) If necessary to ensure repayment of bonds issued under ORS 285B.560 to 285B.599, the department may reduce the value of the fund when the department:

Â Â Â Â Â  (A) Finds that without a reduction in fund value, bonds secured by the fund are likely to be in default; and

Â Â Â Â Â  (B) Imposes a moratorium on grants until the requirements of paragraph (a) of this subsection are satisfied.

Â Â Â Â Â  (9)(a) The department may charge administrative costs to the fund, but not to moneys segregated in the account created by subsection (11) of this section, to pay for administrative costs incurred by the department.

Â Â Â Â Â  (b) To the extent permitted by federal law, administrative costs of the department may be paid from bond proceeds.

Â Â Â Â Â  (10) The department may establish other accounts within the Water Fund for the payment of water projects costs, reserves, debt service payments, credit enhancements, costs of issuing revenue bonds, administrative costs and operating expenses or any other purpose necessary to carry out ORS 285B.560 to 285B.599.

Â Â Â Â Â  (11) There is created within the Water Fund a separate and distinct account for the proceeds from the sale of water development general obligation bonds issued for safe drinking water projects and credited to the special account under this section. Any investment earnings thereon shall be segregated in and continuously appropriated to a special, separately accounted for subaccount of this account. Moneys credited to this account shall be maintained separate and distinct from moneys credited to subaccounts created under subsection (10) of this section. Notwithstanding ORS 285B.566 or subsection (4) of this section, all repayments of moneys loaned from the account created by this subsection, including interest on the moneys, shall be credited to the Water Development Administration and Bond Sinking Fund created by ORS 541.830.

Â Â Â Â Â  (12) As used in this section, Âadministrative costsÂ include the departmentÂs direct and indirect costs for investigating and processing an application, developing a contract, monitoring the use of funds by a municipality, investigating and resolving a budget discrepancy, closing a project and providing financial and other assistance to a municipality. [Formerly 285.757; 1999 c.509 Â§45; 2001 c.883 Â§37; 2003 c.773 Â§50; 2005 c.835 Â§23]

Â Â Â Â Â  285B.566 Use of receipts from projects. All payments, receipts and interest from financial awards made for water projects shall be retained and accumulated in the Water Fund and used to finance water projects including payments to holders of revenue bonds issued under ORS 285B.575. [Formerly 285.760]

Â Â Â Â Â  285B.569 When constitutional restrictions apply to use of certain funds. If moneys are transferred to the Water Fund from the sources described in ORS 285B.563 (5)(b) to (e), all constitutional restrictions, statutes and rules regulating the use of the moneys transferred from these funds shall apply to the use of those moneys in the Water Fund. [Formerly 285.763]

(Revenue Bond Financing of Safe Drinking Water Projects)

Â Â Â Â Â  285B.572 Standards for eligibility of water projects; determination to issue bonds; rules. (1) The Economic and Community Development Department shall adopt by rule standards to determine the eligibility of a water project for revenue bond financing under ORS 285B.560 to 285B.599.

Â Â Â Â Â  (2) Upon determining that a water project is eligible for revenue bond financing, the department shall forward a description of the project to the State Treasurer. The State Treasurer shall determine whether to issue revenue bonds. [Formerly 285.950]

Â Â Â Â Â  285B.575 Issuance of revenue bonds. If the State Treasurer determines that revenue bonds shall be issued:

Â Â Â Â Â  (1) The State Treasurer may authorize and issue in the name of the State of Oregon revenue bonds secured by moneys paid to the Water Fund and pledged to finance or refinance in whole or in part the cost of a water project. The revenue bonds issued under this section shall be issued in the manner prescribed by ORS chapter 286, and refunding bonds may be issued to refinance the revenue bonds.

Â Â Â Â Â  (2) The State Treasurer shall designate and enter into agreements with the underwriter to carry out the provisions of ORS 285B.560 to 285B.599. The Economic and Community Development Department, with the approval of the State Treasurer, shall designate the trustee and enter into appropriate agreements with the trustee to carry out the provisions of ORS 285B.560 to 285B.599. The department may appoint bond counsel as authorized by ORS 288.523, or the State Treasurer may enter into an agreement with bond counsel if the services provided under the agreement comply with the provisions of ORS 288.523 and the appointment is approved by the Attorney General as required by ORS 288.523. The department may not make an appointment or enter into an agreement under this subsection unless the State Treasurer has reviewed and approved the terms and conditions of the appointment or agreement. ORS 279A.140 does not apply to any appointment or agreement described in this subsection. [Formerly 285.952; 2001 c.536 Â§3; 2003 c.794 Â§242]

Â Â Â Â Â  285B.578 Nature of revenue bonds. (1) Revenue bonds issued under ORS 285B.575:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any fund other than the revenue pledged to the payment of the revenue bonds, except as provided in this section, nor shall the state be subject to any liability on the bonds. No holder of revenue bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest on the bonds, nor to enforce payment of the bonds against any property of the state except those moneys pledged in the Water Fund, under the provisions of ORS 285B.560 to 285B.599.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those moneys paid to the Water Fund.

Â Â Â Â Â  (2) A revenue bond issued under ORS 285B.575 shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. [Formerly 285.954; 2001 c.883 Â§38]

Â Â Â Â Â  285B.581 Repayment plans for loan; authority of municipalities. (1) Any loan of moneys to a municipality by the state shall include a plan for repayment by the municipality of moneys borrowed from the Water Fund for a water project and interest on those moneys at a rate expressly specified. The repayment plan:

Â Â Â Â Â  (a) Shall provide for evidence of debt assurance of, and security for, repayment by the municipality as is considered necessary by the Economic and Community Development Department.

Â Â Â Â Â  (b) May set forth the allocation of special assessments or contractual responsibilities among the owners of benefited properties for repayment to the municipality of the amount of the loan.

Â Â Â Â Â  (c) May not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less.

Â Â Â Â Â  (2) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may borrow from the fund by entering into a loan contract with the Economic and Community Development Department. The contract may be repaid from:

Â Â Â Â Â  (a) The revenues of any water project, including special assessment revenues;

Â Â Â Â Â  (b) Amounts withheld under ORS 285B.599;

Â Â Â Â Â  (c) The general fund of the municipality; or

Â Â Â Â Â  (d) Any other source.

Â Â Â Â Â  (3) A loan contract authorized under subsection (2) of this section may provide that a portion of the proceeds of the loan be applied to fund a reserve fund to secure the repayment of the loan or secure the repayment of revenue bonds issued to fund the loan.

Â Â Â Â Â  (4) A loan contract authorized under subsection (2) of this section shall be authorized by an ordinance, order or resolution adopted by the governing body of the municipality. [Formerly 285.956; 2001 c.883 Â§39; 2005 c.835 Â§22]

Â Â Â Â Â  285B.584 Authority of department. In addition to any other powers granted by law in relation to a water project, the Economic and Community Development Department, acting through the State Treasurer or the State TreasurerÂs designee, may:

Â Â Â Â Â  (1) Make all contracts, execute all instruments and do all things necessary or convenient for the exercise of the powers granted by this section, or for the performance of its covenants or duties, or in order to secure the payment of its bonds;

Â Â Â Â Â  (2) Enter into and perform such contracts and agreements with municipalities as the department may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of water projects; and

Â Â Â Â Â  (3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the Water Fund. [Formerly 285.958]

Â Â Â Â Â  285B.587 Deposit and use of bond proceeds. (1) Proceeds of revenue bonds issued and sold under ORS 285B.572 to 285B.578 that are to be used to fund loans to municipalities for water projects shall be deposited in the Water Fund.

Â Â Â Â Â  (2) Proceeds of revenue bonds issued and sold under ORS 285B.572 to 285B.578 that are to be used to pay the costs of issuing the revenue bonds or that are to be applied to fund a reserve fund for the revenue bonds shall be deposited either in the Water Fund or in a trust account or fund held by any trustee for the revenue bonds. Moneys on deposit in the Water Fund may be transferred to any trustee for the revenue bonds to be applied to the payment of the costs of issuing the revenue bonds or to be applied to fund a reserve fund for the revenue bonds. [Formerly 285.960]

Â Â Â Â Â  285B.590 Other forms of financial assistance. In addition to making loans to municipalities for water projects, the Economic and Community Development Department may provide any other form of financial or other assistance that the department may consider appropriate to assist municipalities with water projects, including direct purchase by the department of goods and services related to a water project. [Formerly 285.962; 2001 c.883 Â§39a]

Â Â Â Â Â  285B.593 Technical assistance grants and loans; purposes; rules. Out of the moneys in the Water Fund, the Economic and Community Development Department may make technical assistance grants and loans to municipalities as specified by the department by rule. Technical assistance grants and loans shall be for the purpose of completing preliminary planning, legal, fiscal and economic investigations, reports and studies to determine the economic and engineering feasibility of water projects. [Formerly 285.964; 2003 c.773 Â§51]

Â Â Â Â Â  285B.596 Funding of distressed area or nonurban water projects. Not less than 60 percent of the grants awarded from the Water Fund shall be used to provide assistance to distressed area or nonurban water projects. [Formerly 285.966; 2001 c.883 Â§39b; 2003 c.773 Â§52]

Â Â Â Â Â  285B.599 Repayment to Water Fund. (1) If a municipality fails to comply with a contract entered into under ORS 285B.581, the Economic and Community Development Department may seek appropriate legal remedies to secure any repayment due the Water Fund. If any municipality defaults on payments due the fund, the State of Oregon may withhold any amounts otherwise due the municipality to apply to the indebtedness. The department may waive the right to withhold moneys under this subsection.

Â Â Â Â Â  (2) Moneys withheld under subsection (1) of this section shall be deposited in the fund and shall be used to repay any account in the fund from which funds were expended to pay obligations upon which the municipality defaulted. [Formerly 285.968]

Â Â Â Â Â  285B.650 [Formerly 285.560; 1999 c.460 Â§1; 2001 c.684 Â§20; 2001 c.957 Â§1; 2003 c.662 Â§14; renumbered 285C.050 in 2003]

Â Â Â Â Â  285B.653 [Formerly 285.562; 1999 c.460 Â§2; 2003 c.662 Â§18; renumbered 285C.080 in 2003]

Â Â Â Â Â  285B.656 [Formerly 285.563; 2003 c.662 Â§16; renumbered 285C.065 in 2003]

Â Â Â Â Â  285B.659 [Formerly 285.564; renumbered 285C.075 in 2003]

Â Â Â Â Â  285B.662 [Formerly 285.565; 2003 c.662 Â§20; renumbered 285C.090 in 2003]

Â Â Â Â Â  285B.665 [Formerly 285.573; 1999 c.460 Â§6; renumbered 285C.055 in 2003]

Â Â Â Â Â  285B.668 [Formerly 285.575; 2003 c.662 Â§15; renumbered 285C.060 in 2003]

Â Â Â Â Â  285B.671 [Formerly 285.577; 2003 c.662 Â§21; renumbered 285C.105 in 2003]

Â Â Â Â Â  285B.672 [2001 c.957 Â§2; 2003 c.662 Â§23; renumbered 285C.095 in 2003]

Â Â Â Â Â  285B.673 [2001 c.957 Â§2b; 2003 c.662 Â§24; renumbered 285C.100 in 2003]

Â Â Â Â Â  285B.674 [Formerly 285.580; 2003 c.662 Â§22; renumbered 285C.110 in 2003]

Â Â Â Â Â  285B.675 [2001 c.957 Â§5; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.677 [Formerly 285.583; 1999 c.460 Â§7; 2003 c.662 Â§19; renumbered 285C.085 in 2003]

Â Â Â Â Â  285B.680 [Formerly 285.585; 2003 c.662 Â§25; renumbered 285C.115 in 2003]

Â Â Â Â Â  285B.683 [1997 c.835 Â§2; 2003 c.662 Â§26; renumbered 285C.120 in 2003]

Â Â Â Â Â  285B.686 [Formerly 285.587; 2003 c.662 Â§47; renumbered 285C.245 in 2003]

Â Â Â Â Â  285B.689 [Formerly 285.588; 2003 c.662 Â§48; renumbered 285C.250 in 2003]

Â Â Â Â Â  285B.692 [Formerly 285.593; 2003 c.662 Â§27; renumbered 285C.125 in 2003]

Â Â Â Â Â  285B.695 [Formerly 285.595; 2003 c.662 Â§28; renumbered 285C.130 in 2003]

Â Â Â Â Â  285B.698 [Formerly 285.597; 2003 c.662 Â§35; renumbered 285C.175 in 2003]

Â Â Â Â Â  285B.701 [Formerly 285.598; 1999 c.1104 Â§3; 2003 c.662 Â§31; renumbered 285C.145 in 2003]

Â Â Â Â Â  285B.704 [Formerly 285.600; 1999 c.1104 Â§3a; 2003 c.662 Â§39; renumbered 285C.200 in 2003]

Â Â Â Â Â  285B.705 [1999 c.1104 Â§4b; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.707 [Formerly 285.603; 1999 c.1104 Â§5; 2001 c.957 Â§3; 2003 c.662 Â§29; renumbered 285C.135 in 2003]

Â Â Â Â Â  285B.710 [Formerly 285.605; 2003 c.662 Â§41; renumbered 285C.215 in 2003]

Â Â Â Â Â  285B.713 [Formerly 285.607; 2001 c.957 Â§4; 2003 c.662 Â§36; renumbered 285C.180 in 2003]

Â Â Â Â Â  285B.714 [2001 c.883 Â§39d; 2003 c.662 Â§38; renumbered 285C.190 in 2003]

Â Â Â Â Â  285B.716 [Formerly 285.610; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.719 [Formerly 285.613; 2003 c.662 Â§30; renumbered 285C.140 in 2003]

Â Â Â Â Â  285B.722 [Formerly 285.615; 2003 c.662 Â§42; renumbered 285C.220 in 2003]

Â Â Â Â Â  285B.723 [1999 c.1104 Â§2; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.725 [Formerly 285.616; 1999 c.1104 Â§7; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.726 [1997 c.835 Â§44; 1999 c.1104 Â§19; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.728 [Formerly 285.617; 1999 c.1104 Â§8; 2003 c.662 Â§46; renumbered 285C.240 in 2003]

Â Â Â Â Â  285B.731 [Formerly 285.620; 2003 c.662 Â§50; renumbered 285C.260 in 2003]

ENTREPRENEURIAL DEVELOPMENT

Â Â Â Â Â  285B.740 Policy. It is the intent of the Legislative Assembly that in the administration of ORS 285B.740 to 285B.758, the Economic and Community Development Department work closely with regional economic development organizations, community development corporations, small business development centers and organizations that promote and assist small businesses owned and operated by women and minorities, as defined by ORS 285B.050 (9). The Economic and Community Development Department, to the maximum extent feasible and consistent with prudent financial controls, may delegate the administration and operation of the loan program created by ORS 285B.740 to 285B.758 to local and community-based entities. To carry out the policy described in this section:

Â Â Â Â Â  (1) The Economic and Community Development Department may contract with any nonprofit corporation or agency with experience and expertise in business finance to administer all or any part of the loan program created by ORS 285B.740 to 285B.758.

Â Â Â Â Â  (2) When entering into an agreement for the administration of the loan program by any nonprofit corporation or agency, the Economic and Community Development Department may agree to waive any claims it may have against such corporation or agency for losses arising out of the normal course of business, so long as the corporation or agency does not act negligently or fraudulently in providing loans under ORS 285B.740 to 285B.758.

Â Â Â Â Â  (3) When entering into an agreement to have a nonprofit corporation or agency administer the loan program created by ORS 285B.740 to 285B.758, the Economic and Community Development Department may pay loan origination and loan servicing fees to the corporation or agency. The amount of such fees may be determined in the agreement between the department and the administering corporation or agency. [1991 c.688 Â§12]

Â Â Â Â Â  285B.743 Application for entrepreneurial development loan; eligibility. (1) Any individual or business firm may file with the Economic and Community Development Department an application to borrow money from the Oregon Entrepreneurial Development Loan Fund as provided in ORS 285B.740 to 285B.758. The application shall be filed in such a manner and contain or be accompanied by such information as the department may require.

Â Â Â Â Â  (2) Upon receipt of an application under this section, the Economic and Community Development Department shall determine whether the applicant is eligible to receive a loan under ORS 285B.139 and 285B.740 to 285B.758. If the department determines that an applicant is not eligible to receive a loan, the department shall:

Â Â Â Â Â  (a) Reject the application with a written statement of the reason for that rejection; or

Â Â Â Â Â  (b) Require the applicant to submit additional information concerning the application as may be necessary. [1991 c.688 Â§7; 2001 c.684 Â§21]

Â Â Â Â Â  285B.746 Conditions required for loan approval. (1) The Economic and Community Development Department may approve a loan requested in an application filed under ORS 285B.743 if, after investigation, it finds that:

Â Â Â Â Â  (a) The applicant is enrolled in a small business management program with a small business development center;

Â Â Â Â Â  (b) The applicant has prepared a business plan for the business, which has been reviewed by a small business development center or other entity certified by the Economic and Community Development Department to review business plans;

Â Â Â Â Â  (c) The applicant has developed an expenditure plan for the use of the moneys received as a loan for the project under ORS 285B.740 to 285B.758; and

Â Â Â Â Â  (d) The applicant is not effectively owned or controlled by another business entity or other person that, either by itself or when combined with the applicant, is not eligible for a loan under ORS 285B.740 to 285B.758.

Â Â Â Â Â  (2) In addition to the requirements for loan approval described in subsection (1) of this section, in order to obtain a loan under ORS 285B.740 to 285B.758, an applicant must also satisfy two of the following conditions:

Â Â Â Â Â  (a) The business or proposed business, at the time of application, must not have been operating for more than 24 months.

Â Â Â Â Â  (b) The business must have annual revenues of less than $100,000 in the 12-month period immediately preceding the date of application.

Â Â Â Â Â  (c) The business or proposed business is owned in whole or in part by a person certified as being severely disabled by the Department of Human Services or the Commission for the Blind. [1991 c.688 Â§8; 1997 c.147 Â§5]

Â Â Â Â Â  285B.749 Additional conditions for loan approval; maximum term and amount of loan; deferral of repayment. (1) The Economic and Community Development Department may approve an entrepreneurial development loan under ORS 285B.740 to 285B.758 if, after investigation, it finds that:

Â Â Â Â Â  (a) The loan has a reasonable prospect of repayment;

Â Â Â Â Â  (b) The applicant provides funds for the project in the form of cash, property or business equity in an amount equal to 20 percent of the amount of the loan; and

Â Â Â Â Â  (c) The applicant can provide such evidence of assurance for repayment as the department considers appropriate to the circumstances of the particular applicant. However, loans need not be secured with real property.

Â Â Â Â Â  (2) The Economic and Community Development Department may make an entrepreneurial development loan to any single applicant in an amount not exceeding $25,000.

Â Â Â Â Â  (3) Entrepreneurial development loans shall be made for a period not exceeding five years at a rate of interest that does not exceed 18 percent per annum.

Â Â Â Â Â  (4) The Economic and Community Development Department may defer repayment of a loan by an applicant for a period not exceeding six months. However, interest shall continue to accrue on the unpaid principal amount of the loan during such period of deferred repayment. [1991 c.688 Â§9; 1997 c.147 Â§6]

Â Â Â Â Â  285B.752 Additional loans; maximum aggregate amount. An applicant who receives an entrepreneurial development loan under ORS 285B.740 to 285B.758 may apply for another such loan. Notwithstanding the limit set forth in ORS 285B.749 (2), the maximum aggregate amount that may be loaned to a single applicant under ORS 285B.139 and 285B.740 to 285B.758 is $40,000. [1991 c.688 Â§10; 1997 c.147 Â§7; 2001 c.684 Â§22]

Â Â Â Â Â  285B.755 Oregon Entrepreneurial Development Loan Fund Advisory Committee. (1) The Economic and Community Development Department shall appoint an Oregon Entrepreneurial Development Loan Fund Advisory Committee of not less than five members to advise the department on the operation of the loan program created by ORS 285B.740 to 285B.758. The individuals appointed to the advisory committee shall be representatives of the private sector financial community, public sector business finance groups, small business support organizations and owners and operators of small businesses. The advisory committee shall include at least one owner or operator of a small business who is a woman or a member of a minority group. The advisory committee shall also include at least one person who is a representative of disabled Oregonians.

Â Â Â Â Â  (2) The Oregon Entrepreneurial Development Loan Fund Advisory Committee shall review all loan forms, contracts and other administrative materials to assure that the loan program created by ORS 285B.740 to 285B.758 operates with administrative simplicity and efficiency to the greatest extent possible. [1991 c.688 Â§11]

Â Â Â Â Â  285B.758 Oregon Entrepreneurial Development Loan Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Entrepreneurial Development Loan Fund. All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the following purposes:

Â Â Â Â Â  (a) Administrative costs of the department incurred in processing loan applications, investigating the eligibility of loan applicants and servicing outstanding loans;

Â Â Â Â Â  (b) Paying for loan origination and loan servicing by contractors under ORS 285B.740 to 285B.758; and

Â Â Â Â Â  (c) Payment of loans to applicants under ORS 285B.740 to 285B.758.

Â Â Â Â Â  (2) The Oregon Entrepreneurial Development Loan Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Interest earned on moneys in the fund; and

Â Â Â Â Â  (c) Moneys received as repayment of principal and interest on loans made from the fund under ORS 285B.740 to 285B.758. [1991 c.688 Â§13]

Â Â Â Â Â  285B.765 [1991 c.688 Â§6; 1997 c.61 Â§12; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  285B.766 [2001 c.932 Â§5; renumbered 285C.300 in 2003]

Â Â Â Â Â  285B.767 [2001 c.932 Â§6; renumbered 285C.303 in 2003]

Â Â Â Â Â  285B.770 [2001 c.932 Â§7; renumbered 285C.306 in 2003]

Â Â Â Â Â  285B.773 [2001 c.932 Â§8; renumbered 285C.309 in 2003]

Â Â Â Â Â  285B.776 [2001 c.932 Â§9; renumbered 285C.320 in 2003]

Â Â Â Â Â  285B.781 [1997 c.835 Â§36; 1999 c.1104 Â§10; 2001 c.292 Â§1; 2003 c.239 Â§1; renumbered 285C.400 in 2003]

Â Â Â Â Â  285B.783 [1997 c.835 Â§37; 1999 c.1104 Â§11; 2001 c.292 Â§2; renumbered 285C.403 in 2003]

Â Â Â Â Â  285B.786 [1997 c.835 Â§38; 1999 c.1104 Â§12; 2001 c.292 Â§5; 2003 c.662 Â§56a; renumbered 285C.409 in 2003]

Â Â Â Â Â  285B.789 [2001 c.292 Â§3; 2003 c.558 Â§1; 2003 c.662 Â§57; renumbered 285C.412 in 2003]

Â Â Â Â Â  285B.790 [2001 c.292 Â§4; renumbered 285C.415 in 2003]

Â Â Â Â Â  285B.793 [1997 c.835 Â§39; 1999 c.1104 Â§13; 2001 c.292 Â§6; renumbered 285C.420 in 2003]

Â Â Â Â Â  285B.796 [2001 c.292 Â§7; 2003 c.662 Â§59; renumbered 285C.406 in 2003]

Â Â Â Â Â  285B.825 [2001 c.888 Â§2; renumbered 285C.450 in 2003]

Â Â Â Â Â  285B.827 [2001 c.888 Â§3; renumbered 285C.453 in 2003]

Â Â Â Â Â  285B.830 [2001 c.888 Â§4; renumbered 285C.456 in 2003]

Â Â Â Â Â  285B.833 [2001 c.888 Â§5; renumbered 285C.459 in 2003]

Â Â Â Â Â  285B.836 [2001 c.888 Â§6; renumbered 285C.480 in 2003]

Â Â Â Â Â  285B.839 [2001 c.888 Â§7; 2003 c.773 Â§53; renumbered 285C.465 in 2003]

Â Â Â Â Â  285B.842 [2001 c.888 Â§8; renumbered 285C.468 in 2003]

Â Â Â Â Â  285B.845 [2001 c.888 Â§9; renumbered 285C.471 in 2003]

Â Â Â Â Â  285B.848 [2001 c.888 Â§10; renumbered 285C.462 in 2003]

_______________



Chapter 285c

Chapter 285C Â Economic Development III

2005 EDITION

ECONOMIC DEVELOPMENT III

ECONOMIC DEVELOPMENT

ENTERPRISE ZONES

(Short Title)

285C.045Â  Short title

(Definitions)

285C.050Â  Definitions for ORS 285C.050 to 285C.250

(Findings)

285C.055Â  Legislative findings

(Duties of Economic and Community Development Department)

285C.060Â  Duties of department; rules

(Creation of Enterprise Zone)

285C.065Â  Application for designation as enterprise zone; consent of governing body; contents

285C.066Â  City, county or port consent; rules

285C.067Â  Consultation with local taxing districts; rules

285C.068Â  Port cosponsorship of zones

285C.070Â  Election to permit hotels, motels or destination resorts as eligible business firms; procedures; election revocation

285C.075Â  Review of application by department; designation approval; reapplication upon denial

285C.080Â  Limitation on number of zones

285C.085Â  Federal enterprise zones

285C.090Â  Requirements for area to be designated zone; exception

(Electronic Commerce)

285C.095Â  Designation for electronic commerce; application; revocation

285C.100Â  Alternative designation of city for electronic commerce

(Management of Enterprise Zone)

285C.105Â  Duties of zone sponsor

285C.110Â  Availability of public property

285C.115Â  Change of zone boundaries

285C.120Â  Zone boundary change restrictions when county ceases to be sparsely populated; waiver of distance limitations; rules

(Duties of Property Tax Administrators)

285C.125Â  Duties of Department of Revenue; rules

285C.130Â  Duties of county assessor

(Eligible Business Firms)

285C.135Â  Requirements for eligibility

(Authorization)

285C.140Â  Application for authorization; contents; filing fee; consultation; approval; appeal; late filing

285C.145Â  Leasing existing property to authorized firm; failure to timely file for authorization; certain records exempt from disclosure

285C.150Â  Conditions required by sponsor for authorization; reports

285C.155Â  Minimum employment and other requirements for authorization

285C.160Â  Agreement between firm and sponsor for additional period of exemption; requirements

285C.165Â  Extension of period of authorization; filing fee

(Exemptions)

285C.170Â  Construction-in-process exemption

285C.175Â  Enterprise zone exemption; requirements; duration

(Qualified Property)

285C.180Â  Qualified property generally

285C.185Â  Minimum cost of qualified property; leased property; hotel, motel or destination resort property; electronic commerce property

285C.190Â  Requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property

285C.195Â  Alternative requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property

(Firm and Employment Qualifications)

285C.200Â  Qualifications of business firm; rules

285C.205Â  Effect of productivity increases on qualification of certain firms; uses of tax savings

285C.210Â  Substantial curtailment of business operations

285C.215Â  First-source hiring agreements; rules

(Exemption Claim and Verification Procedures)

285C.220Â  Exemption claims; contents; late filing; fees

285C.225Â  SponsorÂs addendum; property schedule; amendments

285C.230Â  Assessor to grant or deny exemption; assistance of sponsor

285C.235Â  Authority of county assessor; authority of sponsor

(Disqualification From Exemption)

285C.240Â  Disqualification; notice and procedures; in lieu payments and additional taxes; penalty; use of moneys

(Termination of Enterprise Zone)

285C.245Â  Termination; effect of termination on property; procedures

285C.250Â  Designation of new zone following zone termination

(Sunset Date)

285C.255Â  Sunset of enterprise zone program

RESERVATION ENTERPRISE ZONES

285C.300Â  Definitions for ORS 285C.300 to 285C.320

285C.303Â  Legislative findings

285C.306Â  Reservation enterprise zones

285C.309Â  Income tax credit for new business facility in reservation enterprise zone

285C.320Â  Status of reservation enterprise zone; sponsor

RURAL RENEWABLE ENERGY DEVELOPMENT ZONES

285C.350Â  Definitions for ORS 285C.350 to 285C.370

285C.353Â  Designation of rural renewable energy development zones; requirements; multiple designations; zone sponsor

285C.356Â  Application for authorization

285C.359Â  Qualified property

285C.362Â  Exemption; requirements; duration

285C.365Â  Application of enterprise zone laws

285C.370Â  Rules

LONG TERM TAX INCENTIVES FOR RURAL ENTERPRISE ZONES

285C.400Â  Definitions for ORS 285C.400 to 285C.420

285C.403Â  Certification of business firm; application; review; appeal

285C.406Â  Claiming property tax exemption or income tax credit

285C.409Â  Property tax exemption; requirements; duration

285C.412Â  Conditions for continued exemption

285C.415Â  Notice to county assessor

285C.420Â  Disqualification; exception; additional taxes

BUSINESS DEVELOPMENT INCOME TAX EXEMPTION

285C.500Â  Definitions for ORS 285C.500 to 285C.506

285C.503Â  Preliminary certification of facility; application; fee; review; appeal

285C.506Â  Annual certification of facility; application; fee; review; appeal; duration of certification

ADVANCED TELECOMMUNICATIONS FACILITIES INCOME TAX CREDIT

285C.530Â  Definitions for ORS 285C.530 and 285C.533; tax credit certification; application; rules; fees

285C.533Â  Performance standards for advanced telecommunications facilities; rules

STRATEGIC INVESTMENT PROGRAM

(Generally)

285C.600Â  Definitions for ORS 285C.600 to 285C.626

285C.603Â  Purpose

285C.606Â  Determination of projects for tax exemption; limitations; revenue bond financing; first-source hiring agreements

285C.609Â  Request by county; community services fee agreement; distribution of fee proceeds

285C.612Â  Eligible project application fees

285C.620Â  Confidentiality of project information

(Strategic Investment Zones)

285C.623Â  Strategic investment zones; establishment; fees

285C.626Â  Business firm application for project within strategic investment zone

Â Â Â Â Â  Note: 285A.010 contains definitions for ORS chapter 285C.

ENTERPRISE ZONES

(Short Title)

Â Â Â Â Â  285C.045 Short title. ORS 285C.050 to 285C.250 shall be known and may be cited as the Oregon Enterprise Zone Act. [Formerly 285C.260]

(Definitions)

Â Â Â Â Â  285C.050 Definitions for ORS 285C.050 to 285C.250. As used in ORS 285C.050 to 285C.250, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssessment dateÂ and Âassessment yearÂ have the meanings given those terms in ORS 308.007.

Â Â Â Â Â  (2) ÂAuthorized business firmÂ means an eligible business firm that has been authorized under ORS 285C.140.

Â Â Â Â Â  (3) ÂBusiness firmÂ means a person operating or conducting one or more trades or businesses but does not include any governmental agency, municipal corporation or nonprofit corporation.

Â Â Â Â Â  (4) ÂCounty average annual wageÂ means:

Â Â Â Â Â  (a) The most recently available average annual covered payroll for the county in which the enterprise zone is located, as determined by the Employment Department; or

Â Â Â Â Â  (b) If the enterprise zone is located in more than one county, the highest county average annual wage as determined under paragraph (a) of this subsection.

Â Â Â Â Â  (5) ÂElectronic commerceÂ means engaging in commercial or retail transactions predominantly over the Internet or a computer network, utilizing the Internet as a platform for transacting business, or facilitating the use of the Internet by other persons for business transactions, and may be further defined by the Economic and Community Development Department by rule.

Â Â Â Â Â  (6) ÂEligible business firmÂ means a firm engaged in an activity described under ORS 285C.135 that may file an application for authorization under ORS 285C.140.

Â Â Â Â Â  (7) ÂEmployeeÂ means a person who works more than 32 hours per week, but does not include a person with a temporary or seasonal job or a person hired solely to construct qualified property.

Â Â Â Â Â  (8) ÂEnterprise zoneÂ means one of the 30 areas designated or terminated and redesignated by order of the Governor under ORS 284.160 (1987 Replacement Part) before October 3, 1989, one of the areas designated by the Director of the Economic and Community Development Department under ORS 285C.080, a federal enterprise zone area designated under ORS 285C.085, an area designated under ORS 285C.250 or a reservation enterprise zone designated under ORS 285C.306.

Â Â Â Â Â  (9) ÂFederal enterprise zoneÂ means any discrete area wholly or partially within this state that is designated as an empowerment zone, an enterprise community, a renewal community or some similar designation for purposes of improving the economic and community development of the area.

Â Â Â Â Â  (10) ÂFirst-source hiring agreementÂ means an agreement between an authorized business firm and a publicly funded job training provider whereby the provider refers qualified candidates to the firm for new jobs and job openings in the firm.

Â Â Â Â Â  (11) ÂIn serviceÂ means being used or occupied or fully ready for use or occupancy for commercial purposes consistent with the intended operations of the business firm as described in the application for authorization.

Â Â Â Â Â  (12) ÂModificationÂ means modernization, renovation or remodeling of an existing building, structure or real property machinery or equipment.

Â Â Â Â Â  (13) ÂNew employees hired by the firmÂ:

Â Â Â Â Â  (a) Includes only those employees of an authorized business firm engaged for a majority of their time in eligible operations.

Â Â Â Â Â  (b) Does not include individuals employed in a job or position that:

Â Â Â Â Â  (A) Is created and first filled after December 31 of the first tax year in which qualified property of the firm is exempt under ORS 285C.175;

Â Â Â Â Â  (B) Existed prior to the submission of the relevant application for authorization; or

Â Â Â Â Â  (C) Is performed primarily at a location outside of the enterprise zone.

Â Â Â Â Â  (14) ÂPublicly funded job training providerÂ includes but is not limited to a community college, a service provider under the federal Workforce Investment Act Title I-B (29 U.S.C. 2801 et seq.), or a similar program.

Â Â Â Â Â  (15) ÂQualified business firmÂ means a business firm described in ORS 285C.200, the qualified property of which is exempt from property tax under ORS 285C.175.

Â Â Â Â Â  (16) ÂQualified propertyÂ means property described under ORS 285C.180.

Â Â Â Â Â  (17) ÂRural enterprise zoneÂ means:

Â Â Â Â Â  (a) An enterprise zone located in an area of this state in which an urban enterprise zone could not be located; or

Â Â Â Â Â  (b) A reservation enterprise zone designated under ORS 285C.306.

Â Â Â Â Â  (18) ÂSparsely populated countyÂ means a county with a density of 100 or fewer persons per square mile, based on the most recently available population figure for the county from the Portland State University Center for Population Research and Census.

Â Â Â Â Â  (19) ÂSponsorÂ means:

Â Â Â Â Â  (a) The city, county or port, or any combination of cities, counties or ports, that received approval of an enterprise zone under ORS 284.150 and 284.160 (1987 Replacement Part), under ORS 285C.065 and 285C.075, under ORS 285C.085 or under ORS 285C.250;

Â Â Â Â Â  (b) The tribal government, in the case of a reservation enterprise zone; or

Â Â Â Â Â  (c) A city, county or port that joined the enterprise zone through a boundary change under ORS 285C.115 (7) or a port that joined the enterprise zone under ORS 285C.068.

Â Â Â Â Â  (20) ÂTax yearÂ has the meaning given that term in ORS 308.007.

Â Â Â Â Â  (21) ÂUrban enterprise zoneÂ means an enterprise zone in a metropolitan statistical area, as defined by the most recent federal decennial census, that is located inside a regional or metropolitan urban growth boundary.

Â Â Â Â Â  (22) ÂYearÂ has the meaning given that term in ORS 308.007. [Formerly 285B.650; 2005 c.94 Â§2; 2005 c.704 Â§1]

(Findings)

Â Â Â Â Â  285C.055 Legislative findings. The Legislative Assembly finds and declares that the health, safety and welfare of the people of this state are dependent upon the continued encouragement, development, growth and expansion of employment, business, industry and commerce throughout all regions of the state, but especially in those communities at the center of or outside major metropolitan areas for which geography may act as an economic hindrance. The Legislative Assembly further declares that there are areas in the state that need the particular attention of government to help attract private business investment into these areas and to help resident businesses to reinvest and grow and that many local governments wish to have tax incentives and other assistance available to stimulate sound business investments that support and improve the quality of life. Therefore, it is declared to be the purpose of ORS 285C.050 to 285C.250 to stimulate and protect economic success in such areas of the state by providing tax incentives for employment, business, industry and commerce and by providing adequate levels of complementary assistance to community strategies for such interrelated goals as environmental protection, growth management and efficient infrastructure. [Formerly 285B.665]

(Duties of Economic and Community Development Department)

Â Â Â Â Â  285C.060 Duties of department; rules. In addition to any other powers granted by law, for the purpose of administering ORS 285C.050 to 285C.250, the Economic and Community Development Department shall:

Â Â Â Â Â  (1) Adopt any rules the department considers necessary to administer ORS 285C.050 to 285C.250.

Â Â Â Â Â  (2) Assist a sponsor of an enterprise zone in its efforts to retain, expand, start or recruit eligible business firms.

Â Â Â Â Â  (3) Assist an eligible business firm doing business within an enterprise zone to obtain the benefits of applicable incentive or inducement programs authorized by Oregon law.

Â Â Â Â Â  (4) Take action necessary to participate in the federal enterprise zone program pursuant to ORS 285C.085.

Â Â Â Â Â  (5) Process sponsor requests for boundary amendments under ORS 285C.115.

Â Â Â Â Â  (6) Take action necessary to terminate or designate zones under ORS 285C.245 or 285C.250.

Â Â Â Â Â  (7) Assist in implementing first-source hiring agreements by publicly funded job training providers with authorized business firms and in ensuring compliance with business firm eligibility requirements and with provisions addressing the avoidance of job losses outside of enterprise zones. [Formerly 285B.668]

(Creation of Enterprise Zone)

Â Â Â Â Â  285C.065 Application for designation as enterprise zone; consent of governing body; contents. (1) Any city, county or port may apply to the Director of the Economic and Community Development Department for designation of an area within that city, county or port as an enterprise zone. A port shall obtain the consent of the governing body of the county prior to applying to the Economic and Community Development Department for designation of an area as an enterprise zone. With the prior consent of the governing body of the city or port, a county may apply to the department on behalf of a city or port for designation of any area within that city or port as an enterprise zone. With the prior consent of the governing body of a city, a port may apply to the department on behalf of a city for designation of any area that is wholly or partially shared territory of both the port and city as an enterprise zone. With the prior consent of the governing body of a port, a city may apply to the department on behalf of a port for designation of any area that is wholly or partially shared territory of both the city and port as an enterprise zone.

Â Â Â Â Â  (2) One or more cities, counties and ports may apply to the director for designation of an area situated partly within each city and partly in unincorporated territory within the counties or ports as an enterprise zone.

Â Â Â Â Â  (3) An application for designation of an enterprise zone shall be in the form and contain such information as the department, by rule, may require. However, the application shall:

Â Â Â Â Â  (a) Be submitted on behalf of one or more local government units as described in subsections (1) and (2) of this section by resolution of the governing body of each applicant;

Â Â Â Â Â  (b) Contain a description of the area sought to be designated as an enterprise zone;

Â Â Â Â Â  (c) Contain information sufficient to allow the department to determine if the criteria established in ORS 285C.090 are met;

Â Â Â Â Â  (d) State that the applicant will give priority to the use in the proposed enterprise zone of any economic development or job training funds received from the federal government; and

Â Â Â Â Â  (e) Declare that the applicant will comply with ORS 285C.105 and perform any other duties of the sponsor under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (4) When applying for designation of an enterprise zone within its boundaries under this section, the applicant may include in the application:

Â Â Â Â Â  (a) Proposals to enhance the level or efficiency of local public services within the proposed enterprise zone including, but not limited to, fire-fighting and police services; and

Â Â Â Â Â  (b) Proposals for local incentives and local regulatory flexibility to authorized business firms.

Â Â Â Â Â  (5) In the case of joint applications by more than one local government unit, each city, county or port joining in the application may include proposals for enhanced local public services, local incentives or local regulatory flexibility to be effective within the boundaries of that local government unit.

Â Â Â Â Â  (6) Proposals under subsection (4) or (5) of this section for enhanced local public services, local incentives or local regulatory flexibility included in the application by a city, county or port for an enterprise zone are binding upon the city, county or port if an enterprise zone is designated wholly or partly within its boundaries. [Formerly 285B.656; 2005 c.704 Â§4]

Â Â Â Â Â  285C.066 City, county or port consent; rules. The Economic and Community Development Department may adopt rules related to the consent required from a city, county or port under ORS 285C.065 in order for a city, county or port to apply for enterprise zone designation under ORS 285C.065. [2005 c.704 Â§5]

Â Â Â Â Â  Note: 285C.066 and 285C.067 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285C.067 Consultation with local taxing districts; rules. (1) A city, county or port that seeks to apply to the Director of the Economic and Community Development Department for enterprise zone designation under ORS 285C.065 shall consult with all local taxing districts with territory in the proposed zone prior to filing the application.

Â Â Â Â Â  (2) The Economic and Community Development Department may adopt rules on the consultations required under subsection (1) of this section and procedures related to the consultations. [2005 c.704 Â§6]

Â Â Â Â Â  Note: See note under 285C.066.

Â Â Â Â Â  285C.068 Port cosponsorship of zones. (1) A port located in whole or in part within an existing enterprise zone may submit a request to the Economic and Community Development Department to be a cosponsor of the enterprise zone. The request shall include:

Â Â Â Â Â  (a) A copy of the resolution of the governing body of the port approving the request for designation as cosponsor of the enterprise zone;

Â Â Â Â Â  (b) A copy of the resolution of the governing body of each current sponsor of the enterprise zone approving the addition of the port as a cosponsor; and

Â Â Â Â Â  (c) Other information required by the department.

Â Â Â Â Â  (2) The department shall review the request for addition of the port as a cosponsor of the enterprise zone. If the request is incomplete or does not satisfy the requirements of this section, the department shall seek additional information as necessary or shall return the request to the port. If the request is returned, the port may submit a revised request at any time. If the request is complete and does satisfy the requirements of this section, the Director of the Economic and Community Development Department shall approve the request.

Â Â Â Â Â  (3) The addition of a port as a cosponsor of an existing enterprise zone under this section does not change the termination date of the enterprise zone under ORS 285C.245 (2). [2005 c.704 Â§14]

Â Â Â Â Â  285C.070 Election to permit hotels, motels or destination resorts as eligible business firms; procedures; election revocation. (1) The governing body of a city or county that is seeking enterprise zone designation under ORS 285C.065 may elect to permit a business firm operating a hotel, motel or destination resort to be an eligible business firm with respect to those operations.

Â Â Â Â Â  (2) The election must be made at the time the application for zone designation under ORS 285C.065 is made or any time thereafter and before the expiration of six months following the date the zone is designated.

Â Â Â Â Â  (3) The election shall be made by a resolution adopted by the city or county governing body. In order for the election to be effective, the resolution must be submitted to the Economic and Community Development Department and acknowledged by the department.

Â Â Â Â Â  (4)(a) If more than one city or county is to be the sponsor, the resolution making the election may restrict the area in which a hotel, motel or destination resort may be located in order for the firm to be an eligible business firm with respect to those operations.

Â Â Â Â Â  (b) The resolution making the restriction described in paragraph (a) of this subsection may only restrict the area of the zone in which a hotel, motel or destination resort may be located to that area of the zone that is located:

Â Â Â Â Â  (A) Within the boundaries of one or more cities in favor of hotel, motel and destination resort exemption, if the county is not in favor of hotel, motel and destination resort exemption;

Â Â Â Â Â  (B) Within the unincorporated territory of a county in favor of hotel, motel and destination resort exemption, if one or more cities are not in favor of hotel, motel and destination resort exemption; or

Â Â Â Â Â  (C) Within the shared territory of a city and county in favor of hotel, motel and destination resort exemption and the unincorporated territory of the county, if one or more other cities are not in favor of hotel, motel and destination resort exemption.

Â Â Â Â Â  (c) If a restriction is made under this subsection, the restriction may be modified at any time within six months of the date the zone is designated, but may not be modified at any time thereafter.

Â Â Â Â Â  (5) The sponsor may by resolution revoke an election made under this section. If an election is revoked, the sponsor may not make another election under this section. [2003 c.662 Â§17]

Â Â Â Â Â  285C.075 Review of application by department; designation approval; reapplication upon denial. (1) The Economic and Community Development Department shall review each application for designation of an enterprise zone, and shall secure any additional information that the department considers necessary for the purpose of determining whether the area described in the application qualifies for designation as an enterprise zone.

Â Â Â Â Â  (2) The department shall complete review of the application within 60 days of the last date designated for receipt of an application. After review of the applications, the department shall forward those qualified applications to the Director of the Economic and Community Development Department. The director shall determine which applications have the greatest potential for accomplishing the purposes of ORS 285C.050 to 285C.250.

Â Â Â Â Â  (3) As authorized under ORS 285C.080 or 285C.250, the director may approve the designation of one or more enterprise zones. The determination by the director as to the areas designated enterprise zones shall be final.

Â Â Â Â Â  (4) If an application for enterprise zone designation is denied, the governing body of the cities, counties or ports submitting the application shall be informed of that fact together with the reasons for the denial. Cities, counties or ports may reapply to the department for designation of an area as an enterprise zone. [Formerly 285B.659; 2005 c.704 Â§7]

Â Â Â Â Â  285C.080 Limitation on number of zones. (1) As provided in ORS 285C.065 and 285C.075, the Director of the Economic and Community Development Department may approve the designation of:

Â Â Â Â Â  (a) Up to 17 areas as rural enterprise zones; and

Â Â Â Â Â  (b) Up to 10 areas as urban or rural enterprise zones.

Â Â Â Â Â  (2) Areas designated as enterprise zones under this section shall be in addition to the 30 areas designated or redesignated as enterprise zones by order of the Governor under ORS 284.160 (1987 Replacement Part) before October 3, 1989, areas redesignated under ORS 285C.250, areas designated under ORS 285C.085 and areas designated under ORS 285C.306. [Formerly 285B.653; 2005 c.704 Â§Â§2,2a]

Â Â Â Â Â  285C.085 Federal enterprise zones. (1) The Economic and Community Development Department shall be the lead agency for state participation in a federal enterprise zone program. The Director of the Economic and Community Development Department may take action necessary for such participation to the extent allowed by state law.

Â Â Â Â Â  (2) Any area designated as a federal enterprise zone by an agency of the federal government may be designated as a state enterprise zone by the director at the request of a city, county or port within whose jurisdiction some or all of the federal enterprise zone is located, without regard to any limitation contained in ORS 285C.090.

Â Â Â Â Â  (3) The boundary of an existing state enterprise zone may be amended by the director at the request of the sponsor to include the entire area of a federal enterprise zone without regard to ORS 285C.115 (2). A change in the boundary of an existing state enterprise zone under this subsection does not change the termination date of the enterprise zone under ORS 285C.245 (2).

Â Â Â Â Â  (4) A request by a city, county or port under subsection (2) or (3) of this section shall be in such form and include such information as required by the department, but the request must:

Â Â Â Â Â  (a) Include a resolution adopted by the governing body of the city, county or port; and

Â Â Â Â Â  (b) Provide that all areas within both the federal enterprise zone and the city, county or port are included in a state enterprise zone.

Â Â Â Â Â  (5) The termination under federal law of a federal enterprise zone does not affect the existence or dimensions of a state enterprise zone, except when, as determined by the director, the termination is for nonperformance or for violations of federal guidelines. [Formerly 285B.677; 2005 c.704 Â§8]

Â Â Â Â Â  285C.090 Requirements for area to be designated zone; exception. (1) A proposed enterprise zone must be located in a local area in which:

Â Â Â Â Â  (a) Fifty percent or more of the households have incomes below 80 percent of the median income of this state, as defined by the most recent federal decennial census;

Â Â Â Â Â  (b) The unemployment rate is at least 2.0 percentage points greater than the comparable unemployment rate for this entire state, as defined by the most recently available data published or officially provided and verified by the United States Government, the Employment Department of this state, the Portland State University Center for Population Research and Census or special studies conducted under a contract with a regional academic institution; or

Â Â Â Â Â  (c) The Economic and Community Development Department determines on a case-by-case basis using evidence provided by the cities, counties or ports applying for designation of the proposed enterprise zone that there exists a level of economic hardship at least as severe as that described in paragraph (a) or (b) of this subsection. The evidence shall be based on the most recently available data from official sources and may include, but is not limited to, a contemporary decline of the population in the proposed enterprise zone, the percentage of persons in the proposed enterprise zone below the poverty level relative to the percentage of the entire population of this state below the poverty level or the unemployment rate for the county or counties in which the proposed enterprise zone is located.

Â Â Â Â Â  (2) An enterprise zone must consist of a total area of not more than 12 square miles in size. The area of the zone shall be calculated by excluding that portion of the zone that lies below the ordinary high water mark of a navigable body of water.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section:

Â Â Â Â Â  (a) An enterprise zone must have 12 miles or less as the greatest distance between any two points within the zone; and

Â Â Â Â Â  (b) Unconnected areas of an enterprise zone may not be more than five miles apart.

Â Â Â Â Â  (4) Unconnected areas of a rural enterprise zone may not be more than 15 miles apart when an unconnected area is entirely within a sparsely populated county, and the zone:

Â Â Â Â Â  (a) Must have 20 miles or less as the greatest distance between any two points within the zone, if only a portion of the zone is contained within a sparsely populated county; or

Â Â Â Â Â  (b) Must have 25 miles or less as the greatest distance between any two points within the zone, if the zone is entirely contained within a sparsely populated county.

Â Â Â Â Â  (5) This section does not apply to the designation or redesignation of a reservation enterprise zone. [Formerly 285B.662; 2005 c.94 Â§4; 2005 c.704 Â§9]

(Electronic Commerce)

Â Â Â Â Â  285C.095 Designation for electronic commerce; application; revocation. (1) A sponsor of an existing enterprise zone may seek to have the zone designated for electronic commerce under this section.

Â Â Â Â Â  (2) The sponsor shall file an application to have the zone designated for electronic commerce with the Economic and Community Development Department. The application shall be in the form and contain the information that the department by rule may require.

Â Â Â Â Â  (3) The application shall be accompanied by a copy of a resolution, adopted by the governing body of the sponsor, requesting that the zone be designated for electronic commerce.

Â Â Â Â Â  (4) The department shall review applications for electronic commerce designation and shall approve no more than 10 zones for electronic commerce designation.

Â Â Â Â Â  (5) The sponsor may by resolution revoke an electronic commerce designation made under this section. If an election is revoked, the sponsor may not subsequently seek reinstatement of electronic commerce designation. [Formerly 285B.672; 2005 c.667 Â§1]

Â Â Â Â Â  Note: The amendments to 285C.095 by section 1, chapter 667, Oregon Laws 2005, apply to applications for electronic commerce designation that are filed with the Economic and Community Development Department on or after July 1, 2006. See section 2, chapter 667, Oregon Laws 2005. The text that applies to applications filed before July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  285C.095(1) A sponsor of an existing enterprise zone may seek to have the zone designated for electronic commerce under this section.

Â Â Â Â Â  (2) The sponsor shall file an application to have the zone designated for electronic commerce with the Economic and Community Development Department. The application shall be in the form and contain the information that the department by rule may require.

Â Â Â Â Â  (3) The application shall be accompanied by a copy of a resolution, adopted by the governing body of the sponsor, requesting that the zone be designated for electronic commerce.

Â Â Â Â Â  (4) The department shall review applications for electronic commerce designation and shall approve no more than four zones for electronic commerce designation.

Â Â Â Â Â  (5) The sponsor may by resolution revoke an electronic commerce designation made under this section. If an election is revoked, the sponsor may not subsequently seek reinstatement of electronic commerce designation.

Â Â Â Â Â  285C.100 Alternative designation of city for electronic commerce. (1) Notwithstanding ORS 285C.095, a city shall be designated for electronic commerce if the city:

Â Â Â Â Â  (a) By resolution of the governing body of the city, declares itself a city designated for electronic commerce;

Â Â Â Â Â  (b) As of January 1, 2002, has a population of more than 1,500 but less than 2,000;

Â Â Â Â Â  (c) Is located less than 25 miles from a city with a population of more than 500,000; and

Â Â Â Â Â  (d) Is located less than 10 miles from a city with a high concentration of high technology firms and with a population that, as of January 1, 2002, does not exceed 85,000.

Â Â Â Â Â  (2) Only one city may be designated for electronic commerce under this section, and that designation shall be made without consideration of the numeric limitations imposed by ORS 285C.095.

Â Â Â Â Â  (3)(a) A city does not need to sponsor an enterprise zone to be designated for electronic commerce under this section.

Â Â Â Â Â  (b) The governing body of a city designated for electronic commerce under this section does not have to comply with the requirements of ORS 285C.090, but the governing body must take all actions that are required of a sponsor of a rural enterprise zone under ORS 285C.050 to 285C.250 with respect to business firms seeking exemption under ORS 285C.175.

Â Â Â Â Â  (c) A business firm that is engaged in electronic commerce at a location inside a city designated for electronic commerce under this section and that seeks an exemption under ORS 285C.175 must take all actions required of a qualified business firm under ORS 285C.050 to 285C.250, except that the business firm does not need to be located within an enterprise zone.

Â Â Â Â Â  (d) A business firm described in paragraph (c) of this subsection:

Â Â Â Â Â  (A) Shall be an eligible business firm, the qualified property of which is exempt from taxation under ORS 285C.175 as if the qualified property were located in an enterprise zone under ORS 285C.095; and

Â Â Â Â Â  (B) May claim the tax credit under ORS 315.507.

Â Â Â Â Â  (4) For the purpose of determining the boundaries of a city designated for electronic commerce, ÂcityÂ includes:

Â Â Â Â Â  (a) Territory that is annexed into the city, as of the date of the annexation;

Â Â Â Â Â  (b) Land within the urban growth boundary of the city; and

Â Â Â Â Â  (c) Territory that is added to the urban growth boundary described in paragraph (b) of this subsection, as of the date the urban growth boundary is extended to such territory. [Formerly 285B.673; 2005 c.94 Â§5]

(Management of Enterprise Zone)

Â Â Â Â Â  285C.105 Duties of zone sponsor. (1) The sponsor of an enterprise zone shall:

Â Â Â Â Â  (a) Appoint a local zone manager. Upon appointment of the local zone manager, the sponsor shall provide written notice thereof to the Economic and Community Development Department, the county assessor and the Department of Revenue.

Â Â Â Â Â  (b) Provide enhanced local public services, local incentives and local regulatory flexibility included in the application for designation of the enterprise zone or in the resolution under ORS 285C.115 (7) to authorized or qualified business firms and assist authorized or qualified business firms in using enhanced local public services, local incentives and local regulatory flexibility.

Â Â Â Â Â  (c) Review and approve or deny applications for authorization under ORS 285C.140.

Â Â Â Â Â  (d) Assist the county assessor in administering the property tax exemption and in performing other duties assigned to the assessor under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (e) Maintain, implement and periodically update a plan for marketing the enterprise zone including strategies for retention, expansion, start-up and recruitment of eligible business firms.

Â Â Â Â Â  (f) Manage the enterprise zone in accordance with ORS 285C.050 to 285C.250.

Â Â Â Â Â  (g) Identify property available for sale or lease to eligible business firms under ORS 285C.110.

Â Â Â Â Â  (h) Prepare indices of street addresses, tax lot numbers or other information to facilitate the identification of land inside of an urban enterprise zone.

Â Â Â Â Â  (i) Provide written notice to the county assessor, the Department of Revenue, the Economic and Community Development Department and any relevant publicly funded job training provider of the conditions and policies adopted or normally sought by the sponsor under ORS 285C.150, 285C.155 or 285C.160 and take the actions necessary to implement and enforce the conditions and policies and any other reasonable requirements imposed pursuant to ORS 285C.155 or 285C.160.

Â Â Â Â Â  (j) Conduct, or assist in conducting, annual reporting of enterprise zone activity or effort, if requested by the county assessor or the Economic and Community Development Department.

Â Â Â Â Â  (2) If more than one city, county or port sponsors an enterprise zone, the jurisdictions shall act jointly in performing the duties imposed on a sponsor under ORS 285C.050 to 285C.250. [Formerly 285B.671; 2005 c.704 Â§10]

Â Â Â Â Â  285C.110 Availability of public property. Subject to the requirements of the Oregon Constitution or any other applicable law, the State of Oregon and municipal corporations that own any real property within an enterprise zone that is zoned for use by eligible businesses and that is not used or designated for some public purpose shall make that real property available for lease or purchase by authorized business firms. Real property shall be leased or sold under this section only upon the condition that the authorized business firm promptly develop the real property for a use that is consistent with the use described in the application for authorization under ORS 285C.140. [Formerly 285B.674]

Â Â Â Â Â  285C.115 Change of zone boundaries. (1) The sponsor of an enterprise zone may submit a request to the Economic and Community Development Department to change the boundary of the enterprise zone. A request shall include:

Â Â Â Â Â  (a) A copy of the resolution of the governing body of the sponsor requesting the change;

Â Â Â Â Â  (b) If subsection (7) of this section applies, a copy of the resolution described in subsection (7) of this section;

Â Â Â Â Â  (c) A map clearly indicating the existing boundary and the proposed change thereto;

Â Â Â Â Â  (d) A legal description of each area to be withdrawn from or added to the existing enterprise zone; and

Â Â Â Â Â  (e) Other information required by the department.

Â Â Â Â Â  (2) The amended enterprise zone shall:

Â Â Â Â Â  (a) Add land zoned for use by eligible business firms that has or will have infrastructure facilities, road access, on-site water, on-site sewage disposal and necessary utility services;

Â Â Â Â Â  (b) Continue to include any authorized business firms within the enterprise zone;

Â Â Â Â Â  (c) Add residential areas or nonresidential areas that are adjacent to residential areas only if the level of economic hardship in the areas to be added is at least as severe as the conditions that existed at the time the original enterprise zone was designated or that currently exist in the original enterprise zone;

Â Â Â Â Â  (d) Retain at least 50 percent of the lands in the original enterprise zone; and

Â Â Â Â Â  (e) Meet the applicable total area and greatest distance requirements set forth in ORS 285C.090.

Â Â Â Â Â  (3) If the enterprise zone is a reservation enterprise zone and the land to be added to the zone is not described in ORS 285C.306, the request for a boundary change, and the resulting boundary of the zone, must fully satisfy the provisions of this section.

Â Â Â Â Â  (4) A request under subsection (1) of this section may include a proposal to:

Â Â Â Â Â  (a) Remove only the land that is residential or not zoned or available for use by eligible business firms; or

Â Â Â Â Â  (b) Change the name of the enterprise zone.

Â Â Â Â Â  (5) The boundary of an urban enterprise zone may not be modified to include land located outside a regional or metropolitan urban growth boundary.

Â Â Â Â Â  (6) A request to modify the boundary of a rural enterprise zone to include land located outside an urban growth boundary shall satisfy the requirements of subsections (1) and (2) of this section and shall satisfy any other criteria that the department may adopt by rule.

Â Â Â Â Â  (7) If an area to be added to an enterprise zone is under the jurisdiction of a city, county or port that is not a sponsor of the enterprise zone, the governing body of that city, county or port shall submit a resolution requesting the change and requesting that the city, county or port become a sponsor, or shall submit a resolution consenting to the change, as provided under ORS 285C.065 (1). The resolution of the joining city, county or port shall be submitted jointly with the resolution adopted by the governing body of the existing sponsor. The joining resolution of the city, county or port may:

Â Â Â Â Â  (a) Include a binding proposal for enhanced local public services, local incentives or local regulatory flexibility to be effective within the portion of the enterprise zone to be under the jurisdiction of that city, county or port; or

Â Â Â Â Â  (b) Include a restriction described in ORS 285C.070 (4). A restriction made under this paragraph may be made without regard to the time limitation described in ORS 285C.070 (4)(c) and becomes final on the effective date of the boundary change.

Â Â Â Â Â  (8) The department shall review the request for a boundary change. If the request is incomplete or does not satisfy the requirements of this section, the department shall seek additional information as necessary or shall return the request to the sponsor. If the request is returned, the sponsor may submit a revised request at any time. If the request is complete and does satisfy the requirements of this section, the Director of the Economic and Community Development Department shall order a change in the boundary of an enterprise zone based on the request of the sponsor and specify the effective date of the boundary change, which may not be earlier than the receipt of a completed request.

Â Â Â Â Â  (9) A change in the boundary of an enterprise zone under this section does not change the termination date of the enterprise zone under ORS 285C.245 (2). [Formerly 285B.680; 2005 c.94 Â§6; 2005 c.704 Â§11]

Â Â Â Â Â  285C.120 Zone boundary change restrictions when county ceases to be sparsely populated; waiver of distance limitations; rules. (1) If the population density of a county increases to more than 100 persons per square mile, so that the county is no longer a sparsely populated county, any existing rural enterprise zone located wholly or partly within that county that was designated or that had its zone boundary changed shall continue to exist with that zone boundary until terminated. A boundary change under ORS 285C.115 that is subsequent to the date on which the county ceases to be a sparsely populated county may not add an area to the zone that:

Â Â Â Â Â  (a) Is a separate area farther than five miles from the nearest point on the existing boundary;

Â Â Â Â Â  (b) Increases the distance between the two points in the zone that are the farthest apart; or

Â Â Â Â Â  (c) Creates a new line of distance to the farthermost opposite point in the zone that is longer than the greatest distance between any two existing points in the zone.

Â Â Â Â Â  (2) An applicant for designation under ORS 285C.065 or a sponsor requesting a change to a rural enterprise zone under ORS 285C.115 in a sparsely populated county may seek a waiver of the distance limitations imposed on the zone under ORS 285C.090 (4). The Director of the Economic and Community Development Department shall grant all or part of the waiver if:

Â Â Â Â Â  (a) The proposed designation is to be made or the proposed boundary change satisfies all other requirements for a boundary change under ORS 285C.115; and

Â Â Â Â Â  (b) The director determines, consistent with rules adopted by the Economic and Community Development Department, that designation of a separate enterprise zone is not a practical option under the particular circumstances, that the overall distances involved can be effectively administered and that the waiver will further the goals and purposes of ORS 285C.050 to 285C.250. [Formerly 285B.683; 2005 c.94 Â§7]

(Duties of Property Tax Administrators)

Â Â Â Â Â  285C.125 Duties of Department of Revenue; rules. For the purposes of ORS 285C.050 to 285C.250, the Department of Revenue shall:

Â Â Â Â Â  (1) Adopt any rules the Department of Revenue considers necessary to implement ORS 285C.125, 285C.130, 285C.140, 285C.145, 285C.165, 285C.175, 285C.180, 285C.185, 285C.190, 285C.220, 285C.225, 285C.230, 285C.235 and 285C.240.

Â Â Â Â Â  (2) Assist the Economic and Community Development Department, county assessors and the sponsors of enterprise zones in their efforts to authorize or qualify eligible business firms.

Â Â Â Â Â  (3) Assist an eligible business firm proposing to do business within an enterprise zone or doing business within an enterprise zone to obtain the benefits of applicable tax incentive or inducement programs administered or supervised by the Department of Revenue.

Â Â Â Â Â  (4) Issue and print forms and worksheets to be used by business firms to make authorization applications or exemption claims. [Formerly 285B.692; 2005 c.94 Â§8]

Â Â Â Â Â  285C.130 Duties of county assessor. The assessor of a county within which an enterprise zone is located shall:

Â Â Â Â Â  (1) Assist the sponsor, the local zone manager appointed by the sponsor and business firms in determining whether property will qualify for a property tax exemption under ORS 285C.175.

Â Â Â Â Â  (2) Review and approve or deny applications from eligible business firms for authorization under ORS 285C.140.

Â Â Â Â Â  (3) Process claims for property tax exemptions filed under ORS 285C.220 and exempt the qualified property of authorized business firms from ad valorem property taxation in accordance with ORS 285C.050 to 285C.250.

Â Â Â Â Â  (4) Take action necessary under ORS 285C.240.

Â Â Â Â Â  (5) Submit a written report to the Department of Revenue on or before July 1 of each assessment year. The report for each enterprise zone, or portion of a zone that is located in the county, shall include the following information, organized by business firm:

Â Â Â Â Â  (a) The assessorÂs estimate of the assessed value of qualified property that was exempt under ORS 285C.175 for the previous tax year and the taxes that would have been imposed on the qualified property, as entered on the assessment and tax roll under ORS 285C.175 (7).

Â Â Â Â Â  (b) The annual average number of employees of the firm within the enterprise zone during the previous assessment year, as reported on the exemption claim filed under ORS 285C.220.

Â Â Â Â Â  (c) The annual average compensation for the previous assessment year of new employees hired by the firm within the enterprise zone, if the firm is subject to the annual compensation requirements of ORS 285C.160 (3), as reported on the exemption claim filed under ORS 285C.220.

Â Â Â Â Â  (d) The assessorÂs estimate of the assessed value, for the current tax year, of qualified property that was exempt under ORS 285C.175 for the previous tax year and that is not exempt under ORS 285C.175 for the current tax year.

Â Â Â Â Â  (e) The total investment cost of qualified property first reported on the exemption claim filed under ORS 285C.220 that includes a property schedule submitted by the business firm pursuant to ORS 285C.225 for the current tax year.

Â Â Â Â Â  (f) The current number of employees of the firm, as reported on the exemption claim filed under ORS 285C.220 and described in paragraph (e) of this subsection.

Â Â Â Â Â  (g) Any other information the assessor or the Department of Revenue considers appropriate.

Â Â Â Â Â  (6) Send a copy of a report prepared under subsection (5) of this section to the sponsor of the enterprise zone and to the Economic and Community Development Department. [Formerly 285B.695]

(Eligible Business Firms)

Â Â Â Â Â  285C.135 Requirements for eligibility. (1) To be an eligible business firm, a business firm must be engaged, or proposing to engage, within the enterprise zone, in the business of providing goods, products or services to businesses or other organizations through activities including, but not limited to, manufacturing, assembly, fabrication, processing, shipping or storage.

Â Â Â Â Â  (2) A business firm is not an eligible business firm if the firm is:

Â Â Â Â Â  (a) Engaged within the enterprise zone in the business of providing goods, products or services to the general public for personal or household use.

Â Â Â Â Â  (b) Significantly engaged in a business activity within the enterprise zone that consists of retail sales or services, child care, housing, retail food service, health care, tourism, entertainment, financial services, professional services, leasing space to others, property management, construction or other similar activities, even if for another business or organization.

Â Â Â Â Â  (3) If a business firm described in subsection (2) of this section engages in an activity described in subsection (1) of this section, the business firm is an eligible business firm if the activity is performed at a location that is separate from the activity of the firm that is described in subsection (2) of this section. Property at the location at which the firm conducts an activity described in subsection (2) of this section may not be exempt under ORS 285C.175.

Â Â Â Â Â  (4) Two or more business firms that otherwise meet the requirements of this section may elect to be treated as one eligible business firm if 100 percent of the equity interest in the business firms is owned by the same person or persons, or if one of the business firms owns 100 percent of the equity interest of the other or others.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (3) of this section, each of the following business firms is an eligible business firm under subsection (1) of this section:

Â Â Â Â Â  (a) A business firm engaged in the activity of providing a retail or financial service within the enterprise zone if:

Â Â Â Â Â  (A) The activity serves customers by responding to orders or requests received only by telephone, computer, the Internet or similar means of telecommunications; and

Â Â Â Â Â  (B) Not less than 90 percent of the customers or orders are located and originate in an area from which long distance telephone charges, in the absence of a toll-free number, would apply if the order were placed by telephone.

Â Â Â Â Â  (b) A business firm that operates a facility within the enterprise zone that serves statewide, regional, national or global operations of the firm through administrative, design, financial, management, marketing or other activities, without regard to the relationship of these activities to any otherwise eligible activities within the enterprise zone.

Â Â Â Â Â  (c) A business firm that operates a hotel, motel or destination resort in the enterprise zone if the sponsor has elected under ORS 285C.070 to treat a business firm engaged in hotel, motel or destination resort operations in an enterprise zone as an eligible business firm.

Â Â Â Â Â  (d) A business firm that is engaged in electronic commerce if the enterprise zone has been approved for electronic commerce designation under ORS 285C.095. [Formerly 285B.707]

(Authorization)

Â Â Â Â Â  285C.140 Application for authorization; contents; filing fee; consultation; approval; appeal; late filing. (1)(a) Any eligible business firm seeking to have property exempt from property taxation under ORS 285C.175 shall, before the commencement of direct site preparation activities or the construction, addition, modification or installation of qualified property in an enterprise zone, and before the hiring of eligible employees, apply for authorization under this section.

Â Â Â Â Â  (b) The application shall be made on a form prescribed by the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (c) The application shall be filed with the sponsor of the zone. A sponsor may require that the application filed with the sponsor be accompanied by a filing fee. If required, the filing fee may not exceed the greater of $200 or one-tenth of one percent of the value of the investment in qualified property that is proposed in the application for authorization. The filing fee may be required for the filing of applications only after the sponsor adopts a policy, consistent with Economic and Community Development Department rules, authorizing the imposition of the filing fee.

Â Â Â Â Â  (2) The application shall contain the following information:

Â Â Â Â Â  (a) A description of the nature of the firmÂs current and proposed business operations inside the boundary of the enterprise zone;

Â Â Â Â Â  (b) A description and estimated value of the qualified property to be constructed, added, modified or installed inside the boundary of the enterprise zone;

Â Â Â Â Â  (c) The number of employees of the firm that are employed within the enterprise zone, averaged over the previous 12 months, and an estimate of the number of employees that will be hired by the firm;

Â Â Â Â Â  (d) A commitment to meet all requirements of ORS 285C.200 and 285C.215, and to verify compliance with these requirements;

Â Â Â Â Â  (e) A commitment to satisfy all additional conditions for authorization that are imposed by the enterprise zone sponsor under ORS 285C.150, 285C.155 or 285C.205 or pursuant to an agreement entered into under ORS 285C.160, and to verify compliance with these additional conditions;

Â Â Â Â Â  (f) A commitment to renew the application, consistent with ORS 285C.165, every two years while the zone exists if the firm has not filed a claim under ORS 285C.220 that is based on the application; and

Â Â Â Â Â  (g) Any other information considered necessary by the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (3) After an application is submitted to a sponsor, the business firm may revise or amend the application. An amendment or revision may not be made on or after January 1 of the first assessment year for which the qualified property associated with the application is exempt under ORS 285C.175.

Â Â Â Â Â  (4) If an application for authorization appears to be complete and the proposed investment appears to be eligible for authorization, the sponsor and the business firm shall conduct a preauthorization consultation. The county assessor shall be timely notified and have the option to participate in the consultation. The consultation shall:

Â Â Â Â Â  (a) Identify issues with the potential to affect compliance with relevant exemption requirements, including but not limited to enterprise zone boundary amendments;

Â Â Â Â Â  (b) Arrange for methods and procedures to establish and verify compliance with applicable requirements; and

Â Â Â Â Â  (c) Identify the person who is obligated to notify the county assessor if requirements are not being satisfied.

Â Â Â Â Â  (5) Upon completion of the consultation, the sponsor shall prepare a written summary of the consultation made under subsection (4) of this section, attach the summary to the application and forward the application to the county assessor of each county in which the zone is located for review by the assessor.

Â Â Â Â Â  (6) Following the preauthorization conference under subsection (4) of this section, the sponsor and the county assessor shall authorize the business firm by approving the application, if the sponsor and county assessor determine that:

Â Â Â Â Â  (a) The current or proposed operations of the business firm in the enterprise zone result in the firm being eligible under ORS 285C.135; and

Â Â Â Â Â  (b) The firm has made the commitments and provided the other information required under subsection (2) of this section.

Â Â Â Â Â  (7) If the business firm seeking authorization is an eligible business firm described in ORS 285C.135 (5)(b), the sponsor must, as a condition to approving the application, make a formal finding that the business firm is an eligible business firm under ORS 285C.135 and that the size of the proposed investment, the employment at the facility of the firm or the nature of the activities undertaken by the firm within the enterprise zone will significantly enhance the local economy, promote the purposes for which the zone was created and increase employment within the zone.

Â Â Â Â Â  (8) The approval of both the sponsor and the county assessor under this section shall be prima facie evidence that the qualified property of the business firm will receive the property tax exemption under ORS 285C.175. In approving the application, the sponsor and county assessor shall provide proof of approval as directed by the Economic and Community Development Department.

Â Â Â Â Â  (9) If the sponsor or county assessor fails or refuses to authorize the business firm, the business firm may appeal to the Oregon Tax Court under ORS 305.404 to 305.560. The business firm shall provide copies of the firmÂs appeal to the sponsor, county assessor, the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (10) Authorization under this section does not ensure that property constructed, added, modified or installed by the authorized business firm will receive property tax exemption under ORS 285C.175. The sponsor and the county assessor are not liable in any way if the Department of Revenue or the county assessor later determines that an authorized business firm does not satisfy the requirements for an exemption on qualified property.

Â Â Â Â Â  (11) Notwithstanding subsection (1) of this section, if an eligible business firm has begun or completed the construction, addition, modification or installation of property that meets the qualifications of ORS 285C.180, and the property has not yet been subject to property tax, then, for purposes of ORS 285C.050 to 285C.250, the firm shall be authorized under this section if the firm files an application that is allowed under subsection (12) of this section and is otherwise authorized under this section.

Â Â Â Â Â  (12) Late submission of an application under this section is allowed if:

Â Â Â Â Â  (a) A rule permits late submissions of applications under this section; or

Â Â Â Â Â  (b) The Department of Revenue waives filing deadline requirements under this section. The department shall issue a letter to the eligible business firm and zone sponsor setting forth the waiver under this paragraph. [Formerly 285B.719]

Â Â Â Â Â  285C.145 Leasing existing property to authorized firm; failure to timely file for authorization; certain records exempt from disclosure. (1) The Legislative Assembly finds that the standard procedure for authorization in an enterprise zone inappropriately deters development or redevelopment of qualified buildings on speculation for subsequent sale or lease to eligible business firms.

Â Â Â Â Â  (2) Notwithstanding ORS 285C.140 (1), a new building or structure or an addition to or modification of an existing building or structure may qualify for the exemption allowed under ORS 285C.175 if the qualified property is leased or sold by an unrelated party to one or more authorized business firms after commencement of the construction, addition or modification but prior to use or occupancy of the qualified property.

Â Â Â Â Â  (3) A business firm may not be considered authorized and is not qualified for the exemption allowed under ORS 285C.175 if the county assessor discovers prior to initially granting the exemption that the application for authorization was not submitted by the business firm in a timely manner in accordance with ORS 285C.140, except as allowed under subsection (2) of this section or ORS 285C.140 (11) and (12).

Â Â Â Â Â  (4) Records, communications or information submitted to a public body by a business firm for purposes of ORS 285C.050 to 285C.250 that identify a particular qualified property, that reveal investment plans prior to authorization, that include the compensation the firm provides to firm employees, that are described in ORS 192.502 (16) or that are submitted under ORS 285C.225 or 285C.235 are exempt from disclosure under ORS 192.410 to 192.505 and, as appropriate, shall be shared among the county assessor, the zone sponsor, the Department of Revenue and the Economic and Community Development Department. [Formerly 285B.701]

Â Â Â Â Â  285C.150 Conditions required by sponsor for authorization; reports. (1) The sponsor of an urban enterprise zone may require an eligible business firm seeking authorization under ORS 285C.140 to satisfy other conditions in order for the firm to be authorized.

Â Â Â Â Â  (2) The conditions that a sponsor may impose under this section must be reasonably related to the public purpose of providing opportunities for groups of persons, as defined by the sponsor, to obtain employment, including but not limited to providing training to these groups of persons.

Â Â Â Â Â  (3) The sponsor may establish procedures for monitoring and verifying compliance with conditions imposed on the firm under this section and require the firm to agree to the procedures as a condition to authorizing the firm.

Â Â Â Â Â  (4) Conditions established under this section may be imposed on a firm only if the sponsor has adopted a policy that establishes standards for the imposition of the conditions.

Â Â Â Â Â  (5) Conditions imposed by a sponsor under this section shall be in addition to, and not in lieu of, conditions and requirements imposed under ORS 285C.050 to 285C.250 or pursuant to an agreement entered into under ORS 285C.160 and do not affect the duties of the Department of Revenue or of the county assessor under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (6) A sponsor of an urban enterprise zone that imposes conditions for authorization on eligible business firms under this section shall submit a written report every four years to the Legislative Assembly concerning the application and effects of the conditions on business firms within the enterprise zone. [2003 c.662 Â§32]

Â Â Â Â Â  285C.155 Minimum employment and other requirements for authorization. For purposes of ORS 285C.200 (2):

Â Â Â Â Â  (1) The sponsor of an enterprise zone, at the time authorization is sought by a business firm under ORS 285C.140, shall establish a minimum number of employees the firm must maintain in the enterprise zone throughout the exemption period.

Â Â Â Â Â  (2) The sponsor, at the time authorization is sought by a business firm under ORS 285C.140, may establish other reasonable conditions with which the firm must comply in order for qualified property of the firm to be exempt under ORS 285C.175.

Â Â Â Â Â  (3) Employment requirements and other conditions established by the sponsor under this section shall be set forth in a resolution adopted by the governing body of the sponsor at the time the sponsor approves the application of the business firm for authorization under ORS 285C.140.

Â Â Â Â Â  (4) A resolution adopted pursuant to this section may be modified at the request of the business firm at any time prior to the start of the first tax year for which an exemption under ORS 285C.175 is claimed. [2003 c.662 Â§33]

Â Â Â Â Â  285C.160 Agreement between firm and sponsor for additional period of exemption; requirements. (1) An eligible business firm seeking authorization under ORS 285C.140 and the sponsor of the enterprise zone in which the firm intends to invest may enter into a written agreement to extend the period during which the qualified property is exempt from taxation under ORS 285C.175 if the firm complies with the terms of the agreement.

Â Â Â Â Â  (2) The period for which the qualified property is to continue to be exempt must be set forth in the agreement and may not exceed two additional tax years.

Â Â Â Â Â  (3) In order for an agreement under this section to extend the period of exemption, the agreement must be executed on or before the date on which the firm is authorized, and:

Â Â Â Â Â  (a) If the enterprise zone is a rural enterprise zone or an urban enterprise zone located inside a metropolitan statistical area of fewer than 400,000 residents, the agreement must require that the firm meet both of the following:

Â Â Â Â Â  (A) Annually compensate all new employees hired by the firm at an average rate of not less than 150 percent of the county average annual wage for each assessment year during the tax exemption period, as determined at the time of authorization.

Â Â Â Â Â  (B) Any additional requirement that the sponsor may reasonably request.

Â Â Â Â Â  (b) If the enterprise zone is an urban enterprise zone located inside a metropolitan statistical area of 400,000 residents or more, the agreement must require that the firm meet any additional requirement the sponsor may reasonably require.

Â Â Â Â Â  (4) If a firm enters into an agreement under this section that includes a compensation requirement under subsection (3)(a)(A) of this section and the firm subsequently submits one or more statements of continued intent under ORS 285C.165, notwithstanding the terms of the agreement made under this section, for each statement of continued intent submitted, the county average annual wage under subsection (3)(a)(A) of this section shall be adjusted to a level that is current with the statement. [2003 c.662 Â§34; 2005 c.94 Â§9]

Â Â Â Â Â  285C.165 Extension of period of authorization; filing fee. (1) In the case of an authorized business firm that has not yet claimed the exemption under ORS 285C.175 on qualified property:

Â Â Â Â Â  (a) After the January 1, but on or before the April 1, that first occurs more than two years after the application for authorization is approved, an authorized business firm shall submit a written statement to both the sponsor and the county assessor attesting to the firmÂs continued intent to complete the proposed investment and seek the enterprise zone exemption. The statement may include significant changes to the descriptions and estimates of anticipated qualified property or employment. If the firm is subject to a compensation requirement under ORS 285C.160 (3)(a)(A), the statement shall acknowledge that the applicable county average annual wage in the agreement is updated to equal the level that is current with the statement.

Â Â Â Â Â  (b) Every two years after the submission of a statement described in paragraph (a) of this subsection, the firm shall submit another such statement. The statement must be submitted after January 1, but on or before April 1 of that year.

Â Â Â Â Â  (2) If the firm fails to submit a statement required under subsection (1) of this section, the authorization of the firm shall be considered inactive. An inactive authorized business firm may claim the exemption under ORS 285C.175 only as provided under subsection (3) of this section.

Â Â Â Â Â  (3)(a) An inactive authorized business firm may file an exemption claim under ORS 285C.220 only if the claim includes a filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the qualified property listed in the property schedule that is filed with the claim.

Â Â Â Â Â  (b) The filing fee required under this subsection is in addition to and not in lieu of any other required filing fee.

Â Â Â Â Â  (c) An exemption under ORS 285C.175 may not be granted if the filing fee does not accompany the claim.

Â Â Â Â Â  (d) The real market value of the property used to determine the filing fee under this subsection may be appealed in the same time and manner as other determinations of value made by the assessor are appealed.

Â Â Â Â Â  (e) Any filing fee collected under this subsection shall be deposited to the county general fund.

Â Â Â Â Â  (4) If an inactive authorized business firm is subject to a compensation requirement under ORS 285C.160 (3)(a)(A) and files a claim for exemption under ORS 285C.220 in the manner prescribed in subsection (3) of this section, notwithstanding the terms of the agreement executed under ORS 285C.160, the applicable county average annual wage shall be updated to equal the level that is current with the date of the filing of the claim.

Â Â Â Â Â  (5) This section applies only until the enterprise zone is terminated. Following zone termination, ORS 285C.245 applies. [2003 c.662 Â§34a]

(Exemptions)

Â Â Â Â Â  285C.170 Construction-in-process exemption. (1) Property shall be exempt from ad valorem property taxation under this section if:

Â Â Â Â Â  (a) The property is located in an enterprise zone;

Â Â Â Â Â  (b) The property is owned or leased by an authorized business firm or the business firm is contractually obligated to own or lease the property upon the propertyÂs being placed in service;

Â Â Â Â Â  (c) The property is or, upon completion of the construction, addition, modification or installation of the property, will be qualified property;

Â Â Â Â Â  (d) The authorization of the business firm remains active under ORS 285C.140 or 285C.165;

Â Â Â Â Â  (e) The property has not been subject to exemption under ORS 307.330 at the location;

Â Â Â Â Â  (f) The property is not and will not be centrally assessed under ORS 308.505 to 308.665;

Â Â Â Â Â  (g) The property is not to be operated as all or a part of a hotel, motel or destination resort; and

Â Â Â Â Â  (h) There is no known reason to conclude that the property or the firm will not satisfy any applicable requirements for the property to be exempt under ORS 285C.175 upon being placed in service.

Â Â Â Â Â  (2) Property may be exempt under this section for no more than two tax years, which must be consecutive.

Â Â Â Â Â  (3) In determining whether property is exempt under this section, the county assessor:

Â Â Â Â Â  (a) Shall adhere to the same procedures as apply under ORS 285C.175 (6) and (7); and

Â Â Â Â Â  (b) May require the submission of additional evidence by the authorized business firm or zone sponsor showing that the property qualifies for exemption under this section. If required, the additional evidence must be submitted on or before April 1 of the assessment year.

Â Â Â Â Â  (4) The exemption under this section does not depend on the property or the authorized business firm receiving the exemption under ORS 285C.175 or satisfying requirements applicable to the exemption under ORS 285C.175.

Â Â Â Â Â  (5) A year in which property is exempt under this section shall be considered a year in which the property is exempt under ORS 307.330 for purposes of determining the maximum number of years for which the property may be exempt under this section or ORS 307.330. [2003 c.662 Â§34b]

Â Â Â Â Â  285C.175 Enterprise zone exemption; requirements; duration. (1) Property of an authorized business firm is exempt from ad valorem property taxation if:

Â Â Â Â Â  (a) The property is qualified property under ORS 285C.180;

Â Â Â Â Â  (b) The firm meets the qualifications under ORS 285C.200; and

Â Â Â Â Â  (c) The firm has entered into a first-source hiring agreement under ORS 285C.215.

Â Â Â Â Â  (2)(a) The exemption allowed under this section applies to the first tax year for which, as of January 1 preceding the tax year, the qualified property is in service. The exemption shall continue for the next two succeeding tax years if the property continues to be owned or leased by the business firm and located in the enterprise zone.

Â Â Â Â Â  (b) The property may be exempt from property taxation under this section for up to two additional tax years consecutively following the tax years described in paragraph (a) of this subsection, if authorized by the written agreement entered into by the firm and the sponsor under ORS 285C.160.

Â Â Â Â Â  (c) If qualified property of a qualified business firm is sold or leased to an eligible business firm in the enterprise zone during the period the property is exempt under this section, the purchasing or leasing firm is eligible to continue the exemption of the selling or leasing firm for the balance of the exemption period, but only if any effects on employment within the zone that result from the sale or lease do not constitute substantial curtailment under ORS 285C.210.

Â Â Â Â Â  (3)(a) The exemption allowed under this section shall be 100 percent of the assessed value of the qualified property in each of the tax years for which the exemption is available.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) If the qualified property is an addition to or modification of an existing building or structure, the exemption shall be measured by the increase in value, if any, attributable to the addition or modification.

Â Â Â Â Â  (B) If the qualified property is an item of reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment, the exemption shall be measured by the increase in the value of the item that is attributable to the reconditioning, refurbishment, retrofitting or upgrade.

Â Â Â Â Â  (4)(a) An exemption may not be granted under this section for qualified property assessed for property tax purposes in the county in which the property is located on or before the effective date of the:

Â Â Â Â Â  (A) Designation of the zone; or

Â Â Â Â Â  (B) Approval of a boundary change for the zone if the property is located in an area added to the zone.

Â Â Â Â Â  (b) An exemption may not be granted for qualified property constructed, added, modified or installed in the zone or in the process of construction, addition, modification or installation in the zone on or before the effective date of the:

Â Â Â Â Â  (A) Designation of the zone; or

Â Â Â Â Â  (B) Approval of a boundary change for the zone if the property is located in an area added to the zone.

Â Â Â Â Â  (c) An exemption may not be granted for any qualified property that was in service within the zone for more than 12 months by January 1 of the first assessment year for which an exemption claim is made.

Â Â Â Â Â  (d) An exemption may not be granted for any qualified property unless the property is in use or occupancy before July 1 of the year immediately following the year during which the completion of the construction, addition, modification or installation occurred.

Â Â Â Â Â  (e) Except as provided in ORS 285C.245, an exemption may not be granted for qualified property constructed, added, modified or installed after termination of an enterprise zone.

Â Â Â Â Â  (5) Property is not required to have been exempt under ORS 285C.170 in order to be exempt under this section.

Â Â Â Â Â  (6) The county assessor shall notify the business firm in writing whenever property is denied an exemption under this section. The denial of exemption may be appealed to the Oregon Tax Court under ORS 305.404 to 305.560.

Â Â Â Â Â  (7) For each tax year that the property is exempt from taxation, the assessor shall:

Â Â Â Â Â  (a) Enter on the assessment roll, as a notation, the assessed value of the property as if it were not exempt under this section.

Â Â Â Â Â  (b) Enter on the assessment roll, as a notation, the amount of additional taxes that would be due if the property were not exempt.

Â Â Â Â Â  (c) Indicate on the assessment roll that the property is exempt and is subject to potential additional taxes as provided in ORS 285C.240, by adding the notation Âenterprise zone exemption (potential additional tax).Â [Formerly 285B.698]

(Qualified Property)

Â Â Â Â Â  285C.180 Qualified property generally. (1) The following types of property are qualified for exemption under ORS 285C.175:

Â Â Â Â Â  (a) A newly constructed building or structure.

Â Â Â Â Â  (b) A new addition to or modification of an existing building or structure.

Â Â Â Â Â  (c) Any real property machinery or equipment or personal property, whether new, used or reconditioned, that is installed on property that is owned or leased by an authorized business firm, and:

Â Â Â Â Â  (A) Newly purchased or leased by the firm, unless the property is described in ORS 285C.175 (4)(a); or

Â Â Â Â Â  (B) Newly transferred into the enterprise zone from outside the county within which the site of the firm is located and installed.

Â Â Â Â Â  (d) Any property otherwise described in this section that is owned or leased and operated by a business firm that is engaged in electronic commerce, if the enterprise zone in which the property is located is a zone approved for electronic commerce designation under ORS 285C.095.

Â Â Â Â Â  (2) Property described in subsection (1) of this section is qualified under this section only if:

Â Â Â Â Â  (a) The property meets or exceeds the minimum cost requirements established under ORS 285C.185;

Â Â Â Â Â  (b) The property satisfies applicable usage, lease or location requirements established under ORS 285C.185;

Â Â Â Â Â  (c) The property was constructed, added, modified or installed to further the production of income;

Â Â Â Â Â  (d) The property is owned or leased by an authorized business firm;

Â Â Â Â Â  (e) The location of the property corresponds to the location as set forth in the application for authorization of the business firm and consists of a single site or multiple sites adjacent to or having comparable proximity to each other, within the boundaries of the enterprise zone;

Â Â Â Â Â  (f) The property is the same general type of property as described in the application for authorization; and

Â Â Â Â Â  (g) In the case of an eligible business firm described in ORS 285C.135 (5)(b), the actual investment at the facility of the firm is consistent with the description set forth in the application for authorization.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the following property is not qualified for exemption under ORS 285C.175:

Â Â Â Â Â  (a) Land.

Â Â Â Â Â  (b) Property that was not in use or occupancy for more than a 180-day period that ends during the preceding assessment year.

Â Â Â Â Â  (c) On-site developments that, consistent with ORS 307.010, are assessed as land.

Â Â Â Â Â  (d) Noninventory supplies, including but not limited to lubricants.

Â Â Â Â Â  (e) Any operator-driven item of machinery or equipment or any vehicle, if the item or vehicle moves by internal motorized power. An item or vehicle described in this paragraph includes but is not limited to an item or vehicle that moves within an enclosed space.

Â Â Â Â Â  (f) Any device or rolling stock that is pulled, pushed or carried by a vehicle that is suitable as a mode of transportation beyond the enterprise zone boundary.

Â Â Â Â Â  (4) Subsection (3)(b) of this section does not apply to the first assessment year for which the property is exempt under ORS 285C.175.

Â Â Â Â Â  (5) For purposes of this section and ORS 285C.175, property includes any portion or incremental unit of property that is newly constructed or installed, or that is a new addition to or modification of an existing building or structure. [Formerly 285B.713]

Â Â Â Â Â  285C.185 Minimum cost of qualified property; leased property; hotel, motel or destination resort property; electronic commerce property. (1) In order for property to be qualified property under ORS 285C.180, the property must cost:

Â Â Â Â Â  (a) $50,000 or more, in the case of:

Â Â Â Â Â  (A) All real property that is concurrently exempt at the location; or

Â Â Â Â Â  (B) An item of personal property that is not described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) $1,000 or more, in the case of an item of personal property that is used:

Â Â Â Â Â  (A) Exclusively in the production of tangible goods; or

Â Â Â Â Â  (B) In electronic commerce in an enterprise zone approved for electronic commerce designation under ORS 285C.095.

Â Â Â Â Â  (2) The estimated cost of property set forth in an application for authorization under ORS 285C.140 shall be disregarded for purposes of determining if property is qualified property.

Â Â Â Â Â  (3) Property that is leased by the authorized business firm may be qualified property under ORS 285C.180 only if the terms of the lease provide:

Â Â Â Â Â  (a) During the term of the lease, that the authorized business firm is to compensate the owner of the leased property for all property taxes assessed against the leased property or that the firm is to pay these taxes; and

Â Â Â Â Â  (b) That the term of the lease begins on or before the start of the first tax year for which the property is exempt and ends on or after the last day of the last tax year for which the property is exempt.

Â Â Â Â Â  (4) In order for property that is owned or leased by an authorized business firm operating a hotel, motel or destination resort to be qualified property under ORS 285C.180, the property must be:

Â Â Â Â Â  (a) Located and in service in an enterprise zone for which the sponsor has elected under ORS 285C.070 to treat a business firm engaged in hotel, motel or destination resort operations as an eligible business firm;

Â Â Â Â Â  (b) Located at the same site as the hotel, motel or destination resort or in close proximity to that site; and

Â Â Â Â Â  (c) Used primarily to serve overnight guests of the hotel, motel or destination resort. Property is used primarily to serve overnight guests if at least 50 percent of any receipts from use of the property are paid by overnight guests.

Â Â Â Â Â  (5) In order for property owned or leased and operated by a business firm engaged in electronic commerce in a city designated for electronic commerce under ORS 285C.100 to be qualified property, the property otherwise qualified under this section and the applicable electronic commerce operations of the firm must be located in that city.

Â Â Â Â Â  (6)(a) As used in this section, Âitem of personal propertyÂ includes an integrated system consisting of various components.

Â Â Â Â Â  (b) Consistent with paragraph (a) of this subsection, the Department of Revenue may by rule further define what constitutes an item of personal property for purposes of this section. [2003 c.662 Â§37]

Â Â Â Â Â  285C.190 Requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property. (1) Notwithstanding ORS 285C.180 (1)(c), an item of reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment that is owned or leased by an authorized business firm is qualified property under ORS 285C.180 if:

Â Â Â Â Â  (a) The real property machinery or equipment is idle:

Â Â Â Â Â  (A) At the time of application for authorization; and

Â Â Â Â Â  (B) For a period of at least 18 consecutive months before or after the time of application for authorization but preceding the first assessment year of the exemption;

Â Â Â Â Â  (b) Prior to the period of idleness, the property was in use within the enterprise zone or elsewhere in the county for at least 12 consecutive months;

Â Â Â Â Â  (c) The reconditioning, refurbishing, retrofitting or upgrading of the property costs at least $50,000 and is completed in the year immediately preceding the first assessment year in which the property is exempt under ORS 285C.175; and

Â Â Â Â Â  (d) The business firm applies for authorization before reconditioning, refurbishment, retrofitting or upgrading commences.

Â Â Â Â Â  (2) The reconditioning, refurbishing, retrofitting or upgrading of an item of real property machinery or equipment described in subsection (1) of this section is a modification and the extent of the exemption under ORS 285C.175 shall be determined as provided in ORS 285C.175 (3)(b)(B).

Â Â Â Â Â  (3) ORS 285C.175 (4)(a) to (c) does not apply to qualified property described in subsection (1) of this section. [Formerly 285B.714]

Â Â Â Â Â  285C.195 Alternative requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property. Notwithstanding ORS 285C.190, if an authorized business firm files a claim for exemption under ORS 285C.175 prior to April 1, 2004, at the option of the business firm, all of the following apply in lieu of ORS 285C.190:

Â Â Â Â Â  (1) If the firm completes the reconditioning, refurbishing, retrofitting or upgrading of real property machinery or equipment that is described in ORS 285C.190 (1), the reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment is qualified property under ORS 285B.713 (2001 Edition) and potentially subject to enterprise zone tax exemption for all of the propertyÂs value if the following requirements are satisfied:

Â Â Â Â Â  (a) Prior to the period of idleness, the property was in use within the enterprise zone for at least 12 consecutive months;

Â Â Â Â Â  (b) The reconditioning, refurbishing, retrofitting or upgrading of the property involved an investment of at least $3 million; and

Â Â Â Â Â  (c) As a result of reconditioning, refurbishing, retrofitting or upgrading the property, the value of the property is at least $25 million more than the assessed value for the tax year prior to the first tax year of the enterprise zone tax exemption.

Â Â Â Â Â  (2) The reconditioning, refurbishing, retrofitting or upgrading of real property machinery or equipment described in subsection (1) of this section is a modification of property for purposes of ORS 285C.050 to 285C.250.

Â Â Â Â Â  (3) ORS 285C.175 (4)(a) to (c) does not apply to qualified property described in subsection (1) of this section.

Â Â Â Â Â  (4) ORS 285C.200 (1)(c) does not apply to a business firm applying for or claiming an enterprise zone tax exemption for qualified property described in subsection (1) of this section if the provisions of ORS 285C.155 for sponsor approval by resolution of the local governing body or bodies are satisfied. [2003 c.662 Â§38a]

(Firm and Employment Qualifications)

Â Â Â Â Â  285C.200 Qualifications of business firm; rules. (1) The qualified property of an authorized business firm may be exempt from property taxation under ORS 285C.175 only if the firm meets the following qualifications:

Â Â Â Â Â  (a) The firm is an eligible business firm engaged in eligible business operations under ORS 285C.135 that are located inside the enterprise zone;

Â Â Â Â Â  (b) The firm owns or leases qualified property that is located inside the enterprise zone;

Â Â Â Â Â  (c) The employment of the firm, no later than the date the exemption is claimed under ORS 285C.220 or April 1 following the year in which the investment in qualified property is made, whichever is earlier, is not less than the greater of:

Â Â Â Â Â  (A) 110 percent of the annual average employment of the firm; or

Â Â Â Â Â  (B) The annual average employment of the firm plus one employee;

Â Â Â Â Â  (d) The firm does not diminish employment outside the enterprise zone as described in subsections (4) and (5) of this section;

Â Â Â Â Â  (e) The firm does not substantially curtail operations within the enterprise zone as described in ORS 285C.210; and

Â Â Â Â Â  (f) The firm complies in all material respects with local, Oregon and federal laws applicable to the firmÂs operations inside the enterprise zone since the application for authorization and throughout the period of exemption, as prescribed by rule.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(c) or (e) of this section, an eligible business firm may meet the qualifications of this section if the firm has satisfied the following requirements:

Â Â Â Â Â  (a) The firm is authorized subject to ORS 285C.155 and the firm satisfies those requirements; and

Â Â Â Â Â  (b)(A) The firm completes an investment of $25 million or more in qualified property; or

Â Â Â Â Â  (B) The firm fulfills the requirements of ORS 285C.205 and the employment of the firm does not decrease below the annual average employment of the firm.

Â Â Â Â Â  (3) An authorized business firm that engages in both eligible and ineligible operations in an enterprise zone and is an eligible business firm because of ORS 285C.135 (3) meets the qualifications of this section if:

Â Â Â Â Â  (a) The eligible operations of the firm under ORS 285C.135 meet the qualifications of this section; and

Â Â Â Â Â  (b) The employees of the firm work a majority of their time in eligible operations within the enterprise zone.

Â Â Â Â Â  (4) A business firm does not meet the qualifications of this section if the firm or any other firm under common control closes or permanently curtails operations in another part of the state more than 30 miles from the nearest boundary of the enterprise zone in which the firm seeks a property tax exemption. This subsection applies to the transfer of any of the business firmÂs operations to an enterprise zone from another part of the state, if the closure or permanent curtailment in the other part of the state diminished employment in the county and more local labor markets after authorization and on or before December 31 of the first tax year for which any qualified property of the firm in that zone would otherwise be exempt under ORS 285C.175.

Â Â Â Â Â  (5) An authorized business firm that moves any of its employees from a site or sites within 30 miles from the nearest boundary of the enterprise zone after authorization may meet the qualifications under this section if the employment of the firm has been increased within the zone and at the site or sites from which the employees were transferred, no later than April 1 preceding the first tax year for which qualified property of the firm is exempt under ORS 285C.175, to not less than 110 percent of the annual average employment of the firm within the zone and the site or sites from which the employees were transferred, calculated over the 12 months preceding the date of application for authorization.

Â Â Â Â Â  (6) For purposes of subsection (1)(f) of this section, the Economic and Community Development Department shall adopt rules that define the effect of noncompliance on an eligible business firmÂs continuing exemption in an enterprise zone and that indicate what is necessary to establish the noncompliance in terms of materiality of the relevant violation, the finality of applicable legal or regulatory proceedings and judgments involving the firm, the failure by the firm to perform or submit to remedial or curative actions and similar factors.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂAnnual average employment of the firmÂ means the average employment of the firm, calculated over the 12 months preceding the date of application for authorization.

Â Â Â Â Â  (b) Except as provided in subsection (5) of this section, Âemployment of the firmÂ means:

Â Â Â Â Â  (A) The number of employees working for the firm a majority of their time in eligible operations at locations within the enterprise zone; or

Â Â Â Â Â  (B) In the case of a firm described in ORS 285C.135 (5)(b), the number of employees working a majority of their time at the facility in the enterprise zone for which authorization was obtained. [Formerly 285B.704]

Â Â Â Â Â  Note: Sections 2 to 4, chapter 432, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 2. (1) Notwithstanding ORS 285B.704 (1)(c) or (e) or (2) [renumbered 285C.200 (1)(c) or (e) or (2)], an eligible business firm is a qualified business firm if:

Â Â Â Â Â  (a) The firm completes an investment of $20 million or more in qualified property on or before December 31 preceding the first assessment year for which exemption under ORS 285B.698 [renumbered 285C.175] is sought;

Â Â Â Â Â  (b) The zone sponsor approves the extension of property tax benefits to the firm; and

Â Â Â Â Â  (c) The firm was precertified on or after January 1, 2000, and before January 1, 2001.

Â Â Â Â Â  (2) The approval of the zone sponsor to extend property tax benefits to the firm shall be documented by resolution of the governing body of the sponsor. The resolution may:

Â Â Â Â Â  (a) Modify or waive minimum employment requirements specified in a prior resolution adopted by the sponsor under ORS 285B.704 (2); and

Â Â Â Â Â  (b) Specify application to past, current or future tax years.

Â Â Â Â Â  (3) A resolution described in subsection (2) of this section must be adopted by the governing body of the zone sponsor on or before June 30, 2004.

Â Â Â Â Â  (4) An eligible business firm that satisfies the requirements of subsection (1) of this section shall be deemed to satisfy the requirements of ORS 285B.704.

Â Â Â Â Â  (5) Upon satisfying the requirements of subsection (1) of this section, the qualified property of the business firm shall be exempt from tax for the years specified in the resolution of the zone sponsor and in which the qualified property of the firm meets the requirements for exemption under ORS 285B.698. [2003 c.432 Â§2; 2003 c.662 Â§39a]

Â Â Â Â Â  Sec. 3. (1) A qualified business firm described in section 2 of this 2003 Act that has received the approval of the zone sponsor under section 2 (1)(b) of this 2003 Act may apply in writing to the county assessor for the refund of any property taxes imposed on the qualified property described in section 2 (1)(a) of this 2003 Act for the tax year beginning July 1, 2002, and any related interest or penalties, that have been paid by the firm.

Â Â Â Â Â  (2) Upon receipt of the application for refund, the county assessor shall determine the amount to be refunded and shall certify that amount to the county treasurer.

Â Â Â Â Â  (3) The county treasurer shall refund the amount certified, out of the refund reserve account established under ORS 311.807 or out of the unsegregated tax collections account described in ORS 311.385, to the business firm. Interest may not be paid on the refund.

Â Â Â Â Â  (4) If property taxes, interest or penalties described in subsection (1) of this section have not been paid, such amounts shall be abated. [2003 c.432 Â§3]

Â Â Â Â Â  Sec. 4. Sections 2 and 3 of this 2003 Act are repealed December 31, 2007. [2003 c.432 Â§4]

Â Â Â Â Â  285C.205 Effect of productivity increases on qualification of certain firms; uses of tax savings. The requirements of ORS 285C.200 (2)(b)(B) are met if the qualified business firm does all of the following:

Â Â Â Â Â  (1) The firm demonstrates at least a 10 percent increase in productivity no later than 18 months following January 1 of the first assessment year for which an exemption under ORS 285C.175 is claimed. Unless further specified by the sponsor of the enterprise zone through the resolution adopted under ORS 285C.155:

Â Â Â Â Â  (a) The increase must be in business operations of the firm that are using qualified property receiving the exemption;

Â Â Â Â Â  (b) Productivity is measured by dividing physical units or quantity of output by the number of labor hours engaged in the operations that produced the physical units or quantity of output; and

Â Â Â Â Â  (c) The base level of productivity shall be established over a minimum 12-month period preceding the date on which the qualified property is placed in service.

Â Â Â Â Â  (2) The firm maintains or exceeds the 10 percent increase in productivity under subsection (1) of this section as an annual average rate for each subsequent assessment year during the remainder of the exemption period.

Â Â Â Â Â  (3) On or before April 1 of each of the first three assessment years for which an exemption is claimed, the firm deposits into an account established by the sponsor an amount equal to 25 percent of the estimated tax savings arising from the exemption for that year. The sponsor may adopt additional specifications or requirements applicable to this subsection in the resolution the sponsor adopts under ORS 285C.155. Consistent with this subsection and any additional specifications or requirements adopted by the sponsor:

Â Â Â Â Â  (a) For up to 30 months following the relevant April 1 date for which a deposit is made, the firm may draw from the account amounts equal to any expense incurred for training or retraining employees to promote or facilitate productivity increases under this section, except that the total amount withdrawn from the account for that deposit may not exceed $3,500 per trained employee;

Â Â Â Â Â  (b) Any amount attributable to the deposit that remains in the account after the 30-month period in which firm withdrawals may be made under paragraph (a) of this subsection shall be transferred to a special fund for use by local publicly funded job training providers; and

Â Â Â Â Â  (c) No more than 18 months after the deposit, the estimated tax savings on which the deposit was based shall be reconciled with the actual tax savings arising from the exemption. The reconciliation shall be accomplished by the firm immediately making a further deposit into the account to cover any shortfall or by being reimbursed from the account for any surplus. A deposit or reimbursement made pursuant to this paragraph does not affect withdrawals or transfers that occur as a result of paragraph (a) or (b) of this subsection. [2003 c.662 Â§33a]

Â Â Â Â Â  285C.210 Substantial curtailment of business operations. (1) For purposes of ORS 285C.175, 285C.200 and 285C.240, operations of a business firm are substantially curtailed when:

Â Â Â Â Â  (a) The number of employees of the firm within the enterprise zone is reduced by more than 85 percent from the highest number of employees of the firm within the enterprise zone;

Â Â Â Â Â  (b) The number of employees of a firm within the enterprise zone has been reduced by more than 50 percent from the highest number of employees of the firm within the enterprise zone for a period of time that is equal to or more than nine months; or

Â Â Â Â Â  (c) The annual average number of employees within the enterprise zone during the first assessment year for which the exemption under ORS 285C.175 is granted, or any subsequent year in which an exemption is claimed, is reduced below the greater of:

Â Â Â Â Â  (A) The annual average number of employees of the business firm within the enterprise zone, averaged over the 12 months preceding the date of the application for authorization, plus one employee; or

Â Â Â Â Â  (B) 110 percent of the annual average number of employees of the firm within the enterprise zone, averaged over the 12 months preceding the date of the application for authorization.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) The number of employees of a firm within the enterprise zone is the employment of the firm, as defined in ORS 285C.200, on the earlier of the date a claim for exemption is filed under ORS 285C.220 or April 1, of each assessment year for which an exemption under ORS 285C.175 is claimed, and for the year immediately following the last assessment year for which an exemption is claimed.

Â Â Â Â Â  (b) Except as specified in subsection (1)(c) of this section, the annual average number of employees of the firm is the number of firm employees within the enterprise zone averaged over each assessment year in which an exemption under ORS 285C.175 is allowed, using employment figures for no fewer than four equivalent periods during the year.

Â Â Â Â Â  (c) For the first assessment year for which an authorized business firm that qualifies under ORS 285C.200 (5) claims an exemption under ORS 285C.175, substantial curtailment under subsection (1)(a) or (c) of this section shall be determined by:

Â Â Â Â Â  (A) Combining the number of employees of the firm within the enterprise zone and the number of employees at all other sites of the firm within the area described in ORS 285C.200 (5); and

Â Â Â Â Â  (B) Combining the annual average number of employees of the firm within the enterprise zone with the annual average number of employees at any other site of the firm from which employees were transferred into the enterprise zone. [2003 c.662 Â§40]

Â Â Â Â Â  285C.215 First-source hiring agreements; rules. (1) The qualified property of an authorized business firm may be exempt from property tax under ORS 285C.175 only if the firm enters into a first-source hiring agreement for the period of property tax exemption. The agreement must be executed prior to the assessment date for the first tax year for which qualified property of the firm is exempt under ORS 285C.175 and must expire no sooner than December 31 of the final year of the exemption.

Â Â Â Â Â  (2)(a) If a firm has not entered into a first-source hiring agreement when qualified property of the firm is first placed in service, as of April 1 preceding the first tax year for which the authorized business firm claims an exemption for qualified property under ORS 285C.175, the sponsor shall inform the county assessor that an agreement under this section has not been executed.

Â Â Â Â Â  (b) A publicly funded job training provider having knowledge of the date when qualified property of the firm is first placed in service may also inform the county assessor that an agreement under this section has not been executed.

Â Â Â Â Â  (3) In accordance with rules adopted by the Economic and Community Development Department, the Director of the Economic and Community Development Department may waive the requirements of subsection (1) of this section for an authorized business firm. The rules adopted by the department shall provide for a waiver under this subsection when the director finds that:

Â Â Â Â Â  (a) The business firm is unable to employ persons referred under the agreement; or

Â Â Â Â Â  (b) The waiver would further the goals and purposes of applicable state policies. [Formerly 285B.710]

(Exemption Claim and Verification Procedures)

Â Â Â Â Â  285C.220 Exemption claims; contents; late filing; fees. (1)(a) After January 1 and on or before April 1 of the assessment year immediately following the year in which qualified property in an enterprise zone is placed in service, and of each assessment year thereafter for which an exemption is sought, an authorized business firm may file a claim for the exemption allowed under ORS 285C.175.

Â Â Â Â Â  (b) The claim shall be made by completing a form prescribed by the Department of Revenue and by filing the form with the county assessor. The firm shall furnish a copy of the claim to the sponsor.

Â Â Â Â Â  (c) The firm shall also file a form described in this subsection after the final assessment year of the exemption period.

Â Â Â Â Â  (2) A claim filed under this section shall contain all of the following:

Â Â Â Â Â  (a) A statement that:

Â Â Â Â Â  (A) The business firm satisfies the requirements of ORS 285C.200 as a qualified business firm; and

Â Â Â Â Â  (B) The business firm has been authorized by the enterprise zone sponsor and the county assessor and has satisfied any commitments made in the firmÂs application for authorization or made as a condition of authorization. The date the application for authorization was submitted and approved shall be set forth in the statement.

Â Â Â Â Â  (b) A statement confirming the continued eligibility of the firm under ORS 285C.135 or explaining any change in eligibility.

Â Â Â Â Â  (c) A schedule setting forth the following employment data:

Â Â Â Â Â  (A) The number of employees of the firm within the enterprise zone on the date the claim is filed under this section or April 1, whichever is earlier;

Â Â Â Â Â  (B) The annual average number of employees of the firm within the enterprise zone during the preceding assessment year; and

Â Â Â Â Â  (C) The annual average number of employees of the firm within the enterprise zone, averaged over the 12-month period preceding the date of the application for authorization.

Â Â Â Â Â  (d) The annual average compensation for the previous assessment year of new employees hired by the firm within the enterprise zone, but only if:

Â Â Â Â Â  (A) The firm is subject to annual compensation requirements under ORS 285C.160; and

Â Â Â Â Â  (B) The claim is filed for a year that is not the first year for which a claim is filed under this section.

Â Â Â Â Â  (e) Any attachments required under ORS 285C.225.

Â Â Â Â Â  (f) For any qualified property listed on a property schedule included in a claim filed for a previous assessment year and that continues to be exempt for the current assessment year:

Â Â Â Â Â  (A) Confirmation that there has been no change in the ownership, lease, location, disposition, operation, use or occupancy of the property; or

Â Â Â Â Â  (B) In the case of a change in the ownership, lease, location, disposition, operation, use or occupancy of the property, an explanation of the change.

Â Â Â Â Â  (g) Any other information required by the Department of Revenue.

Â Â Â Â Â  (3) The business firm shall be prepared to verify any information set forth in a claim filed under this section. The statement made pursuant to subsection (2)(a) of this section shall be prima facie evidence that the firm is a qualified business firm.

Â Â Â Â Â  (4) If the assessor determines the property for which exemption is sought satisfies the requirements of ORS 285C.175, the assessor shall grant the exemption for the tax year beginning July 1.

Â Â Â Â Â  (5) The assessor shall provide copies of each claim for exemption filed under this section as directed by the Department of Revenue.

Â Â Â Â Â  (6) If a claim for exemption relates to principal or secondary industrial property as defined by ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the claim shall be deemed timely filed with the assessor. The Department of Revenue shall send a copy of the filed claim to the assessor.

Â Â Â Â Â  (7)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before June 1 of the assessment year if:

Â Â Â Â Â  (A) The claim includes qualified property that, pursuant to ORS 285C.225, is required to be listed on a property schedule included with the claim form because the year for which the claim is being filed is the first year for which the property is exempt under ORS 285C.175; and

Â Â Â Â Â  (B) The claim is accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the qualified property listed on the property schedule accompanying the claim.

Â Â Â Â Â  (b) An exemption may not be granted pursuant to a claim filed under this subsection if the claim is not accompanied by the late filing fee.

Â Â Â Â Â  (8)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before August 31 of the assessment year if:

Â Â Â Â Â  (A) The claim does not include qualified property that, pursuant to ORS 285C.225, is required to be listed on a property schedule included with the claim; and

Â Â Â Â Â  (B) The claim is accompanied by a late filing fee equal to the greater of:

Â Â Â Â Â  (i) $200; or

Â Â Â Â Â  (ii) One-fiftieth of one percent of the real market value of the qualified property of the business firm multiplied by the number of 30-day periods from April 1 of the assessment year until the date the claim is filed. A period of less than 30 days shall constitute a 30-day period for purposes of this subparagraph.

Â Â Â Â Â  (b) An exemption may not be granted pursuant to a claim filed under this subsection if the claim is not accompanied by the late filing fee.

Â Â Â Â Â  (9) The value of the property used to determine the late filing fees under this section is appealable in the same manner as other determinations of value by the county assessor are appealable.

Â Â Â Â Â  (10)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before April 1 following the assessment year after the year in which the qualified property was placed in service.

Â Â Â Â Â  (b) If a claim filed under this subsection is approved by the county assessor, the qualified property shall be exempt from property taxation only for those tax years that begin after the date the claim was filed under this subsection and for which the property otherwise qualifies for exemption under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (11) Any filing fee collected under this section shall be deposited to the county general fund.

Â Â Â Â Â  (12) A claim may be filed under this section as of the dates prescribed in subsections (7), (8) and (10) of this section, regardless of any grounds for hardship under ORS 307.475. [Formerly 285B.722]

Â Â Â Â Â  285C.225 SponsorÂs addendum; property schedule; amendments. (1) An exemption claim filed under ORS 285C.220 must, when applicable, include a sponsorÂs addendum setting forth any information required by the sponsor of the enterprise zone pursuant to ORS 285C.140 (5), 285C.150, 285C.155 or 285C.160.

Â Â Â Â Â  (2) For the first tax year for which qualified property is exempt under ORS 285C.175, the claim filed under ORS 285C.220 must include a property schedule listing the qualified property.

Â Â Â Â Â  (3)(a) The business firm is required to include the property schedule described in subsection (2) of this section with a claim filed under ORS 285C.220 only once for any item of qualified property. The firm shall include additional property schedules with subsequent claims in order to claim exemption of additional qualified property that is pursuant to the same application for authorization.

Â Â Â Â Â  (b) The firm may not file an additional property schedule to claim an exemption for additional qualified property for a tax year that is more than two years after the first tax year for which any qualified property of the firm was exempt under ORS 285C.175, except pursuant to another authorization application.

Â Â Â Â Â  (4) The property schedule shall be set forth on a form prescribed by the Department of Revenue and shall contain:

Â Â Â Â Â  (a) A list of all qualified property that satisfies all requirements for exemption under ORS 285C.175 for the tax year for which the exemption is being claimed and that has not been exempt under ORS 285C.175 for a previous tax year;

Â Â Â Â Â  (b) For each item of property described in paragraph (a) of this subsection, the cost of the property and the date the property was placed in service;

Â Â Â Â Â  (c) Any information needed to determine compliance with any applicable requirements under ORS 285C.180, 285C.185 or 285C.190;

Â Â Â Â Â  (d) In the case of qualified property that is leased by the business firm, a signature on the property schedule or other evidence that the enterprise zone exemption is acknowledged by the owner of the leased property; and

Â Â Â Â Â  (e) Any other information required by the Department of Revenue.

Â Â Â Â Â  (5) The county assessor may allow the business firm to amend the property schedule to include any other item of qualified property described in subsection (2) of this section that was not listed on the original property schedule included in the claim filed for the assessment year. An amendment to the property schedule may not be made after June 1 of the assessment year. [2003 c.662 Â§43]

Â Â Â Â Â  285C.230 Assessor to grant or deny exemption; assistance of sponsor. (1) In granting or denying an exemption under ORS 285C.175, the county assessor may:

Â Â Â Â Â  (a) Reasonably rely on information set forth in the exemption claim filed under ORS 285C.220; and

Â Â Â Â Â  (b) Request and be given assistance from the sponsor before making certain determinations, including but not limited to:

Â Â Â Â Â  (A) Determining if the exemption is being claimed by a qualified business firm under ORS 285C.200;

Â Â Â Â Â  (B) Determining the extent to which qualified property is used by persons other than the qualified business firm or is used for business activities that may not be conducted in an enterprise zone by an eligible business firm under ORS 285C.135; or

Â Â Â Â Â  (C) Determining if the use, leasing or location of qualified property satisfies applicable requirements under ORS 285C.180, 285C.185 or 285C.190.

Â Â Â Â Â  (2) The county assessor is not responsible for determining if the firm has satisfied any requirement established by the sponsor under ORS 285C.140, 285C.150, 285C.155, 285C.160 or 285C.205.

Â Â Â Â Â  (3) If a business firm fails to timely file an exemption claim under ORS 285C.220:

Â Â Â Â Â  (a) The assessor or the sponsor may use the authority granted to the assessor under ORS 285C.235; or

Â Â Â Â Â  (b) The assessor may deny the exemption under ORS 285C.175 for the current tax year or for any future tax year for which the property would otherwise qualify for exemption under ORS 285C.175.

Â Â Â Â Â  (4) If the sponsor or the assessor has reason to question the accuracy or veracity of any information contained in a claim filed under ORS 285C.220, the sponsor or the assessor may use the authority provided under ORS 285C.235.

Â Â Â Â Â  (5) If any information submitted by a business firm under ORS 285C.220 indicates that the firm is no longer in compliance with any requirements that apply to the firm or the qualified property of the firm, the information shall be considered notice for purposes of ORS 285C.240.

Â Â Â Â Â  (6) The county assessor shall make reasonable and timely efforts to notify an authorized business firm that is seeking or receiving an exemption under ORS 285C.175 of the filing requirements under ORS 285C.220, but the county assessor and the Department of Revenue are not under any obligation other than as otherwise provided in ORS 285C.050 to 285C.250 to seek or receive information about the continued entitlement of property to an exemption under ORS 285C.175.

Â Â Â Â Â  (7) The sponsor is primarily responsible for assisting a business firm in timely filing claims under ORS 285C.220. If the sponsor, or a local zone manager designated by the sponsor, does not receive a copy of the claim as required under ORS 285C.220 by the time the claim is required to be filed under ORS 285C.220, the sponsor or manager shall immediately contact the assessor for taking action under subsection (3) of this section. [2003 c.662 Â§44]

Â Â Â Â Â  285C.235 Authority of county assessor; authority of sponsor. (1) The county assessor is at all times authorized to demand reports by registered or certified mail from owners or lessees of qualified property concerning the use of the qualified property and the employment status of the qualified business firm for purposes of ORS 285C.050 to 285C.250. If, after 60 daysÂ notice in writing by registered or certified mail, the owner or lessee fails to comply with this demand, the assessor may disqualify the property under ORS 285C.240, giving written notice of the disqualification to the Department of Revenue and the owner or lessee of the qualified property.

Â Â Â Â Â  (2) The assessor is under no obligation to verify compliance by a qualified business firm with requirements imposed on the firm by the sponsor under ORS 285C.150, 285C.155, 285C.160 or 285C.205.

Â Â Â Â Â  (3) The sponsor of an enterprise zone may initiate procedures in order to verify compliance by qualified business firms with requirements imposed under ORS 285C.050 to 285C.250. The procedures may include written requests to the assessor by the local zone manager or an executive official of the sponsor that the assessor exercise authority under this section for a particular qualified business firm. [2003 c.662 Â§45]

(Disqualification From Exemption)

Â Â Â Â Â  285C.240 Disqualification; notice and procedures; in lieu payments and additional taxes; penalty; use of moneys. (1) The county assessor of any county in which an enterprise zone is situated or the sponsor shall be notified in writing by the qualified business firm or by the owner of the qualified property leased by the qualified business firm not later than July 1 following the assessment year for which the exemption is claimed and in which one of the following events occurs:

Â Â Â Â Â  (a) Property granted exemption from taxation under ORS 285C.175 is sold, exchanged, transported or otherwise disposed of for use outside the enterprise zone or for use by an ineligible business firm;

Â Â Â Â Â  (b) The qualified business firm closes or so reduces eligible operations that the reduction constitutes a substantial curtailment of operations under ORS 285C.210, unless a substantial curtailment of operations is permitted under ORS 285C.200 (2);

Â Â Â Â Â  (c) The qualified business firm fails to meet any of the qualifications required under ORS 285C.200;

Â Â Â Â Â  (d) The qualified business firm fails to meet any condition that the firm is required to satisfy under ORS 285C.150, 285C.155 or 285C.205 or any term of an agreement entered into with the sponsor under ORS 285C.160 with which the firm had agreed to comply;

Â Â Â Â Â  (e) The qualified business firm uses the property to conduct activities in the enterprise zone that are not eligible activities; or

Â Â Â Â Â  (f) Property of the qualified business firm for which exemption under ORS 285C.175 is claimed ceases to be qualified property under ORS 285C.180.

Â Â Â Â Â  (2) If the sponsor receives written notice under subsection (1) of this section, the sponsor shall immediately send a copy of the notice to the county assessor of the county in which the enterprise zone is situated.

Â Â Â Â Â  (3)(a) When an assessor receives written notice under subsection (1) or (2) of this section, the assessor shall disqualify the property for the assessment year following the disqualifying event and 100 percent of the additional taxes calculated under ORS 285C.175 shall be assessed against the property for each year for which the property had been granted exemption under ORS 285C.175.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a qualified business firm fails to meet any of the requirements of an agreement entered into by the firm under ORS 285C.160 during the exemption, but meets all other applicable requirements under ORS 285C.050 to 285C.250 during the first three years of the exemption, the qualified property of the firm may not be disqualified during the first three years of exemption for failure to comply with the requirements of the agreement entered into under ORS 285C.160.

Â Â Â Â Â  (c) The additional taxes assessed under this subsection shall be reduced by the amount, if any, paid by the qualified business firm to the sponsor under subsection (6) of this section for the same property.

Â Â Â Â Â  (4) If the qualified business firm or owner fails to give the notice on time or at all as required by subsection (1) of this section, upon discovering the property no longer qualifies for the exemption due to a circumstance described in subsection (1) of this section, the assessor shall:

Â Â Â Â Â  (a) Disqualify the property from exemption;

Â Â Â Â Â  (b) Compute the amount of taxes described in subsection (3) of this section as though notice had been given, and add to that amount an additional penalty equal to 20 percent of the total amount so computed; and

Â Â Â Â Â  (c) Add the property to the assessment and tax roll without the exemption as if the notice had been given.

Â Â Â Â Â  (5) The amount determined to be due under subsections (3) and (4) of this section:

Â Â Â Â Â  (a) May be paid to the tax collector before completion of the next general property tax roll pursuant to ORS 311.370; and

Â Â Â Â Â  (b) Shall be added to the tax extended against the property on the next general property tax roll to be collected and distributed in the same manner as the remainder of the property taxes.

Â Â Â Â Â  (6)(a) Notwithstanding subsections (3) and (5) of this section, if an assessor or sponsor receives notice from a business firm under subsection (1)(b), (c) or (d) of this section and the qualified business firm has not closed its operations, the qualified business firm shall pay the sponsor an amount equal to the property taxes for the qualified property in the assessment year for which the exemption is claimed in lieu of the amounts otherwise due under subsection (3) of this section.

Â Â Â Â Â  (b) Moneys collected under paragraph (a) of this subsection shall be used by the sponsor to benefit the residents of the enterprise zone and for the development of jobs, skills and training for residents of the enterprise zone and the zoneÂs immediate vicinity.

Â Â Â Â Â  (c) This subsection applies only to the first notice given by the business firm under subsection (1)(b), (c) or (d) of this section.

Â Â Â Â Â  (d) If the sponsor does not receive the full amount to be paid by the qualified business firm under paragraph (a) of this subsection, the assessor shall disqualify the property and impose the entire amount of additional taxes as prescribed under subsection (3) of this section.

Â Â Â Â Â  (7) An assessor may not disqualify property under this section for failure by a qualified business firm or an owner of qualified property leased by the qualified business firm to notify the assessor or the enterprise zone sponsor that the qualified business firm does not meet requirements under ORS 285C.150, 285C.155, 285C.160 or 285C.205, without having received written communication from the sponsor that demonstrates that the qualified business firm does not meet the requirements.

Â Â Â Â Â  (8) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (9) If property is disqualified from exemption under this section, the assessor shall notify the qualified business firm, and the owner of any qualified property that is leased by the firm, of the disqualification. The notification shall be made in writing. The assessor shall provide copies of the disqualification to the sponsor, the Department of Revenue and the Economic and Community Development Department. The decision of the assessor to disqualify property under this section may be appealed to the Oregon Tax Court under ORS 305.404 to 305.560. [Formerly 285B.728]

Â Â Â Â Â  Note: Sections 15 and 16, chapter 704, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 15. (1) Notwithstanding ORS 285C.240 (3) and (5), if a county assessor or sponsor receives notice from a qualified business firm under ORS 285C.240 (1)(b), additional taxes calculated under ORS 285C.175 may not be assessed or collected if:

Â Â Â Â Â  (a) The closure or reduction in eligible operations is a direct result of fire that has physically destroyed qualified property and that was beyond the control of the firm; and

Â Â Â Â Â  (b) The destruction occurred on or after July 1, 2005, and before August 1, 2005.

Â Â Â Â Â  (2) The definitions in ORS 285C.050 apply to this section. [2005 c.704 Â§15]

Â Â Â Â Â  Sec. 16. Section 15 of this 2005 Act is repealed January 2, 2008. [2005 c.704 Â§16]

(Termination of Enterprise Zone)

Â Â Â Â Â  285C.245 Termination; effect of termination on property; procedures. (1) When the termination of an enterprise zone occurs under this section:

Â Â Â Â Â  (a) The termination of the enterprise zone does not affect:

Â Â Â Â Â  (A) The continuation of a qualified business firmÂs property tax exemption first allowed before the effective date of the termination of the enterprise zone; or

Â Â Â Â Â  (B) The ability of an authorized business firm to claim exemption under ORS 285C.175 if:

Â Â Â Â Â  (i) The authorization application of the firm was filed with the sponsor before the effective date of the termination of the zone;

Â Â Â Â Â  (ii) The firm remains authorized at the time the exemption is claimed;

Â Â Â Â Â  (iii) The firm completes construction, addition, modification or installation of the qualified property within a reasonable time and without interruption of construction, addition, modification or installation activity; and

Â Â Â Â Â  (iv) The property meets all other applicable requirements for exemption under ORS 285C.175.

Â Â Â Â Â  (b) A business firm that is currently authorized or qualified in the enterprise zone shall be allowed until 10 years after the effective date of the termination of the enterprise zone to apply for authorization under ORS 285C.140 and to subsequently claim the exemption for any qualified property that is constructed, added, modified or installed inside the former enterprise zone boundaries, as those boundaries existed at the time of termination, and entirely outside of the boundaries of any current enterprise zone. Construction, addition, modification or installation of qualified property must commence prior to the end of the final tax year in which qualified property of the firm is exempt under ORS 285C.175 and must be completed within a reasonable time and without interruption of construction, addition, modification or installation activity. The property must meet all other applicable requirements for exemption under ORS 285C.175.

Â Â Â Â Â  (c) Disqualification under ORS 285C.240 of all exempt property of the business firm after the effective date of the termination of the enterprise zone shall prohibit and terminate all authorizations sought or obtained by the business firm that would not otherwise be allowed except for paragraph (b) of this subsection. Disqualification under ORS 285C.240 of all exempt property of the business firm on or after the effective date of the termination of the enterprise zone shall cause the assessor to deny any claim for exemption under ORS 285C.175 of qualified property of the business firm made in a subsequent tax year.

Â Â Â Â Â  (2) An enterprise zone designated by the Director of the Economic and Community Development Department under ORS 285C.080, 285C.085 or 285C.250 shall terminate when 10 years plus that number of days necessary to delay the date of termination to the June 30 next following have elapsed since the enterprise zone was originally designated.

Â Â Â Â Â  (3) An enterprise zone designated by the director under ORS 285C.080, 285C.085 and 285C.250 shall terminate prior to the time specified in subsection (2) of this section only as provided in subsections (4) to (6) of this section.

Â Â Â Â Â  (4) The governing body of the sponsor may submit a resolution requesting termination of the enterprise zone to the Economic and Community Development Department. The sponsor shall provide copies of the resolution to the county assessor and the Department of Revenue. After receipt of the request, the director shall order termination of the enterprise zone and shall specify the effective date of the termination.

Â Â Â Â Â  (5) If a sponsor is unable or unwilling to carry out its responsibilities under ORS 285C.105, the director shall order termination of the enterprise zone and shall specify the effective date of the termination. However, in the case of failure to provide enhanced local public services, local incentives or local regulatory flexibility included in the application for designation as an enterprise zone or in the resolution under ORS 285C.115 (7), termination is not required if the sponsor provides to authorized or qualified business firms new enhanced local public services, local incentives or local regulatory flexibility that is of comparable value, or makes reasonable corrections of shortcomings in existing local incentives. A sponsor may reduce the time within which it will provide enhanced local public services, local incentives and local regulatory flexibility to a time period equal to the amount of time allowed for an exemption under ORS 285C.175 without causing termination under this section.

Â Â Â Â Â  (6) An enterprise zone designated on or after January 1, 2004, shall terminate if no qualified business firm has located within the zone by December 31 following the date that is six years after the date the zone was designated.

Â Â Â Â Â  (7) A reservation enterprise zone designated under ORS 285C.306 shall terminate in accordance with subsection (2) of this section, but may be redesignated at any time under ORS 285C.306. [Formerly 285B.686]

Â Â Â Â Â  285C.250 Designation of new zone following zone termination. (1) Within a reasonable period of time prior to the termination of enterprise zones under ORS 285C.245 (2), the Director of the Economic and Community Development Department shall competitively designate the same number of enterprise zones effective immediately after termination of the previous enterprise zones. The determination by the director as to the areas designated as enterprise zones shall be final.

Â Â Â Â Â  (2) When an enterprise zone is terminated under ORS 285B.686 (4) to (6), the director may competitively designate a new enterprise zone. The sponsor of the enterprise zone terminated under ORS 285C.245 (4) or (5) is not eligible to apply for a new enterprise zone, except for a county government when the terminated zone was also jointly sponsored by one or more cities or ports.

Â Â Â Â Â  (3) Sponsors of existing enterprise zones that are due to terminate may reapply for designation under subsection (1) of this section.

Â Â Â Â Â  (4) Any city, county or port may apply to the director for designation of an enterprise zone in accordance with the criteria set forth in ORS 285C.065 and 285C.090. In addition, the Economic and Community Development Department by rule shall determine the minimum level of economic hardship in any area to be included within an enterprise zone, any other criteria necessary to evaluate the need for the enterprise zone and the potential for accomplishing the purposes of ORS 285C.050 to 285C.250.

Â Â Â Â Â  (5) All enterprise zones designated under this section shall terminate in accordance with ORS 285C.245 (2).

Â Â Â Â Â  (6) When the director designates enterprise zones under this section, there is no limit on the relative number of urban or rural enterprise zones designated.

Â Â Â Â Â  (7) The director may determine when to accept applications for any enterprise zone that terminates under subsection (2) of this section or is not designated under subsection (1) of this section for lack of qualified applicants. [Formerly 285B.689; 2005 c.94 Â§10; 2005 c.704 Â§12]

(Sunset Date)

Â Â Â Â Â  285C.255 Sunset of enterprise zone program. (1) Notwithstanding any other provision of ORS 285C.050 to 285C.250:

Â Â Â Â Â  (a) An area may not be designated as an enterprise zone after June 30, 2009;

Â Â Â Â Â  (b) A business firm may not obtain authorization under ORS 285C.140 after June 30, 2009; and

Â Â Â Â Â  (c) An enterprise zone, except for a reservation enterprise zone, that is in existence on June 29, 2009, is terminated on June 30, 2009.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A reservation enterprise zone may be designated under ORS 285C.306 after June 30, 2009; and

Â Â Â Â Â  (b) A business firm may obtain authorization under ORS 285C.140 after June 30, 2009:

Â Â Â Â Â  (A) If located in a reservation enterprise zone; or

Â Â Â Â Â  (B) As allowed under ORS 285C.245 (1)(b). [2003 c.662 Â§49]

Â Â Â Â Â  Note: 285C.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285C.260 [Formerly 285B.731; renumbered 285C.045 in 2005]

RESERVATION ENTERPRISE ZONES

Â Â Â Â Â  285C.300 Definitions for ORS 285C.300 to 285C.320. As used in ORS 285C.300 to 285C.320:

Â Â Â Â Â  (1) ÂEligible businessÂ means a business that:

Â Â Â Â Â  (a) Is engaged within a reservation enterprise zone in the manufacture or provision of goods, products or services to other businesses or to the general public, through activities including, but not limited to, manufacturing, assembly, fabrication, processing, shipping, storage, retail sales or services, child care, housing, retail food service, health care, tourism, entertainment, financial services, professional services, energy development, construction or similar activities; and

Â Â Â Â Â  (b) Occupies or owns a new business facility within a reservation enterprise zone.

Â Â Â Â Â  (2) ÂNew business facilityÂ:

Â Â Â Â Â  (a) Means a physical asset within a reservation enterprise zone that satisfies the following requirements:

Â Â Â Â Â  (A) The facility is used by a business in the operation of a revenue-producing enterprise, except that the revenue-producing enterprise must consist of activity other than leasing the facility to another person; and

Â Â Â Â Â  (B) The facility is acquired by or leased to a business on or after January 1, 2002, including a facility, the title or possession of which is transferred to the business on or after January 1, 2002, or a facility, the construction, erection or installation of which is completed on or after January 1, 2002;

Â Â Â Â Â  (b) Subject to paragraph (c) of this subsection, includes a facility acquired or leased from a person that used the facility in a revenue-producing enterprise within the boundaries of the same Indian reservation immediately prior to the transfer of title or possession of the facility to the business; and

Â Â Â Â Â  (c) Does not include:

Â Â Â Â Â  (A) A facility that is used in a revenue-producing enterprise that is the same or substantially identical to the revenue-producing enterprise in which the facility was previously used within the boundaries of the same Indian reservation; or

Â Â Â Â Â  (B) Any property that merely replaces existing property and that does not expand the capacity of the revenue-producing enterprise in which the facility is to be used.

Â Â Â Â Â  (3) ÂReservation enterprise zoneÂ means a zone designated by ORS 285C.306.

Â Â Â Â Â  (4) ÂTribal governmentÂ means the governing body of an Indian tribe, if the governing body has the authority to levy, impose and collect taxes within the boundaries of the reservation of the tribe.

Â Â Â Â Â  (5) ÂTribal taxÂ means any specific tax that is or may be levied or imposed by a tribal government upon a business and that is measured with reference to a specific level or quantity of that businessÂs income, operations, use or ownership of property. ÂTribal taxÂ includes, but is not limited to, an income or excise tax, an ad valorem property tax, a gross receipts tax or a sales and use tax. [Formerly 285B.766]

Â Â Â Â Â  285C.303 Legislative findings. The Legislative Assembly finds that the welfare of the residents of the rural Indian reservations of this state is acutely dependent upon the growth, development and expansion of employment and business opportunities within reservation boundaries. Geographic and other obstacles have made it difficult for rural Indian reservations to attract and retain private business investment. The tax systems of this state, by subjecting businesses located within reservation boundaries to state taxation in addition to any taxation imposed by the reservations themselves, has heightened the economic isolation of this stateÂs rural reservations and impeded the efforts of Indian tribes to develop sufficient tax bases to fund essential governmental services on their reservations. The Legislative Assembly further finds that it is in the best interests of this state to create equality that will enable rural Indian reservations to attract and retain private business investment. The Legislative Assembly declares that it is the purpose of ORS 285C.300 to 285C.320 to remove the tax disincentives that currently inhibit private business and industry from locating and operating enterprises within the boundaries of the rural Indian reservations of this state. [Formerly 285B.767]

Â Â Â Â Â  285C.306 Reservation enterprise zones. (1) Trust land of an Indian tribe that meets all of the following requirements is designated as a reservation enterprise zone for the purposes of ORS 285C.300 to 285C.320:

Â Â Â Â Â  (a) The Indian tribe is a federally recognized Indian tribe;

Â Â Â Â Â  (b) The reservation of the Indian tribe is entirely within the boundaries of this state;

Â Â Â Â Â  (c) The land for which zone designation is sought is land held in trust by the United States for the benefit of the Indian tribe and is located entirely within the boundaries of the reservation;

Â Â Â Â Â  (d) Fifty percent or more of the households within the boundaries of the reservation have incomes below 80 percent of the median income of this state, as defined by the most recent federal decennial census; and

Â Â Â Â Â  (e) The unemployment rate within the reservation for all enrolled members of the tribe is at least 2.0 percentage points greater than the comparable unemployment rate for this state, as defined by the most recently available data published or officially provided and verified by the United States Government, the Employment Department, the Portland State University Center for Population Research and Census or a special study conducted under a contract with a regional academic institution.

Â Â Â Â Â  (2) At the request of a tribal government, the Economic and Community Development Department shall determine if trust land is designated as a reservation enterprise zone under this section. [Formerly 285B.770; 2005 c.704 Â§3]

Â Â Â Â Â  285C.309 Income tax credit for new business facility in reservation enterprise zone. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to an eligible business operating a new business facility in a reservation enterprise zone.

Â Â Â Â Â  (2) The amount of the credit allowed to the eligible business shall equal:

Â Â Â Â Â  (a) The amount of tribal property tax imposed on a new business facility of an eligible business that is paid or incurred by the eligible business during the income or corporate excise tax year of the eligible business; or

Â Â Â Â Â  (b) If the eligible business has not previously conducted business operations within the reservation enterprise zone, the amount of tribal tax paid or incurred by the eligible business during the income or corporate excise tax year of the eligible business.

Â Â Â Â Â  (3) The credit allowed to the eligible business may not exceed the tax liability of the eligible business for the tax year and may not be carried over to another tax year.

Â Â Â Â Â  (4) A credit is allowable under this section only to the extent the tribal tax on which the credit is based is imposed on businesses not owned by Indians on a uniform basis within the territory over which the tribal government has the authority to levy, impose and collect taxes.

Â Â Â Â Â  (5) The credit shall be claimed on a form prescribed by the Department of Revenue containing the information required by the department, including information sufficient for the department to determine that the taxpayer is an eligible business and that the facility operated by the business is a new business facility.

Â Â Â Â Â  (6) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (7) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (8) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (9) An eligible business claiming a credit under this section shall maintain records sufficient to authenticate the allowance of the credit claimed under this section and shall furnish the department with these records upon the request of the department.

Â Â Â Â Â  (10) A credit claimed by an eligible business may not be disallowed solely because the eligible business conducts business operations both within and outside of a reservation enterprise zone. [Formerly 285B.773]

Â Â Â Â Â  285C.320 Status of reservation enterprise zone; sponsor. (1) A reservation enterprise zone shall be considered to be a rural enterprise zone for purposes of ORS 285C.050 to 285C.250. The tribal government of the reservation shall be considered to be the sponsor of the reservation enterprise zone.

Â Â Â Â Â  (2) Reservation enterprise zones may not be taken into account in determining the number of rural enterprise zones allowable in this state under ORS 285C.050 to 285C.250, and are not subject to numerical limitation under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (3) In order for property within a reservation enterprise zone to be exempt under ORS 285C.175, the business firm and property must meet all of the requirements applicable to business firms and property in any rural enterprise zone.

Â Â Â Â Â  (4) As used in this section, Âbusiness firmÂ has the meaning given that term in ORS 285C.050. [Formerly 285B.776; 2005 c.94 Â§11]

RURAL RENEWABLE ENERGY DEVELOPMENT ZONES

Â Â Â Â Â  285C.350 Definitions for ORS 285C.350 to 285C.370. As used in ORS 285C.350 to 285C.370:

Â Â Â Â Â  (1) ÂApplicantÂ means the city, county or group of counties applying for designation of territory as a rural renewable energy development zone.

Â Â Â Â Â  (2) ÂRenewable energyÂ means electricity that is generated through use of a renewable energy resource, as defined in ORS 469.185.

Â Â Â Â Â  (3) ÂRural countyÂ means a sparsely populated county, as defined in ORS 285C.050. [2003 c.662 Â§69; 2005 c.94 Â§12]

Â Â Â Â Â  285C.353 Designation of rural renewable energy development zones; requirements; multiple designations; zone sponsor. (1) A rural county, a city in a rural county or a combination of contiguous rural counties may apply to the Director of the Economic and Community Development Department for designation of the entire territory of the applicant as a rural renewable energy development zone.

Â Â Â Â Â  (2) An application for designation of a rural renewable energy development zone shall be in such form and shall contain such information as the Economic and Community Development Department prescribes by rule. The application shall include a copy of the resolution of the governing body of each city or rural county that constitutes the applicant that states that the city or county seeks rural renewable energy development zone designation.

Â Â Â Â Â  (3) The director shall approve designation of the territory of the applicant as a rural renewable energy development zone if:

Â Â Â Â Â  (a) The area consists of territory in a rural county or is two or more contiguous rural counties; and

Â Â Â Â Â  (b) The area would qualify for enterprise zone designation, without regard to any applicable numerical limitation on enterprise zones or to ORS 285C.090.

Â Â Â Â Â  (4)(a) The designation of an area as a rural renewable energy development zone authorizes the exemption of up to an amount, determined as prescribed in paragraph (d) of this subsection, in real market value of property described in ORS 285C.359 that meets the requirements for exemption under ORS 285C.362.

Â Â Â Â Â  (b) An applicant may seek subsequent additional designations under this section. An application for additional designation shall be made in the same manner as an application for initial designation, and shall be approved by the director if the application for additional designation meets the qualifications for designation under subsection (3) of this section.

Â Â Â Â Â  (c) Each additional designation approved under this section authorizes the exemption of a new amount, determined as prescribed in paragraph (d) of this subsection, in real market value of property described in ORS 285C.359 that meets the requirements for exemption under ORS 285C.362.

Â Â Â Â Â  (d) Each amount authorized for exemption under this section shall be determined as follows:

Â Â Â Â Â  (A) The amount shall be set forth in the resolution described in subsection (2) of this section.

Â Â Â Â Â  (B) If no amount is specified in the resolution described in subsection (2) of this section, the amount shall be $100 million.

Â Â Â Â Â  (C) The amount may not exceed $100 million for any single designation under this section.

Â Â Â Â Â  (D) The amount applies only to exemptions first claimed for a tax year that begins after January 1 following the date of adoption of the resolution described in subsection (2) of this section.

Â Â Â Â Â  (5) If an application for designation was made by one city or county, that city or county shall serve as sponsor of the rural renewable energy development zone. If the application for designation was made by two or more rural counties, the application shall identify which county shall serve as the sponsor of the zone. [2003 c.662 Â§70; 2005 c.595 Â§4]

Â Â Â Â Â  285C.356 Application for authorization. (1) Following designation of a rural renewable energy development zone, an eligible business firm seeking an exemption under ORS 285C.362 may apply for authorization under ORS 285C.140.

Â Â Â Â Â  (2) The firm shall include a written description of the locations, extent and expected real market value of the proposed renewable energy development project.

Â Â Â Â Â  (3) The firm shall be authorized if the firm would otherwise be authorized under ORS 285C.140, but the authorization is limited to investments in the renewable energy development project described in the application submitted by the firm. [2003 c.662 Â§71]

Â Â Â Â Â  285C.359 Qualified property. Property shall qualify for exemption under ORS 285C.362 if the property meets all of the following requirements:

Â Â Â Â Â  (1) The property constitutes all or a part of a facility used to generate renewable energy or is used to support or maintain a renewable energy facility;

Â Â Â Â Â  (2) The property is newly constructed or installed in the rural renewable energy development zone; and

Â Â Â Â Â  (3) The property meets all other requirements for qualification under ORS 285C.180. [2003 c.662 Â§72]

Â Â Â Â Â  285C.362 Exemption; requirements; duration. (1) Property of an authorized business firm is exempt from ad valorem property taxation if:

Â Â Â Â Â  (a) The property is qualified property under ORS 285C.359;

Â Â Â Â Â  (b) The firm meets the qualifications under ORS 285C.200; and

Â Â Â Â Â  (c) The firm has entered into a first-source hiring agreement under ORS 285C.215.

Â Â Â Â Â  (2)(a) Property described in subsection (1) of this section is exempt from ad valorem property taxation only to the extent the real market value of the property, when added to the real market value of all other property in the rural renewable energy development zone that has received an exemption under this section, is less than the exemption authorization level established for the zone under ORS 285C.353 (4).

Â Â Â Â Â  (b) For purposes of this subsection, real market value shall be determined as of the assessment date for the first year that property is exempt under this section.

Â Â Â Â Â  (3) The exemption allowed under this section applies to the first tax year for which, as of January 1 preceding the tax year, the qualified property is in service. The exemption shall continue for the next two succeeding tax years if the property continues to be owned or leased by the business firm, operated to generate renewable energy or to support or maintain renewable energy facilities, and located in the rural renewable energy development zone.

Â Â Â Â Â  (4)(a) The property may be exempt from property taxation under this section for up to two additional tax years consecutively following the tax years described in subsection (3) of this section if authorized by a written agreement entered into by the firm and the sponsor under ORS 285C.160.

Â Â Â Â Â  (b) Notwithstanding ORS 285C.160, a contiguous county that applied for a rural renewable energy development zone designation may elect to not participate in a two-year extension of the exemption under this subsection. The election shall be made by resolution of the governing body of the contiguous county on or before execution of the written agreement between the firm and the sponsor under ORS 285C.160. [2003 c.662 Â§73]

Â Â Â Â Â  285C.365 Application of enterprise zone laws. Except where inconsistent with the provisions of ORS 285C.350 to 285C.370, the provisions of ORS 285C.050 to 285C.250 apply to rural renewable energy development zones as if rural renewable energy development zones were enterprise zones, and to the exemption or disqualification from exemption of property located in rural renewable energy development zones. [2003 c.662 Â§74]

Â Â Â Â Â  285C.370 Rules. The Economic and Community Development Department may adopt rules for implementing and administering ORS 285C.350 to 285C.370, including rules that define terms. [2003 c.662 Â§75]

LONG TERM TAX INCENTIVES FOR RURAL ENTERPRISE ZONES

Â Â Â Â Â  285C.400 Definitions for ORS 285C.400 to 285C.420. As used in ORS 285C.400 to 285C.420:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂCertified business firmÂ means a business firm that has been certified under ORS 285C.403.

Â Â Â Â Â  (3) ÂCounty with chronically low income or chronic unemploymentÂ means, based on the most recently revised annual average unemployment rate or annual per capita income levels available, a county in which:

Â Â Â Â Â  (a) The median ratio of the per capita personal income of the county to the equivalent annual personal income figure of the entire United States for each year, as reported by the Bureau of Economic Analysis of the United States Department of Commerce, is equal to or less than 0.75 over the last 10 years;

Â Â Â Â Â  (b) The median ratio of the unemployment rate of the county to the equivalent rate of the entire United States for each year is at least 1.3 over the last 20 years or over the last 10 years; or

Â Â Â Â Â  (c) The population of the county has experienced a negative net migration, irrespective of natural population change, since the most recent federal decennial census occurring three or more years prior to the current estimated population figure for the county, based on available population statistics.

Â Â Â Â Â  (4) ÂFacilityÂ means the land, real property improvements and personal property that are used:

Â Â Â Â Â  (a) At a location in a rural enterprise zone that is identified in the application for certification under ORS 285C.403; and

Â Â Â Â Â  (b) In those business operations of the business firm that are the subject of the application for certification under ORS 285C.403.

Â Â Â Â Â  (5) ÂRural enterprise zoneÂ has the meaning given that term in ORS 285C.050. [Formerly 285B.781; 2005 c.94 Â§13]

Â Â Â Â Â  285C.403 Certification of business firm; application; review; appeal. (1) Any business firm proposing to apply for the tax exemption provided under ORS 285C.409 shall, before the commencement of construction or installation of property or improvements at a location in a rural enterprise zone and before the hiring of employees, apply for certification with the sponsor of the zone and with the county assessor of the county or counties in which the zone is located. The application shall be made on a form prescribed by the Department of Revenue.

Â Â Â Â Â  (2) The application shall contain the following information:

Â Â Â Â Â  (a) A description of the firmÂs proposed business operations and facility in the rural enterprise zone;

Â Â Â Â Â  (b) A description and estimated cost or value of the property or improvements to be constructed or installed at the facility;

Â Â Â Â Â  (c) An estimate of the number of employees at the facility that will be hired by the firm;

Â Â Â Â Â  (d) A commitment to meet the applicable requirements of ORS 285C.412;

Â Â Â Â Â  (e) A commitment to satisfy all additional conditions agreed to pursuant to the written agreement between the rural enterprise zone sponsor and the business firm under subsection (3)(c) of this section; and

Â Â Â Â Â  (f) Any other information considered necessary by the Department of Revenue.

Â Â Â Â Â  (3) The sponsor and the county assessor shall certify the business firm by approving the application if the sponsor and the county assessor determine that all of the following requirements have been met:

Â Â Â Â Â  (a) The governing body of the county and city in which the facility is located has adopted a resolution approving the property tax exemption for the facility.

Â Â Â Â Â  (b) The business firm has committed to meet the applicable requirements of ORS 285C.412.

Â Â Â Â Â  (c) The business firm has entered into a written agreement with the sponsor of the rural enterprise zone that may include any additional requirements that the sponsor may reasonably request, including but not limited to contributions for local services or infrastructure benefiting the facility. The written agreement shall state the number of consecutive tax years for which the facility, following commencement of operations, is to be exempt from property tax under ORS 285C.409. The agreement may not provide for a period of exemption that is less than seven consecutive tax years or more than 15 consecutive tax years. If the agreement is silent on the number of tax years for which the facility is to be exempt following placement in service, the exemption shall be for seven consecutive tax years.

Â Â Â Â Â  (d) The facility is located in a county with chronically low income or chronic unemployment, based on the most recently revised annual data available when the written agreement with the zone sponsor is executed.

Â Â Â Â Â  (4) The approval of an application by both the sponsor and the county assessor under subsection (3) of this section shall be prima facie evidence that the business firm will qualify for the property tax exemption under ORS 285C.409.

Â Â Â Â Â  (5) The sponsor and the county assessor shall provide copies of an approved application to the applicant, the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (6) If the sponsor or the county assessor fails or refuses to certify the business firm, the business firm may appeal to the Oregon Tax Court under ORS 305.404 to 305.560. The business firm shall provide copies of the firmÂs appeal to the sponsor, the county assessor, the Economic and Community Development Department and the Department of Revenue. [Formerly 285B.783; 2005 c.94 Â§14]

Â Â Â Â Â  285C.406 Claiming property tax exemption or income tax credit. In order for a taxpayer to claim the property tax exemption under ORS 285C.409 or a corporate excise or income tax credit under ORS 317.124:

Â Â Â Â Â  (1) The written agreement between the business firm and the rural enterprise zone sponsor that is required under ORS 285C.403 (3)(c) must be entered into prior to the termination of the enterprise zone under ORS 285C.245; and

Â Â Â Â Â  (2) The business firm must obtain certification under ORS 285C.403 on or before June 30, 2009. [Formerly 285B.796; 2005 c.94 Â§15; 2005 c.667 Â§3]

Â Â Â Â Â  285C.409 Property tax exemption; requirements; duration. (1) A facility of a certified business firm is exempt from ad valorem property taxation:

Â Â Â Â Â  (a) For the first tax year following the calendar year in which the business firm is certified under ORS 285C.403 or after which construction or reconstruction of the facility commences, whichever event occurs later;

Â Â Â Â Â  (b) For each subsequent tax year in which the facility is not yet in service as of the assessment date; and

Â Â Â Â Â  (c) For a period of at least seven consecutive tax years but not more than 15 consecutive tax years, as provided in the written agreement between the business firm and the rural enterprise zone sponsor under ORS 285C.403 (3)(c), if the facility satisfies the requirements of ORS 285C.412. The period described in this paragraph shall commence as of the first tax year in which the facility is in service as of the assessment date.

Â Â Â Â Â  (2) An exemption under this section may not be allowed for real or personal property that has received a property tax exemption under ORS 285C.170 or 285C.175.

Â Â Â Â Â  (3) For each tax year that the facility is exempt from taxation under this section, the county assessor shall:

Â Â Â Â Â  (a) Enter on the assessment and tax roll, as a notation, the real market value and assessed value of the facility.

Â Â Â Â Â  (b) Enter on the assessment and tax roll, as a notation, the amount of tax that would be due if the facility were not exempt.

Â Â Â Â Â  (c) Indicate on the assessment and tax roll that the property is exempt and is subject to potential additional taxes as provided in ORS 285C.420 by adding the notation Âenterprise zone exemption (potential additional tax).Â

Â Â Â Â Â  (4) The amount determined under subsection (3)(b) of this section and the name of the business firm shall be reported to the Department of Revenue on or before December 31 of each tax year so that the department may compute the distributions described in ORS 317.131.

Â Â Â Â Â  (5) The following property may not be exempt from property taxation under this section:

Â Â Â Â Â  (a) Land.

Â Â Â Â Â  (b) Any property that existed at the facility on an assessment date before the assessment date for the first tax year for which property of the firm is exempt under this section. [Formerly 285B.786; 2005 c.94 Â§16]

Â Â Â Â Â  285C.412 Conditions for continued exemption. In order for a facility of a business firm to continue to be exempt from ad valorem property taxation under ORS 285C.409 for a tax year following the first assessment date on which the facility is in service, all of the conditions of any one of the alternative subsections in this section must be met:

Â Â Â Â Â  (1) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds the lesser of $25 million or one percent of the real market value of all nonexempt taxable property in the county in which the facility is located, as determined for the assessment year in which the business firm is certified (and rounded to the nearest $10 million of such value);

Â Â Â Â Â  (b) The business firm hires or will hire at least 75 full-time employees at the facility by the end of the fifth calendar year following the year in which the facility is placed in service; and

Â Â Â Â Â  (c) The annual average compensation for employees, based on payroll, at the business firmÂs facility is at least 150 percent of the average wage in the county in which the facility is located. This requirement may be initially met in any year during the first five years after the year in which operation of the facility begins, and thereafter is met if the annual average compensation at the facility for the year exceeds the average wage in the county for the year in which the requirement is initially met.

Â Â Â Â Â  (2) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) The facility meets the total cost requirements set forth in subsection (1)(a) of this section;

Â Â Â Â Â  (b) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section; and

Â Â Â Â Â  (c)(A) The business firm hires or will hire at least 10 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service, and at the time that the business firm is certified, the location of the facility is in a county with a population of 10,000 or fewer; or

Â Â Â Â Â  (B) The business firm hires or will hire at least 35 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service, and at the time that the business firm is certified, the location of the facility is in a county with a population of 40,000 or fewer.

Â Â Â Â Â  (3) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds the lesser of $12.5 million or one-half of one percent of the real market value of all nonexempt taxable property in the county in which the facility is located, as determined for the assessment year in which the business firm is certified (and rounded to the nearest $10 million of such value);

Â Â Â Â Â  (b) At the time that the business firm is certified, the location of the facility is 10 or more miles from Interstate Highway 5, as measured between the two closest points between the facility site and anywhere along that interstate highway;

Â Â Â Â Â  (c) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section; and

Â Â Â Â Â  (d)(A) The business firm hires or will hire at least 50 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service; or

Â Â Â Â Â  (B) The business firm satisfies the requirements of subsection (2)(c)(A) or (B) of this section.

Â Â Â Â Â  (4) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) Within three years either before or after the property tax year in which the facility is placed in service, the business firm places one or more other facilities in the same or another enterprise zone for which the business firm is certified and otherwise meets the requirements of ORS 285C.400 to 285C.420;

Â Â Â Â Â  (b) The total cost of all facilities of the business firm exceeds $25 million by the end of the calendar year in which the last such facility is placed in service;

Â Â Â Â Â  (c) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section independently for each facility of the firm; and

Â Â Â Â Â  (d) The business firm hires or will hire a total of at least 100 full-time employees at all of the firmÂs facilities by the end of the fifth calendar year following the year in which the first such facility is placed in service.

Â Â Â Â Â  (5) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds $200 million;

Â Â Â Â Â  (b) At the time that the business firm is certified, the location of the facility meets the siting requirements of subsection (3)(b) of this section;

Â Â Â Â Â  (c) The business firm hires or will hire at least 10 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service; and

Â Â Â Â Â  (d) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section. [Formerly 285B.789]

Â Â Â Â Â  285C.415 Notice to county assessor. Upon meeting the applicable requirements of ORS 285C.412, the certified business firm shall notify the county assessor in writing that the applicable requirements have been met. [Formerly 285B.790]

Â Â Â Â Â  285C.420 Disqualification; exception; additional taxes. (1) If a certified business firm does not begin operations or is not reasonably expected to begin operations, as determined by the county assessor consistent with criteria established by rule of the Department of Revenue, or fails to meet the minimum requirements set forth in ORS 285C.412, while receiving an exemption under ORS 285C.409, the assessor shall, as of the next tax year, disqualify the property from the exemption.

Â Â Â Â Â  (2)(a) If a certified business firm that has achieved the minimum applicable full-time hiring requirements and annual average wage requirements at a facility under ORS 285C.412 subsequently fails to maintain the applicable minimum number of full-time employees or the minimum annual average compensation level at the facility, the assessor shall disqualify the facility from exemption under ORS 285C.409.

Â Â Â Â Â  (b) This subsection does not apply if the decrease in hiring or in annual average compensation is caused by circumstances beyond the control of the business firm, including force majeure.

Â Â Â Â Â  (3) Upon disqualification, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of ad valorem property taxes, an amount equal to the taxes that would otherwise have been assessed against the property and improvements for each of the tax years for which the property was exempt under ORS 285C.409.

Â Â Â Â Â  (4) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate. [Formerly 285B.793]

Â Â Â Â Â  285C.450 [Formerly 285B.825; 2005 c.119 Â§2; renumbered 307.841 in 2005]

Â Â Â Â Â  285C.453 [Formerly 285B.827; 2005 c.119 Â§3; renumbered 307.844 in 2005]

Â Â Â Â Â  285C.456 [Formerly 285B.830; 2005 c.119 Â§4; renumbered 307.847 in 2005]

Â Â Â Â Â  285C.459 [Formerly 285B.833; 2005 c.119 Â§5; renumbered 307.851 in 2005]

Â Â Â Â Â  285C.462 [Formerly 285B.848; 2005 c.119 Â§6; renumbered 307.854 in 2005]

Â Â Â Â Â  285C.465 [Formerly 285B.839; 2005 c.119 Â§7; renumbered 307.857 in 2005]

Â Â Â Â Â  285C.468 [Formerly 285B.842; 2005 c.119 Â§8; renumbered 307.861 in 2005]

Â Â Â Â Â  285C.471 [Formerly 285B.845; 2005 c.119 Â§9; renumbered 307.864 in 2005]

Â Â Â Â Â  285C.480 [Formerly 285B.836; 2005 c.119 Â§10; renumbered 307.867 in 2005]

BUSINESS DEVELOPMENT INCOME TAX EXEMPTION

Â Â Â Â Â  285C.500 Definitions for ORS 285C.500 to 285C.506. As used in ORS 285C.500 to 285C.506:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂCounty per capita personal incomeÂ means the per capita personal income level published by the Bureau of Economic Analysis of the United States Department of Commerce for a county.

Â Â Â Â Â  (3) ÂCounty unemployment rateÂ means the most recently available unemployment rate for the county, as determined by the Employment Department.

Â Â Â Â Â  (4) ÂFacilityÂ means the land, real property improvements and personal property that are used by a business firm to conduct business operations, and that are the subject of an application for preliminary certification under ORS 285C.503 or annual certification under ORS 285C.506.

Â Â Â Â Â  (5) ÂQualified locationÂ means any area that is:

Â Â Â Â Â  (a) Zoned for industrial use or is within the urban growth boundary of a city that has 15,000 or fewer residents; and

Â Â Â Â Â  (b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503, had both:

Â Â Â Â Â  (A) A county unemployment rate that was in the highest quartile of county unemployment rates in this state; and

Â Â Â Â Â  (B) A county per capita personal income that was in the lowest third of county per capita personal incomes in this state.

Â Â Â Â Â  (6) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3). [Formerly 285B.103; 2005 c.94 Â§17]

Â Â Â Â Â  Note: The amendments to 285C.500 by section 1, chapter 595, Oregon Laws 2005, apply to preliminary certifications issued under ORS 285C.503 on or after January 1, 2011, and annual certifications issued under ORS 285C.506 that are associated with preliminary certifications issued under ORS 285C.503 on or after January 1, 2011. See section 2, chapter 595, Oregon Laws 2005. 285C.500, as amended by section 1, chapter 595, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  285C.500. As used in ORS 285C.500 to 285C.506:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂCounty per capita personal incomeÂ means the per capita personal income level published by the Bureau of Economic Analysis of the United States Department of Commerce for a county.

Â Â Â Â Â  (3) ÂCounty unemployment rateÂ means the most recently available unemployment rate for the county, as determined by the Employment Department.

Â Â Â Â Â  (4) ÂFacilityÂ means the land, real property improvements and personal property that are used by a business firm to conduct business operations, and that are the subject of an application for preliminary certification under ORS 285C.503 or annual certification under ORS 285C.506.

Â Â Â Â Â  (5) ÂQualified locationÂ means any area that is:

Â Â Â Â Â  (a) Zoned for industrial use or is within the urban growth boundary of a city that has 15,000 or fewer residents; and

Â Â Â Â Â  (b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503, had both:

Â Â Â Â Â  (A) A county unemployment rate that was in the top half of county unemployment rates in this state; and

Â Â Â Â Â  (B) A county per capita personal income that was in the bottom half of county per capita personal incomes in this state.

Â Â Â Â Â  (6) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3).

Â Â Â Â Â  Note: Section 3, chapter 595, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. Notwithstanding ORS 285C.500 (5), for purposes of preliminary certifications issued under ORS 285C.503 on or after January 1, 2006, and before January 1, 2011, and annual certifications issued under ORS 285C.506 that are associated with preliminary certifications issued under ORS 285C.503 on or after January 1, 2006, and before January 1, 2011:

Â Â Â Â Â  (1) ÂQualified locationÂ means any area that is:

Â Â Â Â Â  (a) Within the urban growth boundary of a city that has 15,000 or fewer residents or is land zoned for industrial use; and

Â Â Â Â Â  (b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503 and this section, had:

Â Â Â Â Â  (A) A county unemployment rate that was in the highest third of county unemployment rates in this state; or

Â Â Â Â Â  (B) A county per capita personal income that was in the lowest third of county per capita personal incomes in this state.

Â Â Â Â Â  (2) The minimum annual compensation requirements of ORS 285C.503 (5)(d) do not apply.

Â Â Â Â Â  (3) In lieu of the requirements of ORS 285C.506 (5), the Economic and Community Development Department shall approve an application for annual certification if the business firm satisfies the requirements of ORS 285C.506 (5)(a) and (b) and the business firm satisfies the employment requirements of ORS 285C.503 (5)(c). [2005 c.595 Â§3]

Â Â Â Â Â  285C.503 Preliminary certification of facility; application; fee; review; appeal. (1) A business firm seeking the income and corporate excise tax exemption allowed under ORS 316.778 or 317.391 shall, before the commencement of construction, reconstruction, modification or installation of property or improvements at the location for which the exemption is sought and before the hiring of any employees at that location, apply to the Economic and Community Development Department for preliminary certification under this section.

Â Â Â Â Â  (2) The application shall be on a form prescribed by the department and shall contain the following information:

Â Â Â Â Â  (a) The proposed location of the facility;

Â Â Â Â Â  (b) A description of the property to be constructed, reconstructed, modified, acquired, installed or leased and that is to comprise the facility when the business firm commences business operations at the facility;

Â Â Â Â Â  (c) If any property described in paragraph (b) of this subsection is to be leased, the term of the lease;

Â Â Â Â Â  (d) The number of full-time, year-round employees the business firm intends to hire;

Â Â Â Â Â  (e) The minimum annual average compensation intended to be given to the employees described in paragraph (d) of this subsection;

Â Â Â Â Â  (f) A description of any other business activities of the firm in this state at the time of application, sufficient for the department to be able to determine if the proposed facility will constitute a new business in this state; and

Â Â Â Â Â  (g) Any other information that the department requires.

Â Â Â Â Â  (3) An application filed under this section must be accompanied by a fee in an amount prescribed by the Economic and Community Development Department by rule. The fee required by the department may not exceed $500.

Â Â Â Â Â  (4)(a) When an application is filed under this section, the department shall send copies of the application to the governing bodies of the city and county in which the facility is proposed to be located. If the facility is to be located within a port, the department shall also send a copy of the application to the governing body of the port.

Â Â Â Â Â  (b) The governing body of a city, port or county described in paragraph (a) of this subsection may object to the preliminary certification of a business firm if the firm would be:

Â Â Â Â Â  (A) In competition with an existing business employing individuals within the city, port or county; or

Â Â Â Â Â  (B) Incompatible with economic growth or development standards that the city, port or county had adopted prior to the date of application for preliminary certification.

Â Â Â Â Â  (c) If the governing body of the city, port or county decides to object to preliminary certification of the firm, the governing body shall adopt a resolution stating its objection and the reason for its objection.

Â Â Â Â Â  (d) The governing body of a city, port or county has 60 days from the date the application is sent to the city, port or county to object to preliminary certification. If the objection is not made within the 60-day period, the city, port or county shall be deemed to have agreed to preliminary certification.

Â Â Â Â Â  (5) When an application is filed under this section, the department shall review the application and determine whether all of the following requirements are met:

Â Â Â Â Â  (a) The proposed facility is to be located at a qualified location.

Â Â Â Â Â  (b) The proposed facility is intended to operate as a facility for at least 10 years following the date the facility becomes operational.

Â Â Â Â Â  (c) The business firm intends to hire at least five employees for full-time, year-round employment.

Â Â Â Â Â  (d) The newly hired employees described in paragraph (c) of this subsection are to receive a minimum annual compensation of:

Â Â Â Â Â  (A) 150 percent of the county per capita personal income of the county in which the facility is to be located as of the date of the application for preliminary certification; or

Â Â Â Â Â  (B) 100 percent of the county per capita personal income of the county in which the facility is to be located as of the date of the application for preliminary certification and the business firm will provide health insurance coverage to the employees at the facility who are described in paragraph (c) of this subsection that equals or exceeds the health insurance benefits provided to employees of the city, port or county in which the facility is to be located.

Â Â Â Â Â  (e) The business operations of the business firm that are to be conducted at the facility constitute a new business that the firm does not operate at another location in this state.

Â Â Â Â Â  (f) The business operations of the business firm will not compete with existing businesses in the city or county in which the facility is to be located.

Â Â Â Â Â  (6) If the department determines that the proposed facility, if completed as described in the application, meets the criteria set forth in subsection (5) of this section and the governing body of the city, port or county does not object under subsection (4) of this section to preliminary certification of the firm, the department shall issue a preliminary certification to the firm.

Â Â Â Â Â  (7) If the department determines that the proposed facility, as set forth in the application, does not meet the requirements for preliminary certification under this section, the department may not issue a preliminary certification. The applicant may appeal the decision to not issue a preliminary certification in the manner of a contested case under ORS chapter 183. No appeal may be made if the reason for not issuing a preliminary certification is the objection of the governing body of the city, port or county under subsection (4) of this section. [Formerly 285B.105]

Â Â Â Â Â  285C.506 Annual certification of facility; application; fee; review; appeal; duration of certification. (1) Following completion of the construction, reconstruction, modification, acquisition, installation or lease of the facility, the hiring of employees to conduct business operations at the facility and the commencement of operations at the facility, a business firm that obtained preliminary certification under ORS 285C.503 may apply for annual certification under this section.

Â Â Â Â Â  (2) The application shall be filed with the Economic and Community Development Department on or before 30 days after the end of the income or corporate excise tax year of the business firm.

Â Â Â Â Â  (3) The application shall contain the following information:

Â Â Â Â Â  (a) A description of the business operations conducted at the facility;

Â Â Â Â Â  (b) The date business operations commenced at the facility;

Â Â Â Â Â  (c) The number of full-time, year-round employees employed by the business firm at the facility;

Â Â Â Â Â  (d) A schedule of the annual compensation paid to the employees; and

Â Â Â Â Â  (e) Any other information required by the department.

Â Â Â Â Â  (4) An application filed under this section must be accompanied by a fee in an amount prescribed by the department by rule. The fee required by the department may not exceed $100.

Â Â Â Â Â  (5) The department shall review a business firmÂs application and approve the application if:

Â Â Â Â Â  (a) The business operations of the firm at the facility commenced within 10 years before the end of the tax year preceding the date of application for annual certification;

Â Â Â Â Â  (b) The facility and the business operations actually conducted at the facility are reasonably similar to the proposed facility and proposed operations described in the application for preliminary certification; and

Â Â Â Â Â  (c) The business firm has satisfied the employment and minimum compensation requirements described in ORS 285C.503 (5)(c) and (d).

Â Â Â Â Â  (6) In the case of the first application for annual certification filed by a business firm under this section, the department may approve the application only if, in addition to the requirements under subsection (5) of this section:

Â Â Â Â Â  (a) Business operations commenced at the facility within a reasonable period of time, as determined by the department by rule, following the date of preliminary certification under ORS 285C.503; and

Â Â Â Â Â  (b) There has not been a significant interruption in construction, reconstruction, modification or installation activity at the location, as determined by the department by rule, following the date of preliminary certification under ORS 285C.503.

Â Â Â Â Â  (7) The department may consult with the city or county in determining whether to approve or disapprove an application under this section.

Â Â Â Â Â  (8) If the department approves an application, it shall issue an annual certification to the business firm.

Â Â Â Â Â  (9) If the department disapproves an application, the business firm or any owner of the business firm may not be allowed the exemption described in ORS 316.778 or 317.391 for the tax year for which the annual certification was sought or for any subsequent tax year.

Â Â Â Â Â  (10) The decision of the department to disapprove an application under this section may be appealed in the manner of a contested case under ORS chapter 183.

Â Â Â Â Â  (11) An annual certification may not be issued under this section for a tax year that is more than nine consecutive tax years following the first tax year an exemption is allowed under ORS 316.778 or 317.391 with respect to the facility.

Â Â Â Â Â  (12) The department must approve or disapprove an application under this section within 30 days of the date the application is filed. [Formerly 285B.108]

ADVANCED TELECOMMUNICATIONS FACILITIES INCOME TAX CREDIT

Â Â Â Â Â  285C.530 Definitions for ORS 285C.530 and 285C.533; tax credit certification; application; rules; fees. (1) As used in this section and ORS 285C.533:

Â Â Â Â Â  (a) ÂAdvanced telecommunications facilitiesÂ means high-speed, dedicated or switched broadband telecommunications infrastructure or equipment that enables users to send or receive high quality voice, data or video telecommunications using any technology.

Â Â Â Â Â  (b) ÂLast mile connectionÂ means a communications channel from the feed from a connecting bypassing intercity telecommunications carrier through a telecommunications switching center, or an individual message distribution point, to a user terminal.

Â Â Â Â Â  (c) ÂLocal exchange carrierÂ means a person that holds a certificate of authority issued by the Public Utility Commission under ORS 759.020 to provide intrastate telecommunications service or local exchange telecommunications service within this state.

Â Â Â Â Â  (d) ÂTelecommunications carrierÂ means a provider of telecommunications services, but does not include an aggregator, as defined in 47 U.S.C. 226.

Â Â Â Â Â  (2) A telecommunications carrier seeking a tax credit under ORS 315.511 for the installation of advanced telecommunications facilities, prior to incurring any costs associated with the installation, shall apply to the Economic and Community Development Department for certification of the facilities as advanced telecommunications facilities.

Â Â Â Â Â  (3) The application for certification shall be in the form and shall contain the information required by the department pursuant to rules adopted by the department for the administration of the tax credit certification under this section, including but not limited to:

Â Â Â Â Â  (a) A complete description of the installation project and the customers to be served by the project;

Â Â Â Â Â  (b) The expected costs for completing the project;

Â Â Â Â Â  (c) The expected start date and the expected date on which the advanced telecommunications facilities are to be placed in service;

Â Â Â Â Â  (d) The geographic area or areas in which the advanced telecommunications facilities are to be installed; and

Â Â Â Â Â  (e) A description of how the facilities will be integrated into the operations of the intrastate telecommunications services provided by the telecommunications carrier.

Â Â Â Â Â  (4) The application for certification shall be accompanied by technical documentation demonstrating that the facilities will meet or exceed applicable minimum performance standards established by the department under ORS 285C.533.

Â Â Â Â Â  (5) The department may approve or deny an application for certification or may request changes to the application before issuing certification. Denial of an application may be appealed to the department in the manner of a contested case under ORS chapter 183.

Â Â Â Â Â  (6) The department shall approve an application and certify the facilities as advanced telecommunications facilities if the facilities:

Â Â Â Â Â  (a) Are to be located in an area in which current minimum bandwidth service is not available to a majority of customers;

Â Â Â Â Â  (b) Improve access to advanced telecommunications services for a majority of all customers in unserved or underserved service areas; and

Â Â Â Â Â  (c) Meet the minimum performance standards to comply with ORS 285C.533.

Â Â Â Â Â  (7) Upon approval of an application, the department shall send to the applicant a written certification of the facilities as advanced telecommunications facilities. The certification shall state the date by which the facilities must be placed in service and the cost of the facilities that are being certified.

Â Â Â Â Â  (8) Notwithstanding subsection (6) of this section, the department may not approve an application and certify a facility if the cost of the facility plus the certified costs of all other facilities that have been certified during the year exceeds $10 million.

Â Â Â Â Â  (9) The department may establish by rule the amount of fees charged to applicants seeking certification of facilities as advanced telecommunications facilities. Revenues from the fees shall be used to offset the costs incurred by the department in administering the tax credit certification under this section. [Formerly 285B.486]

Â Â Â Â Â  285C.533 Performance standards for advanced telecommunications facilities; rules. (1) The Economic and Community Development Department shall adopt rules setting minimum performance standards that facilities must meet to be certified as advanced telecommunications facilities. The rules must establish minimum performance standards in the following areas:

Â Â Â Â Â  (a) Enhancement of individual and business access to advanced telecommunications services at an economically reasonable cost;

Â Â Â Â Â  (b) Development and transition to a fully competitive telecommunications marketplace;

Â Â Â Â Â  (c) Provision of bidirectional bandwidth capabilities to customers;

Â Â Â Â Â  (d) Accessibility to competitive local exchange carriers;

Â Â Â Â Â  (e) Improvement in access by public and private educational institutions, rural health clinics and libraries to advanced telecommunications services;

Â Â Â Â Â  (f) Improvement in telecommunications connections between communities in this state;

Â Â Â Â Â  (g) Improvement in last mile connections within this state; and

Â Â Â Â Â  (h) Improvement in access by Oregon health care providers to interactive video and other health care applications requiring advanced telecommunications services.

Â Â Â Â Â  (2) In order for facilities to be certified under ORS 285C.530, the facilities must meet or exceed the minimum performance standards in at least one of the areas set forth in subsection (1) of this section. [Formerly 285B.488]

STRATEGIC INVESTMENT PROGRAM

(Generally)

Â Â Â Â Â  285C.600 Definitions for ORS 285C.600 to 285C.626. As used in ORS 285C.600 to 285C.626:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂEligible projectÂ means a project that meets criteria established by the Oregon Economic and Community Development Commission to be exempt from property taxation under ORS 307.123.

Â Â Â Â Â  (3) ÂFirst-source hiring agreementÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (4) ÂPublicly funded job training providerÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (5) ÂRural areaÂ means an area located entirely outside of the urban growth boundary of a city with a population of 30,000 or more, as the urban growth boundary is acknowledged on December 1, 2002.

Â Â Â Â Â  (6) ÂStrategic investment zoneÂ means a geographic area established under ORS 285C.623, within which the property of eligible projects may be exempt from property taxation under ORS 307.123. [Formerly 285B.380; 2005 c.237 Â§1]

Â Â Â Â Â  285C.603 Purpose. The Legislative Assembly declares that a significant purpose of the strategic investment program established in ORS 285C.600 to 285C.626 and 307.123 is to improve employment in areas where eligible projects are to be located and urges business firms that will benefit from an eligible project to hire employees from the region in which the eligible project is to be located whenever practicable. [2003 c.800 Â§5; 2005 c.237 Â§2]

Â Â Â Â Â  285C.606 Determination of projects for tax exemption; limitations; revenue bond financing; first-source hiring agreements. (1) The State of Oregon, acting through the Oregon Economic and Community Development Commission, may determine that real and personal property constituting a project shall receive the tax exemption provided in ORS 307.123 if:

Â Â Â Â Â  (a) The project is an eligible project;

Â Â Â Â Â  (b) The project directly benefits a traded sector industry, as defined in ORS 285B.280; and

Â Â Â Â Â  (c) The total cost of the project equals or exceeds:

Â Â Â Â Â  (A) $100 million; or

Â Â Â Â Â  (B) $25 million, if the project is located in a rural area.

Â Â Â Â Â  (2) In addition to and not in lieu of the determination described in subsection (1) of this section, the State of Oregon, acting through the Oregon Economic and Community Development Commission, shall determine that real and personal property constituting a project shall receive the tax exemption provided in ORS 307.123 if:

Â Â Â Â Â  (a) The requirements of subsection (1) of this section are met; and

Â Â Â Â Â  (b) The project is to be constructed or installed in a strategic investment zone established under ORS 285C.623.

Â Â Â Â Â  (3) Notwithstanding subsection (1) or (2) of this section, property may not qualify for the tax exemption under ORS 307.123 if the property:

Â Â Â Â Â  (a) Was previously owned or leased by the business firm benefitting from the tax exemption;

Â Â Â Â Â  (b) Was previously exempt under ORS 307.123 for any period of time; or

Â Â Â Â Â  (c) If located in a strategic investment zone, is not newly constructed or newly installed property.

Â Â Â Â Â  (4) The State of Oregon, acting through the State Treasurer, may authorize and issue revenue bonds for an eligible project that qualifies for exemption under ORS 307.123 if the project also is eligible for funding through the issuance of revenue bonds under ORS 285B.320 to 285B.371.

Â Â Â Â Â  (5) A business firm that will be benefited by an eligible project shall enter into a first-source hiring agreement with a publicly funded job training provider that will remain in effect until the end of the tax exemption period.

Â Â Â Â Â  (6) If an eligible project is leased or subleased to any person, the lessee shall be required to pay property taxes levied upon or with respect to the leased premises only in accordance with ORS 307.123.

Â Â Â Â Â  (7) For purposes of determining the assessment and taxation of the eligible project in ORS 307.123 and the calculation of the community services fee in ORS 285C.609 (4)(b), the Oregon Economic and Community Development Commission, when it determines that the project is an eligible project, shall:

Â Â Â Â Â  (a) Describe the real and personal property to be included in the eligible project;

Â Â Â Â Â  (b) Establish the maximum value of the property subject to exemption; or

Â Â Â Â Â  (c) Employ a comparable method to define the eligible project.

Â Â Â Â Â  (8) Property of an eligible project that is currently exempt under ORS 307.123 may remain exempt for any remaining period of exemption allowed under ORS 307.123 upon the property being acquired by a business firm that is different from the business firm that initially benefited from the exemption, if the acquiring firm satisfies all applicable requirements under ORS 285C.600 to 285C.626 and assumes the obligations, conditions, requirements and other terms of the agreement described in ORS 285C.609 (4). [Formerly 285B.383; 2005 c.237 Â§4]

Â Â Â Â Â  285C.609 Request by county; community services fee agreement; distribution of fee proceeds. (1) A determination under ORS 285C.606 (1) by the Oregon Economic and Community Development Commission that a project shall be exempt from property taxation under ORS 307.123 must be requested by official action of the governing body of the county taken at a regular or duly called special meeting thereof by the affirmative vote of a majority of its members.

Â Â Â Â Â  (2) The governing body of any Oregon county shall forward appropriate prospective eligible projects to the Economic and Community Development Department for processing.

Â Â Â Â Â  (3) For purposes of this section, for projects located on a federally recognized Oregon Indian reservation, the governing body of a county shall be considered to be the governing body of the federally recognized Oregon Indian tribe.

Â Â Â Â Â  (4) The county may not make the request under subsection (1) of this section unless, after a public hearing:

Â Â Â Â Â  (a) The county and, if the proposed eligible project will be located within a city, the city have entered into an agreement with the business firm, as described in this subsection.

Â Â Â Â Â  (b) The agreement provides for the payment of a fee by the business firm, as follows:

Â Â Â Â Â  (A) The fee shall be for community services support that relates to the direct impact of the eligible project on public services.

Â Â Â Â Â  (B) The fee shall be in an amount equal to 25 percent of the property taxes that would, but for the exemption, be due on the exempt property in each assessment year, but not exceeding $2 million in any year or, if the eligible project is located in a rural area, $500,000 in any year.

Â Â Â Â Â  (C) The fee shall be paid annually during the tax exemption period, as of a date set forth in the agreement.

Â Â Â Â Â  (c) The agreement provides for the refunding or crediting of overpayments, for interest on late payments or underpayments and for the manner in which the appeal of the assessed value of the property included in the project will affect the fee.

Â Â Â Â Â  (5) The agreement described in subsection (4) of this section may provide for any other requirements related to the project.

Â Â Â Â Â  (6)(a) The fee collected under subsection (4)(b) of this section shall be distributed by the county based on an agreement. The agreement is effective only if:

Â Â Â Â Â  (A) The county and the city, if any, in which the eligible project is located have entered into the agreement; and

Â Â Â Â Â  (B) Local taxing districts listed in ORS 198.010 or 198.180 that constitute at least 75 percent of the property tax authority of all local taxing districts listed in ORS 198.010 or 198.180 in the code area in which the eligible project is located have entered into the agreement.

Â Â Â Â Â  (b) If an effective agreement is not entered into under paragraph (a) of this subsection within three months after the date of the determination by the commission under ORS 285C.606 (1), the commission shall, by official action, establish a formula for distributing the fee collected under subsection (4)(b) of this section. [Formerly 285B.386]

Â Â Â Â Â  285C.612 Eligible project application fees. (1) The Oregon Economic and Community Development Commission shall collect the fees set forth in subsection (2) of this section from an applicant that seeks to have the real and personal property constituting the eligible project declared eligible for the tax exemption provided in ORS 307.123. The fee may be collected even though the project has not been determined to be eligible for the tax exemption.

Â Â Â Â Â  (2) The fees described in subsection (1) of this section are as follows:

Â Â Â Â Â  (a) $10,000, or $5,000 if the project is located in a rural area, upon application to the commission; and

Â Â Â Â Â  (b) $50,000, or $10,000 if the project is located in a rural area, when the eligible project is determined by the commission to be eligible for the tax exemption provided in ORS 307.123. The commission shall pay 50 percent of this fee to the Department of Revenue for the purpose of administration of ORS 307.123.

Â Â Â Â Â  (3) The fees collected under subsection (2) of this section shall be deposited in the Oregon Community Development Fund created under ORS 285A.227. [Formerly 285B.389]

Â Â Â Â Â  285C.620 Confidentiality of project information. Notwithstanding ORS 192.410 to 192.505, the identity of an applicant for an eligible project determination under ORS 285C.606, the application form submitted to the county governing body and the Oregon Economic and Community Development Commission and the negotiations conducted between the applicant and the county shall be confidential, until the county governing body gives notice of its intent to take official action on the application. [Formerly 285B.392]

(Strategic Investment Zones)

Â Â Â Â Â  285C.623 Strategic investment zones; establishment; fees. (1) A county seeking to ensure that all eligible projects constructed or installed within a particular geographic area within the county receive the tax exemption under ORS 307.123 may request designation of the geographic area as a strategic investment zone. The request must be made by official action of the governing body of the county taken at a regular or duly called special meeting of the governing body by the affirmative vote of a majority of members of the governing body. The request must set forth the proposed boundaries of the zone.

Â Â Â Â Â  (2) The governing body of the county shall forward appropriate actions requesting zone establishment to the Economic and Community Development Department for consideration by the Oregon Economic and Community Development Commission. If the commission determines that the proposed zone is likely to achieve the purpose set forth in ORS 285C.603 and other objectives established for the zone by the requesting county, the department or the commission, the commission shall designate the geographic area a strategic investment zone.

Â Â Â Â Â  (3) Any eligible project described in ORS 285C.606 (2) and newly constructed or installed after the date of zone designation under this section shall qualify for exemption under ORS 307.123 if the business firm benefited by the eligible project complies with the fee agreement described in subsection (4) of this section.

Â Â Â Â Â  (4) The county may not make the request under subsection (1) of this section unless, after a public hearing:

Â Â Â Â Â  (a) The county and, if the proposed zone will be located within a city, the city have entered into an agreement described in this subsection.

Â Â Â Â Â  (b) The agreement provides for the payment of a fee by each business firm that is to own or operate an eligible project within the proposed zone, as a condition for the exemption under ORS 307.123. The agreement shall provide for the payment of the fee, as follows:

Â Â Â Â Â  (A) The fee shall be for community services support that relates to the direct impact of the eligible project on public services.

Â Â Â Â Â  (B) The fee shall be in an amount equal to 25 percent of the property taxes that would, but for the exemption, be due on the exempt property in each assessment year, but not exceeding $2 million per eligible project in any year or, if the eligible project is located in a rural area, $500,000 per eligible project in any year.

Â Â Â Â Â  (C) The fee shall be paid annually during the tax exemption period by each business firm having an eligible project within the zone, as of a date set forth in the agreement.

Â Â Â Â Â  (c) The agreement provides for the refunding or crediting of overpayments, for interest on late payments or underpayments and for the manner in which the appeal of the assessed value of the property included in the project will affect the fee.

Â Â Â Â Â  (5) The agreement described in subsection (4) of this section may provide for any other requirements that each business firm must comply with in order for the eligible project of the firm to qualify for exemption under ORS 307.123.

Â Â Â Â Â  (6)(a) The fee collected under subsection (4)(b) of this section shall be distributed by the county based on an additional agreement described in this subsection. An agreement described in this subsection is effective only if:

Â Â Â Â Â  (A) The county and the city, if any, in which the eligible project is located have entered into the agreement; and

Â Â Â Â Â  (B) Local taxing districts listed in ORS 198.010 or 198.180 that constitute at least 75 percent of the property tax authority of all local taxing districts listed in ORS 198.010 or 198.180 that are in the code area in which the eligible project is located have entered into the agreement.

Â Â Â Â Â  (b) If an additional agreement is not entered into under paragraph (a) of this subsection within three months after the date of the determination by the commission under ORS 285C.606 (1), the commission shall, by official action, establish a formula for distributing the fee collected under subsection (4)(b) of this section. [2005 c.237 Â§5]

Â Â Â Â Â  285C.626 Business firm application for project within strategic investment zone. (1) A business firm seeking the exemption under ORS 307.123 for a project the firm intends to install or construct within a strategic investment zone shall apply to the Economic and Community Development Department. The application shall be in the form and shall contain the information required by the department.

Â Â Â Â Â  (2) A completed application containing all of the required information shall be considered by the Oregon Economic and Community Development Commission for the purposes of determining whether the project constitutes an eligible project under ORS 285C.606. [2005 c.237 Â§3]

_______________



Chapter 286

Chapter 286  State Bonds

2005 EDITION

TITLE 27

PUBLIC BORROWING AND BONDS

Chapter     286.     State Bonds

287.     Borrowing and Bonds of Local Governments

288.     Public Borrowing and Bonds Generally

289.     Oregon Facilities Financing

_______________

Chapter 286  State Bonds

2005 EDITION

STATE BONDS

PUBLIC BORROWING AND BONDS

BONDS GENERALLY

286.010     Registration of bonds; exchange or transfer of registered bonds; designation by State Treasurer of agent or coregistrar

286.020     Fees and charges for registration

286.025     Disposition of fees and charges for registration

286.031     State Treasurer to issue all state bonds

286.033     Authorization of bond issue

286.036     Determination of interest on bonds; interest exempt from state taxes; approval of State Treasurer for issuance of bonds

286.038     Authority of State Treasurer to issue bonds the interest on which is taxable; public or private sale

286.041     Preparation of form of bonds

286.051     Refunding bonds; optional redemption date provisions permitted in bonds; notice requirements

286.056     Notice of sale of bonds

286.058     Contents of notice of sale

286.061     Bonds to be general obligations; facsimile signatures authorized; payment procedures

286.063     Exception to expenditure limits for repaying or refinancing debt obligations; administrative limits; reports

286.066     Appointment of bond counsel; exemption from ORS 279A.140

286.071     Retention of financial consultant services; exemption from ORS 279A.140

286.078     Authority of agency head to establish standards necessary to preserve tax exempt status of interest to holders of bonds; rebates; investment

286.105     Cash flow projection before bonds issued

286.115     Report on factors influencing bond payment

286.125     Exemption from ORS 286.105 and 286.115

286.135     Annual audit of bond program; exemption

286.145     Worldwide marketing, sale or redemption of state bonds authorized

AMOUNT OF BONDS

286.505     Policy

286.507     Economic development bonds subject to ORS 286.505 to 286.545

286.515     Report on debt required; content

286.525     Recommendation by Governor of total maximum debt level; advice of State Treasurer; biennial agency reports

286.535     Modification of amounts of bonds and certificates of participation by Governor

286.545     Effect of issuing bonds in subsequent biennium; time limit

286.550     State Debt Policy Advisory Commission; membership; compensation; quorum; meetings; personnel

286.555     Functions and duties of commission

LOTTERY BONDS

286.560     Definitions for ORS 286.560 to 286.580, 327.700 to 327.711 and 348.716

286.563     Purposes; nature of lottery bonds

286.566     Requirements for legislation authorizing lottery bonds

286.570     Lottery Bond Fund; purposes

286.573     Lottery Bond Administrative Fund; purposes

286.576     Allocation of lottery moneys for lottery bonds; priorities

286.578     Litigation challenging legality of Oregon State Lottery

286.580     Issuance of lottery bonds; refunding bonds; bond covenants; reserves for bonds; appropriation to maintain reserves; credit enhancements

286.585     Lottery bonds for community sports facilities; use of proceeds of bonds

PRIVATE ACTIVITY BONDS

286.605     Definitions for ORS 286.605 to 286.645

286.615     Private Activity Bond Committee; purpose of private activity bonding; rules

286.635     Private activity bonds subject to ORS 286.505 to 286.545

286.645     State Treasurer to maintain records

BACCALAUREATE BONDS

286.700     Findings favoring post-secondary education

286.705     Definitions for ORS 286.038, 286.056 and 286.700 to 286.720

286.710     Authority of State Treasurer to issue bonds; conditions

286.715     Bond purchase not to guarantee admission to post-secondary institution

286.720     Short title

PENSION LIABILITY BONDS

286.730     Definitions for ORS 286.730 to 286.750

286.735     Authority of State Treasurer to issue pension liability bonds; nature and purpose of bonds; refunding bonds

286.740     Article XI-O Bond Fund; purposes

286.745     Article XI-O Bond Administration Fund; purposes

286.750     Terms and conditions of pension liability bonds; credit enhancements; related agreements

SEISMIC REHABILITATION BONDS

(Public Education Buildings)

286.760     Definitions for ORS 286.760 to 286.772

286.762     Authority of State Treasurer to issue bonds

286.764     Article XI-M Bond Fund; purposes

286.766     Article XI-M Bond Administration Fund; purposes

286.768     Education Seismic Fund; purposes; rules

286.770     Terms and conditions of Article XI-M bonds; related agreements

286.772     Payment of bond-related costs

(Emergency Services Buildings)

286.780     Definitions for ORS 286.780 to 286.792

286.782     Authority of State Treasurer to issue bonds

286.784     Article XI-N Bond Fund; purposes

286.786     Article XI-N Bond Administration Fund; purposes

286.788     Emergency Services Seismic Fund; purposes; rules

286.790     Terms and conditions of Article XI-N bonds; related agreements

286.792     Payment of bond-related costs

BONDS GENERALLY

286.010 Registration of bonds; exchange or transfer of registered bonds; designation by State Treasurer of agent or coregistrar. (1) At the request of the holder of any bond of the state bearing interest coupons and issued after May 29, 1919, the State Treasurer shall issue in exchange for such bond a registered bond or a bearer bond or bonds, substantially of the same tenor and of a like aggregate principal amount, but such registered bonds shall be issued only in denominations of $500 or multiples thereof, payable, as to both principal and interest, to the holder thereof. Such bonds shall likewise be exchanged for other registered or bearer bonds of like tenor and of a like aggregate principal amount but such bonds shall be issued only in denominations of $500 or multiples thereof. Upon the transfer of any such bond a new bond or bonds of like tenor and aggregate principal amount shall be issued in the name of the transferee. All such new bonds shall be executed in the same manner as the original bonds by the persons in office at the time such new bonds are issued. Bonds as provided for in this section shall be issued under rules adopted from time to time by the State Treasurer.

(2) The State Treasurer may designate a fiscal agent to register or record bonds of the state under such conditions as may be agreed upon by the treasurer and the agent. The State Treasurer may also appoint an Oregon institution as coregistrar. [Amended by 1981 c.660 §10; 1987 c.869 §3]

286.020 Fees and charges for registration. A fee, to be established by the State Treasurer commensurate with expenses, may be charged for each registered bond issued in exchange for one or more bonds, or for one or more bonds previously registered, or for each registered bond issued as a submultiple of the principal of a bond previously registered. The State Treasurer may collect from owners of bonds sent in for registration, and from transferees of registered bonds, the fee for expenses for postage, postal registry fees and postal insurance on bonds mailed to owners and transferees. [Amended by 1981 c.660 §11; 1991 c.139 §1; 1999 c.1043 §4]

286.025 Disposition of fees and charges for registration. All moneys received under ORS 286.020 shall be deposited in the Miscellaneous Receipts Account established in the General Fund for the State Treasurer. The State Treasurer may draw warrants in payment of vouchers and drawn against the account in payment of costs of the State Treasurer or of costs of the financial institution appointed registrar as provided for in ORS 286.010 for printing, postage, postal insurance, and for all other expenses connected with the registration, reregistration or conversion to bearer form of bonds of the State of Oregon. [1981 c.660 §14; 1983 c.44 §3; 1999 c.1043 §5]

286.030 [Repealed by 1981 c.660 §18]

286.031 State Treasurer to issue all state bonds. Notwithstanding any other provision of law, for all general obligation and revenue bonds of this state the State Treasurer:

(1) Shall issue the bonds after consultation with the state agency responsible for administering the bond proceeds.

(2) Shall set the date of issuance after consultation with the agency.

(3) May combine the issues of bonds for more than one program into a single bond issue whenever a combination is consistent with the constitutional authority under which the bonds are issued.

(4) Shall determine the issuance and reissuance of all bonds and coupons.

(5) Shall determine where the bonds are to be marketed, sold and redeemed and bond payments are to be made.

(6) May enter into any agreement, and may appoint any agent, that the State Treasurer considers necessary to comply with the law of the nation in which the bonds are marketed or to market the bonds competitively. In making such an agreement or appointment, the State Treasurer shall comply with Oregon law that otherwise applies. [1981 c.660 §1; 1983 c.519 §1; 1987 c.869 §4]

286.033 Authorization of bond issue. The state agency shall authorize issuance of bonds subject to ORS 286.031 by resolution of its governing body or, if none, the administrative head of the agency. [1981 c.660 §2]

286.036 Determination of interest on bonds; interest exempt from state taxes; approval of State Treasurer for issuance of bonds. (1) The state agency, with the approval of the State Treasurer, shall determine the maximum interest to be borne by the bonds, the interest basis and definition thereof. The maximum effective interest rate shall be certified to the State Treasurer as prudent in light of prevailing interest rates, market conditions and the projected program revenues, if any, and the State Treasurer must approve or disapprove.

(2) The state agency, with the approval of the State Treasurer, shall determine the period over which interest on bonds may be capitalized. The period may not be longer than the estimated period of construction.

(3) The interest upon all bonds, including refunding bonds, of the State of Oregon, shall be exempt from taxation by the State of Oregon.

(4) A state agency authorized to issue or cause to be issued any general obligation, revenue or industrial development bonds must apply for and receive approval of the State Treasurer prior to issuance of bonds. The approval must include approval of the preliminary official statement, if any, the specific amount of the bonds to be issued and the date of issuance. The State Treasurer may reduce the amount or alter the date of issuance, or both. ORS 286.056 and 286.061 (1) do not apply to revenue or industrial development bonds described in this section. [1981 c.660 §8; 2001 c.536 §4]

286.038 Authority of State Treasurer to issue bonds the interest on which is taxable; public or private sale. (1) The State Treasurer may issue any or all bonds, notes or other evidences of indebtedness of the state, the interest on which is taxable for federal income tax purposes to the bondholders. Notwithstanding the grant of such authority to the State Treasurer, in each instance, the states consent to such taxation shall be given by the State Treasurer only expressly and in writing at the time at which the bonds, notes or other evidences of indebtedness are sold. Such written consent shall be made a part of the transcript of the proceedings of such sale.

(2) Bonds, notes or other evidence of indebtedness described in subsection (1) of this section may be sold at public sale or private negotiated sale, as determined by the State Treasurer. [1987 c.308 §§2,3; 1989 c.681 §8]

Note: 286.038 (2) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 286 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

286.040 [Repealed by 1981 c.660 §18]

286.041 Preparation of form of bonds. (1) The State Treasurer shall cause to be prepared, with the approval of the Attorney General, a form of direct, general obligation, interest-bearing bonds of the State of Oregon to be sold in order to provide funds for carrying out the purposes for which general obligation bonds are authorized by the Constitution of the State of Oregon.

(2) The bonds may be issued in one or more series, bear such date or dates, mature at such times and in such amounts, be in such denomination or denominations, bear such numbers, be payable at a designated place or places within or without the State of Oregon or at the fiscal agency of the State of Oregon, bear such rate or rates of interest, and contain such other terms, conditions and covenants as the State Treasurer may determine. [1981 c.660 §3]

286.046 [1981 c.660 §9; repealed by 1991 c.140 §1]

286.050 [Amended by 1959 c.231 §1; 1979 c.130 §1; repealed by 1981 c.660 §18]

286.051 Refunding bonds; optional redemption date provisions permitted in bonds; notice requirements. (1) At the discretion of the State Treasurer, refunding bonds or advance refunding bonds, as provided for in ORS 288.605 to 288.695, may be issued. The bonds may be refunded either prior to or at their maturity dates. Refunding bonds may be issued in the same manner as other bonds are issued under the terms of ORS 286.010 to 286.078, 287.018, 288.020, 293.701, 351.315, 351.345 to 351.460, 351.545, 367.161 to 367.181, 367.555, 367.565, 367.700, 367.715, 391.140, 407.415, 407.515, 456.519, 456.645, 456.650, 456.670, 468.195, 470.220, 530.130, 530.230, 541.780 and 541.785. Refunding bonds may be issued to refund bonds originally issued or to refund bonds previously issued for refunding purposes.

(2) If the governing body or administrative head of the state agency so elects, and the State Treasurer approves, bonds may be issued with the option upon the part of the state to redeem the bonds, with or without premium, in such order, and at such time or times prior to the final maturity date or dates of the bonds.

(3) If all the bonds being redeemed are not in registered form, at least one notice of the intended redemption of the bonds shall be published in one issue of a newspaper specializing in financial matters published in the city in which the bonds by their terms are made payable, and of at least one such notice in a newspaper of general circulation in Portland, Oregon. Notice shall be published at least 30 days before the redemption date. [1981 c.660 §4; 1987 c.869 §5; 1991 c.67 §71; 1991 c.575 §7; 1997 c.171 §8; 2003 c.201 §36]

286.056 Notice of sale of bonds. The State Treasurer shall approve a notice of sale for all bonds that are to be sold at public sale. The State Treasurer shall cause the notice of sale, or a summary of the notice of sale, to be disseminated in a manner prescribed by the State Treasurer, which may include any means and methods for giving public notice of the bond sale, including, when reasonably practicable, the use of one or more electronic media networks. [1981 c.660 §5; 1987 c.869 §6; 1989 c.681 §7; 1997 c.66 §1; 1999 c.44 §14]

286.058 Contents of notice of sale. The notice of sale required by ORS 286.056 shall specify:

(1) The process by which bids will be received, considered and acted upon, including the deadline for submitting bids, the total amount of bonds and the denomination of bonds;

(2) The issue date, maturity dates and amounts, interest payment dates, and place of payment of the bonds;

(3) The dates of redemption, if any; the call price premium, if any; and the order and place of redemption;

(4) The method of submitting and the amount of any required good faith deposit;

(5) Such constraints on the coupon or interest rates as the agency, with the approval of the State Treasurer, may wish to impose;

(6) The interest basis and definition thereof on which bids are to be awarded;

(7) The nature of the security on the bonds; and

(8) The name of bond counsel; the name of the source of the preliminary official statement; the means of communication used to circulate the preliminary official statement, which may include electronic or any other means prescribed by the State Treasurer; coupon rate multiples; registration provision, if any; estimated delivery date and place; the purpose of the bonds; the statutes and constitutional provisions pursuant to which the bonds are being issued; the procedure for awarding the bids; and such other provision as the agency, with the approval of the State Treasurer, may wish to impose. [1981 c.660 §6; 1999 c.44 §15; 2001 c.104 §99]

286.060 [1961 c.582 §1; 1981 c.23 §1; 1981 c.94 §17; repealed by 1981 c.660 §18]

286.061 Bonds to be general obligations; facsimile signatures authorized; payment procedures. (1) All bonds issued by the State of Oregon under ORS 286.010 to 286.078, 287.018, 288.020, 293.701, 351.315, 351.345 to 351.460, 351.545, 367.555, 367.565, 367.700, 367.715, 407.415, 407.515, 456.519, 468.195, 470.220, 530.130, 530.230, 541.780 and 541.785 shall be direct general obligations of the State of Oregon, in negotiable form, and shall embody an absolute promise to pay the amounts thereof in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States of America.

(2) The bonds shall be executed with a facsimile signature of the Governor and Secretary of State and the manual or facsimile signature of the State Treasurer or Deputy State Treasurer in accordance with ORS 288.540. The bonds shall be issued as bearer coupon bonds or in registered form, either as to principal or interest, or both.

(3) Not less than 20 days before the payment of the principal or interest falls due on any of the bonds, the respective program shall prepare and submit to the State Treasurer, for verification, a claim duly approved by the agency for the amount necessary to meet the payment thereof. Upon such verification, the agency shall present the claim in like manner as other claims against the state are presented. The claim shall be paid out of moneys provided by law for its payment.

(4) Notwithstanding any other provision of law, when bonds, obligations or other evidence of indebtedness are sold, the proceeds may be used to pay attorney, consultant, paying agent, trustee or other professional fees and other expenses incurred to authorize, issue, carry and repay the bonds, obligations or other evidence of indebtedness.

(5) The State Treasurer may establish funds and accounts separate and distinct from the General Fund as may be authorized by law or reasonably required to protect the bond proceeds and to arrange for their redemption. [1981 c.660 §7; 1985 c.565 §44; 1987 c.273 §1; 1991 c.67 §72; 2003 c.195 §11; 2003 c.201 §37]

286.063 Exception to expenditure limits for repaying or refinancing debt obligations; administrative limits; reports. (1) Notwithstanding any law limiting expenditures of a state agency, for the purpose of repaying or refinancing debt obligations of the state in order to obtain savings in total or periodic debt service payments, a law limiting expenditures does not apply to payments approved by the State Treasurer for administrative expenses, debt service or financing costs necessary or appropriate for the retirement or refunding of bonds, certificates of participation or financing agreements as defined in ORS 283.085 unless the law limiting expenditures creates a specific exception to this section.

(2) The Oregon Department of Administrative Services may establish administrative limitations on the payment and recording of expenditures made pursuant to subsection (1) of this section.

(3) The Oregon Department of Administrative Services shall report incurred expenses and debt service savings resulting from actions taken under subsection (1) of this section that affect administrative expenses, debt service or financing costs paid with moneys out of the General Fund or lottery funds, within 90 days of taking action, to the Joint Committee on Ways and Means if the Legislative Assembly is in session or to the Emergency Board during the interim between legislative sessions. [2001 c.602 §2]

286.066 Appointment of bond counsel; exemption from ORS 279A.140. Each respective general obligation bonding agency shall enter into an agreement with and provide for the appointment of bond counsel for a period of not less than one year during any biennium in which the agency has bonds outstanding or expects to issue bonds. An agency may not enter into an agreement for the appointment of bond counsel under this section unless the State Treasurer and the Attorney General have reviewed and approved the terms and conditions of the agreement as required by ORS 288.523. ORS 279A.140 does not apply to an agreement for the appointment of bond counsel entered into under this section. [1981 c.660 §15; 1995 c.247 §3; 2001 c.536 §5; 2003 c.794 §243]

286.070 [1961 c.582 §2; repealed by 1981 c.660 §18]

286.071 Retention of financial consultant services; exemption from ORS 279A.140. (1) The State Treasurer may, or an agency authorized to use bond proceeds may, with the approval of the State Treasurer, enter into an agreement with and retain the services of a financial consultant. The State Treasurer, in granting approval for the retention of a financial consultant authorized by this section, shall consider:

(a) The reputation, experience and credentials of the consultant, including the individuals expected to actually fulfill the contract work; and

(b) The willingness of the consultant to consider the impact of the agencys bond program on overall state resources, levels of bonded indebtedness, and statewide bond issuance procedures and policies.

(2) An agency may not enter into an agreement to retain the services of a financial consultant unless the State Treasurer reviews and approves the terms and conditions of the agreement. ORS 279A.140 does not apply to an agreement described in this section. [1981 c.660 §16; 1983 c.798 §6; 2001 c.536 §6; 2003 c.794 §244]

286.076 [1981 c.660 §17; 1987 c.840 §6; repealed by 1989 c.681 §9]

286.078 Authority of agency head to establish standards necessary to preserve tax exempt status of interest to holders of bonds; rebates; investment. The head of the state agency responsible for administering bond proceeds of bonds, notes and other evidences of indebtedness may:

(1) Establish, notwithstanding other requirements, standards and priorities for the use of those bond proceeds and of the interest and other earnings thereon and may make such rebates or other payments that are necessary to assure that the interest paid to holders of bonds, notes or other evidences of indebtedness are exempt from federal income taxes. Such rebates shall be considered an interest expense of such obligations, and may be paid from any source of funds which may be used to pay interest on such obligations, or from any source of funds which earns interest that is rebatable.

(2) Invest in United States Government securities or other legal investments which have a yield that is less than the current market yield, but for no other reason than to facilitate compliance with federal laws which govern whether interest on such obligations is excludable from gross income under federal income tax laws. [1981 c.660 §22; 1987 c.307 §1]

286.079 [1981 c.659 §1; renumbered 286.505]

286.080 [1979 c.130 §2; renumbered 286.515]

286.085 [1981 c.659 §2; 1983 c.112 §1; 1983 c.798 §7; renumbered 286.525]

286.090 [1981 c.659 §4; 1983 c.798 §8; renumbered 286.535]

286.105 Cash flow projection before bonds issued. (1) Before requesting the State Treasurer to issue general obligation bonds or revenue bonds authorized by law, a state agency must prepare a cash flow projection that details anticipated program revenues and includes a list of all significant assumptions of the cash flow model and the state agencys estimate of the likelihood that the assumptions will materialize.

(2) The treasurer shall review the cash flow projection and:

(a) Approve the cash flow projection and notify the state agency in writing; or

(b) If the treasurer determines that the cash flow projection and underlying assumptions supplied by the agency are unreasonable or do not fairly represent a likely set of events, the treasurer shall notify the state agency of the determination in writing and may require additional cash flow projections to be computed using assumptions supplied by the treasurer.

(3) The treasurer may not issue general obligation bonds or revenue bonds for a state agency until:

(a) The treasurer has approved the cash flow projection required in subsection (1) of this section; and

(b) If a financial consultant is retained as provided for in ORS 286.071 to assist with the bond program, the consultant has attested that the cash flow projection required in subsection (1) of this section contains all significant disclosures and all significant underlying assumptions necessary to provide a reasonable basis for the projection. [1983 c.798 §2; 2005 c.111 §1]

286.115 Report on factors influencing bond payment. (1) Any state agency that has general obligation or revenue bonds, notes or other obligations outstanding, shall prepare and submit to the State Treasurer reports that:

(a) Detail present and projected cash flow of program revenues, if any, and the anticipated sufficiency of that cash flow to meet required debt service payments;

(b) Detail historical performance regarding payments, delinquencies, reinvestment rates or similar factors that would effect the adequacy of the assumptions underlying the cash flow projection;

(c) Provide a schedule for use of bond proceeds, if any, by program category;

(d) Describe any changes in program administration that could affect the cash flow projection; and

(e) Provide any additional information relating to the ability to repay outstanding bonds as may be required by the State Treasurer.

(2) The reports required in subsection (1) of this section shall be submitted at such times as the State Treasurer determines and which may be reasonably supplied by the agency but in no event more often than quarterly nor less often than yearly. [1983 c.798 §3]

286.125 Exemption from ORS 286.105 and 286.115. Notwithstanding ORS 286.105 or 286.115, the State Treasurer may exempt a program or transaction from any or all of the requirements of ORS 286.105 or 286.115 after making one or more of the following findings:

(1) The program or transaction does not significantly affect the financial integrity of the state;

(2) Bond-related costs that come due after issuance will be paid from moneys to be appropriated by the Legislative Assembly in the future;

(3) The moneys to pay bond-related costs will be available and unobligated at the time of issuance; or

(4) The treasurer finds that compliance with ORS 286.105 or 286.115 does not assist the treasurer in evaluating whether adequate revenues will be available to pay bond-related costs that come due after issuance. [1983 c.798 §5; 2005 c.111 §2]

286.135 Annual audit of bond program; exemption. (1) Any state agency that administers a program for which bonds are outstanding shall request the Secretary of State to conduct a financial audit of the bond program at least annually. The request for an audit shall include a request that the audit be published as soon as possible following the end of the audit period.

(2) The Oregon Department of Administrative Services may on an annual basis exempt any program from the requirements of subsection (1) of this section. [1983 c.798 §4]

286.145 Worldwide marketing, sale or redemption of state bonds authorized. General obligation and revenue bonds of this state may be marketed, sold or redeemed and any bond principal, interest and premium, if any, may be paid in any city of any nation unless contrary to the laws of that city or nation. [1987 c.869 §2]

286.310 [Repealed by 1981 c.660 §18]

286.320 [Repealed by 1981 c.660 §18]

286.330 [Repealed by 1981 c.660 §18]

286.410 [Repealed by 1953 c.32 §2]

286.420 [Repealed by 1953 c.32 §2]

286.430 [Repealed by 1953 c.32 §2]

286.440 [Repealed by 1953 c.32 §2]

286.450 [Repealed by 1953 c.32 §2]

AMOUNT OF BONDS

286.505 Policy. The Legislative Assembly finds that incurring of state debt by sale of bonds should be subjected to the same process of executive recommendations and legislative approval as the process by which the state biennial budget is recommended and approved. [Formerly 286.079]

286.507 Economic development bonds subject to ORS 286.505 to 286.545. No bonds shall be issued under ORS 285B.320 to 285B.371, except as provided under ORS 286.505 to 286.545. [1985 c.805 §3]

286.515 Report on debt required; content. The State Treasurer shall submit to the Oregon Department of Administrative Services by July 1 of each even-numbered year a report detailing a consolidated debt profile of the states bonded indebtedness and other financing agreements and certificates of participation authorized by law, how that amount compares to economic growth of the state during the preceding biennium, how the states indebtedness level compares to other states and any other relevant information the State Treasurer considers important for policy consideration and inclusion in the Governors budget report to the Legislative Assembly. [Formerly 286.080; 1989 c.1032 §6]

286.525 Recommendation by Governor of total maximum debt level; advice of State Treasurer; biennial agency reports. (1) The Governor shall recommend to the Legislative Assembly for each biennium the total level for all state programs for which general obligation or revenue bonds or certificates of participation or other financing agreements as defined in ORS 283.085 are authorized. In making the recommendations, the Governor shall seek the advice of the State Treasurer on the total level for each biennium. The treasurers advice shall be given at a time requested by the Governor and shall be based on the treasurers review of available economic and financial data for the state. After reviewing the treasurers advice, the Governor shall present the total level for each program to the Legislative Assembly as part of the Governors budget along with the figures advised by the treasurer. The Legislative Assembly shall then determine the level for each program for each biennium.

(2) For each biennium, each state agency authorized to issue general obligation or revenue bonds or certificates of participation or other financing agreements shall report to the Governor biennially on a date determined by the Governor on agency plans for issuing bonded indebtedness or certificates of participation or other financing agreements during the coming biennium. The agency shall include any knowledge it has on retiring outstanding indebtedness during the following biennium or thereafter. [Formerly 286.085; 1989 c.1032 §7; 1997 c.49 §4]

286.535 Modification of amounts of bonds and certificates of participation by Governor. (1) The bond issuance amounts authorized by ORS 286.505 to 286.545 and the amounts of certificates of participation or other financing agreements may be modified by the Governor within program designations or between program designations but may not exceed the amount of bonds, certificates of participation or other financing agreements authorized by the Legislative Assembly for the biennium.

(2) If the Legislative Assembly establishes categories of general obligation bonds, direct revenue bonds, pass through revenue bonds, certificates of participation or other financing agreements, the authority granted under subsection (1) of this section does not authorize modification as between categories.

(3) Nothing in ORS 286.505 to 286.545 applies to refunding bonds authorized or required under any state bond program adopted under ORS 286.085.

(4) The provisions of law fixing the amount of bonds that may be issued under Article XI-G of the Oregon Constitution are controlling over any greater amount that may be appropriated therefor. [Formerly 286.090; 1987 c.754 §3; 1991 c.703 §46; 2005 c.120 §1]

286.545 Effect of issuing bonds in subsequent biennium; time limit. (1) When a public agency has authority to issue general obligation bonds and the process of bidding and acceptance is completed before the end of the biennium, the agency may issue the bonds in the next biennium subject to the limit in amount of issuance imposed in the preceding biennium, if any. Any bonds issued under the authority granted by this section shall not be considered a part of the issuing agencys general obligation limitation, if any, for the next biennium.

(2) No bonds shall be issued under the authority granted by subsection (1) of this section on a date later than the effective date of legislation setting general obligation bond limits, as required by ORS 286.525 (1), for the next biennium. [1983 c.112 §§3,4]

286.550 State Debt Policy Advisory Commission; membership; compensation; quorum; meetings; personnel. (1) There is established a State Debt Policy Advisory Commission, consisting of five members.

(2) The State Treasurer and the Director of the Oregon Department of Administrative Services shall serve as ex officio members of the commission. One member of the commission shall be a member of the Senate appointed by the President of the Senate. One member of the commission shall be a member of the House of Representatives appointed by the Speaker of the House. One member of the commission shall be a public member, knowledgeable on matters of public finance, appointed by the Governor from among those persons recommended by the State Treasurer.

(3) The term of an appointed member is two years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of the term of an appointed member, the appointing authority shall appoint a successor. If there is a vacancy for any reason in the office of an appointed member, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

(5) The State Treasurer shall serve as chairperson of the commission, with such duties and powers necessary for the performance of that office as the commission determines appropriate.

(6) A majority of the members of the commission constitutes a quorum for the transaction of business.

(7) The commission shall meet at least once every six months at a place and time determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

(8) The office of the State Treasurer shall provide the commission with office space and clerical and other administrative support. [1997 c.49 §1]

Note: 286.550 and 286.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 286 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

286.555 Functions and duties of commission. The State Debt Policy Advisory Commission shall advise the Governor and the Legislative Assembly regarding policies and actions that enhance and preserve the states credit rating and maintain the future availability of low-cost capital financing. In carrying out this function, the commission shall:

(1) Develop a six-year forecast of debt capacity targets by debt type and repayment source based on the policies and actions established under this section.

(2) Convert debt capacity targets to net available capacity estimates by reflecting amounts of capacity currently issued, the planned issuance of prior authorized debt and estimates of debt repayment.

(3) Report findings, including net debt capacity, and recommendations to the Governor and to the Legislative Assembly by April 1 of each even-numbered year. [1997 c.49 §2]

Note: See note under 286.550.

LOTTERY BONDS

286.560 Definitions for ORS 286.560 to 286.580, 327.700 to 327.711 and 348.716. As used in ORS 286.560 to 286.580, 327.700 to 327.711 and 348.716, unless the context requires otherwise:

(1) Appropriated funds for a particular fiscal year means any moneys, other than unobligated net lottery proceeds, that are specifically appropriated or otherwise specifically made available by the Legislative Assembly or the Emergency Board for a fiscal year to replenish reserves established as additional security for lottery bonds pursuant to the authority granted in ORS 286.580 (6).

(2) Bond-related costs means:

(a) The costs and expenses of issuing, administering and maintaining lottery bonds and the lottery bond program, including but not limited to paying or redeeming lottery bonds, paying amounts due in connection with credit enhancements or any instruments authorized by ORS 286.580 (6) and paying the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the lottery bonds or the lottery bond program;

(b) The costs of funding any lottery bond reserves;

(c) Capitalized interest for lottery bonds;

(d) Rebates or penalties due to the United States in connection with lottery bonds; and

(e) Any other costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing lottery bonds or maintaining the lottery bond program.

(3) Lottery bonds means:

(a) The state park lottery bonds authorized by ORS 390.060 to 390.067, the infrastructure lottery bonds authorized by ORS 285B.530 to 285B.548 and the education lottery bonds authorized by ORS 327.700 to 327.711;

(b) Any other bonds payable from the revenues of the Oregon State Lottery unless the legislation authorizing those bonds expressly provides that those bonds shall not be issued under ORS 286.560 to 286.580 and 348.716; and

(c) Any refunding lottery bonds.

(4) Lottery Bond Administrative Fund means the fund created by ORS 286.573.

(5) Lottery Bond Fund means the fund created by ORS 286.570.

(6) Lottery bond program means a financing program authorized by:

(a) ORS 285B.530 to 285B.548, 327.700 to 327.711 or 390.060 to 390.067; or

(b) Any other Act of the Legislative Assembly authorizing the issuance of bonds that are payable from the revenues of the Oregon State Lottery, unless the legislation authorizing those bonds expressly provides that those bonds shall not be issued under ORS 286.560 to 286.580 and 348.716.

(7) Refunding lottery bonds means any bonds issued for the purpose of refunding any lottery bonds.

(8) Unobligated net lottery proceeds means all revenues derived from the operation of the Oregon State Lottery except for:

(a) The revenues used for the payment of prizes and expenses of the Oregon State Lottery as provided in section 4 (4)(d), Article XV of the Oregon Constitution, and ORS 461.500 and 461.510;

(b) The revenues required to be applied, distributed or allocated as provided in ORS 461.543; and

(c) The revenues required to be allocated to pay the Westside lottery bonds and any bonds issued to refund the Westside lottery bonds, to fund reserves for any of those bonds and to pay related costs of the Department of Transportation.

(9) Westside lottery bonds means the bonds issued by this state under the authority granted in ORS 391.140 that, notwithstanding ORS 267.334, 285B.419, 285B.422, 285B.482, 285B.530 to 285B.548, 286.560 to 286.580, 327.700 to 327.711, 348.716 and 390.060 to 390.067, shall have a claim on lottery funds that is superior to the claim of the lottery bonds authorized by ORS 286.560 to 286.580 and 348.716. [1999 c.44 §1; 2005 c.835 §30]

Note: 286.560 to 286.580 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 286 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

286.563 Purposes; nature of lottery bonds. (1) The Legislative Assembly declares that the purpose of ORS 286.560 to 286.580 and 348.716 is to combine previously enacted legislation authorizing lottery bonds into a single Act that provides uniform administrative procedures for all lottery bonds issued by the State of Oregon.

(2) The lottery bonds issued under ORS 286.560 to 286.580 and 348.716 shall be special obligations of the State of Oregon that are payable solely from unobligated net lottery proceeds, amounts available in the Lottery Bond Fund and in any reserve accounts established for lottery bonds under ORS 286.560 to 286.580 and 348.716 and any appropriated funds. The faith and credit of the State of Oregon or any of its taxing power shall not be pledged or committed to the payment of lottery bonds or any other commitment of the State of Oregon authorized by ORS 286.560 to 286.580 and 348.716. [1999 c.44 §2]

Note: See note under 286.560.

286.566 Requirements for legislation authorizing lottery bonds. (1) Any legislation authorizing issuance of lottery bonds under ORS 286.560 to 286.580 and 348.716 shall:

(a) State the purposes for which the proceeds of lottery bonds may be spent;

(b) Contain findings that those uses are lawful uses of lottery revenues;

(c) Indicate the amount of lottery bonds that may be issued under the legislation;

(d) Specify the fund into which the net proceeds of those lottery bonds shall be deposited; and

(e) Provide for the payment of the bond-related costs for the lottery bonds.

(2) Unless specifically prohibited by the legislation authorizing lottery bonds:

(a) Any agency or other entity holding net proceeds of lottery bonds shall, upon the written request of the Director of the Oregon Department of Administrative Services, transfer to the Oregon Department of Administrative Services for deposit in the Lottery Bond Administrative Fund the amounts that the director states in the request are reasonably required to pay for bond-related costs that are allocable to those net proceeds.

(b) The agencies or other entities receiving proceeds of lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the Internal Revenue Code. [1999 c.44 §3]

Note: See note under 286.560.

286.570 Lottery Bond Fund; purposes. (1) The Lottery Bond Fund is established in the State Treasury, separate and distinct from the General Fund. The amounts of unobligated net lottery proceeds described in ORS 286.576 (2)(a) and (b) and any appropriated funds and investment earnings of the Lottery Bond Fund shall be credited to the Lottery Bond Fund. The State Treasurer may establish reserves for lottery bonds as provided in ORS 286.580 (6). The reserves shall be credited to such account in the Lottery Bond Fund as the State Treasurer may designate.

(2) The amounts credited to the Lottery Bond Fund are continuously appropriated only for the purpose of paying, when due, the principal of and the interest and premium, if any, on outstanding lottery bonds, funding lottery bond reserves and paying amounts due in connection with any instrument authorized by ORS 286.580 (6).

(3) The moneys in the Lottery Bond Fund shall be used and applied solely to pay, when due, the principal of and the interest and premium, if any, on any lottery bonds, to fund reserves and to pay amounts due under instruments authorized by ORS 286.580 (6). [1999 c.44 §4]

Note: See note under 286.560.

Note: Section 9, chapter 44, Oregon Laws 1999, provides:

Sec. 9. (1) The State Treasurer shall merge into the Lottery Bond Fund the lottery bond funds authorized by ORS 285B.530 to 285B.548, 327.700 to 327.711 and 390.060 to 390.067.

(2) The State Treasurer shall merge into the Lottery Bond Administrative Fund the lottery bond administrative funds authorized by ORS 285B.530 to 285B.548, 327.700 to 327.711 and 390.060 to 390.067.

(3) The State Treasurer may merge into a single reserve account the reserve accounts created for lottery bonds authorized by ORS 285B.530 to 285B.548, 327.700 to 327.711 and 390.060 to 390.067. [1999 c.44 §9]

286.573 Lottery Bond Administrative Fund; purposes. The Lottery Bond Administrative Fund is established in the State Treasury, separate and distinct from the General Fund. The amounts of unobligated net lottery proceeds specified in ORS 286.576 (2)(c), the proceeds of any lottery bonds issued to pay bond-related costs and the investment earnings on amounts in the Lottery Bond Administrative Fund shall be credited to the Lottery Bond Administrative Fund. All moneys credited from time to time to the Lottery Bond Administrative Fund, including any investment earnings thereon, are appropriated continuously to the Oregon Department of Administrative Services only for payment of bond-related costs. Amounts in the Lottery Bond Administrative Fund shall be disbursed upon the written request of the Director of the Oregon Department of Administrative Services. [1999 c.44 §5]

Note: See note under 286.560.

286.576 Allocation of lottery moneys for lottery bonds; priorities. (1) Subject only to the availability of unobligated net lottery proceeds, in each fiscal year in which lottery bonds are outstanding, there shall be allocated from the Administrative Services Economic Development Fund created by ORS 461.540 or, if unobligated net lottery proceeds in that fund are insufficient, from any other fund or account of this state that contains unobligated net lottery proceeds, an amount of unobligated net lottery proceeds that is sufficient:

(a) To pay all lottery bond principal, interest and premium, if any, that is scheduled to be paid in that fiscal year;

(b) To restore the balance in any reserve account for lottery bonds to the level the state has covenanted to maintain in the account under ORS 286.580 (6), including any amounts due under an instrument authorized by ORS 286.580 (6); and

(c) To pay bond-related costs that will be due in that fiscal year.

(2) The amounts of unobligated net lottery proceeds allocated pursuant to subsection (1) of this section shall be transferred to the following funds and accounts in the following order of priority:

(a) First, there shall be transferred to the Lottery Bond Fund an amount of unobligated net lottery proceeds that, when added to any amounts credited to the Lottery Bond Fund that are available for such purpose, will be sufficient to pay all amounts of lottery bond principal, interest and premium scheduled to be paid in that fiscal year;

(b) Second, if the balances in any reserve accounts for lottery bonds are less than the amounts the state has covenanted to maintain in those reserve accounts, there shall be transferred to the Lottery Bond Fund for credit to those reserve accounts amounts of unobligated net lottery proceeds sufficient to restore the balances in those reserve accounts to the levels the state has covenanted to maintain; and

(c) Third, any remaining amount shall be transferred to the Lottery Bond Administrative Fund.

(3) Notwithstanding any other provision of law, in accordance with section 4 (4), Article XV of the Oregon Constitution, the annual allocations of unobligated net lottery proceeds made by this section and the transfers of unobligated net lottery proceeds required to be made by this section shall be satisfied and credited from the first unobligated net lottery proceeds received by this state before any other allocation, appropriation or disbursement of the earnings of the unobligated net lottery proceeds is made in such fiscal year.

(4) The percentages of revenues of the Oregon State Lottery that are dedicated for particular purposes under section 4 (4), Article XV of the Oregon Constitution, shall be calculated without deducting from the total lottery revenues the amount of unobligated net lottery proceeds that are required to pay lottery bonds.

(5) If there are not sufficient revenues of the Oregon State Lottery to pay lottery bonds and to satisfy the percentage dedications set forth in the Oregon Constitution, the State Treasurer shall, before issuing any series of lottery bonds, cause a projection of unobligated net lottery proceeds and lottery bond debt service to be prepared. The State Treasurer shall not issue a series of lottery bonds if the projection indicates that there will not be sufficient proceeds of the Oregon State Lottery to satisfy the percentage dedications of section 4 (4), Article XV of the Oregon Constitution, and to leave unobligated net lottery proceeds in amounts at least equal to the debt service on all lottery bonds, including the series proposed to be issued. However, if at some time in the future a conflict arises because of a decline in revenues of the Oregon State Lottery, unobligated net lottery proceeds shall be allocated and applied first to pay lottery bonds, and the remaining net revenues of the Oregon State Lottery shall be divided pro rata among the constitutionally dedicated uses.

(6) Notwithstanding any other provision of law, when the Legislative Assembly enacts laws granting pledges, making dedications or making appropriations of net proceeds of the Oregon State Lottery for purposes other than payment of lottery bonds, all such pledges, dedications and appropriations, whenever granted or made, shall be subordinate to the pledges and dedications of unobligated net lottery proceeds for lottery bonds. [1999 c.44 §6]

Note: See note under 286.560.

286.578 Litigation challenging legality of Oregon State Lottery. (1) Lottery bonds may be issued pursuant to ORS 286.580 without regard to any litigation challenging the legality of the Oregon State Lottery. Lottery bonds issued pursuant to ORS 286.580 are valid and binding obligations of the State of Oregon that are payable only from amounts pledged under ORS 286.580 (7) or from appropriated funds, even if the Oregon State Lottery is partially or wholly invalidated. In the event the lottery is invalidated, the Oregon Department of Administrative Services shall request the Legislative Assembly or, if the Legislative Assembly is not in session, the Emergency Board to provide appropriated funds pursuant to ORS 286.580 (6).

(2) By enacting this section, the Legislative Assembly acknowledges its current intention to provide appropriated funds if amounts are certified by the Director of the Oregon Department of Administrative Services under ORS 286.580, but the Legislative Assembly or the Emergency Board does not have a legal obligation to provide appropriated funds. [2002 s.s.1 c.8 §2]

Note: See note under 286.560.

286.580 Issuance of lottery bonds; refunding bonds; bond covenants; reserves for bonds; appropriation to maintain reserves; credit enhancements. (1) In accordance with any applicable provisions of ORS chapters 286 and 288 and ORS 286.560 to 286.580 and 348.716, the State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue lottery bonds from time to time to finance any lottery bond program and to pay costs of issuing lottery bonds and administering the lottery bond program, and the State Treasury may be paid for all bond-related costs the State Treasury incurs.

(2) Lottery bond proceeds and unobligated net lottery proceeds may be used to pay bond-related costs.

(3) In addition to lottery bonds for any lottery bond program, the State Treasurer may, at the request of the affected agency or the Oregon Department of Administrative Services, issue one or more series of refunding lottery bonds. The refunding lottery bonds shall be structured so that the amount required to pay those bonds in each year does not exceed the amount of unobligated net lottery proceeds that could have been committed to pay the lottery bonds that are refunded. Refunding lottery bonds shall be issued in such amount as the State Treasurer determines is necessary or appropriate in order to:

(a) Pay or defease the principal of and the interest and redemption premium, if any, on the bonds to be refunded; and

(b) Pay any bond-related costs related to the refunding lottery bonds.

(4) All lottery bonds issued under this section shall be payable from:

(a) The amount pledged for payment under subsection (7) of this section; and

(b) Any appropriated funds.

(5) The lottery bonds shall not be general obligations of this state and shall not be secured by or payable from any funds or assets of this state other than the amounts pledged for payment or security and any appropriated funds. The Legislative Assembly shall not be under any legal compulsion or obligation to provide any appropriated funds and shall not be liable to any party for any failure to provide appropriated funds. All lottery bonds issued under ORS 286.560 to 286.580 and 348.716 shall contain a statement that this state is not obligated to pay lottery bond principal, interest or premium thereon from any source other than the amounts pledged for payment and any appropriated funds, and that the full faith and credit or the taxing power of the State of Oregon are not pledged to the payment of lottery bond principal, interest or premium.

(6) The State Treasurer may establish reserves for lottery bonds. The reserves may be in the form of cash, investments, surety bonds, municipal bond insurance, lines of credit, letters of credit or other similar instruments. The State Treasurer, on behalf of the State of Oregon, may covenant to maintain the reserves at particular levels, but solely from the amounts that may be pledged to pay lottery bonds under subsection (7) of this section. If the reserves are drawn down below the level that this state has covenanted to maintain, the Director of the Oregon Department of Administrative Services shall promptly certify to the Legislative Assembly or, if the Legislative Assembly is not then in session, to the Emergency Board, the amount needed to restore the reserves to their required level. The Legislative Assembly or the Emergency Board may provide appropriated funds in the amount certified by the Director of the Oregon Department of Administrative Services. Any appropriated funds so provided shall be used immediately to restore the balance in the reserves established for the lottery bonds. The State of Oregon may enter into covenants with the owners of the lottery bonds that specify the timing and content of the directors certification. By enacting this subsection, the Legislative Assembly acknowledges its current intention to provide appropriated funds in the amount certified by the director under this subsection. However, the Legislative Assembly or the Emergency Board shall not have any legal obligation to provide any appropriated funds.

(7) Notwithstanding any other provision of law, the State Treasurer may pledge all or any portion of the unobligated net lottery proceeds, amounts in the Lottery Bond Fund and any unexpended lottery bond proceeds to pay lottery bonds and to pay amounts due in connection with any credit enhancement or any instrument authorized by subsection (6) of this section. The lien of such pledge shall be valid and binding immediately upon delivery by the state of the lottery bonds, credit enhancement agreement or instrument secured by the pledge. The amounts so pledged shall be immediately subject to the lien of the pledge upon receipt of the amounts by this state regardless of when or whether they are allocated or transferred to the Lottery Bond Fund or the Lottery Bond Administrative Fund and regardless of whether there was physical delivery, filing or other act. Except to the extent provided in the pledge, the lien of the pledge shall be superior to all other claims, liens and appropriations of any kind. The State Treasurer may provide that lottery bonds may be issued in different series and that each series may be secured by a lien on, and pledge of, the unobligated net lottery proceeds that is superior to, subordinate to, or on a parity with, the lien of the pledge securing other series of lottery bonds. Nothing in this section shall be construed to limit the powers granted in any other part of ORS 286.560 to 286.580 and 348.716.

(8) Any covenants made under this section for the benefit of owners of lottery bonds shall constitute contracts between the State of Oregon and the owners of lottery bonds. The State Treasurer, or the Director of the Oregon Department of Administrative Services with the consent of the State Treasurer, may, on behalf of the State of Oregon and in addition to the covenants authorized by subsection (6) of this section, make the following covenants for the benefit of the owners of lottery bonds and any providers of credit enhancement or instruments authorized by subsection (6) of this section:

(a) Except as permitted by a pledge made under subsection (7) of this section, this state shall not create any lien or encumbrance on the unobligated net lottery proceeds that is superior to the liens of the pledges authorized by subsection (7) of this section.

(b) Subject only to the availability of unobligated net lottery proceeds, the State of Oregon shall budget and appropriate in each fiscal year an amount of unobligated net lottery proceeds that, when added to other funds lawfully budgeted and appropriated and available for the purpose, will be sufficient:

(A) To pay in full the principal, interest and premium due and to become due on all outstanding lottery bonds in the fiscal year;

(B) To maintain the required balance in any reserves established for lottery bonds; and

(C) To pay amounts due to the providers of credit enhancement for lottery bonds or instruments authorized by subsection (6) of this section.

(c) This state shall apply the unobligated net lottery proceeds and any other amounts so budgeted and appropriated for those purposes.

(d) This state shall continue to operate the Oregon State Lottery until all lottery bonds are paid or defeased.

(9) In connection with the issuance of any lottery bonds, the State Treasurer may establish such accounts and subaccounts within the Lottery Bond Fund that the State Treasurer determines are necessary or appropriate. In addition, the State Treasurer or the Director of the Oregon Department of Administrative Services may, on behalf of this state, enter into any agreements that the State Treasurer determines are necessary or appropriate to issue lottery bonds and carry out the provisions of ORS 286.560 to 286.580 and 348.716 and all legislation authorizing lottery bond programs.

(10) If the State Treasurer determines that the acquisition is cost-effective, the State Treasurer may acquire a municipal bond insurance policy, letter of credit, line of credit, surety bond or other credit enhancement device for lottery bonds, and may enter into any related agreements.

(11) The State Treasurer may provide that all or any portion of the Lottery Bond Fund, the Lottery Bond Administrative Fund or any accounts in either fund shall be held by a trustee, may enter into agreements with the trustee regarding the use and application of the amounts held in those funds and accounts and may transfer amounts credited to those funds and accounts to the trustee. [1999 c.44 §7]

Note: See note under 286.560.

286.585 Lottery bonds for community sports facilities; use of proceeds of bonds. (1) Pursuant to ORS 286.560 to 286.580 and 348.716 and subject to future legislative approval, lottery bonds may be issued to make grants or loans to Oregon cities to fund projects for the reconstruction, renovation or development of community sports facilities in order to make the facilities suitable for use by a major league baseball team if a city is selected as an expansion site by major league baseball or if a major league baseball team agrees to relocate to a city.

(2) The use of lottery bond proceeds is authorized based on the following findings:

(a) The financial assistance to cities will assist in the construction, improvement and expansion of infrastructure and community facilities that comprise the physical foundation for commercial activity and provide the basic framework for continued and expanded economic opportunities and quality communities throughout Oregon.

(b) Such financial assistance to cities will therefore promote economic development within this state, and thus the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide such financial assistance to cities is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

(3) Lottery bonds issued pursuant to this section shall be issued only at the request of the Director of the Economic and Community Development Department.

(4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Economic Infrastructure Project Fund established by ORS 285B.551. The Director of the Economic and Community Development Department shall allocate the moneys deposited in the Economic Infrastructure Project Fund for the purpose described in this section in accordance with the policies developed by the Oregon Economic and Community Development Commission in accordance with ORS 285A.045.

(5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in this section and for bond-related costs. [1999 c.908 §17]

Note: 286.585 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 286 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PRIVATE ACTIVITY BONDS

286.605 Definitions for ORS 286.605 to 286.645. As used in ORS 286.605 to 286.645:

(1) Issuer means an entity that may issue private activity bonds that are qualified bonds on which the interest is exempt from federal taxation.

(2) Private activity bonds has the meaning given in section 141 of the Internal Revenue Code of 1986. [1985 c.806 §19; 1987 c.754 §1; 1995 c.79 §100; 2005 c.113 §1]

286.615 Private Activity Bond Committee; purpose of private activity bonding; rules. (1) The Private Activity Bond Committee is established. It shall consist of one representative each from the Oregon Department of Administrative Services and from the State Treasurer and one public representative appointed to serve at the pleasure of the Governor.

(2) The representative from the department shall serve as chair of the committee.

(3) The purpose of private activity bonding in this state shall be to maximize the economic benefits of such bonding to the citizens of this state. To this end, the committee shall adopt by rule standards for amounts allotted to it for further allocation for economic development, housing, education, redevelopment, public works, energy, waste management, waste and recycling collection, transportation and other activities which the committee determines will benefit the citizens of this state. In developing standards, the committee shall:

(a) Survey the expected need for private activity bond allocations at least once each year;

(b) Develop strategies for reserving and allocating the limit which are designed to maximize the availability of tax exempt financing among competing sectors of the Oregon economy; and

(c) Ensure that such standards include but are not limited to:

(A) Support projects that increase the number of family wage jobs in this state.

(B) Promote economic recovery in small cities heavily dependent on a single industry.

(C) Emphasize development in underdeveloped rural areas of this state.

(D) Utilize educational resources available at institutions of higher education.

(E) Support development of the states small businesses, especially businesses owned by women and members of minority groups.

(F) Encourage use of Oregons human and natural resources in endeavors which harness Oregons economic comparative advantages.

(G) Limit assistance to projects that assist businesses selling goods and services in markets for which national or international competition exists.

(4) The state private activity bond limit allotted to the Private Activity Bond Committee as provided in ORS 286.635 shall be allocated and reallocated among issuers by the Private Activity Bond Committee as follows:

(a) Any amounts not reserved to an issuer or a class of issuers under the limitation adopted under ORS 286.525 shall be allocated or reallocated by the committee under rules adopted under subsection (3) of this section.

(b) Any amounts provided for in the limitation under ORS 286.525 that are unused shall be carried forward for use as provided by rules adopted under subsection (3) of this section.

(c) The rules adopted by the committee shall limit the period of time for which an allocation of private activity bonding authority is effective. Such rules shall insure allocations made during a calendar year shall be used during that calendar year or the unused amount of the allocation shall be reallocated during that calendar year.

(5) Unused allocations shall not be transferable among issuers but shall be available for reallocation. [1985 c.806 §21; 1987 c.754 §2; 1991 c.142 §1; 2001 c.680 §1]

286.625 [1985 c.806 §22; repealed by 1991 c.141 §1]

286.635 Private activity bonds subject to ORS 286.505 to 286.545. Private activity bonds shall be subject to ORS 286.505 to 286.545. [1985 c.806 §20; 1987 c.754 §4]

286.645 State Treasurer to maintain records. The office of State Treasurer shall maintain the official state private activity bond limit records and provide administrative support to the Private Activity Bond Committee and the Advisory Council on the Allocation of the State Private Activity Bond Limit. [1985 c.806 §23]

BACCALAUREATE BONDS

286.700 Findings favoring post-secondary education. (1) The Legislative Assembly encourages citizens of the State of Oregon to avail themselves of post-secondary education opportunities.

(2) The Legislative Assembly finds:

(a) For the benefit of its citizens, the state supports a system of common schools, institutions of higher education and community colleges.

(b) A post-secondary education advances a citizens ability to pursue life, liberty and happiness through a wide range of employment opportunities.

(c) A well educated citizenry contributes to the economic well-being of the state and nation.

(d) A well trained and skilled citizenry enhances economic development of the state.

(e) While students have just begun their education upon completion of a formal education, a lifetime pursuit of learning contributes to a well informed citizenry and to Oregons cherished quality of life.

(f) Citizens educated in Oregon are more likely to pursue careers in Oregon.

(g) It is in the interest of the state to encourage its citizens to plan and save for a post-secondary education.

(h) An Oregon Baccalaureate Bond program providing citizens an opportunity to save for a post-secondary education for their children, themselves or any citizen is in the social and economic self-interest of the State of Oregon.

(i) A systematic way to save for post-secondary education can assist all of Oregons higher education, community college and career schools to better project enrollments, thereby permitting the prudent allocation of scarce resources. [1989 c.681 §3; 1995 c.343 §25]

286.705 Definitions for ORS 286.038, 286.056 and 286.700 to 286.720. As used in ORS 286.038, 286.056 and 286.700 to 286.720:

(1) Oregon Baccalaureate Bonds means bonds, notes or other evidences of indebtedness of the State of Oregon issued by the State Treasurer on behalf of a state agency.

(2) Post-secondary education means training and instruction provided by fully accredited public or private institutions of higher learning, community colleges and post-high-school career schools.

(3) Post-secondary institution means any fully accredited public or private institution of higher education, community college or career school providing post-high-school training and instruction. [1989 c.681 §4; 1995 c.343 §26]

286.710 Authority of State Treasurer to issue bonds; conditions. (1) Notwithstanding any other provisions of law, in consultation with the administrative head of the state agency responsible for administering the bond proceeds, the State Treasurer may:

(a) Structure, market and issue bonds in the manner which the State Treasurer determines is in the best interests of the citizens of Oregon, after considering financial, economic and social factors;

(b) Sell bonds at public sale or private, negotiated sale;

(c) Pursuant to paragraph (a) of this subsection, issue bonds as Oregon Baccalaureate Bonds, to encourage investors to save for post-secondary education opportunities; and

(d) Permit sale of bonds to be made by negotiated sale if the State Treasurer finds one or more of the following to be true:

(A) The current conditions of the credit markets are such that delays associated with the competitive sale process will likely result in higher interest rates to the state; or

(B) The total cost to the state of the proposed bond issue will likely be lower under a negotiated sale.

(2) The State Treasurer may investigate and implement the means and procedures to facilitate the participation by the broadest practical range of investors in the Oregon Baccalaureate Bond program. The means and procedures may include, but are not limited to, adjustments in the denominations in which the bonds are issued and the frequency with which such bonds are issued.

(3) For purposes of this section:

(a) Bonds means any certificates of indebtedness, bonds, notes, warrants, lease purchase agreements, installment purchase agreements, certificates of participation or other general or special obligations of the State of Oregon or any of its agencies.

(b) Total cost to the state includes the difference between the bonds true interest cost computed to give effect to all components of underwriters discount and expenses of the transaction paid directly or indirectly by the state and its agencies. [1989 c.681 §5; 1995 c.186 §1]

286.715 Bond purchase not to guarantee admission to post-secondary institution. The purchase of an Oregon Baccalaureate Bond does not guarantee the purchaser, owner or beneficiary of the bond admittance to any public or private post-secondary institution. [1989 c.681 §6]

286.720 Short title. ORS 286.038, 286.056 and 286.700 to 286.720 may be cited as the Oregon Baccalaureate Bond Act of 1989. [1989 c.681 §2]

PENSION LIABILITY BONDS

286.730 Definitions for ORS 286.730 to 286.750. As used in ORS 286.730 to 286.750, unless the context requires otherwise:

(1) Article XI-O bonds means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-O of the Oregon Constitution.

(2) Bond administration fund means the Article XI-O Bond Administration Fund established under ORS 286.745.

(3) Bond fund means the Article XI-O Bond Fund established under ORS 286.740.

(4) Bond-related costs means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-O bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-O bonds including, but not limited to, redeeming Article XI-O bonds, paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the purpose of issuing, administering or maintaining Article XI-O bonds;

(c) Capitalized interest on Article XI-O bonds;

(d) Costs of funding reserves for Article XI-O bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-O bonds; and

(f) Other costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-O bonds.

(5) State agency means a state officer, board, commission, corporation, institution, department or other state organization that has officers or employees participating in the Public Employees Retirement System. [2003 c.746 §2]

286.735 Authority of State Treasurer to issue pension liability bonds; nature and purpose of bonds; refunding bonds. (1) Article XI-O bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-O bonds. The State of Oregon shall pledge its full faith and credit and taxing power to pay Article XI-O bonds; however, the ad valorem taxing power of the State of Oregon may not be pledged to pay Article XI-O bonds.

(2) The State Treasurer may issue Article XI-O bonds:

(a) To finance all or a portion of the states pension liabilities for retirement, health care or disability benefits, in an amount that produces net proceeds that do not exceed the State Treasurers estimate of those liabilities based on information provided to the State Treasurer by the Public Employees Retirement System, plus an amount determined by the State Treasurer to pay estimated bond-related costs. If Article XI-O bonds are issued for a purpose described in this paragraph, the Director of the Oregon Department of Administrative Services shall allocate the bond-related costs of those Article XI-O bonds among affected state agencies based on their payroll costs and shall bill those state agencies for an appropriate share of the bond-related costs on a monthly or other periodic basis. A state agency receiving a bill under this paragraph shall pay the amounts billed from the first moneys legally available to the state agency after paying the costs incurred for obligations under ORS 283.085 to 283.092.

(b) To refund Article XI-O bonds. The amount of Article XI-O bonds issued under this paragraph may not exceed the estimated costs of paying, redeeming or defeasing the refunded bonds, plus an amount determined by the State Treasurer to pay estimated bond-related costs. If Article XI-O bonds are issued under this paragraph, the Director of the Oregon Department of Administrative Services shall bill a state agency that was responsible for payment of the refunded bonds for an appropriate share of the bond-related costs on a monthly or other periodic basis. A state agency receiving a bill under this paragraph shall pay the amounts billed from the first moneys legally available to the state agency after paying the costs incurred for obligations under ORS 283.085 to 283.092.

(3) The net proceeds of Article XI-O bonds issued to finance all or a portion the states pension liabilities for retirement, health care or disability benefits must be transferred to the Public Employees Retirement Board for deposit in the Public Employees Retirement Fund established under ORS 238.660. [2003 c.746 §3]

286.740 Article XI-O Bond Fund; purposes. (1) The Article XI-O Bond Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the bond fund must be credited to the bond fund. Amounts credited to the bond fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of paying, when due, the principal of, the interest on and the premium, if any, on outstanding Article XI-O bonds. The Oregon Department of Administrative Services shall credit to the bond fund:

(a) Capitalized or accrued interest on Article XI-O bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund;

(c) Reserves established for the payment of Article XI-O bonds; and

(d) Amounts received in payment of a bill for bond-related costs in amounts and at times so that sufficient moneys are available in the bond fund to pay the principal of, the interest on and the premium, if any, on Article XI-O bonds when due.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-O bonds. [2003 c.746 §4]

286.745 Article XI-O Bond Administration Fund; purposes. (1) The Article XI-O Bond Administration Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the bond administration fund must be credited to the bond administration fund. Amounts credited to the bond administration fund are continuously appropriated to the Oregon Department of Administrative Services for payment of bond-related costs. The department shall credit to the bond administration fund:

(a) Proceeds of Article XI-O bonds that were issued to pay bond-related costs that are not credited to the bond fund;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts received in payment of a bill for bond-related costs that are not credited to the bond fund.

(2) The department may create separate accounts in the bond administration fund. [2003 c.746 §5]

286.750 Terms and conditions of pension liability bonds; credit enhancements; related agreements. (1) In accordance with the applicable provisions of this chapter and ORS chapter 288, the State Treasurer, after consulting with the Director of the Oregon Department of Administrative Services, may issue Article XI-O bonds from time to time for the purposes described in ORS 286.735 (2).

(2) Article XI-O bonds may:

(a) Be sold at a competitive or negotiated sale;

(b) Bear interest that is includable in or excludable from gross income under the Internal Revenue Code; and

(c) Be sold on terms approved by the State Treasurer, including terms related to the time of sale, the issuance of bonds in series, the maturity of each series and the interest borne by each series of bonds.

(3) Subject to the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

(a) Acquire municipal bond insurance, a letter of credit, a line of credit, surety bonds or another credit enhancement device for Article XI-O bonds; and

(b) Enter into related agreements.

(4) Subject to the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

(a) Enter into agreements with a trustee or escrow agent regarding the use and application of the amounts held in the Article XI-O Bond Fund or the Article XI-O Bond Administration Fund; and

(b) Transfer amounts credited to the bond fund or the bond administration fund to a trustee or escrow agent. [2003 c.746 §6]

SEISMIC REHABILITATION BONDS

(Public Education Buildings)

286.760 Definitions for ORS 286.760 to 286.772. As used in ORS 286.760 to 286.772, unless the context requires otherwise:

(1) Article XI-M bonds means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-M of the Oregon Constitution.

(2) Bond administration fund means the Article XI-M Bond Administration Fund established under ORS 286.766.

(3) Bond fund means the Article XI-M Bond Fund established under ORS 286.764.

(4) Bond-related costs means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-M bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-M bonds including, but not limited to, redeeming Article XI-M bonds and paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer or the department for the purpose of issuing, administering or maintaining Article XI-M bonds;

(c) Capitalized interest on Article XI-M bonds;

(d) Costs of funding reserves for Article XI-M bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-M bonds; and

(f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-M bonds.

(5) Seismic fund means the Education Seismic Fund established under ORS 286.768.

(6) State share of costs means the total costs and related expenses of the seismic rehabilitation of public education buildings, minus contributions for seismic rehabilitation from the applicants as required by the Office of Emergency Management. [2005 c.814 §2]

286.762 Authority of State Treasurer to issue bonds. (1) Article XI-M bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-M bonds. The State of Oregon shall pledge its full faith and credit and taxing power to pay Article XI-M bonds, except that the ad valorem taxing power of the State of Oregon may not be pledged to pay Article XI-M bonds.

(2) The State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-M bonds:

(a) Subject to the limit on bond issuance established for the particular biennium in ORS 286.505 to 286.545 and at the request of the Director of the Office of Emergency Management, for the purpose of financing all or a portion of the state share of costs to plan and implement seismic rehabilitation of public education buildings in the amount of the state share of costs, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(b) To refund Article XI-M bonds. The amount of Article XI-M bonds issued under this paragraph may not exceed the estimated costs of paying, redeeming or defeasing the refunded bonds, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(3) The State Treasurer shall transfer the net proceeds of Article XI-M bonds issued for the purpose described in subsection (2)(a) of this section to the Office of Emergency Management for deposit in the Education Seismic Fund established under ORS 286.768. [2005 c.814 §3]

286.764 Article XI-M Bond Fund; purposes. (1) The Article XI-M Bond Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond fund must be credited to the bond fund. Amounts credited to the bond fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of paying, when due, the principal of, the interest on and the premium, if any, on outstanding Article XI-M bonds. The department shall deposit in the bond fund:

(a) Capitalized or accrued interest on Article XI-M bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

(c) Reserves established for the payment of Article XI-M bonds.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-M bonds. [2005 c.814 §4]

286.766 Article XI-M Bond Administration Fund; purposes. (1) The Article XI-M Bond Administration Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond administration fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond administration fund must be credited to the bond administration fund. Amounts credited to the bond administration fund are continuously appropriated to the Oregon Department of Administrative Services for payment of bond-related costs. The department shall credit to the bond administration fund:

(a) Proceeds of Article XI-M bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts transferred from the Education Seismic Fund by the Office of Emergency Management as provided in ORS 286.768.

(2) The department may create separate accounts in the bond administration fund. [2005 c.814 §5]

286.768 Education Seismic Fund; purposes; rules. (1) The Education Seismic Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the seismic fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the seismic fund must be credited to the seismic fund. Amounts credited to the seismic fund are continuously appropriated to the Office of Emergency Management for the purpose described in ORS 286.762 (2)(a) and for the purpose of paying bond-related costs. The office shall deposit in the seismic fund:

(a) The net proceeds of Article XI-M bonds transferred pursuant to ORS 286.762 (3);

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the seismic fund;

(c) Gifts, grants or contributions received by the office for the purpose described in ORS 286.762 (2)(a); and

(d) Moneys received as repayment of, as a return on or in exchange for the grant or loan of net proceeds of Article XI-M bonds.

(2) The office may create separate accounts in the seismic fund as appropriate for the management of moneys in the seismic fund.

(3) The office and any other state agency or other entity receiving or holding net proceeds of Article XI-M bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-M bonds from gross income under the Internal Revenue Code.

(4) The office shall transfer to the Article XI-M Bond Administration Fund the unexpended and uncommitted amounts remaining in the seismic fund if:

(a) Unexpended funds that are not contractually committed to a particular purpose remain in the seismic fund on the last day of the biennium; and

(b) Article XI-M bonds will be outstanding in the next biennium.

(5) The office may adopt rules to carry out this section including, but not limited to, establishing:

(a) Required contributions from applicants;

(b) Fees;

(c) Standards, terms and conditions under which moneys in the seismic fund may be granted, loaned or otherwise made available; and

(d) Procedures for distributing and monitoring the use of moneys from the seismic fund. [2005 c.814 §6]

286.770 Terms and conditions of Article XI-M bonds; related agreements. (1) In accordance with the applicable provisions of this chapter and ORS chapter 288, Article XI-M bonds may:

(a) Be sold at a competitive or negotiated sale;

(b) Bear interest that is includable or excludable from gross income under the Internal Revenue Code; and

(c) Be sold on terms approved by the State Treasurer, including terms related to the time of sale, the issuance of Article XI-M bonds in series, the maturity of each series and the interest borne by each series of Article XI-M bonds.

(2) Subject to the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

(a) Acquire municipal bond insurance, a letter of credit, a line of credit, surety bonds or another credit enhancement device for Article XI-M bonds; and

(b) Enter into related agreements. [2005 c.814 §7]

286.772 Payment of bond-related costs. For each biennium in which Article XI-M bonds will be outstanding, the Oregon Department of Administrative Services shall include in the Governors budget request to the Legislative Assembly an amount that, when added to the amount on deposit in the Article XI-M Bond Fund and the Article XI-M Bond Administration Fund, is sufficient to pay the bond-related costs that are scheduled to come due in the biennium. [2005 c.814 §8]

(Emergency Services Buildings)

286.780 Definitions for ORS 286.780 to 286.792. As used in ORS 286.780 to 286.792, unless the context requires otherwise:

(1) Article XI-N bonds means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-N of the Oregon Constitution.

(2) Bond administration fund means the Article XI-N Bond Administration Fund established under ORS 286.786.

(3) Bond fund means the Article XI-N Bond Fund established under ORS 286.784.

(4) Bond-related costs means:

(a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-N bonds;

(b) The costs and expenses of issuing, administering and maintaining Article XI-N bonds including, but not limited to, redeeming Article XI-N bonds and paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer or the department for the purpose of issuing, administering or maintaining Article XI-N bonds;

(c) Capitalized interest on Article XI-N bonds;

(d) Costs of funding reserves for Article XI-N bonds, including costs of surety bonds and similar instruments;

(e) Rebates or penalties due the United States Government in connection with Article XI-N bonds; and

(f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-N bonds.

(5) Seismic fund means the Emergency Services Seismic Fund established under ORS 286.788.

(6) State share of costs means the total costs and related expenses of the seismic rehabilitation of emergency services buildings, minus contributions for seismic rehabilitation from the applicants as required by the Office of Emergency Management. [2005 c.815 §2]

286.782 Authority of State Treasurer to issue bonds. (1) Article XI-N bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-N bonds. The State of Oregon shall pledge its full faith and credit and taxing power to pay Article XI-N bonds, except that the ad valorem taxing power of the State of Oregon may not be pledged to pay Article XI-N bonds.

(2) The State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-N bonds:

(a) Subject to the limit on bond issuance established for the particular biennium in ORS 286.505 to 286.545 and at the request of the Director of the Office of Emergency Management, for the purpose of financing all or a portion of the state share of costs to plan and implement seismic rehabilitation of emergency services buildings in the amount of the state share of costs, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(b) To refund Article XI-N bonds. The amount of Article XI-N bonds issued under this paragraph may not exceed the estimated costs of paying, redeeming or defeasing the refunded bonds, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

(3) The State Treasurer shall transfer the net proceeds of Article XI-N bonds issued for the purpose described in subsection (2)(a) of this section to the Office of Emergency Management for deposit in the Emergency Services Seismic Fund established under ORS 286.788. [2005 c.815 §3]

286.784 Article XI-N Bond Fund; purposes. (1) The Article XI-N Bond Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond fund must be credited to the bond fund. Amounts credited to the bond fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of paying, when due, the principal of, the interest on and the premium, if any, on outstanding Article XI-N bonds. The department shall deposit in the bond fund:

(a) Capitalized or accrued interest on Article XI-N bonds;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

(c) Reserves established for the payment of Article XI-N bonds.

(2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-N bonds. [2005 c.815 §4]

286.786 Article XI-N Bond Administration Fund; purposes. (1) The Article XI-N Bond Administration Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond administration fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond administration fund must be credited to the bond administration fund. Amounts credited to the bond administration fund are continuously appropriated to the Oregon Department of Administrative Services for payment of bond-related costs. The department shall credit to the bond administration fund:

(a) Proceeds of Article XI-N bonds that were issued to pay bond-related costs;

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

(c) Amounts transferred from the Emergency Services Seismic Fund by the Office of Emergency Management as provided in ORS 286.788.

(2) The department may create separate accounts in the bond administration fund. [2005 c.815 §5]

286.788 Emergency Services Seismic Fund; purposes; rules. (1) The Emergency Services Seismic Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the seismic fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the seismic fund must be credited to the seismic fund. Amounts credited to the seismic fund are continuously appropriated to the Office of Emergency Management for the purpose described in ORS 286.782 (2)(a) and for the purpose of paying bond-related costs. The office shall deposit in the seismic fund:

(a) The net proceeds of Article XI-N bonds transferred pursuant to ORS 286.782 (3);

(b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the seismic fund;

(c) Gifts, grants or contributions received by the office for the purpose described in ORS 286.782 (2)(a); and

(d) Moneys received as repayment of, as a return on or in exchange for the grant or loan of net proceeds of Article XI-N bonds.

(2) The office may create separate accounts in the seismic fund as appropriate for the management of moneys in the seismic fund.

(3) The office and any other state agency or other entity receiving or holding net proceeds of Article XI-N bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-N bonds from gross income under the Internal Revenue Code.

(4) The office shall transfer to the Article XI-N Bond Administration Fund the unexpended and uncommitted amounts remaining in the seismic fund if:

(a) Unexpended funds that are not contractually committed to a particular purpose remain in the seismic fund on the last day of the biennium; and

(b) Article XI-N bonds will be outstanding in the next biennium.

(5) The office may adopt rules to carry out this section including, but not limited to, establishing:

(a) Required contributions from applicants;

(b) Fees;

(c) Standards, terms and conditions under which moneys in the seismic fund may be granted, loaned or otherwise made available; and

(d) Procedures for distributing and monitoring the use of moneys from the seismic fund. [2005 c.815 §6]

286.790 Terms and conditions of Article XI-N bonds; related agreements. (1) In accordance with the applicable provisions of this chapter and ORS chapter 288, Article XI-N bonds may:

(a) Be sold at a competitive or negotiated sale;

(b) Bear interest that is includable or excludable from gross income under the Internal Revenue Code; and

(c) Be sold on terms approved by the State Treasurer, including terms related to the time of sale, the issuance of Article XI-N bonds in series, the maturity of each series and the interest borne by each series of Article XI-N bonds.

(2) Subject to the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

(a) Acquire municipal bond insurance, a letter of credit, a line of credit, surety bonds or another credit enhancement device for Article XI-N bonds; and

(b) Enter into related agreements. [2005 c.815 §7]

286.792 Payment of bond-related costs. For each biennium in which Article XI-N bonds will be outstanding, the Oregon Department of Administrative Services shall include in the Governors budget request to the Legislative Assembly an amount that, when added to the amount on deposit in the Article XI-N Bond Fund and the Article XI-N Bond Administration Fund, is sufficient to pay the bond-related costs that are scheduled to come due in the biennium. [2005 c.815 §8]

_______________



Chapter 287

Chapter 287 Â Borrowing and Bonds of Local Governments

2005 EDITION

BORROWING AND BONDS OF LOCAL GOVERNMENTS

PUBLIC BORROWING AND BONDS

GENERAL PROVISIONS

287.001Â Â Â Â  Definitions

BORROWING AND BONDS OF COUNTIES, CITIES AND DISTRICTS GENERALLY

287.003Â Â Â Â  Authority of cities to issue authorized obligations; Âauthorized obligationsÂ defined

287.004Â Â Â Â  Limitation on amount of bonds issuable by cities

287.006Â Â Â Â  Tax levy to pay interest and principal on bonds of municipalities; bond sinking or debt service fund; use of surplus after debt service

287.007Â Â Â Â  Tax levy to pay interest and principal on bonds of cities, counties and districts

287.008Â Â Â Â  Issuance of bonds of municipalities

287.012Â Â Â Â  Use and disposition of bond proceeds

287.014Â Â Â Â  Definitions for ORS 287.014 to 287.029

287.016Â Â Â Â  Manner of issuance

287.018Â Â Â Â  Preliminary official statement required for certain general obligation issues

287.020Â Â Â Â  Assistance by Oregon Municipal Debt Advisory Commission; fee

287.022Â Â Â Â  Notice of certain bond sale; submission and award of bids

287.025Â Â Â Â  Agreement for exchange of interest rates; definitions; rules

287.028Â Â Â Â  Negotiated sale authorized

287.029Â Â Â Â  Citizens bonds authorized; requirements for issuance

287.030Â Â Â Â  Oregon Municipal Debt Advisory Commission; creation; term; compensation

287.032Â Â Â Â  Meetings; quorum; personnel

287.033Â Â Â Â  Definitions for ORS 287.034 and 287.038

287.034Â Â Â Â  Powers of commission; rules

287.036Â Â Â Â  Fees

287.038Â Â Â Â  Newsletter; annual report

287.040Â Â Â Â  Notice to commission of proposed issues

287.042Â Â Â Â  Verification of commissionÂs information by local government

287.045Â Â Â Â  Preliminary official statement; status of statement; nonliability of commission

287.049Â Â Â Â  Authority of cities to enter into credit agreements and to issue limited tax bonds

COUNTY BONDS

287.052Â Â Â Â  Definitions for ORS 287.052 to 287.074

287.053Â Â Â Â  Limited tax bonded indebtedness of county; maximum amount

287.054Â Â Â Â  Issuance of general obligation bonds by county; limit on bonded indebtedness

287.055Â Â Â Â  Hearing; notice

287.056Â Â Â Â  Election; notice; ballot title

287.058Â Â Â Â  Submission as separate questions

287.062Â Â Â Â  Election procedure

287.064Â Â Â Â  Order if bond issue approved; effect

287.066Â Â Â Â  Issuance of bonds

287.069Â Â Â Â  Sale of bonds

287.070Â Â Â Â  Use and disposition of bond proceeds

287.072Â Â Â Â  Tax levy to pay interest and principal on bonds

287.074Â Â Â Â  Refunding bonds

287.075Â Â Â Â  Limitation on limited tax bonded indebtedness

REFINANCING OF OBLIGATIONS OF LOCAL GOVERNMENTS

287.140Â Â Â Â  Cooperation by State Treasurer with subdivisions in refinancing or refunding indebtedness; recommendations

287.142Â Â Â Â  Deposit of defaulted bonds with State Treasurer; exchange of refunding bonds; expenses of exchange

287.144Â Â Â Â  State Treasurer may act as intermediary and assist in funding and refunding of bonds

287.146Â Â Â Â  Omission of certain prior statutes concerning funding and refunding of city and school district obligations not intended as repeal

COUNTY REFUNDING BONDS

287.202Â Â Â Â  Definitions for ORS 287.202 to 287.220

287.204Â Â Â Â  County authorized to issue and sell or exchange refunding bonds

287.206Â Â Â Â  Notice of intended redemption

287.208Â Â Â Â  Limitation on amount of bonds issued

287.210Â Â Â Â  Designation, class and character of bonds; charge on revenues

287.212Â Â Â Â  Providing funds to pay interest and installments of principal

287.214Â Â Â Â  Calling refunding bonds with optional dates

287.216Â Â Â Â  Limitation of bonded indebtedness

287.218Â Â Â Â  Form of bonds; maturities; option to call; interest rate; installment payments

287.220Â Â Â Â  Sale or exchange of bonds

CITY REFUNDING BONDS

287.252Â Â Â Â  Cities authorized to issue and sell or exchange refunding bonds; limitation on amount; soliciting bids

287.254Â Â Â Â  Notice of intended redemption

287.256Â Â Â Â  Form and maturities of bonds; redemption prior to maturity; interest; payment of installments of principal and interest; issuing long-term bonds; debt limitations not applicable

287.258Â Â Â Â  Class and character of bonds; charge on assets

287.260Â Â Â Â  Bonds to be issued pursuant to ordinance; providing annual tax levy or other revenues

287.262Â Â Â Â  Application of statute to utility certificates

287.264Â Â Â Â  Charter provisions or vote not required; rules and regulations

WARRANTS AND CHECKS; INTEREST; UNCLAIMED WARRANTS AND CHECKS; MASTER WARRANTS

287.452Â Â Â Â  Interest on municipal warrants not paid on presentation

287.454Â Â Â Â  Warrants and checks more than two years old; report by fiscal officer; claim by owner

287.482Â Â Â Â  Definitions for ORS 287.482 to 287.488

287.484Â Â Â Â  Master warrant procedure authorized if warrants would be not paid

287.486Â Â Â Â  Procedure

287.488Â Â Â Â  Taxes must be levied for payment of claims included in master warrant

GENERAL PROVISIONS

Â Â Â Â Â  287.001 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondsÂ means general obligation bonds.

Â Â Â Â Â  (2) ÂMunicipalityÂ means this stateÂs political subdivisions and municipal, quasi-municipal and public corporations authorized by law to issue bonds. [1983 c.347 Â§7]

Â Â Â Â Â  287.002 [Amended by 1963 c.526 Â§1; 1965 c.265 Â§1; 1969 c.341 Â§2; 1973 c.488 Â§6; repealed by 1975 c.642 Â§8 (287.014 to 287.026 enacted in lieu of 287.002)]

BORROWING AND BONDS OF COUNTIES, CITIES AND DISTRICTS GENERALLY

Â Â Â Â Â  287.003 Authority of cities to issue authorized obligations; Âauthorized obligationsÂ defined. (1) Notwithstanding any other provision of law, including the city charter, a city with a population of 85,000 or more according to the most recent federal decennial census may:

Â Â Â Â Â  (a) Issue authorized obligations, the interest on which is taxable under the income tax laws of the United States, if such obligations are nonqualified private purpose obligations as defined by the federal Internal Revenue Code of 1986 or if the governing body of the city expressly authorizes issuance on a taxable basis of obligations which are not nonqualified private purpose obligations.

Â Â Â Â Â  (b) Issue and sell authorized taxable obligations in foreign markets, provided that such obligations shall not be payable in whole or in part in any foreign currency unless the issuer has made prior provision, through forward contracts or otherwise, to establish a complete hedge against foreign currency risk with respect to payment of principal, interest and redemption premium, if any, on such obligations.

Â Â Â Â Â  (c) Enter into agreements to pay authorized obligations at any place outside the United States through any agent selected by the city, to pay authorized obligations in United States currency and to otherwise conform the terms of any authorized obligation to any established foreign market in which the authorized obligations will be traded.

Â Â Â Â Â  (d) Enter into agreements to pay authorized obligations at any place within the United States through any agent selected by the city and to conform the terms of any authorized obligation to any established domestic market in which the authorized obligations will be traded.

Â Â Â Â Â  (e) Negotiate the sale of authorized obligations described in paragraph (a) of this subsection and authorized obligations that are sold in foreign markets or are payable outside the United States.

Â Â Â Â Â  (f) Enter into any contracts or agreements necessary or desirable to implement the powers granted by this section.

Â Â Â Â Â  (2) For purposes of this section, Âauthorized obligationsÂ means any bonds, notes, warrants or other obligations which a city is authorized to issue under any provision of law other than this section. [1987 c.827 Â§2; 1989 c.335 Â§1]

Â Â Â Â Â  287.004 Limitation on amount of bonds issuable by cities. (1) Unless the city charter expressly provides to the contrary, the governing body of any city may, without a charter amendment, issue bonds upon approval of the electors of the city by a majority of those voting upon the question of issuance. Nothing in this section shall be deemed to require such approval if not required by the charter of the city or if not required by statute.

Â Â Â Â Â  (2) Unless a lesser limitation upon the issuance of bonds has otherwise been provided by law or charter, no city shall issue or have outstanding at any one time bonds in excess of three percent of the real market value of all taxable property within its boundaries, computed in accordance with ORS 308.207, after deducting from outstanding bonds such cash funds and sinking funds as are applicable to the payment of the principal thereof.

Â Â Â Â Â  (3) Where a lesser limitation upon the issuance of bonds is provided by law or charter, that limitation applies.

Â Â Â Â Â  (4) The limitations on amounts of this section do not apply to bonds issued for water, sanitary or storm sewers, sewage disposal plants, hospitals, infirmaries, gas, power or lighting purposes, or the acquisition, establishment, construction or reconstruction of any off-street motor vehicle parking facility, nor to bonds issued pursuant to applications to pay assessments for improvements in installments under statutory or charter authority.

Â Â Â Â Â  (5) This section does not affect the right of any city to issue bonds heretofore legally voted and authorized nor the right to refund bonds now outstanding to the extent that sinking funds shall not be available at maturity to retire such bonds. [Amended by 1959 c.653 Â§11; 1963 c.9 Â§13; 1965 c.282 Â§1; 1973 c.65 Â§1; 1991 c.459 Â§373]

Â Â Â Â Â  287.006 Tax levy to pay interest and principal on bonds of municipalities; bond sinking or debt service fund; use of surplus after debt service. (1) Each municipality shall annually cause to be levied upon the taxable property within its boundaries a sum sufficient, with such other revenues as are available, to pay the maturing interest and principal of all general obligation bonds and to provide a sinking or debt service fund to pay the interest and principal of all other bonds issued after June 3, 1929, by the municipality at or before the maturity date or dates thereof. If any such other bonds are not callable or subject to retirement by purchase or otherwise before the ultimate maturity dates specified in such bonds, the surplus of the sinking or debt service fund over and above current requirements to pay interest and principal shall be invested in the classes of securities specified in ORS 294.035 and 294.040.

Â Â Â Â Â  (2) The earnings of the sinking or debt service fund shall be added to and become a part thereof for the purpose of paying interest and principal of the bonds for which the fund was created.

Â Â Â Â Â  (3) A municipality may not use or divert the fund for any other purpose if principal, interest and premium, if any, remain outstanding on the bonds. However, if a surplus remains after all principal, interest and premium, if any, of a given issue have been paid, the governing body of the municipality may transfer the surplus to another fund designated by the governing body of the municipality. However, funds of municipal utilities may not be diverted or transferred to other funds.

Â Â Â Â Â  (4) Annual sinking or debt service fund installments to pay the principal of municipal utility bonds issued after June 3, 1929, to defray costs of construction, extension and betterments may be deferred, if necessary, for a period not to exceed five years from the issuing date or dates of such bonds.

Â Â Â Â Â  (5) This section does not apply to or affect bonds issued pursuant to applications to pay assessments for improvements in installments under statutory or charter authority. [Amended by 1983 c.347 Â§8; 2003 c.195 Â§12]

Â Â Â Â Â  287.007 Tax levy to pay interest and principal on bonds of cities, counties and districts. Notwithstanding any other law, the governing body of each city, county and district shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property within the city, county or district in an amount that, when added to other amounts available for such purpose and after taking into account expected discounts and delinquencies in the payment of such tax, will be sufficient to pay when due the principal of and interest on all outstanding general obligation bonds issued by such city, county or district. [1999 c.632 Â§27]

Â Â Â Â Â  Note: 287.007 was added to and made a part of ORS chapter 287 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  287.008 Issuance of bonds of municipalities. All bonds issued by municipalities shall be issued in accordance with the provisions of ORS 288.515 to 288.560. [Amended by 1967 c.408 Â§1; 1969 c.25 Â§2; 1971 c.325 Â§2; 1975 c.642 Â§17; 1981 c.526 Â§1; 1983 c.347 Â§9]

Â Â Â Â Â  287.010 [1961 c.627 Â§27; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  287.012 Use and disposition of bond proceeds. (1) Notwithstanding any other provision of law, when bonds, obligations or other evidence of indebtedness issued by any district, authority or public corporation after August 9, 1961, are sold, the proceeds may be used to pay attorney, consultant, paying agent, trustee or other professional fees and other expenses incurred to authorize, issue, carry and repay the bonds, obligations or other evidence of indebtedness.

Â Â Â Â Â  (2) When bonds are sold, the proceeds received in excess of the principal shall be placed with the principal in the improvement fund for which the bonds were issued or in a debt service fund to repay the bond. [1961 c.70 Â§1; 1971 c.515 Â§1; 2003 c.195 Â§13]

Â Â Â Â Â  287.014 Definitions for ORS 287.014 to 287.029. As used in ORS 287.014 to 287.029, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondÂ means a general obligation bond or a limited tax bond, as defined in ORS 288.150.

Â Â Â Â Â  (2) ÂIssuerÂ includes the state, cities, counties, common and union high school districts, community college districts, community college service districts, special districts, authorities, and other municipal corporations authorized by law to issue general obligation bonds. [1975 c.642 Â§9 (enacted in lieu of 287.002); 1991 c.902 Â§90; 1997 c.271 Â§9]

Â Â Â Â Â  287.016 Manner of issuance. Bonds of any issuer shall be issued in the manner provided in ORS 287.014 to 287.022. [1975 c.642 Â§10 (enacted in lieu of 287.002)]

Â Â Â Â Â  287.018 Preliminary official statement required for certain general obligation issues. (1) For general obligation bonds offered for public sale, the issuer shall prepare and make available, for use in connection with the initial offering and sale, a preliminary official statement that discloses the material information that the issuer determines is relevant to a potential investor in the bonds.

Â Â Â Â Â  (2) The preliminary official statement required by this section of state agencies must be submitted to the State Treasurer for approval. If not approved, the State Treasurer shall note the revision required. The issuer shall make the noted revisions. [1975 c.642 Â§11 (enacted in lieu of 287.002); 1977 c.266 Â§6; 1981 c.660 Â§12; 1983 c.347 Â§10; 1991 c.902 Â§91; 1995 c.333 Â§3; 1997 c.171 Â§9; 2005 c.443 Â§4]

Â Â Â Â Â  287.020 Assistance by Oregon Municipal Debt Advisory Commission; fee. (1) The issuer may request the Oregon Municipal Debt Advisory Commission to prepare the preliminary official statement described in ORS 287.018 and shall provide the commission with the information required by ORS 287.018.

Â Â Â Â Â  (2) The issuer may request the Oregon Municipal Debt Advisory Commission to prepare the notice of bond sale required by ORS 287.022. However, the responsibility for publication, advertising and distribution of the notice of bond sale shall remain with the issuer.

Â Â Â Â Â  (3) The commission may charge the issuer a fee commensurate with expenses incurred in the preparation, publication and distribution of a preliminary official statement or notice of bond sale prepared pursuant to subsection (1) or (2) of this section. [1975 c.642 Â§12 (enacted in lieu of 287.002); 1977 c.266 Â§7; 1999 c.44 Â§16]

Â Â Â Â Â  287.022 Notice of certain bond sale; submission and award of bids. For bonds that are sold at public competitive bid sale, the issuer shall prepare and disseminate a notice of bond sale and provide for the submission and award of bids in the manner prescribed for revenue bonds in ORS 288.805 to 288.945. [1975 c.642 Â§13 (enacted in lieu of 287.002); 1981 c.94 Â§18; 1991 c.902 Â§92; 1995 c.333 Â§4; 1999 c.44 Â§17]

Â Â Â Â Â  287.024 [1975 c.642 Â§14 (enacted in lieu of 287.002); 1981 c.661 Â§7; 1983 c.347 Â§11; 1991 c.143 Â§1; 1991 c.902 Â§93; 1993 c.97 Â§2; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  287.025 Agreement for exchange of interest rates; definitions; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAgreement for exchange of interest ratesÂ or ÂagreementÂ means a contract, or an option or forward commitment to enter into a contract, for the exchange of interest rates that provides for:

Â Â Â Â Â  (A) Payments based on levels of or changes in interest rates; or

Â Â Â Â Â  (B) Provisions to hedge payment, rate, spread or similar exposure including, but not limited to, an interest rate floor or cap or an option, put or call.

Â Â Â Â Â  (b) ÂBorrowingÂ means a bond, note, bond anticipation note, commercial paper, certificate of participation or other agreement made in exercise of the borrowing power of the issuer.

Â Â Â Â Â  (c) ÂCounterpartyÂ means the entity with which an issuer enters into an agreement for exchange of interest rates.

Â Â Â Â Â  (d) ÂIssuerÂ means a public body as defined in ORS 288.605 or Oregon Health and Science University.

Â Â Â Â Â  (e) ÂRelated borrowingÂ means a borrowing for which the issuer, or the State Treasurer on behalf of a state issuer, enters into an agreement for exchange of interest rates.

Â Â Â Â Â  (f) ÂTermination paymentÂ means the amount payable under an agreement for exchange of interest rates by one party to another party as a result of termination, in whole or in part, of the agreement prior to the expiration of the stated term.

Â Â Â Â Â  (2) If the issuer is a state issuer, including the State of Oregon or an agency, department, board or commission of the State of Oregon, the State Treasurer may exercise the authority granted by this section on behalf of the state issuer or the state issuer, with the approval of the State Treasurer, may exercise that authority directly.

Â Â Â Â Â  (3) Subject to subsection (2) of this section, an issuer, or the State Treasurer on behalf of a state issuer, may enter into an agreement for exchange of interest rates for one or more related borrowings that:

Â Â Â Â Â  (a) Exist when the agreement for exchange of interest rates is executed;

Â Â Â Â Â  (b) Are reasonably expected to be executed when regularly scheduled payments are due from the issuer under the agreement; or

Â Â Â Â Â  (c) Are identified after the agreement for exchange of interest rates is executed and substituted for a borrowing described in paragraph (a) or (b) of this subsection as a result of prepayment, refunding, conversion, ratings changes, redemption, defeasance or other similar event related to one or more of the borrowings described in paragraph (a) or (b) of this subsection. An agreement may be made to manage payment, interest rate, spread or similar exposure undertaken in connection with a related borrowing upon a finding by the issuer, or the State Treasurer on behalf of a state issuer, that the agreement benefits the issuer.

Â Â Â Â Â  (4) The issuer, or the State Treasurer on behalf of a state issuer, shall include in an agreement for exchange of interest rates provisions related to payment, term, security, collateralization, termination, default and remedy that the issuer, or the State Treasurer on behalf of a state issuer, determines necessary or appropriate upon consideration of the covenants applicable to the related borrowing and the creditworthiness of the parties.

Â Â Â Â Â  (5) The issuer, or the State Treasurer on behalf of a state issuer, may enter into an agreement for exchange of interest rates only if:

Â Â Â Â Â  (a) The credit ratings for obligations of the counterparty that are similar to the termination payment obligations of the counterparty, or the credit ratings for at least one of the guarantors of the counterparty, are in one of the top three rating categories without gradation by at least two nationally recognized rating agencies and satisfy any other requirements that may be imposed by the Oregon Municipal Debt Advisory Commission or the State Treasurer, as applicable, pursuant to subsection (13) of this section; or

Â Â Â Â Â  (b) The termination payment obligations of the counterparty, or at least one of the guarantors of the counterparty, with whom the issuer, or the State Treasurer on behalf of a state issuer, enters the agreement are collateralized by cash or obligations:

Â Â Â Â Â  (A) That are rated in one of the top three rating categories without gradation by at least two nationally recognized rating agencies as determined by the Oregon Municipal Debt Advisory Commission or the State Treasurer, as applicable, pursuant to subsection (13) of this section;

Â Â Â Â Â  (B) That are deposited with the issuer, or the State Treasurer on behalf of a state issuer, or with an agent of the issuer;

Â Â Â Â Â  (C) That have a market value sufficient to collateralize that portion of the termination payment obligations of the party under the agreement as determined at the discretion of the issuer, or the State Treasurer on behalf of a state issuer; and

Â Â Â Â Â  (D) That are revalued at least quarterly.

Â Â Â Â Â  (6) An issuer, or the State Treasurer on behalf of a state issuer, may agree, based on the issuerÂs reasonable expectations when the agreement is executed:

Â Â Â Â Â  (a) If the borrowing bears interest at one or more variable rates, to pay sums equal to interest at one or more fixed rates or one or more different variable rates determined under a formula set forth in the agreement for exchange of interest rates on an amount not to exceed the outstanding principal amount of the borrowing when the agreement is entered into or, if the borrowing has not been issued, the principal amount of the borrowing reasonably anticipated to be outstanding when payments are required to commence under the agreement in exchange for an agreement for the issuer, or the State Treasurer on behalf of a state issuer, to be paid sums calculated based on the same principal amount at a variable rate determined under a formula set forth in the agreement.

Â Â Â Â Â  (b) If the borrowing bears interest at one or more fixed rates, to pay sums calculated based on one or more variable rates or one or more different fixed rates determined under a formula set forth in the agreement for exchange of interest rates on an amount not to exceed the outstanding principal amount of the borrowing when the agreement is entered into or, if the borrowing has not been issued, the principal amount of the borrowing reasonably anticipated to be outstanding when payments are required to commence under the agreement in exchange for an agreement for the issuer, or the State Treasurer on behalf of a state issuer, to be paid sums calculated based on the same principal amount at a fixed rate or rates set forth in the agreement.

Â Â Â Â Â  (7) The issuer, or the State Treasurer on behalf of a state issuer, may not enter into an agreement under this section that:

Â Â Â Â Â  (a) Has a term that exceeds the original term of the related borrowing for which the agreement for exchange of interest rates is made or, in the case of an option or a forward commitment, has a term that exceeds the reasonably expected term of the related borrowing for which the agreement is made; or

Â Â Â Â Â  (b) Is for a purpose other than to manage payment, interest rate, spread or similar exposure in connection with the related borrowing of the issuer.

Â Â Â Â Â  (8) The limitation on interest on an obligation in ORS 286.036, or any other similar limitation, does not apply to an amount paid under an agreement for exchange of interest rates entered into under this section.

Â Â Â Â Â  (9) Upon entering into an agreement for exchange of interest rates under this section and continuing until the agreement is satisfied, terminated or otherwise no longer in effect, as long as no payment default has occurred, the issuer, or the State Treasurer on behalf of a state issuer, shall treat the amount or rate of interest on the related borrowing as the amount or rate of interest payable after giving effect to the agreement for the purpose of calculating:

Â Â Â Â Â  (a) Tax levies, if any, to pay bond debt service; or

Â Â Â Â Â  (b) Other amounts that are based upon the rate of interest of the borrowing.

Â Â Â Â Â  (10) Subject to covenants applicable to a related borrowing and the limitation described in subsection (12) of this section, payments required under the agreement by the issuer, or the State Treasurer on behalf of a state issuer, may:

Â Â Â Â Â  (a) Be treated as interest payments on the related borrowing;

Â Â Â Â Â  (b) Be made from revenues or other moneys committed to or legally available to pay the related borrowing; and

Â Â Â Â Â  (c) Rank in an order of priority of payment relative to the payment of the related borrowing as the issuer, or the State Treasurer on behalf of a state issuer, determines. In connection with entering into an agreement, the issuer, or the State Treasurer on behalf of a state issuer, may enter into an agreement that enhances or supports the credit of the issuer in the agreement or enhances or supports the liquidity of the agreement.

Â Â Â Â Â  (11) An agreement entered into under this section:

Â Â Â Â Â  (a) Is not a debt or other obligation of the issuer for purposes of any limitation upon the indebtedness of the issuer.

Â Â Â Â Â  (b) Is subject only to the limitations of this section and is not subject to other limitations applicable to the related borrowing.

Â Â Â Â Â  (12) A termination payment required to be paid by an issuer under an agreement for exchange of interest rates may not be paid from taxes that the issuer may levy that are exempt from the limitations of sections 11 and 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (13)(a) The Oregon Municipal Debt Advisory Commission shall promulgate administrative rules establishing required terms, conditions, annual or periodic reporting requirements and other requirements for an agreement for exchange of interest rates entered into by an issuer other than a state issuer and may impose additional requirements for agreements for exchange of interest rates that are executed by issuers other than a state issuer, if the commission determines those requirements are desirable to protect the interests of those issuers or citizens of the State of Oregon.

Â Â Â Â Â  (b) The State Treasurer may promulgate administrative rules:

Â Â Â Â Â  (A) Establishing required terms, conditions, annual or periodic reporting requirements and other requirements for an agreement for exchange of interest rates entered into by a state issuer acting with the approval of the State Treasurer under subsection (2) of this section;

Â Â Â Â Â  (B) Requiring a party to an agreement, the partyÂs guarantor or the collateral securing the obligation of a party or the partyÂs guarantor to meet specific credit rating standards or other conditions; or

Â Â Â Â Â  (C) If the State Treasurer determines that conditions and restrictions are necessary or appropriate to protect the interests of issuers, requiring the agreement to contain terms and conditions that are more restrictive than the terms and conditions established in subsection (5) of this section.

Â Â Â Â Â  (14)(a) Before an agreement for exchange of interest rates may be entered into under this section, the issuer, or the State Treasurer on behalf of a state issuer, shall determine whether:

Â Â Â Â Â  (A) The agreement for exchange of interest rates is being executed for a permitted purpose and benefits the issuer; and

Â Â Â Â Â  (B) The requirements of this section have been met.

Â Â Â Â Â  (b) In addition to the determinations required under paragraph (a) of this subsection, an issuer other than a state issuer shall also determine whether the issuer has complied with the requirements of the administrative rules promulgated by the Oregon Municipal Debt Advisory Commission under subsection (13) of this section.

Â Â Â Â Â  (15) An issuer other than a state issuer shall notify the State Treasurer of the execution by the issuer of an agreement for exchange of interest rates under this section. [2003 c.195 Â§2; 2005 c.443 Â§5]

Â Â Â Â Â  Note: 287.025 was added to and made a part of 287.014 to 287.029 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  287.026 [1975 c.642 Â§15 (enacted in lieu of 287.002); 1987 c.840 Â§1; 1991 c.902 Â§94; 1995 c.333 Â§27; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  287.028 Negotiated sale authorized. Notwithstanding any other provision of law, a municipality may negotiate the sale of its bonds, or may sell its bonds at public competitive bid sale. When bonds are sold by negotiated sale, the issuer may engage an expert advisor who shall deliver to the issuer a report evaluating the terms of the proposed negotiated sale, prior to sale of the bonds. [1975 c.642 Â§16; 1983 c.347 Â§31; 1991 c.902 Â§95; 2001 c.537 Â§2]

Â Â Â Â Â  287.029 Citizens bonds authorized; requirements for issuance. (1) Notwithstanding any other provision of law, whenever an issuer is authorized to issue and sell bonds, it may issue and sell all or any portion of the bonds in denominations of less than $5,000. The bonds may be sold directly to members of the public at preestablished interest rates.

Â Â Â Â Â  (2) Bonds issued and sold directly to members of the public are to be referred to as citizens bonds and may only be issued and sold in compliance with rules adopted by the Oregon Municipal Debt Advisory Commission. These rules shall reserve to the State Treasurer the right to review and approve any or all issues of citizens bonds and may impose requirements, as the commission considers necessary, to protect adequately both the issuer and the purchasers of the bonds.

Â Â Â Â Â  (3) Proceeds from the sale of citizens bonds may be used to finance any capital project that is not in conflict with the issuerÂs comprehensive plan.

Â Â Â Â Â  (4) Prior to selling an issue of citizens bonds, the issuer shall make available to interested investors:

Â Â Â Â Â  (a) A preliminary official statement meeting the requirements of ORS 287.018, a legal opinion from a recognized bond counsel and a comparison to taxable yields at various income levels.

Â Â Â Â Â  (b) Application forms for the purchase of citizens bonds which shall specify, as a minimum:

Â Â Â Â Â  (A) The time, date and place where applications will be received, the manner in which applications will be processed and conditions under which the sale may be canceled if the issue is not fully subscribed during the application period.

Â Â Â Â Â  (B) The issue date, maturity dates and the dates on which interest will be earned and paid.

Â Â Â Â Â  (C) The denominations of the bonds.

Â Â Â Â Â  (D) The approximate yield on the bonds if held to maturity and the manner in which interest rates have been calculated.

Â Â Â Â Â  (E) The provision made for the transfer of ownership of outstanding bonds.

Â Â Â Â Â  (c) Any other information which the State Treasurer may require or the Oregon Municipal Debt Advisory Commission may by rule prescribe. [1981 c.434 Â§Â§2,3; 1991 c.902 Â§96]

Â Â Â Â Â  Note: 287.029 (4) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 287 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  287.030 Oregon Municipal Debt Advisory Commission; creation; term; compensation. (1) There is created the Oregon Municipal Debt Advisory Commission consisting of seven members, selected as follows:

Â Â Â Â Â  (a) The State Treasurer or designate.

Â Â Â Â Â  (b) Three local government finance officers, appointed by the Governor, one each among persons recommended by the Association of Oregon Counties, the League of Oregon Cities, the Oregon School Boards Association and one representative of special districts appointed by the Governor.

Â Â Â Â Â  (c) Two public members not represented in the other categories of appointment, appointed by the Governor.

Â Â Â Â Â  (2) The term of office of an appointed member is four years, but appointed members serve at the pleasure of the Governor. Before the expiration of the term of an appointed member, the Governor shall appoint a successor to assume the duties of the member on July 1, next following. A member is eligible for reappointment for not to exceed one additional term. In case of a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (3) The Governor shall designate one of the appointed members as chairperson to serve a term of one year, subject to reappointment.

Â Â Â Â Â  (4) Appointed members of the commission shall be entitled to compensation and expenses as provided in ORS 292.495. [1975 c.740 Â§1; 1979 c.195 Â§2]

Â Â Â Â Â  287.032 Meetings; quorum; personnel. (1) The Oregon Municipal Debt Advisory Commission shall meet:

Â Â Â Â Â  (a) At the call of the chairperson; or

Â Â Â Â Â  (b) At the request of:

Â Â Â Â Â  (A) A majority of the members;

Â Â Â Â Â  (B) The State Treasurer; or

Â Â Â Â Â  (C) The Governor.

Â Â Â Â Â  (2) A majority of all members of the advisory commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) All administrative and clerical assistance required by the advisory commission shall be furnished by the office of the State Treasurer. [1975 c.740 Â§Â§6,7; 1977 c.266 Â§8; 2005 c.22 Â§204]

Â Â Â Â Â  287.033 Definitions for ORS 287.034 and 287.038. As used in ORS 287.034 and 287.038, ÂbondsÂ and Âbonded obligationsÂ include revenue and general obligation bonds, special assessment bonds, tax increment bonds, limited tax obligations, notes and certificates of participation. [1977 c.266 Â§4; 1991 c.194 Â§1]

Â Â Â Â Â  287.034 Powers of commission; rules. The Oregon Municipal Debt Advisory Commission may:

Â Â Â Â Â  (1) Provide assistance and consultation, upon request of the state or of local government units, to assist them in the planning, preparation, marketing and sale of new bond issues to reduce the cost of the issuance to the issuer and to assist in protecting the issuerÂs credit.

Â Â Â Â Â  (2) Collect, maintain and provide financial, economic and social data on local government units pertinent to their ability to assume and service bonded obligations.

Â Â Â Â Â  (3) Collect, maintain and provide information on bonds sold and outstanding and serve as a clearinghouse for all local bond issues.

Â Â Â Â Â  (4) Maintain contact with municipal bond underwriters, credit rating agencies, investors and others to improve the market for local government bond issues.

Â Â Â Â Â  (5) Prepare, advertise and distribute, upon request of issuers, preliminary official statements required by ORS 287.018 and notices of bond sales required by ORS 287.022.

Â Â Â Â Â  (6) Undertake or commission studies on methods to reduce the costs of state and local issues.

Â Â Â Â Â  (7) Recommend changes in state law and local practices to improve the sale and servicing of local bonds.

Â Â Â Â Â  (8) Perform any other function required or authorized by law.

Â Â Â Â Â  (9) Pursuant to ORS chapter 183 adopt rules necessary to carry out its duties. [1975 c.740 Â§2; 1977 c.266 Â§9; 1999 c.44 Â§18; 2005 c.22 Â§205]

Â Â Â Â Â  287.036 Fees. In providing services to local government units under ORS 287.034 (5), the Oregon Municipal Debt Advisory Commission may charge fees commensurate with its direct expenses incurred in providing the service. Amounts received under this section shall be deposited in the General Fund for the State Treasurer, and such moneys are continuously appropriated for payment of expenses incurred by the office of the State Treasurer in providing such services. [1975 c.740 Â§4; 1981 c.582 Â§3; 2005 c.22 Â§206]

Â Â Â Â Â  287.038 Newsletter; annual report. The Oregon Municipal Debt Advisory Commission shall publish:

Â Â Â Â Â  (1) A regular newsletter describing proposed new bond issues, new bond sales, refundings, credit rating changes and other pertinent information to issuers, underwriters, investors and the public as such information relates to municipal bonds.

Â Â Â Â Â  (2) An annual report describing and evaluating the operations of the advisory commission during the preceding year. [1975 c.740 Â§5; 1977 c.266 Â§10; 2005 c.22 Â§207]

Â Â Â Â Â  287.040 Notice to commission of proposed issues. (1) The Oregon Municipal Debt Advisory Commission shall require prior notice of proposed issuance of new bonds by a public body to be made to the advisory commission in such form and at such times as the advisory commission specifies.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂBondsÂ means general obligation, revenue or tax increment bonds, certificates of participation, special assessment bonds, limited tax obligations or notes of a public body.

Â Â Â Â Â  (b) ÂPublic bodyÂ means the governing body or authorized board, commission or person representing any political subdivision or municipal, quasi-municipal or public corporation in this state authorized by law to issue bonds. [1977 c.266 Â§2; 1981 c.94 Â§19; 1981 c.661 Â§8; 1991 c.194 Â§2]

Â Â Â Â Â  287.042 Verification of commissionÂs information by local government. To assist the Oregon Municipal Debt Advisory Commission in carrying out its duties, the finance officer of each local government unit authorized by law to issue bonds at least once every biennium, at dates established by the commission, shall verify with the commission the commissionÂs information on the unitÂs bonded obligations. [1977 c.266 Â§3; 1981 c.526 Â§2]

Â Â Â Â Â  287.045 Preliminary official statement; status of statement; nonliability of commission. In preparing a preliminary official statement under ORS 287.018, the Oregon Municipal Debt Advisory Commission shall use the most recent and accurate information that has been compiled and is available to it. In no event shall a preliminary official statement prepared by the commission be construed as a contract or agreement between this state and the purchasers or holders of the bonds issued with it. Neither this state nor the commission or its staff may be held liable, in the absence of actual fraud, for damages in any civil action or suit concerning the preparation and release of a preliminary official statement under ORS 287.018 and this section. [1977 c.266 Â§5; 2005 c.22 Â§208]

Â Â Â Â Â  287.047 [1983 c.495 Â§1; 1987 c.462 Â§1; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.049 Authority of cities to enter into credit agreements and to issue limited tax bonds. (1) Notwithstanding any other provision of law, including any debt limitation contained in a statute or city charter, a city with a population of 85,000 or more according to the most recent federal decennial census may:

Â Â Â Â Â  (a) Enter into credit agreements in amounts not greater than the maximum estimated insurable liabilities or incurred losses of the city during the period of time the credit agreement is outstanding.

Â Â Â Â Â  (b) After it has sustained incurred losses, issue limited tax bonds, as defined in ORS 288.150, in amounts not greater than incurred losses plus costs of issuing the bonds.

Â Â Â Â Â  (2) A city meeting the requirements of subsection (1) of this section, through its governing body and after public hearings held after due notice, shall adopt a policy setting forth the conditions for the use of the credit agreement and the limited tax bonds, prior to using these financial instruments as set forth in this section. The conditions set forth in the policy shall include, but are not limited to, an analysis and annual review of the cityÂs exposure to catastrophic loss, its ability to fund large losses, and the availability, pricing and coverage of commercial insurance.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂCredit agreementÂ means a letter of credit, line of credit or similar agreement in which a financial institution agrees to pay all or a portion of the incurred losses or insurable liabilities of a city, and the city agrees to repay the amounts paid by the financial institution over time, with or without interest.

Â Â Â Â Â  (b) ÂIncurred lossÂ means an operational loss after the event has occurred.

Â Â Â Â Â  (c) ÂInsurable liabilitiesÂ means any claim or judgment against the city for personal injury, property damage or tortious conduct.

Â Â Â Â Â  (d) ÂOperational lossÂ means an unforeseen act or event which causes personal injury or property damage. [1987 c.434 Â§2; 1995 c.333 Â§28]

COUNTY BONDS

Â Â Â Â Â  287.052 Definitions for ORS 287.052 to 287.074. As used in ORS 287.052 to 287.074:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the county court or other legislative body of a county.

Â Â Â Â Â  (2) ÂBondsÂ means general obligation bonds issued pursuant to ORS 287.052 to 287.074. [1957 c.721 Â§1; 1983 c.347 Â§12]

Â Â Â Â Â  287.053 Limited tax bonded indebtedness of county; maximum amount. (1) Except when a charter provides a lower limit upon the issuance of limited tax bonded indebtedness, a county may not have at any one time outstanding limited tax bonded indebtedness in a principal amount that exceeds one percent of the real market value of all taxable property within the county, computed in accordance with ORS 308.207, after deducting from the outstanding principal amount of the indebtedness the total amount of cash funds and sinking funds that are available for payment of the principal.

Â Â Â Â Â  (2) The limitation on outstanding limited tax bonded indebtedness in this section does not apply to limited tax bonds issued under ORS 238.692 to 238.698.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a)(A) ÂBonded indebtednessÂ means any formally executed written agreement representing a promise by a county to pay to another a specified sum of money at a specified date or dates at least one year in the future. ÂBonded indebtednessÂ includes any lease, lease purchase agreement, contract or financing agreement authorized by ORS 271.390.

Â Â Â Â Â  (B) ÂBonded indebtednessÂ does not include a general obligation bond, as defined in ORS 288.150, or any obligation for which the holderÂs payment recourse in any eventuality is only to a specified fund from which payment of principal, premium, if any, and interest on the obligation must be paid.

Â Â Â Â Â  (b) ÂLimited tax bonded indebtednessÂ means a bond or other obligation for which the issuer pledges its full faith and credit and taxing power, as described in ORS 288.162, and that is payable from any taxes that the issuer may levy within the limitations of section 11b, Article XI of the Oregon Constitution, and either within or outside the limitations of section 11, Article XI of the Oregon Constitution. ÂLimited tax bonded indebtednessÂ includes any bonded indebtedness incurred by a county that, by the express terms of such bonded indebtedness:

Â Â Â Â Â  (A) Requires the county to budget and appropriate in each fiscal year moneys sufficient to pay the principal, premium, if any, and interest on the bonded indebtedness due during the fiscal year.

Â Â Â Â Â  (B) Allows the holders of the bonded indebtedness, in addition to any other available remedies, to bring suit to compel the county to appropriate funds to pay the principal, premium, if any, and interest on the bonded indebtedness due during a fiscal year when the county governing body fails or refuses to appropriate moneys for such purpose in the fiscal year. [1999 c.559 Â§9; 2005 c.443 Â§6]

Â Â Â Â Â  Note: 287.053 was added to and made a part of ORS chapter 287 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  287.054 Issuance of general obligation bonds by county; limit on bonded indebtedness. (1) For the purpose of carrying into effect all or any of the powers granted by law to counties, the governing body of a county, when authorized by the electors at any general election or special election called for that purpose pursuant to ORS 287.052 to 287.074 and within the limitations set forth in ORS 287.052 to 287.074, may borrow money and issue and sell general obligation bonds of the county.

Â Â Â Â Â  (2) The aggregate amount of general obligation bonded indebtedness of counties shall not at any time exceed two percent of the real market value of all taxable property in the county, computed in accordance with ORS 308.207. [1957 c.721 Â§2; 1963 c.9 Â§14; 1983 c.347 Â§13; 1991 c.459 Â§374]

Â Â Â Â Â  287.055 Hearing; notice. (1) When the governing body of a county decides to submit the question of issuing bonds to the electors at an election, it shall conduct a public hearing on the proposed bond issue. The hearing shall be held after a notice to the public published once each week for two successive weeks in at least one newspaper published in the county and of general circulation throughout the county. If there is no such newspaper, the notice shall be published in the newspaper or newspapers which in the judgment of the governing body will afford the best notice. The governing body shall designate the newspaper or newspapers in which the notice will be published.

Â Â Â Â Â  (2) The notice shall set forth the date, hour and place of the hearing and the information required by ORS 287.056 (1). The notice shall state that all interested persons may attend and shall be given a reasonable opportunity to be heard. [1971 c.111 Â§2; 1981 c.173 Â§42; 1983 c.350 Â§134]

Â Â Â Â Â  287.056 Election; notice; ballot title. (1) After the public hearing required by ORS 287.055, if the governing body decides to proceed with the proposal it shall submit the question of issuing and selling bonds at an election on a date specified in ORS 203.085. The order calling the election shall set forth:

Â Â Â Â Â  (a) The use to which the proceeds of the bonds are to be put.

Â Â Â Â Â  (b) That the bonds shall be general obligation bonds of the county.

Â Â Â Â Â  (c) The amount of bonds proposed to be issued.

Â Â Â Â Â  (d) The length of time, not to exceed 30 years, during which the bonds shall mature.

Â Â Â Â Â  (2) The governing body shall file with the county clerk a notice of an election called under this section not later than the 61st day before the election.

Â Â Â Â Â  (3) The statement summarizing the measure and its major effect in the ballot title shall include the information required in subsection (1) of this section. [1957 c.721 Â§3; 1971 c.111 Â§3; 1981 c.94 Â§20; 1981 c.173 Â§43; 1983 c.347 Â§14; 1983 c.350 Â§135; 1987 c.707 Â§22; 1989 c.923 Â§19; 1991 c.71 Â§11; 1993 c.713 Â§60; 1995 c.79 Â§101; 1995 c.534 Â§14a]

Â Â Â Â Â  287.058 Submission as separate questions. At any bond election under ORS 287.052 to 287.074, the governing body may submit to the electors as separate questions, the issuance of bonds for two or more purposes. [1957 c.721 Â§4]

Â Â Â Â Â  287.060 [1957 c.721 Â§Â§5,6; 1981 c.173 Â§44; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  287.062 Election procedure. ORS chapters 246 to 260 govern the conduct of all elections called under ORS 287.052 to 287.074. [1957 c.721 Â§7; 1981 c.173 Â§45; 1983 c.350 Â§136]

Â Â Â Â Â  287.064 Order if bond issue approved; effect. If at a general election or a special election called for that purpose a majority of the electors of the county voting upon the question vote in favor of issuing the bonds, the governing body shall enter an order in its journal declaring that fact. This order shall be conclusive as to the regularity of all proceedings in reference to the election. [1957 c.721 Â§8]

Â Â Â Â Â  287.066 Issuance of bonds. All bonds issued under the authority of ORS 287.052 to 287.074 shall be issued in accordance with the provisions of ORS 288.515 to 288.560. [1957 c.721 Â§9; 1967 c.197 Â§1; 1983 c.347 Â§16]

Â Â Â Â Â  287.068 [1957 c.721 Â§10; repealed by 1975 c.642 Â§18 (287.069 enacted in lieu of 287.068)]

Â Â Â Â Â  287.069 Sale of bonds. All legally authorized and issued general obligation bonds or revenue bonds shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022. [1975 c.642 Â§19 (enacted in lieu of 287.068)]

Â Â Â Â Â  287.070 Use and disposition of bond proceeds. The proceeds of the sale of the bonds shall be paid to the county treasurer and shall be placed in a special fund which shall be used only for the particular purpose or purposes for which the bond proceeds are to be used as specified in the order calling for an election upon the question of issuance of the bonds and for no other purpose. However, the proceeds from the sale of the bonds may be used for the payment of principal and interest of such bonds or for the redemption or purchase of these bonds. [1957 c.721 Â§11; 1983 c.347 Â§17]

Â Â Â Â Â  287.072 Tax levy to pay interest and principal on bonds. The governing body shall ascertain and levy annually, in addition to all other taxes, a direct annual ad valorem tax on all the taxable property in the county sufficient to pay the interest accruing and the principal maturing on the bonds promptly when and as they become due. [1957 c.721 Â§12]

Â Â Â Â Â  287.074 Refunding bonds. The governing body may, without authorization from the electors and pursuant to the provisions of ORS 287.202 to 287.220, issue refunding bonds for the purpose of refunding outstanding bonds issued under ORS 287.052 to 287.074. [1957 c.721 Â§13]

Â Â Â Â Â  287.075 Limitation on limited tax bonded indebtedness. For limited tax bonded indebtedness issued under ORS 287.052 to 287.074 prior to August 9, 2001, to finance pension liabilities, the limited tax bonded indebtedness:

Â Â Â Â Â  (1) Is subject to the limitation on indebtedness in ORS 238.694.

Â Â Â Â Â  (2) Is not subject to the limitation on indebtedness in ORS 287.054. [2005 c.443 Â§33]

Â Â Â Â Â  Note: 287.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 287 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  287.090 [1959 c.538 Â§Â§2,3,4; repealed by 1961 c.61 Â§1]

Â Â Â Â Â  287.102 [Amended by 1959 c.157 Â§6; 1989 c.182 Â§3; repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.104 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.106 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.108 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.110 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.112 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.114 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.116 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.118 [Amended by 1967 c.293 Â§29; 1981 c.804 Â§81; 1991 c.459 Â§375; repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.120 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.122 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.124 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.126 [Amended by 1981 c.804 Â§82; 1991 c.459 Â§376; repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.128 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.130 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.132 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.134 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.136 [Amended by 1959 c.157 Â§7; repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.138 [Amended by 1959 c.157 Â§8; repealed by 1993 c.97 Â§31]

REFINANCING OF OBLIGATIONS OF LOCAL GOVERNMENTS

Â Â Â Â Â  287.140 Cooperation by State Treasurer with subdivisions in refinancing or refunding indebtedness; recommendations. Upon the request of any civil subdivision, the State Treasurer, in the discretion thereof, may cooperate with the subdivision in refinancing or refunding the indebtedness of the subdivision. The State Treasurer may make recommendations to such subdivisions as to investments of their sinking funds and as to the refunding of their indebtedness for the purpose of enabling them to liquidate their obligations over a period of time and of reducing their tax levies. [Amended by 1989 c.182 Â§4]

Â Â Â Â Â  287.142 Deposit of defaulted bonds with State Treasurer; exchange of refunding bonds; expenses of exchange. (1) The State Treasurer may:

Â Â Â Â Â  (a) Accept deposits of defaulted bonds of municipal corporations in Oregon.

Â Â Â Â Â  (b) Exchange for such bonds with the respective bondholders, refunding bonds of such municipal corporations to be delivered pursuant to agreements made with the respective bondholders.

Â Â Â Â Â  (2) All postage, insurance, safekeeping and clerical expense incurred by the State Treasurer in the exchange of such bonds shall be borne by the holders of such bonds and by the municipal corporation whose bonds are to be exchanged. [Amended by 1989 c.182 Â§5]

Â Â Â Â Â  287.144 State Treasurer may act as intermediary and assist in funding and refunding of bonds. The State Treasurer may:

Â Â Â Â Â  (1) Act as intermediary between the municipal corporations referred to in ORS 287.142 and the holders of their bonds.

Â Â Â Â Â  (2) Effect compromises or adjustments between such corporations and the holders of their bonds.

Â Â Â Â Â  (3) Assist such municipal corporations in the funding or refunding of their matured bonded obligations.

Â Â Â Â Â  287.146 Omission of certain prior statutes concerning funding and refunding of city and school district obligations not intended as repeal. The omission from the Oregon Revised Statutes of O.C.L.A. 97-201 to 97-207 is not intended as a repeal of the omitted statutes in so far as they apply to funding and refunding bonds issued pursuant thereto.

COUNTY REFUNDING BONDS

Â Â Â Â Â  287.202 Definitions for ORS 287.202 to 287.220. As used in ORS 287.202 to 287.220, Âcourt or boardÂ means the county court or the board of county commissioners.

Â Â Â Â Â  287.204 County authorized to issue and sell or exchange refunding bonds. The court or board in any county may issue and sell or exchange county refunding bonds for the purpose of paying, redeeming or retiring any or all outstanding lawfully issued bonds of such county when:

Â Â Â Â Â  (1) The bonds have matured but have not been paid and canceled;

Â Â Â Â Â  (2) The bonds are about to mature and become payable;

Â Â Â Â Â  (3) The bonds are redeemable at the option of the county; or

Â Â Â Â Â  (4) The holders of all or any part of any issue of the bonds of the county are willing to surrender such bonds in exchange for refunding bonds, whether or not the bonds to be surrendered have matured or are about to mature or become payable. [Amended by 2005 c.22 Â§209]

Â Â Â Â Â  287.206 Notice of intended redemption. Notice of intended redemption of callable or optional bonds prior to the redeeming and the refunding thereof under authority of ORS 287.204 shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [Amended by 1997 c.171 Â§10]

Â Â Â Â Â  287.208 Limitation on amount of bonds issued. Refunding bonds issued under authority of ORS 287.204 shall not exceed in the aggregate the par amount of the bonds to be paid, redeemed or replaced thereby, after deducting sinking funds or other funds applicable to the payment of the principal thereof. If the deduction of the sinking fund produces an uneven sum which, if offset exactly by refunding bonds, would necessitate the issuance of odd bonds in denominations of less than $100, the total issue of the refunding bonds shall be in such next larger sum as will permit issuance of bonds in denominations of $100 each or multiples thereof exactly and the balance thereupon remaining in the sinking fund shall be transferred to the sinking fund for the refunding issue.

Â Â Â Â Â  287.210 Designation, class and character of bonds; charge on revenues. The bonds issued under authority of ORS 287.204 shall be designated refunding bonds and shall be of the same class and character as the bonds refunded thereby and shall constitute a charge upon the same kinds of revenues or funds as were applicable to the payment of the principal of and the interest on the bonds so refunded.

Â Â Â Â Â  287.212 Providing funds to pay interest and installments of principal. The court or board shall levy an annual tax or provide for setting aside annually other funds with which to pay the interest and to meet the serial installments of the principal of the refunding bonds as they become due and payable.

Â Â Â Â Â  287.214 Calling refunding bonds with optional dates. The court or board may call refunding bonds issued with optional dates under the authority of ORS 287.218 either for the purpose of retiring the bonds or of redeeming them with new serial refunding bonds of the class and character authorized by ORS 287.202 to 287.220, which refunding bonds shall bear interest at a rate not to exceed the rate paid on the bonds to be refunded.

Â Â Â Â Â  287.216 Limitation of bonded indebtedness. The refunding bonds issued pursuant to ORS 287.202 to 287.220 shall not be considered to be within any limitation of bonded indebtedness imposed by law or by the Constitution of this state until:

Â Â Â Â Â  (1) The refunding bonds have been exchanged for the bonds they were issued to refund; or

Â Â Â Â Â  (2) The proceeds of sale of the refunding bonds have been applied in payment of the refunded bonds.

Â Â Â Â Â  287.218 Form of bonds; maturities; option to call; interest rate; installment payments. (1) All refunding bonds issued by a county pursuant to ORS 287.202 to 287.220 shall be in serial form with definite maturity dates and shall mature in annual or semiannual installments, but may be issued with the option to call or redeem the bonds in numerical order on a prior date or dates, pursuant to publication of notice in one issue of a newspaper printed and published in such county.

Â Â Â Â Â  (2) The refunding bonds shall bear interest at a rate determined by the governing body of the county, payable semiannually. The first installment of principal of each issue of the bonds shall become due and payable not later than two years, and the last installment thereof not later than 20 years, from the date of issue of the bonds. The installments or principal of the bonds shall either be equal or substantially equal in amount, or the combined installments of principal and interest due in any year shall be, as nearly as practicable, in such sums as will permit of a substantially uniform annual tax levy for the retirement of the principal of and the payment of the interest on the bonds as they respectively become due. [Amended by 1981 c.94 Â§21]

Â Â Â Â Â  287.220 Sale or exchange of bonds. (1) The bonds issued under ORS 287.202 to 287.220 shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022.

Â Â Â Â Â  (2) If no bids for the bonds are received or the bids therefor are unsatisfactory, the court or board may exchange the refunding bonds for the outstanding bonds, pursuant to agreements entered into by the court or board and the holders of the outstanding bonds. The refunding bonds shall bear interest at a rate determined by the court or board and mature serially, as provided in ORS 287.218, on such dates as shall be agreed upon between the court or board and the holders of the bonds to be refunded. [Amended by 1975 c.642 Â§20; 1981 c.94 Â§22]

CITY REFUNDING BONDS

Â Â Â Â Â  287.252 Cities authorized to issue and sell or exchange refunding bonds; limitation on amount; soliciting bids. (1) The governing body of any incorporated city may issue and sell or exchange refunding bonds for the purpose of paying, redeeming or retiring any or all outstanding lawfully issued bonds of such city, including bonds issued pursuant to applications to pay assessments in installments, when:

Â Â Â Â Â  (a) The bonds have matured but have not been paid or canceled; or

Â Â Â Â Â  (b) The bonds are about to mature and become payable; or

Â Â Â Â Â  (c) The bonds are redeemable at the option of the city; or

Â Â Â Â Â  (d) The holders of all or any part of any issue of bonds of the city are willing to surrender such bonds, whether or not the bonds to be surrendered have matured or are about to mature or become payable.

Â Â Â Â Â  (2) Refunding bonds issued under authority of subsection (1) of this section shall not exceed in the aggregate the par amount of the bonds to be called, paid, redeemed or replaced, less the amount in the sinking fund, if any, applicable thereto.

Â Â Â Â Â  (3) Refunding bonds shall not be exchanged for outstanding bonds under authority of subsection (1) of this section until bids for the refunding bonds have been solicited in the manner prescribed by ORS 287.014 to 287.022.

Â Â Â Â Â  287.254 Notice of intended redemption. Notice of intended redemption of callable or optional bonds prior to the redeeming and the refunding thereof under authority of ORS 287.252 shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [Amended by 1997 c.171 Â§11]

Â Â Â Â Â  287.256 Form and maturities of bonds; redemption prior to maturity; interest; payment of installments of principal and interest; issuing long-term bonds; debt limitations not applicable. (1) Subject to subsections (4) and (5) of this section, each issue of refunding bonds issued under authority of ORS 287.252 shall be in serial form with definite maturities and shall mature in annual or semiannual installments, but may be issued with the option to call or redeem the bonds in numerical order on a prior date or dates indicated therein, pursuant to notice given in the manner specified in the bonds.

Â Â Â Â Â  (2) The refunding bonds interest rate shall be determined by the governing body of the city, payable semiannually.

Â Â Â Â Â  (3) Subject to subsection (5) of this section, the first installment of principal shall become due and payable not later than five years, and the last installment thereof not later than 20 years, from the date of issue of the bonds. The installments of principal shall either be equal or substantially equal in amount, or the combined installments of principal and interest due in any year shall be as nearly as practicable in such sums as will permit of an equal annual tax levy for retirement of the principal of and payment of the interest on the bonds.

Â Â Â Â Â  (4) The governing body of any incorporated city having a population in excess of 100,000 may, at its election, issue the refunding bonds with definite or straight maturities, not exceeding 20 years, but callable on or after three years from the date of the issuance thereof, if the governing body so elects.

Â Â Â Â Â  (5) With written approval of the State Treasurer, cities in default in payment of either principal of or interest on their bonds, or both, and cities having bonded and warrant indebtedness exceeding 6-1/4 percent of the real market value of their taxable property, may issue long-term refunding bonds with maturities, either serial or straight, not exceeding 40 years, without deduction of sinking funds applicable to the bonds to be refunded, if the holders thereof so agree. The refunding bonds, the issuance of which is so approved, may contain optional dates of redemption if the governing body of the city so elects.

Â Â Â Â Â  (6) The debt limitations imposed by law or charter shall not affect the right of any city to issue refunding bonds pursuant to ORS 287.252. [Amended by 1967 c.293 Â§30; 1981 c.94 Â§23; 1991 c.459 Â§377; 1997 c.171 Â§12]

Â Â Â Â Â  287.258 Class and character of bonds; charge on assets. Refunding bonds issued under authority of ORS 287.252 shall be of the same class and character as the bonds refunded thereby and shall constitute a charge upon the same character of revenues, assessments, liens or other assets that were applicable to the payment of the bonds so refunded.

Â Â Â Â Â  287.260 Bonds to be issued pursuant to ordinance; providing annual tax levy or other revenues. All bonds issued by any city under authority of ORS 287.252 shall be issued pursuant to an ordinance duly adopted by the governing body of the city. The ordinance shall be adopted and take effect in the same manner as other ordinances of the city take effect. The ordinance shall set forth the date, purpose of issue, interest rate, maturity date or dates, and the amount of the bonds to be refunded after application of such sinking or other funds to the payment thereof as appertain thereto. The ordinance shall also set forth the date, interest rate, and the maturity dates of the refunding issue, and shall provide for an annual tax levy or other revenues with which to pay the interest on and the principal of the refunding bonds as they become due and payable.

Â Â Â Â Â  287.262 Application of statute to utility certificates. The word ÂbondsÂ as used in ORS 287.252 to 287.264 includes utility certificates. Such certificates may be refunded in the like manner as bonds are refunded under authority of ORS 287.252, except that the ordinance providing for refunding utility certificates need not provide for an annual tax levy to pay the interest on and the principal of such certificates.

Â Â Â Â Â  287.264 Charter provisions or vote not required; rules and regulations. The power granted by ORS 287.252 to 287.264 is self-operating in each incorporated city without the further necessity of enacting charter provisions incorporating the terms of ORS 287.252 to 287.264 or of submitting the question of refunding at an election of the electors of the city. Each incorporated city shall have authority, by and through its council, to provide by ordinance such rules and regulations as may be needed for carrying out the terms of ORS 287.252 to 287.264.

Â Â Â Â Â  287.302 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.304 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.306 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.308 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.310 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.312 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.314 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.316 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.318 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.320 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.322 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.324 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.326 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.328 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.330 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.332 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.334 [Amended by 1979 c.284 Â§133; repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.336 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.338 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.340 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.342 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.352 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.354 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.356 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.358 [Repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.402 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.404 [Amended by 1967 c.331 Â§1; repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.406 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.408 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.410 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.412 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.414 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.416 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.418 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.420 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.422 [Amended by 1957 c.199 Â§1; 1981 c.94 Â§24; repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.424 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.426 [Amended by 1981 c.94 Â§25; repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.428 [Amended by 1957 c.199 Â§2; 1967 c.331 Â§2; 1975 c.306 Â§1; repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.430 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.432 [Repealed by 1983 c.124 Â§1]

Â Â Â Â Â  287.435 [1983 c.124 Â§3; 1983 s.s. c.6 Â§1; repealed by 1993 c.97 Â§31]

Â Â Â Â Â  287.442 [Amended by 1977 c.476 Â§1; 1983 c.124 Â§4; 1983 c.496 Â§2; 1985 c.356 Â§1; 1985 c.441 Â§2; repealed by 1993 c.97 Â§31]

WARRANTS AND CHECKS; INTEREST; UNCLAIMED WARRANTS AND CHECKS; MASTER WARRANTS

Â Â Â Â Â  287.452 Interest on municipal warrants not paid on presentation. All warrants for payment of money issued by cities and other municipalities that are not paid upon presentation and so indorsed shall draw interest at the legal rate after such indorsements but municipalities may by proper resolution fix the rate at less than the legal rate and may make such interest payable semiannually.

Â Â Â Â Â  287.454 Warrants and checks more than two years old; report by fiscal officer; claim by owner. (1) The county fiscal officer shall prepare a report of all warrants and checks issued more than two years prior to July 1 of that year which have not been paid, pursuant to ORS 98.352.

Â Â Â Â Â  (2) The lawful owner of any warrant or check included in any list referred to in subsection (1) of this section, not presented to the county treasurer for payment and not paid, thereafter may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396. [Amended by 1959 c.438 Â§1; 1993 c.694 Â§29]

Â Â Â Â Â  287.456 [Amended by 1959 c.438 Â§2; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  287.458 [Amended by 1959 c.438 Â§3; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  287.460 [Repealed by 1973 c.241 Â§1]

Â Â Â Â Â  287.462 [Repealed by 1973 c.241 Â§1]

Â Â Â Â Â  287.464 [Repealed by 1973 c.241 Â§1]

Â Â Â Â Â  287.482 Definitions for ORS 287.482 to 287.488. As used in ORS 287.482 to 287.488:

Â Â Â Â Â  (1) ÂCounty fiscal officerÂ means:

Â Â Â Â Â  (a) The county accountant in counties where such office is established by law.

Â Â Â Â Â  (b) The county clerk in counties not having a county accountant.

Â Â Â Â Â  (2) ÂMaster warrantÂ means a warrant or order issued and drawn pursuant to ORS 287.486. [1955 c.321 Â§1; 1983 c.310 Â§16]

Â Â Â Â Â  287.484 Master warrant procedure authorized if warrants would be not paid. Whenever the county fiscal officer audits and approves a claim and issues a warrant therefor and at the same time or subsequently ascertains that the county treasurer has not sufficient moneys in the particular fund of the county from which the claim so approved and allowed is payable and that the warrant as issued against that fund for the payment of the claim would be indorsed ÂNot Paid for Want of Funds,Â the county fiscal officer may, with approval by resolution of the county court or the board of county commissioners, issue a master warrant to any person for the purpose of obtaining money to pay such claim. The money shall be obtained only in the manner provided in ORS 287.486. [1955 c.321 Â§2]

Â Â Â Â Â  287.486 Procedure. (1) The county fiscal officer shall draw a master warrant in the amount of one or more claims referred to in ORS 287.484, payable to any person who is willing to accept the master warrant, and such person shall, upon delivery of the master warrant duly indorsed ÂNot Paid for Want of Funds,Â pay to the county treasurer the full amount for which the master warrant is drawn.

Â Â Â Â Â  (2) The amount paid under subsection (1) of this section shall constitute a special fund to be used toward the payment of warrants issued under ORS 287.484 by the county fiscal officer in payment of claims audited and approved and included in the amount of any master warrant issued to the person advancing such moneys. [1955 c.321 Â§3]

Â Â Â Â Â  287.488 Taxes must be levied for payment of claims included in master warrant. No master warrant shall be issued under ORS 287.482 to 287.488 unless taxes have been levied for the payment of all claims included in the master warrant and such taxes are in the process of being collected at the time of the issuance of the master warrant. [1955 c.321 Â§4]

Â Â Â Â Â  287.502 [Amended by 1967 c.238 Â§1; 1983 c.124 Â§5; 1983 c.496 Â§1; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.504 [Amended by 1977 c.234 Â§1; 1983 c.124 Â§6; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.506 [Amended by 1983 c.124 Â§7; 1983 c.349 Â§10; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.508 [Repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.510 [Repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.515 [1983 c.349 Â§9; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.522 [1973 c.488 Â§1; 1981 c.526 Â§3; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.524 [1973 c.488 Â§5; 1981 c.526 Â§4; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.526 [1973 c.488 Â§2; 1981 c.94 Â§26; 1981 c.526 Â§5; 1983 c.124 Â§8; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  287.528 [1973 c.488 Â§Â§3,4; repealed by 1983 c.347 Â§32]

Â Â Â Â Â  287.702 [Amended by 1957 c.704 Â§2; renumbered 288.310]

Â Â Â Â Â  287.704 [Amended by 1957 c.704 Â§1; renumbered 288.320]

Â Â Â Â Â  287.990 [Amended by 1957 c.704 Â§3; renumbered 288.990]

_______________



Chapter 288

Chapter 288 Â Public Borrowing and Bonds Generally

2005 EDITION

PUBLIC BORROWING AND BONDS GENERALLY

PUBLIC BORROWING AND BONDS

FISCAL AGENCY FOR PUBLIC BOND PAYMENTS

288.010Â Â Â Â  Definitions for ORS 288.010 to 288.110

288.020Â Â Â Â  Appointing banking institution as fiscal agency; qualifications; duration

288.030Â Â Â Â  Notice of appointment of agent; bonds and coupons payable at agency

288.040Â Â Â Â  Remitting funds by state and local treasurers to pay bonds and coupons

288.050Â Â Â Â  Notice of receipt of funds

288.060Â Â Â Â  Return of canceled bonds and coupons

288.070Â Â Â Â  Release of treasurers from liability for funds remitted

288.090Â Â Â Â  Postage and express costs

288.100Â Â Â Â  Certain bond issues not affected

288.110Â Â Â Â  Civil liability of treasurers failing to comply with law

288.120Â Â Â Â  Destruction of bonds and coupons upon payment; when destroyed; certification; responsibility of fiscal agency

FORMS OF GOVERNMENTAL UNIT BORROWING

288.150Â Â Â Â  Definitions for ORS 288.150 to 288.165

288.155Â Â Â Â  When governmental unit may issue otherwise authorized general obligation bonds and limited tax bonds; priority of security interest

288.160Â Â Â Â  Use of refunding bond proceeds; when governmental unit may issue otherwise authorized refunding bonds

288.162Â Â Â Â  Pledge of full faith and credit and taxing power; insufficiency of lawfully available funds; action to compel payment

288.165Â Â Â Â  Short-term borrowing for current expenses; form of borrowing; procedure; effect of debt limitation

PAYMENT OR REISSUANCE OF LOST, MUTILATED OR DESTROYED EVIDENCE OF INDEBTEDNESS

288.410Â Â Â Â  Definitions for ORS 288.410 to 288.460

288.420Â Â Â Â  Payment of matured instrument that has been lost, mutilated or destroyed

288.430Â Â Â Â  Issuance of duplicate for instrument that has been lost, mutilated or destroyed

288.435Â Â Â Â  When requirements of ORS 288.420 and 288.430 may be waived

288.440Â Â Â Â  Form of duplicate instrument

288.450Â Â Â Â  Waiver of requirement of indemnity bond

288.460Â Â Â Â  Petition to circuit court; court order requiring payment of instrument or issuance of duplicate

BONDS GENERALLY

288.500Â Â Â Â  Improper expenditure of proceeds of certain exempt bonded indebtedness; remedies; exception

288.505Â Â Â Â  Determining date of issuance of bonded indebtedness

288.513Â Â Â Â  Determining true cash value for bonded indebtedness

288.515Â Â Â Â  Definitions for ORS 288.515 to 288.600

288.517Â Â Â Â  Policy concerning bond covenants

288.518Â Â Â Â  Additional powers of municipality when issuing revenue bonds

288.520Â Â Â Â  Public body to determine interest, principal amount, discount, terms; form of authority to issue; maximum interest rate for state bonds

288.523Â Â Â Â  Appointment of bond counsel; exception of ORS 279A.140

288.525Â Â Â Â  Expenditure of bond proceeds for interest or redemption

288.530Â Â Â Â  Deferral of initial payment of principal on bonds; determination of interest periods

288.535Â Â Â Â  Use of seal

288.540Â Â Â Â  Authorized signatures

288.545Â Â Â Â  Form of bonds

288.550Â Â Â Â  Preliminary official statement not required in certain circumstances

288.560Â Â Â Â  Destruction of bonds and coupons

288.570Â Â Â Â  Appointment of paying agents

288.580Â Â Â Â  County treasurer as paying agent

288.590Â Â Â Â  Registered bond ownership not public record

288.592Â Â Â Â  Refunding bonds; rules

288.594Â Â Â Â  Creation, perfection, priority and enforcement of lien of pledge by public body; UCC not applicable

288.596Â Â Â Â  Variable rate bonds; credit enhancement agreements

288.598Â Â Â Â  Authority to pay rebates and make investments necessary for tax-exempt bond interest

288.600Â Â Â Â  Issuance of bonds with taxable interest authorized

REFUNDING BONDS

288.605Â Â Â Â  Definitions for ORS 288.605 to 288.695

288.610Â Â Â Â  Legislative findings; applicability of ORS 288.605 to 288.695

288.615Â Â Â Â  Power to issue advance refunding bonds; allowable purposes

288.620Â Â Â Â  Review and approval by State Treasurer; expenses

288.625Â Â Â Â  Manner of issuance

288.630Â Â Â Â  Oregon Municipal Debt Advisory Commission assistance

288.635Â Â Â Â  Bonds to be refunded; time of redemption

288.637Â Â Â Â  Early redemption; advance refunding; forward current refunding

288.640Â Â Â Â  Redemption of advance refunding bonds

288.645Â Â Â Â  Limit on advance refunding amount

288.650Â Â Â Â  Investment of proceeds; approval by State Treasurer

288.655Â Â Â Â  Tax levies

288.660Â Â Â Â  Trustee; use of proceeds; additional pledges

288.665Â Â Â Â  Advance refunding of revenue bonds; conditions

288.670Â Â Â Â  Refunding of certain general obligation bonds; conditions

288.675Â Â Â Â  Amounts credited to bond retirement not indebtedness

288.677Â Â Â Â  Amount credited to escrow account not indebtedness

288.680Â Â Â Â  Issuance of refunding bonds with other bonds

288.685Â Â Â Â  Rules

288.690Â Â Â Â  Severability

288.695Â Â Â Â  Short title

UNIFORM REVENUE BOND ACT

288.805Â Â Â Â  Definitions for ORS 288.805 to 288.945

288.815Â Â Â Â  Procedure for municipality to issue revenue bonds

288.825Â Â Â Â  Pledge of revenues; revenue estimates; excluded revenue

288.835Â Â Â Â  Method of sale; findings

288.845Â Â Â Â  Private negotiated sale of revenue bonds

288.855Â Â Â Â  State authority to issue revenue bonds

288.865Â Â Â Â  Preliminary official statement; content; rules

288.875Â Â Â Â  Public competitive bid sales; notice; bid requirements

288.885Â Â Â Â  Public competitive bid sale by municipality; notice of sale

288.895Â Â Â Â  Competitive bid process by state

288.915Â Â Â Â  Award on competitive bid

288.925Â Â Â Â  Form of revenue bonds

288.935Â Â Â Â  Other authority of municipality

288.945Â Â Â Â  Short title

MISCELLANEOUS PROVISIONS

288.950Â Â Â Â  Compliance with debt limit; effect of bond interest on value

FISCAL AGENCY FOR PUBLIC BOND PAYMENTS

Â Â Â Â Â  288.010 Definitions for ORS 288.010 to 288.110. As used in ORS 288.010 to 288.110, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂFiscal agencyÂ means the bank or trust company designated pursuant to ORS 288.020.

Â Â Â Â Â  (2) ÂSubdivisionÂ means a municipal corporation, quasi-municipal corporation or civil subdivision in this state. [Amended by 1987 c.869 Â§7]

Â Â Â Â Â  288.020 Appointing banking institution as fiscal agency; qualifications; duration. (1) The State Treasurer may appoint, as fiscal agency for payment of the bonds issued by this state or by any subdivision, a reputable and responsible bank or trust company. The appointment when so made shall continue for a period of two years unless sooner revoked by the State Treasurer for valid and sufficient reasons. An appointment may be renewed and when renewed shall be for a period not to exceed two years. The State Treasurer may revoke the renewal of an appointment for valid and sufficient reasons. Nothing in this subsection limits the number of times the appointment of a particular bank or trust company as fiscal agency may be renewed.

Â Â Â Â Â  (2) Until its successor has been appointed, the bank or trust company named shall act as the fiscal agency of the State of Oregon, in accordance with such terms as shall be agreed upon between the State Treasurer and the agency. The fiscal agency shall act as custodian of such securities owned by the State of Oregon as the State Treasurer shall specify.

Â Â Â Â Â  (3) If no such bank or trust company is willing to accept appointment as fiscal agency, or if the State Treasurer considers unsatisfactory the terms under which such a bank or trust company is willing so to act, the bonds and bond interest shall thereupon become payable at the State Treasury or at the office of the treasurer or fiscal officer of the subdivision concerned, as the case may be. [Amended by 1981 c.660 Â§13; 1987 c.869 Â§8; 1991 c.352 Â§4; 2003 c.16 Â§2]

Â Â Â Â Â  288.030 Notice of appointment of agent; bonds and coupons payable at agency. The State Treasurer, immediately after the establishment of the fiscal agency, shall publish a notice thereof in some financial paper of general circulation in the city in which the fiscal agency is to act on behalf of the state. Thereafter all bonds and coupons of the state or one of its subdivisions which are by their terms payable in a specified city, shall be paid at the fiscal agency appointed in that city. [Amended by 1987 c.869 Â§9]

Â Â Â Â Â  288.040 Remitting funds by state and local treasurers to pay bonds and coupons. Unless otherwise provided by law, the State Treasurer and the treasurer or other fiscal officer of every affected subdivision shall remit to the fiscal agency, before the maturity of any bonds or coupons payable at the fiscal agency, sufficient moneys out of any funds in the hands of any such treasurer or other fiscal officer applicable to such purpose, for the redemption of such bonds or coupons. [Amended by 1967 c.220 Â§1; 1991 c.352 Â§5]

Â Â Â Â Â  288.050 Notice of receipt of funds. Upon the receipt of any funds by the fiscal agency, the agency shall notify the officers from whom the funds were received that the funds have been received.

Â Â Â Â Â  288.060 Return of canceled bonds and coupons. (1) After payment of the bonds or coupons issued by a subdivision for which the funds were remitted by the treasurer or other fiscal officer of the subdivision, the bonds or coupons shall be canceled and returned to the officer from whom the funds were received, not less often than quarterly by January 15, April 15, July 15 and October 15 of each year. At the option of the treasurer or other fiscal officer, the bonds and coupons may be held for destruction as are state bonds and coupons under ORS 288.120 and may be destroyed in the same manner as state bonds and coupons are destroyed under ORS 288.120.

Â Â Â Â Â  (2) After payment of the bonds or coupons issued by this state for which funds were remitted by the State Treasurer, the bonds or coupons shall be canceled and held for destruction under ORS 288.120. [Amended by 1975 c.462 Â§3; 1981 c.252 Â§1]

Â Â Â Â Â  288.070 Release of treasurers from liability for funds remitted. Neither the State Treasurer nor the treasurer or other fiscal officer of any subdivision shall be held responsible for funds remitted to the fiscal agency. The acknowledgment of the receipt of such funds, for which canceled bonds and coupons have not been returned, shall be a voucher to such treasurer in any settlement.

Â Â Â Â Â  288.080 [Repealed by 1995 c.259 Â§6]

Â Â Â Â Â  288.090 Postage and express costs. Postage and express costs shall be proper charges against the state or subdivision therein for which they are incurred and shall be paid to the fiscal agency and in turn be allowed the treasurer or other fiscal officer in settlement.

Â Â Â Â Â  288.100 Certain bond issues not affected. Nothing in ORS 288.010 to 288.110 shall be construed to affect any bond issues existing on May 20, 1911, or on February 17, 1943, that by their provisions are made payable at a fiscal agency in the City of New York designated before February 17, 1943. However, if desired by the holder, such bond issues and the interest thereon may be paid at the regular fiscal agency appointed in accordance with ORS 288.020.

Â Â Â Â Â  288.110 Civil liability of treasurers failing to comply with law. If the State Treasurer or the treasurer or other fiscal officer of any subdivision neglects or refuses to perform the duties imposed by ORS 288.010 to 288.110, the State Treasurer or treasurer or other fiscal officer shall be liable to the holder of any bonds or coupons aggrieved by such neglect, in a sum, recoverable in an action at law against such treasurer and the bondsmen of such treasurer, for twice the amount of the face value of any such bonds or coupons as are dishonored on account of the neglect or refusal of such officer to comply with the provisions of ORS 288.010 to 288.110.

Â Â Â Â Â  288.120 Destruction of bonds and coupons upon payment; when destroyed; certification; responsibility of fiscal agency. (1) When the principal and interest upon bonds issued by this state must be paid only at the office of the State Treasurer, the bonds and interest coupons surrendered to the State Treasurer upon payment shall be retained by the State Treasurer for two years or until audited by the Secretary of State. Thereafter, the State Treasurer, shall destroy them. The State Treasurer shall prepare a list of the bonds and coupons destroyed and shall maintain a certificate signed by the State Treasurer that the bonds and coupons described therein were destroyed by the State Treasurer on the date of the certificate.

Â Â Â Â Â  (2) When the principal and interest upon bonds issued by this state must be paid at the office of the fiscal agency or may be paid at either the office of the fiscal agency or the State Treasurer, bonds and interest coupons surrendered upon payment shall be destroyed by the fiscal agency. Bonds and interest coupons that must be destroyed by the fiscal agency under this subsection that are surrendered to the State Treasurer upon payment shall be sent in due course by the State Treasurer to the fiscal agency for destruction.

Â Â Â Â Â  (3) The fiscal agency shall destroy paid bonds and interest coupons under subsection (2) of this section not earlier than one year after the date upon which those bonds and coupons are surrendered on payment. For each occasion on which bonds or coupons are destroyed, the fiscal agency shall prepare a destruction certificate for bonds and a separate destruction certificate for coupons. A destruction certificate shall contain a list of the bonds or coupons destroyed, the date of destruction and the signature of an authorized agent of the fiscal agency, and shall be filed with the State Treasurer.

Â Â Â Â Â  (4) The fiscal agency is responsible for proper payment and disposition of all bonds and coupons, and for any duplicate payments, payments to unauthorized persons and nonpayment to authorized persons occurring as a result of destruction of bonds or coupons under this section. [1975 c.462 Â§2]

FORMS OF GOVERNMENTAL UNIT BORROWING

Â Â Â Â Â  288.150 Definitions for ORS 288.150 to 288.165. As used in ORS 288.150 to 288.165:

Â Â Â Â Â  (1) ÂActual costÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (2) ÂCapital constructionÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (3) ÂCostsÂ when used with capital construction or improvements has the same meaning as Âactual costsÂ as defined under ORS 310.140.

Â Â Â Â Â  (4) ÂCredit agreementÂ means a note, letter of credit, line of credit or similar agreement in which a financial institution agrees to loan funds to the governmental unit, and the governmental unit pledges its full faith and credit and agrees to repay the amounts loaned over time, with or without interest.

Â Â Â Â Â  (5) ÂCredit enhancement deviceÂ means a letter of credit, line of credit, municipal bond insurance policy, standby purchase agreement or other device or facility used to enhance the creditworthiness or marketability of municipal bonds.

Â Â Â Â Â  (6) ÂGeneral obligation bondÂ means a bond including a credit agreement that:

Â Â Â Â Â  (a) Is a full faith and credit obligation; and

Â Â Â Â Â  (b) Is payable from taxes that may be levied without limitation by section 11 or 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (7) ÂGovernmental unitÂ means a unit of local government within the State of Oregon, including, but not limited to, cities, counties, school districts, special districts, public corporations and intergovernmental corporations organized under the authority of ORS 190.010.

Â Â Â Â Â  (8) ÂImprovementÂ has the meaning given Âcapital improvementsÂ under ORS 310.140.

Â Â Â Â Â  (9) ÂLimited tax bondÂ means a bond or other obligation that:

Â Â Â Â Â  (a) Is a full faith and credit obligation; and

Â Â Â Â Â  (b) Is payable from taxes that the issuer may levy within the limitations of sections 11 and 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (10) ÂRelated propertyÂ includes tangible personal or real property that is part of, functionally related to or used in connection with a public utility system of which the financed property is a part.

Â Â Â Â Â  (11) ÂStructureÂ has the meaning given the term under ORS 310.140. [1991 c.902 Â§98; 1997 c.541 Â§366; 2005 c.443 Â§7]

Â Â Â Â Â  288.155 When governmental unit may issue otherwise authorized general obligation bonds and limited tax bonds; priority of security interest. (1) If authorized by law other than ORS 288.150 to 288.165 and in the manner provided by law, a governmental unit may issue general obligation bonds when:

Â Â Â Â Â  (a) The question of issuing the specific bonds has been approved by the electors of the issuing governmental unit or the bonds replace outstanding general obligation bonds pursuant to ORS 288.160; and

Â Â Â Â Â  (b) The general obligation bonded indebtedness will be incurred for capital construction or improvements.

Â Â Â Â Â  (2) In addition to the authority to issue limited tax bonds provided by other provisions of law, a governmental unit also is authorized to issue limited tax bonds in the following circumstances:

Â Â Â Â Â  (a) When a governmental unit is authorized by a statute or charter to issue general obligation bonds without submitting the question of the issuance thereof to its electors, such governmental unit may exercise such statutory or charter authority to issue limited tax bonds for the same purposes and subject to the same terms and conditions of such statutory or charter authority.

Â Â Â Â Â  (b) When the electors of a governmental unit have authorized the issuance of general obligation bonds for a particular purpose, the governing body, in its discretion and to carry out such purpose, may issue all or a portion of such bonds as limited tax bonds.

Â Â Â Â Â  (3) Notwithstanding this section or any other provision of law requiring bonds to be authorized by ordinance, the limited tax bonds authorized by this section shall be issued pursuant to a resolution or ordinance of the governing body of the issuing governmental unit.

Â Â Â Â Â  (4) A governmental unit that has outstanding general obligation or limited tax bonds, subject to applicable covenants or agreements limiting payment of specific obligations to particular sources of funds, shall budget and appropriate amounts sufficient to pay in each succeeding annual period debt service on the bonds. However, this subsection does not require the governmental unit to adopt a supplemental budget to pay the principal and interest coming due on the general obligation or limited tax bonds in the fiscal year in which the bonds are authorized and issued. The governmental unit may pay principal and interest in the fiscal year in which the bonds are authorized and issued from any lawfully available source of funds without adopting a supplemental budget.

Â Â Â Â Â  (5) When issuing limited tax bonds, a governmental unit may:

Â Â Â Â Â  (a) Establish the maturity schedule, interest rates, including variable or adjustable rates of interest, redemption provisions and other terms of the limited tax bonds. Notwithstanding this subsection, the governing body, in the ordinance or resolution authorizing the issuance of the bonds or notes, may delegate to any elected or appointed official or employee of the governmental unit the authority to determine the maturity dates, principal amounts, redemption provisions, interest rates or the method of determining a variable or adjustable interest rate, denominations and other terms and conditions of the bonds that are not appropriately determined at the time of enactment of the authorizing ordinance or resolution. The authority delegated under this subsection must be exercised subject to the applicable requirements of law and the limitations and criteria set forth in the ordinance or resolution;

Â Â Â Â Â  (b) Pledge as additional security for the limited tax bonds all or any portion of its revenues or other funds of whatever kind or nature and from whatever source derived that are not specifically restricted, under applicable law, to uses other than the payment of the amounts owing on the bonds including, but not limited to, taxes, fees or income derived from public utilities or other income-producing enterprises operated by the governmental unit, or agencies or instrumentalities thereof, or fines and penalties, and make and enter into covenants with the owners of the bonds to pay all or any portion of the amounts owing thereon out of all or any portion of the revenues or other funds;

Â Â Â Â Â  (c) Grant mortgages, trust deeds or security interests in property that is financed with the limited tax bonds and related property, in order to enhance the security of limited tax bonds or the obligations of the governmental unit under a related credit enhancement device;

Â Â Â Â Â  (d) Obtain a credit enhancement device providing additional security for the payment of all or any portion of the amounts owing under the bonds or for the purpose of funding, in lieu of cash, all or any portion of any debt service reserve established with respect to the bonds. The governmental unit may pledge as security for its obligations arising under a credit enhancement device any revenues pledged to the payment of the related bonds, and the obligations are payable from the same sources from which the bonds are payable;

Â Â Â Â Â  (e) Enter into agreements with bond trustees and deposit funds with trustees for the benefit of bond owners and the providers of credit enhancement devices for bonds;

Â Â Â Â Â  (f) Enter into covenants for the benefit of bond owners or the providers of credit enhancement devices for bonds that are intended to improve the security of bond owners or providers of credit enhancement devices, or to maintain the tax exempt status of interest payable on bonds or credit enhancement agreements. Covenants may include, but are not limited to, covenants regarding the issuance of additional bonds and other financial obligations, the imposition and collection of any revenues that secure the bonds, and the priority of payment of bonds and other financial obligations of the governmental unit; and

Â Â Â Â Â  (g) Establish a debt service reserve for the purpose of paying when due all amounts owing on the bonds and fund the debt service reserve with proceeds derived from the issuance and sale of the bonds or from other sources determined by the governing body of the governmental unit.

Â Â Â Â Â  (6) A security interest granted by a governmental unit under authority of ORS 288.150 to 288.165 attaches and is perfected on the date the security interest is granted or the date the governmental unit takes possession of the property in which the security interest is granted, whichever is later. A security interest authorized by ORS 288.150 to 288.165 has priority over all other liens and claims. [1991 c.902 Â§99; 1993 c.97 Â§5; 2005 c.443 Â§8]

Â Â Â Â Â  288.160 Use of refunding bond proceeds; when governmental unit may issue otherwise authorized refunding bonds. (1) Proceeds of refunding bonds authorized by this section shall be used solely to refund bonds and pay related costs and expenses, and shall not be used to pay for costs of operations or costs of projects not attributable to the refunding.

Â Â Â Â Â  (2) If authorized by law other than ORS 288.150 to 288.165 and in the manner provided by law, a governmental unit may issue general obligation bonds to refund outstanding bonded indebtedness or to reimburse the governmental unit for costs of capital construction or improvements, if:

Â Â Â Â Â  (a) The refunding general obligation bonds have been approved by the electors in a manner that qualifies under section 11 (11)(d)(ii), Article XI of the Oregon Constitution, and the obligations which are refunded, or the first obligations in the series, if the refunding general obligation bonds are part of a series of refundings, or the costs which are to be reimbursed, were incurred for capital construction or improvements; or

Â Â Â Â Â  (b) The refunding general obligation bonds replace an issue of outstanding general obligations bonds which were incurred for capital construction or improvements.

Â Â Â Â Â  (3) For the purposes of this section, refunding general obligation bonds shall be deemed to replace outstanding general obligation bonds if:

Â Â Â Â Â  (a) The refunded general obligation bonds are paid or lawfully deemed paid upon issuance of the refunding general obligation bonds; and

Â Â Â Â Â  (b) The net proceeds of the refunding bonds shall be used to pay only the debt service on the refunded bonds and the costs of issuance of the refunding bonds; and

Â Â Â Â Â  (c) The bond refunding satisfies at least one of the following tests:

Â Â Â Â Â  (A) The principal amount of the refunding general obligation bonds does not exceed the outstanding principal amount of the refunded general obligation bonds, plus the amount of any authorized but unissued general obligation bonds of the governmental unit; or

Â Â Â Â Â  (B) The total amount of principal and interest payable on the refunding general obligation bonds does not exceed the total amount of principal and interest payable on the refunded bonds as of the date of issuance of the refunding general obligation bonds; or

Â Â Â Â Â  (C) The present value of the debt service on the refunding general obligation bonds does not exceed the present value of the debt service on the refunded general obligation bonds, with the present values calculated at the refunding bond yield.

Â Â Â Â Â  (4) For purposes of section 11 (13) and 11b (3)(b), Article XI of the Oregon Constitution:

Â Â Â Â Â  (a) If refunding general obligation bonds replace an issue of general obligation bonds, the refunding general obligation bonds shall be deemed to have been issued on the date of issuance of the bonds which are replaced, or the first issue of general obligation bonds, if the refunding general obligation bonds are part of a series of refundings; and

Â Â Â Â Â  (b) If the bonds which are replaced were approved by the electors, the refunding general obligation bonds shall be deemed to have been specifically approved by the vote which approved the bonds which are replaced, or the first issue, in a series of refundings.

Â Â Â Â Â  (5) Notwithstanding ORS 221.200, 255.085, 287.056 or any other law to the contrary, a ballot measure authorizing issuance of refunding general obligation bonds need not state the principal amount of refunding general obligation bonds, so long as the refunding bonds comply with subsection (3) of this section. A ballot measure may authorize issuance of general obligation bonds to refund a specific series of outstanding general obligation bonds, or may authorize issuance of general obligation bonds to refund all or any portion of the outstanding bonds or future general obligation bonds, or any combination thereof.

Â Â Â Â Â  (6) Refunded general obligation bonds shall be deemed paid within the meaning of subsection (3) of this section if:

Â Â Â Â Â  (a) The refunded general obligation bonds are deemed paid or defeased under the provisions of the documents authorizing issuance of the refunded general obligation bonds; or

Â Â Â Â Â  (b) The governmental unit complies with ORS 288.677.

Â Â Â Â Â  (7) If a governmental unit issues general obligation bonds to refund general obligation bonds that were issued before December 5, 1996, the refunded general obligation bonds and the refunding general obligation bonds shall be treated as having been incurred to finance capital construction and improvements under the laws in effect at the time the refunded bonds were issued. The definitions described in section 11 (13), Article XI of the Oregon Constitution, or statutes enacted to interpret section 11 (13), Article XI of the Oregon Constitution, shall not apply to the refunded bonds or the refunding bonds.

Â Â Â Â Â  (8) A governmental unit may issue refunding bonds to refund obligations described in section 11 (5)(a)(A) and (B), Article XI of the Oregon Constitution. Ad valorem property taxes may be levied and collected to pay refunding bonds authorized by this subsection to the same extent that ad valorem property taxes could be levied and collected to pay the obligations that are refunded.

Â Â Â Â Â  (9) A governmental unit may issue refunding bonds to refund bonds that are not general obligations or obligations described in section 11 (5)(a)(A) and (B), Article XI of the Oregon Constitution, but are secured by ad valorem property taxes. Ad valorem property taxes may be levied and collected to pay refunding bonds authorized by this subsection to the same extent that ad valorem property taxes could be levied and collected to pay the bonds that are refunded. [1991 c.902 Â§100; 1995 c.333 Â§29; 1997 c.541 Â§366a]

Â Â Â Â Â  288.162 Pledge of full faith and credit and taxing power; insufficiency of lawfully available funds; action to compel payment. (1) As used in this section:

Â Â Â Â Â  (a) ÂLawfully available fundsÂ means revenues or other moneys of a governmental unit from whatever source derived, including but not limited to moneys credited to the governmental unitÂs general fund, revenues from an ad valorem tax authorized to be levied under the governmental unitÂs permanent rate limit under sections 11 and 11b, Article XI of the Oregon Constitution, and revenues derived from other taxes levied by the governmental unit in accordance with and subject to limitations and restrictions imposed under applicable law or contract, that are not dedicated, restricted or obligated by law or contract to an inconsistent expenditure or use.

Â Â Â Â Â  (b) ÂObligationÂ has the meaning given that term in ORS 288.594.

Â Â Â Â Â  (2) When a governmental unit pledges its full faith and credit and taxing powers to the repayment of an obligation, the pledge constitutes an enforceable promise or contract by the governmental unit:

Â Â Â Â Â  (a) To pay the obligation out of lawfully available funds of the governmental unit; and

Â Â Â Â Â  (b) If lawfully available funds are insufficient to pay when due the amounts owing on the obligation, to levy, impose and collect a tax that is within the authority of the governmental unit to levy, impose and collect in an amount sufficient to pay the amounts owing under the obligation, including past due amounts and penalties.

Â Â Â Â Â  (3) If a governmental unit fails to pay when due an amount owing under an obligation secured by a pledge of the full faith and credit and taxing powers of the governmental unit, the owner of the obligation, or a trustee appointed to act on behalf of the owner, may bring an action in the circuit court for the county in which the principal offices of the governmental unit are located to compel the governmental unit to:

Â Â Â Â Â  (a) Appropriate and expend sufficient lawfully available funds to pay the amounts owing on the obligation; or

Â Â Â Â Â  (b) If lawfully available funds are insufficient to pay when due the amounts owing on the obligation, levy, impose and collect a tax that is within the authority of the governmental unit to levy, impose and collect in an amount sufficient to pay the amounts owing under the obligation, including past due amounts and penalties.

Â Â Â Â Â  (4) An owner of the obligation, or a trustee appointed to act on behalf of the owner, may initiate a proceeding to impose remedial sanctions under ORS 33.055 against members of a governing body for failure to comply with an order of the court under this subsection. [2003 c.195 Â§4]

Â Â Â Â Â  288.165 Short-term borrowing for current expenses; form of borrowing; procedure; effect of debt limitation. (1) Subject to any applicable limitations imposed by the Constitution or laws of the State of Oregon or the charter, ordinance or resolution of a governmental unit, a governmental unit or the State of Oregon, acting through the State Treasurer pursuant to ORS 293.173, may borrow money by entering into a credit agreement, or issuing notes, warrants, short-term promissory notes, commercial paper or other obligations:

Â Â Â Â Â  (a) In anticipation of tax revenues or other income for purposes that include, but are not limited to, the payment of current expenses;

Â Â Â Â Â  (b) To provide interim financing for capital assets to be undertaken by the governmental unit; or

Â Â Â Â Â  (c) To refund outstanding obligations.

Â Â Â Â Â  (2) To secure obligations authorized under this section, a governmental unit or the State Treasurer, acting on behalf of the state, may:

Â Â Â Â Â  (a) Pledge the anticipated tax revenues or other income, the proceeds of any bonds or other permanent financing, or any combination thereof;

Â Â Â Â Â  (b) Segregate any pledged funds in separate accounts that may be held by the governmental unit, the State Treasurer or third parties;

Â Â Â Â Â  (c) Enter into contracts with third parties to obtain standby lines of credit or other financial commitments designated to provide additional security for obligations authorized by this section;

Â Â Â Â Â  (d) Establish any reserves deemed necessary for the payment of the obligations; and

Â Â Â Â Â  (e) Adopt resolutions and enter into agreements containing covenants and provisions for protection and security of the owners of obligations, which shall constitute enforceable contracts with such owners.

Â Â Â Â Â  (3) Obligations authorized by this section that are issued in anticipation of tax revenues or other income, except grant income, and any obligations authorized by this section that are issued to refund them may not be issued prior to the beginning of, and shall mature not later than, the end of the fiscal period in which the governmental unit or the State Treasurer expects to receive the tax revenues or other income. Obligations issued by a governmental unit or the State Treasurer in anticipation of tax revenues or other income, except grant income, may not be issued in an amount greater than 80 percent of the amount budgeted to be received in the fiscal period in which the obligations are issued.

Â Â Â Â Â  (4) Obligations authorized by this section that are issued in anticipation of grant income or to provide interim financing for capital assets shall mature not later than five years after the obligations are issued and may be redeemed beginning not later than one year after the governmental unit or the State Treasurer expects to receive the grant or the capital asset is projected to be completed.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section:

Â Â Â Â Â  (a) A school district, education service district, community college district or community college service district may issue obligations that are issued in anticipation of tax revenues or other income to mature not later than 13 months after the date the obligations were issued.

Â Â Â Â Â  (b) A city that is incorporated on or after January 1, 1990, and is within an urban growth boundary may issue an obligation in anticipation of tax revenues or other income prior to the beginning of the fiscal period in which the city expects to receive the revenues or other income if the obligation:

Â Â Â Â Â  (A) Matures not later than 18 months after the obligation is issued; and

Â Â Â Â Â  (B) Is issued in an amount that does not exceed 80 percent of the amount of lawfully available funds, as defined in ORS 288.162, that the governmental unit reasonably expects to receive.

Â Â Â Â Â  (6) Refunding obligations issued pursuant to subsection (1)(c) of this section shall mature not later than five years after the refunding obligations are issued.

Â Â Â Â Â  (7) The debt limitations imposed by law or the charter of any governmental unit do not affect the right of any governmental unit to issue obligations under authority of this section, nor are any of the obligations to be taken into consideration in determining the percentage or extent to which the governmental unit is indebted under the debt limitation. Obligations issued to refund outstanding obligations are not considered to be within any of such debt limitations.

Â Â Â Â Â  (8) Except as provided in this section, obligations authorized by this section may be in any form and contain any terms, including provisions for redemption at the option of the owner and provisions for the varying of interest rates in accordance with any index, bankerÂs loan rate or other standard.

Â Â Â Â Â  (9) The governing body of an issuing governmental unit, in the ordinance or resolution authorizing the issuance of obligations under this section, may delegate to any elected or appointed official or employee of the governmental unit the authority to determine maturity dates, principal amounts, redemption provisions, interest rates or the method for determining a variable or adjustable interest rate, denominations and other terms and conditions of such obligations that are not appropriately determined at the time of enactment or adoption of the authorizing ordinance or resolution, which delegated authority shall be exercised subject to applicable requirements of law and such limitations and criteria as may be set forth in such ordinance or resolution. Except to the extent of any such delegation, the governmental unit or the State Treasurer shall determine:

Â Â Â Â Â  (a) The maximum effective rate of interest the obligations shall bear;

Â Â Â Â Â  (b) The manner of sale;

Â Â Â Â Â  (c) The discount, if any, the governmental unit may allow;

Â Â Â Â Â  (d) The terms and conditions by which the obligations may be redeemed prior to maturity;

Â Â Â Â Â  (e) The maturities of the obligations;

Â Â Â Â Â  (f) The form and denominations of the notes or other obligations; and

Â Â Â Â Â  (g) All other terms and conditions related to the sale of the obligations.

Â Â Â Â Â  (10) The governmental unit or the State Treasurer may contract with third parties to serve as issuing, paying and authenticating agents for any obligations authorized by this section.

Â Â Â Â Â  (11) Obligations authorized by this section may be sold at public or private sale upon such terms as the governmental unit or the State Treasurer finds advantageous, with such disclosure as the governmental unit or State Treasurer deems appropriate. ORS 287.040 applies to obligations issued by governmental units under this section.

Â Â Â Â Â  (12) As used in this section, Âfiscal periodÂ means:

Â Â Â Â Â  (a) In the case of a governmental unit, a fiscal year.

Â Â Â Â Â  (b) In the case of the State of Oregon, a biennium. [1991 c.902 Â§101; 1993 c.97 Â§6; 2002 s.s.1 c.1 Â§1; 2002 s.s.4 c.1 Â§4; 2003 c.195 Â§14; 2005 c.6 Â§1]

Â Â Â Â Â  288.310 [Formerly 287.702; 1959 c.213 Â§1; 1979 c.837 Â§2; repealed by 2005 c.443 Â§34]

Â Â Â Â Â  288.320 [Formerly 287.704; 1959 c.213 Â§2; 1979 c.837 Â§3; 1987 c.158 Â§40; repealed by 2005 c.443 Â§34]

PAYMENT OR REISSUANCE OF LOST, MUTILATED OR DESTROYED EVIDENCE OF INDEBTEDNESS

Â Â Â Â Â  288.410 Definitions for ORS 288.410 to 288.460. As used in ORS 288.410 to 288.460, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEvidence of indebtednessÂ includes interest coupons originally attached to bonds issued by an issuer even though detached therefrom subsequent to the date on which such bonds were issued.

Â Â Â Â Â  (2) ÂDuplicateÂ means a duplicate of an instrument.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the person, board, commission, council or other body authorized to direct the issuance of instruments for the issuer.

Â Â Â Â Â  (4) ÂIndemnity bondÂ means an undertaking conditioned that the asserted owner of an instrument, as principal, will protect the issuer and the paying officer against loss or liability resulting from any demand or payment of the principal of or interest on an instrument and that such asserted owner will surrender such instrument to the paying officer if it comes into the possession of the asserted owner.

Â Â Â Â Â  (5) ÂInstrumentÂ means any lost, mutilated or destroyed evidence of indebtedness of an issuer, other than warrants or checks.

Â Â Â Â Â  (6) ÂIssuerÂ means the state, county, municipality, district or civil subdivision which has issued an instrument.

Â Â Â Â Â  (7) ÂLostÂ means lost or stolen for a length of time and under circumstances that indicate that the instrument has been destroyed or irrevocably lost, that it is not held by any person as the property of the person and that it will not be the basis of a claim against the issuer.

Â Â Â Â Â  (8) ÂMutilatedÂ means defacement of an instrument to the extent that its negotiation may be impaired.

Â Â Â Â Â  (9) ÂPaying officerÂ means the public officer, other than a fiscal or paying agent, to whom instruments may be presented for payment. [1959 c.410 Â§1]

Â Â Â Â Â  288.420 Payment of matured instrument that has been lost, mutilated or destroyed. (1) The paying officer shall pay the principal of or interest on any instrument at or after maturity when, except as provided in subsections (2) and (3) of this section, the asserted owner of the instrument:

Â Â Â Â Â  (a) Submits a satisfactory affidavit describing the instrument and the circumstances surrounding the acquisition of the instrument and giving a detailed statement of the circumstances surrounding its loss, mutilation or destruction;

Â Â Â Â Â  (b) Surrenders the instrument, if mutilated and in the possession of the asserted owner; and

Â Â Â Â Â  (c)(A) Furnishes an indemnity bond executed by two or more sureties satisfactory to the paying officer and qualifying as in the case of sureties for bail for twice the face amount of the instrument plus interest due thereon; or

Â Â Â Â Â  (B) Furnishes an indemnity bond executed by a surety company licensed to do business in the state for the face amount of the instrument plus interest due thereon.

Â Â Â Â Â  (2) If the asserted owner does not have personal knowledge of the information that must be contained in the affidavit required under subsection (1)(a) of this section, the person having the personal knowledge may make the affidavit.

Â Â Â Â Â  (3) If the face amount of an instrument plus interest due thereon is $1,000 or more, a surety company licensed to do business in the state must execute the indemnity bond required under subsection (1) of this section. [1959 c.410 Â§2; 2003 c.14 Â§143]

Â Â Â Â Â  288.430 Issuance of duplicate for instrument that has been lost, mutilated or destroyed. (1) If an instrument has not yet matured, the governing body of the issuer shall direct the appropriate officer to execute and deliver a duplicate to the asserted owner of such instrument when, except as provided in subsection (2) of this section, such asserted owner:

Â Â Â Â Â  (a) Submits a satisfactory affidavit describing the instrument and the circumstances surrounding acquisition of such instrument and giving a detailed statement of the circumstances surrounding its loss, mutilation or destruction;

Â Â Â Â Â  (b) Surrenders the instrument, if mutilated and in the possession of the asserted owner;

Â Â Â Â Â  (c) Furnishes an indemnity bond executed by a surety company licensed to do business in the state for the face amount of the instrument plus interest due and to become due thereon; and

Â Â Â Â Â  (d) Deposits a sum sufficient to pay the expenses of issuing a duplicate with an appropriate officer of the issuer.

Â Â Â Â Â  (2) If the asserted owner does not have personal knowledge of the information that must be contained in the affidavit required under subsection (1)(a) of this section, the person having such personal knowledge may make the affidavit. [1959 c.410 Â§3; 2005 c.22 Â§210]

Â Â Â Â Â  288.435 When requirements of ORS 288.420 and 288.430 may be waived. If the asserted owner of a lost, mutilated or destroyed instrument that was registered provides an affidavit, certification or other reliable proof that the governing body or paying officer reasonably finds protects the issuer from conflicting claims for payment under the registered instrument, the paying officer may waive the requirements of ORS 288.420 and the governing body may waive the requirements of ORS 288.430 with respect to that registered instrument. [1993 c.97 Â§20]

Â Â Â Â Â  288.440 Form of duplicate instrument. If any duplicate be issued, it shall be in the same form and amount and bear the same serial number, date of issue and date of maturity as the original instrument. If the instrument be a bond with interest coupons attached, only interest coupons that have not matured under the terms of the original instrument as of the date the duplicate is issued shall be attached to the duplicate. The officer issuing the duplicate shall indorse the word ÂDUPLICATEÂ and the date of its issuance upon its face and upon the face of any interest coupon attached thereto. The officer issuing the duplicate shall sign the duplicate on behalf of the issuer. [1959 c.410 Â§6]

Â Â Â Â Â  288.450 Waiver of requirement of indemnity bond. The paying officer may waive the requirement of an indemnity bond as imposed by ORS 288.420 and the governing body may waive such requirement as imposed by ORS 288.430 when the asserted owner of the instrument furnishes an undertaking for the face amount of such instrument plus all interest due and to become due thereon to protect the issuer and the paying officer from loss or liability resulting from any demand or payment of the principal of or interest on such instrument and:

Â Â Â Â Â  (1) The asserted owner surrenders a mutilated instrument that is so complete that any missing portion thereof could not form the basis of a valid claim against the issuer; or

Â Â Â Â Â  (2) The asserted owner of the instrument is the state in its individual or fiduciary capacity or any county, municipality, district or civil subdivision that is not in default on the payment of any of its outstanding obligations. [1959 c.410 Â§4; 2005 c.22 Â§211]

Â Â Â Â Â  288.460 Petition to circuit court; court order requiring payment of instrument or issuance of duplicate. If any paying officer refuses to pay or if any governing body refuses to direct the issuance of a duplicate, the asserted owner of an instrument may petition any circuit court for an order requiring the paying officer or governing body to show cause why the paying officer or governing body should not be required to pay such instrument in accordance with its terms or direct the issuance of a duplicate. If, upon hearing, it appears to the satisfaction of the court that the petitioner is the owner of the instrument, that it has been lost, mutilated or destroyed and that no sufficient cause has been shown why it should not be paid or a duplicate thereof issued, the court shall make an order requiring the paying officer to pay it or requiring the governing body to direct the issuance of a duplicate upon such conditions as the court considers adequate for the protection of the issuer and the paying officer against loss or liability resulting from any demand or payment of the principal of or interest on the instrument. [1959 c.410 Â§5]

BONDS GENERALLY

Â Â Â Â Â  288.500 Improper expenditure of proceeds of certain exempt bonded indebtedness; remedies; exception. (1) If a court of competent jurisdiction determines that the proceeds of an issue of exempt bonded indebtedness is used for expenditures that are not expenditures for capital construction or capital improvements, the court may require the governmental unit issuing the bonded indebtedness to take only the following actions:

Â Â Â Â Â  (a) The court may order the governmental unit to replace the misspent proceeds on a reasonable schedule determined by the court, with interest, from sources other than the taxes that the governmental unit levies to pay the bonded indebtedness, and to use the replaced funds for capital construction or capital improvement expenditures or to pay bond debt service; or

Â Â Â Â Â  (b) If the governmental unit fails to comply with an order to replace the misspent proceeds, or acknowledges that the governmental unit is unable to replace the misspent proceeds, the court may determine that a portion of the future levies to pay the bonded indebtedness shall be subject to the limits of section 11b, Article XI of the Oregon Constitution. The portion that is subject to those limits shall be determined by calculating the amount of the taxes that are necessary to pay the principal and interest on the bonded indebtedness that is allocable to the misspent proceeds.

Â Â Â Â Â  (2) No action may be filed or maintained against a governmental unit because of an alleged expenditure of proceeds of exempt bonded indebtedness for purposes other than capital construction or improvements, if the misspent amount is less than $5,000. [1997 c.541 Â§366b]

Â Â Â Â Â  Note: 288.500 to 288.513 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 288 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  288.505 Determining date of issuance of bonded indebtedness. For purposes of sections 11 and 11b, Article XI of the Oregon Constitution, the date on which bonded indebtedness is issued is the earliest date on which any bond in a series is issued. [1997 c.541 Â§366c]

Â Â Â Â Â  Note: See note under 288.500.

Â Â Â Â Â  288.510 [1969 c.63 Â§1; 1971 c.366 Â§1; 1973 c.488 Â§7; 1975 c.642 Â§27; 1981 c.23 Â§2; repealed by 1981 c.94 Â§1 (288.515 to 288.550 enacted in lieu of 288.510)]

Â Â Â Â Â  288.513 Determining true cash value for bonded indebtedness. In determining the Âtrue cash valueÂ of taxable property for the purpose of calculating the total amount of indebtedness which may be incurred by the state or local governments under the Oregon Constitution or laws of the State of Oregon, the Âreal market value,Â as defined in section 11b (2)(a), Article XI of the Oregon Constitution, may be used if and to the extent that the Âreal market valueÂ does not exceed the Âtrue cash value.Â [1991 c.902 Â§1]

Â Â Â Â Â  Note: See note under 288.500.

Â Â Â Â Â  288.515 Definitions for ORS 288.515 to 288.600. As used in ORS 288.515 to 288.600:

Â Â Â Â Â  (1) ÂBondsÂ means general obligation, revenue or tax increment bonds, notes, lease purchase, financing or loan agreements, land sale contracts or other borrowings of a public body.

Â Â Â Â Â  (2) ÂPublic bodyÂ means the State of Oregon, its agencies, institutions or any municipality authorized by law to issue bonds.

Â Â Â Â Â  (3) ÂMunicipalityÂ means a political subdivision of this state and municipal, quasi-municipal and public corporations and intergovernmental entities organized under ORS chapter 190 authorized by law to issue bonds. [1981 c.94 Â§2; 1983 c.347 Â§1; 1991 c.583 Â§6; 2005 c.443 Â§9]

Â Â Â Â Â  288.517 Policy concerning bond covenants. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is a matter of statewide concern that certain covenants made by public bodies regarding any pledge of revenues securing bonds or other obligations not be impaired by subsequent initiative or referendum measures.

Â Â Â Â Â  (2) These covenants usually are in the form of a promise to charge and collect rates, fees, tolls, rentals or other charges sufficient to produce revenues to maintain a specified level of debt service coverage.

Â Â Â Â Â  (3) Such covenants are material to the security for the bonds or other obligations and to investorsÂ expectations regarding timely payment of the bonds or other obligations. Any possibility that such covenants might be rolled back, frozen or otherwise subjected to subsequently imposed conditions or restrictions negatively affects the ability of public bodies to market their bonds, to obtain credit enhancement and to obtain satisfactory ratings on their bonds. [1997 c.171 Â§2]

Â Â Â Â Â  Note: 288.517 and 288.518 were added to and made a part of 288.515 to 288.600 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  288.518 Additional powers of municipality when issuing revenue bonds. Any municipality that is authorized to issue revenue bonds by any law other than the Uniform Revenue Bond Act, ORS 288.805 to 288.945, may, when issuing those bonds, exercise the powers specified in ORS 288.825 (3) and (4). The municipality may also pledge any revenues that such authorizing law allows the municipality to commit to pay the revenue bonds and any amounts held as reserves for the revenue bonds. [1997 c.171 Â§3]

Â Â Â Â Â  Note: See note under 288.517.

Â Â Â Â Â  288.520 Public body to determine interest, principal amount, discount, terms; form of authority to issue; maximum interest rate for state bonds. (1) Except as provided in subsection (5) of this section, a public body issuing bonds shall determine:

Â Â Â Â Â  (a) The maximum effective rate of interest, if any, which the bonds shall bear including variable interest rates if the public body so decides;

Â Â Â Â Â  (b) The principal amounts, consistent with any limitations established by law, of the bonds or series of bonds to be issued;

Â Â Â Â Â  (c) The discount or premium, if any, which the public body will allow;

Â Â Â Â Â  (d) The terms by which the bonds may be redeemed prior to maturity, including, but not limited to, the amount of any permitted premium;

Â Â Â Â Â  (e) The form of the bonds;

Â Â Â Â Â  (f) The term of the bonds;

Â Â Â Â Â  (g) The schedule for payment of bond principal and interest;

Â Â Â Â Â  (h) The denominations of the bonds; and

Â Â Â Â Â  (i) For revenue bonds, tax increment bonds or notes, the type of sale.

Â Â Â Â Â  (2) When issuing general obligation bonds, the public body must sell the bonds in conformance with ORS 287.014 to 287.022.

Â Â Â Â Â  (3) A municipality may establish a sinking fund for the purpose of repaying principal and interest when due and may covenant to make contributions to that fund.

Â Â Â Â Â  (4) Notwithstanding any other provision of law requiring bonds to be authorized by ordinance, a public body may authorize the issuance of bonds by order or resolution of its governing body, and in the ordinance, resolution or other official authorization, a public body may delegate to any elected or appointed official or employee of the public body the authority to determine the maturity dates, principal amounts, redemption provisions, interest rates or the method for determining a variable or adjustable interest rate, denominations and other terms and conditions of the bonds that are not appropriately determined at the time of enactment of the authorizing ordinance or resolution. The delegated authority shall be exercised subject to the applicable requirements of law and any limitations and criteria set forth in the ordinance, resolution or other official authorization.

Â Â Â Â Â  (5) When a public body issuing general obligation bonds is the State of Oregon or one of its agencies, the maximum effective rate of interest which the bonds shall bear is 13 percent per annum. However, if an agency is unable to sell the bonds after a reasonable marketing effort, the maximum effective rate of interest may be increased but shall not exceed 14 percent per annum.

Â Â Â Â Â  (6) Notice of any redemption authorized under subsection (1)(d) of this section shall be given in the manner directed by the public body, which shall include, if the bonds are not in registered form, publication in at least one issue of a business and financial newspaper published within the City of Portland, Oregon.

Â Â Â Â Â  (7) Notwithstanding any other law, a public body is not required to publish a notice of redemption for bonds that are in registered form. [1981 c.94 Â§3; 1981 c.661 Â§4; 1981 c.879 Â§1; 1983 c.347 Â§2; 1985 c.441 Â§3; 1993 c.97 Â§7; 1997 c.171 Â§13]

Â Â Â Â Â  288.523 Appointment of bond counsel; exception of ORS 279A.140. (1) Notwithstanding any other provision of law relating to the appointment of bond counsel, a public body may provide for the appointment of bond counsel to advise and assist the public body in the issuance of bonds or certificates of participation, including the issuance of refunding bonds and obligations, and in the lawful administration of outstanding bonds or certificates of participation. The services provided by an appointed bond counsel may include:

Â Â Â Â Â  (a) Advising the public body concerning the legality of specific proposed taxable or tax-exempt obligations and the compliance, in substance and procedure, of those obligations with law, including but not limited to federal securities laws and regulations and federal and state tax laws and regulations;

Â Â Â Â Â  (b) Issuing legal opinions, including opinions on the authorization, tax status and the binding effect of the obligations and their associated documents and on the lawful use of the proceeds of the obligations, as may be required by the demands of the bond market for the obligations;

Â Â Â Â Â  (c) Advising the public body on legal procedures and practices in the bond market for the obligations, including advice on the structuring and marketing of the obligations;

Â Â Â Â Â  (d) Preparing or assisting in the preparation of any document related to a specific issue of obligations, including but not limited to a bond authorization, bond resolution, indenture, prospectus, preliminary official statement, official statement, bond sale notice, bond form, bid form or bond purchase agreement;

Â Â Â Â Â  (e) Advising the public body concerning the maintenance of the tax status of specific obligations, compliance with any requirements for representations or disclosures relating to the obligations and compliance with any documents issued or executed with respect to the obligations; and

Â Â Â Â Â  (f) Advising the public body concerning accounting and investment procedures recommended or required for compliance with tax and federal securities and rebate requirements.

Â Â Â Â Â  (2) No appointment of bond counsel under this section shall be construed as authorizing bond counsel to advise or represent the public body on matters that are committed by statute to the Attorney General or by local law to counsel for the public body. An appointment of bond counsel by a state agency or institution shall be subject to the prior approval of the State Treasurer and the Attorney General.

Â Â Â Â Â  (3) ORS 279A.140 does not apply to an appointment of bond counsel under this section. [1995 c.247 Â§2; 2001 c.536 Â§7; 2003 c.794 Â§245]

Â Â Â Â Â  Note: 288.523 was added to and made a part of 288.515 to 288.600 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  288.525 Expenditure of bond proceeds for interest or redemption. (1) A public body may expend bond proceeds for the payment of interest on the bonds for the period established by the public body.

Â Â Â Â Â  (2) A public body may expend bond proceeds to purchase or redeem the bonds from which proceeds are derived. [1981 c.94 Â§4; 1983 c.347 Â§3]

Â Â Â Â Â  288.530 Deferral of initial payment of principal on bonds; determination of interest periods. A public body may defer initial payment of principal on bonds for a period of time it reasonably determines, and shall determine whether interest should be paid semiannually or otherwise. [1981 c.94 Â§5]

Â Â Â Â Â  288.535 Use of seal. A public body authorized by law to possess a seal shall cause such seal to be imprinted, attached, impressed or otherwise evidenced on any bond of which it is the issuer. However, the failure to imprint, attach, impress or otherwise evidence a seal on any bond shall not affect the validity thereof. [1981 c.94 Â§6]

Â Â Â Â Â  288.540 Authorized signatures. Bonds of a public body shall be executed by the signature or signatures of one or more officers as specified by the public body. Signatures of the designated officers may be either manual or facsimile, but at least one signature shall be manual in form. However, all signatures of the public body may be by facsimile if the bonds are to be authenticated by at least one manual signature. [1981 c.94 Â§7; 1995 c.333 Â§5]

Â Â Â Â Â  288.545 Form of bonds. Bonds may be issued in coupon form, with or without privilege of registration, or may be in registered form, or both, with the privilege of converting and reconverting from one form to another, upon such terms and conditions as provided by the public body and applicable provisions of federal law. As evidence of indebtedness, the public body may utilize immobilized or book-entry delivery systems and may use depositories for these purposes. [1981 c.94 Â§8; 1983 c.129 Â§1]

Â Â Â Â Â  288.550 Preliminary official statement not required in certain circumstances. The preliminary official statement required for general obligation bonds by ORS 287.018 shall not be required for any issue for which a commitment to purchase has been received from any state or federal agency unless such state or federal agency requires the preparation of such document. If any other purchaser is awarded the sale of general obligation bonds offered at a sale for which a commitment to purchase such bonds has been received from a state or federal agency, an official statement shall be prepared prior to the delivery of the bonds if such other purchaser so requests. [1981 c.94 Â§9]

Â Â Â Â Â  288.560 Destruction of bonds and coupons. At the option of the treasurer or other fiscal officer of a subdivision making use of a paying agent other than the stateÂs fiscal agency, bonds and coupons may be held for destruction as are state bonds and coupons under ORS 288.120 and may be destroyed in the same manner as state bonds and coupons are destroyed under ORS 288.120. [1981 c.252 Â§2]

Â Â Â Â Â  288.570 Appointment of paying agents. (1) In connection with the issuance of bonds, any municipality may appoint one or more paying agents to serve as paying agent on bonds issued after May 26, 1983.

Â Â Â Â Â  (2) The paying agents designated under subsection (1) of this section shall either be a financial institution authorized to do business in Oregon or the stateÂs fiscal agent as provided for in ORS 288.020.

Â Â Â Â Â  (3) Any municipality which is required by law to use the county treasurer as paying agent may appoint a paying agent and registrar. The municipality shall provide the county treasurer written notice of such appointment no later than 20 days following the appointment.

Â Â Â Â Â  (4) Any municipality appointing a paying agent under the authority of ORS 288.545 and 288.570 to 288.590 may:

Â Â Â Â Â  (a) Provide for powers, duties and functions and compensation of such paying agent.

Â Â Â Â Â  (b) Limit the liabilities of such paying agent.

Â Â Â Â Â  (c) Prescribe a method for resignation, removal, merger or consolidation of such paying agent, appointment of a successor paying agent and transfer of right and properties to such successor paying agent.

Â Â Â Â Â  (5) The entity through which bonds are payable shall serve as registrar under such terms and conditions as may be required by rule of the Oregon Municipal Debt Advisory Commission in effect at the time such agreement is executed.

Â Â Â Â Â  (6) If the municipalityÂs paying agent is the stateÂs fiscal agent, the municipality shall also designate a coregistrar within the State of Oregon. The coregistrar may be either a financial institution authorized to do business in Oregon or a municipality. A municipality may appoint the stateÂs fiscal agent as paying agent for bonds issued by the municipality. The municipality is not required under this section to appoint the stateÂs fiscal agent as paying agent for all bonds issued by the municipality.

Â Â Â Â Â  (7) Notwithstanding subsection (5) of this section, a municipality may elect to serve as its own paying agent, and in cases where the municipality so elects, it may contract with a financial institution authorized to do business in Oregon or the State of OregonÂs fiscal agent to register bonds at the time of original issuance.

Â Â Â Â Â  (8) The authority granted by ORS 288.545 and 288.570 to 288.590 is in addition to any authority to appoint a paying agent or registrar provided by statute or charter amendment. [1983 c.129 Â§Â§3,5; 1985 c.441 Â§4; 1993 c.97 Â§8]

Â Â Â Â Â  288.580 County treasurer as paying agent. A county treasurer may enter into agreements with financial institutions to serve as paying agent and registrar, as provided in ORS 288.570 (1) to (8), for any bond issue for which the county treasurer serves as paying agent. A county treasurer may recover costs from the municipality for the service. [1983 c.129 Â§4; 1985 c.441 Â§5]

Â Â Â Â Â  288.590 Registered bond ownership not public record. The records of registered bond ownership, whether maintained by the state or a municipality or its registrar, are not public records within the meaning of ORS 192.410 (4). [1983 c.129 Â§6]

Â Â Â Â Â  288.592 Refunding bonds; rules. (1) As used in this section, Âforward current refundingÂ means execution and delivery of a forward delivery bond purchase agreement or similar instrument under which a public body contracts to sell current refunding bonds at a specified future date.

Â Â Â Â Â  (2) To refund outstanding bonds, a public body may issue and deliver bonds to refund all or any portion of the outstanding bonds of the public body and to execute and deliver any contract or agreement that is necessary or desirable to currently refund or to effect a forward current refunding of bonds. The proceeds of the refunding bonds shall be used solely to pay the principal of, and interest and premium, if any, on the bonds being refunded, costs of issuing the refunding bonds plus not more than six months of interest on the refunding bonds. The proceeds of the refunding bonds shall be used to pay debt service on the refunded bonds within one year after the refunding bonds are issued.

Â Â Â Â Â  (3) The State Treasurer may adopt rules regulating the issuance of refunding bonds and forward current refundings under this section. If the State Treasurer adopts rules, refunding bonds may not be issued and a forward current refunding agreement may not be executed under this section unless the issuance or execution complies with the rules adopted by the State Treasurer.

Â Â Â Â Â  (4) Bonds issued to refund revenue bonds that were issued pursuant to ORS 288.815 shall be considered to have been issued in full compliance with ORS 288.815, and the issuance of the refunding bonds shall not be subject to ORS 288.815. However, a forward current refunding or the issuance of the refunding bonds must be authorized by ordinance or resolution of the issuing public body. [1987 c.91 Â§2; 1993 c.97 Â§9; 1999 c.559 Â§10]

Â Â Â Â Â  288.594 Creation, perfection, priority and enforcement of lien of pledge by public body; UCC not applicable. (1) As used in this section:

Â Â Â Â Â  (a) ÂObligationÂ means a revenue bond, limited tax bond, general obligation bond, certificate of participation, note, lease purchase or installment purchase obligation, financing agreement, credit agreement or other contractual undertaking of a public body, however denominated, to repay borrowed moneys or to pay the purchase price of property acquired by the public body, a credit enhancement device, as the term is defined in ORS 288.805, given as additional security for an obligation described in this paragraph or an intergovernmental agreement entered into under ORS chapter 190.

Â Â Â Â Â  (b) ÂOperative documentÂ means a resolution, ordinance, trust indenture, security agreement or other document in which a public body pledges property as security for an obligation of the public body.

Â Â Â Â Â  (c) ÂPledgeÂ means to create a security interest in or a lien on property to secure payment or performance of an obligation. The security interest or lien is created by mortgaging, assigning or encumbering property or by creating a security interest in any other manner.

Â Â Â Â Â  (d) ÂPledgeeÂ means:

Â Â Â Â Â  (A) A trustee for the holder of an obligation; or

Â Â Â Â Â  (B) The holder of an obligation if a trustee was not appointed in the operative document or if the operative document authorizes the holder of an obligation to foreclose the lien of a pledge and enforce the remedies consequent to the pledge in lieu of the trustee.

Â Â Â Â Â  (e) ÂPropertyÂ means real or personal property of a public body, tangible or intangible, whether owned by the public body when the pledge is made or acquired subsequently by the public body. ÂPropertyÂ also means revenues as that term is defined in ORS 288.805, contract rights, receivables and securities.

Â Â Â Â Â  (2) Notwithstanding the Uniform Commercial Code, this section governs the creation, perfection, priority and enforcement of a lien of a pledge made by a public body. The Uniform Commercial Code does not apply to the creation, perfection, priority or enforcement of a lien of a pledge made by a public body.

Â Â Â Â Â  (3) A public body may pledge all or a portion of its property as security for payment of its obligations and for performance of a covenant or agreement entered into in relation to the issuance of an obligation of the public body. The lien created by the pledge is valid and binding from the time the pledge is made. Pledged property is subject immediately to the lien of the pledge without physical delivery, filing or any other act.

Â Â Â Â Â  (4) Except as provided otherwise expressly in the operative document, the lien of the pledge is superior to and has priority over other claims and liens of any kind.

Â Â Â Â Â  (5) When property subject to a pledge is acquired by a public body after the pledge is made, the property is subject to the lien upon acquisition by the public body without physical delivery, filing or any other act, and the lien shall relate to the time the public body originally made the pledge.

Â Â Â Â Â  (6) A public body may reserve the right to pledge a pledged property as security for an obligation subsequently issued by the public body. If a public body reserves that right, subject to the terms of the operative document that created the previous pledge, the lien of the subsequent pledge may be on a parity or pari passu basis with the lien of the previous pledge, on a prior and superior basis with the lien of the previous pledge or on a subordinate basis with the lien of the previous pledge, as specified in the operative document creating the subsequent pledge. The lien of the subsequent pledge:

Â Â Â Â Â  (a) Has the priority specified in the operative document creating the subsequent pledge; and

Â Â Â Â Â  (b) Is superior to and has priority over other claims and liens of any kind except the lien of a pledge with which the lien of the subsequent pledge is on a parity or subordinate basis, as specified in the operative document.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, a pledgee may commence an action in a court of competent jurisdiction to foreclose the lien of the pledge and exercise rights and remedies available to the pledgee under the operative document.

Â Â Â Â Â  (8) When pledged property consists of moneys or property in a fund for debt service reserves or payments, a pledgee may foreclose the lien of the pledge by applying the moneys or property in the fund to the payment of obligations subject to the terms, conditions and limitations in the operative document.

Â Â Â Â Â  (9) Any initiative or referendum measure approved by the electors of the public body that changes statutory or municipal charter provisions affecting rates, fees, tolls, rentals or other charges shall not be given any force or effect if to do so would impair existing covenants made with holders of existing bonds or other obligations regarding the imposition, levy or collection of the rates, fees, tolls, rentals or other charges pledged to secure outstanding bonds or other obligations.

Â Â Â Â Â  (10) If a public body is authorized by law to pledge its revenues to secure revenue bonds or other borrowings, the public body may enter into rate covenants. Rate covenants authorized by this subsection may obligate the public body to periodically set the rates and charges:

Â Â Â Â Â  (a) That generate the pledged revenues at specific levels including, but not limited to, a specific monetary charge for each unit of commodity or service provided or a schedule of rates and charges that includes fixed and variable components;

Â Â Â Â Â  (b) In accordance with a formula established in the operative document governing the revenue bonds or other borrowings. The formula may provide for rates to be determined by reference to factors including, but not limited to:

Â Â Â Â Â  (A) Historical operating expenses;

Â Â Â Â Â  (B) Projected future operating expenses;

Â Â Â Â Â  (C) The funding of depreciation;

Â Â Â Â Â  (D) The costs of capital improvements;

Â Â Â Â Â  (E) The costs of complying with contractual obligations and covenants;

Â Â Â Â Â  (F) The costs of complying with regulatory requirements;

Â Â Â Â Â  (G) Reports of independent consultants regarding the level of pledged revenues required to operate and maintain a utility in accordance with prudent utility practice;

Â Â Â Â Â  (H) Debt service on the revenue bonds or other borrowings; and

Â Â Â Â Â  (I) The funds needed to establish or maintain reserves required by law or contract and the funds needed to maintain an unencumbered carryforward fund balance or working capital to meet unanticipated expenses or fluctuations in revenues that may arise;

Â Â Â Â Â  (c) At levels sufficient to maintain underlying credit ratings assigned to the revenue bonds and other borrowings by one or more nationally recognized credit rating services without regard to any improvement in credit ratings due to the provision of additional security for revenue bonds and other borrowings through bond insurance or credit enhancement; or

Â Â Â Â Â  (d) That generate pledged revenues each year in amounts at least equal to operations and maintenance expenses of the system that produces the pledged revenues, plus debt service on the revenue bonds and other borrowings, plus an additional amount that is reasonably required to obtain favorable terms for the revenue bonds and other borrowings.

Â Â Â Â Â  (11) Without regard to whether a rate covenant was entered into before or after October 23, 1999, a rate covenant authorized by this section is a contract that binds the public body making the rate covenant and is enforceable against the public body in accordance with the terms of the rate covenant. [1987 c.91 Â§3; 1997 c.171 Â§14; 1999 c.559 Â§5; 2001 c.537 Â§3]

Â Â Â Â Â  288.596 Variable rate bonds; credit enhancement agreements. Any public body authorized to issue variable rate bonds may:

Â Â Â Â Â  (1) Enter into letter of credit or other credit enhancement agreements in order to provide liquidity or security for bonds. Such credit enhancement agreements shall be payable solely from the same sources of funds which the public body may legally commit to pay debt service on the bonds and the public body may pledge as security for its obligations arising under or with respect to any credit enhancement agreement any revenues pledged to the payment of the related bonds or from which the bonds are payable.

Â Â Â Â Â  (2) Issue bonds which are subject to redemption at the option of the owner. However, such right of redemption must be limited to money available under a credit enhancement agreement, proceeds of the bonds and reserves of the public body established for such purpose. [1987 c.91 Â§4; 1995 c.333 Â§6]

Â Â Â Â Â  288.598 Authority to pay rebates and make investments necessary for tax-exempt bond interest. Notwithstanding any other provision of law, a municipality issuing bonds, the interest on which is intended to be excludable from gross income under federal income tax laws, may:

Â Â Â Â Â  (1) Covenant for the benefit of the owners of the bonds to pay rebates that are required under the federal income tax laws in order for interest on the bonds to be excludable from gross income. The rebates shall be considered an interest expense of the bonds, and may be paid from any source of funds which may be used to pay interest on the bonds, or from any source of funds which earns interest that is subject to rebate.

Â Â Â Â Â  (2) Invest in United States Government securities or other legal investments which have a yield that is less than current market yield, in order to facilitate compliance with federal laws which govern whether interest on the bonds is excludable from gross income under federal income tax laws. [1987 c.840 Â§4]

Â Â Â Â Â  288.600 Issuance of bonds with taxable interest authorized. A public body may issue bonds, notes or other evidences of indebtedness the interest on which is taxable for federal income tax purposes to the holders of the bonds, notes or other evidences of indebtedness. Notwithstanding the grant of such authority to a public body, a public body shall consent to such taxation expressly and in writing at the time at which the bonds, notes or other evidences of indebtedness are issued. The express written consent shall be made a part of the transcript of the proceedings of the issuance. [1987 c.840 Â§8]

REFUNDING BONDS

Â Â Â Â Â  288.605 Definitions for ORS 288.605 to 288.695. As used in ORS 288.605 to 288.695, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvance refunding bondsÂ means bonds issued for the purpose of refunding bonds first subject to redemption or maturing one year or more from the date of the advance refunding bonds.

Â Â Â Â Â  (2) ÂBondÂ means any revenue bond, general obligation bond or certificate of participation.

Â Â Â Â Â  (3) ÂCertificate of participationÂ means:

Â Â Â Â Â  (a) Any financing agreement entered into by the State of Oregon, an agency or institution of the State of Oregon under ORS 283.085 to 283.092 or a public corporation under ORS chapter 353, or any certificate of participation issued under such financing agreement.

Â Â Â Â Â  (b) Any financing agreement entered into by a local public body authorized by law to enter into financing agreements, or any certificate of participation issued under such financing agreements.

Â Â Â Â Â  (4) ÂFinancing agreementÂ means a lease purchase agreement, an installment sale agreement, a loan agreement or any other agreement to finance real or personal property that is or will be owned and operated by a public body, or to refinance previously executed financing agreements.

Â Â Â Â Â  (5) ÂForward current refundingÂ means execution and delivery of a forward delivery bond purchase agreement or similar instrument under which a public body contracts to sell current refunding bonds at a specified future date.

Â Â Â Â Â  (6) ÂGeneral obligation bondÂ means any bond, note, warrant, certificate of indebtedness or other obligation of a public body which constitutes an indebtedness within the meaning of the constitutional or statutory debt limitation and which is secured by the unlimited taxing power of the public body.

Â Â Â Â Â  (7) ÂGoverning bodyÂ means the council, commission, board or other legislative body of the public body designated in ORS 288.605 to 288.695 in which body the legislative powers of the public body are vested, provided that with respect to the state it shall mean the State Treasurer.

Â Â Â Â Â  (8) ÂGovernment obligationsÂ means any of the following:

Â Â Â Â Â  (a) Direct obligations of or obligations the principal of and interest on which are unconditionally guaranteed by the United States of America and bank certificates of deposit secured by the obligations;

Â Â Â Â Â  (b) Bonds, debentures, notes, certificates of participation or other obligations issued by a federal agency or other instrumentality of the United States Government; or

Â Â Â Â Â  (c) Other debt obligations determined by administrative rule of the State Treasurer or the Oregon Municipal Debt Advisory Commission to be highly secured and widely accepted in the marketplace as obligations for a defeasance escrow.

Â Â Â Â Â  (9) ÂIssuerÂ means the public body issuing any bond or bonds.

Â Â Â Â Â  (10) ÂOrdinanceÂ means an ordinance of a public body or resolution or other instrument by which the governing body of the public body exercising any power takes formal action and adopts legislative provisions and matters of some permanency.

Â Â Â Â Â  (11) ÂPublic bodyÂ means the State of Oregon, its agencies, institutions, political subdivisions, municipal, quasi-municipal and public corporations and intergovernmental entities created by intergovernmental agreements under ORS chapter 190 authorized by law to issue general obligation bonds or revenue bonds or to enter into financing agreements and cause certificates of participation to be issued under such financing agreements.

Â Â Â Â Â  (12) ÂRevenue bondÂ means any bond, note, warrant, certificate of indebtedness or other obligation for the payment of money issued by a public body or any predecessor of any public body and which is payable from designated revenues or a special fund but excluding any obligation constituting an indebtedness within the meaning of the constitutional or statutory debt limitations and any obligation payable solely from special assessments or special assessments and a guaranty fund.

Â Â Â Â Â  (13) ÂSpecial revenue bondÂ means any bond, note, warrant, certificate of indebtedness or other obligation for the payment of money issued by a public body or any predecessor of any public body which is payable from designated revenues or a special fund and which is subject to statutory debt limitations. [1977 c.536 Â§3; 1997 c.820 Â§1; 1999 c.559 Â§11; 2005 c.443 Â§10]

Â Â Â Â Â  288.610 Legislative findings; applicability of ORS 288.605 to 288.695. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) It is desirable to afford public bodies the authority to reduce the costs on their outstanding bonds, thereby resulting in a savings in the costs of capital expenditures of a public body; that such a savings is for the benefit of the people of the state;

Â Â Â Â Â  (b) Legislation permitting a public body to pay and discharge all or any part of outstanding bonds in arrears, or about to become due and for which sufficient funds are not available, or to effect a reorganization of its permanent debt, or to effect a savings is desirable to protect the credit of the state and its public bodies; and

Â Â Â Â Â  (c) To determine the extent of the need to issue advance refunding bonds or to effect a forward current refunding and to insure that issuance of such bonds is to the advantage of and in the best interests of and for the general welfare of the state and all public bodies, it is desirable that the State Treasurer approve of the issuance of all such bonds.

Â Â Â Â Â  (2) The Legislative Assembly declares that the issuance of advance refunding bonds and the authority to effect a forward current refunding are matters of general statewide concern and ORS 288.605 to 288.695 preempt all statutory or charter authority to issue advance refunding bonds or to effect a forward current refunding, except that ORS 288.605 to 288.695 are not applicable to nor shall it affect advance refunding bonds issued prior to October 4, 1977. [1977 c.536 Â§2; 1999 c.559 Â§12]

Â Â Â Â Â  288.615 Power to issue advance refunding bonds; allowable purposes. (1) Subject to subsections (3) and (4) of this section, the governing body of any public body may by ordinance provide for the issuance of bonds without an election to refund outstanding bonds, including advance refunding bonds heretofore or hereafter issued by the public body or its predecessor, or to fund the obligations of the public body under any contract, lease, sublease or agreement entered into with the Oregon Mass Transportation Financing Authority pursuant to ORS 267.227 and 391.500 to 391.660, and to pay redemption or prepayment premiums and costs of issuance, only in order:

Â Â Â Â Â  (a) To pay or discharge all or any part of such outstanding obligations or series or issue of bonds, including any interest thereon, in arrears or about to become due and for which sufficient funds are not available;

Â Â Â Â Â  (b) To effect a favorable reorganization of the permanent debt structure of the issuer; or

Â Â Â Â Â  (c) To effect a savings discounted to present value to the public body or in the event of industrial development bonds, to effect a savings discounted to present value to the principal obligor of the revenue bonds.

Â Â Â Â Â  (2) When issuing refunding revenue bonds or advance refunding revenue bonds to refund revenue bonds that were issued in accordance with ORS 288.815, a municipality, as defined by ORS 288.805 (3), is not required to comply with the procedures prescribed in ORS 288.815 in issuing bonds pursuant to this section.

Â Â Â Â Â  (3) To determine whether or not a saving will be effected, consideration shall be given to the interest to fixed maturities of the refunding bonds and the bonds or obligations to be refunded, the costs of issuance of the refunding bonds, the redemption or prepayment premiums, if any, to be paid and the known earned income from the investment of the refunding bond proceeds pending redemption or prepayment of the bonds or obligations to be refunded.

Â Â Â Â Â  (4) The refunding plan shall be subject to provisions concerning payment and to all other contractual provisions in the proceedings authorizing the issuance of the bonds or obligations to be refunded or otherwise appertaining thereto and to the review and authorization of the State Treasurer.

Â Â Â Â Â  (5) For purposes of ORS 288.605 to 288.690, wherever reference is made to Âthe bonds or obligations to be refundedÂ or any words of similar import, such reference shall include the following:

Â Â Â Â Â  (a) In the case of an advance refunding of general obligation bonds, limited tax bonds, as defined in ORS 288.150, revenue bonds or certificates of participation, the general obligation, limited tax or revenue bonds or the certificates of participation to be refunded; or

Â Â Â Â Â  (b) In the case of a funding of the obligations of a mass transit district under any contract, lease, sublease or agreement entered into with the Oregon Mass Transportation Financing Authority under ORS 267.227 and 391.500 to 391.660, both the obligations of the mass transit district under such contract, lease, sublease or agreement and the revenue bonds issued by the Oregon Mass Transportation Financing Authority under ORS 391.500 to 391.660 which are secured by such contract, lease, sublease or agreement.

Â Â Â Â Â  (6) Subject to ORS 288.605 to 288.690, a mass transit district may exercise the powers conferred upon public bodies under this section and ORS 288.637 and issue advance refunding bonds for the purpose of refunding the obligations of such mass transit district under any contract, lease, sublease or agreement with the Oregon Mass Transportation Financing Authority under ORS 267.227 and 391.500 to 391.660, in which event such advance refunding bonds shall, for purposes of ORS 288.605 to 288.690, be deemed to be issued for the purpose of the advance refunding of revenue bonds.

Â Â Â Â Â  (7) A financing agreement may be used to refund outstanding financing agreements or certificates of participation under this section. If the obligation to be refunded is a financing agreement or a certificate of participation, then the advance refunding obligation, without regard to the type of obligation, may be secured by the same claims against the public body that secure the financing agreement or certificate of participation to be refunded. [1977 c.536 Â§4; 1985 c.429 Â§3; 1993 c.97 Â§10; 1997 c.820 Â§2]

Â Â Â Â Â  288.620 Review and approval by State Treasurer; expenses. (1) Refunding bonds may not be issued under ORS 288.605 to 288.695 unless authorized by the State Treasurer under this section.

Â Â Â Â Â  (2) Following adoption of an ordinance or resolution approving a refunding plan to issue advance refunding bonds, the refunding plan shall be submitted to the State Treasurer for review and approval.

Â Â Â Â Â  (3) Following adoption of an ordinance or resolution approving a refunding plan to effect a forward current refunding, the refunding plan must be submitted to the State Treasurer for review and approval if the State Treasurer has adopted rules under ORS 288.592 related to forward current refunding bonds.

Â Â Â Â Â  (4) After review of a proposed refunding plan, the State Treasurer shall advise the public body, in writing, whether the sale of refunding bonds is authorized. Failure of the State Treasurer to notify the public body within 30 business days after receipt of the refunding plan shall be deemed an authorization to proceed. Except as provided in ORS 288.625, in making determinations under this section the State Treasurer shall consider all relevant factors, including the purposes for which the refunding plan is adopted, the terms of the refunding plan, the effects (if any) of applicable federal laws and the views of recognized experts in the field.

Â Â Â Â Â  (5) The State Treasurer may delegate the authority to approve refunding plans, including approval of the investment of the refunding bond proceeds, to the Oregon Municipal Debt Advisory Commission.

Â Â Â Â Â  (6) The administrative expenses of the State Treasurer incurred in reviewing refunding plans shall be charged against the bond proceeds or may be paid by the public body from such other funds as may be available. [1977 c.536 Â§17; 1989 c.435 Â§1; 1999 c.559 Â§13; 2001 c.47 Â§1]

Â Â Â Â Â  288.625 Manner of issuance. Advance refunding bonds may be issued or a forward current refunding may be effected for general obligation, revenue or special revenue bonds, at the discretion of the governing body, in the manner provided in ORS 287.016 to 287.022. [1977 c.536 Â§5; 1987 c.840 Â§2; 1999 c.44 Â§20; 1999 c.559 Â§14]

Â Â Â Â Â  288.630 Oregon Municipal Debt Advisory Commission assistance. Any governing body refunding bonds under ORS 288.605 to 288.695 may seek assistance on matters pertaining to the issuance of the refunding bonds or a forward current refunding from the Oregon Municipal Debt Advisory Commission pursuant to ORS 287.020 and 287.034. [1977 c.536 Â§6; 1999 c.559 Â§15]

Â Â Â Â Â  288.635 Bonds to be refunded; time of redemption. (1) Bonds may be refunded under ORS 288.605 to 288.695 when the holders of the bonds to be refunded voluntarily surrender them for exchange or payment or if they mature or are subject to redemption prior to maturity of the refunding bonds.

Â Â Â Â Â  (2) In any advance refunding plan created pursuant to ORS 288.605 to 288.695, the governing body shall provide, irrevocably in the ordinance authorizing the issuance of the advance refunding bonds, for the redemption of the bonds to be refunded not later than six months from the date they are first subject to redemption. [1977 c.536 Â§7]

Â Â Â Â Â  288.637 Early redemption; advance refunding; forward current refunding. (1) Notwithstanding any other provision of ORS 288.605 to 288.695:

Â Â Â Â Â  (a) The governing body may permit redemption of bonds to be refunded at maturity or any earlier time and permit advance refunding of bonds or a forward current refunding of bonds which are not callable prior to maturity notwithstanding the conditions and requirements of ORS 288.635.

Â Â Â Â Â  (b) The governing body may permit advance refunding of advance refunding bonds or may effect a forward current refunding notwithstanding the conditions and requirements of ORS 288.635.

Â Â Â Â Â  (2) The governing body shall determine whether each proposed redemption, advance refunding or forward current refunding under subsection (1) of this section furthers the policies expressed in ORS 288.610 and 288.615. If the governing body determines that the redemption, advance refunding or forward current refunding furthers such policies, the governing body may proceed with the redemption, advance refunding or forward current refunding authorized by this section. [1985 c.429 Â§2; 1993 c.97 Â§23; 1999 c.559 Â§16]

Â Â Â Â Â  288.640 Redemption of advance refunding bonds. The ordinance or other official action authorizing the issuance of advance refunding bonds pursuant to ORS 288.605 to 288.695 may contain any redemption terms deemed advisable in the discretion of the governing body or its designee. [1977 c.536 Â§8; 1993 c.97 Â§24; 1995 c.333 Â§7]

Â Â Â Â Â  288.645 Limit on advance refunding amount. (1) Advance refunding bonds may not be issued in a principal amount in excess of the minimum principal amount estimated to be necessary:

Â Â Â Â Â  (a) To purchase a principal amount of government securities that is, together with the interest earnings thereon, sufficient to pay all installments of principal, interest and redemption premiums, if any, on the bonds being refunded when they fall due in accordance with the advance refunding plan; and

Â Â Â Â Â  (b) To pay any amounts charged to the issuer as administrative costs, expenses or fees, in connection with the advance refunding transaction, that can be paid from the proceeds of the advance refunding bond issue.

Â Â Â Â Â  (2) If the issuer of advance refunding bonds receives an amount of proceeds that exceeds the actual amount required under subsection (1) of this section, the excess amount of proceeds must be used to pay interest on the advance refunding bonds. [1977 c.536 Â§9; 2005 c.443 Â§11]

Â Â Â Â Â  288.650 Investment of proceeds; approval by State Treasurer. Prior to the application of the proceeds derived from the sale of advance refunding bonds to the purposes for which the refunding bonds have been issued, the advance refunding bond proceeds, together with any other funds the governing body may set aside for the payment of the bonds to be refunded, may be invested and reinvested only in government obligations. Investment shall take place at a time or at times as may be required to provide funds sufficient to pay principal, interest and redemption premiums, if any, in accordance with the advance refunding plan. To the extent incidental expenses have been capitalized, the advance refunding bond proceeds may be used to defray such expenses. The governmental obligations used for investment and reinvestment of advance refunding bonds shall be approved by the State Treasurer in accordance with ORS 288.620. [1977 c.536 Â§10]

Â Â Â Â Â  288.655 Tax levies. (1) Notwithstanding any other provision of law, no governing body shall cause to be levied upon the taxable property within its district a tax to pay the maturing interest and principal on any bond or bonds being refunded pursuant to ORS 288.605 to 288.695, if the amount owed on the bonds being refunded is secured by the investment of the advance refunding bond proceeds together with any other funds the governing body may set aside for the payment of the bonds to be refunded.

Â Â Â Â Â  (2) Subject to ORS 288.665, each governing body, where applicable, shall annually cause to be levied upon the taxable property within its boundaries a sum sufficient, with other revenues that are available, to pay the maturing interest and principal of all advance refunding bonds that are general obligation bonds and, within constitutional and statutory limitations, a sum sufficient, with other revenues that are available, to pay the maturing interest and principal of all limited tax bonds, as defined in ORS 288.150. [1977 c.536 Â§11; 1997 c.820 Â§3]

Â Â Â Â Â  288.660 Trustee; use of proceeds; additional pledges. (1) The governing body may contract with respect to the safekeeping and application of the advance refunding bond proceeds and other funds included therewith and the income therefrom including the right to appoint a trustee which may be any trust company or state or national bank having powers of a trust company within the State of Oregon.

Â Â Â Â Â  (2) The governing body may provide in the refunding plan that until such moneys are required to redeem, retire or pay interest and principal installments on the general obligation or revenue bonds to be refunded, the refunding bond proceeds and other funds and the income from the advance refunding bond proceeds shall be used to pay and secure the payment of the principal of and the interest on the advance refunding bonds.

Â Â Â Â Â  (3) For the payment of revenue refunding bonds, the governing body may pledge, or otherwise make the bonds payable from, any revenues which might legally be pledged for the payment of revenue bonds of the issuer of the type being refunded.

Â Â Â Â Â  (4) Provisions shall be made by the governing body for moneys sufficient in amount to accomplish the refunding as scheduled. [1977 c.536 Â§12; 1993 c.97 Â§11]

Â Â Â Â Â  288.665 Advance refunding of revenue bonds; conditions. (1) Subject to subsection (2) of this section, when a public body has irrevocably set aside for and pledged to the payments of revenue bonds to be refunded advance refunding bond proceeds and other moneys in amounts which together with known earned income from the investment of the advance refunding bond proceeds are sufficient in amount to pay the principal of and interest and any redemption premiums on such revenue bonds as the same become due and to accomplish the refunding as scheduled, the governing body may provide that the advance refunding revenue bonds shall be payable from any source which, at the time of the issuance of either the advance refunding bonds or the revenue bonds to be refunded, might legally either be or have been designated as a source from which the advance refunding revenue bonds shall be payable or be or have been pledged for the payment of the revenue bonds refunded to the extent it may legally do so, notwithstanding the designation or pledge of such revenues for the payment of the outstanding revenue bonds being refunded.

Â Â Â Â Â  (2) The power granted to a public body under subsection (1) of this section shall be exercised only to the extent that all provisions of law and all other contractual provisions in the proceeding authorizing the issuance of the bonds to be refunded are respected. [1977 c.536 Â§13; 1993 c.97 Â§12]

Â Â Â Â Â  288.670 Refunding of certain general obligation bonds; conditions. (1) Except for advance refunding bonds sold pursuant to ORS 288.615 (1)(a), the maturity dates of general obligation bonds issued to refund voted general obligation bonds may not be more than 30 days after the maturity dates of the bonds to be refunded. However, as long as the total debt service on the refunding bonds does not exceed the total debt service on the bonds to be refunded, the amounts maturing on any given date may be changed, and the refunding general obligation bonds may mature earlier than the bonds to be refunded.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to general obligation bonds of the State of Oregon. [1977 c.536 Â§14; 1983 c.798 Â§9; 2001 c.47 Â§2]

Â Â Â Â Â  288.675 Amounts credited to bond retirement not indebtedness. In computing indebtedness for the purpose of any constitutional or statutory debt limitation there shall be deducted from the amount of outstanding indebtedness the amounts of money and investments credited to or on deposit for general obligation or special revenue bond retirement. [1977 c.536 Â§15]

Â Â Â Â Â  288.677 Amount credited to escrow account not indebtedness. If a public body causes government obligations to be placed irrevocably in escrow in an amount calculated to be sufficient to pay principal and interest on outstanding bonds issued by the body as they mature or have been irrevocably called for prior redemption, in accordance with rules established by the State Treasurer, the amounts of money and investments credited to or on deposit for the payment of such outstanding bonds shall be deducted from the amount of outstanding indebtedness in computing indebtedness for the purpose of any constitutional or statutory debt limitation. Bonds for which government obligations have been so deposited irrevocably in escrow shall be deemed to be defeased to the same extent as if such bonds had been advance refunded pursuant to the provisions of ORS 288.605 to 288.690. [1983 c.347 Â§5]

Â Â Â Â Â  288.680 Issuance of refunding bonds with other bonds. Bonds for refunding and bonds for any other purpose or purposes authorized may be issued separately or issued in combination in one or more series or issued by the same issuer. [1977 c.536 Â§16]

Â Â Â Â Â  288.685 Rules. The State Treasurer shall adopt such rules as are necessary to carry out the purposes of ORS 288.605 to 288.695, provided that the rules shall as a minimum conform to all applicable laws and regulations thereunder of the United States that pertain to advance refunding. The rules may be changed from time to time as the State Treasurer considers necessary. [1977 c.536 Â§19]

Â Â Â Â Â  288.690 Severability. If any provision of ORS 288.605 to 288.695, or its application to any person or circumstances is held invalid, the remainder of ORS 288.605 to 288.695, or the application of the provision to other persons or circumstances is not affected. [1977 c.536 Â§18]

Â Â Â Â Â  288.695 Short title. ORS 288.605 to 288.695 may be cited as the Advance Refinancing and Refunding Bond Act of 1977. [1977 c.536 Â§1]

UNIFORM REVENUE BOND ACT

Â Â Â Â Â  288.805 Definitions for ORS 288.805 to 288.945. As used in ORS 288.805 to 288.945:

Â Â Â Â Â  (1) ÂCredit enhancement deviceÂ means a letter of credit, line of credit, municipal bond insurance policy or other device or facility used to enhance the creditworthiness or marketability of municipal bonds.

Â Â Â Â Â  (2) ÂFacilitiesÂ means real property, including land, streets and other improvements, betterments, appurtenances, structures and fixtures, and personal property which is functionally related and subordinate to real property.

Â Â Â Â Â  (3) ÂMunicipalityÂ means the political subdivisions in or of this state, municipal, quasi-municipal and public corporations and intergovernmental entities organized under ORS chapter 190. ÂMunicipalityÂ does not include a peopleÂs utility district organized under the authority of ORS chapter 261.

Â Â Â Â Â  (4) ÂPrivate negotiated saleÂ means the sale of revenue bonds for which the rate or rates and other terms and conditions are negotiated between the public body and the purchaser.

Â Â Â Â Â  (5) ÂPublic bodyÂ means the State of Oregon, its agencies, institutions or any municipality.

Â Â Â Â Â  (6) ÂRevenue bondsÂ means bonds issued for any public purpose, which are secured by revenues either pledged or designated to be payable for such public purpose of the public body and which are sold under the authority granted by ORS 288.805 to 288.945. Nothing in ORS 288.805 to 288.945 is intended to permit a public body to impose fees and charges that are not otherwise authorized by law.

Â Â Â Â Â  (7) ÂRevenuesÂ means all fees, tolls, excise taxes, assessments, property taxes and all other taxes of whatever kind or nature, rates, charges, rentals and all other income and receipts of whatever kind or character derived by or to which a public body is entitled from the operation, sale or use of facilities, projects, utilities or systems owned or operated by the public body and other revenues legally available to be pledged to secure the revenue bonds or to be designated as revenues from which the revenue bonds shall be payable. [1983 c.320 Â§1; 1987 c.354 Â§1; 1991 c.583 Â§7; 1991 c.902 Â§102; 1993 c.97 Â§13]

Â Â Â Â Â  288.815 Procedure for municipality to issue revenue bonds. (1) A municipality, upon adoption of a resolution or a nonemergency ordinance authorizing the issuance of bonds in accordance with this section, may issue revenue bonds under ORS 288.805 to 288.945.

Â Â Â Â Â  (2) A municipality may not sell revenue bonds under ORS 288.805 to 288.945 authorized by a nonemergency ordinance until the period for referral of the ordinance has expired. If a nonemergency ordinance authorizing bonds is referred, the municipality may not sell the bonds unless the voters approve the revenue bonds.

Â Â Â Â Â  (3) A municipality may not sell revenue bonds under ORS 288.805 to 288.945 authorized by a resolution until at least 60 days following publication of the notice required in subsection (7) of this section.

Â Â Â Â Â  (4) The resolution must provide that electors residing within the municipality may file a petition with the municipality asking that the question of whether to issue the bonds described in the resolution be referred to a vote.

Â Â Â Â Â  (5) If the municipality receives petitions containing valid signatures of that municipalityÂs electors totaling not less than five percent of the municipalityÂs electors, the question of issuing the bonds described in the resolution shall be placed on the ballot at the next legally available election date.

Â Â Â Â Â  (6) If a petition is filed with the municipality within 60 days following publication of the notice described in subsection (7) of this section, bonds may not be sold until the issuance of bonds described in the resolution is approved by a majority of the electors of that jurisdiction voting on the question.

Â Â Â Â Â  (7) A notice describing the purposes for which the bonds described in the resolution are sold shall be published by the municipality in at least one newspaper of general circulation within the municipality and in the same manner as are other public notices of that municipality. The notice shall contain:

Â Â Â Â Â  (a) The date the resolution was adopted and the number thereof, if any;

Â Â Â Â Â  (b) Expected source of revenue for repayment of the revenue bonds;

Â Â Â Â Â  (c) Estimated principal amount of the bonds to be sold;

Â Â Â Â Â  (d) The procedures by which the question of issuing the revenue bonds may be referred to a vote;

Â Â Â Â Â  (e) The time in which the required signatures must be gathered;

Â Â Â Â Â  (f) Any other information the municipality may wish to include; and

Â Â Â Â Â  (g) The fact that the resolution is available for inspection at the appropriate office of the municipality.

Â Â Â Â Â  (8) Nothing in this section prohibits the municipality on its own initiative from referring the resolution or nonemergency ordinance authorizing the sale of revenue bonds to a vote of the electors of the municipality.

Â Â Â Â Â  (9) When the public body issuing revenue bonds is a municipality, the municipality shall issue the bonds in accordance with the provisions of ORS 288.515 to 288.560. [1983 c.320 Â§Â§2,7; 2003 c.195 Â§15]

Â Â Â Â Â  288.825 Pledge of revenues; revenue estimates; excluded revenue. (1) A public body either may pledge to the payment of revenue bonds, or may make revenue bonds payable from, all or any portion of:

Â Â Â Â Â  (a) The revenues of any revenue producing facility providing services related to the services financed by the public bonds;

Â Â Â Â Â  (b) The revenues of a public utility or system, or an addition or extension to the public utility or system, where the improvements, projects or facilities financed by the revenue bonds are a portion of the public utility or system;

Â Â Â Â Â  (c) All or any portion of the revenues of the public body; or

Â Â Â Â Â  (d) Any other legally available moneys.

Â Â Â Â Â  (2) A public body shall cause to be prepared a plan showing that the estimated net revenues which will be pledged or designated are sufficient to pay the estimated debt incurred under the bond issue.

Â Â Â Â Â  (3) If the public body determines that it is necessary to provide additional security for revenue bonds, a public body may mortgage, grant security interests in or otherwise encumber facilities, projects, utilities or systems owned or operated by the public body. Such security may be given in favor of the holders of revenue bonds, a trustee therefor or as security for its obligations arising under any credit enhancement device. The public body may obtain a credit enhancement device for revenue bonds provided that such credit enhancement device shall be payable solely from revenues.

Â Â Â Â Â  (4) When issuing revenue bonds, a public body may exercise any one or more of the following powers:

Â Â Â Â Â  (a) The governing body, in the ordinance or resolution authorizing the issuance of such bonds, may delegate to any elected or appointed official or employee of the governmental unit the authority to determine the maturity dates, principal amounts, redemption provisions, interest rates or the method for determining a variable or adjustable interest rate, denominations and other terms and conditions of such bonds which are not appropriately determined at the time of enactment of the authorizing ordinance or resolution, which delegated authority shall be exercised subject to the applicable requirements of law and such limitations and criteria as may be set forth in such ordinance or resolution.

Â Â Â Â Â  (b) The public body may pledge as security for its obligations arising under or with respect to any credit enhancement device any revenues pledged to the payment of the related bonds or designated as revenues from which the bonds shall be payable, and such obligations shall in any event be payable from the same sources from which such bonds are payable.

Â Â Â Â Â  (c) The public body may enter into agreements with bond trustees and deposit funds with trustees for the benefit of such bondowners.

Â Â Â Â Â  (d) The public body may establish a debt service reserve for the purpose of paying when due all amounts owing on such bonds, which debt service reserve may be funded out of the proceeds derived from the issuance and sale of such bonds or from such other sources as the governing body of the public body may determine. [1983 c.320 Â§Â§3,3a,4; 1991 c.902 Â§103; 1993 c.97 Â§14]

Â Â Â Â Â  288.835 Method of sale; findings. Revenue bonds authorized to be sold as provided for in ORS 288.815 may be sold at public competitive bid or at private negotiated sale, as determined by the public body. However, before a private negotiated sale is authorized, the public body must make specific findings that such a method of sale is desirable. [1983 c.320 Â§5; 1991 c.902 Â§104]

Â Â Â Â Â  288.845 Private negotiated sale of revenue bonds. (1) When issuing revenue bonds at a private negotiated sale, a municipality may obtain an independent expert to advise the municipality and to evaluate:

Â Â Â Â Â  (a) The terms and conditions of the proposed sale;

Â Â Â Â Â  (b) The pricing of the proposed sale; and

Â Â Â Â Â  (c) Any other relevant aspects of the sale.

Â Â Â Â Â  (2) The evaluation authorized by subsection (1) of this section must be made either in writing or, if orally, at a public meeting of the municipality authorizing a private negotiated sale. [1983 c.320 Â§6; 1995 c.333 Â§30; 2003 c.195 Â§16]

Â Â Â Â Â  288.855 State authority to issue revenue bonds. The State of Oregon, its institutions and agencies, may issue revenue bonds under the authority of ORS 288.805 to 288.945 to finance revenue producing facilities. Such revenue bonds shall be issued by the State Treasurer under such terms and conditions as the State Treasurer shall determine. [1983 c.320 Â§8]

Â Â Â Â Â  288.865 Preliminary official statement; content; rules. If revenue bonds are issued by a municipality, the municipality shall prepare and make available, for use in connection with the initial offering and sale of the revenue bonds, a preliminary official statement that discloses the material information that the issuer determines is relevant to a potential investor and any information the Oregon Municipal Debt Advisory Commission may by rule require. [1983 c.320 Â§9; 2005 c.443 Â§12]

Â Â Â Â Â  288.875 Public competitive bid sales; notice; bid requirements. (1) As used in this section, Âcompetitive bidding process of the public bodyÂ means a process that is formally approved by the public body for notifying multiple potential purchasers, soliciting firm proposals from those potential purchasers, including interest rates and prices, and awarding the sale to the bidder offering the most favorable terms to the public body.

Â Â Â Â Â  (2) For public competitive bid sales, the public body shall either solicit bids in compliance with the competitive bidding process of the public body or prepare and publish a notice of revenue bond sale which shall specify:

Â Â Â Â Â  (a) The time, date and place where bids are to be received, and considered and acted upon, the total amount of revenue bonds, and the denominations of the revenue bonds;

Â Â Â Â Â  (b) The issue date, maturity dates and amounts, interest payment dates, and place of payment of the revenue bonds;

Â Â Â Â Â  (c) The date of optional redemption, if any, the call price premium, if any, and the order of revenue bond redemption and place of redemption;

Â Â Â Â Â  (d) The maximum effective rate of interest and the minimum percentage of par value of the revenue bonds which may be bid;

Â Â Â Â Â  (e) The required good faith deposit, which may be in the form of a certified or cashierÂs check on a bank that is doing business in this state or a bond or other commitment that the public body determines is adequate to protect the public body against failure by a bidder to comply with the terms of a bid, in the amount of not less than two percent of the par value of the revenue bonds, or $500,000, whichever is the lesser;

Â Â Â Â Â  (f) Such constraints on the coupon rates as the issuer may impose;

Â Â Â Â Â  (g) The interest basis and definition thereof on which the revenue bond bids are to be awarded;

Â Â Â Â Â  (h) The name of bond counsel, if any, who will furnish the legal opinion;

Â Â Â Â Â  (i) Registration provision, if any;

Â Â Â Â Â  (j) Estimated delivery date and place;

Â Â Â Â Â  (k) Such other conditions as the public body may impose;

Â Â Â Â Â  (L) The statute and ordinance, if any, pursuant to which the revenue bonds are to be issued; and

Â Â Â Â Â  (m) The purpose of the revenue bonds.

Â Â Â Â Â  (3) Except when bonds are sold in compliance with the competitive bidding process of the public body, bids submitted at public competitive bid sales must be bids that are:

Â Â Â Â Â  (a) Submitted for all revenue bonds offered for sale;

Â Â Â Â Â  (b) Unconditional; and

Â Â Â Â Â  (c) Submitted either in writing in a sealed envelope clearly marked as a proposal for revenue bonds or telecopied or otherwise submitted to the public body in a manner that avoids public disclosure of the content of bids before the deadline for bid submission. [1983 c.320 Â§10; 1997 c.631 Â§441; 1999 c.559 Â§17]

Â Â Â Â Â  288.885 Public competitive bid sale by municipality; notice of sale. Except when the public body is the State of Oregon or when the revenue bonds are sold in accordance with the competitive bidding process of the public body, as defined in ORS 288.875, for any public competitive bid sale:

Â Â Â Â Â  (1) The issuer shall cause the notice of bond sale, or a summary thereof, to be published as provided in subsection (2) of this section not fewer than 10 calendar days prior to the date of the bond sale.

Â Â Â Â Â  (2) The issuer shall publish the notice of bond sale, or a summary of the notice of bond sale, by one or more of the following methods:

Â Â Â Â Â  (a) Publication in a newspaper of general circulation within the boundaries of the issuer;

Â Â Â Â Â  (b) Publication in a newspaper of general circulation in Portland, Oregon;

Â Â Â Â Â  (c) Publication in a national newspaper;

Â Â Â Â Â  (d) Electronic publication on the Internet; or

Â Â Â Â Â  (e) Electronic publication in another form that is reasonably calculated to reach potential bidders effectively.

Â Â Â Â Â  (3) If a summary of the notice of bond sale is published under this section, the summary must specify where the complete notice of bond sale is published or available.

Â Â Â Â Â  (4) Copies of the complete notice of bond sale shall be furnished upon request to bidders, investors and the public. [1983 c.320 Â§11; 1991 c.143 Â§2; 1991 c.902 Â§105; 1999 c.559 Â§18; 2001 c.537 Â§4]

Â Â Â Â Â  288.895 Competitive bid process by state. For the state, a competitive bid process shall be conducted in the manner prescribed by the State Treasurer, which may include, but is not limited to, notifying potential purchasers, conducting sales, accepting and awarding bids by written, telephonic, facsimile, electronic or any other means of communication and offering for sale and accepting bids on any combination of bonds or on an all or none basis. [1983 c.320 Â§12; 1999 c.44 Â§19]

Â Â Â Â Â  288.905 [1983 c.320 Â§13; 1995 c.333 Â§31; repealed by 2001 c.537 Â§6]

Â Â Â Â Â  288.915 Award on competitive bid. (1) For all public competitive bid sales, the bonds shall be awarded on the basis described in the notice of sale or in the solicitation of bids that is part of the competitive bidding process of the public body, as defined in ORS 288.875. All bids must be entered into the public record of the public body issuing the revenue bonds.

Â Â Â Â Â  (2) Except when the revenue bonds are sold in compliance with the competitive bidding process of the public body:

Â Â Â Â Â  (a) All bids shall be publicly opened at the time and place specified in the notice of sale.

Â Â Â Â Â  (b) The revenue bonds shall be sold to the responsible bidder whose bid will result in the lowest interest cost to the public body, as defined in the manner set forth in the notice of sale, and taking into consideration any premium or discount bid.

Â Â Â Â Â  (c) Unless all bids are rejected, the sale must be acted upon within four hours of the time the bids are opened.

Â Â Â Â Â  (3) The issuer may reject any or all bids and continue the sale date to a date certain or readvertise the sale of revenue bonds in the manner determined by the issuer or by an authorized representative of the issuer. The issuer shall make public the reasons why any or all bids are rejected.

Â Â Â Â Â  (4) The preliminary official statement required for revenue bonds by ORS 288.865 shall not be required for any issue for which a commitment to purchase has been received from any state or federal agency unless such state or federal agency requires the preparation of such document. If any other purchaser is awarded the sale of the revenue bonds offered at a sale for which a commitment to purchase such bonds has been received from a state or federal agency, an official statement shall be prepared prior to the delivery of the bonds if such other purchaser so requests. [1983 c.320 Â§Â§14,15; 1995 c.333 Â§32; 1999 c.559 Â§19]

Â Â Â Â Â  288.925 Form of revenue bonds. The revenue bonds issued under the authority of ORS 288.805 to 288.945 shall:

Â Â Â Â Â  (1) Contain a statement that such bonds are payable solely out of pledged revenues, or out of revenues designated as revenues from which the bonds shall be payable, of the public body and are not general obligations of the public body;

Â Â Â Â Â  (2) Be in such denominations of $5,000 or multiples thereof, as the public body determines; and

Â Â Â Â Â  (3) Be payable at the place designated by the public body. [1983 c.320 Â§16; 1993 c.97 Â§15]

Â Â Â Â Â  288.935 Other authority of municipality. The powers conveyed by ORS 288.805 to 288.945 are in addition to any other powers possessed by municipalities and shall not be deemed to limit such powers. [1983 c.320 Â§17]

Â Â Â Â Â  288.945 Short title. ORS 288.805 to 288.945 may be cited as the Uniform Revenue Bond Act. [1983 c.320 Â§18]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  288.950 Compliance with debt limit; effect of bond interest on value. When calculating compliance with any constitutional, statutory or charter debt limit:

Â Â Â Â Â  (1) The amount of interest to be paid on bonds, whether current or deferred, shall not be taken into account; and

Â Â Â Â Â  (2) For any zero coupon bond or other original issue discount bond on which periodic interest payments are not made, only the accreted value of the bonds on the date the bonds are issued shall be taken into account. [1999 c.559 Â§7]

Â Â Â Â Â  288.990 [Formerly 287.990; repealed by 1959 c.213 Â§3]

Â Â Â Â Â  288.991 [1959 c.410 Â§7; repealed by 1971 c.743 Â§432]

_______________



Chapter 289

Chapter 289 Â Oregon Facilities Financing

2005 EDITION

OREGON FACILITIES FINANCING

PUBLIC BORROWING AND BONDS

GENERAL PROVISIONS

289.005Â Â Â Â  Definitions

289.010Â Â Â Â  Findings; purpose

OREGON FACILITIES AUTHORITY

289.100Â Â Â Â  Oregon Facilities Authority; members; qualifications; term

289.105Â Â Â Â  Official action to undertake project

289.110Â Â Â Â  Duties and powers with respect to projects

289.115Â Â Â Â  Functions

289.120Â Â Â Â  Limitation on manner of operating project and expenditure of funds

289.125Â Â Â Â  Rules; fees

289.130Â Â Â Â  Oregon Facilities Authority Account

BONDS

289.200Â Â Â Â  Issuance of revenue bonds; role of State Treasurer

289.205Â Â Â Â  Criteria for bond issuance

289.210Â Â Â Â  Refunding bonds

289.215Â Â Â Â  Validity of bonds not affected by other matters regarding facility

289.220Â Â Â Â  Covenants regarding bond issuance

289.225Â Â Â Â  Sources of bond repayment restricted; recitations in bonds

289.230Â Â Â Â  Actions by bondholders to enforce rights

289.235Â Â Â Â  Loan of bond proceeds for projects; state not required to have ownership or leasehold interest

289.240Â Â Â Â  Report of bonding activities; rules

GENERAL PROVISIONS

Â Â Â Â Â  289.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorityÂ means the Oregon Facilities Authority created by this chapter.

Â Â Â Â Â  (2) ÂBondsÂ or Ârevenue bondsÂ means revenue bonds, notes, bond anticipation notes and any other evidence of indebtedness of the authority issued under the provisions of this chapter, including revenue refunding bonds, notwithstanding that the same may be secured by any federally guaranteed security, whether acquired by the authority or by a participating institution, or by mortgage, the full faith and credit or by any other lawfully pledged security of one or more participating institutions.

Â Â Â Â Â  (3) ÂCostÂ means the cost of:

Â Â Â Â Â  (a) Construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project, including all lands, structures, real or personal property, rights, rights of way, air rights, franchises, easements and interests acquired or used for or in connection with a project;

Â Â Â Â Â  (b) Demolishing or removing any buildings or structures on land as acquired, including the cost of acquiring any lands to which such buildings or structures may be moved;

Â Â Â Â Â  (c) All machinery and equipment;

Â Â Â Â Â  (d) Financing charges, interest prior to, during and for a period after completion of construction and acquisition, reasonably required amounts to make the project operational, provisions for reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements;

Â Â Â Â Â  (e) Architectural, actuarial engineering, financial and legal services, plans specifications, studies, surveys, estimates of costs and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project; and

Â Â Â Â Â  (f) Such other expenses as may be necessary or incident to a project, the financing of such project and the placing of the project in operation.

Â Â Â Â Â  (4) ÂCultural institutionÂ means a public or nonprofit institution within this state which engages in the cultural, intellectual, scientific, environmental, educational or artistic enrichment of the people of this state. ÂCultural institutionÂ includes, without limitation, aquaria, botanical societies, historical societies, land conservation organizations, libraries, museums, performing arts associations or societies, scientific societies, wildlife conservation organizations and zoological societies. ÂCultural institutionÂ does not mean any school or any institution primarily engaged in religious or sectarian activities.

Â Â Â Â Â  (5) ÂHealth care institutionÂ means a public or nonprofit organization that provides health care and related services, including but not limited to the provision of inpatient and outpatient care, diagnostic or therapeutic services, laboratory services, medicinal drugs, nursing care, assisted living, elderly care and housing, including retirement communities, and equipment used or useful for the provision of health care and related services.

Â Â Â Â Â  (6) ÂHousing institutionÂ means a public or nonprofit organization that provides decent, affordable housing to low income persons.

Â Â Â Â Â  (7) ÂInstitutionÂ means an institution for housing, higher education or prekindergarten through grade 12 education, a school for the handicapped, a health care institution or a cultural institution within this state.

Â Â Â Â Â  (8) ÂInstitution for higher educationÂ means a public or nonprofit educational institution within this state authorized by law to provide a program of education beyond the high school level, including community colleges and associate degree granting institutions. ÂInstitution for higher educationÂ does not mean any school or any institution primarily engaged in religious or sectarian activities.

Â Â Â Â Â  (9) ÂInstitution for prekindergarten through grade 12 educationÂ means an Oregon prekindergarten as defined in ORS 329.170, a public educational institution within this state authorized by law to provide a program of education for kindergarten through grade 12 or a nonprofit educational institution within this state registered as a private school under ORS 345.545 that provides a program of education for prekindergarten through grade 12. ÂInstitution for prekindergarten through grade 12 educationÂ does not mean a school or institution primarily engaged in religious or sectarian activities.

Â Â Â Â Â  (10) ÂNonprofitÂ means an institution, organization or entity exempt from taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on the effective date of this chapter.

Â Â Â Â Â  (11) ÂParticipating institutionÂ means a participating institution for health care, housing, higher education, a participating school for the handicapped or a participating cultural institution.

Â Â Â Â Â  (12)(a) ÂProjectÂ means the financing or refinancing, including without limitation, acquisition, construction, enlargement, remodeling, renovation, improvement, furnishing or equipping, of the following:

Â Â Â Â Â  (A) In the case of a participating institution that is an institution for higher education, an institution for prekindergarten through grade 12 education or a school for the handicapped, a structure or structures suitable for use as a dormitory or other multiunit housing facility for students, faculty, officers or employees, or a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, maintenance, storage or utility facility and other structures or facilities related to any of the structures required or used for the instruction of students, the conducting of research or the operation of an institution for higher education, an institution for prekindergarten through grade 12 education or a school for the handicapped. It shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended and shall further include any furnishings, equipment, machinery and other similar items necessary or convenient for the operation of an institution of higher education, an institution for prekindergarten through grade 12 education or a school for the handicapped, whether or not such items are related to a particular facility or structure financed under this chapter;

Â Â Â Â Â  (B) In the case of a participating institution that is a housing institution, a structure or structures suitable for use as housing, including residences or multiunit housing facilities, administration buildings, maintenance, storage or utility facilities and other structures or facilities related to any of the structures required or used for the operation of the housing, including parking and other facilities or structures essential or convenient for the orderly provision of such housing. It shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the particular housing facility or structure in the manner for which its use is intended and shall further include any furnishings, equipment, machinery and other similar items necessary or convenient for the provision of housing, whether or not such items are related to a particular facility or structure financed under this chapter;

Â Â Â Â Â  (C) In the case of a participating institution that is a cultural institution, a structure or structures suitable for its purposes, whether or not to be used to provide educational services, or research resources, including use as or in connection with an administrative facility, aquarium, assembly hall, auditorium, botanical garden, exhibition hall, gallery, greenhouse, library, museum, scientific laboratory, theater or zoological facility. It shall also include supporting facilities, landscaping, site preparation, furniture, equipment, machinery and other similar items necessary or convenient for the operation of a cultural institution, whether or not such items are related to a particular facility or structure financed under this chapter, including books, works of art or other items for display or exhibition; and

Â Â Â Â Â  (D) In the case of a participating institution that is a health care institution, a structure or structures suitable for its purposes, including hospital facilities, inpatient and outpatient clinics, doctorsÂ offices, administration buildings, parking, maintenance, storage or utility facilities, nursing care or assisted living facilities, elderly care and housing facilities, including retirement communities, and other structures or facilities related to any of the structures required or used for the operation of the health care institution, including other facilities or structures essential or convenient for the orderly provision of such health care. It shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the particular health care facility or structure in the manner for which its use is intended and shall further include any working capital, furnishings, equipment, machinery and other similar items necessary or convenient for the provision of health care, whether or not such items are related to a particular facility or structure financed under this chapter, including borrowings needed to alleviate interim cash flow deficits of a health care institution.

Â Â Â Â Â  (b) ÂProjectÂ also includes any combination of one or more of the projects undertaken jointly by one or more participating institutions with each other or with other parties.

Â Â Â Â Â  (c) ÂProjectÂ does not include any facility used or to be used for sectarian instruction or as a place of religious worship or any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

Â Â Â Â Â  (13) ÂSchool for the handicappedÂ means a public or nonprofit primary, secondary or post-secondary school within this state which serves students at least 70 percent of whom are handicapped as determined by one or more appropriate education, rehabilitation, medical or mental health authorities; is accredited by a recognized accrediting body; and is determined by the authority to be a major resource of benefit to the handicapped. ÂSchool for the handicappedÂ does not mean any school or any institution primarily engaged in religious or sectarian activities. [1989 c.820 Â§2; 1991 c.408 Â§1; 2001 c.270 Â§1]

Â Â Â Â Â  289.010 Findings; purpose. (1) The Legislative Assembly finds that by use of the powers and procedures described in this chapter for the assembling and financing of lands for housing, educational and cultural uses and for the construction and financing of facilities for such uses, financed through the issuance of revenue bonds secured solely by the properties and rentals thus made available, the state may be able to effect substantially the provisions of decent, affordable housing, the achievement of higher levels of learning and development of the intellectual capacities of citizens and expansion of the authorized services and resources for the intellectual and artistic enrichment of citizens.

Â Â Â Â Â  (2) It is the purpose of this chapter to authorize the exercise of powers granted by this chapter by this state in addition to and not in lieu of any other powers it may possess. [1989 c.820 Â§1]

OREGON FACILITIES AUTHORITY

Â Â Â Â Â  289.100 Oregon Facilities Authority; members; qualifications; term. (1) There is created a body politic and corporate to be known as the Oregon Facilities Authority. The authority is constituted a public instrumentality, and the exercise by the authority of the powers conferred by this chapter shall be considered and held to be the performance of an essential public function.

Â Â Â Â Â  (2) The authority shall consist of five members who shall be residents of this state, not more than three of whom shall be members of the same political party. The State Treasurer shall appoint the members. At least one of the members shall be a person knowledgeable in the field of state and municipal finance. At least one of the members shall be a person knowledgeable in the building construction field.

Â Â Â Â Â  (3) Upon the expiration of the term of any member, a successor shall be appointed for a term of four years. The State Treasurer shall fill any vacancy for the remainder of the unexpired term. [1989 c.820 Â§3; 1991 c.408 Â§2; 2001 c.261 Â§1]

Â Â Â Â Â  289.105 Official action to undertake project. The undertaking of any eligible project must be requested by official action of the participating institution taken at a regular or duly called special meeting thereof by the affirmative vote of a majority of the members of the institutionÂs board of directors. [1989 c.820 Â§5]

Â Â Â Â Â  289.110 Duties and powers with respect to projects. In addition to any other powers granted by law, in relation to an eligible project, the state, acting through the State Treasurer or a designee thereof, may:

Â Â Â Â Â  (1) Enter into agreements to finance the costs of an eligible project by lending the proceeds of bonds authorized by this chapter to any participating institution under such terms and with such security as the state may approve.

Â Â Â Â Â  (2) Lease and sublease eligible projects to any participating institution in such manner that rents to be charged for the use of such projects shall be established, and revised from time to time as necessary, so as to produce income and revenue sufficient to provide for the prompt payment of principal of and interest on all bonds issued under this section when due, and the lease shall also provide that the lessee shall be required to pay all expenses of the operation and maintenance of the project including, but without limitation, adequate insurance thereon and insurance against all liability for injury to persons or property arising from the operation thereof, and all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease, during which term ad valorem taxes in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project.

Â Â Â Â Â  (3) Pledge and assign to the holders of such bonds or a trustee therefor all or any part of the revenues of one or more eligible projects owned or to be acquired by the state, and define and segregate such revenues or provide for the payment thereof to a trustee.

Â Â Â Â Â  (4) Mortgage or otherwise encumber eligible projects in favor of the holders of such bonds or a trustee therefor. However, in creating any such mortgages or encumbrances, the state cannot obligate itself except with respect to the project.

Â Â Â Â Â  (5) Make all contracts, execute all instruments, and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds, including a contract entered into prior to the construction, acquisition and installation of the eligible project authorizing the lessee, subject to such terms and conditions as the state shall find necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the lessee and in the manner determined by the lessee.

Â Â Â Â Â  (6) Enter into and perform such contracts and agreements with participating institutions as the respective boards of directors may consider proper and feasible for or concerning the planning, construction, installation, lease, or other acquisition, and the financing of such facilities, which contracts and agreements may establish a body as may be considered proper for the supervision and general management of the facilities of the eligible project.

Â Â Â Â Â  (7) Accept from any authorized agency of the federal government loans or grants for the planning, construction, acquisition, leasing, or other provision of any eligible project, and enter into agreements with such agency respecting such loans or grants. [1989 c.820 Â§6; 2005 c.22 Â§212]

Â Â Â Â Â  289.115 Functions. In carrying out its duties under this chapter, the Oregon Facilities Authority, acting for and in behalf of the state as its duly authorized agency, may:

Â Â Â Â Â  (1) Acquire, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are considered necessary in connection with an eligible project to be situated within this state, and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor; and

Â Â Â Â Â  (2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the state may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, or any bonds issued under the authority of this chapter. [1989 c.820 Â§7; 1991 c.408 Â§3]

Â Â Â Â Â  289.120 Limitation on manner of operating project and expenditure of funds. Except as provided in ORS 289.115 (2), the state shall not have power to operate any eligible project as a business or in any manner whatsoever. Nothing in this chapter authorizes the state to expend any funds on any eligible project, other than the revenues of such projects, or the proceeds of revenue bonds issued under this chapter, or other funds granted to the state for the purposes of an eligible project. [1989 c.820 Â§8]

Â Â Â Â Â  289.125 Rules; fees. (1) The Oregon Facilities Authority shall adopt by rule standards by which to determine the eligibility of projects for bond financing pursuant to this chapter. In determining such standards, the authority shall consider all relevant data. The standards of the authority shall provide that projects are approved in accordance with criteria reflecting the benefits to the state. Such criteria shall include, but need not be limited to, the following:

Â Â Â Â Â  (a) Supporting projects that increase the number of decent, affordable housing units in this state.

Â Â Â Â Â  (b) Expanding the educational resources in this state.

Â Â Â Â Â  (c) Expanding the cultural resources in this state.

Â Â Â Â Â  (2) Upon determining a project as eligible, the authority shall forward the application to the State Treasurer, who shall determine whether to issue the revenue bonds.

Â Â Â Â Â  (3) The authority may treat as a single eligible project for bonding purposes any number of projects determined to be eligible projects.

Â Â Â Â Â  (4) The authority shall collect the fees set forth in subsection (5) of this section from an applicant that seeks to have a project declared eligible for financing. The fee may be collected even though the project has not been determined to be eligible for financing. Moneys collected under this subsection are continuously appropriated to the authority for the purpose of administration or funding of any program it is authorized to operate.

Â Â Â Â Â  (5) The fees described in subsection (4) of this section are as follows:

Â Â Â Â Â  (a) $250 for an application of not to exceed $500,000.

Â Â Â Â Â  (b) $500 for an application of more than $500,000.

Â Â Â Â Â  (c) A closing fee of not to exceed one-half of one percent of the total bond issue for the project, as determined by the authority.

Â Â Â Â Â  (6) The fees received under subsection (5) of this section shall be credited to and deposited in the Oregon Facilities Authority Account established under ORS 289.130. [1989 c.820 Â§4; 1991 c.408 Â§4]

Â Â Â Â Â  289.130 Oregon Facilities Authority Account. The Oregon Facilities Authority Account is created separate and distinct from the General Fund. The account is an investment account for purposes of ORS 293.701 to 293.820. Interest on the account shall be credited to and deposited in the account. The account is continuously appropriated to the Oregon Facilities Authority and may be used to meet administrative expenses of the authority. [1989 c.820 Â§4a; 1991 c.408 Â§5; 2001 c.261 Â§2]

BONDS

Â Â Â Â Â  289.200 Issuance of revenue bonds; role of State Treasurer. (1) If the State Treasurer determines that revenue bonds should be issued:

Â Â Â Â Â  (a) The State Treasurer may authorize and issue in the name of the State of Oregon revenue bonds secured by revenues from eligible projects to finance or refinance in whole or part the cost of acquisition, purchase, construction, reconstruction, installations improvement, betterment or extension of projects. The bonds shall be identified by project and issued in the manner prescribed by ORS 286.010, 286.020 and 286.105 to 286.135, and refunding bonds may be issued to refinance such revenue bonds.

Â Â Â Â Â  (b) The State Treasurer shall designate the underwriter, trustee and bond counsel, if any, and enter into appropriate agreements with each to carry out the provisions of this chapter. An agreement with bond counsel designated by the State Treasurer under this section is subject to the provisions related to services provided by bond counsel under ORS 288.523, and the appointment must be approved by the Attorney General as required by ORS 288.523.

Â Â Â Â Â  (2) Any trustee designated by the State Treasurer to carry out all or part of the powers specified in ORS 289.110 must agree to furnish financial statements and audit reports for each bond issue.

Â Â Â Â Â  (3) The State Treasurer shall be the applicable elected representative for purposes of approving the issuance of revenue bonds under this chapter as to the extent such approval is required under section 147(f) of the Internal Revenue Code of 1986, as amended, or any successor provision thereto.

Â Â Â Â Â  (4) The State Treasurer shall collect data from the Oregon Facilities Authority regarding the amount and nature of bonded indebtedness in Oregon health care institutions financed through the authority. [1989 c.820 Â§9; 1991 c.408 Â§6; 1995 c.727 Â§14; 2001 c.536 Â§8]

Â Â Â Â Â  289.205 Criteria for bond issuance. (1) In determining whether to issue revenue bonds under this chapter, the State Treasurer shall consider:

Â Â Â Â Â  (a) The bond market for the types of bonds proposed for issuance.

Â Â Â Â Â  (b) The terms and conditions of the proposed issue.

Â Â Â Â Â  (c) Such other relevant factors as the State Treasurer considers necessary to protect the financial integrity of the state.

Â Â Â Â Â  (2) Bonds authorized under this chapter shall be issued in accordance with the provisions of ORS 288.515 to 288.550.

Â Â Â Â Â  (3) Reasonable administrative expenses of the State Treasurer shall be charged against bond proceeds or project revenues. [1989 c.820 Â§10]

Â Â Â Â Â  289.210 Refunding bonds. The State Treasurer shall have the power, whenever the treasurer considers refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [1989 c.820 Â§11]

Â Â Â Â Â  289.215 Validity of bonds not affected by other matters regarding facility. The validity of bonds issued under this chapter shall not be dependent on nor be affected by the validity or regularity of any proceeding relating to the acquisition, purchase, construction, reconstruction, installation, improvement, betterment or extension of the project for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [1989 c.820 Â§12]

Â Â Â Â Â  289.220 Covenants regarding bond issuance. The official action authorizing the issuance of bonds under this chapter to finance or refinance in whole or in part, the acquisition, purchase, construction, reconstruction, installation, improvement, betterment or extension of any project may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by this chapter in the following respects and in such other respects as the state, acting through the State Treasurer, or the designee of the treasurer may decide:

Â Â Â Â Â  (1) The rents to be charged for the use of properties acquired, purchased, constructed, reconstructed, installed, improved, bettered or extended under the authority of this chapter;

Â Â Â Â Â  (2) The use and disposition of the revenues of such projects;

Â Â Â Â Â  (3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

Â Â Â Â Â  (4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

Â Â Â Â Â  (5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or a trustee therefor;

Â Â Â Â Â  (7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

Â Â Â Â Â  (9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

Â Â Â Â Â  (10) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

Â Â Â Â Â  (13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds, the powers and duties of such trustee or trustees and the limitation of their liabilities;

Â Â Â Â Â  (14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under this chapter;

Â Â Â Â Â  (15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

Â Â Â Â Â  (16) The subordination of the security of any bonds issued under this chapter and the payment of principal and interest thereof, to the extent considered feasible and desirable by the state, to other bonds or obligations of the state issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered. [1989 c.820 Â§13]

Â Â Â Â Â  289.225 Sources of bond repayment restricted; recitations in bonds. (1) Revenue bonds issued under this chapter shall not:

Â Â Â Â Â  (a) Be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter.

Â Â Â Â Â  (b) Constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of this chapter.

Â Â Â Â Â  (2) Each bond issued under this chapter shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in this chapter is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 289.230. [1989 c.820 Â§14]

Â Â Â Â Â  289.230 Actions by bondholders to enforce rights. Subject to any contractual limitation binding upon the holders of any issue of revenue bonds, or a trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out its and their duties and obligations under this chapter and its and their covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action require the state to account as if it was the trustee of an express trust;

Â Â Â Â Â  (3) By action enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds;

Â Â Â Â Â  (5) Foreclose any mortgage or lien given under the authority of this chapter and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

Â Â Â Â Â  (6) Exercise any right or remedy conferred by this chapter without exhausting and without regard to any other right or remedy conferred by this chapter or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [1989 c.820 Â§15]

Â Â Â Â Â  289.235 Loan of bond proceeds for projects; state not required to have ownership or leasehold interest. The state, acting through the State Treasurer and the Oregon Facilities Authority, or either of them, may lend the proceeds of the bonds authorized by this chapter for eligible projects without the necessity of the state having any ownership or leasehold interest in the eligible projects. Loans made pursuant to this section shall be secured to the extent considered necessary or desirable by the State Treasurer and the authority to assure repayment of the bonds. [1989 c.820 Â§16; 1991 c.408 Â§7]

Â Â Â Â Â  289.240 Report of bonding activities; rules. (1) Within 90 days following the closing of each fiscal year, the Oregon Facilities Authority shall report on its operations to the Governor, State Treasurer and the Legislative Assembly. The report shall include a summary of the authorityÂs activities relating to bonds issued under this section.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the authority may adopt such rules as it considers necessary to carry out its duties, functions and powers under this chapter. [1989 c.820 Â§18]

_______________

CHAPTER 290

[Reserved for expansion]



Chapter 291

Chapter 291  State Financial Administration

2005 EDITION

TITLE 28

PUBLIC FINANCIAL ADMINISTRATION

Chapter     291.     State Financial Administration

292.     Salaries and Expenses of State Officers and Employees

293.     Administration of Public Funds

294.     County and Municipal Financial Administration

295.     Depositories of Public Funds and Securities

297.     Audits of Public Funds and Financial Records

_______________

Chapter 291  State Financial Administration

2005 EDITION

STATE FINANCIAL ADMINISTRATION

PUBLIC FINANCIAL ADMINISTRATION

GENERAL PROVISIONS

(Temporary provisions relating to establishment and funding of reserve fund are compiled as notes preceding ORS 291.001)

291.001     Use of accounting terms; determination of appropriate methods of transfer; establishment of funds and accounts

291.002     Definitions

291.003     Federal laws and rules govern when federal granted funds involved

FISCAL DUTIES OF DEPARTMENT

291.011     Blanket fidelity bonds for state officers and personnel

291.015     Fiscal responsibilities of department; delegation of fiscal functions

291.016     Making administrative and organizational surveys

291.018     Conducting research; requiring administrative reports from agencies

291.026     Examining agency records and financial affairs

291.028     Submitting suggestions to Governor for improvement of state governmental administration

291.030     Agency defined for ORS 291.032 and 291.034

291.032     Providing technical services involving management and organization

291.034     Providing technical services involving data processing

291.037     Legislative findings on information resources

291.038     State agency planning, acquisition, installation and use of information and telecommunications technology; integrated videoconferencing; online access service; Stakeholders Advisory Committee; rules

291.040     State financial report

291.042     Use of data processing programs, information and materials; approval by legislature

PUBLIC CONTRACT APPROVAL

291.045     Definitions for ORS 291.045 and 291.047

291.047     Public contract approval by Attorney General; exemptions

291.049     Ratification of public contract when performance begun prior to contract approval; conditions; effects; rules

AGENCY FEE RESTRICTIONS

291.050     Definitions for ORS 291.050 to 291.060

291.055     Agency fee approval required; exemptions; restoration of temporarily reduced fees

291.060     Report of fees to Legislative Assembly

FINANCIAL MANAGEMENT DUTIES

291.100     Financial management; duties of Oregon Department of Administrative Services; duties of state agencies

291.110     Achieving Oregon benchmarks; monitoring agency progress

291.120     Distribution of agency savings; agency use

STATE BUDGET; BUDGET AND TAX EXPENDITURE REPORTS

291.190     Short title

291.195     Policy for financial expenditure planning

291.200     Budget policy

291.201     Specific definitions for ORS 291.201 to 291.222

291.202     Budget and tax expenditure reports of Governor; department to assist in preparation

291.203     Tax expenditure report by Governor

291.204     Prescribing forms for submitting budget estimates and requests for appropriations; furnishing budget forms to agencies

291.206     Guidance of agencies in completing budget forms

291.208     Filing budget forms with department; preparing requests for agencies failing to file

291.210     Preparing tentative budget plan and tax expenditure report

291.212     Revising budget plan; transmitting budget forms and tentative budget report to Governor

291.214     Governor to examine budget forms and revise tentative budget or tax expenditure report

291.216     Governors budget report; when due; content; alternative budget plan

291.218     Printing budget and tax expenditure reports; transmitting to members of legislature; distribution

291.220     Furnishing information and assistance to legislature

291.222     Furnishing information and assistance to Governor-elect; revision of budget and tax expenditure reports

291.223     Furnishing agency budget estimates to Legislative Fiscal Officer and Legislative Revenue Officer; confidentiality of estimates

291.224     Capital construction program to be included in budget report

291.226     Budget item to replace lost and unrecovered public funds or property

291.228     Governors report on budget amounts for education

ALLOTMENTS

291.230     Definitions of state agency and state officer for ORS 291.230 to 291.260 and 291.261

291.232     Declaration of policy

291.234     Department to make allotments to state officers and agencies of appropriations and funds; allotment period; exemptions

291.236     Application of allotment system; controlling expenditures and encumbering of emergency, contingent, revolving and trust funds

291.238     Expenditures without allotment prohibited; expenditures from dedicated, revolving and trust funds

291.242     Allotment required before expenditure of appropriation; submitting estimates

291.244     Department action on estimates

291.246     Allotments to be made for purpose or classification of expenditure prescribed in appropriation measure

291.248     Notice of allotment

291.250     Claims and encumbrances limited by amount and purpose of allotment

291.252     Modifying allotment previously made

291.258     Approval of department required for establishment of new personnel position or classification

291.260     Approving, modifying or disapproving requests and budgets to be submitted to the federal government

291.261     Reducing allotment to prevent deficit

291.263     Vacant positions; information to Oregon Department of Administrative Services

ALLOCATION OF GOVERNMENTAL SERVICE EXPENSES

291.272     Definitions for ORS 291.272 to 291.280

291.274     Determination of funds and appropriations to be assessed

291.276     Department allocation of governmental service expenses among state agencies

291.278     Transfer of allocated amounts to General Fund

291.280     Receipts by State Treasurer for transferred moneys

291.285     Payment of accounting charges from Economic Development Fund

291.290     Cash account of state agency for receipts from Economic Development Fund

ACTS APPROPRIATING MONEY OR LIMITING EXPENDITURES

291.305     Meaning of administrative expenses in law appropriating money or limiting expenditures; limitation not appropriation of money otherwise unavailable to agency

291.307     Appropriation from General Fund to constitute a credit only

EMERGENCY EXPENDITURES; EMERGENCY BOARD

291.322     Definitions for ORS 291.322 to 291.334

291.324     Emergency Board created

291.326     Powers of board concerning expenditures by state agencies

291.328     Board may require presentation of evidence to support requests for action; board to report its action to agencies concerned

291.330     Members of board; confirmation

291.332     Meetings of board; terms of members; filling vacancies on board

291.334     Board authorized to secure assistance; payment of board expenses

291.336     Appropriation bills requiring approval of board before project commenced or contract let; how requirement met

ESTIMATES OF STATE REVENUES

291.342     Annual estimation of state revenues; apportionment among counties of any state property tax levy necessary to make up deficiency; quarterly estimates

291.348     Biennial estimate of General Fund and State Lottery Fund revenues; certification to Secretary of State

291.349     Revenue estimate; disposition of revenue in excess of estimate

291.351     Certification of refund costs

291.353     Surplus Kicker Cost Account

RATE OF GROWTH OF APPROPRIATIONS

291.357     Limitation on rate of growth of appropriations for general governmental purposes; exceeding limitation

LEGISLATIVE REVIEW

291.371     Salary plan review by legislative review agency; approval for position reallocation; Human Services and Corrections Departments to submit special reports; transfer of vacant position authority

291.373     Agency report to legislative committees of substantive program changes; rules

291.375     Legislative review of applications for federal financial assistance; submission, approval required; exemptions

291.385     Use of certain federal moneys for employment; legislative approval

MASS TRANSIT ASSESSMENT

291.405     Assessment of state agencies for mass transit purposes; rates

291.407     Mass Transit Assistance Account; source; distribution; assistance of Department of Transportation; exemption from parking code requirements

PROCEDURE FOR DETERMINING WHETHER STATE PROPERTY TAX LEVY NECESSARY

291.445     Certificate of state agency that issues general obligation bonds; certificate of state tax levy if required; effect of reduction in General Fund appropriations on debt service appropriations

PENALTIES

291.990     Penalties

GENERAL PROVISIONS

(Temporary provisions relating to establishment and funding of reserve fund)

Note: Sections 1 to 3, chapter 838, Oregon Laws 2005, provide:

Sec. 1. (1) There is created the Task Force on a Reserve Fund consisting of six members appointed as follows:

(a) The President of the Senate shall appoint three members from among members of the Senate, at least two of whom have served on the Joint Legislative Committee on Ways and Means. Of the three, one must be the person who was appointed cochairperson of the committee for the regular session of the Seventy-third Legislative Assembly.

(b) The Speaker of the House of Representatives shall appoint three members from among members of the House of Representatives, at least two of whom have served on the Joint Legislative Committee on Ways and Means. Of the three, one must be the person who was appointed cochairperson of the committee for the regular session of the Seventy-third Legislative Assembly.

(2) The purpose of the task force is to develop recommendations to be presented to the Seventy-fourth Legislative Assembly concerning the establishment, funding and operation of a reserve fund. The recommendations may include, but need not be limited to, recommendations concerning:

(a) The source of moneys to be placed in the reserve fund;

(b) The amount of moneys to be placed in the reserve fund;

(c) The circumstances under which moneys should be placed in the reserve fund; and

(d) The conditions under which moneys may be removed from the reserve fund.

(3) A majority of the members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the members of the task force.

(5) The task force shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) The task force may presession file legislation in the manner provided in ORS 171.130 for interim committees. All legislation recommended by official action of the task force must indicate that it is introduced at the request of the task force.

(10) The Legislative Fiscal Office shall provide staff for the task force.

(11) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2005 c.838 §1]

Sec. 2. (1) The Seventy-fourth Legislative Assembly shall transfer moneys to a reserve fund if:

(a) A reserve fund is established pursuant to recommendations made under section 1 of this 2005 Act; and

(b) The revenue forecast for the 2005-2007 biennium that is issued in May 2007 indicates that the General Fund ending balance for that biennium will be more than $55 million.

(2) If the conditions specified in subsection (1) of this section are met, the Seventy-fourth Legislative Assembly shall:

(a) Retain $55 million as an ending balance, available for expenditure as the beginning balance for the biennium beginning July 1, 2007; and

(b) From the amount in excess of the $55 million retained as an ending balance, transfer up to $75 million to the reserve fund. [2005 c.838 §2]

Sec. 3. Sections 1 and 2 of this 2005 Act are repealed on January 2, 2008. [2005 c.838 §3]

291.001 Use of accounting terms; determination of appropriate methods of transfer; establishment of funds and accounts. (1) As used in the statute laws of this state, unless the context or specially applicable definition requires otherwise, the words subaccounts, accounts or funds are used interchangeably, where such use is consistent with state accounting principles and is accepted for use by the State Treasurer.

(2) Unless the context or a specific provision of law provides otherwise, when a law of this state requires that a payment or transfer of moneys be made by warrant, check or electronic funds transfer the payment or transfer may be made by warrant, check, electronic funds transfer or an accounting entry in the appropriate records of any affected state agency. The Oregon Department of Administrative Services shall determine which method of payment or transfer is most appropriate, taking into consideration the established state banking, funds transfer and accounting practices at the time of the payment or transfer.

(3) The State Treasurer, in consultation with the Oregon Department of Administrative Services, may establish or designate, whenever necessary or convenient to the carrying out or administration of the accounting, budget preparation, cash management, financial management, financial reporting or similar laws of this state, subaccounts, accounts and funds in addition to or within the subaccounts, accounts and funds created by the Oregon Constitution and statutes. Subaccounts, accounts and funds established or designated under this subsection shall be administered as prescribed by written directive or policy issued or approved by the State Treasurer. The authority granted by this subsection is in addition to, and not in limitation of, the authority granted by ORS 293.445 and 293.447. [1993 c.73 §5; 1997 c.122 §4; 2003 c.17 §1]

291.002 Definitions. Except as otherwise provided in ORS 291.201 and 291.230, as used in ORS 291.001 to 291.034, 291.201 to 291.222, 291.230 to 291.260, 291.261, 291.307 and 291.990, unless the context requires otherwise:

(1) Classification of expenditures means the major groups or categories of expenditures for the purpose of budget-making and accounting that are established as provided in ORS 291.206.

(2) Department means the Oregon Department of Administrative Services.

(3) Director means the Director of the Oregon Department of Administrative Services.

(4) Dedicated fund means a fund in the State Treasury, or a separate account or fund in the General Fund in the State Treasury, that by law is dedicated, appropriated or set aside for a limited object or purpose; but dedicated fund does not include a revolving fund or a trust fund.

(5) Legislatively adopted budget means the budget enacted by the Legislative Assembly during a regular session.

(6) Legislatively approved budget means the legislatively adopted budget as modified by the Emergency Board or by the Legislative Assembly meeting in special session.

(7) Revolving fund means a fund in the State Treasury, established by law, from which is paid the cost of goods or services furnished to or by a state agency, and which is replenished through charges made for such goods or services or through transfers from other accounts or funds; and specifically includes funds derived from receipts by the State Board of Higher Education of tuition, fees, dormitory earnings, student activity receipts and sales of products and services incident to education functions.

(8) Trust fund means a fund in the State Treasury in which designated persons or classes of persons have a vested beneficial interest or equitable ownership, or which was created or established by a gift, grant, contribution, devise or bequest that limits the use of the fund to designated objects or purposes.

(9) State agency or agency means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees;

(b) The Public Defense Services Commission; and

(c) The Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

(10) State officer means any elected or appointed state officer, including members of boards and commissions, except the members and officers of the Legislative Assembly, the courts, the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices and the members of the Public Defense Services Commission. [Amended by 1967 c.419 §2; 2003 c.449 §21; 2003 c.734 §13; 2005 c.837 §8]

291.003 Federal laws and rules govern when federal granted funds involved. In all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provision to the contrary in ORS 291.001 to 291.034, 291.201 to 291.222, 291.230 to 291.260, 291.261, 291.307 and 291.990. [Amended by 1967 c.419 §3; 2003 c.734 §14]

291.004 [Repealed by 1967 c.419 §68]

291.005 [1967 c.419 §5; 1969 c.80 §3; renumbered 184.325]

291.006 [Repealed by 1967 c.419 §68]

291.007 [1967 c.419 §6; 1969 c.80 §2; renumbered 184.315]

291.008 [Repealed by 1967 c.419 §68]

291.009 [1967 c.419 §7; 1969 c.80 §4; renumbered 184.335]

291.010 [Amended by 1961 c.448 §18; repealed by 1967 c.419 §68]

FISCAL DUTIES OF DEPARTMENT

291.011 Blanket fidelity bonds for state officers and personnel. (1) The Director of the Oregon Department of Administrative Services may require a fidelity bond of any officer, employee or agent of the department or of any other state officer, employee or agent who has charge of, handles or has access to any money or property belonging to the state or in which the state may have an interest and who is not otherwise required by law to give a fidelity bond. The amounts of the bonds shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The premium on the bond of any officer, employee or agent shall be paid by the state agency that employs the officer, employee or agent.

(2) The Oregon Department of Administrative Services may procure or provide and may administer a blanket bond covering any or all officers and employees of the state. The bond shall contain such coverages and shall be in such amounts as the Oregon Department of Administrative Services deems adequate to protect the interest of the state. Procurement of the bond to cover any officer or employee of the state shall constitute compliance with any statute requiring that officer or employee to be bonded up to the monetary limit of the blanket bond which the Oregon Department of Administrative Services purchases or provides. The coverage and insuring amount applicable in such bond to any officer or employee of the state shall be at least equal to that required by statute. The cost of the premium on the bond shall be charged to the various state agencies employing the state officers and employees covered by the bond.

(3) The provisions of this section are considered to satisfy any provision of law requiring individual fidelity bonds for elected officers if the level of coverage of the blanket fidelity bond is at least equal to the individual statutory requirements.

(4) As used in this section:

(a) Officers and employees of the state includes all elected and appointed officers and employees of the State of Oregon and all persons appointed by a state agency on a temporary or intermittent basis to act for the state in particular matters where such persons have charge of, handle or have access to any money or property belonging to the state or in which the state may have an interest.

(b) State agency means every state officer, board, commission, department, institution, branch or agency of the state government and includes the Legislative Assembly and any of its statutory standing, special or interim committees, the courts and their officers and committees, all constitutional state officers and the Public Defense Services Commission. [1967 c.419 §8; 1969 c.80 §5; 1971 c.54 §1; 1975 c.194 §1; 1981 c.129 §1; 1991 c.219 §1; 2003 c.449 §37]

291.012 [Amended by 1955 c.58 §1; repealed by 1967 c.419 §68]

291.013 [1967 c.419 §9; renumbered 184.340]

291.014 [Repealed by 1967 c.419 §68]

291.015 Fiscal responsibilities of department; delegation of fiscal functions. (1) The Oregon Department of Administrative Services, under the direction of the Governor and as provided by law, is responsible generally for the administration and coordination of internal accounting and other affairs, controls, procedures and services of a fiscal nature of the state government and agencies thereof.

(2) Except as otherwise provided by law, the department may authorize subject to its control the decentralized performance by state agencies of fiscal functions of the department. [1967 c.419 §10]

291.016 Making administrative and organizational surveys. The Oregon Department of Administrative Services may make or cause to be made administrative and organizational surveys of the state agencies for the purpose of determining the feasibility of improving the administration of the state government by the elimination of unnecessary positions and activities, the improvement of internal operating forms, the avoidance of duplication, and increasing efficiency and economical operation.

291.018 Conducting research; requiring administrative reports from agencies. The Oregon Department of Administrative Services shall conduct research for use in administrative planning, policy review and organization and methods improvement. Periodic administrative reports to the department and the Governor, designed to outline factually the quantitative and qualitative aspects of work performance by operating units, may be required of state agencies. The department may require submission of such information in reports as will permit sound analysis and will provide the basis for detecting administrative weaknesses, correcting performance difficulties and permitting better planning and management of state services.

291.020 [Renumbered 291.028]

291.021 [1973 c.84 §2; 1981 c.766 §2; 1987 c.538 §2; repealed by 1997 c.802 §22]

291.022 [Formerly 291.558; repealed by 1967 c.454 §119]

291.024 [Formerly 291.560; repealed by 1967 c.454 §119]

291.026 Examining agency records and financial affairs. For the purposes of carrying out its duties, powers and functions, the Oregon Department of Administrative Services may examine the records, files, documents, accounts and financial affairs of any state agency, and shall have the right of access for that purpose. During business hours the department may examine the accounts of any state agency in any depository which has state funds in its custody. [Formerly 291.562]

291.028 Submitting suggestions to Governor for improvement of state governmental administration. The Oregon Department of Administrative Services, upon the basis of its research and reports received, shall submit, from time to time, for the Governors consideration and appropriate action thereupon, suggestions for the development of interagency policies consistent with the executive policies of the Governor and for the improvement of operating methods and procedures and better personnel utilization and for the improvement of work performance and reduction of costs in state government activities. [Formerly 291.020]

291.030 Agency defined for ORS 291.032 and 291.034. As used in ORS 291.032 and 291.034, state agency or agency includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee, the courts and their officers and committees and the constitutional state officers, at their option, and the Public Defense Services Commission, at the option of the commission. [1965 c.365 §1; 2003 c.449 §38]

291.032 Providing technical services involving management and organization. The Oregon Department of Administrative Services may provide technical services to state agencies for management improvement development and the development of economies in the organization and administration of state agencies. The technical services may include consulting studies in work simplification, work measurement, equipment utilization and other management improvement concepts. The cost of the technical services, or portions thereof, as determined by the department, shall be charged to the agency served and paid to the department in the same manner as other claims against the agency are paid. [1965 c.365 §3]

291.034 Providing technical services involving data processing. The Oregon Department of Administrative Services may provide technical services to state agencies for data processing systems development and the development of data processing methods and applications. The technical services may include consulting and programming services and assistance in locating electronic data processing installations. The cost of the technical services, or portions thereof, as determined by the department, shall be charged to the agency served and paid to the department in the same manner as other claims against the agency are paid. [1965 c.365 §4]

291.036 [1967 c.419 §37; 1969 c.80 §6; 1973 c.159 §1; repealed by 1993 c.500 §2a]

291.037 Legislative findings on information resources. The Legislative Assembly finds and declares that:

(1) Information is a strategic asset of the state which must be managed as a valuable state resource.

(2) The expanding need, use and importance of information resources in this state require strong and effective management by both individual agencies and the state as a whole.

(3) The state must establish management procedures to assure a framework for the review, improvement, integration, development, security and use of information resources. Principal objectives for information resources management are improved productivity of state workers, better public access to public information, increased effectiveness in the delivery of services provided by the various agencies and enhancing development of the telecommunication infrastructure available to the public.

(4) Effective information resources management requires:

(a) A specific statewide strategic plan, including management and technical policy;

(b) Comprehensive planning of the design, acquisition, security and use of information resources;

(c) The operation of communications systems and information resources that respond to the management information needs of agencies and programs; and

(d) Consideration of the impact of information resources management activities on the development and vitality of telecommunications infrastructure available to the public.

(5) Although each agency is responsible for its information resources, centralized information resource management must also exist to:

(a) Provide statewide rules and standards;

(b) Monitor and insure compliance with those rules and standards;

(c) Provide management and technical assistance; and

(d) Insure that the information resources management needs of state government and its programs are addressed along with the needs of the individual agencies. [1991 c.531 §1]

Note: 291.037 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.038 State agency planning, acquisition, installation and use of information and telecommunications technology; integrated videoconferencing; online access service; Stakeholders Advisory Committee; rules. (1) The planning, acquisition, installation and use of all information and telecommunications technology by state government and its agencies shall be coordinated so that statewide plans and activities, as well as those of individual agencies, are addressed in the most integrated, economic and efficient manner. To provide policy direction for and coordination of information technology for state government, the Director of the Oregon Department of Administrative Services shall chair and appoint not fewer than five agency executives to an Information Resources Management Council. The council membership shall include at least two members representing the private sector and political subdivisions of the state.

(2) To facilitate accomplishment of the purpose set forth in subsection (1) of this section, the Oregon Department of Administrative Services shall adopt by rule policies, procedures, standards and guidelines to plan for, acquire, implement and manage the states information resources. In developing rules, the department shall consult with state agencies having needs that may be satisfied by use of information resources. State agencies shall cooperate with the department in preparing and complying with rules. The rules must be formulated to promote electronic communication and information sharing among state agencies and programs and between state and local governments, and with the public where appropriate.

(3) Rules, plans and specifications shall be formulated to ensure that information resources fit together in a statewide system capable of providing ready access to information, computing or telecommunication resources. Rules, plans and specifications shall be based on industry standards for open systems to the greatest extent possible. Prior to adoption of rules referred to in subsection (2) of this section, the Oregon Department of Administrative Services shall present the proposed rules to the appropriate legislative committee. The Oregon Department of Administrative Services shall have the review and oversight responsibility for insuring that agencies planning, acquisition and implementation activities support the statewide information resources management plan. The department shall be responsible for the fair and competitive procurement of information technology consistent with the rules of the department.

(4)(a) It is the policy of the State of Oregon that state government telecommunications networks should be designed to provide state-of-the-art services where economically and technically feasible, using shared, rather than dedicated, lines and facilities.

(b) The Oregon Department of Administrative Services shall, when procuring telecommunications network services, consider the achievement of the economic development and quality of life outcomes contained in the Oregon benchmarks.

(5)(a) The Oregon Department of Administrative Services, upon request, may furnish and deliver statewide integrated videoconferencing and statewide online access service to any public or private entity that primarily conducts its activities for the direct good or benefit of the public or community-at-large in providing educational, economic development, health care, human services, public safety, library or other public services. The department shall adopt rules with respect to furnishing the service.

(b) The department shall establish the statewide integrated videoconferencing and statewide online access user fees, services, delivery, rates and long range plans in consultation with the Stakeholders Advisory Committee created pursuant to this section. The rates shall reflect the departments cost in providing the service.

(c) The department by rule shall restrict its furnishing or delivery of Internet access service to private entities when the service would directly compete with two or more local established providers of such services within the local exchange telecommunications service area.

(d) The rates and services established and provided under this section shall not be subject to the regulation or authority of the Public Utility Commission.

(6)(a) There is created the Stakeholders Advisory Committee, consisting of a minimum of nine members appointed by the Director of the Oregon Department of Administrative Services. In making appointments, the director shall give consideration to geographic balance and adequate representation of the departments users and providers and the general public.

(b) The Stakeholders Advisory Committee shall consist of members who represent elementary or secondary education, higher education, community colleges, economic development, health care, human services and public safety. At least four members shall reside in areas east of the Cascade Mountains.

(c) The term of office of each member is three years, but a member serves at the sole discretion of the director. The director shall appoint a successor to a member before the expiration of the term of the member. A member is eligible for reappointment. If a position on the Stakeholders Advisory Committee is vacant for any cause, the director shall make an appointment to the position, immediately effective for the unexpired term.

(d) A member of the Stakeholders Advisory Committee is entitled to travel expenses pursuant to ORS 292.495. Members of the Stakeholders Advisory Committee are not entitled to compensation.

(e) The director may establish additional advisory and technical committees as the director considers necessary to aid and advise the Stakeholders Advisory Committee in the performance of its functions.

(f) The director may delegate to the State Chief Information Officer any of the duties, functions or powers imposed upon the director by this subsection.

(7) Any organization or organizations recognized as tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986 that primarily conduct activities for the direct good or benefit of the public or community at large in providing educational, economic development, health care, human services, public safety, library or other public services and have formed an affiliation with one or more federal, state or local governmental units within this state may make application to the department for designation as a community of interest. The application shall be in such form and shall contain such information regarding the governmental affiliation relationship, the tax exempt status of each organization and the public benefit services to be provided as the department may prescribe. The department shall establish an application review and appeal process to ensure that designation of those organizations as a community of interest for the purposes of including the organization in telecommunications contracts under ORS 283.520 will result in providing educational, medical, library or other services for public benefit.

(8) This section does not apply to the State Board of Higher Education or any state institution of higher education within the Oregon University System.

(9) As used in this section:

(a) Advanced digital communications means equipment, facilities and capability to distribute digital communications signals for the transmission of voice, data, image and video over distance.

(b) Information resources means media, instruments and methods for planning, collecting, processing, transmitting and storing data and information, including telecommunications.

(c) Information resources management means the states program for managing data and information in its various forms in furtherance of program and agency objectives, and in such a way that agency employees are able to obtain and use information easily, efficiently, effectively and economically.

(d) Information technology includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(e) Data and information represent facts and representations about the states human, natural and commercial resources.

(f) Internet access service means electronic connectivity to the Internet and its services.

(g) Open systems means systems that allow state agencies freedom of choice by providing a vendor-neutral operating environment where different computers, applications, system software and networks operate together easily and reliably.

(h) State-of-the-art services includes advanced digital communications.

(i) Telecommunications means the hardware, software and services for transmitting voice, data, video and images over a distance.

(j) Statewide integrated video-conferencing means a statewide electronic system capable of transmitting video, voice and data communications.

(k) Statewide online access means electronic connectivity to information resources such as computer conferencing, electronic mail, databases and Internet access. [1967 c.419 §11; 1985 c.594 §1; 1991 c.531 §2; 1993 c.724 §§14,14a; 1995 c.612 §19; 1997 c.484 §2; 1997 c.684 §2; 2003 c.674 §27]

291.040 State financial report. (1) Within 180 days of the close of each fiscal year, the Oregon Department of Administrative Services shall prepare a financial report for the State of Oregon. The report shall contain financial statements which fairly present the financial condition and results of operation of the State of Oregon in accordance with current, generally accepted accounting principles and such other financial and statistical information as may be necessary to completely and accurately disclose the financial condition and financial operations of the state and its various agencies.

(2) As used in subsection (1) of this section, generally accepted accounting principles means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants or their successors. [1977 c.897 §1; 1989 c.152 §1; 1991 c.220 §6]

Note: 291.040 and 291.042 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.042 Use of data processing programs, information and materials; approval by legislature. (1) Subject to the approval of the Joint Legislative Committee on Information Management and Technology, the Oregon Department of Administrative Services:

(a) May obtain copyrights and patents on copyrightable or patentable data processing programs, information or materials developed, published or produced by state agency staff.

(b) May cause to have sold, leased, or otherwise made available such data processing programs, information or materials to any agency or legislative body of any state or the federal government under such terms and conditions as may be agreed to by the committee and the agencies.

(2) Moneys collected under this section shall be credited to the General Fund and, less agency expenses accrued in developing, producing and distributing software and in training software users, shall be available for general governmental purposes. However, if resources expended for such development, production, distribution and training activities were from fees or assessments charged and collected by the agency, the net proceeds of moneys collected under this section shall be credited to the same accounts to which the fees or assessments are credited and shall be used to reduce the fees or assessments charged by the agency to the extent permitted by law. [1979 c.740 §3; 1993 c.18 §56; 1995 c.452 §22]

Note: See note under 291.040.

PUBLIC CONTRACT APPROVAL

291.045 Definitions for ORS 291.045 and 291.047. As used in this section and ORS 291.047:

(1) Information technology includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(2) State agency includes every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees; and

(b) The Public Defense Services Commission.

(3) Public contract means any acquisition, disposition, purchase, lease, sale or transfer of rights by a state agency of real or personal property, public improvements or services.

(4) Public improvement means projects for construction, reconstruction or renovation on real property by or for a state agency. [1997 c.869 §4; 2003 c.449 §22]

291.047 Public contract approval by Attorney General; exemptions. (1) The Attorney General shall approve for legal sufficiency all personal services contracts, all architectural and engineering services contracts and all information technology contracts calling for payment in excess of $75,000 entered into by a state agency before any such contract becomes binding on the State of Oregon and before any service may be performed or payment may be made under the contract.

(2) The Attorney General shall approve for legal sufficiency all public contracts not subject to subsection (1) of this section that are entered into by a state agency and that provide for payment in excess of $100,000 before any such contract becomes binding on the State of Oregon and before any service may be performed or payment may be made under the contract.

(3) The Attorney General shall impose by rule requirements necessary to carry out the provisions of this section. Such rules shall include, but are not limited to, a requirement that state agencies submit to the Attorney General procurement and other contract documents for review of the anticipated contract before a procurement of goods or services is publicly advertised if the anticipated contract is reasonably expected to require review for legal sufficiency. A state agency may request that the Attorney General assist the agency in developing requests for proposals, invitations to bid and requests for qualifications or information that are suitable to the needs of the agency.

(4) The Attorney General may exempt by rule classes of contracts from the requirements of this section if the Attorney General determines that the degree of risk assumed by state agencies under such contracts is not materially reduced by legal review of individual contracts within the class.

(5) The Attorney General may, by rule, set forth a process to exempt contracts or classes of contracts from the requirements of this section when:

(a) The contract is substantially composed of forms, terms or conditions that have been preapproved by the Attorney General; or

(b) Circumstances exist that create a substantial risk of loss, damage, interruption of services or threat to public health or safety and that require prompt execution of a contract to deal with the risk.

(6) Notwithstanding subsections (1) and (2) of this section, the Attorney General may authorize services to be performed under a contract described in subsection (1) or (2) of this section before approval for legal sufficiency if the Attorney General determines that the authorization will not result in undue risk to this state. An authorization under this subsection shall be limited to specific classes of contracts or to contracts for specific agency programs. The Attorney General may condition an authorization on a finding by the Director of the Oregon Department of Administrative Services, or a designee of the director, and by any other agency with a role in approving such contracts that the contract administration practices of the requesting agency are adequate to manage the proposed contract and that the mission of the agency will be significantly impaired without such authorization. [1997 c.869 §2; 1999 c.264 §1]

291.049 Ratification of public contract when performance begun prior to contract approval; conditions; effects; rules. (1) If the parties to a public contract perform under the contract before the contract is approved for legal sufficiency by the Attorney General as required under ORS 291.047 and section 3, chapter 869, Oregon Laws 1997, the agency may ratify the public contract if the Attorney General determines that the contract is legally sufficient prior to ratification. As a condition for approval, the Attorney General may require that the contract be amended as necessary to make the contract legally sufficient.

(2) Upon approval of the public contract for legal sufficiency and ratification of the public contract by a state agency under this section, the public contract is effective and the state agency may make payments on the ratified public contract even if the payments are for services rendered prior to ratification.

(3) The Attorney General may adopt rules to implement this section. [1999 c.264 §2]

Note: 291.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

AGENCY FEE RESTRICTIONS

291.050 Definitions for ORS 291.050 to 291.060. As used in ORS 291.050 to 291.060:

(1) Fee means an amount imposed and collected by a state agency to defray or recover the costs of administering the law involved in providing a service to the public and used by the state agency to carry out or enforce a law under its jurisdiction. Fee does not include:

(a) Fines and civil penalties or any court judgments.

(b) The sale of products or charges for rents, leases or other real estate transaction costs.

(c) Interest and other charges for bonding and loan transactions.

(d) Charges levied by one state agency on another state agency.

(2) Products means goods and publications purchased voluntarily that have a commercial value. Products includes copying charges for public records as defined in ORS 192.410 and the conducting of informational seminars. Products does not include services or licenses or permits issued by state agencies.

(3) State agency means every state officer, board, commission, department, institution, branch or agency of the state government that is subject to the provisions of ORS 291.201 to 291.222 and 291.230 to 291.260. State agency includes the Legislative Assembly, including legislative committees and service agencies, the Secretary of State, the State Treasurer and the Judicial Department. State agency does not include a commodity commission established under ORS 576.051 to 576.455 or the Oregon Beef Council created under ORS 577.210. [1995 c.576 §1; 2003 c.604 §99]

Note: 291.050 to 291.060 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.055 Agency fee approval required; exemptions; restoration of temporarily reduced fees. (1) Notwithstanding any other law that grants to a state agency the authority to establish fees, all new state agency fees or fee increases adopted after July 1 of any odd-numbered year:

(a) Are not effective for agencies in the executive department of government unless approved in writing by the Director of the Oregon Department of Administrative Services;

(b) Are not effective for agencies in the judicial department of government unless approved in writing by the Chief Justice of the Supreme Court;

(c) Are not effective for agencies in the legislative department of government unless approved in writing by the President of the Senate and the Speaker of the House of Representatives;

(d) Shall be reported by the state agency to the Oregon Department of Administrative Services within 10 days of their adoption; and

(e) Are rescinded on July 1 of the next following odd-numbered year, or on adjournment sine die of the regular session of the Legislative Assembly meeting in that year, whichever is later, unless otherwise authorized by enabling legislation setting forth the approved fees.

(2) This section does not apply to:

(a) Any tuition or fees charged by the State Board of Higher Education and state institutions of higher education.

(b) Taxes or other payments made or collected from employers for unemployment insurance required by ORS chapter 657 or premium assessments required by ORS 656.612 and 656.614 or contributions and assessments calculated by cents per hour for workers compensation coverage required by ORS 656.506.

(c) Fees or payments required for:

(A) Health care services provided by the Oregon Health and Science University, by the Oregon Veterans Homes and by other state agencies and institutions pursuant to ORS 179.610 to 179.770.

(B) Assessments and premiums paid to the Oregon Medical Insurance Pool established by ORS 735.614 and 735.625.

(C) Copayments and premiums paid to the Oregon medical assistance program.

(D) Assessments paid to the Office of Private Health Partnerships under section 12, chapter 727, Oregon Laws 2005.

(d) Fees created or authorized by statute that have no established rate or amount but are calculated for each separate instance for each fee payer and the fee assessed is based on actual cost of services provided.

(e) State agency charges on employees for benefits and services.

(f) Any intergovernmental charges.

(g) Forest protection district assessment rates established by ORS 477.210 to 477.265 and the Oregon Forest Land Protection Fund fees established by ORS 477.760.

(h) State Department of Energy assessments required by ORS 469.421 (8) and 469.681.

(i) Any charges established by the State Parks and Recreation Director in accordance with ORS 565.080 (3).

(j) Assessments on premiums charged by the Insurance Division of the Department of Consumer and Business Services pursuant to ORS 731.804 or fees charged by the Division of Finance and Corporate Securities of the Department of Consumer and Business Services to banks, trusts and credit unions pursuant to ORS 706.530 and 723.114.

(k) Public Utility Commission operating assessments required by ORS 756.310 or charges paid to the Residential Service Protection Fund required by chapter 290, Oregon Laws 1987.

(L) Fees charged by the Housing and Community Services Department for intellectual property pursuant to ORS 456.562.

(3)(a) Fees temporarily decreased for competitive or promotional reasons or because of unexpected and temporary revenue surpluses may be restored to their normal level if, at the time the fee is decreased, the state agency specifies the following:

(A) The reason for the fee decrease; and

(B) The conditions under which the fee will be restored to its normal level.

(b) Fees that are decreased for reasons other than those described in paragraph (a) of this subsection may not be subsequently increased except as allowed by ORS 291.050 to 291.060 and 294.160. [1995 c.576 §2; 1997 c.37 §1; 1997 c.684 §3; 2003 c.605 §3; 2005 c.727 §14; 2005 c.744 §24d; 2005 c.777 §16]

Note: The amendments to 291.055 by section 15, chapter 727, Oregon Laws 2005, and section 24e, chapter 744, Oregon Laws 2005, become operative January 2, 2008. See section 17, chapter 727, Oregon Laws 2005, and section 24f, chapter 744, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the users convenience.

291.055. (1) Notwithstanding any other law that grants to a state agency the authority to establish fees, all new state agency fees or fee increases adopted after July 1 of any odd-numbered year:

(a) Are not effective for agencies in the executive department of government unless approved in writing by the Director of the Oregon Department of Administrative Services;

(b) Are not effective for agencies in the judicial department of government unless approved in writing by the Chief Justice of the Supreme Court;

(c) Are not effective for agencies in the legislative department of government unless approved in writing by the President of the Senate and the Speaker of the House of Representatives;

(d) Shall be reported by the state agency to the Oregon Department of Administrative Services within 10 days of their adoption; and

(e) Are rescinded on July 1 of the next following odd-numbered year, or on adjournment sine die of the regular session of the Legislative Assembly meeting in that year, whichever is later, unless otherwise authorized by enabling legislation setting forth the approved fees.

(2) This section does not apply to:

(a) Any tuition or fees charged by the State Board of Higher Education and state institutions of higher education.

(b) Taxes or other payments made or collected from employers for unemployment insurance required by ORS chapter 657 or premium assessments required by ORS 656.612 and 656.614 or contributions and assessments calculated by cents per hour for workers compensation coverage required by ORS 656.506.

(c) Fees or payments required for:

(A) Health care services provided by the Oregon Health and Science University, by the Oregon Veterans Homes and by other state agencies and institutions pursuant to ORS 179.610 to 179.770.

(B) Assessments and premiums paid to the Oregon Medical Insurance Pool established by ORS 735.614 and 735.625.

(C) Copayments and premiums paid to the Oregon medical assistance program.

(d) Fees created or authorized by statute that have no established rate or amount but are calculated for each separate instance for each fee payer and the fee assessed is based on actual cost of services provided.

(e) State agency charges on employees for benefits and services.

(f) Any intergovernmental charges.

(g) Forest protection district assessment rates established by ORS 477.210 to 477.265 and the Oregon Forest Land Protection Fund fees established by ORS 477.760.

(h) State Department of Energy assessments required by ORS 469.421 (8) and 469.681.

(i) Any charges established by the State Parks and Recreation Director in accordance with ORS 565.080 (3).

(j) Assessments on premiums charged by the Insurance Division of the Department of Consumer and Business Services pursuant to ORS 731.804 or fees charged by the Division of Finance and Corporate Securities of the Department of Consumer and Business Services to banks, trusts and credit unions pursuant to ORS 706.530 and 723.114.

(k) Public Utility Commission operating assessments required by ORS 756.310 or charges paid to the Residential Service Protection Fund required by chapter 290, Oregon Laws 1987.

(L) Fees charged by the Housing and Community Services Department for intellectual property pursuant to ORS 456.562.

(3)(a) Fees temporarily decreased for competitive or promotional reasons or because of unexpected and temporary revenue surpluses may be restored to their normal level if, at the time the fee is decreased, the state agency specifies the following:

(A) The reason for the fee decrease; and

(B) The conditions under which the fee will be restored to its normal level.

(b) Fees that are decreased for reasons other than those described in paragraph (a) of this subsection may not be subsequently increased except as allowed by ORS 291.050 to 291.060 and 294.160.

Note: See note under 291.050.

291.060 Report of fees to Legislative Assembly. The Oregon Department of Administrative Services shall, no later than January 15 of each odd-numbered year, provide the Legislative Assembly with a report setting forth in detail all fees charged by each state agency, the purpose for the fee or charge, the persons affected by the fee or charge, the statutory authority for the fee or charge, the amounts collected in the past biennium, the amounts expected to be paid during the present biennium and estimated for the next biennium in the Governors recommended budget, and any changes in the fee or charge authorized during the present biennium or proposed for the next biennium in the Governors recommended budget. The department shall report to the Emergency Board and the appropriate interim committee when requested to provide information concerning the development of the report. [1995 c.576 §3]

Note: See note under 291.050.

FINANCIAL MANAGEMENT DUTIES

291.100 Financial management; duties of Oregon Department of Administrative Services; duties of state agencies. (1) It is the intent of the Legislative Assembly, in funding the development and implementation of a new statewide financial management system, that statewide financial management systems and policies support program-driven budget planning and execution, based on timely and accurate statewide managerial cost accounting information and that such systems support legislative program evaluation and performance auditing of statewide programs and services.

(2) The Oregon Department of Administrative Services shall devise and supervise statewide financial management systems for all state agencies by preparing policies and procedures for implementing and operating financial management systems for all agencies in state government and measuring implementation. In order to assure that the states investment in a modern and complete statewide financial management system is fully implemented, every agency and unit of state government shall:

(a) Cooperate and comply fully with policies and procedures and deadlines prepared by the Oregon Department of Administrative Services for establishing a database for the financial management system.

(b) Comply fully with policies and procedures prepared by the Oregon Department of Administrative Services for operation of the financial management system.

(3) The Oregon Department of Administrative Services shall report to the Legislative Assembly no later than December 1 of even-numbered years:

(a) Progress in implementing the financial management system as to preparation of financial statements, nonfinancial management information and the ability of the system to support legislative program evaluation and performance auditing.

(b) Compliance by each agency and unit of state government with policies and procedures of the Oregon Department of Administrative Services for implementation of the financial management system.

(4) After a review of the Oregon Department of Administrative Services report by the Legislative Fiscal Officer, the Joint Legislative Audit Committee may schedule a hearing for any agency or unit of state government to review compliance with this section and policies and procedures of the Oregon Department of Administrative Services, prior to any appropriation approval by the Legislative Assembly, as provided in ORS 171.585 (1). [1993 c.724 §22; 1995 c.452 §23]

Note: 291.100 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.110 Achieving Oregon benchmarks; monitoring agency progress. (1) The Oregon Department of Administrative Services shall ensure that state agency activities and programs are directed toward achieving the Oregon benchmarks. The department shall:

(a) Monitor progress, identify barriers and generate alternative approaches for attaining the benchmarks.

(b) Ensure the development of a statewide system of performance measures designed to increase the efficiency and effectiveness of state programs and services.

(c) Provide agencies with direction on the appropriate format for reporting performance measures to ensure consistency across agencies.

(d) Consult with the Legislative Assembly to assist in devising a system of performance measures.

(e) Facilitate the development of performance measures in those instances where benchmarks involve more than one state agency.

(f) Prior to budget development, consult with the legislative review agency, as defined in ORS 291.371, or other appropriate legislative committee, as determined by the President of the Senate and the Speaker of the House of Representatives, prior to the formal adoption of a performance measurement system.

(g) No later than October 1 of each year, submit a report to the Legislative Fiscal Officer on the progress state agencies have made in meeting performance measures.

(2) State agencies shall develop measurable performance measures consistent with and aimed at achieving Oregon benchmarks. To that end, each state agency shall:

(a) Identify the mission, goals and objectives of the agency and any applicable benchmarks to which the goals are directed.

(b) Develop written defined performance measures that quantify desired organization intermediate outcomes, outputs, responsibilities, results, products and services, and, where possible, develop unit cost measures for evaluating the program efficiency.

(c) Involve agency managers, supervisors and employees in the development of statements of mission, goals, objectives and performance measures as provided in paragraphs (a) and (b) of this subsection and establish teams composed of agency managers, supervisors and employees to implement agency goals, objectives and performance measures. Where bargaining unit employees are affected, they shall have the right to select those employees of the agency, through their labor organization, to serve on any joint committees established to develop performance measures.

(d) Use performance measures to work toward achievement of identified missions, goals, objectives and any applicable benchmarks.

(e) Review agency performance measures with the appropriate legislative committee, as determined by the President of the Senate and the Speaker of the House of Representatives, during the regular legislative session. [1993 c.724 §7; 2001 c.582 §9; 2005 c.837 §18]

291.120 Distribution of agency savings; agency use. (1) Pursuant to ORS 291.252, if the Oregon Department of Administrative Services certifies agency savings due to agency actions rather than changes in service demands and such actions do not materially reduce legislatively authorized programs, 50 percent of the savings shall be credited to the General Fund or, if the agencys funds originated as dedicated funds or federal funds, to the fund or account of the agency to be used for purposes of the fund or account.

(2) The remaining 50 percent shall be continuously appropriated to the agency for enhancing professional development, including employee training projects related to productivity, technology enhancement and related expenditures that have a long term benefit. A productivity improvement project may be for research and development intended to lead to improved productivity. [1993 c.724 §2]

STATE BUDGET; BUDGET AND TAX EXPENDITURE REPORTS

291.190 Short title. ORS 291.195, 291.201 and 291.203 may be cited as the Budget Accountability Act. [1995 c.746 §61]

Note: 291.190 and 291.195 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.195 Policy for financial expenditure planning. (1) The Legislative Assembly hereby declares that the ability to make fiscally sound and effective spending decisions has been enhanced by requiring agencies and programs to develop performance measures and to evaluate all General Fund, State Lottery Fund and other expenditures in accordance with these performance measures. Fiscal pressure on this state requires even greater accountability and necessitates a review of the fairness and efficiency of all tax deductions, tax exclusions, tax subtractions, tax exemptions, tax deferrals, preferential tax rates and tax credits. These types of tax expenditures are similar to direct government expenditures because they provide special benefits to favored individuals or businesses, and thus result in higher tax rates for all individuals.

(2) The Legislative Assembly further finds that 76 percent of property in this state is exempt from property taxation and that income tax expenditures total billions of dollars per biennium. An accurate and accountable state budget should reflect the true costs of tax expenditures and should fund only those tax expenditures that are effective and efficient uses of limited tax dollars.

(3) The Legislative Assembly declares that it is in the best interest of this state to have prepared a biennial report of tax expenditures that will allow the public and policy makers to identify and analyze tax expenditures and to periodically make criteria-based decisions on whether the expenditures should be continued. The tax expenditure report will allow tax expenditures to be debated in conjunction with online budgets and will result in the elimination of inefficient and inappropriate tax expenditures, resulting in greater accountability by state government and a lowering of the tax burden on all taxpayers. [1995 c.746 §62]

Note: See note under 291.190.

291.200 Budget policy. (1) It is the intent of the Legislative Assembly to require the Governor, in the preparation of the biennial budget, to state as precisely as possible what programs the Governor recommends be approved for funding under estimated revenues under ORS 291.342. If estimated revenues are inadequate, the Legislative Assembly intends that it be advised by the Governor as precisely as possible how the Legislative Assembly might proceed to raise the additional funds. It is also the intent of the Legislative Assembly, in the event that the additional funding is not possible, to be informed by the Governor precisely what programs or portions thereof the Governor recommends be reduced accordingly. Finally, if the Governor chooses to recommend additional new programs or program enhancements, the Legislative Assembly intends that the Governor specify how the additional funding might be achieved. The Legislative Assembly believes that the state government must allocate its resources for effective and efficient delivery of public services by:

(a) Clearly identifying desired results;

(b) Setting priorities;

(c) Assigning accountability; and

(d) Measuring, reporting and evaluating outcomes to determine future allocation.

(2) To achieve the intentions of subsection (1) of this section, it is the budget policy of this state to create and administer programs and services designed to attain societal outcomes such as the Oregon benchmarks and to promote the efficient and measured use of resources.

(3) To effect the policy stated in subsection (2) of this section, state government shall:

(a) Allocate resources to achieve desired outcomes;

(b) Express program outcomes in measurable terms;

(c) Measure progress toward desired outcomes;

(d) Encourage savings;

(e) Promote investments that reduce or avoid future costs;

(f) Plan for the short term and long term using consistent assumptions for major demographic and other trends; and

(g) Require accountability at all levels for meeting program outcomes. [1985 c.270 §1; 1993 c.724 §8]

Note: 291.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.201 Specific definitions for ORS 291.201 to 291.222. Notwithstanding ORS 291.002 (9) and (10), as used in ORS 291.201 to 291.222:

(1) State agency or agency means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees; and

(b) The Public Defense Services Commission.

(2) State officer means any elected or appointed state officer, including members of boards and commissions, except the members and officers of the Legislative Assembly, the courts and the members of the Public Defense Services Commission.

(3) Tax expenditure means any law of the federal government or this state that exempts, in whole or in part, certain persons, income, goods, services or property from the impact of established taxes, including but not limited to tax deductions, tax exclusions, tax subtractions, tax exemptions, tax deferrals, preferential tax rates and tax credits. [1995 c.746 §63; 2005 c.837 §9]

291.202 Budget and tax expenditure reports of Governor; department to assist in preparation. (1) Except as otherwise provided in ORS 291.222, the Governor shall prepare in each even-numbered year for the biennium beginning July 1 of the following year:

(a) A budget report; and

(b) A tax expenditure report.

(2) The Oregon Department of Administrative Services shall advise and assist the Governor in the preparation of the budget report and tax expenditure report and shall perform such duties in connection therewith as the Governor requires.

(3) The Department of Revenue shall advise and assist the Governor in the preparation of the tax expenditure report. [Amended by 1969 c.464 §2; 1995 c.746 §64]

291.203 Tax expenditure report by Governor. (1) Not later than November 10 of each even-numbered year, the Governor shall cause the tax expenditure report to be compiled and prepared for printing.

(2) In the tax expenditure report, the Governor shall:

(a) List each tax expenditure;

(b) Identify the statutory authority for each tax expenditure;

(c) Describe the purpose of each tax expenditure;

(d) Estimate the amount of revenue loss caused by each tax expenditure for the coming biennium;

(e) List the actual amount of revenue loss in the preceding biennium for each tax expenditure or an estimate if the actual amount cannot be determined;

(f) Determine whether each tax expenditure is the most fiscally effective means of achieving each purpose of the tax expenditure;

(g) Determine whether each tax expenditure has successfully achieved the purpose for which the tax expenditure was enacted and currently serves, including an analysis of the persons that are benefited by the expenditure; and

(h) Categorize each tax expenditure according to the programs or functions each tax expenditure supports. [1995 c.746 §65]

291.204 Prescribing forms for submitting budget estimates and requests for appropriations; furnishing budget forms to agencies. The Oregon Department of Administrative Services, by July 1 of each even-numbered year, shall furnish every state agency with a sufficient number of forms for its use in preparing for submission to the Governor the information required by the Governor in the preparation of the budget report of the Governor. The Governor shall prescribe the forms to be used by the agencies in submitting their budget estimates and requests for appropriations as required by ORS 291.208.

291.206 Guidance of agencies in completing budget forms. (1) The Governor shall prescribe such rules and regulations as the Governor deems necessary for the guidance of agencies in the preparation of the budget estimates and requests. The Governor, with the approval of the Secretary of State, shall prepare and prescribe classifications of expenditures and revenue for the purpose of budget-making and accounting.

(2) In so far as practicable, agency budget estimates and requests and appropriation measures shall be prepared in a manner that reflects state governmental organization and state agency duties, functions and powers under the law in effect on January 1 of the following year. The Oregon Department of Administrative Services shall maintain agency budget estimates and requests in the form in which they are submitted. [Amended by 1969 c.173 §1]

291.208 Filing budget forms with department; preparing requests for agencies failing to file. Each state agency shall file with the Oregon Department of Administrative Services, before September 1 in each even-numbered year, on the form and in the manner required, its budget forms containing the information required. The department shall prepare budget estimates and requests for appropriations for all agencies that fail to file requests.

291.210 Preparing tentative budget plan and tax expenditure report. (1) The Oregon Department of Administrative Services, in connection with its direct studies of the operations, plans and needs of state agencies and of the existing and prospective sources of income, shall prepare a tentative budget plan and tentative tax expenditure report for the two fiscal years for which a budget report and tax expenditure report are required to be prepared.

(2) The Department of Revenue shall advise and assist in the preparation of the tentative tax expenditure report. [Amended by 1995 c.746 §66]

291.212 Revising budget plan; transmitting budget forms and tentative budget report to Governor. Upon receipt of the budget forms, the Oregon Department of Administrative Services shall check the agencies estimates in the light of the tentative budget plan and shall make such further inquiries and investigations as the Governor requires and revise its tentative budget plan accordingly. The department then shall transmit to the Governor the budget forms filed with it by the state agencies and the revised tentative budget report.

291.214 Governor to examine budget forms and revise tentative budget or tax expenditure report. The Governor, during the preparation of the budget report and before its submission to the Legislative Assembly, shall:

(1)(a) Examine the budget forms filed by the various agencies and may make or cause to be made such further investigations by the Oregon Department of Administrative Services, with such hearings before the Governor or any state agency, as the Governor deems advisable, and may make such changes or revisions in policy and program and in specific details of the tentative budget report or tentative tax expenditure report as the Governor finds warranted; and

(b) Identify each tax expenditure that has a full or partial sunset that, if allowed to take effect, will have a fiscal impact on the state or on school districts for the next biennium, and shall prepare a recommendation as to each tax expenditure identified under this paragraph that indicates the Governors opinion on whether the full or partial sunset of the tax expenditure should be allowed to take effect as scheduled or should be revised to a different date.

(2) As used in this section:

(a) Full sunset means any provision that completely eliminates an existing tax expenditure on a specified date.

(b) Partial sunset means any provision that reduces the amount of an existing tax expenditure or that alters the eligibility requirements for the expenditure as of a specified date. [Amended by 1995 c.746 §67]

291.216 Governors budget report; when due; content; alternative budget plan. (1) Not later than November 10 of each even-numbered year the Governor shall cause the budget report to be compiled and prepared for printing.

(2) The budget report shall include a budget message prepared by the Governor, including recommendations of the Governor with reference to the fiscal policy of the state government for the coming biennium, describing the important features of the budget plan, embracing a general budget summary setting forth the aggregate figures of the budget report so as to show a balanced relation between the total proposed expenditures and the total anticipated income, with the basis and factors on which the estimates are made, the amount to be borrowed, and other means of financing the estimated expenditures for the ensuing biennium, compared with the corresponding figures for at least the last completed biennium and the current biennium.

(3) The budget plan shall be supported by explanatory schedules or statements, classifying the expenditures reported therein, both past and proposed, by organization units, objects and funds, and the income by organization units, sources and funds, and the proposed amount of new borrowing as well as proposed new tax or revenue sources, including a single comprehensive list of all proposed increases in fees, licenses and assessments assumed in the budget plan.

(4) The budget plan shall be submitted for all dedicated funds, as well as the state General Fund, and shall include the estimated amounts of federal and other aids or grants to state agencies or activities provided for any purpose whatever, together with estimated expenditures therefrom.

(5) The budget report shall embrace the detailed estimates of expenditures and revenues. It shall include statements of the bonded indebtedness of the state government, showing the actual amount of the debt service for at least the past biennium, and the estimated amount for the current biennium and the ensuing biennium, the debt authorized and unissued, the condition of the sinking funds and the borrowing capacity. It shall contain the Governors recommendations concerning tax expenditures identified under ORS 291.214. It shall also contain any statements relative to the financial plan which the Governor may deem desirable or which may be required by the legislature.

(6) The budget plan shall use the estimated revenues under ORS 291.342 for the fiscal year in which the plan is submitted as the basis for total anticipated income under subsection (2) of this section, subject to such adjustment as may be necessary to reflect accurately projections for the next biennium.

(7) As supplemental information to the budget report, the Governor shall publish an existing level tentative budget plan for the two fiscal years for which the budget report is required. This summary budget shall reflect only existing revenues estimated under subsection (6) of this section; subject to such adjustment as may be necessary to reflect accurately projections for the next biennium. The supplemental information to the budget report shall be submitted at the same time as the budget report.

(8)(a) The budget report shall present information regarding the expenses of the state in the following categories:

(A) Personnel expenses, including compensation and benefits for state employees, but excluding costs of services contracted out and temporary service costs.

(B) Supplies, equipment and the costs of services contracted out.

(C) Capital construction.

(D) Capital outlay.

(E) Debt service.

(b) For each category described in paragraph (a) of this subsection, the report shall show actual expenditures to date.

(c) For each category described in paragraph (a) of this subsection, the report shall show:

(A) The amount of merit increases for the existing workforce.

(B) Increases for the cost of replacement and repair of supplies and equipment.

(C) Increases for the costs of new construction or major remodeling.

(D) Increases for the cost of inflation.

(d) The report shall show the total increase in the cost of salaries and benefits for all state positions.

(9) The budget report shall include:

(a) The total number of positions included in the budget.

(b) The average vacancy rate in the present biennium.

(c) The number of permanent, full-time equivalent vacancies, excluding academics, as of July 1 of even-numbered years.

(10) The budget report shall include computations showing budget figures as a percentage of the total General Fund, federal fund, fee or other source category, as may be appropriate.

(11) The budget report shall include, in a format that provides side-by-side comparison with the State Debt Policy Advisory Commission report of net debt capacity, a six-year forecast, by debt type and repayment source, of:

(a) That portion of the capital construction program required to be reported by ORS 291.224 that will be financed by debt issuance.

(b) The acquisition of equipment or technology in excess of $500,000 that will be financed by debt issuance.

(c) Other state agency debt issuance for grant or loan purposes.

(12) As supplemental information to the budget report, the Governor shall prepare an alternative budget plan for the two fiscal years for which the budget report is required and shall provide the alternative budget plan to the President of the Senate, the Speaker of the House of Representatives and the majority and minority leaders in the Senate and the House of Representatives. The alternative budget plan shall establish funding for each state agencys programs and activities at 90 percent of the appropriations requested for the state agency in the budget report, excluding appropriations that are not made to fund recurring activities. For each state agency, the Governor shall describe the 10 percent reduction in appropriated moneys in terms of the activities or programs that the agency will not undertake. The activities or programs that are not undertaken as a result of the reductions in appropriated moneys made in the alternative budget plan shall be ranked in order of importance and priority on the basis of lowest cost for benefit obtained. [Amended by 1985 c.270 §2; 1993 c.724 §9; 1995 c.746 §68; 1995 c.787 §1; 1997 c.49 §3; 1997 c.249 §88; 1999 c.1091 §1]

291.218 Printing budget and tax expenditure reports; transmitting to members of legislature; distribution. Except when the Governor under whose supervision the budget report and the tax expenditure report have been prepared will be succeeded in office in January next following:

(1) The Oregon Department of Administrative Services shall have as many copies of the approved budget report and the tax expenditure report printed as the Governor directs.

(2) Not later than December 1 of each even-numbered year, the Governor shall transmit a copy of each report to each member of the legislature who is to serve during the next session.

(3) Upon request, the Governor shall distribute copies free of charge, under such regulations as the Governor may establish, to public libraries, schools and state officials. The Governor shall make copies available to the general public at a reasonable charge for each copy. [Amended by 1959 c.140 §1; 1967 c.302 §1; 1995 c.746 §69]

291.220 Furnishing information and assistance to legislature. The Governor, upon request, shall furnish the Legislative Assembly any further information required concerning the budget report and the tax expenditure report. The Oregon Department of Administrative Services, upon request, shall furnish a representative to assist the Legislative Assembly, its Joint Committee on Ways and Means, appointed under ORS 171.555, and the Legislative Revenue Officer in the consideration of the budget report, the tax expenditure report and any accompanying measures. [Amended by 1969 c.173 §2; 1975 c.789 §8; 1995 c.746 §70]

291.222 Furnishing information and assistance to Governor-elect; revision of budget and tax expenditure reports. If the Governor under whose supervision the budget report and tax expenditure report have been prepared will be succeeded in office in January next following:

(1) The Oregon Department of Administrative Services shall make available to the Governor-elect so much as the Governor-elect requests of the information upon which the tentative budget report and tentative tax expenditure report are based, and upon completion of each report shall supply the Governor-elect with a copy of each report but shall not cause the tentative budget report or tentative tax expenditure report to be printed and distributed. The department shall also make available to the Governor-elect all facilities of the department reasonably necessary to permit the Governor-elect to review and become familiar with the tentative budget report or tentative tax expenditure report.

(2) After a review of the tentative budget report or tentative tax expenditure report the Governor-elect may prepare revisions and additions thereto. The Oregon Department of Administrative Services and the Department of Revenue shall assist, upon request, in the preparation of such revisions or additions.

(3) The Oregon Department of Administrative Services shall have printed as many copies of the revised budget report and revised tax expenditure report as the Governor-elect requests.

(4)(a) Not later than the convening of the next Legislative Assembly the Oregon Department of Administrative Services shall transmit a copy of a summary of the revised budget report containing the revenue and expenditure recommendations of the Governor-elect and a summary of the revised tax expenditure report estimating the amount of revenue loss caused by each tax expenditure.

(b) Not later than February 1, the Oregon Department of Administrative Services shall transmit a copy of the revised budget report and revised tax expenditure report to each member of the Legislative Assembly.

(5) Upon request, the department shall distribute copies of the revised budget report and revised tax expenditure report free of charge, under such regulations as it may establish, to public libraries, schools and state officials. It shall make copies of the revised budget report and revised tax expenditure report available to the general public at a reasonable charge for each copy. [Amended by 1967 c.302 §2; 1969 c.464 §3; 1995 c.746 §71]

291.223 Furnishing agency budget estimates to Legislative Fiscal Officer and Legislative Revenue Officer; confidentiality of estimates. (1) Not later than November 10 of each even-numbered year the Governor shall cause the agency budget estimates and requests as described in ORS 291.206 to be made available to the Legislative Fiscal Officer and to the Legislative Revenue Officer.

(2) Before December 1 of the year in which they were made available under subsection (1) of this section, the Legislative Fiscal Officer or staff and the Legislative Revenue Officer or staff shall not reveal to any other person the contents or nature of the budget reports and other materials, except with the written consent of the Governor. [1969 c.173 §4; 1975 c.789 §9]

291.224 Capital construction program to be included in budget report. (1) A capital construction program containing estimated capital construction needs, irrespective of how financed, must be included with the budget report required by ORS 291.216. The capital construction program must contain the estimated physical construction requirements for each biennium of a period to be determined by the Governor, which period may not be less than six years. The Oregon Department of Administrative Services shall assist the Governor in the preparation of the capital construction program.

(2) In accordance with regulations prescribed by the department, state agencies shall submit to the department their anticipated capital construction requirements for the period specified by the Governor. The department shall prescribe the basic assumptions relating to population changes, economic trends and other factors which might generally affect capital construction requirements and these basic assumptions must be used by the state agencies in preparing their anticipated capital construction requirements. Each state agency is responsible for the basic assumptions that affect only its own program. The department shall prepare estimated capital construction requirements for necessary capital construction not covered by the capital construction requirements submitted by the state agencies under this section.

(3) In accordance with regulations prescribed by the department, each state agency shall separately submit its estimated office space requirements for the period specified by the Governor, and the department shall consolidate those needs and make an estimate for all state office buildings to be included in the capital construction program.

(4) The Governor shall consolidate the estimates, review the estimates and make revisions the Governor finds warranted.

(5) The budget report must include the proposed expenditures for the capital construction program for the ensuing biennium and the proposed expenditures for preliminary planning of the construction projects included in the capital construction program for the biennium following the ensuing biennium. The budget report also must include dollar estimates of the cost of the capital construction projects included in the capital construction program for the succeeding years of the period determined by the Governor under subsection (1) of this section.

(6) As used in this section, capital construction program does not include:

(a) The acquisition, repair, improvement, enlargement, construction or maintenance of highways and highway bridges by the Department of Transportation;

(b) Park improvements by the State Parks and Recreation Department; or

(c) Road infrastructure work performed under timber sale contracts entered into by the State Forester. [1959 c.500 §1; 1973 c.129 §5; 1989 c.904 §30; 1997 c.285 §4; 2003 c.796 §§15,16; 2005 c.217 §24]

291.226 Budget item to replace lost and unrecovered public funds or property. When there has been a failure to recover a loss of public funds or property pursuant to ORS 297.120, the state agency sustaining the loss shall include the amount of the loss in its budget estimate and request for the following biennium clearly marked as to purpose, and the Governor shall include such item in the budget report of the Governor for the consideration of the Legislative Assembly. [1963 c.617 §3]

291.228 Governors report on budget amounts for education. (1) The Governor shall publish a report that:

(a) Demonstrates that the amount in the Governors budget recommended for the states system of kindergarten through grade 12 public education is the amount of moneys as determined by the Quality Education Commission established by ORS 327.500 that is sufficient to meet the quality goals; or

(b) Identifies the reasons that the amount recommended for the states system of kindergarten through grade 12 public education is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of kindergarten through grade 12 public education to meet the quality goals. In identifying the impact of the insufficiency, the Governor shall include in the report how the amount recommended in the Governors budget may affect both the current practices and student performance identified by the commission under ORS 327.506 (4)(a) and the best practices and student performance identified by the commission under ORS 327.506 (4)(b).

(2) The Governor shall determine whether the states system of post-secondary public education has quality goals established by law. If there are quality goals, the Governor shall include in the report a determination that the amount recommended in the Governors budget is sufficient to meet those goals or an identification of the reasons the amount recommended is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of post-secondary public education to meet the quality goals.

(3) The report shall be issued at the same time as the Governors budget report required under ORS 291.202.

(4) The Governor shall provide public notice of the reports issuance, including posting the report on the Internet and providing a print version of the report upon request. [2001 c.895 §6; 2003 c.14 §144; 2005 c.209 §2]

Note: 291.228 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ALLOTMENTS

291.230 Definitions of state agency and state officer for ORS 291.230 to 291.260 and 291.261. Notwithstanding ORS 291.002 (9) and (10), as used in ORS 291.230 to 291.260 and 291.261:

(1) State agency or agency means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees; and

(b) The Public Defense Services Commission.

(2) State officer means any elected or appointed state officer, including members of boards and commissions, except the members and officers of the Legislative Assembly, the courts and the members of the Public Defense Services Commission. [2005 c.837 §11]

291.232 Declaration of policy. (1) It is declared to be the policy and intent of the Legislative Assembly that:

(a) The legislatively adopted or approved budget for a state agency constitutes a determination by the Legislative Assembly of the amount needed by the agency for the biennium to meet the responsibilities imposed on the agency through the budget and through statutes governing the agency; and

(b) Except as provided in subsections (2) and (3) of this section, appropriations from the General Fund to a state agency constitute a direction to the agency to spend the amount of moneys appropriated in order to meet the responsibilities imposed on the agency through the budget and through statutes governing the agency.

(2) If a state agency does not need all of the moneys that are made available to it by the legislatively adopted or approved budget to meet its responsibilities, the agency need not spend all moneys appropriated or otherwise made available to it.

(3) The Governor and the Oregon Department of Administrative Services are given the powers granted by ORS 291.201 to 291.222 and 291.230 to 291.260 in order that the Governor and the department might effect savings, without reducing the responsibilities imposed on state agencies, by:

(a) Careful supervision throughout each biennium, with due regard to changing conditions; and

(b) Promotion of more economic and efficient management of state agencies. [Amended by 2003 c.734 §11]

291.234 Department to make allotments to state officers and agencies of appropriations and funds; allotment period; exemptions. (1) The Oregon Department of Administrative Services shall make allotments to state officers and agencies of appropriations and funds pursuant to the allotment system provided for in ORS 291.234 to 291.260.

(2) For the purposes of the allotment system, each fiscal year shall be divided into four quarterly allotment periods, beginning, respectively, on the first days of July, October, January and April. The department may prescribe a different period suited to the circumstances or may exempt agencies that have demonstrated to the departments satisfaction that the appropriate fiscal controls are in place. [Amended by 1993 c.724 §4]

291.236 Application of allotment system; controlling expenditures and encumbering of emergency, contingent, revolving and trust funds. (1) The provisions of ORS 291.234 to 291.260 relating to the allotment system shall apply to all appropriations for state officers and agencies. For this purpose appropriation includes standing, continuing and annual appropriations, and dedicated funds. In those cases where periodical allotments are impracticable, the Oregon Department of Administrative Services may dispense therewith and prescribe such regulations as will insure proper application and encumbering of funds.

(2) Subject to ORS 291.238, emergency or contingent funds, revolving funds and trust funds shall be subject to such regulations as the department may prescribe for controlling the expenditures and encumbering of such funds.

291.238 Expenditures without allotment prohibited; expenditures from dedicated, revolving and trust funds. (1) Except as expressly authorized in this section or ORS 291.236, no person shall incur, or order or vote to incur, any obligation against the state in excess of, or make or order or vote to make any expenditure not authorized by, an allotment. Any such obligation so incurred shall not be binding against the state, but where the obligation violates this section only for having been made in excess of an allotment, the Oregon Department of Administrative Services may authorize payment thereof from unallotted funds.

(2) Excepting as to administrative expenditures from dedicated, revolving and trust funds and to revolving funds established to provide services rendered by any state agency to other state agencies or to any body politic of the State of Oregon, expenditures from dedicated funds, revolving funds and trust funds may be made by any state agency without appropriation or allotment.

(3) No person shall make or order or vote to make any expenditure from or chargeable to a revolving fund or trust fund in excess of the amount standing to the credit of such fund or for any purpose for which such fund may not lawfully be expended.

291.240 [Repealed by 1953 c.168 §4]

291.242 Allotment required before expenditure of appropriation; submitting estimates. No appropriation to which the allotment system is applicable shall become available to any state agency for expenditure thereby during any allotment period until:

(1) The agency submits to the Oregon Department of Administrative Services an estimate, in such form as the department prescribes, for such allotment period, of the amount required for each activity to be carried on during that period; and

(2) The estimate is approved, increased or decreased by the department and funds allotted therefor.

291.244 Department action on estimates. The Oregon Department of Administrative Services shall act promptly upon all estimates required by ORS 291.242. If the estimate is within the terms of the appropriation as to amount and purposes, having due regard for the probable further needs of the agency for the remainder of the term for which the appropriation was made, and if the department determines that there is a need for the estimated amount for the allotment period, the department shall approve the estimate and allot the estimated amount for expenditures. Otherwise the department shall modify the estimate so as to conform with the terms of the appropriation and the prospective needs of the agency, and shall reduce the amount allotted accordingly.

291.246 Allotments to be made for purpose or classification of expenditure prescribed in appropriation measure. Allotments shall be made according to purpose and classification of expenditures prescribed in the appropriation measure as enacted by the Legislative Assembly; provided, however, that the Oregon Department of Administrative Services may make allotments for agencies by purposes or by other classification of expenditures of amounts appropriated or authorized to be expended in appropriation measures enacted by the Legislative Assembly, whether or not such measures establish classification of expenditures. In making allotments, the department shall not authorize the expenditure of moneys for any purpose not authorized by the Act appropriating the money or authorizing it to be expended, and the funds allotted for each purpose or classification of expenditure shall be used for no other purpose or classification of expenditure. [Amended by 1963 c.182 §7]

291.248 Notice of allotment. Upon the granting of any allotment, the Oregon Department of Administrative Services shall transmit a notice of the allotment to the agency concerned.

291.250 Claims and encumbrances limited by amount and purpose of allotment. The agency shall not create any claim or encumbrance for the future disbursement of appropriated moneys unless the proposed expenditure as estimated, together with expenses theretofore paid from or encumbered against such allotment, is within the total amount and for the purposes specified in the notice of allotment transmitted to such agency.

291.252 Modifying allotment previously made. The Oregon Department of Administrative Services may at any time modify or amend any allotment previously made by it, upon application of, or upon notice to, the agency concerned, but no such modification or amendment shall reduce an allotment below the amount required to meet valid obligations or commitments previously incurred against the allotted funds.

291.254 [Repealed by 2003 c.734 §25]

291.256 [Repealed by 1959 c.608 §1]

291.258 Approval of department required for establishment of new personnel position or classification. A new personnel position or classification, not provided in the budget of an agency upon which appropriations have been based, shall not be established without prior approval of the Oregon Department of Administrative Services.

291.260 Approving, modifying or disapproving requests and budgets to be submitted to the federal government. Every state agency, when making requests or preparing budgets to be submitted to the federal government for funds, equipment, materials or services, other than for highway purposes, and purposes for which the state was legally committed on August 2, 1951, shall, upon completion of such request or budget, first submit it to the Oregon Department of Administrative Services. The department shall have authority to approve, disapprove, modify or amend any such request or budget before it is submitted to the proper federal authority.

291.261 Reducing allotment to prevent deficit. (1) Notwithstanding the legislative policy and intent declared in ORS 291.232, if the Oregon Department of Administrative Services declares at any time during a biennium that there is a projected deficit in that biennium, the department may, with the approval of the Governor and in order to prevent the deficit, reduce the amount allotted to state agencies under ORS 291.234 to 291.260 from the General Fund in the manner provided in subsection (2) of this section.

(2)(a) In reducing allotments under this section, the department and the Governor shall follow legislative funding priorities as expressed in statutes and in the legislatively adopted or approved budget for the biennium. Unless statutes or the legislatively adopted or approved budget indicate otherwise, the department and the Governor shall assume that all General Fund appropriations have the same priority and shall reduce allotments of General Fund moneys for each state agency receiving General Fund moneys by the same percentage.

(b) The department and the Governor may not reduce allotments under this section by a total amount that exceeds the amount necessary to bring the total estimated General Fund ending balance to zero.

(3) For purposes of this section, the department may declare that there is a projected deficit if a quarterly estimate made as provided in ORS 291.342 indicates that the projected balance in the General Fund at the end of the biennium will be less than zero. [2003 c.734 §12]

Note: 291.261 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.262 [1963 c.182 §6; 1965 c.111 §1; repealed by 1969 c.488 §3]

291.263 Vacant positions; information to Oregon Department of Administrative Services. (1) As used in this section, state agency includes any state officer, department, board, commission or court, the Legislative Assembly, its committees, officers and employees.

(2) A state agency shall inform the Oregon Department of Administrative Services of any position that has remained vacant for a continuous period of six months by including a report on the position in the estimate submitted to the department under ORS 291.242. The department may consider the vacancy in its determinations under ORS 291.244 and may reduce the amount allotted to the state agency. [2001 c.858 §1; 2003 c.803 §11]

Note: 291.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ALLOCATION OF GOVERNMENTAL SERVICE EXPENSES

291.272 Definitions for ORS 291.272 to 291.280. As used in ORS 291.272 to 291.280, unless the context requires otherwise:

(1) Administrative expenses has the meaning defined by ORS 291.305.

(2) Department means the Oregon Department of Administrative Services.

(3) Governmental service expenses means the expenses of state government that are attributable to the operation, maintenance, administration and support of state government generally, and includes the following:

(a) Administrative expenses of the Oregon Department of Administrative Services supported out of the General Fund.

(b) Sixty percent of the expenditures of the Legislative Assembly out of moneys appropriated from the General Fund, and all of the expenditures incurred in the administration of the duties of the Emergency Board.

(c) Sixty percent of the expenditures incurred in the administration of the duties of the Joint Committee on Ways and Means and the Emergency Board.

(d) Sixty percent of the expenditures incurred out of moneys appropriated from the General Fund in the administration of the duties of the Legislative Counsel Committee.

(e) Expenditures of the Secretary of State in the administration of the office of the State Archivist, of historic properties programs, and of the administrative rules publication program.

(f) Seventy-five percent of the administrative expenses of the Office of the Governor incurred out of moneys appropriated from the General Fund.

(4) State agency means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, and includes the Legislative Assembly, the courts and their officers and committees. [1967 c.637 §2; 1973 c.439 §9; 1983 c.385 §1; 1985 c.565 §45; 1991 c.112 §1]

291.274 Determination of funds and appropriations to be assessed. The Oregon Department of Administrative Services shall determine and may at any time redetermine which state funds or appropriations shall be assessed a reasonable share of governmental service expenses. In determining or redetermining the funds that shall be so assessed:

(1) A fund consisting of moneys the use of which is restricted by the Oregon Constitution shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes set forth in the Oregon Constitution.

(2) Trust funds shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes for which the trust fund was established. [1967 c.637 §3]

291.276 Department allocation of governmental service expenses among state agencies. (1) With respect to each biennium beginning on July 1 of an odd-numbered year, the Oregon Department of Administrative Services shall allocate among all state agencies the governmental service expenses, as determined by the department in accordance with ORS 291.272, for the biennium ending two years prior to the beginning of the biennium for which the allocation is made.

(2) The department, in accordance with the procedures and methods prescribed under subsection (3) of this section, shall determine and may at any time redetermine the reasonable share of governmental service expenses to be assessed against any fund or appropriation. Such expenses shall be a charge against any fund so designated and be considered an administrative expense of the agency administering the fund or appropriation.

(3) The department, with the approval of the Governor, shall prepare and prescribe the procedures and methods used in determining and redetermining the reasonable share of governmental service expenses assessed against any fund or appropriation.

(4) The department, with the approval of the Governor, may make rules necessary or proper to carry out the duties imposed upon it by ORS 291.272 to 291.280.

(5) The computation required by subsection (1) of this section shall be made by the department in advance of the biennium with respect to which the allocation is to be made. [1967 c.637 §4; 1969 c.105 §1; 2005 c.22 §213]

291.278 Transfer of allocated amounts to General Fund. (1) Upon completion of the determination by the Oregon Department of Administrative Services under ORS 291.274 and 291.276, the department shall transfer to the General Fund, with appropriate notice to the State Treasurer, out of moneys appropriated to each state agency, the amount of governmental service expenses so certified for the agency.

(2) In the case of a state agency that collects or receives moneys for fees, fines, licenses or taxes not by law made a part of the General Fund available for general governmental purposes, if moneys available to such state agency are not sufficient to permit the transfer under subsection (1) of this section, the department shall notify the state agency of the amount certified with respect to the state agency under ORS 291.274 and 291.276, less any amount transferred out of moneys appropriated to such state agency under subsection (1) of this section. Thereafter, until such balance has been paid into the General Fund, 10 percent of all moneys collected or received by the state agency for fees, fines, licenses or taxes not by law made a part of the General Fund available for general governmental purposes shall be:

(a) Transferred by the department to and made a part of the General Fund available for general governmental purposes if such moneys are paid to the State Treasurer by the state agency; or

(b) Paid to the State Treasurer by the state agency receiving such moneys at the time when they are received by the state agency if such moneys are authorized by law to be kept and disbursed other than by and through the State Treasurer, and be credited by the State Treasurer to and made a part of the General Fund available for general governmental purposes.

(3) The transfer and payment to the General Fund required by this section shall be made notwithstanding any law that appropriates such moneys or any of them to any other purposes, and such portion so paid and transferred is not subject to any special uses thereby provided. [1967 c.637 §5]

291.280 Receipts by State Treasurer for transferred moneys. In receipting for moneys paid and transferred under ORS 291.278 (2), the State Treasurer shall make the receipt in duplicate, showing the amount credited to the General Fund available for general governmental purposes as well as the amount credited to any special fund or account. The State Treasurer shall file one of the duplicate receipts with the Oregon Department of Administrative Services. [1967 c.637 §6]

291.285 Payment of accounting charges from Economic Development Fund. Moneys in the Administrative Services Economic Development Fund are continuously appropriated for the payment of accounting charges of the Oregon Department of Administrative Services in order to maintain accountability of the fund. [1985 c.828 §16]

Note: 291.285 and 291.290 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.290 Cash account of state agency for receipts from Economic Development Fund. If a state agency is authorized to receive moneys from the Administrative Services Economic Development Fund based on approved legislative limitations, such moneys shall be deposited in a general fund cash account in the State Treasury unless funds are directed to be deposited elsewhere. If the receiving agency is not authorized by statute to have such a cash account, the Oregon Department of Administrative Services in cooperation with the State Treasurer may create a cash account in the General Fund for the receipt of these moneys. [1985 c.828 §17]

Note: See note under 291.285.

291.302 [Repealed by 1953 c.386 §9]

291.304 [Repealed by 1953 c.386 §9]

ACTS APPROPRIATING MONEY OR LIMITING EXPENDITURES

291.305 Meaning of administrative expenses in law appropriating money or limiting expenditures; limitation not appropriation of money otherwise unavailable to agency. (1) As used in the laws enacted by the Legislative Assembly appropriating money or limiting expenditures, the term administrative expenses means, unless the context requires otherwise, those expenditures that are included under the classifications of expenditures, except debt service and special payments expenditure categories, which are prepared and prescribed, pursuant to ORS 291.206, for the purpose of budget-making and accounting during the biennium for which such laws appropriating money or limiting expenditures are enacted.

(2) In the laws enacted by the Legislative Assembly, the establishment of maximum limits for expenditures from, or for the payment of administrative expenses from, fees, moneys or other revenues collected or received by any agency is not intended as an appropriation of moneys not otherwise available to such agency. [1963 c.182 §§1,3]

291.306 [Repealed by 1953 c.386 §9]

291.307 Appropriation from General Fund to constitute a credit only. An appropriation of any sum of money from the General Fund by any law shall not be considered as segregating or setting aside the amount of such appropriation from the moneys constituting the General Fund, but shall be considered and construed as constituting a credit in favor of the appropriation for the amount stated in the law making the appropriation, subject to allotment as provided in ORS 291.230 to 291.260. [Formerly 291.376]

291.308 [Repealed by 1953 c.386 §9]

291.310 [Repealed by 1953 c.386 §9]

EMERGENCY EXPENDITURES; EMERGENCY BOARD

291.322 Definitions for ORS 291.322 to 291.334. As used in ORS 291.322 to 291.334:

(1) Emergency means any catastrophe, disaster or unforeseen or unanticipated condition or circumstance, or abnormal change of conditions or circumstances, affecting the functions of a state agency and the expenditure requirements for the performance of these functions.

(2) State agency means any elected or appointed officer, board, commission, department, institution, branch or other agency of the state government. [1953 c.386 §1]

291.324 Emergency Board created. There hereby is created a joint committee composed of members of both houses of the Legislative Assembly, to be known as the Emergency Board. [1953 c.386 §2]

291.326 Powers of board concerning expenditures by state agencies. (1) The Emergency Board, during the interim between sessions of the Legislative Assembly, may exercise the following powers:

(a) Where an emergency exists, to allocate to any state agency, out of any emergency fund that may be appropriated to the Emergency Board for that purpose, additional funds beyond the amount appropriated to the agency by the Legislative Assembly, or funds to carry on an activity required by law for which an appropriation was not made.

(b) Where an emergency exists, to authorize any state agency to expend, from funds dedicated or continuously appropriated for the uses and purposes of the agency, sums in excess of the amount of the budget of the agency as approved in accordance with law.

(c) In the case of a new activity coming into existence at such a time as to preclude the possibility of submitting a budget to the Legislative Assembly for approval, to approve, or revise and approve, a budget of the money appropriated for such new activity.

(d) Where an emergency exists, to revise or amend the budgets of state agencies to the extent of authorizing transfers between expenditure classifications within the budget of an agency.

(2) No allocation, authorization or approval under subsection (1)(a), (b) or (c) of this section shall be effective unless made at a meeting at which 10 members of the board were present.

(3) The laws enacted by the Legislative Assembly making appropriations and limiting expenditures, or either, are not intended to limit the powers of the Emergency Board. [1953 c.386 §3; subsection (3) enacted as 1963 c.182 §2; 1973 c.201 §2]

291.328 Board may require presentation of evidence to support requests for action; board to report its action to agencies concerned. Before the Emergency Board makes any allocation, grants any authorization or approves any budget under ORS 291.326, it may require the state agency in question to submit written evidence to justify the allocation, authorization or approval and may require the head of the agency to appear before it in support thereof. The Emergency Board may also require the Director of the Oregon Department of Administrative Services to submit a written report as to the need and justification for the allocation, authorization or approval. Upon making an allocation, granting an authorization or approving a budget, the Emergency Board shall file with the department, the Secretary of State and the state agency in question a copy of the order of allocation, grant of authorization or approved budget. [1953 c.386 §4]

291.330 Members of board; confirmation. The Emergency Board shall be composed of the President of the Senate, the Speaker of the House of Representatives, the chairpersons of the Senate and House Ways and Means Committees, six members of the Senate, at least three of whom shall have had some previous experience on the Ways and Means Committee, to be appointed by the President of the Senate and confirmed by a majority of all the members elected to the Senate, and seven members of the House, at least four of whom shall have had some previous experience on the Ways and Means Committee, to be appointed by the Speaker and confirmed by a majority of all the members elected to the House. [1953 c.386 §5; 1973 c.201 §1; 1979 c.324 §1]

291.332 Meetings of board; terms of members; filling vacancies on board. (1) The Emergency Board shall meet immediately upon adjournment of each Legislative Assembly and elect a chairperson from their number. The board shall meet thereafter at such times as it may determine.

(2) The term of members of the board shall run from the adjournment of one regular session to the organization of the next regular session.

(3) If a vacancy occurs in the board, either the Speaker, if the legislator previously filling the position was a member of the House, or the President, if the legislator previously filling the position was a member of the Senate, shall fill such vacancy by an appointment for the unexpired term. However, such appointment, before becoming effective, shall be confirmed by the remaining members of the board, sitting as such board. [1953 c.386 §6]

291.334 Board authorized to secure assistance; payment of board expenses. (1) The Director of the Oregon Department of Administrative Services, upon request of the board, shall furnish necessary assistance to the board, or the board may employ such assistance as they may deem necessary.

(2) The expenses of the board, the cost of employed assistance, and other necessary expenses of the board shall be paid out of funds appropriated to the board specially for such purpose or, if no such appropriation is made, out of any emergency fund that may be appropriated to the board. All claims for those expenses and cost shall be approved by the chairperson or other person authorized to approve claims, and warrants shall be drawn on the State Treasurer for the payment thereof in the same manner as other expenses are paid. [1953 c.386 §7; 1967 c.454 §96; 1975 c.530 §7]

291.336 Appropriation bills requiring approval of board before project commenced or contract let; how requirement met. (1) As used in this section, appropriation bill means a legislative Act which appropriates money or authorizes the expenditure of dedicated or continuously appropriated moneys or otherwise makes moneys available for expenditure.

(2) In all cases where an appropriation bill heretofore or hereafter passed provides that a state agency shall not commence any project or allow any contract to be let for any project without having the approval of the Emergency Board, such requirement may be met:

(a) During any period when the Legislative Assembly is in session, by the adoption of a resolution by each house approving the proposed action; or

(b) During any period when the Legislative Assembly is not in session, either by approval of the Emergency Board as provided in the appropriation bill, or by the elapse of 45 days without adverse action of the Emergency Board after notice of the proposed action has been given to each member of the Emergency Board at the last-known address of the member. [1957 c.382 §1]

ESTIMATES OF STATE REVENUES

291.342 Annual estimation of state revenues; apportionment among counties of any state property tax levy necessary to make up deficiency; quarterly estimates. (1) By August 15 of each year, but not earlier than 90 days from the end of the regular session, if any, of the Legislative Assembly held in that calendar year, the Oregon Department of Administrative Services, with the assistance of the Department of Revenue, shall:

(a) Ascertain by computation and estimate the total amount of revenue available for state purposes for the current fiscal year; and

(b) Apportion the state tax levy on property, if any, among the several counties in the manner provided in ORS 291.445.

(2) In addition to the requirement in subsection (1) of this section, the Oregon Department of Administrative Services with the assistance of the Department of Revenue shall for each calendar quarter of the year ascertain by computation and estimate the total amount of revenue available for state purposes for the current fiscal year, as well as the amount of revenue received quarterly, cumulated throughout the biennium, and report its estimate to the Legislative Revenue Officer and to the Emergency Board, or if the Legislative Assembly is in session, to the Joint Committee on Ways and Means.

(3) In carrying out its duties under subsection (2) of this section, the Oregon Department of Administrative Services shall issue quarterly a statement setting forth the methodology and assumptions used in making the revenue estimate. Nothing in this subsection requires the statement to set forth procedures used or methods used to determine either the methodology or the assumptions. [Formerly 309.510; 1971 s.s. c.5 §3; 1975 c.789 §10; 1980 c.11 §1]

291.344 [Formerly 309.520; 1967 c.454 §97; 1981 c.804 §83; 1991 c.220 §1; renumbered 291.445 in 1991]

291.348 Biennial estimate of General Fund and State Lottery Fund revenues; certification to Secretary of State. (1) The Oregon Department of Administrative Services, with the assistance of the Secretary of State, as soon as possible after June 30, 1966, and each even-numbered year thereafter, shall ascertain the total of General Fund revenues obtained from all sources during the preceding fiscal year, so far as is practicable.

(2) The Director of the Oregon Department of Administrative Services shall certify to the total of General Fund and State Lottery Fund revenues during the preceding fiscal year as determined under subsection (1) of this section.

(3) As used in this section:

(a) General Fund revenues means all payments of money credited to the State Treasury that are placed or to be placed by the State Treasurer to the credit of the General Fund of the State of Oregon for general governmental purposes.

(b) State Lottery Fund revenues means the net proceeds of the state lottery authorized by section 4, Article XV of the Oregon Constitution. [1965 c.615 §12; 1967 c.454 §98; 1985 c.828 §18]

291.349 Revenue estimate; disposition of revenue in excess of estimate. (1) As soon as practicable after adjournment sine die of the regular session of the Legislative Assembly, the Oregon Department of Administrative Services shall report to the Emergency Board the estimate as of July 1 of the first year of the biennium of General Fund and State Lottery Fund revenues that will be received by the state during that biennium. The Oregon Department of Administrative Services shall base its estimate on the last forecast given to the Legislative Assembly before adjournment sine die of the regular session on which the printed, adopted budget prepared in the Oregon Department of Administrative Services is based, adjusted only insofar as necessary to reflect changes in laws adopted at that session. The report shall contain the estimated revenues from corporate income and excise taxes separately from the estimated revenues from other General Fund sources. The Oregon Department of Administrative Services may revise the estimate if necessary following adjournment sine die of any special or emergency session of the Legislative Assembly but any revision does not affect the basis of the computation described in subsection (3) or (4) of this section.

(2) As soon as practicable after the end of the biennium, the Oregon Department of Administrative Services shall report to the Emergency Board, or the Legislative Assembly if it is in session, the amount of General Fund revenues collected as of the last June 30 of the preceding biennium. The report shall contain the collections from corporate income and excise taxes separately from collections from other sources.

(3) If the revenues received from the corporate income and excise taxes during the biennium exceed the amounts estimated to be received from such taxes for the biennium, as estimated after adjournment sine die of the regular session, by two percent or more, the total amount of that excess shall be credited to corporate income and excise taxpayers in a percentage amount of corporate excise and income tax liability as determined under subsection (5) of this section. However, no credit shall be allowed against tax liability imposed by ORS 317.090.

(4) If the revenues received from General Fund revenue sources, exclusive of those described in subsection (3) of this section, during the biennium exceed the amounts estimated to be received from such sources for the biennium, as estimated after adjournment sine die of the regular session, by two percent or more, there shall be refunded from personal income tax revenues an amount equal to the total amount of that excess, reduced by the cost certified by the Department of Revenue under ORS 291.351 as being allocable to payments described under this subsection. The excess amount to be refunded shall be paid to personal income taxpayers in a percentage amount of prior year personal income tax liability as determined under subsection (6) of this section.

(5) If there is an excess to be credited under subsection (3) of this section, on or before October 1, following the end of each biennium, the Oregon Department of Administrative Services shall determine and certify to the Department of Revenue the percentage amount of credit for purposes of subsection (3) of this section. The percentage amount determined shall be a percentage amount to the nearest one-tenth of a percent that will distribute the excess to be credited to corporate excise and income taxpayers for taxable years beginning in the calendar year during which the excess is determined. The credit shall be computed after the allowance of any other credit or offset against tax liability allowed or allowable under any provision of law of this state, and before the application of estimated tax payments, withholding or other advance tax payments.

(6)(a) If there is an excess to be refunded under subsection (4) of this section, on or before September 15, following the end of each biennium, the Oregon Department of Administrative Services shall determine and certify to the Department of Revenue the percentage amount of refund payment for purposes of subsection (4) of this section. The percentage amount so determined shall be a percentage amount to the nearest one-hundredth of a percent that will distribute the excess to be refunded to personal income taxpayers under subsection (4) of this section. The percentage amount shall equal the amount distributed under subsection (4) of this section divided by the estimated total personal income tax liability for all personal income taxpayers for tax years beginning in the calendar year immediately preceding the calendar year in which the excess is determined.

(b) The Department of Revenue shall multiply the percentage amount determined under paragraph (a) of this subsection by the total amount of a personal income taxpayers tax liability for the tax year beginning in the calendar year immediately preceding the calendar year in which the excess is determined in order to calculate the amount of the refund to be made to the taxpayer.

(c) The refund described under this subsection shall be subject to the rules allowing setoff of refunds or sums due debtors of this state under ORS 293.250.

(d) The refund described under this subsection shall be mailed by the Department of Revenue to personal income taxpayers eligible for the payment on or before December 1 following the end of the biennium for which the payment described under this subsection is being made.

(e) Notwithstanding paragraph (d) of this subsection, the Department of Revenue shall mail the refund at the earliest date of practicable convenience in the case of a return:

(A) For a tax year beginning in the calendar year immediately preceding the calendar year in which the excess is determined for which refund is being made; and

(B) That is first filed on or after August 15 after the end of the biennium.

(7) No refund shall be made to a taxpayer if, after making the calculation described under subsection (6) of this section, the amount calculated is less than $1. [1979 c.241 §30; 1981 c.885 §1; 1985 c.828 §19; 1995 c.815 §2; 1997 c.99 §1; 1997 c.654 §4; 1999 c.23 §1; 1999 c.73 §5]

Note: 291.349 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.350 [1965 c.615 §13; repealed by 1971 c.544 §7]

291.351 Certification of refund costs. If, based on the report made under ORS 291.349 (2), refund will be made under ORS 291.349 (4), the Department of Revenue shall certify the costs that are incurred in calculating and making the refunds under ORS 291.349 (4). Costs shall be certified by the department within 15 days of the date the report under ORS 291.349 (2) is made. As used in this section, costs means and is limited to those costs that, absent the requirement of making a refund under ORS 291.349 (4), would not be incurred by the department. [1995 c.815 §4; 1999 c.23 §2]

Note: 291.351 and 291.353 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.352 [Renumbered 293.105]

291.353 Surplus Kicker Cost Account. (1) The Surplus Kicker Cost Account is established in the General Fund of the State Treasury.

(2) Upon cost certification by the Department of Revenue under ORS 291.351, an amount equal to the total amount certified shall be credited from the General Fund to the Surplus Kicker Cost Account. All moneys in the account are appropriated continuously to the Department of Revenue for the purpose of carrying out the provisions of ORS 291.349. [1995 c.815 §5]

Note: See note under 291.351.

291.354 [Amended by 1959 c.273 §7; 1961 c.280 §3; 1961 c.308 §2; renumbered 293.110]

291.355 [1979 c.241 §29; repealed by 2001 c.956 §4]

291.356 [Amended by 1963 c.333 §2; renumbered 293.115]

RATE OF GROWTH OF APPROPRIATIONS

291.357 Limitation on rate of growth of appropriations for general governmental purposes; exceeding limitation. (1) As used in this section, general governmental purposes means:

(a) Those activities defined as governmental activities under the accounting standards promulgated by the Governmental Accounting Standards Board of the Financial Accounting Foundation that are in effect on August 10, 2001; and

(b) Post-secondary educational activities that are partially funded by student tuition and fees.

(2) Each biennium, state governmental appropriations for general governmental purposes shall be no greater than eight percent of projected personal income in Oregon for the same biennium. Projected personal income shall be based on the United States Department of Commerce projections used by the Oregon Department of Administrative Services in the last forecast given to the Legislative Assembly before adjournment sine die of the regular session on which the printed, adopted budget is based.

(3) For purposes of this section, the following are considered to be appropriations:

(a) An authorization, given by law, to expend moneys in a biennium;

(b) A limitation, imposed by law, on the expenditure in a biennium of moneys that are continuously appropriated; and

(c) An estimate of amounts of moneys that are continuously appropriated that will be spent in a biennium without limitation.

(4) The following appropriations are not subject to the limitation on appropriations contained in this section:

(a) Appropriations for the construction or acquisition of assets that are financed by state bonds, certificates of participation or other forms of borrowing.

(b) Appropriations of moneys received directly or indirectly from the federal government.

(c) Appropriations for fee remission programs of the Department of Higher Education.

(d) Appropriations of moneys voluntarily donated to a state agency.

(e) Appropriations of moneys from revenue increases or new revenue sources if the increases or sources result from approval of a measure by the people at an election held on or after August 10, 2001.

(f) Appropriations to fund new programs or to increase funding for existing programs if the need for new or increased funding results from approval of a measure by the people at an election held on or after August 10, 2001.

(5) The limitation on appropriations established by this section may be exceeded for a biennium if the Governor declares an emergency and three-fifths of the members serving in each house of the Legislative Assembly affirmatively vote to exceed the limitation for the biennium. [2001 c.956 §1]

Note: 291.357 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.358 [Renumbered 293.120]

291.360 [Renumbered 293.125]

291.362 [Renumbered 293.130]

291.364 [Renumbered 293.135]

291.366 [Renumbered 293.140]

291.368 [Renumbered 293.145]

291.370 [Renumbered 293.150]

LEGISLATIVE REVIEW

291.371 Salary plan review by legislative review agency; approval for position reallocation; Human Services and Corrections Departments to submit special reports; transfer of vacant position authority. (1) As used in this section, legislative review agency means the Joint Committee on Ways and Means during the period when the Legislative Assembly is in session and the Emergency Board during the interim period between sessions.

(2) Prior to making any changes in a salary plan, the Oregon Department of Administrative Services shall submit the proposed changes to the legislative review agency.

(3)(a) The Oregon Department of Administrative Services may approve the reallocation of positions or the establishment of new positions not specifically provided for in the budget of the affected agency if it finds that the proposed change:

(A) Can be financed by the agency within the limits of its biennial budget and legislatively approved program;

(B) Will not produce future budgetary increases; and

(C) Conforms to legislatively approved salary policies.

(b) Proposed changes not meeting the requirements of paragraph (a) of this subsection shall be presented to the legislative review agency.

(4) Agencies within the Department of Human Services and the Department of Corrections shall report on a biennial basis to the legislative review agency. Each report shall include the number of vacant budgeted positions, including all job categories and classifications, within the agency. The legislative review agency shall order the reporting agency to show cause why the budgeted positions have not been filled and shall assess fully the impact the vacancies have on:

(a) The agencys delivery of services, accounting for any seasonal fluctuation in the need for those services;

(b) The agencys budget due to increased use of overtime;

(c) The agencys use of temporary employees; and

(d) Employee workload.

(5) It is declared to be the policy of this state that the total personal services, budget and full-time equivalent positions approved for any state agency shall be the maximum amount necessary to meet the requirements of the agency for the biennium. Notwithstanding ORS 291.230 to 291.260, the Governor and the Oregon Department of Administrative Services may transfer vacant position authority among and within state agencies to achieve maximum utilization of authorized positions within agencies. [1973 c.49 §1; 1985 c.713 §1; 1989 c.960 §1; 1993 c.724 §13; 1995 c.452 §16]

291.372 [Renumbered 293.155]

291.373 Agency report to legislative committees of substantive program changes; rules. (1) As used in this section, state agency has the meaning given that term in ORS 291.002.

(2) A state agency shall report, as provided in this section, to the appropriate committee of the Legislative Assembly if the agency makes substantive changes in programs after the agencys budget is approved by the Legislative Assembly.

(3) The Oregon Department of Administrative Services shall adopt rules defining what constitutes a substantive program change for purposes of this section. When an agency has made a substantive program change as defined by the department, the agency shall notify the department of the change. The department shall notify the Speaker of the House of Representatives and the President of the Senate of substantive program changes made by state agencies.

(4) Based upon information submitted by the Oregon Department of Administrative Services under subsection (3) of this section, the Speaker of the House of Representatives and the President of the Senate shall determine which committee is appropriate for each report that is to be made under subsection (2) of this section.

(5) A committee to which a report is to be made under subsection (2) of this section may request that the report be made orally or in writing.

(6) An agency need not report to a committee under subsection (2) of this section on any matter that the agency is required by ORS 291.371, 291.375 and 291.385 to report or present to the Emergency Board or to the Joint Committee on Ways and Means. [2001 c.425 §2]

291.374 [Amended by 1955 c.133 §1; 1955 c.672 §1; 1957 c.460 §1; 1959 c.686 §39; 1961 c.268 §13; 1961 c.485 §27; renumbered 293.160]

291.375 Legislative review of applications for federal financial assistance; submission, approval required; exemptions. (1) Prior to the submission of any application for financial assistance or grants from the United States or any agency thereof by or on behalf of any agency of this state, the application must be submitted for legislative review in the following manner:

(a) If the application is to be submitted to the federal government when the Legislative Assembly is in session, the application shall be submitted to the Joint Committee on Ways and Means for review.

(b) If the application is to be submitted to the federal government when the Legislative Assembly is not in session, the application shall be submitted to the Emergency Board for review.

(2) If the legislative agency authorized under subsection (1) of this section to review applications described therein approves the application, it may be submitted to the appropriate federal agency. If the legislative agency disapproves of the application, it shall not be submitted to any federal agency unless it is or can be modified to meet the objections of the legislative agency.

(3) Notwithstanding subsection (1) of this section, the Joint Committee on Ways and Means and the Emergency Board may exempt any state agency from the requirements of this section. Project grants for departmental research, organized activities related to instruction, sponsored research or other sponsored programs carried on within the Department of Higher Education, for which no biennial expenditure limitations have been established, are exempt from the requirements of this section.

(4) The review required by this section is in addition to and not in lieu of the requirements of ORS 293.550. [1973 c.44 §1]

291.376 [Renumbered 291.307]

291.378 [Amended by 1961 c.590 §1; renumbered 293.165]

291.380 [Amended by 1961 c.590 §2; renumbered 293.170]

291.385 Use of certain federal moneys for employment; legislative approval. Expenditures of moneys available to this state or any agency thereof under the Emergency Job and Unemployment Assistance Act of 1974 (Public Law 93-567), and the Emergency Jobs Program Extension Act of 1976 (Public Law 94-444), as amended, are not limited by fixed sum appropriations or expenditure limitations imposed for the biennium beginning July 1, 1977, if authorized by the Joint Committee on Ways and Means after March 1, 1979. However, positions added under the provisions of the federal enabling legislation are subject to approval of the Emergency Board during the interim between sessions of the Legislative Assembly and by the Joint Committee on Ways and Means during a session of the Legislative Assembly. [1977 c.85 §1; 1979 c.93 §1; 1985 c.565 §46]

Note: 291.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.402 [Renumbered 293.205]

291.404 [Renumbered 293.210]

MASS TRANSIT ASSESSMENT

291.405 Assessment of state agencies for mass transit purposes; rates. (1) This section and ORS 291.407 allow the Oregon Department of Administrative Services to assess state agencies and to provide moneys from the assessments to mass transit districts, established under ORS 267.010 to 267.390, transportation districts, established under ORS 267.510 to 267.650, and service districts, established under ORS 451.410 to 451.610 to provide public transportation services, as reimbursement for the benefit that state government receives from the districts.

(2) State agencies subject to assessment under this section include every state officer, board, commission, department, institution, branch or agency of the state whose costs are paid wholly or in part from funds held in the State Treasury, and include the Legislative Assembly, the state courts and their officers and committees.

(3) If the Oregon Department of Administrative Services elects to pay moneys to districts under this section and ORS 291.407, the department shall do the following:

(a) Determine what services performed for subject state agencies will be subject to assessment under this section;

(b) Determine which subject agencies have employees within each district who are performing the subject services;

(c) Determine the amount of wages paid to the agency employees for performing the subject services within each district; and

(d) Establish a rate of assessment of not more than six-tenths of one percent of the total amount of the wages determined under this subsection.

(4) When determining under subsection (3)(c) of this section the total amount of wages paid to agency employees for performing subject services within each district, the Oregon Department of Administrative Services shall include wages that are paid from federal funds only to the extent the assessment on those wages is authorized to be paid under federal regulations.

(5) Notwithstanding any other provision of this section, the Oregon Department of Administrative Services shall not establish rates or impose assessments under this section that exceed the following:

(a) The Oregon Department of Administrative Services shall not assess more from an agency than the Legislative Assembly provides the agency for purposes of this section, either directly or indirectly through its approval of budgets or through the Emergency Board, if the agency budget is approved by the Legislative Assembly from General Fund moneys.

(b) If an agency is an agency other than one described in paragraph (a) of this subsection, the Oregon Department of Administrative Services shall not assess moneys from the agency at a greater rate than the rate applicable to an agency described in paragraph (a) of this subsection.

(6) At any time it determines appropriate, the Oregon Department of Administrative Services may:

(a) Redetermine any factors necessary to perform its duties under this section; or

(b) Vary the rate under this section within the limits established under this section.

(7) After making determinations and establishing a rate under this section, the Oregon Department of Administrative Services may direct the assessment against the payrolls of subject agencies at the rate established by the department. All moneys assessed under this section shall be promptly forwarded to the Oregon Department of Administrative Services. Assessments under this section are administrative expenses of an agency, as defined in ORS 291.305.

(8) The Oregon Department of Administrative Services shall pay any moneys it receives under this section to the State Treasurer for deposit in the account established under ORS 291.407 for use as provided in that section. [1981 c.788 §1; 1997 c.60 §1; 2003 c.51 §1]

Note: 291.405 and 291.407 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.406 [Renumbered 293.215]

291.407 Mass Transit Assistance Account; source; distribution; assistance of Department of Transportation; exemption from parking code requirements. (1) The Mass Transit Assistance Account is established in the General Fund of the State Treasury. The account shall consist of moneys deposited in the account under ORS 291.405 and as otherwise provided by law. The moneys in the account are continuously appropriated to the Oregon Department of Administrative Services to be used as provided in this section.

(2) The Oregon Department of Administrative Services shall distribute moneys from the account established under this section to districts described in ORS 291.405 on the last day of each calendar quarter. Subject to the limitations in this section, the amount distributed to each district shall be equal to the total assessments received by the department during the immediate preceding three months under ORS 291.405 from agencies with employees performing subject services within that district.

(3) Distributions under this section are subject to the following limitations:

(a) Except for newly formed districts, the Oregon Department of Administrative Services shall not distribute to a district during a calendar year an amount that exceeds the amount received by the district under the districts own taxes during the immediate preceding fiscal year of the district.

(b) The Oregon Department of Administrative Services shall not distribute to a newly formed district during a calendar year an amount that exceeds the amount the budget approved by the district board proposes as revenue for the district from the districts own taxes during the current fiscal year of the district. If the district does not collect the proposed amount, the department shall make adjustments in the distributions during subsequent years to recover any amount paid under this section that is over the amount the district actually received under the districts own taxes.

(4) The limitations imposed under this section that are based on amounts received by a district under its own taxes do not include amounts received by the district from farebox revenues, federal moneys, state moneys, gifts, investments, bonds or similar moneys received by the district.

(5) The Department of Transportation shall provide the Oregon Department of Administrative Services with any information concerning a mass transit district or transportation district that the Oregon Department of Administrative Services determines necessary for the performance of its duties under this section and ORS 291.405. The Department of Transportation shall provide the information in the form and at times determined by the Oregon Department of Administrative Services.

(6) In exchange for payments authorized under this section to transit districts, the State of Oregon and its agencies shall be exempt from any parking code requirements for existing state-owned buildings, construction of new state buildings or the renovation of existing state buildings, which have been or may be established by any political subdivision within the boundaries of a transit district receiving such payments. [1981 c.788 §2]

Note: See note under 291.405.

291.408 [Amended by 1959 c.258 §1; renumbered 293.220]

291.410 [Renumbered 293.225]

291.432 [Renumbered 293.255]

291.434 [Renumbered 293.260]

291.436 [Renumbered 293.265]

291.438 [Renumbered 293.270]

291.440 [Renumbered 293.275]

291.442 [Renumbered 293.280]

291.443 [1959 c.668 §2; renumbered 293.285]

291.444 [Renumbered 293.290]

PROCEDURE FOR DETERMINING WHETHER STATE PROPERTY TAX LEVY NECESSARY

291.445 Certificate of state agency that issues general obligation bonds; certificate of state tax levy if required; effect of reduction in General Fund appropriations on debt service appropriations. (1) Before July 1 of each fiscal year, the Oregon Department of Administrative Services shall request from the appropriate state agency a certificate as prescribed in this section. The request shall be made by letter to the agency.

(2) Each state agency authorized to issue general obligation bonds that are ordinarily to be repaid from other than General Fund appropriations shall, on or before August 15 of each fiscal year:

(a) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year to the bond program debt service fund to pay bond principal and interest that has accrued or will accrue during the current year are sufficient and will be sufficient to pay bond program principal and interest scheduled for payment during the current year; or

(b) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year to the bond program debt service fund will not be sufficient to pay bond program principal and interest scheduled for payment during the current year. A certificate issued under this paragraph shall specify the amount of the anticipated current year deficit. The Director of the Oregon Department of Administrative Services shall review and confirm the correctness of each certification made under this paragraph.

(3) On or before August 15 of each fiscal year, the administrative division of the Oregon Department of Administrative Services that has primary responsibility for accounting for each general obligation bond program in which the bond principal and interest is ordinarily to be repaid from General Fund appropriations shall:

(a) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year from General Fund appropriations to defray program bond principal and interest that has accrued or will accrue during the current year are sufficient and will be sufficient to pay program bond principal and interest scheduled for payment during the current year; or

(b) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year from General Fund appropriations will not be sufficient to pay program bond principal and interest scheduled for payment during the current year. A certificate issued under this paragraph shall specify the amount of the anticipated current year deficit.

(4)(a) If a deficit in funds available to pay principal and interest in any general obligation bond program is certified and confirmed under subsection (2) or certified under subsection (3) of this section, the amount of the deficit, together with any deficit that is certified for any other general obligation bond program shall upon certification constitute a state tax levy on property that shall be apportioned among and charged to the several counties in that proportion which the total assessed value of all the taxable property in each county bears to the total assessed value of all the taxable property of the state as equalized.

(b) If any agency fails to make the certification under subsection (2) or (3) of this section with respect to any general obligation bond fund program, the Oregon Department of Administrative Services shall determine the amount of revenue and other funds that are available and the amount of taxes, if any, that should be levied in addition to the revenues and funds, to pay bond principal and interest under the program for the fiscal year in question. The additional amount so determined shall thereupon constitute a state tax levy on property that shall be apportioned, certified, collected and distributed as if determined and certified as a deficit by the agency. The Oregon Department of Administrative Services shall charge the agency for cost recovery for time spent on that agencys behalf.

(5) Immediately after the department has determined the amount of a state tax levy on property in accordance with subsection (4) of this section, a certificate of levy, signed by the director of the department, shall be filed in the office of the department. If no state levy is required for the fiscal or tax year, a certificate so stating and signed by the director shall be filed in the office of the department.

(6) If, for any reason, after the close of any regular biennial session of the Legislative Assembly, it becomes necessary to reduce General Fund appropriations, General Fund appropriations for a debt service fund of a general obligation bond program described under subsection (3) of this section may not be reduced.

(7) For purposes of this section:

(a) State agencies that are authorized to issue general obligation bonds ordinarily to be repaid from other than General Fund appropriations include but are not limited to:

(A) The Director of Veterans Affairs, as authorized by Article XI-A of the Oregon Constitution and ORS chapter 407 (veterans loans).

(B) The State Board of Higher Education, as authorized by Article XI-F(1) of the Oregon Constitution and ORS 351.350 (building projects).

(C) The Department of Environmental Quality, as authorized by Article XI-H of the Oregon Constitution and ORS 468.195 to 468.260 (pollution control).

(D) The Water Resources Commission and the Water Resources Director, as authorized by Article XI-I(1) of the Oregon Constitution and ORS 541.700 to 541.855 (water development).

(E) The Housing Agency, as authorized by Article XI-I(2) of the Oregon Constitution and ORS 456.515 to 456.725 and 458.505 to 458.515 (housing).

(F) The Director of the State Department of Energy, as authorized by Article XI-J of the Oregon Constitution and ORS 470.220 to 470.290 (small scale energy projects).

(G) Other agencies as required by the Oregon Department of Administrative Services by rule adopted using the criterion of this subsection.

(b) Each agency authorized to issue general obligation bonds that are ordinarily to be repaid from other than General Fund appropriations shall determine the amount of revenues or other funds that are available and the amount of taxes, if any, that should be levied for the ensuing year in the manner required under rules adopted by the Oregon Department of Administrative Services and make the certification required under subsection (2) of this section.

(8)(a) State agencies that are authorized to issue general obligation bonds that are ordinarily to be repaid from General Fund appropriations include but are not limited to:

(A) The State Board of Forestry and the State Forester, as authorized by Article XI-E of the Oregon Constitution and ORS 530.210 to 530.280 (state reforestation).

(B) The State Board of Higher Education, as authorized by Article XI-G of the Oregon Constitution and ORS 351.345 (higher education and community colleges).

(C) Other agencies as required by the Oregon Department of Administrative Services by rule adopted using the criterion of this subsection.

(b) Each agency authorized to issue general obligation bonds ordinarily to be repaid from General Fund appropriations shall furnish any data required by the Oregon Department of Administrative Services to determine the amount of revenues or other funds that are available and the amount of taxes, if any, that should be levied for the ensuing year and the administrative division of the Oregon Department of Administrative Services that has primary responsibility for accounting shall make the determination for purposes of the making of the certification required under subsection (3) of this section. [Formerly 291.344; 1999 c.59 §75; 2005 c.22 §214; 2005 c.625 §73]

291.462 [Amended by 1957 c.138 §1; 1963 c.57 §1; renumbered 293.305]

291.464 [Renumbered 293.310]

291.466 [Renumbered 293.315]

291.468 [Renumbered 293.320]

291.470 [Renumbered 293.325]

291.472 [Renumbered 293.330]

291.473 [1961 c.167 §16; renumbered 293.335]

291.474 [Renumbered 293.340]

291.476 [Renumbered 293.345]

291.478 [Renumbered 293.350]

291.480 [1955 c.261 §2; renumbered 293.355 and then 293.375]

291.492 [Renumbered 293.405]

291.494 [Renumbered 293.410]

291.496 [Renumbered 293.415]

291.498 [Renumbered 293.420]

291.500 [Renumbered 293.425]

291.502 [Renumbered 293.430]

291.504 [Renumbered 293.435]

291.506 [Renumbered 293.440]

291.508 [Amended by 1957 c.332 §1; renumbered 293.445]

291.510 [Renumbered 293.450]

291.512 [Renumbered 293.455]

291.514 [Renumbered 293.460]

291.516 [Amended by 1959 c.410 §8; 1959 c.543 §1; renumbered 293.465]

291.518 [Amended by 1959 c.543 §5; 1961 c.77 §1; renumbered 293.470]

291.520 [Amended by 1959 c.543 §2; 1961 c.77 §2; renumbered 293.475]

291.522 [Amended by 1959 c.543 §3; renumbered 293.480]

291.524 [Renumbered 293.485]

291.526 [Amended by 1955 c.316 §1; renumbered 293.490]

291.528 [Amended by 1955 c.316 §2; 1959 c.543 §4; renumbered 293.495]

291.530 [Amended by 1955 c.316 §3; renumbered 293.500]

291.532 [Renumbered 293.555]

291.534 [Renumbered 293.560]

291.536 [Renumbered 293.565]

291.538 [Renumbered 293.570]

291.540 [Formerly 606.220; renumbered 293.575]

291.548 [1957 c.139 §§1, 2; 1959 c.682 §1; renumbered 293.180]

291.552 [Renumbered 293.605]

291.554 [Renumbered 293.610]

291.556 [Renumbered 293.615]

291.558 [Renumbered 291.022]

291.560 [Renumbered 291.024]

291.562 [Renumbered 291.026]

291.564 [Renumbered 293.620]

291.566 [Renumbered 293.625]

291.568 [Renumbered 293.630]

291.570 [Renumbered 293.635]

291.572 [Renumbered 293.640]

291.574 [Renumbered 293.645]

291.575 [1959 c.259 §1; renumbered 293.650]

291.576 [Amended by 1959 c.34 §1; renumbered 293.655]

291.578 [Amended by 1955 c.251 §1; renumbered 293.660]

291.602 [Repealed by 1959 c.157 §10]

291.604 [Amended by 1957 c.371 §1; renumbered 293.705]

291.606 [Amended by 1953 c.706 §2; 1957 c.371 §2; 1961 c.393 §1; 1963 c.520 §1; renumbered 293.710]

291.607 [1959 c.660 §14; 1961 c.508 §10; renumbered 293.715]

291.608 [Renumbered 293.720]

291.610 [Renumbered 293.735]

291.611 [1959 c.157 §3; renumbered 293.740]

291.612 [Amended by 1953 c.706 §2; 1957 c.371 §3; 1959 c.245 §1; 1961 c.375 §1; renumbered 293.745]

291.613 [1957 c.371 §4; renumbered 293.750]

291.614 [Renumbered 293.755]

291.616 [Renumbered 293.760]

291.618 [Renumbered 293.765]

291.620 [Renumbered 293.770]

291.622 [Repealed by 1953 c.530 §2]

291.624 [Repealed by 1953 c.530 §2]

291.630 [1957 c.330 §1; renumbered 293.790]

291.652 [Renumbered 283.210]

291.654 [Renumbered 283.220]

291.656 [Amended by 1953 c.60 §5; 1957 c.202 §2; 1961 c.167 §34; 1965 c.365 §7; renumbered 283.230]

291.658 [Amended by 1953 c.59 §2; 1957 c.202 §3; 1961 c.167 §35; 1965 c.365 §8; 1967 c.419 §44; renumbered 283.110]

291.659 [1961 c.167 §36; renumbered 283.130]

291.660 [Amended by 1959 c.662 §4; 1965 c.365 §9; renumbered 283.140]

291.662 [Amended by 1959 c.662 §5; 1965 c.365 §10; renumbered 283.150]

291.664 [Amended by 1959 c.662 §6; 1965 c.365 §11; renumbered 283.160]

291.666 [1953 c.61 §1; 1957 c.202 §4; renumbered 283.240]

291.668 [1953 c.61 §2; repealed by 1957 c.202 §6]

291.670 [1957 c.202 §7; 1965 c.365 §12; 1967 c.419 §45; renumbered 283.120]

291.678 [1957 c.202 §1; subsection (2) of 1965 Replacement Part enacted as 1963 c.182 §4; 1965 c.351 §3; renumbered 283.250]

291.702 [Amended by 1961 c.167 §37; renumbered 283.305]

291.704 [Renumbered 283.310]

291.706 [Renumbered 283.315]

291.708 [Amended by 1959 c.662 §19; 1967 c.419 §42; renumbered 283.320]

291.710 [Renumbered 283.325]

291.712 [Renumbered 283.330]

291.714 [Renumbered 283.335]

291.716 [Renumbered 283.340]

291.718 [Renumbered 283.345]

291.720 [Amended by 1953 c.603 §4; 1955 c.46 §1; 1959 c.662 §17; renumbered 283.350]

291.722 [Amended by 1959 c.662 §20; renumbered 283.355]

291.724 [Amended by 1955 c.260 §1; renumbered 283.390]

291.726 [Renumbered 283.395]

PENALTIES

291.990 Penalties. (1) Any person who makes or orders or votes to make any expenditure in violation of any of the provisions of the statutes listed in subsection (5) of this section, or who makes or authorizes or causes to be made any disbursement of funds from the State Treasury in violation of any of the provisions of the statutes listed in subsection (5) of this section, commits a violation and shall, upon conviction, be punished by a fine of not less than $500 nor more than $3,000.

(2) If any person incurs or orders or votes to incur an obligation in violation of any of the provisions of the statutes listed in subsection (5) of this section, the person and the sureties on the bond of the person shall be jointly and severally liable therefor to the person in whose favor the obligation was incurred.

(3) Upon certification by the Oregon Department of Administrative Services that any state officer or employee of a state agency has failed or refused to comply with any order, rule or regulation made by the department in accordance with any of the provisions of the statutes listed in subsection (5) of this section, the salary of the officer or employee may not be paid until the order, rule or regulation is complied with.

(4) Any violation of a provision of a statute listed in subsection (5) of this section for which no other penalty is provided in this section is a Class A violation.

(5) Subsections (1) to (4) of this section apply to ORS 279A.140, 279A.280, 279B.270, 283.020, 283.110, 283.140 to 283.160, 283.305 to 283.390, 291.001 to 291.034, 291.201 to 291.222, 291.230 to 291.260, 291.307, 292.220 and 292.230. [Amended by 1953 c.530 §2; 1955 c.260 §2; subsections (2) and (3) of 1961 Replacement Part renumbered 293.990; 1967 c.419 §14; subsection (2) of 1965 Replacement Part renumbered 283.990; 1993 c.500 §44; 1997 c.249 §89; 1999 c.1051 §172; 2003 c.794 §246; 2005 c.121 §1]

_______________



Chapter 292

Chapter 292 Â Salaries and Expenses of State Officers and Employees

2005 EDITION

SALARIES & EXPENSES OF OFFICERS & EMPLOYEES

PUBLIC FINANCIAL ADMINISTRATION

PROCEDURE FOR PAYMENT OF SALARY AND EXPENSES OF STATE OFFICERS ANDÂ  EMPLOYEES

292.010Â Â Â Â  Salaries of state officers and employees payable monthly or biweekly

292.014Â Â Â Â  Definitions for ORS 292.014 to 292.036

292.016Â Â Â Â  Centralized payroll procedure

292.018Â Â Â Â  Designation of agent

292.022Â Â Â Â  Preparation of payroll

292.024Â Â Â Â  Warrant for aggregate amount allowed plus assessments; limits

292.026Â Â Â Â  Issuing payroll checks

292.032Â Â Â Â  Filing paid checks; unpresented checks

292.033Â Â Â Â  Advances of regular and terminal salary or wages

292.034Â Â Â Â  Payment for use of centralized payroll services

292.036Â Â Â Â  Rules

292.039Â Â Â Â  Paying officers and employees of certain state institutions and agencies

292.040Â Â Â Â  Bond of payroll officer

292.042Â Â Â Â  Paying employees by single payment to designated financial institutions

292.043Â Â Â Â  Department of Higher Education; wage deduction for foundations; rules

292.045Â Â Â Â  Deduction of United Fund contribution; payment to United Fund

292.051Â Â Â Â  Deduction of cost of group insurance and other services; fee; payment of moneys deducted

292.055Â Â Â Â  Deduction for payment to labor organization

292.061Â Â Â Â  Deduction for payment of delinquent taxes

292.063Â Â Â Â  Deduction of wage overpayment; procedure; rules

292.065Â Â Â Â  Deduction of payment for parking fees; agreements for parking in state lots; rules

292.067Â Â Â Â  Deduction of requested payments to financial institutions; payment to designated central depositories

292.070Â Â Â Â  Withholding compensation to purchase United States Savings Bonds or other obligations; EmployesÂ Bond Savings Account; rules

292.080Â Â Â Â  Issuance of bonds; delivery to employee

292.090Â Â Â Â  Use of balances to purchase bonds in advance

292.100Â Â Â Â  Refunds from account

292.110Â Â Â Â  Procedure where employee dies having credit in account

292.150Â Â Â Â  Advances upon mileage allowances of members of legislature and upon salaries of legislative clerks and other state employees; rules

292.160Â Â Â Â  Repayment of amounts advanced

292.170Â Â Â Â  Procedure when employee leaves employment after overpayment

292.180Â Â Â Â  Invoice reflecting certain savings; use of savings; refunding

SUBSISTENCE AND MILEAGE ALLOWANCES FOR TRAVEL BY STATE OFFICERS AND EMPLOYEES

292.210Â Â Â Â  Definitions for ORS 292.210 to 292.230

292.220Â Â Â Â  Department to regulate subsistence and mileage allowances for travel; rules

292.230Â Â Â Â  Policy on out-of-state travel; guidelines; use of travel awards; rules

292.250Â Â Â Â  Reimbursement for use of privately owned motor vehicle on official business

292.280Â Â Â Â  Advance for expenses of travel and subsistence

292.286Â Â Â Â  Approval of advance by agency head; payment; rules

292.288Â Â Â Â  State claim on advances

SALARIES AND EXPENSES OF ELECTED STATE OFFICERS

292.313Â Â Â Â  Governor, Secretary of State, State Treasurer, Attorney General, Superintendent of Public Instruction, Commissioner of Bureau of Labor and Industries

292.316Â Â Â Â  Governor, Secretary of State, State Treasurer and Attorney General to pay fees and commissions into treasury; biennial report

292.405Â Â Â Â  Court of Appeals judges

292.410Â Â Â Â  Supreme Court Chief Justice and judges

292.415Â Â Â Â  Circuit court judges

292.425Â Â Â Â  Tax court judge

292.430Â Â Â Â  Retirement and insurance benefits extension to state elected officers

SALARIES AND EXPENSES OF NONELECTIVE STATE OFFICIALS

292.495Â Â Â Â  Compensation and expenses of members of state boards and commissions

292.500Â Â Â Â  Compensation and expenses of members of Oregon Developmental Disabilities Council

PUBLIC OFFICIALS COMPENSATION COMMISSION

292.907Â Â Â Â  Public Officials Compensation Commission; eligibility; term

292.912Â Â Â Â  Duties

292.917Â Â Â Â  Officers; quorum; meetings; compensation and expenses; staff

292.920Â Â Â Â  Legislative Assembly to act on recommendations; authority to lower salaries

292.930Â Â Â Â  Annual salary of certain public officials

COMPARABLE VALUE OF WORK

292.951Â Â Â Â  Definitions for ORS 292.951 to 292.971

292.956Â Â Â Â  Methodology for determining comparability of value of work; rules

292.961Â Â Â Â  Pay Equity Adjustment Fund; use; priority; review of distribution by legislative body

292.971Â Â Â Â  Job Evaluation Teams; duties

PENALTIES

292.990Â Â Â Â  Penalties

PROCEDURE FOR PAYMENT OF SALARY AND EXPENSES OF STATE OFFICERS AND EMPLOYEES

Â Â Â Â Â  292.010 Salaries of state officers and employees payable monthly or biweekly. The salaries of the Governor, Secretary of State, State Treasurer, Attorney General, judges of the Supreme and circuit courts, district attorneys, and all other state officers, and all persons employed by the state whose salary or compensation is payable by law out of the State Treasury, shall be paid monthly or on a biweekly basis. [Amended by 1969 c.378 Â§1; 1989 c.894 Â§1]

Â Â Â Â Â  292.014 Definitions for ORS 292.014 to 292.036. As used in ORS 292.014 to 292.036:

Â Â Â Â Â  (1) ÂAuthorized employee deductionsÂ includes all authorized deductions made from the salary and wages of an officer or employee of a state agency.

Â Â Â Â Â  (2) ÂSalaries and wagesÂ means payments to officers and employees of a state agency for services rendered other than on a fee basis. [1955 c.495 Â§1; 1961 c.108 Â§9]

Â Â Â Â Â  292.016 Centralized payroll procedure. The salaries and wages of the officers and employees of any state agency whose salaries and wages are payable out of the State Treasury shall be paid through the medium of payrolls as provided in ORS 292.014 to 292.036. [1955 c.495 Â§2; 1969 c.378 Â§2]

Â Â Â Â Â  292.018 Designation of agent. The chief administrative officer of any state agency electing to use the procedure provided by ORS 292.014 to 292.036 shall designate the Oregon Department of Administrative Services as an agent to act for the chief administrative officer under ORS 292.014 to 292.036. The designation shall be in writing signed by the chief administrative officer of the state agency and filed with the department. The designation shall remain in effect until the chief administrative officer of the state agency revokes it by written notice to the department. [1955 c.495 Â§3]

Â Â Â Â Â  292.020 [Renumbered 292.038]

Â Â Â Â Â  292.022 Preparation of payroll. (1) The chief administrative officer of the state agency using the procedure provided in ORS 292.014 to 292.036 shall cause to be prepared payrolls in the form prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The payroll shall be certified as correct by the chief administrative officer of the state agency or by the officer designated pursuant to ORS 293.330 to approve disbursements for the state agency.

Â Â Â Â Â  (3) The payroll in a form acceptable to the department shall be transmitted to the department. [1955 c.495 Â§4; 1967 c.454 Â§80; 1969 c.378 Â§3; 1979 c.468 Â§32]

Â Â Â Â Â  292.024 Warrant for aggregate amount allowed plus assessments; limits. (1) The Oregon Department of Administrative Services shall, as it determines and may at any time redetermine, either draw a warrant for or transfer the aggregate amount allowed of a payroll transmitted under ORS 292.022 plus additional amounts specified in subsection (2) of this section. The aggregate amounts allowed shall be deposited with the State Treasurer, to be held in a special account to be designated as the Joint Payroll Account.

Â Â Â Â Â  (2) In addition to the aggregate amount allowed of a payroll in subsection (1) of this section, the department may assess a fee equal to the State Treasury short term investment pool interest rate against any portion of any payroll reimbursement the source of funds of which is other than from a General Fund appropriation, and which is transmitted to the department 45 or more days after the issue date of the payroll. All moneys received by the department under the provisions of this subsection shall be deposited in the State Treasury to the credit of the General Fund. [1955 c.495 Â§5; 1961 c.108 Â§10; 1967 c.454 Â§81; 1969 c.378 Â§4; 1991 c.611 Â§1]

Â Â Â Â Â  292.026 Issuing payroll checks. (1) After preparation of the payroll, the aggregate amount as prescribed by ORS 292.024 shall be deposited in the Joint Payroll Account. The Oregon Department of Administrative Services may issue checks in the proper amount even though reimbursement funds payable to the Joint Payroll Account are not available on the date of issuance. The checks shall be drawn on the State Treasurer and be payable from the Joint Payroll Account. The checks shall be issued to:

Â Â Â Â Â  (a) The officers and employees of the state agency who are entitled to receive payments under the payroll as allowed by the department.

Â Â Â Â Â  (b) The persons, public or private, including persons responsible for holding or investing an officer or employeeÂs individual retirement account, section 408, Internal Revenue Code of 1954, in effect on January 1, 1987, entitled to receive the authorized employee deductions under the payroll as allowed by the department.

Â Â Â Â Â  (c) Banks, savings and loan associations or credit unions, including persons responsible for holding or investing an officer or employeeÂs individual retirement account entitled to receive direct deposit of payroll checks as preauthorized by employee.

Â Â Â Â Â  (2) Checks issued under subsection (1)(b) or (c) of this section may be for the aggregate amount due under the payroll to the person, public or private, entitled to receive the money or the department may utilize an automatic or electronic transfer of funds system authorized by the State TreasurerÂs office in lieu of issuing checks. The department may, where monthly payments are not required, issue checks less frequently than monthly to the persons, public or private, entitled to receive payments under subsection (1)(b) of this section. [1955 c.495 Â§6; 1967 c.454 Â§82; 1969 c.378 Â§5; 1979 c.718 Â§1; 1981 c.567 Â§1; 1985 c.355 Â§1]

Â Â Â Â Â  292.028 [1955 c.495 Â§7; repealed by 1961 c.108 Â§13]

Â Â Â Â Â  292.030 [Amended by 1953 c.347 Â§3; renumbered 292.039]

Â Â Â Â Â  292.032 Filing paid checks; unpresented checks. Checks issued under ORS 292.026, after having been paid, shall be filed with the chief administrative officer of the state agency. Unpresented checks shall be treated as are unpresented checks under ORS 293.450 to 293.460. [1955 c.495 Â§8]

Â Â Â Â Â  292.033 Advances of regular and terminal salary or wages. (1) As used in this section:

Â Â Â Â Â  (a) ÂRegular salary advanceÂ means any portion of the accrued salary or wages payable to an officer or employee who has filed a written request for the approval of such advance with the administrative head of the state agency by which the employee is employed.

Â Â Â Â Â  (b) ÂState agencyÂ means a state agency using the procedure provided in ORS 292.010 to 292.036.

Â Â Â Â Â  (c) ÂTerminal salary or wagesÂ means the salary or wages payable to an officer or employee who is terminating the office or employment with the state and includes cash payments made in lieu of accrued vacation time.

Â Â Â Â Â  (2) Where a state agency does not have an alternative procedure for advances of regular salary or wages or terminal salary or wages, the Oregon Department of Administrative Services may make advances of regular salary or wages or terminal salary or wages to an officer or employee of a state agency by check drawn on the Joint Payroll Account. The provisions of ORS 292.032 apply to such checks. The department shall require the officer or employee to whom the advance is made to execute an assignment of regular salary or wages or terminal salary or wages in the amount of the advancement. The assignment shall be made to the department. The assignment shall have priority over any other claims against the regular salary or wages or terminal salary or wages owed to the officer or employee by the state. The department shall withhold the amount specified in the assignment from the next salaries or wages or the terminal salary or wages payable to such officer or employee, and the amount so withheld shall be credited to the Joint Payroll Account in payment of the advance made under this section. [1957 c.93 Â§2; 1961 c.108 Â§11; 1969 c.378 Â§6; 1981 c.567 Â§2]

Â Â Â Â Â  292.034 Payment for use of centralized payroll services. (1) A state agency using the procedure provided by ORS 292.014 to 292.036 shall pay for the expense of the services (including labor), facilities and materials furnished by the Oregon Department of Administrative Services under ORS 292.014 to 292.036.

Â Â Â Â Â  (2) All moneys received by the department under the provisions of this section shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund. [1955 c.495 Â§9; 1961 c.108 Â§12; 1967 c.454 Â§83; 1969 c.378 Â§7; 1993 c.500 Â§44a]

Â Â Â Â Â  292.036 Rules. The Oregon Department of Administrative Services may prescribe such rules and regulations as are necessary to carry out the provisions of ORS 292.014 to 292.036. [1955 c.495 Â§10]

Â Â Â Â Â  292.038 [Formerly 292.020; 1959 c.588 Â§18; 1959 c.687 Â§5; 1967 c.346 Â§3; repealed by 1969 c.378 Â§11]

Â Â Â Â Â  292.039 Paying officers and employees of certain state institutions and agencies. (1) The payment of the salary or compensation of the employees of the Department of Transportation and the officers and employees of any state agency, as defined in ORS 291.002, if such agency is authorized by the Director of the Oregon Department of Administrative Services, where such salary or compensation is payable out of the State Treasury and is fixed by law or the proper governing board or authority at a definite rate per day, week, month or year, shall be made monthly, as provided in this section.

Â Â Â Â Â  (2) The superintendent, president or chief executive officer of the institutions, boards, commissions or state agencies listed in subsection (1) of this section, or such other officer thereof as may be, with the approval of the department, designated by the proper governing board or authority, shall, at the end of each month, make out, certify and transmit to the department, a payroll, duly verified by the superintendent, president or chief executive officer or designated other officer and approved by the proper auditing committee or officer, showing the names of the several officers and employees during the preceding payroll period, the rate of compensation of each by the day, week, month or year, the time employed, the amount due and any other facts the department requires. The department, if it approves the payroll, shall draw a warrant on the State Treasurer for the aggregate amount allowed by it thereon, in favor of the superintendent, president or other officer of the institution, board, commission or state agency, who shall immediately pay over the moneys received thereon to the several parties entitled thereto, taking receipts therefor, which shall be transmitted to the department. [Formerly 292.030; 1957 c.482 Â§1; 1959 c.183 Â§1; 1959 c.566 Â§5; 1967 c.454 Â§84; 1969 c.378 Â§8; 1995 c.612 Â§20; 2003 c.734 Â§16]

Â Â Â Â Â  292.040 Bond of payroll officer. Before the superintendent, president or other officer of an institution, board or commission listed in ORS 292.039, forwards a payroll or receives from the Oregon Department of Administrative Services a warrant issued thereon, the superintendent, president or other officer shall file with the department a bond running to the State of Oregon, for the benefit of whomsoever it may concern, in such sum and amount as the department may require, not less, however than 50 percent of the probable aggregate amount of the monthly payroll nor more than $50,000, with an approved surety company as surety. The bond shall be conditioned that the superintendent, president or other officer will faithfully pay over the moneys received on the warrant issued by the department to the several parties entitled thereto, and properly account for the same. The premium on the bond shall be considered an expense of the state and payable from any funds appropriated for the benefit of the institution, board, commission or state agency listed in ORS 292.039 (1). [Amended by 1953 c.95 Â§2; 1967 c.454 Â§85; 1969 c.378 Â§9; 1989 c.171 Â§38]

Â Â Â Â Â  292.042 Paying employees by single payment to designated financial institutions. (1) Notwithstanding the provisions of ORS 292.039 or any other law, any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of state officers or employees to whom salaries and wages are to be paid, and may pay the same to any financial institution designated by the officers or employees for credit to their accounts. A single payment may be issued in favor of such financial institution, for the total amount due the officers or employees involved, and written directions provided to such financial institution of the amount to be credited to the account of each officer or employee. Financial institutions permitted to participate in the payroll program shall be those only which are qualified state depositories as provided by ORS 295.005 to 295.165.

Â Â Â Â Â  (2) The issuance and delivery by the disbursing officer of a payment in accordance with the procedure set forth in subsection (1) of this section and proper acceptance thereof by the financial institution shall constitute full acquittance for the amount due to the officer or employee. [1967 c.69 Â§Â§2,3; 1969 c.378 Â§10; 1997 c.631 Â§443; 1999 c.311 Â§3; 2001 c.29 Â§1]

Â Â Â Â Â  292.043 Department of Higher Education; wage deduction for foundations; rules. (1) As used in this section, ÂfoundationÂ means a tax exempt organization designated by the State Board of Higher Education to solicit contributions for the support of an institution of higher education under the jurisdiction of the board.

Â Â Â Â Â  (2) Any state official authorized to disburse funds in payment of salaries or wages, as defined in ORS 292.014, of the officers, teachers, instructors and other employees of the Department of Higher Education is authorized, upon written request of the individual, to deduct each month from the salary or wages of the individual the amount of money designated by the individual for payment to a foundation.

Â Â Â Â Â  (3) The individual may withdraw the authorization at any time if the individual so notifies such officer in writing.

Â Â Â Â Â  (4) The moneys so deducted shall be paid over promptly to the foundation designated by the individual. Subject to any rules prescribed by the State Board of Higher Education, the state official authorized to disburse the funds in payment of salaries and wages may prescribe any procedures necessary to carry out this section. [1975 c.385 Â§1; 1995 c.612 Â§21]

Â Â Â Â Â  292.045 Deduction of United Fund contribution; payment to United Fund. (1) As used in this section, ÂUnited FundÂ means the organization conducting the single, annual, consolidated effort to secure funds for distribution to agencies engaged in charitable and public health, welfare and service purposes, which is commonly known as the United Fund, or the organization which serves in place of the United Fund organization in communities where an organization known as the United Fund is not organized.

Â Â Â Â Â  (2) Any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of the state officer or employee, to deduct each month from the salary or wages of the officer or employee the amount of money designated by the officer or employee for payment to the United Fund. The moneys so deducted shall be paid over promptly to the United Fund designated by the officer or employee. Subject to any regulations prescribed by the Oregon Department of Administrative Services, the state official authorized to disburse the funds in payment of salaries or wages may prescribe any procedures necessary to carry out this section. [1955 c.255 Â§1]

Â Â Â Â Â  292.050 [Repealed by 1965 c.23 Â§2]

Â Â Â Â Â  292.051 Deduction of cost of group insurance and other services; fee; payment of moneys deducted. (1) Except as authority over contracts for health benefit plans described in ORS 243.135 is vested in the Public EmployeesÂ Benefit Board, upon receipt of the request in writing of an officer or employee so to do, the state official authorized to disburse funds in payment of the salary or wages of the officer or employee may deduct from the salary or wages of the officer or employee an amount of money indicated in the request for payment of the applicable amount set forth in benefit plans selected by the officers or employees or in their behalf for:

Â Â Â Â Â  (a) Group life insurance, including life insurance for dependents of officers or employees.

Â Â Â Â Â  (b) Group dental and related services and supplies, or any other remedial care recognized by state law and related services and supplies, other than medical, surgical or hospital care, recognized under state law, including such insurance for dependents of state officers or employees.

Â Â Â Â Â  (c) Group indemnity insurance for accidental death and dismemberment and for loss of income due to accident, sickness or other disability, including such insurance for dependents of state officers or employees.

Â Â Â Â Â  (d) Automobile casualty insurance under a monthly payroll deduction program endorsed or offered by an employee organization representing 500 or more state employees. Membership in the employee organization is not a requirement for participation in this program.

Â Â Â Â Â  (e) Legal insurance under a monthly payroll deduction program endorsed or offered by an employee organization representing 500 or more state employees.

Â Â Â Â Â  (f) Self-insurance programs that are approved and provided by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may establish and collect a fee to cover costs of administering this section.

Â Â Â Â Â  (3) No state official authorized to disburse funds in payment of salaries or wages is required to make deductions as authorized by subsection (1) of this section for more than one benefit plan of the type referred to in each of the paragraphs in subsection (1) of this section per eligible employee.

Â Â Â Â Â  (4) Moneys deducted under subsection (1) of this section shall be paid over promptly:

Â Â Â Â Â  (a) To the insurance companies, agencies or hospital associations, or persons responsible for payment of premiums to the companies, agencies or associations, in accordance with the terms of the contracts made by the officers or employees or in their behalf; or

Â Â Â Â Â  (b) With respect to self-insurance benefits, in accordance with rules, procedures and directions of the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (5) As used in this section, Âofficer or employeeÂ means all persons who receive salaries or wages disbursed by any state official. [1965 c.23 Â§1; 1971 c.527 Â§12; 1975 c.475 Â§1; 1979 c.469 Â§1; 1979 c.717 Â§1; 1997 c.222 Â§43; 2003 c.640 Â§5]

Â Â Â Â Â  292.053 [1987 c.201 Â§2; repealed by 1999 c.49 Â§1]

Â Â Â Â Â  292.055 Deduction for payment to labor organization. (1) Upon receipt of the request in writing of a state officer or employee so to do, the state official authorized to disburse funds in payment of the salary or wages of such state officer or employee each month shall deduct from the salary or wages of such officer or employee the amount of money indicated in such request, for payment thereof to a labor organization as the same is defined in ORS 243.650.

Â Â Â Â Â  (2) Such state official each month shall pay such amount so deducted to any such labor organization so designated to receive it.

Â Â Â Â Â  (3) Unless there is a contract to the contrary, upon receipt of the request in writing of such officer or employee so to do, such state official shall cease making such deductions and payments.

Â Â Â Â Â  (4) In addition to making such deductions and payments to any labor organization certified under the rules of the Employment Relations Board as representatives of employees in a bargaining unit, any department, board, commission, bureau, institution or other agency of the state shall make deductions for and payments to noncertified, yet bona fide, labor organizations, if requested to do so by officers and employees in that department, board, commission, bureau, institution, or other state agency, and for so long as the requests are not revoked. No deductions for and payments to any labor organization under this section shall be deemed an unfair labor practice under ORS 243.672.

Â Â Â Â Â  (5) Upon receipt from the Oregon Department of Administrative Services of a copy of a valid fair-share agreement in a collective bargaining unit, the state official authorized to disburse funds in payment of the salary or wages of the employees in such unit each month shall deduct from the salary or wages of the employees covered by the agreement the in-lieu-of-dues payment stated in the agreement and pay such amount to the labor organization party the agreement in the same manner as deducted dues are paid to a labor organization. Such deduction and payment shall continue for the life of the agreement. [1959 c.316 Â§1; 1969 c.414 Â§1; 1971 c.510 Â§1; 1973 c.536 Â§31; 1975 c.347 Â§1; 1995 c.286 Â§28]

Â Â Â Â Â  292.060 [Repealed by 1965 c.23 Â§2]

Â Â Â Â Â  292.061 Deduction for payment of delinquent taxes. (1) Any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of the state officer or employee, to deduct each pay period from the salary or wages of the officer or employee the amount of money designated by the officer or employee for the purpose of paying delinquent taxes, including interest and penalties, due state or federal agencies. Such deductions must be in accordance with an agreement between the officer or employee and the state or federal agency.

Â Â Â Â Â  (2) The state official each month shall pay such amount so deducted to the state or federal agency designated to receive it.

Â Â Â Â Â  (3) Upon receipt of the request in writing of the officer or employee so to do, the state official shall cease making such deductions and payments. [1987 c.444 Â§2]

Â Â Â Â Â  292.063 Deduction of wage overpayment; procedure; rules. (1) When a state employee receives payment of salary or wages in an amount greater than the employeeÂs entitlement, the amount of overpayment may be deducted from salary or wages earned by the employee.

Â Â Â Â Â  (2) The deduction may be in such form and manner as the Oregon Department of Administrative Services, by rule, may prescribe. [1995 c.452 Â§7]

Â Â Â Â Â  Note: 292.063 was added to and made a part of ORS chapter 292 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.065 Deduction of payment for parking fees; agreements for parking in state lots; rules. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (b) ÂState agencyÂ means any elected or appointed officer, board, commission, department, institution, branch or other agency of the state government.

Â Â Â Â Â  (c) ÂState officer or employeeÂ means every person, including a minor, who receives a salary or wages disbursed by any state official.

Â Â Â Â Â  (d) ÂPayroll officerÂ means any person authorized to disburse funds in payment of state salaries or wages to state officers and employees.

Â Â Â Â Â  (2) As soon as practical, not to exceed 30 days, after receiving a written authorization from a state officer or employee of a state agency, the payroll officer authorized to disburse funds in payment of the salary or wages of such officer or employee shall deduct monthly from such salary or wages the amount of money designated by such officer or employee for payment of parking fees in accordance with an agreement made by such officer or employee with the department.

Â Â Â Â Â  (3) Any authorization given under subsection (2) of this section is subject to cancellation by giving a written notice of such cancellation to the payroll officer authorized to make the deduction. As soon as practical, not to exceed 30 days, after receiving a written notice from the state officer or employee to cancel the deduction, the payroll officer shall cease making such deductions.

Â Â Â Â Â  (4) The authorization for deduction and cancellation of deduction shall be made to the payroll officer in such form and manner and under such rules as prescribed by the department.

Â Â Â Â Â  (5) A state agency or municipal government may enter into an agreement with a state officer or employee for parking in lots or parking structures owned or controlled by a state agency or municipal government under rules prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (6) As soon as practical, not to exceed 30 days, after receiving a written authorization from a state officer or employee of a state agency as provided under subsection (5) of this section, the payroll officer authorized to disburse funds in payment of the salary or wages of such officer or employee shall deduct monthly from such salary or wages the amount of money designated by such officer or employee for payment of parking fees in accordance with an agreement made by such officer or employee with the state agency or municipal government.

Â Â Â Â Â  (7) Any authorization given under subsection (6) of this section is subject to cancellation by giving a written notice of such cancellation to the payroll officer authorized to make the deduction. As soon as practical, not to exceed 30 days, after receiving a written notice from the state officer or employee to cancel the deduction, the payroll officer shall cease making such deductions.

Â Â Â Â Â  (8) The authorization for deduction and cancellation of deduction shall be made to the payroll officer in such form and manner and under such rules as prescribed by the Oregon Department of Administrative Services. [1969 c.445 Â§Â§1,2,3,4; 1975 c.634 Â§1; 1993 c.500 Â§45]

Â Â Â Â Â  292.067 Deduction of requested payments to financial institutions; payment to designated central depositories. (1) Upon receipt of the request in writing of a state officer or employee to do so, the state officer authorized to disburse funds in payment of the salary or wages of such state officer or employee each month shall deduct from the salary or wages of such officer or employee the amount of money indicated in such request, for payment thereof to any designated financial institution that is a member of the Oregon Automated Clearing House Association or its successor, designated by such officer or employee to receive it.

Â Â Â Â Â  (2) Such state official each month shall pay such amount so deducted to a single central depository or clearinghouse facility designated by participating credit unions for credit union payments, savings and loans for savings and loan payments, banks for bank payments, to receive payments on their behalf.

Â Â Â Â Â  (3) Upon receipt of the request in writing of such officer or employee to do so, such state official shall cease making such deductions and payments.

Â Â Â Â Â  (4) As used in this section, Âfinancial institutionÂ means a financial institution as defined in ORS 706.008 or any other entity authorized to hold or invest individual retirement accounts under section 408, Internal Revenue Code of 1954, in effect on January 1, 1987. [1971 c.71 Â§2; 1979 c.718 Â§2; 1985 c.355 Â§2; 1997 c.631 Â§444]

Â Â Â Â Â  292.068 [1977 c.642 Â§2; repealed by 1979 c.718 Â§3]

Â Â Â Â Â  292.070 Withholding compensation to purchase United States Savings Bonds or other obligations; EmployesÂ Bond Savings Account; rules. (1) As used in ORS 292.070 to 292.110:

Â Â Â Â Â  (a) ÂCompensationÂ means salaries and wages.

Â Â Â Â Â  (b) ÂState employeesÂ means state officers and employees, including minors.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services, pursuant to such rules as it may adopt, is authorized, with the approval of state employees, to withhold from their compensation sums with which to purchase for them United States Savings Bonds or other obligations of the United States of America and to deposit such sums with the State Treasurer in a trust account entitled EmployesÂ Bond Savings Account. The account shall be subject to withdrawal, in whole or in part, upon the check or written order of the department, or of such persons as may be deputized by it, for the purposes provided in ORS 292.070 to 292.110. The account, with its component items, shall be exempt from garnishment, attachment or execution under the laws of this state. [Amended by 1981 c.567 Â§3]

Â Â Â Â Â  292.080 Issuance of bonds; delivery to employee. (1) The Oregon Department of Administrative Services shall maintain a record of all deductions made from the compensation of employees under authority of ORS 292.070. When sufficient funds have accumulated to the credit of an employee to permit the issuance of a United States Savings Bond or other federal obligation of the kind and in the denomination desired by the employee, the department shall issue or procure the bond or other obligation purchased by the employee.

Â Â Â Â Â  (2) All such bonds or other obligations issued by the department in behalf of the federal government shall be:

Â Â Â Â Â  (a) Forwarded to the purchasing employee by the department by mail in envelopes furnished by the federal government; or

Â Â Â Â Â  (b) Delivered by the department to the board, department, commission or other state agency by which the purchaser is employed, for redelivery to the employee. [Amended by 1981 c.567 Â§4]

Â Â Â Â Â  292.090 Use of balances to purchase bonds in advance. Balances to the credit of the EmployesÂ Bond Savings Account may be used for the purchase in advance, from the federal government or from any federal reserve bank or other authorized federal agency, of savings bonds or other obligations of the federal government, either in blank or in inscribed form, in convenient denominations to meet the requirements of the purchasers thereof. [Amended by 1981 c.567 Â§5]

Â Â Â Â Â  292.100 Refunds from account. The Oregon Department of Administrative Services may make refunds from the EmployesÂ Bond Savings Account, of the uninvested amounts therein, of employeesÂ salary deductions. [Amended by 1981 c.567 Â§6]

Â Â Â Â Â  292.110 Procedure where employee dies having credit in account. (1) If a state employee dies having moneys to the credit of the state employee in the EmployesÂ Bond Savings Account, the moneys shall be paid to the coowner or beneficiary named in the employeeÂs payroll allotment authorization for the purchase of such bonds or obligations. If no coowner or beneficiary is designated therein, then, if the employee is married, the moneys shall be paid or refunded to the employeeÂs surviving spouse, or, if the employee is unmarried, to a next of kin.

Â Â Â Â Â  (2) Uncashed refund checks or orders issued and delivered to state employees before death, may be paid to the like parties in the order named, upon indorsement of the checks or orders by such parties in the name of the deceased payee and individually. [Amended by 1981 c.567 Â§7]

Â Â Â Â Â  292.120 [Repealed by 1955 c.316 Â§4]

Â Â Â Â Â  292.130 [Repealed by 1955 c.316 Â§4]

Â Â Â Â Â  292.140 [Repealed by 1955 c.316 Â§4]

Â Â Â Â Â  292.150 Advances upon mileage allowances of members of legislature and upon salaries of legislative clerks and other state employees; rules. (1) The State Treasurer is authorized, under such rules as the treasurer shall promulgate, to make cash advances in payment of mileage allowances of members of the Legislative Assembly, and in payment of earned wages and salaries of clerks and employees thereof, and of state employees during sessions of the Legislative Assembly and in emergency cases, pursuant to assignments executed by payees in favor of the State Treasurer.

Â Â Â Â Â  (2) Wages and salaries of clerks and employees of the Legislative Assembly shall be so advanced only pursuant to certificates, showing the amount of salary earned and unpaid, signed by the chief clerk of the branch of the Legislative Assembly with which the party receiving the advance is identified and by the Oregon Department of Administrative Services or its duly authorized representative.

Â Â Â Â Â  (3) The amounts of earned wages and salaries of state employees shall be so advanced only if payable solely from appropriations made by the Legislative Assembly, and then only upon vouchers approved by the proper state officer, board or commission, as the case may be.

Â Â Â Â Â  292.160 Repayment of amounts advanced. (1) The amounts advanced by the State Treasurer under ORS 292.150 shall be repaid to the State Treasurer through warrants issued by the Oregon Department of Administrative Services in payment of properly approved vouchers.

Â Â Â Â Â  (2) The State Treasurer, as assignee of the parties to whom such advances have been made, is authorized to:

Â Â Â Â Â  (a) Verify the vouchers.

Â Â Â Â Â  (b) Indorse, as assignee, the warrants drawn in favor of the parties to whom the advances have been made, or to such parties and to the State Treasurer as assignee jointly.

Â Â Â Â Â  (c) Reimburse, from the proceeds of the warrants, the funds or accounts from which the advances have been made.

Â Â Â Â Â  292.170 Procedure when employee leaves employment after overpayment. If a state employee leaves state employment after having received payment of salary or wages in an amount greater than the employeeÂs entitlement, the amount of overpayment shall be considered a delinquent account and shall be subject to collection by the Collections Unit in the Department of Revenue under ORS 293.250. [1981 c.567 Â§12]

Â Â Â Â Â  292.180 Invoice reflecting certain savings; use of savings; refunding. (1) The Oregon Department of Administrative Services may render a monthly or quarterly invoice to all state agencies utilizing or intending to utilize the joint payroll system in the future. This monthly or quarterly invoice shall be equal to demonstrated savings of WorkersÂ Compensation workday tax costs which are a direct result of the savings from payment of the workday tax based on actual days worked by the employee.

Â Â Â Â Â  (2) It is the intention of this section to allow the department to use demonstrated savings of WorkersÂ Compensation workday tax costs to pay for the implementation costs of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section and the moneys received are continuously appropriated for the purposes of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section.

Â Â Â Â Â  (3) Any excess moneys remaining after the implementation of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section shall be returned pro rata on the basis of total moneys to agency contributions to the agencies from which received. However, if the amount remaining is less than $10,000, that amount may be transferred to the General Fund as a miscellaneous receipt. [1981 c.567 Â§11; 1983 c.81 Â§1]

Â Â Â Â Â  292.190 [1991 c.530 Â§1; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  292.200 [1975 c.4 Â§1; repealed by 1985 c.565 Â§47]

SUBSISTENCE AND MILEAGE ALLOWANCES FOR TRAVEL BY STATE OFFICERS AND EMPLOYEES

Â Â Â Â Â  292.210 Definitions for ORS 292.210 to 292.230. As used in ORS 292.210 to 292.230, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂState agencyÂ has the same meaning as provided in ORS 291.002.

Â Â Â Â Â  (2) ÂState officerÂ means any elected or appointed state officer, including members of boards and commissions. [Amended by 1953 c.623 Â§3; 1971 c.153 Â§1]

Â Â Â Â Â  292.220 Department to regulate subsistence and mileage allowances for travel; rules. The amounts and nature of subsistence allowances for travel, and the rate of mileage allowance for travel by private automobile, payable by state agencies, shall be established and regulated by the Oregon Department of Administrative Services within any limits that may be prescribed by statute. The department shall prescribe by rule the conditions under which allowances for travel by private automobile may be made. [Amended by 2005 c.22 Â§215]

Â Â Â Â Â  292.230 Policy on out-of-state travel; guidelines; use of travel awards; rules. (1) It is the policy of the state that all out-of-state travel by state agency personnel shall be allowed only when the travel is essential to the normal discharge of the agencyÂs responsibilities. Out-of-state travel shall be conducted in the most efficient and cost-effective manner resulting in the best value to the state. The travel must comply with requirements of rules adopted under subsection (5) of this section. State agencies shall adhere to the following guidelines when using out-of-state travel:

Â Â Â Â Â  (a) All out-of-state travel must be for official state business.

Â Â Â Â Â  (b) Use of out-of-state travel must be related to the agencyÂs scope of responsibilities.

Â Â Â Â Â  (c) Each state agency is charged with the responsibility for determining the necessity and justification for and method of travel.

Â Â Â Â Â  (d) Each state agency shall make every effort possible to minimize employee time spent on out-of-state travel.

Â Â Â Â Â  (2) Notwithstanding any other law, including but not limited to ORS 243.650 to 243.782, it is the policy of the state that travel awards earned while conducting state business shall be used to reduce the costs of state travel expenses except as otherwise required as a prerequisite to receipt of federal or other granted funds. The use of travel awards obtained while conducting state business for personal travel constitutes personal gain from state employment and violates ORS 244.040.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall work with commercial airlines to make travel awards available to the state rather than individual employees.

Â Â Â Â Â  (4) Notwithstanding subsection (5) of this section, each state agency shall manage all travel awards earned by personnel employed by them who travel for the state. Agencies shall establish procedures in accordance with Oregon Department of Administrative Services rules to monitor the earning and use of awards by individual employees.

Â Â Â Â Â  (5) The Oregon Department of Administrative Services shall adopt by rule standards regulating out-of-state travel including but not limited to:

Â Â Â Â Â  (a) Limiting the number of officers and employees who may attend the same meeting;

Â Â Â Â Â  (b) Requiring state agencies to establish practices for travel that are consistent with the agencyÂs resources;

Â Â Â Â Â  (c) Requiring agencies to develop information sharing for reporting and other aspects that have benefits to more than one agency;

Â Â Â Â Â  (d) Developing telecommunication resources to be used in lieu of travel;

Â Â Â Â Â  (e) Requiring agency administrators or their designees, as designated in writing, to approve out-of-state travel; and

Â Â Â Â Â  (f) Setting up procedures to audit agency use of travel and travel awards including appropriate sanctions for misuse.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂOfficial state businessÂ means activity conducted by any agency personnel that has been authorized by that agency in support of approved state programs.

Â Â Â Â Â  (b) ÂOut-of-state travelÂ means all travel from a point of origin in Oregon to a point of destination in another state and return therefrom.

Â Â Â Â Â  (c) ÂTravel awardÂ means any object of value awarded by any business providing commercial transportation or accommodations to an individual or agency which can be used to reduce the cost of travel including, but not limited to, frequent flier miles, discounts or coupons. [Amended by 1993 c.750 Â§1]

Â Â Â Â Â  292.240 [Repealed by 1953 c.623 Â§3]

Â Â Â Â Â  292.250 Reimbursement for use of privately owned motor vehicle on official business. (1) No person shall be reimbursed by the state for the use on official or state related business of a privately owned motor vehicle at a rate to exceed the rate established and regulated by the Oregon Department of Administrative Services. Reimbursement shall be paid only for distances actually traveled and trips made in the performance of official or state related duties.

Â Â Â Â Â  (2) The rate prescribed in subsection (1) of this section shall be deemed to be in full compensation for all and every expense, charge or liability incurred through the use of the privately owned motor vehicle, including the cost of gasoline, oil, repair parts, depreciation, taxes, insurance and maintenance and upkeep of every kind and nature.

Â Â Â Â Â  (3) No law enacted before August 2, 1951, allowing the recovery by any person of necessary and reasonable traveling expenses incurred in the performance of official duties shall be construed to authorize payment by the state for the use of a privately owned motor vehicle on a basis in excess of the rate provided in subsection (1) of this section. [Amended by 1965 c.8 Â§1; 1971 c.153 Â§2; 1971 c.244 Â§1; 1973 c.224 Â§1; 1974 c.10 Â§1; 1975 c.525 Â§1; 1979 c.179 Â§1]

Â Â Â Â Â  292.260 [Amended by 1965 c.8 Â§2; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.280 Advance for expenses of travel and subsistence. Notwithstanding ORS chapters 291, 292 and 293, any officer or employee of any state agency may receive an advance for approved necessary expenses of travel and subsistence arising out of official duties or employment, in the manner provided in ORS 292.286 and 292.288. [1955 c.765 Â§1; 1973 c.158 Â§1]

Â Â Â Â Â  292.283 [1955 c.765 Â§2; 1971 c.244 Â§2; repealed by 1973 c.158 Â§5]

Â Â Â Â Â  292.286 Approval of advance by agency head; payment; rules. (1) Any officer or employee of a state agency who desires a cash advance for the expenses of travel and subsistence arising out of official duties or employment shall file a written request for the approval of such advance with the administrative head of the state agency by which the officer or employee is employed.

Â Â Â Â Â  (2) The administrative head of the state agency by which the officer or employee requesting the advance is employed shall forward a copy of the written approval to the official authorized to disburse funds of such agency. The advance shall be paid from funds available to the agency for the payment of claims.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall make rules setting forth procedures for request and disbursal of travel advances provided in ORS 292.286 and 292.288. [1955 c.765 Â§3; 1971 c.244 Â§3; 1973 c.158 Â§2; 1993 c.18 Â§57; 2005 c.22 Â§216]

Â Â Â Â Â  292.288 State claim on advances. The state shall have a prior claim against and a right to withhold any and all funds payable, or to become payable, by the state to any officer or employee up to the amount of such advance. [1971 c.244 Â§5]

Â Â Â Â Â  292.289 [1955 c.765 Â§4; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.292 [1955 c.765 Â§5; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.295 [1955 c.765 Â§6; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.298 [1955 c.765 Â§8; repealed by 1973 c.158 Â§5]

Â Â Â Â Â  292.310 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.312 [Repealed by 1953 c.307 Â§4]

SALARIES AND EXPENSES OF ELECTED STATE OFFICERS

Â Â Â Â Â  292.313 Governor, Secretary of State, State Treasurer, Attorney General, Superintendent of Public Instruction, Commissioner of Bureau of Labor and Industries. The incumbents of each of the following offices shall be paid an annual salary on a monthly basis, as follows:

Â Â Â Â Â  (1) Governor, $93,600 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The Governor shall also be paid $1,000 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (2) Secretary of State, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The Secretary of State shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (3) State Treasurer, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The State Treasurer shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (4) Attorney General, $77,200 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The Attorney General shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (5) Superintendent of Public Instruction, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The superintendent shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (6) Commissioner of the Bureau of Labor and Industries, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The commissioner shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for. [1953 c.307 Â§1; 1955 c.706 Â§1; 1957 c.578 Â§1; 1959 c.693 Â§1; 1961 c.392 Â§1; 1963 c.572 Â§55; 1965 c.14 Â§1; 1967 c.7 Â§1; 1969 c.644 Â§1a; 1971 c.642 Â§4; 1973 c.628 Â§1; 1977 c.896 Â§2; 1979 c.635 Â§1; 1981 c.736 Â§5; 1981 c.739 Â§1; 1985 c.782 Â§4; 1987 c.894 Â§4; 1989 c.977 Â§1; 1997 c.572 Â§1; 2001 c.854 Â§1; 2002 s.s.3 c.12 Â§11]

Â Â Â Â Â  292.314 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.315 [1953 c.517 Â§1; 1955 c.529 Â§1; 1957 c.685 Â§1; renumbered 292.410]

Â Â Â Â Â  292.316 Governor, Secretary of State, State Treasurer and Attorney General to pay fees and commissions into treasury; biennial report. All fees and commissions of any kind, name or nature collected by the Governor, Secretary of State, State Treasurer or Attorney General for any service performed by the Governor, Secretary of State, State Treasurer or Attorney General by virtue of office or collected by the Governor, Secretary of State, State Treasurer or Attorney General by virtue of office, shall be paid into the State Treasury on or before the 10th day of the month following the collection thereof, accompanied by a statement designating the fund or account to which the payment is to be credited. Each of such officers shall, in the biennial report of the officer, set forth a statement of all moneys so collected and paid over to the State Treasury. [Amended by 1953 c.307 Â§4; 1969 c.141 Â§1]

Â Â Â Â Â  292.317 [1953 c.542 Â§1; 1955 c.705 Â§1; last sentence of 1957 Replacement Part enacted as 1955 c.705 Â§5; 1957 c.486 Â§1; sentence before last sentence of 1957 Replacement Part enacted as 1957 c.486 Â§2; 1959 c.588 Â§15; 1959 c.596 Â§68; renumbered 292.505 to 292.790]

Â Â Â Â Â  292.318 [1953 c.542 Â§2; subsection (2) of 1957 Replacement Part enacted as 1955 c.705 Â§6; 1957 c.486 Â§3; renumbered 292.855]

Â Â Â Â Â  292.319 [1953 c.542 Â§3; renumbered 292.860]

Â Â Â Â Â  292.320 [Amended by 1953 c.542 Â§5; renumbered 292.905]

Â Â Â Â Â  292.322 [Amended by 1953 c.542 Â§5; renumbered 292.910]

Â Â Â Â Â  292.324 [Amended by 1953 c.542 Â§5; renumbered 292.915]

Â Â Â Â Â  292.325 [1959 c.50 Â§1; repealed by 1975 c.614 Â§20]

Â Â Â Â Â  292.326 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.328 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.330 [Repealed by 1953 c.517 Â§4]

Â Â Â Â Â  292.332 [Repealed by 1953 c.382 Â§4]

Â Â Â Â Â  292.334 [Amended by 1953 c.542 Â§5; renumbered 292.940]

Â Â Â Â Â  292.336 [Repealed by 1953 c.542 Â§5]

Â Â Â Â Â  292.338 [Repealed by 1953 c.68 Â§19]

Â Â Â Â Â  292.340 [Repealed by 1953 c.542 Â§5]

Â Â Â Â Â  292.342 [Repealed by 1955 c.705 Â§7]

Â Â Â Â Â  292.344 [Renumbered 292.975]

Â Â Â Â Â  292.346 [Repealed by 1953 c.25 Â§2]

Â Â Â Â Â  292.348 [Amended by 1955 c.705 Â§2; repealed by 1957 c.486 Â§5]

Â Â Â Â Â  292.350 [Amended by 1955 c.705 Â§3; renumbered 292.945]

Â Â Â Â Â  292.352 [Repealed by 1953 c.542 Â§5]

Â Â Â Â Â  292.354 [1953 c.723 Â§11; 1955 c.705 Â§4; 1957 c.486 Â§4; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  292.405 Court of Appeals judges. (1) The annual salary of the Chief Judge of the Court of Appeals shall be $99,200 for the year beginning July 1, 2001, and ending June 30, 2002, and $105,200 for the year beginning July 1, 2002, and ending June 30, 2003, and for each year thereafter.

Â Â Â Â Â  (2) The annual salary of each other judge of the Court of Appeals shall be $97,000 for the year beginning July 1, 2001, and ending June 30, 2002, and $102,800 for the year beginning July 1, 2002, and ending June 30, 2003, and for each year thereafter. [1969 c.198 Â§9; 1971 c.642 Â§5; 1973 c.786 Â§1; 1977 c.896 Â§3; 1979 c.635 Â§2; 1981 c.739 Â§2; 1985 c.782 Â§5; 1987 c.894 Â§5; 1989 c.977 Â§2; 1993 c.725 Â§28; 1995 c.658 Â§139; 1997 c.572 Â§2; 2001 c.854 Â§2]

Â Â Â Â Â  292.410 Supreme Court Chief Justice and judges. (1) The annual salary of the Chief Justice of the Supreme Court shall be $101,500 for the year beginning July 1, 2001, and ending June 30, 2002, and $107,600 for the year beginning July 1, 2002, and ending June 30, 2003, and for each year thereafter.

Â Â Â Â Â  (2) The annual salary of each other judge of the Supreme Court shall be $99,200 for the year beginning July 1, 2001, and ending June 30, 2002, and $105,200 for the year beginning July 1, 2002, and ending June 30, 2003, and for each year thereafter. [Formerly 292.315; 1961 c.702 Â§3; 1965 c.171 Â§3; 1967 c.38 Â§3; 1969 c.365 Â§3; 1971 c.642 Â§6; 1973 c.786 Â§2; 1977 c.896 Â§4; 1979 c.635 Â§3; 1981 c.739 Â§3; 1985 c.782 Â§6; 1987 c.894 Â§6; 1989 c.977 Â§3; 1993 c.725 Â§29; 1995 c.658 Â§139a; 1997 c.572 Â§3; 2001 c.854 Â§3]

Â Â Â Â Â  292.415 Circuit court judges. The annual salary of each judge of a circuit court shall be $90,400 for the year beginning July 1, 2001, and ending June 30, 2002, and $95,800 for the year beginning July 1, 2002, and ending June 30, 2003, and for each year thereafter. [1971 c.642 Â§43; 1973 c.786 Â§3; 1977 c.896 Â§5; 1979 c.635 Â§4; 1981 c.739 Â§4; 1985 c.782 Â§7; 1987 c.894 Â§7; 1989 c.977 Â§4; 1993 c.725 Â§30; 1995 c.658 Â§139b; 1997 c.572 Â§4; 2001 c.854 Â§4]

Â Â Â Â Â  292.420 [1971 c.642 Â§44; 1973 c.786 Â§4; 1977 c.896 Â§6; 1979 c.635 Â§5; 1981 c.739 Â§5; repealed by 1981 c.816 Â§3]

Â Â Â Â Â  292.422 [1981 c.816 Â§2; 1985 c.782 Â§8; 1987 c.894 Â§8; 1989 c.977 Â§5; 1993 c.725 Â§31; 1995 c.658 Â§139c; 1997 c.572 Â§5; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  292.425 Tax court judge. The annual salary of the judge of the Oregon Tax Court shall be $93,300 for the year beginning July 1, 2001, and ending June 30, 2002, and $98,900 for the year beginning July 1, 2002, and ending June 30, 2003, and for each year thereafter. [1977 c.896 Â§8; 1979 c.635 Â§6; 1981 c.739 Â§6; 1985 c.782 Â§9; 1987 c.894 Â§9; 1989 c.977 Â§6; 1993 c.725 Â§32; 1995 c.658 Â§139d; 1997 c.572 Â§7; 2001 c.854 Â§5]

Â Â Â Â Â  292.430 Retirement and insurance benefits extension to state elected officers. (1) In addition to the annual salaries set forth in ORS 171.072 and 292.313, the Oregon Department of Administrative Services may Âpick-up,Â assume and pay to the Public Employees Retirement Fund any employee contributions, otherwise required by ORS 238.200, for the Governor, Secretary of State, State Treasurer, Attorney General, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries and members of the Legislative Assembly.

Â Â Â Â Â  (2) The department may provide health, dental, life and long-term disability insurance without cost to the officers referred to in subsection (1) of this section and to judges of the Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts in such amounts as are provided from time to time to employees in the unclassified service of the state. [1979 c.635 Â§9; 2003 c.67 Â§35]

SALARIES AND EXPENSES OF NONELECTIVE STATE OFFICIALS

Â Â Â Â Â  292.495 Compensation and expenses of members of state boards and commissions. (1) Subject to the availability of funds therefor in the budget of the state board or commission, and except as otherwise provided by law, any member of a state board or commission, other than a member who is employed in full-time public service, who is authorized by law to receive compensation for time spent in performance of official duties, shall receive a payment of $30 for each day or portion thereof during which the member is actually engaged in the performance of official duties.

Â Â Â Â Â  (2) Except as otherwise provided by law, all members of state boards and commissions, including those employed in full-time public service, may receive actual and necessary travel or other expenses actually incurred in the performance of their official duties within the limits provided by law or by the Oregon Department of Administrative Services under ORS 292.210 to 292.250.

Â Â Â Â Â  (3) As used in subsection (2) of this section, Âother expensesÂ includes expenses incurred by a member of a state board or commission in employing a substitute to perform duties, including personal, normally performed by the member which the member is unable to perform because of the performance of official duties and which by the nature of such duties cannot be delayed without risk to health or safety. No member shall be reimbursed for expenses incurred in employing a substitute in excess of $25 per day. [1969 c.314 Â§1; 1973 c.224 Â§2; 1975 c.441 Â§1; 1979 c.616 Â§1]

Â Â Â Â Â  292.500 Compensation and expenses of members of Oregon Developmental Disabilities Council. (1) As used in this section, ÂcouncilÂ means the Oregon Developmental Disabilities Council that receives federal financial support under the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 6000 et seq.).

Â Â Â Â Â  (2) Each member of the Oregon Developmental Disabilities Council is entitled to compensation as provided in ORS 292.495 (1).

Â Â Â Â Â  (3) Subject to limits provided by law or by the Oregon Department of Administrative Services under ORS 292.210 to 292.250, each member of the council may receive actual and necessary travel or other expenses incurred in the performance of the memberÂs official duties and not reimbursed from other sources.

Â Â Â Â Â  (4) As used in subsection (3) of this section, Âother expensesÂ means:

Â Â Â Â Â  (a) Expenses not exceeding $25 for each day that are incurred by a member of the council in employing another person to perform duties, including personal duties, normally performed by the member that the member is unable to perform because of other official duties that cannot be delayed without risk to health or safety.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the actual cost of personal assistant services necessary for a member of the council to perform official duties of the member.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, the actual cost of care for children or family members with disabilities that is required to allow a parent or caregiver to perform the duties of a member of the council. [1999 c.426 Â§1]

Â Â Â Â Â  Note: 292.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.505 [Formerly part of 292.317; 1961 c.530 Â§1; 1963 c.572 Â§1; 1965 c.14 Â§4; 1967 c.7 Â§3; 1969 c.644 Â§2; 1971 c.642 Â§7; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.510 [Formerly part of 292.317; 1961 c.530 Â§2; repealed by 1963 c.38 Â§2]

Â Â Â Â Â  292.515 [Formerly part of 292.317; 1961 c.530 Â§3; 1963 c.572 Â§2; 1965 c.14 Â§5; 1967 c.7 Â§4; 1969 c.644 Â§3; 1971 c.642 Â§8; 1973 c.787 Â§1; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.520 [Formerly part of 292.317; 1961 c.530 Â§4; 1963 c.572 Â§3; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.525 [Formerly part of 292.317; 1961 c.530 Â§5; 1963 c.572 Â§4; 1965 c.14 Â§6; 1967 c.7 Â§5; 1969 c.644 Â§4; 1971 c.642 Â§9; 1973 c.787 Â§2; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.530 [Formerly part of 292.317; 1961 c.530 Â§6; 1963 c.572 Â§5; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.535 [Formerly part of 292.317; 1961 c.530 Â§7; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.540 [Formerly part of 292.317; 1961 c.530 Â§8; 1963 c.572 Â§6; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.545 [Formerly part of 292.317; 1961 c.530 Â§9; 1963 c.572 Â§7; 1965 c.14 Â§7; 1967 c.7 Â§6; 1969 c.644 Â§5; repealed by 1971 c.301 Â§26 and 1971 c.642 Â§10]

Â Â Â Â Â  292.550 [Formerly part of 292.317; 1961 c.530 Â§10; 1963 c.572 Â§8; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.551 [1965 c.14 Â§9; 1967 c.7 Â§7; 1969 c.644 Â§6; 1971 c.642 Â§11; 1973 c.787 Â§3; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.553 [1967 c.7 Â§9; 1969 c.644 Â§7; 1971 c.642 Â§12; 1973 c.787 Â§4; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.555 [Formerly part of 292.317; 1961 c.530 Â§11; 1963 c.572 Â§9; 1965 c.14 Â§10; 1967 c.7 Â§10; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  292.560 [Formerly part of 292.317; 1961 c.530 Â§12; 1963 c.572 Â§10; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.565 [Formerly part of 292.317; 1961 c.530 Â§13; 1963 c.572 Â§11; 1965 c.14 Â§11; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.566 [1967 c.7 Â§12; 1969 c.644 Â§9; repealed by 1971 c.642 Â§13]

Â Â Â Â Â  292.570 [Formerly part of 292.317; 1961 c.530 Â§14; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.575 [Formerly part of 292.317; 1961 c.530 Â§15; 1963 c.572 Â§12; 1965 c.14 Â§12; 1967 c.7 Â§13; 1969 c.644 Â§10; repealed by 1971 c.301 Â§26 and 1971 c.642 Â§14]

Â Â Â Â Â  292.580 [Formerly part of 292.317; 1961 c.530 Â§16; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.582 [1967 c.7 Â§38; 1969 c.644 Â§11; 1971 c.642 Â§15; 1973 c.787 Â§5; repealed by 1975 c.554 Â§3]

Â Â Â Â Â  292.585 [Formerly part of 292.317; 1961 c.530 Â§17; 1963 c.572 Â§13; 1965 c.14 Â§13; 1967 c.7 Â§14; 1969 c.644 Â§12; 1971 c.642 Â§16; 1973 c.787 Â§6; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  292.590 [Formerly part of 292.317; 1961 c.530 Â§18; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.595 [Formerly part of 292.317; 1961 c.530 Â§19; 1963 c.572 Â§14; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.597 [1971 c.642 Â§48; 1973 c.787 Â§7; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.600 [Formerly part of 292.317; 1961 c.530 Â§20; 1963 c.572 Â§15; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.602 [1969 c.644 Â§38a; 1971 c.642 Â§17; 1973 c.787 Â§8; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.605 [Formerly part of 292.317; 1961 c.530 Â§21; 1963 c.572 Â§16; 1965 c.14 Â§14; 1967 c.7 Â§15; 1967 c.419 Â§15; repealed by 1969 c.644 Â§39]

Â Â Â Â Â  292.606 [1969 c.644 Â§37; repealed by 1971 c.642 Â§18]

Â Â Â Â Â  292.607 [1963 c.572 Â§53; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.608 [1971 c.642 Â§47; 1973 c.787 Â§9; repealed by 1977 c.55 Â§29 and 1977 c.589 Â§1]

Â Â Â Â Â  292.610 [Formerly part of 292.317; 1961 c.530 Â§22; 1963 c.572 Â§17; 1965 c.14 Â§15; 1967 c.7 Â§16; 1969 c.644 Â§14; 1971 c.642 Â§19; 1973 c.787 Â§10; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.615 [Formerly part of 292.317; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.620 [Formerly part of 292.317; 1961 c.530 Â§23; 1963 c.572 Â§18; 1965 c.14 Â§16; 1967 c.7 Â§17; 1969 c.644 Â§15; 1971 c.642 Â§20; 1973 c.787 Â§11; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.625 [Formerly part of 292.317; 1961 c.530 Â§24; 1963 c.572 Â§19; 1965 c.14 Â§17; 1967 c.7 Â§18; 1969 c.644 Â§16; 1971 c.642 Â§21; 1973 c.787 Â§12; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.627 [1967 c.419 Â§30; 1969 c.644 Â§34; 1971 c.642 Â§22; 1973 c.787 Â§13; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.630 [Formerly part of 292.317; 1961 c.530 Â§25; 1963 c.572 Â§20; 1965 c.14 Â§18; 1967 c.7 Â§19; 1969 c.644 Â§17; 1971 c.642 Â§23; 1973 c.787 Â§14; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.635 [Formerly part of 292.317; 1961 c.530 Â§26; 1963 c.572 Â§21; 1965 c.14 Â§19; 1967 c.7 Â§20; 1969 c.644 Â§18; repealed by 1971 c.642 Â§24]

Â Â Â Â Â  292.640 [Formerly part of 292.317; 1961 c.530 Â§27; 1963 c.572 Â§22; 1965 c.14 Â§20; 1967 c.7 Â§21; repealed by 1969 c.599 Â§68]

Â Â Â Â Â  292.642 [1971 c.642 Â§46; 1973 c.787 Â§15; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.645 [Formerly part of 292.317; 1961 c.530 Â§28; 1963 c.572 Â§23; 1965 c.14 Â§21; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.650 [Formerly part of 292.317; 1961 c.530 Â§29; 1963 c.572 Â§24; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.655 [Formerly part of 292.317; 1961 c.530 Â§30; 1963 c.572 Â§25; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.660 [Formerly part of 292.317; 1961 c.530 Â§31; 1963 c.572 Â§26; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.662 [1971 c.642 Â§45; 1973 c.787 Â§16; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.665 [Formerly part of 292.317; 1961 c.530 Â§32; 1963 c.572 Â§27; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.670 [Formerly part of 292.317; 1961 c.530 Â§33; 1963 c.572 Â§28; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.675 [Formerly part of 292.317; 1961 c.530 Â§34; 1963 c.572 Â§29; 1965 c.14 Â§22; 1967 c.7 Â§22; 1967 c.182 Â§1; 1969 c.644 Â§20; 1971 c.642 Â§25; 1973 c.787 Â§17; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.677 [1969 c.644 Â§38; 1971 c.642 Â§26; 1973 c.787 Â§18; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.680 [Formerly part of 292.317; 1961 c.530 Â§35; 1963 c.572 Â§30; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.685 [Formerly part of 292.317; repealed by 1961 c.690 Â§22]

Â Â Â Â Â  292.690 [Formerly part of 292.317; 1961 c.530 Â§36; 1963 c.572 Â§31; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.695 [Formerly part of 292.317; 1961 c.530 Â§37; 1963 c.572 Â§32; 1965 c.14 Â§23; 1967 c.7 Â§23; 1969 c.644 Â§21; 1971 c.642 Â§27; 1973 c.787 Â§19; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.700 [Formerly part of 292.317; 1961 c.530 Â§38; 1963 c.572 Â§33; 1965 c.14 Â§24; 1967 c.7 Â§24; 1969 c.644 Â§22; 1971 c.642 Â§28; 1973 c.787 Â§20; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.705 [Formerly part of 292.317; 1961 c.530 Â§39; 1963 c.572 Â§34; 1965 c.14 Â§25; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.707 [1961 c.530 Â§58; 1963 c.572 Â§35; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.710 [Formerly part of 292.317; 1961 c.530 Â§40; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.711 [1965 c.14 Â§27; 1967 c.7 Â§25; 1969 c.644 Â§23; repealed by 1971 c.642 Â§29]

Â Â Â Â Â  292.715 [Formerly part of 292.317; 1961 c.530 Â§41; 1963 c.572 Â§36; 1965 c.14 Â§28; 1967 c.7 Â§26; repealed by 1969 c.599 Â§68]

Â Â Â Â Â  292.720 [Formerly part of 292.317; 1961 c.530 Â§42; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.725 [Formerly part of 292.317; 1961 c.530 Â§43; 1963 c.572 Â§37; 1965 c.14 Â§29; 1967 c.7 Â§27; 1969 c.644 Â§25; repealed by 1971 c.642 Â§30]

Â Â Â Â Â  292.730 [Formerly part of 292.317; 1961 c.530 Â§44; 1963 c.572 Â§38; 1965 c.14 Â§30; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.735 [Formerly part of 292.317; 1961 c.530 Â§45; 1963 c.572 Â§39; 1965 c.14 Â§31; 1967 c.7 Â§28; 1969 c.644 Â§26; 1971 c.642 Â§31; 1973 c.787 Â§21; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.737 [1963 c.572 Â§52; 1965 c.14 Â§32; repealed by 1965 c.405 Â§4 and 1967 c.7 Â§40]

Â Â Â Â Â  292.740 [Formerly part of 292.317; 1963 c.572 Â§40; 1965 c.14 Â§33; 1967 c.7 Â§29; repealed by 1969 c.644 Â§39]

Â Â Â Â Â  292.745 [Formerly part of 292.317; 1961 c.530 Â§46; 1963 c.572 Â§41; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.750 [Formerly part of 292.317; 1961 c.530 Â§47; 1963 c.572 Â§42; 1965 c.14 Â§34; 1967 c.7 Â§30; 1969 c.644 Â§27; 1971 c.642 Â§32; 1973 c.787 Â§22; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.752 [1961 c.530 Â§56; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.755 [Formerly part of 292.317; 1961 c.530 Â§48; 1963 c.572 Â§43; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.760 [Formerly part of 292.317; 1961 c.530 Â§49; 1963 c.572 Â§44; 1965 c.14 Â§35; 1967 c.7 Â§31; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  292.762 [1969 c.644 Â§28b; 1971 c.642 Â§33; 1973 c.787 Â§23; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.765 [Formerly part of 292.317; repealed by 1961 c.125 Â§1]

Â Â Â Â Â  292.767 [1969 c.597 Â§80n; repealed by 1971 c.642 Â§34]

Â Â Â Â Â  292.770 [Formerly part of 292.317; 1961 c.530 Â§50; 1963 c.572 Â§45; 1965 c.14 Â§36; 1967 c.7 Â§32; 1969 c.644 Â§29; repealed by 1971 c.642 Â§35]

Â Â Â Â Â  292.772 [1969 c.599 Â§66d; 1971 c.642 Â§36; 1973 c.787 Â§24; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.775 [Formerly part of 292.317; 1961 c.530 Â§51; 1963 c.572 Â§46; 1965 c.14 Â§37; 1967 c.7 Â§33; 1969 c.644 Â§30; 1971 c.642 Â§37; 1973 c.787 Â§25; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.777 [1969 c.644 Â§36; repealed by 1971 c.642 Â§38]

Â Â Â Â Â  292.780 [Formerly part of 292.317; 1961 c.530 Â§52; 1963 c.572 Â§47; 1965 c.14 Â§38; 1967 c.7 Â§34; 1969 c.644 Â§31; 1971 c.642 Â§39; 1973 c.787 Â§26; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.785 [Formerly part of 292.317; 1961 c.530 Â§53; 1963 c.572 Â§48; 1965 c.14 Â§39; 1967 c.7 Â§35; 1969 c.644 Â§32; repealed by 1971 c.642 Â§40]

Â Â Â Â Â  292.790 [Formerly part of 292.317; 1961 c.530 Â§54; 1963 c.572 Â§49; 1965 c.14 Â§40; 1967 c.7 Â§36; 1969 c.644 Â§33; repealed by 1971 c.642 Â§41]

Â Â Â Â Â  292.855 [Formerly 292.318; 1961 c.530 Â§59; 1969 c.597 Â§54; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.860 [Formerly 292.319; 1969 c.597 Â§55; repealed by 1989 c.171 Â§96]

Â Â Â Â Â  292.905 [Formerly 292.320; repealed by 1961 c.530 Â§60]

PUBLIC OFFICIALS COMPENSATION COMMISSION

Â Â Â Â Â  292.907 Public Officials Compensation Commission; eligibility; term. (1) There is established a Public Officials Compensation Commission consisting of seven members of whom two are appointed by the Governor, two by the Speaker of the House of Representatives, two by the President of the Senate and one by the Chief Justice of the Supreme Court of the State of Oregon.

Â Â Â Â Â  (2) The term of office of each member is four years. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority having made the appointment of the member representing the vacancy, shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) No person who holds an office or position the salary of which is subject to ORS 292.907 to 292.930 shall be eligible to serve on the commission. [1983 c.790 Â§1]

Â Â Â Â Â  292.910 [Formerly 292.322; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.912 Duties. (1) The Public Officials Compensation Commission shall review and make recommendations to the Legislative Assembly regarding the salary of each officer subject to ORS 292.907 to 292.930 and all compensation of members of the Legislative Assembly for the succeeding biennium.

Â Â Â Â Â  (2) Such recommendations shall be based upon the following criteria:

Â Â Â Â Â  (a) Comparable positions in neighboring states.

Â Â Â Â Â  (b) The qualifications and skills necessary for each office.

Â Â Â Â Â  (c) The level of responsibility implicit in each office.

Â Â Â Â Â  (d) The cost of living.

Â Â Â Â Â  (e) The total compensation of the positions, including benefits other than salary.

Â Â Â Â Â  (f) Budget limitations.

Â Â Â Â Â  (g) Any other factors the commission may consider to be reasonable, appropriate and in the public interest.

Â Â Â Â Â  (3) The commission shall cause to have prepared legislative measures that would implement the commissionÂs recommendations on salaries of officers subject to ORS 292.907 to 292.930 and all compensation of members of the Legislative Assembly for the succeeding biennium. [1983 c.790 Â§3]

Â Â Â Â Â  292.915 [Formerly 292.324; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.917 Officers; quorum; meetings; compensation and expenses; staff. (1) The Public Officials Compensation Commission shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet as frequently as the proper and efficient discharge of its duties may require.

Â Â Â Â Â  (4) A member of the commission shall be eligible for compensation and expenses under ORS 292.495.

Â Â Â Â Â  (5) The Personnel Division shall assist the Public Officials Compensation Commission in carrying out its functions. [1983 c.790 Â§2]

Â Â Â Â Â  292.920 Legislative Assembly to act on recommendations; authority to lower salaries. The Legislative Assembly shall set the salary for each elected state officer, and all compensation for members of the Legislative Assembly, each biennium for the succeeding biennium, based on the recommendations of the Public Officials Compensation Commission. Notwithstanding other provisions of ORS 292.907 to 292.930, the Legislative Assembly by law may lower the salaries of members of the Legislative Assembly and elected officials, other than judges, to take effect at any time. [1983 c.790 Â§4]

Â Â Â Â Â  292.930 Annual salary of certain public officials. Each of the following elective officers shall be paid an annual salary on a monthly basis as determined by the Legislative Assembly each biennium beginning July 1, 1985:

Â Â Â Â Â  (1) Governor.

Â Â Â Â Â  (2) Secretary of State.

Â Â Â Â Â  (3) State Treasurer.

Â Â Â Â Â  (4) Attorney General.

Â Â Â Â Â  (5) Superintendent of Public Instruction.

Â Â Â Â Â  (6) Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (7) Court of Appeals Judge.

Â Â Â Â Â  (8) Supreme Court Justice.

Â Â Â Â Â  (9) Circuit Court Judge.

Â Â Â Â Â  (10) Tax Court Judge. [1983 c.790 Â§5; 1995 c.658 Â§102]

Â Â Â Â Â  292.935 [1959 c.693 Â§2; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.940 [Formerly 292.334; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.945 [Formerly 292.350; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.950 [1959 c.686 Â§33; repealed by 1961 c.530 Â§60]

COMPARABLE VALUE OF WORK

Â Â Â Â Â  292.951 Definitions for ORS 292.951 to 292.971. As used in ORS 240.190 and 292.951 to 292.971:

Â Â Â Â Â  (1) ÂComparability of the value of workÂ means the value of the work measured by the needs of the employer and the knowledge, composite skill, effort, responsibility and working conditions required in the performance of the work.

Â Â Â Â Â  (2) ÂCompensationÂ means wages or salary.

Â Â Â Â Â  (3) ÂCompensation planÂ means the ranges of compensation for all classifications within a branch of state government, as approved by the appropriate authority.

Â Â Â Â Â  (4) ÂPoint factor job evaluation systemÂ means a method of assigning points to classifications based upon the degree that the factors are required in the performance of the work.

Â Â Â Â Â  (5) ÂPoint valueÂ means a numerical score representing total points resulting from application of a point factor job evaluation system. [1987 c.772 Â§1]

Â Â Â Â Â  Note: 292.951 to 292.971 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.956 Methodology for determining comparability of value of work; rules. For purposes of analyzing the stateÂs classification and compensation system to assess progress in achieving policies stated in ORS 240.190, and for the purpose of determining undervalued jobs in need of wage adjustments, the Oregon Department of Administrative Services, the Chief Justice of the Supreme Court and the Legislative Administration Committee shall by rules, pursuant to ORS chapter 183, adopt a neutral and objective method of determining the comparability of the value of work as defined in ORS 292.951 (1). [1987 c.772 Â§3; 1991 c.842 Â§7]

Â Â Â Â Â  Note: See note under 292.951.

Â Â Â Â Â  292.961 Pay Equity Adjustment Fund; use; priority; review of distribution by legislative body. (1) There is created a Pay Equity Adjustment Fund. Any moneys appropriated for pay equity adjustment purposes shall be applied as a first priority to compensation adjustments for the most undervalued jobs in the lowest salary ranges.

Â Â Â Â Â  (2) For the biennium beginning July 1, 1987, the pay equity adjustment priority described in this section shall include all classes and class series which are 15 percent or more below the male payline of December 1985 and begin at a rate equal to or less than Standard Salary Range 19 of the Executive Department Unrepresented Compensation Plan in effect on July 1, 1986. The Oregon Department of Administrative Services shall determine corresponding equivalent salary ranges for the compensation plans applicable to the legislative and judicial branches of government.

Â Â Â Â Â  (3) The distribution of funds to each employee bargaining unit and unrepresented employees by this section shall be determined by collective bargaining agreement or by compensation plan in accordance with the priority described in subsection (2) of this section.

Â Â Â Â Â  (4) Pay equity wage adjustments authorized by ORS 240.190 and 292.951 to 292.971 shall be in addition to any general salary adjustments authorized by the Legislative Assembly.

Â Â Â Â Â  (5) No employee shall have wages decreased as a result of implementation of this section.

Â Â Â Â Â  (6) The appropriate legislative body shall review the distribution process described in subsection (3) of this section prior to the expenditure of funds appropriated or authorized by ORS 240.190 and 292.951 to 292.971. [1987 c.772 Â§5]

Â Â Â Â Â  Note: See note under 292.951.

Â Â Â Â Â  292.966 [1987 c.772 Â§6; repealed by 1991 c.842 Â§8]

Â Â Â Â Â  292.971 Job Evaluation Teams; duties. The appropriate authority within each branch of government shall establish procedures for creation of Job Evaluation Teams, consisting of state employees, including representatives of management, bargaining unit employees and unrepresented employees who possess occupational experience and other characteristics of the workforce, to advise the authority on the evaluation of classifications. [1987 c.772 Â§7]

Â Â Â Â Â  Note: See note under 292.951.

Â Â Â Â Â  292.975 [Formerly 292.344; repealed by 1961 c.454 Â§213]

PENALTIES

Â Â Â Â Â  292.990 Penalties. If any of the officers mentioned in ORS 292.316 fails to pay over to the State Treasurer any and all moneys collected by virtue of office, the officer shall be deemed guilty of theft and shall be punished accordingly. [Amended by 1971 c.743 Â§352; 1997 c.249 Â§90; 2003 c.794 Â§247; 2005 c.121 Â§2]

_______________



Chapter 293

Chapter 293 Â Administration of Public Funds

2005 EDITION

ADMINISTRATION OF PUBLIC FUNDS

PUBLIC FINANCIAL ADMINISTRATION

GENERAL PROVISIONS

293.075Â Â Â Â  Encumbrances; rules

GIFTS, DEVISES AND BEQUESTS

293.090Â Â Â Â  Disposition of gift, devise or bequest to state or state agency

293.095Â Â Â Â  Effect of change in organization of state agencies on gifts, devises and bequests

GENERAL FUND; OTHER STATE FUNDS

(Generally)

293.105Â Â Â Â  General Fund

293.110Â Â Â Â  Certain funds as part of General Fund

293.115Â Â Â Â  Moneys separate and distinct from General Fund

293.117Â Â Â Â  Trust fund; continuous appropriation

293.125Â Â Â Â  Department to make accounting entries and charge claims against special dedicated funds

293.130Â Â Â Â  Information required on records of moneys deposited

293.135Â Â Â Â  Payment of warrants against certain special funds

293.140Â Â Â Â  Disposition of interest on state funds

(Deficiencies)

293.165Â Â Â Â  Borrowing to pay warrants against General Fund

293.167Â Â Â Â  Proceeding when warrants not paid for want of funds

293.169Â Â Â Â  Notification to agency to stop issuing checks or warrants or initiating electronic funds transfers; resumption of checks, warrants or electronic funds transfers

293.171Â Â Â Â  State agency overdrafts; interest

293.173Â Â Â Â  Issuing obligations to pay current expenses of state; pledge of tax revenues and full faith and credit; use of moneys

293.175Â Â Â Â  Short Term Borrowing Account; sources; uses

293.177Â Â Â Â  Report by State Treasurer on amount of obligations issued, amounts repaid, other costs

(Petty Cash)

293.180Â Â Â Â  Agency petty cash fund

(Reversion)

293.190Â Â Â Â  Reversion of appropriations to General Fund; cancellation of budget limitations; rules; exceptions; extensions

TRANSFERS TO FUNDS HAVING INSUFFICIENT MONEY

293.205Â Â Â Â  Definitions for ORS 293.205 to 293.225

293.210Â Â Â Â  Transfer and retransfer of money and credit among state funds

293.212Â Â Â Â  When transfers to funds with insufficient moneys are authorized

293.214Â Â Â Â  Lines of credit for state agency; duration; source of funding

293.215Â Â Â Â  Evidencing transfers and retransfers; notification of transfer

293.220Â Â Â Â  Interest on transferred moneys or credits

293.225Â Â Â Â  Construction of ORS 293.205 to 293.220

COLLECTION OF DEBTS OWED TO STATE AGENCIES

293.227Â Â Â Â  Definitions for ORS 293.227 to 293.233

293.229Â Â Â Â  Liquidated and delinquent accounts of state agency; annual reports

293.231Â Â Â Â  Collection of liquidated and delinquent accounts by private collection agency or Department of Revenue; rules; fee added to debt

293.233Â Â Â Â  Exemption of accounts from assignment to private collection agency; rules

UNCOLLECTIBLE DEBTS

293.235Â Â Â Â  ÂState agencyÂ defined for ORS 293.240 and 293.245

293.240Â Â Â Â  Writing off uncollectible debts due state agency

293.245Â Â Â Â  Subsequent collection of debt written off under ORS 293.240

RECEIVING AND HANDLING MONEYS

293.250Â Â Â Â  Collections Unit; collection and disposition of amounts due state agencies or counties; setoff of sums due debtor; warrants

293.260Â Â Â Â  Collection of moneys and property due to state

293.262Â Â Â Â  Requiring information regarding accounts; reference to legislature

293.265Â Â Â Â  Moneys collected to be turned over to State Treasurer; return of checks or money orders; maximum amount returned set by rule; effect of indorsement Âpaid in fullÂ

293.270Â Â Â Â  Record of moneys deposited under ORS 293.265; interest

293.275Â Â Â Â  Disbursement of moneys

293.280Â Â Â Â  Application of ORS 293.265 to 293.275

293.285Â Â Â Â  Transfers between funds, accounts or appropriations authorized for certain interagency and intergovernmental payments

293.292Â Â Â Â  Payment for expenses incurred in bond sales

293.293Â Â Â Â  Funds held in trust by court

APPROVING AND PAYING CLAIMS

(Approval)

293.295Â Â Â Â  When claim against moneys in State Treasury may be paid

293.300Â Â Â Â  No claim to be paid if disapproved by department; exceptions

293.306Â Â Â Â  Forms and procedures for claims, warrants, checks and orders; notice of two-year cancellation

293.311Â Â Â Â  Requiring information regarding claims

293.316Â Â Â Â  Appeal of disputed claim

293.321Â Â Â Â  Limitation on time of presentment of claims

293.326Â Â Â Â  When claim allowed against state as setoff

293.330Â Â Â Â  Designation of officer by state agency to approve disbursements

293.335Â Â Â Â  Designation of individual by legislative committee to approve disbursements

293.341Â Â Â Â  References to voucher claims as references to disbursements; filing designations with department

293.346Â Â Â Â  Drawing warrants

293.348Â Â Â Â  Charging and billing state agencies for expense of drawing and processing warrants

293.353Â Â Â Â  Payment for expense of processing banking-related transactions

293.370Â Â Â Â  Use of facsimile signatures by department and state agencies

293.375Â Â Â Â  Use of facsimile signatures by state officers and employees

(Payment)

293.406Â Â Â Â  Payment by State Treasurer; effect of issuance of check or warrant or initiation of electronic funds transfer by state officer

293.445Â Â Â Â  Definition for ORS 293.445 to 293.460; authority to make refunds; moneys held for refund or payment to claimants; deposit; rules; drawing checks

293.447Â Â Â Â  Establishment of accounts for purposes other than those in ORS 293.445 authorized; rules

293.450Â Â Â Â  Report of checks outstanding more than two years

293.455Â Â Â Â  Refusal of payment of unpresented checks; duties of State Treasurer in transferring funds; report to Department of State Lands

293.460Â Â Â Â  Recourse of owners of unpaid checks

293.462Â Â Â Â  Payment of overdue account charges; rules

(Duplicate Instruments)

293.465Â Â Â Â  Definitions for ORS 293.465 to 293.485; presentation of instrument for payment

293.470Â Â Â Â  Payment on lost, stolen or destroyed instruments; indemnity bonds not required

293.475Â Â Â Â  Issuance of duplicate instrument; affidavit of owner, payee or representative

293.480Â Â Â Â  Adoption of uniform procedure for issuing duplicate instruments

293.485Â Â Â Â  Effect of wrongful payment; liability of officer

(Death of Payee)

293.490Â Â Â Â  Payment upon death of person entitled to money from state if estate not in probate

293.495Â Â Â Â  Procedure for payment

293.500Â Â Â Â  Probate proceedings unnecessary; accounting to administrator

(Auditor of Public Accounts)

293.505Â Â Â Â  Secretary of State as Auditor of Public Accounts; claim disapproved in performance of constitutional functions not to be paid

293.510Â Â Â Â  Presentment of claims to Secretary of State not required

293.515Â Â Â Â  Withholding salary of state official or employee failing to settle accounts or correct delinquencies or errors in audit reports; notice and hearing; exemptions

ELECTRONIC FUNDS TRANSFERS

293.525Â Â Â Â  Payments to and by state agencies by electronic funds transfers; rules; penalty for failure to comply

ACCOUNTS FOR TOBACCO SETTLEMENT MONEYS

293.537Â Â Â Â  Tobacco Settlement Funds Account; sources; uses; investment

293.540Â Â Â Â  Health Care Trust Fund; sources; uses; investment

DISTRIBUTING CERTAIN FEDERAL MONEYS

293.550Â Â Â Â  Receipt and disposition generally of federal aid moneys; deposit in special fund

293.555Â Â Â Â  Receipt and disposition of moneys received from federal government in lieu of ad valorem property taxes

293.560Â Â Â Â  Apportionment among counties of moneys received from federal government from forest reserves

293.565Â Â Â Â  Apportionment among counties of moneys received from federal government under Mineral Lands Leasing Act; Federal Mineral Leases Fund

293.570Â Â Â Â  Apportionment among counties of moneys received from federal government under federal Flood Control Act; Federal Flood Control Leases Fund

293.575Â Â Â Â  Distribution of funds received under the Taylor Grazing Act; Taylor Grazing Fund

NoteÂ Â Â Â Â Â Â Â Â  Distribution of moneys from federal Secure Rural Schools and Community Self-Determination Act--2001 c.958 Â§Â§1,2

ACCOUNTING AND FISCAL REPORTING

293.590Â Â Â Â  Department to supervise state agency accounting; furnishing accounting services

293.595Â Â Â Â  Supervision of data processing equipment for accounting system; other uses

293.600Â Â Â Â  Financial and statistical reports by state agencies

293.605Â Â Â Â  Fiscal year

293.611Â Â Â Â  Accounts and records of Secretary of State as Auditor of Public Accounts

293.616Â Â Â Â  Accounts and records of State Treasurer

293.620Â Â Â Â  Monthly account of and payment by custodians of state property

293.625Â Â Â Â  Statements to be rendered to Secretary of State

293.630Â Â Â Â  Date for closing accounts by persons who must make annual accounts

293.640Â Â Â Â  Period covered by biennial reports

293.660Â Â Â Â  Determining date of filing or receipt of reports, claims, tax returns or remittances

INVESTING STATE FUNDS

293.701Â Â Â Â  Definitions for ORS 293.701 to 293.820

293.706Â Â Â Â  Oregon Investment Council; appointment; term; vacancies

293.708Â Â Â Â  Conflicts of interest for council members

293.711Â Â Â Â  Compensation and expenses of council members; chairperson

293.713Â Â Â Â  When compensation of council member as director of business prohibited

293.714Â Â Â Â  Council meetings; recordings; logs

293.716Â Â Â Â  State Treasurer is investment officer for council; subordinate personnel; bonds

293.718Â Â Â Â  Payment of expenses of State Treasurer

293.721Â Â Â Â  General objective of investments

293.726Â Â Â Â  Standard of judgment and care in investments; investment in corporate stock

293.731Â Â Â Â  Council to formulate and review investment policies; exception

293.733Â Â Â Â  Venture capital investments; councilÂs duty

293.734Â Â Â Â  Report on venture capital investments

293.736Â Â Â Â  Duties of investment officer

293.741Â Â Â Â  Council may contract with others to perform investment officer functions; compensation; bond

293.746Â Â Â Â  Opinion of bond attorney or Attorney General; investment counseling and mortgage services

293.751Â Â Â Â  Custody of title instruments; deposit for safekeeping; form; collection and disposition of principal and interest; default proceedings

293.756Â Â Â Â  Separate accounting for funds

293.761Â Â Â Â  Reports by investment officer with respect to funds

293.766Â Â Â Â  Monthly reports by investment officer to council

293.771Â Â Â Â  Reports by council to Governor and legislature

293.776Â Â Â Â  Examination and audit of investment program; report

293.778Â Â Â Â  Investment holding companies; use; directors and officers; effect of conflict of interests

293.780Â Â Â Â  Group annuity contracts with insurers on behalf of Public Employees Retirement System and Board

293.790Â Â Â Â  Holding, investing and disposing of corporate stock

293.796Â Â Â Â  Findings regarding venture capital for new businesses

INVESTING IN SUDAN

293.811Â Â Â Â  Short title

293.812Â Â Â Â  Definitions

293.813Â Â Â Â  Findings

293.814Â Â Â Â  Investment in companies doing business in Sudan; divestment and reinvestment

293.815Â Â Â Â  Investigation of companies; notice of withdrawal of investments

293.816Â Â Â Â  Exceptions

293.817Â Â Â Â  Report to Legislative Assembly

INVESTING LOCAL FUNDS

293.820Â Â Â Â  Separate accounts for each local government; report; investment rules

INVESTMENT POOLS

293.822Â Â Â Â  Investment pools authorized

293.824Â Â Â Â  Investment pool procedures; duties of State Treasurer

CASH MANAGEMENT

293.875Â Â Â Â  State Treasurer as state cash management officer; duties

293.880Â Â Â Â  Accounts and funds established to comply with federal legislation relating to state and federal cash management reform

PENALTIES

293.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  293.075 Encumbrances; rules. The Oregon Department of Administrative Services may adopt rules and regulations defining ÂencumbrancesÂ as used in ORS chapters 291, 292 and 293 and the manner in which they are to be charged to appropriations and expenditure limitations. [1971 c.341 Â§2]

GIFTS, DEVISES AND BEQUESTS

Â Â Â Â Â  293.090 Disposition of gift, devise or bequest to state or state agency. All property given, devised or bequeathed to the State of Oregon or to any state agency as defined in ORS 293.235 shall belong to the state and shall be devoted to the agency or purpose specified in the terms of the gift, devise or bequest. A grant to a particular agency, not otherwise specifying the purpose of the grant, shall be deemed made for the purpose of carrying out any function with which the agency is charged by law at the time the grant is made. When the grant is not made to a specific agency or the purpose of the grant is not otherwise stated, title thereto and the proceeds therefrom shall become a part of the Common School Fund, to be administered in accordance with Article VIII of the Oregon Constitution. [1979 c.143 Â§1]

Â Â Â Â Â  Note: 293.090 and 293.095 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.095 Effect of change in organization of state agencies on gifts, devises and bequests. The state may abolish agencies, change or transfer agency functions or rename any state agency. Notwithstanding any such action, property acquired by the state through gift, devise or bequest, when the purpose of the grant is stated or implied as provided in ORS 293.090, shall continue to be used by any successor agency for the purpose specified. If property is held in trust, a change in agency name or transfer of agency functions, including administration of a trust, shall not be deemed a deviation from the terms of the trust. [1979 c.143 Â§2]

Â Â Â Â Â  Note: See note under 293.090.

GENERAL FUND; OTHER STATE FUNDS

(Generally)

Â Â Â Â Â  293.105 General Fund. Subject to ORS 293.115, the following moneys shall be placed by the State Treasurer to the credit of and shall constitute the General Fund of the State of Oregon:

Â Â Â Â Â  (1) All moneys arising from direct taxation and paid into the State Treasury by the several counties of the state.

Â Â Â Â Â  (2) All moneys arising from the imposition of any license or other fees for permission to transact any business in the state and paid into the State Treasury by any person, firm or corporation if the law imposing the fee specifically requires the moneys to be paid into the General Fund.

Â Â Â Â Â  (3) All moneys collected by any state officer, board, institution or commission or county officer for license or other fees exacted by law, and from sales of state products paid into the State Treasury if the law imposing the fee specifically requires the moneys to be paid into the General Fund. [Formerly 291.352; 2003 c.81 Â§1]

Â Â Â Â Â  293.110 Certain funds as part of General Fund. (1) All payments of money into the State Treasury by virtue of any statute providing for, creating, authorizing or continuing any of the funds and accounts enumerated in subsection (2) of this section shall be paid into and become a part of the General Fund.

Â Â Â Â Â  (2) The following funds and accounts shall be a part of the General Fund:

Â Â Â Â Â  (a) Forest Patrol Fund.

Â Â Â Â Â  (b) Motor Vehicle Fund.

Â Â Â Â Â  (c) State Institutional Betterment Fund.

Â Â Â Â Â  (d) Miscellaneous Receipts Account for the State Library.

Â Â Â Â Â  (e) State Library School Library Fund.

Â Â Â Â Â  (f) Administrative Services Economic Development Fund.

Â Â Â Â Â  (g) All other funds or accounts created by law that are specifically established in the law creating them as funds or accounts in the General Fund. [Formerly 291.354; 1977 c.886 Â§36; 1983 c.740 Â§82; 1985 c.302 Â§12; 1985 c.762 Â§181; 2001 c.104 Â§100; 2003 c.81 Â§2; 2005 c.726 Â§20]

Â Â Â Â Â  293.115 Moneys separate and distinct from General Fund. The following moneys shall be separate and distinct from the General Fund:

Â Â Â Â Â  (1) Moneys paid into the State Treasury for fiduciary purposes and moneys that are in trust funds, as defined in ORS 291.002.

Â Â Â Â Â  (2) Moneys by law directed and required to be placed by the State Treasurer to the credit of:

Â Â Â Â Â  (a) The Agricultural College Fund principal and the interest accruing from the investment thereof.

Â Â Â Â Â  (b) The Burbank Trust Fund and the interest accruing from the investment thereof.

Â Â Â Â Â  (c) The Common School Fund and the interest accruing from the investment thereof.

Â Â Â Â Â  (d) The Industrial Accident Fund under ORS 656.632 and the interest accruing from the investment thereof.

Â Â Â Â Â  (e) The Consumer and Business Services Fund under ORS 705.145 and the interest accruing from the investment thereof.

Â Â Â Â Â  (f) The WorkersÂ Benefit Fund created in ORS 656.605 and the interest accruing from the investment thereof.

Â Â Â Â Â  (g) The University Fund principal and the interest accruing from the investment thereof.

Â Â Â Â Â  (h) The University of Oregon Villard Endowment Interest Fund.

Â Â Â Â Â  (i) The Oregon Commercialized Research Fund created by ORS 284.725 and the interest accruing from the investment thereof.

Â Â Â Â Â  (j) The Oregon Innovation Fund created by ORS 284.720 and the interest accruing from the investment thereof.

Â Â Â Â Â  (3) All sums received by the state from the federal government from forest reserves, rentals, sales of timber and other sources from forest reserves, under ORS 293.560 and the interest accruing from the investment thereof.

Â Â Â Â Â  (4) All sums received from the five percentum of sales of public lands and apportioned under ORS 272.085 and the interest accruing from the investment thereof.

Â Â Â Â Â  (5) All sums received from the federal government under ORS 293.565 to 293.575 under Mineral Leasing Act, federal Flood Control Act and the Taylor Grazing Act and the interest accruing from the investment thereof.

Â Â Â Â Â  (6) Any other funds or accounts created by law that are not specifically established in the law creating them as funds or accounts in the General Fund. [Formerly 291.356; 1965 c.285 Â§79; 1981 c.787 Â§54; 1985 c.787 Â§2; 1987 c.373 Â§27; 1989 c.966 Â§19; 1995 c.641 Â§1; 2001 c.835 Â§Â§7,8; 2001 c.920 Â§10; 2003 c.81 Â§Â§3,4; 2005 c.748 Â§Â§13,14]

Â Â Â Â Â  293.117 Trust fund; continuous appropriation. (1) Moneys in a trust fund that are not otherwise appropriated by law are continuously appropriated to the agency that administers the trust in order to carry out the purposes of the trust.

Â Â Â Â Â  (2) As used in this section, Âtrust fundÂ has the meaning given that term in ORS 291.002. [2003 c.81 Â§5]

Â Â Â Â Â  Note: 293.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.120 [Formerly 291.358; repealed by 2003 c.81 Â§14]

Â Â Â Â Â  293.125 Department to make accounting entries and charge claims against special dedicated funds. The Oregon Department of Administrative Services shall, by appropriate entries made at monthly periods, credit the several objects with the amounts which may be received respectively from the several sources and charge against the same any claims incurred in pursuance of authority of law, in the same manner as is provided for the payment of claims against the state. [Formerly 291.360; 1967 c.454 Â§99]

Â Â Â Â Â  293.130 Information required on records of moneys deposited. The State Treasurer shall enter upon all records created by the State Treasurer for moneys paid into the State Treasury such necessary information as shall:

Â Â Â Â Â  (1) Enable the Oregon Department of Administrative Services to credit the moneys to a fund or account in such amounts as are applicable under the law.

Â Â Â Â Â  (2) Permit an appropriate accounting of the moneys. [Formerly 291.362; 1967 c.454 Â§100; 1969 c.141 Â§2; 1999 c.412 Â§1]

Â Â Â Â Â  293.135 Payment of warrants against certain special funds. All warrants issued against any special fund that is a part of the General Fund hereby are made payable out of the General Fund. Such payment shall be made by the State Treasurer to the holders of such warrants upon demand. [Formerly 291.364]

Â Â Â Â Â  293.140 Disposition of interest on state funds. Except as otherwise provided by law, all interest received on deposits of state funds shall accrue to and become a part of the General Fund. [Formerly 291.366; 1981 c.194 Â§1]

Â Â Â Â Â  293.145 [Formerly 291.368; repealed by 1967 c.637 Â§37]

Â Â Â Â Â  293.150 [Formerly 291.370; 1967 c.454 Â§101; repealed by 1967 c.637 Â§Â§37,38]

Â Â Â Â Â  293.155 [Formerly 291.372; repealed by 1967 c.637 Â§37]

Â Â Â Â Â  293.160 [Formerly 291.374; repealed by 1967 c.637 Â§37]

(Deficiencies)

Â Â Â Â Â  293.165 Borrowing to pay warrants against General Fund. (1) If the moneys in the General Fund become exhausted, the State Treasurer shall borrow from the most advantageous sources the amounts necessary to pay warrants drawn against the General Fund in pursuance of law, other than warrants drawn against funds whose use is restricted to particular purposes by the Constitution of Oregon or by federal law. The Governor, Secretary of State and State Treasurer, jointly, shall issue certificates of indebtedness therefor. The certificates shall draw interest not to exceed the legal rate of interest until redeemed. All certificates of indebtedness shall be redeemable by the State Treasurer from the first moneys regularly accruing and credited to the General Fund.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the moneys in the General Fund shall be deemed to be exhausted when there are no moneys remaining in the General Fund other than funds whose use is restricted to particular purposes by the Constitution of Oregon or by federal law. [Formerly 291.378; 1967 c.454 Â§102; 2003 c.81 Â§6]

Â Â Â Â Â  293.167 Proceeding when warrants not paid for want of funds. (1) For the purposes of this section:

Â Â Â Â Â  (a) Exhaustion of the General Fund has the meaning described in ORS 293.165 (2).

Â Â Â Â Â  (b) ÂRestricted fundÂ means a fund in the General Fund whose use is restricted to particular purposes by the Constitution of Oregon or by federal law.

Â Â Â Â Â  (2) Instead of paying warrants drawn on the General Fund, the State Treasurer shall indorse on the warrants the words ÂNot paid for want of fundsÂ and shall register the warrants for future payment if:

Â Â Â Â Â  (a) The General Fund becomes exhausted after the State Treasurer has borrowed moneys as provided in ORS 293.165 and has made the transfers of surplus funds as provided in ORS 293.205 to 293.225; and

Â Â Â Â Â  (b) The Governor, the Secretary of State and the State Treasurer deem it necessary or advisable to refuse to pay the warrants and to register the warrants, and direct the State Treasurer to do so.

Â Â Â Â Â  (3) The State Treasurer shall register the warrants indorsed as provided in subsection (2) of this section by number and by date according to the date on which the warrants were presented for payment. All warrants so indorsed and registered shall thereafter become payable in full according to the date of registration, beginning with the earliest date. Warrants described in this subsection are payable only from moneys in the General Fund that are not in restricted funds.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, a warrant that is drawn against a restricted fund may be paid, even if the General Fund is exhausted, if there are sufficient moneys in the restricted fund to pay the warrant. The State Treasurer need not indorse or register a warrant paid under this subsection in the manner described in subsections (2) and (3) of this section.

Â Â Â Â Â  (5) Warrants that are registered under subsections (2) and (3) of this section shall draw interest payable from the General Fund, until called for payment by the State Treasurer, at the rate of five percent per year. The Oregon Department of Administrative Services shall determine the amount of interest payable on each warrant under this subsection and when and how the interest will be paid.

Â Â Â Â Â  (6) As funds for the payment of all the warrants registered on a particular date and of the interest thereon become available in the General Fund, the State Treasurer shall give notice of the calling of the warrants for payment by one publication in a newspaper printed and published in Salem, Oregon. [Formerly 293.170]

Â Â Â Â Â  293.169 Notification to agency to stop issuing checks or warrants or initiating electronic funds transfers; resumption of checks, warrants or electronic funds transfers. (1) The State Treasurer may notify a state agency that it must stop issuing checks or warrants on, or initiating electronic funds transfers from, a specified fund or account if:

Â Â Â Â Â  (a) The General Fund is exhausted as described in ORS 293.165 (2);

Â Â Â Â Â  (b) Warrants drawn on the General Fund are being registered under ORS 293.167;

Â Â Â Â Â  (c) An appropriation or other authorization to expend moneys has not been approved for the state agency; or

Â Â Â Â Â  (d) There are no moneys in the fund or account on or from which the state agency proposes to issue checks or warrants or to initiate electronic funds transfers.

Â Â Â Â Â  (2) A notice issued by the State Treasurer under this section must specify the fund or account on or from which the state agency may no longer issue checks or warrants or initiate electronic funds transfers. When the conditions described in subsection (1) of this section that led to the notice from the State Treasurer are no longer in effect, the State Treasurer shall notify the state agency that it may resume issuance of checks or warrants or initiation of electronic funds transfers.

Â Â Â Â Â  (3) A state agency that receives a notice from the State Treasurer under subsection (1) of this section must cease issuing checks or warrants drawn on, or initiating electronic funds transfers from, the specified fund or account. If authorized to do so by the State Treasurer, a state agency that ceases issuance of checks or warrants or initiation of electronic funds transfers under this section may pay obligations by warrants that may be registered under ORS 293.167 if the checks or warrants are drawn on, or the electronic funds transfers are from, moneys in the General Fund.

Â Â Â Â Â  (4) As used in this section, Âstate agencyÂ means any board, commission, department, institution, branch or agency the costs of which are paid in whole or in part from funds held in the State Treasury. [2003 c.81 Â§9]

Â Â Â Â Â  Note: 293.169 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.170 [Formerly 291.380; 2003 c.81 Â§7; renumbered 293.167 in 2003]

Â Â Â Â Â  293.171 State agency overdrafts; interest. (1) If a check, warrant or demand for payment by electronic funds transfer is presented to the State Treasurer for payment and at the time of presentment the account or fund from which payment should be drawn has insufficient moneys to pay in full the amount presented, the State Treasurer may transfer the overdraft amount from other moneys deposited in the State Treasury by the state agency from whose account or fund the payment is required. The State Treasurer may charge interest at a rate determined by the State Treasurer on any negative account or fund balance that results from the overdraft. The interest shall be paid to the account or fund from which moneys were transferred to pay the overdraft. The State Treasurer may also charge fees for the transfer, in amounts determined by the State Treasurer.

Â Â Â Â Â  (2) The authority given the State Treasurer in this section is in addition to, and not in lieu of, authority given the treasurer in ORS 293.205 to 293.225.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ means any board, commission, department, institution, branch or agency, the costs of which are paid in whole or in part from funds held in the State Treasury. [2003 c.81 Â§10]

Â Â Â Â Â  Note: 293.171 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.173 Issuing obligations to pay current expenses of state; pledge of tax revenues and full faith and credit; use of moneys. (1) The State Treasurer may issue obligations under ORS 288.165 to finance current expenses of this state. The amount of the obligations issued at any time may not exceed the State TreasurerÂs estimate of the cash flow deficit of the state, plus amounts for reasonable reserves and costs.

Â Â Â Â Â  (2) To estimate the amount of cash flow deficit, the State Treasurer shall take into account the most recent cash flow forecast developed by the Oregon Department of Administrative Services and any other information the State Treasurer determines is reliable and relevant.

Â Â Â Â Â  (3) When the State Treasurer issues obligations under ORS 288.165:

Â Â Â Â Â  (a) The Oregon Department of Administrative Services shall account for and administer the proceeds of the obligations and the repayment of the obligations. The State Treasurer shall notify the Director of the Oregon Department of Administrative Services, the Legislative Fiscal Officer and the Legislative Revenue Officer before issuing obligations under ORS 288.165.

Â Â Â Â Â  (b) The State Treasurer may pledge the tax revenues and full faith and credit of the State of Oregon to pay obligations issued under ORS 288.165 if the obligations are payable from the Short Term Borrowing Account established under ORS 293.175 and if the obligations mature not later than the end of the fiscal period in which the obligations are issued.

Â Â Â Â Â  (c) The proceeds of the obligations may be used for any purpose for which the taxes and other revenues that are pledged to pay the obligations may be used and may also be used to pay principal, interest and any premium on the obligations, any rebate or penalty due to the United States in connection with the obligations, the cost of credit enhancement and the cost to the State Treasury and the Oregon Department of Administrative Services of issuing, administering or maintaining the obligations, including but not limited to the cost of a consultant or adviser retained by the State Treasurer or the Oregon Department of Administrative Services.

Â Â Â Â Â  (d) The State Treasurer may determine maturity dates, principal amounts, redemption provisions, interest rates or methods for determining variable or adjustable interest rates, denominations and any other term or condition of the obligations.

Â Â Â Â Â  (e) The obligations shall be executed on behalf of the State of Oregon by the facsimile signatures of the Governor and the Secretary of State, and the manual or facsimile signature of the State Treasurer or Deputy State Treasurer.

Â Â Â Â Â  (4) This section and ORS 288.165 constitute complete and independent authority for the State Treasurer to issue obligations under ORS 288.165. Obligations issued by the State Treasurer under ORS 288.165 are bonds for purposes of ORS 286.036 (3), 286.038, 286.071, 286.078, 288.517, 288.523, 288.594 and 288.600, but may not otherwise be treated as bonds and may not be subject to a restriction or limitation under ORS chapter 286 or 288.

Â Â Â Â Â  (5) In addition to or in lieu of issuing certificates of indebtedness under ORS 293.165, the State Treasurer may borrow money by issuing obligations under ORS 288.165. The requirements and limitations that apply to certificates of indebtedness issued under ORS 293.165 do not apply to obligations issued by the State Treasurer under ORS 288.165.

Â Â Â Â Â  (6) Obligations issued by the State Treasurer under ORS 288.165 may be issued only to pay expenses for which the Legislative Assembly has made appropriations. The appropriations to pay those expenses shall be treated as appropriations that authorize the expenditure of the pledged taxes and revenues to pay the obligations, and as appropriations that authorize the expenditure of the proceeds of the obligations to pay the otherwise appropriated expenses.

Â Â Â Â Â  (7) As used in this section, Âfiscal periodÂ has the meaning given that term in ORS 288.165. [2002 s.s.1 c.1 Â§3]

Â Â Â Â Â  293.175 Short Term Borrowing Account; sources; uses. (1) The Short Term Borrowing Account is created in the General Fund.

Â Â Â Â Â  (2) The State Treasurer shall credit the proceeds of obligations issued by the State Treasurer under ORS 288.165 to the Short Term Borrowing Account. The State Treasurer shall, in addition, transfer to the Short Term Borrowing Account any amounts that are pledged to pay obligations issued by the State Treasurer under ORS 288.165 and that are required to pay those obligations.

Â Â Â Â Â  (3) Amounts in the Short Term Borrowing Account are continuously appropriated for the purposes described in ORS 293.173 (3)(c).

Â Â Â Â Â  (4) This section and ORS 293.173 constitute complete authorization by the Legislative Assembly for the use and expenditure of the proceeds of the obligations and the taxes and revenues pledged to pay those obligations for the purposes described in ORS 293.173 (3)(c). No additional appropriation or authorization is necessary. The authorization contained in this section and ORS 293.173 to spend moneys for the purposes described in ORS 293.173 (3)(c) does not constitute an appropriation for purposes of ORS 291.357. The proceeds of obligations issued by the State Treasurer under ORS 288.165 do not constitute revenues received by the General Fund for purposes of section 14, Article IX of the Oregon Constitution, and ORS 291.349. [2002 s.s.1 c.1 Â§4]

Â Â Â Â Â  293.177 Report by State Treasurer on amount of obligations issued, amounts repaid, other costs. Within 90 days following the end of a biennium, the State Treasurer shall report in writing to the Legislative Fiscal Officer and the Legislative Revenue Officer on the amount of obligations issued by the State Treasurer under ORS 288.165, the amount spent in repayment of those obligations, the issuance costs and interest costs of those obligations and the interest revenues earned by the proceeds of those obligations. [2002 s.s.1 c.1 Â§5]

(Petty Cash)

Â Â Â Â Â  293.180 Agency petty cash fund. (1) If the appropriation for an agency or the limitation on expenditures of an agency, as enacted by the Legislative Assembly, includes an amount for a petty cash fund, the fund shall be established and administered as provided in this section.

Â Â Â Â Â  (2) The agency for which a petty cash fund has been authorized may prepare a voucher in the amount authorized in favor of a person designated by the agency as custodian of its petty cash fund. A warrant shall be drawn for the amount of the voucher payable out of moneys appropriated for the expenditures of the agency. The designated custodian shall credit the amount of the warrant to the petty cash fund.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services may establish regulations governing the administration of petty cash funds established pursuant to this section.

Â Â Â Â Â  (4) Subject to regulations established by the department:

Â Â Â Â Â  (a) The designated custodian may make disbursements from the petty cash fund only when it is necessary to make an immediate cash payment which is lawfully payable from moneys appropriated to the agency.

Â Â Â Â Â  (b) The designated custodian may hold the petty cash fund in cash or may deposit the fund to the account of the agency in any insured institution or institutions in the state authorized as a depository of state funds, or may hold part in cash and deposit the remainder.

Â Â Â Â Â  (5) The designated custodian shall periodically submit to the appropriate warrant drawing authority verified reimbursement vouchers properly supported by evidences of disbursements from the petty cash fund. Upon allowance of the reimbursement vouchers the warrant drawing authority shall issue a warrant on the State Treasurer, in favor of the designated custodian, payable out of moneys appropriated for the expenditures of the agency. [Formerly 291.548; 1967 c.454 Â§103; 1997 c.631 Â§445]

(Reversion)

Â Â Â Â Â  293.190 Reversion of appropriations to General Fund; cancellation of budget limitations; rules; exceptions; extensions. (1) On December 31 in each odd-numbered year, all General Fund appropriation balances as recorded on the records of the Oregon Department of Administrative Services for the prior biennium shall revert to the General Fund except for capital construction, continuing contracts, contested claims, special appropriations designated by legislative action or savings continuously appropriated to agencies under ORS 291.120.

Â Â Â Â Â  (2) On December 31 in each odd-numbered year, all limitation balances on any separate fund or cash account in the State Treasury shall be canceled except for continuing contracts, contested claims or special limitations designated by legislative action.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, under conditions which shall be described by the department by rule, upon request, an extension may be granted to allow an agency to make final analyses and corrections before an appropriation or limitation is canceled. The procedures for requesting an extension and the criteria for approving the request shall be established by the department. [1971 c.341 Â§3; 1991 c.220 Â§7; 1993 c.724 Â§3]

TRANSFERS TO FUNDS HAVING INSUFFICIENT MONEY

Â Â Â Â Â  293.205 Definitions for ORS 293.205 to 293.225. As used in ORS 293.205 to 293.225:

Â Â Â Â Â  (1) ÂBorrowing fundÂ means the fund to which money is initially transferred under ORS 293.210.

Â Â Â Â Â  (2) ÂLending fundÂ means the fund from which money is initially transferred under ORS 293.210. [Formerly 291.402]

Â Â Â Â Â  293.210 Transfer and retransfer of money and credit among state funds. If there is insufficient money to the credit of any fund in the State Treasury to pay the obligations against such fund and there is money to the credit of one or more other state funds that is not then required to meet the respective obligations against such funds, the State Treasurer shall transfer so much as the State Treasurer deems advisable of such money standing to the credit of the funds having excess money to the fund having insufficient money if there are or will be moneys accruing to the borrowing fund or that can be transferred to it in like manner, as provided in this section, to enable a retransfer to be made of such moneys to the credit of the lending funds from which they were so transferred in time to meet the requirements of the lending funds. However, unless conditions are such at the time when the original transfer of moneys is considered as to make sure that such retransfer can be so made, the original transfer shall not be made. All moneys transferred under this section from lending to borrowing funds shall be retransferred to the lending funds when or before they are needed in the lending funds. [Formerly 291.404; 2005 c.22 Â§217]

Â Â Â Â Â  293.212 When transfers to funds with insufficient moneys are authorized. (1) If the Department of Transportation determines that there is insufficient money in any of its funds to pay the obligations against that fund, the department may request the State Treasurer to transfer money from one or more other funds to the fund that has insufficient money. The treasurer shall transfer the money if:

Â Â Â Â Â  (a) The lending fund has money that is not required at the time of the transfer to meet the obligations against the fund; and

Â Â Â Â Â  (b) The treasurer determines that there are or will be enough moneys accruing to the borrowing fund, or that can be transferred to it, to enable a retransfer of the money to the lending fund in time to meet the requirements of the lending fund.

Â Â Â Â Â  (2) All moneys transferred under this section to a borrowing fund shall be retransferred to the lending funds when or before they are needed.

Â Â Â Â Â  (3) The department may request transfers of money under this section regardless of whether or not the insufficiency in a fund that triggers the request was anticipated by the department. [1991 c.793 Â§2; 2005 c.22 Â§218]

Â Â Â Â Â  Note: 293.212 was added to and made a part of 293.205 to 293.225 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.214 Lines of credit for state agency; duration; source of funding. (1) Subject to the provisions of this section, a state agency may establish with the State Treasurer lines of credit for funds under its administration, upon a certificate by the agencyÂs department head and chief financial officer to the State Treasurer representing and satisfactorily demonstrating, for the period for which a line of credit is requested, that:

Â Â Â Â Â  (a) There will be insufficient moneys to the credit of the funds for which the line of credit is requested to meet expenses as they arise; and

Â Â Â Â Â  (b) The agency will be entitled for expenditure of agency funds to reimbursement from federal agencies or other sources sufficient to repay, when due, all draws against the line of credit, plus interest charged to the agency.

Â Â Â Â Â  (2) No line of credit, based upon anticipated reimbursements, shall be established more than six months in advance of a draw on the credit and draws shall be repaid to the lending fund within six months. Reimbursements must be applied against any outstanding advances on the line of credit established under this section.

Â Â Â Â Â  (3) The State Treasurer may fund lines of credit established pursuant to this section from money to the credit of other state funds which will not be required to meet the respective obligations of the funds during the period for which a draw under a line of credit is not repaid, as provided in ORS 293.210.

Â Â Â Â Â  (4) A line of credit may operate as a revolving fund, so that draws shall proportionately reduce and repayments shall proportionately increase the credit remaining under the line of credit, but at no time shall the total amount of draws against the line of credit exceed the credit limit.

Â Â Â Â Â  (5) Every state agency for which a line of credit is established shall report promptly in writing to the State Treasurer any change in information furnished in support of the request for a line of credit.

Â Â Â Â Â  (6) The State Treasurer may grant or deny, modify or terminate a line of credit when in the judgment of the State Treasurer it is in the best interest of the state. [1993 c.68 Â§2; 2003 c.16 Â§3]

Â Â Â Â Â  Note: 293.214 was added to and made a part of 293.205 to 293.225 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.215 Evidencing transfers and retransfers; notification of transfer. (1) All transfers from lending to borrowing funds under ORS 293.210 shall be evidenced by proper bookkeeping accounts kept by the State Treasurer showing appropriate credits to the lending funds. All retransfers shall be evidenced in like manner.

Â Â Â Â Â  (2) When funds are transferred under ORS 293.210, the State Treasurer shall notify the Oregon Department of Administrative Services, the Legislative Fiscal Office, the department for whose use the lending fund is maintained and the governing board or commission, if any, of the department for whose use the lending fund is maintained. [Formerly 291.406; 1967 c.454 Â§104; 2001 c.71 Â§1]

Â Â Â Â Â  293.220 Interest on transferred moneys or credits. All moneys or credits transferred under ORS 293.210 or 293.214 shall bear interest, until retransferred, at such rate not less than two percent per annum as shall be agreed upon between the State Treasurer and the officer, state department, commission, or board in charge of the borrowing fund. The interest shall be payable from the borrowing fund and shall be credited to and become part of the lending fund. [Formerly 291.408; 2003 c.16 Â§4]

Â Â Â Â Â  293.225 Construction of ORS 293.205 to 293.220. ORS 293.205 to 293.220 shall not be construed as an appropriation Act and no appropriation made for any purpose shall be exceeded or increased by reason of any of the provisions of such sections, nor shall any budgetary designation be altered or affected by such sections. [Formerly 291.410]

COLLECTION OF DEBTS OWED TO STATE AGENCIES

Â Â Â Â Â  293.227 Definitions for ORS 293.227 to 293.233. As used in ORS 293.227 to 293.233, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPaymentÂ means a voluntary amount of money paid by a debtor to a state agency or an involuntary amount of money paid by a debtor through offset or garnishment.

Â Â Â Â Â  (2) ÂState agencyÂ means any officer, board, commission, department, division or institution in the executive or administrative branch of state government. [1999 c.1092 Â§1; 2001 c.104 Â§101]

Â Â Â Â Â  Note: 293.227 to 293.233 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.229 Liquidated and delinquent accounts of state agency; annual reports. (1) Not later than October 1 of each fiscal year, each state agency shall submit a report to the Legislative Fiscal Office that describes the status of that agencyÂs liquidated and delinquent accounts and efforts made by that agency to collect liquidated and delinquent accounts during the previous fiscal year. The report required under this subsection shall be in a form prescribed by the Legislative Fiscal Office and shall include but not be limited to:

Â Â Â Â Â  (a) Beginning balance and total number of all liquidated and delinquent accounts;

Â Â Â Â Â  (b) New liquidated and delinquent accounts added during the last preceding fiscal year;

Â Â Â Â Â  (c) Total collections of liquidated and delinquent accounts;

Â Â Â Â Â  (d) Total amount and total number of liquidated and delinquent accounts that have been written off;

Â Â Â Â Â  (e) Total number and ending balance of all liquidated and delinquent accounts;

Â Â Â Â Â  (f) Total amount of liquidated and delinquent accounts turned over to private collection agencies and total amount collected by those agencies under ORS 293.231; and

Â Â Â Â Â  (g) Total number and total amount of all liquidated and delinquent accounts exempted under ORS 293.233.

Â Â Â Â Â  (2) The Legislative Fiscal Office shall produce an annual report not later than December 31 of each fiscal year on the status of liquidated and delinquent accounts of state agencies. The report shall be based on the reports submitted by state agencies as required in this section. [1999 c.1092 Â§2; 2005 c.22 Â§219]

Â Â Â Â Â  Note: See note under 293.227.

Â Â Â Â Â  293.231 Collection of liquidated and delinquent accounts by private collection agency or Department of Revenue; rules; fee added to debt. (1) Except as provided in subsections (4) to (9) of this section, a state agency, unless otherwise prohibited by law, shall offer for assignment every liquidated and delinquent account to a private collection agency or to the Department of Revenue as provided in ORS 293.250 not later than:

Â Â Â Â Â  (a) Ninety days from the date the account was liquidated if no payment has been received on the account within the 90-day period; or

Â Â Â Â Â  (b) Ninety days from the date of receipt of the most recent payment on the account.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits a state agency from offering for assignment a liquidated and delinquent account to a private collection agency at any time within the 90-day period.

Â Â Â Â Â  (3) If, after a reasonable time, the private collection agency is unable to collect the account, the private collection agency shall notify the state agency that assigned the account that it has been unable to collect the account and shall relinquish the account to the state agency. A private collection agency that collects an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on the state agency that assigned the account.

Â Â Â Â Â  (4) If a state agency assigns a liquidated and delinquent account to the Department of Revenue as provided in ORS 293.250, the department shall have six months from the date of assignment to collect a payment. If the department does not collect a payment within that six-month period or if six months have elapsed since the date of receipt of the most recent payment on the account, the department shall notify the state agency. The state agency shall then immediately offer for assignment the debt to a private collection agency.

Â Â Â Â Â  (5) The provisions of subsection (1) of this section do not apply to a liquidated and delinquent account that is prohibited by state or federal law or regulation from assignment or collection.

Â Â Â Â Â  (6) The Oregon Department of Administrative Services may adopt rules exempting specified kinds of liquidated and delinquent accounts from the time periods established in subsections (1), (2) and (4) of this section.

Â Â Â Â Â  (7) The Oregon Department of Administrative Services shall adopt rules exempting liquidated and delinquent accounts that originate in the Department of Revenue or the Employment Department from the time periods established in subsections (1), (2) and (4) of this section.

Â Â Â Â Â  (8) A liquidated and delinquent account that is subject to assignment under this section shall be assigned to a private collection agency if more than one year has elapsed without a payment on the account.

Â Â Â Â Â  (9) Notwithstanding subsection (1) of this section, a state agency may, at its discretion, choose not to offer for assignment to a private collection agency a liquidated and delinquent account that:

Â Â Â Â Â  (a) Is secured by a consensual security interest in real or personal property;

Â Â Â Â Â  (b) Is a court-ordered judgment that includes restitution or a payment to the Department of Justice Crime VictimsÂ Assistance Section;

Â Â Â Â Â  (c) Is in litigation, including bankruptcy, arbitration and mediation;

Â Â Â Â Â  (d) Is a student loan owed by a student who is attending school;

Â Â Â Â Â  (e) Is owed to a state agency by a local or state government or by the federal government;

Â Â Â Â Â  (f) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135 or who is on public assistance as defined in ORS 411.010;

Â Â Â Â Â  (g) Is owed by a debtor who is imprisoned;

Â Â Â Â Â  (h) Is less than $100, including penalties; or

Â Â Â Â Â  (i) Would result in loss of federal funding if assigned.

Â Â Â Â Â  (10) Nothing in this section prohibits a state agency from collecting a tax offset after a liquidated and delinquent account is assigned to a private collection agency.

Â Â Â Â Â  (11) For the purposes of this section, a state agency shall be deemed to have offered for assignment an account if:

Â Â Â Â Â  (a) The terms of the offer are of a type generally acceptable within the collections industry for the type of account offered for assignment; and

Â Â Â Â Â  (b) The offer is made to a private collection agency that engages in collecting on accounts of the type sought to be assigned or is made generally available to private collection agencies through a bid or request for proposal process.

Â Â Â Â Â  (12) A state agency that retains a private collection agency under this section may add a fee to the amount of the liquidated and delinquent account as provided in ORS 697.105. A fee may not be added under this subsection unless the state agency has provided notice to the debtor:

Â Â Â Â Â  (a) Of the existence of the debt;

Â Â Â Â Â  (b) That the debt may be assigned to a private collection agency for collection; and

Â Â Â Â Â  (c) Of the amount of the fee that may be added to the debt under this subsection.

Â Â Â Â Â  (13) Except as provided by federal law, the state agency may not add a fee under subsection (12) of this section that exceeds the collection fee of the private collection agency. [1999 c.1092 Â§3; 2001 c.218 Â§1; 2001 c.233 Â§1; 2003 c.66 Â§3; 2003 c.805 Â§1]

Â Â Â Â Â  Note: See note under 293.227.

Â Â Â Â Â  293.233 Exemption of accounts from assignment to private collection agency; rules. (1) A state agency may use rules adopted by the Oregon Department of Administrative Services for exempting liquidated and delinquent accounts from assignment to a private collection agency. The state agency shall provide documentation and justification for exempting liquidated and delinquent accounts from assignment.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall adopt rules governing the procedure that a state agency may follow in exempting a liquidated and delinquent account from assignment, including but not limited to adequacy of the documentation and justification that a state agency is required to provide under this section. [1999 c.1092 Â§4]

Â Â Â Â Â  Note: See note under 293.227.

UNCOLLECTIBLE DEBTS

Â Â Â Â Â  293.235 ÂState agencyÂ defined for ORS 293.240 and 293.245. As used in ORS 293.240 and 293.245, Âstate agencyÂ means any state officer, board, commission, corporation, institution, department or other state organization having power to collect state funds. [1965 c.448 Â§1]

Â Â Â Â Â  293.240 Writing off uncollectible debts due state agency. (1) If a state agency has made all reasonable efforts to collect money owed to it, including money owed on a liquidated and delinquent account that has been relinquished by a private collection agency under ORS 293.231, and has determined that such money and any interest or penalties therefor are uncollectible, in accordance with criteria for uncollectibility formulated by the agency and approved by the Secretary of State and the Attorney General, which criteria shall include the right of offset, the agency may certify to the Secretary of State the amount of the money, interest and penalties, as accurately as can be determined. The Secretary of State may require submission by the agency of all relevant evidence and other information regarding the debt and may examine such records of any other state agency which may be pertinent in determining the uncollectibility of the debt, unless such examination is prohibited by specific provisions of law (except for the secretaryÂs duty to audit the state agency), including but not limited to ORS 314.835 and 657.665.

Â Â Â Â Â  (2) If the Secretary of State finds that the debt is uncollectible, in accordance with the criteria for uncollectibility of money due to that state agency, the Secretary of State shall direct the agency to write off the debt on its accounts in a manner approved by the Secretary of State.

Â Â Â Â Â  (3) This section does not apply to debts owed to a state agency for which a procedure for compromise, release, discharge, waiver, cancellation or other form of settlement thereof for reasons other than uncollectibility is by law made specially applicable to such state agency. [1965 c.448 Â§2; 1971 c.604 Â§3; 1991 c.567 Â§3; 1999 c.1092 Â§5]

Â Â Â Â Â  293.245 Subsequent collection of debt written off under ORS 293.240. If a debt previously written off pursuant to ORS 293.240 subsequently becomes collectible, the state agency to which the money is owed shall proceed to collect the money due. The agency shall credit the money so collected to the accounts or funds to which the debt was originally owing. [1965 c.448 Â§3; 1971 c.604 Â§4; 2001 c.233 Â§2]

RECEIVING AND HANDLING MONEYS

Â Â Â Â Â  293.250 Collections Unit; collection and disposition of amounts due state agencies or counties; setoff of sums due debtor; warrants. (1) There is hereby created a Collections Unit in the Department of Revenue.

Â Â Â Â Â  (2) The Department of Revenue may render assistance in the collection of any delinquent account owing to any state officer, board, commission, corporation, institution, department or other state organization, or to a county pursuant to a judgment obtained under ORS 169.151, assigned by the agency or county to which the delinquent account is owed to the Department of Revenue for collection.

Â Â Â Â Â  (3)(a) Subject to rules prescribed by the Oregon Department of Administrative Services for collection of delinquent accounts owing to the respective officers, departments, boards and commissions of state government, and to counties, the Department of Revenue shall render assistance in such collection and shall charge such officers, agencies and counties separately for the cost of such assistance, provided that charges shall not exceed the proceeds of collection credited to such officer, agency or county for the same biennium. The Department of Revenue may designate a single percentage to retain from the proceeds of collection as a charge for the cost of assistance. If the Department of Revenue finds that accounts assigned to the Department of Revenue for collection by certain officers, agencies or counties lack sufficient information to properly and efficiently identify the debtor or that the account information must be put into a form usable by the Department of Revenue in order to efficiently provide collection services, the Department of Revenue may establish a separate percentage charge to be retained from collections for the officer, agency or county. The charge must reflect the average of the actual cost to provide collection services for all accounts assigned by that officer, agency or county. In providing assistance, the Department of Revenue shall utilize all means available to collect the delinquent accounts including the setoff of any refunds or sums due to the debtor from the Department of Revenue or any other state agency. The Department of Revenue may offset any refunds or sums due to the debtor from the department or any other state agency against delinquent accounts assigned by a county to the department for collection under this section. The Department of Revenue may prescribe criteria for the kinds of accounts that may be assigned under this section, including a minimum dollar amount owed.

Â Â Â Â Â  (b) No setoff will be made by the Department of Revenue unless the debt is in a liquidated amount.

Â Â Â Â Â  (c) When the Department of Revenue has notified the assigning agency or county that a refund or other sum due to the debtor is available for setoff, the debtor may arrange with the Department of Revenue for payment of the debt in full before the setoff is made. However, the assigning agency or county shall not enter into any agreement with the debtor for payment of the debt before the setoff is made.

Â Â Â Â Â  (d) At the time any setoff is made the debtor shall be notified by the Department of Revenue of its intention to apply sums due from a state agency against the debtorÂs delinquent account. The notice shall provide that the debtor within 30 days may request a hearing before the claimant agency or county. No issues at the hearing may be considered that have been litigated previously, or if the debtor after being given due notice of rights of appeal has failed to exercise them timely.

Â Â Â Â Â  (e) All moneys received by the Department of Revenue in payment of charges made under paragraph (a) of this subsection shall be paid into the State Treasury and deposited in a miscellaneous receipts account for the Department of Revenue.

Â Â Â Â Â  (f) Net proceeds of collections of delinquent accounts shall be credited to the account or fund of the officer, agency or county to which the debt was originally owing.

Â Â Â Â Â  (4)(a) In providing assistance in the collection of any delinquent account under this section, the Department of Revenue may issue a warrant for the collection of the delinquent account. The warrant may be recorded in the County Clerk Lien Record maintained under ORS 205.130.

Â Â Â Â Â  (b) A warrant shall not be issued under this subsection unless the debt is in a liquidated amount.

Â Â Â Â Â  (c) The amount of any warrant issued under this subsection shall include the principal amount of the debt, any added penalties or interest attributable to the delinquent account and any costs associated with recording, indexing or service of the warrant and any satisfaction or release thereof.

Â Â Â Â Â  (d) A warrant shall not be issued under this subsection before the debtor has been notified that the department intends to issue the warrant and of the collection action that may be taken under the warrant.

Â Â Â Â Â  (5) Nothing in this section shall prohibit the collection of:

Â Â Â Â Â  (a) A child or spousal support obligation as provided in ORS 25.610; or

Â Â Â Â Â  (b) Criminal judgments that impose monetary obligations, including judgments requiring the payment of fines, costs, assessments, compensatory fines, attorney fees, forfeitures or restitution. [1971 c.604 Â§2; 1977 c.603 Â§1; 1979 c.442 Â§1; 1987 c.758 Â§14; 1989 c.519 Â§7; 1995 c.512 Â§1; 2001 c.641 Â§2]

Â Â Â Â Â  293.255 [Formerly 291.432; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.260 Collection of moneys and property due to state. (1) Except as otherwise specifically provided by law, the Secretary of State shall require all persons who have received any moneys or property belonging to the state and who have not accounted therefor to settle their accounts and to return the moneys or property to the state.

Â Â Â Â Â  (2) An account of a person who has received any moneys or property belonging to the state, certified by the Secretary of State, shall be received in evidence in any court in this state. [Formerly 291.434; 1967 c.454 Â§1; 1971 c.604 Â§5]

Â Â Â Â Â  293.262 Requiring information regarding accounts; reference to legislature. (1) The Secretary of State may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to an account, presented to the Secretary of State for settlement, of a person who has received any moneys or property belonging to the state.

Â Â Â Â Â  (2) At the request of any person interested in, and dissatisfied with the decision of the Secretary of State on an account presented to the Secretary of State for settlement, of a person who has received any moneys or property belonging to the state, the Secretary of State shall refer the account, the decision of the Secretary of State thereon and the reason for the decision to the Legislative Assembly at a session thereof. [1967 c.454 Â§Â§3,4; 1971 c.604 Â§6]

Â Â Â Â Â  293.265 Moneys collected to be turned over to State Treasurer; return of checks or money orders; maximum amount returned set by rule; effect of indorsement Âpaid in full.Â (1) It shall be the duty of the officer or other person or agent collecting, receiving, in possession of, or having the control of any state money or other funds, contributions or donations collected or received by, and to be expended by or on behalf of the state under the approval or supervision of any state officer, board, commission, corporation, institution, department or other state organization, recognized by the laws of this state and having the power to collect and disburse state funds, to turn over all such moneys mentioned in this section collected or received by or on account of such state officer, board, commission, corporation, institution, department or other state organization, to the State Treasurer not later than one business day after collection or receipt thereof. However, the officer, board, commission, corporation, institution, department or other state organization may comply with this requirement by using a reasonable, longer period for the transmittal of particularly identified funds or categories of funds if it documents and maintains in its official files, and submits a copy of such documentation to the Division of Audits of the Secretary of State for review, information that a valid business reason exists for using a longer transmittal period and that the period is no longer than necessary to satisfy that business reason.

Â Â Â Â Â  (2) The deposit by or on behalf of the state under the approval or supervision of any state officer, board, commission, corporation, public corporation, institution, department or other state organization of a check marked Âpaid in full,Â Âpayment in full,Â Âfull payment of a claimÂ or words of similar meaning does not establish an accord and satisfaction which binds the state or prevents the collection of the remaining amount owed upon the obligation unless an officer or employee with actual authority to settle claims has agreed in writing to accept the check as full payment of a disputed obligation.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, subject to limits on amount adopted pursuant to subsection (4) of this section, a state agency may return any bank check or money order received by the agency, whenever such bank check or money order is incomplete or the report or record applied for is not available or releasable or the payment is not owed. The agency shall keep a record of the check or money order returned, in the form prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) After consultation with the State Treasurer, the department shall by rule limit the return, by an agency, of a bank check or money order under subsection (3) of this section to checks or money orders of less than the amount specified in the rule. [Formerly 291.436; 1969 c.141 Â§3; 1979 c.74 Â§1; 1989 c.205 Â§1; 1997 c.122 Â§1]

Â Â Â Â Â  293.270 Record of moneys deposited under ORS 293.265; interest. (1) The State Treasurer shall create a record of the moneys deposited with the State Treasurer pursuant to ORS 293.265 and shall place all moneys so deposited, except money which forms all or part of any private donation or contribution, to the credit of appropriate funds or accounts designated by law.

Â Â Â Â Â  (2) All money deposited with the State Treasurer which forms all or part of any private donation or contribution shall be placed by the State Treasurer in a separate trust fund for the use and benefit for which such donation or contribution was made.

Â Â Â Â Â  (3) All interest, if any, earned by the trust fund shall inure to the benefit of the trust fund. [Formerly 291.438; 1969 c.141 Â§4; 1999 c.412 Â§2]

Â Â Â Â Â  293.275 Disbursement of moneys. Disbursements of the moneys transferred or deposited pursuant to ORS 293.265 shall be made only on warrants issued in payment of authorized claims and expenses, as provided by law. Disbursements of moneys so deposited, which were placed in separate trust funds, shall be made only on warrants issued in payment of any claims or expenses authorized by the proper officers of the board, commission, corporation, institution, department, office or other state organization for whose benefit the trust fund was created. [Formerly 291.440; 1967 c.454 Â§5]

Â Â Â Â Â  293.280 Application of ORS 293.265 to 293.275. Except as otherwise provided by law, ORS 293.265 to 293.275 do not apply to:

Â Â Â Â Â  (1) State funds advanced to meet payrolls or to pay current expenses or emergency claims.

Â Â Â Â Â  (2) Federal funds the control of which is otherwise directed by federal law or regulation.

Â Â Â Â Â  (3) Funds of any state institution of higher learning. [Formerly 291.442]

Â Â Â Â Â  293.285 Transfers between funds, accounts or appropriations authorized for certain interagency and intergovernmental payments. (1) Notwithstanding the provisions of ORS 293.275 or any other statute relating to interagency payments, the Oregon Department of Administrative Services may effect interagency payments for goods and services by transfer from the funds, accounts or appropriations of the agency receiving such goods or services, to the funds and accounts of the agency supplying such goods or services.

Â Â Â Â Â  (2) The State Treasurer and the department may agree upon procedures whereby they may effect intergovernmental payments between the state and local units of government by transfer to the funds of the local unit of government entitled to receive them from the funds, accounts or appropriations from which the distribution is to be made. [Formerly 291.443; 1967 c.454 Â§6; 1983 c.104 Â§1]

Â Â Â Â Â  293.290 [Formerly 291.444; 1967 c.454 Â§7; 1987 c.158 Â§41; repealed by 1999 c.412 Â§4]

Â Â Â Â Â  293.292 Payment for expenses incurred in bond sales. As payment for the expenses of the State Treasurer in administering bond and state debt programs, making bond sales and processing bonds and interest coupons payable from funds on deposit in the State Treasury, the State Treasurer is authorized to charge state agencies that issue such bonds for the expenses of making such bond sales and processing such bonds and bond interest coupons. Proceeds from such charges shall be deposited in the Miscellaneous Receipts Account established in the General Fund for the State Treasurer and are continuously appropriated for payment of the expenses of the office of the State Treasurer. [1971 c.161 Â§3; 1999 c.1043 Â§6]

Â Â Â Â Â  293.293 Funds held in trust by court. (1) Whenever a court is required to hold funds in trust for the benefit of any party, all such funds shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest on such funds shall be credited to the General Fund.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the amount in trust is $10,000 or more, upon motion of a party, the court may order that the amount deposited with the State Treasurer be placed in an interest bearing account and that the interest be credited or paid to a party or parties, as the court deems appropriate. [1987 c.117 Â§1; 1989 c.966 Â§20]

Â Â Â Â Â  Note: 293.293 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPROVING AND PAYING CLAIMS

(Approval)

Â Â Â Â Â  293.295 When claim against moneys in State Treasury may be paid. A claim for payment from any moneys in the State Treasury may not be paid unless:

Â Â Â Â Â  (1) The claim is supported by the approval of the state agency that incurred the obligation or made the expenditure on which the claim is based;

Â Â Â Â Â  (2) Provision for payment of the claim is made by law and appropriation;

Â Â Â Â Â  (3) The obligation or expenditure on which the claim is based is authorized as provided by law; and

Â Â Â Â Â  (4) The claim otherwise satisfies requirements as provided by law. [1967 c.454 Â§9]

Â Â Â Â Â  293.300 No claim to be paid if disapproved by department; exceptions. Except for claims based on obligations incurred or expenditures made by the Legislative Assembly and its officers and committees, the courts and their officers and committees, the Secretary of State and State Treasurer in the performance of the functions of their constitutional offices and the Public Defense Services Commission, a claim for payment from any moneys in the State Treasury may not be paid if the claim is disapproved by the Oregon Department of Administrative Services. The department shall disapprove a claim if provision for payment thereof is not made by law and appropriation, the obligation or expenditure on which the claim is based is not authorized as provided by law or the claim does not otherwise satisfy requirements as provided by law. [1967 c.454 Â§10; 2003 c.449 Â§39]

Â Â Â Â Â  293.305 [Formerly 291.462; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.306 Forms and procedures for claims, warrants, checks and orders; notice of two-year cancellation. (1) The Oregon Department of Administrative Services may prescribe forms and procedures consistent with law for claims subject to disapproval by the department under ORS 293.300 and for the presentment, processing, approval and disapproval by state agencies and the department and drawing of warrants, checks or orders in payment of those claims. The use of forms and compliance with procedures so prescribed is required.

Â Â Â Â Â  (2) The department shall require each warrant, check and order drawn in payment of claims to have printed thereon a statement in size equal to at least 8-point type that the warrant, check or order shall be canceled and declared void if not presented for payment within two years from the date of issuance. [1967 c.454 Â§11; 1977 c.126 Â§1]

Â Â Â Â Â  293.310 [Formerly 291.464; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.311 Requiring information regarding claims. (1) The Oregon Department of Administrative Services may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to a claim subject to disapproval by the department under ORS 293.300.

Â Â Â Â Â  (2) The state agency that incurred the obligation or made the expenditure on which the claim is based may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to a claim not subject to disapproval by the department under ORS 293.300. [1967 c.454 Â§12]

Â Â Â Â Â  293.315 [Formerly 291.466; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.316 Appeal of disputed claim. Any person aggrieved by the disallowance of a claim for payment of any moneys in the State Treasury, if the claim is subject to disapproval by the Oregon Department of Administrative Services under ORS 293.300, or by the state agency that incurred the obligation or made the expenditure on which the claim is based, if the claim is not subject to disapproval by the department under ORS 293.300, may appeal the disallowance by the department or agency under ORS 183.482. [1967 c.454 Â§13; 1993 c.500 Â§60]

Â Â Â Â Â  293.320 [Formerly 291.468; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.321 Limitation on time of presentment of claims. (1) A person having a claim against the state shall present the claim, with the evidence in support thereof, to the Oregon Department of Administrative Services or the state agency that incurred the obligation or made the expenditure on which the claim is based within two years after the date on which the claim accrues. However, if any federal funding arrangement requires payment of a claim within one year, that claim, with evidence in support thereof, must be presented within one year after the date on which the claim accrues.

Â Â Â Â Â  (2) All claims, with evidence in support thereof, presented for health services under ORS 411.710 must be presented within one year after the date in which the claim accrues. [1967 c.454 Â§14; 1983 c.608 Â§1]

Â Â Â Â Â  293.325 [Formerly 291.470; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.326 When claim allowed against state as setoff. In an action or suit brought in behalf of the state, a claim may not be allowed against the state as a setoff unless:

Â Â Â Â Â  (1) The claim was presented to the Oregon Department of Administrative Services or the state agency that incurred the obligation or made the expenditure on which the claim is based, and approved or disapproved as provided by law; or

Â Â Â Â Â  (2) It is proved to the satisfaction of the court that the defendant, at the time of trial, is in possession of evidence in support of the claim that the defendant could not present to the department or state agency because of absence from the state, sickness or unavoidable accident. [1967 c.454 Â§15]

Â Â Â Â Â  293.330 Designation of officer by state agency to approve disbursements. All boards, commissions, officers and heads of departments of the state authorized to approve disbursements for indebtedness or expenses may designate the secretary, or some officer of each board or commission, or some representative or deputy of such officer or head of department who is under bond to the State of Oregon to approve those disbursements, provided that the indebtedness or expense has been theretofore authorized by such board, commission, officer or head of department. Such board, commission, officer or head of department shall file with the Oregon Department of Administrative Services a statement designating such secretary, officer, representative or deputy together with a sample of the designated personÂs signature. [Formerly 291.472; 1967 c.454 Â§16]

Â Â Â Â Â  293.335 Designation of individual by legislative committee to approve disbursements. A statutory, standing, special or interim committee of the Legislative Assembly or either house thereof may designate one or more individuals to approve disbursements for which the indebtedness or expense has been theretofore authorized by the committee. The committee shall file with the Oregon Department of Administrative Services a statement designating the individual, together with a sample of the individualÂs signature. [Formerly 291.473; 1999 c.117 Â§8]

Â Â Â Â Â  293.340 [Formerly 291.474; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.341 References to voucher claims as references to disbursements; filing designations with department. Notwithstanding any other provision of law:

Â Â Â Â Â  (1) Any reference in any general or specific statute to voucher claims for indebtedness or expenses authorized by any state agency and to approval of those voucher claims is intended to be and shall be considered a reference to disbursements for the indebtedness or expenses and to approval of those disbursements.

Â Â Â Â Â  (2) Any requirement that a statement designating an individual to approve voucher claims referred to in subsection (1) of this section be filed with the Secretary of State is intended to be and shall be considered a requirement that the statement designating an individual to approve disbursements be filed with the Oregon Department of Administrative Services, and not with the Secretary of State. [1967 c.454 Â§19]

Â Â Â Â Â  293.345 [Formerly 291.476; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.346 Drawing warrants. Warrants shall be drawn in payment of claims for payment from any moneys in the State Treasury. All warrants shall be drawn by the Oregon Department of Administrative Services, and ORS 291.015 (2) does not apply to the drawing of warrants by the department. [1967 c.454 Â§20; 1971 c.80 Â§1; 1993 c.741 Â§27]

Â Â Â Â Â  293.348 Charging and billing state agencies for expense of drawing and processing warrants. The Oregon Department of Administrative Services may charge state agencies for the drawing of warrants and processing of receipts and transfers. The amount so charged shall be billed to state agencies at least quarterly, and the proceeds from such charges shall be deposited in the Oregon Department of Administrative Services Operating Fund established by ORS 283.076. [1971 c.174 Â§2; 1993 c.500 Â§45a]

Â Â Â Â Â  Note: 293.348 was added to and made a part of ORS chapter 293 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.350 [Formerly 291.478; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.351 [1967 c.454 Â§21; repealed by 1971 c.80 Â§8]

Â Â Â Â Â  293.353 Payment for expense of processing banking-related transactions. (1) As payment for expenses of processing banking-related transactions, the State Treasurer may charge each state agency having such transactions involving the State Treasury. The amount so charged shall be determined by the number of transactions processed by the State Treasurer and shall be paid in the manner determined by the State Treasurer to be most efficient and cost effective. The proceeds from such charges shall be deposited in the Miscellaneous Receipts Account established in the General Fund for the State Treasurer, and such proceeds are continuously appropriated for payment of expenses of the office of the State Treasurer in processing banking-related transactions.

Â Â Â Â Â  (2) When the State Treasurer transfers the assets of the local government investment pool to the state investment fund established under ORS 293.701 (2)(o) as authorized by ORS 294.882, Âstate agency,Â as used in this section, includes local government participants in the state investment fund. [1971 c.161 Â§2; 1975 c.410 Â§1; 1989 c.569 Â§3; 1999 c.1043 Â§1]

Â Â Â Â Â  293.355 [Formerly 291.480; renumbered 293.375]

Â Â Â Â Â  293.356 [1967 c.454 Â§22; 1983 c.740 Â§83; 1993 c.500 Â§61; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  293.360 [1967 c.454 Â§23; repealed by 1971 c.80 Â§8]

Â Â Â Â Â  293.365 [1967 c.454 Â§24; repealed by 1971 c.80 Â§8]

Â Â Â Â Â  293.370 Use of facsimile signatures by department and state agencies. (1) The Oregon Department of Administrative Services may cause any warrant drawn by it, and any other state agency authorized by law to draw warrants may cause any warrant drawn by the state agency, to be signed by facsimile signature affixed by any mechanical equipment or device. The State Treasurer shall honor any warrant presented for payment so signed by facsimile signature as if signed manually.

Â Â Â Â Â  (2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any warrant bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures. [1967 c.454 Â§28; 1997 c.122 Â§2]

Â Â Â Â Â  293.375 Use of facsimile signatures by state officers and employees. (1) When authorized to use facsimile signatures by the administrative head of any state agency, any person authorized to sign any check, warrant or other instrument on behalf of the state agency may, in the discretion of the person, sign the check, warrant or other instrument by facsimile signature affixed by any mechanical equipment or device.

Â Â Â Â Â  (2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any check, warrant or other instrument bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures. [Formerly 291.480 and then 293.355; 1997 c.122 Â§3]

(Payment)

Â Â Â Â Â  293.405 [Formerly 291.492; repealed by 2003 c.81 Â§14]

Â Â Â Â Â  293.406 Payment by State Treasurer; effect of issuance of check or warrant or initiation of electronic funds transfer by state officer. (1) The State Treasurer shall pay on demand all items presented to the State Treasurer for payment if there are appropriate and sufficient funds in the State Treasury, as provided by law, to make the payments. If a law requires that an item be paid from a particular fund, the State Treasurer must make the payment from that fund only.

Â Â Â Â Â  (2) When a state officer authorizes issuance of, or signs, a check, warrant or electronic funds transfer on behalf of an agency, the officer is certifying that the expenditure of moneys represented by the check, warrant or request for electronic funds transfer is authorized by law. For purposes of this subsection, an expenditure is authorized by law if:

Â Â Â Â Â  (a) There is an appropriation, whether annual, biennial or continuous, of the moneys represented by the check, warrant or request for electronic funds transfer;

Â Â Â Â Â  (b) When applicable, there is an expenditure limitation for the moneys represented by the check, warrant or request for electronic funds transfer;

Â Â Â Â Â  (c) When applicable, there is an allotment from the Oregon Department of Administrative Services under ORS 291.230 to 291.260 for the moneys represented by the check, warrant or request for electronic funds transfer; and

Â Â Â Â Â  (d) The officer or agency has received any other approvals necessary to authorize issuance of the check, warrant or request for electronic funds transfer.

Â Â Â Â Â  (3) The State Treasurer may rely on the certification described in subsection (2) of this section and need not investigate or inquire whether a check, warrant or request for electronic funds transfer is authorized by law before paying the check, warrant or electronic funds transfer.

Â Â Â Â Â  (4) As used in this section, Âstate officerÂ means any person acting on behalf of a board, commission, department, institution, branch or agency the costs of which are paid in whole or in part from funds held in the State Treasury. [2003 c.81 Â§8]

Â Â Â Â Â  Note: 293.406 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.410 [Formerly 291.494; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.411 [1967 c.454 Â§57; repealed by 1999 c.412 Â§4]

Â Â Â Â Â  293.415 [Formerly 291.496; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.416 [1967 c.454 Â§58; repealed by 1999 c.412 Â§4]

Â Â Â Â Â  293.420 [Formerly 291.498; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.425 [Formerly 291.500; 1967 c.454 Â§59; 1971 c.79 Â§1; 1977 c.126 Â§2; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  293.430 [Formerly 291.502; 1967 c.454 Â§60; repealed by 1971 c.79 Â§3]

Â Â Â Â Â  293.435 [Formerly 291.504; 1967 c.454 Â§61; repealed by 1971 c.79 Â§3]

Â Â Â Â Â  293.440 [Formerly 291.506; 1967 c.454 Â§62; 1971 c.79 Â§2; 1977 c.126 Â§3; 1983 c.104 Â§2; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  293.445 Definition for ORS 293.445 to 293.460; authority to make refunds; moneys held for refund or payment to claimants; deposit; rules; drawing checks. (1) As used in ORS 293.445 to 293.460, ÂagencyÂ means any state officer, department, commission or institution.

Â Â Â Â Â  (2) When any agency determines that moneys have been received by it in excess of the amount legally due and payable to the agency or that it has received moneys to which it has no legal interest, the agency, within three years from the date the money was paid to the agency, shall refund the excess or erroneous payment to the person who made the payment or to the personÂs legal representative, and such moneys hereby are continuously appropriated for such purpose.

Â Â Â Â Â  (3) Unless otherwise provided by law, any agency having in its possession any moneys held for refund or payment to claimants or distributees, or for determination or adjustment of license fees or of other amounts due the state, may, with the consent of the State Treasurer and in accordance with rules prescribed by the State Treasurer, deposit such funds in designated accounts with the State Treasurer and make lawful payments or adjustments therefrom to proper claimants or distributees, by checks or orders drawn on the State Treasurer signed by the officer or administrative head of the agency depositing such funds.

Â Â Â Â Â  (4) If the amount owed is less than a minimum sum established by rule of the agency authorized to make the refund, any agency by rule may provide that refunds shall be paid upon receipt of a written request from the person who paid the money or the legal representative thereof. [Formerly 291.508; 1983 c.246 Â§4]

Â Â Â Â Â  293.447 Establishment of accounts for purposes other than those in ORS 293.445 authorized; rules. (1) With the consent of and in accordance with rules prescribed by the State Treasurer, agencies may establish accounts with the State Treasurer for purposes other than those described in ORS 293.445 (3). These accounts may be established when required by federal law or regulation or when it is impractical for the agency to use funds established with the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Unless approved by the department, accounts established under this section shall be for deposit purposes only and the agencies shall not have authority to order disbursements from the accounts by check or order. Disbursements from these accounts for which the department has not approved check or order authority shall be made by the transfer of moneys in the account to funds for which the department may draw warrants. [1989 c.569 Â§2]

Â Â Â Â Â  293.450 Report of checks outstanding more than two years. (1) Before October 1 of each year, the agency that maintains an account pursuant to ORS 293.445 shall prepare a report pursuant to ORS 98.352 of all checks or orders drawn by it that have been outstanding for a period of more than two years prior to July 1, and that have not been paid by the State Treasurer.

Â Â Â Â Â  (2) The report shall not include checks or orders that have already been paid pursuant to indemnity bonds.

Â Â Â Â Â  (3) The agency shall forward the report to the Department of State Lands before November 1.

Â Â Â Â Â  (4) The Department of State Lands shall not require the Department of Revenue to remit funds being held by the Department of Revenue prior to January 1, 1994. [Formerly 291.510; 1967 c.454 Â§63; 1977 c.126 Â§4; 1993 c.500 Â§62; 1993 c.694 Â§30; 1997 c.86 Â§2]

Â Â Â Â Â  293.455 Refusal of payment of unpresented checks; duties of State Treasurer in transferring funds; report to Department of State Lands. (1) After October 1, the State Treasurer may refuse payment of the unpresented checks or orders included in the report referred to in ORS 293.450. In accordance with procedures developed by the Department of State Lands and approved by the State Treasurer, the agency shall instruct the State Treasurer to do the following:

Â Â Â Â Â  (a) Transfer and credit the amounts of the unpresented checks or orders dedicated for general funding to the General Fund.

Â Â Â Â Â  (b) Transfer all other funds to the Department of State Lands for deposit in the Unclaimed Property Revolving Fund within the Common School Fund Account.

Â Â Â Â Â  (c) Transfer and credit the amounts of the unpresented checks issued under ORS chapters 316 and 317 to the Department of State Lands for deposit in the Unclaimed Property Revolving Fund within the Common School Fund Account.

Â Â Â Â Â  (2) In each instance, the State Treasurer shall issue an official receipt for the amount so transferred or credited.

Â Â Â Â Â  (3) If the State Treasurer pays the owner of an unpresented check or order included in the report referred to in ORS 293.450 before the funds are transferred to the Department of State Lands, this information shall be reported to the Department of State Lands. [Formerly 291.512; 1967 c.454 Â§64; 1981 c.188 Â§1; 1993 c.694 Â§31; 1995 c.340 Â§1; 1997 c.86 Â§Â§3,4]

Â Â Â Â Â  293.460 Recourse of owners of unpaid checks. The lawful owner of any check or order included in the report referred to in ORS 293.450, not presented to the State Treasurer for payment and not paid, thereafter may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396. [Formerly 291.514; 1967 c.454 Â§65; 1981 c.188 Â§2; 1993 c.500 Â§63; 1993 c.694 Â§32]

Â Â Â Â Â  293.462 Payment of overdue account charges; rules. (1) It is the policy of the State of Oregon to pay any overdue account charges incurred by state agencies which do not promptly pay for goods and services provided by private businesses.

Â Â Â Â Â  (2) The overdue account charges to be paid under this section shall be the same as the usual overdue account charges to the general clientele of the vendor.

Â Â Â Â Â  (3) Moneys appropriated from the General Fund to an agency or the establishment of maximum limits for expenditures of an agency authorized to procure goods or services from private businesses shall be used to pay overdue account charges incidental to procurement of the goods or services at the rate of two-thirds of one percent per month, but not more than eight percent per annum on overdue claims.

Â Â Â Â Â  (4) Overdue claims shall be those that have not been paid within 45 days from the latest of the following dates: The date of the receipt of the invoice, the date of the initial billing statement if no invoice is received, or the date the claim is made certain by agreement of the parties or by operation of law. However, overdue account charges shall not accrue on any purchases made by any state agency during time of civil emergency or in the event of a natural disaster which prevents the timely payment of accounts. In such instances accounts shall be paid in as timely a manner as possible.

Â Â Â Â Â  (5) Where claims have been paid, the date of the check or warrant in payment of the claims shall be used to determine if the claim has been paid in a timely manner. It shall be rebuttably presumed that the check or warrant was correctly dated.

Â Â Â Â Â  (6) Moneys for payment of overdue account charges shall not be provided in the biennial budget of a state agency, but agencies may make special requests to provide moneys for such charges, separately from other budget requests in accordance with rules adopted by the Oregon Department of Administrative Services.

Â Â Â Â Â  (7) In the event overdue account charges cannot lawfully be paid from federal funds, then such charges shall be paid from any moneys available to the agency for payment of administrative expenses. If other moneys are not available to pay overdue account charges, the agency shall submit to the Legislative Assembly during a legislative session or to the Emergency Board during the interim between legislative sessions a request for moneys to pay these charges. [1979 c.406 Â§2]

(Duplicate Instruments)

Â Â Â Â Â  293.465 Definitions for ORS 293.465 to 293.485; presentation of instrument for payment. (1) As used in ORS 293.465 to 293.485:

Â Â Â Â Â  (a) ÂInstrumentÂ means a warrant, check or order issued by the state, or by any board, department, commission or officer of the state, or an electronic image or record of such a warrant, check or order.

Â Â Â Â Â  (b) ÂSubdivisionÂ means any county, municipal corporation, quasi-municipal corporation, or civil or political subdivision in this state.

Â Â Â Â Â  (2) Subject to ORS 293.470, an instrument may not be paid until the instrument, or the duplicate thereof issued under ORS 293.475, is presented for payment as provided by law for such instrument. [Formerly 291.516; 2005 c.110 Â§1]

Â Â Â Â Â  293.470 Payment on lost, stolen or destroyed instruments; indemnity bonds not required. (1) An instrument may be paid without presentment if the person claiming to be the lawful owner of the instrument satisfies the officer by whom payment is to be made that the instrument has been lost, stolen or destroyed prior to the claimantÂs having received value for the instrument or having negotiated the instrument, in compliance with ORS 293.475.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person, including an officer or employee, is not required to furnish a bond of indemnity for the amount of the lost instrument in cases of destroyed, stolen or lost instruments, but is required to furnish a statement as provided in ORS 293.475. [Formerly 291.518; 1967 c.221 Â§1; 1973 c.478 Â§1; 1979 c.763 Â§1; 2005 c.110 Â§2]

Â Â Â Â Â  293.475 Issuance of duplicate instrument; affidavit of owner, payee or representative. (1) Upon satisfactory showing by the lawful owner of an instrument of the loss, destruction or theft of the instrument, the proper officer, board, department or commission that issued the original instrument, or the issuerÂs duly authorized legal successor, may issue a duplicate in lieu thereof for the same amount as the original. The duplicate shall bear the signature of the officer charged with the duty of signing instruments as of the date of issuance of the duplicate.

Â Â Â Â Â  (2) Before a duplicate instrument is issued, the person making application for its issue shall furnish to the issuing officer a written statement signed by the person specifically alleging that the person is the lawful owner, payee or legal representative of the lawful owner or payee of the original instrument giving the date of issue, the number, amount, for what services or claim the original instrument was issued and that the original instrument has been lost, destroyed or stolen, and has not been paid. A certificate may be furnished in lieu of an affidavit or affirmation if the lawful owner, payee or legal representative is:

Â Â Â Â Â  (a) The federal government; or

Â Â Â Â Â  (b) This state or any board, department, commission or subdivision of this state, or any officer thereof in official capacity.

Â Â Â Â Â  (3) The officer, board, department or commission issuing the duplicate instrument shall search its records to determine whether the original instrument was paid. If the original instrument is found, it shall immediately be returned to the State Treasurer or, if a record of payment is found, the State Treasurer shall be notified immediately. The State Treasurer shall promptly return the instrument to the presenting or payer bank for credit or shall promptly notify the presenting or payer bank of the record of payment. The State Treasurer is not liable for inability to obtain credit from the presenting or payer bank for an instrument returned under this section or for an instrument for which the State Treasurer notifies the presenting or payer bank of a record of payment. [Formerly 291.520; 1969 c.142 Â§1; 1973 c.478 Â§2; 1979 c.763 Â§2; 1993 c.694 Â§43; 2005 c.22 Â§220; 2005 c.110 Â§3]

Â Â Â Â Â  293.480 Adoption of uniform procedure for issuing duplicate instruments. State officers, boards, departments or commissions lawfully issuing instruments upon the State Treasurer may adopt the uniform procedure of issuing and delivering to all parties entitled thereto duplicate instruments to replace those lost, stolen or destroyed, in accordance with ORS 293.475. [Formerly 291.522; 1969 c.142 Â§2; 1979 c.763 Â§3; 2005 c.110 Â§4]

Â Â Â Â Â  293.485 Effect of wrongful payment; liability of officer. When any instrument is paid, other than as authorized by ORS 293.465 to 293.480, such wrongful payment shall not relieve the political body issuing the instrument from liability to the true and lawful owner thereof; but the officer or person making such wrongful payment and the sureties on the official bond of the officer or person, if any, shall be responsible to the political body represented by the officer or person in making such payment, for the full amount of the loss occasioned thereby. [Formerly 291.524]

(Death of Payee)

Â Â Â Â Â  293.490 Payment upon death of person entitled to money from state if estate not in probate. (1) Except for property described under ORS 98.304 to 98.436, and as otherwise directed by law, upon the death of any person entitled to payment of money in the State Treasury or on deposit with a state agency or officer, if the estate is not to be administered in a court having probate jurisdiction, the State Treasurer or the state agency or officer authorized to disburse the funds may pay or cause to be paid the money due, as provided in subsection (3) of this section. Except as to payment of salary or wages due a deceased state officer or employee from the State of Oregon, no payment under this section shall be made in excess of $10,000.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, moneys on deposit with a state agency or officer representing unpaid wages collected on behalf of a person by the Bureau of Labor and Industries shall be payable pursuant to subsection (3) of this section.

Â Â Â Â Â  (3) Payment authorized by subsection (1) of this section shall be made to the following groups of survivors of the decedent, their guardians or the conservators of their estates, in equal shares to all survivors in a group, and in the order listed, with no payment to survivors in any group if there is any survivor in any group preceding it as listed:

Â Â Â Â Â  (a) Surviving spouse.

Â Â Â Â Â  (b) The trustee of a revocable inter vivos trust created by the decedent, unless within six months after the decedent dies a will executed by the decedent requiring distribution of the amount to a different person is admitted to probate.

Â Â Â Â Â  (c) In equal shares to the children of the decedent and to the issue of any deceased child by right of representation.

Â Â Â Â Â  (d) Parents.

Â Â Â Â Â  (e) Brothers and sisters.

Â Â Â Â Â  (f) Nephews and nieces. [Formerly 291.526; 1965 c.401 Â§1; 1973 c.823 Â§125; 1979 c.763 Â§4; 1981 c.594 Â§2; 1989 c.171 Â§39; 1993 c.694 Â§33; 1995 c.290 Â§1]

Â Â Â Â Â  293.495 Procedure for payment. (1) Payment authorized by ORS 293.490 may be made only upon receipt by the State Treasurer or other state officer authorized to disburse moneys due the decedent of an affidavit from one of the survivors in a group of survivors listed in ORS 293.490 (3), that:

Â Â Â Â Â  (a) The decedent died testate or intestate, as the case may be.

Â Â Â Â Â  (b) The estate of the decedent will not be probated.

Â Â Â Â Â  (c) The aggregate sums due the decedent from the State of Oregon, except for salary or wages, do not exceed the principal sum of $10,000.

Â Â Â Â Â  (d) The relationship of the claimants to the decedent is described in ORS 293.490 (3), specifying the particular relationship of each claimant; that there is no other survivor in the group that includes the claimants; and that there is no survivor in any group preceding the group that includes the claimants as listed in ORS 293.490 (3).

Â Â Â Â Â  (e) The expenses of last illness and funeral of the decedent will be paid out of the moneys so paid by the State Treasurer or other disbursing officer, to the full amount thereof, if necessary.

Â Â Â Â Â  (2) The State Treasurer or other officer making disbursement shall be under no obligation to determine the truth of the affidavit. The payment of the amount due such decedent, made in good faith to the claimants, shall constitute a full acquittance and release of the State Treasurer or other disbursing officer for the amount so paid.

Â Â Â Â Â  (3) In the event that a warrant, check or order has been lost, stolen or destroyed, the proper survivors, as specified in ORS 293.490, may obtain payment of the amount thereof by filing with the State Treasurer or other disbursing officer a written statement in accordance with ORS 293.475. [Formerly 291.528; 1965 c.401 Â§2; 1979 c.763 Â§5; 1981 c.594 Â§8; 1999 c.59 Â§76]

Â Â Â Â Â  293.500 Probate proceedings unnecessary; accounting to administrator. It shall not be necessary to institute probate proceedings to establish the right of any of the surviving parties named in ORS 293.490 to collect the amounts due the decedent under ORS 293.490 and 293.495; but if, after payment of such amounts, the estate of the decedent is probated, the person receiving the moneys due the decedent shall account therefor to the administrator of the estate of the decedent. [Formerly 291.530]

(Auditor of Public Accounts)

Â Â Â Â Â  293.505 Secretary of State as Auditor of Public Accounts; claim disapproved in performance of constitutional functions not to be paid. (1) The performance of functions as provided by law by the Oregon Department of Administrative Services or any other state agency in the processing, approval and disapproval of claims for payment from any moneys in the State Treasury and in the drawing of warrants in payment thereof does not constitute or affect the performance of constitutional functions of the Secretary of State as Auditor of Public Accounts.

Â Â Â Â Â  (2) A claim for payment from any moneys in the State Treasury may not be paid, notwithstanding approval thereof or the drawing of a warrant in payment thereof as otherwise provided by law, if the claim is disapproved by the Secretary of State in the performance of constitutional functions as Auditor of Public Accounts. [1967 c.454 Â§29]

Â Â Â Â Â  293.510 Presentment of claims to Secretary of State not required. Notwithstanding any other provision of law, the presentment of claims for payment from any moneys in the State Treasury to the Secretary of State as Auditor of Public Accounts and the audit, allowance or other approval of those claims by the Secretary of State as Auditor of Public Accounts before the drawing of warrants in payment of those claims or otherwise before payment of those claims is not required by statute. Any reference to the audit, allowance or other approval by the Secretary of State of those claims before payment in any general or specific statute is intended to be and shall be considered a reference to the performance of constitutional functions of the Secretary of State as Auditor of Public Accounts, and is not intended to be and shall not be considered a statutory requirement that those functions be performed before payment of those claims. [1967 c.454 Â§30]

Â Â Â Â Â  293.515 Withholding salary of state official or employee failing to settle accounts or correct delinquencies or errors in audit reports; notice and hearing; exemptions. (1) In the discharge of the constitutional duties of Auditor of Public Accounts, the Secretary of State may certify to the Governor the failure of any state official or state employee:

Â Â Â Â Â  (a) To settle accounts or render such statements as may be required with respect to the custody or disposition of public funds or other state property; or

Â Â Â Â Â  (b) To correct any major delinquencies, deficiencies, improper procedures or errors appearing in audit reports within a reasonable time.

Â Â Â Â Â  (2) Within 90 days of certification to the Governor under subsection (1) of this section, the state official or employee responsible shall notify the Secretary of State and the Governor, in writing, of the measures to be taken to settle accounts or render the statements under subsection (1)(a) of this section or to correct the delinquencies, deficiencies, improper procedures or errors in the audit reports. The Governor may extend the 90-day period for good cause.

Â Â Â Â Â  (3) The Governor may issue an order requiring the state official or employee to correct any failure certified by the Secretary of State under subsection (1) of this section and may issue an order withholding the payment of the salary of the official or employee until the failure is corrected.

Â Â Â Â Â  (4) An order issued by the Governor to withhold salary shall be entered only after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183 governing contested cases.

Â Â Â Â Â  (5) The provisions of this section do not apply to classified employees under the State Personnel Relations Law, the Legislative Assembly, members of the judiciary or any statewide elected official. [1979 c.612 Â§1]

Â Â Â Â Â  Note: 293.515 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ELECTRONIC FUNDS TRANSFERS

Â Â Â Â Â  293.525 Payments to and by state agencies by electronic funds transfers; rules; penalty for failure to comply. (1) Upon consultation with the State TreasurerÂs office, a state agency by rule may:

Â Â Â Â Â  (a) Require that payments to the agency above designated amounts be made by electronic funds transfer. All electronic funds transfer entries through an automated clearinghouse shall follow standards adopted by the State Treasurer that shall be substantially similar to those adopted by the National Automated Clearing House Association.

Â Â Â Â Â  (b) Notwithstanding any provision of law requiring payment by check or other means, establish a program under which electronic funds transfer is the primary method for payments made by the agency.

Â Â Â Â Â  (2)(a) In addition to any other penalty provided by law, a state agency may assess a penalty not to exceed five percent of the amount of the payment for failure to comply with the agencyÂs rules requiring payments to the agency by electronic funds transfer.

Â Â Â Â Â  (b) An agency that adopts rules under subsection (1)(b) of this section may not assess a penalty for failure to comply with the rules against any payee that is unable to receive payment by electronic funds transfer. Nothing in this paragraph authorizes a state agency to assess a penalty for failure to comply with rules adopted under subsection (1)(b) of this section.

Â Â Â Â Â  (c) An agency that adopts rules under subsection (1)(b) of this section may not require a payee to open a bank account as a condition of receipt of payment.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the Department of Revenue may not require electronic funds transfer as the primary method for payment of:

Â Â Â Â Â  (a) Estimated tax, as defined in ORS 316.557;

Â Â Â Â Â  (b) Tax due to the department as shown on an individual income tax return filed under ORS chapter 316; or

Â Â Â Â Â  (c) Refunds of overpayments issued by the department under ORS 314.415.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂElectronic funds transferÂ is the movement of funds by nonpaper means, usually through a payment system including, but not limited to, an automated clearinghouse or the Federal ReserveÂs Fedwire system.

Â Â Â Â Â  (b) ÂState agencyÂ means an agency as defined by ORS 183.310 (1). [1991 c.369 Â§Â§1,2; 2005 c.28 Â§1]

Â Â Â Â Â  Note: 293.525 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ACCOUNTS FOR TOBACCO SETTLEMENT MONEYS

Â Â Â Â Â  293.530 [1999 c.272 Â§1; renumbered 323.803 in 2003]

Â Â Â Â Â  293.533 [1999 c.272 Â§2; 2003 c.60 Â§1; 2003 c.804 Â§89; renumbered 323.800 in 2003]

Â Â Â Â Â  293.535 [1999 c.272 Â§3; 2003 c.801 Â§21; renumbered 323.806 in 2003]

Â Â Â Â Â  293.537 Tobacco Settlement Funds Account; sources; uses; investment. (1) The Tobacco Settlement Funds Account is established as an account in the General Fund. Except as provided in section 2, chapter 11, Oregon Laws 2003, the account shall consist of all moneys paid to this state under the Master Settlement Agreement of 1998.

Â Â Â Â Â  (2) On June 1 of each odd-numbered year, the sum of $700,000 shall be transferred from the Tobacco Settlement Funds Account to the Tobacco Enforcement Fund established under ORS 180.205.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, all moneys in the Tobacco Settlement Funds Account are continuously appropriated to the Oregon Department of Administrative Services to be expended as directed by the Legislative Assembly.

Â Â Â Â Â  (4) All moneys in the Tobacco Settlement Funds Account shall be invested as provided in ORS 293.701 to 293.790. [2001 c.977 Â§Â§1,2,3; 2002 s.s.5 c.2 Â§17; 2003 c.11 Â§8; 2003 c.801 Â§24]

Â Â Â Â Â  Note: 293.537 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.540 Health Care Trust Fund; sources; uses; investment. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Health Care Trust Fund. The Health Care Trust Fund shall consist of moneys, in amounts directed by the Legislative Assembly, paid to this state by United States tobacco products manufacturers under the Master Settlement Agreement of 1998.

Â Â Â Â Â  (2) All earnings on moneys in the Health Care Trust Fund are continuously appropriated to the Oregon Department of Administrative Services and shall be expended only for the purpose of financing health programs.

Â Â Â Â Â  (3) Moneys in the Health Care Trust Fund shall be invested as provided in ORS 293.701 to 293.790 and the earnings from such investments shall be credited to the fund. Earnings shall be distributed annually or as directed by the Director of the Oregon Department of Administrative Services. [2001 c.986 Â§Â§1,2,3]

Â Â Â Â Â  Note: 293.540 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISTRIBUTING CERTAIN FEDERAL MONEYS

Â Â Â Â Â  293.550 Receipt and disposition generally of federal aid moneys; deposit in special fund. (1) The Governor may apply for, accept and receive, or authorize any state agency to apply for, accept and receive, financial assistance and grants from the United States or any of its agencies, subject to the terms and conditions thereof, for financing the cost of any federally sponsored program or project deemed beneficial to the State of Oregon. Applications for grants, except where precluded by federal law, shall include requests for funds adequate to accomplish the objectives of the grant proposal including moneys to pay for the audit, or audits, of the financial transactions as required by the grantor or state statutes. Moneys included in a grant award budgeted for auditing the grant or program shall not be used for any other purpose. Regulations established by the federal government relating to such grants shall be applicable to the extent they are not in conflict with state laws.

Â Â Â Â Â  (2) The Governor may disburse or supervise the disbursement of federal aid received under the provisions of subsection (1) of this section, or the Governor may designate a state agency to disburse or supervise the disbursement of such federal aid.

Â Â Â Â Â  (3) The Governor shall deposit money received pursuant to this section in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275. The money shall be expended, pursuant to subsection (2) of this section, for the purposes for and in accordance with the terms by which it is received, subject to the provisions of subsection (5) of this section and ORS 291.260.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section shall not supersede the provisions of any special statute empowering a state agency to apply for, accept and receive federal aid for any specific purpose.

Â Â Â Â Â  (5) Funds received under subsection (1) of this section shall be expended subject to expenditure limitations imposed on the receiving state agency by the Legislative Assembly or, in the absence of such limitations, only after approval of the Legislative Assembly or of the Emergency Board, if approval is required during the interim between sessions of the Legislative Assembly.

Â Â Â Â Â  (6) In any case where prior approval of the authority to expend any funds available under subsection (1) of this section is imposed as a term or condition to receipt of such funds, the Legislative Assembly or the Emergency Board may approve expenditure of such funds prior to their receipt. [1965 c.11 Â§1; 1967 c.57 Â§1; 1979 c.456 Â§1]

Â Â Â Â Â  293.555 Receipt and disposition of moneys received from federal government in lieu of ad valorem property taxes. The State Treasurer shall receive any moneys that may be paid to the state by the United States, or any agency thereof, in lieu of ad valorem property taxes, and shall retain or transfer to the respective county treasurers the moneys so received in compliance with the annual apportionment made by the Department of Revenue. [Formerly 291.532]

Â Â Â Â Â  293.560 Apportionment among counties of moneys received from federal government from forest reserves. (1) Except for a distribution charge that shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section, all sums received by the state from the United States Government as its distributive share of the amounts collected by the United States Government for forest reserve rentals, sales of timber, and other sources from forest reserves within the State of Oregon, shall, upon receipt, be distributed among the several counties in which such forest reserves are located. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

Â Â Â Â Â  (2) The department shall ascertain from the proper United States officers having the records of receipts from forest reserves, the amount of receipts from each forest reserve in this state for each year for which money is received by the state, less the share of each forest reserve of the deduction made under subsection (1) of this section. A separate account shall be kept of the sum, less the deduction, received from each forest reserve, which sum shall be paid only to the county or counties in which the forest reserve is located. Each county shall receive such proportional amount of the sum as the area of the forest reserve included within the boundaries of the county bears to the total area of the forest reserve within the state. The department shall in all cases when possible make all computations upon the net areas of such forest reserves according to the data furnished by the federal officials. [Formerly 291.534; 1985 c.787 Â§3]

Â Â Â Â Â  293.565 Apportionment among counties of moneys received from federal government under Mineral Lands Leasing Act; Federal Mineral Leases Fund. (1) Except for a distribution charge that shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section, all funds received from the United States Government by the State of Oregon as its distributive share of the amounts collected under the provisions of the Act of Congress of February 25, 1920, 41 Stat. 437, known as the Mineral Lands Leasing Act, and any Act amendatory thereof, shall upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Federal Mineral Leases Fund and shall be distributed to the counties in which such leased public lands are located. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

Â Â Â Â Â  (2) The department shall ascertain from the proper United States officers having the records of receipts from the sources in this state for which money is received by the State of Oregon and shall segregate and pay over by warrant to the county in which the leased public mineral land is located the sums, less the deduction, so received. Where the leased public mineral land is located in more than one county of the state, each shall receive such proportionate amount of the sum as the area of the leased public mineral land included within the boundary of the county bears to the total area of the leased public mineral lands within the state. [Formerly 291.536; 1985 c.787 Â§4]

Â Â Â Â Â  293.570 Apportionment among counties of moneys received from federal government under federal Flood Control Act; Federal Flood Control Leases Fund. (1) All funds received from the United States Government by the State of Oregon as its distributive share of the amounts collected under the federal Flood Control Act and Acts amendatory thereof and supplemental thereto, shall upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Federal Flood Control Leases Fund and shall be distributed to the counties in which the leased flood control lands from which such funds were derived are located.

Â Â Â Â Â  (2) Prior to the distribution indicated in subsection (3) of this section, a distribution charge shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

Â Â Â Â Â  (3) The department shall ascertain from the proper United States officers having the record of receipts from such sources, the names of the counties in which the leased flood control lands from which such funds have been received are located, and shall segregate and pay over the sums, less the deduction in subsection (2) of this section, by warrant to such counties. If such lands are located in more than one county, each shall receive an amount proportionate to the area of the leased land within the county. [Formerly 291.538; 1985 c.787 Â§5]

Â Â Â Â Â  293.575 Distribution of funds received under the Taylor Grazing Act; Taylor Grazing Fund. (1) Except for a distribution charge that shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section, all funds received from the United States Government as a distributive share of the amounts collected by the United States Government under the provisions of the Act of Congress of June 28, 1934, public document No. 482, known as the Taylor Grazing Act, and any Act amendatory thereof shall, upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Taylor Grazing Fund and shall be distributed to the several counties in which such public lands are located. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section. The department shall ascertain from the proper United States officers, having the records of receipts from grazing permits and leased public lands, the amount of receipts from such sources in this state for each year for which money is received by the state. A separate account shall be kept of the sum received from each grazing district and lease of public lands, which sum shall be segregated by the department and paid to the county in which the grazing district or leased public land is located, based on the number of animal unit months contained in the grazing district or leased public land within the county from which the moneys are collected. However, where the grazing district or leased public land is located in more than one county, each shall receive such proportional amount of the sum as the animal unit months of such grazing district or leased public land included within the boundary of such county shall bear to the total animal unit months of such grazing district or lease.

Â Â Â Â Â  (2) As used in this section, Âanimal unit monthsÂ means the amount of forage required to sustain a bovine animal for one month. [Formerly 606.220 and then 291.540; 1981 c.296 Â§1; 1985 c.787 Â§6]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 958, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. Distribution of moneys from federal Secure Rural Schools and Community Self-Determination Act. (1) The purpose of this section is to ensure that school districts receive a percentage of amounts received by the state under the Secure Rural Schools and Community Self-Determination Act of 2000 (P.L. 106-393).

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall distribute all sums received by the state pursuant to section 102(a)(2), (c)(1) and (d)(1)(A), P.L. 106-393, to counties in the same manner as are sums derived from forest reserve rentals, sales of timber and other sources from forest reserves under ORS 293.560. The department shall ensure that, of the total amount distributed to all counties in any fiscal year, the percentage distributed to each county in any fiscal year is the same as the countyÂs percentage share of all payments received by the state during the eligibility period described in section 3(2), P.L. 106-393.

Â Â Â Â Â  (3) A county that receives funds from the department pursuant to subsection (2) of this section as the countyÂs share of federal funds distributed under P.L. 106-393 shall deposit 25 percent of those funds in the county school fund or shall deposit an amount as specified in ORS 294.060 (3) to (6).

Â Â Â Â Â  (4) Pursuant to ORS 328.015, amounts in the county school fund shall be distributed to the school districts in the county based on the resident average daily membership of the school districts. [2001 c.958 Â§1; 2003 c.226 Â§19]

Â Â Â Â Â  Sec. 2. Section 1 of this 2001 Act is repealed on July 1, 2007. [2001 c.958 Â§2]

ACCOUNTING AND FISCAL REPORTING

Â Â Â Â Â  293.590 Department to supervise state agency accounting; furnishing accounting services. (1) The Oregon Department of Administrative Services shall direct and control the accounting for all the fiscal affairs of the state government and agencies thereof, and shall provide for the maintenance of accounting records, including accounts stated in summary or in detail, for those fiscal affairs. The department is responsible for establishing and maintaining systems of accounting for state government and agencies thereof. The principles, standards and related requirements of those systems of accounting shall be as prescribed by the department and except as otherwise provided in this section shall be used by the state agencies thereof, unless otherwise directed by the department.

Â Â Â Â Â  (2) In performing its functions under subsection (1) of this section, the department shall consult with the Secretary of State, State Treasurer and, to the extent it considers necessary or desirable, any other state agency or any federal agency.

Â Â Â Â Â  (3) The department may, as its own facilities permit, furnish to any other state agency such accounting services (including labor), facilities and materials as are necessary, as determined by the department, for compliance by the state agency with subsection (1) of this section. The cost to the department of furnishing the services, facilities and materials, as determined by the department, shall be charged to the state agency and paid to the department in the same manner as other claims against the state agency are paid.

Â Â Â Â Â  (4) This section is applicable to the Legislative Assembly and its officers and committees, the courts and their officers and committees, the Secretary of State and State Treasurer in the performance of the functions of their constitutional offices and the Public Defense Services Commission only at their option. [1967 c.454 Â§68; 1969 c.379 Â§1; 2003 c.449 Â§40]

Â Â Â Â Â  293.595 Supervision of data processing equipment for accounting system; other uses. The Oregon Department of Administrative Services shall control and supervise the acquisition, installation and use of all electronic or automatic data processing equipment to be used primarily for the purposes of the accounting records and system referred to in ORS 293.590. The adequacy and capacity of that equipment for purposes of the performance of constitutional functions of the Secretary of State as Auditor of Public Accounts shall be as determined by and under the control of the Secretary of State. The department shall authorize use of that equipment for other purposes to the extent that use for those other purposes does not conflict with use for the primary purpose of the accounting records and system. [1967 c.454 Â§69]

Â Â Â Â Â  293.600 Financial and statistical reports by state agencies. (1) As used in this section, Âstate agencyÂ means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may require periodic and special financial and statistical reports from all state agencies, upon forms which the department may prescribe, in order to assist the department in performing its fiscal functions. [1967 c.454 Â§70; 2001 c.71 Â§2]

Â Â Â Â Â  293.605 Fiscal year. (1) The fiscal year of this state shall commence on July 1 and close on June 30 of each year. All the accounts of the Oregon Department of Administrative Services, Secretary of State and State Treasurer shall be kept and all duties of the department and those officers shall be performed with reference to the beginning and end of the fiscal year.

Â Â Â Â Â  (2) Whenever it is provided by law that any action or proceeding of the state shall be taken with respect to a budget or tax levy for the calendar year, or for a fiscal year closing on any day other than June 30, each such action or proceeding shall be taken with respect to the fiscal year commencing on July 1 and closing on June 30. [Formerly 291.552; 1967 c.454 Â§66]

Â Â Â Â Â  293.610 [Formerly 291.554; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.611 Accounts and records of Secretary of State as Auditor of Public Accounts. The Secretary of State shall cause to be maintained accounts and records the Secretary of State considers necessary in the performance of constitutional functions as Auditor of Public Accounts. [1967 c.454 Â§72]

Â Â Â Â Â  293.615 [Formerly 291.556; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.616 Accounts and records of State Treasurer. The State Treasurer shall cause to be maintained accounts and records of all moneys received and disbursed by the State Treasurer. [1967 c.454 Â§73]

Â Â Â Â Â  293.620 Monthly account of and payment by custodians of state property. All persons, state institutions, commissions, commissioners, departments, boards, and state officers or agents, handling or having the custody or control of any property belonging to the state or to any state institution, board, commission, or department, shall account for and pay over to the State Treasurer monthly all moneys received from the income or rents of such property or from the sale and disposition of surplus products, useless and condemned property, with a verified itemized statement of the source from which the moneys were derived; but this section shall not be construed to include the funds belonging to educational institutions derived from tuition, matriculation or other fees charged students. [Formerly 291.564]

Â Â Â Â Â  293.625 Statements to be rendered to Secretary of State. The Secretary of State shall from time to time require all persons receiving moneys or securities, or having the disposition or management of any property of the state, of which an account is kept in the office of the Secretary of State, to render statements thereof to the Secretary of State. All such persons shall render such statement at such time and in such form as the Secretary of State requires. [Formerly 291.566]

Â Â Â Â Â  293.630 Date for closing accounts by persons who must make annual accounts. All officers and persons required to render annual accounts to the Secretary of State or State Treasurer shall close these accounts on June 30 of each year. [Formerly 291.568]

Â Â Â Â Â  293.635 [Formerly 291.570; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.640 Period covered by biennial reports. The biennial report of any state officer or agency required to be submitted to the Legislative Assembly or the Governor shall cover the biennial period closing on June 30 next preceding the regular session of the Legislative Assembly. [Formerly 291.572; 1967 c.454 Â§77]

Â Â Â Â Â  293.644 [1967 c.454 Â§74; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  293.645 [Formerly 291.574; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.648 [1967 c.454 Â§75; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  293.650 [Formerly 291.575; 1967 c.335 Â§31; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.652 [1967 c.454 Â§76; 1971 c.267 Â§3; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  293.655 [Formerly 291.576; 1993 c.98 Â§13; repealed by 1995 c.452 Â§17]

Â Â Â Â Â  293.660 Determining date of filing or receipt of reports, claims, tax returns or remittances. (1) Any report, tax return, remittance to cover a payment or claim for credit or refund required by law to be filed with or made to the state or to a state agency, which is:

Â Â Â Â Â  (a) Transmitted through the United States mail or by private express carrier, shall be deemed filed or received on the date shown by the cancellation mark or other record of transmittal, or on the date it was mailed or deposited for transmittal if proof satisfactory to the state or state agency establishes that the actual mailing or deposit occurred on an earlier date. If filed or received by check or draft through an automated payment processing system, including but not limited to commercial bank lockbox services, the date of filing or receipt shall be deemed to be the fifth day prior to the system processing date.

Â Â Â Â Â  (b) Lost in transmission through the United States mail or private express carrier, shall be deemed filed and received on the date it was mailed or deposited for transmittal if the sender:

Â Â Â Â Â  (A) Can establish by competent evidence satisfactory to the state or state agency that the report, tax return, remittance or claim for credit or refund was deposited on the date due for filing in the United States mail or with a private express carrier, and addressed correctly to the state or state agency; and

Â Â Â Â Â  (B) Files with the state or state agency a duplicate of the lost report, return, remittance or claim within 30 days after written notification is given by the state or state agency of its failure to receive such document or remittance.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âprivate express carrierÂ means a common carrier that transports small parcels in an expedited manner and has one or more of the following characteristics:

Â Â Â Â Â  (a) Same day pickup and delivery.

Â Â Â Â Â  (b) Expedited pickup and delivery.

Â Â Â Â Â  (c) Residential door-to-door pickup and delivery.

Â Â Â Â Â  (d) Special or unique handling and packaging features designed to meet a special need. [Formerly 291.578; 1993 c.44 Â§1]

INVESTING STATE FUNDS

Â Â Â Â Â  293.701 Definitions for ORS 293.701 to 293.820. As used in ORS 293.701 to 293.820, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the Oregon Investment Council.

Â Â Â Â Â  (2) ÂInvestment fundsÂ means:

Â Â Â Â Â  (a) Public Employees Retirement Fund referred to in ORS 238.660;

Â Â Â Â Â  (b) Industrial Accident Fund referred to in ORS 656.632;

Â Â Â Â Â  (c) Consumer and Business Services Fund referred to in ORS 705.145;

Â Â Â Â Â  (d) Employment Department Special Administrative Fund referred to in ORS 657.822;

Â Â Â Â Â  (e) Insurance Fund referred to in ORS 278.425;

Â Â Â Â Â  (f) Funds under the control and administration of the Department of State Lands;

Â Â Â Â Â  (g) Oregon Student Assistance Fund referred to in ORS 348.570;

Â Â Â Â Â  (h) Moneys made available to the Commission for the Blind under ORS 346.270 and 346.540 or rules adopted thereunder;

Â Â Â Â Â  (i) Forest rehabilitation bonds sinking fund referred to in ORS 530.280;

Â Â Â Â Â  (j) Oregon War VeteransÂ Fund referred to in ORS 407.495;

Â Â Â Â Â  (k) Oregon War VeteransÂ Bond Sinking Account referred to in ORS 407.515;

Â Â Â Â Â  (L) World War II VeteransÂ Compensation Fund;

Â Â Â Â Â  (m) World War II VeteransÂ Bond Sinking Fund;

Â Â Â Â Â  (n) Savings and loan association funds in the hands of the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (o) Funds in the hands of the State Treasurer that are not required to meet current demands;

Â Â Â Â Â  (p) State funds that are not subject to the control and administration of officers or bodies specifically designated by law;

Â Â Â Â Â  (q) Funds derived from the sale of state bonds;

Â Â Â Â Â  (r) Social Security Revolving Account referred to in ORS 237.490;

Â Â Â Â Â  (s) Investment funds of the State Board of Higher Education lawfully available for investment or reinvestment;

Â Â Â Â Â  (t) Local Government Employer Benefit Trust Fund referred to in ORS 657.513;

Â Â Â Â Â  (u) Elderly and Disabled Special Transportation Fund established by ORS 391.800;

Â Â Â Â Â  (v) Education Stability Fund established by ORS 348.696;

Â Â Â Â Â  (w) Deferred Compensation Fund established under ORS 243.411; and

Â Â Â Â Â  (x) Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (3) ÂInvestment officerÂ means the State Treasurer in the capacity as investment officer for the council. [1967 c.335 Â§1; 1967 c.399 Â§5; 1971 c.408 Â§1; 1975 c.363 Â§1a; 1975 c.471 Â§1a; 1977 c.491 Â§11; 1977 c.892 Â§31; 1979 c.814 Â§3; 1980 c.19 Â§2; 1981 c.660 Â§47; 1985 c.565 Â§48; 1985 c.731 Â§25; 1985 c.759 Â§38; 1985 c.816 Â§14; 1987 c.373 Â§28; 1987 c.616 Â§6; 1987 c.652 Â§17; 1989 c.224 Â§49; 1989 c.597 Â§8; 1991 c.459 Â§378; 1993 c.18 Â§58; 1993 c.210 Â§19; 1995 c.12 Â§3; 1997 c.179 Â§21; 1999 c.274 Â§21; 1999 c.1078 Â§67; 2001 c.922 Â§14; 2001 c.954 Â§25; 2002 s.s.3 c.6 Â§9; 2003 c.67 Â§35a; 2003 c.625 Â§30; 2003 c.733 Â§82]

Â Â Â Â Â  293.705 [Formerly 291.604; 1965 c.285 Â§63; 1967 c.399 Â§1; repealed by 1967 c.335 Â§60 and 1967 c.399 Â§4]

Â Â Â Â Â  293.706 Oregon Investment Council; appointment; term; vacancies. (1) There is created the Oregon Investment Council, consisting of five voting members and one nonvoting member.

Â Â Â Â Â  (2) The Governor shall appoint four voting members who must be qualified by training and experience in the field of investment or finance and who may not hold any other public office or employment. Members appointed under this subsection are subject to Senate confirmation in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The State Treasurer shall be a voting member.

Â Â Â Â Â  (4) The Director of the Public Employees Retirement System shall be an ex officio member of the council with no voting power.

Â Â Â Â Â  (5) The term of office of each appointed member of the council is four years, but each appointed member serves at the pleasure of the Governor. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

Â Â Â Â Â  (6) An appointed member may not be appointed to more than two full terms in any 12-year period. [1967 c.335 Â§2; 1987 c.877 Â§1; 2001 c.217 Â§1; 2003 c.69 Â§3; 2003 c.625 Â§24; 2005 c.180 Â§1]

Â Â Â Â Â  Note: The amendments to 293.706 by section 25, chapter 625, Oregon Laws 2003, become operative October 1, 2007. See section 28, chapter 625, Oregon Laws 2003. The text that is operative on and after October 1, 2007, including amendments by section 2, chapter 180, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  293.706. (1) There is created the Oregon Investment Council, consisting of five voting members and one nonvoting member.

Â Â Â Â Â  (2) The Governor shall appoint four voting members, subject to Senate confirmation in the manner provided in ORS 171.562 and 171.565. Of the members appointed under this subsection:

Â Â Â Â Â  (a) One must be a person who is appointed to serve on the Public Employees Retirement Board under ORS 238.640 (4); and

Â Â Â Â Â  (b) Three must be qualified by training and experience in the field of investment or finance and may not hold any other public office or employment.

Â Â Â Â Â  (3) The State Treasurer shall be a voting member.

Â Â Â Â Â  (4) The Director of the Public Employees Retirement System shall be an ex officio member of the council with no voting power.

Â Â Â Â Â  (5) The term of office of each appointed member of the council is four years, but each appointed member serves at the pleasure of the Governor. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

Â Â Â Â Â  (6) An appointed member may not be appointed to more than two full terms in any 12-year period.

Â Â Â Â Â  293.707 [1965 c.359 Â§9; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.708 Conflicts of interest for council members. (1) As used in this section:

Â Â Â Â Â  (a) ÂBusinessÂ has the meaning given that term in ORS 244.020.

Â Â Â Â Â  (b) ÂBusiness with which the person is associatedÂ has the meaning given that term in ORS 244.020.

Â Â Â Â Â  (c) ÂRelativeÂ has the meaning given that term in ORS 244.020.

Â Â Â Â Â  (2) When a member of the Oregon Investment Council becomes aware that action on a matter pending before the council might lead to private pecuniary benefit or detriment to the person, to a relative of the person or to a business with which the person or a relative of the person is associated, the member shall notify in writing the State Treasurer or the Chief Deputy State Treasurer that any action, decision or recommendation by the member might constitute an actual or potential conflict of interest. The member shall provide the notice not later than three business days after the member becomes aware of the possibility of an actual or potential conflict.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply if the pecuniary benefit or detriment arises out of circumstances described in ORS 244.020 (14)(a) to (c).

Â Â Â Â Â  (4) Nothing in this section excuses a member of the council from compliance with ORS 244.120. [2005 c.179 Â§2]

Â Â Â Â Â  Note: Section 4, chapter 179, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. Section 2 of this 2005 Act [293.708] and the amendments to ORS 244.350 by section 3 of this 2005 Act apply to conflicts of interest of which a member of the Oregon Investment Council becomes aware on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.179 Â§4]

Â Â Â Â Â  Note: 293.708 was added to and made a part of 293.701 to 293.820 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.710 [Formerly 291.606; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.711 Compensation and expenses of council members; chairperson. (1) A member of the Oregon Investment Council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The council shall select one of its members as chairperson, for a term and with powers and duties necessary for the performance of the functions of the office as the council determines.

Â Â Â Â Â  (3) A person may not serve as chairperson of the council for more than four years in any 12-year period. [1967 c.335 Â§Â§3,4; 1969 c.314 Â§19; 2001 c.217 Â§2; 2003 c.69 Â§4; 2003 c.625 Â§26; 2005 c.180 Â§3]

Â Â Â Â Â  Note: The amendments to 293.711 by section 27, chapter 625, Oregon Laws 2003, become operative October 1, 2007. See section 28, chapter 625, Oregon Laws 2003. The text that is operative on and after October 1, 2007, including amendments by section 4, chapter 180, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  293.711. (1) A member of the Oregon Investment Council is entitled to compensation and expenses as provided in ORS 292.495 except that the member of the council who is also a member of the Public Employees Retirement Board shall be compensated in the manner provided in ORS 238.640 (7).

Â Â Â Â Â  (2) The council shall select one of its members as chairperson, for a term and with powers and duties necessary for the performance of the functions of the office as the council determines.

Â Â Â Â Â  (3) A person may not serve as chairperson of the council for more than four years in any 12-year period.

Â Â Â Â Â  293.713 When compensation of council member as director of business prohibited. A member of the Oregon Investment Council is prohibited from accepting compensation for service, except per diem and reimbursement for travel expenses, on the board of directors of any business in which the state has an equity interest, other than publicly traded common stock. [1993 c.718 Â§3]

Â Â Â Â Â  Note: 293.713 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.714 Council meetings; recordings; logs. (1) Notwithstanding ORS 192.650 (1) and (2), full sound recordings shall be made of every meeting of the Oregon Investment Council. The full sound recordings shall be produced on equipment selected by the Oregon Investment Council for compatibility with equipment for reproduction by the State Archives.

Â Â Â Â Â  (2) The council shall maintain a written log of each sound recording that gives a true reflection of the matters discussed at the meeting and where those matters are found on the sound recording.

Â Â Â Â Â  (3) Notwithstanding ORS 192.650 (1), the council shall make the full sound recording and written log of each sound recording of each meeting available to the public prior to the next regularly scheduled meeting of the council. [2005 c.180 Â§5]

Â Â Â Â Â  Note: 293.714 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.715 [Formerly 291.607; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.716 State Treasurer is investment officer for council; subordinate personnel; bonds. (1) The State Treasurer is the investment officer for the Oregon Investment Council, and shall perform functions in that capacity as authorized or required by law and, consistent with law, by the council.

Â Â Â Â Â  (2) The bond of the State Treasurer required from the State Treasurer by law shall be deemed to extend to the faithful performance of all functions of the office of investment officer.

Â Â Â Â Â  (3) The investment officer may:

Â Â Â Â Â  (a) Subject to any applicable provision of the State Personnel Relations Law, employ, prescribe the functions and fix the compensation of personnel necessary to facilitate and assist in carrying out the functions of the council and investment officer.

Â Â Â Â Â  (b) Require a fidelity bond of any person employed by the investment officer who has charge of, handles or has access to any investment funds, state money or property. The amounts of the bonds shall be fixed by the investment officer, except as otherwise provided by law, and the sureties shall be approved by the investment officer. The premiums on the bonds shall be an expense of the State Treasurer. [1967 c.335 Â§5]

Â Â Â Â Â  293.718 Payment of expenses of State Treasurer. As payment for expenses of the investment officer, the State Treasurer may deduct monthly a maximum of 0.25 basis points of the most recent market value of assets under management for each of the investment funds. However, for the funds described in ORS 293.701 (2)(o), a maximum of 0.435 basis points may be deducted monthly. Amounts so deducted shall be deposited into the Miscellaneous Receipts Account established in the General Fund for the State Treasurer, and are continuously appropriated for payment of the expenses of the State Treasurer as investment officer. [1969 c.466 Â§2; 1989 c.319 Â§3; 1995 c.288 Â§1; 1999 c.1043 Â§2; 2001 c.716 Â§24]

Â Â Â Â Â  293.720 [Formerly 291.608; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.721 General objective of investments. Moneys in the investment funds shall be invested and reinvested to achieve the investment objective of the investment funds, which is to make the moneys as productive as possible, subject to the standard set forth in ORS 293.726. [1967 c.335 Â§6]

Â Â Â Â Â  293.726 Standard of judgment and care in investments; investment in corporate stock. (1) The investment funds shall be invested and the investments of those funds managed as a prudent investor would do, under the circumstances then prevailing and in light of the purposes, terms, distribution requirements and laws governing each investment fund.

Â Â Â Â Â  (2) The standard stated in subsection (1) of this section requires the exercise of reasonable care, skill and caution, and is to be applied to investments not in isolation but in the context of each investment fundÂs investment portfolio and as a part of an overall investment strategy, which should incorporate risk and return objectives reasonably suitable to the particular investment fund.

Â Â Â Â Â  (3) In making and implementing investment decisions, the Oregon Investment Council and the investment officer have a duty to diversify the investments of the investment funds unless, under the circumstances, it is not prudent to do so.

Â Â Â Â Â  (4) In addition to the duties stated in subsection (3) of this section, the council and the investment officer must:

Â Â Â Â Â  (a) Conform to the fundamental fiduciary duties of loyalty and impartiality;

Â Â Â Â Â  (b) Act with prudence in deciding whether and how to delegate authority and in the selection and supervision of agents; and

Â Â Â Â Â  (c) Incur only costs that are reasonable in amount and appropriate to the investment responsibilities imposed by law.

Â Â Â Â Â  (5) The duties of the council and the investment officer under this section are subject to contrary provisions of privately created public trusts the assets of which by law are made investment funds. Within the limitations of the standard stated in subsection (1) of this section and subject to subsection (6) of this section, there may be acquired, retained, managed and disposed of as investments of the investment funds every kind of investment which persons of prudence, discretion and intelligence acquire, retain, manage and dispose of for their own account.

Â Â Â Â Â  (6) Notwithstanding subsection (1) of this section, not more than 50 percent of the moneys contributed to the Public Employees Retirement Fund or the Industrial Accident Fund may be invested in common stock, and not more than 65 percent of the moneys contributed to the other trust and endowment funds managed by the Oregon Investment Council or the State Treasurer may be invested in common stock.

Â Â Â Â Â  (7) Subject to the standards set forth in this section, moneys held in the Deferred Compensation Fund may be invested in the stock of any company, association or corporation, including but not limited to shares of a mutual fund. Investment of moneys in the Deferred Compensation Fund is not subject to the limitation imposed by subsection (6) of this section. [1967 c.335 Â§7; 1971 c.53 Â§1; 1973 c.385 Â§1; 1981 c.880 Â§12; 1983 c.456 Â§1; 1983 c.466 Â§1; 1987 c.759 Â§1; 1993 c.18 Â§59; 1993 c.75 Â§1; 1997 c.129 Â§2; 1997 c.179 Â§22; 1997 c.804 Â§5; 2005 c.294 Â§1]

Â Â Â Â Â  293.731 Council to formulate and review investment policies; exception. Subject to the objective set forth in ORS 293.721 and the standards set forth in ORS 293.726, the Oregon Investment Council shall formulate policies for the investment and reinvestment of moneys in the investment funds and the acquisition, retention, management and disposition of investments of the investment funds. The council, from time to time, shall review those policies and make changes therein as it considers necessary or desirable. The council may formulate separate policies for any fund included in the investment funds. This section does not apply to the Oregon Growth Account, the Oregon Growth Account Board, the Oregon Commercialized Research Fund, the Oregon Innovation Fund or the Oregon Innovation Council. [1967 c.335 Â§8; 1993 c.210 Â§20; 1999 c.42 Â§1; 1999 c.274 Â§18; 2001 c.835 Â§9; 2001 c.922 Â§Â§15a,15b; 2005 c.748 Â§Â§15,16]

Â Â Â Â Â  293.733 Venture capital investments; councilÂs duty. (1) In making and implementing investment decisions related to venture capital, the Oregon Investment Council and the investment officer have a duty to look first at Oregon opportunities for diversification unless, under the circumstances, it is not prudent to do so.

Â Â Â Â Â  (2) At any given time, the council shall have at least $100 million in venture capital investments in Oregon unless, under the circumstances, it is not prudent to do so.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂEmerging growth businessÂ has the meaning given that term in ORS 348.701.

Â Â Â Â Â  (b) ÂVenture capitalÂ includes but is not limited to emerging growth businesses. [2003 c.606 Â§3]

Â Â Â Â Â  Note: 293.733 was added to and made a part of 293.701 to 293.820 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 4, chapter 606, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 4. The Oregon Investment Council shall begin making commitments in accordance with section 3 of this 2003 Act [293.733] as soon as possible after the effective date of this 2003 Act [July 23, 2003] and shall complete committing the moneys by January 1, 2008. [2003 c.606 Â§4]

Â Â Â Â Â  293.734 Report on venture capital investments. The Oregon Investment Council shall submit an annual report to the Speaker of the House of Representatives and the President of the Senate detailing the investments and commitments made by the council in accordance with ORS 293.733. [2003 c.606 Â§5]

Â Â Â Â Â  Note: 293.734 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.735 [Formerly 291.610; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.736 Duties of investment officer. (1) Except as provided in ORS 293.741, in amounts available for investment purposes and subject to the policies formulated by the Oregon Investment Council, the investment officer shall invest and reinvest moneys in the investment funds and acquire, retain, manage, including exercise of any voting rights, and dispose of investments of the investment funds.

Â Â Â Â Â  (2) Subject to the direction of the council, the investment officer shall perform the functions described in subsection (1) of this section with respect to the investment in mutual funds of moneys in the Deferred Compensation Fund. The council must approve all mutual funds in which Deferred Compensation Fund moneys are invested. [1967 c.335 Â§9; 1997 c.179 Â§23; 2005 c.295 Â§1]

Â Â Â Â Â  293.740 [Formerly 291.611; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.741 Council may contract with others to perform investment officer functions; compensation; bond. The Oregon Investment Council may enter into contracts with one or more persons whom the council determines to be qualified, whereby the persons undertake, in lieu of or in addition to the investment officer, to perform the functions specified in ORS 293.736 to the extent provided in the contract. Performance of functions under a contract shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the investment funds. The council may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the council, with corporate surety authorized to do business in this state. Contracts entered into under this section and functions performed under the contracts are not subject to ORS chapter 240 or ORS 279A.140. [1967 c.335 Â§10; 2003 c.794 Â§248; 2005 c.295 Â§2]

Â Â Â Â Â  293.745 [Formerly 291.612; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.746 Opinion of bond attorney or Attorney General; investment counseling and mortgage services. (1) In the acquisition or disposition of bonds with which approving legal opinions ordinarily are furnished, the investment officer may require an original or certified copy of the written opinion of a reputable bond attorney or attorneys, or the written opinion of the Attorney General, certifying to the legality of the bonds.

Â Â Â Â Â  (2) The Oregon Investment Council may arrange for the furnishing to the investment officer of investment counseling services. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

Â Â Â Â Â  (3) The investment officer, with the approval of the council, may arrange for services with respect to mortgages in which moneys in the investment funds are invested. Those services shall be paid for out of the gross interest of the mortgages with respect to which the services are furnished, and the net interest of the mortgages after that payment shall be considered income of the investment funds. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140. [1967 c.335 Â§11; 2003 c.794 Â§249]

Â Â Â Â Â  293.750 [Formerly 291.613; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.751 Custody of title instruments; deposit for safekeeping; form; collection and disposition of principal and interest; default proceedings. (1) Except as provided in ORS 293.741 and this subsection, all instruments of title of all investments of the investment funds shall remain in the custody of the investment officer. The investment officer may deposit with one or more custodial agents or banks those instruments of title that the State Treasurer considers advisable, to be held in safekeeping by the agents or banks for collection of the principal and interest or other income, or of the proceeds of sale or maturity. For purposes of this section, instruments of title of investments of the investment funds may include such evidence of title as the investment officer shall consider secure and consistent with modern investment, banking and commercial practices, and may include book entry and automated recordation of such title.

Â Â Â Â Â  (2) Except as provided in ORS 293.741 and 293.746 (3) and subsections (1) and (3) of this section, the investment officer shall collect the principal and interest or other income of investments of the investment funds, title of which is in the investment officerÂs custody, when due and payable, and shall pay the principal and interest or other income, when so collected, into the appropriate fund. Except as otherwise provided by law, interest or other income of investments of funds in the hands of the State Treasurer that are not required to meet current demands shall be paid into the General Fund to be available for the payment of general governmental expenses.

Â Â Â Â Â  (3) In the event of default in the payment of principal or interest or other income of any investment of the investment funds, the investment officer, with the approval of the Oregon Investment Council, may:

Â Â Â Â Â  (a) Institute the proper proceedings to collect the matured principal or interest or other income.

Â Â Â Â Â  (b) Accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon by the investment officer and obligor.

Â Â Â Â Â  (c) Make compromises, adjustments or disposition of the matured principal or interest or other income as the investment officer considers advisable for the purpose of protecting the moneys invested.

Â Â Â Â Â  (d) Make compromises or adjustments as to future payments of principal or interest or other income as the investment officer considers advisable for the purposes of protecting the moneys invested. [1967 c.335 Â§12; 1979 c.475 Â§1; 1981 c.194 Â§2; 1991 c.88 Â§3]

Â Â Â Â Â  293.755 [Formerly 291.614; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.756 Separate accounting for funds. The investment officer shall keep, for each fund included in the investment funds for which investments are made, a separate account, which shall record the individual amounts and the totals of all investments of moneys in the fund. [1967 c.335 Â§13]

Â Â Â Â Â  293.760 [Formerly 291.616; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.761 Reports by investment officer with respect to funds. The investment officer shall report quarterly to the officer or body having control and administration of each fund included in the investment funds the changes in investments made during the preceding month for the fund. If requested by the officer or body, the investment officer shall furnish to the officer or body the details on the investment transactions for any fund. The investment officer shall separately identify investments held in the Oregon Growth Account established in ORS 348.702, the Oregon Resource and Technology Development Subaccount established in ORS 348.706 and the Oregon Commercialized Research Fund created in ORS 284.725 as part of the report on the Education Stability Fund required by this section. [1967 c.335 Â§14; 1993 c.210 Â§21; 1999 c.42 Â§2; 1999 c.274 Â§19; 2001 c.835 Â§11; 2001 c.922 Â§Â§16a,16b; 2002 s.s.3 c.6 Â§Â§10,11; 2005 c.748 Â§Â§17,18]

Â Â Â Â Â  293.765 [Formerly 291.618; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.766 Monthly reports by investment officer to council. Not later than 15 days after the last day of each month, the investment officer shall submit to the Oregon Investment Council a report of the investments made during the preceding month. The report shall include a detailed summary of investment, reinvestment, purchase, sale and exchange transactions, setting forth, among other matters, the investments bought, sold and exchanged, the dates thereof, the prices paid and obtained, the names of the dealers involved and a statement of the accounts referred to in ORS 293.756. The investment officer may send copies of the report to investment bankers and brokers recommended by the council. [1967 c.335 Â§15]

Â Â Â Â Â  293.770 [Formerly 291.620; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.771 Reports by council to Governor and legislature. The Oregon Investment Council shall report to the Governor and Legislative Assembly on the investment funds investment program at each regular session of the Legislative Assembly and at other times as the council considers in the public interest. [1967 c.335 Â§16]

Â Â Â Â Â  293.775 [1963 c.520 Â§3; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.776 Examination and audit of investment program; report. The Oregon Investment Council shall provide for an examination and audit of the investment funds investment program, and for submission to the council of a report based on the examination and audit, at least once every four years and at other times as the council may require. The examination and audit, and the report based thereon, shall include an evaluation of current investment funds investment policies and practices and of specific investments of the investment funds in relation to the objective set forth in ORS 293.721, the standard set forth in ORS 293.726 and other criteria as may be appropriate, and recommendations relating to the investment funds investment policies and practices and to specific investments of the investment funds as are considered necessary or desirable. The council shall make copies of the report or a summary thereof available for distribution to interested persons. [1967 c.335 Â§17]

Â Â Â Â Â  293.778 Investment holding companies; use; directors and officers; effect of conflict of interests. (1) The investment officer singly, or jointly with other public or institutional investors, may authorize establishment of investment holding companies, which may be corporations, partnerships or limited liability companies, and placement of investment funds or investments in such companies, when it is appropriate to do so under the investment standard prescribed in ORS 293.726. An investment holding company authorized by this section has the powers and authority granted by the laws of the jurisdiction in which the company is established.

Â Â Â Â Â  (2) Any person qualified under the laws of the jurisdiction in which an investment holding company is established may serve as an officer, director, member or manager of the company. Officers and employees of the office of the State Treasurer may serve as directors, officers and members of investment holding companies authorized by this section. However, if a conflict arises between the duties of the officer or employee of the office of the State Treasurer under state law and the duties of the officer or employee of the office of the State Treasurer as a director, officer or member of the investment holding company, the officer or employee shall abstain from acting on behalf of the company. If the conflict cannot be avoided by abstention, the officer or employee shall immediately resign from the company. [1993 c.76 Â§2; 1999 c.481 Â§1]

Â Â Â Â Â  293.780 Group annuity contracts with insurers on behalf of Public Employees Retirement System and Board. The Oregon Investment Council, for and on behalf of the Public Employees Retirement System and Public Employees Retirement Board, may enter into group annuity contracts with one or more insurance companies authorized to do business in this state. In lieu of any investment of moneys in the Public Employees Retirement Fund as provided in ORS 293.701 to 293.820, the council may pay, from time to time under contracts so entered into, any moneys in that fund available for investment purposes. Contracts so entered into are not subject to ORS 279A.140. [1967 c.335 Â§18; 2003 c.794 Â§250]

Â Â Â Â Â  293.790 Holding, investing and disposing of corporate stock. (1) Under authority of section 6, Article XI of the Oregon Constitution, the state, subject to subsection (2) of this section, may hold and dispose of the stock of any company, association or corporation, including stock already received, that is donated or bequeathed and the state, acting by and through the State Board of Higher Education, subject to subsection (2) of this section, may invest and reinvest in the stock of any company, association or corporation, any funds or moneys of the State Board of Higher Education that:

Â Â Â Â Â  (a) Are or have been donated or bequeathed for higher education purposes;

Â Â Â Â Â  (b) Are the proceeds from the disposition of stock that is donated or bequeathed for higher education purposes, including stock already received; or

Â Â Â Â Â  (c) Are dividends paid with respect to stock that is donated or bequeathed for higher education purposes, including stock already received.

Â Â Â Â Â  (2) The state, including any of its agencies having control of, or authority to invest and reinvest in, any stock described in subsection (1) of this section, in holding, disposing of or investing and reinvesting in such stock, shall be governed by ORS 130.750 to 130.775, notwithstanding the date of acquisition of such stock. Moneys received from the disposition of such stock, including dividends, shall be maintained separate and distinct from the General Fund, and those moneys, including interest earned thereon, are appropriated continuously for the purposes of the donation or bequest and of the investments and reinvestments authorized by subsection (1) of this section and by ORS 351.130. Except as specifically authorized by law, the state or any of its agencies may not purchase stock.

Â Â Â Â Â  (3)(a) This section does not apply to investment and reinvestment of moneys in the Public Employees Retirement Fund, the Industrial Accident Fund, the Deferred Compensation Fund and the Education Stability Fund or to acquisition, retention, management and disposition of investments of those funds as provided in ORS 293.701 to 293.820.

Â Â Â Â Â  (b) This section does not apply to investment or reinvestment of moneys or stock resulting from the holding and disposing of stock by the state as allowed under section 6 (2), Article XI of the Oregon Constitution. [Formerly 291.630; 1967 c.335 Â§32; 1971 c.339 Â§1; 1989 c.966 Â§21; 1995 c.12 Â§4; 1995 c.157 Â§25; 1997 c.179 Â§24; 2001 c.835 Â§13; 2002 s.s.3 c.6 Â§12; 2005 c.348 Â§122]

Â Â Â Â Â  293.796 Findings regarding venture capital for new businesses. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The availability of venture capital for the start-up and subsequent expansion of new businesses is critical to the continued growth and development of the economy of Oregon.

Â Â Â Â Â  (b) There exists an estimated gap of between $100 million and $200 million between available venture capital resources and the need of Oregon businesses for such resources.

Â Â Â Â Â  (c) Investments in start-up and expanding businesses, in minority or women business enterprises and in emerging growth businesses can produce substantial positive returns for long-term investors.

Â Â Â Â Â  (d) Pension funds managed by the Oregon Investment Council constitute a major financial resource of the State of Oregon, and that such funds may be prudently invested in start-up and emerging growth businesses in this state under policies established by the Oregon Investment Council.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEmerging growth businessÂ has the meaning given that term in ORS 348.701.

Â Â Â Â Â  (b) ÂMinority or women business enterpriseÂ has the meaning given that term in ORS 200.005. [1995 c.811 Â§1; 2003 c.606 Â§1; 2005 c.22 Â§221]

Â Â Â Â Â  Note: 293.796 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.802 [1995 c.811 Â§2; repealed by 1999 c.54 Â§2]

Â Â Â Â Â  293.805 [1971 c.339 Â§2; repealed by 1975 c.363 Â§2]

Â Â Â Â Â  293.810 [1981 c.880 Â§2; 1991 c.88 Â§4; 1993 c.18 Â§60; repealed by 1997 c.129 Â§4]

INVESTING IN SUDAN

Â Â Â Â Â  293.811 Short title. ORS 293.811 to 293.817 may be cited as the Oregon Human Rights and Anti-Genocide Act of 2005. [2005 c.774 Â§2]

Â Â Â Â Â  293.812 Definitions. As used in ORS 293.811 to 293.817:

Â Â Â Â Â  (1) ÂCompanyÂ means any sole proprietorship, organization, firm, association, corporation, utility, partnership, venture, public franchise, franchisor, franchisee or its wholly owned subsidiary that exists for profit-making purposes or otherwise to secure economic advantage.

Â Â Â Â Â  (2) ÂDoing businessÂ means maintaining equipment, facilities, personnel or any other apparatus of business or commerce in Sudan, including the ownership or possession of real or personal property located in Sudan.

Â Â Â Â Â  (3) ÂInvestmentÂ or ÂinvestÂ means the commitment of funds or other assets to a company, including a loan or other extension of credit made to that company, or the ownership or control of a share or interest in that company or of a bond or other debt instrument issued by that company.

Â Â Â Â Â  (4) ÂSubject investment fundsÂ means:

Â Â Â Â Â  (a) The Public Employees Retirement Fund referred to in ORS 238.660;

Â Â Â Â Â  (b) The Industrial Accident Fund referred to in ORS 656.632;

Â Â Â Â Â  (c) The Common School Fund referred to in ORS 327.405;

Â Â Â Â Â  (d) The Oregon War VeteransÂ Fund referred to in ORS 407.495; and

Â Â Â Â Â  (e) Investment funds of the State Board of Higher Education available for investment or reinvestment by the Oregon Investment Council.

Â Â Â Â Â  (5) ÂSudanÂ means the Republic of the Sudan and any territory under the administration, legal or illegal, of Sudan, including but not limited to the Darfur region. [2005 c.774 Â§3]

Â Â Â Â Â  293.813 Findings. (1) The people of Oregon condemn the human rights abuses, enslavement and genocide in Sudan and declare these atrocities to be absolutely contrary to the fundamental principles of human rights and standards of justice and individual freedom.

Â Â Â Â Â  (2) The Legislative Assembly finds:

Â Â Â Â Â  (a) The Congress of the United States has declared that genocide is occurring in the Darfur region of Sudan;

Â Â Â Â Â  (b) The National Black Caucus of State Legislators Resolution 05-144 declares that the atrocities unfolding in Darfur are genocide under Articles 1 to 3 of the 1948 United Nations Convention;

Â Â Â Â Â  (c) The United Nations International Commission of Inquiry on Darfur found that government forces and militias of Sudan have conducted indiscriminate attacks, including the killing of civilians, torture, enforced disappearances, the destruction of villages, rape and other forms of sexual violence, pillaging and forced displacement throughout Darfur;

Â Â Â Â Â  (d) Sudanese government forces and government-supported militia forces have implemented a coordinated policy of ethnic cleansing;

Â Â Â Â Â  (e) More than 2.2 million people are affected by the crisis in Sudan, with 1.2 million displaced inside Sudan, 200,000 living as refugees and more than 50,000 people having died, according to the Catholic Relief Services;

Â Â Â Â Â  (f) Sixty percent of the villages in Northern Darfur have been destroyed or abandoned according to the Intermediate Technology Development Group;

Â Â Â Â Â  (g) Sudanese government forces have pursued a scorched earth policy aimed at removing populations from around a newly constructed oil pipeline and other oil production facilities, according to the United States Department of State Report on Human Rights Practices in Sudan;

Â Â Â Â Â  (h) Fourteen thousand Dinka women and children have been abducted in Sudan according to the United States Department of State 2005 Trafficking in Persons Report;

Â Â Â Â Â  (i) Christian Solidarity International reports that the government of Sudan is responsible for the revival of the evil institution of slavery;

Â Â Â Â Â  (j) The Methodist Church of Southern Africa reports mass rapes of girls and women, the displacement of millions of people and genocide and ethnic cleansing in Darfur;

Â Â Â Â Â  (k) The Committee on Conscience of the United States Holocaust Memorial Museum has declared a genocide emergency in Sudan;

Â Â Â Â Â  (L) Genocide, enslavement and such atrocities are repugnant to the basic principles of liberty and justice in the Bill of Rights, Article I of the Oregon Constitution, which are fundamental to the character of a free society; and

Â Â Â Â Â  (m) The investment of subject investment funds in business firms and financial institutions with ties to the repressive regime in Sudan is inconsistent with the moral and political values of the people of Oregon. [2005 c.774 Â§4]

Â Â Â Â Â  293.814 Investment in companies doing business in Sudan; divestment and reinvestment. (1) The Oregon Investment Council and the State Treasurer, in the State TreasurerÂs role as investment officer for the council, shall act reasonably and in a manner consistent with ORS 293.721 and 293.726 to try to ensure that subject investment funds are not invested in any company that the council knows is doing business in Sudan for as long as the Sudanese governmentÂs campaign of human rights violations, atrocities or genocide continues in Sudan.

Â Â Â Â Â  (2) Divestment and reinvestment of subject investment funds under the provisions of this section shall be accomplished by the Oregon Investment Council and the State Treasurer without monetary loss to the funds through reasonable, prudent and productive investments in companies and institutions generating returns that are comparable to the returns generated by the companies subject to the divestment. [2005 c.774 Â§5]

Â Â Â Â Â  293.815 Investigation of companies; notice of withdrawal of investments. The Oregon Investment Council and the State Treasurer, in the State TreasurerÂs role as investment officer for the council, shall make reasonable efforts to investigate all companies in which the council has invested subject investment funds to determine whether any of those companies are doing business in Sudan. If the State Treasurer determines that a company is doing business in Sudan, the State Treasurer shall give notice to the company that the council will withdraw subject investment funds that are invested in the company as provided in ORS 293.814 for as long as the company does business in Sudan and the Sudanese governmentÂs campaign of human rights violations, atrocities or genocide continues in Sudan. [2005 c.774 Â§6]

Â Â Â Â Â  293.816 Exceptions. ORS 293.814 and 293.815 do not apply to:

Â Â Â Â Â  (1) Investments in companies that are engaged solely in the provision of goods and services intended to relieve human suffering or to promote welfare, health, education or religious or spiritual activities;

Â Â Â Â Â  (2) Investments in United States companies authorized by the federal government to do business in Sudan; or

Â Â Â Â Â  (3) Investments in companies that are engaged solely in journalistic activities. [2005 c.774 Â§7]

Â Â Â Â Â  293.817 Report to Legislative Assembly. On or before January 15 of each year, the State Treasurer shall report to the Legislative Assembly in the manner provided by ORS 192.245 on actions taken by the State Treasurer and the Oregon Investment Council pursuant to the provisions of ORS 293.811 to 293.817. The State Treasurer shall consult with the council in preparing reports under this section. [2005 c.774 Â§8]

INVESTING LOCAL FUNDS

Â Â Â Â Â  293.820 Separate accounts for each local government; report; investment rules. (1) When the investment officer invests the funds of any county, municipality, school district or other political subdivision of this state, the investment officer shall keep a separate account for each such governmental unit the funds of which are being invested.

Â Â Â Â Â  (2) The investment officer shall report monthly to each such governmental unit the changes made during the preceding month in the investments for the account of that governmental unit. The monthly reports shall be provided to the governmental units within 30 days after the end of the month to which they pertain.

Â Â Â Â Â  (3) All funds invested by the investment officer shall be invested in accordance with rules adopted or readopted at least annually by the Oregon Short Term Fund Board and approved by the Oregon Investment Council. Such rules shall be published, shall be made available to all interested parties and shall be distributed at least annually to all local governments investing funds pursuant to ORS 294.805 to 294.895. [1981 c.880 Â§3]

INVESTMENT POOLS

Â Â Â Â Â  293.822 Investment pools authorized. The Legislative Assembly recognizes that changes in federal arbitrage regulations have imposed substantial additional financial and administrative burdens on state agencies and local governments which issue tax-exempt obligations. The impact of these burdens is exacerbated by the fiscal restrictions placed on these agencies and governments by section 11b, Article XI of the Oregon Constitution. The Legislative Assembly finds that it will benefit the citizens of the state to authorize the State Treasurer to create one or more investment pools which are designed to reduce these burdens of compliance with federal arbitrage rules. [1991 c.902 Â§107]

Â Â Â Â Â  293.824 Investment pool procedures; duties of State Treasurer. (1) As used in this section:

Â Â Â Â Â  (a) ÂCouncilÂ means the Oregon Investment Council.

Â Â Â Â Â  (b) ÂGovernmental unitÂ has the meaning given the term under ORS 288.150.

Â Â Â Â Â  (c) ÂInvestorÂ means an entity which deposits proceeds with the State Treasurer for investment in a pool.

Â Â Â Â Â  (d) ÂPoolÂ means a fund or account established by the State Treasurer for the investment of proceeds for one or more investors, pursuant to this section.

Â Â Â Â Â  (e) ÂProceedsÂ means funds obtained from the sale of tax-exempt obligations, and other funds which secure, or are held to pay debt service on, tax-exempt obligations.

Â Â Â Â Â  (f) ÂTax-exempt obligationsÂ means bonds, notes, certificates or other obligations, the interest on which is excluded from gross income under the United States Internal Revenue Code.

Â Â Â Â Â  (2) In addition to the other powers granted to the State Treasurer, the State Treasurer may create one or more pools for the investment of proceeds. The pools shall be separate and distinct from the General Fund. Amounts in a pool shall be invested under the standards for investment of state funds which are provided in ORS 293.701 to 293.820. However, the investment objective for the pools shall be to make the amounts therein as productive to the investor as is administratively reasonable, taking into account restrictions imposed by the United States on the investment of the proceeds and the ability of the investor to retain investment earnings for its benefit. Amounts in a pool shall be invested according to policies established by the Oregon Investment Council. ORS 293.820 shall not apply to investments of amounts in a pool. The State Treasurer or the council may enter into agreements with investors regarding the investment of proceeds in a pool authorized by this section and may take other action reasonably required to establish and operate pools for the investment of proceeds in a manner which reduces the burden on investors of complying with federal arbitrage laws.

Â Â Â Â Â  (3) The State Treasurer or the council may contract for trust, investment management, legal, accounting, financial advisory and other services with respect to the funds invested in a pool. Costs of the services may be paid from earnings on proceeds invested in a pool, from fees charged to investors or from any other legally available funds. The State Treasurer may charge investors fees for deposit or withdrawal of amounts from a pool. The fees shall not exceed the State TreasurerÂs reasonable estimate of the costs of creating and operating the pool.

Â Â Â Â Â  (4) The State Treasurer shall establish policies and procedures for the allocation of pool expenses, earnings and losses among investors in a pool, and for the deposit and withdrawal of amounts in a pool. Net earnings on amounts in pools shall be distributed among investors in accordance with the policies and procedures established by the State Treasurer.

Â Â Â Â Â  (5) The State of Oregon, its agencies, governmental units and trustees which hold proceeds may invest proceeds through the State Treasurer in a pool. [1991 c.902 Â§108; 1997 c.129 Â§3]

Â Â Â Â Â  293.830 [1987 c.193 Â§1; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.835 [1987 c.193 Â§3; 1991 c.135 Â§1; 1999 c.59 Â§77; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.840 [1987 c.193 Â§2; 1991 c.135 Â§2; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.845 [1987 c.193 Â§4; 1991 c.135 Â§3; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.850 [1987 c.193 Â§5; 1991 c.135 Â§4; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.855 [1987 c.193 Â§6; 1991 c.135 Â§5; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.860 [1987 c.193 Â§7; 1991 c.135 Â§6; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.865 [1987 c.193 Â§8; 1991 c.135 Â§7; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.867 [1991 c.135 Â§9; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.870 [1987 c.193 Â§10; repealed by 1999 c.295 Â§1]

CASH MANAGEMENT

Â Â Â Â Â  293.875 State Treasurer as state cash management officer; duties. (1) The State Treasurer is designated the cash management officer for the state and may review, establish and modify procedures for the efficient handling of cash and cash equivalents under the control of the State Treasury, the Secretary of State, the Judicial Department, the Legislative Assembly, the Public Defense Services Commission and state agencies, as defined in ORS 291.002.

Â Â Â Â Â  (2) The State Treasurer shall continuously review the effectiveness of cash management of state agencies, the Secretary of State, the Judicial Department and the Legislative Assembly, and when the State Treasurer considers it appropriate shall report in writing to the subject agency the findings of this review, along with any recommendations. A copy of the report shall be provided to the Legislative Fiscal Officer and to the Secretary of State.

Â Â Â Â Â  (3) State agencies shall employ the principles, standards and related requirements for cash management, including the use of secure disbursing and receiving documents and systems, prescribed by the State Treasurer. [1993 c.73 Â§3; 1997 c.65 Â§1; 2003 c.449 Â§41]

Â Â Â Â Â  293.880 Accounts and funds established to comply with federal legislation relating to state and federal cash management reform. The State Treasurer may establish accounts, and the Oregon Department of Administrative Services may establish funds, as needed to comply with the requirements of federal legislation relating to the state and federal cash management reform. These accounts and funds shall be separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account or fund. Moneys in these accounts and funds are continuously appropriated for the following purposes:

Â Â Â Â Â  (1) To the extent authorized by federal legislation, administrative expenses of the department, the State Treasurer and the Division of Audits of the Secretary of State in the performance of their duties relating to the program known as the state and federal cash management reform. Payment of such expenses by the department shall be based on properly documented claims and shall be paid the same as other claims against the State of Oregon.

Â Â Â Â Â  (2) The transfer of interest earnings to the federal government in accordance with signed agreements between the United States Treasury and this state.

Â Â Â Â Â  (3) The transfer of interest earnings to the General Fund or other separate funds if documentation shows that state funds have been used in anticipation of the receipt of federal funds. The use of state funds in lieu of federal funds must be in accordance with signed agreements between the United States Treasury and this state. [1989 c.552 Â§2]

PENALTIES

Â Â Â Â Â  293.990 Penalties. (1) Any person, official or state agent violating ORS 293.265 to 293.280 or failing to comply with any of the requirements of those sections within the time provided shall be liable on the official bond of the person, officer or state agent and shall, upon conviction thereof, be punished by a fine not exceeding $1,000 or by imprisonment in the county jail for a period not exceeding one year, or both.

Â Â Â Â Â  (2) In addition to civil liability, violation of ORS 293.620 is a Class A violation. Upon conviction, the defendant is liable for all costs of the prosecution in accordance with ORS 151.505 or 161.665. [Formerly 291.990 (2), (3); 1971 c.743 Â§353; 1997 c.761 Â§12; 1999 c.1051 Â§173]

_______________



Chapter 294

Chapter 294 Â County and Municipal Financial Administration

2005 EDITION

MUNICIPAL FINANCIAL ADMINISTRATION

PUBLIC FINANCIAL ADMINISTRATION

GENERAL PROVISIONS

294.004Â Â Â Â  Definitions

COUNTY AND MUNICIPAL FINANCIAL ADMINISTRATION

(Generally)

294.005Â Â Â Â  Definitions for ORS 294.005 to 294.025

294.010Â Â Â Â  Surrender of warrants upon payment

294.015Â Â Â Â  Payment on lost, stolen or destroyed warrants upon affidavit of owner, payee or representative

294.025Â Â Â Â  Effect of wrongful payment; liability of officer

294.027Â Â Â Â  Provisions relating to warrants and payment of claims

294.028Â Â Â Â  Payment of warrants by depository

294.029Â Â Â Â  Provisions of ORS 294.027 and 294.028 not mandatory

294.030Â Â Â Â  Deductions for bonds from compensation of municipal and other employees; purchasing bonds in advance

294.033Â Â Â Â  Investment of deferred compensation funds

294.035Â Â Â Â  Investment of surplus funds of political subdivisions; approved investments

294.040Â Â Â Â  Restriction on investments under ORS 294.035

294.046Â Â Â Â  List of approved securities for investment under ORS 294.035; distribution

294.047Â Â Â Â  Loss of principal on liquidation of investments

294.048Â Â Â Â  Borrowing money when premature withdrawal or liquidation of certain investments would cause loss

294.050Â Â Â Â  County borrowing money from county general road fund

294.052Â Â Â Â  Definitions; investment by municipality of proceeds of bonds or certificates of participation

294.053Â Â Â Â  Investment by county in master warrants of county

294.055Â Â Â Â  Use by counties of moneys received from federal government under the Mineral Leasing Act

294.060Â Â Â Â  Apportionment of moneys received by counties from federal forest reserves to road and school funds

294.065Â Â Â Â  Use by counties of moneys received from federal government under the federal Flood Control Act

294.070Â Â Â Â  Expenditure of Taylor Grazing Act funds; advisory board

294.080Â Â Â Â  Disposition of interest earned on funds held by county treasurer

294.085Â Â Â Â  Examining books and papers of county officers

294.090Â Â Â Â  County orders and vouchers to be numbered to correspond to warrants drawn

294.095Â Â Â Â  Action or proceeding with respect to budget or levy; fiscal year with respect to which taken

294.100Â Â Â Â  Public official expending money in excess of amount or for different purpose than provided by law unlawful; civil liability

294.120Â Â Â Â  Use of facsimile signatures

294.125Â Â Â Â  Investment of funds authorized by order of governing body; limitations

294.135Â Â Â Â  Investment maturity dates

294.145Â Â Â Â  Prohibited conduct for custodial officer

294.155Â Â Â Â  Annual audit report; monthly report

294.160Â Â Â Â  Opportunity for public comment on new fee or fee increase

COUNTY ASSESSMENT FUNDING ASSISTANCE PROGRAM

294.175Â Â Â Â  Definitions; county expenditures for assessment; determination of adequacy; certification of adequacy; appeal of denial of certification; effect of certification

294.178Â Â Â Â  Assessment grant to county; determination of grant amount

294.181Â Â Â Â  Alternative method for certification

294.184Â Â Â Â  County Assessment Function Funding Assistance Account; sources; purpose

294.187Â Â Â Â  County Assessment and Taxation Fund; sources; purpose

PUBLICATION OF FINANCIAL REPORTS

294.250Â Â Â Â  Publication by county governing body of schedule of expenditures and statement of proceedings; manner of publication; notice

LOCAL BUDGET LAW

294.305Â Â Â Â  Sections constituting Local Budget Law

294.311Â Â Â Â  Definitions for ORS 294.305 to 294.565

294.316Â Â Â Â  Application

294.321Â Â Â Â  Purposes

294.323Â Â Â Â  Budget period

294.326Â Â Â Â  Compliance with Local Budget Law required prior to expenditure or tax certification; exceptions

294.331Â Â Â Â  Budget officer

294.336Â Â Â Â  Budget committee

294.341Â Â Â Â  Governing body of certain municipal corporations to be budget committee; exception

294.352Â Â Â Â  Estimates of expenditures required; form and contents

294.356Â Â Â Â  Preparation of estimates by school, education service and community college districts and by municipal corporations operating public utility or hospital

294.361Â Â Â Â  Contents of estimate of budget resources

294.366Â Â Â Â  Reserving receipts from revenue-producing property or facility; deposit in special fund

294.371Â Â Â Â  Estimate of unappropriated ending fund balance for each fund

294.376Â Â Â Â  Expenditure and resource estimate sheets; made part of budget document

294.381Â Â Â Â  Determination of estimated tax revenues

294.386Â Â Â Â  Financial summary

294.391Â Â Â Â  Budget message

294.396Â Â Â Â  Time of making budget message and document

294.401Â Â Â Â  Budget committee meeting; distribution of budget message and document; copies of document to be available

294.406Â Â Â Â  Budget committee hearings; approval of budget document

294.411Â Â Â Â  Submission of budget document to tax supervising and conservation commission in certain cases prior to publication and approval by budget committee

294.413Â Â Â Â  Format for notices and summaries

294.416Â Â Â Â  Publication of budget summary, financial summary, statement of accounting basis and notices of meeting and availability of budget document

294.418Â Â Â Â  Alternative budget publication procedure

294.421Â Â Â Â  Manner of publication; alternative requirements in certain cases

294.425Â Â Â Â  Sufficiency of publication of budget documents; notice to governing body and assessor of publication error

294.430Â Â Â Â  Hearing by governing body on budget document as approved by budget committee; alternative procedure in certain cases

294.435Â Â Â Â  Governing body to adopt budget, make appropriations, declare and categorize property tax amount or rate; greater tax, encumbrance or expenditure limited; exception

294.437Â Â Â Â  Local option tax approved after adoption of budget; supplemental budget

294.440Â Â Â Â  School or community college district expending federal or state funds in emergency

294.443Â Â Â Â  Certain interest to be included in budget; method

294.445Â Â Â Â  Basis of accounting used by municipal corporation; change of basis

294.447Â Â Â Â  Inclusions in accrued revenues of school districts, education service districts, community college districts and community college service districts using accrual basis of accounting; State School Fund grant calculations

294.450Â Â Â Â  Transfers of appropriations within fund or from one fund to another; appropriation of pass-through revenues

294.455Â Â Â Â  Authorization to expend or borrow moneys after destruction of property or natural disaster; authorization by chief executive officer to protect public health or safety

294.460Â Â Â Â  Loans from one fund to another; commingling cash balances of funds

294.470Â Â Â Â  Internal service funds

294.475Â Â Â Â  Elimination of unnecessary fund; disposition of balance

294.480Â Â Â Â  Supplemental budget in certain cases; no increase in property taxes permitted

294.483Â Â Â Â  Supplemental budget not required in certain cases; appropriation required for debt service on certain bonds

294.485Â Â Â Â  Tax certification contrary to law voidable by Oregon Tax Court; appeal procedure

294.490Â Â Â Â  Department of Revenue not to interfere with fiscal policy of municipal corporation

294.495Â Â Â Â  Department of Revenue to construe Local Budget Law; rules

294.500Â Â Â Â  Declaratory ruling by Department of Revenue as to its rules under Local Budget Law

294.505Â Â Â Â  Division of Audits to issue notification of budgetary irregularities; Department of Revenue to advise municipal corporation of correct procedures

294.510Â Â Â Â  Order for revision of budgetary procedures; enforcement

294.515Â Â Â Â  Appeal by municipal corporation from Department of Revenue order

294.520Â Â Â Â  Priority of appeals under Local Budget Law

294.525Â Â Â Â  Reserve fund established without vote; review of need for reserve fund; unexpended balances; application to system development charges

294.555Â Â Â Â  Filing copy of budget and certain documents with county assessor and Department of Revenue

294.565Â Â Â Â  Failure to file copy of required budget, reports or other documents; effect

TAX SUPERVISING AND CONSERVATION COMMISSION

294.605Â Â Â Â  Definitions for ORS 294.605 to 294.705

294.608Â Â Â Â  Populous counties; commission establishment or financial summary publication

294.610Â Â Â Â  Tax supervising and conservation commission; members; appointment; qualifications; term; removal; filling vacancies

294.615Â Â Â Â  Oath of commissioner

294.620Â Â Â Â  Office of commission; employment and compensation of assistants

294.625Â Â Â Â  Jurisdiction of commission

294.630Â Â Â Â  Tax supervising and conservation commission account

294.635Â Â Â Â  Submission of budget estimates by levying boards

294.640Â Â Â Â  Hearing on budget

294.645Â Â Â Â  Consideration of budget by commission; certifying objections or recommendations to levying board; procedure where municipality holds hearing in place of commission

294.650Â Â Â Â  Striking unauthorized items from budget; reducing total amount to within limits permitted by law and Constitution

294.655Â Â Â Â  Hearing on special tax levies and bond issues proposed for elector approval

294.660Â Â Â Â  Compiling information as to indebtedness; including in annual report

294.665Â Â Â Â  Levying board to submit audit report or financial statements annually

294.670Â Â Â Â  Commission may inquire into management, books and systems; rules

294.675Â Â Â Â  Calling joint meetings of levying boards

294.680Â Â Â Â  Certifying excessive or unauthorized expenditures to district attorney; action by district attorney

294.685Â Â Â Â  Annual report by commission

294.690Â Â Â Â  Records and files of commission open to public inspection

294.695Â Â Â Â  Attorney General as legal advisor and counsel to commission

294.700Â Â Â Â  Proceedings to collect penalties

294.705Â Â Â Â  Tax supervising and conservation fund

294.710Â Â Â Â  Procedures for establishing commission; annual appropriations

LOCAL GOVERNMENT EMPLOYER BENEFIT TRUST FUND

294.725Â Â Â Â  Definitions for ORS 294.725 to 294.755

294.730Â Â Â Â  Fund created; State Treasurer as custodian; use of moneys; distribution of earnings

294.735Â Â Â Â  Payments to fund by political subdivisions; benefit cost rate determinations; effect of negative balance; refunds

294.740Â Â Â Â  Refund of account balances; payment of deficits; erroneous benefit payments

294.745Â Â Â Â  Analysis of fund receipts and expenditures; report to Legislative Assembly

294.750Â Â Â Â  Experience and liability of successor political subdivisions; unpaid assessment

294.755Â Â Â Â  Payment on quarterly basis; remedies for collection

LOCAL GOVERNMENT INVESTMENT POOL

294.805Â Â Â Â  Definitions for ORS 294.805 to 294.895

294.810Â Â Â Â  Local governments authorized to place limited funds in pool

294.815Â Â Â Â  Period of investments; withdrawal of funds

294.820Â Â Â Â  Establishment of investment pools by intergovernmental agreement; conditions; powers

294.825Â Â Â Â  State Treasurer as investment officer; bond; employment of personnel; rules

294.831Â Â Â Â  Investment objective; limit on maturity dates

294.835Â Â Â Â  Standard of care; investment in certain stocks prohibited

294.840Â Â Â Â  Investment policies; review; separate policies for individual local government units

294.845Â Â Â Â  Investment officer to invest, reinvest pool funds

294.847Â Â Â Â  Prohibited conduct for investment officer

294.850Â Â Â Â  Contracts with persons to perform investment functions; compensation; bond

294.855Â Â Â Â  Legal opinions; investment counseling services; mortgage services

294.860Â Â Â Â  Custody of investment documents; collection of income; distribution to local governments; calculation and allocation of profit and loss; defaulted payments of principal and interest, collection, compromise

294.865Â Â Â Â  Monthly deductions from income received for payment of expenses

294.870Â Â Â Â  Separate accounts for local governments; reports on investment changes and monthly financial statements required

294.875Â Â Â Â  Monthly report of investments of pool funds; distribution

294.880Â Â Â Â  Program examination and audit; report; distribution

294.882Â Â Â Â  Merger or subsequent separation of local government investment pool and state investment fund; preconditions

294.885Â Â Â Â  Oregon Short Term Fund Board; members; appointment; term; vacancies

294.890Â Â Â Â  Board members serve without compensation; selection of chairperson

294.895Â Â Â Â  Board duties, generally

COUNCILS OF GOVERNMENTS

294.900Â Â Â Â  ÂCouncil of governmentsÂ defined

294.905Â Â Â Â  Budget committee; membership; term; vacancies; officers; meetings to be public

294.910Â Â Â Â  Estimates of expenditures; organization and format; matters to be included

294.915Â Â Â Â  Notice of budget committee meeting; public availability of documents

294.920Â Â Â Â  Hearing on budget document

294.925Â Â Â Â  Supplemental budget; conditions; term; publication

294.930Â Â Â Â  Duties of Department of Revenue

MISCELLANEOUS

294.950Â Â Â Â  County revenue sharing with cities

294.960Â Â Â Â  Collection and disposition of amounts due counties

PENALTIES

294.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  294.004 Definitions. For the purposes of this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂLocal governmentÂ means any county, municipality, political subdivision or school district.

Â Â Â Â Â  (2) ÂCustodial officerÂ means the officer having custody of the funds of any county, municipality, political subdivision or school district.

Â Â Â Â Â  (3) ÂDeferred compensation planÂ means a plan, established by any employer that is a county, municipality, political subdivision or school district, that has as its purposes the deferral of compensation to employees of such employer and the deferral of income taxation on such deferred compensation.

Â Â Â Â Â  (4) ÂDeferred employee compensationÂ means funds under an agreement providing for payment at a future date by a municipal corporation for services currently rendered by an eligible employee in fixed or variable amounts for life or for a guaranteed number of years after retirement or termination of employment.

Â Â Â Â Â  (5) ÂNationally recognized statistical rating organizationÂ has the meaning given that term in Rule 15c3-1 under the Securities Exchange Act of 1934, as amended.

Â Â Â Â Â  (6) ÂSurplus fundsÂ means all funds that are not pension funds and that are not required for immediate expenditure. [1975 c.359 Â§2; 1977 c.470 Â§1; subsection (4) enacted as 1977 c.102 Â§1; 1995 c.245 Â§1; 1997 c.179 Â§25]

COUNTY AND MUNICIPAL FINANCIAL ADMINISTRATION

(Generally)

Â Â Â Â Â  294.005 Definitions for ORS 294.005 to 294.025. As used in ORS 294.005 to 294.025, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂWarrantÂ means a warrant issued by a subdivision.

Â Â Â Â Â  (2) ÂSubdivisionÂ means any county, municipal corporation, quasi-municipal corporation, or civil or political subdivision in this state.

Â Â Â Â Â  294.010 Surrender of warrants upon payment. Subject to ORS 294.015, no warrant issued by a subdivision shall be paid unless such warrant is surrendered and delivered to the officer charged with the payment thereof, contemporaneously with payment or prior thereto.

Â Â Â Â Â  294.015 Payment on lost, stolen or destroyed warrants upon affidavit of owner, payee or representative. A warrant may be paid without surrender or delivery thereof if the one claiming to be the lawful owner of the warrant:

Â Â Â Â Â  (1) Satisfies the officer by whom payment is to be made that the warrant has been lost, stolen or destroyed prior to the owner having received value therefor or having negotiated the warrant; and

Â Â Â Â Â  (2) Furnishes to the issuing officer a written statement signed by such person specifically alleging that the owner is the lawful owner, payee or legal representative of the lawful owner or payee of the original instrument giving the date of issue, the number, amount, for what services or claim the original instrument was issued and that the original instrument has been lost, destroyed or stolen, and has not been paid. However, if the lawful owner, payee or legal representative is (a) a bank or national bank, (b) the federal government or (c) this state or any board, department, commission or subdivision of this state, or any officer thereof in the officerÂs official capacity, a certificate may be furnished in lieu of an affidavit or affirmation. The issuing officer may also, in the officerÂs discretion, require the bank or national bank to furnish a satisfactory indemnity agreement executed by the bank or national bank. [Amended by 1979 c.763 Â§6]

Â Â Â Â Â  294.020 [Repealed by 1979 c.763 Â§7]

Â Â Â Â Â  294.025 Effect of wrongful payment; liability of officer. When any warrant is paid, other than as authorized by ORS 294.005 to 294.025, such wrongful payment does not relieve the political body issuing the warrant from liability to the true and lawful owner thereof. However, the officer or person making such wrongful payment and the sureties on the official bond of the officer or person, if any, shall be responsible to the political body represented by the officer or person in making such payment, for the full amount of the loss occasioned thereby. [Amended by 2005 c.22 Â§222]

Â Â Â Â Â  294.027 Provisions relating to warrants and payment of claims. (1) In addition to any other provisions of law for the issuance and payment of warrants of any municipal or quasi-municipal corporation or civil subdivision of this state other than school districts, the governing body thereof may by resolution authorize such practices with respect to the form, issuance, delivery, indorsement and payment of warrants as it shall deem convenient, efficient and in the public interest, conforming substantially to those specified in subsection (1) or (2) of this section or in ORS 294.028.

Â Â Â Â Â  (2) Such governing body may authorize the use of check-warrant forms, to be drawn by its appropriate warrant issuing officer or officers upon the custodian of its funds, so prepared that such custodian may, by subscribing a direction to the depository of such funds to pay the same to the order of the payee, convert the instrument to a check or, by subscribing an indorsement that such warrant is not paid for want of funds, convert the same to an interest-bearing warrant and such governing body may direct that such check-warrants shall not be delivered to the payees therein named until such direction or indorsement shall have been subscribed by the custodian of its funds.

Â Â Â Â Â  (3) Such governing body may provide that when funds are available for the payment of approved claims, the approval of claims for payment shall, without the issuance of any warrant, be authority to the custodian of its funds to pay such claims by check. [1953 c.664 Â§1]

Â Â Â Â Â  294.028 Payment of warrants by depository. When authorized by the governing body, any custodian of funds of any municipal or quasi-municipal corporation or civil subdivision of this state other than a school district may direct the depository of such funds to pay any warrant drawn upon such custodian upon presentment of such warrant to such depository, to the same extent and with the same effect as though such warrant were a check drawn upon such depository by such custodian. Such direction shall be in writing and shall identify by name and signature the warrant issuing officer or officers and such depository may rely upon such direction and identification in the payment of such warrants. [1953 c.664 Â§2]

Â Â Â Â Â  294.029 Provisions of ORS 294.027 and 294.028 not mandatory. Nothing contained in ORS 294.027 or 294.028 shall be deemed to require any municipal or quasi-municipal corporation or civil subdivision of this state or any custodian of public funds to exercise any of the powers conferred by such sections. [1953 c.664 Â§3]

Â Â Â Â Â  294.030 Deductions for bonds from compensation of municipal and other employees; purchasing bonds in advance. (1) The governing body of a municipal corporation, quasi-municipal corporation or civil subdivision of the state may, with the approval of the relevant employees of the municipal corporation, quasi-municipal corporation or civil subdivision, make deductions from their salaries and wages for the purpose of purchasing for them United States War Savings Bonds or other federal obligations.

Â Â Â Â Â  (2) The governing body shall take proper precautions for the depositing, securing and disbursing of the sums so deducted and for the delivering of all bonds or other obligations purchased.

Â Â Â Â Â  (3) Balances to the credit of the accounts in which the sums so deducted are deposited may be used for the purchase in advance, from the federal government or from any federal reserve bank or other authorized federal agency, of war savings bonds or other obligations of the federal government, either in blank or in inscribed form, in convenient denominations to meet the requirements of the purchasers thereof.

Â Â Â Â Â  294.033 Investment of deferred compensation funds. Funds set aside by any local government pursuant to a deferred compensation plan may be invested in any investment enumerated in ORS 294.035 and are not subject to the collateral requirements of ORS chapter 295. [1977 c.470 Â§3; 1997 c.179 Â§26; 2005 c.91 Â§1]

Â Â Â Â Â  294.035 Investment of surplus funds of political subdivisions; approved investments. (1) Subject to ORS 294.040 and 294.135 to 294.155, the custodial officer may invest any sinking fund, bond fund or surplus funds in the custody of the custodial officer in the bank accounts, classes of securities at current market prices, insurance contracts and other investments listed in this section, but only after obtaining from the governing body of the county, municipality, political subdivision or school district a written order that has been entered in the minutes or journal of the governing body.

Â Â Â Â Â  (2) This section does not:

Â Â Â Â Â  (a) Limit the authority of the custodial officer to invest surplus funds in other investments when the investment is specifically authorized by another statute.

Â Â Â Â Â  (b) Apply to a sinking fund or a bond fund established in connection with conduit revenue bonds issued by a county, municipality, political subdivision or school district for private business entities or nonprofit corporations.

Â Â Â Â Â  (3) Investments authorized by this section are:

Â Â Â Â Â  (a) Lawfully issued general obligations of the United States, the agencies and instrumentalities of the United States or enterprises sponsored by the United States Government.

Â Â Â Â Â  (b) Lawfully issued debt obligations of the agencies and instrumentalities of the State of Oregon and its political subdivisions that have a long-term rating of A or an equivalent rating or better or are rated on the settlement date in the highest category for short-term municipal debt by a nationally recognized statistical rating organization.

Â Â Â Â Â  (c) Lawfully issued debt obligations of the States of California, Idaho and Washington and political subdivisions of those states if the obligations have a long-term rating of AA or an equivalent rating or better or are rated on the settlement date in the highest category for short-term municipal debt by a nationally recognized statistical rating organization.

Â Â Â Â Â  (d) Time deposit open accounts, certificates of deposit and savings accounts in insured institutions as defined in ORS 706.008, in credit unions as defined in ORS 723.006 or in federal credit unions, if the institution or credit union maintains a head office or a branch in this state.

Â Â Â Â Â  (e) Share accounts and savings accounts in credit unions in the name of, or for the benefit of, a member of the credit union pursuant to a plan of deferred compensation.

Â Â Â Â Â  (f) Fixed or variable life insurance or annuity contracts as defined by ORS 731.170 and guaranteed investment contracts issued by life insurance companies authorized to do business in this state.

Â Â Â Â Â  (g) Trusts in which deferred compensation funds from other public employers are pooled, if:

Â Â Â Â Â  (A) The purpose is to establish a deferred compensation plan;

Â Â Â Â Â  (B) The trust is a public instrumentality of such public employers and described in section (2)(b) of the Investment Company Act of 1940, 15 U.S.C. 80a-2(b), as amended, in effect on September 20, 1985, or the trust is a common trust fund described in ORS 709.170;

Â Â Â Â Â  (C) Under the terms of the plan the net income from or gain or loss due to fluctuation in value of the underlying assets of the trust, or other change in such assets, is reflected in an equal increase or decrease in the amount distributable to the employee or the beneficiary thereof and, therefore, does not ultimately result in a net increase or decrease in the worth of the public employer or the state; and

Â Â Â Â Â  (D) The fidelity of the trustees and others with access to such assets, other than a trust company, as defined in ORS 706.008, is insured by a surety bond that is satisfactory to the public employer, issued by a company authorized to do a surety business in this state and in an amount that is not less than 10 percent of the value of such assets.

Â Â Â Â Â  (h)(A) BankerÂs acceptances, if the bankerÂs acceptances are:

Â Â Â Â Â  (i) Guaranteed by, and carried on the books of, a qualified financial institution;

Â Â Â Â Â  (ii) Eligible for discount by the Federal Reserve System; and

Â Â Â Â Â  (iii) Issued by a qualified financial institution whose short-term letter of credit rating is rated in the highest category by one or more nationally recognized statistical rating organizations.

Â Â Â Â Â  (B) For the purposes of this paragraph, Âqualified financial institutionÂ means:

Â Â Â Â Â  (i) A financial institution that is located and licensed to do banking business in the State of Oregon; or

Â Â Â Â Â  (ii) A financial institution that is wholly owned by a financial holding company or a bank holding company that owns a financial institution that is located and licensed to do banking business in the State of Oregon.

Â Â Â Â Â  (C) A custodial officer shall not permit more than 25 percent of the moneys of a local government that are available for investment, as determined on the settlement date, to be invested in bankerÂs acceptances of any qualified financial institution.

Â Â Â Â Â  (i)(A) Corporate indebtedness subject to a valid registration statement on file with the Securities and Exchange Commission or issued under the authority of section 3(a)(2) or 3(a)(3) of the Securities Act of 1933, as amended. Corporate indebtedness described in this paragraph does not include bankerÂs acceptances. The corporate indebtedness must be issued by a commercial, industrial or utility business enterprise, or by or on behalf of a financial institution, including a holding company owning a majority interest in a qualified financial institution.

Â Â Â Â Â  (B) Corporate indebtedness must be rated on the settlement date P-1 or Aa or better by MoodyÂs Investors Service or A-1 or AA or better by Standard & PoorÂs Corporation or equivalent rating by any nationally recognized statistical rating organization.

Â Â Â Â Â  (C) Notwithstanding subparagraph (B) of this paragraph, the corporate indebtedness must be rated on the settlement date P-2 or A or better by MoodyÂs Investors Service or A-2 or A or better by Standard & PoorÂs Corporation or equivalent rating by any nationally recognized statistical rating organization when the corporate indebtedness is:

Â Â Â Â Â  (i) Issued by a business enterprise that has its headquarters in Oregon, employs more than 50 percent of its permanent workforce in Oregon or has more than 50 percent of its tangible assets in Oregon; or

Â Â Â Â Â  (ii) Issued by a holding company owning not less than a majority interest in a qualified financial institution, as defined in paragraph (h) of this subsection, located and licensed to do banking business in Oregon or by a holding company owning not less than a majority interest in a business enterprise described in sub-subparagraph (i) of this subparagraph.

Â Â Â Â Â  (D) A custodial officer may not permit more than 35 percent of the moneys of a local government that are available for investment, as determined on the settlement date, to be invested in corporate indebtedness, and may not permit more than five percent of the moneys of a local government that are available for investment to be invested in corporate indebtedness of any single corporate entity and its affiliates or subsidiaries.

Â Â Â Â Â  (j) Securities of any open-end or closed-end management investment company or investment trust, if the securities are of the types specified in paragraphs (a) to (c), (h) and (i) of this subsection and if the investment does not cause the county, municipality, political subdivision or school district to become a stockholder in a joint company, corporation or association. A trust company or trust department of a national bank while acting as indenture trustee may invest funds held by it as indenture trustee in any open-end or closed-end management investment company or investment trust for which the trust company or trust department of a national bank or an affiliate of the trust company or trust department of a national bank acts as investment adviser or custodian or provides other services. However, the securities of the investment company or investment trust in which the funds are invested must be of the types specified in paragraphs (a) to (c), (h) and (i) of this subsection and the investment must not cause the county, municipality, political subdivision or school district whose funds are invested to become a stockholder in a joint company, corporation or association. For purposes of this paragraph, companies are affiliated if they are members of the same affiliated group under section 1504 of the Internal Revenue Code of 1986 (26 U.S.C. 1504).

Â Â Â Â Â  (k) Repurchase agreements whereby the custodial officer purchases securities from a financial institution or securities dealer subject to an agreement by the seller to repurchase the securities. The repurchase agreement must be in writing and executed in advance of the initial purchase of the securities that are the subject of the repurchase agreement. Only securities described in paragraph (a) of this subsection may be used in conjunction with a repurchase agreement and such securities shall have a maturity of not longer than three years. The price paid by the custodial officer for such securities may not exceed amounts or percentages prescribed by written policy of the Oregon Investment Council or the Oregon Short Term Fund Board created by ORS 294.885.

Â Â Â Â Â  (L) Shares of stock of any company, association or corporation, including but not limited to shares of a mutual fund, but only if the moneys being invested are funds set aside pursuant to a local government deferred compensation plan and are held in trust for the exclusive benefit of participants and their beneficiaries. [Amended by 1957 c.53 Â§1; 1957 c.689 Â§1; 1965 c.404 Â§1; 1973 c.157 Â§1; 1973 c.288 Â§1; 1974 c.36 Â§9; 1975 c.359 Â§3; 1977 c.300 Â§1; 1981 c.804 Â§84; 1981 c.880 Â§13; 1983 c.456 Â§2; 1985 c.256 Â§2; 1985 c.440 Â§1; 1985 c.690 Â§2; 1987 c.493 Â§1; 1991 c.459 Â§379; 1993 c.59 Â§1; 1993 c.452 Â§1; 1993 c.721 Â§1; 1995 c.79 Â§102; 1995 c.245 Â§2; 1997 c.249 Â§91; 1997 c.631 Â§446; 1999 c.601 Â§1; 2001 c.377 Â§43; 2003 c.405 Â§1; 2005 c.443 Â§Â§13,13a]

Â Â Â Â Â  294.040 Restriction on investments under ORS 294.035. The bonds listed in ORS 294.035 (3)(a) to (c) may be purchased only if there has been no default in payment of either the principal of or the interest on the obligations of the issuing county, port, school district or city, for a period of five years next preceding the date of the investment. [Amended by 1995 c.245 Â§3; 2005 c.443 Â§21]

Â Â Â Â Â  294.045 [Amended by 1959 c.224 Â§1; 1973 c.157 Â§2; repealed by 1975 c.359 Â§7]

Â Â Â Â Â  294.046 List of approved securities for investment under ORS 294.035; distribution. The State Treasurer shall prepare and keep current a list of agencies and instrumentalities of the United States with available obligations that any county, municipality, political subdivision or school district may invest in under ORS 294.035 (3)(a) and 294.040. The list shall be distributed, upon request, to any county, municipality, political subdivision or school district. [1973 c.157 Â§3; 1975 c.359 Â§4; 1995 c.245 Â§4; 2005 c.443 Â§22]

Â Â Â Â Â  294.047 Loss of principal on liquidation of investments. Whenever the custodial officer is forced to liquidate investments made pursuant to ORS 294.035 and 294.040 to meet current cash demands and such liquidation results in a loss of invested principal because the securities were liquidated prior to maturity under market conditions unfavorable to such liquidation, the loss shall be charged against current or future investment earnings and the custodial officer shall not be personally liable to make good such loss. [1959 c.612 Â§1; 1963 c.465 Â§1; 1975 c.359 Â§5]

Â Â Â Â Â  294.048 Borrowing money when premature withdrawal or liquidation of certain investments would cause loss. When funds invested under ORS 294.035 (3)(d) are required to meet current cash demands and when withdrawal or liquidation of such investments at the time would cause a loss because the investment would be withdrawn or liquidated prior to maturity, the custodial officer may, after receiving the approval of the governing body, borrow funds on short-term promissory notes that shall be secured by pledging or assigning the investments held under ORS 294.035 (3)(d). The notes shall mature in not more than six months after date of issue. If a lender demands physical possession of the certificates of deposit or other evidence of an investment pledged or assigned under this section, the custodial officer shall deliver the certificate or other evidence to the lender. [1967 c.411 Â§1; 1975 c.359 Â§6; 1995 c.245 Â§5; 2005 c.443 Â§23]

Â Â Â Â Â  294.050 County borrowing money from county general road fund. The county court or board of county commissioners may borrow money from the general road fund of the county to supplement depleted election accounts within the general fund of the county if there is no money within the emergency fund of the county to supplement the depleted accounts within the general fund. The amount so borrowed shall be returned to the general road fund during the following fiscal year from the first funds available in the general fund, or from the emergency fund. [Amended by 1959 c.664 Â§29; 1969 c.616 Â§1]

Â Â Â Â Â  294.052 Definitions; investment by municipality of proceeds of bonds or certificates of participation. (1) As used in this section:

Â Â Â Â Â  (a) ÂBondÂ has the meaning given that term in ORS 288.605.

Â Â Â Â Â  (b) ÂCertificate of participationÂ has the meaning given that term in ORS 288.605.

Â Â Â Â Â  (c) ÂMunicipalityÂ means a unit of local government within Oregon including, but not limited to, cities, counties, school districts, special districts, public corporations and intergovernmental corporations organized under the authority of ORS 190.010.

Â Â Â Â Â  (2) Notwithstanding ORS 294.135 or 294.145 or any other law or charter provision, a municipality may invest proceeds of bonds or certificates of participation and amounts held in a bond or certificate of participation payment, reserve or proceeds fund or account in float agreements, debt service deposit agreements, forward investment agreements, guaranteed investment contracts or other investment agreements if the agreements or contracts:

Â Â Â Â Â  (a) Produce a guaranteed rate of return;

Â Â Â Â Â  (b) Are fully collateralized by direct obligations of, or obligations guaranteed by, the United States; and

Â Â Â Â Â  (c) Require that the collateral be held by the municipality, an agent of the municipality or a third-party safekeeping agent. [1999 c.559 Â§21; 2001 c.537 Â§7]

Â Â Â Â Â  294.053 Investment by county in master warrants of county. A county treasurer may invest any sinking fund, bond fund or surplus of funds in the custody of the county treasurer in master warrants of that county issued under ORS 287.482 to 287.488. [1959 c.208 Â§1]

Â Â Â Â Â  294.055 Use by counties of moneys received from federal government under the Mineral Leasing Act. All funds received from the United States Government under the Mineral Leasing Act and Acts amendatory thereof and distributed to counties pursuant to ORS 293.565 shall be used for the support of public schools or for the construction and maintenance of public roads in such counties.

Â Â Â Â Â  294.060 Apportionment of moneys received by counties from federal forest reserves to road and school funds. (1) The moneys received by each county under ORS 293.560 shall be divided 75 percent to the road fund and 25 percent to the school fund of the county and, subject to subsection (2) of this section, the moneys shall be expended as other moneys in those funds are expended.

Â Â Â Â Â  (2) The moneys apportioned to the county road fund may be applied in payment of any outstanding road bonds or may be placed in any county road bond sinking fund for the purpose of being so applied.

Â Â Â Â Â  (3) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 9,000 and more than 6,500, according to the 1990 federal decennial census, moneys from the road fund in excess of $2 million may be transferred to the school fund when the amount of money credited to the road fund under subsection (1) of this section exceeds the amount needed for county roads, as determined by the board of county commissioners. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (4) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 58,000 and more than 55,000, according to the 1990 federal decennial census, if the moneys credited to the road fund under subsection (1) of this section exceed the amount needed for county roads, as determined by the county governing body, the portion of such moneys in excess of an amount specified by the county governing body may be transferred to the school fund of the county or may be transferred directly to the school districts of the county in accordance with procedures established by the county governing body. The county governing body may distribute moneys under this subsection among the several school districts without regard to the percentage of the resident average daily membership in each school district. Moneys transferred under this subsection may be transferred upon the condition that any school district receiving a share of such moneys must use the moneys only for a purpose described in ORS 328.205 (1)(a) or (c). Any amount received by a school district from the county under this subsection that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (5) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 6,500, according to the 1990 federal decennial census, moneys received by the county under ORS 293.560 may be divided between the road fund and the school fund of the county as specified under an agreement between the county governing body and the education service district board of the county that provides for a different apportionment of those moneys. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (6) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county west of the summit of the Cascade Mountains with a population of less than 19,500 and more than 6,500, according to the 1990 federal decennial census, moneys from the road fund in excess of $1 million may be transferred to the school fund when the amount of money credited to the road fund under subsection (1) of this section exceeds the amount needed for county roads, as determined by the board of county commissioners. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (7) As used in subsections (3) to (6) of this section, Âsummit of the Cascade MountainsÂ has the meaning for that term provided in ORS 477.001. [Amended by 1969 c.327 Â§1; 1971 c.539 Â§1; 1977 c.776 Â§1; 1981 c.342 Â§1; 1987 c.315 Â§1; 1989 c.579 Â§1; 1991 c.309 Â§1; 2003 c.226 Â§21]

Â Â Â Â Â  294.065 Use by counties of moneys received from federal government under the federal Flood Control Act. All moneys received from the United States Government under the federal Flood Control Act, and Acts amendatory thereof and supplemental thereto, and distributed to counties pursuant to ORS 293.570, shall be used for the benefit of the public schools and public roads of the counties receiving the funds.

Â Â Â Â Â  294.070 Expenditure of Taylor Grazing Act funds; advisory board. (1) Except for moneys required to be expended through the county general fund as required by subsection (5) of this section, all moneys paid to a county under ORS 293.575 shall be deposited with the county treasurer and credited to a special fund designated the Range Improvement Fund of Grazing District No. _____. The county treasurer as ex officio district treasurer shall disburse the moneys in the Range Improvement Fund only upon the written order of the grazing advisory board.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, money from grazing fees of grazing districts shall be expended within such district as the grazing advisory board may direct and shall be expended only for range improvements, such as fences, reservoirs, wells, water development, maintenance and other range improvements approved by the grazing advisory board.

Â Â Â Â Â  (3) Pending approval by the grazing advisory board of the expenditure of such money, all or any part of it may be invested in United States Government securities. In such case the securities shall be held by the county treasurer in lieu of such money so invested and subject to liquidation and expenditure when recommended by the grazing advisory board.

Â Â Â Â Â  (4) In counties receiving funds from grazing districts containing Indian lands ceded to the United States for disposition under public land laws, funds therefrom shall be expended only for the benefit of public schools and public roads of such county.

Â Â Â Â Â  (5) In counties in which there are leased lands but no grazing district, such funds shall be expended by the county court through the county general fund.

Â Â Â Â Â  (6) As used in this section, Âgrazing advisory boardÂ means a board appointed by the governing body of any county receiving funds under ORS 293.575 and authorized to expend those funds as provided in this section. [Formerly 606.230; 1969 c.255 Â§1; 1977 c.115 Â§1; 1981 c.42 Â§1; 1991 c.67 Â§73]

Â Â Â Â Â  294.080 Disposition of interest earned on funds held by county treasurer. (1) Except as provided in subsections (2) and (3) of this section, the county treasurer shall credit to the general fund of the county all interest received from any investment made from the general cash balance of any funds in the hands of the county treasurer. If the entire investment is made from a specific fund, however, the treasurer shall credit the interest to the fund from which the investment was made.

Â Â Â Â Â  (2) The county fiscal officer of a community college district, as defined in ORS 341.005, shall credit to the general fund of the district all interest received from any investment made by funds in the hands of the county fiscal officer. If the entire investment is made from a specific fund, however, the county fiscal officer shall credit the interest to the fund from which the investment was made.

Â Â Â Â Â  (3) Interest earned by investment of any moneys received by the county treasurer from any source, which moneys have been designated for a particular municipal corporation as defined in ORS 294.311, shall be credited to the account of the particular municipal corporation and not to any county fund. [1963 c.316 Â§1; 1971 c.513 Â§54; 1979 c.762 Â§8; 1997 c.308 Â§33]

Â Â Â Â Â  294.085 Examining books and papers of county officers. (1) The county court or board of county commissioners, while sitting for county business at the regular terms in January and July of each year, shall carefully examine all books and papers relating to the financial affairs of the county offices of county clerk, clerk of the county court, treasurer and sheriff of the county.

Â Â Â Â Â  (2) The county clerk and clerk of the county court shall exhibit the numbered orders and vouchers referred to in ORS 294.090, together with the stubs of the warrants, and all other books and papers relating to the financial affairs of the county, for the inspection of the county court or board of county commissioners at the time provided for in subsection (1) of this section. [Amended by 1985 c.565 Â§49]

Â Â Â Â Â  294.090 County orders and vouchers to be numbered to correspond to warrants drawn. The county clerk and clerk of the county court shall number all orders and vouchers with numbers to correspond with warrants drawn.

Â Â Â Â Â  294.095 Action or proceeding with respect to budget or levy; fiscal year with respect to which taken. Wherever it is provided by law that any action or proceeding of any county, city, school district or other municipal corporation or body politic shall be taken with respect to a budget or tax levy for the calendar year, or for a fiscal year closing on any day other than June 30, each such action or proceeding shall be taken with respect to the fiscal year commencing on July 1 and closing on June 30.

Â Â Â Â Â  294.100 Public official expending money in excess of amount or for different purpose than provided by law unlawful; civil liability. (1) It is unlawful for any public official to expend any moneys in excess of the amounts provided by law, or for any other or different purpose than provided by law.

Â Â Â Â Â  (2) Any public official who expends any public moneys in excess of the amounts or for any other or different purpose than authorized by law shall be civilly liable for the return of the money by suit of the district attorney of the district in which the offense is committed, or at the suit of any taxpayer of such district, if the expenditure constitutes malfeasance in office or willful or wanton neglect of duty.

Â Â Â Â Â  (3) On the demand in writing of 10 taxpayers of any municipal corporation with a population exceeding 100,000 inhabitants, filed with the tax supervising and conservation commission in the county in which the municipal corporation is situated, which demand sets forth that a public official has unlawfully expended public moneys in excess of the amount or for any other or different purpose than provided by law and that the expenditure constitutes malfeasance in office or willful or wanton neglect of duty, the tax supervising and conservation commission shall make an investigation of the facts as to the expenditure. If the tax supervising and conservation commission finds that public moneys have been unlawfully expended and that the expenditure constitutes malfeasance in office or willful or wanton neglect of duty, the commission shall proceed at law in the courts against the public official who has unlawfully expended the moneys for the return of the moneys unlawfully expended to the treasury of the municipal corporation. A right of action hereby is granted to the tax supervising and conservation commission for the purposes of this section.

Â Â Â Â Â  (4) This section does not apply to the expenditure of revenues that are allowed to be accrued from a fiscal year to the prior fiscal year under ORS 294.447. [Amended by 2001 c.399 Â§1; 2002 s.s.4 c.1 Â§Â§9,10]

Â Â Â Â Â  294.105 [Amended by 1963 c.9 Â§15; 1973 c.315 Â§1; repealed by 1983 c.537 Â§7]

Â Â Â Â Â  294.110 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  294.115 [1953 c.655 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.120 Use of facsimile signatures. (1) When authorized to use facsimile signatures by the governing body of any county, city, district organized for public purposes or any other public corporation or political subdivision of the state, any person authorized to sign any check, warrant or other instrument on behalf of the county, city, district, public corporation or political subdivision may, in the discretion of the person, sign the check, warrant or other instrument by facsimile signature affixed by rubber stamp or by any mechanical equipment or device.

Â Â Â Â Â  (2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any check, warrant or other instrument bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures. [1955 c.261 Â§1]

Â Â Â Â Â  294.125 Investment of funds authorized by order of governing body; limitations. (1) Subject to ORS 294.040 and 294.135 to 294.155, the custodial officer of any county, municipality, school district or other political subdivision of this state may, after having obtained a written order from the governing body of the county, municipality, school district or other political subdivision, which order shall be spread upon the minutes or journal of the governing body, invest any sinking fund, bond fund or surplus funds belonging to that county, municipality, school district or other political subdivision in the bank accounts, classes of securities at current market prices, insurance contracts and other investments described in ORS 294.035. However, notwithstanding any provision of ORS 190.003 to 190.250, except as provided in ORS 294.035:

Â Â Â Â Â  (a) No custodial officer of any political subdivision of this state may accept for investment or invest the funds of any other political subdivision of this state; and

Â Â Â Â Â  (b) No such political subdivision may tender funds for investment to the custodial officer of any other such political subdivision.

Â Â Â Â Â  (2) Subject to ORS 294.040, 294.135 to 294.155 and subsection (1) of this section, the custodial officer of a port organized under ORS chapter 777 or 778 may invest any sinking fund, bond fund or surplus funds belonging to the port in interest-bearing revenue bonds issued by an export trading corporation formed by the port under ORS 777.755 to 777.800. A custodial officer of a port shall not invest in the aggregate more than $3 million in revenue bonds issued by an export trading corporation. [1981 c.880 Â§5; 1983 c.200 Â§17; 1995 c.245 Â§6]

Â Â Â Â Â  294.135 Investment maturity dates. (1) An investment made by a custodial officer under ORS 294.035 (3)(a) to (f) and (h) to (j) or 294.125 may not exceed a maturity of 18 months or the date of anticipated use of the funds by the county, municipality, school district or other political subdivision to which the funds belong, whichever period is shorter. However:

Â Â Â Â Â  (a) The custodial officer may make investments having a maturity longer than 18 months when the governing body of the county, municipality, school district or other political subdivision to which the funds belong has adopted a written investment policy that, prior to adoption, was submitted to the Oregon Short Term Fund Board for review and comment to the governing body, that includes guidelines concerning maximum investment maturity dates and that provides by its terms for readoption not less than annually; or

Â Â Â Â Â  (b) When the funds in question are being accumulated for an anticipated use that will occur more than 18 months after the funds are invested, then, upon the approval of the governing body of the county, municipality, school district or other political subdivision, the maturity of the investment or investments made with the funds may occur when the funds are expected to be used.

Â Â Â Â Â  (2) The maximum term of any repurchase agreement transaction may not exceed 90 days. [1981 c.880 Â§Â§6, 8; 1987 c.389 Â§1; 1989 c.303 Â§1; 1995 c.245 Â§7; 2003 c.41 Â§1; 2005 c.443 Â§24]

Â Â Â Â Â  294.145 Prohibited conduct for custodial officer. In making investments pursuant to ORS 294.035, the custodial officer shall not:

Â Â Â Â Â  (1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

Â Â Â Â Â  (2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

Â Â Â Â Â  (3) Lend securities to any person or institution, except on a fully collateralized basis, and except when such lending is specifically permitted under an investment policy adopted pursuant to ORS 294.135 (1)(a);

Â Â Â Â Â  (4) Pay for any securities purchased by the custodial officer until the officer has received sufficient evidence of title thereof. Evidence of title shall be consistent with modern investment, banking and commercial practices and may include physical possession, book entry and automated recordation of such title. However, the custodial officer may instruct one or more custodian banks, as defined in ORS 295.005, to accept or release securities as that custodial officer considers advisable to be held in safekeeping for collection of principal and interest or other income; or

Â Â Â Â Â  (5) Deliver securities to the purchaser thereof upon sale prior to receiving payment in full therefor. However, the custodial officer may deliver the securities to any custodian bank, defined in ORS 295.005 upon instructions to hold the same pending receipt by the institution of full payment therefor. [1981 c.880 Â§7; 1991 c.88 Â§5; 1995 c.245 Â§8]

Â Â Â Â Â  294.155 Annual audit report; monthly report. (1) The custodial officer for a local government that holds and invests funds on behalf of another government unit shall at least once a year submit an audited report to that government unit for which funds are invested. An audit report shall be submitted to the local governmental unit or units within 30 days after receipt of the audit report by the custodial officerÂs governing body. This subsection shall not apply to municipal corporations or political subdivisions exempt from municipal audits in ORS 297.435.

Â Â Â Â Â  (2) The custodial officer shall prepare a report not less than monthly to each county, municipality, school district and other political subdivision the segregated funds of which the custodial officer is then investing, as to changes made in the investments of the funds of that body during the preceding month. If requested by that body, the custodial officer shall furnish to it details on the investment transactions for its fund. The custodial officer shall also provide copies of any investment policy which has been adopted to the custodial officerÂs governing body upon request. [1981 c.880 Â§9; 1995 c.245 Â§9]

Â Â Â Â Â  294.160 Opportunity for public comment on new fee or fee increase. (1) After July 14, 1995, the governing body of a city, county or other unit of local government shall provide an opportunity for interested persons to comment on the enactment of any ordinance or resolution prescribing a new fee or a fee increase or an increase in the rate or other manner in which the amount of a fee is determined or calculated.

Â Â Â Â Â  (2) Where a local government exercises authority to assume the responsibility for a program delivered by the state, the local government shall provide an opportunity to comment on the difference between the fee amount charged by the state for such service and the proposed local fee for the service. [1995 c.576 Â§5]

COUNTY ASSESSMENT FUNDING ASSISTANCE PROGRAM

Â Â Â Â Â  294.175 Definitions; county expenditures for assessment; determination of adequacy; certification of adequacy; appeal of denial of certification; effect of certification. (1) As used in this section and ORS 294.178 to 294.187:

Â Â Â Â Â  (a) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (b) ÂExpendituresÂ has the meaning given the term for purposes of ORS 294.305 to 294.520 and may be further defined by rule of the department. ÂExpendituresÂ does not include any item or class of items that cannot reasonably be allocated to an organizational unit.

Â Â Â Â Â  (c) ÂExpenditures for assessment and taxationÂ means expenditures for any of the activities, functions or services required of a county in the assessment, equalization, levy, collection or distribution of property taxes under ORS chapters 305, 306, 307, 308, 308A, 309, 310, 311, 312 and 321. ÂExpenditures for assessment and taxationÂ specifically includes expenditures for appraising principal or secondary industrial properties, the responsibility for the making of which has been delegated by the department to a county under ORS 306.126 (3).

Â Â Â Â Â  (d) ÂGrantÂ has the meaning given the term for purposes of ORS 294.305 to 294.520, and is further described under ORS 294.178.

Â Â Â Â Â  (2) On or before May 1 of each year, each county shall file with the department a true copy of its estimates of expenditures for assessment and taxation for the ensuing year as prepared for purposes of ORS 294.352 but in accordance with any rules adopted by the department.

Â Â Â Â Â  (3) Upon receipt of the estimate, the department shall review the estimate to determine its adequacy to provide the resources needed to achieve compliance with ORS 308.232 and 308.234, ORS chapter 309 and other laws requiring equality and uniformity in the system of property taxation within the county in order that the same equality and uniformity may be achieved throughout the state.

Â Â Â Â Â  (4) If, upon initial review of the estimate, the department determines that the proposed expenditures, or any of them, are not at the level or of the type needed to achieve adequacy, the department shall notify the county governing body. The notice shall contain an explanation of the reasons for the determination and may describe specific items or classifications of expenditure which the department has determined are required, or are not required, in order to achieve adequacy. The notice shall fix the date upon which a conference with the county governing body or representatives of the county governing body shall be held.

Â Â Â Â Â  (5)(a) Subject to paragraph (b) of this subsection, if, upon initial review, or upon or after conference held on the date specified in the notice under subsection (4) of this section, or another date or dates convenient to the department and the county governing body, the department determines that the expenditures as initially filed, or that the expenditures as agreed upon at the conference, are at the level and of the type needed to achieve adequacy for that year or over a period of years under a plan presented as described under ORS 294.181, the department shall certify to the county governing body that its estimate of expenditures for assessment and taxation so determined are adequate and that the county will be included in the computation made under ORS 294.178 for the purpose of determining the amount of that countyÂs quarterly grant. The department shall include in the certification an estimate of the percentage share of the funds available in the County Assessment Function Funding Assistance Account that the county will receive under ORS 294.178 and an estimate of the total amount of the grant that will be forthcoming to the county from that account for the ensuing year on account of the certification.

Â Â Â Â Â  (b) The department shall not certify expenditures under this subsection that the department determines are in excess of the expenditures necessary to meet the requirements of subsection (3) of this section.

Â Â Â Â Â  (6) Any certification issued under subsection (5) of this section shall be issued as of the June 15 following the filing of the estimate of expenditures under subsection (2) of this section. If, as of June 15, agreement has not been reached between the department and the county governing body upon the estimate, the department shall issue a denial of certification.

Â Â Â Â Â  (7) A county may appeal the determination of the department under subsection (5)(b) of this section or the denial of certification issued under subsection (6) of this section to the Director of the Oregon Department of Administrative Services. Appeal shall be filed within 10 days after the date that the denial of certification is issued. The sole issue upon appeal shall be the adequacy of expenditures for assessment and taxation as filed with the department under subsection (2) of this section, and the determination, if any, made by the department under subsection (5)(b) of this section. If the Oregon Department of Administrative Services does not issue an order approving the expenditures before July 1 of the fiscal year for which the expenditures are proposed, the certification for purposes of ORS 294.175 to 294.187 shall be considered denied. [1989 c.796 Â§2; 1995 c.748 Â§11; 1997 c.782 Â§2; 1999 c.314 Â§88; 2003 c.169 Â§9]

Â Â Â Â Â  294.178 Assessment grant to county; determination of grant amount. (1) Before issuing any certificate under ORS 294.175, the Department of Revenue shall estimate the amount available in the County Assessment Function Funding Assistance Account created under ORS 294.184 for distribution as grants to counties for the ensuing fiscal year.

Â Â Â Â Â  (2) The estimate shall be used to determine the estimated percent of the moneys available in the County Assessment Function Funding Assistance Account that each county will receive as grants and the total estimated grant that each county will receive for the ensuing fiscal year. The estimates so determined shall serve as the estimates required to be included in any certification issued under ORS 294.175 for that county.

Â Â Â Â Â  (3) On or before the 25th day of the month following the close of each fiscal quarter, the department shall pay a percentage of the moneys in the County Assessment Function Funding Assistance Account as of the close of that fiscal quarter to each county to which a certificate has been issued under ORS 294.175.

Â Â Â Â Â  (4) Except as provided under subsection (5) of this section, the percentage to be paid to each county under subsection (3) of this section shall be the percentage that the expenditures of the county certified by the department to the county governing body under ORS 294.175 bears to the total of all expenditures of all counties certified by the department to counties under ORS 294.175. In determining the expenditures of a county or in determining the total of all expenditures for purposes of this subsection:

Â Â Â Â Â  (a) No expenditures shall be included that have not been certified under ORS 294.175.

Â Â Â Â Â  (b) No expenditures of any county that did not file an estimate of expenditures under ORS 294.175 shall be included.

Â Â Â Â Â  (c) No expenditures of any county for which certification has been denied shall be included.

Â Â Â Â Â  (d) No expenditures of any county that does not make its appropriation under ORS 294.435 based upon 100 percent of the expenditures certified shall be included.

Â Â Â Â Â  (e) No expenditures of any county that does not certify compliance under ORS 294.181 shall be included.

Â Â Â Â Â  (5) If the expenditures of a county are not included for a fiscal quarter on account of subsection (4) of this section, no grant shall be made to that county under subsection (3) of this section for that fiscal quarter. If grant funds are denied to any county under this subsection for any fiscal quarter, the percentage determined under subsection (4) of this section shall be redetermined, excluding from the computation for that fiscal quarter the certified expenditures of the county for which grant funds are denied to the end that all of the funds available in the County Assessment Function Funding Assistance Account as of the close of the fiscal quarter may be distributed. [1989 c.796 Â§3; 1997 c.782 Â§3; 2003 c.273 Â§1]

Â Â Â Â Â  294.181 Alternative method for certification. (1) If, at a conference held pursuant to notice under ORS 294.175, it becomes apparent that a county will be unable to meet the level of expenditures necessary to achieve adequacy for the tax year for which the filing under ORS 294.175 was made, the Department of Revenue may certify to the county governing body expenditures for assessment and taxation at the level contained in the countyÂs estimate on file with the department or as adjusted by the conference agreement.

Â Â Â Â Â  (2) The department shall not certify expenditures under subsection (1) of this section if the county does not present to the department at the conference a plan to achieve adequacy in assessment and taxation within a number of years specified by the Department of Revenue.

Â Â Â Â Â  (3) Any county for which expenditures are certified pursuant to this section shall certify to the department, not less than 15 days prior to the close of the fiscal quarter, that the county is in compliance with the conference agreement and the plan developed at the conference agreement. [1989 c.796 Â§4]

Â Â Â Â Â  294.184 County Assessment Function Funding Assistance Account; sources; purpose. (1) There is created under ORS 293.445 a suspense account to be known as the County Assessment Function Funding Assistance Account. The account shall consist of:

Â Â Â Â Â  (a) All moneys paid over by the county treasurers as provided under ORS 294.187; and

Â Â Â Â Â  (b) All interest earned upon any moneys in the account.

Â Â Â Â Â  (2) Of the moneys in the account as of the last day of each fiscal quarter, the moneys necessary to pay the following Department of Revenue expenses shall be transferred to a suspense account of the department created under ORS 293.445 and are continuously appropriated to the department for:

Â Â Â Â Â  (a) Expenses incurred in carrying out the purposes of ORS 294.175 to 294.184; and

Â Â Â Â Â  (b) Appraisal expenses incurred by the department in appraising principal and secondary industrial properties identified under ORS 306.126 and property of centrally assessed companies under ORS 308.505 to 308.665.

Â Â Â Â Â  (3) The total amount of moneys transferred to the suspense account of the department under subsection (2) of this section may not exceed 10 percent of the moneys in the account as of the last day of the fiscal quarter for which the transfer is being made.

Â Â Â Â Â  (4) The remainder of the moneys in the account as of the last day of the fiscal quarter shall be used for the purpose of making the grant payments to counties as required under ORS 294.178 and are continuously appropriated to the department for that purpose. [1989 c.796 Â§6; 1999 c.701 Â§2a; 2001 c.303 Â§13]

Â Â Â Â Â  294.187 County Assessment and Taxation Fund; sources; purpose. (1) There is created in the county treasury of each county a fund to be known as the County Assessment and Taxation Fund. The fund shall consist of:

Â Â Â Â Â  (a) Moneys deposited and credited to the fund under ORS 311.508.

Â Â Â Â Â  (b) Moneys deposited and credited to the fund under ORS 205.323.

Â Â Â Â Â  (c) Interest earned upon moneys credited to the fund.

Â Â Â Â Â  (2) The county treasurer shall pay over the moneys in the fund, determined as of the last day of the fiscal quarter, to the State Treasurer on or before the 10th day of the month following the last day of the fiscal quarter.

Â Â Â Â Â  (3) The State Treasurer shall deposit and credit the moneys received under subsection (2) of this section to the County Assessment Function Funding Assistance Account referred to in ORS 294.184.

Â Â Â Â Â  (4) If the county treasurer fails to pay over moneys, as required under subsection (2) of this section, then any unpaid moneys shall be a debt due and owing by the county to the state and the county shall pay the legal rate of interest thereon from the due date until paid. Payment of interest under this section shall not relieve the county treasurer from any penalty imposed by law for failure to make the payments, and in addition, the county treasurer shall be liable under ORS 311.375 (4)(a) and (b).

Â Â Â Â Â  (5) ORS 294.305 to 294.565 do not apply to a fund created under this section. [1989 c.796 Â§7; 2003 c.273 Â§2]

Â Â Â Â Â  294.205 [Amended by 1963 c.544 Â§13; repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.210 [Amended by 1963 c.544 Â§14; repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.215 [Repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.220 [Repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.225 [Repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.230 [Amended by 1957 c.153 Â§1; 1959 c.243 Â§1; 1963 c.504 Â§1; 1983 c.310 Â§17; 1991 c.683 Â§2; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  294.235 [Amended by 1957 c.153 Â§2; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  294.240 [Amended by 1957 c.153 Â§3; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  294.245 [Amended by 1957 c.153 Â§4; repealed by 1999 c.654 Â§37]

PUBLICATION OF FINANCIAL REPORTS

Â Â Â Â Â  294.250 Publication by county governing body of schedule of expenditures and statement of proceedings; manner of publication; notice. (1) The county governing body of each county shall cause to be made out and published at the expense of the county by the last day of each month a schedule of those expenditures of the county which singly exceed $500 for the previous month. The schedule shall also include expenditures made to claimants who receive in excess of $500 for the previous month in return for a combination of articles or services which individually cost less than $500. The publication shall also include a concise statement of the proceedings of the governing body in the transaction of county business entered of record during the previous month.

Â Â Â Â Â  (2) The schedule of expenditures shall state the names of all claimants, the general purpose of the article or service for which payment is claimed in each bill and the amount ordered paid. The statement of proceedings shall be a true reflection of actions taken at any public meeting of the county governing body.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, the county shall not be required to publish any claim for personal services of regular county officers and employees occupying budgeted positions. Once each year the county shall publish the name and gross monthly salary of all regular officers and employees occupying budgeted positions.

Â Â Â Â Â  (4) The publications required by this section shall not apply to any counties having a tax supervising and conservation commission.

Â Â Â Â Â  (5) The publications required by this section shall be made by posting on the bulletin board of the county courthouse and at all public libraries in the county. The county shall also publish at least once each month in a newspaper of general circulation in the county a notice stating that the information required to be published under this section is posted and available for review at the county courthouse and public libraries. The notice shall also state that copies of all or part of the posted information may be obtained from the county upon request and upon payment of a fee not exceeding the actual costs incurred by the county in making copies of the posted information. [Amended by 1963 c.360 Â§1; 1979 c.651 Â§1; 1987 c.435 Â§1; 1991 c.285 Â§1]

Â Â Â Â Â  294.255 [Repealed by 1991 c.285 Â§2]

Â Â Â Â Â  294.260 [Repealed by 1991 c.285 Â§2]

LOCAL BUDGET LAW

Â Â Â Â Â  294.305 Sections constituting Local Budget Law. ORS 294.305 to 294.565 shall be known as the Local Budget Law.

Â Â Â Â Â  294.310 [Amended by 1959 c.262 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.311 Definitions for ORS 294.305 to 294.565. As used in ORS 294.305 to 294.565, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccrual basisÂ means the recording of the financial effects on a municipal corporation of transactions and other events and circumstances that have cash consequences for the municipal corporation in the periods in which those transactions, events and circumstances occur, rather than only in the periods in which cash is received or paid by the municipal corporation.

Â Â Â Â Â  (2) ÂActivityÂ means a specific and distinguishable service performed by one or more organizational components of a municipal corporation to accomplish a function for which the municipal corporation is responsible.

Â Â Â Â Â  (3) ÂAppropriationÂ means an authorization granted by the governing body to make expenditures and to incur obligations for specific purposes. An appropriation is limited to a single fiscal year for municipal corporations preparing annual budgets, or to the budget period for municipal corporations preparing biennial budgets.

Â Â Â Â Â  (4) ÂBasis of accountingÂ means the cash basis, the modified accrual basis or the accrual basis.

Â Â Â Â Â  (5) ÂBudgetÂ means a plan of financial operation embodying an estimate of expenditures for a given period or purpose and the proposed means of financing the estimated expenditures.

Â Â Â Â Â  (6) ÂBudget documentÂ means the estimates of expenditures and budget resources as set forth on the estimate sheets, tax levy and the financial summary.

Â Â Â Â Â  (7) ÂBudget periodÂ means, for municipal corporations with the power to levy a tax upon property, the two-year period commencing on July 1 and closing on June 30 of the second calendar year next following, and for all other municipal corporations, an accounting period of 24 months ending on the last day of any month.

Â Â Â Â Â  (8) ÂBudget resourcesÂ means resources to which recourse can be had to meet obligations and expenditures during the fiscal year or budget period covered by the budget.

Â Â Â Â Â  (9) ÂCash basisÂ means a basis of accounting under which transactions are recognized only in the period during which cash is received or disbursed.

Â Â Â Â Â  (10) ÂCurrent budget periodÂ means the budget period in progress.

Â Â Â Â Â  (11) ÂCurrent yearÂ means the fiscal year in progress.

Â Â Â Â Â  (12) ÂEncumbrance accountingÂ means the method of accounting under which outstanding encumbrances are recognized as reductions of appropriations and the related commitments are carried in a reserve for encumbrances until liquidated, either by replacement with an actual liability or by cancellation. This method of accounting may be used as a modification to the accrual basis of accounting in accordance with generally accepted accounting principles.

Â Â Â Â Â  (13) ÂEncumbrancesÂ means obligations in the form of purchase orders, contracts or salary commitments which are chargeable to an appropriation and for which a part of the appropriation is reserved. Obligations cease to be encumbrances when paid or when the actual liability is set up.

Â Â Â Â Â  (14) ÂEnsuing budget periodÂ means the budget period following the current budget period.

Â Â Â Â Â  (15) ÂEnsuing yearÂ means the fiscal year following the current year.

Â Â Â Â Â  (16) ÂExpenditureÂ means, if the accounts are kept on the accrual basis or the modified accrual basis, decreases in net financial resources and may include encumbrances. If the accounts are kept on the cash basis, the term covers only actual disbursement, the drawing of the check or warrant for these purposes and not encumbrances, except that deferred employee compensation shall be included as a personal service expenditure where an approved deferred employee compensation plan is in effect for a municipal corporation.

Â Â Â Â Â  (17) ÂFiscal yearÂ means for municipal corporations with the power to impose ad valorem property taxes, the fiscal year commencing on July 1 and closing on June 30, and for all other municipal corporations, an accounting period of 12 months ending on the last day of any month.

Â Â Â Â Â  (18) ÂFund balanceÂ means the excess of the assets of a fund over its liabilities and reserves except in the case of funds subject to budgetary accounting where, prior to the end of a fiscal period, it represents the excess of the fundÂs assets and estimated revenues for the period over its liabilities, reserves and appropriations for the period.

Â Â Â Â Â  (19) ÂGoverning bodyÂ means the city council, board of commissioners, board of directors, county court or other managing board of a municipal corporation including a board managing a municipally owned public utility or a dock commission.

Â Â Â Â Â  (20) ÂGrantÂ means a donation or contribution of cash to a governmental unit by a third party.

Â Â Â Â Â  (21) ÂIntergovernmental entityÂ means an entity created under ORS 190.010 (5). The term includes any council of governments created prior to the enactment of ORS 190.010 (5).

Â Â Â Â Â  (22) ÂInternal service fundÂ means a fund properly authorized to finance, on a cost reimbursement basis, goods or services provided by one organizational unit of a municipal corporation to other organizational units of the municipal corporation.

Â Â Â Â Â  (23) ÂLiabilitiesÂ means probable future sacrifices of economic benefits, arising from present obligations of a municipal corporation to transfer assets or provide services to other entities in the future as a result of past transactions or events. The term does not include encumbrances.

Â Â Â Â Â  (24)(a) ÂModified accrual basisÂ means the accrual basis of accounting adapted to the governmental fund-type measurement focus. Under this basis of accounting, revenues and other financial resource increments, such as bond proceeds, are recognized when they become susceptible to accrual, that is, when they become both measurable and available to finance expenditures in the current period.

Â Â Â Â Â  (b) As used in this subsection, ÂavailableÂ means collectible in the current period or soon enough thereafter to be used to pay liabilities of the current period. Under this basis of accounting, expenditures are recognized when the fund liability is incurred except for:

Â Â Â Â Â  (A) Inventories of material and supplies that may be considered expenditures either when purchased or when used; and

Â Â Â Â Â  (B) Prepaid insurance and similar items that may be considered expenditures either when paid for or when consumed.

Â Â Â Â Â  (25) ÂMunicipal corporationÂ means any county, city, port, school district, union high school district, community college district and all other public or quasi-public corporations including a municipal utility or dock commission operated by a separate board or commission. ÂMunicipal corporationÂ includes an intergovernmental entity or council of governments that proposes to impose or imposes ad valorem property taxes.

Â Â Â Â Â  (26) ÂNet working capitalÂ means the sum of the cash, cash equivalents, investments, accounts receivable expected to be converted to cash during the ensuing year or ensuing budget period, inventories, supplies and prepaid expenses less current liabilities and, if encumbrance accounting is adopted, reserve for encumbrances. The term is not applicable to the cash basis of accounting.

Â Â Â Â Â  (27) ÂObjectÂ means, as used in expenditure classification, articles purchased including, but not limited to, land, buildings, equipment and vehicles, or services obtained including, but not limited to, administrative services, clerical services, professional services, property services and travel, as distinguished from the results obtained from expenditures.

Â Â Â Â Â  (28) ÂObject classificationÂ means a grouping of expenditures on the basis of goods or services purchased, including, but not limited to, personal services, materials, supplies and equipment.

Â Â Â Â Â  (29) ÂOperating taxesÂ has the meaning given that term in ORS 310.055.

Â Â Â Â Â  (30) ÂOrganizational unitÂ means any administrative subdivision of a municipal corporation, especially one charged with carrying on one or more functions or activities.

Â Â Â Â Â  (31) ÂPopulationÂ means the number of inhabitants of a municipal corporation according to certified estimates of population made by the State Board of Higher Education.

Â Â Â Â Â  (32) ÂProgramÂ means a group of related activities aimed at accomplishing a major service or function for which the municipality is responsible.

Â Â Â Â Â  (33) ÂPublic utilityÂ means those public utility operations authorized by ORS chapter 225.

Â Â Â Â Â  (34) ÂPublishÂ or ÂpublicationÂ means any one or more of the following methods of giving notice or making information or documents available to members of the general public:

Â Â Â Â Â  (a) Publication in one or more newspapers of general circulation within the jurisdictional boundaries of the municipal corporation.

Â Â Â Â Â  (b) Posting through the United States Postal Service by first class mail, postage prepaid, to each street address within the jurisdictional boundaries of the municipal corporation.

Â Â Â Â Â  (c) Hand delivery to each street address within the jurisdictional boundaries of the municipal corporation.

Â Â Â Â Â  (35) ÂReceiptsÂ means cash received unless otherwise qualified.

Â Â Â Â Â  (36) ÂReserve for encumbrancesÂ means a reserve representing the segregation of a portion of a fund balance to provide for unliquidated encumbrances.

Â Â Â Â Â  (37) ÂRevenueÂ means the gross receipts and receivables of a governmental unit derived from taxes, licenses, fees and from all other sources, but excluding appropriations, allotments and return of principal from investment of surplus funds.

Â Â Â Â Â  (38) ÂSpecial revenue fundÂ means a fund properly authorized and used to finance particular activities from the receipts of specific taxes or other revenues. [1963 c.576 Â§3; 1971 c.513 Â§55; 1975 c.319 Â§2; 1977 c.102 Â§4; 1977 c.305 Â§1; 1979 c.686 Â§1; 1997 c.308 Â§3; 1997 c.541 Â§322; 1999 c.632 Â§1; 2001 c.104 Â§102; 2001 c.135 Â§3; 2003 c.235 Â§1]

Â Â Â Â Â  294.315 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.316 Application. The provisions of ORS 294.305 to 294.565 do not apply to the following municipal corporations and entities:

Â Â Â Â Â  (1) Drainage districts organized under ORS chapter 547;

Â Â Â Â Â  (2) District improvement companies organized under ORS chapter 554;

Â Â Â Â Â  (3) Highway lighting districts organized under ORS chapter 372;

Â Â Â Â Â  (4) Irrigation districts organized under ORS chapter 545;

Â Â Â Â Â  (5) Road districts organized under ORS chapter 371;

Â Â Â Â Â  (6) Soil and water conservation districts organized under ORS chapter 568 that will not levy an ad valorem tax during the ensuing year or ensuing budget period;

Â Â Â Â Â  (7) Municipal public utilities operating under separate boards or commissions, authorized under ORS chapter 225 and city charters, and peopleÂs utility districts organized under ORS chapter 261, both operating without ad valorem tax support during the ensuing year or ensuing budget period;

Â Â Â Â Â  (8) Housing authorities organized under ORS 446.515 to 446.547 and ORS chapter 456 that are not carrying out urban renewal activities using a division of ad valorem taxes under ORS 457.440 during the ensuing year or ensuing budget period;

Â Â Â Â Â  (9) Water control districts organized under ORS chapter 553 that will not levy an ad valorem tax during the ensuing year or ensuing budget period;

Â Â Â Â Â  (10) Hospital financing authorities organized under ORS 441.525 to 441.595;

Â Â Â Â Â  (11) Export trading corporations organized under ORS 777.755 to 777.800;

Â Â Â Â Â  (12) Diking districts organized under ORS chapter 551;

Â Â Â Â Â  (13) Health districts organized under ORS 440.315 to 440.410; and

Â Â Â Â Â  (14) Intergovernmental entities created under ORS 190.010, including councils of governments described in ORS 294.900 to 294.930, except that an intergovernmental entity or a council of governments that proposes to impose ad valorem property taxes for the ensuing year or budget period is subject to ORS 294.305 to 294.565 for the budget prepared for that year or period. [1963 c.576 Â§35; 1965 c.451 Â§1; 1979 c.621 Â§8a; 1979 c.686 Â§9; 1981 c.918 Â§5; 1983 c.200 Â§18; 1985 c.361 Â§1; 1999 c.632 Â§2; 2001 c.135 Â§4; 2001 c.251 Â§3; 2003 c.235 Â§2]

Â Â Â Â Â  294.320 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.321 Purposes. The purposes of ORS 294.305 to 294.565 are:

Â Â Â Â Â  (1) To establish standard procedures for the preparation, presentation, administration and appraisal of budgets of municipal corporations;

Â Â Â Â Â  (2) To provide for a brief description of the programs of a municipal corporation and the fiscal policy which is to accomplish these programs;

Â Â Â Â Â  (3) To provide for estimation of revenues, expenditures and proposed taxes;

Â Â Â Â Â  (4) To provide specific methods for obtaining public views in the preparation of fiscal policy;

Â Â Â Â Â  (5) To provide for the control of revenues and expenditures for the promotion of efficiency and economy in the expenditure of public funds; and

Â Â Â Â Â  (6) To enable the public, taxpayers and investors to be apprised of the financial policies and administration of the municipal corporation in which they are interested. [1963 c.576 Â§2; 1997 c.308 Â§4; 1997 c.541 Â§323]

Â Â Â Â Â  294.323 Budget period. (1) A municipal corporation, by ordinance, resolution or charter, may provide that the budget and budget documents for the municipal corporation be prepared for a period of 24 months. Unless so authorized by ordinance, resolution or charter, a municipal corporation may not prepare a budget and budget documents for a period longer than one fiscal year.

Â Â Â Â Â  (2) When the governing body of a municipal corporation prepares a biennial budget, the governing body shall certify to the assessor for each fiscal year of the budget period the ad valorem property tax amount or rate for the ensuing fiscal year. [2001 c.135 Â§2]

Â Â Â Â Â  Note: 294.323 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.325 [Amended by 1961 c.397 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.326 Compliance with Local Budget Law required prior to expenditure or tax certification; exceptions. (1) Except as provided in subsections (3) to (11) of this section, it is unlawful for any municipal corporation to expend money or to certify to the assessor an ad valorem tax rate or estimated amount of ad valorem taxes to be imposed in any year unless the municipal corporation has complied with ORS 294.305 to 294.565.

Â Â Â Â Â  (2) To the extent that any of subsections (3) to (11) of this section apply in a given case, the municipal corporation need not comply with ORS 294.305 to 294.565.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to the expenditure in the year of receipt of grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific purposes or to other special purpose trust funds at the disposal of municipal corporations. However, subsection (1) of this section does apply to the expenditure of grants, gifts, bequests or devises transferred to a municipal corporation for undesignated general purposes or to the expenditure of grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific purposes which were received in a prior year. Expenditure of grants, gifts, bequests and devises exempt from subsection (1) of this section by this subsection is lawful only after enactment by the governing body of the municipal corporation of appropriation ordinances or resolutions authorizing the expenditure.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply whenever the governing body of a municipal corporation has declared the existence of an unforeseen occurrence or condition which could not have been foreseen at the time of the preparation of the budget for the current year or current budget period or could not have foreseen a pressing necessity for the expenditure or has received a request for services or facilities, the cost of which is supplied by a private individual, corporation or company or by another governmental unit necessitating a greater expenditure of public money for any specific purpose or purposes than the amount budgeted in order to provide the services for which the governing body of the municipal corporation was responsible. The governing body may make excess expenditures for the specific purpose or purposes beyond the amount budgeted and appropriated to the extent that maintenance, repair or self-insurance reserves authorized by ORS 294.366 or nontax funds are available or may be made available. The expenditures are lawful only after the enactment of appropriate appropriation ordinances or resolutions authorizing the expenditures. The ordinance or resolution must state the need for the expenditure, the purpose for the expenditure and the amount appropriated.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to the expenditure during the current year or current budget period of the proceeds of the sale of the following bonds or other obligations, or to the expenditure during the current year or current budget period of other funds to pay debt service on the following bonds or other obligations:

Â Â Â Â Â  (a) Bonds that are issued under the Uniform Revenue Bond Act, ORS 288.805 to 288.945, for which the referral period described in ORS 288.815 ended after the preparation of the budget of the current year or current budget period;

Â Â Â Â Â  (b) Bonds or other obligations that were approved by the electors during the current year or current budget period; or

Â Â Â Â Â  (c) Bonds or other obligations issued during the current year or current budget period to refund previously issued bonds or obligations.

Â Â Â Â Â  (6) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Expenditures of funds received from the sale of conduit revenue bonds or other borrowings issued for private business entities or nonprofit corporations by cities, counties, county service districts, port districts, special districts, the Port of Portland or the State of Oregon or to pay debt service on the bonds;

Â Â Â Â Â  (b) Expenditures of funds that have been irrevocably placed in escrow for the purpose of defeasing and paying bonds or other borrowings;

Â Â Â Â Â  (c) Expenditures of assessments or other revenues to redeem bonds or other obligations that are payable from the assessments or other revenues, when the assessments or other revenues are received as a result of prepayments or other unforeseen circumstances; or

Â Â Â Â Â  (d) Expenditures of funds that are held as debt service reserves for bonds or other borrowings if the expenditures are made to:

Â Â Â Â Â  (A) Pay debt service on the bonds or other borrowings;

Â Â Â Â Â  (B) Redeem the bonds or other borrowings; or

Â Â Â Â Â  (C) Fund an escrow or trust account to defease or pay the bonds or other borrowings.

Â Â Â Â Â  (7) Subsection (1) of this section does not apply to expenditures of funds received from assessments against benefited property for local improvements as defined in ORS 223.001 to the extent that the cost of the improvements is to be paid by owners of benefited property.

Â Â Â Â Â  (8) Subsection (1) of this section does not apply to the expenditure of funds accumulated to pay deferred employee compensation.

Â Â Â Â Â  (9) Subsection (1) of this section does not apply to refunds or the interest on refunds granted by counties under ORS 311.806.

Â Â Â Â Â  (10) Subsection (1) of this section does not apply to refunds received by a municipal corporation when purchased items are returned after an expenditure has been made. Expenditure of refunded amounts to which this subsection applies is lawful only after the governing body of the municipal corporation has enacted, after public hearing, appropriate appropriation ordinances or resolutions authorizing the expenditure.

Â Â Â Â Â  (11) Subsection (1) of this section does not apply to a newly formed municipal corporation during the fiscal year in which it was formed. If a new municipal corporation is formed between March 1 and June 30, subsection (1) of this section does not apply to the municipal corporation during the fiscal year immediately following the fiscal year in which it was formed. [1963 c.576 Â§4; 1965 c.451 Â§2; 1977 c.102 Â§2; 1979 c.310 Â§1; 1987 c.280 Â§1; 1991 c.902 Â§110; 1995 c.333 Â§8; 1997 c.308 Â§5; 1997 c.541 Â§324; 1999 c.632 Â§3; 2001 c.135 Â§5; 2003 c.195 Â§25; 2005 c.443 Â§14]

Â Â Â Â Â  294.330 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.331 Budget officer. The governing body of each municipal corporation shall, unless otherwise provided by county or city charter, designate one person to serve as budget officer. The budget officer, or the person or department designated by charter and acting as budget officer, shall prepare or supervise the preparation of the budget document. The budget officer shall act under the direction of the executive officer of the municipal corporation, or where no executive officer exists, under the direction of the governing body. [1963 c.576 Â§5]

Â Â Â Â Â  294.335 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.336 Budget committee. (1) Except as provided in ORS 294.341, the governing body of each municipal corporation shall establish a budget committee in accordance with the provisions of this section.

Â Â Â Â Â  (2) The budget committee shall consist of the members of the governing body and a number, equal to the number of members of the governing body, of electors of the municipal corporation appointed by the governing body; if there are electors fewer than the number required, the governing body and the electors who are willing to serve shall be the budget committee; and if there are no electors willing to serve, the governing body shall be the budget committee.

Â Â Â Â Â  (3) The members of the budget committee shall receive no compensation for their services as members of such committee.

Â Â Â Â Â  (4) Appointive members of the budget committee may not be officers, agents or employees of the municipal corporation.

Â Â Â Â Â  (5) Appointive members of a budget committee that prepares an annual budget shall be appointed for terms of three years. The terms shall be staggered so that, as near as practicable, one-third of the terms of the appointive members end each year.

Â Â Â Â Â  (6) Appointive members of a budget committee that prepares a biennial budget shall be appointed for terms of four years. The terms shall be staggered so that, as near as practicable, one-fourth of the terms of the appointive members end each year.

Â Â Â Â Â  (7) If any appointive member is unable to serve the term for which the member was appointed, or an appointive member resigns prior to completion of the term for which the member was appointed, the governing body of the municipal corporation shall fill the vacancy by appointment for the unexpired term.

Â Â Â Â Â  (8) If the number of members of the governing body is reduced or increased by law or charter amendment, the governing body of the municipal corporation shall reduce or increase the number of appointive members of the budget committee so that the number thereof shall be equal to but not greater than the number of members of the governing body. To effect a reduction, the governing body of the municipal corporation may remove such number of appointive members as may be necessary. The removals shall be made so that the number remaining will be divided into three, if the terms of the appointive members are governed by subsection (5) of this section, or four, if the terms of the appointive members are governed by subsection (6) of this section, equal or approximately equal groups as to terms. In case of an increase, additional appointive members shall be appointed for such terms so that they, together with the members previously appointed, will be divided into three or four, as appropriate under this section, equal or approximately equal groups as to terms.

Â Â Â Â Â  (9) The budget committee shall at its first meeting after its appointment elect a presiding officer from among its members. [1963 c.576 Â§6; 1973 c.61 Â§1; 1979 c.310 Â§2; 1997 c.308 Â§6; 2001 c.135 Â§32]

Â Â Â Â Â  294.340 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.341 Governing body of certain municipal corporations to be budget committee; exception. The governing body of each municipal corporation having a population exceeding 200,000 and that is located in a county having a tax supervising and conservation commission shall be the budget committee for the municipal corporation unless the governing body of the municipal corporation elects by resolution to create a budget committee as provided in ORS 294.336. [1963 c.576 Â§7; 1997 c.308 Â§7; 2005 c.417 Â§1]

Â Â Â Â Â  294.345 [Amended by 1953 c.715 Â§2; 1955 c.250 Â§1; 1957 c.673 Â§3; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.347 [1953 c.715 Â§3; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.348 [1957 c.673 Â§2; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.350 [Amended by 1953 c.715 Â§2; 1957 c.673 Â§4; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.351 [1963 c.576 Â§8; 1965 c.451 Â§3; 1971 c.516 Â§1; 1979 c.310 Â§3; repealed by 1979 c.686 Â§2 (294.352 enacted in lieu of 294.351)]

Â Â Â Â Â  294.352 Estimates of expenditures required; form and contents. (1) Each municipal corporation shall prepare estimates of expenditures for the ensuing year or ensuing budget period.

Â Â Â Â Â  (2) The estimates required by subsection (1) of this section shall be prepared by organizational unit or by program.

Â Â Â Â Â  (3) Estimates required by subsection (1) of this section and prepared by organizational unit shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an organizational unit.

Â Â Â Â Â  (4) Estimates required by subsection (1) of this section and prepared by program shall be arranged for each activity of a program. Estimates under each activity shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for each program for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an activity within a function. For common and union high school districts and community colleges, estimates required by this subsection shall be further detailed by object within each object classification.

Â Â Â Â Â  (5) Estimates of expenditures for personal services, other than services of persons who receive an hourly wage or who are hired on a part-time basis, shall list the salary for each officer and employee, except that employees of like classification and salary range, (such range not to exceed that established by the governing body of the municipal corporation in accordance with its policy for setting salaries) in each organizational unit or activity may be listed by the number of those employees, the limits of each salary range and the amount of their combined salaries.

Â Â Â Â Â  (6) The general capital outlay estimate shall include separate amounts for land, buildings, improvements to land other than buildings and machinery and equipment which cannot be reasonably allocated to an organizational unit or activity.

Â Â Â Â Â  (7) The debt service estimates shall include separate amounts for principal and interest of each bond issue in each fund.

Â Â Â Â Â  (8) There may be included in each fund an estimate for general operating contingencies.

Â Â Â Â Â  (9) If the estimates required by subsection (1) of this section are not prepared by fund, there shall be prepared a summary which cross-references programs or organizational units to the appropriations required by ORS 294.435. [1979 c.686 Â§3 (enacted in lieu of 294.351); 2001 c.135 Â§6]

Â Â Â Â Â  294.355 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.356 Preparation of estimates by school, education service and community college districts and by municipal corporations operating public utility or hospital. (1) Each school district, each education service district and each community college district shall prepare its estimates of expenditures required by ORS 294.352 in accordance with the classification of revenue and expenditure accounts prescribed by rules of the State Board of Education with the approval of the Department of Revenue. The Department of Revenue shall be responsible for determining compliance.

Â Â Â Â Â  (2) The term Âorganizational unitÂ shall not apply to hospitals, school districts, education service districts and community colleges in preparing estimates of expenditures under ORS 294.352 or making appropriations under ORS 294.435. The term Âorganizational unitÂ shall not apply to hospitals in preparing the budget summary required by ORS 294.416.

Â Â Â Â Â  (3) Notwithstanding ORS 294.352 (5), each municipal corporation which operates a public utility or hospital shall prepare its estimates for such operations in accordance with the generally accepted system of accounts for such operation or in accordance with the general system of accounts contained in ORS 294.311 to 294.520. [1963 c.576 Â§Â§8a,9; 1971 c.513 Â§56; 1979 c.686 Â§4; 1993 c.112 Â§1]

Â Â Â Â Â  294.360 [Amended by 1957 c.673 Â§5; 1963 c.576 Â§22; renumbered 294.416]

Â Â Â Â Â  294.361 Contents of estimate of budget resources. (1) Each municipal corporation shall estimate in detail its budget resources for the ensuing year or ensuing budget period by funds and sources.

Â Â Â Â Â  (2) Budget resources include but are not limited to:

Â Â Â Â Â  (a) The balance of cash, cash equivalents and investments (in the case of a municipal corporation on the cash basis) or the net working capital (in the case of a municipal corporation on the accrual or modified accrual basis of accounting) that will remain in each fund on the last day of the current year or current budget period;

Â Â Â Â Â  (b) Taxes;

Â Â Â Â Â  (c) Fees;

Â Â Â Â Â  (d) Licenses;

Â Â Â Â Â  (e) Fines;

Â Â Â Â Â  (f) Interest on deposits or on securities of any kind;

Â Â Â Â Â  (g) Endowments;

Â Â Â Â Â  (h) Annuities;

Â Â Â Â Â  (i) Penalties;

Â Â Â Â Â  (j) Sales of property or other assets or products of any kind;

Â Â Â Â Â  (k) Delinquent taxes;

Â Â Â Â Â  (L) Judgments;

Â Â Â Â Â  (m) Damages;

Â Â Â Â Â  (n) Rent;

Â Â Â Â Â  (o) Premiums on sales of bonds;

Â Â Â Â Â  (p) Reimbursement for services, road or other work performed for others;

Â Â Â Â Â  (q) Transfer or reverter of unused balances of any kind;

Â Â Â Â Â  (r) Reimbursement for services provided other funds;

Â Â Â Â Â  (s) Rebates;

Â Â Â Â Â  (t) Refunds of moneys heretofore paid on any account;

Â Â Â Â Â  (u) Apportionment, grant, contribution, payment or allocation from the federal or state government or any unit of government;

Â Â Â Â Â  (v) Taxes for the ensuing year or ensuing budget period;

Â Â Â Â Â  (w) Interfund revenue transfers; and

Â Â Â Â Â  (x) Revenues from any and all other sources of whatsoever kind or character.

Â Â Â Â Â  (3) Budget resources do not include:

Â Â Â Â Â  (a) The estimate for the ensuing year or ensuing budget period of discounts under ORS 311.505.

Â Â Â Â Â  (b) The estimate of uncollectible amounts of taxes, fees or charges for the ensuing year or ensuing budget period.

Â Â Â Â Â  (c) Moneys accumulated under an approved employee deferred compensation plan and interest or investment returns earned on such moneys.

Â Â Â Â Â  (d) Grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific uses in the year of transfer. However, such grants, gifts, bequests or devises shall be included as budget resources if, by the time the budget committee approves the budget, the amount thereof that will be received in the ensuing year or ensuing budget period can be reasonably estimated. Such grants, gifts, bequests or devises may be placed in a trust and agency fund, to then be appropriated from such fund or funds. [1963 c.576 Â§10; subsection (4) enacted as 1965 c.604 Â§11; 1969 c.612 Â§3; 1977 c.102 Â§3; 1979 c.310 Â§4; 1997 c.308 Â§8; 1999 c.632 Â§4; 1999 c.1051 Â§268; 2001 c.135 Â§7; 2005 c.22 Â§223]

Â Â Â Â Â  294.363 [1971 c.516 Â§10; repealed by 1979 c.686 Â§10]

Â Â Â Â Â  294.365 [Amended by 1957 c.310 Â§2; 1959 c.262 Â§2; 1961 c.299 Â§1; 1961 c.678 Â§1; 1963 c.576 Â§23; renumbered 294.421]

Â Â Â Â Â  294.366 Reserving receipts from revenue-producing property or facility; deposit in special fund. (1) Any port or dock commission may reserve any portion of the receipts from any revenue-producing property or facility. Any city may reserve any portion of the receipts from any public utility operation of such city. Any such port, dock commission or city may reserve any proceeds from the sale of any such property for future maintenance, alteration, repair, equipment, relocation or replacement of such properties or facilities of the general nature and type from which the proceeds or receipts were received or for insurance funds or retirement pension funds, as the governing body may deem necessary or appropriate. However, if money is received from the sale of property that has been purchased with the proceeds from the sale of bonds or utility certificates, the governing body shall first apply the receipts from the sale of such property to the payment of any applicable outstanding bonded indebtedness before allocation of any portion of the receipts to a reserve fund.

Â Â Â Â Â  (2) Moneys reserved under subsection (1) of this section shall be placed in a special fund or funds. [1963 c.576 Â§12; 2005 c.22 Â§224]

Â Â Â Â Â  294.370 [Amended by 1961 c.678 Â§2; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.371 Estimate of unappropriated ending fund balance for each fund. A municipal corporation may include in its budget an estimate of unappropriated ending fund balance for each fund, for use in the fiscal period following that for which the budget is being prepared. The estimate authorized by this section represents cash or net working capital which will be carried over into the year following the ensuing fiscal year or ensuing budget period for which the budget is being prepared. It shall not in any way reduce the cash balance or net working capital which becomes part of the budget resources provided in ORS 294.361 (1) to (3). The unappropriated ending fund balance authorized by this section shall become a budget resource at the close of the ensuing fiscal year or ensuing budget period for the succeeding year or budget period. Except as provided in ORS 294.326 (3) and 294.455, no appropriation nor expenditure shall be made in the year or budget period for which the budget is applicable for the amount estimated pursuant to this section. [1963 c.576 Â§13; 1965 c.451 Â§4; 1997 c.308 Â§9; 2001 c.135 Â§8]

Â Â Â Â Â  294.375 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.376 Expenditure and resource estimate sheets; made part of budget document. (1) The sheet or sheets containing the estimate of expenditures shall also show in parallel columns the actual expenditures for the two fiscal years next preceding the current year or the actual expenditures for the two budget periods preceding the current budget period, the estimated expenditures for the current year or current budget period and the estimated expenditures for the ensuing year or ensuing budget period.

Â Â Â Â Â  (2) The sheet or sheets containing the estimate of budget resources shall also show in parallel columns the actual budget resources of the two fiscal years next preceding the current year or the actual budget resources for the two budget periods preceding the current budget period, the estimated budget resources for the current year or current budget period and the estimated budget resources for the ensuing year or ensuing budget period.

Â Â Â Â Â  (3) The estimate sheets shall be made a part of the budget document. [1963 c.576 Â§14; 2001 c.135 Â§9]

Â Â Â Â Â  294.380 [Amended by 1959 c.262 Â§3; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.381 Determination of estimated tax revenues. (1) Each municipal corporation that has the power to levy an ad valorem property tax shall estimate, in the manner provided in this section, the amount of revenues that will be received in the ensuing year or ensuing budget period through the imposition of taxes upon the taxable property within the municipal corporation.

Â Â Â Â Â  (2) Subject to the additional adjustments required under subsection (3) of this section, the estimated ad valorem taxes that will be received in the ensuing year or ensuing budget period is the sum of the following:

Â Â Â Â Â  (a) The amount derived by multiplying the estimated assessed value for the ensuing year or each fiscal year of the ensuing budget period of the taxable property within the municipal corporation, after boundary changes have been filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225, by whichever of the following is applicable to the municipal corporation:

Â Â Â Â Â  (A) The municipal corporationÂs permanent rate limit on operating taxes, as defined in ORS 310.202 (7), or such lesser rate as the municipal corporation may determine to use for purposes of levying such ad valorem taxes; or

Â Â Â Â Â  (B) The municipal corporationÂs statutory rate limit on operating taxes, as defined in ORS 310.202 (10), or such lesser rate as the municipal corporation may determine to use for purposes of levying such ad valorem taxes.

Â Â Â Â Â  (b) If the municipal corporation is authorized to levy a local option tax that was authorized by the electors as a dollar amount, the dollar amount of such local option tax that is authorized to be levied in the ensuing year or ensuing budget period.

Â Â Â Â Â  (c) If the municipal corporation is authorized to levy a local option tax that was authorized by the electors as a tax rate, the amount derived by multiplying the authorized rate of such local option tax for the ensuing year or ensuing budget period by the estimated assessed value for the ensuing year or each fiscal year of the ensuing budget period of the taxable property within the municipal corporation.

Â Â Â Â Â  (d) The municipal corporationÂs estimate of the amount required to pay the principal and interest on the amounts described in ORS 310.060 (2)(d) and (e), divided by the annual average percentage of taxes collected in the county in which the taxable property of the municipal corporation is located. The estimate may include amounts to reimburse the municipal corporation for the payment of principal and interest on exempt bonded indebtedness that the municipal corporation made from other moneys because collections of taxes levied for exempt bonded indebtedness were not sufficient to pay that exempt bonded indebtedness.

Â Â Â Â Â  (3) The sum of the amounts determined under subsection (2)(a), (b) and (c) of this section shall be reduced by an amount equal to the estimated amount of such taxes that will not be collected as a result of:

Â Â Â Â Â  (a) The discounts allowed under ORS 311.505;

Â Â Â Â Â  (b) The limits imposed under ORS 310.150 (3); and

Â Â Â Â Â  (c) The failure of taxpayers to pay such taxes in the year for which they are levied.

Â Â Â Â Â  (4) The estimated ad valorem taxes determined in accordance with subsections (2) and (3) of this section shall be used by the municipal corporation for purposes of complying with the requirements of ORS 310.060 (1). [1963 c.576 Â§15: 1979 c.762 Â§1; 1991 c.459 Â§5; 1997 c.308 Â§10; 1997 c.541 Â§328; 1999 c.186 Â§7; 1999 c.632 Â§5; 2001 c.135 Â§10; 2001 c.138 Â§1; 2003 c.46 Â§1; 2005 c.443 Â§31]

Â Â Â Â Â  294.385 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.386 Financial summary. Each municipal corporation shall prepare a financial summary. The financial summary shall include:

Â Â Â Â Â  (1) A summary statement by funds showing the estimate of budget resources and the estimate of expenditures;

Â Â Â Â Â  (2) A classified statement of outstanding indebtedness, but not including indebtedness that has been defeased and is no longer considered to be outstanding as provided in ORS 288.675;

Â Â Â Â Â  (3) A classified statement of all indebtedness authorized but not incurred; and

Â Â Â Â Â  (4) A summary statement of the estimate of ad valorem property taxes, stated in dollars and cents and also stated as an estimated tax rate per thousand dollars of assessed value. [1963 c.576 Â§16; 1979 c.686 Â§5; 1997 c.308 Â§11; 1997 c.541 Â§329]

Â Â Â Â Â  294.390 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.391 Budget message. A budget message shall be prepared by or under the direction of the executive officer of the municipal corporation or, where no executive officer exists, by or under the direction of the presiding officer of the governing body. The budget message shall be delivered at a meeting of the budget committee as provided in ORS 294.401 (1). The budget message shall:

Â Â Â Â Â  (1) Explain the budget document;

Â Â Â Â Â  (2) Contain a brief description of the proposed financial policies of the municipal corporation for the ensuing year or ensuing budget period;

Â Â Â Â Â  (3) Describe in connection with the financial policies of the municipal corporation, the important features of the budget document;

Â Â Â Â Â  (4) Set forth the reason for salient changes from the previous year or budget period in appropriation and revenue items; and

Â Â Â Â Â  (5) Explain the major changes in financial policy. [1963 c.576 Â§17; 1997 c.308 Â§12; 2001 c.135 Â§11]

Â Â Â Â Â  294.395 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.396 Time of making budget message and document. The budget message and budget document shall be prepared a sufficient length of time in advance to allow the adoption of the budget by the close of the current fiscal year or current budget period. [1963 c.576 Â§18; 2001 c.135 Â§12]

Â Â Â Â Â  294.400 [Amended by 1953 c.40 Â§2; 1959 c.168 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.401 Budget committee meeting; distribution of budget message and document; copies of document to be available. (1) The budget committee shall hold one or more meetings for the following purposes:

Â Â Â Â Â  (a) Receiving the budget message and the budget document; and

Â Â Â Â Â  (b) Providing members of the public with an opportunity to ask questions about and comment upon the budget document.

Â Â Â Â Â  (2) When more than one meeting of the budget committee is held under subsection (1) of this section, the first meeting shall be the meeting at which the budget message and the budget document are received by the budget committee. The budget committee may provide members of the public with an opportunity to ask questions about and comment upon the budget document at the first meeting of the budget committee. If such opportunity is not provided at the first meeting, the budget committee shall provide the public with the opportunity to ask questions and make comments upon the budget document at subsequent meetings.

Â Â Â Â Â  (3) The budget officer shall publish prior notice of each meeting of the budget committee held for the purpose of satisfying the requirements of subsection (1) of this section. The published notice shall contain the information required under subsection (4) of this section. However:

Â Â Â Â Â  (a) If more than one meeting of the budget committee is held for the purpose of meeting the requirements of subsection (1) of this section, the budget officer may publish a single notice containing the required information for all of the meetings to be held for the purpose of meeting the requirements of subsection (1) of this section; and

Â Â Â Â Â  (b) If the budget committee holds two or more meetings under subsection (1)(b) of this section for the purpose of taking questions and comments from the public, then:

Â Â Â Â Â  (A) Only notice of the first meeting held for the purpose of taking questions and comments from the public need be published in accordance with the requirements of this subsection, and notice of any subsequent meeting held for the purpose of taking questions and comments from the public may be given as provided in ORS 294.406 (2); and

Â Â Â Â Â  (B) If notice is published for a meeting to be held for the purpose of taking questions and comments from the public and it is subsequently determined that the meeting is not needed, notice of cancellation of the meeting shall be published as provided in ORS 294.406 (2).

Â Â Â Â Â  (4) A notice meets the requirements of this subsection when it states:

Â Â Â Â Â  (a) The purpose, time and place of the meeting or meetings to which the notice relates and the place where the budget document is available;

Â Â Â Â Â  (b) That the meeting is a public meeting where deliberations of the budget committee will take place; and

Â Â Â Â Â  (c) If the meeting described in the notice is a meeting at which the budget committee will receive questions and comments from members of the public, that any person may ask questions about and comment on the budget document at that time.

Â Â Â Â Â  (5) When notice of a meeting of the budget committee is published by publication in a newspaper, the notice satisfies the requirements of this section if the notice is published on not fewer than two occasions separated by at least five days, with the first publication not earlier than 30 days prior to the meeting date and the final publication not later than five days prior to the meeting date. When notice of a meeting of the budget committee is published by mailing or by hand delivery, the notice satisfies the requirements of this section if the notice is placed with the United States Postal Service or hand delivered not later than 10 days prior to the meeting date.

Â Â Â Â Â  (6) At any time prior to the meeting of the budget committee at which the budget committee will receive the budget message and the budget document, the budget officer may provide a copy of the budget document to each member of the budget committee for the information and use of the individual member.

Â Â Â Â Â  (7) Except when copies of the budget document were provided to the members of the budget committee under subsection (6) of this section, the budget officer shall submit to the members of the budget committee the budget document at the first meeting held under subsection (1) of this section for their use and consideration.

Â Â Â Â Â  (8) The budget officer shall file a copy of the budget document in the office of the governing body of the municipal corporation immediately following presentation of the budget document to the members of the budget committee under subsection (6) or (7) of this section. The copy shall become a public record of the municipal corporation.

Â Â Â Â Â  (9) The governing body shall either provide the means of duplicating the budget or part thereof, in those situations where the budget document or portion thereof may be quickly reproduced, or shall provide copies of the budget document or part thereof so that a copy of the budget document or part thereof may be readily obtained by any individual interested in the affairs of the municipal corporation. [1963 c.576 Â§19; 1965 c.451 Â§5; 1971 c.516 Â§2; 1989 c.504 Â§1; 1997 c.308 Â§13; 1999 c.632 Â§6]

Â Â Â Â Â  294.405 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  294.406 Budget committee hearings; approval of budget document. (1) The budget committee shall approve the budget document as submitted by the budget officer or the budget document as revised and prepared by the budget committee. The budget document as approved by the budget committee shall specify the ad valorem property tax amount or rate for all funds.

Â Â Â Â Â  (2) In addition to the meetings held under ORS 294.401 (1), the budget committee may meet from time to time at its discretion. All meetings of the budget committee shall be open to the public. Except for a meeting of the budget committee held under ORS 294.401 (1), prior notice of each meeting of the budget committee shall be given at the same time as is required for notice of meetings of the governing body of the municipal corporation and may be given in the same manner as notice of meetings of the governing body or by any one or more of the methods described in ORS 294.311 (34).

Â Â Â Â Â  (3) The budget committee may demand and receive from any officer, employee or department of the municipal corporation any information the committee requires for the revision and preparation of the budget document. The budget committee may compel the attendance of any such officer or employee at its meetings. [1963 c.576 Â§20; 1965 c.451 Â§6; 1997 c.308 Â§14; 1997 c.541 Â§336a; 1999 c.632 Â§7; 2001 c.104 Â§103; 2001 c.135 Â§13]

Â Â Â Â Â  294.410 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.411 Submission of budget document to tax supervising and conservation commission in certain cases prior to publication and approval by budget committee. (1) Each municipal corporation having a population not exceeding 200,000, located in a county having a tax supervising and conservation commission and not submitting its budget document to the tax supervising and conservation commission for a public hearing, pursuant to ORS 294.430 (3), shall submit its approved budget document to the tax supervising and conservation commission in the county at least 30 days prior to the date of the public hearing in accordance with ORS 294.430. If its territory lies in two or more counties, the municipal corporation shall submit its budget to the commission if the real market value of all property subject to taxation by the municipal corporation in the county having a commission is greater than the real market value of all property subject to taxation by the municipal corporation in any other county. Real market value is the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection.

Â Â Â Â Â  (2) Before adopting the budget, the governing body for a municipal corporation described in subsection (1) of this section shall consider and take appropriate action on any orders, recommendations or objections made by the tax supervising and conservation commission. [1963 c.576 Â§21; 1969 c.155 Â§1; 1991 c.459 Â§6; 1997 c.308 Â§15; 1999 c.632 Â§8]

Â Â Â Â Â  294.413 Format for notices and summaries. Format for publication of notices and summaries required by ORS 294.416 shall be prescribed by the Department of Revenue. [1971 c.516 Â§9; 1983 c.549 Â§1; 1993 c.742 Â§46; 1997 c.308 Â§16]

Â Â Â Â Â  294.415 [Renumbered 294.425]

Â Â Â Â Â  294.416 Publication of budget summary, financial summary, statement of accounting basis, and notices of meeting and availability of budget document. Except as provided in ORS 294.418, there shall be published, as provided in ORS 294.421:

Â Â Â Â Â  (1) A summary of the budget as approved by the budget committee and compared with the actual expenditures and budget resources of the preceding year or preceding budget period and the budget summary of the current year or current budget period in accordance with forms prescribed by the Department of Revenue in the manner provided in ORS 294.413. The summary shall be of sufficient detail to inform the citizens of the municipal corporation of the proposed financial plan for the ensuing year or ensuing budget period. As a minimum requirement, the personnel services, the major expense items under materials and services and capital outlay for each organizational unit or activity of each fund and the major items for debt service, special payments, and operating contingencies for each fund shall be listed separately. The summary shall show the major items of budget resources. As used in this subsection, the term ÂprogramÂ may be substituted for the term Âorganizational unitÂ for municipal corporations which prepare program budgets.

Â Â Â Â Â  (2) The financial summary prepared under ORS 294.386 for the ensuing year or ensuing budget period and for the current year or current budget period.

Â Â Â Â Â  (3) A notice of the time and place at which the budget document as approved by the budget committee may be discussed with the governing body.

Â Â Â Â Â  (4) A statement that the budget is prepared in accordance with the basis of accounting used in the preceding year or preceding budget period unless a change in the basis of accounting is anticipated. If a change in the basis of accounting is to be made, there shall be an explanation of the change and the effects of the change.

Â Â Â Â Â  (5) A notice of the place where the complete budget document is available for inspection by the general public during regular business hours and where copies of the complete budget document may be obtained. [Formerly 294.360; 1965 c.451 Â§7; 1971 c.516 Â§3; 1979 c.686 Â§6; 1997 c.308 Â§17; 2001 c.135 Â§14]

Â Â Â Â Â  294.418 Alternative budget publication procedure. In lieu of the publication requirements contained in ORS 294.416, a municipal corporation may elect to publish its budget as provided in this section.

Â Â Â Â Â  (1) There shall be published, as provided in ORS 294.421, a summary of the budget as approved by the budget committee and compared with the budget summary of the preceding year or preceding budget period and the budget summary for the current year or current budget period. As a minimum requirement, there shall be listed the total requirements for personal services, materials and services, capital outlay, special payments, debt service, transfers and operating contingencies for the budget. In addition, there shall be published a brief narrative description of the major activities or major programs of the municipal corporation and the prominent changes from the current year or current budget period. Information shall be furnished showing the personnel requirement changes for each major activity or major program. The narrative shall state the major resources for financing each major activity or program and the prominent changes from the current year or current budget period, or shall state that each major activity or program is financed from general resources of the governmental unit. The summary for the ensuing year or ensuing budget period and for the current year or current budget period shall show total budgeted requirements, total estimated resources other than ad valorem property taxes and estimated ad valorem property tax revenues, stated in dollars and cents. The summary shall also state the municipal corporationÂs operating tax rate and the amount or rate of any other ad valorem property taxes to be certified to the assessor. Tax rates shall be expressed at a rate per thousand dollars of assessed value. The summary shall include an analysis of ad valorem property taxes for the current and ensuing years or budget periods that are outside of the municipal corporationÂs permanent rate limit or statutory rate limit, if applicable, showing local option taxes and ad valorem property taxes for meeting payments on bond, principal and interest thereon and for meeting other obligations of the municipal corporation described under section 11 (5), Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) There shall be published with the summary:

Â Â Â Â Â  (a) A notice of the time and place at which the budget document as approved by the budget committee may be discussed with the governing body.

Â Â Â Â Â  (b) A statement that the budget is prepared in accordance with the basis of accounting used in the preceding year or budget period unless a change in the basis of accounting is anticipated; and if a change in the basis of accounting is to be made, there shall be an explanation of the change and the effects of the change.

Â Â Â Â Â  (c) A notice of the place where the complete budget document is available for inspection by the general public during regular business hours and where copies of the complete budget document may be obtained. [1971 c.516 Â§5; 1979 c.686 Â§7; 1997 c.308 Â§18; 1997 c.541 Â§330; 2001 c.135 Â§15]

Â Â Â Â Â  294.420 [Renumbered 294.555]

Â Â Â Â Â  294.421 Manner of publication; alternative requirements in certain cases. (1) Subject to subsections (3) to (6) of this section, the summary of the budget document approved by the budget committee shall be published at least once prior to the time appointed for the proposed meeting of the governing body in accordance with ORS 294.430.

Â Â Â Â Â  (2) Subject to subsections (3) to (6) of this section, the notice of the time and place at which the budget document as approved by the budget committee may be discussed shall be published by one or more of the methods described in ORS 294.311 (34) not less than five days and not more than 30 days prior to the date of the meeting required by ORS 294.430.

Â Â Â Â Â  (3) If no newspaper is published in the municipal corporation, a municipal corporation whose aggregate of estimated budget expenditures for the ensuing fiscal year does not exceed $50,000 or for the ensuing budget period does not exceed $100,000 may, in lieu of the publication and notice provided in subsections (1) and (2) of this section and in lieu of publication by one or more of the methods described in ORS 294.311 (34), post the summaries and notices provided by ORS 294.416 or 294.418 in three conspicuous places in the municipal corporation for at least 20 days prior to the date of the meeting provided in ORS 294.430 and publish the notice provided by subsection (4) of this section.

Â Â Â Â Â  (4) If notice is given as provided in subsection (3) of this section, the municipal corporation shall publish, by one or more of the methods described in ORS 294.311 (34), a notice of the following:

Â Â Â Â Â  (a) The date, time and place of the meeting provided by ORS 294.430;

Â Â Â Â Â  (b) The place where the complete budget document is available for inspection by the general public during regular office hours;

Â Â Â Â Â  (c) Total budget requirements and taxes proposed to be levied;

Â Â Â Â Â  (d) Changes in the amount or rate of proposed ad valorem property taxes; and

Â Â Â Â Â  (e) The place where copies of the complete budget or parts thereof may be obtained.

Â Â Â Â Â  (5) The notice provided in subsection (4) of this section shall be published not less than five days and not more than 30 days prior to the date of the meeting provided in ORS 294.430.

Â Â Â Â Â  (6) A municipal corporation having a population exceeding 200,000 inhabitants, or a municipal corporation with 200,000 or fewer inhabitants that requests the tax supervising and conservation commission to conduct the public hearing outlined in ORS 294.430, shall, in lieu of the publication and notice prescribed in subsection (1) of this section, submit its budget document, as approved by the budget committee, to the tax supervising and conservation commission within its county, if there is such a commission, at least 20 days prior to the legal date of the public hearing before the tax supervising and conservation commission on the budget, and the budget document shall thereupon be open to inspection by any taxpayer or citizen. The municipal corporation shall also publish a notice as provided in subsections (4) and (5) of this section. [Formerly 294.365; 1965 c.451 Â§8; 1967 c.525 Â§1; 1969 c.155 Â§2; 1971 c.516 Â§6; 1991 c.459 Â§7; 1997 c.308 Â§19; 1997 c.541 Â§331; 1999 c.632 Â§9; 2001 c.104 Â§104; 2001 c.135 Â§16]

Â Â Â Â Â  294.425 Sufficiency of publication of budget documents; notice to governing body and assessor of publication error. (1) When a notice, budget summary or other document is required to be published under any provision of ORS 294.305 to 294.565, publication of the document shall be considered sufficient for all purposes if a good faith effort is made by the budget officer of the municipal corporation to publish by any one or more of the methods described in ORS 294.311 (34), notwithstanding any defect in the publication, including but not limited to:

Â Â Â Â Â  (a) Typographical or scrivenersÂ errors in the published material;

Â Â Â Â Â  (b) Failure of the published materials to be mailed or hand delivered to each street address within the jurisdictional boundaries of the municipal corporation;

Â Â Â Â Â  (c) Arithmetic errors in computing numerical information, including tax levies or tax rates;

Â Â Â Â Â  (d) Calculations of ad valorem property taxes not made in accordance with the applicable requirements of law; or

Â Â Â Â Â  (e) Failure to publish within the time periods required by law.

Â Â Â Â Â  (2) At the first regularly scheduled meeting of the governing body of the municipal corporation that is held following the discovery of any publication error described in subsection (1)(a), (c) or (d) of this section, the budget officer shall advise the governing body in writing of the error and shall correct the error by testimony before the governing body at the meeting. If the error relates to the calculation of ad valorem property taxes, the budget officer shall immediately notify the county assessor of the error in writing, identifying the correct ad valorem property tax. [Formerly 294.415; 1997 c.308 Â§20; 1997 c.541 Â§336b; 1999 c.632 Â§10; 2001 c.104 Â§105; 2001 c.135 Â§17]

Â Â Â Â Â  294.430 Hearing by governing body on budget document as approved by budget committee; alternative procedure in certain cases. (1) Except as provided in subsections (2) and (3) of this section, the governing body of a municipal corporation shall meet at the time and place designated in the notice of meeting required by ORS 294.416 for the purpose of holding a public hearing on the budget document as approved by the budget committee. At the meeting any person may appear for or against any item in the budget document.

Â Â Â Â Â  (2) Each municipal corporation having a population exceeding 200,000 and located in a county having a tax supervising and conservation commission, shall, in lieu of the meeting provided for in subsection (1) of this section, submit its budget document to the tax supervising and conservation commission of the county. The governing body of such municipal corporation or its representatives shall meet with the taxpayers thereof at a public hearing to be called and conducted by the tax supervising and conservation commission.

Â Â Â Â Â  (3) Any municipal corporation having a population not exceeding 200,000 and located in a county having a tax supervising and conservation commission, may, in lieu of the meeting provided for in subsection (1) of this section, submit its budget document to the tax supervising and conservation commission of the county for a public hearing. The governing body of such municipal corporation or its representatives shall meet with the taxpayers thereof at a public hearing to be called and conducted by the tax supervising and conservation commission.

Â Â Â Â Â  (4) If its territory lies in two or more counties, a municipal corporation subject to subsection (2) of this section shall, and a municipal corporation subject to subsection (3) of this section may, submit its budget document to the tax supervising and conservation commission for public hearing if the real market value of all property subject to taxation by the municipal corporation in the county with a commission is greater than the real market value of all property subject to taxation by the municipal corporation in any other county. Real market value is the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection. [1963 c.576 Â§24; 1969 c.155 Â§3; 1991 c.459 Â§8; 1997 c.308 Â§21]

Â Â Â Â Â  294.435 Governing body to adopt budget, make appropriations, declare and categorize property tax amount or rate; greater tax, encumbrance or expenditure limited; exception. (1) After the public hearing provided for in ORS 294.430 (1) has been held, the governing body shall enact the proper ordinances or resolutions to adopt the budget, to make the appropriations, to determine, make and declare the ad valorem property tax amount or rate to be certified to the assessor for either the ensuing year or each of the years of the ensuing budget period and to itemize and categorize the ad valorem property tax amount or rate as provided in ORS 310.060. Consideration shall be given to matters discussed at the public hearing. The budget estimates and proposed ad valorem property tax amount or rate as shown in the budget document may be amended prior to adoption and may also be amended by the governing body following adoption if such amendments are adopted prior to the commencement of the fiscal year or budget period to which the budget relates. However, the amount of estimated expenditures for each fund in an annual budget may not be increased by more than $5,000 or 10 percent of the estimated expenditures, whichever is greater, and the amount of estimated expenditures for each fund in a biennial budget may not be increased by more than $10,000 or 10 percent of the estimated expenditures, whichever is greater, and the amount or rate of the total ad valorem property taxes to be certified by the municipal corporation to the assessor may not exceed the amount approved by the budget committee:

Â Â Â Â Â  (a) Unless the amended budget document is republished as provided by ORS 294.416 or 294.418 and 294.421 for the original budget and another public hearing is held as provided by ORS 294.430 (1); or

Â Â Â Â Â  (b) Except to the extent ad valorem property taxes may be increased pursuant to ORS 294.437.

Â Â Â Â Â  (2) After the public hearing provided for in ORS 294.430 (2) or (3) has been held and the certification of the tax supervising and conservation commission received, if such certification is required, the governing body shall enact the proper ordinances or resolutions to adopt the budget, to make the appropriations, to determine, make and declare the ad valorem property tax amount or rate for either the ensuing fiscal year or each of the fiscal years of the ensuing budget period and to itemize and categorize the ad valorem property tax amount or rate as provided in ORS 310.060. Consideration shall be given any orders, recommendations or objections made by the tax supervising and conservation commission in accordance with law. The action taken on each order, recommendation or objection after such consideration by the governing body, with the reasons for such action, shall be included in the ordinance or resolution adopting the budget. A certified copy of the ordinance or resolution shall be sent to the commission within 15 days after the date the ordinance or resolution is adopted. The budget estimates, appropriations and ad valorem property tax amount or rate as shown in the budget document may be amended prior to adoption and may also be amended by the governing body following adoption if such amendments are adopted prior to the commencement of the fiscal year or budget period to which the budget relates. However, the amount of estimated expenditures for each fund may not be increased by more than $5,000 or 10 percent of the estimated expenditures, whichever is greater, the amount of estimated expenditures for each fund in a biennial budget may not be increased by more than $10,000 or 10 percent of the estimated expenditures, whichever is greater, and the amount or rate of the total ad valorem property taxes to be certified by the municipal corporation to the assessor may not exceed the amount shown in the budget document at the time of the budget hearing:

Â Â Â Â Â  (a) Unless the amended budget document is resubmitted to the tax supervising and conservation commission for another public hearing, and for recommendations or objections of that body; or

Â Â Â Â Â  (b) Except to the extent ad valorem property taxes may be increased pursuant to ORS 294.437.

Â Â Â Â Â  (3) The appropriations required by subsections (1) and (2) of this section shall, as a minimum, contain one amount for each organizational unit or program of each fund. In addition, separate amounts shall be appropriated in each fund for debt service, special payments, interfund revenue transfers, capital outlay, operating expenses which cannot be allocated to an organizational unit or program and operating contingencies. If the governing body so desires, it may appropriate separate amounts for activities within an organizational unit or program. For those municipal corporations where the term Âorganizational unitÂ has no application, the appropriations shall contain separate amounts for personal services, materials and services, capital outlay, debt service, special payments, interfund revenue transfers and operating contingency for each fund.

Â Â Â Â Â  (4) Thereafter no greater expenditure, or encumbrance if encumbrance accounting is used, of public money shall be made for any specific purpose other than the amount appropriated therefor except as provided in ORS 294.326, 294.440, 294.450 and 294.480.

Â Â Â Â Â  (5) The determination of the amount or rate of ad valorem property taxes to be certified shall be entered in the proper records of the governing body. Except as provided in ORS 294.437, no greater tax than that so entered upon the record shall be certified by the municipal corporation proposing the tax for the purpose or purposes indicated.

Â Â Â Â Â  (6) Nothing contained in this section shall preclude a governing body during the fiscal year or budget period by appropriate ordinance or resolution, after public hearing, from adjusting budgeted resources and reducing appropriations to reflect a decrease in available resources.

Â Â Â Â Â  (7)(a) The governing body shall determine, make and declare ad valorem property taxes under subsections (1) and (2) of this section as a rate per $1,000 of assessed value if the taxes are operating taxes or rate-based local option taxes as a rate per $1,000 of assessed value.

Â Â Â Â Â  (b) The governing body shall determine, make and declare ad valorem property taxes under subsections (1) and (2) of this section as an amount if the taxes are being certified as amount-based local option taxes, to pay principal and interest on exempt bonded indebtedness or to pay other government obligations described in section 11 (5), Article XI of the Oregon Constitution. [1963 c.576 Â§25; 1965 c.451 Â§9; 1969 c.682 Â§1; 1971 c.516 Â§7; 1977 c.305 Â§2; 1979 c.310 Â§5; 1979 c.686 Â§8a; 1993 c.270 Â§3; 1997 c.308 Â§22; 1997 c.541 Â§332; 1999 c.632 Â§11; 2001 c.135 Â§18; 2001 c.753 Â§5; 2003 c.14 Â§145]

Â Â Â Â Â  294.437 Local option tax approved after adoption of budget; supplemental budget. (1) Following the adoption of a budget under ORS 294.435 that does not include revenue from a proposed local option tax, if a municipal corporation places a local option tax measure on the ballot for an election held in September and the electors of the municipal corporation approve the measure, in order to impose the local option tax during the current fiscal year or current budget period the governing body of the municipal corporation must:

Â Â Â Â Â  (a) Adopt an ordinance or resolution to determine, make and declare the local option tax and to categorize the local option tax amount or rate as provided in ORS 310.060;

Â Â Â Â Â  (b) Receive from the assessor of the county in which the municipal corporation is located (or, if the municipal corporation is located in more than one county, from the assessor of each county in which the municipal corporation is located) written approval to file a supplemental notice of property tax as described in ORS 310.060 (9); and

Â Â Â Â Â  (c) File with the assessor of the county in which the municipal corporation is located (or, if the municipal corporation is located in more than one county, with the assessor of each county in which the municipal corporation is located) two copies of the ordinance or resolution described in paragraph (a) of this subsection, two copies of the supplemental notice of property tax required under ORS 310.060 and two copies of the approved local option tax measure.

Â Â Â Â Â  (2) Funds raised by a local option tax described in this section may not be expended by the municipal corporation unless the municipal corporation has adopted a supplemental budget in accordance with ORS 294.480. Funds may be expended only in accordance with the supplemental budget so adopted.

Â Â Â Â Â  (3) As soon as received, the county assessor shall forward one copy of each of the documents described in subsection (1)(c) of this section to the Department of Revenue. [2001 c.753 Â§4]

Â Â Â Â Â  Note: 294.437 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.440 School or community college district expending federal or state funds in emergency. Whenever the board of directors of any school district or the board of education of any community college district has declared the existence of an emergency necessitating a greater expenditure of public money for any specific purpose or purposes than the amount appropriated therefor in order to provide or maintain and operate, or both, adequate school or college facilities, supplies and personnel for the proper instruction of the pupils who are attending or will attend the public schools or college within such district during the remainder of the budget year, such board may make excess expenditures for such specific purpose or purposes beyond the amount appropriated therefor to the extent that all funds for such excess expenditures are:

Â Â Â Â Â  (1) Advanced or committed to such district by apportionment, grant, contribution or allocation from the United States, or any agency thereof. In connection therewith, the district may enter into and carry out any plan of financing sponsored by the United States, or any agency thereof, upon such terms and conditions and subject to such lawful rules and regulations as may be prescribed by the United States, or a proper agency thereof;

Â Â Â Â Â  (2) Made available to a common or union high school district by the education service district board from an emergency aid fund established under ORS 334.370. [1963 c.576 Â§26; 1971 c.513 Â§58; 1983 c.740 Â§84]

Â Â Â Â Â  294.443 Certain interest to be included in budget; method. In the exercise of the authority granted by ORS 288.165, 328.565 and 341.715, specific provision for interest must be contained in duly adopted budgets. However, reporting of anticipated loan proceeds and related principal repayments within a particular fiscal year or budget period may be accomplished in narrative form or by footnoted schedules to the duly adopted budget and need not be included as a budgetary resource or requirement. Such narrative or footnoted disclosure must indicate that principal repayments are a liability of the applicable fund from which they are made. [1985 c.356 Â§3; 1993 c.97 Â§16; 2001 c.135 Â§19]

Â Â Â Â Â  294.445 Basis of accounting used by municipal corporation; change of basis. (1) A municipal corporation shall record its revenues and expenditures, on a fund by fund basis, using either the cash basis, the modified accrual basis or the accrual basis of accounting.

Â Â Â Â Â  (2) The selection of the basis of accounting is left to the discretion of each municipal corporation. Any change in the basis of accounting shall be clearly set forth in the budget message for the fiscal year or budget period in which the change is contemplated and the reasons for the change and its effect on the operations of the municipal corporation shall be explained. Once a new basis of accounting is adopted, it shall be followed in the year or period for which the budget was prepared and each succeeding year or period thereafter until changed in a subsequent budget. Such change must be published as provided in ORS 294.416 (3). [1963 c.576 Â§28; 1977 c.305 Â§3; 1997 c.308 Â§23; 2001 c.135 Â§20]

Â Â Â Â Â  294.447 Inclusions in accrued revenues of school districts, education service districts, community college districts and community college service districts using accrual basis of accounting; State School Fund grant calculations. (1) As used in this section Âextended ADMwÂ means:

Â Â Â Â Â  (a) For a school district the district extended ADMw as calculated under ORS 327.013.

Â Â Â Â Â  (b) For an education service district the sum of the extended ADMw of the component school districts of the education service district.

Â Â Â Â Â  (2) Notwithstanding ORS 294.445, a school district or education service district that uses the accrual basis method of accounting may include as accrued revenues in the budget and financial statement of the school district or education service district, for any fiscal year, an amount from the next fiscal year that is to be received in the next fiscal year. The amount accrued under this section may not be greater than the amount calculated under subsection (3)(b) or (c) of this section multiplied by the extended ADMw of the school district or education service district.

Â Â Â Â Â  (3)(a) For each fiscal year, the Department of Education shall calculate the amount available in the State School Fund for grants and distributions to school districts and the amount available for grants and distributions to education service districts under ORS 327.008, 327.013 and 327.019 based on the appropriations and allocations made to the State School Fund for that fiscal year by the Legislative Assembly in regular session. The department may not include in the amount calculated to be available for school districts under this paragraph the amounts received by the Youth Corrections Education Program and the Juvenile Detention Education Program under ORS 327.026 from the State School Fund.

Â Â Â Â Â  (b) The department shall calculate for school districts an amount equal to (the amount calculated under paragraph (a) of this subsection for school districts Â¸ 12) Â¸the total statewide extended ADMw of all school districts.

Â Â Â Â Â  (c) The department shall calculate for education service districts an amount equal to (the amount calculated under paragraph (a) of this subsection for education service districts Â¸ 12) Â¸the total statewide extended ADMw of all education service districts.

Â Â Â Â Â  (d) The department may adjust the calculations under this subsection based on current data for the factors used to calculate the State School Fund distribution to school districts and education service districts under ORS 327.008, 327.013 and 327.019.

Â Â Â Â Â  (e) Notwithstanding paragraph (d) of this subsection, the department may not adjust the calculation under paragraph (a) of this subsection based on changes made to the appropriations or allocations to the State School Fund by the Legislative Assembly in special session or by rule of the Oregon Department of Administrative Services relating to allotting funds.

Â Â Â Â Â  (4) Notwithstanding ORS 294.445, a community college district or community college service district that uses the accrual basis method of accounting may include as accrued revenues in the budget and financial statement of the community college district or community college service district, for any fiscal year, an amount from the next fiscal year that is to be received in the next fiscal year. The amount accrued under this section may not be greater than 25 percent of the amount the community college district or community college service district received as a Community College Support Fund grant for the fiscal year for which the revenues are to be accrued. [2002 s.s.4 c.1 Â§5; 2003 c.96 Â§Â§1,2]

Â Â Â Â Â  Note: 294.447 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.450 Transfers of appropriations within fund or from one fund to another; appropriation of pass-through revenues. Subject to the provisions contained in the charter of any city or county or in any law relating to municipal corporations:

Â Â Â Â Â  (1) Except as provided in subsection (2) of this section, transfers of appropriations may be made within a given fund when authorized by official resolution or ordinance of the governing body. The resolution or ordinance shall state the need for the transfer, the purpose for the authorized expenditure and the amount of appropriation transferred.

Â Â Â Â Â  (2) Transfers of general operating contingency appropriations which in aggregate during a fiscal year or budget period exceed 15 percent of the total appropriations of the fund may be made only after adoption of a supplemental budget prepared for that purpose. All other transfers of general operating contingencies are subject to subsection (1) of this section.

Â Â Â Â Â  (3) Transfers of appropriations or of appropriations and a like amount of budget resources may be made from the general fund of the municipal corporation to any other fund when authorized by an official resolution or ordinance of the governing body. The resolution or ordinance shall state the need for the transfer, the purpose for the authorized expenditures embodied in the appropriation and the amount of appropriation transferred.

Â Â Â Â Â  (4) It shall be unlawful to transfer appropriations from any special revenue fund to the general fund or any other special revenue fund.

Â Â Â Â Â  (5) The transfers referred to in this section apply to transfers which occur after the budget has been approved and which are made during the fiscal year or budget period for which the appropriations are made. Nothing in this section shall prohibit or regulate lawful transfers which have been budgeted in accordance with the local budget law.

Â Â Â Â Â  (6) When a municipal corporation imposes taxes, fees or charges that, in accordance with applicable law or an intergovernmental agreement under ORS chapter 190, are required to be paid, on a pass-through basis, to another municipal corporation, the municipal corporation that imposes the taxes, fees or charges shall include the taxes, fees or charges in its budget and shall appropriate the estimated amount generated thereby. The appropriation shall take the form of an expense of the municipal corporation that imposes the taxes, fees or charges. If the actual amount collected from the taxes, fees or charges during a fiscal year or budget period exceeds the estimated amount included in the imposing municipal corporationÂs budget for the fiscal year or budget period, then upon determining that such excess exists the municipal corporation imposing the taxes, fees or charges shall appropriate such excess by means of a resolution or ordinance of its governing body, and no further action shall be required under ORS 294.305 to 294.565 to lawfully budget, appropriate or expend such excess. [1963 c.576 Â§27; 1975 c.569 Â§1; 1979 c.310 Â§6; 1997 c.308 Â§24; 1999 c.632 Â§12; 2001 c.135 Â§21]

Â Â Â Â Â  294.455 Authorization to expend or borrow moneys after destruction of property or natural disaster; authorization by chief executive officer to protect public health or safety. If property has been involuntarily converted or destroyed during the current year or current budget period or if, as a result of civil disturbance, fire, flood, earthquake or other calamity or natural disaster, it is necessary for a municipal corporation to expend funds, receive grants or borrow moneys that were not included in the budget for the current year or current budget period, authorization of all matters necessary in order for the municipal corporation to receive those grants or borrow those moneys may be made by ordinance or resolution of the governing body, and appropriations for the estimated expenditures out of any source of available funds, including but not limited to unappropriated fund balances, shall be made by resolution or ordinance in the same manner as provided in ORS 294.450 (1), or by supplemental budget as provided by ORS 294.480 (3) and (4). When prompt action is necessary to protect the public health or safety following the involuntary conversion or destruction of property or the occurrence of a calamity or natural disaster and if it is not practical to convene a meeting of the governing body of the municipal corporation, the chief executive officer of the municipal corporation may, by written order, authorize the immediate expenditure of funds from any available source to redress the situation that threatens the public health or safety. [1963 c.576 Â§27a; 1965 c.451 Â§10; 1991 c.573 Â§2; 1997 c.308 Â§25; 2001 c.135 Â§22]

Â Â Â Â Â  294.460 Loans from one fund to another; commingling cash balances of funds. (1) It shall be lawful to loan money from any fund to any other fund of the municipal corporation whenever the loan is authorized by official resolution or ordinance of the governing body. The loans shall be made in compliance with the applicable requirements and limitations of this section. Loans made under this section shall not be made from:

Â Â Â Â Â  (a) Debt service reserve funds created to provide additional security for outstanding bonds or other borrowing obligations that the municipal corporation has covenanted with the holders of such bonds or other borrowing obligations to maintain at certain specified levels. However, nothing in this paragraph is intended or shall be construed to prohibit loans from any such debt service reserve fund to the extent that the aggregate outstanding amount of the loans does not exceed the amount by which the amount in such debt service reserve fund exceeds the amount the municipal corporation has covenanted to maintain in the reserve fund with the holders of the related bonds or other borrowing obligations;

Â Â Â Â Â  (b) Debt service funds created to account for moneys needed to make annual debt service payments on outstanding bonds or other borrowing obligations; or

Â Â Â Â Â  (c) Moneys credited to any fund when, under applicable constitutional provisions, the moneys are restricted to specific uses unless the purpose for which the loan is to be made is a use allowed under such constitutional provisions.

Â Â Â Â Â  (2) The resolution or ordinance authorizing any interfund loan permitted under this section shall:

Â Â Â Â Â  (a) State the fund from which the loan is to be made, the fund to which the loan is to be made, the purpose for which the loan is to be made and the principal amount of the loan.

Â Â Â Â Â  (b) If the interfund loan is a capital loan, set forth a schedule under which the principal amount of the loan, together with interest thereon at the rate provided for in paragraph (c)(B) of this subsection, is to be budgeted and repaid to the lending fund. The schedule shall provide for the repayment in full of the loan over a term not to exceed five years from the date the loan is made.

Â Â Â Â Â  (c) If the interfund loan is a capital loan, provide that the loan shall bear interest at an annual rate equal to:

Â Â Â Â Â  (A) The rate of return on moneys invested in the local government investment pool under ORS 294.805 to 294.895, as reported under ORS 294.875, immediately prior to the adoption of the ordinance or resolution authorizing the loan; or

Â Â Â Â Â  (B) Such other rate as the governing body may determine.

Â Â Â Â Â  (d) If the interfund loan is an operating loan, provide that the money loaned shall be budgeted and repaid to the fund from which the money was borrowed by the end of the ensuing year or ensuing budget period.

Â Â Â Â Â  (3) The payment of any operating loans not repaid in the year or budget period in which the operating loan was made shall be budgeted as a requirement in the ensuing year or ensuing budget period.

Â Â Â Â Â  (4) It shall be lawful to commingle cash balances of funds so long as all such fund moneys are segregated in the budget and accounting records.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCapital loanÂ means any interfund loan, or portion thereof, made for the purpose of financing the design, acquisition, construction, installation or improvement of real or personal property and not for the purpose of paying operating expenses.

Â Â Â Â Â  (b) ÂOperating loanÂ means any interfund loan, or portion thereof, that is not a capital loan, including any interfund loan, or portion thereof, made for the purpose of paying operating expenses. [1963 c.576 Â§Â§27b,27c; 1979 c.310 Â§7; 1999 c.632 Â§13; 2001 c.135 Â§23]

Â Â Â Â Â  294.465 [1963 c.576 Â§29; repealed by 1999 c.632 Â§30]

Â Â Â Â Â  294.470 Internal service funds. (1) A municipal corporation may establish by ordinance or resolution one or more internal service funds. The ordinance or resolution creating the fund shall set forth in detail the following:

Â Â Â Â Â  (a) The appropriation or appropriations to be charged in order to provide the initial money for financing the fund;

Â Â Â Â Â  (b) The object or purpose of the fund;

Â Â Â Â Â  (c) The methods for controlling of expenditures and encumbering of such funds; and

Â Â Â Â Â  (d) The sources from which the fund shall be replenished.

Â Â Â Â Â  (2) No person shall expend or encumber or authorize expenditure or encumbrance from funds created in accordance with subsection (1) of this section in excess of the balance of that fund, or for a purpose for which there is no appropriation or source of reimbursement authorized at that time.

Â Â Â Â Â  (3) The anticipated expenditure for the ensuing year or ensuing budget period from an internal service fund created in accordance with subsection (1) of this section shall be budgeted as any other fund in accordance with ORS 294.305 to 294.565, appropriations shall be made for each internal service fund in accordance with ORS 294.435 and expenditures from the internal service fund shall be regulated thereby.

Â Â Â Â Â  (4) Notwithstanding the limitations in ORS 294.305 to 294.565 applicable to increasing the appropriations of funds during the current year or current budget period, the governing body may increase appropriations of the internal service funds by ordinance or resolution.

Â Â Â Â Â  (5) The charges for services shall be computed to cover all costs for such services and the charges shall be periodically revised to eliminate any element of profit or loss. [1963 c.576 Â§30; 1975 c.319 Â§1; 1997 c.308 Â§26; 2001 c.135 Â§24]

Â Â Â Â Â  294.475 Elimination of unnecessary fund; disposition of balance. Subject to the provisions contained in the charter of any city or county or in any law relating to municipal corporations, when the necessity for maintaining any fund of the municipal corporation has ceased to exist and a balance remains in the fund, the governing body shall so declare by ordinance or other order and upon such declaration such balance shall forthwith be transferred to the general fund of the municipal corporation unless other provisions have been made in the original creation of the fund. [1963 c.576 Â§31]

Â Â Â Â Â  294.480 Supplemental budget in certain cases; no increase in property taxes permitted. (1) Notwithstanding requirements as to estimates of and limitation on expenditures, the governing body of any municipal corporation may make a supplemental budget for the fiscal year or budget period for which the regular budget has been prepared under one or more of the following circumstances:

Â Â Â Â Â  (a) An occurrence or condition which had not been ascertained at the time of the preparation of a budget for the current year or current budget period which requires a change in financial planning.

Â Â Â Â Â  (b) A pressing necessity which was not foreseen at the time of the preparation of the budget for the current year or current budget period which requires prompt action.

Â Â Â Â Â  (c) Funds were made available by another unit of federal, state or local government and the availability of such funds could not have been ascertained at the time of the preparation of the budget for the current year or current budget period.

Â Â Â Â Â  (d) A request for services or facilities, the cost of which shall be supplied by a private individual, corporation or company or by another governmental unit and the amount of the request could not have been accurately ascertained at the time of the preparation of the budget for the current year or current budget period.

Â Â Â Â Â  (e) Proceeds from the involuntary destruction, involuntary conversion, or sale of property has necessitated the immediate purchase, construction or acquisition of different facilities in order to carry on the governmental operation.

Â Â Â Â Â  (f) Ad valorem property taxes are received during the fiscal year or budget period in an amount sufficiently greater than the amount estimated to be collected that the difference will significantly affect the level of government operations to be funded by those taxes as provided in the budget for the current year or current budget period.

Â Â Â Â Â  (g) A local option tax described in ORS 294.437 is certified for extension on the assessment and tax roll under ORS 310.060 for the fiscal year or budget period in which the local option tax measure is approved by voters.

Â Â Â Â Â  (2) A supplemental budget may not extend beyond the end of the fiscal year or budget period during which it is submitted.

Â Â Â Â Â  (3) When the estimated expenditures contained in a supplemental budget for a fiscal year or budget period differ by less than 10 percent of any one of the individual funds contained in the regular budget for that fiscal year or budget period that is being changed in the supplemental budget, the governing body of the municipal corporation may adopt the supplemental budget at a regular meeting of the governing body. Notice of such regular meeting, including sufficient detail on revenues and expenditures, shall be published by one or more of the methods permitted under ORS 294.311 (34) not less than five days prior to the meeting. Following such meeting, the governing body shall make additional appropriations and may thereafter make additional expenditures as authorized by such appropriations.

Â Â Â Â Â  (4) When the estimated expenditures contained in a supplemental budget for a fiscal year or budget period differ by 10 percent or more of any one of the individual funds contained in the regular budget for that fiscal year or budget period that is being changed in the supplemental budget, the supplemental budget, or a summary thereof, shall be published, or, in counties having a tax supervising and conservation commission, shall be submitted to the tax supervising and conservation commission within the county. The governing body, or, where applicable, the tax supervising and conservation commission shall then hold a public hearing on the supplemental budget. Publication of the budget and notice of the hearing shall be given in the manner provided in ORS 294.421. Following such hearing, the governing body shall make additional appropriations and may thereafter make additional expenditures as authorized by such appropriations.

Â Â Â Â Â  (5) Except as provided in ORS 294.437, the making of a supplemental budget does not authorize the governing body to increase the municipal corporationÂs total ad valorem property taxes above the amount or rate published with the regular budget and certified to the assessor under ORS 310.060 in conjunction with the regular budget for the fiscal year or for each fiscal year of the budget period to which the supplemental budget applies. [1963 c.576 Â§32; 1979 c.689 Â§1; 1991 c.459 Â§9; 1991 c.573 Â§1; 1993 c.270 Â§5; 1997 c.308 Â§27; 1997 c.541 Â§333; 1999 c.632 Â§14; 2001 c.104 Â§106; 2001 c.135 Â§25; 2001 c.753 Â§6]

Â Â Â Â Â  294.483 Supplemental budget not required in certain cases; appropriation required for debt service on certain bonds. (1) A municipal corporation that has outstanding limited tax bonds, as defined in ORS 288.150, that were issued pursuant to ORS 287.049 shall budget and appropriate, subject to any applicable covenants or agreements that limit payment of certain obligations to particular sources of funds, amounts sufficient to pay, in each succeeding fiscal year or budget period, debt service on the bonds. However, this section does not require the municipal corporation to adopt a supplemental budget to pay the principal and interest coming due on limited tax bonds in the fiscal year or budget period in which the bonds are authorized and issued.

Â Â Â Â Â  (2) A municipal corporation is not required to adopt a supplemental budget to:

Â Â Â Â Â  (a) Expend during the current year or current budget period proceeds of the sale of the following bonds or other obligations:

Â Â Â Â Â  (A) Bonds that are issued under the Uniform Revenue Bond Act, ORS 288.805 to 288.945, for which the referral period described in ORS 288.815 ended after the preparation of the budget for the current year or current budget period.

Â Â Â Â Â  (B) Bonds or other obligations that were approved by the electors during the current year or current budget period.

Â Â Â Â Â  (C) Bonds or other obligations issued during the current year or current budget period to refund previously issued bonds or obligations.

Â Â Â Â Â  (b) Expend during the current year or current budget period other funds to pay the principal and interest coming due on bonds or other obligations listed in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Expend assessments or other revenues to redeem bonds or other obligations that are payable from the assessments or other revenues, when the assessments or other revenues are received as a result of prepayments or other unforeseen circumstances. [1993 c.97 Â§4; 1995 c.333 Â§9; 1997 c.308 Â§28; 2001 c.135 Â§26; 2003 c.195 Â§26; 2005 c.443 Â§28]

Â Â Â Â Â  294.485 Tax certification contrary to law voidable by Oregon Tax Court; appeal procedure. (1) Any ad valorem property tax made contrary to the provisions of ORS 294.305 to 294.565 or any other law relating to the making of tax levies shall be voidable as provided in subsection (2) of this section and ORS 310.070.

Â Â Â Â Â  (2) The county assessor, county court, board of county commissioners, the Department of Revenue, tax supervising and conservation commission or 10 or more interested taxpayers may appeal to the regular division of the Oregon Tax Court and such appeal shall be perfected in the following manner only:

Â Â Â Â Â  (a) Within 30 days after the certification of ad valorem property taxes is filed with the county assessor under ORS 310.060, the appealing party shall file a complaint with the clerk of the tax court at its principal office in Salem, Oregon. Such filing in the tax court shall constitute the perfection of the appeal. Service upon the Department of Revenue shall be accomplished by the clerk of the tax court filing a copy of the complaint with the Director of the Department of Revenue and with the secretary or clerk of the municipal corporation. When a complaint is filed under this section by 10 or more interested taxpayers, if following perfection of the courtÂs jurisdiction to hear the case:

Â Â Â Â Â  (A) One or more of the taxpayers withdraws from the proceedings, and five or more of the taxpayers do not withdraw, the court shall nevertheless retain jurisdiction to hear the matter; or

Â Â Â Â Â  (B) One or more of the taxpayers withdraws from the proceedings, and fewer than five of the taxpayers remain parties and do not withdraw, the court shall not retain jurisdiction to hear the matter but shall dismiss the case with prejudice.

Â Â Â Â Â  (b) The complaint shall state the facts and the grounds upon which the plaintiff contends the tax should be voided or modified. The case shall proceed thereafter in the manner provided in ORS 305.405 to 305.494.

Â Â Â Â Â  (3) If the tax court finds that the budget and the tax certification in question were not prepared and made in substantial compliance with ORS 294.305 to 294.565 and any other applicable law relating to the making of ad valorem property taxes, it shall declare void or modify any such tax and shall direct that such action be taken, all as in the circumstances it shall deem appropriate. [1963 c.576 Â§33; 1967 c.78 Â§12; 1977 c.250 Â§1; 1993 c.270 Â§6; 1995 c.79 Â§103; 1995 c.650 Â§101; 1997 c.541 Â§334; 1999 c.340 Â§7; 1999 c.632 Â§15; 2005 c.225 Â§1]

Â Â Â Â Â  294.490 Department of Revenue not to interfere with fiscal policy of municipal corporation. The departmentÂs authority pursuant to ORS 294.495 to 294.510 shall be limited to obtaining compliance with ORS 294.305 to 294.565 and shall not interfere in any way with the fiscal policy of a municipal corporation as established by its governing body or budget committee. [1963 c.576 Â§34c]

Â Â Â Â Â  294.495 Department of Revenue to construe Local Budget Law; rules. Notwithstanding ORS 294.695, the Department of Revenue shall:

Â Â Â Â Â  (1) Construe ORS 294.305 to 294.565 and any other law relating to the making of tax levies when requested by any interested person or by any officer acting under such laws and shall instruct such officers as to their duties under such laws. Such officers shall submit to the department all questions arising with them which affect the construction of laws of this state relating to local budgetary procedures.

Â Â Â Â Â  (2) Make such rules and regulations and prescribe such forms as it considers proper to effectually carry out the purposes of ORS 294.305 to 294.565 or any other law relating to the making of tax levies. [1963 c.576 Â§34]

Â Â Â Â Â  294.500 Declaratory ruling by Department of Revenue as to its rules under Local Budget Law. The Department of Revenue may, on petition by 10 interested taxpayers or municipal corporation, issue a declaratory ruling with respect to the validity or applicability to any person, municipal corporation or state of facts of any rule or regulation promulgated by it. The department shall prescribe by rule the form, content and procedure for submission, consideration and disposition of such petitions. Full opportunity for hearing shall be afforded to interested parties. A declaratory ruling shall bind the department and all parties to the proceedings on the state of facts alleged, unless it is altered or set aside by a court. A ruling shall be subject to review in the Oregon Tax Court in the manner provided by ORS 294.515 and shall be subject to the same limitations as appeals provided in ORS 294.515. [1963 c.576 Â§34d]

Â Â Â Â Â  294.505 Division of Audits to issue notification of budgetary irregularities; Department of Revenue to advise municipal corporation of correct procedures. (1) The Division of Audits created by ORS 297.020 shall notify the municipal corporation and Department of Revenue of any irregularities in the budget procedure of the municipal corporation which is brought to its attention in the audits prepared by the division or brought to its attention in audits which are required to be filed with the division.

Â Â Â Â Â  (2) If the Department of Revenue finds from the information submitted by the Division of Audits pursuant to subsection (1) of this section that ORS 294.305 to 294.565 have not been followed, the Department of Revenue shall order the municipal corporation to correct its procedures in the preparation of its subsequent budgets. The order shall set forth the irregularities and the steps necessary to prevent such irregularities from happening in the future. Such order shall be a public record. [1963 c.576 Â§34a]

Â Â Â Â Â  294.510 Order for revision of budgetary procedures; enforcement. (1) The Department of Revenue may order a municipal corporation to revise its budget procedures to conform with ORS 294.305 to 294.565 when irregularities in the procedures of the municipal corporation are called to its attention.

Â Â Â Â Â  (2) The Department of Revenue may require the municipal corporation in its order to file for inspection a copy of the budget document at any stage in the procedure of the budget preparation.

Â Â Â Â Â  (3) If the municipal corporation or officer or employee thereof neglects or refuses to comply with the department order, the department may apply to the judge of the Oregon Tax Court for an order returnable within five days from the date thereof, to compel such municipal corporation, public officer or employee to comply with such order or to show cause why the order should not be complied with.

Â Â Â Â Â  (4) Any order issued by the judge pursuant to subsection (3) of this section may be appealed from as provided by ORS 305.445, except that the appeal shall be filed within 10 days of the entering of the order. The Supreme Court shall hear and determine the appeal expeditiously, as may be appropriate for the timely and orderly completion of the budgetary process of the municipal corporation and the extension of its levy upon the assessment and tax roll.

Â Â Â Â Â  (5) The remedy provided in this section is cumulative and shall not preclude the department from exercising any power or right otherwise provided by law. [1963 c.576 Â§34b; 1977 c.221 Â§1]

Â Â Â Â Â  294.515 Appeal by municipal corporation from Department of Revenue order. Any municipal corporation aggrieved by and directly affected by an order of the Department of Revenue relating to the preparation of budgets or the extension of any tax levy may appeal to the Oregon Tax Court in the manner provided by ORS 305.404 to 305.560. [1963 c.576 Â§33a; 1979 c.689 Â§2; 1995 c.650 Â§102]

Â Â Â Â Â  294.520 Priority of appeals under Local Budget Law. The appeal filed with the Oregon Tax Court pursuant to ORS 294.485, 294.500 and 294.515 shall have priority over all other cases pending before the Oregon Tax Court and shall be heard and decided as soon after coming to issue as is reasonably possible. [1963 c.576 Â§33b]

Â Â Â Â Â  294.525 Reserve fund established without vote; review of need for reserve fund; unexpended balances; application to system development charges. (1) Any municipal corporation, by ordinance or resolution of its governing body, may establish one or more reserve funds to hold moneys to be accumulated and expended for the purposes specified in ORS 280.050, without submitting the question of establishing the reserve fund to a vote of the electors. The municipal corporation may cause to be credited to any reserve fund all or any portion of the revenues derived from taxes levied under ORS 280.060 and any other taxes, charges or revenues as the governing body may determine. The municipal corporation may also limit the crediting of such taxes, charges or revenues to a reserve fund to a specific period of time designated by the governing body.

Â Â Â Â Â  (2) Not less frequently than every 10th anniversary of the date upon which a reserve fund is established under subsection (1) of this section, the governing body of the municipal corporation shall review the reserve fund and determine whether the fund will be continued or abolished. When the governing body determines, by resolution, that it is no longer necessary to maintain such a reserve fund:

Â Â Â Â Â  (a) Commencing with the next succeeding fiscal year, the political subdivision shall discontinue the levy of any taxes under ORS 280.060 that would otherwise be required to be credited to such fund; and

Â Â Â Â Â  (b) There shall be transferred to the general fund or any other fund of the political subdivision that the governing body determines is appropriate:

Â Â Â Â Â  (A) Any unexpended balance in the fund to be abolished that is not required to be held for subsequent expenditure for the purposes for which the fund was established; and

Â Â Â Â Â  (B) Any subsequent receipts from tax levies that are otherwise required to be credited to such fund, together with any penalties and interest thereon.

Â Â Â Â Â  (3) This section does not apply to system development charges imposed under ORS 223.297 to 223.314, and no system development charges shall be credited to any reserve fund established under this section. [1997 c.308 Â§2; 1999 c.632 Â§16]

Â Â Â Â Â  294.555 Filing copy of budget and certain documents with county assessor and Department of Revenue. (1) On or before July 15 of each year, or upon such other date as the Department of Revenue shall designate, each civil subdivision in the state that does not levy an ad valorem property tax, that is subject to the Local Budget Law and that prepares an annual budget shall file with the Department of Revenue a copy of the resolution adopting the budget and of the resolution making appropriations.

Â Â Â Â Â  (2) On or before July 15 of the first fiscal year of the budget period, or upon such other date as the Department of Revenue shall designate, each civil subdivision in the state that does not levy an ad valorem property tax, that is subject to the Local Budget Law and that prepares a biennial budget shall file with the Department of Revenue a copy of the resolution adopting the budget and of the resolution making appropriations.

Â Â Â Â Â  (3) Each municipal corporation subject to the Local Budget Law that certifies an ad valorem property tax shall file with the county assessor as provided in ORS 310.060 the following:

Â Â Â Â Â  (a) Two copies each of the notice required to be filed under ORS 310.060 and the categorization certification.

Â Â Â Â Â  (b) Two copies of a statement confirming the ad valorem property taxes approved by the budget committee.

Â Â Â Â Â  (c) Two copies each of the following ordinances or resolutions: to adopt the budget; to make the appropriations; to itemize and categorize the taxes; and to certify the taxes.

Â Â Â Â Â  (4) As soon as received, the county assessor shall forward one copy of each of the documents listed in subsection (2) of this section to the Department of Revenue.

Â Â Â Â Â  (5) Each civil subdivision and municipal corporation that is subject to the Local Budget Law shall retain a true copy of its budget for, if an annual budget is prepared, two years following the end of the fiscal year or, if a biennial budget is prepared, two budget periods following the budget period for which the biennial budget was prepared. During this period, the civil subdivision or municipal corporation shall send a copy of the budget to the county assessor, Department of Revenue or the Division of Audits if requested to do so by one of those entities. [Formerly 294.420; 1965 c.451 Â§11; 1973 c.333 Â§1; 1977 c.884 Â§2; 1985 c.319 Â§1; 1995 c.79 Â§104; 1997 c.154 Â§4; 1997 c.541 Â§336; 2001 c.135 Â§27]

Â Â Â Â Â  294.565 Failure to file copy of required budget, reports or other documents; effect. If any city shall fail to file its documents or reports required by ORS 294.555 or 297.405 to 297.555 with the Department of Revenue or Secretary of State, as the case may be, within 30 days after a request therefor has been made by certified mail to the city, the Department of Revenue or Secretary of State may certify to the officer responsible for disbursing funds to cities under ORS 323.455, 366.785 to 366.820 and 471.810 the fact of such failure to file the documents or reports. Notwithstanding the requirements under ORS 323.455, 366.785 to 366.820 and 471.810 for prompt payment of funds due a city, such officer shall withhold payment to the city of any funds ordinarily payable to it under ORS 323.455, 366.785 to 366.820 and 471.810 until notified by the Department of Revenue or Secretary of State that the required document or report has been received as required by law. A copy of such certification and request shall be furnished the delinquent city. [1973 c.252 Â§1; 1977 c.774 Â§18; 1979 c.286 Â§5]

TAX SUPERVISING AND CONSERVATION COMMISSION

Â Â Â Â Â  294.605 Definitions for ORS 294.605 to 294.705. As used in ORS 294.605 to 294.705, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂCommissionÂ means the tax supervising and conservation commission.

Â Â Â Â Â  (2) ÂCommissionerÂ means a member of the tax supervising and conservation commission.

Â Â Â Â Â  (3) ÂMunicipal corporationsÂ means the county, and any city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission, and all other public and quasi-public municipal corporations that have power to levy a tax within the county.

Â Â Â Â Â  (4) ÂLevying boardÂ means the common council, board of commissioners, board of directors, county court or other managing board of the county, or of any city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission, and of all other public or quasi-public corporations that have power to levy a tax within the county.

Â Â Â Â Â  (5) ÂCounty courtÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (6) ÂFiscal yearÂ means the calendar year ending on December 31, or any period of 12 months ending during the calendar year on the last day of any month other than December.

Â Â Â Â Â  (7) ÂAssessorÂ means the county assessor or other officer charged by law with the duty of extending taxes upon the assessment and tax roll.

Â Â Â Â Â  (8) ÂCurrent yearÂ means the present year.

Â Â Â Â Â  294.608 Populous counties; commission establishment or financial summary publication. (1) The governing body of each county with a population of 500,000 or more inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, shall elect to:

Â Â Â Â Â  (a) Seek to establish a tax supervising and conservation commission under ORS 294.710; or

Â Â Â Â Â  (b) Require each municipal corporation to submit to the county a copy of the financial summary prepared under ORS 294.386 and made available to the public under ORS 294.401 (9).

Â Â Â Â Â  (2) Each municipal corporation required to submit a copy of the financial summary of the municipal corporation shall comply with the requirement prior to the date of the first budget committee meeting of the municipal corporation under ORS 294.401.

Â Â Â Â Â  (3) The copy of the financial summary submitted to the county under this section shall be in an electronic format that is compatible with Internet publication. The county shall publish all financial summaries received from municipal corporations under this section on the Internet website of the county. [2005 c.750 Â§7]

Â Â Â Â Â  294.610 Tax supervising and conservation commission; members; appointment; qualifications; term; removal; filling vacancies. (1) A tax supervising and conservation commission shall consist of five members appointed by the Governor. The commissioners appointed shall be citizens of the United States and of Oregon and residents in the county for which they are appointed and shall be electors therein. The commissioners shall serve wholly without compensation.

Â Â Â Â Â  (2) Unless sooner removed by the Governor, as provided in this section, the commissioners shall hold office for a term of four years and until their successors are appointed and qualified. The term of office of the members of the commission shall commence on January 1.

Â Â Â Â Â  (3) The Governor may, for good and sufficient cause, remove any commissioner at any time and appoint a successor.

Â Â Â Â Â  (4) In case of death, resignation or inability of any member of the commission to serve, or of removal of any member of the commission from office, the Governor shall make an appointment to fill the balance of the unexpired term of that commissioner. [Amended by 1961 c.644 Â§2; 1973 c.61 Â§2; 1991 c.80 Â§1; 2005 c.750 Â§3]

Â Â Â Â Â  294.615 Oath of commissioner. Before taking office each commissioner shall take and subscribe the following oath, before an officer qualified to administer oaths, in substantially the following form:

______________________________________________________________________________

State of OregonÂ Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) ss.

County of______Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ________, being first duly sworn, depose and say that for the term of ___ year (s), to which I have been appointed as a member of the tax supervising and conservation commission for ______ County, I will faithfully and impartially discharge the duties of my said office; that I will support the Constitution of the United States and the Constitution of the State of Oregon and all laws passed in pursuance of either; that I will endeavor to secure economical expenditure of public funds sufficient in amount to afford efficient and economical administration of government in the county for which I have been appointed, and in each city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission and all other municipal corporations within the territorial limits of my county; and that I will perform said duty without fear, favor or compulsion, and without hope of reward.

_______________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of______, 2__.

_______________

Notary Public of Oregon

Â Â Â Â Â  My commission expires______.

______________________________________________________________________________

Â Â Â Â Â  294.620 Office of commission; employment and compensation of assistants. (1) The county court shall furnish an office in the county courthouse or other convenient place for the use of the commission, as is furnished to other departments.

Â Â Â Â Â  (2) The commission may employ and fix the salaries of such clerks and other assistants as in their judgment shall seem meet and proper to keep the records of the commission and perform any other service to which they may be assigned by the commission. Such clerks and assistants shall be paid out of the general fund of the county in the same manner as other county officers and employees are paid.

Â Â Â Â Â  294.625 Jurisdiction of commission. The commission shall have jurisdiction over all municipal corporations in the county subject to the provisions of the Local Budget Law. If the territory of the municipal corporation lies in two or more counties, the municipal corporation shall be within the jurisdiction of the commission if the real market value of all property subject to taxation by the municipal corporation in a county having a commission is greater than the real market value of property subject to taxation by the municipal corporation in any other county. Real market value is the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection. [Amended by 1961 c.678 Â§3; 1965 c.451 Â§12; 1969 c.155 Â§4; 1981 c.623 Â§1; 1991 c.459 Â§10]

Â Â Â Â Â  294.630 Tax supervising and conservation commission account. There hereby is created an account to be known as the tax supervising and conservation commission account in the general fund of each county subject to ORS 294.605 to 294.705. The tax supervising and conservation commission shall on or before April 1 of each year submit certified budgets for the ensuing fiscal year to the county court or board of county commissioners. The budget shall contain a complete and detailed estimate of the proposed expenditures of the commission for all purposes. Following the receipt of the budget the county court or board of county commissioners shall include the budget as submitted as a part of the county budget and shall make an appropriation for the tax supervising and conservation commission account sufficient to cover the proposed expenditures, but no appropriation shall be made in any county in any year for such purpose in excess of $280,000. The county court or board of county commissioners shall not reduce the amount of the budget as presented by the tax supervising and conservation commission, within the amount stated in this section, nor shall it refuse to approve any lawful request for disbursement of money from the tax supervising and conservation commission account. [Amended by 1955 c.263 Â§1; 1961 c.644 Â§1; 1969 c.363 Â§1; 1973 c.68 Â§1; 1975 c.116 Â§1; 1977 c.88 Â§1; 1981 c.96 Â§1; 1985 c.228 Â§1; 1989 c.222 Â§1; 1999 c.632 Â§20]

Â Â Â Â Â  294.635 Submission of budget estimates by levying boards. (1) In each county that has a tax supervising and conservation commission, the levying boards of all municipal corporations shall on or before May 15 of each fiscal year or on or before May 15 of the first fiscal year of a budget period, submit their detailed estimates of the budget deemed necessary to be expended by the municipal corporations, respectively, for all purposes for the next ensuing fiscal year or ensuing budget period. The tax supervising and conservation commission may, if a good and sufficient reason exists therefor and if application is made to the commission in writing, grant any municipal corporation such extension of time for filing its budget as may seem to the commission just and reasonable.

Â Â Â Â Â  (2) The budget estimates required by this section to be filed with the commission shall be in writing and shall be certified to as correct and shall be so prepared and arranged as to show in plain and succinct language each particular item of proposed expenditure. There shall be attached to each budget, and made a part thereof, the levying boardÂs estimate of the probable receipts of the municipal corporation from all other sources than direct tax levy and bond issues during the fiscal years for which the budget has been prepared. The budget estimates shall show in parallel columns the actual expenditures for the two fiscal years next preceding the current year, the estimated expenditures for the current year and the estimated expenditures for the next ensuing fiscal year. [Amended by 1961 c.678 Â§4; 1963 c.576 Â§37; 1977 c.431 Â§2; 1991 c.80 Â§2; 2001 c.135 Â§28; 2005 c.750 Â§4]

Â Â Â Â Â  294.640 Hearing on budget. Every levying board shall be entitled to a hearing by the commission upon the budget submitted by it. The commission shall set times and places for such hearings, which shall be open to the public. The commission shall give notice, in such form and manner as it shall prescribe, of such hearing to every levying body entitled to such hearing. The levying boards shall meet with the commission at such times and places fixed by the commission for such hearings and discuss the budget with the commission.

Â Â Â Â Â  294.645 Consideration of budget by commission; certifying objections or recommendations to levying board; procedure where municipality holds hearing in place of commission. (1) After the hearings have been held the commission shall carefully consider the proposed budgets and shall by majority vote of the members of the commission certify in writing to the levying board of any municipal corporation, on or before June 25 of each fiscal year, or on or before June 25 of the first fiscal year of a budget period, any objections which the commission may have to the adoption of the budget, or any item therein, or any recommendations which the commission may desire to make regarding the budget. If the commission does not desire to make any recommendations or objections, it shall certify that fact to the levying board. The responsibility of the commission shall be advisory only.

Â Â Â Â Â  (2) Certification of a budget for a municipal corporation holding its own hearing shall be made in the same manner as required by subsection (1) of this section, except that any recommendations or objections shall be certified to the levying board prior to the date of the hearing. [Amended by 1961 c.678 Â§5; 1963 c.576 Â§38; 1999 c.632 Â§17; 2001 c.135 Â§29]

Â Â Â Â Â  294.650 Striking unauthorized items from budget; reducing total amount to within limits permitted by law and Constitution. (1) If in the examination of any budget of any municipal corporation the commission finds that any item is an expenditure not authorized by law to be made by the municipal corporation, the commission may order the item to be stricken from the budget. The levying board of the municipal corporation thereupon shall strike the item from the budget and shall not thereafter levy any tax for the payment of the same.

Â Â Â Â Â  (2) If, after the hearing, the commission finds that the total amount of the tax levy of any municipal corporation exceeds the amount permitted by law or any provision of the Constitution of this state to be levied by the municipal corporation, the commission shall order that the total amount of the budget be reduced to within the limits permitted by law or constitutional limitation, and shall file certified copies of such order with the county assessor and county clerk. The levying board of the municipal corporation thereupon shall comply with the order of the commission by so reducing the total amount of the budget.

Â Â Â Â Â  294.655 Hearing on special tax levies and bond issues proposed for elector approval. The commission shall conduct public hearings on all special tax levies and bond issues proposed for elector approval by the levying boards. Any levying board proposing to ask elector approval of a special tax levy or of a bond issue shall notify the commission in writing of its proposal not less than 30 days prior to the filing date for the election and set forth its reasons therefor, but the commission in its discretion may permit such notification to be filed in such shorter period of time as it sees fit. Upon the receipt of the notification the commission shall fix the time and place of hearing and notify the levying board to attend the hearing and discuss the proposed special tax levy or bond issue with the commission. The hearings provided for in this section shall be in addition to the regular budget hearings provided for by ORS 294.640. [Amended by 1999 c.632 Â§18]

Â Â Â Â Â  294.660 Compiling information as to indebtedness; including in annual report. The commission shall compile accurate statistical and other information as to bonded or other indebtedness within the county and of all municipal corporations within the county and shall keep a permanent record thereof. The commission shall issue a statement thereof as of June 30 of each year, in the annual report of the commission. The statement shall show also the interest charges for the ensuing year on account of such indebtedness and the amount of principal to be retired in that year.

Â Â Â Â Â  294.665 Levying board to submit audit report or financial statements annually. The levying board of each municipal corporation under the jurisdiction of the commission shall annually submit a copy of the full report of its independent auditor under ORS 297.425, or a copy of the financial statements submitted to the Secretary of State under ORS 297.435, as soon as practicable after the close of each fiscal year. [Amended by 1999 c.632 Â§19]

Â Â Â Â Â  294.670 Commission may inquire into management, books and systems; rules. (1) The commission may inquire into the management, books of account and systems employed, of each municipal corporation, and of each department thereof within its respective county.

Â Â Â Â Â  (2) Notwithstanding ORS 294.495 (2), the commission may prescribe such rules and regulations as are considered proper to effectually carry out the purposes of ORS 294.305 to 294.705. In any case where rules adopted pursuant to this subsection conflict with rules adopted by the Department of Revenue, rules adopted by the department shall prevail. [Amended by 1975 c.669 Â§1]

Â Â Â Â Â  294.675 Calling joint meetings of levying boards. The commission may call joint meetings of the levying boards subject to ORS 294.605 to 294.705 and may require their attendance for the purpose of discussing problems common to two or more municipal corporations under the jurisdiction of the commission, including long range financial planning, building programs, special levies, bond issues and cooperative ventures such as joint purchasing.

Â Â Â Â Â  294.680 Certifying excessive or unauthorized expenditures to district attorney; action by district attorney. If at any time the commission finds that any municipal corporation, or public official thereof, has expended any public money in excess of the amounts or for any other or different purpose or purposes than is authorized by law, the commission shall certify to the district attorney for the county that fact, and the district attorney shall proceed for the recovery thereof as by law provided.

Â Â Â Â Â  294.685 Annual report by commission. A complete and comprehensive report of the budgets as presented by the several levying boards, as provided by ORS 294.635 to 294.650, and of any and all other information pertaining to the administration of government in the county and to the expenditures and conservation of public funds, shall be made annually by the commission and published in document form for the information of the electors and taxpayers. Copies of the report shall be filed with the Governor and with the county court.

Â Â Â Â Â  294.690 Records and files of commission open to public inspection. The public shall have access to the records and files of the commission at the office of the commission at all times during office hours.

Â Â Â Â Â  294.695 Attorney General as legal advisor and counsel to commission. The Attorney General shall be the legal advisor and counsel of the commission and shall represent it in all suits and actions and other legal proceedings in any court in this state. The Attorney General shall receive compensation for any services rendered in such capacity. [Amended by 1969 c.363 Â§2; 1973 c.775 Â§6]

Â Â Â Â Â  294.700 Proceedings to collect penalties. The penalties provided for in ORS 294.990 (2) and (3) shall be recovered by actions at law instituted in the name of the commission by the district attorney. Any proceedings against a municipal corporation shall be taken against the municipal corporation, as such, and the penalty when recovered shall be deducted from any money in the county treasury to the credit of the municipal corporation. Any proceeding against a levying board shall be taken against the individual members of the levying board who are responsible for the failure, neglect or refusal to comply. [Amended by 1971 c.267 Â§14]

Â Â Â Â Â  294.705 Tax supervising and conservation fund. There is established the tax supervising and conservation commission fund in the county treasury. The fund shall consist of any penalties recovered under ORS 294.700.

Â Â Â Â Â  294.710 Procedures for establishing commission; annual appropriations. (1) Any county with a population of less than 500,000 inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, may establish, with the approval of a majority of its electors voting on the question, a tax supervising and conservation commission that substantially conforms to the provisions of ORS 294.605 to 294.705.

Â Â Â Â Â  (2) Any county with a population of 500,000 or more inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, may establish a tax supervising and conservation commission that substantially conforms to the provisions of ORS 294.605 to 294.705 provided the county obtains the approval of a majority of the members of its governing body voting on the question.

Â Â Â Â Â  (3) Notwithstanding ORS 294.630, a county under this section may establish its own maximum annual appropriation to a tax supervising and conservation commission in the ordinance creating the commission. [1977 c.431 Â§1; 1991 c.80 Â§3; 2005 c.750 Â§5]

LOCAL GOVERNMENT EMPLOYER BENEFIT TRUST FUND

Â Â Â Â Â  294.725 Definitions for ORS 294.725 to 294.755. For the purposes of ORS 294.725 to 294.755:

Â Â Â Â Â  (1) ÂAccount balanceÂ means the amount a political subdivision has paid into the Local Government Employer Benefit Trust Fund less the amount of unemployment benefits paid by the Employment Department on behalf of the political subdivision.

Â Â Â Â Â  (2) ÂAggregate benefit cost rateÂ means the total unemployment benefits paid during a cost rate period that is attributable to wages paid by all political subdivisions divided by the gross wages paid to individuals subject to ORS chapter 657 during the cost rate period by all political subdivisions. The rate shall be expressed as a percent and rounded to the nearest one-tenth of one percent.

Â Â Â Â Â  (3) ÂBenefit cost rateÂ means the total unemployment benefits paid during a cost rate period that is attributable to wages paid by a political subdivision divided by gross wages paid to individuals subject to ORS chapter 657 during the cost rate period by the political subdivision. The rate shall be expressed as a percent and carried to four decimal places.

Â Â Â Â Â  (4) ÂCost rate periodÂ means the prior three-year period ending June 30 of each year except that with respect to June 30, 1977, the cost rate period is the two-year period ending June 30, 1977.

Â Â Â Â Â  (5) ÂAccount reserve ratioÂ means the account balance of the political subdivision on June 30, divided by gross wages paid to individuals subject to ORS chapter 657 during the four calendar quarters ending on such June 30 by such political subdivision. The ratio shall be expressed as a percent carried to four decimal places.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Employment Department.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of the Employment Department.

Â Â Â Â Â  (8) ÂErroneous benefit paymentsÂ means any amount paid to an individual to which the individual is not entitled due to:

Â Â Â Â Â  (a) Any error, whether or not due to misrepresentation or nondisclosure of material fact by the claimant; or

Â Â Â Â Â  (b) An initial decision to pay benefits is subsequently reversed by a decision finding the individual was not eligible for such benefits and such decision has become final.

Â Â Â Â Â  (9) ÂPolitical subdivisionÂ means a political subdivision as defined by ORS 657.097.

Â Â Â Â Â  (10) ÂLocal Government Employer Benefit Trust FundÂ or ÂfundÂ means the fund created by ORS 294.730.

Â Â Â Â Â  (11) ÂUnemployment benefitsÂ or ÂbenefitsÂ means regular and extended benefits paid under ORS chapter 657. [1977 c.491 Â§3; 1989 c.135 Â§1; 1993 c.344 Â§9]

Â Â Â Â Â  294.730 Fund created; State Treasurer as custodian; use of moneys; distribution of earnings. (1) There is created a Local Government Employer Benefit Trust Fund, separate and distinct from the General Fund. The State Treasurer shall be the custodian of such fund and the fund shall consist of:

Â Â Â Â Â  (a) All moneys received from political subdivisions under the provisions of ORS 293.701, 294.725 to 294.755 and 657.513;

Â Â Â Â Â  (b) Interest earned upon any moneys in the fund;

Â Â Â Â Â  (c) Moneys transferred from other funds to cover shortages in the fund; and

Â Â Â Â Â  (d) All other moneys received from a political subdivision to be applied against benefit payment charges for any period the political subdivision has requested the Employment Department to reimburse the Unemployment Compensation Trust Fund on its behalf.

Â Â Â Â Â  (2) Moneys in the fund are continuously appropriated to the department and, notwithstanding ORS 657.505, shall be the sole source of funds for payment to the Unemployment Compensation Trust Fund for benefits attributable to a political subdivision during its period of participation in the fund and repayment of advances and the interest thereon due to any shortages in the fund.

Â Â Â Â Â  (3) Interest earned upon any moneys in the fund is continuously appropriated to the department for the payment of:

Â Â Â Â Â  (a) Administrative expenses of ORS 293.701, 294.725 to 294.755 and 657.513 and expenses incurred in the investment of the fund in the amount authorized by ORS 293.718;

Â Â Â Â Â  (b) Erroneous benefit payments determined during the period in which a political subdivision is a participant in the fund; and

Â Â Â Â Â  (c) Benefits attributed to a political subdivision that has ceased to exist, has no positive account balance and has no successor.

Â Â Â Â Â  (4) When insufficient interest exists to pay obligations under subsection (3) of this section, such amounts may be paid from the fund. When the fund again begins earning interest, all obligations paid pursuant to this subsection shall be repaid to the fund before any allocation is made under subsection (5) of this section.

Â Â Â Â Â  (5) As soon as possible after the end of each calendar quarter, the State Treasurer shall review the applicable quarterly interest earnings and payments made therefrom and distribute any excess interest earnings to the political subdivision accounts that had a positive balance on the last day of the applicable quarter. Such allocation shall be in a ratio that the political subdivision positive account balance on the last day of the calendar quarter bears to the total balance of all political subdivisions with positive account balances on the last day of the calendar quarter. The amounts distributed for the quarter ending June 30 shall be included in the account reserve ratio determination for such June 30.

Â Â Â Â Â  (6) The Director of the Employment Department is authorized to requisition from the fund such amounts determined to be necessary for the payment of benefits attributable to wages of political subdivisions.

Â Â Â Â Â  (7) Interest accrued each quarter on advances pursuant to subsection (2) of this section shall be allocated each quarter to those political subdivision accounts with a negative balance on the last day of such calendar quarter. The allocation shall be in a ratio that the political subdivision negative account balance on the last day of the calendar quarter bears to the total balance of all political subdivisions with negative account balances on the last day of the calendar quarter. The amounts allocated for the quarter ending June 30 shall be included in the account reserve ratio determination for such June 30. [1977 c.492 Â§4; 1983 c.53 Â§1; 1989 c.135 Â§2; 1989 c.966 Â§22]

Â Â Â Â Â  294.735 Payments to fund by political subdivisions; benefit cost rate determinations; effect of negative balance; refunds. (1) A political subdivision shall pay into the fund a percentage of the gross wages it pays to individuals in employment subject to ORS chapter 657 except that minor adjustments to wages in a calendar quarter on which payments have previously been made shall not result in either a credit to the employer or an additional amount due the fund. Such percentage shall be as determined in subsections (2) to (6) of this section.

Â Â Â Â Â  (2) As soon as possible after June 30, 1977, and each June 30 thereafter, the Employment Department shall for each political subdivision determine the benefit cost rate and the account reserve ratio applicable as of that June 30.

Â Â Â Â Â  (3) The percentage rate assigned to a political subdivision whose account has been potentially chargeable with benefits for each of the last four calendar quarters ending on the June 30 immediately preceding the determination shall be the benefit cost rate of the political subdivision plus one-third of the difference obtained by subtracting the political subdivisionÂs account reserve ratio from 1.5 times the political subdivisionÂs benefit cost rate. The resulting rate shall be rounded up to the nearest one-tenth of one percent. A political subdivisionÂs rate shall be not less than one-tenth of one percent nor more than five percent.

Â Â Â Â Â  (4) The percentage rate assigned to a political subdivision whose account has not been potentially chargeable with benefits for each of the last four quarters ending on the immediately preceding June 30 shall be the greater of one percent or 1.5 times the aggregate benefit cost rate for the cost rate period ending on that June 30.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section, a local government employer with an account balance on June 30 that is less than five percent of the taxable wage base currently in effect shall not be assigned a rate of:

Â Â Â Â Â  (a) Less than two percent if the payroll of the employer was less than $25,000 during the four most recently completed calendar quarters; or

Â Â Â Â Â  (b) Less than one percent if the payroll of the employer was $25,000 or more but less than $50,000 during the four most recently completed calendar quarters; or

Â Â Â Â Â  (c) Less than one-half of one percent if the payroll of the employer was $50,000 or more but less than $100,000 during the four most recently completed calendar quarters; or

Â Â Â Â Â  (d) Less than two-tenths of one percent if the payroll of the employer was $100,000 or more during the four most recently completed calendar quarters.

Â Â Â Â Â  (6) Percentages determined in subsections (3) to (5) of this section shall be applicable for the four-calendar-quarter period beginning July 1 of the year immediately following the determination.

Â Â Â Â Â  (7) In addition to the payment made into the fund under subsections (1) to (6) of this section, any political subdivision which has a negative account balance at the end of a calendar quarter and had a negative account balance at the end of each of the three immediately preceding calendar quarters shall make additional payments into the fund during each of the next four calendar quarters. The additional payment required shall be computed as follows with all computations omitting cents:

Â Â Â Â Â  (a) Multiply the gross payroll reported by the employer during the four most recent calendar quarters by the current percentage rate of payment into the fund.

Â Â Â Â Â  (b) Subtract the amount of benefits attributable to the employer that was reimbursed from the fund during the most recent four calendar quarters from the product determined in paragraph (a) of this subsection.

Â Â Â Â Â  (c) If the remainder obtained in paragraph (b) of this subsection is more than zero, subtract the remainder from the negative balance of the account.

Â Â Â Â Â  (d) If the remainder in paragraph (b) of this subsection is zero or less, make no adjustment to the amount of the negative balance of the account.

Â Â Â Â Â  (e) Divide the amounts determined in either paragraph (c) or (d) of this subsection by four. The resulting amount shall be the additional payment required for each quarter.

Only one such determination shall be made in any four-quarter period. If the negative balance is eliminated before the end of the four quarters in which the additional payments were determined necessary, no further additional payments will be required under this subsection.

Â Â Â Â Â  (8) During the first four calendar quarters in which a political subdivision is a participant in the fund, additional payments shall be required if the account balance of the political subdivision is negative at the end of any of the four quarters. The additional payment shall be determined in the same manner described in subsection (7) of this section except that the computation in subsection (7)(a) and (b) of this section shall include only those quarters in which the political subdivision was a participant in the fund.

Â Â Â Â Â  (9) Employers subject to the provisions of this section may request a refund of amounts in excess of the amount required to obtain the minimum contribution rate. [1977 c.491 Â§5; 1981 c.5 Â§1; 1983 c.53 Â§2; 1989 c.135 Â§3; 1993 c.778 Â§3]

Â Â Â Â Â  294.740 Refund of account balances; payment of deficits; erroneous benefit payments. (1) The Employment Department shall refund to a political subdivision electing to cancel its request as provided by ORS 657.513 any account balance remaining after the department has made all payments to the Unemployment Compensation Trust Fund required to be made on behalf of the political subdivision.

Â Â Â Â Â  (2) A political subdivision canceling a request having a negative account balance shall make such additional payments into the fund as necessary to maintain a zero account balance.

Â Â Â Â Â  (3) Erroneous benefit payments determined after June 30, 1978, and attributable to wages paid by a political subdivision making payments under ORS 294.735 shall be excluded from the account balance determination and the determination of the benefit cost rate of that political subdivision. [1977 c.491 Â§Â§6,7; 1989 c.135 Â§4]

Â Â Â Â Â  294.745 Analysis of fund receipts and expenditures; report to Legislative Assembly. The Employment Department shall investigate the experience of political subdivision participation in operations of the fund, including the relationship of fund receipts to fund expenditures and report the results of the investigation to the legislature at least 30 days prior to the date a regular session of the legislature is scheduled to convene. The report shall include any recommended changes in the provisions of ORS 293.701, 294.725 to 294.755 and 657.513. [1977 c.491 Â§8; 1989 c.135 Â§5]

Â Â Â Â Â  294.750 Experience and liability of successor political subdivisions; unpaid assessment. (1) The experience and liabilities of a political subdivision that has ceased to exist shall be acquired by the successor political subdivision.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, all units of government who are parties to an agreement to form a political subdivision shall be liable for any unpaid assessments of that political subdivision and for such amounts as necessary to maintain the account balance of the political subdivision, if no longer in existence, at zero dollars. [1977 c.491 Â§9]

Â Â Â Â Â  294.755 Payment on quarterly basis; remedies for collection. Political subdivisions electing to participate in the Local Government Employer Benefit Trust Fund shall pay into the fund on a quarterly basis and are subject to all remedies for the collection of delinquent taxes provided in ORS chapter 657. [1977 c.491 Â§10]

LOCAL GOVERNMENT INVESTMENT POOL

Â Â Â Â Â  294.805 Definitions for ORS 294.805 to 294.895. As used in ORS 294.805 to 294.895:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Short Term Fund Board.

Â Â Â Â Â  (2) ÂCouncilÂ means the Oregon Investment Council created under ORS 293.706.

Â Â Â Â Â  (3) ÂFundsÂ means funds under the control or in the custody of any local government official by virtue of office that are not required to meet current demands.

Â Â Â Â Â  (4) ÂInvestment officerÂ means the State Treasurer in capacity as investment officer for the council and the investment pool.

Â Â Â Â Â  (5) ÂInvestment poolÂ means the aggregate of all funds from local government officials that are placed in the custody of the investment officer for investment and reinvestment as provided under ORS 294.805 to 294.895.

Â Â Â Â Â  (6) ÂLocal government officialÂ means each officer or employee of any agency, political subdivision or public corporation of this state, including the Oregon State Bar, who by law is made the custodian of or has control of any funds. [1973 c.748 Â§1; 1981 c.880 Â§14; 1987 c.381 Â§1]

Â Â Â Â Â  294.810 Local governments authorized to place limited funds in pool. (1) With the consent of the governing body, a local government official may place in the aggregate up to $30 million of its funds in the investment pool, or, if the assets of the investment pool have been transferred pursuant to ORS 294.882, in the state investment fund established pursuant to ORS 293.721, for investment and reinvestment by the investment officer as provided under ORS 293.701 to 293.820 or 294.805 to 294.895, as the case may be. The $30 million limitation stated in this section shall not apply either to funds of a governing body which are placed in the investment pool on a pass-through basis or to funds invested on behalf of another government unit. Local governments must remove pass-through funds which result in an account balance in the pool in excess of $30 million within 10 business days. County governments must remove such excess funds within 20 business days. The investment officer shall promptly report each instance of noncompliance with, or apparent abuse of, the limitations of this section to the Secretary of State and to the governing body of the local government involved.

Â Â Â Â Â  (2) The $30 million limitation contained in subsection (1) of this section shall increase in proportion to the increase occurring after September 9, 1995, in the Consumer Price Index for All Urban Consumers of the Portland, Oregon, Standard Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics. [1973 c.748 Â§2; 1981 c.880 Â§15; 1987 c.381 Â§2; 1995 c.245 Â§10]

Â Â Â Â Â  294.815 Period of investments; withdrawal of funds. Subject to the right of the unit of local government to specify the period in which its funds may be held in the investment pool for investment and reinvestment, the investment officer by rule shall prescribe the time periods for investments in the investment pool and the procedure for withdrawal of funds. [1973 c.748 Â§3]

Â Â Â Â Â  294.820 Establishment of investment pools by intergovernmental agreement; conditions; powers. If the State Treasurer and the Oregon Investment Council terminate the operation of all investment pools created under ORS 293.824, governmental units, as defined in ORS 288.150, may establish by written agreement under ORS chapter 190 one or more pools for the investment of proceeds for the purposes identified in ORS 293.822. In establishing one or more such pools, the participating governmental units may exercise those powers conferred on the State Treasurer and the Oregon Investment Council by ORS 293.824. [1973 c.748 Â§4; 1979 c.608 Â§1; 1995 c.245 Â§11]

Â Â Â Â Â  294.825 State Treasurer as investment officer; bond; employment of personnel; rules. (1) The State Treasurer is the investment officer for the Oregon Investment Council and the investment pool, and shall perform functions in that capacity as authorized or required by law and, consistent with law, by the council.

Â Â Â Â Â  (2) The bond of the State Treasurer required from the State Treasurer by law shall be deemed to extend to the faithful performance of all functions of the office of investment officer under ORS 294.805 to 294.895.

Â Â Â Â Â  (3) The investment officer may:

Â Â Â Â Â  (a) Subject to any applicable provision of the State Personnel Relations Law, employ, prescribe the functions and fix the compensation of personnel necessary to facilitate and assist in carrying out the functions of the council, investment officer and investment pool.

Â Â Â Â Â  (b) Require a fidelity bond of any person employed by the investment officer who has charge of, handles or has access to any of the moneys in the investment pool. The amounts of the bonds shall be fixed by the investment officer, except as otherwise provided by law, and the sureties shall be approved by the investment officer. The premiums on the bonds shall be an expense of the State Treasurer.

Â Â Â Â Â  (4) Subject to review by the board, the investment officer may, pursuant to ORS chapter 183, make reasonable rules necessary for the administration of ORS 294.805 to 294.895. [1973 c.748 Â§Â§5,18]

Â Â Â Â Â  294.830 [1973 c.748 Â§7; repealed by 1979 c.608 Â§2 (294.831 enacted in lieu of 294.830)]

Â Â Â Â Â  294.831 Investment objective; limit on maturity dates. (1) The local government investment pool shall seek to obtain a competitive return on investments subject to the standards set forth in ORS 294.835 and consistent with the liquidity requirements demanded by the short term nature of local government deposits in the pool.

Â Â Â Â Â  (2) The investment officer shall at all times hold investments which mature in three years or less, in an amount not less than an amount equal to the aggregate of all funds placed with the investment officer by local governments under ORS 294.805 to 294.895, which investments shall be from the funds defined in ORS 293.701 (2)(p).

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the investment officer may purchase legally issued general obligations of the United States and of the agencies and instrumentalities of the United States if the seller of the obligations agrees to repurchase the obligations within 90 days following the date on which the investment officer makes the investment. The price paid by the investment officer for such obligations may not exceed amounts or percentages prescribed by written policy of the Oregon Investment Council or the Oregon Short Term Fund Board created by ORS 294.885.

Â Â Â Â Â  (4) Investments and commitments of the investment pool which do not conform to the quality or maturity requirements set forth in ORS 294.805 to 294.895 shall be liquidated by the investment officer once the market value of such investments and commitments reaches book value, or as soon as is practicable thereafter. [1979 c.608 Â§3 (enacted in lieu of 294.830); 1981 c.880 Â§16; 1987 c.381 Â§3; 1993 c.18 Â§61; 1995 c.40 Â§1]

Â Â Â Â Â  294.835 Standard of care; investment in certain stocks prohibited. (1) In investing and reinvesting moneys in the investment pool and in acquiring, retaining, managing and disposing of investments of the investment pool there shall be exercised the judgment and care under the circumstances then prevailing, which individuals of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Within the limitations of the foregoing standard and subject to subsection (2) of this section, there may be acquired, retained, managed and disposed of as investments of the investment pool every kind of investment which individuals of prudence, discretion and intelligence acquire, retain, manage and dispose of for their own account.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, moneys in the investment pool may not be invested in the stock of any company, association or corporation. [1973 c.748 Â§8; 1979 c.608 Â§4; 2005 c.294 Â§2]

Â Â Â Â Â  294.840 Investment policies; review; separate policies for individual local government units. Subject to the objective set forth in ORS 294.831 and the standards set forth in ORS 294.835, the Oregon Investment Council shall formulate policies for the investment and reinvestment of moneys in the investment pool and the acquisition, retention, management and disposition of investments of the investment pool. The council, from time to time, shall review those policies and make changes therein as it considers necessary or desirable. The council may formulate separate policies for any funds from any single governmental unit included in the investment pool. [1973 c.748 Â§9]

Â Â Â Â Â  294.845 Investment officer to invest, reinvest pool funds. In amounts available for investment purposes and subject to the policies formulated by the Oregon Investment Council, the investment officer shall invest and reinvest moneys in the investment pool and acquire, retain, manage, including exercise of any voting rights, and dispose of investments of the investment pool. [1973 c.748 Â§10]

Â Â Â Â Â  294.847 Prohibited conduct for investment officer. In making investments pursuant to ORS 294.805 to 294.895, the investment officer shall not:

Â Â Â Â Â  (1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

Â Â Â Â Â  (2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

Â Â Â Â Â  (3) Lend securities to any person or institution, except on a fully collateralized basis;

Â Â Â Â Â  (4) Pay for any securities purchased by the investment officer until the investment officer has received physical possession, or other sufficient evidence, as determined under ORS 293.751 (1), of title thereof. However, the investment officer may instruct any custodian bank, defined in ORS 295.005 (2), to accept securities on the investment officerÂs behalf against payment therefor previously deposited with the institution by the investment officer; or

Â Â Â Â Â  (5) Deliver securities to the purchaser thereof upon sale prior to receiving payment in full therefor. However, the investment officer may deliver the securities to any custodian bank, defined in ORS 295.005 (2), upon instructions to hold the same pending receipt by the institution of full payment therefor. [1981 c.880 Â§11; 1991 c.88 Â§6]

Â Â Â Â Â  294.850 Contracts with persons to perform investment functions; compensation; bond. The Oregon Investment Council may enter into contracts with one or more persons whom the council determines to be qualified, whereby the persons undertake, in lieu of the investment officer, to perform the functions specified in ORS 294.845 to the extent provided in the contract. Performance of functions under contract so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the investment pool. The council may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the council, with corporate surety authorized to do business in this state. Contracts so entered into and functions performed thereunder are not subject to the State Personnel Relations Law or ORS 279A.140. [1973 c.748 Â§11; 2003 c.794 Â§251]

Â Â Â Â Â  294.855 Legal opinions; investment counseling services; mortgage services. (1) In the acquisition or disposition of bonds with which approving legal opinions ordinarily are furnished, the investment officer may require an original or certified copy of the written opinion of a reputable bond attorney or attorneys, or the written opinion of the Attorney General, certifying to the legality of the bonds.

Â Â Â Â Â  (2) The Oregon Investment Council may arrange for the furnishing to the investment officer of investment counseling services. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

Â Â Â Â Â  (3) The investment officer, with the approval of the council, may arrange for services with respect to mortgages in which moneys in the investment pool are invested. Those services shall be paid for out of the gross interest of the mortgages with respect to which the services are furnished, and the net interest of the mortgages after that payment shall be considered income of the investment pool. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140. [1973 c.748 Â§12; 2003 c.794 Â§252]

Â Â Â Â Â  294.860 Custody of investment documents; collection of income; distribution to local governments; calculation and allocation of profit and loss; defaulted payments of principal and interest, collection, compromise. (1) Except as provided in ORS 294.850 and this subsection, all instruments of title of all investments of the investment pool shall remain in the custody of the investment officer. The investment officer may deposit with one or more custodial agents or banks those instruments of title that the State Treasurer considers advisable, to be held in safekeeping by the agents or banks for collection of the principal and interest or other income, or of the proceeds of sale or maturity. For purposes of this section, instruments of title of investments of the investment pool may include such evidence of title as the investment officer shall consider secure and consistent with modern investment, banking and commercial practices, and may include book entry and automated recordation of such title.

Â Â Â Â Â  (2) Except as provided in ORS 294.850 and 294.855 (3) and subsections (1) and (3) of this section, the investment officer shall collect the principal and interest or other income of investments of the investment pool, title of which is in the investment officerÂs custody, when due and payable, and shall pay to the appropriate local government official the principal and interest or other income, within 30 days after the last day of the calendar quarter in which the principal and interest or other income accrues. Not less often than quarterly and without regard to whether the short-term investments were made with moneys placed by local government officials or by other sources, the investment officer shall compute the amount by which the current fair market value exceeds or is less than the net purchase price of all short-term investments administered by the investment officer that mature more than 270 days from the date computation is made. The investment officer shall compute the fair market value of such investments based upon the mean value of the bid and ask price of such investments as of the date of computation, based upon quotations from reputable dealers or financial institutions dealing in such investments. If the amount so computed by the investment officer totals more than one percent of the balance of the pool, either in terms of a gain or loss, the investment officer shall allocate the amount to all pool participants. Any addition to or deduction from amounts to be distributed shall be allocated among the municipalities participating in the pool at any time during the month in proportion to their average daily balances of funds invested through the pool. Investments maturing 270 days or less from the date of computation shall not be subject to the foregoing computation, but for other purposes shall be valued at book value or original purchase price.

Â Â Â Â Â  (3) In the event of default in the payment of principal or interest or other income of any investment of the investment pool, the investment officer, with the approval of the council, may:

Â Â Â Â Â  (a) Institute the proper proceedings to collect the matured principal or interest or other income.

Â Â Â Â Â  (b) Accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon by the investment officer and obligor.

Â Â Â Â Â  (c) Make compromises, adjustments or disposition of the matured principal or interest or other income as the investment officer considers advisable for the purpose of protecting the moneys invested.

Â Â Â Â Â  (d) Make compromises or adjustments as to future payments of principal or interest or other income as the investment officer considers advisable for the purposes of protecting the moneys invested. [1973 c.748 Â§13; 1979 c.475 Â§2; 1987 c.381 Â§4; 1991 c.88 Â§1; 1995 c.40 Â§2]

Â Â Â Â Â  294.865 Monthly deductions from income received for payment of expenses. The State Treasurer may deduct monthly a maximum of 0.435 basis points of the most recent market value of assets under the management of the investment pool. Amounts so deducted shall pay the State Treasurer for expenses of the State Treasurer as investment officer and to the extent the amounts deducted are so used shall be deposited into the Miscellaneous Receipts Account established in the General Fund for the State Treasurer, and are continuously appropriated for payment of the expenses of the State Treasurer as investment officer. [1973 c.748 Â§6; 1975 c.740 Â§9; 1977 c.266 Â§11; 1991 c.88 Â§2; 1995 c.288 Â§2; 1999 c.1043 Â§3; 2001 c.716 Â§25]

Â Â Â Â Â  294.870 Separate accounts for local governments; reports on investment changes and monthly financial statements required. (1) The investment officer shall keep, for each governmental unit with funds in the investment pool, a separate account, which shall record the individual amounts and the totals of all investments of its moneys in the investment pool.

Â Â Â Â Â  (2) The investment officer shall report monthly to the local government official of a governmental unit with funds in the investment pool the changes in its account made during the preceding month for the investment pool. The investment officer shall also furnish a financial report monthly to each participating governmental unit investor in the local government investment pool. The financial report shall include, but not be limited to, such comparative data for the preceding six months operation of the investment pool as will provide a basis for analyzing trends and comparing operating results and financial position. A monthly statement shall be distributed within 30 days after the end of that month. [1973 c.748 Â§Â§14,15; 1979 c.608 Â§5; 1989 c.569 Â§4]

Â Â Â Â Â  294.875 Monthly report of investments of pool funds; distribution. Not later than 15 days after the last day of each month, the investment officer shall submit to the Oregon Investment Council and the Oregon Short Term Fund Board a report of the investments made during the preceding month. The report shall include a detailed summary of investment, reinvestment, purchase, sale and exchange transactions, setting forth, among other matters, the investments bought, sold and exchanged, the dates thereof, the prices paid and obtained, the names of the dealers involved and a statement of the accounts referred to in ORS 294.870 (1). The reports shall include a description of every investment in the portfolio of assets in the investment pool showing issuer, coupon, purchase date, maturity date, yield to maturity, book value, market value as of the end of the month for which the report is rendered and the method used to value pool investments; a computation of the average life of the portfolio of assets in the investment pool weighted according to the market value of each investment that matures more than 270 days from the report date as of the end of the month for which the report is rendered; and a computation of the annualized rate of return of the investment pool portfolio, net of expense. A copy of the reports shall be made available to each county, municipality, school district and other political subdivision the funds of which are then being invested by the investment officer. The investment officer may send copies of the report to investment bankers and brokers recommended by the council. [1973 c.748 Â§16; 1981 c.880 Â§17; 1987 c.381 Â§5]

Â Â Â Â Â  294.880 Program examination and audit; report; distribution. An examination and audit of the investment pool shall be made separately from the audit of the treasurer for submission to the Oregon Investment Council, local governmental units which are investors in the pool, the Legislative Assembly and the board at least once a year and at other times as the council may require. An audit report shall be submitted to the individuals and units specified within 60 days after the end of the fiscal year or as soon as practical. The report shall include a statement prepared by the State Treasurer of the investment rules governing investments authorized by the council. [1973 c.748 Â§17; 1979 c.608 Â§6]

Â Â Â Â Â  294.882 Merger or subsequent separation of local government investment pool and state investment fund; preconditions. (1) It is recognized that a time may come when the interest of local governments diminishes to the extent that participation in the local government investment pool no longer warrants its operation as a separate fund. If the local government investment pool decreases to a level below $125 million, the State Treasurer may transfer the assets of the pool to the state investment fund established under ORS 293.701 (2)(o). In that event, the local government investment pool participant accounts will be treated as are other state funds and accounts in receiving a proportionate share of the earnings of that investment fund. Notwithstanding ORS 294.860, 294.865, 294.870, 294.875 or 294.880, when the State Treasurer transfers the assets of the local government investment pool to the state investment fund, the distributions of income to local governments, payment of related expenses and the reporting, program examination and audit functions with respect to the investment pool participant accounts shall be administered in accordance with ORS 293.718, 293.751, 293.756, 293.761, 293.766, 293.771, 293.776 and 293.820.

Â Â Â Â Â  (2) The State Treasurer, at the discretion of the treasurer may reestablish the local government investment pool as a separate fund, if the participant accounts increase to over $125 million and in the State TreasurerÂs judgment, sufficient interest by local government exists to insure the local government investment pool will remain over $125 million. Prior to reestablishing the pool as a separate fund, the State Treasurer shall first present a plan for operation, including the reasons for such action, to the Oregon Investment Council at a regularly scheduled meeting for its review and comment. The State Treasurer shall publish notice in the Secretary of StateÂs administrative rules bulletin of the treasurerÂs intent to reestablish the pool as a separate fund at least 30 days prior to the meeting at which the Oregon Investment Council shall review the proposal, and notice of the meeting time and location of the Oregon Investment Council at which the proposal will be discussed. [1979 c.608 Â§9; 1980 c.19 Â§7; 1983 c.456 Â§3; 1993 c.18 Â§62; 1997 c.129 Â§1; 1999 c.1043 Â§7]

Â Â Â Â Â  294.885 Oregon Short Term Fund Board; members; appointment; term; vacancies. (1) There is created the Oregon Short Term Fund Board consisting of seven members.

Â Â Â Â Â  (2) One member shall be the State Treasurer or the treasurerÂs designated representative. Three members who are qualified by training and experience in the field of investment or finance and who do not hold any other public office or employment, shall be appointed by the State Treasurer. Three members, who are treasurers, finance or fiscal officers or business managers of any county, city or school district, shall be appointed by the Governor. In making the appointment, the Governor may consider persons recommended by:

Â Â Â Â Â  (a) The Association of Oregon Counties.

Â Â Â Â Â  (b) The League of Oregon Cities.

Â Â Â Â Â  (c) The Oregon School Boards Association.

Â Â Â Â Â  (3) The term of office of each appointed member of the board is four years, but each appointed member serves at the pleasure of the appointing authority. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only. [1973 c.748 Â§19; 1979 c.608 Â§7; 1981 c.880 Â§18; 1989 c.1006 Â§2]

Â Â Â Â Â  294.890 Board members serve without compensation; selection of chairperson. (1) A member of the Oregon Short Term Fund Board shall serve without compensation.

Â Â Â Â Â  (2) The board shall select one of its members as chairperson, for a term and with the powers and duties necessary for the performance of the functions of the office as the board shall determine. [1973 c.748 Â§20]

Â Â Â Â Â  294.895 Board duties, generally. The Oregon Short Term Fund Board shall:

Â Â Â Â Â  (1) Advise the Oregon Investment Council and the investment officer in the management of the investment pool and in the investment of all funds defined in ORS 293.701 (2)(p) and invested pursuant to ORS 293.721.

Â Â Â Â Â  (2) Review the rules promulgated by the investment officer as authorized under ORS 294.825 (4).

Â Â Â Â Â  (3) Consult with the council and the investment officer on any matter relating to the investment and reinvestment of funds in the investment pool and on any matter relating to the investment or reinvestment of funds defined in ORS 293.701 (2)(p) and invested pursuant to ORS 293.721. [1973 c.748 Â§21; 1981 c.880 Â§19; 1993 c.18 Â§63]

COUNCILS OF GOVERNMENTS

Â Â Â Â Â  294.900 ÂCouncil of governmentsÂ defined. As used in ORS 294.900 to 294.930, Âcouncil of governmentsÂ means an entity organized by units of local government under an intergovernmental agreement under ORS 190.003 to 190.130, which does not act under the direction and control of any single member government and does provide services directly to individuals. [1987 c.666 Â§1]

Â Â Â Â Â  Note: 294.900 to 294.930 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 294 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.905 Budget committee; membership; term; vacancies; officers; meetings to be public. (1) A council of governments shall establish a budget committee in accordance with the provisions of this section.

Â Â Â Â Â  (2) The budget committee shall consist of the members of the governing body of the council of governments and an equal number of representatives of the services provided by the council of governments. If there are fewer representatives of the services than the number of members of the governing body of the council, the governing body and the representatives willing to serve shall be the budget committee. If there are no representatives willing to serve, the governing body shall be the budget committee.

Â Â Â Â Â  (3) The members of the budget committee shall receive no compensation for their services as members of such committee.

Â Â Â Â Â  (4) Appointive members of the budget committee shall not be officers, agents or employees of the council of governments or providers of the services.

Â Â Â Â Â  (5) The appointive members of the budget committee shall be appointed for terms of three years. The terms shall be staggered so that one-third or approximately one-third of the terms of the appointive members end each year.

Â Â Â Â Â  (6) If any appointive member is unable to serve the term for which the member was appointed, or an appointive member resigns prior to completion of the term for which the member was appointed, the governing body of the council of governments shall fill the vacancy by appointment for the unexpired term.

Â Â Â Â Â  (7) The budget committee, at its first meeting after its appointment, shall elect a chairperson and a secretary from among its members.

Â Â Â Â Â  (8) Meetings of the budget committee shall comply with the requirements of ORS 192.610 to 192.710. [1987 c.666 Â§2]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.910 Estimates of expenditures; organization and format; matters to be included. (1) Each council of governments shall prepare estimates of expenditures for the ensuing year.

Â Â Â Â Â  (2) The estimates required by subsection (1) of this section shall be prepared by organizational unit or by program.

Â Â Â Â Â  (3) Estimates required by subsection (1) of this section and prepared by organizational unit shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an organizational unit.

Â Â Â Â Â  (4) Estimates required by subsection (1) of this section and prepared by program shall be arranged for each activity of a program. Estimates under each activity shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for each program for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an activity within a function.

Â Â Â Â Â  (5) Estimates of expenditures for personal services, other than services of persons who receive an hourly wage or who are hired on a part-time basis, shall list the salary for each officer and employee, except that employees of like classification and salary range in each organizational unit or activity may be listed by the number of those employees, the limits of each salary range and the amount of their combined salaries.

Â Â Â Â Â  (6) The general capital outlay estimate shall include separate amounts for land, buildings, improvements to land other than buildings and machinery and equipment which cannot be reasonably allocated to an organizational unit or activity.

Â Â Â Â Â  (7) The debt service estimates shall include separate amounts for principal and interest of each bond issue in each fund.

Â Â Â Â Â  (8) If the estimates required by subsection (1) of this section are not prepared by fund, there shall be prepared a summary which cross-references programs or organizational units to the appropriations required by ORS 294.435. [1987 c.666 Â§3]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.915 Notice of budget committee meeting; public availability of documents. (1) Not less than eight days and not more than 14 days prior to the meeting of the budget committee of the council of governments, notice of the meeting shall be published in a newspaper of general circulation within each county represented by the council of governments. The notice shall contain the purpose, time and place of the meeting and the place where the budget document is available. The notice shall also state that the meeting is a public meeting where deliberations of the budget committee will take place and that any person may discuss proposed programs with the budget committee at that time.

Â Â Â Â Â  (2) The governing body shall either provide the means of duplicating the budget or part thereof, in those situations where the budget document or portion thereof may be quickly reproduced, or shall provide copies of the budget document or part thereof so that a copy of the budget document or part thereof may be readily obtained by any individual interested in the affairs of the council of governments. [1987 c.666 Â§4]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.920 Hearing on budget document. (1) Each council of governments shall hold a public hearing on the budget document as approved by the budget committee.

Â Â Â Â Â  (2) Not less than eight days and not more than 14 days prior to the meeting held as required by subsection (1) of this section, notice of the meeting shall be published in a newspaper of general circulation within each county represented by the council of governments. The notice shall contain the time and place of the meeting and the place where the budget document, as approved by the budget committee, is available. The notice shall also state that the meeting is a public meeting where any person may appear for or against any item in the budget document. [1987 c.666 Â§5]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.925 Supplemental budget; conditions; term; publication. (1) Notwithstanding requirements as to estimates of and limitation on expenditures, any council of governments may make a supplemental budget for the fiscal year for which the regular budget has been prepared under one or more of the following circumstances:

Â Â Â Â Â  (a) An occurrence or condition which had not been ascertained at the time of the preparation of a budget for the current year which requires a change in financial planning.

Â Â Â Â Â  (b) A pressing necessity which was not foreseen at the time of the preparation of the budget for the current year which requires prompt action.

Â Â Â Â Â  (c) Funds were made available by another unit of federal, state or local government and the availability of such funds could not have been ascertained at the time of the preparation of the budget for the current year.

Â Â Â Â Â  (d) A request for services or facilities, the cost of which shall be supplied by a private individual, corporation or company or by another governmental unit and the amount of the request could not have been accurately ascertained at the time of the preparation of the budget for the current year.

Â Â Â Â Â  (e) The involuntary destruction, involuntary conversion, or sale of property has necessitated the immediate purchase, construction or acquisition of different facilities in order to carry on the governmental operation.

Â Â Â Â Â  (2) A supplemental budget shall not extend beyond the end of the fiscal year during which it is submitted.

Â Â Â Â Â  (3) The supplemental budget shall be published. [1987 c.666 Â§6; 1989 c.171 Â§40]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.930 Duties of Department of Revenue. (1) The Department of Revenue shall exercise the same powers and authority with regard to councils of governments and the budgets and budget committees of councils of governments as the department exercises under ORS 294.495 to 294.510 with regard to municipal corporations.

Â Â Â Â Â  (2) On or before July 15 of each year, or upon such other date as the Department of Revenue shall designate, each council of governments shall file with the Department of Revenue a true copy of its budget as finally adopted, a copy of the notices required to be published under ORS 294.915 (1) and 294.920 (2) and a copy of the resolution adopting the budget.

Â Â Â Â Â  (3) The copies of budgets filed with the Department of Revenue under subsection (2) of this section shall be turned over to the Division of Audits created by ORS 297.010 on or before the end of the fiscal year for which the budget was prepared, and shall be retained by the Division of Audits for a period of two years following the end of the fiscal year for which the budget was prepared. [1987 c.666 Â§7]

Â Â Â Â Â  Note: See note under 294.900.

MISCELLANEOUS

Â Â Â Â Â  294.950 County revenue sharing with cities. (1) Subject to the limitation contained in subsection (3) of this section, a county may give, out of its general fund, moneys that are not otherwise obligated for county purposes to any city situated in whole or in part within the county. Such moneys may be used by the city for general municipal purposes.

Â Â Â Â Â  (2) Subject to the limitation contained in subsection (3) of this section, a county may share the proceeds of any tax or excise described in section 3a, Article IX of the Oregon Constitution, with any city situated in whole or in part within the county for the purposes stated in that section.

Â Â Â Â Â  (3) In any fiscal year, moneys given to a city under this section shall not exceed the amount of revenue raised in any manner by the county within the boundaries of that city.

Â Â Â Â Â  (4) Any sharing of revenues between a county and city under this section is declared to be for a public purpose. [1981 c.335 Â§2]

Â Â Â Â Â  294.960 Collection and disposition of amounts due counties. Pursuant to ORS 293.250, a county may collect any moneys owed to the county pursuant to a judgment obtained under ORS 169.151. The county shall provide to the Department of Revenue the amount owed and the name, Social Security number and address of the person who owes the moneys. [2001 c.641 Â§1]

Â Â Â Â Â  Note: 294.960 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 294 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  294.990 Penalties. (1) Any officer willfully violating any of the provisions of ORS 51.340 shall, upon conviction thereof, be fined not more than $25 for each offense, to be paid into the county treasury for the benefit of the common schools.

Â Â Â Â Â  (2) Unless the time is extended by the commission, any municipal corporation subject to ORS 294.605 to 294.705 which fails, neglects or refuses to submit its annual or biennial budget to the commission on or before May 15 of each fiscal year, or on or before May 15 of the first fiscal year of a budget period, as provided in ORS 294.635, shall forfeit to the use of the tax supervising and conservation commission fund $50 for each day of such failure, refusal or neglect.

Â Â Â Â Â  (3) Any levying board subject to ORS 294.605 to 294.705 which fails, neglects or refuses to attend any budget hearing at the time and place fixed by the commission, or to be represented by counsel thereat, shall forfeit to the use of the tax supervising and conservation commission fund $25 for each member of such levying board responsible for such failure, neglect or refusal. [Amended by 1953 c.306 Â§17; 1971 c.267 Â§15; 1999 c.654 Â§26; 2001 c.135 Â§30]

_______________



Chapter 295

Chapter 295 Â Depositories of Public Funds and Securities

2005 EDITION

DEPOSITORIES OF PUBLIC FUNDS AND SECURITIES

PUBLIC FINANCIAL ADMINISTRATION

295.005Â Â Â Â  Definitions for ORS 295.005 to 295.165

295.008Â Â Â Â  Conditions for acting as custodian bank, depository bank or pool manager

295.011Â Â Â Â  Public funds not subject to ORS 295.005 to 295.165

295.015Â Â Â Â  Maintenance of securities by depository required

295.018Â Â Â Â  Increase in required collateral of depository; notification; effect of failure to increase collateral; records exempt from disclosure; exception

295.022Â Â Â Â  Collateral not required for deferred compensation funds

295.025Â Â Â Â  Retention of cash working fund by public official; deposit of remaining public funds

295.027Â Â Â Â  Conditions for deposit of funds without certificate of participation

295.035Â Â Â Â  Issuance of custodianÂs receipt for securities

295.045Â Â Â Â  Designation of pool managers; procedure for changing managers

295.055Â Â Â Â  Depository bank to inform State Treasurer of its custodian banks and pool managers

295.065Â Â Â Â  Duties of pool manager

295.085Â Â Â Â  Requiring special certification of collateral value

295.105Â Â Â Â  Effect of deposit of securities; procedure in case of default of depository bank; rules

295.115Â Â Â Â  Time deposits

295.125Â Â Â Â  Deposits for terms not exceeding two years; interest; retention of sum by State Treasurer to pay current obligations

295.135Â Â Â Â  Designation of depository; collection for claims due state

295.145Â Â Â Â  Department of State Lands to invest proceeds from sales of public lands

295.155Â Â Â Â  Preference in selecting depositories for political subdivisions; apportioning funds; interest

295.165Â Â Â Â  Depositing moneys with treasurer of political subdivision

295.175Â Â Â Â  Expenses of State Treasurer as pool manager; rules

295.185Â Â Â Â  Maintenance of certain securities as collateral at rate set by State Treasurer

295.195Â Â Â Â  When deposit in foreign country authorized; effect on collateral

295.205Â Â Â Â  Accounts in financial institutions outside Oregon; conditions; rules

Â Â Â Â Â  295.005 Definitions for ORS 295.005 to 295.165. As used in ORS 295.005 to 295.165, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCertificate of participationÂ or ÂcertificateÂ means a nonnegotiable document issued by a pool manager to a public official.

Â Â Â Â Â  (2) ÂCustodian bankÂ or ÂcustodianÂ means the following institutions designated by the depository bank for its own account:

Â Â Â Â Â  (a) The Federal Reserve Bank designated to serve this state, or any branch of that bank;

Â Â Â Â Â  (b) The Federal Home Loan Bank designated to serve this state, or any branch of that bank;

Â Â Â Â Â  (c) Any insured institution or trust company, as those terms are defined in ORS 706.008, that is authorized to accept deposits or transact trust business in this state and that complies with ORS 295.008; and

Â Â Â Â Â  (d) The fiscal agency of the State of Oregon, duly appointed and acting as such agency pursuant to ORS 288.010 to 288.110.

Â Â Â Â Â  (3) ÂCustodianÂs receiptÂ or ÂreceiptÂ means a document issued by a custodian bank to a pool manager describing the securities deposited with it by a depository bank to secure public fund deposits.

Â Â Â Â Â  (4) ÂDepository bankÂ or ÂdepositoryÂ means an insured institution or trust company, as those terms are defined in ORS 706.008, a credit union, as defined in ORS 723.006, the shares and deposits of which are insured by the National Credit Union Share Insurance Fund, or a federal credit union, if the institution, trust company or credit union:

Â Â Â Â Â  (a) Maintains a head office or a branch in this state in the capacity of an insured institution, trust company, credit union or federal credit union; and

Â Â Â Â Â  (b) In the case of an insured institution or trust company, complies with ORS 295.008.

Â Â Â Â Â  (5) ÂPool managerÂ means:

Â Â Â Â Â  (a) The State Treasurer;

Â Â Â Â Â  (b) Any insured institution or trust company, as those terms are defined in ORS 706.008, a credit union, as defined in ORS 723.006, the shares and deposits of which are insured by the National Credit Union Share Insurance Fund, or a federal credit union, if the institution, trust company or credit union:

Â Â Â Â Â  (A) Is authorized to accept deposits or transact trust business in this state; and

Â Â Â Â Â  (B) In the case of an insured institution or trust company, complies with ORS 295.008;

Â Â Â Â Â  (c) The Federal Reserve Bank designated to serve this state, or any branch of that bank; or

Â Â Â Â Â  (d) The Federal Home Loan Bank designated to serve this state, or any branch of that bank.

Â Â Â Â Â  (6) ÂPublic fundsÂ or ÂfundsÂ means funds under the control or in the custody of a public official by virtue of office.

Â Â Â Â Â  (7) ÂSecurityÂ or ÂsecuritiesÂ means:

Â Â Â Â Â  (a) Obligations of the United States, including those of its agencies and instrumentalities;

Â Â Â Â Â  (b) Obligations of the International Bank for Reconstruction and Development;

Â Â Â Â Â  (c) Bonds of any state of the United States:

Â Â Â Â Â  (A) That are rated in one of the four highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating state and municipal bonds; or

Â Â Â Â Â  (B) Having once been so rated are ruled to be eligible securities for the purposes of ORS 295.005 to 295.165, notwithstanding the loss of such rating;

Â Â Â Â Â  (d) Bonds of any county, city, school district, port district or other public body in the United States payable from ad valorem taxes levied generally on substantially all property within the issuing body and that meet the rating requirement or are ruled to be eligible securities as provided in paragraph (c) of this subsection;

Â Â Â Â Â  (e) Bonds of any county, city, school district, port district or other public body issued pursuant to the Constitution or statutes of the State of Oregon or the charter or ordinances of any county or city within the State of Oregon, if the issuing body has not been in default with respect to the payment of principal or interest on any of its bonds within the preceding 10 years or during the period of its existence if that is less than 10 years;

Â Â Â Â Â  (f) Bond anticipation notes issued, sold or assumed by an authority under ORS 441.560;

Â Â Â Â Â  (g) One-family to four-family housing mortgage loan notes related to property situated in the State of Oregon, which are owned by a depository bank, no payment on which is more than 90 days past due, and which are eligible collateral for loans from the Federal Reserve Bank of San Francisco under section 10(b) of the Federal Reserve Act and regulations thereunder;

Â Â Â Â Â  (h) Bonds, notes, letters of credit or other securities or evidence of indebtedness constituting the direct and general obligation of a federal home loan bank or Federal Reserve bank;

Â Â Â Â Â  (i) Debt obligations of domestic corporations that are rated in one of the three highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations;

Â Â Â Â Â  (j) Collateralized mortgage obligations and real estate mortgage investment conduits that are rated in one of the two highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations; and

Â Â Â Â Â  (k) One-family to four-family housing mortgages that have been secured by means of a guarantee as to full repayment of principal and interest by an agency of the United States Government, including the Government National Mortgage Association, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.

Â Â Â Â Â  (8) ÂPublic officialÂ means each officer or employee of this state or any agency, political subdivision or public or municipal corporation thereof who by law is made the custodian of or has control of any public funds.

Â Â Â Â Â  (9) ÂValueÂ means the current market value of securities. [1967 c.451 Â§1; 1973 c.157 Â§4; 1973 c.288 Â§2; 1973 c.378 Â§1; 1973 c.797 Â§426; 1975 c.515 Â§8; 1981 c.440 Â§2; 1983 c.104 Â§3; 1983 c.456 Â§4; 1985 c.439 Â§1; 1985 c.565 Â§51; 1987 c.524 Â§1; 1989 c.536 Â§1; 1991 c.352 Â§6; 1993 c.74 Â§1; 1993 c.229 Â§23; 1993 c.318 Â§12; 1997 c.631 Â§447; 1999 c.311 Â§1; 1999 c.412 Â§3; 2003 c.195 Â§17; 2003 c.405 Â§2; 2005 c.443 Â§Â§32,32a]

Â Â Â Â Â  295.008 Conditions for acting as custodian bank, depository bank or pool manager. (1)(a) An insured institution or trust company described in ORS 295.005 (2)(c) may not be a custodian bank under ORS 295.005 to 295.165, unless it certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) With the approval of the State Treasurer, a depository bank may be a custodian bank with respect to its own securities.

Â Â Â Â Â  (2) An insured institution or trust company described in ORS 295.005 (4) may not be a depository bank under ORS 295.005 to 295.165, unless it:

Â Â Â Â Â  (a) Certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (b) Except as provided in subsection (3) of this section, enters into a written agreement with the State Treasurer and a custodian that pledges the securities deposited by the insured institution or trust company with the custodian as collateral for deposits of public funds held by the insured institution or trust company. The agreement must be approved by the board of directors or loan committee of the insured institution or trust company and shall be continuously maintained as a written record of the insured institution or trust company.

Â Â Â Â Â  (3) An insured institution or trust company described in ORS 295.005 (4) may be a depository bank under ORS 295.005 to 295.165 without entering into the agreement described in subsection (2) of this section if the insured institution or trust company does not hold any funds on deposit for a public official that exceed the limits specified in ORS 295.025 for that type of depository. The provisions of ORS 295.015, 295.018, 295.035, 295.045, 295.055, 295.065, 295.105 and 295.185 do not apply to an insured institution or trust company that is a depository bank under this subsection.

Â Â Â Â Â  (4) An insured institution or trust company may not be a pool manager with respect to securities that it deposits with its custodians as collateral for the security of public fund deposits, and an insured institution or trust company may not be a pool manager unless it certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services. [2005 c.112 Â§3]

Â Â Â Â Â  295.010 [Amended by 1953 c.352 Â§3; 1957 c.172 Â§1; 1965 c.169 Â§1; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.011 Public funds not subject to ORS 295.005 to 295.165. (1) The following public funds are not subject to the provisions of ORS 295.005 to 295.165:

Â Â Â Â Â  (a) Funds that are deposited for the purpose of paying principal, interest or premium, if any, on bonds, like borrowings and related costs or securing a borrowing related to an agreement for exchange of interest rates entered into under ORS 287.025.

Â Â Â Â Â  (b) Funds that are invested in authorized investments under provisions of law other than ORS 295.005 to 295.165. Funds invested under ORS 293.701 to 293.820 are invested in authorized investments for purposes of this subsection from the time the funds are transferred by the State Treasurer to a third party under the terms of a contract for investment or administration of the funds that requires such a transfer until the time the funds are returned to the treasurer or paid to another party under the terms of the contract.

Â Â Â Â Â  (c) Negotiable certificates of deposit purchased by the State Treasurer under ORS 293.736 or by an investment manager under ORS 293.741.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, funds deposited by a custodial officer under ORS 294.035 (3)(d) are subject to the provisions of ORS 295.005 to 295.165. [2005 c.112 Â§4; 2005 c.443 Â§32c]

Â Â Â Â Â  295.015 Maintenance of securities by depository required. Except as provided in ORS 295.018:

Â Â Â Â Â  (1) Each depository throughout the period of its possession of public fund deposits shall maintain on deposit with its custodians, at its own expense, securities having a value not less than 25 percent of the certificates of participation issued by its pool manager.

Â Â Â Â Â  (2) The depository may deposit other eligible securities with its custodian and withdraw from deposit securities theretofore pledged to secure deposits of public funds, if the remaining securities have a value not less than 25 percent of outstanding certificates of participation of the pool manager. The pool manager shall execute such releases and surrender such custodianÂs receipts as are appropriate to effect substitutions and withdrawals of excess pledged securities. [1967 c.451 Â§2; 1975 c.515 Â§3]

Â Â Â Â Â  295.018 Increase in required collateral of depository; notification; effect of failure to increase collateral; records exempt from disclosure; exception. (1) The State Treasurer may require any depository bank during any period when it has in its possession public fund deposits to maintain on deposit with its custodians securities having a value not less than 110 percent of the certificates of participation issued by its pool manager. The increase in collateral shall be ordered upon the advice of the Director of the Department of Consumer and Business Services. If the depository bank is a federally chartered savings and loan association, in giving its advice to the State Treasurer the director may rely exclusively on information provided to the director by federal regulatory agencies and by the association on forms prescribed by the director; as a condition of being analyzed and reviewed by the director, a federal association shall agree and consent to provide the director with accurate, pertinent and timely information.

Â Â Â Â Â  (2) Failure of the director to inform the State Treasurer of the condition of any depository does not give any public depositor any right or impose any liability on the director. The State Treasurer shall not be liable to any public depositor or to any depository bank for increasing or not increasing the collateral requirement as authorized in subsection (1) of this section.

Â Â Â Â Â  (3) Any depository bank notified by the State Treasurer of the increased collateral requirement shall comply with the order within 10 business days by increasing the collateral in the same manner as required for the initial deposit of collateral in ORS 295.015. The bank shall notify the State Treasurer and the pool manager of its compliance by supplying copies of the custodianÂs receipts for the increased collateral.

Â Â Â Â Â  (4) If any depository bank notified by the State Treasurer of an increased collateral requirement fails to notify the State Treasurer of compliance therewith within 10 business days, the State Treasurer shall immediately notify the director of the failure and shall send notice to the pool manager and all public depositors served by that depository bank of its failure to comply.

Â Â Â Â Â  (5) A depository bank described in subsection (4) of this section shall accept no further public deposits.

Â Â Â Â Â  (6) Financial institutions named in records received or compiled by the State Treasurer pursuant to the provisions of this section shall be exempt from public disclosure unless the public interest requires disclosure in the particular instance. [1975 c.515 Â§2; 1981 c.440 Â§1; 1985 c.762 Â§182; 1987 c.373 Â§Â§28a,28b; 1987 c.554 Â§1; 1989 c.171 Â§41; 1991 c.327 Â§1]

Â Â Â Â Â  295.020 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.022 Collateral not required for deferred compensation funds. Notwithstanding any other provision of this chapter, when a bank, mutual savings bank or savings and loan association receives moneys of the Deferred Compensation Fund established under ORS 243.411 from the state for deposit or investment, the institution shall not have to maintain the collateral required under this chapter for those deferred compensation moneys. [1977 c.721 Â§15; 1997 c.179 Â§27]

Â Â Â Â Â  295.025 Retention of cash working fund by public official; deposit of remaining public funds. (1) Any public official may retain undeposited such reasonable cash working fund as is fixed by the governing body of the political subdivision or public corporation for which the public official acts. Except to the extent of such cash working fund, each public official shall deposit public funds in the custody or control of the public official in one or more depositories currently qualified pursuant to ORS 295.005 to 295.165. The public official may not have on deposit in any one depository bank that is a credit union or federal credit union an aggregate sum in excess of $100,000. With respect to other depository banks, the public official, without procuring certificates of participation issued by the pool manager of the depository in an amount equal to the excess deposit, shall not have on deposit in any one depository bank and its branches a sum in excess of:

Â Â Â Â Â  (a) The amount insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (b) For any amount over the amount insured by the Federal Deposit Insurance Corporation, the amount insured or guaranteed by private deposit insurance or a deposit guaranty bond issued by an insurance company rated A- or better by a recognized insurance rating service.

Â Â Â Â Â  (2) Whenever a public official holds a certificate of participation issued by a pool manager in an amount exceeding the amount required by subsection (1) of this section, upon the written request of the depository bank the public official shall surrender it to the pool manager or direct the pool manager in writing to cancel it in whole or in a designated part.

Â Â Â Â Â  (3) Compliance with ORS 295.005 to 295.165 relieves the public official of personal liability on account of the loss of the public funds in the custody or control of the public official. [1967 c.451 Â§3; 1973 c.288 Â§3; 1999 c.48 Â§1; 2003 c.405 Â§6]

Â Â Â Â Â  295.027 Conditions for deposit of funds without certificate of participation. (1) A public official may deposit public funds in an amount in excess of the amount allowed in ORS 295.025 without procuring a certificate of participation if the funds are initially deposited into a depository in Oregon and the Oregon depository participates in a program through which:

Â Â Â Â Â  (a) The Oregon depository arranges for deposit of the funds into one or more certificates of deposit or time deposits issued by other financial institutions in the United States;

Â Â Â Â Â  (b) Each certificate of deposit or time deposit is fully insured by the Federal Deposit Insurance Corporation;

Â Â Â Â Â  (c) The Oregon depository administers the funds on behalf of the public official; and

Â Â Â Â Â  (d) Other financial institutions participating in the program place funds into the Oregon depository in an amount at least equal to the amount deposited into the Oregon depository by the public official for purposes of the program.

Â Â Â Â Â  (2) The provisions of ORS 294.035 and 295.005 requiring deposit of public funds into depositories that have offices or branches in Oregon do not apply to certificates of deposit or time deposits that an Oregon depository arranges for under the provisions of the program described in this section.

Â Â Â Â Â  (3) As used in this section, Âpublic fundsÂ and Âpublic officialÂ have the meanings given those terms in ORS 295.005. [2005 c.58 Â§1]

Â Â Â Â Â  Note: 295.027 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 295 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  295.030 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.035 Issuance of custodianÂs receipt for securities. Upon receipt of securities from the depository bank, the custodian bank shall issue to the pool manager designated by the depository a custodianÂs receipt describing the securities. [1967 c.451 Â§4]

Â Â Â Â Â  295.040 [Amended by 1959 c.330 Â§1; 1963 c.128 Â§1; 1965 c.629 Â§1; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.045 Designation of pool managers; procedure for changing managers. Each depository bank shall designate one or more pool managers as provided in ORS 295.005 to 295.165; but it shall designate only one pool manager to function with respect to the public fund deposits and the security therefor of a single public official. If the depository elects to change pool managers, the public official shall surrender certificates of participation issued by the former pool manager in exchange for certificates of like amount issued by the successor pool manager, and the former pool manager shall cause the custodian to deliver to the successor pool manager custodianÂs receipts for security no longer required to support its outstanding certificates of participation. Such transactions may be arranged by escrows or otherwise, as the parties agree. [1967 c.451 Â§5]

Â Â Â Â Â  295.050 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.055 Depository bank to inform State Treasurer of its custodian banks and pool managers. Each depository bank shall keep on file with the State Treasurer the names and addresses of each of its custodian banks and pool managers. [1967 c.451 Â§6]

Â Â Â Â Â  295.060 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.065 Duties of pool manager. Each pool manager shall:

Â Â Â Â Â  (1) Maintain an accurate inventory of the securities of each depository bank described in the custodianÂs receipts transmitted to it from custodian banks, and adjust the inventory to reflect withdrawals and substitutions of securities previously inventoried.

Â Â Â Â Â  (2) Appraise the value of the securities added to and withdrawn from the inventory of the depository bank, and appraise the value of the entire inventory of the depository on October 1 of each year and at such other times as it is directed to do so by the State Treasurer.

Â Â Â Â Â  (3) Issue certificates of participation to public officials in amounts designated by the depository bank and, upon the direction of the depository bank and the written consent of the public official to whom it is issued, reduce, modify or cancel a certificate.

Â Â Â Â Â  (4) Notify in writing holders of certificates of participation in the collateral of a depository bank whenever, after 10 daysÂ notice to the depository bank, the value of the securities continues to be less than 25 percent of outstanding certificates.

Â Â Â Â Â  (5) Notify the State Treasurer of the occurrence whenever a bond in the inventory of a depository bank loses its rating requirement provided in ORS 295.005 (7)(c) and (d). [1967 c.451 Â§7; 1973 c.378 Â§2; 1975 c.515 Â§4]

Â Â Â Â Â  295.070 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.075 [1965 c.629 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.080 [Amended by 1959 c.330 Â§2; 1963 c.520 Â§2; 1967 c.335 Â§33; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.085 Requiring special certification of collateral value. If, in the opinion of the State Treasurer, market conditions so indicate, the State Treasurer may require certification of collateral value in accordance with ORS 295.065 at other times throughout the year. The decision to request a special certification shall be solely at the discretion of the State Treasurer. [1967 c.451 Â§8]

Â Â Â Â Â  295.090 [Amended by 1959 c.330 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.095 [1967 c.451 Â§9; 1969 c.314 Â§20; 1973 c.378 Â§3; 1983 c.456 Â§7; repealed by 1999 c.311 Â§8]

Â Â Â Â Â  295.100 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.105 Effect of deposit of securities; procedure in case of default of depository bank; rules. (1) The deposit of securities by a depository bank with its custodian pursuant to ORS 295.005 to 295.165 constitutes consent by the depository to the disposition of the securities in accordance with this section.

Â Â Â Â Â  (2) When a depository is closed by order of the Director of the Department of Consumer and Business Services or the Comptroller of the Currency, the State Treasurer shall:

Â Â Â Â Â  (a) Demand and receive from the pool manager the custodianÂs receipts; and

Â Â Â Â Â  (b) Demand and receive from the custodian the securities pledged to secure deposits of public funds and liquidate in an orderly manner the securities or such thereof as the State Treasurer may determine advisable at public or private sale and distribute the proceeds as provided in this section.

Â Â Â Â Â  (3) Each public official shall advise the State Treasurer of the amount of the public officialÂs deposits in the defaulted depository bank, and the State Treasurer shall proceed to determine the total amount of the claims payable out of the collateral of the depository. The claim of a public official for purposes of this section shall be the lesser of:

Â Â Â Â Â  (a) The amount of the public officialÂs deposits plus interest to the date the funds are distributed to the public official at the rate the depository agreed to pay on the funds reduced by the portion thereof that is insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (b) The amount of the public officialÂs certificates of participation plus interest on the public officialÂs deposits to the date the funds are distributed to the public official at the rate the depository agreed to pay on the funds.

Â Â Â Â Â  (4) The State Treasurer shall distribute the net proceeds of the collateral, to the extent that they do not exceed the total claims, among the public officials entitled thereto in proportion to their respective claims. The State Treasurer shall remit to the depository bank any of its collateral or the proceeds thereof in excess of the amount so distributable to public officials.

Â Â Â Â Â  (5) If the net proceeds of the collateral are inadequate, after all other available sources are applied, to meet the total claims of the public officials entitled thereto, the public officials may make claims against the depository bank as general creditors.

Â Â Â Â Â  (6) The State Treasurer, in accordance with ORS chapter 183, shall adopt rules to carry out this section. [1967 c.451 Â§10; 1973 c.438 Â§1; 1975 c.515 Â§5; 1983 c.296 Â§10; 1985 c.762 Â§183; 1999 c.311 Â§2]

Â Â Â Â Â  295.110 [Amended by 1953 c.352 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.115 Time deposits. (1) Any depository may offer in writing to accept from the State Treasurer time deposits without limitation in amount or in an aggregate amount therein stated and to pay interest on the time deposits at rates specified in the offer. The offer shall be a continuing offer until it is modified or withdrawn by notice in writing delivered or mailed by registered or certified mail to the State Treasurer. While the offer continues in effect, the depository is bound to accept upon the terms therein specified time deposits tendered by the State Treasurer.

Â Â Â Â Â  (2) Any funds deposited by the State Treasurer on a time basis shall be deposited at the highest rate of interest available for the amount and term of the deposit.

Â Â Â Â Â  (3) The State Treasurer shall establish time deposits so as to make the deposited moneys as productive as possible, and shall exercise the judgment and care which persons of prudence, discretion and intelligence exercise in the management of their own affairs, considering the probable income and the probable safety of the moneys deposited, including the distribution of the deposits among depositories so as to minimize the possibility of loss of moneys. [1967 c.451 Â§11; 1989 c.319 Â§1]

Â Â Â Â Â  295.120 [Amended by 1953 c.352 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.125 Deposits for terms not exceeding two years; interest; retention of sum by State Treasurer to pay current obligations. (1)(a) The State Treasurer may deposit moneys not required to meet current demands for a term not to exceed two years at such interest rates and upon such conditions as to withdrawals of such moneys as may be agreed upon between the State Treasurer and any depository bank or banks in the state.

Â Â Â Â Â  (b) All interest received on deposits of moneys under this subsection shall accrue to and become a part of the General Fund as required by ORS 293.140.

Â Â Â Â Â  (2)(a) The State Treasurer may deposit moneys of any of the funds mentioned in ORS 293.701 (2), except moneys deposited under subsection (1) of this section, at such interest rates and upon such conditions as to withdrawals of such moneys as may be agreed upon between the State Treasurer and any depository bank or banks in the state.

Â Â Â Â Â  (b) Notwithstanding ORS 293.140, all interest received on deposits of moneys under this subsection shall accrue to and become a part of the fund the moneys of which were deposited.

Â Â Â Â Â  (3) The State Treasurer may retain on hand in the state vault or in a depository, the sum the treasurer considers necessary as a reserve for the purpose of paying the current obligations and appropriations of the state. [1967 c.451 Â§12b; 1981 c.189 Â§1; 1989 c.319 Â§2]

Â Â Â Â Â  295.130 [Amended by 1953 c.352 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.135 Designation of depository; collection for claims due state. (1) The State Treasurer may designate such banks as are necessary within this state as depositories for the collection of drafts, checks, certificates of deposit and coupons received by the State Treasurer on account of any claim due the state.

Â Â Â Â Â  (2) The State Treasurer, on receipt of any draft, check or certificate of deposit, on account of a claim due the state, may place it in a depository for collection. The depository shall collect it without delay and shall notify the State Treasurer when collected. The compensation to be paid by the depository shall be fixed by the State Treasurer upon the best terms obtainable for the state. [1967 c.451 Â§13; 1981 c.189 Â§2; 1991 c.6 Â§1]

Â Â Â Â Â  295.140 [Repealed by 1953 c.352 Â§3]

Â Â Â Â Â  295.145 Department of State Lands to invest proceeds from sales of public lands. Nothing in ORS 295.005 to 295.165 deprives the Department of State Lands of the power to invest or dispose of the funds derived from the sale of public lands as provided by law. [1967 c.451 Â§14]

Â Â Â Â Â  295.150 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.155 Preference in selecting depositories for political subdivisions; apportioning funds; interest. (1) In selecting banks or trust companies to act as depositories, public officials are not limited to the appointment of banks or trust companies in any particular locality. However, if banks or trust companies are engaged in business at an office or offices within the corporate limits of the political subdivision or public corporation and qualify to receive the funds, such depositories shall be given preference. If there is more than one such local qualifying depository, the depositing public official shall apportion the funds in the hands of the public official to such depositories in a manner that is equitable and in the best interests of the political subdivision or public corporation.

Â Â Â Â Â  (2) The depositories shall be required to pay to the political subdivision or public corporation upon deposits evidenced by certificates of deposit or deposits that by agreement may not be withdrawn on less than 30 daysÂ notice, interest at such rate or rates as shall be agreed upon between the governing body of the political subdivision or public corporation and the depository.

Â Â Â Â Â  (3) All interest received on deposits of moneys under this section shall accrue to and become a part of the fund the moneys of which were deposited.

Â Â Â Â Â  (4) This section does not apply to the State Treasurer. [1967 c.451 Â§15; 2005 c.22 Â§225]

Â Â Â Â Â  295.160 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.165 Depositing moneys with treasurer of political subdivision. Any public official may deposit moneys coming into the hands of the public official in connection with official duties with the treasurer of the political subdivision or public corporation concerned and obtain a receipt therefor. [1967 c.451 Â§16]

Â Â Â Â Â  295.170 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.175 Expenses of State Treasurer as pool manager; rules. The expense of the State Treasurer in acting as a pool manager shall be paid to the State Treasurer by the depository bank using the services as pool manager. The State Treasurer, under rules and regulations to be adopted by the State Treasurer pursuant to ORS chapter 183, shall deposit funds so received and may require advance deposits to be made by any depository bank. The moneys credited pursuant to this section are continuously appropriated for the payment of expenses incurred in the administration of ORS 295.005 to 295.165. [1967 c.451 Â§30; 1989 c.569 Â§5]

Â Â Â Â Â  295.180 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.185 Maintenance of certain securities as collateral at rate set by State Treasurer. Notwithstanding the provisions of ORS 295.005 to 295.165, securities described in ORS 295.005 (7)(g) shall be maintained as collateral for public deposits at the value determined by the State Treasurer. [1983 c.456 Â§6]

Â Â Â Â Â  295.190 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.195 When deposit in foreign country authorized; effect on collateral. (1) Notwithstanding any other provision of ORS chapter 295, the Department of Higher Education, with the approval of the State Treasurer, may deposit funds in a financial institution in a foreign country, if the circumstances under which the funds are to be used render it impracticable to keep the funds in a domestic financial institution or if the terms of a grant, gift or contract require that the funds be kept in a foreign country.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, to the extent estimated to be necessary to fund operations or activities for one biennium of the State of Oregon in a foreign country, the State Treasurer may deposit funds in a financial institution in a foreign country.

Â Â Â Â Â  (3) When funds are deposited in a financial institution in a foreign country pursuant to subsection (1) or (2) of this section, the institution shall not be required to maintain collateral as provided in ORS 295.015. Reasonable and prudent measures to protect the public funds from loss shall be exercised to the extent permitted under the laws of the foreign country.

Â Â Â Â Â  (4) The State Treasurer shall report to the Legislative Assembly biennially on the amounts of deposits in foreign countries, and the operation and activities funded by such deposits. The report shall be submitted to the offices of the President of the Senate and the Speaker of the House of Representatives and shall be referred by each of them to appropriate standing committees other than committees concerned with budgets of the State Treasurer or the activity or operation so funded. [1983 c.374 Â§Â§1,2; 1989 c.399 Â§1]

Â Â Â Â Â  295.200 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.205 Accounts in financial institutions outside Oregon; conditions; rules. (1) Notwithstanding any other law:

Â Â Â Â Â  (a) The State Treasurer may establish demand deposit accounts in financial institutions outside this state for the purpose of accepting deposits of funds related to the state investments in the geographical areas respectively serviced by the institutions.

Â Â Â Â Â  (b) Moneys paid to or collected by a financial institution or other entity under an agreement to provide loan servicing for a state agency, political subdivision or public corporation may be deposited in accounts in financial institutions outside this state for the purpose of:

Â Â Â Â Â  (A) Accepting payments of loan principal and interest;

Â Â Â Â Â  (B) Accepting and holding escrow funds;

Â Â Â Â Â  (C) Accepting and holding funds required to be held in reserve with or on behalf of the state agency, political subdivision or public corporation; or

Â Â Â Â Â  (D) Collecting and holding any other moneys required by the agreement for loan servicing to be collected or held by the financial institution or other entity prior to remittance to the state agency, political subdivision or public corporation or a third party.

Â Â Â Â Â  (c) Moneys held by a trustee or escrow agent pursuant to a bond indenture, certificate of participation indenture or escrow agreement with a state agency, political subdivision or public corporation in this state that are public funds, as defined in ORS 295.005, may be deposited in accounts in financial institutions outside this state.

Â Â Â Â Â  (2) The State Treasurer shall establish the demand deposit accounts described in subsection (1)(a) of this section in accordance with rules adopted pursuant to ORS 183.310 to 183.410 that, to the extent practicable, provide that deposits of state investment funds are collateralized and managed in the manner otherwise required for deposits of public funds in the state under ORS 295.005 to 295.165.

Â Â Â Â Â  (3) When accounts are established for a state agency, political subdivision or public corporation under subsection (1)(b) or (c) of this section, the state agency, political subdivision or public corporation in the agreement to provide loan servicing or the bond indenture, certificate of participation indenture or escrow agreement shall require that:

Â Â Â Â Â  (a) All moneys deposited in the accounts, to the extent practicable, must be collateralized at the same level and managed in the same manner otherwise required for deposits of public funds in this state under ORS 295.005 to 295.165;

Â Â Â Â Â  (b) Compliance with the collateralization and management requirements of this subsection be monitored and evidence of compliance that is satisfactory to the state agency, political subdivision or public corporation be periodically supplied to the state agency, political subdivision or public corporation; and

Â Â Â Â Â  (c) Failure by a financial institution or other entity to maintain deposits collateralized and managed as required by this subsection shall constitute a breach of the applicable loan servicing agreement, bond indenture, certificate of participation indenture or escrow agreement. [1993 c.69 Â§1; 1995 c.259 Â§5; 1997 c.171 Â§15]

Â Â Â Â Â  295.210 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.220 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.230 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.240 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.410 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.420 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.430 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.440 [Amended by 1957 c.171 Â§1; 1965 c.169 Â§2; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.450 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.460 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.470 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.480 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.490 [Amended by 1963 c.502 Â§5; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.500 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.510 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.520 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.530 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.990 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.991 [1967 c.451 Â§18; repealed by 1971 c.743 Â§432]

_______________

CHAPTER 296

[Reserved for expansion]



Chapter 297

Chapter 297 Â Audits of Public Funds and Financial Records

2005 EDITION

AUDITS OF PUBLIC FUNDS AND FINANCIAL RECORDS

PUBLIC FINANCIAL ADMINISTRATION

DIVISION OF AUDITS OF THE SECRETARY OF STATEÂS OFFICE

297.010Â Â Â Â  Division of Audits; director and staff

297.020Â Â Â Â  Functions and duties of Division of Audits; moneys available for use by division

297.030Â Â Â Â  Audits, reviews and investigations authorized to be made by the Secretary of State may be assigned to Division of Audits

297.040Â Â Â Â  Payment of costs and expenses of audits authorized by ORS 297.030

297.050Â Â Â Â  Copy of audit reports to be supplied to Joint Legislative Audit Committee and Legislative Fiscal Officer

297.060Â Â Â Â  Confidentiality of tax records; penalty for disclosure

LEGISLATIVE OVERSIGHT OF AUDITS

297.065Â Â Â Â  Oversight of program audits and evaluation by Joint Legislative Audit Committee

297.070Â Â Â Â  Criteria for audits; rules; contracts with private auditors; audit expenses

INVESTIGATING LOSS OF PUBLIC FUNDS OR PROPERTY

297.110Â Â Â Â  Definitions for ORS 297.120 and 297.210

297.120Â Â Â Â  Investigating loss of public funds or property by state agency when public officer involved; report to Governor

AUDITING ACCOUNTS OF STATE AND STATE-AIDED INSTITUTIONS AND

AGENCIES

297.210Â Â Â Â  Regular auditing of accounts of state agencies and state-aided institutions and agencies; subpoena; auditing on retirement of executive head of institution or department; terms and compensation of auditors

297.555Estimate and payment of cost and expense of audit; legislative report; crediting Â Â  moneys to Division of Audits Account

MUNICIPAL AUDIT LAW

297.405Â Â Â Â  Definitions for ORS 297.020, 297.230, 297.405 to 297.740 and 297.990

297.415Â Â Â Â  Periodic financial reports required

297.425Â Â Â Â  Annual audits required; contracts related to audits and accounting systems; compensation; expenses; subjects of audit

297.435Â Â Â Â  Exemption from audit; financial statement and bonding required

297.445Â Â Â Â  Petition to audit municipal corporation exempt under ORS 297.435; notice to corporation; audit

297.455Â Â Â Â  Audits by federal government; review and approval by Secretary of State

297.459Â Â Â Â  Furnishing county audit reports to Department of Revenue

297.465Â Â Â Â  Standards for audits; form; filing

297.466Â Â Â Â  Auditor statement required; procedure for determining and correcting deficiencies; withholding of state funds

297.475Â Â Â Â  Cancellation of request for Secretary of State assistance

297.485Â Â Â Â  Filing fees

297.495Â Â Â Â  Extraordinary costs

297.505Â Â Â Â  Rules

297.515Â Â Â Â  County audits include judicial and law enforcement agencies and officers

297.525Â Â Â Â  Annual audit of county road work

297.527Â Â Â Â  City utilities separate municipal corporations

297.530Â Â Â Â  Subpoena authority of Secretary of State; enforcement; costs

297.535Â Â Â Â  Division of Audits Account

297.545Â Â Â Â  Disposition of Municipal Audit Law filing fees

297.555          Short title

ROSTER OF AUTHORIZED ACCOUNTANTS

297.670Â Â Â Â  Board of Accountancy to prepare and maintain roster of authorized accountants

297.680Â Â Â Â  Rules for establishing and maintaining roster of authorized accountants

297.701Â Â Â Â  Persons on roster on August 5, 1959; removal

297.710Â Â Â Â  Removal of accountant from roster; reinstatement

297.720Â Â Â Â  Biennial fee of accountants included on roster

297.730Â Â Â Â  Disposition of fees of board

297.740Â Â Â Â  Rules of board

PENALTIES

297.990Â Â Â Â  Penalties

DIVISION OF AUDITS OF THE SECRETARY OF STATEÂS OFFICE

Â Â Â Â Â  297.010 Division of Audits; director and staff. There is established the Division of Audits to be maintained under the supervision and control of the Secretary of State and operated as one of the divisions of the secretaryÂs office. The Secretary of State shall assign or appoint a director of the division and such other assistants, accountants, auditors and clerks, upon such terms and for such compensation, as the secretary deems advantageous and necessary to carry out the duties and functions of the division. [1985 c.509 Â§1]

Â Â Â Â Â  297.020 Functions and duties of Division of Audits; moneys available for use by division. (1) The Division of Audits shall have the function and duty of carrying out the provisions of ORS 297.210, 297.230, 297.405 to 297.555, 297.990 and this section.

Â Â Â Â Â  (2) All moneys received under authority of the sections listed in subsection (1) of this section and moneys appropriated for use by the Secretary of State in carrying out the provisions of those sections hereby are made available for use by the Division of Audits. [Amended by 1977 c.774 Â§19; 1979 c.286 Â§6]

Â Â Â Â Â  297.030 Audits, reviews and investigations authorized to be made by the Secretary of State may be assigned to Division of Audits. The audits, reviews or investigations authorized to be made by the Secretary of State may be assigned to the Division of Audits as a part of its functions and duties. [Amended by 1955 c.287 Â§18; 1987 c.143 Â§1]

Â Â Â Â Â  297.040 Payment of costs and expenses of audits authorized by ORS 297.030. The costs and expenses of conducting audits authorized by ORS 297.030 shall be paid from whatever funds are appropriated by law for use in carrying out the provisions of the respective laws relating thereto. The costs and expenses shall be charged and billed to such funds or activities in the same manner as are costs and expenses charged and billed for audits, reviews, investigations and system installations to municipal corporations and the various state departments, boards and commissions. [Amended by 1987 c.143 Â§2]

Â Â Â Â Â  297.050 Copy of audit reports to be supplied to Joint Legislative Audit Committee and Legislative Fiscal Officer. The Division of Audits of the office of the Secretary of State shall supply the Joint Legislative Audit Committee and the Legislative Fiscal Officer with a copy of each audit report made by or for the Division of Audits. [1959 c.70 Â§10; 1997 c.847 Â§5]

Â Â Â Â Â  297.060 Confidentiality of tax records; penalty for disclosure. Information furnished to the Secretary of State by the Department of Revenue and made confidential by ORS 314.835 shall be used by the Secretary of State and the officers and employees of the Secretary of State solely for the purposes of performing the functions of the office of Auditor of Public Accounts as required by section 2, Article VI of the Oregon Constitution, and shall not be used or disclosed for any other purpose. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided by ORS 314.991 (2). [1979 c.690 Â§17]

LEGISLATIVE OVERSIGHT OF AUDITS

Â Â Â Â Â  297.065 Oversight of program audits and evaluation by Joint Legislative Audit Committee. (1) It is the policy of this state that state government services be delivered with the highest level of desired effectiveness at the lowest possible cost.

Â Â Â Â Â  (2) The Joint Legislative Audit Committee shall provide oversight of the conduct of performance and program audits and program evaluations, that are outside the authority of the Secretary of State under section 2, Article VI of the Oregon Constitution, of state departments, boards, commissions, institutions and state-aided institutions and agencies. The joint committee shall review the efforts of state departments, boards, commissions, institutions and state-aided institutions and agencies to comply with the recommendations of the audit or evaluation reports. [1997 c.847 Â§2]

Â Â Â Â Â  297.070 Criteria for audits; rules; contracts with private auditors; audit expenses. (1) Performance and program audits of all state departments, boards, commissions, institutions and state-aided institutions and agencies shall be conducted on the basis of risk assessment and on standards established by national recognized entities including, but not limited to, the United States General Accounting Office and the National Association of State Auditors. The Secretary of State shall adopt and the Joint Legislative Audit Committee shall approve rules specifying all criteria to be considered for conducting a performance or program audit under this section. The Secretary of State shall schedule the performance and program audits as directed by the Joint Legislative Audit Committee.

Â Â Â Â Â  (2) The Secretary of State may subpoena witnesses, may require the production of books and papers and rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough audit. The Secretary of State shall report, in writing, to the Legislative Assembly as provided in ORS 192.245. The report shall include a copy of the report on each performance and program audit.

Â Â Â Â Â  (3) The Secretary of State, as State Auditor, shall contract with qualified private sector auditors to conduct audits required by this section, unless the Secretary of State determines that it is not practical or in the public interest to do so. If the Secretary of State determines that it is not practical or in the public interest to contract with qualified private sector auditors, after notifying the Joint Legislative Audit Committee, the Secretary of State shall employ auditors for such purpose and shall include in the written audit report the circumstances that rendered it impractical or not in the public interest to contract with qualified private sector auditors. All contracts for conducting performance and program audits under this section shall be in a form prescribed or approved by the Secretary of State. A copy of each completed contract shall be furnished to the Secretary of State and the Joint Legislative Audit Committee. The Secretary of State shall employ or contract with auditors upon terms and for compensation as the Secretary of State determines are advantageous and advisable.

Â Â Â Â Â  (4) An audit conducted under contract as provided in subsection (3) of this section shall be considered to be conducted by the Division of Audits for purposes of ORS 297.020, 297.050 and 297.535.

Â Â Â Â Â  (5) If a person fails to comply with any subpoena issued under subsection (2) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

Â Â Â Â Â  (6) The Secretary of State may enter into an agreement with the department, board, commission, institution, state-aided institution or agency that is the subject of a performance or program audit for payment of the expenses incurred by the Secretary of State in conducting the audit. The Emergency Board may also make funds available to the Division of Audits to reimburse it for expenses incurred under this section.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂPerformance auditÂ includes determining:

Â Â Â Â Â  (A) Whether an entity described in subsection (1) of this section that is the subject of the audit is acquiring, protecting and using its resources economically and efficiently;

Â Â Â Â Â  (B) The causes of inefficiencies or uneconomical practices; and

Â Â Â Â Â  (C) Whether the entity has complied with laws and regulations concerning matters of economy and efficiency.

Â Â Â Â Â  (b) ÂProgram auditÂ includes determining:

Â Â Â Â Â  (A) The extent to which the desired results or benefits of a program established by the Legislative Assembly or other authorizing body are being achieved;

Â Â Â Â Â  (B) The extent to which the need for or objectives of an ongoing program are necessary or relevant;

Â Â Â Â Â  (C) Whether the program complements, duplicates, overlaps or conflicts with other related programs;

Â Â Â Â Â  (D) The effectiveness of organizations, programs, activities or functions; and

Â Â Â Â Â  (E) Whether the entity described in subsection (1) of this section that is the subject of the audit has complied with laws and regulations applicable to the program. [1997 c.847 Â§4]

INVESTIGATING LOSS OF PUBLIC FUNDS OR PROPERTY

Â Â Â Â Â  297.110 Definitions for ORS 297.120 and 297.210. As used in ORS 297.120 and 297.210:

Â Â Â Â Â  (1) ÂPublic officerÂ means any elected or appointed state officer, including members of boards and commissions.

Â Â Â Â Â  (2) ÂState agencyÂ means any state department, division, bureau or other agency or body headed by an elected or appointed state officer or member of a board or commission. [1963 c.617 Â§1; 1993 c.718 Â§1]

Â Â Â Â Â  297.120 Investigating loss of public funds or property by state agency when public officer involved; report to Governor. When a state agency sustains a loss of public funds or property under circumstances involving a public officer who is entrusted with the custody of the funds or property or who is charged with the duty to account for the funds or property, the agency shall report the loss in writing to the Division of Audits. Within 30 days of discovering the loss of public funds or property, the Division of Audits may investigate the loss and prepare a report respecting the accountability of the public officer for the loss. The report shall be presented to the Governor. [1963 c.617 Â§2; 1969 c.199 Â§48; 1991 c.219 Â§2; 1993 c.718 Â§2]

AUDITING ACCOUNTS OF STATE AND STATE-AIDED INSTITUTIONS AND AGENCIES

Â Â Â Â Â  297.210 Regular auditing of accounts of state agencies and state-aided institutions and agencies; subpoena; auditing on retirement of executive head of institution or department; terms and compensation of auditors. (1) The Secretary of State, as State Auditor, shall have the accounts and financial affairs of state departments, boards, commissions, institutions and state-aided institutions and agencies of the state reviewed or audited as the Secretary of State considers advisable or necessary. The Secretary of State may subpoena witnesses, require the production of books and papers and rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough investigation. The Secretary of State shall report, in writing, to the Governor. The report shall include a copy of the report on each audit.

Â Â Â Â Â  (2) An audit or review shall be made of any institution or department of the state government at any time the executive head of the institution or department, for any reason, retires from the headÂs office or position.

Â Â Â Â Â  (3) The Secretary of State shall employ auditors upon such terms and for such compensation as the Secretary of State determines are advantageous and advisable.

Â Â Â Â Â  (4) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court. [Amended by 1969 c.135 Â§1; 1971 c.748 Â§3; 1983 c.154 Â§1; 1987 c.143 Â§3; 1993 c.718 Â§4; 1997 c.157 Â§1]

Â Â Â Â Â  297.220 [Repealed by 1969 c.135 Â§3]

Â Â Â Â Â  297.230 Estimate and payment of cost and expense of audit; legislative report; crediting moneys to Division of Audits Account. (1) The Division of Audits shall estimate in advance the expenses that it will incur during the biennium in carrying out the provisions of ORS 297.030, 297.120 and 297.210, and shall charge officers, departments, boards and commissions of state government and other public bodies for their share of such expenses for periods within the biennium and in sufficient amounts to provide reasonable cash operating requirements for the Division of Audits within the biennial period. Each officer, department, board or commission or other public body shall pay to the credit of the Division of Audits Account such charge as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state or public body are paid.

Â Â Â Â Â  (2) Payments authorized under this section shall be consistent with ORS 171.580 and 171.585. The Division of Audits shall report to the Joint Legislative Audit Committee established under ORS 171.580 when estimated expenses for an audit authorized under subsection (1) of this section exceed the estimated expenses for a biennium.

Â Â Â Â Â  (3) All moneys received from the various state departments, boards, commissions, institutions and state-aided institutions and agencies of the state in the payment of the costs of audits and reviews under ORS 297.210 and 297.230 shall be credited to the Division of Audits Account. [Amended by 1977 c.774 Â§20; 1987 c.143 Â§4; 1993 c.724 Â§24; 1999 c.324 Â§1]

Â Â Â Â Â  297.240 [Repealed by 1977 c.774 Â§27]

MUNICIPAL AUDIT LAW

Â Â Â Â Â  297.405 Definitions for ORS 297.020, 297.230, 297.405 to 297.740 and 297.990. As used in ORS 297.020, 297.230, 297.405 to 297.740 and 297.990:

Â Â Â Â Â  (1) ÂAccountantsÂ means all accountants whose names are included in the roster prepared and maintained by the Oregon Board of Accountancy as required by ORS 297.670.

Â Â Â Â Â  (2) ÂAccountsÂ means all books, papers, files, letters and records of any nature or in any form used in conducting the affairs of the municipal corporation or in recording the transactions thereof.

Â Â Â Â Â  (3) ÂBoardÂ means the Oregon Board of Accountancy.

Â Â Â Â Â  (4) ÂFiscal affairsÂ means and includes all activities of any nature giving rise to or resulting from financial transactions, including compliance with legal requirements applicable to the operation of a municipal corporation.

Â Â Â Â Â  (5) ÂMunicipal corporationÂ means a:

Â Â Â Â Â  (a) City;

Â Â Â Â Â  (b) County;

Â Â Â Â Â  (c) Special district;

Â Â Â Â Â  (d) Corporation, except a municipal corporation established pursuant to ORS 441.525 to 441.595, upon which is conferred powers of the state for the purpose of local government; or

Â Â Â Â Â  (e) Public corporation, including a cooperative body formed between municipal corporations.

Â Â Â Â Â  (6) ÂPublic corporationÂ means a corporation the operation of which is subject to control by local government or its officers and which, at least in part, is organized to serve a public purpose of, and receives public funds or other support having monetary value from, such government. [1977 c.774 Â§2; 1979 c.286 Â§7; 1987 c.423 Â§1; 2005 c.443 Â§15]

Â Â Â Â Â  297.410 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.415 Periodic financial reports required. The Secretary of State shall require that periodic reports of financial condition and financial operations be prepared and submitted to the Secretary of State by municipal corporations in such form and at such times as the Secretary of State considers necessary. The periodic reports may be required of all municipal corporations. [1977 c.774 Â§3]

Â Â Â Â Â  297.420 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.425 Annual audits required; contracts related to audits and accounting systems; compensation; expenses; subjects of audit. (1) Except as provided in ORS 297.435, the accounts and fiscal affairs of every municipal corporation shall be audited and reviewed at least once each calendar or fiscal year, and more often if considered advisable by the governing body or managing or executive officer of the municipal corporation. The audits and reviews shall be made by accountants pursuant to contracts entered into by the governing body, or managing or executive officer, and accountants, or by the Secretary of State pursuant to a duly adopted ordinance or resolution, a copy of which shall be furnished to the Secretary of State.

Â Â Â Â Â  (2) Municipal corporations may enter into contracts, or by ordinance or resolution request the Secretary of State, to develop or revise and install accounting systems.

Â Â Â Â Â  (3) All contracts for conducting audits and reviews or for developing or revising and installing accounting systems shall be in a form prescribed or approved by the Secretary of State. A copy of each completed contract shall be furnished the Secretary of State.

Â Â Â Â Â  (4)(a) The compensation for audits and reviews performed by accountants shall be as agreed upon between the governing body, or managing or executive officer of the municipal corporation, and the accountant, and shall be paid in the same manner as other claims against the municipal corporation are paid.

Â Â Â Â Â  (b) The compensation for installation of accounting systems performed by parties under subsection (2) of this section, other than the Secretary of State, shall be as agreed upon between the governing body, or managing or executive officer of the municipal corporation, and the other party, and shall be paid in the same manner as other claims against the municipal corporation are paid.

Â Â Â Â Â  (5) All expenses and costs incurred by the Secretary of State in conducting audits and reviews, and installing accounting systems for municipal corporations shall be borne by the municipal corporation for which a particular audit, review or installation is made. The expenses and costs shall be paid to the Secretary of State in the same manner as other claims against the municipal corporation are paid.

Â Â Â Â Â  (6) Audits and reviews required by this section shall inquire into:

Â Â Â Â Â  (a) The principles of accounting and methods followed by the municipal corporation in recording, summarizing and reporting its financial transactions and financial condition;

Â Â Â Â Â  (b) The accuracy and legality of the transactions, accounts, records, files and financial reports of the officers and employees of the municipal corporation as they relate to its fiscal affairs; and

Â Â Â Â Â  (c) Compliance with requirements, orders and regulations of other public officials which pertain to the financial condition or financial operations of the municipal corporation. [1977 c.774 Â§4; 1987 c.143 Â§5; 2001 c.26 Â§1]

Â Â Â Â Â  297.430 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.435 Exemption from audit; financial statement and bonding required. (1) Subject to ORS 297.445, the provisions of ORS 297.425 shall not apply to any municipal corporation, except a county or a school district, if, with respect to any one calendar year or fiscal year, the municipal corporation meets all the conditions in either subsection (2) or (3) of this section.

Â Â Â Â Â  (2)(a) Total receipts from all sources and expenditures for all purposes, including money obtained from borrowing and money expended for debt retirement, did not exceed $150,000 for the year;

Â Â Â Â Â  (b) The municipal corporation has submitted financial statements for the year to the Secretary of State within 90 days following the end of the year; and

Â Â Â Â Â  (c) A certificate has been submitted with the financial statements stating that the principal responsible official of the municipal corporation was covered during the entire year by a fidelity or faithful performance bond in an amount at least equal to the total amount of money received by the municipal corporation during the year.

Â Â Â Â Â  (3)(a) Total receipts from all sources and expenditures for all purposes, including money obtained from borrowing and money expended for debt retirement, exceeded $150,000 but did not exceed $500,000 for the year;

Â Â Â Â Â  (b) The municipal corporation has submitted financial statements for the year to the Secretary of State within 180 days following the end of the year, and the financial statements have been reviewed by an accountant or the Secretary of State in accordance with standards prescribed by the Secretary of State; and

Â Â Â Â Â  (c) A certificate has been submitted with the financial statements stating that the official responsible for receiving and disbursing moneys on behalf of the municipal corporation was covered during the entire year by a fidelity or faithful performance bond in an amount at least equal to 10 percent of the total receipts for the year, but not less than $10,000.

Â Â Â Â Â  (4) The financial statements required by this section shall be in a form prescribed by the Secretary of State and shall be considered audit reports for the purpose of the filing fee required by ORS 297.485.

Â Â Â Â Â  (5) The provisions of ORS 297.466 apply to financial statements for cities reviewed under subsection (3) of this section. [1977 c.774 Â§5; 1981 c.245 Â§1; 1997 c.401 Â§1]

Â Â Â Â Â  297.440 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.445 Petition to audit municipal corporation exempt under ORS 297.435; notice to corporation; audit. (1) ORS 297.435 does not apply to a municipal corporation for any calendar or fiscal year if a petition requesting an audit, signed by residents of the municipal corporation who are subject to taxes, fees, assessments or other charges levied by the municipal corporation, is filed with the Secretary of State within six months of the end of the fiscal year for which the audit is requested. In a municipal corporation with a population of 150 or less, the petition must be signed by at least 10 residents. In a municipal corporation with a population of more than 150, the petition must be signed by at least 30 residents.

Â Â Â Â Â  (2) The Secretary of State shall give notice of the petition to the governing body of the municipal corporation within 10 days of its receipt. Upon receipt of notice of the petition from the Secretary of State, the governing body or managing or executive officer of the municipal corporation shall immediately comply with the provisions of ORS 297.425. If a copy of a signed contract between the governing body or managing or executive officer and an accountant, or a duly authorized ordinance or resolution requesting an audit by the Secretary of State, is not received within 30 days of the dispatch of notice of petition, the Secretary of State shall cause an audit and review to be made of the accounts and fiscal affairs of the municipal corporation designated in the petition.

Â Â Â Â Â  (3) The costs incurred by the Secretary of State in making the audit and review shall be borne by the municipal corporation, and shall be paid to the Secretary of State in the same manner as other claims against the municipal corporation. [1977 c.774 Â§6; 1987 c.143 Â§6; 2003 c.326 Â§1]

Â Â Â Â Â  297.450 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.455 Audits by federal government; review and approval by Secretary of State. If the accounts and fiscal affairs of a municipal corporation are audited and reviewed for a calendar or fiscal year, in accordance with the requirements of ORS 297.465, by auditors provided by the federal government, the Secretary of State may accept for review and filing the audit reports of such federal auditors if the reports also comply with the requirements set forth in ORS 297.465. Any such audit reports filed with the Secretary of State shall be subject to the filing fee required by ORS 297.485. If the audits and reviews and resulting audit reports are found by the Secretary of State to comply with ORS 297.465, the municipal corporation will be considered in compliance with ORS 297.425. [1977 c.774 Â§7; 1987 c.143 Â§7]

Â Â Â Â Â  297.459 Furnishing county audit reports to Department of Revenue. An accountant who furnishes an audit report to a county pursuant to ORS 297.465 shall, at the same time, furnish a copy of the audit report to the Department of Revenue. [1989 c.796 Â§9]

Â Â Â Â Â  Note: 297.459 was added to and made a part of 297.405 to 297.740 by legislative action but was not added to any other series in ORS chapter 297. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  297.460 [Amended by 1977 c.774 Â§21; renumbered 297.535]

Â Â Â Â Â  297.465 Standards for audits; form; filing. (1) The Secretary of State, in cooperation with the Oregon Board of Accountancy, and in consultation with the Oregon Society of Certified Public Accountants, shall prescribe the minimum standards for conducting audits of municipal corporations, preparing the resulting audit reports and expressing opinions upon the financial condition and results of operation for the period under audit. The expression of opinion shall be signed by the accountant signing the contract, or in the case of a partnership or professional corporation, by a partner or stockholder who is an accountant as defined in ORS 297.405, who has personally conducted the audit to an extent satisfactory to the Secretary of State and to the municipal corporation.

Â Â Â Â Â  (2) The municipal corporation shall be furnished with a written audit report, containing a signed expression of opinion, in the form prescribed by the Secretary of State. A copy of the audit report shall be furnished to each person who was a member of the governing body at the end of the calendar or fiscal year and to each member of the current governing body. Other copies shall be furnished the municipal corporation as are requested by the chairperson of the governing body or the managing or executive officer. The accountant shall furnish the audit report to the municipal corporation within six months after the close of the calendar or fiscal year under audit, except that the Secretary of State, for good cause shown, may grant to the accountant a reasonable extension of time.

Â Â Â Â Â  (3) The municipal corporation shall file one copy of its audit report with the Secretary of State. The report shall be subject to review by the Secretary of State, who may also require submission of the working papers and audit programs of the accountant. If an audit, audit report or expression of opinion is found by the Secretary of State not to be in accordance with the prescribed standards, the Secretary of State shall request compliance. If the accountant fails to comply with the request, the Secretary of State shall so report to the Oregon Board of Accountancy, which thereupon may remove or suspend the name of the accountant from the roster required by ORS 297.670.

Â Â Â Â Â  (4) Audit reports or financial statements filed with the Secretary of State as required by ORS 297.405 to 297.555 shall include the names, mailing addresses and titles of the officers and members of the governing board of the municipal corporation. The report or statement of a special district shall include the name of its registered agent and the address of its registered office as provided by ORS 198.335 to 198.365. [1977 c.774 Â§8; 1979 c.646 Â§3]

Â Â Â Â Â  297.466 Auditor statement required; procedure for determining and correcting deficiencies; withholding of state funds. (1) In performing an audit and review required under ORS 297.425, the accountant under contract with the municipal corporation or the Secretary of State, whoever performs the audit and review, shall determine if the municipal corporation has, or has not, followed generally accepted governmental accounting principles in reporting its financial condition and operations, established appropriate accounting systems and internal controls and substantially complied with legal requirements in conducting its financial affairs. The determination shall either be included in the signed expression of opinion or otherwise disclosed in the audit report required under ORS 297.465.

Â Â Â Â Â  (2) Upon receipt of an audit report under ORS 297.465 the governing body of a county or city shall determine the measures it considers necessary to correct any deficiencies disclosed in the report. The governing body shall adopt a resolution setting forth the corrective measures it proposes and the period of time estimated to complete them.

Â Â Â Â Â  (3) Within 30 days after a county or city files a copy of its audit report with the Secretary of State under ORS 297.465 a copy of the resolution prepared under subsection (2) of this section shall also be filed. Upon receipt of the audit report and the resolution, the Secretary of State shall either acknowledge the city or countyÂs plans to correct deficiencies cited in the audit report or notify the county or city of those deficiencies which, if not corrected, could result in withholding of funds under this section. At the request of the governing body of the city or county the Secretary of State shall make suggestions for correcting those deficiencies. If the governing body of the county or city does not agree with the notification by the Secretary of State, it shall be granted an opportunity for a conference regarding the notification, audit determinations or corrective measures to be taken.

Â Â Â Â Â  (4) If the Secretary of State concurs with determinations made under subsection (1) of this section in two successive audits and reviews of the same county or city, and determines that the governing body of the county or city has not taken adequate action to correct the deficiencies cited in the notifications given under subsection (3) of this section, the Secretary of State may certify these facts to the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services. The certificate of the Secretary of State shall only be issued after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183, governing contested cases. The hearing shall be held within the jurisdiction of the county or city.

Â Â Â Â Â  (5) Upon receipt of a certificate from the Secretary of State under subsection (4) of this section, the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services shall withhold from distribution to the county or city 10 percent of the moneys otherwise to be distributed to it under ORS 221.770, 323.455, 366.762 to 366.768, 366.785 to 366.820, 471.805 and 471.810. The moneys withheld shall be disbursed to the county or city only after the officer responsible for disbursement has received notice from the Secretary of State that the governing body of the county or city has taken action to follow generally accepted governmental accounting principles in reporting financial condition and operations and establish appropriate accounting systems and internal controls and will substantially comply with legal requirements in conducting its financial affairs.

Â Â Â Â Â  (6) The Secretary of State shall not issue a certificate under subsection (4) of this section for failure to follow generally accepted governmental accounting principles if a county or city has followed accounting practices authorized by state law.

Â Â Â Â Â  (7) As used in this section, Âgenerally accepted governmental accounting principlesÂ means those accounting principles sanctioned by recognized authoritative bodies such as the National Council on Governmental Accounting, the American Institute of Certified Public Accountants, the Financial Accounting Standards Board or their successors. [1979 c.646 Â§2; 1981 c.245 Â§3; 1987 c.143 Â§8]

Â Â Â Â Â  297.470 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.475 Cancellation of request for Secretary of State assistance. Whenever any municipal corporation has made a request to the Secretary of State, pursuant to ORS 297.425, for the audit of its accounts and fiscal affairs, or for the installation of accounting systems, or both, the municipal corporation may cancel that request by ordinance or resolution adopted and furnished to the Secretary of State at least 90 days prior to the end of a calendar or fiscal year. [1977 c.774 Â§9]

Â Â Â Â Â  297.480 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.485 Filing fees. (1) At the time an audit report, prepared by an accountant, is filed with the Secretary of State, as required by ORS 297.465, the municipal corporation shall pay to the Secretary of State a filing fee. The filing fee shall be determined by the total expenditures made by the municipal corporation for any and all purposes during the calendar or fiscal year audited, except that expenditures for principal of bonded debt, principal of short-term loans, principal of warrants redeemed which were issued during prior audit periods, transfers or loans between funds and turnovers of taxes or other trust moneys to other municipal corporations shall not be included in the total expenditures upon which the amount of the fee is based.

Â Â Â Â Â  (2) The filing fee to be paid shall be as indicated for those municipal corporations whose total expenditures fall within the classifications as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OverÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  Not OverÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fee

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â Â Â  20

$Â Â Â Â Â Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  150,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40

Â Â Â Â Â Â Â Â Â Â  150,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  150

Â Â Â Â Â Â Â Â Â Â  500,000Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200

Â Â Â Â Â Â Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â  5,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  250

Â Â Â Â Â Â Â  5,000,000Â Â Â Â Â Â Â Â Â Â Â  10,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  300

Â Â Â Â Â  10,000,000Â Â Â Â Â Â Â Â Â Â Â  50,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  350

Â Â Â Â Â  50,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  400

______________________________________________________________________________

Â Â Â Â Â  (3) Audit reports filed by the administrative office of the county, under ORS 328.465 (2), for school districts with less than 1,000 children according to the latest school census in the county, shall be considered one report for purposes of the filing fee required by this section. The filing fee shall be paid by the county administrative office and deducted pro rata from moneys due to the several school districts. [1977 c.774 Â§10; 1999 c.345 Â§1]

Â Â Â Â Â  297.490 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.495 Extraordinary costs. Any extraordinary work required to be performed by the Secretary of State in connection with any of the audits or the reports thereon filed pursuant to ORS 297.465 shall be compensated by an additional payment to be agreed upon by the Secretary of State and the municipal corporation for which the audit is made or to be made. [1977 c.774 Â§11]

Â Â Â Â Â  297.500 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.505 Rules. The Secretary of State, subject to ORS chapter 183, may adopt, amend and repeal rules necessary to carry out the provisions of ORS 297.020, 297.230, 297.405 to 297.555 and 297.990. [1977 c.774 Â§12; 1979 c.286 Â§9]

Â Â Â Â Â  297.515 County audits include judicial and law enforcement agencies and officers. The audits of counties required under ORS 297.425 shall include circuit and justice courts, their officers and employees, district attorneys and their employees, sheriffs, constables and all other officers and officials elected by the residents of a county or appointed by an official elected by the residents of a county and transacting public business. [1977 c.774 Â§13]

Â Â Â Â Â  297.520 [1969 c.518 Â§3; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.525 Annual audit of county road work. The annual audit required to be made of the accounts and fiscal affairs of a county shall include a cost audit of the cost account for county road work. [1977 c.774 Â§13a]

Â Â Â Â Â  297.527 City utilities separate municipal corporations. When a city, by charter, establishes a board or commission that is elected by the people to operate a water utility or an electric utility of the city, the city and the water utility or the electric utility are separate municipal corporations for the purposes of ORS 297.405 to 297.555 and 297.990. [2005 c.443 Â§17]

Â Â Â Â Â  Note: 297.527 was added to and made a part of 297.405 to 297.740 by legislative action but was not added to any other series in ORS chapter 297. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  297.530 Subpoena authority of Secretary of State; enforcement; costs. (1) The Secretary of State may subpoena witnesses, require the production of accounts and do all things necessary to assure that the accounts and fiscal affairs of a municipal corporation are subject to a complete audit. If an accountant is denied access to any of the accounts or other information pertaining to the fiscal affairs of a municipal corporation, the accountant may request the Secretary of State to subpoena the accounts, or witnesses who may be able to furnish the necessary information. The accountant shall furnish to the Secretary of State such information as the Secretary of State determines necessary to carry out the provisions of subsections (1) and (2) of this section.

Â Â Â Â Â  (2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

Â Â Â Â Â  (3) All costs necessarily incurred by the Secretary of State or an accountant in carrying out subsections (1) and (2) of this section shall be paid by the municipal corporation. [1983 c.794 Â§Â§2,3]

Â Â Â Â Â  297.535 Division of Audits Account. (1) All moneys received by the Secretary of State under ORS 297.210, 297.230, 297.425 and 297.445 shall be immediately turned over to the State Treasurer, who shall deposit the moneys in the General Fund to the credit of an account to be known as the Division of Audits Account.

Â Â Â Â Â  (2) The moneys received under subsection (1) of this section and deposited in the Division of Audits Account are continuously appropriated to the Secretary of State for use in payment of salaries and other expenses or costs of the Division of Audits.

Â Â Â Â Â  (3) The moneys received under ORS 297.545 and deposited in the Division of Audits Account are continuously appropriated to the Secretary of State for use in payment of salaries and other expenses or costs incurred by the Division of Audits of the Office of the Secretary of State in connection with the carrying out of the provisions of ORS 297.020, 297.230, 297.405 to 297.740 and 297.990.

Â Â Â Â Â  (4) The Secretary of State may use moneys in the Division of Audits Account for cash advances for travel expenses necessary in carrying out the provisions of ORS 297.020 to 297.555 and 297.990. Any moneys received in reimbursement of these cash advances shall be deposited in the Division of Audits Account.

Â Â Â Â Â  (5) The Secretary of State shall keep a record of all moneys deposited in the Division of Audits Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [Formerly 297.460; 1979 c.286 Â§10; 1995 c.144 Â§3; 2001 c.796 Â§20; 2005 c.755 Â§14]

Â Â Â Â Â  297.545 Disposition of Municipal Audit Law filing fees. All filing fees received by the Secretary of State under ORS 297.405 to 297.555 shall be immediately turned over to the State Treasurer who shall deposit the moneys in the Division of Audits Account created under ORS 297.535. [Formerly 297.660; 1979 c.286 Â§11; 1995 c.144 Â§5]

Â Â Â Â Â  297.555 Short title. ORS 297.405 to 297.555 and 297.990 may be cited as the Municipal Audit Law. [1977 c.774 Â§1; 1979 c.286 Â§12]

Â Â Â Â Â  297.610 [Amended by 1959 c.238 Â§1; 1963 c.518 Â§1; 1965 c.332 Â§1; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.620 [Amended by 1961 c.555 Â§1; 1963 c.301 Â§1; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.622 [1963 c.301 Â§3; 1975 c.450 Â§1; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.624 [1963 c.301 Â§4; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.626 [1965 c.332 Â§9; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.630 [Amended by 1965 c.332 Â§2; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.635 [1971 c.267 Â§2; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.640 [Amended by 1961 c.555 Â§3; 1967 c.67 Â§2; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.650 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.660 [Amended by 1977 c.774 Â§22; renumbered 297.545]

ROSTER OF AUTHORIZED ACCOUNTANTS

Â Â Â Â Â  297.670 Board of Accountancy to prepare and maintain roster of authorized accountants. The Oregon Board of Accountancy shall prepare and maintain a roster of accountants authorized to conduct the municipal audits required by ORS 297.425. [Amended by 1981 c.83 Â§1]

Â Â Â Â Â  297.680 Rules for establishing and maintaining roster of authorized accountants. The Oregon Board of Accountancy shall adopt by rule:

Â Â Â Â Â  (1) Procedures and qualifications for admitting applicants to the roster of authorized accountants referred to in ORS 297.670;

Â Â Â Â Â  (2) Procedures for reviewing the qualifications of accountants admitted to the roster for continuance on the roster;

Â Â Â Â Â  (3) Fees payable upon application for admission to the roster; and

Â Â Â Â Â  (4) Procedures for making the roster available to municipal corporations described in ORS 297.405 (5) which are subject to the Municipal Audit Law. [Amended by 1959 c.238 Â§2; 1965 c.332 Â§3; 1987 c.455 Â§1; 1999 c.309 Â§1; 1999 c.322 Â§34]

Â Â Â Â Â  297.690 [Amended by 1965 c.332 Â§4; 1973 c.832 Â§2; repealed by 1987 c.455 Â§5]

Â Â Â Â Â  297.700 [Repealed by 1959 c.238 Â§4]

Â Â Â Â Â  297.701 Persons on roster on August 5, 1959; removal. Notwithstanding the repeal of ORS 297.700, any person who is on the roster referred to in ORS 297.670 on August 5, 1959, shall remain thereon subject only to removal under ORS 297.710. [1959 c.238 Â§5]

Â Â Â Â Â  297.710 Removal of accountant from roster; reinstatement. (1) The Oregon Board of Accountancy, for cause, may remove from the roster the name of any person appearing thereon and may provide for the reinstatement thereof.

Â Â Â Â Â  (2) The board shall remove from the roster the name of any person appearing thereon if the person ceases to possess the qualifications described in ORS 297.680. If after such removal the board determines that such person later possesses such qualifications, the board may provide for the reinstatement of that personÂs name on the roster without an examination. [Amended by 1965 c.332 Â§5]

Â Â Â Â Â  297.720 Biennial fee of accountants included on roster. Every auditor or accountant whose name is included on the roster of authorized accountants referred to in ORS 297.670 shall pay to the Oregon Board of Accountancy biennially a fee for continuance thereon. The fee shall be in an amount not to exceed $100 as determined by the board by rule. [Amended by 1971 c.217 Â§1; 1981 c.89 Â§13; 1987 c.455 Â§2]

Â Â Â Â Â  297.730 Disposition of fees of board. The fees collected by the Oregon Board of Accountancy under ORS 297.670 to 297.740 shall be turned over to the State Treasurer who shall deposit the moneys in the General Fund to be credited to the Oregon Board of Accountancy for its use in carrying out the provisions of ORS 297.405 to 297.555 and 297.670 to 297.740. [Amended by 1981 c.83 Â§2]

Â Â Â Â Â  297.740 Rules of board. The Oregon Board of Accountancy may adopt rules necessary to exercise its powers and duties provided in ORS 297.405 to 297.555 and 297.670 to 297.740. [Amended by 1981 c.83 Â§3; 1999 c.322 Â§35]

Â Â Â Â Â  297.750 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.810 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  297.820 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  297.830 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  297.910 [Formerly 190.120; repealed by 1965 c.351 Â§4]

Â Â Â Â Â  297.920 [1961 c.108 Â§Â§6,7; renumbered 190.260]

PENALTIES

Â Â Â Â Â  297.990 Penalties. In addition to all other penalties, any county court, board of county commissioners or managing or executive officers of any municipal corporation, who violate any of the provisions of ORS 297.405 to 297.555 or fail to have the audits and examinations required by those sections made, upon such violation or failure shall forfeit to the county or other municipality their salaries and fees due them from the county or other municipality; and it shall be unlawful for any officer of such county or municipality to draw any warrant in favor of the members of such court, or such commissioners, or managing or executive officers of such corporation, in payment of such salaries or fees, or to pay the same in any manner. [Amended by 1977 c.774 Â§23; 1979 c.286 Â§13]

_______________

CHAPTERS 298 TO 304

Â [Reserved for expansion]






Volume 8, Chapters 305 - 324

Chapter 305

Chapter 305 Â Administration of Revenue and Tax Laws; Appeals

2005 EDITION

TITLE 29

REVENUE AND TAXATION

ChapterÂ Â Â Â  305.Â Â Â Â  Administration of Revenue and Tax Laws; Appeals

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  306.Â Â Â Â  Property Taxation Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  307.Â Â Â Â  Property Subject to Taxation; Exemptions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  308.Â Â Â Â  Assessment of Property for Taxation

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  308A.Â  Land Special Assessments

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  309.Â Â Â Â  Board of Property Tax Appeals; Ratio Studies

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  310.Â Â Â Â  Property Tax Rates and Amounts; Tax Limitations; Tax Reduction Programs

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  311.Â Â Â Â  Collection of Property Taxes

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  312.Â Â Â Â  Foreclosure of Property Tax Liens

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  314.Â Â Â Â  Taxes Imposed Upon or Measured by Net Income

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  315.Â Â Â Â  Personal and Corporate Income or Excise Tax Credits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316.Â Â Â Â  Personal Income Tax

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317.Â Â Â Â  Corporation Excise Tax

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318.Â Â Â Â  Corporation Income Tax

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319.Â Â Â Â  Motor Vehicle and Aircraft Fuel Taxes

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320.Â Â Â Â  Miscellaneous Taxes

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321.Â Â Â Â  Timber and Forestland Taxation

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  323.Â Â Â Â  Cigarettes and Tobacco Products

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  324.Â Â Â Â  Oil and Gas Tax

_______________

Chapter 305 Â Administration of Revenue and Tax Laws; Appeals

2005 EDITION

ADMINISTRATION; APPEALS

REVENUE AND TAXATION

DEPARTMENT OF REVENUE

(Organization)

305.005Â Â Â Â  Definitions

305.015Â Â Â Â  Policy

305.025Â Â Â Â  Department of Revenue; organization; planning; seal

305.035Â Â Â Â  Director of Department of Revenue; appointment; confirmation; compensation and expenses; bond

305.045Â Â Â Â  Duties of director

305.057Â Â Â Â  Delegation of authority

305.060Â Â Â Â  Offices of department; equipment and supplies

305.063Â Â Â Â  Department of Revenue Administration Account; use; limitation

305.065Â Â Â Â  Deputy director; appointment; qualifications

305.075Â Â Â Â  Employees; appointment; duties; compensation and expenses

305.078Â Â Â Â  Authority of Department of Revenue to require fingerprints

305.085Â Â Â Â  Charges for maps, documents or publications

(Tax Administration)

305.100Â Â Â Â  Rules; forms

305.102Â Â Â Â  Constitutional property tax limit; rules

305.105Â Â Â Â  Declaratory rulings by department; rules

305.110Â Â Â Â  Duty to construe tax laws; instruction of officers acting under tax laws

305.120Â Â Â Â  Enforcement of tax laws

305.130Â Â Â Â  Department as party to actions involving property subject to certain tax liens; complaint and summons

305.140Â Â Â Â  Power to release real property from certain tax liens

305.145Â Â Â Â  When interest required to be waived; power to waive, reduce or compromise small tax balance or penalty and interest; rules

305.150Â Â Â Â  Closing agreements

305.155Â Â Â Â  Cancellation of uncollectible tax; filing order; releasing liens

305.157Â Â Â Â  Extending statutory periods of limitation

305.160Â Â Â Â  Reports from public officers

305.170Â Â Â Â  Complaints concerning tax laws; reports and recommendations to Legislative Assembly

305.180Â Â Â Â  Effect of tax warrant for purposes of out-of-state collection

305.182Â Â Â Â  Filing of warrants for unpaid taxes; release, cancellation and satisfaction

305.184Â Â Â Â  Certificate of outstanding warrants; fee

305.190Â Â Â Â  Subpoenaing and examining witnesses, books and papers; application to tax court for disobeyance of subpoena

305.192Â Â Â Â  Disclosure of books and papers relating to appraisal or assessment of industrial property

305.193Â Â Â Â  Disclosure of tax information to designated persons; rules

305.195Â Â Â Â  Written interrogatories; contents; time and manner of service; answer; objection; order for answer; demand for information by taxpayer; order for information

305.200Â Â Â Â  Witness fees and mileage

305.215Â Â Â Â  Conflicting claims for credit for dependent; notice procedure; appeal; evidence as public record

305.217Â Â Â Â  When deduction for amounts paid as wages or remuneration permitted

305.220Â Â Â Â  Interest on deficiency, delinquency or refunds; adjustments in rates; rules; computation

305.222Â Â Â Â  Determination of interest rate

305.225Â Â Â Â  Request of assistance by law enforcement agency; disclosure of tax records

305.228Â Â Â Â  Penalty for second dishonored payment of taxes; waiver

305.229Â Â Â Â  When penalties not imposed; rules

(Representation of Taxpayer)

305.230Â Â Â Â  Qualifications of persons representing taxpayer; procedure for designating representative; rules

305.242Â Â Â Â  Representation before department or magistrate of designated partnership tax matters; designated tax partner

305.245Â Â Â Â  Representation before tax court magistrate by officer or employee of county or department

305.260Â Â Â Â  Representation before department or magistrate by former department personnel prohibited

(Tax Deficiencies; Notice; Appeals)

305.263Â Â Â Â  Order requiring filing report or return; show cause; contempt; appeal

305.265Â Â Â Â  Deficiency notice; payment of deficiency; assessment; appeal; interest

305.267Â Â Â Â  Extension of time to issue notice of deficiency or assessment

305.270Â Â Â Â  Refund of excess tax paid; claim procedure

305.271Â Â Â Â  Refund transfer or assignment prohibited; exception

305.275Â Â Â Â  Persons who may appeal due to acts or omissions

305.280Â Â Â Â  Time for filing appeals; denial of appeal

305.285Â Â Â Â  Correction of tax and assessment rolls for subsequent tax years during pendency of appeal

305.288Â Â Â Â  Valuation changes for residential property substantial value error and for good and sufficient cause

305.290Â Â Â Â  Extension of time for making assessment due to bankruptcy

305.295Â Â Â Â  Cancellation of tax, penalty or interest

305.305Â Â Â Â  Procedure where deficiency based on federal or other state audit report; effect of appeal; interest suspension

305.375Â Â Â Â  Disposition of penalties; payment of refunds

(License Lists)

305.380Â Â Â Â  Definitions for ORS 305.385

305.385Â Â Â Â  Agencies to supply licensee and contractor lists; contents; effect of department determination on taxpayer status of licensee or contractor; rules

SUBPOENAS RELATING TO INDUSTRIAL PROPERTY

305.390Â Â Â Â  Subpoenas of records containing information on industrial plant for use to determine value of different industrial plant

305.392Â Â Â Â  Process for limiting scope of third-party subpoena

305.394Â Â Â Â  When industrial plant owner may choose not to produce information sought by subpoena

305.396Â Â Â Â  Protection of confidentiality of industrial property information obtained by subpoena

305.398Â Â Â Â  Disclosure and use of industrial property confidential information obtained by third-party subpoena

305.400Â Â Â Â  Payment of costs of subpoena compliance; determination of costs

APPEALS OF INDUSTRIAL PROPERTY OR PLANTS

305.403Â Â Â Â  Election to appeal value of principal or secondary industrial property to tax court; dismissal of appeal to board of property tax appeals

OREGON TAX COURT

(General)

305.404Â Â Â Â  Oregon Tax Court; definitions; usage

305.405Â Â Â Â  Oregon Tax Court; creation; jurisdiction

305.410Â Â Â Â  Authority of court in tax cases within its jurisdiction; concurrent jurisdiction; exclusive jurisdiction in certain cases

305.412Â Â Â Â  Jurisdiction to determine value

305.415Â Â Â Â  Service of papers and process

305.418Â Â Â Â  When mailed complaint considered to be filed

305.419Â Â Â Â  Tax, penalty and interest payable before appeal; how determined; waiver; refund

305.420Â Â Â Â  Issuance of subpoenas; administration of oaths; depositions

305.422Â Â Â Â  Waiver of penalty for failure to timely file property return

305.425Â Â Â Â  Proceedings to be without jury and de novo; issues reviewable; rules of procedure

305.427Â Â Â Â  Burden of proof in tax court proceedings

305.430Â Â Â Â  Hearings to be open to public; report of proceedings; exception; confidential information

305.437Â Â Â Â  Damages for frivolous or groundless appeal or appeal to delay

305.440Â Â Â Â  Finality of unappealed decision of tax court; effect of appeal to Supreme Court

305.445Â Â Â Â  Appeals to Supreme Court; reviewing authority and action on appeal

305.447Â Â Â Â  Recovery by taxpayer of certain costs and expenses upon appeal to Supreme Court

305.450Â Â Â Â  Publication of tax court decisions

305.452Â Â Â Â  Election and term of judge; vacancy; recommendation of appointees to fill vacancy

305.455Â Â Â Â  Qualifications of judge; inapplicability of disqualification-for-prejudice provision

305.460Â Â Â Â  Salary, expenses, disability and retirement of judge and magistrates

305.470Â Â Â Â  Presiding judge; functions

305.475Â Â Â Â  Offices of tax court; location of hearings

305.480Â Â Â Â  State Court Administrator as administrator and clerk; other personnel; expenses; limitation on activities of personnel

305.485Â Â Â Â  Records

(Industrial Property Appeals)

305.487Â Â Â Â  Findings and policy

305.489Â Â Â Â  Considerations in adopting rules

(Fees)

305.490Â Â Â Â  Filing fees; recovery of certain costs and disbursements; additional recovery for certain taxpayers; disposition of receipts

305.492Â Â Â Â  Fees and expenses of witnesses

305.493Â Â Â Â  Fees for transcripts or copies of records

(Representation)

305.494Â Â Â Â  When shareholder may represent corporation in tax court proceedings

(Magistrate Division)

305.498Â Â Â Â  Magistrates; appointment; qualifications; oaths; duties; dismissal; appointment of presiding magistrate

305.501Â Â Â Â  Appeals to tax court to be heard by magistrate division; exception; mediation; conduct of hearings; decisions; appeal de novo to tax court judge

305.505Â Â Â Â  Magistrate division records; statistical reports

305.525Â Â Â Â  Notice to taxpayer of right to appeal

(Appeals Procedure; Effect of Pendency of Appeal)

305.560Â Â Â Â  Appeals procedure generally; procedure when taxpayer is not appellant; intervention

305.565Â Â Â Â  Stay of collection of taxes, interest and penalties pending appeal; exception; bond

305.570Â Â Â Â  Standing to appeal to regular division of tax court; perfection of appeal

305.575Â Â Â Â  Authority of tax court to determine deficiency

(Constitutional Limits Upon Property Taxes; Effects; Determination)

305.580Â Â Â Â  Exclusive remedies for certain determinations; priority of petitions

305.583Â Â Â Â  Interested taxpayer petitions for certain determinations; petition contents; manner and time for filing; classification notice requirements; bond proceed use notice requirements

305.585Â Â Â Â  Local government petitions concerning taxes of another local government under 1990 Measure 5; manner and time for filing

305.586Â Â Â Â  Legislative findings; policy on remedies for misspent bond proceeds

305.587Â Â Â Â  Tax court findings; orders; refunds; bond measure construction; other relief

305.589Â Â Â Â  Judicial declarations; petition by local government; notice; intervention; appeal; remedies; costs

305.591Â Â Â Â  Court determination that 1990 Measure 5 tax limit is inapplicable; collection of tax; appeal; stay denied

INTERGOVERNMENTAL TAX RELATIONS

(Federal and Other States)

305.605Â Â Â Â  Application of tax laws within federal areas in state

305.610Â Â Â Â  Reciprocal recognition of tax liability; actions in other states for Oregon taxes

305.612Â Â Â Â  Reciprocal offset of tax refunds in payment of liquidated tax obligations; rules

305.615Â Â Â Â  Apportionment of moneys received from United States in lieu of property taxes

(Local)

305.620Â Â Â Â  Collection and distribution of local taxes on income and sales; costs; court review of determinations and orders; appeals

305.625Â Â Â Â  State and political subdivisions are employers for purpose of withholding city or county income tax

305.630Â Â Â Â  Compliance with city or county income tax ordinance required

305.635Â Â Â Â  Rate of withholding to be designated by city or county; forms

305.640Â Â Â Â  Discrimination among employers prohibited

MULTISTATE TAX COMPACT

305.655Â Â Â Â  Multistate Tax Compact

305.660Â Â Â Â  Director of department to represent state; alternate

305.665Â Â Â Â  Appointment of consultants from political subdivisions imposing taxes having multistate impact

305.675Â Â Â Â  Application of compact provisions relating to interstate audits

305.676Â Â Â Â  Mediation and arbitration laws not applicable to Multistate Tax Commission processes

305.685Â Â Â Â  Multistate Tax Commission Revolving Account

CHARITABLE CHECKOFF PROGRAM

305.690Â Â Â Â  Definitions for ORS 305.690 to 305.753

305.695Â Â Â Â  Oregon Charitable Checkoff Commission; qualifications; term; compensation and expenses

305.700Â Â Â Â  Officers; meetings; quorum; director as nonvoting member

305.705Â Â Â Â  Duties of chairperson

305.710Â Â Â Â  Notice of availability of space in tax return for checkoffs; determination of entities eligible for checkoff

305.715Â Â Â Â  Determination of eligibility; certification of entities to be listed on tax return

305.720Â Â Â Â  Qualification for entity for contributions by checkoff

305.725Â Â Â Â  Application of entity

305.727Â Â Â Â  Instruction listing; qualifications

305.730Â Â Â Â  Financial report of entity

305.735Â Â Â Â  Effect of qualification; notice if entity not qualified

305.740Â Â Â Â  Standards for continuing eligibility

305.745Â Â Â Â  Inclusion of eligible entities on tax return

305.747Â Â Â Â  Administrative expenses; crediting contributions to entities; rules

305.749Â Â Â Â  Payment to checkoff programs; rules; notice and effect of low contributions; form on tax return

305.751Â Â Â Â  Rules

305.753Â Â Â Â  State Treasurer may solicit donations to eligible entities; department rules; inapplicability of certain statutes to certain checkoffs

REFUNDS

305.760Â Â Â Â  Paying over funds to State Treasurer and writing checks for refunds

305.762Â Â Â Â  Election for direct deposit of personal income tax refund

305.765Â Â Â Â  Refund of taxes adjudged invalid

305.770Â Â Â Â  Report of taxpayers paying invalid tax; issuance and payment of warrants

305.775Â Â Â Â  Interest on amount of refund in certain cases

305.780Â Â Â Â  Taxes due prior to year in which suit brought

305.785Â Â Â Â  Appropriation

305.790Â Â Â Â  Manner of payment of certain costs and expenses

305.792Â Â Â Â  Surplus refund donations to education

305.794Â Â Â Â  Transfer to State School Fund

MISCELLANEOUS PROVISIONS

305.805Â Â Â Â  Repeal of intangibles income tax law not to affect accrued taxes

305.810Â Â Â Â  Verification of return, statement or document filed under tax laws

305.815Â Â Â Â  False return, statement or document prohibited

305.820Â Â Â Â  Date when writing, remittance or electronic filing deemed received by tax officials

305.822Â Â Â Â  Prohibition on state or local tax on Internet access

305.823Â Â Â Â  Local government tax on telephone services prohibited

305.830Â Â Â Â  Collection of fines, penalties and forfeitures; disbursement; cost of collection

305.840Â Â Â Â  Forms furnished by county assessors; assessor not liable when taxpayer fails to receive mailed form

305.845Â Â Â Â  Remedies exclusive

305.850Â Â Â Â  Use of collection agency

TAXPAYER BILL OF RIGHTS

305.860Â Â Â Â  Statement of rights of taxpayers; distribution

305.865Â Â Â Â  Taxpayer rights

305.870Â Â Â Â  Personnel evaluation not based on amount of taxes collected

305.875Â Â Â Â  Rights of taxpayer in meeting or communication with department

305.880Â Â Â Â  Waiver of interest or penalty when department misleads taxpayer

305.885Â Â Â Â  Right of clear explanation

305.890Â Â Â Â  Right to enter into agreement to satisfy liability in installment payments

305.895Â Â Â Â  Action against property before issuance of warrant prohibited; prerequisites for warrant

305.900Â Â Â Â  Short title

PENALTIES

305.990Â Â Â Â  Criminal penalties

305.992Â Â Â Â  Civil penalty for failure to file return for three consecutive years

DEPARTMENT OF REVENUE

(Organization)

Â Â Â Â Â  305.005 Definitions. As used in the revenue and tax laws of this state, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Revenue. [1969 c.520 Â§2; 1995 c.79 Â§105; 1995 c.650 Â§105]

Â Â Â Â Â  305.010 [Formerly 306.010; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.015 Policy. It is the intent of the Legislative Assembly to place in the Department of Revenue and its director the administration of the revenue and tax laws of this state, except as specifically otherwise provided in such laws. [1969 c.520 Â§1; 1977 c.870 Â§1]

Â Â Â Â Â  305.020 [Formerly 306.020; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.025 Department of Revenue; organization; planning; seal. (1) The Department of Revenue is established.

Â Â Â Â Â  (2) The Department of Revenue shall consist of administrative divisions. Each of the administrative divisions of the department shall be headed by an administrator who shall be in the unclassified service under the State Personnel Relations Law and appointed by the Director of the Department of Revenue. Each administrator shall be well qualified by technical training and experience in the functions to be performed.

Â Â Â Â Â  (3) The Director of the Department of Revenue, from time to time, may alter or amend the organization of the department, including its administrative divisions, as the director deems necessary to achieve the greatest efficiency and economy in its operation.

Â Â Â Â Â  (4) The director, acting in concert with the chief officers of other state agencies charged with raising revenue, shall use all reasonable means to increase efficiency and economy by coordinating work and sharing resources with other agencies, including but not limited to the mutual use of field officers and field auditors. With respect to such activity the director shall cause to be prepared a report relating to the utilization and coordination of revenue raising functions of the state agencies charged with such responsibility, including but not limited to suggested plans for departmental or governmental reorganization in the revenue raising field. Such report shall be submitted to the Governor and the Legislative Assembly when it next convenes.

Â Â Â Â Â  (5) The department shall have an official seal, with the words ÂDepartment of RevenueÂ and ÂState of OregonÂ and such other design as the director may prescribe. The seal shall be used to authenticate all papers and proceedings requiring authentication. [1969 c.520 Â§Â§3,5; 1973 c.402 Â§2; 1981 c.848 Â§1]

Â Â Â Â Â  305.030 [Formerly 306.030; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.035 Director of Department of Revenue; appointment; confirmation; compensation and expenses; bond. (1) The Department of Revenue shall be under the supervision of the Director of the Department of Revenue who shall be appointed for a term of four years and shall hold office at the pleasure of the Governor. The director shall be skilled and expert in matters of taxation and shall devote the entire time of the director to the performance of the duties imposed upon the department.

Â Â Â Â Â  (2) The appointment of the director is subject to confirmation by the Senate under ORS 171.562 and 171.565. In case the GovernorÂs choice of a director is not confirmed, the Governor shall make another appointment subject to the confirmation by the Senate as provided in this subsection.

Â Â Â Â Â  (3) The director shall receive such salary as may be provided by law. In addition to salary, the director, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred by the director in the performance of official duties. Before entering upon the duties of office, the director shall be bonded under ORS 291.011. [1969 c.520 Â§4; 1985 c.565 Â§52; 1985 c.761 Â§5]

Â Â Â Â Â  305.040 [Formerly 306.040; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.045 Duties of director. (1) Except as otherwise provided by law, the Director of the Department of Revenue shall coordinate all of the activities of the Department of Revenue, and has the power of general supervision over the administration of each division within the department, and the administrative head thereof, and is directly responsible to the Governor therefor.

Â Â Â Â Â  (2) The director shall provide administrative staff, fiscal, planning and research facilities and services for the agencies within the department. [1969 c.520 Â§6; 1995 c.650 Â§106]

Â Â Â Â Â  305.050 [Formerly 306.050; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.055 [Formerly 306.230; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.057 Delegation of authority. Whenever a power is granted to the Director of the Department of Revenue, the power may be exercised by such officer or employee within the Department of Revenue as designated in writing by the director. Any such designation shall be filed in the office of the Secretary of State. [1969 c.520 Â§7; 1975 c.605 Â§15a]

Â Â Â Â Â  305.060 Offices of department; equipment and supplies. (1) The Department of Revenue shall maintain its principal offices in the state capital and shall be furnished with suitable office quarters under ORS 276.004. The department may maintain offices or conduct its business in other places in the state in order to facilitate the discharge of its functions.

Â Â Â Â Â  (2) Necessary printing for the department shall be performed in the same manner as other state printing. All necessary office equipment and supplies required by the department shall be purchased from the appropriation made for the salaries and the general and contingent expenses of the department. [Formerly 306.060; 1969 c.520 Â§25; 1969 c.706 Â§64c; 1997 c.325 Â§1]

Â Â Â Â Â  305.063 Department of Revenue Administration Account; use; limitation. (1) There is established in the General Fund of the State Treasury the Department of Revenue Administration Account. Notwithstanding any other law, such amounts as may be necessary to pay the administrative expenses of the Department of Revenue shall be continuously credited to the Department of Revenue Administration Account from the biennial appropriations, or transferred to such administration account from the accounts or funds of the divisions and other agencies within the department. Such amounts as may be requested quarterly by the Director of the Department of Revenue, with the approval of the Oregon Department of Administrative Services, shall be credited or transferred to the Department of Revenue Administration Account from the biennial appropriations, accounts or funds of the divisions and other agencies within the department. The Department of Revenue is subject to the allotment system provided for in ORS 291.234 to 291.260.

Â Â Â Â Â  (2) The amounts credited and transferred to the Department of Revenue Administration Account shall not be greater than the total of any budget approved for the department by the Legislative Assembly and shall be determined by the costs of the administrative, supervisory, legal and review services provided the respective divisions and agencies within the department. All moneys appropriated, credited or transferred to the Department of Revenue Administration Account are appropriated continuously to pay the administrative expenses of the department. [1969 c.520 Â§48]

Â Â Â Â Â  305.065 Deputy director; appointment; qualifications. The Director of the Department of Revenue, with the approval of the Governor, may designate a deputy director, to serve at the pleasure of the director, with full authority to act for the director, but subject to the control of the director. The deputy director shall be skilled and expert in matters of taxation and shall devote the entire time of the deputy director to the performance of the duties of the deputy director in the department. The designation of a deputy director shall be by written order filed with the Secretary of State. [1969 c.520 Â§Â§8,9; 1973 c.402 Â§3]

Â Â Â Â Â  305.070 [Formerly 306.070; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.075 Employees; appointment; duties; compensation and expenses. (1) Subject to any applicable provisions of the State Personnel Relations Law:

Â Â Â Â Â  (a) The Director of the Department of Revenue may appoint and remove such officers, agents and employees as the director considers necessary. Such persons shall have the duties and powers the director from time to time prescribes.

Â Â Â Â Â  (b) The compensation of all such officers, agents and employees shall be fixed by the director.

Â Â Â Â Â  (2) Subject to and in the manner otherwise provided by law, all officers, agents and employees of the Department of Revenue shall be allowed such reasonable and necessary traveling and other expenses as may be incurred in the performance of their duties. [1969 c.520 Â§11; 1985 c.761 Â§6]

Â Â Â Â Â  305.078 Authority of Department of Revenue to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Revenue may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (d) That has mailroom duties as the primary duty or job function of the position;

Â Â Â Â Â  (e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information; or

Â Â Â Â Â  (f) In which the person has access to tax or financial information of individuals or business entities. [2005 c.730 Â§50]

Â Â Â Â Â  Note: 305.078 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.080 [Formerly 306.080; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  305.083 [1969 c.520 Â§13; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  305.085 Charges for maps, documents or publications. The Department of Revenue is hereby authorized to charge a reasonable sum reflecting its costs, for each copy sold of maps, documents, or publications such as those containing its laws and administrative rules or reports. The proceeds from such sales are to be deposited in the departmentÂs miscellaneous receipts account established under the authority of ORS 279A.290. [1969 c.479 Â§3; 1973 c.402 Â§4; 2003 c.794 Â§253]

Â Â Â Â Â  305.090 [Formerly 306.090; repealed by 1983 c.605 Â§6]

(Tax Administration)

Â Â Â Â Â  305.100 Rules; forms. The Department of Revenue shall:

Â Â Â Â Â  (1) Make such rules and regulations it deems proper to regulate its own procedure and to effectually carry out the purposes for which it is constituted.

Â Â Â Â Â  (2) Prescribe all forms of books and blanks used in the assessment and collection of taxes not otherwise prescribed by law and change the forms of blanks and books prescribed by law in case change is necessary. [Formerly 306.100]

Â Â Â Â Â  305.102 Constitutional property tax limit; rules. The Department of Revenue shall adopt rules that it considers necessary to carry out the provisions of chapter 459, Oregon Laws 1991, relating to Local Budget Law, appeals to boards of property tax appeals, administration of the property tax laws, imposition and collection of taxes on property or compliance by local taxing officials with the requirements of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§35; 1995 c.650 Â§107; 1997 c.541 Â§Â§49,50]

Â Â Â Â Â  Note: 305.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 459, Oregon Laws 1991,Â for the words Âthis ActÂ in section 35, chapter 459, Oregon Laws 1991, compiled as 305.102. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  305.105 Declaratory rulings by department; rules. The Department of Revenue in its discretion may, on petition by any interested person, issue a declaratory ruling with respect to the applicability to any person, property or state of facts of any rule or statute enforceable by it. The department shall prescribe by rule the form, content and procedure for submission, consideration and disposition of such petitions. Full opportunity for hearing shall be afforded to interested parties. A declaratory ruling shall bind the department and all parties to the proceedings on the state of facts alleged, unless it is altered or set aside by a court. A ruling shall be subject to review in the Oregon Tax Court and Supreme Court in the manner provided by ORS 305.445. [Formerly 306.710; 1989 c.414 Â§2]

Â Â Â Â Â  305.110 Duty to construe tax laws; instruction of officers acting under tax laws. The Department of Revenue shall construe the tax and revenue laws of this state whenever requested by any interested person or by any officer acting under such laws and shall instruct such officers as to their duties under such laws. Such officers shall submit all questions arising with them which affect the construction of tax and revenue laws of the state to the department. [Formerly 306.110]

Â Â Â Â Â  305.115 [1969 c.520 Â§10; 1977 c.870 Â§8; 1979 c.527 Â§1; 1979 c.687 Â§5; 1981 c.139 Â§6; 1985 c.761 Â§7; 1987 c.512 Â§1; 1987 c.758 Â§7; 1991 c.459 Â§11; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.120 Enforcement of tax laws. (1) The Department of Revenue shall see that revenue officers comply with the tax and revenue laws, that all taxes are collected, that complaint is made against any person violating such laws and that penalties prescribed by such laws are enforced.

Â Â Â Â Â  (2) The Director of the Department of Revenue may call upon the district attorney or Attorney General to institute and conduct prosecutions for violations of the laws in respect to the assessment and taxation of property and the collection of public taxes and revenues. [Formerly 306.140]

Â Â Â Â Â  305.130 Department as party to actions involving property subject to certain tax liens; complaint and summons. (1) The Department of Revenue may be made a party in any action in any court of this state or of the United States having jurisdiction of the subject matter to quiet title to, to remove a cloud from the title to, or for the foreclosure of a mortgage or other lien upon, any real property or personal property, or both, upon which the State of Oregon has or claims to have a lien under ORS 311.673, 311.679, 311.771, 314.430 or 321.570 or ORS chapter 323, and the judgment in such action shall be conclusive and binding upon the State of Oregon and such department.

Â Â Â Â Â  (2) The complaint in such action shall set forth with particularity the nature of any such lien had or claimed by the State of Oregon. The summons in such action, together with a copy of the complaint therein, shall be served on such department in the manner prescribed by ORCP 7 D(3)(d), and such summons shall require such department to appear and answer the complaint within 60 days from the date of such service. [1961 c.573 Â§4; 1979 c.284 Â§134; 1981 c.706 Â§6; 1985 c.816 Â§37; 1987 c.158 Â§43; 1989 c.948 Â§7; 2003 c.804 Â§63]

Â Â Â Â Â  305.140 Power to release real property from certain tax liens. (1) Any person having an interest in or lien upon any real property may request the Department of Revenue in writing to release such real property from a cloud on the title of or lien on such property existing, created or continued under any one or more of the following:

Â Â Â Â Â  (a) A warrant provided for in ORS 314.430, 321.570 or 323.610; or

Â Â Â Â Â  (b) The provisions of ORS 311.673, 311.679, 311.689, 311.711 or 311.771.

Â Â Â Â Â  (2) If, upon a request under subsection (1) of this section, the department finds that a sale of such real property would not result in satisfaction in whole or in part of the taxes due, it shall execute a release of such cloud or lien upon such property, and such release shall be conclusive evidence of the removal and extinguishment of such cloud or lien in respect of such real property.

Â Â Â Â Â  (3) In addition to the release of cloud or lien provided for in subsection (1) of this section, the department may execute releases on part or all of any real property in the following cases, which releases shall be conclusive evidence of the removal and extinguishment of such cloud or lien:

Â Â Â Â Â  (a) If the department finds that liability for the amount assessed, together with all interest thereon and penalties and costs in respect thereof, has been satisfied;

Â Â Â Â Â  (b) If the department finds that the fair market value of that part of the property remaining subject to the cloud or lien is at least double the amount of the liability remaining unsatisfied in respect of such tax and the amount of all prior liens upon the property;

Â Â Â Â Â  (c) If there is supplied to the department either an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a bond, in such form and with such surety as the department considers sufficient, conditioned upon the payment of the amount of the warrant, together with all interest in respect thereof, within 60 days after the issuance of the release; or

Â Â Â Â Â  (d) If there is paid to the department in partial satisfaction of the amount of the warrant provided for in ORS 314.430, 321.570 or 323.610 or the amount of any lien under ORS 311.673, 311.679, 311.689, 311.711 or 311.771, an amount not less than the value, as determined by the department, of the lien of the State of Oregon upon the part of the property so to be released. In determining such value the department shall give consideration to the fair market value of the part of the property so to be released and to such liens thereon as have priority to the lien of the State of Oregon. [1961 c.573 Â§3 (enacted in lieu of 314.435, 315.635 and 321.085); 1981 c.706 Â§7; 1985 c.816 Â§38; 1987 c.158 Â§44; 1989 c.948 Â§8; 1991 c.331 Â§53; 1997 c.631 Â§448]

Â Â Â Â Â  305.145 When interest required to be waived; power to waive, reduce or compromise small tax balance or penalty and interest; rules. (1) The Department of Revenue or a county tax collector shall waive interest on an assessment if the taxpayer has failed to make a timely payment or has received an incorrect refund because:

Â Â Â Â Â  (a) An employee of the department or of a county tax collector acting in an official capacity, who had knowledge of the necessary facts, misled the taxpayer either by some erroneous factual representation or by a course of dealing or conduct;

Â Â Â Â Â  (b) The taxpayer relied on the misleading factual representation or conduct; and

Â Â Â Â Â  (c) The taxpayer failed to make a timely payment or has received an incorrect refund by reason of the taxpayerÂs reliance on the information or course of conduct.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, interest may not be waived after the appeal period for a final determination has expired.

Â Â Â Â Â  (3) The Department of Revenue may, in its discretion, upon good and sufficient cause, according to and consistent with its rules and regulations, upon making a record of its reason therefor, waive, reduce or compromise any tax balance of $50 or less or any part or all of the interest provided by the laws of the State of Oregon that are collected by the Department of Revenue.

Â Â Â Â Â  (4) The department may establish by rule instances in which the department may, in its discretion, waive any part or all of penalties provided by the laws of the State of Oregon that are collected by the department. Rules adopted under this subsection are limited to the waiver or reduction of penalties in cases where:

Â Â Â Â Â  (a) Good and sufficient cause exists for the actions of a taxpayer that resulted in the imposition of a penalty;

Â Â Â Â Â  (b) The actions of a taxpayer that resulted in the imposition of a penalty constitute a first-time offense on the part of the taxpayer; or

Â Â Â Â Â  (c) The actions of the department enhance long-term effectiveness, efficiency or administration of the tax system. [1965 c.293 Â§1; 1971 c.611 Â§1; 1985 c.761 Â§8; 1987 c.477 Â§1; 1995 c.650 Â§108; 2005 c.136 Â§1]

Â Â Â Â Â  305.150 Closing agreements. (1) The Department of Revenue is authorized to enter into an agreement in writing with any person relating to the liability of such person, or of the person or estate for whom the person acts, for any taxable period open to adjustment under the pertinent statutes of limitation, in respect of any revenue measure which the department is required to administer.

Â Â Â Â Â  (2) Such agreement shall be final and conclusive on the date agreed to, and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact, the question, issue or case shall not be reopened as to the matters agreed upon, and, in any action, suit or proceeding, such agreement, or any determination, assessment, collection, refund, abatement or credit made in accordance therewith shall not be annulled, modified, set aside or disregarded. [Formerly 306.720; 1969 c.520 Â§26]

Â Â Â Â Â  305.155 Cancellation of uncollectible tax; filing order; releasing liens. (1) The Department of Revenue shall cancel an unpaid tax imposed by laws of the State of Oregon that is collected by the department, including any penalty or interest applicable to the tax, if the department determines that:

Â Â Â Â Â  (a) The tax has been delinquent for seven or more years;

Â Â Â Â Â  (b) All reasonable efforts have been made to effect collection;

Â Â Â Â Â  (c) The taxpayer cannot be located or is dead; and

Â Â Â Â Â  (d) The tax is wholly uncollectible.

Â Â Â Â Â  (2) The department may cancel any tax imposed by laws of the State of Oregon that is collected by the department or any portion of the tax assessed against a person, including any penalty and interest that has not been collected, if the department determines that the administration and collection costs involved would exceed the amount that can reasonably be expected to be recovered.

Â Â Â Â Â  (3) When taxes are canceled under subsection (1) or (2) of this section, the department shall make an order canceling the tax, penalties and interest. The order shall be filed in the records of the department. Upon making the order, the department also shall cause to be canceled or released any lien of record in the counties that may have been filed and entered therein. [1965 c.293 Â§2; 1973 c.402 Â§5; 1989 c.934 Â§2; 2003 c.46 Â§2]

Â Â Â Â Â  305.157 Extending statutory periods of limitation. (1) The Director of the Department of Revenue by order may extend any statutory period of limitation for taking action on any tax that is collected by the Department of Revenue when the director determines, in the directorÂs sole discretion, that an action of the Internal Revenue Service or a state-declared emergency will impair the ability of Oregon taxpayers or the state to take the action required within the time prescribed by law. The order may apply retroactively and extend a period of limitation that, as of the date of the order, has expired.

Â Â Â Â Â  (2) The Secretary of State shall publish the order in the bulletin referred to in ORS 183.360. [2003 c.168 Â§2]

Â Â Â Â Â  305.160 Reports from public officers. The Department of Revenue shall require from any state, county or municipal officer, whose duties pertain to the assessment, apportionment, levy or collection of taxes and public revenues, or the disbursement of public funds, reports and statements in such forms as the department may prescribe, as to any matter deemed material and relevant to the attainment of uniformity in the assessment and collection of taxes and public revenues. [Formerly 306.160]

Â Â Â Â Â  305.170 Complaints concerning tax laws; reports and recommendations to Legislative Assembly. The Department of Revenue:

Â Â Â Â Â  (1) Shall see that complaints concerning the law may be heard, information as to its effects may be collected and all proper suggestions as to amendments may be made.

Â Â Â Â Â  (2) Shall report to the Legislative Assembly, at each regular session, the total amount of taxes collected in the state for state, county and municipal purposes.

Â Â Â Â Â  (3) May investigate the tax laws of this and other states and the possible taxable resources of this state for the purpose of recommending to the legislature methods by which a more just and equitable system of taxation may be developed.

Â Â Â Â Â  (4) Shall recommend to the Legislative Assembly at each regular session such amendments of the Constitution or laws as may seem necessary to remedy injustice or irregularity in taxation, or to facilitate the assessment and collection of public taxes and revenues. [Formerly 306.170; 1975 c.605 Â§16]

Â Â Â Â Â  305.180 Effect of tax warrant for purposes of out-of-state collection. (1) For the purposes of out-of-state collections, a tax warrant shall have the effect of a judgment as provided by ORS 205.125 and 314.430. However, if the laws of another state require a judgment issued by a court for the purposes of executing creditorÂs remedies in that state, the Department of Revenue may obtain a judgment based upon a tax warrant as provided in this section.

Â Â Â Â Â  (2) The department shall give 30 daysÂ written notice to any person subject to a warrant for the collection of taxes, penalties or interest of its intention to obtain a judgment in the Oregon Tax Court. Such notice shall be given by either certified or registered mail. The person subject to the warrant shall have 30 days from the date of mailing of the notice to:

Â Â Â Â Â  (a) Pay the amount of taxes, penalties and interest due; or

Â Â Â Â Â  (b) File a complaint in the Oregon Tax Court contesting the validity of the warrant.

Â Â Â Â Â  (3) If the amount due is not paid or an appeal to the Oregon Tax Court is not made within 30 days from the date of mailing of the notice, the department may petition the Oregon Tax Court to enter a judgment in the amount indicated in the warrant plus interest.

Â Â Â Â Â  (4) Upon a showing by the department, by affidavit or otherwise, that the department has complied with the provisions governing the issuance of a warrant and the provisions of this section, the Oregon Tax Court shall enter a judgment against the person subject to the warrant in the amount indicated in the warrant plus interest.

Â Â Â Â Â  (5) Appeals from judgments issued under subsection (4) of this section shall be made in the manner provided for appeal of a judgment of the Oregon Tax Court. [1989 c.423 Â§2; 1995 c.53 Â§1; 1995 c.650 Â§109]

Â Â Â Â Â  305.182 Filing of warrants for unpaid taxes; release, cancellation and satisfaction. (1) The Department of Revenue may file warrants issued against any taxpayer for unpaid taxes in the Office of the Secretary of State as provided in this section.

Â Â Â Â Â  (2) Certification of warrants for unpaid taxes by the Director of the Department of Revenue, or the representative of the director, entitles the warrants to be filed and no other certification or acknowledgment is necessary.

Â Â Â Â Â  (3) If a warrant described in subsection (1) of this section is presented to the Secretary of State for filing, the Secretary of State shall cause the warrant to be marked, held and indexed in accordance with the provisions of ORS 79.0519 as if the warrant were a financing statement within the meaning of ORS chapter 79.

Â Â Â Â Â  (4) If a certificate of release, cancellation or satisfaction of any warrant is presented to the Secretary of State for filing, the Secretary of State shall:

Â Â Â Â Â  (a) Cause a certificate of release to be marked, held and indexed as if the certificate were a termination statement within the meaning of ORS 79.0512.

Â Â Â Â Â  (b) Cause a certificate of cancellation or satisfaction to be held, marked and indexed as if the certificate were a release of collateral within the meaning of ORS 79.0512. [Formerly 314.432; 2001 c.445 Â§172]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  305.184 Certificate of outstanding warrants; fee. (1) Upon request of any person, the Secretary of State shall issue a certificate showing whether there is on file in the Office of the Secretary of State, on the date and hour stated therein, any warrant described in ORS 305.182 (1), or certificate or notice affecting any warrant naming a particular person, and if a notice or certificate is on file, giving the date and hour of its filing. All financing statements and statements of assignment, if any, filed pursuant to ORS chapter 79 for a particular debtor whose name is identical to the particular person named in the warrant shall be shown on this certificate. The uniform fee for such a certificate for a particular person shall be prescribed by the Secretary of State by rule. If the request for the certificate is in writing and not in the standard form prescribed by the Secretary of State, an additional fee shall be prescribed. Upon request, the Secretary of State shall furnish a copy of any warrant or notice or certificate affecting a warrant for a fee per page, the fee to be as prescribed by the Secretary of State by rule. No fee prescribed under this subsection shall exceed $5.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 79.0525 or subsection (1) of this section, relating to the time and manner of the payment of fees to the Secretary of State, the fee for filing and indexing each warrant described in ORS 305.182 (1) shall be charged and collected in the same manner as provided in ORS 205.395 for payment by a state agency of fees due to the county clerk for recording warrants. [Formerly 314.434; 2001 c.445 Â§173]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  305.190 Subpoenaing and examining witnesses, books and papers; application to tax court for disobeyance of subpoena. (1) Subject to ORS 305.390 and 305.392, the Director of the Department of Revenue, in conformity to the resolutions or rules of the Department of Revenue, may subpoena and examine witnesses, administer oaths and order the production of any books or papers in the hands of any person, company or corporation, whenever necessary in the prosecution of any inquiries deemed necessary or proper.

Â Â Â Â Â  (2) If any person disobeys any subpoena of the director, or refuses to testify when required by the director, the department may apply to the Oregon Tax Court for an order to the person to produce the books and papers or attend and testify, or otherwise comply with the demand of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to appear before the court in the county in which the person resides or has a place of business on such date as the court shall designate in its order and show cause why the person should not comply with the demand of the department. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Upon failure of such person to show cause for noncompliance, the court shall make an order requiring the person to comply with the demand of the department within such time as the court shall direct. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

Â Â Â Â Â  (3) ORS 305.420 (4) applies to the issuance of a subpoena under this section. [Formerly 306.190; 1977 c.884 Â§4; 1981 c.139 Â§7; 1993 c.353 Â§5; 2003 c.46 Â§3; 2005 c.345 Â§3]

Â Â Â Â Â  305.192 Disclosure of books and papers relating to appraisal or assessment of industrial property. (1) Notwithstanding ORS 192.410 to 192.505 or any other law or rule, any books or papers produced by an owner or any other person with respect to an industrial property, pursuant to an order issued under ORS 305.190 (1) in connection with the appraisal or assessment of industrial property, shall be exempt from disclosure by the Department of Revenue. No subpoena or judicial order shall be issued compelling the department or any of its officers or employees to disclose those books or papers.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the department may disclose, subject to any order entered by the court limiting further disclosure, any books or papers, or any part or all of the information contained therein, in a judicial proceeding involving the value of that industrial property with respect to which the books and papers were produced or any other similar industrial property.

Â Â Â Â Â  (3) Before the department discloses information under subsection (2) of this section, it shall notify the owner of the property to which the information relates. The owner shall have 30 days to seek an order from the tax court prohibiting or limiting the departmentÂs disclosure of the information. In determining whether to allow disclosure of the information, the court shall consider the need for disclosure and the possible harm to the owner from that disclosure. The decision of the tax court is reviewable by the Supreme Court in the same manner as any other decision of the tax court. [1991 c.903 Â§3; 1995 c.650 Â§83]

Â Â Â Â Â  305.193 Disclosure of tax information to designated persons; rules. (1) Notwithstanding any law restricting the disclosure of taxpayer particulars or other tax information, the Department of Revenue may adopt rules permitting the disclosure of particulars or other tax information to a person designated by a taxpayer, either expressly or by implication, to receive the information. The department may consider a person designated by implication if the person reveals to the department knowledge of tax information that is:

Â Â Â Â Â  (a) Related to the tax matter that is the subject of the inquiry or communication;

Â Â Â Â Â  (b) Of a nature that is generally known only to the taxpayer; and

Â Â Â Â Â  (c) Of a nature that a taxpayer ordinarily would not share with another person except for the purpose of empowering that person to receive information regarding the tax matters of the taxpayer.

Â Â Â Â Â  (2) Rules adopted under this section may be limited in application to specific tax programs or specific classes of taxpayers.

Â Â Â Â Â  (3) This section does not apply to any particulars or other tax information collected for purposes of administering the provisions of ORS chapter 657.

Â Â Â Â Â  (4) As used in this section, ÂparticularsÂ has the meaning given that term in ORS 314.835. [2003 c.541 Â§3]

Â Â Â Â Â  305.195 Written interrogatories; contents; time and manner of service; answer; objection; order for answer; demand for information by taxpayer; order for information. (1) The Department of Revenue may serve upon any taxpayer written interrogatories to be answered by the taxpayer served or, if the taxpayer served is a corporation, partnership or association, by any officer or agent, who shall furnish such information as is available to the taxpayer. Interrogatories may be served by the department whenever it deems it necessary for the purpose of determining the tax liability of any taxpayer having income from business activity which is taxable both within and without the state. The request for the interrogatories shall explain the nature of the departmentÂs inquiry, the use to be made of the information, and the rights of appeal provided under subsection (4) of this section. The use of interrogatories shall be available at all times prior to a final order or determination by the department in the matter being investigated.

Â Â Â Â Â  (2) Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The answers are to be signed by the person making them. All objections made to written interrogatories must be signed by the attorney for the party making the objection, or by the party if the party has no attorney. The taxpayer upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within 30 days after the service of the interrogatories.

Â Â Â Â Â  (3) If any taxpayer refuses or fails to answer an interrogatory within the time required, the department may apply to the Oregon Tax Court for an order requiring answer of the interrogatory served. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the taxpayer against whom it is directed to appear before the court on such date as the court shall designate in its order and show cause why the taxpayer should not answer the interrogatory of the department. The order shall require appearance in the county in which the person resides or has a place of business, or if there is no residence or place of business, at the court at Salem, Oregon, or in any event at such place as is agreeable to the parties and the court. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Upon failure of such person to show cause for noncompliance, the court shall make an order requiring the person to comply with the demand of the department within such time as the court shall direct. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

Â Â Â Â Â  (4) If, after the taxpayer has been served with the departmentÂs interrogatories, the taxpayer has reason to believe that the taxpayer has not been fully informed by the department as to the nature of the departmentÂs inquiry or the use by the department of the information supplied, the taxpayer may, within 30 days after service upon the taxpayer, serve upon the department a demand for full information as to such inquiry and use. The department shall answer the demand within 30 days of receipt. If no answer is made by the department, or if answer is made and the answer is deemed unsatisfactory by the taxpayer, the taxpayer may within 30 days of the departmentÂs answer, or 60 days of the demand if no answer has been made, apply to the Oregon Tax Court for an order requiring answer of the department by filing a petition in the manner provided by law for filing a personal income tax appeal to the court. The department shall answer and, after hearing, the court shall make such disposition of the matter as it deems necessary to achieve justice. [1977 c.866 Â§8]

Â Â Â Â Â  Note: 305.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.200 Witness fees and mileage. Witnesses testifying before the Department of Revenue at its request and on its behalf shall be allowed the fees and mileage provided for witnesses in ORS 44.415 (2). The fees and mileage shall be paid by warrant upon the State Treasurer upon the certificate of the Director of the Department of Revenue. However, any county or state officer shall receive the actual necessary traveling expenses of the county or state officer only. No tender of witness fees or mileage in advance shall be necessary. [Formerly 306.200; 1969 c.520 Â§27; 1989 c.980 Â§11]

Â Â Â Â Â  305.210 [Formerly 306.210; repealed by 1981 c.705 Â§8]

Â Â Â Â Â  305.215 Conflicting claims for credit for dependent; notice procedure; appeal; evidence as public record. (1) Where there are conflicting claims to a personal exemption credit for a dependent allowed under the personal income tax laws, the Department of Revenue shall notify by certified mail each person claiming the same dependent, and shall set a time and place convenient to each claim insofar as it is practicable, for a joint determination of the conflicting claims. Each person so notified who appears shall bring the information from the personÂs income tax returns or reports that supports the personÂs claim, together with all records, data or other evidence providing the necessary supporting material to the information shown on the income tax return. All such material shall be available for inspection by the other claimant, notwithstanding any provision of ORS 314.835, 314.840 or 314.991. If either claimant fails or refuses to appear or bring such information in part or in whole, the department shall make its determination on the basis of all the information and evidence supplied. The provisions of this chapter relating to the administration of the personal income tax laws apply to the determination.

Â Â Â Â Â  (2) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.560 by either claimant, each claimant shall make available to the court information from the personÂs income tax returns or reports supporting that personÂs claim, together with all evidence or supporting data furnished to or subpoenaed by the Department of Revenue, as well as such other information as may be presented to the court in the manner otherwise provided for in the hearing of cases in the Oregon Tax Court. If either claimant fails or refuses to appear or bring such information in part or in whole, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court notwithstanding any provision of ORS 314.835, 314.840 or 314.991. [1979 c.690 Â§11; 1985 c.345 Â§4; 1987 c.293 Â§61; 2005 c.94 Â§18]

Â Â Â Â Â  305.217 When deduction for amounts paid as wages or remuneration permitted. No deduction shall be allowed under ORS chapter 316, 317 or 318 to an individual or entity for amounts paid as wages or as remuneration for personal services if that individual or entity fails to report the payments as required by ORS 314.360 or 316.202 on the date prescribed therefor (determined with regard to any extension of time for filing) unless it is shown that the failure to report is due to reasonable cause and not done with the intent to evade payment of the tax imposed by ORS chapter 316 or to assist another in evading the payment of such tax. [1987 c.843 Â§2]

Â Â Â Â Â  305.220 Interest on deficiency, delinquency or refunds; adjustments in rates; rules; computation. (1) Unless specifically provided otherwise by statute or by rule of the Director of the Department of Revenue adopted pursuant to subsection (3) of this section, every deficiency or delinquency arising under any law administered by the Department of Revenue shall bear simple interest at the rate of five-sixths of one percent per month or fraction thereof.

Â Â Â Â Â  (2) Unless specifically provided otherwise by statute or by rule of the director adopted pursuant to subsection (3) of this section, every refund arising under any law administered by the department shall, subject to subsections (3) and (5) of this section and ORS 305.222, bear simple interest at the rate of five-sixths of one percent per month, or fraction thereof.

Â Â Â Â Â  (3)(a) If the director determines that the rates of interest for deficiencies, delinquencies and refunds established in subsections (1) and (2) of this section are at least one percentage point more or less than the prevailing rates of interest established by the Internal Revenue Service for underpayments arising under the federal tax laws to which one percentage point has been added, the director may adopt, by rule, adjusted interest rates. The director shall not adopt adjusted interest rates more than once in a calendar year. Notice of intent to adopt adjusted interest rates shall be given in the manner provided in ORS 183.335, not less than three months before the proposed effective date of the adjusted rates.

Â Â Â Â Â  (b) In establishing the adjusted interest rates to be adopted under this subsection:

Â Â Â Â Â  (A) The director shall take into consideration the current interest rates established by the Internal Revenue Service for underpayments arising under the federal tax laws.

Â Â Â Â Â  (B) To any interest amount determined by taking into consideration the current interest rates established by the Internal Revenue Service for underpayments under subparagraph (A) of this paragraph, which interest amount shall be expressed at a rate per month or fraction thereof, there shall be added one-twelfth of one percent.

Â Â Â Â Â  (4) If the director adopts an adjusted interest rate for deficiencies and delinquencies, the director shall adopt an adjusted interest rate for refunds that is equal to the adjusted interest rate for deficiencies and delinquencies.

Â Â Â Â Â  (5) Any change in the rate of interest applicable to deficiencies, delinquencies or refunds resulting from the adoption of adjusted interest rates by the director under this section shall apply to deficiencies, delinquencies and refunds outstanding on the effective date of the rule, or arising on or after that date, but only with respect to interest periods beginning on or after that date.

Â Â Â Â Â  (6) If the rate of interest on a deficiency, a delinquency or a refund is governed by this section, and if a fraction of a month is involved in making the computation of interest on the deficiency, delinquency or refund, then for the fractional month, the simple interest otherwise provided shall be computed on a daily basis. [1982 s.s.1 c.16 Â§2; 1987 c.647 Â§5; 2001 c.114 Â§Â§2,4]

Â Â Â Â Â  305.222 Determination of interest rate. For purposes of determining the interest rate established under ORS 305.220:

Â Â Â Â Â  (1) In the case of a refund of tax ordered by the Oregon Tax Court or the Oregon Supreme Court and arising under any law administered by the Department of Revenue, if the refund is not paid by the department within 60 days after the date of the order, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220, but only with respect to interest periods that begin 61 days after the date the order is entered.

Â Â Â Â Â  (2)(a) In the case of a notice of assessment pursuant to any law administered by the department, if the deficiency is not paid within 60 days after the date of the notice of assessment, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220, but only for interest periods that begin 61 days after the date of notice of assessment.

Â Â Â Â Â  (b) In the case of an assessment under ORS 305.265 (12), if the delinquency is not paid within 60 days after the date of the assessment, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220. The increased rate shall apply only for interest periods that begin 61 days after the date of notice of the delinquency.

Â Â Â Â Â  (3) If the deficiency assessment is appealed to the Oregon Tax Court without prior payment of tax, then notwithstanding subsection (2) of this section, the increased rate of interest shall commence only for interest periods that begin 61 days after the date that the order of the Oregon Tax Court or the Oregon Supreme Court affirming the deficiency is entered. [1987 c.647 Â§7; 1993 c.726 Â§2; 1995 c.650 Â§110; 1997 c.325 Â§Â§3,4]

Â Â Â Â Â  305.225 Request of assistance by law enforcement agency; disclosure of tax records. (1) Notwithstanding ORS 314.835, if the Department of Revenue determines that assistance of a law enforcement agency is necessary to insure compliance with any of the laws of this state administered by it, the department may request such assistance. In connection with assistance requested under this section only, the Department of Revenue may disclose a tax return, report or claim, or information in its files regarding a tax return, report or claim permitted or required to be filed with the department under any law administered by the department to the Oregon State Police, district attorney, grand jury or judicial authority for the investigation or the prosecution of violations of the criminal laws of this state relating to perjury, theft or forgery if those violations occur in connection with the filing of such a return, report or claim, or of the tax laws of this state. Disclosure under this section shall be solely for the purpose of investigation or prosecution of violations involving the filing of a false or fraudulent return, report or claim, wherein the validity of the return, report or claim, or information contained therein, is at issue. Returns, reports or claims, or information contained therein shall not be disclosed if the purpose for which the information is sought is as evidence of a crime unrelated to the validity of the return, report or claim, or the information contained therein, supplied to the department or if the information is requested by a law enforcement agency in connection with any other investigation or prosecution.

Â Â Â Â Â  (2) Each person given access to the confidential tax information authorized to be disclosed under this section shall first execute and file with the department the certificate required by ORS 314.840 (3) and shall cause a similar certificate to be executed and filed with the department by any associate or subordinate who is assigned to use the information for the purposes stated in this section. [1985 c.761 Â§26]

Â Â Â Â Â  305.227 [1985 c.85 Â§2; repealed by 1993 c.593 Â§10]

Â Â Â Â Â  305.228 Penalty for second dishonored payment of taxes; waiver. (1) The Department of Revenue shall assess a penalty against any person who has previously tendered a dishonored check, draft, order or electronic funds transfer for the payment of any amount collected by the department and who subsequently makes and tenders to the department any check, draft, order or electronic funds transfer for the payment of any tax or any other amount collected by the department, including amounts assigned for collection under ORS 293.250, that is dishonored by the drawee for the following reasons:

Â Â Â Â Â  (a) Lack of funds;

Â Â Â Â Â  (b) Lack of credit;

Â Â Â Â Â  (c) Because the maker has no account with the drawee; or

Â Â Â Â Â  (d) Because the maker has ordered payment stopped on the check, draft, order or electronic funds transfer.

Â Â Â Â Â  (2) The amount of the penalty assessed under subsection (1) of this section shall be equal to the greater of $25 or three times the amount of the dishonored check, draft, order or electronic funds transfer. The amount of the penalty shall not be greater than $500.

Â Â Â Â Â  (3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any person against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (4) The department may waive all or any part of the penalty assessed under this section on a showing that there was a reasonable basis for tendering the check, draft, order or electronic funds transfer.

Â Â Â Â Â  (5) As used in this section, Âelectronic funds transferÂ has the meaning given that term in ORS 293.525. [1985 c.85 Â§3; 1995 c.650 Â§111; 1999 c.61 Â§1]

Â Â Â Â Â  305.229 When penalties not imposed; rules. Notwithstanding any other provision of the tax laws of this state that are administered by the Department of Revenue, the department may adopt rules setting forth circumstances or conditions under which a penalty that otherwise would be imposed under those tax laws is not imposed. [2003 c.317 Â§5]

(Representation of Taxpayer)

Â Â Â Â Â  305.230 Qualifications of persons representing taxpayer; procedure for designating representative; rules. (1) Notwithstanding ORS 9.320:

Â Â Â Â Â  (a) Any person who is qualified to practice law or public accountancy in this state, any person who has been granted active enrollment to practice before the Internal Revenue Service and who is qualified to prepare tax returns in this state or any person who is the authorized employee of a taxpayer and is regularly employed by the taxpayer in tax matters may represent the taxpayer before a tax court magistrate or the Department of Revenue in any conference or proceeding with respect to the administration of any tax.

Â Â Â Â Â  (b) Any person who is licensed by the State Board of Tax Practitioners or who is exempt from such licensing requirement as provided for and limited by ORS 673.610 may represent a taxpayer before a tax court magistrate or the department in any conference or proceeding with respect to the administration of any tax on or measured by net income.

Â Â Â Â Â  (c) Any shareholder of an S corporation, as defined in section 1361 of the Internal Revenue Code, as amended and in effect on December 31, 2004, may represent the corporation in any proceeding before a tax court magistrate or the department in the same manner as if the shareholder were a partner and the S corporation were a partnership. The S corporation must designate in writing a tax matters shareholder authorized to represent the S corporation.

Â Â Â Â Â  (d) Any person who is licensed as a real estate broker or principal real estate broker under ORS 696.022 or is a state certified appraiser or state licensed appraiser under ORS 674.310 or is a registered appraiser under ORS 308.010 may represent a taxpayer before a tax court magistrate or the department in any conference or proceeding with respect to the administration of any ad valorem property tax.

Â Â Â Â Â  (e) A general partner who has been designated by members of a partnership as their tax matters partner under ORS 305.242 may represent those partners in any conference or proceeding with respect to the administration of any tax on or measured by net income.

Â Â Â Â Â  (f) Any person authorized under rules adopted by the department may represent a taxpayer before the department in any conference or proceeding with respect to any tax. Rules adopted under this paragraph, to the extent feasible, shall be consistent with federal law that governs representation before the Internal Revenue Service, as federal law is amended and in effect on December 31, 2004.

Â Â Â Â Â  (g) Any person authorized under rules adopted by the tax court may represent a taxpayer in a proceeding before a tax court magistrate.

Â Â Â Â Â  (2) A person may not be recognized as representing a taxpayer pursuant to this section unless there is first filed with the magistrate or department a written authorization, or unless it appears to the satisfaction of the magistrate or department that the representative does in fact have authority to represent the taxpayer. A person recognized as an authorized representative under rules or procedures adopted by the tax court shall be considered an authorized representative by the department.

Â Â Â Â Â  (3) A taxpayer represented by someone other than an attorney is bound by all things done by the authorized representative, and may not thereafter claim any proceeding was legally defective because the taxpayer was not represented by an attorney.

Â Â Â Â Â  (4) Prior to the holding of a conference or proceeding before the tax court magistrate or department, written notice shall be given by the magistrate or department to the taxpayer of the provisions of subsection (3) of this section. [1969 c.97 Â§1; 1973 c.681 Â§3; 1979 c.596 Â§1; 1985 c.761 Â§40; 1985 c.802 Â§35; 1987 c.468 Â§6; 1989 c.414 Â§3; 1991 c.5 Â§19; 1995 c.79 Â§106; 1995 c.556 Â§30; 1995 c.650 Â§12; 1997 c.839 Â§41; 1999 c.90 Â§28; 1999 c.224 Â§4; 1999 c.322 Â§36; 2001 c.300 Â§59; 2001 c.660 Â§23; 2003 c.46 Â§4; 2003 c.77 Â§1; 2003 c.704 Â§14a; 2005 c.345 Â§4; 2005 c.346 Â§1; 2005 c.832 Â§13]

Â Â Â Â Â  305.240 [1969 c.520 Â§14; repealed by 1979 c.596 Â§2]

Â Â Â Â Â  305.242 Representation before department or magistrate of designated partnership tax matters; designated tax partner. (1) When the treatment of partnership items on a partnerÂs return is consistent with the treatment of that item on the partnership return and results in a notice of deficiency, the partners may designate a tax matters partner to represent each of them before the Department of Revenue in any conference or before a tax court magistrate in any proceeding with respect to the administration of any tax on or measured by net income.

Â Â Â Â Â  (2) The designation of a tax matters partner shall be made in writing and filed with the department or magistrate within 30 days after the date of the notice of deficiency. The tax matters partner must be:

Â Â Â Â Â  (a) A general partner in the partnership at some time during the taxable year; or

Â Â Â Â Â  (b) A general partner in the partnership at the time the designation is made.

Â Â Â Â Â  (3) If a notice explaining the partnership adjustments is mailed by the department to the tax matters partner with respect to any partnership taxable year, the tax matters partner shall supply the department or, if applicable, the magistrate with the name, address, profits interest and taxpayer identification number of each person who was a partner in the partnership at any time during the taxable year, unless that information was provided in the partnership return for that year.

Â Â Â Â Â  (4) A timely request for a conference filed with the department or appeal filed with the tax court by the tax matters partner shall be considered as a request or an appeal by all of the partners represented by the tax matters partner, and all issues regarding treatment of partnership items shall be resolved in a single conference.

Â Â Â Â Â  (5) A partner who elects to be represented by a tax matters partner shall be bound by all things done by the tax matters partner and may not thereafter claim that any act or proceeding was legally defective because the partner was not represented by an attorney. [1989 c.414 Â§1; 1995 c.650 Â§13]

Â Â Â Â Â  Note: 305.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.245 Representation before tax court magistrate by officer or employee of county or department. Notwithstanding ORS 8.690, 9.160, 9.320, ORS chapter 180, ORS 203.145 or other law, in any conference or proceeding before a tax court magistrate with respect to the administration of any tax, a county or the Department of Revenue may be represented by any officer or authorized employee of the county or department. [1985 c.761 Â§39; 1995 c.650 Â§14]

Â Â Â Â Â  305.250 [1969 c.520 Â§12; repealed by 1975 c.705 Â§12]

Â Â Â Â Â  305.260 Representation before department or magistrate by former department personnel prohibited. No former officer, clerk or employee of the Department of Revenue shall represent any taxpayer in any claim or controversy pending in the Department of Revenue or in the magistrate division of the tax court during the employment of the former officer, clerk or employee therein, nor shall the former officer, clerk or employee in any manner or by any means, aid in the prosecution of any such claim, within two years next after the former officer, clerk or employee has ceased to be such officer, clerk or employee. [1973 c.402 Â§25(1); 1995 c.650 Â§15]

(Tax Deficiencies; Notice; Appeals)

Â Â Â Â Â  305.263 Order requiring filing report or return; show cause; contempt; appeal. (1) If a person fails to file a report or return within 60 days of the time prescribed by any tax law administered by the Department of Revenue, the department may petition the Oregon Tax Court for an order requiring the person to file the report or return or to show cause why the person is not required to file the report or return.

Â Â Â Â Â  (2) Within 10 days after the filing of the petition, the tax court shall enter an order directing the person to file the report or return or to appear and show cause why no report or return is required to be filed. The petition and order shall be served upon the person in the manner provided by law for service of a complaint filed in the tax court. Not later than 20 days after service, the person shall:

Â Â Â Â Â  (a) File the requested report or return with the department;

Â Â Â Â Â  (b) Request from the court an order granting reasonable time within which to file the requested report or return with the department; or

Â Â Â Â Â  (c) File with the court an answer to the petition showing cause why such report or return is not required to be filed.

Â Â Â Â Â  (3)(a) If an answer is filed, the court shall set the matter for hearing within 20 days from the filing of the answer, and shall determine the matter in an expeditious manner, consistent with the rights of the parties.

Â Â Â Â Â  (b) If the person fails to answer within the time prescribed, or if the person fails to obey any order entered by the tax court under this section, such failure is punishable as contempt of court.

Â Â Â Â Â  (4) An appeal may be taken to the Supreme Court as provided in ORS 305.445, from an order of the tax court made and entered after a hearing and determination under subsection (3) of this section.

Â Â Â Â Â  (5) Costs shall be awarded to the prevailing party. [1985 c.266 Â§3]

Â Â Â Â Â  305.265 Deficiency notice; payment of deficiency; assessment; appeal; interest. (1) Except as provided in ORS 305.305, the provisions of this section apply to all reports or returns of tax or tax liability including claims under ORS 310.630 to 310.706 filed with the Department of Revenue under the revenue and tax laws administered by it, except those filed under ORS 320.005 to 320.150.

Â Â Â Â Â  (2) As soon as practicable after a report or return is filed, the department shall examine or audit it, if required by law or the department deems such examination or audit practicable. If the department discovers from an examination or an audit of a report or return or otherwise that a deficiency exists, it shall compute the tax and give notice to the person filing the return of the deficiency and of the departmentÂs intention to assess the deficiency, plus interest and any appropriate penalty. Except as provided in subsection (3) of this section, the notice shall:

Â Â Â Â Â  (a) State the reason for each adjustment;

Â Â Â Â Â  (b) Give a reference to the statute, regulation or department ruling upon which the adjustment is based; and

Â Â Â Â Â  (c) Be certified by the department that the adjustments are made in good faith and not for the purpose of extending the period of assessment.

Â Â Â Â Â  (3) When the notice of deficiency described in subsection (2) of this section results from the correction of a mathematical or clerical error and states what would have been the correct tax but for the mathematical or clerical error, such notice need state only the reason for each adjustment to the report or return.

Â Â Â Â Â  (4) With respect to any tax return filed under ORS chapter 314, 316, 317 or 318, deficiencies shall include but not be limited to the assertion of additional tax arising from:

Â Â Â Â Â  (a) The failure to report properly items or amounts of income subject to or which are the measure of the tax;

Â Â Â Â Â  (b) The deduction of items or amounts not permitted by law;

Â Â Â Â Â  (c) Mathematical errors in the return or the amount of tax shown due in the records of the department; or

Â Â Â Â Â  (d) Improper credits or offsets against the tax claimed in the return.

Â Â Â Â Â  (5)(a) The notice of deficiency shall be accompanied by a statement explaining the personÂs right to make written objections, the personÂs right to request a conference and the procedure for requesting a conference. The statement, and an accompanying form, shall also explain that conference determinations are routinely transmitted via regular mail and that a person desiring to have conference determinations transmitted by certified mail may do so by indicating on the form the personÂs preference for certified mail and by returning the form with the personÂs written objections as described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) Within 30 days from the date of the notice of deficiency, the person given notice shall pay the deficiency with interest computed to the date of payment and any penalty proposed. Or within that time the person shall advise the department in writing of objections to the deficiency, and may request a conference with the department, which shall be held prior to the expiration of the one-year period set forth in subsection (7) of this section.

Â Â Â Â Â  (6) If a request for a conference is made, the department shall notify the person of a time and place for conference and appoint a conference officer to meet with the person for an informal discussion of the matter. After the conference, the conference officer shall send the determination of the issues to the person. The determination letter shall be sent by regular mail, or by certified mail if the person given notice has indicated a preference for transmission of the determination by certified mail. The department shall assess any deficiency in the manner set forth in subsection (7) of this section. If no conference is requested and written objections are received, the department shall make a determination of the issues considering such objections, and shall assess any deficiency in the manner provided in subsection (7) of this section. The failure to request or have a conference shall not affect the rights of appeal otherwise provided by law.

Â Â Â Â Â  (7) If neither payment nor written objection to the deficiency is received by the department within 30 days after the notice of deficiency has been mailed, the department shall assess the deficiency, plus interest and penalties, if any, and shall send the person a notice of assessment, stating the amount so assessed, and interest and penalties. The notice of assessment shall be mailed within one year from the date of the notice of deficiency unless an extension of time is agreed upon as described in subsection (8) of this section. The notice shall advise the person of the rights of appeal.

Â Â Â Â Â  (8) If, prior to the expiration of any period of time prescribed in subsection (7) of this section for giving of notice of assessment, the department and the person consent in writing to the deficiency being assessed after the expiration of such prescribed period, such deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

Â Â Â Â Â  (9) The failure to hold a requested conference within the one-year period prescribed in subsection (5) of this section shall not invalidate any assessment of deficiency made within the one-year period pursuant to subsection (7) of this section or within any extension of time made pursuant to subsection (8) of this section, but shall invalidate any assessment of interest or penalties attributable to the deficiency. After an assessment has been made, the department and the person assessed may still hold a conference within 90 days from the date of assessment. If a conference is held, the 90-day period under ORS 305.280 (2) shall run from the date of the conference officerÂs written determination of the issues.

Â Â Â Â Â  (10)(a) In the case of a failure to file a report or return on the date prescribed therefor (determined with regard to any extension for filing), the department shall determine the tax according to the best of its information and belief, assess the tax plus appropriate penalty and interest, and give written notice of the failure to file the report or return and of the determination and assessment to the person required to make the filing. The amount of tax shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be lawfully claimed upon the return.

Â Â Â Â Â  (b) Notwithstanding subsection (14) of this section and ORS 305.280, and only to the extent allowed by rules adopted by the department, the department may accept the filing of a report or return submitted by a person who has been assessed a tax under paragraph (a) of this subsection.

Â Â Â Â Â  (c) The department may reject a report or return:

Â Â Â Â Â  (A) That is not verified as required by ORS 305.810;

Â Â Â Â Â  (B) That the department determines is not true and correct as to every material matter as required by ORS 305.815; or

Â Â Â Â Â  (C) If the department may impose a penalty under ORS 316.992 (1) with respect to the report or return.

Â Â Â Â Â  (d) If the department rejects a report or return of a person assessed a tax under paragraph (a) of this subsection, the department shall issue a notice of rejection to the person. The person may appeal the rejection to the magistrate division of the Oregon Tax Court only if:

Â Â Â Â Â  (A) The report or return was filed within 90 days of the date the departmentÂs assessment under paragraph (a) of this subsection was issued; and

Â Â Â Â Â  (B) The appeal is filed within 90 days of the date shown on the notice of rejection.

Â Â Â Â Â  (e) If the person assessed under paragraph (a) of this subsection submits a report or return to the department and appeals the assessment to the tax court, the department may request a stay of action from the court pending review of the report or return. If the department:

Â Â Â Â Â  (A) Accepts the filing of the report or return, the appeal shall be dismissed as moot.

Â Â Â Â Â  (B) Rejects the report or return, the stay of action on the appeal shall be lifted.

Â Â Â Â Â  (f) If the department accepts the filing of a report or return, the department may reduce the assessment issued under paragraph (a) of this subsection. A report or return filed under this subsection that is accepted by the department, whether or not the assessment has been reduced, shall be considered a report or return described in subsection (1) of this section and shall be subject to the provisions of this section, including but not limited to examination and adjustment pursuant to subsection (2) of this section.

Â Â Â Â Â  (g) The department may refund payments made with respect to a report or return filed and accepted pursuant to this subsection. If the report or return is filed within three years of the due date for filing the report or return, excluding extensions, the refund shall be made as provided by ORS 305.270 and 314.415. If the report or return is not filed within three years of the due date for filing the report or return, excluding extensions, the refund shall be limited to payments received within the two-year period ending on the date the report or return is received by the department and payments received after the date the report or return is received by the department. Interest shall be paid at the rate established under ORS 305.220 for each month or fraction of a month from the date the report or return is received by the department to the time the refund is made.

Â Â Â Â Â  (11) Mailing of notice to the person at the personÂs last-known address shall constitute the giving of notice as prescribed in this section.

Â Â Â Â Â  (12) If a return is filed with the department accompanied by payment of less than the amount of tax shown on or from the information on the return as due, the difference between the tax and the amount submitted is considered as assessed on the due date of the report or return (determined with regard to any extension of time granted for the filing of the return) or the date the report or return is filed, whichever is later. For purposes of this subsection, the amount of tax shown on or from the information on the return as due shall be reduced by the amount of any part of the tax that is paid on or before the due date prescribed for payment of the tax, and by any credits against the tax that are claimed on the return. If the amount required to be shown as tax on a return is less than the amount shown as tax on the return, this subsection shall be applied by substituting the lesser amount.

Â Â Â Â Â  (13) Every deficiency shall bear interest at the rate established under ORS 305.220 for each month or fraction of a month computed from the due date of the return to date of payment. If the return was falsely prepared and filed with intent to evade the tax, a penalty equal to 100 percent of the deficiency shall be assessed and collected. All payments received shall be credited first to penalty, then to interest accrued, and then to tax due.

Â Â Â Â Â  (14) If the deficiency is paid in full before a notice of assessment is issued, the department is not required to send a notice of assessment, and the tax shall be considered as assessed as of the date which is 30 days from the date of the notice of deficiency or the date the deficiency is paid, whichever is the later. A partial payment of the deficiency shall constitute only a credit to the account of the person assessed. Assessments and billings of taxes shall be final after the expiration of the appeal period specified in ORS 305.280, except to the extent that an appeal is allowed under ORS 305.280 (3) following payment of the tax.

Â Â Â Â Â  (15) Appeal may be taken to the tax court from any notice of assessment. The provisions of this chapter with respect to appeals to the tax court apply to any deficiency, penalty or interest assessed. [1977 c.870 Â§3; 1981 c.724 Â§3; 1982 s.s.1 c.16 Â§5; 1985 c.266 Â§4; 1987 c.512 Â§2; 1989 c.414 Â§4; 1993 c.726 Â§4; 1995 c.650 Â§27; 1995 c.780 Â§3; 1997 c.99 Â§Â§26,27; 1999 c.224 Â§1; 1999 c.249 Â§1; 1999 c.532 Â§1; 2001 c.76 Â§5; 2001 c.660 Â§21; 2005 c.94 Â§19]

Â Â Â Â Â  305.267 Extension of time to issue notice of deficiency or assessment. (1) As a part of its application for an order for the enforcement of a subpoena under ORS 305.190 or for an answer to interrogatories under ORS 305.195, the Department of Revenue may request the Oregon Tax Court for an order extending the time within which the department may issue a notice of deficiency or assessment under ORS 305.265.

Â Â Â Â Â  (2) The tax court or the Supreme Court upon appeal, shall extend the time for a period ending 90 days after:

Â Â Â Â Â  (a) Delivery to the department of the documents and information ordered produced under the subpoena; or

Â Â Â Â Â  (b) Delivery to the department of the answers ordered to be made to the departmentÂs interrogatories. [1985 c.266 Â§2]

Â Â Â Â Â  305.270 Refund of excess tax paid; claim procedure. (1) If the amount of the tax shown as due on a report or return originally filed with the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318 or 321, or collected pursuant to ORS 305.620, or as corrected by the department, is less than the amount theretofore paid, or if a person files a claim for refund of any tax paid to the department under such laws within the period specified in subsection (2) of this section, any excess tax paid shall be refunded by the department with interest as provided in this section and ORS 314.415.

Â Â Â Â Â  (2) The claim shall be made on a form prescribed by the department, except that an amended report or return showing a refund due and filed within the time allowed by this subsection for the filing of a claim for refund, shall constitute a claim for refund. The claim shall be filed within the period specified in ORS 314.415 (2) for taxes imposed under ORS chapters 310, 314, 316, 317 and 318, or collected pursuant to ORS 305.620 (except where any applicable ordinance specifies another period), within the period specified in ORS 118.100 (2) for taxes imposed under ORS chapter 118 and within two years of the payment of any tax under ORS chapter 308, 308A or 321.

Â Â Â Â Â  (3) Upon receipt of a claim for refund, or original report or return claiming a refund, the department shall either refund the amount requested or send to the claimant a notice of any proposed adjustment to the refund claim, stating the basis upon which the adjustment is made. A proposed adjustment may either increase or decrease the amount of the refund claim or result in the finding of a deficiency. If the proposed adjustment results in a determination by the department that some amount is refundable, the department may send the claimant the adjusted amount with the notice.

Â Â Â Â Â  (4)(a) The notice of proposed adjustment shall be accompanied by a statement explaining the claimantÂs right to make written objections to the refund adjustment, the claimantÂs right to request a conference and the procedure for requesting a conference. The statement, and an accompanying form, shall also explain that conference determinations are routinely transmitted via regular mail and that a claimant desiring to have conference determinations transmitted by certified mail may do so by indicating on the form the claimantÂs preference for certified mail and by returning the form with the claimantÂs written objections as described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) The claimant may, within 30 days of the date of the notice of proposed adjustment, advise the department in writing of objections to the refund adjustment and may request a conference with the department, which shall be held within one year of the date of the notice. The department shall notify the claimant of a time and place for the conference, and appoint a conference officer to meet with the claimant for an informal discussion of the claim. After the conference, the conference officer shall send a determination of the matter to the claimant. The determination letter shall be sent by regular mail, or by certified mail if the claimant has indicated a preference for transmission of the determination by certified mail. The department shall issue either a notice of refund denial or payment of any amount found to be refundable, together with any applicable interest provided by this section. If the conference officer determines that a deficiency exists, the department shall issue a notice of assessment.

Â Â Â Â Â  (5) If no conference is requested, and the adjustments have not resulted in the finding of a deficiency, the following shall apply:

Â Â Â Â Â  (a) If written objections have been made by the claimant, the department shall consider the objections, determine any issues raised and send the claimant a notice of refund denial or payment of any amount found to be refundable, together with any interest provided by this section.

Â Â Â Â Â  (b) If no written objections are made, the notice of any proposed adjustment shall be final after the period for requesting a conference or filing written objections has expired.

Â Â Â Â Â  (6) If no conference is requested, and the notice of proposed adjustment has asserted a deficiency, the department shall consider any objections made by the person denied the refund, make a determination of any issues raised, pay any refunds found due, with applicable interest, or assess any deficiency and mail a notice thereof within one year from the date of the notice of deficiency, unless an extension of time is agreed upon as described in subsection (7) of this section.

Â Â Â Â Â  (7) If, prior to the expiration of any period of time prescribed in subsection (6) of this section for giving of notice of assessment, the department and the person consent in writing to the deficiency being assessed after the expiration of such prescribed period, such deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

Â Â Â Â Â  (8) If the department refunds the amount requested as provided in subsection (3) of this section, without examination or audit of the refund claim, the department shall give notice of this to the claimant at the time of making the refund. Thereafter, the department shall have one year in which to examine or audit the refund claim, and send the notice of proposed adjustment provided for in subsection (3) of this section, in addition to any time permitted in ORS 314.410 or 314.415.

Â Â Â Â Â  (9) The failure to hold a requested conference within the one-year period prescribed in subsection (4) of this section shall not invalidate any assessment of deficiency made within the one-year period pursuant to subsection (8) of this section or within any extension of time made pursuant to subsection (7) of this section, but shall invalidate any assessment of interest or penalties attributable to the deficiency. After an assessment has been made, the department and the person assessed may still hold a conference within 90 days from the date of assessment. If a conference is held, the 90-day period under ORS 305.280 (2) shall run from the date of the conference officerÂs written determination of the issues.

Â Â Â Â Â  (10) The claimant may appeal any notice of proposed adjustment, refund denial or notice of assessment in the manner provided in ORS 305.404 to 305.560. The failure to file written objections or to request or have a conference shall not affect the rights of appeal so provided. All notices and determinations shall set forth rights of appeal. [1977 c.870 Â§4; 1979 c.691 Â§1; 1985 c.61 Â§1; 1985 c.266 Â§5; 1987 c.512 Â§3; 1989 c.626 Â§2; 1991 c.67 Â§75; 1995 c.650 Â§28; 1997 c.99 Â§Â§29,30; 1999 c.224 Â§2; 1999 c.314 Â§89; 2005 c.48 Â§2]

Â Â Â Â Â  305.271 Refund transfer or assignment prohibited; exception. Except as provided in ORS 305.690 to 305.753 (relating to charitable checkoffs), no refund, claim of refund or right to a refund of taxes paid under the laws of this state shall be transferable or assignable by the taxpayer unless authorized by rule of the Department of Revenue. [1997 c.84 Â§5]

Â Â Â Â Â  305.275 Persons who may appeal due to acts or omissions. (1) Any person may appeal under this subsection to the magistrate division of the Oregon Tax Court as provided in ORS 305.280 and 305.560, if all of the following criteria are met:

Â Â Â Â Â  (a) The person must be aggrieved by and affected by an act, omission, order or determination of:

Â Â Â Â Â  (A) The Department of Revenue in its administration of the revenue and tax laws of this state;

Â Â Â Â Â  (B) A county board of property tax appeals other than an order of the board;

Â Â Â Â Â  (C) A county assessor or other county official, including but not limited to the denial of a claim for exemption, the denial of special assessment under a special assessment statute, or the denial of a claim for cancellation of assessment; or

Â Â Â Â Â  (D) A tax collector.

Â Â Â Â Â  (b) The act, omission, order or determination must affect the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property. As used in this paragraph, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

Â Â Â Â Â  (c) There is no other statutory right of appeal for the grievance.

Â Â Â Â Â  (2) Except as otherwise provided by law, any person having a statutory right of appeal under the revenue and tax laws of the state may appeal to the tax court as provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (3) Subject to ORS 305.403, if a taxpayer may appeal to the board of property tax appeals under ORS 309.100, then no appeal shall be allowed under this section. The appeal under this section is from an order of the board as a result of the appeal filed under ORS 309.100 or from an order of the board that certain corrections, additions to or changes in the roll be made.

Â Â Â Â Â  (4) A county assessor who is aggrieved by an order of the county board of property tax appeals may appeal from the order as provided in this section, ORS 305.280 and 305.560. [1977 c.870 Â§5; 1985 c.85 Â§10; 1987 c.512 Â§4; 1991 c.459 Â§12; 1993 c.270 Â§7; 1995 c.79 Â§107; 1995 c.650 Â§7; 1997 c.541 Â§Â§52,52a,53,53a; 1999 c.314 Â§62; 1999 c.340 Â§2]

Â Â Â Â Â  305.280 Time for filing appeals; denial of appeal. (1) Except as otherwise provided in this section, an appeal under ORS 305.275 (1) or (2) shall be filed within 90 days after the act, omission, order or determination becomes actually known to the person, but in no event later than one year after the act or omission has occurred, or the order or determination has been made. An appeal under ORS 308.505 to 308.665 shall be filed within the time prescribed under ORS 308.595. An appeal from a supervisory order or other order or determination of the Department of Revenue shall be filed within 90 days after the date a copy of the order or determination or notice of the order or determination has been served upon the appealing party by mail as provided in ORS 306.805.

Â Â Â Â Â  (2) An appeal under ORS 323.416 or 323.623 or from any notice of assessment or refund denial issued by the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318, 321 or this chapter, or collected pursuant to ORS 305.620, shall be filed within 90 days after the date of the notice. An appeal from a proposed adjustment under ORS 305.270 shall be filed within 90 days after the date the notice of adjustment is final.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, an appeal from a notice of assessment of taxes imposed under ORS chapter 314, 316, 317 or 318 may be filed within two years after the date the amount of tax, as shown on the notice and including appropriate penalties and interest, is paid.

Â Â Â Â Â  (4) Except as provided in subsection (2) of this section or as specifically provided in ORS chapter 321, an appeal to the tax court under ORS chapter 321 or from an order of a county board of property tax appeals shall be filed within 30 days after the date of the notice of the determination made by the department or date of mailing of the order, date of publication of notice of the order or date of mailing of the notice of the order to the taxpayer, whichever is applicable.

Â Â Â Â Â  (5) If the tax court denies an appeal made pursuant to this section on the grounds that it does not meet the requirements of this section or ORS 305.275 or 305.560, the tax court shall issue a written decision rejecting the petition and shall set forth in the decision the reasons the tax court considered the appeal to be defective. [1977 c.870 Â§6; 1979 c.687 Â§1; 1985 c.61 Â§2; 1991 c.67 Â§76; 1993 c.270 Â§8; 1995 c.650 Â§8; 1997 c.99 Â§Â§32,33; 1997 c.541 Â§Â§55,56; 1999 c.249 Â§2; 1999 c.314 Â§90; 1999 c.340 Â§3; 2003 c.804 Â§63a]

Â Â Â Â Â  305.283 [1993 c.270 Â§11; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.285 Correction of tax and assessment rolls for subsequent tax years during pendency of appeal. Whenever any property tax matter is appealed to the Department of Revenue, Oregon Tax Court or Supreme Court, and during the pendency of the appeal, no appeal is filed for a subsequent year or years, the taxpayer may, on or before December 15 of the year in which a final determination is made by the last body or tribunal to pass on the matter or within six months of such final determination, whichever is later, request the department to order the officer in charge of the rolls for the intervening years to correct all tax and assessment rolls for those years with respect to the property affected by such final determination. The department may require a hearing and the submission of evidence necessary to determine the correction, if any, that should be made for each intervening year in view of the holding in such final determination. Notwithstanding any time limit in ORS 305.288 (1) to (6), 306.115 or 311.205, the department shall order such correction as it deems necessary. [1977 c.870 Â§7; 1983 c.605 Â§2; 1993 c.18 Â§64]

Â Â Â Â Â  305.288 Valuation changes for residential property substantial value error and for good and sufficient cause. (1) The tax court shall order a change or correction applicable to a separate assessment of property to the assessment and tax roll for the current tax year or for either of the two tax years immediately preceding the current tax year, or for any or all of those tax years, if all of the following conditions exist:

Â Â Â Â Â  (a) For the tax year to which the change or correction is applicable, the property was or is used primarily as a dwelling (or is vacant) and was and is a single-family dwelling, a multifamily dwelling of not more than four units, a condominium unit, a manufactured structure or a floating home.

Â Â Â Â Â  (b) The change or correction requested is a change in value for the property for the tax year and it is asserted in the request and determined by the tax court that the difference between the real market value of the property for the tax year and the real market value on the assessment and tax roll for the tax year is equal to or greater than 20 percent.

Â Â Â Â Â  (2) If the tax court finds that the conditions needed to order a change or correction under subsection (1) of this section exist, the court may order a change or correction in the maximum assessed value of the property in addition to the change or correction in the real market value of the property.

Â Â Â Â Â  (3) The tax court may order a change or correction applicable to a separate assessment of property to the assessment or tax roll for the current tax year and for either of the two tax years immediately preceding the current tax year if, for the year to which the change or correction is applicable the assessor or taxpayer has no statutory right of appeal remaining and the tax court determines that good and sufficient cause exists for the failure by the assessor or taxpayer to pursue the statutory right of appeal.

Â Â Â Â Â  (4) Before ordering a change or correction to the assessment or tax roll under subsection (3) of this section, the tax court may determine whether any of the conditions exist in a particular case. If the tax court determines that one of the conditions specified does exist, the tax court shall hold a hearing to determine whether to order a change or correction to the roll.

Â Â Â Â Â  (5) For purposes of this section:

Â Â Â Â Â  (a) ÂCurrent tax yearÂ has the meaning given the term under ORS 306.115.

Â Â Â Â Â  (b) ÂGood and sufficient causeÂ:

Â Â Â Â Â  (A) Means an extraordinary circumstance that is beyond the control of the taxpayer, or the taxpayerÂs agent or representative, and that causes the taxpayer, agent or representative to fail to pursue the statutory right of appeal; and

Â Â Â Â Â  (B) Does not include inadvertence, oversight, lack of knowledge, hardship or reliance on misleading information provided by any person except an authorized tax official providing the relevant misleading information.

Â Â Â Â Â  (6) The remedy provided under this section is in addition to all other remedies provided by law.

Â Â Â Â Â  (7) As used in subsections (1) to (6) of this section, Âmanufactured structureÂ has the meaning given that term in ORS 446.561. [Formerly 306.116; 1999 c.767 Â§1; subsection (7) of 2005 Edition enacted as 2003 c.655 Â§47a]

Â Â Â Â Â  305.290 Extension of time for making assessment due to bankruptcy. If the Department of Revenue is prohibited from making an assessment in a case under title 11 of the United States Code, the period for making the assessment shall not expire until one year after the prohibition is terminated. [1985 c.761 Â§12]

Â Â Â Â Â  305.295 Cancellation of tax, penalty or interest. (1) Notwithstanding ORS 305.265 (14), the Department of Revenue may in its discretion, cancel any tax, penalty or interest or any portion thereof, for which an assessment has become final, if any of the following conditions exist:

Â Â Â Â Â  (a) The assessment is based upon an asserted tax deficiency calculated upon income that the state is expressly prohibited from taxing under the Oregon Constitution or the laws of the United States.

Â Â Â Â Â  (b) The assessment is based upon an asserted tax deficiency arising from an error made by the department when reviewing the return during processing, and the information necessary to correct the error was properly reported in the return as filed as determined by the department.

Â Â Â Â Â  (c) The assessment is against an employer for withholding tax, with respect to any full calendar quarter during which the employer had no payroll and had permanently ceased doing business. An employer shall not be considered to have ceased doing business if the employer has changed its name and the business activity continues under the same beneficial ownership.

Â Â Â Â Â  (d) Pursuant to rules adopted by the department, the department determines that:

Â Â Â Â Â  (A) Reasonable doubt exists as to the taxpayerÂs liability for the assessment;

Â Â Â Â Â  (B) The taxpayer has presented documentation that the department considers sufficient to support canceling the tax, penalty or interest, or any portion thereof; and

Â Â Â Â Â  (C) The taxpayer has complied with all applicable reporting and filing requirements for all tax years for which the department maintains records.

Â Â Â Â Â  (2) When taxes are canceled, in whole or in part, under subsection (1) of this section, the department shall make an order canceling the tax, penalties and interest. The order shall be filed in the records of the department. Upon making the order, the department also shall cause to be canceled or released any lien of record in the counties which may have been filed and entered therein.

Â Â Â Â Â  (3) Before the department may cancel an assessment under subsection (1) of this section, the taxpayer to whom the assessment is issued shall provide any information the department deems necessary to verify the existence of one of the conditions under which the assessment may be canceled.

Â Â Â Â Â  (4) Notwithstanding ORS 314.415, the department may refund any payments made with respect to an assessment described in subsection (1) of this section. Interest shall be paid at the rate established under ORS 305.220, for each month or fraction of a month during a period beginning on the date the taxpayer requests the refund.

Â Â Â Â Â  (5) This section applies to any unpaid assessment described in subsection (1) of this section whether issued before or after September 27, 1987, and to any assessment for which payment is made on or after September 27, 1987.

Â Â Â Â Â  (6) A taxpayer may appeal denial of a request for cancellation of assessment or refund to the Director of the Department of Revenue. The decision of the director is final and may not be appealed. [1987 c.758 Â§16; 1997 c.100 Â§1]

Â Â Â Â Â  305.305 Procedure where deficiency based on federal or other state audit report; effect of appeal; interest suspension. (1) As used in this section, ÂappealÂ means an appeal to the Internal Revenue Service or any federal court or an appeal to another stateÂs taxing authority or any state court having jurisdiction over the other stateÂs tax matters that are the subject of the appeal.

Â Â Â Â Â  (2) If a deficiency is based wholly or in part upon an Internal Revenue Service revenue agentÂs report made upon any audit or adjustment of the personÂs federal income tax return or upon an audit report of another stateÂs taxing authority, the following procedures shall apply:

Â Â Â Â Â  (a) If the person has filed a timely appeal from the deficiency asserted by the service or other state taxing authority, the person may file proof of the appeal with the Department of Revenue. If proof of the appeal is received before the tax is assessed, the deficiency shall be assessed without penalty for failure to pay the tax at the time the tax became due.

Â Â Â Â Â  (b) If the department assesses the deficiency before receipt of proof of the filing of a timely appeal, the person may file the proof with the department. If the proof is filed after the tax has been assessed with a penalty for failure to pay the tax at the time the tax became due, the penalty shall not be waived.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, filing of proof of a timely appeal under subsection (2) of this section shall extend the time for filing a complaint or petition with the tax court in accordance with this subsection. The person shall notify the department in writing within 30 days after the appeal is finally resolved. The department shall review the issues raised by the appeal and shall make a determination of the effect upon the personÂs state income or excise tax liabilities. The department shall then issue a refund, notice of denial of refund or notice of assessment, as appropriate, to the person. If the person disagrees with the departmentÂs action, the person may file a complaint or petition with the tax court within 90 days after the date of the departmentÂs action as provided under ORS 305.404 to 305.560. Notwithstanding ORS 314.835 or any other law relating to confidentiality, the department may notify the magistrate division of the tax court if proof of a timely appeal is filed with the department or if the department determines that an appeal has been finally resolved.

Â Â Â Â Â  (4) Except as provided in ORS 314.440 (2), when the department receives proof of a timely appeal, the department shall suspend action to collect the deficiency until the issues are resolved.

Â Â Â Â Â  (5) If interest imposed by the federal government on a federal deficiency or partnership settlement agreement has been suspended under section 6601(c) of the Internal Revenue Code, interest imposed on a corresponding deficiency determined under ORS 305.265 and this section shall also be suspended. The suspension of interest imposed under ORS 305.265 shall be effective as of the date the federal interest is suspended and for the duration for which the federal interest is suspended.

Â Â Â Â Â  (6) Except as provided in ORS 314.415 (6), the provisions of this section shall constitute the exclusive remedy of a person whose notice of deficiency is based wholly or in part upon a federal revenue agentÂs report or the audit report of another stateÂs taxing authority. [1989 c.414 Â§6; 1995 c.650 Â§29; 1997 c.325 Â§7; 1999 c.74 Â§2; 1999 c.90 Â§28a; 2001 c.660 Â§17; 2005 c.48 Â§3]

Â Â Â Â Â  305.350 [1977 c.790 Â§1; repealed by 1985 c.105 Â§1]

Â Â Â Â Â  305.355 [1977 c.790 Â§2; repealed by 1985 c.105 Â§1]

Â Â Â Â Â  305.360 [1977 c.790 Â§3; repealed by 1985 c.105 Â§1]

Â Â Â Â Â  305.365 [1977 c.790 Â§4; repealed by 1985 c.105 Â§1]

Â Â Â Â Â  305.375 Disposition of penalties; payment of refunds. The amount of any penalty collected under this chapter and ORS chapter 314 or 316 shall be paid over to the State Treasurer in the manner provided for income taxes in ORS 316.502. Any penalty amount required to be refunded may be paid out of the working balance retained under ORS 316.502 (2) or may be paid in the manner provided in ORS 305.760. [1987 c.843 Â§5]

(License Lists)

Â Â Â Â Â  305.380 Definitions for ORS 305.385. As used in ORS 305.385:

Â Â Â Â Â  (1) ÂAgencyÂ means any department, board, commission, division or authority of the State of Oregon, or any political subdivision of this state which imposes a local tax administered by the Department of Revenue under ORS 305.620.

Â Â Â Â Â  (2) ÂLicenseÂ means any written authority required by law or ordinance as a prerequisite to the conduct of a business, trade or profession.

Â Â Â Â Â  (3) ÂProviderÂ means any person who contracts to supply goods, services or real estate space to an agency.

Â Â Â Â Â  (4) ÂTaxÂ means a state tax imposed by ORS 401.792 to 401.816 and 320.005 to 320.150 and ORS chapters 118, 314, 316, 317, 318, 321 and 323 and the elderly rental assistance program under ORS 310.630 to 310.706 and local taxes administered by the Department of Revenue under ORS 305.620. [1987 c.843 Â§6; 1997 c.99 Â§35; 1997 c.170 Â§16; 2005 c.94 Â§21]

Â Â Â Â Â  305.385 Agencies to supply licensee and contractor lists; contents; effect of department determination on taxpayer status of licensee or contractor; rules. (1) Upon request of the Department of Revenue, an agency issuing or renewing a license to conduct a business, trade or profession shall annually, on or before March 1, supply the department with a list of specified licenses issued or renewed by the agency during the preceding calendar year.

Â Â Â Â Â  (2) Upon request of the department, an agency shall annually, on or before March 1, supply the department with a list of specified persons contracting with the agency to provide goods, services or real estate space to the agency during the preceding calendar year.

Â Â Â Â Â  (3) The lists required by subsections (1) and (2) of this section shall contain the name, address, Social Security or federal employer identification number of each licensee or provider or such other information as the department may by rule require.

Â Â Â Â Â  (4)(a) If the department determines that any licensee or provider has neglected or refused to file any return or to pay any tax and that such person has not filed in good faith a petition before the department contesting the tax, and the department has been unable to obtain payment of the tax through other methods of collection, the Director of the Department of Revenue may, notwithstanding ORS 118.525, 314.835 or 314.840 or any similar provision of law, notify the agency and the person in writing.

Â Â Â Â Â  (b) Upon receipt of such notice, the agency shall refuse to reissue, renew or extend any license, contract or agreement until the agency receives a certificate issued by the department that the person is in good standing with respect to any returns due and taxes payable to the department as of the date of the certificate.

Â Â Â Â Â  (c) Upon the written request of the director and after a hearing and notice to the licensee as required under any applicable provision of law, the agency shall suspend the personÂs license if the agency finds that the returns and taxes have not been filed or paid and that the licensee has not filed in good faith a petition before the department contesting the tax and the department has been unable to obtain payment of the tax through other methods of collection. For the purpose of the agencyÂs findings, the written representation to that effect by the department to the agency shall constitute prima facie evidence of the personÂs failure to file returns or pay the tax. The department shall have the right to intervene in any license suspension proceeding.

Â Â Â Â Â  (d) Any license suspended under this subsection shall not be reissued or renewed until the agency receives a certificate issued by the department that the licensee is in good standing with respect to any returns due and taxes payable to the department as of the date of the certificate.

Â Â Â Â Â  (5) The department may enter into an installment payment agreement with a licensee or provider with respect to any unpaid tax, penalty and interest. The agreement shall provide for interest on the outstanding amount at the rate prescribed by ORS 305.220. The department may issue a provisional certificate of good standing pursuant to subsection (4)(b) and (d) of this section which shall remain in effect so long as the licensee or provider fully complies with the terms of the installment agreement. Failure by the licensee or provider to fully comply with the terms of the installment agreement shall render the agreement and the provisional certificate of good standing null and void, unless the department determines that the failure was due to reasonable cause. If the department determines that the failure was not due to reasonable cause, the total amount of the tax, penalty and interest shall be immediately due and payable, and the department shall notify any affected agency that the licensee or provider is not in good standing. The agency shall then take appropriate action under subsection (4)(b) and (d) of this section.

Â Â Â Â Â  (6) No contract or other agreement for the purpose of providing goods, services or real estate space to any agency shall be entered into, renewed or extended with any person, unless the person certifies in writing, under penalty of perjury, that the person is, to the best of the personÂs knowledge, not in violation of any tax laws described in ORS 305.380 (4).

Â Â Â Â Â  (7) The certification under subsection (6) of this section shall be required for each contract and renewal or extension of a contract or may be provided on an annual basis. A certification shall not be required for a contract if the consideration for the goods, services or real estate space provided under the contract is no more than $1,000.

Â Â Â Â Â  (8)(a) The requirements of the certification under subsection (6) of this section shall be subject to the rules adopted by the department in accordance with this section.

Â Â Â Â Â  (b) The department may by rule exempt certain contracts from the requirements of subsection (6) of this section. [1987 c.843 Â§7; 1989 c.656 Â§1; 1997 c.99 Â§36]

SUBPOENAS RELATING TO INDUSTRIAL PROPERTY

Â Â Â Â Â  305.390 Subpoenas of records containing information on industrial plant for use to determine value of different industrial plant. A subpoena for the production of records may be issued under ORS 305.190 or 305.420 to the owner of an industrial plant, as defined in ORS 308.408, for purposes of a proceeding involving the determination of the value of a different industrial plant for ad valorem property taxation, only under the following conditions:

Â Â Â Â Â  (1) The information to be produced is to be used to determine the value of a specific industrial plant;

Â Â Â Â Â  (2) The information to be produced is not available to the person or agency issuing the subpoena from any public source; and

Â Â Â Â Â  (3) The information to be produced is likely to improve the accuracy or reliability of the determination of value. [1993 c.353 Â§4]

Â Â Â Â Â  305.392 Process for limiting scope of third-party subpoena. (1) This section applies to subpoenas issued under ORS 305.190 or 305.420 (4) to owners of industrial plants, as defined in ORS 308.408, for the production of books, papers, correspondence or any other documents to be used in a judicial proceeding that involves the determination of the value of a different industrial plant, for purposes of ad valorem property taxation. The purpose of this section is to provide a process by which the parties may limit the scope of a subpoena for the production of documents, if possible.

Â Â Â Â Â  (2) Before any person or the Department of Revenue may issue a subpoena to which this section applies, the person or department shall give written notice to the person or agency to be subpoenaed that a subpoena will be issued no sooner than 60 days after the date the notice is received. The notice shall state the general nature of the documents desired to be produced and the purpose for which they will be used. The notice shall state that the person or agency to be subpoenaed may request an informal meeting with the person or department giving notice to identify the nature and form of documents the person or agency has and to verify the need for the documents desired to be produced.

Â Â Â Â Â  (3) If the person or agency receiving a notice given under subsection (2) of this section requests an informal meeting as provided in the notice, the person or department giving notice shall meet with the person or agency before issuing the subpoena. If the parties can agree that only specific documents need to be produced, the subpoena may then be issued and shall be limited to those documents.

Â Â Â Â Â  (4) If the person or agency receiving a notice under subsection (2) of this section does not request a meeting, or if the parties cannot agree on the specific documents to be produced, the person or department giving notice may issue the subpoena on or after the date specified in the notice.

Â Â Â Â Â  (5) A person or agency given notice under subsection (2) of this section may not seek relief from compliance with a subpoena or for protection of documents to be produced until a subpoena has been issued. [1993 c.353 Â§7; 1995 c.650 Â§84; 2005 c.345 Â§5]

Â Â Â Â Â  305.394 When industrial plant owner may choose not to produce information sought by subpoena. (1) If the owner of an industrial plant that is located outside this state is given notice under ORS 305.392, or is served with a subpoena for purposes of appraisal of an industrial plant located within this state, the owner may choose not to produce any documents related to the income or expenses of the industrial plant that are identified in the notice or the subpoena, if that information is described in ORS 308.411 (8) as exempt from disclosure for an owner electing under ORS 308.411 (2).

Â Â Â Â Â  (2) As used in this section, Âindustrial plantÂ has the meaning given in ORS 308.408. [1993 c.353 Â§9]

Â Â Â Â Â  305.396 Protection of confidentiality of industrial property information obtained by subpoena. (1) When the Department of Revenue or any person has obtained information concerning industrial property by subpoena issued under ORS 305.190 or 305.420, and the provider of the information has designated the information as confidential, the confidentiality of the information shall be protected as provided in this section.

Â Â Â Â Â  (2) If the department or any person in possession of information described in subsection (1) of this section intends to use that information in a judicial proceeding, the court shall close the proceedings to anyone other than representatives of the parties to the proceeding at any time the confidential information is presented as evidence. The court shall limit the disclosure of the information to representatives of the parties to the proceeding as provided in ORS 305.398. The court also shall seal those parts of the record of the proceeding that contain confidential information. This subsection shall apply to proceedings on appeal from the court proceeding. [1993 c.353 Â§10; 1995 c.650 Â§85]

Â Â Â Â Â  305.398 Disclosure and use of industrial property confidential information obtained by third-party subpoena. (1) When the Department of Revenue or any person has obtained information concerning industrial property by subpoena issued under ORS 305.190 or 305.420, for use in a judicial proceeding concerning the value of a different industrial property, and the provider of the information has designated the information as confidential, access to that information shall be limited by an order of the judicial body conducting the proceeding. The order shall specify the allowable uses of the confidential information and establish the conditions under which disclosure may be made to those individuals described in this section.

Â Â Â Â Â  (2) The confidential information may be disclosed to the following individuals only:

Â Â Â Â Â  (a) Counsel for the Department of Revenue.

Â Â Â Â Â  (b) Counsel of record for any party participating in the proceeding in which the information is to be used.

Â Â Â Â Â  (c) Employees of the Department of Revenue who are assigned to perform an appraisal using the confidential information.

Â Â Â Â Â  (d) Those experts or consultants for any party participating in the proceeding who are not, have not previously been and are not anticipated to become directors, officers, employees or business associates of the party, and who have been retained to provide technical advice or testimony in the proceeding.

Â Â Â Â Â  (3) Before disclosure of information described in this section, each individual to whom disclosure of confidential information will be made shall execute a written acknowledgment of the confidential nature of the information and consent to be bound by the terms of the order of confidentiality, subject to judicial penalties for contempt. Such an acknowledgment shall be executed by any person to whom access to confidential information is actually given.

Â Â Â Â Â  (4) A written record shall be maintained by the Department of Revenue and any party to whom disclosure is made of the specific material disclosed and the identity of those individuals to whom access has been given, including the name and title of the individuals and the date each was approved to be given access.

Â Â Â Â Â  (5) The documents, and any copies of them, shall be marked ÂconfidentialÂ or in some way identified to be subject to limited access. Any copies of the original documents shall be reproduced in a way that makes them readily identifiable.

Â Â Â Â Â  (6) At the conclusion of the proceeding, all documents subject to the provisions of this section shall be returned to the person or agency that originally produced them. Any copies, abstracts or summaries of the information shall be destroyed, and their destruction shall be verified by the party or agency that made the copies. [1993 c.353 Â§11; 1995 c.650 Â§86]

Â Â Â Â Â  305.400 Payment of costs of subpoena compliance; determination of costs. (1) Any agency or person issuing a subpoena under ORS 305.190 or 305.420 for information concerning industrial property, shall pay the reasonable costs of compliance with the subpoena incurred by the party responding to the subpoena.

Â Â Â Â Â  (2) Reasonable costs include the cost of locating records, preparing copies of records, costs of postage, freight or delivery, the cost of materials used to organize or contain records and the cost of management review of material to be produced to determine compliance with the subpoena.

Â Â Â Â Â  (3) Reasonable costs do not include the cost of duplicating records for the use of the person producing the records or legal fees or management costs incurred in resisting compliance with a subpoena. [1993 c.353 Â§12]

APPEALS OF INDUSTRIAL PROPERTY OR PLANTS

Â Â Â Â Â  305.403 Election to appeal value of principal or secondary industrial property to tax court; dismissal of appeal to board of property tax appeals. (1) In the case of a taxpayer dissatisfied with the assessed or specially assessed value of land or improvements of a principal or secondary industrial property, the taxpayer may elect to proceed directly to the tax court. An appeal involving the assessed or specially assessed value of both the land and improvements of a principal or secondary industrial property must be brought together in the same forum, whether the forum is the board of property tax appeals or the tax court.

Â Â Â Â Â  (2) Election shall be made by filing a complaint with the tax court in the manner as other complaints are filed under ORS 305.560 within the time otherwise prescribed for filing an appeal to the board of property tax appeals. An election under this subsection may not be revoked and the taxpayer shall have no further right of appeal to the county board of property tax appeals.

Â Â Â Â Â  (3)(a) The complaint shall be entitled in the name of the person filing the complaint as plaintiff, and the Department of Revenue and the county assessor as defendants. In answering and defending against the allegations of the complaint:

Â Â Â Â Â  (A) The department shall respond only to those allegations that relate to the appraisal or assessment performed by the department; and

Â Â Â Â Â  (B) The county assessor shall respond only to those allegations that relate to the appraisal or assessment performed by the county assessor.

Â Â Â Â Â  (b) The department and the county assessor shall both remain parties to a proceeding described in this subsection unless either party is dismissed by order of the court.

Â Â Â Â Â  (4) Service of the complaint upon the department and the county assessor shall be accomplished by the clerk of the tax court mailing a copy of the complaint to the Director of the Department of Revenue and to the county assessor.

Â Â Â Â Â  (5) Upon an appeal directly to the tax court under this section, the county board of property tax appeals shall dismiss any appeal filed with the board involving the issue of assessed value or specially assessed value for the same property for the same tax year.

Â Â Â Â Â  (6) As used in this section, Âprincipal industrial propertyÂ and Âsecondary industrial propertyÂ have the meanings given the terms under ORS 306.126 and include those properties appraised by the department for ad valorem property tax purposes. [1995 c.650 Â§82; 1997 c.541 Â§58; 2005 c.225 Â§2; 2005 c.345 Â§15]

OREGON TAX COURT

(General)

Â Â Â Â Â  305.404 Oregon Tax Court; definitions; usage. Unless the context requires otherwise, as used in ORS 305.404 to 305.560 and other revenue and tax laws, Âtax courtÂ or ÂOregon Tax CourtÂ means the Oregon Tax Court created under ORS 305.405. In an appropriate case, Âtax courtÂ may include either the regular division or the magistrate division of the Oregon Tax Court, or both, or the judge or judges of the tax court or its magistrates or a combination. In a few instances, Âtax courtÂ may include the tax court clerk or other employees of the regular or magistrate division of the tax court. [1995 c.650 Â§104]

Â Â Â Â Â  305.405 Oregon Tax Court; creation; jurisdiction. As part of the judicial branch of state government, there is created a court of justice to be known as the Oregon Tax Court. The tax court, in cases within its jurisdiction pursuant to ORS 305.410:

Â Â Â Â Â  (1) Is a court of record and of general jurisdiction, not limited, special or inferior jurisdiction.

Â Â Â Â Â  (2) Has the same powers as a circuit court.

Â Â Â Â Â  (3) Has and may exercise all ordinary and extraordinary legal, equitable and provisional remedies available in the circuit courts, as well as such additional remedies as may be assigned to it. [1961 c.533 Â§1; 1965 c.6 Â§1]

Â Â Â Â Â  305.410 Authority of court in tax cases within its jurisdiction; concurrent jurisdiction; exclusive jurisdiction in certain cases. (1) Subject only to the provisions of ORS 305.445 relating to judicial review by the Supreme Court and to subsection (2) of this section, the tax court shall be the sole, exclusive and final judicial authority for the hearing and determination of all questions of law and fact arising under the tax laws of this state. For the purposes of this section, and except to the extent that they preclude the imposition of other taxes, the following are not tax laws of this state:

Â Â Â Â Â  (a) ORS chapter 577 relating to Oregon Beef Council contributions.

Â Â Â Â Â  (b) ORS 576.051 to 576.455 relating to commodity commission assessments.

Â Â Â Â Â  (c) ORS chapter 477 relating to fire protection assessments.

Â Â Â Â Â  (d) ORS chapters 731, 732, 733, 734, 737, 742, 743, 744, 746, 748 and 750 relating to insurance company fees and taxes.

Â Â Â Â Â  (e) ORS chapter 473 relating to liquor taxes.

Â Â Â Â Â  (f) ORS chapter 583 relating to milk marketing, production or distribution fees.

Â Â Â Â Â  (g) ORS chapter 825 relating to motor carrier taxes.

Â Â Â Â Â  (h) ORS chapter 319 relating to motor vehicle and aircraft fuel taxes.

Â Â Â Â Â  (i) ORS title 59 relating to motor vehicle and motor vehicle operatorsÂ license fees and ORS title 39 relating to boat licenses.

Â Â Â Â Â  (j) ORS chapter 578 relating to Oregon Wheat Commission assessments.

Â Â Â Â Â  (k) ORS chapter 462 relating to racing taxes.

Â Â Â Â Â  (L) ORS chapter 657 relating to unemployment insurance taxes.

Â Â Â Â Â  (m) ORS chapter 656 relating to workersÂ compensation contributions, assessments or fees.

Â Â Â Â Â  (n) ORS 311.420, 311.425, 311.455, 311.650, 311.655 and ORS chapter 312 relating to foreclosure of real and personal property tax liens.

Â Â Â Â Â  (2) The tax court and the circuit courts shall have concurrent jurisdiction to try actions or suits to determine:

Â Â Â Â Â  (a) The priority of property tax liens in relation to other liens.

Â Â Â Â Â  (b) The validity of any deed, conveyance, transfer or assignment of real or personal property under ORS 95.060 and 95.070 (1983 Replacement Part) or 95.200 to 95.310 where the Department of Revenue has or claims a lien or other interest in the property.

Â Â Â Â Â  (3) Subject only to the provisions of ORS 305.445 relating to judicial review by the Supreme Court, the tax court shall be the sole, exclusive and final judicial authority for the hearing and determination of all questions of law and fact concerning the authorized uses of the proceeds of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (4) Except as permitted under section 2, amended Article VII, Oregon Constitution, this section and ORS 305.445, no person shall contest, in any action, suit or proceeding in the circuit court or any other court, any matter within the jurisdiction of the tax court. [1961 c.533 Â§12; 1965 c.6 Â§2; 1967 c.359 Â§688; 1969 c.48 Â§1; 1971 c.567 Â§14; 1975 c.365 Â§1; 1977 c.407 Â§1; 1985 c.149 Â§5; 1985 c.664 Â§18; 2003 c.195 Â§18; 2003 c.604 Â§100]

Â Â Â Â Â  305.412 Jurisdiction to determine value. When the determination of real market value or the correct valuation of any property subject to special assessment is an issue before the tax court, the court has jurisdiction to determine the real market value or correct valuation on the basis of the evidence before the court, without regard to the values pleaded by the parties. [2005 c.224 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 224, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act [305.412] applies to any appeal filed in the tax court on or after the effective date of this 2005 Act [January 1, 2006] and to any appeal pending in the tax court on the effective date of this 2005 Act. [2005 c.224 Â§3]

Â Â Â Â Â  Note: 305.412 was added to and made a part of 305.404 to 305.560 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.415 Service of papers and process. Except as otherwise provided in ORS 305.404 to 305.560, the mailing by registered or certified mail of any pleading, decision, order, notice or process, other than a subpoena, in respect to proceedings before the court shall be sufficient service thereof. [1961 c.533 Â§25]

Â Â Â Â Â  305.418 When mailed complaint considered to be filed. Any complaint required by law to be filed with the Oregon Tax Court that is:

Â Â Â Â Â  (1) Transmitted through the United States mail, shall be deemed filed (a) on the date shown by the post-office cancellation mark stamped upon the envelope containing it, or (b) on the date it was mailed if there is also mailed to the tax court a declaration of mailing, signed by the appealing party or the attorney of the appealing party and verified by oath or affirmation, subject to penalties for false swearing, in substantially the following form:

______________________________________________________________________________

DECLARATION OF MAILING

Â Â Â Â Â Â Â Â Â Â Â  I hereby declare under the penalties for false swearing contained in ORS chapter 162 that on the ______ day of______, 2__, I deposited a complaint entitled______, and dated______, in a sealed envelope, with postage prepaid, in the United States Post Office at____________, Oregon

(or other state of mailing), addressed to the Oregon Tax Court, 1163 State Street, Salem, Oregon

97301-2563 (or current address).

(Signature of appealing

party or the attorney

of the appealing party)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) Lost in transmission through the United States mail, shall be deemed filed on the date it was mailed if the appealing party:

Â Â Â Â Â  (a) Can establish by competent evidence satisfactory to the tax court that the complaint was deposited on or before the date due for filing in the United States mail and addressed correctly to the court; and

Â Â Â Â Â  (b) Files with the court a duplicate of the lost complaint within 30 days after written notification is given by the court of its failure to receive such complaint, but in no event later than 90 days after the date the complaint was otherwise required to be filed under ORS 305.560. [1975 c.381 Â§2; 1979 c.689 Â§3; 1993 c.612 Â§3; 2005 c.225 Â§3]

Â Â Â Â Â  305.419 Tax, penalty and interest payable before appeal; how determined; waiver; refund. (1) Except as provided in subsection (3) of this section, in any appeal from an order, act, omission or determination of the Department of Revenue involving a deficiency of taxes imposed upon or measured by net income, the tax assessed, and all penalties and interest due, shall be paid to the department on or before the filing of a complaint with the regular division of the Oregon Tax Court under ORS 305.560 or before a complaint specially designated for hearing in the regular division under ORS 305.501 is heard. The complaint shall be filed as a claim for refund.

Â Â Â Â Â  (2) Penalty and interest due under subsection (1) of this section are the amounts stated in the order, notice of assessment, notice of refund denial or proposed adjustment under ORS 305.270 by the department from which the appeal is taken.

Â Â Â Â Â  (3) Where payment of the tax, penalties and interest would be an undue hardship, plaintiff may file an affidavit alleging undue hardship with the complaint. If the tax court finds undue hardship, the tax court judge may stay all or any part of the payment of tax, penalty and interest required under subsection (1) of this section. If the tax court judge finds no undue hardship, the tax court judge may grant the plaintiff up to 30 days from the date of determination to pay the taxes, penalties and interest. Failure by the plaintiff to pay the taxes, penalties and interest or to establish undue hardship will be cause for dismissing the complaint.

Â Â Â Â Â  (4) If, in any appeal to the Oregon Tax Court for which payment of tax, penalty and interest assessed is required before filing of a complaint, the tax court orders that all or any part of the amount paid be refunded by the department, the amount so ordered to be refunded shall bear interest at the rate established for refunds in ORS 305.220. Interest shall be computed from the date of payment to the department. [1982 s.s.1 c.29 Â§Â§2, 3; 1985 c.407 Â§1; 1995 c.650 Â§17; 1997 c.872 Â§19]

Â Â Â Â Â  305.420 Issuance of subpoenas; administration of oaths; depositions. (1) The judge, a magistrate or the clerk of the tax court, on the request of any party to the proceeding, or the attorney of the party, shall issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of any returns, books, papers, documents, correspondence and other evidence pertaining to the matter under inquiry at any designated place of hearing in the manner prescribed by law in civil actions in courts of this state.

Â Â Â Â Â  (2) Any employee of the court designated in writing for the purpose by the judge may administer oaths.

Â Â Â Â Â  (3) Any party to the proceeding may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in courts of this state. To that end, the party may compel the attendance of witnesses and the production of returns, books, papers, documents, correspondence and other evidence pertaining to the matter under inquiry.

Â Â Â Â Â  (4) Subject to ORS 305.390 and 305.392, subpoenas in a proceeding involving the determination of the value of an industrial plant, as defined in ORS 308.408, for purposes of ad valorem property taxation, may be issued as provided in subsection (1) of this section. However, upon petition of the person subpoenaed, the court shall make an order determining if the evidence sought by the subpoena is relevant to the pending proceeding and, if requested by the person subpoenaed, an order as required in the interests of justice to protect the confidentiality of the information subpoenaed. [1961 c.533 Â§17; 1963 c.304 Â§1; 1981 c.139 Â§5; 1993 c.353 Â§6; 1995 c.650 Â§18; 2003 c.46 Â§5; 2005 c.345 Â§6]

Â Â Â Â Â  305.422 Waiver of penalty for failure to timely file property return. If a penalty under ORS 308.295 or 308.296 for the failure to timely file a real, combined or personal property return as required by ORS 308.290 is the subject of an appeal to the tax court, the court may waive the liability for all or a portion of the penalty upon a proper showing of good and sufficient cause. [2001 c.303 Â§5]

Â Â Â Â Â  305.425 Proceedings to be without jury and de novo; issues reviewable; rules of procedure. (1) All proceedings before the judge of the tax court shall be original, independent proceedings and shall be tried without a jury and de novo.

Â Â Â Â Â  (2) If a statute provides for an appeal to or a review by the court of an order, act, omission or determination of the Department of Revenue, a board of property tax appeals or of any other administrative agency, the proceeding shall be an original proceeding in the nature of a suit in equity to set aside such order or determination or correct the act or omission. The time within which the statute provides that the proceeding shall be brought is a period of limitations and is not jurisdictional.

Â Â Â Â Â  (3) All hearings and proceedings before the tax court judge shall be in accordance with the rules of practice and procedure promulgated by the court, which shall conform, as far as practical to the rules of equity practice and procedure in this state. [1961 c.533 Â§16; 1965 c.6 Â§3; 1967 c.78 Â§9; 1973 c.484 Â§7; 1977 c.870 Â§29; 1981 s.s. c.1 Â§23; 1995 c.650 Â§19; 1997 c.541 Â§60]

Â Â Â Â Â  305.427 Burden of proof in tax court proceedings. In all proceedings before the judge or a magistrate of the tax court and upon appeal therefrom, a preponderance of the evidence shall suffice to sustain the burden of proof. The burden of proof shall fall upon the party seeking affirmative relief and the burden of going forward with the evidence shall shift as in other civil litigation. [1965 c.6 Â§5; 1995 c.650 Â§20]

Â Â Â Â Â  305.430 Hearings to be open to public; report of proceedings; exception; confidential information. (1) Except as provided in subsections (2) and (3) of this section, hearings before the judge or a magistrate of the tax court shall be open to the public. All proceedings in the regular division of the tax court shall be reported unless waived by the parties with the consent of the court. The expense of reporting shall be paid by the state from the appropriation for the court. Proceedings before the magistrate division shall not be reported.

Â Â Â Â Â  (2) If information is confidential under ORS 308.411 (4) or by court order under ORS 305.420 (4), and is introduced into evidence in any hearing before the tax court, the court first shall make such order or orders as are necessary to protect the confidentiality of the information.

Â Â Â Â Â  (3) In any proceeding before a magistrate or before the tax court judge in which confidential business records, tax returns or documents containing trade secrets are to be introduced into evidence, upon motion of a party to the proceeding, the magistrate or judge may make such protective orders as may be necessary to protect the confidentiality of such records or the information contained therein. In determining whether such protective orders should be issued, the court shall weigh the harm suffered by the disclosing party against any benefit received by the public as a result of the disclosure. Complaints, pleadings and other filings containing confidential business record information, tax return information or trade secret information shall be subject to the provisions of this subsection.

Â Â Â Â Â  (4) In a matter involving a request for a protective order under subsections (2) and (3) of this section, the decision of the judge or a magistrate of the tax court shall be a final order for purposes of appeal to the Supreme Court. The parties may appeal the issue of the protective order to the Supreme Court at any time after the protective order was granted or denied. Upon appeal to the Supreme Court, the judge or a magistrate of the tax court may stay the case on the merits until a resolution of the protective order issue is determined by the Supreme Court. [1961 c.533 Â§19; 1981 c.139 Â§9; 1981 c.727 Â§2; 1989 c.760 Â§1; 1995 c.650 Â§21; 2005 c.345 Â§7]

Â Â Â Â Â  305.435 [1961 c.533 Â§20; 1963 c.280 Â§1; 1965 c.6 Â§6; 1977 c.870 Â§30; 1991 c.459 Â§16; 1997 c.541 Â§62; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.437 Damages for frivolous or groundless appeal or appeal to delay. (1) Whenever it appears to the Oregon Tax Court that proceedings before it have been instituted or maintained by a taxpayer primarily for delay or that the taxpayerÂs position in such proceeding is frivolous or groundless, damages in an amount not to exceed $5,000 shall be awarded to the Department of Revenue by the Oregon Tax Court in its judgment. Damages so awarded shall be paid within 10 days after the judgment becomes final. If the damages remain unpaid, the department may collect the amount awarded in the same manner as income taxes are collected under ORS 314.430.

Â Â Â Â Â  (2) As used in this section, a taxpayerÂs position is ÂfrivolousÂ if there was no objectively reasonable basis for asserting the position. [1987 c.843 Â§4; 1995 c.650 Â§6a]

Â Â Â Â Â  305.440 Finality of unappealed decision of tax court; effect of appeal to Supreme Court. (1) The decision of the court shall be binding upon all parties until changed, if at all, by the decision of the Supreme Court upon appeal. If no appeal is taken to the Supreme Court, the decision of the court shall constitute a final determination of the matter. If an appeal is taken, the decision of the court shall become final in the same manner as the decision or judgment of the circuit court becomes final when appeal therefrom is taken to the Supreme Court.

Â Â Â Â Â  (2) Upon the final determination of any ad valorem tax matter, all officers having charge of the rolls on which the assessments involved in such proceeding appears shall correct the same in accordance with such determination, and taxes shall be refunded as provided in ORS 311.806 or additional taxes collected by the proper officers. In the case of an appeal as to properties assessed or taxed under ORS 308.505 to 308.665 or 308.805 to 308.820, a certified copy of the judgment of the court shall be sufficient warrant for the apportionment, levying and collecting of taxes against the property constituting the subject matter of the appeal and upon the valuation determined by the court. If any reapportionment as between counties is made by the court on appeal, corresponding adjustments shall be made by the tax collectors of the counties affected. [1961 c.533 Â§21; 1971 c.567 Â§15; 1977 c.870 Â§31; 1983 c.696 Â§9; 1985 c.85 Â§11; 1997 c.154 Â§26; 2003 c.576 Â§412]

Â Â Â Â Â  305.445 Appeals to Supreme Court; reviewing authority and action on appeal. The sole and exclusive remedy for review of any decision or order of the judge of the tax court shall be by appeal to the Supreme Court. Jurisdiction hereby is vested in the Supreme Court to hear and determine all appeals from final decisions and final orders of the judge of the tax court. The scope of the review of either a decision or order of the tax court judge shall be limited to errors or questions of law or lack of substantial evidence in the record to support the tax courtÂs decision or order. Such appeals, and the review of final decisions and final orders of the tax court, shall be in accordance with the procedure in actions at law on appeal from a circuit court, but without regard to the sum involved. Upon such appeal and review, the Supreme Court shall have power to affirm, modify or reverse the order or decision of the tax court appealed from, with or without remanding the case for further hearing, as justice may require. [1961 c.533 Â§22; 1995 c.650 Â§25]

Â Â Â Â Â  305.447 Recovery by taxpayer of certain costs and expenses upon appeal to Supreme Court. If, in an appeal under ORS 305.445 involving taxes upon or measured by net income in which an individual taxpayer is a party, the court grants the refund claimed by the taxpayer or denies the additional assessment of taxes claimed by the Department of Revenue to be due from the taxpayer, the court may allow the taxpayer:

Â Â Â Â Â  (1) Reasonable attorney fees for the appeal under ORS 305.445 and for any prior proceeding in the matter before the tax court; and

Â Â Â Â Â  (2) Reasonable expenses as determined by the court in addition to costs and disbursements. Expenses include accountant fees and fees for other experts incurred by the taxpayer in preparing for and conducting the appeal under this section and any prior proceeding in the matter before the tax court. [1971 c.265 Â§3; 1977 c.870 Â§31a; 1995 c.650 Â§26; 1997 c.99 Â§Â§37,38]

Â Â Â Â Â  305.450 Publication of tax court decisions. The tax court shall cause a copy of each of its written decisions to be delivered to the State Court Administrator. The administrator, after consultation with the judge of the tax court, shall determine whether a decision is of general public interest. The decisions determined to be of general public interest shall be published and distributed as provided in ORS 2.150. Bound volumes of reports of decisions constitute the official reports of the tax court. [1961 c.533 Â§23; 1963 c.250 Â§1; 1967 c.96 Â§1; 1967 c.398 Â§2; subsection (4) enacted as 1967 c.398 Â§9 (3); 1975 c.37 Â§2; 1977 c.145 Â§1; 1979 c.876 Â§3; 1982 s.s.1 c.7 Â§2]

Â Â Â Â Â  305.452 Election and term of judge; vacancy; recommendation of appointees to fill vacancy. (1) The judge of the tax court shall be elected by the electors of the state for a term of six years, in the manner provided in ORS chapter 249.

Â Â Â Â Â  (2) In the event of a vacancy in the office of judge, the vacancy shall be filled by an appointment made by the Governor. The Governor may request the governors of the Oregon State Bar to submit to the Governor the names of five or more eligible persons deemed by them to be particularly experienced in the field of tax law, as an aid to the Governor in making the appointment. [1961 c.533 Â§Â§2,3(2); 1979 c.190 Â§412]

Â Â Â Â Â  305.455 Qualifications of judge; inapplicability of disqualification-for-prejudice provision. (1) The judge of the tax court shall be a citizen of the United States and of this state, and shall have been admitted to practice in the Supreme Court of Oregon and have been engaged in this state for at least three years preceding the election or appointment of the judge of the tax court, either in active practice, governmental or private, as an attorney and counselor at law or in the discharge of the duties of a judicial or quasi-judicial office.

Â Â Â Â Â  (2) Notwithstanding the provision of any other law, the provisions of ORS 14.250 relating to the disqualification of a judge for prejudice shall not be applicable to any judge serving regularly or temporarily as a judge of the tax court. [1961 c.533 Â§3(1),(8); 2003 c.518 Â§10]

Â Â Â Â Â  305.460 Salary, expenses, disability and retirement of judge and magistrates. (1) The judge of the tax court shall receive such salary as is provided by law. The presiding magistrate and magistrates of the tax court shall receive such salary as is fixed under the personnel plan established by the Chief Justice of the Supreme Court pursuant to ORS 1.008. The judge and magistrates shall receive no other allowances for services except as authorized by this section.

Â Â Â Â Â  (2) When the judge or a magistrate of the tax court holds court or performs any other official function away from the state capital, hotel bills and traveling expenses necessarily incurred by the judge or magistrate in the performance of that duty shall be paid by the state. Such expenses are to be paid upon the certificate of the judge or magistrate to the truth of an itemized statement of the expenses. The certificate of expenses is a sufficient voucher upon which the claim shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer for the amount thereof in favor of the tax court judge or magistrate.

Â Â Â Â Â  (3) The judge of the Oregon Tax Court shall be subject to the provisions of ORS 1.310 and 238.505 relating to disability and retirement to the same extent and in the same manner as a judge of a circuit court. A tax court magistrate shall be subject to the provisions of law relating to retirement for disability and retirement applicable to a state officer or employee. [1961 c.533 Â§Â§4,5; 1977 c.896 Â§9; 1983 c.740 Â§85; 1991 c.815 Â§10; 1995 c.650 Â§4]

Â Â Â Â Â  305.465 [1961 c.533 Â§6; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  305.470 Presiding judge; functions. Whenever more than one judge is serving as a judge of the tax court, the judge elected or appointed under ORS 305.452 shall be the presiding judge. The presiding judge shall assign causes, matters and proceedings and apportion the business of the tax court. [1961 c.533 Â§7; 1981 s.s. c.1 Â§24]

Â Â Â Â Â  305.475 Offices of tax court; location of hearings. The principal office of the tax court shall be in the state capital, but the court may hold hearings in any county seat designated under ORS 1.085 (2). The county court or board of county commissioners, upon request of the judge of the tax court, shall provide the court with suitable rooms at the county seat when hearings are held in the county seat. [1961 c.533 Â§9; 1969 c.706 Â§64d; 1983 c.763 Â§8]

Â Â Â Â Â  305.480 State Court Administrator as administrator and clerk; other personnel; expenses; limitation on activities of personnel. (1) The State Court Administrator shall act as court administrator for the tax court. Other necessary employees of the court shall be appointed and otherwise governed by applicable provisions of the personnel plan for employees of the courts of this state who are state employees.

Â Â Â Â Â  (2) The judge and employees of the court shall be reimbursed for all actual and necessary expenses as provided by law.

Â Â Â Â Â  (3) No employee of the court shall act as attorney, counselor or accountant in the matter of any tax imposed or levied by this state or any of its political subdivisions.

Â Â Â Â Â  (4) Subject to the applicable provisions of a personnel plan established by the Chief Justice of the Supreme Court of Oregon, the judge of the tax court shall appoint a person to serve as tax court clerk. The tax court clerk shall:

Â Â Â Â Â  (a) Keep the seal of the tax court and affix it in all cases required by law.

Â Â Â Â Â  (b) Record the proceedings of the court.

Â Â Â Â Â  (c) Keep the records, files, books and papers pertaining to the tax court.

Â Â Â Â Â  (d) File all papers delivered to the officer for that purpose in any suit or proceeding therein, or before the judge.

Â Â Â Â Â  (e) Attend the tax court and administer oaths.

Â Â Â Â Â  (f) Under the direction of the judge of the tax court enter its orders and judgments.

Â Â Â Â Â  (g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the tax court, or any paper pertaining thereto, and filed with the officer.

Â Â Â Â Â  (h) In the performance of duties pertaining to the tax court, conform to the direction of the tax court judge.

Â Â Â Â Â  (5) The State Court Administrator may delegate powers of the State Court Administrator under this section to employees of the State Court Administrator. [1961 c.533 Â§11; 1981 c.727 Â§1; 1995 c.273 Â§5; 1995 c.650 Â§3]

Â Â Â Â Â  305.485 Records. (1) The records of the tax court shall include a register, journal and fee book.

Â Â Â Â Â  (2) The register is a book wherein the clerk shall enter, by its title, every suit or proceeding commenced in, or transferred or appealed to, the tax court, according to the date of its commencement, transfer or appeal. Thereafter, until the entry of judgment, the clerk shall note therein, according to the date thereof, the filing or return of any paper or process, or the making of any order, rule or other direction in or concerning such suit or proceeding.

Â Â Â Â Â  (3) The journal is a book wherein the clerk shall enter the proceedings of the court.

Â Â Â Â Â  (4) The fee book is a book wherein the clerk shall enter, under the title of every cause, against the party to whom the service is rendered, the clerkÂs fees earned, and whether received or not received.

Â Â Â Â Â  (5) The files of the court are all papers or process filed with or by the clerk of the court, in any suit or proceeding therein, or before the judge.

Â Â Â Â Â  (6) Separate records shall be kept for the magistrate division.

Â Â Â Â Â  (7) ORS 7.095, authorizing the use of electronic data processing techniques, is applicable to the records required by this section. [1961 c.533 Â§10; 1995 c.273 Â§26; 1995 c.650 Â§5; 1997 c.325 Â§Â§9,10]

(Industrial Property Appeals)

Â Â Â Â Â  305.487 Findings and policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Principal and secondary industrial property that is appraised by the Department of Revenue under ORS 306.126 and property that is centrally assessed by the department under ORS 308.505 to 308.665 involve large amounts of property value and complex appraisal issues.

Â Â Â Â Â  (b) Appeals of the value of principal and secondary industrial property or centrally assessed property can have significant impact on the stable funding of essential local government services because of the fiscal consequences of substantial tax refunds.

Â Â Â Â Â  (c) The citizens of this state and the owners of industrial or centrally assessed property are best served by the efficient resolution of property tax appeals related to these properties.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state to strongly encourage taxpayers, local governments, the department and the Oregon Tax Court to resolve appeals related to the value of principal or secondary industrial property or centrally assessed property as quickly and efficiently as possible, in order to reduce the financial impacts of lengthy appeal processes. [2005 c.345 Â§13]

Â Â Â Â Â  Note: 305.487 and 305.489 were added to and made a part of 305.404 to 305.560 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.489 Considerations in adopting rules. The Department of Revenue shall consider the findings and declarations of the Legislative Assembly under ORS 305.487 when adopting administrative rules related to appeals to the Oregon Tax Court of the value of principal or secondary industrial property or centrally assessed property, in order to ensure that the rules that the department adopts promote the objectives of quick and efficient resolution of these appeals. [2005 c.345 Â§14]

Â Â Â Â Â  Note: See note under 305.487.

(Fees)

Â Â Â Â Â  305.490 Filing fees; recovery of certain costs and disbursements; additional recovery for certain taxpayers; disposition of receipts. (1) Plaintiffs or petitioners filing a complaint or petition in the tax court shall pay a filing fee for each complaint or petition as follows:

Â Â Â Â Â  (a) For a complaint or petition in the magistrate division, $25.

Â Â Â Â Â  (b) For a complaint or petition in the regular division, $50.

Â Â Â Â Â  (c) If a complaint or petition is specially designated under ORS 305.501 for hearing in the regular division, a fee of $50.

Â Â Â Â Â  (2) Neither the State of Oregon, nor any county, school district, municipal corporation or other public corporation therein, nor any officer of any such public political division or corporation, appearing in the representative capacity of the officer of any public political division or corporation, shall be required to pay the fee prescribed under this section. The party entitled to costs and disbursements on such appeal shall recover from the opponent of the party the amount so paid upon order of the court, as in equity suits in the circuit court.

Â Â Â Â Â  (3)(a) If, in any proceeding before the tax court judge involving taxes upon or measured by net income in which an individual taxpayer is a party, or involving inheritance taxes, the court grants a refund claimed by the executor or taxpayer or denies in part or wholly an additional assessment of taxes claimed by the Department of Revenue to be due from the estate or taxpayer, the court may allow the taxpayer, in addition to costs and disbursements, the following:

Â Â Â Â Â  (A) Reasonable attorney fees for the proceeding under this subsection and for the prior proceeding in the matter, if any, before the magistrate; and

Â Â Â Â Â  (B) Reasonable expenses as determined by the court. Expenses include accountant fees and fees of other experts incurred by the executor or individual taxpayer in preparing for and conducting the proceeding before the tax court judge and the prior proceeding in the matter, if any, before the magistrate.

Â Â Â Â Â  (b) Payment of attorney fees or reasonable expenses under this subsection shall be made by the Department of Revenue in the manner provided by ORS 305.790.

Â Â Â Â Â  (4)(a) If, in any proceeding before the tax court judge involving ad valorem property taxation, exemptions, special assessments or omitted property, the court finds in favor of the taxpayer, the court may allow the taxpayer, in addition to costs and disbursements, the following:

Â Â Â Â Â  (A) Reasonable attorney fees for the proceeding under this subsection and for the prior proceeding in the matter, if any, before the magistrate; and

Â Â Â Â Â  (B) Reasonable expenses as determined by the court. Expenses include fees of experts incurred by the individual taxpayer in preparing for and conducting the proceeding before the tax court judge and the prior proceeding in the matter, if any, before the magistrate.

Â Â Â Â Â  (b) Payment of attorney fees or reasonable expenses under this subsection shall be made by the Department of Revenue in the manner provided by ORS 305.790.

Â Â Â Â Â  (5) All fees and other moneys received or collected by the clerk by virtue of the office of the clerk shall be paid over to the State Treasurer and shall be held by the clerk in the General Fund as miscellaneous receipts. [1961 c.533 Â§15(1), (3); 1965 c.6 Â§7; 1971 c.265 Â§1; 1977 c.870 Â§32; 1993 c.612 Â§1; 1995 c.650 Â§6; 1997 c.99 Â§Â§40,41; 1999 c.21 Â§10; 2001 c.287 Â§1; 2005 c.345 Â§8]

Â Â Â Â Â  305.492 Fees and expenses of witnesses. Any witness subpoenaed or whose deposition is taken shall receive the fees and mileage provided for witnesses in ORS 44.415 (2). Witnesses for the state or its political subdivisions shall be paid from moneys appropriated therefor. Payment of fees and mileage to other witnesses shall be made by the party at whose instance the witness appears or the deposition is taken. [Formerly 305.495]

Â Â Â Â Â  305.493 Fees for transcripts or copies of records. The tax court may fix a fee, not in excess of the fees charged and collected by the clerks of the circuit court, for comparing, or for preparing and comparing, a transcript of the record, or for copying any record, entry or other paper and the comparison and certification thereof. [Formerly 305.500]

(Representation)

Â Â Â Â Â  305.494 When shareholder may represent corporation in tax court proceedings. Notwithstanding ORS 9.320, any shareholder of an S corporation as defined in section 1361 of the Internal Revenue Code, as amended and in effect on December 31, 2004, may represent the corporation in any proceeding before the Oregon Tax Court in the same manner as if the shareholder were a partner and the S corporation were a partnership. [Formerly 305.510; 1997 c.839 Â§42; 1999 c.90 Â§29; 2001 c.660 Â§24; 2003 c.77 Â§2; 2005 c.832 Â§14]

Â Â Â Â Â  305.495 [1961 c.533 Â§18; 1989 c.980 Â§12; renumbered 305.492 in 1995]

(Magistrate Division)

Â Â Â Â Â  305.498 Magistrates; appointment; qualifications; oaths; duties; dismissal; appointment of presiding magistrate. (1) The magistrate division is established in the Oregon Tax Court. The judge of the tax court shall appoint one or more individuals to sit as magistrates of the magistrate division at locations within the state as the judge shall determine.

Â Â Â Â Â  (2) An individual who is appointed as a tax court magistrate shall be a citizen of the United States and a resident of this state and competent to perform the duties of the office.

Â Â Â Â Â  (3) A full-time, part-time or temporary magistrate shall perform such duties as the judge of the tax court or presiding magistrate may direct.

Â Â Â Â Â  (4)(a) Before entering on the duties of office, each individual employed as a tax court magistrate shall take and subscribe to an oath or affirmation that the individual:

Â Â Â Â Â  (A) Will support the Constitutions of the United States and of this state and faithfully and honestly discharge the duties of the office.

Â Â Â Â Â  (B) Does not hold, and while the individual is a magistrate will not hold, a position under any political party.

Â Â Â Â Â  (b) The oath or affirmation shall be filed in the office of the Secretary of State.

Â Â Â Â Â  (5) An individual while a magistrate shall hold no other office or position of profit, and shall pursue no other calling or vocation that is inconsistent with the expeditious, proper and impartial performance of the duties of a magistrate.

Â Â Â Â Â  (6) The judge of the tax court may appoint one of the magistrates as presiding magistrate.

Â Â Â Â Â  (7) A tax court magistrate and other officers and employees of the magistrate division of the tax court appointed under a personnel plan established by the Chief Justice of the Supreme Court of Oregon are state officers or employees in the exempt service and not subject to ORS chapter 240. However, an officer or employee shall have the right to be dismissed only for just cause after hearing and appeal. [1995 c.650 Â§2]

Â Â Â Â Â  305.500 [1961 c.533 Â§Â§15(2),24; 1963 c.423 Â§3; renumbered 305.493 in 1995]

Â Â Â Â Â  305.501 Appeals to tax court to be heard by magistrate division; exception; mediation; conduct of hearings; decisions; appeal de novo to tax court judge. (1) Except as provided in subsection (2) of this section, an appeal to the tax court shall be heard by a tax court magistrate unless specially designated by the tax court judge for hearing in the regular division. In any matter arising under the property tax laws and involving a county or county assessor that is designated for hearing in the regular division, the Department of Revenue shall be substituted for the county as a party.

Â Â Â Â Â  (2) A party to the appeal may request mediation, or the tax court on its own motion may assign the matter to mediation. If the mediation does not result in an agreed settlement within 60 days after the date of the assignment, the appeal shall be assigned to a magistrate for hearing.

Â Â Â Â Â  (3) The tax court, with the assistance of the State Court Administrator, shall establish procedures for magistrate division hearings and mediation.

Â Â Â Â Â  (4)(a) Subject to the rules of practice and procedure established by the tax court, a magistrate is not bound by common law or statutory rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. A hearing may be conducted in person or by telephone. Magistrates may confer with each other in order to reach a decision on any matter.

Â Â Â Â Â  (b) All written magistrate decisions shall be mailed to the parties to the appeal and to the Department of Revenue within five days after the date of entry of the written decision.

Â Â Â Â Â  (5)(a) Any party dissatisfied with a written decision of a magistrate may appeal the decision to the judge of the tax court by filing a complaint in the regular division of the tax court within 60 days after the date of entry of the written decision.

Â Â Â Â Â  (b) If a decision of a magistrate involves any matter arising under the property tax laws and a county was a party to the proceeding before the magistrate, the Department of Revenue may file a notice of appeal whether or not the department had intervened in the proceeding before the magistrate. In such cases, the department shall appear before the tax court judge in any proceeding on appeal.

Â Â Â Â Â  (c) If a decision of a magistrate involves any matter arising under the property tax laws and a party other than a county appeals the decision to the tax court judge, the Department of Revenue shall be the defendant.

Â Â Â Â Â  (d) Appeal to the judge of the tax court is the sole and exclusive remedy for review of a written decision of a magistrate.

Â Â Â Â Â  (6) Appeal of a final decision of a magistrate before the judge of the tax court shall be as provided in ORS 305.425 (1) and 305.570.

Â Â Â Â Â  (7) If no appeal is taken to the tax court judge within 60 days, the decision of the magistrate shall become final. The tax court shall enter a judgment enforcing all final decisions of the magistrate, which judgment shall be binding upon all parties. ORS 305.440 (2) applies to the final determination of any property tax matter. [1995 c.650 Â§11; 1997 c.872 Â§20; 1999 c.340 Â§1; 2005 c.345 Â§9]

Â Â Â Â Â  305.505 Magistrate division records; statistical reports. (1) The records of the tax court magistrate division shall include information as to the dates cases are filed and the dates decisions are issued.

Â Â Â Â Â  (2) At the time of preparation biennially of consolidated budgets for submission to the Legislative Assembly under ORS 8.125, the State Court Administrator shall prepare and submit to the Legislative Assembly general statistical information as to the amount of time required by the tax court magistrate division to reach its decisions. [1995 c.650 Â§5a; 2005 c.94 Â§23]

Â Â Â Â Â  305.510 [1973 c.681 Â§2; 1985 c.802 Â§36; 1995 c.556 Â§31; renumbered 305.494 in 1995]

Â Â Â Â Â  305.514 [1995 c.650 Â§3a; 1997 c.99 Â§43; 1997 c.170 Â§17; 1997 c.541 Â§64; 2003 c.621 Â§77; 2003 c.804 Â§64; repealed by 2005 c.345 Â§1]

Â Â Â Â Â  305.515 [1961 c.533 Â§26; 1965 c.6 Â§8; 1967 c.78 Â§11; 1969 c.355 Â§1; 1971 c.567 Â§16; 1973 c.752 Â§11; 1975 c.705 Â§3; 1977 c.870 Â§33; 1977 c.892 Â§55; 1983 c.673 Â§19; 1985 c.407 Â§2; 1985 c.759 Â§39; 1985 c.816 Â§41; 1989 c.760 Â§2; 1991 c.459 Â§18; 1991 c.790 Â§18; 1993 c.270 Â§13; 1993 c.612 Â§2; 1997 c.99 Â§45; 1997 c.170 Â§19; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.520 [1961 c.533 Â§34; 1995 c.79 Â§109; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.525 Notice to taxpayer of right to appeal. At the same time that a notice of assessment, letter of refund denial or determination or an order of the board of property tax appeals is given to any taxpayer, the Department of Revenue or board of property tax appeals, as the case may be, shall in writing also notify the taxpayer of the right of the taxpayer to appeal to the tax court under ORS 305.404 to 305.560. [1961 c.533 Â§29; 1977 c.870 Â§54; 1995 c.650 Â§64; 1997 c.541 Â§Â§66,67]

Â Â Â Â Â  305.530 [1961 c.533 Â§27; 1967 c.78 Â§10; 1971 c.567 Â§17; 1975 c.762 Â§18; 1977 c.870 Â§14; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.535 [1961 c.533 Â§28; 1969 c.355 Â§2; 1977 c.870 Â§15; 1977 c.892 Â§57; 1981 c.804 Â§85; 1983 s.s. c.5 Â§2; 1991 c.459 Â§20; 1993 c.270 Â§14; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.540 [1961 c.533 Â§30; 1971 c.351 Â§1; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.543 [1983 c.673 Â§21; 1991 c.459 Â§21; 1997 c.541 Â§69; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.545 [1961 c.533 Â§32; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.550 [1961 c.533 Â§31; 1971 c.351 Â§2; repealed by 1995 c.650 Â§114]

Â Â Â Â Â  305.555 [1961 c.533 Â§33; 1993 c.270 Â§15; repealed by 1995 c.650 Â§114]

(Appeals Procedure; Effect of Pendency of Appeal)

Â Â Â Â Â  305.560 Appeals procedure generally; procedure when taxpayer is not appellant; intervention. (1)(a) Except for an order, or portion thereof, denying the discretionary waiver of penalty or interest by the Department of Revenue, an appeal under ORS 305.275 may be taken by filing a complaint with the clerk of the Oregon Tax Court at its principal office at Salem, Oregon, within the time required under ORS 305.280.

Â Â Â Â Â  (b) The clerk of the tax court shall serve copies of all complaints and petitions on the Department of Revenue. Service upon the department shall be accomplished by the clerk of the tax court filing the copy of the complaint with the Director of the Department of Revenue. Except as otherwise provided by law, other service shall be accomplished as provided in the rules of practice and procedure promulgated by the tax court.

Â Â Â Â Â  (c)(A) The complaint shall be entitled in the name of the person filing the same as plaintiff and the Department of Revenue, county, taxpayer or other person or entity as defendant. If the complaint relates to value of property for ad valorem property tax purposes and the county has made the appraisal, the complaint shall be entitled in the name of the person filing the same as plaintiff and the county assessor as defendant.

Â Â Â Â Â  (B) If any, a copy of the order of the department or board of property tax appeals shall be attached to the complaint.

Â Â Â Â Â  (2) The complaint shall state the nature of the plaintiffÂs interest, the facts showing how the plaintiff is aggrieved and directly affected by the order, act, omission or determination and the grounds upon which the plaintiff contends the order, act, omission or determination should be reversed or modified. A responsive pleading shall be required of the defendant.

Â Â Â Â Â  (3) In any case in which the taxpayer is not the appealing party, a copy of the complaint shall be served upon the taxpayer by the appealing party by certified mail within the period for filing an appeal, and an affidavit showing such service shall be filed with the clerk of the tax court. A copy of the order of the department, if any, shall be attached to the complaint. The taxpayer shall have the right to appear and be heard.

Â Â Â Â Â  (4)(a) At any time in the course of any appeal before the tax court, the department may intervene as a matter of right. A copy of any order or judgment issued by the tax court in any case in which the department is an intervenor shall be served upon the department in the manner provided in subsection (1)(b) of this section.

Â Â Â Â Â  (b) The tax court, in its discretion, may permit other interested persons to intervene by filing a complaint in such manner and under such conditions as the court may deem appropriate. [1977 c.870 Â§10; 1989 c.760 Â§3; 1991 c.459 Â§23; 1993 c.270 Â§16; 1995 c.650 Â§10; 1997 c.541 Â§71; 2005 c.225 Â§4]

Â Â Â Â Â  305.565 Stay of collection of taxes, interest and penalties pending appeal; exception; bond. (1) Except as provided in subsection (2) of this section, proceedings for the collection of any taxes, interest or penalties resulting from an assessment of additional taxes imposed by ORS chapter 118, 310, 314, 316, 317, 318, 321 or this chapter shall be stayed by the taking or pendency of any appeal to the tax court.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Department of Revenue may proceed to collect any taxes, interest or penalties described in subsection (1) of this section if the department determines that collection will be jeopardized if collection is delayed or that the taxpayer has taken a frivolous position in the appeal. For purposes of this subsection:

Â Â Â Â Â  (a) Collection of taxes, interest or penalties will be jeopardized if the taxpayer designs quickly to depart from the state or to remove the taxpayerÂs property from the state, or to do any other act tending to prejudice or to render wholly or partially ineffectual proceedings to collect the tax.

Â Â Â Â Â  (b) A taxpayerÂs position in an appeal is frivolous if that position is of the kind described in ORS 316.992 (5).

Â Â Â Â Â  (3) No proceeding for the apportionment, levy or collection of taxes on any property shall be stayed by the taking or pendency of any appeal to the tax court, or from an order of the county board of property tax appeals or the Oregon Tax Court, unless the assessor or tax collector either as a party to the suit or an intervenor, requests a stay and it appears to the satisfaction of the court that a substantial public interest requires the issuance of a stay.

Â Â Â Â Â  (4) The tax court may, as a condition of a stay, require the posting of a bond sufficient to guarantee payment of the tax. Payment of taxes while appeal is pending shall not operate as a waiver of the appeal or of a right to refund of taxes found to be excessively charged or assessed. [1977 c.870 Â§11; 1982 s.s.1 c.29 Â§4; 1985 c.761 Â§9; 1991 c.567 Â§4; 1993 c.270 Â§18; 1995 c.650 Â§23; 1997 c.99 Â§Â§47,48; 1997 c.325 Â§13; 1997 c.541 Â§73]

Â Â Â Â Â  305.570 Standing to appeal to regular division of tax court; perfection of appeal. (1)(a) Any person, including a county assessor or county tax collector aggrieved by and affected by a written decision of a tax court magistrate issued under ORS 305.501, or any person seeking a remedy in the tax court provided by statute, other than as provided in ORS 305.275 (1), may appeal to the regular division of the Oregon Tax Court, and appeal shall be perfected in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (b) Except for an appeal brought by a county assessor or county tax collector, the order being appealed under this subsection must affect the person or the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property. As used in this paragraph, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

Â Â Â Â Â  (2) A taxpayer or political subdivision affected by a determination of the Department of Revenue authorized under ORS 305.620 may appeal to the tax court as provided in ORS 305.620. [1977 c.870 Â§13; 1983 c.605 Â§3; 1983 c.749 Â§3; 1991 c.459 Â§29; 1993 c.18 Â§65; 1995 c.650 Â§24; 1997 c.541 Â§75; 1997 c.826 Â§Â§4,5; 1999 c.21 Â§11; 1999 c.340 Â§4]

Â Â Â Â Â  305.575 Authority of tax court to determine deficiency. In an appeal to the Oregon Tax Court from an assessment made under ORS 305.265, the tax court has jurisdiction to determine the correct amount of deficiency, even if the amount so determined is greater or less than the amount of the assessment determined by the Department of Revenue, and even if determined upon grounds other or different from those asserted by the department, provided that claim for such additional tax on other or different grounds is asserted by the department before or at the hearing or any rehearing of the case before the tax court. In the event such other or different grounds are asserted by the department, the opposing party shall be allowed additional time, not less than 10 days, within which to amend or otherwise plead thereto, which additional time, however, may be waived by stipulation of the parties. The order of the tax court shall be sufficient for the collection by the department of the entire amount found by the court to be owing and due. [1977 c.870 Â§21; 1995 c.650 Â§30]

(Constitutional Limits Upon Property Taxes; Effects; Determination)

Â Â Â Â Â  305.580 Exclusive remedies for certain determinations; priority of petitions. (1) The provisions of ORS 305.583, 305.585, 305.587 and 305.589 shall provide the exclusive remedy for determination of questions concerning:

Â Â Â Â Â  (a) The effect of the limits of section 11b, Article XI of the Oregon Constitution on taxes, fees, charges and assessments of units of government.

Â Â Â Â Â  (b) The authorized uses of the proceeds of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) A petition filed with the regular division of the Oregon Tax Court pursuant to ORS 305.583, 305.585, 305.587 or 305.589 shall have priority over all other cases pending before the regular division and shall be heard and decided as soon after coming to issue as is reasonably possible. [1991 c.459 Â§25; 1999 c.340 Â§8; 2003 c.195 Â§19]

Â Â Â Â Â  305.583 Interested taxpayer petitions for certain determinations; petition contents; manner and time for filing; classification notice requirements; bond proceed use notice requirements. (1) An interested taxpayer may petition the regular division of the Oregon Tax Court to determine a question described in ORS 305.580.

Â Â Â Â Â  (2)(a) For purposes of this section and a question described in ORS 305.580 (1)(a), Âinterested taxpayerÂ means a person that is subject to the tax, fee, charge or assessment in question.

Â Â Â Â Â  (b) For purposes of this section and a question described in ORS 305.580 (1)(b), Âinterested taxpayerÂ means a person that is subject to a tax, fee, charge or assessment that is pledged to secure or available for payment of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) The petition shall be filed and perfected in the following manner only:

Â Â Â Â Â  (a) The petitioner shall file a petition with the clerk of the tax court at its principal office in Salem, Oregon. The petition shall name as respondent the government unit that imposes the tax, fee, charge or assessment, that issues the bonded indebtedness or, in the case of an urban renewal agency, that receives the taxes. The filing in the tax court shall constitute the perfection of the petition. The clerk of the tax court shall serve the government unit by mailing a copy of the petition to the recording officer or chief administrative officer of the local government unit or to the Attorney General if the tax, fee, charge or assessment in question is imposed by the State of Oregon. The clerk also shall serve a copy of any petition naming a local government unit as respondent upon the Oregon Department of Justice.

Â Â Â Â Â  (b) The petition shall state the facts and grounds upon which the petitioner contends that the tax, fee, charge or assessment is affected by section 11 or 11b, Article XI of the Oregon Constitution, or that a use of the proceeds of bonded indebtedness is not authorized. The case shall proceed thereafter in the manner provided for appeals concerning ad valorem property tax assessments. ORS 305.405 to 305.494 shall apply to such actions.

Â Â Â Â Â  (4)(a) Except as provided in subsections (5) to (8) of this section, in the case of a question regarding the effect of the limits of section 11b, Article XI of the Oregon Constitution, on any tax, fee, charge or assessment that is imposed under a resolution or ordinance approved by the governing body of a local government unit, the petition shall be filed within 60 days after the action of the governing body approving the ordinance or resolution, adopting a new ordinance or resolution or changing an existing ordinance or resolution under which the tax, fee, charge or assessment is imposed, if the resolution or ordinance includes a classification of the tax, fee, charge or assessment as subject to or not subject to section 11 or 11b, Article XI of the Oregon Constitution. If the local government unit has not classified the tax, fee, charge or assessment, the petition shall be filed within 60 days after the later of:

Â Â Â Â Â  (A) The last date, but no later than November 15, that the tax statements were mailed for the tax year in which the tax, fee, charge or assessment was imposed; or

Â Â Â Â Â  (B) The date of imposition of the tax, fee, charge or assessment on the petitioner.

Â Â Â Â Â  (b) If the local government unit adopts an ordinance or resolution classifying all or any of the taxes, fees, charges or assessments it imposes as subject to or not subject to section 11 or 11b, Article XI of the Oregon Constitution, as described in ORS 310.145, the petition shall be filed within 60 days after the governing body adopts the ordinance or resolution.

Â Â Â Â Â  (5) In the case of a question concerning any tax, fee, charge or assessment that is characterized by the local government unit as an assessment for local improvements, the petition shall be filed within 60 days after the local government unit gives notice of its intention to characterize the charge as an assessment for local improvements. Notice may be given to affected property owners by the local government unit either when a local improvement district is formed, in a notice of intent to assess given by the local government unit or by other individual notice prior to assessment. Notice shall be given no later than the date the assessment is imposed. Notice given as provided under this subsection is in lieu of the notice required under subsection (9) of this section.

Â Â Â Â Â  (6) In the case of a question concerning any taxes levied to pay principal and interest on bonded indebtedness approved by the governing body of a local government unit, the petition shall be filed within 60 days after the date the issuance of the bonded indebtedness was approved by the governing body of the local government unit if the resolution or ordinance of the governing body authorizing issuance of the bonded indebtedness includes a classification of the bonded indebtedness as subject to or not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution. If the local government unit has not classified the bonded indebtedness, the petition shall be filed within 60 days after the date specified in subsection (4)(a) of this section.

Â Â Â Â Â  (7) In the case of a question concerning any taxes levied to pay principal and interest on bonded indebtedness not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, that was approved by the electors of the local government unit at an election held on or after September 29, 1991, the petition shall be filed within 60 days after the date of the election at which the question of issuing the bonded indebtedness was approved by the electors of the local government unit.

Â Â Â Â Â  (8) In the case of a question concerning the effect of section 11 or 11b, Article XI of the Oregon Constitution, on any tax, fee, charge or assessment imposed by the state, the petition shall be filed within 60 days after the first imposition of the tax, fee, charge or assessment by a state agency. For purposes of this subsection, a tax, fee, charge or assessment shall be considered imposed when it is due as provided by statute or when the state agency notifies a person that the tax, fee, charge or assessment is due.

Â Â Â Â Â  (9) A local government unit:

Â Â Â Â Â  (a) Shall give notice of its adoption of an ordinance or resolution classifying any of its taxes, fees, charges or assessments as not being subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, by publishing, within 15 days after adoption of the ordinance or resolution, an advertisement in a newspaper of general circulation in the county in which the local government unit is located or, if there is no newspaper of general circulation, in a newspaper of general circulation in a contiguous county.

Â Â Â Â Â  (b) May give notice of its adoption of an ordinance or resolution specifying the authorized uses of the proceeds of bonded indebtedness by publishing, within 15 days after adoption of the ordinance or resolution, an advertisement in a newspaper of general circulation in the county in which the local government unit is located or, if there is no newspaper of general circulation, in a newspaper of general circulation in a contiguous county.

Â Â Â Â Â  (10) A notice described in subsection (9) of this section shall:

Â Â Â Â Â  (a) Appear in the general news section of the newspaper, not in the classified advertisements;

Â Â Â Â Â  (b) Measure at least three inches square;

Â Â Â Â Â  (c) Be printed in a type size at least equal to 8-point type; and

Â Â Â Â Â  (d) State that the local government unit has adopted a resolution or ordinance:

Â Â Â Â Â  (A) Classifying one or more of its taxes, fees, charges or assessments as not being subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, that the reader may contact a designated individual within the local government unit to obtain a copy of the ordinance or resolution and that judicial review of the classification of the taxes, fees, charges or assessments may be sought within 60 days of the date of the resolution or ordinance; or

Â Â Â Â Â  (B) Specifying the authorized uses of the proceeds of bonded indebtedness, that the reader may contact a designated individual within the local government unit to obtain a copy of the ordinance or resolution and that judicial review of the specification of authorized uses may be sought within 60 days of the date of the resolution or ordinance.

Â Â Â Â Â  (11) An ordinance or resolution that results in a mere change in the amount of a tax, fee, charge or assessment and does not result in a change in the characteristics or attributes of the tax, fee, charge or assessment, or contain a change in purpose to which the revenue is applied, may not be considered a change that may result in a proceeding commenced under subsection (4) of this section.

Â Â Â Â Â  (12) In the case of a question concerning the authorized uses of the proceeds of bonded indebtedness, the petition must be filed within 60 days after publication of the notice described in subsection (9)(b) of this section or, if the governing body has not published the notice described in subsection (9)(b) of this section, the petition must be filed within 180 days after the questioned use of the proceeds is made. [1991 c.459 Â§26; 1993 c.18 Â§66; 1993 c.270 Â§19; 1995 c.79 Â§110; 1995 c.650 Â§73; 1997 c.541 Â§Â§78,78a,79,79a; 1999 c.340 Â§9; 2003 c.195 Â§20; 2005 c.225 Â§5; 2005 c.443 Â§18]

Â Â Â Â Â  305.585 Local government petitions concerning taxes of another local government under 1990 Measure 5; manner and time for filing. (1) A local government unit may petition the regular division of the Oregon Tax Court to determine whether the limits of section 11b, Article XI of the Oregon Constitution apply to a tax, fee, charge or assessment of another local government unit if the boundaries of both units include common territory and if the petitioning local government unit will lose or has lost revenue because of the tax, fee, charge or assessment that is the subject of the petition.

Â Â Â Â Â  (2) The petitioner shall file a petition with the clerk of the tax court at its principal office in Salem, Oregon. The petition shall name the local government unit that imposes the tax, fee, charge or assessment as respondent. Such filing in the tax court shall constitute the perfection of the petition. The clerk of the tax court shall serve the respondent local government unit by mailing a copy of the petition to the recording officer or chief administrative officer of the local government unit. The clerk also shall serve a copy of the petition upon the Oregon Department of Justice.

Â Â Â Â Â  (3) The petition shall state the facts and grounds upon which the petitioner contends that the tax, fee, charge or assessment at issue is not subject to the limits of section 11b, Article XI of the Oregon Constitution. The case shall proceed thereafter in the manner provided for appeals concerning ad valorem property tax assessments. ORS 305.405 to 305.494 shall apply to such actions.

Â Â Â Â Â  (4) The petition shall be filed not later than 30 days after the date the respondent local government unit filed its certificate required under ORS 310.060 with the county assessor. [1991 c.459 Â§26a; 1995 c.79 Â§111; 1995 c.650 Â§74; 1999 c.340 Â§10; 2005 c.225 Â§6]

Â Â Â Â Â  305.586 Legislative findings; policy on remedies for misspent bond proceeds. (1) The Legislative Assembly finds that, when general obligation bonds are issued by a government unit to finance the cost of capital construction or improvements, subjecting the taxes imposed to pay the principal and interest on that bonded indebtedness to the limits of section 11b (1), Article XI of the Oregon Constitution, reduces the credit quality of the bonds, injures bondholders and increases the cost of borrowing for all local governments in Oregon. The Legislative Assembly also finds that it is in the best interests of the State of Oregon and local governments in Oregon to ensure that, if a local government body expends proceeds from such bonds for other than capital construction or improvements, the holders of the bonds, who are innocent with regard to such expenditure, will not suffer impairment of their security and interest in the bonds as a result.

Â Â Â Â Â  (2) It is the policy of the State of Oregon and a matter of statewide concern that, notwithstanding ORS 305.587 (1) and 305.589 (8), if in a proceeding commenced under ORS 305.583 or 305.589, the Oregon Tax Court finds that the proceeds of general obligation bonds issued for capital construction or improvements under section 11b (3)(b), Article XI of the Oregon Constitution, have been expended for purposes other than capital construction or improvements, the court shall endeavor, to the fullest extent practicable and consistent with equitable principles, to fashion a remedy that does not impair the security or value of the bonds to the bondholders and does not prejudice the ability of the local government body to satisfy its obligations under the bonds.

Â Â Â Â Â  (3) In addition, the court shall fashion any remedy in a manner that takes into account the financial capacity and practical alternatives available to the local government body, and shall ensure that the remedy is proportional to, and restricted to correcting the amount of, any unlawful expenditure of bond proceeds. To the fullest extent possible, the court shall avoid any remedy that either invalidates, in whole or in part, the bonds or taxes levied or to be levied for payment of the bonds, or that makes any amount of the bonds for which the proceeds lawfully were expended subject to the limits of section 11b (1), Article XI of the Oregon Constitution. [1997 c.171 Â§5]

Â Â Â Â Â  305.587 Tax court findings; orders; refunds; bond measure construction; other relief. (1) If, in a proceeding commenced under ORS 305.583, the regular division of the Oregon Tax Court finds that a challenged tax, fee, charge or assessment is subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, the tax court may:

Â Â Â Â Â  (a) Order the government unit to make refunds to petitioners of any part of the challenged tax, fee, charge or assessment imposed on or after the date that is 90 days before the date the petition was filed and that was collected in excess of the limits of section 11 or 11b, Article XI of the Oregon Constitution. The tax court may not order refunds if the government unit previously had obtained a judgment of the tax court or the Oregon Supreme Court under ORS 305.589, that the tax, fee, charge or assessment in question was not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) Order such other relief as it considers appropriate, including cancellation of taxes imposed but not collected, but such relief shall have prospective effect only. In cases involving local government units, a copy of the tax courtÂs order shall be served upon the assessor of the county or counties in which the local government unit is located at the same time the order is served upon the parties.

Â Â Â Â Â  (2) If the tax court orders a unit of government to make refunds of any tax, fee, charge or assessment that was imposed and collected in excess of the limits of section 11 or 11b, Article XI of the Oregon Constitution, the government unit shall do so out of the resources of the government unit. No refund so ordered shall be paid from the unsegregated tax collections account. The assessor shall not be required to recompute the amount of tax due from any property or property owner with respect to the tax, fee, charge or assessment that is the subject of the order for any tax year for which a tax statement has been delivered under ORS 311.250.

Â Â Â Â Â  (3) If, in a proceeding commenced under ORS 305.585, the tax court finds that a tax, fee, charge or assessment is not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, the tax court may order such relief as it considers appropriate, but such relief shall have prospective effect only. In cases involving local government units, a copy of the tax courtÂs order shall be served upon the assessor of the county or counties in which the local government unit is located at the same time the order is served upon the parties. The assessor shall not be required to recompute the amount of tax due from any property or property owner with respect to the tax, fee, charge or assessment that is the subject of the order for any tax year for which a tax statement has been delivered under ORS 311.250.

Â Â Â Â Â  (4) For purposes of this section, taxes, fees, charges or assessments are deemed imposed when the statement or bill for the taxes, fees, charges or assessments is mailed.

Â Â Â Â Â  (5) In the case of a question concerning the authorized uses of the proceeds of bonded indebtedness, the tax court shall construe the provisions of the measure authorizing the bonded indebtedness and the use of the proceeds liberally to allow the government unit to provide the facilities or services approved by the voters.

Â Â Â Â Â  (6) If, in a proceeding commenced under ORS 305.583, the regular division of the tax court finds that a use of the proceeds of bonded indebtedness is not authorized by the applicable law, the tax court may prohibit the expenditure or proceed in accordance with ORS 305.586. [1991 c.459 Â§26b; 1993 c.270 Â§20; 1997 c.541 Â§84; 1999 c.340 Â§11; 2003 c.195 Â§21]

Â Â Â Â Â  305.589 Judicial declarations; petition by local government; notice; intervention; appeal; remedies; costs. (1) A local government unit or an association of local government units acting for the common benefit of and on behalf of consenting members may petition the regular division of the Oregon Tax Court for a judicial declaration of the court concerning a question described in ORS 305.580.

Â Â Â Â Â  (2) Notice of the commencement of a proceeding under this section shall be given by the petitioner or petitioners by publication of notice directed to all electors, taxpayers and other interested persons, without naming such electors, taxpayers or other interested persons individually. The notice shall be published at least once a week for three successive weeks in a newspaper of general circulation within the boundaries of the local government unit and each of the consenting members of the association of local government units, if any, or if no such newspaper is published therein, then in a contiguous county.

Â Â Â Â Â  (3) The petitioner or petitioners may elect to give further notice to affected electors, taxpayers and other interested persons, or the court may order such further notice as the court considers practicable.

Â Â Â Â Â  (4) The action authorized by this section shall be a special proceeding in the nature of an ex parte proceeding in the absence of the intervention of a respondent in opposition to the petition.

Â Â Â Â Â  (5) Jurisdiction of the local government unit and of consenting members of an association of local government units shall be obtained by filing of the petition. Jurisdiction over the electors, taxpayers and other interested persons shall be complete 10 days after the date of completing publication of the notice provided for in subsection (2) of this section, or giving of any further notice as provided for in subsection (3) of this section. Jurisdiction of any other party shall be obtained by appearance of any interested person who seeks and is granted leave to intervene in the proceeding.

Â Â Â Â Â  (6)(a) Any elector, taxpayer or interested person or local government unit that may be affected by the tax, fee, charge or assessment that is the subject of the petition may intervene as a petitioner or respondent by filing the appropriate appearance.

Â Â Â Â Â  (b) Any elector, taxpayer or interested person or local government unit that may be affected by the use of the proceeds of the bonded indebtedness or a person that is subject to a tax, fee, charge or assessment that is pledged to secure or available for payment of the bonded indebtedness that is the subject of the petition may intervene as a petitioner or respondent by filing the appropriate appearance.

Â Â Â Â Â  (7) Any party to a proceeding commenced under this section, including a consenting member of an association of local government units that was a party to the proceeding, may appeal from the judgment rendered by the tax court to the Oregon Supreme Court in the manner provided for appeals from other decisions of the tax court under ORS 305.445.

Â Â Â Â Â  (8)(a) If, in a proceeding commenced under this section, the court finds that a tax, fee, charge or assessment is subject to the limits of section 11b, Article XI of the Oregon Constitution, the court may order such relief as it considers appropriate, but such relief shall be prospective only.

Â Â Â Â Â  (b) If, in a proceeding commenced under this section, the court finds that a use of the proceeds of bonded indebtedness is not authorized, the tax court may prohibit the expenditure or proceed in accordance with ORS 305.586.

Â Â Â Â Â  (9) Costs of the proceeding may be allowed and apportioned between the parties in the discretion of the court.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂAssociation of local government unitsÂ means an association, or any other lawful organization, composed of member local government units organized for the mutual benefit of such local government units.

Â Â Â Â Â  (b) ÂConsenting memberÂ means a member of an association of local government units who affirmatively consents, through filing of a consenting certificate with the tax court, to the commencement of a proceeding under this section.

Â Â Â Â Â  (c) ÂLocal government unitÂ means any unit of local government, including a city, county, incorporated town or village, school district, any other special district, or any other municipal or quasi-municipal corporation, intergovernmental authority created pursuant to ORS 190.010, a district as defined in ORS 198.010, 198.180 and 198.210 or an urban renewal agency established under ORS 457.035. [1991 c.459 Â§27; 1993 c.270 Â§21; 1999 c.340 Â§12; 2003 c.195 Â§22; 2003 c.576 Â§250; 2005 c.22 Â§226]

Â Â Â Â Â  305.591 Court determination that 1990 Measure 5 tax limit is inapplicable; collection of tax; appeal; stay denied. (1) If a court of competent jurisdiction determines that all or any part of section 11b, Article XI of the Oregon Constitution does not apply to a tax on property, the court may order the assessor, tax collector or other appropriate public official to impose or collect that tax without regard to that portion of section 11b, Article XI of the Oregon Constitution the court determines to be inapplicable.

Â Â Â Â Â  (2) When so ordered by a court, the assessor, tax collector or other public official shall take all necessary action to impose or collect the tax in compliance with the order of the court.

Â Â Â Â Â  (3) Appeal of a decision of a court that all or any part of section 11b, Article XI of the Oregon Constitution does not apply to any tax shall not operate to stay any order of the court directing a public official to collect the tax without regard to the provisions of all or part of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§28]

INTERGOVERNMENTAL TAX RELATIONS

(Federal and Other States)

Â Â Â Â Â  305.605 Application of tax laws within federal areas in state. Where not inconsistent with the Constitution and laws of the United States, notwithstanding any provision of any other statute of this state, the laws of this state relating to the imposition and collection of taxes shall apply with respect to any property located, any sale, use or transaction occurring, any income arising, or any person residing within any federal area situated within the exterior boundaries of this state. [Formerly 306.240]

Â Â Â Â Â  305.610 Reciprocal recognition of tax liability; actions in other states for Oregon taxes. (1) The courts of Oregon shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends a like comity in respect of the liability for taxes lawfully imposed by the laws of this state. The officials of such other state may bring action in the courts of this state for the collection of such taxes. The certificate of the Secretary of State of such other state that such officials have the authority to collect the taxes sought to be collected by such action shall be conclusive proof of that authority.

Â Â Â Â Â  (2) The Attorney General of Oregon, and collection agencies when employed as provided by ORS 825.508, are empowered to bring action in the courts of other states to collect taxes legally due the State of Oregon.

Â Â Â Â Â  (3) As used in this section, ÂtaxesÂ includes:

Â Â Â Â Â  (a) Tax assessments lawfully made whether they are based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise.

Â Â Â Â Â  (b) Penalties lawfully imposed pursuant to a taxing statute.

Â Â Â Â Â  (c) Interest charges lawfully added to the tax liability which constitutes the subject of the action.

Â Â Â Â Â  (4) The Oregon Tax Court shall not have jurisdiction over actions brought pursuant to this section. [Formerly 306.250; subsection (4) enacted as 1961 c.533 Â§54; 1967 c.178 Â§4]

Â Â Â Â Â  305.612 Reciprocal offset of tax refunds in payment of liquidated tax obligations; rules. (1) The Director of the Department of Revenue may enter into an intergovernmental agreement with the United States Financial Management Service and the Internal Revenue Service for the purpose of engaging in the reciprocal offset of federal tax refunds in payment of liquidated state tax obligations and the offset of state tax refunds in payment of liquidated federal tax obligations.

Â Â Â Â Â  (2) The director may pay a fee charged by the federal government for the processing of an offset request. The fee may be deducted from amounts remitted to the state by the federal government pursuant to an intergovernmental agreement.

Â Â Â Â Â  (3) The Department of Revenue may by rule establish a fee to be charged to the federal government for the provision of state offset services.

Â Â Â Â Â  (4) All moneys received by the department in payment of charges made pursuant to subsection (3) of this section shall be deposited in a department miscellaneous receipts account established under ORS 279A.290. [2001 c.28 Â§3; 2003 c.794 Â§254]

Â Â Â Â Â  305.615 Apportionment of moneys received from United States in lieu of property taxes. The Department of Revenue shall apportion annually to the state and counties any moneys received by the state from the United States, or any agency thereof, as payments in lieu of ad valorem property taxes. Such moneys shall be apportioned in the same amounts and to the same governmental divisions as the taxes in lieu of which the payments are made would be apportioned if they were levied. [Formerly 306.180]

(Local)

Â Â Â Â Â  305.620 Collection and distribution of local taxes on income and sales; costs; court review of determinations and orders; appeals. (1) Any state agency or department may enter into agreements with any political subdivision of this state for the collection, enforcement, administration and distribution of local taxes of the political subdivision imposed upon or measured by gross or net income, wages or net earnings from self-employment or local general sales and use taxes.

Â Â Â Â Â  (2) The department or agency shall prescribe the rules by which the agreements entered into under subsection (1) of this section are administered.

Â Â Â Â Â  (3) The department or agency shall prescribe the rules by which the taxes described by subsection (1) of this section are administered, collected, enforced and distributed.

Â Â Â Â Â  (4) A political subdivision may appear as an intervenor at any conference held by the Department of Revenue or conference, hearing or proceeding held by another department or agency in connection with a local tax administered by the department or agency. The political subdivision may be represented by its own counsel. The department or agency shall adopt rules governing the procedures to be followed by the political subdivision in making an appearance.

Â Â Â Â Â  (5) Costs incurred by the department or agency in the administration, enforcement, collection and distribution of taxes under the agreements entered into under subsection (1) of this section shall be first deducted from the taxes collected before distribution is made to the political subdivision which is a party to the agreement.

Â Â Â Â Â  (6) The Oregon Tax Court shall have exclusive jurisdiction to review determinations of the Department of Revenue or orders of another department or agency relating to the collection, enforcement, administration and distribution of local taxes under agreements entered into under subsection (1) of this section.

Â Â Â Â Â  (7) A proceeding for refund or to set aside additional taxes or taxes assessed when no return was filed may be initiated before the state agency or department.

Â Â Â Â Â  (8) An appeal from a determination or an order may be taken by the taxpayer or by the political subdivision whose taxes are in issue, by filing a complaint with the clerk of the Oregon Tax Court at its principal office at the state capital, Salem, Oregon, within 60 days after the notice of the determination of the Department of Revenue or the order of the department or agency is sent to the taxpayer or the political subdivision. The filing of the complaint in the Oregon Tax Court shall constitute perfection of the appeal. Service of the taxpayerÂs complaint shall be accomplished by the clerk of the tax court by filing a copy of the complaint with the administrative head of the department or agency and a copy with the political subdivision. Service of the political subdivisionÂs complaint shall be accomplished by the clerk of the tax court by filing a copy of the complaint with the administrative head of the department or agency and mailing a copy of the complaint to the taxpayer. The complaint of a taxpayer shall be entitled in the name of the person filing as plaintiff and the department or agency as defendant. The complaint of a political subdivision shall be entitled in the name of the political subdivision as plaintiff and the taxpayer and the department or agency as defendants. A copy of the order of the department or agency shall be attached to the complaint. All procedures shall be in accordance with ORS 305.405 to 305.494. [1967 c.550 Â§Â§12,13,14,15; 1969 c.574 Â§5; 1971 c.261 Â§1; 1971 c.600 Â§3; 1973 c.98 Â§1; 1983 c.749 Â§4; 1985 c.407 Â§3; 1995 c.79 Â§112; 1995 c.650 Â§62; 1997 c.325 Â§15; 1999 c.21 Â§12; 2003 c.621 Â§78; 2005 c.225 Â§7; 2005 c.345 Â§10]

Â Â Â Â Â  305.625 State and political subdivisions are employers for purpose of withholding city or county income tax. If the ordinances of any city or county in this state provide for the collection of an income tax, in whole or in part, by imposing on employers generally the duty of withholding sums from the compensation of individuals employed within the boundaries of the city or county and making returns of such sums to the authorities of such cities or counties, then the State of Oregon or any political subdivision is considered to be an employer as to its employees who come within the jurisdictional limits of the ordinance of the city or county. [1969 c.574 Â§1]

Â Â Â Â Â  305.630 Compliance with city or county income tax ordinance required. The head of each branch, department or agency of the government of the State of Oregon or a political subdivision (whether executive, legislative or judicial) shall comply with requirements of such city or county ordinance in the case of employees of such branch, department or agency who are subject to such tax and whose regular place of employment is within the city or county, pursuant to an agreement made under ORS 305.620. [1969 c.574 Â§2]

Â Â Â Â Â  305.635 Rate of withholding to be designated by city or county; forms. The city or county shall designate clearly the rate of withholding to be used by the State of Oregon or political subdivision and shall provide forms acceptable to the state or political subdivision to be used in reporting and remitting taxes withheld pursuant to the agreement. [1969 c.574 Â§3]

Â Â Â Â Â  305.640 Discrimination among employers prohibited. Nothing in ORS 305.620 to 305.640 consents to the application of any law that has the effect of imposing more burdensome requirements on the State of Oregon or a political subdivision than it imposes on other employers, or that has the effect of subjecting the State of Oregon or a political subdivision, or any of its officers or employees, to any penalty or liability by reason of ORS 305.620 to 305.640. [1969 c.574 Â§4]

MULTISTATE TAX COMPACT

Â Â Â Â Â  305.655 Multistate Tax Compact. The Multistate Tax Compact is hereby enacted into law and entered into on behalf of this state with all other jurisdictions legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSES

Â Â Â Â Â  The purposes of this compact are to:

Â Â Â Â Â  1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

Â Â Â Â Â  2. Promote uniformity or compatibility in significant components of tax systems.

Â Â Â Â Â  3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

Â Â Â Â Â  4. Avoid duplicative taxation.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  1. ÂStateÂ means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

Â Â Â Â Â  2. ÂSubdivisionÂ means any governmental unit or special district of a state.

Â Â Â Â Â  3. ÂTaxpayerÂ means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

Â Â Â Â Â  4. ÂIncome taxÂ means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

Â Â Â Â Â  5. ÂCapital stock taxÂ means a tax measured in any way by the capital of a corporation considered in its entirety.

Â Â Â Â Â  6. ÂGross receipts taxÂ means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

Â Â Â Â Â  7. ÂSales taxÂ means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

Â Â Â Â Â  8. ÂUse taxÂ means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

Â Â Â Â Â  9. ÂTaxÂ means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV.

ARTICLE III

ELEMENTS OF

INCOME TAX LAWS

Â Â Â Â Â  1.
Taxpayer option, state and local taxes.
Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with Article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein Article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

Â Â Â Â Â  2.
Taxpayer option, short form.
Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The Multistate Tax Commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

Â Â Â Â Â  3.
Coverage.
Nothing in this Article relates to the reporting or payment of any tax other than an income tax.

ARTICLE IV

DIVISION OF INCOME

Â Â Â Â Â  1. As used in this Article, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂBusiness incomeÂ means income arising from transactions and activity in the regular course of the taxpayerÂs trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayerÂs regular trade or business operations.

Â Â Â Â Â  (b) ÂCommercial domicileÂ means the principal place from which the trade or business of the taxpayer is directed or managed.

Â Â Â Â Â  (c) ÂCompensationÂ means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

Â Â Â Â Â  (d) ÂFinancial organizationÂ means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

Â Â Â Â Â  (e) ÂNonbusiness incomeÂ means all income other than business income.

Â Â Â Â Â  (f) ÂPublic utilityÂ means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipe line, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

Â Â Â Â Â  (g) ÂSalesÂ means all gross receipts of the taxpayer not allocated under paragraphs of this Article.

Â Â Â Â Â  (h) ÂStateÂ means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

Â Â Â Â Â  (i) ÂThis stateÂ means the state in which the relevant tax return is filed or, in the case of application of this Article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

Â Â Â Â Â  2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this Article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this Article, the taxpayer may elect to allocate and apportion his entire net income as provided in this Article.

Â Â Â Â Â  3. For purposes of allocation and apportionment of income under this Article, a taxpayer is taxable in another state if (1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

Â Â Â Â Â  4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this Article.

Â Â Â Â Â  5. (a) Net rents and royalties from real property located in this state are allocable to this state.

Â Â Â Â Â  (b) Net rents and royalties from tangible personal property are allocable to this state: (1) if and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayerÂs commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

Â Â Â Â Â  (c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental of royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

Â Â Â Â Â  6. (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

Â Â Â Â Â  (b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayerÂs commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

Â Â Â Â Â  (c) Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  (d) Gain or loss from the sale of a partnership interest is allocable to this state in the ratio of the original cost of partnership tangible property in the state to the original cost of partnership tangible property everywhere, determined at the time of the sale. In the event that more than 50 percent of the value of a partnershipÂs assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this state in accordance with the sales factor of the partnership for its first full tax year immediately preceding its tax year during which the partnership interest was sold.

Â Â Â Â Â  7. Interest and dividends are allocable to this state if the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  8. (a) Patent and copyright royalties are allocable to this state: (1) if and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  (b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayerÂs commercial domicile is located.

Â Â Â Â Â  (c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayerÂs commercial domicile is located.

Â Â Â Â Â  9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

Â Â Â Â Â  10. The property factor is a fraction, the numerator of which is the average value of the taxpayerÂs real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayerÂs real and tangible personal property owned or rented and used during the tax period.

Â Â Â Â Â  11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

Â Â Â Â Â  12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayerÂs property.

Â Â Â Â Â  13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

Â Â Â Â Â  14. Compensation is paid in this state if:

Â Â Â Â Â  (a) the individualÂs service is performed entirely within the state;

Â Â Â Â Â  (b) the individualÂs service is performed both within and without the state, but the service performed without the state is incidental to the individualÂs service within the state; or

Â Â Â Â Â  (c) some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individualÂs residence is in this state.

Â Â Â Â Â  15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

Â Â Â Â Â  16. Sales of tangible personal property are in this state if:

Â Â Â Â Â  (a) the property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

Â Â Â Â Â  (b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States Government or (2) the taxpayer is not taxable in the state of the purchaser.

Â Â Â Â Â  17. Sales, other than sales of tangible personal property, are in this state if:

Â Â Â Â Â  (a) the income-producing activity is performed in this state; or

Â Â Â Â Â  (b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

Â Â Â Â Â  18. If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayerÂs business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayerÂs business activity, if reasonable:

Â Â Â Â Â  (a) separate accounting;

Â Â Â Â Â  (b) the exclusion of any one or more of the factors;

Â Â Â Â Â  (c) the inclusion of one or more additional factors which will fairly represent the taxpayerÂs business activity in this state; or

Â Â Â Â Â  (d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayerÂs income.

ARTICLE V

ELEMENTS OF SALES AND

USE TAX LAWS

Â Â Â Â Â  1.
Tax credit.
Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

Â Â Â Â Â  2.
Exemption certificates, vendors may rely.
Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

ARTICLE VI

THE COMMISSION

Â Â Â Â Â  1.
Organization and management.
(a) The Multistate Tax Commission is hereby established. It shall be composed of one ÂmemberÂ from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The Attorney General of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such Attorneys General, designees or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this Article.

Â Â Â Â Â  (b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

Â Â Â Â Â  (c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

Â Â Â Â Â  (d) The commission shall adopt an official seal to be used as it may provide.

Â Â Â Â Â  (e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its Executive Committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

Â Â Â Â Â  (f) The commission shall elect annually, from among its members, a Chairman, a Vice Chairman and a Treasurer. The commission shall appoint an Executive Director who shall serve at its pleasure, and it shall fix his duties and compensation. The Executive Director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

Â Â Â Â Â  (g) Irrespective of the civil service, personnel or other merit system laws of any party state, the Executive Director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

Â Â Â Â Â  (h) The commission may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental entity.

Â Â Â Â Â  (i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

Â Â Â Â Â  (j) The commission may establish one or more offices for the transacting of its business.

Â Â Â Â Â  (k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

Â Â Â Â Â  (L) The commission annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

Â Â Â Â Â  2.
Committees.
(a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an Executive Committee of seven members, including the Chairman, Vice Chairman, Treasurer and four other members elected annually by the commission. The Executive Committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

Â Â Â Â Â  (b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

Â Â Â Â Â  (c) The commission may establish such additional committees as its bylaws may provide.

Â Â Â Â Â  3.
Powers.
In addition to powers conferred elsewhere in this compact, the commission shall have power to:

Â Â Â Â Â  (a) Study state and local tax systems and particular types of state and local taxes.

Â Â Â Â Â  (b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

Â Â Â Â Â  (c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

Â Â Â Â Â  (d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

Â Â Â Â Â  4.
Finance.
(a) The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

Â Â Â Â Â  (b) Each of the commissionÂs budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commissionÂs budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

Â Â Â Â Â  (c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this Article: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

Â Â Â Â Â  (d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

Â Â Â Â Â  (e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

Â Â Â Â Â  (f) Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII

UNIFORM REGULATIONS AND

FORMS

Â Â Â Â Â  1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of Article IV of this compact.

Â Â Â Â Â  2. Prior to the adoption of any regulation, the commission shall:

Â Â Â Â Â  (a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

Â Â Â Â Â  (b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

Â Â Â Â Â  3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

ARTICLE VIII

INTERSTATE AUDITS

Â Â Â Â Â  1. This Article shall be in force only in those party states that specifically provide therefor by statute.

Â Â Â Â Â  2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

Â Â Â Â Â  3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident: provided that such state has adopted this Article.

Â Â Â Â Â  4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this Article.

Â Â Â Â Â  5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

Â Â Â Â Â  6. Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

Â Â Â Â Â  7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this Article.

Â Â Â Â Â  8. In no event shall the commission make any charge against a taxpayer for an audit.

Â Â Â Â Â  9. As used in this Article, Âtax,Â in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

ARTICLE IX

ARBITRATION

Â Â Â Â Â  1. Whenever the commission finds a need for settling disputes concerning apportionment and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

Â Â Â Â Â  2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

Â Â Â Â Â  3. Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

Â Â Â Â Â  4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commissionÂs arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

Â Â Â Â Â  5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayerÂs incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

Â Â Â Â Â  6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

Â Â Â Â Â  7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this Article.

Â Â Â Â Â  8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

Â Â Â Â Â  9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

Â Â Â Â Â  10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the boardÂs written statement of its reasons therefor; the record of the boardÂs proceedings; and any other documents required by the arbitration rules of the commission to be filed.

Â Â Â Â Â  11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

Â Â Â Â Â  12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

Â Â Â Â Â  13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

ARTICLE X

ENTRY INTO FORCE AND

WITHDRAWAL

Â Â Â Â Â  1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

Â Â Â Â Â  2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Â Â Â Â Â  3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

ARTICLE XI

EFFECT ON OTHER LAWS AND

JURISDICTION

Â Â Â Â Â  Nothing in this compact shall be construed to:

Â Â Â Â Â  (a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement Article III 2 of this compact.

Â Â Â Â Â  (b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax: provided that the definition of ÂtaxÂ in Article VIII 9 may apply for the purposes of that Article and the commissionÂs powers of study and recommendation pursuant to Article VI 3 may apply.

Â Â Â Â Â  (c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

Â Â Â Â Â  (d) Supersede or limit the jurisdiction of any court of the United States.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1967 c.242 Â§1; 1989 c.625 Â§75]

Â Â Â Â Â  305.660 Director of department to represent state; alternate. The Director of the Department of Revenue shall constitute the member of the Multistate Tax Commission who shall represent Oregon on such multistate commission. If, at any time and for any reason, the director is unable to carry out any duty or activity required of a member of the Multistate Tax Commission, the director shall be represented by an alternate appointed by the director. The director shall at all times maintain on file with the Multistate Tax Commission written notification of the designation and identity of the alternate. [1967 c.242 Â§3; 1969 c.520 Â§28]

Â Â Â Â Â  305.665 Appointment of consultants from political subdivisions imposing taxes having multistate impact. The Governor of Oregon shall appoint one person from the City of Portland, and from time to time one person from any other municipality or political subdivision imposing any tax defined in Article II of the Multistate Tax Compact, to consult regularly with the Director of the Department of Revenue of Oregon, or the alternate of the director, in accordance with Article VI, section 1 (b) of the compact. [1967 c.242 Â§4]

Â Â Â Â Â  305.670 [1967 c.242 Â§5; repealed by 1979 c.691 Â§7]

Â Â Â Â Â  305.675 Application of compact provisions relating to interstate audits. Article VIII of the Multistate Tax Compact relating to interaudits shall be in force in and with respect to this state. [1967 c.242 Â§6]

Â Â Â Â Â  305.676 Mediation and arbitration laws not applicable to Multistate Tax Commission processes. Any alternative dispute resolution process undertaken under the authority of the Multistate Tax Commission need not comply with and is not subject to ORS chapter 36. [1999 c.224 Â§6]

Â Â Â Â Â  305.685 Multistate Tax Commission Revolving Account. (1) There is created in the General Fund of the State Treasury the Multistate Tax Commission Revolving Account. Notwithstanding any other law, all moneys received by the Department of Revenue as a result of audits performed by the Multistate Tax Commission shall be deposited in the Multistate Tax Commission Revolving Account and are continuously appropriated to the Department of Revenue for expenses of the Multistate Tax Commission. As of June 30 of each year, all moneys in excess of $150,000 in this account shall be forwarded to the State Treasurer for deposit as miscellaneous revenues of the General Fund of the State of Oregon.

Â Â Â Â Â  (2) The Department of Revenue may transfer $5,000 from the funds appropriated in section 1, chapter 187, Oregon Laws 1975, to the Multistate Tax Commission Revolving Account. Such funds are continuously appropriated for reimbursement to the Multistate Tax Commission for out-of-state corporation audits made for the State of Oregon. [1975 c.187 Â§4; 1993 c.726 Â§5; 2001 c.28 Â§1; 2005 c.94 Â§24]

CHARITABLE CHECKOFF PROGRAM

Â Â Â Â Â  305.690 Definitions for ORS 305.690 to 305.753. As used in ORS 305.690 to 305.753, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBiennial yearsÂ means the two income tax years of individual taxpayers that begin in the two calendar years immediately following the calendar year in which a list is certified under ORS 305.715.

Â Â Â Â Â  (2) ÂCommissionÂ means the Oregon Charitable Checkoff Commission.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2004. [1989 c.987 Â§2; 1993 c.726 Â§6; 1995 c.556 Â§32; 1997 c.839 Â§43; 1999 c.90 Â§30; 2001 c.660 Â§25; 2003 c.77 Â§3; 2005 c.832 Â§15]

Â Â Â Â Â  305.695 Oregon Charitable Checkoff Commission; qualifications; term; compensation and expenses. (1) There is created the Oregon Charitable Checkoff Commission, consisting of five voting members appointed by the Governor and as nonvoting members, one Representative appointed by the Speaker of the House of Representatives and one Senator appointed by the President of the Senate. One appointment of a voting member shall be based on recommendation of the Speaker of the House of Representatives and one appointment shall be made based on recommendation of the President of the Senate.

Â Â Â Â Â  (2) The term of office of each voting member is four years, but a member serves at the pleasure of the Governor. The term of office of a nonvoting member is two years. Before the expiration of the term of a voting member, the Governor shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy in the voting membership for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The Speaker and President, respectively, shall make any appointment to fill a vacancy in the nonvoting membership.

Â Â Â Â Â  (3) Individuals appointed members of the commission shall be citizens of Oregon well qualified by experience to make policy and recommendations in areas of concern to the commission and otherwise to perform the duties of the office. Members of the commission shall be diversified in their charitable interests. At the time of appointment, the voting members shall not have any direct or indirect financial interest in any checkoff proposal currently in law or under consideration by the commission. If a conflict arises after a memberÂs appointment, the member shall declare the conflict and abstain from deliberations and voting on the proposal.

Â Â Â Â Â  (4) A voting member of the commission is entitled to compensation and expenses as provided in ORS 292.495. The nonvoting legislative members shall be entitled to compensation and expenses under ORS 171.072. [1989 c.987 Â§3]

Â Â Â Â Â  305.700 Officers; meetings; quorum; director as nonvoting member. (1) The Oregon Charitable Checkoff Commission shall select from its members a chairperson, a vice chairperson and other officers as necessary. The chairperson or vice chairperson shall serve until the expiration of the term of the chairperson or vice chairperson as a member of the commission, or until the chairperson or vice chairperson resigns or is removed in accordance with subsection (5) of this section.

Â Â Â Â Â  (2) The commission shall meet at least once in every even-numbered calendar year at a place, day and hour determined by the commission. The commission also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. Regular and special meetings of the commission may be convened upon notice in the manner required by ORS 192.640.

Â Â Â Â Â  (3) A majority of the members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (4) In addition to the seven members of the commission, the Director of the Department of Revenue shall be a nonvoting, ex officio member. The director shall not be entitled to compensation and expenses as provided under ORS 292.495.

Â Â Â Â Â  (5) If the chairperson or vice chairperson resigns or is removed from office, a new chairperson or vice chairperson shall be elected by the commission. Until a new chairperson is elected, the vice chairperson shall act as chairperson.

Â Â Â Â Â  (6) The commission by a three-fifths vote of the members may declare the office of chairperson or vice chairperson vacant if the chairperson or vice chairperson is unavailable or otherwise unable to perform the duties of the office satisfactorily. [1989 c.987 Â§Â§5,7]

Â Â Â Â Â  305.705 Duties of chairperson. (1) The chairperson shall be the chief executive officer of the Oregon Charitable Checkoff Commission. The chairperson shall be responsible for the expenditure of all commission funds and shall sign all vouchers for obligations incurred or for expenditures authorized by the commission.

Â Â Â Â Â  (2) The chairperson, on behalf of the commission, shall execute all agreements, contracts or other documents entered into or approved by the commission.

Â Â Â Â Â  (3) Subject to any applicable provisions of the State Personnel Relations Law and the approval of the commission, the chairperson may employ or remove executive, technical and expert assistants and other employees as needed and fix their compensation. However, executive, technical and expert assistants shall be in the unclassified service for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (4) The vice chairperson shall perform the duties assigned by the chairperson and, in accordance with the rules of the commission, shall perform the duties and have the powers of the chairperson when the chairperson is temporarily unable to perform the duties of the chairperson. [1989 c.987 Â§6]

Â Â Â Â Â  305.710 Notice of availability of space in tax return for checkoffs; determination of entities eligible for checkoff. (1) The Department of Revenue shall notify the Oregon Charitable Checkoff Commission of the number of lines available for the material described in ORS 305.745 (2) without adding a page to the various individual tax forms for full-year residents, nonresidents and part-year residents. The commission shall limit the number of entities to be listed on the form to conform to the departmentÂs notice unless it determines that the number of eligible entities justifies adding a page to the form.

Â Â Â Â Â  (2) Any new entity added to the list must, in the judgment of the commission, have a high probability of meeting the requirement in ORS 305.720 (5). [1989 c.987 Â§7a]

Â Â Â Â Â  305.715 Determination of eligibility; certification of entities to be listed on tax return. The Oregon Charitable Checkoff Commission shall:

Â Â Â Â Â  (1) Determine if a charitable or governmental entity is qualified under ORS 305.720, for the biennial years, for listing on the Oregon individual income tax return to receive contributions by means of checkoff, as described under and subject to ORS 305.710 and 305.745.

Â Â Â Â Â  (2) Certify in 1990, and certify in each even-numbered calendar year thereafter, to the Department of Revenue a list of charitable and governmental entities to be listed on the Oregon individual income tax return to receive contributions by means of checkoff for the biennial years indicated in the certification, as described under and subject to ORS 305.710 and 305.745. [1989 c.987 Â§8]

Â Â Â Â Â  305.720 Qualification for entity for contributions by checkoff. Subject to ORS 305.710 and 305.745, an entity qualifies for listing on the Oregon individual income tax return to receive contributions by means of checkoff if:

Â Â Â Â Â  (1) The entity supports private charitable causes or engages in public activities that are consistent with policies and programs of the state and:

Â Â Â Â Â  (a) Checkoff resources are used to augment existing programs or provide new funding to related activities of proven value. Checkoff funds are not to be used to meet the administrative expenses of the entity;

Â Â Â Â Â  (b) Programs funded by checkoff resources must result in substantial and direct benefits to the human and natural resources of the state that the Oregon Charitable Checkoff Commission determines are unlikely to occur under existing public and private programs; and

Â Â Â Â Â  (c) After checkoff resources are received by the entity, the entity shows a pattern over several years of increasing its total revenues from other than checkoff sources or reaches the level where no more than 50 percent of its revenues are from checkoff sources.

Â Â Â Â Â  (2) The entity is qualified to receive contributions that are tax deductible under the following:

Â Â Â Â Â  (a) Section 170 of the Internal Revenue Code (relating to contributions and gifts to charitable and governmental entities).

Â Â Â Â Â  (b) Section 501(k) of the Internal Revenue Code (relating to contributions to certain organizations providing child care).

Â Â Â Â Â  (c) Section 7871 of the Internal Revenue Code (relating to contributions to Indian tribal governments).

Â Â Â Â Â  (d) Any other federal law allowing a deduction from federal individual income tax for charitable contributions to an entity classified by rule of the Department of Revenue as being an entity belonging to the general class described in paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (3) The entity makes application for listing within the time and in the manner prescribed by ORS 305.725.

Â Â Â Â Â  (4) The entity files a financial report, and other information, with the commission as described under ORS 305.730.

Â Â Â Â Â  (5) The entity received $50,000 or more in checkoff contributions in at least one of the two tax years immediately preceding the tax year for which it is to be listed on the Oregon income tax return. This subsection does not apply if the entity has not been included on the Oregon personal income tax return for each of the two tax years immediately preceding the tax year for which determination for purposes of this subsection is being made. [1989 c.987 Â§9]

Â Â Â Â Â  305.725 Application of entity. (1) Each entity desiring to receive contributions by means of checkoff on the Oregon individual income tax return shall make initial application to the Oregon Charitable Checkoff Commission not later than July 1 of each even-numbered calendar year. The application shall contain or be accompanied by:

Â Â Â Â Â  (a) The name of the entity.

Â Â Â Â Â  (b) The address of the principal place of business of the entity and the name of the person, officer or employee to whom the moneys contributed by means of checkoff are to be remitted pursuant to ORS 305.747.

Â Â Â Â Â  (c) The names and personal addresses of the principals of the entity.

Â Â Â Â Â  (d) The name and personal address of a person who is a principal in the solicitation activities for the entity.

Â Â Â Â Â  (e) Evidence satisfactory to the commission that contributions to the entity qualify for tax deduction under section 170 of the Internal Revenue Code or other law listed under ORS 305.720 (2) or, in the case of an application for instruction listing, ORS 305.727. This evidence may, but need not, take the form of an Internal Revenue Service ruling, a listing of the entity on the list published by the Internal Revenue Service listing organizations qualified to receive tax deductible contributions or an answer to an inquiry as to the status of the entity addressed to the Commissioner of Internal Revenue.

Â Â Â Â Â  (f) If applicable, evidence that ORS 128.610 to 128.750 has been complied with.

Â Â Â Â Â  (g) A financial report, and other information, as described in ORS 305.730.

Â Â Â Â Â  (2) If, at any time, there is a change of person, officer or employee to whom contributions received by means of checkoff are to be remitted under ORS 305.747, the governing body of the entity shall give notice to the Department of Revenue. The notice shall contain the name of the entity and the name of the new person, officer or employee to whom contributions shall be remitted. [1989 c.987 Â§10; 1991 c.532 Â§24; 1999 c.1032 Â§3]

Â Â Â Â Â  305.727 Instruction listing; qualifications. (1) In addition to the opportunity to apply to the Oregon Charitable Checkoff Commission for listing on the Oregon individual tax return forms under ORS 305.725, an entity may apply to the commission for listing in the Department of Revenue instructions and eligibility for tax return checkoff contribution as provided in this section.

Â Â Â Â Â  (2) In order to qualify for instruction listing, the entity must apply to the commission in the manner in which an entity applies for listing on the individual tax forms under ORS 305.725.

Â Â Â Â Â  (3) In order to qualify for instruction listing, the entity must meet the qualifications described in ORS 305.720, collect 10,000 or more signatures from electors of this state attesting that the electors support the entity qualifying for instruction listing and be:

Â Â Â Â Â  (a) The Oregon VeteransÂ Home;

Â Â Â Â Â  (b) A nonprofit organization described in section 501(c)(3) of the Internal Revenue Code with a gross income of at least $1 million for the year prior to application; or

Â Â Â Â Â  (c) The central office for a group of affiliated nonprofit organizations with a collective gross income of at least $1 million in the year prior to the year of application.

Â Â Â Â Â  (4) The commission shall review applications and approve those that meet the qualifications of ORS 305.720 and this section. An entity that is approved by the commission shall thereafter qualify for instruction listing for six years and thereafter must reapply under this section for continued listing in additional six-year periods.

Â Â Â Â Â  (5) The commission shall certify those entities that the commission has approved in the interim since the last preceding certification to the Department of Revenue for listing in the instructions to the forms described in ORS 305.710.

Â Â Â Â Â  (6) The department shall include in the instructions to the forms described in ORS 305.710 a list of entities that have been certified by the commission under this section as of the date the instructions for the forms must be prepared.

Â Â Â Â Â  (7) The department shall cause a line to be included on the Oregon individual tax return forms following the listing of the entities described in ORS 305.715 (2). The line may be used by a taxpayer to designate an entity that has qualified for instruction listing under this section as the recipient of a checkoff contribution by the taxpayer. The space for designation shall also provide for checkoff boxes in the amount of $1, $5, $10 or other dollar amounts.

Â Â Â Â Â  (8) Amounts contributed by charitable checkoff to an instruction-listed entity shall be subject to and distributed as provided in ORS 305.747. [1999 c.1032 Â§2; 2001 c.677 Â§1]

Â Â Â Â Â  305.730 Financial report of entity. (1) Each entity desiring to be listed on the Oregon individual income tax return in order to receive contributions by means of checkoff for the biennial years shall file a financial report with the Oregon Charitable Checkoff Commission no later than July 1 of 1990, or July 1 of each even-numbered year thereafter.

Â Â Â Â Â  (2) The financial report shall contain, in detail:

Â Â Â Â Â  (a) The amount of funds received from contributions made by means of checkoff.

Â Â Â Â Â  (b) The disposition of the funds received from contributions made by means of checkoff.

Â Â Â Â Â  (3) If required by the commission by rule, the entity shall also file with the commission its budget, financial statements or other documents or information needed by the commission to determine the use of funds received through checkoff.

Â Â Â Â Â  (4) All information required by this section shall be as of the close of each fiscal year of the two fiscal years of the entity that ended during the 12-month period ending prior to July 1 of the even-numbered calendar year. [1989 c.987 Â§11]

Â Â Â Â Â  305.735 Effect of qualification; notice if entity not qualified. (1) Upon determination, pursuant to initial application, that an entity qualifies for listing on the Oregon individual income tax return to receive contributions by means of checkoff, the Oregon Charitable Checkoff Commission, subject to ORS 305.710, shall cause the name of the entity to be included on the list.

Â Â Â Â Â  (2) If the commission determines that the entity is not qualified to be listed, the commission shall give notice in the manner provided under ORS 183.415, as applicable, and ORS 305.740 (3) shall apply. [1989 c.987 Â§12]

Â Â Â Â Â  305.740 Standards for continuing eligibility. (1) Prior to the end of 1990 and prior to the end of each even-numbered calendar year thereafter, and subject to subsection (2) of this section, the Oregon Charitable Checkoff Commission shall examine the list of entities included on the Oregon personal income tax return for the tax year beginning in the calendar year immediately preceding and shall determine if each entity listed is qualified under ORS 305.710 and 305.720 to be listed on the return to receive contributions by means of checkoff for the ensuing biennial years.

Â Â Â Â Â  (2)(a) The Department of Revenue shall determine for each tax year if each entity listed for checkoff on the return for the preceding tax year meets the criteria under ORS 305.720 (5) and shall notify the commission, if and when appropriate. In determining the amount received in contributions from checkoffs for an entity for a particular tax year:

Â Â Â Â Â  (A) For purposes of meeting the $50,000 minimum contribution, the amount received in contributions from checkoffs in the amount shown in the departmentÂs financial statement for the fiscal year shall be counted.

Â Â Â Â Â  (B) The amount of receipts shall not be reduced by the amount of administrative expense referred to in ORS 305.747.

Â Â Â Â Â  (b) The determination of the department made under paragraph (a) of this subsection is final and may not be appealed. Notwithstanding subsection (1) of this section, an entity that has not met the criteria of ORS 305.720 (5) shall not be listed on the return for checkoff.

Â Â Â Â Â  (3)(a) If the commission, for any reason other than that contributions by means of checkoff did not reach the amount required under ORS 305.720 (5), determines that an entity included on the list certified under ORS 305.715 (2) for the prior biennial years is not qualified to be included, or that an entity making application is not qualified to be included, or is not included because of determinations under ORS 305.710, on the list for the ensuing biennial years, the commission shall so order.

Â Â Â Â Â  (b) The commission shall serve upon the entity, either by personal service or by certified mail, return receipt requested, the order issued under paragraph (a) of this subsection. The order shall comply with the applicable notice requirements of ORS 183.415.

Â Â Â Â Â  (c) The entity or person or persons to whom the order is directed shall have 20 days from the date of personal service or mailing of the notice in which to make written application to the commission for a contested case hearing to be held in accordance with ORS 183.415 to 183.500 before the commission or the designee of the commission. In any hearing before the designee of the commission, the designee is authorized to issue the final order in the matter.

Â Â Â Â Â  (d) Upon failure to request a contested case hearing within the time specified, the order shall become final.

Â Â Â Â Â  (e) Appeal may be taken from a final order as specified under ORS 183.480 to 183.497.

Â Â Â Â Â  (f) A final order issued by the commission, the designee of the commission, the Court of Appeals or the Oregon Supreme Court determining that an entity be included on the list certified under ORS 305.715 (2) may require only that the entity be included on the list next certified after the effective date of the final order. [1989 c.987 Â§13; 2001 c.114 Â§6]

Â Â Â Â Â  305.745 Inclusion of eligible entities on tax return. (1) Upon receipt of the list certified by the Oregon Charitable Checkoff Commission under ORS 305.715 (2), the Department of Revenue shall cause the name of each entity so listed to be included on the Oregon individual income tax return forms prepared for the biennial years as certified.

Â Â Â Â Â  (2) Individual taxpayers who file an Oregon income tax return and who will receive a tax refund from the department may designate that a contribution be made to one or more entities listed. Designation shall be made by marking the appropriate box which the department shall cause to be printed on the return form. For each entity, the space for designating the contribution shall provide for checkoff boxes in the amount of $1, $5, $10 or other dollar amount.

Â Â Â Â Â  (3) Overpayments of tax that are insufficient, due to ORS 293.250 or otherwise, to satisfy the total amount of checkoffs designated on a tax return under subsection (2) of this section and under statute other than ORS 305.690 to 305.753 shall be allocated among the entities designated on a pro rata basis. [1989 c.987 Â§14]

Â Â Â Â Â  305.747 Administrative expenses; crediting contributions to entities; rules. (1) Amounts equal to the amounts checked off under ORS 305.745 shall be remitted by the Department of Revenue to the State Treasurer who shall deposit the amounts in a suspense account established under ORS 293.445.

Â Â Â Â Â  (2)(a) Of the amounts remitted and deposited under subsection (1) of this section or remitted and deposited under ORS 305.749 (1), a portion is continuously appropriated for use in reimbursing the General Fund for costs paid or incurred by the Oregon Charitable Checkoff Commission in administering the checkoff programs established under ORS 305.690 to 305.753. No more than one percent of the moneys generated by the checkoff programs per fiscal year ending June 30, 1990, or per any fiscal year thereafter, is appropriated under this paragraph.

Â Â Â Â Â  (b) Of the amounts remitted and deposited under subsection (1) of this section, a portion is continuously appropriated for use in reimbursing the General Fund for costs paid or incurred by the department in administering the checkoff program established under ORS 305.690 to 305.753. The department shall adopt by rule a formula or other method of determining the cost of administering each checkoff program. Each program shall be charged the cost of administration not to exceed 10 percent of the amount received in checkoff contributions.

Â Â Â Â Â  (c) Moneys appropriated under this subsection shall be transferred to the General Fund on a quarterly basis.

Â Â Â Â Â  (3) The records of the department shall reflect the amount that the department has credited to each entity less administrative expenses. Subject to ORS 305.745 (3), the amount credited to each entity shall be equal to the amount checked off for that entity under ORS 305.745 less administrative expenses. The net amount of moneys credited to an entity shall be transferred by the department to the entity, as specified by law, on a periodic basis, or is continuously appropriated to the department for payment to the entity and the department shall pay and remit the net amount credited to the entity, without interest, to the entity on a periodic basis. The department shall adopt rules governing the transferring or remitting of checkoff moneys to the entities for which the amounts were checked off. The rules shall specify the time, no less often than quarterly, that the moneys are to be transferred or remitted to the entities by the department. [1989 c.987 Â§15; 1995 c.79 Â§114]

Â Â Â Â Â  305.749 Payment to checkoff programs; rules; notice and effect of low contributions; form on tax return. Except as provided in ORS 305.690 to 305.753 and as otherwise specifically provided, the following are applicable to the various checkoff programs established under ORS 316.491 and 496.380 and ORS chapter 316:

Â Â Â Â Â  (1) Subject to subsection (4) of this section, the dollar amounts of contributions made by taxpayer checkoff on Oregon tax returns shall be remitted by the Department of Revenue to the State Treasurer, who shall deposit them to a suspense account established under ORS 293.445.

Â Â Â Â Â  (2) Of the contributions so deposited, a portion is continuously appropriated for use to reimburse the General Fund for costs incurred in administering the various checkoff programs. No more than 10 percent of the moneys generated by each checkoff program per fiscal year ending June 30 may be appropriated under this subsection.

Â Â Â Â Â  (3) The remainder of the contributions shall be credited by the department to each checkoff program in proportion to the total amounts checked off for the tax year, the proportions to be determined on the basis of tax returns processed as of the June 30 following the tax year. The amounts so credited to each of the checkoff programs are continuously appropriated to the department for payment to the checkoff designee, or shall be transferred by the department to the checkoff designee, as specified under the law governing the particular checkoff program. The department may adopt rules governing the crediting and payment or transfer of checkoff moneys. In addition to any other provision, if adopted, the rules shall specify the time that the contributions to a program so credited are to be paid or transferred by the department.

Â Â Â Â Â  (4)(a) Space for designating the dollar amount of a contribution made to each checkoff program shall be printed on the Oregon tax return. The space shall provide for checkoff boxes for the program in the amounts of $1, $5, $10 or other dollar amount.

Â Â Â Â Â  (b) Overpayments of tax that are insufficient, due to ORS 293.250 or otherwise, to satisfy the total amount of checkoffs designated on a tax return shall be allocated among the designees on a pro rata basis as provided under ORS 305.745 (3).

Â Â Â Â Â  (5)(a) If, as of June 30 of the calendar year immediately following the calendar year in which a particular tax year begins, the department determines that the total amount checked off for that tax year for a checkoff program is $50,000 or less, the department shall notify a person administering the program or other appropriate person.

Â Â Â Â Â  (b) If, as determined by the department under paragraph (a) of this subsection, the total amount checked off for a particular checkoff program is $50,000 or less for each year in a period of two consecutive tax years, a checkoff line and appropriate box for that program shall not be provided on the Oregon individual tax return for the tax year immediately following the later year of the two-year period nor for any tax year thereafter, except as otherwise provided by law.

Â Â Â Â Â  (c) As used in this subsection, Âtotal amount checked offÂ means the total amount checked off by taxpayers as reflected by tax returns for the tax year processed as of June 30 before any deduction for administrative costs as required under subsection (2) of this section has occurred but after any proration under subsection (4) of this section. [Formerly 305.835; 1993 c.797 Â§29; 1995 c.79 Â§116; 2005 c.94 Â§25; 2005 c.836 Â§13]

Â Â Â Â Â  Note: Section 14, chapter 836, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 14. Section 11 of this 2005 Act [316.491] and the amendments to ORS 305.749 and 305.753 by sections 12 and 13 of this 2005 Act apply to biennial years, as defined in ORS 305.690, beginning on or after the effective date of this 2005 Act [November 4, 2005]. [2005 c.836 Â§14]

Â Â Â Â Â  305.751 Rules. The Department of Revenue shall adopt such rules as are necessary for the operation of the Oregon Charitable Checkoff Commission and the administration of ORS 305.690 to 305.753. The commission may recommend that the department adopt rules under this section. [1993 c.726 Â§8]

Â Â Â Â Â  305.753 State Treasurer may solicit donations to eligible entities; department rules; inapplicability of certain statutes to certain checkoffs. (1) The State Treasurer may solicit and accept from private and public sources and cause to be credited and paid to any entity gifts, grants and other donations, in money or otherwise, if the entity is currently listed or entitled to be listed on the Oregon tax return for checkoff.

Â Â Â Â Â  (2) In accordance with ORS chapter 183, the Department of Revenue may adopt rules to carry out the purposes of ORS 305.690 to 305.753.

Â Â Â Â Â  (3) Except as provided in ORS 305.749, ORS 305.690 to 305.753 do not apply to the Nongame Wildlife Fund established under ORS 496.385, the AlzheimerÂs Disease Research Fund established under section 3, chapter 902, Oregon Laws 1987, the subaccount created pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or its successor, the Oregon Military Emergency Financial Assistance Fund established under ORS 396.364 or other checkoff program established by statute other than ORS 305.690 to 305.753. [1989 c.987 Â§16; 1993 c.209 Â§21; 1993 c.797 Â§26; 1995 c.54 Â§19; 1995 c.79 Â§117; 1999 c.1084 Â§39; 2005 c.94 Â§26; 2005 c.836 Â§12]

Â Â Â Â Â  Note: See note under 305.749.

Â Â Â Â Â  305.755 [Formerly 306.260; repealed by 1969 c.166 Â§8 and 1969 c.520 Â§49]

REFUNDS

Â Â Â Â Â  305.760 Paying over funds to State Treasurer and writing checks for refunds. In lieu of the procedure provided in certain revenue laws for the retaining of a working balance by the Department of Revenue from which refunds may be made, the Department of Revenue may, in accordance with the requirement of the Secretary of State, pay over all funds received under any of the revenue laws to the State Treasurer and write refund checks upon the State Treasurer for refunds authorized by law. [Formerly 306.270]

Â Â Â Â Â  305.762 Election for direct deposit of personal income tax refund. (1) At the election of the taxpayer, a refund of personal income tax shall be made by direct deposit into an account designated by the taxpayer at a bank or other financial institution.

Â Â Â Â Â  (2) The election shall be made on a form prescribed by the Department of Revenue and filed with the taxpayerÂs tax return for the tax year or at such other time and manner as the department may prescribe by rule. [2001 c.111 Â§2]

Â Â Â Â Â  305.765 Refund of taxes adjudged invalid. In a proceeding involving the validity of any law whereby taxes assessed or imposed have been collected and received by the state, acting through any department or agency thereof, and paid into the State Treasury, if the court of last resort holds the law or any part thereof invalid, and the time limit for any further proceeding to sustain the validity of the law, or the part thereof affected, has expired, and if there is no other statute authorizing refund thereof, all taxes collected and paid under the law or part thereof invalidated, in or after the year in which the action attacking the validity of the same was instituted, shall be refunded and repaid in the manner provided in ORS 305.770 to 305.785. [Formerly 306.280; 2003 c.46 Â§6]

Â Â Â Â Â  305.770 Report of taxpayers paying invalid tax; issuance and payment of warrants. The department or agency of the state charged with the duty of administering the law so invalidated, either wholly or in part, shall prepare a detailed report, listing by name, address and amount of payment each taxpayer who paid an invalid tax under the law. The Oregon Department of Administrative Services shall issue a warrant in favor of each taxpayer listed therein, in the amount so reported, and shall forward the warrant to the taxpayer at the address shown in the report. The State Treasurer shall pay the warrants from the General Fund in the usual manner when and as presented. Warrants refunding invalid taxes shall be payable to the taxpayers named in the report required by this section or to their heirs, administrators, executors or assigns. [Formerly 306.290; 1975 c.614 Â§8]

Â Â Â Â Â  305.775 Interest on amount of refund in certain cases. If an appeal from or petition for certiorari to review a decision of the Supreme Court of Oregon, holding a tax law or any part thereof invalid, is taken to the Supreme Court of the United States and that court does not reverse or modify the decision of the Supreme Court of Oregon, the refund of the invalid taxes shall include interest on the amount paid at the rate of six percent from the date of the last decision of the Supreme Court of Oregon in the matter to the date of filing with the Secretary of State of the report and list of taxpayers entitled to the refunds as required by ORS 305.770. [Formerly 306.300]

Â Â Â Â Â  305.780 Taxes due prior to year in which suit brought. Nothing contained in ORS 305.770 to 305.785 authorizes the refunding of any tax collected and paid under an invalidated tax law, or invalidated part thereof, where the tax as provided in such law became due and payable in any year prior to the year in which the suit or action seeking the invalidation of the law or part thereof was instituted. [Formerly 306.310]

Â Â Â Â Â  305.785 Appropriation. There hereby is appropriated out of the moneys in the General Fund in the State Treasury, not otherwise appropriated, the amounts necessary to carry out ORS 305.770 to 305.785, not exceeding the amounts paid to and received by the State of Oregon, together with interest thereon as provided in ORS 305.775, under and by virtue of the law or laws, or parts thereof, declared to be invalid. [Formerly 306.320]

Â Â Â Â Â  305.790 Manner of payment of certain costs and expenses. Payment of any attorney fees or reasonable expenses under ORS 305.447 or 305.490 shall be made by the Department of Revenue in the manner provided by law for the payment of income tax refunds. [1971 c.265 Â§5]

Â Â Â Â Â  305.792 Surplus refund donations to education. (1) The Department of Revenue shall cause a checkoff box to be printed on the personal income and corporate income or excise tax returns for the appropriate tax year, by which a taxpayer may indicate that a surplus refund payment or credit that the taxpayer may otherwise be entitled to under ORS 291.349 shall instead be used for funding education.

Â Â Â Â Â  (2)(a) A personal income taxpayer may elect to donate a surplus refund payment to be made under ORS 291.349 to public elementary and secondary school education. The taxpayer may make the election by checking the appropriate checkoff box on the taxpayerÂs return indicating the taxpayerÂs intention to donate the surplus refund payment to public elementary and secondary education.

Â Â Â Â Â  (b) Once made, the election is irrevocable for any surplus refund payments received until a subsequent return is filed for a later tax year, and on which the checkoff box is not checked.

Â Â Â Â Â  (3)(a) A corporate excise or income taxpayer may elect to not claim a surplus refund credit that the taxpayer would otherwise be entitled to pursuant to ORS 291.349, in order to achieve a corresponding transfer of such moneys from the General Fund to the State School Fund for the support of public elementary and secondary school education. The taxpayer may make the election by checking the appropriate checkoff box on the taxpayerÂs return and by not using the surplus refund credit percentage to reduce the taxpayerÂs tax liability.

Â Â Â Â Â  (b) A taxpayer that checks the appropriate checkoff box indicating that the credit will not be claimed but that nevertheless claims the credit in determining the taxpayerÂs tax liability shall be considered to have not made the election under this subsection.

Â Â Â Â Â  (c) The election to not claim a credit under this subsection may not be revoked by filing an amended return.

Â Â Â Â Â  (4) After the determination that surplus refund payments are to be made under ORS 291.349 (4) and (6), the department shall determine the total amount of such payments for which an election to donate to public elementary and secondary education has been made and shall certify this amount to the State Treasurer. Following the departmentÂs certification to the State Treasurer, an election to donate that bienniumÂs surplus refund payments under subsection (2) of this section is irrevocable.

Â Â Â Â Â  (5) Following the determination to credit corporate income and excise taxes pursuant to ORS 291.349 (3) and (5), the department shall annually certify the total amount of allowable credits that have not been claimed pursuant to an election made under subsection (3) of this section. The certification shall be made on or before December 31 of each year, until the tax year for which the credit would otherwise be claimed becomes a closed tax year. [1999 c.960 Â§2]

Â Â Â Â Â  305.794 Transfer to State School Fund. Amounts certified by the Department of Revenue to the State Treasurer under ORS 305.792 shall be transferred by the department to the State School Fund for the purposes for which State School Fund moneys may be used. [1999 c.960 Â§3; 2001 c.114 Â§7; 2005 c.755 Â§15]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  305.805 Repeal of intangibles income tax law not to affect accrued taxes. The repeal of the Intangibles Income Tax Act of 1931, as amended, shall not affect the assessment and collection of any tax, penalty or interest accruing prior to January 1, 1939, under the Intangibles Income Tax Act of 1931, as amended, and such amounts shall be assessed and collected in accordance with the provisions of that Act notwithstanding its repeal. [Formerly 306.340]

Â Â Â Â Â  305.810 Verification of return, statement or document filed under tax laws. Any return, statement or other document required to be filed under any provision of the laws administered by the Department of Revenue, in lieu of any oath otherwise required, shall:

Â Â Â Â Â  (1) Contain or be verified by a written declaration that it is made under penalties for false swearing; or

Â Â Â Â Â  (2) Be verified, by such other means as the department may prescribe by rule, that it is made under penalties for false swearing. [Formerly 306.410; 1997 c.84 Â§2]

Â Â Â Â Â  305.815 False return, statement or document prohibited. No person shall willfully make and subscribe any return, statement or other document that contains or is verified by a declaration under ORS 305.810 that it is made under penalties for false swearing if the person does not believe the return, statement or other document is true and correct as to every material matter. [Formerly 306.420; 1997 c.84 Â§3]

Â Â Â Â Â  305.820 Date when writing, remittance or electronic filing deemed received by tax officials. (1) Any writing or remittance required by law to be filed with or made to the Department of Revenue, county board of property tax appeals, county assessor or tax collector (designated in this section as the ÂaddresseeÂ) which is:

Â Â Â Â Â  (a) Transmitted through the United States mail or by private express carrier, shall be deemed filed or received on the date shown by the cancellation mark or other record of transmittal, or on the date it was mailed or deposited if proof satisfactory to the addressee establishes that the actual mailing or deposit occurred on an earlier date.

Â Â Â Â Â  (b) Filed electronically pursuant to a rule of the department adopted under ORS 306.265 and 309.104 that authorizes the electronic filing and that meets the specifications and requirements of the rule, shall be deemed to be filed and received on the date actually received by the addressee, or on the date stated on the electronic acknowledgment of receipt that is sent by the addressee.

Â Â Â Â Â  (c) Lost in transmission through the United States mail or private express carrier, shall be deemed filed and received on the date it was mailed or deposited for transmittal if the sender:

Â Â Â Â Â  (A) Can establish by competent evidence satisfactory to the addressee that the writing or remittance was deposited on or before the date due for filing in the United States mail, or with a private express carrier, and addressed correctly to the addressee; and

Â Â Â Â Â  (B) Files with the addressee a duplicate of the lost writing or remittance within 30 days after written notification is given by the addressee of its failure to receive such writing or remittance.

Â Â Â Â Â  (2) Whenever any writing or remittance is required by law to be filed or made on a day which falls on a Saturday, or on a Sunday or any legal holiday, the time specified shall be extended to include the next business day.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂPrivate express carrierÂ means a carrier described under ORS 293.660.

Â Â Â Â Â  (b) ÂWriting or remittanceÂ includes, but is not limited to, Âreport,Â Âtax return,Â Âclaim for credit,Â Âclaim for refund,Â Âstatement,Â Ânotice of appeal,Â Âpetition for review,Â Ânotice of election,Â Âdocumentary proof,Â a claim for exemption, a claim for deferral, a return of property, a claim for cancellation of an assessment, an application for a special assessment, and remittances. [Formerly 306.440; 1965 c.344 Â§27; 1993 c.44 Â§2; 1993 c.270 Â§23; 1997 c.154 Â§11; 1997 c.541 Â§87]

Â Â Â Â Â  305.822 Prohibition on state or local tax on Internet access. (1) As used in this section:

Â Â Â Â Â  (a) ÂInternetÂ means the combination of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected worldwide network of computer networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols, to communicate information by wire or radio.

Â Â Â Â Â  (b) ÂInternet accessÂ means a service that enables users to access content, information, electronic mail or other services offered over the Internet. ÂInternet accessÂ does not include telecommunications services or cable services.

Â Â Â Â Â  (c) ÂTaxÂ means a charge imposed by a governmental entity for the purpose of generating revenues for governmental purposes. ÂTaxÂ does not include a fee imposed for a specific privilege, service or benefit conferred to the payer of the charge.

Â Â Â Â Â  (2) This state, and the municipal corporations and political subdivisions of this state, may not impose, assess, collect or attempt to collect a tax on Internet access or the use of Internet access if the tax was not in effect on October 6, 2001. [2001 c.741 Â§1]

Â Â Â Â Â  Note: 305.822 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.823 Local government tax on telephone services prohibited. A county, city, district or other political subdivision in this state may not levy or impose a tax on amounts paid for exchange access or other telephone services. [Formerly 307.215; 2005 c.94 Â§27]

Note: 305.823 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  305.824 [2001 c.855 Â§1; 2003 c.818 Â§1; renumbered 320.300 in 2003]

Â Â Â Â Â  305.830 Collection of fines, penalties and forfeitures; disbursement; cost of collection. (1) Amounts transferred to the Department of Revenue by justice and municipal courts under ORS 137.295 shall be deposited in a suspense account established under ORS 293.445 for the purpose of receiving criminal fines and assessments.

Â Â Â Â Â  (2) In carrying out its duties under this section, the Department of Revenue shall have access to the records and dockets of those courts charged with the duty to transfer moneys to the department under ORS 137.295.

Â Â Â Â Â  (3) The Department of Revenue may retain from the funds transferred under ORS 137.295 an amount not to exceed two percent annually for its actual costs of collection and disbursement of funds under this section, including the cost of all examinations, investigations and searches, and of all traveling and other expenses in connection therewith. The department shall deposit the net amount of moneys in the suspense account described in subsection (1) of this section into the Criminal Fine and Assessment Account for distribution as provided in ORS 137.300 and 137.302.

Â Â Â Â Â  (4) All judicial, municipal and county officers shall cooperate with the Department of Revenue with respect to the collections, searches and investigations and shall furnish the Department of Revenue with any information contained in any of the records under their respective custodies relating thereto.

Â Â Â Â Â  (5) The Department of State Police shall cooperate in the investigation of fines, penalties and forfeitures. [Formerly 178.080; 1983 c.763 Â§53; 1987 c.905 Â§19a; 2001 c.829 Â§6]

Â Â Â Â Â  Note: The amendments to 305.830 by section 8, chapter 700, Oregon Laws 2005, take effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  305.830. (1) Amounts transferred to the Department of Revenue by justice and municipal courts under ORS 137.295 shall be deposited in a suspense account established under ORS 293.445 for the purpose of receiving criminal fines and assessments.

Â Â Â Â Â  (2) In carrying out its duties under this section, the Department of Revenue shall have access to the records and dockets of those courts charged with the duty to transfer moneys to the department under ORS 137.295.

Â Â Â Â Â  (3) The Department of Revenue may retain from the funds transferred under ORS 137.295 an amount not to exceed two percent annually for its actual costs of collection and disbursement of funds under this section, including the cost of all examinations, investigations and searches, and of all traveling and other expenses in connection therewith. The department shall deposit the net amount of moneys in the suspense account described in subsection (1) of this section into the Criminal Fine and Assessment Account for distribution as provided in ORS 137.300.

Â Â Â Â Â  (4) All judicial, municipal and county officers shall cooperate with the Department of Revenue with respect to the collections, searches and investigations and shall furnish the Department of Revenue with any information contained in any of the records under their respective custodies relating thereto.

Â Â Â Â Â  (5) The Department of State Police shall cooperate in the investigation of fines, penalties and forfeitures.

Â Â Â Â Â  305.835 [1987 c.771 Â§Â§3b,3c; 1989 c.987 Â§17; renumbered 305.749 in 1989]

Â Â Â Â Â  305.840 Forms furnished by county assessors; assessor not liable when taxpayer fails to receive mailed form. Whenever any provision of law provides for a form to be supplied, furnished, or provided by a county assessor, the requirement means that the county assessor shall make the form available to a taxpayer at the office of the county assessor. In such cases there is no requirement that the county assessor mail the form to the taxpayer unless the statute specifically provides for such mailing. Where a taxpayer requests the assessor to mail the form to the taxpayer, or when the assessor voluntarily mails the form, the assessor does not undertake the responsibility for actual receipt by the taxpayer of the form, and no estoppel applies against the assessor if the taxpayer does not receive the form. [1973 c.402 Â§15]

Â Â Â Â Â  305.845 Remedies exclusive. The remedies provided in this chapter shall be exclusive and no person, county officer or board shall maintain any suit, action or special proceeding in any court of this state with respect to the assessment and taxation of property or the collection of any tax thereon on any grounds, including fraud, where it shall appear that such remedies were available. [1977 c.870 Â§12]

Â Â Â Â Â  305.850 Use of collection agency. (1) Notwithstanding any provision to the contrary in ORS 9.320 and 305.610, the Director of the Department of Revenue may engage the services of a collection agency to collect any taxes, interest and penalties resulting from an assessment of taxes or additional taxes imposed by ORS chapter 118, 310, 314, 316, 317, 318, 321 or 323 or ORS 320.005 to 320.150 and any other tax laws administered by the Department of Revenue. The director may engage the services of a collection agency by entering into an agreement to pay reasonable charges on a contingent fee or other basis.

Â Â Â Â Â  (2) The director shall cause to be collected, in the same manner as provided in subsection (1) of this section, assessments, taxes and penalties due under ORS chapter 656. All amounts collected pursuant to this subsection shall be credited as provided in ORS 293.250.

Â Â Â Â Â  (3) The director may assign to the collection agency, for collection purposes only, any of the taxes, penalties, interest and moneys due the state.

Â Â Â Â Â  (4) The collection agency may bring such action or take such proceedings, including but not limited to attachment and garnishment proceedings, as may be necessary. [1981 c.705 Â§6; 1983 c.541 Â§5; 1985 c.816 Â§39; 1987 c.843 Â§19; 1997 c.99 Â§50; 2003 c.804 Â§65; 2005 c.94 Â§28]

Â Â Â Â Â  Note: 305.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

TAXPAYER BILL OF RIGHTS

Â Â Â Â Â  305.860 Statement of rights of taxpayers; distribution. (1) The Director of the Department of Revenue shall prepare a statement which sets forth in simple nontechnical terms:

Â Â Â Â Â  (a) The rights of a taxpayer and the obligations of the Department of Revenue during an audit;

Â Â Â Â Â  (b) The procedures by which a taxpayer may appeal any adverse decision of the department, including informal conferences and judicial appeals;

Â Â Â Â Â  (c) The procedures for filing and processing refund claims and filing of taxpayer complaints; and

Â Â Â Â Â  (d) The procedures which the department may use in enforcing the provisions of the laws of this state.

Â Â Â Â Â  (2) The statement prepared in accordance with subsection (1) of this section shall be distributed by the Director of the Department of Revenue to all taxpayers upon request. The director shall inform taxpayers of their rights in a brief explanatory statement included in all billing or collection notices, all notices of assessment or deficiency and all notices of refund adjustment or denial sent to the taxpayer. [1989 c.625 Â§67; 1995 c.650 Â§112]

Â Â Â Â Â  305.865 Taxpayer rights. Under any law administered by the Department of Revenue, an Oregon taxpayer shall have the rights set forth under ORS 305.880 to 305.895. [1989 c.625 Â§69; 2003 c.46 Â§7]

Â Â Â Â Â  305.870 Personnel evaluation not based on amount of taxes collected. In its implementation of the personnel policies established under ORS chapter 240 or by administrative order, the Department of Revenue shall not use the dollar amounts of taxes collected as its primary evaluation criterion. [1989 c.625 Â§68]

Â Â Â Â Â  305.875 Rights of taxpayer in meeting or communication with department. In any meeting or communication with the Department of Revenue, including but not limited to audits, conferences, interviews and any other meeting or communication between the taxpayer and the department, the taxpayer shall have the following rights, unless waived by the taxpayer:

Â Â Â Â Â  (1) The right to an explanation, by an officer or employee of the department before or during the meeting of:

Â Â Â Â Â  (a) The audit, conference or meeting process and the taxpayerÂs rights under such process; and

Â Â Â Â Â  (b) The collection process and the taxpayerÂs rights under such process.

Â Â Â Â Â  (2) The right to make an audio recording of any meeting relating to the determination or collection of any tax with the department representative, using the taxpayerÂs own equipment, and at the taxpayerÂs own expense.

Â Â Â Â Â  (3) If the department makes an audio recording of the meeting, the taxpayer has the right to advance notice of the recording and a copy of the recording upon request. The taxpayer shall reimburse the department the reasonable cost of the copy.

Â Â Â Â Â  (4) The right to consult with an attorney, certified public accountant, enrolled agent, or an other person permitted to represent a taxpayer at any meeting before the department, if the taxpayer clearly states to the department representative at any time during any meeting, that the taxpayer wishes to consult with the person. This subsection does not apply to a meeting initiated by an administrative subpoena.

Â Â Â Â Â  (5) The right to be represented by anyone who is permitted to represent the taxpayer before the department, as provided under ORS 305.230 and 305.245.

Â Â Â Â Â  (6) The right not to be present, if represented, at the meeting unless subpoenaed by the department pursuant to ORS 305.190, or other laws of this state. [1989 c.625 Â§70; 1995 c.650 Â§112a]

Â Â Â Â Â  305.880 Waiver of interest or penalty when department misleads taxpayer. A taxpayer shall have the right to waiver of interest or penalties when an officer or employee of the Department of Revenue misleads the taxpayer in a manner described in ORS 305.145. [1989 c.625 Â§71]

Â Â Â Â Â  305.885 Right of clear explanation. A taxpayer shall have the right to a clear explanation, in any initial notice or other initial communication of deficiency, delinquency or other writing that is communicating an underpayment of tax, of the basis for underpayment, interest and penalties. [1989 c.625 Â§72]

Â Â Â Â Â  305.890 Right to enter into agreement to satisfy liability in installment payments. (1) A taxpayer shall have the right to enter into a written agreement with the Department of Revenue to satisfy liability for payment of any tax in installment payments if the Director of the Department of Revenue determines that the agreement will facilitate collection of such liability.

Â Â Â Â Â  (2) Except as otherwise provided in this section, any agreement entered into by the director under this section shall remain in effect for the term of the agreement.

Â Â Â Â Â  (3) The director may terminate any agreement entered into by the director under this section if:

Â Â Â Â Â  (a) Any information that the taxpayer provided to the director prior to the date the agreement was entered into was inaccurate or incomplete; or

Â Â Â Â Â  (b) The director believes that collection of any tax to which an agreement under this section relates is in jeopardy.

Â Â Â Â Â  (4) If the director makes a determination that the financial condition of the taxpayer with whom the director has entered into an agreement under this section has significantly changed, the director may alter, modify or terminate the agreement. Action may be taken by the director under this subsection only if:

Â Â Â Â Â  (a) Notice of such determination is provided to the taxpayer within 30 days prior to the date of such action; and

Â Â Â Â Â  (b) Such notice includes the reasons why the director believes a significant change in the financial condition of the taxpayer has occurred.

Â Â Â Â Â  (5) The director may alter, modify or terminate an agreement entered into by the director under this section in the case of the failure of the taxpayer to:

Â Â Â Â Â  (a) Pay any installment at the time such installment payment is due under such agreement;

Â Â Â Â Â  (b) Pay any other tax liability at the time such liability is due; or

Â Â Â Â Â  (c) Provide a financial condition update as requested by the director. [1989 c.625 Â§73; 2003 c.46 Â§8]

Â Â Â Â Â  305.895 Action against property before issuance of warrant prohibited; prerequisites for warrant. (1) Except as provided in ORS 314.440 or other jeopardy assessment procedure, the Department of Revenue shall take no action against a taxpayerÂs real or personal property before issuing a warrant for the collection of the tax as provided in ORS 314.430, 320.080, 321.570 and 324.190.

Â Â Â Â Â  (2) Prior to issuing a warrant for collection of any tax collected by the department, the department shall send the taxpayer a written notice and demand for payment. The notice shall:

Â Â Â Â Â  (a) Be sent by mail, addressed to the taxpayer at the taxpayerÂs last-known address.

Â Â Â Â Â  (b) Inform the taxpayer that if the tax or any portion of the tax is not paid within 30 days after the date of the notice and demand for payment, a warrant may be issued and recorded as provided in ORS 314.430, 320.080, 321.570 and 324.190.

Â Â Â Â Â  (c) Describe in clear nontechnical terms the legal authority for the warrant.

Â Â Â Â Â  (d) Contain the name, office mailing address and office telephone number of the person issuing the warrant and advise the taxpayer that questions or complaints concerning the warrant, other than liability for the underlying tax, may be directed to that person.

Â Â Â Â Â  (e) Include alternatives available to the taxpayer which would prevent issuance of the warrant. [1989 c.625 Â§74]

Â Â Â Â Â  305.900 Short title. ORS 305.860 to 305.900 shall be known and cited as ÂThe Taxpayer Bill of Rights.Â [1989 c.625 Â§66]

PENALTIES

Â Â Â Â Â  305.990 Criminal penalties. (1) Any person who willfully presents or furnishes to the Department of Revenue any statement required under ORS 305.160, which statement is false or fraudulent, is guilty of perjury and upon conviction shall be punished as provided by law therefor.

Â Â Â Â Â  (2) Any person who gives testimony before the Director of the Department of Revenue which is false or fraudulent, is guilty of perjury and upon conviction shall be punished as provided by law therefor.

Â Â Â Â Â  (3) Any public officer who neglects or refuses to perform any of the duties imposed on the public officer by law as to the assessment, levying or collection of taxes shall be punished, upon conviction, by a fine not exceeding $500 or by imprisonment in the county jail not exceeding one year.

Â Â Â Â Â  (4) Violation of ORS 305.815 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment for not more than one year in the county jail, or both.

Â Â Â Â Â  (5) Violation of ORS 305.260 is punishable, upon conviction, as a Class A misdemeanor, as provided in ORS chapter 161. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter. [Formerly 306.990; 1973 c.402 Â§6; subsection (5) enacted as 1973 c.402 Â§25(2); subsection (6) enacted as 1977 c.790 Â§5; 1985 c.105 Â§2]

Â Â Â Â Â  305.992 Civil penalty for failure to file return for three consecutive years. (1) If any returns required to be filed under ORS chapter 118, 314, 316, 317, 318, 321 or 323 or under a local tax administered by the Department of Revenue under ORS 305.620 are not filed for three consecutive years by the due date (including extensions) of the return required for the third consecutive year, there shall be a penalty for each year of 100 percent of the tax liability determined after credits and prepayments for each such year.

Â Â Â Â Â  (2) The penalty imposed under this section is in addition to any other penalty imposed by law. However, the total amount of penalties imposed for any taxable year under this section, ORS 305.265 (13), 314.400, 323.403 or 323.585 shall not exceed 100 percent of the tax liability. [1987 c.843 Â§3; 1997 c.99 Â§51; 1999 c.62 Â§22]

_______________



Chapter 306

Chapter 306 Â Property Taxation Generally

2005 EDITION

PROPERTY TAXATION GENERALLY

REVENUE AND TAXATION

GENERAL PROVISIONS

306.005Â Â Â Â  Definitions applicable to property tax laws

306.006Â Â Â Â  ÂManufactured structureÂ defined

SUPERVISION OF PROPERTY TAX ADMINISTRATION BY DEPARTMENT OF

REVENUE

306.113Â Â Â Â  Legislative findings

306.115Â Â Â Â  General supervision over property tax system; correction of assessment rolls

306.120Â Â Â Â  Uniform methods of assessment; continuing study of equalization

306.125Â Â Â Â  Property tax appraisal program; maps, plats, standardized record systems for assessors and tax collectors

306.126Â Â Â Â  Appraisal of industrial property by department; delegation to county assessors; rules

306.132Â Â Â Â  Oregon Land Information System Fund

306.135Â Â Â Â  Base map system; Oregon Land Information System Advisory Committee

306.150Â Â Â Â  Inservice training for assessors and tax collectors

306.152Â Â Â Â  Training session for pools for members of board of property tax appeals

306.220Â Â Â Â  Compliance of public officers with laws and orders affecting property taxes

306.245Â Â Â Â  Standard forms for tax statement and personal property tax return

306.255Â Â Â Â  Information for taxpayers concerning property taxes, appraisals and appeals

306.265Â Â Â Â  Electronic filing of exemption and special assessment applications; rulemaking authority

PROPERTY TAX EXPENDITURE FUNDING

306.350Â Â Â Â  Legislative findings and declarations

306.353Â Â Â Â  Property tax expenditures to be funded

306.356Â Â Â Â  Property Tax Expenditure Funding Account

306.359Â Â Â Â  Procedures for determining property tax expenditure funding payments

MISCELLANEOUS PROVISIONS

306.805Â Â Â Â  Service of orders of department

306.815Â Â Â Â  Tax on transfer of real property prohibited; exceptions

GENERAL PROVISIONS

Â Â Â Â Â  306.005 Definitions applicable to property tax laws. As used in the laws of this state relating to the assessment, levy, collection and review of ad valorem taxes, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAssessorÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon assessors with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (2) ÂClerkÂ or Âcounty clerkÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon county clerks with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (3) ÂCourtÂ or Âcounty courtÂ includes, in a county having a county charter, the body performing thereunder the duties imposed upon county courts with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (4) ÂSheriffÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon sheriffs with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (5) ÂTax collectorÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon tax collectors with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (6) ÂTreasurerÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon treasurers with respect to ad valorem taxes by the laws of this state. [1963 c.238 Â§15]

Â Â Â Â Â  306.006 ÂManufactured structureÂ defined. As used in ORS chapters 306, 308, 310 and 311, Âmanufactured structureÂ has the meaning given that term in ORS 446.561. [2003 c.655 Â§47b]

Â Â Â Â Â  Note: 306.006 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.010 [Amended by 1961 c.573 Â§1; renumbered 305.010]

Â Â Â Â Â  306.020 [Amended by 1953 c.381 Â§4; renumbered 305.020]

Â Â Â Â Â  306.030 [Renumbered 305.030]

Â Â Â Â Â  306.040 [Subsections (2), (3) and (4) of 1959 Replacement Part enacted as 1957 c.632 Â§28 (subsections (2), (3) and (4) of 306.040 enacted in lieu of 316.710); subsection (5) of 1959 Replacement Part derived from 1957 c.632 Â§2; renumbered 305.040]

Â Â Â Â Â  306.050 [Amended by 1959 c.492 Â§4; renumbered 305.050]

Â Â Â Â Â  306.060 [Renumbered 305.060]

Â Â Â Â Â  306.070 [Renumbered 305.070]

Â Â Â Â Â  306.080 [Renumbered 305.080]

Â Â Â Â Â  306.090 [Renumbered 305.090]

Â Â Â Â Â  306.100 [Renumbered 305.100]

Â Â Â Â Â  306.110 [Renumbered 305.110]

Â Â Â Â Â  306.111 [Formerly 306.130; repealed by 1983 c.605 Â§6]

SUPERVISION OF PROPERTY TAX ADMINISTRATION BY DEPARTMENT OF REVENUE

Â Â Â Â Â  306.113 Legislative findings. The Legislative Assembly finds that for the property tax system to function appropriately it is essential that administration be results-based, innovative and efficient. Any direction to, or review of, county administration by the State of Oregon shall carry out this finding. [1997 c.782 Â§1]

Â Â Â Â Â  Note: 306.113 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.115 General supervision over property tax system; correction of assessment rolls. (1) The Department of Revenue shall exercise general supervision and control over the system of property taxation throughout the state. The department may do any act or give any order to any public officer or employee that the department deems necessary in the administration of the property tax laws so that all properties are taxed or are exempted from taxation according to the statutes and Constitutions of the State of Oregon and of the United States. Among other acts or orders deemed necessary by the department in exercising its supervisory powers, the department may order the correction of clerical errors, errors in valuation or the correction of any other kind of error or omission in an assessment or tax roll as provided under subsections (2) to (4) of this section.

Â Â Â Â Â  (2) The department may order a change or correction to the assessment or tax roll for the current tax year applicable to all real or personal property of the same class or in the same area if the order of the department is mailed not later than October 15 of the current tax year.

Â Â Â Â Â  (3) The department may order a change or correction applicable to a separate assessment of property to the assessment or tax roll for the current tax year and for either of the two tax years immediately preceding the current tax year if for the year to which the change or correction is applicable the department discovers reason to correct the roll which, in its discretion, it deems necessary to conform the roll to applicable law without regard to any failure to exercise a right of appeal.

Â Â Â Â Â  (4) Before ordering a change or correction to the assessment or tax roll under subsection (3) of this section, the department may determine whether any of the conditions specified in subsection (3) of this section exist in a particular case. If the department determines that one of the conditions specified does exist, the department shall hold a conference to determine whether to order a change or correction in the roll.

Â Â Â Â Â  (5) For purposes of this section, Âcurrent tax yearÂ means the tax year in which the need for the change or correction is brought to the attention of the department.

Â Â Â Â Â  (6) The remedies provided under this section are in addition to all other remedies provided by law. [1983 c.605 Â§1; 1985 c.613 Â§18; 1987 c.656 Â§1; 1989 c.171 Â§42; 1991 c.5 Â§20; 1991 c.459 Â§32; 1995 c.650 Â§66; 1997 c.541 Â§89]

Â Â Â Â Â  306.116 [1991 c.459 Â§32a; 1995 c.650 Â§66a; 1997 c.541 Â§91,92; renumbered 305.288 in 1997]

Â Â Â Â Â  306.120 Uniform methods of assessment; continuing study of equalization. The Department of Revenue shall:

Â Â Â Â Â  (1) Issue regulations, bulletins, manuals, instructions and directions to county assessors, county boards of property tax appeals and tax collectors as to the methods best calculated to secure uniformity according to law, in the system of assessment and collection of taxes.

Â Â Â Â Â  (2) Carry on a continuing study with the object of equalizing for the purposes of assessment and taxation property values within the counties and between the counties. [Amended by 1997 c.541 Â§94]

Â Â Â Â Â  306.123 [1955 c.232 Â§1; repealed by 1963 c.84 Â§2]

Â Â Â Â Â  306.125 Property tax appraisal program; maps, plats, standardized record systems for assessors and tax collectors. (1) The Department of Revenue is authorized to institute programs for the appraisal of property in counties of the state and to make appraisals for the use of county assessors and boards of property tax appeals in assessing property and reviewing assessment rolls, and may install, and assist in the preparation and maintenance of, maps, plats or standardized record systems, as prescribed by the department, in the offices of assessors and tax collectors.

Â Â Â Â Â  (2) The department and county courts are authorized to enter into agreements for the sharing of the expenses of such appraisals and installations including salaries and expenses of department employees engaged therein.

Â Â Â Â Â  (3) Counties entering into agreements pursuant to this section may pay to the Department of Revenue from time to time:

Â Â Â Â Â  (a) Moneys to be disbursed by the department as part of the countyÂs share in the expenses authorized under this section and agreed to under such agreements; and

Â Â Â Â Â  (b) Moneys to reimburse the department where department disbursements under such agreements, whether from the departmentÂs appropriations from the State General Fund or from moneys credited to the Assessment and Taxation County Account, have exceeded its proportionate share of expenses and a rebalancing of expense-sharing accounts is deemed desirable or necessary.

Â Â Â Â Â  (4)(a) All moneys received by the Department of Revenue under subsection (3) of this section shall be immediately turned over to the State Treasurer, who shall deposit the moneys in the General Fund to the credit of an account to be known as the Assessment and Taxation County Account, and such account hereby is continuously appropriated to the Department of Revenue for the purposes of this section.

Â Â Â Â Â  (b) The Department of Revenue may use the moneys to the credit of the Assessment and Taxation County Account, or any part thereof, for expenditures in connection with appraisals and installations contracted for, including cash advances for travel and living expenses of employees, and including payments to any county made to rebalance expense-sharing accounts, from time to time, where a countyÂs disbursements under agreements entered into pursuant to this section have exceeded its proportionate share of expenses under such agreement. Any moneys received in reimbursement of these cash advances shall be deposited in the Assessment and Taxation County Account. Refunds of unexpended receipts may be made to the counties. [1953 c.232 Â§1; 1959 c.115 Â§1; 1963 c.84 Â§1; 1985 c.604 Â§6; 1997 c.541 Â§95; 2005 c.94 Â§29]

Â Â Â Â Â  306.126 Appraisal of industrial property by department; delegation to county assessors; rules. (1)(a) As used in this section:

Â Â Â Â Â  (A) ÂPrincipal industrial propertyÂ means any unit of industrial property having a real market value of the improvements on the assessment roll for the preceding year of more than $5 million.

Â Â Â Â Â  (B) ÂSecondary industrial propertyÂ means any unit of industrial property having a real market value of the improvements on the assessment roll for the preceding year of more than $1 million but of $5 million or less.

Â Â Â Â Â  (b) The Department of Revenue shall appraise each principal industrial property situated within each county and advise the county assessor of its real market and assessed value and the real market value of its net improvements. No part of the cost of the appraisal shall be borne by the county. The cost of the appraisal may be reimbursed from the County Assessment Function Funding Assistance Account as provided under ORS 294.184.

Â Â Â Â Â  (c) The department shall appraise each secondary industrial property situated within each county and advise the assessor of its real market and assessed value and the real market value of its net improvements. The cost of the appraisal shall be reimbursed from the County Assessment Function Funding Assistance Account as provided under ORS 294.184.

Â Â Â Â Â  (2) The department shall advise the assessor of the values determined under subsection (1) of this section by a date that is determined to give the assessor sufficient time to prepare the assessment roll.

Â Â Â Â Â  (3) Notwithstanding subsection (1)(b) or (c) of this section, upon request of the county assessor, made prior to January 1 of the assessment year and accompanied by any information required by the department, including but not limited to a summary of the countyÂs proposed budget of expenditures for appraisals for principal or secondary industrial properties, the department may delegate its responsibility for making the appraisals, or any of them, required under subsection (1)(b) or (c) of this section, to the county assessor. Except as provided under ORS 294.175 to 294.184, if responsibility is delegated under this subsection, the entire cost of making the appraisals delegated shall be borne by the county. No appeal may be taken from any determination of the department under this subsection.

Â Â Â Â Â  (4) The department may adopt any rules necessary to carry out the purposes of this section.

Â Â Â Â Â  (5) The department may adopt an appraisal schedule that promotes the efficient use of its resources. [1955 c.231 Â§1; 1957 c.589 Â§1; 1963 c.85 Â§1; 1989 c.796 Â§20; 1991 c.459 Â§33; 1997 c.325 Â§17; 1997 c.541 Â§96; 2001 c.303 Â§15]

Â Â Â Â Â  306.127 [1955 c.230 Â§1; repealed by 1963 c.225 Â§2]

Â Â Â Â Â  306.128 [1955 c.230 Â§2; 1957 c.589 Â§2; repealed by 1963 c.225 Â§2]

Â Â Â Â Â  306.129 [1957 c.589 Â§3; 1975 c.789 Â§11; 1977 c.884 Â§5; repealed by 1977 c.884 Â§32]

Â Â Â Â Â  306.130 [Renumbered 306.111]

Â Â Â Â Â  306.132 Oregon Land Information System Fund. (1) The Oregon Land Information System Fund is created, separate and distinct from the General Fund.

Â Â Â Â Â  (2) Moneys in the Oregon Land Information System Fund are continuously appropriated to the Department of Revenue for the purpose of funding a base map system to be used in administering the ad valorem property tax system. [1999 c.701 Â§7]

Â Â Â Â Â  Note: 306.132 and 306.135 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.135 Base map system; Oregon Land Information System Advisory Committee. (1) The Department of Revenue shall develop a base map system to facilitate and improve the administration of the ad valorem property tax system.

Â Â Â Â Â  (2) In developing the base map system, the department shall be advised by an advisory committee that is hereby created and that shall be known as the Oregon Land Information System Advisory Committee. The advisory committee shall advise the department concerning the administrative and public needs related to the development of the base map system.

Â Â Â Â Â  (3) The advisory committee shall consist of individuals appointed to the committee by the Director of the Department of Revenue. [1999 c.701 Â§8]

Â Â Â Â Â  Note: See note under 306.132.

Â Â Â Â Â  306.140 [Renumbered 305.120]

Â Â Â Â Â  306.150 Inservice training for assessors and tax collectors. (1) The Department of Revenue shall carry on at its own expense a program of inservice training for the assessors and tax collectors of the various counties:

Â Â Â Â Â  (a) By periodically distributing to them bulletins prepared and published by the department pertaining to the principles and practices of assessment, apportionment, levy and collection of public taxes;

Â Â Â Â Â  (b) By periodically distributing to them lists of selected readings in the fields of assessment and taxation; and

Â Â Â Â Â  (c) By establishing and conducting such classes of instruction for county assessors and tax collectors in the principles and practices of assessment and collection of public taxes as in the opinion of the Director of the Department of Revenue may be expedient and beneficial to the needs of the state and the advancement of the tax assessing and tax collecting professions.

Â Â Â Â Â  (2) The director may call one meeting each year of the several county assessors and may provide for the payment of the necessary traveling expenses of the assessors in attending the meeting. [Amended by 1969 c.520 Â§29; 2003 c.46 Â§9]

Â Â Â Â Â  306.152 Training session for pools for members of board of property tax appeals. Once each year the Department of Revenue shall conduct a training session of not more than four daysÂ duration dedicated to the schooling of persons whose names appear in the pools described in ORS 309.067 in the functions of the board of property tax appeals. [1955 c.709 Â§5; 1993 c.270 Â§24; 1995 c.226 Â§8; 1997 c.541 Â§97]

Â Â Â Â Â  306.160 [Renumbered 305.160]

Â Â Â Â Â  306.170 [Renumbered 305.170]

Â Â Â Â Â  306.180 [Renumbered 305.615]

Â Â Â Â Â  306.190 [Amended by 1955 c.610 Â§3; renumbered 305.190]

Â Â Â Â Â  306.200 [Renumbered 305.200]

Â Â Â Â Â  306.210 [Renumbered 305.210]

Â Â Â Â Â  306.220 Compliance of public officers with laws and orders affecting property taxes. (1) Every public officer shall comply with any lawful order, rule or regulation of the Department of Revenue made under ORS 306.115, 308.335 or 309.400.

Â Â Â Â Â  (2) Whenever it appears to the department that any public officer or employee whose duties relate to the assessment or equalization of assessments of property for taxation has failed to comply with any law relating to such duties, or the rules of the department made in pursuance thereof, the department, after an informal conference on the facts, may direct the public officer or employee to comply with such law or rule.

Â Â Â Â Â  (3) If the public officer or employee, for a period of 10 days after service on the public officer or employee of the departmentÂs direction, neglects or refuses to comply therewith, the department may apply to the Oregon Tax Court for an order, returnable within five days from the date thereof, to compel the public officer or employee to comply with the law or rule, or to show cause why the public officer or employee should not be compelled so to do.

Â Â Â Â Â  (4) Any order issued by the judge pursuant thereto shall be final.

Â Â Â Â Â  (5) The remedy provided in this section shall be cumulative and shall not preclude the department from exercising any power or rights delegated to it. [Amended by 1983 c.605 Â§4; 1993 c.18 Â§67; 1995 c.650 Â§69; 1999 c.21 Â§13]

Â Â Â Â Â  306.230 [Renumbered 305.055]

Â Â Â Â Â  306.235 [1953 c.708 Â§8; renumbered 306.805]

Â Â Â Â Â  306.240 [Renumbered 305.605]

Â Â Â Â Â  306.245 Standard forms for tax statement and personal property tax return. (1) In order to achieve uniformity in assessment and collection of property taxes throughout the state, the Department of Revenue shall prescribe a form for use by counties using automated data processing equipment and a form for use by counties not using automated data processing equipment for each of the following categories:

Â Â Â Â Â  (a) The tax statement referred to in ORS 311.250.

Â Â Â Â Â  (b) The personal property tax return referred to in ORS 308.290.

Â Â Â Â Â  (2) Counties must use the forms prescribed by the department under subsection (1) of this section.

Â Â Â Â Â  (3) In prescribing the forms under subsection (1) of this section, the department shall consult with the appropriate county officers and employees and shall take into account the equipment available in each county.

Â Â Â Â Â  (4) The department shall provide and shall bear the cost of each category of form described in subsection (1) of this section for each year in which the county uses the form prescribed under subsection (1) of this section for the category. [1979 c.241 Â§52; 1981 c.804 Â§110; 1987 c.158 Â§178; 1991 c.459 Â§34; 2003 c.400 Â§1]

Â Â Â Â Â  306.250 [Renumbered 305.610]

Â Â Â Â Â  306.255 Information for taxpayers concerning property taxes, appraisals and appeals. (1) The county assessor shall provide and make available to taxpayers, upon request, the following information:

Â Â Â Â Â  (a) An explanation of the ad valorem property tax system, including but not limited to the manner in which the amount of ad valorem property tax is determined, the manner in which the taxpayerÂs share of that tax is determined and the manner in which the limitations on the amount of that tax is determined.

Â Â Â Â Â  (b) An explanation of the methods of appraisal generally and, if of interest to the taxpayer, the method or methods of valuation of the type of property with which the taxpayer is concerned.

Â Â Â Â Â  (c) A general explanation of the manner in which to appeal the value of property and a description of the kind of information that may be needed to present an appeal.

Â Â Â Â Â  (2) The Department of Revenue shall prepare written materials concerning each of the subjects identified in subsection (1) of this section and make those materials available to the county assessors and to individual taxpayers upon request. [1991 c.903 Â§6]

Â Â Â Â Â  306.260 [Renumbered 305.755]

Â Â Â Â Â  306.265 Electronic filing of exemption and special assessment applications; rulemaking authority. (1) If an exemption or special assessment of property that is otherwise subject to assessment and taxation requires the filing of a written application with the Department of Revenue or a county assessor in order to be granted, the department may prescribe rules that permit the filing of the application and related written material, including signatures and verifications, by electronic means and may prescribe the conditions and requirements that must be met in order for an electronic filing to constitute a valid application for exemption or special assessment.

Â Â Â Â Â  (2) No application for exemption or special assessment that is filed electronically shall constitute a valid application unless the department has identified by rule that the exemption or special assessment is one for which electronically filed applications may be accepted. [1997 c.154 Â§10]

Â Â Â Â Â  306.270 [Renumbered 305.760]

Â Â Â Â Â  306.280 [Renumbered 305.765]

Â Â Â Â Â  306.290 [Renumbered 305.770]

Â Â Â Â Â  306.300 [Renumbered 305.775]

Â Â Â Â Â  306.310 [Renumbered 305.780]

Â Â Â Â Â  306.320 [Renumbered 305.785]

Â Â Â Â Â  306.330 [Renumbered 306.810]

Â Â Â Â Â  306.340 [1953 c.310 Â§2; renumbered 305.805]

PROPERTY TAX EXPENDITURE FUNDING

Â Â Â Â Â  306.350 Legislative findings and declarations. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) As a result of section 11, Article XI of the Oregon Constitution, every property tax exemption or special assessment granted by the Legislative Assembly reduces local resources available for local public services.

Â Â Â Â Â  (b) The Legislative Assembly creates property tax exemptions and special assessments, but cities, counties and special districts bear the cost of those exemptions in forgone property tax revenues.

Â Â Â Â Â  (c) The demand for additional property tax exemptions and special assessments is likely to increase.

Â Â Â Â Â  (2) The Legislative Assembly declares that adverse consequences to cities, counties and special districts may be eliminated by:

Â Â Â Â Â  (a) Providing state funding for new exemptions and special assessments or new expansions of existing exemptions and special assessments; or

Â Â Â Â Â  (b) Reducing or eliminating other existing exemptions at the time exemptions are created or expanded. [1999 c.821 Â§1]

Â Â Â Â Â  Note: 306.350 to 306.359 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.353 Property tax expenditures to be funded. (1) If, for tax years beginning on or after July 1, 2001, a new property tax expenditure is created, or an existing property tax expenditure is expanded, 50 percent of the amount of the property tax revenues of a city, county or special district that are forgone as a result of the new expenditure or expansion shall be funded by amounts appropriated to the Property Tax Expenditure Funding Account established under ORS 306.356.

Â Â Â Â Â  (2) Subsection (1) of this section applies:

Â Â Â Â Â  (a) Only to the operating taxes, as defined in ORS 310.055, of the city, county or special district.

Â Â Â Â Â  (b) To the extent that the legislative Act creating the new expenditure or expansion also did not offset the loss of revenue by repealing or restricting one or more property tax expenditures that were in effect for the tax year immediately prior to the tax year in which the new expenditure or expansion first applies.

Â Â Â Â Â  (3) As used in ORS 306.353 to 306.359:

Â Â Â Â Â  (a) ÂProperty tax expenditureÂ or ÂexpenditureÂ means a property tax exemption or special assessment of the assessed value of property for ad valorem property tax purposes.

Â Â Â Â Â  (b) ÂSpecial districtÂ does not include a taxing district that imposes property taxes for the purpose of funding the public school system.

Â Â Â Â Â  (4) Legislation that extends the applicability or operative period of a property tax expenditure is not subject to the provisions of ORS 306.353 to 306.359.

Â Â Â Â Â  (5) Legislation that authorizes a local taxing district to exempt a class of property from the taxes of that local taxing district is not subject to the provisions of ORS 306.353 to 306.359. [1999 c.821 Â§2]

Â Â Â Â Â  Note: See note under 306.350.

Â Â Â Â Â  306.356 Property Tax Expenditure Funding Account. The Property Tax Expenditure Funding Account is created in the General Fund. Amounts appropriated to the Property Tax Expenditure Funding Account for the biennium are continuously appropriated to the Department of Revenue for the purpose of making property tax expenditure funding payments as provided in ORS 306.359. [1999 c.821 Â§3]

Â Â Â Â Â  Note: See note under 306.350.

Â Â Â Â Â  306.359 Procedures for determining property tax expenditure funding payments. (1)(a) As soon as is practicable after the end of the regular session of the Legislative Assembly, the Department of Revenue shall determine the new expenditures and expansions that are subject to the funding requirements of ORS 306.353.

Â Â Â Â Â  (b) If an expansion of an existing property tax expenditure is subject to the funding requirements of ORS 306.353, the department shall calculate a cost adjustment factor. The factor shall be a fraction, the numerator of which is the estimated statewide amount of forgone property taxes attributable to the expenditure for the year for which the determination is being made minus the estimated statewide amount of forgone property taxes attributable to the expenditure for the tax year immediately prior to the expansion. The denominator shall be the estimated statewide amount of forgone property taxes attributable to the expenditure for the year for which the determination is being made.

Â Â Â Â Â  (c) The department shall distribute to each county assessor a list of:

Â Â Â Â Â  (A) The expenditures that are subject to the funding requirements of ORS 306.353 because the expenditures are new expenditures; and

Â Â Â Â Â  (B) The expenditures that are subject to the funding requirements of ORS 306.353 because the expenditures are newly expanded expenditures, along with each newly expanded expenditureÂs corresponding cost adjustment factor.

Â Â Â Â Â  (2) Each county assessor shall estimate the amount of forgone property taxes of the county and of each city and special district in the county for each expenditure listed by the department. If a cost adjustment factor is applicable to the expenditure, the county assessor shall multiply the forgone property tax attributable to the expenditure by the expenditureÂs cost adjustment factor. After taking into account cost adjustment factors, the county assessor shall determine the total amount of forgone property taxes from expenditures listed by the department in subsection (1)(c) of this section and shall certify the total amount so determined for the county and for each city and special district in the county to the department. Certification shall be made on or before October 25 of the tax year.

Â Â Â Â Â  (3) Subject to subsections (4) and (5) of this section, the department shall pay 50 percent of the amounts certified by the county assessor to the county and to the cities and special districts in the county.

Â Â Â Â Â  (4) If payments are being made for the first fiscal year of the biennium, the department shall use no more than 50 percent of the Property Tax Expenditure Funding Account balance to make payments under this section.

Â Â Â Â Â  (5) If the amount of moneys available to make payments under this section is less than the total amount being certified by all county assessors, the payments made under subsection (3) of this section shall be proportionally reduced so that the state does not accrue a debt in excess of the amount available for payment. [1999 c.821 Â§4]

Â Â Â Â Â  Note: See note under 306.350.

Â Â Â Â Â  306.410 [1953 c.211 Â§1; renumbered 305.810]

Â Â Â Â Â  306.420 [1953 c.211 Â§2; renumbered 305.815]

Â Â Â Â Â  306.430 [1955 c.772 Â§2; repealed by 1957 c.528 Â§8]

Â Â Â Â Â  306.440 [1959 c.332 Â§Â§2,3; renumbered 305.820]

Â Â Â Â Â  306.510 [1953 c.708 Â§1; 1961 c.533 Â§41; renumbered 306.547]

Â Â Â Â Â  306.515 [1953 c.708 Â§2; 1959 c.666 Â§3; 1961 c.533 Â§42; 1971 c.351 Â§3; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.520 [1953 c.708 Â§3; 1965 c.6 Â§9; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.525 [1953 c.708 Â§4; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.530 [1953 c.708 Â§5; 1961 c.533 Â§43; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.535 [1953 c.708 Â§6; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.537 [Formerly part of 306.545; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.540 [1953 c.708 Â§7; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.545 [1953 c.708 Â§9; 1955 c.264 Â§1; 1961 c.533 Â§44; part renumbered 306.537; 1963 c.423 Â§4; 1967 c.78 Â§1; 1973 c.305 Â§10; 1975 c.381 Â§3; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.547 [Formerly 306.510; 1967 c.78 Â§8; 1973 c.305 Â§11; 1975 c.705 Â§15; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.550 [1953 c.708 Â§10; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.555 [1953 c.708 Â§11; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.560 [1953 c.708 Â§12; 1961 c.533 Â§45; 1963 c.542 Â§1; 1973 c.305 Â§12; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.565 [1953 c.708 Â§13; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.570 [1953 c.708 Â§15; 1957 c.325 Â§1; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.575 [1953 c.708 Â§14; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.580 [1953 c.708 Â§17; 1961 c.533 Â§46; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.710 [1953 c.708 Â§16; 1961 c.533 Â§47; renumbered 305.105]

Â Â Â Â Â  306.720 [1957 c.337 Â§Â§2,3; renumbered 305.150]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  306.805 Service of orders of department. (1) Orders of the Department of Revenue in property tax cases shall be served by mailing a copy by certified mail to each taxpayer directly affected, or to the attorney or authorized representative of the taxpayer, except that whenever the number of taxpayers whose property is affected by such order exceeds three, the department may, in its discretion, give notice of the order in either of the following ways:

Â Â Â Â Â  (a) Mail to each taxpayer a notice of the order, which notice shall contain a general statement as to the effect of the order, the classes or types of property affected and a description of the general area affected, as provided by ORS 308.240; or

Â Â Â Â Â  (b) Cause a notice of the order as described in paragraph (a) of this subsection to be published in some newspaper of general circulation in the county in which the property is located, in two consecutive weekly publications, the first publication to be made within 10 days of the date of the order. Publication shall be deemed complete five days after the last publication and shall be sufficient service of the order on each and every person whose property is affected. Any period of time within which such person may appeal from the order shall commence running on the day following the completion of publication.

Â Â Â Â Â  (2) All other orders of the department shall be served by mailing a certified copy to the taxpayer, executor or other person or persons directly affected by the order, or to the attorney or authorized representative of the taxpayer, executor or other affected person. [Formerly 306.235; 1977 c.870 Â§34; 1995 c.293 Â§2]

Â Â Â Â Â  306.810 [Formerly 306.330; repealed by 1985 c.604 Â§8]

Â Â Â Â Â  306.815 Tax on transfer of real property prohibited; exceptions. (1) A city, county, district or other political subdivision or municipal corporation of this state shall not impose, by ordinance or other law, a tax or fee upon the transfer of a fee estate in real property, or measured by the consideration paid or received upon transfer of a fee estate in real property.

Â Â Â Â Â  (2) A tax or fee upon the transfer of a fee estate in real property does not include any fee or charge that becomes due or payable at the time of transfer of a fee estate in real property, unless that fee or charge is imposed upon the right, privilege or act of transferring title to real property.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to any fee established under ORS 203.148.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to any tax if the ordinance or other law imposing the tax is in effect and operative on March 31, 1997.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to any tax or fee that is imposed upon the transfer of a fee estate in real property if the fee that is imposed under ORS 205.323, for the recording or filing of the instrument conveying the real property being transferred is less than $11. [1989 c.796 Â§29; 1997 c.782 Â§12; 1999 c.701 Â§6]

Â Â Â Â Â  306.990 [Subsection (5) of 1959 Replacement Part enacted as 1953 c.211 Â§3; 1955 c.610 Â§4; renumbered 305.990]

_______________



Chapter 307

Chapter 307 Â Property Subject to Taxation; Exemptions

2005 EDITION

PROPERTY SUBJECT TO TAXATION; EXEMPTIONS

REVENUE AND TAXATION

GENERAL PROVISIONS

307.010Â Â Â Â  Definition of Âreal propertyÂ and ÂlandÂ; timber and mineral interests in real property

307.020Â Â Â Â  Definition of Âpersonal propertyÂ; inapplicability to certain utilities

307.022Â Â Â Â  Status of limited liability companies owned by nonprofit corporations

307.030Â Â Â Â  Property subject to assessment generally

307.032Â Â Â Â  Maximum assessed value and assessed value of partially exempt property and specially assessed property

307.035Â Â Â Â  Publishing summary of certain exempt real property

EXEMPTIONS

(Public Properties)

307.040Â Â Â Â  Property of the United States

307.050Â Â Â Â  Property of the United States held under contract of sale

307.060Â Â Â Â  Property of the United States held under lease or other interest less than fee; deduction for restricted use

307.065Â Â Â Â  Property of the United States in possession of contractor under federal defense or space contract

307.070Â Â Â Â  Settled or claimed government land; improvements thereon

307.080Â Â Â Â  Mining claims

307.090Â Â Â Â  Property of the state, counties and other municipal corporations; certain property of cities or public entities of other states; payments in lieu of taxes on city-owned electric utility property

307.092Â Â Â Â  Property of housing authority; exception

307.095Â Â Â Â  State property rented for parking subject to ad valorem taxation; computation

307.100Â Â Â Â  Public property held by taxable owner under contract of purchase

307.110Â Â Â Â  Public property leased or rented by taxable owner; exceptions

307.111Â Â Â Â  Property of shipyard used for ship repair, layup, conversion or construction

307.112Â Â Â Â  Property held under lease or lease-purchase by institution, organization or public body other than state

307.115Â Â Â Â  Property of nonprofit corporations held for public parks or recreation purposes

307.118Â Â Â Â  Wastewater and sewage treatment facilities

307.120Â Â Â Â  Property owned or leased by municipalities, dock commissions, airport districts or ports; exception; payments in lieu of taxes to school districts

307.123Â Â Â Â  Property of strategic investment program eligible projects; rules

307.125Â Â Â Â  Property of forest protection agencies

307.126Â Â Â Â  Federal Communications Commission licenses

(Institutional, Religious, Fraternal, Interment Properties)

307.130Â Â Â Â  Property of art museums, volunteer fire departments or literary, benevolent, charitable and scientific institutions

307.134Â Â Â Â  Definition of fraternal organization

307.136Â Â Â Â  Property of fraternal organizations

307.140Â Â Â Â  Property of religious organizations

307.145Â Â Â Â  Certain child care facilities, schools and student housing

307.147Â Â Â Â  Senior services centers

307.150Â Â Â Â  Burial grounds; cemeteries; property of crematory associations

307.155Â Â Â Â  When property exempt under ORS 65.855, 307.140 or 307.150 taxable; lien

307.157Â Â Â Â  Cemetery land acquired by eleemosynary or charitable institution; potential additional taxes

307.160Â Â Â Â  Property of public libraries

307.162Â Â Â Â  Necessity of filing statement to secure exemption; late application; late filing fee; notification of change to taxable use

(Leased Public or Institutional Property)

307.166Â Â Â Â  Exemption of property leased by exempt institution, organization or public body to another exempt institution, organization or public body

307.168Â Â Â Â  Exemption of state land under lease

307.171Â Â Â Â  Sports facility owned by large city

(Alternative Energy Systems)

307.175Â Â Â Â  Exemption for property equipped with alternative energy system

(Indian Properties)

307.180Â Â Â Â  Property of Indians

307.181Â Â Â Â  Land acquired by tribe within ancient tribal boundaries

(Recreation Facilities and Summer Homes on

Federal Land)

307.182Â Â Â Â  Federal land used by recreation facility operators under permit

307.183Â Â Â Â  Summer homes on federal land occupied under permit

307.184Â Â Â Â  Summer homes on federal land occupied under lease

(Personal Property)

307.190Â Â Â Â  Tangible personal property held for personal use; inapplicability of exemption to property required to be registered, floating homes, boathouses and manufactured structures

307.195Â Â Â Â  Household furnishings owned by nonprofit organization furnishing housing for students attending institutions of higher education

(Public Ways)

307.200Â Â Â Â  Public ways

(Mobile Home or Manufactured Dwelling Parks)

307.203Â Â Â Â  Mobile home or manufactured dwelling parks financed by Housing and Community Services Department revenue bonds

(Railroad Properties)

307.205Â Â Â Â  Property of railroad temporarily used for public alternate transportation

(Water Associations)

307.210Â Â Â Â  Property of nonprofit mutual or cooperative water associations; disqualification; application

(Telephone Services)

307.220Â Â Â Â  Property of nonprofit mutual or cooperative telephone associations

307.230Â Â Â Â  Telephonic properties of persons not engaged in public telephone service

307.240Â Â Â Â  Department of Revenue action required for telephonic association and telephonic property exemptions

(Nonprofit Corporation Housing for Elderly Persons)

307.241Â Â Â Â  Policy

307.242Â Â Â Â  Property of nonprofit corporation providing housing to elderly persons; necessity of filing claim to secure exemption

307.243Â Â Â Â  Property to which exemption applies

307.244Â Â Â Â  Funded exemption; computation of rate of levy by county assessor; payments to county by department; proration

307.245Â Â Â Â  Denial of exemption for failure of corporation to reflect exemption by rent reduction

(War Veterans, Surviving Spouses and Dependent Children)

307.250Â Â Â Â  Property of war veterans or surviving spouses

307.260Â Â Â Â  Necessity of filing claim to secure exemption; contents of claim; alternative claim procedure for surviving spouse

307.262Â Â Â Â  Tax years for which exemption may be claimed upon receipt of federal certification of disability; procedure; refund

307.270Â Â Â Â  Property to which exemption of ORS 307.250 applies

307.280Â Â Â Â  Effect of allowance of exemption under ORS 307.250 on prior tax levied

307.283Â Â Â Â  Homesteads of unmarried surviving spouses of veterans of Civil War or Spanish War

(Active Duty Military Service)

307.286Â Â Â Â  Homestead exemption

307.289Â Â Â Â  Application for homestead exemption; alternative procedures following death of person qualifying for exemption

(Deciduous Plants; Agricultural Products)

307.315Â Â Â Â  Nursery stock

307.320Â Â Â Â  Deciduous trees, shrubs, plants, crops, cultured Christmas trees or hardwood on agricultural land

307.325          Agricultural products in possession of farmer

(Commercial Facilities Under Construction)

307.330Â Â Â Â  Commercial facilities under construction

307.340Â Â Â Â  Necessity of filing proof to secure exemption under ORS 307.330; abatement

(Nonprofit Homes for Elderly Persons)

307.370Â Â Â Â  Property of nonprofit homes for elderly persons; limitation on lessee

307.375Â Â Â Â  Type of corporation to which exemption under ORS 307.370 applicable

307.380Â Â Â Â  Necessity of filing claim to secure exemption under ORS 307.370

307.385Â Â Â Â  Corporation to credit residentÂs account with share of tax exemption; assessor required to deny exemption if credit not given

(Agricultural Equipment and Facilities)

307.390Â Â Â Â  Mobile field incinerators

307.391Â Â Â Â  Field burning smoke management equipment

307.394Â Â Â Â  Farm machinery and equipment; personal property used in farm operations; limitation

307.397Â Â Â Â  Certain machinery and equipment used in agricultural, aquacultural or fresh shell egg industry operations

307.398Â Â Â Â  Irrigation equipment

(Inventory)

307.400Â Â Â Â  Inventory

(Beverage Containers)

307.402Â Â Â Â  Beverage containers

(Pollution Control Facilities)

307.405Â Â Â Â  Pollution control facilities; qualifications; expiration; revocation; limitations

307.420Â Â Â Â  Necessity of filing claim and certificate to secure exemption; annual statements of ownership

307.430Â Â Â Â  Correction of assessment and tax rolls; termination of exemption

(Beach Lands)

307.450Â Â Â Â  Certain beach lands

(Food Processing Equipment)

307.453Â Â Â Â  Findings

307.455Â Â Â Â  Definitions; application for exemption; exemption

307.457Â Â Â Â  Certification of machinery and equipment as eligible for exemption

307.459Â Â Â Â  Rules

(Student Housing)

307.460Â Â Â Â  Student housing exempt from school district taxes; application procedure; disqualification

(Hardship Situations)

307.475Â Â Â Â  Relief when failure to file for exemption or cancellation of taxes was for good cause

(Farm Labor Camps; Child Care Facilities)

307.480Â Â Â Â  Definitions for ORS 307.480 to 307.510

307.485Â Â Â Â  Farm labor camp and child care facility property exempt

307.490Â Â Â Â  Payments in lieu of taxes; disposition of moneys received

307.495Â Â Â Â  Filing claim with assessor; contents of claim

307.500Â Â Â Â  Assessor transmitting claim to department and other agencies; health code compliance required

307.505Â Â Â Â  Inspection of farm labor camps; effect of failure to comply with health code

307.510Â Â Â Â  Appeal to tax court by taxpayer

(Low Income Rental Housing)

307.515Â Â Â Â  Definitions for ORS 307.515 to 307.523

307.517Â Â Â Â  Criteria for tax exemption

307.518Â Â Â Â  Alternative criteria for tax exemption

307.519Â Â Â Â  Exemption limited to tax levy of governing body that adopts ORS 307.515 to 307.523; exception

307.521Â Â Â Â  Application for exemption; contents; policies for approving application

307.523Â Â Â Â  Time for filing application; certification of exemption

307.525Â Â Â Â  Action against landlord for failure to reduce rent

307.527Â Â Â Â  Ordinance approving or disapproving application; application fee

307.529Â Â Â Â  Notice of proposed termination of exemption; grounds; ordinance terminating exemption

307.530Â Â Â Â  Termination if property held for future development or other purpose

307.531Â Â Â Â  Termination of exemption without notice; grounds; additional taxes after termination

307.533Â Â Â Â  Review; correction of tax rolls; when tax payable after exemption terminates

307.535Â Â Â Â  Extension of deadline for completion; exception to imposition of additional taxes

307.537Â Â Â Â  Application

(Nonprofit Corporation Low Income Housing)

307.540Â Â Â Â  Definitions for ORS 307.540 to 307.548

307.541Â Â Â Â  Nonprofit corporation low income housing; exemption; criteria

307.543Â Â Â Â  Exemption limited to levy of governing body adopting ORS 307.540 to 307.548; exception

307.545Â Â Â Â  Application for exemption

307.547Â Â Â Â  Determination of eligibility for exemption; notice to county assessor

307.548Â Â Â Â  Termination of exemption

(Property of Industry Apprenticeship or Training Trust)

307.580Â Â Â Â  Property of industry apprenticeship or training trust

(Multiple-Unit Housing)

307.600Â Â Â Â  Legislative findings

307.603Â Â Â Â  Definitions for ORS 307.600 to 307.637

307.606Â Â Â Â  City or county to designate areas; public hearings; standards and guidelines for considering applications

307.609Â Â Â Â  Applicability of ORS 307.600 to 307.637 in cities and certain counties

307.612Â Â Â Â  Duration of exemption; exclusions from exemption

307.615Â Â Â Â  City or county to provide application forms; contents of application form; filing deadline; revision of application

307.618Â Â Â Â  City or county findings required for exemption approval

307.621Â Â Â Â  Approval or denial of applications; city or county to state in writing reasons for denial of exemption; application fees

307.624Â Â Â Â  Termination of exemption for failure to complete construction or noncompliance; notice

307.627Â Â Â Â  Termination of exemption; effect

307.631Â Â Â Â  Review of denial of application or termination of exemption; correction of assessment and tax rolls; ownerÂs appeal of valuation; effective date of termination of exemption

307.634Â Â Â Â  Extension of deadline for completion of construction, addition or conversion

307.637Â Â Â Â  Actions required by January 1, 2012, for exemption to be granted

(Single-Unit Housing)

307.651Â Â Â Â  Definitions for ORS 307.651 to 307.687

307.654Â Â Â Â  Legislative findings

307.657Â Â Â Â  Local government action to designate distressed areas; scope of exemption; standards and guidelines

307.661Â Â Â Â  Median sales price

307.664Â Â Â Â  Exemption; limitations

307.667Â Â Â Â  Application for exemption

307.671Â Â Â Â  Approval criteria

307.674Â Â Â Â  Application, approval and denial procedures; filing with assessor; fee

307.677Â Â Â Â  Extension of construction period; effect of destruction of property

307.681Â Â Â Â  Exemption termination for failure to meet requirements; procedures

307.684Â Â Â Â  Immediate termination of exemption; additional tax

307.687Â Â Â Â  Review of denial of application; procedures following termination of exemption; correction of tax roll; additional tax

(Ethanol Production Facilities)

307.701Â Â Â Â  Ethanol production facilities

(Rural Health Care Facilities)

307.804Â Â Â Â  Rural health care facilities; claim procedures; duration of exemption

307.806Â Â Â Â  Exemption limited to taxes of district adopting ORS 307.804; procedures

(Long Term Care Facilities)

307.808Â Â Â Â  Findings and declarations

307.811Â Â Â Â  Essential community provider long term care facilities

307.815Â Â Â Â  Exemption limited to taxes of district adopting ORS 307.811

(Public Beach Access Sites)

307.818Â Â Â Â  Beach access sites; claim procedures

307.821Â Â Â Â  Disqualification; additional taxes

(Environmentally Sensitive Logging Equipment)

307.824Â Â Â Â  Findings and declarations

307.827Â Â Â Â  Environmentally sensitive logging equipment

307.831Â Â Â Â  Skyline and swing yarders

(Cargo Containers)

307.835Â Â Â Â  Cargo containers

VERTICAL HOUSING DEVELOPMENT ZONES

307.841Â Â Â Â  Definitions for ORS 307.841 to 307.867

307.844Â Â Â Â  Zone designation; application; special district election to not participate in zone

307.847Â Â Â Â  Approval or disapproval of application

307.851Â Â Â Â  Criteria for designation of zone; notice to county assessor

307.854Â Â Â Â  Acquisition, disposition and development of real property within zone

307.857Â Â Â Â  Application for exemption; content; review; certification; fees

307.861Â Â Â Â  Monitoring of certified projects; decertification

307.864Â Â Â Â  Partial property tax exemption; disqualification

307.867Â Â Â Â  Termination of zone; effect of termination

PENALTIES

307.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  307.010 Definition of Âreal propertyÂ and ÂlandÂ; timber and mineral interests in real property. (1) As used in the property tax laws of this state:

Â Â Â Â Â  (a) ÂLandÂ means land in its natural state. For purposes of assessment of property subject to assessment at assessed value under ORS 308.146, land includes any site development made to the land. As used in this paragraph, Âsite developmentÂ includes fill, grading, leveling, underground utilities, underground utility connections and any other elements identified by rule of the Department of Revenue.

Â Â Â Â Â  (b) ÂReal propertyÂ includes:

Â Â Â Â Â  (A) The land itself, above or under water;

Â Â Â Â Â  (B) All buildings, structures, improvements, machinery, equipment or fixtures erected upon, above or affixed to the land;

Â Â Â Â Â  (C) All mines, minerals, quarries and trees in, under or upon the land;

Â Â Â Â Â  (D) All water rights and water powers and all other rights and privileges in any way appertaining to the land; or

Â Â Â Â Â  (E) Any estate, right, title or interest whatever in the land or real property, less than the fee simple.

Â Â Â Â Â  (2) Where the grantor of land has, in the instrument of conveyance, reserved or conveyed:

Â Â Â Â Â  (a) Any of the timber standing upon the land, with the right to enter upon the ground and remove the timber, the ownership of the standing timber so reserved or conveyed is an interest in real property.

Â Â Â Â Â  (b) The right to enter upon and use any of the surface ground necessary for the purpose of exploring, prospecting for, developing or otherwise extracting any gold, silver, iron, copper, lead, coal, petroleum, gases, oils or any other metals, minerals or mineral deposits in or upon the land, such right is an interest in real property. [Amended by 1987 c.756 Â§19; 1991 c.459 Â§37; 1997 c.541 Â§98; 2003 c.46 Â§10]

Â Â Â Â Â  307.020 Definition of Âpersonal propertyÂ; inapplicability to certain utilities. (1) As used in the property tax laws of this state, unless otherwise specifically provided:

Â Â Â Â Â  (a) ÂIntangible personal propertyÂ or ÂintangiblesÂ includes but is not limited to:

Â Â Â Â Â  (A) Money at interest, bonds, notes, claims, demands and all other evidences of indebtedness, secured or unsecured, including notes, bonds or certificates secured by mortgages.

Â Â Â Â Â  (B) All shares of stock in corporations, joint stock companies or associations.

Â Â Â Â Â  (C) Media constituting business records, computer software, files, records of accounts, title records, surveys, designs, credit references, and data contained therein. ÂMediaÂ includes, but is not limited to, paper, film, punch cards, magnetic tape and disk storage.

Â Â Â Â Â  (D) Goodwill.

Â Â Â Â Â  (E) Customer lists.

Â Â Â Â Â  (F) Contracts and contract rights.

Â Â Â Â Â  (G) Patents, trademarks and copyrights.

Â Â Â Â Â  (H) Assembled labor force.

Â Â Â Â Â  (I) Trade secrets.

Â Â Â Â Â  (b) ÂPersonal propertyÂ means Âtangible personal property.Â

Â Â Â Â Â  (c) ÂTangible personal propertyÂ includes but is not limited to all chattels and movables, such as boats and vessels, merchandise and stock in trade, furniture and personal effects, goods, livestock, vehicles, farming implements, movable machinery, movable tools and movable equipment.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any person, company, corporation or association covered by ORS 308.505 to 308.665. [Amended by 1959 c.82 Â§1; 1977 c.602 Â§1; 1993 c.353 Â§1; 1997 c.154 Â§27; 2005 c.94 Â§30]

Â Â Â Â Â  307.022 Status of limited liability companies owned by nonprofit corporations. For purposes of the property tax laws of this state, a limited liability company that is wholly owned by one or more nonprofit corporations shall be an entity that qualifies for an exemption or special assessment if and to the extent that all of the nonprofit corporation owners of the limited liability company would qualify for the exemption or special assessment. [2005 c.688 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 688, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act [307.022] applies to property tax years beginning on or after July 1, 2006. [2005 c.688 Â§3]

Â Â Â Â Â  307.030 Property subject to assessment generally. (1) All real property within this state and all tangible personal property situated within this state, except as otherwise provided by law, shall be subject to assessment and taxation in equal and ratable proportion.

Â Â Â Â Â  (2) Except as provided in ORS 308.505 to 308.665, intangible personal property is not subject to assessment and taxation. [Amended by 1993 c.353 Â§2; 1997 c.154 Â§28]

Â Â Â Â Â  307.032 Maximum assessed value and assessed value of partially exempt property and specially assessed property. (1) Unless determined under a provision of law governing the partial exemption that applies to the property, the maximum assessed value and assessed value of partially exempt property shall be determined as follows:

Â Â Â Â Â  (a) The maximum assessed value:

Â Â Â Â Â  (A) For the first tax year in which the property is partially exempt, shall equal the real market value of the property, reduced by the value of the partial exemption, multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the tax year of property in the same area and property class.

Â Â Â Â Â  (B) For each tax year after the first tax year in which the property is subject to the same partial exemption, shall equal 103 percent of the propertyÂs assessed value for the prior year or 100 percent of the propertyÂs maximum assessed value under this paragraph from the prior year, whichever is greater.

Â Â Â Â Â  (b) The assessed value of the property shall equal the lesser of:

Â Â Â Â Â  (A) The real market value of the property reduced by the partial exemption; or

Â Â Â Â Â  (B) The maximum assessed value of the property under paragraph (a) of this subsection.

Â Â Â Â Â  (2) Unless determined under a provision of law governing the special assessment, the maximum assessed value subject to special assessment and the assessed value of property subject to special assessment shall be determined as follows:

Â Â Â Â Â  (a) The maximum assessed value:

Â Â Â Â Â  (A) For the first tax year in which the property is specially assessed, shall equal the specially assessed value of the property multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the tax year of property in the same area and property class.

Â Â Â Â Â  (B) For each tax year after the first tax year in which property is subject to the same special assessment, shall equal 103 percent of the propertyÂs assessed value for the prior year or 100 percent of the propertyÂs maximum assessed value subject to special assessment from the prior year, whichever is greater.

Â Â Â Â Â  (b) The assessed value of the property shall equal the lesser of:

Â Â Â Â Â  (A) The specially assessed value of the property as determined under the law establishing the special assessment; or

Â Â Â Â Â  (B) The propertyÂs maximum assessed value subject to special assessment as determined under paragraph (a) of this subsection.

Â Â Â Â Â  (3) As used in this section, ÂareaÂ and Âproperty classÂ have the meanings given those terms in ORS 308.149. [2003 c.169 Â§6]

Â Â Â Â Â  307.035 Publishing summary of certain exempt real property. The assessor shall list and evaluate all real properties exempt from taxation under ORS 307.090, 307.120, 307.130, 307.140, 307.147, 307.150 and 307.160 and summarize the valuations of such properties in connection with the published summary of each year of assessed valuations of taxable properties of the county. [Formerly 307.310; 1993 c.777 Â§3; 1995 c.748 Â§8]

EXEMPTIONS

(Public Properties)

Â Â Â Â Â  307.040 Property of the United States. Except as provided in ORS 307.050, 307.060, 307.070 and 307.080, all property of the United States, its agencies or instrumentalities, is exempt from taxation to the extent that taxation thereof is forbidden by law. [Amended by 1953 c.698 Â§7]

Â Â Â Â Â  307.050 Property of the United States held under contract of sale. Whenever real and personal property of the United States or any department or agency of the United States is the subject of a contract of sale or other agreement whereby on certain payments being made the legal title is or may be acquired by any person and that person uses and possesses the property or has the right of present use and possession, then a real market value for the property shall be determined, as required under ORS 308.232, without deduction on account of any part of the purchase price or other sum due on such property remaining unpaid. The property shall have an assessed value determined under ORS 308.146 and shall be subject to tax on the assessed value so determined. The lien for the tax shall neither attach to, impair, nor be enforced against any interest of the United States in the real or personal property. This section does not apply to real or personal property held and in immediate use and occupation by this state or any county, municipal corporation or political subdivision of this state, or to standing timber, prior to severance, of the United States or any department or agency of the United States that is the subject of a contract of sale or other agreement. [Amended by 1953 c.698 Â§7; 1965 c.159 Â§1; 2001 c.509 Â§6]

Â Â Â Â Â  307.060 Property of the United States held under lease or other interest less than fee; deduction for restricted use. Real and personal property of the United States or any department or agency of the United States held by any person under a lease or other interest or estate less than a fee simple, other than under a contract of sale, shall have a real market value determined under ORS 308.232, subject only to deduction for restricted use. The property shall have an assessed value determined under ORS 308.146 and shall be subject to tax on the assessed value so determined. The lien for the tax shall attach to and be enforced against only the leasehold, interest or estate in the real or personal property. This section does not apply to real property held or occupied primarily for agricultural purposes under the authority of a federal wildlife conservation agency or held or occupied primarily for purposes of grazing livestock. This section does not apply to real or personal property held by this state or any county, municipal corporation or political subdivision of this state that is:

Â Â Â Â Â  (1) In immediate use and occupation by the political body; or

Â Â Â Â Â  (2) Required, by the terms of the lease or agreement, to be maintained and made available to the federal government as a military installation and facility. [Amended by 1953 c.698 Â§7; 1959 c.298 Â§1; 1961 c.433 Â§1; 1969 c.241 Â§1; 1975 c.656 Â§1; 1981 c.405 Â§2; 1991 c.459 Â§38; 1997 c.541 Â§99; 2001 c.509 Â§7]

Â Â Â Â Â  307.065 Property of the United States in possession of contractor under federal defense or space contract. Notwithstanding the provisions of ORS 307.060, there shall be exempt from ad valorem taxation all parts and materials, all work in process and all finished products, the title to which is vested in the United States pursuant to clauses in a federal defense or space contract entered into by a contractor and an Armed Forces procurement agency, which have come into the possession of a contractor under a federal defense or space contract for the assembly or manufacture of a product or products pursuant to such contract. [1965 c.298 Â§2]

Â Â Â Â Â  307.070 Settled or claimed government land; improvements thereon. The assessor must assess all improvements on lands, the fee of which is still vested in the United States, as personal property until the settler thereon or claimant thereof has made final proof. After final proof has been made, and a certificate issued therefor, the land itself must be assessed, notwithstanding the patent has not been issued.

Â Â Â Â Â  307.080 Mining claims. Except for the improvements, machinery and buildings thereon, mining claims are exempt from taxation prior to obtaining a patent therefor from the United States.

Â Â Â Â Â  307.090 Property of the state, counties and other municipal corporations; certain property of cities or public entities of other states; payments in lieu of taxes on city-owned electric utility property. (1) Except as provided by law, all property of the state and all public or corporate property used or intended for corporate purposes of the several counties, cities, towns, school districts, irrigation districts, drainage districts, ports, water districts, housing authorities and all other public or municipal corporations in this state, is exempt from taxation.

Â Â Â Â Â  (2) Any city may agree with any school district to make payments in lieu of taxes on all property of the city located in any such school district, and which is exempt from taxation under subsection (1) of this section when such property is outside the boundaries of the city and owned, used or operated for the production, transmission, distribution or furnishing of electric power or energy or electric service for or to the public.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 308.505 to 308.665, the property described in paragraph (b) of this subsection is exempt from taxation if the owner of the property described in paragraph (b) of this subsection is a city or public entity of a state other than Oregon and the city or public entity does not own a fee title interest in any real property in Oregon.

Â Â Â Â Â  (b) The property that is subject to exemption under paragraph (a) of this subsection is tangible or intangible property, property rights or property interests in or related to the Pacific Northwest AC Intertie, as referenced in a written capacity ownership agreement executed before November 4, 2005, between the United States Department of Energy and the city or public entity described in paragraph (a) of this subsection. [Amended by 1953 c.698 Â§7; 1957 c.649 Â§1; 1975 c.568 Â§1; 1977 c.673 Â§1; 1991 c.851 Â§2; 2005 c.832 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) The amendments to ORS 307.090 by section 1 of this 2005 Act apply to:

Â Â Â Â Â  (a) Any tax year beginning on or after the date a written capacity ownership agreement described in ORS 307.090 (3) is executed; and

Â Â Â Â Â  (b) Any tax year beginning on or after July 1, 2005.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, nothing in this section or the amendments to ORS 307.090 by section 1 of this 2005 Act shall be construed as entitling a person to a refund of taxes paid prior to the effective date of this 2005 Act [November 4, 2005] on any tangible or intangible property, property rights or property interests. [2005 c.832 Â§2]

Â Â Â Â Â  307.092 Property of housing authority; exception. (1) Except as provided in subsection (2) of this section, the property of a housing authority, including property held under lease or lease purchase agreement by the authority, or property of a partnership wherein the authority is general partner or general manager, which partnership property is leased or rented to persons of lower income for housing purposes, is declared to be public property used for essential public and governmental purposes and such property and an authority shall be exempt from all taxes and special assessments of the city, the county, the state or any political subdivision thereof. In lieu of such taxes or special assessments, an authority may agree to make payments to the city, county or any such political subdivision for improvements, services and facilities furnished by such city, county or political subdivision for the benefit of a housing project, but in no event shall such payments exceed the estimated cost to the city, county or political subdivision of the improvements, services or facilities to be so furnished.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section regarding exemption from taxes and special assessments shall not apply to property of the housing authority that is commercial property leased to a taxable entity. [Formerly 456.225]

Â Â Â Â Â  307.095 State property rented for parking subject to ad valorem taxation; computation. (1) Any portion of state property that is used during the tax year for parking on a rental or fee basis to private individuals is subject to ad valorem taxation.

Â Â Â Â Â  (2) The real market value of such portion shall be computed by determining that percentage which the total of receipts from private use bears to the total of receipts from all use of the property. The assessed value of such portion shall be computed as provided in ORS 308.146. However, receipts from any use by a state officer or employee in the performance of the official duties of the state officer or employee shall not be considered as receipts from private use in computing the portion subject to ad valorem taxation.

Â Â Â Â Â  (3) This section and ORS 276.592 do not apply to state property that is used by the Oregon University System or the Oregon Health and Science University solely to provide parking for employees, students or visitors. [1969 c.706 Â§60; 1989 c.659 Â§1; 1991 c.459 Â§39; 1993 c.655 Â§1; 1995 c.162 Â§67a; 1995 c.748 Â§1; 1997 c.541 Â§100; 2001 c.67 Â§1]

Â Â Â Â Â  307.100 Public property held by taxable owner under contract of purchase. Whenever real and personal property of the state or any institution or department thereof, or any county, municipal corporation or political subdivision of the state is the subject of a contract of sale or other agreement whereby on certain payments being made the legal title is or may be acquired by any person and such person uses and possesses such property or has the right of present use and possession, then such property shall be considered, for all purposes of taxation, as the property of such person. No deed or bill of sale to such property shall be executed until all taxes and municipal charges are fully paid thereon. This section shall not apply to standing timber, prior to severance thereof, of the state or any political entity referred to above which is the subject of a contract of sale or other agreement. [Amended by 1965 c.159 Â§2]

Â Â Â Â Â  307.110 Public property leased or rented by taxable owner; exceptions. (1) Except as provided in ORS 307.120, all real and personal property of this state or any institution or department thereof or of any county or city, town or other municipal corporation or political subdivision of this state, held under a lease or other interest or estate less than a fee simple, by any person whose real property, if any, is taxable, except employees of the state, municipality or political subdivision as an incident to such employment, shall be subject to assessment and taxation for the assessed or specially assessed value thereof uniformly with real property of nonexempt ownerships.

Â Â Â Â Â  (2) Each leased or rented premises not exempt under ORS 307.120 and subject to assessment and taxation under this section which is located on property used as an airport and owned by and serving a municipality or port shall be separately assessed and taxed.

Â Â Â Â Â  (3) Nothing contained in this section shall be construed as subjecting to assessment and taxation any publicly owned property described in subsection (1) of this section that is:

Â Â Â Â Â  (a) Leased for student housing by a school or college to students attending such a school or college.

Â Â Â Â Â  (b) Leased to or rented by persons, other than sublessees or subrenters, for agricultural or grazing purposes and for other than a cash rental or a percentage of the crop.

Â Â Â Â Â  (c) Utilized by persons under a land use permit issued by the Department of Transportation for which the departmentÂs use restrictions are such that only an administrative processing fee is able to be charged.

Â Â Â Â Â  (d) County fairgrounds and the buildings thereon, in a county holding annual county fairs, managed by the county fair board under ORS 565.230, if utilized, in addition to county fair use, for any of the purposes described in ORS 565.230 (2), or for horse stalls or storage for recreational vehicles or farm machinery or equipment.

Â Â Â Â Â  (e) The properties and grounds managed and operated by the State Parks and Recreation Director under ORS 565.080, if utilized, in addition to the purpose of holding the Oregon State Fair, for horse stalls or for storage for recreational vehicles or farm machinery or equipment.

Â Â Â Â Â  (f) State property that is used by the Oregon University System or the Oregon Health and Science University to provide parking for employees, students or visitors.

Â Â Â Â Â  (g) Property of a housing authority created under ORS chapter 456 which is leased or rented to persons of lower income for housing pursuant to the public and governmental purposes of the housing authority. For purposes of this paragraph, Âpersons of lower incomeÂ has the meaning given the phrase under ORS 456.055.

Â Â Â Â Â  (h) Property of a health district if:

Â Â Â Â Â  (A) The property is leased or rented for the purpose of providing facilities for health care practitioners practicing within the county; and

Â Â Â Â Â  (B) The county is a frontier rural practice county under rules adopted by the Office of Rural Health.

Â Â Â Â Â  (4) Property determined to be an eligible project for tax exemption under ORS 285C.600 to 285C.626 and 307.123 that was acquired with revenue bonds issued under ORS 285B.320 to 285B.371 and that is leased by this state, any institution or department thereof or any county, city, town or other municipal corporation or political subdivision of this state to an eligible applicant shall be assessed and taxed in accordance with ORS 307.123. The propertyÂs continued eligibility for taxation and assessment under ORS 307.123 is not affected:

Â Â Â Â Â  (a) If the eligible applicant retires the bonds prior to the original dates of maturity; or

Â Â Â Â Â  (b) If any applicable lease or financial agreement is terminated prior to the original date of expiration.

Â Â Â Â Â  (5) The provisions of law for liens and the payment and collection of taxes levied against real property of nonexempt ownerships shall apply to all real property subject to the provisions of this section. Taxes remaining unpaid upon the termination of a lease or other interest or estate less than a fee simple, shall remain a lien against the real or personal property.

Â Â Â Â Â  (6) If the state enters into a lease of property with, or grants an interest or other estate less than a fee simple in property to, a person whose real property, if any, is taxable, then within 30 days after the date of the lease, or within 30 days after the date the interest or estate less than a fee simple is created, the state shall file a copy of the lease or other instrument creating or evidencing the interest or estate with the county assessor. This section applies notwithstanding that the property may otherwise be entitled to an exemption under this section, ORS 307.120 or as otherwise provided by law. [Amended by 1953 c.698 Â§7; 1961 c.449 Â§1; 1969 c.675 Â§18; 1971 c.352 Â§1; 1971 c.431 Â§1; 1979 c.689 Â§4; 1981 c.381 Â§1; 1987 c.487 Â§1; 1989 c.659 Â§2; 1991 c.459 Â§40; 1991 c.851 Â§3; 1993 c.655 Â§2; 1993 c.737 Â§7; 1995 c.337 Â§1; 1995 c.376 Â§3; 1995 c.698 Â§9; 1995 c.748 Â§2; 1997 c.541 Â§101; 1997 c.819 Â§12; 1999 c.760 Â§1; 2001 c.67 Â§2; 2001 c.114 Â§8; 2003 c.662 Â§11a; 2005 c.777 Â§17]

Â Â Â Â Â  307.111 Property of shipyard used for ship repair, layup, conversion or construction. (1) Property within a shipyard capable of dry-docking oceangoing vessels of 200,000 deadweight tons or more and utilized or leased by a sole contractor for the purpose of ship repair, layup, conversion or construction is exempt from ad valorem property taxation.

Â Â Â Â Â  (2) The public shipyard owner shall notify the county assessor of the date of the lease or other possessory interest agreement with the sole shipyard contractor.

Â Â Â Â Â  (3) Property subleased by the sole shipyard contractor, or utilized by another person pursuant to a possessory interest agreement with the sole shipyard contractor, is not exempt under this section.

Â Â Â Â Â  (4) Persons having on January 1 of any year a lease, sublease, rent or preferential assignment or other possessory interest in property that is exempt from taxation under this section are not required to make the payments in lieu of taxes described in ORS 307.120 (2). [2001 c.114 Â§10]

Â Â Â Â Â  Note: Section 3, chapter 337, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 3. Section 10 of this 2001 Act [307.111] applies to property tax years beginning on or after July 1, 1995, and before July 1, 2010. [1995 c.337 Â§3; 2001 c.114 Â§11]

Â Â Â Â Â  307.112 Property held under lease or lease-purchase by institution, organization or public body other than state. (1) Real or personal property of a taxable owner held under lease or lease-purchase agreement by an institution, organization or public body, other than the State of Oregon, granted exemption or the right to claim exemption for any of its property under ORS 307.090, 307.130, 307.136, 307.140, 307.145 or 307.147, is exempt from taxation if:

Â Â Â Â Â  (a) The property is used by the lessee in the manner, if any, required by law for the exemption of property owned or being purchased by it; and

Â Â Â Â Â  (b) It is expressly agreed within the lease or lease-purchase agreement that the rent payable by the institution, organization or public body has been established to reflect the savings below market rent resulting from the exemption from taxation.

Â Â Â Â Â  (2) The lessee shall file a claim for exemption with the county assessor, verified by the oath or affirmation of the president or other proper officer of the institution or organization, or head official of the public body or legally authorized delegate, showing:

Â Â Â Â Â  (a) A complete description of the property for which exemption is claimed.

Â Â Â Â Â  (b) If applicable, all facts relating to the use of the property by the lessee.

Â Â Â Â Â  (c) A true copy of the lease or lease-purchase agreement covering the property for which exemption is claimed.

Â Â Â Â Â  (d) Any other information required by the claim form.

Â Â Â Â Â  (3) If the assessor is not satisfied that the rent stated in the lease or lease-purchase agreement has been established to reflect the savings below market rent resulting from the tax exemption, before the exemption may be granted the lessor shall provide documentary proof, as specified by rule of the Department of Revenue, that the rent has been established to reflect the savings below market rent resulting from the tax exemption.

Â Â Â Â Â  (4)(a) The claim shall be filed on or before April 1, except as follows:

Â Â Â Â Â  (A) If the lease or lease-purchase agreement is entered into after March 1 but not later than June 30, the claim shall be filed within 30 days after the date the lease or lease-purchase agreement is entered into if exemption is claimed for that year; or

Â Â Â Â Â  (B) Notwithstanding that no hardship grounds exist, if a late filing fee is determined, paid and distributed in the manner provided in ORS 307.162 (2), the claim shall be filed on or before December 31 of the tax year for which exemption is first claimed.

Â Â Â Â Â  (b) The exemption first shall apply for the tax year beginning July 1 of the year for which the claim is filed. The exemption shall continue so long as the use of the property remains unchanged and during the period of the lease or lease-purchase agreement. If the use changes, a new application shall be filed as provided in this section. If the lease or lease-purchase agreement expires before July 1 of any year, the exemption shall terminate as of January 1 of the same calendar year. [1977 c.673 Â§2; 1987 c.756 Â§20; 1991 c.459 Â§41; 1991 c.851 Â§4; 1993 c.19 Â§3; 1993 c.777 Â§4; 1995 c.513 Â§1; 1997 c.434 Â§1; 1997 c.541 Â§102; 1999 c.579 Â§18; 2003 c.117 Â§1]

Â Â Â Â Â  307.115 Property of nonprofit corporations held for public parks or recreation purposes. (1) Subject to approval by the appropriate granting authority under subsection (4) of this section, the following real or personal property owned or being purchased under contract by any nonprofit corporation meeting the requirements of subsection (2) of this section shall be exempt from taxation:

Â Â Â Â Â  (a) The real or personal property, or proportion thereof, as is actually and exclusively occupied or used for public park or public recreation purposes.

Â Â Â Â Â  (b) The real or personal property, or proportion thereof, as is held for public parks or public recreation purposes if the property is not used for the production of income, for investment, or for any trade or business or commercial purpose, or for the benefit or enjoyment of any private stockholder or individual, but only if the articles of incorporation of the nonprofit corporation prohibit use of property owned or otherwise held by the corporation, or of proceeds derived from the sale of that property, except for public park or public recreation purposes.

Â Â Â Â Â  (2) Any nonprofit corporation shall meet the following requirements:

Â Â Â Â Â  (a) The corporation shall be organized for the principal purpose of maintaining and operating a public park and public recreation facility or acquiring interest in land for development for public parks or public recreation purposes;

Â Â Â Â Â  (b) No part of the net earnings of the corporation shall inure to the benefit of any private stockholder or individual; and

Â Â Â Â Â  (c) Upon liquidation, the assets of the corporation shall be applied first in payment of all outstanding obligations, and the balance remaining, if any, in cash and in kind, shall be distributed to the State of Oregon or to one or more of its political subdivisions for public parks or public recreation purposes.

Â Â Â Â Â  (3) If any property which is exempt under this section subsequently becomes disqualified for such exemption or the exemption is not renewed as provided in subsection (4) of this section, it shall be added to the next general property tax roll for assessment and taxation in the manner provided by law.

Â Â Â Â Â  (4)(a) Real or personal property shall not be exempt under this section except upon approval of the appropriate granting authority obtained in the manner provided under this subsection.

Â Â Â Â Â  (b) Before any property shall be exempt under this section, on or before April 1 of any year the corporation owning or purchasing such property shall file an application for exemption with the county assessor. The provisions of ORS 307.162 shall apply as to the form, time and manner of application. Within 10 days of filing in the office of the assessor, the assessor shall refer each application for classification to the granting authority, which shall be the governing body of a county for property located outside the boundaries of a city and the governing body of the city for property located within the boundaries of the city. Within 60 days thereafter, the application shall be granted or denied and written notice given to the applicant and to the county assessor. In determining whether an application made for exemption under this section should be approved or disapproved, the granting authority shall weigh the benefits to the general welfare of granting the proposed exemption to the property which is the subject of the application against the potential loss in revenue which may result from granting the application.

Â Â Â Â Â  (c) The granting authority shall not deny the application solely because of the potential loss in revenue if the granting authority determines that granting the exemption to the property will:

Â Â Â Â Â  (A) Conserve or enhance natural or scenic resources;

Â Â Â Â Â  (B) Protect air or streams or water supplies;

Â Â Â Â Â  (C) Promote conservation of soils, wetlands, beaches or tidal marshes;

Â Â Â Â Â  (D) Conserve landscaped areas which enhance the value of abutting or neighboring property;

Â Â Â Â Â  (E) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, natural reservations, sanctuaries or other open spaces;

Â Â Â Â Â  (F) Enhance recreation opportunities;

Â Â Â Â Â  (G) Preserve historic sites;

Â Â Â Â Â  (H) Promote orderly urban or suburban development;

Â Â Â Â Â  (I) Promote the reservation of land for public parks, recreation or wildlife refuge purposes; or

Â Â Â Â Â  (J) Affect any other factors relevant to the general welfare of preserving the current use of the property.

Â Â Â Â Â  (d) The granting authority may approve the application for exemption with respect to only part of the property which is the subject of the application. However, if any part of the application is denied, the applicant may withdraw the entire application.

Â Â Â Â Â  (e) The exemption shall be granted for a 10-year period and may be renewed by the granting authority for additional periods of 10 years each at the expiration of the preceding period, upon the filing of a new application by the corporation with the county assessor on or before April 1 of the year following the 10th year of exemption. The assessor shall refer the application to the governing body as provided in paragraph (b) of this subsection, and within 30 days thereafter, the governing body shall determine if renewing the exemption will continue to serve one of the purposes of paragraph (c) of this subsection. Within 30 days after referral, written notice shall be given to the applicant and to the county assessor of the determination made by the governing body.

Â Â Â Â Â  (5) Any nonprofit corporation aggrieved by the refusal of the granting authority to grant or renew an exemption under subsection (4) of this section may, within 60 days after written notice has been sent to the corporation, appeal from the determination of the granting authority to the Oregon Tax Court. The appeal should be perfected in the manner provided in ORS 305.560. The provisions of ORS 305.405 to 305.494 shall apply to the appeals. [1971 c.584 Â§1; 1973 c.214 Â§1; 1979 c.689 Â§5; 1987 c.416 Â§1; 1995 c.79 Â§118; 1997 c.325 Â§18]

Â Â Â Â Â  307.118 Wastewater and sewage treatment facilities. Upon compliance with ORS 307.162, the wastewater treatment facilities, sewage treatment facilities and all other property used for the purpose of wastewater treatment or sewage treatment, including the land underneath the facilities, shall be exempt from taxation if:

Â Â Â Â Â  (1) Owned by a nonprofit corporation that was in existence as of January 1, 1997; and

Â Â Â Â Â  (2) The nonprofit corporationÂs only activities consist of operating wastewater treatment and sewage treatment facilities that were constructed and in operation as of January 1, 1997. [1997 c.485 Â§2]

Â Â Â Â Â  Note: Sections 1 to 4, chapter 256, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Upon compliance with section 3, chapter 256, Oregon Laws 2001, land that is used both as a golf course and for the discharge of wastewater or sewage effluent is exempt from the ad valorem property taxes of taxing districts authorizing the exemption under section 4, chapter 256, Oregon Laws 2001, if:

Â Â Â Â Â  (a) The land is owned by a municipality and leased by a nonprofit corporation that was in existence as of January 1, 1997; and

Â Â Â Â Â  (b) The nonprofit corporation operates the golf course.

Â Â Â Â Â  (2) Buildings or other improvements that are located on land that is exempt from ad valorem property taxes under subsection (1) of this section and that are used in the operation of the golf course or the discharge of wastewater or sewage effluent are exempt from ad valorem property taxes of the taxing districts that authorized the exemption under section 4, chapter 256, Oregon Laws 2001. [2001 c.256 Â§1; 2003 c.771 Â§1]

Â Â Â Â Â  Sec. 2. (1) Section 1 (1), chapter 256, Oregon Laws 2001, applies to tax years beginning on or after July 1, 1998, and before July 1, 2021.

Â Â Â Â Â  (2) Section 1 (2), chapter 256, Oregon Laws 2001, applies to tax years beginning on or after July 1, 1999, and before July 1, 2021. [2001 c.256 Â§2; 2003 c.771 Â§2]

Â Â Â Â Â  Sec. 3. (1) In order for land to be exempt from ad valorem property taxes under section 1 of this 2001 Act, the nonprofit corporation described in section 1 of this 2001 Act must apply to the county assessor. The statement required under ORS 307.162 to claim an exemption listed in ORS 307.162 (1) shall serve as the application to be filed with the county assessor to claim the exemption under section 1 of this 2001 Act.

Â Â Â Â Â  (2) The application must be filed on or before July 1, 2002. The provisions for late filing described in ORS 307.162 do not apply to an application filed under this section.

Â Â Â Â Â  (3) The application shall serve as the applicantÂs claim for exemption for all tax years described in section 2 of this 2001 Act for which, as of each assessment date, the applicant and property meet the criteria set forth in section 1 of this 2001 Act.

Â Â Â Â Â  (4) The assessor shall approve each timely filed application in which the applicant and the land meet the criteria to be exempt under section 1 of this 2001 Act.

Â Â Â Â Â  (5) Any property taxes and interest that have been paid on behalf of property granted the exemption under section 1 of this 2001 Act for a tax year beginning before January 1, 2002, shall be refunded in the manner prescribed in subsection (6) of this section. If the taxes have not been paid, the taxes and any interest due thereon are abated.

Â Â Â Â Â  (6) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2001 c.256 Â§3]

Â Â Â Â Â  Sec. 4. The exemption provided in section 1 of this 2001 Act applies only to the taxes of a taxing district the governing body of which has adopted an ordinance or resolution authorizing the exemption under section 1 of this 2001 Act. [2001 c.256 Â§4]

Â Â Â Â Â  307.120 Property owned or leased by municipalities, dock commissions, airport districts or ports; exception; payments in lieu of taxes to school districts. (1) Real property owned or leased by any municipality and real and personal property owned or leased by any dock commission of any city or by any airport district or port organized under the laws of this state is exempt from taxation to the extent to which such property is:

Â Â Â Â Â  (a) Leased, subleased, rented or preferentially assigned for the purpose of the berthing of ships, barges or other watercraft (exclusive of property leased, subleased, rented or preferentially assigned primarily for the purpose of the berthing of floating homes, as defined in ORS 830.700), the discharging, loading or handling of cargo therefrom or for storage of such cargo directly incidental to transshipment, or the cleaning or decontaminating of agricultural commodity cargo, to the extent the property does not further alter or process an agricultural commodity;

Â Â Â Â Â  (b) Held under lease or rental agreement executed for any purpose prior to July 5, 1947, except that this exemption shall continue only during the term of the lease or rental agreement in effect on that date; or

Â Â Â Â Â  (c) Used as an airport owned by and serving a municipality or port of less than 300,000 inhabitants as determined by the latest decennial census. Property owned or leased by the municipality, airport district or port that is located within or contiguous to the airport is exempt from taxation under this subsection if the proceeds of the lease, sublease or rental are used by the municipality, airport district or port exclusively for purposes of the maintenance and operation of the airport.

Â Â Â Â Â  (2) Those persons having on January 1 of any year a lease, sublease, rent or preferential assignment or other possessory interest in property exempt from taxation under subsection (1)(a) of this section, except dock area property, shall make payments in lieu of taxes to any school district in which the exempt property is located as provided in subsection (3) of this section. The annual payment in lieu of taxes shall be one quarter of one percent (0.0025) of the real market value of the exempt property and the payment shall be made to the county treasurer on or before May 1 of each year.

Â Â Â Â Â  (3)(a) On or before December 31 preceding any year for which a lease, sublease, rental or preferential assignment or other possessory interest in property is to be held, or within 30 days after acquisition of such an interest, whichever is later, any person described in subsection (2) of this section shall file with the county assessor a request for computation of the payment in lieu of tax for the exempt property in which the person has a possessory interest. The person shall also provide any information necessary to complete the computation that may be requested by the assessor. The request shall be made on a form prescribed by the Department of Revenue.

Â Â Â Â Â  (b) On or before April 1 of each assessment year the county assessor shall compute the in lieu tax for the property subject to subsection (2) of this section for which a request for computation has been filed under paragraph (a) of this subsection and shall notify each person who has filed such a request:

Â Â Â Â Â  (A) That the person is required to pay the amount in lieu of taxes to the county treasurer on behalf of the school district;

Â Â Â Â Â  (B) Of the real market value of the property subject to the payment in lieu of taxes; and

Â Â Â Â Â  (C) Of the amount due, the due date of the payment in lieu of taxes and of the consequences of late payment or nonpayment.

Â Â Â Â Â  (c) On or before July 15 of each tax year the county treasurer shall distribute to the school districts the amounts received for the respective districts under subsection (2) of this section. If the exempt property is located in more than one school district, the amount received shall be apportioned to the school districts on the basis of the ratio that each school districtÂs permanent limit on the rate of ad valorem property taxes bears to the total permanent limit on the rate of ad valorem property taxes applicable to all of the school districts in which the property is located.

Â Â Â Â Â  (4) If a person described in subsection (2) of this section fails to request a computation or make a payment in lieu of taxes as provided in this section, the property shall not be exempt for the tax year but shall be assessed and taxed as other property similarly situated is assessed and taxed.

Â Â Â Â Â  (5) Upon granting of a lease, sublease, rental, preferential assignment or other possessory interest in property described in subsection (1)(a) of this section, except dock area property, the municipality, dock commission, airport district or port shall provide the county assessor with the name and address of the lessee, sublessee, renter, preferential assignee or person granted the possessory interest.

Â Â Â Â Â  (6)(a) Not later than 15 days prior to the date that a request is required to be made under subsection (3)(a) of this section, the municipality, dock commission, airport district or port granting a lease, sublease, rental, preferential assignment or other possessory interest in its exempt property for which in lieu tax payments are imposed under subsection (2) of this section, shall notify the person granted the interest:

Â Â Â Â Â  (A) Of the obligation to file with the county assessor a request for appraisal and computation of in lieu tax no later than December 31 or within 30 days after the interest is granted, whichever is later.

Â Â Â Â Â  (B) Of the obligation to pay the in lieu tax, in the amount of one-quarter of one percent (0.0025) of the real market value of the exempt property held, to the county treasurer before May 1 following the date of the request.

Â Â Â Â Â  (C) That, if the request is not made within the time prescribed, or if the in lieu tax is not paid, or both, that the property shall not be exempt from taxation but shall be assessed and taxed in the same manner as other property similarly situated is assessed and taxed.

Â Â Â Â Â  (b) Failure of a municipality, dock commission, airport district or port to give the notice as prescribed under this subsection does not relieve any person from the requirements of this section.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂDockÂ means a structure extended from the shore or area adjacent to deep water for the purpose of permitting the mooring of ships, barges or other watercraft.

Â Â Â Â Â  (b) ÂDock areaÂ means that part of the dock situated immediately adjacent to the mooring berth of ships, barges or other watercraft which is used primarily for the loading and unloading of waterborne cargo, but which shall not encompass any area other than that area from which cargo is hoisted or moved aboard a vessel, or to which cargo is set down when unloaded from a vessel when utilizing shipboard or dockside machinery.

Â Â Â Â Â  (c) ÂDock area propertyÂ means all real property situated in the dock area, and includes all structures, machinery or equipment affixed to that property.

Â Â Â Â Â  (d) ÂSchool districtÂ means a common or union high school district, but does not include a county education bond district, an education service district, a community college service district or a community college district. [Amended by 1955 c.267 Â§1; 1973 c.234 Â§1; 1977 c.615 Â§1; 1979 c.705 Â§1; 1981 c.160 Â§1; 1983 c.740 Â§86; 1987 c.583 Â§5; 1987 c.756 Â§10; 1991 c.459 Â§42; 1995 c.337 Â§2; 1997 c.271 Â§4; 1997 c.541 Â§103; 1997 c.600 Â§5; 1999 c.570 Â§1; 2001 c.114 Â§9; 2003 c.119 Â§1; 2003 c.169 Â§1]

Â Â Â Â Â  307.122 [1987 c.583 Â§Â§3,7; repealed by 1991 c.459 Â§81]

Â Â Â Â Â  307.123 Property of strategic investment program eligible projects; rules. (1) Except as provided in subsection (3) of this section, real or personal property that the Oregon Economic and Community Development Commission, acting pursuant to ORS 285C.606, has determined is an eligible project under ORS 285C.600 to 285C.626 shall be subject to assessment and taxation as follows:

Â Â Â Â Â  (a) That portion of the real market value of the eligible project that equals the minimum cost of the project under ORS 285C.606 (1)(c), increased annually for growth at the rate of three percent, shall be taxable at the taxable portionÂs assessed value under ORS 308.146. The taxable portion of real market value, as adjusted, shall be allocated as follows until the entire amount is assigned: first to land, second to buildings, third to real property machinery and equipment and last to personal property.

Â Â Â Â Â  (b) The remainder of the real market value shall be exempt from taxation for a period of 15 years from the beginning of the tax year after the earliest of the following dates:

Â Â Â Â Â  (A) The date the property is certified for occupancy or, if no certificate of occupancy is issued, the date the property is used to produce a product for sale; or

Â Â Â Â Â  (B) The expiration of the exemption for commercial facilities under construction under ORS 307.330.

Â Â Â Â Â  (2) If the real market value of the property falls below the value determined under subsection (1)(a) of this section, the owner or lessee shall pay taxes only on the assessed value of the property.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, real or personal property that has received an exemption under ORS 285C.175 may not be assessed under this section.

Â Â Â Â Â  (4) The Department of Revenue may adopt rules and prescribe forms that the department determines are necessary for administration of this section.

Â Â Â Â Â  (5) The determination by the Oregon Economic and Community Development Commission that a project is an eligible project that may receive a tax exemption under this section shall be conclusive, so long as the property included in the eligible project is constructed and installed in accordance with the application approved by the commission.

Â Â Â Â Â  (6) Notwithstanding subsection (1) of this section, if the owner or lessee of property exempt under this section fails to pay the fee required under ORS 285C.609 (4)(b) by the end of the tax year in which it is due, the exemption shall be revoked and the property shall be fully taxable for the following tax year and for each subsequent tax year for which the fee remains unpaid. If an unpaid fee is paid after the exemption is revoked, the property shall again be eligible for the exemption provided under this section, beginning with the tax year after the payment is made. Reinstatement of the exemption under this subsection shall not extend the 15-year exemption period provided for in subsection (1)(b) of this section. [1993 c.737 Â§5; 1995 c.698 Â§8; 1997 c.325 Â§19; 1997 c.541 Â§412; 2003 c.662 Â§12]

Â Â Â Â Â  307.125 Property of forest protection agencies. All the real and personal property of districts, organizations, associations and agencies organized for the purposes of forest protection and fire suppression under ORS chapter 477 is exempt from taxation if such property is used exclusively for such protection and suppression. [1957 c.189 Â§1; 1965 c.253 Â§138]

Â Â Â Â Â  307.126 Federal Communications Commission licenses. Licenses granted by the Federal Communications Commission are exempt from ad valorem property taxation, and the value of the licenses may not be reflected in the value of real or tangible personal property. [2001 c.429 Â§2]

Â Â Â Â Â  307.127 [1977 c.478 Â§1; 1979 c.689 Â§6; repealed by 1995 c.79 Â§119]

(Institutional, Religious, Fraternal, Interment Properties)

Â Â Â Â Â  307.130 Property of art museums, volunteer fire departments or literary, benevolent, charitable and scientific institutions. (1) Upon compliance with ORS 307.162, the following property owned or being purchased by art museums, volunteer fire departments, or incorporated literary, benevolent, charitable and scientific institutions shall be exempt from taxation:

Â Â Â Â Â  (a) Except as provided in ORS 748.414, only such real or personal property, or proportion thereof, as is actually and exclusively occupied or used in the literary, benevolent, charitable or scientific work carried on by such institutions.

Â Â Â Â Â  (b) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

Â Â Â Â Â  (c) All real or personal property of a rehabilitation facility or any retail outlet thereof, including inventory. As used in this subsection, Ârehabilitation facilityÂ means either those facilities defined in ORS 344.710 or facilities which provide physically, mentally or emotionally disabled individuals with occupational rehabilitation activities of an educational or therapeutic nature, even if remuneration is received by the individual.

Â Â Â Â Â  (d) All real and personal property of a retail store dealing exclusively in donated inventory, where the inventory is distributed without cost as part of a welfare program or where the proceeds of the sale of any inventory sold to the general public are used to support a welfare program. As used in this subsection, Âwelfare programÂ means the providing of food, shelter, clothing or health care, including dental service, to needy persons without charge.

Â Â Â Â Â  (e) All real and personal property of a retail store if:

Â Â Â Â Â  (A) The retail store deals primarily and on a regular basis in donated and consigned inventory;

Â Â Â Â Â  (B) The individuals who operate the retail store are all individuals who work as volunteers; and

Â Â Â Â Â  (C) The inventory is either distributed without charge as part of a welfare program, or sold to the general public and the sales proceeds used exclusively to support a welfare program. As used in this paragraph, ÂprimarilyÂ means at least one-half of the inventory.

Â Â Â Â Â  (f) The real and personal property of an art museum that is used in conjunction with the public display of works of art or used to educate the public about art, but not including any portion of the art museumÂs real or personal property that is used to sell, or hold out for sale, works of art, reproductions of works of art or other items to be sold to the public.

Â Â Â Â Â  (g) All real and personal property of a volunteer fire department that is used in conjunction with services and activities for providing fire protection to all residents within a fire response area.

Â Â Â Â Â  (2) An art museum or institution shall not be deprived of an exemption under this section solely because its primary source of funding is from one or more governmental entities.

Â Â Â Â Â  (3) An institution shall not be deprived of an exemption under this section because its purpose or the use of its property is not limited to relieving pain, alleviating disease or removing constraints.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂArt museumÂ means a nonprofit corporation organized to display works of art to the public.

Â Â Â Â Â  (b) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2004.

Â Â Â Â Â  (c) ÂNonprofit corporationÂ means a corporation that:

Â Â Â Â Â  (A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

Â Â Â Â Â  (B) Is organized and operated as described under section 501(c) of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂVolunteer fire departmentÂ means a nonprofit corporation organized to provide fire protection services in a specific response area. [Amended by 1955 c.576 Â§1; 1959 c.207 Â§1; 1969 c.342 Â§1; 1971 c.605 Â§1; 1974 c.52 Â§3; 1979 c.688 Â§1; 1987 c.391 Â§1; 1987 c.490 Â§49; 1989 c.224 Â§50; 1991 c.93 Â§4; 1993 c.655 Â§3; 1995 c.470 Â§4; 1997 c.599 Â§1; 1999 c.90 Â§31; 1999 c.773 Â§1; 2001 c.660 Â§26; 2003 c.77 Â§4; 2005 c.832 Â§16]

Â Â Â Â Â  307.134 Definition of fraternal organization. (1) For the purposes of ORS 307.136, Âfraternal organizationÂ means a corporation:

Â Â Â Â Â  (a) Organized as a corporation not for profit under the laws of any state or national government;

Â Â Â Â Â  (b) That is not solely a social club but is established under the lodge system with a ritualistic form of work and a representative form of government;

Â Â Â Â Â  (c) That regularly engages in or provides financial support for some form of benevolent or charitable activity with the purpose of doing good to others rather than for the convenience of its members;

Â Â Â Â Â  (d) In which no part of the corporationÂs income is distributable to its members, directors or officers;

Â Â Â Â Â  (e) In which no member, officer, agent or employee is paid, or directly or indirectly receives, in the form of salary or other compensation, an amount beyond that which is just and reasonable compensation commonly paid for such services rendered and which has been fixed and approved by the members, directors or other governing body of the corporation; and

Â Â Â Â Â  (f) That is not a college fraternity or sorority.

Â Â Â Â Â  (2) For the purposes of ORS 307.136, Âfraternal organizationÂ includes, but is not limited to, the grand and subordinate lodges of the Masons, the grand and subordinate lodges of the Knights of Pythias, the Knights of Columbus, the Benevolent and Protective Order of Elks, the Fraternal Order of Eagles, the Loyal Order of Moose, the Independent Order of Odd Fellows, the Oregon State Grange, the American Legion, the Veterans of Foreign Wars, the International Association of Lions Clubs, the Soroptimist International, the Rotary International and the Kiwanis International. [1961 c.543 Â§Â§3,4; 2005 c.389 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 389, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 307.134 by section 1 of this 2005 Act apply to tax years beginning on or after July 1, 2006. [2005 c.389 Â§2]

Â Â Â Â Â  307.136 Property of fraternal organizations. Upon compliance with ORS 307.162, the following property owned or being purchased by fraternal organizations shall be exempt from taxation:

Â Â Â Â Â  (1) All the real or personal property, or portion thereof, which is actually occupied or used in fraternal or lodge work or for entertainment and recreational purposes by one or more fraternal organizations, except that property or portions of property of a fraternal organization rented or leased by it at any time to other persons for sums greater than reasonable expenses for heat, light, water, janitorial services and supplies and facility repair and rehabilitation shall be subject to taxation.

Â Â Â Â Â  (2) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year. [1961 c.543 Â§2; 1974 c.52 Â§1; 1993 c.655 Â§4; 1997 c.441 Â§1]

Â Â Â Â Â  307.140 Property of religious organizations. Upon compliance with ORS 307.162, the following property owned or being purchased by religious organizations shall be exempt from taxation:

Â Â Â Â Â  (1) All houses of public worship and other additional buildings and property used solely for administration, education, literary, benevolent, charitable, entertainment and recreational purposes by religious organizations, the lots on which they are situated, and the pews, slips and furniture therein. However, any part of any house of public worship or other additional buildings or property which is kept or used as a store or shop or for any purpose other than those stated in this section shall be assessed and taxed the same as other taxable property.

Â Â Â Â Â  (2) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

Â Â Â Â Â  (3) Land and the buildings thereon held or used solely for cemetery or crematory purposes, including any buildings solely used to store machinery or equipment used exclusively for maintenance of such lands. [Amended by 1955 c.258 Â§1; 1959 c.207 Â§2; 1973 c.397 Â§1; 1974 c.52 Â§2; 1987 c.756 Â§3; 1993 c.655 Â§5]

Â Â Â Â Â  307.145 Certain child care facilities, schools and student housing. (1) If not otherwise exempt by law, upon compliance with ORS 307.162, the child care facilities, schools, academies and student housing accommodations, owned or being purchased by incorporated eleemosynary institutions or by incorporated religious organizations, used exclusively by such institutions or organizations for or in immediate connection with educational purposes, are exempt from taxation.

Â Â Â Â Â  (2) Property described in subsection (1) of this section which is exclusively for or in the immediate connection with educational purposes shall continue to be exempt when leased to a political subdivision of the State of Oregon, or to another incorporated eleemosynary institution or incorporated religious organization for an amount not to exceed the cost of repairs, maintenance and upkeep.

Â Â Â Â Â  (3)(a) As used in this section, Âchild care facilityÂ means a child care center certified by the Child Care Division of the Employment Department under ORS 657A.280 to provide educational child care.

Â Â Â Â Â  (b) Before an exemption for a child care facility is allowed under this section, in addition to any other information required under ORS 307.162, the statement shall:

Â Â Â Â Â  (A) Describe the property and declare or be accompanied by proof that the corporation is an eleemosynary institution or religious organization.

Â Â Â Â Â  (B) Declare or be accompanied by proof that the division has issued the child care facility a certification to provide educational child care.

Â Â Â Â Â  (C) Be signed by the taxpayer subject to the penalties for false swearing. [1957 c.683 Â§1; 1959 c.207 Â§3; 1971 c.670 Â§1; 1981 c.611 Â§1; 1987 c.756 Â§6; 1993 c.733 Â§10; 1995 c.278 Â§32; 1999 c.743 Â§20; 2003 c.293 Â§13]

Â Â Â Â Â  307.147 Senior services centers. (1) For purposes of this section:

Â Â Â Â Â  (a) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2004.

Â Â Â Â Â  (b) ÂNonprofit corporationÂ means a corporation that:

Â Â Â Â Â  (A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

Â Â Â Â Â  (B) Is organized and operated as described under section 501(c) of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂSenior services centerÂ means property that:

Â Â Â Â Â  (A) Is owned or being purchased by a nonprofit corporation;

Â Â Â Â Â  (B) Is actually and exclusively used to provide services and activities (including parking) primarily to or for persons over 50 years of age;

Â Â Â Â Â  (C) Is open generally to all persons over 50 years of age;

Â Â Â Â Â  (D) Is not used primarily for fund-raising activities; and

Â Â Â Â Â  (E) Is not a residential or dwelling place.

Â Â Â Â Â  (2) Upon compliance with ORS 307.162, a senior services center is exempt from ad valorem property taxation. [1993 c.777 Â§2; 1997 c.541 Â§104; 1997 c.839 Â§44; 1999 c.90 Â§32; 2001 c.660 Â§27; 2003 c.77 Â§5; 2005 c.94 Â§31; 2005 c.832 Â§17]

Â Â Â Â Â  307.150 Burial grounds; cemeteries; property of crematory associations. (1) Upon compliance with ORS 307.162, the following property shall be exempt from taxation:

Â Â Â Â Â  (a) All burial grounds, tombs and rights of burial, and all lands and the buildings thereon, not exceeding 30 acres, owned and actually occupied by any crematory association incorporated under the laws of this state, used for the sole purpose of a crematory and burial place to incinerate remains.

Â Â Â Â Â  (b) All lands used or held exclusively for cemetery purposes, not exceeding 600 acres, owned and actually occupied by any cemetery association incorporated under the laws of this state.

Â Â Â Â Â  (c) Any burial lots or space for burial of incinerate remains in buildings or grounds sold by a cemetery or crematory association which lots or space are used or held exclusively for burial purposes.

Â Â Â Â Â  (d) Any buildings on land described in paragraph (a) or (b) of this subsection that are used to store machinery or equipment used exclusively for maintenance of burial grounds.

Â Â Â Â Â  (e) Any personal property owned by a cemetery or crematory association incorporated under the laws of this state and used exclusively for cemetery or crematory association purposes.

Â Â Â Â Â  (2) The statement required under ORS 307.162 shall be filed by the cemetery or crematory association that owns or sells the property described in subsection (1) of this section.

Â Â Â Â Â  (3) Any property exclusively occupied and used as a family burial ground is exempt from ad valorem taxation. [Amended by 1987 c.756 Â§4; 1999 c.398 Â§7]

Â Â Â Â Â  307.155 When property exempt under ORS 65.855, 307.140 or 307.150 taxable; lien. (1) Land that is exempt from ad valorem property tax under ORS 65.855, 307.140 (3) or 307.150 that ceases to be used or held exclusively for cemetery or crematory purposes shall be subject to assessment and taxation uniformly with real property of nonexempt ownerships.

Â Â Â Â Â  (2) There shall be added to the next general property tax roll, to be collected and distributed in the same manner as other real property taxes, additional taxes equal to the total amount of taxes that otherwise would have been assessed against the land had the land not been used or held for cemetery or crematory purposes for the last 10 years (or such lesser number of years, corresponding to the years after 1981 of exemption for the land) preceding the year after 1981 in which the land was exempt from taxation.

Â Â Â Â Â  (3) The lien for the additional taxes imposed by this section, and the interest thereon, shall attach as of the date preceding the date of sale or other transfer of the land.

Â Â Â Â Â  (4) For each year that land is exempt from taxation under ORS 65.855, 307.140 (3) or 307.150, or both, the assessor shall enter on the assessment and tax roll, with respect to the land, the notation Â(cemetery land-potential additional tax).Â

Â Â Â Â Â  (5) The amount of additional taxes determined to be due under this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1981 c.572 Â§1; 1987 c.756 Â§4a; 1991 c.459 Â§43; 1997 c.541 Â§105]

Â Â Â Â Â  Note: 307.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.157 Cemetery land acquired by eleemosynary or charitable institution; potential additional taxes. (1) Notwithstanding ORS 307.155, if land was used or held exclusively for cemetery or crematory purposes for the preceding tax year and has ceased to be used or held exclusively for cemetery or crematory purposes as of the assessment date for the current tax year, the land shall remain exempt, and the additional tax that would otherwise be due under ORS 307.155 (2) shall remain a potential tax liability that is not imposed, if:

Â Â Â Â Â  (a) As of the date the land ceases to be used or held exclusively for cemetery or crematory purposes, the land is owned or being purchased by an incorporated eleemosynary or charitable institution described in ORS 307.130 or 307.145 for use in connection with educational purposes; and

Â Â Â Â Â  (b) The incorporated eleemosynary or charitable institution complies with ORS 307.162.

Â Â Â Â Â  (2) The deferred additional tax described in subsection (1) of this section shall be collected as described in this subsection to the extent that land described in subsection (1) of this section ceases to be used by an incorporated eleemosynary or charitable institution in connection with educational purposes. The amount of additional tax to be collected shall be reduced by 10 percent for each 12-month period in which the land was owned or being purchased by an incorporated eleemosynary or charitable institution in connection with educational purposes.

Â Â Â Â Â  (3) For each tax year in which the additional tax continues to be deferred, but may subsequently be imposed pursuant to this section, the county assessor shall continue to enter the notation Âpotential additional tax liabilityÂ on the assessment and tax roll.

Â Â Â Â Â  (4) ORS 307.155 (3), (5) and (6) apply to any additional tax imposed under this section. [2001 c.422 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 422, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 5. Section 4 of this 2001 Act [307.157] applies to property owned or being purchased by an incorporated eleemosynary or charitable institution on or after January 1, 2001, and before January 1, 2011, and to property tax years beginning on or after July 1, 2001, and before July 1, 2021. [2001 c.422 Â§5]

Â Â Â Â Â  307.160 Property of public libraries. Upon compliance with ORS 307.162, all public libraries and the personal property belonging thereto and connected therewith, and the real property belonging thereto and upon which the library is situated shall be exempt from taxation.

Â Â Â Â Â  307.162 Necessity of filing statement to secure exemption; late application; late filing fee; notification of change to taxable use. (1) Before any real or personal property may be exempted from taxation under ORS 307.115, 307.118, 307.130 to 307.140, 307.145, 307.147, 307.150, 307.160 or 307.580 for any tax year, the institution or organization claiming the exemption shall file with the county assessor, on or before April 1 of the assessment year, a statement verified by the oath or affirmation of the president or other proper officer of the institution or organization, listing all real or personal property claimed to be exempt and showing the purpose for which such property is used. However:

Â Â Â Â Â  (a) If the ownership of all property included in the statement filed with the county assessor for a prior year remains unchanged, a new statement shall not be required.

Â Â Â Â Â  (b) When the property designated in the claim for exemption is acquired after March 1 and before July 1, the claim for that year shall be filed within 30 days from the date of acquisition of the property.

Â Â Â Â Â  (c) As used in this subsection, ÂownershipÂ means legal and equitable title.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a statement may be filed under this section on or before December 31 of the assessment year for which exemption is first desired. However, any statement filed after the time for filing the statement specified in subsection (1) of this section must be accompanied by a late filing fee of the greater of $200, or one-tenth of one percent of the real market value of the property to which the statement pertains, as determined for the assessment year by the assessor for this purpose. If the statement is not accompanied by the late filing fee or if the late filing fee is not otherwise paid, no exemption shall be allowed for the tax year based upon a statement filed pursuant to this subsection. A statement may be filed under this section notwithstanding that there are no grounds for hardship as required for late filing under ORS 307.475. The value of the property used to determine the late filing fee under this section is appealable in the same manner as other acts of the county assessor. Any filing fee collected under this section shall be deposited to the county general fund.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (1) of this section, if an institution or organization owns property that is exempt from taxation under a provision of law listed in subsection (1) of this section and fails to make a timely application for exemption under subsection (1) of this section for additions or improvements to the exempt property, the additions or improvements may nevertheless qualify for exemption.

Â Â Â Â Â  (b) The organization must file an application with the county assessor to have the additions or improvements to the exempt property be exempt from taxation. The application shall:

Â Â Â Â Â  (A) Describe the additions or improvements to the exempt property;

Â Â Â Â Â  (B) Describe the current use of the property that is the subject of the application;

Â Â Â Â Â  (C) Identify the tax year and any preceding tax years for which the exemption is sought;

Â Â Â Â Â  (D) Contain any other information required by the Department of Revenue; and

Â Â Â Â Â  (E) Be accompanied by a late filing fee equal to the product of the number of tax years for which exemption is sought multiplied by the greater of $200 or one-tenth of one percent of the real market value, as of the most recent assessment date, of the property that is the subject of the application.

Â Â Â Â Â  (c) Upon the county assessorÂs receipt of a completed application and late filing fee, the assessor shall determine if the property that is the subject of the application, for each tax year for which exemption is sought, would have qualified for exemption had a timely statement been filed under subsection (1) of this section. Any property that would have qualified for exemption had a timely statement under subsection (1) of this section been filed shall be exempt from taxation for each tax year for which the property would have so qualified.

Â Â Â Â Â  (d) An application for exemption under this subsection may be filed only for tax years for which the time for filing a statement under subsections (1) and (2) of this section has expired. An application filed under this subsection, however, may serve as the statement required under subsection (1) of this section for the current assessment year.

Â Â Â Â Â  (e) For each tax year for which an exemption granted pursuant to this subsection applies:

Â Â Â Â Â  (A) Any tax, or interest attributable thereto, that was paid with respect to the property that is declared exempt from taxation, shall be refunded. Refunds shall be made from the unsegregated tax collections account established under ORS 311.385.

Â Â Â Â Â  (B) Any tax, or interest attributable thereto, that remains unpaid as of the date the exemption is granted, shall be abated.

Â Â Â Â Â  (f) A late filing fee collected under this subsection shall be deposited in the county general fund.

Â Â Â Â Â  (4) If an institution or organization owns property that is exempt from taxation under a provision of law listed in subsection (1) of this section and changes the use of the property to a use that would not entitle the property to exemption from taxation, the institution or organization shall notify the county assessor of the change to a taxable use within 30 days of the change in use. [Formerly 307.170; 1967 c.51 Â§1; 1967 s.s. c.9 Â§4; 1969 c.237 Â§1; 1977 c.478 Â§2; 1977 c.884 Â§33; 1985 c.613 Â§3; 1987 c.574 Â§1; 1987 c.756 Â§7; 1991 c.459 Â§44; 1993 c.18 Â§68; 1993 c.19 Â§4; 1993 c.777 Â§5; 1995 c.79 Â§120; 1995 c.513 Â§2; 1997 c.485 Â§3; 1997 c.541 Â§106; 1999 c.398 Â§9; 1999 c.579 Â§1]

Â Â Â Â Â  307.163 [1967 s.s. c.9 Â§3; repealed by 1977 c.884 Â§32]

Â Â Â Â Â  307.164 [1973 c.476 Â§2; repealed by 1977 c.884 Â§25 (307.166 enacted in lieu of 307.164)]

Â Â Â Â Â  307.165 [1961 c.598 Â§Â§2,3 (renumbered 307.169)]

(Leased Public or Institutional Property)

Â Â Â Â Â  307.166 Exemption of property leased by exempt institution, organization or public body to another exempt institution, organization or public body. (1) If property is owned or being purchased by an institution, organization or public body, and if the institution, organization or public body is one granted exemption or the right to claim exemption for any of its property under a provision of law contained in this chapter, and such institution, organization or public body leases or otherwise grants the use and possession of such property to another institution, organization or public body likewise granted exemption or the right to claim exemption for any of its property under a provision of law contained in this chapter, such property is exempt from taxation if used by the lessee or possessor in the manner, if any, required by law for the exemption of property owned or being purchased by the lessee or possessor and the rent payable under the lease or other grant of use and possession of the property has been established to reflect the savings below market rent resulting from the exemption from taxation. Likewise, if the property is sublet or otherwise the use and possession of the property is granted to another institution, organization or public body of the kind described in this subsection, such property is exempt if the property is used by the sublessee or possessor in the manner, if any, required by law for the exemption of property owned or being purchased by the sublessee or possessor and the rent payable under the sublease or other grant of use and possession of the property has been established to reflect the savings below market rent resulting from the exemption from taxation.

Â Â Â Â Â  (2) The lessee or entity in possession shall file a claim for exemption with the county assessor, verified by the oath or affirmation of the president or other proper officer of the institution or organization, or head official of the public body or the legally authorized delegate of the head official, showing:

Â Â Â Â Â  (a) A complete description of the property for which exemption is claimed.

Â Â Â Â Â  (b) All facts relating to the ownership or purchase of the property.

Â Â Â Â Â  (c) All facts relating to the use of the property by the lessee or entity in possession.

Â Â Â Â Â  (d) A true copy of the lease or other agreement covering the property for which exemption is claimed.

Â Â Â Â Â  (e) Any other information required by the claim form.

Â Â Â Â Â  (3)(a) The claim shall be filed on or before April 1, except as follows:

Â Â Â Â Â  (A) If the lease or other agreement is entered into after March 1 but not later than June 30, the claim shall be filed within 30 days after the date the lease or agreement is entered into if exemption is claimed for the assessment year beginning on that January 1; or

Â Â Â Â Â  (B) Notwithstanding that no hardship grounds exist, if a late filing fee is determined, paid and distributed in the manner provided in ORS 307.162 (2), the claim shall be filed on or before December 31 of the assessment year for which exemption is first claimed.

Â Â Â Â Â  (b) The exemption first shall apply for the tax year beginning July 1 of the year for which the claim is filed. The exemption shall continue so long as the ownership and use of the property remain unchanged and during the period of the lease or agreement. If either the ownership or use changes, a new claim shall be filed as provided in this section. If the lease or agreement expires before July 1 of any year, the exemption shall terminate as of January 1 of the same year. [1977 c.884 Â§26 (enacted in lieu of 307.164); 1991 c.459 Â§45; 1993 c.104 Â§1; 1997 c.154 Â§1; 1997 c.541 Â§107; 1999 c.579 Â§19]

Â Â Â Â Â  307.168 Exemption of state land under lease. (1) Notwithstanding ORS 307.110, all land leased by any person from the State Land Board or agency with authority over land under ORS 273.141 is exempt from taxation.

Â Â Â Â Â  (2) As used in this section ÂlandÂ means the land itself, above or under water, but does not include:

Â Â Â Â Â  (a) Any buildings, structures, improvements, machinery, equipment or fixtures erected upon, under, above or affixed to the land; or

Â Â Â Â Â  (b) Mines, minerals, or quarries in, under or upon the land. The term Âland,Â however, does include all water rights appertaining to the land. [1982 s.s.1 c.25 Â§2; 1995 c.589 Â§5]

Â Â Â Â Â  307.169 [Formerly 307.165; 1991 c.459 Â§46; 1993 c.187 Â§24; repealed by 1995 c.748 Â§9]

Â Â Â Â Â  307.170 [Amended by 1955 c.576 Â§2; 1961 c.543 Â§5; renumbered 307.162]

Â Â Â Â Â  307.171 Sports facility owned by large city. Any sports facility owned by a city with a population of at least 500,000 is exempt from taxation, even if leased to or operated by a taxpaying entity. [2001 c.931 Â§2]

(Alternative Energy Systems)

Â Â Â Â Â  307.175 Exemption for property equipped with alternative energy system. (1) Property equipped with solar, geothermal, wind, water, fuel cell or methane gas energy systems for the purpose of heating, cooling or generating electrical energy shall be exempt from ad valorem taxation in an amount that equals any positive amount obtained by subtracting the real market value of the property as if it were not equipped with such systems, from the real market value of the property so equipped.

Â Â Â Â Â  (2) This section applies to tax years beginning prior to July 1, 2012.

Â Â Â Â Â  (3) This section does not apply to property owned or leased by any individual or legal entity whose principal business activity is directly or indirectly the production, transportation or distribution of energy, including but not limited to public utilities as defined in ORS 757.005 and peopleÂs utility districts as defined in ORS 261.010. [1975 c.460 Â§Â§1, 2; 1977 c.196 Â§Â§9, 10; 1979 c.670 Â§1; 1991 c.459 Â§47; 1997 c.534 Â§1; 2001 c.584 Â§1]

Â Â Â Â Â  Note: 307.175 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Indian Properties)

Â Â Â Â Â  307.180 Property of Indians. The real property of all Indians residing upon Indian reservations who have not severed their tribal relations or taken lands in severalty, except lands held by them by purchase or inheritance, and situated on an Indian reservation, is exempt from taxation. However, the lands owned or held by Indians in severalty upon any Indian reservation and the personal property of such Indians upon reservations shall be exempt from taxation only when so provided by any law of the United States. [Amended by 1953 c.698 Â§7]

Â Â Â Â Â  307.181 Land acquired by tribe within ancient tribal boundaries. (1)(a) Land acquired by an Indian tribe by purchase, gift or without consideration is exempt from taxation if:

Â Â Â Â Â  (A) The land is located within the ancient tribal boundaries of the tribe; and

Â Â Â Â Â  (B) Transfer of the land to a trust administered by the United States has been requested or is in process.

Â Â Â Â Â  (b) The exemption under this section shall continue for no more than four years after the initial year of exemption under this section. If the land is not transferred to the trust within the five-tax-year exemption period, the exemption pursuant to this subsection shall cease commencing with the first tax year beginning after the expiration of the five-tax-year period.

Â Â Â Â Â  (2) Property may not be exempt under this section for a tax year beginning on or after July 1, 2012. [1993 c.266 Â§2; 1995 c.748 Â§3; 2001 c.753 Â§29]

(Recreation Facilities and Summer Homes on Federal Land)

Â Â Â Â Â  307.182 Federal land used by recreation facility operators under permit. Notwithstanding ORS 307.060, there shall be exempt from property taxation real property used and occupied by commercial recreation facility operators under permits issued pursuant to the Acts of June 4, 1897 (16 U.S.C. 551), and March 4, 1915 (16 U.S.C. 497), as amended, but the improvements thereon are subject to ad valorem taxation as provided in ORS 307.030. [1981 c.405 Â§1; 2001 c.114 Â§12]

Â Â Â Â Â  Note: Section 4, chapter 405, Oregon Laws 1981, provides:

Â Â Â Â Â  Sec. 4. ORS 307.182 applies to tax years beginning on or after July 1, 1981, and prior to July 1, 2012. [1981 c.405 Â§4; 1985 c.169 Â§1; 1995 c.748 Â§4; 2001 c.67 Â§4; 2001 c.114 Â§13; 2001 c.509 Â§8]

Â Â Â Â Â  Note: 307.182 to 307.184 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.183 Summer homes on federal land occupied under permit. Notwithstanding ORS 307.060, there shall be exempt from property taxation real property of the United States used and occupied for summer homes under a permit issued pursuant to the Act of March 4, 1915, ch. 144 (16 U.S.C. 497), as amended, but improvements thereon are subject to taxation. [1975 c.649 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 649, Oregon Laws 1975, provides:

Â Â Â Â Â  Sec. 2. ORS 307.183 applies to tax years beginning on or after July 1, 1976, but prior to July 1, 2012. [1975 c.649 Â§2; 1979 c.422 Â§3; 1985 c.169 Â§2; 1995 c.748 Â§5; 2001 c.67 Â§5]

Â Â Â Â Â  Note: See second note under 307.182.

Â Â Â Â Â  307.184 Summer homes on federal land occupied under lease. Notwithstanding ORS 307.060, there shall be exempt from property taxation real property of the United States used and occupied for summer homes under a lease issued pursuant to the Act of June 1, 1938 (52 Stat. 609; 43 U.S.C. 682a), as amended, or Public Law 94-579, Title III, section 302, October 21, 1976, 90 Stat. 2762 (43 U.S.C. 1732), but improvements thereon are subject to taxation. [1979 c.422 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 422, Oregon Laws 1979, provides:

Â Â Â Â Â  Sec. 2. ORS 307.184 applies to tax years beginning on or after July 1, 1980, but prior to July 1, 2012. [1979 c.422 Â§2; 1985 c.169 Â§3; 1995 c.748 Â§6; 2001 c.67 Â§6]

Â Â Â Â Â  Note: See second note under 307.182.

(Personal Property)

Â Â Â Â Â  307.190 Tangible personal property held for personal use; inapplicability of exemption to property required to be registered, floating homes, boathouses and manufactured structures. (1) All items of tangible personal property held by the owner, or for delivery by a vendor to the owner, for personal use, benefit or enjoyment, are exempt from taxation.

Â Â Â Â Â  (2) The exemption provided in subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Any tangible personal property held by the owner, wholly or partially for use or sale in the ordinary course of a trade or business, for the production of income, or solely for investment.

Â Â Â Â Â  (b) Any tangible personal property required to be licensed or registered under the laws of this state.

Â Â Â Â Â  (c) Floating homes or boathouses, as defined in ORS 830.700.

Â Â Â Â Â  (d) Manufactured structures as defined in ORS 446.561. [Amended by 1953 c.698 Â§7; 1969 c.648 Â§1; 1977 c.615 Â§2; 1985 c.614 Â§1; 1987 c.601 Â§5; 2003 c.655 Â§63]

Â Â Â Â Â  307.193 [1969 c.605 Â§18; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  307.195 Household furnishings owned by nonprofit organization furnishing housing for students attending institutions of higher education. All furniture, goods and furnishings owned by or situated in and used solely by a fraternity, sorority, student housing cooperative or student living organization is exempt from taxation if such fraternity, sorority, student housing cooperative or student living organization furnishes living quarters for students attending institutions of higher education and is not conducted for profit. [1957 c.631 Â§1]

(Public Ways)

Â Â Â Â Â  307.200 Public ways. All lands within the boundary of any county road, and all dedicated streets and alleys in any incorporated or unincorporated city or town, or town plat, within this state, are exempt from assessment and taxation while used for such purposes.

(Mobile Home or Manufactured Dwelling Parks)

Â Â Â Â Â  307.203 Mobile home or manufactured dwelling parks financed by Housing and Community Services Department revenue bonds. Notwithstanding any other provision of law granting an exemption from property taxation, specific works or improvements to provide mobile home or manufactured dwelling parks as defined in ORS 446.003 that are financed from the proceeds of revenue bonds issued by the Housing and Community Services Department under the amendments to ORS 456.615 by section 1, chapter 738, Oregon Laws 1991, and ORS 456.550 to 456.725 shall not be eligible for a limited assessment or exemption from property taxation unless:

Â Â Â Â Â  (1) A city or county governing body has authorized a limited assessment under ORS 308.450 to 308.481 or an exemption under ORS 307.515 to 307.523; and

Â Â Â Â Â  (2) The work or improvement qualifies for the limited assessment or exemption. [1991 c.738 Â§2; 1997 c.249 Â§92]

Â Â Â Â Â  Note: 307.203 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Railroad Properties)

Â Â Â Â Â  307.205 Property of railroad temporarily used for public alternate transportation. (1) Real property owned by a railroad and that, on January 1, is temporarily being put to a public alternate transportation use with the permission of the railroad is exempt from taxation so long as the property is put exclusively to the public alternate transportation use.

Â Â Â Â Â  (2) On or before April 1 of each year, any railroad claiming an exemption under subsection (1) of this section shall file a written statement with the county assessor of the county in which the property is located setting out the basis of the claim and the property to which the claim is made. If the statement is not filed within the time specified, the exemption shall not be allowed for that year. However, if the property qualifies for exemption after March 1 and before July 1, the claim may be filed within 30 days after the property becomes qualified for exemption. [1977 c.626 Â§2; 1987 c.756 Â§13; 1991 c.459 Â§48; 1997 c.541 Â§108]

(Water Associations)

Â Â Â Â Â  307.210 Property of nonprofit mutual or cooperative water associations; disqualification; application. (1) After the county assessor has approved an application for exemption filed under this section, all property consisting of land, improvements, fixtures, equipment or supplies, including dams and dikes, owned by any association of persons, wholly mutual or cooperative in character, whether incorporated or unincorporated, used primarily in storing, conveying and distributing water to the members of such association for domestic use or irrigation, where such association has no other business or purpose and its operations are conducted without profit in money, is exempt from taxation.

Â Â Â Â Â  (2) The property described in subsection (1) of this section shall not be exempt if either of the following conditions existed in the 12-month period prior to the January 1 assessment date:

Â Â Â Â Â  (a) More than 15 percent of the members of the association were a commercial establishment or establishments that used any of the water for commercial purposes.

Â Â Â Â Â  (b) More than 25 percent of the total annual volume of water furnished by the association was used by a commercial establishment or establishments for commercial purposes.

Â Â Â Â Â  (3) For the purpose of this section service to the government of this state, the government of the United States, or any subdivision, agency or instrumentality, corporate or otherwise, of either of them, shall not be construed as a commercial purpose.

Â Â Â Â Â  (4)(a) An association seeking to claim an exemption under this section shall file an application with the county assessor on or before April 1 preceding the tax year for which the exemption is being claimed.

Â Â Â Â Â  (b) An application is not required under this section if the property of the association was exempt under this section for the previous tax year and, as of the assessment date for the current tax year, the ownership or use of all of the property that was the subject of the application remains unchanged.

Â Â Â Â Â  (5) The application shall be on such form and shall contain such information as the Department of Revenue shall prescribe.

Â Â Â Â Â  (6) The county assessor shall approve or disapprove an application filed under this section and shall notify the applicant of the assessorÂs determination. [Amended by 1953 c.709 Â§2; 1955 c.207 Â§1; 1957 c.274 Â§1; 1971 c.258 Â§1; 1971 c.759 Â§1; 1991 c.459 Â§49; 1997 c.113 Â§4; 1997 c.541 Â§109; 2003 c.37 Â§1]

Â Â Â Â Â  307.215 [1981 c.533 Â§21; renumbered 305.823 in 2001]

(Telephone Services)

Â Â Â Â Â  307.220 Property of nonprofit mutual or cooperative telephone associations. After the Department of Revenue has taken the action required by ORS 307.240, all property consisting of improvements, fixtures, equipment and supplies, owned by any association of persons, wholly mutual or cooperative in character, whether incorporated or unincorporated, used exclusively in the construction, maintenance and operation of a telephonic communication system for the benefit of the members of such association, where such association has no other business or purpose and the operation of such system is conducted without intent to produce profit in money and without the ownership, operation or lease of telephonic switchboard exchange facilities, or direct or indirect ownership of stock in any telephonic switchboard association, partnership or corporation, shall be exempt from taxation. This exemption shall not apply to any parcel of land or building owned by any such association, which land or building shall be assessed and apportioned by the Department of Revenue in accordance with existing law. This exemption shall not apply to any system having a real market value in excess of $2,500. [Amended by 1997 c.325 Â§20]

Â Â Â Â Â  307.230 Telephonic properties of persons not engaged in public telephone service. After the Department of Revenue has taken the action required by ORS 307.240, all property consisting of improvements, fixtures, equipment and supplies, owned by any person not engaged in public service operation, used exclusively in the construction, maintenance and operation of a telephone communication system serving exclusively property owned or operated by such person, shall be exempt from taxation. This exemption shall not apply to any such system having a real market value in excess of $1,500. [Amended by 1997 c.325 Â§21]

Â Â Â Â Â  307.240 Department of Revenue action required for telephone association and telephonic property exemptions. Exemptions under ORS 307.220 or 307.230 shall be granted only upon formal action by the Department of Revenue. The department shall have authority to prepare forms of petitions for exemption and supply the same to applicants therefor, and shall prescribe such rules, not inconsistent with ORS 307.220 and 307.230, as may appear necessary to the orderly filing and consideration of such petitions and the continuation of such exemptions. [Amended by 1971 c.258 Â§2; 1997 c.113 Â§5]

(Nonprofit Corporation Housing for Elderly Persons)

Â Â Â Â Â  307.241 Policy. The purpose of ORS 307.241 to 307.245 is to assist private nonprofit corporations to provide permanent housing, recreational and social facilities, and care to elderly persons. The Legislative Assembly finds that the housing and related facilities furnished by private nonprofit corporations provide inherent benefits that justify the funded property tax exemption provided by ORS 307.241 to 307.245. [1977 c.411 Â§1; 2005 c.94 Â§32]

Â Â Â Â Â  307.242 Property of nonprofit corporation providing housing to elderly persons; necessity of filing claim to secure exemption. (1) Upon compliance with this section, whenever a corporation, as described in ORS 307.375, is receiving or has received any federal or state financial assistance, such as a loan, mortgage insurance, aid to construction, rent supplement or otherwise, under the following federal or state laws, the property owned or being purchased by that corporation in actual use for corporate purposes or in the process of construction for use for corporate purposes on January 1 of the assessment year is exempt from ad valorem taxation:

Â Â Â Â Â  (a) Section 202 of Title II of the National Housing Act (12 U.S.C. 1701q).

Â Â Â Â Â  (b) Section 236 of the National Housing Act (12 U.S.C. 1715z-1).

Â Â Â Â Â  (c) Section 231 of Title II of the National Housing Act (12 U.S.C. 1715v).

Â Â Â Â Â  (d) Section 101 of Title I of the National Housing Act (12 U.S.C. 1701s) or section 8 of Title II of the National Housing Act (42 U.S.C. 1437f), providing rent supplement or housing assistance payments.

Â Â Â Â Â  (e) ORS 456.515 to 456.725 and 458.505 to 458.515.

Â Â Â Â Â  (2) A corporation claiming the exemption under subsection (1) of this section shall file with the county assessor, on forms prescribed by the Department of Revenue and supplied by the assessor, a written claim therefor in duplicate on or before April 1 of each assessment year for which the exemption is claimed. If the claim for any year is not filed within the time specified, the exemption may not be allowed on the assessment roll for that year. In addition to any other matters prescribed by the Department of Revenue to be contained in or accompany the claim, the claim shall:

Â Â Â Â Â  (a) Declare or be accompanied by a declaration that the corporation meets the requirements of ORS 307.375 and that the property meets the requirements of ORS 307.243 (1);

Â Â Â Â Â  (b) Describe or be accompanied by a description of the federal financial assistance the corporation is receiving or has received;

Â Â Â Â Â  (c) Contain or be accompanied by a statement showing in detail the sources and amounts of all income received by the corporation and the basis for rental amounts charged for occupancy of the facilities; and

Â Â Â Â Â  (d) Be signed by the taxpayer subject to the penalties for false swearing.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) If the property qualifies for exemption on or after March 1 and before July 1, the claim may be filed within 30 days after the date of qualification.

Â Â Â Â Â  (b) A statement may be filed under this section at any time prior to September 15 of the assessment year for which exemption is first desired. However, any statement filed after the time for filing the statement specified in subsection (2) of this section, unless filed under paragraph (a) of this subsection, must be accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property to which the statement pertains, as determined as of January 1 of the assessment year by the assessor for this purpose. If the statement is not accompanied by the late filing fee or if the late filing fee is not otherwise paid, no exemption shall be allowed for the year based upon a statement filed pursuant to this subsection. A statement may be filed under this section notwithstanding that there are no grounds for hardship as required for late filing under ORS 307.475. The value of the property used to determine the late filing fee under this section is appealable in the same manner as other acts of the county assessor. Any filing fee collected under this section shall be deposited to the county general fund to be made available for county general governmental expenses.

Â Â Â Â Â  (4) The assessor shall act upon the claim and shall approve or reject it, noting the action of the assessor upon both the original and the duplicate copies. The duplicate copy therefor shall be returned to the claimant.

Â Â Â Â Â  (5) The Department of Revenue shall furnish to a county assessor, upon the request of the county assessor, a statement certifying the qualification or nonqualification of a corporation under ORS 307.375 and this section based upon the corporationÂs claim under this section.

Â Â Â Â Â  (6) Residents of a facility of a corporation exempt from taxation under this section are not entitled to the tax benefits of ORS 307.370 to 307.385. [1977 c.411 Â§2; 1987 c.372 Â§1; 1987 c.756 Â§18; 1989 c.803 Â§13; 1991 c.459 Â§50; 1995 c.300 Â§2; 1997 c.170 Â§21; 1997 c.541 Â§110; 1999 c.579 Â§2; 2001 c.114 Â§14; 2001 c.753 Â§22; 2003 c.46 Â§12]

Â Â Â Â Â  307.243 Property to which exemption applies. (1)(a) Except as provided under paragraph (b) of this subsection, the exemption allowed by ORS 307.242 shall apply only to property, consisting of land and improvements, where the process of construction of the improvements on the land is commenced after January 1, 1977, or to property acquired after January 1, 1977.

Â Â Â Â Â  (b) The exemption allowed by ORS 307.242 (1)(e) shall apply only to property, consisting of land and improvements, meeting the requirements of ORS 307.241 to 307.245 (including paragraph (a) of this subsection) that on January 1, 1990, is actually being occupied and used, wholly or partially, to furnish permanent residential, recreational and social facilities primarily for elderly persons. Construction, reconstruction, renovation, maintenance, repair or other improvement (including addition of square footage to the existing buildings and structures and the construction or addition of buildings and structures within the initial land area) made to property that is in actual use on January 1, 1990, wholly or partially, to furnish permanent residential, recreational and social facilities primarily for elderly persons shall not disqualify the property for exemption under ORS 307.242 if, during the process of improvement, the property continues to be in actual use, in whole or in part, to furnish permanent residential, recreational and social facilities primarily for elderly persons. The property, as improved, may qualify for exemption. However, land area and the improvements thereon, contiguous or noncontiguous to the initial land area and improvements in use, in whole or in part, for the corporate purposes of the corporation on January 1, 1990, and first placed in service for the corporate purposes of the corporation after January 1, 1990, shall not qualify for exemption under ORS 307.242 (1)(e).

Â Â Â Â Â  (2) The exemption allowed by ORS 307.242 shall not apply to the property of any corporation that requires any payment in excess of one monthÂs rent, including a deposit or founderÂs fee, to be paid, in addition to rent paid for occupancy of the facility, as a condition for occupancy.

Â Â Â Â Â  (3) The exemption allowed by ORS 307.242 shall not apply in any year in which delinquencies exist for taxes or other amounts charged against the property on the tax roll. [1977 c.411 Â§3; 1989 c.803 Â§14; 1993 c.19 Â§5]

Â Â Â Â Â  307.244 Funded exemption; computation of rate of levy by county assessor; payments to county by department; proration. (1) The assessor shall compute and list the value and compute and list the amount of tax which would have been charged on each property receiving an exemption under ORS 307.242 had the property not received an exemption. On or before October 15, the county assessor shall certify the total amounts so computed for each county to the Department of Revenue and to the county treasurer.

Â Â Â Â Â  (2) Not later than November 15, the Department of Revenue shall pay to each county treasurer the amount certified under subsection (1) of this section, less any discount provided in ORS 311.505. The payments made by the department under this section shall be made from the suspense account referred to in ORS 310.692. If necessary, the payments may be prorated as provided in ORS 310.692.

Â Â Â Â Â  (3) Payments made by the department to the various county treasurers under this section shall be distributed to the taxing units of the county in accordance with the schedule of percentages computed under ORS 311.390. [1977 c.411 Â§4; 1977 c.761 Â§6; 1985 c.761 Â§29; 1991 c.459 Â§51; 2001 c.753 Â§23]

Â Â Â Â Â  307.245 Denial of exemption for failure of corporation to reflect exemption by rent reduction. The funded property tax exemption granted under ORS 307.241 to 307.245 may not be granted in any year following a year for which the corporation has failed to satisfy the county assessor or the Department of Revenue that the exemption granted in the previous year has been reflected by a reduction in the amount of rent that would otherwise be paid for occupancy of the facility by its residents. [1977 c.411 Â§5; 2005 c.94 Â§33]

(War Veterans, Surviving Spouses and Dependent Children)

Â Â Â Â Â  307.250 Property of war veterans or surviving spouses. (1) Upon compliance with ORS 307.260, there shall be exempt from taxation not to exceed $15,000 of the assessed value of the homestead or personal property of any of the following residents of this state other than those described in subsection (2) of this section:

Â Â Â Â Â  (a) Any war veteran who is officially certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States as having disabilities of 40 percent or more.

Â Â Â Â Â  (b) Any war veteran having served with the United States Armed Forces who, as certified by one duly licensed physician, is rated as having disabilities of 40 percent or more. However, a veteran shall be entitled to the exemption granted under this paragraph only if the veteran during the calendar year immediately preceding the assessment year for which the exemption is claimed had total gross income, including pensions, disability compensation or retirement pay, or any combination of such payments from the United States Government on account of such service, of not more than 185 percent of federal poverty guidelines.

Â Â Â Â Â  (c) The surviving spouse remaining unmarried of a war veteran, but the exemption shall apply only to the period preceding the date of the first remarriage of the surviving spouse.

Â Â Â Â Â  (2) Upon compliance with ORS 307.260, there shall be exempt from taxation not to exceed $18,000 of the assessed value of the homestead or personal property of any of the following residents of this state:

Â Â Â Â Â  (a) Any war veteran who is officially certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States as having service-connected disabilities of 40 percent or more.

Â Â Â Â Â  (b) The surviving spouse remaining unmarried of a war veteran, if the war veteran died as a result of service-connected injury or illness or if the war veteran received at least one year of the maximum exemption from taxation allowed under paragraph (a) of this subsection after 1981 for a veteran certified as having service-connected disabilities of 40 percent or more.

Â Â Â Â Â  (3) The amount of the exemption allowed under subsection (1) or (2) of this section shall equal 103 percent of the amount of the exemption for the prior tax year. [Amended by 1953 c.63 Â§3; 1955 c.248 Â§1; 1961 c.410 Â§5; 1969 c.605 Â§55; 1971 c.338 Â§1; 1973 c.402 Â§7; 1981 c.530 Â§3; 1981 c.682 Â§1; 1982 s.s.1 c.33 Â§2; 1991 c.67 Â§77; 1991 c.459 Â§52; 1995 c.610 Â§2; 1997 c.541 Â§111; 1999 c.221 Â§1; 2005 c.520 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 520, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 307.250 by section 1 of this 2005 Act apply to tax years beginning on or after July 1, 2006. [2005 c.520 Â§2]

Â Â Â Â Â  307.260 Necessity of filing claim to secure exemption; contents of claim; alternative claim procedure for surviving spouse. (1)(a) Each veteran or surviving spouse qualifying for the exemption under ORS 307.250 shall file with the county assessor, on forms supplied by the assessor, a claim therefor in writing on or before April 1 of the assessment year for which the exemption is claimed, except that when the property designated is acquired after March 1 but prior to July 1 the claim for that year shall be filed within 30 days after the date of acquisition.

Â Â Â Â Â  (b) Not later than April 10 in each year, the county assessor shall notify each veteran or surviving spouse of a veteran in the county who secured an exemption under ORS 307.250 in the preceding year but who did not make application therefor on or before April 1 of the current year. Such notice may be given on an unsealed postal card. Any veteran or surviving spouse so notified may secure such exemption, if still qualified, by making application therefor to the county assessor not later than May 1 of the current year, accompanied by a late-filing fee of $10 which shall be deposited in the general fund of the county for general governmental expenses. If the claim for any year is not filed within the time specified, the exemption shall not be allowed on the assessment roll of that year.

Â Â Â Â Â  (2) The claim shall set out the basis of the claim and designate the property to which the exemption may apply. Except as provided in subsection (3) of this section, claims for exemptions under ORS 307.250 (1)(a) and (2)(a) shall have annexed thereto the certificate last issued by United States Department of Veterans Affairs or the branch of the Armed Forces of the United States, as the case may be, but dated within three years prior to the date of the claim for exemption, certifying the rate of disability of the claimant. Claims for exemption under ORS 307.250 (1)(b) shall, except as provided in subsection (3) of this section, have annexed thereto, in addition to any certificate prescribed, a statement by the claimant under oath or affirmation setting forth the total gross income received by the claimant from all sources during the last calendar year. There shall be annexed to each claim the affidavit or affirmation of the claimant that the statements contained therein are true.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section which require a veteran to annex to the claim certificates of either the United States Department of Veterans Affairs, any branch of the Armed Forces of the United States or a duly licensed physician, shall not apply to a veteran who has filed the required certificate after attaining the age of 65 years or to a veteran who has filed, on or after September 27, 1987, a certificate certifying a disability rating that, under federal law, is permanent and cannot be changed.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (1) of this section, a surviving spouse may file a claim for the exemption under ORS 307.250 at any time during the tax year if:

Â Â Â Â Â  (A) The veteran died during the previous tax year; or

Â Â Â Â Â  (B) The property designated as the homestead was acquired after March 1 but prior to July 1 of the assessment year and the veteran died within 30 days of the date the property was acquired.

Â Â Â Â Â  (b) The claim shall be allowed by the county assessor if the surviving spouse meets all of the qualifications for an exemption under ORS 307.250 other than the timely filing of a claim under subsection (1) of this section.

Â Â Â Â Â  (c) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in paragraph (d) of this subsection. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (d) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [Amended by 1961 c.235 Â§1; 1969 c.562 Â§1; 1979 c.689 Â§7; 1981 c.530 Â§4; 1981 c.682 Â§2; 1982 s.s.1 c.33 Â§3; 1987 c.363 Â§1; 1991 c.67 Â§78; 1991 c.459 Â§53; 1995 c.610 Â§3; 1997 c.541 Â§113; 2001 c.351 Â§1; 2003 c.169 Â§12]

Â Â Â Â Â  307.262 Tax years for which exemption may be claimed upon receipt of federal certification of disability; procedure; refund. (1) Notwithstanding ORS 307.260, if a war veteran receives notice of certification from the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States that the war veteran has disabilities of 40 percent or more as of a date set forth in the certification, the war veteran may obtain the exemption set forth in ORS 307.250 for each tax year following the date of certified disability.

Â Â Â Â Â  (2) A war veteran seeking to obtain an exemption under ORS 307.250 pursuant to this section must file a claim for exemption with the county assessor within six months of the date the federal government agency notifies the war veteran of the certified disability.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a war veteran may not receive an exemption under ORS 307.250 for a tax year that is more than three tax years prior to the tax year in which a claim is filed under this section.

Â Â Â Â Â  (4) If the county assessor determines that a war veteran who has filed a claim under this section meets the requirements of ORS 307.250 for a tax year prior to the current tax year, property taxes collected on the exempt amount for the prior tax year, together with interest at the rate set forth in ORS 311.812, shall be refunded to the war veteran. Refunds shall be made from the refund reserve account established under ORS 311.807. [2001 c.199 Â§2]

Â Â Â Â Â  307.270 Property to which exemption of ORS 307.250 applies. (1) The exemption under ORS 307.250 shall apply to property any such veteran or surviving spouse may own, or have in possession under a recorded contract of purchase, on January 1 of the year in which the exemption is claimed. The exemption shall first apply to the homestead of the veteran or surviving spouse and then to the personal property of the veteran or surviving spouse. Property of the spouse of any such veteran where they are living together and occupying the same as their homestead shall be deemed the homestead of the veteran. When any such veteran or surviving spouse applies for exemption on properties in two or more counties, the total amount of the exemption allowed in all such counties shall not exceed $8,750 or $11,670, whichever is applicable.

Â Â Â Â Â  (2) For each qualified veteran or surviving spouse only one valid and allowable claim for an exemption on a homestead shall be permitted in any one assessment year. [Amended by 1955 c.248 Â§2; 1977 c.113 Â§1; 1981 c.530 Â§5; 1981 c.682 Â§3; 1982 s.s.1 c.33 Â§4; 1991 c.459 Â§54; 1995 c.610 Â§4; 1997 c.541 Â§115; 1999 c.221 Â§2]

Â Â Â Â Â  307.280 Effect of allowance of exemption under ORS 307.250 on prior tax levied. Allowance of the exemption, under ORS 307.250, in any year shall not have the effect of canceling or permitting the cancellation of any tax levied in any prior year.

Â Â Â Â Â  307.283 Homesteads of unmarried surviving spouses of veterans of Civil War or Spanish War. The surviving spouse remaining unmarried of any honorably discharged veteran of the Civil War or the Spanish War, who is pensioned and actually resides in a homestead, is entitled to an exemption of $2,000 of the taxable value of such homestead, in addition to the exemption from taxes on real property otherwise provided by law for such surviving spouse. [Formerly 307.300]

Â Â Â Â Â  307.285 [1981 c.530 Â§2; 1982 s.s.1 c.33 Â§5; repealed by 1991 c.459 Â§81]

(Active Duty Military Service)

Â Â Â Â Â  307.286 Homestead exemption. (1) Upon compliance with ORS 307.289, there shall be exempt from taxation up to $60,000 of the assessed value of the homestead of any resident of this state who is:

Â Â Â Â Â  (a) Serving in the Oregon National Guard, military reserve forces or organized militia of any other state or territory of the United States; and

Â Â Â Â Â  (b) Performing service, after a change in status from serving under Title 32 to serving under Title 10 of the United States Code, for more than 178 consecutive days during the tax year for which the exemption is claimed.

Â Â Â Â Â  (2) For each tax year beginning on or after July 1, 2006, the amount of the exemption allowed under subsection (1) of this section shall equal 103 percent of the amount of the exemption for the prior tax year. [2005 c.520 Â§3]

Â Â Â Â Â  Note: Section 5, chapter 520, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. Section 3 of this 2005 Act [307.286] applies to qualifying persons initially ordered to federal active duty on or after January 1, 2005, and property for which an exemption is claimed for tax years beginning on or after July 1, 2005. [2005 c.520 Â§5]

Â Â Â Â Â  Note: 307.286 and 307.289 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.289 Application for homestead exemption; alternative procedures following death of person qualifying for exemption. (1)(a) Each person qualifying for the exemption under ORS 307.286 shall file with the county assessor, on forms supplied by the assessor, a claim in writing on or before April 1 of the assessment year for which the exemption is claimed, except that when the property designated is acquired after March 1 but prior to July 1, the claim for that year shall be filed within 30 days after the date of acquisition.

Â Â Â Â Â  (b) Not later than April 10 of each year, the county assessor shall notify each qualifying person in the county who secured an exemption under ORS 307.286 in the preceding year but who did not file a claim for exemption on or before April 1 of the current year. The notice may be given on an unsealed postal card. Any person notified under this subsection may secure the exemption, if the person is still qualified, by filing a claim for exemption with the county assessor not later than May 1 of the current year. The person must include a late-filing fee of $10, which shall be deposited in the general fund of the county for general governmental expenses. If the claim for any year is not filed within the time specified, the exemption may not be allowed on the assessment roll of that year.

Â Â Â Â Â  (2) The claim shall set out the basis of the claim and designate the property to which the exemption may apply. Claims for exemptions under ORS 307.286 shall include a statement by the claimant under oath or affirmation setting forth the basis for eligibility for the exemption. The claim shall also include an affidavit or affirmation of the claimant that the statements contained therein are true.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (1) of this section, an individual who is lawfully occupying the homestead of the qualifying person may file a claim for the exemption under ORS 307.286 at any time during the tax year if:

Â Â Â Â Â  (A) The qualifying person died during the prior tax year; or

Â Â Â Â Â  (B) The property was acquired after March 1 but prior to July 1 of the assessment year and the qualifying person died within 30 days of the date the property was acquired.

Â Â Â Â Â  (b) The claim shall be allowed by the county assessor if the qualifying person met all of the qualifications for an exemption under ORS 307.286 prior to being killed in action, other than the number of consecutive days of service and the timely filing of a claim under subsection (1) of this section.

Â Â Â Â Â  (c) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in paragraph (d) of this subsection. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (d) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2005 c.520 Â§4]

Â Â Â Â Â  Note: Section 6, chapter 520, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. (1) Notwithstanding the time periods set forth in section 4 (1) of this 2005 Act [307.289 (1)], for the tax year beginning on July 1, 2005, a qualifying person or lawful occupant of the homestead of a deceased qualifying person may file with the county assessor, on forms supplied by the assessor, a claim in writing within 60 days after the effective date of this 2005 Act [November 4, 2005].

Â Â Â Â Â  (2) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in subsection (3) of this section. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (3) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2005 c.520 Â§6]

Â Â Â Â Â  Note: See second note under 307.286.

Â Â Â Â Â  307.290 [Repealed by 1977 c.113 Â§2]

Â Â Â Â Â  307.300 [Amended by 1967 c.293 Â§31; 1981 c.530 Â§6; renumbered 307.283 in 2005]

Â Â Â Â Â  307.310 [Renumbered 307.035]

(Deciduous Plants; Agricultural Products)

Â Â Â Â Â  307.315 Nursery stock. Nursery stock, as defined in ORS 571.005 (5), whether bare root, or whether balled or heeled or growing in containers in or upon the ground, is exempt from ad valorem taxation in the hands of the grower or wholesalers. [1971 c.285 Â§2; 1979 c.692 Â§1]

Â Â Â Â Â  307.320 Deciduous trees, shrubs, plants, crops, cultured Christmas trees or hardwood on agricultural land. The value of any deciduous trees, shrubs, plants or crops, whether annual or perennial, and any cultured Christmas trees, as defined in ORS 215.203, or timber described under ORS 321.267 (3) or 321.824 (3), growing upon agricultural land devoted to agricultural purposes, shall be exempt from assessment and taxation and shall not be deemed real property under the provisions of ORS 307.010. [1957 c.615 Â§1; 1983 c.657 Â§4; 1985 c.565 Â§53; 1989 c.887 Â§6; 1991 c.714 Â§5; 2003 c.454 Â§118; 2003 c.621 Â§79a]

Â Â Â Â Â  307.325 Agricultural products in possession of farmer. (1) The items of personal property described in subsection (2) of this section which, on the assessment date, are owned and in the actual or constructive possession of the farmer who produced them or who has procured them for use or consumption in the farm operations of the farmer, shall be exempt from taxation.

Â Â Â Â Â  (2) The items referred to in subsection (1) of this section are as follows:

Â Â Â Â Â  (a) Grain.

Â Â Â Â Â  (b) Seed.

Â Â Â Â Â  (c) Hay.

Â Â Â Â Â  (d) Fruit.

Â Â Â Â Â  (e) Vegetables.

Â Â Â Â Â  (f) Nuts.

Â Â Â Â Â  (g) Hops.

Â Â Â Â Â  (h) Wool.

Â Â Â Â Â  (i) Fish.

Â Â Â Â Â  (j) Poultry.

Â Â Â Â Â  (k) Butter, cheese and evaporated, condensed or concentrated milk.

Â Â Â Â Â  (L) Mint.

Â Â Â Â Â  (m) Bivalve mollusks.

Â Â Â Â Â  (n) Livestock.

Â Â Â Â Â  (o) Fur-bearing animals.

Â Â Â Â Â  (p) Bees.

Â Â Â Â Â  (q) Vermiculture supplies and products. [1965 c.429 Â§2; 1979 c.692 Â§2; 1987 c.691 Â§1; 2001 c.753 Â§11; 2005 c.657 Â§5]

(Commercial Facilities Under Construction)

Â Â Â Â Â  307.330 Commercial facilities under construction. (1) Except for property centrally assessed by the Department of Revenue, each new building or structure or addition to an existing building or structure is exempt from taxation for each assessment year of not more than two consecutive years if the building, structure or addition:

Â Â Â Â Â  (a) Is in the process of construction on January 1;

Â Â Â Â Â  (b) Is not in use or occupancy on January 1;

Â Â Â Â Â  (c) Has not been in use or occupancy at any time prior to such January 1 date;

Â Â Â Â Â  (d) Is being constructed in furtherance of the production of income; and

Â Â Â Â Â  (e) Is, in the case of nonmanufacturing facilities, to be first used or occupied not less than one year from the time construction commences. Construction shall not be deemed to have commenced until after demolition, if any, is completed.

Â Â Â Â Â  (2) If the property otherwise qualifies for exemption under this section and ORS 307.340, the exemption shall likewise apply to any machinery or equipment located at the construction site which is or will be installed in or affixed to such building, structure or addition. [1959 c.246 Â§1; 1961 c.552 Â§1; 1971 c.284 Â§1; 1991 c.459 Â§55; 1997 c.541 Â§117]

Â Â Â Â Â  307.340 Necessity of filing proof to secure exemption under ORS 307.330; abatement. (1) The property described in ORS 307.330 shall be listed for ad valorem property taxation, but the assessor shall cancel the assessment for any assessment year upon receipt of sufficient documentary proof that the property meets all of the conditions contained in ORS 307.330. Such proof shall be filed with the assessor on or before April 1 of such year. No cancellation of assessment shall be made unless the required proof is filed within the time prescribed by this section. Any cancellation of assessment will be abated as to any nonmanufacturing property that is used or occupied within one year from the time construction commences and the assessor shall proceed to correct the assessment and tax roll or rolls from which the property was omitted from taxation, in the manner provided in ORS 311.216 to 311.232.

Â Â Â Â Â  (2) If the proof required by subsection (1) of this section relates to principal or secondary industrial property as defined by ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the proof shall be deemed timely filed with the assessor. [1959 c.246 Â§2; 1967 c.51 Â§2; 1971 c.284 Â§2; 1991 c.459 Â§56; 1993 c.270 Â§77; 1997 c.541 Â§118]

Â Â Â Â Â  307.345 [1965 c.615 Â§19; 1969 c.493 Â§78; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.347 [1965 c.615 Â§16; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.350 [1963 c.569 Â§3; 1963 s.s. c.4 Â§2; 1965 c.615 Â§22; 1969 c.578 Â§1; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.355 [1963 c.569 Â§2; 1963 s.s. c.4 Â§1; repealed by 1965 c.615 Â§27]

Â Â Â Â Â  307.356 [1965 c.615 Â§17; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.360 [1963 c.569 Â§4; 1965 c.615 Â§23; 1969 c.562 Â§2; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.362 [1965 c.615 Â§18; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.365 [1963 c.569 Â§5; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.366 [1969 c.562 Â§3; repealed by 1971 c.747 Â§21]

(Nonprofit Homes for Elderly Persons)

Â Â Â Â Â  307.370 Property of nonprofit homes for elderly persons; limitation on lessee. (1) In aid of veterans tax exemptions, subject to the conditions prescribed in ORS 307.370 to 307.385 and 308.490, there shall be exempt from taxation the personal property and a portion of the real property computed as provided in ORS 307.380, owned or being purchased under a contract by a corporation described in ORS 307.375 which is actually and exclusively occupied and used in the operation of a nonprofit home for elderly persons.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, a corporation which is described in ORS 307.375 which has only a leasehold interest in a nonprofit home for elderly persons operated by it is deemed to be a purchaser of the property if the operating lessee is specifically obligated by its contract of lease to pay the ad valorem taxes on the real and personal property used in the operation of the home. [1969 c.587 Â§2; 1974 c.54 Â§1; 1975 c.780 Â§17]

Â Â Â Â Â  307.375 Type of corporation to which exemption under ORS 307.370 applicable. The exemption provided in ORS 307.370 may be permitted only as to a corporation organized and operated only for the purpose of furnishing permanent residential, recreational and social facilities primarily for elderly persons, that:

Â Â Â Â Â  (1) Is organized not for profit, pursuant to ORS chapter 65 or any statute repealed by chapter 580, Oregon Laws 1959;

Â Â Â Â Â  (2) Receives not less than 95 percent of its operating gross income, excluding any investment income, solely from payments for living, medical, recreational and social services and facilities, paid by or on behalf of elderly persons using the facilities of such corporation;

Â Â Â Â Â  (3) Permits no part of its net earnings to inure to the benefit of any private stockholder or individual; and

Â Â Â Â Â  (4) Provides in its articles or other governing instrument that, upon dissolution, the assets remaining after satisfying all lawful debts and liabilities shall be distributed to one or more corporations exempt from taxation under this chapter as corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, or to the State of Oregon. [1969 c.587 Â§3]

Â Â Â Â Â  307.380 Necessity of filing claim to secure exemption under ORS 307.370. (1) Each corporation described in ORS 307.375, claiming the personal property tax exemption pursuant to ORS 307.370, shall file with the county assessor, on forms supplied by the assessor, a written claim therefor in duplicate on or before April 1 of each year in which the exemption is claimed, except that when the property designated is acquired after March 1 and before July 1, the claim for that year shall be filed within 30 days after the date of acquisition. If the claim for any year is not filed within the time specified, the exemption shall not be allowed on the assessment roll for that year. The claim shall be signed by the taxpayer subject to the penalties for false swearing.

Â Â Â Â Â  (2)(a) Each corporation annually shall aid residents, who could qualify for property tax exemptions pursuant to ORS 307.250 to 307.283, if the living unit of such elderly person were the homestead of the person and owned in fee simple, to prepare applications in duplicate for property tax exemptions on behalf of the corporation, for the benefit of the elderly person as provided by ORS 307.370 to 307.385 and 308.490. The duplicate forms shall be completed and signed by the resident-applicant and filed with the assessor on or before the date required by law.

Â Â Â Â Â  (b) The corporation shall determine the amount of assessed value that each resident of a nonprofit home who would have qualified for an exemption under ORS 307.250 to 307.283 would have had exempted if the living unit of such elderly person was the homestead of the person and owned in fee simple. The amount of the property tax exemption provided for in ORS 307.370 to 307.385 and 308.490 and attributable to the veteran or surviving spouse of the veteran shall be the lesser of:

Â Â Â Â Â  (A) The maximum amount of exemption that the veteran or surviving spouse of a veteran would have qualified for under ORS 307.250 or 307.283, whichever is applicable; or

Â Â Â Â Â  (B) The assessed value of the living unit of the veteran or the surviving spouse.

Â Â Â Â Â  (c) The assessor shall process each such application in the manner otherwise required under ORS 307.250 to 307.283, except for the requirement of owning or purchasing a homestead. The total of such exempt amounts in each facility, together with the exemption on personal property, shall constitute the exemption allowed the corporation.

Â Â Â Â Â  (3) The assessor shall act upon the claim and shall approve it or reject it, noting the action upon both the original and the duplicate copies. The duplicate copy thereupon shall be returned to the claimant.

Â Â Â Â Â  (4) The Department of Revenue shall furnish to a county assessor, upon request, a statement certifying the qualification or nonqualification of a corporation under ORS 307.375. [1969 c.587 Â§4; 1971 c.747 Â§15; 1975 c.780 Â§1; 1981 c.530 Â§7; 1981 c.682 Â§4; 1987 c.293 Â§65; 1987 c.756 Â§16; 1997 c.113 Â§7]

Â Â Â Â Â  307.385 Corporation to credit residentÂs account with share of tax exemption; assessor required to deny exemption if credit not given. Not later than December 15 of each year, a corporation that has received a real property exemption for the current year under ORS 307.370 shall credit the account of each resident of a facility whose living unit was taken into account in determining the real property exemption. The amount of the credit must equal the amount of real property taxes that would have been assessed and collected against the corporation for that portion of the assessed value of such living unit included in computing the corporationÂs exemption. The county assessor shall furnish the corporation with the information necessary for the corporation to make the computation. Prior to the following February 1, the corporation shall satisfy the assessor that credit has been given each applicable resident as required by this section. If the corporation fails to satisfy the assessor that the applicable resident has received the credit, the assessor must deny the corporation any property tax exemption under ORS 307.370 to 307.385 or 308.490 in the next assessment year, beginning January 1. [1969 c.587 Â§6; 1975 c.780 Â§2; 1991 c.459 Â§57; 1997 c.541 Â§119; 2005 c.94 Â§34]

(Agricultural Equipment and Facilities)

Â Â Â Â Â  307.390 Mobile field incinerators. Mobile field incinerators owned by farmers or by groups of farmers that are exclusively used for sanitizing grass seed fields by means other than open field burning shall be exempt from taxation if they are purchased within five years after they are certified as a feasible alternative to open field burnings by the Department of Environmental Quality pursuant to ORS 468A.555 to 468A.620 and 468A.992. [1971 c.678 Â§2; 1977 c.650 Â§12]

Â Â Â Â Â  307.391 Field burning smoke management equipment. Radio communications equipment, meteorological equipment or other tangible personal property used in connection with the operation of the field burning smoke management program established under ORS 468A.555 to 468A.620 and 468A.992 is exempt from ad valorem property taxation. [2001 c.753 Â§18]

Â Â Â Â Â  307.394 Farm machinery and equipment; personal property used in farm operations; limitation. (1) The following tangible personal property is exempt from ad valorem property taxation:

Â Â Â Â Â  (a) Farm machinery and equipment used primarily in the preparation of land, planting, raising, cultivating, irrigating, harvesting or placing in storage of farm crops;

Â Â Â Â Â  (b) Farm machinery and equipment used primarily for the purpose of feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or bees or for dairying and the sale of dairy products; or

Â Â Â Â Â  (c) Farm machinery and equipment used primarily in any other agricultural or horticultural use or animal husbandry or any combination of these activities.

Â Â Â Â Â  (2)(a) Items of tangible personal property, including but not limited to tools, machinery and equipment that are used predominantly in the construction, reconstruction, maintenance, repair, support or operation of farm machinery, and equipment and other real or personal farm improvements that are used primarily in animal husbandry, agricultural or horticultural activities, or any combination of these activities, are exempt from ad valorem property taxation.

Â Â Â Â Â  (b) An item of tangible personal property described in paragraph (a) of this subsection is exempt from ad valorem property taxation only if the person that owns, possesses or controls the item also:

Â Â Â Â Â  (A) Owns, possesses or controls the farm machinery, equipment and other real and personal farm improvements for which the item is used; and

Â Â Â Â Â  (B) Carries on the animal husbandry, agricultural or horticultural activity, or combination of activities, in which the farm machinery, equipment or other real and personal farm improvements are used. [2001 c.753 Â§15]

Â Â Â Â Â  307.395 [1971 c.141 Â§Â§1,2; 1983 c.740 Â§87; repealed by 1991 c.459 Â§81]

Â Â Â Â Â  307.397 Certain machinery and equipment used in agricultural, aquacultural or fresh shell egg industry operations. The following items of real property machinery and equipment or tangible personal property are exempt from ad valorem property taxation:

Â Â Â Â Â  (1) Frost control systems used in agricultural or horticultural activities carried on by the farmer;

Â Â Â Â Â  (2) Trellises used for hops, beans or fruit or for other agricultural or horticultural purposes;

Â Â Â Â Â  (3) Hop harvesting equipment, including but not limited to hop pickers;

Â Â Â Â Â  (4) Oyster racks, trays, stakes and other in-water structures used to raise bivalve mollusks; or

Â Â Â Â Â  (5) Equipment used for the fresh shell egg industry that is directly related and reasonably necessary to produce, prepare, package and ship fresh shell eggs from the place of origin to market, whether bolted to the floor, wired or plumbed to interconnected equipment, including but not limited to grain bins, conveyors for transporting grain, grain grinding machinery, feed storage hoppers, cages, egg collection conveyors and equipment for washing, drying, candling, grading, packaging and shipping fresh shell eggs. [2001 c.753 Â§16]

Â Â Â Â Â  307.398 Irrigation equipment. (1) Center pivots, wheel lines or movable set lines are exempt from ad valorem property taxation.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCenter pivotÂ means a piece of self-propelled machinery that rotates around a riser for the purpose of sprinkling a circular tract of land. ÂCenter pivotÂ includes all of the component parts of the center pivot irrigation system that are ordinarily located above the ground on the land to be irrigated and that can be disconnected from the riser and moved to another point. A center pivot constitutes personal property.

Â Â Â Â Â  (b) ÂCenter pivot irrigation systemÂ means an irrigation system that uses pumping stations and pipelines to convey water from its source to a riser to which a center pivot may be connected and used for sprinkling.

Â Â Â Â Â  (c) ÂRiserÂ means a pipe located in the field to be irrigated that rises vertically through the surface of the ground. [2001 c.753 Â§17]

(Inventory)

Â Â Â Â Â  307.400 Inventory. Items of tangible personal property consisting of inventory, including but not limited to materials, supplies, containers, goods in process, finished goods and other personal property owned by or in possession of the taxpayer, that are or will become part of the stock in trade of the taxpayer held for sale in the ordinary course of business, are exempt from ad valorem property taxation. [Formerly 310.608; 1983 c.600 Â§2; 1987 c.691 Â§2; part renumbered 307.402 in 1991; 1995 c.379 Â§1; 1997 c.325 Â§22; 2001 c.753 Â§12]

(Beverage Containers)

Â Â Â Â Â  307.402 Beverage containers. Any beverage container having a refund value as required under ORS 459A.700 to 459A.740 is exempt from ad valorem taxation. [Formerly 310.608; 1983 c.600 Â§2; 1987 c.691 Â§2; formerly part of 307.400]

(Pollution Control Facilities)

Â Â Â Â Â  307.405 Pollution control facilities; qualifications; expiration; revocation; limitations. (1) A pollution control facility or facilities which have been constructed in accordance with the requirements of ORS 468.165 (1), and have been certified by the Environmental Quality Commission pursuant to ORS 468.170 are exempt to the extent of the highest percentage figure certified by the Environmental Quality Commission as the portion of the actual cost properly allocable to the prevention, control or reduction of pollution. The exemption shall be allowed only if the taxpayer is a corporation organized under ORS chapter 62 or 65, or any predecessor to ORS chapter 62 relating to incorporation of cooperative associations, or is a subsequent transferee of such a corporation. If the subsequent transferee is organized under other than ORS chapter 62 or 65, the exemption shall only be allowed if the transfer occurs after the expiration of five years from the date of original certification by the commission.

Â Â Â Â Â  (2) To qualify for the ad valorem tax relief:

Â Â Â Â Â  (a) The pollution control facility must be erected, constructed or installed in connection with the trade or business conducted by the taxpayer on Oregon property owned or leased by said taxpayer.

Â Â Â Â Â  (b) The taxpayer must be the owner of the trade or business that utilizes Oregon property requiring a pollution control facility to prevent or minimize pollution or a person who, as a lessee under a written lease or pursuant to a written agreement, conducts the trade or business that operates or utilizes such property and who by the terms of such lease or agreement is obliged to pay the ad valorem taxes on such property. As used in this subsection, ÂownerÂ includes a contract purchaser.

Â Â Â Â Â  (3) The ad valorem exemption of a facility shall expire, in any event, 20 years from the date of its first certification for any owner or lessee by the Environmental Quality Commission.

Â Â Â Â Â  (4) Upon any sale, exchange, or other disposition of a facility, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering such facility as of the date of such disposition. The transferee may apply for a new certificate under ORS 468.170, but the number of years of ad valorem tax exemption that may be claimed by the transferee is the remainder of the exemption period specified in subsection (3) of this section.

Â Â Â Â Â  (5) If the facility also functions to prevent pollution from operations conducted on other property owned or leased by the taxpayer the Environmental Quality Commission shall state in its certification of the facility the percentage of the facility used to prevent pollution from such qualifying trade or business conducted on such qualifying property. The exemption from ad valorem taxes under this section shall be limited to such percentage of the value of the facility. [1967 c.592 Â§13; 1969 c.340 Â§1; 1971 c.678 Â§1; 1973 c.831 Â§7; 1977 c.795 Â§9; 1987 c.596 Â§1; 1989 c.802 Â§1]

Â Â Â Â Â  307.420 Necessity of filing claim and certificate to secure exemption; annual statements of ownership. (1) Before any exemption from taxation is allowed under ORS 307.405, the person claiming the exemption shall file with the county assessor a written claim for such exemption prepared on a form prescribed by the Department of Revenue and furnished by the assessor, and shall file with the assessor with the first claim for exemption the certificate issued by the Environmental Quality Commission under ORS 468.170 covering the property for which exemption is sought. The claim shall be filed not later than April 1 of the assessment year for which the exemption is claimed; except that if the person receives a certificate after April 1 but before July 1, the person may file a claim on or before July 15 of that year. The county clerk shall record the certificate in the county record of deeds, upon presentation by the assessor. Each year thereafter to continue such exemption, the taxpayer must file not later than April 1 a statement with the county assessor, on a form prescribed by the Department of Revenue and furnished by the assessor, stating that the ownership of all property included in the certificate and its use remain unchanged.

Â Â Â Â Â  (2) If a claim required by subsection (1) of this section relates to principal or secondary industrial property as defined by ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the claim shall be deemed timely filed with the assessor. [1967 c.592 Â§14; 1973 c.831 Â§10; 1983 c.637 Â§5; 1991 c.459 Â§58; 1993 c.270 Â§79; 1997 c.541 Â§120]

Â Â Â Â Â  307.430 Correction of assessment and tax rolls; termination of exemption. (1) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1)(a), the county assessor shall proceed to correct the assessment and tax roll or rolls from which the facility was omitted from taxation, in the manner provided in ORS 311.216 to 311.232, and in all cases shall add interest in the manner provided in ORS 311.229. The five-year limitation provided for in ORS 311.205 shall not apply to such corrections.

Â Â Â Â Â  (2) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1)(b), if the final revocation occurs before September 15 of any assessment year, the exemption otherwise allowable shall terminate and not be allowed beginning with the assessment and tax rolls prepared as of January 1 of the assessment year. [1967 c.592 Â§15; 1991 c.459 Â§59; 1997 c.541 Â§121]

(Beach Lands)

Â Â Â Â Â  307.450 Certain beach lands. The land, but not the improvements to the land, within the area described by ORS 390.770 is exempt from taxation. [1969 c.601 Â§15; 1999 c.21 Â§14]

(Food Processing Equipment)

Â Â Â Â Â  307.453 Findings. The Legislative Assembly finds that food processing activities make significant contributions to the economy of this state and are important in supporting and maintaining a high level of agricultural diversity, upon which consistent economic performance is based. The Legislative Assembly declares that a property tax exemption for qualified real property machinery and equipment encourages continued operation and expansion of the food processing industry in this state. [2005 c.637 Â§2]

Â Â Â Â Â  307.455 Definitions; application for exemption; exemption. (1) As used in this section and ORS 307.457:

Â Â Â Â Â  (a) ÂAssessorÂ means the county assessor, or the Department of Revenue if under ORS 306.126 the department is responsible for appraisal of the facility at which the qualified machinery and equipment is located.

Â Â Â Â Â  (b) ÂFood processorÂ:

Â Â Â Â Â  (A) Means a person engaged in the business of freezing, canning, dehydrating, concentrating, preserving, processing or repacking for human consumption raw or fresh fruit, vegetables, nuts, legumes or seafood in any procedure that occurs prior to the point of first sale by the processor.

Â Â Â Â Â  (B) Does not include persons engaged in the business of producing alcoholic beverages.

Â Â Â Â Â  (c) ÂIntegrated processing lineÂ does not include forklifts, trucks or other rolling stock used to transport material to or from a point of manufacture or assembly.

Â Â Â Â Â  (d) ÂQualified machinery and equipmentÂ means property, whether new or used, that is newly acquired by a food processor and placed into service prior to January 1 preceding the first tax year for which an exemption under this section is sought, and that consists of:

Â Â Â Â Â  (A) Real property machinery and equipment that is used by a food processor in the primary processing of raw or fresh fruit, vegetables, nuts, legumes or seafood; or

Â Â Â Â Â  (B) Personal property machinery and equipment that is used in an integrated processing line for the primary processing of raw or fresh fruit, vegetables, nuts, legumes or seafood.

Â Â Â Â Â  (2)(a) On or before March 1 preceding the first tax year for which property is to be exempt from taxation under this section, a food processor seeking an exemption under this section shall apply to the assessor for exemption. The application shall be on a form prescribed by the Department of Revenue and shall include any information required by the department, including a schedule of the qualified machinery and equipment for which certification is sought.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the assessor may approve an application that is filed after March 1, and on or before December 31 of the assessment year, if the statement is accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property that is the subject of the application.

Â Â Â Â Â  (c) The assessor shall review the application and, if the machinery and equipment that is the subject of the application constitutes qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.457, shall approve the application and exempt the qualified machinery and equipment.

Â Â Â Â Â  (d) If any of the machinery and equipment that is the subject of the application does not constitute qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.457, the assessor shall exclude the nonqualified machinery and equipment from the application.

Â Â Â Â Â  (3) Qualified machinery and equipment for which an application has been approved under subsection (2) of this section shall be exempt for the tax year for which the application was approved and for the next four succeeding tax years, if as of the assessment date for each year the property constitutes qualified machinery and equipment.

Â Â Â Â Â  (4) The duration of the exemption under subsection (3) of this section may not be extended as the result of the value of changes to qualified machinery and equipment that are attributable to rehabilitation, reconditioning or ongoing maintenance or repair. [2005 c.637 Â§3]

Â Â Â Â Â  Note: Sections 6 and 7, chapter 637, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 6. Section 3 of this 2005 Act [307.455] applies to tax years beginning on or after July 1, 2006. [2005 c.637 Â§6]

Â Â Â Â Â  Sec. 7. Notwithstanding section 3 of this 2005 Act [307.455], property may not qualify for a first year of exemption under section 3 of this 2005 Act for a tax year beginning on or after July 1, 2011. [2005 c.637 Â§7]

Â Â Â Â Â  307.457 Certification of machinery and equipment as eligible for exemption. (1) At the request of a food processor or under the State Department of AgricultureÂs own initiative, the department shall certify qualified machinery and equipment as eligible for exemption under ORS 307.455.

Â Â Â Â Â  (2) The method of certification under this section shall be provided by rules adopted by the State Department of Agriculture, after consultation with the Department of Revenue.

Â Â Â Â Â  (3) A decision by the State Department of Agriculture to deny certification of certain property may be appealed to the Director of Agriculture as a contested case under ORS chapter 183. [2005 c.637 Â§4]

Â Â Â Â Â  307.459 Rules. The Department of Revenue and the State Department of Agriculture may adopt rules to implement the provisions of ORS 307.455 and 307.457. [2005 c.637 Â§5]

(Student Housing)

Â Â Â Â Â  307.460 Student housing exempt from school district taxes; application procedure; disqualification. (1)(a) Upon compliance with subsection (2) of this section, student housing shall be exempt from all ad valorem property taxes levied by a school district, a county education bond district, an education service district, a community college service district or a community college district.

Â Â Â Â Â  (b) As used in this subsection, Âstudent housingÂ means housing that is:

Â Â Â Â Â  (A) Rented exclusively to students of any educational institution, public or private, that offers at least a two-year program acceptable for full credit towards a baccalaureate degree;

Â Â Â Â Â  (B) Rented upon a nondiscriminatory basis, without regard to race, creed, color or national origin;

Â Â Â Â Â  (C) Owned by a nonprofit corporation having articles of incorporation that provide that on dissolution or liquidation, the right, title and interest of the corporation in and to all accommodations and facilities with respect to which exemption is sought will be conveyed to the educational institution or institutions whose students are served by the housing, and all its other remaining assets will be conveyed to one or more organizations exempt from federal income tax under Section 501(c) (3) of the Internal Revenue Code;

Â Â Â Â Â  (D) Owned by a nonprofit corporation that has made legally enforceable arrangements to convey its interest in any property with respect to which exemption is claimed to the educational institution or institutions whose students are served by the housing upon final payment of the mortgage indebtedness incurred in connection with the construction or acquisition of the housing; and

Â Â Â Â Â  (E) Regulated by federal or state law in regard to rents, charges, development costs and methods of operation. The renting of the property for safekeeping purposes during the summer months shall not disqualify the property from the exemption granted by this section.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, the nonprofit corporation shall apply to the assessor for the exemption on or before April 1 of the assessment year for which the exemption is claimed on forms prescribed by the Department of Revenue. The exemption claim shall include a certification by the university, college or community college attended by a majority of the student occupants that the property is being used for student housing during the current school year. Once an exemption has been granted, the exemption shall continue in effect, without reapplication, until the property fails to meet the qualifications of subsection (1) of this section as exempt student housing.

Â Â Â Â Â  (b) If the property designated in the claim for exemption under paragraph (a) of this subsection is acquired after March 1 and before July 1, or if there is a change in use of the property qualifying the property for exemption under this section after March 1 and before July 1, the initial claim for exemption shall be filed within 30 days from the date of acquisition or change of use of the property.

Â Â Â Â Â  (3) When, for any reason, the property or any portion thereof ceases to meet the qualifications of subsection (1) of this section, the owner at the time of the change shall notify the assessor of such change prior to the next January 1, or within 60 days after the date of disqualification, whichever is the earlier.

Â Â Â Â Â  (4) When property that has received special exemption as student housing under subsection (1) of this section thereafter becomes disqualified for such exemption, and the notice required by subsection (3) of this section is not given, the assessor shall determine the date that the notice should have been given, shall notify the owner thereof and notwithstanding ORS 311.235, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property tax, an amount equal to the sum of the following:

Â Â Â Â Â  (a) The total amount by which taxes assessed against the property would have been increased if it had been subject to tax without regard to subsection (1) of this section during the tax year for which the notice should have been given and each tax year thereafter together with the interest which would have accrued had the taxes been properly assessed and the exemption not been granted in the applicable years; and

Â Â Â Â Â  (b) A penalty equal to 20 percent of the amount specified in paragraph (a) of this subsection, however, no penalty shall be imposed on any amount attributable to interest.

Â Â Â Â Â  (5) A fraternity, sorority or cooperative housing organization, or an associated alumni nonprofit corporation organized exclusively for the purpose of owning property housing the fraternity, sorority or cooperative housing organization and providing related financial and operational support, may qualify for the exemption provided by subsection (1) of this section if the requirements of subsection (1)(b)(A) and (B) of this section are met, provided that any of its housing accommodations not occupied by members of the organization shall be open to occupancy by students who are not members of or affiliated with the organization, on a nondiscriminatory basis, without regard to race, creed, color or national origin, under rules or conditions set by the school.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1973 c.822 Â§1; 1979 c.105 Â§1; 1983 c.634 Â§1; 1987 c.756 Â§17; 1991 c.459 Â§60; 1995 c.650 Â§75; 1997 c.170 Â§Â§22,23; 1997 c.271 Â§Â§5,6; 1997 c.325 Â§Â§23,24; 1997 c.541 Â§Â§122,123; 1997 c.600 Â§Â§6,7; 1999 c.21 Â§15]

Â Â Â Â Â  307.470 [1973 c.486 Â§1; repealed by 1979 c.692 Â§13]

(Hardship Situations)

Â Â Â Â Â  307.475 Relief when failure to file for exemption or cancellation of taxes was for good cause. (1) Any taxpayer may apply to the Director of the Department of Revenue for a recommendation that the value of certain property be stricken from the assessment roll and that any taxes assessed against such property be stricken from the tax roll on the grounds of hardship.

Â Â Â Â Â  (2) As used in this section, ÂhardshipÂ means a situation where property is subject to taxation but would have been exempt had there been a timely filing of a valid claim for exemption or cancellation of assessment, and where the failure to make timely application for the exemption or cancellation was by reason of good and sufficient cause.

Â Â Â Â Â  (3) An application to the director for a recommendation of tax relief on the grounds of hardship must be made not later than December 15 of the year in which the failure to claim the exemption or cancellation of assessment occurred.

Â Â Â Â Â  (4) If the director, in the discretion of the director, finds that tax relief should be granted on the grounds of hardship, the director shall send the written recommendation of the director to the assessor of the county in which the property is located. If the assessor agrees with the recommendation, the assessor shall note approval thereon. The person in charge of the roll shall:

Â Â Â Â Â  (a) Strike all or a portion of the assessment;

Â Â Â Â Â  (b) Strike all or a portion of taxes on the tax roll; or

Â Â Â Â Â  (c) Issue a refund of taxes already paid. A refund of taxes paid shall be treated as any refund granted under ORS 311.806. [1973 c.218 Â§1; 1979 c.689 Â§8; 1999 c.398 Â§3]

(Farm Labor Camps; Child Care Facilities)

Â Â Â Â Â  307.480 Definitions for ORS 307.480 to 307.510. As used in ORS 307.480 to 307.510 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEligible child care facilityÂ means a child care facility certified under ORS 657A.030 and 657A.250 to 657A.450 and owned or operated by a nonprofit corporation as a nonprofit facility which is operated in conjunction or cooperation with an eligible farm labor camp.

Â Â Â Â Â  (2) ÂEligible farm labor campÂ means a farm labor camp owned or operated by a nonprofit corporation as a nonprofit facility which complies with the health code for farm labor camps adopted under the Oregon Safe Employment Act.

Â Â Â Â Â  (3) ÂFarm labor campÂ means any place, area or piece of land where housing, sleeping places or camping grounds are owned or maintained:

Â Â Â Â Â  (a) By a person engaged in the business of providing housing, sleeping places or camping grounds for employees or prospective employees of another person and the immediate families of the employees or prospective employees if the employees or prospective employees are or will be engaged in agricultural work. Eligible farm labor camps may provide housing to workers not currently engaged in agricultural work if agricultural work is not available and employees or prospective employees are required to either engage in agricultural work or leave the farm labor camp once agricultural work becomes available in the area.

Â Â Â Â Â  (b) In connection with any work or place where agricultural work is being performed, whether the housing, sleeping places or camping grounds are owned or maintained by the employer or by another person.

Â Â Â Â Â  (4) ÂOwned or operatedÂ by a nonprofit corporation as a nonprofit facility includes, but is not limited to:

Â Â Â Â Â  (a) The possession or operation of child care facility or farm labor camp property by nonprofit corporation pursuant to a written lease or lease-purchase agreement if:

Â Â Â Â Â  (A) The nonprofit corporation is obligated under the terms of the lease or lease-purchase agreement to pay the ad valorem taxes on the property used in operating the farm labor camp or child care facility; or

Â Â Â Â Â  (B) The rent payable by the nonprofit corporation has been established to reflect the savings resulting from the exemption from taxation.

Â Â Â Â Â  (b) The possession or operation of the property by a partnership of which the nonprofit corporation is:

Â Â Â Â Â  (A) Either a general partner or the general manager; and

Â Â Â Â Â  (B) Responsible for the day-to-day operation of the property.

Â Â Â Â Â  (5) ÂRentalÂ means the net amount of income from the eligible child care facility or from the eligible farm labor camp after deduction of costs paid or incurred in the operation of the facility or camp including, but not limited to, salaries or other compensation, insurance, utilities, garbage disposal, supplies, repairs and maintenance, interest and capital costs (whether capitalized and depreciated or amortized or deducted currently) but not including the in lieu taxes imposed under ORS 307.490. [1973 c.382 Â§1; 1991 c.232 Â§1; 1993 c.168 Â§1; 1995 c.278 Â§33]

Â Â Â Â Â  307.485 Farm labor camp and child care facility property exempt. Subject to ORS 307.490 and 307.495, there shall be exempt from taxation the assessed value of all real and personal property of an eligible farm labor camp, or an eligible child care facility. [1973 c.382 Â§2; 1991 c.459 Â§61; 1995 c.278 Â§34; 1997 c.541 Â§125]

Â Â Â Â Â  307.490 Payments in lieu of taxes; disposition of moneys received. (1) In lieu of real and personal property taxes, each nonprofit corporation eligible for a tax exemption under ORS 307.485 shall pay to the treasurer of the county on or before November 15 an amount equal to 10 percent of the rentals for the period ending the preceding October 15, submitting with the remittance a form supplied by the Department of Revenue stating the rental and certifying compliance with the requirements of the State Fire Marshal, local health officer or Child Care Division, as applicable.

Â Â Â Â Â  (2) The treasurer shall, with the assistance of the assessor, allocate the money received by the treasurer under subsection (1) of this section, to the districts in which the exempt property is located in the same proportion that the tax rate for the current tax year for each district bears to the total tax rate for all districts.

Â Â Â Â Â  (3) The moneys received by the district shall be considered as a budget resource for the next ensuing fiscal year. [1973 c.382 Â§3; 1997 c.325 Â§26]

Â Â Â Â Â  307.495 Filing claim with assessor; contents of claim. (1) Each nonprofit corporation claiming exemption under ORS 307.485 shall file with the county assessor a written claim therefor in five copies on or before April 1 of each assessment year for which the exemption is claimed, except that when the property designated is acquired after March 1 and before July 1, the claim shall be filed within 30 days after acquisition.

Â Â Â Â Â  (2) The claim shall designate the property to which the exemption may apply, shall state the facts which make the property eligible within the definitions of ORS 307.480, and shall certify that the eligible farm labor camp or eligible child care facility is, to the best of taxpayerÂs knowledge, in compliance with the requirements of the State Fire Marshal, the health code for farm labor camps or is a certified child care facility.

Â Â Â Â Â  (3) No exemption shall be allowed for any year subsequent to the first unless the corporation submits to the assessor details as to the rentals for the prior year and proof that the payments required by ORS 307.490 have been made. [1973 c.382 Â§4; 1991 c.459 Â§62; 1995 c.278 Â§35; 1997 c.541 Â§126]

Â Â Â Â Â  307.500 Assessor transmitting claim to department and other agencies; health code compliance required. (1) Immediately upon receipt of the claim or any subsequent rental statement, the county assessor shall promptly transmit one copy of the claim to the Department of Revenue. The rent subsequently reported for the eligible child care facility or eligible farm labor camp for which the claim is made is subject to verification and modification by the Department of Revenue.

Â Â Â Â Â  (2) The county assessor shall promptly transmit one copy of each claim or statement for exemption to the State Fire Marshal for verification of compliance with applicable laws and rules and regulations relating to safety from fire. If the State Fire Marshal refuses such verification, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes it would otherwise be liable to pay.

Â Â Â Â Â  (3) The county assessor shall promptly transmit one copy of each claim or statement for exemption of an eligible farm labor camp to the appropriate authority under the Oregon Safe Employment Act for verification of compliance with the health code for farm labor camps. That authority shall refuse to verify compliance if the farm labor camp does not comply with the health code applicable to it or if access to the camp for inspection has been denied the county assessor or the authorized representative of the county assessor. If verification is refused, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes it would otherwise be liable to pay.

Â Â Â Â Â  (4) If the claim or statement or any part thereof applies to property used for an eligible child care facility, the county assessor shall promptly transmit a copy to the Child Care Division for verification of certification. If the division refuses such verification, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes it would otherwise be liable to pay. [1973 c.382 Â§5; 1995 c.278 Â§36]

Â Â Â Â Â  307.505 Inspection of farm labor camps; effect of failure to comply with health code. The appropriate authority under the Oregon Safe Employment Act shall cause an inspection to be made of any farm labor camp that has filed for an exemption at any time prior to August 15. If the conditions of the camp would not justify verification of compliance with the health code for farm labor camps, even though verification has been made under ORS 307.500, the appropriate authority shall notify the county assessor who shall cancel the exemption and cause the owner to be billed for the real and personal property taxes the owner would otherwise be liable to pay. [1973 c.382 Â§6]

Â Â Â Â Â  307.510 Appeal to tax court by taxpayer. Any taxpayer aggrieved by any decision under ORS 307.480 to 307.510 may appeal to the tax court within the time provided and in the manner specified by ORS 305.404 to 305.560. [1973 c.382 Â§7; 1995 c.650 Â§76]

(Low Income Rental Housing)

Â Â Â Â Â  307.515 Definitions for ORS 307.515 to 307.523. As used in ORS 307.515 to 307.523:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the city or county legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.515 to 307.523.

Â Â Â Â Â  (2) ÂLenderÂ means the provider of a loan secured by the recorded deed of trust or recorded mortgage made to finance the purchase, construction or rehabilitation of a property used for low income housing under the criteria listed in ORS 307.517 or 307.518.

Â Â Â Â Â  (3) ÂLow incomeÂ means income at or below 60 percent of the area median income as determined by the State Housing Council based on information from the United States Department of Housing and Urban Development. [1989 c.803 Â§1; 1991 c.930 Â§3; 1993 c.168 Â§3]

Â Â Â Â Â  307.517 Criteria for tax exemption. (1) Property or a portion of the property that meets the following criteria shall be exempt from taxation as provided in ORS 307.515 to 307.523:

Â Â Â Â Â  (a) The property:

Â Â Â Â Â  (A) Is offered for rent; or

Â Â Â Â Â  (B) Is held for the purpose of developing low income rental housing.

Â Â Â Â Â  (b) The property, if occupied, is occupied solely by low income persons.

Â Â Â Â Â  (c) The required rent payment reflects the full value of the property tax exemption.

Â Â Â Â Â  (d) The exemption has been approved as provided in ORS 307.523.

Â Â Â Â Â  (e) The housing units on the property were constructed after the local governing body adopted the provisions of ORS 307.515 to 307.523.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, a person that has only a leasehold interest in property is deemed to be a purchaser of that property if:

Â Â Â Â Â  (a) The person is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in this activity on that property; or

Â Â Â Â Â  (b) The rent payable has been established to reflect the savings resulting from the exemption from taxation. [1989 c.803 Â§2; 1997 c.752 Â§5; 2005 c.94 Â§36]

Â Â Â Â Â  307.518 Alternative criteria for tax exemption. (1) Property or a portion of property that meets all of the following criteria shall be exempt from taxation as provided under ORS 307.515 to 307.523:

Â Â Â Â Â  (a) If unoccupied, the property:

Â Â Â Â Â  (A) Is offered for rental solely as a residence for low income persons; or

Â Â Â Â Â  (B) Is held for the purpose of developing low income rental housing.

Â Â Â Â Â  (b) If occupied, the property is occupied solely as a residence for low income persons.

Â Â Â Â Â  (c) An exemption for the property has been approved as provided under ORS 307.523, pursuant to an application filed before January 1, 2010.

Â Â Â Â Â  (d) The property is owned or being purchased by a nonprofit corporation organized in a manner that meets the criteria for a public benefit corporation, as described under ORS 65.001 (37) or for a religious corporation, as described under ORS 65.001 (39).

Â Â Â Â Â  (e) The property is owned or being purchased by a nonprofit corporation that expends no more than 10 percent of its annual income from residential rentals for purposes other than the acquisition, maintenance or repair of residential rental property for low income persons or for the provision of on-site child care services for the residents of the rental property.

Â Â Â Â Â  (2) For the purposes of this section, a nonprofit corporation that has only a leasehold interest in property is considered to be a purchaser of that property if:

Â Â Â Â Â  (a) The nonprofit corporation is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in the rental activity on that property; or

Â Â Â Â Â  (b) The rent payable has been established to reflect the savings resulting from the exemption from taxation.

Â Â Â Â Â  (3) A partnership shall be considered a nonprofit corporation for purposes of this section if:

Â Â Â Â Â  (a) A nonprofit corporation is a general partner of the partnership; and

Â Â Â Â Â  (b) The nonprofit corporation is responsible for the day-to-day operation of the property that is the subject of the exemption under ORS 307.515 to 307.523. [1991 c.930 Â§2; 1993 c.168 Â§4; 1995 c.79 Â§121; 1995 c.702 Â§1; 1997 c.541 Â§127; 1997 c.752 Â§6; 1999 c.487 Â§1; 2001 c.315 Â§55; 2005 c.94 Â§37]

Â Â Â Â Â  307.519 Exemption limited to tax levy of governing body that adopts ORS 307.515 to 307.523; exception. (1) Except as provided in subsection (2) of this section, the exemptions provided by ORS 307.515 to 307.523 only apply to the tax levy of a governing body that adopts the provisions of ORS 307.515 to 307.523.

Â Â Â Â Â  (2) The exemptions provided by ORS 307.515 to 307.523 shall apply to the tax levy of all taxing districts in which property certified for exemption is located when, upon request of a governing body that has adopted the provisions of ORS 307.515 to 307.523, the rates of taxation of such taxing districts whose governing boards agree to the policy of exemption under ORS 307.515 to 307.523, when combined with the rate of taxation of the governing body that adopts the provisions of ORS 307.515 to 307.523, equal 51 percent or more of the total combined rate of taxation on the property certified for exemption. [1989 c.803 Â§3; 1991 c.930 Â§4]

Â Â Â Â Â  307.521 Application for exemption; contents; policies for approving application. (1) To qualify for an exemption provided by ORS 307.515 to 307.523, the person shall file an application for exemption with the governing body. The exemption shall be for a period of 20 years. The application shall be filed as set forth in ORS 307.523. The application shall include the following information, if applicable:

Â Â Â Â Â  (a) A description of the property or a portion of the property for which the exemption is requested;

Â Â Â Â Â  (b) A description of the purpose of the project and whether all or a portion of the property is being used for that purpose;

Â Â Â Â Â  (c) A certification of income levels of low income occupants;

Â Â Â Â Â  (d) A description of how the tax exemption will benefit project residents;

Â Â Â Â Â  (e) If the exemption is an exemption described under ORS 307.518, evidence satisfactory to the governing body that the corporation is nonprofit and meets the criteria for a public benefit corporation or a religious corporation; and

Â Â Â Â Â  (f) A description of the plans for development of the property if the property is being held for future low income rental housing development.

Â Â Â Â Â  (2) The applicant shall verify the information in the application by oath or affirmation.

Â Â Â Â Â  (3) Prior to accepting an application under ORS 307.515 to 307.523, a local jurisdiction shall adopt standards and guidelines to be utilized in considering applications and making determinations required by ORS 307.515 to 307.537. The standards and guidelines shall establish policy governing basic requirements for approving an application. Policies considered may include, but are not limited to:

Â Â Â Â Â  (a) Rent regulatory agreements or other enforcement mechanisms to demonstrate that the required rent payment reflects the full value of the property tax exemption.

Â Â Â Â Â  (b) Enforcement mechanisms to ensure that housing that is exempt under ORS 307.515 to 307.523 is maintained in decent, safe and sanitary conditions for the occupants.

Â Â Â Â Â  (c) Methodology and timing for submitting evidence of use of rentals received from low income persons. [1989 c.803 Â§4; 1991 c.459 Â§63; 1991 c.930 Â§5; 1997 c.752 Â§7; 2005 c.94 Â§38]

Â Â Â Â Â  307.523 Time for filing application; certification of exemption. (1) Application shall be made on or before December 1 of the calendar year immediately preceding the first assessment year for which exemption is requested, and shall be accompanied by the application fee required under ORS 307.527. However, if the property is acquired after November 1, the application shall be made within 30 days after the date of acquisition.

Â Â Â Â Â  (2) Within 60 days of the filing of an application under ORS 307.521, the governing body shall take final action upon the application as provided under ORS 307.527, and certify the results of the action to the county assessor.

Â Â Â Â Â  (3) Upon receipt of certification under subsection (2) of this section, the county assessor shall exempt the property from taxation to the extent certified by the governing body. [1989 c.803 Â§5; 1991 c.459 Â§64; 1991 c.930 Â§6; 1997 c.541 Â§128]

Â Â Â Â Â  307.525 Action against landlord for failure to reduce rent. In addition to any other provision of law, if a landlord violates ORS 307.517 (1)(c), a tenant may recover damages in an amount triple the actual damages sustained as a result of the violation. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.803 Â§6; 1995 c.618 Â§62]

Â Â Â Â Â  307.527 Ordinance approving or disapproving application; application fee. (1) Final action upon an application by the governing body shall be in the form of an ordinance or resolution that shall contain the ownerÂs name and address, a description of the housing unit, either the legal description of the property or the county assessorÂs property account number, any specific conditions upon which the approval of the application is based and if only a portion of the property is approved, a description of the portion that is approved.

Â Â Â Â Â  (2) On or before April 1 following approval, the governing body shall file with the county assessor and send to the applicant a copy of the ordinance or resolution approving or disapproving the application. The copy shall contain or be accompanied by a notice explaining the grounds for possible termination of the exemption prior to the end of the exemption period or thereafter, and the effects of termination. In addition, the governing body shall file with the county assessor on or before April 1 a document listing the same information otherwise required to be in an ordinance or resolution under subsection (1) of this section, as to each application deemed approved under this section.

Â Â Â Â Â  (3) If the application is denied, the governing body shall state in writing the reasons for denial and send the notice of denial to the applicant within 10 days after the denial. The notice shall inform the applicant of the right to appeal under ORS 307.533.

Â Â Â Â Â  (4) The governing body, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the governing body and the county assessor in administering ORS 307.515 to 307.523. The application fee shall be paid to the governing body at the time the application for exemption is filed. If the application is approved, the governing body shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the governing body shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant. [1989 c.803 Â§7; 1995 c.79 Â§122]

Â Â Â Â Â  307.529 Notice of proposed termination of exemption; grounds; ordinance terminating exemption. (1) Except as provided in ORS 307.531, if, after an application for exemption under ORS 307.517 has been approved under ORS 307.527, the governing body finds that construction or development of the exempt property differs from the construction or development described in the application for exemption, or is not completed on or before January 1, 2010, or that any provision of ORS 307.515 to 307.523 is not being complied with, or any provision required by the governing body pursuant to ORS 307.515 to 307.523 is not being complied with, the governing body shall give notice of the proposed termination of the exemption to the owner, by mailing the notice to the last-known address of the owner, and to every known lender, by mailing the notice to the last-known address of every known lender. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to appear and show cause why the exemption should not be terminated, the governing body shall notify every known lender, and shall allow any lender not less than 30 days after the date the notice of the failure to appear and show cause is mailed to cure any noncompliance or to provide assurance adequate to the governing body that all noncompliance shall be remedied.

Â Â Â Â Â  (3) If the owner fails to appear and show cause why the exemption should not be terminated, and the lender fails to cure or give adequate assurance of the cure of any noncompliance, the governing body shall adopt an ordinance or resolution stating its findings terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor, and a copy shall be sent to the owner at the ownerÂs last-known address and to the lender at the last-known address of the lender within 10 days after its adoption. [1989 c.803 Â§8; 1991 c.459 Â§65; 1991 c.930 Â§7; 1993 c.168 Â§5; 1997 c.541 Â§129; 1997 c.752 Â§8; 1999 c.487 Â§2]

Â Â Â Â Â  307.530 Termination if property held for future development or other purpose. An exemption granted under ORS 307.515 to 307.523 shall be immediately terminated and additional taxes imposed as provided in ORS 307.531 if the exempt property:

Â Â Â Â Â  (1) Is being held for future development of low income rental housing; and

Â Â Â Â Â  (2) Is used for any purpose other than the provision of low income rental housing. [1997 c.752 Â§10]

Â Â Â Â Â  307.531 Termination of exemption without notice; grounds; additional taxes after termination. (1) If, after application has been approved under ORS 307.527, a declaration as defined in ORS 100.005 with respect to the property is presented to the county assessor or tax collector for approval under ORS 100.110, or if the governing body should file its termination findings with the county assessor pursuant to ORS 307.529:

Â Â Â Â Â  (a) The exemption granted the housing unit or portion under ORS 307.515 to 307.523 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or a portion of the property shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and the taxes that would have been assessed against the property had it not been exempt under ORS 307.515 to 307.523 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.515 to 307.523.

Â Â Â Â Â  (2) If, at the time of presentation or discovery, the property is no longer exempt, additional taxes shall be collected as provided in this section, but the number of years for which the additional taxes shall be collected shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption beginning with the oldest year for which additional taxes are due.

Â Â Â Â Â  (3) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.515 to 307.523.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1989 c.803 Â§9; 1991 c.459 Â§66; 1991 c.930 Â§8]

Â Â Â Â Â  307.533 Review; correction of tax rolls; when tax payable after exemption terminates. (1) Review of a denial of an application under ORS 307.527, or of the termination of an exemption under ORS 307.529, shall be as provided by ORS 34.010 to 34.100.

Â Â Â Â Â  (2) If no review of the termination of an exemption as provided in subsection (1) of this section is effected, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any property for which exemption was terminated by the governing body or by a court, in accordance with the finding of the governing body or the court as to the assessment year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232.

Â Â Â Â Â  (3) Where there has been a failure to comply with ORS 307.529, the property shall become taxable beginning January 1 of the first assessment year following the date on which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [1989 c.803 Â§10; 1991 c.459 Â§67; 1991 c.930 Â§9; 1997 c.541 Â§131]

Â Â Â Â Â  307.535 Extension of deadline for completion; exception to imposition of additional taxes. Notwithstanding any provision of ORS 307.515 to 307.523:

Â Â Â Â Â  (1) If the governing body finds that construction of the housing unit otherwise entitled to exemption under ORS 307.517 was not completed by January 1, 2010, due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the governing body may extend the deadline for completion of construction for a period not to exceed 12 consecutive months.

Â Â Â Â Â  (2) If property granted exemption under ORS 307.515 to 307.523 is destroyed by fire or act of God, or is otherwise no longer capable of owner-occupancy due to circumstances beyond the control of the owner, the exemption shall cease but no additional taxes shall be imposed upon the property under ORS 307.531 or 307.533. [1989 c.803 Â§11; 1991 c.459 Â§68; 1991 c.930 Â§10; 1997 c.541 Â§132; 1999 c.487 Â§3]

Â Â Â Â Â  307.537 Application. The amendments to ORS 307.521 (1) by section 5, chapter 930, Oregon Laws 1991, changing the period of the exemption provided under ORS 307.515 to 307.523 from 10 to 20 years, apply to property granted exemption pursuant to applications filed on or after September 29, 1991. [1989 c.803 Â§12; 1991 c.459 Â§69; 1991 c.930 Â§11; 1997 c.752 Â§16; 2001 c.114 Â§15]

(Nonprofit Corporation Low Income Housing)

Â Â Â Â Â  307.540 Definitions for ORS 307.540 to 307.548. As used in ORS 307.540 to 307.548:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the city or county legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.540 to 307.548.

Â Â Â Â Â  (2) ÂLow incomeÂ means income at or below 60 percent of the area median income as determined by the State Housing Council based on information from the United States Department of Housing and Urban Development. [1985 c.660 Â§1; 1993 c.168 Â§7; 2005 c.94 Â§39]

Â Â Â Â Â  Note: Section 6, chapter 660, Oregon Laws 1985, provides:

Â Â Â Â Â  Sec. 6. ORS 307.540 to 307.548 apply to tax years beginning on or after January 1, 1985, and before July 1, 2014. [1985 c.660 Â§6; 1993 c.108 Â§1; 2003 c.215 Â§1]

Â Â Â Â Â  307.541 Nonprofit corporation low income housing; exemption; criteria. (1) Property that meets all of the following criteria shall be exempt from taxation as provided in ORS 307.540 to 307.548:

Â Â Â Â Â  (a) The property is owned or being purchased by a corporation that is exempt from income taxes under section 501(c) (3) or (4) of the Internal Revenue Code, as amended before December 1, 1984.

Â Â Â Â Â  (b) Upon liquidation, the assets of the corporation are required to be applied first in payment of all outstanding obligations, and the balance remaining, in cash and in kind, to be distributed to corporations exempt from taxation and operated exclusively for religious, charitable, scientific, literary or educational purposes or to the State of Oregon.

Â Â Â Â Â  (c) The property is:

Â Â Â Â Â  (A) Occupied by low income persons; or

Â Â Â Â Â  (B) Held for future development as low income housing.

Â Â Â Â Â  (d) The property or portion of the property receiving the exemption, if occupied, is actually and exclusively used for the purposes described in section 501(c) (3) or (4) of the Internal Revenue Code, as amended before December 1, 1984.

Â Â Â Â Â  (e) The exemption has been approved as provided in ORS 307.547.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, a corporation that has only a leasehold interest in property is deemed to be a purchaser of that property if:

Â Â Â Â Â  (a) The corporation is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in this activity on that property; or

Â Â Â Â Â  (b) The rent payable by the corporation has been established to reflect the savings resulting from the exemption from taxation.

Â Â Â Â Â  (3) A partnership shall be treated the same as a corporation to which this section applies if the corporation is:

Â Â Â Â Â  (a) A general partner of the partnership; and

Â Â Â Â Â  (b) Responsible for the day-to-day operation of the property that is the subject of the exemption. [1985 c.660 Â§2; 1995 c.702 Â§2; 1997 c.752 Â§11; 2005 c.94 Â§40]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.543 Exemption limited to levy of governing body adopting ORS 307.540 to 307.548; exception. (1) Except as provided in subsection (2) of this section, the exemption provided by ORS 307.541 only applies to the tax levy of a governing body that adopts the provisions of ORS 307.540 to 307.548.

Â Â Â Â Â  (2) The exemption provided by ORS 307.541 shall apply to the tax levy of all taxing districts in which property certified for exemption is located when, upon request of a governing body that has adopted the provisions of ORS 307.540 to 307.548, the rates of taxation of such taxing districts whose governing boards agree to the policy of exemption under ORS 307.540 to 307.548, when combined with the rate of taxation of the governing body that adopts the provisions of ORS 307.540 to 307.548, equal 51 percent or more of the total combined rate of taxation on the property certified for limited assessment. [1985 c.660 Â§3]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.545 Application for exemption. (1) To qualify for the exemption provided by ORS 307.541, the corporation shall file an application for exemption with the governing body for each assessment year the corporation wants the exemption. The application shall be filed on or before April 1 of the assessment year for which the exemption is sought, except that when the property designated is acquired after April 1 and before July 1, the claim for that year shall be filed within 30 days after the date of acquisition. The application shall include the following information, if applicable:

Â Â Â Â Â  (a) A description of the property for which the exemption is requested;

Â Â Â Â Â  (b) A description of the charitable purpose of the project and whether all or a portion of the property is being used for that purpose;

Â Â Â Â Â  (c) A certification of income levels of low income occupants;

Â Â Â Â Â  (d) A description of how the tax exemption will benefit project residents;

Â Â Â Â Â  (e) A description of the development of the property if the property is being held for future low income housing development; and

Â Â Â Â Â  (f) A declaration that the corporation has been granted an exemption from income taxes under section 501(c) (3) or (4) of the Internal Revenue Code, as amended before December 1, 1984.

Â Â Â Â Â  (2) The applicant shall verify the information in the application by oath or affirmation. [1985 c.660 Â§4; 1987 c.756 Â§15; 1993 c.108 Â§2; 1993 c.270 Â§25; 1997 c.541 Â§Â§133,133a]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.547 Determination of eligibility for exemption; notice to county assessor. (1) Within 30 days of the filing of an application under ORS 307.545, the governing body shall determine whether the applicant qualifies for the exemption under ORS 307.541. If the governing body determines the applicant qualifies, the governing body shall certify to the assessor of the county where the real property is located that all or a portion of the property shall be exempt from taxation under the levy of the certifying governing body.

Â Â Â Â Â  (2) Upon receipt of certification under subsection (1) of this section, the county assessor shall exempt the property from taxation to the extent certified by the governing body. [1985 c.660 Â§5]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.548 Termination of exemption. (1) If the governing body that has granted an exemption under ORS 307.540 to 307.548 to property in anticipation of future development of low income housing in connection with the exempt property finds that the property is being used for any purpose other than the provision of low income housing, or that any provision of ORS 307.540 to 307.548 is not being complied with, the governing body shall give notice of the proposed termination of the exemption to the owner, by mailing the notice to the last-known address of the owner, and to every known lender, by mailing the notice to the last-known address of every known lender. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to appear and show cause why the exemption should not be terminated, the governing body shall notify every known lender, and shall allow any lender not less than 30 days after the date the notice of the failure to appear and show cause is mailed to cure any noncompliance or to provide assurance adequate to the governing body that all noncompliance shall be remedied.

Â Â Â Â Â  (3) If the owner fails to appear and show cause why the exemption should not be terminated, and the lender fails to cure or give adequate assurance of the cure of any noncompliance, the governing body shall adopt an ordinance or resolution stating its findings that terminate the exemption. A copy of the ordinance or resolution shall be filed within 10 days after its adoption with the county assessor, and a copy shall be sent to the owner at the ownerÂs last-known address and to the lender at the last-known address of the lender within 10 days after its adoption.

Â Â Â Â Â  (4) Upon the county assessorÂs receipt of the governing bodyÂs termination findings:

Â Â Â Â Â  (a) The exemption granted the housing unit or portion under ORS 307.540 to 307.548 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and the taxes that would have been assessed against the property had it not been exempt under ORS 307.540 to 307.548 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.540 to 307.548.

Â Â Â Â Â  (5) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.540 to 307.548 because the property is being held for future development of low income housing.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1997 c.752 Â§14]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.550 [1983 c.786 Â§10; 1991 c.459 Â§70; 1997 c.541 Â§134; repealed by 2001 c.114 Â§16]

Â Â Â Â Â  307.560 [1983 c.786 Â§11; 1991 c.459 Â§71; 1999 c.314 Â§63; repealed by 2001 c.114 Â§16]

(Property of Industry Apprenticeship or Training Trust)

Â Â Â Â Â  307.580 Property of industry apprenticeship or training trust. (1) If not otherwise exempt by law and upon compliance with ORS 307.162, all real and personal property or proportion thereof owned or being purchased by an industry apprenticeship or training trust is exempt from property taxation if:

Â Â Â Â Â  (a) The trust is organized pursuant to a trust instrument solely for the purpose of aiding or assisting in the implementation or operation of one or more apprenticeship or training programs that conform to and are conducted under ORS 660.002 to 660.210;

Â Â Â Â Â  (b) The property or proportion thereof that is the subject of the exemption is actually and exclusively occupied and used in the implementation or operation of an apprenticeship or training program or programs that are established under, conform to and are conducted under ORS 660.002 to 660.210; and

Â Â Â Â Â  (c) The trust is considered an organization exempt from federal income taxes under the federal Internal Revenue Code or other laws of the United States relating to federal income taxes.

Â Â Â Â Â  (2) If property described under subsection (1) of this section would be exempt from taxation except that it is held under lease or lease-purchase agreement by the trust rather than owned or being purchased by it, the property shall be exempt from taxation upon compliance with and subject to ORS 307.112.

Â Â Â Â Â  (3) No exemption shall be allowed under subsection (1) or (2) of this section if the property is used in the implementation or operation of an apprenticeship or training program that discriminates with respect to its participants on the basis of age, race, religion, sex or national origin. [1983 c.619 Â§2]

(Multiple-Unit Housing)

Â Â Â Â Â  307.600 Legislative findings. (1) The Legislative Assembly finds that it is in the public interest to stimulate the construction of transit supportive multiple-unit housing in the core areas of OregonÂs urban centers to improve the balance between the residential and commercial nature of those areas, and to ensure full-time use of the areas as places where citizens of the community have an opportunity to live as well as work.

Â Â Â Â Â  (2) The Legislative Assembly further finds that it is in the public interest to promote private investment in transit supportive multiple-unit housing in light rail station areas and transit oriented areas in order to maximize OregonÂs transit investment to the fullest extent possible and that the cities and counties of this state should be enabled to establish and design programs to attract new development of multiple-unit housing, and commercial and retail property, in areas located within a light rail station area or transit oriented area.

Â Â Â Â Â  (3) The Legislative Assembly further finds that the cities and counties of this state should be enabled to establish and design programs to attract new development of multiple-unit housing in light rail station areas, in transit oriented areas or in city core areas by means of the local property tax exemption authorized under ORS 307.600 to 307.637. The programs shall emphasize the following:

Â Â Â Â Â  (a) The development of vacant or underutilized sites in light rail station areas, transit oriented areas or core areas, rather than sites where sound or rehabilitable multiple-unit housing exists.

Â Â Â Â Â  (b) The development of multiple-unit housing, with or without parking, in structures that may include ground level commercial space.

Â Â Â Â Â  (c) The development of multiple-unit housing, with or without parking, on sites with existing single-story commercial structures.

Â Â Â Â Â  (d) The development of multiple-unit housing, with or without parking, on existing surface parking lots.

Â Â Â Â Â  (4) The Legislative Assembly further finds that it is in the public interest to preserve or establish existing housing that is affordable to low income persons by providing the incentives authorized in ORS 307.600 to 307.637 to:

Â Â Â Â Â  (a) Existing multiple-unit housing subject to a low income housing assistance contract with an agency or subdivision of this state or the United States; and

Â Â Â Â Â  (b) Existing multiple-unit housing that becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States in order to use the incentives authorized in ORS 307.600 to 307.637.

Â Â Â Â Â  (5) The programs shall result in the preservation, construction, addition or conversion of units at rental rates or sale prices accessible to a broad range of the general public. [1975 c.428 Â§2; 1995 c.596 Â§1; 1999 c.808 Â§1; 2003 c.457 Â§1]

Â Â Â Â Â  307.603 Definitions for ORS 307.600 to 307.637. As used in ORS 307.600 to 307.637:

Â Â Â Â Â  (1) ÂEstablishÂ means, unless the context requires otherwise, making existing multiple-unit housing subject to a low income housing assistance contract.

Â Â Â Â Â  (2) ÂLenderÂ means any person who makes a loan, secured by a recorded mortgage or trust deed, to finance the acquisition, construction, addition or conversion of multiple-unit housing.

Â Â Â Â Â  (3) ÂLight rail station areaÂ means an area defined in regional or local transportation plans to be within a one-half mile radius of an existing or planned light rail station.

Â Â Â Â Â  (4) ÂLow income housing assistance contractÂ means an agreement between a public agency and a property owner that results in the production, rehabilitation, establishment or preservation of housing affordable to those with a defined level of household income.

Â Â Â Â Â  (5) ÂMultiple-unit housingÂ means:

Â Â Â Â Â  (a) Housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States; or

Â Â Â Â Â  (b) Newly constructed structures, stories or other additions to existing structures and structures converted in whole or in part from other use to dwelling units that meet the following criteria:

Â Â Â Â Â  (A) The structure must have a minimum number of dwelling units as specified by the city or county pursuant to ORS 307.606 (4).

Â Â Â Â Â  (B) The structure must not be designed or used as transient accommodations, including but not limited to hotels and motels.

Â Â Â Â Â  (C) The structure must have those design elements benefiting the general public as specified by the city or county pursuant to ORS 307.618.

Â Â Â Â Â  (D) If in a light rail station area or transit oriented area, the structure must:

Â Â Â Â Â  (i) Be physically or functionally related to a light rail line or mass transportation system; and

Â Â Â Â Â  (ii) Enhance the effectiveness of a light rail line or mass transportation system.

Â Â Â Â Â  (6) ÂTransit oriented areaÂ means an area defined in regional or local transportation plans to be within one-quarter mile of a fixed route transit service. [Formerly 307.605]

Â Â Â Â Â  307.605 [1975 c.428 Â§1; 1979 c.425 Â§1; 1989 c.1051 Â§1; 1995 c.596 Â§2; 1999 c.808 Â§2; 2003 c.457 Â§2; renumbered 307.603 in 2005]

Â Â Â Â Â  307.606 City or county to designate areas; public hearings; standards and guidelines for considering applications. (1) ORS 307.600 to 307.637 apply to multiple-unit housing preserved, constructed, established, added to or converted in cities or counties that adopt, after a public hearing and determination pursuant to subsection (3) of this section, by resolution or ordinance, the provisions of ORS 307.600 to 307.637. The tax exemption provided by ORS 307.600 to 307.637 only applies to the tax levy of a city or county that adopts the provisions of ORS 307.600 to 307.637, except that the tax exemption shall apply to the ad valorem property taxes of all taxing districts when upon request of the city or county that has adopted the provisions of ORS 307.600 to 307.637, the rates of ad valorem taxation of taxing districts whose governing boards agree by resolution to the policy of providing tax exemptions for multiple-unit housing as provided in ORS 307.600 to 307.637, when combined with the rate of taxation of the city or county that adopts the provisions of ORS 307.600 to 307.637, equal 51 percent or more of the total combined rate of taxation levied on the property which is tax exempt under ORS 307.600 to 307.637.

Â Â Â Â Â  (2) The city or county shall designate an area within which it proposes to allow exemptions provided for under the provisions of ORS 307.600 to 307.637. Core areas, light rail station areas or transit oriented areas may be designated by a city. A city may designate the entire city as the area in which the city proposes to allow exemptions under ORS 307.600 to 307.637 for housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States. A county may designate areas as light rail station areas or transit oriented areas but may not designate areas as core areas. A county may designate the entire county as the area in which the county proposes to allow exemptions under ORS 307.600 to 307.637 for housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States. A city or county from time to time may, by amending its resolution or ordinance, add or withdraw territory from the area originally designated as a light rail station area or a transit oriented area, but any area added must be within the boundaries of the area as limited by ORS 307.603 (3) or (6).

Â Â Â Â Â  (3) The city or county shall, prior to passage of a resolution or ordinance electing to utilize the provisions of ORS 307.600 to 307.637, hold a public hearing in order to determine whether multiple-unit housing meeting the qualifications of subsection (4) of this section would not otherwise be built in the designated area or preserved without the benefits provided by ORS 307.600 to 307.637.

Â Â Â Â Â  (4) Prior to accepting project applications under ORS 307.600 to 307.637, cities or counties shall promulgate standards and guidelines to be utilized in considering applications and making the determinations required by ORS 307.618. The standards and guidelines shall establish policy governing basic requirements for an application, including but not limited to:

Â Â Â Â Â  (a) Existing utilization of proposed project site, including justification of the elimination of any existing sound or rehabilitable housing.

Â Â Â Â Â  (b) Design elements.

Â Â Â Â Â  (c) Rental rates or sales prices.

Â Â Â Â Â  (d) Extensions of public benefits from the project beyond the period of the exemption.

Â Â Â Â Â  (e) Minimum number of units.

Â Â Â Â Â  (f) For housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, a demonstration that the exemption is necessary to preserve or establish the low income units.

Â Â Â Â Â  (g) For housing that is to become subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, the date on which the housing must be established in order to be exempt under ORS 307.600 to 307.637. [Formerly 307.610]

Â Â Â Â Â  307.609 Applicability of ORS 307.600 to 307.637 in cities and certain counties. In any city, or in any county with a population of over 300,000, the exemption shall apply only to multiple-unit housing preserved, established, constructed, added to or converted on land within an area designated under ORS 307.606 (2) or within a designated urban renewal or redevelopment area formed pursuant to ORS chapter 457. [Formerly 307.620]

Â Â Â Â Â  307.610 [1975 c.428 Â§3; 1979 c.425 Â§2; 1983 c.493 Â§1; 1989 c.1051 Â§2; 1991 c.459 Â§72; 1995 c.596 Â§3; 1997 c.325 Â§27; 1999 c.808 Â§3; 2003 c.457 Â§3; renumbered 307.606 in 2005]

Â Â Â Â Â  307.612 Duration of exemption; exclusions from exemption. (1) Except as provided under subsection (2) of this section, multiple-unit housing that qualifies for exemption under ORS 307.600 to 307.637 shall be exempt from ad valorem taxation for no more than 10 successive years. The first year of exemption shall be the assessment year beginning January 1 immediately following the calendar year in which construction, addition or conversion is completed, determined by that stage in the construction process when, pursuant to ORS 307.330, the improvement would have gone on the tax rolls in the absence of the exemption provided for in ORS 307.600 to 307.637 or, in the case of multiple-unit housing that is or becomes subject to a low income housing assistance contract, the application is approved. However:

Â Â Â Â Â  (a) The exemption shall not include the land or any improvements not a part of the multiple-unit housing, but may include parking constructed as part of the multiple-unit housing construction, addition or conversion.

Â Â Â Â Â  (b) In the case of a structure to which stories or other improvements are added or a structure that is converted in whole or in part from other use to dwelling units, only the increase in value attributable to the addition or conversion shall be exempt from taxation.

Â Â Â Â Â  (2) If the multiple-unit housing is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, the city or county may extend the exemption provided by ORS 307.600 to 307.637 through June 30 of the tax year during which the termination date of the contract falls.

Â Â Â Â Â  (3)(a) The exemption provided by ORS 307.600 to 307.637 shall be in addition to any other exemption provided by law. However, nothing in ORS 307.600 to 307.637 shall be construed to exempt any property beyond 100 percent of its real market value.

Â Â Â Â Â  (b) If property is located within a core area and within a light rail station area or a transit oriented area, or both, and application for exemption under more than one program is made, only the exemption for which application is first made and approved shall be granted. If property is granted exemption under ORS 307.600 to 307.637 pursuant to an ordinance or resolution adopted by a city, the property shall not be granted exemption pursuant to an ordinance or resolution adopted by a county. If property is granted exemption under ORS 307.600 to 307.637 pursuant to an ordinance or resolution adopted by a county, the property shall not be granted exemption pursuant to an ordinance or resolution adopted by a city. Property shall be granted exemption under ORS 307.600 to 307.637 only once. [Formerly 307.630]

Â Â Â Â Â  307.615 City or county to provide application forms; contents of application form; filing deadline; revision of application. An owner desiring an exemption under ORS 307.600 to 307.637 shall first apply to the city or county, whichever is appropriate, on forms supplied by the city or county. The application shall describe the property for which an exemption is requested, set forth the grounds supporting the requested exemption and be verified by oath or affirmation of the applicant. Application shall be made on or before February 1 immediately preceding the first assessment year for which exemption is requested, and shall be accompanied by the application fee required by ORS 307.621. The city or county may permit the applicant to revise an application prior to final action by the city or county. [Formerly 307.640]

Â Â Â Â Â  307.618 City or county findings required for exemption approval. The city or county may approve an application filed under ORS 307.615 if the city or county finds that:

Â Â Â Â Â  (1) In the case of the construction, addition or conversion of multiple-unit housing:

Â Â Â Â Â  (a) The owner has agreed to include in the construction, addition or conversion as a part of the multiple-unit housing one or more design elements benefiting the general public as specified by the city or the county, including but not limited to open spaces, parks and recreational facilities, common meeting rooms, child care facilities, transit amenities and transit or pedestrian design elements.

Â Â Â Â Â  (b) The proposed construction, addition or conversion project is or will be, at the time of completion, in conformance with all local plans and planning regulations, including special or district-wide plans developed and adopted pursuant to ORS chapters 195, 196, 197, 215 and 227, that are applicable at the time the application is approved.

Â Â Â Â Â  (2) In the case of housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, it is important to the community to preserve or establish the housing as low income housing and it is probable that the housing would not be produced, be established or remain as low income housing without the exemption being granted.

Â Â Â Â Â  (3) The owner has complied with all standards and guidelines adopted by cities or counties pursuant to ORS 307.606 (4). [Formerly 307.650]

Â Â Â Â Â  307.620 [1975 c.428 Â§4; 1989 c.1051 Â§3; 1995 c.596 Â§4; 1999 c.808 Â§4; 2003 c.457 Â§4; renumbered 307.609 in 2005]

Â Â Â Â Â  307.621 Approval or denial of applications; city or county to state in writing reasons for denial of exemption; application fees. (1) The city or county shall approve or deny an application filed under ORS 307.618 within 180 days after receipt of the application. An application not acted upon within 180 days shall be deemed approved.

Â Â Â Â Â  (2) Final action upon an application by the city or county shall be in the form of an ordinance or resolution that shall contain the ownerÂs name and address, a description of the subject multiple-unit housing, either the legal description of the property or the assessorÂs property account number, and the specific conditions upon which the approval of the application is based. On or before April 1 following approval, the city or county shall file with the county assessor and send to the owner at the last-known address of the owner a copy of the ordinance or resolution approving or disapproving the application. In addition, the city or county shall file with the county assessor on or before April 1 a document listing the same information otherwise required to be in an ordinance or resolution under this subsection, as to each application deemed approved under subsection (1) of this section.

Â Â Â Â Â  (3) If the application is denied, the city or county shall state in writing the reasons for denial and send notice of denial to the applicant at the last-known address of the applicant within 10 days after the denial.

Â Â Â Â Â  (4) The city or county, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the city or county and the assessor in administering ORS 307.600 to 307.637. The application fee shall be paid to the city or county at the time the application for exemption is filed. If the application is approved, the city or county shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the city or county shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant. [Formerly 307.660]

Â Â Â Â Â  307.624 Termination of exemption for failure to complete construction or noncompliance; notice. (1) Except as provided in ORS 307.627, if the city or county finds that construction of multiple-unit housing was not completed on or before the date specified in ORS 307.637, or that any provision of ORS 307.600 to 307.637 is not being complied with, or any provision required by the city or county pursuant to ORS 307.600 to 307.637 is not being complied with, the city or county shall give notice to the owner, mailed to the ownerÂs last-known address, and to any known lender, mailed to the lenderÂs last-known address, of the proposed termination of the exemption. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to appear and show cause why the exemption should not be terminated, the city or county shall further notify every known lender and shall allow the lender a period of not less than 30 days, beginning with the date that the notice of failure to appear and show cause is mailed to the lender, to cure any noncompliance or to provide assurance that is adequate, as determined by the governing body, to assure the governing body that the noncompliance will be remedied.

Â Â Â Â Â  (3) If the owner fails to appear and show cause why the exemption should not be terminated, and a lender fails to cure or give adequate assurance that any noncompliance will be cured, the city or county shall adopt an ordinance or resolution stating its findings terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor and a copy sent to the owner at the ownerÂs last-known address, and to any lender at the lenderÂs last-known address, within 10 days after its adoption. [Formerly 307.670]

Â Â Â Â Â  307.627 Termination of exemption; effect. (1) If, after application has been approved under ORS 307.600 to 307.637, a declaration defined in ORS 100.005 with respect to the property is presented to the county assessor or tax collector for approval under ORS 100.110, or if the county assessor discovers that the multiple-unit housing or a portion of the multiple-unit housing is changed to a use that is other than residential or housing, or if the exemption was granted for housing being or becoming subject to a low income housing assistance contract with an agency or subdivision of this state or the United States and the housing is not housing subject to a low income housing assistance contract as of a date the housing is required to be subject to a low income housing assistance contract in order to receive the exemption:

Â Â Â Â Â  (a) The exemption granted the multiple-unit housing or portion under ORS 307.600 to 307.637 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c)(A) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax that would have been due on the property or portion had it not been exempt under ORS 307.600 to 307.637 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.600 to 307.637.

Â Â Â Â Â  (B) In the case of multiple-unit housing described in ORS 307.603 (5)(a), this paragraph applies only if the low income housing assistance contract to which the housing was or was to become subject was not entered into, breached or terminated prematurely.

Â Â Â Â Â  (2) If, at the time of presentation or discovery, the property is no longer exempt, additional taxes shall be imposed as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced one year for each year that has elapsed since the year the property was last granted exemption beginning with the oldest year for which additional taxes are due.

Â Â Â Â Â  (3) The assessment and tax rolls shall show Âpotential additional tax liabilityÂ for each property granted exemption under ORS 307.600 to 307.637.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [Formerly 307.675]

Â Â Â Â Â  307.630 [1975 c.428 Â§5; 1979 c.425 Â§3; 1989 c.1051 Â§3a; 1991 c.459 Â§73; 1995 c.596 Â§5; 1997 c.541 Â§136; 1999 c.808 Â§5; 2003 c.457 Â§5; renumbered 307.612 in 2005]

Â Â Â Â Â  307.631 Review of denial of application or termination of exemption; correction of assessment and tax rolls; ownerÂs appeal of valuation; effective date of termination of exemption. (1) Review of a denial of an application under ORS 307.621, or of the termination of an exemption under ORS 307.624, shall be as provided by ORS 34.010 to 34.100.

Â Â Â Â Â  (2) If no review of the termination of an exemption as provided in subsection (1) of this section is affected, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232, to provide for the assessment and taxation of any property for which exemption was terminated by the city or county, or by a court, in accordance with the finding of the city, county or the court as to the tax year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232. Where there has been a failure to comply with ORS 307.624, the property shall become taxable beginning January 1 of the assessment year following the assessment year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [Formerly 307.680]

Â Â Â Â Â  307.634 Extension of deadline for completion of construction, addition or conversion. Notwithstanding any provision of ORS 307.624, if the city or county finds that construction, addition or conversion of the multiple-unit housing was not completed by the date specified in ORS 307.637, due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the city or county may extend the deadline for completion of construction, addition or conversion for a period not to exceed 12 consecutive months. [Formerly 307.690]

Â Â Â Â Â  307.637 Actions required by January 1, 2012, for exemption to be granted. An exemption for multiple-unit housing may not be granted under ORS 307.600 to 307.637 unless:

Â Â Â Â Â  (1) In the case of multiple-unit housing described in ORS 307.603 (5)(a), the application for exemption is made to the city or county on or before January 1, 2012.

Â Â Â Â Â  (2) In the case of multiple-unit housing described in ORS 307.603 (5)(b), the construction, addition or conversion is completed on or before January 1, 2012. [Formerly 307.691]

Â Â Â Â Â  307.640 [1975 c.428 Â§6; 1991 c.459 Â§74; 1995 c.596 Â§6; 1997 c.541 Â§138; renumbered 307.615 in 2005]

Â Â Â Â Â  307.650 [1975 c.428 Â§7; 1995 c.278 Â§37; 1995 c.596 Â§7; 1999 c.808 Â§6; 2003 c.457 Â§6; 2005 c.94 Â§41; renumbered 307.618 in 2005]

(Single-Unit Housing)

Â Â Â Â Â  307.651 Definitions for ORS 307.651 to 307.687. As used in ORS 307.651 to 307.687, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistressed areaÂ means a primarily residential area of a city designated by a city under ORS 307.657 which, by reason of deterioration, inadequate or improper facilities, the existence of unsafe or abandoned structures, including but not limited to a significant number of vacant or abandoned single or multifamily residential units, or any combination of these or similar factors, is detrimental to the safety, health and welfare of the community.

Â Â Â Â Â  (2) ÂGoverning bodyÂ means the city legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.651 to 307.687.

Â Â Â Â Â  (3) ÂQualified dwelling unitÂ means a dwelling unit that, upon completion, has a market value (land and improvements) of no more than 120 percent, or a lesser percentage as adopted by the governing body by resolution, of the median sales price of dwelling units located within the city.

Â Â Â Â Â  (4) ÂSingle-unit housingÂ means a newly constructed structure having one or more dwelling units that:

Â Â Â Â Â  (a) Is, or will be, at the time that construction is completed, in conformance with all local plans and planning regulations, including special or district-wide plans developed and adopted pursuant to ORS chapters 195, 196, 197 and 227.

Â Â Â Â Â  (b) Is constructed on or after January 1, 1990, and is completed within two years after application for exemption is approved under ORS 307.674 or before July 1, 2015, whichever is earlier.

Â Â Â Â Â  (c) Upon completion, is designed for each dwelling unit within the structure to be purchased by and lived in by one person or one family.

Â Â Â Â Â  (d) Upon completion, has one or more qualified dwelling units within the single-unit housing.

Â Â Â Â Â  (e) Is not a floating home, as defined in ORS 830.700, or a manufactured structure, as defined in ORS 446.561, other than a manufactured home described in ORS 197.307 (5)(a) to (f).

Â Â Â Â Â  (5) ÂStructureÂ does not include the land, nor any site development to the land, as both are defined under ORS 307.010. [Formerly 458.005]

Â Â Â Â Â  Note: Section 15, chapter 470, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 15. The amendments to ORS 458.005, 458.010, 458.015, 458.020, 458.025, 458.035, 458.040, 458.045, 458.050, 458.060 and 458.065 [renumbered 307.651, 307.654, 307.657, 307.664, 307.667, 307.671, 307.674, 307.677, 307.681, 307.684 and 307.687] by sections 1 to 4, 6 to 9 and 11 to 14 of this 2005 Act apply to property tax years beginning on or after July 1, 2005. [2005 c.470 Â§15]

Â Â Â Â Â  307.654 Legislative findings. (1) The Legislative Assembly finds it to be in the public interest to stimulate the construction of new single-unit housing in distressed urban areas in this state in order to improve in those areas the general life quality, to promote residential infill development on vacant or underutilized lots, to encourage homeownership and to reverse declining property values.

Â Â Â Â Â  (2) The Legislative Assembly further finds and declares that the cities of this state be able to establish and design programs to stimulate the construction of new single-unit housing in distressed urban areas by means of a limited property tax exemption, as provided under ORS 307.651 to 307.687. [Formerly 458.010]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.657 Local government action to designate distressed areas; scope of exemption; standards and guidelines. (1)(a) ORS 307.651 to 307.687 apply to single-unit housing located within the jurisdiction of a governing body that adopts, by resolution or ordinance, ORS 307.651 to 307.687. Except as provided in subsection (2) of this section, the exemption provided by ORS 307.651 to 307.687 applies only to the tax levy of a governing body that adopts ORS 307.651 to 307.687.

Â Â Â Â Â  (b) Each governing body that adopts, by resolution or ordinance, ORS 307.651 to 307.687 shall adopt rules specifying the process for determining the boundaries of a distressed area and for distressed area boundary changes. The cumulative land area within the boundaries of distressed areas within a city, determined for purposes of ORS 307.651 to 307.687, may not exceed 20 percent of the total land area of the city.

Â Â Â Â Â  (2) The tax exemption provided under ORS 307.651 to 307.687 applies to the tax levy of all taxing units when upon request of the city that has adopted ORS 307.651 to 307.687, the rates of taxation of taxing units whose governing bodies agree by resolution to the policy of providing tax exemptions for single-unit housing as described in ORS 307.651 to 307.687, when combined with the rate of taxation of the city, equal 51 percent or more of the total combined rate of taxation levied on the property which is tax exempt under ORS 307.651 to 307.687.

Â Â Â Â Â  (3) The city shall designate one or more distressed areas, located within the territorial boundaries of the city, within which the city proposes to allow exemptions under ORS 307.651 to 307.687.

Â Â Â Â Â  (4) The city shall adopt standards and guidelines to be utilized in considering applications and making the determinations required under ORS 307.651 to 307.687, including but not limited to:

Â Â Â Â Â  (a) Standards and guidelines for designating a distressed area, including but not limited to the probability of revitalization in the area without the assistance of the property tax exemption provided under ORS 307.651 to 307.687.

Â Â Â Â Â  (b) Design elements for construction of the single-unit housing proposed to be exempt.

Â Â Â Â Â  (c) Extensions of public benefits from the construction of the single-unit housing beyond the period of exemption. [Formerly 458.015]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.660 [1975 c.428 Â§8; 1995 c.596 Â§8; renumbered 307.621 in 2005]

Â Â Â Â Â  307.661 Median sales price. Prior to January 1 of each assessment year, the governing body of a city that adopts ORS 307.651 to 307.687 shall adopt by resolution the median sales price to be used for purposes of determining if dwelling units are qualified under ORS 307.651 to 307.687. In determining the median sales price, the governing body, assisted by the county assessor, shall use the sales data collected under ORS 309.200 in the county in which the greater portion of the taxable assessed value of single-unit housing in the city is located, as of the period ending the prior November 30. [2005 c.470 Â§5]

Â Â Â Â Â  307.664 Exemption; limitations. Each qualified dwelling unit of single-unit housing that qualifies for exemption under ORS 307.651 to 307.687 shall be exempt from ad valorem taxation for no more than 10 successive tax years beginning July 1 of the first tax year following approval of the application under ORS 307.674, as determined under rules adopted by the Department of Revenue. The exemption provided by this section shall be in addition to any other exemption provided by law for the property. However, the amount of assessed value exempted under this section may not exceed the real market value of the structure determined as of the date that the property is inspected for purposes of making a determination under ORS 307.674. [Formerly 458.020]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.667 Application for exemption. (1) Any owner desiring an exemption under ORS 307.651 to 307.687 shall first apply to the city on forms supplied by the city.

Â Â Â Â Â  (2) The application shall describe the property for which an exemption is requested, set forth the grounds for the exemption and be verified by oath or affirmation of the applicant.

Â Â Â Â Â  (3) The city may permit the applicant to revise an application made under this section prior to final action by the city. [Formerly 458.025]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  Note: Section 10, chapter 470, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 10. Notwithstanding ORS 458.025 and 458.040 [renumbered 307.667 and 307.674] (both sections as set forth in the 2001 Edition or 2003 Edition or as amended by sections 7 and 9 of this 2005 Act), an application for exemption that seeks a tax year beginning on or before July 1, 2005, as the first year of the exemption may be approved or denied by the city within 30 days following the effective date of this 2005 Act [November 4, 2005]. If an application is approved pursuant to this section, the first tax year of the exemption shall be the tax year beginning July 1, 2005. [2005 c.470 Â§10]

Â Â Â Â Â  307.670 [1975 c.428 Â§9; 1979 c.425 Â§4; 1981 c.697 Â§6; 1983 c.493 Â§2; 1989 c.1051 Â§4; 1991 c.459 Â§75; 1995 c.596 Â§9; renumbered 307.624 in 2005]

Â Â Â Â Â  307.671 Approval criteria. The city may approve an application made under ORS 307.667 if it finds that:

Â Â Â Â Â  (1) The proposed construction will be located in a distressed area.

Â Â Â Â Â  (2) The proposed construction will constitute single-unit housing.

Â Â Â Â Â  (3) The owner has agreed to include the design elements adopted under ORS 307.657 (4) in the construction.

Â Â Â Â Â  (4) The construction will result in public benefits beyond the period of exemption. [Formerly 458.035]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.674 Application, approval and denial procedures; filing with assessor; fee. (1) The city shall approve or deny an application filed under ORS 307.667 within 180 days after receipt of the application. An application not acted upon within 180 days shall be deemed approved.

Â Â Â Â Â  (2) Final action upon an application by the city shall be in the form of an ordinance or resolution that shall contain the ownerÂs name and address, a description of the structure that is the subject of the application that includes either the legal description of the property or the assessorÂs property account number and the specific conditions upon which the approval of the application is based.

Â Â Â Â Â  (3) On or before April 1 following approval, the city shall file with the county assessor and send to the owner at the last-known address of the owner a copy of the ordinance or resolution approving the application. The copy shall contain or be accompanied by a notice explaining the grounds for possible termination of the exemption prior to the end of the exemption period or thereafter, and the effects of termination. In addition, the city shall file with the county assessor on or before April 1 a document listing the same information otherwise required to be in an ordinance or resolution under subsection (2) of this section, as to each application deemed approved under subsection (1) of this section.

Â Â Â Â Â  (4) If the application is denied, the city shall state in writing the reasons for denial and send notice of denial to the applicant at the last-known address of the applicant within 10 days after the denial. The notice shall inform the applicant of the right to appeal under ORS 307.687.

Â Â Â Â Â  (5) The city, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the city and the assessor in administering ORS 307.651 to 307.687. The application fee shall be paid to the city at the time the application for exemption is filed. If the application is approved, the city shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the city shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant. [Formerly 458.040]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.675 [1981 c.697 Â§5; 1987 c.158 Â§45; 1987 c.459 Â§33; 1991 c.459 Â§76; 1999 c.808 Â§7; 2003 c.457 Â§7; renumbered 307.627 in 2005]

Â Â Â Â Â  307.677 Extension of construction period; effect of destruction of property. Notwithstanding any provision of ORS 307.651 to 307.687:

Â Â Â Â Â  (1) If the city finds that construction of the single-unit housing was not completed by a date that is 12 months after the date on which applications may no longer be approved under ORS 307.674, and further finds that the failure to complete construction was due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the city may extend the deadline for completion of construction for a period not to exceed an additional 12 consecutive months.

Â Â Â Â Â  (2) If property granted exemption under ORS 307.651 to 307.687 is destroyed by fire or act of God, or is otherwise no longer capable of occupancy due to circumstances beyond the control of the owner, the exemption shall cease but no additional taxes or penalty shall be imposed under ORS 307.651 to 307.687 upon the property. [Formerly 458.065]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.680 [1975 c.428 Â§10; 1991 c.459 Â§77; 1995 c.596 Â§10; 1997 c.541 Â§141; renumbered 307.631 in 2005]

Â Â Â Â Â  307.681 Exemption termination for failure to meet requirements; procedures. (1) Except as provided in ORS 307.684, if, after an application has been approved under ORS 307.674, the city finds that construction of single-unit housing was not completed within two years after the date the application was approved or on or before January 1, 2015, whichever is earlier, or that any provision of ORS 307.651 to 307.687 is not being complied with, or any provision required by the city pursuant to ORS 307.651 to 307.687 is not being complied with, the city shall give notice to the owner, mailed to the ownerÂs last-known address, of the proposed termination of the exemption. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to show cause why the exemption should not be terminated, the city shall adopt an ordinance or resolution stating its findings and terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor and a copy sent to the owner at the ownerÂs last-known address within 10 days after its adoption. [Formerly 458.045]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.684 Immediate termination of exemption; additional tax. (1) If, after application has been approved under ORS 307.674, the county assessor discovers that the single-unit housing or a portion of the single-unit housing is changed to a use that is other than single-unit housing:

Â Â Â Â Â  (a) The exemption granted the single-unit housing or portion under ORS 307.651 to 307.687 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax due on the property and the amount of the tax that would have been due on the property had it not been exempt under ORS 307.651 to 307.687 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.651 to 307.687.

Â Â Â Â Â  (2) If, at the time of discovery, the property is no longer exempt, additional taxes shall be imposed as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption.

Â Â Â Â Â  (3) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.651 to 307.687.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [Formerly 458.050]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.687 Review of denial of application; procedures following termination of exemption; correction of tax roll; additional tax. (1) Review of a denial of an application under ORS 307.674 shall be as provided by ORS 34.010 to 34.100.

Â Â Â Â Â  (2) Upon termination of an exemption, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any property for which exemption was terminated by the city or by a court, in accordance with the finding of the city or the court as to the year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232.

Â Â Â Â Â  (3) Unless the exemption is terminated pursuant to ORS 307.684, where there has been a failure to comply with ORS 307.681, the property shall become taxable beginning July 1 of the tax year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [Formerly 458.060]

Â Â Â Â Â  Note: See note under 307.651.

Â Â Â Â Â  307.690 [1975 c.428 Â§11; 1979 c.425 Â§5; 1983 c.493 Â§3; 1989 c.1051 Â§5; 1991 c.459 Â§78; 1995 c.596 Â§11; 1997 c.325 Â§29; renumbered 307.634 in 2005]

Â Â Â Â Â  307.691 [1995 c.596 Â§13; 1997 c.541 Â§143; 1999 c.808 Â§8; 2003 c.457 Â§8; 2005 c.176 Â§1; renumbered 307.637 in 2005]

Â Â Â Â Â  307.700 [1979 c.561 Â§1; repealed by 1993 c.475 Â§3]

(Ethanol Production Facilities)

Â Â Â Â Â  307.701 Ethanol production facilities. (1) As used in this section ÂethanolÂ has the meaning given the term under ORS 646.905.

Â Â Â Â Â  (2) Upon compliance with subsection (4) of this section, the real and personal property of an ethanol production facility that meets the requirements of subsection (3) of this section is exempt from taxation. The exemption shall be 50 percent of the assessed value of the property determined under ORS 308.146. The exemption under this section may be claimed for five assessment years.

Â Â Â Â Â  (3) An ethanol production facility may qualify for exemption from taxation under this section if the facility:

Â Â Â Â Â  (a) Is first in the process of construction, erection or installation as a new facility after July 1, 1993;

Â Â Â Â Â  (b) Is or will be placed in service to produce ethanol within four years after January 1 of the first assessment year for which the exemption under this section is claimed; and

Â Â Â Â Â  (c) Within four years after January 1 of the first assessment year for which the exemption under this section is claimed, is or will be certified by the State Department of Agriculture as a facility that produces ethanol capable of blending or mixing with gasoline. The blend or mixture shall meet the specifications or registration requirements established by the United States Environmental Protection Agency pursuant to section 211 of the Clean Air Act, 42 U.S.C. 7545 and 40 C.F.R. Part 79.

Â Â Â Â Â  (4)(a) In order to claim an exemption from taxation under this section for any assessment year, the owner of an ethanol production facility shall file with the county assessor, on or before April 1 of the year for which exemption is claimed, a statement verified by the oath or affirmation of the owner listing all real and personal property claimed to be exempt and showing the purpose for which the property will be or is used.

Â Â Â Â Â  (b) If the ownership and use of the property included in the statement filed for a prior year remain the same, a new statement shall not be required. However, if the ownership or use changes, or if the facility property is added to or retired, a new statement is required and the property shall not be exempt under this section if the statement is not filed. The new statement shall be filed no later than December 31 of the year to which the statement pertains.

Â Â Â Â Â  (5) If the facility property is not placed in service within the time required under subsection (3) of this section, or if the certification required under subsection (3) of this section is not obtained within the required time, then the facility property shall not be exempt for any year under this section. For any year for which the property has been granted exemption under this section, the county assessor shall add the property to the assessment and tax roll as omitted property in the manner provided under ORS 311.216 to 311.232. [1993 c.475 Â§2; 1997 c.541 Â§144]

Â Â Â Â Â  Note: Section 4, chapter 475, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 4. (1) An ad valorem property tax exemption provided by section 2 of this Act [307.701] is first applicable to the tax year beginning July 1, 1994.

Â Â Â Â Â  (2) Section 2 of this Act is repealed on July 1, 2008. The repeal applies to tax years beginning on or after July 1, 2008. Notwithstanding that an ethanol production facility has not received five years of exemption under section 2 of this Act, no exemption for the facility shall be granted under section 2 of this Act for a tax year beginning on or after July 1, 2008. [1993 c.475 Â§4]

Â Â Â Â Â  307.705 [1979 c.561 Â§2; 1991 c.459 Â§79; repealed by 1993 c.475 Â§3]

(Rural Health Care Facilities)

Â Â Â Â Â  307.804 Rural health care facilities; claim procedures; duration of exemption. (1) As used in this section and ORS 307.806, Ârural health care facilityÂ means a health care facility that:

Â Â Â Â Â  (a) Is located in a rural health service area with an average travel time of more than 30 minutes from a population center of 30,000 or more, as determined by the Office of Rural Health; and

Â Â Â Â Â  (b) Is used exclusively to provide medical care.

Â Â Â Â Â  (2) Real and personal property of a rural health care facility is exempt from the ad valorem property taxes of the county in which the facility is located, and from the ad valorem property taxes of each other local taxing district in which the facility is located that authorizes the exemption under ORS 307.806, if all of the following apply:

Â Â Â Â Â  (a) The property constitutes new construction, new additions, new modifications or new installations of property as of the first assessment date for which the facility is in service. Land and other property that was in existence at the location of the facility prior to the date work began on the construction, addition, modification or installation of property at the facility is not exempt under this section.

Â Â Â Â Â  (b) The exemption has been authorized by the governing body of the county in which the facility is located in the manner set forth in ORS 307.806.

Â Â Â Â Â  (3) To receive the exemption provided under this section, the rural health care facility must annually file its intention to take the exemption. The filing must be with the county assessor of the county that authorized the exemption under ORS 307.806 and must be made by April 1 preceding the tax year for which the exemption is being claimed.

Â Â Â Â Â  (4) A rural health care facility described in this section shall be exempt from the taxes to which the exemption applies for the tax year in which the facility is first in service as of the assessment date and for the next two succeeding tax years. [2001 c.642 Â§2]

Â Â Â Â Â  307.806 Exemption limited to taxes of district adopting ORS 307.804; procedures. (1) In order for a rural health care facility to be exempt from tax under ORS 307.804, prior to the construction, addition, modification or installation of the facility the governing body of the county in which the facility is to be located must, by ordinance or resolution, authorize the exemption provided under ORS 307.804.

Â Â Â Â Â  (2) Within 10 days following adoption of the ordinance or resolution that authorizes the exemption provided under ORS 307.804, the county governing body must give written notice of the authorization of the exemption to:

Â Â Â Â Â  (a) Each taxing district located in the county; and

Â Â Â Â Â  (b) The county assessor.

Â Â Â Â Â  (3) The notice must state that:

Â Â Â Â Â  (a) The county has authorized the exemption provided under ORS 307.804; and

Â Â Â Â Â  (b) The exemption will apply to the taxes of the local taxing district receiving the notice if that district elects to authorize the exemption under subsection (4) of this section.

Â Â Â Â Â  (4)(a) A local taxing district that receives a notice described in this section may elect to authorize the exemption within 180 days of the date of the notice.

Â Â Â Â Â  (b) The governing body of a taxing district makes an election by passing an ordinance or resolution stating that the taxing district is authorizing the exemption.

Â Â Â Â Â  (c) A taxing district making an election shall mail copies of the ordinance or resolution in which the election is made to the county governing body and to the county assessor within 10 days of the date the election is made.

Â Â Â Â Â  (5) A county that has authorized exemptions provided under ORS 307.804 may revoke authorization by repealing the ordinance or resolution described in subsection (1) of this section. Authorization revocation under this subsection does not affect the continued exemption of any rural health care facility that has already qualified for the exemption, but a rural health care facility that has not qualified for an exemption as of the date of revocation may not qualify for an exemption after the date of revocation. [2001 c.642 Â§3]

(Long Term Care Facilities)

Â Â Â Â Â  307.808 Findings and declarations. The Legislative Assembly finds that owners of long term care facilities who devote substantial proportions of those facilities to providing long term care to residents eligible for medical services under Medicaid provide an essential community service. The Legislative Assembly declares that a property tax exemption will enable these essential community provider long term care facilities to increase the quality of care provided to facility residents. The Legislative Assembly further declares that the quality of care is increased most efficiently when the full value of the exemption is applied to increasing direct caregiver wages, physical plant improvements and other expenditures that directly benefit the facility residents and staff. [1999 c.476 Â§1]

Â Â Â Â Â  307.810 [1959 c.659 Â§1; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  307.811 Essential community provider long term care facilities. (1) Real and personal property that is used solely in the operations of a long term care facility that has been certified for the tax year as an essential community provider long term care facility under ORS 443.888 shall be exempt from ad valorem property taxation.

Â Â Â Â Â  (2)(a) In order for the long term care facility to be exempt from taxation under this section, the owner of the facility shall file with the county assessor a copy of a certificate issued by the Department of Human Services under ORS 443.888, certifying the facility as an essential community provider long term care facility.

Â Â Â Â Â  (b) The certificate must be filed with the assessor on or before April 1 preceding the tax year for which the exemption is being claimed.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, a certificate may be filed with the assessor on or before December 31 of the tax year if accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property to which the certificate applies.

Â Â Â Â Â  (3) As used in this section and ORS 307.808, Âlong term care facilityÂ means a nursing facility, assisted living facility, residential care facility or adult foster home as defined in ORS 443.705. [1999 c.476 Â§2]

Â Â Â Â Â  307.815 Exemption limited to taxes of district adopting ORS 307.811. The exemption provided in ORS 307.811 applies only to the taxes of a taxing district the governing body of which has adopted, by ordinance or resolution, the provisions of ORS 307.811. [1999 c.476 Â§2a]

(Public Beach Access Sites)

Â Â Â Â Â  307.818 Beach access sites; claim procedures. (1) Upon compliance with subsection (2) of this section, the portion of real property owned by a private individual or organization that is subject to an easement for public beach access shall be exempt from taxation if:

Â Â Â Â Â  (a) The property is designated as a beach access site for free and open use by the public and the easement contains or is accompanied by a description of the property that conforms with the requirements of ORS 93.600 and allows the county assessor to locate the boundaries of and otherwise identify the property;

Â Â Â Â Â  (b) The easement and legal description are recorded in the records of the county recording officer and a copy of the recorded easement and the property description is filed in the office of the county assessor; and

Â Â Â Â Â  (c) The beach access site is free and open to the public permanently and continually throughout the year and is of sufficient size to accommodate parking for at least three automobiles.

Â Â Â Â Â  (2) On or before April 1 preceding the first tax year for which exemption under subsection (1) of this section is desired, the owner shall file a claim for exemption with the county assessor, except that if the property becomes qualified for the exemption after March 1 but before July 1, the claim shall be filed within 30 days after the property qualified for the exemption. [1999 c.872 Â§4]

Â Â Â Â Â  307.820 [1959 c.659 Â§2; 1965 c.395 Â§1; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  307.821 Disqualification; additional taxes. (1) If, after an exemption under ORS 307.818 is granted, the county assessor determines that the property or a portion of the property is not managed, operated or maintained in a manner consistent with ORS 307.818:

Â Â Â Â Â  (a) The exemption granted under ORS 307.818 may be terminated;

Â Â Â Â Â  (b) For the first tax year following the date of termination and each succeeding tax year, the property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the determination, to be collected and distributed in the same manner as other real property tax, an amount equal to the amount of tax that would have been due on the property had it not been exempt under ORS 307.818 for each of the years during which the property was exempt from taxation under ORS 307.818, not to exceed 15 tax years.

Â Â Â Â Â  (2) The assessment and tax rolls shall show Âpotential additional tax liabilityÂ for each property granted exemption under ORS 307.818.

Â Â Â Â Â  (3) No additional taxes shall be imposed under subsection (2) of this section if the property becomes disqualified for exemption under ORS 307.818 because the property is destroyed by fire, act of God or other natural disaster.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (5) A property that has lost eligibility for exemption under ORS 307.818 may requalify for exemption beginning with the tax year following payment of any additional taxes. [1999 c.872 Â§5]

(Environmentally Sensitive Logging Equipment)

Â Â Â Â Â  307.824 Findings and declarations. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The public policy of this state is to facilitate the transition of older logging equipment to newer equipment designed and manufactured to be as environmentally sensitive as current technology can provide, consistent with the need to match the equipment to the specifics of the site being harvested.

Â Â Â Â Â  (2) Personal property taxes paid on logging equipment act as a disincentive to a transition to environmentally sensitive technology, because older equipment has a lower assessed value and therefore generates a correspondingly reduced property tax liability. In contrast, newer equipment, the use of which benefits the environment more than the use of older equipment, has a higher assessed value and a correspondingly higher property tax liability.

Â Â Â Â Â  (3) A property tax incentive is a means of facilitating the transition to newer, environmentally sensitive equipment and accomplishing the declared public policy. [1999 c.957 Â§2]

Â Â Â Â Â  307.827 Environmentally sensitive logging equipment. (1) Environmentally sensitive logging equipment is exempt from ad valorem property taxation.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEnvironmentally sensitive logging equipmentÂ means logging equipment that was originally manufactured not more than eight years preceding the assessment date for the tax year for which exemption under this section is claimed.

Â Â Â Â Â  (b) ÂLogging equipmentÂ means machinery and equipment:

Â Â Â Â Â  (A) Used in logging or forest management operations involving timber harvest, including the felling, bucking, yarding, loading or utilization of timber, logs or wood fiber in the forest, or used in reforestation, forest vegetation restoration, site preparation, vegetation control, stand and tree improvement or thinning;

Â Â Â Â Â  (B) That is specifically designed for activities related to water quality or fish and wildlife habitat protection in the forest; or

Â Â Â Â Â  (C) Consisting of excavators used in logging road construction, maintenance, reconstruction or improvements, including the closing or obliterating of existing forest roads.

Â Â Â Â Â  (c) ÂLogging equipmentÂ does not include:

Â Â Â Â Â  (A) Equipment used in nonforest applications for more than 20 percent of the tax year, as measured by the operating hours of the equipment.

Â Â Â Â Â  (B) Equipment used in the manufacturing or milling of forest products.

Â Â Â Â Â  (C) Power saws, hand tools, blocks or pulleys that are not a part of the equipment, rigging, shop equipment or support equipment.

Â Â Â Â Â  (D) Logging equipment that is exempt from tax under ORS 307.831. [1999 c.957 Â§3]

Â Â Â Â Â  Note: Sections 4 and 5, chapter 957, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 4. ORS 307.827 applies to tax years beginning on or after July 1, 2000, and before July 1, 2012. [1999 c.957 Â§4; 2003 c.795 Â§1]

Â Â Â Â Â  Sec. 5. (1) Notwithstanding section 3 of this 1999 Act [307.827], environmentally sensitive logging equipment that qualifies for the exemption under section 3 of this 1999 Act for any tax year beginning on or after July 1, 2000, and before July 1, 2006, shall qualify for the exemption for at least five tax years if the equipment continues to meet the definition of logging equipment under section 3 of this 1999 Act during that period.

Â Â Â Â Â  (2) This section does not apply to tax years beginning on or after July 1, 2008. [1999 c.957 Â§5]

Â Â Â Â Â  307.830 [1959 c.659 Â§3; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  307.831 Skyline and swing yarders. Logging equipment consisting of a skyline yarder and carriage in the form of a mobile tower or swing yarder that is capable of full log suspension during inhaul is exempt from ad valorem property taxation. [1999 c.957 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 957, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 7. ORS 307.831 applies to tax years beginning on or after July 1, 2000, and before July 1, 2012. [1999 c.957 Â§7; 2003 c.795 Â§2]

(Cargo Containers)

Â Â Â Â Â  307.835 Cargo containers. All cargo containers principally used for the transportation of cargo by vessels in trade and ocean commerce shall be exempt from taxation. The term Âcargo containerÂ means a receptacle:

Â Â Â Â Â  (1) Of a permanent character and accordingly strong enough to be suitable for repeated use;

Â Â Â Â Â  (2) Specially designed to facilitate the carriage of goods, by one or more modes of transport, one of which shall be by vessels, without intermediate reloading; and

Â Â Â Â Â  (3) Fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another. [1979 c.783 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 783, Oregon Laws 1979, provides:

Â Â Â Â Â  Sec. 2. Cargo containers, as defined in section 1, chapter 783, Oregon Laws 1979 [307.835], are exempt from taxation for tax years beginning on or after July 1, 1974, but prior to July 1, 2010. [1979 c.783 Â§2; 1987 c.583 Â§1; 1995 c.748 Â§7; 2003 c.218 Â§1]

Â Â Â Â Â  Note: 307.835 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.840 [1959 c.659 Â§4; repealed by 1979 c.692 Â§13]

VERTICAL HOUSING DEVELOPMENT ZONES

Â Â Â Â Â  307.841 Definitions for ORS 307.841 to 307.867. As used in ORS 307.841 to 307.867:

Â Â Â Â Â  (1) ÂConstructionÂ means the development of land and the construction of improvements to land, and may be further defined by the Housing and Community Services Department by rule.

Â Â Â Â Â  (2) ÂEqualized floorÂ means the quotient determined under ORS 307.857 (3)(b).

Â Â Â Â Â  (3) ÂLight rail station areaÂ has the meaning given that term in ORS 307.603.

Â Â Â Â Â  (4) ÂLow income residential housingÂ means housing that is restricted to occupancy by persons or families whose income is no greater than 80 percent of area median income, adjusted for family size, as determined by the department.

Â Â Â Â Â  (5) ÂRehabilitationÂ means the substantial repair of improvements or land developments, and may be further defined by the department by rule.

Â Â Â Â Â  (6) ÂTransit oriented areaÂ has the meaning given that term in ORS 307.603.

Â Â Â Â Â  (7) ÂVertical housing development projectÂ or ÂprojectÂ means the construction or rehabilitation of a multiple-story building, or a group of buildings, including at least one multiple-story building, so that a portion of the project is to be used for nonresidential uses and a portion of the project is to be used for residential uses.

Â Â Â Â Â  (8) ÂVertical housing development zoneÂ or ÂzoneÂ means an area that has been designated a vertical housing development zone under ORS 307.847. [Formerly 285C.450]

Â Â Â Â Â  307.844 Zone designation; application; special district election to not participate in zone. (1)(a) A city may apply to the Housing and Community Services Department for designation of an area within the city as a vertical housing development zone.

Â Â Â Â Â  (b) A county may apply to the Housing and Community Services Department for designation of an unincorporated area within the county as a vertical housing development zone.

Â Â Â Â Â  (2) With the prior consent of the governing body of each city in which a proposed zone is to be located, a county may apply to the department for designation of any area within each city that has given consent for vertical housing development zone designation.

Â Â Â Â Â  (3) A city and a county, or any combination of cities and counties, may apply to the department for designation of an area situated within each applying jurisdiction as a vertical housing development zone.

Â Â Â Â Â  (4) A district listed in ORS 198.010 or 198.180 may elect not to participate in a vertical housing development zone. A district that elects not to participate may continue to impose taxes on property otherwise exempt from ad valorem property tax under ORS 307.864.

Â Â Â Â Â  (5) An application for designation of a vertical housing development zone must be submitted to the department. The application shall be in the form and contain the information required by the department, including:

Â Â Â Â Â  (a) A list of local taxing districts, other than the applicant, that have territory in the proposed vertical housing development zone.

Â Â Â Â Â  (b) A copy of a written notification that the applicant mailed to the districts listed pursuant to paragraph (a) of this subsection that:

Â Â Â Â Â  (A) Describes the proposed vertical housing development zone;

Â Â Â Â Â  (B) Explains the exemption described in ORS 307.864 that would apply if the proposed zone is designated;

Â Â Â Â Â  (C) Explains the process by which a district listed in ORS 198.010 or 198.180 may elect not to participate in the vertical housing development zone; and

Â Â Â Â Â  (D) Is in a form that is satisfactory to the department.

Â Â Â Â Â  (c) A statement signed by the applicant attesting that the notification described in paragraph (b) of this subsection was sent by regular mail to each district listed pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (6) The application shall:

Â Â Â Â Â  (a) Be filed on behalf of one or more local government units as described in subsections (1) to (3) of this section by action of the governing body of each applicant;

Â Â Â Â Â  (b) Contain a description of the area sought to be designated as a vertical housing development zone, including proposed zone boundaries;

Â Â Â Â Â  (c) Contain the reasons that all or a portion of a proposed zone constitutes a core area of an urban center, a light rail system area or a transit oriented area; and

Â Â Â Â Â  (d) Contain any other information required by the department.

Â Â Â Â Â  (7) The applicant shall submit to the department, within 30 days following the date the application is filed with the department, a list of the districts that elected not to participate in the vertical housing development zone. [Formerly 285C.453]

Â Â Â Â Â  307.847 Approval or disapproval of application. (1) The Housing and Community Services Department shall review each application filed under ORS 307.844 and shall approve or disapprove each application.

Â Â Â Â Â  (2) The department may approve an application and designate all or a portion of the area that is the subject of the application as a vertical housing development zone if the department determines that the area meets the criteria set forth in ORS 307.851.

Â Â Â Â Â  (3) The determination of the department to approve or disapprove an application is a discretionary determination. The determination is final and is not subject to judicial or administrative review. [Formerly 285C.456]

Â Â Â Â Â  307.850 [1965 c.278 Â§1; 1993 c.70 Â§1; 1997 c.499 Â§1; renumbered 285A.325 in 1997]

Â Â Â Â Â  307.851 Criteria for designation of zone; notice to county assessor. The Housing and Community Services Department shall:

Â Â Â Â Â  (1) Designate a vertical housing development zone upon application made under ORS 307.844 if the department determines that the proposed zone meets the criteria established by the department by rule for a zone.

Â Â Â Â Â  (2) Notify the county assessor of the county in which the vertical housing development zone is located of the designation of that zone and of the districts that elected not to participate in the zone. [Formerly 285C.459]

Â Â Â Â Â  307.854 Acquisition, disposition and development of real property within zone. Following the designation of a vertical housing development zone under ORS 307.847, the city or county that sought zone designation may acquire or dispose of real property within the zone for the purpose of developing vertical housing development projects within the zone. The development of projects may be undertaken by the city or county independently, jointly or in partnership with a private entity or may be undertaken by a private entity acting independently. The entities undertaking the development of property under this section may own and operate the developed property or may sell or otherwise dispose of the property at any time during or after development. The property may be sold at the propertyÂs real market value or at a lesser value. [Formerly 285C.462]

Â Â Â Â Â  307.857 Application for exemption; content; review; certification; fees. (1) Following the designation of a vertical housing development zone under ORS 307.847, a person proposing to undertake a proposed vertical housing development project and seeking the partial property tax exemption set forth in ORS 307.864 shall apply to the Housing and Community Services Department for certification of the project.

Â Â Â Â Â  (2) The application must be satisfactory to the department in form and content and shall contain any information required by the department, including all of the following:

Â Â Â Â Â  (a) The address and boundaries of the proposed vertical housing development project;

Â Â Â Â Â  (b) A description of the existing state of the property;

Â Â Â Â Â  (c) A description of the proposed project construction or rehabilitation, including the design of the construction or rehabilitation, the cost of the construction or rehabilitation and the number of floors and residential units to be constructed or rehabilitated;

Â Â Â Â Â  (d) A description of the nonresidential uses to which any portion of the proposed project is to be put, including the proportion of total square footage of the project proposed for nonresidential uses;

Â Â Â Â Â  (e) A description of the proposed portion of the project to be used for residential uses, including the proportion of total square footage of the project proposed for residential uses;

Â Â Â Â Â  (f) A description of the number and nature of residential units in the proposed project that are to be low income residential housing, including the proportion of total square footage of the project proposed for low income residential housing uses;

Â Â Â Â Â  (g) The calculation and allocations described under subsection (3) of this section; and

Â Â Â Â Â  (h) A commitment that is satisfactory to the department, including documentation and evidence of recording of the documentation, that the project will be maintained and operated in a manner consistent with the application submitted under this section for the duration of the commitment. The duration of the commitment may not be less than the number of tax years for which the project is intended to be partially exempt from ad valorem property taxes under ORS 307.864.

Â Â Â Â Â  (3)(a) Each application filed under this section shall contain a calculation of equalized floors, an allocation of equalized floors to residential uses and an allocation of equalized floors to low income residential housing uses as determined under this subsection.

Â Â Â Â Â  (b) An equalized floor is the quotient that results from the division of total square footage of a project by the number of actual floors of the project that are at least 500 square feet per floor, or as may be increased or otherwise qualified by the department by rule.

Â Â Â Â Â  (c) To allocate equalized floors to residential uses, divide the total square footage of residential property in the project by the square footage of an equalized floor.

Â Â Â Â Â  (d) To allocate equalized floors to low income residential housing use, divide the total square footage of low income residential housing property in the project by the square footage of an equalized floor. In determining the square footage of low income residential housing property, include that proportion of the square footage of residential common space that is the same as the proportion of the total square footage of low income residential housing units to the total square footage of all residential housing units.

Â Â Â Â Â  (4) The application must be filed under this section on or before the date residential units that are a part of the vertical housing development project are ready for occupancy.

Â Â Â Â Â  (5) The department shall review each application submitted under this section and shall certify or deny certification based on whether the proposed vertical housing development project meets criteria established by the department by rule that are consistent with ORS 307.841 to 307.867.

Â Â Â Â Â  (6) The department may request any documentation or undertake any investigation necessary to ascertain the veracity of any statement made on an application under this section.

Â Â Â Â Â  (7) The certification issued by the department shall:

Â Â Â Â Â  (a) Identify the property included in the certified vertical housing development project;

Â Â Â Â Â  (b) Identify the number of equalized floors of residential housing in the project and include a description of the property of each equalized floor;

Â Â Â Â Â  (c) Identify the number of equalized floors of low income residential housing in the project and include a description of the property of each equalized floor; and

Â Â Â Â Â  (d) Contain any other information prescribed by the department.

Â Â Â Â Â  (8) The determination of the department to certify or deny certification is a discretionary determination. The determination is final and is not subject to judicial or administrative review.

Â Â Â Â Â  (9) The department may charge appropriate fees to offset the cost of administering the application and certification process under this section and any other related costs. [Formerly 285C.465]

Â Â Â Â Â  Note: Section 11, chapter 119, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 11. (1) Property that was constructed pursuant to a certification for a partial property tax exemption under ORS 285C.465 [renumbered 307.857], prior to the effective date of this 2005 Act [November 4, 2005], shall continue to receive the exemption according to the same schedule and subject to the disqualification provisions of ORS 285C.450 to 285C.480 [renumbered 307.841 to 307.867] that were in effect and applied at the time the vertical housing development project was certified for partial property tax exemption.

Â Â Â Â Â  (2) If an application for certification was filed with the Economic and Community Development Department prior to the effective date of this 2005 Act but not acted upon as of the effective date of this 2005 Act, the Economic and Community Development Department shall forward the application to the Housing and Community Services Department. [2005 c.119 Â§11]

Â Â Â Â Â  Note: Section 13, chapter 119, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 13. The Housing and Community Services Department may not issue a certification under ORS 285C.450 to 285C.480 [renumbered 307.841 to 307.867] on or after January 1, 2016. [2005 c.119 Â§13]

Â Â Â Â Â  307.861 Monitoring of certified projects; decertification. (1) Upon determining to certify a vertical housing development project, the Housing and Community Services Department shall send a copy of the certification to the county assessor of the county in which the project is to be located.

Â Â Â Â Â  (2) At any time after certification and prior to the end of the exemption period, the department may:

Â Â Â Â Â  (a) Request documentation, undertake investigations or otherwise review and monitor the project to ensure ongoing compliance by project applicants and owners; and

Â Â Â Â Â  (b) Undertake any remedial action that the department determines to be necessary or appropriate to fulfill the purposes of ORS 307.841 to 307.867, including issuing a notice of decertification directing the county assessor to disqualify all or a portion of a project. The decertification notice shall identify:

Â Â Â Â Â  (A) The property decertified from the vertical housing development project;

Â Â Â Â Â  (B) The number of equalized floors that have ceased qualifying as residential housing for purposes of ORS 307.841 to 307.867;

Â Â Â Â Â  (C) The number of equalized floors that have ceased qualifying as low income residential housing for purposes of ORS 307.841 to 307.867;

Â Â Â Â Â  (D) The remaining number of equalized floors of residential housing in the project and include a description of the property of each remaining equalized floor; and

Â Â Â Â Â  (E) The remaining number of equalized floors of low income residential housing in the project and include a description of the property of each remaining equalized floor of low income residential housing.

Â Â Â Â Â  (3) A notice of decertification issued under subsection (2) of this section shall include any other information prescribed by the department.

Â Â Â Â Â  (4) The department shall send copies of a notice of decertification issued under subsection (2) of this section to the property owner and the county assessor of the county in which the property is located. [Formerly 285C.468]

Â Â Â Â Â  307.864 Partial property tax exemption; disqualification. (1) For the first tax year in which, as of the assessment date, a vertical housing development project is occupied or ready for occupancy following certification under ORS 307.857, and for the next nine consecutive tax years:

Â Â Â Â Â  (a) The property of the vertical housing development project, except for the land of the project, shall be partially exempt from ad valorem property taxes imposed by local taxing districts, other than the districts that elected not to participate in the vertical housing development zone as described in ORS 307.844 (4), according to the following schedule and as identified in the certification issued by the department under ORS 307.857 (7):

Â Â Â Â Â  (A) If the project consists of the equivalent of one equalized floor allocated to residential housing, the project shall be 20 percent exempt.

Â Â Â Â Â  (B) If the project consists of the equivalent of two equalized floors allocated to residential housing, the project shall be 40 percent exempt.

Â Â Â Â Â  (C) If the project consists of the equivalent of three equalized floors allocated to residential housing, the project shall be 60 percent exempt.

Â Â Â Â Â  (D) If the project consists of the equivalent of four or more equalized floors allocated to residential housing, the project shall be 80 percent exempt.

Â Â Â Â Â  (b) The land of the vertical housing development project shall be partially exempt from ad valorem property taxes imposed by local taxing districts, other than the districts that elected not to participate in the vertical housing development zone as described in ORS 307.844 (4), in the same percentages determined under paragraph (a) of this subsection, for each equalized floor allocated to low income residential housing, as identified in the certification issued by the department under ORS 307.857 (7).

Â Â Â Â Â  (2) In order to receive the partial property tax exemption described in subsection (1) of this section, the vertical housing development project property owner, project applicant or other person responsible for the payment of property taxes on the project shall notify the county assessor of the county in which the project exists, that the project meets the requirements of subsection (1) of this section. The notification must be given to the assessor in writing on or before April 1 preceding the first tax year for which the partial property tax exemption is sought.

Â Â Â Â Â  (3) During the period in which property would otherwise be partially exempt under subsection (1)(a) of this section, if all or a portion of a project has been decertified by the Housing and Community Services Department under ORS 307.861, the property shall be disqualified from exemption under this section in proportion to the equivalent of each equalized floor that has ceased qualifying as residential housing, as set forth in the notice of decertification.

Â Â Â Â Â  (4) During the period in which land would otherwise be partially exempt under subsection (1)(b) of this section, if all or a portion of a project has been decertified by the Housing and Community Services Department under ORS 307.861, the land shall be disqualified from exemption under this section in proportion to the equivalent number of equalized floors that have ceased qualifying as low income residential housing, as set forth in the notice of decertification. [Formerly 285C.471]

Â Â Â Â Â  307.867 Termination of zone; effect of termination. (1) Following vertical housing development zone designation under ORS 307.847, if the Housing and Community Services Department receives a request to terminate a vertical housing development zone from the applicant for zone designation under ORS 307.844, the department shall terminate the zone.

Â Â Â Â Â  (2) The termination of a zone under this section does not affect the exemption of any property from tax under ORS 307.864 if an application for the exemption was approved prior to the zone termination. [Formerly 285C.480]

PENALTIES

Â Â Â Â Â  307.990 Penalties. If any person shall willfully deliver any statement to the officer charged with assessment of property for tax purposes in the county of the person containing a false statement of a material fact, whether it be an owner, shipper, the agent of the person, or a storageman or warehouseman of the agent of the person, the person shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than $500 or by imprisonment in the county jail for not more than six months. [1959 c.659 Â§5]

_______________



Chapter 308

Chapter 308 Â Assessment of Property for Taxation

2005 EDITION

ASSESSMENT OF PROPERTY FOR TAXATION

REVENUE AND TAXATION

GENERAL PROVISIONS

308.005Â Â Â Â  ÂAssessorÂ includes deputy

308.007Â Â Â Â  Definitions

308.010Â Â Â Â  Registered appraiser requirements; continuing education; rules

308.015Â Â Â Â  Alternate qualifications for appraisers

308.020Â Â Â Â  Appeal of large amounts of value; effect on computation of tax; limited to appeals from years before 1997-1998; rules

308.030Â Â Â Â  Penalty for failure to file certain statements within time limits; notice; waiver or reduction of penalty; rules

COUNTY ASSESSOR

308.050Â Â Â Â  AssessorÂs annual report on property appraisal program

308.055Â Â Â Â  Special assessor appointed if assessor fails to act

308.057Â Â Â Â  Continuing education of county assessors required; effect of failure to comply; appointment of special assessor

308.059Â Â Â Â  Qualifications of managerial employees of assessor

308.062Â Â Â Â  Action by department when appraisals not being conducted as provided by law; reimbursement of department costs

308.065Â Â Â Â  Administering of oaths by assessors and deputies

WHERE AND TO WHOM PROPERTY ASSESSED

308.105Â Â Â Â  Personal property

308.115Â Â Â Â  Minerals, coal, oil, gas or other severable interests owned separately from realty not subject to tax; exception for actively mined interests; separately owned improvements separately assessed

308.120Â Â Â Â  Partnership property; liability of either partner for whole tax

308.125Â Â Â Â  Undivided interest; assessment; ownership of less than one forty-eighth interest

308.130Â Â Â Â  Undivided estate of decedent; liability for whole tax; right of contribution

308.135Â Â Â Â  Trustee or personal representative separately assessed; valuation of property held as representative

MAXIMUM ASSESSED VALUE AND ASSESSED VALUE

(Generally)

308.142Â Â Â Â  ÂPropertyÂ and Âproperty tax accountÂ defined

308.146Â Â Â Â  Determination of maximum assessed value and assessed value; reduction in maximum assessed value following property destruction; effect of conservation or highway scenic preservation easement

(Special Determinations of Value)

308.149Â Â Â Â  Definitions for ORS 308.149 to 308.166

308.153Â Â Â Â  New property and new improvements to property

308.156Â Â Â Â  Subdivision or partition; rezoning; omitted property; disqualification from exemption, partial exemption or special assessment; rules

308.159Â Â Â Â  Lot line adjustments

308.162Â Â Â Â  Property tax account modifications

308.166Â Â Â Â  Ordering provisions when property is subject to multiple special determinations of value

ASSESSMENT ROLL; METHOD OF ASSESSMENT

308.205Â Â Â Â  Real market value defined; rules

308.207Â Â Â Â  Computation of real market value for taxing or bonding limitations

308.210Â Â Â Â  Assessing property; record as assessment roll; changes in ownership or description of real property and manufactured structures assessed as personal property

308.212Â Â Â Â  Requirement for property owner to file address

308.215Â Â Â Â  Contents of assessment roll; rules

308.217Â Â Â Â  Form of assessment and tax rolls; obtaining descriptions of property

308.219Â Â Â Â  Assessment and tax rolls; preparation; contents; availability to public; rules

308.225Â Â Â Â  Boundary change or proposed boundary change; procedure

308.231Â Â Â Â  Only registered appraisers to appraise real property

308.232Â Â Â Â  Property to be valued at 100 percent real market value and assessed at assessed value

308.233Â Â Â Â  Use of sales data for physical appraisal

308.234Â Â Â Â  Record of last appraisal; Department of Revenue to approve methods of appraisal

308.235Â Â Â Â  Valuation of land

308.236Â Â Â Â  Land values to reflect presence of roads; roads not assessed; exception for certain timber roads

308.240Â Â Â Â  Description of land; assessment to Âunknown ownersÂ; mistake or omission in ownerÂs name; error in description of property

308.242Â Â Â Â  AssessorÂs authority to change roll after September 25 limited; when changes permitted; stipulations

308.245Â Â Â Â  Maps; taxpayersÂ index

308.250Â Â Â Â  Valuation and assessment of personal property; cancellation of assessment and short form return in certain cases; verified statements

308.256Â Â Â Â  Assessment, taxation and exemption of watercraft and materials of shipyards, ship repair facilities and offshore drilling rigs

308.260Â Â Â Â  Watercraft used for reduction or processing of deep-sea fish; machinery and equipment; assessment; taxation

308.270Â Â Â Â  Public lands sold or contracted to be sold to be placed on assessment roll; obtaining list of such lands and of final certificates issued

308.275Â Â Â Â  Use of reproduction cost or prices and costs in determining assessed values

308.285Â Â Â Â  Requiring taxpayer to furnish list of taxable property

308.290Â Â Â Â  Returns; personal property; real property; combined real and personal returns for industrial property; contents; filing; extensions; confidentiality and disclosure; lessor-lessee elections; rules

308.295Â Â Â Â  Penalties for failure to file real property or combined return on time; notice; waiver of penalty

308.296Â Â Â Â  Penalty for failure to file return reporting only personal property; notice; waiver of penalty

308.297Â Â Â Â  Personal property returns to note penalty for delinquency

308.300Â Â Â Â  Penalty for neglecting to file real property or combined return with intent to evade taxation

308.302Â Â Â Â  Disposition of penalties

308.310Â Â Â Â  When list of persons issued electrical permits supplied

308.316Â Â Â Â  Examining witnesses, books and records; reference of matter to department upon failure to produce records or testify

308.320Â Â Â Â  Oath of assessor upon completion of assessment roll

308.325Â Â Â Â  Certificate of assessment to person assessed

308.330Â Â Â Â  Duty of assessor to assess properly

308.335Â Â Â Â  Department testing work of county assessors; supplementing assessment list; special assessor

308.341Â Â Â Â  Exemption for reduction in value by reason of comprehensive plan or zone change; limited to tax years before 1997-1998; disqualification; treatment of property first exempt in 1996-1997 tax year

308.343Â Â Â Â  Applicability of plan or zone change exemption

INDUSTRIAL PLANTS

308.408Â Â Â Â  ÂIndustrial plantÂ defined

308.411Â Â Â Â  Appraisal and real market valuation of industrial plants; rules

308.412Â Â Â Â  Effect of election to exclude income approach to value under prior law

308.413Â Â Â Â  Confidential information furnished under ORS 308.411; exception; rules

DESTROYED OR DAMAGED PROPERTY

308.425Â Â Â Â  Taxes on destroyed or damaged property; proration; reduction; effect of repair

308.428Â Â Â Â  Property destruction or damage during first six months of assessment year; July 1 assessment date

308.440Â Â Â Â  Relief not allowed in case of arson by property owner

REHABILITATED RESIDENTIAL PROPERTY

308.450Â Â Â Â  Definitions for ORS 308.450 to 308.481

308.453Â Â Â Â  Policy

308.456Â Â Â Â  Application of ORS 308.450 to 308.481; standards for processing certificate applications

308.457Â Â Â Â  Determining boundaries of distressed areas; rules; limitation

308.459Â Â Â Â  Valuation of rehabilitated property not to be increased; effect of filing date of certificate

308.462Â Â Â Â  Qualifications for limited assessment

308.466Â Â Â Â  Processing applications for limited assessment; issuance of certificate; judicial review of application denial

308.468Â Â Â Â  Fee for limited assessment applications; time of payment; disposition

308.471Â Â Â Â  Owner to file statement with governing body when rehabilitation project finished; disqualification of property; judicial review of disqualification determination

308.474Â Â Â Â  Owner to file annual statement regarding rental property transactions if agreement filed under ORS 308.462 (2)

308.477Â Â Â Â  Termination of limited assessment for incomplete construction or noncompliance; appeal; revaluation; tax liability

308.479Â Â Â Â  Termination of limited assessment for change of use; additional taxes; circumstances when additional taxes not imposed

308.481Â Â Â Â  Extending deadline for completion of rehabilitation project; grounds

NONPROFIT HOMES FOR ELDERLY PERSONS

308.490Â Â Â Â  Determining value of homes for elderly persons

ASSESSMENT OF DESIGNATED UTILITIES AND COMPANIES BY DEPARTMENT OF

REVENUE

308.505Â Â Â Â  Definitions for ORS 308.505 to 308.665

308.510Â Â Â Â  ÂPropertyÂ defined; real and personal property classified

308.515Â Â Â Â  Department to make annual assessment of designated utilities and companies

308.517Â Â Â Â  To whom property assessed; certain property not to be assessed

308.520Â Â Â Â  Companies to file statements

308.525Â Â Â Â  Contents of statement

308.530Â Â Â Â  Company not relieved from making other reports

308.535Â Â Â Â  Extension of time for making reports or statements; proceeding in case of failure or refusal to furnish statement or information

308.540Â Â Â Â  Department to prepare assessment roll; date as of which value assessed; when roll final

308.545Â Â Â Â  Mode of valuing property

308.550Â Â Â Â  Valuing property of company operating both within and without state

308.555Â Â Â Â  Unit valuation of property

308.558Â Â Â Â  Taxation of aircraft; criteria; apportionment; exemption of aircraft of foreign-owned carriers

308.559Â Â Â Â  Exemption for aircraft undergoing major work

308.560Â Â Â Â  Assessment roll; contents; description of property; effect of errors, mistakes and omissions

308.565Â Â Â Â  Apportionment of assessment between counties

308.570Â Â Â Â  Determining value per mile of main and branch lines of companies using rail lines

308.575Â Â Â Â  Determining value per mile of property of companies using wire, pipe or pole lines or operational routes

308.580Â Â Â Â  Notice of meeting to review tentative assessment roll; persons interested to appear

308.585Â Â Â Â  Delivery of tentative assessment roll to director

308.590Â Â Â Â  Review and correction of roll; apportionment to county

308.595Â Â Â Â  Notice when valuation increased or omitted property placed on roll; notice; conference

308.600Â Â Â Â  DirectorÂs examination of rolls

308.605Â Â Â Â  Entry of corrections and changes; record of meetings

308.610Â Â Â Â  Oath of director upon completion of review

308.615Â Â Â Â  Keeping roll on file as public record

308.635Â Â Â Â  When assessment complete; certifying to assessors; apportioning by assessor; levy and collection of taxes

308.640Â Â Â Â  Assessment and taxation of personal property of small private railcar companies; apportionment to counties

308.645Â Â Â Â  Reports by companies of mileage to county assessors

308.650Â Â Â Â  Companies to maintain principal office and agent within state

308.655Â Â Â Â  Rules and regulations

308.665Â Â Â Â  Railroad car exemption

MULTIUNIT RENTAL HOUSING SUBJECT TO GOVERNMENT RESTRICTION ON USE

308.701Â Â Â Â  Definitions for ORS 308.701 to 308.724

308.704Â Â Â Â  Option of owner to choose special assessment

308.707Â Â Â Â  Valuation of multiunit rental property subject to special assessment

308.709Â Â Â Â  Application procedure; due dates; late filing; fee; assessor determination; appeals

308.712Â Â Â Â  Methods to determine specially assessed value; election by owner; procedure; rules; fee

308.714Â Â Â Â  Disqualification; notification requirements; penalties; rules; reapplication; new property or new improvements

308.723Â Â Â Â  Application of property tax expenditure funding

308.724Â Â Â Â  Rules

GROSS EARNINGS TAX ON MUTUAL OR COOPERATIVE DISTRIBUTION SYSTEMS

308.805Â Â Â Â  Mutual and cooperative electric distribution systems subject to tax on gross earnings

308.807Â Â Â Â  Amount of tax

308.810Â Â Â Â  Association to file statement; payment of tax

308.815Â Â Â Â  Examination of return by department; distribution of tax

308.820Â Â Â Â  Tax as a lien; delinquency date; action to collect

MANUFACTURED STRUCTURES; MOBILE MODULAR UNITS

308.865Â Â Â Â  Notice and payment of taxes before movement of mobile modular unit

308.866Â Â Â Â  Definition of mobile modular unit; statement of value; receipt

308.875Â Â Â Â  Manufactured structures classified as real or personal property; effect of classification on other transactions

308.880Â Â Â Â  Travel or special use trailer eligible for ad valorem taxation upon application of owner

308.885Â Â Â Â  Determination of real market value of manufactured structure without physical appraisal

308.905Â Â Â Â  Special assessment on manufactured structure; collection; use

PENALTIES

308.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  308.005 ÂAssessorÂ includes deputy. As used in the revenue and tax laws of this state, ÂassessorÂ includes the deputy of the assessor. [Amended by 1979 c.689 Â§25; 1981 c.804 Â§28; 1995 c.79 Â§123]

Â Â Â Â Â  308.007 Definitions. (1) As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise, for purposes of property taxation:

Â Â Â Â Â  (a) ÂAssessment dateÂ means the day of the assessment year on which property is to be assessed under ORS 308.210 or 308.250.

Â Â Â Â Â  (b) ÂAssessment yearÂ means calendar year.

Â Â Â Â Â  (c) ÂTax yearÂ or Âfiscal yearÂ means a period of 12 months beginning on July 1.

Â Â Â Â Â  (d) ÂYearÂ means the assessment year.

Â Â Â Â Â  (2) For purposes of property taxation, unless the context requires otherwise, the assessment year beginning January 1 corresponds to the tax year beginning July 1 of the same calendar year. [1977 c.461 Â§1; 1991 c.459 Â§82; 1997 c.541 Â§146; 1999 c.1078 Â§66; 2005 c.94 Â§42]

Â Â Â Â Â  308.010 Registered appraiser requirements; continuing education; rules. (1) A registered appraiser is an individual who has successfully qualified and is employed pursuant to county civil service or state merit system requirements, or who is currently certified by the Oregon Department of Administrative Services as having successfully passed an examination for Property Appraiser I or analogous merit system classification prepared by the Oregon Department of Administrative Services and conducted and graded by the Oregon Department of Administrative Services or the appropriate county civil service body. The examination shall be approved by a standing five-member committee of the Oregon State Association of County Assessors selected by the association for that purpose. In no event shall the qualifications for Property Appraiser I be less than those applicable to state appraisal personnel of similar classification. The Department of Revenue may revoke a registration of an appraiser for fraud or deceit in appraising or in the securing of a certificate or for incompetence.

Â Â Â Â Â  (2) Any person who is a registered appraiser shall upon application be given a written certificate thereof by the particular civil service body that designated the necessary requirements or conducted the particular examination for the applicant.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall set education and experience requirements and formulate appropriate tests for the positions of Property Appraiser II and Property Appraiser III, which positions shall have the basic requirement of being a Property Appraiser I.

Â Â Â Â Â  (4)(a) Each person who is registered as an appraiser under this section, under rules adopted by the Department of Revenue, shall participate in a continuing education program that increases technical competency. The education programs shall include any of the following:

Â Â Â Â Â  (A) Basic mass appraisal and advanced mass appraisal.

Â Â Â Â Â  (B) Residential, rural, special assessment, commercial or light-industrial appraisal.

Â Â Â Â Â  (C) Property tax exemptions.

Â Â Â Â Â  (D) Personal property appraisal.

Â Â Â Â Â  (E) Ratio analysis.

Â Â Â Â Â  (F) Computer applications.

Â Â Â Â Â  (b) The Department of Revenue shall determine the hourly value to be assigned to each education program and shall by rule fix the number of hours that each person must have completed prior to the date indicated under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Each person registered as an appraiser under this section shall submit evidence satisfactory to the Department of Revenue that the person has completed continuing education requirements in accordance with rules adopted by the Department of Revenue under this subsection. The evidence must be submitted on or before December 31 of the year in which the continuing education requirements were completed.

Â Â Â Â Â  (d) If the person does not submit the evidence required under paragraph (c) of this subsection, the Department of Revenue shall revoke the registration.

Â Â Â Â Â  (e) The Department of Revenue may adopt conditions under which continuing education requirements may be waived. However, continuing education requirements may not be waived by the Department of Revenue for more than three consecutive years except for military service, retirement, disability or absence from the state or for other instances of individual hardship as determined by the Department of Revenue. [1955 c.575 Â§3; 1961 c.604 Â§1; 1971 c.695 Â§7; 1973 c.236 Â§1; 1981 c.126 Â§5; 1989 c.796 Â§25; 1991 c.5 Â§21; 2003 c.46 Â§13; 2005 c.94 Â§43]

Â Â Â Â Â  308.015 Alternate qualifications for appraisers. (1) Any person who lacks the education and experience requirements for becoming a registered Property Appraiser I may become a registered Property Appraiser I if the person:

Â Â Â Â Â  (a) First passes a general knowledge examination prepared by the Personnel Division, and conducted and graded by the division or the appropriate county civil service body which examination shall test the applicantÂs competence and aptitudes to become a registered appraiser;

Â Â Â Â Â  (b) Then fulfills the requirements of a training course set by the Department of Revenue, which training course shall not exceed two years in duration; and

Â Â Â Â Â  (c) After completion of the course, receives a passing grade on the written examination for Property Appraiser I.

Â Â Â Â Â  (2) Any person engaged in the training course referred to in subsection (1)(b) of this section shall be designated as an Appraiser Trainee. No person may be employed by any county in the position of Appraiser Trainee for more than two years. [1973 c.236 Â§3; 1975 c.780 Â§3; 1991 c.5 Â§22]

Â Â Â Â Â  308.020 Appeal of large amounts of value; effect on computation of tax; limited to appeals from years before 1997-1998; rules. (1) If any property value is appealed to any court of competent jurisdiction before the assessment and tax roll is certified to the tax collector, and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-fourth of one percent (0.0025) of the total assessed value in the county, the assessor shall enter on the roll only that portion of the total value which is not in controversy for purposes of computing and extending the tax upon the tax roll under ORS 310.090 to 310.110.

Â Â Â Â Â  (2)(a) If any property value is appealed to any court of competent jurisdiction after the assessment and tax roll is certified to the tax collector, and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-tenth of one percent (0.0010) of the total assessed value in the county for the tax year being appealed, except as provided in paragraph (b) of this subsection, for tax years occurring after the initial tax year and during the appeal period:

Â Â Â Â Â  (A) The assessor shall enter on the roll the portion of the total value for the initial tax year which is not in controversy for purposes of computing and extending the tax roll under ORS 310.090 to 310.110; and

Â Â Â Â Â  (B) The board of property tax appeals shall consider the value to be under appeal notwithstanding that no subsequent appeal is actually filed. Physical additions or reductions in value after July 1 of the initial year shall be entered on the assessment roll as otherwise provided by law.

Â Â Â Â Â  (b)(A) If, for any tax year occurring during the appeal period, the taxpayer elects against an automatic appeal as provided under this subsection, then paragraph (a) of this subsection shall not apply to the tax year for which the election is made. An election under this paragraph shall be made within the time and in the manner provided in rules that the Department of Revenue shall adopt.

Â Â Â Â Â  (B) Nothing in this paragraph shall be construed to prevent an appeal as otherwise provided by law by the taxpayer of the property value for the tax year that is the subject of the election. However, if such an appeal occurs and meets the criteria of paragraph (a) of this subsection, the tax year of that appeal shall be considered an initial tax year for purposes of this subsection.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂFinal orderÂ means an appealable order of the Director of the Department of Revenue or, if an appeal is taken, a final order of the Oregon Tax Court or Oregon Supreme Court.

Â Â Â Â Â  (B) ÂInitial tax yearÂ means a tax year for which an appeal of property value is actually filed and the appeal meets the criteria described in paragraph (a) of this subsection.

Â Â Â Â Â  (C) ÂTax year occurring during the appeal periodÂ means any tax year, after the initial tax year, in which the assessment and tax roll is certified to the tax collector either before the final order in appeal of value for the initial tax year is entered or before the expiration of the appeal period. ÂTax year occurring during the appeal periodÂ does not include a tax year for which an election is made under paragraph (b) of this subsection.

Â Â Â Â Â  (3) This section does not apply to appeals arising from tax years beginning on or after July 1, 1997. [1973 c.345 Â§2; 1989 c.267 Â§1; 1991 c.459 Â§83; 1993 c.650 Â§1; 1995 c.650 Â§89; 1997 c.541 Â§Â§148,149]

Â Â Â Â Â  308.025 [1977 c.884 Â§29; 1977 c.892 Â§54; 1981 c.720 Â§14; 1983 c.826 Â§20; 1991 c.459 Â§84; 1995 c.79 Â§124; 1999 c.314 Â§44; renumbered 308A.733 in 1999]

Â Â Â Â Â  308.027 [1983 c.471 Â§1; repealed by 2003 c.169 Â§11]

Â Â Â Â Â  308.030 Penalty for failure to file certain statements within time limits; notice; waiver or reduction of penalty; rules. (1) Each person, company, corporation or association required by ORS 308.505 to 308.665 or 308.805 to 308.820 to file a statement with the Department of Revenue, who or which has not filed a statement within the time fixed for filing a statement or as extended, is delinquent.

Â Â Â Â Â  (2) A delinquent taxpayer is subject to a penalty of $10 for each $1,000 (or fraction thereof) of assessed value of the property as placed on the assessment roll of the department for the year of delinquency; except that for a delinquent taxpayer required to file a statement under ORS 308.805 to 308.820, the penalty shall be based upon the assessed value of such property of the taxpayer as would have been placed upon the assessment roll of the department if such property were subject to ad valorem taxation. The penalty may not be less than $10 or more than $5,000.

Â Â Â Â Â  (3) The department shall send any delinquent taxpayer against whom a penalty is imposed under this section a notice of its intention to impose the penalty, by mailing a notice to the taxpayer at the last-known address shown on the records of the department. The notice shall contain the amount of the penalty and the basis for its imposition.

Â Â Â Â Â  (4)(a) If a delinquency penalty is imposed under this section, the Director of the Department of Revenue, upon application filed by the taxpayer with the department during the period in which the director reviews the assessment roll of the department for the year of delinquency, may establish by rule instances in which the department may waive or reduce the penalty. A determination to waive or reduce a penalty shall be final, and no appeal may be taken from the determination.

Â Â Â Â Â  (b) Rules adopted under this subsection shall be based on the departmentÂs finding that:

Â Â Â Â Â  (A) Good and sufficient cause exists for the actions of the taxpayer that resulted in the imposition of a penalty;

Â Â Â Â Â  (B) The actions of the taxpayer that resulted in the imposition of a penalty constitute a first-time offense on the part of the taxpayer; or

Â Â Â Â Â  (C) The action of the department to waive or reduce the penalty enhances the long-term effectiveness or efficiency of the voluntary tax compliance system.

Â Â Â Â Â  (5) Upon completion of the review of the assessment roll of the department by the director, the department shall note on the assessment roll the name of each delinquent taxpayer, if not otherwise on the roll, and after the name the dollar amount of the penalty imposed under this section that was not waived or reduced by the director under subsection (4) of this section. The amount of penalty shall constitute a lien as of July 1 of the year of imposition on all real and personal property of the delinquent taxpayer in the state.

Â Â Â Â Â  (6) Any penalty collected under this section shall be deposited in the unsegregated tax collections account of the counties in which the property of the taxpayer is located. [1977 c.884 Â§13; 1981 c.804 Â§29; 1991 c.459 Â§85; 1997 c.154 Â§29; 2003 c.317 Â§1]

COUNTY ASSESSOR

Â Â Â Â Â  308.050 AssessorÂs annual report on property appraisal program. To aid the county court or board of county commissioners and the Department of Revenue in ascertaining whether a county assessor is maintaining a countyÂs appraisal program, the county assessor must present, with the annual ratio study required by ORS 309.200, a written report as to the current status of the overall program of property appraisals in the county, specifying what property was reappraised in the past year and what is to be reappraised in the current year. [1967 c.316 Â§2 (2); 1981 c.804 Â§30; 1989 c.796 Â§16; 1991 c.459 Â§86]

Â Â Â Â Â  308.055 Special assessor appointed if assessor fails to act. If the assessor fails to commence or continuously and vigorously prosecute the making of the assessment in the manner provided by law, the county court or board of county commissioners may summarily appoint a special assessor. The special assessor shall qualify in the same manner as the assessor. The special assessor shall have all the duties, rights, privileges and emoluments of the assessor in making the assessment for the current year. The acts of the special assessor shall have the same effect as if they had been done by the assessor. [Amended by 1981 c.804 Â§31]

Â Â Â Â Â  308.057 Continuing education of county assessors required; effect of failure to comply; appointment of special assessor. (1) A county assessor must participate in the continuing education described under ORS 308.010 and in addition participate in continuing education that includes management and assessment procedures. Proof of completion must be filed with the Department of Revenue on or before December 31 of the year in which the continuing education requirements were completed.

Â Â Â Â Â  (2) If the county assessor does not complete the continuing education as required under rules adopted by the department and submit evidence satisfactory to the department, the department may recommend to the county governing body that the county governing body appoint a special assessor as provided under ORS 308.055. [1989 c.796 Â§27; 2003 c.46 Â§14]

Â Â Â Â Â  308.059 Qualifications of managerial employees of assessor. Any person who is employed in the office of the county assessor in a management position must meet the qualifications as described by rule of the Department of Revenue. [1989 c.796 Â§28]

Â Â Â Â Â  308.060 [Amended by 1955 c.575 Â§4; repealed by 1967 c.316 Â§3]

Â Â Â Â Â  308.061 [1967 c.316 Â§2(1),(3); 1977 c.193 Â§1; 1991 c.459 Â§87; repealed by 1997 c.782 Â§13]

Â Â Â Â Â  308.062 Action by department when appraisals not being conducted as provided by law; reimbursement of department costs. (1) If the Department of Revenue determines that appraisals in any county are not being made as provided by law, to meet the requirements of real market value and under a program that ensures compliance with ORS 308.234, or if the department determines that the county is not in compliance with a conference agreement or a plan developed at a conference as provided under ORS 294.181, it shall make a written report to the county court or board of county commissioners of the county, describing the provisions of law which are not being followed and recommending specific measures to be taken by the county court or board and the assessor to cure the deficiencies noted.

Â Â Â Â Â  (2) If the department thereafter discovers that any measure or measures are not being taken as recommended under subsection (1) of this section, and that as a result, in the departmentÂs opinion, appraisals in the county are not being made as provided by law, including meeting the requirements of ORS 308.232 or 308.234, the department shall give 30 daysÂ written notice to the assessor and to the county court or board of county commissioners of its intention to use the most practicable means to cure the deficiencies, including but not limited to the use of its own employees and equipment or the use of fee appraisers. If within the 30-day period the assessor and the county court or board of county commissioners fail to take action to correct the deficiencies through the providing of funds and personnel, or by the submission of a plan acceptable to the department, the department shall proceed to cure the deficiencies. The county court or board of county commissioners shall bear the full expense of the necessary actions taken by the Department of Revenue for the benefit of the county, aided by the provisions of subsection (3) of this section.

Â Â Â Â Â  (3) In the event that the department must perform services within or for a county pursuant to subsection (2) of this section, the costs shall be advanced from its Assessment and Taxation County Account, described in ORS 306.125, and, except as otherwise provided by law, that account shall be reimbursed for the sum of such costs from the countyÂs share of the state shared funds, unless other provision is made by action of the county court or board. Reimbursement of the Assessment and Taxation County Account shall be made from time to time upon the order of the Secretary of State to the State Treasurer, based upon the Department of RevenueÂs certified, itemized statement of such costs to the Secretary of State. Reimbursement shall be from an equal proportion of all state share funds required or permitted to be distributed to the county that are not otherwise dedicated as provided by law. If the county is a county for which expenditures for assessment and taxation have been certified under ORS 294.175, the total reimbursement to the department shall not exceed the amount of the expenditures so certified. If the county is a county for which expenditures for assessment and taxation have not been certified under ORS 294.175, the total reimbursement to the department shall not exceed the total amount of expenditures as determined for purposes of issuing the notice required under ORS 294.175 (4). Copies of the departmentÂs certified itemized statement of costs shall be sent to the county court or board and to the county assessor. [1989 c.796 Â§18; 1991 c.459 Â§175; 1997 c.782 Â§8; 2003 c.169 Â§10]

Â Â Â Â Â  308.065 Administering of oaths by assessors and deputies. The county assessor and deputies may administer any oath authorized by law to be taken or made relating to the assessment and taxation of property, to the same extent as any other officers are authorized to administer oaths. [Amended by 1981 c.804 Â§32]

WHERE AND TO WHOM PROPERTY ASSESSED

Â Â Â Â Â  308.105 Personal property. (1) Except as otherwise specifically provided, all personal property shall be assessed for taxation each year at its situs as of the day and hour of assessment prescribed by law.

Â Â Â Â Â  (2) Personal property may be assessed in the name of the owner or of any person having possession or control thereof. Where two or more persons jointly are in possession or have control of any personal property, in trust or otherwise, it may be assessed to any one or all of such persons. [Amended by 1955 c.720 Â§1; 1961 c.683 Â§1]

Â Â Â Â Â  308.110 [Repealed by 1957 c.342 Â§1 (308.256 enacted in lieu of 308.110 and 308.255)]

Â Â Â Â Â  308.115 Minerals, coal, oil, gas or other severable interests owned separately from realty not subject to tax; exception for actively mined interests; separately owned improvements separately assessed. (1) Whenever any mineral, coal, oil, gas or other severable interest in or part of real property is owned separately and apart from the rights and interests owned in the surface ground of the real property, such minerals, coal, oil, gas or other interest or parts shall not be assessed and taxed.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the property is actively being mined as of the assessment date, the severable interest described in subsection (1) of this section shall be assessed and taxed as real or personal property in accordance with existing law in the name of the owner thereof, separately from the surface rights and interests in the real property and may be sold for taxes in the same manner and with the same effect as other interests in real property are sold for taxes.

Â Â Â Â Â  (3) Similarly, whenever any building, structure, improvement, machinery, equipment or fixture is owned separately and apart from the land or real property whereon it stands or to which it is affixed, such building, structure, improvement, machinery, equipment or fixture shall be assessed and taxed in the name of the owner thereof.

Â Â Â Â Â  (4) Nothing in this section shall alter the tax-exempt status of a mining claim described in ORS 307.080. [Amended by 1979 c.689 Â§9; 1997 c.819 Â§9]

Â Â Â Â Â  308.120 Partnership property; liability of either partner for whole tax. Partners in mercantile or other business may be jointly taxed in their partnership name, or severally taxed for their individual shares for all personal property employed in such business. If they are jointly taxed, either or any of such partners shall be liable for the whole tax.

Â Â Â Â Â  308.125 Undivided interest; assessment; ownership of less than one forty-eighth interest. (1) An undivided interest in lands or lots, or other real property, or in personal property, may be assessed and taxed as such. Any person desiring to pay the tax on an undivided interest in any real property may do so by paying the tax collector a sum equal to such proportion of the entire taxes charged on the entire tract as the interest paid on bears to the whole.

Â Â Â Â Â  (2) If an undivided interest in property is less than one forty-eighth of the entire interest in the property the interest need not be assessed or taxed to the owner of such undivided interest, and the assessor and tax collector may treat all such undivided interests as one interest which shall be listed as belonging to an unknown owner. Any number of owners of undivided interests which are listed as belonging to an unknown owner because of this subsection, may request the assessor and tax collector that notices concerning the property be sent to a specific person at a specific address. The assessor and tax collector shall honor such request, but if more than one request is made, only the one signed by the greater number of undivided interest holders shall be honored.

Â Â Â Â Â  (3) Any person paying the taxes on property listed as belonging to an unknown owner because of subsection (2) of this section, shall have a right of contribution from the owners of the undivided interests on account of the taxes paid on the interests of the owners of the undivided interests. No refund of taxes may be granted under ORS 311.806 on the grounds of the payment of taxes on property of another. [Amended by 1973 c.803 Â§3]

Â Â Â Â Â  308.130 Undivided estate of decedent; liability for whole tax; right of contribution. The undivided estate of any deceased person may be assessed to the heirs or devisees of such person, without designating them by name, until they have given notice to the assessor of the division of the estate, and the names of the several heirs or devisees. Each heir and devisee shall be liable for the whole of the tax, and shall have a right to recover from the other heirs and devisees their respective portions of the tax when paid.

Â Â Â Â Â  308.135 Trustee or personal representative separately assessed; valuation of property held as representative. When any person is assessed as trustee, guardian, executor or administrator:

Â Â Â Â Â  (1) A designation of the representative character shall be added to the name of the person.

Â Â Â Â Â  (2) The assessment shall be entered in a separate line from the individual assessment of the person.

Â Â Â Â Â  (3) The person shall be assessed for the real and personal property held by the person in the representative character in accordance with ORS 308.232. [Amended by 1981 c.804 Â§33]

Â Â Â Â Â  308.140 [1983 c.307 Â§1; renumbered 223.317 in 1987]

MAXIMUM ASSESSED VALUE AND ASSESSED VALUE

(Generally)

Â Â Â Â Â  308.142 ÂPropertyÂ and Âproperty tax accountÂ defined. For purposes of determining whether the assessed value of property exceeds the propertyÂs maximum assessed value permitted under section 11, Article XI of the Oregon Constitution:

Â Â Â Â Â  (1) ÂPropertyÂ means:

Â Â Â Â Â  (a) All property included within a single property tax account; or

Â Â Â Â Â  (b) In the case of property that is centrally assessed under ORS 308.505 to 308.665, the total statewide value of all property assessed to a company or utility that is subject to ORS 308.505 to 308.665.

Â Â Â Â Â  (2) ÂProperty tax accountÂ means the administrative division of property for purposes of listing on the assessment roll under ORS 308.215 for the tax year for which maximum assessed value is being determined or, in the case of a private railcar company, the administrative division provided under ORS 308.640. [1997 c.541 Â§7; 1999 c.223 Â§7]

Â Â Â Â Â  308.145 [1983 c.307 Â§2; renumbered 223.322 in 1987]

Â Â Â Â Â  308.146 Determination of maximum assessed value and assessed value; reduction in maximum assessed value following property destruction; effect of conservation or highway scenic preservation easement. (1) The maximum assessed value of property shall equal 103 percent of the propertyÂs assessed value from the prior year or 100 percent of the propertyÂs maximum assessed value from the prior year, whichever is greater.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, the assessed value of property to which this section applies shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs maximum assessed value; or

Â Â Â Â Â  (b) The propertyÂs real market value.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the maximum assessed value and assessed value of property shall be determined as provided in ORS 308.149 to 308.166 if:

Â Â Â Â Â  (a) The property is new property or new improvements to property;

Â Â Â Â Â  (b) The property is partitioned or subdivided;

Â Â Â Â Â  (c) The property is rezoned and used consistently with the rezoning;

Â Â Â Â Â  (d) The property is first taken into account as omitted property;

Â Â Â Â Â  (e) The property becomes disqualified from exemption, partial exemption or special assessment; or

Â Â Â Â Â  (f) A lot line adjustment is made with respect to the property, except that the total assessed value of all property affected by a lot line adjustment shall not exceed the total maximum assessed value of the affected property under subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, if property is subject to partial exemption or special assessment, the propertyÂs maximum assessed value and assessed value shall be determined as provided under the provisions of law governing the partial exemption or special assessment.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (1) of this section, when a portion of property is destroyed or damaged due to fire or act of God, for the year in which the destruction or damage is reflected by a reduction in real market value, the maximum assessed value of the property shall be reduced to reflect the loss from fire or act of God.

Â Â Â Â Â  (b) This subsection does not apply:

Â Â Â Â Â  (A) To any property that is assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (B) If the damaged or destroyed property is property that, when added to the assessment and tax roll, constituted minor construction for which no adjustment to maximum assessed value was made.

Â Â Â Â Â  (c) As used in this subsection, Âminor constructionÂ has the meaning given that term in ORS 308.149.

Â Â Â Â Â  (6)(a) If, during the period beginning on January 1 and ending on July 1 of an assessment year, any real or personal property is destroyed or damaged, the owner or purchaser under a recorded instrument of sale in the case of real property, or the person assessed, person in possession or owner in the case of personal property, may apply to the county assessor to have the real market and assessed value of the property determined as of July 1 of the current assessment year.

Â Â Â Â Â  (b) The person described in paragraph (a) of this subsection shall file an application for assessment under this section with the county assessor on or before August 1 of the current year.

Â Â Â Â Â  (c) If the conditions described in this subsection are applicable to the property, then notwithstanding ORS 308.210, the property shall be assessed as of July 1, at 1:00 a.m. of the assessment year, in the manner otherwise provided by law.

Â Â Â Â Â  (7)(a) Paragraph (b) of this subsection applies if:

Â Â Â Â Â  (A) A conservation easement or highway scenic preservation easement is in effect on the assessment date;

Â Â Â Â Â  (B) The tax year is the first tax year in which the conservation easement or highway scenic preservation easement is taken into account in determining the propertyÂs assessed value; and

Â Â Â Â Â  (C) A report has been issued by the county assessor under ORS 271.729 within 12 months preceding or following the date the easement was recorded.

Â Â Â Â Â  (b) The assessed value of the property shall be as determined in the report issued under ORS 271.729, but may be further adjusted by changes in value as a result of any of the factors described in ORS 309.115 (2), to the extent adjustments do not cause the assessed value of the property to exceed the propertyÂs maximum assessed value. [1997 c.541 Â§6; 1999 c.1003 Â§1; 2001 c.925 Â§12; 2003 c.46 Â§15; 2003 c.169 Â§7]

(Special Determinations of Value)

Â Â Â Â Â  308.149 Definitions for ORS 308.149 to 308.166. As used in ORS 308.149 to 308.166:

Â Â Â Â Â  (1) ÂProperty classÂ means the classification of property adopted by the Department of Revenue by rule, except that in the case of property assessed under ORS 308.505 to 308.665, Âproperty classÂ means the total of all property set forth in the assessment roll prepared under ORS 308.540.

Â Â Â Â Â  (2) ÂAreaÂ means the county in which property, the maximum assessed value of which is being adjusted, is located except that ÂareaÂ means this state, if the property for which the maximum assessed value is being adjusted is property that is centrally assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (3)(a) ÂAverage maximum assessed valueÂ means the value determined by dividing the total maximum assessed value of all property in the same area in the same property class by the total number of properties in the same area in the same property class.

Â Â Â Â Â  (b) In making the calculation described under this subsection, the following property is not taken into account:

Â Â Â Â Â  (A) New property or new improvements to property;

Â Â Â Â Â  (B) Property that is partitioned or subdivided;

Â Â Â Â Â  (C) Property that is rezoned and used consistently with the rezoning;

Â Â Â Â Â  (D) Property that is added to the assessment and tax roll as omitted property; or

Â Â Â Â Â  (E) Property that is disqualified from exemption, partial exemption or special assessment.

Â Â Â Â Â  (c) Paragraph (b)(B), (C), (D) and (E) of this subsection does not apply to the calculation of average maximum assessed value in the case of property centrally assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (4)(a) ÂAverage real market valueÂ means the value determined by dividing the total real market value of all property in the same area in the same property class by the total number of properties in the same area in the same property class.

Â Â Â Â Â  (b) In making the calculation described under this subsection, the following property is not taken into account:

Â Â Â Â Â  (A) New property or new improvements to property;

Â Â Â Â Â  (B) Property that is partitioned or subdivided;

Â Â Â Â Â  (C) Property that is rezoned and used consistently with the rezoning;

Â Â Â Â Â  (D) Property that is added to the assessment and tax roll as omitted property; or

Â Â Â Â Â  (E) Property that is disqualified from exemption, partial exemption or special assessment.

Â Â Â Â Â  (c) Paragraph (b)(B), (C), (D) and (E) of this subsection does not apply to the calculation of average real market value in the case of property centrally assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (5)(a) ÂNew property or new improvementsÂ means changes in the value of property as the result of:

Â Â Â Â Â  (A) New construction, reconstruction, major additions, remodeling, renovation or rehabilitation of property;

Â Â Â Â Â  (B) The siting, installation or rehabilitation of manufactured structures or floating homes; or

Â Â Â Â Â  (C) The addition of machinery, fixtures, furnishings, equipment or other taxable real or personal property to the property tax account.

Â Â Â Â Â  (b) ÂNew property or new improvementsÂ does not include changes in the value of the property as the result of:

Â Â Â Â Â  (A) General ongoing maintenance and repair; or

Â Â Â Â Â  (B) Minor construction.

Â Â Â Â Â  (c) ÂNew property or new improvementsÂ includes taxable property that on January 1 of the assessment year is located in a different tax code area than on January 1 of the preceding assessment year.

Â Â Â Â Â  (6) ÂMinor constructionÂ means additions of real property improvements, the real market value of which does not exceed $10,000 in any assessment year or $25,000 for cumulative additions made over five assessment years.

Â Â Â Â Â  (7) ÂLot line adjustmentÂ means any addition to the square footage of the land for a real property tax account and a corresponding subtraction of square footage of the land from a contiguous real property tax account. [1997 c.541 Â§9; 1999 c.579 Â§20]

Â Â Â Â Â  308.150 [1983 c.307 Â§3; renumbered 223.327 in 1987]

Â Â Â Â Â  308.153 New property and new improvements to property. (1) If new property is added to the assessment roll or improvements are made to property as of January 1 of the assessment year, the maximum assessed value of the property shall be the sum of:

Â Â Â Â Â  (a) The maximum assessed value determined under ORS 308.146; and

Â Â Â Â Â  (b) The product of the value of the new property or new improvements determined under subsection (2)(a) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the assessment year.

Â Â Â Â Â  (2)(a) The value of new property or new improvements shall equal the real market value of the new property or new improvements reduced (but not below zero) by the real market value of retirements from the property tax account.

Â Â Â Â Â  (b) If the maximum assessed value of property is adjusted for fire or act of God, the reduction in real market value due to fire or act of God may not be considered to be a retirement under this subsection.

Â Â Â Â Â  (3) The propertyÂs assessed value for the year shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs maximum assessed value; or

Â Â Â Â Â  (b) The propertyÂs real market value. [1997 c.541 Â§11; 1999 c.1003 Â§4; 2001 c.509 Â§9]

Â Â Â Â Â  308.156 Subdivision or partition; rezoning; omitted property; disqualification from exemption, partial exemption or special assessment; rules. (1) If property is subdivided or partitioned after January 1 of the preceding assessment year and on or before January 1 of the current assessment year, then the propertyÂs maximum assessed value shall be established as provided under this section.

Â Â Â Â Â  (2) If property is rezoned and, after January 1 of the preceding assessment year and on or before January 1 of the current assessment year, the property is used consistently with the rezoning, the propertyÂs maximum assessed value shall be established under this section.

Â Â Â Â Â  (3)(a) For the first tax year for which property is added to the property tax account as omitted property, the propertyÂs maximum assessed value shall be established under this section.

Â Â Â Â Â  (b) For tax years subsequent to the first tax year for which property is added to the property tax account as omitted property, the propertyÂs maximum assessed value shall be determined as otherwise provided by law, taking into account the maximum assessed value of the property as determined under this section.

Â Â Â Â Â  (4)(a) If property was subject to exemption, partial exemption or special assessment as of the January 1 assessment date of the preceding assessment year and is disqualified from exemption, partial exemption or special assessment as of the January 1 of the current assessment year, the propertyÂs maximum assessed value shall be established under this section.

Â Â Â Â Â  (b) If property described in this subsection is eligible for a different type of exemption, partial exemption or special assessment as of January 1 of the current assessment year, the propertyÂs maximum assessed value shall be established under the provision granting the partial exemption or special assessment.

Â Â Â Â Â  (5) The propertyÂs maximum assessed value shall be the sum of:

Â Â Â Â Â  (a) The maximum assessed value determined under ORS 308.146 that is allocable to that portion of the property not affected by an event described in subsection (1), (2), (3) or (4)(a) of this section; and

Â Â Â Â Â  (b) The product of the real market value of that portion of the property that is affected by an event described in subsection (1), (2), (3) or (4)(a) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the assessment year in the same area and property class.

Â Â Â Â Â  (6) The propertyÂs assessed value for the year shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs maximum assessed value; or

Â Â Â Â Â  (b) The propertyÂs real market value.

Â Â Â Â Â  (7) The Department of Revenue shall provide by rule the method by which the allocations described in subsection (5) of this section are to be made. [1997 c.541 Â§13; 1999 c.500 Â§1; 1999 c.579 Â§21; 2001 c.509 Â§10; 2005 c.213 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 213, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 308.156 by section 1 of this 2005 Act apply to property tax years beginning on or after July 1, 2006. [2005 c.213 Â§2]

Â Â Â Â Â  308.159 Lot line adjustments. If a lot line adjustment is made with respect to property, the maximum assessed value of the property may be adjusted to reflect the lot line adjustment, but the total maximum assessed value of all property affected by the lot line adjustment may not exceed the total maximum assessed value of the affected property determined under ORS 308.146, or, if applicable, under ORS 308.153 or 308.156. [1997 c.541 Â§15; 1999 c.21 Â§16]

Â Â Â Â Â  308.162 Property tax account modifications. (1) If two or more property tax accounts are merged into a single account, or if property that is attributable to one account is changed to another account, the maximum assessed value of the property may be adjusted to reflect the merger or change, but the total maximum assessed value for all affected accounts may not exceed the total maximum assessed value the accounts would have had under ORS 308.146 or 308.149 to 308.166 if the merger or change had not occurred.

Â Â Â Â Â  (2) If a single property tax account is divided into two or more accounts, the maximum assessed value of all property affected by the division may not exceed the total maximum assessed value of the affected property determined under ORS 308.146 or 308.149 to 308.166. [1997 c.541 Â§16a]

Â Â Â Â Â  308.165 [1983 c.259 Â§1; renumbered 223.132 in 1987]

Â Â Â Â Â  308.166 Ordering provisions when property is subject to multiple special determinations of value. (1) If the maximum assessed value of property is subject to adjustment under both ORS 308.153 and 308.156, the maximum assessed value shall first be determined under ORS 308.153 and then further adjusted under ORS 308.156.

Â Â Â Â Â  (2) If the maximum assessed value of property is subject to adjustment under both ORS 308.153 and 308.159, the maximum assessed value shall first be determined under ORS 308.153 and then further adjusted under ORS 308.159.

Â Â Â Â Â  (3) If the maximum assessed value of property is subject to adjustment under both ORS 308.156 and 308.159, the maximum assessed value shall first be determined under ORS 308.156 and then further adjusted under ORS 308.159.

Â Â Â Â Â  (4) If the maximum assessed value of property is subject to adjustment under all of ORS 308.153, 308.156 and 308.159, the maximum assessed value shall first be determined under subsection (1) of this section and then further adjusted under ORS 308.159.

Â Â Â Â Â  (5) If the maximum assessed value of property is subject to adjustment for fire or act of God, the maximum assessed value shall first be determined under ORS 308.146 (5)(a) and then may be adjusted as provided in subsections (1) to (4) of this section. [1997 c.541 Â§17; 1999 c.1003 Â§6; 2003 c.30 Â§1]

Â Â Â Â Â  308.170 [1983 c.259 Â§2; renumbered 223.878 in 1987]

ASSESSMENT ROLL; METHOD OF ASSESSMENT

Â Â Â Â Â  308.205 Real market value defined; rules. (1) Real market value of all property, real and personal, means the amount in cash that could reasonably be expected to be paid by an informed buyer to an informed seller, each acting without compulsion in an armÂs-length transaction occurring as of the assessment date for the tax year.

Â Â Â Â Â  (2) Real market value in all cases shall be determined by methods and procedures in accordance with rules adopted by the Department of Revenue and in accordance with the following:

Â Â Â Â Â  (a) The amount a typical seller would accept or the amount a typical buyer would offer that could reasonably be expected by a seller of property.

Â Â Â Â Â  (b) An amount in cash shall be considered the equivalent of a financing method that is typical for a property.

Â Â Â Â Â  (c) If the property has no immediate market value, its real market value is the amount of money that would justly compensate the owner for loss of the property.

Â Â Â Â Â  (d) If the property is subject to governmental restriction as to use on the assessment date under applicable law or regulation, real market value shall not be based upon sales that reflect for the property a value that the property would have if the use of the property were not subject to the restriction unless adjustments in value are made reflecting the effect of the restrictions. [Amended by 1953 c.701 Â§2; 1955 c.691 Â§Â§1, 2; 1977 c.423 Â§2; 1981 c.804 Â§34; 1989 c.796 Â§30; 1991 c.459 Â§88; 1993 c.19 Â§6; 1997 c.541 Â§152]

Â Â Â Â Â  308.207 Computation of real market value for taxing or bonding limitations. (1) If the taxing or bonding power of any governmental unit is limited to a millage or percentage of the real market value of the taxable property within the unit, the real market value shall be the real market value as reflected in the last certified assessment roll.

Â Â Â Â Â  (2) Changes in the boundary lines of a governmental unit shall be taken into account in computing its real market value for purposes of subsection (1) of this section even though such boundary changes may not be included on the latest assessment roll.

Â Â Â Â Â  (3) As used in this section, Âgovernmental unitÂ includes the state, counties, cities, municipal corporations, and all special districts having the power to levy taxes or issue bonds. [1963 c.9 Â§1; 1967 c.293 Â§22; 1981 c.804 Â§35; 1991 c.459 Â§89; 1999 c.1078 Â§83]

Â Â Â Â Â  308.210 Assessing property; record as assessment roll; changes in ownership or description of real property and manufactured structures assessed as personal property. (1) The assessor shall proceed each year to assess the value of all taxable property within the county, except property that by law is to be otherwise assessed. The assessor shall maintain a full and complete record of the assessment of the taxable property for each year as of January 1, at 1:00 a.m. of the assessment year, in the manner set forth in ORS 308.215. Such record shall constitute the assessment roll of the county for the year.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, the ownership and description of all real property and manufactured structures assessed as personal property shall be shown on the assessment roll as of January 1 of such year or as it may subsequently be changed by divisions, transfers or other recorded changes. This subsection is intended to permit the assessor to reflect on the assessment roll the divisions of property or the combining of properties after January 1 so as to reflect the changes in the ownership of that property and to keep current the descriptions of property. The assessor shall also have authority to change the ownership of record after January 1 of a given year so that the assessment roll will reflect as nearly as possible the current ownership of that property.

Â Â Â Â Â  (3) The assessor shall not indicate any changes, divisions or transfers of properties which occurred before, on or after January 1 as a result of the division of a larger parcel of land until all ad valorem taxes, fees and other charges placed upon the tax roll on the entire parcel of property that have been certified for collection under ORS 311.105 and 311.110 have been paid. However, if the owner of one of the portions of the larger property is a public body only the change, division or transfer of that portion shall be recognized.

Â Â Â Â Â  (4) The assessor shall not reflect on the assessment roll any combining of properties unless all ad valorem taxes, fees or other charges charged to the tax accounts to be combined that have been certified for collection under ORS 311.105 and 311.110 have been paid. However, if the owner of the affected property is a public body, this subsection shall not apply.

Â Â Â Â Â  (5) The assessor shall notify the planning director of a city of all divisions of land within the corporate limits of the city and the planning director of a county of all divisions of land outside the corporate limits of all cities and within the county, including, but not limited to, divisions of land by lien foreclosure, divisions of land pursuant to court order and subdivisions within 30 days after the date the change in the tax lot lines was processed by the assessor. The requirements of this subsection do not apply to divisions for assessment purposes only.

Â Â Â Â Â  (6) As used in this section, Âpublic bodyÂ means the United States, its agencies and instrumentalities, the state, a county, city, school district, irrigation or drainage district, a port, a water district and all other public or municipal corporations in the state exempt from tax under ORS 307.040 or 307.090. [Amended by 1957 c.324 Â§1; 1969 c.454 Â§1; 1977 c.718 Â§1; 1981 c.632 Â§2; 1983 c.473 Â§1; 1983 c.718 Â§1; 1991 c.459 Â§90; 1991 c.763 Â§27; 1993 c.6 Â§4; 1995 c.610 Â§1; 1997 c.541 Â§154]

Â Â Â Â Â  308.212 Requirement for property owner to file address. (1) Any person who owns real property located in any county shall notify the county assessor for the county where the property is located of that ownerÂs current address and, within 30 days of the change, shall notify the assessor of any change of address.

Â Â Â Â Â  (2) A notice required under subsection (1) of this section does not meet the requirements of this section unless the notice is in writing and:

Â Â Â Â Â  (a) For an individual, the notice contains the residence address of the person.

Â Â Â Â Â  (b) For any other person, the notice contains the name and address of persons upon whom process may be served.

Â Â Â Â Â  (3) The county assessor of each county shall maintain records showing the information required to be submitted to the assessor under this section. The assessor shall note any property ownerÂs change of address on the tax rolls.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to any government body or government agency. [1981 c.153 Â§49]

Â Â Â Â Â  Note: 308.212 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.215 Contents of assessment roll; rules. The assessor shall prepare the assessment roll in the following form:

Â Â Â Â Â  (1) Real property shall be listed in sequence by account number or by code area and account numbers. For each parcel of real property, the assessor shall set down in the assessment roll according to the best information the assessor can obtain:

Â Â Â Â Â  (a) The name of the owner or owners and, if the assessor or tax collector is instructed in writing by the owner or owners to send statements and notices relating to taxation to an agent or representative, the name of such agent or representative.

Â Â Â Â Â  (b) A description as required by ORS 308.240 with its code area and account numbers.

Â Â Â Â Â  (c) The property class, in accordance with the classes established by rule by the Department of Revenue.

Â Â Â Â Â  (d) The number of acres and parts of an acre, as nearly as can be ascertained, unless it is divided into blocks and lots.

Â Â Â Â Â  (e) The real market value of the land, excluding all buildings, structures, improvements and timber thereon.

Â Â Â Â Â  (f) The real market value of all buildings, structures and improvements thereon.

Â Â Â Â Â  (g) The real market value of each unit together with its percentage of undivided interest in the common elements of property subject to ORS 100.005 to 100.910 stating separately the real market value of the land, buildings, structures and improvements of each unit.

Â Â Â Â Â  (h) For each parcel of real property granted an exemption under ORS 307.250 to 307.283, the real market value so exempt.

Â Â Â Â Â  (i) The total assessed value, maximum assessed value and real market value of each parcel of real property assessed.

Â Â Â Â Â  (2) For personal property, the assessor shall set down separately in the assessment roll, according to the best information the assessor can obtain:

Â Â Â Â Â  (a) The names, including assumed business names, if any, of all persons, whether individuals, partnerships or corporations, or other owner, owning or having possession or control of taxable personal property on January 1, at 1:00 a.m. of the assessment year. If it is a partnership, the names of two general partners and the total number thereof.

Â Â Â Â Â  (b) The real market value of the personal property assessed, with a separate value for each category of personal property, if any. The Department of Revenue, by rule, may establish such categories as appear useful or necessary for good tax administration.

Â Â Â Â Â  (c) The number of the code area assigned by the assessor covering the situs of the property on January 1.

Â Â Â Â Â  (d) The total assessed, maximum assessed and real market value for the property.

Â Â Â Â Â  (3) The listing of manufactured structures on the assessment roll, whether as real or personal property, shall be done in a distinctive manner so that manufactured structures may be readily distinguished from other property.

Â Â Â Â Â  (4) In lieu of listing manufactured structures on the assessment roll as real or personal property, the assessor may list manufactured structures in a separate section of the assessment roll. In any county where such separate listing of manufactured structures is made the manufactured structures assessed as real property under ORS 308.875 shall bear a distinctive designation so that it can be identified with the real property upon which it is located. In like manner the real property upon which the manufactured structure is situated shall bear a distinctive designation so that it can be identified with the manufactured structure. Where a homestead exemption is granted to a manufactured structure assessed as real property under ORS 308.875, which manufactured structure is listed on a portion of the assessment roll separate from the real property, the exempt amount shall apply first to the value of the manufactured structure, and any remainder shall apply to the parcel of land upon which it is situated.

Â Â Â Â Â  (5) The Department of Revenue may by rule require that the assessment roll include information in addition to that required by subsections (1) and (2) of this section. [Amended by 1957 c.324 Â§2; 1963 c.270 Â§1; 1963 c.541 Â§43; 1965 c.344 Â§1; 1967 c.568 Â§1; 1971 c.529 Â§13; 1971 c.568 Â§1; 1971 c.747 Â§16; 1977 c.718 Â§6; 1979 c.692 Â§3; 1981 c.804 Â§36; 1983 s.s. c.5 Â§3; 1985 c.350 Â§1; 1985 c.613 Â§7; 1991 c.459 Â§91; 1997 c.541 Â§155; 1999 c.579 Â§4]

Â Â Â Â Â  308.217 Form of assessment and tax rolls; obtaining descriptions of property. (1) For purposes of assessment and taxation, the assessment roll and the tax roll of each county shall be deemed one continuous record. They shall be made up in regular and orderly form, with appropriate headings for assessment of properties, extensions of tax levies, for payments, foreclosures, redemptions, issuance of deeds and other entries as contemplated by law. The rolls shall be in an acceptable form of record keeping, approved by the Department of Revenue, which may be, but is not limited to, bound volumes, numbered loose-leaf sheets, systematic punch cards or magnetic tape. Both rolls may be prepared as continuing rolls, covering two or more years, but all proceedings in the assessment and taxation of property for each year shall be separately exhibited therein.

Â Â Â Â Â  (2) The records constituting the assessment roll may be combined with or separated from the records constituting the tax roll. The records constituting each roll may be divided, for convenience, between the assessorÂs office and the tax collectorÂs office, with or without duplication in whole or in part in either office.

Â Â Â Â Â  (3) The owner of any real property shall, upon request of the assessor, furnish to the assessor a description of the property from which its area can be computed accurately and the location and boundary lines made certain. [1965 c.344 Â§3 (308.217, 308.219 and 308.221 enacted in lieu of 308.220)]

Â Â Â Â Â  308.219 Assessment and tax rolls; preparation; contents; availability to public; rules. (1) This section applies if the assessment and tax rolls do not constitute a written record that can be read by and is available to the public.

Â Â Â Â Â  (2) At the same time as the certification required under ORS 311.105 the assessor shall print out the entire assessment and tax roll, including the roll as prepared on September 25, with all corrections, changes and additions to the roll that have occurred to the date the roll is delivered to the tax collector pursuant to ORS 311.115.

Â Â Â Â Â  (3) The assessment and tax roll shall be printed out in full, as of the June 30 that is the end of the fiscal year for which the roll was prepared. As of each June 30, thereafter, the tax collector shall print out those accounts not collected in full or canceled as of the preceding June 30. The printout shall contain a record of all payments, corrections, additions and changes that have occurred since the date of the last printing of the roll.

Â Â Â Â Â  (4) The printouts required by subsection (3) of this section shall constitute the roll or part thereof as of the date of the particular printout. Such printouts and the source documents that are the basis for the roll shall be retained as otherwise provided by law. The material that is not available to and cannot be read by the general public and that otherwise constitutes the roll up to the date of the printout may be destroyed one year after the printout is made.

Â Â Â Â Â  (5) Additional printouts shall be made by the assessor or tax collector as the assessor or tax collector deems necessary for proper administration of the tax laws.

Â Â Â Â Â  (6) The Department of Revenue may by rule require that the printouts include information in addition to that required by subsections (2) and (3) of this section.

Â Â Â Â Â  (7) Preparation of a microfiche record of the roll shall constitute a printout. [1965 c.344 Â§4 (308.217, 308.219 and 308.221 enacted in lieu of 308.220); 1975 c.780 Â§4; 1991 c.459 Â§92; 1997 c.541 Â§156; 2005 c.94 Â§44]

Â Â Â Â Â  308.220 [Amended by 1957 c.324 Â§3; repealed by 1965 c.344 Â§2 (308.217, 308.219 and 308.221 enacted in lieu of 308.220)]

Â Â Â Â Â  308.221 [1965 c.344 Â§5 (308.217, 308.219 and 308.221 enacted in lieu of 308.220); 1981 c.804 Â§37; 1991 c.459 Â§93; 1997 c.541 Â§262; renumbered 310.147 in 1997]

Â Â Â Â Â  308.225 Boundary change or proposed boundary change; procedure. (1) In preparing the assessment roll in any year, a county assessor shall disregard changes or proposed changes described in subsections (3), (4) and (5) of this section in the boundary lines of any taxing district levying ad valorem property taxes if the description and map showing changes or proposed changes are not filed in final approved form, in accordance with and at the time required by subsection (2) of this section.

Â Â Â Â Â  (2)(a) If a boundary change is made or proposed, the person, governing body, officer, administrative agency or court making the determination that the boundary change is final shall file with the county assessor and the Department of Revenue the legal description of the boundary change or proposed change and an accurate map showing the change or proposed change in final approved form, prior to the next March 31.

Â Â Â Â Â  (b)(A) Except as is otherwise provided in subparagraph (B) of this paragraph the legal description of the boundary change shall consist of a series of courses in which the first course shall start at a point of beginning and the final course shall end at that point of beginning. Each course shall be identified by bearings and distances and, when available, refer to deed lines, deed corners and other monuments, or, in lieu of bearings and distances, be identified by reference to:

Â Â Â Â Â  (i) Township, range, section or section subdivision lines of the U.S. Rectangular survey system.

Â Â Â Â Â  (ii) Survey center line or right of way lines of public roads, streets or highways.

Â Â Â Â Â  (iii) Ordinary high water or ordinary low water of tidal lands.

Â Â Â Â Â  (iv) Right of way lines of railroads.

Â Â Â Â Â  (v) Any line identified on the plat of any recorded subdivision defined in ORS 92.010.

Â Â Â Â Â  (vi) Donation land claims.

Â Â Â Â Â  (vii) Line of ordinary high water and line of ordinary low water of rivers and streams, as defined in ORS 274.005, or the thread of rivers and streams.

Â Â Â Â Â  (B) In lieu of the requirements of subparagraph (A) of this paragraph, boundary change areas conforming to areas of the U. S. Rectangular survey may be described by township, section, quarter-section or quarter-quarter section, or if the areas conform to subdivision lots and blocks, may be described by lot and block description.

Â Â Â Â Â  (c) A map shall be provided to the filing body by the county assessor or the department within 14 days after the filing body notifies the assessor and department that a boundary change is being proposed. The boundary line shall then be accurately entered thereon by the person, body, officer or agency making the filing.

Â Â Â Â Â  (d) The description and map shall be filed in final approved form not later than March 31 of the assessment year to which the change applies. Proposed boundary changes shall be certified to the county assessor and the department in the same manner as boundary changes. If the taxing district is located in more than one county, the description and map shall be filed with the assessor in each county and with the department within the time provided in this subsection.

Â Â Â Â Â  (3) For purposes of this section, boundary change means the change that occurs in the boundaries of a district by reason of:

Â Â Â Â Â  (a) The formation of a new district;

Â Â Â Â Â  (b) The consolidation or merger of two or more districts or parts thereof;

Â Â Â Â Â  (c) The annexation of territory by a district;

Â Â Â Â Â  (d) The withdrawal of territory from a district; or

Â Â Â Â Â  (e) The dissolution of a district.

Â Â Â Â Â  (4) For purposes of this section, the establishment of tax zones within a district constitutes a boundary change.

Â Â Â Â Â  (5) For the purposes of this section, a proposed change means a boundary change which has not become final or effective by March 31, but which is certain to become final or effective prior to July 1 of the same year.

Â Â Â Â Â  (6) Each description and map filed under subsection (2) of this section shall be submitted to the Department of Revenue and approved or disapproved within 30 days of receipt.

Â Â Â Â Â  (7) Within five days of its determination, the Department of Revenue shall mail to each county assessor with whom a filing has been made and to the filing body notice of its approval or disapproval under subsection (6) of this section. If disapproved, the department shall explain what steps must be taken to correct the description or map, and shall cooperate with the filing body in helping it meet the requirements of this section, and whenever possible, the filing date of March 31. Corrected descriptions and maps must then be resubmitted to the department, and approved, and filed with the assessor or assessors.

Â Â Â Â Â  (8) The filing of the description and map under this section is for assessment and taxation purposes only and does not affect or relate to filing for any other purpose. [Amended by 1965 c.411 Â§1; 1969 c.151 Â§1; 1973 c.501 Â§1; 1975 c.595 Â§1; 1981 c.804 Â§38; 1983 c.426 Â§1; 1991 c.459 Â§94; 1997 c.541 Â§157; 2001 c.246 Â§11; 2001 c.553 Â§8]

Â Â Â Â Â  308.229 [1989 c.887 Â§10; 1991 c.459 Â§95; 1993 c.703 Â§3; 1997 c.541 Â§158; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.230 [Repealed by 1969 c.454 Â§2]

Â Â Â Â Â  308.231 Only registered appraisers to appraise real property. Appraisals of real property shall be performed by an appraiser registered under ORS 308.010. [1955 c.575 Â§2; 1979 c.689 Â§11; 1991 c.5 Â§23; 1991 c.459 Â§96]

Â Â Â Â Â  308.232 Property to be valued at 100 percent real market value and assessed at assessed value. All real or personal property within each county not exempt from ad valorem property taxation or subject to special assessment shall be valued at 100 percent of its real market value. Unless the property is subject to maximum assessed value adjustment under ORS 308.149 to 308.166, the property shall be assessed at the propertyÂs assessed value determined under ORS 308.146. [1953 c.701 Â§2; 1959 c.519 Â§1; 1961 c.243 Â§1; 1967 c.293 Â§6; 1979 c.241 Â§33; 1981 c.804 Â§39; 1985 c.613 Â§8; 1991 c.459 Â§97; 1997 c.541 Â§159]

Â Â Â Â Â  308.233 Use of sales data for physical appraisal. (1) For purposes of making a physical appraisal of property for ad valorem property taxation, in arriving at the value level for the property, any sales data used shall be examined, analyzed, adjusted and otherwise utilized in such a manner that the value level determined for the property is substantially equivalent to the value level that would be determined if the sales data utilized was the same sales data, and was examined, analyzed, adjusted and otherwise utilized in the same manner as the sales data utilized in making the certified ratio study under ORS 309.200.

Â Â Â Â Â  (2) The purpose of this section is to achieve equality and uniformity in assessed values between properties that are physically appraised and those that are not physically appraised, but subject to trending or indexing for the particular assessment year. [1979 c.241 Â§51; 1989 c.330 Â§15; 1991 c.459 Â§98; 1997 c.541 Â§160]

Â Â Â Â Â  Note: 308.233 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.234 Record of last appraisal; Department of Revenue to approve methods of appraisal. The county assessors shall preserve in their respective offices records to show when each parcel of real property was last appraised. Each parcel of real property shall be appraised using a method of appraisal approved by the Department of Revenue by rule. [1955 c.575 Â§1; 1967 c.105 Â§1; 1967 c.293 Â§8; 1997 c.541 Â§161]

Â Â Â Â Â  308.235 Valuation of land. (1) Taxable real property shall be assessed by a method which takes into consideration:

Â Â Â Â Â  (a) The applicable land use plans, including current zoning and other governmental land use restrictions;

Â Â Â Â Â  (b) The improvements on the land and in the surrounding country and also the use, earning power and usefulness of the improvements, and any rights or privileges attached thereto or connected therewith; and

Â Â Â Â Â  (c) The quality of the soil, and the natural resources in, on or connected with the land, its conveniences to transportation lines, public roads and other local advantage of a similar or different kind.

Â Â Â Â Â  (2) If land is situated within an irrigation, drainage, reclamation or other improvement district, the value of the land shall not be considered to be increased until the construction and improvement of the district have been completed to the point that water may be delivered to or removed from the land, as the case may be. [Amended by 1953 c.701 Â§2; 1957 c.324 Â§4; subsection (2) enacted as 1967 c.601 Â§12; 1969 c.601 Â§14; 1975 c.671 Â§1; 1981 c.804 Â§40]

Â Â Â Â Â  308.236 Land values to reflect presence of roads; roads not assessed; exception for certain timber roads. (1) The availability, usefulness and cost of using roads, including all roads of the owner of land or timber and all roads that the owner has the right to use, shall be taken into consideration in determining the real market value of land.

Â Â Â Â Â  (2) Farm or grazing land roads and forest roads themselves, except principal exterior timber access roads, shall not be appraised, valued or assessed and they shall not be classed as improvements under ORS 308.215. The underlying land upon which roads are constructed shall be assessed if it is otherwise subject to assessment.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂRoadÂ includes fills, ballast, bridges, culverts, drains, surfacing and other appurtenances of a like kind commonly associated with roads but excludes railroads.

Â Â Â Â Â  (b) ÂPrincipal exterior timber access roadsÂ means those portions of high standard main-line private roads that provide access from a conversion center or public way to the exterior boundary of the principal forest area served by the road. A high standard main-line private road is a permanent road of two lanes or more that is paved or macadamized or that has a fine-gravel surface that is permanently and continuously maintained. [1963 c.230 Â§2; 1977 c.892 Â§35; 1987 c.305 Â§7; 1989 c.1083 Â§8; 1991 c.459 Â§99; 1999 c.1078 Â§62; 2003 c.46 Â§16; 2003 c.621 Â§80]

Â Â Â Â Â  308.237 [1961 c.695 Â§1; repealed by 1963 c.577 Â§11]

Â Â Â Â Â  308.238 [1961 c.695 Â§2; repealed by 1963 c.577 Â§11]

Â Â Â Â Â  308.239 [1965 c.622 Â§1; 1967 c.633 Â§1; renumbered 308.345]

Â Â Â Â Â  308.240 Description of land; assessment to Âunknown ownersÂ; mistake or omission in ownerÂs name; error in description of property. (1) Real property may be described by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page of any public record of the county where the description may be found, or in such other manner as to cause the description to be capable of being made certain. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any such description of real property.

Â Â Â Â Â  (2) If the owner of any land is unknown, such land may be assessed to Âunknown owner,Â or Âunknown owners.Â If the property is correctly described, no assessment shall be invalidated by a mistake in the name of the owner of the real property assessed or by the omission of the name of the owner or the entry of a name other than that of the true owner. Where the name of the true owner, or the owner of record, of any parcel of real property is given, the assessment shall not be held invalid on account of any error or irregularity in the description if the description would be sufficient in a deed of conveyance from the owner, or is such that, in an action to enforce a contract to convey employing such description, a court with jurisdiction to grant equitable remedies would hold it to be good and sufficient.

Â Â Â Â Â  (3) Any description of real property which conforms substantially to the requirements of this section shall be a sufficient description and designation in all proceedings of assessment for taxation, levy and collection of taxes, foreclosure and sale for delinquent taxes or assessments, and in any other proceeding related to or connected with the taxation of such property. [Amended by 1957 c.324 Â§5; 1979 c.284 Â§135; 1993 c.19 Â§7]

Â Â Â Â Â  308.242 AssessorÂs authority to change roll after September 25 limited; when changes permitted; stipulations. (1) The assessor may not make changes in the roll after September 25 of each year except as provided in subsections (2) and (3) of this section or as otherwise provided by law.

Â Â Â Â Â  (2) After the assessment roll has been certified and on or before December 31, the assessor may make changes in valuation judgment that result in a reduction in the value of property, if so requested by the taxpayer or upon the assessorÂs own initiative.

Â Â Â Â Â  (3)(a) If a petition for reduction has been filed with the board of property tax appeals, the assessor may change the roll if the assessor and the petitioner stipulate to a change in valuation judgment that results in a reduction in value. The stipulation may be made at any time up until the convening of the board.

Â Â Â Â Â  (b) Stipulations agreed to by the assessor and the petitioner under this subsection shall be delivered to the clerk of the board prior to the convening of the board.

Â Â Â Â Â  (c) As used in this subsection, ÂstipulationÂ means a written agreement signed by the petitioner and the assessor that specifies a reduction in value to be made to the assessment and tax roll.

Â Â Â Â Â  (4) Any change in value made under subsection (2) or (3) of this section shall be made in the manner specified in ORS 311.205 and 311.216 to 311.232. [1957 c.324 Â§7; 1981 c.804 Â§40a; 1983 s.s. c.5 Â§4; 1991 c.459 Â§100; 1993 c.270 Â§27; 1997 c.541 Â§162; 2001 c.423 Â§1; 2003 c.36 Â§1]

Â Â Â Â Â  308.245 Maps; taxpayersÂ index. (1) The assessor of each county shall maintain a set of maps upon which are outlined the boundaries of each land parcel subject to separate assessment within the county, with the parcelÂs tax lot or account number shown on the parcel. In addition, the assessor may show on the maps the code area boundaries and the assigned code area numbers.

Â Â Â Â Â  (2) The assessor shall also make a diagram or drawing of all property within the county of the assessor submitted to the provisions of ORS 100.005 to 100.910, and shall note thereon the assigned account or tax lot number.

Â Â Â Â Â  (3) The assessor shall maintain an index of the names of every taxpayer against whom any tax is charged in the county, in alphabetical order with reference to the first three letters of the surname of taxpayers who have surnames, and of the first names of any others. The index shall be indexed to the assessment rolls and the place therein where the assessment of such taxpayer is found.

Â Â Â Â Â  (4) The maps and the index provided for in this section shall be public records. [Amended by 1963 c.541 Â§44; 1965 c.344 Â§7]

Â Â Â Â Â  308.250 Valuation and assessment of personal property; cancellation of assessment and short form return in certain cases; verified statements. (1) All personal property not exempt from ad valorem taxation or subject to special assessment shall be valued at 100 percent of its real market value, as of January 1, at 1:00 a.m. and shall be assessed at its assessed value determined as provided in ORS 308.146.

Â Â Â Â Â  (2) If the total assessed value of all taxable personal property required to be reported under ORS 308.290 in any county of any taxpayer is less than $12,500 in any assessment year, the county assessor shall cancel the ad valorem tax assessment for that year.

Â Â Â Â Â  (3) In any assessment year or years following an assessment year for which taxes are canceled under subsection (2) of this section, the taxpayer may meet the requirements of ORS 308.290 by filing, within the time required under ORS 308.290, a verified statement with the county assessor indicating that the total assessed value of all taxable personal property of the taxpayer required to be reported under ORS 308.290 in the county is less than $12,500. The statement shall contain the name and address of the taxpayer, the information needed to identify the account and other pertinent information, but shall not be required to contain a listing or value of property or property additions or retirements.

Â Â Â Â Â  (4)(a) For each tax year beginning on or after July 1, 2003, the Department of Revenue shall recompute the maximum amount of the assessed value of taxable personal property for which ad valorem property taxes may be canceled under this section. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the prior calendar year by the average U.S. City Average Consumer Price Index for 2002.

Â Â Â Â Â  (B) Recompute the maximum amount of assessed value for which taxes may be canceled by multiplying $12,500 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum amount of assessed value determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500. [Amended by 1953 c.349 Â§3; 1959 c.553 Â§1; 1965 c.429 Â§3; 1971 c.529 Â§34; 1971 c.610 Â§1; 1973 c.62 Â§1; 1979 c.529 Â§3; 1979 c.692 Â§4; 1981 c.804 Â§41; 1985 c.422 Â§1; 1985 c.613 Â§9; 1991 c.459 Â§101; 1993 c.813 Â§1; 1995 c.513 Â§4; 1997 c.541 Â§163; 1997 c.819 Â§1; 2001 c.479 Â§1; 2003 c.63 Â§1]

Â Â Â Â Â  308.253 [1985 c.416 Â§2; 1991 c.459 Â§102; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  308.255 [Amended by 1955 c.735 Â§7; repealed by 1957 c.342 Â§1 (308.256 enacted in lieu of 308.110 and 308.255)]

Â Â Â Â Â  308.256 Assessment, taxation and exemption of watercraft and materials of shipyards, ship repair facilities and offshore drilling rigs. (1) Watercraft of water transportation companies shall be assessed as provided in ORS 308.505 to 308.665.

Â Â Â Â Â  (2) Watercraft described in ORS 308.260 shall be assessed as provided in ORS 308.260.

Â Â Â Â Â  (3) The following watercraft shall be exempt from taxation:

Â Â Â Â Â  (a) Watercraft not owned or operated by water transportation companies, as described in ORS 308.515, and that are customarily engaged in the transportation of persons or property for hire wholly outside the boundaries of this state.

Â Â Â Â Â  (b) Watercraft owned or operated by water transportation companies, as described in ORS 308.515, and not assessed by the Department of Revenue, that are customarily engaged in the transportation of persons or property for hire wholly or in part outside the boundaries of this state. The exemption under this paragraph does not apply to watercraft that engage in the transportation for hire of persons on offshore trips that originate and terminate at the same port, and that have a valid marine document issued by the United States Coast Guard or any other federal agency that succeeds the United States Coast Guard in the duty of issuing marine documents.

Â Â Â Â Â  (c) The assessed value of the property of a water transportation company, as described in ORS 308.515, that is not subject to assessment by the Department of Revenue under the provisions of ORS 308.550 (3).

Â Â Â Â Â  (4)(a) Watercraft over 16 feet in length in the process of original construction, or undergoing major remodeling, renovation, conversion, reconversion or repairs on January 1 are exempt from taxation. For the purposes of this subsection, the term ÂmajorÂ shall include all remodeling, renovation, conversion, reconversion or repairs to a watercraft in which the expenditures for parts, materials, labor and accessorial services exceed 10 percent of the market value of the watercraft immediately prior to the remodeling, renovation, conversion, reconversion or repairs.

Â Â Â Â Â  (b) Watercraft subject to assessment by the Department of Revenue under ORS 308.505 to 308.665 are exempt under paragraph (a) of this subsection only if on or before the due date for filing the statement described in ORS 308.520 for the year for which exemption is claimed, the owner or operator files with the department sufficient documentary evidence that the property qualifies for the exemption.

Â Â Â Â Â  (c) The owner or operator of watercraft subject to local assessment shall file the documentary evidence required under paragraph (b) of this subsection with the county assessor on or before April 1 of the year for which exemption is claimed.

Â Â Â Â Â  (5) All other watercraft not otherwise specifically exempt from taxation nor licensed in lieu thereof shall be assessed in the county in which they are customarily moored when not in service or if there is no customary place of moorage in the county in which their owner or owners reside or, if neither situs applies, then in the county in which any one of the owners maintains a place of business.

Â Â Â Â Â  (6) Watercraft described in subsection (5) of this section shall be assessed at assessed value, except as follows:

Â Â Â Â Â  (a) Ships and vessels whose home ports are in the State of Oregon and that ply the high seas or between the high seas and inland water ports or terminals shall be assessed at four percent of the assessed value thereof.

Â Â Â Â Â  (b) Vessels that are self-propelled, offshore oil drilling rigs whose home ports are in the State of Oregon shall be assessed at four percent of the assessed value thereof.

Â Â Â Â Â  (c) All other ships and vessels whose home ports are in the State of Oregon shall be assessed at 40 percent of the assessed value thereof.

Â Â Â Â Â  (7) The assessor shall cancel the assessment in whole or proportionate part on all parts and materials in the inventory of shipyards and ship repair facilities as of January 1 of the assessment year, but only upon receipt prior to April 1 of the assessment year of sufficient documentary proof that prior to April 1 of the assessment year the parts or materials so assessed were physically attached to or incorporated in watercraft undergoing major remodeling, renovation, conversion, reconversion or repairs as described in subsection (4) of this section, within the boundaries of this state. [1957 c.342 Â§2 (enacted in lieu of 308.110 and 308.255); 1965 c.431 Â§1; 1967 c.293 Â§32; 1987 c.347 Â§1; 1991 c.459 Â§103; 1993 c.18 Â§69; 1993 c.270 Â§29; 1997 c.541 Â§164; 1999 c.398 Â§1; 2005 c.94 Â§45]

Â Â Â Â Â  308.260 Watercraft used for reduction or processing of deep-sea fish; machinery and equipment; assessment; taxation. (1) Any ship, vessel or other watercraft shall be assessed and taxed in the manner provided in this section if:

Â Â Â Â Â  (a) On or after January 1 of any assessment year, the ship, vessel or other watercraft is docked or moored in any waters subject to the jurisdiction of the State of Oregon; and

Â Â Â Â Â  (b) The ship, vessel or other watercraft is employed or used as a plant for the reduction or processing, but excluding canning, of deep-sea fish.

Â Â Â Â Â  (2) Immediately on docking or mooring, the owner or person in charge of a ship, vessel or other watercraft described in subsection (1) of this section shall notify the county assessor. The county assessor shall assess it, together with all machinery and equipment thereon, at its assessed value determined under ORS 308.146 and 308.232. Upon determination of value, the owner or person in charge shall:

Â Â Â Â Â  (a) Pay the exact amount of taxes, special assessments, fees and charges, if the assessor is able to compute the exact amount; or

Â Â Â Â Â  (b) If the assessor is unable to compute the exact amount at the time the property is assessed, either pay to the tax collector the amount estimated by the assessor to be needed to pay the taxes, special assessments, fees and other charges to become due, or deposit with the tax collector a bond with a good and sufficient undertaking in the amount that the assessor considers adequate to ensure payment of the taxes to become due. The bond amount may not exceed twice the amount of the taxes, special assessments, fees and other charges computed by the assessor under this subsection.

Â Â Â Â Â  (3) It shall be unlawful to operate a floating reduction or processing plant until the county assessor has been notified and the tax paid as provided in this section. If the owner or person in charge fails to notify the assessor, or proceeds to operate the plant before full payment of the tax, the owner or person in charge shall forfeit to the county, for the use of the several taxing jurisdictions interested, a sum equal to twice the amount of the tax. The forfeiture may be recovered by the assessor in an action brought in the name of the county in any court having jurisdiction over the action. In the action, the penalty shall be preferred before all other debts or claims.

Â Â Â Â Â  (4) No mistake in the name of the owner of any floating reduction or processing plant shall affect the right to collect the tax or to recover the penalty under this section.

Â Â Â Â Â  (5) The county assessor is authorized to levy, collect and remit to the tax collector, or the tax collector is authorized to collect, taxes under conditions described in this section. Either the assessor or tax collector is authorized to allow any discount or rebate otherwise provided by law for payment of taxes before the regular due date or dates. ORS 311.370 shall apply to all taxes collected before the regular due date or dates.

Â Â Â Â Â  (6) Appeals of assessments of floating reduction or processing plants shall:

Â Â Â Â Â  (a) Be heard by the county board of property tax appeals in the same manner as assessments of other properties are appealed; and

Â Â Â Â Â  (b) Be made as provided in ORS 308.146 and 308.232. [Amended by 1975 c.780 Â§5; 1979 c.350 Â§4; 1981 c.804 Â§42; 1991 c.459 Â§104; 1993 c.270 Â§30; 1997 c.541 Â§165; 2005 c.94 Â§46]

Â Â Â Â Â  308.270 Public lands sold or contracted to be sold to be placed on assessment roll; obtaining list of such lands and of final certificates issued. The assessor of each county shall, immediately after January 1 of each year, obtain from the Department of State Lands, from each other state agency holding title to real property and from the appropriate agency of the United States, lists of public lands sold, or contracted to be sold, and of final certificates issued for lands in the county of the assessor during the year ending at 1:00 a.m. of such January 1. The assessor shall place such lands upon the assessment roll. The Department of State Lands and each other state agency holding title to real property shall certify to the assessor a list or lists of all public lands in the county sold by it, or contracted to be sold, during such year. [Amended by 1967 c.421 Â§198; 1991 c.459 Â§105; 1997 c.541 Â§166]

Â Â Â Â Â  308.275 Use of reproduction cost or prices and costs in determining assessed values. (1) The Department of Revenue shall prescribe a base in terms of the construction costs of a specified year for the computation of reproduction costs.

Â Â Â Â Â  (2) If any county assessor uses reproduction costs as one of the means of determining the assessed value of real or personal property, the reproduction costs shall be computed on the basis of the construction costs of the year so specified by the Department of Revenue.

Â Â Â Â Â  (3) If any county assessor uses the prices and costs prevailing in any year as a basis for determining assessed values for any classes of property, the prices and costs for the same year shall be applied uniformly in the assessment of all property of the same class in the county. [Amended by 1981 c.804 Â§43; 1985 c.613 Â§19; 1991 c.459 Â§106; 1997 c.541 Â§167]

Â Â Â Â Â  308.280 [Amended by 1953 c.179 Â§2; 1967 c.78 Â§3; 1967 c.293 Â§9; 1969 c.561 Â§3; 1971 c.472 Â§1; 1975 c.764 Â§2; 1975 c.780 Â§6; 1977 c.884 Â§6; 1979 c.241 Â§47; 1979 c.692 Â§11c; 1981 c.804 Â§45; 1983 s.s. c.5 Â§5; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§183]

Â Â Â Â Â  308.281 [1981 c.364 Â§2; 1983 s.s. c.5 Â§5a; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§183]

Â Â Â Â Â  308.282 [1957 c.324 Â§7; 1981 c.804 Â§47; repealed by 1991 c.459 Â§183]

Â Â Â Â Â  308.285 Requiring taxpayer to furnish list of taxable property. Every county assessor may require any taxpayer to furnish a list of all the taxable real and personal property owned by, or in the possession of the taxpayer and situated in the county. The list shall be signed by the taxpayer, or the managing agent or officer, and shall be verified by oath. Only information that will aid the assessor in arriving at the maximum assessed value, assessed value and real market value shall be required in the list. [Amended by 1971 c.574 Â§1; 1981 c.804 Â§48; 1991 c.459 Â§107; 1997 c.541 Â§168]

Â Â Â Â Â  308.287 [1981 c.804 Â§44; repealed by 1983 s.s. c.5 Â§26]

Â Â Â Â Â  308.289 [1981 c.804 Â§46; 1983 s.s c.5 Â§6; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§183]

Â Â Â Â Â  308.290 Returns; personal property; real property; combined real and personal returns for industrial property; contents; filing; extensions; confidentiality and disclosure; lessor-lessee elections; rules. (1)(a) Every person and the managing agent or officer of any firm, corporation or association owning, or having in possession or under control taxable personal property shall make a return of the property for ad valorem tax purposes to the assessor of the county in which such property has its situs for taxation. As between a mortgagor and mortgagee or a lessor and lessee, however, the actual owner and the person in possession may agree between them as to who shall make the return and pay the tax, and the election shall be followed by the person in possession of the roll who has notice of the election. Upon the failure of either party to file a personal property tax return on or before March 1 of any year, both parties shall be jointly and severally subject to the provisions of ORS 308.296.

Â Â Â Â Â  (b) Every person and the managing agent or officer of any firm, corporation or association owning or in possession of taxable real property shall make a return of the property for ad valorem tax purposes when so requested by the assessor of the county in which such property is situated.

Â Â Â Â Â  (2)(a) Each return of personal property shall contain a full listing of such property and a statement of its real market value, including a separate listing of those items claimed to be exempt as imports or exports. Each statement shall contain a listing of the additions or retirements made since the prior January 1, indicating the book cost and the date of acquisition or retirement. Each return shall contain the name, assumed business name, if any, and address of the owner of the personal property and, if it is a partnership, the name and address of each general partner or, if it is a corporation, the name and address of its registered agent.

Â Â Â Â Â  (b) Each return of real property shall contain a full listing of the several items or parts of such property specified by the assessor and a statement exhibiting their real market value. Each return shall contain a listing of the additions and retirements made during the year indicating the book cost, book value of the additions and retirements or the appraised real market value of retirements as specified in the return by the assessor.

Â Â Â Â Â  (c) There shall be annexed to each return the affidavit or affirmation of the person making the return that the statements contained in the return are true. All returns shall be in such form as the assessor, with the approval of the Department of Revenue, may prescribe. Prior to December 31 preceding the assessment year, the department or assessor shall cause blank forms for the returns to be prepared and distributed by mail, but failure to receive or secure the form shall not relieve the person, managing agent or officer from the obligation of making any return required by this section.

Â Â Â Â Â  (3) All returns shall be filed on or before March 1 of each year, but the assessor, upon written request filed with the assessor prior to that date and for good cause shown in the request, shall allow for an extension of time within which to file the return to April 15. The department shall adopt rules for the granting of extensions under this subsection.

Â Â Â Â Â  (4)(a) In lieu of the returns required under subsection (1)(a) or (b) of this section, every person and the managing agent or officer of any firm, corporation or association owning or having in possession or under control taxable real and personal property that is either principal industrial property or secondary industrial property as defined by ORS 306.126 (1) and is appraised by the department shall file a combined return of the real and personal property with the department.

Â Â Â Â Â  (b) The contents and form of the return shall be as prescribed by rule of the department. Any form shall comply with ORS 308.297. Notwithstanding ORS 308.875, a manufactured structure that is a part of an industrial property shall be included in a combined return.

Â Â Â Â Â  (c) In order that the assessor may comply with ORS 308.295, the department shall provide a list to the assessor of all combined returns that are required to be filed with the department under this subsection but that were not filed on or before the due date or within the time allowed by an extension.

Â Â Â Â Â  (d) If the department has delegated appraisal of the property to the assessor under ORS 306.126 (3), the department shall notify the person otherwise required to file the combined return under this subsection as soon as practicable after the delegation that the combined return is required to be filed with the county assessor.

Â Â Â Â Â  (e) Notwithstanding subsection (1) or (3) of this section, a combined return of real and personal property that is industrial property appraised by the department shall be filed with the department on or before March 1 of the year.

Â Â Â Â Â  (5)(a) Any person required to file a return under subsection (4) of this section may apply to the Department of Revenue for an extension of the time within which to file the return to April 15. An extension granted under this subsection shall continue in effect for each subsequent year unless canceled by the person or revoked by the department. An extension granted under this subsection shall apply to returns required to be filed with either the county assessor or the department. The department shall provide for notification of county assessors of the granting of extensions under this subsection.

Â Â Â Â Â  (b) The Department of Revenue shall, by rule, establish procedures and criteria for the granting of extensions provided for under paragraph (a) of this subsection. The department shall adopt such rules after consultation with an advisory committee selected by the department that represents the interests of county assessors and affected taxpayers.

Â Â Â Â Â  (6) No return shall be controlling on the assessor or on the Department of Revenue in any respect in the assessment of any property. On any failure to file the required return, the property shall be listed and evaluated from the best information obtainable from other sources.

Â Â Â Â Â  (7)(a) All returns filed under the provisions of this section and ORS 308.525 and 308.810 shall be confidential records of the office in which such returns are filed.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a return described in paragraph (a) of this subsection may be disclosed to:

Â Â Â Â Â  (A) The Department of Revenue or its representative;

Â Â Â Â Â  (B) The representatives of the Secretary of State or to an accountant engaged by a county under ORS 297.405 to 297.555 for the purpose of auditing the countyÂs personal property tax assessment roll (including adjustments to returns made by the Department of Revenue);

Â Â Â Â Â  (C) The county tax collector or the tax collectorÂs representative for the purpose of collecting delinquent personal property taxes;

Â Â Â Â Â  (D) Any reviewing authority to the extent the return being disclosed relates to an appeal brought by a taxpayer;

Â Â Â Â Â  (E) The Division of Child Support of the Department of Justice or a district attorney to the extent the return being disclosed relates to a case for which the Division of Child Support or the district attorney is providing support enforcement services under ORS 25.080; or

Â Â Â Â Â  (F) The Legislative Revenue Officer for the purpose of preparation of reports, estimates and analyses required by ORS 173.800 to 173.850.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) The Department of Revenue may exchange property tax information with the authorized agents of the federal government and the several states on a reciprocal basis.

Â Â Â Â Â  (B) Information regarding the valuation of leased property reported on a property return filed by a lessor under this section may be disclosed to the lessee or other person in possession of the property. Information regarding the valuation of leased property reported on a property return filed by a lessee under this section may be disclosed to the lessor of the property.

Â Â Â Â Â  (8) If the assessed value of any personal property in possession of a lessee is less than the maximum amount of the assessed value of taxable personal property for which ad valorem property taxes may be canceled under ORS 308.250, the person in possession of the roll may disregard an election made under subsection (1) of this section and assess the owner or lessor of the property. [Amended by 1953 c.218 Â§2; 1961 c.683 Â§2; 1963 c.436 Â§1; 1965 c.16 Â§1; 1967 c.50 Â§1; 1971 c.568 Â§2; 1971 c.574 Â§2; 1975 c.789 Â§12; 1977 c.124 Â§6; 1977 c.774 Â§24; 1979 c.286 Â§14; 1981 c.623 Â§2; 1981 c.804 Â§49; 1987 c.312 Â§3; 1991 c.191 Â§5; 1991 c.459 Â§108; 1993 c.726 Â§56; 1993 c.813 Â§2; 1995 c.609 Â§3; 1997 c.154 Â§30; 1997 c.541 Â§169; 1997 c.819 Â§2; 2001 c.479 Â§2; 2003 c.541 Â§1; 2005 c.94 Â§47]

Â Â Â Â Â  308.292 [1955 c.233 Â§1; 1957 c.542 Â§1; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  308.295 Penalties for failure to file real property or combined return on time; notice; waiver of penalty. (1) Each person, firm, corporation or association required by ORS 308.290 to file a return, other than a return reporting only taxable personal property, who or which has not filed a return within the time fixed in ORS 308.290 or as extended, is delinquent.

Â Â Â Â Â  (2) A delinquent taxpayer, except a taxpayer described in subsection (3) of this section, is subject to a penalty of $1 for each $1,000 (or fraction thereof) of assessed value of the property as determined under ORS 308.146, but the penalty may not be less than $10 or more than $250.

Â Â Â Â Â  (3) A delinquent taxpayer required by ORS 308.290 to file a return reporting principal or secondary industrial property, as defined in ORS 306.126, is subject to a penalty of $10 for each $1,000 (or fraction thereof) of assessed value of the property as determined under ORS 308.146, but the penalty may not be less than $10 or more than $5,000.

Â Â Â Â Â  (4) If a delinquency penalty provided in this section is imposed, the tax statement for the year in which the penalty is imposed shall reflect the amount of the penalty and shall constitute notice to the taxpayer.

Â Â Â Â Â  (5) Unless the penalty is the subject of an appeal under ORS 311.223, the county board of property tax appeals may, upon application of the taxpayer, waive the liability for all or a portion of the penalty upon a proper showing of good and sufficient cause. However, an application made under this subsection shall not be considered by the board unless filed timely and in the same manner as an appeal under ORS 309.100. There shall be no appeal from the determination of the board under this subsection.

Â Â Â Â Â  (6) If the board waives all or a portion of a penalty already imposed and entered on the roll, the person in charge of the roll shall cancel the waived penalty and enter the cancellation on the roll as an error correction under ORS 311.205 and, if the waived penalty has been paid, it shall be refunded without interest under ORS 311.806. [Amended by 1963 c.436 Â§2; 1967 c.405 Â§1; 1969 c.280 Â§1; 1971 c.472 Â§2; 1981 c.804 Â§50; 1983 c.604 Â§1; 1985 c.162 Â§4; 1985 c.318 Â§1; 1989 c.330 Â§1; 1991 c.459 Â§109a; 1997 c.541 Â§170; 1997 c.819 Â§6; 1999 c.655 Â§3; 2001 c.303 Â§2; 2003 c.317 Â§2]

Â Â Â Â Â  308.296 Penalty for failure to file return reporting only personal property; notice; waiver of penalty. (1) Each person, firm, corporation or association required by ORS 308.290 to file a return reporting only taxable personal property, who or which has not filed a return within the time fixed in ORS 308.290 or as extended, shall be subject to a penalty as provided in this section.

Â Â Â Â Â  (2) A taxpayer who files a return to which this section applies after March 1, or after April 15, if the taxpayer received an extension, but on or before June 1, is subject to a penalty equal to five percent of the tax attributable to the taxable personal property of the taxpayer.

Â Â Â Â Â  (3) A taxpayer who files a return to which this section applies after June 1, but on or before August 1, is subject to a penalty equal to 25 percent of the tax attributable to the taxable personal property of the taxpayer.

Â Â Â Â Â  (4) After August 1, a taxpayer who files a return to which this section applies or who fails to file a return shall be subject to a penalty equal to 50 percent of the tax attributable to the taxable personal property of the taxpayer.

Â Â Â Â Â  (5) If a delinquency penalty provided in this section is imposed, the tax statement for the year in which the penalty is imposed shall reflect the amount of the penalty and shall constitute notice to the taxpayer.

Â Â Â Â Â  (6)(a) Unless the penalty is the subject of an appeal under ORS 311.223, the county board of property tax appeals, upon application of the taxpayer, may waive the liability:

Â Â Â Â Â  (A) For all or a portion of the penalty upon a proper showing of good and sufficient cause; or

Â Â Â Â Â  (B) If the year for which the return was filed was both the first year that a return was required to be filed by the taxpayer and the first year for which the taxpayer filed a return.

Â Â Â Â Â  (b) An application made under this subsection shall not be considered by the board unless filed timely and in the same manner as an appeal under ORS 309.100. There shall be no appeal from the determination of the board under this subsection.

Â Â Â Â Â  (7) If the board waives all or a portion of a penalty already imposed and entered on the roll, the person in charge of the roll shall cancel the waived penalty and enter the cancellation on the roll as an error correction under ORS 311.205 and, if the waived penalty has been paid, it shall be refunded without interest under ORS 311.806. [1997 c.819 Â§5; 1999 c.655 Â§1; 2001 c.303 Â§3; 2001 c.925 Â§14; 2003 c.63 Â§3]

Â Â Â Â Â  308.297 Personal property returns to note penalty for delinquency. Any personal property tax return form given to a taxpayer by an assessor or the Department of Revenue shall contain within it a printed notice, or be accompanied by a printed notice, of the penalty, for delinquency in filing a personal property tax return. [1967 c.405 Â§2; 1985 c.604 Â§7]

Â Â Â Â Â  308.300 Penalty for neglecting to file real property or combined return with intent to evade taxation. (1) Except as provided in subsection (2) of this section, any person, managing agent or officer who, with intent to evade taxation, refuses or neglects to make any return required by ORS 308.290 and to file it with the assessor or the Department of Revenue within the time specified, or as extended, shall be subject to a penalty of $10 for each day of the continuance of such refusal or neglect. Such penalty may be recovered in a proper action brought in the name of the county in any court of competent jurisdiction or as provided for a penalty for delinquency.

Â Â Â Â Â  (2) This section does not apply to the failure to file a personal property return. [Amended by 1991 c.459 Â§109; 1997 c.819 Â§7]

Â Â Â Â Â  308.302 Disposition of penalties. All penalties collected pursuant to ORS 308.030, 308.295, 308.296 or 308.300 shall be credited to the general fund of the county. [1953 c.49 Â§2; 1977 c.884 Â§31; 1999 c.655 Â§4]

Â Â Â Â Â  308.305 [Repealed by 1955 c.610 Â§1]

Â Â Â Â Â  308.309 [1955 c.488 Â§1; 1957 c.541 Â§1; 1959 c.81 Â§1; renumbered 321.955]

Â Â Â Â Â  308.310 When list of persons issued electrical permits supplied. The Electrical and Elevator Board in the Department of Consumer and Business Services shall furnish any county assessor upon request a complete list of those persons who have been issued electrical permits in such county within one year of the date of the request, together with the location of the electrical installations requested thereby. The board shall have 30 days to prepare the list after the board has received the request. [Amended by 1983 c.740 Â§88; 1987 c.414 Â§149; 1993 c.744 Â§107]

Â Â Â Â Â  308.315 [Repealed by 1955 c.610 Â§1]

Â Â Â Â Â  308.316 Examining witnesses, books and records; reference of matter to department upon failure to produce records or testify. (1) The county assessor, for the purpose of ascertaining the correctness of any assessment or for the purpose of making any assessment, and the officer having possession of the roll, for the purpose of discovering any omitted value or property under ORS 311.216 to 311.232, may examine or cause to be examined by any agent or representative designated by the assessor or officer any books, papers, records or memoranda bearing on the value, possession, ownership or location of any property, and may require the attendance of the taxpayer or any other person having knowledge in the premises. The assessor may administer oaths to such persons, take their testimony, and require proof material to the information requested. Examination shall be made and testimony taken during regular business hours at the taxpayerÂs or personÂs place of business in the county, or at another place convenient to the parties.

Â Â Â Â Â  (2) If any person fails to permit the examination of any books, papers or documents considered by the assessor to be pertinent to the investigation or inquiry being made, or to testify to any matter in the premises, the assessor shall refer the matter to the Department of Revenue, stating in full the facts governing the request and refusal. The department may require the assessor to present additional facts, or the department may conduct other inquiries necessary to a consideration of the matter. If the department finds that the examination should be made or the testimony taken, it shall take any action it considers appropriate under the powers granted to it by law, including the subpoenaing and examination of witnesses, books and papers pursuant to ORS 305.190, to the end that the property under consideration is ratably assessed according to law.

Â Â Â Â Â  (3) For the purposes of this section the words Âcounty assessorÂ or ÂassessorÂ mean both the county assessor and the officer described in ORS 311.216 to 311.232 having possession of the roll. [1955 c.610 Â§2; 1981 c.804 Â§51]

Â Â Â Â Â  308.320 Oath of assessor upon completion of assessment roll. (1) Every county assessor, at the time of the completion of the assessment roll, shall take and subscribe to an oath in substantially the following language and form:

______________________________________________________________________________

State of OregonÂ Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ___________, being the duly elected, qualified and acting assessor of the above-named county, do solemnly swear that I have diligently and to the best of my ability assessed all property in said county, which by law I am permitted to assess; that I have not willfully or knowingly omitted to assess any person or property, or valued over its assessed value any property or class of property whatever.

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of_____, 2___.

__________________

__________________

Â (Signature and title of officer)

(Official seal)



Chapter 308a

Chapter 308A Â Land Special Assessments

2005 EDITION

LAND SPECIAL ASSESSMENTS

REVENUE AND TAXATION

FARM USE ASSESSMENT

(Policy)

308A.050Â  Legislative intent

(Qualification for Farm Use Assessment)

308A.053Â  Definitions for ORS 308A.050 to 308A.128

308A.056Â  Definition of Âfarm useÂ

308A.059Â  Farm use definition; rules

308A.062Â  Qualification of exclusive farm use zone farmland

308A.065Â  County counsel review of exclusive farm use zoning ordinances; notice upon determination of unqualified land; assessment pending zone requalification

308A.068Â  Qualification of nonexclusive farm use zone farmland

308A.071Â  Income requirements for nonexclusive farm use zone farmland

308A.074Â  Wasteland qualifications; annual application

308A.077Â  Application to qualify nonexclusive farm use zone farmland

308A.080Â  Acquired land qualifications

308A.083Â  Effect of qualification generally

308A.086Â  Requalification generally

308A.089Â  Requalification of disqualified nonexclusive farm use zone farmland; fee

(Valuation)

308A.092Â  Establishing value for farm use; procedure

308A.095Â  County board of review to advise assessor on income-approach factors

308A.098Â  County board of property tax appeals use of assessorÂs data

308A.101Â  Department of Revenue declaratory rulings; judicial review

308A.104Â  Construction of provisions governing value for farm use

308A.107Â  Maximum assessed value and assessed value of farmland

308A.110Â  Real property improvements and machinery not subject to farm use assessment

(Disqualification)

308A.113Â  Disqualification of exclusive farm use zone farmland

308A.116Â  Disqualification of nonexclusive farm use zone farmland

308A.119Â  Abatement; termination of abatement

308A.122Â  Effect of requalification on abated taxes

308A.125Â  Historic cemeteries within exclusive farm use zones; partition; effect of disqualification

308A.128Â  Certain district assessments inapplicable to exclusive farm use zone farmland

FARM AND FOREST HOMESITES

308A.250Â  Definitions for ORS 308A.250 to 308A.259

308A.253Â  Qualification of homesites

308A.256Â  Maximum assessed value and assessed value of homesites

308A.259Â  Disqualification of homesite

OPEN SPACE LANDS

308A.300Â  Definitions for ORS 308A.300 to 308A.330

308A.303Â  Policy

308A.306Â  Application for open space use assessment; contents of application; filing; reapplication

308A.309Â  Submission of application for approval of local granting authority; grounds for denial; approval; application withdrawal

308A.312Â  Notice to assessor of approval or denial; recording approval; assessor to record potential additional taxes on tax roll; appeal from denial

308A.315Â  Determination of maximum assessed value and assessed value of open space lands

308A.318Â  Change in use of open space land; notice to assessor; withdrawal from classification; collection of additional taxes; exception

308A.321Â  Withdrawal by assessor when use changed; notice; imposition of additional taxes; interest; penalty; exception

308A.324Â  Prepayment of additional taxes; extending taxes on tax roll; collection; distribution

308A.327Â  Reports from owner to assessor; effect of failure to make report upon request

308A.330Â  Rules

RIPARIAN HABITAT EXEMPTION

308A.350Â  Definitions for ORS 308A.350 to 308A.383

308A.353Â  Policy

308A.356Â  Application for exemption as riparian land; contents; notice after sale or transfer

308A.359Â  Standards and criteria for exemption; determination; exemption limited to certain lands

308A.360Â  City and county authorization required for exemption of riparian land within city and urban growth boundary

308A.362Â  Approval or disapproval of application; limitation on approval; order; notice; exemption; potential additional taxes

308A.365Â  Duration of exemption; change in use; withdrawal at request of owner

308A.368Â  Additional taxes upon withdrawal from riparian land designation; computation

308A.371Â  Additional taxes; payment; collection

308A.374Â  Reports from owners; request after exemption granted for determination of continued qualification

308A.377Â  Abatement of additional tax when farm, forest or open space land designated riparian

308A.380Â  Limitation on amount of land that may be exempt as riparian land

308A.383Â  Rules

WILDLIFE HABITAT SPECIAL ASSESSMENT

308A.400Â  Findings

308A.403Â  Policy

308A.406Â  Definitions for ORS 308A.403 to 308A.430

308A.409Â  Wildlife habitat conservation and management plans; rules

308A.412Â  Plan submission and review; limitation on approval; rules

308A.415Â  Designation by State Fish and Wildlife Commission of land eligible for wildlife habitat special assessment

308A.418Â  Removal of designation upon request of city or county; requirements

308A.421Â  Effect of designation or removal for property tax purposes

308A.424Â  Application for special assessment; approval

308A.427Â  Valuation

308A.430Â  Disqualification from special assessment

ADDITIONAL TAXES, PROCEDURES APPLICABLE TO CERTAIN LAND SPECIAL

ASSESSMENT PROGRAMS

(Additional Taxes)

308A.700Â  Definitions for ORS 308A.700 to 308A.733

308A.703Â  Additional taxes upon disqualification

308A.706Â  Circumstances when additional taxes are deferred; potential additional tax liability

308A.707Â  Additional taxes when land disqualified from small tract forestland assessment

308A.709Â  Circumstances when additional taxes are not imposed

308A.712Â  Determining amount of deferred additional taxes and period for which additional taxes are due

308A.715Â  Imposition of deferred additional taxes upon request of owner

(Disqualification Notification Procedures)

308A.718Â  Assessor to send notice upon disqualification or forestland change in use; deadline; appeal; change in special assessment explanation

(Change of Special Assessment)

308A.724Â  Application for change of special assessment following disqualification; time for meeting farm use income requirements; application due dates; limitation on special assessments for disqualified wildlife habitat land

308A.727Â  Change to open space use; additional taxes upon withdrawal; notification upon application

308A.730Â  Application for special assessment following acquisition of land through government exchange; amount of additional taxes following disqualification

308A.733Â  Withdrawal of change of special assessment application

(Conservation Management; Effect on Disqualification)

308A.740Â  Legislative findings and declarations

308A.743Â  Disqualification limited when land subject to conservation and management plan, conservation easement or deed restriction; procedural requirements

FARM USE ASSESSMENT

(Policy)

Â Â Â Â Â  308A.050 Legislative intent. The Legislative Assembly recognizes that agriculture and related land uses contribute significantly to OregonÂs character and economy. The Legislative Assembly finds that providing the means for agriculture to continue and prosper is in the interest of all citizens of this state, who benefit directly or indirectly from agricultural production and stewardship of farmlands and ranchlands. Valuation of farm properties based upon market data from sales for investment or other purposes not connected with bona fide farm use encourages the conversion of agricultural land to other uses. The identification of agricultural land for farm use, as provided by law, substantially limits alternative uses of such land and justifies the valuation of that land based on its agricultural production capability. Therefore, it is the declared intent of the Legislative Assembly that bona fide farm properties be assessed for ad valorem property tax purposes at a value that is exclusive of values attributable to urban influences or speculative purposes. [1999 c.314 Â§1]

(Qualification for Farm Use Assessment)

Â Â Â Â Â  308A.053 Definitions for ORS 308A.050 to 308A.128. As used in ORS 308A.050 to 308A.128:

Â Â Â Â Â  (1) ÂExclusive farm use zoneÂ means a zoning district established by a county or a city under the authority granted by ORS chapter 215 or 227 that is consistent with the farm use zone provisions set forth in ORS 215.203 to 215.311, 215.438, 215.448, 215.452, 215.455 or 215.700 to 215.780.

Â Â Â Â Â  (2) ÂExclusive farm use zone farmlandÂ means land that qualifies for special assessment under ORS 308A.062.

Â Â Â Â Â  (3) ÂHomesiteÂ means the land, including all tangible improvements to the land under and adjacent to a dwelling and other structures, if any, that are customarily provided in conjunction with a dwelling.

Â Â Â Â Â  (4) ÂNonexclusive farm use zone farmlandÂ means land that is not within an exclusive farm use zone but that qualifies for farm use special assessment under ORS 308A.068. [1999 c.314 Â§2; 2003 c.539 Â§34]

Â Â Â Â Â  308A.056 Definition of Âfarm use.Â (1) As used in ORS 308A.050 to 308A.128, Âfarm useÂ means the current employment of land for the primary purpose of obtaining a profit in money by:

Â Â Â Â Â  (a) Raising, harvesting and selling crops;

Â Â Â Â Â  (b) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

Â Â Â Â Â  (c) Dairying and selling dairy products;

Â Â Â Â Â  (d) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

Â Â Â Â Â  (e) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

Â Â Â Â Â  (f) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

Â Â Â Â Â  (g) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land described in this section; or

Â Â Â Â Â  (h) Using land described in this section for any other agricultural or horticultural use or animal husbandry or any combination thereof.

Â Â Â Â Â  (2) ÂFarm useÂ does not include the use of land subject to timber and forestland taxation under ORS chapter 321, except land used exclusively for growing cultured Christmas trees or land described in ORS 321.267 (3) or 321.824 (3) (relating to land used to grow certain hardwood timber, including hybrid cottonwood).

Â Â Â Â Â  (3) For purposes of this section, land is currently employed for farm use if the land is:

Â Â Â Â Â  (a) Farmland, the operation or use of which is subject to any farm-related government program;

Â Â Â Â Â  (b) Land lying fallow for one year as a normal and regular requirement of good agricultural husbandry;

Â Â Â Â Â  (c) Land planted in orchards or other perennials, other than land specified in paragraph (d) of this subsection, prior to maturity;

Â Â Â Â Â  (d) Land not in an exclusive farm use zone that has not been eligible for assessment at special farm use value in the year prior to planting the current crop and has been planted in orchards, cultured Christmas trees or vineyards for at least three years;

Â Â Â Â Â  (e) Wasteland, in an exclusive farm use zone, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with farm use land and that is not currently being used for any economic farm use;

Â Â Â Â Â  (f) Except for land under a single family dwelling, land under buildings supporting accepted farming practices, including the processing facilities allowed by ORS 215.213 (1)(x) and 215.283 (1)(u);

Â Â Â Â Â  (g) Water impoundments lying in or adjacent to and in common ownership with farm use land;

Â Â Â Â Â  (h) Any land constituting a woodlot, not to exceed 20 acres, contiguous to and owned by the owner of land specially valued for farm use even if the land constituting the woodlot is not utilized in conjunction with farm use;

Â Â Â Â Â  (i) Land lying idle for no more than one year when the absence of farming activity is the result of the illness of the farmer or a member of the farmerÂs immediate family, including injury or infirmity, regardless of whether the illness results in death;

Â Â Â Â Â  (j) Land described under ORS 321.267 (3) or 321.824 (3) (relating to land used to grow certain hardwood timber, including hybrid cottonwood); or

Â Â Â Â Â  (k) Land used for the primary purpose of obtaining a profit in money by breeding, raising, kenneling or training greyhounds for racing.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAccepted farming practiceÂ means a mode of operation that is common to farms of a similar nature, necessary for the operation of these similar farms to obtain a profit in money and customarily utilized in conjunction with farm use.

Â Â Â Â Â  (b) ÂCultured Christmas treesÂ means trees:

Â Â Â Â Â  (A) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

Â Â Â Â Â  (B) Of a marketable species;

Â Â Â Â Â  (C) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agricultural Marketing Service of the United States Department of Agriculture; and

Â Â Â Â Â  (D) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control and one or more of the following practices:

Â Â Â Â Â  (i) Basal pruning;

Â Â Â Â Â  (ii) Fertilizing;

Â Â Â Â Â  (iii) Insect and disease control;

Â Â Â Â Â  (iv) Stump culture;

Â Â Â Â Â  (v) Soil cultivation; or

Â Â Â Â Â  (vi) Irrigation. [1999 c.314 Â§3; 2001 c.613 Â§21; 2003 c.454 Â§120; 2003 c.621 Â§81a]

Â Â Â Â Â  308A.059 Farm use definition; rules. (1) The Department of Revenue shall provide by rule for a more detailed definition of farm use, consistent with the general definition in ORS 308A.056, to be used by county assessors in determining qualification for special assessment under ORS 308A.068. The rules shall not be designed to exclude from the special assessment those lands that are in farm use as defined in ORS 308A.056 for which tax relief is intended.

Â Â Â Â Â  (2) In determining qualification for special assessment under ORS 308A.068, the county assessor shall consider the use of the land by the owner, renter or operator thereof together with any other lands that are a part of one farming unit being operated by the owner, renter or operator. [Formerly 308.380]

Â Â Â Â Â  308A.062 Qualification of exclusive farm use zone farmland. (1) Any land that is within an exclusive farm use zone and that is used exclusively for farm use shall qualify for farm use special assessment under ORS 308A.050 to 308A.128, unless disqualified under other provisions of law.

Â Â Â Â Â  (2) Whether farmland qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. However, if land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232, at its real market value as defined by law without regard to this section, and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year. [1999 c.314 Â§5]

Â Â Â Â Â  308A.065 County counsel review of exclusive farm use zoning ordinances; notice upon determination of unqualified land; assessment pending zone requalification. (1) Upon written request of the county assessor or county governing body, the county counsel shall review the zoning ordinances of the county that purport to establish exclusive farm use zones to determine if any zone mentioned in the ordinance is not an exclusive farm use zone. If the county counsel is in doubt as to whether a zone is an exclusive farm use zone, the county counsel shall request the assistance of the Department of Revenue under ORS 305.110. The county counsel shall promptly notify the county assessor and county governing body by letter of the findings of the county counsel.

Â Â Â Â Â  (2) If the assessor discovers any land that has been granted farm use special assessment under ORS 308A.062 that is not qualified for such assessment because the zone is not an exclusive farm use zone, the assessor shall immediately notify the county governing body of this fact.

Â Â Â Â Â  (3) Within six months from the date the county governing body receives notice from the assessor or from the Land Conservation and Development Commission that a farm use zone is not an exclusive farm use zone, the county governing body shall qualify the zone as an exclusive farm use zone within the meaning of ORS 308A.062. The assessor shall continue to assess the land at the special assessment provided in ORS 308A.107 until the county governing body qualifies the zone or the land is disqualified under ORS 308A.113.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section shall provide the exclusive procedure for correcting the erroneous granting of farm use special assessment as exclusive farm use zone farmland when the zone does not meet the definition of an exclusive farm use zone under ORS 308A.053. [Formerly 308.403]

Â Â Â Â Â  308A.068 Qualification of nonexclusive farm use zone farmland. (1) Any land that is not within an exclusive farm use zone but that is being used, and has been used for the preceding two years, exclusively for farm use shall qualify for farm use special assessment:

Â Â Â Â Â  (a) If the land meets the income requirements set forth in ORS 308A.071; and

Â Â Â Â Â  (b) Upon compliance with the application requirements set forth in ORS 308A.077.

Â Â Â Â Â  (2)(a) The provisions of this section shall not apply to any land with respect to which the owner has granted, and has outstanding, any lease or option to buy the surface rights for other than farm use.

Â Â Â Â Â  (b) This subsection does not apply in the case of a lease or option to buy surface rights:

Â Â Â Â Â  (A)(i) For the exploration of geothermal resources, as defined by ORS 522.005, mineral resources or other subsurface resources; or

Â Â Â Â Â  (ii) For the use of land for hunting, fishing, camping or other recreational use; and

Â Â Â Â Â  (B) If the exploration, use or possession engaged in pursuant to the lease or option to buy does not interfere with the farm use of the farmland.

Â Â Â Â Â  (3) Whether farmland qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. However, if land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232, at its real market value as defined by law without regard to this section, and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year. [1999 c.314 Â§7]

Â Â Â Â Â  308A.071 Income requirements for nonexclusive farm use zone farmland. (1) For purposes of ORS 308A.050 to 308A.128, farmland or a farm parcel that is not within an area zoned for exclusive farm use is not used exclusively for farm use unless all of the prerequisites of subsections (2) to (5) of this section are met.

Â Â Â Â Â  (2)(a) Except as provided in subsection (6) of this section, in three out of the five full calendar years immediately preceding the assessment date, the farmland or farm parcel was operated as a part of a farm unit that has produced a gross income from farm uses in the following amount for a calendar year:

Â Â Â Â Â  (A) If the farm unit consists of 6-1/2 acres or less, the gross income from farm use shall be at least $650.

Â Â Â Â Â  (B) If the farm unit consists of more than 6-1/2 acres but less than 30 acres, the gross income from farm use shall be at least equal to the product of $100 times the number of acres and any fraction of an acre of land included.

Â Â Â Â Â  (C) If the farm unit consists of 30 acres or more, the gross income from farm use shall be at least $3,000.

Â Â Â Â Â  (b) For purposes of determining the number of acres to be considered under paragraph (a) of this subsection, the land described in ORS 308A.056 (3) and the land, not exceeding one acre, used as a homestead shall not be included.

Â Â Â Â Â  (c) If a farm parcel is operated as part of a farm unit and the farmland of the farm unit is not all under the same ownership, the gross income requirements applicable to the farm parcel shall be as provided under paragraph (a) of this subsection. In addition, the gross income from farm use of a farm parcel described under this paragraph must be at least:

Â Â Â Â Â  (A) One-half of the gross income requirements described under paragraph (a) of this subsection that would be required if the farm parcel were the only farmland of the farm unit; or

Â Â Â Â Â  (B) A cash or net share crop rental of one-quarter of the gross income requirements described under paragraph (a) of this subsection that would be required if the farm parcel were the only farmland of the farm unit. For purposes of this subparagraph, Ânet share crop rentalÂ means the value of any crop received by the owner of the farm parcel less any costs borne by the owner of the farm parcel.

Â Â Â Â Â  (3) Excise or income tax returns are filed with the Department of Revenue for purposes of ORS chapter 316, 317 or 318 by the farmland owner or the operator of the farm unit that include a Schedule F and, if applicable, by the owner of a farm parcel that include a schedule or schedules showing rental income received by the owner of the farm parcel, during the years to which the income requirements of this section apply.

Â Â Â Â Â  (4) Upon request, a copy of the returns or the schedules of the returns showing the gross income received from farm use is furnished by the taxpayer to the county assessor.

Â Â Â Â Â  (5) The burden of proving the gross income of the farm unit for the years described in subsection (2) of this section is upon the person claiming special assessment for the land.

Â Â Â Â Â  (6) The failure of a farm unit to produce the amount of gross income required by subsection (2) of this section shall not prevent the farm unit from meeting the qualifications of this section if:

Â Â Â Â Â  (a) The failure is because:

Â Â Â Â Â  (A) The effect of flooding substantially precludes normal and reasonable farming during the year; or

Â Â Â Â Â  (B) Severe drought conditions are declared under ORS 536.700 to 536.780; and

Â Â Â Â Â  (b) The farm unit produces the required amount of gross income in three out of the last five nonflood or nondrought years.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂFarm parcelÂ means the contiguous land under the same ownership, whether assessed as one or more than one tax lot.

Â Â Â Â Â  (b) ÂGross incomeÂ includes the value of any crop or livestock that is used by the owner personally or in the farming operation of the owner, but does not include:

Â Â Â Â Â  (A) The value of any crop or livestock so used unless records accurately reflecting both value and use of the crop or livestock are kept by the owner in a manner consistent with generally accepted accounting principles; and

Â Â Â Â Â  (B) The purchase cost of livestock.

Â Â Â Â Â  (c) ÂOwnerÂ or ÂownershipÂ means any person described under ORS 308A.077 (2)(b)(A), (B), (D) or (E) and spouse or other person who is also an owner as tenant in common or other joint ownership interest. [Formerly 308.372; 2003 c.46 Â§22]

Â Â Â Â Â  308A.074 Wasteland qualifications; annual application. (1) Wasteland, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with nonexclusive farm use zone farmland described in ORS 308A.068, and that is not currently being used for any economic farm use shall qualify for farm use special assessment under ORS 308A.068 if the farmland was operated as part of a farm unit that produced more than one-half of the adjusted gross income of the owner or owners in the year prior to the year an application is filed under this section.

Â Â Â Â Â  (2)(a) An owner of wasteland shall make annual application to qualify the wasteland as nonexclusive farm use zone farmland under ORS 308A.068.

Â Â Â Â Â  (b) The application shall be filed with the county assessor on or before April 15 of each year qualification is desired. The application shall be made on forms prepared by the Department of Revenue and supplied by the county assessor and shall include any information as may be reasonably required to determine qualification, including copies of applicable state income tax returns. All information provided, including determinations made under administrative and court proceedings relating to the assessment of the wasteland, shall be confidential information of the assessorÂs office and shall be used only for purposes of ORS 308A.050 to 308A.128.

Â Â Â Â Â  (c) There shall be attached to each application an affidavit or affirmation from the applicant providing that the statements contained in the application are true.

Â Â Â Â Â  (3) For purposes of this section, ÂownerÂ or ÂownersÂ means the person or persons entitled to file for special assessment under ORS 308A.077 (2)(b). [1999 c.314 Â§9]

Â Â Â Â Â  308A.077 Application to qualify nonexclusive farm use zone farmland. (1) Any owner of nonexclusive farm use zone farmland entitled to special assessment under ORS 308A.068 must, to secure the assessment, make application therefor to the county assessor on or before April 1 of the first year in which the assessment is desired.

Â Â Â Â Â  (2)(a) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor and shall include any information as may reasonably be required to determine the entitlement of the applicant.

Â Â Â Â Â  (b) The application may be signed by any one of the following:

Â Â Â Â Â  (A) The owner of the farmland who holds an estate therein in fee simple or for life.

Â Â Â Â Â  (B) Any one of tenants in common or tenants by the entirety, holding an estate in the farmland in fee simple or for life.

Â Â Â Â Â  (C) Any person of legal age, duly authorized in writing to sign an application on behalf of any person described in subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (D) The guardian or conservator of an owner, or the executor or administrator of an ownerÂs estate.

Â Â Â Â Â  (E) The purchaser of the fee simple or life estate of an owner under a contract of sale.

Â Â Â Â Â  (c) The assessor or the deputy of the assessor may not approve an application signed by a person whose authority to sign is not a matter of public record unless there is filed with the assessor a true copy of the deed, contract of sale, power of attorney or other appropriate instrument evidencing the signerÂs interest or authority. When filed with the assessor only, such instrument shall not constitute a public record.

Â Â Â Â Â  (3) There shall be attached to each application the affidavit or affirmation of the applicant that the statements contained therein are true. [Formerly 308.375; 2003 c.46 Â§23]

Â Â Â Â Â  308A.080 Acquired land qualifications. (1) Acquired land shall qualify for farm use special assessment if:

Â Â Â Â Â  (a) The acquired land:

Â Â Â Â Â  (A) Is not in an exclusive farm use zone;

Â Â Â Â Â  (B) Is, immediately upon acquisition, put into farm use; and

Â Â Â Â Â  (C) Is operated as part of the total farming unit with the original land; and

Â Â Â Â Â  (b) The original land:

Â Â Â Â Â  (A) Is owned by the purchaser of the acquired land;

Â Â Â Â Â  (B) Is in farm use;

Â Â Â Â Â  (C) Is assessed under ORS 308A.107; and

Â Â Â Â Â  (D) Produced gross income of at least $10,000 in the calendar year prior to acquisition.

Â Â Â Â Â  (2) Land that qualifies for farm use special assessment under subsection (1) of this section shall, for purposes of the gross income requirement under ORS 308A.071, be added to and treated as a part of the entire farming unit upon acquisition.

Â Â Â Â Â  (3) In order for acquired land described in this section to qualify under ORS 308A.068, an application must be filed under ORS 308A.077 on or before April 1 of the first year following acquisition in which farm use special assessment is sought for the acquired land. [Formerly 308.374]

Â Â Â Â Â  308A.083 Effect of qualification generally. In the case of exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062 or nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068, the county assessor shall enter on the assessment and tax roll the notation Âpotential additional tax liabilityÂ until the land is disqualified under ORS 308A.113 or 308A.116. [1999 c.314 Â§12]

Â Â Â Â Â  308A.086 Requalification generally. (1) Any land that has been disqualified from farm use special assessment under ORS 308A.050 to 308A.128 may requalify for special assessment under ORS 308A.050 to 308A.128 at the same time and in the same manner and under the same provisions of law as land initially qualifies for farm use special assessment under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2) Land that requalifies under this section must meet applicable qualification requirements as of the assessment date for the tax year for which special assessment of the requalified land under ORS 308A.050 to 308A.128 is sought.

Â Â Â Â Â  (3) This section does not apply to the requalification of land that was disqualified and that is described:

Â Â Â Â Â  (a) In the case of land in an exclusive farm use zone, under ORS 215.236 (relating to nonfarm dwellings) and ORS 308A.706 (1)(a) (relating to compatible nonuse);

Â Â Â Â Â  (b) In the case of nonexclusive farm use zone farmland, under ORS 308A.089 (relating to requalification during first year of disqualification), 308A.116 (4) (relating to subdivision), 308A.122 (relating to abatement for failure to meet income requirements) or 308A.706 (1)(a) (relating to compatible nonuse); and

Â Â Â Â Â  (c) Under ORS 308A.706 (1)(d) (relating to change in special assessment). [1999 c.314 Â§13]

Â Â Â Â Â  308A.089 Requalification of disqualified nonexclusive farm use zone farmland; fee. (1) Notwithstanding ORS 308A.724, land that was nonexclusive farm use zone farmland and that has been disqualified by the county assessor from farm use special assessment for the reason that the land is no longer in farm use as described under ORS 308A.116 (1)(c) may be requalified for farm use special assessment for the first year in which the disqualification is in effect.

Â Â Â Â Â  (2) Disqualified farmland may requalify for special assessment under this section upon compliance with the following:

Â Â Â Â Â  (a) The owner shall make application for requalification to the county assessor on or before December 15 of the tax year for which the disqualification is first in effect.

Â Â Â Â Â  (b) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor.

Â Â Â Â Â  (c) The application shall contain the information necessary to determine that the property meets the requirements of ORS 308A.071 and the other requirements for property to receive a farm use special assessment under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (d) The application shall be signed by the owner and shall be accompanied by a filing fee of:

Â Â Â Â Â  (A) $1 for each $1,000 (or fraction of $1,000) of real market value of the property as determined under ORS 308.232.

Â Â Â Â Â  (B) Not less than $10 or more than $250.

Â Â Â Â Â  (e) There shall be annexed to each application for requalification the affidavit or affirmation of the applicant that the statements contained therein are true.

Â Â Â Â Â  (3) Upon receipt of the application, the county assessor shall determine if the property meets the requirements of ORS 308A.071 and the other requirements for farm use special assessment under ORS 308A.050 to 308A.128 for the year in which the disqualification is first in effect.

Â Â Â Â Â  (4) Upon approval of the application the county assessor shall notify the officer in charge of the assessment and tax roll of the requalification for special assessment under ORS 308A.068. The officer shall correct the current assessment and tax roll to reflect the special assessment, as provided under ORS 311.205 (1)(e).

Â Â Â Â Â  (5) Upon disapproval of the application, the county assessor shall notify the owner of the applicationÂs disapproval and the landÂs continued disqualification. If notice of disapproval is not mailed prior to April 15 of the tax year, the application shall be considered approved.

Â Â Â Â Â  (6) As used in this section, ÂownerÂ means the person or persons entitled to file for special assessment under ORS 308A.077 (2)(b). [Formerly 308.392]

(Valuation)

Â Â Â Â Â  308A.092 Establishing value for farm use; procedure. (1) This section and ORS 308A.095 set forth the procedures by which the values for farm use are established for both:

Â Â Â Â Â  (a) Exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062; and

Â Â Â Â Â  (b) Nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068.

Â Â Â Â Â  (2) The values for farm use of farmland shall be determined utilizing an income approach. In utilizing the income approach, the capitalization rate shall be the effective rate of interest charged in Oregon by the Federal Farm Credit Bank system at the time of closing on loans for farm properties estimated as an average over the past five reported calendar years, plus a component for the local tax rate. The Department of Revenue annually shall determine and specify the rate according to the best information available, and shall certify the rate to the county assessors.

Â Â Â Â Â  (3) The county assessors shall develop tables for each assessment year that reflect, for each class and area, the values determined under this section and that express the values as values per acre. [Formerly 308.345]

Â Â Â Â Â  308A.095 County board of review to advise assessor on income-approach factors. (1) Income-approach factors being utilized by a county assessor in arriving at the values for farm use of farmland under ORS 308A.092 shall be submitted by the county assessor to a county board of review. The board of review shall advise the county assessor as to whether the factors being so utilized are proper under ORS 308A.092.

Â Â Â Â Â  (2) The county board of review shall consist of:

Â Â Â Â Â  (a) Two members appointed by the county court sitting for the transaction of county business, board of county commissioners or other county governing body of the county.

Â Â Â Â Â  (b) Two members appointed by the county assessor.

Â Â Â Â Â  (c) One member appointed by the four members appointed as provided in paragraphs (a) and (b) of this subsection, who shall serve for a term of one year.

Â Â Â Â Â  (3) Each member of the county board of review appointed under subsection (2)(a) and (b) of this section shall serve for a term ending two years after the date of the expiration of the term for which the predecessor of the member was appointed, except that a person appointed to fill a vacancy occurring prior to the expiration of the term shall be appointed for the remainder of the term.

Â Â Â Â Â  (4) Members of the county board of review must be persons knowledgeable and experienced in farmland values.

Â Â Â Â Â  (5) Members of the county board of review shall be reimbursed by the county for their actual and necessary expenses incurred in the performance of their functions as members. [Formerly 308.350]

Â Â Â Â Â  308A.098 County board of property tax appeals use of assessorÂs data. Data utilized by a county assessor in arriving at the values for farm use of farmland under ORS 308A.092 shall be made available by the county assessor to the county board of property tax appeals in the event of any consideration of a petition involving the assessed value of farmland by the board of property tax appeals under ORS 309.100. [Formerly 308.355]

Â Â Â Â Â  308A.101 Department of Revenue declaratory rulings; judicial review. Any group or organization representing owners of farm properties may petition the Department of Revenue under ORS 305.105 for a declaratory ruling with respect to rules promulgated under ORS 308A.092 and 308A.095 and may obtain judicial review of the declaratory ruling in the manner provided by ORS 305.445. [Formerly 308.360]

Â Â Â Â Â  308A.104 Construction of provisions governing value for farm use. ORS 308A.092 and 308A.095 shall be construed liberally to effectuate their intended purpose. However, except as expressly provided and to the extent necessary to carry out their terms, nothing contained in ORS 308A.092 and 308A.095 shall be construed to alter or modify, by implication or otherwise, any of the tax laws of this state. [Formerly 308.365]

Â Â Â Â Â  308A.107 Maximum assessed value and assessed value of farmland. (1) The value for farm use, maximum assessed value and assessed value shall be determined under this section for both:

Â Â Â Â Â  (a) Exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062; and

Â Â Â Â Â  (b) Nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068.

Â Â Â Â Â  (2) The value for farm use for each property subject to special assessment under this section shall equal the applicable value derived from the tables created pursuant to ORS 308A.092 for the tax year multiplied by the acreage of the property within the applicable class and area.

Â Â Â Â Â  (3)(a) The maximum assessed value for property subject to special assessment under this section shall be determined as provided in this subsection.

Â Â Â Â Â  (b) The county assessor shall develop tables for each tax year that provide, for each class and area, a maximum assessed value per acre that is equal to 103 percent of the assessed value per acre for the preceding tax year or 100 percent of the maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (4) Property subject to special assessment under this section shall have an assessed value for the tax year equal to the acreage of the property that is within the same class and area multiplied by the lesser of the value per acre applicable to the property under subsection (2) of this section or under subsection (3) of this section.

Â Â Â Â Â  (5) If property subject to special assessment under this section consists of different classes, the assessed value of the property shall be the sum of the assessed values computed for each applicable class under subsection (4) of this section.

Â Â Â Â Â  (6) Property that newly qualifies for farm use special assessment shall, for the first tax year for which the special assessment applies, have:

Â Â Â Â Â  (a) A value for farm use as determined under subsection (2) of this section;

Â Â Â Â Â  (b) A maximum assessed value as determined under the tables developed under subsection (3) of this section; and

Â Â Â Â Â  (c) An assessed value as determined under subsections (4) and (5) of this section. [1999 c.314 Â§20; 2001 c.912 Â§5; 2005 c.94 Â§57]

Â Â Â Â Â  308A.110 Real property improvements and machinery not subject to farm use assessment. Except for property that is exempt or specially assessed under other provisions of law, real property improvements and machinery or other personal property on, attached to or in any other respect connected with property subject to assessment under ORS 308A.050 to 308A.128, including property used in operations that constitute farm use operations, shall have an assessed value determined under ORS 308.146. Real property improvements and machinery and personal property may not be assessed as provided in ORS 308A.050 to 308A.128. [1999 c.314 Â§21]

(Disqualification)

Â Â Â Â Â  308A.113 Disqualification of exclusive farm use zone farmland. (1) Land within an exclusive farm use zone shall be disqualified from special assessment under ORS 308A.062 by:

Â Â Â Â Â  (a) Removal of the special assessment by the assessor upon the discovery that the land is no longer being used as farmland;

Â Â Â Â Â  (b) Removal of the land from any exclusive farm use zone; or

Â Â Â Â Â  (c) Establishing a nonfarm dwelling on the land under ORS 215.236.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) of this section, the county assessor shall not disqualify land that has been receiving special assessment if the land is not being farmed because:

Â Â Â Â Â  (a) The effect of flooding substantially precludes normal and reasonable farming during the year; or

Â Â Â Â Â  (b) Severe drought conditions are declared under ORS 536.700 to 536.780.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 308.210, 308A.062, 311.405 or 311.410, if disqualification occurs as a result of the discovery that the land is no longer in farm use, then, regardless of when during the assessment year discovery is actually made, disqualification by the county assessor shall occur as of the January 1 assessment date of the assessment year in which discovery is made.

Â Â Â Â Â  (b) Paragraph (a) of this subsection shall apply only if the notice of disqualification required under ORS 308A.718 is mailed by the county assessor prior to August 15 of the tax year for which the disqualification of the land is asserted.

Â Â Â Â Â  (4) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [Formerly 308.397]

Â Â Â Â Â  308A.116 Disqualification of nonexclusive farm use zone farmland. (1) Nonexclusive farm use zone farmland qualified for special assessment under ORS 308A.068 shall be disqualified from such special assessment upon:

Â Â Â Â Â  (a) Notification by the taxpayer to the assessor to remove the special assessment;

Â Â Â Â Â  (b) Sale or transfer to an ownership making it exempt from ad valorem property taxation;

Â Â Â Â Â  (c) Removal of the special assessment by the assessor upon the discovery that the land is no longer in farm use for failure to meet the income requirements under ORS 308A.071 or is no longer in farm use; or

Â Â Â Â Â  (d) The act of recording a subdivision plat under the provisions of ORS chapter 92.

Â Â Â Â Â  (2) The county assessor shall not disqualify the land that has been receiving special assessment upon the sale or transfer to a new owner or transfer by reason of death of a former owner to a new owner if the land continues to be used solely for farm use.

Â Â Â Â Â  (3) When, for any reason, the land or any portion thereof ceases to be used solely for farm use, the owner at the time of the change in use shall notify the assessor of the change prior to the next January 1 assessment date.

Â Â Â Â Â  (4) If under subsection (1)(d) of this section, the county assessor disqualifies land for special assessment upon the act of platting the land, the land, or a part of the land, may be requalified for special assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax, interest or penalty that remains due and owing on the land;

Â Â Â Â Â  (b) Submission by the owner of an application for special assessment under ORS 308A.077;

Â Â Â Â Â  (c) Meeting all of the qualifications for farm use special assessment under ORS 308A.068; and

Â Â Â Â Â  (d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for farm use.

Â Â Â Â Â  (5) The county assessor shall not disqualify land that has been receiving special assessment if the land is not being farmed because:

Â Â Â Â Â  (a) The effect of flooding substantially precludes normal and reasonable farming during the year; or

Â Â Â Â Â  (b) Severe drought conditions are declared under ORS 536.700 to 536.780.

Â Â Â Â Â  (6)(a) Notwithstanding ORS 308.210, 308A.068, 311.405 or 311.410, if disqualification occurs as a result of the discovery that the land is no longer in farm use, then, regardless of when during the assessment year discovery is actually made, disqualification by the county assessor shall occur as of the January 1 assessment date of the assessment year in which discovery is made.

Â Â Â Â Â  (b) Paragraph (a) of this subsection shall apply only if the notice of disqualification required under ORS 308A.718 is mailed by the county assessor prior to August 15 of the tax year for which the disqualification of the land is asserted.

Â Â Â Â Â  (7) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [Formerly 308.390]

Â Â Â Â Â  308A.119 Abatement; termination of abatement. (1) If on January 1 of any year any farmland assessed under ORS 308A.068 has become disqualified for farm use special assessment because of any gross income or other requirement of ORS 308A.071, the collection of the additional taxes under ORS 308A.700 to 308A.733 shall be deferred, but only if each year for a period of five consecutive years (or such lesser number of years in which farm use assessment was in effect prior to disqualification) beginning on January 1 of the first year the land became so disqualified, the land is used as farmland (including, for the purposes of this section, the growing of forest products). As the limited use is continued and completed each year, additional taxes are abated on the basis of an abatement of one yearÂs additional tax for each year of limited use beginning with the oldest year for which additional taxes are due for up to five years (or the number of years for which farm use assessment was in effect, whichever is less). Beginning on the January 1 the land became so disqualified the land shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law without regard to any special assessment laws.

Â Â Â Â Â  (2) If at any time prior to the expiration of the five-year (or lesser) period specified in subsection (1) of this section the land is used for a higher and better use than farmland, the abatement process shall terminate, and there shall be added to the tax extended against the land on the next general property tax roll, (to be collected and distributed in the same manner as the remainder of the real property tax) the additional taxes that still remain deferred and unabated under subsection (1) of this section.

Â Â Â Â Â  (3) When land described in this section is used for a higher and better use than farmland during the five-year (or lesser) period described in subsection (1) of this section, the owner shall notify the county assessor before the following January 1 of the change in use.

Â Â Â Â Â  (4) The amount determined to be due under this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370. [Formerly 308.404]

Â Â Â Â Â  308A.122 Effect of requalification on abated taxes. If during the period specified in ORS 308A.119, the farmland again meets the gross income or other requirements of ORS 308A.071, the owner may apply to the assessor on or before April 1 of the next calendar year, in the manner provided in ORS 308A.077, for farm use special assessment. If satisfied that the requirements of ORS 308A.071 have been met, the assessor shall restore farm use special assessment to the land. The potential additional taxes for all years not already abated under ORS 308A.119 shall continue as a potential liability against the land under ORS 308A.119 and 308A.706, except that each oldest year of potential liability shall abate as the total of all other years of potential additional tax liability for prior years reaches five. [Formerly 308.406]

Â Â Â Â Â  308A.125 Historic cemeteries within exclusive farm use zones; partition; effect of disqualification. Any land that has received special assessment as exclusive farm use zone farmland, has been used as a cemetery at any time between 1810 to 1950, contains fewer than 50 marked graves, is less than one acre in size and was issued a patent, whether recorded or unrecorded, before 1900 may be partitioned from a parcel that shall continue to qualify for special assessment. The parcel that continues in special assessment and the partitioned cemetery shall not be subject to the provisions of ORS 308A.703 as a result of partitioning under this section. [Formerly 308.400]

Â Â Â Â Â  308A.128 Certain district assessments inapplicable to exclusive farm use zone farmland. (1) Except as otherwise provided in subsection (2) of this section, the assessments and levies of the following taxing units and special districts shall not be imposed while land is qualified for special assessment as exclusive farm use zone farmland under ORS 308A.062:

Â Â Â Â Â  (a) Sanitary districts formed under ORS 450.005 to 450.245.

Â Â Â Â Â  (b) Domestic water supply districts formed under ORS chapter 264.

Â Â Â Â Â  (c) Water authorities, sanitary authorities or joint water and sanitary authorities formed under ORS 450.600 to 450.989.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Benefit assessments or special ad valorem tax levies imposed upon homesites situated within a parcel of farm use land. As used in this paragraph, ÂhomesiteÂ means not more than one acre of land upon which are constructed nonfarm dwellings and appurtenances; or

Â Â Â Â Â  (b) Benefit assessments or special ad valorem tax levies imposed subsequent to disqualification of lands for farm use special assessment under ORS 308A.062. [Formerly 308.401]

FARM AND FOREST HOMESITES

Â Â Â Â Â  308A.250 Definitions for ORS 308A.250 to 308A.259. As used in ORS 308A.250 to 308A.259:

Â Â Â Â Â  (1) ÂExclusive farm use zoneÂ has the meaning given that term in ORS 308A.053.

Â Â Â Â Â  (2) ÂForestlandÂ means forestland that is a parcel of land of more than 10 acres that has been zoned in the comprehensive plan for exclusive farm use, forest use or farm and forest use and that is, as of the assessment date for which value for the forest homesite is being determined:

Â Â Â Â Â  (a) Land that has as its highest and best use the growing and harvesting of trees of a marketable species;

Â Â Â Â Â  (b) Land that has been designated as forestland under ORS 321.257 to 321.390 or 321.805 to 321.855; or

Â Â Â Â Â  (c) Land that is assessed as small tract forestland under ORS 321.700 to 321.754.

Â Â Â Â Â  (3) ÂHomesiteÂ means land described in ORS 308A.253, including all tangible improvements to the land under and adjacent to a dwelling and other structures, if any, that are customarily provided in conjunction with the dwelling.

Â Â Â Â Â  (4) ÂNonexclusive farm use zone farmlandÂ has the meaning given that term in ORS 308A.053.

Â Â Â Â Â  (5) ÂOwnerÂ or ÂownersÂ means:

Â Â Â Â Â  (a) The person who holds an estate in the homesite in fee simple or for life.

Â Â Â Â Â  (b) Any one of tenants in common or tenants by the entirety, holding an estate in the homesite in fee simple or for life.

Â Â Â Â Â  (c) Any person of legal age, duly authorized in writing to act on behalf of any person described in paragraph (a) or (b) of this subsection in filing an application for special assessment of nonexclusive farm use zone farmland.

Â Â Â Â Â  (d) The guardian or conservator of an owner, or the executor or administrator of an ownerÂs estate.

Â Â Â Â Â  (e) The purchaser of the fee simple or life estate of an owner under a contract of sale. [1999 c.314 Â§29; 2003 c.454 Â§Â§96,98; 2003 c.621 Â§82]

Â Â Â Â Â  308A.253 Qualification of homesites. (1) Land under a dwelling that is used in conjunction with the activities customarily carried on in the management and operation of forestland held or used for the predominant purpose of growing and harvesting trees of a marketable species shall qualify for special assessment under ORS 308A.256.

Â Â Â Â Â  (2) Land under dwellings located within an exclusive farm use zone and used in conjunction with farm use shall qualify for special assessment under ORS 308A.256.

Â Â Â Â Â  (3) Land under dwellings used in conjunction with the farm use of nonexclusive farm use zone farmland shall qualify for special assessment under ORS 308A.256 if the farmland was operated as a part of a farm unit that produced more than one-half of the adjusted gross income of the owner or owners in the year prior to the year an application is filed under this section.

Â Â Â Â Â  (4) Land under a dwelling on a lot or parcel that is specially assessed under ORS 308A.403 to 308A.430 shall qualify for special assessment under ORS 308A.256 if the land associated with the homesite:

Â Â Â Â Â  (a) Was the subject of an application for wildlife habitat special assessment under ORS 308A.424 and includes an existing homesite that was specially assessed under one of the special assessments listed in ORS 308A.703 (1) during the assessment year prior to application; or

Â Â Â Â Â  (b)(A) Is zoned in the comprehensive plan for exclusive farm use, forest use or farm and forest use; and

Â Â Â Â Â  (B) The parcel has a minimum of 10 acres that meet the stocking and species requirements of land specially assessed under ORS 321.354 or 321.833.

Â Â Â Â Â  (5) For purposes of ORS 308A.250 to 308A.259, the use of a dwelling Âin conjunction with the activities customarily carried on in the management and operation of forestlandÂ includes but is not limited to use of the dwelling under circumstances as follows:

Â Â Â Â Â  (a) The dwelling is owned and occupied by a person who is engaged in the operation of the forestland, is occupied by an employee of the owner of forestland who is employed in connection with the forest operation or is occupied by a person who is involved in the forest operation; or

Â Â Â Â Â  (b) The dwelling is owned and occupied by a person who is no longer engaged in the forest operation but:

Â Â Â Â Â  (A) Whose principal source of income is derived from the harvest of timber from the forestland on which the dwelling is located;

Â Â Â Â Â  (B) Who owned and occupied the dwelling, and was engaged in the forest operation, during the five consecutive tax years before the tax year in which engagement in the forest operation ended; and

Â Â Â Â Â  (C) Who has owned and occupied the dwelling continuously during the period since engagement in the forest operation ended. For purposes of this subparagraph, ÂcontinuousÂ includes any period in which the dwelling is unoccupied because of health, vacation or other reason, if during the period the dwelling is not leased or rented to another person.

Â Â Â Â Â  (6) For purposes of ORS 308A.250 to 308A.259, the use of a dwelling Âin conjunction with farm useÂ of farm use land includes but is not limited to use of the dwelling under circumstances as follows:

Â Â Â Â Â  (a) The dwelling is owned and occupied by a person who is engaged in the operation of the farm use land, is occupied by an employee of the owner of farm use land who is employed in connection with the farming operation or is occupied by a person who is involved in the farming operation; or

Â Â Â Â Â  (b) The dwelling is owned and occupied by a person who is no longer engaged in the farm operation on the farm use land but:

Â Â Â Â Â  (A) Whose principal source of income is from the farm operation on the farm use land on which the dwelling is located;

Â Â Â Â Â  (B) Who owned and occupied the dwelling, and was engaged in the farm operation, during the five consecutive tax years before the tax year in which engagement in the farm operation ended; and

Â Â Â Â Â  (C) Who has owned and occupied the dwelling continuously during the period since engagement in the farm operation ended. For purposes of this subparagraph, ÂcontinuousÂ includes any period in which the dwelling is unoccupied because of health, vacation or other reason, if during the period the dwelling is not leased or rented to another person.

Â Â Â Â Â  (7)(a) In order for land described in subsection (3) of this section to qualify for assessment under ORS 308A.250 to 308A.259, the owner or owners shall file an application with the county assessor on or before April 15 of each year the assessment is desired. The application shall be made on forms prepared by the Department of Revenue and supplied by the assessor and shall include any information as may be reasonably required to determine the entitlement of the applicant, including copies of applicable state income tax returns. All information provided, including determinations made under administrative and court proceedings where entitlement is in issue, shall be confidential information of the assessorÂs office and shall be used only for purposes of this subsection.

Â Â Â Â Â  (b) There shall be attached to each application an affidavit or affirmation from the applicant providing that the statements contained in the application are true. [Formerly 308.376; 2003 c.539 Â§12]

Â Â Â Â Â  308A.256 Maximum assessed value and assessed value of homesites. (1) The maximum assessed value and assessed value of a homesite shall be determined as provided in this section.

Â Â Â Â Â  (2) A homesite shall have an assessed value for ad valorem property tax purposes for the tax year equal to the lesser of the homesiteÂs maximum assessed value or homesite value.

Â Â Â Â Â  (3) The homesite value for purposes of ORS 308A.250 to 308A.259 shall equal the real market value of the bare land of the total parcel and contiguous acres under same ownership, as determined under ORS 308.205, divided by the number of acres in the total parcel and contiguous acres under the same ownership, plus the lesser of:

Â Â Â Â Â  (a) $4,000; or

Â Â Â Â Â  (b) The depreciated replacement cost of land improvements necessary to establish the homesite.

Â Â Â Â Â  (4) For the purposes of establishing a homesite value, the value of one acre of land for each homesite, as determined in subsection (3) of this section shall be used.

Â Â Â Â Â  (5) The homesiteÂs maximum assessed value shall equal 103 percent of the homesiteÂs assessed value for the previous tax year or 100 percent of the homesiteÂs maximum assessed value for the previous tax year, whichever is greater.

Â Â Â Â Â  (6) For the first tax year for which property constitutes a homesite under this section, the homesiteÂs maximum assessed value shall equal the homesiteÂs value as determined under subsection (3) of this section multiplied by the ratio of average maximum assessed value to real market value of the residential property class in the county. [Formerly 308.377; 2003 c.169 Â§2]

Â Â Â Â Â  308A.259 Disqualification of homesite. (1) A homesite shall be disqualified from assessment under ORS 308A.256 and shall be assessed at the assessed value under ORS 308.146 if the dwelling:

Â Â Â Â Â  (a) Is not being used in conjunction with the activities customarily carried on in the management and operation of forestland held or used for the predominant purpose of growing and harvesting trees of a marketable species; or

Â Â Â Â Â  (b)(A) Is not being used in conjunction with farm use; and

Â Â Â Â Â  (B) Is used for a nonfarm purpose; however, vacancy does not constitute a change in use.

Â Â Â Â Â  (2) If a homesite becomes disqualified from special assessment under the provisions of subsection (1) of this section, except for establishing a nonfarm dwelling pursuant to ORS 215.236, no additional tax shall be imposed following disqualification. The remaining qualifying portion of the parcel shall be valued as specially assessed.

Â Â Â Â Â  (3) If the owner establishes a nonfarm dwelling in an exclusive farm use zone under ORS 215.236, additional taxes shall be imposed as provided in ORS 308A.700 to 308A.733. [Formerly 308.378]

OPEN SPACE LANDS

Â Â Â Â Â  308A.300 Definitions for ORS 308A.300 to 308A.330. As used in ORS 308A.300 to 308A.330, unless a different meaning is required by the context:

Â Â Â Â Â  (1) ÂOpen space landÂ means:

Â Â Â Â Â  (a) Any land area so designated by an official comprehensive land use plan adopted by any city or county; or

Â Â Â Â Â  (b) Any land area, the preservation of which in its present use would:

Â Â Â Â Â  (A) Conserve and enhance natural or scenic resources;

Â Â Â Â Â  (B) Protect air or streams or water supply;

Â Â Â Â Â  (C) Promote conservation of soils, wetlands, beaches or tidal marshes;

Â Â Â Â Â  (D) Conserve landscaped areas, such as public or private golf courses, which reduce air pollution and enhance the value of abutting or neighboring property;

Â Â Â Â Â  (E) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open space;

Â Â Â Â Â  (F) Enhance recreation opportunities;

Â Â Â Â Â  (G) Preserve historic sites;

Â Â Â Â Â  (H) Promote orderly urban or suburban development; or

Â Â Â Â Â  (I) Retain in their natural state tracts of land, on such conditions as may be reasonably required by the legislative body granting the open space classification.

Â Â Â Â Â  (2) ÂCurrentÂ or ÂcurrentlyÂ means as of next January 1, on which the property is to be listed and valued by the county assessor under ORS chapter 308.

Â Â Â Â Â  (3) ÂOwnerÂ means the party or parties having the fee interest in land, except that where land is subject to a real estate sales contract, ÂownerÂ shall mean the contract vendee. [Formerly 308.740]

Â Â Â Â Â  308A.303 Policy. The legislature hereby declares that it is in the best interest of the state to maintain, preserve, conserve and otherwise continue in existence adequate open space lands and the vegetation thereon to assure continued public health by counteracting pollutants and to assure the use and enjoyment of natural resources and scenic beauty for the economic and social well-being of the state and its citizens. The legislature further declares that it is in the public interest to prevent the forced conversion of open space land to more intensive uses as the result of economic pressures caused by the assessment thereof for purposes of property taxation at values incompatible with their preservation as such open space land, and that assessment practices must be so designed as to permit the continued availability of open space lands for these purposes, and it is the intent of ORS 308A.300 to 308A.330 to so provide. [Formerly 308.745]

Â Â Â Â Â  308A.306 Application for open space use assessment; contents of application; filing; reapplication. An owner of land desiring current open space use assessment under ORS 308A.300 to 308A.330 shall make application to the county assessor upon forms prepared by the Department of Revenue and supplied by the county assessor. The owner shall describe the land for which classification is requested, the current open space use or uses of the land, and shall designate the paragraph of ORS 308A.300 (1) under which each such use falls. The application shall include such other information as is reasonably necessary to properly classify an area of land under ORS 308A.300 to 308A.330 with a verification of the truth thereof. Applications shall be made to the county assessor during the calendar year preceding the first assessment year for which such classification is requested. If the ownership of all property included in the application remains unchanged, a new application is not required after the first year for which application was made and approved. [Formerly 308.750]

Â Â Â Â Â  308A.309 Submission of application for approval of local granting authority; grounds for denial; approval; application withdrawal. (1) Within 10 days of filing in the office of the assessor, the assessor shall refer each application for classification to the planning commission, if any, of the governing body and to the granting authority, which shall be the county governing body, if the land is in an unincorporated area, or the city legislative body, if it is in an incorporated area. An application shall be acted upon in a city or county with a comprehensive plan in the same manner in which an amendment to the comprehensive plan is processed. In determining whether an application made for classification under ORS 308A.300 (1)(b) should be approved or disapproved, the granting authority shall weigh:

Â Â Â Â Â  (a) The projected costs and other consequences of extending urban services to the affected lot or parcel;

Â Â Â Â Â  (b) The value of preserving the lot or parcel as open space;

Â Â Â Â Â  (c) The projected costs and other consequences of extending urban services beyond the affected lot or parcel; and

Â Â Â Â Â  (d) The projected costs and other consequences, including the projected costs of extending urban services, of expanding the urban growth boundary in other areas if necessary to compensate for any reduction in available buildable lands.

Â Â Â Â Â  (2) The granting authority shall not deny the application solely because of the potential loss in revenue that may result from granting the application if the granting authority determines that preservation of the current use of the land will:

Â Â Â Â Â  (a) Conserve or enhance natural or scenic resources;

Â Â Â Â Â  (b) Protect air or streams or water supplies;

Â Â Â Â Â  (c) Promote conservation of soils, wetlands, beaches or tidal marshes;

Â Â Â Â Â  (d) Conserve landscaped areas, such as public or private golf courses, which enhance the value of abutting or neighboring property;

Â Â Â Â Â  (e) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations, sanctuaries, or other open spaces;

Â Â Â Â Â  (f) Enhance recreation opportunities;

Â Â Â Â Â  (g) Preserve historic sites;

Â Â Â Â Â  (h) Promote orderly urban or suburban development; or

Â Â Â Â Â  (i) Affect any other factors relevant to the general welfare of preserving the current use of the property.

Â Â Â Â Â  (3) The granting authority may approve the application with respect to only part of the land which is the subject of the application; but if any part of the application is denied, the applicant may withdraw the entire application. [Formerly 308.755]

Â Â Â Â Â  308A.312 Notice to assessor of approval or denial; recording approval; assessor to record potential additional taxes on tax roll; appeal from denial. (1) The granting authority shall immediately notify the county assessor and the applicant of its approval or disapproval which shall in no event be later than April 1 of the year following the year of receipt of said application. An application not denied by April 1 shall be deemed approved, and shall be considered to be land which qualifies under ORS 308A.300 to 308A.330.

Â Â Â Â Â  (2) When the granting authority determines that land qualifies under ORS 308A.300 to 308A.330, it shall enter on record its order of approval and file a copy of the order with the county assessor within 10 days. The order shall state the open space use upon which approval was based. The county assessor shall, as to any such land, assess on the basis provided in ORS 308A.315, and each year the land is classified shall also enter on the assessment roll, as a notation, the assessed value of such land were it not so classified.

Â Â Â Â Â  (3) Each year the assessor shall include in the certificate made under ORS 311.105 a notation of the amount of additional taxes which would be due if the land were not so classified.

Â Â Â Â Â  (4) The additional taxes noted under subsection (3) of this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (5) On approval of an application filed under ORS 308A.306, for each year of classification the assessor shall indicate on the tax roll that the property is being specially assessed as open space land and is subject to potential additional taxes as provided by ORS 308A.318, by adding the notation Âopen space land (potential addÂl tax)Â.

Â Â Â Â Â  (6) Any owner whose application for classification has been denied may appeal to the circuit court in the county where the land is located, or if located in more than one county, in that county in which the major portion is located. [Formerly 308.760]

Â Â Â Â Â  308A.315 Determination of maximum assessed value and assessed value of open space lands. (1) The maximum assessed value and assessed value of land classified as open space land under ORS 308A.300 to 308A.330 shall be determined as provided in this section.

Â Â Â Â Â  (2) Land classified as open space land shall have an assessed value for the tax year equal to the lesser of the landÂs maximum assessed value or the landÂs open space value determined under subsection (5) of this section.

Â Â Â Â Â  (3) The landÂs maximum assessed value shall equal 103 percent of the landÂs assessed value for the previous tax year or 100 percent of the landÂs maximum assessed value for the previous tax year, whichever is greater.

Â Â Â Â Â  (4)(a) For the first tax year for which the land is classified as open space land, the land shall have a maximum assessed value equal to the landÂs open space value determined under subsection (5) of this section multiplied by the ratio of the total maximum assessed value of all open space land within the county over the total open space value of all open space land in the county.

Â Â Â Â Â  (b) If there is an insufficient amount of land classified as open space land in a county to permit a statistically reliable ratio to be determined under paragraph (a) of this subsection, the statewide totals of maximum assessed value of open space land and open space value shall be used in determining the ratio.

Â Â Â Â Â  (c) The Department of Revenue shall prescribe rules setting forth the minimum amount of open space land in a county needed to establish a statistically reliable ratio.

Â Â Â Â Â  (5) The open space value of land classified as such under ORS 308A.300 to 308A.330 shall be the landÂs real market value under ORS 308.205:

Â Â Â Â Â  (a) Assuming the highest and best use of the land to be the current open space use, such as park, sanctuary or golf course. The assessor shall not consider alternative uses to which the land might be put.

Â Â Â Â Â  (b) Valuing the improvements on the land, if any, as required by ORS 308.205. [Formerly 308.765; 2003 c.169 Â§3]

Â Â Â Â Â  308A.318 Change in use of open space land; notice to assessor; withdrawal from classification; collection of additional taxes; exception. (1) When land has once been classified under ORS 308A.300 to 308A.330, it shall remain under such classification and it shall not be applied to any other use than as open space unless withdrawn from classification as provided in subsection (2) of this section, except that if the use as open space land changes from one open space use to another open space use, such as a change from park purposes to golf course land, the owner shall notify the assessor of such change prior to the next January 1 assessment date.

Â Â Â Â Â  (2) During any year after classification, notice of request for withdrawal may be given by the owner to the county assessor or assessors of the county or counties in which such land is situated. The county assessor or assessors, as the case may be, shall withdraw such land from such classification, and immediately shall give written notice of the withdrawal to the granting authority that classified the land; and additional real property taxes shall be collected on such land in an amount equal to the total amount of potential additional taxes computed under ORS 308A.312 (3) during each year in which the land was classified, together with interest at the rate of two-thirds of one percent a month, or fraction of a month, from the dates on which such additional taxes would have been payable had the land not been so classified, limited to a total amount not in excess of the dollar difference in the value of the land as open space land for the last year of classification and the real market value under ORS 308.205 for the year of withdrawal.

Â Â Â Â Â  (3) If the owner fails to give the notice required under subsection (1) of this section during the period of classification, upon withdrawal under subsection (2) of this section, the assessor shall add to the tax extended against the land previously classified, an amount, if any, equal to the additional taxes that would have been collected had the assessor valued the classified land on the basis of the changed open space use, together with interest at the rate of two-thirds of one percent a month, or fraction of a month, from the dates on which such additional taxes would have been payable.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, open space lands that qualify for wildlife habitat special assessment under ORS 308A.403 to 308A.430 may be disqualified from open space special assessment and qualified for wildlife habitat special assessment without payment of any additional tax under this section.

Â Â Â Â Â  (a) The additional tax as determined under subsection (2) of this section shall remain a potential liability notated on the assessment and tax roll, separate from and in addition to the wildlife habitat potential additional tax described in ORS 308A.427.

Â Â Â Â Â  (b) The interest as described in subsection (2) of this section shall be frozen for as long as the land remains in wildlife habitat special assessment.

Â Â Â Â Â  (c) If the land is disqualified from wildlife habitat special assessment and again becomes qualified for open space special assessment, the open space potential tax calculation shall resume as of the date of the renewed open space use special assessment qualification. [Formerly 308.770; 2003 c.539 Â§15]

Â Â Â Â Â  308A.321 Withdrawal by assessor when use changed; notice; imposition of additional taxes; interest; penalty; exception. (1) When land which has been classified and assessed under ORS 308A.300 to 308A.330 as open space land is applied to some use other than as open space land, except through compliance with ORS 308A.318 (2), or except as a result of the exercise of the power of eminent domain, the owner shall within 60 days thereof notify the county assessor of such change in use. The assessor or assessors shall withdraw the land from classification and immediately shall give written notice of the withdrawal to the granting authority that classified the land; and additional real property taxes shall be imposed upon such land in an amount equal to the amount that would have been due under ORS 308A.318 if notice had been given by the owner as of the date of withdrawal, plus a penalty equal to 20 percent of the amount so determined.

Â Â Â Â Â  (2) If no notice is given as required by subsection (1) of this section, the assessor, upon discovery of the change in use, shall compute the amount of taxes, penalty and interest described in subsection (1) of this section, as though notice had been given, and shall add thereto an additional penalty equal to 20 percent of the total amount so computed, for failure to give such notice.

Â Â Â Â Â  (3) The limitation described in ORS 308A.318 (2) applies only to the computation of taxes and interest, and not to the penalties described in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The provisions of subsections (1) and (2) of this section shall not apply in the event that the change in use results from the sale of a least 50 percent of such land classified under ORS 308A.300 to 308A.330 within two years after the death of the owner. [Formerly 308.775]

Â Â Â Â Â  308A.324 Prepayment of additional taxes; extending taxes on tax roll; collection; distribution. (1) The amount determined to be due under ORS 308A.318 or 308A.321 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (2) The amounts under ORS 308A.318 or 308A.321 shall be added to the tax extended against the land on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property taxes. [Formerly 308.780]

Â Â Â Â Â  308A.327 Reports from owner to assessor; effect of failure to make report upon request. The assessor shall at all times be authorized to demand and receive reports by registered or certified mail from owners of land classified under ORS 308A.300 to 308A.330 as to the use of the same. If the owner shall fail, after 90 daysÂ notice in writing by certified mail to comply with such demand, the assessor may immediately withdraw the land from classification, give written notice to the granting authority of the withdrawal, and apply the penalties provided in ORS 308A.318 and 308A.321. [Formerly 308.785]

Â Â Â Â Â  308A.330 Rules. The Department of Revenue of the State of Oregon shall make such rules and regulations consistent with ORS 308A.300 to 308A.330 as shall be necessary or desirable to permit its effective administration. [Formerly 308.790]

RIPARIAN HABITAT EXEMPTION

Â Â Â Â Â  308A.350 Definitions for ORS 308A.350 to 308A.383. As used in ORS 308A.350 to 308A.383:

Â Â Â Â Â  (1) ÂOwnerÂ means the party or parties having the fee interest in land, except that where land is subject to a real estate sales contract, ÂownerÂ means the contract vendee under a recorded contract.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (3) ÂDesignated riparian landÂ means the beds of streams, the adjacent vegetation communities, and the land thereunder, which are predominantly influenced by their association with water, not to extend more than 100 feet landward of the line of nonaquatic vegetation, which are privately owned and which qualify for exemption under ORS 308A.350 to 308A.383.

Â Â Â Â Â  (4) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district council under ORS 268.390 (3). [Formerly 308.792]

Â Â Â Â Â  308A.353 Policy. The Legislative Assembly declares that it is in the best interest of the state to maintain, preserve, conserve and rehabilitate riparian lands to assure the protection of the soil, water, fish and wildlife resources of the state for the economic and social well-being of the state and its citizens. The Legislative Assembly declares that riparian habitat maintained in a healthy condition is a legitimate land use that contributes to erosion control, improved water quality and prolonged streamflow. The Legislative Assembly further declares that it is in the public interest to prevent the forced conversion of riparian environments to more intensive uses as a result of economic pressures caused by the assessment of those lands for purposes of property taxation at values incompatible with their protection as riparian lands and that tax exemption must be granted to permit the continued availability of riparian environments for these purposes, and it is the intent of ORS 308A.350 to 308A.383 to so provide. [Formerly 308.793]

Â Â Â Â Â  308A.356 Application for exemption as riparian land; contents; notice after sale or transfer. An owner of land desiring designation and exemption of that land from ad valorem taxation as riparian land under ORS 308A.350 to 308A.383 shall make application to the county assessor upon forms prescribed by the Department of Revenue and supplied by the county assessor. The owner shall describe the land for which designation as riparian lands is requested and the current use of the land. The application shall include any other information as is reasonably necessary to properly designate an area of land as riparian land under ORS 308A.350 to 308A.383 with a verification of the truth thereof. Applications to the county assessor shall be made on or before December 31 of the calendar year preceding the first tax year for which such designation is requested. The county assessor shall notify the State Department of Fish and Wildlife if a recorded sale or transfer of the land granted exemption under ORS 308A.350 to 308A.383 occurs for the purpose of determining continued eligibility of the land for the exemption. The State Department of Fish and Wildlife shall notify the county assessor in writing of the finding within 120 days after the date the county assessorÂs notice is mailed or delivered. Failure of the assessor to notify the State Department of Fish and Wildlife shall not prevent the imposition of the additional tax prescribed by ORS 308A.368 (2). [Formerly 308.794]

Â Â Â Â Â  308A.359 Standards and criteria for exemption; determination; exemption limited to certain lands. (1) The State Department of Fish and Wildlife shall develop standards and criteria for the designation of land as riparian. Upon the receipt of an application referred to it by the county assessor, the department shall determine if the land described in the application is qualified for designation as riparian.

Â Â Â Â Â  (2) The department shall review riparian management plans submitted by applicants to assure compliance with the intent of ORS 308A.353. Standards and criteria to be used to determine consistency with the intent of ORS 308A.350 to 308A.383 shall be developed by the department and shall be reviewed by the department annually. These criteria shall be in addition to the following provisions limiting participation under ORS 308A.350 to 308A.383:

Â Â Â Â Â  (a)(A) Subject to subparagraph (B) of this paragraph, and except as provided in subparagraph (C) of this paragraph, only lands planned and zoned as forest or agricultural lands, including rangeland, in compliance with the statewide planning goals adopted under ORS 197.240 and outside adopted urban growth boundaries shall qualify.

Â Â Â Â Â  (B) Lands that, as of July 1, 1997, are outside adopted urban growth boundaries and also as of that date are planned and zoned as forest or agricultural lands, including rangeland, in compliance with the statewide planning goals adopted under ORS 197.240 qualify, for tax years beginning on or after July 1, 1998, for riparian designation if they are managed in the manner provided for designated riparian lands and are otherwise eligible for riparian designation under ORS 308A.350 to 308A.383 even though the lands are no longer outside adopted urban growth boundaries or planned or zoned as forest or agriculture.

Â Â Â Â Â  (C) Lands within the boundaries of a city and an urban growth boundary, if the city and county governing bodies have authorized the exemption under ORS 308A.360, may qualify if the lands are managed in the manner provided for riparian designation under ORS 308A.350 to 308A.383.

Â Â Â Â Â  (b) Land management activities permitted within designated riparian lands shall be consistent with the intent of ORS 308A.350 to 308A.383.

Â Â Â Â Â  (3) Land that the State Department of Fish and Wildlife determines may qualify for designation as riparian shall be approved by the department for designation and exemption under ORS 308A.350 to 308A.383 only if the owner of the land has developed and implemented, in accordance with the standards adopted under subsections (1) and (2) of this section, adequate measures for:

Â Â Â Â Â  (a) The continued protection of the land; or

Â Â Â Â Â  (b) Techniques for rehabilitation of the riparian land and those measures or techniques are approved by the department.

Â Â Â Â Â  (4) The department may approve the application for designation of land as riparian with respect to only part of the land that is the subject of the application, but if any part of the application is denied, the applicant may withdraw the entire application. [Formerly 308.795; 2001 c.925 Â§7]

Â Â Â Â Â  308A.360 City and county authorization required for exemption of riparian land within city and urban growth boundary. (1) Land located within the boundaries of a city and an urban growth boundary is exempt from the ad valorem property taxes of the city and county in which the land is located if:

Â Â Â Â Â  (a) The governing bodies of the city and the county in which the land is located have both adopted ordinances or resolutions:

Â Â Â Â Â  (A) Permitting the designation of land as riparian land; and

Â Â Â Â Â  (B) If possible, describing how the city or county will provide technical assistance to landowners preparing riparian management plans pursuant to ORS 308A.359 and will monitor landowner compliance with approved plans; and

Â Â Â Â Â  (b) The land qualifies for designation and exemption as riparian land under ORS 308A.350 to 308A.383.

Â Â Â Â Â  (2) Copies of the authorizing ordinances or resolutions must be given to the county assessor and to the State Department of Fish and Wildlife. [2001 c.925 Â§6]

Â Â Â Â Â  308A.362 Approval or disapproval of application; limitation on approval; order; notice; exemption; potential additional taxes. (1) The State Department of Fish and Wildlife shall immediately notify the county assessor and the applicant of its approval or disapproval of an application which shall in no event be later than April 1 of the year following the year of receipt of the application. Subject to subsection (2) of this section and the mileage limitation of ORS 308A.380, an application not denied by April 1 shall be deemed approved, and the land that is the subject of the application shall be considered to be land that qualifies under ORS 308A.359.

Â Â Â Â Â  (2) An application for land described in ORS 308A.359 (2)(a)(B) shall be approved only if filed on or before five years after the date the land became land no longer outside adopted urban growth boundaries or planned or zoned as forest or agricultural land.

Â Â Â Â Â  (3) An application for land described in ORS 308A.360 (1) may be approved only if ordinances or resolutions authorizing the exemption have been adopted by the city and county in which the land is located and these ordinances or resolutions are in effect on the date of application.

Â Â Â Â Â  (4) The department may not approve more than 50 applications for land described in ORS 308A.360 (1) for any tax year. An application that is not approved because of the limitation imposed by this subsection shall be held for consideration for the next tax year.

Â Â Â Â Â  (5)(a) When the department approves land for designation as riparian under ORS 308A.359, it shall enter an order of approval and file a copy of the order with the county assessor within 10 days. Upon receipt of the order, the county assessor shall enter a notation on the assessment roll that the land described in the order is exempt from ad valorem taxation.

Â Â Â Â Â  (b) If the land is as described in ORS 308A.360 (1), the exemption shall apply only to the ad valorem property taxes of the city and county that have authorized the exemption.

Â Â Â Â Â  (6) On approval of an application filed under ORS 308A.356, for each year of designation the assessor shall indicate on the assessment and tax roll that the property is exempt from taxation as riparian land or, in the case of land described in ORS 308A.360 (1), partially exempt from taxation. The assessor shall also indicate on the tax roll that the land is subject to potential additional taxes as provided by ORS 308A.368, by adding the notation Âdesignated riparian land (potential addÂl tax).Â

Â Â Â Â Â  (7) Any owner whose application for designation has been denied may appeal to the department under the provisions of ORS chapter 183 governing contested cases. [Formerly 308.796; 2001 c.925 Â§8]

Â Â Â Â Â  308A.365 Duration of exemption; change in use; withdrawal at request of owner. (1) When land has once been designated as riparian under ORS 308A.350 to 308A.383, it shall remain under that designation and it shall not be applied to any use other than those specifically included in the management plan or consistent with the intent of ORS 308A.350 to 308A.383 unless withdrawn from designation as provided in subsection (2) of this section.

Â Â Â Â Â  (2) During any year after designation, notice of request for withdrawal may be given by the owner to the county assessor or assessors of the county or counties in which the land is situated. The county assessor or assessors, as the case may be, shall withdraw such land from designation as riparian and shall immediately give written notice of the withdrawal to the State Department of Fish and Wildlife. [Formerly 308.797]

Â Â Â Â Â  308A.368 Additional taxes upon withdrawal from riparian land designation; computation. (1) When land that has been designated as exempt from taxation under ORS 308A.350 to 308A.383 as riparian is applied to some use other than that compatible with riparian use, as defined in the management plan, except through compliance with ORS 308A.365 (2), or except as a result of the exercise of the power of eminent domain, the owner shall within 60 days after the change in use notify the county assessor of the change in use. The assessor or assessors shall withdraw the land from designation and immediately give written notice of the withdrawal to the State Department of Fish and Wildlife. Thereafter, the land shall be assessed and taxed as other property similarly situated is assessed and taxed.

Â Â Â Â Â  (2) The assessor, upon discovery of the change in use to a use other than that compatible with riparian or upon withdrawal by the owner of the land from designation, shall compute an additional tax equal to the difference between the taxes assessed against the land and the taxes that otherwise would have been assessed against the land had the land not received exemption for each of the last five years (or such lesser number of years, corresponding to the number of years of exemption under ORS 308A.350 to 308A.383 applicable to the property after its most recent change of ownership) preceding the tax year in which the land was withdrawn from designation. [Formerly 308.798]

Â Â Â Â Â  308A.371 Additional taxes; payment; collection. (1) The amount determined to be due under ORS 308A.368 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (2) The amounts under ORS 308A.368 shall be added to the tax extended against the entire parcel of land of which the riparian land is a part on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property taxes. [Formerly 308.799]

Â Â Â Â Â  308A.374 Reports from owners; request after exemption granted for determination of continued qualification. (1) The assessor shall at all times be authorized to demand and receive reports by registered or certified mail from owners of land designated as riparian under ORS 308A.350 to 308A.383 as to the use of the same. If the owner fails, after 90 daysÂ notice in writing by certified mail to comply with such demand, the assessor shall give written notice to the State Department of Fish and Wildlife and to the landowner of the assessorÂs intention to withdraw the land from designation and apply the payments and penalties provided in ORS 308A.368 not less than 30 days prior to automatic withdrawal of the riparian land from designation. If, prior to the expiration of the 30-day period, the landowner fails to file the requested report, the assessor immediately shall withdraw the land from designation and apply the payments and penalties provided in ORS 308A.368.

Â Â Â Â Â  (2) If the assessor has reason to believe that land designated as riparian land no longer qualifies for designation and special assessment, the assessor shall request the State Department of Fish and Wildlife to determine if the land continues to qualify. The request shall be in writing. Upon receipt of the request, the State Department of Fish and Wildlife shall inspect the property and may take whatever steps are necessary to determine if the land continues to qualify for special assessment. The State Department of Fish and Wildlife shall notify the assessor of the determination made pursuant to the request of the assessor within 120 days after the request is received. A determination by the State Department of Fish and Wildlife that the property no longer qualifies shall constitute a discovery described in ORS 308A.368 (2). [Formerly 308.800]

Â Â Â Â Â  308A.377 Abatement of additional tax when farm, forest or open space land designated riparian. (1) Land may be designated as riparian upon application and approval of the application under ORS 308A.356 and 308A.359 if the land is being assessed under any of the following special assessment programs:

Â Â Â Â Â  (a) ORS 308A.050 to 308A.128 (relating to farm use special assessment).

Â Â Â Â Â  (b) ORS 321.257 to 321.390 (relating to special assessment as designated forestland in western Oregon).

Â Â Â Â Â  (c) ORS 321.805 to 321.855 (relating to special assessment as designated forestland in eastern Oregon).

Â Â Â Â Â  (d) ORS 321.700 to 321.754 (relating to special assessment as small tract forestland).

Â Â Â Â Â  (e) ORS 308A.300 to 308A.330 (relating to classification as open space land).

Â Â Â Â Â  (2) Notwithstanding the provisions of any of the special assessment laws listed in subsection (1) of this section, the additional taxes, penalties and interest that would be due as a result of a change of designation to riparian shall be abated and shall not be collected. [Formerly 308.801; 2003 c.454 Â§Â§100,102; 2003 c.621 Â§83]

Â Â Â Â Â  308A.380 Limitation on amount of land that may be exempt as riparian land. (1)(a) For the tax years beginning prior to July 1, 2004, the department may approve for designation as riparian land not more than 200 miles of private streambank in any county.

Â Â Â Â Â  (b) The land approved for designation as riparian land under this subsection each year shall be in addition to, and not restricted by, the approval of designation of land as riparian during the previous year. However, the department may, in addition, approve for designation as riparian land each year an amount of land equal to the amount of land withdrawn from, or disqualified for, designation as riparian land during the previous year, and, an amount of land equal to the difference between the amount of land approved for designation as riparian land during the previous years and the maximum established under paragraph (a) of this subsection.

Â Â Â Â Â  (2) If the department receives applications for designation of land as riparian in excess of the maximum established under subsection (1) of this section, preference shall be afforded according to the date the application was filed with the county assessor. Applications which are not approved because the maximum has been reached shall be held for consideration for approval for the next tax year. [Formerly 308.802]

Â Â Â Â Â  308A.383 Rules. The Department of Revenue and the State Department of Fish and Wildlife shall make such rules consistent with ORS 308A.350 to 308A.383 as may be necessary or desirable to permit its effective administration. [Formerly 308.803]

WILDLIFE HABITAT SPECIAL ASSESSMENT

Â Â Â Â Â  308A.400 Findings. (1) The Legislative Assembly finds that the State of Oregon has a rich diversity of plants, animals and other natural resources on private lands. Conservation and careful management of these resources is evident in OregonÂs working landscape and is essential to the economic and ecological health of Oregon.

Â Â Â Â Â  (2) The Legislative Assembly further finds that conservation of natural resources on private lands is desirable, and nonregulatory programs that encourage and enable landowners to engage voluntarily in conservation should be available to supplement regulatory and other approaches.

Â Â Â Â Â  (3) The Legislative Assembly further finds that to maximize voluntary landowner participation in conservation programs, conservation should be recognized as a legitimate land use and landowners should have a full range of incentive programs from which to choose.

Â Â Â Â Â  (4) The Legislative Assembly further finds that state government should have a mechanism to coordinate, facilitate and memorialize a landownerÂs compliance with regulatory requirements while simultaneously providing a means to combine or coordinate multiple incentive programs among agencies and levels of government.

Â Â Â Â Â  (5) The Legislative Assembly further finds that efforts should be made to more effectively and efficiently target conservation programs administered by federal, state and local governments.

Â Â Â Â Â  (6) The Legislative Assembly further finds that there should be a comprehensive review to identify and assess the stateÂs conservation needs and to coordinate the development, dissemination and implementation of a comprehensive statewide conservation strategy to define priorities and address ecological goals while enhancing economic and social conditions. [2003 c.539 Â§1]

Â Â Â Â Â  Note: 308A.400 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308A.403 Policy. (1) The Legislative Assembly declares that the protection and preservation of the wildlife resources of this state ought to be encouraged by recognizing wildlife habitat conservation and management as a legitimate land use.

Â Â Â Â Â  (2) The Legislative Assembly further declares that ORS 308A.403 to 308A.430 are intended to allow for the conservation and management of wildlife habitat.

Â Â Â Â Â  (3) The Legislative Assembly recognizes that the integration of wildlife habitat conservation and management plans with generally accepted agricultural and forestry practices is an important element in exercising good land stewardship. [2003 c.539 Â§3]

Â Â Â Â Â  308A.406 Definitions for ORS 308A.403 to 308A.430. As used in ORS 308A.403 to 308A.430:

Â Â Â Â Â  (1) ÂCooperating agencyÂ means the State Department of Fish and Wildlife, the United States Fish and Wildlife Service, the Natural Resources Conservation Service of the United States Department of Agriculture, the Oregon State University Extension Service or other persons with wildlife habitat conservation and management training considered appropriate for the preparation of a wildlife habitat conservation and management plan, as established by rules adopted by the State Fish and Wildlife Commission under ORS 308A.409.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (3) ÂLotÂ has the meaning given that term in ORS 92.010.

Â Â Â Â Â  (4) ÂParcelÂ has the meaning given that term in ORS 215.010.

Â Â Â Â Â  (5) ÂWildlife habitat conservation and management planÂ or ÂplanÂ means a plan developed by a cooperating agency and landowner that specifies the conservation and management practices, including farm and forest uses consistent with the overall intent of the plan, that will be conducted to preserve and improve wildlife habitat on an affected lot or parcel. [2003 c.539 Â§4; 2005 c.94 Â§58]

Â Â Â Â Â  308A.409 Wildlife habitat conservation and management plans; rules. (1)(a) The State Fish and Wildlife Commission shall adopt rules specifying the form and content of a wildlife habitat conservation and management plan that is sufficient for land that is subject to the plan to be specially assessed under ORS 308A.403 to 308A.430.

Â Â Â Â Â  (b) The rules adopted pursuant to this section shall:

Â Â Â Â Â  (A) Specify the conservation and management practices that are appropriate to preserve and enhance wildlife common to the diverse regions of this state; and

Â Â Â Â Â  (B) Specify that wildlife habitat conservation and management plans may include those efforts that improve water quality, protect and restore fish and wildlife habitats, recover threatened or endangered species, enhance stream flows and maintain or restore long-term ecological health, diversity and productivity on a broad geographic scale.

Â Â Â Â Â  (2) Under rules adopted pursuant to this section, the commission shall allow:

Â Â Â Â Â  (a) Accepted agricultural and forestry practices as an integral part of the wildlife habitat conservation and management practices specified in an approved plan; and

Â Â Â Â Â  (b) The lease or sale of in-stream water rights as an integral part of the wildlife habitat conservation and management practices specified in an approved plan.

Â Â Â Â Â  (3) The rules shall be reviewed periodically by the commission and revised when considered necessary or appropriate by the commission. [2003 c.539 Â§5]

Â Â Â Â Â  308A.412 Plan submission and review; limitation on approval; rules. (1) An owner of land described in ORS 308A.415 who seeks special assessment under ORS 308A.403 to 308A.430 shall first submit a proposed wildlife habitat conservation and management plan to the State Department of Fish and Wildlife for review.

Â Â Â Â Â  (2) The department shall review each submitted plan for compliance with the standards set forth in the rules adopted under ORS 308A.409 and shall determine if the plan is being implemented.

Â Â Â Â Â  (3) Upon completing a review of a proposed plan and determining that the plan is in compliance with the standards set forth in the rules adopted under ORS 308A.409 and is being implemented, the department shall issue to the landowner a written declaration that the land is subject to a wildlife habitat conservation and management plan approved by the department and that the landowner has begun implementing the plan.

Â Â Â Â Â  (4) The State Fish and Wildlife Commission may establish by rule a limit on the number of plans that may be approved in each calendar year. An application that is not approved because the maximum number of plans for a year has already been approved shall be held for consideration for approval for the next year. [2003 c.539 Â§6]

Â Â Â Â Â  308A.415 Designation by State Fish and Wildlife Commission of land eligible for wildlife habitat special assessment. (1) At the request of the governing body of a county, the State Fish and Wildlife Commission may designate the following land in unincorporated areas within the county as eligible for wildlife habitat special assessment:

Â Â Â Â Â  (a) Any land that is zoned for exclusive farm use, mixed farm and forest use or forest use under a land use planning goal protecting agricultural land or forestland; or

Â Â Â Â Â  (b) Land that is clearly identifiable as containing significant wildlife habitat.

Â Â Â Â Â  (2) At the request of the governing body of a city, the commission may designate the following land within the city as eligible for wildlife habitat special assessment:

Â Â Â Â Â  (a) Any land that is zoned for exclusive farm use, mixed farm and forest use or forest use under a land use planning goal protecting agricultural land or forestland; or

Â Â Â Â Â  (b) Land that is clearly identifiable as containing significant wildlife habitat.

Â Â Â Â Â  (3) With the prior consent of the governing body of a city, the county in which all or a part of the city is located may apply to the commission on behalf of the city for designation of any area that is within both the city and the county as eligible for wildlife habitat special assessment.

Â Â Â Â Â  (4) The commission may designate land described in subsection (1) or (2) of this section as eligible for wildlife habitat special assessment only if the commission finds:

Â Â Â Â Â  (a) That designation will promote the findings in ORS 308A.400 and the policy in ORS 308A.403; and

Â Â Â Â Â  (b) That the land described in subsection (1) or (2) of this section is of the nature and quality to allow for implementation of wildlife habitat conservation and management plans approved under rules adopted pursuant to ORS 308A.409.

Â Â Â Â Â  (5) Land may not qualify for wildlife habitat special assessment under ORS 308A.424 unless the commission has determined that the land is eligible for wildlife habitat special assessment under this section. [2003 c.539 Â§7]

Â Â Â Â Â  308A.418 Removal of designation upon request of city or county; requirements. (1) The governing body of the city or county that requested designation under ORS 308A.415 may request that the State Fish and Wildlife Commission remove that designation.

Â Â Â Â Â  (2) The commission shall remove the designation if:

Â Â Â Â Â  (a) The city or county demonstrates that the designation creates an economic burden for the city or county; and

Â Â Â Â Â  (b) The commission finds that the economic burden is significant.

Â Â Â Â Â  (3) In making its determination under subsection (2) of this section, the commission shall give significant weight to the demonstration of economic burden made by the city or county. [2003 c.539 Â§7a]

Â Â Â Â Â  308A.421 Effect of designation or removal for property tax purposes. A determination by the State Fish and Wildlife Commission to designate land as eligible for wildlife habitat special assessment under ORS 308A.415 or to remove that designation under ORS 308A.418 shall for property tax purposes be effective as of the tax year beginning the July 1 immediately following the determination. [2003 c.539 Â§7b]

Â Â Â Â Â  308A.424 Application for special assessment; approval. (1) When a wildlife habitat conservation and management plan is approved by the State Department of Fish and Wildlife and is being implemented, the owner of the land subject to the plan may apply to the county assessor to receive wildlife habitat special assessment.

Â Â Â Â Â  (2) Application shall be made to the county assessor on forms prepared by the Department of Revenue and supplied by the county assessor.

Â Â Â Â Â  (3) Applications for wildlife habitat special assessment shall be made to the county assessor on or before April 1 of the first assessment year for which the assessment is desired. The application shall include:

Â Â Â Â Â  (a) A copy of the wildlife habitat conservation and management plan.

Â Â Â Â Â  (b) A certified copy of the declaration described in ORS 308A.412 (3).

Â Â Â Â Â  (c) A description of the land that is the subject of the application that is sufficient for the county assessor to determine whether the land for which wildlife habitat special assessment is sought is within an area eligible for wildlife habitat special assessment.

Â Â Â Â Â  (d) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.703 upon disqualification from wildlife habitat special assessment.

Â Â Â Â Â  (e) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (4) An application to the county assessor shall be deemed approved unless, before August 15 of the year in which the application was filed, the assessor notifies the applicant in writing that the application has been wholly or partially denied.

Â Â Â Â Â  (5) Whether land that is subject to a wildlife habitat conservation and management plan qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. If land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232 at its real market value as defined by law without regard to this section and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year. [2003 c.539 Â§8]

Â Â Â Â Â  308A.427 Valuation. (1) The county assessor shall value land for wildlife habitat special assessment in accordance with this section.

Â Â Â Â Â  (a) For property that was specially assessed during the previous assessment year under a program listed in ORS 308A.706 (1)(d), the property shall continue to have a specially assessed value, a maximum assessed value and an assessed value as determined under whichever of the following was an applicable method of valuation for the previous assessment year:

Â Â Â Â Â  (A) Under ORS 308A.050 to 308A.128; or

Â Â Â Â Â  (B) Under ORS 321.354 or 321.833.

Â Â Â Â Â  (b) For property that was not specially assessed during the previous assessment year, the property shall have a specially assessed value, a maximum assessed value and an assessed value:

Â Â Â Â Â  (A) Determined under ORS 321.354 or 321.833 if, at the time of application, the land has growing upon it trees of a marketable species and in numbers sufficient to meet requirements for designated forestland under ORS 321.358 or 321.839; or

Â Â Â Â Â  (B) If the criteria set forth in subparagraph (A) of this paragraph are not satisfied, determined under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2) For property subject to wildlife habitat special assessment, the county assessor shall enter on the assessment and tax roll the notation Âpotential additional tax liabilityÂ until the land is disqualified under ORS 308A.430. [2003 c.539 Â§9]

Â Â Â Â Â  308A.430 Disqualification from special assessment. (1) Land subject to a wildlife habitat conservation and management plan shall be inspected by the State Department of Fish and Wildlife periodically to ensure that the land is managed in accordance with the plan. If the plan is not being implemented as approved, the department shall notify the landowner and require compliance measures to be taken within six months. If the plan is still not being implemented as required by the department at the end of the six-month period, the department shall notify the county assessor that the plan is not being implemented as approved.

Â Â Â Â Â  (2) The county assessor shall disqualify the land from wildlife habitat special assessment upon:

Â Â Â Â Â  (a) Notice from the department as described in subsection (1) of this section;

Â Â Â Â Â  (b) Notice of request by the landowner for withdrawal of the land from wildlife habitat special assessment;

Â Â Â Â Â  (c) Sale or transfer to an ownership making the land exempt from ad valorem property taxation;

Â Â Â Â Â  (d) The land qualifying for another special assessment listed in ORS 308A.703 (1); or

Â Â Â Â Â  (e) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (3) If, pursuant to subsection (2)(e) of this section, the county assessor disqualifies land for wildlife habitat special assessment upon the act of recording a subdivision plat, the land may requalify for wildlife habitat special assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remains due and owing as a result of the disqualification;

Â Â Â Â Â  (b) Compliance with ORS 308A.403 to 308A.430; and

Â Â Â Â Â  (c) Submission of an application for wildlife habitat special assessment under ORS 308A.424 and approval of the application by the county assessor.

Â Â Â Â Â  (4) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [2003 c.539 Â§10]

ADDITIONAL TAXES, PROCEDURES APPLICABLE TO CERTAIN LAND SPECIAL ASSESSMENT PROGRAMS

(Additional Taxes)

Â Â Â Â Â  308A.700 Definitions for ORS 308A.700 to 308A.733. As used in ORS 308A.700 to 308A.733:

Â Â Â Â Â  (1) ÂDisqualificationÂ includes the removal of forestland designation under ORS 321.359, 321.712, 321.716 or 321.842.

Â Â Â Â Â  (2) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3). [1999 c.314 Â§33; 2003 c.454 Â§Â§19,21; 2003 c.621 Â§84]

Â Â Â Â Â  308A.703 Additional taxes upon disqualification. (1) This section applies to land upon the landÂs disqualification from special assessment under any of the following sections:

Â Â Â Â Â  (a) Exclusive farm use zone farmland under ORS 308A.113;

Â Â Â Â Â  (b) Nonexclusive farm use zone farmland under ORS 308A.116;

Â Â Â Â Â  (c) Western Oregon designated forestland under ORS 321.359;

Â Â Â Â Â  (d) Eastern Oregon designated forestland under ORS 321.842; or

Â Â Â Â Â  (e) Wildlife habitat special assessment under ORS 308A.430.

Â Â Â Â Â  (2) Following a disqualification listed in subsection (1) of this section, an additional tax shall be added to the tax extended against the land on the next assessment and tax roll, to be collected and distributed in the same manner as other ad valorem property tax moneys. The additional tax shall be equal to the difference between the taxes assessed against the land and the taxes that would otherwise have been assessed against the land, for each of the number of years determined under subsection (3) of this section.

Â Â Â Â Â  (3) The number of years for which additional taxes shall be calculated shall equal the lesser of the number of consecutive years the land had qualified for the special assessment program for which disqualification has occurred or:

Â Â Â Â Â  (a) Ten years, in the case of exclusive farm use zone farmland, but only if the land, immediately following disqualification, remains outside an urban growth boundary;

Â Â Â Â Â  (b) Ten years, in the case of wildlife habitat special assessment land within an exclusive farm use zone, but only if the land, immediately following disqualification, remains outside an urban growth boundary; or

Â Â Â Â Â  (c) Five years, in the case of:

Â Â Â Â Â  (A) Nonexclusive farm use zone farmland;

Â Â Â Â Â  (B) Western Oregon designated forestland;

Â Â Â Â Â  (C) Eastern Oregon designated forestland;

Â Â Â Â Â  (D) Exclusive farm use zone farmland that is not described in paragraph (a) of this subsection; or

Â Â Â Â Â  (E) Wildlife habitat special assessment land that is not described in paragraph (b) of this subsection.

Â Â Â Â Â  (4) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (5) If the disqualification of the land is the result of the sale or transfer of the land to an ownership making the land exempt from ad valorem property taxation, the lien for additional taxes shall attach as of the day preceding the sale or transfer.

Â Â Â Â Â  (6) The amount determined to be due under this section may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370. [1999 c.314 Â§34; 2001 c.114 Â§21; 2003 c.454 Â§Â§23,25; 2003 c.539 Â§16; 2003 c.621 Â§85; 2005 c.400 Â§3]

Â Â Â Â Â  Note: Section 6, chapter 400, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. The amendments to ORS 308A.703, 308A.707, 321.706, 321.716 and 321.719 by sections 1 to 5 of this 2005 Act apply to tax years beginning on or after July 1, 2005, and to small tract forestland assessment disqualifications occurring on or after January 1, 2005. [2005 c.400 Â§6]

Â Â Â Â Â  308A.706 Circumstances when additional taxes are deferred; potential additional tax liability. (1) Notwithstanding that land may have been disqualified from special assessment, the additional taxes described under ORS 308A.703 shall not be imposed and shall remain a potential tax liability if, as of the date the disqualification is taken into account on the assessment and tax roll, the land is any of the following:

Â Â Â Â Â  (a) Disqualified exclusive farm use zone farmland or nonexclusive farm use zone farmland that:

Â Â Â Â Â  (A) Is not being used as farmland; and

Â Â Â Â Â  (B) Is not being used for industrial, commercial, residential or other use that is incompatible with a purpose to return the land to farm use.

Â Â Â Â Â  (b) Acquired by a governmental agency or body as a result of an exchange of the land for land of approximately equal value held by the governmental agency or body.

Â Â Â Â Â  (c) Acquired and used for natural heritage purposes and all of the following additional requirements are met:

Â Â Â Â Â  (A) The land is registered under ORS 273.581 as a natural heritage conservation area;

Â Â Â Â Â  (B) The land is acquired by a private nonprofit corporation;

Â Â Â Â Â  (C) The land is retained by the corporation, or transferred to the state by the corporation, for the purpose of educational, scientific and passive recreational use consistent with conservation of the ecological values and natural heritage elements of the area;

Â Â Â Â Â  (D) If the land is retained by the corporation, it remains open to the public without charge for the uses described in subparagraph (C) of this paragraph; and

Â Â Â Â Â  (E) The land is managed pursuant to a voluntary management agreement under ORS 273.581 (5).

Â Â Â Â Â  (d) Qualified for special assessment under:

Â Â Â Â Â  (A) ORS 308A.062, relating to farm use special assessment of land in an exclusive farm use zone;

Â Â Â Â Â  (B) ORS 308A.068, relating to farm use special assessment of nonexclusive farm use zone farmland;

Â Â Â Â Â  (C) ORS 321.358, relating to classification as designated forestland in western Oregon;

Â Â Â Â Â  (D) ORS 321.839, relating to classification as designated forestland in eastern Oregon;

Â Â Â Â Â  (E) ORS 321.709, relating to qualification as small tract forestland; or

Â Â Â Â Â  (F) ORS 308A.424, relating to wildlife habitat special assessment.

Â Â Â Â Â  (e) Disqualified nonexclusive farm use zone farmland, to the extent the additional taxes are deferred or abated as provided in ORS 308A.119.

Â Â Â Â Â  (2) In any case where the additional tax is deferred under the provisions of this section but may subsequently be imposed under ORS 308A.712, the county assessor shall continue to enter the notation Âpotential additional tax liabilityÂ on the assessment and tax roll. [1999 c.314 Â§35; 2003 c.454 Â§Â§27,29; 2003 c.539 Â§17; 2003 c.621 Â§86]

Â Â Â Â Â  308A.707 Additional taxes when land disqualified from small tract forestland assessment. (1) Notwithstanding ORS 308A.706, additional taxes shall be imposed on land that is disqualified from small tract forestland assessment under ORS 321.712 or 321.716. If after disqualification the land remains specially assessed under a special assessment program described in ORS 308A.706 (1)(d)(A) to (D) or (F), the additional taxes shall be computed under subsection (2) of this section. If after disqualification the land is not specially assessed under a program described in ORS 308A.706 (1)(d)(A) to (D) or (F), the additional taxes shall be computed under subsection (3) of this section.

Â Â Â Â Â  (2)(a) The additional taxes for disqualified small tract forestland that is qualified for special assessment under a program described in ORS 308A.706 (1)(d)(A) to (D) or (F) shall be equal to the difference between the taxes assessed against the land under ORS 321.700 to 321.754 and the taxes that would have been assessed against the land:

Â Â Â Â Â  (A) Under ORS 321.257 to 321.390, if the land is located in western Oregon; or

Â Â Â Â Â  (B) Under ORS 321.805 to 321.855, if the land is located in eastern Oregon.

Â Â Â Â Â  (b) The number of years for which additional taxes shall be calculated shall equal the lesser of 10 years or the number of consecutive years the land has been assessed as small tract forestland.

Â Â Â Â Â  (3)(a) The additional taxes for disqualified small tract forestland that is not qualified for special assessment under a program described in ORS 308A.706 (1)(d)(A) to (D) or (F) shall be equal to the sum of:

Â Â Â Â Â  (A) The amount determined under subsection (2) of this section; and

Â Â Â Â Â  (B) The difference between the taxes that would have been assessed against the land under ORS 321.257 to 321.390, if located in western Oregon, or ORS 321.805 to 321.855, if located in eastern Oregon, and the taxes that would otherwise have been assessed against the land, for the lesser of the number of consecutive years the land was forestland or five years.

Â Â Â Â Â  (b) Notwithstanding paragraph (a)(B) of this subsection, if any provision of ORS 308A.700 to 308A.733 would cause the deferral or elimination of additional taxes that are imposed under ORS 308A.703 or 308A.712, that provision shall also cause the deferral or elimination of the additional taxes imposed under paragraph (a)(B) of this subsection, under the same terms, requirements and conditions that additional taxes under ORS 308A.700 to 308A.733 are deferred or eliminated.

Â Â Â Â Â  (4) The additional taxes described in this section shall be imposed and collected at the same time and in the same manner as additional taxes described in ORS 308A.703 are imposed and collected.

Â Â Â Â Â  (5) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (6) The amount determined to be due under this section may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370.

Â Â Â Â Â  (7) As used in this section, Âforestland,Â Âwestern OregonÂ and Âeastern OregonÂ have the meanings given those terms in ORS 321.700. [2003 c.454 Â§31; 2005 c.400 Â§4]

Â Â Â Â Â  Note: See note under 308A.703.

Â Â Â Â Â  308A.709 Circumstances when additional taxes are not imposed. Notwithstanding that land may have been disqualified from special assessment, no additional taxes may be imposed under ORS 308A.703 if, as of the date the disqualification is taken into account on the assessment and tax roll, the land is any of the following:

Â Â Â Â Â  (1) Acquired by a governmental agency as a result of the lawful exercise of the power of eminent domain or the threat or imminence thereof.

Â Â Â Â Â  (2) Acquired by purchase, agreement or donation under ORS 390.121 (relating to State Parks and Recreation Commission acquisitions).

Â Â Â Â Â  (3) Acquired by a city, county, metropolitan service district created under ORS chapter 268 or park and recreation district organized under ORS chapter 266 for public recreational purposes or for the preservation of scenic or historic places.

Â Â Â Â Â  (4) Acquired for wildlife management purposes under ORS 496.146.

Â Â Â Â Â  (5) Public property that was leased or rented to a taxable owner as described in ORS 307.110 at the time of disqualification, and the reason for the disqualification was the termination of the lease under which the land was assessed.

Â Â Â Â Â  (6) Land that ceases to be located within the boundaries of an exclusive farm use zone as the result of a change in the boundaries of the zone or removal of the zone following an action by the governing body of the county or city that:

Â Â Â Â Â  (a) Was not requested or initiated by the owner of the land; or

Â Â Â Â Â  (b) Was requested by:

Â Â Â Â Â  (A) The State Parks and Recreation Department for public park purposes under ORS 390.121; or

Â Â Â Â Â  (B) The State Fish and Wildlife Commission for wildlife management purposes under ORS 496.146.

Â Â Â Â Â  (7) Forestland acquired by a federal, state or local governmental agency. In the case of an acquisition described in this subsection, a lien for additional taxes and interest may not attach on the day preceding the day of transfer of the forestland to the governmental agency. [1999 c.314 Â§36; 1999 c.800 Â§1a; 2003 c.454 Â§34; 2003 c.621 Â§87]

Â Â Â Â Â  308A.712 Determining amount of deferred additional taxes and period for which additional taxes are due. (1) If the disqualification of land from special assessment results in the deferral of additional taxes under ORS 308A.706:

Â Â Â Â Â  (a) The amount of deferred additional taxes shall be determined as provided for in this section in lieu of ORS 308A.703; and

Â Â Â Â Â  (b) The deferred additional taxes shall be added to the assessment and tax roll for the year in which the event described in subsections (2) to (6) of this section is first taken into account for property tax purposes, to be collected and distributed in the same manner as other ad valorem property taxes.

Â Â Â Â Â  (2) If additional taxes are deferred under ORS 308A.706 (1)(a) (relating to compatible nonuse of farmland) and subsequently the land is changed to an industrial, commercial, residential or other use incompatible with a return of the land to farm use, then:

Â Â Â Â Â  (a) The amount of additional tax due for each year to which the additional tax applies shall be the difference between the taxes assessed against the land and the taxes that would have been assessed against the land in that year had the land not been in special assessment; and

Â Â Â Â Â  (b) The number of years for which the additional tax shall be collected shall be the total number of years (whether or not continuous) that the farm use special assessment was in effect for the land, not to exceed:

Â Â Â Â Â  (A) In the case of disqualified exclusive farm use zone farmland located outside an urban growth boundary, 10 tax years, or such lesser number of years, corresponding to the number of years of farm use zoning applicable to the property; or

Â Â Â Â Â  (B) In the case of all other farmland disqualified from farm use special assessment, five tax years.

Â Â Â Â Â  (3)(a) If additional taxes are deferred under ORS 308A.706 (1)(b) (relating to government exchange of land), additional taxes shall be collected when the land acquired as a result of the exchange is disqualified from special assessment. The additional taxes shall equal the total amount of additional taxes under ORS 308A.703 (2) attributable to the number of years the land transferred to the governmental agency or body received the special assessment before the exchange plus the number of years, if any, the land acquired from the governmental agency or body received a special assessment after the exchange.

Â Â Â Â Â  (b) The total number of years taken into account shall not exceed the maximum number of years for which additional taxes may be collected under the provision of law applicable to either the exchanged land (immediately before the exchange) or the acquired land, whichever is greater.

Â Â Â Â Â  (4) If additional taxes are deferred under ORS 308A.706 (1)(c) (relating to natural heritage), the additional taxes that would have been imposed under ORS 308A.703 at the time of disqualification shall be collected when the land is no longer used as described in ORS 308A.706 (1)(c).

Â Â Â Â Â  (5) If additional taxes are deferred under ORS 308A.706 (1)(d) (relating to change in special assessment), the additional taxes that would have been collected at the time of disqualification shall be collected at the time the land is disqualified from any other special assessment law listed in ORS 308A.706 (1)(d). The total amount of additional tax shall be calculated as follows:

Â Â Â Â Â  (a) The amount of the additional tax due for each year to which the additional tax applies shall be the difference between the taxes assessed against the land and the taxes that would have been assessed against the land in that year had the land not been in special assessment; and

Â Â Â Â Â  (b) The number of years for which the additional tax shall be collected shall be the total number of continuous tax years that a special assessment listed in ORS 308A.706 (1)(d) was in effect for the land, not to exceed:

Â Â Â Â Â  (A) Five tax years; or

Â Â Â Â Â  (B) If the property had, within the past 10 tax years, been disqualified from a special assessment program described in ORS 308A.703 (3)(a) or (b) and had been continuously subject to special assessment, then 10 tax years. However, the number of continuous preceding years of special assessment under the special assessment programs listed in ORS 308A.703 (3)(c) that may be taken into consideration for purposes of computing the additional tax may not exceed five years.

Â Â Â Â Â  (6) In determining the additional tax under subsection (5) of this section, the number of continuous preceding years of special assessment counted shall not include those years in which the land was specially assessed under any of the special assessment laws listed in ORS 308A.706 (1)(d) prior to a disqualification of the land for special assessment as exclusive farm use zone farmland under the conditions described in ORS 308A.709 (6). [1999 c.314 Â§37; 2003 c.454 Â§36; 2003 c.621 Â§88]

Â Â Â Â Â  308A.715 Imposition of deferred additional taxes upon request of owner. (1) Notwithstanding that additional taxes otherwise due under ORS 308A.703 are deferred under ORS 308A.706, the additional taxes may be imposed at any time after disqualification of the property from special assessment if the property owner so requests.

Â Â Â Â Â  (2) A request for imposition of tax under this section shall be made in writing to the county assessor.

Â Â Â Â Â  (3) If the request for imposition of tax under this section is made prior to August 15 of the assessment year, the additional tax shall be added to the current general property tax roll to be collected and distributed in the same manner as other real property tax. If the request for imposition of tax is made on or after August 15 of the assessment year, the additional tax shall be added to the next general property tax roll to be collected in the same manner as other ad valorem property taxes. [1999 c.314 Â§38]

(Disqualification Notification Procedures)

Â Â Â Â Â  308A.718 Assessor to send notice upon disqualification or forestland change in use; deadline; appeal; change in special assessment explanation. (1) The county assessor shall send notice as provided in this section if land is disqualified under any of the following special assessment programs:

Â Â Â Â Â  (a) Farm use special assessment under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (b) Farm or forest homesite special assessment under ORS 308A.250 to 308A.259.

Â Â Â Â Â  (c) Western Oregon designated forestland special assessment under ORS 321.257 to 321.390.

Â Â Â Â Â  (d) Eastern Oregon designated forestland special assessment under ORS 321.805 to 321.855.

Â Â Â Â Â  (e) Small tract forestland special assessment under ORS 321.700 to 321.754.

Â Â Â Â Â  (f) Wildlife habitat special assessment under ORS 308A.403 to 308A.430.

Â Â Â Â Â  (2) Notwithstanding that a change in use described in this section is not a disqualification, the assessor shall send notice as provided in this section when the highest and best use of land changes from forestland to a different highest and best use.

Â Â Â Â Â  (3) Within 30 days after the date that land is disqualified from special assessment, the assessor shall notify the taxpayer in writing of the disqualification and shall state the reason for the disqualification.

Â Â Â Â Â  (4) Following receipt of the notification, the taxpayer may appeal the assessorÂs determination to the Oregon Tax Court within the time and in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (5)(a) When any land has been granted special assessment under any of the special assessment laws listed in subsection (1) of this section and the land is disqualified from such special assessment, the county assessor shall furnish the owner with a written explanation summarizing:

Â Â Â Â Â  (A) ORS 308A.706 (1)(d) (relating to change in special assessment);

Â Â Â Â Â  (B) ORS 308A.727 (relating to change in use to open space use special assessment for certain golf courses);

Â Â Â Â Â  (C) The administrative act necessary under ORS 308A.724 to change the property to another classification described in this paragraph; and

Â Â Â Â Â  (D) The imposition of any penalties that would result from the disqualification if no requalification or reclassification is made under one of the other special assessment laws listed in this paragraph.

Â Â Â Â Â  (b) The written explanation required by this subsection shall be given in conjunction either with the notice of disqualification required under this section or with an order or notice of disqualification otherwise provided by law.

Â Â Â Â Â  (c)(A) If no notice of disqualification is required to be made by this section or other provision of law, the written explanation required by this subsection shall be made by the county assessor.

Â Â Â Â Â  (B) A written explanation made under this paragraph shall be made by the assessor within 30 days of the effective date of the disqualification.

Â Â Â Â Â  (6) Subsections (1) to (5) of this section do not apply if the reason for the disqualification is:

Â Â Â Â Â  (a) The result of a request for disqualification by the property owner; or

Â Â Â Â Â  (b) Because the property is being acquired by a government or tax-exempt entity. [1999 c.314 Â§39; 2003 c.454 Â§38; 2003 c.539 Â§18; 2003 c.621 Â§89]

Â Â Â Â Â  308A.721 [1999 c.314 Â§40; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

(Change of Special Assessment)

Â Â Â Â Â  308A.724 Application for change of special assessment following disqualification; time for meeting farm use income requirements; application due dates; limitation on special assessments for disqualified wildlife habitat land. (1)(a) In order for additional taxes imposed under ORS 308A.703 to be deferred under ORS 308A.706 (1)(d) (relating to change in special assessment), the owner must file an application or claim for classification under another special assessment law.

Â Â Â Â Â  (b) If the disqualification is effective prior to July 1 in any year, the owner shall file the required claim or application on or before August 1 of that year.

Â Â Â Â Â  (c) If the disqualification is effective on or after July 1 in any year, the county taxing authorities shall continue the classification on the current assessment and tax rolls, and the owner shall file the required claim or application in the next calendar year in accordance with the laws governing the particular special assessment program.

Â Â Â Â Â  (2) If an owner of land disqualified under one of the special assessment laws listed in ORS 308A.706 (1)(d) seeks to qualify for farm use special assessment of nonexclusive farm use zone farmland under ORS 308A.068, the owner shall have five years, beginning with the first year in which application is made under this section, to qualify for the two-year farm use requirement of ORS 308A.068 and the income requirement under ORS 308A.071.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, an owner may make application under this section at any time within 30 days of the date notice of disqualification is sent by the assessor under ORS 308A.718.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, an owner of land disqualified from wildlife habitat special assessment under ORS 308A.430 that was previously subject to ORS 215.236 (5) may not apply for another special assessment under this section without first satisfying the requirements of ORS 215.236 (5). [1999 c.314 Â§41; 2003 c.454 Â§40; 2003 c.539 Â§20; 2003 c.621 Â§90]

Â Â Â Â Â  308A.727 Change to open space use; additional taxes upon withdrawal; notification upon application. (1) Land specially assessed under any of the special assessment laws listed in ORS 308A.706 (1)(d) shall be changed to open space use special assessment under ORS 308A.300 to 308A.330 if:

Â Â Â Â Â  (a) Application for open space use special assessment is or has been made under ORS 308A.306;

Â Â Â Â Â  (b) The land qualifies for open space use special assessment;

Â Â Â Â Â  (c) The application for open space use special assessment is or has been approved under ORS 308A.309 and 308A.312;

Â Â Â Â Â  (d) The open space use is for a golf course open to the general public with or without payment of fee or charge; and

Â Â Â Â Â  (e) All or a portion of the land is within or is contiguous to an urban growth boundary.

Â Â Â Â Â  (2) Land described in subsection (1) of this section shall not, upon the change from farm or forest use to open space use, be subject to any of the additional taxes ordinarily applicable when land specially assessed under one of the special assessment laws listed under ORS 308A.706 (1)(d) is disqualified, declassified or otherwise removed from such special assessment.

Â Â Â Â Â  (3) When land that has been changed from special assessment as farm or forest land to open space use special assessment under subsections (1) and (2) of this section is later withdrawn or otherwise removed from open space use special assessment, all the provisions of ORS 308A.300 to 308A.330 shall apply except that there shall be added to the amount of additional taxes imposed under ORS 308A.318 or 308A.321 and computed under ORS 308A.312 (3), the amount of the additional taxes that, except for subsections (1) and (2) of this section, would have been added at the time of the change. However, in making the computation of the amount to be added under this subsection, the number of years specified in ORS 308A.703 shall be reduced by the number of continuous years of open space use special assessment in effect for the land pursuant to the change. At the time of the change to open space use and each year thereafter, the assessor shall determine and note upon the assessment and tax rolls the added amount of potential additional taxes, if any, that may become due under this subsection.

Â Â Â Â Â  (4) For purposes of ORS 308A.324 and in construing any other provision of ORS 308A.300 to 308A.330, the amount of additional taxes added under subsection (3) of this section shall be treated as additional taxes imposed under ORS 308A.318 or 308A.321.

Â Â Â Â Â  (5) Upon receipt of any application for open space use special assessment under ORS 308A.300 to 308A.330, the public official or agency shall notify the owner of the provisions of this section. [Formerly 321.795]

Â Â Â Â Â  308A.730 Application for special assessment following acquisition of land through government exchange; amount of additional taxes following disqualification. (1) If land specially valued under ORS 308A.062, 308A.068, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 is acquired by a governmental agency or body as a result of an exchange of the land for land of approximately equal value held by the governmental agency or body and the land acquired from the governmental agency or body is not farm use land located within an exclusive farm use zone or is not land, the highest and best use of which is the growing and harvesting of trees of a marketable species, the owner shall make application for special valuation as farm or forest land in the manner provided under ORS 308A.077, 321.358, 321.706 or 321.839, whichever is applicable, as follows:

Â Â Â Â Â  (a) If the exchange takes place prior to July 1, the owner shall file the application on or before August 1.

Â Â Â Â Â  (b) If the exchange takes place on or after July 1, the owner shall file the application on or before April 1 of the following year.

Â Â Â Â Â  (2) Failure to file an application as required under this section, or failure to otherwise meet the qualification for special valuation under the special assessment law for which application is made shall disqualify the land under ORS 308A.703. However, the amount of additional taxes imposed upon the disqualification under this subsection shall be equal to those that would have been imposed against the land transferred to the governmental agency or body on account of the exchange were it not for ORS 308A.706 (1)(b).

Â Â Â Â Â  (3) If an application filed under this section is for classification for farm use special assessment under ORS 308A.068, the owner shall have five years beginning with the first year of classification to meet the income requirements under ORS 308.372 and need not meet the two-year farm use requirements of ORS 308A.068.

Â Â Â Â Â  (4) This section does not apply to an exchange of forestland to which ORS 308A.706 (1)(b) (relating to governmental exchange) applies. [Formerly 308.373; 2003 c.454 Â§Â§42,44; 2003 c.621 Â§91]

Â Â Â Â Â  308A.733 Withdrawal of change of special assessment application. (1) Where any property has been granted special assessment for the purposes of property taxation under any of the special assessment laws listed in subsection (2) of this section, and the owner or other qualified person applies for a change in the classification under another special assessment law, the applicant shall have 30 days thereafter within which to withdraw the application, by giving written notice to the public official or agency to whom the applicant applied for the change in classification. If no notice of withdrawal is given by the applicant, the application shall be acted upon and the change in classification made, as otherwise provided by law.

Â Â Â Â Â  (2) This section applies to the following special assessment laws:

Â Â Â Â Â  (a) ORS 308A.050 to 308A.128 (relating to special assessment at value for farm use).

Â Â Â Â Â  (b) ORS 321.257 to 321.390 (relating to special assessment as designated forestland in western Oregon).

Â Â Â Â Â  (c) ORS 321.805 to 321.855 (relating to special assessment as designated forestland in eastern Oregon).

Â Â Â Â Â  (d) ORS 321.700 to 321.754 (relating to special assessment as small tract forestland).

Â Â Â Â Â  (e) ORS 308A.300 to 308A.330 (relating to classification as open space land).

Â Â Â Â Â  (f) ORS 308A.350 to 308A.383 (relating to designation as riparian land). [Formerly 308.025; 2003 c.454 Â§Â§46,48; 2003 c.621 Â§92]

(Conservation Management; Effect on Disqualification)

Â Â Â Â Â  308A.740 Legislative findings and declarations. (1) The Legislative Assembly finds that it is in the interests of the people of this state that certain private lands be managed in a sustainable manner for the purpose of maintaining the long-term ecological, economic and social values that these lands provide.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state to encourage landowners to manage private lands in a sustainable manner through tax policy, land use planning, education and technical and financial incentives.

Â Â Â Â Â  (3) The Legislative Assembly further declares that it is the policy of this state not to impose additional taxes on property, commodities or income if a landowner voluntarily forgoes, limits or postpones economic uses of private land for conservation purposes.

Â Â Â Â Â  (4) As used in this section, ÂconservationÂ means the management of land, water and natural resources for the purpose of meeting human and ecological needs in a sustainable manner. [2001 c.708 Â§2]

Â Â Â Â Â  308A.743 Disqualification limited when land subject to conservation and management plan, conservation easement or deed restriction; procedural requirements. (1) Land that is specially assessed under ORS 308A.050 to 308A.128, 308A.300 to 308A.330, 308A.403 to 308A.430, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, or land that is exempt from property tax under ORS 308A.350 to 308A.383, may not be disqualified from the special assessment or exemption, and may not be subject to additional taxes under ORS 308A.700 to 308A.733 or other law, if the property owner has:

Â Â Â Â Â  (a) Entered into a wildlife habitat conservation and management plan, as described in ORS 308A.403 to 308A.430, approved by the State Department of Fish and Wildlife; or

Â Â Â Â Â  (b) Executed a conservation easement, as defined in ORS 271.715, or a deed restriction and the land:

Â Â Â Â Â  (A) Is managed in compliance with the conservation easement or deed restriction; and

Â Â Â Â Â  (B) Continues to meet the requirements for special assessment or exemption. The existence of the conservation easement or deed restriction may not cause the disqualification of the land from special assessment or exemption or preclude the disqualification of the land from special assessment or exemption for some other reason.

Â Â Â Â Â  (2) A property owner who executes a conservation easement may convey the easement to a land trust or other qualified entity without a loss of benefits under this section.

Â Â Â Â Â  (3) In order for land to be subject to this section:

Â Â Â Â Â  (a) The conservation easement, deed restriction or wildlife habitat conservation and management plan must be recorded in the records of the clerk of the county in which the land is located; and

Â Â Â Â Â  (b) A copy of the conservation easement, deed restriction or wildlife habitat conservation and management plan, along with the property tax account number for the land, must be sent to the county assessor. [2001 c.708 Â§3; 2003 c.454 Â§Â§50,52; 2003 c.539 Â§35; 2003 c.621 Â§93]

_______________



Chapter 309

Chapter 309 Â Board of Property Tax Appeals; Ratio Studies

2005 EDITION

BOARD OF PROPERTY TAX APPEALS; RATIO STUDIES

REVENUE AND TAXATION

COUNTY BOARDS OF PROPERTY TAX APPEALS

(General Provisions)

309.020Â Â Â Â  Board of property tax appeals; members; qualifications; term of office; quorum; replacement; participation in determinations

309.022Â Â Â Â  Training; expenses; expense of appraiser assistance; rules

309.024Â Â Â Â  Record of proceedings; clerk; legal advisor; appraiser assistance

309.025Â Â Â Â  Notice of hearings on appeals of property value; contents; publication; proof of notice; interested persons to appear

309.026Â Â Â Â  Sessions; hearing of petitions; applications to excuse penalty; adjournment

309.067Â Â Â Â  Pool of members

309.070Â Â Â Â  Oaths

309.072Â Â Â Â  Record of board affairs

(Appeals of Value)

309.100Â Â Â Â  Petitions; contents; verification; filing; hearings; notice of hearing; representation at hearing

309.104Â Â Â Â  Electronic filing; rules

309.110Â Â Â Â  Disposition of petitions; orders; contents; mailing; delivery; stipulations; amended orders

309.115Â Â Â Â  Effect of property value correction upon appeal; exceptions

309.120Â Â Â Â  Entry in roll of corrections, additions or changes

309.150Â Â Â Â  Appeals of value upon summary or accelerated collection of taxes

SALES RATIO STUDIES AND DEPARTMENT OF REVENUE REVIEW

309.200Â Â Â Â  Assessor to collect sales data and prepare ratio study; filing study with board and department

309.203Â Â Â Â  Real market value standard; compliance; recommendations or orders by department; examination of ratio study; action if assessed value deviates from real market value

ASSESSMENT ROLL SUMMARIES

(General Provisions)

309.310Â Â Â Â  ÂDepartmentÂ defined for ORS 309.330 to 309.400

309.330Â Â Â Â  Transmission of summary of assessment roll by assessor

309.340Â Â Â Â  Recording and tabulating summaries

309.360Â Â Â Â  Examining summaries; obtaining other information

309.370Â Â Â Â  Tabulating assessment summaries

309.400Â Â Â Â  Ordering change of valuation; making changes if officer fails to comply

(Penalties)

309.990Â Â Â Â  Penalties

Â Â Â Â Â  309.010 [Amended by 1989 c.330 Â§17; 1991 c.459 Â§185; 1993 c.270 Â§36; 1993 c.498 Â§1; 1995 c.226 Â§3; 1995 c.293 Â§12; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.011 [Formerly 309.050; 1993 c.270 Â§37; 1995 c.226 Â§4; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.012 [1991 c.459 Â§206; 1993 c.270 Â§38; 1993 c.498 Â§2; 1995 c.226 Â§5; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.014 [Formerly 309.028; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.016 [1991 c.459 Â§207; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.018 [1991 c.459 Â§191a; 1993 c.270 Â§39; 1995 c.650 Â§63; repealed by 1997 c.541 Â§241]

COUNTY BOARDS OF PROPERTY TAX APPEALS

(General Provisions)

Â Â Â Â Â  309.020 Board of property tax appeals; members; qualifications; term of office; quorum; replacement; participation in determinations. (1) Except as provided by subsections (3) and (4) of this section:

Â Â Â Â Â  (a) The board of property tax appeals shall consist of those persons selected by the county clerk from the pool of board members appointed under ORS 309.067. The clerk shall complete the selection prior to the commencement of the board session as provided in ORS 309.026. The board shall consist of one member of the pool described in ORS 309.067 (1)(a) and two members of the pool described in ORS 309.067 (1)(b).

Â Â Â Â Â  (b) Additional boards of property tax appeals may be selected by the county clerk if necessary for the efficient conduct of business. Each additional board shall consist of one member of the pool described in ORS 309.067 (1)(a), or under subsection (5) of this section, and two members of the pool described in ORS 309.067 (1)(b).

Â Â Â Â Â  (2) The term of each member of a county board of property tax appeals shall begin on the date of appointment and shall end on the June 30 next following appointment or when the member resigns or is replaced under subsection (4) of this section, whichever occurs first.

Â Â Â Â Â  (3) The chairperson of the board shall be the member of the county governing body, if present. If the governing body member is replaced as provided under subsection (4) of this section, the governing body memberÂs replacement shall be the chairperson unless the board votes unanimously to elect one of the other nonoffice-holding members present as chairperson of the board. A quorum shall be a minimum of two members.

Â Â Â Â Â  (4) In the event of the inability or unwillingness of any member to serve, such indisposition continuing for more than seven consecutive days, the member shall be replaced in the manner of an original appointment.

Â Â Â Â Â  (5) In any county:

Â Â Â Â Â  (a) The county governing body may appoint one nonoffice-holding county resident to serve on a board instead of appointing a member of the county governing body.

Â Â Â Â Â  (b) Any nonoffice-holding county resident appointed to the pool may serve on any board as needed for the efficient conduct of business.

Â Â Â Â Â  (6) A particular member of a board shall not participate in the determination of a petition after the hearing if the board member did not hear and consider, as a member of the board, the evidence presented at the hearing. [Amended by 1953 c.714 Â§3; 1955 c.709 Â§1; 1957 c.326 Â§1; 1967 c.142 Â§1; 1971 c.363 Â§1; 1973 c.61 Â§3; 1973 c.372 Â§1; 1979 c.725 Â§1; 1985 c.318 Â§2; 1989 c.330 Â§2; 1991 c.459 Â§186; 1995 c.226 Â§6; 1997 c.541 Â§224]

Â Â Â Â Â  309.021 [Formerly 309.045; repealed by 1995 c.226 Â§14]

Â Â Â Â Â  309.022 Training; expenses; expense of appraiser assistance; rules. (1) Each person appointed as a member of a pool under ORS 309.067 shall complete training approved by the Department of Revenue for the term of appointment. The department by rule may prescribe alternative methods of training on the basis of educational effectiveness, cost and accessibility to members.

Â Â Â Â Â  (2) Provision shall be made in the county budget for the following:

Â Â Â Â Â  (a) An amount sufficient to defray the reasonable expenses of the boards, including a per diem allowance.

Â Â Â Â Â  (b) An amount sufficient to defray the necessary traveling and living expenses of each person whose name appears in the pools described in ORS 309.067 while completing training approved by the Department of Revenue as required under subsection (1) of this section.

Â Â Â Â Â  (c) An amount sufficient to compensate any appraiser hired by the board under ORS 309.024. [1953 c.714 Â§3; 1955 c.709 Â§2; 1989 c.330 Â§3; 1991 c.459 Â§188; 1995 c.226 Â§7; 1995 c.293 Â§11; 1997 c.541 Â§225; 2001 c.511 Â§1]

Â Â Â Â Â  309.024 Record of proceedings; clerk; legal advisor; appraiser assistance. (1) The board of property tax appeals shall keep a written or audio record of all proceedings. Notwithstanding ORS 192.650, no written minutes need be made.

Â Â Â Â Â  (2) The county clerk, as described in ORS 306.005, shall serve as clerk of the board. The clerk or deputy clerk shall attend sessions of the board at the discretion of the board as approved by the clerk.

Â Â Â Â Â  (3) The district attorney or the county counsel, at the discretion of the county clerk, shall be the legal advisor of the board unless there is a potential conflict of interest in the district attorney or county counsel serving as the legal advisor. If there is a potential conflict of interest, the county clerk may appoint independent counsel to serve as the legal advisor of the board. The legal advisor of the board, or the legal advisorÂs deputy, may attend all sessions of the board.

Â Â Â Â Â  (4) At the discretion of the county clerk, the board may hire one or more appraisers registered under ORS 308.010, or licensed or certified under ORS 674.310, and not otherwise employed by the county, and other necessary personnel for the purpose of aiding the board in carrying out its functions and duties under ORS 309.026. The boards of the various counties may make such reciprocal arrangements for the exchange of appraisers with other counties as will most effectively carry out the functions and duties of the boards. [1953 c.714 Â§3; 1955 c.709 Â§3; 1957 c.326 Â§2; 1971 c.377 Â§2; 1973 c.336 Â§1; 1981 c.804 Â§2; 1989 c.330 Â§16; 1991 c.5 Â§24; 1991 c.459 Â§189; 1993 c.270 Â§40; 1993 c.498 Â§3; 1997 c.541 Â§225a; 2001 c.511 Â§2; 2005 c.94 Â§59]

Â Â Â Â Â  309.025 Notice of hearings on appeals of property value; contents; publication; proof of notice; interested persons to appear. (1) Before the date the board of property tax appeals convenes, the clerk of the board shall give public notice that the board will meet at a specified time and place to hear the appeals specified in ORS 309.026.

Â Â Â Â Â  (2)(a) The notice provided under this section shall be given by three weekly publications in a newspaper of general circulation in the county or, if there is no newspaper of general circulation, then by posting notices in six conspicuous places in the county.

Â Â Â Â Â  (b) Proof of notice shall be made. If the notice is published in a newspaper, proof thereof shall be made by affidavit as provided by law, filed in the office of the county clerk on or before the day on which the board is to convene. If the notice is posted, proof of notice shall be made by the affidavit of the clerk of the board, setting out the time, manner and place of posting the notices, similarly filed in the office of the county clerk.

Â Â Â Â Â  (3) Persons interested shall appear at the time and place appointed in the notice. [1991 c.459 Â§194a; 1997 c.541 Â§226; 1999 c.579 Â§9]

Â Â Â Â Â  Note: 309.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 309 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  309.026 Sessions; hearing of petitions; applications to excuse penalty; adjournment. (1) The board of property tax appeals may convene on or after the first Monday in February of each year, but not later than the date necessary for the board to complete the functions of the board by April 15. The board shall meet at the courthouse or courthouse annex. If the meeting place is other than the courthouse or annex, notice of the meeting place shall be posted daily in the courthouse. The board shall continue its sessions from day to day, exclusive of legal holidays, until the functions provided in subsections (2) and (3) of this section are completed.

Â Â Â Â Â  (2) The board shall hear petitions for the reduction of:

Â Â Â Â Â  (a) The assessed value or specially assessed value of property as of January 1 or as determined under ORS 308.146 (6)(a) or 308.428;

Â Â Â Â Â  (b) The real market value of property as of January 1 or as determined under ORS 308.146 (6)(a) or 308.428;

Â Â Â Â Â  (c) The maximum assessed value of property as of January 1 or as determined under ORS 308.146 (5)(a) and 308.428; and

Â Â Â Â Â  (d) Corrections to value made under ORS 311.208.

Â Â Â Â Â  (3) The board shall hear petitions for the reduction of value as provided in subsection (2) of this section, but only if the value that is the subject of the petition was added to the roll prior to December 1 of the tax year.

Â Â Â Â Â  (4) The board shall consider applications to waive liability for all or a portion of the penalty imposed under ORS 308.295 or 308.296.

Â Â Â Â Â  (5) The board shall adjourn no later than April 15. [1955 c.709 Â§4; 1957 c.326 Â§3; 1959 c.519 Â§3; 1971 c.377 Â§3; 1975 c.753 Â§3; 1979 c.241 Â§35; 1981 c.804 Â§3; 1983 s.s. c.5 Â§9; 1985 c.318 Â§3; 1989 c.330 Â§4; 1991 c.459 Â§190; 1993 c.270 Â§41; 1997 c.541 Â§227; 1999 c.579 Â§10; 1999 c.655 Â§5; 2001 c.422 Â§1]

Â Â Â Â Â  309.028 [1955 c.709 Â§6; 1959 c.519 Â§4; 1971 c.377 Â§4; 1975 c.753 Â§4; 1979 c.241 Â§36; 1981 c.804 Â§4; 1989 c.330 Â§5; 1991 c.459 Â§191; renumbered 309.014 in 1991]

Â Â Â Â Â  309.030 [Amended by 1955 c.709 Â§9; renumbered 309.038]

Â Â Â Â Â  309.032 [1955 c.709 Â§7; 1959 c.519 Â§5; 1973 c.402 Â§13; 1975 c.753 Â§7; 1979 c.241 Â§37; 1981 c.804 Â§5; 1983 s.s. c.5 Â§10; 1985 c.613 Â§11; 1989 c.330 Â§6; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.034 [1955 c.709 Â§8; repealed by 1971 c.377 Â§5 (309.035 enacted in lieu of 309.034)]

Â Â Â Â Â  309.035 [1971 c.377 Â§6 (enacted in lieu of 309.034); 1973 c.71 Â§1; 1975 c.753 Â§8; 1975 c.763 Â§2; 1979 c.241 Â§38; 1981 c.804 Â§6; 1983 s.s. c.5 Â§11; 1989 c.330 Â§7; 1991 c.459 Â§192; 1997 c.541 Â§228; renumbered 309.203 in 1997]

Â Â Â Â Â  309.036 [1955 c.709 Â§Â§17, 18; 1971 c.377 Â§7; 1979 c.241 Â§39; 1981 c.804 Â§7; 1983 s.s. c.5 Â§12; 1985 c.613 Â§12; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.038 [Formerly 309.030; 1981 c.804 Â§8; 1983 s.s. c.5 Â§13; 1985 c.318 Â§4; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.040 [Amended by 1953 c.714 Â§3; 1959 c.666 Â§2; 1981 c.804 Â§9; 1983 c.603 Â§1; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.045 [1977 c.219 Â§2; 1979 c.725 Â§2; 1981 c.804 Â§10; 1983 s.s. c.5 Â§14; 1985 c.318 Â§5; 1989 c.330 Â§8; 1991 c.459 Â§193; renumbered 309.021 in 1991]

Â Â Â Â Â  309.050 [Amended by 1955 c.709 Â§10; 1971 c.377 Â§8; 1979 c.241 Â§40; 1981 c.804 Â§11; 1983 s.s. c.5 Â§15; 1985 c.613 Â§13; 1989 c.330 Â§9; 1991 c.459 Â§194; renumbered 309.011 in 1991]

Â Â Â Â Â  309.060 [Amended by 1955 c.709 Â§11; 1981 c.804 Â§12; 1989 c.330 Â§10; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.067 Pool of members. (1) The county governing body shall appoint:

Â Â Â Â Â  (a) A pool of members of the county governing body or the governing bodyÂs designees who are eligible and willing to serve as members of the county board of property tax appeals.

Â Â Â Â Â  (b) A pool of nonoffice-holding residents of the county who are not employees of the county or of any taxing district within the county and who are eligible and willing to serve as members of the county board of property tax appeals.

Â Â Â Â Â  (2) The number of names placed in pools shall be sufficient to meet the projected needs for board members for the term of appointment for which the pools are prepared.

Â Â Â Â Â  (3) The pools shall contain the names, addresses and telephone numbers of the persons in the pools and shall include a brief description of the training under ORS 309.022 in which the person has or will have participated before any term as a board member begins. The pools of appointed persons shall be filed in the records of the county clerk.

Â Â Â Â Â  (4) A newly filed pool of names shall take precedence over any previously filed pool of names. The county governing body shall designate the date when a newly filed pool of names shall become effective. After a newly prepared pool of names becomes effective, board members shall not be selected from a previously filed pool of names.

Â Â Â Â Â  (5) The appointment of pools described in this section shall be made by the county governing body on or before October 15 of each year or at any other time upon the request of the county clerk at a regular meeting of the governing body or at a special meeting called by the chairperson of the county governing body.

Â Â Â Â Â  (6) Appointments made under this section shall be in writing and shall designate the pool to which the member was appointed. [1995 c.226 Â§2; 1997 c.541 Â§229]

Â Â Â Â Â  309.070 Oaths. Before proceeding to the functions and duties required by this chapter, each member of the board of property tax appeals shall take and subscribe to an oath to faithfully and honestly discharge the duties of the board. The oath shall be administered by a member of the board and shall be filed with the county clerk. [Amended by 1979 c.241 Â§41; 1981 c.804 Â§13; 1991 c.459 Â§195; 1995 c.226 Â§9; 1997 c.541 Â§230]

Â Â Â Â Â  309.072 Record of board affairs. The meetings, qualification, sittings and adjournment of the boards of property tax appeals shall be recorded in the journal of the county governing body. [Formerly 309.140; 1995 c.226 Â§10; 1997 c.541 Â§231]

Â Â Â Â Â  309.080 [Amended by 1955 c.709 Â§12; 1957 c.326 Â§4; 1979 c.241 Â§42; 1981 c.804 Â§14; 1989 c.330 Â§11; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.090 [Amended by 1953 c.296 Â§2; 1957 c.326 Â§5; 1979 c.241 Â§43; 1981 c.804 Â§15; 1985 c.613 Â§22; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

(Appeals of Value)

Â Â Â Â Â  309.100 Petitions; contents; verification; filing; hearings; notice of hearing; representation at hearing. (1) The owner or an owner of any taxable property or any person who holds an interest in the property that obligates the person to pay taxes imposed on the property, may petition the board of property tax appeals for relief as authorized under ORS 309.026. As used in this subsection, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

Â Â Â Â Â  (2) Petitions filed under this section shall be filed with the clerk of the board during the period following the date the tax statements are mailed for the current tax year and ending December 31.

Â Â Â Â Â  (3) Each petition shall:

Â Â Â Â Â  (a) Be made in writing.

Â Â Â Â Â  (b) State the facts and the grounds upon which the petition is made.

Â Â Â Â Â  (c) Be signed and verified by the oath of a person described in subsection (1) or (4) of this section.

Â Â Â Â Â  (d) State the address to which notice of the action of the board shall be sent. The notice may be sent to a person described in subsection (1) or (4) of this section.

Â Â Â Â Â  (e) State if the petitioner or a representative desires to appear at a hearing before the board.

Â Â Â Â Â  (4)(a) The following persons may sign a petition and appear before the board on behalf of a person described in subsection (1) of this section:

Â Â Â Â Â  (A) A relative, as defined by rule adopted by the Department of Revenue, of an owner of the property.

Â Â Â Â Â  (B) A person duly qualified to practice law or public accountancy in this state.

Â Â Â Â Â  (C) A legal guardian or conservator who is acting on behalf of an owner of the property.

Â Â Â Â Â  (D) A real estate broker or principal real estate broker licensed under ORS 696.022.

Â Â Â Â Â  (E) A state certified appraiser or a state licensed appraiser under ORS 674.310 or a registered appraiser under ORS 308.010.

Â Â Â Â Â  (F) The lessee of the property.

Â Â Â Â Â  (G) An attorney-in-fact under a general power of attorney executed by a principal who is an owner of the property.

Â Â Â Â Â  (b) A petition signed by a person described in this subsection, other than a legal guardian or conservator of a property owner, an attorney-in-fact described in paragraph (a)(G) of this subsection or a person duly qualified to practice law in this state, shall include written and signed authorization from the owner or other person described in subsection (1) of this section for the person to act on their behalf.

Â Â Â Â Â  (c) In the case of a petition signed by a legal guardian or conservator, the board may request the guardian or conservator to authenticate the guardianship or conservatorship.

Â Â Â Â Â  (d) In the case of a petition signed by an attorney-in-fact described in paragraph (a)(G) of this subsection, the petition shall be accompanied by a copy of the general power of attorney.

Â Â Â Â Â  (5) If the petitioner has requested a hearing before the board, the board shall give such petitioner at least five daysÂ written notice of the time and place to appear. If the board denies any petition upon the grounds that it does not meet the requirements of subsection (3) of this section, it shall issue a written order rejecting the petition and set forth in the order the reasons the board considered the petition to be defective.

Â Â Â Â Â  (6) Notwithstanding ORS 9.160 or 9.320, the owner or other person described in subsection (1) of this section may appear and represent himself or herself at the hearing before the board, or may be represented at the hearing by any authorized person described in subsection (4) of this section. [Amended by 1955 c.709 Â§14; 1959 c.56 Â§1; 1967 c.78 Â§5; 1969 c.561 Â§2; 1971 c.377 Â§9; 1973 c.402 Â§34; 1981 c.804 Â§16; 1983 c.603 Â§2; 1983 s.s. c.5 Â§16; 1987 c.808 Â§1; 1989 c.330 Â§12; 1991 c.5 Â§25; 1991 c.459 Â§196; 1993 c.270 Â§42; 1995 c.79 Â§136; 1995 c.467 Â§1; 1997 c.541 Â§232; 1999 c.579 Â§Â§11,11a; 2001 c.300 Â§60; 2003 c.120 Â§1]

Â Â Â Â Â  309.103 [1969 c.561 Â§1; 1973 c.402 Â§14; 1981 c.804 Â§17; 1983 c.603 Â§3; 1989 c.330 Â§13; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.104 Electronic filing; rules. The Department of Revenue may prescribe rules that provide for the filing of a petition under ORS 309.100 and related written material, including signatures and verifications, by electronic means and may prescribe the conditions and requirements that must be met in order for an electronic filing to meet the requirements of ORS 309.100. [1997 c.154 Â§8]

Â Â Â Â Â  309.105 [1955 c.709 Â§13; 1971 c.377 Â§10; 1979 c.241 Â§44; 1981 c.804 Â§18; 1983 s.s. c.5 Â§17; 1985 c.613 Â§14; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.110 Disposition of petitions; orders; contents; mailing; delivery; stipulations; amended orders. (1) The disposition of every petition before a board of property tax appeals, other than a petition that is resolved by stipulation under ORS 308.242, and the boardÂs determination thereon shall be recorded by formal order and entered in the record of the board. A copy of the order as to each petition shall be sent, by mail, to the petitioner at the post-office address given in the petition. When a copy of a boardÂs order is personally delivered to the petitioner, the requirement to mail a copy of the order is waived. A copy of each order shall be delivered to the assessor and the officer in charge of the roll on the same day that the order is mailed or delivered to the petitioner. The orders of a board shall specify what changes shall be made in the tax roll, if any, and shall direct the officer in charge of the roll to make them. The legal advisor of the board shall be available to aid a board in the preparation of its orders.

Â Â Â Â Â  (2) If a petition is filed with the board that is resolved by stipulation under ORS 308.242 prior to the date the board convenes, the stipulation shall be entered into the record of the board. The requirements for recording by formal order, mailing and delivery under subsection (1) of this section do not apply to a stipulation entered into the record under this subsection. For all other purposes, a petition that is resolved by stipulation under ORS 308.242 prior to the date the board convenes shall be treated as if the petition had been withdrawn.

Â Â Â Â Â  (3)(a) A board may issue amended orders to correct clerical errors or errors of jurisdiction appearing in its original orders.

Â Â Â Â Â  (b) A board may authorize a board member or clerk of the board to amend board orders on behalf of the board for the purpose of correcting clerical errors.

Â Â Â Â Â  (4) Amended orders correcting an error of jurisdiction may be issued only during a boardÂs session, or by call of the chairperson.

Â Â Â Â Â  (5) An amended order correcting a clerical error or an error of jurisdiction must be made on or before June 30 of the year in which the original order was issued by the board.

Â Â Â Â Â  (6) The provisions of subsection (1) of this section shall apply to amended orders, unless the context requires otherwise. Amended orders shall be mailed to the petitioner and delivered to the assessor and the officer in charge of the roll not later than five days after the adjournment of a boardÂs meetings or five days after the date the order is amended, whichever is later.

Â Â Â Â Â  (7) The order of a board, other than an order relating to an application to excuse liability for the penalty imposed under ORS 308.295, may be appealed to the magistrate division of the Oregon Tax Court.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂClerical errorÂ means an error in an order that either arises from an error in the minutes of a board or is a failure to correctly reflect the minutes of a board and that, had it been discovered prior to the order being issued, would have been corrected as a matter of course. In order to be a clerical error, the information necessary to make the correction must be contained in the minutes of the board. Such errors include, but are not limited to, arithmetic and copying errors and omission or misstatement of identification of property.

Â Â Â Â Â  (b) ÂError of jurisdictionÂ means an error in an order resulting from a boardÂs failure to correctly apply the boardÂs authority as granted under ORS 309.026. [Amended by 1957 c.326 Â§6; 1959 c.666 Â§1; 1977 c.884 Â§14; 1981 c.804 Â§19; 1983 c.602 Â§1; 1985 c.318 Â§6; 1985 c.613 Â§23; 1989 c.330 Â§14; 1991 c.459 Â§198; 1993 c.498 Â§4; 1995 c.226 Â§11; 1997 c.541 Â§233; 1999 c.21 Â§23; 1999 c.340 Â§5; 1999 c.579 Â§12; 2001 c.114 Â§22; 2001 c.511 Â§3; 2003 c.35 Â§1]

Â Â Â Â Â  309.115 Effect of property value correction upon appeal; exceptions. (1) If the Department of Revenue, the board of property tax appeals or the tax court or other court enters an order correcting the real market value of a separate assessment of property and there is no further appeal from that order, except as provided under subsection (2) or (3) of this section, the value so entered shall be the real market value entered on the assessment and tax rolls for the five assessment years next following the year for which the order is entered.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the following adjustments may be made to the real market value during the period described in subsection (1) of this section:

Â Â Â Â Â  (a) Annual trending or indexing applied to all properties of the same property class in the county, or within clearly defined areas of the county under this chapter.

Â Â Â Â Â  (b) Annual trending or depreciation factors applied to similar property.

Â Â Â Â Â  (c) Additions or retirements based upon returns filed under ORS 308.290.

Â Â Â Â Â  (d) Additions, retirements or economic trending from the annual valuations under ORS 308.505 to 308.665.

Â Â Â Â Â  (e) Increases directly related to additions, remodeling or rehabilitation made to property.

Â Â Â Â Â  (f) Changes directly related to subdividing or partitioning the property.

Â Â Â Â Â  (g) Changes directly related to rezoning the property and using the property consistent with the rezoning.

Â Â Â Â Â  (h) Property damaged, destroyed or otherwise subject to loss of real market value.

Â Â Â Â Â  (3) In the case of principal or secondary industrial property, subsection (1) of this section does not apply to changes in real market value as a result of:

Â Â Â Â Â  (a) Annual trending or depreciation factors applied by type of property to industrial or personal property;

Â Â Â Â Â  (b) Additions or retirements based upon returns filed under ORS 308.290; or

Â Â Â Â Â  (c) Property damaged, destroyed or otherwise subject to loss of real market value.

Â Â Â Â Â  (4) If, during the five-year period described in subsection (1) of this section, another order correcting the real market value of the property subject to subsection (1) of this section is entered, subsection (1) of this section shall apply for the five years next following the year the later order is entered. [1989 c.678 Â§2; 1991 c.459 Â§198a; 1995 c.650 Â§65; 1997 c.154 Â§Â§45,46; 1997 c.541 Â§Â§234,235; 1999 c.579 Â§28; 2001 c.6 Â§1]

Â Â Â Â Â  309.120 Entry in roll of corrections, additions or changes. Corrections, additions to, or changes in the roll shall be entered in the roll by the officer in charge of the roll in a manner clearly showing that the assessorÂs prior entry, if any, has been superseded, and showing the entry ordered by the board of property tax appeals, indicating the change substantially Âas ordered by the county board of property tax appeals.Â The entries shall be a part of the record of the action of the board. [Amended by 1957 c.326 Â§7; 1981 c.804 Â§20; 1991 c.459 Â§199; 1997 c.541 Â§237]

Â Â Â Â Â  309.130 [Amended by 1957 c.326 Â§8; 1981 c.804 Â§21; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.140 [Amended by 1991 c.459 Â§200; renumbered 309.072 in 1991]

Â Â Â Â Â  309.150 Appeals of value upon summary or accelerated collection of taxes. Appeals of the value of personal property, on which the tax is required to be paid as provided in ORS 311.465 and 311.480, shall be heard by a board of property tax appeals in the same manner that other assessments of property are heard. [Amended by 1975 c.365 Â§2; 1981 c.804 Â§22; 1991 c.459 Â§201; 1995 c.226 Â§12; 1997 c.541 Â§238]

Â Â Â Â Â  309.160 [1979 c.241 Â§32; 1981 c.804 Â§1; 1983 s.s. c.5 Â§18; repealed by 1985 c.613 Â§31]

SALES RATIO STUDIES AND DEPARTMENT OF REVENUE REVIEW

Â Â Â Â Â  309.200 Assessor to collect sales data and prepare ratio study; filing study with board and department. (1) Between January 1 and December 31 of each year the county assessor shall collect sales data for a ratio study.

Â Â Â Â Â  (2) The assessor shall prepare and complete a certified ratio study in the time and manner provided by the rules adopted by the Department of Revenue. A copy of the sales data collected and used as the basis for conclusions relating to real market value shall be included with the ratio study. The assessor shall file a certified copy of the sales data and ratio study with the department, as prescribed by department rule.

Â Â Â Â Â  (3) Not later than October 15 of each year the assessor shall file with the clerk of the board of property tax appeals a copy of the ratio study. [1975 c.753 Â§2; 1981 c.804 Â§23; 1985 c.613 Â§24; 1989 c.330 Â§18; 1991 c.459 Â§202; 1993 c.270 Â§43; 1997 c.541 Â§239; 1999 c.655 Â§7]

Â Â Â Â Â  309.203 Real market value standard; compliance; recommendations or orders by department; examination of ratio study; action if assessed value deviates from real market value. (1) On or before June 15 of each year, the Department of Revenue shall give specific written recommendations or orders to the county assessor as to the actions which, in the departmentÂs judgment, should be taken by the assessor in order to achieve compliance with the real market value standard required under ORS 308.232 in the forthcoming assessment roll. Copies shall be sent to the county governing body for their information. On or before July 15 following, the county assessor shall act upon the recommendations or orders of the department, or notify the department in writing, of any objections to the departmentÂs recommendations or orders.

Â Â Â Â Â  (2) After May 1, but prior to September 1, the department shall examine the certified ratio study prepared by each county assessor under ORS 309.200 and studies prepared by the department, to determine if the value of all locally assessed taxable properties complies with the real market value requirements of ORS 308.232. The assessor and the department shall cooperate with each other to keep the department informed as to the assessorÂs needs and as to the status of the current assessment work. If, in the judgment of the department, the attainment of the real market value standard required under ORS 308.232 is in jeopardy, the department shall notify the assessor in writing of the determination and the factors giving rise to it, with the statement that if unfulfilled statutory duties specified by the department are not met, the department shall take action pursuant to this section. A copy of such notice shall be sent to the county governing body, for its information. On or before September 1, the department shall issue a written order to the assessor to adjust the classes of property on the assessment roll:

Â Â Â Â Â  (a) If the department finds that the ratio of all taxable properties deviates more than five percent from the real market value level required by ORS 308.232, the department shall order an adjustment to the real market values that will result in compliance with ORS 308.232. The assessor shall apply the adjustment to real market values on the assessment roll and compute corrected assessed values if necessary. A tolerance of five percent from 100 percent may be presumed by the department to meet the requirements of ORS 308.232. Notwithstanding satisfactory compliance with the provisions of paragraph (b) of this subsection, the department shall take any action necessary to achieve the real market value level required by ORS 308.232.

Â Â Â Â Â  (b) If the department finds that the real market value for any class of property provided for under ORS 308.215 deviates more than 10 percent from 100 percent of real market value for the class, the department shall order a change of values to bring the class to 100 percent of real market value. The order may be made applicable to the class throughout the county or to the class in specific areas of the county and may take into account variations caused by appraisals being made in different years.

Â Â Â Â Â  (c) If the departmentÂs order results in a valuation increase, the increase may be appealed in the manner provided by ORS 309.100.

Â Â Â Â Â  (3) If the department orders an adjustment to the real market values of property under subsection (2) of this section, the department shall immediately give notice to the assessor, showing why the adjustment is ordered. [Formerly 309.035; 2001 c.509 Â§1]

Â Â Â Â Â  309.205 [1975 c.753 Â§6; 1979 c.241 Â§45; 1981 c.804 Â§24; 1985 c.613 Â§25; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.210 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.215 [1975 c.753 Â§9; 1979 c.241 Â§46; repealed 1981 c.804 Â§112]

Â Â Â Â Â  309.220 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.230 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.240 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.250 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.260 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.270 [Repealed by 1953 c.708 Â§19]

ASSESSMENT ROLL SUMMARIES

(General Provisions)

Â Â Â Â Â  309.310 ÂDepartmentÂ defined for ORS 309.330 to 309.400. As used in ORS 309.330 to 309.400, ÂdepartmentÂ means the Department of Revenue.

Â Â Â Â Â  309.320 [Amended by 1991 c.459 Â§202a; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.330 Transmission of summary of assessment roll by assessor. (1) After the assessment roll of any county has been delivered to the tax collector as required by ORS 311.115, the county assessor shall transmit to the Director of the Department of Revenue within 10 days after the roll is delivered to the tax collector, but not later than November 4, a certified copy of the summary of the assessment roll.

Â Â Â Â Â  (2) The summary of the assessment roll shall be shown on forms prescribed by the Department of Revenue with such classification of property as the director shall specify. [Amended by 1969 c.520 Â§34; 1977 c.220 Â§1; 1981 c.804 Â§111; 1991 c.459 Â§202b]

Â Â Â Â Â  309.340 Recording and tabulating summaries. Upon the receipt of tabulated summaries of the assessment rolls, the Department of Revenue shall record the summaries in a book provided and kept in its office for that purpose and shall, subject to the instructions of the Director of the Department of Revenue, compile the summaries into tabular form for the use of the director. [Amended by 1969 c.520 Â§35; 1977 c.220 Â§2]

Â Â Â Â Â  309.350 [Amended by 1969 c.520 Â§36; 1977 c.220 Â§3; 1991 c.459 Â§203; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.360 Examining summaries; obtaining other information. The Department of Revenue shall examine and compare the summaries of the assessment rolls as certified by the county assessors and may obtain such other information as the department considers necessary to ascertain and determine the true and relative value of all the taxable property in the several counties, including property assessed by the department. [Amended by 1991 c.459 Â§203a]

Â Â Â Â Â  309.370 Tabulating assessment summaries. After the Department of Revenue has examined and compared the summaries and obtained the other necessary information, the department shall combine the result in a table. When approved by the Director of the Department of Revenue, a table shall be signed by the director and retained on file in the department. [Amended by 1969 c.520 Â§37; 1981 c.804 Â§25; 1985 c.761 Â§14; 1991 c.459 Â§203b; 1993 c.98 Â§14; 1997 c.541 Â§240]

Â Â Â Â Â  309.380 [Amended by 1981 c.804 Â§26; repealed by 1993 c.98 Â§26]

Â Â Â Â Â  309.390 [Repealed by 1977 c.220 Â§4]

Â Â Â Â Â  309.400 Ordering change of valuation; making changes if officer fails to comply. (1) The Department of Revenue may order any officer in charge of the assessment roll to raise or lower the valuation of any taxable property and to add property to the assessment roll.

Â Â Â Â Â  (2) If an officer fails to comply with any order or requirement of the department, the department may make the correction or change in the assessment roll. [Amended by 1953 c.22 Â§2; 1991 c.96 Â§7; 1991 c.459 Â§204]

Â Â Â Â Â  309.410 [1955 c.709 Â§16; 1967 c.293 Â§38; 1969 c.520 Â§38; repealed by 1971 c.377 Â§12]

Â Â Â Â Â  309.510 [Amended by 1955 c.591 Â§1; 1961 c.590 Â§3; renumbered 291.342]

Â Â Â Â Â  309.520 [Amended by 1953 c.323 Â§3; 1955 c.34 Â§1; 1955 c.591 Â§2; 1961 c.590 Â§4; renumbered 291.344]

Â Â Â Â Â  309.530 [Amended by 1961 c.590 Â§5; renumbered 311.657]

Â Â Â Â Â  309.540 [Repealed by 1953 c.705 Â§2]

Â Â Â Â Â  309.550 [Renumbered 311.658]

(Penalties)

Â Â Â Â Â  309.990 Penalties. Any person who willfully and knowingly presents or furnishes to the Director of the Department of Revenue, or any member of the directorÂs staff, any statement required by the director, or representatives or agents of the director, under ORS 309.360 that is false or fraudulent is guilty of perjury. Upon conviction, the person shall be punished as provided by law for the crime of perjury. [Subsections (1) and (2) enacted as 1955 c.709 Â§15; 1969 c.520 Â§39; 1971 c.377 Â§11; 1981 c.804 Â§27; 2005 c.94 Â§60]

_______________



Chapter 310

Chapter 310 Â Property Tax Rates and Amounts; Tax Limitations; Tax Reduction Programs

2005 EDITION

TAX RATES & AMOUNTS; TAX LIMITATIONS

REVENUE AND TAXATION

PROPERTY TAX RATES AND AMOUNTS

(County Tax Duties Generally)

310.010Â Â Â Â  Determination of amount of tax for county and other purposes

310.020Â Â Â Â  Levy of tax to defray county expenses

310.030Â Â Â Â  Levy of taxes required or permitted by law

310.040Â Â Â Â  Reducing levy where necessity for budget item eliminated

(Procedure to Certify Taxes and Determine Tax Rates)

310.055Â Â Â Â  Operating taxes

310.060Â Â Â Â  Notice certifying taxes; contents; extension of time to give notice or correct erroneous certification

310.061Â Â Â Â  Assessor to determine and report maximum school district operating tax when district certifies lesser rate; determination modified if district divided into zones

310.065Â Â Â Â  Procedure where notice not given

310.070Â Â Â Â  Procedure when taxes exceed limitations or are incorrectly categorized

310.090Â Â Â Â  Computation of rate for each item of tax; category rates; total rates

310.100Â Â Â Â  Taxes to apply to property shown by assessment roll; furnishing certificate showing aggregate valuation of taxable property

310.105Â Â Â Â  Rate adjustments to reflect nontimber offsets; no effect on permanent or statutory rate limits

310.108Â Â Â Â  Operating tax rate adjustment for timber offsets

310.110Â Â Â Â  Apportionment of taxes where taxing district lies in two or more counties; estimates

TAX LIMITATIONS

(1990 Measure 5 Limits on Amount of Tax)

310.140Â Â Â Â  Legislative findings; definitions

310.143Â Â Â Â  Certification of taxes on taxable property subject to 1990 Measure 5 limits; refunds of taxes on property not certified, erroneously certified or certified by nongovernmental entity

310.145Â Â Â Â  Ordinance or resolution classifying and categorizing taxes subject to 1990 Measure 5 limits

310.147Â Â Â Â  Code area system; tentative consolidated tax rates per category; total consolidated code area rates after adjustment; recordation on assessment roll

310.150Â Â Â Â  Segregation into categories; category limits; determination if amount of taxes on property is within limits; method of reducing taxes to meet limits

310.153Â Â Â Â  Total amount to be raised for each taxing district and item; basis for assessorÂs certificate

310.155Â Â Â Â  Public school system limit; definitions

310.156Â Â Â Â  Certain community college library limits

310.160Â Â Â Â  Unit of property; description for purposes of determining if amount of taxes exceeds 1990 Measure 5 limits

310.165Â Â Â Â  Partially exempt or specially assessed property; treatment of additional taxes imposed upon disqualification from special assessment or exemption

310.170Â Â Â Â  Allocation by districts of distributions from unsegregated tax collections account among taxes subject to 1990 Measure 5 limits

(Election Challenges)

310.190Â Â Â Â  Effect of election challenge on tax; resolution of challenge

310.193Â Â Â Â  Taxing district duty to notify assessor of challenge

(Calculation of 1997 Measure 50 Permanent and Supplemental Statutory Rate Limits on

Operating Taxes and 1997-1998 Tax Reductions)

310.200Â Â Â Â  Purpose

310.202Â Â Â Â  Definitions for ORS 310.200 to 310.242

310.204Â Â Â Â  ÂHospital facilityÂ defined

310.206Â Â Â Â  1997-1998 tax certification notice

310.208Â Â Â Â  1997-1998 urban renewal certification

310.210Â Â Â Â  Measure 5 imposed tax estimate

310.212Â Â Â Â  Measure 47 comparison taxes

310.214Â Â Â Â  Measure 47 comparison tax adjustments for certain nonschool taxing districts

310.216Â Â Â Â  Pre-reduction Measure 50 taxes

310.218Â Â Â Â  Preliminary reduction percentages

310.220Â Â Â Â  Assessor certification to Department of Revenue; contents

310.222Â Â Â Â  Computation of 1997 Measure 50 reduction and supplemental statutory reduction; certification to assessor

310.228Â Â Â Â  Determination of state replacement obligation

310.230Â Â Â Â  Adjustment of Measure 47 comparison taxes and supplemental statutory reduction to account for certain additions of value

310.232Â Â Â Â  Subtraction of urban renewal increment from assessed value

310.234Â Â Â Â  Nonschool taxing district 1997-1998 operating tax adjustment for timber offsets

310.236Â Â Â Â  Determination of taxing district 1997-1998 operating taxes and permanent and statutory rate limits for tax years after 1997-1998; 1997-1998 pre-compression consolidated rates for code areas and categories

310.237Â Â Â Â  Reallocation of Measure 47 comparison taxes and adjustment of rate limits for certain districts for 2000-2001 and later tax years

310.238Â Â Â Â  Rate conversion; Measure 5 assessed value rate

310.239Â Â Â Â  Effect of increase of permanent rate limit of certain school districts

310.240Â Â Â Â  Calculation of taxes imposed on urban renewal increment for 1997-1998; special levies

310.242Â Â Â Â  1997-1998 compression of consolidated rates

310.244Â Â Â Â  Adjustment of cityÂs post-compression tax rate under certain circumstances

310.246Â Â Â Â  Department of Revenue may adjust permanent rate limit to correct mistakes; corrections to be made by June 30, 1998

TAX REDUCTION PROGRAMS

(Generally)

310.585Â Â Â Â  Distribution of certain property tax relief moneys to counties

310.595Â Â Â Â  Determination of apportionment to counties

(Manufactured Structures)

310.622Â Â Â Â  Manufactured structures eligible as homesteads under tax laws of state

(Floating Homes)

310.623Â Â Â Â  Floating home eligible as homestead

(Elderly Rental Assistance)

310.630Â Â Â Â  Definitions for ORS 310.630 to 310.706

310.635Â Â Â Â  Eligibility; amount; processing claims; treatment of payments

310.651Â Â Â Â  Definitions for household asset limitation on eligibility

310.652Â Â Â Â  Limitation on eligibility for refund based on household assets

310.657Â Â Â Â  Submission of claim; treatment of late claim; determination of amount of claim by department; notification of denial

310.690Â Â Â Â  Department of Revenue rulemaking authority; forms

310.692Â Â Â Â  Suspense account; fiscal year allocation; proration of payments

310.695Â Â Â Â  Construction

310.706Â Â Â Â  Applicability of ORS chapters 305 and 314; no interest on payments; claims must be filed in three years

(Property Tax Work-Off Programs)

310.800Â Â Â Â  Property tax work-off programs

PROPERTY TAX RATES AND AMOUNTS

(County Tax Duties Generally)

Â Â Â Â Â  310.010 Determination of amount of tax for county and other purposes. The county court or board of county commissioners of each county shall, in July of each year, estimate and determine the amount of money to be raised for county purposes for the current fiscal year, and also the several amounts to be raised in the county for other purposes, as required or authorized by law. The determination shall be entered in its records.

Â Â Â Â Â  310.020 Levy of tax to defray county expenses. The county court or board of county commissioners for each county in the state shall, in July of each year, levy a tax upon all taxable property in the county sufficient in amount to defray the expenses of the county for the current fiscal year.

Â Â Â Â Â  310.030 Levy of taxes required or permitted by law. The county court or board of county commissioners shall, in July of each year, levy all taxes which by law it is required to levy, and any other taxes which it may determine to levy and by law it is permitted to levy.

Â Â Â Â Â  310.040 Reducing levy where necessity for budget item eliminated. If after a tax levy has been made by any county court or board of county commissioners and before the extension of the levy upon the tax rolls, the necessity for any item contained in the budget upon which the levy is based is eliminated by act of the Legislative Assembly, the county court or board of county commissioners shall by appropriate order reduce the amount of the levy by the amount of such item. Thereupon the levy shall be extended upon the rolls as so reduced.

Â Â Â Â Â  310.045 [1965 c.604 Â§2; repealed by 1969 c.612 Â§5]

(Procedure to Certify Taxes and Determine Tax Rates)

Â Â Â Â Â  310.050 [Amended by 1959 c.181 Â§1; part renumbered 310.065; 1967 c.293 Â§3; 1979 c.689 Â§15; 1991 c.459 Â§217; 1997 c.541 Â§243; repealed by 2005 c.94 Â§61]

Â Â Â Â Â  310.055 Operating taxes. (1) As used in the property tax laws of this state, Âoperating taxesÂ means ad valorem property taxes that are subject to a permanent rate limit under section 11, Article XI of the Oregon Constitution, or statutory rate limit under ORS 310.236 (4) or 310.237, if applicable.

Â Â Â Â Â  (2) For the tax year beginning July 1, 1997, operating taxes consist of the sum of the following (or such lesser amount as is certified to the assessor under ORS 310.206 (4)(b):

Â Â Â Â Â  (a) The total amount of ad valorem property taxes as provided in ORS 310.200 to 310.242, except that the amount under this paragraph does not include:

Â Â Â Â Â  (A) Local option taxes;

Â Â Â Â Â  (B) Ad valorem property taxes used to repay taxing district bond or pension and disability plan obligations described in section 11 (5), Article XI of the Oregon Constitution;

Â Â Â Â Â  (C) Ad valorem property taxes that would otherwise be subject to this paragraph, except that the taxes are of a taxing district other than a city, county or school district, and are used to support a hospital facility;

Â Â Â Â Â  (D) Ad valorem property taxes that would otherwise be subject to this paragraph, except that the levy of the taxes was approved by voters prior to December 5, 1996, that met the voter participation requirements in section 11 (8), Article XI of the Oregon Constitution, and that are first imposed in the tax year beginning July 1, 1996, or July 1, 1997;

Â Â Â Â Â  (E) Serial or one-year levies described in ORS 280.040 to 280.140 (1995 Edition) that replace levies that were imposed in the tax year beginning July 1, 1996, that were approved by voters in an election held after December 4, 1996, and that are first imposed for the tax year beginning July 1, 1997, if the rate or the amount of the levy is not greater than the rate or the amount of the replaced levy;

Â Â Â Â Â  (F) Taxes imposed to pay principal and interest on exempt bonded indebtedness; and

Â Â Â Â Â  (G) Urban renewal increment taxes; and

Â Â Â Â Â  (b) The total amount of the following ad valorem property taxes, without reduction under ORS 310.200 to 310.242:

Â Â Â Â Â  (A) Ad valorem property taxes of a taxing district other than a city, county or school district that are used to support a hospital facility;

Â Â Â Â Â  (B) Ad valorem property taxes approved by voters prior to December 5, 1996, that met the voter participation requirements in section 11 (8), Article XI of the Oregon Constitution, and that are first imposed in the tax year beginning July 1, 1996, or July 1, 1997; and

Â Â Â Â Â  (C) Serial or one-year levies described in ORS 280.040 to 280.140 (1995 Edition) that replace levies that were imposed in the tax year beginning July 1, 1996, that were approved by voters after December 4, 1996, and that are first imposed for the tax year beginning July 1, 1997, if the rate or the amount of the levy is not greater than the rate or the amount of the replaced levy.

Â Â Â Â Â  (3) For tax years beginning on or after July 1, 1998, each taxing district is authorized to levy the full amount of the operating taxes of the district on all taxable property within the boundaries of the district. Operating taxes consist of:

Â Â Â Â Â  (a) Ad valorem property taxes imposed at the rate established as the permanent rate limit or statutory rate limit, if applicable, for the taxing district or such lesser rate as the taxing district certifies to the assessor under ORS 310.060; or

Â Â Â Â Â  (b) If the district is imposing operating property taxes for the first time, ad valorem property taxes imposed at the rate established in the manner provided for by law as the permanent rate limit for the district or such lesser rate as the taxing district may determine. [1997 c.541 Â§321; 1999 c.21 Â§24; 1999 c.186 Â§4; 2001 c.114 Â§23]

Â Â Â Â Â  310.060 Notice certifying taxes; contents; extension of time to give notice or correct erroneous certification. (1) Not later than July 15 of each year, every city, school district or other public corporation authorized to levy or impose a tax on property shall file a written notice certifying the ad valorem property tax rate or the estimated amount of ad valorem property taxes to be imposed by the taxing district and any other taxes on property imposed by the taxing district on property subject to ad valorem property taxation that are required or authorized to be placed on the assessment and tax roll for the current fiscal year. The notice shall be accompanied by two copies of a lawfully adopted ordinance or resolution that categorizes the tax, fee, charge, assessment or toll as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (2) For any ad valorem property taxes levied by the taxing district, the notice shall state as separate items:

Â Â Â Â Â  (a) The taxing districtÂs rate of ad valorem property taxation that is within the permanent rate limitation imposed by section 11 (3), Article XI of the Oregon Constitution, or within the statutory rate limit determined in ORS 310.236 (4)(b) or 310.237, if applicable;

Â Â Â Â Â  (b) The total rate or amount of the taxing districtÂs local option taxes imposed pursuant to ORS 280.040 to 280.145 that have a term of five years or less and that are not for capital projects;

Â Â Â Â Â  (c) The total amount of the taxing districtÂs local option taxes that are for capital projects;

Â Â Â Â Â  (d) The total amount levied for the payment of bonded indebtedness or interest thereon that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution; and

Â Â Â Â Â  (e) The total amount levied that is subject to section 11b, Article XI of the Oregon Constitution, but that is not subject to the permanent ad valorem property tax rate limit described in section 11 (3), Article XI of the Oregon Constitution, because the amount levied is to be used to repay:

Â Â Â Â Â  (A) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (B) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (C) Principal and interest for any bond issued to refund an obligation described in subparagraph (A) or (B) of this paragraph; or

Â Â Â Â Â  (D) Local government pension and disability plan obligations that commit ad valorem property taxes.

Â Â Â Â Â  (3)(a) The notice shall also list each rate or amount subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (b) If an item described in subsection (2) of this section is allocable to more than one category described in ORS 310.150, the notice shall list separately the portion of each item allocable to each category.

Â Â Â Â Â  (4) For any other taxes on property imposed by the taxing district, the notice shall state:

Â Â Â Â Â  (a) The total amount of money to be raised by each other tax, in the aggregate or on a property by property basis, as appropriate.

Â Â Â Â Â  (b) Each amount that is subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (5) For any district authorized by law to place any other fees, charges, assessments or tolls on the assessment and tax roll, the notice shall state the total amount of money to be raised on a property by property basis.

Â Â Â Â Â  (6) In addition to the notice required under subsection (1) of this section, any taxing district that is subject to the Local Budget Law shall also provide the documents required by ORS 294.555 (3).

Â Â Â Â Â  (7)(a) Not later than July 15 of each year, the taxing district shall give the notice and documents described in this section to the assessor of the county in which the principal office of the taxing district is located and, if the taxing district is located in more than one county, to the assessor of each county in which any part of the taxing district is located. Not later than September 30 of each year, the taxing district shall provide a complete copy of the budget document to the clerk of the county in which the principal office of the taxing district is located and, if the taxing district is located in more than one county, to the clerk of each county in which any part of the taxing district is located.

Â Â Â Â Â  (b) If there is no county clerk in a county to which a taxing district is required by paragraph (a) of this subsection to submit a budget document, then the taxing district shall submit the budget document to the tax supervising and conservation commission in that county.

Â Â Â Â Â  (8) The Department of Revenue shall prescribe the form of notice required by this section. All amounts shall be stated in dollars and cents or ad valorem property tax rates in dollars and cents per thousand dollars of assessed value, as required by law. If the notice is given to the assessor, clerk or tax supervising and conservation commission of more than one county, a copy of each other such notice given shall accompany every notice given.

Â Â Â Â Â  (9) For good and sufficient reason, the county assessor may extend the time for the giving of the notice or correcting an erroneous certification for the current year up to but not later than October 1 as the county assessor considers reasonable. [Amended by 1955 c.259 Â§1; 1967 c.293 Â§4; 1973 c.333 Â§2; 1979 c.241 Â§28a; 1981 c.790 Â§12; 1985 c.784 Â§2; 1991 c.459 Â§218; 1993 c.270 Â§44; 1995 c.293 Â§1; 1997 c.154 Â§5; 1997 c.541 Â§244; 1999 c.186 Â§5; 1999 c.632 Â§23; 2001 c.135 Â§31; 2001 c.695 Â§32; 2001 c.753 Â§7; 2005 c.750 Â§1]

Â Â Â Â Â  310.061 Assessor to determine and report maximum school district operating tax when district certifies lesser rate; determination modified if district divided into zones. (1) If a school district certifies a rate pursuant to ORS 310.060 that is less than the maximum rate of operating taxes allowed by law, the county assessor for each county within which the school district is located shall determine the amount of operating taxes that would have been imposed by the school district if the school district had certified the maximum rate of operating taxes allowed by law.

Â Â Â Â Â  (2) If a school district has established tax zones pursuant to ORS 328.570 to 328.579, solely for purposes of subsection (1) of this section:

Â Â Â Â Â  (a) The maximum rate of operating tax allowed by law shall be determined for each tax zone of the district; and

Â Â Â Â Â  (b) The maximum rate of operating tax for a tax zone in which the district does not provide all of kindergarten through grade 12 education shall equal the maximum rate of operating tax for the district multiplied by the percentage established for the zone in the resolution adopted under ORS 328.576.

Â Â Â Â Â  (3) Each county assessor who is required to calculate an amount under subsection (1) of this section shall report that amount to the Department of Education. [1999 c.186 Â§12; 2001 c.246 Â§7]

Â Â Â Â Â  Note: 310.061 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 310 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.065 Procedure where notice not given. If the written notice of a taxing districtÂs ad valorem property tax or other tax is not given to the county assessor at the time specified, or as extended, under ORS 310.060, the assessor shall not include the tax in the computation of the total district tax rate under ORS 310.090. [Formerly part of 310.050; 1993 c.270 Â§45; 1997 c.541 Â§246]

Â Â Â Â Â  310.070 Procedure when taxes exceed limitations or are incorrectly categorized. (1) If the ad valorem property taxes reported to the clerk, assessor or tax supervising and conservation commission under ORS 310.060 are in excess of the constitutional or statutory limitations, or both, the assessor, upon the advice of the Department of Revenue, shall extend upon the tax roll of the county only such part of the taxes as will comply with the constitutional and statutory limitations and requirements governing the taxes.

Â Â Â Â Â  (2) If any part of the taxes on property certified under ORS 310.060 is incorrectly categorized as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, the Department of Revenue shall notify the taxing unit governing body and the county assessor and the county assessor shall extend the taxes on the roll in a manner that complies with the Oregon Constitution. For purposes of this section, taxes are incorrectly categorized only if:

Â Â Â Â Â  (a) The sole authority of the taxing unit to impose taxes on property is provided by statute and the statute does not authorize the imposition of taxes on property categorized as reported under ORS 310.060; or

Â Â Â Â Â  (b) The Oregon Tax Court or the Oregon Supreme Court has finally determined the correct manner in which a tax on property of the taxing unit should be categorized and that determination is different from the category reported under ORS 310.060. For purposes of this paragraph, Âfinally determinedÂ means that the Oregon Tax Court has entered a decision which has become final as described under ORS 305.440 or that, upon appeal from the Oregon Tax Court, the Supreme Court has entered a decision.

Â Â Â Â Â  (3) If any item certifying ad valorem property taxes under ORS 310.060 incorrectly characterizes the item attributes under section 11, Article XI of the Oregon Constitution, the Department of Revenue shall notify the taxing district governing body and the county assessor, and the county assessor shall extend the taxes on the roll in a manner that complies with the Oregon Constitution. [Amended by 1967 c.293 Â§5; 1971 c.646 Â§3; 1981 c.790 Â§13; 1983 s.s. c.5 Â§19; 1985 c.319 Â§2; 1993 c.270 Â§46; 1997 c.541 Â§247; 2005 c.750 Â§2]

Â Â Â Â Â  310.080 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  310.081 [Subsections (1) and (2) of 1961 Replacement Part enacted as 1957 c.626 Â§11; subsection (3) of 1957 Replacement Part enacted as part of 1957 s.s. c.2 Â§4; 1959 c.388 Â§9; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  310.082 [1957 s.s. c.2 Â§4; repealed by 1959 c.388 Â§15]

Â Â Â Â Â  310.084 [1957 c.626 Â§12; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  310.090 Computation of rate for each item of tax; category rates; total rates. (1) Subject to ORS 310.070, the county assessor shall compute the rate for each item of ad valorem property taxes, the category rate of ad valorem property taxes for each category described in ORS 310.150 and the total rate of ad valorem property taxes for each taxing district as provided in this section.

Â Â Â Â Â  (2) If the item of tax that is reported on the notice filed under ORS 310.060 is an amount, the rate of tax for that item shall be computed by dividing the amount by the assessed value used to compute the tax rate. The assessed value used to compute the tax rate is the tax levying districtÂs assessed value adjusted as otherwise provided by law.

Â Â Â Â Â  (3) The computed tax rates under subsection (2) of this section or as reported on the notice filed under ORS 310.060 shall be carried to the number of decimal places specified by rule of the Department of Revenue and truncated. The truncated rate shall be expressed as a rate per thousand dollars of assessed value.

Â Â Â Â Â  (4) All of the taxing districtÂs taxes that are reported on the notice filed under ORS 310.060 as rates and that are within the same category under ORS 310.150 shall be added together and added to the rates computed under subsection (2) of this section that are within the same category to obtain the category rates for the taxing district.

Â Â Â Â Â  (5) The total tax rate of the district shall be the total of the truncated tax rates calculated for the taxing district for the year. [Amended by 1967 c.293 Â§11; 1991 c.459 Â§221; 1997 c.541 Â§248]

Â Â Â Â Â  310.100 Taxes to apply to property shown by assessment roll; furnishing certificate showing aggregate valuation of taxable property. Each ad valorem property tax of a taxing district shall apply to all the taxable property of the district, or to all the taxable property in a tax zone of a district that has established two or more tax zones within the district, as shown by the assessment roll last compiled by the assessor. The assessor, upon the application of the governing body or of the duly accredited officer of any such taxing district, shall furnish a certificate, properly verified, showing the aggregate valuation of the taxable property therein. [Amended by 1991 c.459 Â§222; 1997 c.541 Â§250; 2001 c.246 Â§8; 2001 c.553 Â§6]

Â Â Â Â Â  310.105 Rate adjustments to reflect nontimber offsets; no effect on permanent or statutory rate limits. (1) If a taxing district lying in two or more counties is entitled to offsets which have been provided by statute, the rates determined under ORS 310.090 shall be further adjusted to reflect the offsets.

Â Â Â Â Â  (2) Adjustments under this section shall be made to ensure that the rate of taxation is uniform throughout the taxing district.

Â Â Â Â Â  (3) Adjustments made under this section shall not affect the permanent rate limit determined for purposes of section 11 (3), Article XI of the Oregon Constitution, or the statutory rate limit determined in ORS 310.236 (4)(b) or 310.237, if applicable. [1971 c.720 Â§1; 1977 c.892 Â§37; 1979 c.438 Â§4; 1993 c.801 Â§37; 1997 c.541 Â§251; 1999 c.186 Â§6]

Â Â Â Â Â  310.108 Operating tax rate adjustment for timber offsets. If the taxing district is a district other than a school district, education service district, community college district or community college service district, and is a district for which the assessor is directed to offset timber harvest privilege tax revenues against the districtÂs ad valorem property taxes under ORS 321.312 or 321.487, the operating tax rate certified on the notice required under ORS 310.060, shall be further adjusted to reflect the amount of the offset. [1997 c.541 Â§252; 1999 c.1078 Â§Â§33,33b]

Â Â Â Â Â  Note: 310.108 is repealed December 31, 2006. See section 26, chapter 621, Oregon Laws 2003.

Â Â Â Â Â  Note: 310.108 was added to and made a part of ORS chapter 310 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.110 Apportionment of taxes where taxing district lies in two or more counties; estimates. (1) If a taxing district lies in two or more counties, and the district certifies an item of ad valorem property tax as an amount in the notice required under ORS 310.060, the amount certified by the district shall be apportioned on the basis of the assessed value used to compute the tax rate for the current tax year, in the proportion that the assessed value of the part of the district lying in each county bears to the assessed value of the whole district. However, if a boundary change affecting the district becomes effective as to the levy being apportioned, an adjustment of the assessed value shall be made so as to reflect the boundary change.

Â Â Â Â Â  (2) Any assessor who is unable to certify the current assessed value for any joint district lying partially in the county by September 25 shall, with the cooperation of the Department of Revenue, estimate as closely as practicable the assessed value of that district for the purpose of apportioning the ad valorem property taxes of the joint district in the current year as equitably as is possible. The estimate shall be completed and certified to the assessor or assessors of the other counties on the fifth business day after September 25 and shall be used as the basis for the apportionment required by this section. [Amended by 1953 c.194 Â§2; 1963 c.274 Â§1; 1967 c.199 Â§1; 1971 c.482 Â§1; 1977 c.892 Â§38; 1979 c.438 Â§5; 1981 c.804 Â§86; 1985 c.613 Â§5; 1991 c.459 Â§223; 1997 c.541 Â§254; 1999 c.1078 Â§69; 2003 c.621 Â§94]

Â Â Â Â Â  310.120 [Repealed by 1977 c.730 Â§4]

Â Â Â Â Â  310.125 [1961 c.719 Â§Â§1,2; 1975 c.189 Â§1; 1991 c.459 Â§224; 1997 c.541 Â§256; repealed by 2005 c.94 Â§61]

Â Â Â Â Â  310.130 [Amended by 1991 c.459 Â§224a; 1993 c.270 Â§47; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.135 [1979 c.241 Â§53; renumbered 310.404 in 1991]

TAX LIMITATIONS

(1990 Measure 5 Limits on Amount of Tax)

Â Â Â Â Â  310.140 Legislative findings; definitions. The Legislative Assembly finds that section 11b, Article XI of the Oregon Constitution, was drafted by citizens and placed before the voters of the State of Oregon by initiative petition. Section 11b, Article XI of the Oregon Constitution, uses terms that do not have established legal meanings and require definition by the Legislative Assembly. Section 11b, Article XI of the Oregon Constitution, was amended by section 11 (11), Article XI of the Oregon Constitution. This section is intended to interpret the terms of section 11b, Article XI of the Oregon Constitution, as originally adopted and as amended by section 11 (11), Article XI of the Oregon Constitution, consistent with the intent of the people in adopting these provisions, so that the provisions of section 11b, Article XI of the Oregon Constitution, may be given effect uniformly throughout the State of Oregon, with minimal confusion and misunderstanding by citizens and affected units of government. As used in the revenue and tax laws of this state, and for purposes of section 11b, Article XI of the Oregon Constitution:

Â Â Â Â Â  (1) ÂActual costÂ means all direct or indirect costs incurred by a government unit in order to deliver goods or services or to undertake a capital construction project. The Âactual costÂ of providing goods or services to a property or property owner includes the average cost or an allocated portion of the total amount of the actual cost of making a good or service available to the property or property owner, whether stated as a minimum, fixed or variable amount. ÂActual costÂ includes, but is not limited to, the costs of labor, materials, supplies, equipment rental, property acquisition, permits, engineering, financing, reasonable program delinquencies, return on investment, required fees, insurance, administration, accounting, depreciation, amortization, operation, maintenance, repair or replacement and debt service, including debt service payments or payments into reserve accounts for debt service and payment of amounts necessary to meet debt service coverage requirements.

Â Â Â Â Â  (2) ÂAssessment for local improvementÂ means any tax, fee, charge or assessment that does not exceed the actual cost incurred by a unit of government for design, construction and financing of a local improvement.

Â Â Â Â Â  (3) ÂBonded indebtednessÂ means any formally executed written agreement representing a promise by a unit of government to pay to another a specified sum of money, at a specified date or dates at least one year in the future.

Â Â Â Â Â  (4) ÂCapital constructionÂ:

Â Â Â Â Â  (a) For bonded indebtedness issued prior to December 5, 1996, and for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent prior to June 20, 1997, means the construction, modification, replacement, repair, remodeling or renovation of a structure, or addition to a structure, that is expected to have a useful life of more than one year, and includes, but is not limited to:

Â Â Â Â Â  (A) Acquisition of land, or a legal interest in land, in conjunction with the capital construction of a structure.

Â Â Â Â Â  (B) Acquisition, installation of machinery or equipment, furnishings or materials that will become an integral part of a structure.

Â Â Â Â Â  (C) Activities related to the capital construction, including planning, design, authorizing, issuing, carrying or repaying interim or permanent financing, research, land use and environmental impact studies, acquisition of permits or licenses or other services connected with the construction.

Â Â Â Â Â  (D) Acquisition of existing structures, or legal interests in structures, in conjunction with the capital construction.

Â Â Â Â Â  (b) For bonded indebtedness issued on or after December 5, 1996, except for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, has the meaning given that term in paragraph (a) of this subsection, except that Âcapital constructionÂ:

Â Â Â Â Â  (A) Includes public safety and law enforcement vehicles with a projected useful life of five years or more; and

Â Â Â Â Â  (B) Does not include:

Â Â Â Â Â  (i) Maintenance and repairs, the need for which could be reasonably anticipated;

Â Â Â Â Â  (ii) Supplies and equipment that are not intrinsic to the structure; or

Â Â Â Â Â  (iii) Furnishings, unless the furnishings are acquired in connection with the acquisition, construction, remodeling or renovation of a structure, or the repair of a structure that is required because of damage or destruction of the structure.

Â Â Â Â Â  (5) ÂCapital improvementsÂ:

Â Â Â Â Â  (a) For bonded indebtedness issued prior to December 5, 1996, and for the proceeds of any bonded indebtedness approved by electors before December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, means land, structures, facilities, as that term is defined in ORS 288.805, machinery, equipment or furnishings having a useful life longer than one year.

Â Â Â Â Â  (b) For bonded indebtedness issued on or after December 5, 1996, except for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, has the meaning given that term in paragraph (a) of this subsection, except that Âcapital improvementsÂ:

Â Â Â Â Â  (A) Includes public safety and law enforcement vehicles with a projected useful life of five years or more; and

Â Â Â Â Â  (B) Does not include:

Â Â Â Â Â  (i) Maintenance and repairs, the need for which could be reasonably anticipated;

Â Â Â Â Â  (ii) Supplies and equipment that are not intrinsic to the structure; or

Â Â Â Â Â  (iii) Furnishings, unless the furnishings are acquired in connection with the acquisition, construction, remodeling or renovation of a structure, or the repair of a structure that is required because of damage or destruction of the structure.

Â Â Â Â Â  (6) ÂDirect consequence of ownershipÂ means that the obligation of the owner of property to pay a tax arises solely because that person is the owner of the property, and the obligation to pay the tax arises as an immediate and necessary result of that ownership without respect to any other intervening transaction, condition or event.

Â Â Â Â Â  (7)(a) ÂExempt bonded indebtednessÂ means:

Â Â Â Â Â  (A) Bonded indebtedness authorized by a specific provision of the Oregon Constitution;

Â Â Â Â Â  (B) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements that was issued as a general obligation of the issuing governmental unit on or before November 6, 1990;

Â Â Â Â Â  (C) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements that was issued as a general obligation of the issuing governmental unit after November 6, 1990, with the approval of the electors of the issuing governmental unit; or

Â Â Â Â Â  (D) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements, if the issuance of the bonds is approved by voters on or after December 5, 1996, in an election that is in compliance with the voter participation requirements of section 11 (8), Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) ÂExempt bonded indebtednessÂ includes bonded indebtedness issued to refund or refinance any bonded indebtedness described in paragraph (a) of this subsection.

Â Â Â Â Â  (8)(a) ÂIncurred chargeÂ means a charge imposed by a unit of government on property or upon a property owner that does not exceed the actual cost of providing goods or services and that can be controlled or avoided by the property owner because:

Â Â Â Â Â  (A) The charge is based on the quantity of the goods or services used, and the owner has direct control over the quantity;

Â Â Â Â Â  (B) The goods or services are provided only on the specific request of the property owner; or

Â Â Â Â Â  (C) The goods or services are provided by the government unit only after the individual property owner has failed to meet routine obligations of ownership of the affected property, and such action is deemed necessary by an appropriate government unit to enforce regulations pertaining to health or safety.

Â Â Â Â Â  (b) For purposes of this subsection, an owner of property may control or avoid an incurred charge if the owner is capable of taking action to affect the amount of a charge that is or will be imposed or to avoid imposition of a charge even if the owner must incur expense in so doing.

Â Â Â Â Â  (c) For purposes of paragraph (a)(A) of this subsection, an owner of property has direct control over the quantity of goods or services if the owner of property has the ability, whether or not that ability is exercised, to determine the quantity of goods or services provided or to be provided.

Â Â Â Â Â  (9)(a) ÂLocal improvementÂ means a capital construction project, or part thereof, undertaken by a local government, pursuant to ORS 223.387 to 223.399, or pursuant to a local ordinance or resolution prescribing the procedure to be followed in making local assessments for benefits from a local improvement upon the lots that have been benefited by all or a part of the improvement:

Â Â Â Â Â  (A) That provides a special benefit only to specific properties or rectifies a problem caused by specific properties;

Â Â Â Â Â  (B) The costs of which are assessed against those properties in a single assessment upon the completion of the project; and

Â Â Â Â Â  (C) For which the property owner may elect to make payment of the assessment plus appropriate interest over a period of at least 10 years.

Â Â Â Â Â  (b) For purposes of paragraph (a) of this subsection, the status of a capital construction project as a local improvement is not affected by the accrual of a general benefit to property other than the property receiving the special benefit.

Â Â Â Â Â  (10) ÂMaintenance and repairs, the need for which could be reasonably anticipatedÂ:

Â Â Â Â Â  (a) Means activities, the type of which may be deducted as an expense under the provisions of the federal Internal Revenue Code, as amended and in effect on December 31, 2004, that keep the property in ordinarily efficient operating condition and that do not add materially to the value of the property nor appreciably prolong the life of the property;

Â Â Â Â Â  (b) Does not include maintenance and repair of property that is required by damage, destruction or defect in design, or that was otherwise not reasonably expected at the time the property was constructed or acquired, or the addition of material that is in the nature of the replacement of property and that arrests the deterioration or appreciably prolongs the useful life of the property; and

Â Â Â Â Â  (c) Does not include street and highway construction, overlay and reconstruction.

Â Â Â Â Â  (11) ÂProjected useful lifeÂ means the useful life, as reasonably estimated by the unit of government undertaking the capital construction or capital improvement project, beginning with the date the property was acquired, constructed or reconstructed and based on the propertyÂs condition at the time the property was acquired, constructed or reconstructed.

Â Â Â Â Â  (12) ÂRoutine obligations of ownershipÂ means a standard of operation, maintenance, use or care of property established by law, or if established by custom or common law, a standard that is reasonable for the type of property affected.

Â Â Â Â Â  (13) ÂSingle assessmentÂ means the complete assessment process, including preassessment, assessment or reassessment, for any local improvement authorized by ORS 223.387 to 223.399, or a local ordinance or resolution that provides the procedure to be followed in making local assessments for benefits from a local improvement upon lots that have been benefited by all or part of the improvement.

Â Â Â Â Â  (14) ÂSpecial benefit only to specific propertiesÂ shall have the same meaning as Âspecial and peculiar benefitÂ as that term is used in ORS 223.389.

Â Â Â Â Â  (15) ÂSpecific requestÂ means:

Â Â Â Â Â  (a) An affirmative act by a property owner to seek or obtain delivery of goods or services;

Â Â Â Â Â  (b) An affirmative act by a property owner, the legal consequence of which is to cause the delivery of goods or services to the property owner; or

Â Â Â Â Â  (c) Failure of an owner of property to change a request for goods or services made by a prior owner of the property.

Â Â Â Â Â  (16) ÂStructureÂ means any temporary or permanent building or improvement to real property of any kind that is constructed on or attached to real property, whether above, on or beneath the surface.

Â Â Â Â Â  (17) ÂSupplies and equipment intrinsic to a structureÂ means the supplies and equipment that are necessary to permit a structure to perform the functions for which the structure was constructed, or that will, upon installation, constitute fixtures considered to be part of the real property that is comprised, in whole or part, of the structure and land supporting the structure.

Â Â Â Â Â  (18) ÂTax on propertyÂ means any tax, fee, charge or assessment imposed by any government unit upon property or upon a property owner as a direct consequence of ownership of that property, but does not include incurred charges or assessments for local improvements. As used in this subsection, ÂpropertyÂ means real or tangible personal property, and intangible property that is part of a unit of real or tangible personal property to the extent that such intangible property is subject to a tax on property. [1991 c.459 Â§210; 1997 c.541 Â§258; 1999 c.21 Â§25; 1999 c.90 Â§33; 2001 c.660 Â§28; 2003 c.46 Â§24; 2003 c.77 Â§6; 2003 c.195 Â§23; 2003 c.802 Â§63; 2005 c.832 Â§18]

Â Â Â Â Â  310.143 Certification of taxes on taxable property subject to 1990 Measure 5 limits; refunds of taxes on property not certified, erroneously certified or certified by nongovernmental entity. (1) Any tax on property that is imposed on property that is subject to ad valorem taxation by any unit of local government shall be certified to the assessor each year, as provided under ORS 310.060. Except as otherwise specifically provided by law, any tax, fee, charge or assessment that is not a tax on property or is not imposed on property subject to ad valorem taxation shall not be certified to the assessor. Each tax certified shall be certified in whichever of the following forms is applicable:

Â Â Â Â Â  (a) In dollars and cents in either the total amount to be raised from all property in the unit;

Â Â Â Â Â  (b) In dollars and cents per property; or

Â Â Â Â Â  (c) As a rate per $1,000 of assessed value.

Â Â Â Â Â  (2) If any unit of local government imposes on property that is subject to ad valorem taxation a tax on property, as defined in ORS 310.140, that is not certified to the assessor under ORS 310.060 for imposition and collection, and a court of competent jurisdiction determines that the tax is subject to the limits of section 11b, Article XI of the Oregon Constitution, the unit of local government shall pay any refunds ordered by the court. No refunds shall be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on any property that also is subject to the challenged tax.

Â Â Â Â Â  (3) Notwithstanding ORS 311.806, when any unit of local government certifies a tax on property to be collected by the tax collector, and the amount of the tax on individual properties is calculated by the unit of local government, any claim for refund of such taxes due to an error in calculation of the amount of the tax shall be made to the unit of local government within the same time and in the same manner as claims for refund are to be made under ORS 311.806. The unit of local government shall pay any refunds it determines to be due to errors in calculation of the amount of the tax out of the funds available to the unit of local government. Such refunds shall not be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on the property for which the refund is made.

Â Â Â Â Â  (4) Notwithstanding ORS 311.806, when any entity that is not a unit of local government certifies an amount specifically authorized by law to be included on the roll to be collected by the tax collector, and the amount on individual properties is calculated by the entity, any claim for refund of the amount due to an error in calculation of the amount shall be made to the entity within the same time and in the same manner as claims for refunds are to be made under ORS 311.806 (2). The entity shall pay any refunds it determines to be due to errors in calculation of the amount out of the funds available to the entity. The refunds shall not be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on the property for which the refund is made. [1991 c.459 Â§211; 1993 c.270 Â§48; 1995 c.256 Â§9; 1997 c.541 Â§259]

Â Â Â Â Â  310.145 Ordinance or resolution classifying and categorizing taxes subject to 1990 Measure 5 limits. (1) Each unit of local government that imposes a tax, fee, charge or assessment may adopt an ordinance or resolution classifying all or any of the taxes, fees, charges and assessments it imposes as being in one or more of the following categories:

Â Â Â Â Â  (a) Taxes on property subject to the limits of section 11b, Article XI of the Oregon Constitution, and within this category, those taxes that are dedicated to funding the public school system, and those that are imposed to support other government operations.

Â Â Â Â Â  (b) Incurred charges.

Â Â Â Â Â  (c) Assessments for local improvements.

Â Â Â Â Â  (d) Taxes to pay principal and interest on exempt bonded indebtedness.

Â Â Â Â Â  (e) All other taxes, fees, charges and assessments that are not subject to the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) An ordinance or resolution adopted under this section shall serve as notice of the classification of taxes, fees, charges and assessments for purposes of ORS 305.580 to 305.591. [1991 c.459 Â§212; 1993 c.270 Â§49]

Â Â Â Â Â  310.147 Code area system; tentative consolidated tax rates per category; total consolidated code area rates after adjustment; recordation on assessment roll. (1) Each year, the county assessor shall establish a system of code areas, identified by code numbers, which shall represent all of the various combinations of taxing districts, or tax zones of taxing districts in which district taxes differ, as of July 1 of that year in which a piece of property was located in the county on January 1 of that year.

Â Â Â Â Â  (2) The assessor shall compute a tentative consolidated ad valorem property tax rate for each code area. The tentative consolidated ad valorem property tax rate for the code area shall be determined for each category under ORS 310.150. The tentative consolidated ad valorem property tax rate for each category for the code area shall be the sum of the category rates determined under ORS 310.090 for each taxing district in the code area.

Â Â Â Â Â  (3)(a) The assessor shall compute the consolidated category rate for each category under ORS 310.150 using the ad valorem property taxes to be imposed on each property after adjustment under ORS 310.150. In the case of the exempt bonded indebtedness category, the tentative consolidated category rate for the code area shall be the consolidated category rate for the code area.

Â Â Â Â Â  (b) The total consolidated rate for the code area shall equal the sum of the consolidated rates for each category determined under paragraph (a) of this subsection after adjustment under ORS 310.150.

Â Â Â Â Â  (4) The assessor shall indicate on the assessment roll the code area number for each item of property assessed. In addition, the assessor shall compile in duplicate a list of all code areas and their numbers and identify for each area the names of each taxing district in the area, the rate, after adjustment under ORS 310.150, for each item of the taxing district reported on the notice filed under ORS 310.060, the total rate for each taxing district and by category as described in ORS 310.150 and the total consolidated rate for the code area. The list shall constitute a part of the certificate prepared under ORS 311.105, to be delivered to the county clerk and to the tax collector. [Formerly 308.221; 2001 c.246 Â§9; 2001 c.553 Â§7; 2003 c.621 Â§104]

Â Â Â Â Â  310.150 Segregation into categories; category limits; determination if amount of taxes on property is within limits; method of reducing taxes to meet limits. (1) The three categories within which ad valorem property tax items are to be categorized in the notice to be filed under ORS 310.060 and for which category rates of ad valorem property taxes are to be computed under ORS 310.090 and tentative consolidated category rates are to be computed for each code area under ORS 310.147 are as follows:

Â Â Â Â Â  (a) Taxes levied or imposed for the purpose of funding exempt bonded indebtedness.

Â Â Â Â Â  (b) Taxes levied or imposed for the purpose of funding the public school system and that are not described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Taxes levied or imposed for the purpose of funding government operations other than public school system operations and that are not described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) After computation of the tentative ad valorem property tax consolidated rate for each category under ORS 310.147, and after calculation of the amount of ad valorem property taxes to be imposed on properties in the county, but before extending any taxes on the assessment and tax roll, the assessor shall determine whether the total amount of taxes on property to be imposed on each property in the code area in each category is within the limits described in subsection (3) of this section.

Â Â Â Â Â  (3)(a) The assessor shall determine whether the ad valorem property taxes to be imposed on any property exceed the limits described in this subsection in order to ensure, as guaranteed in section 11 (11) and 11b, Article XI of the Oregon Constitution, that taxes imposed in each geographic area taxed by the same local taxing districts do not exceed $5 (public school system) and $10 (other government) per $1,000 of real market value.

Â Â Â Â Â  (b) For the category of taxes imposed for the purpose of funding the public school system that are not for the purpose of paying principal and interest on exempt bonded indebtedness, if the tentative consolidated ad valorem property tax rate determined under subsection (2) of this section exceeds $5 per $1,000 of real market value, the consolidated rate shall be adjusted as provided in this section so that the consolidated rate for the public school system category equals $5 per $1,000 of real market value.

Â Â Â Â Â  (c) For the category of taxes imposed for the purpose of funding government operations other than the public school system and that are not for the purpose of paying principal and interest on exempt bonded indebtedness, if the tentative consolidated ad valorem property tax rate exceeds $10 per $1,000 of real market value, the consolidated rate shall be adjusted as provided in this section so that the consolidated rate for the other government category equals $10 per $1,000 of real market value.

Â Â Â Â Â  (d) For the category of taxes imposed for the purpose of paying principal and interest on exempt bonded indebtedness, the tentative consolidated rate determined under subsection (2) of this section shall be the consolidated rate for the exempt bonded indebtedness category.

Â Â Â Â Â  (4) If the taxes on property in either category to be imposed on any property in the code area exceed the limit established for that category in subsection (3) of this section, the assessor shall reduce the taxes by applying a reduction ratio.

Â Â Â Â Â  (5)(a) If local option taxes described under ORS 280.040 to 280.145 have been adopted by one or more taxing districts in the code area, the reduction ratio shall be calculated under this subsection and applied only to the local option taxes imposed on the property for which the taxes are being determined.

Â Â Â Â Â  (b) Local option taxes subject to compression under this subsection include urban renewal division of tax revenue that is derived from the division of local option tax authority.

Â Â Â Â Â  (c) The numerator of the reduction ratio shall be the amount obtained (but not less than zero) by subtracting the tentative consolidated category rate of ad valorem property taxes that are not local option taxes from the maximum rate of ad valorem property taxes for the category described in subsection (3) of this section.

Â Â Â Â Â  (d) The denominator for the ratio shall be the total rate of all local option taxes for the category.

Â Â Â Â Â  (e) The assessor shall multiply the reduction ratio determined under this subsection by each local option tax amount to which the property is subject in the category.

Â Â Â Â Â  (f) So reduced, the assessor shall again determine if the total taxes for the category to be imposed on the property exceed the limits described in subsection (3) of this section. If the reduced taxes for the category do not exceed the category limit, such taxes shall be the taxes used to compute the consolidated rate for the code area in which the property is located. If the reduced taxes for the category still exceed the category limit after all local option taxes have been eliminated, the taxes in the category shall be subject to further reduction under subsection (6) of this section.

Â Â Â Â Â  (6)(a) If the property is not subject to local option taxes or if all local option taxes have been eliminated as a result of the application of the reduction ratio calculated under subsection (5) of this section, and the tentative consolidated rate determined under ORS 310.147 for the category exceeds the maximum rate of ad valorem property taxes for the category described in subsection (3) of this section, the reduction ratio shall be determined under this subsection.

Â Â Â Â Â  (b) The numerator of the reduction ratio shall be the maximum rate permitted for the category described in subsection (3) of this section.

Â Â Â Â Â  (c) The denominator of the reduction ratio shall be the tentative consolidated category rate under ORS 310.147 (or the category rate applicable to the property after the reduction under subsection (5) of this section, if applicable).

Â Â Â Â Â  (d) The assessor shall multiply the reduction ratio determined under this subsection by the amount of each taxing district item of ad valorem property tax that is a component of the tentative consolidated category rate for the code area in which the property is located.

Â Â Â Â Â  (7) In determining whether the taxes described in subsection (1)(c) of this section exceed the limitation under subsection (3)(c) of this section, all moneys raised through the urban renewal special levy described in ORS 457.435 and all moneys raised through the urban renewal division of tax, including amounts derived from exempt bonded indebtedness authority and local option tax authority, must be categorized as subject to the limitation described in subsection (3)(c) of this section. [1991 c.459 Â§213; 1997 c.541 Â§260; 2003 c.198 Â§1]

Â Â Â Â Â  310.153 Total amount to be raised for each taxing district and item; basis for assessorÂs certificate. (1) The assessor shall determine the total amount to be raised for each taxing district in the code area and, for the total amount for each taxing district, the amount for each item that is listed in the taxing districtÂs notice filed under ORS 310.060.

Â Â Â Â Â  (2) The amounts determined under this section shall serve as the basis for the assessorÂs certificate prepared under ORS 311.105. [1997 c.541 Â§263]

Â Â Â Â Â  Note: 310.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 310 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.155 Public school system limit; definitions. (1) For purposes of ORS 310.150, taxes are levied or imposed to fund the public school system if the taxes will be used exclusively for educational services, including support services, provided by any unit of government, at any level from prekindergarten through post-graduate training.

Â Â Â Â Â  (2) Taxes on property levied or imposed by a unit of government whose principal function is to provide educational services shall be considered to be dedicated to fund the public school system unless the sole purpose of a particular, voter approved levy is for other than educational services or support services as defined in this section.

Â Â Â Â Â  (3) Taxes on property levied or imposed by a unit of government whose principal function is to perform government operations other than educational services shall be considered to be dedicated to fund the public school system only if the sole purpose of a particular, voter approved levy is for educational services or support services as defined in this section.

Â Â Â Â Â  (4) As used in this section, Âeducational servicesÂ includes:

Â Â Â Â Â  (a) Establishment and maintenance of preschools, kindergartens, elementary schools, high schools, community colleges and institutions of higher education.

Â Â Â Â Â  (b) Establishment and maintenance of career schools, adult education programs, evening school programs and schools or facilities for the physically, mentally or emotionally disabled.

Â Â Â Â Â  (5) As used in this section, Âsupport servicesÂ includes clerical, administrative, professional and managerial services, property maintenance, transportation, counseling, training and other services customarily performed in connection with the delivery of educational services.

Â Â Â Â Â  (6) ÂEducational servicesÂ does not include community recreation programs, civic activities, public libraries, programs for custody or care of children or community welfare activities if those programs or activities are provided to the general public and not for the benefit of students or other participants in the programs and activities described in subsection (4) of this section. [1991 c.459 Â§214; 1995 c.343 Â§27; 1997 c.541 Â§264]

Â Â Â Â Â  310.156 Certain community college library limits. (1) Notwithstanding ORS 310.155 and for purposes of ORS 310.150, taxes levied or imposed by a community college district to provide a public library system established prior to September 9, 1995, shall be considered to be levied or imposed for the purpose of funding government operations other than the public school system.

Â Â Â Â Â  (2) As used in this section, Âpublic library systemÂ has the meaning given the term in ORS 357.400. [1995 c.43 Â§2]

Â Â Â Â Â  310.160 Unit of property; description for purposes of determining if amount of taxes exceeds 1990 Measure 5 limits. (1) For purposes of determining whether the taxes on property to be imposed on any property exceed the limits imposed by section 11b, Article XI of the Oregon Constitution, the unit of property to be considered shall consist of all contiguous property within a single code area in the county under common ownership that is used and appraised for a single integrated purpose, whether or not that property is taxed as a single account or multiple accounts.

Â Â Â Â Â  (2) In the case of real property that is specially assessed under ORS 308A.107, 308A.256, 308A.315 or 321.257 to 321.390 or any other law, or partially exempt from tax under ORS 307.250, 307.370 or 358.480 to 358.545 or any other law, the unit of property shall consist of all components of land and improvements in a single operating unit.

Â Â Â Â Â  (3) In the case of timeshare properties, the unit of property shall consist of all real property components associated with all timeshare property within a timeshare plan as described in ORS 94.808.

Â Â Â Â Â  (4) In the case of personal property that is not part of an operating unit consisting of both real and personal property, the unit of property shall consist of all items of personal property identified in a single property tax account.

Â Â Â Â Â  (5) In the case of land upon which an improvement is located, and the land and the improvement are owned by different persons, if the land and improvements are a single operating unit, the unit of property shall consist of the entire improved parcel. [1991 c.459 Â§215; 1993 c.801 Â§37a; 1999 c.314 Â§64; 2001 c.540 Â§20]

Â Â Â Â Â  310.165 Partially exempt or specially assessed property; treatment of additional taxes imposed upon disqualification from special assessment or exemption. (1) For any unit of property partially exempt from tax under ORS 307.250, 307.370, 308.459 or 358.480 to 358.545 or any other law, the assessor shall determine the maximum amount of taxes on property to be imposed on such property under ORS 310.150, by using the lesser of the real market value or the taxable value of the property after the exemption has been applied.

Â Â Â Â Â  (2) For any land that is specially assessed for ad valorem tax purposes under ORS 308A.050 to 308A.128, 308A.250 to 308A.259, 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, the assessor shall determine the maximum amount of taxes on property to be imposed on such property under ORS 310.150 by using the lesser of the real market value or the specially assessed value of the property.

Â Â Â Â Â  (3) In the case of any unit of property of which a part of the unit is exempt from taxation, and that part may be identified both as to value and physical description, the real market value of the unit shall not include the value of the exempt part of the unit.

Â Â Â Â Â  (4) If any unit of property described in subsection (1) or (2) of this section for which the maximum amount of taxes imposed has been determined under this section is subject to imposition of additional taxes due to disqualification from special assessment or partial exemption, the determination of the maximum amount of additional taxes that may be imposed due to disqualification shall be made on the basis of the real market value of the property for the year to which the additional taxes relate. [1991 c.459 Â§216; 1993 c.270 Â§50; 1993 c.801 Â§37b; 1999 c.314 Â§65; 2001 c.114 Â§24; 2001 c.540 Â§21; 2003 c.454 Â§Â§104,106; 2003 c.621 Â§95]

Â Â Â Â Â  310.170 Allocation by districts of distributions from unsegregated tax collections account among taxes subject to 1990 Measure 5 limits. If any taxing district certifies for levy or imposition under ORS 310.060 more than one tax subject to the limits of section 11b, Article XI of the Oregon Constitution, and receives distributions from the unsegregated tax collections account in an amount that is less than the total amount of taxes so certified, the taxing district may allocate the funds distributed to it among the taxes so certified. No taxing district may allocate funds to any one tax in an amount greater than the amount the district certified for levy or imposition under ORS 310.060 during the period for which the tax is imposed. [1991 c.459 Â§219]

Â Â Â Â Â  310.180 [1991 c.396 Â§3; 1993 c.424 Â§7; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.181 [1991 c.396 Â§2; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.182 [1991 c.396 Â§4; 1993 c.424 Â§8; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.184 [1991 c.396 Â§5; 1993 c.424 Â§9; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.186 [1991 c.396 Â§Â§6,8; 1993 c.424 Â§10; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.188 [1991 c.396 Â§7; 1993 c.424 Â§11; repealed by 1997 c.541 Â§268]

(Election Challenges)

Â Â Â Â Â  310.190 Effect of election challenge on tax; resolution of challenge. (1) If a challenge has been filed under ORS 258.016 (7), any tax that was authorized by the election shall not be extended on the assessment and tax roll until the challenge has been resolved.

Â Â Â Â Â  (2) If a challenge is resolved so that the contested election is determined to be valid and all appeals of the resolution also resolved, or rights to appeal expired, the tax that was authorized by the election shall be extended on the roll for the first tax year following the date of resolution.

Â Â Â Â Â  (3) The tax shall be extended for the same number of years as the tax would have been imposed had the challenge not occurred. [1997 c.541 Â§318]

Â Â Â Â Â  310.193 Taxing district duty to notify assessor of challenge. A taxing district that has received notice of a challenge to one of the districtÂs elections under ORS 258.016 shall notify the assessor of the filing of the challenge and of the resolution of the challenge. [1997 c.541 Â§319]

(Calculation of 1997 Measure 50 Permanent and Supplemental Statutory Rate Limits on Operating Taxes and 1997-1998 Tax Reductions)

Â Â Â Â Â  310.200 Purpose. The purpose of ORS 310.200 to 310.242 is to set forth the procedure by which tax reductions caused by implementation of section 11, Article XI of the Oregon Constitution, and caused by additional statutory reductions, for the tax year beginning July 1, 1997, are to be distributed to the property taxpayers and taxing districts of this state and to derive each districtÂs permanent rate limit for operating taxes and statutory rate limit for operating taxes for tax years beginning on or after July 1, 1997. [1997 c.541 Â§20]

Â Â Â Â Â  310.202 Definitions for ORS 310.200 to 310.242. As used in ORS 310.200 to 310.242:

Â Â Â Â Â  (1) ÂLocal option taxesÂ means taxes described under section 11 (4) or (7)(c), Article XI of the Oregon Constitution, and does not include serial levies or continuing levies first imposed in the tax year beginning July 1, 1997, that merely replace serial or one-year levies imposed in the tax year beginning July 1, 1996.

Â Â Â Â Â  (2) ÂMeasure 5 assessed value rateÂ means the rate determined under ORS 310.238.

Â Â Â Â Â  (3) ÂMeasure 5 imposed tax estimateÂ means the amount determined under ORS 310.210 solely for purposes of tax reduction distribution and is not the amount of tax actually to be imposed on property for the tax year.

Â Â Â Â Â  (4) ÂMeasure 5 valueÂ means the real market value of taxable property that is not subject to special assessment or the specially assessed value of property subject to special assessment.

Â Â Â Â Â  (5) ÂMeasure 47 comparison taxesÂ means taxes calculated under ORS 310.212. The Legislative Assembly is expressly not adopting by reference any provision of repealed Ballot Measure 47 (1996) under ORS 310.200 to 310.242.

Â Â Â Â Â  (6) ÂOperating taxesÂ has the meaning given that term in ORS 310.055.

Â Â Â Â Â  (7) ÂPermanent rate limit on operating taxesÂ means a taxing districtÂs maximum rate of operating taxes allowed under section 11 (3), Article XI of the Oregon Constitution.

Â Â Â Â Â  (8) ÂPre-reduction Measure 50 taxesÂ means the amount determined by subtracting those taxes not subject to reduction under section 11 (3), Article XI of the Oregon Constitution, from the Measure 5 imposed tax estimate.

Â Â Â Â Â  (9) ÂQualified taxing district obligationsÂ means any portion of a local taxing district levy that is used to repay:

Â Â Â Â Â  (a) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (b) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (c) Principal and interest for any bond issued to refund an obligation described in paragraph (a) or (b) of this subsection; or

Â Â Â Â Â  (d) Local government pension and disability plan obligations that commit ad valorem property taxes and the ad valorem property taxes imposed to fulfill those obligations.

Â Â Â Â Â  (10) ÂStatutory rate limit on operating taxesÂ means the maximum rate of operating taxes that may be imposed after supplemental statutory reduction under ORS 310.222 (6).

Â Â Â Â Â  (11) ÂUrban renewal incrementÂ has the meaning given the term ÂincrementÂ in ORS 457.010. [1997 c.541 Â§21; 2003 c.46 Â§25]

Â Â Â Â Â  310.204 ÂHospital facilityÂ defined. In order to determine if ad valorem property taxes are used to support a hospital facility and therefore are subject to section 11 (6), Article XI of the Oregon Constitution, the term Âhospital facilityÂ means a facility with an organized medical staff, with permanent facilities that include inpatient beds, and with medical services, including physician services and continuous nursing services under the supervision of registered nurses, providing diagnosis and medical or surgical treatment primarily for but not limited to acutely ill patients and accident victims. [1997 c.541 Â§266; 2005 c.94 Â§62]

Â Â Â Â Â  Note: 310.204 was added to and made a part of ORS chapter 310 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.206 1997-1998 tax certification notice. (1) Notwithstanding ORS 310.060, for the tax year beginning July 1, 1997, the notice required under ORS 310.060 shall be as provided in this section.

Â Â Â Â Â  (2) Every city, school district or other public corporation authorized to levy or impose a tax on property shall file a notice in writing of the ad valorem property tax levy made by it and any other taxes on property imposed by it on property subject to ad valorem property taxation that is required or authorized to be placed on the assessment and tax roll for the current fiscal year. The notice shall be accompanied by a copy of a lawfully adopted ordinance or resolution that categorizes the tax, fee, charge, assessment or toll as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (3) For any ad valorem property taxes levied by the taxing district, the notice shall state as a separate item:

Â Â Â Â Â  (a) The total amount of money, prior to reduction under section 11 (3), Article XI of the Oregon Constitution, that the taxing district would have been entitled to levy under the property tax laws of this state as described in ORS 310.210 (2);

Â Â Â Â Â  (b) If the taxing district is a taxing district other than a city, county or school district:

Â Â Â Â Â  (A) The amount of the levy that is used to support a hospital facility; and

Â Â Â Â Â  (B) The amount of any levy certified in the tax year beginning July 1, 1995, that was used to support a hospital facility;

Â Â Â Â Â  (c) The amount of any levy of ad valorem property taxes that is not subject to constitutional reduction because the levy is described in section 11 (7)(a), Article XI of the Oregon Constitution;

Â Â Â Â Â  (d) The amount of any serial or one-year levy that replaces an existing serial or one-year levy approved by a majority of the voters voting on the question in an election held on or after December 5, 1996, and first imposed for a tax year beginning on July 1, 1997, if the rate or the amount of the levy is not greater than the rate or amount of the levy replaced;

Â Â Â Â Â  (e) The total rate or amount of the taxing districtÂs local option tax that is imposed pursuant to ORS 280.040 to 280.145 or that is treated as a local option tax under section 11 (7)(c), Article XI of the Oregon Constitution, and the date the local option tax was approved by voters;

Â Â Â Â Â  (f) The amount levied for the payment of exempt bonded indebtedness or interest thereon that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution;

Â Â Â Â Â  (g) The amount levied to pay qualified taxing district obligations, identifying the extent to which the amount levied is to be used to repay:

Â Â Â Â Â  (A) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (B) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (C) Principal and interest for any bond issued to refund an obligation described in subparagraph (A) or (B) of this paragraph; or

Â Â Â Â Â  (D) Local government pension and disability plan obligations that commit ad valorem property taxes and the ad valorem property taxes imposed to fulfill those obligations; and

Â Â Â Â Â  (h) For any levy certified under paragraph (g) of this subsection, the amount levied to pay the same qualified obligation (or a predecessor obligation that has been refunded by the current qualified obligation) in the tax year beginning July 1, 1995.

Â Â Â Â Â  (4)(a) If the taxing district chooses not to levy the entire amount that the taxing district would have been entitled to levy under subsection (3)(a) of this section, the taxing district shall state the amount as prescribed in subsection (3)(a) of this section under the heading ÂFor Permanent Rate Limit Determination Only.Â

Â Â Â Â Â  (b) The taxing district shall then state the lesser amount that the district has determined as the maximum amount to be raised for operating tax purposes for the tax year beginning July 1, 1997, under the heading Â1997-1998 Operating Tax Amount.Â

Â Â Â Â Â  (5)(a) The notice shall also list each rate or amount subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (b) If an item as described in subsection (3) of this section is allocable to more than one category under ORS 310.150, then notwithstanding subsection (3) of this section, the notice shall list as a separate item each portion that is allocable to a category.

Â Â Â Â Â  (6) The notice and the taxing district filing the notice shall comply with ORS 310.060 (3). [1997 c.541 Â§22]

Â Â Â Â Â  310.208 1997-1998 urban renewal certification. (1) Notwithstanding ORS 457.440, for the tax year beginning July 1, 1997, an urban renewal agency shall certify to the assessor for each urban renewal plan the amount that would have been certified under ORS 457.440 (1995 Edition) and the other laws of this state applicable to the certification as set forth in Oregon Revised Statutes (1995 Edition) and as further modified by the laws of this state applicable to the tax year beginning July 1, 1997, other than:

Â Â Â Â Â  (a) Section 11, Article XI of the Oregon Constitution, and the other provisions of House Joint Resolution 85 (1997) (Ballot Measure 50 (1997)); and

Â Â Â Â Â  (b) ORS 310.212 to 310.242.

Â Â Â Â Â  (2) If the urban renewal plan is an existing urban renewal plan, as defined in ORS 457.010, the urban renewal agency shall include in the certification a notice of a potential special levy made by the municipality, as defined in ORS 457.010, as permitted under section 11 (16), Article XI of the Oregon Constitution, in an amount to be subsequently determined under ORS 310.240 (4). If the urban renewal plan is not an existing urban renewal plan, no special levy described in this subsection shall be made.

Â Â Â Â Â  (3) For purposes of making the certification described in this section, the real market value of property shall be determined as provided in section 11 (11)(a)(A), Article XI of the Oregon Constitution. [1997 c.541 Â§23]

Â Â Â Â Â  310.210 Measure 5 imposed tax estimate. (1) After the assessor has received all certifications of levy under ORS 310.206 for the tax year beginning July 1, 1997, the assessor shall first calculate the Measure 5 imposed tax estimate under this section.

Â Â Â Â Â  (2) The assessor shall compute ad valorem property taxes on each property under the property tax laws of this state as set forth in the Oregon Revised Statutes (1995 Edition), including section 11, Article XI of the Oregon Constitution (1995 Edition), as further modified by the property tax laws of this state applicable to the tax year beginning July 1, 1997, except for the following laws:

Â Â Â Â Â  (a) Section 11, Article XI of the Oregon Constitution, and the other provisions of House Joint Resolution 85 (1997) (Ballot Measure 50 (1997));

Â Â Â Â Â  (b) ORS 310.212 to 310.242; and

Â Â Â Â Â  (c) Any provision of law requiring an offset against a local taxing district levy.

Â Â Â Â Â  (3) The amount of taxes determined under subsection (2) of this section for each property shall be the propertyÂs Measure 5 imposed tax estimate. The amount determined for each district shall be the districtÂs Measure 5 imposed tax estimate.

Â Â Â Â Â  (4) In calculating the Measure 5 imposed tax estimate, the assessor shall not take into account any local option taxes that have been certified under ORS 310.206.

Â Â Â Â Â  (5) For purposes of calculating the Measure 5 imposed tax estimate under this section, the real market value of property shall be determined as provided in section 11 (11)(a)(A), Article XI of the Oregon Constitution. [1997 c.541 Â§24]

Â Â Â Â Â  310.212 Measure 47 comparison taxes. (1) The assessor shall determine Measure 47 comparison taxes for each property under this section.

Â Â Â Â Â  (2)(a) The assessor shall subtract the following taxes from the ad valorem property taxes imposed on each property for the tax year beginning July 1, 1995:

Â Â Â Â Â  (A) Taxes imposed to pay principal and interest on exempt bonded indebtedness;

Â Â Â Â Â  (B) Urban renewal taxes; and

Â Â Â Â Â  (C) Taxes imposed to pay qualified taxing district obligations, as calculated under subsection (3) of this section.

Â Â Â Â Â  (b) The assessor shall calculate the dollar value of offsets against ad valorem property taxes for the tax year beginning July 1, 1995, and shall add to the amount determined under paragraph (a) of this subsection each propertyÂs share of such offsets if:

Â Â Â Â Â  (A) The county contains a taxing district with offsets from appeals for the tax year beginning July 1, 1995, that exceed 10 percent of the districtÂs net levy for the tax year beginning July 1, 1995; and

Â Â Â Â Â  (B) The taxing district is not a school district, education service district, community college or community college service district.

Â Â Â Â Â  (3)(a) The amount subtracted for qualified taxing district obligations under subsection (2)(a)(C) of this section shall be determined for each category described in ORS 310.150.

Â Â Â Â Â  (b) For each category, the assessor shall multiply the total amount imposed by a district on a property, less those taxes described in subsection (2)(a)(A) and (B) of this section, by a ratio, the numerator of which is the total amount of qualified obligations that were certified by the district for the tax year beginning July 1, 1995, and the denominator of which is the total amount of the districtÂs imposed taxes, other than taxes imposed to pay principal and interest on exempt bonded indebtedness and urban renewal taxes, in the category.

Â Â Â Â Â  (c) The total of the amounts determined under this subsection for all three categories shall be the amount subtracted under subsection (2)(a)(C) of this section.

Â Â Â Â Â  (4) The assessor shall reduce the amount determined under subsection (2) of this section by 10 percent.

Â Â Â Â Â  (5) The assessor shall determine for each property the value that has been added to the assessment roll for the tax year beginning July 1, 1997, that is attributable to changes in the value of the property for the tax year beginning July 1, 1996, or July 1, 1997, as the result of:

Â Â Â Â Â  (a) New property or improvements to property;

Â Â Â Â Â  (b) A partition or subdivision of property;

Â Â Â Â Â  (c) A rezoning of property and use of the property consistent with the rezoning;

Â Â Â Â Â  (d) Omitted property; or

Â Â Â Â Â  (e) The disqualification of property from exemption, partial exemption or special assessment.

Â Â Â Â Â  (6) The assessor shall divide the amount determined in subsection (4) of this section by the Measure 5 value in the code area on the assessment roll for the tax year beginning July 1, 1997, reduced by the total value determined in the code area under subsection (5) of this section to arrive at a Measure 47 comparison tax rate.

Â Â Â Â Â  (7)(a) The assessor shall multiply the total value determined for each property under subsection (5) of this section by the Measure 47 comparison tax rate in the code area determined under subsection (6) of this section.

Â Â Â Â Â  (b) The assessor shall add the amount determined under paragraph (a) of this subsection to the amount determined in subsection (4) of this section to arrive at the total amount of Measure 47 comparison taxes for each property.

Â Â Â Â Â  (c) The assessor shall total the amounts determined under paragraph (b) of this subsection for all property in the code area to determine the total Measure 47 comparison taxes for the code area.

Â Â Â Â Â  (8) The assessor shall allocate the Measure 47 comparison taxes to each taxing district in the code area in the proportion that each taxing districtÂs share of the Measure 5 imposed tax estimate in the code area (excluding taxes for exempt bonded indebtedness and urban renewal and the amount certified for qualified taxing district obligations) bears to the total Measure 5 imposed taxes for the code area (excluding taxes for exempt bonded indebtedness and urban renewal and the amount certified for qualified taxing district obligations). The total of the amounts so allocated to a district from all of the districtÂs code areas shall be the taxing districtÂs Measure 47 comparison tax.

Â Â Â Â Â  (9) If the taxing district is other than a city, county or school district and supports a hospital facility through ad valorem property taxes, the Measure 47 comparison tax shall be further adjusted by subtracting the allocated portion of taxes used to support a hospital facility from the total amount allocated to the district under subsection (8) of this section.

Â Â Â Â Â  (10) The Measure 47 comparison tax shall be further adjusted by subtracting the allocated portion of taxes that are imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, in an election and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (a) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) That was the general election in an even-numbered year. [1997 c.541 Â§25]

Â Â Â Â Â  310.214 Measure 47 comparison tax adjustments for certain nonschool taxing districts. (1) This section applies to a taxing district if:

Â Â Â Â Â  (a) The district is not a school district, education service district, community college district or community college service district;

Â Â Â Â Â  (b) The additions to value in the district under ORS 310.212 (5) exceed 10 percent of the Measure 5 value for the district (before the addition of any value described in ORS 310.212 (5)); and

Â Â Â Â Â  (c) There has been no voter approval of a new tax base under section 11, Article XI of the Oregon Constitution (1995 Edition), or other tax levy that would first take effect in a tax year beginning July 1 of 1995, 1996 or 1997 (other than the approval of taxes to pay bonded indebtedness).

Â Â Â Â Â  (2) Notwithstanding ORS 310.212, the Measure 47 comparison taxes of a taxing district described in subsection (1) of this section shall be increased by reducing the preliminary reduction percentage in ORS 310.218 by each percentage point, or fraction thereof, that the additions to value in the district identified in subsection (1)(b) of this section exceed 10 percent. [1997 c.541 Â§25a]

Â Â Â Â Â  310.216 Pre-reduction Measure 50 taxes. (1) The assessor shall determine pre-reduction Measure 50 taxes under this section.

Â Â Â Â Â  (2) For each taxing district in the county, the assessor shall subtract from the taxing districtÂs Measure 5 imposed tax estimate all of the following:

Â Â Â Â Â  (a) The total amount imposed to pay principal and interest on exempt bonded indebtedness;

Â Â Â Â Â  (b) The amount certified to pay qualified obligations of the taxing district;

Â Â Â Â Â  (c) The amount imposed to repay indebtedness of an urban renewal area;

Â Â Â Â Â  (d) If the taxing district is other than a city, county or school district, the amount imposed that is used to support a hospital facility; and

Â Â Â Â Â  (e) The amount imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (A) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (B) That was the general election in an even-numbered year.

Â Â Â Â Â  (3) The amount determined under subsection (2) of this section shall be the taxing districtÂs pre-reduction Measure 50 tax. [1997 c.541 Â§26]

Â Â Â Â Â  310.218 Preliminary reduction percentages. (1) The assessor shall compare the pre-reduction Measure 50 tax for the district with the Measure 47 comparison tax for the district, and determine the percentage by which the Measure 47 comparison tax is less than the pre-reduction Measure 50 tax for the district.

Â Â Â Â Â  (2) The percentage determined under this section shall be the preliminary reduction percentage for the district. [1997 c.541 Â§27]

Â Â Â Â Â  310.220 Assessor certification to Department of Revenue; contents. The assessor shall certify to the Department of Revenue for each taxing district and code area in the county:

Â Â Â Â Â  (1) A preliminary reduction percentage determined under ORS 310.218;

Â Â Â Â Â  (2) The pre-reduction Measure 50 tax applicable to the district, as determined under ORS 310.216;

Â Â Â Â Â  (3) The Measure 47 comparison tax applicable to the district, as determined under ORS 310.212;

Â Â Â Â Â  (4) The assessed value of the additions of value described in ORS 310.212 (5)(a) and (b);

Â Â Â Â Â  (5) The Measure 47 comparison taxes attributable to the additions of value, as determined under ORS 310.212 (7)(a);

Â Â Â Â Â  (6) Taxes used to pay qualified obligations, if the qualified obligations consist of local government pension and disability plan obligations;

Â Â Â Â Â  (7) Urban renewal taxes other than urban renewal taxes used to pay principal and interest on bonded indebtedness;

Â Â Â Â Â  (8) Operating tax levies approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (a) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) That was the general election in an even-numbered year; and

Â Â Â Â Â  (9) Any other information required by the department. [1997 c.541 Â§28]

Â Â Â Â Â  310.222 Computation of 1997 Measure 50 reduction and supplemental statutory reduction; certification to assessor. (1) Upon receipt of all certifications made under ORS 310.220, the Department of Revenue shall compute:

Â Â Â Â Â  (a) A statewide constitutional reduction percentage for pre-reduction Measure 50 taxes so as to achieve a statewide average reduction in Measure 50 taxes of 17 percent; and

Â Â Â Â Â  (b) A supplemental statutory reduction percentage so as to achieve a statewide average reduction of 17 percent in all of the following taxes:

Â Â Â Â Â  (A) Pre-reduction Measure 50 taxes;

Â Â Â Â Â  (B) Taxes used to pay qualified obligations of the taxing districts, if the qualified obligations consist of local government pension and disability plan obligations;

Â Â Â Â Â  (C) Urban renewal taxes other than urban renewal taxes used to pay principal and interest on bonded indebtedness; and

Â Â Â Â Â  (D) An operating tax levy approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (i) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (ii) That was the general election in an even-numbered year.

Â Â Â Â Â  (2) The department shall compute a constitutional reduction percentage for Measure 50 taxes by comparing the total statewide pre-reduction Measure 50 tax amount with the total statewide Measure 47 comparison tax amount and calculating the statewide percentage by which the total Measure 47 comparison tax amount is less than the total pre-reduction Measure 50 tax amount.

Â Â Â Â Â  (3) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section equals 17 percent, the constitutional reduction percentage for each district shall equal the percentage certified to the district under ORS 310.220. The department shall proceed to calculate the supplemental statutory reduction under subsection (6) of this section.

Â Â Â Â Â  (4) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section is greater than 17 percent, each taxing districtÂs preliminary reduction percentage shall be multiplied by a fraction, the numerator of which is the percentage point difference between the statewide reduction percentage and 17 percent, and the denominator of which is the statewide reduction percentage. The product shall then be subtracted from the preliminary reduction percentage to obtain the taxing districtÂs constitutional reduction percentage. The department shall then calculate the supplemental statutory reduction under subsection (6) of this section.

Â Â Â Â Â  (5) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section is less than 17 percent, each taxing districtÂs preliminary reduction percentage shall be multiplied by a fraction, the numerator of which is the percentage point difference between the statewide reduction percentage and 17 percent, and the denominator of which is the statewide reduction percentage. The product shall then be added to the preliminary reduction percentage to obtain the constitutional reduction percentage for the district. The department shall then calculate the supplemental statutory reduction under subsection (6) of this section.

Â Â Â Â Â  (6)(a) Following the determination made under subsection (3), (4) or (5) of this section, the department shall compute a supplemental statutory reduction percentage so that the statewide total amount of all of the taxes described in subsection (1)(b) of this section is reduced by 17 percent, using the procedure in this subsection.

Â Â Â Â Â  (b) The department shall compute a statewide total amount of the taxes certified under ORS 310.220 (6), (7) and (8), and shall multiply this amount by 17 percent.

Â Â Â Â Â  (c) The supplemental reduction shall be the percentage equivalent of a fraction, the numerator of which is the amount calculated under paragraph (b) of this section and the denominator of which is the statewide total pre-reduction Measure 50 tax amount plus the total amount of taxes certified under ORS 310.220 (6), (7) and (8).

Â Â Â Â Â  (d) For each taxing district, the department shall:

Â Â Â Â Â  (A) Add the supplemental reduction percentage to the constitutional reduction percentage determined for the district under subsection (3), (4) or (5) of this section to determine a total reduction percentage for taxes that are subject to constitutional reduction; and

Â Â Â Â Â  (B) Reduce the districtÂs other taxes that were certified by the assessor under ORS 310.220 (6), (7) and (8) by the supplemental statutory reduction percentage.

Â Â Â Â Â  (7)(a) If the statewide constitutional reduction percentage no longer equals 17 percent after the department estimates compression of Measure 50 taxes on a code area basis, the department shall recalculate the constitutional reduction percentages as described in subsections (4) and (5) of this section until the statewide reduction percentage equals 17 percent. Constitutional reduction percentages for each district shall be finally determined prior to any determination of supplemental statutory reduction.

Â Â Â Â Â  (b) The reduction percentages determined under this section shall be adjusted so that the appropriate pre-compression rate is the rate used under ORS 310.236.

Â Â Â Â Â  (8) The department shall certify to the assessor:

Â Â Â Â Â  (a) The constitutional reduction percentages and reduction amounts for each district as determined under subsections (3), (4) and (5) of this section; and

Â Â Â Â Â  (b) The statutory reduction percentages and reduction amounts determined under subsection (6) of this section. [1997 c.541 Â§29]

Â Â Â Â Â  310.228 Determination of state replacement obligation. (1) Based on the constitutional reduction amounts computed under ORS 310.222, the Department of Revenue shall determine the statewide total amount of constitutionally required reduction certified under ORS 310.222 (8), excluding statutory reduction amounts, for:

Â Â Â Â Â  (a) School districts;

Â Â Â Â Â  (b) Education service districts;

Â Â Â Â Â  (c) Community college districts; and

Â Â Â Â Â  (d) Community college service districts.

Â Â Â Â Â  (2) Amounts appropriated to districts in the categories described in subsection (1) of this section for the fiscal year that equal the amounts determined under subsection (1) of this section shall constitute the stateÂs replacement obligation under section 11 (9), Article XI of the Oregon Constitution. [1997 c.541 Â§29a]

Â Â Â Â Â  310.230 Adjustment of Measure 47 comparison taxes and supplemental statutory reduction to account for certain additions of value. (1) If the total statewide amount of additions of value certified to the Department of Revenue under ORS 310.220 (4) exceeds four percent of the assessed value of taxable property in this state for the tax year beginning July 1, 1997 (not taking into account the additions of value certified under ORS 310.220), the department shall subtract the portion of the Measure 47 comparison taxes attributable to additions of value in excess of four percent from the statewide total of Measure 47 comparison taxes, prior to making the computation under ORS 310.222.

Â Â Â Â Â  (2) The supplemental statutory reduction percentage determined under ORS 310.222 (6) shall be adjusted so as to achieve the same total reduction percentage for the taxes described in ORS 310.222 (1)(b) as is achieved for the statewide constitutional reduction percentage following the calculation in subsection (1) of this section. [1997 c.541 Â§30]

Â Â Â Â Â  310.232 Subtraction of urban renewal increment from assessed value. The assessed value of taxable property of a taxing district shall be further adjusted by the assessor for purposes of determining the districtÂs amount of taxes before compression under ORS 310.242 by subtracting any assessed value in the district attributable to an urban renewal increment in the district. [1997 c.541 Â§31]

Â Â Â Â Â  310.234 Nonschool taxing district 1997-1998 operating tax adjustment for timber offsets. If the taxing district is a district other than a school district, education service district, community college district or community college service district and is a district for which the assessor is directed to offset timber harvest privilege tax revenues against the districtÂs ad valorem property taxes under ORS 321.312 or 321.515 (1997 Edition), the operating tax rate calculated under ORS 310.236 (3), (4) or (5), whichever is applicable, shall be further adjusted to reflect the amount of the offset. Except as provided in this section, the adjusted rate shall not be used for any purpose under ORS 310.200 to 310.242 other than determination of the districtÂs ad valorem property taxes for the tax year beginning July 1, 1997. [1997 c.541 Â§32a; 1999 c.1078 Â§71]

Â Â Â Â Â  310.236 Determination of taxing district 1997-1998 operating taxes and permanent and statutory rate limits for tax years after 1997-1998; 1997-1998 pre-compression consolidated rates for code areas and categories. (1) Upon receipt of the reduction percentages for each district, the assessor shall determine the districtÂs post-reduction Measure 50 taxes for the tax year beginning July 1, 1997, under this section.

Â Â Â Â Â  (2) The assessor shall multiply the certified constitutional reduction percentage by the pre-reduction Measure 50 tax amount determined under ORS 310.216 and then add to the product any of the following taxes applicable to the district:

Â Â Â Â Â  (a) If the taxing district is other than a city, county or school district, taxes imposed to support a hospital facility; and

Â Â Â Â Â  (b) Taxes imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (A) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (B) That was the general election in an even-numbered year.

Â Â Â Â Â  (3) The assessor shall then calculate the operating tax rate for the district by dividing the amount determined under subsection (2) of this section by the assessed value of taxable property in the district determined under ORS 310.232. The rate so determined shall be the districtÂs permanent rate limit for operating taxes.

Â Â Â Â Â  (4)(a) If the taxing district is a district for which a supplemental statutory reduction percentage has been certified to the assessor, the assessor shall repeat the calculation described in subsection (2) of this section, substituting the total reduction percentage for the constitutional reduction percentage. Any district taxes that are described in subsection (2)(b) of this section shall be reduced by the supplemental reduction percentage in determining the amount.

Â Â Â Â Â  (b) The assessor shall then calculate the operating tax rate for the district by dividing the amount determined under paragraph (a) of this subsection by the assessed value of taxable property in the district determined under ORS 310.232. The rate so determined shall be the districtÂs statutory rate limit for operating taxes.

Â Â Â Â Â  (5) If, in the written notice made under ORS 310.206, the district made a separate certification for permanent rate limit purposes and for 1997 operating tax purposes, and the rate determined under subsection (3) of this section, or subsection (4) of this section (if applicable), will produce operating taxes greater than the amount certified for operating taxes, the rate determined under subsection (3) or (4) of this section shall be adjusted so as to produce the amount certified by the district. Except as provided in ORS 310.234, the adjusted rate shall not be used for any purpose under ORS 310.200 to 310.242 other than determination of the districtÂs ad valorem property taxes for the tax year beginning July 1, 1997.

Â Â Â Â Â  (6) The assessor shall determine a rate per $1,000 of assessed value for any of the following taxes applicable to the district:

Â Â Â Â Â  (a) Taxes imposed to pay qualified obligations of the district;

Â Â Â Â Â  (b) Local option taxes; and

Â Â Â Â Â  (c) Taxes imposed to pay exempt bonded indebtedness.

Â Â Â Â Â  (7) The rates per $1,000 of assessed value determined under subsection (6) of this section shall be determined by dividing the amount of the tax for which a rate is being determined by the assessed value of taxable property in the district under ORS 310.232.

Â Â Â Â Â  (8) The assessor shall determine a total rate for the district and a rate for each category described in ORS 310.150 for the district.

Â Â Â Â Â  (9) Based on the rates determined under subsection (8) of this section, the assessor shall determine a pre-compression consolidated rate for each code area and a pre-compression consolidated rate per category described in ORS 310.150 for each code area. [1997 c.541 Â§32]

Â Â Â Â Â  310.237 Reallocation of Measure 47 comparison taxes and adjustment of rate limits for certain districts for 2000-2001 and later tax years. (1) This section applies to a taxing district that is located in a county in which:

Â Â Â Â Â  (a) For the tax year beginning July 1, 1996, a taxing district imposed one or more serial or one-year levies that expired before the tax year beginning July 1, 1997;

Â Â Â Â Â  (b) Between December 5, 1996, and July 1, 1997, voters approved one or more temporary levies to replace the levies described in paragraph (a) of this subsection and increased the amount being replaced;

Â Â Â Â Â  (c) Each levy described in paragraph (b) of this subsection is treated as a local option tax under section 11 (7)(c), Article XI of the Oregon Constitution;

Â Â Â Â Â  (d) The total amount of local option taxes described in paragraph (c) of this subsection that were imposed by the taxing district for the tax year beginning July 1, 1997, exceeded $1.2 million; and

Â Â Â Â Â  (e) The total amount of replacement authority for the taxing district exceeds $900,000.

Â Â Â Â Â  (2) For each taxing district described in subsection (1) of this section, the Department of Revenue shall recompute the amount of property taxes that would have been imposed by the taxing district for the tax year beginning July 1, 1997, making the following changes in the calculation of 1997-1998 operating taxes for all taxing districts within the county in which the taxing district is located:

Â Â Â Â Â  (a) The total Measure 5 imposed tax estimate determined under ORS 310.210 shall consist of the total Measure 5 imposed tax estimate determined for the tax year beginning July 1, 1997, plus that portion of any local option taxes that represent replacement authority for a serial or one-year levy imposed for the tax year beginning July 1, 1996, and described in subsection (1)(a) of this section;

Â Â Â Â Â  (b) A taxing districtÂs Measure 5 imposed tax estimate shall take the replacement authority into account only if that taxing district imposed the serial or one-year levy for the tax year beginning July 1, 1996; and

Â Â Â Â Â  (c) Measure 47 comparison taxes shall be allocated to taxing districts in the county based on the ratio described in ORS 310.212 (8), substituting the Measure 5 imposed tax estimate determined under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (3) The rate of tax that would have been achieved for the tax year beginning July 1, 1997, had the operating taxes of the taxing district been calculated as provided for in this section, shall serve as the taxing districtÂs statutory rate limit on operating taxes, to the extent the rate limit is less than or equal to the lesser of the districtÂs permanent rate limit on operating taxes or statutory rate limit on operating taxes as determined under ORS 310.200 to 310.242 (1997 Edition).

Â Â Â Â Â  (4) The department shall recalculate taxes for each taxing district under this section separately.

Â Â Â Â Â  (5) As used in this section, Âreplacement authorityÂ means that portion of the levy described in subsection (1)(c) of this section that would have been incorporated into the permanent rate limit of the taxing district if the levy described in subsection (1)(c) of this section were treated as a levy described in section 11 (7)(b), Article XI of the Oregon Constitution. [1999 c.186 Â§1]

Â Â Â Â Â  Note: 310.237 was added to and made a part of 310.200 to 310.242 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.238 Rate conversion; Measure 5 assessed value rate. (1) In order to ensure that the consolidated rates for each code area do not exceed the $5 per $1,000 of real market value limit for the public school system and $10 per $1,000 of real market value limit for other government operations that is guaranteed in section 11 (11) and 11b, Article XI of the Oregon Constitution, the assessor shall, for each code area, convert the constitutional rate limit for each category into a rate per $1,000 of assessed value by multiplying the applicable rate limit by a fraction, the numerator of which is the code area market value and the denominator of which is the code area assessed value.

Â Â Â Â Â  (2) The assessor shall add the rates determined under subsection (1) of this section and the consolidated rate under ORS 310.236 for the exempt bonded indebtedness category. The total shall be the Measure 5 assessed value rate. [1997 c.541 Â§33]

Â Â Â Â Â  310.239 Effect of increase of permanent rate limit of certain school districts. (1) If the permanent rate limit on operating taxes of a school district is increased on or after November 26, 2003, pursuant to section 11 (5)(d), Article XI of the Oregon Constitution, the statutory rate limit on operating taxes of the school district shall remain at the same rate as before the increase in the permanent rate limit on operating taxes of the district.

Â Â Â Â Â  (2) This section applies only to school districts with a statutory rate limit on operating taxes on July 1, 2003, that is greater than $4.50 per $1,000 of assessed value. [2003 c.715 Â§35]

Â Â Â Â Â  Note: 310.239 was added to and made a part of 310.200 to 310.242 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.240 Calculation of taxes imposed on urban renewal increment for 1997-1998; special levies. (1) In the case of a code area in which urban renewal taxes are to be imposed for the tax year beginning July 1, 1997, the assessor shall determine the rate of taxes to be imposed on the urban renewal increment under this section.

Â Â Â Â Â  (2) The assessor shall use the lesser of the total consolidated rate for the code area determined under ORS 310.236, or the total consolidated Measure 5 assessed value rate, for purposes of the remainder of the calculation under this section.

Â Â Â Â Â  (3) The assessor shall multiply the rate determined under subsection (2) of this section by the urban renewal increment for the code area. The assessor shall determine the total amount under this subsection for all code areas within an urban renewal plan to determine the total amount of taxes to be raised on the urban renewal increment.

Â Â Â Â Â  (4) For each urban renewal plan, the assessor shall compare the amount determined under subsection (3) of this section with the amount certified by the urban renewal agency under ORS 310.208. If the amount determined under subsection (3) of this section is less than the amount certified, the assessor shall determine a special levy in the amount of the difference.

Â Â Â Â Â  (5) The assessor shall determine a rate per $1,000 of assessed value for the special levy described in subsection (4) of this section by dividing the amount of the special levy by the assessed value of the municipality that activated the urban renewal agency and all taxable property in the urban renewal area lying outside the city or county, including the value of the urban renewal increment, and shall add the rate to the pre-compression consolidated rate for each code area in which the special levy is to be extended.

Â Â Â Â Â  (6) For tax years beginning on or after July 1, 1998, urban renewal tax increment calculations shall be made as provided in ORS 457.420 to 457.460. [1997 c.541 Â§34; 1999 c.579 Â§24]

Â Â Â Â Â  310.242 1997-1998 compression of consolidated rates. (1) For each property, the assessor shall adjust the pre-compression consolidated rates for each category determined under ORS 310.236 including any special levy under ORS 310.240 (5) (and as further modified by ORS 310.234) to be rates per $1,000 of real market value.

Â Â Â Â Â  (2) The assessor shall compare the pre-compression consolidated rates for each category as modified under subsection (1) of this section with the rate of $5 per $1,000 of real market value of the property for the public school system category and $10 per $1,000 of real market value of the property for the other government operations category.

Â Â Â Â Â  (3) If a pre-compression consolidated category rate for a property, as modified under subsection (1) of this section, exceeds the $5 or $10 per $1,000 category rate limits set forth in subsection (2) of this section (whichever is applicable), the consolidated category rate shall be compressed as provided in subsection (4) or (5) of this section.

Â Â Â Â Â  (4)(a) If local option taxes in the category for which compression is being determined have been adopted by one or more taxing districts that impose taxes on the property, the reduction ratio shall be calculated under this subsection and applied only to the local option taxes imposed on the property.

Â Â Â Â Â  (b) The numerator of the reduction ratio shall be the amount obtained, but not less than zero, by subtracting the propertyÂs pre-compression consolidated category rate of ad valorem property taxes that are not local option taxes from the maximum rate of ad valorem property taxes for the category.

Â Â Â Â Â  (c) The denominator for the reduction ratio shall be the total rate of all local option taxes for the category.

Â Â Â Â Â  (d) The assessor shall multiply the reduction ratio determined under this subsection by the rate of each local option tax in the category to which the property is subject. After reduction, the assessor shall recompute:

Â Â Â Â Â  (A) The rates per $1,000 of assessed value for the property;

Â Â Â Â Â  (B) The total amount of local option taxes to be raised in the code area; and

Â Â Â Â Â  (C) The local option tax rates per $1,000 of assessed value for the code area and incorporate those rates into the consolidated rate for the code area.

Â Â Â Â Â  (5)(a) If no local option taxes have been adopted by a taxing district in the category in the code area or if all local option taxes have been eliminated as a result of application of the reduction ratio calculated under subsection (4) of this section, and the pre-compression consolidated category rate as modified under subsection (1) of this section or following further adjustment under subsection (4) of this section exceeds the $5 or $10 per $1,000 category rate limits set forth in subsection (2) of this section (whichever is applicable), the reduction ratio shall be determined under this subsection.

Â Â Â Â Â  (b) The numerator of the reduction ratio shall be the maximum rate permitted for the category.

Â Â Â Â Â  (c) The denominator of the reduction ratio shall be the pre-compression consolidated category rate as modified under subsection (1) of this section or following further adjustment under subsection (4) of this section, if applicable.

Â Â Â Â Â  (d) The assessor shall multiply the reduction ratio determined under this subsection by each taxing district item of ad valorem property tax that is a component of the consolidated category rate for the code area. The sum of the rates so reduced within the category shall be the consolidated rate for the category for the property. After reduction, the assessor shall recompute:

Â Â Â Â Â  (A) The rates per $1,000 of assessed value for the property;

Â Â Â Â Â  (B) The total amount of local option taxes to be raised in the code area; and

Â Â Â Â Â  (C) The total amount of taxes in each category to be raised in the code area. [1997 c.541 Â§35]

Â Â Â Â Â  310.244 Adjustment of cityÂs post-compression tax rate under certain circumstances. (1) This section applies to a city with a Measure 5 tax estimate that was reduced by compression.

Â Â Â Â Â  (2) Notwithstanding ORS 310.200 to 310.242, the combination of the constitutional and the statutory reductions determined under ORS 310.222 shall not cause a cityÂs Measure 50 post-reduction taxes prior to additions made in ORS 310.236 (2)(a) and (b), to be less than the lesser of:

Â Â Â Â Â  (a) The cityÂs Measure 47 comparison taxes; or

Â Â Â Â Â  (b) The cityÂs Measure 50 pre-reduction taxes.

Â Â Â Â Â  (3) Notwithstanding ORS 310.200 to 310.242, in the case of a city whose voters approved a local option tax in March 1997 of less than $100,000 per year and whose Measure 47 comparison taxes plus the local option taxes exceed the cityÂs Measure 50 pre-reduction taxes plus local option taxes, the cityÂs post-reduction Measure 50 taxes shall not be less than $228,000.

Â Â Â Â Â  (4) The Department of Revenue shall increase a cityÂs post-reduction tax rate by the amount necessary to meet the requirements of subsections (2) and (3) of this section.

Â Â Â Â Â  (5) The department shall also adjust the post-reduction tax rates of each taxing district, other than a school district, taxing the same property as a city affected by subsections (2) and (3) of this section to ensure that the districtÂs tax revenue is not reduced by more than one-quarter of one percent by the operation of this section.

Â Â Â Â Â  (6) The calculations in this section shall be based on department estimates and shall include the effects of code area compression, but shall not include the effect of property-by-property compression.

Â Â Â Â Â  (7) If the statewide constitutional reduction percentage determined under ORS 310.222 no longer equals 17 percent after the department makes the determinations described in this section, the department shall recalculate the constitutional reduction percentages as described in ORS 310.222 until the statewide reduction percentage equals 17 percent. [1997 c.541 Â§37]

Â Â Â Â Â  310.246 Department of Revenue may adjust permanent rate limit to correct mistakes; corrections to be made by June 30, 1998. (1) The Department of Revenue may adjust the permanent rate limits for operating taxes established under ORS 310.200 to 310.242 to correct for mistakes. All adjustments by the department must be made by June 30, 1998.

Â Â Â Â Â  (2) No change to the assessment and tax roll shall be made as the result of an adjustment under this section. [1997 c.541 Â§38]

Â Â Â Â Â  310.310 [Amended by 1953 c.311 Â§7; 1995 c.79 Â§138; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.315 [1987 c.183 Â§2; 1991 c.459 Â§225; 1995 c.79 Â§139; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.320 [Repealed by 1953 c.311 Â§7]

Â Â Â Â Â  310.330 [Amended by 1953 c.311 Â§7; 1967 c.105 Â§9; 1977 c.301 Â§14; 1979 c.316 Â§15; 1981 c.173 Â§46; 1981 c.391 Â§5a; 1983 c.350 Â§137; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.340 [Amended by 1953 c.311 Â§7; 1967 c.105 Â§10; 1979 c.316 Â§18; 1981 c.391 Â§6; repealed by 1981 c.173 Â§56]

Â Â Â Â Â  310.350 [Amended by 1979 c.316 Â§16; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.360 [Amended by 1953 c.584 Â§2; 1965 c.100 Â§125; 1971 c.646 Â§2; 1975 c.770 Â§2; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.370 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  310.380 [Amended by 1953 c.311 Â§7; 1979 c.316 Â§17; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.385 [1971 c.646 Â§1; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.390 [Amended by 1953 c.311 Â§7; 1981 c.391 Â§7; 1987 c.732 Â§1; 1991 c.459 Â§226; 1995 c.79 Â§140; 1995 c.534 Â§7; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.395 [1967 c.293 Â§2; 1971 c.646 Â§4; 1973 c.105 Â§1; 1977 c.730 Â§3; 1979 c.241 Â§28; 1981 c.391 Â§8; 1981 c.790 Â§1; 1983 c.514 Â§18; 1983 c.740 Â§89; 1983 s.s. c.5 Â§20; 1987 c.183 Â§3; 1993 c.18 Â§72; 1993 c.270 Â§51; 1995 c.333 Â§16; 1995 c.534 Â§8; 1997 c.541 Â§315; renumbered 280.075 in 1997]

Â Â Â Â Â  310.396 [1993 c.97 Â§22; 1995 c.79 Â§141; repealed by 1999 c.21 Â§26]

Â Â Â Â Â  310.400 [1953 c.133 Â§1; repealed by 1971 c.646 Â§6]

Â Â Â Â Â  310.402 [1973 c.339 Â§2; 1977 c.884 Â§15; 1981 c.173 Â§47; 1981 c.391 Â§9; 1987 c.16 Â§6; 1995 c.712 Â§103; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.404 [Formerly 310.135; 1993 c.45 Â§291; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.410 [1957 c.426 Â§1; repealed by 1967 c.293 Â§37]

Â Â Â Â Â  310.575 [1983 s.s. c.5 Â§1; repealed by 1987 c.89 Â§1]

TAX REDUCTION PROGRAMS

(Generally)

Â Â Â Â Â  310.585 Distribution of certain property tax relief moneys to counties. Property tax relief money paid to the county treasurer pursuant to law, such as but not limited to senior citizensÂ property tax relief, inventory property tax relief, local property tax relief and such other property tax relief as may be hereafter enacted by the State of Oregon which do not require that the amounts be offset against a particular type of districtÂs levy, shall be distributed by the county treasurer with the assistance of the tax collector to the taxing districts of the county in accordance with the schedule of percentages computed under ORS 311.390. [1969 c.595 Â§2]

Â Â Â Â Â  310.595 Determination of apportionment to counties. To carry out the legislative intent of those statutes contained in Oregon Revised Statutes requiring the county assessor, county treasurer or county tax collector to distribute moneys in the proportion that the rate percent of levy for each taxing unit bears to the total rate percent of levy of all units as shown on the tax roll for the fiscal year, the rates to be used for such apportionment shall be those specified in ORS 310.090 which are the computed rates necessary to raise the amounts required by ORS 311.105 (1)(c) for each district shown in the certificate filed with the tax collector under ORS 311.115 for such year. [1969 c.595 Â§3; 1997 c.541 Â§316]

Â Â Â Â Â  310.600 [Formerly part of 310.710; 1969 c.612 Â§4; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.605 [1965 c.604 Â§Â§1,12; repealed by 1969 c.612 Â§5]

Â Â Â Â Â  310.608 [1969 c.612 Â§Â§1,2; 1973 c.670 Â§1; 1977 c.819 Â§1; 1979 c.692 Â§5; 1981 c.374 Â§19; renumbered 307.400]

Â Â Â Â Â  310.610 [1965 c.604 Â§Â§5,6; repealed by 1969 c.612 Â§5]

Â Â Â Â Â  310.611 [1977 c.819 Â§2; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  310.615 [1965 c.604 Â§Â§4,7,8; 1967 c.521 Â§3; repealed by 1969 c.612 Â§5]

Â Â Â Â Â  310.620 [1965 c.604 Â§9; repealed by 1969 c.612 Â§5]

(Manufactured Structures)

Â Â Â Â Â  310.622 Manufactured structures eligible as homesteads under tax laws of state. A manufactured structure assessed under the ad valorem tax laws of this state shall be eligible to be a homestead for the purposes of all tax laws of this state giving a right or privilege to a homestead. For those manufactured structures assessed as real property, the manufactured structure homestead includes land and improvements to the same extent that a homestead would be recognized if the manufactured structure were a conventional home. [1971 c.529 Â§11; 1977 c.884 Â§16]

(Floating Homes)

Â Â Â Â Â  310.623 Floating home eligible as homestead. A floating home, as defined in ORS 830.700, assessed under the property tax laws of this state shall be eligible to be a homestead for the purposes of all tax laws of this state giving a right or privilege to a homestead. [1977 c.615 Â§6]

Â Â Â Â Â  310.625 [1965 c.604 Â§10; 1969 c.595 Â§4; repealed by 1969 c.612 Â§5]

(Elderly Rental Assistance)

Â Â Â Â Â  310.630 Definitions for ORS 310.630 to 310.706. As used in ORS 310.630 to 310.706:

Â Â Â Â Â  (1) ÂContract rentÂ means rental paid to the landlord for the right to occupy a homestead, including the right to use the personal property located therein. ÂContract rentÂ does not include rental paid for the right to occupy a homestead that is exempt from taxation, unless payments in lieu of taxes of 10 percent or more of the rental exclusive of fuel and utilities are made on behalf of the homestead. ÂContract rentÂ does not include advanced rental payments for another period and rental deposits, whether or not expressly set out in the rental agreement, or payments made to a nonprofit home for the elderly described in ORS 307.375. If a landlord and tenant have not dealt with each other at armÂs length, and the Department of Revenue is satisfied that the contract rent charged was excessive, it may adjust the contract rent to a reasonable amount for purposes of ORS 310.630 to 310.706.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂFuel and utility paymentsÂ includes payments for heat, lights, water, sewer and garbage made solely to secure those commodities or services for the homestead of the taxpayer. ÂFuel and utility paymentsÂ does not include telephone service.

Â Â Â Â Â  (4) ÂGross rentÂ means contract rent paid plus the fuel and utility payments made for the homestead in addition to the contract rent, during the calendar year for which the claim is filed.

Â Â Â Â Â  (5) ÂHomesteadÂ means the taxable principal dwelling located in Oregon, either real or personal property, rented by the taxpayer, and the taxable land area of the tax lot upon which it is built.

Â Â Â Â Â  (6) ÂHouseholdÂ means the taxpayer, the spouse of the taxpayer and all other persons residing in the homestead during any part of the calendar year for which a claim is filed.

Â Â Â Â Â  (7) ÂHousehold incomeÂ means the aggregate income of the taxpayer and the spouse of the taxpayer who reside in the household, that was received during the calendar year for which the claim is filed. ÂHousehold incomeÂ includes payments received by the taxpayer or the spouse of the taxpayer under the federal Social Security Act for the benefit of a minor child or minor children who are members of the household.

Â Â Â Â Â  (8) ÂIncomeÂ means Âadjusted gross incomeÂ as defined in the federal Internal Revenue Code, as amended and in effect on December 31, 2004, even when the amendments take effect or become operative after that date, relating to the measurement of taxable income of individuals, estates and trusts, with the following modifications:

Â Â Â Â Â  (a) There shall be added to adjusted gross income the following items of otherwise exempt income:

Â Â Â Â Â  (A) The gross amount of any otherwise exempt pension less return of investment, if any.

Â Â Â Â Â  (B) Child support received by the taxpayer.

Â Â Â Â Â  (C) Inheritances.

Â Â Â Â Â  (D) Gifts and grants, the sum of which are in excess of $500 per year.

Â Â Â Â Â  (E) Amounts received by a taxpayer or spouse of a taxpayer for support from a parent who is not a member of the taxpayerÂs household.

Â Â Â Â Â  (F) Life insurance proceeds.

Â Â Â Â Â  (G) Accident and health insurance proceeds, except reimbursement of incurred medical expenses.

Â Â Â Â Â  (H) Personal injury damages.

Â Â Â Â Â  (I) Sick pay which is not included in federal adjusted gross income.

Â Â Â Â Â  (J) Strike benefits excluded from federal gross income.

Â Â Â Â Â  (K) WorkerÂs compensation, except for reimbursement of medical expense.

Â Â Â Â Â  (L) Military pay and benefits.

Â Â Â Â Â  (M) VeteranÂs benefits.

Â Â Â Â Â  (N) Payments received under the federal Social Security Act which are excluded from federal gross income.

Â Â Â Â Â  (O) Welfare payments, except as follows:

Â Â Â Â Â  (i) Payments for medical care, drugs and medical supplies, if the payments are not made directly to the welfare recipient;

Â Â Â Â Â  (ii) In-home services authorized and approved by the Department of Human Services; and

Â Â Â Â Â  (iii) Direct or indirect reimbursement of expenses paid or incurred for participation in work or training programs.

Â Â Â Â Â  (P) Nontaxable dividends.

Â Â Â Â Â  (Q) Nontaxable interest not included in federal adjusted gross income.

Â Â Â Â Â  (R) Rental allowance paid to a minister that is excluded from federal gross income.

Â Â Â Â Â  (S) Income from sources without the United States that is excluded from federal gross income.

Â Â Â Â Â  (b) Adjusted gross income shall be increased due to the disallowance of the following deductions:

Â Â Â Â Â  (A) The amount of the net loss, in excess of $1,000, from all dispositions of tangible or intangible properties.

Â Â Â Â Â  (B) The amount of the net loss, in excess of $1,000, from the operation of a farm or farms.

Â Â Â Â Â  (C) The amount of the net loss, in excess of $1,000, from all operations of a trade or business, profession or other activity entered into for the production or collection of income.

Â Â Â Â Â  (D) The amount of the net loss, in excess of $1,000, from tangible or intangible property held for the production of rents, royalties or other income.

Â Â Â Â Â  (E) The amount of any net operating loss carryovers or carrybacks included in federal adjusted gross income.

Â Â Â Â Â  (F) The amount, in excess of $5,000, of the combined deductions or other allowances for depreciation, amortization or depletion.

Â Â Â Â Â  (G) The amount added or subtracted, as required within the context of this section, for adjustments made under ORS 316.680 (2)(d) and 316.707 to 316.737.

Â Â Â Â Â  (c) ÂIncomeÂ does not include any of the following:

Â Â Â Â Â  (A) Any governmental grant which must be used by the taxpayer for rehabilitation of the homestead of the taxpayer.

Â Â Â Â Â  (B) The amount of any payments made pursuant to ORS 310.630 to 310.706.

Â Â Â Â Â  (C) Any refund of Oregon personal income taxes that were imposed under ORS chapter 316.

Â Â Â Â Â  (9) ÂPayments for heatÂ means those payments made to secure the commodities or services to be used as the principal source of heat for the homestead of the taxpayer and includes payments for natural gas, oil, firewood, coal, sawdust, electricity, steam or other materials that are capable of use as a primary source of heat for the homestead.

Â Â Â Â Â  (10) ÂStatement of gross rentÂ means a declaration by the applicant, under penalties of false swearing, that the amount of contract rent and fuel and utility payments designated is the actual amount both incurred and paid during the year for which elderly rental assistance is claimed.

Â Â Â Â Â  (11) ÂTaxpayerÂ means an individual who is a resident of this state on December 31 of the year for which elderly rental assistance is claimed and whose homestead, as of the same December 31 and during all or a portion of the year ending on the same December 31, is rented and while rented is the subject, directly or indirectly, of property tax levied by this state or a political subdivision or of payments made in lieu of taxes. [1971 c.747 Â§2; 1973 c.752 Â§1; 1975 c.616 Â§1; 1977 c.90 Â§3; 1977 c.841 Â§1; 1979 c.693 Â§1; 1979 c.780 Â§11; 1981 c.624 Â§1; 1982 s.s.1 c.18 Â§1; 1983 c.162 Â§62; 1983 c.634 Â§2; 1985 c.214 Â§1; 1985 c.802 Â§37; 1987 c.293 Â§66; 1989 c.625 Â§76; 1989 c.797 Â§1; 1991 c.457 Â§23; 1995 c.556 Â§33; 1997 c.170 Â§1; 1997 c.839 Â§45; 1999 c.90 Â§34; 2001 c.114 Â§25; 2001 c.660 Â§29; 2001 c.900 Â§53; 2003 c.77 Â§7; 2005 c.832 Â§19]

Â Â Â Â Â  310.631 [1977 c.90 Â§2; 1979 c.241 Â§14c; 1981 c.624 Â§4; 1985 c.784 Â§3; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.632 [1975 c.672 Â§16; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.635 Eligibility; amount; processing claims; treatment of payments. (1) A taxpayer who is eligible for elderly rental assistance shall be granted the rental assistance either in the amount determined under subsection (2) of this section or by using the schedule for renters set forth in subsection (3) of this section, whichever is greater. A taxpayer is eligible for elderly rental assistance under this section if:

Â Â Â Â Â  (a) The taxpayer is 58 years of age or older before the close of the calendar year immediately preceding the year in which the rental assistance is claimed;

Â Â Â Â Â  (b) The household income of the taxpayer is less than $10,000;

Â Â Â Â Â  (c) The gross rent of the taxpayer is in excess of 20 percent of household income; and

Â Â Â Â Â  (d) The taxpayer files a claim with the Department of Revenue as required by ORS 310.657.

Â Â Â Â Â  (2) A taxpayer eligible for elderly rental assistance under this section shall be paid by the Department of Revenue an amount equal to the positive difference between the taxpayerÂs gross rent, not to exceed $2,100, and 20 percent of household income.

Â Â Â Â Â  (3) The schedule for renters referred to in subsection (1) of this section is:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Refundable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Rent

Â Â Â Â Â  HouseholdÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Constituting

Â Â Â Â Â Â Â  IncomeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Property Tax

$Â Â Â Â Â Â Â Â Â  0Â Â Â  -Â Â Â Â Â Â  499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â  250

Â Â Â Â Â Â Â  500Â Â Â  -Â Â Â Â Â Â  999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  245

Â Â Â Â Â  1,000 Â  -Â Â Â Â  1,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  238

Â Â Â Â Â  1,500 Â  -Â Â Â Â  1,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  228

Â Â Â Â Â  2,000 Â  -Â Â Â Â  2,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  217

Â Â Â Â Â  2,500 Â  -Â Â Â Â  2,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  205

Â Â Â Â Â  3,000 Â  -Â Â Â Â  3,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  192

Â Â Â Â Â  3,500 Â  -Â Â Â Â  3,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  179

Â Â Â Â Â  4,000 Â  -Â Â Â Â  4,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165

Â Â Â Â Â  4,500 Â  -Â Â Â Â  4,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  151

Â Â Â Â Â  5,000 Â  -Â Â Â Â  5,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  136

Â Â Â Â Â  5,500 Â  -Â Â Â Â  5,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  121

Â Â Â Â Â  6,000 Â  -Â Â Â Â  6,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  106

Â Â Â Â Â  6,500 Â  -Â Â Â Â  6,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91

Â Â Â Â Â  7,000 Â  -Â Â Â Â  7,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77

Â Â Â Â Â  7,500 Â  -Â Â Â Â  7,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  63

Â Â Â Â Â  8,000 Â  -Â Â Â Â  8,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50

Â Â Â Â Â  8,500 Â  -Â Â Â Â  8,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  38

Â Â Â Â Â  9,000 Â  -Â Â Â Â  9,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  27

Â Â Â Â Â  9,500 Â  -Â Â Â Â  9,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  18

______________________________________________________________________________

Â Â Â Â Â  (4) The elderly rental assistance payments required by subsection (2) of this section shall be made by the Department of Revenue during the month of October.

Â Â Â Â Â  (5) The elderly rental assistance granted under this section applies to gross rent paid in the calendar year for which the claim is filed.

Â Â Â Â Â  (6) The Department of Revenue may not grant elderly rental assistance under this section:

Â Â Â Â Â  (a) To a person who is, as of December 31 of the year for which elderly rental assistance is claimed, a tenant-stockholder of a cooperative housing corporation or a resident of a nonprofit home for the elderly owned or being purchased by a corporation described in ORS 307.375.

Â Â Â Â Â  (b) For less than $1, after offsets for all amounts owed to the state.

Â Â Â Â Â  (c) For any period during which the taxpayerÂs needs were included in a payment made by the Department of Human Services pursuant to ORS 418.172. However, if it is determined that the taxpayerÂs needs were included in a payment made by the Department of Human Services under ORS 418.172 and the taxpayer is eligible for the period for elderly rental assistance in an amount greater than the payment, the Department of Revenue shall grant elderly rental assistance in the amount of the difference.

Â Â Â Â Â  (7) Elderly rental assistance allowed pursuant to this section is not subject to garnishment under ORS 18.600 to 18.850, except by a government entity. [1975 c.672 Â§18; 1977 c.841 Â§2; 1981 c.624 Â§5; 1991 c.823 Â§7; 1997 c.170 Â§2; 2001 c.249 Â§77; 2001 c.290 Â§1; 2003 c.46 Â§26]

Â Â Â Â Â  310.637 [1987 c.399 Â§3; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.638 [1975 c.672 Â§19; repealed by 1977 c.841 Â§13]

Â Â Â Â Â  310.639 [1991 c.786 Â§2; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.640 [1971 c.747 Â§3; 1973 c.752 Â§2; 1975 c.734 Â§1; 1977 c.841 Â§3; 1979 c.241 Â§14; 1979 c.780 Â§4; 1981 c.624 Â§2; 1985 c.784 Â§4; 1991 c.786 Â§3; 1993 c.726 Â§9; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.641 [1979 c.241 Â§16; 1981 c.624 Â§3; 1981 c.789 Â§2; 1982 s.s.3 c.4 Â§1; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.642 [1977 c.615 Â§5; 1979 c.241 Â§14a; 1981 c.624 Â§6; 1985 c.784 Â§5; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.645 [1971 c.747 Â§4; 1973 c.752 Â§5; 1977 c.841 Â§6; 1979 c.780 Â§8; 1985 c.299 Â§1; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.650 [1971 c.747 Â§5; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.651 Definitions for household asset limitation on eligibility. For purposes of ORS 310.652:

Â Â Â Â Â  (1) ÂEvidence of debtÂ means all bonds, notes, demands, claims, deposits or investments however evidenced and whether secured by mortgage, deed of trust, judgment or otherwise or not so secured, and includes but is not limited to:

Â Â Â Â Â  (a) Personal and business notes receivable.

Â Â Â Â Â  (b) Mortgage notes receivable.

Â Â Â Â Â  (c) Commercial paper.

Â Â Â Â Â  (d) Conditional sales contracts (written agreements whereby title to the property remains with the seller until the goods are paid for).

Â Â Â Â Â  (e) Notes and other receivables, evidenced by written agreement, due from affiliated companies.

Â Â Â Â Â  (f) Certificates of participation.

Â Â Â Â Â  (g) Bonds and debentures of both domestic and foreign corporations.

Â Â Â Â Â  (h) Bonds and evidence of debt of other states and their political subdivisions.

Â Â Â Â Â  (i) Bonds, debentures and capital notes (not certificates of deposit) issued by banks and other organizations in direct competition with banks.

Â Â Â Â Â  (j) CashiersÂ checks, treasurersÂ checks, certified checks, purchase drafts and similar instruments drawn for the benefit or convenience of any party or parties other than banks.

Â Â Â Â Â  (k) Investment contracts and accumulation plans issued by investment syndicates, investment brokers and other similar companies.

Â Â Â Â Â  (L) Loans, advances, demands, claims and other receivables which are evidenced by written agreement.

Â Â Â Â Â  (2) ÂFunds on depositÂ means all funds accrued or accruing by virtue of the death of the insured or the original maturity of a policy contract where the party or parties entitled to receive such funds might withdraw same at their option upon stipulated notice.

Â Â Â Â Â  (3) ÂMoney on depositÂ means money, whether actually within or without this state, having a business, commercial or taxable situs in this state, without deduction for any indebtedness or liabilities of the taxpayer, and includes but is not limited to:

Â Â Â Â Â  (a) Amounts in checking and savings accounts.

Â Â Â Â Â  (b) Certificates of deposit.

Â Â Â Â Â  (c) Payroll and escrow accounts.

Â Â Â Â Â  (d) Deposits as of any one or more of the four quarterly valuation dates.

Â Â Â Â Â  (e) Deposits of trustees, executors, administrators and other fiduciaries.

Â Â Â Â Â  (f) Social Security and withholding tax accounts.

Â Â Â Â Â  (g) Accommodation loan accounts.

Â Â Â Â Â  (h) Deposits of savings and loan or building and loan associations.

Â Â Â Â Â  (i) Deposits of insurance companies.

Â Â Â Â Â  (4) ÂMoney on handÂ includes but is not limited to:

Â Â Â Â Â  (a) Currency and bills of exchange.

Â Â Â Â Â  (b) Money in cash registers.

Â Â Â Â Â  (c) Petty cash.

Â Â Â Â Â  (d) Deposits in transit.

Â Â Â Â Â  (e) Money in safe deposit boxes.

Â Â Â Â Â  (5) ÂShares of stockÂ includes but is not limited to:

Â Â Â Â Â  (a) Capital stock, common stock and preferred stock of both domestic and foreign corporations.

Â Â Â Â Â  (b) Shares of stock held in brokerage accounts, including shares purchased on margin.

Â Â Â Â Â  (c) Unregistered stock, restricted stock, letter stock and stocks owned in ÂclosedÂ corporations.

Â Â Â Â Â  (d) Shares in mutual funds and investment trusts.

Â Â Â Â Â  (e) Shares of stock in banks (including national banks).

Â Â Â Â Â  (f) Shares of stock in holding companies, including financial holding companies, bank holding companies and insurance holding companies.

Â Â Â Â Â  (g) Stocks held by trustees or guardians which should be reported under the names of the beneficiary.

Â Â Â Â Â  (h) Stocks held by executors or administrators of estates which should be reported in the name of the estate.

Â Â Â Â Â  (i) Stocks owned by minor children which should be reported under the minorÂs name, in care of the parent or guardian.

Â Â Â Â Â  (j) Stocks owned by investment clubs which should be reported in the name of the investment club.

Â Â Â Â Â  (k) Stocks acquired by purchase, gift, inheritance or any other means, even if the stock certificates have not been received and are not in the taxpayerÂs possession as of the asset determination date.

Â Â Â Â Â  (L) Shares of stock owned by or registered to residents of this state even though the stock certificates may be physically located in another state. [1989 c.797 Â§4; 2001 c.377 Â§55; 2005 c.443 Â§29]

Â Â Â Â Â  310.652 Limitation on eligibility for refund based on household assets. (1) A taxpayer who is under 65 years of age on December 31 of the year for which a claim for elderly rental assistance is filed under ORS 310.635 and 310.657 or 310.706 and who has household assets that in combination exceed $25,000 in value as of that same December 31 shall not be eligible to receive the rental assistance for that year.

Â Â Â Â Â  (2) For purposes of determining if the assets of the taxpayer exceed the amount permitted under subsection (1) of this section, the values of the following household assets and no other household assets shall be added together:

Â Â Â Â Â  (a) Real property, but excluding the value of the homestead.

Â Â Â Â Â  (b) Tangible personal property used in a trade or business in which the taxpayer has an ownership interest, but excluding under this paragraph the value of any assets described under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Intangible personal property, including but not limited to shares of stock, evidence of debt, funds on deposit, money on hand and money on deposit, all as defined under ORS 310.651 and excluding the value of any benefits or contributions made to a retirement or deferred compensation plan by or on behalf of the taxpayer.

Â Â Â Â Â  (3) Any claim filed under ORS 310.657 or 310.706 shall be accompanied by a statement, signed by the taxpayer or representative and verified upon oath or affirmation of the taxpayer or representative, stating that the assets of the taxpayer, as of the December 31 of the year for which the claim is filed, do not in combination exceed $25,000.

Â Â Â Â Â  (4) As used in this section, Âhousehold assetsÂ means the sum of the assets of the taxpayer and the spouse of the taxpayer that have been added together as described under subsection (2) of this section. [1989 c.797 Â§3; 1997 c.170 Â§3]

Â Â Â Â Â  310.655 [1965 c.615 Â§24; 1969 c.587 Â§5; 1971 c.374 Â§1; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  310.657 Submission of claim; treatment of late claim; determination of amount of claim by department; notification of denial. (1) On or before July 1 following the year for which the claim is filed, a taxpayer claiming the elderly rental assistance provided under ORS 310.635 shall submit a claim to the Department of Revenue, together with a copy of the statement of gross rent. The claim shall be submitted on a form prescribed and furnished by the department. The department shall prepare blank forms for the claims and shall distribute them throughout the state. The department may require from the taxpayer any proof it considers necessary to determine if the taxpayer is eligible for elderly rental assistance pursuant to ORS 310.635. If the taxpayer is unable to submit the claim of the taxpayer, the claim shall be submitted by a duly authorized agent or by a guardian or other person charged with the care of the person or property of such taxpayer.

Â Â Â Â Â  (2) A claim for elderly rental assistance that is filed after July 1 shall be paid by the department at the time and to the extent that payments for timely filed claims made in the next succeeding year are made by the department.

Â Â Â Â Â  (3) The department shall audit or examine the claim and, if it appears that the taxpayer is eligible for rental assistance, shall determine the amount to which the taxpayer is entitled under ORS 310.635.

Â Â Â Â Â  (4) If the department denies the claim in whole or in part, the department shall notify the taxpayer. If the claim is allowed in whole or in part, the entire elderly rental assistance shall be paid on or before November 15 of the year in which the claim is filed. The department shall make the payments required by this section from the suspense account referred to in ORS 310.692. If necessary, the department may prorate the payments as provided in ORS 310.692. [1971 c.747 Â§6; 1973 c.752 Â§3; 1977 c.761 Â§1; 1977 c.841 Â§18; 1979 c.241 Â§18; 1981 c.624 Â§7; 1981 c.789 Â§1; 1985 c.299 Â§2; 1985 c.761 Â§30; 1985 c.784 Â§6; 1997 c.170 Â§4; 2001 c.290 Â§2]

Â Â Â Â Â  310.660 [1965 c.615 Â§21; 1967 c.521 Â§4; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  310.662 [1971 c.747 Â§7; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.665 [1965 c.615 Â§25; 1967 c.521 Â§5; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  310.667 [1971 c.747 Â§8; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.670 [1965 c.615 Â§26; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.672 [1971 c.747 Â§9; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.675 [1965 c.615 Â§20; repealed by 1967 c.521 Â§8]

Â Â Â Â Â  310.677 [1971 c.747 Â§10; 1973 c.752 Â§6; 1979 c.241 Â§14b; 1981 c.624 Â§8; 1985 c.784 Â§7; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.679 [1977 c.778 Â§2; repealed by 1985 c.761 Â§27]

Â Â Â Â Â  310.680 [1971 c.747 Â§11; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.681 [1977 c.716 Â§2; repealed by 1985 c.761 Â§27]

Â Â Â Â Â  310.682 [1973 c.752 Â§2b; repealed by 1977 c.90 Â§4a; 1977 c.841 Â§13]

Â Â Â Â Â  310.685 [1971 c.747 Â§12; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.690 Department of Revenue rulemaking authority; forms. The Department of Revenue shall adopt the rules and prescribe the forms necessary to administer the elderly rental assistance program established under ORS 310.635. [1971 c.747 Â§13; 1973 c.752 Â§4; 1977 c.841 Â§8; 1997 c.170 Â§5]

Â Â Â Â Â  310.692 Suspense account; fiscal year allocation; proration of payments. (1) Amounts necessary to make the payments authorized by ORS 307.244 and 310.635 shall be transferred to a suspense account established under ORS 293.445 from the appropriation made by the Legislative Assembly to fund the elderly rental assistance program. Moneys in the suspense account are continuously appropriated to the Department of Revenue to carry out the purposes of the elderly rental assistance program.

Â Â Â Â Â  (2) If any portion of the tax liability for which the refund payments described in subsection (1) of this section are authorized are offset against the refund, the Department of Revenue shall transfer from the suspense account referred to in subsection (1) of this section to the General Fund an amount equal to the income tax liability.

Â Â Â Â Â  (3) Of the total amount transferred to the suspense account referred to in subsection (1) of this section for the biennium, the department shall allocate a portion to each fiscal year. The allocation shall be the departmentÂs best estimate of the most efficient use of the moneys in the suspense account so as to minimize any reductions in the payments required under ORS 307.244 and 310.635 for each fiscal year.

Â Â Â Â Â  (4) On or before November 1 of each fiscal year of each biennium, the Department of Revenue shall determine the amount of money needed to make the payments under ORS 307.244 and 310.635 for that fiscal year. If the sum of the obligations is greater than the amounts credited to the suspense account referred to in subsection (1) of this section and allocated to that fiscal year for those obligations under subsection (3) of this section, the payments required under ORS 307.244 and 310.635 shall be proportionally reduced so that the state does not accrue a debt in excess of the amount credited. A claim for payment may not accrue to a taxpayer under ORS 310.635 or to a county under ORS 307.244 in excess of the amount determined under this subsection.

Â Â Â Â Â  (5) If the amount allocated to the first fiscal year of a biennium under subsection (3) of this section exceeds the amount of actual payments made under ORS 307.244 or 310.635, the excess amount shall be available for payments under ORS 307.244 or 310.635 in the second fiscal year of the biennium. [1977 c.761 Â§3; 1979 c.241 Â§10; 1981 c.624 Â§13; 1981 c.790 Â§9; 1981 c.904 Â§1; 1985 c.761 Â§10; 1985 c.784 Â§8; 1997 c.170 Â§7; 2001 c.716 Â§26; 2001 c.753 Â§20]

Â Â Â Â Â  310.695 Construction. Any references in ORS 307.380, 308.215, 310.630 to 310.706, 311.696 and 311.990 to the laws of the United States relating to income taxes or the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they may be in effect for the taxable year of the taxpayer except where the Legislative Assembly has specifically provided otherwise. [1971 c.747 Â§20; 1991 c.459 Â§227; 1997 c.170 Â§8]

Â Â Â Â Â  310.700 [1973 c.752 Â§8; repealed by 1975 c.616 Â§2]

Â Â Â Â Â  310.705 [1965 c.615 Â§1; 1971 c.544 Â§2; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.706 Applicability of ORS chapters 305 and 314; no interest on payments; claims must be filed in three years. (1) Unless the context requires otherwise, the provisions of ORS chapters 305 and 314 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and procedures relating thereto, shall apply to ORS 310.630 to 310.706.

Â Â Â Â Â  (2) No interest shall be allowed on elderly rental assistance payments to be made by the Department of Revenue under ORS 310.635.

Â Â Â Â Â  (3) No elderly rental assistance payment shall be made under ORS 310.635 to a taxpayer who fails to file a claim under ORS 310.657 within three years after the due date of the claim. [1973 c.752 Â§9; 1977 c.841 Â§9; 1977 c.870 Â§62; 1981 c.624 Â§9; 1995 c.650 Â§113; 1997 c.170 Â§Â§9,10]

Â Â Â Â Â  310.710 [1965 c.615 Â§11; 1967 c.293 Â§12; part renumbered 310.600; 1971 c.544 Â§3; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.712 [1973 c.752 Â§10; repealed by 1977 c.841 Â§13]

Â Â Â Â Â  310.715 [1965 c.615 Â§2; 1967 c.293 Â§13; 1969 c.305 Â§1; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.720 [1965 c.615 Â§2a; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.725 [1965 c.615 Â§Â§3,14; 1969 c.457 Â§3; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.730 [1965 c.615 Â§4; 1967 c.293 Â§14; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.735 [1965 c.615 Â§Â§5,6; 1967 c.293 Â§15; 1971 c.353 Â§1; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.740 [1965 c.615 Â§7; 1969 c.305 Â§2; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.745 [1965 c.615 Â§8; repealed by 1967 c.293 Â§16 (310.746 enacted in lieu of 310.745)]

Â Â Â Â Â  310.746 [1967 c.293 Â§17 (enacted in lieu of 310.745); repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.750 [1965 c.615 Â§9; repealed by 1967 c.293 Â§18 (310.751 enacted in lieu of 310.750)]

Â Â Â Â Â  310.751 [1967 c.293 Â§19 (enacted in lieu of 310.750); repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.755 [1965 c.615 Â§10; 1967 c.293 Â§20; 1969 c.305 Â§5; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.760 [1969 c.305 Â§4; repealed by 1971 c.544 Â§7]

(Property Tax Work-Off Programs)

Â Â Â Â Â  310.800 Property tax work-off programs. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized representativeÂ means a senior citizen who is authorized by a tax-exempt entity to perform charitable or public service on behalf of a senior citizen who has entered into a contract under subsection (2) of this section.

Â Â Â Â Â  (b) ÂHomesteadÂ means an owner-occupied principal residence.

Â Â Â Â Â  (c) ÂSenior citizenÂ means a person who is 60 years of age or older.

Â Â Â Â Â  (d) ÂTax-exempt entityÂ means an entity that is exempt from federal income taxes under section 501 (c) of the Internal Revenue Code, as amended and in effect on December 31, 2004.

Â Â Â Â Â  (e) ÂTaxing unitÂ means any county, city or common or union high school district, community college service district or community college district within this state with authority to impose ad valorem property taxes.

Â Â Â Â Â  (2) A tax-exempt entity may establish a property tax work-off program pursuant to which a senior citizen may contract to perform charitable or public service in consideration of payment of property taxes extended against the homestead of the senior citizen and billed to the senior citizen. For purposes of ORS chapters 316 and 656, and notwithstanding ORS 670.600 or other law, a senior citizen who enters into a contract under this subsection shall be considered an independent contractor and not a worker or employee with respect to the services performed pursuant to the contract. Nothing in this section precludes a taxing unit from being considered an employer, for purposes of unemployment compensation under ORS chapter 657, of a senior citizen who enters into a contract under this section.

Â Â Â Â Â  (3) A taxing unit may enter into an agreement with a tax-exempt entity that has established a property tax work-off program. Pursuant to the agreement the taxing unit may accept, as volunteer and public service, the services of a senior citizen who has entered into a contract described in subsection (2) of this section or an authorized representative.

Â Â Â Â Â  (4) A taxing unit may provide funds or make grants to any tax-exempt entity that has established a property tax work-off program for use to carry out the program. [1993 c.777 Â§9; 1997 c.271 Â§8; 1997 c.839 Â§46; 1999 c.90 Â§35; 2001 c.660 Â§30; 2003 c.77 Â§8; 2003 c.704 Â§8; 2005 c.533 Â§6; 2005 c.832 Â§20]

Â Â Â Â Â  310.810 [1979 c.241 Â§1; 1981 c.790 Â§1; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.820 [1979 c.241 Â§2; 1981 c.790 Â§2; 1982 s.s.1 c.33 Â§7; 1982 s.s.3 c.4 Â§2; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.830 [1979 c.241 Â§3; 1981 c.790 Â§3; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.840 [1979 c.241 Â§4; 1981 c.790 Â§4; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.850 [1979 c.241 Â§5; 1981 c.790 Â§5; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.860 [1979 c.241 Â§6; 1981 c.678 Â§7; 1981 c.790 Â§6; repealed by 1985 c.784 Â§Â§10,20]

Â Â Â Â Â  310.870 [1979 c.241 Â§7; 1981 c.790 Â§7; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.880 [1979 c.241 Â§8; 1981 c.790 Â§8; repealed by 1985 c.784 Â§Â§10,20]

Â Â Â Â Â  310.890 [1981 c.624 Â§11; 1982 s.s.3 c.4 Â§3; repealed by 1985 c.784 Â§Â§10,20]

_______________



Chapter 311

Chapter 311 Â Collection of Property Taxes

2005 EDITION

COLLECTION OF PROPERTY TAXES

REVENUE AND TAXATION

GENERAL PROVISIONS

311.005Â Â Â Â  ÂTax collectorÂ defined

311.010Â Â Â Â  ÂCounty courtÂ defined

311.015Â Â Â Â  Recovery of damages and costs by person injured by false return or fraudulent act of tax collector

311.020Â Â Â Â  Collection procedure when offices of assessor and tax collector combined

TAX COLLECTOR

311.055Â Â Â Â  Tax collector

311.060Â Â Â Â  Bond

311.065Â Â Â Â  Deputies and clerical assistance

311.070Â Â Â Â  Tax collecting functions of sheriff transferred to designated tax collector

311.075Â Â Â Â  Tax collecting obligations transferred to tax collector; pending proceedings unaffected

PREPARING TAX ROLLS; RESTORATION AFTER DAMAGE

311.105Â Â Â Â  Certificate of taxes levied or imposed; preparation; contents; delivery

311.110Â Â Â Â  Warrant of clerk authorizing collection of taxes

311.115Â Â Â Â  Delivery of assessment roll to tax collector; tax roll

311.120Â Â Â Â  Adding uncollected tax to tax for succeeding year; placing property as to which tax adjudged void upon rolls; relisting, reassessment and relevying

311.125Â Â Â Â  Entering delinquent taxes on tax roll

311.135Â Â Â Â  Restoration of current assessment roll after destruction or damage

311.140Â Â Â Â  Restoration of tax rolls after destruction or damage; preparing transcripts as rolls for unpaid taxes

311.145Â Â Â Â  Supplying materials and clerical help to restore rolls

311.150Â Â Â Â  Adding to, changing or correcting rolls by vouchers; preservation of vouchers

311.160Â Â Â Â  Correction of rolls to reflect order on appeal of large amount of value; disposition of additional taxes; interest; limited to appeals from tax years before 1997-1998

311.165Â Â Â Â  Collection of taxes upon severance or removal of improvements from the land

STATE REPLACEMENT OBLIGATION OF REVENUE LOST BY PUBLIC SCHOOLS

UNDER CONSTITUTIONAL LIMIT ON AMOUNT OF PROPERTY TAX; CALCULATION;

REPORTS

311.175Â Â Â Â  Loss of revenue by school taxing districts; calculation; report; preparation

311.177Â Â Â Â  Amount of taxes certified for school taxing districts and county school fund for 1990-1991; report; preparation

311.179Â Â Â Â  State school revenue replacement obligation for 1991-1992; calculation; report; preparation

311.181Â Â Â Â  State school revenue replacement obligation for 1992-1993 through 1995-1996; calculation; reports; preparation

311.183Â Â Â Â  Correction of errors in reports; presentation of reports and corrections to legislative committees

CORRECTING ERRORS OR OMISSIONS IN ROLLS

311.205Â Â Â Â  Correcting errors or omissions in rolls

311.206Â Â Â Â  Additional taxes resulting from correction of error or omission; date of delinquency; limitations

311.208Â Â Â Â  Notice required when current roll corrections increase value; time for payment of additional taxes

311.216Â Â Â Â  Notice of intention to add omitted property to rolls; treatment of unreported property; treatment of understated property; duty of tax collector

311.219Â Â Â Â  Notice of intention to assess omitted property

311.223Â Â Â Â  Correction of rolls; filing statement of facts; notice to taxpayer; powers of assessor; appeal

311.226Â Â Â Â  Tax assessed on omitted property deemed imposed in year for which property was omitted

311.229Â Â Â Â  Taxes added to rolls become liens; delinquency of additional taxes; interest

311.232Â Â Â Â  Mandamus to require placing of omitted property on roll

311.234Â Â Â Â  Correction in maximum assessed value; requirements; limitation; filing deadline; appeals

311.235Â Â Â Â  Bona fide purchaser; when taxes become lien

TIME AND MANNER OF COLLECTION

311.250Â Â Â Â  Tax statements

311.252Â Â Â Â  Copy of tax statement to be sent to mortgagee paying taxes; procedure when information otherwise transmitted

311.253Â Â Â Â  Use of computer record to comply with ORS 311.250; agreement to use record instead of tax statements

311.255Â Â Â Â  Taxes, other charges of taxing agencies and water improvement company charges collected with county taxes

311.260Â Â Â Â  Payment of taxes in lawful money

311.265Â Â Â Â  Payment of taxes with warrants

311.270Â Â Â Â  Discounting county orders prohibited

311.275Â Â Â Â  Grantor and grantee or buyer and seller proportionally liable

311.280Â Â Â Â  Payment of taxes on part of property assessed as one parcel; division; when division not allowed; division between manufactured structure and parcel

311.285Â Â Â Â  Right of action of occupant or tenant paying tax against person who should pay; retention out of rent

311.345Â Â Â Â  Recovery of damages and interest for failure to settle taxes on assessment roll or for withholding payment of public moneys

311.350Â Â Â Â  Money received for specific object to be kept in proper fund

311.356Â Â Â Â  Receipt by tax collector of property tax payments; crediting payments

311.361Â Â Â Â  Form of tax receipt; numbering; taxpayerÂs copy; temporary receipt; destruction of receipts

311.370Â Â Â Â  Receipts for taxes collected in advance of extension on the tax roll; entries in assessment roll; deposit of moneys in special account; posting payments; excess collections or deficiencies; reimbursement for refunds

TAX DISTRIBUTION PROCEDURE

311.375Â Â Â Â  Forwarding state taxes by county treasurers

311.385Â Â Â Â  Deposit in unsegregated tax collections account; time requirements

311.388Â Â Â Â  Additional taxes or penalties; deposit; distribution

311.390Â Â Â Â  Tax and interest distribution percentage schedule; changed or additional levies

311.391Â Â Â Â  Notice to taxing districts of amount of taxes imposed on property for tax year

311.392Â Â Â Â  CountyÂs option to advance to municipalities taxes levied prior to collection

311.395Â Â Â Â  Periodic statements of tax collections; crediting to funds; distribution to taxing units

TAX LIENS; SUMMARY COLLECTIONS

(Generally)

311.405Â Â Â Â  Tax as lien; priority; effect of removal, sale or transfer of personal property

311.410Â Â Â Â  Effect of property transfer or lease termination on lien and on taxability of property

311.412Â Â Â Â  Effect of acquisition of property by state or political subdivision by eminent domain on taxes for prior fiscal years

311.413Â Â Â Â  Effect of acquisition of property by state or political subdivision by eminent domain on taxes for current fiscal year

311.414Â Â Â Â  Date of acquisition for purposes of ORS 311.412 and 311.413

311.415Â Â Â Â  Payment of taxes before entry of judgment or order in certain causes

311.420Â Â Â Â  Dissipation, removal or destruction of value of realty subsequent to assessment or tax day

311.425Â Â Â Â  Removing timber before paying taxes on timber or land prohibited; enjoining the cutting or removing of timber

311.430Â Â Â Â  Remedy of ORS 311.420 and 311.425 as cumulative

311.455Â Â Â Â  Tax on personal property as debt; action for collection of tax

311.465Â Â Â Â  Summary collection of delinquent tax or tax on property about to be removed, sold or destroyed

311.467Â Â Â Â  Review of assessorÂs action under expedited collection provisions

311.470Â Â Â Â  Distraining property about to be removed from state or dissipated

311.473Â Â Â Â  Foreclosure sale of property to be removed from county; required notice by financial institution; recourse for failure to give notice

311.475Â Â Â Â  Collecting and remitting taxes on property removed from one county to another

(Bankruptcy Collections)

311.480Â Â Â Â  Bankruptcy accelerates property taxes; presenting claim

DELINQUENT TAXES; COLLECTION

311.505Â Â Â Â  Due dates; interest on late payments; discounts on early payments

311.506Â Â Â Â  Review of rate of interest by Legislative Assembly

311.507Â Â Â Â  Discount allowed for certain late payments

311.508Â Â Â Â  Disposition of interest on late payments; certification of estimated interest

311.510Â Â Â Â  Date of delinquency

311.512Â Â Â Â  Collection of taxes on manufactured structures

311.513Â Â Â Â  Collection of taxes due upon resolution of appeal

311.514Â Â Â Â  Computation of interest when interest computation date falls on Saturday, Sunday or legal holiday

311.515Â Â Â Â  Partial payments

311.520Â Â Â Â  When cities exempt from penalty and interest

311.525Â Â Â Â  Property acquired by state remains subject to tax lien; cancellation of interest and penalties

311.531Â Â Â Â  Tax collector to file annual statement compiled from tax rolls

311.545Â Â Â Â  Notice of delinquent taxes on real property

311.547Â Â Â Â  Notice of delinquent taxes on personal property

311.550Â Â Â Â  Return address on envelope containing notice

311.555Â Â Â Â  Property owners to furnish addresses

311.560Â Â Â Â  Noting address on tax roll

311.565Â Â Â Â  Effect of tax collectorÂs failure to keep address or give notice

311.605Â Â Â Â  ÂPersonÂ defined for ORS 311.605 to 311.635

311.610Â Â Â Â  Warrants to enforce payments of taxes on personal property

311.615Â Â Â Â  Service of warrants by publication

311.620Â Â Â Â  Service of warrant

311.625Â Â Â Â  Filing warrants; entry in lien record; lien on real and personal property

311.630Â Â Â Â  Procedure of ORS 311.605 to 311.635 mandatory

311.633Â Â Â Â  Fee for service of warrant under ORS 311.605 to 311.635

311.635Â Â Â Â  Execution; release of lien

311.640Â Â Â Â  Levy and sale of personal property or real property machinery and equipment for delinquent property tax; notice

311.645Â Â Â Â  Charging personal property taxes against real property

311.650Â Â Â Â  Collection of taxes on real property of the United States held under contract of sale, lease or other interest less than a fee

311.655Â Â Â Â  Companies assessed by Department of Revenue; tax as debt; lien for taxes; action for collection; warrant for payment

311.656Â Â Â Â  Notice to tax collector on foreclosure of security interest or lien on taxable personal property or real property machinery and equipment; effect if taxes due

COLLECTION OF ANY STATE PROPERTY TAX APPORTIONED TO COUNTIES

311.657Â Â Â Â  Transmission of transcript of apportionment to county clerks; notice of levy

311.658Â Â Â Â  Collection, payment of state levy; informing State Treasurer of state levy for bonded indebtedness and interest; rules

311.660Â Â Â Â  State levy collection limited to levies for payment of bonded indebtedness and interest

311.662Â Â Â Â  Validity of state levy for payment of bonded indebtedness and interest; effect of certification, levy, apportionment or collection proceeding or procedure

DEFERRED COLLECTION OF HOMESTEAD PROPERTY TAXES

311.666Â Â Â Â  Definitions for ORS 311.666 to 311.701

311.668Â Â Â Â  Deferral of tax on homestead; joint election; age and income requirements; filing claim

311.670Â Â Â Â  Property entitled to deferral

311.672Â Â Â Â  Claim forms; contents

311.673Â Â Â Â  State liens against tax-deferred property

311.674Â Â Â Â  Listing of tax-deferred property; interest accrual

311.675Â Â Â Â  Recording liens in county; recording constitutes notice of state lien

311.676Â Â Â Â  County tax collector to receive amount equivalent to deferred taxes from state

311.678Â Â Â Â  Notice to taxpayer regarding duty to claim deferral annually

311.679Â Â Â Â  Estimate of deferred taxes; lien; foreclosure; voluntary payment

311.681Â Â Â Â  Request to retroactively claim deferral

311.683Â Â Â Â  Continued deferral after Department of Transportation condemnation; application; requirements

311.684Â Â Â Â  Events requiring payment of deferred tax and interest

311.686Â Â Â Â  Time for payments; delinquencies

311.687Â Â Â Â  Loss of eligibility for deferral when disability ceases; prior deferred taxes may continue deferral

311.688Â Â Â Â  Election by spouse to continue tax deferral

311.689Â Â Â Â  Increase in income as grounds for loss of deferral; review of tax returns; audits; deficiencies and refunds

311.690Â Â Â Â  Voluntary payment of deferred tax and interest

311.691Â Â Â Â  Taxes unpaid before deferral as lien; effect on foreclosure; exceptions

311.693Â Â Â Â  Application to delay foreclosure; effect of denial; appeal

311.694Â Â Â Â  Taxes uncollected after foreclosure; reimbursement of state by taxing units

311.695Â Â Â Â  Extension of time for payment upon death of claimant or spouse

311.696Â Â Â Â  Limitations on effect of ORS 311.666 to 311.701

311.700Â Â Â Â  Deed or contract clauses preventing application for deferral under ORS 311.666 to 311.701 prohibited; clauses void

311.701Â Â Â Â  Senior Property Tax Deferral Revolving Account; sources; uses

DEFERRAL OF SPECIAL ASSESSMENTS FOR LOCAL IMPROVEMENT

311.702Â Â Â Â  Definitions for ORS 311.702 to 311.735

311.704Â Â Â Â  Election to defer special assessment for local improvement

311.706Â Â Â Â  Requirements for deferral

311.708Â Â Â Â  Claim for deferral; filing date

311.711Â Â Â Â  Duties of bond lien docket or assessment lien record officer; liens; interest; foreclosure

311.716Â Â Â Â  Events requiring payment of deferred special assessment; duty to inform Department of Revenue

311.718Â Â Â Â  Time for payments; delinquencies

311.721Â Â Â Â  Election by spouse to continue deferral

311.722Â Â Â Â  Extension of time for payment upon death of claimant; five-year limit; bond; interest

311.723Â Â Â Â  Voluntary payment of deferred special assessment

311.725Â Â Â Â  Disposition of collected special assessments; reimbursement of state

311.727Â Â Â Â  Deferred special assessments uncollected after foreclosure; reimbursement of state by taxing units

311.729Â Â Â Â  Limitations on effect of ORS 311.702 to 311.735

311.730Â Â Â Â  Payments by state to local officers; dates of payment; small special assessment amounts prepaid

311.731Â Â Â Â  Remittance to state of prepaid amounts when deferral ends

311.732Â Â Â Â  Deed or contract clause preventing application for deferral prohibited; clauses void

311.735Â Â Â Â  Rules

DISASTER AREA TAX DEFERRAL

311.740Â Â Â Â  Definitions for ORS 311.740 to 311.780

311.745Â Â Â Â  Election to defer taxes in disaster area; eligibility

311.750Â Â Â Â  Qualifications

311.755Â Â Â Â  Time for payment; interest on deferred taxes; delinquency

311.759Â Â Â Â  Voluntary payment; satisfaction of deferred property tax lien

311.761Â Â Â Â  Recordation of tax deferred properties; recording constitutes notice of lien

311.771Â Â Â Â  Liens; priority; foreclosure proceeding

311.775Â Â Â Â  Notice of deferral to assessor by department; rate of interest on deferred taxes

311.780          Payment of tax deferred amounts to county by state

COMPROMISE, ADJUSTMENT AND SETTLEMENT OF TAXES

311.785Â Â Â Â  Authority to compromise taxes, abate interest or lawful charges

311.790Â Â Â Â  Cancellation of uncollectible personal property tax

311.795Â Â Â Â  Cancellation of delinquent taxes on certain donated property; cancellation of delinquent taxes where total is less than five dollars

311.796Â Â Â Â  Cancellation of taxes upon donation of property to state, local government or nonprofit corporation for certain purposes

311.800Â Â Â Â  Compromise of taxes on lands conveyed to United States

311.804Â Â Â Â  Cancellation of assessment or taxes on cancellation of certificate or contract by Department of State Lands

REFUNDS

311.806Â Â Â Â  Refund of taxes on real and personal property

311.807Â Â Â Â  Refund reserve account; deposits; payment of refunds

311.808Â Â Â Â  Refund on real property or manufactured structure; when prohibited

311.812Â Â Â Â  No interest on refunds under ORS 311.806; exceptions; rate

311.813Â Â Â Â  Refund account; order of court

311.814Â Â Â Â  Appeal of large amounts of value; reserve account for refunds

311.815Â Â Â Â  Abandonment of purpose for which special tax levied; refund or cancellation of tax

311.821Â Â Â Â  Refunds authorized in event of certain boundary changes of taxing districts; reimbursements

PREPAYMENT OF TAXES FOR FACILITIES

311.850Â Â Â Â  Findings

311.855Â Â Â Â  Definitions for ORS 311.850 to 311.870

311.860Â Â Â Â  Agreement for prepayment; contents; filing; certificate of payment

311.865Â Â Â Â  Exemption; amount; termination

311.870Â Â Â Â  Characterization of prepaid taxes

PENALTIES

311.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  311.005 ÂTax collectorÂ defined. As used in the tax laws of this state, Âtax collectorÂ means the person or officer who by law is charged with the duty of collecting taxes assessed upon real property, and includes a deputy. [Amended by 1973 c.305 Â§5; 1981 c.346 Â§9]

Â Â Â Â Â  311.010 ÂCounty courtÂ defined. As used in the tax laws of this state, unless the context requires otherwise, Âcounty courtÂ includes the board of county commissioners or other governing body of the county. [Amended by 1965 c.344 Â§8; 1995 c.79 Â§142]

Â Â Â Â Â  311.015 Recovery of damages and costs by person injured by false return or fraudulent act of tax collector. If a person is injured by the false return or fraudulent act of a tax collector, such person shall recover upon suit, brought on the bond of the tax collector and sureties of the tax collector, double damages and costs of suit. [Amended by 1965 c.344 Â§9]

Â Â Â Â Â  311.020 Collection procedure when offices of assessor and tax collector combined. (1) Wherever a statute provides for the assessor to certify an assessment to the tax collector for collection, the person exercising the duties of both assessor and tax collector in a county having a charter shall prepare the certificate required by law, file it in the office of the person and proceed in the manner otherwise provided by law.

Â Â Â Â Â  (2) In counties where the duties of assessor and tax collector have been delegated to one person, the filing of the warrant under ORS 311.115 shall constitute a constructive delivery of the roll to such person in the tax collecting capacity of the person. [1963 c.238 Â§Â§10,12]

TAX COLLECTOR

Â Â Â Â Â  311.055 Tax collector. The county court or board of county commissioners of each county shall designate the tax collector thereof. [Amended by 1973 c.305 Â§1]

Â Â Â Â Â  311.060 Bond. Before entering upon the duties the tax collector shall give a bond, issued by some responsible surety company, or given by some responsible surety or sureties as approved by the county court, conditioned for the faithful performance of the duties as tax collector, in the amount the county court directs. The premium for the bond, if issued by a surety company, shall be paid by the county court. In all counties the bond shall be additional and cumulative to any other bond given by the officer or employee under any other statute, to which resort may be had, in case of failure or default of the duties as tax collector, if the bond required by this section is unenforceable or insufficient. [Amended by 1963 c.238 Â§5; 1965 c.344 Â§10; 1973 c.305 Â§6]

Â Â Â Â Â  311.065 Deputies and clerical assistance. Each county tax collector shall be entitled to such deputies and clerical assistance as may be necessary properly to transact the business and perform the work of the office. Such deputies and clerical assistance shall be furnished by the county court at the expense of the county. [Amended by 1965 c.344 Â§11]

Â Â Â Â Â  311.070 Tax collecting functions of sheriff transferred to designated tax collector. Upon the designation of someone, other than the sheriff as tax collector of a county, all the duties, functions and powers of the sheriff of the county acting as the tax collector and with respect to the collection of taxes shall be transferred to the tax collector. [1973 c.305 Â§2; 1981 c.346 Â§10]

Â Â Â Â Â  311.075 Tax collecting obligations transferred to tax collector; pending proceedings unaffected. (1) The rights, duties and obligations of a sheriff legally incurred under contracts, leases and business transactions, entered into with respect to duties, functions and powers transferred by the county court of the county to another officer designated as tax collector shall, upon the date ordered by the court, be transferred to the tax collector of the county. For the purpose of succession to such rights, duties and obligations, the tax collector shall constitute a continuation of the sheriff and not a new authority, and the tax collector shall exercise and perform such rights, duties and obligations with the same force and effect as if they had not been transferred.

Â Â Â Â Â  (2) The transfer of duties, functions and powers as authorized by ORS 311.070 shall not affect any proceeding, prosecution, action or suit pending at the time of the transfer.

Â Â Â Â Â  (3) Such a transfer shall not relieve any person of any obligation with respect to any tax or other charge, interest, penalty, forfeiture or any other liability, duty or obligation accrued under or with respect to the duties, functions and powers transferred as provided by ORS 311.070. [1973 c.305 Â§3]

PREPARING TAX ROLLS; RESTORATION AFTER DAMAGE

Â Â Â Â Â  311.105 Certificate of taxes levied or imposed; preparation; contents; delivery. (1) After the assessor has completed the apportionment, extension and imposition of taxes on property on the assessment roll, the assessor shall make a certificate, in duplicate, containing a list of all taxing districts, and the following information:

Â Â Â Â Â  (a) Based on the amounts determined under ORS 310.153, the assessor shall list the total amount of taxes on property levied or imposed on property within the county by each district, the total amount of each special assessment and of each kind of fee or other charge authorized or required by law to be placed upon the tax roll for each district.

Â Â Â Â Â  (b) There shall be deducted from the amount in paragraph (a) of this subsection any loss caused by truncating the tax rate as required by ORS 310.090.

Â Â Â Â Â  (c) The total amount, paragraphs (a) minus (b) of this subsection, of taxes, assessments, fees and other charges to be raised for each district by the tax roll and any property tax amounts to be paid by the state and the total thereof.

Â Â Â Â Â  (d) The total amount of taxes on property actually imposed on property in the county by each district within the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (e) The total amount of loss in each category identified in ORS 310.150 by district due to proration of taxes on property, which is the total amount of taxes to be levied or charged, less the amount actually imposed.

Â Â Â Â Â  (f) The amount to be imposed by the tax collector against real property, against personal property, and against property assessed pursuant to ORS 308.505 to 308.665.

Â Â Â Â Â  (2) The assessor shall include on the roll only taxes on property certified under ORS 310.060 that are imposed on property subject to ad valorem taxation and other amounts specifically authorized by law to be included on the roll.

Â Â Â Â Â  (3) The certificate also shall contain the list required under ORS 310.147.

Â Â Â Â Â  (4) The assessor shall deliver one copy of the certificate to the county clerk. [Amended by 1963 c.238 Â§6; 1965 c.344 Â§12; 1969 c.595 Â§5; 1975 c.780 Â§9; 1979 c.350 Â§11; 1991 c.459 Â§229; 1993 c.270 Â§53; 1995 c.79 Â§143; 1997 c.541 Â§274]

Â Â Â Â Â  311.110 Warrant of clerk authorizing collection of taxes. After receiving the certificate required by ORS 311.105, the county clerk shall forthwith issue to the county assessor a warrant, in the name of the State of Oregon, under the hand of the clerk and the seal of the county court, authorizing the collection by the tax collector and charging the tax collector with the collection of the taxes and other amounts shown in the certificate. [Amended by 1963 c.238 Â§7; 1967 c.105 Â§4]

Â Â Â Â Â  311.115 Delivery of assessment roll to tax collector; tax roll. The assessor shall deliver the roll to the tax collector each year at such time as the assessor and the tax collector agree is necessary to enable the mailing of tax statements on or before October 25. The assessment roll shall be delivered in counties in which the assessor does not prepare a separate assessment roll and a separate tax roll. The assessment roll thereafter shall be a tax roll. The tax roll shall be delivered in counties where a separate assessment roll and tax roll is prepared. At the same time, the assessor shall deliver to the tax collector the second copy of the certificate prepared under ORS 311.105, and the warrant issued under ORS 311.110, and the tax collector shall file them in the office. The tax collector shall give a receipt, in duplicate, for the roll. One copy of the receipt shall be filed with the assessor and the other with the county clerk. All certificates, warrants, assessment and tax rolls shall be preserved as public records. [Amended by 1963 c.238 Â§8; 1965 c.344 Â§13; 1991 c.459 Â§229a]

Â Â Â Â Â  311.120 Adding uncollected tax to tax for succeeding year; placing property as to which tax adjudged void upon rolls; relisting, reassessment and relevying. (1) If a tax levied on property liable to taxation is prevented from being collected for any year or years by reason of an erroneous proceeding, or other cause, the amount of the tax which should have been paid on the property shall be added to the amount of tax upon the property for the next succeeding year; and if any tax is adjudged void for want of form or manner of procedure on the part of the taxing officers, the county assessor or tax collector shall cause the property to be placed on the assessment and tax roll of the current year, the tax to be collected as other taxes of that year are collected.

Â Â Â Â Â  (2) There shall be, if necessary, a relisting, reassessment and a relevy of the proper tax in the manner and by the person authorized by law to list property and levy and assess a tax. The relisting, reassessment and relevying shall take place within five years from the date the tax would have been delinquent if the property had been properly listed, assessed and tax levied thereon. If the question is raised in the courts as to the legality of such tax, the five years shall not commence to run until the question is finally determined by the courts.

Â Â Â Â Â  311.125 Entering delinquent taxes on tax roll. Immediately after receipt of the tax roll each year:

Â Â Â Â Â  (1) If delinquent tax payments are to be posted to the previous yearÂs rolls the tax collector shall enter on the roll received, for each property assessment, a memorandum of all taxes then unpaid and delinquent on such property, showing the tax year or years and the amount of such taxes for each such year. Where a continuing tax roll card system is used on which is shown the prior yearsÂ unpaid taxes, no new annual entry or entries need be made until a new card is used to replace the old card. Where the property description for an account in the current tax roll is different than the description of the property for a prior year, but includes a portion or all of the property on which the unpaid taxes are a lien, the full amount of the unpaid taxes shall be shown, and no segregation of the value of the property need be made unless requested pursuant to ORS 311.280 by a person desiring to pay a portion or all of such unpaid taxes.

Â Â Â Â Â  (2) If delinquent tax payments are to be posted to the current tax roll, the tax collector shall enter on the roll received, for each property assessment, all taxes then unpaid and delinquent on such property, showing the tax year or years and the amount of such taxes for each such year. A segregation of value of the property and of the unpaid taxes applicable to each portion of the property segregated shall be made whenever the property description for an account on the current tax roll is different from a prior year or years, as described in subsection (1) of this section. [Amended by 1965 c.344 Â§14]

Â Â Â Â Â  311.130 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.135 Restoration of current assessment roll after destruction or damage. (1) If the current assessment roll of any county is destroyed or damaged by fire or other disaster, the county assessor shall repair and restore the assessment roll, extend all regular and lawful tax levies therein and deliver the restored roll as a tax roll to the tax collector at the earliest practicable time.

Â Â Â Â Â  (2) The provisions of ORS 311.115 as to the time of delivery of a tax roll to the tax collector by the assessor are waived in such case.

Â Â Â Â Â  311.140 Restoration of tax rolls after destruction or damage; preparing transcripts as rolls for unpaid taxes. (1) If the tax rolls of any county are destroyed or damaged, the tax collector of the county shall prepare transcripts of those parts of the rolls in which it appears, from evidence in the possession of the tax collector or otherwise obtainable, that taxes are unpaid on real or personal properties. The Department of Revenue and the assessor of the county shall assist the tax collector in the preparation of the transcripts.

Â Â Â Â Â  (2) The tax collector shall then certify that, to the best belief and knowledge of the tax collector, the transcripts are a true and correct record of the taxes remaining unpaid. When certified by the tax collector, the transcripts shall be the tax rolls of the county for all taxes so determined to be unpaid.

Â Â Â Â Â  (3) Thereafter, the tax collector may make corrections of such tax rolls, pursuant to ORS 311.205, to conform such rolls to the destroyed rolls. Such corrections shall be considered to be clerical errors, except that where a taxpayer is aggrieved by such correction, the taxpayer may within 60 days thereof petition the county court for relief. The petition shall set forth in detail the facts upon which the petitioner relies and the relief requested. The county court may hear such petitions in a summary manner and shall issue its order denying the relief requested or granting such relief as it determines proper. Any taxpayer aggrieved by such order may petition to the Oregon Tax Court in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) The unpaid taxes exhibited in tax rolls prepared and certified in accordance with this section are liens upon the real and personal properties therein described, and shall have the same force and effect as the liens of taxes charged in the original tax rolls of the county. Such taxes shall be subject to the provisions of law for the collection of taxes on real or personal property. [Amended by 1965 c.344 Â§15; 1995 c.79 Â§144; 1995 c.650 Â§77]

Â Â Â Â Â  311.145 Supplying materials and clerical help to restore rolls. The county court shall supply and furnish the tax collector and assessor with the books and other materials and clerical help necessary to carry out ORS 311.135 and 311.140.

Â Â Â Â Â  311.150 Adding to, changing or correcting rolls by vouchers; preservation of vouchers. (1) In lieu of the procedures for additions, changes or corrections to the assessment and tax rolls authorized by ORS 309.120, 311.205, 311.370 (5), 311.645, 312.140 (2) and 358.495, the officer in possession of the roll may prepare a voucher for each correcting entry. The voucher shall state what change is to be made, identify the tax account or accounts affected, provide sufficient evidence to indicate the propriety of the transaction and the date the voucher is approved by the officer in charge of the roll or an authorized deputy. The date the voucher is completed and approved is the date the change shall become effective and the voucher shall become a public record. The vouchers shall be numbered and the voucher number shall appear on the assessment or tax roll adjacent to the entry changing the roll.

Â Â Â Â Â  (2) The vouchers provided for in this section shall be preserved until the real property tax rolls of the year affected by the voucher have been foreclosed and the foreclosed property has been deeded to the county; or, in the case of personal property, until one year after the tax account affected by the voucher has been collected or canceled under the provisions of ORS 311.790. [1965 c.344 Â§6; 1975 c.514 Â§13]

Â Â Â Â Â  311.160 Correction of rolls to reflect order on appeal of large amount of value; disposition of additional taxes; interest; limited to appeals from tax years before 1997-1998. (1)(a) Where a final order is entered in any appeal described in ORS 308.020 (1) or the expiration of the appeal period has occurred, the officer or officers in possession of the assessment and tax rolls shall make the corrections stated in the decision of the court. Any additional taxes collected because the final total value is greater than that entered in the rolls under ORS 308.020 (1) shall be deposited in a special account with the county treasurer. The county treasurer shall notify the county assessor of the amount in the special account for each property described in ORS 308.020 (1), and the assessor shall apportion the amount among the taxing districts in the code area in which the property is located on the basis of their tax rates as compared to the total of such tax rates for the tax year for which the amount, or portion of the amount, is attributable. The treasurer shall pay each district the districtÂs apportioned amount.

Â Â Â Â Â  (b)(A) Where a final order is entered in any appeal described in ORS 308.020 (2) or the expiration of the appeal period has occurred, the officer or officers in possession of the assessment and tax rolls shall make the corrections stated in the decision of the court.

Â Â Â Â Â  (B) Subject to subparagraph (C) of this paragraph, at the option of the county treasurer, any additional taxes, or portion thereof, collected because the final total value for the initial tax year or for a tax year occurring during the appeal period is greater than that entered in the rolls under ORS 308.020 (2) shall be deposited and distributed as provided under paragraph (a) of this subsection or deposited in a refund reserve account maintained under ORS 311.807.

Â Â Â Â Â  (C) If, at the time of collection, the amount of the additional taxes exceeds the amount of anticipated annual refunds for the fiscal year of collection, the excess amount shall be deposited and distributed as provided under paragraph (a) of this subsection.

Â Â Â Â Â  (2) Interest shall accrue on the additional taxes collected pursuant to subsection (1) of this section as if the property had been properly assessed in the year that any portion of the value was placed on the tax roll in the manner and at the interest rates provided in ORS 311.505.

Â Â Â Â Â  (3) If the owner of the property, the value of which is subject to ORS 308.020, so desires, the owner may tender to the county treasurer an estimate of the additional taxes which may ultimately be assessed against the property. The county treasurer shall provide a special account for such deposits and shall invest the deposits during the time the matter is in litigation. The interest earned on the account shall be credited to it.

Â Â Â Â Â  (4) Upon the termination of the controversy, the principal amount in the account necessary to pay the taxes as provided in subsection (1) of this section shall be retained together with its portion of the interest earned on the investment of the moneys during the period held by the county treasurer and shall be distributed as provided in subsection (1) of this section. Moneys in the account in excess of that required to be retained shall be refunded to the owner. Notwithstanding ORS 311.812, the owner of the property shall not be entitled to any interest in excess of that earned on the sum of the principal which is refunded to the owner during the time the money was held by the county treasurer.

Â Â Â Â Â  (5) This section does not apply to appeals arising from tax years beginning on or after July 1, 1997. [1973 c.345 Â§4; 1979 c.689 Â§17; 1981 c.178 Â§12; 1989 c.267 Â§2; 1993 c.650 Â§2; 1995 c.650 Â§90; 1997 c.541 Â§Â§275,276; 2001 c.114 Â§26]

Â Â Â Â Â  311.165 Collection of taxes upon severance or removal of improvements from the land. (1) If in the opinion of the assessor:

Â Â Â Â Â  (a) It appears probable that real property improvements, whether assessed as improvements only or as real property improvements assessed together with land have been or will be severed from the land upon which they are situated and have been or will be removed from such land;

Â Â Â Â Â  (b) It appears that the amount of taxes which have been levied against the property in the current and prior years or which are anticipated to be levied for the current assessment year will not be adequately secured by the value of the property remaining in the tax account; and

Â Â Â Â Â  (c) It appears that unless prompt action is taken the taxes will not be collected, then the assessor shall proceed to levy and the tax collector to collect the taxes in the manner set forth in subsection (2) of this section.

Â Â Â Â Â  (2) If the amount of the taxes for the current year attributable to the property improvements is not able to be determined, the assessor shall estimate the taxes due for the current year. The assessor shall make demand upon the owner of the improvements as shown by the most recent assessment roll, for payment of the unpaid taxes attributable to the improvements for the current and all prior years. Any payments shall be paid immediately upon demand of the assessor either to the assessor for remittance to the tax collector or directly to the tax collector of the county pursuant to ORS 311.370. If the taxes are not paid immediately upon demand, the assessor shall certify the assessment and tax levies so made by the assessor to the tax collector. For the purposes of collection of the assessments, the owner shall be considered a taxpayer owning personal property against which ad valorem taxes have been assessed. Review may be had as provided in ORS 311.467. All taxes collected by the tax collector, or taxes collected by the assessor and remitted to the tax collector shall be credited to the real property account containing the improvements which were the basis of the tax. [1973 c.343 Â§1; 1979 c.350 Â§12; 1979 c.689 Â§28; 1991 c.459 Â§230]

STATE REPLACEMENT OBLIGATION OF REVENUE LOST BY PUBLIC SCHOOLS UNDER CONSTITUTIONAL LIMIT ON AMOUNT OF PROPERTY TAX; CALCULATION; REPORTS

Â Â Â Â Â  311.175 Loss of revenue by school taxing districts; calculation; report; preparation. (1) Each year, within five working days after preparation of the certificate required under ORS 311.105, the county assessor shall report to the Department of Revenue the information specified in this subsection for each taxing district that, during that year, imposed a tax on property to fund the public school system. The department shall prescribe the form for the report. The report shall contain:

Â Â Â Â Â  (a) The amount of taxes on property to fund the public school system certified by the taxing district as subject to the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) The amount of revenue offset against the taxes identified under paragraph (a) of this subsection.

Â Â Â Â Â  (c) The amount of taxes on property levied that are lost due to truncation in calculation of the rate of a levy.

Â Â Â Â Â  (d) The total amount of taxes on property to fund the public school system actually imposed on property in the district within the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (e) The total amount of loss due to proration of the taxes on property, which is the difference between the amount identified in paragraph (a) of this subsection and the sum of the amounts identified in paragraphs (b) to (d) of this subsection.

Â Â Â Â Â  (2) Each year the Department of Revenue shall prepare a report certifying the amount of revenue lost by the public school system due to proration of taxes on property under section 11b, Article XI of the Oregon Constitution, from the information reported under subsection (1) of this section, and from any other information available to the department.

Â Â Â Â Â  (3) For each taxing district that imposed a tax on property to fund the public school system within the limits of section 11b, Article XI of the Oregon Constitution, the amount certified under subsection (2) of this section shall be calculated as follows:

Â Â Â Â Â  (a) There shall be subtracted from the amount of taxes on property certified by the taxing district to fund the public school system that were subject to the limits of section 11b, Article XI of the Oregon Constitution, the sum of:

Â Â Â Â Â  (A) The amount of revenue offset against the taxes identified under paragraph (a) of this subsection; plus

Â Â Â Â Â  (B) The total amount of taxes on property to fund the public school system actually imposed on property in the district within the limits of section 11b, Article XI of the Oregon Constitution; plus

Â Â Â Â Â  (C) The total amount of taxes on property levied that are lost due to truncation in the calculation of the rate of a levy.

Â Â Â Â Â  (b) The amount of revenue lost by each taxing district that imposed a tax on property to fund the public school system shall be cumulated to arrive at the total amount of revenue lost to the public school system as a result of the limits of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§229b]

Â Â Â Â Â  Note: 311.175 to 311.183 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  311.177 Amount of taxes certified for school taxing districts and county school fund for 1990-1991; report; preparation. The Department of Revenue shall prepare a report of the total amount of taxes, other than taxes to pay principal and interest on bonded indebtedness, certified by each common and union high school district, education service district, community college service district and community college district, and the amount of taxes levied under particular voter approval by any county for the county school fund, for the 1990-1991 tax year. [1991 c.459 Â§229c; 1997 c.271 Â§10]

Â Â Â Â Â  Note: See note under 311.175.

Â Â Â Â Â  311.179 State school revenue replacement obligation for 1991-1992; calculation; report; preparation. (1) The Department of Revenue shall prepare a report of the stateÂs constitutional replacement obligation for the 1991-1992 fiscal year. The constitutional replacement obligation shall be the lesser of:

Â Â Â Â Â  (a) The amount as cumulated under ORS 311.175 (3)(b); or

Â Â Â Â Â  (b) The amount as calculated under subsection (2) of this section.

Â Â Â Â Â  (2) From the total amount of taxes on property that are subject to the limits of section 11b, Article XI of the Oregon Constitution, certified by common and union high school districts, education service districts, community college districts and any taxes levied under particular voter approval by any county for the county school fund for the 1990-1991 tax year, plus six percent thereof, subtract:

Â Â Â Â Â  (a) The amount of revenue offset against all taxes on property subject to the limits of section 11b, Article XI of the Oregon Constitution, certified by taxing districts to fund the public school system during the 1991-1992 tax year;

Â Â Â Â Â  (b) The amount of revenue lost for the 1991-1992 tax year due to truncation of the tax rates for those taxes; and

Â Â Â Â Â  (c) The amount of taxes on property actually imposed by those districts to fund the public school system for 1991-1992 within the limits of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§229d]

Â Â Â Â Â  Note: See note under 311.175.

Â Â Â Â Â  311.181 State school revenue replacement obligation for 1992-1993 through 1995-1996; calculation; reports; preparation. (1) For each tax year beginning on or after July 1, 1992, and before July 1, 1996, the Department of Revenue shall prepare a report certifying the stateÂs constitutional replacement obligation for the fiscal year. The constitutional replacement obligation shall be the lesser of:

Â Â Â Â Â  (a) The amounts as cumulated under ORS 311.115 (3)(b); or

Â Â Â Â Â  (b) The amount as calculated under subsection (2) of this section.

Â Â Â Â Â  (2) From the total amount of taxes on property imposed by all taxing districts to fund the public school system in the previous tax year, plus the amount distributed by the state specifically designated as replacement revenue to satisfy the requirements of section 11b (5), Article XI of the Oregon Constitution in the previous year, plus six percent of the total thereof, subtract the total amount of taxes on property actually imposed by all taxing districts to fund the public school system for the current tax year within the limits of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§229e]

Â Â Â Â Â  Note: See note under 311.175.

Â Â Â Â Â  311.183 Correction of errors in reports; presentation of reports and corrections to legislative committees. (1) The Department of Revenue may correct any errors it discovers in any report certified under ORS 311.175 to 311.181. Any corrections certified to the State Board of Education before May 1 of any year shall be reflected in the formula used by the board to distribute funds to school districts for that year.

Â Â Â Â Â  (2) The reports required under ORS 311.175 to 311.181 shall be certified to the State Board of Education on or before December 15 of each year.

Â Â Â Â Â  (3) The department shall present the reports or corrections prepared or certified by the department under ORS 311.175 to 311.181 to the Joint Interim Committee on Revenue and School Finance, if the Legislative Assembly is not in session, or if the Legislative Assembly is in session, to the Senate Revenue Committee and to the House Revenue Committee. [1991 c.459 Â§229f]

Â Â Â Â Â  Note: See note under 311.175.

CORRECTING ERRORS OR OMISSIONS IN ROLLS

Â Â Â Â Â  311.205 Correcting errors or omissions in rolls. (1) After the assessor certifies the assessment and tax roll to the tax collector, the officer in charge of the roll may correct errors or omissions in the roll to conform to the facts, as follows:

Â Â Â Â Â  (a) The officer may correct a clerical error. A clerical error is an error on the roll which either arises from an error in the ad valorem tax records of the assessor, or the records of the Department of Revenue for property assessed under ORS 306.126, or which is a failure to correctly reflect the ad valorem tax records of the assessor, or the records of the Department of Revenue for property assessed under ORS 306.126, and which, had it been discovered by the assessor or the department prior to the certification of the assessment and tax roll of the year of assessment would have been corrected as a matter of course, and the information necessary to make the correction is contained in such records. Such errors include, but are not limited to, arithmetic and copying errors, and the omission or misstatement of a land, improvement or other property value on the roll.

Â Â Â Â Â  (b) The officer may not correct an error in valuation judgment, except as provided in ORS 308.242 (2) and (3). Such errors are those where the assessor would arrive at a different opinion of value. The officer may correct any other error or omission of any kind. Corrections that are not corrections of valuation judgment errors include, but are not limited to, the elimination of an assessment to one taxpayer of property belonging to another on the assessment date, the correction of a tax limit calculation, the correction of a value changed on appeal, or the correction of an error in the assessed value of property resulting from an error in the identification of a unit of property, but not an error in a notice filed under ORS 310.060.

Â Â Â Â Â  (c) The officer shall make any change requested by the Department of Revenue which relates to an assessment of property made by the department under ORS 308.505 to 308.665.

Â Â Â Â Â  (d) The officer shall make any change ordered by the tax court or the Department of Revenue under ORS 305.288 (1) to (6) or 306.115.

Â Â Â Â Â  (e) The officer shall make any change required under ORS 308A.089.

Â Â Â Â Â  (2)(a) The officer in charge of the roll shall make corrections with the assent and concurrence of the assessor or the department. The direction for the correction shall be made in writing and state the type of error and the statutory authority for the correction. Corrections may be made to the roll for any year or years not exceeding five years prior to the last roll so certified.

Â Â Â Â Â  (b) Any additional taxes resulting from corrections for years prior to the current year shall be deemed assessed and imposed in the particular year or years as to which the corrections apply. Addition of tax to a prior yearÂs tax roll, due to corrections under this section, shall not be considered in calculating the effect of the tax limitation under section 11b, Article XI of the Oregon Constitution for the current year.

Â Â Â Â Â  (3) A correction made pursuant to this section shall be made in whatever manner necessary to make the assessment, tax or other proceeding regular and valid. The correction shall be distinguishable upon the roll, shall include the date of the correction and shall identify the officer making the correction. Whenever a correction is to be made after the assessor has delivered the roll to the tax collector, the effect of which is to increase the assessment to which it relates, except where made by order of the department, the procedure prescribed in ORS 311.216 to 311.232 shall be followed; and the provisions therein with respect to appeals shall likewise apply.

Â Â Â Â Â  (4) Corrections which would result in less than a $1,000 change in assessed value or real market value shall not change the value for purposes of computing the taxes levied against the property, but shall be made only for purposes of correcting the office records.

Â Â Â Â Â  (5) The remedies under this section are in addition to other remedies provided by law. [Amended by 1953 c.26 Â§2; 1957 c.324 Â§8; 1959 c.181 Â§2; 1961 c.234 Â§1; 1963 c.267 Â§1; 1965 c.344 Â§16; 1971 c.472 Â§3; 1973 c.402 Â§28; 1977 c.606 Â§2; 1979 c.687 Â§3; 1983 c.605 Â§5; 1991 c.459 Â§231; 1993 c.18 Â§73; 1993 c.270 Â§54; 1995 c.79 Â§146; 1995 c.127 Â§4; 1997 c.541 Â§278; 1999 c.21 Â§27; 2001 c.509 Â§2]

Â Â Â Â Â  311.206 Additional taxes resulting from correction of error or omission; date of delinquency; limitations. (1)(a) Except as provided in paragraph (b) of this subsection, when the roll is corrected under ORS 311.205, and taxes are added to the roll, the additional taxes shall be added to the tax extended against the property on the general property tax roll for the tax year following the current tax year, to be collected and distributed in the same manner as other ad valorem property taxes imposed on the property. Notwithstanding ORS 311.205 (2)(b), for purposes of collection and enforcement, the additional taxes added to the roll under this subsection shall be considered delinquent as of the date the other taxes for the year in which the additional taxes are added to the roll become delinquent.

Â Â Â Â Â  (b) When additional taxes are added to the roll as the result of an order described in ORS 311.205 (1)(d), the additional taxes shall be collected as provided in ORS 311.513.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section or other provision of law establishing the delinquency date for additional taxes, additional taxes may not be assessed and imposed if the correction is a result of:

Â Â Â Â Â  (a) The disqualification of property from a tax exemption granted erroneously by a tax official; or

Â Â Â Â Â  (b) The failure by a tax official to timely disqualify property from a tax exemption.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a failure by a tax official to timely disqualify property from a tax exemption if the property owner fails to timely notify the assessor of a change in use of the property to a nonexempt use.

Â Â Â Â Â  (4) Additional taxes arising from a correction under ORS 311.205 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (5) For purposes of this section, Âadditional taxesÂ includes increases in taxes that have already been extended on the roll. [1975 c.780 Â§15; 1983 c.106 Â§1; subsections (2) to (7) enacted as 1983 c.106 Â§3; 1985 c.784 Â§9; 1991 c.459 Â§232; 1993 c.270 Â§55; 1995 c.256 Â§6; 1999 c.500 Â§3; 1999 c.862 Â§1a; 2001 c.303 Â§7; 2003 c.274 Â§3]

Â Â Â Â Â  311.207 [1965 c.344 Â§18(1),(2),(9),(10) (enacted in lieu of 311.210); 1971 c.574 Â§3; 1977 c.584 Â§1; 1979 c.692 Â§6; 1991 c.459 Â§234; 1997 c.541 Â§281; renumbered 311.216 in 1997]

Â Â Â Â Â  311.208 Notice required when current roll corrections increase value; time for payment of additional taxes. (1) The assessor shall notify the property owner of record or other person claiming to own the property or occupying the property or in possession of the property, if:

Â Â Â Â Â  (a) A correction is made that applies only to the current roll;

Â Â Â Â Â  (b) The correction is made after roll certification under ORS 311.105 and prior to December 1 of the current tax year; and

Â Â Â Â Â  (c) The correction increases the value of the property.

Â Â Â Â Â  (2) If a correction described in subsection (1) of this section results in additional taxes being added to the current roll, the additional taxes shall be due and payable without interest if paid prior to the 16th of the month next following the date the notice was sent under this section.

Â Â Â Â Â  (3) If the additional taxes described in subsection (2) of this section are not paid prior to the 16th of the month next following the date the notice was sent under this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having become delinquent on the date the taxes would normally have become delinquent if the taxes had been timely extended on the roll.

Â Â Â Â Â  (4) The notice described in subsection (1) of this section shall:

Â Â Â Â Â  (a) Be mailed prior to December 1 to the last-known address of the person described in subsection (1) of this section;

Â Â Â Â Â  (b) Specify the date and the amount of the correction;

Â Â Â Â Â  (c) If additional tax is imposed, specify the date by which the additional tax may be paid without interest; and

Â Â Â Â Â  (d) Include the ownerÂs right to file a petition with the county board of property tax appeals not later than December 31 of the current tax year.

Â Â Â Â Â  (5) The correction shall be made by the officer in charge of the roll in the manner described in ORS 311.205 (3).

Â Â Â Â Â  (6) A correction made under this section may be appealed to the board of property tax appeals in the manner provided in ORS 309.100. [1997 c.541 Â§280; 2001 c.303 Â§10]

Â Â Â Â Â  311.209 [1965 c.344 Â§18(3) (enacted in lieu of 311.210); 1979 c.692 Â§7; 1997 c.541 Â§282; renumbered 311.219 in 1997]

Â Â Â Â Â  311.210 [Amended by 1955 c.720 Â§2; 1959 c.56 Â§2; repealed by 1965 c.344 Â§17 (311.207, 311.209, 311.211 and 311.213 enacted in lieu of 311.210)]

Â Â Â Â Â  311.211 [1965 c.344 Â§18(4), (5), (6), (7) (enacted in lieu of 311.210); 1977 c.870 Â§37; 1993 c.270 Â§56; 1995 c.650 Â§70; 1997 c.541 Â§Â§283,284; renumbered 311.223 in 1997]

Â Â Â Â Â  311.212 [1991 c.459 Â§236; renumbered 311.226 in 1997]

Â Â Â Â Â  311.213 [1965 c.344 Â§18(8) (enacted in lieu of 311.210); 1975 c.704 Â§1; 1995 c.256 Â§7; renumbered 311.229 in 1997]

Â Â Â Â Â  311.215 [Amended by 1981 c.897 Â§46; renumbered 311.232 in 1997]

Â Â Â Â Â  311.216 Notice of intention to add omitted property to rolls; treatment of unreported property; treatment of understated property; duty of tax collector. (1) Whenever the assessor discovers or receives credible information, or if the assessor has reason to believe that any real or personal property, including property subject to assessment by the Department of Revenue, or any buildings, structures, improvements or timber on land previously assessed without the same, has from any cause been omitted, in whole or in part, from assessment and taxation on the current assessment and tax rolls or on any such rolls for any year or years not exceeding five years prior to the last certified roll, the assessor shall give notice as provided in ORS 311.219.

Â Â Â Â Â  (2) Property or the excess cost of property, after adjustment to reflect real market value, shall be presumed to be omitted property subject to additional assessment as provided in ORS 311.216 to 311.232 whenever the assessor discovers or receives credible information:

Â Â Â Â Â  (a) That the addition of any building, structure, improvement, machinery or equipment was not reported in a return filed under ORS 308.285 or 308.290; or

Â Â Â Â Â  (b) That the cost as of January 1 of any building, structure, improvement, machinery or equipment reported in a return required by the assessor under ORS 308.285 or 308.290 exceeds the cost stated in the return.

Â Â Â Â Â  (3) If the tax collector discovers or receives credible information or if the tax collector has reason to believe that any property subject to taxation has been omitted from the tax roll, the tax collector shall immediately bring this to the attention of the assessor by written notice. [Formerly 311.207; 1999 c.21 Â§28; 1999 c.500 Â§4; 2003 c.46 Â§27]

Â Â Â Â Â  311.219 Notice of intention to assess omitted property. Notice shall be given to the person claiming to own the property or occupying it or in possession thereof of the assessorÂs intention to add the property to the assessment or tax roll under ORS 311.216 to 311.232 and to assess the property in such personÂs name. Where the assessor has reason to believe the property is either no longer in existence or is outside the county, the assessor shall give the notice to the owner or the person in possession on the assessment date of the year or years as to which the property was omitted. The notice shall be in writing, mailed to the personÂs last-known address. It shall describe the property in general terms, and require the person to appear at a specified time, not less than 20 days after mailing the notice, and to show cause, if any, why the property should not be added to the assessment and tax roll and assessed to such person. [Formerly 311.209]

Â Â Â Â Â  311.220 [Amended by 1971 c.384 Â§1; 1989 c.297 Â§1; 1991 c.459 Â§237; renumbered 311.235 in 1997]

Â Â Â Â Â  311.223 Correction of rolls; filing statement of facts; notice to taxpayer; powers of assessor; appeal. (1) If the person or party notified as provided in ORS 311.219 does not appear or if the person or party appears and fails to show any good and sufficient cause why the assessment shall not be made, the assessor shall proceed to correct the assessment or tax roll or rolls from which the property was omitted. The assessor shall add the property thereto, with the proper valuation, and extend thereon taxes at the consolidated rate under ORS 310.147 that is applicable in the code area in which the property was located for each year as to which it was omitted. To carry out the correction of a tax roll or rolls the assessor shall send a written statement to the tax collector instructing the tax collector to make the necessary changes on the tax roll. The statement shall contain all of the information needed by the tax collector to make the changes in the roll and it shall be dated and signed by the assessor or the deputy of the assessor. The tax collector shall then correct the tax roll.

Â Â Â Â Â  (2) Immediately after the assessor corrects the assessment or tax roll the assessor shall file in the office of the assessor a statement of the facts or evidence on which the assessor based the correction and notify the taxpayer by written notice, sent by certified mail to the taxpayerÂs last-known address, of:

Â Â Â Â Â  (a) The date and amount of the correction;

Â Â Â Â Â  (b) If a penalty for failing to timely file a real, combined or personal property return as required by ORS 308.290 is being imposed under ORS 308.295 or 308.296, the amount of the penalty;

Â Â Â Â Â  (c) An explanation of the collection procedures applicable to the corrected amount, or applicable to the penalty; and

Â Â Â Â Â  (d) An explanation of the taxpayerÂs right to appeal under subsection (4) of this section and the procedures for making the appeal.

Â Â Â Â Â  (3) To enable the assessor to comply with this section, the assessor is invested with all the powers of the county clerk under the law in force during the years for which correction may be made under ORS 311.216 to 311.232 and thereafter.

Â Â Â Â Â  (4) Any person aggrieved by an assessment made under ORS 311.216 to 311.232 may appeal to the tax court within 90 days after the correction of the roll by giving notice to the assessor or the Department of Revenue, whichever is applicable, and otherwise proceeding in the manner provided for appeals from the board of property tax appeals. If a penalty under ORS 308.295 or 308.296 is imposed for failing to timely file a real, combined or personal property return with respect to the assessment under ORS 311.216 to 311.232, the imposition of the penalty may be appealed to the tax court. The appeal of the penalty must be brought within the same period of time as an assessment under ORS 311.216 to 311.232 may be appealed to the tax court. An appeal of the value assigned under this section, or of any penalty described in subsection (2)(b) of this section, may not be made to the board of property tax appeals under ORS 309.100. [Formerly 311.211; 2001 c.114 Â§27; 2001 c.303 Â§1]

Â Â Â Â Â  311.226 Tax assessed on omitted property deemed imposed in year for which property was omitted. Omitted property shall be deemed assessed and any tax on it shall be deemed imposed in the year or years as to which the property was omitted. Addition of omitted property to the tax roll in the year in which it is discovered shall not be considered in making the determination of the amount of tax imposed in calculating the effect of the tax limitation under section 11b, Article XI of the Oregon Constitution in that year. [Formerly 311.212]

Â Â Â Â Â  311.229 Taxes added to rolls become liens; delinquency of additional taxes; interest. (1) When the taxes are added to an assessment or tax roll under ORS 311.216 to 311.232, the additional taxes shall be added to the tax extended against the property on the general property tax roll for the tax year following the current tax year, to be collected and distributed in the same manner as other ad valorem property taxes imposed on the property. Notwithstanding ORS 311.226, for purposes of collection and enforcement, the additional taxes added to the roll under this subsection shall be considered delinquent as of the date the other taxes for the year in which the additional taxes are added to the roll become delinquent.

Â Â Â Â Â  (2) When it appears to the satisfaction of the assessor that the omission of the property was due to a willful attempt to evade the payment of taxes on the property, then the assessor shall so advise the tax collector and interest at the rate provided in ORS 311.505 (2) shall be added to the amounts so charged, which interest shall be computed from the date or dates that payment of the charges were properly due, and which interest shall continue to run until payment of the charges.

Â Â Â Â Â  (3) Additional taxes arising from the assessment of omitted property under ORS 311.216 to 311.232 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (4) For purposes of this section, Âadditional taxesÂ includes increases in taxes that have already been extended on the roll. [Formerly 311.213; 1999 c.862 Â§2; 2001 c.303 Â§8]

Â Â Â Â Â  311.232 Mandamus to require placing of omitted property on roll. If any officer described in ORS 311.216 to 311.232 fails to comply with ORS 311.216 to 311.232 on the discovery by the officer, or on credible information being furnished by another person, that property has been omitted from taxation, the state, on the relation of any state officer or of any taxpayer of the county in which the failure occurs, may proceed against the officer in any court of competent jurisdiction by mandamus to compel the officer to comply with ORS 311.216 to 311.232. In the trial of the suit the question of what constitutes credible information is a question of fact to be determined by the court trying the case in the same manner other issues of fact are determined. If judgment is rendered that credible information has been discovered by or furnished to the officer, or that the officer has reason to believe that property has been omitted from taxation, the officer shall forthwith place the omitted property on the assessment and tax roll in accordance with ORS 311.216 to 311.232. If judgment is rendered against the officer, the officer shall be liable for all costs of the mandamus suit, and for a reasonable attorney fee at trial and on appeal for relatorÂs attorney, which shall be taxed as a part of the costs of the suit. If proceedings are instituted under this section on the relation of any private citizen, the relator shall give bond to the satisfaction of the court to pay all costs which may be recovered against the relator. [Formerly 311.215]

Â Â Â Â Â  311.234 Correction in maximum assessed value; requirements; limitation; filing deadline; appeals. (1) Notwithstanding ORS 311.205 (1)(b), the current owner of property or other person obligated to pay taxes imposed on property may petition the county assessor for a correction in the maximum assessed value of the property for the current tax year.

Â Â Â Â Â  (2) Pursuant to a petition filed under this section, the assessor may correct the maximum assessed value of the property for the current tax year if there is a demonstrated difference between the actual square footage of the property as of the assessment date for the current tax year and the square footage of the property as shown in the records of the assessor for the tax year.

Â Â Â Â Â  (3) The correction made under this section may not be proportionally different from the proportional difference between the original square footage of the property as shown in the assessorÂs records and the actual square footage of the property as of the assessment date for the current tax year.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the correction made under this section may not cause the maximum assessed value of the property to increase by more than three percent from the maximum assessed value of the property for the preceding tax year.

Â Â Â Â Â  (5) A petition filed under this section must be on the form and contain the information prescribed by the Department of Revenue and must be filed with the county assessor on or before December 31 of the current tax year.

Â Â Â Â Â  (6) A decision by the assessor pursuant to a petition filed under this section may be appealed under ORS 305.275. [2001 c.764 Â§2]

Â Â Â Â Â  311.235 Bona fide purchaser; when taxes become lien. No ad valorem taxes imposed on real property, a manufactured structure or a floating home purchased by a bona fide purchaser shall be a lien on the real property, manufactured structure or floating home unless at the time of purchase the taxes were a matter of public record. For the purposes of this section, if the tax roll has not been prepared for the tax year in which the purchase occurred, taxes levied or to be levied for the tax year of purchase are taxes which are a matter of public record. A bona fide purchaser is an individual purchaser of a fee simple interest in a single property, who acquires the property in good faith, in an armÂs-length transaction and for fair market value and adequate consideration. [Formerly 311.220]

TIME AND MANNER OF COLLECTION

Â Â Â Â Â  311.250 Tax statements. (1) Except as to real property assessed to Âunknown ownersÂ pursuant to ORS 308.240 (2), on or before October 25 in each year, the tax collector shall deliver or mail to each person (as defined in ORS 311.605) shown on the tax roll as an owner of real or personal property, or to an agent or representative authorized in writing pursuant to ORS 308.215 by such person, a written statement of property taxes payable on the following November 15.

Â Â Â Â Â  (2) The failure of a taxpayer to receive the statement described in this section shall not invalidate any assessment, levy, tax, or proceeding to collect tax.

Â Â Â Â Â  (3) The tax collector shall not be liable for failure to deliver or mail the tax statements by October 25 as provided in subsection (1) of this section if such failure was caused by not receiving the tax roll from the assessor by the time provided by law or by reason of any other circumstance beyond the control of the tax collector. In such case the tax collector shall deliver or mail the statements as soon as possible.

Â Â Â Â Â  (4) Where, for any reason the taxes due on any property on the assessment roll in any year cannot be ascertained from the tax roll by November 5 of that year, within 15 days thereafter the owner or other person liable for or desiring to pay the taxes on such property may tender to the tax collector, and the tax collector may collect, a payment of all or part of the taxes estimated by the tax collector to be due on such property. Immediately after the taxes are actually extended on the tax roll, the tax collector shall credit the amount paid as provided by law, allowing the discount under ORS 311.505 and not charging interest for the amount of taxes satisfied by such payment. Where there has been an underpayment, additional taxes shall be collected, and where there has been an overpayment, refund shall be made as otherwise provided by law.

Â Â Â Â Â  (5) The tax statement described in this section shall be designed by the Department of Revenue and shall contain such information as the department shall prescribe by rule including:

Â Â Â Â Â  (a) The real market value of the property for which the tax statement is being prepared (or the propertyÂs specially assessed value if the property is subject to special assessment) for the current and prior tax year;

Â Â Â Â Â  (b) The propertyÂs assessed value for the current and prior tax year; and

Â Â Â Â Â  (c) The total amount of taxes due on the property. [1963 c.311 Â§2; 1965 c.344 Â§19; 1967 c.293 Â§21; 1967 c.568 Â§2; 1985 c.613 Â§26; 1991 c.459 Â§238; 1993 c.18 Â§74; 1993 c.270 Â§57; 1997 c.541 Â§286; 2003 c.400 Â§2]

Â Â Â Â Â  311.252 Copy of tax statement to be sent to mortgagee paying taxes; procedure when information otherwise transmitted. (1) If a mortgagee is required or authorized to pay the ad valorem taxes on a manufactured structure or on real property that is subject to the mortgage by a provision contained in the mortgage instrument, upon written request sent to the tax collector, the tax collector shall send a copy of the statement required to be mailed to the taxpayer under ORS 311.250 to the mortgagee. The request by the mortgagee for the sending of the copy shall be made to the tax collector on or before October 1 of each year and shall state that the mortgagee has the duty or is authorized to pay the taxes for the owner of the property.

Â Â Â Â Â  (2) The tax collector and any mortgagee referred to in subsection (1) of this section may agree that a computer record containing the information required by the Department of Revenue may be delivered to the mortgagee instead of a copy of the tax statement required by subsection (1) of this section.

Â Â Â Â Â  (3) For the purposes of this section, the holder of a perfected security interest in a manufactured structure is considered a ÂmortgageeÂ and the perfected security interest is considered a Âmortgage.Â [1967 c.568 Â§4; 1971 c.379 Â§1; 1971 c.529 Â§35; 1971 c.752 Â§1; 1973 c.82 Â§1; 1981 c.804 Â§87; 1983 s.s. c.5 Â§21; 1987 c.313 Â§2; 1991 c.459 Â§239; 1993 c.313 Â§1; 1997 c.541 Â§287; 2003 c.108 Â§3]

Â Â Â Â Â  311.253 Use of computer record to comply with ORS 311.250; agreement to use record instead of tax statements. (1) Notwithstanding ORS 311.250, if to meet the requirements of ORS 311.250, the tax collector must deliver or mail multiple tax statements to the same person, as defined in ORS 311.605, the tax collector may, at the request of the person made in writing, in lieu of the required tax statements, deliver or mail to the person a computer record that contains the name and last-known address of the person, and for each of the properties for which an individual tax statement would otherwise be required, such information as the Department of Revenue may prescribe by rule and any other information mutually agreed to by the tax collector and the person.

Â Â Â Â Â  (2) Any request made under this section must be made to the tax collector by the person on or before October 1 of each year. If upon mutual agreement of the parties, the tax collector complies with the request in accordance with the agreement, the tax collector is relieved of responsibility of delivering or mailing tax statements in any other manner.

Â Â Â Â Â  (3) Any information required by ORS 311.250 to appear on a tax statement that is not included in the computer record authorized by this section shall appear on the face of the tax receipt given under ORS 311.361. This section shall not apply to a mortgagee required or authorized to pay ad valorem taxes to which ORS 311.252 applies.

Â Â Â Â Â  (4) As used in this section and ORS 311.252, Âcomputer recordÂ means information stored by any means of electronic storage or paper on which is printed information retrieved from a computer or other form of electronic storage. [1981 c.364 Â§1; 1997 c.541 Â§288; 2003 c.108 Â§1]

Â Â Â Â Â  311.255 Taxes, other charges of taxing agencies and water improvement company charges collected with county taxes. (1) All ad valorem property taxes, taxes on property that are imposed upon property subject to ad valorem taxation and all special assessments, fees or other charges required by law to be placed upon the tax roll, which have been lawfully levied or imposed and certified to the assessor by any taxing district authorized by law to levy or impose such taxes, assessments, fees or charges, shall be collected by the tax collector, only in the same manner and at the same time as taxes for county purposes are collected.

Â Â Â Â Â  (2) No taxing district may separately charge or collect any tax on property that is imposed upon property subject to ad valorem taxation certified under ORS 310.060, in advance or otherwise.

Â Â Â Â Â  (3) Charges of a water improvement company organized under ORS 554.005 to 554.340 shall be collected in the same manner as taxes under subsection (1) of this section if the charges are certified to the assessor by the company board of directors under ORS 554.130. [Amended by 1965 c.344 Â§20; 1991 c.459 Â§240; 1997 c.541 Â§289; 1997 c.819 Â§16]

Â Â Â Â Â  311.260 Payment of taxes in lawful money. Except as provided in ORS 311.265, all taxes levied in this state shall be collected and paid in lawful money of the United States, and not otherwise. [Amended by 1965 c.344 Â§21]

Â Â Â Â Â  311.265 Payment of taxes with warrants. (1) Any warrant of a county or of any municipal corporation, taxing district or political subdivision shall be received, without regard to priority of issue or registration, in payment of any tax levied for the fund on which the warrant is drawn, except that a warrant not immediately redeemable shall not be received on any tax or part of a tax specifically levied or budgeted for the payment of principal or interest of bonded indebtedness. The tax collector shall not accept from any taxpayer warrants in a larger amount than the particular tax or part of a tax such taxpayer may be entitled to pay in such warrants.

Â Â Â Â Â  (2) The tax collector shall note on each tax receipt and copy thereof the number and amount of each warrant the tax collector receives and shall write or stamp across the face of each warrant the date of receipt and the words ÂReceived for taxes.Â No warrant received in payment of taxes shall draw interest after the date of receipt.

Â Â Â Â Â  (3) This section does not apply to special assessments, appearing on the tax roll, levied by an irrigation, drainage or water supply district.

Â Â Â Â Â  311.270 Discounting county orders prohibited. No county officer shall purchase or receive in payment of taxes or in exchange, or otherwise, any county orders or any demand against the county of the county officer for a claim allowed by the proper officer to allow the claim during the term of office of the county officer, for an amount less than that expressed on the face of the order or demand.

Â Â Â Â Â  311.275 Grantor and grantee or buyer and seller proportionally liable. As between the grantor and the grantee of real property or the buyer and seller of personal property, when there is no express agreement as to payment of the taxes on the property becoming due and payable for the fiscal year in which the sale occurs, the grantor or seller is liable for the same proportion of the taxes as the part of the fiscal year prior to the day of the sale of the property bears to the whole of the fiscal year, and the grantee or buyer is liable for the remainder of the taxes. [Amended by 1977 c.718 Â§5]

Â Â Â Â Â  311.280 Payment of taxes on part of property assessed as one parcel; division; when division not allowed; division between manufactured structure and parcel. (1) Any person desiring to pay taxes on any part of any real estate assessed as one parcel or tract may do so by applying to the county assessor or deputy county assessor. The county assessor shall determine the relative or proportionate value such part bears to the value of the whole tract assessed, and shall file a statement thereof with the tax collector, on which basis the assessment shall be divided and taxes shall be collected accordingly.

Â Â Â Â Â  (2) The assessor or tax collector shall not divide an assessment under this section unless the person calling for the division of assessment owns, or holds a mortgage or other lien on that part only of such area on which the person desires to pay the taxes, and has filed with the assessor a true copy of the deed, contract of sale, mortgage or other instrument evidencing the interest in the part; provided that whenever such instrument is otherwise recorded in the county records, such filing shall not be required.

Â Â Â Â Â  (3) The assessor or tax collector shall not divide an assessment under this section unless all ad valorem taxes, fees and other charges required to be placed upon the tax roll that have been certified for collection under ORS 311.105 and 311.110 and become a lien upon the entire parcel of property have been paid. However, if the applicant for the division is a public body, only the portion of such taxes, fees and other charges apportionable to the part of the real estate owned by the public body, or on which the public body holds a mortgage or other lien, need be paid. As used in this subsection, Âpublic bodyÂ means the United States, its agencies and instrumentalities, the state, a county, city, school district, irrigation or drainage district, a port, a water district and all other public or municipal corporations in the state exempt from tax under ORS 307.040 or 307.090.

Â Â Â Â Â  (4) In the case of a parcel or tract of real estate which is being assessed under one of the special assessment laws listed in ORS 308A.733 (2) or under ORS 358.480 to 358.545, the assessor or tax collector shall not divide the assessment unless the portion of any additional taxes or penalty apportionable to the part of the property disqualified from special assessment is paid.

Â Â Â Â Â  (5) In the case of property within the jurisdiction of a city or county which has adopted minor land partition regulations pursuant to ORS 92.046, the assessor shall not divide an assessment unless the person calling for the division of assessment has filed with the assessor evidence that the division has been approved as required by such regulations.

Â Â Â Â Â  (6) Whenever a manufactured structure is assessed as real property under ORS 308.875, and the security interest holder of the manufactured structure is a person different from the owner of the parcel of land upon which it is situated, the security interest holder may apply to the assessor for a division of the value of the entire parcel between the value of the manufactured structure and the value of the remainder of the parcel. Using this value division, the tax collector shall allocate the taxes between the manufactured structure and the remainder of the parcel, and the security interest holder of the manufactured structure may pay the taxes on the value attributable to the manufactured structure and thereby free the manufactured structure from the lien of those taxes. If a division is made and taxes and special assessments are paid on the value attributable to the manufactured structure, the county may reclassify the manufactured structure as personal property, forward the ownership document application information to the Department of Consumer and Business Services and allow the structure to be moved as provided in ORS 446.631 without payment of the taxes and special assessments attributable to the remainder of the parcel.

Â Â Â Â Â  (7) If protest is filed to the division, the matter shall be heard by the county commissioners or the county court (as defined in ORS 306.005) at its next regular session for transaction of county business, who shall make a final division of the assessment, and the tax collector shall collect and receipt for the taxes as so determined and ordered.

Â Â Â Â Â  (8) No person shall apply in any year under this section for a division of the assessment of a subdivision made on the assessment roll prepared as of January 1 of the year in which the subdivision is finally approved. [Amended by 1953 c.109 Â§2; subsection (3) enacted as 1965 c.393 Â§3; 1967 c.58 Â§1; 1971 c.529 Â§16; 1975 c.579 Â§1; 1977 c.884 Â§17; 1979 c.689 Â§19; 1981 c.632 Â§1; 1983 c.748 Â§5; 1985 c.16 Â§457; 1985 c.613 Â§6; 1991 c.459 Â§241; 1993 c.6 Â§5; 1997 c.541 Â§290; 1999 c.314 Â§86; 2001 c.540 Â§22; 2003 c.655 Â§69]

Â Â Â Â Â  311.285 Right of action of occupant or tenant paying tax against person who should pay; retention out of rent. If any tax on any real estate is paid by or collected from an occupant or tenant when there is some other person who, by agreement or otherwise, ought to pay the tax, or any part thereof, the occupant or tenant shall be entitled to recover by action the amount which the person should have paid with interest thereon, or the occupant or tenant may retain the same out of any rent due or accruing from the occupant or tenant to such person for real estate on which the tax is so paid.

Â Â Â Â Â  311.290 [Repealed by 1953 c.705 Â§2]

Â Â Â Â Â  311.325 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.330 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.335 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  311.340 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  311.345 Recovery of damages and interest for failure to settle taxes on assessment roll or for withholding payment of public moneys. (1) If a tax collector fails to make settlement of the taxes included in the assessment roll within the time required by ORS 311.395, the tax collector shall be charged with damages in an amount equaling five percent of the amount not settled within the time required by ORS 311.395, plus 12 percent interest per year on the damages from the day payment should have been made of the balance of unsettled taxes due from the tax collector.

Â Â Â Â Â  (2) If a tax collector neglects or refuses to pay over all moneys received for taxes to the county treasurer, the tax collector shall, in addition to the criminal penalty provided for in ORS 311.990 (6), be liable to pay damages in an amount equaling 10 percent of the amount not paid over, plus 12 percent interest per year on the damages from the day payment should have been made.

Â Â Â Â Â  (3) The moneys, damages and interest authorized to be collected under this section may be collected by suit upon the bond of the tax collector for the recovery of the same.

Â Â Â Â Â  (4) If a county treasurer neglects or refuses to distribute moneys in the unsegregated tax collections account as required by ORS 311.395 (6), the county treasurer shall be liable to pay damages in an amount equaling 10 percent of the amount not distributed as required by ORS 311.395, plus 12 percent interest per year on the damages from the day distribution should have been made. [Amended by 1963 c.238 Â§13; 1969 c.595 Â§13; 1979 c.689 Â§20; 1985 c.162 Â§5; 2003 c.190 Â§14]

Â Â Â Â Â  Note: Section 19, chapter 190, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 19. The amendments to ORS 311.345, 311.385, 311.390, 311.395, 311.480 and 457.440 by sections 6, 8, 10, 12, 14 and 16, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties:

Â Â Â Â Â  (1) Due under ORS 311.405 or 311.480 on or after the effective date of this 2003 Act [November 26, 2003]; or

Â Â Â Â Â  (2) Due pursuant to an order of a bankruptcy court issued before July 1, 2008. [2003 c.190 Â§19; 2003 c.704 Â§10]

Â Â Â Â Â  Note: The amendments to 311.345 by section 15, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties due under 311.405 or 311.480 on or after July 1, 2008, or due pursuant to an order of bankruptcy court issued on or after July 1, 2008. See section 20, chapter 190, Oregon Laws 2003, as amended by section 11, chapter 704, Oregon Laws 2003. The text that applies on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  311.345. (1) If a tax collector fails to make settlement of the taxes included in the assessment roll within the time required by ORS 311.395, the tax collector shall be charged with damages in an amount equaling five percent of the amount not settled within the time required by ORS 311.395, plus 12 percent interest per year on the damages from the day payment should have been made of the balance of unsettled taxes due from the tax collector.

Â Â Â Â Â  (2) If a tax collector neglects or refuses to pay over all moneys received for taxes to the county treasurer, the tax collector shall, in addition to the criminal penalty provided for in ORS 311.990 (6), be liable to pay damages in an amount equaling 10 percent of the amount not paid over, plus 12 percent interest per year on the damages from the day payment should have been made.

Â Â Â Â Â  (3) The moneys, damages and interest authorized to be collected under this section may be collected by suit upon the bond of the tax collector for the recovery of the same.

Â Â Â Â Â  (4) If a county treasurer neglects or refuses to distribute moneys in the unsegregated tax collections account as required by ORS 311.395 (5), the county treasurer shall be liable to pay damages in an amount equaling 10 percent of the amount not distributed as required by ORS 311.395, plus 12 percent interest per year on the damages from the day distribution should have been made.

Â Â Â Â Â  311.350 Money received for specific object to be kept in proper fund. Money collected or received by any officer for a distinct and specified object shall be kept as a separate fund for the specified object and no portion shall be paid or applied to any other object or purpose without due authority.

Â Â Â Â Â  311.355 [Repealed by 1965 c.344 Â§22 (311.356 and 311.361 enacted in lieu of 311.355)]

Â Â Â Â Â  311.356 Receipt by tax collector of property tax payments; crediting payments. (1) After receipt of the tax roll each year the tax collector shall receive and receipt for all moneys received for taxes and other amounts charged on such roll, and for each payment, shall note on the tax roll at the appropriate property assessment the following:

Â Â Â Â Â  (a) The date payment was received.

Â Â Â Â Â  (b) The amount of the payment.

Â Â Â Â Â  (c) The discount allowed, if any.

Â Â Â Â Â  (d) The interest charged, if any.

Â Â Â Â Â  (e) The number of the receipt issued for such payment.

Â Â Â Â Â  (2) Except as provided under subsection (3)(a) and (c) of this section, the tax collector shall credit all payments of property taxes as follows:

Â Â Â Â Â  (a) First, to the payment of any taxes assessed against and due on the property for which the payment was made, paying first the earliest such taxes due on that property; and

Â Â Â Â Â  (b) Second, to the payment of taxes assessed on any other property which have by any means become a lien against the property for which the payment was made.

Â Â Â Â Â  (3)(a) Payments of property taxes made by the state on behalf of tax-deferred homestead property under ORS 311.666 to 311.701 shall be credited to the current tax year.

Â Â Â Â Â  (b) At the election of the taxpayer, payments of property taxes made by the taxpayer on behalf of tax-deferred homestead property under ORS 311.666 to 311.701 shall be credited as provided in subsection (2) of this section, except that the payments shall be credited first to the payment of taxes that are not qualified to be deferred under ORS 311.688 (1) or 311.689 (1), paying first the earliest of such taxes due on that property.

Â Â Â Â Â  (c) Notwithstanding any contrary direction from the taxpayer, the tax collector shall credit payments of property taxes to the latest year for which taxes are due on the property for which payment is made if:

Â Â Â Â Â  (A) The payment is made by a payer who is a mortgagee, beneficiary under a deed of trust or vendor under a land sales contract and who pays taxes on behalf of any taxpayer; and

Â Â Â Â Â  (B) The mortgagee, beneficiary or vendor directs that the payment be credited to the latest year for which taxes are due on the property; and

Â Â Â Â Â  (C) The mortgagee, beneficiary or vendor includes in the payment submitted with the direction given under subparagraph (B) of this paragraph only the amounts for the payment of taxes on one or more properties for which delinquent taxes are owed and does not include in that payment taxes on property for which no delinquent taxes are owed.

Â Â Â Â Â  (d) If the mortgagee, beneficiary or vendor does not direct the tax collector as to the application of taxes being paid, then the tax collector shall apply all payments as provided under subsection (2) of this section.

Â Â Â Â Â  (4) The tax collector may, for convenience, divide the tax roll, as payments are made, into two portions, and file each separately, one portion containing the paid accounts and another portion containing the unpaid accounts. From time to time, and no later than the receipt of the next yearÂs tax roll, the tax collector shall compute and indicate on the tax roll the unpaid balance of taxes for each property assessment. [1965 c.344 Â§23 (enacted in lieu of 311.355); 1985 c.162 Â§6; 1987 c.219 Â§1; 1987 c.529 Â§3; 1989 c.601 Â§1; 1993 c.313 Â§2; 1999 c.22 Â§2]

Â Â Â Â Â  311.360 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.361 Form of tax receipt; numbering; taxpayerÂs copy; temporary receipt; destruction of receipts. (1) Every tax receipt shall state plainly on its face the name of the county, the fiscal year for which the taxes entered therein have been levied followed by the word ÂTaxes.Â The receipt shall show the exact amount paid, the date of payment, the property on which the taxes were paid and the code area for the property. The tax collector shall keep a stub receipt or a copy of each receipt or a computer record of the same information on each receipt issued and such stub receipt, copy or computer record shall be a public record. The receipts shall be numbered consecutively except that if more than one validating machine is used in validating and numbering the receipts, a consecutive number series may be used for each machine if the series is identified by a machine number or letter. The stubs or copies of the receipts, or the computer record, shall contain the post-office or residence address of the taxpayer, which may be ascertained and entered at the time of the payment. Preparation of a microfilm, a microfiche or an electronically stored record of the receipts constitutes a computer record.

Â Â Â Â Â  (2) If the tax statement has been sent to the taxpayer with a copy to be retained by the taxpayer, no copy of the receipt need be given or sent to the taxpayer unless the taxpayer requests one.

Â Â Â Â Â  (3) A temporary or interim receipt may be issued on payment of any installment of less than one-quarter of a particular tax account, each such receipt to be entered in the records of the tax collectorÂs office.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, the tax collectorÂs copy of the tax receipt may be destroyed when seven years have elapsed from the date the receipt was issued. [1965 c.344 Â§24 (enacted in lieu of 311.355); 1979 c.701 Â§1; 1993 c.6 Â§9; 2003 c.108 Â§2]

Â Â Â Â Â  311.365 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.370 Receipts for taxes collected in advance of extension on the tax roll; entries in assessment roll; deposit of moneys in special account; posting payments; excess collections or deficiencies; reimbursement for refunds. (1)(a) For all taxes, penalties and other charges collected by the tax collector under, including, but not limited to, ORS 92.095, 100.110, 285C.050 to 285C.250, 308.260, 308.865, 308A.119, 308A.324, 308A.700 to 308A.733, 311.165, 311.206, 311.229, 311.405 (4) or (5), 311.415, 311.465, 354.690, 358.525, 446.631 and 454.225, the tax collector shall issue receipts similar in form to the receipts issued on payment of taxes regularly charged on the tax roll.

Â Â Â Â Â  (b) The assessor shall enter all assessments of property to which paragraph (a) of this subsection applies in the assessment roll and shall make proper entries showing the extension of the taxes in the usual manner and as though no payment to the tax collector had been made.

Â Â Â Â Â  (2) Upon receipt thereof, the tax collector shall deposit with the county treasurer all money collected by the tax collector under subsection (1) of this section. The county treasurer shall issue to the tax collector duplicate receipts for the money and shall hold it in a special account in the name of the tax collector.

Â Â Â Â Â  (3) Upon delivery of the assessment roll pursuant to ORS 311.115, the tax collector shall post the payments evidenced by the receipts, and the amount of any underpayment or overpayment. The tax collector shall then make a statement to the county treasurer which shall specify the amount to be retained in the special account to make the refunds required under subsection (4) of this section. The tax collector shall direct the county treasurer to transfer the balance in the special account to the unsegregated tax collections account described in ORS 311.385.

Â Â Â Â Â  (4) Any sum collected by the tax collector that exceeds the amount extended on the tax roll as provided in subsection (1)(b) of this section by $5 or more shall be refunded to the taxpayer by the county treasurer upon receiving instructions for doing so from the tax collector. If an amount remains that cannot be refunded by June 30 of the next calendar year, the tax collector shall instruct the treasurer to transfer the amount to the unsegregated tax collections account described in ORS 311.385.

Â Â Â Â Â  (5) If a sum less than the tax charged on the tax roll has been collected, the deficiency shall be canceled by the tax collector if such sum is $5 or less, and the tax collector shall note upon the tax roll opposite the appropriate account, ÂTax deficiency canceled pursuant to ORS 311.370.Â Otherwise, the deficiency shall be collected as provided by law.

Â Â Â Â Â  (6) If an appeal that is perfected under ORS 311.467 for taxes collected under ORS 311.465 results in a refund under ORS 311.806, the reimbursement for the refund to the unsegregated tax collections account shall be made from the account provided for in subsection (2) of this section. [Amended by 1965 c.344 Â§25; 1967 c.93 Â§3; 1969 c.605 Â§19; 1971 c.230 Â§2; 1971 c.573 Â§2; 1975 c.365 Â§3; 1975 c.514 Â§16; 1977 c.892 Â§36; 1979 c.350 Â§1; 1979 c.702 Â§4; 1985 c.162 Â§7; 1991 c.459 Â§242; 1995 c.726 Â§2; 1999 c.314 Â§78; 2001 c.229 Â§4; 2001 c.303 Â§9; 2001 c.753 Â§9; 2003 c.655 Â§70; 2003 c.662 Â§51]

Â Â Â Â Â  311.373 [1983 c.474 Â§1; repealed by 1993 c.270 Â§73]

TAX DISTRIBUTION PROCEDURE

Â Â Â Â Â  311.375 Forwarding state taxes by county treasurers. (1) On or before December 1 in each year each county treasurer shall pay over to the State Treasurer one-half of the amount of state taxes charged to the county of the county treasurer for the fiscal year then current. In similar manner the county treasurer shall pay over one-quarter of such taxes on or before March 1, and the remainder of such taxes on or before June 1, of the fiscal year.

Â Â Â Â Â  (2) Each such payment of state taxes shall be made without deduction for any cause out of the first moneys collected and paid into the county treasury over which the county has control.

Â Â Â Â Â  (3) If a county fails to pay to the State Treasurer its entire apportionment of the taxes within 30 days after the dates prescribed in subsection (1) of this section, the unpaid balance shall be deemed delinquent, and is a debt due and owing by the county to the state and the county shall pay the legal rate of interest thereon from such date until paid. The payment of such interest shall not relieve the county treasurer from any penalty imposed by law for failure to pay such taxes as required by law.

Â Â Â Â Â  (4) If a county treasurer fails to pay to the State Treasurer any money in the hands of the county treasurer for the payment of the amount of state taxes charged to the county at the time prescribed in subsection (1) of this section, the county treasurer shall, in addition to other penalties, be liable to the following:

Â Â Â Â Â  (a) If the county treasurer fails for a period of 10 days after the time prescribed, the county treasurer shall forfeit to the state 20 percent on the amount withheld.

Â Â Â Â Â  (b) If the county treasurer fails for a period of 30 days after the time prescribed, the county treasurer shall forfeit the office as treasurer and is a public defaulter. [Amended by 1991 c.220 Â§4]

Â Â Â Â Â  311.385 Deposit in unsegregated tax collections account; time requirements. (1) The tax collector shall deposit all property tax moneys with the county treasurer no later than:

Â Â Â Â Â  (a) One business day after:

Â Â Â Â Â  (A) Payment of the moneys is made in person at the office of the tax collector; or

Â Â Â Â Â  (B) The tax collector receives moneys collected by a financial institution or other collection agency; or

Â Â Â Â Â  (b) Thirty calendar days after the payment arrives by mail in the county mail receptacle.

Â Â Â Â Â  (2) The tax collector shall take a receipt for all moneys deposited with the county treasurer.

Â Â Â Â Â  (3) Property tax moneys shall not be deposited in any account other than the unsegregated tax collections account, except as provided in ORS 311.370 and 311.508 and section 2, chapter 190, Oregon Laws 2003.

Â Â Â Â Â  (4) No later than one business day after receiving notice of collection of tax moneys by a financial institution or other collection agency, the tax collector shall notify the county treasurer of the collection of those tax moneys.

Â Â Â Â Â  (5) Except as provided in ORS 311.370 and 311.508 and section 2, chapter 190, Oregon Laws 2003, the county treasurer shall deposit all property tax moneys to an account in the records of the county treasurer designated as the unsegregated tax collections account. Only those moneys that will be distributed under ORS 311.390 and interest earned from the investment of those moneys shall be deposited to the unsegregated tax collections account.

Â Â Â Â Â  (6) As used in this section, Âproperty tax moneysÂ includes all ad valorem taxes and all taxes on property, as defined in ORS 310.140, and all other amounts specifically authorized by law to be included on the assessment and tax roll, that are certified for collection under ORS 310.060 or other law and any interest on those taxes. [1963 c.606 Â§2; 1967 c.105 Â§5; 1969 c.595 Â§6; 1971 c.737 Â§4; 1985 c.162 Â§1; 1989 c.796 Â§13; 1991 c.459 Â§244; 1995 c.79 Â§147; 1997 c.631 Â§449; 2003 c.190 Â§8]

Â Â Â Â Â  Note: See first note under 311.345.

Â Â Â Â Â  Note: The amendments to 311.385 by section 9, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties due under 311.405 or 311.480 on or after July 1, 2008, or due pursuant to an order of bankruptcy court issued on or after July 1, 2008. See section 20, chapter 190, Oregon Laws 2003, as amended by section 11, chapter 704, Oregon Laws 2003. The text that applies on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  311.385. (1) The tax collector shall deposit all property tax moneys with the county treasurer no later than:

Â Â Â Â Â  (a) One business day after:

Â Â Â Â Â  (A) Payment of the moneys is made in person at the office of the tax collector; or

Â Â Â Â Â  (B) The tax collector receives moneys collected by a financial institution or other collection agency; or

Â Â Â Â Â  (b) Thirty calendar days after the payment arrives by mail in the county mail receptacle.

Â Â Â Â Â  (2) The tax collector shall take a receipt for all moneys deposited with the county treasurer.

Â Â Â Â Â  (3) Property tax moneys shall not be deposited in any account other than the unsegregated tax collections account, except as provided in ORS 311.370 and 311.508.

Â Â Â Â Â  (4) No later than one business day after receiving notice of collection of tax moneys by a financial institution or other collection agency, the tax collector shall notify the county treasurer of the collection of those tax moneys.

Â Â Â Â Â  (5) Except as provided in ORS 311.370 and 311.508, the county treasurer shall deposit all property tax moneys to an account in the records of the county treasurer designated as the unsegregated tax collections account. Only those moneys that will be distributed under ORS 311.390 and interest earned from the investment of those moneys shall be deposited to the unsegregated tax collections account.

Â Â Â Â Â  (6) As used in this section, Âproperty tax moneysÂ includes all ad valorem taxes and all taxes on property, as defined in ORS 310.140, and all other amounts specifically authorized by law to be included on the assessment and tax roll, that are certified for collection under ORS 310.060 or other law and any interest on those taxes.

Â Â Â Â Â  311.388 Additional taxes or penalties; deposit; distribution. (1) Additional taxes or penalties collected because of the disqualification of property from special assessment or exemption shall be deposited in the unsegregated tax collections account in the same manner as other ad valorem property taxes.

Â Â Â Â Â  (2) For purposes of completing the percentage distribution schedule under ORS 311.390, the tax collector shall treat any additional taxes or penalties charged because of the disqualification of property from special assessment or exemption as having been imposed by the districts within which the property subject to the additional taxes or penalties is located. The amount of additional taxes or penalties attributable to each district shall be determined based on the percentage that the total ad valorem property tax rate of the district bears to the total rate for the property in the year in which the additional taxes or penalties were added to the roll. [1991 c.459 Â§246; 1997 c.541 Â§291]

Â Â Â Â Â  311.390 Tax and interest distribution percentage schedule; changed or additional levies. (1) When the tax collector receives the assessorÂs certificate pursuant to ORS 311.115, the tax collector shall prepare and file with the county treasurer a percentage schedule of the ratio of taxes on property, as defined in ORS 310.140, and other amounts to be collected, after reductions necessary to comply with section 11b, Article XI of the Oregon Constitution, after making adjustments in accordance with ORS 311.105 (1)(c), for each governmental unit as shown in such certificate, compared to the total of each of those amounts. Such schedule shall be approved by the county accountant, if one exists in the county, or by the county clerk before filing. Except as provided in subsections (2) and (3) of this section, the distribution of collections by the tax collector shall be made on the basis of the ratios computed pursuant to this section. The ratios computed pursuant to this section for a given fiscal year shall be used for the distribution of all taxes on property or penalties that have been imposed, collected and received for that fiscal year, regardless of the actual date of receipt, except for moneys retained by a county to pay bankruptcy costs under section 2, chapter 190, Oregon Laws 2003. Interest earned on moneys in the unsegregated tax collections account shall be distributed according to the ratio applicable to the year in which the moneys are distributed.

Â Â Â Â Â  (2) If, after the ratios are computed pursuant to this section, the amount of a levy or other tax on property is changed, or a levy or other tax on property is filed with the assessor pursuant to ORS 310.060 that had not been included in the tax distribution schedule for that year, the tax collector shall revise the percentages provided in subsection (1) of this section to reflect the corrected or added levy or tax and shall adjust the amounts previously distributed and to be distributed thereafter to reflect the revision in percentages.

Â Â Â Â Â  (3) If, in the opinion of the tax collector, it is not feasible to make the revisions described in subsection (2) of this section, the tax collector shall treat the amount of the change in levy or tax or the additional levy or tax as a separate tax collection and segregate the moneys collected for the particular district or districts in the periodic statement of tax collections given to the county treasurer pursuant to ORS 311.395.

Â Â Â Â Â  (4) If the percentage schedule is revised, a copy shall be filed with the county treasurer after approval by the county accountant, if one exists in the county, or by the county clerk.

Â Â Â Â Â  (5) If, after the ratios are computed under this section, a levy or tax is changed or a levy or tax is filed with the assessor pursuant to ORS 310.060, that was not included in the tax distribution schedule for that year, future distributions of interest shall be based on the revised percentages that reflect the corrected or added levy or tax. No adjustments shall be made for previously distributed interest. [1963 c.606 Â§3; 1965 c.492 Â§2; 1967 c.105 Â§6; 1969 c.595 Â§7; 1983 c.310 Â§18; 1985 c.162 Â§2; 1991 c.459 Â§247; 1997 c.541 Â§292; 2001 c.114 Â§28; 2003 c.190 Â§10]

Â Â Â Â Â  Note: See first note under 311.345.

Â Â Â Â Â  Note: The amendments to 311.390 by section 11, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties due under 311.405 or 311.480 on or after July 1, 2008, or due pursuant to an order of bankruptcy court issued on or after July 1, 2008. See section 20, chapter 190, Oregon Laws 2003, as amended by section 11, chapter 704, Oregon Laws 2003. The text that applies on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  311.390. (1) When the tax collector receives the assessorÂs certificate pursuant to ORS 311.115, the tax collector shall prepare and file with the county treasurer a percentage schedule of the ratio of taxes on property, as defined in ORS 310.140, and other amounts to be collected, after reductions necessary to comply with section 11b, Article XI of the Oregon Constitution, after making adjustments in accordance with ORS 311.105 (1)(c), for each governmental unit as shown in such certificate, compared to the total of each of those amounts. Such schedule shall be approved by the county accountant, if one exists in the county, or by the county clerk before filing. Except as provided in subsections (2) and (3) of this section, the distribution of collections by the tax collector shall be made on the basis of the ratios computed pursuant to this section. The ratios computed pursuant to this section for a given fiscal year shall be used for the distribution of all taxes on property or penalties that have been imposed, collected and received for that fiscal year, regardless of the actual date of receipt. Interest earned on moneys in the unsegregated tax collections account shall be distributed according to the ratio applicable to the year in which the moneys are distributed.

Â Â Â Â Â  (2) If, after the ratios are computed pursuant to this section, the amount of a levy or other tax on property is changed, or a levy or other tax on property is filed with the assessor pursuant to ORS 310.060 that had not been included in the tax distribution schedule for that year, the tax collector shall revise the percentages provided in subsection (1) of this section to reflect the corrected or added levy or tax and shall adjust the amounts previously distributed and to be distributed thereafter to reflect the revision in percentages.

Â Â Â Â Â  (3) If, in the opinion of the tax collector, it is not feasible to make the revisions described in subsection (2) of this section, the tax collector shall treat the amount of the change in levy or tax or the additional levy or tax as a separate tax collection and segregate the moneys collected for the particular district or districts in the periodic statement of tax collections given to the county treasurer pursuant to ORS 311.395.

Â Â Â Â Â  (4) If the percentage schedule is revised, a copy shall be filed with the county treasurer after approval by the county accountant, if one exists in the county, or by the county clerk.

Â Â Â Â Â  (5) If, after the ratios are computed under this section, a levy or tax is changed or a levy or tax is filed with the assessor pursuant to ORS 310.060, that was not included in the tax distribution schedule for that year, future distributions of interest shall be based on the revised percentages that reflect the corrected or added levy or tax. No adjustments shall be made for previously distributed interest.

Â Â Â Â Â  311.391 Notice to taxing districts of amount of taxes imposed on property for tax year. No later than five working days after the tax collector files with the county treasurer the percentage schedule required under ORS 311.390, the tax collector shall notify each taxing district of the amount of taxes on property imposed for each district for that fiscal year. [1991 c.459 Â§247a]

Â Â Â Â Â  311.392 CountyÂs option to advance to municipalities taxes levied prior to collection. (1) If, in the discretion of the county court, it is more economical to advance to those municipalities from the general fund of the county the total amount of taxes, assessments or other charges levied against property in the county, the county court may advance from the general fund of the county the full amount of the taxes, assessments and charges levied by those subdivisions and the county court may order the county tax collector to revise the tax distribution schedule provided by ORS 311.390 so that all taxes, assessments and charges advanced by the county will be allocated to the county. If the county makes the payments provided in this section, it shall have no recourse against the political subdivision for recovery of the shrinkage in collections from that anticipated at the time the payment was made.

Â Â Â Â Â  (2) If the county advances taxes under this subsection, before December 1 of each year, it may deduct from the levy the three percent discount which would have been given by the district had all of the taxes been paid by November 15 and turned over to the district on or before December 1 of each year. If the payment is made after December 1, no discount shall be taken by the county. [1965 c.492 Â§4; 1969 c.595 Â§8]

Â Â Â Â Â  311.395 Periodic statements of tax collections; crediting to funds; distribution to taxing units. (1) The tax collector shall make statements of the exact amounts of property tax moneys in cash and warrants collected as follows:

Â Â Â Â Â  (a) For the period beginning on the first Monday following the last Friday in October through the last Friday in November, the tax collector shall make weekly statements of those taxes that are collected for the current tax year.

Â Â Â Â Â  (b) For the period beginning the first Monday following the last Friday of November through the last Friday of October of the ensuing year, the tax collector shall make quarterly statements of those taxes that are collected for the current tax year.

Â Â Â Â Â  (c) The tax collector shall make quarterly statements of taxes collected for prior years.

Â Â Â Â Â  (d) Notwithstanding paragraph (b) or (c) of this subsection, if the balance in the unsegregated tax collection account as of the close of any month for any tax year (the current tax year or any prior tax year) exceeds $10,000 or if requested by any taxing district, and if weekly statements are not required, then the tax collector shall make a statement for the period since the last statement for the tax year.

Â Â Â Â Â  (e) If the processing of tax payments for the current tax year received or postmarked on or before the November 15 due date (or if the due date is extended under ORS 311.507, the due date pursuant to the extension) is not substantially completed as of the last Friday in November, the tax collector shall continue to make weekly statements until the end of a week when the processing is substantially completed.

Â Â Â Â Â  (2)(a) Each statement shall be of taxes collected during the weekly, monthly, quarterly or other period for which the statement is required.

Â Â Â Â Â  (b) The statements prepared under subsection (1) of this section shall specify the tax years for which the payments of taxes were made.

Â Â Â Â Â  (c) A copy of each statement shall be filed with the county clerk and a copy shall be filed with the county treasurer no later than the fifth business day after the last business day of the period for which the statement is prepared. A copy of each statement shall be retained in the office of the tax collector.

Â Â Â Â Â  (3) For the purposes of this section, property tax moneys are collected when:

Â Â Â Â Â  (a) Payment is made in person at the office of the tax collector;

Â Â Â Â Â  (b) The tax collector receives tax moneys or notice of tax moneys collected by a financial institution or other collection agency;

Â Â Â Â Â  (c) The tax collector receives payment or notice of payment of tax moneys by the state; or

Â Â Â Â Â  (d) The tax collector has posted a payment that arrived by mail in the county mail receptacle.

Â Â Â Â Â  (4) Each statement required under subsections (1) and (2) of this section shall separately state the amount deposited into the property tax bankruptcy account under section 2, chapter 190, Oregon Laws 2003, for the period covered by the statement.

Â Â Â Â Â  (5) The statements required under subsections (1) and (2) of this section may be made more often and for shorter periods if the tax collector so desires but one of the statements so filed shall cover a period coinciding with the last business day of the particular calendar month or quarter during the period.

Â Â Â Â Â  (6) The county treasurer shall credit the total amount of moneys set out in the statements prepared under subsections (1) and (2) of this section, except for the amount deposited into the property tax bankruptcy account under section 2, chapter 190, Oregon Laws 2003, to the several funds for which the moneys were respectively received in accordance with the schedule provided in ORS 311.390. The county treasurer shall keep the moneys and warrants received from the tax collector in their respective funds.

Â Â Â Â Â  (7) Within five business days of receiving a statement required by subsection (1) or (2) of this section, the county treasurer shall distribute the amount of money set out in the statement, except for the amount deposited into the property tax bankruptcy account under section 2, chapter 190, Oregon Laws 2003, to the several taxing units according to the ratios provided in ORS 311.390. The county treasurer shall distribute interest earned on moneys in the unsegregated tax collections account at least as often as the treasurer receives a statement from the tax collector under subsection (1)(b) or (d) of this section. When statements are received under subsection (1)(a) of this section, the county treasurer shall distribute interest at least once a calendar month. [1963 c.606 Â§8; 1969 c.595 Â§9; 1971 c.355 Â§1; 1985 c.162 Â§3; 1987 c.220 Â§1; 1991 c.459 Â§248; 1993 c.270 Â§58; 1997 c.631 Â§450; 2003 c.190 Â§12]

Â Â Â Â Â  Note: See first note under 311.345.

Â Â Â Â Â  Note: The amendments to 311.395 by section 13, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties due under 311.405 or 311.480 on or after July 1, 2008, or due pursuant to an order of bankruptcy court issued on or after July 1, 2008. See section 20, chapter 190, Oregon Laws 2003, as amended by section 11, chapter 704, Oregon Laws 2003. The text that applies on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  311.395. (1) The tax collector shall make statements of the exact amounts of property tax moneys in cash and warrants collected as follows:

Â Â Â Â Â  (a) For the period beginning on the first Monday following the last Friday in October through the last Friday in November, the tax collector shall make weekly statements of those taxes that are collected for the current tax year.

Â Â Â Â Â  (b) For the period beginning the first Monday following the last Friday of November through the last Friday of October of the ensuing year, the tax collector shall make quarterly statements of those taxes that are collected for the current tax year.

Â Â Â Â Â  (c) The tax collector shall make quarterly statements of taxes collected for prior years.

Â Â Â Â Â  (d) Notwithstanding paragraph (b) or (c) of this subsection, if the balance in the unsegregated tax collection account as of the close of any month for any tax year (the current tax year or any prior tax year) exceeds $10,000 or if requested by any taxing district, and if weekly statements are not required, then the tax collector shall make a statement for the period since the last statement for the tax year.

Â Â Â Â Â  (e) If the processing of tax payments for the current tax year received or postmarked on or before the November 15 due date (or if the due date is extended under ORS 311.507, the due date pursuant to the extension) is not substantially completed as of the last Friday in November, the tax collector shall continue to make weekly statements until the end of a week when the processing is substantially completed.

Â Â Â Â Â  (2)(a) Each statement shall be of taxes collected during the weekly, monthly, quarterly or other period for which the statement is required.

Â Â Â Â Â  (b) The statements prepared under subsection (1) of this section shall specify the tax years for which the payments of taxes were made.

Â Â Â Â Â  (c) A copy of each statement shall be filed with the county clerk and a copy shall be filed with the county treasurer no later than the fifth business day after the last business day of the period for which the statement is prepared. A copy of each statement shall be retained in the office of the tax collector.

Â Â Â Â Â  (3) For the purposes of this section, property tax moneys are collected when:

Â Â Â Â Â  (a) Payment is made in person at the office of the tax collector;

Â Â Â Â Â  (b) The tax collector receives tax moneys or notice of tax moneys collected by a financial institution or other collection agency;

Â Â Â Â Â  (c) The tax collector receives payment or notice of payment of tax moneys by the state; or

Â Â Â Â Â  (d) The tax collector has posted a payment that arrived by mail in the county mail receptacle.

Â Â Â Â Â  (4) The statements required under subsections (1) and (2) of this section may be made more often and for shorter periods if the tax collector so desires but one of the statements so filed shall cover a period coinciding with the last business day of the particular calendar month or quarter during the period.

Â Â Â Â Â  (5) The county treasurer shall credit the total amount of moneys set out in the statements prepared under subsections (1) and (2) of this section to the several funds for which the moneys were respectively received in accordance with the schedule provided in ORS 311.390. The county treasurer shall keep the moneys and warrants received from the tax collector in their respective funds.

Â Â Â Â Â  (6) Within five business days of receiving a statement required by subsection (1) or (2) of this section, the county treasurer shall distribute the amount of money set out in the statement to the several taxing units according to the ratios provided in ORS 311.390. The county treasurer shall distribute interest earned on moneys in the unsegregated tax collections account at least as often as the treasurer receives a statement from the tax collector under subsection (1)(b) or (d) of this section. When statements are received under subsection (1)(a) of this section, the county treasurer shall distribute interest at least once a calendar month.

TAX LIENS; SUMMARY COLLECTIONS

(Generally)

Â Â Â Â Â  311.405 Tax as lien; priority; effect of removal, sale or transfer of personal property. (1) All ad valorem property taxes lawfully imposed or levied on real or personal property are liens on such real and personal property, respectively. Such taxes include delinquent taxes on personal property made a lien on real property, and ad valorem property taxes on real or personal property added to an assessment or tax roll pursuant to ORS 311.216 to 311.232.

Â Â Â Â Â  (2) Taxes on real property shall be a lien thereon from and including July 1 of the year in which they are levied until paid and, except as otherwise specifically provided by law, such lien shall not be voided or impaired.

Â Â Â Â Â  (3)(a) Taxes on personal property shall be a lien:

Â Â Â Â Â  (A) On any and all of the particular personal property assessed and on any and all of the personal property assessed as the same category, as disclosed by the property tax return and assessment list; and

Â Â Â Â Â  (B) For purposes of distraint, on any and all of the taxable personal property owned by or in the possession or control of the person assessed.

Â Â Â Â Â  (b) The liens for taxes on personal property shall attach on and after July 1 of the year of assessment and shall continue until the taxes are paid, except as provided in subsection (4) or (5) of this section and ORS 311.410.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, if possession of personal property that is subject to a perfected security interest is taken by a secured party on default, the lien for taxes on the property shall be limited to the taxes on the particular property and not the taxes on any other property of the debtor.

Â Â Â Â Â  (4)(a) If a manufactured structure or floating home is removed from the county in which it is assessed to another county in this state on or after January 1 and before July 1 of the assessment year, taxes on the manufactured structure or floating home shall be a lien on the manufactured structure or floating home that attaches as of the day preceding the date of removal.

Â Â Â Â Â  (b) If a manufactured structure or floating home is removed from the county in which it is assessed to a location that is outside this state on or after January 1 and before July 1 of the assessment year, the manufactured structure or floating home shall be removed from the assessment and tax roll for the corresponding tax year beginning July 1.

Â Â Â Â Â  (c) The taxes arising from a lien under this subsection may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (d) As used in this subsection, ÂtaxesÂ means the amount computed using the assessed value then on the assessment and tax roll for the manufactured structure or floating home or the value that next would be used on the assessment and tax roll, if known at the time the lien is created, and the assessorÂs best estimate of taxes, special assessments, fees and other charges for the tax year that corresponds to the assessment year in which the removal occurs.

Â Â Â Â Â  (5)(a) If taxable personal property, other than a manufactured structure or floating home, is removed from the county in which it is assessed, or is sold or otherwise transferred to another owner, on or after January 1 and before July 1 of the assessment year, taxes on the removed, sold or transferred personal property shall be a lien on the personal property described in subsection (3)(a)(A) of this section that attaches as of the day preceding the date of removal, sale or transfer.

Â Â Â Â Â  (b) The taxes arising from a lien under this subsection may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (6) Where real or personal property is omitted from the assessment or tax roll prepared as of January 1 of the current tax year and notice is given pursuant to ORS 311.216 to 311.232 during such year and the property subsequently is added to such roll pursuant to ORS 311.216 to 311.232, the taxes shall be a lien on such property and on other property at the same time and in the same manner as taxes became liens on the taxable property not so omitted from the roll.

Â Â Â Â Â  (7) Taxes on real and personal property omitted from an assessment or tax roll prepared as of the assessment date of a prior calendar or tax year and added to such roll pursuant to ORS 311.216 to 311.232, shall be a lien on such property from and including the date the addition or correction is made on such roll. Where the omitted property consists of any building, structure or improvement which has been severed or removed from the land, the taxes on such property also shall be a lien against the land. Where the property omitted is personal property, the taxes also shall be a lien on any and all of the taxable personal property of the person assessed from such date of addition or correction. However, no taxes shall become a lien on real or personal property under this subsection where the property was transferred to a bona fide purchaser as defined in ORS 311.235 after the assessment date for such prior tax year and prior to the lien date provided for hereunder.

Â Â Â Â Â  (8) Each lien, whether on real or personal property, shall include all interest, penalties and costs applicable by law to any of such taxes.

Â Â Â Â Â  (9)(a) Except as provided in paragraph (b) of this subsection, the liens for ad valorem taxes, including and not limited to the general lien provided by subsection (3)(a)(B) of this section, created under this section are superior to, have priority over and shall be fully satisfied before all other liens, judgments, mortgages, security interests or encumbrances on the property without regard to date of creation, filing or recording.

Â Â Â Â Â  (b) If it becomes necessary to charge personal property taxes against real property under ORS 311.645, if the county obtains a judgment under ORS 311.455 or records a warrant under ORS 311.625, or if in any other manner personal property taxes are made a lien against real property, any judgment, mortgage or other lien or encumbrance on the real property that is placed of record prior to the date the personal property tax becomes a lien on the real property has priority over the personal property tax lien. [Amended by 1953 c.707 Â§2; 1955 c.720 Â§3; 1981 c.346 Â§1; 1985 c.794 Â§1; 1991 c.459 Â§249; 1991 c.903 Â§4; 1997 c.541 Â§293; 2001 c.42 Â§1; 2001 c.229 Â§1]

Â Â Â Â Â  311.410 Effect of property transfer or lease termination on lien and on taxability of property. (1) Real property or personal property that is subject to taxation on July 1 shall remain taxable and taxes levied thereon for the ensuing tax year shall become due and payable, notwithstanding any subsequent transfer of the property to an exempt ownership or use. Taxes that are unpaid as of the termination of a lease, lease purchase agreement or other instrument resulting in the taxation of the property shall remain a lien on the property as of the day prior to the termination of the lease, lease purchase agreement or other instrument. Real or personal property exempt from taxation on July 1 shall remain exempt for the ensuing tax year, notwithstanding any transfer within the tax year to a taxable ownership or use.

Â Â Â Â Â  (2) A sale or transfer of personal property or any part of personal property does not affect the lien under ORS 311.405 (3)(a)(A), (4) or (5). Taxes on personal property transferred from a tax exempt to a taxable ownership or use shall be a lien on any and all of the personal property assessed to the person and on any and all of the taxable personal property of the person assessed from and including the date of transfer until paid. The liens shall be subject to this section and ORS 311.405.

Â Â Â Â Â  (3) Notwithstanding ORS 311.405 (4) or (5), real or personal property is exempt if the property is transferred or changed from a taxable to an exempt ownership or use at any time before July 1 of any year. However, if the property is exempt under a provision of ORS chapter 307 that requires the filing of a claim for exemption, the transfer does not operate to render the property exempt from taxation for the ensuing tax year unless the required claim for exemption is filed on or before the date specified in the applicable statute or within 30 days after the date of acquisition or, if relevant under the applicable exemption statute, the change of use of the property, whichever is later. This section does not limit other statutes that prescribe filing dates for claiming an exemption.

Â Â Â Â Â  (4) Real property that is the subject of eminent domain proceedings instituted by a public body shall, for the purposes of this section, be deemed to have been transferred as of the date of payment therefor, the date of entry into possession by the public body or the date of entry of judgment in the eminent domain proceedings, whichever is earlier. [Amended by 1953 c.707 Â§2; 1963 c.233 Â§1; 1969 c.237 Â§2; 1973 c.402 Â§16; 1977 c.884 Â§18; 1979 c.692 Â§11; 1979 c.704 Â§2; 1981 c.346 Â§2; 1987 c.756 Â§9; 1991 c.459 Â§250; 1993 c.270 Â§59; 1995 c.513 Â§3; 1997 c.819 Â§13; 2001 c.42 Â§2; 2001 c.229 Â§2; 2005 c.94 Â§63]

Â Â Â Â Â  311.412 Effect of acquisition of property by state or political subdivision by eminent domain on taxes for prior fiscal years. (1) Whenever, by eminent domain proceedings, the State of Oregon or any political subdivision thereof acquires title to any real property upon which property taxes for any year or years prior to the fiscal year of such acquisition have become a lien upon said real property, all such liens shall be transferred to and be paid out of the award of the jury given in such proceedings. The real property acquired by the state or any political subdivision thereof shall be free and clear of any liens or liability for such property taxes.

Â Â Â Â Â  (2) In the event the real property acquired by the state or any political subdivision thereof was a part of a larger parcel upon which property taxes for any year or years prior to the fiscal year of such acquisition have become a lien, only such proportion of such taxes as the assessed value of the part acquired by the state or the political subdivision thereof bears to the assessed value of the said larger parcel shall be transferred to and paid out of the award of the jury given in said proceedings, and the remainder of such taxes shall continue a lien upon the remainder of said larger parcel. [1953 c.539 Â§1]

Â Â Â Â Â  311.413 Effect of acquisition of property by state or political subdivision by eminent domain on taxes for current fiscal year. (1) Whenever, by eminent domain proceedings, the State of Oregon or any political subdivision thereof acquires title to any real property upon which property taxes have been levied for the fiscal year in which such property is acquired, the state or the political subdivision thereof shall pay such proportion of said taxes as the period from the date of acquisition until the end of the fiscal year bears to the entire fiscal year. The remainder of said taxes shall become a lien upon and shall be paid out of the award of the jury given in said eminent domain proceedings.

Â Â Â Â Â  (2) In the event the real property acquired by the state or any political subdivision thereof is a part of a larger parcel upon which property taxes have been levied for the fiscal year of such acquisition, only such proportion of said taxes as the assessed value of the part acquired by the state or a political subdivision thereof bears to the assessed value of said larger parcel shall be paid by the state or the political subdivision thereof or become a lien and be paid out of the award of the jury as provided in this section, and the remainder of such taxes shall continue a lien upon the remainder of said larger parcel. [1953 c.539 Â§2]

Â Â Â Â Â  311.414 Date of acquisition for purposes of ORS 311.412 and 311.413. For the purposes of ORS 311.412 and 311.413, the date of acquisition of real property by eminent domain proceedings by the State of Oregon or any political subdivision thereof shall be deemed to be the date possession thereof is taken by the state or the political subdivision thereof, or the date final judgment is entered in the eminent domain proceedings, whichever is earlier. [1953 c.539 Â§3]

Â Â Â Â Â  311.415 Payment of taxes before entry of judgment or order in certain causes. (1) Before any judgment or final order shall be entered or become operative in any court in this state in any of the causes listed in subsection (3) of this section, it shall first be shown to the satisfaction of the court that all taxes due or owing from the defendant, judgment debtor, heir, devisee, executor, administrator, trustee, agent, conservator or guardian, or which may be collected by virtue of the assessment and taxation laws of this state, have been paid.

Â Â Â Â Â  (2) If the judgment or final order is to be taken and entered after January 1, while the assessment roll is in the possession of the assessor, and pertains to an assessment to be made as of January 1, the receipt for the taxes shall be given by the assessor upon an assessment made as follows:

Â Â Â Â Â  (a) If the exact amount of taxes, special assessments, fees and charges are able to be computed by the assessor, such amount shall be paid to the tax collector. The assessor is authorized to levy and the tax collector is authorized to collect such amount.

Â Â Â Â Â  (b) If the assessor is unable to compute the exact amount at the time, either (A) there shall be paid the amount estimated by the assessor to be needed to pay the taxes, special assessments, fees and other charges to become due, or (B) there shall be deposited with the tax collector a bond with good and sufficient undertaking in the amount that the assessor considers adequate to insure payment of the taxes to become due. In no event shall the bond amount exceed twice the amount of the previous yearÂs taxes, special assessments, fees and other charges computed under this subsection. Taxes paid or bonded for under this section shall be entitled to any discount provided by ORS 311.505. ORS 311.370 shall apply to amounts assessed and collected under this subsection.

Â Â Â Â Â  (3) This section applies to the following causes:

Â Â Â Â Â  (a) An assignment for the benefit of creditors.

Â Â Â Â Â  (b) The estate of a deceased person or any other proceeding in probate involving the distribution of personal property.

Â Â Â Â Â  (c) Any proceeding to enforce the payment of a debt where the property involved is assessable personal property. [Amended by 1973 c.823 Â§126; 1975 c.780 Â§10; 1979 c.350 Â§13; 1981 c.804 Â§88; 1991 c.459 Â§251; 1997 c.541 Â§294]

Â Â Â Â Â  311.420 Dissipation, removal or destruction of value of realty subsequent to assessment or tax day. (1) All taxes levied on real property, the value of which is substantially dissipated, removed or destroyed by the owner thereof, or by the authority of the owner, subsequent to the assessment or tax day of any year, shall be a debt due and owing from the owner of the real property from the time the taxes are or may be levied.

Â Â Â Â Â  (2) If the taxes are not paid before they become delinquent, or on the earlier demand of the tax collector, the county in which the taxes are due and owing may, in addition to the remedies provided by statute for the collection of taxes on real property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the owner of the property for the collection of the taxes, together with interest, penalties, costs and other lawful charges thereon. At the time of the commencement of the action for the collection of such taxes, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the property, either real or personal, of the owner owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute. The county clerk of the county where the action is commenced shall immediately issue writs of attachment on application therefor by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.

Â Â Â Â Â  (3) This section does not apply if the real property is substantially dissipated, destroyed or removed by fire or the elements.

Â Â Â Â Â  311.425 Removing timber before paying taxes on timber or land prohibited; enjoining the cutting or removing of timber. (1) No person, firm or corporation shall log off or remove any standing or down timber until the taxes then due and payable on the timber and the taxes then due and payable on the land upon which the timber is or was standing or situated, including the taxes on any portion of the timber previously logged off or removed, have been fully paid. If the timber is owned entirely separate and apart from the land whereon it grows or is situated and is not merely held under an executory contract, the owner of the land is not responsible for the taxes on the timber.

Â Â Â Â Â  (2) In addition to the fine provided for in ORS 311.990 (3), the county in which the property is located may, through the district attorney of the county, maintain injunction proceedings against the person, firm or corporation from cutting or removing the timber in violation of subsection (1) of this section. [Amended by 1985 c.759 Â§4]

Â Â Â Â Â  311.430 Remedy of ORS 311.420 and 311.425 as cumulative. ORS 311.420 and 311.425 shall be construed as cumulative of all other remedies for the collection of taxes against real property and shall not be construed as a repeal of any statute for the assessment or collection of taxes against real property.

Â Â Â Â Â  311.455 Tax on personal property as debt; action for collection of tax. (1) All taxes levied on personal property shall be a debt due and owing from the owner of the personal property.

Â Â Â Â Â  (2) If taxes on personal property are not paid before they become delinquent, or on the earlier demand of the assessor or tax collector, the county in which the taxes are due and owing may, in addition to the remedies provided by statute for the collection of taxes on personal property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the owner of the personal property for the collection of the taxes, together with interest, penalties, costs and other lawful charges thereon.

Â Â Â Â Â  (3) At the time of the commencement of the action for the collection of such taxes, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the property, either real or personal, of the owner owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute. The county clerk of the county where the action is commenced shall immediately issue writs of attachment on application therefor by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.

Â Â Â Â Â  311.460 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  311.465 Summary collection of delinquent tax or tax on property about to be removed, sold or destroyed. (1) Subsection (2) of this section applies if:

Â Â Â Â Â  (a) The county assessor discovers personal property subject to assessment for taxation in any year and taxes imposed on the property in a prior year are delinquent; or

Â Â Â Â Â  (b) In the opinion of the assessor it seems probable that personal property may be removed from the county, sold, dissipated or destroyed before the taxes on the property otherwise become due and payable and it further appears that the owner or person liable for the taxes had no property subject to taxation in the county during either of the two preceding tax years, or was delinquent in the payment of any tax imposed during the two preceding tax years in respect to property in any jurisdiction, whether within or without the state, or is not financially responsible or intends to depart from the state before the taxes become due.

Â Â Â Â Â  (2) The assessor may, immediately after listing and valuing the personal property for assessment and taxation, levy, demand and collect for remittance to the tax collector, or the tax collector may collect, the taxes on the property as follows:

Â Â Â Â Â  (a) If the assessor is able to compute the exact amount of taxes, special assessments, fees and charges, such amount shall be paid to the assessor for remittance to the tax collector or directly to the tax collector; or

Â Â Â Â Â  (b) If the assessor is unable to compute the exact amount at the time, either:

Â Â Â Â Â  (A) There shall be paid the amount that the assessor estimates is needed to pay the taxes, special assessments, fees and other charges to become due; or

Â Â Â Â Â  (B) There shall be deposited with the tax collector a bond with a good and sufficient undertaking in the amount that the assessor considers adequate to ensure payment of the taxes to become due. In no event shall the bond amount exceed twice the amount of the taxes, special assessments, fees and other charges computed by the assessor under this paragraph.

Â Â Â Â Â  (3) Taxes paid or bonded for under subsection (2) of this section shall be entitled to the discount provided by ORS 311.505. ORS 311.370 shall apply to the amounts assessed and collected under subsection (2) of this section. Any taxes collected under subsection (2) of this section, and subject to refund on order of the tax court under ORS 311.467, shall be held in the special account mentioned in ORS 311.370 by the county treasurer until the period for petitioning for review of the assessorÂs action has expired, or, when a review is had, until the review is determined. If the tax court, upon review, orders a refund, the county treasurer shall make the refund from the special account within three days after entry of the departmentÂs order.

Â Â Â Â Â  (4) If the owner or person liable for the taxes on the personal property fails to pay the tax on demand by the assessor, the assessor shall certify the assessment and tax levies made under this section to the tax collector of the county. The taxes thereupon shall be collected by the tax collector in the manner of collecting delinquent taxes on personal property. The taxes when so certified by the assessor are delinquent and subject to the provisions of law for the collection of delinquent taxes on personal property. [Amended by 1955 c.710 Â§2; 1975 c.780 Â§12; 1979 c.350 Â§14; 1981 c.804 Â§89; 1995 c.650 Â§67; 1999 c.21 Â§29]

Â Â Â Â Â  311.467 Review of assessorÂs action under expedited collection provisions. (1) When any assessor, under ORS 311.165 or 311.465, demands payment of taxes on real or personal property before such taxes otherwise become due and payable, the owner or person who is liable for the taxes on the property and who has paid to the assessor the amount demanded may, within 10 days from such demand, petition the tax court for review of the assessorÂs action.

Â Â Â Â Â  (2) The review shall be governed by the provisions of ORS chapter 305, in so far as such provisions are applicable and not in conflict with this section.

Â Â Â Â Â  (3) The tax court magistrate shall complete its review and determination within 20 days after its receipt of the petition for review and shall either affirm the action taken by the assessor or order a refund of the taxes paid. The decision of the tax court magistrate shall be final. No rehearing shall be had except on the tax court magistrateÂs own motion; and the decision shall not be appealable under ORS 305.501. Any costs incident to the hearing shall be assessed by the tax court magistrate against the losing party. [1955 c.710 Â§1; 1973 c.343 Â§2; 1977 c.870 Â§38; 1995 c.650 Â§68]

Â Â Â Â Â  311.470 Distraining property about to be removed from state or dissipated. If at any time the tax collector has reason to believe that personal property, including property classified as real property machinery and equipment, is being removed or is about to be removed from the state, is being dissipated or is about to be dissipated, the tax collector immediately shall distrain sufficient of the property or cause sufficient property to be distrained to pay the taxes, together with interest, penalties and costs, on all the property being removed or about to be removed, being dissipated or about to be dissipated. The tax collector shall cause such property to be sold or sell such property in the manner provided in ORS 311.640. [Amended by 1973 c.305 Â§7; 1981 c.346 Â§8; 2001 c.41 Â§1]

Â Â Â Â Â  311.473 Foreclosure sale of property to be removed from county; required notice by financial institution; recourse for failure to give notice. (1) Any financial institution, as defined in ORS 317.010, or agent or representative of a financial institution, that, in the process of foreclosing any security interest or other lien on taxable personal property, including property classified as real property machinery and equipment, or after the lien is foreclosed, causes the property to be removed, or is knowledgeable that the property will be removed by another after the foreclosure sale, from the county in which the property is assessed or seized, shall notify the tax collector of that county prior to the removal. The notice shall be mailed to the tax collector, return receipt requested, and shall contain a description of the property that is the subject of the foreclosure, together with the name and address of the owner or owners of the property.

Â Â Â Â Â  (2) Failure to give the notice required under subsection (1) of this section shall not affect the foreclosure, but the tax collector shall have recourse against the financial institution on behalf of the taxing units for any damages sustained on account of failure to mail the notice. [1987 c.312 Â§2; 2001 c.41 Â§2]

Â Â Â Â Â  311.475 Collecting and remitting taxes on property removed from one county to another. If personal property, including property classified as real property machinery and equipment, on which taxes are due and unpaid has been removed from one county to another county of this state, the tax collector of the county from which the property was removed shall certify a statement of the taxes, with interest and penalties, to the tax collector of the county to which the property was removed. The statement shall contain a transcript of so much of the tax roll as relates to the property and the owner thereof. The tax collector receiving the certified statement shall have the same power to collect the taxes, with interest, penalties and costs thereon, as the tax collector has to collect taxes levied on personal property assessed in the tax collectorÂs own county. The tax collector making the collection immediately shall remit the amount collected, less the costs, to the tax collector from whom the statement and certified transcript was received, together with a statement showing in detail the respective amounts of taxes, interest, penalties and costs collected. [Amended by 2001 c.41 Â§3]

(Bankruptcy Collections)

Â Â Â Â Â  311.480 Bankruptcy accelerates property taxes; presenting claim. If a tax has been levied against real or personal property, and thereafter and prior to the date the tax becomes due and payable, the person against whom the tax is charged files a petition in bankruptcy, or is adjudged a bankrupt upon an involuntary proceeding, the tax shall become immediately due. The tax collector of the county where the tax was levied shall prepare and present to the bankruptcy court proof of claim of the county for the tax. [Amended by 1995 c.780 Â§4; 2003 c.190 Â§6]

Â Â Â Â Â  Note: See first note under 311.345.

Â Â Â Â Â  Note: The amendments to 311.480 by section 7, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties due under 311.405 or 311.480 on or after July 1, 2008, or due pursuant to an order of bankruptcy court issued on or after July 1, 2008. See section 20, chapter 190, Oregon Laws 2003, as amended by section 11, chapter 704, Oregon Laws 2003. The text that applies on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  311.480. If a tax has been levied against personal property, and thereafter and prior to the date the tax becomes due and payable, the person against whom the tax is charged files a petition in bankruptcy, or is adjudged a bankrupt upon an involuntary proceeding, the tax shall become immediately due. The tax collector of the county where the tax was levied shall prepare and present to the bankruptcy court proof of claim of the county for the tax.

Â Â Â Â Â  Note: Sections 2 to 5 and 18, chapter 190, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 2. (1) A county may establish a property tax bankruptcy account. The account shall consist of interest earned on the account and moneys deposited into the account by the tax collector from taxes and any related penalties, but excluding interest, that are:

Â Â Â Â Â  (a) Due under ORS 311.405 (2) and (3)(a) and (b) or 311.480; and

Â Â Â Â Â  (b) Collected pursuant to an order of a bankruptcy court.

Â Â Â Â Â  (2) If a county establishes a property tax bankruptcy account under this section, the county treasurer shall deduct from the account and deposit with the county an amount that is sufficient to reimburse the county for costs incurred by the tax collector to pursue collection of taxes and penalties described in subsection (1) of this section. Costs allowed under this subsection include:

Â Â Â Â Â  (a) Attorney fees, which may include the amount billed by retained counsel, the documented hourly cost of county counsel services and reasonable county counsel overhead; and

Â Â Â Â Â  (b) Expenditures and disbursements, which may include filing fees, copying charges, travel expenses and other expenditures directly related to the bankruptcy proceeding.

Â Â Â Â Â  (3) After estimating the amount necessary for reimbursements under subsection (2) of this section, the county treasurer may periodically deposit into the unsegregated tax collections account described in ORS 311.385 the portion of the property tax bankruptcy account that the treasurer deems reasonable and prudent.

Â Â Â Â Â  (4) Not later than June 30 of each year, the county treasurer shall deposit the balance of the property tax bankruptcy account, including interest and excluding an amount that is reasonably necessary for reimbursements under subsection (2) of this section, in the unsegregated tax collections account described in ORS 311.385 for distribution in accordance with ORS 311.390. [2003 c.190 Â§2]

Â Â Â Â Â  Sec. 18. Section 2, chapter 190, Oregon Laws 2003, applies to taxes, interest and related penalties:

Â Â Â Â Â  (1) Due under ORS 311.405 or 311.480 on or after the effective date of this 2003 Act [November 26, 2003] and before July 1, 2008; or

Â Â Â Â Â  (2) Due pursuant to an order of a bankruptcy court issued before July 1, 2008. [2003 c.190 Â§18; 2003 c.704 Â§9]

Â Â Â Â Â  Sec. 3. Not later than September 1 of each year, the tax collector shall distribute to all taxing districts a report that outlines bankruptcy collection efforts for the previous tax year. The report shall include:

Â Â Â Â Â  (1) A list of all bankruptcy proceedings for which the county was reimbursed for attorney fees pursuant to section 2 of this 2003 Act.

Â Â Â Â Â  (2) The total amount of taxes and penalties collected through an order of a bankruptcy court.

Â Â Â Â Â  (3) The total amount reimbursed to the county under section 2 of this 2003 Act for attorney fees and costs and disbursements. [2003 c.190 Â§3]

Â Â Â Â Â  Sec. 4. Sections 2 and 3 of this 2003 Act are repealed on September 2, 2007. [2003 c.190 Â§4]

Â Â Â Â Â  Sec. 5. On June 30, 2007, the county treasurer shall deposit the balance of the property tax bankruptcy account, including interest, in the unsegregated tax collections account described in ORS 311.385 for distribution in accordance with ORS 311.390. [2003 c.190 Â§5]

Â Â Â Â Â  311.485 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.500 [1989 c.796 Â§Â§10,22; 1991 c.459 Â§253; 1997 c.782 Â§7; repealed by 1999 c.701 Â§10]

DELINQUENT TAXES; COLLECTION

Â Â Â Â Â  311.505 Due dates; interest on late payments; discounts on early payments. (1) Except as provided in subsection (6) of this section, the first one-third of all taxes and other charges due from the taxpayer or property, levied or imposed and charged on the latest tax roll, shall be paid on or before November 15, the second one-third on or before February 15, and the remaining one-third on or before May 15 next following.

Â Â Â Â Â  (2) Interest shall be charged and collected on any taxes on property, other charges, and on any additional taxes or penalty imposed for disqualification of property for special assessment or exemption, or installment thereof not paid when due, at the rate of one and one-third percent per month, or fraction of a month until paid.

Â Â Â Â Â  (3) Discounts shall be allowed on partial or full payments of such taxes, made on or before November 15 as follows:

Â Â Â Â Â  (a) Two percent on two-thirds of such taxes so paid.

Â Â Â Â Â  (b) Three percent where all of such taxes are so paid.

Â Â Â Â Â  (4) For purposes of this section, ÂtaxesÂ includes all taxes on property as defined in ORS 310.140 and certified to the assessor under ORS 310.060 except taxes assessed on any other property which have by any means become a lien against the property for which the payment was made.

Â Â Â Â Â  (5) All interest collected and all discounts allowed shall be prorated to the several municipal corporations, taxing districts and governmental agencies sharing in the taxes or assessments.

Â Â Â Â Â  (6) If the total property tax is less than $40, no installment payment of taxes shall be allowed. [Amended by 1953 c.49 Â§2; 1957 c.543 Â§1; 1965 c.344 Â§26; 1973 c.142 Â§1; 1975 c.704 Â§2; 1979 c.241 Â§9; 1979 c.703 Â§Â§1, 3; 1987 c.529 Â§2; 1991 c.459 Â§252; 1997 c.819 Â§17; 1999 c.701 Â§1]

Â Â Â Â Â  311.506 Review of rate of interest by Legislative Assembly. During each biennial regular session, the Legislative Assembly shall review the rate of interest, as specified under ORS 311.505 (2) that is charged and collected on property taxes that are due and unpaid. [1989 c.796 Â§10a; 2001 c.114 Â§29]

Â Â Â Â Â  311.507 Discount allowed for certain late payments. (1) Notwithstanding the requirement in ORS 311.505 (3) that to receive a discount upon payment of taxes, the taxes must be paid on or before November 15, the discount provided by ORS 311.505 (3) shall be allowed:

Â Â Â Â Â  (a) If the taxes are paid within 15 business days after the date the tax statement is mailed by the tax collector, or by November 15, whichever is the later;

Â Â Â Â Â  (b) If under ORS 311.252 (2) or 311.253, the mortgagee or other person has received from the county a defective or inaccurate computer record, and the taxes are paid within 15 business days after the corrected computer record is delivered to the mortgagee or person, or by November 15, whichever is later;

Â Â Â Â Â  (c) If the reason for nonpayment by November 15 is on account of the county not providing a computer record pursuant to a mutual agreement as provided under ORS 311.253 and tax statements are substituted by the county for the computer record. To receive a discount pursuant to this paragraph, the taxes must be paid within 20 business days after the tax collector mails the tax statements, or the taxpayer has been notified in writing by the tax collector that the computer record will not be provided, whichever date is later; or

Â Â Â Â Â  (d) Except under conditions described in ORS 311.229 (2), if property or value is added to the tax roll under ORS 311.208 and the taxes becoming due as a result of the addition are paid in the period prior to the 16th day of the month next following the month of their extension.

Â Â Â Â Â  (2) Nothing in this section shall affect the due dates of the installment payments or the computation of interest upon failure to pay the installment on the date due. As used in this section, business days mean days other than Saturdays and legal holidays. [1979 c.703 Â§14; 1985 c.613 Â§27; 1987 c.313 Â§1; 1991 c.459 Â§254; 1993 c.23 Â§1; 1997 c.114 Â§1; 2001 c.303 Â§11; 2003 c.108 Â§4]

Â Â Â Â Â  311.508 Disposition of interest on late payments; certification of estimated interest. (1) Except as provided under subsection (2) of this section and notwithstanding ORS 311.505 (5):

Â Â Â Â Â  (a) Twenty-five percent of the interest charged and collected under ORS 311.505 shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187; and

Â Â Â Â Â  (b) An additional 25 percent of the interest charged and collected under ORS 311.505 shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187 to the extent the interest would otherwise be distributed to cities or other taxing districts that are not counties or districts within the public school system.

Â Â Â Â Â  (2) On or before June 15 of each year, the Department of Revenue shall estimate the amount of interest that will be deposited and credited to the County Assessment Function Funding Assistance Account created under ORS 294.184 for the ensuing fiscal year. If the estimate is less than $13 million, the department shall certify to each county treasurer an increase in the percentage specified under subsection (1)(a) of this section to the end that the estimate reaches $13 million. However, no increase in percentage shall be certified that will raise and make available for deposit and credit to the County Assessment Function Funding Assistance Account for the ensuing fiscal year an amount that is in excess of $3 million over the amount estimated under this subsection to be received under subsection (1)(a) of this section for the ensuing fiscal year.

Â Â Â Â Â  (3) Upon receipt of certification from the department under subsection (2) of this section, the county treasurer shall deposit and credit to the County Assessment and Taxation Fund for the fiscal year to which the certification applies the percentage of the interest charged and collected under ORS 311.505 so certified.

Â Â Â Â Â  (4) The percentage of the interest on unpaid taxes and penalties required to be deposited and credited to the County Assessment and Taxation Fund under this section shall be deposited and credited in the same manner that the remaining interest is deposited and credited under ORS 311.385. [1989 c.796 Â§12; 1991 c.459 Â§255; 1997 c.782 Â§10; 1999 c.701 Â§2]

Â Â Â Â Â  311.510 Date of delinquency. Taxes on real property not paid on or before May 15 shall be delinquent. Taxes on personal property shall become delinquent whenever any third thereof, or other specified installment, is not paid on or before its due date, as provided in ORS 311.505. [Amended by 1979 c.703 Â§10]

Â Â Â Â Â  311.512 Collection of taxes on manufactured structures. (1) Taxes on manufactured structures assessed as real property shall become due, become delinquent, and be collected at the same time and in the same manner as taxes on other real property. Taxes on manufactured structures assessed as personal property are subject to all the provisions of law relating to the assessment, taxation and collection of personal property taxes.

Â Â Â Â Â  (2) The seizure and sale for tax delinquency of a manufactured structure assessed as personal property must be conducted and carried out in the same manner as provided by law for the seizure and sale of other personal property for the collection of taxes due thereon, except as follows:

Â Â Â Â Â  (a) If the records of the Department of Consumer and Business Services indicate that the person to whom the seized manufactured structure is assessed is not the security interest holder, the tax collector, before selling the manufactured structure, shall give notice of the sale to any security interest holder by registered or certified mail, addressed to the security interest holder at the last-known address of the holder as shown by the records of the Department of Consumer and Business Services, mailed not later than the 10th day before the sale.

Â Â Â Â Â  (b) At any time before the sale, the person assessed or security interest holder of the manufactured structure to be sold may pay the tax collector the full amount of the delinquent taxes, plus any penalties and interest thereon, and costs incurred by the tax collector in seizing the manufactured structure and arranging its sale. If this is done, the tax collector may not hold the sale and shall return the manufactured structure to the person entitled to possession of the structure.

Â Â Â Â Â  (c) If the amount realized on the sale is in excess of the amount of taxes, interest, penalties and costs due on the manufactured structure, the tax collector first shall pay to the security interest holder, according to the records of the Department of Consumer and Business Services, the amount of their interest to the extent there are sufficient moneys to do so, and shall pay any amount thereafter remaining to the owner of the manufactured structure. [1969 c.605 Â§17; 1983 c.748 Â§6; 1985 c.16 Â§458; 2003 c.655 Â§71]

Â Â Â Â Â  311.513 Collection of taxes due upon resolution of appeal. (1) Whenever any property value or claim for exemption or cancellation of a property tax assessment is appealed to the board of property tax appeals or to the tax court and the final resolution of the controversy results in additional taxes due on the property, the additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th of the month next following the correction of the assessment and tax roll.

Â Â Â Â Â  (2) If the additional taxes described in this section are not paid prior to the date specified in subsection (1) of this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having been delinquent on the date the taxes would normally have become delinquent if the additional taxes had been timely extended on the roll, except that any interest shall be computed prospectively from the 16th of the month following the correction of the roll. [2003 c.274 Â§2]

Â Â Â Â Â  311.514 Computation of interest when interest computation date falls on Saturday, Sunday or legal holiday. If any date for which interest is computed by a tax collector falls on a Saturday, or on a Sunday or any legal holiday, the date for which interest is computed shall be the next business day following the Saturday, Sunday or legal holiday. [1993 c.6 Â§2]

Â Â Â Â Â  311.515 Partial payments. Partial payments of taxes levied and charged on any property of at least $40 may be made at any time. Interest shall be charged and collected on each such partial payment at the rate provided in ORS 311.505 (2) from the due date of the particular installment of the taxes on which it applies. Each such partial payment shall be credited first to interest so accrued and penalties, if any, and then to principal of the taxes. [Amended by 1953 c.49 Â§2; 1973 c.142 Â§2; 1975 c.704 Â§3; 1979 c.703 Â§7; 1985 c.613 Â§28]

Â Â Â Â Â  311.520 When cities exempt from penalty and interest. (1) If incorporated cities have acquired or acquire title to real property, through foreclosure or settlement of any lien, upon which property taxes have become a lien prior to the acquisition, interest and penalties on the taxes hereby are canceled, but the lien or liens for the taxes shall remain on the property and be satisfied only by full payment of the principal amount thereof. Any lien for taxes attaching to any such real property prior to the execution of the deed to the incorporated city shall be a valid and subsisting lien thereon.

Â Â Â Â Â  (2) The amendments by subsection (1) of this section do not apply to real property which an incorporated city acquired title to, prior to June 15, 1987, through foreclosure or settlement of any lien, if the incorporated city does not hold title to that property on June 15, 1987.

Â Â Â Â Â  (3) Nothing in this section shall be construed as affecting the exemption from taxation provided to cities and other municipal corporations by ORS 307.090. [Amended by 1987 c.333 Â§1]

Â Â Â Â Â  311.525 Property acquired by state remains subject to tax lien; cancellation of interest and penalties. If the State of Oregon acquires title to real property through foreclosure of mortgage held on the property by the state, or other means in settlement of existing indebtedness in favor of the state, upon which property taxes have become a lien prior to the acquisition, interest and penalties on the taxes hereby are canceled, but the lien or liens for the taxes shall remain on the property and be satisfied only by full payment of the principal amount thereof. Any lien for taxes attaching to any such real property prior to the execution of the deed to the state shall be a valid and subsisting lien thereon. [Amended by 1997 c.170 Â§49]

Â Â Â Â Â  311.530 [Amended by 1957 c.324 Â§9; repealed by 1965 c.344 Â§29 (311.531 enacted in lieu of 311.530)]

Â Â Â Â Â  311.531 Tax collector to file annual statement compiled from tax rolls. (1) On or before August 1 of each year the tax collector shall file with the county clerk a statement, on forms supplied by the Department of Revenue, compiled from the tax rolls, showing separately for each tax year for the prior seven years the following information as to transactions during the past fiscal year ending June 30:

Â Â Â Â Â  (a) The total amounts certified under ORS 311.105 (1) to be collected by the tax collector, broken down among real property, personal property and property assessed pursuant to ORS 308.505 to 308.665.

Â Â Â Â Â  (b) The total amount of all adjustments made by the tax collector, in dollars, increasing the total amount to be collected, and a like figure for the decreases.

Â Â Â Â Â  (c) The total amount collected, exclusive of interest and penalties, the total amount remaining uncollected, broken down among real property, personal property and property assessed pursuant to ORS 308.505 to 308.665.

Â Â Â Â Â  (d) The total amount of interest and penalties collected, and the total amount of discounts or rebates allowed.

Â Â Â Â Â  (e) Other matters affecting the statement of the tax collector, striking a balance between the total of the tax roll and the total of collections.

Â Â Â Â Â  (2) The tax collector then shall make a certificate over the official signature of the collector, to be annexed to the statement, that the facts set forth therein are correct. A copy of the statement shall be filed with the county clerk, a copy filed with the county court and a copy filed with the Department of Revenue. A copy of the statement and also of the certificate shall be retained by the tax collector as a public record. [1965 c.344 Â§30 (enacted in lieu of 311.530); 1999 c.21 Â§30]

Â Â Â Â Â  311.540 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.545 Notice of delinquent taxes on real property. (1) As soon as practicable after taxes become delinquent each year, the tax collector shall send to each person, firm or corporation shown on the tax roll as owning real property on which the taxes due and charged have not been paid, a written notice, stating:

Â Â Â Â Â  (a) A brief description of each parcel of real property.

Â Â Â Â Â  (b) The total amount of taxes due and delinquent on the real property.

Â Â Â Â Â  (c) The rate of interest and penalties applicable thereto.

Â Â Â Â Â  (d) The date on or after which foreclosure proceedings may be commenced as provided by law.

Â Â Â Â Â  (2) The tax collector shall send the notice, in each instance, by letter mail to the last-known address of the person, firm or corporation shown on the tax roll, or otherwise reported to the tax collector, as owing the delinquent taxes.

Â Â Â Â Â  (3) This section does not apply where the amount of the taxes delinquent against any particular parcel of real property is less than $1. [Amended by 1953 c.47 Â§3]

Â Â Â Â Â  311.547 Notice of delinquent taxes on personal property. After any installment of personal property taxes becomes delinquent, and from time to time thereafter at the discretion of the tax collector, the tax collector shall as soon as practicable send to each person, firm or corporation in whose name personal property is shown on the tax roll and on which the taxes due and charged have not been paid, a written notice stating:

Â Â Â Â Â  (1) The total amount of taxes due and delinquent;

Â Â Â Â Â  (2) The date of delinquency;

Â Â Â Â Â  (3) The rate of interest applicable thereto;

Â Â Â Â Â  (4) The date interest begins to run; and

Â Â Â Â Â  (5) The date on or after which property will be distrained or a warrant served as provided by law. [1965 c.344 Â§31; 1979 c.703 Â§8; 1981 c.346 Â§3]

Â Â Â Â Â  311.550 Return address on envelope containing notice. All envelopes used by the tax collector in mailing statements or notices pertaining to the collection of taxes shall contain thereon a suitable return address. [Amended by 1965 c.344 Â§32]

Â Â Â Â Â  311.555 Property owners to furnish addresses. Each person, firm or corporation owning real or personal property within the state, or against whom taxes upon real or personal property are chargeable, shall keep the tax collector of the county where such real or personal property is situate informed of the true and correct address of the person, firm or corporation. No person, firm or corporation who fails to keep the tax collector so informed shall be permitted to plead lack of due notice given by the tax collector in any suit, action or other proceedings commenced or prosecuted under the provisions of ORS 311.545 to 311.565 or in any matter growing out of the administration of ORS 311.545 to 311.565. [Amended by 1981 c.346 Â§4]

Â Â Â Â Â  311.560 Noting address on tax roll. The tax collector shall note upon the tax roll, or in any other manner the tax collector deems most feasible, the true and correct address of each person, firm or corporation owning real or personal property in this state, as furnished under ORS 311.555 or as otherwise ascertained by the tax collector. [Amended by 1981 c.346 Â§5]

Â Â Â Â Â  311.565 Effect of tax collectorÂs failure to keep address or give notice. The failure of the tax collector to keep true and correct addresses, as provided in ORS 311.560, or to give the notice in the manner and form as provided for by ORS 311.545 to 311.550, shall not invalidate any proceeding to collect taxes, but shall subject the tax collector to any damages sustained by any person injured by the failure of the tax collector to keep the addresses or to give the notice. [Amended by 1953 c.47 Â§3; 1981 c.346 Â§6]

Â Â Â Â Â  311.605 ÂPersonÂ defined for ORS 311.605 to 311.635. As used in ORS 311.605 to 311.635, ÂpersonÂ includes any individual, firm, copartnership, company, association, corporation, estate, trust, trustee, receiver, syndicate or any group or combination acting as a unit. [Amended by 1995 c.79 Â§148]

Â Â Â Â Â  311.610 Warrants to enforce payments of taxes on personal property. (1) Promptly after a period of 30 days has elapsed from the date any tax on personal property has become delinquent (or within such period, at the tax collectorÂs discretion), the tax collector shall issue a warrant to enforce payment thereof.

Â Â Â Â Â  (2) The warrant shall contain:

Â Â Â Â Â  (a) The name of the person owning the personal property, or having possession or control thereof.

Â Â Â Â Â  (b) The description of the property as it appears either in the assessment or tax roll.

Â Â Â Â Â  (c) The year or years for which the taxes are delinquent.

Â Â Â Â Â  (d) The principal amount of the delinquent taxes for each year and the interest accrued to the date of issuance of such warrant.

Â Â Â Â Â  (e) A statement to the effect that immediately after service of the warrant, if the delinquent taxes and interest and costs of service are not paid, the warrant or a duplicate thereof will be recorded with the county clerk for entry in the County Clerk Lien Record of the county.

Â Â Â Â Â  (3) The tax collector shall prepare a list of all such warrants.

Â Â Â Â Â  (4) Where the tax collector has begun or completed proceedings under ORS 311.640, the tax collector need not issue a warrant unless the tax collector ascertains that such proceedings will not result in the collection of the full tax. [Amended by 1965 c.344 Â§33; 1983 c.696 Â§10]

Â Â Â Â Â  311.615 Service of warrants by publication. (1) Notice of the warrants required by ORS 311.610 and the issue thereof, except as provided in ORS 311.620, shall be given by four consecutive weekly publications thereof in a newspaper of general circulation in the county, to be designated by the county court. All warrants served by publication may be included in one general notice.

Â Â Â Â Â  (2) The published notice shall contain:

Â Â Â Â Â  (a) A general statement of the effect of the warrants when filed and recorded.

Â Â Â Â Â  (b) The names of the respective owners of the several personal properties and descriptions thereof as appearing in the latest tax roll or in the list or return listing or reporting the property pursuant to ORS 308.285 or 308.290.

Â Â Â Â Â  (c) The year or years for which taxes are delinquent on each property.

Â Â Â Â Â  (d) The amount of delinquent taxes for each year.

Â Â Â Â Â  (e) The interest accrued on each such amount to the date of issuance of the warrant.

Â Â Â Â Â  (3) The publication of the notice shall be sufficient service on each person named therein or interested in any property described therein. It shall not be necessary to mail a copy of the notice to the persons named in the published notice or interested in any property described therein. All persons named in the notice or owning or claiming to own, or having or claiming to have any interest in any property described therein, are required to take notice of the proceeding and of all steps thereunder. [Amended by 1971 c.568 Â§3; 2003 c.576 Â§198]

Â Â Â Â Â  311.620 Service of warrant. If it is deemed expedient to do so, notice may be given either by service of any warrant in the same manner as summons is served in an action at law, or by service of the warrant by certified mail, return receipt requested. Notice by personal service or by certified mail shall be in lieu of service by publication as to the persons so served. It shall not be necessary to include in the publication of the notice the names of such persons or the descriptions or other matters relating to their respective properties. [Amended by 1965 c.344 Â§34]

Â Â Â Â Â  311.625 Filing warrants; entry in lien record; lien on real and personal property. (1) Immediately after service of the warrant, or on completion of service by publication, as the case may be, the tax collector shall have the warrant or a duplicate thereof recorded by the county clerk in the County Clerk Lien Record maintained under ORS 205.130. When service has been made by certified mail, notation of the service shall be made on the warrant recorded by the county clerk and the returned receipt shall be attached to and made a part of the warrant on file in the office of the county tax collector. When service has been made by certified mail and the return receipt is sent electronically or by computer printout, the tax collector shall retain the return receipt record. The clerk shall enter in the County Clerk Lien Record the name of the owner of the personal property on which taxes are delinquent, as shown by the warrant, and the total amount of the delinquent taxes and interest for which the warrant was issued, with added cost charges, and the date of recording.

Â Â Â Â Â  (2) Thereupon, the amount of the warrant, so recorded, shall become a lien upon the title to any interest in real property owned by the person against whom the warrant is issued, and the taxes on personal property embraced in the warrant, with interest, penalties and costs applicable thereto, shall continue as a lien on all the personal property of the person assessed as otherwise provided by law. The effect shall be the same as though the people of the county had recovered judgment against the person charged for the full amount of the delinquent taxes covered by the warrant, together with interest thereon and costs as provided by law. [Amended by 1965 c.344 Â§35; 1983 c.696 Â§11; 1987 c.586 Â§37; 1989 c.415 Â§1; 2003 c.190 Â§1]

Â Â Â Â Â  311.630 Procedure of ORS 311.605 to 311.635 mandatory. Except as provided in ORS 311.610, the process of issuing, serving, recording and executing warrants covering all delinquent taxes on personal property, as provided in ORS 311.605 to 311.635, shall be mandatory, irrespective of any other process, procedure or remedy provided by law in respect to collection or payment of such taxes. [Amended by 1965 c.344 Â§36; 1971 c.259 Â§1; 2003 c.576 Â§199]

Â Â Â Â Â  311.633 Fee for service of warrant under ORS 311.605 to 311.635. The fee for service of a warrant pursuant to ORS 311.605 to 311.635 by publication, by mail or by personal service shall be $15. If service of a warrant pursuant to ORS 311.605 to 311.635 is by personal service, an additional fee may be charged equivalent to the amount collected for serving a summons or subpoena to one party under ORS 21.410 (1)(a). [1977 c.218 Â§2; 1983 c.93 Â§1]

Â Â Â Â Â  311.635 Execution; release of lien. (1) When the warrant has been recorded, the tax collector shall proceed to collect the amount due on the warrant in the manner prescribed by law in respect to an execution issued upon judgment of a court of record.

Â Â Â Â Â  (2) The tax collector shall release the lien of any warrant so recorded on payment or settlement of the delinquent taxes, interest and costs for recording, indexing and service of the warrant, or on a satisfactory showing that the person against whom the warrant was issued was under no liability for payment of the taxes at the time the warrant was issued and has not become liable for such payment at any subsequent time. [Amended by 1973 c.305 Â§8; 1987 c.586 Â§38]

Â Â Â Â Â  311.640 Levy and sale of personal property or real property machinery and equipment for delinquent property tax; notice. (1) As used in this section, ÂpropertyÂ is limited to personal property and machinery and equipment that is characterized by the county assessor as real property machinery and equipment and that is described in ORS 308.115 (3).

Â Â Â Â Â  (2)(a) Each year, the tax collector may collect taxes on property that are delinquent by seizure and sale of any of the following property:

Â Â Â Â Â  (A) The property assessed.

Â Â Â Â Â  (B) The taxable property belonging to or in the possession or control of the person assessed.

Â Â Â Â Â  (b) No property that is subject to taxation shall be exempt from seizure and sale for the payment of property taxes imposed on personal property or real property machinery and equipment.

Â Â Â Â Â  (3)(a) Immediately upon taking the property into possession, the tax collector shall:

Â Â Â Â Â  (A) Notify, by mail, the owner, or person in possession or control of the property at the time of the seizure. If the name and address of the owner or the person in control or possession of the property is unknown to the tax collector, the tax collector shall notify the person to whom the property was assessed at the address noted upon the tax roll. If the property was not assessed, and the owner or person in possession or control of the property at the time of the seizure is unknown to the tax collector, no notice need be given under this subparagraph.

Â Â Â Â Â  (B) Notify, by mail, all security interest holders and other encumbrancers of record, at their addresses as shown in the records of encumbrance. If no addresses appear in the records of encumbrance, no mailing is required under this subparagraph.

Â Â Â Â Â  (C) Advertise the seized property for sale by posting written or printed notices of the time and place of sale in three public places in the county not less than 10 days prior to the sale. Failure to give or post the notices required by this paragraph shall not invalidate the sale. However, the owner, encumbrancer or other injured person shall have recourse against the tax collector for damages.

Â Â Â Â Â  (b) The notice under paragraph (a) of this subsection shall:

Â Â Â Â Â  (A) Describe the personal property or real property machinery and equipment seized.

Â Â Â Â Â  (B) State the total amount of property taxes due and delinquent on personal property or real property machinery and equipment, the date of delinquency, the rate of interest and the date the interest begins to run.

Â Â Â Â Â  (C) State that if the property taxes, interest, penalties and costs are not paid the property will be sold at public vendue, and the date and hour of sale.

Â Â Â Â Â  (D) State either that the property seized is the property assessed or is property assessed as the same category, or that the property seized is distrained under ORS 311.405 (3)(a)(B).

Â Â Â Â Â  (c) If payment of the property taxes, interest, penalties and costs is made before the time fixed for sale, the tax collector shall release the seized property.

Â Â Â Â Â  (d) If any person disputes the statements contained in the notice described in this subsection or the property tax lien priority, the burden of proving the statements contained in the notice or the priority of the property tax lien shall be on the tax collector.

Â Â Â Â Â  (e) If it is determined that the seized property is exempt or nontaxable or that the taxpayer has no interest in the property, or that the taxes on that property have been paid, the tax collector shall release the property. However, if it is determined that the taxpayer has an interest in the property and that the property is taxable and is not exempt from seizure and sale, the tax collector shall proceed to sell the property at public vendue unless the taxes are paid as provided in paragraph (c) of this subsection.

Â Â Â Â Â  (4) At the sale the person offering to pay the amount of taxes, interest and penalties due on the property for the least quantity of the property shall be the purchaser of that quantity, and the remainder of the property shall be discharged from the lien. If no bidder at the sale offers to pay the amount due against the property at the time set for the sale or at any adjournment of the sale, title to the property shall immediately vest in the county free and clear of all liens and encumbrances. Thereafter, the county governing body may sell the property, or any part of the property, at private sale, without further notice, for a price and on such terms as the governing body considers reasonable. Any sale shall be absolute and without right of redemption.

Â Â Â Â Â  (5) If the amount realized on the sale is in excess of the amount of taxes, interest, penalties and costs due on the property, the excess shall be repaid to the person charged with the taxes, interest, penalties and costs. However, if the property is subject to a judgment, mortgage, security interest or other lien or encumbrance of record, the excess shall be paid over to the holder or holders of the judgment, mortgage, security interest or other lien or encumbrance as the interest of the holder or holders may appear. [Amended by 1955 c.720 Â§4; 1973 c.305 Â§9; 1981 c.346 Â§7; 2001 c.41 Â§4; 2001 c.43 Â§1]

Â Â Â Â Â  311.645 Charging personal property taxes against real property. (1) Whenever, after delinquency, in the opinion of the tax collector, it becomes necessary to charge taxes on personal property against real property in order that the personal property taxes may be collected, the tax collector shall select for the purpose some particular tract or lots of real property owned by the person, firm, corporation or association owing the personal property taxes and shall note on the tax roll opposite the tract or lots selected the taxes on the personal property. Thereafter, the personal property taxes shall be a lien on the real property selected and shall be enforced in the same manner as other tax liens on real property. The notation of the lien, with the date thereof, shall be entered on the tax roll. Unless the notation and date are entered on the roll, the lien shall be of no force or effect.

Â Â Â Â Â  (2) Subsection (1) of this section shall not be applicable to real property as to which all of the following conditions exist:

Â Â Â Â Â  (a) The property is owned as tenants by the entirety by a member of a partnership and the spouse of the member who is not a member of the partnership.

Â Â Â Â Â  (b) The property is used as the personal residence of the spouse.

Â Â Â Â Â  (c) The partner contributed no part of the consideration in the transaction which vested an ownership interest in the spouse.

Â Â Â Â Â  (d) The delinquent personal property taxes for which a lien is sought under subsection (1) of this section are the taxes of the partnership and not of the spouse.

Â Â Â Â Â  (3) Any lien upon real property described in subsection (2) of this section is void and of no effect.

Â Â Â Â Â  (4) Any lien upon property described in subsection (2) of this section existing on August 22, 1969, or which may hereinafter be imposed, shall be extinguished, set aside and held for naught upon the verified petition of the spouse to the county commissioners and proof by the spouse of the requirements described in subsection (2) of this section. Upon approval of the petition, the county commissioners shall order the necessary correction to be made in the tax rolls. [Amended by 1969 c.701 Â§1; 2001 c.753 Â§1]

Â Â Â Â Â  311.650 Collection of taxes on real property of the United States held under contract of sale, lease or other interest less than a fee. In addition to all other remedies available for the collection of taxes, all taxes levied in any year against real property held under contract of sale, lease or other interest less than fee, as provided in ORS 307.050 and 307.060, shall be a debt due and owing from the person, corporation or association holding the property as of the date of delinquency for taxes on real property for the tax year. If the tax is not paid within one year from such date, the county within which the real property is located may institute for itself, the State of Oregon and all other municipal corporations sharing in such taxes, an action for the collection of the taxes, together with interest, costs and other lawful charges thereon. At the time of commencement of the action the county shall have the benefit of all laws of this state pertaining to provisional remedies against the properties either real or personal, of the person, corporation or association.

Â Â Â Â Â  311.655 Companies assessed by Department of Revenue; tax as debt; lien for taxes; action for collection; warrant for payment. (1) Except as provided in ORS 308.640 and 308.820, all taxes assessed and levied against the properties, both real and personal, of companies specified in ORS 308.515 shall be a debt due and owing from such companies and shall constitute a lien as of July 1 of the year of assessment on all the real and personal property of such companies within this state. Such taxes shall become delinquent whenever any specified installment is not paid on or before its due date as provided in ORS 311.505.

Â Â Â Â Â  (2) Whenever taxes so assessed and levied against any of such companies are not paid before the date of delinquency thereof, the county in which the taxes are due and owing immediately shall institute for itself, the State of Oregon, and all other municipal corporations sharing in the taxes, an action to collect the taxes, together with interest, penalties, costs and other lawful charges thereon. At the time of commencement of the action the county shall have the benefit of all laws of this state pertaining to provisional remedies against the properties, either real or personal, of such company or companies, without the necessity of filing either an affidavit or undertaking, as otherwise provided by law. The county clerk of the county where the action is commenced shall immediately issue writs of attachment and garnishment on application by the district attorney of the county. The writs shall be directed to the sheriffs of as many counties as the district attorney deems necessary. The Department of Revenue immediately shall be notified of the tax delinquency of the company and of the commencement of the action.

Â Â Â Â Â  (3) If the defendant in an action commenced pursuant to subsection (2) of this section operates or has properties in more than one county in the state, the Department of Revenue shall be made a party plaintiff in the action. If taxes so assessed and levied against the defendant by any other county of the state are also delinquent, such county or counties shall also be made parties plaintiff in the action.

Â Â Â Â Â  (4) At any time after delinquency the tax collector of any county in which personal property taxes are due and owing may in addition to the countyÂs right to commence an action as provided in subsection (2) of this section, issue a warrant to enforce payment thereof in the manner provided for in ORS 311.610 and 311.620 and cause the warrant to be filed as provided in ORS 311.625. [Amended by 1957 c.628 Â§10; 1971 c.378 Â§1; 1979 c.703 Â§9; 1997 c.154 Â§48]

Â Â Â Â Â  311.656 Notice to tax collector on foreclosure of security interest or lien on taxable personal property or real property machinery and equipment; effect if taxes due. (1) No security interest in, or other lien upon, taxable personal property or real property machinery and equipment shall be foreclosed by the sale of the property unless the secured party, an agent or the attorney for the secured party, at least five days before the date of the sale, has mailed or delivered to the tax collector of the county in which the sale is to be held, a copy of the notice of the foreclosure sale. The notice shall be mailed to the tax collector, return receipt requested, and shall contain a list of the personal property or real property machinery and equipment to be sold, together with the name and address of the owners of the property. Failure to mail or deliver the notice shall not invalidate the sale, but the tax collector shall have recourse against the secured party on behalf of the taxing units for any damages sustained on account of failure to mail or deliver the notice.

Â Â Â Â Â  (2) Upon receipt of the notice under subsection (1) of this section, the tax collector shall determine if the owner of the property has paid the property taxes and if the tax collector finds that the taxes are due and owing, the tax collector, unless the taxes are paid upon demand, shall distrain the property under ORS 311.640, or so much of the property as may be necessary to pay the taxes, interest, penalties and costs. No transfer of personal property or real property machinery and equipment to the secured party or to the holder of a lien on the property in any way shall affect the lien for property taxes assessed against the property. [1981 c.346 Â§12; 2001 c.41 Â§5]

COLLECTION OF ANY STATE PROPERTY TAX APPORTIONED TO COUNTIES

Â Â Â Â Â  311.657 Transmission of transcript of apportionment to county clerks; notice of levy. Upon the filing of the certificate as to the amount of revenue to be raised for state purposes and apportionment of a levy, as required by ORS 291.445, the Oregon Department of Administrative Services shall immediately transmit an accurate transcript of the apportionment, if any, to the county clerks and county assessors of the several counties. The transcript shall be considered by the county assessors as a notice of levy. [Formerly 309.530; 1991 c.220 Â§2]

Â Â Â Â Â  311.658 Collection, payment of state levy; informing State Treasurer of state levy for bonded indebtedness and interest; rules. (1) Each of the several counties shall collect and pay over as required by law the amount apportioned as provided under ORS 311.657 and 311.375 and this section.

Â Â Â Â Â  (2) The state shall be considered a taxing district for purposes of ORS 311.105. However, the state shall not be included in any distribution of moneys (in lieu of tax or otherwise) that are required to be apportioned among and offset against the levy of one or more particular districts, but only in the distribution of those tax moneys that are used to reduce the amount of taxes extended on the roll and collected by the tax collector.

Â Â Â Â Â  (3) Notwithstanding ORS 311.385, property tax moneys collected pursuant to a state levy shall not be deposited to the unsegregated tax collections account under ORS 311.385 but shall be deposited in the county treasury and distributed as provided under ORS 311.375.

Â Â Â Â Â  (4) The state shall not be included in the percentage distribution schedule under ORS 311.390.

Â Â Â Â Â  (5) It shall not be necessary to change the values of the particular descriptions of property assessed in each of the several counties on the assessment rolls on account of a state levy of ad valorem property tax.

Â Â Â Â Â  (6) No deduction or abatement shall be made from the apportionment of any county because of the delinquency of any taxpayer, or error or omission in the assessment roll or for any other reason.

Â Â Â Â Â  (7) In exercising its supervisory powers under ORS 306.115 (1), the Department of Revenue may adopt rules governing the certification, apportionment, transmission of transcript, extension, offset, collection and distribution of the state tax levy. The Department of Revenue and the Oregon Department of Administrative Services shall develop procedures for informing the State Treasurer of the condition of any general obligation bond fund program and any state levy anticipated or made under this section. [Formerly 309.550; 1991 c.220 Â§3]

Â Â Â Â Â  311.660 State levy collection limited to levies for payment of bonded indebtedness and interest. The State of Oregon shall not for any fiscal year collect a state property tax, either directly or by apportionment among the several counties, in any greater amount than it may be necessary to collect by means of such a property tax for that year to pay bonded indebtedness or the interest thereon. [Amended by 1957 s.s. c.6 Â§1; 2005 c.94 Â§64]

Â Â Â Â Â  311.662 Validity of state levy for payment of bonded indebtedness and interest; effect of certification, levy, apportionment or collection proceeding or procedure. The validity of any certification, levy, apportionment or collection made pursuant to ORS 291.342, 291.445, 311.375, 311.657 or 311.658 shall not be dependent upon nor be affected by the validity or regularity of any proceeding or procedural activity relating thereto. Any certification required by ORS 291.445 and any transcript pursuant to ORS 311.657 shall contain recitals that they are issued pursuant to ORS 291.342, 291.445, 311.375, 311.657 and 311.658 and such recitals shall be conclusive evidence of their validity and of the regularity of their issuance. [1991 c.220 Â§5]

DEFERRED COLLECTION OF HOMESTEAD PROPERTY TAXES

Â Â Â Â Â  311.666 Definitions for ORS 311.666 to 311.701. As used in ORS 311.666 to 311.701:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂDisabled personÂ means a person who has been determined to be eligible to receive or who is receiving federal Social Security benefits due to disability or blindness, including a person who is receiving Social Security survivor benefits in lieu of Social Security benefits due to disability or blindness.

Â Â Â Â Â  (3) ÂHomesteadÂ means the owner occupied principal dwelling, either real or personal property, owned by the taxpayer and the tax lot upon which it is located. If the homestead is located in a multiunit building, the homestead is the portion of the building actually used as the principal dwelling and its percentage of the value of the common elements and of the value of the tax lot upon which it is built. The percentage is the value of the unit consisting of the homestead compared to the total value of the building exclusive of the common elements, if any.

Â Â Â Â Â  (4) ÂTaxpayerÂ means an individual who has filed a claim for deferral under ORS 311.668 or individuals who have jointly filed a claim for deferral under ORS 311.668.

Â Â Â Â Â  (5) ÂTax-deferred propertyÂ means the property upon which taxes are deferred under ORS 311.666 to 311.701.

Â Â Â Â Â  (6) ÂTaxesÂ or Âproperty taxesÂ means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll. [1963 c.569 Â§7; 1977 c.160 Â§1; 1983 c.550 Â§1; 1999 c.1097 Â§1; 2001 c.184 Â§1]

Â Â Â Â Â  311.668 Deferral of tax on homestead; joint election; age and income requirements; filing claim. (1)(a) Subject to ORS 311.670, an individual, or two or more individuals jointly, may elect to defer the property taxes on their homestead by filing a claim for deferral with the county assessor after January 1 and on or before April 15 of the first year in which deferral is claimed if:

Â Â Â Â Â  (A) The individual, or, in the case of two or more individuals filing a claim jointly, each individual, is 62 years of age or older on April 15 of the year in which the claim is filed; or

Â Â Â Â Â  (B) The individual is a disabled person on April 15 of the year in which the claim is filed. In the case of individuals filing a claim jointly, only one individual need be a disabled person in order to make the election.

Â Â Â Â Â  (b) In order to make the election described in paragraph (a) of this subsection, the individual must have, or in the case of two or more individuals filing a claim jointly, all of the individuals together must have household income, as defined in ORS 310.630, for the calendar year immediately preceding the calendar year in which the claim is filed of less than $32,000.

Â Â Â Â Â  (c) The county assessor shall forward each claim filed under this subsection to the Department of Revenue which shall determine if the property is eligible for deferral.

Â Â Â Â Â  (2) When the taxpayer elects to defer property taxes for any year by filing a claim for deferral under subsection (1) of this section, it shall have the effect of:

Â Â Â Â Â  (a) Deferring the payment of the property taxes levied on the homestead for the fiscal year beginning on July 1 of such year.

Â Â Â Â Â  (b) Continuing the deferral of the payment by the taxpayer of any property taxes deferred under ORS 311.666 to 311.701 for previous years which have not become delinquent under ORS 311.686.

Â Â Â Â Â  (c) Continuing the deferral of the payment by the taxpayer of any future property taxes for as long as the provisions of ORS 311.670 are met.

Â Â Â Â Â  (3) If a guardian or conservator has been appointed for an individual otherwise qualified to obtain deferral of taxes under ORS 311.666 to 311.701, the guardian or conservator may act for such individual in complying with the provisions of ORS 311.666 to 311.701.

Â Â Â Â Â  (4) If a trustee of an inter vivos trust which was created by and is revocable by an individual, who is both the trustor and a beneficiary of the trust and who is otherwise qualified to obtain a deferral of taxes under ORS 311.666 to 311.701, owns the fee simple estate under a recorded instrument of sale, the trustee may act for the individual in complying with the provisions of ORS 311.666 to 311.701.

Â Â Â Â Â  (5) Nothing in this section shall be construed to require a spouse of an individual to file a claim jointly with the individual even though the spouse may be eligible to claim the deferral jointly with the individual.

Â Â Â Â Â  (6) Any person aggrieved by the denial of a claim for deferral of homestead property taxes or disqualification from deferral of homestead property taxes may appeal in the manner provided by ORS 305.404 to 305.560.

Â Â Â Â Â  (7)(a) For each tax year beginning on or after July 1, 2002, the Department of Revenue shall recompute the maximum household income that may be incurred under an allowable claim for deferral under subsection (1)(b) of this section. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the first six months of the current calendar year by the average U.S. City Average Consumer Price Index for the first six months of 2001.

Â Â Â Â Â  (B) Recompute the maximum household income by multiplying $32,000 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum household income determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500. [1963 c.569 Â§Â§8, 22; 1975 c.372 Â§1; 1977 c.160 Â§2; 1981 c.853 Â§1; 1983 c.550 Â§2; 1987 c.512 Â§5; 1989 c.948 Â§14; 1995 c.79 Â§149; 1995 c.650 Â§78; 1995 c.803 Â§1; 1999 c.1097 Â§2; 2001 c.753 Â§25]

Â Â Â Â Â  311.670 Property entitled to deferral. In order to qualify for tax deferral under ORS 311.666 to 311.701, the property must meet all of the following requirements when the claim is filed and thereafter so long as the payment of taxes by the taxpayer is deferred:

Â Â Â Â Â  (1) The property must be the homestead of the individual or individuals who file the claim for deferral, except for an individual required to be absent from the homestead by reason of health.

Â Â Â Â Â  (2) The person claiming the deferral must, by himself or herself or together with his or her spouse, own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale, or two or more persons must together own or be purchasing the fee simple estate with rights of survivorship under a recorded instrument of sale if all owners live in the homestead and if all owners apply for the deferral jointly.

Â Â Â Â Â  (3) There must be no prohibition to the deferral of property taxes contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security. [1963 c.569 Â§9; 1965 c.344 Â§37; 1977 c.160 Â§3; 1983 c.550 Â§3; 1985 c.140 Â§3]

Â Â Â Â Â  311.672 Claim forms; contents. (1) A taxpayerÂs claim for deferral under ORS 311.668 shall be in writing on a form supplied by the Department of Revenue and shall:

Â Â Â Â Â  (a) Describe the homestead.

Â Â Â Â Â  (b) Recite facts establishing the eligibility for the deferral under the provisions of ORS 311.666 to 311.701, including facts that establish that the household income as defined in ORS 310.630 of the individual, or in the case of two or more individuals claiming the deferral jointly, of all of the individuals together was, for the calendar year immediately preceding the calendar year in which the claim is filed, less than or equal to the maximum household income that may be incurred under an allowable claim for deferral, as provided in ORS 311.668.

Â Â Â Â Â  (c) Have attached any documentary proof required by the department to show that the requirements of ORS 311.666 to 311.701 have been met.

Â Â Â Â Â  (2) There shall be annexed to the claim a statement verified by a written declaration of the applicant making the claim to the effect that the statements contained in the claim are true. [1963 c.569 Â§10; 1977 c.160 Â§4; 1983 c.550 Â§4; 1989 c.948 Â§15; 1993 c.19 Â§12; 1995 c.803 Â§2; 1999 c.1097 Â§3]

Â Â Â Â Â  311.673 State liens against tax-deferred property. (1) The Department of Revenue shall have a lien against the tax-deferred property for the payment of the deferred taxes plus interest thereon and any fees paid to the county clerk by the department in connection with the recording, release or satisfaction of the lien. The liens for deferred taxes shall attach to the property on July 1 of the year in which the taxes were assessed. The deferred property tax liens shall have the same priority as other real property tax liens except that the lien of mortgages, trust deeds or security interests which are recorded or noted on any certificate of title prior in time to the attachment of the lien for deferred taxes shall be prior to the liens for deferred taxes.

Â Â Â Â Â  (2) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the department if the department prevails in a foreclosure action under this section. The court may award reasonable attorney fees to a defendant who prevails in a foreclosure action under this section if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (3) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred property taxes under ORS 311.701.

Â Â Â Â Â  (4) This section applies only to liens arising prior to October 3, 1989. [1977 c.160 Â§15; 1981 c.897 Â§47; 1983 c.550 Â§13; 1985 c.140 Â§1; 1989 c.948 Â§1; 1995 c.526 Â§1; 1995 c.696 Â§20]

Â Â Â Â Â  311.674 Listing of tax-deferred property; interest accrual. (1) If eligibility for deferral of homestead property is established as provided in ORS 311.666 to 311.701, the Department of Revenue shall notify the county assessor and the county assessor shall show on the current ad valorem assessment and tax roll which property is tax-deferred property by an entry clearly designating such property as tax-deferred property.

Â Â Â Â Â  (2) When requested by the department, the tax collector shall send to the department as soon as the taxes are extended upon the roll the tax statement for each tax-deferred property.

Â Â Â Â Â  (3) Interest shall accrue on the actual amount of taxes advanced to the county for the tax-deferred property at the rate of six percent per annum.

Â Â Â Â Â  (4) For property taxes deferred after October 3, 1979, the state liens provided by ORS 311.673 and 311.679 and recorded under ORS 311.675 shall be for the actual amount of taxes advanced to the counties and not for the gross amount of taxes for which the property would be liable as shown on the tax statement for each tax-deferred property. For taxes deferred prior to October 3, 1979, the lien under ORS 311.673 is for the gross amount of taxes extended upon the tax roll against each tax-deferred property and interest shall continue to accrue on the gross amount of taxes rather than on the actual amount of taxes paid to the county. [1963 c.569 Â§11; 1971 c.572 Â§1; 1977 c.160 Â§5; 1979 c.678 Â§1; 1989 c.948 Â§4]

Â Â Â Â Â  311.675 Recording liens in county; recording constitutes notice of state lien. (1) In each county in which there is tax-deferred property, the Department of Revenue shall cause to be recorded in the mortgage records of the county, a list of tax-deferred properties of that county. The list shall contain a description of the property as listed on the assessment roll together with the name of the owner listed thereon.

Â Â Â Â Â  (2) Except as provided in ORS 311.679, the recording of the tax-deferred properties under subsection (1) of this section is notice that the department claims a lien against those properties in the amount of the deferred taxes plus interest together with any fees paid to the county clerk in connection with the recording, release or satisfaction of the lien, even though the amount of taxes, interest or fees is not listed.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 182.040 to 182.060 and 205.320 relating to the time and manner of payment of fees to the county clerk, the department shall not be required to pay any filing, indexing or recording fees to the county in connection with the recording, release or satisfaction of liens against tax-deferred properties of that county in advance or at the time entry is made. The manner of payment of the fees shall be as provided in ORS 205.395 for the payment of fees for recording and making entry of warrants or orders in the County Clerk Lien Record. [1977 c.160 Â§16; 1985 c.140 Â§2; 1989 c.948 Â§5; 1999 c.654 Â§27]

Â Â Â Â Â  311.676 County tax collector to receive amount equivalent to deferred taxes from state. (1) Upon determining the amount of deferred taxes on tax-deferred property for the tax year, the Department of Revenue shall pay to the respective county tax collectors an amount equivalent to the deferred taxes less three percent thereof. Payment shall be made from the revolving account established under ORS 311.701.

Â Â Â Â Â  (2) The department shall maintain accounts for each deferred property and shall accrue interest only on the actual amount of taxes advanced to the county.

Â Â Â Â Â  (3)(a) If only a portion of taxes are deferred under ORS 311.689, the department shall pay the portion that is eligible for deferral to the tax collector and shall provide a separate notice to the county assessor stating the amount of property taxes that the department is paying.

Â Â Â Â Â  (b) The notice stating the amount of property taxes paid by the department and any other county records indicating those amounts are not subject to the prohibitions against disclosure set forth in ORS 314.835. [1963 c.569 Â§24; 1967 c.335 Â§35; 1967 c.494 Â§1; 1971 c.572 Â§2; 1977 c.160 Â§6; 1979 c.678 Â§2; 1980 c.19 Â§8; 1983 c.550 Â§14; 1999 c.1097 Â§4; 2001 c.184 Â§2; 2001 c.753 Â§27]

Â Â Â Â Â  311.677 [1967 c.335 Â§34; repealed by 1977 c.160 Â§19]

Â Â Â Â Â  311.678 Notice to taxpayer regarding duty to claim deferral annually. (1) On or before December 15 of each year, the Department of Revenue shall send a notice to each taxpayer who has claimed deferral of property taxes for the current tax year. The notice shall:

Â Â Â Â Â  (a) Inform the taxpayer that the property taxes have or have not been deferred in the current year.

Â Â Â Â Â  (b) Show the total amount of deferred taxes remaining unpaid since initial application for deferral and the interest accruing therein to November 15 of the current year.

Â Â Â Â Â  (c) Inform the taxpayer that voluntary payment of the deferred taxes may be made at any time to the Department of Revenue.

Â Â Â Â Â  (d) Contain any other information that the department considers necessary to facilitate administration of the homestead deferral program, including but not limited to the right of the taxpayer to submit any elderly rental assistance amount received under ORS 310.630 to 310.706 to reduce the total amount of the deferred taxes and interest.

Â Â Â Â Â  (2) The department shall give the notice required under subsection (1) of this section by an unsealed postcard or other form of mail sent to the residence address of the taxpayer as shown in the claim for deferral or as otherwise determined by the department to be the correct address of the taxpayer. [1963 c.569 Â§12; 1971 c.572 Â§3; 1977 c.160 Â§7; 1983 c.550 Â§10; 1989 c.948 Â§13; 1997 c.170 Â§25]

Â Â Â Â Â  311.679 Estimate of deferred taxes; lien; foreclosure; voluntary payment. (1) At the time that the taxpayer elects to defer property taxes under ORS 311.666 to 311.701 or if the taxpayer has elected to defer property taxes prior to January 1, 1990, or between January 1, 1990 and June 30, 1990, the Department of Revenue shall estimate the amount of property taxes that will be deferred for tax years beginning on or after July 1, 1990, interest thereon and any fees paid to the county clerk by the department in connection with lien recording, release or satisfaction. Thereafter, the department shall have a lien in the amount of the estimate.

Â Â Â Â Â  (2) The lien created under subsection (1) of this section shall attach to the property to which the election to defer relates on July 1 of the tax year of initial deferral or on July 1, 1990, whichever is applicable.

Â Â Â Â Â  (3) The lien created under subsection (1) of this section in the amount of the estimate shall have the same priority as other real property tax liens except that the lien of mortgages, trust deeds or security interests which are recorded or noted on a certificate of title prior in time to the attachment of the lien for deferred taxes shall be prior to the liens for deferred taxes.

Â Â Â Â Â  (4) If during the period of tax deferment, the amount of taxes, interest and fees exceeds the estimate, the department shall have a lien for the amount of the excess. The liens for the excess shall attach to the property on July 1 of the tax year in which the excess occurs. The lien for the excess shall have the same priority as other real property tax liens, except that the lien of mortgages, trust deeds or security interests recorded or noted on any certificate of title prior in time to the date that the department records an amendment to its estimate to reflect its lien for the excess shall be prior to the lien for the excess.

Â Â Â Â Â  (5) Notwithstanding ORS 311.675 (2), the notice of lien for deferred taxes recorded as provided in ORS 311.675 (1) and (2) arising on or after October 3, 1989, shall list the amount of the estimate of deferred taxes, interest and fees made by the department under subsection (1) of this section and any amendment to the notice to reflect a lien for excess, as described under subsection (4) of this section, shall list the amount of the excess that the department claims as lien. If notice of lien with respect to any homestead has been recorded as provided under ORS 311.675 (1) and (2) prior to January 1, 1990, and the lien has not been released or satisfied, the department shall cause a further notice of lien to be recorded in the mortgage records of the county. The further notice of lien shall list the amount of the estimate of deferred taxes and interest made by the department under subsection (1) of this section and any amendment to the notice to reflect a lien for excess, described under subsection (4) of this section, and shall list the amount of the excess that the department claims as lien.

Â Â Â Â Â  (6) A lien created under this section may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

Â Â Â Â Â  (7) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred property taxes under ORS 311.701.

Â Â Â Â Â  (8) By means of voluntary payment made as provided under ORS 311.690, the taxpayer may limit the amount of the lien for deferred taxes created under this section. If the taxpayer desires that the limit be reflected in the records of the county, the taxpayer must request, subject to any rules adopted by the department, that the department cause a partial satisfaction of the lien to be recorded in the county. Upon receipt of such a request, the department shall cause a partial satisfaction, in the amount of the voluntary payment, to be so recorded. Nothing in this subsection shall affect the priority of the liens of the department, as originally created under subsections (1) and (4) of this section.

Â Â Â Â Â  (9) Nothing in this section shall affect any lien arising under ORS 311.666 to 311.701 for taxes assessed before January 1, 1990. However, except as provided under this section, no lien for taxes shall arise under ORS 311.666 to 311.701 for taxes assessed after December 31, 1989.

Â Â Â Â Â  (10)(a) Notwithstanding any other provision of this section, a lien arising under this section as the result of a deferral of property taxes on the homestead of a disabled person who is younger than 62 years of age during the tax year may not exceed 90 percent of the real market value of the homestead.

Â Â Â Â Â  (b) Property may continue to qualify for property tax deferral under ORS 311.666 to 311.701 even though the amount of property taxes being paid by the department may not increase the amount of the lien arising under this section.

Â Â Â Â Â  (11) This section first applies to liens for deferred taxes arising on or after October 3, 1989. [1989 c.948 Â§3; 1995 c.526 Â§2; 1995 c.618 Â§64; 1999 c.1097 Â§5]

Â Â Â Â Â  311.680 [1963 c.569 Â§13; 1971 c.572 Â§4; repealed by 1977 c.160 Â§19]

Â Â Â Â Â  311.681 Request to retroactively claim deferral. (1) Notwithstanding ORS 311.668, if an individual (or two or more individuals jointly) who has elected to defer homestead property taxes in a prior tax year has not filed a timely claim for deferral for one or more tax years succeeding the year in which property taxes were initially deferred under ORS 311.666 to 311.701, then the individual may request that the Director of the Department of Revenue grant a retroactive deferral of property taxes on the property. A spouse who is eligible to make the election under ORS 311.688 may also request a grant of retroactive deferral under this section.

Â Â Â Â Â  (2) The director may, in the discretion of the director, grant or deny the retroactive deferral of property taxes. No appeal from a decision of the director under this section may be made.

Â Â Â Â Â  (3) The director shall not grant a retroactive deferral of property taxes if, in any intervening year between the year in which deferral was last granted to the property and the last year for which retroactive deferral is being requested, the property would not have been eligible for deferral had the claim for deferral been timely filed.

Â Â Â Â Â  (4) If the director grants a retroactive deferral of property taxes under this section, the department shall pay to the county tax collector an amount equal to the deferred taxes for each year, less three percent. Interest shall accrue on the actual amount of taxes advanced to the county.

Â Â Â Â Â  (5) The department shall have a lien against the tax-deferred property for amounts deferred under this section as provided in ORS 311.673. The lien shall attach as of July 1 of the tax year for which the payment relates. In the case of a payment representing more than one yearÂs property taxes, the department shall have a lien in the amount of that portion of a payment related to a particular tax year, which shall attach as of July 1 of that tax year. [1997 c.169 Â§2]

Â Â Â Â Â  311.682 [1963 c.569 Â§14; repealed by 1979 c.689 Â§27]

Â Â Â Â Â  311.683 Continued deferral after Department of Transportation condemnation; application; requirements. (1) If tax-deferred homestead property is acquired by the Department of Transportation through condemnation, the taxpayer may elect to continue to defer the payment of taxes and interest by:

Â Â Â Â Â  (a) Filing a written notice of intent to continue deferral with the Department of Revenue on or before 30 days after the date the Department of Transportation has acquired title to the condemned homestead; and

Â Â Â Â Â  (b) Filing a claim for deferral with respect to a new homestead within one year after the Department of Transportation has acquired title to the condemned homestead.

Â Â Â Â Â  (2) Upon receipt of a notice of intent to continue deferral of taxes attributable to a condemned homestead, the Department of Revenue shall prepare an estimate of the amount of taxes, interest and fees that have been and, if approved under subsections (3) and (5) of this section, will continue to be deferred upon the release and satisfaction of the lien on the condemned homestead and the recordation of the lien on the new homestead.

Â Â Â Â Â  (3) After preparing the estimate described in subsection (2) of this section, the Department of Revenue shall grant a temporary deferral of taxes with respect to the condemned homestead not to exceed the length of time described in subsection (1)(b) of this section if:

Â Â Â Â Â  (a) The Department of Transportation has acquired title to the condemned homestead; and

Â Â Â Â Â  (b) The taxpayer has a legally enforceable escrow agreement with a title company that:

Â Â Â Â Â  (A) Provides for an interest-bearing escrow account in which moneys are deposited that are sufficient to pay in full the amount of deferred taxes, interest and fees on the condemned homestead property as estimated under subsection (2) of this section;

Â Â Â Â Â  (B) Establishes the Department of Revenue as the beneficiary of the escrow agreement;

Â Â Â Â Â  (C) Provides that the moneys of the escrow account are to be released to the taxpayer upon the Department of RevenueÂs approval of continued deferral under subsection (5) of this section and the recordation of the lien described in subsection (6) of this section with the county clerk; and

Â Â Â Â Â  (D) Provides that the full amount of the estimated deferred taxes, interest and fees related to the condemned homestead are to be released to the Department of Revenue if the continued deferral described in subsection (5) of this section is not granted by the Department of Revenue.

Â Â Â Â Â  (4) The Department of Revenue shall provide a release or satisfaction of the lien on the condemned homestead when an escrow account has been established as provided under subsection (3) of this section.

Â Â Â Â Â  (5) Upon receipt of a claim for the deferral of taxes for a new homestead that also seeks to continue the deferral of taxes attributable to a condemned homestead for which a temporary deferral has been granted under subsection (3) of this section, the Department of Revenue shall approve the continued deferral of the taxes temporarily deferred under subsection (3) of this section if:

Â Â Â Â Â  (a) The taxpayerÂs equity interest in the new homestead equals or exceeds in value the total of the amount of deferred taxes, interest and fees on the condemned homestead as estimated under subsection (2) of this section, plus $10,000;

Â Â Â Â Â  (b) The taxpayer is entitled to tax deferral under ORS 311.666 to 311.701 with respect to the new homestead; and

Â Â Â Â Â  (c) The taxpayer consents to the continued deferral of taxes and to the lien on the new homestead property as provided in subsection (6) of this section.

Â Â Â Â Â  (6) Upon granting the continued deferral under subsection (5) of this section, the Department of Revenue shall have a lien on the new homestead in the amount of the estimate prepared under subsection (2) of this section plus interest and any fees incurred in connection with the recording of the lien. The lien described in this subsection shall be in addition to any other lien under ORS 311.673 that the Department of Revenue shall have with respect to the new homestead. The provisions of ORS 311.679 relating to liens shall apply to the lien described in this subsection. At the time the lien described in this subsection is recorded, the escrow account described in subsection (3) of this section shall be closed and the moneys in the account released to the taxpayer.

Â Â Â Â Â  (7) The Department of Revenue may prescribe such rules as are needed to implement the provisions of this section. [1997 c.169 Â§4; 1999 c.21 Â§31]

Â Â Â Â Â  311.684 Events requiring payment of deferred tax and interest. Subject to ORS 311.688, all deferred property taxes, including accrued interest, become payable as provided in ORS 311.686 when:

Â Â Â Â Â  (1) The taxpayer who claimed deferment of collection of property taxes on the homestead dies or, if there was more than one claimant, the survivor of the taxpayers who originally claimed deferment of collection of property taxes under ORS 311.668 dies.

Â Â Â Â Â  (2) Except as provided in ORS 311.683, the property with respect to which deferment of collection of taxes is claimed is sold, or a contract to sell is entered into, or some person other than the taxpayer who claimed the deferment becomes the owner of the property.

Â Â Â Â Â  (3) The tax-deferred property is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from such tax-deferred property by reason of health.

Â Â Â Â Â  (4) The tax-deferred property, a manufactured structure or floating home, is moved out of the state. [1963 c.569 Â§15; 1971 c.572 Â§5; 1977 c.160 Â§9; 1983 c.550 Â§5; 1997 c.169 Â§5]

Â Â Â Â Â  311.686 Time for payments; delinquencies. Whenever any of the circumstances listed in ORS 311.684 occurs:

Â Â Â Â Â  (1) The deferral of taxes for the assessment year in which the circumstance occurs shall continue for such assessment year; and

Â Â Â Â Â  (2) The amounts of deferred property taxes, including accrued interest, for all years shall be due and payable to the Department of Revenue August 15 of the year following the calendar year in which the circumstance occurs, except as provided in subsection (3) of this section, ORS 311.688 and 311.695.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (2) of this section and ORS 311.695, when the circumstances occur listed in ORS 311.684 (4), the amount of deferred taxes shall be due and payable five days before the date of removal of the property from the state.

Â Â Â Â Â  (4) If the amounts falling due as provided in this section are not paid on the indicated due date, or as extended under ORS 311.695 such amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in ORS 311.673 or 311.679. [1963 c.569 Â§16; 1971 c.572 Â§6; 1977 c.160 Â§10; 1983 c.550 Â§8; 1989 c.948 Â§6]

Â Â Â Â Â  311.687 Loss of eligibility for deferral when disability ceases; prior deferred taxes may continue deferral. (1) Property taxes imposed on the homestead of an individual are ineligible for deferral under ORS 311.666 to 311.701 if the basis for deferral was the disability of the individual and the individual is no longer disabled and:

Â Â Â Â Â  (a) Is younger than 62 years of age; or

Â Â Â Â Â  (b) Is 62 years of age or older and filed the claim for deferral jointly with an individual who is younger than 62 years of age and who is not a disabled person.

Â Â Â Â Â  (2) The property taxes that are ineligible for deferral under subsection (1) of this section are those property taxes attributable to the homestead of the individual for tax years beginning subsequent to the loss of disability, until the individual again qualifies for deferral under ORS 311.666 to 311.701.

Â Â Â Â Â  (3) Nothing in this section shall affect the continued deferral of taxes that have been deferred for tax years beginning prior to the loss of disability. [1999 c.1097 Â§6a]

Â Â Â Â Â  311.688 Election by spouse to continue tax deferral. (1) Notwithstanding ORS 311.684, when one of the circumstances listed in ORS 311.684 (1) to (3) occurs, the spouse who was not eligible to or did not file a claim jointly with the taxpayer may continue the property in its deferred tax status by filing a claim within the time and in the manner provided under ORS 311.668 if:

Â Â Â Â Â  (a) The spouse of the taxpayer is or will be 60 years of age or older not later than six months from the day the circumstance listed in ORS 311.684 (1) to (3) occurs; and

Â Â Â Â Â  (b) The property is the homestead of the spouse of the taxpayer and meets the requirements of ORS 311.670 (2).

Â Â Â Â Â  (2) A spouse who does not meet the age requirements of subsection (1)(a) of this section but is otherwise qualified to continue the property in its tax-deferred status under subsection (1) of this section may continue the deferral of property taxes deferred for previous years by filing a claim within the time and in the manner provided under ORS 311.668. If a spouse eligible for and continuing the deferral of taxes previously deferred under this subsection becomes 62 years of age prior to April 15 of any year, the spouse may elect to continue the deferral of previous yearsÂ taxes deferred under this subsection and may elect to defer the current assessment yearÂs taxes on the homestead by filing a claim within the time and in the manner provided under ORS 311.668. Thereafter, payment of the taxes levied on the homestead and deferred under this subsection and payment of taxes levied on the homestead in the current assessment year and in future years may be deferred in the manner provided in and subject to ORS 311.666 to 311.701.

Â Â Â Â Â  (3) Notwithstanding that ORS 311.668 requires that a claim be filed no later than April 15, if the Department of Revenue determines that good and sufficient cause exists for the failure of a spouse to file a claim under this section on or before April 15, the claim may be filed within 180 days after notice of taxes due and payable under ORS 311.686 is mailed or delivered by the department to the taxpayer or spouse. [1963 c.569 Â§17; 1977 c.160 Â§11; 1983 c.550 Â§9]

Â Â Â Â Â  311.689 Increase in income as grounds for loss of deferral; review of tax returns; audits; deficiencies and refunds. (1) Notwithstanding ORS 311.668 or any other provision of ORS 311.666 to 311.701, if the individual or, in the case of two or more individuals electing to defer property taxes jointly, all of the individuals together, or the spouse who has filed a claim under ORS 311.688, has federal adjusted gross income that exceeds $32,000 for the tax year that began in the previous calendar year, then for the tax year next beginning, the amount of taxes for which deferral is allowed shall be reduced by $0.50 for each dollar of federal adjusted gross income in excess of $32,000.

Â Â Â Â Â  (2) Prior to June 1 of each year, and notwithstanding ORS 314.835, the Department of Revenue shall review returns filed under ORS chapter 314 and 316 to determine if subsection (1) of this section is applicable for a homestead for the tax year next beginning. If subsection (1) of this section is applicable, the department shall notify by mail the taxpayer or spouse electing deferral, and the taxes otherwise to be deferred for the tax year next beginning shall be reduced as provided in subsection (1) of this section or, if federal adjusted gross income in excess of $32,000 exceeds the amount of property taxes by a factor of two, the property taxes shall not be deferred.

Â Â Â Â Â  (3) If the taxpayer or spouse does not file a return for purposes of ORS chapters 314 and 316 and the department has reason to believe that the federal adjusted gross income of the taxpayer or spouse exceeds $32,000 for the tax year that began in the previous calendar year, the department shall notify by mail the taxpayer or spouse electing deferral. If, within 30 days after the notice is mailed, the taxpayer or spouse does not file a return under ORS chapter 314 or 316 or otherwise satisfy the department that federal adjusted gross income does not exceed $32,000, the department shall again notify the taxpayer or spouse, and the taxes otherwise to be deferred for the tax year next beginning shall not be deferred.

Â Â Â Â Â  (4) For tax years beginning on or after July 1, 2002, the federal adjusted gross income limit set forth in subsections (1) to (3) of this section shall be recomputed by multiplying $32,000 by the indexing factor described in ORS 311.668 (7)(a)(A), and rounding the amount so computed to the nearest multiple of $500.

Â Â Â Â Â  (5) Nothing in this section shall affect the continued deferral of taxes that have been deferred for tax years beginning prior to the tax year next beginning or the right to deferral of taxes for a tax year beginning after the tax year next beginning if subsection (1) is not applicable for that tax year for the homestead.

Â Â Â Â Â  (6) As used in this section, Âfederal adjusted gross incomeÂ means federal adjusted gross income of the individual or, in the case of two or more individuals electing to defer property tax jointly, the combined federal adjusted gross income of the individuals, or the federal adjusted gross income of the spouse who has filed a claim under ORS 311.688, all as determined for the tax year beginning in the calendar year prior to which a determination is required under subsection (2) of this section. ÂFederal adjusted gross incomeÂ shall be determined under the Internal Revenue Code, as amended and in effect on December 31, 2004, without any of the additions, subtractions or other modifications or adjustments required under ORS chapter 314 or 316.

Â Â Â Â Â  (7)(a) If, after an initial determination under this section has been made by the department, upon audit or examination or otherwise, it is discovered that the taxpayer or spouse had federal adjusted gross income in excess of the limitation provided under subsection (1) of this section, the department shall determine the amount of taxes deferred that should not have been deferred and give notice to the taxpayer or spouse of the amount of taxes that should not have been deferred. The provisions of ORS chapters 305 and 314 shall apply to a determination of the department under this section in the same manner as those provisions are applicable to an income tax deficiency. The amount of deferred taxes that should not have been deferred shall bear interest from the date paid by the department until paid at the rate established under ORS 305.220 for deficiencies. A deficiency shall not be assessed under this section if notice required under this section is not given to the taxpayer or spouse within three years after the date that the department has paid the deferred taxes to the county. Upon payment of the amount assessed as deficiency, and interest, the department shall execute a release in the amount of the payment and the release shall be conclusive evidence of the removal and extinguishment of the lien under ORS 311.666 to 311.701 to the extent of the payment.

Â Â Â Â Â  (b) If, after an initial determination under this section has been made by the department, upon claim for refund, audit or examination or otherwise, it is discovered that the taxpayer or spouse had federal adjusted gross income in the amount of or less than the limitation provided under subsection (1) of this section, the department shall determine the amount of taxes deferred that should have been deferred and give notice to the taxpayer or spouse of the amount of taxes that should have been deferred. The provisions of ORS chapters 305 and 314 shall apply to a determination of the department under this section in the same manner as those provisions are applicable to an income tax refund. The amount of the taxes that should have been deferred shall bear interest from the date paid by the taxpayer to the county at the rate established under ORS 305.220 for refunds until paid. Claim for refund under this paragraph must be filed within three years after the earliest date that the taxpayer or spouse is notified by the department that the taxes are not deferred.

Â Â Â Â Â  (8) This section applies to all tax-deferred property, notwithstanding that election to defer taxes is made under ORS 311.666 to 311.701 before or after October 3, 1989. [1989 c.948 Â§12; 1995 c.803 Â§4; 1997 c.839 Â§47; 1999 c.90 Â§36; 1999 c.1097 Â§7; 2001 c.660 Â§31; 2003 c.77 Â§9; 2005 c.832 Â§21]

Â Â Â Â Â  311.690 Voluntary payment of deferred tax and interest. (1) All payments of deferred taxes shall be made to the Department of Revenue.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, all or part of the deferred taxes and accrued interest may at any time be paid to the department by:

Â Â Â Â Â  (a) The taxpayer or the spouse of the taxpayer.

Â Â Â Â Â  (b) The next of kin of the taxpayer, heir at law of the taxpayer, child of the taxpayer or any person having or claiming a legal or equitable interest in the property.

Â Â Â Â Â  (3) A person listed in subsection (2)(b) of this section may make such payments only if no objection is made by the taxpayer within 30 days after the department deposits in the mail notice to the taxpayer of the fact that such payment has been tendered.

Â Â Â Â Â  (4) Any payment made under this section shall be applied first against accrued interest and any remainder against the deferred taxes. Such payment does not affect the deferred tax status of the property. Unless otherwise provided by law, such payment does not give the person paying the taxes any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary.

Â Â Â Â Â  (5) When the deferred taxes and accrued interest are paid in full and the property is no longer subject to deferral, the department shall prepare and record in the county in which the property is located a satisfaction of deferred property tax lien. [1963 c.569 Â§18; 1977 c.160 Â§12]

Â Â Â Â Â  311.691 Taxes unpaid before deferral as lien; effect on foreclosure; exceptions. (1) Notwithstanding any provision of ORS chapter 312 to the contrary and ORS 311.696 (1), upon compliance with ORS 311.693, taxes assessed against a tax-deferred homestead for any tax year that were unpaid as of July 1 of the tax year for which homestead property tax deferral was initially granted under ORS 311.666 to 311.701, and that remain unpaid, shall remain a lien and shall become delinquent as otherwise provided by law, but shall not be subject to foreclosure under ORS chapter 312 until August 15 of the calendar year following the calendar year in which one of the circumstances listed in ORS 311.684 occurs.

Â Â Â Â Â  (2) This section does not apply if:

Â Â Â Â Â  (a) The tax-deferred homestead property is a manufactured structure or floating home and is moved out of state;

Â Â Â Â Â  (b) Except in the case of a manufactured structure or floating home, the tax-deferred homestead property is personal property; or

Â Â Â Â Â  (c) The owner of the tax-deferred homestead property has household income, for the calendar year immediately preceding the calendar year in which application is filed under ORS 311.693, of more than the maximum household income that may be incurred under an allowable claim for deferral, as provided in ORS 311.668.

Â Â Â Â Â  (3) If the property to which subsection (1) of this section applies has been included on a foreclosure list, or a judgment of foreclosure entered, the property shall be removed from the foreclosure list, or judgment vacated, unless the proceeding against the property involves delinquent taxes other than those described in subsection (1) of this section.

Â Â Â Â Â  (4) Upon removal from the foreclosure list, or upon vacation of the judgment, no penalty shall be imposed under ORS 312.110 or 312.120. In lieu thereof, the penalty is abated, or if the penalty has been paid, upon application made to the county assessor on or before July 1 of the year immediately following the year of vacation or removal, the penalty shall be refunded out of the unsegregated tax collections account in the manner provided in ORS 311.806.

Â Â Â Â Â  (5) Within 60 days after approval of an application under ORS 311.693, with respect to any property to which this section applies, the tax collector shall make the proper entries on the tax roll and shall remove the property from the foreclosure list and proceeding.

Â Â Â Â Â  (6) If a judgment has been entered foreclosing liens for delinquent taxes against any property which is the subject of an application filed under ORS 311.693, and the delinquent taxes include only those taxes described in subsection (1) of this section, or taxes in excess of those described in subsection (1) of this section are paid, the judgment shall be null and void and of no effect and the tax collector shall make the proper entries on the assessment and tax rolls to reflect the vacation of the judgment and to acknowledge the subsisting liens.

Â Â Â Â Â  (7) Nothing in this section shall remove or release property to which this section applies from the lien of any unpaid tax thereon, but the unpaid taxes shall remain valid and subsisting liens as though the foreclosure proceeding had not been instituted or as though the foreclosure proceeding had not been instituted and a judgment entered.

Â Â Â Â Â  (8) Nothing in this section shall affect a foreclosure proceeding instituted, or a judgment entered, to foreclose liens for delinquent taxes against properties subject to foreclosure if the delinquent taxes include taxes other than those described under subsection (1) of this section. Such foreclosure proceedings shall be instituted or continued without regard to this section and such judgment shall be of full force and effect as if this section did not exist.

Â Â Â Â Â  (9) Interest on taxes to which this section applies shall be determined from the same dates, in the same manner and until paid as for other property taxes remaining unpaid upon the due dates, upon preparation of the foreclosure list in accordance with ORS chapter 312 and subsection (1) of this section and upon entry and following a judgment of foreclosure. [1983 c.793 Â§2; 1985 c.162 Â§8; 1989 c.948 Â§16; 1993 c.6 Â§8; 1995 c.79 Â§150; 1995 c.803 Â§5; 1999 c.22 Â§3; 1999 c.1097 Â§8; 2003 c.576 Â§413]

Â Â Â Â Â  311.692 [1963 c.569 Â§19; 1967 c.335 Â§36; repealed by 1977 c.160 Â§19]

Â Â Â Â Â  311.693 Application to delay foreclosure; effect of denial; appeal. (1) The owner of tax-deferred homestead property desiring delay in foreclosure on account of delinquent taxes as provided in ORS 311.691 shall make application for the delay to the county assessor prior to the date the period of redemption expires under ORS 312.120. The application shall contain or be accompanied by a verified statement of total household income, as defined in ORS 310.630, of the owner for the calendar year immediately preceding the calendar year in which the application is made.

Â Â Â Â Â  (2) Upon receipt of an application under subsection (1) of this section, the county assessor shall approve or deny the application. If the application is denied, the owner may appeal to the circuit court in the county where the tax-deferred homestead property is located within 90 days after notice in writing of the denial is mailed to the owner by the county assessor. Orders of the circuit court in an appeal taken under this subsection may be appealed to the Court of Appeals within the time and in the manner provided under ORS 312.210. [1983 c.793 Â§3]

Â Â Â Â Â  311.694 Taxes uncollected after foreclosure; reimbursement of state by taxing units. (1) At the time that the property is deeded over to the county at the conclusion of the foreclosure proceedings pursuant to ORS 312.200 the county court shall order the county treasurer to pay to the Department of Revenue from the unsegregated tax collections account the amount of deferred taxes and interest which were not collected.

Â Â Â Â Â  (2) Immediately upon payment, the county treasurer shall notify the tax collector of the amount paid to the department for the property which has been deeded to the county pursuant to ORS 312.200. [1963 c.569 Â§20; 1977 c.160 Â§13; 1985 c.162 Â§9]

Â Â Â Â Â  311.695 Extension of time for payment upon death of claimant or spouse. (1) If the taxpayer who claimed homestead property tax deferral dies, or if a spouse who continued the deferral under ORS 311.688 dies, the Department of Revenue may extend the time for payment of the deferred taxes and interest accruing with respect to the taxes becoming due and payable under ORS 311.686 (2) if:

Â Â Â Â Â  (a) The homestead property becomes property of an individual or individuals:

Â Â Â Â Â  (A) By inheritance or devise; or

Â Â Â Â Â  (B) If the individual or individuals are heirs or devisees, as defined under ORS 111.005, in the course of settlement of the estate;

Â Â Â Â Â  (b) The individual or individuals commence occupancy of the property as a principal residence on or before August 15 of the calendar year following the calendar year of death; and

Â Â Â Â Â  (c) The individual or individuals make application to the department for an extension of time for payment of the deferred taxes and interest prior to August 15 of the calendar year following the calendar year of death.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, an extension granted under this section shall be for a period not to exceed five years after August 15 of the calendar year following the calendar year of death. The terms and conditions under which the extension is granted shall be in accordance with a written agreement entered into by the department and the individual or individuals.

Â Â Â Â Â  (b) An extension granted under this section shall terminate immediately if:

Â Â Â Â Â  (A) The homestead property is sold or otherwise transferred by any party to the extension agreement;

Â Â Â Â Â  (B) All of the heirs or devisees who are parties to the extension agreement cease to occupy the property as a principal residence; or

Â Â Â Â Â  (C) The homestead property, a manufactured structure or floating home, is moved out of the state.

Â Â Â Â Â  (3) If the department has reason to believe that the homestead property is not sufficient security for the deferred taxes and interest, the department may require the individual or individuals to furnish a bond conditioned upon payment of the amount extended in accordance with the terms of the extension. The bond shall not exceed in amount double the taxes with respect to which tax extension is granted.

Â Â Â Â Â  (4) During the period of extension, and until paid, the deferred taxes shall continue to accrue interest in the same manner and at the same rate as provided under ORS 311.674 (3). No interest shall accrue upon interest. [1983 c.550 Â§7]

Â Â Â Â Â  311.696 Limitations on effect of ORS 311.666 to 311.701. Nothing in ORS 311.666 to 311.701 is intended to or shall be construed to:

Â Â Â Â Â  (1) Prevent the collection, by foreclosure, of property taxes which become a lien against tax-deferred property.

Â Â Â Â Â  (2) Defer payment of special assessments to benefited property which assessments do not appear on the assessment and tax roll.

Â Â Â Â Â  (3) Affect any provision of any mortgage or other instrument relating to land requiring a person to pay property taxes. [1963 c.569 Â§21; 1971 c.747 Â§18; 1977 c.160 Â§14]

Â Â Â Â Â  311.700 Deed or contract clauses preventing application for deferral under ORS 311.666 to 311.701 prohibited; clauses void. After September 9, 1971, it shall be unlawful for any mortgage trust deed or land sale contract to contain a clause or statement which prohibits the owner from applying for the benefits of the deferral of homestead property taxes provided in ORS 311.666 to 311.701. Any such clause or statement in a mortgage trust deed or land sale contract executed after September 9, 1971, shall be void. [1971 c.572 Â§7; 1977 c.160 Â§8]

Â Â Â Â Â  311.701 Senior Property Tax Deferral Revolving Account; sources; uses. (1) There is established in the State Treasury the Senior Property Tax Deferral Revolving Account to be used by the Department of Revenue for the purpose of making the payments to:

Â Â Â Â Â  (a) County tax collectors of property taxes deferred for tax years beginning on or after January 1, 1983, as required by ORS 311.676.

Â Â Â Â Â  (b) The appropriate local officer of special assessment improvement amounts deferred on or after October 15, 1983, as required by ORS 311.730.

Â Â Â Â Â  (c) The department for its expenses in administering the property tax and special assessment senior deferral programs.

Â Â Â Â Â  (2) The funds necessary to make payments under subsection (1) of this section shall be advanced to the department from time to time as necessary by the State Treasurer as an investment of the General Fund. The interest rate on the investment shall be as stated in ORS 311.674 (3) or 311.711 (3). No funds shall be advanced under this subsection after June 30, 1985.

Â Â Â Â Â  (3) The Senior Property Tax Deferral Revolving Account may include a reserve for payment of department administrative expenses.

Â Â Â Â Â  (4) All sums of money received by the Department of Revenue under ORS 311.666 to 311.701 as repayments of deferred property taxes or under ORS 311.702 to 311.735 as repayments of deferred special assessment improvement amounts, including the interest accrued under ORS 311.674 (3) or 311.711 (3) shall, upon receipt, be credited to the revolving account and are continuously appropriated to the department after June 30, 1985, for the purposes of subsection (1) of this section.

Â Â Â Â Â  (5) After June 30, 1985, if there is not sufficient money in the revolving account to make the payments required by subsection (1) of this section, there is appropriated from the General Fund an amount sufficient which together with the money in the revolving account will provide an amount sufficient to make the required payments.

Â Â Â Â Â  (6) When the department determines that moneys in sufficient amounts are available in the revolving account, the department shall repay to the General Fund the amounts advanced as investments under subsection (2) of this section and section 17, chapter 550, Oregon Laws 1983, plus accrued interest. The moneys used to repay the General Fund under this section shall not be considered a budget item on which a limitation is otherwise fixed by law. [1983 c.550 Â§12; 1985 c.167 Â§1; 1995 c.257 Â§1; 2001 c.716 Â§27]

Â Â Â Â Â  Note: The amendments to 311.701 by section 4, chapter 749, Oregon Laws 2005, become operative July 1, 2007. See section 5, chapter 749, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  311.701. (1) There is established in the State Treasury the Senior Property Tax Deferral Revolving Account to be used by the Department of Revenue for the purpose of making the payments to:

Â Â Â Â Â  (a) County tax collectors of property taxes deferred for tax years beginning on or after January 1, 1983, as required by ORS 311.676.

Â Â Â Â Â  (b) The appropriate local officer of special assessment improvement amounts deferred on or after October 15, 1983, as required by ORS 311.730.

Â Â Â Â Â  (c) The department for its expenses in administering the property tax and special assessment senior deferral programs.

Â Â Â Â Â  (2) The Senior Property Tax Deferral Revolving Account may include a reserve for payment of department administrative expenses.

Â Â Â Â Â  (3) All sums of money received by the Department of Revenue under ORS 311.666 to 311.701 as repayments of deferred property taxes or under ORS 311.702 to 311.735 as repayments of deferred special assessment improvement amounts, including the interest accrued under ORS 311.674 (3) or 311.711 (3) shall, upon receipt, be credited to the revolving account and are continuously appropriated to the department for the purposes of subsection (1) of this section.

Â Â Â Â Â  (4) If there is not sufficient money in the revolving account to make the payments required by subsection (1) of this section, there is appropriated from the General Fund an amount sufficient which together with the money in the revolving account will provide an amount sufficient to make the required payments.

Â Â Â Â Â  (5)(a) On November 30 of each year, if the amount in the revolving account exceeds the greater of 35 percent of the total amount needed to make the payments described in subsection (1) of this section for the previous property tax year or $5 million, the department shall calculate the difference between the amount in the revolving account and the greater of an amount that equals 35 percent of the total amount needed to make the payments described in subsection (1) of this section for the previous property tax year or $5 million.

Â Â Â Â Â  (b) No later than February 1 of each year, the department shall transfer an amount equal to the difference described in paragraph (a) of this subsection into the Oregon Project Independence Fund established in ORS 410.422.

Â Â Â Â Â  Note: Section 11, chapter 749, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 11. On or after July 1, 2007, the Department of Revenue is not obligated to repay to the General Fund the amounts advanced to the department under ORS 311.701 (2) (2003 Edition) and section 17, chapter 550, Oregon Laws 1983, plus accrued interest. [2005 c.749 Â§11]

DEFERRAL OF SPECIAL ASSESSMENTS FOR LOCAL IMPROVEMENT

Â Â Â Â Â  311.702 Definitions for ORS 311.702 to 311.735. As used in ORS 311.702 to 311.735, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂHomesteadÂ has the meaning given that term in ORS 311.666.

Â Â Â Â Â  (3) ÂSpecial assessment for local improvementÂ means an amount specially assessed or reassessed to the homestead to defray the cost of an improvement of the nature described in ORS 223.387 and assessed or reassessed on the basis of benefit.

Â Â Â Â Â  (4) ÂSpecial assessment improvement amountsÂ or Âamount of special assessment for local improvementÂ means the unpaid installments of the special assessment due and payable at the time application for deferral is made or becoming due at any time thereafter while deferral is effective, plus interest attributable to the installments. If the amount of special assessment for local improvement or any installment thereof has become delinquent at the time of initial application for deferral, the terms include any delinquent installments and interest, penalties or costs imposed as a result of the delinquency, which amounts shall be considered payable at the time claim for deferral is made.

Â Â Â Â Â  (5) ÂTaxpayerÂ means an individual who has filed a claim for deferral under ORS 311.704 or two or more individuals who have jointly filed a claim for deferral under ORS 311.704. [1977 c.859 Â§1; 1979 c.762 Â§3; 1985 c.167 Â§2]

Â Â Â Â Â  311.704 Election to defer special assessment for local improvement. (1) Subject to ORS 311.706, a taxpayer may elect to defer payment of the amount of special assessment for local improvement assessed or reassessed to the taxpayerÂs homestead. The election shall be made by filing a claim for deferral with the officer in charge of the bond lien docket or assessment lien record. The effect of filing the claim shall be to defer payment of the amount of special assessment for local improvement determined under ORS 311.702. The claim for deferral shall be effective for the calendar year for which it is filed and for each subsequent year until the occurrence of one or more of the events described in ORS 311.716.

Â Â Â Â Â  (2) If a guardian or conservator has been appointed for a taxpayer otherwise qualified to obtain the deferral of payment of special assessment for local improvement amounts accorded under ORS 311.702 to 311.735, the guardian or conservator may act for the taxpayer in complying with ORS 311.702 to 311.735.

Â Â Â Â Â  (3) A taxpayer who has elected to claim the deferral under ORS 311.702 to 311.735 shall not be entitled to claim a deferral or other similar assistance available under local law. [1977 c.859 Â§2; 1979 c.762 Â§4; 1985 c.167 Â§3; 1997 c.154 Â§12]

Â Â Â Â Â  311.705 [Renumbered 311.785]

Â Â Â Â Â  311.706 Requirements for deferral. (1) In order to qualify for deferral of payment of special assessment for local improvement amounts under ORS 311.702 to 311.735, the taxpayer or, in the case of two or more individuals filing a claim jointly, each filing the claim for deferral and the homestead with respect to which the claim is filed must meet the following requirements at the time the claim for deferral is filed and thereafter so long as payment of the amount of special assessment for local improvement is deferred:

Â Â Â Â Â  (a) The taxpayer filing the claim for deferral must be 62 years of age or older.

Â Â Â Â Â  (b) The taxpayer filing the claim, by himself or herself or together with his or her spouse, must own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale.

Â Â Â Â Â  (c) The property with respect to which the claim is filed must be the homestead of the taxpayer who files the claim for deferral, except for a taxpayer required to be absent from the homestead by reason of health.

Â Â Â Â Â  (d) If the taxpayer is delinquent in payment of the special assessment for local improvement or any installments thereof, the homestead must not have yet been sold at foreclosure sale.

Â Â Â Â Â  (e) The household income, as defined in ORS 310.630, of the taxpayer filing the claim must have been $32,000 or less for the calendar year immediately preceding the calendar year in which the claim for deferral of special assessment for local improvement installment amounts is filed.

Â Â Â Â Â  (f) There must be no prohibition to the deferral of special assessments contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security.

Â Â Â Â Â  (2) If a trustee of an inter vivos trust which was created by and is revocable by a taxpayer, who is both the trustor and beneficiary of the trust and who is otherwise qualified to obtain a deferral of special assessment for local improvement under ORS 311.702 to 311.735 owns the fee simple estate under a recorded instrument of sale, the trustee may act for the taxpayer in complying with the provisions of ORS 311.702 to 311.735.

Â Â Â Â Â  (3) Nothing in this section shall be construed to require a spouse of a taxpayer to file a claim jointly with the taxpayer even though the spouse may be eligible to claim the deferral jointly with the taxpayer.

Â Â Â Â Â  (4) Nothing in this section shall be construed to disqualify a taxpayer otherwise qualifying for deferral if the spouse of the taxpayer is less than 62 years of age or if the spouse does not own, or is not purchasing under a recorded instrument of sale, a fee simple estate in the homestead.

Â Â Â Â Â  (5) Subject to ORS 311.729, when a taxpayer exercises the election to claim the deferral under ORS 311.704, it shall have the effect of:

Â Â Â Â Â  (a) Deferring payment of the amount of special assessment for local improvements deferred pursuant to the claim until the special assessment for local improvements become delinquent under ORS 311.718.

Â Â Â Â Â  (b) Continuing the deferral of payment by the taxpayer of any special assessment for local improvements deferred under ORS 311.702 to 311.735 for previous years which have not become delinquent under ORS 311.718.

Â Â Â Â Â  (6)(a) For each tax year beginning on or after July 1, 2002, the Department of Revenue shall recompute the maximum household income that may be incurred under an allowable claim for deferral under subsection (1)(e) of this section. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the first six months of the current calendar year by the average U.S. City Average Consumer Price Index for the first six months of 2001.

Â Â Â Â Â  (B) Recompute the maximum household income by multiplying $32,000 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this section, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum household income determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500. [1977 c.859 Â§3; 1983 c.550 Â§19; 1985 c.140 Â§4; 1985 c.167 Â§4; 1997 c.154 Â§13; 2001 c.753 Â§30]

Â Â Â Â Â  311.708 Claim for deferral; filing date. (1) A claim for deferral under ORS 311.704 shall be in writing on a form prescribed by the Department of Revenue and shall:

Â Â Â Â Â  (a) Describe the homestead.

Â Â Â Â Â  (b) Recite facts establishing the eligibility for the deferral under the provisions of ORS 311.702 to 311.735 including facts that establish that the household income as defined in ORS 310.630 of the taxpayer, or in the case of two or more taxpayers claiming the deferral jointly, was less than the amount required under ORS 311.706 for the calendar year immediately preceding the calendar year in which the claim is filed.

Â Â Â Â Â  (c) Have attached any documentary proof required by the department to show that the requirements of ORS 311.702 to 311.735 have been met.

Â Â Â Â Â  (2) There shall be annexed to the claim a statement verified by a written declaration of the applicant making the claim to the effect that the statements contained in the claim are true.

Â Â Â Â Â  (3) The claim shall incorporate the terms or have annexed thereto a certified copy of the agreement for payment of the special assessment for local improvement in installments. The claim shall be filed on or after October 1 and before December 1 of the calendar year in which the deferral is first claimed.

Â Â Â Â Â  (4) Any person aggrieved by the denial of a claim for deferral of special assessments for local improvements or disqualification from deferral of special assessments for local improvements may appeal in the manner provided by ORS 305.404 to 305.560. [1977 c.859 Â§4; 1985 c.167 Â§5; 1987 c.512 Â§6; 1993 c.19 Â§13; 1995 c.650 Â§79; 1997 c.154 Â§Â§14,15; 2001 c.753 Â§31]

Â Â Â Â Â  311.710 [Renumbered 311.790]

Â Â Â Â Â  311.711 Duties of bond lien docket or assessment lien record officer; liens; interest; foreclosure. (1) The officer in charge of the bond lien docket or assessment lien record shall forward each claim filed under ORS 311.702 to 311.735 to the Department of Revenue, which shall determine if the property is eligible for deferral. If eligibility for special assessment deferral is established as provided in ORS 311.702 to 311.735, the officer in charge of the bond lien docket or assessment lien record shall:

Â Â Â Â Â  (a) Show by an entry on the bond lien docket which property specially assessed is accorded deferral under ORS 311.702 to 311.735.

Â Â Â Â Â  (b) For the year for which the deferral of special assessment is first claimed with respect to a property, verify to the department the total amount of special assessment for local improvement subject to deferral with respect to the property, the rates of interest and accrual dates and any other pertinent information relating to payment of the deferred amount.

Â Â Â Â Â  (2) Until otherwise required by ORS 311.702 to 311.735, the officer in charge of the bond lien docket or assessment lien record shall continue to show on the bond lien docket or assessment lien record that the property with respect to which the deferral under ORS 311.702 to 311.735 is allowed continues to be subject to special assessment deferral. The officer in charge of the bond lien docket or assessment lien record shall make a separate list of the properties subject to special assessment deferral and shall show the amount of special assessment for local improvement deferred for each property, and shall show the accrued interest added each year on the amount of special assessment for local improvement deferred and the total accrued interest.

Â Â Â Â Â  (3) Interest shall accrue on the amount of the deferred special assessment for local improvement at the rate of six percent per annum. Except the interest described in this subsection and the interest included in the deferred special assessment amounts, no other interest shall accrue on the amount of deferred special assessment for local improvement.

Â Â Â Â Â  (4) The department shall have a lien against the deferred property for the payment of any deferred special assessment for local improvement plus interest thereon. The liens for deferred special assessment for local improvement shall attach to the property on July 1 of the year in which the special assessment for local improvement was assessed. The liens for deferred special assessment for local improvement shall have the same priority as other liens against real property except that the lien of mortgages or trust deeds which are recorded prior to the attachment of the lien for special assessment for local improvement shall be prior to the liens for deferred special assessment for local improvement.

Â Â Â Â Â  (5) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

Â Â Â Â Â  (6) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred special assessment for local improvement under ORS 311.701. [1977 c.859 Â§5; 1979 c.762 Â§5; 1985 c.167 Â§6; 1991 c.459 Â§259; 1995 c.618 Â§65; 1997 c.154 Â§17]

Â Â Â Â Â  311.713 [1977 c.859 Â§5a; 1979 c.762 Â§6; repealed by 1985 c.167 Â§14]

Â Â Â Â Â  311.715 [Amended by 1961 c.362 Â§1; 1965 c.344 Â§38; renumbered 311.795]

Â Â Â Â Â  311.716 Events requiring payment of deferred special assessment; duty to inform Department of Revenue. (1) Subject to ORS 311.721, all deferred special assessments for local improvement, including accrued interest, become payable as provided in ORS 311.718 when:

Â Â Â Â Â  (a) The taxpayer who claimed deferral of collection of special assessment for local improvement on the homestead dies.

Â Â Â Â Â  (b) The homestead with respect to which deferral of collection of special assessment for local improvement is claimed is sold, or a contract to sell is entered into, or some person other than the taxpayer who claimed the deferral becomes the owner of the property.

Â Â Â Â Â  (c) The homestead with respect to which deferral of special assessment for local improvement is claimed is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from the homestead by reason of health.

Â Â Â Â Â  (2) The taxpayer or the taxpayerÂs representative shall have a duty to inform the Department of Revenue of the occurrence of an event described in this section on or before December 31 following the eventÂs occurrence. [1977 c.859 Â§6; 1985 c.167 Â§7; 1997 c.154 Â§18]

Â Â Â Â Â  311.717 [Formerly 606.240; renumbered 311.800]

Â Â Â Â Â  311.718 Time for payments; delinquencies. (1) Except as provided in ORS 311.722, when any of the circumstances listed in ORS 311.716 occurs, the amounts of deferred special assessment for local improvement, including accrued interest, shall be due and payable on August 15 of the year following the calendar year in which the circumstance occurs, except as provided in ORS 311.721.

Â Â Â Â Â  (2) If the amounts falling due as provided in this section are not paid on the indicated due date, the amounts shall be deemed delinquent as of that date and the homestead shall become subject to foreclosure as provided in ORS 311.711. [1977 c.859 Â§7; 1985 c.167 Â§8]

Â Â Â Â Â  311.720 [Amended by 1967 c.421 Â§199; renumbered 311.804]

Â Â Â Â Â  311.721 Election by spouse to continue deferral. (1) Notwithstanding ORS 311.716 and 311.718, when one of the circumstances listed in ORS 311.716 occurs, the spouse of the taxpayer who claimed the deferral may elect to continue the homestead in its deferred status if:

Â Â Â Â Â  (a) The spouse of the taxpayer is or will be 60 years of age or older not later than six months from the day the circumstances listed in ORS 311.716 occur; and

Â Â Â Â Â  (b) The homestead is the homestead of the spouse of the taxpayer and meets the requirements of ORS 311.706.

Â Â Â Â Â  (2) The election under subsection (1) of this section to continue the property in its deferred status by the spouse shall be filed in the same manner as a claim for deferral is filed under ORS 311.704, not later than August 15 of the year following the calendar year in which the circumstances listed in ORS 311.716 occur. Thereupon, the homestead with respect to which the deferral is claimed shall continue to be subject to special assessment deferral and the appropriate local officials shall cancel all actions taken under ORS 311.718 and make any necessary correcting entries in their records. Subject to ORS 311.729, the deferral shall continue until the special assessment for local improvement becomes delinquent under ORS 311.718. [1977 c.859 Â§8; 1985 c.167 Â§12]

Â Â Â Â Â  311.722 Extension of time for payment upon death of claimant; five-year limit; bond; interest. (1) If the taxpayer who claimed the deferral of special assessment for local improvement dies, or if a spouse who continued the deferral under ORS 311.702 to 311.735 dies, the Department of Revenue may extend the time for payment of the special assessment for local improvement and interest accruing with respect to the special assessment for local improvement becoming due and payable under ORS 311.718 if:

Â Â Â Â Â  (a) The homestead property becomes property of an individual or individuals:

Â Â Â Â Â  (A) By inheritance or devise; or

Â Â Â Â Â  (B) If the individual or individuals are heirs or devisees, as defined under ORS 111.005, in the course of settlement of the estate;

Â Â Â Â Â  (b) The individual or individuals commence occupancy of the property as a principal residence on or before August 15 of the calendar year following the calendar year of death; and

Â Â Â Â Â  (c) The individual or individuals make application to the department for an extension of time for payment of the deferred special assessment for local improvement and interest prior to August 15 of the calendar year following the calendar year of death.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, an extension granted under this section shall be for a period not to exceed five years after August 15 of the calendar year following the calendar year of death. The terms and conditions under which the extension is granted shall be in accordance with a written agreement entered into by the department and the individual or individuals.

Â Â Â Â Â  (b) An extension granted under this section shall terminate immediately if:

Â Â Â Â Â  (A) The homestead property is sold or otherwise transferred by any party to the extension agreement;

Â Â Â Â Â  (B) All of the heirs or devisees who are parties to the extension agreement cease to occupy the property as a principal residence; or

Â Â Â Â Â  (C) The homestead property, a manufactured structure or floating home, is moved out of the state.

Â Â Â Â Â  (3) If the department has reason to believe that the homestead property is not sufficient security for the deferred special assessment for local improvement and interest the department may require the individual or individuals to furnish a bond conditioned upon payment of the amount extended in accordance with the terms of the extension. The bond shall not exceed in amount double the special assessment for local improvement with respect to which extension is granted.

Â Â Â Â Â  (4) During the period of extension, and until paid the deferred special assessment for local improvement shall continue to accrue interest in the same manner and at the same rate as provided under ORS 311.674 (3). No interest shall accrue upon interest. [1985 c.167 Â§10]

Â Â Â Â Â  311.723 Voluntary payment of deferred special assessment. (1) Subject to subsection (2) of this section, all or part of the amounts of deferred special assessment for local improvement, and accrued interest, may at any time be paid to the Department of Revenue by:

Â Â Â Â Â  (a) The taxpayer who filed the claim for deferral or the taxpayerÂs spouse.

Â Â Â Â Â  (b) The next of kin of the taxpayer who filed the claim for deferral, the taxpayerÂs heir at law, the taxpayerÂs child or any person having or claiming a legal or equitable interest in the property.

Â Â Â Â Â  (2) A person referred to in subsection (1)(b) of this section may make the payments only if no objection is made by the taxpayer who filed the claim for deferral within 30 days after the department deposits in the mail notice to the taxpayer who filed the claim that the payment has been tendered.

Â Â Â Â Â  (3) Any payments made under this section shall be applied first against accrued interest and any remainder against the deferred special assessment for local improvement. A payment made pursuant to this section does not affect the deferred status of the homestead. Unless otherwise provided by law, the payment does not give the person paying the deferred special assessment any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary. [1977 c.859 Â§9; 1985 c.167 Â§13]

Â Â Â Â Â  311.725 Disposition of collected special assessments; reimbursement of state. (1) When any deferred special assessment for local improvement, including accrued interest, is collected, the moneys shall be credited to a special account and the appropriate entries shall be made evidencing payment on the bond lien docket or assessment lien record. The appropriate local officer shall remit the amount of deferred special assessment, and accrued interest, to the Department of Revenue. The remittance shall be accompanied by an explanation giving a description of the homestead for which the special assessment for local improvement was collected, and a statement of the special assessment amounts and the accrued interest amounts collected.

Â Â Â Â Â  (2) The department shall enter the amount received against the accounts which have been set up for the special assessment deferred properties. The amount received shall be credited as provided in ORS 311.701. [1977 c.859 Â§10; 1979 c.762 Â§7; 1983 c.550 Â§15]

Â Â Â Â Â  311.727 Deferred special assessments uncollected after foreclosure; reimbursement of state by taxing units. (1) At the time that a homestead that is the subject of special assessment deferral is deeded to a unit of local government at the close of collection proceedings, the appropriate officer of the local government unit shall pay to the Department of Revenue out of the general fund of the local government unit the amount of deferred special assessment, and accrued interest, which was not collected in the same manner as other deferred special assessments for local improvement are paid over to the department when collected.

Â Â Â Â Â  (2) Any amount paid over to the department under subsection (1) of this section, if later collected, shall be paid to reimburse the general fund of the local government unit and the necessary entries shall be made upon the special assessment records. [1977 c.859 Â§11]

Â Â Â Â Â  311.729 Limitations on effect of ORS 311.702 to 311.735. Nothing in ORS 311.702 to 311.735 is intended to or shall be construed to:

Â Â Â Â Â  (1) Prevent the collection, by foreclosure, of delinquent property taxes which have become a lien against the homestead that is the subject of special assessment deferral provided in ORS 311.702 to 311.735.

Â Â Â Â Â  (2) Prevent the granting of deferral of property taxes pursuant to ORS 311.666 to 311.701.

Â Â Â Â Â  (3) Affect any provision of a mortgage or other instrument relating to the homestead.

Â Â Â Â Â  (4) Prevent the collection, by appropriate collection proceeding, of delinquent special assessment installments which are a lien against the homestead but which have not been deferred as provided in ORS 311.702 to 311.735. Upon determination by the local government unit that any nondeferred installment is in default, the whole sum, including deferred amounts of the special assessment for local improvement shall become due and payable at once. [1977 c.859 Â§12]

Â Â Â Â Â  311.730 Payments by state to local officers; dates of payment; small special assessment amounts prepaid. (1) Upon receipt of the information needed to make payments of the deferred special assessment amounts, the Department of Revenue shall make payment to the appropriate local officer. Payment shall be made from the revolving account established under ORS 311.701. Based on the information received, the department shall pay:

Â Â Â Â Â  (a) All deferred special assessment amounts accruing between January 1 and June 30 of the year on or before August 1;

Â Â Â Â Â  (b) All deferred special assessment amounts accruing between July 1 and December 31 of the year on or before February 1; and

Â Â Â Â Â  (c) The special assessment improvement amount balance, including amounts of the special assessment not yet due and payable, that is attributable to a single homestead that has been granted deferral under ORS 311.702 to 311.735, if the special assessment improvement amount is less than $1,000 for the year in which deferral is first claimed.

Â Â Â Â Â  (2) The department shall maintain accounts for each specially assessed deferred property and shall accrue interest on the gross amount of special assessment for local improvement advanced. [1977 c.859 Â§13; 1980 c.19 Â§9; 1983 c.550 Â§16; 1997 c.154 Â§19]

Â Â Â Â Â  311.731 Remittance to state of prepaid amounts when deferral ends. (1) When an event described under ORS 311.716 occurs with respect to a homestead for which the Department of Revenue has prepaid special assessment improvement amounts under ORS 311.730 (1)(c), the appropriate local officer shall remit to the department the amount of the prepayment.

Â Â Â Â Â  (2) The remittance shall be made on or before August 15 of the year following the calendar year in which the event occurs, in an amount equal to the amount of the prepayment not yet due and payable on the date of the remittance, plus accrued interest on that amount.

Â Â Â Â Â  (3) The department shall enter the amount received against the account that has been set up for special assessment deferred property. The amount received shall be credited as provided in ORS 311.701. [1997 c.154 Â§23]

Â Â Â Â Â  311.732 Deed or contract clause preventing application for deferral prohibited; clauses void. After September 20, 1985, it shall be unlawful for any mortgage trust deed or land sale contract to maintain a clause or statement which prohibits the owner from applying for the benefits of the deferral of special assessment for local improvement as provided in ORS 311.702 to 311.735. Any such clause or statement in a mortgage trust deed or land sale contract executed after September 20, 1985, shall be void. [1985 c.167 Â§11]

Â Â Â Â Â  311.735 Rules. The Department of Revenue shall make any rules necessary to carry out the provisions of ORS 311.702 to 311.735. [1977 c.859 Â§14]

DISASTER AREA TAX DEFERRAL

Â Â Â Â Â  311.740 Definitions for ORS 311.740 to 311.780. As used in ORS 311.740 to 311.780:

Â Â Â Â Â  (1) ÂCommissionersÂ means the county court, board of county commissioners or other governing body of a county.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂDisaster areaÂ means an area within the State of Oregon which the Governor of the State of Oregon has named and declared to be a disaster area.

Â Â Â Â Â  (4) ÂLandÂ means agricultural land or rangeland under farm use as defined in ORS 215.203 or 308A.056.

Â Â Â Â Â  (5) ÂTaxesÂ means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll against land as defined in this section.

Â Â Â Â Â  (6) ÂTaxpayerÂ means the person or persons who pay taxes upon land as defined in this section. [1977 c.695 Â§1; 1999 c.314 Â§67]

Â Â Â Â Â  311.745 Election to defer taxes in disaster area; eligibility. (1) Subject to ORS 311.750, the taxpayer who has land situated in a disaster area and whose land is adversely affected by the disaster area may, on or before September 1 of each year, elect to defer the taxes levied on the land of the taxpayer for that year. To exercise the option, each taxpayer shall file a claim for deferral with the commissioners on or before September 1 of each year in which the taxpayer claims the deferral. The commissioners shall examine the application and certify that the taxpayerÂs property is adversely affected by the disaster. After certifying that the property is adversely affected by the disaster, the commissioners shall forward the application to the Department of Revenue.

Â Â Â Â Â  (2) When the taxpayer exercises an option to defer taxes for any year by filing a claim for deferral under subsection (1) of this section, it shall have the effect of deferring payment of the taxes levied against the land of the taxpayer for the period of time the area continues to be designated a disaster area. [1977 c.695 Â§2]

Â Â Â Â Â  311.750 Qualifications. In order to qualify for tax deferral under ORS 311.740 to 311.780, the property must meet all of the following requirements when the claim is filed and each year thereafter so long as the payment of taxes by the taxpayer is deferred:

Â Â Â Â Â  (1) The property must be located in a disaster area.

Â Â Â Â Â  (2) If the taxpayer is not the owner of the land, the taxpayer shall obtain written approval from the owner of the land to defer the taxes on the land under ORS 311.740 to 311.780.

Â Â Â Â Â  (3) Property must be land as defined in ORS 311.740. [1977 c.695 Â§3]

Â Â Â Â Â  311.755 Time for payment; interest on deferred taxes; delinquency. When the area in which the land is located ceases to become a disaster area, the deferred taxes will be due and payable as follows:

Â Â Â Â Â  (1) One-fifth (20 percent) of the deferred taxes shall be payable on or before November 15 of the year following the close of the calendar year in which the termination of the disaster area designation has occurred and November 15 of each year thereafter.

Â Â Â Â Â  (2) Interest shall accrue against the unpaid taxes and shall be paid with each one-fifth payment for the period of time the taxes have remained unpaid at the rate provided in ORS 311.775.

Â Â Â Â Â  (3) The amounts designated in subsections (1) and (2) of this section shall be paid directly to the Department of Revenue on or before November 15 of each year in which they are due.

Â Â Â Â Â  (4) If the amounts falling due as provided in this section are not paid on the indicated due date, such amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in ORS 311.771.

Â Â Â Â Â  (5) All moneys collected by the department pursuant to this section shall be deposited into the General Fund. [1977 c.695 Â§4]

Â Â Â Â Â  311.759 Voluntary payment; satisfaction of deferred property tax lien. (1) Notwithstanding ORS 311.755, all or part of the deferred taxes and accrued interest may be paid at any time to the Department of Revenue.

Â Â Â Â Â  (2) When the deferred taxes and accrued interest are paid in full and the property is no longer subject to tax deferral under ORS 311.740 to 311.780, the department shall prepare and record in the county in which the property is located a satisfaction of deferred property tax lien. [1977 c.695 Â§5]

Â Â Â Â Â  311.760 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.761 Recordation of tax deferred properties; recording constitutes notice of lien. (1) On its approval of an application to defer taxes on land, the Department of Revenue shall record in each county in which there is tax deferred property under ORS 311.740 to 311.780 in the mortgage record of the county the list of the tax deferred properties of that county. The list shall contain a description of the property as listed on the assessment roll together with the name of the owner listed thereon.

Â Â Â Â Â  (2) The recording of the tax deferred properties under subsection (1) of this section gives notice that the department claims a lien against those properties in the amount of the deferred taxes plus interest, even though the amount of taxes or interest is not listed. [1977 c.695 Â§6]

Â Â Â Â Â  311.765 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.770 [Repealed by 1975 c.780 Â§16]

Â Â Â Â Â  311.771 Liens; priority; foreclosure proceeding. (1) The Department of Revenue shall have a lien against the tax deferred property for the payment of the deferred taxes plus interest thereon. The liens for deferred taxes shall attach to the property on July 1 of the year in which the taxes were assessed. The deferred property tax liens shall have the same priority as real property tax liens except that the lien of mortgages or trust deeds which are recorded prior in time to the lien for deferred taxes under ORS 311.740 to 311.780 shall be prior to the liens for deferred taxes.

Â Â Â Â Â  (2) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

Â Â Â Â Â  (3) Receipts from foreclosure proceedings and from voluntary payments for deferred taxes shall be paid by the department to the General Fund. [1977 c.695 Â§7; 1981 c.897 Â§48; 1995 c.618 Â§66]

Â Â Â Â Â  311.775 Notice of deferral to assessor by department; rate of interest on deferred taxes. (1) If eligibility for deferral of taxes is established as provided in ORS 311.740 to 311.780, the Department of Revenue shall notify the county assessor and the county assessor shall show on the current ad valorem assessment and tax roll which property is tax deferred property by an entry clearly designating such property as tax deferred property.

Â Â Â Â Â  (2) When requested by the department, the tax collector shall send to the department as soon as the taxes are extended on the roll the tax statement for each tax deferred property.

Â Â Â Â Â  (3) Interest shall accrue on the deferred taxes at the rate of nine percent per annum. [1977 c.695 Â§8]

Â Â Â Â Â  311.780 Payment of tax deferred amounts to county by state. (1) Upon receipt of the notification from the Department of Revenue of the amount deferred on tax deferred property under ORS 311.740 to 311.780, the State Treasurer shall pay to the respective county tax collectors an amount equivalent to the full amount of tax listed by the department less three percent thereof.

Â Â Â Â Â  (2) The department shall maintain accounts for each deferred property and shall accrue interest on the gross amount of taxes advanced.

Â Â Â Â Â  (3) The funds provided for the payment made pursuant to subsection (1) of this section shall be made as investments from the excess funds mentioned in ORS 293.701 (2)(o). [1977 c.695 Â§9; 1980 c.19 Â§10; 1993 c.18 Â§75]

COMPROMISE, ADJUSTMENT AND SETTLEMENT OF TAXES

Â Â Â Â Â  311.785 Authority to compromise taxes, abate interest or lawful charges. Except as may be specifically provided by law, no county court shall have authority to compromise any tax or taxes levied and charged on the tax roll of any year, or to abate interest or other lawful charges thereon, except where litigation involving the validity of such tax or taxes is pending or seriously threatened and there is a grave legal question as to such validity. [Formerly 311.705]

Â Â Â Â Â  311.790 Cancellation of uncollectible personal property tax. If the tax collector and the district attorney for any county determine that taxes on personal property that are delinquent are for any reason wholly uncollectible, the tax collector and district attorney may request, in writing, the county court for an order directing that the taxes be canceled. The court, when so requested, may in its discretion order and direct the tax collector to cancel such uncollectible personal property taxes. The order shall be entered in the journal of the county court. [Formerly 311.710; 1993 c.6 Â§6]

Â Â Â Â Â  311.795 Cancellation of delinquent taxes on certain donated property; cancellation of delinquent taxes where total is less than five dollars. (1) A county governing body may cancel all delinquent taxes and the interest and penalties thereon accrued upon property donated to any incorporated city or town or any park and recreation district organized and operating under ORS chapter 266 for parks, playgrounds or a city hall. This section does not apply if the city, town or park and recreation district makes any payment to the owner, either directly or indirectly, for the property.

Â Â Â Â Â  (2) A county governing body may cancel all delinquent real property taxes and interest and penalties due thereon from any taxpayer where the total of the same is less than $5, when in the judgment of the county governing body the cost of collecting the same will be greater than the amount to be collected.

Â Â Â Â Â  (3) A county governing body may cancel all delinquent personal property taxes and the interest and penalties thereon due from any taxpayer where the total of the same is less than $5 and in the judgment of the county governing body the cost of collecting the same will be greater than the amount to be collected.

Â Â Â Â Â  (4) Property taxes that are deferred under the senior or disabled person homestead deferral program established under ORS 311.666 to 311.701, special assessments for local improvements that are deferred under ORS 311.702 to 311.735 or property taxes that are deferred under the disaster area tax deferral program established under ORS 311.740 to 311.780 are not delinquent taxes for purposes of this section. A county governing body may not cancel any deferred taxes, deferred special assessments or interest or penalties that accrue with respect to deferred taxes or deferred special assessments described in this subsection. [Formerly 311.715; 1983 c.773 Â§1; 1993 c.6 Â§7; 2003 c.704 Â§1]

Â Â Â Â Â  311.796 Cancellation of taxes upon donation of property to state, local government or nonprofit corporation for certain purposes. (1) Prior to July 1, 2010, a county governing body may cancel all delinquent taxes and the interest and penalties thereon accrued upon property donated to this state or any municipal corporation or political subdivision of this state or private nonprofit corporation for the purposes of providing low income housing, social services or child care or, in the case of a nonprofit corporation, for the public purposes of the nonprofit corporation. This section does not apply if the state or any municipal corporation or political subdivision of this state or private nonprofit corporation makes any payment to the owner, either directly or indirectly, for the property.

Â Â Â Â Â  (2) Property taxes that are deferred under the senior or disabled person homestead deferral program established under ORS 311.666 to 311.701, special assessments for local improvements that are deferred under ORS 311.702 to 311.735 or property taxes that are deferred under the disaster area tax deferral program established under ORS 311.740 to 311.780 are not delinquent taxes for purposes of this section. A county governing body may not cancel any deferred taxes, deferred special assessments or interest or penalties that accrue with respect to deferred taxes or deferred special assessments described in this subsection. [1991 c.615 Â§2; 1993 c.168 Â§9; 1997 c.752 Â§1; 1999 c.487 Â§4; 2003 c.704 Â§2]

Â Â Â Â Â  311.800 Compromise of taxes on lands conveyed to United States. The county court of each county may compromise all taxes, interest and penalties upon any land conveyed to the United States by gift, grant or devise by any person, under the terms of section 8 of the Act of Congress approved June 28, 1934, public document No. 482, known as the Taylor Grazing Act. However, this section does not apply to exchanges of real property made under the provisions of such Act. [Formerly 311.717]

Â Â Â Â Â  311.804 Cancellation of assessment or taxes on cancellation of certificate or contract by Department of State Lands. (1) If taxes are levied or assessed upon lands that are a portion of the assets of the Common School Fund while held under certificate or contract of sale and the certificate or contract is canceled by the Department of State Lands, such taxes or assessments shall become void upon receipt of written notice from the Director of the Department of State Lands of cancellation of the certificate or contract of sale. Officials having charge of the records of taxes and assessments on lands included in certificates or contracts of sale so canceled shall note on their records the word Âinvalidated,Â and the date of cancellation.

Â Â Â Â Â  (2) This section does not apply to irrigation or drainage districtsÂ tax liens if the irrigation or drainage districts were organized prior to the inception of the departmentÂs lien. [Formerly 311.720]

Â Â Â Â Â  311.805 [Repealed by 1959 c.554 Â§1 (311.806 enacted in lieu of 311.805)]

REFUNDS

Â Â Â Â Â  311.806 Refund of taxes on real and personal property. (1) Subject to subsection (2) of this section, the county governing body shall refund, out of the refund reserve account provided in ORS 311.807, or the unsegregated tax collections account provided in ORS 311.385, taxes on property collected by an assessor or tax collector pursuant to a levy of the assessor or of any taxing district or tax levying body or pursuant to ORS 311.255, plus interest thereon as provided in ORS 311.812, in the following cases:

Â Â Â Â Â  (a) To the person described in ORS 309.100 (1) and in whose name a petition was filed, whenever a change in the value of property is ordered by a county board of property tax appeals and no appeal is taken or can be taken from the boardÂs order, or whenever ordered by the Oregon Tax Court or the Supreme Court and the order constitutes a final determination of the matter;

Â Â Â Â Â  (b) To the person who has sought and obtained an order from the Department of Revenue under ORS 306.115, whenever a change in the value of property is ordered by the department and no appeal is taken or can be taken from the order of the department;

Â Â Â Â Â  (c) To the person who meets the criteria described in ORS 305.275 and in whose name an appeal is filed under ORS 305.275, whenever ordered by the Oregon Tax Court or Supreme Court and the order constitutes a final determination of the matter;

Â Â Â Â Â  (d) Whenever a change in the value of property is made under ORS 309.115 upon resolution of an appeal and no separate appeal of the value of the property was taken for the year of the change:

Â Â Â Â Â  (A) To the person in whose name the appeal was filed, for each year after the year for which the appeal was filed in which that person was listed as the owner or an owner or the person in whose name the property was assessed; and

Â Â Â Â Â  (B) To the owner of record on the tax roll at the time of refund, each year thereafter;

Â Â Â Â Â  (e) To the owner of record on the tax roll at the time of refund, whenever taxes are collected against real or personal property not within the jurisdiction of the tax levying body;

Â Â Â Â Â  (f) Except as provided in ORS 310.143, to the owner of record on the tax roll at the time of refund, whenever, through excusable neglect, or through an error subject to correction under ORS 311.205 taxes on property are paid in excess of the amount legally chargeable thereon, and then only in the amount of money collected in excess of the amount actually due; or

Â Â Â Â Â  (g) Except as provided in ORS 311.808, to the payer of the tax whenever any person pays taxes on the property of another by mistake of any kind.

Â Â Â Â Â  (2)(a) Except as provided in paragraphs (b) and (c) of this subsection, a refund of taxes may not be allowed or made after six years from the assessment date for the tax year for which the taxes were collected.

Â Â Â Â Â  (b) A refund of taxes may be allowed or made under subsection (1)(f) or (g) of this section after the period described in paragraph (a) of this subsection if, before the expiration of the period, a written claim for refund of the taxes is filed by the taxpayer with the county governing body.

Â Â Â Â Â  (c) The county governing body shall order a refund of taxes to be paid as specified in subsection (1) of this section without the filing of a written claim and without regard to the period specified under paragraph (a) of this subsection upon receipt of a copy of an order by the Department of Revenue, the Oregon Tax Court or the Supreme Court that constitutes a final determination that is not subject to appeal.

Â Â Â Â Â  (3)(a) Upon request of the owner or an owner of any taxable property or the person in whose name the property is assessed, or the owner of record on the tax roll at the time of refund, whichever is applicable, and with the approval of the tax collector, the county governing body may authorize refunds payable under subsection (1)(a) to (e) of this section to be made by crediting the total tax liability account of the requester with the amount of the refund. The total tax liability account is the total amount of tax that has been extended or charged against a particular property tax account as limited by section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) In the case of a refund or credit payable to a single requester that results from an order constituting a final determination of a matter as described under subsection (1)(a), (b) or (c) of this section, a county governing body may elect to pay the refund or apply the credit in equal periodic installments over not more than the five-year period that begins on the date that the order is issued if the amount to be refunded or credited exceeds the lesser of $250,000 or one-quarter of one percent of the total amount of taxes on property imposed within the county within the limits of section 11b, Article XI of the Oregon Constitution, as listed on the certificate last prepared under ORS 311.105.

Â Â Â Â Â  (c) If a county governing body elects to pay a refund or credit under the provisions of paragraph (b) of this subsection, and the election will result in a hardship to a requester, the requester may appeal the election to the tax court as provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) Immediately upon payment of the refund and any interest thereon, the tax collector shall make the necessary correcting entries in the records of the office of the tax collector. ORS 294.305 to 294.565 do not apply to refunds made out of the refund reserve account or the unsegregated tax collections account.

Â Â Â Â Â  (5) A refund is not required under this section for any tax year if the amount of the refund would be $10 or less. Any amount not refunded under this subsection shall be distributed to taxing districts in the same manner that other taxes are distributed.

Â Â Â Â Â  (6) As used in this section, Âowner of record on the tax roll at the time of refundÂ means the owner or an owner of the property or the person in whose name the property is assessed on the tax roll last certified and delivered to the tax collector under ORS 311.105 and 311.115. [1959 c.554 Â§2 (enacted in lieu of 311.805); 1961 c.533 Â§50; 1971 c.737 Â§3; 1973 c.347 Â§1; 1975 c.395 Â§3; 1979 c.702 Â§1; 1985 c.162 Â§10; 1991 c.459 Â§260; 1993 c.6 Â§3; 1993 c.270 Â§60; 1995 c.650 Â§71; 1997 c.541 Â§Â§295,296; 2003 c.38 Â§1; 2005 c.394 Â§1]

Â Â Â Â Â  311.807 Refund reserve account; deposits; payment of refunds. (1) The county treasurer may maintain an account designated as the refund reserve account. The refund reserve account shall consist of the funds deposited by the treasurer under subsection (2) of this section and any funds deposited under ORS 311.160, plus interest earned thereon.

Â Â Â Â Â  (2)(a) Each year, the treasurer may deposit in the refund reserve account, from the unsegregated tax collections account, an amount equal to 100 percent of the anticipated annual refunds for the county.

Â Â Â Â Â  (b) Any deposit into the refund reserve account from taxes collected in November shall not exceed two-thirds of the total anticipated annual refunds for the county.

Â Â Â Â Â  (3) The moneys in the refund reserve account shall first be used to pay refunds determined to be due under ORS 311.806.

Â Â Â Â Â  (4) If the moneys in the refund reserve account are insufficient to pay refunds at any time, refunds shall be made out of the unsegregated tax collections account. If funds are not available in either the refund reserve account or the unsegregated tax collections account, the county governing body may delay payment of the refunds until such time as sufficient funds are available.

Â Â Â Â Â  (5) If, at the end of the fiscal year, the balance in the refund reserve account exceeds the amount necessary to pay estimated refunds, the treasurer shall distribute the excess to the unsegregated tax collections account.

Â Â Â Â Â  (6) The Department of Revenue shall provide by rule the method to be used to calculate anticipated annual refunds for the county. [1991 c.459 Â§266; 1993 c.650 Â§3; 2005 c.94 Â§65]

Â Â Â Â Â  311.808 Refund on real property or manufactured structure; when prohibited. A refund of property taxes under ORS 311.806 (1)(g) may not be made on real property or a manufactured structure when all of the following conditions are present:

Â Â Â Â Â  (1) A mortgagee has requested the tax statement for the property under ORS 311.252 and has paid the tax on the property.

Â Â Â Â Â  (2) The tax roll shows payment of the taxes, and thereafter the property is sold to a bona fide purchaser. [1975 c.395 Â§2; 1989 c.297 Â§2; 1993 c.270 Â§71; 2003 c.38 Â§2]

Â Â Â Â Â  311.810 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.812 No interest on refunds under ORS 311.806; exceptions; rate. (1) Except as provided in subsection (2) of this section, interest may not be paid upon any tax refunds made under ORS 311.806.

Â Â Â Â Â  (2) Interest as provided in subsection (3) of this section shall be paid on the following refunds:

Â Â Â Â Â  (a) A refund resulting from the correction under ORS 311.205 of an error made by the assessor or tax collector.

Â Â Â Â Â  (b) A refund resulting from a written stipulation of the county assessor or the county tax collector if the written stipulation constitutes a final determination that is not subject to appeal.

Â Â Â Â Â  (c) Any refund ordered by the Department of Revenue if no appeal is taken or can be taken from the departmentÂs order.

Â Â Â Â Â  (d) Refunds ordered by the Oregon Tax Court or the Supreme Court if the order constitutes a final determination of the matter.

Â Â Â Â Â  (e) Refunds of taxes collected against real or personal property not within the jurisdiction of the tax levying body.

Â Â Â Â Â  (f) Refunds due to reductions in value ordered by a county board of property tax appeals where no appeal is taken.

Â Â Â Â Â  (g) Refunds due to reductions in value made pursuant to ORS 309.115.

Â Â Â Â Â  (h) Refunds due to a claim for a war veteranÂs exemption for a prior tax year that is filed pursuant to ORS 307.262.

Â Â Â Â Â  (3) The interest provided by subsection (2) of this section shall be paid at the rate of one percent per month, or fraction of a month, computed from the time the tax was paid or from the time the first installment thereof was due, whichever is the later. If a discount were given at the time the taxes were paid, interest shall be computed only on the net amount of taxes to be refunded. [1971 c.737 Â§2; 1975 c.704 Â§4; 1977 c.606 Â§3; 1981 c.804 Â§89a; 1983 s.s. c.5 Â§22; 1993 c.270 Â§61; 1995 c.79 Â§151; 1995 c.226 Â§13; 1997 c.541 Â§298; 1999 c.862 Â§5; 2001 c.199 Â§4; 2005 c.394 Â§2]

Â Â Â Â Â  311.813 Refund account; order of court. If a refund of ad valorem property tax is ordered by a court of competent jurisdiction other than a court mentioned in ORS 311.806 (1)(a), the refund and any interest ordered to be paid thereon shall be refunded out of the unsegregated tax collections account established under ORS 311.385. [1987 c.301 Â§2]

Â Â Â Â Â  311.814 Appeal of large amounts of value; reserve account for refunds. (1) Whenever any property value or claim for exemption or cancellation of a property tax assessment is appealed to the tax court after taxes on the property have been imposed, the tax court shall notify the county treasurer of the appeal not later than the following October 15, if the appeal is not finally resolved before the end of the tax year to which the appeal relates and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-fourth of one percent (0.0025) of the total assessed value in the county, or if the appeal relates to property assessed under ORS 308.505 to 308.665, and the value of such property asserted by the opposing party and attributable to the county exceeds one-fourth of one percent (0.0025) of the total assessed value in the county. After notification, the county treasurer shall set aside, if so ordered by the county governing body, from taxes collected in the current tax year, an interest bearing reserve account as provided in this section.

Â Â Â Â Â  (2) The reserve shall consist of an amount representing that portion of taxes paid by the petitioner attributable to the amount of value in dispute for each tax year that the appeal remains unresolved. Upon termination of the controversy, the principal amount in the account necessary to pay any refund, and any interest provided for under ORS 311.812, shall be paid to the petitioner. Any excess remaining in the reserve after termination of the controversy and payment of a refund, if any, shall be deposited in the unsegregated tax collections account in full satisfaction of the tax due on the property.

Â Â Â Â Â  (3) If the final resolution of the controversy results in additional taxes due on the property, the amount in the reserve account shall be deposited into the unsegregated tax collections account and shall be distributed according to the distribution percentage schedule for the current tax year prepared in accordance with ORS 311.390. The additional taxes shall be collected as provided in ORS 311.513. [1991 c.459 Â§265; 1993 c.270 Â§63; 1995 c.256 Â§8; 1995 c.650 Â§72; 1997 c.541 Â§Â§299,300; 2003 c.274 Â§4]

Â Â Â Â Â  311.815 Abandonment of purpose for which special tax levied; refund or cancellation of tax. If a special tax to raise funds for a specified purpose is levied in a school district, road district, irrigation district or drainage district and the project or specific purpose for which the tax is levied is thereafter definitely abandoned, either wholly or in part, or the fund raised by the tax or any portion thereof remains unexpended for a period of two years, after the levy of the tax, the county court at the written request of the directors of the district may, by resolution, after giving 10 daysÂ previous notice by one publication thereof in a newspaper of general circulation, published in the county, provide for the refunding of the tax or portion of tax so remaining unexpended to the taxpayers who theretofore paid the tax and for the cancellation of the unpaid tax or the like proportion thereof that has become delinquent. The county court shall take such action by resolution spread upon its journal. Repayment shall be made by orders drawn on the county treasurer for the several amounts and issued to the several taxpayers shown by the tax records to have originally made the payments. Cancellation of unpaid taxes shall be effected by noting the cancellation thereof on the tax records of the county.

Â Â Â Â Â  311.820 [1955 c.759 Â§Â§1,2,3,4; repealed by 1965 c.344 Â§39 (311.821 enacted in lieu of 311.820 and 311.825)]

Â Â Â Â Â  311.821 Refunds authorized in event of certain boundary changes of taxing districts; reimbursements. (1) Whenever in any year the boundaries of a taxing district have been reduced by proceedings occurring after the date provided in ORS 308.225, and whenever such changes in boundaries were not disregarded by the county assessor as required by ORS 308.225, and as a result thereof taxes have been levied and collected upon the reduced territory of such district, which taxes were not levied and extended upon the territory detached from such district, the county governing body shall refund out of the unsegregated tax collections account to the taxpayers of the territory upon which the levy was imposed and the taxes collected, the proportionate amount of money in excess of the amount that would have been collected from the territory comprising the entire district had the levy been uniform throughout the district. A written claim for refund of such collection shall be filed with the county governing body within six years from the assessment date for the fiscal year for which the taxes were collected.

Â Â Â Â Â  (2) Whenever in any year the boundaries of a taxing district have been reduced by boundary changes pursuant to law after the date provided in ORS 308.225, and such changes in boundaries have been disregarded by the county assessor as required by ORS 308.225, and as a result thereof taxes were levied upon property within such withdrawn area by such district and also for the same tax year by another taxing district providing the same service or services, subjecting such property to double taxation for any tax year, the county governing body shall refund out of the unsegregated tax collections account to the taxpayers of the territory upon which the levy was imposed and the tax was collected the proportionate amount of money in excess of the amount that would have been paid by such taxpayers had the withdrawal been recognized by the assessor as effective for the tax year involved; provided, all such property shall remain liable for indebtedness incurred prior to the boundary change as otherwise required by law. A written claim for refund of such tax collection shall be filed with the county governing body within two years from the assessment date for the fiscal year for which the taxes were collected.

Â Â Â Â Â  (3) If the claim is in proper form, the county governing body shall take action by resolution spread upon its journal, and repayments shall be made by orders drawn on the county treasurer for the several amounts and issued to the several taxpayers shown by the tax records to have made the payments originally.

Â Â Â Â Â  (4) Immediately upon such reimbursement the tax collector shall make the necessary correcting entries in the records of the office of the tax collector. [1965 c.344 Â§40 (enacted in lieu of 311.820 and 311.825); 1979 c.702 Â§3; 1985 c.162 Â§11]

Â Â Â Â Â  311.825 [1957 c.335 Â§Â§1,2,3; 1961 c.522 Â§7; repealed by 1965 c.344 Â§39 (311.821 enacted in lieu of 311.820 and 311.825)]

Â Â Â Â Â  311.827 [1969 c.605 Â§57; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  311.830 [1957 c.600 Â§2; repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.835 [1957 c.600 Â§Â§3,4; repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.840 [1957 c.600 Â§Â§5,6,7; repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.845 [1957 c.600 Â§8; repealed by 1965 c.344 Â§42]

PREPAYMENT OF TAXES FOR FACILITIES

Â Â Â Â Â  311.850 Findings. The Legislative Assembly finds that the construction of a facility may have substantial economic impact upon units of local government obligated to furnish services, buildings or other resources in the area in which the facility is being constructed. The Legislative Assembly further finds that this impact may occur in advance of the time when sufficient real market value occasioned by construction of the facility is added to the assessment and tax roll to bear the facilityÂs portion of the costs of the governmental services, buildings or other resources that the facilityÂs construction necessitates. The purposes of ORS 311.850 to 311.870 is to provide a method for prepaying ad valorem property taxes during the period of planning and construction of the facility, in order that units of local government may provide the services, buildings or other resources necessitated without imposing an undue burden upon other properties subject to taxation within the unit, and to provide for repayment of the amounts prepaid. [1975 c.563 Â§1; 1991 c.459 Â§261; 2005 c.94 Â§66]

Â Â Â Â Â  311.855 Definitions for ORS 311.850 to 311.870. As used in ORS 311.850 to 311.870, unless the context requires otherwise, ÂfacilityÂ means:

Â Â Â Â Â  (1) A thermal power plant, as defined in ORS 469.300.

Â Â Â Â Â  (2) A hydroelectric power project, as described in ORS 543.010.

Â Â Â Â Â  (3) Any building or improvement that is suitable for use for industrial, commercial, manufacturing or warehousing purposes. [1975 c.563 Â§2]

Â Â Â Â Â  311.860 Agreement for prepayment; contents; filing; certificate of payment. (1) Any person proposing to construct a facility who has applied for and obtained the necessary preliminary construction permits or certificates and the governing body of any taxing unit obligated to furnish services, buildings or other resources in the area in which the construction is to take place may enter into an agreement to carry out the purposes of ORS 311.850. An agreement entered into under this section shall contain provisions pertaining to and in accordance with the following:

Â Â Â Â Â  (a) The payment of moneys to the taxing unit by the person proposing to construct the facility. The person shall make the payment prior to or during the period of the construction.

Â Â Â Â Â  (b) The amounts of the payments to be made by the person proposing to construct the facility and the dates for making the payments.

Â Â Â Â Â  (c) A reduction in real market value for the facility for purposes of computing the rate of levy of the taxing unit entering into the agreement for each year of a period of years, not to exceed 10, commencing on or in the course of completion of the construction of the facility. The amount of reduction allowed by the agreement shall be a percentage amount, not to exceed 50 percent, of the real market value of the facility as of any assessment date affected by the reduction, and may be fixed or graduated over the period of years for which the reduction is allowed. The total reduction allowed by the agreement shall result in a tax benefit for the facility that is estimated to be equivalent to the total amount of payments made under the agreement to the taxing unit, plus interest at the maximum rate of eight percent per annum from the date of each payment. In no event, however, shall the total reduction in real market value during the period of years of reduction cause a total reduction in taxes that exceeds the total amount of moneys previously paid plus interest.

Â Â Â Â Â  (2) A copy of an agreement entered into under this section shall be filed with the county assessor of each county in which a taxing unit that is a party to the agreement is located.

Â Â Â Â Â  (3) Prior to April 1 preceding the first tax year for which the exemption granted by ORS 311.865 applies, the governing body of the taxing unit that is a party to the agreement may certify to the county assessor that all payments have been made to the taxing unit in accordance with the terms of the agreement. The county assessor may not grant the exemption for any year unless the county assessor has received such certificate. Review of denial of an exemption under this section shall be as provided by ORS 305.275. [1975 c.563 Â§3; 1979 c.772 Â§18; 1991 c.459 Â§262; 2005 c.94 Â§67]

Â Â Â Â Â  311.865 Exemption; amount; termination. There shall be exempt from the levy of the taxing unit that is the party to an agreement entered into under ORS 311.860 for each tax year indicated in the agreement, the percentage amount of real market value, allocable to or within the taxing unit, of the facility specified in the agreement for that tax year. The assessor shall modify the amount of the exemption or terminate the exemption at such time as the assessor determines that the monetary value of the exemption has equaled the amount of moneys paid by the facility under the agreement plus interest. [1975 c.563 Â§4; 1991 c.459 Â§263]

Â Â Â Â Â  311.870 Characterization of prepaid taxes. Moneys received by a taxing unit pursuant to an agreement entered into under ORS 311.850 to 311.870 shall be considered a budget resource and shall not be offset against the levy of the taxing unit. [1975 c.563 Â§5]

PENALTIES

Â Â Â Â Â  311.990 Penalties. (1) Violation of ORS 311.270 is a Class B violation, and upon conviction, the court shall impose a fine of not less than $100.

Â Â Â Â Â  (2) Violation of ORS 311.350 is punishable, upon conviction, by a fine not exceeding $500 or by imprisonment in the county jail not exceeding six months.

Â Â Â Â Â  (3) Violation of ORS 311.425 (1) is a Class A violation.

Â Â Â Â Â  (4) If a tax collector fails to comply with any of the provisions of law relating to the receiving and receipting of moneys and warrants collected by the tax collector for taxes, the tax collector commits a Class A violation, and upon conviction thereof, the court shall impose a fine of not less than $100. The court before whom the tax collector is tried shall declare the office of the tax collector vacant for the remainder of the term of the tax collector.

Â Â Â Â Â  (5) If a tax collector willfully returns as unpaid any tax which has been paid to the tax collector, the tax collector shall be deemed guilty of a misdemeanor and, upon conviction thereof, be punished by a fine not exceeding $500, or by imprisonment not exceeding six months, or both.

Â Â Â Â Â  (6) If a tax collector or sheriff neglects or refuses to pay over all moneys collected by the tax collector or sheriff for taxes to the county treasurer, or neglects or refuses to make a return of delinquent taxes of the county, or any other return or statement, as required by the laws relating to the collection of property taxes, the tax collector or sheriff shall be liable to be indicted therefor and, upon conviction, be punished by a fine of not less than $100 nor more than $1,000, or by imprisonment not less than six months nor more than six years, or by both.

Â Â Â Â Â  (7) A person who knowingly makes a false oath under ORS 311.666 to 311.701 is guilty of perjury and shall be punished as provided by ORS 162.085. [Subsection (7) enacted as 1963 c.569 Â§23; 1971 c.743 Â§354; 1971 c.747 Â§19; 1979 c.689 Â§26; 1999 c.1051 Â§175]

_______________



Chapter 312

Chapter 312 Â Foreclosure of Property Tax Liens

2005 EDITION

FORECLOSURE OF PROPERTY TAX LIENS

REVENUE AND TAXATION

312.005Â Â Â Â  ÂDistrict attorneyÂ described

312.010Â Â Â Â  When real property subject to tax foreclosure; listing other charges with taxes

312.020Â Â Â Â  Supervision by Department of Revenue; enforcement

312.030Â Â Â Â  Annual foreclosure list; interest on taxes in list

312.040Â Â Â Â  Notice of proceeding; service

312.050Â Â Â Â  Instituting foreclosure proceedings

312.060Â Â Â Â  Application for judgment foreclosing lien; effect and correction of irregularity, informality, omission or other error

312.070Â Â Â Â  Answer and defense to application by person interested

312.080Â Â Â Â  Summary hearing

312.090Â Â Â Â  Judgment; lien; interest

312.100Â Â Â Â  Order for sale of properties to county; certified copy of judgment as certificate of sale

312.110Â Â Â Â  Removal of property from foreclosure proceedings

312.120Â Â Â Â  Period during which property held by county; redemption; assessment during redemption period; redemption of part of property

312.122Â Â Â Â  Reduced redemption period when property subjected to waste or abandonment; hearing; notice; reasonable inquiry

312.125Â Â Â Â  Notice to owner or lienholder of expiration of period of redemption; contents; mailing

312.130Â Â Â Â  Release of claims of county by redemption; entries by tax collector; certificate of redemption

312.140Â Â Â Â  Notice of foreclosure list to lienholder

312.150Â Â Â Â  Effect of failure to give notice to lienholder when requested

312.160Â Â Â Â  Lienholder paying taxes or redeeming gets additional lien for amount paid

312.170Â Â Â Â  Municipal or other public corporation removing property from foreclosure list or proceeding or redeeming; additional lien

312.180Â Â Â Â  Possession during redemption period; forfeiture for waste

312.190Â Â Â Â  General notice of expiration of redemption period

312.200Â Â Â Â  Deed to county

312.210Â Â Â Â  Appeal

312.214Â Â Â Â  Public policy relating to title obtained by county by tax foreclosure

312.216Â Â Â Â  Conclusive presumptions of notice resulting from tax foreclosure

312.218Â Â Â Â  Constructive possession by county; notice; remedy of ejectment

312.220Â Â Â Â  Judgment as evidence and estoppel

312.230Â Â Â Â  Limitations on proceedings affecting foreclosure sale; payments required with first pleading; effect as statute of prescription

312.240Â Â Â Â  Vacation of judgment; determining value of improvements by purchaser and rendering judgment therefor

312.250Â Â Â Â  Certain rights of municipal corporations not affected by ORS 312.010 to 312.120 and 312.130 to 312.240

312.260Â Â Â Â  Lands acquired by county by tax foreclosure where title fraudulently concealed from owner

312.270Â Â Â Â  Title of county purchasing property; title of purchaser on resale

312.290Â Â Â Â  Sale of property on which there are unpaid assessments applicable to defaulted bonds of a city or town

312.300Â Â Â Â  Effect of irregularities and omissions on sales made pursuant to ORS 312.270 or 312.290

312.310Â Â Â Â  Accepting deed where timber fire reduces value of property; sale of timber or property acquired

312.360Â Â Â Â  Tax sales to counties or other public corporations validated; effect of omissions or defects

312.370Â Â Â Â  Certain tax sales validated

312.380Â Â Â Â  Effect of failure to issue certificate of sale prior to 1939

312.390Â Â Â Â  Request by lienholder for notice of proposed sale for delinquent city assessments or liens

312.400Â Â Â Â  Giving notice to lienholder

312.410Â Â Â Â  Effect of failure to give notice when requested

312.420Â Â Â Â  Application of ORS 312.390 to 312.410 to other than treasurer of city

312.990Â Â Â Â  Penalties

Â Â Â Â Â  312.005 ÂDistrict attorneyÂ described. As used in this chapter, unless the context requires otherwise, Âdistrict attorneyÂ shall include county counsel appointed pursuant to ORS 203.145. [1971 c.245 Â§2]

Â Â Â Â Â  312.010 When real property subject to tax foreclosure; listing other charges with taxes. (1) Except as otherwise provided by law, real property within this state is subject to foreclosure for delinquent taxes whenever three years have elapsed from the earliest date of delinquency of taxes levied and charged thereon.

Â Â Â Â Â  (2) All special assessments, fees or other charges charged against the property subject to foreclosure which are due and unpaid for any year or years for which ad valorem taxes are delinquent and for which there is no other provision of law for their payment out of the foreclosure proceeding, shall be listed with the delinquent ad valorem taxes in the foreclosure proceedings and foreclosed and collected as a part of such proceedings in the same manner as the delinquent ad valorem taxes. In any event, if three years have elapsed since the special assessment, fee or charge has been placed on the tax roll for collection and the assessment, fee or charge remains unpaid, it may be included in the next foreclosure proceeding and foreclosed and collected as part of such proceeding. [Amended by 1965 c.344 Â§41]

Â Â Â Â Â  312.020 Supervision by Department of Revenue; enforcement. (1) The Department of Revenue shall have general supervision and control over tax foreclosure proceedings under ORS 312.010 to 312.120 and 312.130 to 312.240 to the end that such proceedings shall be conducted in a uniform and orderly manner in all counties of the state.

Â Â Â Â Â  (2) Whenever any district attorney fails to institute or complete foreclosure proceedings in the manner required by this chapter, the department may call upon the Attorney General to institute or complete such proceedings. For this purpose, the Attorney General shall have the same powers and authority as a district attorney under this chapter. All costs incurred by the Attorney General shall be borne by the county in which the foreclosure proceedings are undertaken. Upon presentation by the Attorney General to the county governing body of a certified, itemized statement of costs, the governing body shall order payment to the Attorney General out of any available funds of the county. If no payment is made within 30 days thereafter, the Attorney General shall submit to the Secretary of State a certified, itemized statement of such costs and the Attorney General shall be reimbursed upon the order of the Secretary of State to the State Treasurer, from the countyÂs share of the stateÂs cigarette and liquor revenues. [Amended by 1971 c.245 Â§3]

Â Â Â Â Â  312.030 Annual foreclosure list; interest on taxes in list. (1) Within two months after the day of delinquency of taxes of each year the tax collector shall prepare a list of all real properties then subject to foreclosure. The list shall be known as the foreclosure list and shall contain:

Â Â Â Â Â  (a) The names of the several persons appearing in the latest tax roll as the respective owners of tax-delinquent properties.

Â Â Â Â Â  (b) A description of each such property as it appears in the latest tax roll.

Â Â Â Â Â  (c) The year or years for which taxes are delinquent on each property.

Â Â Â Â Â  (d) The principal amount of the delinquent taxes of each year and the amount of accrued and accruing interest thereon to the day of publication.

Â Â Â Â Â  (2) Thereafter, and until judgment is obtained pursuant to ORS 312.090, interest shall be charged and collected on each of the several amounts of taxes included in the foreclosure list at the rate provided in ORS 311.505 (2). [Amended by 1975 c.704 Â§5; 1979 c.703 Â§11; 1987 c.311 Â§3]

Â Â Â Â Â  312.040 Notice of proceeding; service. (1) Notice of each foreclosure proceeding shall be given by publication and by both certified and regular first class mail as provided in this section:

Â Â Â Â Â  (a) Notice shall be given by one publication of the foreclosure list in a newspaper of general circulation in the county, to be designated by the county court or board of county commissioners. The price charged by the newspaper shall be at the legal rate as provided by law. A copy of the newspaper notice shall be mailed by the county to each incorporated city in the county.

Â Â Â Â Â  (b) In addition, notice of the foreclosure proceeding shall be sent by certified and regular first class mail to the owner or owners, as shown in the county deed records, of each property included on the foreclosure list at the address or addresses as reflected in the county records under ORS 93.260, 311.555 or 311.560.

Â Â Â Â Â  (2) Each notice given under subsection (1) or (4) of this section shall identify the particular property or properties that is the subject of the notice.

Â Â Â Â Â  (3) All persons owning or claiming to own, or having or claiming to have, any interest in any property included in the foreclosure list are required to take notice of such proceeding and of all steps thereunder.

Â Â Â Â Â  (4) If it is deemed expedient to do so, notice of the institution of the foreclosure proceeding may be given by personal service. Notice by personal service shall be in lieu of service by publication and certified and regular first class mail required by subsection (1) of this section as to the defendant or defendants so served, and it shall not be necessary to include in the publication of the foreclosure list the names of such defendants or the descriptions or other matters relating to their respective properties. [Amended by 1957 c.68 Â§1; 1983 c.657 Â§9; 1985 c.613 Â§29; 1987 c.311 Â§4]

Â Â Â Â Â  312.050 Instituting foreclosure proceedings. (1) On the day which is three months after the day of delinquency of taxes of the latest year, the tax collector, with the assistance of the district attorney, shall institute proceedings to foreclose the liens for all the delinquent taxes against each of the several properties included in the foreclosure list.

Â Â Â Â Â  (2) One general proceeding shall be brought on the part of the county to foreclose the tax liens against each of the properties included in the foreclosure list. The person whose name appears in the latest tax roll as the owner of any property therein described shall be considered and treated as the owner of the property. Each such proceeding shall be a proceeding in rem against the property itself. If in any tax roll it appears that the owner of any property is unknown, then such property shall be proceeded against as belonging to an unknown owner. [Amended by 1979 c.703 Â§12; 1987 c.311 Â§5]

Â Â Â Â Â  312.060 Application for judgment foreclosing lien; effect and correction of irregularity, informality, omission or other error. (1) Application for judgment foreclosing any tax lien shall be in writing, shall be verified, and shall contain a succinct statement of the cause of suit. All amendments may be made that are permissible in any civil action. The application for judgment, together with a certified copy of the foreclosure list, shall be filed with the clerk of the court on the day of the first publication of the foreclosure list.

Â Â Â Â Â  (2) No assessment of property or charge for taxes shall be considered invalid because of:

Â Â Â Â Â  (a) An irregularity in an assessment roll.

Â Â Â Â Â  (b) An assessment roll not having been made, completed or certified within the time prescribed by law.

Â Â Â Â Â  (c) The property having been listed or charged in an assessment or tax roll without any name, or with a name other than that of the owner.

Â Â Â Â Â  (3) No error or informality on the part of any officer in connection with assessment, equalization, levy or collection shall vitiate or affect the assessment of the property or the taxes thereon.

Â Â Â Â Â  (4) Any such irregularity, informality, omission or other error may, in the discretion of the court, be corrected to conform to law. [Amended by 1979 c.284 Â§137; 1989 c.411 Â§1; 2003 c.46 Â§28; 2003 c.576 Â§414]

Â Â Â Â Â  312.070 Answer and defense to application by person interested. Any person interested in any real property included in the foreclosure list may file an answer and defense to the application for judgment within 30 days after the date of the first publication of the foreclosure list, exclusive of the day of the first publication. The answer and defense shall be in writing under oath and shall specify the particular cause of objection. [Amended by 2003 c.576 Â§415]

Â Â Â Â Â  312.080 Summary hearing. The court shall examine the application for judgment. If answer and defense is filed by any defendant or other interested person, the matter shall be heard in a summary manner without other pleading. [Amended by 2003 c.576 Â§416]

Â Â Â Â Â  312.090 Judgment; lien; interest. The court shall give judgment for the delinquent taxes and interest appearing to be due on the several parcels of real property described in the application, and shall enter a judgment requiring that the several liens of such taxes be foreclosed. The judgment shall be a several judgment against and a lien on each parcel of property included therein. The several judgment shall bear interest at the legal rate from the date of entry thereof. [Amended by 2003 c.576 Â§417]

Â Â Â Â Â  312.100 Order for sale of properties to county; certified copy of judgment as certificate of sale. The court shall order that the several properties, against which the judgment is entered, shall be sold directly to the county for the respective amounts of taxes and interest for which the properties severally are liable. The clerk of the court shall deliver to the tax collector a certified copy of the judgment, included in which shall be a list of the properties so ordered sold, with the several amounts due thereon. The certified copy shall constitute a certificate of sale to the county of the several properties described in the judgment and no other certificate need be issued. [Amended by 1989 c.411 Â§2; 2003 c.576 Â§418]

Â Â Â Â Â  312.110 Removal of property from foreclosure proceedings. At any time prior to judgment, any parcel of real property may be removed from the foreclosure proceeding by payments such as would have prevented inclusion of the property in the foreclosure list, plus any additional interest or penalty accrued; except that after the first publication of the foreclosure list any person seeking to remove any property from the foreclosure proceeding shall pay, in addition to the particular amounts of taxes and interest otherwise required, a penalty of five percent of the total amount of taxes and interest charged against the property. The penalty and fee shall be in lieu of all publication costs and other charges in connection with the foreclosure proceeding. On receipt of the payments as to a particular property, prior to the filing of the application for judgment, the tax collector shall make the proper entries in the tax roll and shall remove the property from the foreclosure list and proceeding. Subsequent to filing of the application for judgment, no property may be removed from the foreclosure list and proceeding except on order entered by the court. The removal of any property from the foreclosure list and proceeding, as provided in this section, does not release the property from the lien of any unpaid tax thereon, but the unpaid taxes shall remain valid and subsisting liens as though the foreclosure proceeding had not been instituted. [Amended by 1983 c.472 Â§1; 1987 c.311 Â§6; 2003 c.576 Â§419]

Â Â Â Â Â  312.120 Period during which property held by county; redemption; assessment during redemption period; redemption of part of property. (1) Except as provided in ORS 312.122, all real properties sold to the county under ORS 312.100, shall be held by the county for the period of two years from and after the date of the judgment of foreclosure, unless sooner redeemed.

Â Â Â Â Â  (2) During the two-year period any person having an interest in the property at the date of the judgment of foreclosure, or any heir or devisee of such person, or any person holding a lien of record on the property, or any municipal corporation having a lien on the property, may redeem the property by payment of the full amount applicable to the property under the judgment, with interest thereon as provided by law, plus a penalty of five percent of the total amount applicable to the property under the judgment and a fee as specified under subsection (5) of this section. The penalty of five percent and fee shall be in lieu of all costs chargeable against the property in connection with the foreclosure proceeding. The fee shall be used to defray the costs, among other costs, incurred by the county to provide the notices of redemption period expiration to lienholders and others required under ORS 312.125.

Â Â Â Â Â  (3) Property so redeemed shall be subject to assessment for taxation during the period of redemption, as though it had continued in private ownership.

Â Â Â Â Â  (4) Any person holding a mortgage or other lien of record covering a part only of a particular parcel of real property included in the judgment of foreclosure may redeem such part by payment of the proportionate amount applicable thereto under the judgment.

Â Â Â Â Â  (5) The fee specified by this subsection is as follows:

Â Â Â Â Â  (a) If the property is redeemed before the date the notice by certified mail required by ORS 312.125 is given, $50.

Â Â Â Â Â  (b) If the property is redeemed on or after the date the notice by certified mail required by ORS 312.125 is given, the greater of $50 or the actual cost to the county for a title search and other expenses related to obtaining a title search. [Amended by 1983 c.472 Â§2; 1987 c.311 Â§7; 1989 c.687 Â§2; 1999 c.22 Â§1; 2003 c.576 Â§420]

Â Â Â Â Â  312.122 Reduced redemption period when property subjected to waste or abandonment; hearing; notice; reasonable inquiry. (1) A county may by ordinance provide the means to require the tax collector of the county to deed to the county pursuant to ORS 312.200 any real property sold to the county under ORS 312.100 after the expiration of the 30-day period provided in subsection (2) of this section if:

Â Â Â Â Â  (a) The property is subjected to waste which results in a forfeiture to the county of the right to possession of the property under ORS 312.180; or

Â Â Â Â Â  (b) The property is not occupied by the owner or any person or entity that appears in the records of the county to have a lien or other interest in the property for a period of six consecutive months, and the property has suffered a substantial depreciation in value or will suffer a substantial depreciation in value if not occupied.

Â Â Â Â Â  (2)(a) Upon determining that real property sold to the county under ORS 312.100 may be subject to waste or abandonment as provided in subsection (1) of this section, the county shall set a date, time and place within the county for a hearing for the purpose of determining whether the property should be deeded to the county pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) The owner and any person or entity that appears in the records of the county to have a lien or other interest in the property shall be given an opportunity to be heard at the hearing provided in paragraph (a) of this subsection.

Â Â Â Â Â  (c) If the county determines after the hearing provided in paragraph (a) of this subsection that the property is subject to waste or abandonment as provided in subsection (1) of this section, the county governing body shall provide that any rights of possession the owner may have in the property are forfeited and direct the property be deeded to the county by the tax collector of the county after expiration of a period of 30 days from the date of the action of the county governing body determining property subject to forfeiture unless it is sooner redeemed by the owner or any person or entity that then appears in the records of the county to have a lien or other interest in the property. All rights of redemption with respect to the real property described in that deed shall terminate on the execution of the deed to the county.

Â Â Â Â Â  (d) The county shall, in its ordinance, provide for procedures for the hearing required under this subsection that are compatible with the requirements of due process of law.

Â Â Â Â Â  (3) Not less than 30 days prior to the hearing provided in subsection (2) of this section, the county shall notify the owner and any person or entity that then appears in the records of the county to have a lien or other interest in the property of the hearing. The notice shall contain:

Â Â Â Â Â  (a) The date, time and place of the hearing provided for in subsection (2) of this section;

Â Â Â Â Â  (b) The date of the judgment;

Â Â Â Â Â  (c) The normal date of expiration of the period of redemption under ORS 312.120;

Â Â Â Â Â  (d) Warning to the effect that if the county determines that the property is subject to waste or abandonment as provided in subsection (1) of this section, the property will be deeded to the county immediately after the expiration of 30 days from the date of the county governing body action so determining and that every right or interest of any person in the property will be forfeited forever to the county unless the property is redeemed within that 30-day period;

Â Â Â Â Â  (e) A legal description of the property and a tax account number; and

Â Â Â Â Â  (f) The name of the owner as it appears on the latest tax roll.

Â Â Â Â Â  (4) The notice required to be given under subsection (3) of this section shall be given by both certified mail and by regular first class mail.

Â Â Â Â Â  (5)(a) If the notice required under subsection (3) of this section is to be given to an owner, the notice shall be addressed to the owner or owners, as reflected in the county records of deeds, at the true and correct address of the owner as appearing on the instrument of conveyance under ORS 93.260 or as furnished under ORS 311.555 or as otherwise ascertained by the tax collector of the county pursuant to ORS 311.560.

Â Â Â Â Â  (b) If the person or entity to whom the notice is required under subsection (3) of this section to be given is a lienholder, or person or entity other than the owner, having or appearing to have a lien or other interest in the property, the notice shall be addressed to the lienholder, person or entity at the address which the county knows or after reasonable inquiry, has reason to believe to be the address at which the lienholder, person or entity will most likely receive actual notice.

Â Â Â Â Â  (6) For purposes of subsection (5)(b) of this section, if the lienholder is a corporation or a limited partnership, the county shall be considered to have made reasonable inquiry if the notice is mailed to the registered agent or last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Corporation Commissioner, or if the corporation or limited partnership is not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership.

Â Â Â Â Â  (7) As used in this section, Ârecords of the countyÂ has that meaning given in ORS 312.125 (7). [1989 c.687 Â§1; 2003 c.576 Â§421]

Â Â Â Â Â  Note: 312.122 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 312 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  312.125 Notice to owner or lienholder of expiration of period of redemption; contents; mailing. (1) Not less than one year prior to the expiration of the period of redemption of any real property ordered sold to the county under a judgment under ORS 312.100, the tax collector shall provide notice of the expiration of the period of redemption to any person or entity entitled to redeem the property under ORS 312.120 (2) whose interest appears in the records of the county as of the date foreclosure proceedings were instituted. Any person or entity whose interest has terminated by any means other than a judgment of foreclosure under ORS 312.120 shall not be entitled to such notice.

Â Â Â Â Â  (2) The notice shall contain:

Â Â Â Â Â  (a) The date of the judgment;

Â Â Â Â Â  (b) The date of expiration of the period of redemption;

Â Â Â Â Â  (c) Warning to the effect that the property ordered sold under the judgment, unless sooner redeemed, will be deeded to the county immediately on expiration of the period of redemption and that every right or interest of any person in the property will be forfeited forever to the county;

Â Â Â Â Â  (d) A legal description of the property and a tax account number; and

Â Â Â Â Â  (e) The name of the owner as it appears on the latest tax roll.

Â Â Â Â Â  (3) The notice required to be given under subsections (1) and (2) of this section shall be given by both certified mail and by regular first class mail and subsections (4) and (5) of this section shall apply to both mailings.

Â Â Â Â Â  (4)(a) If the notice required under subsections (1) and (2) of this section is to be given to an owner, the notice shall be addressed to the owner or owners, as reflected in the county records of deeds, at the true and correct address of the owner as appearing on the instrument of conveyance under ORS 93.260 or as furnished under ORS 311.555 or as otherwise ascertained by the tax collector pursuant to ORS 311.560.

Â Â Â Â Â  (b) If the person or entity to whom the notice is required under subsection (1) of this section to be given is a lienholder, or person or entity other than the owner, having or appearing to have a lien or other interest in the property, the notice shall be addressed to the lienholder, person or entity at the address which the tax collector knows or after reasonable inquiry, has reason to believe to be the address at which the lienholder, person or entity will most likely receive actual notice. For the convenience of the county, any lien, instrument or other document, memorandum or writing, filed on or after September 27, 1987, that creates an interest with respect to which notice is required to be given under this paragraph, shall contain:

Â Â Â Â Â  (A) The address of the person or entity holding lien or other interest created by the instrument or other document, memorandum or writing; and

Â Â Â Â Â  (B) The tax account number, if any, and if known, of the property subject to the lien or in which the interest is created.

Â Â Â Â Â  (5) Failure of a lien, instrument or other document, memorandum or other writing to contain the address and tax account number information required under subsection (4)(b) of this section does not invalidate the lien, instrument or other document, memorandum or writing, nor shall the failure of the writing to contain the information relieve the tax collector of the duty to obtain and mail the notice required under subsection (4)(b) of this section to the address that the tax collector believes to be the address at which the lienholder, person or entity is most likely to receive actual notice.

Â Â Â Â Â  (6) For purposes of subsection (4)(b) of this section, if the lienholder is a corporation or a limited partnership, the tax collector shall be considered to have made reasonable inquiry if the notice is mailed to the registered agent or last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Corporation Commissioner, or if the corporation or limited partnership is not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership.

Â Â Â Â Â  (7)(a) As used in this section, Ârecords of the countyÂ means the following:

Â Â Â Â Â  (A) The grantor-grantee indexes.

Â Â Â Â Â  (B) Other records of deeds, mortgages, powers of attorney, contracts and other instruments, documents or memorandum of conveyance or otherwise of real property that are described in ORS 205.130 (1) and (2).

Â Â Â Â Â  (C) The County Clerk Lien Record described in ORS 205.130 (3).

Â Â Â Â Â  (D) Records of federal tax liens and other liens, instruments or other documents or writings reflecting an interest in real property described in ORS 205.246, if those records are kept separately from the records described in paragraph (b) of this subsection.

Â Â Â Â Â  (E) Records of statutory liens on real property described in ORS 87.372.

Â Â Â Â Â  (F) Any other records of interests in real property required to be kept by the county clerk, if the records contain a legal description of the property and an address specifically designated as indicated on the instrument, document or other memorandum or writing for purposes of mailing the notice required by this section.

Â Â Â Â Â  (b) For purposes of this section only, Ârecords of the countyÂ includes:

Â Â Â Â Â  (A) The appropriate records of the courts described in ORS 7.010 in the custody of the clerk of the appropriate court or court administrator under ORS 7.110; and

Â Â Â Â Â  (B) Probate records in the custody of the clerk of the appropriate court or court administrator under ORS 7.230 and 7.240. Notwithstanding any provision to the contrary in ORS chapter 7 or other law, the clerk of the appropriate court or the court administrator shall make available to and assist the tax collector in the examination of the records described in this paragraph for purposes of carrying out the obligations of the tax collector under this section without charge. [1987 c.311 Â§2; 1989 c.628 Â§1; 2003 c.576 Â§422]

Â Â Â Â Â  312.130 Release of claims of county by redemption; entries by tax collector; certificate of redemption. The receipt of redemption money by the tax collector shall operate to release all claims of the county, under the judgment of foreclosure, to the property so redeemed. The tax collector, on receipt of the redemption money, immediately shall make the proper entries in the records of the office of the tax collector showing that the delinquent taxes, interest and penalty have been paid and that the property has been redeemed from the sale to the county, and the tax collector shall deliver to the person redeeming the property a certificate of redemption. The certificate shall contain a description of the property so redeemed, the total amount of taxes, interest and penalty paid, and the date of entry of the judgment of foreclosure. The certificate shall be signed by the tax collector or deputy and shall be filed by the redemptioner with the clerk of the court that issued the judgment of foreclosure. The clerk then shall enter the filing of the certificate of redemption in the court register and thereafter file the certificate of redemption as part of the case file in the foreclosure proceeding. No fee shall be charged for the issuance of a certificate of redemption. [Amended by 1989 c.411 Â§3; 1991 c.111 Â§18; 2003 c.576 Â§423]

Â Â Â Â Â  312.140 Notice of foreclosure list to lienholder. (1) A mortgagee or other holder of a recorded lien on real property may file with the tax collector a request that notice of any foreclosure list including the real property be given to the mortgagee or other lienholder. The request shall contain the name and address of the person filing it, the description of the property and the name of the owner or reputed owner thereof, and the date of expiration of the mortgage or lien. Notice need not be given after expiration of the mortgage or lien, unless a further request therefor is filed. If the mortgagee or lienholder furnishes a duplicate form of request for the notice, the tax collector shall certify thereon to the filing and return the duplicate to the person making the request.

Â Â Â Â Â  (2) Whenever any property described in the request for notice is included in a foreclosure list, the tax collector shall send by registered mail or by certified mail with return receipt written notice thereof to the mortgagee or other lienholder. At the time of mailing the notice the tax collector shall note that fact in the latest tax roll opposite the description of the property. The notation in the tax roll is prima facie evidence that the notice was mailed. Where the same mortgagee or lienholder has filed requests for notices on two or more properties included in a foreclosure list, one general notice may be issued covering all such properties. [Amended by 1991 c.249 Â§24; 1997 c.170 Â§50; 2001 c.753 Â§2]

Â Â Â Â Â  312.150 Effect of failure to give notice to lienholder when requested. If a tax collector, after receiving a request for notice of tax foreclosure as provided in ORS 312.140, fails to give the notice, the failure shall not invalidate the foreclosure, but the mortgageeÂs or lienholderÂs right to redeem the property shall not terminate until the expiration of 30 days after the mailing of the notice.

Â Â Â Â Â  312.160 Lienholder paying taxes or redeeming gets additional lien for amount paid. Where any property included in a foreclosure list or proceeding is removed therefrom by payment of taxes or by redemption on the part of a mortgagee or other lienholder of record, the official receipt for payment of such taxes or redemption money shall constitute an additional lien on the property to the amount specified in the receipt. The amount so paid, with interest and other lawful charges thereon, shall be collectible with and in the same manner as the amount secured by the original mortgage or lien.

Â Â Â Â Â  312.170 Municipal or other public corporation removing property from foreclosure list or proceeding or redeeming; additional lien. (1) The governing body of any municipal or other public corporation, having a lien on any real property included in a foreclosure list or proceeding, may use its funds to remove the property from the list or proceeding, or to redeem the property after judgment of foreclosure. Such corporation shall have the same right of redemption as the owner of the property.

Â Â Â Â Â  (2) Where any municipal or other public corporation so removes or redeems any real property on which it claims a lien, or pays any taxes thereon, the corporation may add to its lien the amount so disbursed and cause that amount to be noted on its lien docket. The amount so disbursed shall be recoverable as part of the lien of the municipal or other public corporation. In case of foreclosure of the original lien claimed by such corporation, the amount so disbursed may be added to the original lien and recovered as part thereof.

Â Â Â Â Â  (3) Any county and municipal or other public corporation may enter into a cooperative agreement to facilitate foreclosure sales for the collection of delinquent property taxes and municipal liens. [Amended by 1989 c.411 Â§4; 2003 c.576 Â§424]

Â Â Â Â Â  312.180 Possession during redemption period; forfeiture for waste. The sale of property to the county on foreclosure for delinquent taxes does not affect the former ownerÂs right to possession of the property during the period of redemption. However, any waste of the property, committed by the former owner or by anyone acting under permission or control of the former owner, shall work a forfeiture to the county of the right to such possession and, in addition, shall be punished as provided in ORS 312.990.

Â Â Â Â Â  312.190 General notice of expiration of redemption period. Not more than 30 days nor less than 10 days prior to the expiration of the period of redemption of any real property ordered sold to the county under a judgment under ORS 312.100, the tax collector shall publish a general notice relative to the expiration of the period of redemption. The notice shall contain the date of the judgment, the date of expiration of the period of redemption, and warning to the effect that all the properties ordered sold under the judgment, unless sooner redeemed, will be deeded to the county immediately on expiration of the period of redemption and that every right or interest of any person in the properties will be forfeited forever to the county. The notice shall be published in two weekly issues of a duly designated newspaper of general circulation in the county within the period of 20 days as specified in this section. Proof of publication shall be attached to and made a part of the deed issued to the county. The published notice may be a general notice and it shall not be necessary to include therein descriptions of the several properties or the names of the respective owners. [Amended by 1975 c.780 Â§13; 1987 c.311 Â§8; 2003 c.576 Â§425]

Â Â Â Â Â  312.200 Deed to county. The properties not redeemed within the two-year period prescribed by ORS 312.120 shall be deeded to the county by the tax collector. All rights of redemption, with respect to the real properties therein described, shall terminate on the execution of the deed to the county. No return or confirmation of the sale or deed to the county is required or necessary. [Amended by 1987 c.311 Â§9]

Â Â Â Â Â  312.210 Appeal. Appeal from any judgment under ORS 312.010 to 312.120 and 312.130 to 312.240, or from any final order in the proceeding, may be taken to the Court of Appeals by giving notice thereof orally in open court at the time of the judgment or final order, or by giving written notice thereof at any time within 30 days after the date of the judgment or final order. The manner of perfecting appeals to the Court of Appeals and the proceedings thereon, and the determination and disposition thereof, shall be governed by the statutes on appeals in equitable cases. [Amended by 1979 c.562 Â§12; 2003 c.576 Â§426]

Â Â Â Â Â  312.214 Public policy relating to title obtained by county by tax foreclosure. Notwithstanding any other provisions of law, for all purposes of ORS 312.214 to 312.230 it is declared to be the public policy of this state that:

Â Â Â Â Â  (1) When a county has acquired or hereafter acquires real property by foreclosure for delinquent taxes, the countyÂs title to the property shall have the utmost stability; and

Â Â Â Â Â  (2) Once real property has become or hereafter shall become subject to foreclosure for taxes, there has been imposed and there hereafter shall be imposed upon all persons owning or claiming to own, or having or claiming to have, any interest in the real property, by reason of their delinquency, a continuing duty to investigate and ascertain whether the real property did become or hereafter shall become included in tax foreclosure proceedings, regardless of any defects, jurisdictional or otherwise, that may have appeared or shall hereafter appear in the foreclosure proceedings. [Formerly part of 312.220; 1995 c.79 Â§152; 2005 c.94 Â§68]

Â Â Â Â Â  312.216 Conclusive presumptions of notice resulting from tax foreclosure. In order to accomplish and place into effect the public policy so declared in ORS 312.214, and notwithstanding any other provisions of law excepting those relating to persons under disability as provided in ORS 12.160, all persons owning or claiming to own, or having or claiming to have, any interest in any real property heretofore or hereafter subject to foreclosure for delinquent taxes indisputably and conclusively shall be deemed to have taken notice of the following:

Â Â Â Â Â  (1) That any real property that they owned or claimed to own, or in which they had or claim to have had any interest, and any real property that they hereafter may own or claim to own or in which they hereafter shall have or claim any interest has been assessed and hereafter will be assessed each year;

Â Â Â Â Â  (2) That the tax levied against such real property became and hereafter will become due and delinquent at a fixed time;

Â Â Â Â Â  (3) That the tax became and was and hereafter will become and be a lien upon such real property;

Â Â Â Â Â  (4) That if such tax was not paid or hereafter shall not be paid within the time fixed by law, the lien has been or hereafter will be enforced by foreclosure proceedings at the time and in the manner provided by law;

Â Â Â Â Â  (5) That since the enactment of chapter 408, General Laws of Oregon 1919, and following its effective date (May 29, 1919), such foreclosure proceedings have been and hereafter will be proceedings in rem; and

Â Â Â Â Â  (6) That by reason of their delinquency in the matter of the payment of their taxes, there has been impressed upon and there hereafter shall be impressed upon them a continuing duty to investigate and ascertain whether or not such real property has been or hereafter shall become included in tax foreclosure proceedings, regardless of any defects, jurisdictional or otherwise, that may have appeared or hereafter shall appear in such foreclosure proceedings. [Formerly part of 312.220; 2005 c.94 Â§69]

Â Â Â Â Â  312.218 Constructive possession by county; notice; remedy of ejectment. (1) In relation to or as against the claims of all persons owning or claiming to own, or having or claiming to have, any interest in real property heretofore or hereafter subject to foreclosure for delinquent taxes, excepting only such persons who were or hereafter shall be in the actual and physical possession of any such real property at the time of the execution of a deed thereto to a county pursuant to the provisions of ORS 312.200 that was not and is not void upon its face, the following shall be presumed conclusively:

Â Â Â Â Â  (a) That from and after the date of the execution of any such deed to a county, such county shall be deemed to have constructive possession of the real property therein described to the same extent and legal effect as if the county were in the actual, physical and exclusive possession of such property, and for all purposes such constructive possession shall be deemed the equivalent of actual and physical possession of such property that is hostile, adverse, actual, visible, notorious and exclusive.

Â Â Â Â Â  (b) That from and after the date of the execution of any such deed to a county, such county had, and hereafter shall be deemed to have had constructive possession of the real property therein described to the same extent and legal effect as if the county were in the actual, physical and exclusive possession of such property, and for all purposes such constructive possession shall be deemed the equivalent of actual and physical possession of such property that is hostile, adverse, actual, visible, notorious and exclusive.

Â Â Â Â Â  (c) That the recording of a deed to a county pursuant to ORS 312.200 gave and hereafter shall be deemed to give notice to the world of such countyÂs constructive possession as provided and defined in ORS 312.214 to 312.220.

Â Â Â Â Â  (2) In addition to all other remedies made available to the person by law, the remedy of ejectment is hereby made available to any person claiming to be the owner of any property as against the county which is in the constructive possession of the county as provided and defined in ORS 312.214 to 312.220. [Formerly part of 312.220]

Â Â Â Â Â  312.220 Judgment as evidence and estoppel. Any judgment for the sale of real property to the county, on foreclosure for delinquent taxes, is conclusive evidence of its regularity and validity in all collateral proceedings, except where the taxes have been paid or the property was not liable to assessment and taxation. The judgment is prima facie evidence that the taxes have not been paid and that the property was subject to taxation at the time it was assessed. The judgment shall estop all persons raising objections thereto, or to the title based thereon, which existed at or before the date of the judgment and could have been presented as an objection or defense to the application for the judgment. [Amended by 1961 c.718 Â§1; part renumbered 312.214, 312.216 and 312.218; 2003 c.576 Â§427]

Â Â Â Â Â  312.230 Limitations on proceedings affecting foreclosure sale; payments required with first pleading; effect as statute of prescription. (1) Every action, suit or proceeding, commenced for the purpose of determining the validity of a sale of real property on foreclosure for delinquent taxes, or to quiet title against such sale, or to remove the cloud thereof, or to recover possession of the property, shall be commenced within two years from the date of the judgment of foreclosure and sale to the county.

Â Â Â Â Â  (2) Notwithstanding any other provisions of law, in every such action, suit or proceeding any person claiming to be the owner of the property, as against the county or grantee, shall pay into court with the first pleading the amount charged against the property in the judgment of foreclosure, plus the amount or amounts that would otherwise have been assessed and levied against said property as taxes from the date of the said judgment to the time of the filing of such action, suit or proceeding, together with any penalties and interest that would have accrued thereon as by statute provided. In every such action, suit or proceeding any person claiming to be the owner of the property as against any person holding title from the county, shall pay into court with the first pleading the amount charged against the property in the judgment of foreclosure, together with interest thereon at the rate of six percent per year from the date of the judgment to the date of filing the pleading.

Â Â Â Â Â  (3) For all purposes this section shall be construed as a statute of prescription as well as a statute of limitation. [Amended by 1961 c.718 Â§2; 2003 c.576 Â§428; 2005 c.94 Â§70]

Â Â Â Â Â  312.240 Vacation of judgment; determining value of improvements by purchaser and rendering judgment therefor. Whenever the court vacates or sets aside a judgment of foreclosure with respect to any particular property, the court shall determine the value of any improvements placed on the property by the county or by any purchaser from the county, and shall give judgment therefor and collect the same from the claimant before putting the claimant in possession. [Amended by 2003 c.576 Â§429]

Â Â Â Â Â  312.250 Certain rights of municipal corporations not affected by ORS 312.010 to 312.120 and 312.130 to 312.240. No provision of ORS 312.010 to 312.120 and 312.130 to 312.240 shall impair or annul a right conferred upon municipal corporations by ORS 311.520 or 312.270 to 312.300.

Â Â Â Â Â  312.260 Lands acquired by county by tax foreclosure where title fraudulently concealed from owner. (1) If the title to lands acquired by any county by tax foreclosure was fraudulently concealed from the rightful owner, devisee, beneficiary, heir, creditor or other person having an interest therein, or was unlawfully obtained, held or controlled by or through fraudulent conveyance or other fraud, without knowledge on the part of such person, such person shall be entitled to a conveyance of the lands by purchase from the county by a purchase agreement provided in ORS 275.190 (1) at a price equivalent to the delinquent taxes thereon, with interest and without personal property taxes charged against the land, including lands of which the wrongdoer is owner of record or assignee of owners of record impressed with a trust for the benefit of such person or deeded or assigned to such person by the wrongdoer pursuant to any suit, action, proceeding or settlement respecting the fraudulent concealment or unlawful holding or control.

Â Â Â Â Â  (2) Such person may cause to be filed with the county clerk of the county at any time while the title to any such lands is held by the county, written notice of intention to purchase the lands or any part thereof under this section, describing the lands. The notice shall be acknowledged and recorded in the deed records and a copy thereof served upon the district attorney of the county. The purchase of the land shall be completed by cash or execution of the agreement within one year from the filing of the notice or the final determination of the suit, action, or proceeding.

Â Â Â Â Â  (3) This section shall not apply to or affect the title to any such lands dedicated to public use or conveyed by the county prior to the filing of the notice, but shall apply to lands sold by the county to an innocent purchaser under contract, in which case such person succeeds to the interest of the county in the contract subject to the rights of the innocent contract purchaser. [Amended by 2005 c.243 Â§32]

Â Â Â Â Â  312.270 Title of county purchasing property; title of purchaser on resale. (1) When a county acquires real property by foreclosure for delinquent taxes, the conveyance vests in the county title to the property, free from all liens and encumbrances except assessments levied by a municipal corporation for local improvements to the property.

Â Â Â Â Â  (2) A private purchaser at resale of such property by the county acquires title free and clear of all assessments for local improvements levied by any municipal corporation. [Amended by 1997 c.805 Â§6]

Â Â Â Â Â  312.280 [Repealed by 1997 c.805 Â§7]

Â Â Â Â Â  312.290 Sale of property on which there are unpaid assessments applicable to defaulted bonds of a city or town. If a city or town has defaulted in payment of its outstanding bonds or interest thereon, or has refunded any such defaulted bonds, and real property on which there are unpaid special assessments applicable to the defaulted or refunded bonds, has been acquired by the county through foreclosure for delinquent taxes, the county court or board of county commissioners may sell such property, without notice of any kind, to the city or town on payment in cash of the total amount of all taxes levied by the state and applying to the property at the time of its conveyance to the county on foreclosure for delinquent taxes. Each such sale to a city or town shall be within the discretionary authority of the county court or board of county commissioners and shall be in addition to all other provisions of law for the resale of property acquired by a county on foreclosure for delinquent taxes. In making any such sale to a city or town, the county court or board of county commissioners shall have full authority to act for all municipal corporations, taxing districts or political subdivisions of the county interested in such taxes.

Â Â Â Â Â  312.300 Effect of irregularities and omissions on sales made pursuant to ORS 312.270 or 312.290. No proceedings subsequent to a judgment foreclosing a tax lien or liens upon property purchased under ORS 312.270 or 312.290, whether by a private purchaser or by a municipal corporation, shall be invalidated and no deed shall be declared void or set aside for irregularities, omissions or defects, unless the record owner of the property sold actually has been misled by the irregularities, omissions or defects to the injury of the record owner. [Amended by 2003 c.576 Â§430]

Â Â Â Â Â  312.310 Accepting deed where timber fire reduces value of property; sale of timber or property acquired. (1) The county court or board of county commissioners may accept deeds to any property in process of foreclosure for tax delinquencies, the chief value of which, when assessed for taxation, was in green standing timber, whenever it appears to the satisfaction of the court or board that, subsequent to any assessment of the property on which taxes are delinquent, its value has been reduced materially due to damage by fire and that it is necessary to expedite the harvesting of the fire-damaged timber.

Â Â Â Â Â  (2) The court or board may sell the timber from lands so acquired, in the manner and for the price the court or board deems for the best interest of the county, but if any lands so acquired are sold by the county, whether before or after sale of the timber thereon, the lands shall be sold in the manner provided by law for sale by a county of real property acquired through foreclosure of liens for delinquent taxes.

Â Â Â Â Â  (3) The proceeds from the sale of timber from the lands acquired under this section shall be distributed in the same manner as proceeds from the sale of property are distributed under ORS 275.275. All payments received after May 16, 1955, in consideration for the use of roads made in connection with the sale of such timber, and any other payments received after that date whether by gift or otherwise made in connection with the sale of such timber, shall be considered proceeds from the sale of such timber and shall be distributed as provided in this subsection.

Â Â Â Â Â  (4) This section applies only where the damage resulted from one fire and the area involved is in excess of 10,000 acres. [Amended by 1955 c.546 Â§1; 1969 c.595 Â§14]

Â Â Â Â Â  312.320 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.330 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.340 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.350 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.360 Tax sales to counties or other public corporations validated; effect of omissions or defects. (1) All sales of land for taxes made to counties or other public corporations are declared legal and valid and shall pass good title to the lands assessed.

Â Â Â Â Â  (2) No proceedings subsequent to a judgment foreclosing a tax lien or liens shall be invalidated and no tax deed declared void or set aside for irregularities, omissions or defects unless the record owner of the land sold has been actually misled by the irregularities, omissions or defects to the injury of the record owner. [Amended by 2003 c.576 Â§431]

Â Â Â Â Â  312.370 Certain tax sales validated. All sales of real property for delinquent taxes made before May 22, 1903, by the sheriff of any county where the notice of the sale as published or posted omitted to mention the place where the sale was to be made, shall have the same force and effect as though the notice had mentioned the place of sale.

Â Â Â Â Â  312.380 Effect of failure to issue certificate of sale prior to 1939. The failure to issue a certificate of sale, as such, in any tax foreclosure proceeding before June 14, 1939, shall not in any manner affect such proceedings.

Â Â Â Â Â  312.390 Request by lienholder for notice of proposed sale for delinquent city assessments or liens. Any mortgagee or other holder of a recorded lien upon real property may file with the city treasurer of the city or town in which the property is situated a request that notice of a proposed sale of the property for delinquent city assessments or liens thereon be given to such mortgagee or other lienholder. The request shall contain the name and address of the person, firm or corporation filing it, the name of the owner or reputed owner of the property, the description of the property, and the date of the expiration of the mortgage or lien. Notice need not be given after the date of the expiration of the mortgage or lien unless a further request therefor is filed. If the mortgagee or lienholder furnishes a duplicate form of request for that purpose, the city treasurer shall certify thereon to the filing of the request and deliver or mail the duplicate to the party filing it.

Â Â Â Â Â  312.400 Giving notice to lienholder. (1) Whenever the city treasurer posts or publishes notice of sale of any property described in the request made under ORS 312.390 for any delinquent city assessment or lien thereon, the city treasurer shall give notice of the proposed sale to the mortgagee or other lienholder who filed the request by registered mail or by certified mail with return receipt addressed to the mortgagee or other lienholder at the address given in the request.

Â Â Â Â Â  (2) At the time the notice is mailed, the city treasurer shall note the fact of the mailing on the record of such assessment or lien in the possession of the city treasurer and shall make a certificate of the mailing and keep it on file in the office of the city treasurer. The certificate so filed is conclusive evidence that the notice was mailed.

Â Â Â Â Â  (3) The notice shall be mailed not less than 21 days prior to the date fixed for the sale and shall be addressed to the mortgagee or other lienholder specified in the request.

Â Â Â Â Â  (4) The notice shall contain:

Â Â Â Â Â  (a) The name of the owner or reputed owner of the property.

Â Â Â Â Â  (b) The description of the property.

Â Â Â Â Â  (c) The date fixed for the sale.

Â Â Â Â Â  (d) A description of the city assessment or lien and the amount unpaid thereon.

Â Â Â Â Â  (e) The amount necessary to be paid to prevent the sale of the property. [Amended by 1991 c.249 Â§25; 2005 c.94 Â§71]

Â Â Â Â Â  312.410 Effect of failure to give notice when requested. If the city treasurer, after having received a request for notice as provided in ORS 312.390, fails to give the notice in the manner provided in ORS 312.400, such failure shall render void any deed of the property until the city treasurer gives the notice by registered mail or by certified mail with return receipt, addressed to the mortgagee or lienholder requesting the notice, and for 30 days thereafter, during which period the mortgagee or lienholder may redeem the property. [Amended by 1991 c.249 Â§26]

Â Â Â Â Â  312.420 Application of ORS 312.390 to 312.410 to other than treasurer of city. If an officer other than the treasurer is designated by the charter or ordinances of any city to collect delinquent city assessments or liens, or both, and make sales of the property upon which the assessments or liens, or both, are delinquent, then the provisions of ORS 312.390 to 312.410 apply to such other officer.

Â Â Â Â Â  312.990 Penalties. The commission of waste on property described in ORS 312.180 by the former owner or anyone acting under the permission or control of the former owner is punishable, upon conviction, by a fine of not less than twice the value so wasted.

_______________

CHAPTER 313

Â [Reserved for expansion]



Chapter 314

Chapter 314 Â Taxes Imposed Upon or Measured by Net Income

2005 EDITION

INCOME TAXATION GENERALLY

REVENUE AND TAXATION

GENERAL PROVISIONS

314.011Â Â Â Â  Definitions; conformance with federal income tax law

314.015Â Â Â Â  Soccer referees considered independent contractors

314.021Â Â Â Â  Application of chapter

314.029Â Â Â Â  Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to personal income tax

314.031Â Â Â Â  Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-921) to corporate excise and income tax

314.033Â Â Â Â  Application of federal Tax Reform Act of 1986 (P.L. 99-514)

314.035Â Â Â Â  Application of Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203), Family Support Act of 1988 (P.L. 100-485) and Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647)

314.037Â Â Â Â  Application of P.L. 101-140, Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and Omnibus Budget Reconciliation Act of 1991 (P.L. 101-508)

314.039Â Â Â Â  Application of P.L. 102-2, Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), Unemployment Compensation Amendments of 1992 (P.L. 102-318), Tax Extension Act of 1991 (P.L. 102-227) and Emergency Unemployment Compensation Act of 1991 (P.L. 102-164)

314.041Â Â Â Â  Application of Revenue Reconciliation Act of 1993 (P.L. 103-66), the Uruguay Round Agreements Act (P.L. 103-465) and P.L. 104-7

314.043Â Â Â Â  Application of ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), Small Business Job Protection Act of 1996 (P.L. 104-188), Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193)

314.045Â Â Â Â  Application of Taxpayer Relief Act of 1997 (P.L. 105-34), Taxpayer Browsing Protection Act (P.L. 105-35), Balanced Budget Act of 1997 (P.L. 105-33), Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), Transportation Equity Act for the 21st Century (P.L. 105-178) and Tax and Trade Relief Extension Act of 1998 (P.L. 105-277)

314.047Â Â Â Â  Application of Tax Relief Extension Act of 1999 (P.L. 106-170) and FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519)

314.049Â Â Â Â  Application of Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and Job Creation and Worker Assistance Act of 2002 (P.L. 107-147)

314.051Â Â Â Â  Application of Veterans Benefit Act of 2002 (P.L. 107-330), Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), Military Family Tax Relief Act of 2003 (P.L. 108-121), Working Families Tax Relief Act of 2004 (P.L. 108-311) and American Jobs Creation Act of 2004 (P.L. 108-357)

314.075Â Â Â Â  Evading requirements of law prohibited

314.078Â Â Â Â  Determination of tax credit amounts

314.080Â Â Â Â  Venue on failure to comply with law

314.085Â Â Â Â  Taxable year

314.088Â Â Â Â  Discharge of tax liability when taxpayer dies while performing military service

314.091Â Â Â Â  Abeyance of tax during periods of active duty military service

ADJUSTMENT OF RETURNS

314.105Â Â Â Â  Definitions for ORS 314.105 to 314.135

314.115Â Â Â Â  Adjustment to correct effect of certain errors; use limited

314.125Â Â Â Â  When adjustment may be made

314.135Â Â Â Â  Computation; method of adjustment; credit or setoff limited; recovery after payment limited

314.140Â Â Â Â  Adjustment of returns of related taxpayers after reallocation of income or deduction on federal return

POLLUTION CONTROL FACILITIES

314.255Â Â Â Â  Collection of taxes due after revocation of certification of pollution control facility; exceptions to tax relief allowed for pollution control facility

LOBBYING EXPENDITURES

314.256Â Â Â Â  Lobbying expenditures; proxy tax

REMICS AND FASITS

314.260Â Â Â Â  Taxation of real estate mortgage investment conduits

314.265Â Â Â Â  Taxation of financial asset securitization investment trusts

METHODS OF ACCOUNTING AND REPORTING INCOME

314.276Â Â Â Â  Method of accounting

314.280Â Â Â Â  Allocation of income of financial organization or public utility from business within and without state; rules; alternative apportionment for electing utilities or telecommunications taxpayers

314.287Â Â Â Â  Costs allocable to inventory

314.295Â Â Â Â  Apportionment or allocation where two or more organizations, trades or businesses are owned or controlled by the same interests

314.297Â Â Â Â  Election for alternative determination of farm income; computation of income; rules

314.300Â Â Â Â  Passive activity loss; determination; treatment

314.302Â Â Â Â  Interest on deferred tax liabilities with respect to installment obligations; rules

314.304Â Â Â Â  Amortization of goodwill and other intangibles; expensing of depreciable assets; elections before April 15, 1998

314.306Â Â Â Â  Income from discharge of indebtedness; bankruptcy; insolvency

LIABILITY OF TRANSFEREE OR OWNER OF TRUST

314.310Â Â Â Â  Liability of transferee of taxpayer for taxes imposed on taxpayer

314.330Â Â Â Â  Lien if grantor or other person determined to be owner of trust

RETURNS

314.355Â Â Â Â  Returns when tax year changed

314.360Â Â Â Â  Information returns

314.362Â Â Â Â  Filing return on magnetic media or other machine-readable form; rules

314.370Â Â Â Â  Department requiring return or supplementary return

314.380Â Â Â Â  Furnishing copy of federal or other state return or report; action required when return filed or changed or tax assessed

314.385Â Â Â Â  Form of returns; time for filing; alternative filing formats; rules

314.395Â Â Â Â  Time for payment of tax; interest on delayed return

314.397Â Â Â Â  Manner of payment

314.400Â Â Â Â  Penalty assessed for failure to file report or return or to pay tax when due; interest; limitation on penalty

314.401Â Â Â Â  De minimis tax payment not required

314.402Â Â Â Â  Understatement of taxable income; penalty; waiver of penalty

COLLECTING DELINQUENT TAXES; LIENS; INTEREST AND ADDITIONS TO TAX; REFUNDS

314.407Â Â Â Â  Assessment of taxes owing but not submitted with return; time of assessment; recording of warrant

314.410Â Â Â Â  Time limit for notice of deficiency; circumstances when claim for refund may be reduced after time limit; time limit for refund or notice of deficiency for pass-through entity items

314.412Â Â Â Â  Issuing of notice of deficiency attributable to involuntary conversion; time limit

314.415Â Â Â Â  Refunds; interest; credits

314.417Â Â Â Â  Unpaid tax or withholding lien at time of assessment

314.419Â Â Â Â  Foreclosure of lien

314.421Â Â Â Â  When lien valid

314.423Â Â Â Â  Status of lien

314.425Â Â Â Â  Examining books, records or persons

314.430Â Â Â Â  Warrant for collection of taxes

314.440Â Â Â Â  Tax as debt; termination of taxable period and immediate assessment of tax

314.466Â Â Â Â  Audits, deficiencies, assessments, refunds and appeals governed by ORS chapter 305

ESTIMATED TAX PROCEDURE

314.505Â Â Â Â  Estimate of tax liability by corporations

314.515Â Â Â Â  Installment schedule for payment of estimated tax

314.518Â Â Â Â  Estimated tax payments by electronic funds transfer; phase-in; rules

314.520Â Â Â Â  State agency authority over certain electronic funds transfer payments

314.525Â Â Â Â  Underpayment of estimated tax; interest; nonapplicability of penalties

DIVISION OF INCOME FOR TAX PURPOSES

(General Provisions)

314.605Â Â Â Â  Short title; construction

314.606Â Â Â Â  Status of ORS 314.605 to 314.675 when in conflict with Multistate Tax Compact

314.610Â Â Â Â  Definitions for ORS 314.605 to 314.675

314.615Â Â Â Â  When allocation of income from business activity required

314.620Â Â Â Â  When taxpayer is considered taxable in another state

(Allocation of Nonbusiness Income)

314.625Â Â Â Â  Certain nonbusiness income to be allocated

314.630Â Â Â Â  Allocation to this state of net rents and royalties

314.635Â Â Â Â  Allocation to this state of capital gains and losses

314.640Â Â Â Â  Allocation to this state of interest and dividends

314.642Â Â Â Â  Allocation to this state of lottery prizes

314.645Â Â Â Â  Allocation to this state of patent and copyright royalties

(Apportionment of Business Income)

314.647Â Â Â Â  Policy

314.650Â Â Â Â  Business income apportionment

314.655Â Â Â Â  Determination of property factor

314.660Â Â Â Â  Determination of payroll factor

314.665Â Â Â Â  Determination of sales factor; inclusions and exclusions; definitions

(Procedure Where Ordinary Determination Not Satisfactory)

314.670Â Â Â Â  Additional methods to determine extent of business activity in this state; rules

(Apportionment of Net Loss)

314.675Â Â Â Â  Apportionment of net loss; net loss deduction; limitations

(Apportionment of Income of Interstate Broadcasters)

314.680Â Â Â Â  Definitions for ORS 314.680 to 314.690; rules

314.682Â Â Â Â  Method of apportionment of interstate broadcaster income

314.684Â Â Â Â  Determination of sales factor

314.686Â Â Â Â  Determination of net income attributable to business done in state

314.688Â Â Â Â  Rules

314.690Â Â Â Â  Scope of provisions

(Application)

314.695Â Â Â Â  Application of ORS 314.280 and 314.605 to 314.675

EFFECT OF MULTISTATE TAX COMPACT

314.705Â Â Â Â  Computation of tax when income reported as percentage of sales volume

314.710Â Â Â Â  Application to allocation and apportionment of income

TAXATION OF PARTNERSHIPS AND S CORPORATIONS

(Partnerships)

314.712Â Â Â Â  Partnerships not subject to income tax; exceptions

314.714Â Â Â Â  Character of partnership income; procedure if partnerÂs treatment of item inconsistent with partnership treatment; rules

314.716Â Â Â Â  Basis of partnerÂs interest; gain or loss on sale; election to adjust basis

314.718Â Â Â Â  Treatment of contributions to partnership

314.720Â Â Â Â  Treatment of distributions from partnership

314.722Â Â Â Â  Publicly traded partnerships taxed as corporations

314.723Â Â Â Â  Electing large partnerships subject to tax; rules

314.724Â Â Â Â  Information return; penalty

314.726Â Â Â Â  Application of ORS 314.724

314.727Â Â Â Â  Disclosure of partnership items to partner

(S Corporations)

314.730Â Â Â Â  ÂC corporationÂ and ÂS corporationÂ defined for this chapter and ORS chapters 316, 317 and 318

314.732Â Â Â Â  Taxation of S corporation; application of Internal Revenue Code; carryforward and carryback

314.734Â Â Â Â  Taxation of shareholderÂs income; computation; character of income, gain, loss or deduction

314.736Â Â Â Â  Treatment of distributions by S corporation

314.738Â Â Â Â  Employee fringe benefits; foreign income

314.740Â Â Â Â  Tax on built-in gain

314.742Â Â Â Â  Tax on excess net passive income

314.744Â Â Â Â  S corporation or shareholder elections; rules

314.746Â Â Â Â  Application of sections 1377 and 1379 of Internal Revenue Code

314.749Â Â Â Â  Disclosure of S corporation items to shareholder

314.750Â Â Â Â  Recapture of LIFO benefits

314.752Â Â Â Â  Business tax credits; allowance to shareholders

(Nonresident Return by Shareholder or Partner)

314.760Â Â Â Â  Shareholder or partner may join in filing nonresident return

PASS-THROUGH ENTITIES

314.775Â Â Â Â  Definitions for ORS 314.775 to 314.784

314.778Â Â Â Â  Composite returns of pass-through entities; election; effect of election on nonresident owners

314.781Â Â Â Â  Withholding; required returns and statements; pass-through entity liability

314.784Â Â Â Â  Circumstances when pass-through entity withholding is not required; rules

ADMINISTRATIVE PROVISIONS

314.805Â Â Â Â  Department to administer and enforce laws; enforcement districts; branch offices

314.810Â Â Â Â  Administering oaths and taking acknowledgments

314.815Â Â Â Â  Rules and regulations

314.835Â Â Â Â  Divulging particulars of returns and reports prohibited

314.840Â Â Â Â  Disclosure of information; persons to whom information may be furnished

314.845Â Â Â Â  Certificate of department as evidence

314.850Â Â Â Â  Statistics

314.855Â Â Â Â  Rewards for information

314.860Â Â Â Â  Disclosure of elderly rental assistance information to assist in recovery of public assistance overpayments; requests for information public record

314.865Â Â Â Â  Use of certain information for private benefit prohibited

314.870Â Â Â Â  Time for performing certain acts postponed by reason of service in a combat zone

PENALTIES

314.991Â Â Â Â  Penalties

Â Â Â Â Â  314.002 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.004 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.006 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.008 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.010 [Repealed by 1953 c.310 Â§3]

GENERAL PROVISIONS

Â Â Â Â Â  314.011 Definitions; conformance with federal income tax law. (1) As used in this chapter, unless the context requires otherwise, ÂdepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) Any term has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined in this chapter.

Â Â Â Â Â  (b) Except where the Legislative Assembly has provided otherwise, a reference to the laws of the United States or to the Internal Revenue Code refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

Â Â Â Â Â  (A) On December 31, 2004; or

Â Â Â Â Â  (B) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

Â Â Â Â Â  (c) With respect to ORS 314.105, 314.256 (relating to proxy tax on lobbying expenditures), 314.260 (1)(b), 314.265 (1)(b), 314.302, 314.306, 314.330, 314.360, 314.362, 314.385, 314.402, 314.410, 314.412, 314.525, 314.742 (7), 314.750 and 314.752 and other provisions of this chapter, except those described in paragraph (b) of this subsection, any reference to the laws of the United States or to the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they are amended on or before December 31, 2004, even when the amendments take effect or become operative after that date, except where the Legislative Assembly has specifically provided otherwise.

Â Â Â Â Â  (3) Insofar as is practicable in the administration of this chapter, the department shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (4) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (5)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1957 c.632 Â§40; 1965 c.152 Â§24; 1971 c.215 Â§8; 1977 c.870 Â§39; 1987 c.293 Â§50; 1989 c.625 Â§25; 1991 c.457 Â§16; 1993 c.726 Â§10; 1995 c.556 Â§20; 1997 c.325 Â§32; 1997 c.839 Â§48; 1999 c.90 Â§1; 1999 c.224 Â§9; 2001 c.660 Â§32; 2003 c.77 Â§10; 2005 c.94 Â§74; 2005 c.519 Â§8; 2005 c.832 Â§23]

Â Â Â Â Â  Note: Section 10, chapter 519, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 10. The amendments to ORS 314.011 and 316.012 by sections 8 and 9 of this 2005 Act apply to:

Â Â Â Â Â  (1) Tax years beginning on or after January 1, 2001; or

Â Â Â Â Â  (2) Any tax year affected by any provision of the Military Family Tax Relief Act of 2003 (P.L. 108-121). [2005 c.519 Â§10]

Â Â Â Â Â  314.012 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.013 [2003 c.704 Â§4; repealed by 2005 c.533 Â§5]

Â Â Â Â Â  314.014 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.015 Soccer referees considered independent contractors. Notwithstanding ORS 314.013, for purposes of ORS chapter 316, a person serving as a referee or assistant referee in a youth or adult recreational soccer match shall be considered to be an independent contractor. [2005 c.94 Â§73]

Â Â Â Â Â  Note: 314.013 was repealed by section 5, chapter 533, Oregon Laws 2005. The text of 314.015 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 314.015 for the repeal of 314.013 has not been made.

Â Â Â Â Â  314.016 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.018 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.020 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.021 Application of chapter. Except where the context requires otherwise, this chapter is applicable to all laws of this state imposing taxes upon or measured by net income. [1957 c.632 Â§2; 1961 c.176 Â§3; 1965 c.152 Â§25; 1971 c.215 Â§9; 1977 c.870 Â§40; 1987 c.293 Â§51; 1989 c.625 Â§26; 1995 c.79 Â§153; 1995 c.556 Â§21]

Â Â Â Â Â  314.022 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.024 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.026 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.028 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.029 Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to personal income tax. (1)(a) Notwithstanding ORS 316.012 (1983 Replacement Part), and subject to all other provisions of ORS chapter 316 in effect and applicable to transactions occurring on or after January 1, 1984, the Deficit Reduction Act of 1984 (P.L. 98-369) insofar as it applies to transactions occurring on or after January 1, 1984, shall apply to the same transactions for Oregon tax purposes.

Â Â Â Â Â  (b) Notwithstanding ORS 316.012 (1985 Replacement Part), and subject to all other provisions of ORS chapter 316 in effect and applicable to transactions occurring on or after January 1, 1985, the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) insofar as it applies to transactions occurring on or after January 1, 1985, shall apply to the same transactions for Oregon tax purposes. The amendments by the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to section 168 of the Internal Revenue Code apply to property placed in service after May 8, 1985, but do not apply to property to which section 105(b)(2) and (3) of the Act (P.L. 99-121) apply.

Â Â Â Â Â  (2)(a) If a deficiency is assessed against any taxpayer for a tax year for which subsection (1) of this section applies and the deficiency, or any portion thereof, is attributable to any retroactive treatment for Oregon tax purposes given P.L. 98-369 or 99-121 under subsection (1) of this section, then any interest or penalty assessed under ORS chapter 305, 314 or 316 with respect to the deficiency or portion shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year for which subsection (1) of this section applies and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment given P.L. 98-369 or 99-121 for Oregon tax purposes under subsection (1) of this section, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

Â Â Â Â Â  (3)(a)(A) At the election of the taxpayer and if the taxpayer is required to file an Oregon return for a tax year beginning in 1985, any changes required on account of subsection (1)(a) of this section for a tax year beginning prior to January 1, 1985, may be made either by filing an amended return or be made on a tax return filed for a tax year beginning in 1985 in the manner determined by the Department of Revenue by rule. An election made under this paragraph shall apply to all changes required on account of subsection (1)(a) of this section.

Â Â Â Â Â  (B) Any changes required on account of subsection (1)(b) of this section for a tax year beginning prior to January 1, 1987, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (b) Exercise of the election provided under paragraph (a)(A) of this subsection shall not operate to modify any election made on the return to which the change relates or on the return in which the change is made unless otherwise provided by the department by rule.

Â Â Â Â Â  (c) For purposes of paragraph (a)(A) of this subsection, if a taxpayer is not required to file an Oregon return for a tax year beginning in 1985, the taxpayer shall reflect the change in an amended return for the tax year to which the change relates.

Â Â Â Â Â  (d)(A) If a taxpayer fails to make an election under paragraph (a)(A) of this subsection, the department shall make any changes under paragraph (a)(A) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1985 return is filed, whichever period expires later.

Â Â Â Â Â  (B) If a taxpayer fails to file an amended return under paragraph (a)(B) of this subsection, the department shall make any changes under paragraph (a)(B) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1987 return is filed, whichever period expires later. [Formerly 316.021]

Â Â Â Â Â  Note: 314.029 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.030 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.031 Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to corporate excise and income tax. (1)(a) Notwithstanding ORS 317.010, 317.013 and 317.018 (all 1983 Replacement Part), and subject to all other provisions of ORS chapters 317 and 318 in effect and applicable to transactions occurring on or after January 1, 1984, the Deficit Reduction Act of 1984 (P.L. 98-369) insofar as it applies to transactions occurring on or after January 1, 1984, shall apply to the same transactions for Oregon tax purposes.

Â Â Â Â Â  (b) Notwithstanding ORS 317.010, 317.013 and 317.018 (all 1985 Replacement Part), and subject to all other provisions of ORS chapters 317 and 318 in effect and applicable to transactions occurring on or after January 1, 1985, the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) insofar as it applies to transactions occurring on or after January 1, 1985, shall apply to the same transactions for Oregon tax purposes. The amendments by the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to section 168 of the Internal Revenue Code apply to property placed in service after May 8, 1985, but do not apply to property to which section 105 (b)(2) and (3) of the Act (P.L. 99-121) apply.

Â Â Â Â Â  (2)(a) If a deficiency is assessed against any taxpayer for a tax year for which subsection (1) of this section applies and the deficiency, or any portion thereof, is attributable to any retroactive treatment for Oregon tax purposes given P.L. 98-369 or 99-121 under subsection (1) of this section, then any interest or penalty assessed under ORS chapter 305, 314, 317 or 318 with respect to the deficiency or portion shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year for which subsection (1) of this section applies and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment given P.L. 98-369 or 99-121 for Oregon tax purposes under subsection (1) of this section, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

Â Â Â Â Â  (3)(a)(A) At the election of the taxpayer and if the taxpayer is required to file an Oregon return for a tax year beginning in 1985, any changes required on account of subsection (1)(a) of this section for a tax year beginning prior to January 1, 1985, may be made either by filing an amended return or be made on a tax return filed for a tax year beginning in 1985 in the manner determined by the Department of Revenue by rule. An election made under this paragraph shall apply to all changes required on account of subsection (1)(a) of this section.

Â Â Â Â Â  (B) Any changes required on account of subsection (1)(b) of this section for a tax year beginning prior to January 1, 1987, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (b) Exercise of the election provided under paragraph (a)(A) of this subsection shall not operate to modify any election made on the return to which the change relates or on the return in which the change is made unless otherwise provided by the department by rule.

Â Â Â Â Â  (c) For purposes of paragraph (a)(A) of this subsection, if a taxpayer is not required to file an Oregon return for a tax year beginning in 1985, the taxpayer shall reflect the change in an amended return for the tax year to which the change relates.

Â Â Â Â Â  (d)(A) If a taxpayer fails to make an election under paragraph (a)(A) of this subsection, the department shall make any changes under paragraph (a)(A) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1985 return is filed, whichever period expires later.

Â Â Â Â Â  (B) If a taxpayer fails to file an amended return under paragraph (a)(B) of this subsection, the department shall make any changes under paragraph (a)(B) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1987 return is filed, whichever period expires later. [Formerly 317.021]

Â Â Â Â Â  Note: 314.031 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.032 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.033 Application of federal Tax Reform Act of 1986 (P.L. 99-514). (1) For purposes of subsections (2) to (15) of this section, ÂTRAÂ means the federal Tax Reform Act of 1986 (P.L. 99-514).

Â Â Â Â Â  (2) Unless the context requires otherwise, the amendments, repeals and new matter contained in chapter 293, Oregon Laws 1987, apply generally to tax years beginning on or after January 1, 1987, or to transactions occurring on or after January 1, 1987, in tax years beginning on or after January 1, 1987. However, certain changes made by the federal Tax Reform Act of 1986 (P.L. 99-514) and adopted by the amendments to ORS 316.007, 316.012, 317.010, 317.013 and 317.018 by sections 1, 2 and 31 to 33, chapter 293, Oregon Laws 1987, apply for federal tax purposes as follows:

Â Â Â Â Â  (a) To tax years beginning prior to January 1, 1987;

Â Â Â Â Â  (b) To transactions occurring before, on or after December 31, 1986, in tax years ending after that date; or

Â Â Â Â Â  (c) To transactions occurring prior to January 1, 1987, but with tax consequences for federal purposes only for tax years beginning after December 31, 1986.

Â Â Â Â Â  (3) The changes described in subsection (2)(a) of this section, if otherwise applicable for Oregon tax purposes, shall apply to and are specifically adopted for tax years beginning prior to January 1, 1987.

Â Â Â Â Â  (4) The changes described in subsection (2)(b) and (c) of this section if otherwise applicable for Oregon tax purposes, shall apply to and are specifically adopted for transactions occurring before, on or after December 31, 1986, in tax years ending after December 31, 1986, or beginning after December 31, 1986, whichever is applicable.

Â Â Â Â Â  (5) The changes described in subsections (3) and (4) of this section are exemplified by, but are specifically not limited to the following:

Â Â Â Â Â  (a) The amendments made by section 122 of the TRA (relating to charitable and employee achievement awards) which apply to prizes and awards granted after December 31, 1986.

Â Â Â Â Â  (b) The amendments by section 123 of the TRA (relating to scholarships and fellowships) which apply to tax years beginning after December 31, 1986, but only in the case of scholarships and fellowships granted after August 16, 1986.

Â Â Â Â Â  (c) The amendments to the Internal Revenue Code relating to depreciation and the expensing of certain depreciable business assets by sections 201 and 202 of the TRA which apply generally for property placed in service on or after January 1, 1987, in tax years ending on or after that date. However, if an election is made under section 203(a)(1)(B) of the TRA, that election shall be considered to be made for Oregon tax purposes. In addition, the transitional rules contained in sections 203 and 204 of the TRA shall apply for Oregon purposes to the extent they can be made applicable, in the same manner as for federal tax purposes.

Â Â Â Â Â  (d) Section 611 of the TRA (reducing the dividends received deduction for corporations) which applies to dividends received or accrued after December 31, 1986, in tax years ending after that date. In conjunction with this paragraph, the amendments to ORS 317.267 by chapter 293, Oregon Laws 1987, apply to dividends received or accrued after December 31, 1986, in tax years ending after that date.

Â Â Â Â Â  (e) Section 1103 of the TRA (relating to the deduction for a spousal IRA), which applies to tax years beginning before, on or after December 31, 1985.

Â Â Â Â Â  (f) Section 1708(a) of the TRA (relating to Vietnam MIAÂs) which applies to tax years beginning after December 31, 1982.

Â Â Â Â Â  (6) If the TRA allows or requires an adjustment to the federal tax return filed for a tax year beginning prior to January 1, 1987, and such an adjustment is made, the adjustment (if adopted for Oregon tax purposes) shall also be made to the corresponding Oregon return notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (7) If certain transactions are grandfathered by the TRA or the changes in the federal law made by the TRA are otherwise made inapplicable to those transactions, the same treatment shall be given those transactions for Oregon tax purposes unless otherwise provided under ORS chapter 316, 317, 318 or other law governing the determination of Oregon personal income and Oregon corporate excise and income taxes.

Â Â Â Â Â  (8) Subsections (2) to (6) of this section do not apply to the amendments to ORS 316.021 and 317.021 by chapter 293, Oregon Laws 1987.

Â Â Â Â Â  (9) Subsections (2) to (6) of this section do not apply to the amendments to ORS 267.380, 307.380 and 310.630 made by sections 65, 66 and 69, chapter 293, Oregon Laws 1987.

Â Â Â Â Â  (10) The amendments to ORS 310.630 by section 66, chapter 293, Oregon Laws 1987, apply to property taxes billed or rent constituting property taxes paid in calendar years beginning on or after January 1, 1987.

Â Â Â Â Â  (11) Subsections (2) to (6) of this section do not apply to the amendments creating a new paragraph (c) of subsection (3) of ORS 316.680. The amendments to ORS 316.680 by section 23, chapter 293, Oregon Laws 1987, creating a new paragraph (c) of subsection (3) of ORS 316.680 apply to tax years beginning on or after January 1, 1986.

Â Â Â Â Â  (12) ORS 316.588 and the amendments to ORS 314.525, 316.579 and 316.587 by sections 22, 22a and 61a, chapter 293, Oregon Laws 1987, first apply to estimated tax payments due for tax years beginning on or after January 1, 1988.

Â Â Â Â Â  (13) ORS 316.683 first applies to distributions made by regulated investment companies or fiduciaries, including banks, savings associations or credit unions, to the taxpayer for taxable years of the taxpayer beginning on or after January 1, 1987.

Â Â Â Â Â  (14) Subsections (2) to (6) of this section do not apply to the amendments to ORS 314.385 and 314.395 by sections 59a and 59b, chapter 293, Oregon Laws 1987. The amendments to ORS 314.385 and 314.395 by sections 59a and 59b, chapter 293, Oregon Laws 1987, apply to tax years beginning on or after January 1, 1988.

Â Â Â Â Â  (15) The amendments to ORS 317.476 by section 45d, chapter 293, Oregon Laws 1987, first apply to losses occurring in tax years beginning on or after January 1, 1987. [Formerly 316.023; 1997 c.99 Â§17]

Â Â Â Â Â  Note: 314.033, 314.035, 314.037, 314.039 and 314.041 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 293, Oregon Laws 1987,Â for the words Âthis ActÂ in sections 71, 72 and 73, chapter 293, Oregon Laws 1987, compiled as 316.023 and renumbered 314.033 in 1993. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1987 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.034 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.035 Application of Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203), Family Support Act of 1988 (P.L. 100-485) and Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647). (1) Except as provided in subsections (2) to (4) of this section and sections 83 to 92, chapter 625, Oregon Laws 1989, the amendments by chapter 625, Oregon Laws 1989, apply to transactions or activities occurring on or after January 1, 1989, in tax years beginning on or after January 1, 1989.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Family Support Act of 1988 (P.L. 100-485) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (4) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (5)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1989, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 625, Oregon Laws 1989, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1989, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 625, Oregon Laws 1989, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 625, Oregon Laws 1989, for a tax year beginning prior to January 1, 1989, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1989 return is filed, whichever period expires later. [1989 c.625 Â§82]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 625, Oregon Laws 1989,Â for the words Âthis ActÂ in section 82, chapter 625, Oregon Laws 1989, compiled as 314.035. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.036 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.037 Application of P.L. 101-140, Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and Omnibus Budget Reconciliation Act of 1991 (P.L. 101-508). (1) Except as provided in subsection (2) of this section and sections 25a to 32, chapter 457, Oregon Laws 1991, the new material and amendments by chapter 457, Oregon Laws 1991, apply to transactions or activities occurring on or after January 1, 1991, in tax years beginning on or after January 1, 1991.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in P.L. 101-140, the Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1991, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 457, Oregon Laws 1991, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1991, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 457, Oregon Laws 1991, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 457, Oregon Laws, 1991, for a tax year beginning prior to January 1, 1991, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1991 return is filed, whichever period expires later. [1991 c.457 Â§25]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 457, Oregon Laws 1991,Â for the words Âthis ActÂ in section 25, chapter 457, Oregon Laws 1991, compiled as 314.037. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.038 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.039 Application of P.L. 102-2, Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), Unemployment Compensation Amendments of 1992 (P.L. 102-318), Tax Extension Act of 1991 (P.L. 102-227) and Emergency Unemployment Compensation Act of 1991 (P.L. 102-164). (1) Except as specifically provided otherwise, the new material enacted, amendments and repeals made by chapter 726, Oregon Laws 1993, apply to transactions or activities occurring on or after January 1, 1993, in tax years beginning on or after January 1, 1993.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in P.L. 102-2, the Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), the Unemployment Compensation Amendments of 1992 (P.L. 102-318), the Tax Extension Act of 1991 (P.L. 102-227) and the Emergency Unemployment Compensation Act of 1991 (P.L. 102-164) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1993, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 726, Oregon Laws 1993, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1993, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 726, Oregon Laws 1993, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 726, Oregon Laws 1993, for a tax year beginning prior to January 1, 1993, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1993 return is filed, whichever period expires later. [1993 c.726 Â§53]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 726, Oregon Laws 1993,Â for the words Âthis ActÂ in section 53, chapter 726, Oregon Laws 1993, compiled as 314.039. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.040 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.041 Application of Revenue Reconciliation Act of 1993 (P.L. 103-66), the Uruguay Round Agreements Act (P.L. 103-465) and P.L. 104-7. (1) Except as provided in subsection (2) of this section, ORS 314.304 and sections 7, 7a, 28, 38 and 40, chapter 556, Oregon Laws 1995, the new material enacted and amendments and repeals made by chapter 556, Oregon Laws 1995, apply to transactions or activities occurring on or after January 1, 1995, in tax years beginning on or after January 1, 1995.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Revenue Reconciliation Act of 1993 (P.L. 103-66), the Uruguay Round Agreements Act (P.L. 103-465) or P.L. 104-7 shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1995, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 556, Oregon Laws 1995, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1995, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 556, Oregon Laws 1995, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 556, Oregon Laws 1995, for a tax year beginning before January 1, 1995, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1995 return is filed, whichever period expires later. [1995 c.556 Â§39]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 556, Oregon Laws 1995,Â for the words Âthis ActÂ in section 39, chapter 556, Oregon Laws 1995, compiled as 314.041. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.042 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.043 Application of ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), Small Business Job Protection Act of 1996 (P.L. 104-188), Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193). (1) Except as specifically provided otherwise, the new provisions enacted and amendments and repeals of statutes made by chapter 839, Oregon Laws 1997, apply to transactions or activities occurring on or after January 1, 1997, in tax years beginning on or after January 1, 1997.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), the Small Business Job Protection Act of 1996 (P.L. 104-188), the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193), shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1997, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 839, Oregon Laws 1997, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1997, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 839, Oregon Laws 1997, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 839, Oregon Laws 1997, for a tax year beginning prior to January 1, 1997, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1997 return is filed, whichever period expires later. [1997 c.839 Â§70; 1999 c.21 Â§32]

Â Â Â Â Â  Note: 314.043 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 839, Oregon Laws 1997,Â for the words Âthis ActÂ in section 70, chapter 839, Oregon Laws 1997, compiled as 314.043. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1997 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.044 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.045 Application of Taxpayer Relief Act of 1997 (P.L. 105-34), Taxpayer Browsing Protection Act (P.L. 105-35), Balanced Budget Act of 1997 (P.L. 105-33), Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), Transportation Equity Act for the 21st Century (P.L. 105-178) and Tax and Trade Relief Extension Act of 1998 (P.L. 105-277). (1) Except as specifically provided in sections 4, 4b, 20 and 25b, chapter 90, Oregon Laws 1999, the new provisions enacted and amendments to statutes made by chapter 90, Oregon Laws 1999, apply to transactions or activities occurring on or after January 1, 1999, in tax years beginning on or after January 1, 1999.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Taxpayer Relief Act of 1997 (P.L. 105-34), the Taxpayer Browsing Protection Act (P.L. 105-35), the Balanced Budget Act of 1997 (P.L. 105-33), the Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), the Transportation Equity Act for the 21st Century (P.L. 105-178) and the Tax and Trade Relief Extension Act of 1998 (P.L. 105-277) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1999, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 90, Oregon Laws 1999, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1999, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 90, Oregon Laws 1999, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 90, Oregon Laws 1999, for a tax year beginning before January 1, 1999, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 1999, and before January 1, 2000, is filed, whichever period expires later. [1999 c.90 Â§37]

Â Â Â Â Â  Note: 314.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 90, Oregon Laws 1999,Â for the words Âthis 1999 ActÂ in section 37, chapter 90, Oregon Laws 1999, compiled as 314.045. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1999 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.046 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.047 Application of Tax Relief Extension Act of 1999 (P.L. 106-170) and FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519). (1) The amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, apply to transactions or activities occurring on or after January 1, 2001, in tax years beginning on or after January 1, 2001.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Tax Relief Extension Act of 1999 (P.L. 106-170) and the FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519), apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2001, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2001, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, for a tax year beginning before January 1, 2001, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2001, and before January 1, 2002, is filed, whichever period expires later. [2001 c.660 Â§53]

Â Â Â Â Â  Note: 314.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 660, Oregon Laws 2001,Â for the words Âof this 2001 ActÂ in section 53, chapter 660, Oregon Laws 2001, compiled as 314.047. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2001 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.048 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.049 Application of Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and Job Creation and Worker Assistance Act of 2002 (P.L. 107-147). (1) The amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, apply to transactions or activities occurring on or after January 1, 2003, in tax years beginning on or after January 1, 2003.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and the Job Creation and Worker Assistance Act of 2002 (P.L. 107-147) apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2003, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2003, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required because of the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, for a tax year beginning before January 1, 2003, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2003, and before January 1, 2004, is filed, whichever period expires later. [2003 c.77 Â§23]

Â Â Â Â Â  Note: 314.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 77, Oregon Laws 2003,Â for the words Âthis 2003 ActÂ in section 23, chapter 77, Oregon Laws 2003, compiled as 314.049. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.050 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.051 Application of Veterans Benefit Act of 2002 (P.L. 107-330), Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), Military Family Tax Relief Act of 2003 (P.L. 108-121), Working Families Tax Relief Act of 2004 (P.L. 108-311) and American Jobs Creation Act of 2004 (P.L. 108-357). (1) Except as provided in subsections (2) and (3) of this section, ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, apply to transactions or activities occurring on or after January 1, 2005, in tax years beginning on or after January 1, 2005.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Veterans Benefits Act of 2002 (P.L. 107-330), the Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), the Military Family Tax Relief Act of 2003 (P.L. 108-121), the Working Families Tax Relief Act of 2004 (P.L. 108-311), the American Jobs Creation Act of 2004 (P.L. 108-357) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2005, and the deficiency or any portion thereof is attributable to any retroactive treatment under ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2005, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required because of ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, for a tax year beginning before January 1, 2005, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2005, and before January 1, 2006, is filed, whichever period expires later. [2005 c.832 Â§32]

Â Â Â Â Â  Note: 314.051 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 832, Oregon Laws 2005,Â for the words Âthis 2005 ActÂ in section 32, chapter 832, Oregon Laws 2005, compiled as 314.051. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2005 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  Note: Section 39, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 39. Public Law 109-1 applies for purposes of computing federal taxable income for Oregon tax purposes under ORS chapter 316, 317 or 318. [2005 c.832 Â§39]

Â Â Â Â Â  314.052 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.054 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.056 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.058 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.060 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.062 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.064 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.066 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.068 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.070 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.072 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.074 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.075 Evading requirements of law prohibited. No person, or officer or employee of a corporation or a member or employee of a partnership, shall, with intent to evade any requirement of any law imposing taxes upon or measured by net income or any lawful requirement of the Department of Revenue thereunder:

Â Â Â Â Â  (1) Fail to pay any tax or to make, sign or verify any return or to supply any information required;

Â Â Â Â Â  (2) Make, render, sign or verify any false or fraudulent return or statement; or

Â Â Â Â Â  (3) Supply any false or fraudulent information. [1957 c.632 Â§3 (enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  314.078 Determination of tax credit amounts. For purposes of this chapter and ORS chapters 315, 316, 317 and 318, a taxpayer claiming a credit against tax must claim the maximum amount of any tax credit that is allowed to the taxpayer for the tax year, to the extent of the tax liability of the taxpayer. [2001 c.8 Â§2]

Â Â Â Â Â  314.080 Venue on failure to comply with law. The failure to do any act required by or under any law imposing taxes upon or measured by net income shall be deemed an act committed in part at the office of the Department of Revenue in Oregon. [1957 c.632 Â§3 (enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  314.085 Taxable year. (1) The taxable year of a partnership, REMIC (real estate mortgage investment conduit), FASIT (financial asset securitization investment trust) or taxpayer shall be the same as its taxable year for federal income tax purposes.

Â Â Â Â Â  (2) If the taxable year of a partnership, REMIC, FASIT or taxpayer is changed for federal income tax purposes, that change in taxable year shall also apply for purposes of state taxation. If a change in taxable year results in a taxable period of less than 12 months, the personal deductions and the personal exemption credits allowed by ORS chapter 316 shall be prorated under rules adopted by the Department of Revenue.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, if the department terminates the taxable year of a taxpayer under ORS 314.440, the tax shall be computed for the period determined by such action. [1987 c.293 Â§55; 1997 c.839 Â§52]

Â Â Â Â Â  314.088 Discharge of tax liability when taxpayer dies while performing military service. (1) This section applies to a taxpayer who was a member of the Armed Forces of the United States who was on active duty for 90 consecutive days or more or who was a member of the Oregon National Guard, the military reserve forces or the organized militia of any other state or territory of the United States who performed service in a status under Title 10 of the United States Code for a period of 90 consecutive days or more, and who died during the performance of that service.

Â Â Â Â Â  (2) If a taxpayer described in subsection (1) of this section had a tax liability for a tax due under ORS chapter 316, the tax liability, and all interest and penalties associated with any unpaid portion of the tax liability, shall be discharged and shall be deemed wholly satisfied for the taxpayer. [2005 c.519 Â§2]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 519, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act [314.088] applies to deaths of taxpayers described in section 2 of this 2005 Act that occurred on or after September 11, 2001. [2005 c.519 Â§3]

Â Â Â Â Â  Sec. 4. Notwithstanding ORS 314.415 or any other law limiting the period for which a claim for refund of taxes may be made, the liability discharged under section 2 of this 2005 Act [314.088] may be allowed if filed on or before December 31, 2006. [2005 c.519 Â§4]

Â Â Â Â Â  314.091 Abeyance of tax during periods of active duty military service. (1) This section applies to a taxpayer who is a member of the Armed Forces of the United States who is on active duty for 90 consecutive days or more or who is a member of the Oregon National Guard, the military reserve forces or the organized militia of any other state or territory of the United States who performs service in a status under Title 10 of the United States Code for a period of 90 consecutive days or more.

Â Â Â Â Â  (2) If a taxpayer described in subsection (1) of this section has an unpaid tax liability for a tax due under ORS chapter 316 that arose during a period in which service is performed as described in subsection (1) of this section, the unpaid tax liability, and all interest and penalties associated with the unpaid tax liability, shall be held in abeyance until a date that is six months after the date that the taxpayerÂs active duty or status under Title 10 of the United States Code ceases. [2005 c.519 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 519, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Section 6 of this 2005 Act [314.091] applies to unpaid tax liability of taxpayers described in section 6 of this 2005 Act that was incurred during periods of military service that occurred on or after September 11, 2001. [2005 c.519 Â§7]

ADJUSTMENT OF RETURNS

Â Â Â Â Â  314.105 Definitions for ORS 314.105 to 314.135. For purposes of ORS 314.105 to 314.135:

Â Â Â Â Â  (1) ÂDeterminationÂ means:

Â Â Â Â Â  (a) A decision by the Oregon Tax Court that has become final;

Â Â Â Â Â  (b) A closing agreement made under ORS 305.150;

Â Â Â Â Â  (c) A final disposition by the Department of Revenue of a claim for refund. For purposes of this paragraph, a claim for refund shall be deemed finally disposed of by the department as to items with respect to which the claim was allowed, on the date of allowance of refund or credit or on the date of mailing notice of disallowance (by reason of offsetting items) of the claim for refund, and as to items with respect to which the claim was disallowed, in whole or in part, or as to items applied by the department in reduction of the refund or credit, on expiration of the time for instituting suit with respect thereto (unless suit is instituted before the expiration of such time); or

Â Â Â Â Â  (d) Under regulations prescribed by the department, an agreement for purposes of ORS 314.105 to 314.135 signed by the department and by any person, relating to the liability of such person (or the person for whom the person acts) in respect of a tax for any taxable period.

Â Â Â Â Â  (2) ÂRelated taxpayerÂ means a taxpayer who, with the taxpayer with respect to whom a determination is made, stood, in the taxable year with respect to which the erroneous inclusion, exclusion, omission, allowance, or disallowance was made, in one of the following relationships:

Â Â Â Â Â  (a) Husband and wife;

Â Â Â Â Â  (b) Grantor and fiduciary;

Â Â Â Â Â  (c) Grantor and beneficiary;

Â Â Â Â Â  (d) Fiduciary and beneficiary, legatee, or heir;

Â Â Â Â Â  (e) Decedent and decedentÂs estate;

Â Â Â Â Â  (f) Partner;

Â Â Â Â Â  (g) Member of an affiliated group of corporations as defined in section 1504 of the Internal Revenue Code; or

Â Â Â Â Â  (h) Shareholder of an S corporation, as defined in section 1361 of the Internal Revenue Code.

Â Â Â Â Â  (3) ÂTaxpayerÂ means any person or entity subject to tax under an applicable revenue law. [1971 c.248 Â§2; 1984 c.1 Â§15; 1985 c.602 Â§1; 1987 c.758 Â§11; 2005 c.94 Â§75]

Â Â Â Â Â  314.110 [1953 c.702 Â§1; 1957 c.337 Â§4; repealed by 1971 c.248 Â§6]

Â Â Â Â Â  314.115 Adjustment to correct effect of certain errors; use limited. (1) If a determination is described in ORS 314.125 and, on the date of the determination, correction of the effect of the error referred to in the applicable provision of ORS 314.125 is prevented by the operation of any law or rule of law other than ORS 314.105 to 314.135 and other than ORS 305.150, then the effect of the error shall be corrected by an adjustment made in the amount and in the manner specified in ORS 314.135.

Â Â Â Â Â  (2) Except in cases described in ORS 314.125 (3)(b) and (4), an adjustment shall be made under this section only if:

Â Â Â Â Â  (a) In case the amount of the adjustment would be credited or refunded in the same manner as an overpayment under ORS 314.135, there is adopted in the determination a position maintained by the Department of Revenue; or

Â Â Â Â Â  (b) In case the amount of the adjustment would be assessed and collected in the same manner as a deficiency under ORS 314.135, there is adopted in the determination a position maintained by the taxpayer with respect to whom the determination is made, and the position maintained by the department in the case described in paragraph (a) of this subsection or maintained by the taxpayer in the case described in this paragraph is inconsistent with the erroneous inclusion, exclusion, omission, allowance, disallowance, recognition, or nonrecognition, as the case may be.

Â Â Â Â Â  (3) In the case of a determination described in ORS 314.125 (3)(b) (relating to certain exclusions from income), adjustment shall be made under this section only if assessment of a deficiency for the taxable year in which the item is includable or against the related taxpayer was not barred, by any law or rule of law, at the time the department first maintained, in a notice of deficiency sent pursuant to ORS 305.265 or before the Oregon Tax Court, that the item described in ORS 314.125 (3)(b) should be included in the gross income of the taxpayer for the taxable year to which the determination relates.

Â Â Â Â Â  (4) In the case of a determination described in ORS 314.125 (4) (relating to disallowance of certain deductions and credits), adjustment shall be made under ORS 314.105 to 314.135 only if credit or refund of the overpayment attributable to the deduction or credit described in ORS 314.125 that should have been allowed to the taxpayer or related taxpayer was not barred, by any law or rule of law, at the time the taxpayer first maintained before the department or before the Oregon Tax Court, in writing, that the taxpayer was entitled to such deduction or credit for the taxable year to which the determination relates.

Â Â Â Â Â  (5) In case the amount of the adjustment would be assessed and collected in the same manner as a deficiency (except for cases described in ORS 314.125 (3)(b)), the adjustment shall not be made with respect to a related taxpayer unless the related taxpayer stands in such relationship to the taxpayer at the time the latter first maintains the inconsistent position in a return, claim for refund, or complaint in the Oregon Tax Court for the taxable year with respect to which the determination is made, or if such position is not so maintained, then at the time of determination. [1971 c.248 Â§3; 1979 c.689 Â§24; 1997 c.325 Â§33; 2005 c.94 Â§76]

Â Â Â Â Â  314.120 [1953 c.702 Â§2; repealed by 1971 c.248 Â§6]

Â Â Â Â Â  314.125 When adjustment may be made. The circumstances under which the adjustment provided in ORS 314.115 is authorized are as follows:

Â Â Â Â Â  (1) The determination requires the inclusion in gross income of an item that was erroneously included in the gross income of the taxpayer for another taxable year or in the gross income of a related taxpayer.

Â Â Â Â Â  (2) The determination allows a deduction or credit that was erroneously allowed to the taxpayer for another taxable year or to a related taxpayer.

Â Â Â Â Â  (3)(a) The determination requires the exclusion from gross income of an item included in a return filed by the taxpayer or with respect to which tax was paid and that was erroneously excluded or omitted from the gross income of the taxpayer for another taxable year, or from the gross income of a related taxpayer; or

Â Â Â Â Â  (b) The determination requires the exclusion from gross income of an item not included in a return filed by the taxpayer and with respect to which the tax was not paid but that is includable in the gross income of the taxpayer for another taxable year or in the gross income of a related taxpayer.

Â Â Â Â Â  (4) The determination disallows a deduction or credit that should have been allowed to, but was not allowed to, the taxpayer for another taxable year, or to a related taxpayer.

Â Â Â Â Â  (5) The determination allows or disallows any of the additional deductions allowable in computing the taxable income of estates or trusts, or requires or denies any of the inclusions in the computation of taxable income of beneficiaries, heirs or legatees, specified in sections 641 to 679 of the Internal Revenue Code, or corresponding provisions of subsequent internal revenue laws, and the correlative inclusion or deduction, as the case may be, has been erroneously excluded, omitted or included, or disallowed, omitted or allowed, as the case may be in respect of the related taxpayer.

Â Â Â Â Â  (6) The determination allows or disallows a deduction (including a credit) in computing the taxable income (or, as the case may be, net income, normal tax net income or surtax net income) of a corporation, and a correlative deduction or credit has been erroneously allowed, omitted or disallowed, as the case may be, in respect of a related taxpayer described in ORS 314.105 (2)(g).

Â Â Â Â Â  (7)(a) The determination determines the basis of property, and in respect of any transaction on which such basis depends, or in respect of any transaction that was erroneously treated as affecting such basis, there occurred, with respect to a taxpayer described in paragraph (b) of this subsection, any of the errors described in paragraph (c) of this subsection.

Â Â Â Â Â  (b) The taxpayer with respect to whom the erroneous treatment occurred must be:

Â Â Â Â Â  (A) The taxpayer with respect to whom the determination is made;

Â Â Â Â Â  (B) A taxpayer who acquired title to the property in the transaction and from whom, mediately or immediately, the taxpayer with respect to whom the determination is made derived title; or

Â Â Â Â Â  (C) A taxpayer who had title to the property at the time of the transaction and from whom, mediately or immediately, the taxpayer with respect to whom the determination is made derived title, if the basis of the property in the hands of the taxpayer with respect to whom the determination is made is determined under section 1015(a) of the Internal Revenue Code.

Â Â Â Â Â  (c) With respect to a taxpayer described in paragraph (b) of this subsection, there was an erroneous inclusion in, or omission from, gross income, there was an erroneous recognition, or nonrecognition, of gain or loss, or there was an erroneous deduction of an item properly chargeable to capital account or an erroneous charge to capital account of an item properly deductible. [1971 c.248 Â§4; 1983 c.162 Â§50; 1987 c.293 Â§52; 2005 c.94 Â§77]

Â Â Â Â Â  314.130 [1953 c.702 Â§3; repealed by 1971 c.248 Â§6]

Â Â Â Â Â  314.135 Computation; method of adjustment; credit or setoff limited; recovery after payment limited. (1)(a) In computing the amount of an adjustment under ORS 314.105 to 314.135 there shall first be ascertained the tax previously determined for the taxable year with respect to which the error was made. The amount of the tax previously determined shall be the excess of:

Â Â Â Â Â  (A) The sum of the amount shown as the tax by the taxpayer on the return of the taxpayer, if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon, plus the amounts previously assessed (or collected without assessment) as a deficiency, over

Â Â Â Â Â  (B) The amount of refunds (as defined in ORS 314.415) made.

Â Â Â Â Â  (b) There shall then be ascertained the increase or decrease in tax previously determined which results solely from the correct treatment of the item in the computation of gross income, taxable income, and other matters under ORS 316.317 or ORS chapter 317 or 318. A similar computation shall be made for any other taxable year affected, or treated as affected, by an Oregon net loss for prior years (as provided by ORS 317.476 or 317.478 and section 45b, chapter 293, Oregon Laws 1987), by a net operating loss deduction (as defined in the federal Internal Revenue Code) or by a capital loss carryback or carryover (as defined in the federal Internal Revenue Code) determined with reference to the taxable year with respect to which the error was made. The amount so ascertained (together with any amounts wrongfully collected as additions to the tax or interest, as a result of such error) for each taxable year shall be the amount of the adjustment for that taxable year.

Â Â Â Â Â  (2) The adjustment authorized in ORS 314.115 (1) shall be made by assessing and collecting, or refunding or crediting, the amount thereof in the same manner as if it were a deficiency determined by the Department of Revenue with respect to the taxpayer as to whom the error was made or an overpayment claimed by such taxpayer, as the case may be, for the taxable year or years with respect to which an amount is ascertained under subsection (1) of this section and as if on the date of the determination one year remained before the expiration of the periods of limitation upon assessment or filing claim for refund for such taxable year or years. If, as a result of a determination described in ORS 314.105 (1)(d), an adjustment has been made by the assessment and collection of a deficiency of the refund or credit of an overpayment, and subsequently such determination is altered or revoked, the amount of the adjustment ascertained under subsection (1) of this section shall be redetermined on the basis of such alteration or revocation and any overpayment or deficiency resulting from such redetermination shall be refunded or credited, or assessed and collected, as the case may be, as an adjustment under this part. In the case of an adjustment resulting from an increase or decrease in a net operating loss or net capital loss which is carried back to the year of adjustment, interest shall not be collected or paid for any period prior to the close of the taxable year in which the net operating loss or net capital loss arises.

Â Â Â Â Â  (3) The amount to be assessed and collected in the same manner as a deficiency, or to be refunded or credited in the same manner as an overpayment, under ORS 314.105 to 314.135, shall not be diminished by any credit or setoff based upon any item other than the one which was the subject of the adjustment. The amount of the adjustment under ORS 314.105 to 314.135, if paid, shall not be recovered by a claim or suit for refund or suit for erroneous refund based upon any item other than the one which was the subject of the adjustment. [1971 c.248 Â§5; 1983 c.162 Â§51; 1987 c.293 Â§52a]

Â Â Â Â Â  314.140 Adjustment of returns of related taxpayers after reallocation of income or deduction on federal return. (1) Whenever there has been an adjustment of federal income tax liability involving a reallocation of any item of income or deduction between related taxpayers, and when such adjustment results in the assessment of a tax deficiency or the issuance of a refund check or both, then for Oregon income tax purposes, whether or not the Department of Revenue effects a similar reallocation of income or deduction for the same tax year, said federal tax deficiency and additions thereto shall be deducted (to the extent otherwise provided by law) by the taxpayer paying the same, and said federal tax refund, including interest thereon, shall be returned (to the extent otherwise required by law) by the taxpayer receiving the same.

Â Â Â Â Â  (2) If, however, the related taxpayers involved (or their authorized representatives) so elect in accordance with subsection (3), then the refund of one, with interest thereon, shall be treated as a reduction of the deficiency of the other, including additions thereto, so that only the net amount of deficiency shall be deducted or the net amount of refund shall be returned, as the case may be.

Â Â Â Â Â  (3) An election under subsection (2) shall be in writing, signed by each related taxpayer or authorized representative, and filed with the department prior to the expiration of the applicable period of limitation with respect to the adjustment of the last open state return of either related taxpayer affected by the federal tax deficiency or refund. Such election shall constitute a waiver of any statute of limitations to permit the adjustment of all returns of the related taxpayers for the purpose only of effecting a reallocation of income or deductions similar to that made by the federal tax authorities and to adjust the federal income tax deductions resulting therefrom. [1953 c.702 Â§4]

Â Â Â Â Â  314.155 [1965 c.178 Â§8; 1969 c.493 Â§79; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.160 [1965 c.178 Â§9; 1969 c.493 Â§80; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.165 [1965 c.178 Â§10; 1969 c.493 Â§81; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.170 [1965 c.178 Â§11; repealed by 1969 c.493 Â§98]

Â Â Â Â Â  314.175 [1965 c.178 Â§12; 1969 c.493 Â§82; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.210 [Formerly 317.605; 2003 c.46 Â§31; repealed by 2005 c.94 Â§78]

Â Â Â Â Â  314.220 [Formerly 317.610; repealed by 2005 c.94 Â§78]

Â Â Â Â Â  314.230 [Formerly 317.615; repealed by 2005 c.94 Â§78]

Â Â Â Â Â  314.250 [1967 c.592 Â§18; 1987 c.293 Â§53; repealed by 1989 c.802 Â§8 (1)]

POLLUTION CONTROL FACILITIES

Â Â Â Â Â  314.255 Collection of taxes due after revocation of certification of pollution control facility; exceptions to tax relief allowed for pollution control facility. (1) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1), the Department of Revenue immediately shall collect any taxes due by reason of such revocation, and shall have the benefit of all laws of this state pertaining to the collection of income and excise taxes. No assessment of such taxes shall be necessary and no statute of limitation shall preclude the collection of such taxes.

Â Â Â Â Â  (2) No tax relief shall be allowed under ORS 307.405 or 315.304 for any pollution control facility constructed or used by or for the benefit of any governmental or quasi-governmental body or public corporation or form thereof, except where such facilities are used for resource recovery. [1967 c.592 Â§Â§16,17; 1969 c.493 Â§83; 1979 c.531 Â§5]

LOBBYING EXPENDITURES

Â Â Â Â Â  314.256 Lobbying expenditures; proxy tax. (1) If a tax is imposed upon an organization under section 6033(e) of the Internal Revenue Code (proxy tax on lobbying expenditures) for any tax year, a like tax is imposed for the tax year upon the same amount as taxed for federal tax purposes, as allocated or apportioned to Oregon. The rate of the tax shall be the rate specified in ORS 317.061. The tax shall be assessed and collected under the applicable provisions of this chapter and ORS chapter 305.

Â Â Â Â Â  (2) Any organization that is required to include on a federal return the information described in section 6033(e)(1) of the Internal Revenue Code shall file a copy of the federal return containing the information with the Department of Revenue.

Â Â Â Â Â  (3) The department may determine by rule the method by which the tax described in subsection (1) of this section is allocated and apportioned to Oregon.

Â Â Â Â Â  (4) If section 6033(e) of the Internal Revenue Code (relating to the proxy tax on lobbying expenditures) is repealed or otherwise eliminated by Act of the United States, this section is repealed as of the applicable date of the repeal or elimination of the proxy tax under section 6033(e) of the Internal Revenue Code. [1995 c.556 Â§37; 1997 c.839 Â§49]

Â Â Â Â Â  314.257 [1995 c.556 Â§46; repealed by 1997 c.839 Â§69]

REMICS AND FASITS

Â Â Â Â Â  314.260 Taxation of real estate mortgage investment conduits. (1)(a) An entity described in section 860D of the Internal Revenue Code (a real estate mortgage investment conduit or REMIC) is not subject to a tax under ORS chapter 316, 317 or 318 (and may not be treated as a corporation, partnership or trust for purposes of ORS chapter 316, 317 or 318).

Â Â Â Â Â  (b) If a REMIC engages in a prohibited transaction as defined in section 860F(a)(2) of the Internal Revenue Code, the REMIC shall be subject to a tax equal to six and six-tenths percent of the net income derived from the prohibited transaction. The tax imposed under this paragraph shall be assessed and collected under this chapter and ORS chapter 305 and shall be credited to the General Fund to be made available for general governmental expenses.

Â Â Â Â Â  (2) The income of any REMIC shall be taxable to the holders of the interests in the REMIC under ORS chapter 316, 317 or 318, whichever is applicable.

Â Â Â Â Â  (3) Taxable income or loss with respect to income received as the holder of any interest in a REMIC shall be determined under sections 860A to 860G of the Internal Revenue Code.

Â Â Â Â Â  (4) To determine the portion of the income of a REMIC that is taxable to a nonresident holder of an interest in the REMIC, there shall be included only that part derived from or connected with sources in this state, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules in ORS 316.352 (1987 Replacement Part). [1987 c.293 Â§63; 2005 c.94 Â§79]

Â Â Â Â Â  314.265 Taxation of financial asset securitization investment trusts. (1)(a) An entity described in section 860L of the Internal Revenue Code (a financial asset securitization investment trust, or FASIT) shall not be subject to a tax under ORS chapter 316, 317 or 318 (and shall not be treated as a corporation, partnership, trust or mortgage pool for purposes of ORS chapter 316, 317 or 318).

Â Â Â Â Â  (b) If a FASIT engages in a prohibited transaction as defined in section 860L(e)(2) of the Internal Revenue Code, the FASIT shall be subject to a tax equal to 6.6 percent of the net income derived from the prohibited transaction. The tax shall be paid by the holder of the ownership interest in the FASIT. The tax imposed under this paragraph shall be assessed and collected under the applicable provisions of this chapter and ORS chapter 305 and shall be credited to the General Fund to be made available for general governmental expenses.

Â Â Â Â Â  (2) The income of any FASIT shall be taxable to the holders of the ownership interests in the FASIT under ORS chapter 316, 317 or 318, whichever is applicable.

Â Â Â Â Â  (3) Taxable income or loss, with respect to income received as the holder of any interest in a FASIT, shall be determined under sections 860H to 860L of the Internal Revenue Code, as defined in ORS 316.012 or 317.010 and 317.018, and section 1621(e) of the Small Business Job Protection Act of 1996 (P.L. 104-188), as otherwise determined and modified under ORS chapter 316, 317 or 318, whichever is applicable, to the FASIT interest holder.

Â Â Â Â Â  (4) To determine the portion of the income of a FASIT that is taxable to a nonresident holder of an interest in the FASIT, there shall be included only that part derived from or connected with sources in this state. [1997 c.839 Â§51]

Â Â Â Â Â  314.275 [1957 c.544 Â§2; 1969 c.493 Â§84; 1983 c.162 Â§52; repealed by 1987 c.293 Â§56]

METHODS OF ACCOUNTING AND REPORTING INCOME

Â Â Â Â Â  314.276 Method of accounting. (1) The method of accounting of a partnership, REMIC (real estate mortgage investment conduit), FASIT (financial asset securitization investment trust) or taxpayer shall be the same as the method of accounting which the partnership, REMIC, FASIT or taxpayer uses for federal income tax purposes for the taxable year.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the method of accounting used by the partnership, REMIC, FASIT or taxpayer does not clearly reflect income, the computation of taxable income shall be made under such method as the Department of Revenue may prescribe.

Â Â Â Â Â  (3) If the method of accounting is changed for federal income tax purposes, the partnership, REMIC, FASIT or taxpayer shall adopt the same method of accounting for purposes of ORS chapter 316, 317 or 318 and shall use that method beginning with the return filed which corresponds to the first federal return filed which is required to use the new method. Any adjustments required to prevent amounts from being duplicated or omitted shall be taken into account for state tax purposes in the same manner as for federal tax purposes.

Â Â Â Â Â  (4) Subsections (1) and (3) of this section shall not apply with respect to methods of accounting which are disallowed for purposes of ORS chapter 316, 317 or 318. [1987 c.293 Â§57; 1997 c.839 Â§53]

Â Â Â Â Â  314.277 [1961 c.176 Â§Â§2,4; 1969 c.493 Â§85; repealed by 1987 c.293 Â§56]

Â Â Â Â Â  314.280 Allocation of income of financial organization or public utility from business within and without state; rules; alternative apportionment for electing utilities or telecommunications taxpayers. (1) If a taxpayer has income from business activity as a financial organization or as a public utility (as defined respectively in ORS 314.610 (4) and (6)) which is taxable both within and without this state (as defined in ORS 314.610 (8) and 314.615), the determination of net income shall be based upon the business activity within the state, and the Department of Revenue shall have power to permit or require either the segregated method of reporting or the apportionment method of reporting, under rules and regulations adopted by the department, so as fairly and accurately to reflect the net income of the business done within the state.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section dealing with the apportionment of income earned from sources both within and without the State of Oregon are designed to allocate to the State of Oregon on a fair and equitable basis a proportion of such income earned from sources both within and without the state. Any taxpayer may submit an alternative basis of apportionment with respect to the income of the taxpayer and explain that basis in full in the return of the taxpayer. If approved by the department that method will be accepted as the basis of allocation.

Â Â Â Â Â  (3)(a) Apportionment rules adopted by the department under this section must apply the weightings used in ORS 314.650 to comparable factors used to apportion income from business activity of taxpayers subject to this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a taxpayer primarily engaged in utilities or telecommunications may elect to have income from business activity apportioned by applying the weightings used in ORS 314.650 (1999 Edition) to comparable factors used to apportion such income.

Â Â Â Â Â  (c) The election shall be made in the time and manner prescribed by the department by rule. The election shall continue in force and effect for the tax year for which the election is made and for each subsequent tax year until the year in which the taxpayer revokes the election.

Â Â Â Â Â  (d) An electing taxpayer may revoke the taxpayerÂs election by filing a revocation of election in the time and manner prescribed by the department. The revocation shall apply to the tax year following the year in which the election is made and to each subsequent tax year.

Â Â Â Â Â  (e) As used in this subsection:

Â Â Â Â Â  (A) ÂTelecommunicationsÂ means business operations that conduct, maintain or provide for the transmission of voice data and text between network termination points and telecommunications reselling. Transmission facilities may be based on one technology or a combination of technologies.

Â Â Â Â Â  (B) ÂUtilitiesÂ means business operations that provide electric power, natural gas, steam supply, water supply or sewage removal through a permanent infrastructure of lines, mains and pipes. [1957 c.632 Â§4 (enacted in lieu of 316.205 and 317.180); 1963 c.319 Â§1; 1965 c.152 Â§22; 2001 c.933 Â§1]

Â Â Â Â Â  314.285 [1957 c.632 Â§5 (enacted in lieu of 316.210 and 317.185); repealed by 1987 c.293 Â§56]

Â Â Â Â Â  314.287 Costs allocable to inventory. (1) In the computation of state taxable income, costs allocable to inventory shall be the same as those allocable to inventory under section 263A of the Internal Revenue Code as of the close of the tax year for which a return is filed and shall not be adjusted for any addition, subtraction, modification or other adjustment contained in this chapter or ORS chapter 316, 317 or 318 or other law governing the imposition of state taxes imposed upon or measured by net income.

Â Â Â Â Â  (2) If any provision of ORS chapter 316, 317 or 318 appears to require an adjustment to inventory costs contrary to the provisions of this section, that adjustment shall not be made.

Â Â Â Â Â  (3) The additions, subtractions, modifications or other adjustments to federal taxable income required in determining Oregon taxable income under ORS chapter 316, 317 or 318 shall be made to federal taxable income notwithstanding that such adjustments are properly attributable to costs allocable to inventory. [1987 c.293 Â§57b]

Â Â Â Â Â  314.290 [1957 c.102 Â§2; 1979 c.579 Â§4; 1991 c.457 Â§16a; 1995 c.556 Â§22; repealed by 2001 c.509 Â§19]

Â Â Â Â Â  314.295 Apportionment or allocation where two or more organizations, trades or businesses are owned or controlled by the same interests. In any case of two or more organizations, trades or businesses (whether or not incorporated, whether or not organized in the United States and whether or not affiliated) owned or controlled directly or indirectly by the same interests, the Department of Revenue may distribute, apportion or allocate gross income, deductions, credits or allowances between or among such organizations, trades or businesses, if it determines that such distribution, apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations, trades or businesses. [1957 c.632 Â§10 (enacted in lieu of 316.560 and 317.375); 1991 c.457 Â§16b]

Â Â Â Â Â  314.297 Election for alternative determination of farm income; computation of income; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarm incomeÂ:

Â Â Â Â Â  (A) Means taxable income attributable to a farming business; and

Â Â Â Â Â  (B) Includes gain from the sale or other disposition of property (other than land) regularly used by the taxpayer in the farming business for a substantial period of time.

Â Â Â Â Â  (b) ÂFarming businessÂ has the meaning given that term in section 263A(e)(4) of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂTaxable incomeÂ has the meaning given that term in ORS 316.022.

Â Â Â Â Â  (d) ÂTaxpayerÂ means a person subject to tax under ORS chapter 316, but does not include an estate or trust.

Â Â Â Â Â  (2) A taxpayer may elect to have personal income taxes for the tax year determined under this section in lieu of ORS chapter 316 if the individual is engaged in a farming business for the tax year and has farm income for the tax year.

Â Â Â Â Â  (3) The taxpayer shall make the election in the manner provided by the Department of Revenue. In making the election, the taxpayer shall determine the amount of farm income that is to be considered elected farm income. The election shall apply only to the tax year for which the election is made.

Â Â Â Â Â  (4) Upon making the election, the tax imposed under this section shall equal:

Â Â Â Â Â  (a) The tax computed under ORS chapter 316 on the taxable income of the taxpayer reduced by the income that is elected farm income under subsection (3) of this section; plus

Â Â Â Â Â  (b) The cumulative increase in the tax computed under ORS chapter 316 that would result if the taxable income of the taxpayer for each of the three prior tax years were increased by an amount equal to one-third of the income that is elected farm income under subsection (3) of this section.

Â Â Â Â Â  (5) Any tax credit that would be allowable against the tax computed under ORS chapter 316 may be allowed against the tax computed under this section.

Â Â Â Â Â  (6) The department shall:

Â Â Â Â Â  (a) Prescribe the manner in which an election under this section is made; and

Â Â Â Â Â  (b) Adopt rules on:

Â Â Â Â Â  (A) The order and manner in which items of income, gain, deduction, loss or limitation on tax shall be taken into account in computing the tax under this section; and

Â Â Â Â Â  (B) The treatment of a short tax year for purposes of this section. [2001 c.252 Â§2]

Â Â Â Â Â  314.300 Passive activity loss; determination; treatment. For purposes of applying section 469 of the Internal Revenue Code to the laws of this state imposing taxes upon or measured by income:

Â Â Â Â Â  (1) Passive activity loss shall be determined with respect to the activities of the taxpayer under section 469 of the Internal Revenue Code and related federal law and then shall be adjusted by the additions, subtractions, modifications and other adjustments as allocated to passive activity loss under subsection (2) of this section.

Â Â Â Â Â  (2) Those additions, subtractions, modifications and other adjustments required to be made to federal taxable income under this chapter or ORS chapters 316, 317 and 318, or other law governing the imposition of state taxes imposed upon or measured by income, shall be allocated to passive activity loss as provided by rule of the Department of Revenue.

Â Â Â Â Â  (3) Passive activity loss, as determined under subsections (1) and (2) of this section, shall not be allowed for the taxable year of the taxpayer. Passive activity loss shall be treated as a deduction allocable to passive activity in the next succeeding year, and except as otherwise adjusted under subsection (1) of this section, shall be treated in the same manner as passive activity loss is treated under section 469 of the Internal Revenue Code, and related sections.

Â Â Â Â Â  (4) For state personal income tax purposes, in the case of a nonresident, passive activity loss attributable to Oregon sources shall be treated in the same manner as described under subsections (1) to (3) of this section. [1987 c.293 Â§64; 1995 c.556 Â§23]

Â Â Â Â Â  314.302 Interest on deferred tax liabilities with respect to installment obligations; rules. (1) Subject to subsections (2) to (4) of this section, if interest on deferred tax liability with respect to an installment obligation is required to be paid for federal income tax purposes under section 453A of the Internal Revenue Code, then interest on that same deferred tax liability shall be paid in the same manner (including the pledging rules under section 453A(d) of the Internal Revenue Code) for state tax purposes and shall, in the amount added, increase the tax imposed under ORS chapter 316, 317 or 318, whichever is appropriate.

Â Â Â Â Â  (2) Interest added to tax pursuant to subsection (1) of this section shall be determined in the same manner as interest is determined under section 453A(c) of the Internal Revenue Code except that in determining the interest to be added using section 453A(c) of the Internal Revenue Code:

Â Â Â Â Â  (a) The interest rate in effect under ORS 305.220 for deficiencies for the month with or within which the taxable year of the taxpayer ends shall be substituted for the underpayment rate referred to in section 453A(c)(2)(B); and

Â Â Â Â Â  (b) The maximum rate of tax in effect under ORS chapter 316, 317 or 318, whichever is appropriate, shall be substituted for the federal rates of tax referred to in section 453A(c)(3)(B).

Â Â Â Â Â  (3) The Department of Revenue shall adopt rules consistent with those adopted under section 453A of the Internal Revenue Code and with laws of this state as may be necessary to carry out the provisions of this section, including rules providing for the application of this subsection in the case of contingent payments, short taxable years, pass-thru entities and derivation, attribution or apportionment of installment obligations or income from installment obligations.

Â Â Â Â Â  (4) In the case of a nonresident subject to taxation under ORS chapter 316, in determining whether or not interest is to be added to tax under this section, and the amount of interest to be added, only those installment obligations that arise from dispositions of property in this state shall be taken into consideration.

Â Â Â Â Â  (5) For purposes of determining interest under ORS 314.395 or penalties under ORS 314.400 or other law, and for purposes of refund, estimated and other prepayments of tax, credits and all other purposes, the interest added under this section shall be considered as any other increase in the tax imposed under ORS chapter 316, 317 or 318, whichever is appropriate.

Â Â Â Â Â  (6) The interest added to tax imposed under this section shall be assessed and collected under the applicable provisions of this chapter and ORS chapters 305, 316, 317 and 318 and shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred. [1989 c.625 Â§57]

Â Â Â Â Â  314.304 Amortization of goodwill and other intangibles; expensing of depreciable assets; elections before April 15, 1998. (1) Notwithstanding ORS 314.415 or other law, if a taxpayer has made one or both elections under Treas. Reg. Â§1.197-1T for federal income tax purposes, the election or elections shall apply for Oregon tax purposes. The taxpayer shall amend the taxpayerÂs Oregon return to conform the return with the corresponding federal return affected by the election or elections. The amendment must be made on or before April 15, 1998.

Â Â Â Â Â  (2) If, for taxable years beginning on or after January 1, 1993, and before January 1, 1995, a taxpayer made the election described in section 179(c) of the Internal Revenue Code, as amended by the Revenue Reconciliation Act of 1993 (P.L. 103-66), on the taxpayerÂs federal income tax return, the taxpayer may amend the taxpayerÂs corresponding Oregon return. The amendment shall conform the return to the taxpayerÂs federal income tax return with respect to amounts subject to the section 179(c) election. Notwithstanding the provisions in section 179(c) and the regulations thereunder that set forth the time for making the election, the taxpayerÂs amended return must be filed on or before April 15, 1998. [1995 c.556 Â§42; 1999 c.21 Â§33]

Â Â Â Â Â  Note: 314.304 is repealed June 30, 2008. See section 34, chapter 21, Oregon Laws 1999.

Â Â Â Â Â  314.306 Income from discharge of indebtedness; bankruptcy; insolvency. (1) If a taxpayer excludes an amount from federal gross income by reason of the discharge of indebtedness of the taxpayer under section 108(a)(1)(A) of the Internal Revenue Code (relating to discharge of indebtedness in a bankruptcy declared under U.S.C. Title 11), then, with respect to that portion of the excluded amount that is apportioned to Oregon, the taxpayer shall apply the rules in 11 U.S.C. 346(j), as amended and in effect on April 15, 1995.

Â Â Â Â Â  (2) If a taxpayer excludes an amount from federal gross income by reason of the discharge of indebtedness of the taxpayer under section 108(a)(1)(B) or (C) of the Internal Revenue Code (relating to discharge of indebtedness in insolvency or discharge of qualified farm indebtedness), then, with respect to that portion of the excluded amount that is apportioned to Oregon, the following paragraphs shall apply, in the following order:

Â Â Â Â Â  (a) If the taxpayer has made the election under section 108(b)(5) of the Internal Revenue Code to first reduce the basis of the depreciable property of the taxpayer, the election shall also be effective for Oregon tax purposes. A corresponding reduction in the basis of the depreciable property of the taxpayer shall be made for Oregon tax purposes.

Â Â Â Â Â  (b) The amount, if any, by which the following attributes are reduced under section 108(b)(1) of the Internal Revenue Code for federal tax purposes shall be added back for Oregon tax purposes:

Â Â Â Â Â  (A) Federal net operating loss.

Â Â Â Â Â  (B) Capital loss carryover.

Â Â Â Â Â  (C) Basis of the property of the taxpayer, excluding amounts subject to the election under section 108(b)(5) of the Internal Revenue Code.

Â Â Â Â Â  (D) Passive activity loss carryover.

Â Â Â Â Â  (c) Excluding amounts subject to the election in section 108(b)(5) of the Internal Revenue Code:

Â Â Â Â Â  (A) Any Oregon net operating loss of an individual or corporate taxpayer, including a net operating loss carryover to the taxpayer, shall be reduced by the amount of discharged indebtedness.

Â Â Â Â Â  (B) Any net capital loss for the taxable year of the discharge, and any capital loss carryover to the taxable year, shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraph (A) of this paragraph.

Â Â Â Â Â  (C) The basis of the property of the taxpayer shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (D) The passive activity loss carryover under section 469(b) of the Internal Revenue Code from the taxable year of the discharge shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraphs (A), (B) and (C) of this paragraph. [1995 c.556 Â§19]

LIABILITY OF TRANSFEREE OR OWNER OF TRUST

Â Â Â Â Â  314.310 Liability of transferee of taxpayer for taxes imposed on taxpayer. (1) When a taxpayer ceases to exist or is no longer subject to the jurisdiction of this state (although subject to the courts of a state having comity or reciprocity with the State of Oregon), being indebted for taxes upon or measured by net income, the transferee of the money or property of the taxpayer shall be liable for any such tax or deficiency in tax, including penalties and interest, imposed by law on the taxpayer and accruing or accrued upon the date of transfer, to the extent of the amount of money or value of the property received by the transferee. Property received by the transferee shall be valued at the fair market value of said property at the time of transfer to the initial transferee by the taxpayer.

Â Â Â Â Â  (2) The amount for which a transferee of the property of a taxpayer is liable in respect of any such tax or deficiency in tax, including penalties and interest, whether shown on the return of the taxpayer or determined as a deficiency in the tax, shall be assessed against such transferee and collected and paid in the same manner and subject to the same provisions and limitations as would apply to the taxpayer had the taxpayer or it continued subject to the jurisdiction of this state, except as provided in this section.

Â Â Â Â Â  (3) As used in this section, the term ÂtransfereeÂ means one not a bona fide purchaser for value and includes an heir, legatee, devisee, distributee of an estate of a deceased person, the shareholder of a dissolved corporation, the assignee or donee of an insolvent person, the successor of a corporation which is a party to a corporate reorganization, and persons acting on behalf of such transferees in a fiduciary capacity.

Â Â Â Â Â  (4) The period of limitation for assessment of any such liability of a transferee shall be as follows:

Â Â Â Â Â  (a) In the case of the liability of an initial transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the taxpayer.

Â Â Â Â Â  (b) In the case of the liability of a transferee of a transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the taxpayer.

Â Â Â Â Â  (c) If, before the expiration of the period of limitation for the assessment of the liability of the transferee, as set forth in paragraph (a) or (b) of this subsection, a court proceeding for the collection of the tax or liability in respect thereof has been filed against the taxpayer or last preceding transferee, then the period of limitation for assessment of the liability of the transferee shall expire one year after final judgment has been rendered in the court proceedings.

Â Â Â Â Â  (d) If, before the expiration of the time prescribed in paragraph (a), (b) or (c) of this subsection for the assessment of the liability, both the Department of Revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period of extension agreed upon. The period so agreed upon may be further extended by subsequent agreements in writing made before the expiration of the period of extension previously agreed upon.

Â Â Â Â Â  (5) For the purposes of this section, if the taxpayer is deceased, or in the case of a corporation, has terminated its existence, the period of limitation for assessment against the taxpayer shall be the period which would be in effect had death or termination of existence not occurred.

Â Â Â Â Â  (6) In the absence of notice to the Department of Revenue of the existence of a fiduciary relationship, notice of liability enforceable under this section in respect of a tax or deficiency in tax, including penalties and interest thereon, imposed upon or measured by net income, if mailed to the last-known address of the person subject to the liability, shall be sufficient for the purposes of this section even if such person is deceased, or is under a legal disability, or, in the case of a corporation, has terminated its existence. [1955 c.367 Â§2; 1969 c.493 Â§86; 1995 c.453 Â§4; 1997 c.325 Â§35]

Â Â Â Â Â  314.330 Lien if grantor or other person determined to be owner of trust. (1) If a final determination treats the grantor of a trust or any other person as the owner of any portion of a trust pursuant to sections 671 to 679 of the federal Internal Revenue Code or any other law, the lien of the State of Oregon imposed by ORS 314.417 shall attach to all property and rights to property, whether real or personal, of that portion of the trust. The lien may be foreclosed pursuant to ORS 314.419 or collected by warrant pursuant to ORS 314.430.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, Âfinal determinationÂ means:

Â Â Â Â Â  (a) An assessment which has become final due to failure to exercise or exhaust rights of appeal to the Oregon Tax Court.

Â Â Â Â Â  (b) A decision of the Oregon Tax Court which has become final.

Â Â Â Â Â  (c) A decision of the Oregon Supreme Court. [1985 c.149 Â§Â§2,3; 1995 c.556 Â§24; 1995 c.650 Â§31]

RETURNS

Â Â Â Â Â  314.355 Returns when tax year changed. If a taxpayer changes the tax year on the basis of which net income is computed, the taxpayer shall, at the time and in the manner the Department of Revenue prescribes, make a separate return of net income received during the period intervening between the end of the former income year of the taxpayer and the beginning of the new income year. [1957 c.632 Â§6 (enacted in lieu of 316.520); 1987 c.293 Â§58]

Â Â Â Â Â  314.360 Information returns. (1) Fiduciaries required to make returns under laws imposing tax upon or measured by net income, proprietorships, partnerships, corporations, joint stock companies or associations or insurance companies, having places of business in this state, in whatever capacity acting, including lessees or mortgagors of real or personal property, fiduciaries, employers, purchasers of stumpage and all officers and employees of the state or of any political subdivisions of the state, having the control, custody, disposal or payment of interest (other than interest coupons payable to bearer), rent, dividends, salaries, fees, wages, the purchase price of stumpage, emoluments or other fixed or determinable annual or periodical gains, profits and income, paid or payable, during any year to any taxpayer, shall make return thereof, under oath, to the Department of Revenue, under such regulations and in such form and manner and to such extent as it may prescribe.

Â Â Â Â Â  (2)(a) Every person doing business as a broker shall, when required by the department, render a correct return duly verified under oath, under such rules and regulations as the department may prescribe, showing the names of customers for whom such person has transacted any business, with such details as to the profits, losses, or other information which the department may require, as to each of such customers, as will enable the department to determine whether all income tax due on profits or gains of such customers has been paid.

Â Â Â Â Â  (b) Every person who is required to file a return with respect to a real estate transaction under section 6045(e) of the Internal Revenue Code shall file a copy of that return with the department.

Â Â Â Â Â  (3) The department may prescribe circumstances under which the filing requirements under this section are waived. [1957 c.632 Â§7 (enacted in lieu of 316.535); 1959 c.305 Â§1; 1987 c.293 Â§59; 1987 c.366 Â§3; 1997 c.839 Â§54]

Â Â Â Â Â  314.362 Filing return on magnetic media or other machine-readable form; rules. (1) The information return and the employerÂs annual return, described in ORS 314.360 and 316.202 (3) shall be filed on magnetic media or other machine-readable form if the corresponding federal return is required to be filed on magnetic media or other machine-readable form by section 6011 (e) of the Internal Revenue Code and the regulations, revenue rulings and revenue procedures adopted pursuant to that section.

Â Â Â Â Â  (2) The Department of Revenue may, by administrative rule, adopt the regulations, revenue rulings or revenue procedures which are adopted pursuant to section 6011 (e) of the Internal Revenue Code whenever such regulations, revenue rulings or revenue procedures may be adopted.

Â Â Â Â Â  (3) The department may require that the magnetic media or other machine-readable forms filed with it meet specifications prescribed by the department. The department may allow an alternative method of filing if the person filing the return is unable to meet the specifications prescribed by the department. [1987 c.366 Â§2; 1991 c.457 Â§17; 1993 c.726 Â§12; 1995 c.556 Â§25; 1997 c.839 Â§55]

Â Â Â Â Â  314.363 [1975 c.760 Â§2; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  314.365 [1957 c.632 Â§8 (enacted in lieu of 316.550 and 317.365); 1961 c.533 Â§51; repealed by 1985 c.266 Â§6]

Â Â Â Â Â  314.370 Department requiring return or supplementary return. If the Department of Revenue is of the opinion that a taxpayer has failed to file a return, or to include in a return filed, either intentionally or through error, items of taxable income, it may require from the taxpayer a return or supplementary return, under oath, in such form as it shall prescribe, of all the items of income which the taxpayer received during the year for which the return is made, whether or not taxable under the provisions of the applicable tax law. If from a supplementary return, or otherwise, the department finds that any items of taxable income have been omitted from the original return it may require the items so omitted to be disclosed under oath of the taxpayer, and to be added to the original return. Such supplementary return and the correction of the original return shall not relieve the taxpayer from any of the penalties to which the taxpayer may be liable under any provisions of law whether or not the department required a return or a supplementary return under this section. [1957 c.632 Â§9 (enacted in lieu of 316.555)]

Â Â Â Â Â  314.380 Furnishing copy of federal or other state return or report; action required when return filed or changed or tax assessed. (1) Every taxpayer shall, upon request of the Department of Revenue, furnish a copy of the return for the corresponding year, which the taxpayer has filed or may file with the federal government, showing the taxpayerÂs net income and how obtained and the several sources from which derived. Every taxpayer shall, upon request of the department, furnish a copy of any federal revenue agentÂs report or other audit report made upon any audit or adjustment of the taxpayerÂs federal income tax return or income tax return of another state.

Â Â Â Â Â  (2)(a) The taxpayer shall report to the department any change in the taxpayerÂs taxable income that is subject to tax by this state or any change in the taxpayerÂs tax liability paid to or owing this state because:

Â Â Â Â Â  (A) The Internal Revenue Service or other competent authority has changed or corrected the amount of a taxpayerÂs taxable income, tax credit or other amount taken into account in determining the taxpayerÂs tax liability as reported on a federal income tax return or an income tax return of another state for any taxable year; or

Â Â Â Â Â  (B) The taxpayer:

Â Â Â Â Â  (i) Files an original or amended return that is accepted by the Internal Revenue Service or the taxing authority of another state; or

Â Â Â Â Â  (ii) Is assessed tax by the Internal Revenue Service or the taxing authority of another state for the failure to file a return as required.

Â Â Â Â Â  (b) In the case of a change or correction made by the Internal Revenue Service or by the taxing authority of another state, the report shall either concede the accuracy of the determination or state wherein the taxpayer believes it to be erroneous. The report may be treated by the department as a claim for refund pursuant to ORS 314.415 if the department determines that the taxpayerÂs correct Oregon tax liability is a reduction from the taxpayerÂs Oregon tax liability prior to the filing of the report. Notwithstanding the limitations of ORS 314.415, a claim for refund under this paragraph shall be deemed timely if received by the department within two years after the federal or other state correction was made.

Â Â Â Â Â  (c) In the case of a taxpayer filing an original or amended federal or other state return that reports a change in the taxpayerÂs taxable income that is subject to tax by this state or that results in a change in the taxpayerÂs tax liability paid to or owing this state, the report required by this subsection shall be an amended Oregon return. The taxpayer shall file the amended return with the department within 90 days thereafter.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) A change or correction of a taxpayerÂs taxable income is deemed to be made on the date of the audit report making the change or correction; and

Â Â Â Â Â  (b) The date on which an original or amended return is accepted by the Internal Revenue Service or other state taxing authority is the date the original or amended return is filed if the return is subsequently accepted by the Internal Revenue Service or other state taxing authority.

Â Â Â Â Â  (4) The provisions of ORS 305.305 shall constitute the exclusive remedy of a person whose notice of deficiency or assessment is based upon a change or correction of the personÂs taxable income under this section. [1957 c.632 Â§11 (enacted in lieu of 316.565 and 317.380); 1963 c.509 Â§1; 1985 c.602 Â§3; 1989 c.414 Â§7; 1997 c.100 Â§2; 1999 c.74 Â§1; 2001 c.9 Â§4]

Â Â Â Â Â  314.385 Form of returns; time for filing; alternative filing formats; rules. (1)(a) For purposes of ORS chapter 316, returns shall be filed with the Department of Revenue on or before the due date of the corresponding federal return for the tax year as prescribed under the Internal Revenue Code and the regulations adopted pursuant thereto, except that the final return of a decedent shall be filed at any time following the death of the decedent, to and including the 15th day of the fourth month after expiration of the regular tax year of the decedent.

Â Â Â Â Â  (b) For purposes of ORS chapters 317 and 318, returns shall be filed with the department on or before the 15th day of the month following the due date of the corresponding federal return for the tax year, as prescribed under the Internal Revenue Code and the regulations adopted pursuant thereto.

Â Â Â Â Â  (c) The department may allow further time for filing returns equal in length to the extension periods allowed under the Internal Revenue Code and its regulations.

Â Â Â Â Â  (d) If no return is required to be filed for federal income tax purposes, the due date or extension period for a return shall be the same as the due date, or extension period, would have been if the taxpayer had been required to file a return for federal income tax purposes for the tax year. However, the due date for returns filed for purposes of ORS chapter 317 or 318 shall be on or before the 15th day of the month following what would have been the federal return due date for the tax year.

Â Â Â Â Â  (2) There shall be annexed to the return a statement verified as provided under ORS 305.810 by a declaration of the taxpayer making the return to the effect that the statements contained therein are true.

Â Â Â Â Â  (3) Returns shall be in such form as the department may, from time to time, prescribe. The department shall prepare blank forms for the returns and distribute them throughout the state. Such forms shall be furnished the taxpayer upon request, but failure to receive or secure a form shall not relieve the taxpayer from the obligation of making any return required by law.

Â Â Â Â Â  (4)(a) The department may by rule authorize the filing of a return in alternative formats to those described in subsection (3) of this section and may prescribe the conditions, requirements and technical standards for a filing under this subsection.

Â Â Â Â Â  (b) Notwithstanding subsections (1) to (3) of this section, the department may by rule prescribe a different due date for a return filed in an alternative format.

Â Â Â Â Â  (c) The policy of the Legislative Assembly in granting the department rulemaking authority under paragraph (b) of this subsection is to have the department prescribe due dates that mirror the due dates that apply to federal returns filed in alternative formats for federal tax purposes. [1957 c.632 Â§12 (enacted in lieu of 316.545 and 317.355); 1959 c.156 Â§1; last sentence of subsection (1) derived from 1959 c.156 Â§3; 1963 c.281 Â§1; 1987 c.293 Â§59a; 1989 c.625 Â§55; 1991 c.457 Â§17a; 1997 c.84 Â§1; 1997 c.839 Â§56; 2003 c.77 Â§10a]

Â Â Â Â Â  314.395 Time for payment of tax; interest on delayed return. (1) The tax shall be paid to the Department of Revenue at the time fixed by ORS 314.385 for filing the return without regard to extensions.

Â Â Â Â Â  (2) When the time for filing a return of income is extended at the request of the taxpayer, interest at the rate established under ORS 305.220 for each month or fraction of a month from the time the return was originally required to be filed to the time of payment shall be added and paid. [1969 c.166 Â§2; 1971 c.354 Â§3; 1973 c.402 Â§17; 1975 c.593 Â§13; 1980 c.20 Â§24; 1982 s.s.1 c.16 Â§6; 1987 c.293 Â§59b]

Â Â Â Â Â  314.397 Manner of payment. The tax may be paid with uncertified check under any rules as the Department of Revenue shall adopt, but if a check so received is not paid by the financial institution on which it is drawn, the taxpayer by whom the check is tendered remains liable for the payment of the tax and for all legal penalties the same as if the check had not been tendered. [1989 c.625 Â§61 (enacted in lieu of 316.407); 1997 c.631 Â§451]

Â Â Â Â Â  314.400 Penalty assessed for failure to file report or return or to pay tax when due; interest; limitation on penalty. (1) If a taxpayer fails to file a report or return or fails to pay a tax by the date on which the filing or payment is due, the Department of Revenue shall add to the amount required to be shown as tax on the report or return a delinquency penalty of five percent of the amount of the unpaid tax.

Â Â Â Â Â  (2) If the failure to file a report or return continues for a period in excess of three months after the due date:

Â Â Â Â Â  (a)(A) There shall be added to the amount of tax required to be shown on the report or return a failure to file penalty of 20 percent of the amount of the tax; and

Â Â Â Â Â  (B) Thereafter the department may send a notice and demand to the person to file a report or return within 30 days of the mailing of the notice. If after the notice and demand no report or return is filed within the 30 days, the department may determine the tax according to the best of its information and belief, assess the tax with appropriate penalty and interest plus an additional penalty of 25 percent of the tax deficiency determined by the department and give written notice of the determination and assessment to the person required to make the filing.

Â Â Â Â Â  (b) But the report or return is filed before a notice of determination and assessment is issued by the department, the failure to file penalty referred to in paragraph (a)(A) of this subsection shall be added to the amount of tax shown on the report or return.

Â Â Â Â Â  (3) A penalty equal to 100 percent of any deficiency determined by the department shall be assessed and collected if:

Â Â Â Â Â  (a) There is a failure to file a report or return with intent to evade the tax;

Â Â Â Â Â  (b) A report or return was falsely prepared and filed with intent to evade the tax; or

Â Â Â Â Â  (c) A false claim was intentionally filed under ORS 310.635, 310.657 and 310.706.

Â Â Â Â Â  (4) Interest shall be collected on the unpaid tax at the rate established under ORS 305.220 for each month or fraction of a month, computed from the time the tax became due, during which the tax remains unpaid.

Â Â Â Â Â  (5) Each penalty imposed under this section is in addition to any other penalty imposed under this section. However, the total amount of penalty imposed under this section and ORS 305.265 (13) with respect to any deficiency shall not exceed 100 percent of the deficiency.

Â Â Â Â Â  (6) For purposes of subsections (1) and (2) of this section, the amount of tax required to be shown or that is shown on the report or return shall be reduced by the amount that is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax that is claimed on the report or return. If the amount required to be shown as tax on the report or return is less than the amount that is actually shown as tax on the report or return, this subsection shall be applied by substituting the lower amount.

Â Â Â Â Â  (7) Notwithstanding subsection (1) of this section, the five percent penalty for failure to file a report or return or pay a tax at the time the tax becomes due may not be imposed if:

Â Â Â Â Â  (a) The taxpayer pays the full amount of the tax plus accrued interest within 30 days of the date shown on the departmentÂs notice sent to the taxpayer; and

Â Â Â Â Â  (b)(A) The taxpayer had filed an amended individual tax return or an amended corporate return of income or excise tax accompanied by less than full payment of the tax shown on the return plus accrued interest; or

Â Â Â Â Â  (B) The department issues a notice of tax deficiency to the taxpayer under ORS 305.265. [1971 c.354 Â§2; 1975 c.593 Â§14; 1977 c.870 Â§41; 1980 c.7 Â§25; 1981 c.724 Â§4; 1982 s.s.1 c.16 Â§7; 1985 c.602 Â§4; 1987 c.158 Â§48a; 1993 c.726 Â§13; 1995 c.780 Â§5; 1997 c.170 Â§26; 2005 c.335 Â§1]

Â Â Â Â Â  314.401 De minimis tax payment not required. Notwithstanding ORS 314.395 and 314.400, if the balance of tax due as shown on the report or return filed by the taxpayer for the tax year is less than $1, payment of the amount shown shall not be required. [1999 c.73 Â§2]

Â Â Â Â Â  314.402 Understatement of taxable income; penalty; waiver of penalty. (1) If the Department of Revenue determines that there is a substantial understatement of taxable income for any taxable year under any law imposing a tax on or measured by net income, there shall be added to the amount of tax required to be shown on the return a penalty equal to 20 percent of the amount of any underpayment of tax attributable to the understatement of taxable income.

Â Â Â Â Â  (2) A substantial understatement of taxable income exists for any taxable year if the amount of the understatement for the taxable year exceeds:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, $15,000.

Â Â Â Â Â  (b) In the case of a corporation other than an S corporation, as defined in section 1361 of the Internal Revenue Code, or a personal holding company, as defined in section 542 of the Internal Revenue Code, $25,000.

Â Â Â Â Â  (3) In the case of any item attributable to an abusive tax shelter:

Â Â Â Â Â  (a) No reduction of the amount of the understatement shall be made with regard to that item regardless of the existence of substantial authority for the treatment of the item by the taxpayer.

Â Â Â Â Â  (b) No reduction of the amount of the understatement shall be made with regard to that item regardless of the disclosure of the facts affecting the tax treatment of the item unless, in addition to the disclosure, the taxpayer reasonably believed that the tax treatment of the item was more likely than not the proper treatment.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAbusive tax shelterÂ means any partnership, corporation or other organization or entity, any investment plan or arrangement or any other plan or arrangement, which has as its principal purpose the evasion or improper avoidance of federal or state income tax. ÂAbusive tax shelterÂ includes any investment or activity in connection with which tax benefits derived by investors are not clearly intended under the tax laws or any investment or activity that involves little or no economic reality, making use of unrealistic allocations of income or expenses, inflated appraisals of asset values, losses substantially in excess of investment, mismatching of income and expenses, financing techniques that do not conform to standard commercial business practice or mischaracterization of the substance of the investment or activity.

Â Â Â Â Â  (b) ÂUnderstatementÂ means the excess of the amount of the taxable income required to be shown on the return for the taxable year over the amount of the taxable income which is shown on the return, reduced by any portion of the understatement that is attributable to:

Â Â Â Â Â  (A) The tax treatment of any item by the taxpayer if there is or was substantial authority for such treatment; or

Â Â Â Â Â  (B) Any item with respect to which:

Â Â Â Â Â  (i) The relevant facts affecting the itemÂs tax treatment are adequately disclosed in the return or in a statement attached to the return; and

Â Â Â Â Â  (ii) There is a reasonable basis for the tax treatment of the item by the taxpayer.

Â Â Â Â Â  (5) The penalty imposed under this section is in addition to any other penalty imposed by law. A penalty imposed under this section shall be treated for all purposes as an additional deficiency subject to the provisions of ORS 305.265, but shall not bear interest.

Â Â Â Â Â  (6) The department may waive all or any part of the penalty imposed under this section on a showing by the taxpayer that there was reasonable cause for the understatement, or any portion thereof, and that the taxpayer acted in good faith. [1987 c.843 Â§9; 1995 c.556 Â§25a]

Â Â Â Â Â  314.405 [1957 c.632 Â§13 (enacted in lieu of 316.605 and 317.405); 1959 c.212 Â§1; subsection (8) derived from 1959 c.212 Â§3; 1961 c.504 Â§1; 1965 c.554 Â§1; 1969 c.166 Â§3; 1969 c.493 Â§87; 1971 c.333 Â§1; 1971 c.354 Â§4; 1973 c.402 Â§29; 1975 c.593 Â§15; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.405)]

COLLECTING DELINQUENT TAXES; LIENS; INTEREST AND ADDITIONS TO TAX; REFUNDS

Â Â Â Â Â  314.407 Assessment of taxes owing but not submitted with return; time of assessment; recording of warrant. For the purposes of ORS 314.407 and 314.417 to 314.423:

Â Â Â Â Â  (1) In the case of a return submitted to the Department of Revenue with payment of less than the amount of tax computed to be due, the difference between the tax computed to be owing by the taxpayer and the tax submitted with the return is considered as ÂassessedÂ on the due date of the return (determined with regard to any extension of time granted for the filing of the return) or the date the return is filed, whichever is later.

Â Â Â Â Â  (2) The term Âtime of assessmentÂ means:

Â Â Â Â Â  (a) In the case of an assessment made under ORS 305.265 and 314.410, 30 days after the date the notice of assessment is mailed to the taxpayer;

Â Â Â Â Â  (b) In the case of an assessment made under ORS 314.440, five days after the date the notice of assessment is mailed to the taxpayer; or

Â Â Â Â Â  (c) In the case of a tax assessed as described in subsection (1) of this section, the due date of the return (determined with regard to any extension of time granted for the filing of the return) or the date the return is filed, whichever is later.

Â Â Â Â Â  (3) Unless a warrant has been recorded in the County Clerk Lien Record in the county in which property is located, no warrant shall be considered as a lien with respect to that property. [1971 c.215 Â§2; 1977 c.870 Â§42; 1987 c.586 Â§39; 1995 c.79 Â§154]

Â Â Â Â Â  314.410 Time limit for notice of deficiency; circumstances when claim for refund may be reduced after time limit; time limit for refund or notice of deficiency for pass-through entity items. (1) At any time within three years after the return was filed, the Department of Revenue may give notice of deficiency as prescribed in ORS 305.265.

Â Â Â Â Â  (2) If the department finds that gross income equal to 25 percent or more of the gross income reported has been omitted from the taxpayerÂs return, notice of the deficiency may be given at any time within five years after the return was filed.

Â Â Â Â Â  (3)(a) The limitations to the giving of notice of a deficiency provided in this section shall not apply to a deficiency resulting from false or fraudulent returns, or in cases where no return has been filed.

Â Â Â Â Â  (b)(A) If the Commissioner of Internal Revenue or other authorized officer of the federal government or an authorized officer of another stateÂs taxing authority makes a change or correction as described in ORS 314.380 (2)(a)(A) and, as a result of the change or correction, an assessment of tax or issuance of a refund is permitted under any provision of the Internal Revenue Code or applicable law of the other state, or pursuant to an agreement between the taxpayer and the federal or other state taxing authority that extends the period in which an assessment of federal or other state tax may be made, then notice of a deficiency under any Oregon law imposing tax upon or measured by income for the corresponding tax year may be mailed within two years after the department is notified by the taxpayer or the commissioner or other tax official of the correction, or within the applicable three-year or five-year period prescribed in subsections (1) and (2) of this section, whichever period expires later.

Â Â Â Â Â  (B) A notice of deficiency mailed pursuant to this paragraph may assert any adjustment necessary to arrive at the correct amount of Oregon taxable income and Oregon tax liability for the tax year for which the federal or other state change or correction is made.

Â Â Â Â Â  (c) If the taxpayer files an original or amended federal or other state return as described in ORS 314.380 (2)(a)(B), the department may reduce any claim for refund as a result of a change in Oregon tax liability related to the original or amended federal or other state return, but may not give notice of a deficiency for an adjustment to Oregon tax liability following the expiration of the applicable period prescribed in subsections (1) and (2) of this section and paragraph (a) of this subsection.

Â Â Â Â Â  (4) The tax deficiency must be assessed and notice of tax assessment mailed to the taxpayer or authorized representative, who is authorized in writing, within one year from the date of the notice of deficiency unless an extension of time is agreed upon as prescribed in subsection (6) of this section.

Â Â Â Â Â  (5) Notwithstanding other provisions of this section, the period for the assessment of any deficiency attributable to any part of the gain realized upon the sale or exchange of the taxpayerÂs principal residence, as provided in section 1034 of the Internal Revenue Code (as in effect prior to the repeal of section 1034 of the Internal Revenue Code by the Taxpayer Relief Act of 1997 (P.L. 105-34)), does not expire prior to the expiration of three years from the date the department is notified by the taxpayer of:

Â Â Â Â Â  (a) The cost of purchasing the new residence which the taxpayer claims results in nonrecognition of any part of such gain;

Â Â Â Â Â  (b) The taxpayerÂs intention not to purchase a new residence; or

Â Â Â Â Â  (c) A failure to purchase a new residence within the period prescribed in section 1034 of the Internal Revenue Code (as in effect prior to the repeal of section 1034 of the Internal Revenue Code by the Taxpayer Relief Act of 1997 (P.L. 105-34)).

Â Â Â Â Â  (6) If, prior to the expiration of any period of time prescribed in this section for giving of notice of deficiency or of assessment, the department and the taxpayer consent in writing to the notice of deficiency being mailed or deficiency being assessed after the expiration of such prescribed period, notice of such deficiency may be mailed or the deficiency assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

Â Â Â Â Â  (7) In the case of a deficiency attributable to the application to the taxpayer of a net operating loss carryback, notice of such deficiency may be mailed at any time before the expiration of the period within which notice of a deficiency for the taxable year of the net operating loss which results in such carryback may be mailed.

Â Â Â Â Â  (8) Notwithstanding the other provisions of this section, if any taxpayer agreed with the United States Commissioner of Internal Revenue or the taxing authority of another state for an extension, or renewals thereof, of the period for giving notices of deficiencies and assessing deficiencies in income tax for any year, the period for mailing notices of deficiencies of tax for such years and the period for filing a claim for refund under ORS 314.380 (2)(b) shall expire on the later of:

Â Â Â Â Â  (a) The expiration of an applicable period described in subsections (1) to (7) or (9) of this section; or

Â Â Â Â Â  (b) Six months after the date of the expiration of the agreed period for assessing a deficiency.

Â Â Â Â Â  (9)(a) Notwithstanding the other provisions of this section and ORS 314.415, the period for claiming a refund or giving a notice of deficiency with respect to an item that is shown or required to be shown on a taxpayerÂs return and that is attributable to a pass-through entity does not expire prior to three years from the date of the filing of the pass-through entity return to which the item on the taxpayerÂs return relates.

Â Â Â Â Â  (b) As used in this subsection, Âpass-through entityÂ means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes. [1957 c.632 Â§14 (enacted in lieu of 316.610 and 317.410); 1959 c.212 Â§2; 1959 c.591 Â§20; subsection (8) derived from 1959 c.212 Â§3 and 1959 c.591 Â§21; 1963 c.509 Â§2; 1963 c.627 Â§1 (referred and rejected); 1969 c.405 Â§1; 1969 c.493 Â§Â§88,88a; 1971 c.507 Â§1; 1977 c.870 Â§43; 1983 c.162 Â§53; 1985 c.602 Â§5; 1993 c.726 Â§14; 1997 c.100 Â§3; 1999 c.74 Â§3; 1999 c.90 Â§4a; 2001 c.9 Â§5; 2005 c.54 Â§1]

Â Â Â Â Â  314.412 Issuing of notice of deficiency attributable to involuntary conversion; time limit. Notwithstanding ORS 314.410, the period for issuing any notice of deficiency attributable to any part of the gain realized upon an involuntary conversion as provided in the federal Internal Revenue Code which applies to the Personal Income Tax Act of 1969 or as provided in the corporate excise tax or corporate income tax laws, shall not expire prior to the expiration of three years from the date the Department of Revenue is notified by the taxpayer of:

Â Â Â Â Â  (1) The replacement of the converted property which the taxpayer claims results in nonrecognition of any part of such gains; or

Â Â Â Â Â  (2) The taxpayerÂs intention not to replace such property; or

Â Â Â Â Â  (3) A failure of the taxpayer to replace the property within the period prescribed in the federal Internal Revenue Code which applies to the Personal Income Tax Act of 1969, in the corporation excise tax laws or in the corporation income tax laws, whichever is applicable. [1975 c.705 Â§2; 1989 c.626 Â§3]

Â Â Â Â Â  314.415 Refunds; interest; credits. (1) If the Department of Revenue determines pursuant to ORS 305.270 that the amount of the tax due is less than the amount theretofore paid, the excess shall be refunded by the department with interest at the rate established under ORS 305.220, for each month or fraction of a month during a period beginning 45 days after the due date of the return or the date the tax was paid, whichever is the later, to the time the refund is made.

Â Â Â Â Â  (2)(a) The department may not allow or make a refund after three years from the time the return was filed, or two years from the time the tax (or a portion of the tax) was paid, whichever period expires later, unless before the expiration of this period a claim for refund is filed by the taxpayer in compliance with ORS 305.270. In any case, if the original return is not filed within three years of the due date, excluding extensions, of the return, the department may allow or make a refund only of amounts paid within two years from the date of the filing of the claim for refund. If a refund is disallowed for the tax year during which excess tax was paid for any reason set forth in this subsection, the department may not allow the excess as a credit against any tax occurring on a return filed for a subsequent year.

Â Â Â Â Â  (b) The department may not make a refund if the tax owed after offsets for all amounts owed the state, or a county pursuant to a judgment obtained under ORS 169.151, is less than $1.

Â Â Â Â Â  (c) If a taxpayer would qualify under section 6511(h) of the Internal Revenue Code for a suspension of the running of the periods specified for filing a claim for refund of federal income tax, the period specified in paragraph (a) of this subsection shall also be suspended.

Â Â Â Â Â  (d) The department may not pay an employee interest on a refund of a tax withheld by an employer if the interest would be for any period prior to the time the employee files a personal income tax return for the tax year involved or for any period prior to the day that is 45 days after the date when the employeeÂs annual return for that year was filed or was due, whichever is later.

Â Â Â Â Â  (e) The department may not pay interest on a refund of estimated tax paid under ORS 314.505 to 314.525 or 316.557 to 316.589 if the interest would be for any period prior to the time the taxpayer files a tax return for the tax year involved or for any period prior to the day that is 45 days after the date when the tax return for that year was filed or was due, whichever is later.

Â Â Â Â Â  (f) The amount of the refund, exclusive of interest on the refund, may not exceed the portion of the tax paid during the period preceding the filing of the claim or, if no claim is filed, then during the period preceding the allowance of the refund during which a claim might have been filed. Where there has been an overpayment of any tax imposed, the amount of the overpayment and interest on the overpayment shall be credited against any tax, penalty or interest then due from the taxpayer, and only the balance shall be refunded.

Â Â Â Â Â  (g) Except as provided in ORS 305.265 (12), if, pursuant to a notice of deficiency or assessment, the taxpayer pays the amount specified in the notice, or any part thereof, and if, upon appeal, the Oregon Tax Court or the Oregon Supreme Court orders that all or any part of the deficiency amount specified in the notice and paid by the taxpayer be refunded, the amount so ordered to be refunded shall bear interest at the rate established for refunds in ORS 305.220. Interest shall be computed from the date of payment to the department. Nothing in this subsection shall require that interest be paid upon any amount for any period for which interest upon the same amount for the same period is required to be paid under ORS 305.419.

Â Â Â Â Â  (3)(a) Notwithstanding any provision to the contrary in ORS 305.265 or 305.270 or subsection (1) or (2) of this section, if, prior to the expiration of the period prescribed in subsection (2) of this section, the department and the taxpayer consent in writing to the refund of tax after the expiration of the period prescribed:

Â Â Â Â Â  (A) The department shall make the refund prior to the expiration of the period agreed upon; and

Â Â Â Â Â  (B) The department may not make or allow a refund after the expiration of the period agreed upon unless a claim for refund is filed by the taxpayer before the expiration of the period agreed upon in compliance with the manner prescribed by the department. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

Â Â Â Â Â  (b) The department may consent to extend the period during which a refund may be made only if the taxpayer has consented to the assessment of additional tax, if additional taxes are determined upon audit, after the expiration of the applicable three-year or five-year period prescribed in ORS 314.410 (1) and (2).

Â Â Â Â Â  (4)(a) If the claim for credit or refund relates to an overpayment on account of the deductibility by the taxpayer, or by a partnership, of the worthlessness of a share of stock in a corporation, of the right to subscribe for or to receive a share of stock in a corporation, or of a debt, in lieu of the three-year period of limitation prescribed in subsection (2) of this section, the period shall be seven years from the date prescribed by law for the filing of the return for the year with respect to which the claim is made.

Â Â Â Â Â  (b) If the claim described in paragraph (a) of this subsection is made after the expiration of the three-year period prescribed in subsection (2) of this section, the department may not allow interest with respect to any credit or refund determined to be due upon the claim for the period beginning at the close of the three-year period prescribed in subsection (2) of this section and ending at the expiration of six months after the date on which the claim is filed.

Â Â Â Â Â  (5)(a) If the claim for credit or refund relates to an overpayment attributable to a net operating loss carryback or a net capital loss carryback, in lieu of the three-year period of limitation prescribed in subsection (2) of this section, the period shall be the period that ends three years after the time prescribed by law for filing the return (including extensions) for the taxable year of the net operating loss or net capital loss that results in such carryback. In the case of such a claim, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection (1), (2) or (3) of this section, whichever is applicable, to the extent of the amount of the overpayment attributable to the carryback. If the allowance of a credit or refund of an overpayment of tax attributable to a net operating loss carryback or a net capital loss carryback is otherwise prevented by the operation of any law or rule of law other than ORS 305.150, relating to closing agreements, the credit or refund may be allowed or made if the claim for credit or refund is filed within the period provided in this subsection. To the extent that the carryback was not an issue in any proceeding in which the determination of a court, including the Oregon Tax Court, has become final, the claimed credit or refund applicable to that carryback may be allowed or made under this subsection.

Â Â Â Â Â  (b) For purposes of subsection (1) or (2) of this section, if any overpayment of tax results from a carryback of a net operating loss or net capital loss, the overpayment shall be deemed not to have been made prior to the later of:

Â Â Â Â Â  (A) The due date of the return for the taxable year in which such net operating loss or net capital loss arises;

Â Â Â Â Â  (B) The date the return for the year in which the net operating loss or net capital loss arises is filed; or

Â Â Â Â Â  (C) The date of filing of the return for the year to which the net operating loss or net capital loss is carried back.

Â Â Â Â Â  (6) Notwithstanding any provision to the contrary in ORS 305.265 or 305.270 or this section, if the taxpayer has agreed with the United States Commissioner of Internal Revenue for an extension, or a renewal of an extension, of the period for proposing and assessing deficiencies in federal income tax for any year, the period within which a claim for credit or refund may be filed or credit or refund allowed or made if no claim is filed shall be the period provided within subsections (1) to (5) of this section or six months after the date of the expiration of the agreed period for assessing deficiency in federal income tax, whichever period expires later.

Â Â Â Â Â  (7) If a joint return is filed, the department may make separate refunds at the request of either spouse. The separate refunds shall bear the same proportion to the total refund as the adjusted gross income of each spouse bears to the adjusted gross income of both spouses, or as otherwise determined by the department.

Â Â Â Â Â  (8) If a taxpayer entitled to a refund under subsection (1) of this section dies, the department may issue a draft for payment of such refund under the terms and conditions set out in ORS 293.490 to 293.500 exercising the same powers and subject to the same restrictions pursuant to which the State Treasurer is authorized to pay the amounts of warrants, checks or orders under those statutes. [1957 c.632 Â§15 (enacted in lieu of 316.615 and 317.415); 1969 c.166 Â§4; 1969 c.405 Â§2; 1971 c.354 Â§5; 1971 c.507 Â§2; 1975 c.593 Â§16; 1977 c.870 Â§44; 1982 s.s.1 c.16 Â§8; 1983 c.162 Â§54; 1985 c.61 Â§3; 1985 c.602 Â§6; 1985 c.603 Â§1; 1985 c.802 Â§19; 1987 c.293 Â§60; 1987 c.647 Â§1; 1989 c.626 Â§4; 1991 c.457 Â§17b; 1993 c.726 Â§16; 1995 c.650 Â§32; 1999 c.73 Â§4; 1999 c.90 Â§1a; 2001 c.641 Â§3; 2005 c.48 Â§1; 2005 c.210 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 210, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 314.415 by sections 1 and 2 of this 2005 Act apply to requests for apportionment made on or after the effective date of this 2005 Act [November 4, 2005]. [2005 c.210 Â§3]

Â Â Â Â Â  314.417 Unpaid tax or withholding lien at time of assessment. If any person neglects or refuses to pay an income tax at the time of assessment, or fails to pay to the Department of Revenue any amount required to be withheld under ORS 316.167 and 316.172, the amount of the unpaid tax including interest and penalty thereon shall be a lien in favor of the State of Oregon upon all property and rights to property, whether real or personal, belonging to the person. The lien shall arise at the time of assessment or the time the amount withheld is to be paid to the department and the lien shall continue until the liability for the taxes, with interest and penalty, is satisfied. [1971 c.215 Â§3; 1981 c.546 Â§1]

Â Â Â Â Â  314.419 Foreclosure of lien. In addition to any other remedy provided by law the lien created by ORS 314.417 may be foreclosed in the following manner:

Â Â Â Â Â  (1) The Director of the Department of Revenue shall issue an order directed to the sheriff of the county in which the property or interest in property subject to the lien is located, describing the property subject to the lien, and commanding the sheriff to seize the property specified and sell it to pay the amount shown on the order to be due. In the discretion of the director an order of like terms, force and effect may be issued and directed to any agent authorized to collect income taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (2) If the property seized by the sheriff is personal property the sheriff shall utilize the procedures under ORS 311.640 to effect collection of the amount due.

Â Â Â Â Â  (3) If the property seized by the sheriff is real property the sheriff shall proceed to sell the real property in the same manner that real property is sold under a writ of execution.

Â Â Â Â Â  (4) Any property which has been sold under this section may be redeemed from the purchaser by the taxpayer or any junior lienor within 120 days from the date of the sale by paying to the purchaser the full purchase price paid plus an additional 20 percent of the purchase price.

Â Â Â Â Â  (5) In any proceeding under this section to sell property to foreclose a lien, the taxpayer may claim any exemption to which the taxpayer is entitled under the laws of this state relating to property exempt from execution. [1971 c.215 Â§4]

Â Â Â Â Â  314.420 [1957 c.632 Â§16 (enacted in lieu of 316.620, 317.370 and 317.420); 1969 c.166 Â§5; repealed by 1971 c.354 Â§7]

Â Â Â Â Â  314.421 When lien valid. The lien imposed by ORS 314.417 shall not be valid as against any purchaser, holder of a security interest, mechanicÂs lienor or judgment creditor until a warrant is issued and recorded under ORS 314.430. [1971 c.215 Â§5; 1987 c.586 Â§40]

Â Â Â Â Â  314.423 Status of lien. (1) After a warrant has been recorded under ORS 314.430, the lien imposed by ORS 314.417 shall be subordinate to:

Â Â Â Â Â  (a) Any interest in real property to the same extent that a judgment recorded in the County Clerk Lien Record under ORS 18.152 at the same time the warrant was recorded would be subordinate to the interest; and

Â Â Â Â Â  (b) Any interest in personal property to the same extent that a security agreement filed under the Uniform Commercial Code at the same time the warrant was filed would be subordinate to the interest.

Â Â Â Â Â  (2) After a warrant has been recorded under ORS 314.430, the lien imposed by ORS 314.417 shall not be valid as to a purchaser, security interest holder or lienholder in a sale, security agreement or lien arising out of the following types of property or property transactions unless the purchaser, security interest holder or lienholder had actual knowledge of the lien:

Â Â Â Â Â  (a) Securities as defined in ORS 78.1020;

Â Â Â Â Â  (b) Retail purchases in the ordinary course of business;

Â Â Â Â Â  (c) Casual sales of personal property;

Â Â Â Â Â  (d) AttorneyÂs liens;

Â Â Â Â Â  (e) Insurance contract loans; or

Â Â Â Â Â  (f) Passbook loans. [1971 c.215 Â§Â§6,7; 1987 c.586 Â§41; 1997 c.325 Â§36; 2003 c.576 Â§230]

Â Â Â Â Â  314.425 Examining books, records or persons. (1) The Department of Revenue, for the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of the taxable income of any taxpayer, may examine or cause to be examined by an agent or representative designated by it for the purpose, any books, papers, records or memoranda bearing upon the matter required to be included in the return, and may require the attendance of the taxpayer or officer or agent or any other person having knowledge in the premises, and may take testimony and require proof material for the information, with power to administer oaths to such persons. The department shall have authority, by order or subpoena to be served with the same force and effect and in the same manner that a subpoena is served in a civil action in the tax court, to require the production at any time and place it may designate of any books, papers, accounts or other information necessary to the carrying out of any law imposing tax on or measured by net income.

Â Â Â Â Â  (2) If any person fails to comply with any subpoena or order of the department or to produce or permit the examination or inspection of any books, papers or documents pertinent to any investigation or inquiry under this section, or to testify to any matter regarding which the person may be lawfully interrogated, the department may apply to the tax court for the county in which the person resides for an order to the person to attend and testify, or otherwise comply with the demand or request of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the request on demand of the department within 10 days after service of the order (or such further time as the court may grant) or to justify the failure within that time. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state. [1957 c.632 Â§17 (enacted in lieu of 316.625 and 317.425); 1995 c.650 Â§33]

Â Â Â Â Â  314.430 Warrant for collection of taxes. (1) If any tax imposed under ORS chapter 118, 316, 317 or 318 or any portion of the tax is not paid within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed (or within five days after the tax becomes due, in the case of the termination of the tax year by the Department of Revenue under the provisions of ORS 314.440) and no provision is made to secure the payment thereof by bond, deposit or otherwise, pursuant to regulations promulgated by the department, the department may issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount of the tax, with the added penalties, interest, collection charge and the sheriffÂs cost of executing the warrant, and to return such warrant to the department and pay to it the money collected by virtue thereof by a time to be therein specified, not less than 60 days from the date of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion thereof and penalties for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the taxpayer against whom it is issued in the same manner as a judgment duly recorded. The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the people of the state had recovered judgment against the taxpayer for the amount of the tax, and shall balance the assessment record of the taxpayer by transferring the unpaid deficiency to the taxpayerÂs delinquent record. [1957 c.632 Â§18 (enacted in lieu of 316.630 and 317.430); 1959 c.74 Â§1; 1959 c.234 Â§1; 1975 c.593 Â§17; 1983 c.696 Â§12; 1985 c.85 Â§12; 1985 c.761 Â§15; 1987 c.586 Â§42; 1989 c.625 Â§62; 1997 c.99 Â§52]

Â Â Â Â Â  314.432 [1989 c.1036 Â§2; 1995 c.53 Â§2; renumbered 305.182 in 1995]

Â Â Â Â Â  314.434 [1989 c.1036 Â§3; 1995 c.53 Â§3; renumbered 305.184 in 1995]

Â Â Â Â Â  314.435 [1957 c.632 Â§19 (enacted in lieu of 316.635 and 317.435); 1959 c.147 Â§1; repealed by 1961 c.573 Â§2 (305.140 enacted in lieu of 314.435, 315.635 and 321.085)]

Â Â Â Â Â  314.440 Tax as debt; termination of taxable period and immediate assessment of tax. (1) Every tax imposed by any law imposing a tax upon or measured by net income, and all increases, interest and penalties thereon shall become, from the time such liability is incurred, a personal debt, due the State of Oregon, from the person or persons liable therefor.

Â Â Â Â Â  (2) If the Department of Revenue finds that a taxpayer designs quickly to depart from the state or to remove the property of the taxpayer therefrom, or to do any other act tending to prejudice or to render wholly or partially ineffectual proceedings to collect the tax for any past tax year or the tax year then current unless such proceedings be brought without delay, the department shall declare the current taxable period for such taxpayer immediately terminated and shall cause notice of such finding and declaration to be given the taxpayer. Simultaneously, the department, on the basis of the best information available to it, shall assess a tax for such terminated period and for the preceding tax year (if no return has been filed therefor, whether or not the time otherwise allowed by law for filing such return and paying the tax has expired), and shall assess additional tax for any years open to assessment under the provisions of the applicable law. The department shall give notice to the taxpayer of all taxes so assessed. Such taxes shall thereupon become immediately due and payable as soon as the notice and findings are issued to the taxpayer or mailed to the last-known address of the taxpayer. In any proceeding in court brought to enforce payment of taxes made due and payable by virtue of the provisions of this section the findings of the department, made as provided in this section, whether made after notice to the taxpayer or not, shall be for all purposes presumptive evidence of the taxpayerÂs design and the certificate of the department of the mailing or issuing of the notice and findings specified in this section is presumptive evidence that the notice and findings were mailed or issued. [1957 c.632 Â§20 (enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  314.445 [1957 c.632 Â§21 (enacted in lieu of 316.650 and 317.455); 1959 c.234 Â§2; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.450 [Subsections (1) and (2) enacted as 1957 c.632 Â§22 (enacted in lieu of 316.655 and 317.460); subsection (3) enacted as 1957 c.545 Â§2; 1959 c.650 Â§1; 1969 c.520 Â§40; 1971 c.418 Â§11; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.455 [1957 c.632 Â§23 (enacted in lieu of 316.660 and 317.465); 1971 c.507 Â§3; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.455)]

Â Â Â Â Â  314.460 [1957 c.632 Â§24 (enacted in lieu of 316.665 and 317.470); 1961 c.533 Â§52; 1967 c.78 Â§2; 1975 c.381 Â§4; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.460)]

Â Â Â Â Â  314.465 [1957 c.632 Â§25 (enacted in lieu of 316.670 and 317.475); 1961 c.533 Â§53; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.465)]

Â Â Â Â Â  314.466 Audits, deficiencies, assessments, refunds and appeals governed by ORS chapter 305. The provisions of ORS chapter 305 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, shall apply to the determination of taxes, penalties and interest imposed under this chapter and ORS chapters 315, 316, 317 and 318, except where the context requires otherwise. [1977 c.870 Â§23 (enacted in lieu of 314.405, 314.455, 314.460 and 314.465); 1995 c.650 Â§34]

Â Â Â Â Â  314.470 [1957 c.632 Â§26 (enacted in lieu of 316.675 and 317.480); repealed by 1961 c.20 Â§1]

ESTIMATED TAX PROCEDURE

Â Â Â Â Â  314.505 Estimate of tax liability by corporations. (1) Every corporation expecting to have a tax liability under either ORS chapter 317 or 318 of $500 or more shall make an estimate of tax liability for the corporationÂs tax year and pay the amount of tax determined as provided in ORS 314.515.

Â Â Â Â Â  (2) The Department of Revenue shall by rule provide for the payment of estimated tax liability by a group of affiliated corporations filing a consolidated return.

Â Â Â Â Â  (3) As used in ORS 314.505 to 314.525, the term Âestimated tax liabilityÂ means the tax computed under ORS chapter 317 or 318 less the credits allowed for purposes of ORS chapter 317 or 318. [1973 c.292 Â§1; 1984 c.1 Â§16; 1993 c.730 Â§41; 1997 c.299 Â§5]

Â Â Â Â Â  314.515 Installment schedule for payment of estimated tax. (1) A corporation required under ORS 314.505 to make payments of estimated tax shall make the payments to the Department of Revenue in installments as follows:

Â Â Â Â Â  (a) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the fourth month of the taxable year.

Â Â Â Â Â  (b) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the sixth month of the taxable year.

Â Â Â Â Â  (c) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the ninth month of the taxable year.

Â Â Â Â Â  (d) The balance of the estimated tax shall be paid on or before the 15th day of the 12th month of the taxable year.

Â Â Â Â Â  (2) Any payment of estimated tax received by the department for which the corporation has made no designation of the quarterly installment to which the payment is to be applied, shall first be applied to underpayments of estimated tax due for any prior quarter of the taxable year. Any excess amount shall be applied to the installment that next becomes due after the payment was received. [1973 c.292 Â§2; 1981 c.678 Â§4; 1985 c.603 Â§2]

Â Â Â Â Â  314.518 Estimated tax payments by electronic funds transfer; phase-in; rules. (1) A corporation required to make a payment of estimated tax under ORS 314.505 to 314.525 shall make the payment by means of electronic funds transfer if:

Â Â Â Â Â  (a) For payment periods beginning on or after July 1, 2001, and before January 1, 2002, the corporationÂs annual total amount of estimated tax liability exceeds $50,000.

Â Â Â Â Â  (b) For payment periods beginning on or after January 1, 2002, the corporation is required to make federal estimated tax payments electronically.

Â Â Â Â Â  (2) The Department of Revenue may adopt rules that provide exemptions from the requirement that estimated tax be paid by electronic funds transfer when the taxpayer is disadvantaged by required payment by electronic funds transfer.

Â Â Â Â Â  (3) The Department of Revenue may accept electronically filed payments voluntarily submitted by a corporation that is not required to pay by means of electronic funds transfer.

Â Â Â Â Â  (4) As used in this section, Âelectronic funds transferÂ has the meaning given that term in ORS 293.525. [1997 c.299 Â§4; 1999 c.21 Â§35; 2001 c.28 Â§5; 2001 c.114 Â§30]

Â Â Â Â Â  314.520 State agency authority over certain electronic funds transfer payments. ORS 314.505, 314.518 and 316.198 do not alter the authority under ORS 293.525 of a state agency to require by rule that certain payments to the agency be made by electronic funds transfer. [1997 c.299 Â§6; 2001 c.114 Â§39; 2005 c.28 Â§2]

Â Â Â Â Â  Note: 314.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.525 Underpayment of estimated tax; interest; nonapplicability of penalties. (1) An underpayment of estimated tax under ORS 314.505 to 314.525 will be considered to have occurred if the estimated tax is not paid as required.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, there shall be no underpayment of estimated tax if the estimated tax paid equals or exceeds the amount described in any one of the following paragraphs:

Â Â Â Â Â  (a) The amount which would be required to be paid if the estimated tax liability were equal to 100 percent of the tax shown on the return for the taxable year or, if no return was filed, 100 percent of the tax for such taxable year.

Â Â Â Â Â  (b) The amount which would be required to be paid if the estimated tax liability were equal to 100 percent of the tax shown on the return for the preceding taxable year, and the preceding taxable year was a taxable year of 12 months.

Â Â Â Â Â  (c)(A) An amount equal to 100 percent of the tax for the taxable year computed by placing on an annualized basis the taxable income:

Â Â Â Â Â  (i) For the first three months of the taxable year, in the case of the installment required to be paid in the fourth month;

Â Â Â Â Â  (ii) For the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month;

Â Â Â Â Â  (iii) For the first six months or for the first eight months of the taxable year in the case of the installment required to be paid in the ninth month; and

Â Â Â Â Â  (iv) For the first nine months or for the first 11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

Â Â Â Â Â  (B) For purposes of this paragraph the taxable income shall be placed on an annualized basis by:

Â Â Â Â Â  (i) Multiplying by 12 the taxable income referred to in subparagraph (A) of this paragraph; and

Â Â Â Â Â  (ii) Dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9 or 11, as the case may be) referred to in subparagraph (A) of this paragraph.

Â Â Â Â Â  (d) An amount equal to 100 percent of the amount obtained by applying section 6655(e) (3)(C) of the Internal Revenue Code to Oregon taxable income.

Â Â Â Â Â  (e) An election made under section 6655(e) (2)(C) of the Internal Revenue Code (relating to annualization periods) for federal tax purposes shall also apply for purposes of estimated tax under ORS 314.505 to 314.525.

Â Â Â Â Â  (3) Interest shall accrue on the underpayment of estimated tax under ORS 314.505 to 314.525 at the rate established under ORS 305.220, for each month or fraction thereof during which period the estimated tax or any installment thereof remains unpaid. The penalty provisions contained in this chapter and ORS chapters 317 and 318 for underpayment of tax shall not apply to underpayments of estimated tax under ORS 314.505 to 314.525.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, the underpayment of estimated tax shall be the excess of:

Â Â Â Â Â  (a) The amount of the installment which would be required to be paid if the estimated tax were equal to the lowest of the payments required under subsection (2) of this section (and allowed to be made by the taxpayer under subsection (5) of this section), over

Â Â Â Â Â  (b) The amount, if any, of the installment paid on or before the last date prescribed for payment.

Â Â Â Â Â  (5) In the case of a large corporation, subsection (2)(b) of this section shall apply only to determine the amount of the first required installment for any taxable year. Any reduction in the first installment by reason of this subsection shall be added to the amount of the next required installment determined without regard to subsection (2)(b) of this section. For purposes of this subsection, a Âlarge corporationÂ is any corporation that had federal taxable income, determined without regard to any amount carried to any of the three taxable years under section 172 or 1212(a) of the Internal Revenue Code, of $1 million or more in any of the three taxable years immediately preceding the taxable year involved.

Â Â Â Â Â  (6) The application of this section to taxable years of less than 12 months shall be in accordance with rules adopted by the Department of Revenue. [1973 c.292 Â§3; 1981 c.678 Â§5; 1982 s.s.1 c.16 Â§9; 1983 c.162 Â§78; 1985 c.603 Â§3; 1987 c.293 Â§61a; 1989 c.625 Â§63; 1995 c.556 Â§26; 1997 c.839 Â§57; 2001 c.660 Â§33]

DIVISION OF INCOME FOR TAX PURPOSES

(General Provisions)

Â Â Â Â Â  314.605 Short title; construction. (1) ORS 314.605 to 314.675 may be cited as the Uniform Division of Income for Tax Purposes Act.

Â Â Â Â Â  (2) ORS 314.610 to 314.670 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1965 c.152 Â§Â§20,21]

Â Â Â Â Â  314.606 Status of ORS 314.605 to 314.675 when in conflict with Multistate Tax Compact. In any case in which the provisions of ORS 314.605 to 314.675 are inconsistent with the provisions of ORS 305.655, the provisions of ORS 314.605 to 314.675 shall control. [1993 c.726 Â§20]

Â Â Â Â Â  314.610 Definitions for ORS 314.605 to 314.675. As used in ORS 314.605 to 314.675, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBusiness incomeÂ means income arising from transactions and activity in the regular course of the taxpayerÂs trade or business and includes income from tangible and intangible property if the acquisition, the management, use or rental, and the disposition of the property constitute integral parts of the taxpayerÂs regular trade or business operations.

Â Â Â Â Â  (2) ÂCommercial domicileÂ means the principal place from which the trade or business of the taxpayer is directed or managed.

Â Â Â Â Â  (3) ÂCompensationÂ means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

Â Â Â Â Â  (4) ÂFinancial organizationÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, any industrial bank, land bank, safe deposit company, private banker, cooperative bank, investment company, or any type of insurance company.

Â Â Â Â Â  (5) ÂNonbusiness incomeÂ means all income other than business income.

Â Â Â Â Â  (6) ÂPublic utilityÂ means any business entity whose principal business is ownership and operation for public use of any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, oil, oil products or gas.

Â Â Â Â Â  (7) ÂSalesÂ means all gross receipts of the taxpayer not allocated under ORS 314.615 to 314.645.

Â Â Â Â Â  (8) ÂStateÂ means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof. [1965 c.152 Â§2; 1997 c.631 Â§452]

Â Â Â Â Â  314.615 When allocation of income from business activity required. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion the net income of the taxpayer as provided in ORS 314.605 to 314.675. Taxpayers engaged in activities as a financial organization or public utility shall report their income as provided in ORS 314.280 and 314.675. [1965 c.152 Â§3; 2001 c.793 Â§6; 2001 c.933 Â§5]

Â Â Â Â Â  314.620 When taxpayer is considered taxable in another state. For purposes of allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675, a taxpayer is taxable in another state if:

Â Â Â Â Â  (1) In that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

Â Â Â Â Â  (2) That state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not. [1965 c.152 Â§4]

(Allocation of Nonbusiness Income)

Â Â Â Â Â  314.625 Certain nonbusiness income to be allocated. Rents and royalties from real or tangible personal property, capital gains, interest, dividends, patent or copyright royalties, or prizes awarded by the Oregon State Lottery, to the extent that they constitute nonbusiness income, shall be allocated as provided in ORS 314.625 to 314.645. [1965 c.152 Â§5; 1995 c.79 Â§155; 1999 c.143 Â§1]

Â Â Â Â Â  314.630 Allocation to this state of net rents and royalties. (1) Net rents and royalties from real property located in this state are allocable to this state.

Â Â Â Â Â  (2) Net rents and royalties from tangible personal property are allocable to this state (a) if and to the extent that the property is utilized in this state, or (b) in their entirety if the taxpayerÂs commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

Â Â Â Â Â  (3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession. [1965 c.152 Â§6]

Â Â Â Â Â  314.635 Allocation to this state of capital gains and losses. (1) Capital gains and losses from sales of real property located in this state are allocable to this state.

Â Â Â Â Â  (2) Capital gains and losses from sales of tangible personal property are allocable to this state if (a) the property had a situs in this state at the time of the sale, or (b) the taxpayerÂs commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

Â Â Â Â Â  (3) Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  (4) Gain or loss from the sale of a partnership interest is allocable to this state in the ratio of the original cost of partnership tangible property in the state to the original cost of partnership tangible property everywhere, determined at the time of the sale. In the event that more than 50 percent of the value of a partnershipÂs assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this state in accordance with the sales factor of the partnership for its first full tax year immediately preceding its tax year during which the partnership interest was sold. [1965 c.152 Â§7; 1989 c.625 Â§64]

Â Â Â Â Â  314.640 Allocation to this state of interest and dividends. Interest and dividends are allocable to this state if the taxpayerÂs commercial domicile is in this state. [1965 c.152 Â§8]

Â Â Â Â Â  314.642 Allocation to this state of lottery prizes. (1) Prizes awarded by the Oregon State Lottery are allocable to this state.

Â Â Â Â Â  (2) A prize awarded by a multistate lottery association of which the Oregon State Lottery is a member is allocable to this state if the ticket upon which the prize is awarded was sold in this state. [1999 c.143 Â§2]

Â Â Â Â Â  314.645 Allocation to this state of patent and copyright royalties. (1) Patent and copyright royalties are allocable to this state (a) if and to the extent that the patent or copyright is utilized by the payer in this state, or (b) if and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  (2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayerÂs commercial domicile is located.

Â Â Â Â Â  (3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayerÂs commercial domicile is located. [1965 c.152 Â§9]

(Apportionment of Business Income)

Â Â Â Â Â  314.647 Policy. The Legislative Assembly finds and declares it to be the policy of this state to carry out a comprehensive review of business income apportionment whenever federal legislation changes the nexus standard for state imposition of taxes based on business activity within state borders. [2001 c.793 Â§12]

Â Â Â Â Â  Note: 314.647 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.650 Business income apportionment. (1) All business income shall be apportioned to this state by multiplying the income by the sales factor.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1) of this section, the business income of a taxpayer that is in the forest products industry, that owns and manages 300,000 or more acres in this state, but less than 400,000 acres, and that processes at least 20 percent of the taxpayerÂs total wood chip supply for papermaking from sawmill residue generated within this state, shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus two times the sales factor, and the denominator of which is four.

Â Â Â Â Â  (b) If the denominator of the property factor, payroll factor or sales factor, as determined under ORS 314.650 to 314.665, is zero, then the denominator specified in paragraph (a) of this subsection shall be reduced by the number of factors with a denominator of zero. [1965 c.152 Â§10; 1989 c.626 Â§5; 1989 c.1088 Â§1; 1995 c.79 Â§156; 2001 c.793 Â§1; 2003 c.739 Â§Â§1,5; 2005 c.832 Â§Â§48,49]

Â Â Â Â Â  Note: Section 48a, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 48a. The amendments to ORS 314.650 by section 48 of this 2005 Act apply to tax years beginning on or after July 1, 2005. [2005 c.832 Â§48a]

Â Â Â Â Â  314.655 Determination of property factor. (1) As used in ORS 314.650, the property factor is a fraction, the numerator of which is the average value of the taxpayerÂs real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayerÂs real and tangible personal property owned or rented and used during the tax period.

Â Â Â Â Â  (2) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

Â Â Â Â Â  (3) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the Department of Revenue may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayerÂs property. [1965 c.152 Â§Â§11,12,13; 2001 c.793 Â§3; 2001 c.933 Â§2]

Â Â Â Â Â  314.660 Determination of payroll factor. (1) As used in ORS 314.650, the payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

Â Â Â Â Â  (2) Compensation is paid in this state if:

Â Â Â Â Â  (a) The individualÂs service is performed entirely within the state; or

Â Â Â Â Â  (b) The individualÂs service is performed both within and without the state, but the service performed without the state is incidental to the individualÂs service within the state; or

Â Â Â Â Â  (c) Some of the service is performed in the state and (A) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (B) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individualÂs residence is in this state. [1965 c.152 Â§Â§14,15; 2001 c.793 Â§4; 2001 c.933 Â§3]

Â Â Â Â Â  314.665 Determination of sales factor; inclusions and exclusions; definitions. (1) As used in ORS 314.650, the sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

Â Â Â Â Â  (2) Sales of tangible personal property are in this state if:

Â Â Â Â Â  (a) The property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

Â Â Â Â Â  (b) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and the purchaser is the United States Government or the taxpayer is not taxable in the state of the purchaser. For purposes of this paragraph:

Â Â Â Â Â  (A) The sale of goods shipped from a public warehouse is not considered to take place in this state if:

Â Â Â Â Â  (i) The taxpayerÂs only activity in Oregon is the storage of the goods in the public warehouse prior to shipment; or

Â Â Â Â Â  (ii) The taxpayerÂs only activities in Oregon are the storage of the goods in the public warehouse prior to shipment and the presence of employees within this state solely for purposes of soliciting sales of the taxpayerÂs products; and

Â Â Â Â Â  (B) ÂTaxpayerÂ means a taxpayer as defined in section 7701 of the Internal Revenue Code, an affiliate of the person storing goods in a public warehouse or a person that is related under section 267 of the Internal Revenue Code to the person storing goods in a public warehouse.

Â Â Â Â Â  (3) Subsection (2)(b) of this section shall not apply to sales of tangible personal property if:

Â Â Â Â Â  (a) The sales are included in the numerator of a formula used to apportion business income to another state of the United States, a foreign country or the District of Columbia; and

Â Â Â Â Â  (b) The other state, a foreign country or the District of Columbia has imposed a tax on or measured by the apportioned business income.

Â Â Â Â Â  (4) Sales, other than sales of tangible personal property, are in this state if (a) the income-producing activity is performed in this state; or (b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

Â Â Â Â Â  (5) Where the sales apportionment factor is determined by administrative rule pursuant to ORS 314.682, 314.684, 317.660 or other law, the Department of Revenue shall adopt rules that are consistent with the determination of the sales factor under this section.

Â Â Â Â Â  (6) For purposes of this section, ÂsalesÂ:

Â Â Â Â Â  (a) Excludes gross receipts arising from the sale, exchange, redemption or holding of intangible assets, including but not limited to securities, unless those receipts are derived from the taxpayerÂs primary business activity.

Â Â Â Â Â  (b) Includes net gain from the sale, exchange or redemption of intangible assets not derived from the primary business activity of the taxpayer but included in the taxpayerÂs business income.

Â Â Â Â Â  (c) Excludes gross receipts arising from an incidental or occasional sale of a fixed asset or assets used in the regular course of the taxpayerÂs trade or business if a substantial amount of the gross receipts of the taxpayer arise from an incidental or occasional sale or sales of fixed assets used in the regular course of the taxpayerÂs trade or business. Insubstantial amounts of gross receipts arising from incidental or occasional transactions or activities may be excluded from the sales factor unless the exclusion would materially affect the amount of income apportioned to this state.

Â Â Â Â Â  (7) The department may determine that a warehouse that meets the definition of Âpublic warehouseÂ under this section may not be treated as a public warehouse if the warehouse is being used primarily for tax avoidance purposes or if transactions related to the use of the warehouse are primarily for tax avoidance purposes.

Â Â Â Â Â  (8) As used in this section, Âpublic warehouseÂ:

Â Â Â Â Â  (a) Means a warehouse owned or operated by a person that does not own the goods stored in the warehouse; and

Â Â Â Â Â  (b) Does not include a warehouse that is owned by a person that is related to the person that owns goods that are stored in the warehouse, as determined under section 267 of the Internal Revenue Code, or an affiliate of the person that owns goods that are stored in the warehouse. [1965 c.152 Â§Â§16,17,18; 1993 c.813 Â§4; 1995 c.176 Â§1; 1999 c.143 Â§8; 2001 c.793 Â§5; 2001 c.933 Â§4; 2005 c.832 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. The amendments to ORS 314.665 by section 3 of this 2005 Act apply to tax years beginning on or after January 1, 2006. [2005 c.832 Â§4]

(Procedure Where Ordinary Determination Not Satisfactory)

Â Â Â Â Â  314.670 Additional methods to determine extent of business activity in this state; rules. (1) If the application of the allocation and apportionment provisions of ORS 314.605 to 314.675 do not fairly represent the extent of the taxpayerÂs business activity in this state, the taxpayer may petition for and the Department of Revenue may permit, or the department may require, in respect to all or any part of the taxpayerÂs business activity:

Â Â Â Â Â  (a) Separate accounting;

Â Â Â Â Â  (b) The exclusion of any one or more of the factors;

Â Â Â Â Â  (c) The inclusion of one or more additional factors which will fairly represent the taxpayerÂs business activity in this state; or

Â Â Â Â Â  (d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayerÂs income.

Â Â Â Â Â  (2) The department may adopt rules to promote uniformity and consistency with other states in the application of the Uniform Division of Income for Tax Purposes Act. [1965 c.152 Â§19; 1984 c.1 Â§17; 1995 c.79 Â§157; 1999 c.143 Â§9]

(Apportionment of Net Loss)

Â Â Â Â Â  314.675 Apportionment of net loss; net loss deduction; limitations. If the operations of a taxpayer subject to ORS 314.280 or 314.615 result in a net loss, that net loss shall be apportioned in the same manner as the net income so as fairly and accurately to reflect the net loss of the business done within this state. The net loss applicable to Oregon income pursuant to this section shall then become the net loss deduction for subsequent years which may be deducted from apportioned net income in the same manner as set forth in the Personal Income Tax Act of 1969, and in ORS chapters 317 and 318. The limitations as to the amount deductible and the time limitations in those statutes shall apply to the apportioned net loss deduction computed pursuant to this section. [1965 c.152 Â§23; 1969 c.493 Â§89; 1983 c.162 Â§55]

(Apportionment of Income of Interstate Broadcasters)

Â Â Â Â Â  314.680 Definitions for ORS 314.680 to 314.690; rules. As used in ORS 314.680 to 314.690, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBroadcastingÂ means the activity of transmitting any one-way electronic signal by radio waves, microwaves, wires, coaxial cables, wave guides or other conduits of communications.

Â Â Â Â Â  (2) ÂGross receipts from broadcastingÂ means all gross receipts of an interstate broadcaster from transactions and activities in the regular course of its trade or business except receipts from sales of real or tangible personal property.

Â Â Â Â Â  (3) ÂInterstate broadcasterÂ means a taxpayer that engages in the for-profit business of broadcasting to subscribers or to an audience located both within and without this state. The audience or subscribers ratio shall be determined by rule of the Department of Revenue. [1989 c.792 Â§3; 1995 c.79 Â§159]

Â Â Â Â Â  314.682 Method of apportionment of interstate broadcaster income. (1) Notwithstanding any provisions of ORS 314.605 to 314.675 to the contrary, ORS 314.680, 314.684 and 314.686 shall apply to the apportionment of the income of an interstate broadcaster.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, all other provisions of ORS 314.605 to 314.675 shall apply to the apportionment of the income of an interstate broadcaster. [1989 c.792 Â§2; 1995 c.79 Â§160]

Â Â Â Â Â  314.684 Determination of sales factor. (1) The sales factor for an interstate broadcaster shall be determined as provided in this section.

Â Â Â Â Â  (2) The denominator of the sales factor shall include the total gross receipts derived by the interstate broadcaster from transactions and activities in the regular course of its trade or business, except receipts excluded under rules of the Department of Revenue.

Â Â Â Â Â  (3) The numerator of the sales factor shall include all gross receipts attributable to this state, with gross receipts from broadcasting to be included as specified in subsection (4) of this section.

Â Â Â Â Â  (4) Gross receipts from broadcasting of an interstate broadcaster which engages in income-producing activity in this state shall be included in the numerator of the sales factor in the ratio that the interstate broadcasterÂs audience or subscribers located in this state bears to its total audience and subscribers located both within and without this state. [1989 c.792 Â§4]

Â Â Â Â Â  314.686 Determination of net income attributable to business done in state. If an interstate broadcaster has gross receipts from broadcasting, the determination of net income taxable by this state shall be based upon the business activity within this state, and the Department of Revenue shall require either the segregated method of reporting or the apportionment method of reporting described in ORS 314.680 to 314.690, under the rules adopted by the department, so as fairly and accurately to reflect the net income of the interstate broadcasterÂs business done within this state. [1989 c.792 Â§5; 1995 c.79 Â§161]

Â Â Â Â Â  314.688 Rules. The Department of Revenue may adopt such rules as it deems necessary for the administration and enforcement of ORS 314.680 to 314.690. [1989 c.792 Â§6; 1995 c.79 Â§162]

Â Â Â Â Â  314.690 Scope of provisions. The provisions of ORS 314.680 to 314.688 are not intended to change the meaning of the terms Âincome-producing activity,Â Âsources within this state,Â Âbusiness activityÂ taxable in this state or Âdoing businessÂ in this state contained in this chapter or ORS chapter 317 or 318. [1989 c.792 Â§7]

(Application)

Â Â Â Â Â  314.695 Application of ORS 314.280 and 314.605 to 314.675. The provisions of ORS 314.280 and 314.605 to 314.675 apply to the allocation and apportionment of the income of corporations and nonresident individuals, and do not apply to the income of resident individuals, resident estates, and resident trusts taxable as provided in the Personal Income Tax Act of 1969. [1967 c.60 Â§2; 1969 c.493 Â§90]

EFFECT OF MULTISTATE TAX COMPACT

Â Â Â Â Â  314.705 Computation of tax when income reported as percentage of sales volume. Any taxpayer electing in any year to report and pay an income tax on the basis of a percentage of sales volume, pursuant to Article III, section 2 of the Multistate Tax Compact, shall pay a tax computed at one-fourth of one percent of the dollar volume of gross sales in Oregon, except that if the taxpayerÂs return on sales for its business is less than five percent, it shall pay a tax computed on the basis of one-eighth of one percent of such volume. [1967 c.242 Â§2]

Â Â Â Â Â  314.710 Application to allocation and apportionment of income. The provisions of Articles III and IV of the Multistate Tax Compact apply to the allocation and apportionment of the income of corporations and nonresident individuals and do not apply to income of resident individuals, resident estates and resident trusts, taxable as provided in the Personal Income Tax Act of 1969. [1967 c.242 Â§7; 1969 c.493 Â§91]

TAXATION OF PARTNERSHIPS AND S CORPORATIONS

(Partnerships)

Â Â Â Â Â  314.712 Partnerships not subject to income tax; exceptions. (1) Except as provided in ORS 314.722 or 314.723, a partnership as such is not subject to the tax imposed by ORS chapter 316, 317 or 318. Partnership income shall be computed pursuant to section 703 of the Internal Revenue Code, with the modifications, additions and subtractions provided in this chapter and ORS chapter 316. Persons carrying on business as partners are liable for the tax imposed by ORS chapter 316, 317 or 318 on their distributive shares of partnership income only in their separate or individual capacities.

Â Â Â Â Â  (2) If a partner engages in a transaction with a partnership other than in the partnerÂs capacity as a member of the partnership, the transaction shall be treated in the manner described in section 707 of the Internal Revenue Code.

Â Â Â Â Â  (3) If a partnership is an electing large partnership under section 775 of the Internal Revenue Code, the modifications of law applicable to an electing large partnership for federal tax purposes are applicable to the electing large partnership for purposes of the tax imposed by this chapter or ORS chapter 316, 317 or 318. [1989 c.625 Â§28 (enacted in lieu of 316.342); 1999 c.90 Â§5]

Â Â Â Â Â  314.714 Character of partnership income; procedure if partnerÂs treatment of item inconsistent with partnership treatment; rules. (1) Each item of partnership income, gain, loss or deduction has the same character for a partner as it has for federal income tax purposes. If an item is not characterized for federal income tax purposes, it has the same character for a partner as if realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership.

Â Â Â Â Â  (2) A partnerÂs distributive share of an item of partnership income, gain, loss or deduction (or item thereof) shall be that partnerÂs distributive share of partnership income, gain, loss or deduction (or item thereof) for federal income tax purposes as determined under section 704 of the Internal Revenue Code and adjusted for the modifications, additions and subtractions provided in this chapter and ORS chapters 316, 317 and 318.

Â Â Â Â Â  (3) A partner shall, on the partnerÂs return, treat a partnership item in a manner that is consistent with the treatment of the partnership item on the partnership return, unless the partner notifies the Department of Revenue of the inconsistency. The department shall prescribe by rule the method for notification of an inconsistency. A partner of an electing large partnership under section 775 of the Internal Revenue Code must treat a partnership item in a manner that is consistent with the treatment of the partnership item on the partnership return. [1989 c.625 Â§30 (enacted in lieu of 316.347); 1993 c.726 Â§22; 1999 c.90 Â§6]

Â Â Â Â Â  314.716 Basis of partnerÂs interest; gain or loss on sale; election to adjust basis. (1) The adjusted basis of a partnerÂs interest in a partnership shall be determined pursuant to the method described in sections 704(c)(1)(B)(iii), 705 and 733 of the Internal Revenue Code, and shall be increased or decreased as provided in this chapter and ORS chapter 316, 317 or 318, whichever is applicable.

Â Â Â Â Â  (2) Upon the sale or exchange of an interest in a partnership, gain or loss shall be recognized to the transferor partner pursuant to section 741 of the Internal Revenue Code.

Â Â Â Â Â  (3) If a partnership elects to adjust the basis of its assets under section 754 of the Internal Revenue Code, then upon a transfer of an interest in the partnership by sale or exchange or upon a death of a partner, that election shall also be effective for Oregon income tax purposes. [1989 c.625 Â§36; 1991 c.457 Â§19]

Â Â Â Â Â  314.718 Treatment of contributions to partnership. (1) Amounts paid or incurred to organize a partnership may be deducted in the manner provided in section 709(b) of the Internal Revenue Code.

Â Â Â Â Â  (2) No gain or loss shall be recognized upon a contribution of property to a partnership in exchange for an interest in a partnership, unless allowed pursuant to section 721(b) of the Internal Revenue Code.

Â Â Â Â Â  (3) The partnershipÂs basis in property contributed to it by a partner is the adjusted basis of the property to that partner at the time of the contribution, plus the amount (if any) of gain recognized by that partner as a result of the transfer of property to the partnership. The partnershipÂs holding period includes the period during which the property was held by the partner.

Â Â Â Â Â  (4) Any increase in a partnerÂs share of partnership liabilities shall be considered as a contribution of money by the partner to the partnership, pursuant to section 752 of the Internal Revenue Code.

Â Â Â Â Â  (5) Section 724 of the Internal Revenue Code shall be applied in determining the character of gain or loss recognized by a partnership upon the disposition of contributed unrealized receivables, inventory items and capital loss property. [1989 c.625 Â§37]

Â Â Â Â Â  314.720 Treatment of distributions from partnership. (1) Gain or loss shall not be recognized by a partner upon a distribution by a partnership to that partner, except to the extent provided in section 731 of the Internal Revenue Code.

Â Â Â Â Â  (2) The character of gain or loss on the disposition by a distributee partner of unrealized receivables or inventory items shall be determined pursuant to section 735 of the Internal Revenue Code.

Â Â Â Â Â  (3) The basis of property (other than money) distributed by a partnership to a partner shall be determined pursuant to sections 704(c)(1)(B)(iii) and 732 of the Internal Revenue Code, and shall be increased or decreased as provided in ORS chapter 316.

Â Â Â Â Â  (4) If a partnership makes the election to adjust the basis of its assets under section 754 of the Internal Revenue Code, then upon a distribution of property to a partner, that election shall also be effective for Oregon income tax purposes.

Â Â Â Â Â  (5) Payments made by a partnership in liquidation of the interest of a retiring partner or a deceased partner shall be accorded the treatment provided under section 736 of the Internal Revenue Code.

Â Â Â Â Â  (6) Any decrease in a partnerÂs share of partnership liabilities or any decrease in a partnerÂs individual liabilities by reason of the assumption by the partnership of the partnerÂs individual liabilities, shall be considered to be a distribution of money to the partner by the partnership under section 752 of the Internal Revenue Code. [1989 c.625 Â§38; 1991 c.457 Â§20; 1995 c.556 Â§29]

Â Â Â Â Â  314.722 Publicly traded partnerships taxed as corporations. (1) As used in this section, Âpublicly traded partnershipÂ means a partnership treated as a corporation for federal income tax purposes under section 7704 of the Internal Revenue Code for the tax year.

Â Â Â Â Â  (2) Persons carrying on business as partners in a publicly traded partnership are not subject to tax under ORS chapter 316, 317 or 318 on their distributive shares of partnership income, but the publicly traded partnership is taxable as a corporation under ORS chapter 317 or 318 as provided under ORS chapter 317 or 318. [1989 c.625 Â§39]

Â Â Â Â Â  314.723 Electing large partnerships subject to tax; rules. (1) If a partnership is an electing large partnership under section 775 of the Internal Revenue Code and an adjustment is made with respect to a partnership item for federal tax purposes that results in partnership liability to the United States Internal Revenue Service for payment of the federal tax under section 6242 of the Internal Revenue Code, the amount subject to federal tax at the partnership level shall also be subject to a state tax, to the extent the amount is allocated or apportioned to the State of Oregon.

Â Â Â Â Â  (2) The rate of tax shall be the highest marginal rate of tax applicable to personal income taxpayers under ORS 316.037 for the tax year for which the adjustment is taken into account for federal tax purposes under section 6242 of the Internal Revenue Code.

Â Â Â Â Â  (3) The Department of Revenue may determine by rule the method by which the amount described in this section is allocated and apportioned to the State of Oregon. [1999 c.90 Â§3]

Â Â Â Â Â  314.724 Information return; penalty. (1) Every partnership having a resident partner or having any income derived from sources in this state, determined in accordance with the applicable rules as in the case of a nonresident individual, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction, and the names and addresses of the individuals (whether residents or nonresidents) who would be entitled to share in the net income, if distributed, and the amount of the distributive share of each individual, and such other pertinent information as the Department of Revenue may prescribe by regulations and instructions. Such return shall be filed on or before the 15th day of the fourth month following the close of each taxable year. For purposes of this section, Âtaxable yearÂ means a year or period which would be a taxable year of the partnership if it were subject to tax under ORS chapter 316.

Â Â Â Â Â  (2) If a partnership transacting business in this state is required to make a return under subsection (1) of this section and fails to file the return or files a return which fails to show the information required under subsection (1) of this section, the Department of Revenue shall assess a penalty against the partnership in the amount specified in subsection (3) of this section for each month or part of a month during which the failure continues.

Â Â Â Â Â  (3) The amount of the penalty imposed under subsection (2) of this section shall be determined by the department by rule. However, the amount of the penalty imposed for each month shall not exceed the product of $50 multiplied by the number of persons who were partners in the partnership during any part of the taxable year, and the total amount of the penalty shall not exceed five times the monthly penalty.

Â Â Â Â Â  (4) The penalty imposed under this section is in addition to any other penalty provided by law. Any partnership against which a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (5) The department may waive all or any part of the penalty imposed under this section if the failure was due to reasonable cause. [Formerly 316.467; 1995 c.650 Â§35]

Â Â Â Â Â  314.726 Application of ORS 314.724. ORS 314.724 shall apply to both corporate and noncorporate partners. [1989 c.625 Â§34]

Â Â Â Â Â  314.727 Disclosure of partnership items to partner. The Department of Revenue may disclose to a partner of a partnership those items of partnership gain, loss or other particulars relating to the partnership that are necessary to determine or administer the tax imposed by ORS chapter 316, 317 or 318 if the department considers the disclosure necessary to facilitate the audit of the partnerÂs income or excise tax return. [1997 c.100 Â§5]

(S Corporations)

Â Â Â Â Â  314.730 ÂC corporationÂ and ÂS corporationÂ defined for this chapter and ORS chapters 316, 317 and 318. For purposes of this chapter and ORS chapters 316, 317 and 318:

Â Â Â Â Â  (1) ÂC corporationÂ means, with respect to any taxable year, a corporation which is not an S corporation for such year.

Â Â Â Â Â  (2) ÂS corporationÂ means, with respect to any taxable year, a corporation for which an election under section 1362(a) of the Internal Revenue Code is in effect for such year. [1989 c.625 Â§41]

Â Â Â Â Â  314.732 Taxation of S corporation; application of Internal Revenue Code; carryforward and carryback. (1) Except as otherwise provided in ORS 314.740, 314.742 and 317.090, an S corporation shall not be subject to the taxes imposed by ORS chapter 316, 317 or 318.

Â Â Â Â Â  (2)(a) Subject to paragraphs (b) to (d) of this subsection, the taxable income of an S corporation shall be computed pursuant to section 1363(b) of the Internal Revenue Code, with the modifications, additions and subtractions provided in this chapter and ORS chapter 316.

Â Â Â Â Â  (b) Except as otherwise provided under this chapter and ORS chapter 316, 317 or 318, and except as inconsistent with ORS 314.730 to 314.752, subchapter C, chapter 1, Internal Revenue Code, shall apply to an S corporation and its shareholders for Oregon tax purposes. For Oregon tax purposes, the provisions of section 1371 of the Internal Revenue Code shall apply, subject to the modifications, additions and subtractions under this chapter or ORS chapter 316, 317 or 318 and any provisions to the contrary in this chapter or ORS chapter 316, 317 or 318.

Â Â Â Â Â  (c) Notwithstanding ORS 317.476, 317.478 or 317.479, no carryforward, arising for a taxable year for which a corporation is a C corporation, may be carried to a taxable year for which such corporation is an S corporation.

Â Â Â Â Â  (d) Notwithstanding ORS 317.476 or other law, no carryforward, and no carryback, shall arise at the corporate level for a taxable year for which a corporation is an S corporation. [1989 c.625 Â§42; 1991 c.457 Â§21]

Â Â Â Â Â  314.734 Taxation of shareholderÂs income; computation; character of income, gain, loss or deduction. (1) The shareholderÂs pro rata share of the income of an S corporation is subject to tax under ORS chapter 316. In determining the tax imposed under ORS chapter 316 of a shareholder for the shareholderÂs taxable year in which the taxable year of the S corporation ends (or for the final taxable year of a shareholder who dies, or of a trust or estate that terminates, before the end of the corporationÂs taxable year), there shall be taken into account the shareholderÂs pro rata share of the corporationÂs separately stated items of income, loss or deduction and nonseparately computed income or loss, as determined under or for purposes of section 1366 of the Internal Revenue Code (including but not limited to section 1366(d) and (e) of the Internal Revenue Code), with the modifications, additions and subtractions provided under this chapter and ORS chapter 316.

Â Â Â Â Â  (2) Each item of shareholder income, gain, loss or deduction has the same character for a shareholder under this chapter and ORS chapter 316 as it has for federal income tax purposes. If an item is not characterized for federal income tax purposes, it has the same character for a shareholder as if realized directly from the source from which realized by the S corporation or incurred in the same manner as incurred by the S corporation.

Â Â Â Â Â  (3) In any case where it is necessary to determine the gross income of a shareholder for purposes of ORS chapter 316, such gross income shall include the shareholderÂs pro rata share of the gross income of the S corporation.

Â Â Â Â Â  (4) If any tax is imposed under ORS 314.740 for any taxable year on an S corporation, for purposes of subsection (1) of this section, the amount of each recognized built-in gain for such taxable year shall be reduced by its proportionate share of such tax.

Â Â Â Â Â  (5) If any tax is imposed under ORS 314.742 on an S corporation, for purposes of subsection (1) of this section, each item of passive investment income shall be reduced by an amount which bears the same ratio to the amount of such tax as the amount of such item bears to the total passive investment income for the taxable year. [1989 c.625 Â§43; 1991 c.457 Â§22; 1997 c.839 Â§60]

Â Â Â Â Â  314.736 Treatment of distributions by S corporation. A distribution of property made by an S corporation with respect to its stock shall be treated in the manner provided under section 1368 of the Internal Revenue Code, subject to modifications, additions and subtractions under ORS chapter 316, 317 or 318. [1989 c.625 Â§44]

Â Â Â Â Â  314.738 Employee fringe benefits; foreign income. (1) For purposes of employee fringe benefits, and subject to this chapter and ORS chapters 305, 316, 317 and 318 and ORS 314.712 to 314.722, 314.726 and 316.124, section 1372 of the Internal Revenue Code shall apply to an S corporation and its shareholders.

Â Â Â Â Â  (2) For purposes of foreign income, and subject to this chapter and ORS chapters 305, 316, 317 and 318 and ORS 314.712 to 314.722, 314.726 and 316.124, section 1373 of the Internal Revenue Code shall apply to an S corporation and its shareholders. [1989 c.625 Â§45]

Â Â Â Â Â  314.740 Tax on built-in gain. (1) If, for any taxable year beginning in the recognition period, an S corporation has a net recognized built-in gain, there is hereby imposed a tax on the income of such corporation for such taxable year.

Â Â Â Â Â  (2) The amount of the tax imposed under subsection (1) of this section shall be computed by applying the rate of tax specified in ORS 317.061 to the net recognized built-in gain of the S corporation for the taxable year.

Â Â Â Â Â  (3) The tax imposed under subsection (1) shall be considered a tax imposed under ORS chapter 317 or 318, whichever is applicable, and shall be returned, estimated, assessed and collected and otherwise treated in the same manner as the tax imposed under ORS chapter 317 or 318. The allocation and apportionment rules of this chapter and ORS chapter 305 apply to the income subject to the tax imposed under this section. The proceeds from the tax shall be distributed in the same manner as the tax imposed under ORS chapter 317 or 318, whichever is applicable.

Â Â Â Â Â  (4) ORS 317.476, 317.478 and 317.479 shall not apply to the tax imposed under this section. Notwithstanding ORS 314.732 (2)(c), any net operating loss carryforward arising in a taxable year for which the corporation was a C corporation shall be allowed for purposes of the tax imposed under this section as a deduction against the net recognized built-in gain of the S corporation for the taxable year. For purposes of determining the amount of any such loss which may be carried to any of the 15 subsequent taxable years, the amount of the net recognized built-in gain shall be treated as taxable income.

Â Â Â Â Â  (5)(a) Except for estimated and other advance tax payments and except as provided under paragraph (b) of this subsection, no credits shall be allowed against the tax imposed under this section.

Â Â Â Â Â  (b) Notwithstanding ORS 314.732 (2)(c), any credit carryforward under ORS chapter 317 or 318 arising in a taxable year for which the corporation was a C corporation shall be allowed as a credit against the tax imposed under this section in the same manner as if it were the tax imposed under ORS chapter 317 or 318.

Â Â Â Â Â  (6) To the extent applicable, the definitions, special rules and interpretations and other provisions of section 1374 of the Internal Revenue Code that relate to the measurement of built-in gain shall apply to the tax imposed under this section. [1989 c.625 Â§46; 1997 c.839 Â§61]

Â Â Â Â Â  314.742 Tax on excess net passive income. (1) If for the taxable year an S corporation has the following, then there is hereby imposed a tax on the income of such corporation for the taxable year:

Â Â Â Â Â  (a) Accumulated earnings and profits at the close of the taxable year; and

Â Â Â Â Â  (b) Gross receipts more than 25 percent of which are passive investment income.

Â Â Â Â Â  (2) The tax imposed under subsection (1) of this section shall be computed by multiplying the excess net passive income by the rate specified under ORS 317.061.

Â Â Â Â Â  (3) The tax imposed under subsection (1) shall be considered a tax imposed under ORS chapter 317 or 318, whichever is applicable, and shall be returned, estimated, assessed and collected and otherwise treated in the same manner as the tax imposed under ORS chapter 317 or 318. The allocation and apportionment of income rules of this chapter and ORS chapter 305 apply to the income subject to the tax imposed under this section. The proceeds from the tax shall be distributed in the same manner as the tax imposed under ORS chapter 317 or 318, whichever is applicable.

Â Â Â Â Â  (4) Notwithstanding subsection (6) of this section, the amount of passive investment income shall be determined by not taking into account any recognized built-in gain or loss of the S corporation for any taxable year in the recognition period. Terms used in the preceding sentence shall have the same respective meanings as when used in ORS 314.738.

Â Â Â Â Â  (5) Except for estimated and other advance tax payments, no credits shall be allowed against the tax imposed under this section.

Â Â Â Â Â  (6) To the extent applicable, the definitions, special rules and interpretations and other provisions of section 1375 of the Internal Revenue Code that relate to the measurement of excess net passive income shall apply to the tax imposed under this section.

Â Â Â Â Â  (7) Section 1375(d) shall apply to the tax imposed under this section, except that ÂdepartmentÂ shall be substituted for the word ÂsecretaryÂ wherever that word appears. [1989 c.625 Â§47; 1997 c.839 Â§62]

Â Â Â Â Â  314.744 S corporation or shareholder elections; rules. (1) Subject to subsection (2) of this section, if the Internal Revenue Code requires or permits an election or revocation to be made by an S corporation, then that election or revocation shall apply for Oregon tax purposes. If the Internal Revenue Code requires or permits an election or revocation to be made by a shareholder or shareholders of an S corporation, then that election or revocation shall apply for Oregon tax purposes.

Â Â Â Â Â  (2) The Department of Revenue may adopt rules that contravene subsection (1) of this section if the election or revocation does not carry out the purposes of this chapter and ORS chapter 305, 316, 317 or 318. [1989 c.625 Â§48]

Â Â Â Â Â  314.746 Application of sections 1377 and 1379 of Internal Revenue Code. The definitions and special and transitional rules of sections 1377 and 1379 of the Internal Revenue Code apply for Oregon tax purposes. [1989 c.625 Â§49]

Â Â Â Â Â  314.748 [1989 c.625 Â§50; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  314.749 Disclosure of S corporation items to shareholder. The Department of Revenue may disclose to the shareholder of an S corporation those items of S corporation gain, loss or other particulars relating to the S corporation that are necessary to administer the tax imposed by ORS chapter 316, 317 or 318 if the department considers the disclosure necessary to facilitate the audit of the shareholderÂs income tax return. [1997 c.100 Â§6]

Â Â Â Â Â  Note: 314.749 was added to and made a part of ORS chapter 314 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.750 Recapture of LIFO benefits. (1) Any increase in tax by reason of section 1363(d) of the Internal Revenue Code (recapture of LIFO benefits) shall be payable in four equal installments.

Â Â Â Â Â  (2) The first installment shall be paid on or before the due date (determined without regard to extensions) for the return of the tax for the last taxable year for which the corporation was a C corporation and the three succeeding installments shall be paid on or before the due date (as so determined) for the corporationÂs return for the three succeeding taxable years.

Â Â Â Â Â  (3) Notwithstanding ORS 314.400 (4), for purposes of ORS 314.400 (4), interest on each installment that is not paid on or before the date prescribed under subsection (2) of this section for payment of that installment shall accrue only from the due date for that installment.

Â Â Â Â Â  (4) This section applies in the case of S corporation elections made after December 17, 1987. No refund or interest shall accrue to any taxpayer on account of the retroactive application under this subsection. [1989 c.625 Â§58]

Â Â Â Â Â  314.752 Business tax credits; allowance to shareholders. (1) Except as provided in ORS 314.740 (5)(b), the tax credits allowed or allowable to a C corporation for purposes of ORS chapter 317 or 318 shall not be allowed to an S corporation. The business tax credits allowed or allowable for purposes of ORS chapter 316 shall be allowed or are allowable to the shareholders of the S corporation.

Â Â Â Â Â  (2) In determining the tax imposed under ORS chapter 316, as provided under ORS 314.734, on income of the shareholder of an S corporation, there shall be taken into account the shareholderÂs pro rata share of business tax credit (or item thereof) that would be allowed to the corporation (but for subsection (1) of this section) or recapture or recovery thereof. The credit (or item thereof), recapture or recovery shall be passed through to shareholders in pro rata shares as determined in the manner prescribed under section 1377(a) of the Internal Revenue Code.

Â Â Â Â Â  (3) The character of any item included in a shareholderÂs pro rata share under subsection (2) of this section shall be determined as if such item were realized directly from the source from which realized by the corporation, or incurred in the same manner as incurred by the corporation.

Â Â Â Â Â  (4) If the shareholder is a nonresident and there is a requirement applicable for the business tax credit that in the case of a nonresident the credit be allowed in the proportion provided in ORS 316.117, then that provision shall apply to the nonresident shareholder.

Â Â Â Â Â  (5) As used in this section, Âbusiness tax creditÂ means a tax credit granted to personal income taxpayers to encourage certain investment, to create employment, economic opportunity or incentive or for charitable, educational, scientific, literary or public purposes that is listed under this subsection as a business tax credit or is designated as a business tax credit by law or by the Department of Revenue by rule and includes but is not limited to the following credits: ORS 285C.309 (tribal taxes on reservation enterprise zones), ORS 315.104 (forestation and reforestation), ORS 315.134 (fish habitat improvement), ORS 315.138 (fish screening, by-pass devices, fishways), ORS 315.156 (crop gleaning), ORS 315.164 and 315.169 (farmworker housing), ORS 315.204 (dependent care assistance), ORS 315.208 (dependent care facilities), ORS 315.213 (contributions for child care), ORS 315.254 (youth apprenticeship sponsorship), ORS 315.304 (pollution control facility), ORS 315.324 (plastics recycling), ORS 315.354 and ORS 469.207 (energy conservation facilities), ORS 315.507 (electronic commerce), ORS 315.511 (advanced telecommunications facilities), ORS 315.604 (bone marrow transplant expenses) and ORS 317.115 (fueling stations necessary to operate an alternative fuel vehicle). [1991 c.877 Â§36; 1993 c.730 Â§5; 1997 c.170 Â§34; 1997 c.534 Â§2; 1999 c.21 Â§36; 2001 c.674 Â§11; 2001 c.868 Â§9; 2001 c.932 Â§10; 2001 c.957 Â§18; 2005 c.80 Â§1; 2005 c.94 Â§80]

(Nonresident Return by Shareholder or Partner)

Â Â Â Â Â  314.760 Shareholder or partner may join in filing nonresident return. A nonresident shareholder of an S corporation or a nonresident partner may join in the filing of an Oregon multiple nonresident S corporation or partnership return, subject to rules adopted by the Department of Revenue. If a multiple nonresident return is filed, the S corporation or partnership as agent for the electing shareholders or partners shall make the payments of tax, including estimated tax, additions to tax, interest and penalties otherwise required to be paid by the electing shareholders or partners. [1989 c.625 Â§54]

Â Â Â Â Â  Note: 314.760 is repealed January 2, 2008. See section 8, chapter 387, Oregon Laws 2005.

Â Â Â Â Â  Note: Sections 7 and 9, chapter 387, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. A nonresident shareholder of an S corporation or a nonresident partner may not join in the filing of an Oregon multiple nonresident S corporation or partnership return for a tax year beginning on or after January 1, 2006. [2005 c.387 Â§7]

Â Â Â Â Â  Sec. 9. Nothing in the repeal of ORS 314.760 by section 8 of this 2005 Act affects the filing of an Oregon multiple nonresident S corporation or partnership return for a tax year beginning before January 1, 2006. [2005 c.387 Â§9]

PASS-THROUGH ENTITIES

Â Â Â Â Â  314.775 Definitions for ORS 314.775 to 314.784. As used in ORS 314.775 to 314.784:

Â Â Â Â Â  (1) ÂDistributive incomeÂ means the net amount of income, gain, deduction or loss of a pass-through entity for the tax year of the entity.

Â Â Â Â Â  (2) ÂLower-tier pass-through entityÂ means a pass-through entity, an ownership interest of which is held by another pass-through entity.

Â Â Â Â Â  (3) ÂNonresidentÂ means:

Â Â Â Â Â  (a) An individual who is not a resident of this state;

Â Â Â Â Â  (b) A corporation, partnership or other business entity that has a commercial domicile, as defined in ORS 314.610, that is outside this state; or

Â Â Â Â Â  (c) A trust that is not a resident trust or qualified funeral trust under ORS 316.282.

Â Â Â Â Â  (4) ÂOwnerÂ means a person that owns an interest in a pass-through entity.

Â Â Â Â Â  (5) ÂPass-through entityÂ means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes. ÂPass-through entityÂ does not include any trust, as defined in ORS 128.005, except a form of trust that the Department of Revenue has determined by rule to have been established or maintained primarily for tax avoidance purposes.

Â Â Â Â Â  (6) ÂUpper-tier pass-through entityÂ means a pass-through entity that owns an interest in another pass-through entity. [2005 c.387 Â§1]

Â Â Â Â Â  Note: Section 5, chapter 387, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. Sections 1 to 4 of this 2005 Act [314.775 to 314.784] apply to tax years beginning on or after January 1, 2006. [2005 c.387 Â§5]

Â Â Â Â Â  Note: 128.005 was repealed by section 128, chapter 348, Oregon Laws 2005. The text of 314.775 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 314.775 for the repeal of 128.005 has not been made.

Â Â Â Â Â  314.778 Composite returns of pass-through entities; election; effect of election on nonresident owners. (1) A pass-through entity having distributive income attributable to Oregon sources shall file a composite return of personal income and corporate income and excise tax on behalf of owners that elect to be included in the composite return filed by the entity.

Â Â Â Â Â  (2) A pass-through entity shall file a composite return under this section only if one or more owners that are nonresidents make an election under this section.

Â Â Â Â Â  (3) The election shall be made by owners in the time, form and manner prescribed by the Department of Revenue.

Â Â Â Â Â  (4) The composite return shall report the share of distributive income of each electing owner, the share of distributive income from Oregon sources of each electing owner, the amount of tax withheld under ORS 314.781 on behalf of each electing owner and any other information required by the department. The composite return shall be filed with the department in the time, form and manner prescribed by the department.

Â Â Â Â Â  (5)(a) An electing owner may file a nonresident personal income tax return or a corporate excise or income tax return for the tax year of the electing owner in which the electing ownerÂs share of distributive income reported on the composite return is properly reportable.

Â Â Â Â Â  (b) An electing owner that files a return under this subsection shall receive credit for any tax paid on behalf of the owner by the pass-through entity. [2005 c.387 Â§2]

Â Â Â Â Â  Note: See first note under 314.775.

Â Â Â Â Â  314.781 Withholding; required returns and statements; pass-through entity liability. (1) A pass-through entity shall withhold tax as prescribed in this section if:

Â Â Â Â Â  (a) The pass-through entity has distributive income from Oregon sources; and

Â Â Â Â Â  (b) One or more owners of the entity are nonresidents and do not have other Oregon source income.

Â Â Â Â Â  (2) For each taxpayer described in subsection (1)(b) of this section who is subject to tax under ORS chapter 316, the entity shall withhold tax at the highest marginal rate applicable for the tax year under ORS 316.037. The withheld tax shall be computed based on the taxpayerÂs share of the entityÂs distributive income from Oregon sources for the entityÂs tax year.

Â Â Â Â Â  (3) For each corporation described in subsection (1)(b) of this section, the entity shall withhold tax at the rate applicable for the tax year under ORS 317.061 and 318.020. The tax shall be computed based on the corporationÂs share of the entityÂs distributive income from Oregon sources for the entityÂs tax year.

Â Â Â Â Â  (4) A pass-through entity that is required to withhold tax under this section shall file a withholding return or report with the Department of Revenue setting forth the share of Oregon source distributive income of each nonresident owner, the amount of tax withheld under this section and any other information required by the department. The return shall be filed with the department on the form and in the time and manner prescribed by the department. Taxes withheld under this section shall be paid to the department in the time and manner prescribed by the department.

Â Â Â Â Â  (5) A pass-through entity that is required to withhold tax under this section shall furnish a statement to each owner on whose behalf tax is withheld. The statement shall state the amount of tax withheld on behalf of the owner for the tax year of the entity. The statement shall be made on a form prescribed by the department and shall contain any other information required by the department.

Â Â Â Â Â  (6) The department shall apply taxes withheld under this section by a lower-tier pass-through entity on distributions to an upper-tier pass-through entity to the withholding required by the upper-tier pass-through entity under this section.

Â Â Â Â Â  (7) A pass-through entity is liable to the State of Oregon for amounts of tax required to be withheld and paid under this section. A pass-through entity is not liable to an owner of the pass-through entity for amounts required to be withheld under this section that were paid to the department as prescribed in this section. [2005 c.387 Â§3]

Â Â Â Â Â  Note: See first note under 314.775.

Â Â Â Â Â  314.784 Circumstances when pass-through entity withholding is not required; rules. (1) A pass-through entity is not required to withhold taxes under ORS 314.781 on behalf of a nonresident owner if:

Â Â Â Â Â  (a) The nonresident owner has a share of distributive income that is less than $1,000 for the tax year of the pass-through entity;

Â Â Â Â Â  (b) Withholding is not required pursuant to a rule adopted under this section;

Â Â Â Â Â  (c) The owner makes a timely election under ORS 314.778 to have taxes on the ownerÂs distributive share of income paid and reported on the composite return described in ORS 314.778, and the composite return is filed by the pass-through entity;

Â Â Â Â Â  (d) The pass-through entity is a publicly traded partnership, as defined in section 7704(b) of the Internal Revenue Code, that is treated as a partnership for federal tax purposes and that agrees to file an annual information return on the form and in the time and manner prescribed by the Department of Revenue and containing the information required by the department, including but not limited to the name, address and taxpayer identification number of each person with an ownership interest in the entity that results in the person receiving Oregon source income of more than $500; or

Â Â Â Â Â  (e) The nonresident owner files an affidavit with the department, in the form and manner prescribed by the department, under which the nonresident owner agrees to allow the department and the courts of this state to have personal jurisdiction over the nonresident owner for the purpose of determining and collecting any taxes imposed under ORS chapter 316, 317 or 318 that are attributable to the nonresident ownerÂs distributive share of taxable income from the pass-through entity. The department may reject the affidavit if the taxpayer fails to comply with Oregon law requiring the filing of a tax return or the payment of any tax.

Â Â Â Â Â  (2) The department may adopt rules setting forth circumstances under which pass-through entities are not required to withhold taxes under ORS 314.781. [2005 c.387 Â§4]

Â Â Â Â Â  Note: See first note under 314.775.

ADMINISTRATIVE PROVISIONS

Â Â Â Â Â  314.805 Department to administer and enforce laws; enforcement districts; branch offices. The Department of Revenue shall administer and enforce the tax imposed by any law imposing tax upon or measured by net income. For this purpose the department may divide the state into districts. In each district a branch office may be established. The department may, from time to time, change the limits of such districts. [1957 c.632 Â§27 (enacted in lieu of 316.705 and 317.505)]

Â Â Â Â Â  314.810 Administering oaths and taking acknowledgments. All officers empowered by law to administer oaths, the Director of the Department of Revenue and any agents, auditors and other employees as the director may designate, shall have the power to administer an oath to or take the acknowledgment of any person in respect of any return or report required by statute or the rules and regulations of the department. [1957 c.632 Â§29 (enacted in lieu of 316.715); 1999 c.21 Â§37]

Â Â Â Â Â  314.815 Rules and regulations. The Department of Revenue may, from time to time, make such rules and regulations, not inconsistent with legislative enactments, that it considers necessary to enforce income tax laws. [1957 c.632 Â§30 (enacted in lieu of 316.720 and 317.505)]

Â Â Â Â Â  314.820 [1957 c.632 Â§31 (enacted in lieu of 316.725 and 317.520); 1969 c.97 Â§2; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.825 [1957 c.632 Â§32 (enacted in lieu of 316.730 and 317.525); repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.830 [1957 c.632 Â§33 (enacted in lieu of 316.735 and 317.530); repealed by 1965 c.44 Â§1]

Â Â Â Â Â  314.835 Divulging particulars of returns and reports prohibited. (1) Except as otherwise specifically provided in rules adopted under ORS 305.193 or in other law, it shall be unlawful for the Department of Revenue or any officer or employee of the department to divulge or make known in any manner the amount of income, expense, deduction, exclusion or credit or any particulars set forth or disclosed in any report or return required in the administration of ORS 310.630 to 310.706, required in the administration of any local tax pursuant to ORS 305.620, or required under a law imposing a tax upon or measured by net income. It shall be unlawful for any person or entity to whom information is disclosed or given by the department pursuant to ORS 314.840 (2) or any other provision of state law to divulge or use such information for any purpose other than that specified in the provisions of law authorizing the use or disclosure. No subpoena or judicial order shall be issued compelling the department or any of its officers or employees, or any person who has acquired information pursuant to ORS 314.840 (2) or any other provision of state law to divulge or make known the amount of income, expense, deduction, exclusion or credit or any particulars set forth or disclosed in any report or return except where the taxpayerÂs liability for income tax is to be adjudicated by the court from which such process issues.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂOfficer,Â ÂemployeeÂ or ÂpersonÂ includes an authorized representative of the officer, employee or person, or any former officer, employee or person, or an authorized representative of such former officer, employee or person.

Â Â Â Â Â  (b) ÂParticularsÂ includes, but is not limited to, a taxpayerÂs name, address, telephone number, Social Security number, employer identification number or other taxpayer identification number and the amount of refund claimed by or granted to a taxpayer. [1957 c.632 Â§34 (enacted in lieu of 316.740 and 317.535); 1971 c.682 Â§1; 1975 c.789 Â§13; 1979 c.690 Â§1; 1993 c.726 Â§25; 1999 c.580 Â§1; 2003 c.541 Â§4]

Â Â Â Â Â  314.840 Disclosure of information; persons to whom information may be furnished. (1) The Department of Revenue may:

Â Â Â Â Â  (a) Furnish any taxpayer, representative authorized to represent the taxpayer under ORS 305.230 or person designated by the taxpayer under ORS 305.193, upon request of the taxpayer, representative or designee, with a copy of the taxpayerÂs income tax return filed with the department for any year, or with a copy of any report filed by the taxpayer in connection with the return, or with any other information the department considers necessary.

Â Â Â Â Â  (b) Publish lists of taxpayers who are entitled to unclaimed tax refunds.

Â Â Â Â Â  (c) Publish statistics so classified as to prevent the identification of income or any particulars contained in any report or return.

Â Â Â Â Â  (d) Disclose a taxpayerÂs name, address, telephone number, refund amount, amount due, Social Security number, employer identification number or other taxpayer identification number to the extent necessary in connection with collection activities or the processing and mailing of correspondence or of forms for any report, return or claim required in the administration of ORS 310.630 to 310.706, any local tax under ORS 305.620, or any law imposing a tax upon or measured by net income.

Â Â Â Â Â  (2) The department also may disclose and give access to information described in ORS 314.835 to:

Â Â Â Â Â  (a) The Governor of the State of Oregon or the authorized representative of the Governor:

Â Â Â Â Â  (A) With respect to an individual who is designated as being under consideration for appointment or reappointment to an office or for employment in the office of the Governor. The information disclosed shall be confined to whether the individual:

Â Â Â Â Â  (i) Has filed returns with respect to the taxes imposed by ORS chapter 316 for those of not more than the three immediately preceding years for which the individual was required to file an Oregon individual income tax return.

Â Â Â Â Â  (ii) Has failed to pay any tax within 30 days from the date of mailing of a deficiency notice or otherwise respond to a deficiency notice within 30 days of its mailing.

Â Â Â Â Â  (iii) Has been assessed any penalty under the Oregon personal income tax laws and the nature of the penalty.

Â Â Â Â Â  (iv) Has been or is under investigation for possible criminal offenses under the Oregon personal income tax laws. Information disclosed pursuant to this paragraph shall be used only for the purpose of making the appointment, reappointment or decision to employ or not to employ the individual in the office of the Governor.

Â Â Â Â Â  (B) For use by an officer or employee of the Oregon Department of Administrative Services duly authorized or employed to prepare revenue estimates, or a person contracting with the Oregon Department of Administrative Services to prepare revenue estimates, in the preparation of revenue estimates required for the GovernorÂs budget under ORS 291.201 to 291.226, or required for submission to the Emergency Board, or if the Legislative Assembly is in session, to the Joint Committee on Ways and Means, and to the Legislative Revenue Officer under ORS 291.342, 291.348 and 291.445. The Department of Revenue shall disclose and give access to the information described in ORS 314.835 for the purposes of this subparagraph only if:

Â Â Â Â Â  (i) The request for information is made in writing, specifies the purposes for which the request is made and is signed by an authorized representative of the Oregon Department of Administrative Services. The form for request for information shall be prescribed by the Oregon Department of Administrative Services and approved by the Director of the Department of Revenue.

Â Â Â Â Â  (ii) The officer, employee or person receiving the information does not remove from the premises of the Department of Revenue any materials that would reveal the identity of a personal or corporate taxpayer.

Â Â Â Â Â  (b) The Commissioner of Internal Revenue or authorized representative, for tax purposes only.

Â Â Â Â Â  (c) The proper officer of any state or the District of Columbia, or their authorized representatives, for tax purposes only, if such state or district has a provision of law which meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality.

Â Â Â Â Â  (d) The Multistate Tax Commission or its authorized representatives, for tax purposes only. However, the Multistate Tax Commission may make such information available to the Commissioner of Internal Revenue or the proper officer of any state or the District of Columbia, or their authorized representatives, for tax purposes only, if the state or district has a provision of law which meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality.

Â Â Â Â Â  (e) The Attorney General, assistants and employees in the Department of Justice, or other legal representative of the State of Oregon, to the extent the department deems disclosure or access necessary for the performance of the duties of advising or representing the department pursuant to ORS 180.010 to 180.240 and the tax laws of this state.

Â Â Â Â Â  (f) Employees of the State of Oregon, other than of the Department of Revenue or Department of Justice, to the extent the department deems disclosure or access necessary for such employees to perform their duties under contracts or agreements between the department and any other department, agency or subdivision of the State of Oregon, in the departmentÂs administration of the tax laws.

Â Â Â Â Â  (g) Other persons, partnerships, corporations and other legal entities, and their employees, to the extent the department deems disclosure or access necessary for the performance of such othersÂ duties under contracts or agreements between the department and such legal entities, in the departmentÂs administration of the tax laws.

Â Â Â Â Â  (h) The Legislative Revenue Officer or authorized representatives upon compliance with ORS 173.850. Such officer or representative shall not remove from the premises of the department any materials that would reveal the identity of any taxpayer or any other person.

Â Â Â Â Â  (i) The Department of Consumer and Business Services, to the extent the department requires such information to determine whether it is appropriate to adjust those workersÂ compensation benefits the amount of which is based pursuant to ORS chapter 656 on the amount of wages or earned income received by an individual.

Â Â Â Â Â  (j) Any agency of the State of Oregon, or any person, or any officer or employee of such agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State as Auditor of Public Accounts under section 2, Article VI of the Oregon Constitution; the Department of Human Services pursuant to ORS 314.860 and 418.135; the Division of Child Support of the Department of Justice and district attorney regarding cases for which they are providing support enforcement services under ORS 25.080; the State Board of Tax Practitioners, pursuant to ORS 673.710; and the Oregon Board of Accountancy, pursuant to ORS 673.415.

Â Â Â Â Â  (k) The Director of the Department of Consumer and Business Services to determine that a person complies with ORS chapter 656 and the Director of the Employment Department to determine that a person complies with ORS chapter 657, the following employer information:

Â Â Â Â Â  (A) Identification numbers.

Â Â Â Â Â  (B) Names and addresses.

Â Â Â Â Â  (C) Inception date as employer.

Â Â Â Â Â  (D) Nature of business.

Â Â Â Â Â  (E) Entity changes.

Â Â Â Â Â  (F) Date of last payroll.

Â Â Â Â Â  (L) The Director of Human Services to determine that a person has the ability to pay for care that includes services provided by the state institutions as described in ORS 179.321 or the Department of Human Services or to collect any unpaid cost of care as provided by ORS chapter 179.

Â Â Â Â Â  (m) Employees of the Employment Department to the extent the Department of Revenue deems disclosure or access to information on a combined tax report filed under ORS 316.168 is necessary to performance of their duties in administering the tax imposed by ORS chapter 657.

Â Â Â Â Â  (n) The State Fire Marshal to assist the State Fire Marshal in carrying out duties, functions and powers under ORS 453.307 to 453.414, the employer or agent name, address, telephone number and standard industrial classification, if available.

Â Â Â Â Â  (o) Employees of the Department of State Lands for the purposes of identifying, locating and publishing lists of taxpayers entitled to unclaimed refunds as required by the provisions of chapter 694, Oregon Laws 1993. The information shall be limited to the taxpayerÂs name, address and the refund amount.

Â Â Â Â Â  (p) In addition to the disclosure allowed under ORS 305.225, state or local law enforcement agencies to assist in the investigation or prosecution of the following criminal activities:

Â Â Â Â Â  (A) Mail theft of a check, in which case the information that may be disclosed shall be limited to the stolen document, the name, address and taxpayer identification number of the payee, the amount of the check and the date printed on the check.

Â Â Â Â Â  (B) The counterfeiting, forging or altering of a check submitted by a taxpayer to the Department of Revenue or issued by the Department of Revenue to a taxpayer, in which case the information that may be disclosed shall be limited to the counterfeit, forged or altered document, the name, address and taxpayer identification number of the payee, the amount of the check, the date printed on the check and the altered name and address.

Â Â Â Â Â  (q) The United States Postal Inspection Service or a federal law enforcement agency, including but not limited to the United States Department of Justice, to assist in the investigation of the following criminal activities:

Â Â Â Â Â  (A) Mail theft of a check, in which case the information that may be disclosed shall be limited to the stolen document, the name, address and taxpayer identification number of the payee, the amount of the check and the date printed on the check.

Â Â Â Â Â  (B) The counterfeiting, forging or altering of a check submitted by a taxpayer to the Department of Revenue or issued by the Department of Revenue to a taxpayer, in which case the information that may be disclosed shall be limited to the counterfeit, forged or altered document, the name, address and taxpayer identification number of the payee, the amount of the check, the date printed on the check and the altered name and address.

Â Â Â Â Â  (r) The United States Financial Management Service, for purposes of facilitating the reciprocal offsets described in ORS 305.612.

Â Â Â Â Â  (s) A municipal corporation of this state for purposes of assisting the municipal corporation in the administration of a tax of the municipal corporation that is imposed on or measured by income, wages or net earnings from self-employment. Any disclosure under this paragraph may be made only pursuant to a written agreement between the Department of Revenue and the municipal corporation that ensures the confidentiality of the information disclosed.

Â Â Â Â Â  (3)(a) Each officer or employee of the department and each person described or referred to in subsection (2)(a), (e) to (k) or (m) to (p) of this section to whom disclosure or access to the tax information is given under subsection (2) of this section or any other provision of state law, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of ORS 314.835 and 314.991, relating to penalties for the violation of ORS 314.835, and shall as a condition of employment or performance of duties execute a certificate for the department, in a form prescribed by the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of ORS 314.835.

Â Â Â Â Â  (b) The disclosure authorized in subsection (2)(q) of this section shall be made only after a written agreement has been entered into between the Department of Revenue and the person described in subsection (2)(q) of this section to whom disclosure or access to the tax information is given, providing that:

Â Â Â Â Â  (A) Any information described in ORS 314.835 that is received by the person pursuant to subsection (2)(q) of this section is confidential information that may not be disclosed, except to the extent necessary to investigate or prosecute the criminal activities described in subsection (2)(q) of this section;

Â Â Â Â Â  (B) The information shall be protected as confidential under applicable federal and state laws; and

Â Â Â Â Â  (C) The United States Postal Inspection Service or the federal law enforcement agency shall give notice to the Department of Revenue of any request received under the federal Freedom of Information Act, 5 U.S.C. 552, or other federal law relating to the disclosure of information.

Â Â Â Â Â  (4) The Department of Revenue may recover the costs of furnishing the information described in subsection (2)(k), (L) and (n) to (p) of this section from the respective agencies. [1957 c.632 Â§35 (enacted in lieu of 316.745 and 317.540); 1959 c.114 Â§1; 1971 c.682 Â§2; 1973 c.106 Â§1; 1975 c.368 Â§9; 1975 c.789 Â§19; 1977 c.430 Â§3; 1979 c.690 Â§2; 1981 c.827 Â§1; 1985 c.605 Â§20; 1987 c.94 Â§102; 1987 c.647 Â§9; 1987 c.884 Â§1; 1989 c.348 Â§15; 1989 c.901 Â§6; 1991 c.362 Â§3; 1991 c.374 Â§1; 1991 c.882 Â§14; 1993 c.18 Â§76; 1993 c.694 Â§42; 1993 c.726 Â§26; 1997 c.170 Â§43; 1999 c.224 Â§3; 1999 c.580 Â§2; 1999 c.656 Â§1; 2001 c.3 Â§1; 2001 c.28 Â§4; 2003 c.541 Â§5]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 694, Oregon Laws 1993,Â for the words Âthis 1993 ActÂ in section 42, chapter 694, Oregon Laws 1993, which amended 314.840. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.845 Certificate of department as evidence. The certificate of the Department of Revenue to the effect that a tax has not been paid, that a return has not been filed or that information has not been supplied, as required by or under any law imposing a tax upon or measured by net income, shall be prima facie evidence that the tax has not been paid, that the return has not been filed or that the information has not been supplied. [1957 c.632 Â§36 (enacted in lieu of 316.750 and 317.545)]

Â Â Â Â Â  314.850 Statistics. The Department of Revenue shall prepare and publish annually statistics, reasonably available, with respect to the operation of income tax laws, including amounts collected, classification of taxpayers and other facts considered pertinent and valuable. [1957 c.632 Â§37 (enacted in lieu of 316.755)]

Â Â Â Â Â  314.855 Rewards for information. The Department of Revenue may pay rewards to persons, other than officers or employees of the department, furnishing information that leads to the recovery of tax from other persons guilty of violating the provisions of income tax laws. Such rewards shall not exceed 10 percent of the net amount of tax, penalty and interest recovered by suit or otherwise and shall be paid only in cases where such evasions of tax would not be disclosed by the audit of returns or from other information available to the department. [1957 c.632 Â§38 (enacted in lieu of 316.760 and 317.550)]

Â Â Â Â Â  314.860 Disclosure of elderly rental assistance information to assist in recovery of public assistance overpayments; requests for information public record. (1) The Department of Revenue may disclose certain information relative to applicants for elderly rental assistance to the Director of Human Services or to employees of the Department of Human Services. The information disclosed by the Department of Revenue shall be confined to the names, addresses and Social Security numbers of applicants under ORS 310.630 to 310.706 for the current and preceding calendar year. The information requested shall be confined to those names, addresses and Social Security numbers which will assist in the collection of debts due and owing to the State of Oregon arising from client-caused overpayments of public assistance and shall be used solely for such purpose and shall not be used or disclosed for any other purpose. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided in ORS 314.991 (2).

Â Â Â Â Â  (2) Disclosure under this section shall be given only upon written request of the Director of Human Services. The form for the request shall be prescribed by the Director of Human Services and approved by the Director of the Department of Revenue.

Â Â Â Â Â  (3) The Department of Revenue shall keep on file the requests for disclosure made pursuant to this section. The requests constitute a public record within the meaning of ORS 192.410 to 192.505. [1979 c.690 Â§18; 1997 c.170 Â§27]

Â Â Â Â Â  Note: 314.860 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.865 Use of certain information for private benefit prohibited. A person granted access to information described in ORS 314.835 under ORS 314.840 (2)(a)(B) for the purpose of preparing revenue estimates shall not knowingly or intentionally use the information disclosed or the information to which access is given for any purpose if the effect of the use is private pecuniary benefit for the person or for a member of the personÂs household. [1981 c.827 Â§2]

Â Â Â Â Â  Note: 314.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.870 Time for performing certain acts postponed by reason of service in a combat zone. (1) Section 7508 of the Internal Revenue Code, insofar as it describes periods of time to be disregarded with respect to the performance of acts relative to federal income tax liability of an individual (or individual and spouse) who performs service in an area designated as a combat zone, or is hospitalized as a result of injury received while serving in such area, shall apply as appropriate to the same or similar acts for purposes of the tax imposed by this chapter and ORS chapter 316.

Â Â Â Â Â  (2) If an individual is entitled to the benefits of subsection (1) of this section with respect to any return and if the return is timely filed (determined after the application of subsection (1) of this section), then notwithstanding ORS 314.415 or other law, any overpayment of tax with respect to such return shall bear interest from the due date of the return (determined without the application of subsection (1) of this section).

Â Â Â Â Â  (3) If the federal income tax liability of any taxpayer is forgiven under section 692 of the Internal Revenue Code for any tax period, then the Oregon income tax liability for the same tax period shall be forgiven in the same manner. [1991 c.177 Â§4; 1997 c.839 Â§63; 1999 c.224 Â§10]

Â Â Â Â Â  314.875 [1995 c.780 Â§2; repealed by 1999 c.532 Â§3]

PENALTIES

Â Â Â Â Â  314.990 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.991 Penalties. (1) A person or an officer or employee of a corporation or a member or employee of a partnership who violates ORS 314.075 is liable to a penalty of not more than $1,000, to be recovered by the Attorney General, in the name of the state, by action in any court of competent jurisdiction, and is also guilty of a Class C felony. The penalties provided in this subsection shall be additional to all other penalties in this chapter.

Â Â Â Â Â  (2) Violation of ORS 314.835 is a Class C felony. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter. [1957 c.632 Â§39 (enacted in lieu of 316.990 and 317.990); 1971 c.682 Â§3; 1973 c.402 Â§26; 1981 c.724 Â§1]

_______________



Chapter 315

Chapter 315 Â Personal and Corporate Income or Excise Tax Credits

2005 EDITION

INCOME OR EXCISE TAX CREDITS

REVENUE AND TAXATION

GENERAL PROVISIONS

315.004Â Â Â Â  Definitions; adoption of parts of Internal Revenue Code and application of federal laws and regulations; technical corrections

315.054Â Â Â Â  Federal tax credits allowable only as specified

315.063Â Â Â Â  Waiver of substantiation by Department of Revenue; rules

315.068Â Â Â Â  Claim of right income repayment adjustments

AGRICULTURE; FISHERIES; FORESTRY

315.104Â Â Â Â  Reforestation; rules

315.106Â Â Â Â  Reforestation credit preliminary certificate; application; limitation calculation; rules; fee

315.108Â Â Â Â  Annual reforestation credit cost limitation

315.111Â Â Â Â  Legislative declarations regarding riparian land conservation

315.113Â Â Â Â  Voluntary removal of riparian land from farm production; rules

315.117Â Â Â Â  Legislative findings and declarations regarding on-farm processing

315.119Â Â Â Â  On-farm processing facilities

315.123Â Â Â Â  Minimum production and processing volume requirements; recordkeeping requirements

315.134Â Â Â Â  Fish habitat improvement

315.138Â Â Â Â  Fish screening devices, by-pass devices or fishways; rules

315.154Â Â Â Â  Definitions for crop donation credit

315.156Â Â Â Â  Crop donation; forms

315.163Â Â Â Â  Definitions for ORS 315.163 to 315.172

315.164Â Â Â Â  Farmworker housing projects; rules

315.167Â Â Â Â  Farmworker housing credit application; procedure; limitation

315.169Â Â Â Â  Farmworker housing contributor credit; transfer of farmworker housing owner or operator credit; continued eligibility; rules

315.172Â Â Â Â  Collection of taxes upon disallowance of farmworker housing credit

CHILDREN AND FAMILIES; POVERTY RELIEF

315.204Â Â Â Â  Dependent care assistance

315.208Â Â Â Â  Dependent care facilities

315.213Â Â Â Â  Child Care Division contributions

315.237Â Â Â Â  Employee and dependent scholarship program payments

315.254Â Â Â Â  Youth apprenticeship sponsorship

315.259Â Â Â Â  First Break Program; rules

315.262Â Â Â Â  Working family child care

315.266Â Â Â Â  Earned income; rules

315.271Â Â Â Â  Individual development accounts

315.272Â Â Â Â  Certain individual development account withdrawals

315.274Â Â Â Â  Qualified adoption expenses

ENVIRONMENT AND ENERGY

315.304Â Â Â Â  Pollution control facilities

315.311Â Â Â Â  Emission reducing production technology or process

315.324Â Â Â Â  Plastics recycling

315.354Â Â Â Â  Energy conservation facilities

315.356Â Â Â Â  Other grants as offset to cost of energy conservation facility; changes in credit eligibility when taxpayer participates in other programs

(Temporary provisions relating to low nitrogen oxide emission truck engines are compiled as notes following ORS 315.356)

ECONOMIC DEVELOPMENT

315.507Â Â Â Â  Electronic commerce in designated enterprise zone

315.508Â Â Â Â  Recordkeeping requirements for electronic commerce credit; disallowance of credit

315.511Â Â Â Â  Advanced telecommunications facilities

315.514Â Â Â Â  Film production development contributions; rules

315.517Â Â Â Â  Water transit vessels

315.521Â Â Â Â  University venture development fund contributions

HEALTH

315.604Â Â Â Â  Bone marrow donor expense

315.610Â Â Â Â  Long term care insurance

315.613Â Â Â Â  Credit available to persons providing rural medical care and affiliated with certain rural hospitals

315.616Â Â Â Â  Additional providers who may qualify for credit

315.619Â Â Â Â  Credit for medical staff at type C hospital

315.622Â Â Â Â  Rural emergency medical technicians

CULTURE

315.675Â Â Â Â  Trust for Cultural Development Account contributions

Â Â Â Â Â  315.001 [Enacted as 1953 c.308 Â§1; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.002 [Enacted as 1953 c.308 Â§2; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.003 [Enacted as 1953 c.308 Â§3; repealed by 1965 c.26 Â§6]

GENERAL PROVISIONS

Â Â Â Â Â  315.004 Definitions; adoption of parts of Internal Revenue Code and application of federal laws and regulations; technical corrections. (1) Except when the context requires otherwise, the definitions contained in ORS chapters 314, 316, 317 and 318 are applicable in the construction, interpretation and application of the personal and corporate income and excise tax credits contained in this chapter.

Â Â Â Â Â  (2)(a) For purposes of the tax credits contained in this chapter, any term has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined for purposes of construing, interpreting and applying the credit.

Â Â Â Â Â  (b) With respect to the tax credits contained in this chapter, any reference to the laws of the United States or to the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they are amended on or before December 31, 2004, even when the amendments take effect or become operative after that date.

Â Â Â Â Â  (3) Insofar as is practicable in the administration of this chapter, the Department of Revenue shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (4) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (5)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1993 c.730 Â§2; 1995 c.556 Â§34; 1997 c.839 Â§64; 1999 c.90 Â§7; 2001 c.660 Â§34; 2003 c.77 Â§11; 2005 c.832 Â§24]

Â Â Â Â Â  315.005 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.010 [Amended by 1953 c.325 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.015 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.020 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.025 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.030 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.035 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.040 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.045 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.054 Federal tax credits allowable only as specified. No credits applied directly to the income tax calculated for federal purposes pursuant to the Internal Revenue Code shall be applied in calculating the tax due under ORS chapter 314, 316, 317 or 318 except those prescribed in this chapter or ORS chapter 314, 316, 317 or 318. [1993 c.730 Â§4 (enacted in lieu of 316.107)]

Â Â Â Â Â  315.055 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.060 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.063 Waiver of substantiation by Department of Revenue; rules. The Department of Revenue, by rule, may waive partially, conditionally or absolutely requirements for proof or substantiation of claims for subtractions, exclusions, exemptions or credits allowable for purposes of taxes imposed upon or measured by net income. [1995 c.54 Â§2]

Â Â Â Â Â  315.065 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.068 Claim of right income repayment adjustments. (1) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a taxpayer for a claim of right income repayment adjustment.

Â Â Â Â Â  (2) The credit shall be allowed under this section only if the taxpayerÂs federal tax liability is determined under section 1341(a) of the Internal Revenue Code.

Â Â Â Â Â  (3) The amount of the credit shall equal the difference between:

Â Â Â Â Â  (a) The taxpayerÂs actual Oregon state tax liability for the tax year for which the claim of right income was included in gross income for federal tax purposes; and

Â Â Â Â Â  (b) The taxpayerÂs Oregon state tax liability for that tax year, had the claim of right income not been included in gross income for federal tax purposes.

Â Â Â Â Â  (4) A credit under this section shall be allowed only for the tax year for which the taxpayerÂs federal tax liability is determined under section 1341 of the Internal Revenue Code for federal tax purposes.

Â Â Â Â Â  (5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as a payment of tax under ORS 314.505 to 314.525, 316.187 and 316.583, other payments of tax and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 to 318 (reduced by any nonrefundable credits allowed for the tax year), the excess shall be treated as an overpayment of tax and shall be refunded or applied in the same manner as other tax overpayments.

Â Â Â Â Â  (6) As used in this section, Âclaim of right incomeÂ means:

Â Â Â Â Â  (a) An item included in federal gross income for a prior tax year because it appeared that the taxpayer had an unrestricted right to the item; and

Â Â Â Â Â  (b) An item for which the taxpayerÂs federal tax liability is adjusted under section 1341 of the Internal Revenue Code because the taxpayer did not have an unrestricted right to the item of gross income. [1999 c.1007 Â§2; 2001 c.660 Â§19]

Â Â Â Â Â  315.070 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.075 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.080 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.085 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.090 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.095 [Repealed by 1965 c.26 Â§6]

AGRICULTURE; FISHERIES; FORESTRY

Â Â Â Â Â  315.104 Reforestation; rules. (1) A credit against the taxes otherwise due under ORS chapter 316 (or if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed in an amount equal to 50 percent of reforestation project costs actually paid or incurred to reforest underproductive Oregon forestlands. Such costs include, but are not limited to site preparation, tree planting and other silviculture treatments considered necessary by the State Forester to establish commercial, hardwood or softwood stands on appropriate sites. Subject to subsection (5) of this section:

Â Â Â Â Â  (a) One-half of the credit shall be taken in the tax year for which the State Forester, after physical inspection of the forestland, issues a preliminary certificate under ORS 315.106 certifying that the land qualifies as underproductive Oregon forestland and that the reforestation project undertaken meets the requirements of this section and the specifications established by the State Forester and the costs appear to be reasonable; and

Â Â Â Â Â  (b) One-half of the credit shall be taken in the tax year for which the State Forester, after further physical inspection of the land and project, certifies that the new forest is established in accordance with the specifications of the State Forester.

Â Â Â Â Â  (2) No credit shall be allowed under either subsection (1)(a) or (b) of this section unless written certification containing the following statements accompanies the claim for the credit or is otherwise filed with the Department of Revenue:

Â Â Â Â Â  (a) A preliminary certificate issued by the State Forester under ORS 315.106 that the land and project meet the preliminary specifications established by the State Forester or that the new forest is established, whichever is applicable at the time.

Â Â Â Â Â  (b) A statement by the landowner or person in possession of the land that the land within the project area will be used for the primary purpose of growing and harvesting trees of an acceptable species.

Â Â Â Â Â  (c) A statement that the landowner or person in possession of the land is aware that maintenance practices, including release, may be needed to insure that a new forest is established and will remain established.

Â Â Â Â Â  (3) For purposes of this section, reforestation project costs shall not include:

Â Â Â Â Â  (a) Costs paid or incurred to reforest any forestland that has been commercially logged to the extent that reforestation is required under the Oregon Forest Practices Act, except costs paid or incurred to reforest forestland following a hardwood harvest, conducted for the purposes of converting underproductive forestlands, as determined by administrative rule.

Â Â Â Â Â  (b) That portion of costs or expenses paid through a federal or state cost share, financial assistance or other incentive program.

Â Â Â Â Â  (c) Those costs paid or incurred to grow Christmas trees, ornamental trees, shrubs or plants, or those costs paid or incurred to grow hardwood timber described under ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (d) Any costs paid or incurred to purchase or otherwise acquire the land.

Â Â Â Â Â  (e) The cost of purchase or other acquisition of tools and equipment with a useful life of more than one year.

Â Â Â Â Â  (4) To qualify for the credit:

Â Â Â Â Â  (a) The project must be completed to specifications approved by the State Forester.

Â Â Â Â Â  (b) The taxpayerÂs portion of the project costs must be $500 or more.

Â Â Â Â Â  (c) The taxpayer must be a private individual, corporation, group, Indian tribe or other native group, association or other nonpublic legal entity owning, purchasing under recorded contract of sale or leasing at least five acres of Oregon commercial forestland.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. In all cases the taxpayer must be the person who made the investment into the project.

Â Â Â Â Â  (6) The credit provided by this section shall be in addition to and not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled with respect to the reforestation project and the credit shall not affect the computation of basis for the property.

Â Â Â Â Â  (7) In compliance with ORS chapter 183, the Department of Revenue and the State Forestry Department may adopt rules consistent with law for carrying out the provisions of this section.

Â Â Â Â Â  (8) As used in this section, Âunderproductive Oregon forestlandsÂ means Oregon commercial forestlands not meeting the minimum stocking standards of the Oregon Forest Practices Act.

Â Â Â Â Â  (9) If, for any reason other than those specified in subsection (10) of this section, a new forest is not established by the last day of the second taxable year following the taxable year for which the preliminary certificate was issued, the State Forester shall so report to the Department of Revenue. The report filed under this subsection shall be the basis for the department to recover any credit granted under subsection (1)(a) of this section. If, however, the new forest is not established within the time required by this subsection on account of the reasons specified in subsection (10) of this section, any credit allowed under subsections (1)(a) and (5) of this section shall not be recovered but no further credit as provided under subsections (1)(b) and (5) of this section shall be allowed.

Â Â Â Â Â  (10) Subject to requalification under this section in the manner applicable for the original claim, including obtaining a new preliminary certificate, a taxpayer may claim an additional credit or credits for reestablishing a new planting in the event that the new forest is destroyed by a natural disaster or is not established for reasons beyond the control of the taxpayer, if the measures taken in completing the original or earlier project would normally have resulted in establishing the minimum number of trees per acre anticipated by the project.

Â Â Â Â Â  (11) Any owner affected by a determination, regarding the reforestation tax credit made by:

Â Â Â Â Â  (a) The State Forester, except for a denial of a request for a preliminary certificate due to the annual reforestation credit cost limitation calculated under ORS 315.108, may appeal that determination in the manner provided for in ORS 526.475 (1).

Â Â Â Â Â  (b) The Department of Revenue, may appeal that determination in the manner provided for in ORS 526.475 (2). [1993 c.730 Â§8 (enacted in lieu of 316.094, 317.102 and 318.110); 1995 c.746 Â§23; 2001 c.359 Â§1; 2003 c.454 Â§122; 2003 c.621 Â§97a]

Â Â Â Â Â  Note: Section 5, chapter 605, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 5. No tax credit shall be allowed under ORS 315.104 based upon reforestation project costs if the preliminary certificate is not issued on or before December 31, 2011. [1987 c.605 Â§5; 1989 c.887 Â§4; 1995 c.746 Â§28; 2001 c.359 Â§3]

Â Â Â Â Â  315.105 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.106 Reforestation credit preliminary certificate; application; limitation calculation; rules; fee. (1) A taxpayer claiming the credit provided under ORS 315.104 shall file a written request with the State Forester for a preliminary certificate. The request shall contain:

Â Â Â Â Â  (a) Information that is required by the State Forester by rule;

Â Â Â Â Â  (b) An estimate of the amount of the credit the taxpayer expects to claim under ORS 315.104 (1)(a); and

Â Â Â Â Â  (c) Payment of any fee required by the State Forester by rule adopted under subsection (4) of this section.

Â Â Â Â Â  (2) The State Forester shall consider requests for preliminary certificates in the chronological order in which the requests are filed with the State Forester. If the State Forester determines that the request complies with ORS 315.104 (1)(a), the State Forester shall issue the preliminary certificate to the taxpayer, to the extent the total amount of estimated claims for credit under ORS 315.104 (1)(a) for all preliminary certificates issued for the calendar year do not exceed the annual reforestation credit cost limitation calculated under ORS 315.108.

Â Â Â Â Â  (3) The State Forester may not issue a preliminary certificate to a taxpayer to the extent the estimated claim for credit under ORS 315.104 (1)(a) contained in the request for a preliminary certificate, when added to the total of estimated claims for credit under ORS 315.104 (1)(a) for all preliminary certificates issued by the State Forester for the calendar year, exceeds the annual reforestation credit cost limitation calculated under ORS 315.108.

Â Â Â Â Â  (4) The State Forester shall establish by rule a fee for filing a written request for a preliminary certificate under this section. The fee shall be adequate to recover the costs incurred by the State Forestry Department in administering the reforestation tax credit program established under this section and ORS 315.104 and 315.108.

Â Â Â Â Â  (5) Moneys collected from fees established by the State Forester under rules adopted under this section shall be deposited in the State Forestry Department Account to be used for the purposes of administering the reforestation tax credit program. [1995 c.746 Â§25; 2005 c.796 Â§3]

Â Â Â Â Â  315.108 Annual reforestation credit cost limitation. (1) On or before January 1, 1996, the State Forester shall determine an average annual amount of estimated reforestation project costs for which credit was claimed under ORS 315.104 (1)(a) during the period from July 1, 1992, to July 1, 1994.

Â Â Â Â Â  (2) The annual reforestation credit cost limitation shall be:

Â Â Â Â Â  (a) Equal to the average annual amount of estimated reforestation project costs determined under subsection (1) of this section for the calendar year beginning January 1, 1996.

Â Â Â Â Â  (b) Twice the average annual amount of estimated reforestation project costs determined under subsection (1) of this section for years beginning on or after January 1, 1997. [1995 c.746 Â§26]

Â Â Â Â Â  315.110 [Amended by 1953 c.665 Â§2; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.111 Legislative declarations regarding riparian land conservation. The Legislative Assembly declares that the purpose of ORS 315.113 is to encourage taxpayers that have riparian land in farm production to voluntarily remove the riparian land from farm production and employ conservation practices applicable to the riparian land that minimize contributions to undesirable water quality, habitat degradation and stream bank erosion. [2001 c.912 Â§2]

Â Â Â Â Â  315.113 Voluntary removal of riparian land from farm production; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCropÂ means the total yearly production of an agricultural commodity, not including livestock, that is harvested from a specified area.

Â Â Â Â Â  (b) ÂRiparian landÂ means land in this state that:

Â Â Â Â Â  (A) Borders both a river, stream or other natural watercourse and land that is in farm production; and

Â Â Â Â Â  (B) Does not exceed a width of 35 feet between the land that is in farm production and the bank of the river, stream or other natural watercourse.

Â Â Â Â Â  (c) ÂShare-rent agreementÂ means an agreement in which the person who engages in farming operations and the person who owns the land where the farming operations are conducted share the crop grown on that land or the profits from that crop.

Â Â Â Â Â  (2) A taxpayer may claim a credit against the taxes otherwise due under ORS chapter 316, 317 or 318 for 75 percent of the market value of crops forgone when riparian land is voluntarily taken out of farm production.

Â Â Â Â Â  (3) A credit under this section may be claimed only if:

Â Â Â Â Â  (a) The taxpayer owns the riparian land that is the basis of the credit;

Â Â Â Â Â  (b) The taxpayer is actively engaged in farming operations on land adjacent to the riparian land;

Â Â Â Â Â  (c) The riparian land was in farm production for the previous tax year or a credit under this section was claimed during the previous tax year;

Â Â Â Â Â  (d) The conservation practices employed on the riparian land are consistent with the agricultural water quality management plan administered by the State Department of Agriculture in the applicable river basin management area; and

Â Â Â Â Â  (e) The decision to remove the riparian land from farm production was a voluntary decision and not the result of a federal, state or local law or government decision requiring the riparian land to be taken out of farm production. For purposes of this paragraph, action taken by a taxpayer under an agricultural water quality management plan administered by the State Department of Agriculture is not the result of a government decision requiring the land to be taken out of farm production.

Â Â Â Â Â  (4)(a) The amount of the credit shall be calculated by multiplying the market value per acre of the forgone crop by the acreage of the riparian land that is not in farm production and multiplying that product by 75 percent.

Â Â Â Â Â  (b) For the first tax year for which a credit is claimed under this section, the forgone crop for which a value is determined under this section shall be the crop grown on the land in the previous tax year.

Â Â Â Â Â  (c) For a tax year following the first tax year for which a credit is claimed under this section, the forgone crop for which a value is determined under this section shall be the crop for which the value was determined for the previous tax year.

Â Â Â Â Â  (d) If a taxpayer does not claim a credit under this section for a tax year, any credit claimed in a subsequent tax year shall be treated as the first tax year for which a credit is claimed under this section.

Â Â Â Â Â  (5) Notwithstanding subsection (3)(a) and (b) of this section, if the riparian land that is the basis of a credit under this section is adjacent to land that is in farm production under a share-rent agreement, the taxpayer that is engaged in farming operations and the taxpayer that is the landowner may each claim a credit under this section. The amount of the credit shall be allocated to each taxpayer in the proportion that the share-rent agreement allocates crop proceeds to each of those taxpayers. The total amount of credit allowed to both taxpayers under this subsection may not exceed the amount of the credit otherwise allowable under this section if the farming operations were not subject to a share-rent agreement.

Â Â Â Â Â  (6) Notwithstanding subsections (3)(a) and (5) of this section, if the taxpayer is actively engaged in farming operations and pays the landowner in cash, the taxpayer may claim all of the credit available under this section.

Â Â Â Â Â  (7) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

Â Â Â Â Â  (9) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085 or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (10) If a taxpayer that has claimed a credit under this section places the riparian land for which the credit is claimed back in farm production, the taxpayer may not claim a credit under this section for five tax years following the year the riparian land was placed back in farm production.

Â Â Â Â Â  (11) The Department of Revenue may adopt rules prescribing procedures for identifying forgone crops and for establishing the market value of forgone crops. [2001 c.912 Â§3; 2003 c.46 Â§32]

Â Â Â Â Â  315.115 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.117 Legislative findings and declarations regarding on-farm processing. The Legislative Assembly finds that farming and related agricultural activities make significant contributions to the economy of this state and that the contributions of family farms are important in maintaining the agricultural diversity upon which consistent economic performance is based. The Legislative Assembly further finds that changes in the marketplace and in the expectations of consumers of agricultural products have resulted in a need for greater vertical integration and on-farm processing of agricultural commodities. The Legislative Assembly declares that an income tax credit for property taxes paid on on-farm processing machinery and equipment encourages the continued operation and expansion of on-farm processing and results in a greater share of the value of agricultural products being retained by the farms in this state. The Legislative Assembly further declares that an incentive in the form of an income tax credit does not adversely impact the revenues of local governments in this state. [2001 c.725 Â§2]

Â Â Â Â Â  315.119 On-farm processing facilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂEffective property tax rateÂ means:

Â Â Â Â Â  (A) The ratio of the total amount of property taxes imposed on the account that contains the machinery and equipment for which a credit is being claimed (after application of ORS 310.150 but prior to discount under ORS 311.505) over the assessed value of the property tax account; and

Â Â Â Â Â  (B) The ratio determined under subparagraph (A) of this paragraph for the property tax year that begins in the income tax year for which the credit is claimed.

Â Â Â Â Â  (b) ÂFarm operatorÂ means a person that operates a farming business as defined in section 263A of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂMachinery and equipmentÂ means machinery and equipment that meets the definition of section 1245 property in section 1245 of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂProcessingÂ:

Â Â Â Â Â  (A) Means any activity that is directly related and necessary to clean, sort, grade, produce, prepare, manufacture, handle, package, store or ship a farm crop or livestock product after the point of harvest and before the point of sale, in a modified state or altered form.

Â Â Â Â Â  (B) Does not include an activity primarily associated with the promotion or retail sale of a product for personal or household use that is normally sold through consumer retail distribution.

Â Â Â Â Â  (e) ÂQualified machinery and equipmentÂ means machinery and equipment used in processing that meets the requirements of subsections (3) and (4) of this section for the tax year.

Â Â Â Â Â  (2) A taxpayer who is a farm operator may claim a credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 for ad valorem property taxes paid or incurred on qualified machinery and equipment.

Â Â Â Â Â  (3) A credit under this section may be claimed only if:

Â Â Â Â Â  (a) The machinery and equipment is owned by the farm operator or by a person who is related to the farm operator under section 267 of the Internal Revenue Code;

Â Â Â Â Â  (b) The machinery and equipment is used for processing primarily occurring on land described in subsection (4) of this section; and

Â Â Â Â Â  (c)(A) The farm operator has grown or raised at least one-half of the total volume of farm crop or livestock products processed with the machinery and equipment for which the credit is being claimed in three of the five previous income tax years; or

Â Â Â Â Â  (B)(i) The farm operator has grown or raised at least one-tenth of the total volume of farm crop or livestock products processed with the machinery and equipment for which the credit is being claimed in three of the five previous income tax years; and

Â Â Â Â Â  (ii) The farm operator has used the machinery and equipment to process at least one-half of the volume of the applicable farm crop or livestock products grown or raised by the farm operator in three of the five previous income tax years.

Â Â Â Â Â  (4) In addition to the requirements under subsection (3) of this section, a credit under this section may be claimed only if:

Â Â Â Â Â  (a) The machinery and equipment is located on land that is specially assessed for farm use under ORS 308A.050 to 308A.128 and the machinery and equipment is owned or otherwise controlled by the farm operator; or

Â Â Â Â Â  (b) The machinery and equipment is located on land that is contiguous to land that is specially assessed for farm use under ORS 308A.050 to 308A.128 and the machinery and equipment is owned or otherwise controlled by the farm operator.

Â Â Â Â Â  (5) A credit may be claimed under this section only for qualified machinery and equipment that was subject to assessment and property taxation for the property tax year beginning in the income tax year for which the credit is being claimed.

Â Â Â Â Â  (6) The amount of the credit shall be the lesser of:

Â Â Â Â Â  (a) The effective property tax rate multiplied by the adjusted basis of the qualified machinery and equipment; or

Â Â Â Â Â  (b) $30,000.

Â Â Â Â Â  (7) The adjusted basis of the qualified machinery and equipment shall be the adjusted basis of the qualified machinery and equipment for personal income or corporate excise or income tax purposes as of the last day of the income tax year for which the credit is being claimed, except that the adjusted basis shall be increased by the cost of any qualified machinery and equipment that the taxpayer elected to expense under section 179 of the Internal Revenue Code, until the qualified machinery and equipment is fully depreciated for personal income or corporate excise or income tax purposes. The adjusted basis shall reflect any depreciation allowable for the current tax year. A credit under this section may not be allowed for a tax year in which the qualified machinery and equipment is fully depreciated for personal income or corporate excise or income tax purposes.

Â Â Â Â Â  (8) The credit allowed under this section for any one tax year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (10) The credit allowed under this section is not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for the tax year.

Â Â Â Â Â  (11) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any amount of credit allowed under this section.

Â Â Â Â Â  (12) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (13) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (14) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2001 c.725 Â§3]

Â Â Â Â Â  Note: Section 5, chapter 725, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 5. (1) Sections 3 and 4 of this 2001 Act [315.119 and 315.123] apply to tax years beginning on or after January 1, 2002.

Â Â Â Â Â  (2) Except as provided in section 3 (9) of this 2001 Act [315.119 (9)], credits allowed under section 3 of this 2001 Act apply to tax years beginning before January 1, 2008. [2001 c.725 Â§5]

Â Â Â Â Â  315.120 [Amended by 1953 c.132 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.123 Minimum production and processing volume requirements; recordkeeping requirements. (1) For the first three tax years in which a taxpayer claims a credit under ORS 315.119, a taxpayer shall be deemed to have complied with the applicable minimum production and processing volume requirements of ORS 315.119 (3)(c) if the taxpayer has satisfied these requirements for the preceding tax year.

Â Â Â Â Â  (2) For the fourth tax year in which a taxpayer claims a credit under ORS 315.119, the taxpayer shall be deemed to have complied with the applicable minimum production and processing volume requirements of ORS 315.119 (3)(c) if the taxpayer has satisfied these requirements for the preceding tax year and at least one of the three tax years immediately prior to the preceding tax year.

Â Â Â Â Â  (3) For each tax year in which a credit is claimed under ORS 315.119, the taxpayer shall maintain records sufficient to determine the taxpayerÂs production and processing volume for purposes of ORS 315.119 (3)(c). A taxpayer shall maintain the records required under this subsection for at least 10 years. [2001 c.725 Â§4]

Â Â Â Â Â  Note: See note under 315.119.

Â Â Â Â Â  315.125 [Enacted as 1953 c.197 Â§2; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.134 Fish habitat improvement. (1) A resident individual shall be allowed a credit against the taxes otherwise due under ORS chapter 316 (or if the taxpayer is a corporation, the corporation shall be allowed a credit against the taxes otherwise due under ORS chapter 317 or 318), based upon the cost of a fish habitat improvement project certified under ORS 496.260. The amount of the credit shall be 25 percent of the amount certified.

Â Â Â Â Â  (2) To qualify for the credit under this section:

Â Â Â Â Â  (a) The fish habitat improvement project must have been given final certification by the State Department of Fish and Wildlife as provided in ORS 496.260.

Â Â Â Â Â  (b) The credit must be claimed for the year in which final certification for the project is granted.

Â Â Â Â Â  (c) The taxpayer who is allowed the credit must be the person or entity who actually expended funds for construction or installation of the project.

Â Â Â Â Â  (d) The fish habitat improvement project must not be required by existing federal or state statute.

Â Â Â Â Â  (3) The credit allowed in any one year shall not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) The tax claim for tax credit shall be substantiated by submission, with the tax return, of the State Department of Fish and Wildlife notice of final project certification. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1993 c.730 Â§10 (enacted in lieu of 316.084, 317.133 and 318.080); 1995 c.54 Â§3]

Â Â Â Â Â  315.138 Fish screening devices, by-pass devices or fishways; rules. (1) There shall be allowed a credit against tax due under ORS chapter 316, or if the taxpayer is a corporation, under ORS chapter 317, for taxpayers that install fish screening devices, by-pass devices or fishways, when required to do so by ORS 498.306, 498.311 (1), 509.585 or 509.615 (1), and the diversion is not part of a hydroelectric project required to be licensed under the Federal Energy Regulatory Commission. Except as allowed in subsection (4) of this section, the credit shall be taken in the tax year in which the final certification is issued under subsection (10) of this section.

Â Â Â Â Â  (2) The credit shall be equal to 50 percent of the taxpayerÂs net certified costs of installing a fish screening device, by-pass device or fishway. The total credit allowed shall not exceed $5,000 per device installed.

Â Â Â Â Â  (3) The credit allowed in any one year shall not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in such second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in such third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in such fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

Â Â Â Â Â  (5) The credit provided by this section shall be in addition to and not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled with respect to the installation of a fish screening device, by-pass device or fishway. The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (6) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (7) To qualify for the credit the taxpayer must be issued a certificate by the State Department of Fish and Wildlife.

Â Â Â Â Â  (8) To obtain credit under subsection (1) of this section, any person proposing to apply for certification of a fish screening device, by-pass device or fishway, before installing the fish screening device, by-pass device or fishway, shall file a request for preliminary certification with the State Department of Fish and Wildlife. The request shall be in a form prescribed by the State Department of Fish and Wildlife. The following conditions shall apply:

Â Â Â Â Â  (a) Within 30 days of the receipt of a request for preliminary certification, the State Department of Fish and Wildlife may require, as a condition precedent to issuance of a preliminary certificate of approval, the submission of plans and specifications. After examination thereof, the State Department of Fish and Wildlife may request corrections and revisions to the plans and specifications. The State Department of Fish and Wildlife may also require any pertinent information necessary to determine whether the proposed fish screening device, by-pass device or fishway is in accordance with State Department of Fish and Wildlife requirements.

Â Â Â Â Â  (b) If the State Department of Fish and Wildlife determines that the proposed fish screening device, by-pass device or fishway is in accordance with State Department of Fish and Wildlife requirements, it shall issue a preliminary certificate approving the fish screening device, by-pass device or fishway. If the State Department of Fish and Wildlife determines that the fish screening device, by-pass device or fishway does not comply with State Department of Fish and Wildlife requirements, the State Department of Fish and Wildlife shall issue an order denying certification.

Â Â Â Â Â  (c) If within 90 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the State Department of Fish and Wildlife fails to issue a preliminary certificate of approval and the State Department of Fish and Wildlife fails to issue an order denying certification, the preliminary certificate shall be considered to have been issued. The capital investment must comply with the plans, specifications and any corrections or revisions thereto, if any, previously submitted.

Â Â Â Â Â  (d) Within 30 days from the date of mailing of the order, any person against whom an order is directed pursuant to paragraph (b) of this subsection may demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the State Fish and Wildlife Director. The hearing shall be conducted in accordance with the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (9) Any fish screening device, by-pass device or fishway that is installed pursuant to ORS 498.311 (2) is not eligible for the credit provided in subsection (1) of this section.

Â Â Â Â Â  (10) Upon completion and pursuant to application for final certification, final certification shall be issued by the State Department of Fish and Wildlife if the fish screening device, by-pass device or fishway was constructed and installed in accordance with State Department of Fish and Wildlife requirements. Final certification shall include a statement of the costs of installation as verified by the State Department of Fish and Wildlife. The credit allowed under this section shall be claimed first for the tax year of the taxpayer in which final certification is issued.

Â Â Â Â Â  (11) Pursuant to the procedures for a contested case under ORS chapter 183, the State Department of Fish and Wildlife may order the revocation of the certificate issued under this section of any taxpayer, if it finds that:

Â Â Â Â Â  (a) The certificate was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate fails to meet State Department of Fish and Wildlife requirements.

Â Â Â Â Â  (12) As soon as the order of revocation under this section has become final the State Department of Fish and Wildlife shall notify the Department of Revenue of such order.

Â Â Â Â Â  (13) If the certificate of a fish screening device, by-pass device or fishway is ordered revoked pursuant to subsection (11) of this section, all prior tax relief provided to the holder of the certificate by virtue of the certificate shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder.

Â Â Â Â Â  (14) If the certificate of a fish screening device, by-pass device or fishway is ordered revoked pursuant to subsection (11) of this section, the certificate holder shall be denied any further relief provided under this section in connection with the fish screening device, by-pass device or fishway, as the case may be, from and after the date that the order of revocation becomes final.

Â Â Â Â Â  (15) In the event that the fish screening device, by-pass device or fishway is destroyed by flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place.

Â Â Â Â Â  (16) Fish screening devices, by-pass devices or fishways that are financed by funds obtained from the Water Development Fund, pursuant to ORS 541.700 to 541.855, shall not be eligible for the credit under any circumstances.

Â Â Â Â Â  (17) The State Department of Fish and Wildlife shall adopt rules for carrying out the provisions of this section and report to the interim committee created under ORS 171.605 to 171.640 to make studies of and inquiries into state revenue matters. [1993 c.730 Â§12 (enacted in lieu of 316.139 and 317.145); 2001 c.923 Â§5]

Â Â Â Â Â  315.148 [1993 c.730 Â§14 (enacted in lieu of 316.098, 317.150 and 318.102); 1995 c.54 Â§4; repealed by 1999 c.21 Â§38]

Â Â Â Â Â  315.154 Definitions for crop donation credit. As used in this section and ORS 315.156:

Â Â Â Â Â  (1) ÂApparently wholesome foodÂ means:

Â Â Â Â Â  (a) Food fit for human consumption; and

Â Â Â Â Â  (b) Food that meets all quality and labeling standards imposed by federal, state or local laws, even though the food may not be readily marketable due to appearance, age, freshness, grade, size, surplus or other condition.

Â Â Â Â Â  (2) ÂCropÂ means an agricultural crop producing food for human consumption and includes, but is not limited to, bedding plants that produce food, orchard stock intended for the production of food and livestock that may be processed into food for human consumption.

Â Â Â Â Â  (3) ÂFood bank or other charitable organizationÂ means any organization located in this state, including but not limited to a gleaning cooperative, that is exempt from federal income taxes under section 501(c)(3) of the Internal Revenue Code and that has as a principal or ongoing purpose the distribution of food to children or homeless, unemployed, elderly or low-income individuals.

Â Â Â Â Â  (4) ÂGrowerÂ includes a person who raises livestock.

Â Â Â Â Â  (5) ÂQualified donationÂ means the harvest or post-harvest contribution in Oregon of a crop or a portion of a crop grown primarily to be sold for cash that is donated by the grower of the crop to a gleaning cooperative, food bank or other charitable organization engaged in the distribution of food without charge, at such a time that the crop is still usable as food for human consumption and:

Â Â Â Â Â  (a) The grower of the crop has supplied any crop contract quota with the wholesale or retail buyer;

Â Â Â Â Â  (b) If the grower of the crop is a party to a contingent supply contract, the wholesale or retail buyer reduces the crop quota that was reasonably anticipated to be supplied by the grower; or

Â Â Â Â Â  (c) The grower of the crop otherwise determines to make a donation of apparently wholesome food.

Â Â Â Â Â  (6) ÂWholesale market priceÂ means the market price for the produce determined either by:

Â Â Â Â Â  (a) The amount paid to the grower by the last previous cash buyer of the particular crop; or

Â Â Â Â Â  (b) In the event there is no previous cash buyer, a market price based upon the market price of the nearest regional wholesale buyer or the regional u-pick market price. [1993 c.730 Â§16 (enacted in lieu of 316.089); 1999 c.21 Â§39; 2001 c.222 Â§1]

Â Â Â Â Â  315.155 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.156 Crop donation; forms. (1) A taxpaying individual or corporation that is a grower of a crop and that makes a qualified donation of the crop shall be allowed a credit against the taxes otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, as follows:

Â Â Â Â Â  (a) In the case of a qualified donation made under circumstances described in ORS 315.154 (5)(a) or (b), the amount of the credit shall be 10 percent of the value of the quantity of the crop donated computed at the wholesale market price.

Â Â Â Â Â  (b) In the case of a qualified donation made under circumstances described in ORS 315.154 (5)(c), the amount of the credit shall be 10 percent of the value of the quantity of the crop donated computed at the wholesale market price that the grower would have received had the quantity of the crop donated been sold or salable.

Â Â Â Â Â  (2) At the time of donation, the director, supervisor or other appropriate official of the entity to which a qualified donation is made shall supply to the grower of the crop donated two copies of a form prescribed by the Department of Revenue. The forms shall contain:

Â Â Â Â Â  (a) The name and address of the grower;

Â Â Â Â Â  (b) The description and quantity of the donated crop;

Â Â Â Â Â  (c) The signature of the director, supervisor or other appropriate official of the entity receiving the donated crop verifying that the produce was or will be distributed to children or homeless, unemployed, elderly or low-income individuals;

Â Â Â Â Â  (d) The wholesale market price; and

Â Â Â Â Â  (e) Other information required by the Department of Revenue by rule.

Â Â Â Â Â  (3) Tax claim for tax credit shall be substantiated by submission with the tax return, of the form described in subsection (2) of this section, a statement verified by the taxpayer that the qualified donation was made under circumstances described in ORS 315.154 (5) and a copy of an invoice or other statement identifying the price received by the grower for the crops of comparable grade or quality if there is a previous cash buyer. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5)(a) A nonresident individual shall be allowed the credit computed under this section in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [1993 c.730 Â§18 (enacted in lieu of 316.091, 317.148 and 318.104); 1995 c.54 Â§5; 1999 c.21 Â§40; 2001 c.222 Â§2]

Â Â Â Â Â  315.160 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.163 Definitions for ORS 315.163 to 315.172. As used in ORS 315.163 to 315.172:

Â Â Â Â Â  (1) ÂAcquisition costsÂ means the cost of acquiring buildings, structures and improvements that constitute or will constitute farmworker housing. ÂAcquisition costsÂ does not include the cost of acquiring land on which farmworker housing is or will be located.

Â Â Â Â Â  (2) ÂCondition of habitabilityÂ means a condition that is in compliance with:

Â Â Â Â Â  (a) The applicable provisions of the state building code under ORS chapter 455 and the rules adopted thereunder; or

Â Â Â Â Â  (b) If determined on or before December 31, 1995, sections 12 and 13, chapter 964, Oregon Laws 1989.

Â Â Â Â Â  (3) ÂContributorÂ means a person that acquired, constructed, manufactured or installed farmworker housing or contributed money to finance a farmworker housing project.

Â Â Â Â Â  (4) ÂEligible costsÂ includes acquisition costs, finance costs, construction costs, excavation costs, installation costs and permit costs and excludes land costs.

Â Â Â Â Â  (5) ÂFarmworkerÂ means any person who, for an agreed remuneration or rate of pay, performs temporary or permanent labor for another in the production of farm products or in the planting, cultivating or harvesting of seasonal agricultural crops or in the forestation or reforestation of lands, including but not limited to the planting, transplanting, tubing, precommercial thinning and thinning of trees and seedlings, the clearing, piling and disposal of brush and slash and other related activities.

Â Â Â Â Â  (6) ÂFarmworker housingÂ means housing:

Â Â Â Â Â  (a) Limited to occupancy by farmworkers and their immediate families; and

Â Â Â Â Â  (b) No dwelling unit of which is occupied by a relative of the owner or operator of the farmworker housing.

Â Â Â Â Â  (7) ÂFarmworker housing projectÂ means the acquisition, construction, installation or rehabilitation of farmworker housing.

Â Â Â Â Â  (8) ÂOwnerÂ means a person that owns farmworker housing. ÂOwnerÂ does not include a person that only has an interest in the housing as a holder of a security interest.

Â Â Â Â Â  (9) ÂRehabilitationÂ means to make repairs or improvements to a building that improve its livability and are consistent with applicable building codes.

Â Â Â Â Â  (10) ÂRelativeÂ means a brother or sister (whether by the whole or by half blood), spouse, ancestor (whether by law or by blood), or lineal descendant of an individual.

Â Â Â Â Â  (11) ÂTaxpayerÂ includes a nonprofit corporation or other person not subject to tax under ORS chapter 316, 317 or 318. [2003 c.588 Â§1]

Â Â Â Â Â  315.164 Farmworker housing projects; rules.

(1) A taxpayer who is the owner or operator of farmworker housing is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or against the taxes otherwise due under ORS chapter 317, if the taxpayer is a corporation. The total amount of the credit shall be equal to 50 percent of the eligible costs actually paid or incurred by the taxpayer to complete a farmworker housing project, to the extent the eligible costs actually paid or incurred by the taxpayer do not exceed the estimate of eligible costs approved by the Housing and Community Services Department under ORS 315.167.

Â Â Â Â Â  (2) A taxpayer who is otherwise eligible to claim a credit under this section may elect to transfer all or a portion of the credit to a contributor in the manner provided in ORS 315.169.

Â Â Â Â Â  (3)(a) The credit allowed under this section may be taken for the tax year in which the farmworker housing project is completed or in any of the nine tax years succeeding the tax year in which the project is completed.

Â Â Â Â Â  (b) The credit allowed in any one tax year may not exceed 20 percent of the amount determined under subsection (1) of this section.

Â Â Â Â Â  (4)(a) To claim a credit under this section, a taxpayer must show in each year following the completion of a farmworker housing project that the housing continues to be operated as farmworker housing.

Â Â Â Â Â  (b) A taxpayer need not make the showing required in paragraph (a) of this subsection if the Housing and Community Services Department waives the requirement after the taxpayer has successfully met the requirement for the first five years after completion of the housing project.

Â Â Â Â Â  (c) The Housing and Community Services Department shall determine by rule the factors necessary to grant a waiver. Such factors may include a documented decline in a particular area for farmworker housing.

Â Â Â Â Â  (5) The credit shall apply only to a farmworker housing project that is located within this state and physically begun on or after January 1, 1990.

Â Â Â Â Â  (6)(a) A credit may not be allowed under this section unless the taxpayer claiming credit under this section:

Â Â Â Â Â  (A) Obtains a letter of credit approval from the Housing and Community Services Department pursuant to ORS 315.167; and

Â Â Â Â Â  (B) Files with the Department of Revenue an annual certification providing that all occupied units for which credit is being claimed are occupied by farmworkers and their immediate families.

Â Â Â Â Â  (b) The certification described under this subsection shall be made on the form and in the time and manner prescribed by the Department of Revenue.

Â Â Â Â Â  (7) Except as provided under subsection (8) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, and any credit not used in that eighth succeeding tax year may be carried forward and used in the ninth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (9)(a) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the project to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for the year.

Â Â Â Â Â  (b) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (10) For a taxpayer to receive a credit under this section, the farmworker housing must:

Â Â Â Â Â  (a) Comply with all occupational safety or health laws, rules, regulations and standards;

Â Â Â Â Â  (b) If registration is required, be registered as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

Â Â Â Â Â  (c) Upon occupancy and if an indorsement is required, be operated by a person who holds a valid indorsement as a farmworker camp operator under ORS 658.730; and

Â Â Â Â Â  (d) Continue to be operated as farmworker housing for a period of at least 10 years after the completion of the farmworker housing project, unless a waiver has been granted under subsection (4) of this section.

Â Â Â Â Â  (11)(a) Pursuant to the procedures for a contested case under ORS chapter 183, the Department of Revenue may order the disallowance of the credit allowed under this section if it finds, by order, that:

Â Â Â Â Â  (A) The credit was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (B) In the event that an owner or operator claims or claimed the credit:

Â Â Â Â Â  (i) The taxpayer has failed to continue to substantially comply with the occupational safety or health laws, rules, regulations or standards;

Â Â Â Â Â  (ii) After occupancy and if registration is required, the farmworker housing is not registered as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

Â Â Â Â Â  (iii) After occupancy and if an indorsement is required, the farmworker housing is not operated by a person who holds a valid indorsement as a farmworker camp operator under ORS 658.730; or

Â Â Â Â Â  (iv) The taxpayer has failed to make a showing that the housing continues to be operated as farmworker housing as required under subsection (4)(a) of this section and the taxpayer has not been granted a waiver by the Housing and Community Services Department under subsection (4)(b) of this section.

Â Â Â Â Â  (b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

Â Â Â Â Â  (c) If the tax credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section, in connection with the farmworker housing project, as the case may be, from and after the date that the order of disallowance becomes final.

Â Â Â Â Â  (12) In the event that the farmworker housing is destroyed by fire, flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place. In the event of fire, if the fire chief of the fire protection district or unit determines that the fire was caused by arson, as defined in ORS 164.315 and 164.325, by the taxpayer or by another at the taxpayerÂs direction, then the fire chief shall notify the Department of Revenue. Upon conviction of arson, the Department of Revenue shall disallow the credit in accordance with subsection (11) of this section.

Â Â Â Â Â  (13)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (14) The Department of Revenue may adopt rules for carrying out the provisions of this section. [1993 c.730 Â§20 (enacted in lieu of 316.154 and 317.146); 1993 c.730 Â§20a; 1995 c.500 Â§10; 1995 c.746 Â§52; 2001 c.613 Â§13a; 2001 c.625 Â§2; 2001 c.868 Â§1; 2003 c.588 Â§Â§3,5]

Â Â Â Â Â  315.165 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.167 Farmworker housing credit application; procedure; limitation. (1)(a) Prior to six months after beginning a farmworker housing project:

Â Â Â Â Â  (A) For which credit under ORS 315.164 will be claimed, an owner or operator of farmworker housing shall apply to the Housing and Community Services Department for a letter of credit approval.

Â Â Â Â Â  (B) For which credit under ORS 315.169 will be claimed, a contributor shall apply to the Housing and Community Services Department for a letter of credit approval.

Â Â Â Â Â  (b) If a portion of credit for a farmworker housing project is to be claimed by the owner or operator of farmworker housing under ORS 315.164 and the remainder is to be claimed by a contributor under ORS 315.169, the application described in this section shall be filed jointly by the owner or operator of farmworker housing and the contributor.

Â Â Â Â Â  (2) The application shall be on such form as is prescribed by the Housing and Community Services Department and shall provide:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the taxpayer;

Â Â Â Â Â  (b) The location of the proposed farmworker housing;

Â Â Â Â Â  (c) A description of the project identifying the type of housing that is the subject of the project;

Â Â Â Â Â  (d) An estimate of the eligible costs of the project; and

Â Â Â Â Â  (e) Any other information as the Housing and Community Services Department may require.

Â Â Â Â Â  (3) The Housing and Community Services Department may review applications using any reasonable system of prioritizing review established by department rule.

Â Â Â Â Â  (4) Applications filed in compliance with this section shall be approved by the Housing and Community Services Department to the extent that the total of estimated eligible costs for all approved projects for the calendar year is equal to or less than $7.25 million. No application shall be approved if the addition of the estimated eligible costs of the project to the estimated eligible costs for all approved projects for the calendar year would exceed $7.25 million.

Â Â Â Â Â  (5) Upon approval of an application, the Housing and Community Services Department shall prepare a letter of credit approval. The letter shall state the approved amount of estimated eligible costs for the project and, if applicable, the portion of credit to be claimed by an owner or operator of farmworker housing under ORS 315.164 and the portion of credit to be claimed by a contributor under ORS 315.169. The letter shall be sent:

Â Â Â Â Â  (a) To the owner or operator of farmworker housing, if any credit is to be claimed under ORS 315.164; and

Â Â Â Â Â  (b) To the contributor, if any credit is to be claimed under ORS 315.169.

Â Â Â Â Â  (6) At the conclusion of each calendar year, the Housing and Community Services Department shall send a list of the names, addresses and taxpayer identification numbers of taxpayers to whom a letter of credit approval has been issued under this section during the calendar year, along with approved amounts of estimated eligible costs for each project, to the Department of Revenue.

Â Â Â Â Â  (7) Notwithstanding that a letter of credit approval has been issued to a taxpayer under this section, the Department of Revenue may disallow, in whole or in part, a claim for credit under ORS 315.164 upon the Department of RevenueÂs determination that under the provisions of ORS 315.164 the taxpayer is not entitled to the credit or is only entitled to a portion of the amount claimed. [1995 c.746 Â§52a; 2001 c.613 Â§14; 2001 c.625 Â§3; 2001 c.868 Â§5; 2003 c.588 Â§Â§6a,7]

Â Â Â Â Â  315.169 Farmworker housing contributor credit; transfer of farmworker housing owner or operator credit; continued eligibility; rules. (1) A taxpayer that is a contributor is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or ORS chapter 317, if the taxpayer is a corporation, to the extent the owner or operator of farmworker housing transferred all or a portion of the credit allowed to the owner or operator under ORS 315.164.

Â Â Â Â Â  (2) An owner or operator of farmworker housing may transfer all or a portion of the credit allowed to the owner or operator under ORS 315.164 to one or more contributors but the amount transferred may not total more than the total credit the owner or operator may claim.

Â Â Â Â Â  (3) To receive a credit under this section:

Â Â Â Â Â  (a) The contributor must obtain a letter of credit approval from the Housing and Community Services Department under ORS 315.167; or

Â Â Â Â Â  (b) If the owner or operator of farmworker housing elects to transfer all or a portion of the credit allowed under ORS 315.164 after the date that a letter of credit approval has been issued to the owner or operator, the owner or operator and the contributor must jointly file a statement with the Department of Revenue stating the portion of the credit the contributor is allowed to claim and any other information the department may require by rule.

Â Â Â Â Â  (4) A contributor remains eligible to receive a credit under this section even if the owner or operator of the farmworker housing becomes ineligible for the credit as a result of:

Â Â Â Â Â  (a) Failure to file the annual certification under ORS 315.164 (6);

Â Â Â Â Â  (b) Failure to continue to substantially comply with occupational safety or health laws, rules, regulations or standards under ORS 315.164 (10);

Â Â Â Â Â  (c) Failure to register as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

Â Â Â Â Â  (d) Failure of the operator to hold a valid indorsement as a farmworker camp operator under ORS 658.730; or

Â Â Â Â Â  (e) Failure to comply with any other rules or provisions relating to the operation or maintenance of the farmworker housing after the contributor has completed work on the project.

Â Â Â Â Â  (5)(a) A contributor does not remain eligible to receive a credit under this section if the Department of Revenue finds, by order of a disallowance of credit and pursuant to the procedures for a contested case under ORS chapter 183, that the contributor obtained the credit by fraud or misrepresentation, including a finding that the housing did not comply with all occupational safety or health laws, rules, regulations and standards applicable for farmworker housing at the time the housing was completed.

Â Â Â Â Â  (b) If the credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the department shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

Â Â Â Â Â  (c) If the credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section, in connection with the farmworker housing project, as the case may be, from and after the date that the order of disallowance becomes final.

Â Â Â Â Â  (6)(a) The credit allowed under this section may be taken for the tax year in which the farmworker housing project is completed or in any of the nine tax years succeeding the tax year in which the project is completed.

Â Â Â Â Â  (b) The credit allowed in any one tax year may not exceed 20 percent of the amount determined under subsection (2) of this section that was transferred to the contributor claiming the credit.

Â Â Â Â Â  (7) Except as provided under subsection (8) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, and any credit not used in that eighth succeeding tax year may be carried forward and used in the ninth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (9)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (10) The department may adopt rules for carrying out the provisions of this section. [2001 c.868 Â§3; 2003 c.588 Â§Â§9,11]

Â Â Â Â Â  315.170 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.172 Collection of taxes upon disallowance of farmworker housing credit. Upon an order of the disallowance of a credit for farmworker housing under ORS 315.164 (11) or 315.169 (5), the Department of Revenue immediately shall collect any taxes due by reason of the disallowance and shall have the benefit of all the laws of this state pertaining to the collection of income and excise taxes. An assessment of the taxes is not necessary and a statute of limitation shall not preclude the collection of the taxes. [2001 c.868 Â§4; 2003 c.588 Â§15]

Â Â Â Â Â  315.175 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.180 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.185 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.190 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.195 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.200 [Repealed by 1965 c.26 Â§6]

CHILDREN AND FAMILIES; POVERTY RELIEF

Â Â Â Â Â  315.204 Dependent care assistance. (1) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a resident employer or to a corporation that is an employer for amounts paid or incurred during the taxable year by the employer for dependent care assistance actually provided to an employee if the assistance is furnished pursuant to a program which meets the requirements of section 129(d) of the Internal Revenue Code and if the employer has received a certificate as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) Each employer that elects to receive a credit allowed under subsection (1) of this section must submit an application to the Child Care Division of the Employment Department each year the employer wishes to receive the credit. The Child Care Division shall prescribe by rule the form of the application and the information required to be given on the application.

Â Â Â Â Â  (b) The Child Care Division shall issue a certificate to each employer that submits an application under this subsection.

Â Â Â Â Â  (3) The amount of the credit allowed under subsection (1) of this section shall be 50 percent of the amount so paid or incurred by the employer during the taxable year but shall not exceed $2,500 of dependent care assistance actually provided to the employee.

Â Â Â Â Â  (4)(a) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a resident employer, or to a corporation that is an employer, based upon amounts paid or incurred by the employer during the taxable year to provide information and referral services to assist employees of the employer employed within this state to obtain dependent care.

Â Â Â Â Â  (b) The amount of the credit allowed under this subsection shall be 50 percent of the amounts paid or incurred during the taxable year.

Â Â Â Â Â  (5) No amount paid or incurred during the taxable year of an employer in providing dependent care assistance to any employee shall qualify for the credit allowed under subsection (1) of this section if the amount was paid or incurred to an individual described in section 129(c)(1) or (2) of the Internal Revenue Code.

Â Â Â Â Â  (6) No amount paid or incurred by an employer to provide dependent care assistance to an employee shall qualify for the credit allowed under subsection (1) of this section if the amount paid or incurred is paid or incurred pursuant to a salary reduction plan or is not paid or incurred for services performed within this state.

Â Â Â Â Â  (7) If the credit allowed under subsection (1) or (4) of this section is claimed, the amount of any deduction allowed or allowable under ORS chapter 316, 317 or 318 for the amount that qualifies for the credit (or upon which the credit is based) shall be reduced by the dollar amount of the credit allowed. The election to claim a credit allowed under this section shall be made at the time of filing the tax return in accordance with any rules adopted by the Department of Revenue.

Â Â Â Â Â  (8) The amount upon which the credit allowed under subsection (1) of this section is based shall not be included in the gross income of the employee to whom the dependent care assistance is provided. However, the amount excluded from the income of an employee under this section shall not exceed the limitations provided in section 129(b) of the Internal Revenue Code. For purposes of ORS 316.162, with respect to an employee to whom dependent care assistance is provided, ÂwagesÂ does not include any amount excluded under this subsection. Amounts excluded under this subsection shall not qualify as expenses for which a credit is allowed to the employee under ORS 316.078.

Â Â Â Â Â  (9) A nonresident shall be allowed the credit allowed under subsection (1) or (4) of this section. The credit shall be computed in the same manner and be subject to the same limitations as the credit granted to a resident.

Â Â Â Â Â  (10) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (11) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (12) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (13) For purposes of the credit allowed under subsection (1) or (4) of this section:

Â Â Â Â Â  (a) The definitions and special rules contained in section 129(e) of the Internal Revenue Code shall apply to the extent applicable.

Â Â Â Â Â  (b) ÂEmployerÂ means an employer carrying on a business, trade, occupation or profession in this state.

Â Â Â Â Â  (14) In the case of an on-site facility, in accordance with any rules adopted by the department, the amount upon which the credit allowed under subsection (1) of this section is based, with respect to any dependent, shall be based upon utilization and the value of the services provided. [1993 c.730 Â§22 (enacted in lieu of 316.134, 317.135 and 318.175); 1995 c.79 Â§163; 1997 c.839 Â§65; 2001 c.674 Â§14]

Â Â Â Â Â  Note: Section 10, chapter 682, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 10. ORS 315.204 applies to tax years beginning on or after January 1, 1988, and before January 1, 2017. [1987 c.682 Â§10; 1991 c.929 Â§3; 2001 c.674 Â§1; 2005 c.485 Â§1]

Â Â Â Â Â  315.205 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.208 Dependent care facilities. (1) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) is allowed to an employer, based upon costs actually paid or incurred by the employer, to acquire, construct, reconstruct, renovate or otherwise improve real property so that the property may be used primarily as a dependent care facility.

Â Â Â Â Â  (2) The credit allowed under this section shall be the lesser of:

Â Â Â Â Â  (a) $2,500, multiplied by the number of full-time equivalent employees employed by the employer (on the property or within such proximity to the property that any dependents of the employees may be cared for in the facility) on any date within the two years immediately preceding the end of the first tax year for which credit is first claimed; or

Â Â Â Â Â  (b) Fifty percent of the cost of the acquisition, construction, reconstruction, renovation or other improvement; or

Â Â Â Â Â  (c) $100,000.

Â Â Â Â Â  (3) To qualify for the credit allowed under subsection (1) of this section:

Â Â Â Â Â  (a) The amounts paid or incurred by the employer for the acquisition, construction, reconstruction, renovation or other improvement to real property may be paid or incurred either:

Â Â Â Â Â  (A) To another to be used to acquire, construct, reconstruct, renovate or otherwise improve real property to the end that it may be used as a dependent care facility with which the employer contracts to make dependent care assistance payments which payments are wholly or partially entitled to exclusion from income of the employee for federal tax purposes under section 129 of the Internal Revenue Code; or

Â Â Â Â Â  (B) To acquire, construct, reconstruct, renovate or otherwise improve real property to the end that it may be operated by the employer, or a combination of employers, to provide dependent care assistance to the employees of the employer under a program or programs under which the assistance is, under section 129 of the Internal Revenue Code, wholly or partially excluded from the income of the employee.

Â Â Â Â Â  (b) The property must be in actual use as a dependent care facility on the last day of the tax year for which credit is claimed and dependent care services assisted by the employer must take place on the acquired, constructed, reconstructed, renovated or improved property and must be entitled to an exclusion (whole or partial) from the income of the employee for federal tax purposes under section 129 of the Internal Revenue Code on the last day of the tax year for which credit is claimed.

Â Â Â Â Â  (c) The person or persons operating the dependent care facility on the property acquired, constructed, reconstructed, renovated or improved must hold a certification (temporary or not) issued under ORS 657A.030 and 657A.250 to 657A.450 by the Child Care Division to operate the facility on the property on the last day of the tax year of any tax year in which credit under this section is claimed.

Â Â Â Â Â  (d) The dependent care facility acquired, constructed, reconstructed, renovated or otherwise improved must be located in Oregon. No credit shall be allowed under this section if the dependent care facility is not acquired, constructed, reconstructed, renovated or improved to accommodate six or more children.

Â Â Â Â Â  (e) The employer must meet any other requirements or furnish any information, including information furnished by the employees or person operating the dependent care facility, to the Department of Revenue that the department requires under its rules to carry out the purposes of this section.

Â Â Â Â Â  (f) The dependent care facility, the costs of the acquisition, construction, reconstruction, renovation or improvement upon which the credit granted under this section is based, must be placed in operation before January 1, 2002.

Â Â Â Â Â  (4) The total amount of the costs upon which the credit allowable under this section is based, and the total amount of the credit, shall be determined by the employer, subject to any rules adopted by the department, during the tax year in which the property acquired, constructed, reconstructed, renovated or otherwise improved is first placed in operation as a dependent care facility certified by the Child Care Division under ORS 657A.030 and 657A.250 to 657A.450. One-tenth of the total credit is allowable in that tax year and one-tenth of the total credit is allowable in each succeeding tax year, not to exceed nine tax years, thereafter. No credit shall be allowed under this section for any tax year at the end of which the dependent care facility is not in actual operation under a current certification (temporary or not) issued by the Child Care Division nor shall any credit be allowed for any tax year at the end of which the employer is not providing dependent care assistance entitled to exclusion (whole or partial) from employee income for federal tax purposes under section 129 of the Internal Revenue Code for dependent care on the property. Any tax credit allowable under this section in a tax year may be carried forward in the same manner and to the same tax years as if it were a tax credit described in ORS 315.204.

Â Â Â Â Â  (5) Nothing in this section shall affect the computation of depreciation or basis of a dependent care facility. If a deduction is allowed for purposes of ORS chapter 316, 317 or 318 for the amounts paid or incurred upon which the credit under this section is based, the deduction shall be reduced by the dollar amount of the credit granted under this section.

Â Â Â Â Â  (6) For purposes of the credit allowed under this section:

Â Â Â Â Â  (a) The definitions and special rules contained in section 129(e) of the Internal Revenue Code shall apply to the extent applicable.

Â Â Â Â Â  (b) ÂEmployerÂ means a resident, part-year resident or full-year nonresident employer carrying on a business, trade, occupation or profession in this state.

Â Â Â Â Â  (7) The department shall require that evidence that the person operating the dependent care facility on the date that the taxpayerÂs tax year ends holds a current certification (temporary or otherwise) to operate the facility accompany the tax return on which any amount of tax credit granted under this section is claimed, or that such evidence be separately furnished. If the evidence is not so furnished, no credit shall be allowed for the tax year for which the evidence is not furnished. The Child Care Division shall cooperate by making such evidence, in an appropriate form, available to the person operating the facility, if the person is currently certified (temporary or not) so that, if necessary, it may be made available to the taxpayer. [1993 c.730 Â§24 (enacted in lieu of 316.132, 317.114 and 318.160); 1997 c.325 Â§37; 1997 c.839 Â§66; 1999 c.743 Â§21]

Â Â Â Â Â  315.210 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.213 Child Care Division contributions. (1) A credit against the taxes otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 is allowed to a taxpayer for certified contributions made to the Child Care Division under ORS 657A.706.

Â Â Â Â Â  (2) The amount of a tax credit available to a taxpayer for a tax year under this section shall equal the amount stated in the tax credit certificate received under ORS 657A.706.

Â Â Â Â Â  (3) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year in which the credit is claimed.

Â Â Â Â Â  (4) If the amount claimed as a credit under this section is allowed as a deduction for federal tax purposes, the amount allowed as a credit under this section shall be added to federal taxable income for Oregon tax purposes.

Â Â Â Â Â  (5) A credit under this section may be claimed by a nonresident or part-year resident without proration.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7) The definitions in ORS 657A.700 apply to this section. [2001 c.674 Â§10; 2003 c.473 Â§8]

Â Â Â Â Â  Note: Section 13, chapter 674, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 13. ORS 315.213 applies to tax years beginning on or after January 1, 2002, and before January 1, 2009. [2001 c.674 Â§13; 2003 c.473 Â§9]

Â Â Â Â Â  315.215 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.234 [1993 c.730 Â§26 (enacted in lieu of 316.133 and 317.134); 1995 c.54 Â§6; 1995 c.746 Â§49; repealed by 2005 c.94 Â§81]

Â Â Â Â Â  315.237 Employee and dependent scholarship program payments. (1) As used in this section, Âqualified scholarshipÂ means a scholarship that meets the criteria set forth or incorporated into the letter of employee and dependent scholarship program certification issued by the Oregon Student Assistance Commission under ORS 348.618.

Â Â Â Â Â  (2) A credit against the taxes otherwise due under ORS chapter 316 is allowed to a resident employer (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) that has received:

Â Â Â Â Â  (a) Program certification from the Oregon Student Assistance Commission under ORS 348.618; and

Â Â Â Â Â  (b) Tax credit certification under ORS 348.621 for the calendar year in which the tax year of the taxpayer begins.

Â Â Â Â Â  (3) The amount of the credit allowed to a taxpayer under this section shall equal 50 percent of the amount of qualified scholarship funds actually paid to or on behalf of qualified scholarship recipients during the tax year.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (5) The credit allowed to a taxpayer for a tax year under this section may not exceed $50,000.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (8) The credit shall be claimed on the form and in the time and manner in which the department shall prescribe. If the taxpayer is required to do so by the department, the taxpayer shall file a copy of the letter of tax credit certification issued by the commission with the taxpayerÂs return for the tax year in which a credit under this section is claimed. [2001 c.475 Â§8]

Â Â Â Â Â  315.254 Youth apprenticeship sponsorship. (1) A business tax credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to an eligible taxpayer who sponsors eligible students who began participation in the youth apprenticeship program established under ORS 344.745 and 344.750 prior to November 4, 1993. The amount of the credit shall be the wages paid to participating students by the sponsoring employer taxpayer during the tax year, excluding wages paid after the first year of participation, and in an amount not to exceed $2,500 in any one tax year.

Â Â Â Â Â  (2)(a) A nonresident employer shall be allowed the credit provided under this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (3) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (4)(a) The credit allowed under this section is in addition to any deduction otherwise allowable under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (b) No other credit allowed under this chapter or ORS chapter 316, 317 or 318 shall be based upon all or any portion of amounts upon which the credit allowed under this section is based. [1993 c.730 Â§28 (enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  315.255 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.259 First Break Program; rules. (1) The tax credits provided under this section may be referred to as the First Break Program.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCertificateÂ means a certificate issued by a community-based organization under subsection (5) of this section that certifies an individual as a qualified youth.

Â Â Â Â Â  (b) ÂCommunity-based organizationÂ means an organization designated by the Employment Department by rule as an organization authorized to certify individuals as qualified youths for purposes of this section, including all local commissions on children and families, schools or class groups offering alternative education programs under ORS 336.615 to 336.665, the federal Job Corps, school districts and the Youth Employment and Empowerment Coalition.

Â Â Â Â Â  (c) ÂEmployerÂ means an employer subject to taxation under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (d) ÂHiring dateÂ means the date on which the individual begins work for the first employer after becoming a qualified youth.

Â Â Â Â Â  (e) ÂQualified youthÂ or Âqualified youth employeeÂ means an individual who is 14 to 23 years of age on the hiring date and who has received a certificate pursuant to subsection (5) of this section from a community-based organization identifying the youth as eligible to participate in the First Break Program according to rules adopted by the Employment Department.

Â Â Â Â Â  (f) ÂSustained employmentÂ means employment:

Â Â Â Â Â  (A)(i) Of at least six months during the 12-month period following the hiring date; and

Â Â Â Â Â  (ii) By three or fewer employers during the 12-month period following the hiring date; or

Â Â Â Â Â  (B) Of a full-time student for at least two months during the period between May 1 and September 15.

Â Â Â Â Â  (3)(a) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) is allowed to a resident employer, based upon wages actually paid by the employer to a qualified youth employee.

Â Â Â Â Â  (b) The credit allowed under this subsection shall be allowed for the tax year in which ends the 12-month period following the hiring date of the qualified youth employee. Nothing in this paragraph shall be interpreted to require the employer to employ the qualified youth for the entire 12-month period in order to be eligible for the credit under this subsection.

Â Â Â Â Â  (4) The amount of the credit provided under subsection (3) of this section shall be equal to the lesser of:

Â Â Â Â Â  (a) $1,000;

Â Â Â Â Â  (b) The amount of credit provided for in paragraph (a) of this subsection that has not already been taken into account by a previous employer of the qualified youth employee; or

Â Â Â Â Â  (c) 50 percent of the wages paid to the qualified youth employee during the 12-month period following the qualified youth employeeÂs hiring date.

Â Â Â Â Â  (5)(a) The Employment Department shall authorize each community-based organization to issue only a fixed number of certificates, the amount to be determined by the Employment Department, but not to exceed 1,500 certificates.

Â Â Â Â Â  (b) Each certificate is valid only for a two-year period from the date it is issued to a qualified youth by a community-based organization.

Â Â Â Â Â  (c) A community-based organization shall track the use of each certificate issued by it to a qualified youth and, if the youth is employed by more than one employer during the time the certificate is issued, shall calculate the amount of maximum credit allowable under subsection (4) of this section and shall inform each subsequent employer of the maximum amount of credit under this section to which the employer may be entitled.

Â Â Â Â Â  (d) If the community-based organization determines that the qualified youth is unable or unwilling to find or maintain sustained employment, the community-based organization shall cancel the certificate and inform the Employment Department of the cancellation. Upon cancellation of a certificate, the Employment Department may authorize any community-based organization to issue a new certificate to a qualified youth, provided that the total number of outstanding certificates and unissued certificates authorized to be issued does not exceed 1,500.

Â Â Â Â Â  (e) If the community-based organization determines that all of the employers of a qualified youth are collectively entitled to 80 percent or more of the tax credit provided under this section at the time the qualified youth becomes unemployed, the community-based organization shall withdraw the certificate, and any subsequent employer shall not be entitled to a credit under this section for employment of the qualified youth. A certificate that is withdrawn under this paragraph shall not be reissued.

Â Â Â Â Â  (f) No certificate may be issued under this subsection on or after January 1, 2005.

Â Â Â Â Â  (6) Wages taken into account for purposes of subsection (4) of this section shall not include any amount paid by the employer to an individual for whom the employer receives federal funds for on-the-job training of the individual.

Â Â Â Â Â  (7) Only one employer at a time shall be eligible for the credit provided under this section for the employment of a qualified youth employee.

Â Â Â Â Â  (8)(a) A nonresident shall be allowed the credit provided under subsection (3) of this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by subsection (3) of this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by subsection (3) of this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (10)(a) The credit allowed under subsection (3) of this section is in addition to any deduction otherwise allowable under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (b) No other credit allowed under this chapter or ORS chapter 316, 317 or 318 shall be based upon all or any portion of amounts upon which the credit allowed under subsection (3) of this section is based.

Â Â Â Â Â  (11) An employer receiving a credit under subsection (3) of this section shall maintain records for each qualified youth employee establishing that the employee was certified by a community-based organization as a qualified youth on or before the hiring date. The records shall be retained for a period of four years after the tax year in which a credit provided under subsection (3) of this section is taken.

Â Â Â Â Â  (12) The Employment Department shall adopt rules that:

Â Â Â Â Â  (a) Provide the criteria by which a youth may be identified as eligible to participate in the First Break Program.

Â Â Â Â Â  (b) Designate community-based organizations that may issue the certificates described in subsection (5) of this section, including all local commissions on children and families, schools and class groups offering alternative education programs, the federal Jobs Corps, school districts and the Youth Employment and Empowerment Coalition. [1995 c.648 Â§2; 1997 c.325 Â§38; 1999 c.59 Â§78; 1999 c.741 Â§1]

Â Â Â Â Â  315.260 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.262 Working family child care. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild careÂ means care provided to a qualifying child of the taxpayer for the purpose of allowing the taxpayer to be gainfully employed, to seek employment or to attend school on a full-time or part-time basis, except that the term does not include care provided by:

Â Â Â Â Â  (A) The childÂs parent or guardian, unless the care is provided in a certified or registered child care facility; or

Â Â Â Â Â  (B) A person who has a relationship to the taxpayer that is described in section 152(a) of the Internal Revenue Code who has not yet attained 19 years of age at the close of the tax year.

Â Â Â Â Â  (b) ÂChild care expensesÂ means the costs associated with providing child care to a qualifying child of a qualified taxpayer.

Â Â Â Â Â  (c) ÂEarned incomeÂ has the meaning given that term in section 32 of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂQualified taxpayerÂ means a taxpayer:

Â Â Â Â Â  (A) Who is an Oregon resident with at least $6,000 of earned income for the tax year or who is a nonresident of Oregon with at least $6,000 of earned income from Oregon sources for the tax year;

Â Â Â Â Â  (B) With federal adjusted gross income for the tax year that does not exceed 250 percent of the federal poverty level;

Â Â Â Â Â  (C) With Oregon adjusted gross income for the tax year that does not exceed 250 percent of the federal poverty level; and

Â Â Â Â Â  (D) Who does not have more than the maximum amount of disqualified income under section 32(i) of the Internal Revenue Code that is allowed to a taxpayer entitled to the earned income tax credit for federal tax purposes.

Â Â Â Â Â  (e) ÂQualifying childÂ has the meaning given that term in section 152 of the Internal Revenue Code except that it is limited to an individual who is under 13 years of age, or who is a disabled child, as that term is defined in ORS 316.099.

Â Â Â Â Â  (2) A qualified taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 equal to the applicable percentage of the qualified taxpayerÂs child care expenses (rounded to the nearest $50).

Â Â Â Â Â  (3) The applicable percentage to be used in calculating the amount of the credit provided in this section shall be determined in accordance with the following table:

______________________________________________________________________________

ApplicableÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater of Oregon

PercentageÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Adjusted Gross Income or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Federal Adjusted

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Gross Income, as Percent

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of Federal Poverty Level

Â Â Â Â Â  40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200 or less

Â Â Â Â Â  36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 200 and less than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or equal to 210

Â Â Â Â Â  32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 210 and less than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or equal to 220

Â Â Â Â Â  24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 220 and less than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or equal to 230

Â Â Â Â Â  16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 230 and less than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or equal to 240

Â Â Â Â Â  8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 240 and less than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or equal to 250

Â Â Â Â Â  0Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 250 percent

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of federal poverty level

______________________________________________________________________________

Â Â Â Â Â  (4) The Department of Revenue may prescribe the form used to claim a credit and the information required on the form.

Â Â Â Â Â  (5) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (d) In the case of a qualified taxpayer who is married, a credit shall be allowed under this section only if:

Â Â Â Â Â  (A) The taxpayer files a joint return;

Â Â Â Â Â  (B) The taxpayer files a separate return and is legally separated or subject to a separate maintenance agreement; or

Â Â Â Â Â  (C) The taxpayer files a separate return and the taxpayer and the taxpayerÂs spouse reside in separate households on the last day of the tax year with the intent of remaining in separate households in the future.

Â Â Â Â Â  (6) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 (withholding), ORS 316.583 (estimated tax), other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year (reduced by any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year), the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

Â Â Â Â Â  (7)(a) The minimum amount of earned income a taxpayer must earn in order to be a qualified taxpayer shall be adjusted for tax years beginning in each calendar year by multiplying $6,000 by the ratio of the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year over the monthly averaged index for the second quarter of the calendar year 1998.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any adjustment determined under paragraph (a) of this subsection is not a multiple of $50, the adjustment shall be rounded to the nearest multiple of $50.

Â Â Â Â Â  (d) Notwithstanding paragraphs (a) to (c) of this subsection, the adjusted minimum amount of earned income a taxpayer must earn may not exceed the amount an individual would earn if the individual worked 1,040 hours at the minimum wage established under ORS 653.025 and in effect on January 1 of the calendar year in which begins the tax year of the taxpayer, rounded to the next lower multiple of $50. [1997 c.692 Â§2; 1999 c.998 Â§1; 2001 c.114 Â§32; 2001 c.660 Â§10; 2001 c.867 Â§1; 2003 c.46 Â§33; 2003 c.473 Â§11; 2005 c.49 Â§1; 2005 c.832 Â§25]

Â Â Â Â Â  Note: Section 2, chapter 49, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 315.262 by section 1 of this 2005 Act apply to tax years beginning on or after January 1, 2005. [2005 c.49 Â§2]

Â Â Â Â Â  315.265 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.266 Earned income; rules. (1) In addition to any other credit available for purposes of ORS chapter 316, an eligible resident individual shall be allowed a credit against the tax otherwise due under ORS chapter 316 for the tax year in an amount equal to five percent of the earned income credit allowable to the individual for the same tax year under section 32 of the Internal Revenue Code.

Â Â Â Â Â  (2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 or 316.583, other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year after application of any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year, the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

Â Â Â Â Â  (7) Refunds attributable to the earned income credit allowed under this section shall not bear interest. [1997 c.692 Â§3; 2001 c.114 Â§33; 2001 c.660 Â§56; 2003 c.77 Â§12; 2005 c.832 Â§54]

Note 1: The amendments to 315.266 by section 54, chapter 832, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2006. See section 56, chapter 832, Oregon Laws 2005. The text that applies to tax years beginning before January 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  315.266. (1) In addition to any other credit available for purposes of ORS chapter 316, an eligible resident individual shall be allowed a credit against the tax otherwise due under ORS chapter 316 for the tax year in an amount equal to five percent of the earned income credit allowable to the individual for the same tax year under section 32 of the Internal Revenue Code.

Â Â Â Â Â  (2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

Â Â Â Â Â  (7) Refunds attributable to the earned income credit allowed under this section shall not bear interest.

Note 2: The amendments to 315.266 by section 57, chapter 832, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2008. See section 58, chapter 832, Oregon Laws 2005. The text that applies to tax years beginning on or after January 1, 2008, and before January 1, 2011, is set forth for the userÂs convenience.

Â Â Â Â Â  315.266. (1) In addition to any other credit available for purposes of ORS chapter 316, an eligible resident individual shall be allowed a credit against the tax otherwise due under ORS chapter 316 for the tax year in an amount equal to six percent of the earned income credit allowable to the individual for the same tax year under section 32 of the Internal Revenue Code.

Â Â Â Â Â  (2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 or 316.583, other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year after application of any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year, the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

Â Â Â Â Â  (7) Refunds attributable to the earned income credit allowed under this section shall not bear interest.

Note 3: The amendments to 315.266 by section 59, chapter 832, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2011. See section 61, chapter 832, Oregon Laws 2005. The text that applies to tax years beginning on or after January 1, 2011, is set forth for the userÂs convenience.

Â Â Â Â Â  315.266. (1) In addition to any other credit available for purposes of ORS chapter 316, an eligible resident individual shall be allowed a credit against the tax otherwise due under ORS chapter 316 for the tax year in an amount equal to six percent of the earned income credit allowable to the individual for the same tax year under section 32 of the Internal Revenue Code.

Â Â Â Â Â  (2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

Â Â Â Â Â  (7) Refunds attributable to the earned income credit allowed under this section shall not bear interest.

Â Â Â Â Â  315.270 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.271 Individual development accounts. (1) A credit against taxes otherwise due under ORS chapter 316, 317 or 318 shall be allowed for donations to a fiduciary organization for distribution to individual development accounts established under ORS 458.685. The credit shall equal the lesser of $75,000 or 75 percent of the donation amount.

Â Â Â Â Â  (2) If a credit allowed under this section is claimed, the amount upon which the credit is based that is allowed or allowable as a deduction from federal taxable income under section 170 of the Internal Revenue Code shall be added to federal taxable income in determining Oregon taxable income. As used in this subsection, the amount upon which a credit is based is the allowed credit divided by 75 percent.

Â Â Â Â Â  (3) The allowable tax credit that may be used in any one tax year shall not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any tax credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any tax credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. [1999 c.1000 Â§12; 2001 c.648 Â§1]

Â Â Â Â Â  315.272 Certain individual development account withdrawals. (1) An individual taxpayer shall be allowed a credit against the taxes that are otherwise due under ORS chapter 316 if, during the tax year:

Â Â Â Â Â  (a) The taxpayer purchased a primary residence;

Â Â Â Â Â  (b) All or a part of the usual and reasonable settlement, financing or other closing costs for the purchase were funded from a withdrawal from an individual development account in which the taxpayer is the account holder; and

Â Â Â Â Â  (c) An approved purpose of the account is the purpose described in ORS 458.685 (1)(d).

Â Â Â Â Â  (2) The amount of the tax credit shall be the lesser of:

Â Â Â Â Â  (a) The amount of the withdrawal from the individual development account that is for the purpose described in ORS 458.685 (1)(d);

Â Â Â Â Â  (b) The amount of usual and reasonable settlement, financing and other closing costs incurred in the purchase of the primary residence;

Â Â Â Â Â  (c) $2,000; or

Â Â Â Â Â  (d) The tax liability of the taxpayer.

Â Â Â Â Â  (3) A tax credit allowed under this section that is unused may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (4) A tax credit under this section may be claimed by a nonresident or a part-year resident without proration.

Â Â Â Â Â  (5) The definitions in ORS 458.670 apply to this section. [2005 c.575 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 575, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act [315.272] applies to tax years beginning on or after January 1, 2006. [2005 c.575 Â§3]

Â Â Â Â Â  315.274 Qualified adoption expenses. (1) For purposes of this section, Âqualified adoption expensesÂ has the meaning given that term in section 23 of the Internal Revenue Code.

Â Â Â Â Â  (2) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 in an amount determined under subsection (3) of this section for qualified adoption expenses paid or incurred by the taxpayer during the tax year.

Â Â Â Â Â  (3) The amount of the credit allowed under this section shall be equal to the lesser of:

Â Â Â Â Â  (a) The qualified adoption expenses paid or incurred by the taxpayer during the tax year less the credit allowed to the taxpayer under section 23 of the Internal Revenue Code;

Â Â Â Â Â  (b) $1,500; or

Â Â Â Â Â  (c) The credit allowed to the taxpayer for qualified adoption expenses under section 23 of the Internal Revenue Code.

Â Â Â Â Â  (4) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter. [1999 c.1088 Â§2; 2001 c.660 Â§57; 2003 c.77 Â§13]

Â Â Â Â Â  Note: Section 3, chapter 1088, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 3. Section 2 of this 1999 Act [315.274] applies to tax years beginning on or after January 1, 2000, and before January 1, 2006. [1999 c.1088 Â§3]

Â Â Â Â Â  315.275 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.280 [Amended by 1953 c.148 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.285 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.290 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.295 [Repealed by 1965 c.26 Â§6]

ENVIRONMENT AND ENERGY

Â Â Â Â Â  315.304 Pollution control facilities. (1) A credit against taxes imposed by ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) for a pollution control facility or facilities certified under ORS 468.170 shall be allowed if the taxpayer qualifies under subsection (4) of this section.

Â Â Â Â Â  (2) For a facility certified under ORS 468.170, the maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or the applicable percentage of the certified cost of the facility, as determined under ORS 468.173 or 468.183, multiplied by the certified percentage allocable to pollution control, divided by the number of years of the facilityÂs useful life. The number of years of the facilityÂs useful life used in this calculation shall be the remaining number of years of useful life at the time the facility is certified but not less than one year nor more than 10 years.

Â Â Â Â Â  (3) To qualify for the credit the pollution control facility must be erected, constructed or installed in accordance with the provisions of ORS 468.165 (1) and must be certified for tax relief under ORS 468.155 to 468.190.

Â Â Â Â Â  (4) To qualify for a tax credit under this section:

Â Â Â Â Â  (a) The taxpayer who is allowed the credit must be:

Â Â Â Â Â  (A) The owner, including a contract purchaser, of the trade or business that utilizes Oregon property requiring a pollution control facility to prevent or minimize pollution;

Â Â Â Â Â  (B) A person who, as a lessee or pursuant to an agreement, conducts the trade or business that operates or utilizes such property; or

Â Â Â Â Â  (C) A person who, as an owner, including a contract purchaser, or lessee, owns or leases a pollution control facility that is used:

Â Â Â Â Â  (i) In a business that is engaged in a production activity described in 40 C.F.R. 430.20 (as of July 1, 1998); or

Â Â Â Â Â  (ii) For recycling, material recovery or energy recovery as defined in ORS 459.005; and

Â Â Â Â Â  (b) The facility must be owned or leased during the tax year by the taxpayer claiming the credit and must have been in use and operation during the tax year for which the credit is claimed.

Â Â Â Â Â  (5) Regardless of when the facility is erected, constructed or installed, a credit under this section may be claimed by a taxpayer:

Â Â Â Â Â  (a) For a facility qualifying under ORS 468.165 (1)(a) or (b), only in those tax years which begin on or after January 1, 1967.

Â Â Â Â Â  (b) For a facility qualifying under ORS 468.165 (1)(c), in those tax years which begin on or after January 1, 1973.

Â Â Â Â Â  (c) For a facility qualifying under ORS 468.165 (1)(d), in those tax years which begin on or after January 1, 1984.

Â Â Â Â Â  (6) For a facility certified under ORS 468.170, the maximum total credit allowable shall not exceed one-half of the certified cost of the facility multiplied by the certified percentage allocable to pollution control.

Â Â Â Â Â  (7) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for such year.

Â Â Â Â Â  (8) Upon any sale, exchange or other disposition of a facility, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering such facility as of the date of such disposition. Notwithstanding ORS 468.170 (4)(c), the transferee may apply for a new certificate under ORS 468.170, but the tax credit available to such transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partnerÂs interest in a partnership shall not be deemed a sale, exchange or other disposition of a facility for purposes of this subsection.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in ORS 468.170.

Â Â Â Â Â  (10) The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (11) A person described in subsection (4)(a)(C) of this section may, but need not, operate the facility or conduct a trade or business that utilizes property requiring the facility. If more than one person has an interest under subsection (4)(a)(C) of this section in the facility, only one person may claim the credit allowed under this section. However, portions of the facility may be certified separately in the same manner as provided in ORS 468.170 (8) if ownership of the portions is in more than one person. The person claiming the credit as between an owner, including a contract purchaser, and lessee under this subsection shall be designated in a written statement signed by both the lessor and lessee of the facility. This statement shall be filed with the Department of Revenue not later than the final day of the first tax year for which a tax credit is claimed.

Â Â Â Â Â  (12)(a) A taxpayer may not be allowed a tax credit under this section for any tax year during which the taxpayer is convicted of a felony under ORS 468.922 to 468.956 that is related to the facility for which the tax credit would otherwise be claimed, or for the four tax years succeeding the tax year during which the taxpayer is convicted.

Â Â Â Â Â  (b) The amount of any tax credit that is otherwise allowable under this section but for paragraph (a) of this subsection shall be considered to be claimed by the taxpayer for purposes of determining the amount of tax credit that may be claimed in a tax year in which paragraph (a) of this subsection permits the taxpayer to claim the credit. [1993 c.730 Â§30 (enacted in lieu of 316.097 and 317.116); 1993 c.560 Â§110a; 1995 c.746 Â§1; 1997 c.99 Â§5; 1997 c.325 Â§39; 1999 c.1101 Â§1; 2001 c.928 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 928, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding ORS 315.304 (9), in the case of a pollution control facility for which unexpired tax credits exist as of the tax year of the taxpayer that begins in the 2001 calendar year, if the facility is in use and operation during the tax year immediately following the third succeeding tax year described in ORS 315.304 (9), any credit under ORS 315.304 remaining unused may be carried forward to that fourth succeeding tax year. If the facility is in use and operation during the tax year immediately following the fourth succeeding tax year, any credit under ORS 315.304 remaining unused may be carried forward to that fifth succeeding tax year. If the facility is in use and operation during the tax year immediately following the fifth succeeding tax year, any credit under ORS 315.304 remaining unused may be carried forward to that sixth succeeding tax year, but may not be carried forward to any tax year thereafter.

Â Â Â Â Â  (2) For purposes of this section, unexpired tax credits include credits claimed pursuant to ORS 315.304 (2) and credits carried over from previous tax years pursuant to ORS 315.304 (9). [2001 c.928 Â§3]

Â Â Â Â Â  315.305 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.310 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.311 Emission reducing production technology or process. (1) A credit against taxes otherwise due under ORS chapter 316, 317 or 318 for the installation of a pollution-eliminating production technology or process certified under ORS 468A.098 shall be allowed, subject to the requirements of subsections (3) and (4) of this section.

Â Â Â Â Â  (2) The maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or one-tenth of the cost certified under ORS 468A.098. A credit may be taken beginning with the tax year in which certification was issued by the Environmental Quality Commission.

Â Â Â Â Â  (3) To qualify for the credit, the production technology or process must be installed on or after January 1, 1996, and on or before December 31, 1999.

Â Â Â Â Â  (4) The business location where the production technology or process was installed must be owned or leased during the tax year by the taxpayer claiming the credit and must have been in use and operation during the tax year for which the credit is claimed.

Â Â Â Â Â  (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for such year.

Â Â Â Â Â  (6) Upon any sale, exchange or other disposition of a business location having a production technology or process certified under ORS 468A.098, or upon the removal, replacement, shutdown or other nonuse of a production technology or process certified under ORS 468A.098, notice thereof shall be given to the Environmental Quality Commission, which shall revoke the certification covering the production technology or process as of the date of such disposition or nonuse. The transferee may apply for a new certificate under ORS 468A.096, but the tax credit available to the transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partnerÂs interest in a partnership shall not be deemed a disposition of a business for purposes of this subsection.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (8) The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section. [1995 c.746 Â§33; 1997 c.325 Â§40]

Â Â Â Â Â  315.315 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.320 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.324 Plastics recycling. (1) A credit against taxes imposed by ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317) for the investments certified under ORS 468.466 shall be allowed if the taxpayer qualifies under subsection (4) of this section.

Â Â Â Â Â  (2) A taxpayer shall be allowed a tax credit under this section each year for five tax years beginning in the tax year the investment receives final certification under ORS 468.466. The maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or 10 percent of the certified cost of the taxpayerÂs investment.

Â Â Â Â Â  (3) To qualify for the credit the investment must be made in accordance with the provisions of ORS 468.461.

Â Â Â Â Â  (4)(a) The taxpayer who is allowed the credit must be:

Â Â Â Â Â  (A) The owner of the business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product;

Â Â Â Â Â  (B) A person who, as a lessee or pursuant to an agreement, conducts the business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product; or

Â Â Â Â Â  (C) A person who, as an owner, lessee or pursuant to an agreement, owns, leases or has a beneficial interest in a business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product. Such person may, but need not, operate or conduct such a business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product. If more than one person has an interest under this subparagraph in a qualifying business and one or more persons receive a certificate, such person or persons may allocate all or any part of the certified investment cost among any persons and their successors or assigns having an interest under this subparagraph. Such allocation shall be evidenced by a written statement signed by the person or persons receiving the certificate and designating the persons to whom the certified investment costs have been allocated and the amount of certified investment cost allocated to each. This statement shall be filed with the Department of Revenue not later than the final day of the first tax year for which a tax credit is claimed pursuant to such agreement. In no event shall the aggregate certified investment costs allocated between or among more than one person exceed the amount of the total certified cost of the investment. As used in this paragraph, ÂownerÂ includes a contract purchaser;

Â Â Â Â Â  (b) The business must be owned or leased during the tax year by the taxpayer claiming the credit, except as otherwise provided in paragraph (a)(C) of this subsection, and must have been collecting, transporting or processing reclaimed plastic or manufacturing a reclaimed plastic product during the tax year for which the credit is claimed; and

Â Â Â Â Â  (c) The reclaimed plastic collected, transported, processed or used to manufacture the reclaimed plastic product must not be an industrial waste generated by the person claiming the tax credit, but must be purchased from a plastic recycler other than the person claiming the tax credit.

Â Â Â Â Â  (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the investment to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for such year.

Â Â Â Â Â  (6) Upon any sale, exchange, or other disposition of a qualifying business, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering the investment of such business as of the date of such disposition. Notwithstanding ORS 468.461 (6), the transferee may apply for a new certificate under ORS 468.466, but the tax credit available to such transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partnerÂs interest in a partnership shall not be deemed a sale, exchange or other disposition of a business for purposes of this subsection.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in ORS 468.461.

Â Â Â Â Â  (8) The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (9) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (10) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (11) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (12) No credit shall be allowed under this section and under ORS 468.451 to 468.491 for any portion of a facility for which the taxpayer claims a tax credit or ad valorem tax relief under ORS 307.405, 315.304, 315.354, 315.356 and 469.185 to 469.225 or 316.116. [1993 c.730 Â§32 (enacted in lieu of 316.103 and 317.106); 1995 c.746 Â§7]

Â Â Â Â Â  315.325 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.330 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.335 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.340 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.345 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.350 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.354 Energy conservation facilities. (1) A credit is allowed against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318), based upon the certified cost of the facility during the period for which that facility is certified under ORS 469.185 to 469.225. The credit is allowed as follows:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the credit allowed in each of the first two tax years in which the credit is claimed shall be 10 percent of the certified cost of the facility, but may not exceed the tax liability of the taxpayer. The credit allowed in each of the succeeding three years shall be five percent of the certified cost, but may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (b) If the application for certification under ORS 469.185 to 469.225 was filed with the State Department of Energy on or after January 1, 2001, and the certified cost of the facility does not exceed $20,000, the total amount of the credit allowable under subsection (3) of this section may be claimed in the first tax year for which the credit may be claimed, but may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (2) In order for a tax credit to be allowable under this section:

Â Â Â Â Â  (a) The facility must be located in Oregon;

Â Â Â Â Â  (b) The facility must have received final certification from the Director of the State Department of Energy under ORS 469.185 to 469.225; and

Â Â Â Â Â  (c) The taxpayer must be an eligible applicant under ORS 469.205 (1)(c).

Â Â Â Â Â  (3) The maximum total credit or credits allowed for a facility under this section to eligible taxpayers may not exceed 35 percent of the certified cost of the facility.

Â Â Â Â Â  (4)(a) Upon any sale, termination of the lease or contract, exchange or other disposition of the facility, notice thereof shall be given to the Director of the State Department of Energy who shall revoke the certificate covering the facility as of the date of such disposition. The new owner, or upon re-leasing of the facility, the new lessor, may apply for a new certificate under ORS 469.215, but the tax credit available to the new owner shall be limited to the amount of credit not claimed by the former owner or, for a new lessor, the amount of credit not claimed by the lessor under all previous leases.

Â Â Â Â Â  (b) The State Department of Energy may not revoke the certificate covering a facility under paragraph (a) of this subsection if the tax credit associated with the facility has been transferred to a taxpayer who is an eligible applicant under ORS 469.205 (1)(c)(A).

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and likewise, any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and likewise, any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and likewise, any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and likewise, any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and likewise, any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in subsection (1) of this section only as provided in this subsection.

Â Â Â Â Â  (6) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318 for such year.

Â Â Â Â Â  (7) The taxpayerÂs adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section. [1993 c.730 Â§34 (enacted in lieu of 316.140 and 317.104); 1995 c.746 Â§15; 1997 c.656 Â§4; 1999 c.365 Â§10; 2001 c.583 Â§1; 2001 c.660 Â§1a]

Â Â Â Â Â  315.355 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.356 Other grants as offset to cost of energy conservation facility; changes in credit eligibility when taxpayer participates in other programs. (1) If a taxpayer obtains a grant or tax credit from the federal government other than an investment tax credit or a low income housing tax credit in connection with a facility which has been certified by the Director of the State Department of Energy, the certified cost of the facility shall be reduced on a dollar for dollar basis. Any income or excise tax credits which such taxpayer would be entitled to under ORS 315.354 and 469.185 to 469.225 after any such reduction shall not be reduced by such federal grants or tax credits. A taxpayer applying for a federal grant or credit shall notify the Department of Revenue by certified mail within 30 days after each application, and after the receipt of any grant.

Â Â Â Â Â  (2) A taxpayer is eligible to participate in both this tax credit program and low interest, government-sponsored loans.

Â Â Â Â Â  (3) A taxpayer who receives a tax credit or ad valorem tax relief on a pollution control facility or an alternative energy device under ORS 307.405, 315.304 or 316.116 is not eligible for a tax credit on the same facility or device under ORS 315.354 and 469.185 to 469.225.

Â Â Â Â Â  (4) A credit may not be allowed under ORS 315.354 if the taxpayer has received a tax credit on the same facility or device under ORS 315.324. [1993 c.730 Â§36 (enacted in lieu of 316.141, 316.142 and 317.103); 1995 c.556 Â§35; 1999 c.623 Â§3; 2001 c.583 Â§2]

(Temporary provisions relating to low nitrogen oxide emission truck engines)

Â Â Â Â Â  Note: Sections 28, 29, 31, 31a and 32, chapter 618, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 28. (1) As used in this section and section 29 of this 2003 Act:

Â Â Â Â Â  (a) ÂCombined weightÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (b) ÂMotor vehicleÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (c) ÂTruckÂ means a motor vehicle or combination of vehicles that has a combined weight of more than 26,000 pounds.

Â Â Â Â Â  (2) A taxpayer who owns a truck that is registered in Oregon under the provisions of ORS chapter 803 or 826 and that has a diesel engine that was purchased in Oregon on or after the effective date of this 2003 Act [January 1, 2004], and that is certified by the federal Environmental Protection Agency to emit oxides of nitrogen at the rate of 2.5 grams per brake horsepower-hour or less, is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or against the taxes otherwise due under ORS chapter 317, if the taxpayer is a corporation. The total amount of the credit under this section depends on the number of trucks owned by the taxpayer prior to the purchase, as follows:

Â Â Â Â Â  (a) 1 to 10 trucks, $925 for each qualifying engine purchased.

Â Â Â Â Â  (b) 11 to 50 trucks, $705 for each qualifying engine purchased.

Â Â Â Â Â  (c) 51 to 100 trucks, $525 for each qualifying engine purchased.

Â Â Â Â Â  (d) More than 100 trucks, $400 for each qualifying engine purchased.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a taxpayer may not claim a credit under this section of more than $80,000 for purchases in any one year.

Â Â Â Â Â  (4) A credit may not be allowed under this section unless the taxpayer claiming the credit complies with rules adopted by the Department of Environmental Quality and the Department of Revenue as provided in section 29 of this 2003 Act.

Â Â Â Â Â  (5) Except as provided under subsection (6) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, any credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7)(a) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the truck to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for the tax year.

Â Â Â Â Â  (b) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any tax credit allowed under this section.

Â Â Â Â Â  (8)(a) Pursuant to the procedures for a contested case under ORS 183.310 to 183.550 [series became ORS chapter 183], the Department of Revenue may order the disallowance of the credit allowed under this section if it finds, by order, that the credit was obtained by fraud or misrepresentation.

Â Â Â Â Â  (b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

Â Â Â Â Â  (c) If the tax credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section from and after the date that the order of disallowance becomes final.

Â Â Â Â Â  (9) If the engine is destroyed by fire, flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place. In the event of fire, if the fire chief of the fire protection district or unit determines that the fire was caused by arson, as described in ORS 164.315 and 164.325, by the taxpayer or by another at the taxpayerÂs direction, then the fire chief shall notify the Department of Revenue. If the taxpayer is convicted of arson, the Department of Revenue shall disallow the credit in accordance with subsection (8) of this section.

Â Â Â Â Â  (10)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2003 c.618 Â§28]

Â Â Â Â Â  Sec. 29. (1) The Department of Environmental Quality and the Department of Revenue shall adopt rules for implementing section 28 of this 2003 Act. Rules may include but need not be limited to rules specifying procedures for application, review and approval of the tax credit and rules for issuance and use of a certificate of credit approval.

Â Â Â Â Â  (2) The application developed under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the taxpayer;

Â Â Â Â Â  (b) The number of trucks owned by the taxpayer and the number of engines eligible for the tax credit that the taxpayer has purchased; and

Â Â Â Â Â  (c) Any other information that the rules adopted under subsection (1) of this section may require.

Â Â Â Â Â  (3) Applications filed in compliance with this section and section 28 of this 2003 Act shall be approved to the extent that the total of estimated tax credits for all approved purchases of engines for the calendar year is equal to or less than $3 million. An application may not be approved if the addition of the amount of the tax credit to the amount of the tax credits for all approved purchases for the calendar year would exceed $3 million.

Â Â Â Â Â  (4) Notwithstanding section 31 of this 2003 Act, the Department of Environmental Quality may approve applications for tax credits for qualifying engines purchased in calendar years 2004, 2005, 2006 and 2007, although the taxpayer may not claim the credit until a tax year beginning on or after January 1, 2005.

Â Â Â Â Â  (5) The Department of Revenue may disallow, in whole or in part, a claim for credit under section 28 of this 2003 Act upon the Department of RevenueÂs determination that, under section 28 of this 2003 Act, the taxpayer is not entitled to the credit or is entitled to only a portion of the amount claimed.

Â Â Â Â Â  (6) The Department of Environmental Quality shall charge a fee of $15 for each engine for which a taxpayer applies for a tax credit. The fee is payable to the department and may not be refunded to the applicant for any reason. [2003 c.618 Â§29]

Â Â Â Â Â  Sec. 31. The tax credit established in section 28 of this 2003 Act applies to tax years beginning on and after January 1, 2005, and to engine model years 2003, 2004, 2005, 2006 and 2007. [2003 c.618 Â§31]

Â Â Â Â Â  Sec. 31a. Notwithstanding ORS 314.505 to 314.525 or 316.557 to 316.589, a taxpayer may not reduce estimated tax payments made before July 1, 2005, on account of the credit described in section 28 of this 2003 Act. [2003 c.618 Â§31a]

Â Â Â Â Â  Sec. 32. A certificate of credit approval may not be issued under section 29 of this 2003 Act after December 31, 2007. [2003 c.618 Â§32]

Â Â Â Â Â  315.360 [Amended by 1953 c.132 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.365 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.455 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.460 [Repealed by 1965 c.26 Â§6]

ECONOMIC DEVELOPMENT

Â Â Â Â Â  315.504 [1993 c.730 Â§38 (enacted in lieu of 316.104 and 317.140); repealed by 2005 c.80 Â§7]

Â Â Â Â Â  315.505 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.507 Electronic commerce in designated enterprise zone. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, shall be allowed to a taxpayer that is:

Â Â Â Â Â  (a) A business firm engaged or preparing to engage in electronic commerce in an enterprise zone that has been approved for electronic commerce designation under ORS 285C.095; or

Â Â Â Â Â  (b) A business firm engaged or preparing to engage in electronic commerce in a city that has been designated for electronic commerce under ORS 285C.100.

Â Â Â Â Â  (2) The credit shall equal 25 percent of the investments made by the business firm in capital assets:

Â Â Â Â Â  (a) Located in the area designated for electronic commerce;

Â Â Â Â Â  (b) Used or constructed, installed or otherwise prepared for use in electronic commerce operations within the area designated for electronic commerce that are related to electronic commerce sales, customer service, order fulfillment, broadband infrastructure or other electronic commerce operations; and

Â Â Â Â Â  (c)(A) During the period that commences when the firm becomes an authorized business firm under ORS 285C.140 and ends on the last day of the income or corporate excise tax year in which begins the first property tax year in which qualified property of the firm used in eligible electronic commerce activities is exempt from property taxation under ORS 285C.175; or

Â Â Â Â Â  (B) During any income or corporate excise tax year in which begins a property tax year in which qualified property of the firm used in eligible electronic commerce operations is exempt from property taxation under ORS 285C.175.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, the credit must be claimed for the income or corporate excise tax year that is:

Â Â Â Â Â  (a) The year in which the investment for which a credit is being claimed is made; and

Â Â Â Â Â  (b) A year, all or part of which is described in subsection (2)(c) of this section.

Â Â Â Â Â  (4) A credit allowed under this section for any one tax year may not exceed the lesser of $2 million or the tax liability of the taxpayer.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (6) The credit allowed under this section is not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for the tax year.

Â Â Â Â Â  (7) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any amount of credit allowed under this section.

Â Â Â Â Â  (8)(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (9) As used in this section, Âauthorized business firm,Â Âbusiness firm,Â Âelectronic commerceÂ and Âqualified propertyÂ have the meanings given those terms in ORS 285C.050. [2001 c.957 Â§8; 2003 c.65 Â§1; 2003 c.662 Â§64]

Â Â Â Â Â  315.508 Recordkeeping requirements for electronic commerce credit; disallowance of credit. (1) A taxpayer who has claimed a credit under ORS 315.507 shall maintain records sufficient to show:

Â Â Â Â Â  (a) That within three years following the year in which a credit was claimed under ORS 315.507, property owned or operated by the taxpayer and used in electronic commerce operations was exempt from property taxation under ORS 285C.175; and

Â Â Â Â Â  (b) That at no time was property described in paragraph (a) of this subsection disqualified from exemption pursuant to ORS 285C.240.

Â Â Â Â Â  (2) The taxpayer shall provide these records to the Department of Revenue if requested by the department.

Â Â Â Â Â  (3) The taxpayer shall maintain the records described in this section for at least five years following the last tax year for which the taxpayer claims any credit under ORS 315.507.

Â Â Â Â Â  (4) If property owned or operated by the taxpayer is not both used in electronic commerce operations in an area designated for electronic commerce and exempt from property taxation under ORS 285C.175 within three years following the year in which a credit is first claimed under ORS 315.507, the department shall disallow the credit for the current or any prior tax year and collect any taxes that were not paid as a result of application of the credit.

Â Â Â Â Â  (5) If property owned or operated by the taxpayer, used in electronic commerce operations in an area designated for electronic commerce and exempt from property taxation under ORS 285C.175 is disqualified from exemption under ORS 285C.240, the department shall disallow the credit for the current or any prior tax year and collect any taxes that were not paid as a result of application of the credit.

Â Â Â Â Â  (6) For purposes of collecting taxes due under subsection (4) or (5) of this section, the department shall have the benefit of all laws of this state pertaining to the collection of income and corporate excise taxes. No assessment of these taxes shall be necessary and no statute of limitations shall preclude the collection of these taxes. [2003 c.65 Â§2 and 2003 c.662 Â§65]

Â Â Â Â Â  315.510 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.511 Advanced telecommunications facilities. (1) There shall be allowed a credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapters 317 and 318) for advanced telecommunications facilities, as defined in ORS 285C.530, that have been certified by the Economic and Community Development Department.

Â Â Â Â Â  (2) The amount of the credit shall equal 20 percent of the certified cost of the facilities that was actually paid or incurred by the taxpayer, except that:

Â Â Â Â Â  (a) The amount of the credit may not include facility costs that were paid using moneys withdrawn from the taxpayerÂs Telecommunications Infrastructure Account established pursuant to ORS 759.405; and

Â Â Â Â Â  (b) Revenues forgone by the taxpayer upon the taxpayerÂs waiver of installation charges for advanced telecommunications facilities to schools, rural health clinics or libraries may be added to the amount of the credit.

Â Â Â Â Â  (3) The credit may be claimed by the taxpayer for the tax year in which the advanced telecommunications facilities are placed in service.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (5) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) The credit shall be claimed on a form prescribed by the Department of Revenue and containing any information as may be required by the department. The taxpayer shall attach a copy of the certification to the return for the tax year for which the credit is claimed. [2001 c.957 Â§15]

Â Â Â Â Â  315.514 Film production development contributions; rules. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to a taxpayer for certified film production development contributions made by the taxpayer during the tax year to the Oregon Production Investment Fund established under ORS 284.367.

Â Â Â Â Â  (2)(a) The amount of the tax credit shall equal the amount certified for credit by the Oregon Film and Video Office, except that a contribution must equal at least 90 percent of the tax credit.

Â Â Â Â Â  (b) The Oregon Film and Video Office shall adopt rules for determining the amount of tax credit to be certified by the office. The rules shall be adopted in order to achieve the following goals:

Â Â Â Â Â  (A) Subject to paragraph (a) of this subsection, generate contributions for which tax credits of $1 million are certified for each fiscal year;

Â Â Â Â Â  (B) Maximize income and excise tax revenues that are retained by the State of Oregon for state operations; and

Â Â Â Â Â  (C) Provide the necessary financial incentives for taxpayers to make contributions, taking into consideration the impact of granting a credit upon a taxpayerÂs federal income tax liability.

Â Â Â Â Â  (3) A taxpayer seeking a tax credit under this section shall apply for tax credit certification to the Oregon Film and Video Office on a form supplied by the office. The taxpayer shall include payment of the contribution at the time of application.

Â Â Â Â Â  (4) Contributions made under this section shall be deposited in the Oregon Production Investment Fund.

Â Â Â Â Â  (5)(a) Upon receipt of a contribution, the Oregon Film and Video Office shall issue to the taxpayer written certification of the amount certified for tax credit under this section to the extent the amount certified for tax credit, when added to all amounts previously certified for tax credit under this section, does not exceed $1 million for the fiscal year in which certification is made.

Â Â Â Â Â  (b) The Oregon Film and Video Office is not liable, and a refund of a contributed amount need not be made, if a taxpayer who has received tax credit certification is unable to use all or a portion of the tax credit to offset the tax liability of the taxpayer.

Â Â Â Â Â  (6) To the extent the Oregon Film and Video Office does not certify contributed amounts as eligible for a tax credit under this section, the taxpayer may request a refund of the amount the taxpayer contributed, and the office shall refund that amount.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, a tax credit claimed under this section may not exceed the tax liability of the taxpayer and may not be carried over to another tax year.

Â Â Â Â Â  (b) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (8) If a tax credit is claimed under this section by a nonresident or part-year resident taxpayer, the amount shall be allowed without proration under ORS 316.117.

Â Â Â Â Â  (9) A taxpayer who has received a tax credit certificate under this section may sell the certificate to another taxpayer. The sale is effective only if a notice of tax credit certificate sale is filed with the Department of Revenue. The notice shall be filed on a form prescribed by the department on or before the date on which the income or corporate excise tax return of the buyer for the first year for which the credit could be claimed is filed or due, whichever is earlier. The notice form shall include the following information:

Â Â Â Â Â  (a) The name and taxpayer identification number of the seller;

Â Â Â Â Â  (b) The name and taxpayer identification number of the buyer;

Â Â Â Â Â  (c) The amount of the tax credit certificate that is being sold to the buyer;

Â Â Â Â Â  (d) The amount of the tax credit certificate that is being retained by the seller; and

Â Â Â Â Â  (e) Any other information required by the department.

Â Â Â Â Â  (10) If requested by the Department of Revenue, the Oregon Film and Video Office shall supply a list of taxpayers that have obtained tax credit certification under this section, and for each listed taxpayer disclose:

Â Â Â Â Â  (a) The amount of contribution made by the taxpayer; and

Â Â Â Â Â  (b) The amount certified for tax credit under this section.

Â Â Â Â Â  (11) If the amount of contribution for which a tax credit certification is made is allowed as a deduction for federal tax purposes, the amount of the contribution shall be added to federal taxable income for Oregon tax purposes. [2003 c.736 Â§76]

Â Â Â Â Â  315.515 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.517 Water transit vessels. (1) As used in this section, Âwater transit vesselÂ means a United States Coast Guard licensed and inspected vessel that is primarily designed to carry 50 or more passengers and vehicles or 50 or more passengers only for a published fee across a body of water between two or more fixed points on a regular schedule.

Â Â Â Â Â  (2)(a) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to a resident employer based upon wages actually paid by the taxpayer to a person employed in this state to assist in the manufacture of a water transit vessel.

Â Â Â Â Â  (b) The credit allowed under this section:

Â Â Â Â Â  (A) Must be claimed for the year in which the wages were paid;

Â Â Â Â Â  (B) May not be claimed for wages paid to an employee who was employed by the employer during the previous tax year; and

Â Â Â Â Â  (C) Must be for wages paid as a result of an increase in the number of full-time equivalent employees employed by the eligible taxpayer when compared to the previous tax year.

Â Â Â Â Â  (3) The amount of the credit provided under this section shall be equal to the lesser of:

Â Â Â Â Â  (a) $5,000; or

Â Â Â Â Â  (b) 15 percent of the wages paid to employees during the tax year for which the credit is claimed.

Â Â Â Â Â  (4) The tax credit available under this section may not exceed the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (5)(a) Wages taken into account for the purposes of subsection (3) of this section may not include any amount paid by the employer to an employee for whom the employer receives federal funds for on-the-job training.

Â Â Â Â Â  (b) A tax credit under this section is not in lieu of any deduction for payroll costs or any other expense to which the taxpayer may be entitled.

Â Â Â Â Â  (6)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2005 c.677 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 677, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [315.517] applies to persons initially hired on or after January 1, 2006, and for which a credit is claimed for tax years beginning on or after January 1, 2006, and before January 1, 2013. [2005 c.677 Â§2]

Â Â Â Â Â  Note: 315.517 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  315.520 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.521 University venture development fund contributions. (1) There shall be allowed a credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, for amounts contributed to a university venture development fund established under ORS 351.697, to the extent the university that established the fund issued a tax credit certificate to the taxpayer.

Â Â Â Â Â  (2) The total amount of the credit allowed to a taxpayer shall equal 60 percent of the amount stated on the tax credit certificate. Except as provided in subsection (3) of this section, the amount of the credit allowed in any one tax year shall equal 20 percent of the amount actually contributed to the fund.

Â Â Â Â Â  (3) The credit allowed under this section may not exceed $50,000 or the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (4) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the tax year of a taxpayer occurs as described in ORS 314.085 or if the Department of Revenue terminates the taxpayerÂs tax year under ORS 314.440, the credit shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) A taxpayer claiming a credit under this section shall add to federal taxable income for Oregon tax purposes any amount that is deducted for federal tax purposes and that also serves as the basis for the credit allowed under this section. [2005 c.592 Â§5]

Â Â Â Â Â  Note: Section 6, chapter 592, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Section 5 of this 2005 Act [315.521] applies to tax years beginning on or after January 1, 2006. [2005 c.592 Â§6]

Â Â Â Â Â  315.525 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.530 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.535 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.540 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.545 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.550 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.555 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.560 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.570 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.575 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.580 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.585 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.590 [Repealed by 1965 c.26 Â§6]

HEALTH

Â Â Â Â Â  315.604 Bone marrow donor expense. (1) As used in this section:

Â Â Â Â Â  (a) ÂBone marrow donor expenseÂ means the sum of the amounts paid or incurred during the tax year by an employer for the following:

Â Â Â Â Â  (A) Development of an employee bone marrow donation program.

Â Â Â Â Â  (B) Employee education related to bone marrow donation, including but not limited to the need for donors and an explanation of the procedures used to determine tissue type and donate bone marrow.

Â Â Â Â Â  (C) Payments to a health care provider for determining the tissue type of an employee who agrees to register or registers as a bone marrow donor.

Â Â Â Â Â  (D) Wages paid to an employee for time reasonably related to tissue typing and bone marrow donation.

Â Â Â Â Â  (E) Transportation of an employee to the site of a donation or any other service which is determined by the Department of Human Services by rule as essential for a successful bone marrow donation.

Â Â Â Â Â  (b) ÂEmployeeÂ means an individual who:

Â Â Â Â Â  (A) Is regularly employed by the taxpayer for more than 20 hours per week;

Â Â Â Â Â  (B) Who is not a temporary or seasonal employee; and

Â Â Â Â Â  (C) Whose wages are subject to withholding under ORS 316.162 to 316.221.

Â Â Â Â Â  (c) ÂWagesÂ has the meaning given the term for purposes of ORS 316.162 to 316.221.

Â Â Â Â Â  (2) A business tax credit against the taxes otherwise due under ORS chapter 316 for the tax year is allowed to a resident employer, or if the employer is a corporation, to the employer against the taxes otherwise due under ORS chapter 317. The amount of the credit is equal to 25 percent of the bone marrow donor expense paid or incurred during the tax year by an employer to provide a program for employees who are potential bone marrow donors or who actually become bone marrow donors.

Â Â Â Â Â  (3)(a) Except as provided under paragraph (b) of this subsection, the allowance of a credit under this section shall not affect the computation of taxable income for purposes of ORS chapter 316 or 317.

Â Â Â Â Â  (b) If in determining the amount of the credit for any tax year an amount allowed as a deduction under section 170 of the Internal Revenue Code is included in bone marrow donation expense, the amount allowed as a deduction shall be added to federal taxable income.

Â Â Â Â Â  (4) The credit allowed under this section shall be allowed to a nonresident employer in the same manner as the credit is allowed to a resident employer.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in such second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in such third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in such fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter. [1993 c.730 Â§40 (enacted in lieu of 316.155 and 317.149)]

Â Â Â Â Â  Note: Section 12, chapter 652, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 12. ORS 315.604 and the amendments to ORS 318.031 by section 11, chapter 652, Oregon Laws 1991, apply to bone marrow donation expense incurred in tax years beginning on or after January 1, 1991, and on or before December 31, 2001. [1991 c.652 Â§12; 1995 c.746 Â§37]

Â Â Â Â Â  315.610 Long term care insurance. (1) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) for premium costs actually paid or incurred during the tax year for a long term care insurance policy:

Â Â Â Â Â  (a) For long term care coverage of the taxpayer or a dependent or parent of the taxpayer; or

Â Â Â Â Â  (b) That is offered by the taxpayer to employees of the taxpayer that are employed in this state.

Â Â Â Â Â  (2) The amount of the credit allowed under this section shall equal the lesser of:

Â Â Â Â Â  (a) Fifteen percent of the total amount of long term care insurance premiums paid or incurred by the taxpayer during the tax year; or

Â Â Â Â Â  (b)(A) If the long term care insurance coverage is for the taxpayer and the dependents or parents of the taxpayer, $500; or

Â Â Â Â Â  (B) If the long term care insurance coverage is for Oregon-based employees of the taxpayer and their dependents or parents, $500 multiplied by the number of employees covered.

Â Â Â Â Â  (3) A credit may not be allowed under this section if the policy was first issued prior to January 1, 2000.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to another tax year.

Â Â Â Â Â  (5) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) As used in this section, Âlong term care insuranceÂ has the meaning given that term in ORS 743.652. [1999 c.1005 Â§2]

Â Â Â Â Â  315.613 Credit available to persons providing rural medical care and affiliated with certain rural hospitals. (1) A resident or nonresident individual certified as eligible under ORS 442.563, licensed under ORS chapter 677, who is engaged in the practice of medicine, and who has a rural practice that amounts to 60 percent of the individualÂs practice, shall be allowed an annual credit against taxes otherwise due under this chapter in the sum of $5,000 during the time in which the individual retains such practice and membership if the individual is actively practicing in and is a member of the medical staff of one of the following hospitals:

Â Â Â Â Â  (a) A type A hospital designated as such by the Office of Rural Health;

Â Â Â Â Â  (b) A type B hospital designated as such by the Office of Rural Health if the hospital is:

Â Â Â Â Â  (A) Not within the boundaries of a metropolitan statistical area;

Â Â Â Â Â  (B) Located 30 or more highway miles from the closest hospital within the major population center in a metropolitan statistical area; or

Â Â Â Â Â  (C) Located in a county with a population of less than 75,000;

Â Â Â Â Â  (c) A type C rural hospital, if the Office of Rural Health makes the findings required by ORS 315.619; or

Â Â Â Â Â  (d) A rural critical access hospital.

Â Â Â Â Â  (2) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (3) For purposes of this section, an ÂindividualÂs practiceÂ shall be determined on the basis of actual time spent in practice each week in hours or days, whichever is considered by the Office of Rural Health to be more appropriate. In the case of a shareholder of a corporation or a member of a partnership, only the time of the individual shareholder or partner shall be considered and the full amount of the credit shall be allowed to each shareholder or partner who qualifies in an individual capacity.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂType A hospital,Â Âtype B hospitalÂ and Âtype C hospitalÂ have the meaning for those terms provided in ORS 442.470.

Â Â Â Â Â  (b) ÂRural critical access hospitalÂ means a facility that meets the criteria set forth in 42 U.S.C. 1395i-4 (c)(2)(B) and that has been designated a critical access hospital by the Office of Rural Health and the Department of Human Services. [Formerly 316.143]

Â Â Â Â Â  315.616 Additional providers who may qualify for credit. A resident or nonresident individual who is certified as eligible under ORS 442.561, 442.562, 442.563 or 442.564, and is licensed as a physician or podiatric physician and surgeon under ORS chapter 677, licensed as a physician assistant under ORS chapter 677, licensed as a nurse practitioner under ORS chapter 678, licensed as a certified registered nurse anesthetist under ORS chapter 678, licensed as a dentist under ORS chapter 679 or licensed as an optometrist under ORS 683.010 to 683.335 is entitled to the tax credit described in ORS 315.613 even if not a member of the hospital medical staff if the Office of Rural Health certifies that the individual:

Â Â Â Â Â  (1) Has a rural practice that amounts to 60 percent of the individualÂs practice; and

Â Â Â Â Â  (2)(a) If a physician or a physician assistant, can cause a patient to be admitted to the hospital;

Â Â Â Â Â  (b) If a certified registered nurse anesthetist, is employed by or has a contractual relationship with one of the hospitals described in ORS 315.613 (1); or

Â Â Â Â Â  (c) If an optometrist, has consulting privileges with a hospital listed in ORS 315.613 (1). This paragraph does not apply to an optometrist who qualifies as a Âfrontier rural practitioner,Â as defined by the Office of Rural Health. [Formerly 316.144]

Â Â Â Â Â  315.619 Credit for medical staff at type C hospital. A member of the medical staff of a type C hospital who meets the requirements of ORS 315.616 (1) and (2)(a) is entitled to the tax credit described in ORS 315.613 if:

Â Â Â Â Â  (1) The hospital is isolated due to geographic conditions, complies with rules relating to emergency response and is subject to such other special factors as the Office of Rural Health may prescribe; and

Â Â Â Â Â  (2) The hospital is designated by the Office of Rural Health as being subject to particular problems in recruiting and retaining medical staff and is located in an area that is medically underserved. [Formerly 316.146]

Â Â Â Â Â  315.622 Rural emergency medical technicians. (1) A resident or nonresident individual who is certified as eligible under ORS 442.550 to 442.570 and who is certified as an emergency medical technician under ORS chapter 682 shall be allowed a credit against the taxes that are otherwise due under ORS chapter 316 if the Office of Rural Health certifies that the individual provides volunteer emergency medical technician services in a rural area that comprise at least 20 percent of the total emergency medical technician services provided by the individual in the tax year.

Â Â Â Â Â  (2) The amount of the credit shall equal $250.

Â Â Â Â Â  (3) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (4) As used in this section, Ârural areaÂ means a geographic area that is located at least 25 miles from any city with a population of 30,000 or more. [2005 c.832 Â§63]

Â Â Â Â Â  Note: Section 66, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 66. Section 63 of this 2005 Act [315.622] applies to tax credit certifications issued by the Office of Rural Health on or after January 1, 2006, and before January 1, 2011. [2005 c.832 Â§66]

CULTURE

Â Â Â Â Â  315.675 Trust for Cultural Development Account contributions. (1) As used in this section, Âcultural organizationÂ means an entity that is:

Â Â Â Â Â  (a) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code; and

Â Â Â Â Â  (b) Organized primarily for the purpose of producing, promoting or presenting the arts, heritage, programs and humanities to the public or organized primarily for identifying, documenting, interpreting and preserving cultural resources.

Â Â Â Â Â  (2) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for amounts contributed during the tax year to the Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (3) A taxpayer that is a corporation shall be allowed a credit against the taxes otherwise due under ORS chapter 317 or 318 for amounts contributed during the tax year to the Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (4) The credit is allowable under this section only to the extent the taxpayer has contributed an equal amount to an Oregon cultural organization during the tax year.

Â Â Â Â Â  (5) The amount of the credit shall equal 100 percent of the amount contributed to the Trust for Cultural Development Account, but may not exceed the lesser of the tax liability of the:

Â Â Â Â Â  (a) Taxpayer under ORS chapter 316 for the tax year or $500.

Â Â Â Â Â  (b) Taxpayer that is a corporation under ORS chapter 317 or 318 for the tax year or $2,500.

Â Â Â Â Â  (6) The credit allowed under this section may not be carried over to another tax year.

Â Â Â Â Â  (7) The credit allowed under this section is in addition to any charitable contribution deduction allowable to the taxpayer.

Â Â Â Â Â  (8) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2001 c.954 Â§18]

Â Â Â Â Â  Note: Section 19, chapter 954, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 19. Section 18 of this 2001 Act [315.675] applies to tax years beginning on or after January 1, 2002, and before January 1, 2013. [2001 c.954 Â§19]

_______________



Chapter 316

Chapter 316 Â Personal Income Tax

2005 EDITION

PERSONAL INCOME TAX

REVENUE AND TAXATION

GENERAL PROVISIONS

316.002Â Â Â Â  Short title

316.003Â Â Â Â  Goals

316.007Â Â Â Â  Policy

316.012Â Â Â Â  Terms have same meaning as in federal laws; federal law references

316.013Â Â Â Â  Determination of federal adjusted gross income

316.014Â Â Â Â  Determination of net operating loss, carryback and carryforward

316.018Â Â Â Â  Application of Payment-in-Kind Tax Treatment Act of 1983

316.022Â Â Â Â  General definitions

316.024Â Â Â Â  Application of federal law to determination of taxable income

316.027Â Â Â Â  ÂResidentÂ defined

316.032Â Â Â Â  Department to administer law; policy as to federal conflicts and technical corrections

316.037Â Â Â Â  Imposition and rate of tax

316.042Â Â Â Â  Amount of tax where joint return used

316.045Â Â Â Â  Tax rate imposed on certain long-term capital gain from farming; requirements

316.047Â Â Â Â  Transitional provision to prevent doubling income or deductions

316.048Â Â Â Â  Taxable income of resident

316.054Â Â Â Â  Social Security benefits to be subtracted from federal taxable income

316.056Â Â Â Â  Interest or dividends on municipal obligations subtracted from federal taxable income

316.074Â Â Â Â  Exemption for service in Vietnam on missing status

316.076Â Â Â Â  Deduction for physician in medically disadvantaged area

CREDITS

316.078Â Â Â Â  Tax credit for dependent care expenses necessary for employment

316.079Â Â Â Â  Credit for certain disabilities

316.082Â Â Â Â  Credit for taxes paid another state; rules

316.085Â Â Â Â  Personal exemption credit

316.087Â Â Â Â  Credit for the elderly or permanently and totally disabled

316.095Â Â Â Â  Credit for sewage treatment works connection costs

316.099Â Â Â Â  Credit for early intervention services for disabled child; rules of State Board of Education

316.102Â Â Â Â  Credit for political contributions

316.109Â Â Â Â  Credit for tax by another jurisdiction on sale of residential property

316.116Â Â Â Â  Credit for alternative energy device, alternative fuel vehicle or solar electric system

TAXATION OF NONRESIDENTS

316.117Â Â Â Â  Proration between Oregon income and other income for nonresidents, part-year residents and trusts

316.118Â Â Â Â  Pro rata share of S corporation income of nonresident shareholder

316.119Â Â Â Â  Proration of part-year residentÂs income between Oregon income and other income; alternative proration for pass-through entity items

316.122Â Â Â Â  Separate or joint determination of income for husband and wife

316.124Â Â Â Â  Determination of adjusted gross income of nonresident partner

316.127Â Â Â Â  Income of nonresident from Oregon sources

316.130Â Â Â Â  Determination of taxable income of full-year nonresident

316.131Â Â Â Â  Credit allowed to nonresident for taxes paid to state of residence; exception

ADDITIONAL CREDITS

(Costs in Lieu of Nursing Home Care)

316.147Â Â Â Â  Definitions for ORS 316.147 to 316.149

316.148Â Â Â Â  Credit for expenses in lieu of nursing home care; limitation

316.149Â Â Â Â  Evidence of eligibility for credit

(Mobile Homes; Moving Expense)

316.153Â Â Â Â  Credit for involuntary moving of mobile home of qualifying individuals

(Retirement Income)

316.157Â Â Â Â  Credit for retirement income

316.158Â Â Â Â  Effect upon ORS 316.157 of determination of invalidity; severability

316.159Â Â Â Â  Subtraction for certain retirement distributions contributed to retirement plan during period of nonresidency; substantiation rules

COLLECTION OF TAX AT SOURCE OF PAYMENT

(Generally)

316.162Â Â Â Â  Definitions for ORS 316.162 to 316.221

316.164Â Â Â Â  When surety bond or letter of credit required of employer; enforcement

316.167Â Â Â Â  Withholding of tax required; elective provisions for agricultural employees; liability of supplier of funds to employer for taxes

316.168Â Â Â Â  Employer required to file combined quarterly tax report

316.169Â Â Â Â  Circumstances in which person other than employer required to withhold tax

316.171Â Â Â Â  Application of tax and report to administration of tax laws

316.172Â Â Â Â  Tax withholding tables to be prepared by department

316.177Â Â Â Â  Reliance on withholding statement; penalty for statement without reasonable basis

316.182Â Â Â Â  Exemption certificate

316.187Â Â Â Â  Amount withheld is in payment of employeeÂs tax

316.189Â Â Â Â  Withholding of state income taxes from certain periodic payments

316.191Â Â Â Â  Withholding taxes at time and in manner other than required by federal law; rules

316.193Â Â Â Â  Withholding of state income taxes from federal retired pay for members of uniformed services

316.194Â Â Â Â  Withholding from lottery prize payments

316.196Â Â Â Â  Withholding of state income taxes from federal retirement pay for civil service annuitant

316.197Â Â Â Â  Payment to department by employer; interest on delinquent payments

316.198Â Â Â Â  Payment by electronic funds transfer; phase-in; rules

316.202Â Â Â Â  Reports by employer; waiver; penalty for failure to report; rules

316.207Â Â Â Â  Liability for tax; warrant for collection; conference; appeal

316.209Â Â Â Â  Applicability of ORS 316.162 to 316.221 when services performed by qualified real estate broker or direct seller

316.212Â Â Â Â  Application of penalties, misdemeanors and jeopardy assessment; employer as taxpayer

(Professional Athletic Teams)

316.213Â Â Â Â  Definitions for ORS 316.213 to 316.219

316.214Â Â Â Â  Withholding requirements for members of professional athletic teams

316.218Â Â Â Â  Annual report of compensation paid to professional athletic team members

316.219Â Â Â Â  Rules

(Qualifying Film Productions)

316.220Â Â Â Â  Alternative withholding requirements for qualifying film production compensation; refund prohibition

316.221Â Â Â Â  Disposition of withheld amounts

NONRESIDENT REPORTING

316.223Â Â Â Â  Alternate methods of filing, reporting and calculating liability for nonresident employer and employee in state temporarily; rules

ESTATES AND TRUSTS

(Generally)

316.267Â Â Â Â  Application of chapter to estates and certain trusts

316.272Â Â Â Â  Computation and payment on estate or trust

316.277Â Â Â Â  Associations taxable as corporations exempt from chapter

316.279Â Â Â Â  Treatment of business trusts and business trusts income

(Resident Estates and Trusts)

316.282Â Â Â Â  Definitions related to trusts and estates; rules

316.287Â Â Â Â  ÂFiduciary adjustmentÂ defined; shares proportioned; rules

316.292Â Â Â Â  Credit for taxes paid another state

316.298Â Â Â Â  Accumulation distribution credit

(Nonresident Estates and Trusts)

316.302Â Â Â Â  ÂNonresident estate or trustÂ defined

316.307Â Â Â Â  Income of nonresident estate or trust

316.312Â Â Â Â  Determination of Oregon share of income

316.317Â Â Â Â  Credit to beneficiary for accumulation distribution

RETURNS; PAYMENTS; REFUNDS

316.362Â Â Â Â  Persons required to make returns

316.363Â Â Â Â  Returns; instructions

316.364Â Â Â Â  Flesch Reading Ease Score form instructions

316.367Â Â Â Â  Joint return by husband and wife

316.368Â Â Â Â  When joint return liability divided; showing of marital status and hardship

316.369Â Â Â Â  Circumstances where one spouse relieved of joint return liability

316.372Â Â Â Â  Minor to file return; unpaid tax assessable against parent; when parent may file for minor

316.377Â Â Â Â  Individual under disability

316.382Â Â Â Â  Returns by fiduciaries

316.387Â Â Â Â  Election for final tax determination by personal representative; period for assessment of deficiency; discharge of personal representative from personal liability for tax

316.392Â Â Â Â  Notice of qualification of receiver and others

316.417Â Â Â Â  Date return considered made or advance payment made

316.457Â Â Â Â  Department may require copy of federal return

316.462Â Â Â Â  Change of election

316.472Â Â Â Â  Tax treatment of common trust fund; information return required

316.490Â Â Â Â  Refund as contribution to AlzheimerÂs Disease Research Fund

316.491Â Â Â Â  Refund as contribution to Oregon Military Emergency Financial Assistance Program

316.493Â Â Â Â  Refund as contribution for prevention of child abuse and neglect

DISTRIBUTION OF REVENUE

316.502Â Â Â Â  Distribution of revenue to General Fund; working balance; refundable credit payments

PAYMENT OF ESTIMATED TAXES

316.557Â Â Â Â  Definition of Âestimated taxÂ

316.559Â Â Â Â  Application of ORS 316.557 to 316.589 to estates and trusts

316.563Â Â Â Â  When declaration of estimated tax required; exception; effect of short tax year; content; amendment

316.567Â Â Â Â  Joint declaration of husband and wife; liability; effect on nonjoint returns

316.569Â Â Â Â  When declaration required of nonresident

316.573Â Â Â Â  When individual not required to file declaration

316.577Â Â Â Â  Date of filing declaration

316.579Â Â Â Â  Amount of estimated tax to be paid with declaration; installment schedule; prepayment of installment

316.583Â Â Â Â  Effect of payment of estimated tax or installment; credit for overpayment of prior year taxes

316.587Â Â Â Â  Effect of underpayment of estimated tax; computation of underpayment; interest; when not imposed

316.588Â Â Â Â  When interest on underpayment not imposed

316.589Â Â Â Â  Application to short tax years and tax years beginning on other than January 1

MODIFICATIONS OF TAXABLE INCOME

(Generally)

316.680Â Â Â Â  Modification of taxable income

316.681Â Â Â Â  Interest or dividends to benefit self-employed or individual retirement accounts

316.683Â Â Â Â  State exempt-interest dividends

316.685Â Â Â Â  Federal income tax deductions; accrual method of accounting required; adjustment for federal earned income credit

316.687Â Â Â Â  Amount in excess of standard deduction for child, if childÂs income included on parentÂs federal return; limitation

316.690Â Â Â Â  Foreign income taxes

316.695Â Â Â Â  Additional modifications of taxable income

316.697Â Â Â Â  Fiduciary adjustment

316.698Â Â Â Â  Subtraction for qualifying film production labor rebates

316.699Â Â Â Â  Subtraction for college savings network account contributions; limitations; carryforward

316.707Â Â Â Â  Computation of depreciation of property under federal law; applicability

316.716Â Â Â Â  Differences in basis on federal and state return

316.737Â Â Â Â  Amount specially taxed under federal law to be included in computation of state taxable income

316.738Â Â Â Â  Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property

316.744Â Â Â Â  Cash payments for energy conservation

(Additional Personal Exemption Credits)

316.752Â Â Â Â  Definitions for ORS 316.752 to 316.771

316.758Â Â Â Â  Additional personal exemption credit for severely disabled persons

316.765Â Â Â Â  Additional personal exemption credit for spouse of severely disabled person; conditions

316.771Â Â Â Â  Proof of status for exemption credit

(Exemptions)

316.777Â Â Â Â  Income derived from sources within federally recognized Indian country exempt from tax

316.778Â Â Â Â  Small city business development exemption; rules

316.783Â Â Â Â  Amounts received for condemnation of Indian tribal lands

316.785Â Â Â Â  Income derived from exercise of Indian fishing rights

316.787Â Â Â Â  Payments to Japanese and Aleuts under Civil Liberties Act of 1988

316.789Â Â Â Â  Persian Gulf Desert Shield active military service

316.791Â Â Â Â  Compensation for active duty military service

(Temporary provisions relating to exemption for certain sales of manufactured dwelling parks are compiled as notes following ORS 316.791)

(Additional Modifications of Taxable Income)

316.806Â Â Â Â  Definitions for ORS 316.806 to 316.818

316.812Â Â Â Â  Certain traveling expenses

316.818Â Â Â Â  Proof of expenses

316.821Â Â Â Â  Federal election to deduct sales taxes; addition for state purposes

316.824Â Â Â Â  Definitions for ORS 316.824 and 316.832

316.832Â Â Â Â  Travel expenses for loggers

316.834Â Â Â Â  Underground storage tank pollution prevention or essential services grant

316.836Â Â Â Â  Qualified production activities income

316.837Â Â Â Â  Addition for federal prescription drug plan subsidies excluded for federal tax purposes

316.838Â Â Â Â  Art object donation

316.844Â Â Â Â  Special computation of gain or loss where farm use value used

316.845Â Â Â Â  Exception to ORS 316.844

316.846Â Â Â Â  Scholarship awards used for housing expenses

316.848Â Â Â Â  Individual development accounts

316.852Â Â Â Â  Qualified donations and sales to educational institutions

DEFERRAL OF REINVESTED GAIN

316.871Â Â Â Â  Definitions for ORS 316.872

316.872Â Â Â Â  Deferral of gain on sale of small business securities

316.873Â Â Â Â  Definitions for ORS 316.873 to 316.884

316.874Â Â Â Â  Deferral of gain from sale of capital asset; reinvestment of gain; disposition of interest or asset in which gain reinvested

316.876Â Â Â Â  Gain that may not be deferred under ORS 316.873 to 316.884

316.877Â Â Â Â  Declaration of intent to reinvest in qualified business interest, qualified investment fund or qualified business asset required for deferral of gain

316.878Â Â Â Â  Basis of qualified business interest, qualified investment fund or qualified business asset in which gain reinvested

316.879Â Â Â Â  Events causing deferral of gain to cease; recognition of deferred gain

316.881Â Â Â Â  Sale or disposition of reinvestment interest; period for assessment of deficiency; failure to reinvest after declaration filed

316.882Â Â Â Â  Death or disability; election of successor related party to continue deferral; basis upon death if deferral not continued

316.883Â Â Â Â  Rules for ORS 316.873 to 316.884; adoption by Department of Revenue

316.884Â Â Â Â  Deferral of gain for tax years beginning in 1996; applicability of ORS 316.873 to 316.884; modifications

316.970Â Â Â Â  Effect of chapter 493, Oregon Laws 1969

PENALTIES

316.992Â Â Â Â  Penalty for filing incorrect return that is based on frivolous position or is intended to delay or impede administration; appeal

GENERAL PROVISIONS

Â Â Â Â Â  316.002 Short title. This chapter may be cited as the Personal Income Tax Act of 1969. [1969 c.493 Â§1; 1995 c.79 Â§164]

Â Â Â Â Â  316.003 Goals. (1) The goals of the Legislative Assembly are to achieve for OregonÂs citizens a tax system which recognizes:

Â Â Â Â Â  (a) Fairness and equity as its basic values; and

Â Â Â Â Â  (b) That the total tax system should use seven guiding principles as measures by which to evaluate tax proposals.

Â Â Â Â Â  (2) Those guiding principles are:

Â Â Â Â Â  (a) Ability to pay;

Â Â Â Â Â  (b) Fairness;

Â Â Â Â Â  (c) Efficiency;

Â Â Â Â Â  (d) Even distribution;

Â Â Â Â Â  (e) The tax system should be equitable where the minimum aspects of a fair system are:

Â Â Â Â Â  (A) That it shields genuine subsistence income from taxation;

Â Â Â Â Â  (B) That it is not regressive; and

Â Â Â Â Â  (C) That it imposes approximately the same tax burden on all households earning the same income;

Â Â Â Â Â  (f) Adequacy; and

Â Â Â Â Â  (g) Flexibility.

Â Â Â Â Â  (3) To meet those goals of OregonÂs tax system, any tax must be considered in conjunction with the effects of all other taxes on Oregonians. [1991 c.457 Â§1a]

Â Â Â Â Â  Note: 316.003 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.005 [1953 c.304 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.007 Policy. It is the intent of the Legislative Assembly, by the adoption of this chapter, insofar as possible, to:

Â Â Â Â Â  (1) Make the Oregon personal income tax law identical in effect to the provisions of the Internal Revenue Code relating to the measurement of taxable income of individuals, estates and trusts, modified as necessary by the stateÂs jurisdiction to tax and the revenue needs of the state;

Â Â Â Â Â  (2) Achieve this result by the application of the various provisions of the Internal Revenue Code relating to the definition of income, exceptions and exclusions therefrom, deductions (business and personal), accounting methods, taxation of trusts, estates and partnerships, basis, depreciation and other pertinent provisions relating to gross income as defined therein, modified as provided in this chapter, resulting in a final amount called Âtaxable incomeÂ; and

Â Â Â Â Â  (3) Impose a tax on residents of this state measured by taxable income wherever derived and to impose a tax on the income of nonresidents that is ascribable to sources within this state. [1969 c.493 Â§2; 1971 s.s. c.4 Â§1; 1987 c.293 Â§1; 1989 c.625 Â§1; 2003 c.46 Â§34]

Â Â Â Â Â  316.010 [1953 c.304 Â§2; 1953 c.552 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.012 Terms have same meaning as in federal laws; federal law references. Any term used in this chapter has the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined in this chapter. Except where the Legislative Assembly has provided otherwise, any reference in this chapter to the laws of the United States or to the Internal Revenue Code refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

Â Â Â Â Â  (1) On December 31, 2004; or

Â Â Â Â Â  (2) If related to the definition of taxable income, as applicable to the tax year of the taxpayer. [1969 c.493 Â§3; 1971 s.s. c.4 Â§2; 1975 c.672 Â§3; 1983 c.162 Â§59; 1985 c.802 Â§1; 1987 c.293 Â§2; 1989 c.625 Â§2; 1991 c.457 Â§1; 1993 c.726 Â§27; 1995 c.556 Â§1; 1997 c.839 Â§1; 1999 c.224 Â§7; 2001 c.660 Â§35; 2003 c.77 Â§14; 2005 c.519 Â§9; 2005 c.832 Â§27]

Â Â Â Â Â  Note: Section 10, chapter 519, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 10. The amendments to ORS 314.011 and 316.012 by sections 8 and 9 of this 2005 Act apply to:

Â Â Â Â Â  (1) Tax years beginning on or after January 1, 2001; or

Â Â Â Â Â  (2) Any tax year affected by any provision of the Military Family Tax Relief Act of 2003 (P.L. 108-121). [2005 c.519 Â§10]

Â Â Â Â Â  316.013 Determination of federal adjusted gross income. Unless the context requires otherwise and notwithstanding ORS 316.012, whenever, in the calculation of Oregon taxable income, reference to the taxpayerÂs federal adjusted gross income is required to be made, the taxpayerÂs federal adjusted gross income shall be as determined under the provisions of the Internal Revenue Code as they may be in effect for the tax year of the taxpayer without any of the additions, subtractions or other modifications or adjustments required under this chapter and other laws of this state applicable to personal income taxation. [1985 c.802 Â§3a; 1999 c.580 Â§3]

Â Â Â Â Â  316.014 Determination of net operating loss, carryback and carryforward. (1) In the computation of state taxable income the net operating loss, net operating loss carryback and net operating loss carryforward shall be the same as that contained in the Internal Revenue Code as it applies to the tax year for which the return is filed and shall not be adjusted for any changes or modifications contained in this chapter or by the case law of this state.

Â Â Â Â Â  (2) In the case of a nonresident, the net operating loss deduction, net operating loss carryback and net operating loss carryforward shall be that described in subsection (1) of this section which is attributable to Oregon sources.

Â Â Â Â Â  (3) If any provision in ORS 316.047 or 316.127 appears to require an adjustment to a net operating loss, net operating loss carryback or net operating loss carryforward contrary to the provisions of this section, that adjustment shall not be made. [1985 c.802 Â§18; 1997 c.839 Â§2; 2003 c.77 Â§15]

Â Â Â Â Â  316.015 [1953 c.304 Â§3; 1953 c.552 Â§2; 1959 c.211 Â§3; 1959 c.593 Â§1 (referred and rejected); 1963 c.627 Â§2 (referred and rejected); repealed by 1969 c.493 Â§99; amended by 1969 c.520 Â§41]

Â Â Â Â Â  316.016 [1973 c.119 Â§2; repealed by 1975 c.672 Â§8]

Â Â Â Â Â  316.017 [1969 c.493 Â§3a; repealed by 1969 c.493 Â§3b]

Â Â Â Â Â  316.018 Application of Payment-in-Kind Tax Treatment Act of 1983. The Payment-in-Kind Tax Treatment Act of 1983 (P.L. 98-4, as amended by section 1061 of P.L. 98-369) applies for purposes of determining Oregon taxable income under this chapter, notwithstanding that the Act is not part of the Internal Revenue Code. [1985 c.802 Â§42; 2003 c.46 Â§35]

Â Â Â Â Â  316.019 [1985 c.802 Â§46; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  316.020 [1953 c.304 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.021 [1985 c.802 Â§58; 1987 c.293 Â§3; renumbered 314.029 in 1993]

Â Â Â Â Â  316.022 General definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Revenue.

Â Â Â Â Â  (3) ÂIndividualÂ means a natural person, including aliens and minors.

Â Â Â Â Â  (4) A ÂnonresidentÂ means an individual who is not a resident of this state.

Â Â Â Â Â  (5) ÂPart-year residentÂ means an individual taxpayer who changes status during a tax year from resident to nonresident or from nonresident to resident.

Â Â Â Â Â  (6) ÂTaxable incomeÂ means the taxable income as defined in subsection (a) or (b), section 63 of the Internal Revenue Code, with such additions, subtractions and adjustments as are prescribed by this chapter.

Â Â Â Â Â  (7) ÂTaxpayerÂ means any natural person, estate, trust, or beneficiary whose income is in whole or in part subject to the taxes imposed by this chapter, or any employer required by this chapter to withhold personal income taxes from the compensation of employees for remittance to the state. [1969 c.493 Â§Â§4,5,6,7,9 and 1969 c.520 Â§42b; 1985 c.141 Â§2; 1987 c.293 Â§4]

Â Â Â Â Â  316.023 [1987 c.293 Â§Â§71,72,73; renumbered 314.033 in 1993]

Â Â Â Â Â  316.024 Application of federal law to determination of taxable income. Section 243 of the Tax Reform Act of 1986 (P.L. 99-514) does not apply for purposes of determining taxable income under this chapter. [1987 c.293 Â§12a; 2003 c.46 Â§36]

Â Â Â Â Â  316.025 [1953 c.304 Â§5; repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  316.027 ÂResidentÂ defined. (1) For purposes of this chapter, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂResidentÂ or Âresident of this stateÂ means:

Â Â Â Â Â  (A) An individual who is domiciled in this state unless the individual:

Â Â Â Â Â  (i) Maintains no permanent place of abode in this state;

Â Â Â Â Â  (ii) Does maintain a permanent place of abode elsewhere; and

Â Â Â Â Â  (iii) Spends in the aggregate not more than 30 days in the taxable year in this state; or

Â Â Â Â Â  (B) An individual who is not domiciled in this state but maintains a permanent place of abode in this state and spends in the aggregate more than 200 days of the taxable year in this state unless the individual proves that the individual is in the state only for a temporary or transitory purpose.

Â Â Â Â Â  (b) ÂResidentÂ or Âresident of this stateÂ does not include:

Â Â Â Â Â  (A) An individual who is a qualified individual under section 911(d)(1) of the Internal Revenue Code for the tax year;

Â Â Â Â Â  (B) A spouse of a qualified individual under section 911(d)(1) of the Internal Revenue Code, if the spouse has a principal place of abode for the tax year that is not located in this state; or

Â Â Â Â Â  (C) A resident alien under section 7701(b) of the Internal Revenue Code who would be considered a qualified individual under section 911(d)(1) of the Internal Revenue Code if the resident alien were a citizen of the United States.

Â Â Â Â Â  (2) For purposes of subsection (1)(a)(B) of this section, a fraction of a calendar day shall be counted as a whole day. [1969 c.493 Â§8; 1987 c.158 Â§49; 1995 c.79 Â§165; 1999 c.1096 Â§1]

Â Â Â Â Â  316.030 [1953 c.304 Â§6; repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  316.032 Department to administer law; policy as to federal conflicts and technical corrections. (1) The Department of Revenue shall administer and enforce this chapter.

Â Â Â Â Â  (2) Insofar as is practicable in the administration of this chapter, the department shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (3) When portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (4)(a) When portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1969 c.493 Â§10; 1985 c.802 Â§1a; 1987 c.293 Â§5; 1997 c.839 Â§3]

Â Â Â Â Â  316.035 [1953 c.304 Â§117; repealed by 1969 c.493 Â§99 and 1969 c.520 Â§49]

Â Â Â Â Â  316.037 Imposition and rate of tax. (1)(a) A tax is imposed for each taxable year on the entire taxable income of every resident of this state. The amount of the tax shall be determined in accordance with the following table:

______________________________________________________________________________

If taxable income is:Â Â Â Â Â Â Â Â Â  The tax is:

Not over $2,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5% of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  taxable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  income

Over $2,000 but not

Â Â Â Â Â  over $5,000Â Â Â Â Â Â Â Â Â Â

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $100 plus 7%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the excess

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  over $2,000

Over $5,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $310 plus 9%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the excess

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  over $5,000

______________________________________________________________________________

Â Â Â Â Â  (b) For tax years beginning in each calendar year, the Department of Revenue shall adopt a table that shall apply in lieu of the table contained in paragraph (a) of this subsection, as follows:

Â Â Â Â Â  (A) The minimum and maximum dollar amounts for each rate bracket for which a tax is imposed shall be increased by the cost-of-living adjustment for the calendar year.

Â Â Â Â Â  (B) The rate applicable to any rate bracket as adjusted under subparagraph (A) of this paragraph shall not be changed.

Â Â Â Â Â  (C) The amounts setting forth the tax, to the extent necessary to reflect the adjustments in the rate brackets, shall be adjusted.

Â Â Â Â Â  (c) For purposes of paragraph (b) of this subsection, the cost-of-living adjustment for any calendar year is the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the second quarter of the calendar year 1992.

Â Â Â Â Â  (d) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (e) If any increase determined under paragraph (b) of this subsection is not a multiple of $50, the increase shall be rounded to the next lower multiple of $50.

Â Â Â Â Â  (2) A tax is imposed for each taxable year upon the entire taxable income of every part-year resident of this state. The amount of the tax shall be computed under subsection (1) of this section as if the part-year resident were a full-year resident and shall be multiplied by the ratio provided under ORS 316.117 to determine the tax on income derived from sources within this state.

Â Â Â Â Â  (3) A tax is imposed for each taxable year on the taxable income of every full-year nonresident that is derived from sources within this state. The amount of the tax shall be determined in accordance with the table set forth in subsection (1) of this section. [1969 c.493 Â§11; 1975 c.674 Â§1; 1977 c.872 Â§1; 1979 c.649 Â§1; 1983 c.684 Â§23; 1985 c.141 Â§1; 1987 c.293 Â§6; 1991 c.457 Â§1b; 2001 c.660 Â§11; 2003 c.46 Â§37]

Â Â Â Â Â  316.040 [1953 c.304 Â§7; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.042 Amount of tax where joint return used. In the case of a joint return of husband and wife, pursuant to ORS 316.122 or pursuant to ORS 316.367, the tax imposed by ORS 316.037 shall be twice the tax which would be imposed if the taxable income were cut in half. For purposes of this section, a return of a head of household or a surviving spouse, as defined in subsections (a) and (b) of section 2 of the Internal Revenue Code, shall be treated as a joint return of husband and wife. [1969 c.493 Â§12; 1975 c.674 Â§2; 1987 c.293 Â§7; 1987 c.647 Â§10]

Â Â Â Â Â  316.045 Tax rate imposed on certain long-term capital gain from farming; requirements. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarmingÂ means:

Â Â Â Â Â  (A) Raising, harvesting and selling crops;

Â Â Â Â Â  (B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

Â Â Â Â Â  (C) Dairying and selling dairy products;

Â Â Â Â Â  (D) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

Â Â Â Â Â  (E) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

Â Â Â Â Â  (F) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

Â Â Â Â Â  (G) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land employed in activities described in this subsection; or

Â Â Â Â Â  (H) Any other agricultural or horticultural activity or animal husbandry, or any combination of these activities, except that ÂfarmingÂ does not include growing and harvesting trees of a marketable species other than growing and harvesting cultured Christmas trees or certain hardwood timber described in ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (b) ÂSection 1231 gainÂ has the meaning given that term in section 1231 of the Internal Revenue Code.

Â Â Â Â Â  (2) Notwithstanding ORS 316.037, taxable income that consists of net long-term capital gain shall be subject to tax under this chapter at a rate of five percent if all of the following conditions apply:

Â Â Â Â Â  (a) The gain is:

Â Â Â Â Â  (A) Derived from the sale or exchange of capital assets consisting of ownership interests in a corporation, partnership or other entity in which, prior to the sale or exchange, the taxpayer owned at least a 10 percent ownership interest; or

Â Â Â Â Â  (B) Section 1231 gain.

Â Â Â Â Â  (b) The property that was sold or exchanged consisted of:

Â Â Â Â Â  (A) Ownership interests in a corporation, partnership or other entity that is engaged in the trade or business of farming; or

Â Â Â Â Â  (B) Property that is predominantly used in the trade or business of farming.

Â Â Â Â Â  (c) The sale or exchange is to a person who is not related to the taxpayer under section 267 of the Internal Revenue Code.

Â Â Â Â Â  (d) The sale or exchange constitutes a substantially complete termination of all of the taxpayerÂs ownership interests in a trade or business that is engaged in farming or a substantially complete termination of all of the taxpayerÂs ownership interests in property that is employed in the trade or business of farming. Ownership of a farm dwelling or farm homesite does not constitute ownership of property employed in the trade or business of farming.

Â Â Â Â Â  (3) If the taxpayer has net long-term capital gain derived in part from the sale or exchange of property described in subsection (2)(b) of this section and in part from the sale or exchange of all other property, the net long-term capital gain that is subject to tax under this section shall be determined as follows:

Â Â Â Â Â  (a) Compute the net long-term capital gain derived from all property described in subsection (2)(b) of this section that was sold or exchanged during the tax year.

Â Â Â Â Â  (b) Compute the net capital gain or loss from the sale or exchange of all other property during the tax year.

Â Â Â Â Â  (c) If the amount determined under paragraph (b) of this subsection is a net capital gain, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection.

Â Â Â Â Â  (d) If the amount determined under paragraph (b) of this subsection is a net capital loss, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection minus the amount determined under paragraph (b) of this subsection. [2001 c.545 Â§2; 2003 c.454 Â§123; 2003 c.621 Â§98a]

Â Â Â Â Â  316.047 Transitional provision to prevent doubling income or deductions. If any provision of the Internal Revenue Code or of this chapter requires that any amount be added to or deducted from federal gross income or the net income taxable under this chapter that previously had been added to or deducted from net income taxable under the Oregon law in effect prior to the taxpayerÂs taxable year as to which this chapter is first effective, then, in such event, appropriate adjustment shall be made to the net income for the year or years subject to this chapter so as to prohibit the double taxation or the double deduction of any such amount that previously had entered into the computation of taxable income. Differences such as the difference in basis of property used by the taxpayer for federal and Oregon income tax returns and on account of the treatment of operating losses shall be resolved by application of this principle. However, the Department of Revenue, in its audit of a return, shall not apply any adjustment under this section which, in its opinion, if applied would result in an increase or decrease of tax liability of less than $25. [1969 c.493 Â§13; 1987 c.293 Â§8]

Â Â Â Â Â  316.048 Taxable income of resident. The entire taxable income of a resident of this state is the federal taxable income of the resident as defined in the laws of the United States, with the modifications, additions and subtractions provided in this chapter and other laws of this state applicable to personal income taxation. [Formerly 316.062; 1999 c.580 Â§4]

Â Â Â Â Â  316.049 [1977 c.755 Â§2; renumbered 316.777]

Â Â Â Â Â  316.050 [1977 c.553 Â§2; renumbered 316.783]

Â Â Â Â Â  316.051 [1977 c.390 Â§2; renumbered 316.788]

Â Â Â Â Â  316.052 [1977 c.390 Â§3; 1979 c.691 Â§2; renumbered 316.794]

Â Â Â Â Â  316.053 [1977 c.390 Â§4; renumbered 316.799]

Â Â Â Â Â  316.054 Social Security benefits to be subtracted from federal taxable income. In addition to the other modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of any Social Security benefits, as defined in section 86 of the Internal Revenue Code (Title II Social Security or tier 1 railroad retirement benefits) included in gross income for federal income tax purposes under section 86 of the Internal Revenue Code. [1985 c.154 Â§2; 1997 c.839 Â§4]

Â Â Â Â Â  316.055 [1953 c.304 Â§8; 1953 c.552 Â§3; 1957 s.s. c.15 Â§1; 1963 c.627 Â§3 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.056 Interest or dividends on municipal obligations subtracted from federal taxable income. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the interest or dividends on obligations of counties, cities, districts, ports or other public or municipal corporations or political subdivisions of this state, to the extent includable in gross income for federal income tax purposes. However, the amount subtracted under this section shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this section, and by any expenses incurred in the production of interest or dividend income described in this section. [1987 c.293 Â§23b; 1989 c.988 Â§1]

Â Â Â Â Â  316.057 [1977 c.872 Â§8; renumbered 316.806]

Â Â Â Â Â  316.058 [1977 c.872 Â§9; renumbered 316.812]

Â Â Â Â Â  316.059 [1977 c.872 Â§10; renumbered 316.818]

Â Â Â Â Â  316.060 [1953 c.304 Â§9; 1955 c.596 Â§1; part derived from 1955 c.596 Â§4; 1957 c.586 Â§1; 1957 s.s. c.15 Â§2; 1959 c.593 Â§2 (referred and rejected); 1963 c.627 Â§4 (referred and rejected); repealed by 1969 c.493 Â§99; amended by 1969 c.520 Â§42]

Â Â Â Â Â  316.061 [1979 c.887 Â§2; renumbered 316.824]

Â Â Â Â Â  316.062 [1969 c.493 Â§14; renumbered 316.048]

Â Â Â Â Â  316.063 [1979 c.887 Â§Â§3,4; renumbered 316.832]

Â Â Â Â Â  316.064 [1979 c.707 Â§2; renumbered 316.838]

Â Â Â Â Â  316.065 [1953 c.304 Â§10; repealed by 1959 c.593 Â§14 (referred and rejected); repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.066 [1973 c.753 Â§2; repealed by 1979 c.414 Â§7]

Â Â Â Â Â  316.067 [1969 c.493 Â§15; 1971 c.686 Â§12; 1971 c.736 Â§1; 1973 c.1 Â§1; 1973 c.88 Â§1; 1973 c.402 Â§18; 1973 c.753 Â§3; 1977 c.784 Â§1; 1979 c.414 Â§5; 1979 c.436 Â§1; 1979 c.579 Â§7; 1983 c.381 Â§1; renumbered 316.680]

Â Â Â Â Â  316.068 [1975 c.672 Â§Â§2,2a,10b,13; subsection (7) enacted as 1975 c.650 Â§2; 1977 c.795 Â§10; 1977 c.872 Â§12; 1978 c.9 Â§1; 1979 c.240 Â§1; 1979 c.436 Â§6; 1981 c.679 Â§1; 1981 c.896 Â§1; 1983 c.684 Â§6; renumbered 316.695]

Â Â Â Â Â  316.069 [1981 c.778 Â§34; renumbered 316.744]

Â Â Â Â Â  316.070 [1953 c.304 Â§13; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.071 [1981 c.801 Â§2; renumbered 316.690]

Â Â Â Â Â  316.072 [1969 c.467 Â§6; 1979 c.376 Â§1; 1981 c.705 Â§1; renumbered 316.685]

Â Â Â Â Â  316.073 [1975 c.672 Â§12; repealed by 1991 c.457 Â§24]

Â Â Â Â Â  316.074 Exemption for service in Vietnam on missing status. (1) Any compensation or gratuity received from any source by any individual by reason of civilian or military service on and after February 28, 1961, during the Vietnam conflict, for any month during any part of which such individual is in a missing status as a result of that conflict, is exempt from tax under this chapter. Any such compensation or gratuity is exempt from tax without regard to:

Â Â Â Â Â  (a) The identity of the recipient of the compensation or gratuity;

Â Â Â Â Â  (b) The death of the individual whose service in a missing status results in payment of the compensation or the gratuity; or

Â Â Â Â Â  (c) A date of death established for the individual whose service in a missing status results in payment of the compensation or the gratuity.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCompensationÂ does not include any pension or retirement allowance.

Â Â Â Â Â  (b) ÂMissing statusÂ means the status of an individual who is carried or determined to be in a status of missing; missing in action; interned in a foreign country; captured, beleaguered or besieged by a hostile force; or detained in a foreign country against the will of the individual. ÂMissing statusÂ does not include the status of an individual for a period during which the individual is officially determined to be absent from a post of duty without authority.

Â Â Â Â Â  (3) In addition to the income tax relief provided by this section, any provision in the laws of the United States or in the Internal Revenue Code providing income tax relief for returning prisoners of war, persons in a missing status, their spouses, heirs, devisees or executors shall apply to the measurement of the taxable income of individuals, estates and trusts. [1973 c.475 Â§Â§2,3; 1975 c.672 Â§4; 1997 c.839 Â§5]

Â Â Â Â Â  316.075 [1953 c.304 Â§11; 1953 c.522 Â§4; 1959 c.593 Â§3 (referred and rejected); 1963 c.627 Â§5 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.076 Deduction for physician in medically disadvantaged area. (1) Any person who becomes licensed under ORS chapter 677 on or after January 1, 1974, and prior to January 1, 1982, and enters the practice of medicine in any medically disadvantaged area of this state may deduct as an expense from income earned from the practice of medicine an amount equal to the annual expense incurred for each year in attending medical school, including tuition, fees, living expenses and other actual and necessary expenses, but not to exceed $10,000 for any year.

Â Â Â Â Â  (2) In order to qualify for the exemption granted by subsection (1) of this section, the person must apply to the Department of Revenue on or before April 15, following the first tax year for which the deduction is claimed on a form prescribed by the department and accompanied by evidence from the Board of Medical Examiners for the State of Oregon that the area in which the person is practicing was medically disadvantaged when the physician entered practice there.

Â Â Â Â Â  (3) The deduction authorized by subsection (1) of this section shall be applicable for four tax years. [1973 c.644 Â§6; 1979 c.699 Â§1]

Â Â Â Â Â  316.077 [1969 c.493 Â§16; renumbered 316.697]

CREDITS

Â Â Â Â Â  316.078 Tax credit for dependent care expenses necessary for employment. (1) A resident individual shall be allowed a credit against the tax otherwise due under this chapter in an amount equal to a percentage of employment-related expenses allowable pursuant to section 21 of the Internal Revenue Code, notwithstanding the limitation imposed by section 26 of the Internal Revenue Code. The percentage shall be determined on the basis of federal taxable income, as defined in section 63 of the Internal Revenue Code and as reflected on the federal return, whether or not a joint return, of the taxpayer for the taxable year, in accordance with the following table:

______________________________________________________________________________

If federal taxable

income is:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  The percentage is:

Â Â Â Â Â  Not over $5,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30%

Â Â Â Â Â  Over $5,000 but not

Â Â Â Â Â Â Â Â Â Â Â  over $10,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15%

Â Â Â Â Â  Over $10,000 but not

Â Â Â Â Â Â Â Â Â Â Â  over $15,000Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8%

Â Â Â Â Â  Over $15,000 but not

Â Â Â Â Â Â Â Â Â Â Â  over $25,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â  6%

Â Â Â Â Â  Over $25,000 but not

Â Â Â Â Â Â Â Â Â Â Â  over $35,000Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5%

Â Â Â Â Â  Over $35,000 but not

Â Â Â Â Â Â Â Â Â Â Â  over $45,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4%

Â Â Â Â Â  Over $45,000Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0%

______________________________________________________________________________

Â Â Â Â Â  (2) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1975 c.672 Â§15a; 1977 c.872 Â§3; 1979 c.691 Â§4; 1983 c.684 Â§9; 1985 c.802 Â§4; 1987 c.293 Â§10; 1989 c.625 Â§7; 1989 c.1047 Â§11; 1991 c.457 Â§2; 1993 c.726 Â§28; 1997 c.839 Â§6; 1999 c.90 Â§8; 2001 c.660 Â§36]

Â Â Â Â Â  316.079 Credit for certain disabilities. A $50 credit, against income taxes owed, shall be allowed a taxpayer who as of the close of the taxable year has suffered a permanent and complete loss of function of both legs or both arms or one leg and one arm as certified to by a public health officer. The certificate shall be in a form prescribed by the Department of Revenue and shall be filed with the first return in which the credit is claimed. [1973 c.120 Â§2]

Â Â Â Â Â  316.080 [1953 c.304 Â§12; renumbered 316.475]

Â Â Â Â Â  316.081 [1973 c.503 Â§15; 1975 c.705 Â§11; 1981 c.502 Â§1; renumbered 316.844]

Â Â Â Â Â  316.082 Credit for taxes paid another state; rules. (1) A resident individual shall be allowed a credit against the tax otherwise due under this chapter for the amount of any income tax imposed on the individual, or on an Oregon S corporation or Oregon partnership of which the individual is a member (to the extent of the individualÂs pro rata share of the S corporation or distributive share of the partnership), for the tax year by another state on income derived from sources therein and that is also subject to tax under this chapter.

Â Â Â Â Â  (2) The credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the amount of the modified adjusted gross income of the taxpayer derived from sources in the other state bears to the entire modified adjusted gross income of the taxpayer.

Â Â Â Â Â  (3) The Department of Revenue shall provide by rule the procedure for obtaining credit provided by this section and the proof required. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (4) No credit allowed under this section or ORS 316.292 shall be applied in calculating tax due under this chapter if the tax upon which the credit is based has been claimed as a deduction, unless the tax upon which the credit is based is restored to income on the Oregon return.

Â Â Â Â Â  (5) Credit shall not be allowed under this section for income taxes paid to a state that allows a nonresident a credit against the income taxes imposed by that state for taxes paid or payable to the state of residence. It is the purpose of this subsection to avoid duplicative taxation through use of a nonresident, rather than a resident, credit for taxes paid or payable to another state.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules under this section that provide a credit against the tax imposed by this chapter when the department considers the credit necessary to avoid taxation of the same income by this state and another state.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂModified adjusted gross incomeÂ means federal adjusted gross income as modified by this chapter and the other laws of this state applicable to personal income taxation.

Â Â Â Â Â  (b) ÂOregon partnershipÂ means an entity that is treated as a partnership for Oregon excise and income tax purposes.

Â Â Â Â Â  (c) ÂOregon S corporationÂ means a corporation that has elected S corporation status for Oregon excise and income tax purposes.

Â Â Â Â Â  (d) ÂStateÂ means a state, district, territory or possession of the United States.

Â Â Â Â Â  (8) For purposes of this section:

Â Â Â Â Â  (a) A direct tax imposed upon income of an Oregon S corporation is an income tax imposed on the Oregon S corporation.

Â Â Â Â Â  (b) An excise tax that is measured by income of an Oregon S corporation is an income tax imposed on the Oregon S corporation.

Â Â Â Â Â  (c) An excise tax is measured by income only if the statute imposing the excise tax provides that the base for the excise tax:

Â Â Â Â Â  (A) Includes revenue from sales and from services rendered, and income from investments; and

Â Â Â Â Â  (B) Permits a deduction for the cost of goods sold and the cost of services rendered. [1969 c.493 Â§17; 1981 c.801 Â§3; 1987 c.647 Â§11; 1991 c.838 Â§6; 1993 c.726 Â§28a; 1995 c.54 Â§7; 1999 c.74 Â§5; 2001 c.9 Â§1]

Â Â Â Â Â  316.083 [1977 c.666 Â§35; 1995 c.556 Â§2; renumbered 316.845 in 2005]

Â Â Â Â Â  316.084 [1981 c.720 Â§16; 1983 c.684 Â§10; 1991 c.877 Â§1; repealed by 1993 c.730 Â§9 (315.134 enacted in lieu of 316.084, 317.133 and 318.080)]

Â Â Â Â Â  316.085 Personal exemption credit. (1)(a) There shall be allowed a personal exemption credit against taxes otherwise due under this chapter. The credit shall equal $90 multiplied by the number of personal exemptions allowed under section 151 of the Internal Revenue Code.

Â Â Â Â Â  (b) In the case of an individual with respect to whom a credit under paragraph (a) of this subsection is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individualÂs taxable year begins, the credit amount applicable to such individual for such individualÂs taxable year is zero.

Â Â Â Â Â  (2)(a) A nonresident shall be allowed the credit provided under subsection (1) of this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (3) The Department of Revenue shall recompute the dollar amount of the personal exemption credit allowed for state personal income tax purposes. The computation shall be as follows:

Â Â Â Â Â  (a) Divide the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year by the monthly averaged index for the first six months of 1986.

Â Â Â Â Â  (b) Recompute the dollar amount of the personal exemption credit by multiplying $90 by the appropriate indexing factor determined as provided in paragraph (a) of this subsection. Round off the amount obtained under this paragraph to the nearest $1.

Â Â Â Â Â  (4) As used in this section, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (5) For purposes of determining if a personal exemption credit or an additional personal exemption credit is allowable under this chapter or determining the number of personal exemption credits allowed, section 151(d)(3) of the Internal Revenue Code shall be disregarded. [1985 c.345 Â§Â§2,3; 1987 c.293 Â§13; 1991 c.457 Â§2a; 1997 c.839 Â§8; 1999 c.90 Â§9; 2001 c.660 Â§12]

Â Â Â Â Â  316.086 [1979 c.733 Â§2; 1983 c.684 Â§11; 1989 c.880 Â§12; repealed by 1995 c.746 Â§22]

Â Â Â Â Â  316.087 Credit for the elderly or permanently and totally disabled. (1) A resident individual shall be allowed a credit against the tax otherwise due under this chapter in an amount equal to 40 percent of the credit for the elderly or the permanently and totally disabled allowable pursuant to section 22 of the Internal Revenue Code, notwithstanding the limitation imposed by section 26 of the Internal Revenue Code.

Â Â Â Â Â  (2) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) No credit shall be allowed under this section for the taxable year if the taxpayer claims the credit allowed under ORS 316.157. [1969 c.493 Â§18; 1971 c.736 Â§2; 1977 c.872 Â§4; 1979 c.691 Â§5; 1983 c.684 Â§12; 1985 c.802 Â§5; 1987 c.293 Â§14; 1987 c.545 Â§1; 1989 c.625 Â§8; 1991 c.457 Â§3; 1991 c.823 Â§2; 1993 c.726 Â§29; 1997 c.839 Â§9; 1999 c.90 Â§10; 2001 c.660 Â§37]

Â Â Â Â Â  316.088 [1977 c.811 Â§2; 1979 c.534 Â§1; 1981 c.894 Â§1; 1983 c.684 Â§13; 1989 c.648 Â§64; repealed by 1991 c.877 Â§41]

Â Â Â Â Â  316.089 [1977 c.852 Â§2; 1979 c.622 Â§2; 1985 c.521 Â§3; repealed by 1993 c.730 Â§15 (315.154 enacted in lieu of 316.089)]

Â Â Â Â Â  316.091 [1977 c.852 Â§3; 1979 c.622 Â§3; 1985 c.630 Â§1; repealed by 1993 c.730 Â§17 (315.156 enacted in lieu of 316.091, 317.148 and 318.104)]

Â Â Â Â Â  316.092 [1969 c.493 Â§19; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  316.093 [1977 c.839 Â§8; 1979 c.412 Â§5a; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  316.094 [1979 c.578 Â§7; 1985 c.749 Â§1; 1987 c.605 Â§1; 1989 c.887 Â§1; 1991 c.714 Â§6; 1991 c.877 Â§2; repealed by 1993 c.730 Â§7 (315.104 enacted in lieu of 316.094, 317.102 and 318.110)]

Â Â Â Â Â  316.095 Credit for sewage treatment works connection costs. (1) A resident individual shall be allowed a credit of $800 against the taxes otherwise due under this chapter, for installing or connecting to a sewage treatment works if:

Â Â Â Â Â  (a) Required by an order issued, before July 1, 1989, under ORS 454.275 to 454.380 or ORS chapters 468, 468A and 468B;

Â Â Â Â Â  (b) Required by a rule adopted, before July 1, 1989, by the Environmental Quality Commission;

Â Â Â Â Â  (c) Required by, installed or connected pursuant to the terms of an intergovernmental agreement, entered into before July 1, 1989, between a local governing body and the Environmental Quality Commission; or

Â Â Â Â Â  (d) Required by an order under ORS 222.840 to 222.915 or 431.705 to 431.760 issued after January 1, 1988, and before July 1, 1995.

Â Â Â Â Â  (2) To qualify for the credit under this section:

Â Â Â Â Â  (a) Subject to subsection (4) of this section, the credit must be claimed for the year in which the connection is made or the costs are incurred. The credit applies to installations or connections made on or after January 1, 1985.

Â Â Â Â Â  (b) The taxpayer who is allowed the credit must be the person who actually expended funds for construction or installation of the project.

Â Â Â Â Â  (c) The treatment works must be required by an order or rule of the Environmental Quality Commission, required by, installed or connected consistent with an intergovernmental agreement between a local governing body and the Environmental Quality Commission or required by an order or finding under ORS 222.840 to 222.915 or 431.705 to 431.760.

Â Â Â Â Â  (d) The residence connected to the treatment works must be the principal residence of, and owned by, the taxpayer claiming the credit.

Â Â Â Â Â  (3) The credit allowed in any one year shall not exceed one-fifth of the total amount of the credit granted under this section per qualifying residence or the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (6) The tax claim for tax credit shall be substantiated by submission, with the tax return, of receipt of payment by the taxpayer. For purposes of this subsection, Âreceipt of paymentÂ means a canceled check or an actual receipt for payment issued by the installing or constructing entity and issued on the date the payment is or was actually acknowledged. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (7) This section applies for costs actually incurred for installing or connecting to a sewage treatment works pursuant to an order, rule or intergovernmental agreement of the Environmental Quality Commission under ORS 454.275 to 454.380 or ORS chapters 468, 468A and 468B. [1987 c.890 Â§Â§2,3; 1989 c.953 Â§1; 1991 c.781 Â§1; 1995 c.54 Â§8; 2003 c.46 Â§38]

Â Â Â Â Â  316.096 [1987 c.591 Â§13; 1989 c.381 Â§Â§8,11,14; 1991 c.877 Â§Â§3,4,5; 1991 c.916 Â§Â§14,16,17; 1993 c.18 Â§Â§77,78,79; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  316.097 [See 316.480; 1973 c.831 Â§8; 1977 c.795 Â§11; 1977 c.866 Â§10; 1979 c.691 Â§6; 1981 c.408 Â§1; 1983 c.637 Â§6; 1987 c.596 Â§2; 1989 c.802 Â§2; 1991 c.877 Â§6; repealed by 1993 c.730 Â§29 (315.304 enacted in lieu of 316.097 and 317.116)]

Â Â Â Â Â  316.098 [1985 c.438 Â§2; 1991 c.877 Â§9; repealed by 1993 c.730 Â§13 (315.148 enacted in lieu of 316.098, 317.150 and 318.102)]

Â Â Â Â Â  316.099 Credit for early intervention services for disabled child; rules of State Board of Education. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂEarly intervention servicesÂ means programs of treatment and habilitation designed to address a childÂs developmental deficits in sensory, motor, communication, self-help and socialization areas.

Â Â Â Â Â  (b) ÂDisabled childÂ means a qualifying child under section 152 of the Internal Revenue Code who has been determined eligible for early intervention services or is diagnosed for the purposes of special education as being mentally retarded, multidisabled, visually impaired, hearing impaired, deaf-blind, orthopedically impaired or other health impaired or as having autism, emotional disturbance or traumatic brain injury, in accordance with State Board of Education rules.

Â Â Â Â Â  (c) ÂSpecial educationÂ means specially designed instruction to meet the unique needs of a disabled child, including regular classroom instruction, instruction in physical education, home instruction and instruction in hospitals, institutions and special schools.

Â Â Â Â Â  (2) The State Board of Education shall adopt rules further defining Âdisabled childÂ for purposes of this section. A diagnosis obtained for the purposes of entitlement to special education or early intervention services shall serve as the basis for a claim for the additional credit allowed under subsection (3) of this section.

Â Â Â Â Â  (3) In addition to the personal exemption credit allowed by this chapter for state personal income tax purposes for a dependent of the taxpayer, there shall be allowed an additional personal exemption credit for a disabled child if the child is a disabled child at the close of the tax year. The amount of the credit shall be equal to the amount allowed as the personal exemption credit for the dependent for state personal income tax purposes for the tax year.

Â Â Â Â Â  (4) Each taxpayer qualifying for the additional personal exemption credit allowed by this section may claim the credit on the personal income tax return. However, the claim shall be substantiated by any proof of entitlement to the credit as may be required by the state board by rule. [1985 c.531 Â§2; 1987 c.293 Â§15; 1989 c.224 Â§50a; 1989 c.491 Â§1; 1993 c.777 Â§7; 1993 c.813 Â§6; 1999 c.989 Â§29; 2001 c.114 Â§35; 2005 c.832 Â§28]

Â Â Â Â Â  316.102 Credit for political contributions. (1) A credit against taxes shall be allowed for voluntary contributions in money made in the taxable year:

Â Â Â Â Â  (a) To a major political party qualified under ORS 248.006 or to a committee thereof or to a minor political party qualified under ORS 248.008 or to a committee thereof.

Â Â Â Â Â  (b) To or for the use of a person who must be a candidate for nomination or election to a federal, state or local elective office in any primary election, general election or special election in this state. The person must, in the calendar year in which the contribution is made, either be listed on a primary election, general election or special election ballot in this state or have filed in this state one of the following:

Â Â Â Â Â  (A) A prospective petition;

Â Â Â Â Â  (B) A declaration of candidacy;

Â Â Â Â Â  (C) A certificate of nomination; or

Â Â Â Â Â  (D) A designation of a principal campaign committee.

Â Â Â Â Â  (c) To a political committee, as defined in ORS 260.005, if the political committee has certified the name of its treasurer to the filing officer, as defined in ORS 260.005, in the manner provided in ORS chapter 260.

Â Â Â Â Â  (2) The credit allowed by subsection (1) of this section shall be the lesser of:

Â Â Â Â Â  (a) The total contribution, not to exceed $50 on a separate return; the total contribution, not to exceed $100 on a joint return; or

Â Â Â Â Â  (b) The tax liability of the taxpayer.

Â Â Â Â Â  (3) The claim for tax credit shall be substantiated by submission, with the tax return, of official receipts of the candidate, agent, political party or committee thereof or political committee to whom contribution was made. [1969 c.432 Â§2; 1973 c.119 Â§3; 1975 c.177 Â§1; 1977 c.268 Â§1; 1979 c.190 Â§413; 1985 c.802 Â§6; 1987 c.293 Â§16; 1989 c.986 Â§1; 1993 c.797 Â§27; 1995 c.1 Â§19; 1995 c.712 Â§104; 1999 c.999 Â§27]

Â Â Â Â Â  316.103 [1985 c.684 Â§12; 1989 c.765 Â§1; 1989 c.958 Â§10; 1991 c.877 Â§7; repealed by 1993 c.730 Â§31 (315.324 enacted in lieu of 316.103 and 317.106)]

Â Â Â Â Â  316.104 [1987 c.911 Â§8b; 1991 c.877 Â§8; repealed by 1993 c.730 Â§37 (315.504 enacted in lieu of 316.104 and 317.140)]

Â Â Â Â Â  316.105 [1953 c.304 Â§14; 1953 c.552 Â§5; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.106 [1967 c.274 Â§7; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.107 [1969 c.493 Â§20; 1973 c.402 Â§19; 1985 c.802 Â§7; repealed by 1993 c.730 Â§3 (315.054 enacted in lieu of 316.107)]

Â Â Â Â Â  316.108 [1967 c.118 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.109 Credit for tax by another jurisdiction on sale of residential property. (1) If gain on the sale of residential property is taxed under this chapter, the adjusted basis of the property for purposes of this chapter shall be the same as its adjusted basis for federal income tax purposes.

Â Â Â Â Â  (2) A credit against the tax otherwise due under this chapter shall be allowed to the taxpayer for the amount of any taxes imposed on the taxpayer by another state of the United States, a foreign country or the District of Columbia which tax is attributable to gain that is subject to tax as described in subsection (1) of this section.

Â Â Â Â Â  (3) The amount of the credit allowed under subsection (2) of this section may not exceed the amount of the gain taxed by the other taxing jurisdiction multiplied by eight percent.

Â Â Â Â Â  (4) The Department of Revenue shall provide by rule the procedure for obtaining credit provided by subsection (2) of this section and the proof required. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (5) Any credit allowed under subsection (2) of this section may not be applied in calculating tax due under this chapter if the tax upon which the credit is based has been claimed as a deduction for Oregon personal income tax purposes, unless the tax is restored to income on the Oregon return. [1979 c.579 Â§2; 1981 c.705 Â§2; 1995 c.54 Â§10; 2001 c.114 Â§36]

Â Â Â Â Â  316.110 [1953 c.304 Â§15; 1953 c.552 Â§6; 1957 c.582 Â§1; 1961 c.506 Â§1; 1963 c.253 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.111 [1965 c.360 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.112 [1959 c.211 Â§2; 1963 c.627 Â§5 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.113 [1967 c.61 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.114 [1967 c.449 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.115 [1953 c.304 Â§16; 1959 c.555 Â§1; subsection (4) derived from 1959 c.555 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.116 Credit for alternative energy device, alternative fuel vehicle or solar electric system. (1)(a) A resident individual shall be allowed a credit against the taxes otherwise due under this chapter for costs paid or incurred for construction or installation of an alternative energy device in a dwelling.

Â Â Â Â Â  (b) A resident individual shall be allowed a credit against the taxes otherwise due under this chapter for costs paid or incurred to modify or purchase an alternative fuel vehicle or related equipment.

Â Â Â Â Â  (c) A resident individual shall be allowed a credit against the taxes otherwise due under this chapter for costs paid or incurred for construction or installation of a solar electric system in a dwelling.

Â Â Â Â Â  (2)(a) Except in the case of an alternative fuel device or a solar electric system, the credit shall be based upon the first year energy yield of the alternative energy device that qualifies under ORS 469.160 to 469.180. The amount of the credit shall be the same whether for collective or noncollective investment.

Â Â Â Â Â  (b) The credit allowed under this section for each dwelling shall not exceed the lesser of:

Â Â Â Â Â  (A) $1,500 or the first year energy yield in kilowatt hours per year multiplied by 60 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating for tax years beginning on or after January 1, 1990, and before January 1, 1996.

Â Â Â Â Â  (B) $1,200 or the first year energy yield in kilowatt hours per year multiplied by 48 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating for tax years beginning on or after January 1, 1996, and before January 1, 1998.

Â Â Â Â Â  (C) $1,500 or the first year energy yield in kilowatt hours per year multiplied by 60 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating for tax years beginning on or after January 1, 1998.

Â Â Â Â Â  (c) For an alternative energy device used for swimming pool, spa or hot tub heating, the credit allowed under this section shall be based upon 50 percent of the cost of the device or the first yearÂs energy yield in kilowatt hours per year multiplied by 15 cents, whichever is lower, up to:

Â Â Â Â Â  (A) $1,500 for tax years beginning on or after January 1, 1990, and before January 1, 1996.

Â Â Â Â Â  (B) $1,200 for tax years beginning on or after January 1, 1996, and before January 1, 1998.

Â Â Â Â Â  (C) $1,500 for tax years beginning on or after January 1, 1998.

Â Â Â Â Â  (d) For an alternative fuel device, the credit allowed under this section is 25 percent of the cost of the alternative fuel device but the total credit shall not exceed $750 if the device is placed in service on or after January 1, 1998.

Â Â Â Â Â  (e)(A) For a solar electric system, the credit allowed under this section shall equal $3 per watt of installed output, but the installed output that is used to determine the amount of credit under this paragraph may not exceed 2,000 watts.

Â Â Â Â Â  (B) Notwithstanding subparagraph (A) of this paragraph, the amount of the credit allowed in any one tax year may not exceed the tax liability of the taxpayer or $1,500, whichever is less. Unused credit amounts may be carried forward as provided in subsection (7) of this section, but may not be carried forward to a tax year that is more than five tax years following the first tax year for which any credit was allowed with respect to the solar electric system that is the basis for the credit.

Â Â Â Â Â  (C) Notwithstanding subparagraph (A) of this paragraph, the total amount of the credit allowed under this paragraph may not exceed 50 percent of the total installed cost of the solar electric system.

Â Â Â Â Â  (3)(a) In the case of a credit for an alternative energy device that is an energy efficient appliance, the credit allowed to a resident individual under this section shall equal:

Â Â Â Â Â  (A) 48 cents per first year kilowatt hour saved, or the equivalent for other fuel saved, not to exceed $1,200 for each tax year beginning on or after January 1, 1998, and before January 1, 1999; and

Â Â Â Â Â  (B) 40 cents per kilowatt hour saved, or the equivalent for other fuel saved, not to exceed $1,000 for each tax year beginning on or after January 1, 1999.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the credit allowed for an energy efficient appliance shall not exceed 25 percent of the cost of the appliance.

Â Â Â Â Â  (4) To qualify for a credit under this section, all of the following are required:

Â Â Â Â Â  (a) The alternative energy device or solar electric system must be purchased, constructed, installed and operated in accordance with ORS 469.160 to 469.180 and a certificate issued thereunder.

Â Â Â Â Â  (b) Except for credits claimed for alternative fuel devices, the taxpayer who is allowed the credit must be the owner or contract purchaser of the dwelling or dwellings served by the alternative energy device or solar electric system or the tenant of the owner or of the contract purchaser and must:

Â Â Â Â Â  (A) Use the dwelling or dwellings served by the alternative energy device or solar electric system as a principal or secondary residence; or

Â Â Â Â Â  (B) Rent or lease, under a residential rental agreement, the dwelling or dwellings to a tenant who uses the dwelling or dwellings as a principal or secondary residence, unless the basis for the credit is the installation of an energy efficient appliance. If the basis for the credit is the installation of an energy efficient appliance, the credit shall be allowed only to the taxpayer who actually occupies the dwelling as a principal or secondary residence.

Â Â Â Â Â  (c) In the case of an alternative fuel device, if the device is a fueling station necessary to operate an alternative fuel vehicle, unless the verification form and certificate are transferred as authorized under ORS 469.170 (8), the taxpayer who is allowed the credit must be the contractor who constructs the dwelling that incorporates the fueling station into the dwelling or installs the fueling station in the dwelling. If the alternative energy device is an alternative fuel vehicle, the credit must be claimed by the owner as defined under ORS 801.375 or contract purchaser. If the alternative energy device is related equipment, the credit may be claimed by the owner or contract purchaser.

Â Â Â Â Â  (d) The credit must be claimed for the tax year in which the alternative energy device or solar electric system was purchased if the device or system is operational by April 1 of the next following tax year.

Â Â Â Â Â  (5) The credit provided by this section does not affect the computation of basis under this chapter.

Â Â Â Â Â  (6) The credit allowed under this section in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (8) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (9) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (10) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (11) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each. However, a husband or wife living in a separate principal residence may claim the tax credit in the same amount as permitted a single person.

Â Â Â Â Â  (12) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂCollective investmentÂ means an investment by two or more taxpayers for the acquisition, construction and installation of an alternative energy device for one or more dwellings.

Â Â Â Â Â  (b) ÂFirst year energy yieldÂ has the meaning given in ORS 469.160.

Â Â Â Â Â  (c) ÂNoncollective investmentÂ means an investment by an individual taxpayer for the acquisition, construction and installation of an alternative energy device for one or more dwellings.

Â Â Â Â Â  (13) As used in this section, ÂtaxpayerÂ includes a transferee of a verification form under ORS 469.170 (8).

Â Â Â Â Â  (14) Notwithstanding any provision of subsection (1) or (2) of this section, the sum of the credit allowed under subsection (1) of this section plus any similar credit allowed for federal income tax purposes shall not exceed the cost to the taxpayer for the acquisition, construction and installation of the alternative energy device or solar electric system. [1977 c.196 Â§8; 1979 c.670 Â§2; 1981 c.894 Â§3; 1983 c.684 Â§14; 1983 c.768 Â§1; 1987 c.492 Â§1; 1989 c.626 Â§6; 1989 c.880 Â§Â§9,11; 1995 c.746 Â§19; 1997 c.325 Â§41; 1997 c.534 Â§3; 1999 c.21 Â§41; 1999 c.623 Â§1; 2005 c.832 Â§5]

Â Â Â Â Â  Note: Section 5a, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5a. A taxpayer may not be allowed a credit under ORS 316.116 if the first tax year for which the credit would otherwise be allowed with respect to an alternative energy device, solar electric system or alternative fuel vehicle or related equipment is on or after January 1, 2016. [2005 c.832 Â§5a]

Â Â Â Â Â  Note: Section 12, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 12. The amendments to ORS 316.116, 469.160, 469.165, 469.170, 469.172, 469.176 and 469.180 by sections 5, 6 to 8 and 9 to 11 of this 2005 Act apply to alternative energy devices and solar electric systems certified by the State Department of Energy on or after January 1, 2006. [2005 c.832 Â§12]

TAXATION OF NONRESIDENTS

Â Â Â Â Â  316.117 Proration between Oregon income and other income for nonresidents, part-year residents and trusts. (1) Except as provided under subsection (2) of this section, the proportion for making a proration for nonresident taxpayers of the standard deduction or itemized deductions, the personal exemption credits and any accrued federal or foreign income taxes, or for part-year resident taxpayers of the amount of the tax, between Oregon source income and income from all other sources is the federal adjusted gross income of the taxpayer from Oregon sources divided by the taxpayerÂs federal adjusted gross income from all sources. If the numerator of the fraction described in this subsection is greater than the denominator, the proportion of 100 percent shall be used in the proration required by this section. As used in this subsection, Âfederal adjusted gross incomeÂ means the federal adjusted gross income of the taxpayer with the additions, subtractions and other modifications to federal taxable income that relate to adjusted gross income for personal income tax purposes.

Â Â Â Â Â  (2) For part-year resident trusts, the proration made under this section shall be made by reference to the taxable income of the fiduciary. [1969 c.493 Â§21; 1971 c.672 Â§1; 1973 c.269 Â§1; 1975 c.672 Â§5; 1977 c.872 Â§5; 1981 c.801 Â§4; 1983 c.684 Â§15; 1985 c.141 Â§5; 1987 c.293 Â§17; 1999 c.580 Â§5]

Â Â Â Â Â  316.118 Pro rata share of S corporation income of nonresident shareholder. (1) The pro rata share of S corporation income of a nonresident shareholder constitutes income or loss derived from or connected with sources in this state as provided in ORS 316.127 (5).

Â Â Â Â Â  (2) In determining the pro rata share of S corporation income of a nonresident shareholder, there shall be included only that part derived from or connected with sources in this state of the shareholderÂs distributive share of items of S corporation income, gain, loss and deduction (or item thereof) entering into the federal adjusted gross income of the shareholder, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules under ORS 316.127.

Â Â Â Â Â  (3) Any modifications, additions or subtractions to federal taxable income described in this chapter that relates to an item of S corporation income, gain, loss or deduction (or item thereof) shall be made in accordance with the shareholderÂs pro rata share, for federal income tax purposes of the item to which the modification, addition or subtraction relates, but limited to the portion of such item derived from or connected with sources in this state.

Â Â Â Â Â  (4) A nonresident shareholderÂs pro rata share of items of income, gain, loss or deduction (or item thereof) shall be determined under ORS 314.734 (1). The character of shareholder items for a nonresident shareholder shall be determined under ORS 314.734 (2). [1989 c.625 Â§52; 1991 c.877 Â§11]

Â Â Â Â Â  316.119 Proration of part-year residentÂs income between Oregon income and other income; alternative proration for pass-through entity items. (1) Except as provided in subsection (2) of this section, for purposes of ORS 316.117, the adjusted gross income of a part-year resident from Oregon sources is the sum of the following:

Â Â Â Â Â  (a) For the portion of the year in which the taxpayer was a resident of Oregon, the taxpayerÂs entire adjusted gross income.

Â Â Â Â Â  (b) For the portion of the year in which the taxpayer was a nonresident, the taxpayerÂs adjusted gross income derived from sources within this state, as determined under ORS 316.127.

Â Â Â Â Â  (2) For purposes of ORS 316.117, the adjusted gross income of a part-year resident with federal adjusted gross income that includes an item of income, gain, loss, deduction or credit from a pass-through entity shall include the sum of the following:

Â Â Â Â Â  (a) The total amount of the item that is taken into account in federal adjusted gross income, multiplied by the ratio of the number of days the taxpayer was a resident of Oregon during the tax year of the entity over the total number of days in the tax year of the entity; and

Â Â Â Â Â  (b) The total amount of the item that is taken into account in federal adjusted gross income and that is derived from or connected with sources within this state, as determined under ORS 316.127, multiplied by the ratio of the number of days the taxpayer was a nonresident of Oregon during the tax year of the entity over the total number of days in the tax year of the entity.

Â Â Â Â Â  (3) As used in subsection (2) of this section:

Â Â Â Â Â  (a) ÂPass-through entityÂ means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes.

Â Â Â Â Â  (b) ÂTax year of the entityÂ means the tax year of the pass-through entity that ends within the tax year of the taxpayer. [1993 c.726 Â§31; 2005 c.55 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 55, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 316.119 by section 1 of this 2005 Act apply to:

Â Â Â Â Â  (1) Tax years beginning on or after January 1, 2002; and

Â Â Â Â Â  (2) Any tax year for which a return is subject to audit or adjustment by the Department of Revenue on or after the effective date of this 2005 Act [November 4, 2005], any tax year for which a return is the subject of an appeal on or after the effective date of this 2005 Act and any tax year for which a claim for refund may be made on or after the effective date of this 2005 Act. [2005 c.55 Â§2]

Â Â Â Â Â  316.122 Separate or joint determination of income for husband and wife. (1) If the federal taxable income of husband and wife (one being a part-year resident and the other a nonresident) is determined on a joint federal return, their taxable income in this state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (3).

Â Â Â Â Â  (2) If the federal taxable income of husband and wife (one being a full-year resident and the other a part-year resident) is determined on a joint federal return, their taxable income in this state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (2).

Â Â Â Â Â  (3) If the federal taxable income of husband and wife (one being a full-year resident and the other a nonresident) is determined on a joint federal return, their taxable income in the state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (3).

Â Â Â Â Â  (4) For purposes of computing the tax of a husband and wife under this section, if one of the spouses is a full-year resident individual, then as used in ORS 316.037 (2) or (3), that spouseÂs taxable income derived from Oregon sources is that spouseÂs entire federal taxable income, defined in the laws of the United States, with the modifications, additions and subtractions provided in this chapter and other laws of this state applicable to personal income taxation.

Â Â Â Â Â  (5) The provisions of ORS 316.367 with respect to joint returns apply if both husband and wife are part-year residents or full-year nonresidents. [1969 c.493 Â§22; 1985 c.802 Â§8; 1987 c.647 Â§3; 1999 c.580 Â§6]

Â Â Â Â Â  316.124 Determination of adjusted gross income of nonresident partner. (1) In determining the adjusted gross income of a nonresident partner of any partnership, there shall be included only that part derived from or connected with sources in this state of the partnerÂs distributive share of items of partnership income, gain, loss and deduction (or item thereof) entering into the federal adjusted gross income of the partner, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules in ORS 316.127.

Â Â Â Â Â  (2) In determining the sources of a nonresident partnerÂs income, no effect shall be given to a provision in the partnership agreement which:

Â Â Â Â Â  (a) Characterizes payments to the partner as being for services or for the use of capital, or allocated to the partner, as income or gain from sources outside this state, a greater proportion of the partnerÂs distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside this state to partnership income or gain from all sources, except as authorized in subsection (4) of this section; or

Â Â Â Â Â  (b) Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources in this state than the proportionate share of the partner, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection (4) of this section.

Â Â Â Â Â  (3) Any modification to federal taxable income described in this chapter that relates to an item of partnership income, gain, loss or deduction (or item thereof) shall be made in accordance with the partnerÂs distributive share, for federal income tax purposes of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

Â Â Â Â Â  (4) The department may, on application, authorize the use of such other methods of determining a nonresident partnerÂs portion of partnership items derived from or connected with sources in this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as it may require.

Â Â Â Â Â  (5) A nonresident partnerÂs distributive share of items of income, gain, loss or deduction (or item thereof) shall be determined under ORS 314.714 (2). The character of partnership items for a nonresident partner shall be determined under ORS 314.714 (1). [1989 c.625 Â§32 (enacted in lieu of 316.352)]

Â Â Â Â Â  316.125 [1953 c.304 Â§17; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.127 Income of nonresident from Oregon sources. (1) The adjusted gross income of a nonresident derived from sources within this state is the sum of the following:

Â Â Â Â Â  (a) The net amount of items of income, gain, loss and deduction entering into the nonresidentÂs federal adjusted gross income that are derived from or connected with sources in this state including (A) any distributive share of partnership income and deductions and (B) any share of estate or trust income and deductions; and

Â Â Â Â Â  (b) The portion of the modifications, additions or subtractions to federal taxable income provided in this chapter and other laws of this state that relate to adjusted gross income derived from sources in this state for personal income tax purposes, including any modifications attributable to the nonresident as a partner.

Â Â Â Â Â  (2) Items of income, gain, loss and deduction derived from or connected with sources within this state are those items attributable to:

Â Â Â Â Â  (a) The ownership or disposition of any interest in real or tangible personal property in this state;

Â Â Â Â Â  (b) A business, trade, profession or occupation carried on in this state; and

Â Â Â Â Â  (c) A taxable lottery prize awarded by the Oregon State Lottery, including a taxable lottery prize awarded by a multistate lottery association of which the Oregon State Lottery is a member if the ticket upon which the prize is awarded was sold in this state.

Â Â Â Â Â  (3) Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property, constitutes income derived from sources within this state only to the extent that such income is from property employed in a business, trade, profession or occupation carried on in this state.

Â Â Â Â Â  (4) Deductions with respect to capital losses, net long-term capital gains, and net operating losses shall be based solely on income, gains, losses and deductions derived from or connected with sources in this state, under regulations to be prescribed by the Department of Revenue, but otherwise shall be determined in the same manner as the corresponding federal deductions.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section:

Â Â Â Â Â  (a) The income of an S corporation for federal income tax purposes derived from or connected with sources in this state constitutes income derived from sources within this state for a nonresident individual who is a shareholder of the S corporation; and

Â Â Â Â Â  (b) A net operating loss of an S corporation derived from or connected with sources in this state constitutes a loss or deduction connected with sources in this state for a nonresident individual who is a shareholder of the S corporation.

Â Â Â Â Â  (6) If a business, trade, profession or occupation is carried on partly within and partly without this state, the determination of net income derived from or connected with sources within this state shall be made by apportionment and allocation under ORS 314.605 to 314.675.

Â Â Â Â Â  (7) Compensation paid by the United States for service in the Armed Forces of the United States performed by a nonresident does not constitute income derived from sources within this state.

Â Â Â Â Â  (8) Compensation paid to a nonresident for services performed by the nonresident at a hydroelectric facility does not constitute income derived from sources within this state if the hydroelectric facility:

Â Â Â Â Â  (a) Is owned by the United States;

Â Â Â Â Â  (b) Is located on the Columbia River; and

Â Â Â Â Â  (c) Contains portions located within both this state and another state.

Â Â Â Â Â  (9)(a) Retirement income received by a nonresident does not constitute income derived from sources within this state unless the individual is domiciled in this state.

Â Â Â Â Â  (b) As used in this section, Âretirement incomeÂ means retirement income as that term is defined in 4 U.S.C. 114, as amended and in effect for the tax period.

Â Â Â Â Â  (10) Compensation for the performance of duties described in this subsection that is paid to a nonresident does not constitute income derived from sources within this state if the individual:

Â Â Â Â Â  (a) Is engaged on a vessel to perform assigned duties in more than one state as a pilot licensed under 46 U.S.C. 7101 or licensed or authorized under the laws of a state; or

Â Â Â Â Â  (b) Performs regularly assigned duties while engaged as a master, officer or member of a crew on a vessel operating on the navigable waters of more than one state. [1969 c.493 Â§23; 1971 c.672 Â§2; 1973 c.269 Â§2; 1975 c.705 Â§4; 1983 c.684 Â§15a; 1989 c.625 Â§9; 1997 c.654 Â§6; 1997 c.839 Â§10; 1999 c.143 Â§4; 1999 c.556 Â§1; 1999 c.580 Â§7; 2001 c.77 Â§Â§1,4; 2001 c.114 Â§37; 2003 c.77 Â§24]

Â Â Â Â Â  316.130 Determination of taxable income of full-year nonresident. (1) The taxable income for a full-year nonresident individual is adjusted gross income attributable to sources within this state determined under ORS 316.127, with the modifications (except those provided under subsection (2) of this section) as otherwise provided under this chapter and other laws of this state applicable to personal income taxation, less the deductions allowed under subsection (2) of this section.

Â Â Â Â Â  (2)(a) A full-year nonresident individual shall be allowed the deduction for a standard deduction or itemized deductions allowable to a resident under ORS 316.695 (1) in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) A full-year nonresident individual shall be allowed to deduct the amount of any accrued federal income taxes and foreign country income taxes as provided in ORS 316.690 in the proportion provided in ORS 316.117.

Â Â Â Â Â  (c)(A) A full-year nonresident individual shall be allowed to deduct the amount of any alimony or separate maintenance payments paid during such individualÂs taxable year in the proportion provided in ORS 316.117 except that in determining the proportion the taxpayerÂs adjusted gross income shall not include a deduction for alimony. For purposes of this paragraph, Âalimony or separate maintenance paymentÂ has the meaning given the phrase in section 215 of the Internal Revenue Code.

Â Â Â Â Â  (B) No deduction shall be allowed under this paragraph if the alimony or separate maintenance payment is not includible in the gross income of the nonresident individual for federal income tax purposes under section 682 of the Internal Revenue Code.

Â Â Â Â Â  (3)(a) A full-year nonresident who is a self-employed individual shall be allowed to deduct that individualÂs contributions to a qualified plan, deductible on that individualÂs federal income tax return pursuant to section 401 of the Internal Revenue Code, in the proportion that the individualÂs earned income from Oregon sources bears to the individualÂs earned income from all sources. ÂEarned incomeÂ has the meaning given in section 401(c)(2) of the Internal Revenue Code. If the numerator of the fraction described in this paragraph is greater than the denominator, the proration of 100 percent shall be used.

Â Â Â Â Â  (b) A full-year nonresident shall be allowed to deduct that individualÂs qualified retirement contributions, deductible on that individualÂs federal income tax return pursuant to section 219 of the Internal Revenue Code, in the proportion that the individualÂs compensation from Oregon sources bears to the individualÂs compensation from all sources. ÂCompensationÂ has the meaning given in section 219(f)(1) of the Internal Revenue Code.

Â Â Â Â Â  (c) A full-year nonresident individual shall be allowed to deduct the aggregate amounts paid in cash to a medical savings account, deductible on the individualÂs federal income tax return pursuant to section 220 of the Internal Revenue Code, in the proportion that the individualÂs compensation from Oregon sources bears to the individualÂs compensation from all sources. Distributions from a medical savings account, if excluded from income for federal income tax purposes, shall be excluded for Oregon income tax purposes. Distributions from a medical savings account, if included in income for federal tax purposes, shall be included in income for Oregon tax purposes to the extent that an exclusion has been allowed for contributions to the medical savings account for Oregon tax purposes in a previous year. [1985 c.141 Â§4; 1987 c.293 Â§18; 1987 c.647 Â§12; 1989 c.626 Â§7; 1997 c.839 Â§11a; 1999 c.580 Â§8]

Â Â Â Â Â  316.131 Credit allowed to nonresident for taxes paid to state of residence; exception. (1) A nonresident shall be allowed a credit against the taxes otherwise due under this chapter for income taxes imposed by and paid to the state of residence (not including any preference, alternative or minimum tax) on income taxable under this chapter, subject to the following conditions:

Â Â Â Â Â  (a) The credit shall be allowed only if the state of residence either:

Â Â Â Â Â  (A) Does not tax the income of residents of this state derived from sources within that state; or

Â Â Â Â Â  (B) Allows residents of this state a credit against income taxes imposed by that state on income for tax paid or payable under this chapter.

Â Â Â Â Â  (b) The credit may not be allowed for taxes paid to a state that allows its residents a credit against the taxes imposed by that state for income tax paid or payable under this chapter irrespective of whether its residents are allowed a credit against the taxes imposed by this chapter for income taxes paid to that state.

Â Â Â Â Â  (c) Credit shall be allowed only for the proportion of the taxes paid to the state of residence (not including preference, alternative or minimum taxes) as the adjusted gross income taxable under this chapter and also subject to taxes in the state of residence bears to the entire adjusted gross income upon which the taxes paid to the state of residence are imposed.

Â Â Â Â Â  (d) The credit may not exceed the proportion of the tax payable under this chapter that the modified adjusted gross income subject to tax in the state of residence and also taxable under this chapter bears to the entire modified adjusted gross income of the taxpayer.

Â Â Â Â Â  (2) For purposes of this section, the amount of income taxes paid to another state includes the taxpayerÂs pro rata share of any taxes on, or according to, or measured by, income or profits paid or accrued that were paid by an S corporation.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, credit may not be allowed under this section for taxes paid by a nonresident on qualifying compensation.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂModified adjusted gross incomeÂ means federal adjusted gross income as modified by this chapter and the other laws of this state applicable to personal income taxation.

Â Â Â Â Â  (b) ÂQualifying compensationÂ has the meaning given that term in section 1, chapter 559, Oregon Laws 2005.

Â Â Â Â Â  (c) ÂStateÂ means a state, district, territory or possession of the United States. [1991 c.838 Â§5; 2001 c.9 Â§2; 2005 c.559 Â§6]

Â Â Â Â Â  316.132 [1987 c.682 Â§3; 1991 c.877 Â§12; 1991 c.929 Â§1; repealed by 1993 c.730 Â§23 (315.208 enacted in lieu of 316.132, 317.114 and 318.160)]

Â Â Â Â Â  316.133 [1991 c.928 Â§2; repealed by 1993 c.730 Â§25 (315.234 enacted in lieu of 316.133 and 317.134)]

Â Â Â Â Â  316.134 [1987 c.682 Â§2; 1989 c.625 Â§10; 1991 c.457 Â§6; 1991 c.877 Â§13; repealed by 1993 c.730 Â§21 (315.204 enacted in lieu of 316.134, 317.135 and 318.175)]

Â Â Â Â Â  316.135 [1979 c.554 Â§2; renumbered 316.752]

Â Â Â Â Â  316.136 [1979 c.554 Â§3; renumbered 316.758]

Â Â Â Â Â  316.137 [1979 c.554 Â§4; renumbered 316.765]

Â Â Â Â Â  316.138 [1979 c.554 Â§5; renumbered 316.771]

Â Â Â Â Â  316.139 [1989 c.924 Â§2; 1991 c.858 Â§10; 1991 c.877 Â§14; repealed by 1993 c.730 Â§11 (315.138 enacted in lieu of 316.139 and 317.145)]

Â Â Â Â Â  316.140 [1979 c.512 Â§12; 1981 c.894 Â§10; 1991 c.877 Â§15; repealed by 1993 c.730 Â§33 (315.354 enacted in lieu of 316.140 and 317.104)]

Â Â Â Â Â  316.141 [1979 c.512 Â§15; 1981 c.894 Â§11; 1989 c.765 Â§2; 1991 c.457 Â§7; repealed by 1993 c.730 Â§35 (315.356 enacted in lieu of 316.141, 316.142 and 317.103)]

Â Â Â Â Â  316.142 [1979 c.512 Â§16, 17; 1981 c.894 Â§12; 1989 c.765 Â§3; repealed by 1993 c.730 Â§35 (315.356 enacted in lieu of 316.141, 316.142 and 317.103)]

ADDITIONAL CREDITS

Â Â Â Â Â  316.143 [1989 c.893 Â§2; 1991 c.877 Â§16; 1995 c.746 Â§36; 1999 c.459 Â§1; 2001 c.509 Â§12; renumbered 315.613 in 2005]

Â Â Â Â Â  316.144 [1989 c.893 Â§3; 1991 c.877 Â§17; 1995 c.746 Â§38; 1997 c.787 Â§3; 1999 c.459 Â§6; 1999 c.582 Â§10; 2003 c.46 Â§39; renumbered 315.616 in 2005]

Â Â Â Â Â  316.145 [1979 c.561 Â§4; renumbered 316.849]

Â Â Â Â Â  316.146 [1989 c.893 Â§6a; 1991 c.877 Â§18; 1999 c.291 Â§31; 2003 c.46 Â§40; renumbered 315.619 in 2005]

(Costs in Lieu of Nursing Home Care)

Â Â Â Â Â  316.147 Definitions for ORS 316.147 to 316.149. As used in ORS 316.147 to 316.149, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEligible taxpayerÂ includes any individual who must pay taxes otherwise imposed by this chapter and:

Â Â Â Â Â  (a) Who pays or incurs expenses for the care of a Âqualified individual,Â as defined in subsection (2) of this section, through a payment method determined by rule of the Department of Revenue; and

Â Â Â Â Â  (b) Who has a Âhousehold income,Â as defined by ORS 310.630, for the taxable year, not to exceed the maximum amount of household income allowed in ORS 310.640 (1989 Edition) for a homeowner or renter refund.

Â Â Â Â Â  (2) ÂQualified individualÂ includes an individual at least 60 years of age on the date that the expenses described in subsection (1)(a) of this section are paid or incurred by the eligible taxpayer:

Â Â Â Â Â  (a) Whose household income, as defined by ORS 310.630, does not exceed $7,500 for the calendar year in which the taxable year of the taxpayer begins;

Â Â Â Â Â  (b) Who is eligible for home care services under Oregon Project Independence provided by the Department of Human Services;

Â Â Â Â Â  (c) Who is certified by the Department of Human Services; and

Â Â Â Â Â  (d) Whose care or any portion thereof is not paid for under ORS chapter 414. [1979 c.494 Â§2; 1991 c.786 Â§5; 1997 c.170 Â§28]

Â Â Â Â Â  316.148 Credit for expenses in lieu of nursing home care; limitation. (1) A credit against the taxes otherwise due under this chapter shall be allowed to an eligible taxpayer with respect to food, clothing, medical care and transportation expenses paid or incurred by the taxpayer during the taxable year on behalf of a qualified individual in order that the qualified individual is not placed or maintained in a nursing home unnecessarily. The amount of the credit shall be $250 or eight percent of the expenses paid or incurred during the taxable year, whichever is less.

Â Â Â Â Â  (2) No credit shall be allowed under this section for expenses paid or incurred for any period of time in which the qualified individual is a resident in a nursing home or is receiving aid from Oregon Project Independence. [1979 c.494 Â§3]

Â Â Â Â Â  316.149 Evidence of eligibility for credit. Evidence of payments made or expenses incurred that form the basis of the credit allowed under ORS 316.147 to 316.149 shall be submitted to the Department of Revenue in accordance with any rules adopted by the department relative to the submission of evidence of such payments. [1979 c.494 Â§4]

Â Â Â Â Â  316.150 [1979 c.414 Â§2; renumbered 316.854]

Â Â Â Â Â  316.151 [1991 c.859 Â§4; repealed by 1993 c.730 Â§27 (315.254 enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  316.152 [1991 c.916 Â§13; repealed by 1997 c.170 Â§33]

(Mobile Homes; Moving Expense)

Â Â Â Â Â  316.153 Credit for involuntary moving of mobile home of qualifying individuals. (1) As used in this section:

Â Â Â Â Â  (a) ÂFederal poverty guidelineÂ means the United States Department of Health and Human Services poverty guidelines set forth on page 8374 of Volume 70 of the 2005 Federal Register.

Â Â Â Â Â  (b) ÂHouseholdÂ has the meaning given that term in ORS 310.630.

Â Â Â Â Â  (c) ÂHousehold incomeÂ has the meaning given that term in ORS 310.630.

Â Â Â Â Â  (d) ÂInvoluntary moveÂ means a move forced on an owner due to the termination of the ownerÂs rental agreement for a facility space resulting from the closure of the facility, or portion of the facility, as defined in ORS 90.100.

Â Â Â Â Â  (e) ÂMobile homeÂ has the meaning given Âmanufactured dwellingÂ in ORS 446.003, and includes only a mobile home that is involuntarily moved from a facility space located in this state and that has a fair market value of $110,000 or less on the date that the mobile home is involuntarily moved.

Â Â Â Â Â  (f) ÂQualified individualÂ means an individual who:

Â Â Â Â Â  (A) Owns and occupies as a principal residence, on the date of the involuntary move, a mobile home involuntarily moved; and

Â Â Â Â Â  (B) Has a household income of $60,000 or less for the tax year in which the mobile home is involuntarily moved.

Â Â Â Â Â  (2) A qualified individual is allowed a credit against the taxes otherwise due under this chapter. The amount of the credit is the lesser of:

Â Â Â Â Â  (a) $10,000; or

Â Â Â Â Â  (b) The actual cost of moving and setting up the mobile home after subtracting any payments or reimbursements received by the qualified individual under ORS 90.630 (5) and (6).

Â Â Â Â Â  (3)(a) Except as provided in subsection (4) of this section, one-third of the total amount of credit allowed under this section must be claimed by the qualified individual for the tax year in which the mobile home is involuntarily moved and one-third of the credit in each of the two tax years immediately following.

Â Â Â Â Â  (b) Any credit which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (c) The credit allowed to a qualified individual is available for only one involuntary move of a mobile home.

Â Â Â Â Â  (d) If the taxpayer is married at the close of the tax year, the credit shall be allowed to only one taxpayer if the spouses file separate returns for the tax year. Marital status shall be determined as provided under section 21 (e)(3) and (4) of the Internal Revenue Code.

Â Â Â Â Â  (4) If, in the year of the involuntary move, the household income of the qualified individual is not more than 200 percent of federal poverty guideline gross annual income for a family unit of the same size as the qualified individualÂs household, the total amount allowable to the taxpayer as a credit under subsection (2) of this section may be claimed as a credit in the year of the involuntary move. If the amount of the credit, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 (withholding), ORS 316.583 (estimated tax), other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by this chapter or ORS chapter 314 for the tax year (reduced by any nonrefundable credits allowable for purposes of this chapter for the tax year), the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502. [1991 c.846 Â§2; 1995 c.556 Â§3; 1995 c.559 Â§54; 1997 c.839 Â§12; 1999 c.90 Â§11; 1999 c.676 Â§27; 2001 c.596 Â§50; 2001 c.660 Â§38; 2005 c.826 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 846, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 3. ORS 316.153 applies to tax years beginning on or after January 1, 1992, and on or before December 31, 2001, and to tax years beginning on or after January 1, 2006, and before January 1, 2008. [1991 c.846 Â§3; 1995 c.746 Â§45; 2005 c.826 Â§3]

Â Â Â Â Â  Note: Section 2, chapter 826, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 316.153 by section 1 of this 2005 Act apply to tax credits allowed for a mobile home involuntary movement occurring in tax years that begin on or after January 1, 2006, and before January 1, 2008. [2005 c.826 Â§2]

Â Â Â Â Â  316.154 [1989 c.963 Â§2; 1991 c.766 Â§3; 1991 c.877 Â§10; repealed by 1993 c.730 Â§19 (315.164 enacted in lieu of 316.154 and 317.146)]

Â Â Â Â Â  316.155 [1991 c.652 Â§8; repealed by 1993 c.730 Â§39 (315.604 enacted in lieu of 316.155 and 317.149)]

(Retirement Income)

Â Â Â Â Â  316.157 Credit for retirement income. (1) In the case of an eligible individual, there shall be allowed as a credit against the taxes otherwise due under this chapter for the taxable year an amount equal to the lesser of the tax liability of the taxpayer or nine percent of net pension income.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂEligible individualÂ means any individual who is receiving pension income and who has attained the following age before the close of the taxable year:

Â Â Â Â Â  (A) For taxable years beginning on or after January 1, 1991, and before January 1, 1993, the individual must attain 58 years of age before the close of the taxable year.

Â Â Â Â Â  (B) For taxable years beginning on or after January 1, 1993, and before January 1, 1995, the individual must attain 59 years of age before the close of the taxable year.

Â Â Â Â Â  (C) For taxable years beginning on or after January 1, 1995, and before January 1, 1997, the individual must attain 60 years of age before the close of the taxable year.

Â Â Â Â Â  (D) For taxable years beginning on or after January 1, 1997, and before January 1, 1999, the individual must attain 61 years of age before the close of the taxable year.

Â Â Â Â Â  (E) For taxable years beginning on or after January 1, 1999, the individual must attain 62 years of age before the close of the taxable year.

Â Â Â Â Â  (b) ÂHousehold incomeÂ has that meaning given in ORS 310.630 except that Âhousehold incomeÂ shall not include Social Security benefits received by the taxpayer or the spouse of the taxpayer.

Â Â Â Â Â  (c) ÂNet pension incomeÂ means:

Â Â Â Â Â  (A) For eligible individuals filing a joint return, the lesser of the pension income of the eligible individuals received during the taxable year or the excess, if any, of $15,000 over the sum of the following amounts:

Â Â Â Â Â  (i) Any Social Security benefits received by the eligible individual, or by the spouse of the individual, during the taxable year; and

Â Â Â Â Â  (ii) The excess, if any, of household income over $30,000.

Â Â Â Â Â  (B) For an eligible individual filing a return other than a joint return, the lesser of the pension income of the eligible individual received during the taxable year or the excess, if any, of $7,500 over the sum of the following amounts:

Â Â Â Â Â  (i) Any Social Security benefits received by the eligible individual during the taxable year; and

Â Â Â Â Â  (ii) The excess, if any, of household income over $15,000.

Â Â Â Â Â  (d) ÂPension incomeÂ means income included in Oregon taxable income from:

Â Â Â Â Â  (A) Distributions from or pursuant to an employee pension benefit plan, as defined in section 3(2) of the Employee Retirement Income Security Act of 1974, which satisfies the requirements of section 401 of the Internal Revenue Code;

Â Â Â Â Â  (B) Distributions from or pursuant to a public retirement system of this state or a political subdivision of this state, or a public retirement system created by an Act of this state or a political subdivision of this state, or the public retirement system of any other state or local government;

Â Â Â Â Â  (C) Distributions from or pursuant to a federal retirement system created by the federal government for any officer or employee of the United States, including any person retired from service in the United States Civil Service, the Armed Forces of the United States or any agency or subdivision thereof;

Â Â Â Â Â  (D) Distributions or withdrawals from or pursuant to an eligible deferred compensation plan which satisfies the requirements of section 457 of the Internal Revenue Code;

Â Â Â Â Â  (E) Distributions or withdrawals from or pursuant to an individual retirement account, annuity or trust or simplified employee pension which satisfies the requirements of section 408 of the Internal Revenue Code; and

Â Â Â Â Â  (F) Distributions or withdrawals from or pursuant to an employee annuity, including custodial accounts treated as annuities, subject to section 403 (a) or (b) of the Internal Revenue Code.

Â Â Â Â Â  (e) ÂSocial Security benefitsÂ means Social Security benefits, as defined in section 86 of the Internal Revenue Code (Title II Social Security or tier 1 railroad retirement benefits).

Â Â Â Â Â  (3) If a change in the taxable year of the eligible individual occurs as described in ORS 314.085, or if the Department of Revenue terminates the tax year of the eligible individual under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 316.085.

Â Â Â Â Â  (4) If a change in the status of the eligible individual from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with subsection (1) of this section. [1991 c.823 Â§5; 1997 c.839 Â§13; 1999 c.90 Â§12; 2001 c.660 Â§39]

Â Â Â Â Â  316.158 Effect upon ORS 316.157 of determination of invalidity; severability. (1) It is the intent of the Legislative Assembly that no part of ORS 316.157 be the law if any part of ORS 316.157 is held to be invalid or unconstitutional. However, no amended return or payment of additional taxes shall be required for any year prior to the year in which any part of ORS 316.157 is held to be invalid or unconstitutional by a court of last resort.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, it is the intent of the Legislative Assembly that the provisions of ORS 238.445, 310.635, 316.087, 316.157, 316.158, 316.680 and 316.695 be severable as provided in ORS 174.040. [1991 c.823 Â§9]

Â Â Â Â Â  Note: 316.158 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.159 Subtraction for certain retirement distributions contributed to retirement plan during period of nonresidency; substantiation rules. (1)(a) In addition to other modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income of a resident individual the distributions received by the individual from a plan or trust described under subsection (2) of this section to the extent that:

Â Â Â Â Â  (A) The distributions consist of contributions made in a tax period during which the individual was a nonresident; and

Â Â Â Â Â  (B) The distributions consist of contributions made in a tax period for which no deduction, exclusion or exemption for the contributions was allowed or allowable to the individual for purposes of a state personal net income tax imposed during the period by the state of which the individual was a resident; and

Â Â Â Â Â  (C) No deduction, exclusion, subtraction or other tax benefit has been allowed for the distributions by another state before the individual becomes a resident of this state.

Â Â Â Â Â  (b) For purposes of this section, if any distributions (lump sum or periodic) received by a resident individual from a plan or trust described in subsection (2) of this section meet the requirements of paragraph (a) of this subsection, then for purposes of the subtraction allowed by this section, those distributions shall be considered to be the distributions first received by the individual after the individual has become a resident of this state.

Â Â Â Â Â  (c) For purposes of ORS 316.082 (credit for taxes paid to another state), any distributions received by a resident individual from a plan or trust described in subsection (2) of this section which meet the requirements of paragraph (a) of this subsection shall be considered income subject to tax under this chapter notwithstanding the exclusion under this section.

Â Â Â Â Â  (2) A plan or trust is described in this section if:

Â Â Â Â Â  (a) The plan or trust is an individual retirement account described in section 408 of the Internal Revenue Code;

Â Â Â Â Â  (b) The trust forms part of a pension or profit-sharing plan that provides contributions or benefits for employees, some or all of whom are owner-employees, as defined under section 401(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (c) The plan or trust is an annuity contract purchased on behalf of an employee of a charitable organization or public school as described under section 403(b) of the Internal Revenue Code; or

Â Â Â Â Â  (d) The plan or trust is an eligible deferred compensation plan established and maintained by an employer that is a state or local government, a political subdivision thereof, or a tax exempt organization, on behalf of an employee of the employer, as described under section 457 of the Internal Revenue Code.

Â Â Â Â Â  (3) The following contributions are not contributions to which the subtraction under subsection (1) of this section is accorded:

Â Â Â Â Â  (a) Contributions made during a tax period, or portion thereof, for which the taxpayer was a nonresident required to file an Oregon return, to the extent that a deduction or exclusion was allowable under this chapter for those contributions; or

Â Â Â Â Â  (b) Contributions for which the taxpayer was allowed a credit for taxes paid to another state under ORS 316.082.

Â Â Â Â Â  (4) A subtraction shall not be allowed under this section for interest or other income arising from investment of contributions made to a plan or trust described in subsection (2) of this section.

Â Â Â Â Â  (5) For purposes of the subtraction allowed under subsection (1) of this section:

Â Â Â Â Â  (a) Distributions received by the taxpayer from a plan or trust described in subsection (2) of this section shall be considered to initially consist of a recovery of contributions.

Â Â Â Â Â  (b) Once the distributions equal the cumulative contributions, all further distributions shall constitute interest or other income arising from investment of the contributions.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules requiring substantiation of the contributions and tax treatment upon which the subtraction under this section is based. Failure to provide substantiation as required under the rules shall result in denial of the subtraction otherwise allowed under this section. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1991 c.838 Â§2; 1995 c.54 Â§11; 1995 c.815 Â§6]

Â Â Â Â Â  316.160 [1953 c.304 Â§18; 1965 c.26 Â§3; repealed by 1969 c.493 Â§99]

COLLECTION OF TAX AT SOURCE OF PAYMENT

(Generally)

Â Â Â Â Â  316.162 Definitions for ORS 316.162 to 316.221. As used in ORS 316.162 to 316.221:

Â Â Â Â Â  (1) ÂNumber of withholding exemptions claimedÂ means the number of withholding exemptions claimed in a withholding exemption certificate in effect under ORS 316.182, except that if no such certificate is in effect, the number of withholding exemptions claimed is considered to be zero.

Â Â Â Â Â  (2) ÂWagesÂ means remuneration for services performed by an employee for an employer, including the cash value of all remuneration paid in any medium other than cash, except that ÂwagesÂ does not include remuneration paid:

Â Â Â Â Â  (a) For active service in the Armed Forces of the United States as to which no withholding is required by the Internal Revenue Code.

Â Â Â Â Â  (b) To an employee of a common carrier to the extent that 49 U.S.C. 14503 and 40116 prohibit the remuneration from withholding for state income taxes.

Â Â Â Â Â  (c) For domestic service in a private home, a local college club or a local chapter of a college fraternity or sorority.

Â Â Â Â Â  (d) For casual labor not in the course of the employerÂs trade or business.

Â Â Â Â Â  (e) To an employee whose services to the employer consist solely of labor in connection with the planting, cultivating or harvesting of seasonal agricultural crops if the total amount paid to such employee is less than $300 annually.

Â Â Â Â Â  (f) To seamen who are exempt from garnishment, attachment or execution under title 46 of the United States Code.

Â Â Â Â Â  (g) To persons temporarily employed as emergency forest fire fighters.

Â Â Â Â Â  (h) To employeesÂ trusts exempt from tax under provisions of the federal Internal Revenue Code.

Â Â Â Â Â  (i) For services performed by a duly ordained, commissioned or licensed minister of a church in the exercise of the ministerÂs ministry or by a member of a religious order in the exercise of religious duties required by such order, which duties are not commercial in nature.

Â Â Â Â Â  (j) For services provided by an independent contractor, as defined in ORS 670.600.

Â Â Â Â Â  (k) To or on behalf of an employee, a beneficiary of an employee or an alternate payee under or to an eligible deferred compensation plan that, at the time of the payment, is a plan described in section 457(b) of the Internal Revenue Code and that is maintained by an eligible employer described in section 457(e)(1)(A) of the Internal Revenue Code.

Â Â Â Â Â  (L) When the remuneration is exempt from taxation under this chapter.

Â Â Â Â Â  (3) ÂEmployerÂ means:

Â Â Â Â Â  (a) A person who is in such relation to another person that the person may control the work of that other person and direct the manner in which it is to be done; or

Â Â Â Â Â  (b) An officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the acts required of employers by ORS 316.167, 316.182, 316.197, 316.202 and 316.207. [1969 c.493 Â§24; 1971 c.690 Â§1; 1973 c.229 Â§1; 1977 c.604 Â§1; 1981 c.705 Â§3; 1985 c.87 Â§3; 1989 c.762 Â§2; 1997 c.839 Â§15; 1999 c.21 Â§42; 1999 c.90 Â§13; 1999 c.580 Â§9; 2001 c.660 Â§40; 2003 c.77 Â§16; 2003 c.704 Â§6; 2005 c.533 Â§7]

Â Â Â Â Â  316.164 When surety bond or letter of credit required of employer; enforcement. (1) Except as provided in subsection (3) of this section, if the Department of Revenue makes the findings required under subsection (2) of this section, the department may require any employer subject to ORS 316.162 to 316.221, except the state or its political subdivisions, to post a surety bond, or irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, with the department, to secure future payment of amounts required to be withheld and paid over to the department under ORS 316.162 to 316.221. The bond or letter of credit shall be in an amount equal to the amounts required to be withheld upon the wages paid or estimated to be paid by the employer for a period of four calendar quarters. The bond or letter of credit shall be in a form acceptable to the department. Posting of the bond or letter of credit shall not relieve the employer from withholding and paying over amounts based on wages paid by the employer under any provision of ORS 316.162 to 316.221. The department may, in its discretion, at any time apply such bond or letter of credit or part thereof to the delinquencies or indebtedness of the employer arising under any provision of ORS 316.162 to 316.221 and accruing after the date the bond or letter of credit was posted. Appeal of an action of the department under this section shall not relieve an employer of the requirement during the pendency of the appeal.

Â Â Â Â Â  (2) Before requiring an employer to post a bond or irrevocable letter of credit under subsection (1) of this section, the department shall determine that the employer has failed to make payment to the department of amounts required to be withheld and paid over under any provision of ORS 316.162 to 316.221 for at least three calendar quarters, and the total amount of delinquent payments exceeds $2,500, exclusive of interest or penalties. For purposes of this subsection, a payment shall not be considered delinquent if the employerÂs liability to withhold is subject to appeal to the tax court.

Â Â Â Â Â  (3) The department shall not require a bond or irrevocable letter of credit to be posted under this section if the employer elects to notify the department of the times of payment of wages to the employees of the employer, and, notwithstanding ORS 316.197, to pay over amounts withheld within three banking days after the dates the wages were paid.

Â Â Â Â Â  (4) Before requiring an employer to post a bond or irrevocable letter of credit or make payment of amounts required to be withheld in the manner prescribed in subsection (3) of this section, the department shall attempt to obtain payment of delinquent amounts through other methods of collection, however, the department is not required to seize or sell real or personal property in order to comply with the requirements of this subsection.

Â Â Â Â Â  (5) Any bond or irrevocable letter of credit required under subsection (1) of this section shall become the sole property of the department and shall be held by the department to guarantee payment of withholding taxes by the employer. The bond or letter of credit shall be held for the benefit of the State of Oregon, subject only to the provisions of subsection (6) of this section. The bond or letter of credit shall be prior to all other liens, claims or encumbrances and shall be exempt from any process, attachment, garnishment or execution.

Â Â Â Â Â  (6) If an employer ceases to be an employer subject to ORS 316.162 to 316.221, the department shall, upon receipt of all payments due from the employer for withheld amounts, cancel any bond or irrevocable letter of credit given under this section. Such bonds or letters of credit held for the benefit of the State of Oregon shall first be applied to any indebtedness or deficiencies due from the employer under ORS 316.162 to 316.221 and accruing after the date the bond or letter of credit was posted before any return is made to the employer. The employer shall have no interest in such bond or letter of credit prior to full compliance with this section and all provisions of ORS 316.162 to 316.221.

Â Â Â Â Â  (7) If an employer required to post a bond or irrevocable letter of credit or make payment of amounts withheld in the manner prescribed under this section makes full payment of all delinquent amounts due and owing at the time the bond, letter of credit or accelerated payment schedule was required and makes payment of amounts due under ORS 316.162 to 316.221 and files returns required in connection with those payments in a timely manner for the succeeding four calendar quarters, the department shall release the employer from the requirement to post the bond or letter of credit or make accelerated payments of amounts withheld.

Â Â Â Â Â  (8) If any employer fails to comply with subsections (1) to (7) of this section, the Oregon Tax Court, upon commencement of an action by the department for that purpose, may order the employer to post the required bond or irrevocable letter of credit or make accelerated payments of amounts withheld. The employerÂs failure to obey an order of the court is punishable by contempt. If the Oregon Tax Court determines that an order of compliance enforceable by contempt proceedings will not assure the payment of withheld taxes by the employer, the court may enjoin the employer from further employing individuals in this state or continuing in business therein until the employer has complied with subsections (1) to (7) of this section. [1985 c.406 Â§Â§2,3; 1991 c.331 Â§143; 1995 c.650 Â§36; 1997 c.631 Â§Â§453,454]

Â Â Â Â Â  316.165 [1953 c.304 Â§19; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.167 Withholding of tax required; elective provisions for agricultural employees; liability of supplier of funds to employer for taxes. (1) Every employer at the time of the payment of wages to any employee shall deduct and retain from such wages an amount determined, at the employerÂs election, either (a) by a Âpercentage methodÂ withholding table or (b) by Âwage bracketÂ withholding tables, prepared and furnished under the rules and regulations of the Department of Revenue. However, in the case of wages paid to an employee whose services to the employer consist solely of labor in connection with the planting, cultivating or harvesting of seasonal agricultural crops, the employer may elect to withhold two percent of the total wages paid without regard to any withholding exemptions.

Â Â Â Â Â  (2) Except in the case of an agricultural employee, the amount withheld shall be computed on the basis of the total amount of the wages and the number of withholding exemptions claimed by the employee, without deduction for any amount withheld.

Â Â Â Â Â  (3) If a lender, surety or other person who supplies funds to or for the account of an employer for the purpose of paying wages of the employees of such employer has actual notice or knowledge that such employer does not intend to or will not be able to make timely payment or deposit of the tax required to be deducted and withheld, such lender, surety or other person shall be liable to the State of Oregon in a sum equal to the taxes together with interest which are not timely paid over to the department. Such liability shall be limited to the principal amount supplied by such lender, surety or other person, and any amounts so paid to the department shall be credited against the liability of the employer.

Â Â Â Â Â  (4) With the approval of the Oregon Department of Administrative Services, the department may enter into contracts with banking institutions including but not limited to Federal Reserve Banks, incorporated banks, trust companies, domestic building and loan associations, savings and loan associations or credit unions authorizing them to receive as financial agents of the department any tax required to be withheld and paid to the department. [1969 c.493 Â§25; 1975 c.394 Â§1; 1977 c.604 Â§2; 1982 s.s.1 c.1 Â§1]

Â Â Â Â Â  316.168 Employer required to file combined quarterly tax report. (1) Except as otherwise provided by law, every employer subject to the provisions of ORS 316.162 to 316.221, 656.506 and ORS chapter 657, or a payroll-based tax imposed by a mass transit district and administered by the Department of Revenue under ORS 305.620, shall make and file a combined quarterly tax and assessment report upon a form prescribed by the department.

Â Â Â Â Â  (2) The report shall be filed with the Department of Revenue on or before the last day of the month following the quarter to which the report relates and shall be deemed received on the date of mailing, as provided in ORS 305.820.

Â Â Â Â Â  (a) The report shall be accompanied by payment of any tax or assessment due and a combined tax and assessment payment coupon prescribed by the department. The employer shall indicate on the coupon the amount of the total payment and the portions of the payment to be paid to each of the tax or assessment programs.

Â Â Â Â Â  (b) The Department of Revenue shall credit the payment to the tax or assessment programs in the amounts indicated by the employer on the coupon and shall promptly remit the payments to the appropriate taxing or assessing body.

Â Â Â Â Â  (c) If the employer fails to allocate the payment on the coupon, the department shall allocate the payment to the proper tax or assessment programs on the basis of the percentage the payment bears to the total amount due.

Â Â Â Â Â  (d) The Department of Revenue shall distribute copies of the combined quarterly tax and assessment report and the necessary tax or assessment payment information to each of the agencies charged with the administration of a tax or assessment covered by the report.

Â Â Â Â Â  (e) The Department of Revenue, the Employment Department and the Department of Consumer and Business Services shall develop a system of account numbers and assign to each employer a single account number representing all of the tax and assessment programs included in the combined quarterly tax and assessment report. [1989 c.901 Â§2; 1993 c.760 Â§2]

Â Â Â Â Â  316.169 Circumstances in which person other than employer required to withhold tax. (1) If a lender, surety or other person who is not an employer with respect to an employee pays wages directly to the employee, or to an agent on behalf of the employee, the lender, surety or other person shall deduct and retain from the wages, and shall be liable to this state for, an amount equal to the amount required to be withheld from the employeeÂs wages by the employer under ORS 316.167.

Â Â Â Â Â  (2) A lender, surety or other person described under this section shall file a combined quarterly tax report and make payment of the tax or assessment that is due in the time and manner prescribed for employers under ORS 316.168.

Â Â Â Â Â  (3) Amounts paid under this section shall be credited against the liability of the employer under ORS 316.167.

Â Â Â Â Â  (4) A lender, surety or other person described under this section shall be considered to be an employer with respect to withholdings made under this section or required to be made under this section for purposes of ORS 316.191, 316.197, 316.202, 316.207 and 316.212.

Â Â Â Â Â  (5) The employer of an employee that receives wages from a lender, surety or other person shall not be discharged from any liability or other obligation under ORS 316.162 to 316.221 except as provided for in subsection (3) of this section. [1997 c.133 Â§6]

Â Â Â Â Â  316.170 [1953 c.304 Â§20; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.171 Application of tax and report to administration of tax laws. Except as provided in this section and ORS 314.840, 316.168, 316.197, 316.202 and 657.571, the statutes and regulations applicable to each agency, requiring a report and imposing a tax, shall govern the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, penalties, interest, administrative and judicial appeals and the procedures relating thereto. [1989 c.901 Â§3]

Â Â Â Â Â  316.172 Tax withholding tables to be prepared by department. (1) The Department of Revenue shall prepare a table for use with the percentage method that provides for the deduction and withholding of a tax equal to a specific percent (to be determined by the department) of the amount by which the wages for a given payroll period (daily, weekly, biweekly, semimonthly, monthly, quarterly, semiannually or annually, as the case may be) exceed the number of withholding exemptions claimed, multiplied by the amount of one such exemption for each payroll period (such amount being determined by the department for each such period). The determinations of the department shall result, so far as is practicable, in withholding from the employee a sum substantially equivalent to the amount of the tax that the employee will be required to pay under this chapter upon such wages. To accomplish this purpose, the department may make special provision for employees who are in the state for limited periods of time.

Â Â Â Â Â  (2) The department shall prepare tables for use in computing withholding of tax by wage brackets. The wage brackets shall be graduated so that the amount withheld is, as far as practicable, substantially equivalent to the amount of the tax that the employee will be required to pay under this chapter upon such wages. [1969 c.493 Â§26; 1973 c.402 Â§20]

Â Â Â Â Â  316.175 [1953 c.304 Â§21; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.177 Reliance on withholding statement; penalty for statement without reasonable basis. (1) If an employee does not claim a different number of withholding exemptions for state withholding purposes, the employee shall be entitled to the same number of withholding exemptions as the number of withholding exemptions to which the employee is entitled for federal income tax withholding purposes. If an employee does not claim a different number of withholding exemptions for state withholding purposes, the employer may rely upon the number of federal withholding exemptions claimed by the employee, or authorized or specified under the Internal Revenue Code. If the employee does claim a different number of withholding exemptions for state withholding purposes, the employer shall rely on the number specified on that claim.

Â Â Â Â Â  (2) If any employee makes a statement for federal income tax withholding purposes which claims more than 10 withholding exemptions, or claims exemption from withholding and the employeeÂs income is expected to exceed $200 per week for both federal and state purposes, or claims exemption from withholding for state purposes but not for federal purposes, and as of the time the statement was made there was no reasonable basis for the statement, the Department of Revenue shall assess and collect from the employee a penalty of $500.

Â Â Â Â Â  (3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any employee against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed without interest in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (4) The department may waive all or any part of the penalty imposed under subsection (2) of this section if the income tax liability of the employee for the taxable year is equal to or less than the sum of:

Â Â Â Â Â  (a) The credits against taxes allowed for purposes of this chapter; and

Â Â Â Â Â  (b) The payments of estimated tax which are considered payments on account of the tax liability of the employee under ORS 316.579 and 316.583. [1969 c.493 Â§27; 1987 c.293 Â§19; 1987 c.843 Â§20; 1993 c.730 Â§42; 1995 c.650 Â§37]

Â Â Â Â Â  316.180 [1953 c.304 Â§22; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.182 Exemption certificate. (1) Subject to subsection (2) or (3) of this section and if the employee does not claim a different number of withholding exemptions for purposes of this chapter, an employer shall use the exemption certificate filed by the employee with the employer under the income tax withholding provisions of the Internal Revenue Code for determining the number of withholding exemptions to be used in computing the tax to be withheld under ORS 316.167 and 316.172. If a new exemption certificate is not filed as provided under section 1581 of the Tax Reform Act of 1986 (P.L. 99-514) for federal purposes, the employer shall use the same number of withholding exemptions as used for purposes of the Internal Revenue Code for determining the amount of tax to be withheld under ORS 316.167 and 316.172.

Â Â Â Â Â  (2) The Department of Revenue may require an exemption certificate to be filed on a form prescribed by the department in any circumstance where the department finds that an exemption certificate filed for purposes of the Internal Revenue Code does not properly reflect the number of withholding exemptions allowable under this chapter.

Â Â Â Â Â  (3) No exemption certificate need be procured from an employee whose wages consist of wages as defined in ORS 316.162 (2)(e). [1969 c.493 Â§28; 1987 c.293 Â§20; 1997 c.839 Â§16; 2001 c.660 Â§41]

Â Â Â Â Â  316.185 [1953 c.304 Â§23; 1955 c.129 Â§1; subsection (5) derived from 1955 c.129 Â§2; 1965 c.26 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.187 Amount withheld is in payment of employeeÂs tax. The amounts deducted from the wages of an employee during any calendar year in accordance with ORS 316.167 and 316.172 shall be considered to be in part payment of the tax on such employeeÂs income for the taxable year which begins within such calendar year, and the return made by the employer pursuant to ORS 316.202 shall be accepted by the Department of Revenue as evidence in favor of the employee of the amounts so deducted from the employeeÂs wages. [1969 c.493 Â§29]

Â Â Â Â Â  316.189 Withholding of state income taxes from certain periodic payments. (1) As used in this section:

Â Â Â Â Â  (a) ÂCommercial annuityÂ means an annuity, endowment or life insurance contract issued by an insurance company authorized to transact insurance in the State of Oregon.

Â Â Â Â Â  (b) ÂDepartmentÂ means the Oregon Department of Revenue.

Â Â Â Â Â  (c) ÂDesignated distributionÂ means any distribution or payment from or under an employer deferred compensation plan, an individual retirement plan or a commercial annuity. ÂDesignated distributionÂ does not include any amount treated as wages as defined in ORS 316.162, the portion of any distribution or payment that is not includable in the gross income of the recipient or any distribution or payment made under section 404(k)(2) of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂEmployer deferred compensation planÂ means any pension, annuity, profit-sharing or stock bonus plan or other plan deferring the receipt of compensation.

Â Â Â Â Â  (e) ÂIndividual retirement planÂ means an individual retirement account described in section 408(a) of the Internal Revenue Code or an individual retirement annuity described in section 408(b) of the Internal Revenue Code.

Â Â Â Â Â  (f) ÂNonperiodic distributionÂ means any designated distribution which is not a periodic payment.

Â Â Â Â Â  (g) ÂPayerÂ means any payer of a designated distribution doing business in or making payments or distributions from sources in this state.

Â Â Â Â Â  (h) ÂPeriodic paymentÂ means a designated distribution which is an annuity or similar periodic payment.

Â Â Â Â Â  (i) ÂPlan administratorÂ means a plan administrator as described in section 414(g) of the Internal Revenue Code, who is the administrator of a plan created by an Oregon employer.

Â Â Â Â Â  (j) ÂQualified total distributionÂ means any designated distribution made under a retirement, annuity or deferred compensation plan described in section 401(a), 403(a) or 457(b) of the Internal Revenue Code, that consists of the balance to the credit of the employee, exclusive of accumulated deductible employee contributions, made within one tax year of the recipient.

Â Â Â Â Â  (2)(a) The payer of any periodic payment shall withhold from such payment the amount which would be required to be withheld from such payment under ORS 316.167 if the payment were wages paid by an employer to an employee. The time and manner of payment of withheld amounts to the department shall be the same as that required under ORS 316.197 for withholding of income taxes from wages.

Â Â Â Â Â  (b) The payer of any nonperiodic distribution shall withhold from such distribution an amount determined under tables prescribed by the department.

Â Â Â Â Â  (c) The maximum amount to be withheld under this section on any designated distribution shall not exceed 10 percent of the amount of money and the fair market value of other property received in the distribution. If the distribution is not subject to withholding for federal income tax purposes under section 3405 of the Internal Revenue Code, it shall not be subject to withholding under this section.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the payer of a designated distribution shall withhold and be liable for payment of amounts required to be withheld under this section.

Â Â Â Â Â  (b) In the case of any plan described in section 401(a), 403(a) or 457(b) of the Internal Revenue Code, or section 301(d) of the Tax Reduction Act of 1975, the plan administrator shall withhold and be liable for payment of amounts required to be withheld under this section, unless the plan administrator has directed the payer to withhold the tax and has provided the payer with the information required by rule of the department.

Â Â Â Â Â  (4)(a) An individual may elect to have no withholding by a payer under subsection (2) of this section. If an individual has elected to have no federal withholding from payments or distributions described in this section the individual shall be deemed to have elected no withholding for state purposes, unless the individual notifies the payer otherwise.

Â Â Â Â Â  (b) An election made under this subsection shall be effective as provided under rules promulgated by the department. The rules required under this paragraph shall provide the manner in which an election may be revoked and when such revocation shall be effective.

Â Â Â Â Â  (5) The payer of any periodic payment or nonperiodic distribution shall give notice to the payee of the right to make an election to have no state withholding from the payment or distribution. The department shall provide by rule for the time and manner of giving the notice required under this subsection.

Â Â Â Â Â  (6) Any rules permitted or required to be promulgated by the department under this section shall, insofar as is practicable, be consistent with corresponding provisions of section 3405 of the Internal Revenue Code and regulations promulgated thereunder.

Â Â Â Â Â  (7) Any designated distribution shall be treated as if it were wages paid by an employer to an employee within the meaning of ORS 316.162 to 316.221 for all other purposes of ORS 316.162 to 316.221. In the case of any designated distribution not subject to withholding by reason of an election under subsection (4) of this section, the amount withheld shall be treated as zero. [1985 c.87 Â§9; 2003 c.77 Â§17]

Â Â Â Â Â  Note: 316.189 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.190 [Amended by 1953 c.304 Â§24; 1955 c.92 Â§1; subsection (3) derived from 1955 c.92 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.191 Withholding taxes at time and in manner other than required by federal law; rules. Notwithstanding the provisions of ORS 316.197:

Â Â Â Â Â  (1) When adherence to the federal withholding system creates an undue burden on an employer, the employer may request and the Department of Revenue may permit that taxes be withheld and paid over within a time and in a manner other than that required under federal law.

Â Â Â Â Â  (2) If the department permits the modification of the time and manner of withholding and payment of taxes under this section the method of withholding and payment permitted shall, whenever possible, provide for withholding and payment in a manner similar to that required for other employers required to deduct and retain similar amounts of income taxes from wages paid to their employees in Oregon.

Â Â Â Â Â  (3) The department shall adopt rules establishing the manner in which an employer may request a modification under this section, and may by rule prescribe a modification of the time and manner of withholding and payment of taxes in such instances as it considers necessary. The department may adopt by rule any exceptions to federal withholding requirements that have been adopted by the Internal Revenue Service. [1985 c.87 Â§2]

Â Â Â Â Â  316.192 [1969 c.493 Â§30; 1971 c.333 Â§2; repealed by 1985 c.602 Â§7]

Â Â Â Â Â  316.193 Withholding of state income taxes from federal retired pay for members of uniformed services. (1) The Department of Revenue may enter into an agreement with the appropriate United States agency or instrumentality for the voluntary withholding of state income taxes from the retired pay of members of the uniformed services under the provisions of section 654, Public Law 98-525. The department is hereby authorized to do all acts and comply with any requirements necessary to enable retired members of the uniformed services to elect voluntary withholding of state income taxes from their retired pay.

Â Â Â Â Â  (2) The department may establish by rule a minimum monthly amount to be withheld and paid over for any member electing voluntary withholding of state income taxes under an agreement entered into under subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding ORS 314.835 or 314.840, the department may disclose to the Department of Defense the name, address or Social Security number of any member electing voluntary withholding of state income taxes whenever necessary to enable the Department of Defense to implement such withholding under the terms of an agreement entered into under subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂMemberÂ means any person retired from a regular or reserve component of one of the uniformed services, who has Oregon personal income tax liability in connection with the receipt of retired pay.

Â Â Â Â Â  (b) ÂRetired payÂ means pay and benefits received based on conditions of the federal retirement law, pay grade, years of service, date of retirement, transfer to Fleet Reserve or Fleet Marine Corps Reserve or disability.

Â Â Â Â Â  (c) ÂUniformed servicesÂ means the Army, Navy, Air Force, Marine Corps, Coast Guard, commissioned corps of the United States Public Health Service and the commissioned corps of the National Oceanic and Atmospheric Administration. [1985 c.87 Â§8]

Â Â Â Â Â  Note: 316.193 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.194 Withholding from lottery prize payments. (1) If a lottery prize payment for a prize is $5,000 or more, and the payment is made to an individual, the Oregon State Lottery Commission shall withhold eight percent of the payment. A payment made to a partnership, estate, trust or corporation shall not be subject to the withholding of tax.

Â Â Â Â Â  (2) The commission shall pay to the Department of Revenue any amounts withheld under this section in the time and manner provided by the department by rule.

Â Â Â Â Â  (3) If a prize exceeds $600, the commission shall provide the prize recipient an income reporting form indicating the amount of the prize payment being made. At the request of the prize recipient or the department, the commission shall provide the requester a copy of an income reporting form provided under this subsection. [1997 c.849 Â§4; 1999 c.43 Â§1; 1999 c.143 Â§5; 2003 c.48 Â§1]

Â Â Â Â Â  316.195 [1953 c.304 Â§25; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.196 Withholding of state income taxes from federal retirement pay for civil service annuitant. (1) The Department of Revenue may enter into an agreement with the United States Office of Personnel Management for the voluntary withholding of state income taxes from the retirement pay of United States civil service annuitants under the provisions of section 1705 of Public Law 97-35. The department is hereby authorized to do all acts and comply with any requirements necessary to enable retired United States civil servants to elect voluntary withholding of state income taxes from their retirement pay.

Â Â Â Â Â  (2) The department shall establish by rule a procedure under which a United States civil service annuitant may request voluntary withholding under an agreement entered into under subsection (1) of this section. The procedure may include a minimum monthly amount to be withheld and paid over to the state.

Â Â Â Â Â  (3) Notwithstanding ORS 314.835 or 314.840, the department may disclose to the United States Office of Personnel Management the name, address or Social Security number of any United States civil service annuitant electing voluntary withholding of state income taxes whenever necessary to enable the United States Office of Personnel Management to implement such withholding under the terms of an agreement entered into under subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCivil service annuitantÂ means any person retired from the federal civil service who has Oregon personal income tax liability in connection with the receipt of retirement pay. ÂCivil service annuitantÂ includes a survivor annuitant within the meaning of Title 5, United States Code, section 8331.

Â Â Â Â Â  (b) ÂRetirement payÂ means regular, recurring monthly annuity payments received based on conditions of federal retirement law, but does not include retired pay as defined in ORS 316.193. [1985 c.87 Â§7]

Â Â Â Â Â  Note: 316.196 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.197 Payment to department by employer; interest on delinquent payments. (1)(a) Except as provided under ORS 316.191 or paragraph (b) of this subsection, within the time that each employer is required to pay over taxes withheld for federal income tax purposes for any period, the employer shall pay over to the Department of Revenue or to a financial agent of the department the amounts required to be withheld under ORS 316.167 and 316.172 for the same period. Any employer not required to withhold federal income taxes for any period but who is required to deduct and retain amounts from wages paid to an employee under ORS 316.167 and 316.172 for the same period shall pay over to the department or financial agent of the department, taxes withheld for the period, within the time and in the manner, as if the employer were required to withhold taxes for the period under federal law.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, any employer of agricultural employees who is not required to withhold federal income taxes for any period but who is required to deduct and retain amounts from wages paid to those employees under ORS 316.167 and 316.172 shall pay over to the department, or financial agent of the department, taxes so withheld at the same time and for the same period for which the employer is required to pay over employer and employee taxes under chapter 21 of the Internal Revenue Code (Federal Insurance Contributions Act).

Â Â Â Â Â  (2) Every amount so paid over shall be accounted for as part of the collections under this chapter. No employee has any right of action against an employer in respect of any moneys deducted from wages and paid over in compliance or intended compliance with this section.

Â Â Â Â Â  (3) If any amount required to be withheld and paid over to the department is delinquent, interest shall accrue at the rate prescribed under ORS 305.220 on that amount from the last day of the month following the end of the calendar quarter within which the amount was required to be paid to the department to the date of payment. The provisions of this subsection shall not relieve any employer from liability for a late payment penalty under any other provision of law. [1969 c.493 Â§31; 1975 c.594 Â§1; 1982 s.s.1 c.1 Â§2; 1983 c.697 Â§1; 1985 c.87 Â§4; 1989 c.901 Â§7]

Â Â Â Â Â  316.198 Payment by electronic funds transfer; phase-in; rules. (1) An employer required to make a combined quarterly tax and assessment payment under ORS 316.168 shall make the payment by means of electronic funds transfer if the employer is required to make federal payroll tax payments electronically.

Â Â Â Â Â  (2) The Department of Revenue may adopt rules that provide exemptions from the requirement that combined quarterly tax and assessment payments be paid by electronic funds transfer when the taxpayer is disadvantaged by required payment by electronic funds transfer.

Â Â Â Â Â  (3) The Department of Revenue may accept electronically filed payments voluntarily submitted by an employer who is not required to pay by means of electronic funds transfer.

Â Â Â Â Â  (4) As used in this section, the term Âelectronic funds transferÂ has the meaning given that term in ORS 293.525. [1997 c.299 Â§2; 2001 c.28 Â§6]

Â Â Â Â Â  316.200 [1953 c.304 Â§26; 1965 c.26 Â§5; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.202 Reports by employer; waiver; penalty for failure to report; rules. (1) With each payment made to the Department of Revenue, every employer shall deliver to the department, on a form prescribed by the department showing the total amount of withheld taxes in accordance with ORS 316.167 and 316.172, and supply such other information as the department may require. The employer is charged with the duty of advising the employee of the amount of moneys withheld, in accordance with such regulations as the department may prescribe, using printed forms furnished or approved by the department for such purpose.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, every employer shall submit a combined quarterly return to the department on a form provided by it showing the number of payments made, the withheld taxes paid during the quarter and an explanation of federal withholding taxes as computed by the employer. The report shall be filed with the department on or before the last day of the month following the end of the quarter.

Â Â Â Â Â  (3) The employer shall make an annual return to the department on forms provided or approved by it, summarizing the total compensation paid and the taxes withheld for all employees during the calendar year and shall file the same with the department on or before the due date of the corresponding federal return for the year for which report is made. Failure to file the annual report without reasonable excuse on or before the 30th day after notice has been given to the employer of failure subjects the employer to a penalty of $100. The department may by rule require additional information the department finds necessary to substantiate the annual return, including but not limited to copies of federal form W-2 for individual employees, and may prescribe circumstances under which the filing requirement imposed by this subsection is waived.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (2) of this section, employers of agricultural employees may submit returns annually showing the number of payments made and the withheld taxes paid. However, such employers shall make and file a combined quarterly tax report with respect to other tax programs, as required by ORS 316.168. [1969 c.493 Â§32; 1973 c.83 Â§1; 1982 s.s.1 c.1 Â§3; 1983 c.697 Â§2; 1987 c.366 Â§4; 1989 c.901 Â§8; 1993 c.593 Â§5; 1995 c.815 Â§1]

Â Â Â Â Â  316.205 [1953 c.304 Â§27; repealed by 1957 c.632 Â§1 (314.280 enacted in lieu of 316.205 and 317.180)]

Â Â Â Â Â  316.207 Liability for tax; warrant for collection; conference; appeal. (1) Every employer who deducts and retains any amount under ORS 316.162 to 316.221 shall hold the same in trust for the State of Oregon and for the payment thereof to the Department of Revenue in the manner and at the time provided in ORS 316.162 to 316.221.

Â Â Â Â Â  (2) At any time the employer fails to remit any amount withheld, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued, recorded and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes.

Â Â Â Â Â  (3)(a) In the case of an employer that is assessed pursuant to the provisions of ORS 305.265 (12) and 314.407 (1), the department may issue a notice of liability to any officer, employee or member described in ORS 316.162 (3)(b) of such employer within three years from the time of assessment. Within 30 days from the date the notice of liability is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or advise the department in writing of objections to the liability and, if desired, request a conference. Any conference shall be governed by the provisions of ORS 305.265 pertaining to a conference requested from a notice of deficiency.

Â Â Â Â Â  (b) After a conference or, if no conference is requested, a determination of the issues considering the written objections, the department shall mail the officer, employee or member a conference letter affirming, canceling or adjusting the notice of liability. Within 90 days from the date the conference letter is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or appeal to the tax court in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (c) If neither payment nor written objection to the notice of liability is received by the department within 30 days after the notice of liability has been mailed, the notice of liability becomes final. In such event, the officer, employee or member may appeal the notice of liability to the tax court within 90 days after it became final in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (4)(a) In the case of a failure to file a withholding tax report on the due date, governed by the provisions of ORS 305.265 (10) and 314.400, the department, in addition to the provisions of ORS 305.265 (10) and 314.400, may send notices of determination and assessment to any officer, employee or member described in ORS 316.162 (3)(b) any time within three years after the assessment of an employer described in ORS 316.162 (3)(a). The time of assessment against such officer, employee or member shall be 30 days after the date the notice of determination and assessment is mailed. Within 30 days from the date the notice of determination and assessment is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or advise the department in writing of objections to the assessment, and if desired, request a conference. Any conference shall be governed by the provisions of ORS 305.265 pertaining to a conference requested from a notice of deficiency.

Â Â Â Â Â  (b) After a conference or, if no conference is requested, a determination of the issues considering the written objections, the department shall mail the officer, employee or member a conference letter affirming, canceling or adjusting the notice of determination and assessment. Within 90 days from the date the conference letter is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or appeal in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (c) If neither payment nor written objection to the notice of determination and assessment is received by the department within 30 days after the notice of determination and assessment has been mailed, the notice of determination and assessment becomes final. In such event, the officer, employee or member may appeal the notice of determination and assessment to the tax court within 90 days after it became final in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (5)(a) More than one officer or employee of a corporation may be held jointly and severally liable for payment of withheld taxes.

Â Â Â Â Â  (b) Notwithstanding the provisions of ORS 314.835, 314.840 or 314.991, if more than one officer or employee of a corporation may be held jointly and severally liable for payment of withheld taxes, the department may require any or all of the officers, members or employees who may be held liable to appear before the department for a joint determination of liability. The department shall notify each officer, member or employee of the time and place set for the determination of liability.

Â Â Â Â Â  (c) Each person notified of a joint determination under this subsection shall appear and present such information as is necessary to establish that personÂs liability or nonliability for payment of withheld taxes to the department. If any person notified fails to appear, the department shall make its determination on the basis of all the information and evidence presented. The departmentÂs determination shall be binding on all persons notified and required to appear under this subsection.

Â Â Â Â Â  (d)(A) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.404 to 305.560 by any person determined to be liable for unpaid withholding taxes under this subsection, each person required to appear before the department under this subsection shall be impleaded by the plaintiff. The department may implead any officer, employee or member who may be held jointly and severally liable for the payment of withheld taxes. Each person impleaded under this paragraph shall be made a party to the action before the tax court and shall make available to the tax court such information as was presented before the department, as well as such other information as may be presented to the court.

Â Â Â Â Â  (B) The court may determine that one or more persons impleaded under this paragraph are liable for unpaid withholding taxes without regard to any earlier determination by the department that an impleaded person was not liable for unpaid withholding taxes.

Â Â Â Â Â  (C) If any person required to appear before the court under this subsection fails or refuses to appear or bring such information in part or in whole, or is outside the jurisdiction of the tax court, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court notwithstanding ORS 314.835, 314.840 or 314.991. The determination of the tax court shall be binding on all persons made parties to the action under this subsection.

Â Â Â Â Â  (e) Nothing in this section shall be construed to preclude a determination by the department or the Oregon Tax Court that more than one officer, employee or member are jointly and severally liable for unpaid withholding taxes. [1969 c.493 Â§33; 1985 c.406 Â§4; 1989 c.423 Â§3; 1993 c.593 Â§6; 1995 c.650 Â§38; 1997 c.839 Â§17; 2001 c.660 Â§42; 2005 c.688 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 688, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 316.207 by section 4 of this 2005 Act apply to appeals taken to the Oregon Tax Court on or after the effective date of this 2005 Act [November 4, 2005]. [2005 c.688 Â§5]

Â Â Â Â Â  316.209 Applicability of ORS 316.162 to 316.221 when services performed by qualified real estate broker or direct seller. (1) For purposes of ORS 316.162 to 316.221, in the case of services performed as a qualified real estate broker, qualified principal real estate broker or as a direct seller:

Â Â Â Â Â  (a) The individual performing the services shall not be treated as an employee; and

Â Â Â Â Â  (b) The person for whom the services are performed shall not be treated as an employer.

Â Â Â Â Â  (2) As used in this section, Âqualified real estate brokerÂ or Âqualified principal real estate brokerÂ means any individual if:

Â Â Â Â Â  (a) The individual is a real estate licensee under ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995;

Â Â Â Â Â  (b) Substantially all of the remuneration (whether or not paid in cash) for the services performed by the individual as a real estate licensee is directly related to sales or other output (including the performance of services) rather than to the number of hours worked; and

Â Â Â Â Â  (c) The services performed by the individual are performed pursuant to a written contract between the individual and the real estate broker, principal real estate broker or real estate appraiser for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to the services for Oregon tax purposes.

Â Â Â Â Â  (3) As used in this section, Âdirect sellerÂ means any individual if:

Â Â Â Â Â  (a) The individual is:

Â Â Â Â Â  (A) Engaged in the trade or business of selling, or soliciting the sale of, consumer products to any buyer on a buy-sell basis, a deposit-commission basis or any similar basis, which the Department of Revenue prescribes by rule, for resale by the buyer or any other person, in the home or otherwise than in a permanent retail establishment; or

Â Â Â Â Â  (B) Engaged in the trade or business of selling, or soliciting the sale of, consumer products in the home or otherwise than in a permanent retail establishment;

Â Â Â Â Â  (b) Substantially all the remuneration (whether or not paid in cash) for the performance of the services described in paragraph (a) of this subsection is directly related to sales or other output (including the performance of services) rather than to the number of hours worked; and

Â Â Â Â Â  (c) The services performed by the individual are performed pursuant to a written contract between the individual and the person for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to the services for Oregon tax purposes. [1983 c.597 Â§3; 2001 c.300 Â§61]

Â Â Â Â Â  316.210 [1953 c.304 Â§28; repealed by 1957 c.632 Â§1 (314.285 enacted in lieu of 316.210 and 317.185)]

Â Â Â Â Â  316.212 Application of penalties, misdemeanors and jeopardy assessment; employer as taxpayer. The provisions of the income tax laws in ORS chapters 305 and 314 and this chapter, relating to penalties, misdemeanors and jeopardy assessments, apply to employers subject to the provisions of ORS 316.162 to 316.221, and for these purposes any amount deducted or required to be deducted and remitted to the Department of Revenue under ORS 316.162 to 316.221 is considered the tax of the employer and with respect to such amount the employer is considered as a taxpayer. [1969 c.493 Â§34; 1982 s.s.1 c.16 Â§10; 1985 c.87 Â§5]

(Professional Athletic Teams)

Â Â Â Â Â  316.213 Definitions for ORS 316.213 to 316.219. (1) As used in ORS 316.213 to 316.219:

Â Â Â Â Â  (a) ÂDuty daysÂ means the days during the tax year from the beginning of the official preseason training period of a professional athletic team through the last game in which the professional athletic team competes or is scheduled to compete during the tax year.

Â Â Â Â Â  (b) ÂMember of a professional athletic teamÂ means an athlete or other individual rendering service to a professional athletic team if the compensation of the athlete or other individual exceeds $50,000 in a tax year.

Â Â Â Â Â  (2) The Department of Revenue may further define by rule the terms defined in this section in a manner consistent with this section. [2003 c.808 Â§6]

Â Â Â Â Â  316.214 Withholding requirements for members of professional athletic teams. (1) A person who transacts business in the State of Oregon and who pays wages, salary, bonuses or other taxable income to a member of a professional athletic team, in lieu of the withholding requirements under ORS 316.167, shall withhold eight percent of the income as provided in this section and by rule of the Department of Revenue.

Â Â Â Â Â  (2) The person withholding amounts under this section shall pay the amounts withheld to the Department of Revenue at the time and in the manner prescribed by the department by rule.

Â Â Â Â Â  (3) If the member of a professional athletic team is a resident of the State of Oregon, all compensation paid to the member, whether or not attributable to duty days, is subject to withholding under this section.

Â Â Â Â Â  (4) If the member of a professional athletic team is not a resident of the State of Oregon, a portion of the compensation paid to the member is subject to withholding under this section. The portion subject to withholding is that portion of compensation received for the tax year that bears the same ratio to total compensation received for the tax year as the number of duty days within this state bears to the total number of duty days spent both within and outside this state during the tax year.

Â Â Â Â Â  (5) Notwithstanding the description of the portion of compensation subject to withholding in subsection (4) of this section, the Department of Revenue may provide by rule alternative methodologies for determining the portion of compensation subject to withholding under this section that the department determines to be fair and equitable. [2003 c.808 Â§7]

Â Â Â Â Â  316.215 [1969 c.493 Â§35; 1975 c.672 Â§6; 1978 c.9 Â§2; 1985 c.345 Â§5; repealed by 1987 c.293 Â§54]

Â Â Â Â Â  316.216 [1985 c.352 Â§2; formerly 316.857; renumbered 316.223 in 2003]

Â Â Â Â Â  316.217 [1969 c.493 Â§36; repealed by 1987 c.293 Â§56]

Â Â Â Â Â  316.218 Annual report of compensation paid to professional athletic team members. (1) In addition to other reports and returns required by law or rule, a person required to withhold compensation under ORS 316.214 shall file an annual report with the Department of Revenue reporting:

Â Â Â Â Â  (a) The total amount of compensation paid during the year to the members of the professional athletic team for which the report is being made.

Â Â Â Â Â  (b) A roster of the members of the professional athletic team for which the report is being made who were members at any time during the year, that lists for each member:

Â Â Â Â Â  (A) A taxpayer identification number;

Â Â Â Â Â  (B) Compensation paid to the member; and

Â Â Â Â Â  (C) The number of duty days in this state and the total number of duty days for the year.

Â Â Â Â Â  (c) The amount withheld under ORS 316.214 for the year.

Â Â Â Â Â  (d) Other information the department may require by rule.

Â Â Â Â Â  (2) The report must be filed with the department on or before April 15 following the year for which the report is being made or at another time as the department may require by rule. [2003 c.808 Â§8]

Â Â Â Â Â  316.219 Rules. (1) The Department of Revenue may adopt administrative rules the department determines are necessary to:

Â Â Â Â Â  (a) Implement the duties of the department under ORS 316.213 to 316.219; and

Â Â Â Â Â  (b) Carry out the purposes of ORS 316.213 to 316.221.

Â Â Â Â Â  (2) The rules may include, but are not limited to:

Â Â Â Â Â  (a) Rules providing alternative methodologies for determining the portion of compensation subject to withholding under ORS 316.214 (4) that the department determines to be fair and equitable; and

Â Â Â Â Â  (b) Rules construing ORS 316.162 to 316.221 in a manner that is consistent and compatible with the withholding provisions of ORS 316.213 to 316.219. [2003 c.808 Â§8a]

(Qualifying Film Productions)

Â Â Â Â Â  316.220 Alternative withholding requirements for qualifying film production compensation; refund prohibition. (1) A person who has obtained a written certificate under section 1, chapter 559, Oregon Laws 2005, who is engaged in a qualifying film production and who pays qualifying compensation shall withhold, in lieu of the state personal income tax withholding requirements under ORS 316.167, 6.2 percent of the qualifying compensation paid.

Â Â Â Â Â  (2) For tax years beginning on or after January 1, 2007, the Department of Revenue may by rule prescribe a withholding percentage that reflects the departmentÂs best estimate of state personal income tax attributable to qualifying compensation. If a withholding percentage is established by rule, a person described in subsection (1) of this section shall withhold at the percentage established by rule in lieu of subsection (1) of this section and the state personal income tax withholding requirements under ORS 316.167.

Â Â Â Â Â  (3) A person who withholds amounts under this section shall pay the amounts withheld to the Department of Revenue and shall file combined quarterly tax and assessment reports in accordance with ORS 316.168.

Â Â Â Â Â  (4) A person who is required to withhold amounts under this section shall file, in addition to any other reports required by law, a report with the Oregon Film and Video Office, reporting:

Â Â Â Â Â  (a) The total amount of qualifying compensation paid by the person;

Â Â Â Â Â  (b) The names, taxpayer identification numbers and amounts of qualifying compensation paid to each employee receiving qualifying compensation during the period during which the qualifying film production was produced;

Â Â Â Â Â  (c) The total amount withheld under this section for the period during which the qualifying film production was produced; and

Â Â Â Â Â  (d) Any other information required by the office.

Â Â Â Â Â  (5) The report must be filed with the office as soon as is practicable following completion of the qualifying film production or, in the case of a qualifying film production that consists of commercials, annually on or before January 31 of the year following the year in which the commercials were produced. The office shall report the total amount reported by each person under subsection (4)(c) of this section to the department.

Â Â Â Â Â  (6) Notwithstanding ORS 316.171 or other law governing claims for refund of withheld amounts under ORS 316.162 to 316.221, a person who withholds amounts under this section may not file a claim for refund with respect to any amount shown as having been withheld or any payment accompanying a report filed under ORS 316.162 to 316.221 for a reporting period that overlaps a period for which a report is filed under subsection (4) of this section. [2005 c.559 Â§4]

Â Â Â Â Â  316.221 Disposition of withheld amounts. (1) Notwithstanding ORS 316.168 or 316.502, the Department of Revenue shall deposit into a suspense account established under ORS 293.445 amounts that are withheld and paid to the department under ORS 316.220 and that equal the amounts reported to the department by the Oregon Film and Video Office under ORS 316.220 (5).

Â Â Â Â Â  (2) Notwithstanding ORS 314.835 or 314.840 or other law concerning the disclosure of tax information, the department may send copies of withholding reports filed under ORS 316.162 to 316.221 by a certificate holder and statements of the amounts actually withheld by a certificate holder to the Oregon Film and Video Office.

Â Â Â Â Â  (3) Amounts necessary to reimburse the department for the expenses of the department in administering this section and ORS 316.220, not to exceed one-half of one percent of amounts deposited in the suspense account described in subsection (1) of this section, are continuously appropriated to the department from the suspense account. The balance of the suspense account shall be transferred to the Greenlight Oregon Labor Rebate Fund established under section 2, chapter 559, Oregon Laws 2005. [2005 c.559 Â§5]

Â Â Â Â Â  316.222 [1969 c.493 Â§37; repealed by 1987 c.293 Â§56]

NONRESIDENT REPORTING

Â Â Â Â Â  316.223 Alternate methods of filing, reporting and calculating liability for nonresident employer and employee in state temporarily; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂNonresident employerÂ means an employer who:

Â Â Â Â Â  (A) Has no permanent place of business within this state; and

Â Â Â Â Â  (B) Employs qualifying nonresident employees to perform temporary services in this state.

Â Â Â Â Â  (b) ÂQualifying nonresident employeeÂ means an employee or independent contractor who:

Â Â Â Â Â  (A) Is not a resident or part-year resident of this state;

Â Â Â Â Â  (B) Performs temporary services in this state for one or more nonresident employers; and

Â Â Â Â Â  (C) Has no income from Oregon sources other than income earned in connection with the performance of temporary services for one or more nonresident employers.

Â Â Â Â Â  (c) ÂTemporary servicesÂ means services performed during a limited period of time, not to exceed 200 days in one calendar year.

Â Â Â Â Â  (2) The Department of Revenue shall provide for alternate methods of filing, reporting or calculating tax liability, to be used by nonresident employers and qualifying nonresident employees to report and pay Oregon personal income tax on income earned in connection with the employeesÂ performance of temporary services in this state. In providing for an alternate filing, reporting or calculating method, the department shall have the power to:

Â Â Â Â Â  (a) Prescribe forms to be filed by nonresident employers to satisfy withholding registration, quarterly filing and account termination filing requirements under ORS 316.162 to 316.221, or employee estimated tax requirements under ORS 316.557 to 316.589.

Â Â Â Â Â  (b) Prescribe forms to be filed by qualifying nonresident employees to satisfy annual personal income tax return requirements under ORS 316.362.

Â Â Â Â Â  (c) Determine, based upon the circumstances, the amount of withholding or estimated tax payments necessary to result in a sum substantially equivalent to the amount of tax that a qualifying nonresident employee will be required to pay under this chapter.

Â Â Â Â Â  (d) Enter into agreements pursuant to ORS 305.150 for the purpose of finally determining the Oregon personal income tax liability of qualifying nonresident employees.

Â Â Â Â Â  (e) Determine whether and to what extent other provisions of this chapter shall be applied to nonresident employers or qualifying nonresident employees.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, a nonresident employer shall comply with the requirements of ORS 316.162 to 316.221 in the same manner as any other employer.

Â Â Â Â Â  (b) A nonresident employer may elect to employ an alternate method established by the department pursuant to this section by notifying the department in the time and manner established by rule of the department. Any nonresident employer giving notice of election under this paragraph shall not be required to comply with the requirements of ORS 316.162 to 316.221.

Â Â Â Â Â  (4)(a) Notwithstanding the election of a nonresident employer to employ the alternate method established by the department under this section, a qualifying nonresident employee may elect to report and pay Oregon personal income tax on income earned by the employee in connection with the employeeÂs performance of temporary services in this state in the same manner as any other nonresident.

Â Â Â Â Â  (b) If a nonresident employer does not make the election permitted under subsection (3) of this section, the qualifying nonresident employees of the employer shall report and pay Oregon personal income tax on income earned in connection with their performance of temporary services within this state in the same manner as any other nonresident.

Â Â Â Â Â  (5) The department may adopt any rules it considers necessary to carry out the provisions of this section. [Formerly 316.216]

Â Â Â Â Â  316.227 [1969 c.493 Â§38; repealed by 1987 c.293 Â§56]

Â Â Â Â Â  316.255 [1953 c.304 Â§29; repealed by 1959 c.581 Â§1 (316.256 enacted in lieu of 316.255)]

Â Â Â Â Â  316.256 [1959 c.581 Â§2 (enacted in lieu of 316.255); subsection (4) derived from 1959 c.581 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.257 [1963 c.435 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.258 [1961 c.225 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.260 [1953 c.304 Â§30; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.265 [1953 c.304 Â§31; 1953 c.552 Â§7; repealed by 1959 c.581 Â§3 (316.266 enacted in lieu of 316.265)]

Â Â Â Â Â  316.266 [1959 c.581 Â§4 (enacted in lieu of 316.265); last sentence derived from 1959 c.581 Â§11; last sentence of subsection (6) enacted as 1961 c.225 Â§3; 1969 c.103 Â§1; repealed by 1969 c.493 Â§99]

ESTATES AND TRUSTS

(Generally)

Â Â Â Â Â  316.267 Application of chapter to estates and certain trusts. The tax imposed by this chapter on individuals applies to the taxable income of estates and trusts, except for trusts taxed as corporations under ORS chapter 317 or 318. [1969 c.493 Â§39; 1973 c.115 Â§3]

Â Â Â Â Â  316.270 [1953 c.304 Â§32; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.272 Computation and payment on estate or trust. The taxable income of an estate or trust shall be computed in the same manner as in the case of an individual except as otherwise provided by this chapter. The tax shall be paid by the fiduciary. [1969 c.493 Â§40; 1983 c.684 Â§21]

Â Â Â Â Â  316.275 [1953 c.304 Â§33; 1959 c.591 Â§19; subsection (2) derived from 1959 c.591 Â§21; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.277 Associations taxable as corporations exempt from chapter. (1) An association, trust or other unincorporated organization that is taxable as a corporation for federal income tax purposes is not subject to tax under this chapter, but is taxable as a corporation under ORS chapter 317 or 318, or both, as provided therein.

Â Â Â Â Â  (2) An association, trust or other unincorporated organization that is not taxable as a corporation for federal income tax purposes but by reason of its purposes or activities is exempt from federal income tax except with respect to its unrelated business taxable income, is taxable under this chapter on such federally taxable income. [1969 c.493 Â§41; 1973 c.402 Â§21]

Â Â Â Â Â  316.279 Treatment of business trusts and business trusts income. A domestic or foreign business trust of the type defined in ORS 128.560 is subject to tax under ORS chapter 317 or 318 and amounts distributed by it to its shareholders shall be treated as distributions by a corporation for the purposes of this chapter and ORS chapters 317 and 318, except that distributions that are treated as unrelated business taxable income under section 856(h)(3)(C) (pension-held REITs) of the Internal Revenue Code for federal tax purposes shall also be treated as unrelated business taxable income for state tax purposes. [1973 c.115 Â§2; 1995 c.556 Â§4]

Â Â Â Â Â  316.280 [1953 c.304 Â§34; 1953 c.552 Â§8; 1955 c.256 Â§1; paragraph (d) of subsection (6) of 1957 Replacement Part derived from 1955 c.256 Â§2; repealed by 1959 c.581 Â§5 (316.281 enacted in lieu of 316.280)]

Â Â Â Â Â  316.281 [1959 c.581 Â§6 (enacted in lieu of 316.280); subsection (8) derived from 1959 c.581 Â§11; 1965 c.99 Â§1; repealed by 1969 c.493 Â§99]

(Resident Estates and Trusts)

Â Â Â Â Â  316.282 Definitions related to trusts and estates; rules. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂQualified funeral trustÂ has the meaning given that term in section 685 of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂResident estateÂ means an estate of which the fiduciary is appointed by an Oregon court or the administration of which is carried on in Oregon.

Â Â Â Â Â  (c) ÂResident funeral trustÂ means a qualified funeral trust that, at the time of the initial funding of the trust:

Â Â Â Â Â  (A) Is required to be established under the laws of this state; or

Â Â Â Â Â  (B) Is established by a contract, the terms of which state that a service or merchandise is to be provided by a funeral home or cemetery located in this state.

Â Â Â Â Â  (d) ÂResident trustÂ means a trust, other than a qualified funeral trust, of which the fiduciary is a resident of Oregon or the administration of which is carried on in Oregon. In the case of a fiduciary that is a corporate fiduciary engaged in interstate trust administration, the residence and place of administration of a trust both refer to the place where the majority of fiduciary decisions are made in administering the trust.

Â Â Â Â Â  (2) The taxable income of a resident estate, resident trust or resident funeral trust is its federal taxable income modified by the addition or subtraction, as the case may be, of its share of the fiduciary adjustment determined under ORS 316.287.

Â Â Â Â Â  (3) The Department of Revenue shall adopt rules defining Âtrust administrationÂ for purposes of subsection (1)(d) of this section that include within the definition activities related to fiduciary decision making and that exclude from the definition activities related to incidental execution of fiduciary decisions.

Â Â Â Â Â  (4) The department shall adopt rules providing for simplified reporting of resident funeral trusts having a single trustee and of resident funeral trusts that are terminated during the tax year. [1969 c.493 Â§Â§42, 43; 1997 c.100 Â§7; 1997 c.325 Â§42; 2003 c.50 Â§1]

Â Â Â Â Â  316.285 [1953 c.304 Â§35; repealed by 1959 c.581 Â§7 (316.286 enacted in lieu of 316.285)]

Â Â Â Â Â  316.286 [1959 c.581 Â§8 (enacted in lieu of 316.285); subsection (6) derived from 1959 c.581 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.287 ÂFiduciary adjustmentÂ defined; shares proportioned; rules. (1) The Âfiduciary adjustmentÂ is the net amount of the modifications to federal taxable income described in this chapter (ORS 316.697 being applicable if the estate or trust is a beneficiary of another estate or trust) that relates to its items of income or deduction of an estate or trust.

Â Â Â Â Â  (2) The respective shares of an estate or trust and its beneficiaries (including solely for the purpose of this allocation, nonresident beneficiaries) in the fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust. If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to the share of the estate or trust income of the beneficiary for such year, under state law or the terms of the instrument, that is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the fiduciary adjustment shall be allocated to the estate or trust.

Â Â Â Â Â  (3) The Department of Revenue may by regulation authorize the use of such other methods of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable, on such terms and conditions as the department may require. [1969 c.493 Â§44; 1975 c.705 Â§6]

Â Â Â Â Â  316.290 [1953 c.304 Â§36; repealed by 1959 c.581 Â§9 (316.291 enacted in lieu of 316.290)]

Â Â Â Â Â  316.291 [1959 c.581 Â§10 (enacted in lieu of 316.290); subsection (4) derived from 1959 c.581 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.292 Credit for taxes paid another state. (1) For purposes of this section, an estate or trust is considered a resident of the state which taxes the income of the estate or trust irrespective of whether the income is derived from sources within that state.

Â Â Â Â Â  (2) Notwithstanding the limitations contained in ORS 316.082 and 316.131, if an estate or trust is a resident of this state and also a resident of another state, the estate or trust shall be allowed a credit against the taxes imposed under this chapter for income taxes imposed by and paid to the other state, subject to the following conditions:

Â Â Â Â Â  (a) Credit shall be allowed only for the proportion of the taxes paid to the other state as the income taxable under this chapter and also subject to tax in the other state bears to the entire income upon which the taxes paid to the other state are imposed.

Â Â Â Â Â  (b) The credit shall not exceed the proportion of the tax payable under this chapter as the income subject to tax in the other state and also taxable under this chapter bears to the entire income taxable under this chapter. [1969 c.493 Â§45; 1985 c.802 Â§10; 1991 c.838 Â§7]

Â Â Â Â Â  316.295 [1953 c.304 Â§37; 1965 c.202 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.296 [1965 c.154 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.297 [1963 c.343 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.298 Accumulation distribution credit. (1) A resident beneficiary of a trust whose adjusted gross income includes all or part of an accumulation distribution by such trust, as defined in section 665 of the Internal Revenue Code, shall be allowed a credit against the tax otherwise due under this chapter for all or a proportionate part of any tax, paid by the trust under this chapter for any preceding taxable year, that would not have been payable if the trust had in fact made distribution to its beneficiaries at the times and in the amounts specified in section 666 of the Internal Revenue Code.

Â Â Â Â Â  (2) The credit under this section shall not reduce the tax otherwise due from the beneficiary under this chapter to an amount less than would have been due if the accumulation distribution or part thereof were excluded from the adjusted gross income of the beneficiary. [1969 c.493 Â§46; 1997 c.839 Â§18; 1999 c.90 Â§14; 2001 c.660 Â§43]

Â Â Â Â Â  316.299 [1965 c.178 Â§2; repealed by 1969 c.493 Â§99]

(Nonresident Estates and Trusts)

Â Â Â Â Â  316.302 ÂNonresident estate or trustÂ defined. For purposes of this chapter, a Ânonresident estate or trustÂ means an estate or trust that is not a resident. [1969 c.493 Â§47; 1997 c.325 Â§43]

Â Â Â Â Â  316.305 [1953 c.304 Â§38; 1963 c.283 Â§2; 1963 c.627 Â§7 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.306 [1955 c.608 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.307 Income of nonresident estate or trust. For purposes of ORS 316.302 to 316.317:

Â Â Â Â Â  (1) Items of income, gain, loss and deduction mean those derived from or connected with sources in this state.

Â Â Â Â Â  (2) Items of income, gain, loss and deduction entering into the definition of federal distributable net income include such items from another estate or trust of which the first estate or trust is a beneficiary.

Â Â Â Â Â  (3) The source of items of income, gain, loss or deduction shall be determined under regulations prescribed by the Department of Revenue in accordance with the general rules in ORS 316.127 as if the estate or trust were a nonresident individual.

Â Â Â Â Â  (4) The income of a nonresident estate or trust consists of:

Â Â Â Â Â  (a) Its share of items of income, gain, loss and deduction that enter into the federal definition of distributable net income;

Â Â Â Â Â  (b) Increased or reduced by the amount of any items of income, gain, loss or deduction that are recognized for federal income tax purposes but excluded from the federal definition of distributable net income of the estate or trust;

Â Â Â Â Â  (c) Less the amount of the deduction for its federal exemption. [1969 c.493 Â§48; 1983 c.684 Â§22]

Â Â Â Â Â  316.310 [1953 c.304 Â§39; 1957 c.18 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.312 Determination of Oregon share of income. (1) The share of a nonresident estate or trust of items of income, gain, loss and deduction entering into the definition of distributable net income and the share for purpose of ORS 316.127 of a nonresident beneficiary of any estate or trust in estate or trust income, gain, loss and deduction shall be determined as follows:

Â Â Â Â Â  (a) To the amount of items of income, gain, loss and deduction that enter into the definition of distributable net income there shall be added or subtracted, as the case may be, the modifications to federal taxable income described in this chapter to the extent they relate to items of income, gain, loss and deduction that also enter into the definition of distributable net income. No modification shall be made under this section that has the effect of duplicating an item already reflected in the definition of distributable net income.

Â Â Â Â Â  (b) The amount determined under paragraph (a) of this subsection shall be allocated among the estate or trust and its beneficiaries (including, solely for the purpose of this allocation, resident beneficiaries) in proportion to their respective shares of federal distributable net income. The amounts so allocated have the same character as for federal income tax purposes. If an item entering into the computation of such amounts is not characterized for federal income tax purposes, it has the same character as if realized directly from the source from which realized by the estate or trust, or incurred in the same manner as incurred by the estate or trust.

Â Â Â Â Â  (c) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the net amount determined under paragraph (a) of this subsection shall be in proportion to the beneficiaryÂs share of the estate or trust income for such year, under state law or the terms of the instrument, that is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

Â Â Â Â Â  (2) The Department of Revenue may by regulation establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources in this state, and in the modifications related thereto, as may be appropriate and equitable. [1969 c.493 Â§49; 1975 c.705 Â§7]

Â Â Â Â Â  316.315 [1953 c.304 Â§10; 1955 c.285 Â§1; subsection (4) of 1955 Replacement Part derived from 1955 c.285 Â§2; 1957 c.540 Â§1; 1959 c.593 Â§4 (referred and rejected); 1963 c.627 Â§8 (referred and rejected); 1967 c.127 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.317 Credit to beneficiary for accumulation distribution. A nonresident beneficiary of a trust whose adjusted gross income derived from sources in this state includes all or part of an accumulation distribution by such trust, as defined in section 665 of the Internal Revenue Code, shall be allowed a credit against the tax otherwise due under this chapter, computed in the same manner and subject to the same limitation as provided by ORS 316.298 with respect to a resident beneficiary. [1969 c.493 Â§50]

Â Â Â Â Â  316.320 [1953 c.304 Â§41; 1957 c.73 Â§1; 1965 c.410 Â§5; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.325 [1953 c.304 Â§42; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.330 [1953 c.304 Â§43; 1955 c.580 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.335 [1953 c.304 Â§44; 1957 s.s. c.15 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.336 [1961 c.608 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.337 [1957 c.16 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.340 [1953 c.304 Â§45; 1953 c.552 Â§9; 1955 c.589 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.342 [1969 c.493 Â§51; repealed by 1989 c.625 Â§27 (314.712 enacted in lieu of 316.342)]

Â Â Â Â Â  316.345 [1953 c.304 Â§46; 1953 c.552 Â§10; 1959 c.593 Â§5 (referred and rejected); 1963 c.627 Â§9 (referred and rejected); 1965 c.337 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.347 [1969 c.493 Â§52; repealed by 1989 c.625 Â§29 (314.714 enacted in lieu of 316.347)]

Â Â Â Â Â  316.350 [1953 c.304 Â§47; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.352 [1969 c.493 Â§53; 1975 c.705 Â§8; repealed by 1989 c.625 Â§31 (316.124 enacted in lieu of 316.352)]

Â Â Â Â Â  316.353 [1957 s.s. c.15 Â§6; subsection (6) derived from 1957 s.s. c.15 Â§8; 1959 c.92 Â§1; 1963 c.627 Â§12 (referred and rejected); 1965 c.410 Â§6; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.355 [1953 c.304 Â§48; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.360 [1953 c.304 Â§49; repealed by 1969 c.493 Â§99]

RETURNS; PAYMENTS; REFUNDS

Â Â Â Â Â  316.362 Persons required to make returns. (1) An income tax return with respect to the tax imposed by this chapter shall be made by the following:

Â Â Â Â Â  (a) Every resident individual:

Â Â Â Â Â  (A) Who is required to file a federal income tax return for the taxable year; or

Â Â Â Â Â  (B) Who has gross income greater than the sum of:

Â Â Â Â Â  (i) The basic standard deduction allowed under ORS 316.695 (1)(c)(B);

Â Â Â Â Â  (ii) Any additional standard deduction allowed to the taxpayer under ORS 316.695 (7); and

Â Â Â Â Â  (iii) An amount equal to the income equivalent of one personal exemption credit under ORS 316.085 (3)(b) if unmarried, or equal to the income equivalent of two personal exemption credits under ORS 316.085 (3)(b) if married.

Â Â Â Â Â  (b) Every nonresident individual who has federal gross income from sources in this state of more than the basic standard deduction allowed under ORS 316.695 (1)(c)(B).

Â Â Â Â Â  (c) Every resident estate or trust that is required to file a federal income tax return.

Â Â Â Â Â  (d) Every nonresident estate that has federal gross income of $600 or more for the taxable year from sources within this state.

Â Â Â Â Â  (e) Every nonresident trust that for the taxable year has from sources within this state any taxable income, or gross income of $600 or more regardless of the amount of taxable income.

Â Â Â Â Â  (2) Nothing contained in this section shall preclude the Department of Revenue from requiring any individual, estate or trust to file a return when, in the judgment of the department, a return should be filed.

Â Â Â Â Â  (3) For purposes of this section, the income equivalent of a personal exemption credit under ORS 316.085 (3)(b) shall be determined as follows:

Â Â Â Â Â  (a) Divide the personal exemption credit amount by the rate applicable to the lowest income bracket under ORS 316.037.

Â Â Â Â Â  (b) If the resulting quotient is less than the maximum amount of income subject to the rate used in paragraph (a) of this subsection, the quotient is the income equivalent.

Â Â Â Â Â  (c) If the resulting quotient is more than the maximum amount of income subject to the rate used in paragraph (a) of this subsection:

Â Â Â Â Â  (A) Multiply the maximum amount of income subject to the rate used in paragraph (a) of this subsection by the rate used in paragraph (a) of this subsection.

Â Â Â Â Â  (B) Determine the difference between the product calculated under subparagraph (A) of this paragraph and the personal exemption credit amount.

Â Â Â Â Â  (C) Divide the difference determined in subparagraph (B) of this paragraph by the rate applicable to the income bracket that is the next succeeding the lowest income bracket under ORS 316.037.

Â Â Â Â Â  (D) Add the quotient determined in subparagraph (C) of this paragraph to the maximum amount of income subject to the rate used in paragraph (a) of this subsection. The sum is the income equivalent. [1969 c.493 Â§54; 1983 c.740 Â§90; 2001 c.77 Â§6; 2001 c.660 Â§15]

Â Â Â Â Â  316.363 Returns; instructions. The instructions to the individual state income tax return form required to be filed by this chapter shall:

Â Â Â Â Â  (1) Be written in simple words used in their commonly understood senses that convey meanings clearly and directly;

Â Â Â Â Â  (2) Be written in primarily simple, rather than compound or complex, sentences that are as short as possible;

Â Â Â Â Â  (3) Limit the use of definitions to definitions of words that cannot be properly explained or qualified in the text;

Â Â Â Â Â  (4) Include an index at the beginning of the instructions to provide a useful guide to the use of the form. The index shall give a comprehensive listing of return form parts in a logical sequence, and the index listings shall clearly state the contents of each section;

Â Â Â Â Â  (5) Have the text of the instructions printed in roman type at least as large as 10-point modern type, two points leaded;

Â Â Â Â Â  (6) Have margins that are adequate for purposes of readability, and have a line length of the text not exceeding four inches for a column;

Â Â Â Â Â  (7) Have section headings printed in a contrasting color, typeface or size; and

Â Â Â Â Â  (8) Be printed so that the contrast and legibility of the ink and paper used is substantially the equivalent of black ink on white paper. [1977 c.736 Â§2]

Â Â Â Â Â  316.364 Flesch Reading Ease Score form instructions. (1) The instructions to an individual state income tax return form shall have a total Flesch Reading Ease Score of 60 or higher.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂFlesch Reading Ease ScoreÂ means 206.835 - (x + y) where x equals average sentence length multiplied by 1.015 and y equals average word length multiplied by 84.6.

Â Â Â Â Â  (b) ÂAverage sentence lengthÂ means the total number of words in the instructions to the state income tax return form divided by the total number of sentences in the instructions.

Â Â Â Â Â  (c) ÂAverage word lengthÂ means the total number of syllables in the instructions to the state income tax return form divided by the total number of words in the instructions. [1977 c.736 Â§3]

Â Â Â Â Â  316.365 [1953 c.304 Â§50; 1953 c.552 Â§11; 1957 c.586 Â§15; 1959 c.593 Â§6 (referred and rejected); 1961 c.411 Â§1; 1963 c.627 Â§13 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.367 Joint return by husband and wife. A husband and wife may make a joint return with respect to the tax imposed by this chapter even though one of the spouses has neither gross income nor deductions, except that:

Â Â Â Â Â  (1) No joint return shall be made under this chapter if the spouses are not permitted to file a joint federal income tax return;

Â Â Â Â Â  (2) If the federal income tax liability of either spouse is determined on a separate federal return, their income tax liabilities under this chapter shall be determined on separate returns;

Â Â Â Â Â  (3) If the federal income tax liabilities of husband and wife are determined on a joint federal return, they shall file a joint return under this chapter and their tax liabilities shall be joint and several; and

Â Â Â Â Â  (4) If neither spouse is required to file a federal income tax return and either or both are required to file an income tax return under this chapter, they may elect to file separate or joint returns and pursuant to such election their liabilities shall be separate or joint and several. [1969 c.493 Â§55; 1985 c.802 Â§9]

Â Â Â Â Â  316.368 When joint return liability divided; showing of marital status and hardship. Notwithstanding ORS 316.367, upon petition to the Director of the Department of Revenue by one spouse who has filed a joint tax return, the Department of Revenue may terminate the joint and several liability of each spouse and divide the liability equally between both spouses for the tax, penalty and interest due for the tax year that is the subject of the joint return. No petition shall be granted unless at the time of the petition, the spouses are living apart and are legally separated or divorced, and the petitioner satisfies the department that the petitioner is unable to pay the entire liability due to financial hardship. The department shall adopt rules establishing the manner in which a petitioner shall show financial hardship. [1993 c.593 Â§8]

Â Â Â Â Â  316.369 Circumstances where one spouse relieved of joint return liability. If a joint return has been made under this chapter for a tax year, a spouse shall be relieved of liability for tax, including interest, penalties and other amounts, for the tax year:

Â Â Â Â Â  (1) If the Internal Revenue Service has made a determination that relieved the spouse of liability for federal taxes for the same tax year under Internal Revenue Code provisions that provide for spouse relief from liability; or

Â Â Â Â Â  (2) If the Internal Revenue Service has not made a determination that relieved the spouse of liability for the tax year, but the spouse qualifies to be relieved of state tax liability under rules adopted by the Department of Revenue. In adopting rules under this subsection, the department shall consider the provisions of the Internal Revenue Code and regulations issued thereunder that provide for spouse relief from liability for federal taxes. [1983 c.627 Â§Â§2,3; 1985 c.802 Â§9a; 1999 c.90 Â§15; 2001 c.660 Â§7]

Â Â Â Â Â  316.370 [1953 c.304 Â§51; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.371 [1989 c.625 Â§12; repealed by 2001 c.660 Â§9]

Â Â Â Â Â  316.372 Minor to file return; unpaid tax assessable against parent; when parent may file for minor. (1) Except as provided in subsection (2) of this section, a minor shall file a return and include therein all items of income, including income attributable to personal services, and such income shall not be included on the return of the parent. All expenditures by the parent or the minor attributable to such income are considered to have been paid or incurred by the minor. However, any tax assessed against the minor, to the extent, attributable to income from personal services, if not paid by the minor, for all purposes shall be considered as having also been properly assessed against the parent. For the purposes of this section the term ÂparentÂ includes an individual who is entitled to the services of a minor by reason of having parental rights and duties in respect of such minor.

Â Â Â Â Â  (2) If a parent is eligible to elect and elects to include the interest and dividend income of a child on the parentÂs federal income tax return under section 1(g)(7)(B) of the Internal Revenue Code, the parent shall be considered to have elected to include the interest and dividend income of the child on the return filed by the parent for the same taxable period for purposes of this chapter. The child need not in such case file a return for purposes of this chapter for the taxable period to which the election applies. [1969 c.493 Â§56; 1989 c.625 Â§13a; 1991 c.457 Â§7a]

Â Â Â Â Â  316.375 [1953 c.304 Â§52; 1957 c.16 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.377 Individual under disability. An income tax return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by a duly authorized agent of the individual, guardian, conservator, fiduciary or other person charged with the care of the person or property of the individual other than a receiver in possession of only a part of the individualÂs property. [1969 c.493 Â§57; 1985 c.761 Â§13]

Â Â Â Â Â  316.380 [1953 c.304 Â§53; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.382 Returns by fiduciaries. (1) An income tax return, in the name of the decedent, for any deceased individual shall be made and filed by a personal representative or other person charged with the care of the property, and this duty extends to any unfiled return prior to decedentÂs death. The tax shall be levied upon and collected from the estate. A final return of a decedent shall be due when it would have been due if the decedent had not died.

Â Â Â Â Â  (2) The income tax return of an estate or trust shall be made and filed by the fiduciary thereof, whether the income is taxable to the estate or trust or to the beneficiaries thereof. If two or more fiduciaries are acting jointly, the return may be made by any one of them. [1969 c.493 Â§58; 1975 c.705 Â§9]

Â Â Â Â Â  316.385 [1963 c.435 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.387 Election for final tax determination by personal representative; period for assessment of deficiency; discharge of personal representative from personal liability for tax. (1) In the case of any tax for which a return is required under this chapter from a decedent or a decedentÂs estate during the period of administration, the Department of Revenue may give notice of deficiency as described in ORS 305.265 within 18 months after a written election for a final tax determination is made by the personal representative, administrator, trustee or other fiduciary representing the estate of the decedent. This election must be filed after the return is made and filed in the form and manner as may be prescribed by the department by rule.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if the department finds that gross income equal to 25 percent or more of the gross income reported has been omitted from the taxpayerÂs return, notice of the deficiency may be given at any time within five years after the return was filed.

Â Â Â Â Â  (3) The limitations to the giving of a notice of deficiency provided in this section shall not apply to a deficiency resulting from false or fraudulent returns, or in cases where no return has been filed. If the Commissioner of Internal Revenue or other authorized official of the federal government makes a correction resulting in a change of the decedentÂs or the estate of the decedentÂs tax for state income tax purposes, then notice of a deficiency under any law imposing tax upon or measured by income for the corresponding tax year may be mailed within one year after the department is notified by the fiduciary or the commissioner of such federal correction, or within the applicable 18-month or five-year period prescribed in subsections (1) and (2) of this section, respectively, whichever period later expires.

Â Â Â Â Â  (4) After filing the decedentÂs return, the personal representative, administrator, trustee or other fiduciary may apply in writing for discharge from personal liability for tax on the decedentÂs income. After paying any tax for which the personal representative, administrator, trustee or other fiduciary is subsequently notified, or after expiration of nine months since receipt of the application and during which no notification of tax liability is made, the discharge becomes effective. A discharge under this subsection does not discharge the personal representative, administrator, trustee or other fiduciary from liability to the extent that assets of the decedentÂs estate are still in the possession or control of the personal representative, administrator, trustee or other fiduciary. The failure of a personal representative to make application and otherwise proceed under this subsection shall not affect the protection available to the personal representative under ORS 116.113 (2), 116.123 and 116.213.

Â Â Â Â Â  (5) For the purpose of facilitating the settlement and distribution of estates held by fiduciaries, the department, on behalf of the state, may agree upon the amount of taxes at any time due or to become due from such fiduciaries under this chapter or transferees of an estate as provided in ORS 314.310 with respect to a tax return or returns of or for a decedent individual or an estate or trust, and payment in accordance with such agreement shall be in full satisfaction of the taxes to which the agreement relates. [1969 c.493 Â§59; 1971 c.333 Â§3; 1995 c.453 Â§5]

Â Â Â Â Â  316.390 [1963 c.435 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.392 Notice of qualification of receiver and others. Every receiver, trustee in bankruptcy, assignee for benefit of creditors or other like fiduciary, shall give notice of qualification as such to the Department of Revenue, as may be required by regulation. [1969 c.493 Â§60]

Â Â Â Â Â  316.397 [1969 c.493 Â§61; 1971 c.332 Â§1; 1975 c.672 Â§7; 1978 c.9 Â§3; 1981 c.801 Â§5; repealed by 1983 c.684 Â§24]

Â Â Â Â Â  316.402 [1969 c.493 Â§62; repealed by 1971 c.332 Â§2]

Â Â Â Â Â  316.405 [1975 c.410 Â§2; 1967 c.110 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.406 [1959 c.591 Â§21; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.407 [1969 c.493 Â§63; 1971 c.354 Â§6; 1975 c.593 Â§18; 1979 c.470 Â§1; 1980 c.7 Â§23; repealed by 1989 c.625 Â§60]

Â Â Â Â Â  316.408 [1959 c.591 Â§2; 1963 c.388 Â§3; 1963 c.627 Â§14 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.410 [1959 c.591 Â§3; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.411 [1963 c.388 Â§Â§2,4; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.412 [1959 c.591 Â§4; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.414 [1959 c.591 Â§5; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.415 [1965 c.410 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.417 Date return considered made or advance payment made. (1) A return filed before the last day prescribed by law for the filing thereof is considered as filed on the last day. An advance payment of any portion of the tax made at the time the return was filed is considered as made on the last day prescribed by law for the payment of the tax or, if the taxpayer elected to pay the tax in installments, on the last day prescribed for the payment of the first installment. The last day prescribed by law for filing the return or paying the tax shall be determined without regard to any extension of time granted the taxpayer by the Department of Revenue.

Â Â Â Â Â  (2) ORS 305.820 applies to returns filed by mail or private express carrier and to due dates that fall on a Saturday, Sunday or legal holiday. [1969 c.493 Â§64; 1993 c.44 Â§3]

Â Â Â Â Â  316.420 [1959 c.591 Â§6; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.422 [1969 c.493 Â§65; repealed by 1971 c.354 Â§7]

Â Â Â Â Â  316.425 [1965 c.410 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.426 [1959 c.591 Â§7; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.430 [1959 c.591 Â§8; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.432 [1959 c.591 Â§9; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.434 [1959 c.591 Â§10; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.436 [1959 c.591 Â§11; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.438 [1959 c.591 Â§12; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.440 [1959 c.591 Â§13; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.442 [1959 c.591 Â§14; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.444 [1959 c.591 Â§15; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.446 [1959 c.591 Â§16; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.448 [1959 c.591 Â§17; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.450 [1959 c.591 Â§18; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.454 [1965 c.248 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.455 [1953 c.304 Â§54; 1953 c.552 Â§12; 1955 c.596 Â§2; 1957 c.586 Â§2; 1957 s.s. c.15 Â§4; 1963 c.486 Â§1; 1963 c.627 Â§15 (referred and rejected); 1965 c.248 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.457 Department may require copy of federal return. If directed to do so by the Department of Revenue, through regulations or instructions upon the state income tax return form, every taxpayer required by this chapter to file an income tax return with the department shall also file with such return a true copy of the federal tax return filed by the taxpayer pursuant to the requirements of the Internal Revenue Code for the same taxable year. The department may, in its discretion, promulgate regulations or instructions that permit taxpayers to submit specified excerpts from federal returns in lieu of submitting copies of the entire federal return. The federal return or any part thereof required to be filed with the state income tax return is incorporated in and shall be a part of the state income tax return. [1969 c.493 Â§66; 1977 c.872 Â§6]

Â Â Â Â Â  316.462 Change of election. Any election expressly authorized by this chapter may be changed on such terms and conditions as the Department of Revenue may prescribe by regulation. [1969 c.493 Â§67]

Â Â Â Â Â  316.467 [1969 c.493 Â§68; 1985 c.602 Â§14; renumbered 314.724 in 1989]

Â Â Â Â Â  316.472 Tax treatment of common trust fund; information return required. (1) The tax treatment of common trust funds and participants therein, under this chapter, is governed by the provisions of the Internal Revenue Code.

Â Â Â Â Â  (2) Every financial institution or trust company maintaining a common trust fund shall make a return to the Department of Revenue for each tax year, stating specifically, with respect to such fund, the items of gross income and deductions, and shall include in the return information sufficient to identify the trusts and estates entitled to share in the net income of the common trust fund and the amount of the proportionate share of each such participant. The return shall be made at such time as is designated by the department. [1969 c.493 Â§69; 1997 c.631 Â§456]

Â Â Â Â Â  316.475 [Formerly 316.080; 1961 c.218 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.480 [1967 c.592 Â§7; 1969 c.340 Â§2; repealed by 1969 c.493 Â§99; see 316.097]

Â Â Â Â Â  316.485 [1981 c.411 Â§1; 1989 c.987 Â§18; repealed by 1995 c.79 Â§166]

Â Â Â Â Â  316.487 [1987 c.902 Â§7; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  316.490 Refund as contribution to AlzheimerÂs Disease Research Fund. (1) Individual taxpayers who file an Oregon income tax return for purposes of this chapter and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the AlzheimerÂs Disease Research Fund by marking the appropriate box printed on the return pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The Department of Revenue shall print on the face of the Oregon income tax form a space for taxpayers to designate that a contribution be made to the AlzheimerÂs Disease Research Fund from their income tax refund. The space for designating the contribution shall provide for checkoff boxes as indicated under ORS 305.749.

Â Â Â Â Â  (3) A designation under subsection (1) of this section shall be made with respect to any taxable year on the returns for that taxable year, and once made shall be irrevocable. [1987 c.902 Â§2; 1989 c.987 Â§25]

Â Â Â Â Â  316.491 Refund as contribution to Oregon Military Emergency Financial Assistance Program. (1) Personal income taxpayers who file an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution of all or a portion of the refund be made to the Oregon Military Emergency Financial Assistance Program by marking the appropriate box printed on the return pursuant to subsection (2) of this section.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, the Department of Revenue shall print on the face of the Oregon personal income tax return form a space for a taxpayer to designate that a contribution be made to the Oregon Military Emergency Financial Assistance Program from the taxpayerÂs income tax refund. The space for designating the contribution shall provide for checkoff boxes as indicated under ORS 305.749.

Â Â Â Â Â  (b) If space limitations make listing the Oregon Military Emergency Financial Assistance Program on the return form impracticable without the removal of a checkoff program listing described in ORS 316.490, 316.493 or 496.380, the Oregon Military Emergency Financial Assistance Program may be given an instruction listing as described in ORS 305.727. ORS 305.727 (3) does not apply to the Oregon Military Emergency Financial Assistance Program.

Â Â Â Â Â  (3) Moneys contributed to the Oregon Military Emergency Financial Assistance Program through the checkoff program described in subsection (1) of this section shall be deposited in the Oregon Military Emergency Financial Assistance Fund. [2005 c.836 Â§11]

Â Â Â Â Â  Note: 316.491 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.493 Refund as contribution for prevention of child abuse and neglect. (1) Recognizing that children are OregonÂs most valuable resource and that child abuse and neglect is a threat to the physical, mental and emotional health of children; and further recognizing that the incidence of validated cases of reported child abuse and neglect has been increasing at an alarming rate in Oregon and represents an enormous threat to the welfare of our community, the Legislative Assembly hereby provides an additional opportunity to taxpayers to assist in child abuse and neglect prevention by means of an income tax checkoff.

Â Â Â Â Â  (2) Any individual taxpayer who files an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the holder of the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund by marking the appropriate box printed on the return pursuant to subsection (3) of this section.

Â Â Â Â Â  (3) The department shall print on the face of the Oregon income tax form a space for taxpayers to designate that a contribution be made for the prevention of child abuse and neglect from their income tax refund. The space for designating the contribution shall provide for checkoff boxes as indicated under ORS 305.749.

Â Â Â Â Â  (4) The Department of Revenue shall transfer to the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund an amount as credited to the subaccount or its successor under ORS 305.749. [1987 c.771 Â§2; 1989 c.987 Â§19; 1999 c.1084 Â§40]

Â Â Â Â Â  316.495 [1989 c.987 Â§32; repealed by 1995 c.79 Â§166]

DISTRIBUTION OF REVENUE

Â Â Â Â Â  316.502 Distribution of revenue to General Fund; working balance; refundable credit payments. (1) The net revenue from the tax imposed by this chapter, after deducting refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred.

Â Â Â Â Â  (2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

Â Â Â Â Â  (3) Moneys are continuously appropriated to the Department of Revenue to make:

Â Â Â Â Â  (a) The refunds authorized under subsection (2) of this section;

Â Â Â Â Â  (b) The refund payments in excess of tax liability authorized under ORS 315.262 and 315.266; and

Â Â Â Â Â  (c) The refund payments in excess of tax liability authorized under ORS 316.153 (4). [1969 c.493 Â§70; 1977 c.761 Â§2; 2003 c.473 Â§12; 2005 c.826 Â§4; 2005 c.832 Â§55]

Note 1: The amendments to 316.502 by section 4a, chapter 826, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2008. See section 4b, chapter 826, Oregon Laws 2005. The text that applies to tax years beginning on or after January 1, 2008, and before January 1, 2011, is set forth for the userÂs convenience.

Â Â Â Â Â  316.502. (1) The net revenue from the tax imposed by this chapter, after deducting refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred.

Â Â Â Â Â  (2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

Â Â Â Â Â  (3) Moneys are continuously appropriated to the Department of Revenue to make:

Â Â Â Â Â  (a) The refunds authorized under subsection (2) of this section; and

Â Â Â Â Â  (b) The refund payments in excess of tax liability authorized under ORS 315.262 and 315.266.

Note 2: The amendments to 316.502 by section 60, chapter 832, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2011. See section 61, chapter 832, Oregon Laws 2005. The text that applies to tax years beginning on or after January 1, 2011, is set forth for the userÂs convenience.

Â Â Â Â Â  316.502. (1) The net revenue from the tax imposed by this chapter, after deducting refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred.

Â Â Â Â Â  (2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

Â Â Â Â Â  (3) Moneys are continuously appropriated to the Department of Revenue to make:

Â Â Â Â Â  (a) The refunds authorized under subsection (2) of this section; and

Â Â Â Â Â  (b) The refund payments in excess of tax liability authorized under ORS 315.262.

Â Â Â Â Â  316.505 [1953 c.304 Â§55; 1953 c.552 Â§13; 1955 c.596 Â§3; subsection (3) derived from 1955 c.596 Â§4; 1957 c.586 Â§3; 1963 c.627 Â§16 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.510 [1953 c.304 Â§56; 1957 c.586 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.512 [1965 c.592 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.513 [1965 c.592 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.515 [1953 c.304 Â§57; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.520 [1953 c.304 Â§58; repealed by 1957 c.632 Â§1 (314.355 enacted in lieu of 316.520)]

Â Â Â Â Â  316.525 [1953 c.304 Â§59; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.530 [1953 c.304 Â§60; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.535 [1953 c.304 Â§61; repealed by 1957 c.632 Â§1 (314.360 enacted in lieu of 316.535)]

Â Â Â Â Â  316.540 [1953 c.304 Â§62; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.545 [1953 c.304 Â§63; repealed by 1957 c.632 Â§1 (314.385 enacted in lieu of 316.545 and 317.355)]

Â Â Â Â Â  316.550 [1953 c.304 Â§64; repealed by 1957 c.632 Â§1 (314.365 enacted in lieu of 316.550 and 317.365)]

Â Â Â Â Â  316.555 [1953 c.304 Â§65; repealed by 1957 c.632 Â§1 (314.370 enacted in lieu of 316.555)]

PAYMENT OF ESTIMATED TAXES

Â Â Â Â Â  316.557 Definition of Âestimated tax.Â As used in ORS 316.557 to 316.589, Âestimated taxÂ means the amount of income tax imposed under this chapter for the taxable year, as estimated by the individual, minus the sum of any credits as estimated by the individual against tax provided by this chapter. [1980 c.7 Â§4; 1985 c.603 Â§4; 1997 c.839 Â§21; 1999 c.90 Â§16; 2001 c.660 Â§44]

Â Â Â Â Â  316.559 Application of ORS 316.557 to 316.589 to estates and trusts. ORS 316.557 to 316.589 do not apply to an estate or trust. [1980 c.7 Â§9]

Â Â Â Â Â  316.560 [1953 c.304 Â§66; repealed by 1957 c.632 Â§1 (314.295 enacted in lieu of 316.560 and 317.375)]

Â Â Â Â Â  316.563 When declaration of estimated tax required; exception; effect of short tax year; content; amendment. (1) Except as provided in subsection (2) of this section, every individual shall declare an estimated tax for the taxable year if:

Â Â Â Â Â  (a) The gross income for the taxable year can be reasonably expected to include more than $1,000 from sources other than wages as defined in ORS 316.162 (2); or

Â Â Â Â Â  (b) The gross income for the taxable year can be reasonably expected to exceed:

Â Â Â Â Â  (A) $20,000 in the case of:

Â Â Â Â Â  (i) A single individual, including a head of household as defined in section 2 (b) of the Internal Revenue Code, or a surviving spouse as defined in section 2 (a) of the Internal Revenue Code; or

Â Â Â Â Â  (ii) A married individual entitled under ORS 316.567 to file a joint declaration with a spouse, but only if the spouse has not received wages, as defined in ORS 316.162 (2) for the taxable year; or

Â Â Â Â Â  (B) $10,000 in the case of a married individual entitled under ORS 316.567 to file a joint declaration with a spouse, but only if each spouse has received wages as defined in ORS 316.162 (2) for the taxable year; or

Â Â Â Â Â  (C) $5,000 in the case of a married individual not entitled under ORS 316.567 to file a joint declaration with a spouse.

Â Â Â Â Â  (2) No declaration is required if the estimated tax as defined in ORS 316.557 is less than the amount established by rule of the Department of Revenue. The department shall consider the provisions of section 6654 of the Internal Revenue Code in determining the amount.

Â Â Â Â Â  (3) An individual with a taxable year of less than 12 months shall make a declaration in accordance with rules adopted by the Department of Revenue.

Â Â Â Â Â  (4) An individual may amend the declaration filed during the taxable year under rules prescribed by the department.

Â Â Â Â Â  (5) The declaration shall contain information required by the department by rule. [1980 c.7 Â§Â§2,2a,5,8; 1981 c.678 Â§1a; 1987 c.293 Â§21; 1997 c.839 Â§22; 1999 c.90 Â§17; 2001 c.660 Â§45]

Â Â Â Â Â  316.565 [1953 c.304 Â§67; repealed by 1957 c.632 Â§1 (314.380 enacted in lieu of 316.565 and 317.380)]

Â Â Â Â Â  316.567 Joint declaration of husband and wife; liability; effect on nonjoint returns. (1) Except as provided in subsection (2) of this section, a husband and wife may make a single declaration jointly under ORS 316.557 to 316.589. The liability of the husband and wife making such a declaration shall be joint and several.

Â Â Â Â Â  (2) A husband and wife may not make a joint declaration:

Â Â Â Â Â  (a) If either the husband or the wife is a nonresident alien;

Â Â Â Â Â  (b) If they are separated under a judgment of divorce or of separate maintenance; or

Â Â Â Â Â  (c) If they have different taxable years.

Â Â Â Â Â  (3) If a husband and wife make a joint declaration but not a joint return for the taxable year, the husband and wife may, in such manner as they may agree, and after giving notice of the agreement to the Department of Revenue:

Â Â Â Â Â  (a) Treat the estimated tax for the year as the estimated tax of either the husband or of the wife; or

Â Â Â Â Â  (b) Divide the estimated tax between them.

Â Â Â Â Â  (4) If a husband and wife fail to agree, or fail to notify the department of the manner in which they agree, to the treatment of estimated tax for a taxable year for which they make a joint declaration but not a joint return, the payments shall be allocated between them according to rules adopted by the department. Notwithstanding ORS 314.835, 314.840 or 314.991, the department may disclose to either the husband or the wife the information upon which an allocation of estimated tax was made under this section. [1980 c.7 Â§3; 1985 c.603 Â§5; 2003 c.576 Â§432]

Â Â Â Â Â  316.569 When declaration required of nonresident. No declaration shall be required of a nonresident individual under ORS 316.557 to 316.589 unless:

Â Â Â Â Â  (1) Withholding under this chapter is made applicable to the wages, as defined in ORS 316.162, of the nonresident individual; or

Â Â Â Â Â  (2) The nonresident individual has income, other than compensation for personal services subject to deduction and withholding under ORS 316.162, which is effectively connected with the conduct of a trade or business within this state. [1980 c.7 Â§10; 1985 c.603 Â§6]

Â Â Â Â Â  316.570 [1953 c.304 Â§68; 1957 c.586 Â§16; 1959 c.632 Â§1; 1961 c.504 Â§2; 1969 c.166 Â§6; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.573 When individual not required to file declaration. (1) An individual need not file a declaration of estimated tax required by ORS 316.563 (1), if:

Â Â Â Â Â  (a) The estimated gross income of the individual from farming or fishing, including oyster farming, for the taxable year is at least two-thirds of the total estimated gross income from all sources for the taxable year; or

Â Â Â Â Â  (b) The gross income of the individual from farming or fishing, including oyster farming, shown on the return of the individual in the preceding taxable year is at least two-thirds of the total gross income from all sources shown on such return.

Â Â Â Â Â  (2) For purposes of computing gross income under this section, an individual who is a stockholder of one or more electing small business corporations for federal income tax purposes shall consider his or her share of the gross income of the electing small business corporation as his or her individual income. The electing small business corporation gross income shall be classed as farming, fishing, nonfarming or nonfishing as the case may be in carrying out the provisions of this section. [1980 c.7 Â§12]

Â Â Â Â Â  316.575 [1953 c.304 Â§69; 1955 c.595 Â§1; repealed by 1957 c.586 Â§19]

Â Â Â Â Â  316.577 Date of filing declaration. Except as provided in ORS 316.573, declarations of estimated tax required by ORS 316.563 (1) from individuals who are neither farmers nor fishermen for the purpose of that section shall be filed on or before April 15 of the taxable year, except that if the requirements of ORS 316.563 (1) are first met:

Â Â Â Â Â  (1) After April 1 and before June 2 of the taxable year, the declaration shall be filed on or before June 15 of the taxable year;

Â Â Â Â Â  (2) After June 1 and before September 2 of the taxable year, the declaration shall be filed on or before September 15 of the taxable year; or

Â Â Â Â Â  (3) After September 1 of the taxable year, the declaration shall be filed on or before January 15 of the succeeding year. [1980 c.7 Â§11; 1981 c.678 Â§2; 1983 c.162 Â§64; 2003 c.46 Â§41]

Â Â Â Â Â  316.579 Amount of estimated tax to be paid with declaration; installment schedule; prepayment of installment. (1) An individual required to make a declaration of estimated tax under ORS 316.563 shall pay the estimated tax as provided in subsections (2) to (6) of this section.

Â Â Â Â Â  (2) If the declaration is filed on or before April 15 of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, the second and third on June 15 and September 15 of the taxable year, and the fourth on January 15 of the succeeding year.

Â Â Â Â Â  (3) If the declaration is filed after April 15 and not after June 15 of the taxable year, and is not required by ORS 316.577 to be filed on or before April 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, the second on September 15 of the calendar year, and the third on January 15 of the succeeding taxable year.

Â Â Â Â Â  (4) If the declaration is filed after June 15 and not after September 15 of the taxable year, and is not required by ORS 316.577 to be filed on or before June 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of filing of the declaration, and the second on January 15 of the succeeding taxable year.

Â Â Â Â Â  (5) If the declaration is filed after September 15 of the taxable year and is not required by ORS 316.577 to be filed on or before September 15 of the taxable year, the estimated tax shall be paid in full at the time of filing of the declaration.

Â Â Â Â Â  (6) If the declaration is filed after the time prescribed in ORS 316.577, subsections (3) to (5) of this section shall not apply. Instead, there shall be paid at the time of filing all installments of estimated tax that would have been payable on or before such time if the declaration had been filed within the time prescribed in ORS 316.577, and the remaining installments shall be paid at the times at which, and in the amounts in which, they would have been payable if the declaration had been so filed.

Â Â Â Â Â  (7) If a taxpayer does not file a declaration but files a return on or before January 31 of the succeeding year and pays in full the amount stated as due on the return:

Â Â Â Â Â  (a) If the declaration is not required to be filed during the taxable year, but is required to be filed on or before January 15, the return shall be considered as the declaration; and

Â Â Â Â Â  (b) If the tax shown on the return, as reduced by the sum of the credits against the tax allowed for purposes of this chapter, is greater than the estimated tax shown in an earlier declaration, or in the last amendment thereof, the return shall be considered as the amendment of the declaration permitted by ORS 316.563 (4) to be filed on or before January 15.

Â Â Â Â Â  (8) In the application of this section to a taxable year beginning on any date other than January 1, there shall be substituted for the 15th or last day of the month specified in this section, the 15th or last day of the corresponding month.

Â Â Â Â Â  (9) An individual may pay an installment of the estimated tax before the date prescribed for its payment.

Â Â Â Â Â  (10) Any payment of estimated tax received by the Department of Revenue shall first be applied to underpayments of estimated tax due for any prior installment due for the taxable year. Any excess amount shall be applied to the installment that next becomes due after the payment was received. [1980 c.7 Â§Â§16,20; 1981 c.678 Â§3; 1985 c.603 Â§7; 1987 c.293 Â§22; 1993 c.730 Â§43; 2003 c.46 Â§42]

Â Â Â Â Â  316.580 [1953 c.304 Â§70; 1955 c.595 Â§2; 1957 c.586 Â§17; renumbered 316.751]

Â Â Â Â Â  316.583 Effect of payment of estimated tax or installment; credit for overpayment of prior year taxes. (1) Payment of the estimated income tax or any installment shall be considered payment on account of the income taxes imposed by this chapter for the taxable year.

Â Â Â Â Â  (2) If there is an overpayment of income tax for a taxable year, the taxpayer may elect on a timely filed return for that taxable year (determined with regard to any extension of time for filing) to have the overpayment credited against an installment of estimated tax for the subsequent taxable year. The amount credited shall be deemed paid as estimated tax on the first date prescribed for payment of the estimated tax.

Â Â Â Â Â  (3) If there is an overpayment of income taxes for a taxable year, and the taxpayer elects on a return (including an amended return) for that taxable year filed after the due date (determined with regard to any extension of time for filing) to have the overpayment credited against an installment of estimated tax for a subsequent taxable year, the overpayment shall be credited against that installment of estimated tax. The amount credited shall be deemed paid as estimated tax on the date the return was filed.

Â Â Â Â Â  (4) The Department of Revenue may adopt rules which enable the taxpayer or department to credit against the estimated income tax the amount the taxpayer or the department determines to be an overpayment of the income tax for a preceding taxable year. [1980 c.7 Â§Â§19,21; 1993 c.726 Â§35]

Â Â Â Â Â  316.585 [1953 c.304 Â§71; 1955 c.595 Â§3; 1957 c.586 Â§18; renumbered 316.770]

Â Â Â Â Â  316.587 Effect of underpayment of estimated tax; computation of underpayment; interest; when not imposed. (1) Except as provided in subsection (5) of this section, if an individual makes an underpayment of estimated tax, interest shall accrue at the rate established under ORS 305.220 for each month, or fraction thereof, on the amount underpaid for the period the estimated tax or any installment remains unpaid. The penalty provisions contained in ORS chapter 314 for underpayment of tax shall not apply to underpayments of estimated tax under ORS 316.557 to 316.589.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, the amount of underpayment shall be the excess of the required installment over the amount (if any) of the installment paid on or before the due date for the installment.

Â Â Â Â Â  (3) The period of underpayment shall run from the date the installment was due to the earlier of the following dates:

Â Â Â Â Â  (a) The 15th day of the fourth month following the close of the taxable year; or

Â Â Â Â Â  (b) With respect to any portion of the underpayment, the date on which the portion is paid.

Â Â Â Â Â  (4) For purposes of subsection (3)(b) of this section, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

Â Â Â Â Â  (5)(a) Interest accruing under subsection (1) of this section shall not be imposed if the individual was a resident of this state throughout the preceding taxable year and had no tax liability for that year, and the preceding taxable year was a taxable year of 12 months.

Â Â Â Â Â  (b) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax to the extent that the Department of Revenue determines that by reason of casualty, disaster or other unusual circumstances the imposition of interest would be against equity and good conscience.

Â Â Â Â Â  (c) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax if the department determines that:

Â Â Â Â Â  (A) In the tax year the estimated tax payment was required to be made or in the tax year preceding such tax year, the taxpayer (i) retired after having attained age 62 or (ii) became disabled; and

Â Â Â Â Â  (B) The underpayment was due to reasonable cause and not to willful neglect.

Â Â Â Â Â  (d) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax attributable to the pro rata share of a shareholder of the income of an S corporation if:

Â Â Â Â Â  (A) The income is taxable income for an initial year for which S corporation status is elected for the corporation; and

Â Â Â Â Â  (B) The shareholder is a nonresident or for the preceding taxable year was a part-year resident for Oregon tax purposes.

Â Â Â Â Â  (6) For purposes of this section, the estimated tax shall be computed without any reduction for the amount of credit estimated to be allowed to the individual for the taxable year under ORS 316.187. The amount of the credit allowed under ORS 316.187 for the taxable year shall be considered a payment of estimated tax. An equal part of the credit shall be considered paid on each installment date for the taxable year, unless the taxpayer establishes the date on which all amounts were actually withheld, in which case the amount so withheld shall be considered payment of estimated tax on the dates on which the amounts were actually withheld.

Â Â Â Â Â  (7) For purposes of subsections (5) and (8) of this section, the term ÂtaxÂ means the tax imposed by this chapter minus any credits against tax allowed for purposes of this chapter, other than the credit against tax provided by ORS 316.187.

Â Â Â Â Â  (8) For purposes of subsections (2) and (4) of this section, the term Ârequired installmentÂ means the amount of the installment that would be due if the estimated tax were equal to the lesser of:

Â Â Â Â Â  (a) Ninety percent of the tax shown on the return for the taxable year (or, if no return is filed, 90 percent of the tax for such year);

Â Â Â Â Â  (b) If the preceding taxable year was a taxable year of 12 months, the percentage of the tax shown on the return filed by the individual for the preceding taxable year that is established by the Department of Revenue by rule; or

Â Â Â Â Â  (c) Ninety percent of the tax for the taxable year computed by placing on an annualized basis the taxable income for the months in the taxable year ending before the month in which the installment is required to be paid.

Â Â Â Â Â  (9) For purposes of subsection (8) of this section:

Â Â Â Â Â  (a) If an amended return is filed on or before the return due date (determined with regard to any extension of time granted to the taxpayer), then the term ÂreturnÂ means the amended return.

Â Â Â Â Â  (b) If during initial processing of the return the department adjusts the amount of tax due, then the term Âtax shown on the returnÂ means the tax as adjusted by the department. This paragraph shall not apply if it is ultimately determined that the adjustment was improper.

Â Â Â Â Â  (c) The department shall consider the provisions of section 6654 of the Internal Revenue Code. [1980 c.7 Â§22; 1982 s.s.1 c.16 Â§21; 1985 c.603 Â§8; 1987 c.293 Â§22a; 1989 c.625 Â§13b; 1991 c.457 Â§7h; 1993 c.726 Â§35a; 1995 c.556 Â§5; 1999 c.90 Â§18; 2001 c.660 Â§4]

Â Â Â Â Â  316.588 When interest on underpayment not imposed. (1) Interest accruing under ORS 316.587 shall not be imposed for any taxable year if the tax shown on the return for the taxable year (or, if no return is filed, the tax), minus the sum of any credits allowable for purposes of this chapter, including the credit allowable under ORS 316.187, is less than the amount established by rule adopted under ORS 316.563 (2).

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) If an amended return is filed on or before the return due date (determined with regard to any extension of time granted to the taxpayer), then the term ÂreturnÂ means the amended return.

Â Â Â Â Â  (b) If during initial processing of the return the Department of Revenue adjusts the amount of tax due, then the term Âtax shown on the returnÂ means the tax as adjusted by the department. This paragraph shall not apply if it is ultimately determined that the adjustment was improper. [1987 c.293 Â§22c; 1993 c.726 Â§35b; 1999 c.90 Â§19; 2001 c.660 Â§5]

Â Â Â Â Â  316.589 Application to short tax years and tax years beginning on other than January 1. (1) The application of ORS 316.557 to 316.589 to taxable years of less than 12 months shall be in accordance with rules adopted by the Department of Revenue.

Â Â Â Â Â  (2) In the application of ORS 316.557 to 316.589 to a taxable year beginning on any date other than January 1 there shall be substituted, for the months specified in ORS 316.557 to 316.589, the months which correspond thereto. [1980 c.7 Â§Â§14,15; 1985 c.603 Â§9]

Â Â Â Â Â  316.590 [1953 c.304 Â§72; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.605 [1953 c.304 Â§73; 1955 c.590 Â§1; repealed by 1957 c.632 Â§1 (314.405 enacted in lieu of 316.605 and 317.405)]

Â Â Â Â Â  316.610 [1953 c.304 Â§74; 1953 c.552 Â§14; 1957 c.17 Â§1; repealed by 1957 c.632 Â§1 (314.410 enacted in lieu of 316.610 and 317.410)]

Â Â Â Â Â  316.615 [1953 c.304 Â§75; 1953 c.552 Â§15; 1955 c.583 Â§1; 1957 c.23 Â§1; repealed by 1957 c.632 Â§1 (314.415 enacted in lieu of 316.615 and 317.415)]

Â Â Â Â Â  316.620 [1953 c.304 Â§76; 1955 c.355 Â§1; repealed by 1957 c.632 Â§1 (314.420 enacted in lieu of 316.620, 317.370 and 317.420)]

Â Â Â Â Â  316.625 [1953 c.304 Â§77; repealed by 1957 c.632 Â§1 (314.425 enacted in lieu of 316.625 and 317.425)]

Â Â Â Â Â  316.630 [1953 c.304 Â§78; repealed by 1957 c.632 Â§1 (314.430 enacted in lieu of 316.630 and 317.430)]

Â Â Â Â Â  316.635 [1953 c.304 Â§79; repealed by 1957 c.632 Â§1 (314.435 enacted in lieu of 316.635 and 317.435)]

Â Â Â Â Â  316.640 [1953 c.304 Â§80; repealed by 1957 c.632 Â§1 (314.440 enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  316.645 [1953 c.304 Â§81; 1961 c.504 Â§3; repealed by 1969 c.166 Â§8 and 1969 c.493 Â§99]

Â Â Â Â Â  316.650 [1953 c.304 Â§82; 1953 c.552 Â§16; repealed by 1957 c.632 Â§1 (314.445 enacted in lieu of 316.650 and 317.455)]

Â Â Â Â Â  316.655 [1953 c.304 Â§83; 1953 c.552 Â§17; repealed by 1957 c.632 Â§1 (subsections (1) and (2) of 314.450 enacted in lieu of 316.655 and 317.460)]

Â Â Â Â Â  316.660 [1953 c.304 Â§84; repealed by 1957 c.632 Â§1 (314.455 enacted in lieu of 316.660 and 317.465)]

Â Â Â Â Â  316.665 [1953 c.304 Â§85; 1953 c.552 Â§18; 1955 c.588 Â§1; repealed by 1957 c.632 Â§1 (314.460 enacted in lieu of 316.665 and 317.470)]

Â Â Â Â Â  316.670 [1953 c.304 Â§86; repealed by 1957 c.632 Â§1 (314.465 enacted in lieu of 316.670 and 317.475)]

Â Â Â Â Â  316.675 [1953 c.304 Â§87; 1953 c.552 Â§19; repealed by 1957 c.632 Â§1 (314.470 enacted in lieu of 316.675 and 317.480)]

MODIFICATIONS OF TAXABLE INCOME

(Generally)

Â Â Â Â Â  316.680 Modification of taxable income. (1) There shall be subtracted from federal taxable income:

Â Â Â Â Â  (a) The interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission or instrumentality of the United States to the extent includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the United States. However, the amount subtracted under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph, and by any expenses incurred in the production of interest or dividend income described in this paragraph to the extent that such expenses, including amortizable bond premiums, are deductible in determining federal taxable income.

Â Â Â Â Â  (b) The amount of any federal income taxes accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refunds of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (c)(A) If the taxpayer does not qualify for the subtraction under subparagraph (B) of this paragraph, compensation (other than pension or retirement pay) received for active service performed by a member of the Armed Forces of the United States in an amount not to exceed $3,000 per annum.

Â Â Â Â Â  (B) For the tax year of initial draft or enlistment into the Armed Forces of the United States or for the tax year of discharge from or termination of full-time active duty for the Armed Forces of the United States, compensation (other than pension or retirement pay or pay for service when on military reserve duty) paid by the Armed Forces of the United States for services performed outside this state, if the taxpayer is on active duty as a full-time officer, enlistee or draftee, with the Armed Forces of the United States.

Â Â Â Â Â  (d) Amounts allowable under sections 2621(a)(2) and 2622(b) of the Internal Revenue Code to the extent that the taxpayer does not elect under section 642(g) of the Internal Revenue Code to reduce federal taxable income by those amounts.

Â Â Â Â Â  (e) Any supplemental payments made to JOBS Plus Program participants under ORS 411.892.

Â Â Â Â Â  (f)(A) Federal pension income that is attributable to federal employment occurring before October 1, 1991. Federal pension income that is attributable to federal employment occurring before October 1, 1991, shall be determined by multiplying the total amount of federal pension income for the tax year by the ratio of the number of months of federal creditable service occurring before October 1, 1991, over the total number of months of federal creditable service.

Â Â Â Â Â  (B) The subtraction allowed under this paragraph applies only to federal pension income received at a time when:

Â Â Â Â Â  (i) Benefit increases provided under chapter 569, Oregon Laws 1995, are in effect; or

Â Â Â Â Â  (ii) Public Employees Retirement System benefits received for service prior to October 1, 1991, are exempt from state income tax.

Â Â Â Â Â  (C) As used in this paragraph:

Â Â Â Â Â  (i) ÂFederal creditable serviceÂ means those periods of time for which a federal employee earned a federal pension.

Â Â Â Â Â  (ii) ÂFederal pensionÂ means any form of retirement allowance provided by the federal government, its agencies or its instrumentalities to retirees of the federal government or their beneficiaries.

Â Â Â Â Â  (g) Any amount included in federal taxable income for the tax year that is attributable to the conversion of a regular individual retirement account into a Roth individual retirement account described in section 408A of the Internal Revenue Code, to the extent that:

Â Â Â Â Â  (A) The amount was subject to the income tax of another state or the District of Columbia in a prior tax year; and

Â Â Â Â Â  (B) The taxpayer was a resident of the other state or the District of Columbia for that prior tax year.

Â Â Â Â Â  (h) Any amounts awarded to the taxpayer by the Public Safety Memorial Fund Board under ORS 243.954 to 243.974 to the extent that the taxpayer has not taken the amount as a deduction in determining the taxpayerÂs federal taxable income for the tax year.

Â Â Â Â Â  (i) If included in taxable income for federal tax purposes, the amount withdrawn during the tax year in qualified withdrawals from a college savings network account established under ORS 348.841 to 348.873.

Â Â Â Â Â  (2) There shall be added to federal taxable income:

Â Â Â Â Â  (a) Interest or dividends, exempt from federal income tax, on obligations or securities of any foreign state or of a political subdivision or authority of any foreign state. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (b) Interest or dividends on obligations of any authority, commission, instrumentality and territorial possession of the United States that by the laws of the United States are exempt from federal income tax but not from state income taxes. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (c) The amount of any federal estate taxes allocable to income in respect of a decedent not taxable by Oregon.

Â Â Â Â Â  (d) The amount of any allowance for depletion in excess of the taxpayerÂs adjusted basis in the property depleted, deducted on the taxpayerÂs federal income tax return for the taxable year, pursuant to sections 613, 613A, 614, 616 and 617 of the Internal Revenue Code.

Â Â Â Â Â  (e) For taxable years beginning on or after January 1, 1985, the dollar amount deducted under section 151 of the Internal Revenue Code for personal exemptions for the taxable year.

Â Â Â Â Â  (f) The amount taken as a deduction on the taxpayerÂs federal return for unused qualified business credits under section 196 of the Internal Revenue Code.

Â Â Â Â Â  (g) The amount of any increased benefits paid to a taxpayer under chapter 569, Oregon Laws 1995, under the provisions of chapter 796, Oregon Laws 1991, and under section 26, chapter 815, Oregon Laws 1991, that is not includable in the taxpayerÂs federal taxable income under the Internal Revenue Code.

Â Â Â Â Â  (h) The amount of any long term care insurance premiums paid or incurred by the taxpayer during the tax year if:

Â Â Â Â Â  (A) The amount is taken into account as a deduction on the taxpayerÂs federal return for the tax year; and

Â Â Â Â Â  (B) The taxpayer claims the credit allowed under ORS 315.610 for the tax year.

Â Â Â Â Â  (i) Any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068.

Â Â Â Â Â  (j) If the taxpayer makes a nonqualified withdrawal, as defined in ORS 348.841, from a college savings network account established under ORS 348.841 to 348.873, the amount of the withdrawal that is attributable to contributions that were subtracted from federal taxable income under ORS 316.699.

Â Â Â Â Â  (3) Discount and gain or loss on retirement or disposition of obligations described under subsection (2)(a) of this section issued on or after January 1, 1985, shall be treated for purposes of this chapter in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a foreign state or a political subdivision of a foreign state, were not tax exempt under the Internal Revenue Code. [Formerly 316.067; 1985 c.345 Â§7; 1985 c.802 Â§11; 1987 c.293 Â§23; 1987 c.647 Â§13; 1991 c.457 Â§7b; 1991 c.823 Â§3; 1995 c.556 Â§8; 1995 c.561 Â§17; 1995 c.746 Â§59; 1995 c.816 Â§32; 1997 c.99 Â§18; 1999 c.90 Â§22; 1999 c.403 Â§1; 1999 c.746 Â§12; 1999 c.981 Â§16; 1999 c.1005 Â§3; 1999 c.1007 Â§3; 2001 c.13 Â§1; 2001 c.212 Â§1; 2001 c.509 Â§18; 2003 c.280 Â§3]

Â Â Â Â Â  316.681 Interest or dividends to benefit self-employed or individual retirement accounts. ORS 316.680 (1)(a) shall apply to the interest or dividends described under ORS 316.680 (1)(a) to the extent such interest or dividends are includable in arriving at federal taxable income as distributions from plans to benefit the self-employed or from individual retirement accounts described under sections 401 to 408A of the Internal Revenue Code. [1985 c.738 Â§2; 2003 c.77 Â§18]

Â Â Â Â Â  316.683 State exempt-interest dividends. (1) A regulated investment company, or a pool of assets managed by a fiduciary, including a financial institution, shall be qualified to pay state exempt-interest dividends, as defined in subsection (2) of this section, to its shareholders or beneficiaries.

Â Â Â Â Â  (2) The term Âstate exempt-interest dividendÂ means any dividend or part thereof (other than a capital gain dividend, as defined in section 852(b) of the Internal Revenue Code) paid by a regulated investment company, or any pool of assets managed by a fiduciary, including but not limited to a financial institution, and designated by it as a state exempt-interest dividend in a written notice mailed to its shareholders or beneficiaries not later than 60 days after the close of its taxable year. If the aggregate amount so designated with respect to a taxable year (including state exempt-interest dividends paid after the close of the taxable year in the manner described in section 855 of the Internal Revenue Code) is greater than the excess of (a) the amount of interest and dividends received on obligations described in ORS 316.680 (1)(a), over (b) the sum of the amount of any deductible interest on indebtedness incurred to carry such obligations and the amount of any deductible expenses incurred in the production of interest and dividend income from such obligations, the portion of such distribution which shall constitute a state exempt-interest dividend shall be only that proportion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated. The exemption created by this section shall not exceed the portion of the dividend which is attributable to items of interest described in ORS 316.680 (1)(a).

Â Â Â Â Â  (3) A state exempt-interest dividend shall be treated by a shareholder or beneficiary for all purposes as an item of interest described in ORS 316.680 (1)(a). The shareholder or beneficiary shall subtract from federal taxable income the state exempt-interest dividends received with respect to the shares of a regulated investment company or any pool of assets managed by a fiduciary, including but not limited to a financial institution. However, the amount subtracted under this section shall be reduced (but not below zero) by an amount equal to any deductible interest on indebtedness incurred to carry such shares multiplied by the state exempt-interest dividends and divided by the total dividends on such shares for the taxable year.

Â Â Â Â Â  (4) If a shareholder of a regulated investment company, or a beneficiary of a pool of assets managed by a fiduciary, including a financial institution, receives a state exempt-interest dividend with respect to any share, and the share is held by the taxpayer for six months or less, then any loss on the sale or exchange of the share shall, to the extent of the amount the state exempt-interest dividend, be disallowed. The Department of Revenue may adopt rules that reduce the holding period requirements to less than six months.

Â Â Â Â Â  (5) As used in this section, Âfinancial institutionÂ means a financial institution as defined in ORS 706.008. [1987 c.293 Â§12b; 1989 c.988 Â§2; 1993 c.18 Â§81; 1993 c.229 Â§24; 1993 c.318 Â§13; 1997 c.631 Â§457]

Â Â Â Â Â  316.685 Federal income tax deductions; accrual method of accounting required; adjustment for federal earned income credit. (1)(a) The federal income tax deduction provided by ORS 316.680 shall be as reported on the taxpayerÂs original return and shall be computed on the accrual method of accounting. Any adjustments to the federal income tax deduction now or hereafter required by Oregon law, including but not limited to the elimination of the self-employment tax, also shall be computed and eliminated according to the accrual method of accounting.

Â Â Â Â Â  (b) For purposes of calculating the amount of the deduction for federal income taxes provided under ORS 316.680, the taxpayer shall not take into account any amount of the earned income credit provided under section 32 of the Internal Revenue Code that reduced the amount of the taxpayerÂs federal income tax liability for the tax year.

Â Â Â Â Â  (2) If refunds or additional assessments result from an adjustment whether initiated by the federal or state government or the taxpayer after the filing of the original return by the taxpayer, any additional federal taxes shall be deductible by the Oregon taxpayer under this section in the year in which the adjustment is finally determined or paid whichever is later. In the case of a refund the tax reduction shall be added to the taxpayerÂs income in the year in which the refund is received.

Â Â Â Â Â  (3) For purposes of this chapter, federal income tax does not include the following:

Â Â Â Â Â  (a) Taxes, contributions or other payments paid by employees in pursuance of federal laws relating to Social Security, railroad retirement, unemployment compensation or old age benefits.

Â Â Â Â Â  (b) Taxes paid pursuant to the Self-Employment Contribution Act, subtitle A, chapter 2, Internal Revenue Code. [Formerly 316.072; 1987 c.293 Â§24; 1997 c.692 Â§4]

Â Â Â Â Â  316.687 Amount in excess of standard deduction for child, if childÂs income included on parentÂs federal return; limitation. There shall be added to federal taxable income of a parent who makes an election under section 1(g)(7)(B) of the Internal Revenue Code any amount in excess of the standard deduction allowed for a child under ORS 316.695 (8) but not in excess of the amount described in section 1(g)(7)(B)(i) of the Internal Revenue Code (twice the amount in effect for the taxable year under section 63(c)(5)(A) of the Internal Revenue Code). The addition under this section shall be made for each child whose income is included in the taxable income of the parent under section 1(g)(7)(B) of the Internal Revenue Code. [1989 c.625 Â§13; 1991 c.457 Â§7c; 1997 c.839 Â§23; 1999 c.917 Â§2]

Â Â Â Â Â  316.690 Foreign income taxes. (1) Subject to subsection (2) of this section, in addition to other modifications provided in this chapter, and if a taxpayer elects to take foreign income taxes imposed for the taxable year by a foreign country as a credit on the federal income tax return or does not itemize personal deductions on the federal income tax return, there shall be subtracted from federal taxable income in the computation of state taxable income the amount of foreign income taxes imposed for the taxable year by a foreign country.

Â Â Â Â Â  (2) The deduction for foreign country income taxes provided by this section shall be limited as follows:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the sum of foreign country income taxes deducted in computing state taxable income and the modification for federal income taxes authorized by ORS 316.680 (1)(b) as limited by ORS 316.695 (3) shall not exceed $3,000.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the sum described in paragraph (a) of this subsection shall be limited to $1,500. [Formerly 316.071; 1985 c.345 Â§8; 1987 c.293 Â§24a]

Â Â Â Â Â  316.695 Additional modifications of taxable income. (1) In addition to the modifications to federal taxable income contained in this chapter, there shall be added to or subtracted from federal taxable income:

Â Â Â Â Â  (a) If, in computing federal income tax for a taxable year, the taxpayer deducted itemized deductions, as defined in section 63(d) of the Internal Revenue Code, the taxpayer shall add the amount of itemized deductions deducted (the itemized deductions less an amount, if any, by which the itemized deductions are reduced under section 68 of the Internal Revenue Code).

Â Â Â Â Â  (b) If, in computing federal income tax for a taxable year, the taxpayer deducted the standard deduction, as defined in section 63(c) of the Internal Revenue Code, the taxpayer shall add the amount of the standard deduction deducted.

Â Â Â Â Â  (c)(A) From federal taxable income there shall be subtracted the larger of (i) the taxpayerÂs itemized deductions or (ii) a standard deduction. Except as provided in subsection (8) of this section, for purposes of this subparagraph, Âstandard deductionÂ means the sum of the basic standard deduction and the additional standard deduction.

Â Â Â Â Â  (B) For purposes of subparagraph (A) of this paragraph, the basic standard deduction is:

Â Â Â Â Â  (i) $3,280, in the case of joint return filers or a surviving spouse;

Â Â Â Â Â  (ii) $1,640, in the case of an individual who is not a married individual and is not a surviving spouse;

Â Â Â Â Â  (iii) $1,640, in the case of a married individual who files a separate return; or

Â Â Â Â Â  (iv) $2,640, in the case of a head of household.

Â Â Â Â Â  (C)(i) For purposes of subparagraph (A) of this paragraph for tax years beginning on or after January 1, 2003, the Department of Revenue shall annually recompute the basic standard deduction for each category of return filer listed under subparagraph (B) of this paragraph. The basic standard deduction shall be computed by dividing the average U.S. City Average Consumer Price Index for the second quarter of the current calendar year by the average U.S. City Average Consumer Price Index for the second quarter of 2002, then multiplying that quotient by the amount listed under subparagraph (B) of this paragraph for each category of return filer.

Â Â Â Â Â  (ii) If any change in the maximum household income determined under this subparagraph is not a multiple of $5, the increase shall be rounded to the next lower multiple of $5.

Â Â Â Â Â  (iii) As used in this subparagraph, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (D) For purposes of subparagraph (A) of this paragraph, the additional standard deduction is the sum of each additional amount to which the taxpayer is entitled under subsection (7) of this section.

Â Â Â Â Â  (E) As used in subparagraph (B) of this paragraph, Âsurviving spouseÂ and Âhead of householdÂ have the meaning given those terms in section 2 of the Internal Revenue Code.

Â Â Â Â Â  (F) In the case of the following, the standard deduction referred to in subparagraph (A) of this paragraph shall be zero:

Â Â Â Â Â  (i) A husband or wife filing a separate return where the other spouse has claimed itemized deductions under subparagraph (A) of this paragraph;

Â Â Â Â Â  (ii) A nonresident alien individual;

Â Â Â Â Â  (iii) An individual making a return for a period of less than 12 months on account of a change in his or her annual accounting period;

Â Â Â Â Â  (iv) An estate or trust;

Â Â Â Â Â  (v) A common trust fund; or

Â Â Â Â Â  (vi) A partnership.

Â Â Â Â Â  (d) For the purposes of paragraph (c)(A) of this subsection, the taxpayerÂs itemized deductions are the sum of:

Â Â Â Â Â  (A) The taxpayerÂs itemized deductions as defined in section 63(d) of the Internal Revenue Code (reduced, if applicable, as described under section 68 of the Internal Revenue Code) minus the deduction for Oregon income tax (reduced, if applicable, by the proportion that the reduction in federal itemized deductions resulting from section 68 of the Internal Revenue Code bears to the amount of federal itemized deductions as defined for purposes of section 68 of the Internal Revenue Code); and

Â Â Â Â Â  (B) The amount that may be taken into account under section 213(a) of the Internal Revenue Code, not to exceed seven and one-half percent of the federal adjusted gross income of the taxpayer, if the taxpayer has attained the following age before the close of the taxable year, or, in the case of a joint return, if either taxpayer has attained the following age before the close of the taxable year:

Â Â Â Â Â  (i) For taxable years beginning on or after January 1, 1991, and before January 1, 1993, a taxpayer must attain 58 years of age before the close of the taxable year.

Â Â Â Â Â  (ii) For taxable years beginning on or after January 1, 1993, and before January 1, 1995, a taxpayer must attain 59 years of age before the close of the taxable year.

Â Â Â Â Â  (iii) For taxable years beginning on or after January 1, 1995, and before January 1, 1997, a taxpayer must attain 60 years of age before the close of the taxable year.

Â Â Â Â Â  (iv) For taxable years beginning on or after January 1, 1997, and before January 1, 1999, a taxpayer must attain 61 years of age before the close of the taxable year.

Â Â Â Â Â  (v) For taxable years beginning on or after January 1, 1999, a taxpayer must attain 62 years of age before the close of the taxable year.

Â Â Â Â Â  (2)(a) There shall be subtracted from federal taxable income any portion of the distribution of a pension, profit-sharing, stock bonus or other retirement plan, representing that portion of contributions which were taxed by the State of Oregon but not taxed by the federal government under laws in effect for tax years beginning prior to January 1, 1969, or for any subsequent year in which the amount that was contributed to the plan under the Internal Revenue Code was greater than the amount allowed under this chapter.

Â Â Â Â Â  (b) Interest or other earnings on any excess contributions of a pension, profit-sharing, stock bonus or other retirement plan not permitted to be deducted under paragraph (a) of this subsection shall not be added to federal taxable income in the year earned by the plan and shall not be subtracted from federal taxable income in the year received by the taxpayer.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection and subsection (4) of this section, there shall be added to federal taxable income the amount of any federal income taxes in excess of $5,500, accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the amount added shall be in the amount of any federal income taxes in excess of $2,750, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (c)(A) For a calendar year beginning on or after January 1, 2008, the Department of Revenue shall make a cost-of-living adjustment to the federal income tax threshold amount described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (B) The cost-of-living adjustment for a calendar year is the percentage by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the period beginning September 1, 2005, and ending August 31, 2006.

Â Â Â Â Â  (C) As used in this paragraph, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (D) If any adjustment determined under subparagraph (B) of this paragraph is not a multiple of $50, the adjustment shall be rounded to the next lower multiple of $50.

Â Â Â Â Â  (E) The adjustment shall apply to all tax years beginning in the calendar year for which the adjustment is made.

Â Â Â Â Â  (4)(a) In addition to the adjustments required by ORS 316.130, a full-year nonresident individual shall add to taxable income a proportion of any accrued federal income taxes as computed under ORS 316.685 in excess of $5,500 in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the amount added under this subsection shall be computed in a manner consistent with the computation of the amount to be added in the case of a husband and wife filing separate returns under subsection (3) of this section. The method of computation shall be determined by the Department of Revenue by rule.

Â Â Â Â Â  (5) Subsections (3)(b) and (4)(b) of this section shall not apply to married individuals living apart as defined in section 7703(b) of the Internal Revenue Code.

Â Â Â Â Â  (6)(a) For tax years beginning on or after January 1, 1981, and prior to January 1, 1983, income or loss taken into account in determining federal taxable income by a shareholder of an S corporation pursuant to sections 1373 to 1375 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income, to the extent that as income or loss of the S corporation, they were required to be adjusted under the provisions of ORS chapter 317.

Â Â Â Â Â  (b) For tax years beginning on or after January 1, 1983, items of income, loss or deduction taken into account in determining federal taxable income by a shareholder of an S corporation pursuant to sections 1366 to 1368 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income, to the extent that as items of income, loss or deduction of the shareholder the items are required to be adjusted under the provisions of this chapter.

Â Â Â Â Â  (c) The tax years referred to in paragraphs (a) and (b) of this subsection are those of the S corporation.

Â Â Â Â Â  (d) As used in paragraph (a) of this subsection, an S corporation refers to an electing small business corporation.

Â Â Â Â Â  (7)(a) The taxpayer shall be entitled to an additional amount, as referred to in subsection (1)(c)(A) and (D) of this section, of $1,000:

Â Â Â Â Â  (A) For himself or herself if he or she has attained age 65 before the close of his or her taxable year; and

Â Â Â Â Â  (B) For the spouse of the taxpayer if the spouse has attained age 65 before the close of the taxable year and an additional exemption is allowable to the taxpayer for such spouse for federal income tax purposes under section 151(b) of the Internal Revenue Code.

Â Â Â Â Â  (b) The taxpayer shall be entitled to an additional amount, as referred to in subsection (1)(c)(A) and (D) of this section, of $1,000:

Â Â Â Â Â  (A) For himself or herself if he or she is blind at the close of the taxable year; and

Â Â Â Â Â  (B) For the spouse of the taxpayer if the spouse is blind as of the close of the taxable year and an additional exemption is allowable to the taxpayer for such spouse for federal income tax purposes under section 151(b) of the Internal Revenue Code. For purposes of this subparagraph, if the spouse dies during the taxable year, the determination of whether such spouse is blind shall be made immediately prior to death.

Â Â Â Â Â  (c) In the case of an individual who is not married and is not a surviving spouse, paragraphs (a) and (b) of this subsection shall be applied by substituting Â$1,200Â for Â$1,000.Â

Â Â Â Â Â  (d) For purposes of this subsection, an individual is blind only if his or her central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his or her visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees.

Â Â Â Â Â  (8) In the case of an individual with respect to whom a deduction under section 151 of the Internal Revenue Code is allowable for federal income tax purposes to another taxpayer for a taxable year beginning in the calendar year in which the individualÂs taxable year begins, the basic standard deduction (referred to in subsection (1)(c)(B) of this section) applicable to such individual for such individualÂs taxable year shall equal the lesser of:

Â Â Â Â Â  (a) The amount allowed to the individual under section 63(c)(5) of the Internal Revenue Code for federal income tax purposes for the tax year for which the deduction is being claimed; or

Â Â Â Â Â  (b) The amount determined under subsection (1)(c)(B) of this section. [Formerly 316.068; 1985 c.141 Â§6; 1985 c.345 Â§9; 1985 c.802 Â§12; 1987 c.293 Â§25; 1989 c.625 Â§14; 1989 c.626 Â§8; 1991 c.457 Â§7d; 1991 c.823 Â§12; 1995 c.556 Â§9; 1997 c.99 Â§2; 1999 c.917 Â§1; 2001 c.221 Â§1; 2001 c.660 Â§14; 2002 s.s.3 c.8 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 8, Oregon Laws 2002 (third special session), provides:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding ORS 316.695 (3)(a) and except as otherwise provided in this section, there shall be added to federal taxable income the amount of any federal income taxes in excess of the amount set forth in this subsection that is accrued by the taxpayer during the tax year as described in ORS 316.685, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received:

Â Â Â Â Â  (a) For tax years beginning on or after January 1, 2002, and before January 1, 2003, $3,250.

Â Â Â Â Â  (b) For tax years beginning on or after January 1, 2003, and before January 1, 2004, $3,500.

Â Â Â Â Â  (c) For tax years beginning on or after January 1, 2004, and before January 1, 2005, $4,000.

Â Â Â Â Â  (d) For tax years beginning on or after January 1, 2005, and before January 1, 2006, $4,500.

Â Â Â Â Â  (e) For tax years beginning on or after January 1, 2006, and before January 1, 2007, $5,000.

Â Â Â Â Â  (2) Notwithstanding ORS 316.695 (3)(b), in the case of a husband and wife filing separate tax returns, the amount added to federal taxable income shall be the amount of any federal income taxes in excess of the amount set forth in this subsection, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received:

Â Â Â Â Â  (a) For tax years beginning on or after January 1, 2002, and before January 1, 2003, $1,625.

Â Â Â Â Â  (b) For tax years beginning on or after January 1, 2003, and before January 1, 2004, $1,750.

Â Â Â Â Â  (c) For tax years beginning on or after January 1, 2004, and before January 1, 2005, $2,000.

Â Â Â Â Â  (d) For tax years beginning on or after January 1, 2005, and before January 1, 2006, $2,250.

Â Â Â Â Â  (e) For tax years beginning on or after January 1, 2006, and before January 1, 2007, $2,500.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 316.695 (4), in addition to the adjustments required by ORS 316.130, a full-year nonresident individual shall add to taxable income a proportion of any accrued federal taxes as computed under ORS 316.685 in excess of the amount set forth in this subsection in the proportion provided in ORS 316.117:

Â Â Â Â Â  (A) For tax years beginning on or after January 1, 2002, and before January 1, 2003, $3,250.

Â Â Â Â Â  (B) For tax years beginning on or after January 1, 2003, and before January 1, 2004, $3,500.

Â Â Â Â Â  (C) For tax years beginning on or after January 1, 2004, and before January 1, 2005, $4,000.

Â Â Â Â Â  (D) For tax years beginning on or after January 1, 2005, and before January 1, 2006, $4,500.

Â Â Â Â Â  (E) For tax years beginning on or after January 1, 2006, and before January 1, 2007, $5,000.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the amount added under this subsection shall be computed in a manner consistent with the computation of the amount to be added in the case of a husband and wife filing separate returns under subsection (2) of this section. The method of computation shall be determined by the Department of Revenue by rule. [2002 s.s.3 c.8 Â§3]

Â Â Â Â Â  Note: 316.695 (4) and (5) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.697 Fiduciary adjustment. There shall be added to or subtracted from federal taxable income, as the case may be, the taxpayerÂs share of the fiduciary adjustment determined under ORS 316.287. [Formerly 316.077]

Â Â Â Â Â  316.698 Subtraction for qualifying film production labor rebates. If the amount received as a labor rebate under section 1, chapter 559, Oregon Laws 2005, is included in federal taxable income for federal tax purposes, then the amount shall be subtracted from federal taxable income for purposes of determining Oregon taxable income under this chapter. [2005 c.559 Â§8]

Â Â Â Â Â  316.699 Subtraction for college savings network account contributions; limitations; carryforward. (1) There shall be subtracted from federal taxable income the amount contributed to a college savings network account established under ORS 348.841 to 348.873.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a subtraction under this section may not exceed the lesser of:

Â Â Â Â Â  (a) $2,000 for the tax year or, in the case of a married individual filing separately, $1,000 for the tax year; and

Â Â Â Â Â  (b) If an amount is carried forward to a succeeding tax year under subsection (3) of this section, the balance in the college savings network account at the close of the tax year for which the subtraction is being made.

Â Â Â Â Â  (3) Any amounts contributed to a college savings network account that are not subtracted from federal taxable income because of the monetary limitations imposed by subsection (2) of this section may be carried forward for four succeeding tax years and subtracted from federal taxable income in any of those succeeding tax years in an amount that does not exceed the monetary limitations imposed by subsection (2) of this section.

Â Â Â Â Â  (4) The amount contributed to a college savings network account may be subtracted from a preceding tax year if the contribution is made before the taxpayer files a return or before the 15th day of the fourth month following the closing of the taxpayerÂs tax year, whichever is earlier. [2003 c.280 Â§2]

Â Â Â Â Â  316.701 [1983 c.162 Â§61; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.705 [1953 c.304 Â§88; repealed by 1957 c.632 Â§1 (314.805 enacted in lieu of 316.705 and 317.505)]

Â Â Â Â Â  316.706 [1957 c.586 Â§6; 1959 c.76 Â§1; 1961 c.506 Â§2; 1961 c.623 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.707 Computation of depreciation of property under federal law; applicability. (1) To the extent that the amount allowed as a deduction under section 168 of the Internal Revenue Code (Accelerated Cost Recovery System) exceeds, or is less than, the amount that would be allowed as a deduction for depreciation for the property under the federal Internal Revenue Code as amended and in effect on December 31, 1980, the difference shall be added to, or subtracted from federal taxable income, whichever is applicable.

Â Â Â Â Â  (2) The modifications required by subsection (1) of this section apply only to the differences in the computation of depreciation (reasonable allowance for exhaustion, wear, tear and obsolescence) under the Accelerated Cost Recovery System and the other methods of depreciation. Nothing in this section shall be construed to govern the eligibility of property for depreciation, or other provisions of the Internal Revenue Code which do not directly govern the computation of the deduction amount for recovery property.

Â Â Â Â Â  (3) There shall be added to federal taxable income any amount deducted under section 179 of the Internal Revenue Code (election to expense certain depreciable business assets). However, any asset with respect to which this section applies may be depreciated as otherwise provided under this chapter.

Â Â Â Â Â  (4) Income included in federal taxable income by a shareholder of an S corporation pursuant to sections 1366 to 1368 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income as required by the provisions of this section.

Â Â Â Â Â  (5) This section shall not apply to property placed in service in taxable years beginning on or after January 1, 1985. [1983 c.162 Â§67; 1985 c.802 Â§13]

Â Â Â Â Â  316.710 [1953 c.304 Â§89; repealed by 1957 c.632 Â§1 (subsections (2), (3) and (4) of 306.040 enacted in lieu of 316.710)]

Â Â Â Â Â  316.711 [1957 c.586 Â§7; 1959 c.593 Â§7 (referred and rejected); 1961 c.623 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.714 [1957 c.586 Â§7; 1959 c.593 Â§8 (referred and rejected); 1963 c.627 Â§17 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.715 [1953 c.304 Â§90; repealed by 1957 c.632 Â§1 (314.810 enacted in lieu of 316.715)]

Â Â Â Â Â  316.716 Differences in basis on federal and state return. (1) Upon the taxable sale, exchange or disposition of any asset in a tax year beginning on or after January 1, 1983, federal taxable income shall be increased or decreased by an amount which will reflect one or more of the following:

Â Â Â Â Â  (a) The difference in basis which results from the difference in depreciation or cost recovery, or expense claimed under section 179 of the Internal Revenue Code, allowed or allowable on the Oregon return and that allowed or allowable on the federal return for that asset;

Â Â Â Â Â  (b) The difference in basis which results when a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of the basis of an asset, and the federal credit is not allowable for Oregon tax purposes;

Â Â Â Â Â  (c) The difference in basis as a result of any deferral of gain which has been granted under federal tax law but not under Oregon tax law or granted under Oregon law but not granted under federal law;

Â Â Â Â Â  (d) The difference in basis under federal and Oregon tax law at the time the asset was acquired; or

Â Â Â Â Â  (e) Any other differences in the basis of the asset which are due to differences between federal and Oregon tax law.

Â Â Â Â Â  (2) There shall be added to or subtracted from federal taxable income any amount necessary to carry out the purposes of subsection (1) of this section.

Â Â Â Â Â  (3) If a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of a corresponding deduction, and the federal credit is not allowable for Oregon purposes, the taxpayer shall be allowed the deduction for Oregon tax purposes. [1983 c.162 Â§69; 1985 c.802 Â§14]

Â Â Â Â Â  316.718 [1989 c.625 Â§6; repealed by 1991 c.457 Â§24]

Â Â Â Â Â  316.720 [1953 c.304 Â§91; repealed by 1957 c.632 Â§1 (314.815 enacted in lieu of 316.720 and 317.505)]

Â Â Â Â Â  316.721 [1957 c.586 Â§12; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.723 [1983 c.162 Â§70; 1985 c.802 Â§15; 1987 c.293 Â§26; 1991 c.457 Â§7e; repealed by 1995 c.556 Â§43]

Â Â Â Â Â  316.725 [1953 c.304 Â§92; repealed by 1957 c.632 Â§1 (314.820 enacted in lieu of 316.725 and 317.520)]

Â Â Â Â Â  316.729 [1983 c.162 Â§73; 1995 c.556 Â§10; repealed by 2003 c.46 Â§43 and 2003 c.77 Â§26]

Â Â Â Â Â  316.730 [1953 c.304 Â§93; repealed by 1957 c.632 Â§1 (314.825 enacted in lieu of 316.730 and 317.525)]

Â Â Â Â Â  316.731 [1957 c.586 Â§13; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.735 [1953 c.304 Â§94; repealed by 1957 c.632 Â§1 (314.830 enacted in lieu of 316.735 and 317.530)]

Â Â Â Â Â  316.737 Amount specially taxed under federal law to be included in computation of state taxable income. If a taxpayer has taken a deduction to arrive at federal taxable income for the purpose of having that income taxed in a manner different from the taxation of federal taxable income, the amount which was deducted and specially taxed shall be added to federal taxable income in the computation of state taxable income. However, if any portion of the amount added was treated as capital gain in arriving at federal taxable income, that portion shall be treated as capital gain in the computation of state taxable income. [1983 c.162 Â§76; 1987 c.293 Â§27]

Â Â Â Â Â  316.738 Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property. (1) If gain is deferred upon the voluntary or involuntary disposition of property in an exchange that qualifies for deferral under section 1031 or 1033 of the Internal Revenue Code, and the property acquired in the exchange has a situs outside of this state, upon the sale or other disposition of the acquired property in a transaction in which gain or loss is recognized for federal tax purposes but is not taken into account in computing federal taxable income for Oregon tax purposes, there shall be added to federal taxable income the difference between:

Â Â Â Â Â  (a) The adjusted basis of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; and

Â Â Â Â Â  (b) The lesser of:

Â Â Â Â Â  (A) The fair market value of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; or

Â Â Â Â Â  (B) The fair market value of the acquired property on the date gain or loss from the sale or other disposition of the acquired property is recognized for federal tax purposes.

Â Â Â Â Â  (2) If the adjusted basis described in subsection (1)(a) of this section is larger than either value described in subsection (1)(b) of this section, the difference computed under subsection (1) of this section shall be subtracted from federal taxable income instead of being added to federal taxable income.

Â Â Â Â Â  (3) The Department of Revenue may require taxpayers owning property acquired in an exchange under section 1031 or 1033 of the Internal Revenue Code that has a situs outside of this state to file an annual report on the acquired property, and may adopt rules to implement reporting requirements under this section. [2001 c.509 Â§15]

Â Â Â Â Â  316.740 [1953 c.304 Â§95; 1957 c.75 Â§1; repealed by 1957 c.632 Â§1 (314.835 enacted in lieu of 316.740 and 317.535)]

Â Â Â Â Â  316.741 [1957 c.586 Â§8; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.742 [1991 c.457 Â§7g; 1995 c.556 Â§11; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  316.743 [1997 c.824 Â§2; repealed by 2001 c.660 Â§55]

Â Â Â Â Â  316.744 Cash payments for energy conservation. Any amount received as a cash payment for energy conservation measures under ORS 469.631 to 469.687 is exempt from the tax imposed under this chapter. [Formerly 316.069; 1985 c.802 Â§16]

Â Â Â Â Â  316.745 [1953 c.304 Â§96; repealed by 1957 c.632 Â§1 (314.840 enacted in lieu of 316.745 and 317.540)]

Â Â Â Â Â  316.746 [1991 c.641 Â§4; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  316.750 [1953 c.304 Â§97; repealed by 1957 c.632 Â§1 (314.845 enacted in lieu of 316.750 and 317.545)]

Â Â Â Â Â  316.751 [Formerly 316.580; repealed by 1969 c.493 Â§99]

(Additional Personal Exemption Credits)

Â Â Â Â Â  316.752 Definitions for ORS 316.752 to 316.771. For purposes of ORS 316.752 to 316.771:

Â Â Â Â Â  (1) A person is Âseverely disabledÂ if the person:

Â Â Â Â Â  (a) Has lost the use of one or more lower extremities;

Â Â Â Â Â  (b) Has lost the use of both hands; or

Â Â Â Â Â  (c) Has a physical or mental condition that limits the abilities of the person to earn a living, maintain a household or provide personal transportation for the person without employing special orthopedic or medical equipment or outside help.

Â Â Â Â Â  (2) ÂOrthopedic or medical equipmentÂ includes, but is not limited to, wheelchairs, braces, prostheses or special crutches.

Â Â Â Â Â  (3) ÂOutside helpÂ includes, but is not limited to, unrelated individuals whom the severely disabled taxpayer employs to keep house, maintain the house or yard, or to transport the taxpayer. [Formerly 316.135; 1987 c.158 Â§50; 1989 c.224 Â§51]

Â Â Â Â Â  316.755 [1953 c.304 Â§98; repealed by 1957 c.632 Â§1 (314.850 enacted in lieu of 316.755)]

Â Â Â Â Â  316.758 Additional personal exemption credit for severely disabled persons. In addition to the personal exemption credit allowed by this chapter for state personal income tax purposes, there shall be allowed an additional personal exemption credit for the taxpayer if the taxpayer is severely disabled at the close of the taxable year. The amount of the credit shall be equal to the amount allowed as the personal exemption credit for the taxpayer for state personal income tax purposes for the taxable year. [Formerly 316.136; 1985 c.345 Â§10; 1987 c.293 Â§28]

Â Â Â Â Â  316.760 [1953 c.304 Â§99; repealed by 1957 c.632 Â§1 (314.855 enacted in lieu of 316.760 and 317.550)]

Â Â Â Â Â  316.761 [1957 c.586 Â§9; 1963 c.627 Â§18 (referred and rejected); 1963 s.s. c.3 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.765 Additional personal exemption credit for spouse of severely disabled person; conditions. (1) An additional personal exemption credit in the same amount as allowed under ORS 316.758 for a severely disabled taxpayer shall be allowed for the spouse of the taxpayer if a separate return is made by the taxpayer, and if the spouse:

Â Â Â Â Â  (a) Is severely disabled;

Â Â Â Â Â  (b) Has no gross income for the calendar year in which the taxable year of the taxpayer begins; and

Â Â Â Â Â  (c) Is not the dependent of another taxpayer.

Â Â Â Â Â  (2) In the case of a joint return, each spouse who is severely disabled shall be allowed the additional credit in the amount provided under ORS 316.758 if the spouse otherwise qualifies under this section.

Â Â Â Â Â  (3) For purposes of this section, the determination of whether the spouse is severely disabled shall be made as of the close of the taxable year of the taxpayer except that if the spouse dies during such taxable year such determination shall be made as of the time of the death of the spouse. [Formerly 316.137; 1985 c.345 Â§11; 1987 c.293 Â§29]

Â Â Â Â Â  316.770 [Formerly 316.585; 1963 c.83 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.771 Proof of status for exemption credit. Each person qualifying for the additional personal exemption credit allowed in ORS 316.758 and 316.765 may claim the credit on the personal income tax return. However, the claim shall be substantiated by a letter from a licensed physician or osteopath describing the nature and extent of the physical disability. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.138; 1985 c.345 Â§12; 1987 c.293 Â§30; 1995 c.54 Â§12]

Â Â Â Â Â  316.775 [1957 c.586 Â§10; 1959 c.234 Â§3; repealed by 1969 c.493 Â§99]

(Exemptions)

Â Â Â Â Â  316.777 Income derived from sources within federally recognized Indian country exempt from tax. (1) Any income derived from sources within the boundaries of federally recognized Indian country in Oregon by any enrolled member of a federally recognized American Indian tribe residing in federally recognized Indian country in Oregon at the time the income is earned is exempt from tax under this chapter.

Â Â Â Â Â  (2) An extract from the tribal rolls or other documentary proof of the taxpayerÂs enrolled status and other additional proofs as may be required by the Department of Revenue, shall be attached to or accompany any return for any year for which exemption under subsection (1) of this section is claimed. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.049; 1985 c.317 Â§1; 1995 c.54 Â§17]

Â Â Â Â Â  316.778 Small city business development exemption; rules. (1) For each tax year in which a business firm receives an annual certification under ORS 285C.506, the income of the taxpayer apportionable to the certified facility of the business firm shall be exempt from tax under this chapter.

Â Â Â Â Â  (2) The income of a resident taxpayer that is exempt under this section shall be determined by:

Â Â Â Â Â  (a) Multiplying the federal taxable income of the taxpayer by the ratio of the taxpayerÂs federal adjusted gross income derived from the business firm over the taxpayerÂs federal adjusted gross income; and

Â Â Â Â Â  (b) Multiplying the amount determined under paragraph (a) of this subsection by the ratio of the business firmÂs income derived from the firmÂs activities at the certified facility over the business firmÂs income from all business activities.

Â Â Â Â Â  (3) The income of a nonresident or part-year resident taxpayer that is exempt under this section shall be determined by:

Â Â Â Â Â  (a) Multiplying the Oregon-sourced federal taxable income of the taxpayer by the ratio of the taxpayerÂs federal adjusted gross income derived from the business firm over the taxpayerÂs federal adjusted gross income; and

Â Â Â Â Â  (b) Multiplying the amount determined under paragraph (a) of this subsection by the ratio of the business firmÂs income derived from the firmÂs activities at the certified facility over the business firmÂs income from all business activities.

Â Â Â Â Â  (4) The Department of Revenue shall by rule prescribe a method by which a business firm determines the extent to which the firmÂs income is derived from the firmÂs activities at the certified facility.

Â Â Â Â Â  (5)(a) A partnership or S corporation shall report the information necessary to compute exempt income under this section to the firmÂs owners within 30 days following the issuance of the annual certification to the partnership or S corporation under ORS 285C.506.

Â Â Â Â Â  (b) The department may permit extensions of time for reporting the information required under this subsection.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂBusiness firmÂ has the meaning given that term in ORS 285C.500.

Â Â Â Â Â  (b) ÂCertified facilityÂ means a facility, as defined in ORS 285C.500, for which an annual certification under ORS 285C.506 has been issued. [2001 c.944 Â§6]

Â Â Â Â Â  316.780 [1957 c.586 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.783 Amounts received for condemnation of Indian tribal lands. Amounts received as condemnation awards as a result of condemnation by the federal government of Indian tribal lands are exempt from the tax imposed by this chapter. [Formerly 316.050]

Â Â Â Â Â  316.785 Income derived from exercise of Indian fishing rights. Income derived from the exercise of rights of any Indian tribe to fish secured by treaty, Executive order or Act of Congress is exempt from the tax imposed by this chapter if section 7873 of the Internal Revenue Code does not permit a like federal tax to be imposed on such income. [1989 c.625 Â§5]

Â Â Â Â Â  316.787 Payments to Japanese and Aleuts under Civil Liberties Act of 1988. Amounts paid to an eligible individual (persons of Japanese ancestry and Aleut civilian residents of the Pribilof Islands and the Aleutian Islands) under section 1989b-4, Title I, or 1989c-5, Title II, of the Civil Liberties Act of 1988 (P.L. 100-383) shall be treated for purposes of this chapter as damages for human suffering and shall be exempt from the taxes imposed under this chapter. [1989 c.625 Â§4]

Â Â Â Â Â  316.788 [Formerly 316.051; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.789 Persian Gulf Desert Shield active military service. (1) Compensation received for active service as a member in the Armed Forces of the United States outside this state during any month beginning on or after August 1, 1990, and before the date designated by the President of the United States as the date of termination of combatant activities in the Persian Gulf Desert Shield area is excluded from gross income for purposes of this chapter.

Â Â Â Â Â  (2) To the extent included in arriving at federal taxable income, there shall be subtracted from the federal taxable income of a resident or nonresident individual any compensation described in subsection (1) of this section that is not entitled to subtraction under ORS 316.127, 316.680 or other law.

Â Â Â Â Â  (3) For purposes of this section, ÂcompensationÂ does not include pension or retirement pay. [1991 c.177 Â§2]

Â Â Â Â Â  316.790 [1953 c.304 Â§116; 1957 c.528 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.791 Compensation for active duty military service. Compensation, including death gratuity and other qualified military benefits described in section 134 of the Internal Revenue Code, received by a member of the Oregon National Guard, the military reserve forces or the organized militia of any other state or territory of the United States, that is attributable to service performed after a change in status from Title 32 to Title 10 of the United States Code, and before the termination of Title 10 status, is exempt from taxation under this chapter. [2005 c.519 Â§12]

Â Â Â Â Â  Note: Sections 13 to 15, chapter 519, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 13. Section 12 of this 2005 Act [316.791] applies to tax years beginning on or after January 1, 2001. [2005 c.519 Â§13]

Â Â Â Â Â  Sec. 14. (1) Notwithstanding ORS 305.270 or 314.415 or other law limiting the period of time for which a refund of personal income tax may be made, a taxpayer may file a claim for refund of tax paid for a tax year beginning on or after January 1, 2001, and before January 1, 2002, if the claim for refund is based on the inclusion within gross income of compensation described in section 12 of this 2005 Act [316.791].

Â Â Â Â Â  (2) The Department of Revenue shall refund amounts due for a claim described in subsection (1) of this section if the claim is allowable and the claim has been filed with the department before July 1, 2006. [2005 c.519 Â§14]

Â Â Â Â Â  Sec. 15. Section 14 of this 2005 Act is repealed on January 2, 2007. [2005 c.519 Â§15]

(Temporary provisions relating to exemption for certain sales of manufactured dwelling parks)

Â Â Â Â Â  Note: Sections 6 and 7, chapter 826, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 6. Amounts received as a result of the sale of a manufactured dwelling park to a tenantsÂ association, facility purchase association or tenantsÂ association supported nonprofit organization as described in ORS 90.820, to a community development corporation as described in ORS 458.210 or to a housing authority as defined in ORS 456.005 are exempt from the tax imposed by this chapter [ORS chapter 316]. [2005 c.826 Â§6]

Â Â Â Â Â  Sec. 7. Section 6 of this 2005 Act applies to tax years beginning on or after January 1, 2006, and before January 1, 2008. [2005 c.826 Â§7]

Â Â Â Â Â  316.794 [Formerly 316.052; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.799 [Formerly 316.053; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.802 [1969 c.493 Â§71; renumbered 316.970]

Â Â Â Â Â  316.805 [1953 c.304 Â§100; repealed by 1969 c.493 Â§99]

(Additional Modifications of Taxable Income)

Â Â Â Â Â  316.806 Definitions for ORS 316.806 to 316.818. As used in ORS 316.806 to 316.818:

Â Â Â Â Â  (1) ÂConstruction job siteÂ means the specific location of a construction project.

Â Â Â Â Â  (2) ÂConstruction projectÂ means the construction, alteration, repair, improvement, moving or demolition of a structure and appurtenances thereto.

Â Â Â Â Â  (3) ÂConstruction workerÂ means a person who is a member of a recognized construction trade, craft, union or industrial occupation and who is lawfully engaged in the performance of labor, pursuant to contract or subcontract, at a construction project.

Â Â Â Â Â  (4) ÂTraveling expensesÂ means daily transportation expenses that:

Â Â Â Â Â  (a) Are not otherwise deductible under the federal Internal Revenue Code.

Â Â Â Â Â  (b) Are incurred by a construction worker in job-related travel between a construction job site located more than 50 miles from the principal residence of the construction worker.

Â Â Â Â Â  (5) ÂTraveling expensesÂ includes gas, oil and automobile repairs and maintenance, but does not include meals unless the construction worker is required by the employer to stay overnight at the construction job site. [Formerly 316.057]

Â Â Â Â Â  316.810 [1953 c.304 Â§101; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.812 Certain traveling expenses. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income traveling expenses, as defined in ORS 316.806, incurred by a construction worker during the first year of continuous employment on the same construction job site. However, if employment on the same construction job site is temporarily interrupted for any reason whatsoever, the period of interruption shall not be taken into account in determining the one-year period. [Formerly 316.058]

Â Â Â Â Â  316.815 [1953 c.304 Â§102; 1955 c.582 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.818 Proof of expenses. The modification to federal taxable income by ORS 316.812 shall be substantiated by any proof required by the Department of Revenue by rule. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.059; 1995 c.54 Â§13]

Â Â Â Â Â  316.820 [1953 c.304 Â§103; 1963 c.627 Â§19 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.821 Federal election to deduct sale taxes; addition for state purposes. (1) A taxpayer that elects to deduct state and local sales taxes under section 164(b)(5) of the Internal Revenue Code for federal tax purposes must make the same election for purposes of the tax imposed by this chapter.

Â Â Â Â Â  (2) A taxpayer that elects to deduct state and local sales taxes under section 164(b)(5) of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§30]

Â Â Â Â Â  316.824 Definitions for ORS 316.824 and 316.832. As used in ORS 316.824 and 316.832:

Â Â Â Â Â  (1) ÂForest productsÂ means any merchantable form including but not limited to logs, poles and piling, into which a fallen tree may be cut before it undergoes manufacturing.

Â Â Â Â Â  (2) ÂLoggerÂ means a person commonly known as a faller or bucker who furnishes and maintains personal equipment in the commercial harvesting of forest products and who is paid on a per-unit cut basis.

Â Â Â Â Â  (3) ÂLogging operation siteÂ means the specific location of the commercial harvesting of forest products.

Â Â Â Â Â  (4) ÂTraveling expensesÂ means daily transportation expenses that:

Â Â Â Â Â  (a) Are not otherwise deductible under the federal Internal Revenue Code.

Â Â Â Â Â  (b) Are incurred by a logger in job-related travel between a logging operation site located more than 50 miles from the principal residence of the logger.

Â Â Â Â Â  (5) ÂTraveling expensesÂ includes gas, oil and automobile repairs and maintenance but does not include meals or lodging. [Formerly 316.061]

Â Â Â Â Â  316.825 [1953 c.304 Â§104; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.827 [1957 s.s. c.15 Â§7; last sentence derived from 1957 s.s. c.15 Â§8; 1963 c.627 Â§20 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.830 [1953 c.304 Â§105; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.832 Travel expenses for loggers. (1) In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income traveling expenses, as defined in ORS 316.824, incurred by a logger in job-related travel.

Â Â Â Â Â  (2) The modification to federal taxable income by subsection (1) of this section shall be substantiated by any proof required by the Department of Revenue by rule. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.063; 1995 c.54 Â§14]

Â Â Â Â Â  316.834 Underground storage tank pollution prevention or essential services grant. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of any underground storage tank pollution prevention or essential services grant made by the Department of Environmental Quality under section 6, chapter 863, Oregon Laws 1991, to any taxpayer. [1991 c.863 Â§33]

Â Â Â Â Â  316.835 [1953 c.304 Â§106; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.836 Qualified production activities income. A taxpayer that is allowed a deduction for qualified production activities income under section 199 of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§41]

Â Â Â Â Â  Note: Section 46, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 46. Sections 41 [316.836] and 44 [317.398] of this 2005 Act apply to tax years beginning on or after January 1, 2005. [2005 c.832 Â§46]

Â Â Â Â Â  316.837 Addition for federal prescription drug plan subsidies excluded for federal tax purposes. A taxpayer that is allowed an exclusion from gross income under section 139A of the Internal Revenue Code for federal tax purposes shall add the amount excluded to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§42]

Â Â Â Â Â  Note: Section 47, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 47. Sections 42 [316.837] and 44 [317.401] and 45 of this 2005 Act apply to tax years beginning on or after January 1, 2008. [2005 c.832 Â§47]

Â Â Â Â Â  316.838 Art object donation. (1) If an art object has not been previously sold or otherwise transferred by its creator and the creator makes a charitable contribution of the art object that qualifies for the deduction allowed by section 170 of the Internal Revenue Code for the taxable year, there shall be subtracted from federal taxable income any positive amount obtained by subtracting:

Â Â Â Â Â  (a) The amount otherwise deductible on the Oregon tax return of the taxpayer-creator for the taxable year as charitable contributions from

Â Â Â Â Â  (b) The amount that would have been deductible by the taxpayer-creator if the deduction for charitable contributions had been computed without reduction in amount under section 170 (e) of the Internal Revenue Code for the art object charitably contributed by its creator.

Â Â Â Â Â  (2) As used in this section, Âart objectÂ means a painting, sculpture, photograph, graphic or craft art, industrial design, costume or fashion design, tape or sound recording or film.

Â Â Â Â Â  (3) No additional subtraction shall be allowed to the taxpayer-creator under this section unless the tax return is accompanied by a copy of an appraisal report showing the fair market value of the art object at the time the contribution was made. [Formerly 316.064; 1989 c.938 Â§1]

Â Â Â Â Â  316.840 [1953 c.304 Â§107; 1961 c.506 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.844 Special computation of gain or loss where farm use value used. (1) Notwithstanding any other provision of this chapter, when gain or loss that is included in federal taxable income is derived from the disposition of property and the gain, loss or basis computed with respect to that disposition involves, in whole or in part, property that was valued at the propertyÂs value for farm use or as forestland under ORS 118.155 (1995 Edition), then there shall be added to federal taxable income the difference between the taxable gain or loss that would otherwise be determined under this chapter and the gain or loss that would be taxable had the basis for federal tax purposes been computed using the forest or farm use value provided for under ORS 118.155 (1995 Edition) instead of the basis computed pursuant to section 1014 of the Internal Revenue Code.

Â Â Â Â Â  (2) This section applies to gains and losses from dispositions of property acquired from a decedent, or from property the basis of which is computed in whole or in part with respect to property acquired from a decedent, whose death occurred before January 1, 1987. [Formerly 316.081; 1987 c.646 Â§13; 1997 c.99 Â§19]

Â Â Â Â Â  316.845 Exception to ORS 316.844. ORS 316.844 shall not apply in any case in which a carryover basis for certain property acquired from a decedent dying after December 31, 1976, is provided by section 1014 of the Internal Revenue Code. [Formerly 316.083]

Â Â Â Â Â  316.846 Scholarship awards used for housing expenses. (1) There shall be subtracted from federal taxable income amounts received from a scholarship awarded to the taxpayer or a dependent of the taxpayer that are used for housing expenses of the scholarship recipient at the time the scholarship recipient is attending an accredited community college, college, university or other institution of higher education.

Â Â Â Â Â  (2) A subtraction may not be allowed under this section if the amounts described in subsection (1) of this section:

Â Â Â Â Â  (a) Are not included in the taxpayerÂs federal gross income for the tax year; or

Â Â Â Â Â  (b) Are taken into account as a deduction on the taxpayerÂs federal income tax return for the tax year. [1999 c.747 Â§2]

Â Â Â Â Â  316.848 Individual development accounts. (1) In addition to the other modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of taxpayer deposits to an individual development account established by the taxpayer under ORS 458.685.

Â Â Â Â Â  (2) Matching deposits made by a fiduciary organization to an individual development account, and interest accruing on account holder deposits and matching deposits, are exempt from taxation until withdrawn by the taxpayer.

Â Â Â Â Â  (3) Moneys withdrawn by the taxpayer from an individual development account for an approved purpose, as described under ORS 458.685, are exempt from taxation under this chapter. A withdrawal by a taxpayer for a purpose other than an approved purpose is taxable under this chapter. [1999 c.1000 Â§10]

Â Â Â Â Â  316.849 [Formerly 316.145; repealed by 1993 c.475 Â§3]

Â Â Â Â Â  316.852 Qualified donations and sales to educational institutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂContribution baseÂ has the meaning given that term in section 170 of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂEducational institutionÂ means:

Â Â Â Â Â  (A) A public common or union high school district;

Â Â Â Â Â  (B) A private school that has been registered under ORS 345.505 to 345.575 and that is an organization described in section 501(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (C) An accredited public community college, college or university located in this state; or

Â Â Â Â Â  (D) An accredited private community college, college or university located in this state that is an organization described in section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂQualified donationÂ means a transfer of a fee estate in land from a taxpayer to an educational institution without consideration of any kind given to the taxpayer by the educational institution in exchange for the land.

Â Â Â Â Â  (d) ÂQualified reduced saleÂ means a transfer of a fee estate in land by a taxpayer to an educational institution for consideration paid by the educational institution that is less than the fair market value of the land at the time of transfer.

Â Â Â Â Â  (2) There shall be added to federal taxable income the amount that otherwise would be taken into account as a charitable contribution deduction for a qualified donation or a qualified reduced sale pursuant to section 170 of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of a qualified donation made by the taxpayer during the tax year, the fair market value of the qualified donation shall be subtracted from federal taxable income.

Â Â Â Â Â  (4) In the case of a qualified reduced sale made by the taxpayer during the tax year, the difference between the fair market value of the land and the sale price of the land shall be subtracted from federal taxable income.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section, the subtraction allowed under this section may not exceed:

Â Â Â Â Â  (a) In the case of a qualified donation, 50 percent of the taxpayerÂs contribution base for the tax year; or

Â Â Â Â Â  (b) In the case of a qualified reduced sale, 25 percent of the taxpayerÂs contribution base for the tax year.

Â Â Â Â Â  (6) Any subtraction not allowed because of the limitations imposed under subsection (5) of this section may be carried forward and claimed as a subtraction in the next succeeding tax year. Any amount remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year, but may not be carried beyond the 15th succeeding tax year.

Â Â Â Â Â  (7) If a partnership or S corporation makes a qualified donation or qualified reduced sale during the tax year, each partner or shareholder shall be allowed a subtraction under this section in proportion to their ownership interest in the partnership or S corporation. [1999 c.358 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 358, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 6. Sections 2 and 4 of this 1999 Act [316.852 and 317.488] apply to donations and reduced sales occurring in tax years beginning on or after January 1, 2000, and before January 1, 2008. [1999 c.358 Â§6]

Â Â Â Â Â  316.854 [Formerly 316.150; 1985 c.802 Â§16a; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.855 [1953 c.304 Â§108; 1963 c.305 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.857 [1989 1985 c.352 Â§2; renumbered 316.216 in 1989]

Â Â Â Â Â  316.860 [1953 c.304 Â§109; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.863 [1985 c.802 Â§3; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  316.865 [1953 c.304 Â§110; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.870 [1953 c.304 Â§111; repealed by 1969 c.493 Â§99]

DEFERRAL OF REINVESTED GAIN

Â Â Â Â Â  316.871 Definitions for ORS 316.872. As used in ORS 316.871 and 316.872, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConsiderationÂ includes money, property or securities. If consideration is for other than money, consideration shall mean the amount equal to the adjusted basis to the corporation of the property received reduced by any liability to which the property was subject or which was assumed by the corporation as of the time the property was received.

Â Â Â Â Â  (2) ÂSecurityÂ means any security as defined in ORS 59.015.

Â Â Â Â Â  (3) ÂSmall business corporationÂ means a corporation that:

Â Â Â Â Â  (a) Is organized in this state or authorized to transact business in this state under the Oregon Business Corporation Act and which has its primary place of business or commercial domicile in Oregon as determined under the administrative rule of the Department of Revenue.

Â Â Â Â Â  (b) Had total employment of no more than 200 employees, as measured by the number of employees covered by federal unemployment insurance on December 31 of the year preceding issuance of the small business stock, a majority of which employees were covered by Oregon unemployment insurance on December 31 of the year preceding acquisition of the small business stock. However, if more than 50 percent of the outstanding equity securities of all classes are held by another corporation, the employment of the controlling corporation shall be counted as employment of the eligible corporation for purposes of this paragraph.

Â Â Â Â Â  (c) Had gross receipts for its tax year ending in the calendar year previous to the calendar year in which the tax year of the taxpayer claiming the credit under ORS 316.872, begins of which not more than 25 percent were obtained from royalties, rents, dividends, interest, annuities and sales and exchanges of property. However, this restriction does not apply to companies whose primary business is the sale or development of computer software.

Â Â Â Â Â  (d) Is not engaged primarily in the business of managing, holding, buying or selling real property.

Â Â Â Â Â  (e) Has not issued small business securities for consideration in excess of $1 million. Any small business securities issued by affiliates of the corporation as defined in section 1504 of the Internal Revenue Code shall be aggregated with the small business securities issued by the corporation for purposes of the $1 million limit.

Â Â Â Â Â  (4) ÂSmall business securityÂ means a security issued by a small business corporation and purchased by a taxpayer directly from the same small business corporation, or purchased by a taxpayer from an underwriter which is selling the securities as part of a plan to raise new debt or equity capital for the small business corporation. The Department of Revenue shall, upon request, designate those small business security issues which fit the definition set forth in this paragraph. [1985 c.715 Â§2; 1987 c.293 Â§9; 1993 c.18 Â§82; 1997 c.772 Â§30]

Â Â Â Â Â  316.872 Deferral of gain on sale of small business securities. (1) If a small business security owned by a taxpayer is sold by the taxpayer, and within six months from the date of sale, another small business security is purchased by the taxpayer, gain from the sale shall only be recognized to the extent that the sales price of the small business security sold exceeds the cost of purchasing the new small business security.

Â Â Â Â Â  (2) Where the purchase of a new small business security results, under subsection (1) of this section, in the nonrecognition of gain on the sale of an old small business security, in determining the basis of the new small business security, the basis shall be reduced by an amount equal to the amount of the gain not so recognized on the sale of the old small business security.

Â Â Â Â Â  (3) Federal taxable income shall be modified to the extent necessary to carry out the provisions of this section. [1985 c.715 Â§3; 1987 c.647 Â§15]

Â Â Â Â Â  Note: Section 4, chapter 715, Oregon Laws 1985, provides:

Â Â Â Â Â  Sec. 4. This Act [316.871 and 316.872] applies to small business securities acquired during tax years beginning on or after January 1, 1986, and prior to January 1, 1990. [1985 c.715 Â§4]

Â Â Â Â Â  Note: Section 16, chapter 647, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 16. The amendments to section 3, chapter 715, Oregon Laws 1985 [316.872], by section 15 of this Act apply to small business security acquired during tax years beginning on or after January 1, 1986, and prior to January 1, 1990. [1987 c.647 Â§16]

Â Â Â Â Â  316.873 Definitions for ORS 316.873 to 316.884. As used in ORS 316.873 to 316.884:

Â Â Â Â Â  (1) ÂCapital assetÂ means an asset defined as a capital asset under section 1221 of the Internal Revenue Code, except that it includes property, used in the taxpayerÂs trade or business, of a character that is subject to the allowance for depreciation provided in section 167 of the Internal Revenue Code, or real property used in the taxpayerÂs trade or business.

Â Â Â Â Â  (2) ÂCommercial domicileÂ means commercial domicile as defined under ORS 314.610.

Â Â Â Â Â  (3) ÂExpansion shareÂ means a unit of ownership of a business that meets all of the following criteria:

Â Â Â Â Â  (a) The unit has unlimited voting rights and the right to receive a share of the net assets of the business upon dissolution, or may at the option of the holder of the share be converted into shares with these characteristics.

Â Â Â Â Â  (b) The unit is issued directly to the taxpayer, or to a partnership, limited liability company or S corporation of which the taxpayer is, at the time the unit is issued, a partner, member or shareholder.

Â Â Â Â Â  (c) The business has less than $5 million in revenues during the 12 full months immediately preceding the date of the first equity investment in the business by the taxpayer.

Â Â Â Â Â  (d) At the time the unit is issued, the business has a net equity, adjusted by adding back all dividends or distributions made by the business, that is equal to or less than the sum of all previous equity investments.

Â Â Â Â Â  (e) At the time the unit is issued, no unit of ownership of the business is publicly traded.

Â Â Â Â Â  (f) The unit is issued in exchange for money or property to be used in the operations of the business. A unit, the proceeds received by the business of which are used by the business to reacquire an ownership interest or other security of the business, shall not constitute an expansion share.

Â Â Â Â Â  (4) ÂGainÂ or Âdeferred gainÂ means gain as determined for federal income tax purposes with the modifications contained in this chapter.

Â Â Â Â Â  (5) ÂQualified business interestÂ means an ownership interest in a business conducting a qualified business activity.

Â Â Â Â Â  (6) ÂQualified business activityÂ means a business that is owned by an individual, partnership, limited liability company, S corporation or C corporation, the activity of which meets all of the following criteria:

Â Â Â Â Â  (a) The activity is an activity listed in the Standard Industrial Classification Manual, 1987 (SIC), as published by the Office of Management and Budget, Executive Office of the President, as being any of the following:

Â Â Â Â Â  (A) Agriculture, forestry or fishing (Division A).

Â Â Â Â Â  (B) Mining (Division B).

Â Â Â Â Â  (C) Construction (Division C).

Â Â Â Â Â  (D) Manufacturing (Division D).

Â Â Â Â Â  (E) Transportation, communications, electric, gas or sanitary service (Division E).

Â Â Â Â Â  (F) Wholesale trade (Division F).

Â Â Â Â Â  (G) Retail trade (Division G).

Â Â Â Â Â  (H) Personal services (Major Group 72, Division I).

Â Â Â Â Â  (I) Business services (Major Group 73, Division I).

Â Â Â Â Â  (J) Automotive repair, services or parking (Major Group 75, Division I).

Â Â Â Â Â  (K) Miscellaneous repair services (Major Group 76, Division I).

Â Â Â Â Â  (L) Engineering, accounting, research, management or related services (Major Group 87, Division I).

Â Â Â Â Â  (b) The business generates income from investment property only as an incidental effect of the management of working capital. For purposes of ORS 316.873 to 316.884, ownership interests in entities controlled by the business or directly involved in the support of the qualified business activity of the business do not constitute investment property.

Â Â Â Â Â  (c) The commercial domicile of the business is in this state.

Â Â Â Â Â  (d)(A) The employment base of the business in this state is at least as large as the employment base of the business outside this state.

Â Â Â Â Â  (B) For purposes of this paragraph, the employment base of a business shall be the sum of the number of full-time equivalent employees and the number of full-time equivalent independent contractors located in this state or outside this state, as the case may be.

Â Â Â Â Â  (7) ÂQualified business assetÂ means a capital asset held for use in this state in a qualified business activity.

Â Â Â Â Â  (8) ÂRelated partyÂ means an individual who is a member of the taxpayerÂs family, as that term is defined in section 267 (c)(4) of the Internal Revenue Code.

Â Â Â Â Â  (9) ÂQualified investment fundÂ means a partnership, limited liability company or S corporation formed solely for the purpose of acquiring qualified business interests or qualified business assets and that:

Â Â Â Â Â  (a) Invests in qualified business interests or qualified business assets; or

Â Â Â Â Â  (b) Acquires investment property only on an interim basis or an incidental basis until a suitable qualified business interest or qualified business asset may be located by the fund.

Â Â Â Â Â  (10) ÂInvestment propertyÂ means property that has the capacity to produce gross income from:

Â Â Â Â Â  (a) Interest, annuities or royalties not derived in the ordinary course of a trade or business; or

Â Â Â Â Â  (b) Dividends, except that investment property does not include expansion shares. [1995 c.809 Â§2; 1997 c.839 Â§25]

Â Â Â Â Â  316.874 Deferral of gain from sale of capital asset; reinvestment of gain; disposition of interest or asset in which gain reinvested. (1) In addition to any other modifications to federal taxable income made for purposes of this chapter, and upon the filing by the taxpayer of a declaration described under ORS 316.877 (1), a taxpayer who has income for federal income tax purposes, from gain on the sale or other disposition of a capital asset may defer recognition of all or part of the gain in determining the taxes imposed under this chapter by reinvesting the proceeds of the sale or other disposition in a qualified business interest, qualified investment fund or qualified business asset within six months of the date on which the gain would otherwise have been recognized.

Â Â Â Â Â  (2) For purposes of ORS 316.873 to 316.884, gain shall be considered to be reinvested in a qualified business interest, qualified investment fund or qualified business asset in the same proportion that the proceeds from the sale or other disposition of the capital asset (net of federal income taxes paid or owing as a result of the sale or other disposition) are reinvested.

Â Â Â Â Â  (3) Upon the sale or other disposition of a qualified business interest, interest in a qualified investment fund or a qualified business asset with respect to which gain was previously deferred under this section as the result of a prior sale or disposition, the previously deferred gain may continue to be deferred:

Â Â Â Â Â  (a) Only to the extent that an amount equal to the total of all gain deferred under this section is reinvested in one or more qualified business interests or qualified business assets; and

Â Â Â Â Â  (b) Only if a new declaration described under ORS 316.877 (1) is filed with the Department of Revenue.

Â Â Â Â Â  (4) Gain resulting from the sale or other disposition of a qualified business interest, interest in a qualified investment fund or a qualified business asset that the taxpayer may not continue to defer under subsection (1) of this section shall be added to federal taxable income in the manner provided under ORS 316.879 (3).

Â Â Â Â Â  (5) The Department of Revenue may by rule further refine the method by which a taxpayer determines whether a transaction constitutes the sale or disposition of a qualified business interest, interest in a qualified investment fund or a qualified business asset with respect to which gain has been deferred. [1995 c.809 Â§3]

Â Â Â Â Â  316.875 [1953 c.304 Â§112; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.876 Gain that may not be deferred under ORS 316.873 to 316.884. The following types of gain or income may not be deferred under ORS 316.873 to 316.884:

Â Â Â Â Â  (1) Gain from the sale or other disposition of property received in lieu of salary, wages or other compensation for services performed by the taxpayer, to the extent of the fair market value of the property at the time of receipt by the taxpayer.

Â Â Â Â Â  (2) Gain or income from the sale of inventory, except gain derived from the bulk sale of inventory not in the ordinary course of a trade or business.

Â Â Â Â Â  (3) Gain from the sale of property that is not held for the production of income.

Â Â Â Â Â  (4) Gain from investment property.

Â Â Â Â Â  (5) Gain that is treated or characterized as ordinary income under any provision of the Internal Revenue Code. [1995 c.809 Â§4]

Â Â Â Â Â  316.877 Declaration of intent to reinvest in qualified business interest, qualified investment fund or qualified business asset required for deferral of gain. (1) A declaration shall accompany the income tax return of a taxpayer seeking to defer gain under ORS 316.873 to 316.884. The declaration shall state the source and the amount of the gain to be deferred and shall declare the intent of the taxpayer to reinvest the gain in a qualified business interest, qualified investment fund or a qualified business asset within six months of the date of sale or other disposition from which the gain is derived.

Â Â Â Â Â  (2) A taxpayer who has filed a declaration of intent to reinvest shall, with the income tax return for the tax year of reinvestment, file a statement that the reinvestment has occurred. The statement shall be on such form as the Department of Revenue may prescribe and shall:

Â Â Â Â Â  (a) Identify the qualified business interest, interest in a qualified investment fund or qualified business asset acquired;

Â Â Â Â Â  (b) State the basis for qualification as a qualified business interest, qualified investment fund or qualified business asset; and

Â Â Â Â Â  (c) Give the purchase price or other consideration given for the qualified business interest, interest in the qualified investment fund or qualified business asset acquired.

Â Â Â Â Â  (3) The statement described in subsection (2) of this section shall reference the specific declaration of intent to reinvest that is being fulfilled. [1995 c.809 Â§5]

Â Â Â Â Â  316.878 Basis of qualified business interest, qualified investment fund or qualified business asset in which gain reinvested. The basis of the taxpayer in a qualified business interest, qualified investment fund or qualified business asset shall not be reduced by the amount of gain deferred under ORS 316.873 to 316.884. [1995 c.809 Â§6]

Â Â Â Â Â  316.879 Events causing deferral of gain to cease; recognition of deferred gain. (1) If a taxpayer is granted a deferral under ORS 316.873 to 316.884, the amount of the deferred gain that is reinvested in a qualified business interest, qualified investment fund or qualified business asset shall be an adjustment to federal taxable income notwithstanding ORS 316.874 when any of the following occur:

Â Â Â Â Â  (a) The asset ceases to be a qualified business asset.

Â Â Â Â Â  (b) The investment fund ceases to be a qualified investment fund.

Â Â Â Â Â  (c) The business ceases day-to-day operations or ceases to be a qualified business.

Â Â Â Â Â  (d) The current asset value of the qualified business is reduced 50 percent or more as a result of the withdrawal of:

Â Â Â Â Â  (A) Capital assets from the business; or

Â Â Â Â Â  (B) Proceeds from the sale or other disposition of capital assets of the business.

Â Â Â Â Â  (2) For purposes of subsection (1)(b) of this section, a qualified investment fund may not be disqualified upon the disqualification of one or more of the qualified business activities in which the fund holds interests, if the fund divests itself of the fundÂs interests in the disqualified business activity within 12 months of the date of disqualification. If the qualified investment fund does not divest itself of the fundÂs interests in a disqualified business activity within 12 months of the disqualification, only that portion of the gain previously deferred under ORS 316.873 to 316.884 that is attributable to the interest in the disqualified business activity shall be an adjustment to the federal taxable income of the owners of the fund.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, upon the occurrence of an event described in subsection (1) of this section requiring recognition of deferred gain, the deferred gain shall be added to federal taxable income for the tax year in which the event occurs. Except for adjustments required for purposes of this chapter other than in ORS 316.873 to 316.884, no other adjustment to federal taxable income shall be made as a result of an event requiring recognition of deferred gain described in subsection (1) of this section.

Â Â Â Â Â  (b) A taxpayer who does not own a controlling interest in a business with respect to which an event occurs requiring recognition of gain as described in subsection (1)(a), (b) and (c) of this section may continue to defer gain by timely filing a declaration of intent to reinvest as described in ORS 316.877.

Â Â Â Â Â  (c) If a qualified investment fund fails to divest itself of the fundÂs interests in a disqualified business activity within the 12-month period described in subsection (2) of this section, the deferred gain that is required to be recognized by subsection (2) of this section shall be added to federal taxable income for the tax year in which expires the 12-month period for divestment. [1995 c.809 Â§7]

Â Â Â Â Â  316.880 [1953 c.304 Â§113; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.881 Sale or disposition of reinvestment interest; period for assessment of deficiency; failure to reinvest after declaration filed. (1) If a taxpayer sells or otherwise disposes of a qualified business interest or qualified business asset, the statutory period prescribed in ORS 314.410 for assessing a deficiency attributable to any part of the gain deferred under ORS 316.873 to 316.884 shall not expire prior to the expiration of three years after the latest of the following dates:

Â Â Â Â Â  (a) The date of receipt by the Department of Revenue of the statement described in ORS 316.877 (2).

Â Â Â Â Â  (b) The date of receipt by the department of a statement from the taxpayer declaring an intent not to reinvest.

Â Â Â Â Â  (c) The date that is six months after the date of sale or disposition resulting in possible deferred gain.

Â Â Â Â Â  (2) Any gain deferred under ORS 316.873 to 316.884 that is later required to be added to federal taxable income under ORS 316.873 to 316.884 shall be added to federal taxable income for the tax year in which the event causing the addition occurs. Any deficiency attributable to any portion of deferred gain may be assessed before the expiration of the latest date described under subsection (1) of this section.

Â Â Â Â Â  (3) A taxpayer who files a declaration of intent to reinvest but fails to reinvest as required by ORS 316.874 shall be liable for unpaid taxes on the deferred amount and for interest at the rate established under ORS 305.220 for deficiencies from the date that the tax on the deferred gain would have been due had the declaration not been filed to the date of payment. [1995 c.809 Â§8]

Â Â Â Â Â  316.882 Death or disability; election of successor related party to continue deferral; basis upon death if deferral not continued. (1) If, on account of death or disability of the taxpayer, a related party succeeds to a qualified business interest, interest in a qualified investment fund or qualified business asset upon the acquisition of which gain was deferred under ORS 316.873 to 316.884, then at the election of the related party, the death or disability of the taxpayer shall not result in the addition to federal taxable income of the deferred gain.

Â Â Â Â Â  (2) The related party who succeeds to the qualified business interest, interest in a qualified investment fund or qualified business asset may dispose of the interest or asset without addition of the deferred gain to federal taxable income if the requirements of reinvestment and other requirements of ORS 316.873 to 316.884 are met.

Â Â Â Â Â  (3) If a taxpayer dies, and the death does not result in the addition of the deferred gain to federal taxable income because of an election under this section, at the time the deferred gain is added to federal taxable income, the amount of gain shall be determined using the basis that the deceased taxpayer had in the qualified business interest, qualified investment fund or qualified business asset. [1995 c.809 Â§9]

Â Â Â Â Â  316.883 Rules for ORS 316.873 to 316.884; adoption by Department of Revenue. The Department of Revenue may adopt rules under ORS 316.873 to 316.884 including rules that define what constitutes an interim holding of investment property by a qualified investment fund and an incidental holding of investment property by a qualified business activity or a qualified investment fund. [1995 c.809 Â§10]

Â Â Â Â Â  Note: Section 11, chapter 809, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 11. (1) Sections 2 to 10 of this Act [316.873 to 316.883] apply to gain incurred from the sale or other disposition of a capital asset in tax years beginning on or after January 1, 1997, and to investments in qualified business interests, qualified investment funds or qualified business assets that occur on or before December 31, 1999.

Â Â Â Â Â  (2)(a) The Department of Revenue, in conjunction with the Economic and Community Development Department and the Legislative Revenue Officer, shall prepare a report regarding the economic impact of sections 2 to 10 of this Act and shall present the report to those committees of the Seventieth Legislative Assembly to which revenue matters are assigned. The purpose of the report is to analyze the job creation and tax implications of sections 2 to 10 of this Act.

Â Â Â Â Â  (b) The confidentiality requirements applicable to tax returns and the information contained therein shall not be applicable to the Economic and Community Development Department and the Legislative Revenue Officer for purposes of preparing the report described in paragraph (a) of this subsection. [1995 c.809 Â§11]

Â Â Â Â Â  316.884 Deferral of gain for tax years beginning in 1996; applicability of ORS 316.873 to 316.884; modifications. (1) For gain incurred from the sale or other disposition of a capital asset in tax years beginning on or after January 1, 1996, and before January 1, 1997, ORS 316.873 to 316.884 apply, as modified by this section.

Â Â Â Â Â  (2) A taxpayer may defer recognition of gain on the sale or other disposition of a capital asset as provided for under ORS 316.874 (2), except that the reinvestment must be in a qualified business interest or a qualified business asset.

Â Â Â Â Â  (3) Recognition of gain may be deferred under this section only if the taxpayerÂs reinvestment:

Â Â Â Â Â  (a) Consists of a qualified business interest in a C corporation; or

Â Â Â Â Â  (b) Relates to a qualified business activity in which the taxpayer materially participates, as that term is defined in section 469 of the Internal Revenue Code and the regulations thereunder.

Â Â Â Â Â  (4) For purposes of calculating the amount of gain that shall be considered to be reinvested under this section, ORS 316.874 (2) shall not apply and the amount of gain that shall be considered to be reinvested shall be the lesser of:

Â Â Â Â Â  (a) The amount of the gain incurred from the sale or other disposition of a capital asset by the taxpayer; or

Â Â Â Â Â  (b) The amount of the reinvestment. [1995 c.809 Â§12]

Â Â Â Â Â  316.885 [1953 c.304 Â§114; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.970 Effect of chapter 493, Oregon Laws 1969. This chapter is intended to supersede any conflicting provisions of law in effect on August 22, 1969, to the extent of such conflict. [Formerly 316.802]

PENALTIES

Â Â Â Â Â  316.990 [1953 c.304 Â§115; repealed by 1957 c.632 Â§1 (314.991 enacted in lieu of 316.990 and 317.990)]

Â Â Â Â Â  316.992 Penalty for filing incorrect return that is based on frivolous position or is intended to delay or impede administration; appeal. (1) The Department of Revenue shall assess a penalty of $250 against any individual who files what purports to be a return of the tax imposed by this chapter but which:

Â Â Â Â Â  (a) Does not contain information on which the substantial correctness of the self-assessment may be judged; or

Â Â Â Â Â  (b) Contains information that on its face indicates that the self-assessment is substantially incorrect.

Â Â Â Â Â  (2) A penalty may be imposed under subsection (1) of this section only if the conduct referred to in subsection (1) of this section is due to:

Â Â Â Â Â  (a) A position which is frivolous; or

Â Â Â Â Â  (b) An intention, apparent on the face of the purported return, to delay or impede the administration of the income tax laws of this state.

Â Â Â Â Â  (3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any person against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (4) If an assessment of tax due for the taxable year with respect to which a penalty is imposed under this section is under appeal at the same time that an appeal is filed under this subsection, the tax court may consolidate the appeals into a single proceeding.

Â Â Â Â Â  (5) As used in this section, Âa position which is frivolousÂ includes, but is not limited to:

Â Â Â Â Â  (a) Reference to a spurious constitutional argument;

Â Â Â Â Â  (b) Reliance on a Âgold standardÂ or Âwar taxÂ deduction;

Â Â Â Â Â  (c) An argument that wages or salary are not includable in taxable income;

Â Â Â Â Â  (d) An argument that the Sixteenth Amendment to the United States Constitution was not properly adopted; or

Â Â Â Â Â  (e) An argument that Âunenfranchised, sovereign, freemen or natural personsÂ are not subject to the tax laws. [1987 c.843 Â§11; 1995 c.650 Â§39]

_______________



Chapter 317

Chapter 317 Â Corporation Excise Tax

2005 EDITION

CORPORATION EXCISE TAX

REVENUE AND TAXATION

GENERAL PROVISIONS

317.005Â Â Â Â  Short title

317.010Â Â Â Â  Definitions

317.013Â Â Â Â  Adoption of parts of Internal Revenue Code and application of federal laws and regulations

317.018Â Â Â Â  Statement of purpose

317.019Â Â Â Â  Application of Payment-in-kind Tax Treatment Act of 1983

317.025Â Â Â Â  Omission of previously enacted savings clauses not intended as repeal

317.030Â Â Â Â  License fees not repealed

317.035Â Â Â Â  Effect of subsequent repeal of chapter

317.038Â Â Â Â  Corporation not required to include income or permitted to deduct expense more than once

IMPOSITION OF TAX

317.056Â Â Â Â  Financial corporations; applicable taxes

317.057Â Â Â Â  Certain out-of-state financial institutions exempt from tax; exception

317.061Â Â Â Â  Tax rate

317.063Â Â Â Â  Tax rate imposed on certain long-term capital gain from farming; requirements

317.067Â Â Â Â  Tax on homeowners association income

317.070Â Â Â Â  Tax on centrally assessed, mercantile, manufacturing and business corporations

317.080Â Â Â Â  Exempt corporations

317.090Â Â Â Â  Minimum tax

CREDITS

(Generally)

317.097Â Â Â Â  Lending institution loans for housing

317.111Â Â Â Â  Weatherization loan interest; commercial lending institutions

317.112Â Â Â Â  Energy conservation loans to residential fuel oil customers or wood heating residents

317.115Â Â Â Â  Alternative fuel vehicle fueling stations

317.122Â Â Â Â  Insurers; amounts paid for certain taxes and assessments

(Temporary provisions relating to mile-based or time-based motor vehicle insurance are compiled as notes following ORS 317.122)

(Long Term Enterprise Zones)

317.124Â Â Â Â  Long term enterprise zone facilities

317.125Â Â Â Â  Other tax credits limited; exception

317.127Â Â Â Â  Long Term Enterprise Zone Fund

317.129Â Â Â Â  Tax payments of long term enterprise zone facilities credit claimants

317.131Â Â Â Â  Distribution of funds to local governments

(Farmworker Housing)

317.147Â Â Â Â  Farmworker housing loans; credit transfers; rules

(Education and Research)

317.151Â Â Â Â  Contributions of computers or scientific equipment for research to educational organizations

317.152Â Â Â Â  Qualified research activities credit

317.153Â Â Â Â  Qualified research activities; election between credits; rules

317.154Â Â Â Â  Alternative qualified research activities credit

DISSOLUTION OF TAXPAYER

317.190Â Â Â Â  Effect on reporting income

317.195Â Â Â Â  Effect on deductions allowed

MODIFICATIONS TO TAXABLE INCOME

317.259Â Â Â Â  Modifications generally

317.267Â Â Â Â  Dividends received by corporation from certain other corporations

317.273Â Â Â Â  Dividend income received by domestic corporation from certain foreign corporations

317.283Â Â Â Â  Nonrecognition of transactions with related domestic international sales corporation

317.286Â Â Â Â  Nonrecognition of transactions with related foreign sales corporation

317.303Â Â Â Â  Deduction or adjustment for certain federal credits

317.304Â Â Â Â  Addition for unused qualified business credits

317.307Â Â Â Â  Reduction for charitable contribution deduction under federal law; subtraction

317.309Â Â Â Â  Interest and dividends received from obligations of state or political subdivision

317.310Â Â Â Â  Balance in bad debt reserve of financial institution which has changed from reserve method to specific charge-off method of accounting

317.311Â Â Â Â  Application of section 243 of Tax Reform Act of 1986

317.312Â Â Â Â  Federal depreciation expenses of certain health care service contractors

317.314Â Â Â Â  Taxes on net income or profits imposed by any state or foreign country; nondeductible taxes and license fees; taxes paid to foreign country for certain income

317.319Â Â Â Â  Capital Construction Fund; deferred income; nonqualified withdrawals

317.322Â Â Â Â  Addition of long term care insurance premiums if credit is claimed

317.327Â Â Â Â  Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property

317.329Â Â Â Â  Basis for stock acquisition

317.344Â Â Â Â  Net operating loss carryback and carryover

317.349Â Â Â Â  Transaction treated as lease purchase under federal law

317.351Â Â Â Â  ORS 317.349 not applicable to finance leases

317.356Â Â Â Â  Basis on disposition of asset; adjustments to reflect depreciation, depletion, other cost recovery, federal credits and other differences in Oregon and federal basis

317.362Â Â Â Â  Reversal of effect of gain or loss in case of timber, coal, domestic iron ore

317.374Â Â Â Â  Depletion

317.379Â Â Â Â  Exemption of income from exercise of Indian fishing rights

317.383Â Â Â Â  Underground storage tank pollution prevention or essential services grant

317.386Â Â Â Â  Energy conservation payments exempt

317.388Â Â Â Â  Claim of right income repayment adjustment when credit is claimed

317.391Â Â Â Â  Small city business development exemption

317.394Â Â Â Â  Qualifying film production labor rebates

317.398Â Â Â Â  Qualified production activities income

317.401Â Â Â Â  Addition for federal prescription drug plan subsidies excluded for federal tax purposes

(Temporary provisions relating to exemption for certain sales of manufactured dwelling parks are compiled as notes following ORS 317.401)

317.476Â Â Â Â  Net losses of prior years

317.478Â Â Â Â  Pre-change and built-in losses

317.479Â Â Â Â  Limitation on use of preacquisition losses to offset built-in gain

317.485Â Â Â Â  Loss carryforward after reorganization; construction

317.488Â Â Â Â  Qualified donations and sales to educational institutions

RETURNS AND PAYMENT OF TAX

317.504Â Â Â Â  Date return considered filed or advance payment considered made

317.510Â Â Â Â  Requiring additional reports and information

FOREIGN INCOME; DOMESTIC INTERNATIONAL SALES CORPORATIONS; INSURERS

317.625Â Â Â Â  Income from sources without the United States

317.635Â Â Â Â  Domestic international sales corporation

317.650Â Â Â Â  Insurers; depreciation and basis provisions; confidentiality of returns; calendar year filing of returns required

317.655Â Â Â Â  Taxable income of insurer; computation; exclusion for certain life insurance or annuity accounts

317.660Â Â Â Â  Allocation of net income where insurer has both in-state and out-of-state business

317.665Â Â Â Â  Oregon net losses of insurer in prior years

UNITARY TAX

317.705Â Â Â Â  Definitions

317.710Â Â Â Â  Corporation tax return requirements

317.713Â Â Â Â  Group losses as offset to income of subsidiary paying preferred dividends

317.715Â Â Â Â  Tax return of corporation in affiliated group making consolidated federal return

317.720Â Â Â Â  Computation of taxable income; excess loss accounts

317.725Â Â Â Â  Adjustments to prevent double taxation or deduction

DISPOSITION OF REVENUE

317.850Â Â Â Â  Disposition of revenue

UNRELATED BUSINESS INCOME OF CERTAIN EXEMPT CORPORATIONS

317.920Â Â Â Â  Tax imposed on unrelated business income of certain exempt corporations

317.930Â Â Â Â  Exceptions and limitations

317.950Â Â Â Â  Assessment of deficiency

PENALTIES

317.991Â Â Â Â  Civil penalty; noncompliance with ORS 317.097 relating to credit for housing rehabilitation loans

GENERAL PROVISIONS

Â Â Â Â Â  317.005 Short title. This chapter may be cited as the Corporation Excise Tax Law. [Amended by 2005 c.94 Â§83]

Â Â Â Â Â  317.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCentrally assessed corporationÂ means every corporation the property of which is assessed by the Department of Revenue under ORS 308.505 to 308.665.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3)(a) ÂConsolidated federal returnÂ means the return permitted or required to be filed by a group of affiliated corporations under section 1501 of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂConsolidated state returnÂ means the return required to be filed under ORS 317.710 (5).

Â Â Â Â Â  (4) ÂDoing businessÂ means any transaction or transactions in the course of its activities conducted within the state by a national banking association, or any other corporation; provided, however, that a foreign corporation whose activities in this state are confined to purchases of personal property, and the storage thereof incident to shipment outside the state, shall not be deemed to be doing business unless such foreign corporation is an affiliate of another foreign or domestic corporation which is doing business in Oregon. Whether or not corporations are affiliated shall be determined as provided in section 1504 of the Internal Revenue Code.

Â Â Â Â Â  (5) ÂExcise taxÂ means a tax measured by or according to net income imposed upon national banking associations, all other banks, and financial, centrally assessed, mercantile, manufacturing and business corporations for the privilege of carrying on or doing business in this state.

Â Â Â Â Â  (6) ÂFinancial institutionÂ or Âfinancial corporationÂ means a bank or trust company organized under ORS chapter 707, national banking association or production credit association organized under federal statute, building and loan association, savings and loan association, mutual savings bank, and any other corporation whose principal business is in direct competition with national and state banks.

Â Â Â Â Â  (7) ÂInternal Revenue Code,Â except where the Legislative Assembly has provided otherwise, refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

Â Â Â Â Â  (a) On December 31, 2004; or

Â Â Â Â Â  (b) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

Â Â Â Â Â  (8) ÂOregon taxable incomeÂ means taxable income, less the deduction allowed under ORS 317.476, except as otherwise provided with respect to insurers in subsection (11) of this section and ORS 317.650 to 317.665.

Â Â Â Â Â  (9) ÂOregon net lossÂ means taxable loss, except as otherwise provided with respect to insurers in subsection (11) of this section and ORS 317.650 to 317.665.

Â Â Â Â Â  (10) ÂTaxable income or lossÂ means the taxable income or loss determined, or in the case of a corporation for which no federal taxable income or loss is determined, as would be determined, under chapter 1, Subtitle A of the Internal Revenue Code and any other laws of the United States relating to the determination of taxable income or loss of corporate taxpayers, with the additions, subtractions, adjustments and other modifications as are specifically prescribed by this chapter except that in determining taxable income or loss for any year, no deduction under ORS 317.476 or 317.478 and section 45b, chapter 293, Oregon Laws 1987, shall be allowed. If the corporation is a corporation to which ORS 314.280 or 314.605 to 314.675 (requiring or permitting apportionment of income from transactions or activities carried on both within and without the state) applies, to derive taxable income or loss, the following shall occur:

Â Â Â Â Â  (a) From the amount otherwise determined under this subsection, subtract nonbusiness income, or add nonbusiness loss, whichever is applicable.

Â Â Â Â Â  (b) Multiply the amount determined under paragraph (a) of this subsection by the Oregon apportionment percentage defined under ORS 314.280, 314.650 or 314.670, whichever is applicable. The resulting product shall be Oregon apportioned income or loss.

Â Â Â Â Â  (c) To the amount determined as Oregon apportioned income or loss under paragraph (b) of this subsection, add nonbusiness income allocable entirely to Oregon under ORS 314.280 or 314.625 to 314.645, or subtract nonbusiness loss allocable entirely to Oregon under ORS 314.280 or 314.625 to 314.645. The resulting figure is Âtaxable income or lossÂ for those corporations carrying on taxable transactions or activities both within and without Oregon.

Â Â Â Â Â  (11) As used in ORS 317.122 and 317.650 to 317.665, Â insurerÂ means any domestic, foreign or alien insurer as defined in ORS 731.082 and any interinsurance and reciprocal exchange and its attorney in fact with respect to its attorney in fact net income as a corporate attorney in fact acting as attorney in compliance with ORS 731.458, 731.462, 731.466 and 731.470 for the reciprocal or interinsurance exchange. However, ÂinsurerÂ does not include title insurers or health care service contractors operating pursuant to ORS 750.005 to 750.095. [Amended by 1953 c.385 Â§9; 1959 c.631 Â§1; 1963 c.571 Â§1; subsection (18) enacted as 1969 c.600 Â§2; 1975 c.368 Â§4; 1977 c.866 Â§2; 1983 c.162 Â§3; 1984 c.1 Â§5; 1985 c.802 Â§20; 1987 c.293 Â§31; 1989 c.625 Â§15; 1991 c.457 Â§8; 1993 c.726 Â§38; 1995 c.556 Â§12; 1995 c.786 Â§12; 1997 c.154 Â§49; 1997 c.839 Â§26; 1999 c.224 Â§8; 2001 c.660 Â§46; 2003 c.77 Â§19; 2005 c.832 Â§31]

Â Â Â Â Â  317.013 Adoption of parts of Internal Revenue Code and application of federal laws and regulations. (1) Those portions of the Internal Revenue Code, and any other laws of the United States pertaining to the determination of taxable income of corporate taxpayers, are adopted by reference as a part of this chapter. Those portions of the Internal Revenue Code and other laws of the United States have full force and effect under this chapter unless modified by other provisions of this chapter.

Â Â Â Â Â  (2) Insofar as is practicable in the administration of this chapter, the Department of Revenue shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (3) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (1) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, they are regarded as rules adopted by the department under and in accord with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (4)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (1) of this section are later corrected by an Act or Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in this section or ORS 317.010 or 317.018 and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title) as if originally included in the Act being technically corrected. If, on account of this subsection, any adjustment is required to an Oregon return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1983 c.162 Â§11; 1984 c.1 Â§6; 1985 c.802 Â§32; 1987 c.293 Â§32; 1997 c.839 Â§27; 2003 c.77 Â§20]

Â Â Â Â Â  317.015 [Repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  317.016 [1967 c.274 Â§Â§2,3,5; 1975 c.705 Â§10; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.017 [1985 c.802 Â§48; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  317.018 Statement of purpose. It is the intent of the Legislative Assembly:

Â Â Â Â Â  (1) To make the Oregon corporate excise tax law, insofar as it relates to the measurement of taxable income, identical to the provisions of the federal Internal Revenue Code, as in effect and applicable for the tax year of the taxpayer, to the end that taxable income of a corporation for Oregon purposes is the same as it is for federal income tax purposes, subject to OregonÂs jurisdiction to tax, and subject to the additions, subtractions, adjustments and modifications contained in this chapter.

Â Â Â Â Â  (2) To achieve the results desired under subsection (1) of this section by application of the various provisions of the federal Internal Revenue Code relating to the definitions for corporations, of income, deductions, accounting methods, accounting periods, taxation of corporations, basis and other pertinent provisions relating to gross income. It is not the intent of the Legislative Assembly to adopt federal Internal Revenue Code provisions dealing with the computation of tax, tax credits or any other provisions designed to mitigate the amount of tax due.

Â Â Â Â Â  (3) To impose on each corporation doing business within this state an excise tax for the privilege of carrying on or doing that business measured by its federal taxable income as adjusted in this chapter. [1983 c.162 Â§2; 1984 c.1 Â§7; 1985 c.802 Â§21; 1987 c.293 Â§33; 1989 c.625 Â§16; 1991 c.457 Â§9; 1993 c.726 Â§39; 1995 c.556 Â§13; 1997 c.839 Â§28]

Â Â Â Â Â  317.019 Application of Payment-in-kind Tax Treatment Act of 1983. The Payment-in-kind Tax Treatment Act of 1983 (P.L. 98-4, as amended by section 1061 of P.L. 98-369) shall apply in deriving Oregon taxable income under this chapter, notwithstanding that the Act is not part of the Internal Revenue Code. [1985 c.802 Â§44]

Â Â Â Â Â  317.020 [Repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  317.021 [1985 c.802 Â§60; 1987 c.293 Â§34; renumbered 314.031 in 1993]

Â Â Â Â Â  317.022 [1983 c.162 Â§41; 1984 c.1 Â§8; repealed by 2005 c.94 Â§84]

Â Â Â Â Â  317.025 Omission of previously enacted savings clauses not intended as repeal. The omission from the Oregon Revised Statutes of those statutes which were part of Acts amending the statutes that constitute the source of this chapter and which provided savings clauses for the statutes amended, is not intended as a repeal of them. Such statutes shall, in so far as they are applicable, continue to be so applicable.

Â Â Â Â Â  317.030 License fees not repealed. Nothing in this chapter shall be construed to repeal the present capital stock tax or annual corporation license fee otherwise provided for by law.

Â Â Â Â Â  317.035 Effect of subsequent repeal of chapter. In the event of repeal of this chapter, unless otherwise specifically provided in the repeal, this chapter shall remain in full force for the assessment, imposition and collection of the tax and all interest, penalty or forfeitures which have accrued or may accrue in relation to any such tax for the calendar year in which the tax is repealed.

Â Â Â Â Â  317.038 Corporation not required to include income or permitted to deduct expense more than once. (1) Nothing contained in this chapter shall be construed to require a corporation to include an item of income, or to permit a corporation to deduct an expense item, more than once in computing Oregon taxable income.

Â Â Â Â Â  (2) The changes to the corporate excise and income tax laws by chapter 162, Oregon Laws 1983, shall not be applied to preclude a corporation from taking into account a deduction or a loss to which it otherwise would be entitled.

Â Â Â Â Â  (3) The changes to the corporate excise and income tax laws by chapter 162, Oregon Laws 1983, shall not be applied to preclude a corporation from including income which it otherwise would be required to include. [1983 c.162 Â§40; 1985 c.802 Â§21e]

Â Â Â Â Â  317.045 [1989 c.625 Â§19; repealed by 1991 c.457 Â§24]

Â Â Â Â Â  317.055 [Amended by 1957 c.607 Â§1; subsection (2) of 1961 Replacement Part derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; 1963 c.571 Â§2; repealed by 1975 c.368 Â§8]

IMPOSITION OF TAX

Â Â Â Â Â  317.056 Financial corporations; applicable taxes. Except as otherwise required by federal law, every financial corporation located within this state shall be subject to county, city, district, political subdivision and all other local taxes imposed generally on a nondiscriminatory basis throughout the jurisdiction of the taxing authority, at the same rates and in all respects in the same manner and to the same extent as are mercantile, manufacturing and business corporations, and shall pay annually to the state an excise tax according to or measured by its Oregon taxable income, to be computed in the manner provided by this chapter at the rate provided in ORS 317.061. [1975 c.368 Â§3; 1983 c.162 Â§4; 1999 c.21 Â§43]

Â Â Â Â Â  317.057 Certain out-of-state financial institutions exempt from tax; exception. (1) As used in this section:

Â Â Â Â Â  (a) ÂExtranational institutionÂ has the meaning given that term in ORS 706.008;

Â Â Â Â Â  (b) ÂForeign associationÂ means a foreign association as defined in ORS 722.004 or a federal association as defined in ORS 722.004, the home state of which is a state other than Oregon; and

Â Â Â Â Â  (c) ÂOut-of-state bankÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (2) Except as provided in this section and ORS 713.300, an out-of-state bank, extranational institution or foreign association described in ORS 713.300, that engages in activities authorized under ORS 713.300, is not subject to any tax, license fee or charge for the privilege of doing business in this state or to any tax measured by net or gross income.

Â Â Â Â Â  (3) If the out-of-state bank, extranational institution or foreign association acquires any property given as security for a mortgage or trust deed, all income accruing to the out-of-state bank, extranational institution or foreign association solely from the ownership, sale or other disposition of such property is subject to taxation in the same manner and on the same basis as income of corporations doing business in this state. [1999 c.30 Â§2]

Â Â Â Â Â  317.060 [Amended by 1957 c.607 Â§2; subsection (2) of 1961 Replacement Part derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; 1963 c.571 Â§3; repealed by 1975 c.368 Â§8]

Â Â Â Â Â  317.061 Tax rate. The rate of the tax imposed by and computed under this chapter is six and six-tenths percent. [1975 c.368 Â§2; 1983 c.162 Â§5; 1987 c.293 Â§34a]

Â Â Â Â Â  317.063 Tax rate imposed on certain long-term capital gain from farming; requirements. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarmingÂ means:

Â Â Â Â Â  (A) Raising, harvesting and selling crops;

Â Â Â Â Â  (B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

Â Â Â Â Â  (C) Dairying and selling dairy products;

Â Â Â Â Â  (D) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

Â Â Â Â Â  (E) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

Â Â Â Â Â  (F) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

Â Â Â Â Â  (G) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land employed in activities described in this subsection; or

Â Â Â Â Â  (H) Any other agricultural or horticultural activity or animal husbandry, or any combination of these activities, except that ÂfarmingÂ does not include growing and harvesting trees of a marketable species other than growing and harvesting cultured Christmas trees or certain hardwood timber described in ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (b) ÂSection 1231 gainÂ has the meaning given that term in section 1231 of the Internal Revenue Code.

Â Â Â Â Â  (2) Notwithstanding ORS 317.061, taxable income that consists of net long-term capital gain shall be subject to tax under this chapter at a rate of five percent if all of the following conditions apply:

Â Â Â Â Â  (a) The gain is:

Â Â Â Â Â  (A) Derived from the sale or exchange of capital assets consisting of ownership interests in a corporation, partnership or other entity in which, prior to the sale or exchange, the taxpayer owned at least a 10 percent ownership interest; or

Â Â Â Â Â  (B) Section 1231 gain.

Â Â Â Â Â  (b) The property that was sold or exchanged consisted of:

Â Â Â Â Â  (A) Ownership interests in a corporation, partnership or other entity that is engaged in the trade or business of farming; or

Â Â Â Â Â  (B) Property that is predominantly used in the trade or business of farming.

Â Â Â Â Â  (c) The sale or exchange is to a person who is not related to the taxpayer under section 267 of the Internal Revenue Code.

Â Â Â Â Â  (d) The sale or exchange constitutes a substantially complete termination of all of the taxpayerÂs ownership interests in a trade or business that is engaged in farming or a substantially complete termination of all of the taxpayerÂs ownership interests in property that is employed in the trade or business of farming.

Â Â Â Â Â  (3) If the taxpayer has net long-term capital gain derived in part from the sale or exchange of property described in subsection (2)(b) of this section and in part from the sale or exchange of all other property, the net long-term capital gain that is subject to tax under this section shall be determined as follows:

Â Â Â Â Â  (a) Compute the net long-term capital gain derived from all property described in subsection (2)(b) of this section that was sold or exchanged during the tax year.

Â Â Â Â Â  (b) Compute the net capital gain or loss from the sale or exchange of all other property during the tax year.

Â Â Â Â Â  (c) If the amount determined under paragraph (b) of this subsection is a net capital gain, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection.

Â Â Â Â Â  (d) If the amount determined under paragraph (b) of this subsection is a net capital loss, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection minus the amount determined under paragraph (b) of this subsection. [2001 c.545 Â§4; 2003 c.454 Â§124; 2003 c.621 Â§99a]

Â Â Â Â Â  317.065 [Repealed by 1975 c.368 Â§8]

Â Â Â Â Â  317.066 [1977 c.597 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.067 Tax on homeowners association income. (1) A tax is hereby imposed for each taxable year on the homeowners association taxable income of every homeowners association at the rate provided in ORS 317.061 and as though the homeowners association were a corporation.

Â Â Â Â Â  (2) As used in this section, Âhomeowners associationÂ has the meaning given that term in section 528(c) of the Internal Revenue Code. [1977 c.597 Â§3; 1983 c.162 Â§6; 1999 c.21 Â§44; 1999 c.90 Â§22a]

Â Â Â Â Â  317.070 Tax on centrally assessed, mercantile, manufacturing and business corporations. Every centrally assessed corporation, the property of which is assessed by the Department of Revenue under ORS 308.505 to 308.665, and every mercantile, manufacturing and business corporation doing business within this state, except as provided in ORS 317.080 and 317.090, shall annually pay to this state, for the privilege of carrying on or doing business by it within this state, an excise tax according to or measured by its Oregon taxable income, to be computed in the manner provided by this chapter, at the rate provided in ORS 317.061. [Amended by 1957 c.607 Â§3; 1957 c.709 Â§1; subsection (3) of 1963 Replacement Part derived from 1957 c.607 Â§11; 1957 c.709 Â§2 and 1957 s.s. c.5 Â§1; 1959 c.631 Â§2; 1963 c.627 Â§22 (referred and rejected); 1965 c.322 Â§1; 1965 c.544 Â§1; 1971 c.247 Â§1; 1975 c.368 Â§5; 1977 c.866 Â§3; 1982 1 c.16 Â§11; 1983 c.162 Â§7; 1985 c.565 Â§55; 1997 c.154 Â§50; 1999 c.21 Â§45; 1999 c.60 Â§1]

Â Â Â Â Â  317.071 [1977 c.887 Â§8; 1981 c.778 Â§40; 1981 c.894 Â§30; renumbered 317.111]

Â Â Â Â Â  317.072 [1967 c.592 Â§9; 1969 c.340 Â§3; 1973 c.831 Â§9; 1977 c.795 Â§12; 1977 c.866 Â§11; 1981 c.408 Â§2; 1983 c.637 Â§7; renumbered 317.116]

Â Â Â Â Â  317.073 [1959 c.631 Â§6; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  317.074 [1955 c.592 Â§2; 1957 c.607 Â§4; subsection (5) derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  317.075 [Repealed by 1955 c.592 Â§4]

Â Â Â Â Â  317.076 [1969 c.600 Â§9; renumbered 317.122]

Â Â Â Â Â  317.077 [1977 c.839 Â§10; 1979 c.439 Â§2; renumbered 317.128]

Â Â Â Â Â  317.078 [1969 c.600 Â§5; 1983 c.162 Â§35; renumbered 317.650]

Â Â Â Â Â  317.080 Exempt corporations. The following corporations are exempt from the taxes imposed by this chapter:

Â Â Â Â Â  (1) Organizations described in subsection (c) and subsection (j) of section 501 of the Internal Revenue Code unless the exemption is denied under subsection (h), (i) or (m) of section 501 or under section 502, 503 or 505 of the Internal Revenue Code.

Â Â Â Â Â  (2) Organizations described in section 501(d) of the Internal Revenue Code, unless the exemption is denied under section 502 or 503 of the Internal Revenue Code.

Â Â Â Â Â  (3) Organizations described in section 501(e) of the Internal Revenue Code.

Â Â Â Â Â  (4) Organizations described in section 501(f) of the Internal Revenue Code.

Â Â Â Â Â  (5) Charitable risk pools described in section 501(n) of the Internal Revenue Code.

Â Â Â Â Â  (6) Organizations described in section 521 of the Internal Revenue Code.

Â Â Â Â Â  (7) Qualified state tuition programs described in section 529 of the Internal Revenue Code.

Â Â Â Â Â  (8) Foreign or alien insurance companies, but only with respect to the underwriting profit derived from writing wet marine and transportation insurance subject to tax under ORS 731.824 and 731.828.

Â Â Â Â Â  (9) Corporations, organized and operated primarily for the purpose of furnishing permanent residential, recreational and social facilities primarily for elderly persons, which:

Â Â Â Â Â  (a) Are corporations not for profit, authorized to transact business in this state pursuant to ORS chapter 65 or any statute repealed by chapter 580, Oregon Laws 1959;

Â Â Â Â Â  (b) Receive not less than 95 percent of their operating gross income (excluding any investment income) solely from payments for living, medical, recreational, and social services and facilities, paid by or on behalf of the elderly persons using the facilities of such corporation;

Â Â Â Â Â  (c) Permit no part of their net earnings to inure to the benefit of any private stockholder or individual; and

Â Â Â Â Â  (d) Provide in their articles or other governing instrument that, upon dissolution, the assets remaining after satisfying all lawful debts and liabilities shall be distributed to one or more corporations exempt from taxation under this chapter as corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes.

Â Â Â Â Â  (10) PeopleÂs utility districts established under ORS chapter 261. [Amended by 1953 c.207 Â§1; 1953 c.653 Â§3; 1955 c.592 Â§5; last sentence of 1959 Replacement Part derived from 1955 c.592 Â§6; 1957 c.553 Â§1; 1959 c.215 Â§1; 1961 c.473 Â§1; subsection (17) enacted as 1961 c.473 Â§2; 1963 c.286 Â§1; 1967 c.359 Â§689; 1969 c.600 Â§11; 1971 c.637 Â§1; 1985 c.802 Â§28a; 1987 c.293 Â§36; 1987 c.838 Â§20; 1989 c.626 Â§9; 1995 c.786 Â§13; 1997 c.839 Â§29]

Â Â Â Â Â  317.083 [1981 c.778 Â§36; renumbered 317.386]

Â Â Â Â Â  317.084 [1987 c.911 Â§8e; repealed by 2005 c.80 Â§7]

Â Â Â Â Â  317.085 [Repealed by 1957 c.607 Â§10]

Â Â Â Â Â  317.087 [1981 c.720 Â§18; renumbered 317.133]

Â Â Â Â Â  317.090 Minimum tax. Each taxpayer named in ORS 317.056 or 317.070 shall pay annually to the state, for the privilege of carrying on or doing business by it within this state, a minimum tax of $10. The minimum tax shall not be apportionable (except in the case of a change of accounting periods), but shall be payable in full for any part of the year during which a corporation is subject to tax. [Amended by 1975 c.368 Â§6]

Â Â Â Â Â  317.095 [1955 c.592 Â§Â§3,6; repealed by 1965 c.479 Â§1 (317.096 enacted in lieu of 317.095)]

Â Â Â Â Â  317.096 [1965 c.479 Â§2 (enacted in lieu of 317.095); repealed by 1983 c.162 Â§57]

CREDITS

(Generally)

Â Â Â Â Â  317.097 Lending institution loans for housing. (1) A credit against taxes otherwise due under this chapter for the taxable year shall be allowed to a lending institution in an amount equal to the difference between:

Â Â Â Â Â  (a) The amount of finance charge charged by the lending institution during the taxable year at an annual rate less than the market rate for a loan that is made before January 1, 2020, that complies with the requirements of this section; and

Â Â Â Â Â  (b) The amount of finance charge that would have been charged during the taxable year by the lending institution for the loan for housing construction, development or rehabilitation measured at the annual rate charged by the lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for housing construction, development or rehabilitation is made.

Â Â Â Â Â  (2) The maximum amount of credit for the difference between the amounts described in subsection (1)(a) and (b) of this section may not exceed four percent of the average unpaid balance of the loan during the tax year for which the credit is claimed.

Â Â Â Â Â  (3) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (4) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan shall be:

Â Â Â Â Â  (a) Made to an individual or individuals who own the dwelling, participate in an owner-occupied community rehabilitation program and are certified by the local government or its designated agent as having an income level at the time the loan is made of less than 80 percent of the area median income; or

Â Â Â Â Â  (b)(A) Made to a qualified borrower;

Â Â Â Â Â  (B) Used to finance construction, rehabilitation or development of housing; and

Â Â Â Â Â  (C) Accompanied by a written certification by the Housing and Community Services Department that the:

Â Â Â Â Â  (i) Housing created by the loan is or will be occupied by households earning less than 80 percent of the area median income; and

Â Â Â Â Â  (ii) Full amount of savings from the reduced interest rate provided by the lending institution is or will be passed on to the tenants in the form of reduced housing payments, regardless of other subsidies provided to the housing project.

Â Â Â Â Â  (5) A loan made to refinance a loan that meets the criteria stated in subsection (4) of this section shall be treated the same as a loan that meets the criteria stated in subsection (4) of this section.

Â Â Â Â Â  (6) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan also shall be accompanied by a written certification by the Housing and Community Services Department that:

Â Â Â Â Â  (a) Specifies the period, as determined by the Housing and Community Services Department, during which the loan is eligible for the tax credit under subsection (1) of this section; and

Â Â Â Â Â  (b) States that the loan is within the limitation imposed by subsection (7) of this section.

Â Â Â Â Â  (7)(a) The Housing and Community Services Department may certify loans that are eligible under subsection (4) of this section if the total credits attributable to all loans eligible for credits under subsection (1) of this section and then outstanding do not exceed $11 million for any year. In making loan certifications, the Housing and Community Services Department shall attempt to distribute the tax credits statewide, but shall concentrate the tax credits in those areas of the state that are determined by the State Housing Council to have the greatest need for affordable housing.

Â Â Â Â Â  (b) The certification under subsection (6) of this section shall state the period for which the credit will be allowed, which may not exceed 20 years.

Â Â Â Â Â  (8) The applicantÂs receipt of a credit under section 42 of the Internal Revenue Code does not affect the credit allowed under this section.

Â Â Â Â Â  (9) A loan meeting the requirements of subsections (4) and (6) of this section may be sold to a qualified assignee with or without the lending institutionÂs retaining servicing of the loan so long as a designated lending institution maintains records annually verified by a loan servicer that establish the amount of tax credit earned by the taxpayer throughout each year of eligibility.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂAnnual rateÂ means the yearly interest rate specified on the note, and not the annual percentage rate, if any, disclosed to the applicant to comply with the federal Truth in Lending Act.

Â Â Â Â Â  (b) ÂFinance chargeÂ means the total of all interest, loan fees, interest on any loan fees financed by the lending institution, and other charges related to the cost of obtaining credit.

Â Â Â Â Â  (c) ÂLending institutionÂ means any insured institution, as that term is defined in ORS 706.008, any mortgage banking company that maintains an office in this state or any community development corporation that is organized under the Oregon Nonprofit Corporation Law.

Â Â Â Â Â  (d) ÂQualified assigneeÂ means any investor participating in the secondary market for real estate loans.

Â Â Â Â Â  (e) ÂQualified borrowerÂ means any borrower that is a sponsoring entity that has a controlling interest in the real property that is financed by the loan described in subsection (4) of this section. Such a controlling interest includes, but is not limited to, a controlling interest in the general partner of a limited partnership that owns the real property.

Â Â Â Â Â  (f) ÂSponsoring entityÂ means a nonprofit corporation, state governmental entity, local unit of government as defined in ORS 466.706, housing authority or any other person, provided that the person has agreed to restrictive covenants imposed by a nonprofit corporation, state governmental entity, local unit of government or housing authority.

Â Â Â Â Â  (11) Notwithstanding any other provision of law, a lending institution that is a community development corporation organized under the Oregon Nonprofit Corporation Law may transfer any part or all of any tax credit arising under subsection (1) of this section to one or more other lending institutions that are stockholders or members of the community development corporation or that otherwise participate through the community development corporation in the making of one or more loans that generate the tax credit under subsection (1) of this section.

Â Â Â Â Â  (12) The lending institution shall file an annual statement with the Housing and Community Services Department, specifying that it has conformed with all requirements imposed by law to qualify for this tax credit.

Â Â Â Â Â  (13) The Housing and Community Services Department and the Department of Revenue may adopt rules to carry out the provisions of this section. [1989 c.1045 Â§2; 1991 c.737 Â§1; 1993 c.813 Â§8; 1995 c.746 Â§43; 1997 c.425 Â§1; 1997 c.631 Â§458; 1997 c.839 Â§31; 1999 c.21 Â§46; 1999 c.90 Â§23; 1999 c.857 Â§Â§1,4; 2001 c.660 Â§Â§47,48; 2005 c.476 Â§Â§1,3]

Â Â Â Â Â  Note: Section 2, chapter 476, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 317.097 by section 1 of this 2005 Act apply to tax years beginning on or after January 1, 2005. [2005 c.476 Â§2]

Â Â Â Â Â  317.098 [1979 c.561 Â§6; 1983 c.162 Â§8; renumbered 317.392]

Â Â Â Â Â  317.099 [1989 c.1071 Â§Â§10,10a; repealed by 1991 c.863 Â§69]

Â Â Â Â Â  317.100 [1979 c.483 Â§2; repealed by 1989 c.626 Â§12]

Â Â Â Â Â  317.102 [1979 c.578 Â§9; 1985 c.749 Â§2; 1987 c.605 Â§2; 1989 c.887 Â§2; 1991 c.714 Â§7; 1991 c.877 Â§24; repealed by 1993 c.730 Â§7 (315.104 enacted in lieu of 316.094, 317.102 and 318.110)]

Â Â Â Â Â  317.103 [1981 c.894 Â§Â§15,16; 1989 c.765 Â§4; 1991 c.457 Â§10; repealed by 1993 c.730 Â§35 (315.356 enacted in lieu of 316.141, 316.142 and 317.103)]

Â Â Â Â Â  317.104 [1979 c.512 Â§14; 1981 c.894 Â§13; 1989 c.765 Â§5; 1991 c.711 Â§7; repealed by 1993 c.730 Â§33 (315.354 enacted in lieu of 316.140 and 317.104)]

Â Â Â Â Â  317.105 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.106 [1985 c.684 Â§14; 1989 c.765 Â§6; 1989 c.958 Â§11; repealed by 1993 c.730 Â§31 (315.324 enacted in lieu of 316.103 and 317.106)]

Â Â Â Â Â  317.110 [Amended by 1953 c.385 Â§9; 1973 c.233 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.111 Weatherization loan interest; commercial lending institutions. (1) A credit against taxes otherwise due under this chapter for the taxable year shall be allowed commercial lending institutions in an amount equal to the difference between:

Â Â Â Â Â  (a) The maximum amount of interest allowed to be charged during the taxable year under section 6b, chapter 887, Oregon Laws 1977, for loans made before November 1, 1981, by the lending institution to space-heating customers for the purpose of financing weatherization services; and

Â Â Â Â Â  (b) The amount of interest which would have been charged during the taxable year by the lending institution for such loans at an annual interest rate which is the lesser of the following:

Â Â Â Â Â  (A) The average interest rate charged by the commercial lending institution for home improvement loans made during the calendar year immediately preceding the year in which the loans for weatherization services are made; or

Â Â Â Â Â  (B) Twelve percent.

Â Â Â Â Â  (2) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and used in each of the 15 years following the unused tax credit year. However, the entire amount of the unused credit for an unused credit year shall be carried forward to the earliest of the 15 years to which it may be carried.

Â Â Â Â Â  (3) No credit shall be allowed under this section for loans made on or after November 1, 1981. [Formerly 317.071; 1985 c.712 Â§1]

Â Â Â Â Â  317.112 Energy conservation loans to residential fuel oil customers or wood heating residents. (1) A credit against taxes otherwise due under this chapter for the taxable year shall be allowed to a commercial lending institution in an amount equal to the difference between:

Â Â Â Â Â  (a) The amount of finance charge charged during the taxable year including interest on the loan and interest on any loan fee financed at an annual rate of six and one-half percent, by the lending institution to a dwelling owner who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident for the purpose of financing energy conservation measures; and

Â Â Â Â Â  (b) The amount of finance charge that would have been charged during the taxable year, including interest on the loan and interest on any loan fee financed by the lending institution for the loan for energy conservation measures at an annual rate that is the lesser of the following:

Â Â Â Â Â  (A) The annual rate charged by the commercial lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for energy conservation measures is made; or

Â Â Â Â Â  (B) An upper limit established by rule by the Director of the State Department of Energy.

Â Â Â Â Â  (2) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year. The credit may not be carried forward beyond the 15th succeeding tax year.

Â Â Â Â Â  (3) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan shall:

Â Â Â Â Â  (a) Be made only to an owner of an oil-heated or wood-heated dwelling who presents the results of an energy audit pursuant to ORS 469.631 to 469.645, 469.649 to 469.659, 469.673 to 469.683 or 469.685 that is conducted by a fuel oil dealer, investor-owned utility or publicly owned utility or through the State Department of Energy, regardless of whether that fuel oil dealer or utility provides the dwellingÂs space heating energy.

Â Â Â Â Â  (b) Be subject to an annual rate not to exceed six and one-half percent and have a term not exceeding 10 years.

Â Â Â Â Â  (c) Not finance any materials installed in the construction of a new dwelling, additions to existing structures or remodeling that adds living space.

Â Â Â Â Â  (d) Finance only those energy conservation measures that are recommended as cost-effective in the energy audit, and any loan fee that is included in the body of the loan.

Â Â Â Â Â  (4) The credit allowed under this section may not be allowed to the extent that the loan exceeds $5,000 for a single dwelling unit, or, if the dwelling owner is a corporation described in ORS 307.375, to the extent that the loan exceeds $2,000 for a single dwelling unit.

Â Â Â Â Â  (5) A commercial lending institution may charge, finance and collect a nonrefundable front-end loan fee, and such a fee does not affect the eligibility of the loan for a tax credit under this section. The fee, if any, may not exceed that charged by the lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for energy conservation measures is made.

Â Â Â Â Â  (6) Nothing in this section or in rules adopted under this section shall be construed to cause a loan to violate the usury laws of this state.

Â Â Â Â Â  (7) As used in this section, Âannual rate,Â Âcommercial lending institution,Â Âcost-effective,Â Âdwelling,Â Âdwelling owner,Â Âenergy audit,Â Âenergy conservation measures,Â Âfinance charge,Â Âfuel oil dealer,Â Âresidential fuel oil customer,Â Âspace heatingÂ and Âwood heating residentÂ have the meaning given those terms in ORS 469.710. [1981 c.894 Â§28; 1987 c.749 Â§1; 1991 c.718 Â§1; 1995 c.746 Â§21; 2001 c.584 Â§3]

Â Â Â Â Â  317.113 [1987 c.591 Â§15; 1989 c.381 Â§Â§9,12,15; 1991 c.877 Â§Â§25,26,27; 1991 c.916 Â§Â§21,22,23; 1993 c.18 Â§Â§83,84,85; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  317.114 [1987 c.682 Â§6; 1991 c.877 Â§28; 1991 c.929 Â§2; repealed by 1993 c.730 Â§23 (315.208 enacted in lieu of 316.132, 317.114 and 318.160)]

Â Â Â Â Â  317.115 Alternative fuel vehicle fueling stations. (1) A business tax credit is allowed against the taxes otherwise due under this chapter based upon costs paid or incurred for construction or installation in a dwelling of a fueling station necessary to operate an alternative fuel vehicle. The credit is allowed to the contractor who constructs the dwelling in which the fueling station is incorporated or installs the fueling station in the dwelling but may be taken by any person under the circumstances described in ORS 469.170 (9) and the rules adopted thereunder.

Â Â Â Â Â  (2) The credit is 25 percent of the cost of the fueling station but the total credit shall not exceed $750 if the fueling station is placed in service on or after January 1, 1998.

Â Â Â Â Â  (3) To qualify for a credit under this section, all of the following are required:

Â Â Â Â Â  (a) The fueling station must be constructed, installed and operated in accordance with ORS 469.160 to 469.180 and a certificate issued thereunder.

Â Â Â Â Â  (b) The contractor must present with the claim for credit a verification form signed not only by the contractor but by the owner, contract purchaser or tenant authorizing the contractor to claim the credit and indicating that the owner, contract purchaser or tenant will not claim a credit based upon the cost of the same fueling station under ORS 316.116 or this section.

Â Â Â Â Â  (c) The credit must be claimed for the tax year in which the fueling station that has been certified under ORS 469.160 to 469.180 first is placed in service or the immediately succeeding tax year.

Â Â Â Â Â  (4) The credit allowed under this section shall not affect the computation of basis for purposes of this chapter, nor shall the credit affect the computation or be in lieu of any depreciation deduction for the fueling station.

Â Â Â Â Â  (5) The credit allowed under this section in any one year shall not exceed the tax liability of the taxpayer for that year.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7) The certificate and verification form described under ORS 469.170 may be transferred by the contractor to the first purchaser of the dwelling that incorporates the fueling station if the purchaser intends to use the dwelling as a principal or secondary residence or, in the case of construction or installation of a fueling station in an existing dwelling, the current owner, if the current owner intends to use, or uses, the dwelling as a principal or secondary residence. A certificate and verification form so transferred may be used by the purchaser to claim a credit under ORS 316.116. [1997 c.534 Â§15; 1999 c.21 Â§47; 2001 c.584 Â§8]

Â Â Â Â Â  317.116 [Formerly 317.072; 1987 c.596 Â§3; 1989 c.802 Â§3; repealed by 1993 c.730 Â§29 (315.304 enacted in lieu of 316.097 and 317.116)]

Â Â Â Â Â  317.120 [1969 c.681 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.122 Insurers; amounts paid for certain taxes and assessments. (1) A credit against taxes imposed by this chapter shall be allowed insurers for the gross premium tax paid on fire insurance premiums in accordance with ORS 731.820.

Â Â Â Â Â  (2) A credit against the taxes otherwise due under this chapter shall be allowed to an insurer. The amount of the credit shall be the lesser of:

Â Â Â Â Â  (a) The amount of any assessments paid by the insurer during the tax year pursuant to ORS 656.612; or

Â Â Â Â Â  (b) The total profit attributable to the workersÂ compensation line of business, net of reinsurance and including all investment gain attributable to the workersÂ compensation line of business, determined in the manner prescribed under ORS 731.574 by the Director of the Department of Consumer and Business Services, with the modifications under ORS 317.655 attributable to the workersÂ compensation line of business, and then apportioned in accordance with ORS 317.660 and multiplied by the corporate tax rate set forth in ORS 317.061. In making the apportionment under ORS 317.660 for purposes of this paragraph, the factors shall be determined using only items attributable to the workersÂ compensation line of business. [Formerly 317.076; 1995 c.786 Â§14]

(Temporary provisions relating to mile-based or time-based motor vehicle insurance)

Â Â Â Â Â  Note: Sections 2 to 5, chapter 545, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 2. (1) As used in this section:

Â Â Â Â Â  (a) ÂMile-based rating planÂ means a rating plan for which a unit of exposure is one mile traveled by the insured motor vehicle.

Â Â Â Â Â  (b) ÂTime-based rating planÂ means a rating plan for which a unit of exposure is one minute or one hour traveled by the insured motor vehicle.

Â Â Â Â Â  (c) ÂUnit of exposureÂ means a unit that measures the loss exposure assumed by an insurer, the total of such units of which is multiplied by the policy rate, or rates, to produce the policy premium.

Â Â Â Â Â  (2) A corporation shall be allowed a credit against the taxes that are otherwise due under this chapter or ORS chapter 318 for providing motor vehicle insurance policies in this state that are at least 70 percent based on a mile-based rating plan or a time-based rating plan.

Â Â Â Â Â  (3) The amount of the credit shall equal $100 for each vehicle insured under a policy described in subsection (2) of this section that is issued in this state during the tax year.

Â Â Â Â Â  (4) The credit may not exceed $300 for each policy described in subsection (2) of this section that is issued by the taxpayer.

Â Â Â Â Â  (5) The total amount of credit allowed under this section in a tax year may not exceed the tax liability of the taxpayer and may not be carried forward to another tax year.

Â Â Â Â Â  (6) In order for credit to be claimed for a policy under this section, the taxpayer must obtain a verified statement from the policyholder stating that the policy for which a credit is claimed covers all vehicles used at the household of the policyholder and owned, leased or regularly operated by the policyholder or by an individual who is legally related to the policyholder or who otherwise regularly shares vehicles with the policyholder.

Â Â Â Â Â  (7) The credit may not be claimed with respect to a policy for which a credit was allowed in a previous tax year. [2003 c.545 Â§2]

Â Â Â Â Â  Sec. 3. Notwithstanding section 2 of this 2003 Act, if a credit claimed under section 2 of this 2003 Act, when added to all previous credits allowed under section 2 of this 2003 Act by all taxpayers for all tax years, exceeds $1 million, the credit shall be disallowed. [2003 c.545 Â§3]

Â Â Â Â Â  Sec. 4. Sections 2 and 3 of this 2003 Act apply to tax years beginning on or after January 1, 2005, and before January 1, 2010. [2003 c.545 Â§4]

Â Â Â Â Â  Sec. 5. Notwithstanding section 2 (3) of this 2003 Act, for tax years beginning on or after January 1, 2005, and before January 1, 2006, a credit may be allowed under section 2 of this 2003 Act for motor vehicle insurance policies issued in this state on or after January 1, 2004, that are otherwise eligible for a credit under section 2 of this 2003 Act. [2003 c.545 Â§5]

(Long Term Enterprise Zones)

Â Â Â Â Â  317.124 Long term enterprise zone facilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂFacilityÂ has the meaning given that term in ORS 285C.400.

Â Â Â Â Â  (b) ÂPayroll costsÂ means the costs of paying employee salary, wages and other remuneration in cash or property, and employee benefit costs, including but not limited to workersÂ compensation, health, life or other insurance premium payments, payroll taxes and contributions to pension or other retirement plans.

Â Â Â Â Â  (2) A taxpayer that owns a facility that is exempt from property tax under ORS 285C.409 may claim a tax credit under this section against the taxes that are otherwise due under this chapter.

Â Â Â Â Â  (3) The credit may be claimed over a period of consecutive tax years elected by the taxpayer:

Â Â Â Â Â  (a) That must commence on or after the tax year in which the facility is placed in service and no later than the tax year beginning in the third calendar year after the year in which the facility is placed in service;

Â Â Â Â Â  (b) The duration of which must be at least five tax years and no more than 15 tax years; and

Â Â Â Â Â  (c) The duration of which must be established in writing by the Governor (pursuant to a request made by the taxpayer) prior to the date on which a return claiming the credit is filed.

Â Â Â Â Â  (4) The amount of the credit for a tax year shall equal 62.5 percent of the payroll costs of the taxpayer for that tax year that are attributable to employment at the facility.

Â Â Â Â Â  (5) The credit computed under subsection (4) of this section may be offset only against the qualified tax liability of the taxpayer, as determined under this subsection. To compute the qualified tax liability of the taxpayer:

Â Â Â Â Â  (a) Subtract the tax credit threshold amount determined under subsection (7) of this section from the tax liability of the taxpayer under this chapter; and

Â Â Â Â Â  (b) Multiply the difference determined under paragraph (a) of this subsection by the apportionment factor determined under subsection (6) of this section.

Â Â Â Â Â  (6)(a) The apportionment factor to be used in computing the qualified tax liability of the taxpayer under subsection (5) of this section shall be a fraction, the numerator of which is income of the facility for the fiscal year of the taxpayer that ends in the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the total Oregon income of the taxpayer for the fiscal year of the taxpayer that ends in the tax year for which the qualified tax liability of the taxpayer is being computed. For purposes of this computation, income shall be determined in accordance with generally accepted accounting principles and shall be reviewed by an independent public accountant in a review that is conducted in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

Â Â Â Â Â  (b)(A) If no data are prepared that meet the accounting and review standards set forth in paragraph (a) of this subsection, the apportionment factor shall be a fraction, the numerator of which is the sum of the intrastate payroll factor and the intrastate property factor, and the denominator of which is two.

Â Â Â Â Â  (B) The intrastate payroll factor is a fraction, the numerator of which is the total amount paid for compensation at the qualifying facility during the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the total amount of compensation paid in this state during that tax year.

Â Â Â Â Â  (C) The intrastate property factor is a fraction, the numerator of which is the average net book value of the facility for the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the average net book value of all real and tangible personal property owned or rented by the taxpayer in this state for that tax year.

Â Â Â Â Â  (7) The tax credit threshold amount for the tax year for which the qualified tax liability of the taxpayer is being computed equals:

Â Â Â Â Â  (a) $1 million; or

Â Â Â Â Â  (b) If the facility is one described in ORS 285C.412 (2) or (3), the lesser of $1 million or:

Â Â Â Â Â  (A) If the facility is one described in ORS 285C.412 (2)(c)(A), $10,000 multiplied by the number of verified full-time employees at the facility;

Â Â Â Â Â  (B) If the facility is one described in ORS 285C.412 (2)(c)(B), $12,500 multiplied by the number of verified full-time employees at the facility; or

Â Â Â Â Â  (C) If the facility is one described in ORS 285C.412 (3) but not otherwise described under this paragraph, $15,000 multiplied by the number of verified full-time employees at the facility.

Â Â Â Â Â  (8) A tax credit computed under this section for any one tax year may not exceed the qualified tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs qualified tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the fifth succeeding tax year, but may not be used in any tax year thereafter.

Â Â Â Â Â  (10) A tax credit allowed under this section is not in lieu of any deduction for depreciation, amortization, payroll costs or any other expense to which the taxpayer may be entitled. [2001 c.292 Â§8]

Â Â Â Â Â  317.125 Other tax credits limited; exception. Notwithstanding any other provision of law creating a tax credit against corporate excise or income taxes, a taxpayer claiming a tax credit under ORS 317.124 may not claim any type of tax credit otherwise authorized by law against taxes that are otherwise due under this chapter that are equal to or less than the tax credit threshold amount computed under ORS 317.124 (7), to the extent the taxpayer offsets the taxpayerÂs tax liability for the tax year with a credit allowed under ORS 317.124. Notwithstanding ORS 314.078, a taxpayer may forgo using a tax credit otherwise allowed under ORS 317.124 in order to use other tax credits in a tax year. [2001 c.292 Â§9; 2005 c.667 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 667, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 317.125 by section 4 of this 2005 Act apply to tax years beginning on or after January 1, 2005. [2005 c.667 Â§5]

Â Â Â Â Â  317.127 Long Term Enterprise Zone Fund. (1) The Long Term Enterprise Zone Fund is established, separate and distinct from the General Fund.

Â Â Â Â Â  (2) Amounts credited to the Long Term Enterprise Zone Fund are continuously appropriated to the Department of Revenue for the purpose of making the distributions to local taxing districts described in ORS 317.131.

Â Â Â Â Â  (3) Amounts in the Long Term Enterprise Zone Fund remaining unexpended on June 30 of the end of a biennium are transferred to the General Fund. [2001 c.292 Â§11]

Â Â Â Â Â  317.128 [Formerly 317.077; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  317.129 Tax payments of long term enterprise zone facilities credit claimants. Notwithstanding ORS 317.850, corporate income or excise tax payments of a taxpayer allowed a tax credit under ORS 317.124 shall be deposited in the Long Term Enterprise Zone Fund established in ORS 317.127, to the extent those payments do not exceed an amount estimated by the Department of Revenue to equal 30 percent of the tax credit threshold amount determined under ORS 317.124 (7) plus 30 percent of any remaining qualified tax liability of the taxpayer under ORS 317.124 after allowance of the credit. [2001 c.292 Â§10]

Â Â Â Â Â  317.131 Distribution of funds to local governments. (1) For each tax year in which a taxpayer is allowed a credit under ORS 317.124, the Department of Revenue shall distribute to the local taxing districts in which the facility that is the basis of the credit is located an amount of tax payments that corresponds to the amount of payments deposited under ORS 317.129.

Â Â Â Â Â  (2)(a) Amounts to be distributed under subsection (1) of this section shall be distributed to the local taxing districts of the code area in which the facility is located that are not school districts, education service districts, community college districts or community college service districts.

Â Â Â Â Â  (b) If the facility is located in more than one code area, amounts to be distributed under subsection (1) of this section shall be allocated to each code area in which the facility is located, based on the ratio of the real market value of the facility in each code area to the total real market value of the facility.

Â Â Â Â Â  (c) The amount distributed to each district under subsection (1) of this section shall be the amount that bears the same proportion to the total amount to be distributed under this section as the proportion of the operating tax billing rate of the district receiving distribution bears to the total operating tax billing rate of all of the local taxing districts described in paragraph (a) of this subsection.

Â Â Â Â Â  (d) Notwithstanding paragraph (b) of this subsection, the amount distributed to a local taxing district under subsection (1) of this section for a fiscal year may not exceed the amount of property taxes forgone by that district as a result of the exemption from property tax under ORS 285C.409 in that year.

Â Â Â Â Â  (3) If any moneys described in subsection (1) of this section remain following computation of the distributions to local taxing districts under subsection (2) of this section, the moneys shall be distributed to the zone sponsor.

Â Â Â Â Â  (4) Distributions shall be made under this section on or before June 1 of each fiscal year. [2001 c.292 Â§12; 2005 c.667 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 667, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. The amendments to ORS 317.131 by section 6 of this 2005 Act apply to distributions made under ORS 317.131 on or after the effective date of this 2005 Act [November 4, 2005]. [2005 c.667 Â§7]

Â Â Â Â Â  317.133 [Formerly 317.087; 1985 c.802 Â§22; 1991 c.877 Â§29; repealed by 1993 c.730 Â§9 (315.134 enacted in lieu of 316.084, 317.133 and 318.080)]

Â Â Â Â Â  317.134 [1991 c.928 Â§4; repealed by 1993 c.730 Â§25 (315.234 enacted in lieu of 316.133 and 317.134)]

Â Â Â Â Â  317.135 [1987 c.682 Â§5; 1989 c.625 Â§20; 1991 c.457 Â§11; 1991 c.877 Â§31; repealed by 1993 c.730 Â§21 (315.204 enacted in lieu of 316.134, 317.135 and 318.175)]

Â Â Â Â Â  317.140 [1987 c.911 Â§8d; 1991 c.877 Â§32; repealed by 1993 c.730 Â§37 (315.504 enacted in lieu of 316.104 and 317.140)]

Â Â Â Â Â  317.141 [1991 c.859 Â§6; repealed by 1993 c.730 Â§27 (315.254 enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  317.142 [1989 c.893 Â§Â§5,6; repealed by 1991 c.877 Â§41]

Â Â Â Â Â  317.145 [1989 c.924 Â§4; 1991 c.858 Â§11; 1991 c.877 Â§33; repealed by 1993 c.730 Â§11 (315.138 enacted in lieu of 316.139 and 317.145)]

Â Â Â Â Â  317.146 [1989 c.963 Â§4; 1991 c.766 Â§4; 1991 c.877 Â§34; repealed by 1993 c.730 Â§19 (315.164 enacted in lieu of 316.154 and 317.146)]

(Farmworker Housing)

Â Â Â Â Â  317.147 Farmworker housing loans; credit transfers; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarmworker housingÂ has the meaning given that term in ORS 315.163.

Â Â Â Â Â  (b) ÂLending institutionÂ means a bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association, federal credit union maintaining an office in this state, nonprofit community development financial institution or nonprofit public benefit corporation operating as a lending institution.

Â Â Â Â Â  (2)(a) A lending institution shall be allowed a credit against the taxes otherwise due under this chapter for the tax year equal to 50 percent of the interest income earned during the tax year on loans to finance only costs directly associated with construction or rehabilitation of farmworker housing if, at the time the loan is made, the borrower certifies, to the satisfaction of the lender, that upon completion of the construction or rehabilitation and first occupation by farmworkers, the housing will comply with all occupational safety or health laws, rules, regulations and standards applicable for farmworker housing and that the housing will be occupied only by farmworkers and their immediate families.

Â Â Â Â Â  (b) A copy of the certification described under paragraph (a) of this subsection shall be submitted to the Department of Revenue at the time that a credit under this section is first claimed.

Â Â Â Â Â  (3) The credit allowed under this section applies only to loans to construct or rehabilitate farmworker housing located within this state.

Â Â Â Â Â  (4) This credit applies only to loans made on or after January 1, 1990.

Â Â Â Â Â  (5) The credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (6) If the loan has a term of longer than 10 years, then the credit shall be allowed only for the tax year of the taxpayer during which the loan is made and the nine tax years immediately following.

Â Â Â Â Â  (7) The credit allowed under this section does not apply to loans in which the interest rate charged exceeds 13-1/2 percent per annum.

Â Â Â Â Â  (8) The credit allowed under this section applies only to interest income from the loan and does not apply to any other loan fees or other charges collected by the lending institution with respect to the loan.

Â Â Â Â Â  (9) The credit allowed under this section applies only to interest income actually collected by the lending institution during the tax year.

Â Â Â Â Â  (10)(a) Except as provided in paragraph (b) of this subsection, if the lending institution sells the loan to another lending institution, then the credit shall pass to the assignee or transferee of the loan, subject to the same conditions and limitations as set forth in this section.

Â Â Â Â Â  (b) A lending institution may assign, sell or otherwise transfer the loan to another person and retain the right to claim the credit granted under this section if the lending institution also retains responsibility for servicing the loan.

Â Â Â Â Â  (c)(A) A lending institution that is not subject to taxation under this chapter may sell or otherwise transfer the credit allowed to the lending institution under this section to a taxpayer that is subject to taxation under this chapter.

Â Â Â Â Â  (B) A transferee of a credit under this section shall be allowed the credit for the tax years that would have been allowable to the transferor had the transfer not occurred.

Â Â Â Â Â  (C) The Department of Revenue shall by rule establish procedures for transferring a credit under this section. [1989 c.963 Â§5; 1991 c.766 Â§1; 1995 c.746 Â§54; 2001 c.613 Â§15; 2001 c.868 Â§6; 2003 c.46 Â§44; 2003 c.588 Â§16]

Â Â Â Â Â  317.148 [1985 c.521 Â§2; 1991 c.877 Â§30; repealed by 1993 c.730 Â§17 (315.156 enacted in lieu of 316.091, 317.148 and 318.104)]

Â Â Â Â Â  317.149 [1991 c.652 Â§10; repealed by 1993 c.730 Â§39 (315.604 enacted in lieu of 316.155 and 317.149)]

Â Â Â Â Â  317.150 [1985 c.438 Â§4; 1991 c.877 Â§23; repealed by 1993 c.730 Â§13 (315.148 enacted in lieu of 316.098, 317.150 and 318.102)]

(Education and Research)

Â Â Â Â Â  317.151 Contributions of computers or scientific equipment for research to educational organizations. (1) A credit is allowed against the taxes otherwise due under this chapter. The amount of the credit shall equal 10 percent of the fair market value of certain qualified charitable contributions, as described in this section.

Â Â Â Â Â  (2) To qualify for the credit allowed under subsection (1) of this section, the charitable contribution must:

Â Â Â Â Â  (a) Be a charitable contribution of tangible personal property described in section 1221(a)(1) of the Internal Revenue Code that has as its original use, use by the donee for education of students in this state, and that is a computer or other scientific equipment or apparatus; and

Â Â Â Â Â  (b) Be a charitable contribution made during the tax year for which the credit is claimed to an educational organization that is located in this state and that is:

Â Â Â Â Â  (A) An institution of higher education described in section 170 (b)(1)(A)(ii) of the Internal Revenue Code; or

Â Â Â Â Â  (B) A public educational institution offering instruction in prekindergarten through grade 12 or any portion of that instruction.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a charitable contribution shall qualify for the credit allowed under subsection (1) of this section, if:

Â Â Â Â Â  (a) The charitable contribution would otherwise qualify for the credit under subsection (2) of this section except that the charitable contribution is of a contract or agreement for the maintenance of the computer or other scientific equipment or apparatus; or

Â Â Â Â Â  (b) The charitable contribution is a contribution of moneys made under a contract or agreement during the tax year for scientific or engineering research to an educational organization that is located in this state and that is:

Â Â Â Â Â  (A) An institution of higher education described in section 170 (b)(1)(A)(ii) of the Internal Revenue Code; or

Â Â Â Â Â  (B) A public educational institution offering instruction in prekindergarten through grade 12 or any portion of that instruction.

Â Â Â Â Â  (4) The credit allowed under this section is in lieu of any deduction otherwise allowable under this chapter. No deduction shall be allowed under this chapter for any amount upon which the credit allowed under this section is based. However, nothing in this section shall affect the basis of the property in the hands of the donee or any other taxpayer. The basis of the property in the hands of the donee or other person shall be determined as if this section did not exist.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, the credit allowed under this section shall not exceed the tax liability of the taxpayer and shall not be allowed against the tax imposed under ORS 317.090. To qualify for a credit under this section, the charitable contribution must be made without consideration and be accepted by the donee institution or school.

Â Â Â Â Â  (b) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (6) For purposes of this section, Âfair market valueÂ shall be determined at the time the property or services are contributed and shall be substantiated by whatever information the Department of Revenue requires. A requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1985 c.695 Â§2; 1993 c.22 Â§1; 1995 c.54 Â§15; 1997 c.373 Â§1; 1997 c.839 Â§32; 1999 c.90 Â§24; 2001 c.660 Â§49]

Â Â Â Â Â  Note: Section 5, chapter 695, Oregon Laws 1985, provides:

Â Â Â Â Â  Sec. 5. (1) Except as provided in subsection (2) of this section, ORS 317.151 and 318.106 apply to contributions made in tax years beginning prior to January 1, 2010.

Â Â Â Â Â  (2) With respect to the credit allowed for a contribution as described in ORS 317.151 (3)(b) if a written contract or other written agreement to make the contribution is entered into prior to January 1, 2010, and the moneys contributed after that date are contributed pursuant to the contract or agreement, then notwithstanding subsection (1) of this section, the credit allowed as described in ORS 317.151 (3)(b) shall be allowed for those contributions made pursuant to the written contract or other written agreement entered into prior to January 1, 2010. [1985 c.695 Â§5; 1989 c.989 Â§1; 1997 c.373 Â§2; 2003 c.318 Â§1]

Â Â Â Â Â  317.152 Qualified research activities credit. (1) A credit against taxes otherwise due under this chapter shall be allowed to eligible taxpayers for increases in qualified research expenses and basic research payments. The credit shall be determined in accordance with section 41 of the Internal Revenue Code, except as follows:

Â Â Â Â Â  (a) The applicable percentage specified in section 41(a) of the Internal Revenue Code shall be five percent.

Â Â Â Â Â  (b) ÂQualified researchÂ and Âbasic researchÂ shall consist only of research conducted in Oregon.

Â Â Â Â Â  (c) The following do not apply to the credit allowable under this section:

Â Â Â Â Â  (A) Section 41(c)(4) of the Internal Revenue Code (relating to the alternative incremental credit).

Â Â Â Â Â  (B) Section 41(h) of the Internal Revenue Code (relating to termination of the federal credit).

Â Â Â Â Â  (2) For purposes of this section, Âeligible taxpayerÂ means a corporation, other than a corporation excluded under Internal Revenue Code section 41(e)(7)(E).

Â Â Â Â Â  (3) The Income Tax Regulations as prescribed by the Secretary of the Treasury under authority of section 41 of the Internal Revenue Code apply for purposes of this section, except as modified by this section or as provided in rules adopted by the Department of Revenue.

Â Â Â Â Â  (4) The maximum credit under this section may not exceed $2 million.

Â Â Â Â Â  (5) Any tax credit that is otherwise allowable under this section and that is not used by the taxpayer in that year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1989 c.911 Â§2; 1991 c.457 Â§12; 1993 c.726 Â§42; 1993 c.813 Â§11; 1995 c.79 Â§167; 1995 c.556 Â§14; 1995 c.746 Â§9; 1997 c.839 Â§33; 1999 c.90 Â§25; 2001 c.660 Â§50; 2003 c.739 Â§12; 2005 c.832 Â§51]

Â Â Â Â Â  Note: Section 53, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 53. The amendments to ORS 317.152 and 317.154 by sections 51 and 52 of this 2005 Act apply to tax years beginning on or after January 1, 2006. [2005 c.832 Â§53]

Â Â Â Â Â  317.153 Qualified research activities; election between credits; rules. A taxpayer may elect to claim the credit allowed under ORS 317.152 or the credit allowed under ORS 317.154, but may not claim both credits in the same tax year. The election shall be made in the manner and within the time adopted by the Department of Revenue by rule. [1989 c.911 Â§3]

Â Â Â Â Â  317.154 Alternative qualified research activities credit. (1) A credit against taxes otherwise due under this chapter shall be allowed for qualified research expenses that exceed 10 percent of Oregon sales.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂOregon salesÂ shall be computed using the laws and administrative rules for calculating the numerator of the Oregon sales factor under ORS 314.665.

Â Â Â Â Â  (b) ÂQualified researchÂ has the meaning given the term under section 41(d) of the Internal Revenue Code and shall consist only of research conducted in Oregon.

Â Â Â Â Â  (3) The credit under this section is equal to five percent of the amount by which the qualified research expenses exceed 10 percent of Oregon sales.

Â Â Â Â Â  (4) The credit under this section shall not exceed $10,000 times the number of percentage points by which the qualifying research expenses exceed 10 percent of Oregon sales.

Â Â Â Â Â  (5) The maximum credit under this section may not exceed $2 million.

Â Â Â Â Â  (6) Any tax credit that is otherwise allowable under this section and that is not used by the taxpayer in that year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1989 c.911 Â§4; 1995 c.746 Â§10; 2001 c.660 Â§51; 2003 c.739 Â§13; 2005 c.832 Â§52]

Â Â Â Â Â  Note: Section 6, chapter 911, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 6. ORS 317.152 to 317.154 [series became 317.152, 317.153 and 317.154] apply to amounts paid or incurred in tax years beginning on or after January 1, 1989, and before January 1, 2012. [1989 c.911 Â§6; 1995 c.746 Â§14; 2001 c.548 Â§1; 2003 c.739 Â§15; 2005 c.94 Â§86]

Â Â Â Â Â  Note: See note under 317.152.

Â Â Â Â Â  317.155 [Amended by 1969 c.600 Â§10; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.156 [1967 c.274 Â§4; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.160 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.165 [Amended by 1981 c.812 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.170 [Amended by 1955 c.99 Â§1; subsection (3) derived from 1955 c.99 Â§2; 1981 c.812 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.175 [Amended by 1955 c.128 Â§1; subsection (4) derived from 1955 c.128 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.180 [Repealed by 1957 c.632 Â§1 (314.280 enacted in lieu of 316.205 and 317.180)]

Â Â Â Â Â  317.185 [Repealed by 1957 c.632 Â§1 (314.285 enacted in lieu of 316.210 and 317.185)]

DISSOLUTION OF TAXPAYER

Â Â Â Â Â  317.190 Effect on reporting income. In the case of the dissolution of a taxpayer, gains, profits and income are to be returned for the tax year in which they are received by the taxpayer, unless they have been reported at an earlier period in accordance with the approved method of accounting followed by the taxpayer. If a taxpayer is dissolved, there shall also be included in computing Oregon taxable income of the taxpayer for the taxable period in which it is dissolved amounts accrued up to the date of dissolution if not otherwise properly includable in respect of such period or a prior period, regardless of the fact that the taxpayer may have kept its books and made its returns on the basis of cash receipts and disbursements. This section shall not apply with respect to crops not harvested within said taxable period or to livestock. [1955 c.205 Â§2; 1983 c.162 Â§9]

Â Â Â Â Â  317.195 Effect on deductions allowed. In the case of the dissolution of a taxpayer there shall be allowed as deductions for the taxable period in which the taxpayer dissolved, regardless of the fact that the taxpayer may have kept its books and made its returns on the basis of cash receipts and disbursements, amounts accrued up to the date of dissolution if not otherwise properly allowable in respect of such period or a prior period under this chapter. [1955 c.205 Â§3]

Â Â Â Â Â  317.197 [1969 c.600 Â§Â§3,4,6; 1973 c.402 Â§22; 1981 c.705 Â§4; 1983 c.162 Â§32; renumbered 317.655]

Â Â Â Â Â  317.199 [1969 c.600 Â§7; 1983 c.162 Â§33; renumbered 317.660]

Â Â Â Â Â  317.205 [Repealed by 1959 c.389 Â§1 (317.206 enacted in lieu of 317.205)]

Â Â Â Â Â  317.206 [1959 c.389 Â§2 (enacted in lieu of 317.205); subsection (4) derived from 1959 c.389 Â§11; 1971 c.283 Â§3; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.210 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.215 [Amended by 1953 c.385 Â§9; 1957 c.338 Â§1; part of subsections (10) and (11) of 1957 Replacement Part derived from 1957 c.338 Â§3; repealed by 1959 c.389 Â§3 (317.216 enacted in lieu of 317.215)]

Â Â Â Â Â  317.216 [1959 c.389 Â§4 (enacted in lieu of 317.215); last sentence derived from 1959 c.389 Â§11; 1969 c.103 Â§2; 1969 c.493 Â§92; 1971 c.283 Â§4; 1977 c.866 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.220 [Amended by 1953 c.385 Â§9; 1975 c.650 Â§3; 1977 c.795 Â§13; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.225 [Amended by 1981 c.705 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.228 [1969 c.681 Â§6; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.230 [Amended by 1953 c.385 Â§9; repealed by 1959 c.389 Â§5 (317.231 enacted in lieu of 317.230)]

Â Â Â Â Â  317.231 [1959 c.389 Â§6 (enacted in lieu of 317.230); subsection (9) derived from 1959 c.389 Â§11; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.235 [Repealed by 1959 c.389 Â§7 (317.236 enacted in lieu of 317.235 and 317.240)]

Â Â Â Â Â  317.236 [1959 c.389 Â§8 (enacted in lieu of 317.235 and 317.240); subsection (7) derived from 1959 c.389 Â§11; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.238 [1965 c.460 Â§2; 1981 c.812 Â§3; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.239 [1965 c.460 Â§Â§3,4; repealed by 1981 c.812 Â§4]

Â Â Â Â Â  317.240 [Repealed by 1959 c.389 Â§7 (317.236 enacted in lieu of 317.235 and 317.240)]

Â Â Â Â Â  317.241 [1959 c.389 Â§10 (enacted in lieu of 317.242); subsection (4) derived from 1959 c.389 Â§11; 1969 c.493 Â§93; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.242 [1953 c.385 Â§9; repealed by 1959 c.389 Â§9 (317.241 enacted in lieu of 317.242)]

Â Â Â Â Â  317.245 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.247 [1955 c.354 Â§2; 1957 c.338 Â§2; part of subsection (4) derived from 1957 c.338 Â§3; subsection (5) enacted as 1963 c.180 Â§2; 1969 c.128 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.248 [1971 c.283 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.249 [1953 c.385 Â§9; 1975 c.705 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.250 [Amended by 1953 c.385 Â§9; repealed by 1975 c.705 Â§12]

Â Â Â Â Â  317.251 [1965 c.154 Â§4; 1969 c.493 Â§94; 1979 c.580 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.252 [1965 c.178 Â§4; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.255 [Amended by 1953 c.385 Â§9; 1979 c.517 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.256 [1955 c.609 Â§2; 1979 c.517 Â§2; repealed by 1983 c.162 Â§57]

MODIFICATIONS TO TAXABLE INCOME

Â Â Â Â Â  317.259 Modifications generally. Federal taxable income, adopted under ORS 317.013 and 317.018, shall be modified as provided by law. Each modification authorized under law shall be allowed only to the extent that the modification is allocated and apportioned to Oregon income, except as otherwise specifically provided by law. [1983 c.162 Â§12; 1987 c.293 Â§37; 1995 c.79 Â§168; 2005 c.94 Â§87]

Â Â Â Â Â  317.260 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.262 [1953 c.385 Â§9; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.265 [Amended by 1955 c.422 Â§1; subsection (4) derived from 1955 c.422 Â§2; 1957 c.607 Â§5; subsection (5) derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.267 Dividends received by corporation from certain other corporations. (1) To derive Oregon taxable income, there shall be added to federal taxable income amounts received as dividends from corporations deducted for federal purposes pursuant to section 243 or 245 of the Internal Revenue Code, except section 245(c) of the Internal Revenue Code, amounts paid as dividends by a public utility or telecommunications utility and deducted for federal purposes pursuant to section 247 of the Internal Revenue Code or dividends eliminated under Treasury Regulations adopted under section 1502 of the Internal Revenue Code that are paid by members of an affiliated group that are eliminated from a consolidated federal return pursuant to ORS 317.715 (2).

Â Â Â Â Â  (2) To derive Oregon taxable income, after the modification prescribed under subsection (1) of this section, there shall be subtracted from federal taxable income an amount equal to 70 percent of dividends (determined without regard to section 78 of the Internal Revenue Code) received or deemed received from corporations if such dividends are included in federal taxable income. However:

Â Â Â Â Â  (a) In the case of any dividend on debt-financed portfolio stock as described in section 246A of the Internal Revenue Code, the subtraction allowed under this subsection shall be reduced under the same conditions and in same amount as the dividends received deduction otherwise allowable for federal income tax purposes is reduced under section 246A of the Internal Revenue Code.

Â Â Â Â Â  (b) In the case of any dividend received from a 20 percent owned corporation, as defined in section 243(c) of the Internal Revenue Code, this subsection shall be applied by substituting Â80 percentÂ for Â70 percent.Â

Â Â Â Â Â  (c) A dividend that is not treated as a dividend under section 243(d) or 965(c)(3) of the Internal Revenue Code may not be treated as a dividend for purposes of this subsection.

Â Â Â Â Â  (d) If a dividends received deduction is not allowed for federal tax purposes because of section 246(a) or (c) of the Internal Revenue Code, a subtraction may not be made under this subsection for received dividends that are described in section 246(a) or (c) of the Internal Revenue Code.

Â Â Â Â Â  (3) There shall be excluded from the sales factor of any apportionment formula employed to attribute income to this state any amount subtracted from federal taxable income under subsection (2) of this section. [1983 c.162 Â§13; 1984 c.1 Â§9; 1985 c.802 Â§33; 1987 c.293 Â§38; 1987 c.447 Â§119; 1987 c.911 Â§8i; 1989 c.625 Â§21; 2003 c.77 Â§21; 2005 c.80 Â§2; 2005 c.832 Â§33]

Â Â Â Â Â  Note: Sections 34 to 37, chapter 832, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 34. The amendments to ORS 317.267 by section 33 of this 2005 Act apply to tax years beginning on or after January 1, 2006. [2005 c.832 Â§34]

Â Â Â Â Â  Sec. 35. Notwithstanding ORS 317.267, a dividends received deduction allowed under section 965 of the Internal Revenue Code for federal tax purposes shall be allowed in determining taxable income under ORS chapter 317 for the same tax year as the deduction is allowed for federal tax purposes. [2005 c.832 Â§35]

Â Â Â Â Â  Sec. 35a. Section 35 of this 2005 Act applies only to tax years beginning before January 1, 2007. [2005 c.832 Â§35a]

Â Â Â Â Â  Sec. 36. Section 35 of this 2005 Act is repealed on January 2, 2008. [2005 c.832 Â§36]

Â Â Â Â Â  Sec. 37. Nothing in the repeal of section 35 of this 2005 Act by section 36 of this 2005 Act affects the allowance of a deduction under section 35 of this 2005 Act for a tax year beginning before January 1, 2007. [2005 c.832 Â§37]

Â Â Â Â Â  317.270 [Amended by 1957 c.88 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.273 Dividend income received by domestic corporation from certain foreign corporations. To derive Oregon taxable income, there shall be subtracted from federal taxable income dividend income with respect to the Âgross-upÂ provisions of section 78 of the Internal Revenue Code. [1983 c.162 Â§14]

Â Â Â Â Â  317.275 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.277 [1977 c.506 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.280 [Amended by 1953 c.385 Â§9; 1955 c.584 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.281 [1983 c.162 Â§14a; 1985 c.802 Â§22a; repealed by 1989 c.625 Â§81]

Â Â Â Â Â  317.283 Nonrecognition of transactions with related domestic international sales corporation. (1) To derive Oregon taxable income, federal taxable income shall be modified to the extent necessary to not recognize for Oregon tax purposes any transaction between the taxpayer and a related domestic international sales corporation. The taxpayer shall be considered to have entered directly into any transactions with third parties that are treated for federal income tax purposes as having been entered into by a related domestic international sales corporation. To satisfy the requirements of this section:

Â Â Â Â Â  (a) No deduction shall be allowed to any taxpayer for any payment to a related domestic international sales corporation;

Â Â Â Â Â  (b) No income or expense that would be attributed to a taxpayer but for the provisions of sections 991 to 996 of the Internal Revenue Code shall be treated as attributable to a related domestic international sales corporation; and

Â Â Â Â Â  (c) No deduction shall be allowed to a taxpayer for interest on DISC-related deferred tax liability paid pursuant to section 995 (f) of the Internal Revenue Code.

Â Â Â Â Â  (2) As used in this section, Âdomestic international sales corporationÂ means a domestic international sales corporation as defined in section 992 of the Internal Revenue Code. [1985 c.802 Â§22d]

Â Â Â Â Â  317.285 [Amended by 1957 s.s. c.15 Â§9; 1971 c.724 Â§1; 1977 c.89 Â§1; 1981 c.613 Â§4; 1983 c.162 Â§29; renumbered 317.368]

Â Â Â Â Â  317.286 Nonrecognition of transactions with related foreign sales corporation. (1) To derive Oregon taxable income, federal taxable income shall be modified to the extent necessary to not recognize for Oregon tax purposes any transaction between the taxpayer and a related foreign sales corporation. The taxpayer shall be considered to have entered directly into any transactions with third parties that are treated for federal income tax purposes as having been entered into by a related foreign sales corporation. To satisfy the requirements of this section:

Â Â Â Â Â  (a) No deduction shall be allowed to a taxpayer for any payment to a related foreign sales corporation; and

Â Â Â Â Â  (b) No income or expense that would be attributed to a taxpayer but for the provisions of sections 921 to 927 of the Internal Revenue Code shall be treated as attributable to a related foreign sales corporation.

Â Â Â Â Â  (2) As used in this section, Âforeign sales corporationÂ means a foreign sales corporation as defined in section 922 of the Internal Revenue Code. [1985 c.802 Â§22e]

Â Â Â Â Â  317.287 [1961 c.608 Â§4; repealed by 1975 c.705 Â§12]

Â Â Â Â Â  317.288 [1983 c.162 Â§15; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.290 [Amended by 1983 c.162 Â§30; renumbered 317.374]

Â Â Â Â Â  317.292 [1957 c.19 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.295 [Amended by 1953 c.385 Â§9; 1955 c.722 Â§1; 1961 c.565 Â§1; subsection (4) enacted as 1961 c.565 Â§2; 1971 c.246 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.296 [1983 c.162 Â§16; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.297 [1957 s.s. c.15 Â§Â§11,12; 1959 c.92 Â§2; 1983 c.162 Â§36; renumbered 317.476]

Â Â Â Â Â  317.298 [1961 c.505 Â§Â§2,3; 1969 c.493 Â§95; 1979 c.580 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.299 [1969 c.600 Â§8; 1983 c.162 Â§34; renumbered 317.665]

Â Â Â Â Â  317.300 [Amended by 1953 c.385 Â§9; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.303 Deduction or adjustment for certain federal credits. If a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of a corresponding deduction or basis, and the federal credit is not allowable for Oregon purposes, the taxpayer shall be allowed the deduction or appropriate adjustment to basis to derive Oregon taxable income. [1983 c.162 Â§17]

Â Â Â Â Â  317.304 Addition for unused qualified business credits. There shall be added to federal taxable income the amount taken as a deduction on the taxpayerÂs federal return for unused qualified business credits under section 196 of the Internal Revenue Code. [1995 c.556 Â§16]

Â Â Â Â Â  317.305 [1957 c.74 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.307 Reduction for charitable contribution deduction under federal law; subtraction. There shall be subtracted from federal taxable income the amount by which a corporation must reduce its charitable contribution deduction under section 170(d)(2)(B) of the Internal Revenue Code (relating to carryovers of excess contributions for corporations). [1995 c.556 Â§17; 1997 c.839 Â§35]

Â Â Â Â Â  317.309 Interest and dividends received from obligations of state or political subdivision. (1) To derive Oregon taxable income, there shall be added to federal taxable income the amount of any interest or dividends received during the taxable year from obligations of a state or any political subdivision of a state (including Oregon), exempt from federal taxation under the Internal Revenue Code. However, the amount added under this subsection shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this subsection, and by any expenses incurred in the production of interest or dividend income described in this subsection.

Â Â Â Â Â  (2) A regulated investment company as defined in section 851 of the Internal Revenue Code which distributes dividends in excess of those deducted in the computation of federal taxable income, shall to the extent of the amount added under subsection (1) of this section, deduct such distributed excess in arriving at Oregon taxable income.

Â Â Â Â Â  (3) To derive Oregon taxable income, and subject to the other provisions of this chapter, discount and gain or loss on retirement or disposition of obligations described under subsection (1) of this section issued on or after January 1, 1985, shall be treated in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a state or a political subdivision of a state, were not tax exempt under the Internal Revenue Code. [1983 c.162 Â§18; 1985 c.802 Â§23; 1987 c.293 Â§39]

Â Â Â Â Â  317.310 Balance in bad debt reserve of financial institution which has changed from reserve method to specific charge-off method of accounting. (1) To derive Oregon taxable income of a financial institution which has changed from the reserve method of accounting to the specific charge-off method of accounting for federal tax purposes, there shall be subtracted from federal taxable income amounts which the financial institution recognized pursuant to section 585(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (2) To derive Oregon taxable income, after the modification prescribed in subsection (1) of this section, the balance in the reserve for bad debts, as determined under ORS 317.333 (2) (1985 Replacement Part), shall be taken into income using the same method as the financial institution used for federal tax purposes pursuant to section 585(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section shall not apply to bad debt reserves for which an election under section 585(c)(4) of the Internal Revenue Code has been made. A financial institution which uses the method described in section 585(c)(4) of the Internal Revenue Code shall apply that same method to the balance in the reserve for bad debts, as determined under ORS 317.333 (2) (1985 Replacement Part), and adjust its Oregon taxable income accordingly. [1987 c.293 Â§44]

Â Â Â Â Â  317.311 Application of section 243 of Tax Reform Act of 1986. Section 243 of the Tax Reform Act of 1986 (P.L. 99-514) does not apply for purposes of determining taxable income under this chapter. [1987 c.293 Â§44a; 2005 c.94 Â§88]

Â Â Â Â Â  317.312 Federal depreciation expenses of certain health care service contractors. To derive Oregon taxable income, for certain health care service contractors for which federal tax exempt status was denied by section 501(m) of the Internal Revenue Code, and for which all assets owned by the health care service contractor prior to the effective date of the denial of exempt status are treated as placed in service on such effective date for federal tax purposes, no adjustment shall be made to federal depreciation expense. [1987 c.293 Â§44b]

Â Â Â Â Â  317.314 Taxes on net income or profits imposed by any state or foreign country; nondeductible taxes and license fees; taxes paid to foreign country for certain income. (1) To derive Oregon taxable income, there shall be added to federal taxable income taxes upon or measured by net income or profits imposed by any foreign country (including withholding taxes upon the payment of dividends arising from sources within such foreign country), this state or any state or territory deducted in computing federal taxable income.

Â Â Â Â Â  (2) There shall be subtracted from federal taxable income the taxes and license fees imposed by counties, cities and other political subdivisions of this state and other states, if such taxes and fees are not deductible in arriving at federal taxable income.

Â Â Â Â Â  (3) There shall be subtracted from federal taxable income the taxes paid to a foreign country upon the payment of interest or royalties arising from sources within such foreign country, if such taxes are not deductible in arriving at federal taxable income and if the interest or royalties are included in arriving at Oregon taxable income. [1983 c.162 Â§19; 1984 c.1 Â§10]

Â Â Â Â Â  317.319 Capital Construction Fund; deferred income; nonqualified withdrawals. To derive Oregon taxable income:

Â Â Â Â Â  (1) There shall be added to federal taxable income an amount equal to the amount of income which the taxpayer defers under section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code.

Â Â Â Â Â  (2) There shall be subtracted from federal taxable income all nonqualified withdrawals considered to be ordinary income or capital gain under section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code, and included in income for federal income tax purposes.

Â Â Â Â Â  (3) No adjustments to basis shall be made for Oregon tax purposes to property on account of section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code. There shall be added to or subtracted from federal taxable income those amounts necessary to carry out the purposes of this subsection. [1983 c.162 Â§20; 1987 c.293 Â§40]

Â Â Â Â Â  317.320 [1969 c.493 Â§73; 1973 c.402 Â§23; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.322 Addition of long term care insurance premiums if credit is claimed. The amount of any long term care insurance premiums paid or incurred by a taxpayer during the tax year shall be added to taxable income if:

Â Â Â Â Â  (1) The amount is taken into account as a deduction on the taxpayerÂs federal return for the tax year; and

Â Â Â Â Â  (2) The taxpayer claims the credit allowed under ORS 315.610 for the tax year. [1999 c.1005 Â§5]

Â Â Â Â Â  317.325 [1973 c.115 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.326 [1983 c.162 Â§21; repealed by 2001 c.509 Â§19]

Â Â Â Â Â  317.327 Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property. (1) If gain is deferred upon the voluntary or involuntary disposition of property in an exchange that qualifies for deferral under section 1031 or 1033 of the Internal Revenue Code, and the property acquired in the exchange has a situs outside of this state, upon the sale or other disposition of the acquired property in a transaction in which gain or loss is recognized for federal tax purposes but is not taken into account in computing taxable income for Oregon tax purposes, there shall be added to taxable income the difference between:

Â Â Â Â Â  (a) The adjusted basis of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; and

Â Â Â Â Â  (b) The lesser of:

Â Â Â Â Â  (A) The fair market value of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; or

Â Â Â Â Â  (B) The fair market value of the acquired property on the date gain or loss from the sale or other disposition of the acquired property is recognized for federal tax purposes.

Â Â Â Â Â  (2) If the adjusted basis described in subsection (1)(a) of this section is larger than either value described in subsection (1)(b) of this section, the difference computed under subsection (1) of this section shall be subtracted from taxable income instead of being added to taxable income.

Â Â Â Â Â  (3) The Department of Revenue may require taxpayers owning property acquired in an exchange under section 1031 or 1033 of the Internal Revenue Code that has a situs outside of this state to file an annual report on the acquired property, and may adopt rules to implement reporting requirements under this section. [2001 c.509 Â§17]

Â Â Â Â Â  317.328 [1979 c.414 Â§4; 1983 c.162 Â§31; renumbered 317.381]

Â Â Â Â Â  317.329 Basis for stock acquisition. A corporation shall have the same basis for state excise or income tax purposes as for federal income tax purposes for assets:

Â Â Â Â Â  (1) If the corporation engages in a qualified stock purchase on or after August 31, 1982, and elects (or is treated as having elected) section 338 of the Internal Revenue Code; or

Â Â Â Â Â  (2) If the corporation, before August 31, 1982, engaged in the purchase of stock which was treated as a purchase of assets (a purchase and liquidation or similar transaction) resulting in the recognition of gain or loss for Oregon tax purposes. This subsection applies for purposes of determining gain or loss upon disposition only. [1985 c.802 Â§21b; 1987 c.293 Â§41; 1993 c.726 Â§43; 2001 c.660 Â§52]

Â Â Â Â Â  317.330 [1973 c.753 Â§5; repealed by 1979 c.414 Â§7]

Â Â Â Â Â  317.333 [1983 c.162 Â§22; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  317.335 [1973 c.753 Â§6; repealed by 1979 c.414 Â§7]

Â Â Â Â Â  317.339 [1983 c.162 Â§23; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.342 [1985 c.802 Â§49; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  317.344 Net operating loss carryback and carryover. There shall be added to federal taxable income the amount of any net operating loss carryback or carryover allowed in arriving at federal taxable income. [1983 c.162 Â§24; 1984 c.1 Â§11]

Â Â Â Â Â  317.349 Transaction treated as lease purchase under federal law. To derive Oregon taxable income, federal taxable income shall be modified to the extent necessary to not treat as a lease purchase or in any other way recognize for Oregon tax purposes a transaction entered into pursuant to section 168(f) (8) of the Internal Revenue Code as that section was in effect prior to January 1, 1987, or as applicable under section 204(b) of the Tax Reform Act of 1986 (Public Law 99-514) on and after January 1, 1987 (relating to certain leases of qualified farm property or automotive manufacturing equipment). [1983 c.162 Â§25; 1997 c.99 Â§4]

Â Â Â Â Â  317.350 [1959 c.631 Â§Â§4,5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.351 ORS 317.349 not applicable to finance leases. Notwithstanding ORS 317.349, finance leases as described in section 168(f)(8) of the Internal Revenue Code, as that section was amended and in effect for purposes of ORS 317.349, shall be accorded the same treatment for Oregon tax purposes as they are for federal tax purposes. [1987 c.293 Â§45; 2003 c.77 Â§22]

Â Â Â Â Â  317.355 [Repealed by 1957 c.632 Â§1 (314.385 enacted in lieu of 316.545 and 317.355)]

Â Â Â Â Â  317.356 Basis on disposition of asset; adjustments to reflect depreciation, depletion, other cost recovery, federal credits and other differences in Oregon and federal basis. (1) Upon the taxable sale, exchange or disposition of any asset, federal taxable income shall be increased or decreased by an amount that will reflect one or more of the following:

Â Â Â Â Â  (a) The difference in basis that results from the difference in depreciation, depletion or other cost recovery, or expense claimed under section 179 of the Internal Revenue Code, allowed or allowable on the Oregon return and that allowed or allowable on the federal return for that asset;

Â Â Â Â Â  (b) The difference in basis that results when a taxpayer has taken a federal credit that requires as a condition of the use of the federal credit the reduction of the basis of an asset, and the federal credit is not allowable for Oregon purposes;

Â Â Â Â Â  (c) The difference in basis as a result of any deferral of gain that has been granted under federal tax law but not under Oregon law or granted under Oregon law but not granted under federal law;

Â Â Â Â Â  (d) The difference in basis under federal and Oregon tax law at the time the asset was acquired; or

Â Â Â Â Â  (e) For certain health care service contractors for which federal tax exempt status was denied by section 501(m) of the Internal Revenue Code, any adjustment to the basis of an asset for purposes of calculating federal taxable gain or loss on sale, exchange or other disposition as permitted by the Tax Reform Act of 1986.

Â Â Â Â Â  (2) There shall be added to or subtracted from federal taxable income any amount necessary to carry out the purposes of subsection (1) of this section. [1983 c.162 Â§26; 1985 c.802 Â§24; 1987 c.293 Â§45e; 1993 c.726 Â§44; 2001 c.114 Â§41]

Â Â Â Â Â  317.360 [Repealed by 1975 c.760 Â§3]

Â Â Â Â Â  317.362 Reversal of effect of gain or loss in case of timber, coal, domestic iron ore. To derive Oregon taxable income, federal taxable income shall be modified to reverse the effect of section 631 of the Internal Revenue Code. [1983 c.162 Â§27]

Â Â Â Â Â  317.365 [Repealed by 1957 c.632 Â§1 (314.365 enacted in lieu of 316.550 and 317.365)]

Â Â Â Â Â  317.368 [Formerly 317.285; 1984 c.1 Â§12; 1985 c.802 Â§26; repealed by 1999 c.580 Â§10]

Â Â Â Â Â  317.370 [Repealed by 1957 c.632 Â§1 (314.420 enacted in lieu of 316.620, 317.370 and 317.420)]

Â Â Â Â Â  317.374 Depletion. (1) To the extent that the amount allowed as a deduction for depletion under section 611 of the Internal Revenue Code exceeds, or is less than, the amount determined as the Oregon depletion allowance under subsection (2) or (3) of this section, to derive Oregon taxable income, the difference shall be added to or subtracted from federal taxable income.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, in the case of timber, mines, oil and gas wells, and other natural deposits, except in the case of metal mines as provided in subsection (3) of this section, the Oregon depletion allowance shall be a reasonable allowance according to the peculiar conditions in each case. The reasonable allowance in all cases shall be computed on the cost of the property.

Â Â Â Â Â  (3) In the case of metal mines, the Oregon depletion allowance may be the amount allowed under subsection (2) of this section or an amount equal to 15 percent of the gross income from the property during the taxable year, not to exceed 50 percent of the net income of the taxpayer (computed without allowance for depletion) from the property. In its first return made under this chapter, the taxpayer must state as to each property with respect to which the taxpayer has any item of income or deduction (in case of metal mines), whether it elects to have depletion allowance for each such property for the taxable year computed with or without reference to percentage depletion. An election once exercised under this section cannot thereafter be changed by the taxpayer, and the depletion allowance in respect to each such property will for all succeeding taxable years be computed in accordance with the election so made. [Formerly 317.290]

Â Â Â Â Â  317.375 [Repealed by 1957 c.632 Â§1 (314.295 enacted in lieu of 316.560 and 317.375)]

Â Â Â Â Â  317.377 [1989 c.625 Â§23; 1993 c.726 Â§45; renumbered 317.479 in 1995]

Â Â Â Â Â  317.379 Exemption of income from exercise of Indian fishing rights. Income derived from the exercise of rights of any Indian tribe to fish secured by treaty, Executive order or Act of Congress is exempt from the tax imposed by this chapter if section 7873 of the Internal Revenue Code does not permit a like federal tax to be imposed on such income. [1989 c.625 Â§18]

Â Â Â Â Â  317.380 [Repealed by 1957 c.632 Â§1 (314.380 enacted in lieu of 316.565 and 317.380)]

Â Â Â Â Â  317.381 [Formerly 317.328; 1985 c.802 Â§27; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  317.383 Underground storage tank pollution prevention or essential services grant. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of any underground storage tank pollution prevention or essential services grant made by the Department of Environmental Quality under section 6, chapter 863, Oregon Laws 1991, to any taxpayer. [1991 c.863 Â§35]

Â Â Â Â Â  317.386 Energy conservation payments exempt. Any amount received as a cash payment for energy conservation measures under ORS 469.631 to 469.687 is exempt from the tax imposed under this chapter. [Formerly 317.083; 1985 c.802 Â§28]

Â Â Â Â Â  317.388 Claim of right income repayment adjustment when credit is claimed. There shall be added to federal taxable income any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068. [1999 c.1007 Â§5]

Â Â Â Â Â  317.390 [Amended by 1957 c.607 Â§6; 1959 c.156 Â§2; subsection (3) derived from 1959 c.156 Â§3; repealed by 1969 c.166 Â§8]

Â Â Â Â Â  317.391 Small city business development exemption. (1) For each tax year in which a business firm has received an annual certification for a facility under ORS 285C.506, the income of the business firm that is apportionable to the certified facility shall be exempt from tax under this chapter.

Â Â Â Â Â  (2) The income of a business firm that is exempt under this section shall be determined by multiplying the taxable income of the business firm (as determined before application of this section) by the sum of:

Â Â Â Â Â  (a) 50 percent of the ratio of the payroll of the business firm from employment at the certified facility over total statewide payroll of the business firm, as determined under ORS 314.660; and

Â Â Â Â Â  (b) 50 percent of the ratio of the average value of the property of the business firm at the certified facility over the average value of the property of the business firm statewide, as determined under ORS 314.655.

Â Â Â Â Â  (3) The sum computed under subsection (2) of this section shall be the amount of the business firmÂs income that is exempt from tax under this chapter.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂBusiness firmÂ has the meaning given that term in ORS 285C.500.

Â Â Â Â Â  (b) ÂCertified facilityÂ means a facility, as defined in ORS 285C.500, for which an annual certification under ORS 285C.506 has been issued. [2001 c.944 Â§8]

Â Â Â Â Â  317.392 [Formerly 317.098; repealed by 1993 c.475 Â§3]

Â Â Â Â Â  317.394 Qualifying film production labor rebates. If the amount received as a labor rebate under section 1, chapter 559, Oregon Laws 2005, is included in federal taxable income for federal tax purposes, then the amount shall be subtracted from federal taxable income for purposes of determining Oregon taxable income under this chapter. [2005 c.559 Â§10]

Â Â Â Â Â  317.395 [Amended by 1957 c.607 Â§7; renumbered 317.504]

Â Â Â Â Â  317.398 Qualified production activities income. A taxpayer that is allowed a deduction for qualified production activities income under section 199 of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§44]

Â Â Â Â Â  Note: Section 46, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 46. Sections 41 [316.836] and 44 [317.398] of this 2005 Act apply to tax years beginning on or after January 1, 2005. [2005 c.832 Â§46]

Â Â Â Â Â  317.401 Addition for federal prescription drug plan subsidies excluded for federal tax purposes. A taxpayer that is allowed an exclusion from gross income under section 139A of the Internal Revenue Code for federal tax purposes shall add the amount excluded to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§45]

Â Â Â Â Â  Note: Section 47, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 47. Sections 42 [316.837] and 45 [317.401] of this 2005 Act apply to tax years beginning on or after January 1, 2008. [2005 c.832 Â§47]

(Temporary provisions relating to exemption for certain sales of manufactured dwelling parks)

Â Â Â Â Â  Note: Sections 9 and 10, chapter 826, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 9. Amounts received as a result of the sale of a manufactured dwelling park to a tenantsÂ association, facility purchase association or tenantsÂ association supported nonprofit organization as described in ORS 90.820, to a community development corporation as described in ORS 458.210 or to a housing authority as defined in ORS 456.005 are exempt from the tax imposed by this chapter [ORS chapter 317]. [2005 c.826 Â§9]

Â Â Â Â Â  Sec. 10. Section 9 of this 2005 Act applies to tax years beginning on or after January 1, 2006, and before January 1, 2008. [2005 c.826 Â§10]

Â Â Â Â Â  317.405 [Amended by 1955 c.587 Â§1; repealed by 1957 c.632 Â§1 (314.405 enacted in lieu of 316.605 and 317.405)]

Â Â Â Â Â  317.410 [Amended by 1953 c.385 Â§9; 1955 c.581 Â§2; 1957 c.20 Â§1; repealed by 1957 c.632 Â§1 (314.410 enacted in lieu of 316.610 and 317.410)]

Â Â Â Â Â  317.415 [Amended by 1953 c.385 Â§9; 1955 c.581 Â§1; repealed by 1957 c.632 Â§1 (314.415 enacted in lieu of 316.615 and 317.415)]

Â Â Â Â Â  317.420 [Amended by 1955 c.356 Â§1; repealed by 1957 c.632 Â§1 (314.420 enacted in lieu of 316.620, 317.370 and 317.420)]

Â Â Â Â Â  317.425 [Repealed by 1957 c.632 Â§1 (314.425 enacted in lieu of 316.625 and 317.425)]

Â Â Â Â Â  317.430 [Repealed by 1957 c.632 Â§1 (314.430 enacted in lieu of 316.630 and 317.430)]

Â Â Â Â Â  317.435 [Repealed by 1957 c.632 Â§1 (314.435 enacted in lieu of 316.635 and 317.435)]

Â Â Â Â Â  317.440 [Repealed by 1957 c.632 Â§1 (314.440 enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  317.445 [Repealed by 1957 c.632 Â§1 (314.440 enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  317.450 [Amended by 1957 c.607 Â§8; 1961 c.504 Â§4; repealed by 1969 c.166 Â§8]

Â Â Â Â Â  317.455 [Repealed by 1957 c.632 Â§1 (314.445 enacted in lieu of 316.650 and 317.455)]

Â Â Â Â Â  317.460 [Repealed by 1957 c.632 Â§1 (subsections (1) and (2) of 314.450 enacted in lieu of 316.655 and 317.460)]

Â Â Â Â Â  317.465 [Repealed by 1957 c.632 Â§1 (314.455 enacted in lieu of 316.660 and 317.465)]

Â Â Â Â Â  317.470 [Amended by 1953 c.385 Â§9; 1955 c.585 Â§1; repealed by 1957 c.632 Â§1 (314.460 enacted in lieu of 316.665 and 317.470)]

Â Â Â Â Â  317.475 [Repealed by 1957 c.632 Â§1 (314.465 enacted in lieu of 316.670 and 317.475)]

Â Â Â Â Â  317.476 Net losses of prior years. (1) In computing Oregon taxable income there shall be allowed as a deduction an amount equal to the aggregate of the Oregon net losses of prior years to the extent provided in this section.

Â Â Â Â Â  (2) As used in this section, ÂOregon net lossÂ means Oregon net loss as defined in ORS 317.010 (9).

Â Â Â Â Â  (3) In computing Oregon net loss for any taxable year the Oregon net loss for a prior year shall not be allowed as a deduction.

Â Â Â Â Â  (4)(a) The Oregon net loss in any taxable year shall be allowed as a deduction in any of the 15 succeeding taxable years.

Â Â Â Â Â  (b) The amount of the Oregon net loss deductible in any taxable year shall be the Oregon net loss of a prior year reduced by the net income (computed without the Oregon net loss deduction) of any intervening taxable year or years between the year of loss and the succeeding taxable year in which the Oregon net loss deduction is claimed.

Â Â Â Â Â  (c) The Oregon net loss of the earliest taxable year shall be exhausted before an Oregon net loss from a later year may be deducted.

Â Â Â Â Â  (5) No deduction shall be allowed under this section to a business trust which qualifies as a Âreal estate investment trustÂ under sections 856, 857 and 858 of the Internal Revenue Code. [Formerly 317.297; 1987 c.293 Â§45d]

Â Â Â Â Â  317.478 Pre-change and built-in losses. (1) That portion of the pre-change and built-in losses which the taxpayer deducted pursuant to section 382 of the Internal Revenue Code shall be added to federal taxable income under ORS 317.344 or otherwise.

Â Â Â Â Â  (2) Pre-change losses and recognized built-in losses, subject to the limitation under section 382 of the Internal Revenue Code, shall not be considered in determining the taxable loss and taxable loss carry forward under ORS 317.010 and 317.476.

Â Â Â Â Â  (3) Any pre-change losses and built-in losses, to the extent apportioned or allocated to Oregon, with the additions, subtractions, modifications and other adjustments required for purposes of this chapter, shall be carried forward and subtracted in computing Oregon taxable income as provided under subsections (4) to (6) of this section.

Â Â Â Â Â  (4) The amount of loss allowable under subsection (3) of this section in any tax year shall not exceed the lesser of the Oregon source taxable income of the new loss corporation or the Oregon percentage of the section 382 limitation determined, or in the case of a corporation for which no section 382 limitation is determined, as would be determined under section 382 (b) of the Internal Revenue Code. The Oregon percentage for purposes of the subtraction under subsection (3) of this section shall be computed with reference to the Oregon apportionment factors of the new loss corporation existing as of the time of change in ownership.

Â Â Â Â Â  (5) In computing Oregon taxable income, the amount of loss allowed as a subtraction under subsection (3) of this section shall be subtracted in any one of the 15 years succeeding the year of the loss. Subject to the limitation under subsection (4) of this section, the amount of the loss subtracted in any taxable year shall be the loss allowed as a subtraction under subsection (3) of this section reduced by the amount subtracted or subtractible under subsection (3) of this section for any intervening year between the year of loss and the tax year in which the subtraction under this section is claimed. The loss of the earliest tax year shall be exhausted before a loss under this section from a later year may be subtracted.

Â Â Â Â Â  (6) Oregon net losses deductible under ORS 317.476 shall be determined and carried forward before the amount subtractible under this section is determined. [1987 c.293 Â§45c; 1993 c.726 Â§48]

Â Â Â Â Â  317.479 Limitation on use of preacquisition losses to offset built-in gain. (1) Preacquisition losses, as described under section 384 of the Internal Revenue Code, to the extent allocated or apportioned to Oregon, with the additions, subtractions, modifications and other adjustments required for purposes of this chapter, shall not be considered in determining the taxable income or loss under ORS 317.010.

Â Â Â Â Â  (2) If any preacquisition loss, as described in subsection (1) of this section, may not offset a recognized built-in gain by reason of section 384 of the Internal Revenue Code, such gain shall not be taken into account in determining under ORS 317.476 the amount of such loss which may be carried to other taxable years.

Â Â Â Â Â  (3) In any case in which a preacquisition loss, as described in subsection (1) of this section, for any taxable year is subject to limitation under subsection (1) of this section and a taxable loss from such taxable year is not subject to such limitation, taxable income shall be treated as having been offset first by the loss subject to such limitation.

Â Â Â Â Â  (4) The definitions contained in section 384(c) of the Internal Revenue Code shall apply for purposes of this section, except that where appropriate, gain, loss and items of income shall be determined as allocated or apportioned to Oregon and with the additions, subtractions, modifications and other adjustments contained in this chapter.

Â Â Â Â Â  (5) Section 384(b) and (c)(5) and (6) of the Internal Revenue Code shall be applied for purposes of this section in a manner consistent with ORS 317.705 to 317.725. [Formerly 317.377]

Â Â Â Â Â  317.480 [Repealed by 1957 c.632 Â§1 (314.470 enacted in lieu of 316.675 and 317.480)]

Â Â Â Â Â  317.485 Loss carryforward after reorganization; construction. Unless specifically required otherwise under this chapter, nothing in this chapter shall be construed to require that after a reorganization a loss carryforward may be allowed only if the income against which the loss is offset is from substantially the same business activities or assets which incurred the loss. [1991 c.457 Â§9b]

Â Â Â Â Â  317.488 Qualified donations and sales to educational institutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducational institutionÂ means:

Â Â Â Â Â  (A) A public common or union high school district;

Â Â Â Â Â  (B) A private school that has been registered under ORS 345.505 to 345.575 and that is an organization described in section 501(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (C) An accredited public community college, college or university located in this state; or

Â Â Â Â Â  (D) An accredited private community college, college or university located in this state that is an organization described in section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂQualified donationÂ means a transfer of a fee estate in land from a taxpayer to an educational institution without consideration of any kind given to the taxpayer by the educational institution in exchange for the land.

Â Â Â Â Â  (c) ÂQualified reduced saleÂ means a transfer of a fee estate in land by a taxpayer to an educational institution for consideration paid by the educational institution that is less than the fair market value of the land at the time of transfer.

Â Â Â Â Â  (2) There shall be added to federal taxable income the amount that otherwise would be taken into account as a charitable contribution deduction for a qualified donation or a qualified reduced sale pursuant to section 170 of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of a qualified donation made by the taxpayer during the tax year, the fair market value of the qualified donation shall be subtracted from federal taxable income.

Â Â Â Â Â  (4) In the case of a qualified reduced sale made by the taxpayer during the tax year, the difference between the fair market value of the land and the sale price of the land shall be subtracted from federal taxable income.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section, the subtraction allowed under this section may not exceed:

Â Â Â Â Â  (a) In the case of a qualified donation, 50 percent of Oregon taxable income computed without regard to this section, ORS 317.476 or section 170 of the Internal Revenue Code; or

Â Â Â Â Â  (b) In the case of a qualified reduced sale, 25 percent of Oregon taxable income computed without regard to this section, ORS 317.476 or section 170 of the Internal Revenue Code.

Â Â Â Â Â  (6) Any subtraction not allowed because of the limitations imposed under subsection (5) of this section may be carried forward and claimed as a subtraction in the next succeeding tax year. Any amount remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year, but may not be carried beyond the 15th succeeding tax year. [1999 c.358 Â§4]

Â Â Â Â Â  Note: Section 6, chapter 358, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 6. Sections 2 and 4 of this 1999 Act [316.852 and 317.488] apply to donations and reduced sales occurring in tax years beginning on or after January 1, 2000, and before January 1, 2008. [1999 c.358 Â§6]

RETURNS AND PAYMENT OF TAX

Â Â Â Â Â  317.504 Date return considered filed or advance payment considered made. A return filed before the last day prescribed by law for the filing thereof shall be considered as filed on the last day. An advance payment of any portion of the tax made at the time the return was filed shall be considered as made on the last day prescribed by law for the payment of the tax. The last day prescribed by law for filing the return or paying the tax shall be determined without regard to any extension of time granted the taxpayer by the Department of Revenue. [Formerly 317.395]

Â Â Â Â Â  317.505 [Repealed by 1957 c.632 Â§1 (314.805 enacted in lieu of 316.705 and 317.505; and 314.815 enacted in lieu of 316.720 and 317.505)]

Â Â Â Â Â  317.510 Requiring additional reports and information. The Department of Revenue may order additional reports or such other information it deems necessary in addition to the regular reports provided in this chapter. All reports and returns, as provided in this chapter, shall be upon standard forms, adopted by the department, with no more detailed information relating to the taxpayerÂs business than is necessary to enable the department to administer fully the provisions of this chapter.

Â Â Â Â Â  317.514 [1983 c.162 Â§37; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.515 [Renumbered 317.845]

Â Â Â Â Â  317.520 [Repealed by 1957 c.632 Â§1 (314.820 enacted in lieu of 316.725 and 317.520)]

Â Â Â Â Â  317.525 [Repealed by 1957 c.632 Â§1 (314.825 enacted in lieu of 316.730 and 317.525)]

Â Â Â Â Â  317.530 [Repealed by 1957 c.632 Â§1 (314.830 enacted in lieu of 316.735 and 317.530)]

Â Â Â Â Â  317.535 [Amended by 1957 c.76 Â§1; repealed by 1957 c.632 Â§1 (314.835 enacted in lieu of 316.740 and 317.535)]

Â Â Â Â Â  317.540 [Repealed by 1957 c.632 Â§1 (314.840 enacted in lieu of 316.745 and 317.540)]

Â Â Â Â Â  317.545 [Repealed by 1957 c.632 Â§1 (314.845 enacted in lieu of 316.750 and 317.545)]

Â Â Â Â Â  317.550 [Repealed by 1957 c.632 Â§1 (314.855 enacted in lieu of 316.760 and 317.550)]

Â Â Â Â Â  317.590 [Amended by 1953 c.309 Â§2; 1955 c.35 Â§1; 1957 c.528 Â§4; renumbered 317.850]

Â Â Â Â Â  317.605 [Amended by 1953 c.331 Â§2; renumbered 314.210]

Â Â Â Â Â  317.610 [Renumbered 314.220]

Â Â Â Â Â  317.615 [Renumbered 314.230]

FOREIGN INCOME; DOMESTIC INTERNATIONAL SALES CORPORATIONS; INSURERS

Â Â Â Â Â  317.625 Income from sources without the United States. Income from sources without the United States, as defined in section 862 of the Internal Revenue Code, shall be accounted for in the computation of Oregon taxable income as required by ORS chapters 305 and 314 and this chapter without regard to sections 861 to 864 of the Internal Revenue Code. [1983 c.162 Â§38]

Â Â Â Â Â  317.635 Domestic international sales corporation. Except as provided in ORS 317.283, a domestic international sales corporation, commonly referred to as ÂDISC,Â as defined in section 992 of the Internal Revenue Code, shall be taxed in the manner provided for other corporations under this chapter and without regard to sections 991 to 996 of the Internal Revenue Code. [1983 c.162 Â§39; 1985 c.802 Â§22b]

Â Â Â Â Â  317.650 Insurers; depreciation and basis provisions; confidentiality of returns; calendar year filing of returns required. (1) ORS 317.356, relating to depreciation and basis, shall be applicable to every insurer.

Â Â Â Â Â  (2) Notwithstanding ORS 314.835 or 314.840 or any other law concerning confidentiality of tax returns, the Department of Consumer and Business Services and the Department of Revenue may disclose to each other returns and all other information necessary to carry out ORS 731.854 and 731.859 and otherwise to administer the corporate excise tax imposed by this chapter on insurers.

Â Â Â Â Â  (3) Notwithstanding ORS 314.085 or other law, for purposes of this chapter, each of the following insurers shall file a return on a calendar year basis:

Â Â Â Â Â  (a) A foreign or alien insurer; or

Â Â Â Â Â  (b) A domestic insurer organized after January 1, 1971, the ownership or control of which is exercised, directly or indirectly, by a foreign insurer or other foreign corporation owning or controlling directly or indirectly, a foreign insurer. [Formerly 317.078; 1995 c.556 Â§52; 1995 c.786 Â§15; 2005 c.185 Â§7]

Â Â Â Â Â  317.655 Taxable income of insurer; computation; exclusion for certain life insurance or annuity accounts. (1) For purposes of the tax imposed under ORS 317.070, the Oregon taxable income of an insurer shall be the insurerÂs Ânet gain from operationsÂ or Ânet incomeÂ determined in the manner prescribed by the Department of Consumer and Business Services on its Annual Statement Form for the taxable year, as adjusted pursuant to ORS 317.010 (11), 317.122 and 317.650 to 317.665.

Â Â Â Â Â  (2) The Oregon taxable income of an insurer shall be computed by adding or subtracting, to the insurerÂs net gain from operations as determined under subsection (1) of this section, such of the following items as apply to the insurer:

Â Â Â Â Â  (a) Add the amount of federal and state income taxes deducted by the insurer in computing its net gain from operations.

Â Â Â Â Â  (b) Add penalty interest received by the insurer arising out of prepayment of loans made by the insurer.

Â Â Â Â Â  (c) Add realized gains and losses on sales or exchanges by the insurer of property.

Â Â Â Â Â  (d) Subtract, if the insurer so elects, additional or accelerated depreciation on real and personal property that is in excess of the depreciation deducted by the method used in computing the insurerÂs net gain from operations.

Â Â Â Â Â  (e) Subtract that amortized portion of the contribution for past service credits made to qualified plans and exempt trusts for employees allowed as a deduction.

Â Â Â Â Â  (f) Add or subtract, as appropriate, increases or decreases in mandatory reserves that the insurer is required to maintain by law or by rules or directives of the Director of the Department of Consumer and Business Services or the insurance director or commissioner of the state of domicile of the foreign or alien insurer, other than increases or decreases that (A) are deducted in arriving at the insurerÂs net gain from operations, or (B) result from net gains or losses, realized or unrealized, in the value of the insurerÂs property and investments.

Â Â Â Â Â  (g) Add or subtract, as appropriate, increases or decreases in reserves for policies and obligations outstanding before the beginning of the taxable year resulting from changes in the bases and methods of computing such reserves that are justified by accounting and actuarial practices applicable to or accepted by the insurance industry, commonly known as Âreserve strengtheningÂ or Âreserve weakening.Â

Â Â Â Â Â  (3) Income, expenses, gains, losses, exclusions, deductions, assets, reserves, liabilities and other items properly attributable to one or more separate accounts authorized under ORS 733.220 shall not be taken into account in determining taxable income of an insurer under ORS 317.010 (11), 317.122 and 317.650 to 317.665 until such amounts or items are returned to and reflected on the general accounts of such insurer so as to be available generally to or for the benefit of contract and policyholders of the insurer. [Formerly 317.197; 1995 c.786 Â§16]

Â Â Â Â Â  317.660 Allocation of net income where insurer has both in-state and out-of-state business. In lieu of the provisions of ORS 314.280, if the income of an insurer is derived from business done both within and without this state, the determination of Oregon taxable income shall be arrived at by apportionment based upon an averaging of the following three factors:

Â Â Â Â Â  (1) Insurance sales factor: The percentage obtained by dividing (a) the direct premiums (excluding reinsurance accepted and without deduction of reinsurance ceded) received by the insurer during the taxable year on policies and contracts which are allocated to this state and to other jurisdictions in which the insurer is not authorized to do business by (b) the total of such premiums received by the insurer during the taxable year on policies and contracts that had been sold within and without this state. For purposes of this subsection, ÂpremiumsÂ means sums properly included in appropriate schedules of the annual statement filed by the insurer with the Director of the Department of Consumer and Business Services, which allocate premiums by jurisdiction. If the exclusion of reinsurance premiums results in an apportionment formula that does not fairly represent the extent of the taxpayerÂs activity in this state, the taxpayer may petition for and the Department of Revenue may permit, or the Department of Revenue may require, the inclusion of reinsurance premiums in the insurance sales factor.

Â Â Â Â Â  (2) Wage and commission factor: The percentage obtained by dividing (a) the total of wages, salaries, commissions and other compensation for personal services paid in this state during the tax period to employees and insurance salesmen in connection with the business of the insurer, by (b) the total wages, salaries, commissions and other compensation for personal services paid everywhere during the tax period to employees and insurance salesmen in connection with the business of the insurer. For determining the place of payment, the procedure set forth in ORS 314.660 (2) shall apply.

Â Â Â Â Â  (3) Real estate income and interest factor: The percentage obtained by dividing (a) the total net income (after deducting from gross rental income real estate expenses, property taxes and depreciation attributable thereto, which are included in appropriate schedules of the annual statement filed by the insurer with the Department of Consumer and Business Services) received from real property within this state plus gross interest received on loans secured by real property within this state during the taxable year, by (b) the total net income received from real property within and without this state plus gross interest received on loans secured by real property within and without this state during the taxable year. [Formerly 317.199; 1995 c.786 Â§17; 1999 c.143 Â§11]

Â Â Â Â Â  317.665 Oregon net losses of insurer in prior years. In computing Oregon taxable income, an insurer shall be allowed as a deduction an amount equal to the aggregate Oregon net losses of prior years as defined in ORS 317.476. [Formerly 317.299; 1995 c.786 Â§18]

UNITARY TAX

Â Â Â Â Â  317.705 Definitions. As used in this section and ORS 317.710 and 317.715:

Â Â Â Â Â  (1) ÂAffiliated groupÂ means an affiliated group of corporations as defined in section 1504 of the Internal Revenue Code.

Â Â Â Â Â  (2) ÂUnitary groupÂ means a corporation or group of corporations engaged in business activities that constitute a single trade or business.

Â Â Â Â Â  (3)(a) ÂSingle trade or businessÂ means a business enterprise in which there exists directly or indirectly between the members or parts of the enterprise a sharing or exchange of value as demonstrated by:

Â Â Â Â Â  (A) Centralized management or a common executive force;

Â Â Â Â Â  (B) Centralized administrative services or functions resulting in economies of scale; and

Â Â Â Â Â  (C) Flow of goods, capital resources or services demonstrating functional integration.

Â Â Â Â Â  (b) ÂSingle trade or businessÂ may include, but is not limited to, a business enterprise the activities of which:

Â Â Â Â Â  (A) Are in the same general line of business (such as manufacturing, wholesaling or retailing); or

Â Â Â Â Â  (B) Constitute steps in a vertically integrated process (such as the steps involved in the production of natural resources, which might include exploration, mining, refining and marketing).

Â Â Â Â Â  (c) Whether two or more corporations that are included in the same consolidated federal return are engaged in a single trade or business may be determined by making reference to corporations that are doing business in the United States and are subject to federal income taxation, whether or not those corporations are includable in the consolidated return. No other corporations may be taken into consideration in making such a determination, except in a case in which the transactions or relationships between such corporations are made in an attempt to evade or avoid taxation. [1984 c.1 Â§4; 1985 c.802 Â§30a; 1997 c.325 Â§45]

Â Â Â Â Â  317.710 Corporation tax return requirements. (1) A corporation shall make a return with respect to the tax imposed by this chapter as provided in this section.

Â Â Â Â Â  (2) If the corporation is a member of an affiliated group of corporations making a consolidated federal return, it shall file a return and determine its Oregon taxable income as provided in ORS 317.715. The corporationÂs tax liability shall be joint and several with any other corporation that is included in a consolidated state return with the corporation under subsection (5) of this section.

Â Â Â Â Â  (3) If the corporation makes a separate return for federal income tax purposes, it shall file a separate return under this chapter. The corporation shall determine its Oregon taxable income and tax liability separately from any other corporation.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, if the corporation is not subject to taxation under the Internal Revenue Code a return for federal income tax purposes includes any form of return required to be made in lieu of an income tax return under the Internal Revenue Code or regulations thereunder.

Â Â Â Â Â  (5)(a) If two or more corporations subject to taxation under this chapter are members of the same affiliated group making a consolidated federal return and are members of the same unitary group, they shall file a consolidated state return. The Department of Revenue shall prescribe by rule the method by which a consolidated state return shall be filed.

Â Â Â Â Â  (b) If any corporation that is a member of an affiliated group is permitted or required to determine its Oregon taxable income on a separate basis under ORS 314.670, or if any corporation is permitted or required by statute or rule to use different apportionment factors than a corporation with which it is affiliated, the corporation shall not be included in a consolidated state return under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Whenever two or more corporations are required to file a consolidated state return under paragraph (a) of this subsection, any reference in this chapter to a corporation for purposes of deriving Oregon taxable income shall be treated as a reference to all corporations that are included in the consolidated state return.

Â Â Â Â Â  (6) If so directed by the department, by rule or instructions on the state tax return form, every corporation required to make a return under this chapter shall also file with the return a true copy of the corporationÂs federal income tax return for the same taxable year. For purposes of this subsection, the corporationÂs federal income tax return includes a consolidated federal return for an affiliated group of which the corporation is a member. The department may, by rule or instructions, permit a corporation to submit specified excerpts from its federal return in lieu of submitting a copy of the entire federal return. The federal return or any part thereof required to be filed with the state return is incorporated in and shall be a part of the state return.

Â Â Â Â Â  (7) Each foreign or alien insurer and each domestic insurer owned and controlled, directly or indirectly, by one or more foreign insurers shall determine its Oregon taxable income under ORS 317.650 to 317.665 and make a return of the tax imposed by this chapter on a separate basis. An interinsurance and reciprocal exchange and its attorney in fact with respect to its attorney in fact net income as a corporate attorney in fact acting as attorney in compliance with ORS 731.458, 731.462, 731.466 and 731.470 for the reciprocal or interinsurance exchange may file a consolidated return under the circumstances in the manner and subject to the rules adopted by the department. [1984 c.1 Â§2; 1985 c.802 Â§29; 1995 c.786 Â§21]

Â Â Â Â Â  317.713 Group losses as offset to income of subsidiary paying preferred dividends. If the use of group losses to offset income of a subsidiary paying dividends on preferred stock is limited under section 1503(f) of the Internal Revenue Code, a like limitation shall apply for purposes of this chapter. For purposes of applying section 1503(f) of the Internal Revenue Code, Âgroup lossesÂ and Âseparately computed taxable incomeÂ shall be determined by taking into consideration only that income and loss which is allocated or apportioned to Oregon, with the additions, subtractions, modifications and other adjustments under this chapter and ORS chapter 314. [1991 c.457 Â§14]

Â Â Â Â Â  317.715 Tax return of corporation in affiliated group making consolidated federal return. (1) If a corporation required to make a return under this chapter is a member of an affiliated group of corporations making a consolidated federal return under sections 1501 to 1505 of the Internal Revenue Code, the corporationÂs Oregon taxable income shall be determined beginning with federal consolidated taxable income of the affiliated group as provided in this section.

Â Â Â Â Â  (2) If the affiliated group, of which the corporation subject to taxation under this chapter is a member, consists of more than one unitary group, before the additions, subtractions, adjustments and modifications to federal taxable income provided for in this chapter are made, and before allocation and apportionment as provided in ORS 317.010 (10), if any, modified federal consolidated taxable income shall be computed. Modified federal consolidated taxable income shall be determined by eliminating from the federal consolidated taxable income of the affiliated group the separate taxable income, as determined under Treasury Regulations adopted under section 1502 of the Internal Revenue Code, and any deductions or additions or items of income, expense, gain or loss for which consolidated treatment is prescribed under Treasury Regulations adopted under section 1502 of the Internal Revenue Code, attributable to the member or members of any unitary group of which the corporation is not a member.

Â Â Â Â Â  (3)(a) After modified federal consolidated taxable income is determined under subsection (2) of this section, the additions, subtractions, adjustments and modifications prescribed by this chapter shall be made to the modified federal consolidated taxable income of the remaining members of the affiliated group, where applicable, as if all such members were subject to taxation under this chapter. After those modifications are made, Oregon taxable income or loss shall be determined as provided in ORS 317.010 (10)(a) to (c), if necessary.

Â Â Â Â Â  (b) In the computation of the Oregon apportionment percentage for a corporation that is a member of an affiliated group filing a consolidated federal return, there shall be taken into consideration only the property, payroll, sales or other factors of those members of the affiliated group whose items of income, expense, gain or loss remain in modified federal consolidated taxable income after the eliminations required under subsection (2) of this section. Those members of an affiliated group making a consolidated federal return or a consolidated state return shall not be treated as one taxpayer for purposes of determining whether any member of the group is taxable in this state or any other state with respect to questions of jurisdiction to tax or the composition of the apportionment factors used to attribute income to this state under ORS 314.280 or 314.605 to 314.675. [1984 c.1 Â§3; 1985 c.802 Â§30; 1987 c.293 Â§46]

Â Â Â Â Â  317.720 Computation of taxable income; excess loss accounts. (1) To derive Oregon taxable income, there shall be subtracted from federal taxable income the amount of the excess loss account included under Treasury Regulations adopted under section 1502 of the Internal Revenue Code to the extent that the excess losses have not offset unitary income. However, in no event shall excess losses be recaptured on account of Treasury Regulations adopted under section 1502 of the Internal Revenue Code for purposes of this chapter if the losses were deducted for a taxable year beginning before January 1, 1986.

Â Â Â Â Â  (2) As used in this section, Âunitary incomeÂ means income of a unitary group, as that term is defined in ORS 317.705, that includes the subsidiary to which excess losses are attributable, and a member of which is subject to taxation under this chapter. [1984 c.1 Â§11b; 1987 c.293 Â§47]

Â Â Â Â Â  317.725 Adjustments to prevent double taxation or deduction. (1)(a) If any provision of the Internal Revenue Code or of ORS 317.705 to 317.715, relating to the use of consolidated federal returns, requires that any amount be added to or deducted from federal consolidated taxable income or the Oregon taxable income subject to taxation under this chapter or ORS chapter 318 that previously had been added to or deducted from income upon or with respect to which tax liability was measured under the Oregon law in effect prior to the taxpayerÂs taxable year as to which ORS 317.705 to 317.715, are first effective, an appropriate adjustment shall be made to the income for the year or years subject to ORS 317.705 to 317.715, so as to prevent the double taxation or double deduction of any such amount that previously had entered into the computation of income upon or with respect to which tax liability was measured.

Â Â Â Â Â  (b) If it appears to the Department of Revenue that a corporation making a return under this chapter or ORS chapter 318 is required to make any adjustment to federal consolidated taxable income pursuant to ORS 317.715, that is unduly burdensome or that produces an inequitable or unreasonable result, the department, upon application by the corporation, may relieve the corporation of the requirement and may permit or require any other adjustment to be made to fairly reflect income and produce an equitable result. The department shall adopt rules prescribing the method by which a corporation may apply for relief under this paragraph.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 317.013, any regulation promulgated pursuant to sections 1501 to 1505 of the Internal Revenue Code which makes reference to provisions of the Internal Revenue Code with respect to which modifications to federal taxable income are prescribed under this chapter shall not be applied to the extent the regulation conflicts with the provisions of this chapter.

Â Â Â Â Â  (3) The Department of Revenue shall not make any adjustment under this section if the resulting increase or decrease in tax liability would be less than $250. [1984 c.1 Â§19; 1985 c.802 Â§31]

Â Â Â Â Â  317.845 [Formerly 317.515; repealed by 1985 c.761 Â§27]

DISPOSITION OF REVENUE

Â Â Â Â Â  317.850 Disposition of revenue. The net revenue from the tax imposed by this chapter, after deduction of refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred. A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $500,000. [Formerly 317.590; 2001 c.114 Â§42]

Â Â Â Â Â  317.910 [1959 c.356 Â§3; repealed by 1983 c.162 Â§57]

UNRELATED BUSINESS INCOME OF CERTAIN EXEMPT CORPORATIONS

Â Â Â Â Â  317.920 Tax imposed on unrelated business income of certain exempt corporations. (1) Notwithstanding ORS 317.080, a corporation otherwise exempt from tax under ORS 317.080 (1), (2), (3), (4), (7) or (9) shall be subject to the tax imposed by and in accordance with the provisions of this chapter, but only as to its unrelated business taxable income, as defined under the Internal Revenue Code.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to an organization described in section 501(c)(1) of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of unrelated business income of a private foundation described in section 509 of the Internal Revenue Code, the first quarter of estimated tax due under ORS 314.515 (1)(a) shall be paid on or before the 15th day of the fifth month of the taxable year. [1959 c.356 Â§2; 1975 c.652 Â§90; 1983 c.162 Â§42; 1985 c.802 Â§28b; 1987 c.293 Â§48; 1997 c.839 Â§37; 1999 c.90 Â§25a]

Â Â Â Â Â  317.930 Exceptions and limitations. In addition to the exclusions and modifications contained in section 512(b) of the Internal Revenue Code, in determining unrelated business taxable income:

Â Â Â Â Â  (1) There shall be excluded, in the case of any school, college or university, which rents real property to its students or faculty, all rents derived therefrom, providing that such property is actually a part of the school and that the continued presence of the students and faculty thereon is necessary to the educative function of the institution.

Â Â Â Â Â  (2) There shall be subtracted any amount treated as derived from the conduct of an unrelated trade or business under section 995(g) of the Internal Revenue Code (relating to distributions to DISC tax-exempt shareholders). [1959 c.356 Â§4; 1979 c.580 Â§3; 1983 c.162 Â§43; 1991 c.457 Â§14a]

Â Â Â Â Â  317.940 [1959 c.356 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.950 Assessment of deficiency. If the Department of Revenue finds that unrelated business taxable income, or any portion thereof, has not been assessed, it may, at any time within three years after the return was filed, or in case no return was filed within five years from the time the return should have been filed, compute the tax and give notice to the corporation of the amount due, including penalty and interest thereon. These limitations to the assessment of such tax or additional tax, including penalty and interest thereon, do not apply to the assessment of additional taxes, and penalty and interest thereon, upon false or fraudulent returns or in cases where with a fraudulent intent no return has been filed. ORS 314.410 is also applicable to the extent that it is not inconsistent with the provisions of this section. [1959 c.356 Â§6]

PENALTIES

Â Â Â Â Â  317.990 [Repealed by 1957 c.632 Â§1 (314.991 enacted in lieu of 316.990 and 317.990)]

Â Â Â Â Â  317.991 Civil penalty; noncompliance with ORS 317.097 relating to credit for housing rehabilitation loans. (1) The Director of the Housing and Community Services Department may assess a civil penalty against any project owner in an amount not to exceed three times the value of the tax credit available in any year on a project during which the owner does not comply with the provisions of ORS 317.097 and the rules promulgated thereunder.

Â Â Â Â Â  (2) Notwithstanding the provisions of any other law, an order of the director assessing such a civil penalty shall be deemed final, unless review from the director is requested in writing within 30 days of receipt of notice thereof. The request shall specify the grounds upon which the project owner contests the proposed order of assessment.

Â Â Â Â Â  (3) The issuance of orders assessing civil penalties pursuant to this section, the conduct of hearings and the judicial review thereof shall be as provided in ORS chapter 183.

Â Â Â Â Â  (4) When an order assessing a civil penalty becomes final by operation of law or on appeal, unless the amount of penalty is paid within 10 days after the order becomes final, the order constitutes a judgment and may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the project owner incurring the penalty and the amount of the penalty in the County Clerk Lien Record. The penalty provided in the order so recorded shall become a lien upon the title to any interest in property owned by the project owner against whom the order is entered, and execution may be issued upon the order in the same manner as execution upon a judgment of a court of record.

Â Â Â Â Â  (5) Civil penalties, and judgments entered thereon, due to the director under this section from any project owner shall be deemed preferred to all general claims in all bankruptcy proceedings, trustee proceedings and proceedings for the administration of estates and receiverships involving the project owner liable therefor or the property of such project owner.

Â Â Â Â Â  (6) All moneys collected under this section shall be paid into the Housing Finance Fund.

Â Â Â Â Â  (7) All costs of enforcement and collection, including attorney fees, may be paid by the director directly from the Housing Finance Fund without further authorization of law.

Â Â Â Â Â  (8) As used in this section, ÂdirectorÂ means the Director of the Housing and Community Services Department. [1991 c.737 Â§4; 1999 c.21 Â§48]

_______________



Chapter 318

Chapter 318 Â Corporation Income Tax

2005 EDITION

CORPORATION INCOME TAX

REVENUE AND TAXATION

318.010Â Â Â Â  Short title; Department of Revenue to administer chapter

318.020Â Â Â Â  Imposition of tax

318.031Â Â Â Â  Provisions in ORS chapters 305, 314, 315 and 317 incorporated into corporation income tax law

318.040Â Â Â Â  Exempt corporations

318.060Â Â Â Â  Rules and regulations; personnel

318.070Â Â Â Â  Disposition of revenue

318.106Â Â Â Â  ORS 317.151 as part of chapter

318.130Â Â Â Â  ORS 317.329 as part of chapter

Â Â Â Â Â  318.010 Short title; Department of Revenue to administer chapter. This chapter shall be known and may be cited as the Corporation Income Tax Act of 1955, and it shall be administered by the Department of Revenue. [1955 c.334 Â§1]

Â Â Â Â Â  318.020 Imposition of tax. (1) There hereby is imposed upon every corporation for each taxable year a tax at the rate provided in ORS 317.061 upon its Oregon taxable income derived from sources within this state, other than income for which the corporation is subject to the tax imposed by ORS chapter 317 according to or measured by its Oregon taxable income.

Â Â Â Â Â  (2) Income from sources within this state includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate or foreign commerce.

Â Â Â Â Â  (3) Income that constitutes net long-term capital gain described in ORS 317.063 shall be taxed at the rate imposed under ORS 317.063. [1955 c.334 Â§2; 1957 c.607 Â§9; 1957 c.633 Â§1; 1961 c.55 Â§1; subsection (3) enacted as 1961 c.55 Â§2; 1975 c.368 Â§7; 1983 c.162 Â§44; 1999 c.21 Â§49; 2001 c.545 Â§5; 2005 c.94 Â§89]

Â Â Â Â Â  318.030 [1955 c.334 Â§3; 1957 c.74 Â§3; 1965 c.154 Â§5; 1965 c.460 Â§5; 1967 c.592 Â§10; 1969 c.166 Â§7; 1969 c.493 Â§96a; 1969 c.681 Â§7; 1971 c.283 Â§5; 1973 c.115 Â§6; 1973 c.753 Â§7; 1977 c.866 Â§6; 1979 c.414 Â§6; 1979 c.561 Â§7; 1979 c.578 Â§10; repealed by 1983 c.162 Â§45 (318.031 enacted in lieu of 318.030)]

Â Â Â Â Â  318.031 Provisions in ORS chapters 305, 314, 315 and 317 incorporated into corporation income tax law. It being the intention of the Legislative Assembly that this chapter and ORS chapter 317 shall be administered as uniformly as possible (allowance being made for the difference in imposition of the taxes), ORS 305.140 and 305.150, ORS chapter 314 and the following sections are incorporated into and made a part of this chapter: ORS 285C.309, 315.104, 315.134, 315.156, 315.204, 315.208, 315.213, 315.254, 315.304, 315.507, 315.511 and 315.604 (all only to the extent applicable for a corporation) and ORS chapter 317. [1983 c.162 Â§46 (enacted in lieu of 318.030); 1984 c.1 Â§13; 1985 c.761 Â§23; 1987 c.293 Â§49; 1987 c.911 Â§8f; 1989 c.625 Â§24; 1989 c.911 Â§5; 1991 c.457 Â§15; 1991 c.652 Â§11; 1991 c.928 Â§5; 1993 c.730 Â§6; 1995 c.79 Â§171; 1997 c.835 Â§41; 1999 c.21 Â§50; 1999 c.358 Â§5; 2001 c.114 Â§43; 2001 c.292 Â§13; 2001 c.674 Â§12; 2001 c.932 Â§11; 2001 c.957 Â§19; 2005 c.80 Â§3; 2005 c.94 Â§90]

Â Â Â Â Â  318.040 Exempt corporations. In addition to the corporations exempt from the provisions of this chapter by the incorporation in this chapter of ORS 317.080, there shall also be exempt those foreign corporations whose activities in this state are confined to purchases of personal property, and the storage thereof incident to shipment outside the state, unless such foreign corporation is an affiliate of another foreign or domestic corporation which is doing business in Oregon or is subject to this chapter. Whether or not corporations are affiliated shall be determined as provided in section 1504 of the Internal Revenue Code. [1955 c.334 Â§4; 1977 c.866 Â§7; 1984 c.1 Â§14; 1985 c.802 Â§34]

Â Â Â Â Â  318.044 [1957 s.s. c.15 Â§Â§14,15; 1971 c.724 Â§2; 1977 c.89 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  318.046 [1957 s.s. c.15 Â§Â§16,17; 1959 c.92 Â§3; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  318.048 [1965 c.178 Â§6; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  318.050 [1955 c.334 Â§6; repealed by 1977 c.866 Â§9]

Â Â Â Â Â  318.060 Rules and regulations; personnel. The Department of Revenue is authorized to employ such personnel, and prescribe and prepare such rules, regulations, forms and tables as are necessary to place this chapter in operation. [1955 c.334 Â§7; 1957 c.528 Â§5]

Â Â Â Â Â  318.070 Disposition of revenue. The net revenue from the tax imposed by this chapter shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred. A working balance of unreceipted revenue from the tax imposed by this chapter may be retained by the Department of Revenue for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $50,000. [1955 c.334 Â§5]

Â Â Â Â Â  318.080 [1981 c.720 Â§20; repealed by 1993 c.730 Â§9 (315.134 enacted in lieu of 316.084, 317.133 and 318.080)]

Â Â Â Â Â  318.085 [1991 c.859 Â§7; repealed by 1993 c.730 Â§27 (315.254 enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  318.090 [1981 c.778 Â§38; repealed by 2003 c.46 Â§45]

Â Â Â Â Â  318.100 [1983 c.162 Â§49; repealed by 1995 c.79 Â§172]

Â Â Â Â Â  318.102 [1985 c.438 Â§6; repealed by 1993 c.730 Â§13 (315.148 enacted in lieu of 316.098, 317.150 and 318.102)]

Â Â Â Â Â  318.104 [1985 c.521 Â§5; repealed by 1993 c.730 Â§17 (315.156 enacted in lieu of 316.091, 317.148 and 318.104)]

Â Â Â Â Â  318.106 ORS 317.151 as part of chapter. ORS 317.151, during its existence and as it may be amended, is incorporated into this chapter and made a part hereof. [1985 c.695 Â§4]

Â Â Â Â Â  318.110 [1985 c.749 Â§5; repealed by 1993 c.730 Â§7 (315.104 enacted in lieu of 316.094, 317.102 and 318.110)]

Â Â Â Â Â  318.130 ORS 317.329 as part of chapter. ORS 317.329, during its existence and as it may be amended, is incorporated into this chapter by reference and made a part hereof. [1985 c.802 Â§21d]

Â Â Â Â Â  318.160 [1987 c.682 Â§9; repealed by 1993 c.730 Â§23 (315.208 enacted in lieu of 316.132, 317.114 and 318.160)]

Â Â Â Â Â  318.170 [1987 c.591 Â§17; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  318.175 [1987 c.682 Â§8; repealed by 1993 c.730 Â§21 (315.204 enacted in lieu of 316.134, 317.135 and 318.175)]

_______________



Chapter 319

Chapter 319 Â Motor Vehicle and Aircraft Fuel Taxes

2005 EDITION

MOTOR VEHICLE AND AIRCRAFT FUEL TAXES

REVENUE AND TAXATION

MOTOR VEHICLE FUEL AND AIRCRAFT FUEL TAXES

319.010Â Â Â Â  Definitions for ORS 319.010 to 319.430

319.020Â Â Â Â  Monthly statement by dealer; license tax imposed

319.030Â Â Â Â  License required to be dealer in motor vehicle fuel

319.040Â Â Â Â  Application for and issuance of dealerÂs license

319.042Â Â Â Â  Grounds for refusal to issue dealer license; hearing; records inspection

319.050Â Â Â Â  Performance bond; hearing

319.051Â Â Â Â  Conditions for reduced bond amount

319.052Â Â Â Â  Conditions for increased bond amount; request and conditions for reduction; rules

319.053Â Â Â Â  Amount of bond when twice license tax is less than $1,000

319.060Â Â Â Â  Deposit in lieu of bond

319.070Â Â Â Â  Release of surety

319.080Â Â Â Â  Additional bond or deposit

319.090Â Â Â Â  Immediate collection of tax and interest; penalties; waiver

319.096Â Â Â Â  Suspension of license; liability for tax; reinstatement

319.098Â Â Â Â  Contesting license suspension

319.100Â Â Â Â  Revocation of license

319.102Â Â Â Â  Notice to dealers of suspension or revocation of another dealerÂs license; rules

319.110Â Â Â Â  Cancellation of license on request of dealer or when licensee no longer a dealer

319.120Â Â Â Â  Remedies cumulative

319.125Â Â Â Â  Change of ownership; cancellation of license

319.180Â Â Â Â  Payment of tax; delinquency penalty; interest rates

319.182Â Â Â Â  Collection of delinquent tax, interest or penalty; warrant; judgment lien

319.184Â Â Â Â  Use of collection agency

319.186Â Â Â Â  Uncollectible tax, interest or penalty

319.190Â Â Â Â  Monthly statement of dealer; penalty

319.192Â Â Â Â  Refund to dealer of uncollectible taxes; rules

319.200Â Â Â Â  Assessing tax and penalty where dealer fails to report

319.210Â Â Â Â  Billing purchasers

319.220Â Â Â Â  Receipt, payment or sale of motor vehicle fuel without invoice or delivery tag prohibited

319.230Â Â Â Â  Transporting motor vehicle fuel in bulk

319.240Â Â Â Â  Exemption of export fuel

319.250Â Â Â Â  Certain sales to Armed Forces exempted; reports

319.260Â Â Â Â  Fuel in vehicles coming into or leaving state not taxed

319.270Â Â Â Â  Fuel sold or distributed to dealers

319.275Â Â Â Â  Liability for taxes, interest and penalties when person importing fuel does not hold license

319.280Â Â Â Â  Refunds generally

319.290Â Â Â Â  Limitation on applications for refunds

319.300Â Â Â Â  Seller to give invoice for each purchase made by person entitled to refund

319.310Â Â Â Â  Claims for refunds may be required to be under oath; investigation of claims

319.320Â Â Â Â  Refund of tax on fuel used in operation of vehicles over certain roads or private property

319.330Â Â Â Â  Refunds to purchasers of fuel for aircraft

319.370Â Â Â Â  Examinations and investigations; correcting reports and payments

319.375Â Â Â Â  Limitation on credit for or refund of overpayment and on assessment of additional tax

319.380Â Â Â Â  Examining books and accounts of carrier of motor vehicle fuel

319.382Â Â Â Â  Agreements for refunds to Indian tribes

319.390Â Â Â Â  Records to be kept by dealers; inspection of records

319.400Â Â Â Â  Records to be kept three years

319.410Â Â Â Â  Disposition of tax moneys

319.415Â Â Â Â  Estimate of tax on fuel used for boats; transfer to Boating Safety, Law Enforcement and Facility Account; use

319.417Â Â Â Â  Estimate of tax on fuel used in aircraft; transfer to State Aviation Account; use

319.420Â Â Â Â  ORS 319.510 to 319.880 not affected

319.430Â Â Â Â  Savings clause

USE FUEL TAX

319.510Â Â Â Â  Short title

319.520Â Â Â Â  Definitions for ORS 319.510 to 319.880

319.525Â Â Â Â  Agreements with Indian tribes

319.530Â Â Â Â  Imposition of tax; rate

319.550Â Â Â Â  UserÂs license required to use fuel; exceptions

319.560Â Â Â Â  Application for and issuance of userÂs license

319.570Â Â Â Â  Faithful performance bond

319.580Â Â Â Â  Deposit in lieu of bond

319.590Â Â Â Â  Release of surety

319.600Â Â Â Â  Display of emblem

319.611Â Â Â Â  Penalty for unlicensed use of fuel or nondisplay of authorization or emblem; waiver

319.621Â Â Â Â  SellerÂs license

319.628Â Â Â Â  Grounds for refusal to issue userÂs or sellerÂs license; hearing; records inspection

319.630Â Â Â Â  Revocation of license; reissue of license

319.640Â Â Â Â  Cancellation of license on request of user

319.650Â Â Â Â  Notifying department upon ceasing to use fuel in connection with motor vehicle

319.660Â Â Â Â  Removal of emblem

319.665Â Â Â Â  Seller to collect tax; exceptions

319.671Â Â Â Â  When invoices required; contents

319.675Â Â Â Â  SellerÂs report to department

319.681Â Â Â Â  Payment of tax by seller

319.690Â Â Â Â  Monthly report of user; remittance; credit against taxes; annual reports of certain users

319.692Â Â Â Â  Quarterly reports if average monthly tax under $300; when annual reports authorized

319.694Â Â Â Â  Penalty for delinquency in remitting tax; waiver; interest rates

319.697Â Â Â Â  Records required of sellers and users; alternative records for certain users

319.700Â Â Â Â  Tax as lien

319.720Â Â Â Â  Delinquency in payment; notice to debtors of user or seller; report to department

319.730Â Â Â Â  Collection of delinquent payment by seizure and sale of motor vehicle

319.740Â Â Â Â  Action by Attorney General to collect delinquency; certificate of department as evidence

319.742Â Â Â Â  Collection of delinquent obligation generally; warrant; judgment lien

319.744Â Â Â Â  Use of collection agency

319.746Â Â Â Â  Uncollectible obligation

319.760Â Â Â Â  Assessment of deficiency; presumption that fuel subject to tax

319.780Â Â Â Â  Assessing tax and penalty upon failure to make report

319.790Â Â Â Â  Petition for reassessment

319.801Â Â Â Â  Appeal to circuit court

319.810Â Â Â Â  Time limitation on service of notice of additional tax

319.820Â Â Â Â  Refund of tax erroneously or illegally collected

319.831Â Â Â Â  Refund of tax on fuel used in operation of vehicle over certain roads or private property

319.835Â Â Â Â  Investigation of refund applications

319.840Â Â Â Â  Enforcement; rules and regulations

319.850Â Â Â Â  Presumption of use

319.860Â Â Â Â  Producers, distributors and others to keep records; examining books and records

319.870Â Â Â Â  Results of investigations to be private

319.875Â Â Â Â  Prohibitions

319.880Â Â Â Â  Disposition of moneys

PENALTIES

319.990Â Â Â Â  Penalties

MOTOR VEHICLE FUEL AND AIRCRAFT FUEL TAXES

Â Â Â Â Â  319.010 Definitions for ORS 319.010 to 319.430. As used in ORS 319.010 to 319.430, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAircraftÂ means every contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air, operated or propelled by the use of aircraft fuel.

Â Â Â Â Â  (2) ÂAircraft fuelÂ means any gasoline and any other inflammable or combustible gas or liquid by whatever name such gasoline, gas or liquid is known or sold, usable as fuel for the operation of aircraft, except gas or liquid, the chief use of which, as determined by the Department of Transportation is for purposes other than the propulsion of aircraft.

Â Â Â Â Â  (3) ÂAirportÂ means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft.

Â Â Â Â Â  (4) ÂBrokerÂ means and includes every person other than a dealer engaged in business as a broker, jobber or wholesale merchant dealing in motor vehicle fuel or aircraft fuel.

Â Â Â Â Â  (5) ÂBulk transferÂ means any change in ownership of motor vehicle fuel or aircraft fuel contained in a terminal storage facility or any physical movement of motor vehicle fuel or aircraft fuel between terminal storage facilities by pipeline or marine transport.

Â Â Â Â Â  (6) ÂDealerÂ means any person who:

Â Â Â Â Â  (a) Imports or causes to be imported motor vehicle fuels or aircraft fuels for sale, use or distribution in, and after the same reaches the State of Oregon, but ÂdealerÂ does not include any person who imports into this state motor vehicle fuel in quantities of 500 gallons or less purchased from a supplier who is licensed as a dealer under ORS 319.010 to 319.430 and who assumes liability for the payment of the applicable license tax to this state;

Â Â Â Â Â  (b) Produces, refines, manufactures or compounds motor vehicle fuels or aircraft fuels in the State of Oregon for use, distribution or sale in this state;

Â Â Â Â Â  (c) Acquires in this state for sale, use or distribution in this state motor vehicle fuels or aircraft fuels with respect to which there has been no license tax previously incurred; or

Â Â Â Â Â  (d) Acquires title to or possession of motor vehicle fuels or aircraft fuels in this state and exports the product out of this state.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (8) ÂDistributionÂ means, in addition to its ordinary meaning, the delivery of motor vehicle fuel or aircraft fuel by a dealer to any service station or into any tank, storage facility or series of tanks or storage facilities connected by pipelines, from which motor vehicle fuel or aircraft fuel is withdrawn directly for sale or for delivery into the fuel tanks of motor vehicles whether or not the service station, tank or storage facility is owned, operated or controlled by the dealer.

Â Â Â Â Â  (9) ÂFirst sale, use or distribution of motor vehicle fuel or aircraft fuelÂ means the first withdrawal, other than by bulk transfer, of motor vehicle fuel or aircraft fuel from terminal storage facilities for sale, use or distribution. ÂFirst sale, use or distribution of motor vehicle fuel or aircraft fuelÂ also means the first sale, use or distribution of motor vehicle fuel or aircraft fuel after import into this state if the motor vehicle fuel or aircraft fuel is delivered other than to the terminal storage facilities of a licensed dealer.

Â Â Â Â Â  (10) ÂHighwayÂ means every way, thoroughfare and place, of whatever nature, open for use of the public for the purpose of vehicular travel.

Â Â Â Â Â  (11) ÂMotor vehicleÂ means all vehicles, engines or machines, movable or immovable, operated or propelled by the use of motor vehicle fuel.

Â Â Â Â Â  (12) ÂMotor vehicle fuelÂ means and includes gasoline and any other inflammable or combustible gas or liquid, by whatever name such gasoline, gas or liquid is known or sold, usable as fuel for the operation of motor vehicles, except gas or liquid, the chief use of which, as determined by the department, is for purposes other than the propulsion of motor vehicles upon the highways of this state.

Â Â Â Â Â  (13) ÂPersonÂ includes every natural person, association, firm, partnership, corporation or the United States.

Â Â Â Â Â  (14) ÂRestricted landing areaÂ means any area of land or water, or both, which is used or made available for the landing and takeoff of aircraft, the use of which, except in case of emergency, is provided from time to time by the department.

Â Â Â Â Â  (15) ÂService stationÂ means and includes any place operated for the purpose of retailing and delivering motor vehicle fuel into the fuel tanks of motor vehicles or aircraft fuel into the fuel tanks of aircraft.

Â Â Â Â Â  (16) ÂTerminal storage facilityÂ means any fuel storage facility that has marine or pipeline access. [Amended by 1955 c.287 Â§19; 1955 c.730 Â§Â§1,15; 1957 c.209 Â§1; 1959 c.505 Â§1; 1963 c.226 Â§1; 1987 c.610 Â§1; 1989 c.664 Â§1; 1993 c.741 Â§28]

Â Â Â Â Â  319.020 Monthly statement by dealer; license tax imposed. (1) Subject to subsections (2) to (4) of this section, in addition to the taxes otherwise provided for by law, every dealer engaging in the dealerÂs own name, or in the name of others, in the first sale, use or distribution of motor vehicle fuel or aircraft fuel or withdrawal of motor vehicle fuel or aircraft fuel for sale, use or distribution within areas in this state within which the state lacks the power to tax the sale, use or distribution of motor vehicle fuel or aircraft fuel, shall:

Â Â Â Â Â  (a) Not later than the 25th day of each calendar month, render a statement to the Department of Transportation of all motor vehicle fuel or aircraft fuel sold, used, distributed or so withdrawn by the dealer in the State of Oregon as well as all such fuel sold, used or distributed in this state by a purchaser thereof upon which sale, use or distribution the dealer has assumed liability for the applicable license tax during the preceding calendar month.

Â Â Â Â Â  (b) Except as provided in ORS 319.270, pay a license tax computed on the basis of 24 cents per gallon on the first sale, use or distribution of such motor vehicle fuel or aircraft fuel so sold, used, distributed or withdrawn as shown by such statement in the manner and within the time provided in ORS 319.010 to 319.430.

Â Â Â Â Â  (2) When aircraft fuel is sold, used or distributed by a dealer, the license tax shall be computed on the basis of nine cents per gallon of fuel so sold, used or distributed, except that when aircraft fuel usable in aircraft operated by turbine engines (turbo-prop or jet) is sold, used or distributed, the tax rate shall be one cent per gallon.

Â Â Â Â Â  (3) In lieu of claiming refund of the tax paid on motor vehicle fuel consumed by such dealer in nonhighway use as provided in ORS 319.280, 319.290 and 319.320, or of any prior erroneous payment of license tax made to the state by such dealer, the dealer may show such motor vehicle fuel as a credit or deduction on the monthly statement and payment of tax.

Â Â Â Â Â  (4) The license tax computed on the basis of the sale, use, distribution or withdrawal of motor vehicle or aircraft fuel shall not be imposed wherever such tax is prohibited by the Constitution or laws of the United States with respect to such tax. [Amended by 1955 c.730 Â§2; 1959 c.505 Â§2; 1967 c.463 Â§1; 1973 c.376 Â§1; 1977 c.293 Â§1; 1981 c.698 Â§1; 1983 c.727 Â§Â§1,5; 1985 c.209 Â§12; 1987 c.610 Â§2; 1987 c.899 Â§Â§8,10, 14; 1989 c.664 Â§2; 1989 c.865 Â§1; 1991 c.497 Â§Â§6,7; 1999 c.1037 Â§Â§1,3]

Â Â Â Â Â  319.025 [1991 c.863 Â§18; repealed by 1991 c.863 Â§21]

Â Â Â Â Â  319.030 License required to be dealer in motor vehicle fuel. No dealer shall sell, use or distribute any motor vehicle fuel until the dealer has secured a dealerÂs license as required by ORS 319.010 to 319.430.

Â Â Â Â Â  319.040 Application for and issuance of dealerÂs license. (1) Every person, before becoming a dealer in motor vehicle fuel in this state, shall make an application to the Department of Transportation for a license authorizing such person to engage in business as a dealer.

Â Â Â Â Â  (2) Applications for the license must be made on forms prescribed, prepared and furnished by the department.

Â Â Â Â Â  (3) The applications shall be accompanied by a duly acknowledged certificate containing:

Â Â Â Â Â  (a) The name under which the dealer is transacting business within Oregon.

Â Â Â Â Â  (b) The places of business and location of distributing stations of the dealer in Oregon.

Â Â Â Â Â  (c) The name and address of the managing agent, the names and addresses of the several persons constituting the firm or partnership and, if a corporation, the corporate name under which it is authorized to transact business and the names and addresses of its principal officers and registered agent.

Â Â Â Â Â  (4) If the dealer is an association of persons, firm, partnership or corporation organized under the laws of another state, territory or country, if it has not already done so, it must first comply with the laws of Oregon relating to the transaction of its appropriate business in Oregon.

Â Â Â Â Â  (5) The application for a motor vehicle fuel dealerÂs license having been accepted for filing, and the bond required by ORS 319.050 having been accepted and approved, the department may issue to the dealer a license in such form as the department may prescribe to transact business as a dealer in the State of Oregon. The license so issued is not assignable, and is valid only for the dealer in whose name issued.

Â Â Â Â Â  (6) The department shall keep and file all applications and bonds with an alphabetical index thereof, together with a record of all licensed dealers. [Amended by 1957 c.209 Â§2; 1999 c.769 Â§18]

Â Â Â Â Â  319.042 Grounds for refusal to issue dealer license; hearing; records inspection. (1) The Department of Transportation may refuse to issue a dealer license to a person who applies as provided in ORS 319.040 if the department finds that the person:

Â Â Â Â Â  (a) Was the holder of a license revoked under ORS 319.100;

Â Â Â Â Â  (b) Is applying for a license on behalf of a real party in interest whose license was revoked under ORS 319.100;

Â Â Â Â Â  (c) Was an officer, director, owner or managing employee of a nonindividual licensee whose license was revoked under ORS 319.100;

Â Â Â Â Â  (d) Owes a debt to the state under ORS 319.010 to 319.430;

Â Â Â Â Â  (e) Had a license issued by a jurisdiction other than Oregon to sell or buy untaxed motor vehicle fuel that was revoked or canceled for cause, whether the license was held by the person as an individual or as an officer, director, owner or managing employee or on behalf of a real party in interest;

Â Â Â Â Â  (f) In any jurisdiction, pleaded guilty to or was convicted of a crime directly related to the sale, use or distribution of motor vehicle fuel, whether as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of motor vehicle fuel;

Â Â Â Â Â  (g) Had a civil judgment imposed for conduct involving fraud, misrepresentation, conversion or dishonesty, as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of motor vehicle fuel;

Â Â Â Â Â  (h) Misrepresented or concealed a material fact in obtaining a license or in the reinstatement thereof;

Â Â Â Â Â  (i) Violated a statute or administrative rule regarding fuel taxation or distribution;

Â Â Â Â Â  (j) Failed to cooperate with the departmentÂs investigations by:

Â Â Â Â Â  (A) Not furnishing requested documents;

Â Â Â Â Â  (B) Not furnishing when requested to do so a full and complete written explanation of a matter under investigation by the department; or

Â Â Â Â Â  (C) Not responding to a subpoena issued by the department; or

Â Â Â Â Â  (k) Failed to comply with an order issued by the department.

Â Â Â Â Â  (2) In addition to refusal of a license for reasons specified in subsection (1) of this section, the department may refuse to issue a dealer license for any other reason the department deems sufficient.

Â Â Â Â Â  (3) Before refusing to issue a license under this section, the department shall grant the applicant a hearing and shall give the applicant at least 10 daysÂ written notice of the time and place of the hearing. The hearing shall be a contested case hearing under the provisions of ORS chapter 183.

Â Â Â Â Â  (4) For purpose of consideration of an application for a license, the department may inspect or investigate the records of this state or of any other jurisdiction to verify the information on the application and to verify the applicantÂs criminal and licensing history. [1999 c.769 Â§17]

Â Â Â Â Â  Note: 319.042 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.050 Performance bond; hearing. (1) At the time of filing the certificate and application for a dealerÂs license, the Department of Transportation shall require the dealer to file with the department, in a form prepared by the department, a bond executed by the dealer as principal with a corporate surety authorized to transact business in this state. The bond shall be payable to the State of Oregon conditioned upon performance of all the requirements of ORS 319.010 to 319.430, including the payment of all taxes, penalties and other obligations of the dealer arising out of ORS 319.010 to 319.430.

Â Â Â Â Â  (2) Except as provided in ORS 319.051, 319.052 and 319.053, a bond under subsection (1) of this section shall be in an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

Â Â Â Â Â  (3) The department may reduce or increase the required amount for a bond as provided in ORS 319.051 and 319.052.

Â Â Â Â Â  (4) A bond given in connection with ORS 319.010 to 319.430 is a continuing instrument and covers any and all periods of time including the first and all subsequent periods for which a license may be granted in consequence of the giving of the bond. The liability of the surety on the bond for the aggregate of all claims that arise under the bond may not exceed the amount of the penalty of the bond. No recoveries on any bond or any execution of any new bond may invalidate any bond, but the total recoveries under any one bond may not exceed the amount of the bond.

Â Â Â Â Â  (5) A dealer required under this section to obtain a bond may demand by proper petition a hearing on the necessity of the bond or the reasonableness of the amount required. The department shall grant the petition for a hearing and shall hold the hearing within 10 days after the demand for the hearing. The decision of the department becomes final 10 days after service of the order on the dealer. The hearing is not subject to the requirements of ORS 183.413 to 183.470. [Amended by 1967 c.359 Â§690; 1999 c.769 Â§12; 2003 c.52 Â§1]

Â Â Â Â Â  319.051 Conditions for reduced bond amount. (1) For a dealer described in subsection (2) of this section, the bond required by the Department of Transportation under ORS 319.050 shall be in an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $100,000, whichever is less.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply to a dealer who held a valid dealerÂs license on October 23, 1999, issued under ORS 319.010 to 319.430, and who, since October 23, 1999, has:

Â Â Â Â Â  (a) Not been required to file a bond greater than $100,000; and

Â Â Â Â Â  (b) Performed, as determined by the department, the requirements of ORS 319.010 to 319.430, including the payment of all taxes, penalties and other obligations of the dealer arising out of ORS 319.010 to 319.430. [2003 c.52 Â§3]

Â Â Â Â Â  Note: 319.051 to 319.053 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.052 Conditions for increased bond amount; request and conditions for reduction; rules. (1) The Department of Transportation shall increase a dealerÂs bond filed under ORS 319.050 to an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $1 million, whichever is less, if, within a 24-month period, the dealer:

Â Â Â Â Â  (a) Was late three or more times in filing reports or making payments to the department;

Â Â Â Â Â  (b) Had three or more checks or electronic funds transfers to the department dishonored for lack of funds or credit;

Â Â Â Â Â  (c) Failed to maintain or make available a record of all purchases, receipts, sales and distribution of motor vehicle fuel as required under ORS 319.390; or

Â Â Â Â Â  (d) Had a motor vehicle fuel dealer license issued in this state or another jurisdiction revoked.

Â Â Â Â Â  (2) The department may waive an increase in the bond amount under subsection (1) of this section if the department determines that the dealer did not intend to avoid payment of license taxes when the dealer engaged in the conduct described in subsection (1)(a), (b) or (c) of this section or when the dealer engaged in the conduct that led to the license revocation described in subsection (1)(d) of this section. If the department waives an increase in the bond amount, the bond shall remain at an amount that is:

Â Â Â Â Â  (a) Required under ORS 319.051 for a dealer described in ORS 319.051; or

Â Â Â Â Â  (b) Required under ORS 319.050.

Â Â Â Â Â  (3) If the department increases the bond amount as provided in subsection (1) of this section, the dealer may, after 24 months, request in writing that the department reduce the bond amount. The department shall reduce the bond amount if the department determines that the dealer, in the 24 months prior to the dealerÂs written request:

Â Â Â Â Â  (a) Filed timely reports and made timely payments;

Â Â Â Â Â  (b) Had no checks or electronic funds transfers to the department dishonored for lack of funds or credit;

Â Â Â Â Â  (c) Maintained and made available a record of all purchases, receipts, sales and distribution of motor vehicle fuel as required under ORS 319.390; and

Â Â Â Â Â  (d) Did not have a motor vehicle fuel dealer license issued in this state or another jurisdiction revoked.

Â Â Â Â Â  (4) If the department determines that the dealer met all of the requirements under subsection (3) of this section, the department shall reduce the bond required of a dealer described in ORS 319.050 or a dealer described in ORS 319.051 to an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

Â Â Â Â Â  (5) If the department determines that the dealer failed to meet the requirements under subsection (3) of this section and that the failure was not due to the dealerÂs intent to avoid payment of license taxes, the department may reduce the bond required of a dealer described in ORS 319.050 or a dealer described in ORS 319.051 to an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

Â Â Â Â Â  (6) For purposes of this section, the department shall adopt rules establishing what constitutes evidence that a dealer did not intend to avoid payment of license taxes. [2003 c.52 Â§4]

Â Â Â Â Â  Note: See note under 319.051.

Â Â Â Â Â  319.053 Amount of bond when twice license tax is less than $1,000. If the amount that is equivalent to twice the amount of a dealerÂs estimated monthly license tax, as determined by the Department of Transportation, is an amount that is less than $1,000, the bond amount required by ORS 319.050, 319.051 or 319.052 shall be $1,000. [2003 c.52 Â§5]

Â Â Â Â Â  Note: See note under 319.051.

Â Â Â Â Â  319.060 Deposit in lieu of bond. In lieu of the bond or bonds in total amount as fixed under ORS 319.050, 319.051, 319.052 or 319.053, any dealer may deposit with the State Treasurer, under such terms and conditions as the Department of Transportation may prescribe, a like amount of lawful money of the United States or bonds or other obligations of the United States, the State of Oregon, or any county of this state, of an actual market value not less than the amount so fixed by the department. [Amended by 2003 c.52 Â§7]

Â Â Â Â Â  319.070 Release of surety. Any surety on a bond furnished by a dealer as provided in ORS 319.050 shall be released and discharged from any and all liability to the state accruing on such bond after the expiration of 30 days from the date upon which the surety has lodged with the Department of Transportation a written request to be released and discharged, but this provision shall not operate to relieve, release or discharge the surety from any liability already accrued or which accrues before the expiration of the 30-day period. The department shall promptly, upon receiving the request, notify the dealer who furnished the bond, and unless the dealer, on or before the expiration of the 30-day period, files a new bond, or makes a deposit in accordance with the requirements of ORS 319.050 and 319.060, the department forthwith shall cancel the dealerÂs license.

Â Â Â Â Â  319.080 Additional bond or deposit. The Department of Transportation may require a dealer to give a new or additional surety bond or to deposit additional securities of the character specified in ORS 319.060 if, in its opinion, the security of the surety bond theretofore filed by the dealer, or the market value of the properties deposited as security by the dealer, becomes impaired or inadequate. Upon failure of the dealer to give the new or additional surety bond or to deposit additional securities within 10 days after being requested so to do by the department, the department forthwith shall cancel the license of the dealer.

Â Â Â Â Â  319.090 Immediate collection of tax and interest; penalties; waiver. (1) If any dealer sells, distributes or uses any motor vehicle fuel without first filing the certificate and bond and securing the license required by ORS 319.030, the license tax provided in ORS 319.020 shall immediately be due and payable on account of all motor vehicle fuel so sold, distributed or used.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, the Department of Transportation shall proceed forthwith to determine, from the best available sources, the amount of such tax, and it shall immediately assess the tax and interest in the amount found due, together with a penalty of 100 percent of the tax, and shall make its certificate of such assessment and penalty. The department may waive all or part of a penalty imposed under this subsection if the department determines that a violation of the requirement under this section to file the certificate and bond or to secure the license was due to reasonable cause and without intent to avoid payment of the tax. In any suit or proceeding to collect such tax, interest or penalty, the certificate is prima facie evidence that the dealer therein named is indebted to the State of Oregon in the amount of the tax, interest and penalty therein stated. [Amended by 1981 c.396 Â§1; 1989 c.664 Â§3; 1999 c.769 Â§5]

Â Â Â Â Â  319.096 Suspension of license; liability for tax; reinstatement. (1) The Department of Transportation may, prior to a hearing, suspend the license of a motor vehicle fuel dealer who refuses or neglects to comply with the provisions of ORS 319.010 to 319.430 until the dealer complies with the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  (2) Upon suspension of a dealerÂs license under subsection (1) of this section, the department shall immediately notify:

Â Â Â Â Â  (a) The dealer by certified mail of the dealerÂs license suspension and the dealerÂs right to request an immediate hearing to contest the license suspension; and

Â Â Â Â Â  (b) All other licensed motor vehicle fuel dealers by a method determined under ORS 319.102 that the authority of the dealer to purchase tax-deferred motor vehicle fuel has been suspended.

Â Â Â Â Â  (3) If a licensed motor vehicle fuel dealer sells tax-deferred motor vehicle fuel to a dealer whose license has been suspended under subsection (1) of this section after the third day after the selling dealer receives notice of the suspension under subsection (2) of this section, the selling dealer and the suspended dealer are jointly and severally liable for the tax owed on the sale of the fuel.

Â Â Â Â Â  (4)(a) Notwithstanding the joint and several liability of the selling dealer and the suspended dealer under subsection (3) of this section, the department shall attempt to collect from the suspended dealer the tax owed on the fuel for a period of 45 days from the date of the sale to the suspended dealer.

Â Â Â Â Â  (b) After the expiration of the 45-day period under this subsection, the department shall collect from the selling dealer any tax not collected from the suspended dealer under this subsection.

Â Â Â Â Â  (5) The department shall waive the liability of a selling dealer under subsection (3) of this section if the selling dealer establishes to the satisfaction of the department that:

Â Â Â Â Â  (a) The sale of the motor vehicle fuel to the suspended dealer was due to circumstances that were beyond the control of the selling dealer; or

Â Â Â Â Â  (b) The dealer whose license was suspended engaged in fraud or deceit to avoid timely payment of the tax to the selling dealer.

Â Â Â Â Â  (6) When a dealer whose license has been suspended under subsection (1) of this section complies with the provisions of ORS 319.010 to 319.430, the department shall reinstate the dealerÂs license and shall notify by a method determined under ORS 319.102 all licensed motor vehicle fuel dealers that the dealerÂs license has been reinstated and that the dealer is authorized to purchase tax-deferred fuel.

Â Â Â Â Â  (7) If the department determines that a dealer whose license has been suspended under subsection (1) of this section is unwilling or unable to comply with the provisions of ORS 319.010 to 319.430, the department shall revoke the license of the dealer as provided in ORS 319.100. [2003 c.113 Â§2]

Â Â Â Â Â  Note: 319.096, 319.098 and 319.102 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.098 Contesting license suspension. A dealer whose license has been suspended by the Department of Transportation under ORS 319.096 may contest the suspension as provided in ORS chapter 183. [2003 c.113 Â§3]

Â Â Â Â Â  Note: See note under 319.096.

Â Â Â Â Â  319.100 Revocation of license. (1) The Department of Transportation shall revoke the license of any dealer whose license has been suspended under ORS 319.096 and who the department determines is unwilling or unable to comply with the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  (2) The department shall mail by certified mail addressed to the dealer at the last-known address in the files of the department, a notice of intention to revoke the dealerÂs license. The notice shall give the reason for the revocation of the license.

Â Â Â Â Â  (3) The license revocation becomes effective without further notice if within 10 days from the mailing of the notice the dealer has not complied with the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  (4) The department shall provide notice of the revocation of the license of a dealer under this section to all other licensed motor vehicle fuel dealers by a method determined under ORS 319.102. [1989 c.664 Â§4; 2003 c.113 Â§4]

Â Â Â Â Â  319.102 Notice to dealers of suspension or revocation of another dealerÂs license; rules. The Department of Transportation shall establish by rule the most efficient method of notifying licensed motor vehicle fuel dealers as required under ORS 319.096 and 319.100 that a dealerÂs license has been suspended, revoked or reinstated. The possible methods may include, but need not be limited to, notice by telephone, electronic mail or regular mail. [2003 c.113 Â§5]

Â Â Â Â Â  Note: See note under 319.096.

Â Â Â Â Â  319.110 Cancellation of license on request of dealer or when licensee no longer a dealer. (1) The Department of Transportation may, upon written request of a dealer, cancel any license issued to such dealer, the cancellation to become effective 30 days from the date of receipt of the written request.

Â Â Â Â Â  (2) If the department ascertains and finds that the person to whom a license has been issued is no longer engaged in the business of a dealer, the department may cancel the license of such dealer upon investigation after 30 daysÂ notice has been mailed to the last-known address of the dealer.

Â Â Â Â Â  319.120 Remedies cumulative. Except as otherwise provided in ORS 319.180 and 319.200, the remedies of the state provided in ORS 319.090, 319.100 and 319.110 are cumulative. No action taken pursuant to those statutes shall relieve any person from the penal provisions of ORS 319.010 to 319.430 and 319.990. [Amended by 1967 c.54 Â§1; 1999 c.769 Â§7]

Â Â Â Â Â  319.125 Change of ownership; cancellation of license. A licensed dealer who has a change of ownership shall notify the Department of Transportation immediately of the change. Upon notification, the department shall immediately cancel the motor vehicle fuel dealer license of the dealer. No license may be issued to any successor of the dealer until the successor completes an application and certificate and supplies the department with an adequate bond. For purposes of this section:

Â Â Â Â Â  (1) In the case of a corporation with more than 100 stockholders, transfer of stock in normal trading is not considered a change in ownership.

Â Â Â Â Â  (2) In the case of a corporation with 100 or fewer stockholders, transfer of less than 50 percent of the stock in any period of 12 consecutive months is not considered a change in ownership. [1987 c.610 Â§21]

Â Â Â Â Â  Note: 319.125 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.130 [Repealed by 1987 c.610 Â§23]

Â Â Â Â Â  319.140 [Amended by 1959 c.505 Â§3; 1987 c.158 Â§50a; 1987 c.610 Â§3; repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.150 [Repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.160 [Amended by 1957 c.209 Â§3; 1959 c.505 Â§4; 1967 c.359 Â§691; 1987 c.610 Â§4; repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.170 [Amended by 1987 c.610 Â§5; repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.180 Payment of tax; delinquency penalty; interest rates. (1) The license tax imposed by ORS 319.020 shall be paid on or before the 25th day of each month to the Department of Transportation which, upon request, shall receipt the dealer therefor.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, to any license tax not paid as required by subsection (1) of this section there shall be added a penalty of one percent of such license tax.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if the tax and penalty required by subsection (2) of this section are not received on or before the close of business on the last day of the month in which the payment is due, a further penalty of 10 percent shall be paid in addition to the penalty provided for in subsection (2) of this section.

Â Â Â Â Â  (4) If the department determines that the delinquency was due to reasonable cause and without any intent to avoid payment, the penalties provided by subsections (2) and (3) of this section may be waived. Penalties imposed by this section shall not apply when the penalty provided in ORS 319.090 has been assessed and paid.

Â Â Â Â Â  (5)(a) If the license tax imposed by ORS 319.020 is not paid as required by subsection (1) of this section, interest shall be charged at the rate of 0.0329 percent per day until the tax and interest have been paid in full.

Â Â Â Â Â  (b) If the license tax imposed by ORS 319.020 is overpaid, the department may credit interest to the account of the taxpayer in the amount of 0.0329 percent per day up to a maximum amount that equals any interest assessed against the taxpayer under paragraph (a) of this subsection in any given audit period.

Â Â Â Â Â  (6) No dealer who incurs a tax liability as provided for in ORS 319.010 to 319.430, shall knowingly and willfully fail to report and pay the same to the department as required by ORS 319.010 to 319.430. [Amended by 1955 c.730 Â§3; 1957 c.209 Â§4; 1959 c.505 Â§5; 1963 c.226 Â§2; 1967 c.54 Â§2; 1979 c.344 Â§4; 1987 c.610 Â§6; 1989 c.664 Â§5; 1999 c.769 Â§6]

Â Â Â Â Â  319.182 Collection of delinquent tax, interest or penalty; warrant; judgment lien. (1) If a person fails to pay in full any tax, interest or penalty due under ORS 319.010 to 319.430, the Department of Transportation may issue a warrant under the departmentÂs official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person found within that county, for payment of the amount due, with the added penalties or charges, interest and the cost of executing the warrant, and to return the warrant to the department and pay to the department the money collected from the sale by the time specified in the warrant, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant. The clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, the amount of the tax or portion of the tax and penalties or charges for which the warrant is issued and the date when the copy is recorded. The amount of the warrant shall become a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (3) The sheriff shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (4) In the discretion of the Department of Transportation, a warrant of like terms, force and effect to levy upon funds of the person in possession of the Department of Revenue may be issued and directed to any agent authorized by the Department of Transportation to collect taxes payable under ORS 319.010 to 319.430, and in the execution thereof the agent shall have all of the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty. [1999 c.769 Â§2; 2003 c.576 Â§200]

Â Â Â Â Â  Note: 319.182, 319.184 and 319.186 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.184 Use of collection agency. (1) The Department of Transportation may engage the services of a collection agency to collect any of the taxes, interest and penalties due to the state under ORS 319.010 to 319.430. The department may engage the services by entering into agreements to pay reasonable charges on a contingent fee or other basis.

Â Â Â Â Â  (2) The department may assign to the collection agency, for collection purposes only, any of the taxes, interest and penalties due the state under ORS 319.010 to 319.430.

Â Â Â Â Â  (3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary. [1999 c.769 Â§3]

Â Â Â Â Â  Note: See note under 319.182.

Â Â Â Â Â  319.186 Uncollectible tax, interest or penalty. (1) Any tax, interest or penalty due the state assigned to a collection agency pursuant to ORS 319.184 that remains uncollected for two years after the date of such assignment meets the criteria for uncollectibility formulated pursuant to ORS 293.240, and may be assigned to the Secretary of State.

Â Â Â Â Â  (2) ORS 293.245 applies to any tax, interest or penalty due the state assigned to the Secretary of State pursuant to subsection (1) of this section. [1999 c.769 Â§4]

Â Â Â Â Â  Note: See note under 319.182.

Â Â Â Â Â  319.190 Monthly statement of dealer; penalty. (1) Every dealer in motor vehicle fuel shall render to the Department of Transportation, on or before the 25th day of each month, on forms prescribed, prepared and furnished by the department, a signed statement of the number of gallons of motor vehicle fuel sold, distributed or used by the dealer during the preceding calendar month. The statement shall be signed by one of the principal officers, or by an authorized agent in case of a corporation; or by the managing agent or owner in case of a firm or association.

Â Â Â Â Â  (2) The signed statement filed with the department as required by this section is a public record. All other documents, including supporting schedules and information received from other taxing jurisdictions and entities, shall be kept confidential and exempt from public inspection except that such information may be shared with tax collecting entities in other jurisdictions on the condition that the receiving jurisdiction agrees to keep such information confidential. If a statement is not received on or before the 25th day of each month, a penalty shall be assessed pursuant to ORS 319.180 or, if the department determines that no tax is due, a penalty of $25 shall be assessed. [Amended by 1955 c.730 Â§4; 1957 c.209 Â§5; 1987 c.610 Â§7]

Â Â Â Â Â  319.192 Refund to dealer of uncollectible taxes; rules. (1) Upon application to the Department of Transportation, a motor vehicle fuel dealer may obtain a refund of the tax paid to the department on sales of motor vehicle fuel if:

Â Â Â Â Â  (a) The dealer has received less than full consideration for the fuel from or on behalf of a purchaser;

Â Â Â Â Â  (b) The account has been declared by the dealer to be an uncollectible account receivable and meets all applicable standards for deductibility for federal income tax purposes pursuant to the Internal Revenue Code; and

Â Â Â Â Â  (c) The dealer has not previously received a refund from the department for motor vehicle fuel taxes not paid by the same purchaser.

Â Â Â Â Â  (2) For purposes of determining the amount of a refund due under this section, the amount of consideration received by the motor vehicle fuel dealer shall be apportioned between the charges for the motor vehicle fuel and the tax for the fuel. The amount of the tax refunded may not exceed the amount of tax paid under ORS 319.020.

Â Â Â Â Â  (3) If the motor vehicle fuel dealer who receives a refund under this section subsequently collects any amount from any source for the account declared uncollectible, the amount collected shall be apportioned between the charges for the motor vehicle fuel and the corresponding tax for the fuel. The motor vehicle fuel tax collected shall be returned to the department.

Â Â Â Â Â  (4) The department shall adopt rules governing the process of applying for and receiving refunds under this section. [2003 c.307 Â§2]

Â Â Â Â Â  Note: 319.192 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.200 Assessing tax and penalty where dealer fails to report. If any dealer, except one subject to ORS 319.090, fails to file the report required by ORS 319.190, the Department of Transportation shall proceed forthwith to determine from the best available source the amount of motor vehicle fuel sold, distributed or used by such dealer for the period unreported, and such determination shall be prima facie evidence of the amount of such fuel sold, distributed or used. The department immediately shall assess the license tax in the amount so determined, adding thereto a penalty of 10 percent for failure to report. The penalty shall be cumulative of other penalties provided in ORS 319.010 to 319.430 and 319.990. In any suit brought to enforce the rights of the state under this section, the certificate of the department showing the amount of taxes, penalties, interest and costs unpaid by any dealer and that the same are due and unpaid to the state is prima facie evidence of the facts as shown. [Amended by 1967 c.54 Â§3; 1987 c.610 Â§8]

Â Â Â Â Â  319.210 Billing purchasers. Bills shall be rendered to all purchasers of motor vehicle fuel by dealers in motor vehicle fuel. The bills shall separately state and describe to the satisfaction of the Department of Transportation the different products shipped thereunder and shall be serially numbered except where other sales invoice controls acceptable to the department are maintained. [Amended by 1955 c.730 Â§5; 1987 c.610 Â§9]

Â Â Â Â Â  319.220 Receipt, payment or sale of motor vehicle fuel without invoice or delivery tag prohibited. No person shall receive and accept any shipment of motor vehicle fuel from any dealer, or pay for the same, or sell or offer the shipment for sale, unless the shipment is accompanied by an invoice or delivery tag showing the date upon which shipment was delivered and the name of the dealer in motor vehicle fuel. [Amended by 1955 c.730 Â§6; 1987 c.610 Â§10]

Â Â Â Â Â  319.230 Transporting motor vehicle fuel in bulk. Every person operating any conveyance for the purpose of hauling, transporting or delivering motor vehicle fuel in bulk shall, before entering upon the public highways of this state with such conveyance, have and possess during the entire time of hauling or transporting such motor vehicle fuel an invoice, bill of sale or other written statement showing the number of gallons, the true name and address of the seller or consignor, and the true name and address of the buyer or consignee, if any, of the same. The person hauling such motor vehicle fuel shall at the request of any sheriff, deputy sheriff, constable, state police or other officer authorized by law to inquire into or investigate such matters, produce and offer for inspection the invoice, bill of sale or other statement. [Amended by 1957 c.209 Â§6]

Â Â Â Â Â  319.240 Exemption of export fuel. (1) The license tax imposed by ORS 319.020 may not be imposed on motor vehicle fuel that is exported by a dealer:

Â Â Â Â Â  (a) From this state to another state, territory or country, not including a federally recognized Indian reservation located wholly or partially within the borders of this state, where the motor vehicle fuel is unloaded; and

Â Â Â Â Â  (b) Who has a valid motor vehicle fuel dealerÂs license or its equivalent issued by the state, territory or country to which the fuel is exported and where it is unloaded.

Â Â Â Â Â  (2) In support of any exemption from license taxes claimed under this section other than in the case of stock transfers or deliveries in equipment, every dealer must execute and file with the Department of Transportation an export certificate in such form as shall be prescribed, prepared and furnished by the department, containing a statement, made by some person having actual knowledge of the fact of such exportation, that the motor vehicle fuel has been exported from the State of Oregon, and giving such details with reference to such shipment as the department may require. All export certificates in support of shipments to other states, territories or countries must be completed and on file in the principal office of the dealer in this state within three months after the close of the calendar month in which the shipments to which they relate are made, unless the state, territory or country of destination would not be prejudiced with respect to its collection of taxes thereon if the certificate is not filed within such time. The department may demand of any dealer such additional data as is deemed necessary in support of any such certificate, and failure to supply such data will constitute a waiver of all right to exemption claimed by virtue of such certificate. The department may, in a case where it believes no useful purpose would be served by filing of an export certificate, waive the certificate.

Â Â Â Â Â  (3) Any motor vehicle fuel carried from this state in the fuel tank of a motor vehicle shall not be considered as exported from this state, except that a refund of the tax may be paid on such fuel as provided in ORS 319.280 (1)(d).

Â Â Â Â Â  (4) No person shall, through false statement, trick or device, or otherwise, obtain motor vehicle fuel for export upon which the Oregon tax has not been paid and fail to export the same, or any portion thereof, or cause the motor vehicle fuel or any portion thereof not to be exported, or shall divert the motor vehicle fuel or any portion thereof, or shall cause it to be diverted from interstate or foreign transit begun in this state, or shall unlawfully return the motor vehicle fuel or any portion thereof to be used or sold in this state and fail to notify the department and the dealer from whom the motor vehicle fuel was originally purchased of the personÂs act.

Â Â Â Â Â  (5) No dealer or other person shall conspire with any person to withhold from export, or divert from interstate or foreign transit begun in this state, or to return motor vehicle fuel to this state for sale or use so as to avoid any of the taxes imposed by ORS 319.010 to 319.430. [Amended by 1953 c.82 Â§2; 1955 c.730 Â§7; 1959 c.186 Â§1; 1963 c.257 Â§1; 1987 c.610 Â§11; 2003 c.56 Â§1]

Â Â Â Â Â  319.250 Certain sales to Armed Forces exempted; reports. The license tax imposed by ORS 319.020 shall not be imposed on any aircraft or motor vehicle fuel sold to the Armed Forces of the United States for use in ships, aircraft or for export from this state; but every dealer shall be required to report such sales to the Department of Transportation in such detail as may be required. A certificate by an authorized officer of such Armed Forces shall be accepted by the dealer as sufficient proof that the sale is for the purpose specified in the certificate. [Amended by 1955 c.730 Â§8; 1959 c.186 Â§2; 1961 c.43 Â§1; 1987 c.610 Â§12]

Â Â Â Â Â  319.260 Fuel in vehicles coming into or leaving state not taxed. Any person coming into or leaving Oregon in a motor vehicle may transport in the fuel tank of such vehicle motor vehicle fuel for the purpose of operating such motor vehicle, without complying with any of the provisions imposed upon dealers by ORS 319.010 to 319.430. However, if motor vehicle fuel so brought into the state is removed from the fuel tank of the vehicle or used for any purpose other than the propulsion of the vehicle, the person so importing the fuel into this state shall be subject to all the provisions of ORS 319.010 to 319.430 and 319.990 applying to dealers. [Amended by 1987 c.610 Â§12a]

Â Â Â Â Â  319.270 Fuel sold or distributed to dealers. (1) Notwithstanding ORS 319.020, if the first sale, use or distribution of motor vehicle fuel or aircraft fuel is from one licensed dealer to another licensed dealer, the selling or distributing dealer is not required to pay the license tax imposed by ORS 319.020. When the purchasing or receiving dealer first sells, uses or distributes the fuel, that dealer shall pay the license tax regardless of whether the sale, use or distribution is to another licensed dealer.

Â Â Â Â Â  (2) A dealer who renders monthly statements to the Department of Transportation as required by ORS 319.020 and 319.190 shall show separately the number of gallons of motor vehicle fuel sold or delivered to dealers. [Amended by 1987 c.610 Â§13]

Â Â Â Â Â  319.275 Liability for taxes, interest and penalties when person importing fuel does not hold license. (1) A person who is not a licensed dealer shall not accept or receive motor vehicle or aircraft fuel in this state from a person who imports motor vehicle or aircraft fuel who does not hold a valid motor vehicle fuel dealer license in this state. If a person who is not a licensed dealer accepts or receives motor vehicle fuel or aircraft fuel from a person who imports motor vehicle fuel or aircraft fuel and does not hold a valid motor vehicle fuel dealer license in this state, the purchaser or receiver shall be liable for all taxes, interest and penalties contained in ORS 319.010 to 319.430.

Â Â Â Â Â  (2) A licensed dealer who accepts or receives motor vehicle fuel or aircraft fuel in this state from a person who imports motor vehicle or aircraft fuel who does not hold a valid dealer license in this state shall pay the tax imposed by ORS 319.020 to the Department of Transportation upon the first sale, use or distribution of the motor vehicle fuel or aircraft fuel. [1987 c.610 Â§22; 1991 c.863 Â§Â§18a,21a]

Â Â Â Â Â  319.280 Refunds generally. (1) Any person who has paid any tax on motor vehicle fuel levied or directed to be paid by ORS 319.010 to 319.430 either directly by the collection of the tax by the vendor from the consumer, or indirectly by adding the amount of the tax to the price of the fuel and paid by the consumer, shall be reimbursed and repaid the amount of such tax paid, except as provided in ORS 319.290 to 319.330, if such person has:

Â Â Â Â Â  (a) Purchased and used such fuel for the purpose of operating or propelling a stationary gas engine, a tractor or a motor boat, if the motor boat is used for commercial purposes at any time during the period for which the refund is claimed;

Â Â Â Â Â  (b) Purchased and used such fuel for cleaning or dyeing or other commercial use, except when used in motor vehicles operated upon any highway;

Â Â Â Â Â  (c) Purchased and exported such fuel from this state, in containers other than fuel supply tanks of motor vehicles, provided that the person:

Â Â Â Â Â  (A) Exports the motor vehicle fuel from this state to another state, territory or country, not including a federally recognized Indian reservation located wholly or partially within the borders of this state, where the motor vehicle fuel is unloaded; and

Â Â Â Â Â  (B) Has a valid motor vehicle fuel dealerÂs license or its equivalent issued by the state, territory or country to which the fuel is exported and where it is unloaded;

Â Â Â Â Â  (d) Purchased and exported such fuel in the fuel supply tank of a motor vehicle and has used such fuel to operate the vehicle upon the highways of another state, if the user has paid to the other state a similar motor vehicle fuel tax on the same fuel, or has paid any other highway use tax the rate for which is increased because such fuel was not purchased in, and the tax thereon paid, to such state; or

Â Â Â Â Â  (e) Purchased and used such fuel for small engines that are not used to propel motor vehicles on highways, including but not limited to those that power lawn mowers, leaf blowers, chain saws and similar implements.

Â Â Â Â Â  (2) When a motor vehicle with auxiliary equipment uses fuel and there is no auxiliary motor for such equipment or separate tank for such a motor, a refund may be claimed and allowed as provided by subsection (4) of this section, except as otherwise provided by this subsection, without the necessity of furnishing proof of the amount of fuel used in the operation of the auxiliary equipment. The person claiming the refund may present to the Department of Transportation a statement of the claim and be allowed a refund as follows:

Â Â Â Â Â  (a) For fuel used in pumping aircraft fuel, motor vehicle fuel, fuel or heating oils or other petroleum products by a power take-off unit on a delivery truck, refund shall be allowed claimant for tax paid on fuel purchased at the rate of three-fourths of one gallon for each 1,000 gallons of petroleum products delivered.

Â Â Â Â Â  (b) For fuel used in operating a power take-off unit on a cement mixer truck or on a garbage truck, claimant shall be allowed a refund of 25 percent of the tax paid on all fuel used in such a truck.

Â Â Â Â Â  (3) When a person purchases and uses motor vehicle fuel in a vehicle equipped with a power take-off unit, a refund may be claimed for fuel used to operate the power take-off unit provided the vehicle is equipped with a metering device approved by the department and designed to operate only while the vehicle is stationary and the parking brake is engaged; the quantity of fuel measured by the metering device shall be presumed to be the quantity of fuel consumed by the operation of the power take-off unit.

Â Â Â Â Â  (4) Before any such refund may be granted, the person claiming such refund must present to the department a statement, accompanied by the original invoices, or reasonable facsimiles approved by the department, showing such purchases; provided that in lieu of original invoices or facsimiles, refunds submitted under subsection (1)(d) of this section shall be accompanied by information showing source of the fuel used and evidence of payment of tax to the state in which the fuel was used. The statement shall be made over the signature of the claimant, and shall state the total amount of such fuel for which the claimant is entitled to be reimbursed under subsection (1) of this section. The department upon the presentation of the statement and invoices or facsimiles, or other required documents, shall cause to be repaid to the claimant from the taxes collected on motor vehicle fuel such taxes so paid by the claimant. [Amended by 1959 c.186 Â§3; 1963 c.257 Â§2; 1969 c.465 Â§1; 1971 c.163 Â§1; 1973 c.135 Â§1; 1985 c.152 Â§1; 1997 c.364 Â§1; 2001 c.820 Â§4; 2003 c.56 Â§2]

Â Â Â Â Â  319.290 Limitation on applications for refunds. Applications for refunds made under ORS 319.280, 319.320 and 319.330 must be filed with the Department of Transportation before the expiration of 15 months from the date of purchase or invoice, except that unused fuel reported as an ending inventory on any claim may be included in a subsequent claim if presented not later than 15 months from the filing date of the claim which established the inventory. All applications for refunds based upon exportation of motor vehicle fuel from this state in the fuel supply tank of a motor vehicle must be filed with the department before the expiration of 15 months from the last day of the month in which the fuel was used, or before the expiration of 15 months from the date of an assessment for unpaid tax by the state in which the fuel was used. [Amended by 1955 c.730 Â§9; 1963 c.257 Â§3; 1979 c.344 Â§5]

Â Â Â Â Â  319.300 Seller to give invoice for each purchase made by person entitled to refund. (1) When motor vehicle fuel is sold to a person who claims to be entitled to a refund of the tax imposed, the seller of the motor vehicle fuel shall make and deliver at the time of the sale separate invoices for each purchase in such form and containing any information prescribed by the Department of Transportation.

Â Â Â Â Â  (2) The invoices shall be legibly written and shall be void if any corrections or erasures appear on the face thereof. Any person who alters any part of any invoice that will tend to give to the claimant an illegal gain, shall have the entire claim invalidated. The seller shall for a period of at least 18 months retain copies of all invoices and make them available to the department upon request. [Amended by 1953 c.77 Â§2; 1955 c.730 Â§10; 1957 c.209 Â§7]

Â Â Â Â Â  319.310 Claims for refunds may be required to be under oath; investigation of claims. (1) The Department of Transportation may require any person who makes claim for refund of tax upon motor vehicle fuel to furnish a statement, under oath, giving the occupation, description of the machines or equipment in which the motor vehicle fuel was used, the place where used and such other information as the department may require.

Â Â Â Â Â  (2) The department may investigate claims and gather and compile such information in regard to the claims as it considers necessary to safeguard the state and prevent fraudulent practices in connection with tax refunds and tax evasions. The department may, in order to establish the validity of any claim, examine the books and records of the claimant for such purposes. The records shall be sufficient to substantiate the accuracy of the claim and shall be in such form and contain such information as the department may require. Failure of the claimant to maintain such records or to accede to the demand for such examination constitutes a waiver of all rights to the refund claimed on account of the transaction questioned. [Amended by 1959 c.186 Â§4]

Â Â Â Â Â  319.320 Refund of tax on fuel used in operation of vehicles over certain roads or private property. (1) Upon compliance with subsection (2) or (3) of this section the Department of Transportation shall refund, in the manner provided in subsection (2) or (3) of this section, the tax on motor vehicle fuel that is used in the operation of a motor vehicle:

Â Â Â Â Â  (a) By any person on any road, thoroughfare or property in private ownership.

Â Â Â Â Â  (b) By any person on any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with or by:

Â Â Â Â Â  (A) An agency of the United States;

Â Â Â Â Â  (B) The State Board of Forestry;

Â Â Â Â Â  (C) The State Forester; or

Â Â Â Â Â  (D) A licensee of an agency named in subparagraph (A), (B) or (C) of this paragraph.

Â Â Â Â Â  (c) By an agency of the United States or of this state or of any county, city or port of this state on any road, thoroughfare or property, other than a state highway, county road or city street.

Â Â Â Â Â  (d) By any person on any county road for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, if:

Â Â Â Â Â  (A) The use of the county road is pursuant to a written agreement entered into with, or to a permit issued by, the State Board of Forestry, the State Forester or an agency of the United States, authorizing such person to use such road and requiring such person to pay for or to perform the construction or maintenance of the county road;

Â Â Â Â Â  (B) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of such county road; and

Â Â Â Â Â  (C) Copies of the agreements or permits required by subparagraphs (A) and (B) of this paragraph are filed with the department.

Â Â Â Â Â  (2) Except for a farmer subject to subsection (3) of this section, the person or agency, as the case may be, who has paid any tax on such motor vehicle fuels levied or directed to be paid, as provided by ORS 319.010 to 319.430, is entitled to claim a refund of the tax so paid on such fuels or for the proportionate part of tax paid on fuels used in the operation of such vehicles, when part of the operations are over such roads, thoroughfares or property. The proportionate part shall be based upon the number of miles traveled by any such vehicle over such roads, thoroughfares or property as compared to the total number of miles traveled by such vehicle. To be eligible to claim such refund the person or agency, as the case may be, shall first establish and maintain a complete record of the operations, miles traveled, gallons of fuel used and other information, in such form and in such detail as the department may prescribe and require, the source of supply of all fuels purchased or used, and the particular vehicles or equipment in which used. Whenever any such claim is received and approved by the department, it shall cause the refund of tax to be paid to the claimant in like manner as provided for paying of other refund claims.

Â Â Â Â Â  (3) A farmer who has paid any tax on motor vehicle fuels levied or directed to be paid, as provided in ORS 319.010 to 319.430, is entitled to claim a refund of the tax paid on such fuels used in farming operations in the operation of any motor vehicle on any road, thoroughfare or property in private ownership. To be eligible to claim such refund a farmer shall maintain in such form and in such detail as the department may prescribe and require, a record, supported by purchase invoices, of all such motor vehicle fuel purchased (including fuel purchased to operate any motor vehicle on the highway) and, for each and every motor vehicle operated on the highway, a record of all fuel used and of all miles traveled on the highway. Whenever any such claim is received and approved by the department, it shall cause the refund of tax to be paid to the claimant in like manner as provided for paying of other refund claims.

Â Â Â Â Â  (4) As used in subsections (2) and (3) of this section, ÂfarmerÂ includes any person who manages or conducts a farm for the production of livestock or crops but does not include a person who manages or conducts a farm for the production of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or of forest trees unless the production of such forest products or forest trees is only incidental to the primary purpose of the farming operation. [Amended by 1961 c.368 Â§1; 1965 c.64 Â§1; 1965 c.425 Â§2; 1967 c.367 Â§2; 1979 c.344 Â§6]

Â Â Â Â Â  319.330 Refunds to purchasers of fuel for aircraft. (1) Whenever any statement and invoices are presented to the Department of Transportation showing that motor vehicle fuel or aircraft fuel has been purchased and used in operating aircraft engines and upon which the full tax for motor vehicle fuel has been paid, the department shall refund the tax paid, but only after deducting from the tax paid nine cents for each gallon of such fuel so purchased and used, except that when such fuel is used in operating aircraft turbine engines (turbo-prop or jet) the deduction shall be one cent for each gallon. No deduction provided under this subsection shall be made on claims presented by the United States or on claims presented where a satisfactory showing has been made to the department that such aircraft fuel has been used solely in aircraft operations from a point within the State of Oregon directly to a point not within any state of the United States. The amount so deducted shall be paid on warrant of the Oregon Department of Administrative Services to the State Treasurer, who shall credit the amount to the State Aviation Account for the purpose of carrying out the provisions of the state aviation law. Moneys credited to the account under this section are continuously appropriated to the Oregon Department of Aviation.

Â Â Â Â Â  (2) If satisfactory evidence is presented to the Department of Transportation showing that aircraft fuel upon which the tax has been paid has been purchased and used solely in aircraft operations from a point within the State of Oregon directly to a point not within any state of the United States, the department shall refund the tax paid. [Amended by 1959 c.505 Â§6; 1973 c.575 Â§1; 1977 c.293 Â§2; 1999 c.935 Â§26; 1999 c.1037 Â§Â§2,4; 2005 c.755 Â§16]

Â Â Â Â Â  319.340 [Amended by 1959 c.203 Â§1; repealed by 1979 c.344 Â§11]

Â Â Â Â Â  319.350 [Amended by 1971 c.118 Â§1; repealed by 1979 c.344 Â§11]

Â Â Â Â Â  319.360 [Amended by 1957 c.209 Â§8; repealed by 1979 c.344 Â§11]

Â Â Â Â Â  319.370 Examinations and investigations; correcting reports and payments. The Department of Transportation, or its duly authorized agents, may make any examination of the accounts, records, stocks, facilities and equipment of dealers, brokers, service stations and other persons engaged in storing, selling or distributing motor vehicle fuel or other petroleum product or products within this state, and such other investigations as it considers necessary in carrying out the provisions of ORS 319.010 to 319.430. If the examinations or investigations disclose that any reports of dealers or other persons theretofore filed with the department pursuant to the requirements of ORS 319.010 to 319.430, have shown incorrectly the amount of gallonage of motor vehicle fuel distributed or the tax, penalty or interest accruing thereon, the department may make such changes in subsequent reports and payments of such dealers or other persons, or may make such refunds, as may be necessary to correct the errors disclosed by its examinations or investigations. [Amended by 1987 c.610 Â§14]

Â Â Â Â Â  319.375 Limitation on credit for or refund of overpayment and on assessment of additional tax. (1) Except as otherwise provided in ORS 319.010 to 319.430, any credit for erroneous overpayment of tax made by a dealer taken on a subsequent return or any claim for refund of tax erroneously overpaid filed by a dealer must be so taken or filed within three years after the date on which the overpayment was made to the state.

Â Â Â Â Â  (2) Except in the case of a fraudulent report or neglect to make a report, every notice of additional tax proposed to be assessed under ORS 319.010 to 319.430 shall be served on dealers within three years from the date upon which such additional taxes become due. [1955 c.730 Â§14; 1987 c.610 Â§15]

Â Â Â Â Â  319.380 Examining books and accounts of carrier of motor vehicle fuel. The Department of Transportation or its duly authorized agents may at any time during normal business hours examine the books and accounts of any carrier of motor vehicle fuel operating within this state for the purpose of checking shipments or use of motor vehicle fuel, detecting diversions thereof or evasion of taxes on same in enforcing the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  319.382 Agreements for refunds to Indian tribes. Notwithstanding any other provision of law, the Department of Transportation may enter into agreements with the governing body of any Indian tribe residing on a reservation in Oregon to provide refunds to the tribe of state motor vehicle fuel taxes for fuel purchased on the reservation and used by tribal members on tribal reservation lands, other than for motor vehicle fuel used on state highways, county roads or city streets supported by the State Highway Fund. [1993 c.706 Â§2]

Â Â Â Â Â  Note: 319.382 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.390 Records to be kept by dealers; inspection of records. Every dealer in motor vehicle fuel shall keep a record in such form as may be prescribed by the Department of Transportation of all purchases, receipts, sales and distribution of motor fuel. The records shall include copies of all invoices or bills of all such sales and shall at all times during the business hours of the day be subject to inspection by the department or its deputies or other officers duly authorized by the department. Upon request from the officials to whom is entrusted the enforcement of the motor fuel tax law of another state, territory, country or the federal government, the department shall forward to such officials any information which it may have relative to the import or export of any motor vehicle fuel by any dealer, provided such other state, territory, country or federal government furnishes like information to this state. [Amended by 1955 c.730 Â§11; 1987 c.610 Â§16]

Â Â Â Â Â  319.400 Records to be kept three years. Every dealer shall maintain and keep, within the State of Oregon, for a period of three years, all records of motor vehicle fuel used, sold and distributed within this state by such dealer, together with stock records, invoices, bills of lading and other pertinent papers as may be required by the Department of Transportation. [Amended by 1955 c.730 Â§12; 1987 c.610 Â§17]

Â Â Â Â Â  319.410 Disposition of tax moneys. (1) The Department of Transportation shall promptly turn over the license tax to the State Treasurer to be disposed of as provided in ORS 802.110.

Â Â Â Â Â  (2) The revenue from the license tax collected from the use, sale or distribution of aircraft fuel as imposed by ORS 319.020 (2) shall be transferred upon certification of the department to the State Treasurer, who shall credit the certified amount to the State Aviation Account for the purpose of carrying out the provisions of the state aviation laws. [Amended by 1955 c.287 Â§20; 1961 c.146 Â§2; 1963 c.226 Â§3; 1969 c.70 Â§1; 1983 c.338 Â§909; 1993 c.741 Â§29; 1999 c.935 Â§27; 2005 c.755 Â§17]

Â Â Â Â Â  319.415 Estimate of tax on fuel used for boats; transfer to Boating Safety, Law Enforcement and Facility Account; use. (1) On or before July 15 of each year, the Oregon Department of Administrative Services, after consultation with the Department of Transportation and the State Marine Board, shall determine the amount of the motor vehicle fuel tax imposed under ORS 319.010 to 319.430 during the preceding fiscal year with respect to fuel purchased and used to operate or propel motor boats. The amount determined shall be reduced by the amount of any refunds for motor boats used for commercial purposes actually paid during the preceding year on account of ORS 319.280 (1)(a).

Â Â Â Â Â  (2)(a) The Oregon Department of Administrative Services shall estimate the amount of fuel described in subsection (1) of this section that is used to operate or propel motor boats by conducting a statistically valid, unbiased, independent survey of boat owners. The survey shall be conducted once every four years and shall be designed to estimate the average daily fuel consumption by motor boats and the total days of motor boat use per year. The survey shall be used to determine the amount of the transfer required by subsection (3) of this section for the first transfer that occurs after the survey is completed. If the tax rate changes during the fiscal year, the amount of tax to be transferred shall be prorated based on the percentage of total motor boat use taking place during each tax period.

Â Â Â Â Â  (b) In years when no survey is conducted, the amount to be transferred under subsection (3) of this section shall be calculated by multiplying the per boat fuel consumption factors from the preceding survey by the number of motor boats as shown by the annual actual count of boat registrations. The resulting amount, in gallons per year, shall be the basis for the determination of the amount to be transferred.

Â Â Â Â Â  (c) The survey required by paragraph (a) of this subsection shall be developed by a research department within the Oregon University System, in consultation with the State Marine Board and the Department of Transportation. The Oregon Department of Administrative Services shall contract for the development and conduct of the survey, and the costs shall be paid by the Department of Transportation. Costs paid by the Department of Transportation may be deducted from the amount transferred to the State Marine Board under subsection (3) of this section.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall certify the amount of the estimate made under subsection (1) of this section, as reduced by refunds, to the Department of Transportation, to the State Marine Board and to the State Treasurer. Thereupon, that amount shall be transferred from the Department of Transportation Driver and Motor Vehicle Suspense Account to the Boating Safety, Law Enforcement and Facility Account created under ORS 830.140, and is continuously appropriated to the State Marine Board for the purposes for which the moneys in the Boating Safety, Law Enforcement and Facility Account are appropriated. [1985 c.152 Â§4; 1993 c.741 Â§30; 1999 c.296 Â§1; 2005 c.22 Â§227]

Â Â Â Â Â  319.417 Estimate of tax on fuel used in aircraft; transfer to State Aviation Account; use. (1) On or after October 3, 1989, and on or before July 15 of each year thereafter, the Oregon Department of Administrative Services, after consultation with the Department of Transportation and the Director of the Oregon Department of Aviation shall estimate, using a methodology approved by the Oregon Transportation Commission, the amount of the motor vehicle fuel tax imposed under ORS 319.010 to 319.430 during the preceding fiscal year with respect to motor vehicle fuel purchased and used in operating aircraft engines and upon which the full tax for motor vehicle fuel has been paid. The estimate shall be reduced by the amount of any refunds actually paid on motor vehicle fuel, excluding those paid on aviation gasoline or jet fuel, during the preceding fiscal year pursuant to ORS 319.330 (1).

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall certify the amount of the estimate made under subsection (1) of this section to the Department of Transportation, the Director of the Oregon Department of Aviation and the State Treasurer. Thereupon, the amount of the estimate shall be transferred from the Department of Transportation Driver and Motor Vehicle Suspense Account to the State Aviation Account and is continuously appropriated to the Oregon Department of Aviation to carry out the purposes of ORS chapters 835, 836 and 837. [1989 c.101 Â§2; 1993 c.741 Â§31; 1999 c.935 Â§28]

Â Â Â Â Â  Note: 319.417 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.420 ORS 319.510 to 319.880 not affected. ORS 319.010 to 319.410 do not affect or repeal any of the provisions of ORS 319.510 to 319.880.

Â Â Â Â Â  319.430 Savings clause. All rights and obligations arising under the provisions of the statutes repealed in section 38, chapter 413, Oregon Laws 1945, shall not in any way be affected by such repeal. Such statutes shall be considered in full force and effect for the purpose of carrying out all duties and obligations contracted or arising under such statutes, prior to June 16, 1945.

USE FUEL TAX

Â Â Â Â Â  319.510 Short title. ORS 319.510 to 319.880 may be cited as the Use Fuel Tax Law of 1943.

Â Â Â Â Â  319.520 Definitions for ORS 319.510 to 319.880. As used in ORS 319.510 to 319.880, unless the context clearly indicates a different meaning:

Â Â Â Â Â  (1) ÂCombined weightÂ means the total empty weight of all vehicles in a combination plus the total weight of the load carried on that combination of vehicles.

Â Â Â Â Â  (2) ÂDelinquentÂ means having failed to pay a tax or penalty within the time provided by law.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (4) ÂFuelÂ means any combustible gas, liquid or material of a kind used for the generation of power to propel a motor vehicle on the highways except motor vehicle fuel as defined in ORS 319.010.

Â Â Â Â Â  (5) ÂHighwayÂ means every way, thoroughfare and place, of whatever nature, open to the use of the public for the purpose of vehicular travel.

Â Â Â Â Â  (6) ÂLight weightÂ means the weight of a vehicle when fully equipped for moving over the highway.

Â Â Â Â Â  (7) ÂMotor vehicleÂ means every self-propelled vehicle operated on the highway, except an implement of husbandry used in agricultural operations and only incidentally operated or moved upon the highway.

Â Â Â Â Â  (8) ÂPersonÂ means any individual, firm, copartnership, joint venture, association, corporation, trust, receiver or any group or combination acting as a unit.

Â Â Â Â Â  (9) ÂSellerÂ means:

Â Â Â Â Â  (a) A person that sells fuel to a user; or

Â Â Â Â Â  (b) If the fuel is dispensed at a nonretail facility as defined in ORS 480.310, the person that owns the userÂs accounts and bills the user for fuel purchased at a nonretail facility.

Â Â Â Â Â  (10) ÂTo sell fuel for use in a motor vehicleÂ means to dispense or place fuel for a price into a receptacle on a motor vehicle, from which receptacle the fuel is supplied to propel the motor vehicle.

Â Â Â Â Â  (11) ÂTo use fuel in a motor vehicleÂ means to receive into any receptacle on a motor vehicle, fuel to be consumed in propelling the motor vehicle on the highways of this state; and, if the fuel is received into the receptacle outside the taxing jurisdiction of the state, Âto use fuel in a motor vehicleÂ means to consume in propelling the motor vehicle on the highways of this state. [Amended by 1955 c.287 Â§21; 1959 c.188 Â§1; 1977 c.429 Â§1; 1981 c.703 Â§1; 1989 c.992 Â§24a; 1991 c.284 Â§5; 1993 c.741 Â§32; 2003 c.99 Â§1]

Â Â Â Â Â  319.525 Agreements with Indian tribes. Notwithstanding any other provision of law, the Department of Transportation may enter into agreements with the governing body of any Indian tribe residing on a reservation in Oregon to provide for the administration of the tax imposed under ORS 319.510 to 319.880. [2001 c.305 Â§2]

Â Â Â Â Â  319.530 Imposition of tax; rate. (1) To compensate this state partially for the use of its highways, an excise tax hereby is imposed at the rate of 24 cents per gallon on the use of fuel in a motor vehicle. Except as otherwise provided in subsections (2) and (3) of this section, 100 cubic feet of fuel used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

Â Â Â Â Â  (2) One hundred twenty cubic feet of compressed natural gas used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

Â Â Â Â Â  (3) One and three-tenths liquid gallons of propane at 60 degrees Fahrenheit is taxable at the same rate as a gallon of other liquid fuel. [Amended by 1959 c.188 Â§2; 1967 c.463 Â§2; 1981 c.698 Â§2; 1981 c.703 Â§2; 1983 c.727 Â§Â§2,6; 1985 c.209 Â§13; 1987 c.899 Â§Â§9,11,15; 1989 c.865 Â§2; 1991 c.497 Â§Â§8,9; 1995 c.311 Â§1]

Â Â Â Â Â  319.540 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.550 UserÂs license required to use fuel; exceptions. No person shall use fuel in a motor vehicle in this state unless the person holds a valid userÂs license, except that:

Â Â Â Â Â  (1) A nonresident may use fuel in a motor vehicle not registered in Oregon for a period not exceeding 30 days without obtaining a userÂs license or the emblem provided in ORS 319.600, if, for all fuel used in a motor vehicle in this state, the nonresident pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

Â Â Â Â Â  (2) No userÂs license is required for a person who uses fuel in a motor vehicle with a combined weight of 26,000 pounds or less if, for all fuel used in a motor vehicle in this state, the person pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

Â Â Â Â Â  (3) No userÂs license is required for a person who uses fuel as described in ORS 319.520 (4) in the vehicles specified in subsection (4) of this section if the person pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

Â Â Â Â Â  (4) Subsection (3) of this section applies to the following vehicles:

Â Â Â Â Â  (a) Motor homes as defined in ORS 801.350.

Â Â Â Â Â  (b) Recreational vehicles as defined in ORS 446.003. [Amended by 1959 c.188 Â§3; 1977 c.429 Â§2; 1985 c.265 Â§1; 1989 c.992 Â§25; 1991 c.284 Â§8]

Â Â Â Â Â  319.560 Application for and issuance of userÂs license. A user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall apply to the Department of Transportation for a userÂs license upon forms prescribed by the department and shall set forth such information as the department may require. On receipt of the application, the department may issue to the applicant a userÂs license without charge authorizing the applicant to use fuel in a motor vehicle in this state. The license is valid only for the person in whose name it is issued and is valid until canceled or revoked. [Amended by 1959 c.188 Â§4; 1977 c.429 Â§3; 1999 c.769 Â§21]

Â Â Â Â Â  319.570 Faithful performance bond. (1) At the time of filing the application for a userÂs license, the Department of Transportation may require the user of fuel in a motor vehicle to file with the department, in such form as shall be prepared by the department, a bond duly executed by the user as principal with a corporate surety authorized to transact business in this state. The bond shall be payable to the State of Oregon conditioned upon faithful performance of all the requirements of ORS 319.510 to 319.880, including the payment of all taxes, penalties and other obligations of such user arising out of ORS 319.510 to 319.880 and 319.990 (4).

Â Â Â Â Â  (2) The total amount of the bond or bonds required of any user of fuel in a motor vehicle shall be fixed by the department and may be increased or reduced by the department at any time subject to the limitations provided in this section. The total amount of the bond or bonds required of any user of fuel in a motor vehicle shall be equivalent to twice the estimated monthly tax of the user, determined in such manner as the department considers proper. However, the total amount of the bond or bonds required of any user of fuel in a motor vehicle shall never be less than $10. Any bond given in connection with ORS 319.510 to 319.880 shall be a continuing instrument and shall cover any and all periods of time including the first and all subsequent periods for which a license may be granted in consequence of the giving of the bond. The liability of the surety on the bond for the aggregate of all claims which arise thereunder shall not exceed the amount of the penalty of the bond. No recovery on any bond or any execution of any new bond shall invalidate any bond, but the total recoveries under any one bond shall not exceed the amount of the bond. [Amended by 1959 c.188 Â§5; 1967 c.359 Â§692]

Â Â Â Â Â  319.580 Deposit in lieu of bond. In lieu of any bond or bonds in total amount as fixed under ORS 319.570, any user may deposit with the Department of Transportation, under such terms and conditions as the department may prescribe, a like amount of lawful money of the United States or negotiable bonds or other obligations of the United States, the State of Oregon, or any county of this state, of an actual market value not less than the amount so fixed by the department. The department shall turn over to the State Treasurer for safekeeping all such deposits so received.

Â Â Â Â Â  319.590 Release of surety. Any surety on a bond furnished by a user as provided in ORS 319.570 shall be released and discharged from any and all liability to the state accruing on the bond after the expiration of 60 days from the date upon which the surety has lodged with the Department of Transportation a written request to be released and discharged, but this provision shall not operate to relieve, release or discharge the surety from any liability already accrued or which accrues before the expiration of the 60-day period. The department shall promptly, upon receiving the request, notify the user who furnished the bond, and unless the user, on or before the expiration of the 60-day period files a new bond, or makes a deposit in accordance with the requirements of ORS 319.580, the department forthwith shall cancel the userÂs license.

Â Â Â Â Â  319.600 Display of emblem. Except as provided in ORS 319.550, a user of fuel in a motor vehicle shall display an emblem in a conspicuous place on each motor vehicle in connection with which fuel is used. Each such emblem shall be issued without charge by the Department of Transportation upon application by a person holding an uncanceled or unrevoked userÂs license and shall be displayed only upon the motor vehicle with respect to which it is issued. [Amended by 1959 c.188 Â§6]

Â Â Â Â Â  319.610 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.611 Penalty for unlicensed use of fuel or nondisplay of authorization or emblem; waiver. (1) If any person required to be licensed under ORS 319.550 uses fuel in a motor vehicle in this state at a time when the person does not hold a valid userÂs license or does not display a valid authorization or userÂs emblem issued by the Department of Transportation, a penalty of 25 percent of the tax applicable to the fuel so used shall be imposed. The penalty so imposed shall be in addition to any other penalty imposed under the provisions of ORS 319.510 to 319.990.

Â Â Â Â Â  (2) The department may waive any penalty provided by subsection (1) of this section that is imposed after January 1, 1998, if the department determines that there was reasonable cause for the failure to hold a valid userÂs license or display a valid authorization or userÂs emblem issued by the department and finds that there was no intent to avoid payment. [1959 c.188 Â§8; 1977 c.429 Â§4; 1997 c.275 Â§2; 1999 c.769 Â§13]

Â Â Â Â Â  319.620 [Amended by 1955 c.476 Â§1; repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.621 SellerÂs license. (1) No person shall sell fuel for use in a motor vehicle in this state unless the person holds a valid sellerÂs license.

Â Â Â Â Â  (2) A person shall apply to the Department of Transportation for a sellerÂs license upon forms prescribed, prepared and furnished by the department. No charge shall be made for the license. The license is valid only for the person in whose name it is issued and is valid until canceled or revoked.

Â Â Â Â Â  (3) The department may require an applicant for a sellerÂs license to file with the department a bond or deposit of not less than $100 under the same terms and conditions prescribed for users in ORS 319.570, 319.580 and 319.590. [Formerly 319.670]

Â Â Â Â Â  319.628 Grounds for refusal to issue userÂs or sellerÂs license; hearing; records inspection. (1) The Department of Transportation may refuse to issue a userÂs license or a sellerÂs license to a person who applies as provided in ORS 319.560 or 319.621 if the department finds that the person:

Â Â Â Â Â  (a) Was the holder of a license revoked under ORS 319.630;

Â Â Â Â Â  (b) Is applying for a license on behalf of a real party in interest whose license was revoked under ORS 319.630;

Â Â Â Â Â  (c) Was an officer, director, owner or managing employee of a nonindividual licensee whose license was revoked under ORS 319.630;

Â Â Â Â Â  (d) Owes a debt to the state under ORS 319.510 to 319.880;

Â Â Â Â Â  (e) Had a license issued by a jurisdiction other than Oregon to sell or use untaxed use fuel that was revoked or canceled for cause, whether the license was held by the person as an individual or as an officer, director, owner or managing employee or on behalf of a real party in interest;

Â Â Â Â Â  (f) In any jurisdiction, pleaded guilty to or was convicted of a crime directly related to the sale, use or distribution of use fuel, whether as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of use fuel;

Â Â Â Â Â  (g) Had a civil judgment imposed for conduct involving fraud, misrepresentation, conversion or dishonesty, as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of use fuel;

Â Â Â Â Â  (h) Misrepresented or concealed a material fact in obtaining a license or in the reinstatement thereof;

Â Â Â Â Â  (i) Violated a statute or administrative rule regarding fuel taxation or distribution;

Â Â Â Â Â  (j) Failed to cooperate with the departmentÂs investigations by:

Â Â Â Â Â  (A) Not furnishing requested documents;

Â Â Â Â Â  (B) Not furnishing when requested to do so a full and complete written explanation of a matter under investigation by the department; or

Â Â Â Â Â  (C) Not responding to a subpoena issued by the department; or

Â Â Â Â Â  (k) Failed to comply with an order issued by the department.

Â Â Â Â Â  (2) In addition to refusal of a license for reasons specified in subsection (1) of this section, the department may refuse to issue a userÂs license or sellerÂs license for any other reason the department deems sufficient.

Â Â Â Â Â  (3) Before refusing to issue a license under this section, the department shall grant the applicant a hearing and shall give the applicant at least 10 daysÂ written notice of the time and place of the hearing. The hearing shall be a contested case hearing under the provisions of ORS chapter 183.

Â Â Â Â Â  (4) For purpose of consideration of an application for a license, the department may inspect or investigate the records of this state or of any other jurisdiction to verify the information on the application and to verify the applicantÂs criminal and licensing history. [1999 c.769 Â§20]

Â Â Â Â Â  319.630 Revocation of license; reissue of license. (1) The Department of Transportation may revoke the license of a user or seller if the user or seller fails to comply with any provision of ORS 319.510 to 319.880 or any rule or regulation adopted under ORS 319.510 to 319.880. Before revoking the license the department shall serve written notice on the person ordering the person to appear before the department at a time not less than 10 days after such service and show cause why the license should not be revoked. The notice shall be served in the manner prescribed by ORS 319.760 (3).

Â Â Â Â Â  (2) A new license shall not be issued to a person whose license has been revoked unless it appears to the satisfaction of the department that the person will comply with the provisions of ORS 319.510 to 319.880 and the rules and regulations adopted under ORS 319.510 to 319.880. [Amended by 1959 c.188 Â§10]

Â Â Â Â Â  319.640 Cancellation of license on request of user. If any person to whom a license has been issued pursuant to ORS 319.550 to 319.600 ceases using fuel within this state for a period of six months, the person shall immediately request in writing that the Department of Transportation cancel the license. On receipt of the request the department shall cancel the license.

Â Â Â Â Â  319.650 Notifying department upon ceasing to use fuel in connection with motor vehicle. If any person ceases using fuel within this state in connection with a motor vehicle with respect to which an emblem has been issued pursuant to ORS 319.600 but continues using fuel within this state in connection with another motor vehicle or other motor vehicles, the person shall immediately notify the Department of Transportation.

Â Â Â Â Â  319.660 Removal of emblem. Any person whose license has been revoked or canceled pursuant to ORS 319.630 or 319.640, or who is required by ORS 319.650 to notify the Department of Transportation that such person has ceased using fuel within this state in connection with a motor vehicle, immediately shall remove from the motor vehicle on which it is displayed and shall destroy or, if the department so requests, shall return to the department each emblem issued to such person under ORS 319.600 or the emblem issued with respect to the motor vehicle in connection with which such person has ceased using fuel within this state, as the case may be.

Â Â Â Â Â  319.665 Seller to collect tax; exceptions. (1) The seller of fuel for use in a motor vehicle shall collect the tax provided by ORS 319.530 at the time the fuel is sold, unless:

Â Â Â Â Â  (a) The vehicle into which the seller delivers or places the fuel bears a valid permit or userÂs emblem issued by the Department of Transportation; or

Â Â Â Â Â  (b) The fuel is dispensed at a nonretail facility, as defined in ORS 480.310, in which case the seller shall collect any tax owed at the same time the seller collects the purchase price from the person to whom the fuel was dispensed at the nonretail facility. A seller is not required to collect the tax under this paragraph from a person who certifies to the seller that the use of the fuel is exempt from the tax imposed under ORS 319.530.

Â Â Â Â Â  (2) The department shall supply each seller of fuel for use in a motor vehicle with a chart which sets forth the tax imposed on given quantities of fuel. [1959 c.188 Â§12; 1971 c.149 Â§1; 1977 c.429 Â§5; 1997 c.275 Â§3; 2003 c.99 Â§2]

Â Â Â Â Â  319.670 [Amended by 1959 c.188 Â§9; renumbered 319.621]

Â Â Â Â Â  319.671 When invoices required; contents. (1) The seller of fuel for any purpose shall make a duplicate invoice for every sale of fuel for any purpose and shall retain one copy and give the other copy to the user. The Department of Transportation may prescribe the form of the invoice. The invoice shall show:

Â Â Â Â Â  (a) The sellerÂs name and address;

Â Â Â Â Â  (b) The date;

Â Â Â Â Â  (c) The amount of the sale in gallons; and

Â Â Â Â Â  (d) The name and address of the user.

Â Â Â Â Â  (2) In addition to the invoice entries listed in subsection (1) of this section, the seller of fuel for use in a motor vehicle shall indicate on the invoice the amount of the tax collected, if any, and:

Â Â Â Â Â  (a) The identification plate number, if the vehicle bears an identification plate issued by the department;

Â Â Â Â Â  (b) The emblem number, if the vehicle bears a userÂs emblem;

Â Â Â Â Â  (c) The temporary pass number or the receipt number, if the vehicle bears no valid userÂs emblem or identification plate issued by the department; or

Â Â Â Â Â  (d) The license plate number if the vehicle bears no valid userÂs emblem or permit issued by the department.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, this section does not require any invoice to be prepared for any sale where fuel is delivered into the fuel tank of a vehicle described in this subsection unless the operator of the vehicle requests an invoice. If an invoice is prepared under this subsection, the name and address of a user is not required to be shown on the invoice for sales where the fuel is delivered into the fuel tanks of vehicles described in this subsection. This subsection applies to vehicles:

Â Â Â Â Â  (a) That have a combined weight of 26,000 pounds or less; and

Â Â Â Â Â  (b) For which the tax under ORS 319.530 must be paid at the time of sale under ORS 319.665. [1959 c.188 Â§13; 1981 c.433 Â§1; 1989 c.992 Â§26; 1991 c.284 Â§9; 1997 c.275 Â§4; 2001 c.567 Â§2]

Â Â Â Â Â  319.675 SellerÂs report to department. Except as provided in ORS 319.692, the seller of fuel for use in a motor vehicle shall report to the Department of Transportation on or before the 20th day of each month, the amount of fuel sold, during the preceding calendar month, subject to the tax provided by ORS 319.530 and such other information pertaining to fuel handled as the department may require. The department may prescribe the form of the report. [1959 c.188 Â§14; 1963 c.226 Â§6]

Â Â Â Â Â  319.680 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.681 Payment of tax by seller. The seller of fuel for use in a motor vehicle shall remit to the Department of Transportation with each report required by ORS 319.675 all the tax due on the amount of fuel sold less four percent, which the seller shall retain. [1959 c.188 Â§15; 1977 c.429 Â§6]

Â Â Â Â Â  319.690 Monthly report of user; remittance; credit against taxes; annual reports of certain users. (1) Except as provided in subsection (2) of this section and ORS 319.692, each user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall, on or before the 20th day of each month, file with the Department of Transportation a report showing the amount of fuel used during the immediately preceding calendar month by the user and such other information as the department may require for the purposes of ORS 319.510 to 319.880. The reports shall be in the form prescribed by the department. Each report shall be accompanied by a remittance payable to the department for the amount of all the tax shown by the report to be due and payable. Any tax paid to a seller is a credit against the amount of tax otherwise due and payable to the state under ORS 319.510 to 319.880 or 825.474, 825.476 and 825.480. Also, when filing a monthly tax report, a user may, in lieu of claiming a refund, take a deduction or credit for the tax on any fuel which would otherwise be subject to refund under ORS 319.831 (1).

Â Â Â Â Â  (2) Each user of fuel in a motor vehicle with a light weight of less than 8,000 pounds required to be licensed under ORS 319.550 may file an annual report of all fuel used upon Oregon highways. The report for each calendar year shall be filed on or before March 1 of the year following and shall be accompanied by a remittance payable to the department of all the tax shown to be due and payable on the amount of fuel used. [Amended by 1959 c.188 Â§16; 1963 c.226 Â§7; 1971 c.149 Â§2; 1977 c.429 Â§7]

Â Â Â Â Â  319.692 Quarterly reports if average monthly tax under $300; when annual reports authorized. (1) Whenever in the judgment of the Department of Transportation the average monthly tax to be paid by a use fuel seller or user will be less than $300, the department may authorize the seller or user to file quarterly tax reports in lieu of the monthly tax reports required by ORS 319.675 and 319.690. The quarterly reports so authorized, and accompanying remittances as shown thereon to be due and payable, shall be filed on or before the due dates as follows: First quarter, April 20; second quarter, July 20; third quarter, October 20; fourth quarter, January 20. Any provisions of ORS 319.675 and 319.690 otherwise applicable to the filing of monthly reports and remittances shall be applicable to the quarterly filings.

Â Â Â Â Â  (2) Whenever in the judgment of the department the average annual tax to be paid by a use fuel seller or user will be less than $100, the department may authorize the seller or user to file annual tax reports in lieu of the monthly tax reports required by ORS 319.675 and 319.690. The annual reports authorized by this subsection, and accompanying remittances as shown on the reports to be due and payable, shall be filed on or before January 20 following the year for which the reports are filed. Any provisions of ORS 319.675 and 319.690 otherwise applicable to the filing of monthly reports and remittances shall be applicable to the annual filings. [1963 c.226 Â§5; 1985 c.265 Â§2; 1989 c.992 Â§27]

Â Â Â Â Â  319.694 Penalty for delinquency in remitting tax; waiver; interest rates. (1) Except as provided in subsection (2) of this section, if any user or seller is delinquent in remitting the tax provided by ORS 319.530 on the date specified in ORS 319.690, 319.675, 319.681 or 319.692, a penalty of 10 percent of the amount of the tax due shall be added to the amount due and the total shall immediately be due and payable.

Â Â Â Â Â  (2) If the Department of Transportation determines that the delinquency was due to reasonable cause and without any intent to avoid payment, the penalty provided by subsection (1) of this section may be waived.

Â Â Â Â Â  (3)(a) If the excise tax imposed by ORS 319.530 is not paid as required by ORS 319.690, 319.675, 319.681 or 319.692, interest shall be charged at the rate of 0.0329 percent per day until the tax and interest have been paid in full.

Â Â Â Â Â  (b) If the excise tax imposed by ORS 319.530 is overpaid, the department may credit interest to the account of the taxpayer in the amount of 0.0329 percent per day up to a maximum amount that equals any interest assessed against the taxpayer under paragraph (a) of this subsection in any given audit period.

Â Â Â Â Â  (4) No seller or user who incurs a tax liability as provided in ORS 319.510 to 319.880 shall knowingly and willfully fail to report and pay the tax liability to the department as required by ORS 319.510 to 319.880. [1959 c.188 Â§18; 1963 c.226 Â§8; 1971 c.149 Â§3; 1987 c.158 Â§51; 1987 c.610 Â§18; 1999 c.769 Â§14]

Â Â Â Â Â  319.697 Records required of sellers and users; alternative records for certain users. (1) Every user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall keep a record of fuel used and be prepared to prove that all the tax due and payable on fuel used has been paid. An invoice, described in ORS 319.671, properly filled out, is proof that any tax due which is shown on the invoice as paid was paid for the fuel covered by the invoice. The userÂs record of fuel used for any purpose, other than fuel obtained from a seller who collected the tax, shall indicate the date the fuel was obtained, the name and address of the seller from whom the fuel was obtained, and the amount of fuel obtained, in gallons.

Â Â Â Â Â  (2) In lieu of maintaining an actual record of fuel used, a user required to be licensed under ORS 319.550 who operates a motor vehicle with a light weight of less than 8,000 pounds may maintain an accurate record of miles operated upon Oregon highways. The gallons of taxable fuel used shall be computed by applying a reasonable miles per gallon figure to the Oregon miles operated. The Department of Transportation shall determine whether the miles per gallon figure is reasonable and its decision shall be final.

Â Â Â Â Â  (3) Every seller of fuel for any purpose shall keep a record of fuel sold for any purpose and shall be prepared to prove that all the tax provided by ORS 319.530 has been remitted to the department. The department may specify the form of the sellerÂs record.

Â Â Â Â Â  (4) Every seller, and every user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall preserve in this state for a period of three years all records of fuel used or fuel sold, together with invoices and any other relevant records or papers which may be specified by the department.

Â Â Â Â Â  (5) The department or its authorized agent may examine every userÂs or sellerÂs records and papers required to be preserved by subsection (4) of this section at any time during normal business hours. [1959 c.188 Â§Â§19,20,21,22; 1971 c.149 Â§4; 1977 c.429 Â§8]

Â Â Â Â Â  319.700 Tax as lien. The tax and the penalty imposed upon a user of fuel in a motor vehicle by ORS 319.510 to 319.880 shall constitute a lien upon, and shall have the effect of an execution duly levied against, any motor vehicle in connection with which the taxable use is made, attaching at the time of such use. The lien shall not be removed until the tax has been paid or the motor vehicle subject to the lien has been sold in payment of such tax. The lien is paramount to all private liens or encumbrances of whatever character upon the motor vehicle and to the rights of any conditional vendor or any other holder of the legal title in or to the motor vehicle. [Amended by 1959 c.188 Â§23]

Â Â Â Â Â  319.710 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.720 Delinquency in payment; notice to debtors of user or seller; report to department. If a user or seller is delinquent in the payment of any obligation imposed under ORS 319.510 to 319.880, the Department of Transportation may give notice of the amount of such delinquency by registered or certified mail to all persons having in their possession or under their control any credits or other personal property belonging to the user or seller, or owing any debts to such user or seller, at the time of the receipt by them of the notice. Thereafter any person so notified shall neither transfer nor make other disposition of such credits, personal property or debts until the department has consented to a transfer or other disposition or until 30 days have elapsed from and after the receipt of the notice. All persons so notified shall, within five days after the receipt of the notice, advise the department of all such credits, personal property or debts in their possession, under their control or owing by them, as the case may be. [Amended by 1959 c.188 Â§24]

Â Â Â Â Â  319.730 Collection of delinquent payment by seizure and sale of motor vehicle. (1) Whenever any user is delinquent in the payment of any obligation imposed under ORS 319.510 to 319.880, the Department of Transportation may proceed to collect the amount due from the user in the manner prescribed in this section.

Â Â Â Â Â  (2) The department shall seize any motor vehicle subject to the lien provided for by ORS 319.700 and thereafter sell it at public auction to pay such obligation and any and all costs that may have been incurred on account of the seizure and sale.

Â Â Â Â Â  (3) Notice of the intended sale and the time and place thereof shall be given to the delinquent user and to all persons appearing of record to have an interest in the motor vehicle. The notice shall be given in writing at least 10 days before the date set for the sale by enclosing it in an envelope addressed to the user at the address as it appears in the records of the department and, in the case of any person appearing of record to have an interest in the motor vehicle, addressed to the person at the last-known residence or place of business, and depositing the envelope in the United States mail, postage prepaid. In addition, the notice shall be published at least three times, the first of which shall be not less than 10 days before the date set for the sale, in a newspaper of general circulation published in the county in which the motor vehicle seized is to be sold. If there is no newspaper of general circulation in the county, the notice shall be posted in three public places in the county for such period of 10 days.

Â Â Â Â Â  (4) The notice shall contain a description of the motor vehicle to be sold, together with a statement of the amount due under ORS 319.510 to 319.880, the name of the user and the further statement that unless such amount is paid before the time fixed in the notice the motor vehicle will be sold in accordance with law and such notice.

Â Â Â Â Â  (5) The department shall then proceed to sell the motor vehicle in accordance with the law and the notice, and shall deliver to the purchaser a bill of sale which shall vest title in the purchaser. If upon any such sale the moneys received exceed the amount due to the state under ORS 319.510 to 319.880 from the delinquent user, the excess shall be returned to the user and the receipt obtained therefor. If any person having an interest in or lien upon the motor vehicle has filed with the department prior to the sale notice of such interest or lien, the department shall withhold payment of any such excess to the user pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If for any reason the receipt of the user shall not be available, the department shall deposit the excess with the State Treasurer as trustee for the user or for the heirs, successors or assigns of the user. [Amended by 1999 c.59 Â§79]

Â Â Â Â Â  319.740 Action by Attorney General to collect delinquency; certificate of department as evidence. (1) Whenever any user or seller is delinquent in the payment of any obligation under ORS 319.510 to 319.880, the Department of Transportation may transmit notice of the delinquency to the Attorney General who shall at once proceed to collect by appropriate legal action the tax and penalty due.

Â Â Â Â Â  (2) In any suit brought to enforce the rights of the state under ORS 319.510 to 319.880, a certificate by the department showing the delinquency is prima facie evidence of the amount of the obligation, of the delinquency thereof and of compliance by the department with all provisions of ORS 319.510 to 319.880 relating to the obligation. [Amended by 1959 c.188 Â§25]

Â Â Â Â Â  319.742 Collection of delinquent obligation generally; warrant; judgment lien. (1) If a person fails to pay in full any obligation due under ORS 319.510 to 319.880, the Department of Transportation may issue a warrant under the departmentÂs official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person found within that county, for payment of the amount of the obligation and the cost of executing the warrant, and to return the warrant to the department and pay to the department the money collected from the sale by the time specified in the warrant, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant. The clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, the amount of the obligation for which the warrant is issued and the date when the copy is recorded. The amount of the warrant shall become a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (3) The sheriff shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (4) In the discretion of the Department of Transportation, a warrant of like terms, force and effect to levy upon funds of the person in possession of the Department of Revenue may be issued and directed to any agent authorized by the Department of Transportation to collect taxes payable under ORS 319.510 to 319.880, and in the execution thereof the agent shall have all of the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty. [1999 c.769 Â§9; 2003 c.576 Â§201]

Â Â Â Â Â  319.744 Use of collection agency. (1) The Department of Transportation may engage the services of a collection agency to collect any obligation due to the state under ORS 319.510 to 319.880. The department may engage the services by entering into agreements to pay reasonable charges on a contingent fee or other basis.

Â Â Â Â Â  (2) The department may assign to the collection agency, for collection purposes only, any of the obligations due the state under ORS 319.510 to 319.880.

Â Â Â Â Â  (3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary. [1999 c.769 Â§10]

Â Â Â Â Â  319.746 Uncollectible obligation. (1) Any obligation due the state assigned to a collection agency pursuant to ORS 319.744 that remains uncollected for two years after the date of such assignment meets the criteria for uncollectibility formulated pursuant to ORS 293.240, and may be assigned to the Secretary of State.

Â Â Â Â Â  (2) ORS 293.245 applies to any obligation due the state assigned to the Secretary of State pursuant to subsection (1) of this section. [1999 c.769 Â§11]

Â Â Â Â Â  319.750 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.760 Assessment of deficiency; presumption that fuel subject to tax. (1) If the Department of Transportation is not satisfied that a report filed or amount of tax or penalty paid to the state by any user or seller is correct, the department may assess the tax and penalty due based upon any information available to the department.

Â Â Â Â Â  (2) If a seller fails to account satisfactorily for any fuel sold or disposed of, it shall be presumed that the fuel not accounted for was sold to users for use in motor vehicles and the department shall assess the tax and penalty due against the seller.

Â Â Â Â Â  (3) The department shall give to the user or seller written notice of the assessment. The notice may be served personally or by mail. If made by mail, service shall be made by depositing the notice in the United States mail, postage prepaid, addressed to the user or seller at the address as it appears in the records of the department. [Amended by 1959 c.188 Â§26]

Â Â Â Â Â  319.770 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.780 Assessing tax and penalty upon failure to make report. (1) If any user or seller fails to make a report required by ORS 319.510 to 319.880, the Department of Transportation shall make an estimate, based upon any information available to the department, for the month or months with respect to which the user or seller failed to make a report, and assess the tax and penalty due from the user or seller under ORS 319.510 to 319.880.

Â Â Â Â Â  (2) The department shall give to the user or seller written notice of the assessment in the manner prescribed by ORS 319.760 (3). [Amended by 1959 c.188 Â§27]

Â Â Â Â Â  319.790 Petition for reassessment. (1) Any user or seller against whom an assessment is made under ORS 319.760 and 319.780 may petition for a reassessment within 30 days after service of notice of the assessment. If a petition is not filed within the 30-day period, the amount of the assessment becomes conclusive.

Â Â Â Â Â  (2) If a petition for reassessment is filed within the 30-day period the Department of Transportation shall reconsider the assessment and, if requested in the petition, shall grant the user or seller an oral hearing and give the user or seller 10 daysÂ notice of the time and place thereof. The department may continue the hearing from time to time. The department shall serve on the petitioner notice of its finding upon reassessment. If the finding is that a tax or penalty is delinquent, the petitioner shall pay to the department, within 30 days after notice is served, all the tax or penalty found to be delinquent.

Â Â Â Â Â  (3) Notice required by this section shall be served in the manner prescribed by ORS 319.760 (3). [Amended by 1959 c.188 Â§28]

Â Â Â Â Â  319.800 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.801 Appeal to circuit court. Any person aggrieved by a finding, order or determination by the Department of Transportation under ORS 319.630 or 319.790 may appeal therefrom to the circuit court of the county in which the person resides. Such appeal shall be taken within 60 days from the date of the entry or making of such order, finding or determination and in the manner provided by law for appeals in actions at law. [1959 c.188 Â§30]

Â Â Â Â Â  319.810 Time limitation on service of notice of additional tax. Except in the case of an alleged fraudulent report, or neglect or refusal to make a report, no notice of assessment shall be served on the user or seller after three years have expired since the alleged erroneous report was filed or a report should have been filed. [Amended by 1959 c.188 Â§31]

Â Â Â Â Â  319.820 Refund of tax erroneously or illegally collected. (1) If the Department of Transportation determines any amount of tax or penalty has been paid more than once or has been erroneously or illegally collected, the department shall credit such amount against any amounts then due from the user or seller under ORS 319.510 to 319.880 or 319.990 (4) and shall refund any balance to the user or seller, the successor, administrator or executor of the user or seller.

Â Â Â Â Â  (2) A user or seller may claim a credit or refund for any amount of tax or penalty which the user or seller has paid more than once or which the user or seller has paid or which has been collected erroneously or illegally. No such claim for a credit or refund shall be allowed unless the claim is filed with the department within three years from the date of the payment or collection or, with respect to an assessment made under ORS 319.760 and 319.780, within six months after the assessment becomes conclusive, whichever period expires the later. Every such claim must be in writing and must state the specific grounds upon which it is founded. Failure to file such claim within the time prescribed in this section shall constitute waiver of any and all demands against this state on account of overpayments under ORS 319.510 to 319.880. Within 30 days of allowing or disallowing any such claim in whole or in part, the department shall serve notice of such action on the claimant. The service shall be made in the manner prescribed by ORS 319.760 (3). [Amended by 1959 c.188 Â§32]

Â Â Â Â Â  319.830 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.831 Refund of tax on fuel used in operation of vehicle over certain roads or private property. (1) If a user obtains fuel for use in a motor vehicle in this state and pays the use fuel tax on the fuel obtained, the user may apply for a refund of that part of the use fuel tax paid which is applicable to use of the fuel to propel a motor vehicle:

Â Â Â Â Â  (a) In another state, if the user pays to the other state an additional tax on the same fuel;

Â Â Â Â Â  (b) Upon any road, thoroughfare or property in private ownership;

Â Â Â Â Â  (c) Upon any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with or by:

Â Â Â Â Â  (A) An agency of the United States;

Â Â Â Â Â  (B) The State Board of Forestry;

Â Â Â Â Â  (C) The State Forester; or

Â Â Â Â Â  (D) A licensee of an agency named in subparagraph (A), (B) or (C) of this paragraph;

Â Â Â Â Â  (d) By an agency of the United States or of this state or of any county, city or port of this state on any road, thoroughfare or property, other than a state highway, county road or city street;

Â Â Â Â Â  (e) By any incorporated city or town of this state;

Â Â Â Â Â  (f) By any county of this state or by any road assessment district formed under ORS 371.405 to 371.535;

Â Â Â Â Â  (g) Upon any county road for the removal of forest products as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, if:

Â Â Â Â Â  (A) Such use upon the county road is pursuant to a written agreement entered into with, or to a permit issued by, the State Board of Forestry, the State Forester or an agency of the United States, authorizing such user to use such road and requiring such user to pay for or to perform the construction or maintenance of the county road;

Â Â Â Â Â  (B) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of such county road; and

Â Â Â Â Â  (C) Copies of the agreements or permits required by subparagraphs (A) and (B) of this paragraph are filed with the Department of Transportation;

Â Â Â Â Â  (h) By a school district or education service district of this state or the contractors of a school district or education service district, for those vehicles being used to transport students;

Â Â Â Â Â  (i) By a rural fire protection district organized under the provisions of ORS chapter 478;

Â Â Â Â Â  (j) By any district, as defined in ORS chapter 198, that is not otherwise specifically provided for in this section; or

Â Â Â Â Â  (k) By any state agency, as defined in ORS 240.855.

Â Â Â Â Â  (2) An application for a refund under subsection (1) of this section shall be filed with the department within 15 months after the date the use fuel tax, for which a refund is claimed, is paid.

Â Â Â Â Â  (3) The application for a refund provided by subsection (1) of this section shall include a signed statement by the applicant indicating the amount of fuel for which a refund is claimed, and the way in which the fuel was used which qualifies the applicant for a refund. If the fuel upon which the refund is claimed was obtained from a seller to whom the use fuel tax was paid, the application shall be supported by the invoices which cover the purchase of the fuel. If the applicant paid the use fuel tax directly to the department, the applicant shall indicate the source of the fuel and the date it was obtained.

Â Â Â Â Â  (4) The department may require any person who applies for a refund provided by subsection (1) of this section to furnish a statement, under oath, giving the personÂs occupation, description of the machines or equipment in which the fuel was used, the place where used and such other information as the department may require. [1959 c.188 Â§Â§34,35,36(1); 1961 c.542 Â§1; 1963 c.257 Â§4; 1965 c.425 Â§3; 1967 c.367 Â§3; 1971 c.118 Â§2; 1979 c.344 Â§7; 1999 c.696 Â§1; 2001 c.927 Â§1]

Â Â Â Â Â  319.835 Investigation of refund applications. The Department of Transportation may investigate refund applications and gather and compile such information in regard to the applications as it considers necessary to safeguard the state and prevent fraudulent practices in connection with tax refunds and tax evasions. The department may, in order to establish the validity of any application, examine the books and records of the applicant for such purposes. Failure of the applicant to accede to the demand for such examination constitutes a waiver of all rights to a refund on account of the transaction questioned. [1959 c.188 Â§36(2)]

Â Â Â Â Â  319.840 Enforcement; rules and regulations. The Department of Transportation hereby is charged with the enforcement of the provisions of ORS 319.510 to 319.880 and 319.990 (4), and hereby is authorized to prescribe, adopt and enforce rules and regulations relating to the administration and enforcement thereof.

Â Â Â Â Â  319.850 Presumption of use. For the purposes of the proper administration of ORS 319.510 to 319.880 and 319.990 (4) and to prevent evasion of the tax imposed by ORS 319.530, it shall be presumed, until the contrary is established under such reasonable rules as the Department of Transportation may adopt, that all fuel received into or delivered into any receptacle on a motor vehicle from which receptacle fuel is supplied to propel such motor vehicle is consumed in propelling such motor vehicle on the highways of this state. [Amended by 1959 c.188 Â§37]

Â Â Â Â Â  319.860 Producers, distributors and others to keep records; examining books and records. (1) Every person producing, manufacturing, importing, distributing, storing, transporting or otherwise handling fuel shall maintain and keep in this state for a period of not less than three years such records, receipts, invoices and other pertinent papers in such form as the Department of Transportation may require.

Â Â Â Â Â  (2) The department may examine during normal business hours the books, papers, records and equipment of any person producing, manufacturing, importing, distributing, storing, transporting or otherwise handling fuel and may investigate the character of the disposition which any such person makes of fuel in order to determine whether all taxes due under ORS 319.510 to 319.880 are being properly reported and paid. [Amended by 1959 c.188 Â§38]

Â Â Â Â Â  319.870 Results of investigations to be private. It is unlawful for the Department of Transportation, or any person having an administrative duty under ORS 319.510 to 319.880, to divulge the business affairs, operations, or information obtained by an investigation of records and equipment of any user or other person visited or examined in the discharge of official duty, or the amount or source of income, profits, losses, expenditures or any particular thereof, set forth or disclosed in any report, or to permit any report or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person except as provided by law. However, the department may authorize examination of such reports by, and the giving of information therein contained to other state officers, or tax officers of another state or the federal government if a reciprocal arrangement exists.

Â Â Â Â Â  319.875 Prohibitions. (1) No person shall intentionally make a false statement in any report, petition or application required or permitted by ORS 319.510 to 319.880.

Â Â Â Â Â  (2) No person shall intentionally collect, or attempt to collect or receive a refund of a tax or penalty paid to the Department of Transportation under ORS 319.510 to 319.880 to which the person is not entitled.

Â Â Â Â Â  (3) No person shall intentionally aid or assist another person to violate any provision of ORS 319.510 to 319.880. [1959 c.188 Â§Â§40,41,42]

Â Â Â Â Â  319.880 Disposition of moneys. All money received by the Department of Transportation pursuant to ORS 319.510 to 319.880 shall be turned over promptly to the State Treasurer and shall be disposed of as provided in ORS 802.110. [Amended by 1955 c.287 Â§22; 1961 c.146 Â§3; 1969 c.70 Â§2; 1983 c.338 Â§910]

PENALTIES

Â Â Â Â Â  319.990 Penalties. (1) Any person who violates any of the provisions of ORS 319.010 to 319.430, or any person who makes any false statement in any statement required by ORS 319.010 to 319.430 for the refund of any money or tax as provided in ORS 319.010 to 319.430, or who collects or causes to be repaid to the person or any person any tax, without being entitled to it under the provisions of ORS 319.010 to 319.430, shall, upon conviction, be punished by a fine of not more than $1,000, or by imprisonment in the county jail not more than six months, or both.

Â Â Â Â Â  (2) Violation of ORS 319.180 (6) or 319.694 (4) is theft of public money and, upon conviction, is punishable as provided in ORS 164.043 to 164.057.

Â Â Â Â Â  (3) Violation of any provision of ORS 319.240 (4) and (5) is punishable, upon conviction, by a fine of not more than $5,000, or by imprisonment in the county jail not exceeding six months, or both.

Â Â Â Â Â  (4) Violation of any provision of ORS 319.510 to 319.880 is a misdemeanor.

Â Â Â Â Â  (5) Justice courts have concurrent jurisdiction with the circuit court of all violations under the provisions of ORS 319.010 to 319.125 and 319.190 to 319.430, 319.510 to 319.880 or this section. [Amended by 1959 c.188 Â§43; 1961 c.261 Â§3; 1971 c.743 Â§355; 1987 c.610 Â§19; 1987 c.907 Â§15; 1999 c.769 Â§15]

_______________



Chapter 320

Chapter 320 Â Miscellaneous Taxes

2005 EDITION

MISCELLANEOUS TAXES

REVENUE AND TAXATION

AMUSEMENT DEVICE TAXES

320.005Â Â Â Â  Definitions for ORS 320.005 to 320.150

320.011Â Â Â Â  Amusement device excise tax; amount

320.012Â Â Â Â  Increase in tax when net receipts exceed specified amounts; rules

320.013Â Â Â Â  Additional tax for Oregon Youth Conservation Corps

320.016Â Â Â Â  When tax is due; replacing amusement devices

320.075Â Â Â Â  Joint and several liability for tax; late payment penalty

320.080Â Â Â Â  Procedure on failure to pay tax or penalty

320.100Â Â Â Â  Distribution of tax receipts

320.110Â Â Â Â  Rules

320.120Â Â Â Â  Employment of agents

320.130Â Â Â Â  Law enforcement officers to enforce amusement device tax and assist department

320.140Â Â Â Â  Tax does not legalize ownership, display or operation in violation of law

320.150Â Â Â Â  Oregon State Lottery assistance in tax collection responsibilities

TRANSIENT LODGING TAXES

(Definitions)

320.300Â Â Â Â  Definitions for ORS 320.300 to 320.350

320.302Â Â Â Â  Certain terms defined by rule

(State Transient Lodging Tax)

320.305Â Â Â Â  Rate of tax; provider reimbursement

320.308Â Â Â Â  Exemptions

320.310Â Â Â Â  Records and statements

320.315Â Â Â Â  Due date and form of returns; payment of tax

320.320Â Â Â Â  Refunds

320.325Â Â Â Â  Amounts held in trust; enforcement

320.330Â Â Â Â  Applicability of other provisions of law

320.335Â Â Â Â  Distribution of revenues

320.340Â Â Â Â  Exemption from public records law

(Local Transient Lodging Taxes)

320.345Â Â Â Â  Lodging provider collection reimbursement charges

320.347Â Â Â Â  Alternative remittance of receipts from tax on camping and recreational vehicle spaces

320.350Â Â Â Â  Local transient lodging tax moratorium; exceptions; uses of revenues

PENALTIES

320.990Â Â Â Â  Penalties

AMUSEMENT DEVICE TAXES

Â Â Â Â Â  320.005 Definitions for ORS 320.005 to 320.150. As used in ORS 320.005 to 320.150, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmusement deviceÂ means a video lottery game terminal, including but not limited to any electronic, mechanical-electronic or nonmechanical device that:

Â Â Â Â Â  (a) Displays a ticket through the use of a video display screen;

Â Â Â Â Â  (b) Is available for consumer play upon the payment of consideration;

Â Â Â Â Â  (c) Determines winners through the element of chance; and

Â Â Â Â Â  (d) Displays possible prizes on the device.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂNet receiptsÂ has the meaning given the term Ânet receipts from video lottery gamesÂ under ORS 461.547.

Â Â Â Â Â  (4) ÂOperateÂ means to make an amusement device available for use by the public for gain, benefit or advantage.

Â Â Â Â Â  (5)(a) ÂPersonÂ means every individual, partnership (limited or not), corporation (for-profit or not-for-profit), company, cooperative, joint stock company, joint venture, firm, business trust, association, organization, institution, club, society, receiver, assignee, trustee in bankruptcy, auctioneer, syndicate, trust, trustee, estate, personal representative or any group of individuals acting as a unit, whether mutual, cooperative, fraternal, nonprofit or otherwise.

Â Â Â Â Â  (b) ÂPersonÂ includes this or another state, a municipal corporation, quasi-municipal corporation or political subdivision of this or another state, and the agencies, departments and institutions of this or another state, irrespective of the nature of the activities engaged in or functions performed, but does not include the United States or a foreign government or any agency, department or instrumentality of the United States or of any foreign government.

Â Â Â Â Â  (6) ÂTax yearÂ means a period of 12 months beginning July 1 and ending the following June 30. [1957 c.384 Â§2; 1975 c.651 Â§1; 1985 c.476 Â§1; 1991 c.459 Â§267; 1993 c.803 Â§1; 1999 c.501 Â§1; 2005 c.94 Â§91]

Â Â Â Â Â  320.010 [Amended by 1955 c.574 Â§1; 1957 c.384 Â§3; 1959 c.155 Â§1; 1967 c.344 Â§7; 1975 c.651 Â§2; 1981 c.677 Â§2; 1989 c.786 Â§1; repealed by 1991 c.459 Â§268 (320.011 enacted in lieu of 320.010)]

Â Â Â Â Â  320.011 Amusement device excise tax; amount. (1) An excise tax is imposed upon every person for the privilege of operating an amusement device within this state. The tax shall be imposed as provided in subsection (2) of this section and ORS 320.012.

Â Â Â Â Â  (2) The tax shall be $125 for operating an amusement device during the tax year.

Â Â Â Â Â  (3) If an amusement device is not in operation in each quarter of the tax year, the tax imposed under this section shall be prorated, based on the number of calendar quarters in which the amusement device was operating for one day or more.

Â Â Â Â Â  (4) The tax imposed by this section is in addition to all other excises, taxes, fees or other charges and shall not be used to reduce amounts otherwise accruing to the State Lottery Fund under contracts or agreements with lottery operators or retailers or in any other manner. [1991 c.459 Â§269 (enacted in lieu of 320.010); 1993 c.803 Â§2; 1999 c.501 Â§2]

Â Â Â Â Â  320.012 Increase in tax when net receipts exceed specified amounts; rules. (1) If at any point during the tax year, net receipts from one or more amusement devices operating at a single location exceed $104,000, the tax imposed under ORS 320.011 shall be increased by an additional $50 for each device at the location.

Â Â Â Â Â  (2) If at any point during the tax year, net receipts from one or more amusement devices operating at a single location exceed $260,000, the tax imposed under ORS 320.011 and subsection (1) of this section shall be increased by an additional $75 for each device at the location.

Â Â Â Â Â  (3) The department may adopt rules defining the term ÂlocationÂ for purposes of this section. [1993 c.803 Â§4; 1995 c.79 Â§173; 1995 c.255 Â§3; 1999 c.501 Â§3]

Â Â Â Â Â  320.013 Additional tax for Oregon Youth Conservation Corps. (1) In addition to the excise tax imposed by ORS 320.011, an excise tax is imposed upon every person for the privilege of operating an amusement device within this state. The tax shall be $10 for each amusement device operated during the tax year.

Â Â Â Â Â  (2) All moneys received from the tax imposed under subsection (1) of this section, not including penalties, shall be paid by the Department of Revenue into the State Treasury quarterly and are continuously appropriated to pay the expenses of the state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663. [1993 c.803 Â§4a; 1995 c.259 Â§4; 1999 c.501 Â§4]

Â Â Â Â Â  320.015 [1955 c.574 Â§3; repealed by 1957 c.384 Â§6]

Â Â Â Â Â  320.016 When tax is due; replacing amusement devices. (1) If an amusement device was in operation before July 1 of the tax year and is to be operating on July 1 of the tax year, the excise tax imposed under ORS 320.011 and 320.013 shall be due on June 30 preceding the tax year.

Â Â Â Â Â  (2) If an amusement device begins operating at a location on or after July 1 of the tax year, the excise tax imposed under ORS 320.011 and 320.013 shall be due on the day the amusement device begins operating.

Â Â Â Â Â  (3) If additional taxes are due under ORS 320.012, the additional taxes shall be due on the 14th day after the close of the calendar quarter in which the net receipts from amusement devices operating at a location equal or exceed the level at which the additional taxes are due.

Â Â Â Â Â  (4) If taxes imposed under ORS 320.011 or 320.013 have been paid for operating an amusement device that, during the tax year, is taken out of operation as the result of being replaced by another amusement device, the taxes that have been paid for the amusement device that has been taken out of operation shall be taken into account in determining any taxes due on the replacement amusement device.

Â Â Â Â Â  (5) The Department of Revenue may not refund any amusement device tax to an amusement device taxpayer who, at the time of payment, was responsible for the payment of the tax and who subsequently is no longer the person responsible for the payment of the tax. [1999 c.501 Â§5]

Â Â Â Â Â  320.020 [Repealed by 1991 c.459 Â§272c]

Â Â Â Â Â  320.030 [Amended by 1975 c.651 Â§3; 1981 c.677 Â§3; 1985 c.476 Â§2; repealed by 1993 c.803 Â§16]

Â Â Â Â Â  320.031 [1995 c.255 Â§2; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.040 [Amended by 1975 c.651 Â§4; 1989 c.786 Â§2; 1991 c.459 Â§270; 1993 c.803 Â§6; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.050 [Amended by 1955 c.574 Â§4; 1957 c.384 Â§4; 1981 c.677 Â§4; 1991 c.459 Â§271; 1991 c.567 Â§5; 1993 c.18 Â§87; 1993 c.803 Â§7; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.060 [Amended by 1955 c.574 Â§5; 1957 c.384 Â§5; 1959 c.155 Â§2; 1975 c.651 Â§5; 1981 c.677 Â§5; 1989 c.786 Â§4; 1991 c.459 Â§272; 1991 c.567 Â§6; 1993 c.803 Â§8; 1995 c.255 Â§5; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.065 [1975 c.651 Â§8; 1993 c.803 Â§9; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.070 [Amended by 1955 c.574 Â§6; 1959 c.155 Â§3; 1975 c.651 Â§6; 1981 c.677 Â§6; 1989 c.786 Â§5; 1991 c.459 Â§272a; 1991 c.567 Â§7; 1993 c.803 Â§10; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.075 Joint and several liability for tax; late payment penalty. (1) Each person responsible by law or contract for the operation of an amusement device in this state, together with any officer or partner thereof, shall be liable jointly and severally for the taxes imposed under ORS 320.005 to 320.150 and for any penalties arising under ORS 320.005 to 320.150.

Â Â Â Â Â  (2) If an amusement device is operated in this state without a tax imposed by ORS 320.005 to 320.150 having been paid on or before 30 days after the date the tax is due, a penalty of $200 shall be imposed.

Â Â Â Â Â  (3) The penalty imposed in subsection (2) of this section shall be waived if the sole reason the tax was not paid is because of the failure of the Oregon State Lottery to act under the agreement described in ORS 320.150. [1999 c.501 Â§6; 2005 c.94 Â§92]

Â Â Â Â Â  320.080 Procedure on failure to pay tax or penalty. (1) If any tax or penalty imposed by ORS 320.005 to 320.150 is not paid as required by ORS 320.005 to 320.150 within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed, the Department of Revenue shall issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person or persons named in the warrant and liable for the tax found within the county, for the payment of the amount thereof with the added penalty and the cost of executing the warrant, and to return the warrant to the department and pay to it the money collected by virtue thereof by a time to be therein specified not more than 30 days from the date of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof. Thereupon the clerk shall enter in the County Clerk Lien Record the names of the persons mentioned in the warrant, and the amount of the tax and penalty for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to any interest in real property or personal property of the persons against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff shall thereupon proceed upon the same in all respects, with like effect and in the manner prescribed by law in respect to execution issued against property upon judgment of a court of record, and the sheriff is entitled to the same fees for services in executing the warrant to be collected in the same manner. If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes as if the people of the state had recovered judgment for the amount of the tax. [Amended by 1981 c.677 Â§7; 1983 c.696 Â§13; 1985 c.761 Â§16; 1989 c.625 Â§77; 2003 c.576 Â§202; 2005 c.94 Â§93]

Â Â Â Â Â  320.090 [Repealed by 1981 c.677 Â§8]

Â Â Â Â Â  320.100 Distribution of tax receipts. (1) All moneys received from the taxes imposed under ORS 320.011 and 320.012, including penalties, shall be paid by the Department of Revenue in the following manner:

Â Â Â Â Â  (a) Seventy-five percent (75%) of the moneys shall be credited, appropriated or remitted as follows:

Â Â Â Â Â  (A) Forty-three and two-tenths percent (43.2%) thereof shall be credited to the General Fund to be available for payment of general governmental expenses.

Â Â Â Â Â  (B) Nine and seven-tenths percent (9.7%) is continuously appropriated to pay the expenses of state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

Â Â Â Â Â  (C) Forty-seven and one-tenth percent (47.1%) thereof shall be remitted to the county treasurers of the several counties of the state. Each county shall receive such share of the moneys as its population, determined by the State Board of Higher Education, bears to the total population of the counties of the state, as determined by the census last preceding such apportionment.

Â Â Â Â Â  (b) Twenty-five percent (25%) of the moneys shall be continuously appropriated to pay the expenses of the state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

Â Â Â Â Â  (2) All revenues received under this section by the treasurers of the several counties shall be placed in the general fund of each county to be expended by the county courts or the board of county commissioners of the several counties for general governmental expenses. [Amended by 1959 c.143 Â§1; 1963 c.644 Â§3; 1967 c.323 Â§1; 1969 c.230 Â§1; 1989 c.786 Â§3; 1991 c.459 Â§272e; 1993 c.803 Â§11; 1995 c.259 Â§3; 1999 c.501 Â§7]

Â Â Â Â Â  320.110 Rules. The Department of Revenue may adopt rules necessary for the administration and enforcement of ORS 320.005 to 320.150. [Amended by 1991 c.459 Â§272b; 2005 c.94 Â§94]

Â Â Â Â Â  320.120 Employment of agents. (1) The Department of Revenue may employ the agents necessary for the administration and enforcement of ORS 320.005 to 320.150. Agents of the department charged with the enforcement of ORS 320.005 to 320.150 have all the power and authority of police officers in the performance of such duties.

Â Â Â Â Â  (2) The Oregon State Lottery and the agents and employees of the Oregon State Lottery may not be considered agents of the department charged with the enforcement of ORS 320.005 to 320.150. [Amended by 1999 c.501 Â§8; 2005 c.94 Â§95]

Â Â Â Â Â  320.130 Law enforcement officers to enforce amusement device tax and assist department. The state police, sheriffs, constables, police and other law enforcement officers within the State of Oregon shall enforce all provisions of ORS 320.005 to 320.150 and shall assist the Department of Revenue. [Amended by 2005 c.94 Â§96]

Â Â Â Â Â  320.140 Tax does not legalize ownership, display or operation in violation of law. Nothing in ORS 320.005 to 320.150 shall be construed as licensing, authorizing or legalizing the ownership, possession, display or operation, in violation of any law of this state, of any amusement device. [Amended by 1993 c.270 Â§64; 1993 c.803 Â§14; 2005 c.94 Â§97]

Â Â Â Â Â  320.150 Oregon State Lottery assistance in tax collection responsibilities. The Department of Revenue and the Oregon State Lottery Commission shall enter into an agreement pursuant to which the Oregon State Lottery shall assist the department in the collection of excise taxes imposed under ORS 320.005 to 320.150 on amusement devices operated under the authority of the Oregon State Lottery Commission pursuant to ORS 461.215 and 461.217 and any other functions of the department under ORS 320.005 to 320.150 as may be provided under the agreement. The agreement is not intended to preclude performance by the department of collection functions as from time to time may be required, nor is the agreement intended to preclude the performance of functions by the Oregon State Lottery, under less formal arrangements made with the department, with respect to the tax imposed under ORS 320.005 to 320.150 if the functions are not specifically mentioned in the agreement. The collection of taxes under ORS 320.005 to 320.150 by the Oregon State Lottery does not render the Oregon State Lottery or the agents and employees of the Oregon State Lottery responsible for collection of the tax. [1993 c.803 Â§13; 1999 c.501 Â§9; 2005 c.94 Â§98]

TRANSIENT LODGING TAXES

(Definitions)

Â Â Â Â Â  320.300 Definitions for ORS 320.300 to 320.350. As used in ORS 320.300 to 320.350:

Â Â Â Â Â  (1) ÂCollection reimbursement chargeÂ means the amount a transient lodging provider may retain as reimbursement for the costs incurred by the provider in collecting and reporting a transient lodging tax and in maintaining transient lodging tax records.

Â Â Â Â Â  (2) ÂConference centerÂ means a facility that:

Â Â Â Â Â  (a) Is owned or partially owned by a unit of local government, a governmental agency or a nonprofit organization; and

Â Â Â Â Â  (b) Meets the current membership criteria of the International Association of Conference Centers.

Â Â Â Â Â  (3) ÂConvention centerÂ means a new or improved facility that:

Â Â Â Â Â  (a) Is capable of attracting and accommodating conventions and trade shows from international, national and regional markets requiring exhibition space, ballroom space, meeting rooms and any other associated space, including but not limited to banquet facilities, loading areas and lobby and registration areas;

Â Â Â Â Â  (b) Has a total meeting room and ballroom space between one-third and one-half of the total size of the centerÂs exhibition space;

Â Â Â Â Â  (c) Generates a majority of its business income from tourists;

Â Â Â Â Â  (d) Has a room-block relationship with the local lodging industry; and

Â Â Â Â Â  (e) Is owned by a unit of local government, a governmental agency or a nonprofit organization.

Â Â Â Â Â  (4) ÂLocal transient lodging taxÂ means a tax imposed by a unit of local government on the sale, service or furnishing of transient lodging.

Â Â Â Â Â  (5) ÂState transient lodging taxÂ means the tax imposed under ORS 320.305.

Â Â Â Â Â  (6) ÂTourismÂ means economic activity resulting from tourists.

Â Â Â Â Â  (7) ÂTourism promotionÂ means any of the following activities:

Â Â Â Â Â  (a) Advertising, publicizing or distributing information for the purpose of attracting and welcoming tourists;

Â Â Â Â Â  (b) Conducting strategic planning and research necessary to stimulate future tourism development;

Â Â Â Â Â  (c) Operating tourism promotion agencies; and

Â Â Â Â Â  (d) Marketing special events and festivals designed to attract tourists.

Â Â Â Â Â  (8) ÂTourism promotion agencyÂ includes:

Â Â Â Â Â  (a) An incorporated nonprofit organization or governmental unit that is responsible for the tourism promotion of a destination on a year-round basis.

Â Â Â Â Â  (b) A nonprofit entity that manages tourism-related economic development plans, programs and projects.

Â Â Â Â Â  (c) A regional or statewide association that represents entities that rely on tourism-related business for more than 50 percent of their total income.

Â Â Â Â Â  (9) ÂTourism-related facilityÂ:

Â Â Â Â Â  (a) Means a conference center, convention center or visitor information center; and

Â Â Â Â Â  (b) Means other improved real property that has a useful life of 10 or more years and has a substantial purpose of supporting tourism or accommodating tourist activities.

Â Â Â Â Â  (10) ÂTouristÂ means a person who, for business, pleasure, recreation or participation in events related to the arts, heritage or culture, travels from the community in which that person is a resident to a different community that is separate, distinct from and unrelated to the personÂs community of residence, and that trip:

Â Â Â Â Â  (a) Requires the person to travel more than 50 miles from the community of residence; or

Â Â Â Â Â  (b) Includes an overnight stay.

Â Â Â Â Â  (11) ÂTransient lodgingÂ means:

Â Â Â Â Â  (a) Hotel, motel and inn dwelling units that are used for temporary overnight human occupancy;

Â Â Â Â Â  (b) Spaces used for parking recreational vehicles or erecting tents during periods of human occupancy; or

Â Â Â Â Â  (c) Houses, cabins, condominiums, apartment units or other dwelling units, or portions of any of these dwelling units, that are used for temporary human occupancy.

Â Â Â Â Â  (12) ÂUnit of local governmentÂ has the meaning given that term in ORS 190.003.

Â Â Â Â Â  (13) ÂVisitor information centerÂ means a building, or a portion of a building, the main purpose of which is to distribute or disseminate information to tourists. [Formerly 305.824; 2005 c.187 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 187, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. Section 3 of this 2005 Act [320.308] and the amendments to ORS 320.300 by section 1 of this 2005 Act apply to transient lodging tax reporting periods beginning on or after January 1, 2006. [2005 c.187 Â§4]

Â Â Â Â Â  Note: 320.300 to 320.350 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 305 to 324 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  320.302 Certain terms defined by rule. The Department of Revenue may by rule define Âdwelling unit,Â Ânonprofit facility,Â Âtemporary human occupancyÂ and other terms for purposes of ORS 320.300 to 320.350. [2005 c.187 Â§5]

Â Â Â Â Â  Note: See second note under 320.300.

(State Transient Lodging Tax)

Â Â Â Â Â  320.305 Rate of tax; provider reimbursement. (1) A tax of one percent is imposed on any consideration rendered for the sale, service or furnishing of transient lodging. The tax imposed by this subsection shall be in addition to and not in lieu of any local transient lodging tax. The tax shall be collected by the transient lodging provider.

Â Â Â Â Â  (2) The transient lodging provider shall withhold five percent of the amount the provider collects under subsection (1) of this section for the purpose of reimbursing the provider for the cost of tax collection, record keeping and reporting. [2003 c.818 Â§2]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.308 Exemptions. The following are exempt from the state transient lodging tax:

Â Â Â Â Â  (1) A dwelling unit in a hospital, health care facility, long term care facility or any other residential facility that is licensed, registered or certified by the Department of Human Services;

Â Â Â Â Â  (2) A dwelling unit in a facility providing treatment for drug or alcohol abuse or providing mental health treatment;

Â Â Â Â Â  (3) A dwelling unit that is used by members of the general public for temporary human occupancy for fewer than 30 days per year;

Â Â Â Â Â  (4) A dwelling unit, the consideration for which is funded through a contract with a government agency and the purpose of which is to provide emergency or temporary shelter;

Â Â Â Â Â  (5) A dwelling unit at a nonprofit youth or church camp, nonprofit conference center or other nonprofit facility; or

Â Â Â Â Â  (6) A dwelling unit that is leased or otherwise occupied by the same person for a consecutive period of 30 days or more during the year. The requirements of this subsection are satisfied even if the physical dwelling unit changes during the consecutive period, if:

Â Â Â Â Â  (a) All dwelling units occupied are within the same facility; and

Â Â Â Â Â  (b) The person paying consideration for the transient lodging is the same person throughout the consecutive period. [2005 c.187 Â§3]

Â Â Â Â Â  Note: See notes under 320.300.

Â Â Â Â Â  Note: 320.308 was added to and made a part of 320.300 to 320.350 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  320.310 Records and statements. Every transient lodging provider responsible for collecting the tax imposed by ORS 320.305 shall keep records, render statements and comply with rules adopted by the Department of Revenue with respect to the tax. The records and statements required by this section must be sufficient to show whether there is a tax liability under ORS 320.305. [2003 c.818 Â§3]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.315 Due date and form of returns; payment of tax. (1) Every transient lodging provider is responsible for collecting the tax imposed under ORS 320.305 and shall file a return with the Department of Revenue, on or before the last day of the month following the end of each calendar quarter, reporting the amount of tax due during the quarter. The department shall prescribe the form of the return required by this section. The rules of the department shall require that returns be made under penalties for false swearing.

Â Â Â Â Â  (2) When a return is required under subsection (1) of this section, the transient lodging provider required to make the return shall remit the tax due to the department at the time fixed for filing the return. [2003 c.818 Â§4]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.320 Refunds. If the amount paid by the transient lodging provider to the Department of Revenue under ORS 320.315 exceeds the amount of tax payable, the department shall refund the amount of the excess with interest thereon at the rate established under ORS 305.220 for each month or fraction of a month from the date of payment of the excess until the date of the refund. A refund may not be made to a transient lodging provider who fails to claim the refund within two years after the due date for filing the return to which the claim for refund relates. [2003 c.818 Â§5]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.325 Amounts held in trust; enforcement. (1) Every transient lodging provider required to collect the tax imposed by ORS 320.305 shall be deemed to hold the amount collected in trust for the State of Oregon and for payment to the Department of Revenue in the manner and at the time provided by ORS 320.315.

Â Â Â Â Â  (2) At any time the transient lodging provider required to collect the tax fails to remit any amount deemed to be held in trust for the State of Oregon, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. The warrant shall be issued, docketed and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes. [2003 c.818 Â§6]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.330 Applicability of other provisions of law. Unless the context requires otherwise, the provisions of ORS chapters 305, 314 and 316 as to the audit and examination of reports and returns, confidentiality of reports and returns, determination of deficiencies, assessments, claims for refunds, penalties, interest, jeopardy assessments, warrants, conferences and appeals to the Oregon Tax Court, and procedures relating thereto, apply to ORS 320.305 to 320.340, the same as if the tax were a tax imposed upon or measured by net income. All such provisions apply to the taxpayer liable for the tax and to the transient lodging provider required to collect the tax. As to any amount collected and required to be remitted to the Department of Revenue, the tax shall be considered a tax upon the transient lodging provider required to collect the tax and that provider shall be considered a taxpayer. [2003 c.818 Â§7]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.335 Distribution of revenues. All moneys received by the Department of Revenue pursuant to ORS 320.305 to 320.340, and interest thereon, shall be paid to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds:

Â Â Â Â Â  (1) Moneys necessary to reimburse the Department of Revenue for the actual costs incurred by the department in administering the state transient lodging tax, not to exceed two percent of state transient lodging tax collections, are continuously appropriated to the department; and

Â Â Â Â Â  (2) The balance of the moneys received shall be transferred to the account of the Oregon Tourism Commission established under ORS 285A.274. The moneys transferred under this subsection are continuously appropriated to the Oregon Tourism Commission for the purposes set forth in ORS 285A.274. [2003 c.818 Â§8]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.340 Exemption from public records law. (1) Public records of moneys received by the Department of Revenue pursuant to ORS 320.305 to 320.340 are exempt from disclosure under ORS 192.410 to 192.505. Nothing in this section shall limit the use that can be made of such information for regulatory purposes or its use and admissibility in any enforcement proceedings.

Â Â Â Â Â  (2) If a conflict is found to exist between subsection (1) of this section and ORS 314.835, ORS 314.835 controls. [2003 c.818 Â§8a]

Â Â Â Â Â  Note: See second note under 320.300.

(Local Transient Lodging Taxes)

Â Â Â Â Â  320.345 Lodging provider collection reimbursement charges. (1) On or after January 1, 2001, a unit of local government that imposed a local transient lodging tax on December 31, 2000, and allowed a transient lodging provider to retain a collection reimbursement charge on that tax, may not decrease the percentage of local transient lodging taxes that is used to fund collection reimbursement charges.

Â Â Â Â Â  (2) A unit of local government that imposes a new local transient lodging tax on or after January 1, 2001, shall allow a transient lodging provider to retain a collection reimbursement charge of at least five percent of all collected local transient lodging tax revenues. The percentage of the collection reimbursement charge may be increased by the unit of local government.

Â Â Â Â Â  (3) A unit of local government that increases a local transient lodging tax on or after January 1, 2001, shall allow a transient lodging provider to retain a collection reimbursement charge of at least five percent of all collected local transient lodging tax revenues. The collection reimbursement charge shall apply to all collected local transient lodging tax revenues, including revenues that would have been collected without the increase. The percentage of the collection reimbursement charge may be increased by the unit of local government.

Â Â Â Â Â  (4) A unit of local government may not offset the loss of local transient lodging tax revenues caused by collection reimbursement charges required by this section by:

Â Â Â Â Â  (a) Increasing the rate of the local transient lodging tax;

Â Â Â Â Â  (b) Decreasing the percentage of total local transient lodging tax revenues used to fund tourism promotion or tourism-related facilities; or

Â Â Â Â Â  (c) Increasing or imposing a new fee solely on transient lodging providers or tourism promotion agencies that are funded by the local transient lodging tax. [2003 c.818 Â§10]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.347 Alternative remittance of receipts from tax on camping and recreational vehicle spaces. (1) Except as provided in this section, a unit of local government that imposes a tax on the rental of privately owned camping or recreational vehicle spaces shall, regardless of a schedule imposed by the unit of local government for remitting tax receipts, allow a transient lodging provider to hold the tax collected until the amount of money held by the provider equals or exceeds $100.

Â Â Â Â Â  (2) Once the amount held by a transient lodging provider equals or exceeds $100, or by December 31 of each year if the $100 threshold is not met, the provider shall remit the tax collected at the next following reporting period established by the unit of local government for payment of the tax.

Â Â Â Â Â  (3) A unit of local government may not assess any penalty or interest against a transient lodging provider that withholds payments pursuant to this section. [2005 c.610 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 610, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. Section 4 of this 2005 Act [320.347] applies to taxes collected by transient lodging providers on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.610 Â§5]

Â Â Â Â Â  Note: See second note under 320.300.

Â Â Â Â Â  320.350 Local transient lodging tax moratorium; exceptions; uses of revenues. (1) A unit of local government that did not impose a local transient lodging tax on July 1, 2003, may not impose a local transient lodging tax on or after July 2, 2003, unless the imposition of the local transient lodging tax was approved on or before July 1, 2003.

Â Â Â Â Â  (2) A unit of local government that imposed a local transient lodging tax on July 1, 2003, may not increase the rate of the local transient lodging tax on or after July 2, 2003, to a rate that is greater than the rate in effect on July 1, 2003, unless the increase was approved on or before July 1, 2003.

Â Â Â Â Â  (3) A unit of local government that imposed a local transient lodging tax on July 1, 2003, may not decrease the percentage of total local transient lodging tax revenues that are actually expended to fund tourism promotion or tourism-related facilities on or after July 2, 2003. A unit of local government that agreed, on or before July 1, 2003, to increase the percentage of total local transient lodging tax revenues that are to be expended to fund tourism promotion or tourism-related facilities, must increase the percentage as agreed.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, a unit of local government that is financing debt with local transient lodging tax revenues on November 26, 2003, must continue to finance the debt until the retirement of the debt, including any refinancing of that debt. If the tax is not otherwise permitted under subsection (1) or (2) of this section, at the time of the debt retirement:

Â Â Â Â Â  (a) The local transient lodging tax revenue that financed the debt shall be used as provided in subsection (5) of this section; or

Â Â Â Â Â  (b) The unit of local government shall thereafter eliminate the new tax or increase in tax otherwise described in subsection (1) or (2) of this section.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not apply to a new or increased local transient lodging tax if all of the net revenue from the new or increased tax, following reductions attributed to collection reimbursement charges, is used consistently with subsection (6) of this section to:

Â Â Â Â Â  (a) Fund tourism promotion or tourism-related facilities;

Â Â Â Â Â  (b) Fund city or county services; or

Â Â Â Â Â  (c) Finance or refinance the debt of tourism-related facilities and pay reasonable administrative costs incurred in financing or refinancing that debt, provided that:

Â Â Â Â Â  (A) The net revenue may be used for administrative costs only if the unit of local government provides a collection reimbursement charge; and

Â Â Â Â Â  (B) Upon retirement of the debt, the unit of local government reduces the tax by the amount by which the tax was increased to finance or refinance the debt.

Â Â Â Â Â  (6) At least 70 percent of net revenue from a new or increased local transient lodging tax shall be used for the purposes described in subsection (5)(a) or (c) of this section. No more than 30 percent of net revenue from a new or increased local transient lodging tax may be used for the purpose described in subsection (5)(b) of this section. [2003 c.818 Â§11]

Â Â Â Â Â  Note: See second note under 320.300.

PENALTIES

Â Â Â Â Â  320.990 Penalties. Violation of any provision of ORS 320.005 to 320.150 by any person is punishable, upon conviction, by a fine of not more than $500, or by imprisonment in the county jail for not more than six months, or by both. Justice courts have concurrent jurisdiction with the circuit courts of any prosecution provided for in this subsection. [Amended by 1955 c.574 Â§7; 1971 c.743 Â§356; 1999 c.501 Â§10; 2005 c.94 Â§99]

_______________



Chapter 321

Chapter 321 Â Timber and Forestland Taxation

2005 EDITION

TIMBER AND FORESTLAND TAXATION

REVENUE AND TAXATION

FOREST PRODUCTS HARVEST TAX

321.005Â Â Â Â  Definitions for ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460

321.011Â Â Â Â  Policy

321.012Â Â Â Â  Public to share cost of suppressing fires caused by public

321.015Â Â Â Â  Levy of privilege tax upon harvest of timber for forest research, fire suppression and administering Oregon Forest Practices Act; exclusion

321.017Â Â Â Â  Levy of additional privilege tax; distribution to Oregon Forest Resources Institute Fund

321.035Â Â Â Â  Determination of moneys available in Oregon Forest Land Protection Fund

321.045Â Â Â Â  Payment of tax; returns; estimated tax; payment

321.145Â Â Â Â  Tax revenue credited to suspense account; refunds

321.152Â Â Â Â  Distribution of tax revenue to Forest Research and Experiment Account, State Forestry Department Account and Oregon Forest Land Protection Fund

321.185Â Â Â Â  Forest Research and Experiment Account; appropriation

FORESTLAND VALUATION

321.201Â Â Â Â  Definition of ÂforestlandÂ for ORS 321.201 to 321.222

321.204Â Â Â Â  Legislative findings and declarations

321.207Â Â Â Â  Valuation models; rules

321.210Â Â Â Â  Proposed specially assessed values; notice; comments; hearing

321.213Â Â Â Â  Forestland value advisory committee

321.216Â Â Â Â  Certified specially assessed values

321.219Â Â Â Â  Appeal of certified specially assessed values; notice; effect of decision modifying values

321.222Â Â Â Â  Jurisdiction of board of property tax appeals

SPECIAL ASSESSMENT OF WESTERN OREGON FORESTLAND

321.257Â Â Â Â  Definitions for ORS 321.257 to 321.390

321.259Â Â Â Â  Legislative findings

321.262Â Â Â Â  Purposes

321.267Â Â Â Â  Lands not eligible for special assessment

321.272Â Â Â Â  Exemption of timber from property taxation

321.307Â Â Â Â  Western Oregon Timber Tax Account; distribution to State School Fund, Community College Support Fund and counties; rules

321.312Â Â Â Â  Privilege tax on harvest of timber to be offset against operating taxes

321.347Â Â Â Â  Land designations; classifications; certain election by landowners

321.348Â Â Â Â  Assignment of forestland to land classes; change in class

321.349Â Â Â Â  Valuation of certain forestland at farm use value

321.354Â Â Â Â  Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners

321.358Â Â Â Â  Application for designation as forestland; special filing date for change in highest and best use; contents; approval

321.359Â Â Â Â  Removal of designation; appeal from reassessment or denial; requalification

321.362Â Â Â Â  Notation of forestland on tax roll for potential additional tax liability

321.366Â Â Â Â  Date on which removal of forestland designation is effective; notice of removal

321.367Â Â Â Â  Forestland management; effect of failure to manage forestland in accordance with management plan; rules

321.390Â Â Â Â  Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land

PHASEOUT OF EASTERN OREGON PRIVILEGE TAX

321.485Â Â Â Â  Eastern Oregon Timber Tax Account; deposit of tax revenues; refunds; distribution to State School Fund, Community College Support Fund and counties

321.487Â Â Â Â  Privilege tax distribution to offset operating taxes

GENERALLY

321.550Â Â Â Â  Notice of intent to harvest; rules; effect of failure to file notice

321.560Â Â Â Â  Audit of returns; interest and penalties upon failure to file return or pay tax

321.570Â Â Â Â  Warrant for collection of delinquent taxes

321.580Â Â Â Â  Effect of failure or refusal to make return

321.600Â Â Â Â  Tax as debt; collection; limitation

321.609Â Â Â Â  Enforcement of certain statutes by department; rules

321.682Â Â Â Â  Confidentiality of reports, returns and appraisal data

321.684Â Â Â Â  Authority of department to make certain disclosures

321.686Â Â Â Â  Penalty for violation of ORS 321.682

SMALL TRACT FORESTLAND PROGRAM

321.700Â Â Â Â  Definitions for ORS 321.700 to 321.754

321.703Â Â Â Â  Legislative findings and declarations

321.706Â Â Â Â  Application for small tract forestland qualification; contents; filing deadlines; review; appeal

321.709Â Â Â Â  Small tract forestland qualification requirements

321.712Â Â Â Â  Circumstances under which notification is required; disqualification for failure to notify

321.716Â Â Â Â  Disqualification; requalification under certain circumstances; notice; automatic qualification as forestland

321.719Â Â Â Â  Continued qualification as small tract forestland following sale or transfer; requirements; late filing procedure and fee

321.722Â Â Â Â  Valuation

321.726Â Â Â Â  Severance tax upon harvest from small tract forestland

321.733Â Â Â Â  Severance tax returns

321.741Â Â Â Â  Due dates for severance tax return and payment

321.746Â Â Â Â  Severance tax revenues

321.751Â Â Â Â  Western Oregon Timber Severance Tax Fund; revenue distribution

321.754Â Â Â Â  Eastern Oregon Timber Severance Tax Fund; revenue distribution

SPECIAL ASSESSMENT OF EASTERN OREGON FORESTLAND

321.805Â Â Â Â  Definitions for ORS 321.805 to 321.855

321.808Â Â Â Â  Purposes

321.817Â Â Â Â  Legislative findings

321.824Â Â Â Â  Lands not eligible for special assessment

321.829Â Â Â Â  Exemption of timber from property taxation

321.833Â Â Â Â  Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners

321.839Â Â Â Â  Application for forestland designation; special filing date for change in highest and best use; contents; approval

321.842Â Â Â Â  Removal of forestland designation; appeal; requalification

321.845Â Â Â Â  Disqualification of land no longer forestland to occur only if assessor mails notice before August 15

321.848Â Â Â Â  Disqualification

321.855Â Â Â Â  Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land

PENALTY

321.991Â Â Â Â  Penalty

FOREST PRODUCTS HARVEST TAX

Â Â Â Â Â  321.005 Definitions for ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460. As used in ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Forestry.

Â Â Â Â Â  (2) ÂProtected forestlandsÂ means those lands which are protected from the starting or spread of fire thereon or therefrom by:

Â Â Â Â Â  (a) The State Forester, with the approval of the board;

Â Â Â Â Â  (b) The United States of America through contract with the State Forester;

Â Â Â Â Â  (c) Any forest protective agency under contract with the State Forester or the board pursuant to ORS 477.406; or

Â Â Â Â Â  (d) Any forest protective agency, described in paragraph (c) of this subsection, under an agreement with the United States of America wherein such agency agrees to protect specific federal forestlands and, in return, the United States of America agrees to protect specific lands of such agency.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂCommitteeÂ means the Emergency Fire Cost Committee.

Â Â Â Â Â  (5) ÂForestlandÂ means any land producing forest products.

Â Â Â Â Â  (6) ÂForest productsÂ means products from harvested timber, but does not include products from short rotation fiber grown under agricultural conditions as described in ORS 321.267 (3) or 321.824 (3), western juniper or products from harvested western juniper.

Â Â Â Â Â  (7) ÂHarvestÂ means the point at which timber that has been cut, severed, or removed for purposes of sale or use is first measured in the ordinary course of business as determined by reference to common practice in the timber industry.

Â Â Â Â Â  (8) ÂMerchantable stand of timberÂ means any stand on forestlands containing living or dead timber which is being or can be harvested.

Â Â Â Â Â  (9) ÂTaxpayerÂ means the owner of timber at time of harvest.

Â Â Â Â Â  (10) ÂTaxesÂ means the taxes provided for in ORS 321.015.

Â Â Â Â Â  (11) ÂOwner of timberÂ means any individual or combination of individuals, partnership, firm, corporation or association of whatever nature holding title to harvested timber by virtue of:

Â Â Â Â Â  (a) An instrument of conveyance;

Â Â Â Â Â  (b) The harvesting of the timber; or

Â Â Â Â Â  (c) The harvesting of the timber and payment therefor.

Â Â Â Â Â  (12) ÂTimberÂ means all logs which can be measured in board feet and other forest products as determined by department rule. [1953 c.375 Â§1; 1957 c.309 Â§3; 1961 c.726 Â§412; 1965 c.253 Â§139; 1967 c.429 Â§38; 1981 c.321 Â§9; 1983 c.539 Â§1; 1985 c.759 Â§5; 1993 c.653 Â§1; 1995 c.132 Â§1; 1999 c.631 Â§2; 2003 c.454 Â§125; 2003 c.621 Â§100a]

Â Â Â Â Â  321.010 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.011 Policy. The prevention and suppression of forest fires on forestlands for the preservation of forest resources and the continuous growth of timber on lands suitable therefor are declared to be the public policy of the State of Oregon. The Legislative Assembly recognizes that:

Â Â Â Â Â  (1) The forested areas situated within eastern Oregon predominate in Ponderosa pine trees and associated species, and that the forested areas situated within western Oregon predominate in Douglas fir and associated species;

Â Â Â Â Â  (2) Because of this difference in species, different forest fire protection problems exist in eastern and western Oregon, and different logging conditions and circumstances in each necessitate varied forest practices in the disposal of forest slashings and debris; and

Â Â Â Â Â  (3) Therefore, in order to give recognition to such differences and their effect on the accomplishment of the public policy stated in this section, certain classifications of forestlands within the State of Oregon are established by ORS 321.005 to 321.185 and 321.560 to 321.600. [1957 c.309 Â§2; 2005 c.94 Â§100]

Â Â Â Â Â  321.012 Public to share cost of suppressing fires caused by public. The Legislative Assembly finds that it is in the interest of the State of Oregon that the public as a whole share responsibility for protecting the forests of this state, by making funds available from time to time for suppression of fires caused by the public. [1967 c.429 Â§60]

Â Â Â Â Â  321.015 Levy of privilege tax upon harvest of timber for forest research, fire suppression and administering Oregon Forest Practices Act; exclusion. (1) For the calendar years beginning January 1, 2006, and January 1, 2007, there is levied a privilege tax of 67 cents per thousand feet, board measure, upon taxpayers for the privilege of harvesting of all merchantable forest products harvested on forestlands. Subject to ORS 321.145, the proceeds of the tax shall be transferred as provided in ORS 321.152 (2) to the Forest Research and Experiment Account for use for the forest resource research, experimentation and studies described in ORS 526.215 and for the Forest Research Laboratory established under ORS 526.225.

Â Â Â Â Â  (2) Except as provided in ORS 477.760, in addition to the tax levied by subsection (1) of this section, there hereby is levied a forest products harvest tax upon taxpayers of 50 cents per thousand feet, board measure, for the privilege of harvesting all merchantable forest products harvested on forestlands for the payment of benefits related to fire suppression as provided in ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460.

Â Â Â Â Â  (3) For the calendar years beginning January 1, 2006, and January 1, 2007, in addition to the taxes levied under subsections (1) and (2) of this section, there hereby is levied a privilege tax upon taxpayers for the privilege of harvesting all merchantable forest products harvested on forestlands in the amount of 55 cents per thousand feet, board measure, for the purpose of administering the Oregon Forest Practices Act in an amount not to exceed 40 percent of the total expenditures approved by the Legislative Assembly for this purpose, including salary adjustments approved by the Legislative Assembly for fiscal years 2006 and 2007.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, the taxes shall be measured by and be applicable to each per thousand feet, board measure, on the total quantity of forest products harvested in this state measured by use of any log scale which is or may be in general use in the logging industry and which is designed to measure total volume of merchantable forest products in board feet. However, if the Department of Revenue finds that the scale used by any taxpayer in computing the taxes due under ORS 321.005 to 321.185 and 321.560 to 321.600 does not accurately reflect the total quantity of merchantable forest products harvested by the taxpayer, it may require the taxpayer to adopt another log scale in general use in the industry which in the departmentÂs opinion will accurately reflect merchantable harvest in board feet.

Â Â Â Â Â  (5) The first 25,000 feet, board measure, of forest products harvested annually by any taxpayer during each calendar year shall be excluded from the total quantity of harvested forest products that constitutes the measure of the taxes under ORS 321.005 to 321.185 and 321.560 to 321.600. [1953 c.375 Â§2; 1957 c.309 Â§14; 1981 c.321 Â§10; 1985 c.759 Â§6; 1989 c.769 Â§1; 1991 c.459 Â§273; 1991 c.639 Â§1; 1993 c.653 Â§2; 1995 c.507 Â§1; 1997 c.519 Â§1; 1999 c.968 Â§Â§1,1a; 1999 c.1061 Â§1; 2001 c.872 Â§1; 2003 c.769 Â§1; 2005 c.796 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 796, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 321.015 by section 1 of this 2005 Act apply to forest products harvest tax reporting periods beginning on or after January 1, 2006. [2005 c.796 Â§2]

Â Â Â Â Â  321.016 [1991 c.919 Â§28; repealed by 1993 c.657 Â§6]

Â Â Â Â Â  321.017 Levy of additional privilege tax; distribution to Oregon Forest Resources Institute Fund. (1) In addition to the taxes levied under ORS 321.015 (1) to (3), there hereby is levied a privilege tax upon taxpayers on the harvesting of all merchantable forest products harvested on forestlands in the amount provided in subsection (2) of this section.

Â Â Â Â Â  (2) The rate of tax levied in subsection (1) of this section shall be established annually at the beginning of each calendar year by the board of directors of the institute, at a rate not to exceed 75 cents per thousand feet, board measure, on all merchantable forest products harvested on forestlands. The maximum tax rate prescribed by this subsection may be increased by the board of directors in an amount equal to the previous yearÂs increase in the Consumer Price Index (Portland area -- all items) as published by the Bureau of Labor Statistics of the United States Department of Labor for the Portland, Oregon, area.

Â Â Â Â Â  (3) The tax shall be measured by and be applicable to each per thousand feet, board measure, and such shall be subject to and determined by the procedures and provisions of ORS 321.015 (4) and (5).

Â Â Â Â Â  (4) The tax levied by subsection (1) of this section shall be due and payable to the Department of Revenue in the manner and procedure, including penalties and interest, as set forth for the collection of the privilege tax in ORS 321.005 to 321.185.

Â Â Â Â Â  (5) The revenue from the tax levied by subsection (1) of this section shall be remitted to the State Treasurer who shall deposit it in a suspense account established under ORS 321.145 (1). After payment of refunds, which shall be paid in the same manner as other forest products harvest tax refunds are paid in ORS 321.145 (2), the balance of the additional tax imposed under subsection (1) of this section shall be deposited in the Oregon Forest Resources Institute Fund. [1991 c.949 Â§22; 1993 c.653 Â§4; 1999 c.968 Â§Â§2,2a; 2001 c.872 Â§2; 2003 c.769 Â§2]

Â Â Â Â Â  321.020 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.025 [1953 c.375 Â§3; 1959 c.537 Â§1; 1961 c.242 Â§1; 1967 c.429 Â§11; 1977 c.182 Â§1; 1981 c.321 Â§1; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.027 [1977 c.172 Â§2; 1979 c.375 Â§1; 1981 c.348 Â§1; 1983 c.682 Â§1; repealed by 1985 c.746 Â§3 and 1985 c.759 Â§40]

Â Â Â Â Â  321.028 [1977 c.172 Â§3; 1979 c.375 Â§2; 1981 c.348 Â§2; 1983 c.682 Â§2; 1985 c.759 Â§7; 1987 c.551 Â§3; 1989 c.766 Â§3; 1991 c.881 Â§3; 1993 c.657 Â§4; repealed by 1995 c.507 Â§6]

Â Â Â Â Â  321.030 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.035 Determination of moneys available in Oregon Forest Land Protection Fund. (1) For purposes of determining the moneys available in the Oregon Forest Land Protection Fund described in ORS 477.750 as of February 16, such shall be the balance shown on such date less the total of:

Â Â Â Â Â  (a) The unexpended balance as of February 16 of the amount budgeted to be expended from the account for the fiscal year in which the determination is made; and

Â Â Â Â Â  (b) The amount budgeted to be expended from the account for the following fiscal year.

Â Â Â Â Â  (2) The insurance principle is recognized in providing funds for emergency forest fire control. [1953 c.375 Â§4; 1961 c.297 Â§4; 1963 c.88 Â§1; 1967 c.429 Â§7; 1985 c.759 Â§8]

Â Â Â Â Â  321.037 [1967 c.429 Â§9; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.040 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.042 [1967 c.429 Â§10; repealed by 1969 c.524 Â§15]

Â Â Â Â Â  321.045 Payment of tax; returns; estimated tax; payment. (1) The taxes levied under ORS 321.015 shall be due and payable annually, on or before the last day of January, for the preceding year. The tax shall be delinquent if not paid by the due date, which shall be determined without regard to any extension of time for filing the return.

Â Â Â Â Â  (2) Subject to the provisions relating to estimated tax payments provided in subsections (4) and (5) of this section, on or before the last day of January, each taxpayer shall make out a return on the form prescribed by the Department of Revenue showing the amount of the tax for which the taxpayer is liable for the preceding year and the other information the department considers necessary to correctly determine the tax due and shall mail or deliver the return, together with a remittance for the amount of the tax, to the office of the department. The return shall be signed and verified by the taxpayer or a duly authorized agent of the taxpayer. Whenever in its judgment good cause exists, the department may allow upon written application made on or before the due date further time not exceeding 30 days for filing a return.

Â Â Â Â Â  (3) All payments received under ORS 321.005 to 321.185 and 321.560 to 321.600 shall be credited, first, to penalty and interest accrued, and then to tax due.

Â Â Â Â Â  (4) Each taxpayer expecting to incur a liability pursuant to this section in excess of $1,500 for any calendar year shall, on forms prescribed by the Department of Revenue, make and file with the department on or before the last day of the month following the end of each calendar quarter an estimate of the taxpayerÂs tax liability for the year. At least one-quarter of the estimated tax shall be remitted to the department with each estimated tax report and the balance shall be remitted to the department on or before the due date of the tax return required by subsection (2) of this section, without regard for any extension of the due date thereof.

Â Â Â Â Â  (5) If the amount remitted with an estimated tax report filed on or before the due date thereof is at least 25 percent of the tax of the taxpayer as due for the calendar year preceding the year for which the report is made or at least 20 percent of the taxpayerÂs tax liability as due for the year for which the report is made, or 100 percent of the tax liability on the actual merchantable forest products harvested for the calendar quarter preceding the due date of the estimated tax report, no penalty or interest shall be charged. Otherwise a penalty in the form of interest at the rate established under ORS 305.220 for each month or fraction thereof shall be assessed for the period of delinquency calculated on the difference between the payment made and the payment that would have been due had the taxpayer estimated the liability for the quarter in an amount equal to the liability as due for such quarter. The provisions of ORS chapters 305 and 314 relating to penalties and interest shall not apply to the estimated tax payments described in this section. [1953 c.375 Â§Â§5,6; 1965 c.331 Â§1; 1981 c.363 Â§1; 1982 s.s.1 c.16 Â§12; 1989 c.588 Â§1; 1991 c.459 Â§274; 1993 c.653 Â§5; 2005 c.94 Â§101]

Â Â Â Â Â  321.050 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.055 [1953 c.375 Â§7; 1975 c.593 Â§19; 1977 c.870 Â§45; 1981 c.706 Â§8; 1982 s.s.1 c.16 Â§13; 1985 c.759 Â§10; renumbered 321.560]

Â Â Â Â Â  321.060 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.065 [1953 c.375 Â§8; repealed by 1977 c.870 Â§24 (321.126 enacted in lieu of 321.065)]

Â Â Â Â Â  321.070 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.075 [1953 c.375 Â§9; 1981 c.706 Â§9; 1983 c.696 Â§14; 1985 c.759 Â§11; 1985 c.761 Â§17; renumbered 321.570]

Â Â Â Â Â  321.080 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.085 [1953 c.375 Â§10; repealed by 1961 c.573 Â§2 (305.140 enacted in lieu of 314.435, 315.635 and 321.085)]

Â Â Â Â Â  321.090 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.092 [1981 c.706 Â§2; 1985 c.759 Â§12; renumbered 321.580]

Â Â Â Â Â  321.095 [1953 c.375 Â§11; 1983 c.740 Â§92; 1985 c.759 Â§13; renumbered 321.590]

Â Â Â Â Â  321.100 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.105 [1953 c.375 Â§12; 1985 c.759 Â§14; renumbered 321.600]

Â Â Â Â Â  321.110 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.115 [1953 c.375 Â§13; 1961 c.533 Â§55; repealed by 1977 c.870 Â§24 (321.126 enacted in lieu of 321.115)]

Â Â Â Â Â  321.120 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.125 [1953 c.375 Â§14; repealed by 1977 c.870 Â§24 (321.126 enacted in lieu of 321.125)]

Â Â Â Â Â  321.126 [1977 c.870 Â§25 (enacted in lieu of 321.065, 321.115 and 321.125); repealed by 1981 c.706 Â§16]

Â Â Â Â Â  321.130 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.135 [1953 c.375 Â§15; 1985 c.759 Â§15; renumbered 321.609]

Â Â Â Â Â  321.140 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.145 Tax revenue credited to suspense account; refunds. (1) The revenue from the taxes levied by ORS 321.005 to 321.185 and 321.560 to 321.600 shall be remitted to the State Treasurer who shall deposit it in a suspense account established under the provisions of ORS 293.445.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 291.238, the amount of moneys necessary to pay refunds of the taxes levied under ORS 321.015 (1) to (3) hereby is appropriated continuously to the Department of Revenue from the suspense account referred to in subsection (1) of this section, and shall be used by the department for the payment of all refunds of taxes levied under ORS 321.015 (1) to (3) that have been audited and approved by the department. Any penalties, interest and taxes then due from the taxpayer shall be applied in that order in computing any refund, and only the balance due the taxpayer, if any, shall be refunded. The department shall on its records charge each refund against the revenue from the tax with respect to which the refund is made. [1953 c.375 Â§16; 1957 c.309 Â§4; 1957 c.528 Â§6; 1961 c.270 Â§1; 1985 c.759 Â§16; 1999 c.968 Â§3; 2003 c.769 Â§3]

Â Â Â Â Â  321.150 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.152 Distribution of tax revenue to Forest Research and Experiment Account, State Forestry Department Account and Oregon Forest Land Protection Fund. (1) Subject to ORS 321.145 (2), moneys remaining in the Department of RevenueÂs suspense account referred to in ORS 321.145 on February 10, May 10, August 10 and November 10 of each year shall be transferred to the various appropriation accounts described in subsections (2), (3) and (4) of this section.

Â Â Â Â Â  (2) That part of the moneys derived from taxes levied by ORS 321.015 (1) shall be transferred to the Forest Research and Experiment Account described in ORS 321.185.

Â Â Â Â Â  (3) That part of the moneys derived from taxes levied by ORS 321.015 (3) shall be transferred to the State Forestry Department Account referred to in ORS 526.060. Notwithstanding ORS 291.238, the moneys transferred to the State Forestry Department Account under this section are appropriated continuously for and shall be used by the State Forester, under the supervision and direction of the State Board of Forestry, for the purposes of administering the Oregon Forest Practices Act and the forest practices monitoring program.

Â Â Â Â Â  (4) That part of the moneys derived from taxes levied by ORS 321.015 (2) shall be transferred to the Oregon Forest Land Protection Fund described in ORS 477.750. [1985 c.759 Â§3; 1995 c.507 Â§2; 1999 c.968 Â§4; 2003 c.769 Â§4]

Â Â Â Â Â  Note: 321.152 was added to and made a part of ORS chapter 321 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  321.155 [1953 c.375 Â§17; repealed by 1957 c.309 Â§15]

Â Â Â Â Â  321.160 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.165 [1953 c.375 Â§19; 1957 c.309 Â§5; 1961 c.297 Â§5; 1965 c.253 Â§140; 1967 c.429 Â§12; 1981 c.321 Â§11; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.170 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.175 [1953 c.375 Â§20; 1965 c.253 Â§141; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  321.180 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.185 Forest Research and Experiment Account; appropriation. (1) There hereby is established in the State Treasury in the General Fund an account to be known as the Forest Research and Experiment Account, which account hereby is appropriated continuously to the State Board of Higher Education for the purposes of ORS 526.215 and 526.225.

Â Â Â Â Â  (2) The Forest Research and Experiment Account shall consist of allocations from harvest taxes as provided in ORS 321.015 (1). [1953 c.375 Â§21; 1957 c.309 Â§6; 1961 c.297 Â§6; 1985 c.759 Â§17; 2003 c.46 Â§46]

Â Â Â Â Â  321.190 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.195 [1953 c.375 Â§22; repealed by 1957 c.309 Â§15]

Â Â Â Â Â  321.200 [Repealed by 1953 c.375 Â§38]

FORESTLAND VALUATION

Â Â Â Â Â  321.201 Definition of ÂforestlandÂ for ORS 321.201 to 321.222. As used in ORS 321.201 to 321.222, ÂforestlandÂ means either forestland, as defined in ORS 321.257, that is located in western Oregon or forestland, as defined in ORS 321.805, that is located in eastern Oregon. [2001 c.860 Â§13]

Â Â Â Â Â  321.204 Legislative findings and declarations. The Legislative Assembly finds that an accurate system of annually determining forestland values in this state is vital to achieving a fair and equitable system of taxing the forest resources of this state. The Legislative Assembly declares that an annual determination of forestland values is the process that best achieves an accurate assessment of forestland in this state. [2001 c.860 Â§14]

Â Â Â Â Â  321.205 [1953 c.375 Â§23; repealed by 1961 c.297 Â§12]

Â Â Â Â Â  321.207 Valuation models; rules. (1) The Department of Revenue by rule shall develop valuation models to be used to value forestland in western Oregon and eastern Oregon.

Â Â Â Â Â  (2) The valuation models may consider forestland sales, stumpage values, immediate harvest values, log prices or other commercially reasonable factors or data that promote real market value analysis of forestland. [2001 c.860 Â§15]

Â Â Â Â Â  Note: Section 29, chapter 860, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 29. Notwithstanding ORS 321.307 (3) and 321.485 (3), moneys are appropriated continuously from the Western Oregon Timber Tax Account and the Eastern Oregon Timber Tax Account for use in reimbursing the General Fund for amounts appropriated to the Department of Revenue for the purpose of developing forestland valuation models described in section 15 of this 2001 Act [321.207]. [2001 c.860 Â§29]

Â Â Â Â Â  Note: Section 29, chapter 860, Oregon Laws 2001, is repealed December 31, 2006. See section 26, chapter 621, Oregon Laws 2003.

Â Â Â Â Â  321.210 Proposed specially assessed values; notice; comments; hearing. (1) Pursuant to the valuation models adopted by the Department of Revenue under ORS 321.207 and for the purpose of certifying specially assessed values of forestland under ORS 321.354 and 321.833, for each tax year the Department of Revenue shall give notice of proposed specially assessed values of forestland. The values shall be proposed by the department on or before April 1 of the assessment year.

Â Â Â Â Â  (2) The specially assessed values proposed under this section and certified under ORS 321.216 for forestland in western Oregon shall be for land classes FA, FB, FC, FD, FE, FF, FG and FX. Specially assessed values also shall be proposed under this section and certified under ORS 321.216 for forestland in eastern Oregon.

Â Â Â Â Â  (3) The department shall give notice of the proposed specially assessed values to:

Â Â Â Â Â  (a) County assessors and associations, trade organizations and other persons that the department, in its discretion, finds represent forestland owners; and

Â Â Â Â Â  (b) Any other person that has made a written request to the department to be given notice of proposed specially assessed values.

Â Â Â Â Â  (4) The notice required under subsection (3) of this section must contain:

Â Â Â Â Â  (a) The proposed specially assessed values;

Â Â Â Â Â  (b) A description of the valuation model employed in determining the proposed specially assessed values;

Â Â Â Â Â  (c) A summary of the market data used to determine the proposed specially assessed values; and

Â Â Â Â Â  (d) The date, time and location of the public hearing described in subsection (6) of this section.

Â Â Â Â Â  (5) Following the giving of notice required under this section, members of the public may submit written comments on the proposed specially assessed values to the department. Written comments received by the department on or before May 1 of the assessment year for which the specially assessed values are proposed shall be considered by the department prior to the department certifying specially assessed values to the county assessors under ORS 321.216.

Â Â Â Â Â  (6) Prior to adopting specially assessed values of forestland for a tax year, the department shall conduct a public hearing on the proposed specially assessed values. Any person interested in providing testimony on the proposed specially assessed values shall be given the opportunity to do so at the hearing. [2001 c.860 Â§16]

Â Â Â Â Â  321.213 Forestland value advisory committee. (1) At any time, the Department of Revenue may convene a forestland value advisory committee to assist the department in developing a valuation model under ORS 321.207 or in determining specially assessed values of forestland. If the department convenes a committee, it shall be composed of members appointed by the Director of the Department of Revenue. In appointing members, the director shall strive to include representation of counties, the State Forestry Department and large and small forestland owners from western Oregon and eastern Oregon.

Â Â Â Â Â  (2) The Department of Revenue shall provide staff and administrative support to facilitate the work of a committee convened by the department. [2001 c.860 Â§17]

Â Â Â Â Â  321.215 [1953 c.375 Â§18; 1957 c.309 Â§7; 1961 c.297 Â§7; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.216 Certified specially assessed values. (1) On or before June 1 of each assessment year, the Department of Revenue shall adopt specially assessed values of forestland, as of the assessment date for that year. The department shall certify the specially assessed values of forestland in eastern Oregon to the county assessors of eastern Oregon and the specially assessed values of forestland in western Oregon to the county assessors of western Oregon.

Â Â Â Â Â  (2) The certified specially assessed values constitute:

Â Â Â Â Â  (a) The departmentÂs determination of the real market value, as of the assessment date for the tax year, of highest and best use forestland in the land class for which the certification is being made; and

Â Â Â Â Â  (b) The specially assessed values, as of the assessment date for the tax year, of designated forestland that is assessed under ORS 321.354 and 321.833 in the land class for which the certification is being made.

Â Â Â Â Â  (3) Upon receipt of the certified values, the county assessors shall develop tables for each assessment year that reflect, for each class and area, the values determined under this section and that express the values as values per acre. [2001 c.860 Â§18]

Â Â Â Â Â  321.219 Appeal of certified specially assessed values; notice; effect of decision modifying values. (1) At any time following certification of the specially assessed values under ORS 321.216 and before July 1 of the tax year, five or more taxpayers owning in the aggregate not less than five percent of the total forestland in a single land market area may appeal any or all of the specially assessed values so certified.

Â Â Â Â Â  (2) Appeals under this section shall be made to the Oregon Tax Court by filing a joint petition with the tax court in the manner provided for appeals from orders of the county boards of property tax appeals. The petition shall designate one of the taxpayers as the representative of all of the taxpayers, and all proceedings before the tax court and any appeal from its determination shall be conducted procedurally as though the designated representative was the only petitioner.

Â Â Â Â Â  (3) Notice of the appeal shall be made in each county having specially assessed values affected by the appeal in the manner of personal service, certified mail on each taxpayer affected, or publication made once a week for two consecutive weeks in a newspaper of general circulation in the county. The notice shall designate the specially assessed values appealed and include a statement of the provisions of subsections (4) and (5) of this section.

Â Â Â Â Â  (4) Unless an appeal is resolved prior to September 15 of the tax year and results in a change in a specially assessed value that was certified under ORS 321.216, then notwithstanding the appeal of a certified specially assessed value, the certified specially assessed values shall be entered on the assessment and tax roll for the year and the property taxes for the tax year shall be imposed on those values.

Â Â Â Â Â  (5) If a decision by the tax court, or by the Oregon Supreme Court following an appeal of a tax court decision:

Â Â Â Â Â  (a) Results in a decrease in a specially assessed value certified under ORS 321.216, any refund of tax arising as a result of the decision shall be made by reducing the tax imposed on forestland affected by the decision in the first tax year following the decision.

Â Â Â Â Â  (b) Results in an increase in a specially assessed value certified under ORS 321.216, any additional taxes becoming due shall be payable without interest if paid prior to the 16th day of the month following the month in which the final order of the court is issued. If the additional taxes are not paid within this period, the additional taxes shall thereafter be considered delinquent and shall bear interest at the rate provided in ORS 311.505. [2001 c.860 Â§19]

Â Â Â Â Â  321.222 Jurisdiction of board of property tax appeals. Any appeal of forestland value that does not involve an appeal of a specially assessed value certified under ORS 321.216 shall be made to the board of property tax appeals in the manner prescribed in ORS 309.100. [2001 c.860 Â§20]

Â Â Â Â Â  321.225 [1953 c.375 Â§33; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.255 [Formerly 528.010; 1973 c.348 Â§1; repealed by 1977 c.892 Â§51]

SPECIAL ASSESSMENT OF WESTERN OREGON FORESTLAND

Â Â Â Â Â  321.257 Definitions for ORS 321.257 to 321.390. As used in ORS 321.257 to 321.390, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂForestlandÂ means land in western Oregon that is being held or used for the predominant purpose of growing and harvesting trees of a marketable species and has been designated as forestland or land in western Oregon, the highest and best use of which is the growing and harvesting of such trees. Trees of a marketable species may vary in different areas in western Oregon and may change as the utilization of forest trees changes. The size, age, location, quality and condition of trees do not necessarily determine marketable species. Forestland often contains isolated openings which because of rock outcrops, river wash, swamps, chemical conditions of the soil, brush and other like conditions prevent adequate stocking of such openings for the production of trees of a marketable species. If the openings in their natural state are necessary to hold the surrounding forestland in forest use through sound management practices, the openings are deemed forestland. Forestland does not include buildings, structures, machinery, equipment or fixtures erected upon, under or above the soil. Forestland includes roads described in ORS 308.236.

Â Â Â Â Â  (3) ÂLand classÂ or Âland classesÂ means one of the eight classifications of forestland, used for assessment purposes by the department, based upon State Tax Commission Valuation Division Supplements published in 1967, and identified in ORS 321.210.

Â Â Â Â Â  (4) ÂState ForesterÂ means the State Forester or the authorized representative of the State Forester.

Â Â Â Â Â  (5) ÂSustained yield managementÂ means the growing and harvesting of timber crops on a continuous basis on land that is primarily dedicated to timber production.

Â Â Â Â Â  (6) ÂTaxing districtÂ or ÂdistrictÂ means each county, city, school district and other corporation vested with the power to levy property taxes in western Oregon.

Â Â Â Â Â  (7) ÂTimberÂ means all logs which can be measured in board feet and other forest products as determined by department rule.

Â Â Â Â Â  (8) ÂWestern OregonÂ means that portion of the state lying west of a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon. [1977 c.892 Â§1; 1983 c.539 Â§2; 1985 c.759 Â§18; 1989 c.1083 Â§1; 1993 c.653 Â§6; 1993 c.801 Â§1; 1999 c.1078 Â§12; 2003 c.621 Â§1]

Â Â Â Â Â  321.259 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Multiple taxation through a yearly ad valorem levy on both trees and forestland managed in sustained yield timber operations discourages conservation, private ownership and investment of capital.

Â Â Â Â Â  (2) The interests of the state, its citizens and future citizens are best served by sustained yield practices and taxing policies that encourage production of forest resources for commerce, recreation and watersheds, stabilize employment levels, prevent large population shifts and encourage millage of timber products within Oregon.

Â Â Â Â Â  (3) Timber on private lands managed on a sustained yield basis should be treated as a crop and not taxed as real property.

Â Â Â Â Â  (4) Forestland should be taxed based on the value of the forestland in timber production. [1993 c.801 Â§3; 2003 c.621 Â§2]

Â Â Â Â Â  321.260 [Formerly 528.020; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.262 Purposes. The purposes of ORS 321.257 to 321.390 are:

Â Â Â Â Â  (1) To impose with respect to forestlands in western Oregon a special assessment program whereby the value of forestland is determined as prescribed in ORS 321.201 to 321.222.

Â Â Â Â Â  (2) To establish a special assessment program as a means of:

Â Â Â Â Â  (a) Recognizing the long-term nature of the forest crop and fostering the public policy of Oregon to encourage the growing and harvesting of timber.

Â Â Â Â Â  (b) Protecting the public welfare by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from private forestlands.

Â Â Â Â Â  (c) Promoting the stateÂs policy of encouraging forestry and the restocking of forestlands to provide present and future benefits by enhancing the water supply, preventing erosion, providing habitat for wildlife, providing scenic and recreational opportunities and providing for needed products. [1977 c.892 Â§2; 1993 c.801 Â§4; 2003 c.621 Â§3]

Â Â Â Â Â  321.265 [Formerly 528.025; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.267 Lands not eligible for special assessment. The following forestland may not be assessed under ORS 321.257 to 321.390:

Â Â Â Â Â  (1) Forestland assessed by the Department of Revenue pursuant to ORS 308.505 to 308.665, 308.805 to 308.820 and 308.990.

Â Â Â Â Â  (2) Except as provided in ORS 321.347, land that is prepared using intensive cultivation and tilling and on which all unwanted plant growth is controlled continuously for the exclusive purpose of growing Christmas trees.

Â Â Â Â Â  (3) Land used for the purpose of growing hardwood timber, including but not limited to hybrid cottonwood, if:

Â Â Â Â Â  (a) The land is prepared using intensive cultivation methods and is cleared of competing vegetation for at least three years after tree planting;

Â Â Â Â Â  (b) The timber is of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

Â Â Â Â Â  (c) The timber is harvested on a rotation cycle within 12 years after planting; and

Â Â Â Â Â  (d) The land and timber are subject to intensive agricultural practices such as fertilization, insect and disease control, cultivation and irrigation.

Â Â Â Â Â  (4) Small tract forestland qualified under ORS 321.700 to 321.754 and timber harvested from small tract forestland qualified under ORS 321.700 to 321.754. [1977 c.892 Â§3; 1989 c.887 Â§5; 1991 c.459 Â§278; 1991 c.714 Â§10; 1993 c.801 Â§5; 1997 c.154 Â§51; 1999 c.19 Â§1; 1999 c.1078 Â§17; 2001 c.46 Â§1; 2001 c.114 Â§44; 2003 c.454 Â§Â§108,110; 2003 c.621 Â§4a]

Â Â Â Â Â  321.270 [Formerly 528.030; 1973 c.348 Â§2; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.272 Exemption of timber from property taxation. All timber in western Oregon shall be exempt from ad valorem property taxation. [1977 c.892 Â§4; 1993 c.801 Â§6; 1999 c.1078 Â§19; 2003 c.621 Â§5]

Â Â Â Â Â  321.273 [1993 c.801 Â§8; 1999 c.1078 Â§Â§21,23; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.274 [1989 c.887 Â§7b; 1991 c.459 Â§279; 1993 c.801 Â§38; 2003 c.454 Â§114; repealed by 2003 c.621 Â§Â§22b,22c]

Â Â Â Â Â  321.275 [Formerly 528.040; repealed by 1973 c.348 Â§12]

Â Â Â Â Â  321.277 [1977 c.892 Â§5; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.279 [1977 c.892 Â§50a; repealed by 1983 c.740 Â§92a]

Â Â Â Â Â  321.280 [Formerly 528.050; 1973 c.348 Â§3; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.282 [1977 c.892 Â§6; 1979 c.454 Â§1; 1983 c.563 Â§1; 1985 c.759 Â§19; 1989 c.1083 Â§2; 1991 c.459 Â§280; 1993 c.653 Â§Â§8,8a; 1999 c.1078 Â§25; 2003 c.454 Â§62a; repealed by 2003 c.621 Â§Â§22b,22c]

Â Â Â Â Â  321.284 [1989 c.1083 Â§4; 1991 c.459 Â§281; 1993 c.653 Â§9; 1995 c.650 Â§92; 1999 c.1078 Â§26a; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.285 [Formerly 528.060; 1973 c.348 Â§4; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.287 [1977 c.892 Â§7; 1979 c.454 Â§2; 1993 c.653 Â§Â§10,10a; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.290 [Formerly 528.070; repealed by 1973 c.348 Â§5 (321.291 enacted in lieu of 321.290)]

Â Â Â Â Â  321.291 [1973 c.348 Â§6 (enacted in lieu of 321.290); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.292 [1977 c.892 Â§7a; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.295 [Formerly 528.080; 1963 c.109 Â§1; 1967 c.59 Â§1; 1973 c.348 Â§7; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.297 [1977 c.892 Â§8; 1979 c.438 Â§1; 1981 c.623 Â§7; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.299 [1985 c.759 Â§21b; 1989 c.966 Â§23; 1991 c.459 Â§282; 1993 c.801 Â§11; repealed by 1999 c.1078 Â§86]

Â Â Â Â Â  321.300 [Formerly 528.090; 1967 c.105 Â§7; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.302 [1977 c.892 Â§9; 1981 s.s. c.3 Â§144; 1983 c.763 Â§25; 1985 c.759 Â§21; repealed by 1991 c.459 Â§321]

Â Â Â Â Â  321.305 [Formerly 528.095; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.307 Western Oregon Timber Tax Account; distribution to State School Fund, Community College Support Fund and counties; rules. (1) The revenue from the taxes imposed by ORS 321.273 (2001 Edition) shall be remitted by the Department of Revenue to the State Treasurer who shall deposit it in a suspense account, separate and distinct from the General Fund, established under the provisions of ORS 293.445 that shall be known as the Western Oregon Timber Tax Account. Interest earned on cash balances invested by the State Treasurer shall be credited to this account. Moneys are appropriated continuously from the Western Oregon Timber Tax Account for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed by ORS 321.273 (2001 Edition) and other expenses associated with forest taxation, and for costs incurred by the State Forestry Department in carrying out ORS 315.104 and 321.367.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 291.238, the amount of moneys necessary to pay refunds of the taxes imposed by ORS 321.273 (2001 Edition) is appropriated continuously to the department and shall be used by the department for the payment of all refunds of taxes imposed by ORS 321.273 (2001 Edition) which have been audited and approved by the department. This appropriation shall be from the Western Oregon Timber Tax Account. Any penalties, interest and taxes due from the taxpayer on account of taxes imposed by ORS 321.273 (2001 Edition) shall be applied in that order in computing any refund, and only the balance due the taxpayer, if any, shall be refunded.

Â Â Â Â Â  (3) Moneys remaining in the Western Oregon Timber Tax Account following the appropriations described in subsections (1) and (2) of this section shall be distributed as follows:

Â Â Â Â Â  (a) Sixty-five percent of moneys that are derived from the harvest of timber on land subject to assessment under ORS 321.353 (6) to (10) (2001 Edition) shall be distributed as follows:

Â Â Â Â Â  (A) Ninety-three percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the State School Fund for the purposes for which State School Fund moneys may be spent.

Â Â Â Â Â  (B) Seven percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the Community College Support Fund established under ORS 341.620.

Â Â Â Â Â  (b) Thirty-five percent of moneys that are derived from the harvest of timber on land subject to assessment under ORS 321.353 (6) to (10) (2001 Edition) shall be distributed to county general funds of western Oregon counties.

Â Â Â Â Â  (c) The balance of the account shall be distributed as follows:

Â Â Â Â Â  (A) Ninety-three percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the State School Fund for the purposes for which State School Fund moneys may be spent.

Â Â Â Â Â  (B) Seven percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the Community College Support Fund established under ORS 341.620.

Â Â Â Â Â  (4)(a) Moneys that are to be distributed to western Oregon counties under subsection (3)(b) of this section shall be distributed to each western Oregon county in the proportion that the assessed value of forestland in the county for the preceding fiscal year bears to the total assessed value of forestland for the preceding fiscal year.

Â Â Â Â Â  (b) The Department of Revenue may adopt rules to further implement the distribution calculation described in this subsection.

Â Â Â Â Â  (5) All moneys distributed to counties pursuant to subsection (4) of this section are continuously appropriated to the counties to which the moneys are distributed. On or before August 15 of each fiscal year, the department shall determine the amount distributable to counties from the Western Oregon Timber Tax Account as of May 1 of the preceding fiscal year, and shall remit to the counties the amounts so determined. The department shall certify to the county assessor the amount remitted to the county under this subsection.

Â Â Â Â Â  (6) The amount of Western Oregon Timber Tax Account moneys to be transferred for a fiscal year under subsection (3)(a) and (c) of this section shall be determined as of May 1 of the fiscal year and transferred on or before May 15 of the fiscal year in which the distribution is being made.

Â Â Â Â Â  (7) A working balance may be retained in the Western Oregon Timber Tax Account for the payment of administrative expenses described in subsection (1) of this section. [1977 c.892 Â§10; 1979 c.438 Â§7; 1981 c.623 Â§9; 1985 c.759 Â§22; 1989 c.966 Â§24; 1989 c.1083 Â§16; 1991 c.854 Â§6; 1993 c.653 Â§1a; 1993 c.801 Â§12; 1995 c.143 Â§1; 1997 c.586 Â§1; 1999 c.968 Â§6; 1999 c.1078 Â§29; 2001 c.816 Â§1; 2001 c.860 Â§11a; 2003 c.454 Â§63; 2003 c.621 Â§6a]

Â Â Â Â Â  Note: 321.307 is repealed December 31, 2006. See section 26, chapter 621, Oregon Laws 2003.

Â Â Â Â Â  Note: Section 27, chapter 621, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 27. Any moneys remaining in the Western Oregon Timber Tax Account on December 31, 2006, are transferred to the General Fund and may be used for any purpose for which General Fund moneys may be used. [2003 c.621 Â§27]

Â Â Â Â Â  321.308 [1989 c.1083 Â§14; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.309 [1989 c.1083 Â§13; 1991 c.162 Â§10; 1991 c.780 Â§33; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.310 [Formerly 528.100; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.311 [1989 c.1083 Â§15; 1991 c.459 Â§285; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  321.312 Privilege tax on harvest of timber to be offset against operating taxes. Each year, when extending the operating taxes, as defined in ORS 310.055, of the county upon the assessment roll, the county assessor shall reduce the operating tax rate submitted by the county so as to offset the amount of revenue distributed to the county pursuant to ORS 321.307 (3)(b) against the operating taxes of the county for the current fiscal year. [1977 c.892 Â§11; 1979 c.438 Â§2; 1985 c.759 Â§23; 1991 c.459 Â§286; 1993 c.801 Â§13; 1999 c.1078 Â§30; 2001 c.509 Â§4]

Â Â Â Â Â  Note: 321.312 is repealed December 31, 2006. See section 26, chapter 621, Oregon Laws 2003.

Â Â Â Â Â  321.315 [Formerly 528.110; 1967 c.105 Â§8; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.317 [1977 c.892 Â§12; 1979 c.438 Â§3; 1981 c.677 Â§1; 1981 c.804 Â§90; 1983 s.s. c.5 Â§23; 1985 c.613 Â§15; 1985 c.759 Â§24; 1991 c.459 Â§287; 1991 c.780 Â§19; 1993 c.801 Â§14; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  321.320 [Formerly 528.115; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.322 [1977 c.892 Â§13; 1979 c.454 Â§3; 1981 c.706 Â§10; 1989 c.588 Â§3; 1991 c.459 Â§288; 1993 c.653 Â§11; 1993 c.801 Â§15; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.325 [Formerly 528.120; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.327 [1977 c.892 Â§14; 1981 c.706 Â§11; 1982 s.s.1 c.16 Â§14; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.330 [Formerly 528.140; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  321.332 [1977 c.892 Â§18; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.335 [Formerly 528.150; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.337 [1977 c.892 Â§19; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.340 [Formerly 528.160; 1973 c.348 Â§8; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.342 [1977 c.892 Â§22; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.344 [1981 c.706 Â§4; 1983 c.740 Â§93; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.345 [Formerly 528.170; 1973 c.348 Â§9; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.346 [1981 c.706 Â§5; 1983 c.696 Â§15; 1983 c.740 Â§94; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.347 Land designations; classifications; certain election by landowners. For the purposes of ORS 321.257 to 321.390:

Â Â Â Â Â  (1) All land in western Oregon valued as forestland for ad valorem property tax purposes on January 1, 1977, shall retain that classification for the purposes of ORS 321.257 to 321.390 unless it is specifically excluded from the provisions thereof or unless it is removed from that classification as provided in ORS 321.359 or is no longer land the highest and best use of which is forestland.

Â Â Â Â Â  (2) Land designated as forestland pursuant to ORS 321.605 to 321.680 (1975 Replacement Part) shall retain the original date of such designation.

Â Â Â Â Â  (3) Lands classified as reforestation lands as of July 1, 1977, pursuant to ORS 321.255 to 321.360 (1975 Replacement Part) shall be considered to have been designated as forestland from the date of original classification as reforestation lands. Any lands so classified prior to February 1, 1972, shall be presumed to have been designated not earlier than February 1, 1972.

Â Â Â Â Â  (4) Pursuant to the election of the owner, as provided in section 45, chapter 892, Oregon Laws 1977, land which, as of January 1, 1977, was designated under the provisions of ORS 321.705 to 321.765 (2001 Edition) shall be considered to have been designated as forestland for the purposes of ORS 321.257 to 321.390 from the date of the original designation under those provisions. Any lands so designated prior to January 1, 1972, shall be presumed to have been designated not earlier than January 1, 1972, for the purposes of additional taxes imposed by ORS 308A.700 to 308A.733. [1977 c.892 Â§23; 1979 c.553 Â§10; 1981 c.419 Â§7; 1991 c.459 Â§289; 1999 c.19 Â§5; 1999 c.314 Â§Â§68,68a; 2003 c.454 Â§115; 2003 c.621 Â§7a]

Â Â Â Â Â  321.348 Assignment of forestland to land classes; change in class. (1) For each tax year, forestland shall be assigned by the Department of Revenue to land classes as defined in ORS 321.257.

Â Â Â Â Â  (2) Land classes assigned under subsection (1) of this section may be changed thereafter by the department upon the initiative of the department, or upon the request of an owner, if further investigation reveals that the basis for the land class determination was inaccurate. Any such redetermination of land class shall be certified immediately to the county assessor. [1993 c.801 Â§17; 2003 c.621 Â§8]

Â Â Â Â Â  321.349 Valuation of certain forestland at farm use value. (1) Subject to subsection (2) of this section, land that is changed from farm use special assessment under ORS 308A.050 to 308A.128 to special assessment as forestland under ORS 321.257 to 321.390, at the election of the owner made under rules adopted by the Department of Revenue, shall not be valued under ORS 308.205, 308.232 and 321.257 to 321.390 for the tax year of the change and years thereafter in which such special forestland assessment is in effect for the land, but shall be valued under ORS 308A.050 to 308A.128, if:

Â Â Â Â Â  (a) The land has been assessed under ORS 308A.050 to 308A.128 for at least the 10 consecutive years immediately prior to the year for which the change is first effective;

Â Â Â Â Â  (b) The planting of the timber takes place after October 15, 1983, and qualifies for the current tax year for special assessment as forestland under ORS 321.257 to 321.390;

Â Â Â Â Â  (c) The timber on the land is of an average age of less than 40 years; and

Â Â Â Â Â  (d) The land is held by an owner having a total ownership of forestland in western Oregon not in excess of 2,000 acres, as determined under subsection (3) of this section.

Â Â Â Â Â  (2) If timber on land valued under subsection (1) of this section reaches, for any tax year, an average age of 40 years or more, this section shall cease to apply. However, without application and without any additional tax, interest or penalty, the land shall for that tax year and for each year thereafter for which the land is qualified, be valued under ORS 308.205, 308.232 and 321.257 to 321.390.

Â Â Â Â Â  (3) In computing a forestland ownerÂs acreage for purposes of subsection (1) of this section, total ownership of the ownerÂs forestland, as defined in ORS 321.257, in western Oregon shall be included.

Â Â Â Â Â  (4)(a) An owner may not have forestland valued under subsection (1) of this section if the owner, or any individual having a share in the owner, has a spouse, brother, sister, ancestor or lineal descendant who is an owner, or who holds a share in an owner having forestland valued under subsection (1) of this section.

Â Â Â Â Â  (b) The county assessor may grant exceptions to paragraph (a) of this subsection if the owner satisfactorily demonstrates that the combination of ownership with the indicated relatives arose from bona fide business reasons other than a desire to circumvent the 2,000 acre limitation imposed under subsection (1) of this section.

Â Â Â Â Â  (5) As used in this section, Âtotal ownershipÂ includes:

Â Â Â Â Â  (a) Forestland owned by an owner individually; and

Â Â Â Â Â  (b) Forestland owned by any corporate or other group or entity in which an owner of the corporation, group or entity owns a 10 percent or greater interest, directly or indirectly, in the corporation, group or entity. [1983 c.657 Â§8; 1991 c.459 Â§290; 1993 c.801 Â§38a; 1999 c.19 Â§6; 1999 c.314 Â§66; 1999 c.1078 Â§79; 2005 c.94 Â§102]

Â Â Â Â Â  321.350 [Formerly 528.180; 1973 c.348 Â§10; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.351 [1993 c.801 Â§21a; 1999 c.21 Â§51; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.352 [1977 c.892 Â§24; 1979 c.437 Â§1; 1981 c.428 Â§1; 1981 c.804 Â§91; 1985 c.613 Â§16; 1991 c.459 Â§291; 1993 c.270 Â§65; 1993 c.653 Â§12; 1993 c.801 Â§18; 1995 c.650 Â§93; 1999 c.21 Â§52; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.353 [1993 c.801 Â§Â§17a,20; 1995 c.79 Â§174; 1997 c.541 Â§391; 1999 c.19 Â§7; 1999 c.21 Â§53; 1999 c.1078 Â§14; 2001 c.816 Â§3; 2001 c.860 Â§1; 2003 c.454 Â§65; repealed by 2003 c.621 Â§Â§22b,22c]

Â Â Â Â Â  321.354 Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners. (1)(a) The Department of Revenue shall identify the forestland that is held in common ownership of 5,000 acres or more as of the assessment date for each tax year.

Â Â Â Â Â  (b) Forestland that the department has identified under paragraph (a) of this subsection that, for the previous tax year, was subject to small tract forestland assessment shall be disqualified from small tract forestland assessment and shall be subject to special assessment as provided in this section as of the first tax year the forestland is held in common ownership of 5,000 acres or more.

Â Â Â Â Â  (c) For purposes of this subsection, ÂforestlandÂ includes land that meets the definition of forestland under ORS 321.805.

Â Â Â Â Â  (2) Forestland assessed under this section shall have a specially assessed value per acre equal to the value certified to the county assessor for the tax year under ORS 321.216 for the applicable land class of the forestland.

Â Â Â Â Â  (3) For each land class described in ORS 321.210, the forestland maximum assessed value per acre shall equal 103 percent of the forestland assessed value per acre for the preceding tax year or 100 percent of the forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (4)(a) The assessor shall compute the assessed value of forestland by multiplying the acreage of the forestland in each land class by the lesser of:

Â Â Â Â Â  (A) The specially assessed value per acre; or

Â Â Â Â Â  (B) The maximum assessed value per acre.

Â Â Â Â Â  (b) If the forestland being assessed consists of different land classes, the assessed value of the forestland shall be the sum of the assessed values computed for each land class under paragraph (a) of this subsection.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, the forestland shall be assessed as provided in ORS 308.232 if the real market value of the forestland is less than the value established under subsection (4) of this section.

Â Â Â Â Â  (6) For purposes of this section:

Â Â Â Â Â  (a) The department shall certify to the county assessor of a county in which forestland identified in subsection (1) of this section is located a list of the property tax accounts containing forestland so identified.

Â Â Â Â Â  (b) Forestland shall be considered to be in common ownership if the forestland is owned by the person directly or is owned by a corporation, partnership, association or other entity in which the person owns a majority interest.

Â Â Â Â Â  (c) Additional taxes may not be imposed as a result of a disqualification under subsection (1) of this section.

Â Â Â Â Â  (d) The notification requirements and other procedures that the county assessor must follow in disqualifying forestland do not apply to a disqualification occurring under subsection (1) of this section.

Â Â Â Â Â  (e) The department shall notify the county assessor of forestland identified under subsection (1)(a) of this section that is located in that county. [1999 c.1078 Â§Â§2,7; 2001 c.860 Â§2; 2003 c.454 Â§67]

Â Â Â Â Â  321.355 [Formerly 528.190; 1973 c.348 Â§11; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.356 [1999 c.1078 Â§9; 2001 c.816 Â§4; 2001 c.860 Â§5; 2003 c.454 Â§71; 2003 c.621 Â§16; repealed by 2003 c.621 Â§24]

Â Â Â Â Â  321.357 [1977 c.892 Â§24a; 1981 c.804 Â§92; 1991 c.459 Â§292; 1993 c.801 Â§21; 1995 c.79 Â§175; repealed by 1999 c.19 Â§12]

Â Â Â Â Â  321.358 Application for designation as forestland; special filing date for change in highest and best use; contents; approval. (1) An owner of land desiring that it be designated as forestland shall make application to the county assessor on or before April 1 of the assessment year for which special assessment as forestland is first desired, and the owner may also do so within 30 days of receipt of notice of its assessment as omitted property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an owner of land may apply to the county assessor by December 15 to have the land designated as forestland for the assessment year if:

Â Â Â Â Â  (a) For the prior assessment year the land had been forestland by reason of the land being highest and best use forestland; and

Â Â Â Â Â  (b) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

Â Â Â Â Â  (3) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor, and shall include the following:

Â Â Â Â Â  (a) A description of all land the applicant desires to be designated as forestland.

Â Â Â Â Â  (b) Date of acquisition.

Â Â Â Â Â  (c) Whether the land is being held or used for the predominant purpose of growing and harvesting trees of marketable species.

Â Â Â Â Â  (d) Whether there is a forest management plan for it.

Â Â Â Â Â  (e) If so, whether the plan is being implemented, and the nature and extent of implementation.

Â Â Â Â Â  (f) Whether the land is used for grazing.

Â Â Â Â Â  (g) Whether the land has been platted under ORS chapter 92.

Â Â Â Â Â  (h) Whether the land is timberland subject to ORS chapter 477, and if it is not, the reasons therefor.

Â Â Â Â Â  (i) Whether the land, or any of it, is subject to a lease or option which permits it to be used for any purpose other than the growing and harvesting of trees.

Â Â Â Â Â  (j) A summary of past experience and activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (k) A summary of current and continuing activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (L) A statement that the applicant is aware of the potential tax liability involved when the land ceases to be designated as forestland.

Â Â Â Â Â  (m) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (4) The county assessor shall approve an application for forestland designation if the assessor finds that the land is properly classifiable as forestland. The county assessor shall not find land properly classifiable as forestland if:

Â Â Â Â Â  (a) The application states the land is not being held or used for the predominant purpose of growing and harvesting trees of marketable species; or

Â Â Â Â Â  (b) Subject to the provisions of ORS 321.257, the land does not substantially meet minimum stocking or acreage requirements under rules adopted by the department. Otherwise, the determination whether the land is properly classifiable as forestland shall be made with due regard to all relevant evidence and without any one or more items of evidence necessarily being determinative.

Â Â Â Â Â  (5) The application shall be deemed to have been approved unless, within three months of the date such application was delivered to the assessor or prior to August 15, whichever is later, the assessor shall notify the applicant in writing of the extent to which the application is denied. [Formerly 321.618; 1981 c.804 Â§93; 1983 c.462 Â§5; 1983 c.657 Â§2; 1989 c.1083 Â§9; 1991 c.459 Â§293; 1997 c.541 Â§Â§392,392a; 1999 c.314 Â§92; 1999 c.1078 Â§74; 2003 c.621 Â§17]

Â Â Â Â Â  321.359 Removal of designation; appeal from reassessment or denial; requalification. (1)(a) When land has once been designated as forestland either as a result of an application being filed therefor or through the application of ORS 321.347 (3) or (4), it shall be valued as such until the assessor removes the forestland designation under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The county assessor shall remove the forestland designation upon:

Â Â Â Â Â  (A) Notification by the taxpayer to the assessor to remove the designation;

Â Â Â Â Â  (B) Sale or transfer to an ownership making it exempt from ad valorem property taxation;

Â Â Â Â Â  (C) Discovery by the assessor that the land is no longer forestland; or

Â Â Â Â Â  (D) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (2) A taxpayer whose application filed under ORS 321.358 has been denied in whole or in part, or a taxpayer whose forestland has had the designation thereof removed in whole or in part, may appeal to the tax court within the time and in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (3) If, under subsection (1)(b)(D) of this section, the county assessor removes the forestland designation upon the act of recording a subdivision plat, the land, or a part of the land, may be requalified for forestland designation upon:

Â Â Â Â Â  (a) Payment of all additional tax and applicable interest that remains due and owing on the land;

Â Â Â Â Â  (b) Submission by the owner of an application for designation as forestland;

Â Â Â Â Â  (c) Meeting all of the qualifications for designation as forestland; and

Â Â Â Â Â  (d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for forest use. [Formerly 321.619; 1983 c.462 Â§6; 1983 c.563 Â§2; 1985 c.759 Â§24a; 1987 c.158 Â§52; 1991 c.459 Â§294; 1995 c.650 Â§94; 1999 c.314 Â§51; 2003 c.621 Â§18]

Â Â Â Â Â  321.360 [1963 c.606 Â§10; 1969 c.595 Â§15; 1973 c.305 Â§13; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.361 [1983 c.462 Â§8; repealed by 1991 c.459 Â§321]

Â Â Â Â Â  321.362 Notation of forestland on tax roll for potential additional tax liability. The tax roll shall show the notation ÂForest Land-Potential Additional Tax LiabilityÂ for each parcel of land designated as forestland by the assessor upon application of the owner or by the application of ORS 321.347 (3) or (4). That notation shall not be made with respect to parcels of undesignated forestland. [1977 c.892 Â§28]

Â Â Â Â Â  321.363 [1991 c.459 Â§295a; repealed by 1991 c.459 Â§295a(2)]

Â Â Â Â Â  321.364 [1993 c.5 Â§4; 1997 c.541 Â§396; 1999 c.314 Â§84; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  321.365 [1999 c.1078 Â§10; 2001 c.860 Â§11b; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.366 Date on which removal of forestland designation is effective; notice of removal. (1) Notwithstanding ORS 308.210, 311.405 or 311.410, but subject to subsection (2) of this section, the removal under ORS 321.359 (1)(b)(C) of land from designation as forestland because the land is no longer forestland shall occur as of the January 1 assessment date for the tax year in which the county assessor discovers that the land is no longer forestland.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if notice of the removal is mailed by the county assessor prior to August 15 of the tax year for which the removal of the land is asserted. [2003 c.621 Â§15]

Â Â Â Â Â  321.367 Forestland management; effect of failure to manage forestland in accordance with management plan; rules. (1) The State Forester shall identify all of the forestlands that fail to meet the minimum stocking required under ORS 527.610 to 527.770 and that are therefore underproductive as described under ORS 526.455.

Â Â Â Â Â  (2) At any time the State Forester has reason to believe that forestland is not being managed as forestland, the State Forester shall review the ownerÂs management plan, if any, and inspect the property. Subject to subsection (5) of this section, the State Forester shall advise the owner as prescribed in subsection (3) of this section if the State Forester determines the land is not being managed in accordance with a plan that provides for:

Â Â Â Â Â  (a) Regeneration of all suitable nonstocked land;

Â Â Â Â Â  (b) Maintenance of a free-to-grow condition;

Â Â Â Â Â  (c) Protection from fire, insects, disease, animal damage, undesirable vegetative competition; and

Â Â Â Â Â  (d) Final harvest.

Â Â Â Â Â  (3)(a) The State Forester shall advise the owner that the land is not being managed in accordance with a plan that meets the criteria set forth in subsection (2) of this section and that a plan for the land that does meet the criteria must be developed and activated within one year after the date of the advisement.

Â Â Â Â Â  (b) At the request of the owner, the State Forester shall assign a forester or provide a listing of foresters to assist the owner in developing and implementing an appropriate management plan for the land.

Â Â Â Â Â  (c) As soon as practicable after the time indicated in the advisement has expired, the State Forester shall view the land to determine if the land is being managed in accordance with a plan that meets the criteria set forth in subsection (2) of this section. If, upon inspection, the State Forester finds that the land is not being so managed, the State Forester shall notify the owner and the county assessor.

Â Â Â Â Â  (4) The county assessor, upon receipt of the notice from the State Forester, shall cease to treat that land as forestland under ORS 321.257 to 321.390 and shall value the land as prescribed under ORS 308.146 and 308.232.

Â Â Â Â Â  (5) If at the time that the State Forester views the land under subsection (3)(c) of this section, it is determined that a change in ownership has occurred, the State Forester shall notify the new owner as required under subsection (3) of this section in the manner of the original notification.

Â Â Â Â Â  (6) When the owner of land disqualified from forestland assessment provides satisfactory information to the State Forester of subsequent action taken to correct the deficiency resulting in the disqualification of land, or provides an acceptable management plan to correct such deficiency, the State Forester shall so indicate to the county assessor. The assessor shall then assess the land under ORS 321.257 to 321.390, if the land is otherwise qualified for such assessment.

Â Â Â Â Â  (7) The State Forester shall adopt rules necessary to carry out the purposes of this section. [1977 c.892 Â§28a; 1979 c.454 Â§5; 1983 c.669 Â§1; 1987 c.158 Â§53; 1991 c.854 Â§7; 1993 c.801 Â§38b; 2003 c.621 Â§19; 2005 c.94 Â§103]

Â Â Â Â Â  321.372 [1977 c.892 Â§29; 1979 c.350 Â§15; 1983 c.462 Â§16; 1985 c.759 Â§25; 1991 c.459 Â§296; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  321.375 [1981 c.428 Â§3; 1985 c.759 Â§26; 1991 c.459 Â§297; 1993 c.270 Â§72; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.377 [1977 c.892 Â§53; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.379 [1989 c.1083 Â§5; 1993 c.653 Â§14; 1995 c.350 Â§3; 1999 c.1078 Â§27; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.381 [1989 c.1083 Â§6; 1999 c.1078 Â§72; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.390 Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land. (1) Land described in ORS 321.267 (3) (relating to hardwood timberland, including hybrid cottonwood timberland) shall be assessed as farm use land under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2)(a) If land is or becomes land described under ORS 321.267 (3) and the land is not located within an exclusive farm use zone, the owner shall make application for special valuation as farm use land in the manner provided under ORS 308A.077, as follows:

Â Â Â Â Â  (A) If the change in use takes place on or after July 1, the owner shall file the application on or before April 1 of the following year.

Â Â Â Â Â  (B) If the change in use takes place prior to July 1, the owner shall file the application on or before August 1 of the same year.

Â Â Â Â Â  (b) If an application is filed as provided under this subsection, the owner shall have seven years beginning with the first year of classification to meet the income requirements of ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068. [1989 c.887 Â§8; 1991 c.459 Â§298; 1999 c.314 Â§52; 2003 c.454 Â§126; 2003 c.621 Â§20a]

PHASEOUT OF EASTERN OREGON PRIVILEGE TAX

Â Â Â Â Â  321.405 [1961 c.627 Â§1; 1971 c.654 Â§7; 1983 c.539 Â§3; 1985 c.759 Â§27; 1993 c.653 Â§15; 1993 c.801 Â§22; 1999 c.631 Â§3; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.408 [1993 c.801 Â§25; 2003 c.621 Â§29; renumbered 321.808 in 2003]

Â Â Â Â Â  321.410 [1961 c.627 Â§2; 1993 c.801 Â§23; 2003 c.621 Â§30; renumbered 321.817 in 2003]

Â Â Â Â Â  321.415 [1961 c.627 Â§5; 1963 c.60 Â§1; 1977 c.892 Â§39; 1983 c.657 Â§3; 1991 c.714 Â§1; 1993 c.801 Â§26; 1995 c.79 Â§176; 1997 c.154 Â§52; 1999 c.1078 Â§49; 2001 c.46 Â§2; 2001 c.114 Â§45; 2003 c.454 Â§112; 2003 c.621 Â§31; renumbered 321.824 in 2003]

Â Â Â Â Â  321.420 [1961 c.627 Â§3; 1963 c.225 Â§1; 1971 c.654 Â§8; 1993 c.801 Â§27; 1999 c.19 Â§8; 1999 c.1078 Â§51; 2003 c.621 Â§32; renumbered 321.829 in 2003]

Â Â Â Â Â  321.421 [1993 c.801 Â§29; 1999 c.1078 Â§53; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.425 [1961 c.627 Â§4; 1977 c.892 Â§39a; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.426 [1991 c.714 Â§3; 1993 c.801 Â§39; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.430 [1961 c.627 Â§4a; 1983 c.563 Â§3; 1985 c.761 Â§19; 1993 c.98 Â§15; 1993 c.653 Â§17; 1993 c.801 Â§30; 1995 c.350 Â§4; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.432 [1987 c.551 Â§5; 1991 c.459 Â§302; 1993 c.801 Â§31; 2003 c.454 Â§71a; repealed by 2003 c.621 Â§Â§35b,35c]

Â Â Â Â Â  321.434 [1995 c.350 Â§2; repealed by 2003 c.621 Â§35]

Â Â Â Â Â  321.435 [1961 c.627 Â§6; 1963 c.86 Â§1; 1979 c.454 Â§6; 1981 c.706 Â§12; 1989 c.588 Â§2; 1991 c.459 Â§303; 1993 c.653 Â§18; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.440 [1961 c.627 Â§7; 1975 c.593 Â§20; 1977 c.870 Â§49; 1981 c.706 Â§13; 1982 s.s.1 c.16 Â§15; 1983 c.563 Â§4; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.445 [1961 c.627 Â§8; 1981 c.706 Â§14; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.450 [1961 c.627 Â§9; 1981 c.706 Â§15; 1983 c.696 Â§16; 1983 c.740 Â§96; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.455 [1961 c.627 Â§10; repealed by 1981 c.706 Â§16]

Â Â Â Â Â  321.460 [1961 c.627 Â§11; 1977 c.892 Â§40; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.465 [1961 c.627 Â§12; 1983 c.740 Â§97; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.470 [1961 c.627 Â§13; 1965 c.6 Â§13; 1967 c.115 Â§1; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  321.475 [1961 c.627 Â§14; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.480 [1961 c.627 Â§15; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.485 Eastern Oregon Timber Tax Account; deposit of tax revenues; refunds; distribution to State School Fund, Community College Support Fund and counties. (1) The revenue from the taxes imposed by ORS 321.405 to 321.487 (2001 Edition) shall be remitted by the Department of Revenue to the State Treasurer, who shall deposit it in a suspense account, separate and distinct from the General Fund, established under the provisions of ORS 293.445 that shall be known as the Eastern Oregon Timber Tax Account. Interest earned on cash balances invested by the State Treasurer shall be credited to this account. Moneys are appropriated continuously from the Eastern Oregon Timber Tax Account for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed by ORS 321.405 to 321.487 (2001 Edition) and other expenses associated with administering forest taxes and for costs incurred by the State Forestry Department in carrying out the provisions of ORS 526.425 by providing assistance to nonindustrial private forest landowners in eastern Oregon.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 291.238, the amount of moneys necessary to pay refunds of the taxes imposed under ORS 321.405 to 321.487 (2001 Edition) is appropriated continuously to the department from the suspense account referred to in subsection (1) of this section, and shall be used by the department for the payment of all refunds of taxes imposed under ORS 321.405 to 321.487 (2001 Edition) that have been audited and approved by the department. Any penalties, interest and taxes then due from the taxpayer shall be applied in that order in computing any refund, and only the balance due the taxpayer, if any, shall be refunded.

Â Â Â Â Â  (3) Moneys remaining in the Eastern Oregon Timber Tax Account following the appropriations described in subsections (1) and (2) of this section shall be distributed as follows:

Â Â Â Â Â  (a) Sixty-five percent of moneys that are derived from the harvest of timber on land subject to assessment under ORS 321.811 (8) to (11) (2001 Edition) shall be distributed as follows:

Â Â Â Â Â  (A) Ninety-three percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the State School Fund for the purposes for which State School Fund moneys may be spent.

Â Â Â Â Â  (B) Seven percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the Community College Support Fund established under ORS 341.620.

Â Â Â Â Â  (b) Thirty-five percent of moneys that are derived from the harvest of timber on land subject to assessment under ORS 321.811 (8) to (11) (2001 Edition) shall be distributed to county general funds of eastern Oregon counties.

Â Â Â Â Â  (c) The balance of the account shall be distributed as follows:

Â Â Â Â Â  (A) Ninety-three percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the State School Fund for the purposes for which State School Fund moneys may be spent.

Â Â Â Â Â  (B) Seven percent of the amount distributed under this paragraph shall be transferred to and is continuously appropriated to the Community College Support Fund established under ORS 341.620.

Â Â Â Â Â  (4)(a) Moneys that are to be distributed to eastern Oregon counties under subsection (3)(b) of this section shall be distributed to each eastern Oregon county in the proportion that the assessed value of forestland in the county in the preceding fiscal year bears to the total assessed value of forestland for the preceding fiscal year.

Â Â Â Â Â  (b) The Department of Revenue may adopt rules to further implement the distribution calculation described in this subsection.

Â Â Â Â Â  (5) All moneys distributed to counties pursuant to subsection (4) of this section are continuously appropriated to the counties to which the moneys are distributed. On or before August 15 of each fiscal year, the department shall determine the amount distributable to counties from the Eastern Oregon Timber Tax Account as of May 1 of the preceding fiscal year, and shall remit to the counties the amounts so determined. The department shall certify to the county assessor the amount remitted to the county under this subsection.

Â Â Â Â Â  (6) The amount of Eastern Oregon Timber Tax Account moneys to be transferred for a fiscal year under subsection (3)(a) and (c) of this section shall be determined as of May 1 of the fiscal year and transferred on or before May 15 of the fiscal year in which the distribution is being made.

Â Â Â Â Â  (7) A working balance may be retained in the Eastern Oregon Timber Tax Account for the payment of administrative expenses described in subsection (1) of this section. [1961 c.627 Â§16 (1), (2), (3) and (5); 1963 c.86 Â§2; 1971 c.408 Â§2; 1981 c.623 Â§8; 1985 c.759 Â§28; 1989 c.966 Â§25; 1993 c.801 Â§40; 1997 c.586 Â§2; 1999 c.19 Â§10; 1999 c.1078 Â§55; 2003 c.454 Â§72; 2003 c.621 Â§34; 2005 c.94 Â§104]

Â Â Â Â Â  Note: 321.485 is repealed December 31, 2006. See section 37, chapter 621, Oregon Laws 2003.

Â Â Â Â Â  Note: Section 38, chapter 621, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 38. Any moneys remaining in the Eastern Oregon Timber Tax Account on December 31, 2006, are transferred to the General Fund and may be used for any purpose for which General Fund moneys may be used. [2003 c.621 Â§38]

Â Â Â Â Â  321.487 Privilege tax distribution to offset operating taxes. Each year, when extending the operating taxes, as defined in ORS 310.055, of the county upon the assessment roll, the county assessor shall reduce the operating tax rate submitted by the county so as to offset the amount of revenue distributed to the county pursuant to ORS 321.485 (3)(b) against the operating taxes of the county for the current fiscal year. [1999 c.1078 Â§57; 2001 c.114 Â§46; 2001 c.509 Â§5]

Â Â Â Â Â  Note: 321.487 is repealed December 31, 2006. See section 37, chapter 621, Oregon Laws 2003.

Â Â Â Â Â  321.490 [1961 c.627 Â§16(4); 1963 c.86 Â§3; 1979 c.438 Â§6; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.495 [1961 c.627 Â§17; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.500 [1961 c.627 Â§18; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.505 [1961 c.627 Â§19; 1963 c.86 Â§4; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.510 [1961 c.627 Â§20; 1965 c.326 Â§1; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.515 [1961 c.627 Â§21; 1971 c.408 Â§3; 1991 c.459 Â§304; 1993 c.801 Â§32; repealed by 1999 c.1078 Â§86]

Â Â Â Â Â  321.520 [1961 c.627 Â§22; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  321.525 [1961 c.627 Â§23; 1963 c.86 Â§5; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.530 [1961 c.627 Â§24; 1967 c.335 Â§37; repealed by 1971 c.408 Â§4]

GENERALLY

Â Â Â Â Â  321.550 Notice of intent to harvest; rules; effect of failure to file notice. (1) No person shall harvest or cause to be harvested any timber from land in Oregon without first having notified the State Forester in writing with a copy to the Department of Revenue on forms prepared by the State Forester and the department of intent to harvest pursuant to ORS 321.005 to 321.185, 321.560 to 321.600 and 321.700 to 321.754.

Â Â Â Â Â  (2) The notification shall specify where and when the harvest will take place and the nature of the harvest and shall include maps and other data as required by the State Forester and the department. The department shall establish by rule procedures to assure the receipt of the tax returns sent out or a report of nonharvest from the person. The department shall conduct field and office audits to ascertain the correctness of any timber tax return.

Â Â Â Â Â  (3)(a) If a person fails to file a written notice as required in subsection (1) of this section with respect to any harvest over 5,000 board feet, the department shall notify the person. If, after the person has been notified, the person fails to file a written notice as required in subsection (1) of this section with respect to any subsequent harvest over 5,000 board feet, there shall be added to the amount of the timber tax required to be shown on the return as a result of the subsequent harvest a delinquency penalty of $250 for each violation occurring within a calendar year. The department shall collect the penalty in the same manner as taxes are collected.

Â Â Â Â Â  (b) No penalty shall be imposed under this subsection if a penalty for failure to file the notice with the State Forester has been imposed under ORS 527.992.

Â Â Â Â Â  (c) The delinquency penalty shall first be added to the small tract forestland timber severance tax imposed under ORS 321.700 to 321.754, if applicable to the harvest. If the small tract forestland timber severance tax is not applicable, the delinquency penalty shall be added to the forest products harvest tax imposed under ORS 321.005 to 321.185. [1985 c.759 Â§2; 1989 c.588 Â§4; 1991 c.459 Â§305; 1993 c.801 Â§41; 2003 c.454 Â§54; 2003 c.621 Â§39a]

Â Â Â Â Â  321.560 Audit of returns; interest and penalties upon failure to file return or pay tax. (1) The provisions of ORS chapters 305 and 314 as to the audit and examination of reports and returns, determination of deficiencies, liens, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, apply to the determination of taxes, penalties and interest imposed under ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, except where the context requires otherwise.

Â Â Â Â Â  (2) If a taxpayer fails to file a return required by ORS 321.045 or 321.700 to 321.754, or fails to pay a tax at the time the tax becomes due, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

Â Â Â Â Â  (3) If the failure to file a return continues for a period in excess of three months after the due date, there shall be added to the amount of tax required to be shown on the return a failure to file penalty of 20 percent of the amount of such tax. This penalty is in addition to the delinquency penalty imposed by subsection (2) of this section.

Â Â Â Â Â  (4) If all or any part of the delinquency or deficiency for which a determination is made is due to fraud or an intent to evade the provisions of ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, or the rules adopted thereunder, a penalty of 100 percent of such delinquency or deficiency shall be added, plus interest at the rate established under ORS 305.220 for each month, or any fraction thereof, computed on the full amount of the delinquency or deficiency plus penalty, from the time the return was due.

Â Â Â Â Â  (5) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax that is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax that may be lawfully claimed upon the return.

Â Â Â Â Â  (6) A delinquent tax or a deficiency shall bear interest at the rate established under ORS 305.220 for each month, or any fraction thereof, from the time the return was due. [Formerly 321.055; 1991 c.459 Â§306; 1995 c.53 Â§4; 1995 c.350 Â§5; 1995 c.650 Â§95; 2003 c.454 Â§55; 2003 c.621 Â§40a]

Â Â Â Â Â  321.570 Warrant for collection of delinquent taxes. (1) If any tax imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, or any portion of the tax, is not paid within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed, the Department of Revenue may issue a warrant, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the real and personal property of the taxpayer owning the same, found within that county, for the payment of the amount of the tax, with the added penalties, interest and cost of executing the warrant, and to return the warrant to the department and to pay to it the money collected from the sale, within 60 days after receipt of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record a copy with the county clerk, and the clerk shall immediately enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion of the tax and penalties for which the warrant is issued and the date when the copy is recorded. The amount of the warrant so recorded shall become a lien upon the title to and interest in real property of the taxpayer against which it is issued, in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff immediately shall proceed upon the warrant in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect this tax. In the execution of the warrant, such agent has the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the state had a recorded judgment against the taxpayer for the amount of the tax. [Formerly 321.075; 1989 c.625 Â§78; 2003 c.454 Â§56; 2003 c.576 Â§203; 2003 c.621 Â§41a]

Â Â Â Â Â  321.580 Effect of failure or refusal to make return. If any taxpayer neglects or refuses to make a return required to be made by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, the Department of Revenue is authorized to determine the tax due, based upon any information in its possession or that may come into its possession. The department shall give the taxpayer written notice of the tax and delinquency charges and the tax and delinquency charges shall be a lien from the time of severance. If the tax and delinquency charges are not paid within 30 days from the mailing of the notice, the department shall proceed to collect the tax in the manner provided in ORS 321.570. [Formerly 321.092; 2003 c.454 Â§57; 2003 c.621 Â§42a]

Â Â Â Â Â  321.590 [Formerly 321.095; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.600 Tax as debt; collection; limitation. All taxes, interest and penalties due and unpaid under ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754 constitute a debt due the State of Oregon and may be collected, together with interest, penalty and costs, by appropriate judicial proceeding, which remedy is in addition to all other existing remedies. However, no proceeding for the collection of taxes under ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754 shall be instituted after the expiration of six years from the date the taxes were due. [Formerly 321.105; 2003 c.454 Â§58; 2003 c.621 Â§43a]

Â Â Â Â Â  321.605 [1961 c.659 Â§2; 1963 c.60 Â§2; 1967 c.543 Â§1; 1975 c.745 Â§1; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.609 Enforcement of certain statutes by department; rules. (1) ORS 321.005 to 321.185, 321.560 to 321.600 and 321.700 to 321.754 shall be enforced and the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 and 321.700 to 321.754 shall be collected by the Department of Revenue, which shall have the power to prescribe forms and to adopt rules for the ascertainment, assessment and collection of the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754.

Â Â Â Â Â  (2) For the purpose of determining the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, the department may:

Â Â Â Â Â  (a) Require any person to furnish any information deemed necessary.

Â Â Â Â Â  (b) Examine the books, records and files of such person.

Â Â Â Â Â  (c) Subpoena and examine witnesses and administer oaths.

Â Â Â Â Â  (d) Enter upon and inspect the land of any owner of the land from which any timber has been harvested. [Formerly 321.135; 1999 c.21 Â§55; 2003 c.454 Â§59; 2003 c.621 Â§44a]

Â Â Â Â Â  321.610 [1961 c.659 Â§1; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.615 [1961 c.659 Â§3; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.617 [Formerly part of 321.620; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.618 [Formerly part of 321.620; 1973 c.237 Â§1; 1977 c.884 Â§21; 1977 c.892 Â§54b; renumbered 321.358]

Â Â Â Â Â  321.619 [Formerly part of 321.620; 1971 c.684 Â§5; 1977 c.870 Â§50; 1977 c.892 Â§27; 1977 c.893 Â§20c; renumbered 321.359]

Â Â Â Â Â  321.620 [1961 c.659 Â§4; 1965 c.191 Â§1; 1967 c.93 Â§4; 1967 c.543 Â§2; renumbered 321.617, 321.618, 321.619 and 321.621]

Â Â Â Â Â  321.621 [Formerly part of 321.620; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.622 [1961 c.659 Â§7(1), (3); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.625 [1961 c.659 Â§6(1); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.630 [1961 c.659 Â§6(2); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.635 [1961 c.659 Â§7(2); repealed by 1977 c.884 Â§32; 1977 c.892 Â§51]

Â Â Â Â Â  321.640 [1961 c.659 Â§8; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.645 [1961 c.659 Â§5(1), (2), (3), (4) and (5); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.650 [1961 c.659 Â§5(6); 1975 c.636 Â§1; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.655 [1961 c.659 Â§5(7), (8); 1967 c.78 Â§6; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.660 [1961 c.659 Â§5(9); 1965 c.6 Â§14; 1967 c.78 Â§7; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.665 [1961 c.659 Â§5(10); 1963 c.60 Â§3; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.670 [1961 c.659 Â§5(11); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.675 [1961 c.659 Â§5(12); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.680 [1961 c.659 Â§5(13); 1963 c.576 Â§39; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.682 Confidentiality of reports, returns and appraisal data. (1) Except as otherwise specifically provided by law, it shall be unlawful for the Department of Revenue or any officer or employee of the department to divulge or make known in any manner the amount of the tax or any particulars set forth or disclosed in any report or return required to be filed under ORS 321.045 or 321.741 or any appraisal data collected to make determinations of specially assessed value of forestland pursuant to ORS 321.201 to 321.222. It shall be unlawful for any person or entity to whom information is disclosed or given by the department pursuant to ORS 321.684 (2) or any other provision of state law to divulge or use such information for any purpose other than that specified in the provisions of law authorizing the use or disclosure. No subpoena or judicial order shall be issued compelling the department or any of its officers or employees, or any person who has acquired information pursuant to ORS 321.684 (2) or any other provision of state law, to divulge or make known the amount of tax or any particulars set forth or disclosed in any report or return except where the taxpayerÂs liability for timber tax is to be adjudicated by the court from which such process issues.

Â Â Â Â Â  (2) As used in this section, Âofficer,Â ÂemployeeÂ or ÂpersonÂ includes an authorized representative of the officer, employee or person, or any former officer, employee or person, or an authorized representative of such former officer, employee or person. [1989 c.1083 Â§18; 2001 c.860 Â§26; 2003 c.454 Â§60; 2003 c.621 Â§45a]

Â Â Â Â Â  321.684 Authority of department to make certain disclosures. (1) The Department of Revenue may:

Â Â Â Â Â  (a) Furnish to any taxpayer or authorized representative, upon request of the taxpayer or authorized representative, a copy of the taxpayerÂs forest products harvest tax report or return required by ORS 321.045 or 321.741 that is filed with the department for any year, or a copy of any report filed by the taxpayer in connection with the return.

Â Â Â Â Â  (b) Publish a list of taxpayers who are entitled to unclaimed tax refunds.

Â Â Â Â Â  (c) Publish statistics classified so as to prevent the identification of taxable value or any particulars contained in any report or return.

Â Â Â Â Â  (d) Disclose a taxpayerÂs name, address and Social Security number or employer identification number to the extent necessary in connection with the processing and mailing of forms for any report or return required in the administration of ORS 321.045 and 321.741.

Â Â Â Â Â  (e) Disclose to the State Forester, upon request of the forester, for the purpose of soliciting nominations and recommendations referred to in ORS 526.610, the names of producers meeting producer class qualifications established under ORS 526.610 who filed forest products harvest tax returns.

Â Â Â Â Â  (f) Disclose appraisal data collected to make determinations of specially assessed value of forestland under ORS 321.201 to 321.222 to any member of a forestland value advisory committee the department has convened under ORS 321.213.

Â Â Â Â Â  (2) The department also may disclose and give access to information described in ORS 321.682 to:

Â Â Â Â Â  (a) The Commissioner of Internal Revenue or authorized representative, for tax purposes only.

Â Â Â Â Â  (b) The United States Forest Service, Bureau of Land Management and the State Forestry Department pursuant to their regulatory programs and for investigative purposes related to timber theft.

Â Â Â Â Â  (c) The Attorney General, assistants and employees in the Department of Justice or other legal representative of the State of Oregon, to the extent the department considers disclosure or access necessary for the performance of the duties of advising or representing the department pursuant to ORS 321.045 and 321.741.

Â Â Â Â Â  (d) Employees of the State of Oregon, other than the Department of Revenue or Department of Justice, to the extent the department considers disclosure or access necessary for such employees to perform their duties under contracts or agreements between the department and any other department, agency or subdivision of the State of Oregon in the departmentÂs administration of the tax laws.

Â Â Â Â Â  (e) The Legislative Revenue Officer or the authorized representative of the Legislative Revenue Officer upon compliance with ORS 173.850. The officer or representative may not remove from the premises of the department any materials that would reveal the identity of any taxpayer or any other person or the volume of harvest and value reported on individual returns and reports.

Â Â Â Â Â  (f) Any agency of the State of Oregon, or any person, or any officer or employee of the agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State as Auditor of Public Accounts under section 2, Article VI of the Constitution of the State of Oregon.

Â Â Â Â Â  (3) Each officer or employee of the department and each person described or referred to in subsection (2)(b) to (f) of this section to whom disclosure or access to the tax information is given under subsection (2) of this section or any other provision of state law, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of ORS 321.682 and 321.686 relating to penalties for the violation of ORS 321.682, and shall, as a condition of employment or performance of duties, execute a certificate for the department, in a form prescribed by the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of ORS 321.682. [1989 c.1083 Â§19; 1991 c.949 Â§24; 1993 c.653 Â§22; 1995 c.225 Â§1; 1999 c.1078 Â§81; 2001 c.860 Â§27; 2003 c.423 Â§8; 2003 c.454 Â§61; 2003 c.621 Â§46; 2005 c.94 Â§105]

Â Â Â Â Â  321.686 Penalty for violation of ORS 321.682. Violation of ORS 321.682 is subject to a fine not exceeding $5,000 or, if committed by an officer or employee of the state, dismissal or removal from office or employment, or both fine and dismissal or removal from office or employment. [1989 c.1083 Â§20; 2005 c.94 Â§106]

SMALL TRACT FORESTLAND PROGRAM

Â Â Â Â Â  321.700 Definitions for ORS 321.700 to 321.754. As used in ORS 321.700 to 321.754:

Â Â Â Â Â  (1) ÂCommon ownershipÂ means direct ownership by one or more individuals or ownership by a corporation, partnership, association or other entity in which an individual owns a majority interest.

Â Â Â Â Â  (2) ÂContiguousÂ means having a common boundary that is greater than a single point.

Â Â Â Â Â  (3) ÂContiguous parcelsÂ:

Â Â Â Â Â  (a) Includes parcels separated by public or county roads, state highways, nonnavigable streams or nonnavigable rivers.

Â Â Â Â Â  (b) Does not include parcels that are separated by an interstate highway, a navigable stream or a navigable river, unless there is an underpass, a bridge or another direct access between the separated parcels.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (5) ÂEastern OregonÂ means that portion of the State of Oregon lying east of a line beginning at the intersection of the northern boundary of the state and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the state.

Â Â Â Â Â  (6) ÂForestlandÂ means land that meets the definition of forestland under ORS 321.257 if the land is located in western Oregon or land that meets the definition of forestland in ORS 321.805 if located in eastern Oregon.

Â Â Â Â Â  (7) ÂHarvestÂ means the point at which timber that has been cut, severed or removed for purposes of sale or use is first measured in the ordinary course of business as determined by reference to common practice in the timber industry.

Â Â Â Â Â  (8) ÂLand classÂ means a forestland land class described in ORS 321.210 or eastern Oregon forestland.

Â Â Â Â Â  (9) ÂOwner of timberÂ has the meaning given that term in ORS 321.005.

Â Â Â Â Â  (10) ÂParcelÂ means a quantity of land that is capable of being described in a single description by a closed traverse, as one or more subsections or sections of a township, as one or more lots, blocks or tracts in a subdivision or as one or more tax lots.

Â Â Â Â Â  (11) ÂSmall tract forestlandÂ means forestland subject to assessment under ORS 321.700 to 321.754 and from which the harvesting of timber is subject to severance taxation under ORS 321.700 to 321.754.

Â Â Â Â Â  (12) ÂTaxpayerÂ means the owner of timber at time of harvest.

Â Â Â Â Â  (13) ÂTimberÂ includes logs that are capable of being measured in board feet and that meet or exceed minimum sawmill grade and other forest products determined by the Department of Revenue by rule.

Â Â Â Â Â  (14) ÂUnit of proper measurementÂ means any unit of measurement commonly used in the timber industry for measuring timber and harvested timber products.

Â Â Â Â Â  (15) ÂWestern OregonÂ means that portion of the State of Oregon lying west of a line beginning at the intersection of the northern boundary of the state and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the state. [2003 c.454 Â§1]

Â Â Â Â Â  321.703 Legislative findings and declarations. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Oregon forests are dynamic ecosystems that make vital contributions to all Oregonians. Environmental benefits of forests include habitats for diverse life forms, clean and oxygenated air, clean, filtered and recycled water and stabilized productive soil. Economic benefits of forests include renewable raw material for paper and wood products used by everyone in daily living. Social benefits of forests include scenic landscapes and vistas, open space, solitude and outdoor recreation.

Â Â Â Â Â  (b) Healthy productive forests provide a sustainable flow of goods, services, values and products.

Â Â Â Â Â  (c) Private family and nonindustrial forestlands are important parts of the forest resource base of this state. Private family and nonindustrial forestlands make major contributions to the economy of this state and provide many other social and environmental benefits.

Â Â Â Â Â  (d) Because of the wide array of management goals and objectives that apply to private family and nonindustrial forestlands, these forestlands provide a great range of valuable forest diversity across the landscape of this state.

Â Â Â Â Â  (e) Many lower gradient streams, which are key components of numerous watersheds and are extremely important for some aquatic species, flow through private family and nonindustrial forestlands.

Â Â Â Â Â  (f) The interests of this state, its citizens and future citizens are best served by sustainable forest practices and taxing policies that encourage maintaining and establishing diverse forest resources for watersheds, commerce, recreation and stabilized employment levels. These practices and policies prevent shifts in population and encourage the processing of forest products within Oregon.

Â Â Â Â Â  (g) Timber on private land that is managed on a sustainable basis should be treated as a crop and not taxed as real property.

Â Â Â Â Â  (h) A tax imposed at the time of harvest coincides with the cash flow of small timber operations and recognizes the hazards and uncertainties involved in growing a long-term timber crop on a sustainable basis.

Â Â Â Â Â  (2) The Legislative Assembly declares the purposes of the small tract forestland tax option program established under ORS 321.700 to 321.754 are to:

Â Â Â Â Â  (a) Impose property taxes on forestland values that are annually determined and adjusted as described in ORS 321.201 to 321.222 and then specially assessed; and

Â Â Â Â Â  (b) Impose a severance tax on the harvesting of timber from small tract forestland in order to:

Â Â Â Â Â  (A) Recognize the long-term nature of the forest crop and foster the public policy of this state to encourage the growing and harvesting of timber;

Â Â Â Â Â  (B) Protect the public welfare by ensuring that the citizens of this state and future generations will have the benefits to be derived from the continuous production of forest products from privately held small tract forestland;

Â Â Â Â Â  (C) Promote the public policy of this state to encourage forestry and the restocking of forestlands in order to provide present and future benefits, including but not limited to water supply enhancement, erosion prevention, wildlife habitat, scenic and recreational opportunities and needed forest products;

Â Â Â Â Â  (D) Produce revenues for local taxing districts;

Â Â Â Â Â  (E) Match the incidence of taxation with the realization of the economic benefits of harvest; and

Â Â Â Â Â  (F) Encourage the establishment of new forests on denuded, nonstocked or underproducing forestland. [2003 c.454 Â§2]

Â Â Â Â Â  321.705 [1961 c.714 Â§1; 1977 c.892 Â§41; 1977 c.893 Â§1a; 1979 c.553 Â§1; 1997 c.586 Â§3; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.706 Application for small tract forestland qualification; contents; filing deadlines; review; appeal. (1) An owner of forestland seeking to have the forestland qualified under ORS 321.700 to 321.754 shall apply to the county assessor of the county in which the forestland is located for qualification of the forestland as small tract forestland. If the forestland to be qualified is located in more than one county, the owner shall apply for qualification to the county assessor of each county in which the forestland is located.

Â Â Â Â Â  (2) An application shall be made on a form prescribed by the Department of Revenue and supplied by the county assessor that contains:

Â Â Â Â Â  (a) The name and address of the forestland owner;

Â Â Â Â Â  (b) The taxpayer identification number of the forestland owner;

Â Â Â Â Â  (c) A statement listing the county and containing a description sufficient to identify the location of all land for which small tract forestland qualification is sought;

Â Â Â Â Â  (d) A statement describing the uses of the land for which qualification as small tract forestland is sought;

Â Â Â Â Â  (e) A statement indicating the extent to which the land that has been the subject of the application has been platted under ORS chapter 92;

Â Â Â Â Â  (f) The total acreage of Oregon forestland owned or held in common ownership by the owner;

Â Â Â Â Â  (g) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.707 upon disqualification of small tract forestland;

Â Â Â Â Â  (h) An affirmation that the statements contained in the application are true; and

Â Â Â Â Â  (i) Any other relevant information the department may prescribe.

Â Â Â Â Â  (3) The applicant shall file the application with the county assessor on or before the later of:

Â Â Â Â Â  (a) April 1 of the first assessment year for which the forestland is to be qualified as small tract forestland;

Â Â Â Â Â  (b) In the case of land that is omitted property, within 30 days of the notice of assessment of the property as omitted property; or

Â Â Â Â Â  (c) December 15 of the first assessment year for which the forestland is to be qualified as small tract forestland if:

Â Â Â Â Â  (A) For the prior assessment year the land was highest and best use forestland; and

Â Â Â Â Â  (B) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

Â Â Â Â Â  (4) The county assessor shall review an application and qualify the forestland under ORS 321.700 to 321.754 if the land meets the qualifications for small tract forestland under ORS 321.709.

Â Â Â Â Â  (5) Land that qualifies as small tract forestland is also disqualified from any other special assessment program as of the tax year for which the land first qualifies as small tract forestland.

Â Â Â Â Â  (6) An application shall be deemed approved unless, within three months of the date the application was made or before August 15 of the year in which the application was filed, whichever is later, the county assessor notifies the applicant in writing that the application has been wholly or partially denied.

Â Â Â Â Â  (7) A taxpayer may appeal the decision of the county assessor to wholly or partially deny an application for small tract forestland qualification to the tax court in the time and manner prescribed under ORS 305.404 to 305.560.

Â Â Â Â Â  (8) In the case of property that qualifies as small tract forestland, the county assessor shall send to the department a written notification of the qualification and a copy of the application. [2003 c.454 Â§3; 2005 c.400 Â§5]

Â Â Â Â Â  Note: Section 6, chapter 400, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. The amendments to ORS 308A.703, 308A.707, 321.706, 321.716 and 321.719 by sections 1 to 5 of this 2005 Act apply to tax years beginning on or after July 1, 2005, and to small tract forestland assessment disqualifications occurring on or after January 1, 2005. [2005 c.400 Â§6]

Â Â Â Â Â  321.709 Small tract forestland qualification requirements. (1) To qualify for small tract forestland assessment under ORS 321.700 to 321.754 for each tax year:

Â Â Â Â Â  (a) The owner of the land that is the subject of an application filed under ORS 321.706 must own or hold common ownership interest in at least 10 acres of Oregon forestland but less than 5,000 acres of Oregon forestland;

Â Â Â Â Â  (b) The land that is the subject of the application must constitute all forestland within a single tax lot and all forestland within contiguous parcels owned or held in common ownership by the owner; and

Â Â Â Â Â  (c) The forestland that is the subject of the application must meet minimal stocking and species requirements applicable to forestland under rules adopted by the Department of Revenue.

Â Â Â Â Â  (2)(a) Whether land qualifies for small tract forestland assessment shall be determined as of January 1 of each assessment year.

Â Â Â Â Â  (b) If land qualified for small tract forestland assessment under this section as of January 1 of an assessment year but is disqualified from small tract forestland assessment prior to July 1 of the same assessment year, the land shall be assessed as provided under ORS 308.146 or as otherwise provided by law.

Â Â Â Â Â  (c) If land qualified for small tract forestland assessment under this section as of January 1 of an assessment year but ceases to meet the qualifications for small tract forestland assessment on or after July 1, the land shall continue to be assessed as small tract forestland for the current tax year.

Â Â Â Â Â  (d) The land that is the subject of the application must not have been disqualified from small tract forestland assessment under ORS 321.700 to 321.754 for any of the five tax years preceding the year for which small tract forestland assessment is sought under this section.

Â Â Â Â Â  (3) For each year that land qualifies for small tract forestland assessment, the county assessor shall enter the notation Âpotential additional tax liabilityÂ on the assessment and tax roll. [2003 c.454 Â§4]

Â Â Â Â Â  321.710 [1961 c.714 Â§2; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.712 Circumstances under which notification is required; disqualification for failure to notify. (1) An owner of small tract forestland shall notify the county assessor:

Â Â Â Â Â  (a) When the owner acquires, either directly or through common ownership, one or more tax lots that are contiguous to small tract forestland owned or held in common ownership by the owner;

Â Â Â Â Â  (b) When the owner acquires, either directly or through common ownership, additional forestland that results in the ownerÂs owning or holding in common ownership more than 5,000 acres of Oregon forestland;

Â Â Â Â Â  (c) When the owner sells, either directly or through common ownership, small tract forestland that results in the ownerÂs owning or holding in common ownership less than 10 acres of Oregon forestland; or

Â Â Â Â Â  (d) When there is a change in use of any portion of small tract forestland to a use that is not a forestland use.

Â Â Â Â Â  (2) The notification under subsection (1) of this section must be made in writing.

Â Â Â Â Â  (3) The county assessor may disqualify small tract forestland if the assessor discovers an acquisition, sale or change in use described in subsection (1) of this section for which the owner did not give written notification as required under this section.

Â Â Â Â Â  (4) The county assessor shall send a copy of any notification made under this section and received by the assessor to the Department of Revenue. [2003 c.454 Â§5]

Â Â Â Â Â  321.715 [1961 c.714 Â§9; 1975 c.617 Â§3; 1997 c.541 Â§400; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.716 Disqualification; requalification under certain circumstances; notice; automatic qualification as forestland. (1) The county assessor shall disqualify land as small tract forestland upon:

Â Â Â Â Â  (a) Sale or transfer of the small tract forestland;

Â Â Â Â Â  (b) Discovery by the assessor that the land is no longer forestland;

Â Â Â Â Â  (c) The ownerÂs owning or holding in common ownership more than 5,000 acres of Oregon forestland;

Â Â Â Â Â  (d) The ownerÂs owning or holding in common ownership less than 10 acres of Oregon forestland;

Â Â Â Â Â  (e) Written notice from the State Forestry Department that the land no longer meets the stocking and species requirements applicable to small tract forestland under rules adopted by the Department of Revenue;

Â Â Â Â Â  (f) The landÂs qualifying for another special assessment listed in ORS 308A.706 (1)(d)(A), (B) or (F); or

Â Â Â Â Â  (g) The recording of a subdivision plat under ORS chapter 92 that subdivides the land.

Â Â Â Â Â  (2) If, pursuant to subsection (1)(g) of this section, the county assessor disqualifies small tract forestland upon the recording of a subdivision plat, the land may requalify for small tract forestland assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remains due and owing as a result of the disqualification;

Â Â Â Â Â  (b) Submission of an application for small tract forestland assessment under ORS 321.706 and approval of the application by the county assessor; and

Â Â Â Â Â  (c) Compliance with any applicable local government zoning ordinances governing minimum lot or parcel acreage for forest use.

Â Â Â Â Â  (3)(a) If a sale or transfer of small tract forestland is the basis for disqualification under subsection (1)(a) of this section, the land may not be disqualified until 30 days after the county assessor issues a notice of intent to disqualify to the purchaser or transferee of the small tract forestland. The assessor shall issue a notice of intent to disqualify within 15 months after the date of the sale or transfer.

Â Â Â Â Â  (b) The land shall automatically qualify for special assessment under ORS 321.257 to 321.390 or 321.805 to 321.855, whichever is applicable, unless the assessor determines that the land does not constitute forestland.

Â Â Â Â Â  (4) Upon disqualification of land under subsection (1) of this section, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [2003 c.454 Â§6; 2005 c.400 Â§1]

Â Â Â Â Â  Note: See note under 321.706.

Â Â Â Â Â  321.719 Continued qualification as small tract forestland following sale or transfer; requirements; late filing procedure and fee. (1) Notwithstanding ORS 321.716 (1)(a), if the sale or transfer of small tract forestland is to a person who, following the date of the sale or transfer, does not own or hold in common ownership less than 10 acres or 5,000 acres or more of forestland in Oregon, the sold or transferred forestland may remain small tract forestland, if:

Â Â Â Â Â  (a) Within 30 days after the date the county assessor issues the notice of intent to disqualify under ORS 321.716, the purchaser or transferee has applied for continued qualification of the small tract forestland;

Â Â Â Â Â  (b) The purchaser or transferee is otherwise eligible to be an owner of small tract forestland under ORS 321.700 to 321.754; and

Â Â Â Â Â  (c) Any forestland owned or held in common ownership by the purchaser or transferee that is a contiguous parcel to the purchased or transferred forestland is:

Â Â Â Â Â  (A) Qualified as small tract forestland or is the subject of an application for qualification under ORS 321.706; or

Â Â Â Â Â  (B) Included as part of the application for continued qualification filed under this section, and the additional information required in an application for qualification of small tract forestland under ORS 321.706 is included in the application for continued qualification filed under this section.

Â Â Â Â Â  (2)(a) A purchaser or transferee described in subsection (1) of this section shall apply for continued qualification to the county assessor of the county in which the forestland that is the subject of the sale or transfer is located. If the forestland is located in more than one county, the purchaser or transferee shall apply for continued qualification to the county assessor of each county in which the forestland is located.

Â Â Â Â Â  (b) The application shall be on a form prescribed by the Department of Revenue and supplied by the county assessor that contains:

Â Â Â Â Â  (A) The name and address of the seller or transferor of the small tract forestland;

Â Â Â Â Â  (B) The name, address and taxpayer identification number of the purchaser or transferee of the small tract forestland;

Â Â Â Â Â  (C) A statement listing the county and containing a description sufficient to identify the location of the small tract forestland being purchased or transferred;

Â Â Â Â Â  (D) A statement listing the county and containing a description sufficient to identify the location of all parcels of land owned or held in common ownership by the purchaser or transferee that are contiguous to the small tract forestland that is being purchased or transferred;

Â Â Â Â Â  (E) The total acreage of Oregon forestland owned or held in common ownership by the purchaser or transferee;

Â Â Â Â Â  (F) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.707;

Â Â Â Â Â  (G) An affirmation that the statements contained in the application are true; and

Â Â Â Â Â  (H) Any other relevant information the department may prescribe.

Â Â Â Â Â  (3) The assessor shall review the application and grant the continued qualification of the land as small tract forestland following the sale or transfer if the purchaser or transferee satisfies the requirements of subsection (1) of this section.

Â Â Â Â Â  (4)(a) If the application for continued qualification is filed prior to July 1 of the assessment year, the assessor shall process the application for continued qualification for the tax year beginning that July 1.

Â Â Â Â Â  (b) If the notice of intent to disqualify is issued on or after June 1 of the assessment year, the assessor may not disqualify the land as small tract forestland for the tax year beginning July 1, and shall process the application for continued qualification for the tax year beginning the next succeeding July 1.

Â Â Â Â Â  (c) An application for continued qualification shall be deemed approved unless, within three months of the date the application was made or before August 15 of the year in which the application was filed, whichever is later, the county assessor notifies the purchaser or transferee in writing that the application has been wholly or partially denied.

Â Â Â Â Â  (5) A purchaser or transferee may appeal the decision of the county assessor to wholly or partially deny an application for continued qualification to the tax court in the time and manner prescribed under ORS 305.404 to 305.560.

Â Â Â Â Â  (6) In the case of an application for continued qualification that is approved by the county assessor, the assessor shall send a written notification of the approval and a copy of the application to the department.

Â Â Â Â Â  (7) For purposes of computing additional taxes under ORS 308A.707, upon a subsequent disqualification of small tract forestland that is granted continued qualification under this section, the small tract forestland is considered to have been subject to small tract forestland assessment without interruption from the period before the sale or transfer to the date of subsequent disqualification from small tract forestland assessment.

Â Â Â Â Â  (8) Notwithstanding subsection (1) of this section, a purchaser or transferee of small tract forestland may file an application for continued qualification of the small tract forestland after the date prescribed in subsection (1) of this section if:

Â Â Â Â Â  (a) The application is filed on or before December 15 of the first tax year for which the forestland would otherwise be disqualified from small tract forestland assessment; and

Â Â Â Â Â  (b) The applicant pays a $200 late filing fee at the time the application is filed. [2003 c.621 Â§109; 2005 c.400 Â§2]

Â Â Â Â Â  Note: See note under 321.706.

Â Â Â Â Â  321.720 [1961 c.714 Â§3; 1969 c.326 Â§5; 1975 c.617 Â§1; 1977 c.892 Â§42; 1977 c.893 Â§3; 1979 c.787 Â§1; 1985 c.157 Â§2; 1991 c.459 Â§307; 1997 c.541 Â§397; 1997 c.586 Â§4; 2001 c.816 Â§5; 2001 c.860 Â§6; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.721 [1975 c.617 Â§2; repealed by 1991 c.459 Â§321]

Â Â Â Â Â  321.722 Valuation. (1) Small tract forestland shall have a specially assessed value per acre:

Â Â Â Â Â  (a) Equal to 20 percent of the specially assessed value per acre determined under ORS 321.354, if located in western Oregon; or

Â Â Â Â Â  (b) Equal to 20 percent of the specially assessed value per acre determined under ORS 321.833, if located in eastern Oregon.

Â Â Â Â Â  (2) For each land class, the maximum assessed value per acre of small tract forestland shall equal 103 percent of the small tract forestland assessed value per acre for the preceding tax year or 100 percent of the small tract forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (3) The county assessor shall compute the assessed value of small tract forestland by multiplying the acreage of the small tract forestland in each land class by the lesser of:

Â Â Â Â Â  (a) The specially assessed value per acre; or

Â Â Â Â Â  (b) The maximum assessed value per acre.

Â Â Â Â Â  (4) If the small tract forestland being assessed consists of different land classes, the assessed value of the small tract forestland shall be the sum of the assessed values computed for each land class under subsection (3) of this section. [2003 c.454 Â§7]

Â Â Â Â Â  321.725 [1961 c.714 Â§4; 1969 c.326 Â§1; 1971 c.684 Â§1; 1975 c.617 Â§6; 1977 c.893 Â§6; 1979 c.553 Â§2; 1983 c.745 Â§1; 1997 c.586 Â§5; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.726 Severance tax upon harvest from small tract forestland. (1) A severance tax is imposed at the time of the harvest of timber from small tract forestland.

Â Â Â Â Â  (2) The tax is imposed on the owner of timber at the time of harvest, and remains a liability of the owner of timber until paid.

Â Â Â Â Â  (3) The tax is imposed at the rate of:

Â Â Â Â Â  (a) $3.89 per thousand feet, board measure, of timber harvested in western Oregon; or

Â Â Â Â Â  (b) $3.03 per thousand feet, board measure, of timber harvested in eastern Oregon.

Â Â Â Â Â  (4) The tax shall be imposed on the net volume of timber harvested, determined by unit of proper measurement for the kind of timber, species, quality class, grade or product harvested.

Â Â Â Â Â  (5) For calendar years beginning on or after January 1, 2005, the tax rates imposed under subsection (3) of this section shall be indexed as follows:

Â Â Â Â Â  (a) For the rate that applies to the harvest of timber from small tract forestland in western Oregon, the tax rate applicable to the harvest of timber from small tract forestland in western Oregon for the previous calendar year shall be multiplied by the ratio of the average assessed value per acre of small tract forestland in western Oregon for the property tax year in which the current calendar year begins over the average assessed value per acre of small tract forestland in western Oregon for the previous property tax year. For purposes of this paragraph, the average assessed value per acre of small tract forestland in western Oregon is determined by adding the assessed values per acre of small tract forestland for each land class in western Oregon and dividing that number by the number of land classes in western Oregon.

Â Â Â Â Â  (b) For the rate that applies to the harvest of timber from small tract forestland in eastern Oregon, the tax rate applicable to the harvest of timber from small tract forestland in eastern Oregon for the previous calendar year shall be multiplied by the ratio of the assessed value per acre of small tract forestland in eastern Oregon for the property tax year in which the current calendar year begins over the assessed value per acre of small tract forestland in eastern Oregon for the previous property tax year.

Â Â Â Â Â  (6) The tax imposed under this section does not apply to an owner of forestland totaling 5,000 acres or more that, on or after July 1 of an assessment year, acquires ownership of small tract forestland and harvests timber from the acquired small tract forestland. [2003 c.454 Â§9]

Â Â Â Â Â  321.727 [1977 c.893 Â§8; 1997 c.586 Â§6; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.730 [1961 c.714 Â§Â§6,14; 1967 c.619 Â§1; 1969 c.326 Â§2; 1971 c.684 Â§2; 1977 c.893 Â§9; 1979 c.553 Â§3; 1985 c.157 Â§3; 1991 c.459 Â§308; 1991 c.854 Â§1; 1997 c.541 Â§402; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.731 [1991 c.854 Â§2; repealed by 2001 c.114 Â§47]

Â Â Â Â Â  321.732 [1977 c.893 Â§12; 1979 c.553 Â§4; 1991 c.854 Â§3; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.733 Severance tax returns. (1) The Department of Revenue shall mail a severance tax return form to an owner of timber harvested from lands assessed as small tract forestland, as shown on a State Forestry Department Notification of Operations permit issued during a calendar year.

Â Â Â Â Â  (2) Any owner of timber receiving a severance tax return mailed by the Department of Revenue shall complete the return and submit the return to the department within the time prescribed in ORS 321.741, even if the owner of timber has not incurred severance tax liability during the calendar year. [2003 c.454 Â§11]

Â Â Â Â Â  321.735 [1961 c.714 Â§5; 1963 c.582 Â§1; 1965 c.371 Â§1; 1967 c.619 Â§2; 1969 c.326 Â§3; repealed by 1979 c.553 Â§11]

Â Â Â Â Â  321.737 [1979 c.553 Â§4b; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.740 [1961 c.714 Â§7; 1967 c.34 Â§3; repealed by 1991 c.854 Â§5]

Â Â Â Â Â  321.741 Due dates for severance tax return and payment. (1) The severance tax imposed under ORS 321.726 is due and payable annually on or before the last day of January of each year with respect to all timber harvested during the previous calendar year.

Â Â Â Â Â  (2) At the time at which the severance tax is paid and on or before the last day of January of each year, each taxpayer who has harvested any timber during the previous calendar year shall prepare a return on a form prescribed by the Department of Revenue showing the amounts and kinds of timber harvested for the previous calendar year, the amount of tax for which the taxpayer is liable for harvesting during the previous calendar year and any other information that the department considers necessary to correctly determine the tax due and shall mail or deliver the return, together with a remittance for the unpaid balance of the tax, to the department. The return shall be signed and certified by the taxpayer or a duly authorized agent of the taxpayer, as provided in ORS 305.810. The department may allow, upon written application made on or before the last day of January, further time not exceeding 30 days for filing a return. The tax shall be delinquent if not paid by the last day of January, regardless of any extension of time for filing the return.

Â Â Â Â Â  (3) All severance tax payments received under ORS 321.700 to 321.754 shall be credited first to penalty and then to interest accrued on the tax being paid and then to the tax.

Â Â Â Â Â  (4) A taxpayer incurring less than $10 total severance tax liability under ORS 321.700 to 321.754 in any calendar year is excused from the payment of the tax but is required to file a return. [2003 c.454 Â§10]

Â Â Â Â Â  321.745 [1961 c.714 Â§8; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.746 Severance tax revenues. (1) Revenue from the severance tax imposed in western Oregon under ORS 321.726 shall be paid over by the Department of Revenue to the State Treasurer and deposited in a suspense account established under ORS 293.445. After the payment of refunds, the balance of the suspense account shall be transferred to the Western Oregon Timber Severance Tax Fund established under ORS 321.751.

Â Â Â Â Â  (2) Revenue from the severance tax imposed in eastern Oregon under ORS 321.726 shall be paid over by the Department of Revenue to the State Treasurer and deposited in a suspense account established under ORS 293.445. After the payment of refunds, the balance of the suspense account shall be transferred to the Eastern Oregon Timber Severance Tax Fund established under ORS 321.754. [2003 c.454 Â§12]

Â Â Â Â Â  321.747 [1983 c.745 Â§4; 1991 c.459 Â§310; 1997 c.541 Â§397a; 1997 c.586 Â§7; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.750 [1961 c.714 Â§11; 1963 c.582 Â§2; 1965 c.371 Â§2; 1971 c.684 Â§3; 1977 c.892 Â§43; repealed by 1979 c.553 Â§11]

Â Â Â Â Â  321.751 Western Oregon Timber Severance Tax Fund; revenue distribution. (1) The Western Oregon Timber Severance Tax Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Western Oregon Timber Severance Tax Fund shall be retained by the Western Oregon Timber Severance Tax Fund.

Â Â Â Â Â  (2) Moneys are continuously appropriated from the Western Oregon Timber Severance Tax Fund for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed under ORS 321.700 to 321.754.

Â Â Â Â Â  (3) A working balance may be retained in the Western Oregon Timber Severance Tax Fund for the payment of expenses described in subsection (2) of this section. The balance of the Western Oregon Timber Severance Tax Fund, as of May 1 of each calendar year, shall be distributed as follows:

Â Â Â Â Â  (a) 60.5 percent to the State School Fund established under ORS 327.008. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (b) 4.5 percent to the Community College Support Fund established under ORS 341.620. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (c) 35 percent to the Department of Revenue for further distribution to the counties of this state that are located in western Oregon. Moneys distributed to the department under this paragraph are continuously appropriated to the department for the purpose of making the payments to counties described in this paragraph. A distribution to the department made under this paragraph shall be made on or before August 15 of the year. Each countyÂs share of the distribution made under this paragraph shall equal the proportion of the assessed value of all small tract forestland in western Oregon that is located in that county. A distribution made by the department to a county under this paragraph shall be deposited in the county general fund. [2003 c.454 Â§13]

Â Â Â Â Â  321.754 Eastern Oregon Timber Severance Tax Fund; revenue distribution. (1) The Eastern Oregon Timber Severance Tax Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Eastern Oregon Timber Severance Tax Fund shall be retained by the Eastern Oregon Timber Severance Tax Fund.

Â Â Â Â Â  (2) Moneys are continuously appropriated from the Eastern Oregon Timber Severance Tax Fund for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed under ORS 321.700 to 321.754.

Â Â Â Â Â  (3) A working balance may be retained in the Eastern Oregon Timber Severance Tax Fund for the payment of expenses described in subsection (2) of this section. The balance of the Eastern Oregon Timber Severance Tax Fund, as of May 1 of each calendar year, shall be distributed as follows:

Â Â Â Â Â  (a) 60.5 percent to the State School Fund established under ORS 327.008. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (b) 4.5 percent to the Community College Support Fund established under ORS 341.620. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (c) 35 percent to the Department of Revenue for further distribution to the counties of this state that are located in eastern Oregon. Moneys distributed to the department under this paragraph are continuously appropriated to the department for the purpose of making the payments to counties described in this paragraph. A distribution to the department made under this paragraph shall be made on or before August 15 of the year. Each countyÂs share of the distribution made under this paragraph shall equal the proportion of the assessed value of all small tract forestland in eastern Oregon that is located in that county. A distribution made by the department to a county under this paragraph shall be deposited in the county general fund. [2003 c.454 Â§14]

Â Â Â Â Â  Note: Sections 17 and 18, chapter 454, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 17. (1) The Department of Revenue shall study the taxation of timber harvested from small tract forestland for the period January 1, 2004, through December 31, 2008, and the indexing of severance tax rates during that period to ensure that the indexed severance tax rates accurately reflect the proportion of each forestland land class that is qualified as small tract forestland.

Â Â Â Â Â  (2) The department shall report the results of its study to those committees of the Seventy-fifth Legislative Assembly having jurisdiction over revenue and tax matters. The report must be made on or before February 1, 2009. [2003 c.454 Â§17]

Â Â Â Â Â  Sec. 18. (1) The Department of Revenue shall take appropriate action to inform owners of Oregon forestland of 5,000 acres or less of the availability and effects of qualification in the small tract forestland tax option program established under sections 1 to 14 of this 2003 Act [321.700 to 321.754].

Â Â Â Â Â  (2) This section is repealed June 30, 2008. [2003 c.454 Â§18]

Â Â Â Â Â  321.755 [1961 c.714 Â§12; 1963 c.576 Â§40; repealed by 1979 c.553 Â§11]

Â Â Â Â Â  321.760 [1961 c.714 Â§10; 1969 c.326 Â§4; 1971 c.684 Â§4; 1975 c.617 Â§7; 1977 c.892 Â§44; 1977 c.893 Â§10a; 1979 c.350 Â§16; 1979 c.553 Â§5a; 1981 c.419 Â§8; 1981 c.791 Â§11; 1983 c.745 Â§2; 1985 c.157 Â§1; 1991 c.459 Â§311; 1991 c.854 Â§4; 1993 c.801 Â§42; 1995 c.79 Â§177; 1997 c.586 Â§8; 1999 c.314 Â§69; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.761 [1991 c.459 Â§311b; repealed by 1991 c.459 Â§311b(2)]

Â Â Â Â Â  321.763 [2001 c.816 Â§7; 2003 c.454 Â§80; 2003 c.621 Â§48a; repealed by 2003 c.454 Â§83 and 2003 c.621 Â§51]

Â Â Â Â Â  321.765 [1961 c.714 Â§13; 1965 c.6 Â§15; 1977 c.870 Â§60; 1977 c.893 Â§13a; 1979 c.553 Â§6; 1991 c.459 Â§312; 1997 c.541 Â§401; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.770 [1975 c.617 Â§5; repealed by 1977 c.893 Â§19]

Â Â Â Â Â  321.795 [1983 c.543 Â§1; 1991 c.459 Â§313; 1999 c.314 Â§42; renumbered 308A.727 in 1999]

SPECIAL ASSESSMENT OF EASTERN OREGON FORESTLAND

Â Â Â Â Â  321.805 Definitions for ORS 321.805 to 321.855. As used in ORS 321.805 to 321.855, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCultured Christmas treesÂ means trees:

Â Â Â Â Â  (a) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

Â Â Â Â Â  (b) Of a marketable species;

Â Â Â Â Â  (c) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agriculture Marketing Services of the United States Department of Agriculture; and

Â Â Â Â Â  (d) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control, and basal pruning, fertilizing, insect and disease control, stump culture, soil cultivation or irrigation.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂEastern OregonÂ means that portion of the state lying east of a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence south along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

Â Â Â Â Â  (4) ÂForestlandÂ means land in eastern Oregon that is being held or used for the predominant purpose of growing and harvesting trees of a marketable species and that has been designated as forestland under ORS 321.805 to 321.855 or land in eastern Oregon, the highest and best use of which is the growing and harvesting of such trees. Forestland is the land alone. Forestland often contains isolated openings that because of rock outcrops, river wash, swamps, chemical conditions of the soil, brush and other like conditions prevent adequate stocking of such openings for the production of trees of a marketable species. If such openings in their natural state are necessary to hold the surrounding forestland in forest use through sound management practices, the openings are deemed forestland.

Â Â Â Â Â  (5) ÂState ForesterÂ means the State Forester or the authorized representative of the State Forester.

Â Â Â Â Â  (6) ÂSummit of the Cascade MountainsÂ means a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

Â Â Â Â Â  (7) ÂTimberÂ means all logs which can be measured in board feet and other forest products as determined by department rule, but does not include western juniper or products from harvested western juniper. [1971 c.654 Â§2; 1977 c.892 Â§46; 1983 c.539 Â§4; 1995 c.79 Â§178; 1997 c.154 Â§53; 1999 c.314 Â§55; 1999 c.1078 Â§45; 2003 c.621 Â§53]

Â Â Â Â Â  321.808 Purposes. The purposes of ORS 321.805 to 321.855 are:

Â Â Â Â Â  (1) To impose with respect to forestland in eastern Oregon a special assessment program whereby the assessed value of forestland is determined as prescribed in ORS 321.201 to 321.222.

Â Â Â Â Â  (2) To establish a special assessment program as a means of:

Â Â Â Â Â  (a) Recognizing the findings in ORS 321.817 without discriminating in favor of either eastern or western Oregon.

Â Â Â Â Â  (b) Recognizing the long-term nature of the forest crop and fostering the public policy of Oregon to encourage the growing and harvesting of timber.

Â Â Â Â Â  (c) Protecting the public welfare by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from private forestland.

Â Â Â Â Â  (d) Promoting the stateÂs policy of encouraging forestry and the restocking of forestland to provide present and future benefits by enhancing the water supply, preventing erosion, providing habitat for wildlife, providing scenic and recreational opportunities and providing for needed products. [Formerly 321.408]

Â Â Â Â Â  321.810 [1971 c.654 Â§3; 1981 c.337 Â§1; 1985 c.759 Â§31; 1991 c.459 Â§314; 1993 c.270 Â§66; 1993 c.653 Â§19; 1993 c.801 Â§35; 1995 c.650 Â§97; 1999 c.21 Â§56; 1999 c.314 Â§70; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.811 [1993 c.801 Â§Â§33a,34; 1997 c.541 Â§404; 1999 c.21 Â§57; 1999 c.314 Â§71; 1999 c.1078 Â§46; 2001 c.816 Â§8; 2001 c.860 Â§7; 2003 c.454 Â§74; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.812 [1999 c.1078 Â§35; 1999 c.1078 Â§40; 2001 c.860 Â§8; 2003 c.454 Â§75; renumbered 321.833 in 2003]

Â Â Â Â Â  321.814 [1999 c.1078 Â§42; 2001 c.816 Â§9; 2001 c.860 Â§11; 2003 c.454 Â§79; 2003 c.621 Â§58; renumbered 321.836 in 2003]

Â Â Â Â Â  321.815 [1971 c.654 Â§4; 1977 c.884 Â§24; 1981 c.804 Â§94; 1983 c.462 Â§9; 1983 c.657 Â§1; 1991 c.459 Â§315; 1993 c.801 Â§35a; 1997 c.541 Â§Â§408,408a; 1999 c.314 Â§93; 1999 c.1078 Â§76; 2003 c.621 Â§59; renumbered 321.839 in 2003]

Â Â Â Â Â  321.816 [1999 c.1078 Â§43; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.817 Legislative findings. It is hereby found that:

Â Â Â Â Â  (1) Multiple taxation through a yearly ad valorem levy on both trees and forestland managed in sustained yield timber operations discourages conservation, private ownership and investment of capital.

Â Â Â Â Â  (2) The interests of the state, its citizens and future citizens are best served by sustained yield practices and tax policies that encourage production of forest resources for commerce, recreation and watersheds, stabilize employment levels, prevent large population shifts and encourage millage of timber products within Oregon.

Â Â Â Â Â  (3) Timber on private lands managed on a sustained yield basis should be treated as a crop and not taxed as real property.

Â Â Â Â Â  (4) That portion of our state lying east of the summit of the Cascade Mountains differs greatly in forest tree types, soils, climate, growing conditions and topography from western Oregon.

Â Â Â Â Â  (5) Eastern Oregon forests predominate in Ponderosa pine and associated species, while western Oregon forests predominate in Douglas fir and associated species. [Formerly 321.410]

Â Â Â Â Â  321.820 [1971 c.654 Â§5; 1973 c.296 Â§1; 1977 c.870 Â§53; 1977 c.893 Â§21a; 1983 c.462 Â§10; 1983 c.563 Â§5; 1987 c.158 Â§54; 1991 c.459 Â§316; 1995 c.650 Â§98; 1999 c.314 Â§53; renumbered 321.842 in 2003]

Â Â Â Â Â  321.821 [1991 c.459 Â§316b; repealed by 1991 c.459 Â§316b(2)]

Â Â Â Â Â  321.822 [1993 c.5 Â§6; 1999 c.314 Â§54; renumbered 321.845 in 2003]

Â Â Â Â Â  321.823 [1983 c.462 Â§12; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.824 Lands not eligible for special assessment. (1) Lands assessed by the Department of Revenue pursuant to ORS 308.505 to 308.665 or 308.805 to 308.820 may not be assessed under ORS 321.805 to 321.855.

Â Â Â Â Â  (2) Land used exclusively for growing cultured Christmas trees may not be assessed under ORS 321.805 to 321.855.

Â Â Â Â Â  (3) Land that is used to grow hardwood timber, including but not limited to hybrid cottonwood, may not be assessed under ORS 321.805 to 321.855 if:

Â Â Â Â Â  (a) The land is prepared using intensive cultivation methods and is cleared of competing vegetation for at least three years after tree planting;

Â Â Â Â Â  (b) The timber is of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

Â Â Â Â Â  (c) The timber is harvested on a rotation cycle within 12 years after planting; and

Â Â Â Â Â  (d) The land and timber are subject to intensive agricultural practices such as fertilization, insect and disease control, cultivation and irrigation.

Â Â Â Â Â  (4) Nothing contained in ORS 321.805 to 321.855 shall prevent:

Â Â Â Â Â  (a) The collection of ad valorem property taxes that became a lien against timber prior to July 1, 1962.

Â Â Â Â Â  (b) The collection of taxes, charges or assessments made pursuant to law for protection.

Â Â Â Â Â  (c) The collection of taxes levied under the provisions of ORS 321.005 to 321.185 and 321.560 to 321.600. [Formerly 321.415; 2005 c.94 Â§107]

Â Â Â Â Â  321.825 [1971 c.654 Â§6; 1977 c.893 Â§24; 1979 c.350 Â§17; 1981 c.791 Â§6; 1983 c.462 Â§17; 1991 c.459 Â§317; 1999 c.314 Â§85; renumbered 321.848 in 2003]

Â Â Â Â Â  321.829 Exemption of timber from property taxation. All timber in eastern Oregon shall be exempt from ad valorem property taxation. [Formerly 321.420]

Â Â Â Â Â  321.830 [1991 c.714 Â§8; 1997 c.541 Â§409; 1999 c.314 Â§72; 2003 c.621 Â§60; renumbered 321.855 in 2003]

Â Â Â Â Â  321.833 Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners. (1)(a) The Department of Revenue shall identify the forestland that is held in common ownership of 5,000 acres or more as of the assessment date for each tax year.

Â Â Â Â Â  (b) Forestland that the department has identified under paragraph (a) of this subsection that, for the previous tax year, was subject to small tract forestland assessment shall be disqualified from any small tract forestland assessment and shall be subject to special assessment as provided in this section as of the first tax year the forestland is held in common ownership of 5,000 acres or more.

Â Â Â Â Â  (c) For purposes of this subsection, ÂforestlandÂ includes land that meets the definition of forestland under ORS 321.257.

Â Â Â Â Â  (2) Forestland assessed under this section shall have a specially assessed value per acre equal to the value certified to the county assessor for the tax year under ORS 321.216.

Â Â Â Â Â  (3) Forestland assessed under this section shall have a maximum assessed value per acre equal to 103 percent of the forestland assessed value per acre for the preceding tax year or 100 percent of the forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (4)(a) The assessor shall compute the assessed value of forestland by multiplying the acreage of the forestland by the lesser of:

Â Â Â Â Â  (A) The specially assessed value per acre; or

Â Â Â Â Â  (B) The maximum assessed value per acre.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the forestland shall be assessed as provided in ORS 308.232 if the real market value of the forestland is less than the value established under paragraph (a) of this subsection.

Â Â Â Â Â  (5) For purposes of this section:

Â Â Â Â Â  (a) The department shall certify to the county assessor of a county in which forestland identified in subsection (1) of this section is located a list of the property tax accounts containing forestland so identified.

Â Â Â Â Â  (b) Forestland shall be considered to be in common ownership if the forestland is owned by the person directly or is owned by a corporation, partnership, association or other entity in which the person owns a majority interest.

Â Â Â Â Â  (c) Additional taxes may not be imposed as a result of a disqualification under subsection (1) of this section.

Â Â Â Â Â  (d) The notification requirements and other procedures that the county assessor must follow in disqualifying forestland do not apply to a disqualification occurring under subsection (1) of this section.

Â Â Â Â Â  (e) The department shall notify the county assessor of forestland identified under subsection (1)(a) of this section that is located in that county. [Formerly 321.812]

Â Â Â Â Â  321.836 [Formerly 321.814; repealed by 2003 c.621 Â§65]

Â Â Â Â Â  321.839 Application for forestland designation; special filing date for change in highest and best use; contents; approval. (1) An owner of land desiring that it be designated as forestland for purposes of ORS 321.805 to 321.855 shall make application to the county assessor on or before April 1 of the assessment year for which special assessment as forestland is first desired, and the owner may also do so within 30 days of receipt of notice of its assessment as omitted property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an owner of land may apply to the county assessor by December 15 to have the land designated as forestland for the assessment year if:

Â Â Â Â Â  (a) For the prior assessment year the land had been forestland by reason of the land being highest and best use forestland; and

Â Â Â Â Â  (b) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

Â Â Â Â Â  (3) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor, and shall include the following:

Â Â Â Â Â  (a) A description of all land the applicant desires to be designated as forestland.

Â Â Â Â Â  (b) Date of acquisition.

Â Â Â Â Â  (c) Whether the land is being held or used for the predominant purpose of growing and harvesting trees of marketable species.

Â Â Â Â Â  (d) Whether there is a forest management plan for it.

Â Â Â Â Â  (e) If so, whether the plan is being implemented, and the nature and extent of implementation.

Â Â Â Â Â  (f) Whether the land is being held or used for the predominant purpose of grazing or raising of livestock.

Â Â Â Â Â  (g) Whether the land has been platted under ORS chapter 92.

Â Â Â Â Â  (h) Whether a permit has been granted for harvesting for excepted purposes under the Oregon Forest Practices Act.

Â Â Â Â Â  (i) Whether the land is timberland subject to ORS chapter 477, and if it is not, the reasons therefor.

Â Â Â Â Â  (j) Whether the land, or any of it, is subject to a lease or option which permits it to be used for any purpose other than the growing and harvesting of trees.

Â Â Â Â Â  (k) A summary of past experience and activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (L) A summary of current and continuing activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (m) A statement that the applicant is aware of the potential tax liability involved when the land ceases to be designated as forestland.

Â Â Â Â Â  (n) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (4) The county assessor shall approve an application for forestland designation if the assessor finds that the land is properly classifiable as forestland. The county assessor shall not find land properly classifiable as forestland if the application states the land is not being held or used for the predominant purpose of growing and harvesting trees of marketable species. Otherwise, the determination whether the land is properly classifiable as forestland shall be made with due regard to all relevant evidence and without any one or more items of evidence necessarily being determinative.

Â Â Â Â Â  (5) The application shall be considered to have been approved unless, within three months of the date such application was delivered to the assessor or prior to August 15, whichever is later, the assessor shall notify the applicant in writing of the extent to which the application is denied. [Formerly 321.815]

Â Â Â Â Â  321.842 Removal of forestland designation; appeal; requalification. (1)(a) When land has once been designated as forestland as a result of an application being filed therefor it shall be valued as such until the county assessor removes the forestland designation under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The county assessor shall remove the forestland designation upon:

Â Â Â Â Â  (A) Notification by the taxpayer to the assessor to remove the designation;

Â Â Â Â Â  (B) Sale or transfer to an ownership making it exempt from ad valorem property taxation;

Â Â Â Â Â  (C) Discovery by the assessor that the land is no longer forestland; or

Â Â Â Â Â  (D) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (2) A taxpayer whose application filed under ORS 321.839 has been denied in whole or in part, or a taxpayer whose forestland has had the designation thereof removed in whole or in part, may appeal to the Oregon Tax Court within the time and in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (3) If, under subsection (1)(b)(D) of this section, the county assessor removes the forestland designation upon the act of recording a subdivision plat, the land, or a part of the land, may be requalified for forestland designation upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remains due and owing with respect to the land;

Â Â Â Â Â  (b) Submission by the owner of an application for designation as forestland as provided in this section;

Â Â Â Â Â  (c) Meeting all of the qualifications for designation as forestland as provided in ORS 321.805 to 321.855; and

Â Â Â Â Â  (d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for forest use. [Formerly 321.820]

Â Â Â Â Â  321.845 Disqualification of land no longer forestland to occur only if assessor mails notice before August 15. (1) Notwithstanding ORS 308.210, 311.405 or 311.410 but subject to subsection (2) of this section, removal under ORS 321.842 (1)(b)(C) by the county assessor of land from designation as forestland for the reason that the land is no longer forestland shall occur as of the January 1 assessment date of the tax year in which the county assessor discovers that the land is no longer forestland.

Â Â Â Â Â  (2) This section shall apply only if notice of removal is mailed by the county assessor prior to August 15 of the tax year for which the removal of the land is asserted. [Formerly 321.822]

Â Â Â Â Â  321.848 Disqualification. ORS 308A.700 to 308A.733 apply whenever land designated as forestland as a result of an application being filed therefor under ORS 321.805 to 321.855 thereafter becomes disqualified. [Formerly 321.825]

Â Â Â Â Â  321.855 Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land. (1) Land described in ORS 321.824 (3) (relating to hardwood timberland, including hybrid cottonwood timberland) shall be assessed as farm use land under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2)(a) If land is or becomes land described under ORS 321.824 (3) and the land is not located within an exclusive farm use zone, the owner shall make application for special valuation in the manner provided under ORS 308A.077, as follows:

Â Â Â Â Â  (A) If the change in use takes place on or after July 1, the owner shall file the application on or before April 1 of the following tax year.

Â Â Â Â Â  (B) If the change in use takes place prior to July 1, the owner shall file the application on or before August 1 of the tax year.

Â Â Â Â Â  (b) If an application is filed as provided under this subsection, the owner shall have seven years beginning with the first year of classification to meet the income requirements of ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068. [Formerly 321.830]

Â Â Â Â Â  321.950 [1979 c.454 Â§4; 1982 s.s.1 c.16 Â§16; 1987 c.551 Â§6; 1991 c.459 Â§318; 1993 c.653 Â§Â§20,20a; 1999 c.1078 Â§64; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.955 [Formerly 308.309; 1965 c.412 Â§1; 1971 c.272 Â§1; 1975 c.636 Â§2; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.960 [1975 c.617 Â§4; 1977 c.892 Â§47; 1979 c.553 Â§7; 1981 c.419 Â§1; 1981 c.791 Â§9; 1985 c.607 Â§3; 1991 c.459 Â§319; 1993 c.270 Â§66a; 1997 c.586 Â§9; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  321.970 [1983 c.773 Â§4; 1985 c.607 Â§4; 1989 c.904 Â§33; 1991 c.459 Â§320; 1997 c.217 Â§1; repealed by 1999 c.314 Â§94]

PENALTY

Â Â Â Â Â  321.990 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.991 Penalty. Violation of any provision of ORS 321.005 to 321.185 and 321.560 to 321.600 is punishable, upon conviction, by a fine not exceeding $1,000 or by imprisonment in the county jail for not exceeding one year, or by both. [1953 c.375 Â§35; subsections (2) and (3) formerly 528.990; subsection (4) enacted as 1961 c.659 Â§9; subsection (5) enacted as 1961 c.714 Â§15; subsections (6) and (7) formerly part of 308.990; 1977 c.892 Â§50; 2003 c.454 Â§116; 2003 c.621 Â§101]

_______________

CHAPTER 322

[Reserved for expansion]



Chapter 323

Chapter 323 Â Cigarettes and Tobacco Products

2005 EDITION

CIGARETTES AND TOBACCO PRODUCTS

REVENUE AND TAXATION

CIGARETTE TAX

(General Provisions)

323.005Â Â Â Â  Short title; construction

323.010Â Â Â Â  Definitions for ORS 323.005 to 323.482

323.015Â Â Â Â  ÂDistribution,Â ÂdistributorÂ and Âdistributor engaged in business in this stateÂ defined

(Imposition of Tax)

323.030Â Â Â Â  Tax imposed; rate; exclusiveness; only one distribution taxed

323.031Â Â Â Â  Additional tax imposed; rate

323.035Â Â Â Â  Distributions by manufacturers to licensed distributors exempted

323.040Â Â Â Â  Sales to common carriers in interstate or foreign passenger service exempted; tax on carriers

323.050Â Â Â Â  Storage in bonded warehouses exempted

323.055Â Â Â Â  Sales to federal installations and veteransÂ institutions exempted

323.060Â Â Â Â  Consumer exemption; payment of tax in certain cases

323.065Â Â Â Â  Claim for exemption

323.068Â Â Â Â  Prepayment of tax

323.075Â Â Â Â  Distributor to collect tax on certain sales

323.080Â Â Â Â  ManufacturersÂ agreements for prepayment

323.085Â Â Â Â  Presumptions regarding distribution and prepayment of tax

(License and Bond)

323.105Â Â Â Â  DistributorÂs license

323.106Â Â Â Â  Certification of intent to comply with reporting, recordkeeping and directory participation requirements

323.107Â Â Â Â  WholesalerÂs license

323.110Â Â Â Â  Security required for licensing; conditions of bond

323.115Â Â Â Â  Provision for withdrawal of surety

323.120Â Â Â Â  Form of security

323.125Â Â Â Â  Liquidation of security to pay delinquency

323.130Â Â Â Â  Issuance and display of license; circumstances for not issuing license; appeal

323.140Â Â Â Â  Cancellation, revocation or suspension of license; appeal

(Tax Stamps)

323.160Â Â Â Â  Tax stamps

323.165Â Â Â Â  Sale of stamps

323.170Â Â Â Â  Payment for stamps; distributor compensation

323.175Â Â Â Â  Application for credit purchases of stamps

323.180Â Â Â Â  Authorization of agent; revocation

323.185Â Â Â Â  Date when payment for credit purchases due; extension

323.190Â Â Â Â  Suspension of credit

323.195Â Â Â Â  Penalty for nonpayment of credit purchase; interest

(Administration)

323.205Â Â Â Â  ManufacturersÂ reports

323.211Â Â Â Â  Posting of certain information on vending machines required; seizure for failure to comply

323.215Â Â Â Â  Records of vending machine operators

323.220Â Â Â Â  Maintenance and preservation of records

323.225Â Â Â Â  TransportersÂ permits and records

323.230Â Â Â Â  Examination of records by department; supplemental reports; rules

323.235Â Â Â Â  Subpoenas; enforcement

323.240Â Â Â Â  Search warrants; seizure and forfeiture

323.245Â Â Â Â  Forfeiture of cigarettes and other objects; sale or redemption of other objects

323.248Â Â Â Â  Seizure and forfeiture of contraband cigarettes; appeal

323.250Â Â Â Â  Exchanges of information with other governmental units

323.255Â Â Â Â  Rewards for information

(Collections and Refunds)

323.305Â Â Â Â  Determination of amounts unpaid

323.318Â Â Â Â  Refund when increase in cigarette tax is not continued

323.320Â Â Â Â  Refunds for unused stamps and for unsalable or destroyed cigarettes; interest; rules

323.325Â Â Â Â  Limitation period on claim for refund

323.330Â Â Â Â  Interest on certain refunds

323.335Â Â Â Â  Date when payment or prepayment of tax is due

323.340Â Â Â Â  Reporting requirements for distributors

323.343Â Â Â Â  Report by persons with cigarette activity; forms

323.355Â Â Â Â  Report of sales on common carriers in interstate or foreign passenger service

323.360Â Â Â Â  Report by consumers

323.365Â Â Â Â  Extension of time for reports and payment of tax; interest

323.381Â Â Â Â  Failure to pay tax or timely file report

323.385Â Â Â Â  Jeopardy determinations

323.390Â Â Â Â  Collection of unsecured, unpaid tax after deficiency or jeopardy determination; collection charge; warrants

323.391Â Â Â Â  Withholding warrant procedures; application for collection of unpaid cigarette taxes

323.401Â Â Â Â  Refund agreement with governing body of Indian reservation; appropriation for refunds

323.403Â Â Â Â  Application of other statutes

323.406Â Â Â Â  Disclosure of license information

(Appeals)

323.416Â Â Â Â  Appeals to Tax Court

323.420Â Â Â Â  Venue; department certificate as evidence

(Enforcement)

323.435Â Â Â Â  Actions by Attorney General; limitation on actions; authority

323.440Â Â Â Â  Department to enforce ORS 323.005 to 323.482; rules; personnel

(Distribution of Certain Revenues)

323.455Â Â Â Â  Distribution of certain cigarette tax revenues

323.457Â Â Â Â  Distribution of additional tax proceeds

323.480Â Â Â Â  Civil and criminal penalties for violations of ORS 323.005 to 323.482; forfeiture; appeal

323.482Â Â Â Â  Offense of unlawful distribution of cigarettes; forfeiture; injunctive relief

TOBACCO PRODUCTS TAX

323.500Â Â Â Â  Definitions for ORS 323.500 to 323.645

323.505Â Â Â Â  Tax imposed on distribution; rate

323.510Â Â Â Â  Dates for payment of tax; returns; extension

323.515Â Â Â Â  Exemption for tobacco products not subject to taxation by state

323.520Â Â Â Â  Application for distributor license

323.525Â Â Â Â  Security; amount

323.530Â Â Â Â  Issuance of license; display; appeal of license denial

323.535Â Â Â Â  Cancellation, suspension or revocation of license; appeal

323.538Â Â Â Â  Wholesale sales invoices; requirements; presumptions; penalty

323.540Â Â Â Â  Records; contents; retention; examination

323.555Â Â Â Â  Warehouse records; inspection; contents; preservation

323.560Â Â Â Â  Credit of tax for tobacco products shipped out of state or returned to manufacturer

323.565Â Â Â Â  Exemption for sales to common carriers engaged in interstate or foreign passenger service; tax on carriers or persons authorized to sell tobacco products on the facilities of carriers

323.570Â Â Â Â  Transport of untaxed products; permit; bills of lading

323.575Â Â Â Â  Administration and enforcement; rules and procedures

323.585Â Â Â Â  Penalty and interest for failure to pay tax or timely file return

323.595Â Â Â Â  Application of other statutes

323.598Â Â Â Â  Disclosure of license information

323.600Â Â Â Â  Department determination of amount of tax; deficiency determinations; liens

323.605Â Â Â Â  Immediate determination and collection of tax

323.607Â Â Â Â  Time limit for issuing notice of deficiency for substantial reported understatement of gross purchases net of discounts

323.610Â Â Â Â  Warrant to sheriff to levy upon and sell property of delinquent taxpayer; recording; execution; agents; remedies for warrant returned not satisfied

323.612Â Â Â Â  Seizure and forfeiture of contraband tobacco products; appeal

323.615Â Â Â Â  Refund agreement with governing body of Indian reservation; appropriation for refunds

323.618Â Â Â Â  Venue; department certificate as evidence

323.619Â Â Â Â  Actions by Attorney General; limitation on actions; authority

323.620Â Â Â Â  Remedies cumulative

323.623Â Â Â Â  Appeals

323.625Â Â Â Â  Disposition of moneys

323.630Â Â Â Â  Civil and criminal penalties for violations of ORS 323.500 to 323.645

323.632Â Â Â Â  Offense of unlawful distribution of tobacco products

323.635Â Â Â Â  Penalties in ORS 323.630 and 323.632 additional to other penalties

323.640Â Â Â Â  Tax on distributors in lieu of all other state, county or municipal taxes on sale or use of tobacco

323.645Â Â Â Â  Short title

TOBACCO DELIVERY SALES

323.700Â Â Â Â  Definitions for ORS 323.700 to 323.730

323.703Â Â Â Â  Delivery sales to persons under legal minimum purchase age prohibited

323.706Â Â Â Â  Requirements for persons accepting delivery sale purchase orders

323.709Â Â Â Â  Requirements for persons mailing or shipping tobacco in delivery sales

323.712Â Â Â Â  DistributorsÂ licenses

323.715Â Â Â Â  Notice requirements for delivery sales

323.718Â Â Â Â  Requirements for mailing or shipping delivery sale orders

323.721Â Â Â Â  Delivery sales reporting requirements

323.724Â Â Â Â  Delivery sales of untaxed cigarettes or tobacco products prohibited

323.727Â Â Â Â  Penalties for violating ORS 323.700 to 323.730; seizure and forfeiture

323.730Â Â Â Â  Persons who may bring actions

MASTER SETTLEMENT AGREEMENT

323.800Â Â Â Â  Definitions for ORS 323.800 to 323.806

323.803Â Â Â Â  Findings and purpose

323.806Â Â Â Â  Required actions by manufacturers

FEDERAL CIGARETTE LABELING AND ADVERTISING ACT ENFORCEMENT

323.850Â Â Â Â  Legislative findings

323.853Â Â Â Â  Definitions for ORS 323.850 to 323.862

323.856Â Â Â Â  Tax stamps prohibited on cigarette packages not meeting federal requirements

323.859Â Â Â Â  Notice; effect of failure to receive notice

323.862Â Â Â Â  Disclosure of information

323.865Â Â Â Â  Rulemaking authority

CIGARETTE TAX

(General Provisions)

Â Â Â Â Â  323.005 Short title; construction. (1) ORS 323.005 to 323.482 may be cited as the Cigarette Tax Act.

Â Â Â Â Â  (2) Except where the context otherwise requires, the definitions given in ORS 323.005 to 323.482 govern its construction. [1965 c.525 Â§Â§1,2]

Â Â Â Â Â  323.010 Definitions for ORS 323.005 to 323.482. As used in ORS 323.005 to 323.482, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCigaretteÂ means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains:

Â Â Â Â Â  (a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

Â Â Â Â Â  (b) Tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

Â Â Â Â Â  (c) Any roll of tobacco that is wrapped in any substance containing tobacco and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂCigarette activity in this stateÂ:

Â Â Â Â Â  (a) Means importing, storing or manufacturing cigarettes in this state, or exporting cigarettes out of this state, in order to sell the cigarettes either within or outside this state.

Â Â Â Â Â  (b) Does not include importing, storing, manufacturing or exporting of cigarettes that are to be consumed by the person doing the importing, storing, manufacturing or exporting.

Â Â Â Â Â  (3) ÂContraband cigarettesÂ means cigarettes or packages of cigarettes:

Â Â Â Â Â  (a) That do not comply with the requirements of ORS 323.005 to 323.482 or 323.856 or the cigarette tax laws of another state or the federal government;

Â Â Â Â Â  (b) That bear trademarks that are counterfeit under ORS 647.135 or other state or federal trademark laws; or

Â Â Â Â Â  (c) That have been sold, offered for sale or possessed for sale in this state in violation of ORS 180.440.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (5) ÂDealerÂ includes every person, other than a manufacturer or a person holding a distributorÂs license, who engages in this state in the sale of cigarettes.

Â Â Â Â Â  (6) ÂExportingÂ means the act of carrying or conveying goods from a point of manufacture or storage in this state to a location outside this state and may be further defined by the department by rule.

Â Â Â Â Â  (7) ÂImportingÂ means the act of bringing goods to a point of storage in this state from a location outside this state and may be further defined by the department by rule.

Â Â Â Â Â  (8) ÂIn this stateÂ means within the exterior limits of the State of Oregon and includes all territory within these limits owned by or ceded to the United States of America.

Â Â Â Â Â  (9) ÂManufacturerÂ means any person who makes, manufactures or fabricates cigarettes for sale.

Â Â Â Â Â  (10) ÂPackageÂ means the individual package, box or other container in which retail sales or gifts of cigarettes are normally made or intended to be made.

Â Â Â Â Â  (11) ÂPersonÂ includes any individual, firm, copartnership, joint venture, association, social club, fraternal organization, corporation, estate, trust, receiver, trustee, syndicate, this state, any county, municipality, district or other political subdivision of the state, or any other group or combination acting as a unit.

Â Â Â Â Â  (12) ÂSaleÂ includes any transfer of title or possession for a consideration, exchange or barter, in any manner or by any means whatsoever, but does not include the sale of cigarettes by a manufacturer to a distributor.

Â Â Â Â Â  (13) ÂTaxpayerÂ means a distributor or other person required to pay a tax under ORS 323.005 to 323.482, and includes a distributor required to prepay a tax under ORS 323.068.

Â Â Â Â Â  (14) ÂTransporterÂ means any person importing or transporting into this state, or transporting in this state, cigarettes obtained from a source located outside this state, or from any person not licensed as a distributor under ORS 323.005 to 323.482. It does not include a licensed distributor, a common carrier to whom is issued a certificate or permit by the United States Surface Transportation Board to carry commodities in interstate commerce, or to a carrier of federal tax-free cigarettes in bond, or any person transporting no more than 199 cigarettes at any one time.

Â Â Â Â Â  (15) ÂUntaxed cigaretteÂ means any cigarette that has not yet been distributed in such manner as to result in a tax liability under ORS 323.005 to 323.482.

Â Â Â Â Â  (16) ÂUse or consumptionÂ includes the exercise of any right or power over cigarettes incident to the ownership thereof, other than the sale of the cigarettes or the keeping or retention thereof for the purpose of sale.

Â Â Â Â Â  (17) ÂWholesalerÂ means any dealer who engages in the sale of cigarettes to any other dealer for purposes other than use or consumption. [1965 c.525 Â§Â§3,4,5,9,10,12,13,14,15,16,17; subsection (12) enacted as 1967 c.193 Â§2; 2001 c.5 Â§1; 2003 c.804 Â§Â§1,1a]

Â Â Â Â Â  323.015 ÂDistribution,Â ÂdistributorÂ and Âdistributor engaged in business in this stateÂ defined. As used in ORS 323.005 to 323.482, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistributionÂ includes:

Â Â Â Â Â  (a) The sale in this state of untaxed cigarettes.

Â Â Â Â Â  (b) The use or consumption in this state of untaxed cigarettes.

Â Â Â Â Â  (c) The receipt or retention in this state of untaxed cigarettes at a place of business where cigarettes are customarily sold or offered for sale to consumers.

Â Â Â Â Â  (d) The placing of cigarettes in vending machines in this state.

Â Â Â Â Â  (e) The use or consumption by the first person in possession in this state of untaxed cigarettes transported to the state in quantities of more than 199 in a single shipment.

Â Â Â Â Â  (f) Donations of sample cigarettes or gift cartons by the manufacturers of the cigarettes, except sample packages containing not more than five cigarettes and labeled as Âsample,Â Ânot for saleÂ or with similar wording.

Â Â Â Â Â  (g) The possession in this state of untaxed cigarettes that were transported to this state in quantities of more than 199, unless the person in possession of the untaxed cigarettes is in possession of the untaxed cigarettes in order to transport the cigarettes to a location outside this state.

Â Â Â Â Â  (2) ÂDistributorÂ includes:

Â Â Â Â Â  (a) Any person who distributes cigarettes.

Â Â Â Â Â  (b) Any person who sells or accepts orders for cigarettes that are to be transported from a point outside this state to a consumer within this state.

Â Â Â Â Â  (c) Notwithstanding the provisions of ORS 323.010 (5), any dealer who serves as the dealerÂs own distributor or who buys directly from a manufacturer for resale in this state shall be deemed to be both a distributor and a dealer under ORS 323.005 to 323.482.

Â Â Â Â Â  (3) ÂDistributor engaged in business in this stateÂ includes any of the following:

Â Â Â Â Â  (a) Any distributor maintaining, occupying or using, permanently or temporarily, directly or indirectly, or through a subsidiary or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place or any other place of business.

Â Â Â Â Â  (b) A distributor having a representative, agent, salesperson, canvasser or solicitor operating in this state under the authority of the distributor or its subsidiary for the purpose of selling, delivering, or the taking of orders for cigarettes. [1965 c.525 Â§Â§6,7,8; 2001 c.5 Â§2; 2003 c.804 Â§2]

(Imposition of Tax)

Â Â Â Â Â  323.030 Tax imposed; rate; exclusiveness; only one distribution taxed. (1) Every distributor shall pay a tax upon distributions of cigarettes at the rate of 29 mills for the distribution of each cigarette in this state.

Â Â Â Â Â  (2) The taxes imposed by ORS 323.005 to 323.482 are in lieu of all other state, county or municipal taxes on the sale or use of cigarettes.

Â Â Â Â Â  (3) Any cigarette with respect to which a tax has been prepaid under ORS 323.068 or has otherwise once been imposed under ORS 323.005 to 323.482 is not subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482. [1965 c.525 Â§Â§18,30; 1971 c.535 Â§1; 1985 c.816 Â§1; 1989 c.866 Â§1; 1997 c.2 Â§1; 2003 c.804 Â§4]

Â Â Â Â Â  323.031 Additional tax imposed; rate. (1) Notwithstanding ORS 323.030 (2) and in addition to and not in lieu of any other tax, every distributor shall pay a tax upon distributions of cigarettes at the rate of 30 mills for the distribution of each cigarette in this state.

Â Â Â Â Â  (2) Any cigarette for which a tax has once been imposed under ORS 323.005 to 323.482 may not be subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482. [2002 s.s.3 c.2 Â§2(1),(2); 2003 c.804 Â§Â§5c(1),(2),5e(1),(2)]

Â Â Â Â Â  323.035 Distributions by manufacturers to licensed distributors exempted. The taxes imposed by ORS 323.005 to 323.482 do not apply to distributions of cigarettes by the manufacturer to a licensed distributor. [1965 c.525 Â§19; 2003 c.804 Â§6]

Â Â Â Â Â  323.040 Sales to common carriers in interstate or foreign passenger service exempted; tax on carriers. The taxes imposed by ORS 323.005 to 323.482 do not apply to the sale of cigarettes by a distributor to a common carrier engaged in interstate or foreign passenger service or to a person authorized to sell cigarettes on the facilities of the carrier. Whenever cigarettes are sold by distributors to common carriers engaged in interstate or foreign passenger service for use or sale on facilities of the carriers, or to persons authorized to sell cigarettes on those facilities, the tax imposed by this section may not be levied with respect to sales of the cigarettes by the distributors, but a tax is hereby levied upon the carriers or upon the persons authorized to sell cigarettes on the facilities of the carriers, as the case may be, for the privilege of making these sales in Oregon at the same rate that is imposed upon the distribution of cigarettes in this state for each cigarette sold. The common carriers and authorized persons shall pay the tax imposed by this section and file reports with the Department of Revenue as provided in ORS 323.355. [1965 c.525 Â§20; 1985 c.78 Â§1; 2003 c.804 Â§7]

Â Â Â Â Â  323.045 [1965 c.525 Â§23; repealed by 1999 c.602 Â§1]

Â Â Â Â Â  323.050 Storage in bonded warehouses exempted. The taxes imposed by ORS 323.005 to 323.482 do not apply to cigarettes stored in a bonded warehouse and that are nontax paid under the provisions of chapter 52 of the Internal Revenue Act of 1954, as amended. [1965 c.525 Â§22; 2003 c.804 Â§8]

Â Â Â Â Â  323.055 Sales to federal installations and veteransÂ institutions exempted. The taxes imposed by ORS 323.005 to 323.482 do not apply to:

Â Â Â Â Â  (1) The sale of cigarettes to United States Army, Air Force, Navy, Marine Corps, or Coast Guard exchanges and commissaries and Navy or Coast Guard shipsÂ stores, the United States Department of Veterans Affairs, shipsÂ stores maintained under federal bond, or to any person that by virtue of the constitution or statutes of the United States cannot be made the subject of taxation by this state.

Â Â Â Â Â  (2) The sale or gift of federally tax-free cigarettes when the cigarettes are delivered directly from the manufacturer under Internal Revenue bond to a veteransÂ home or a hospital or domiciliary facility of the United States Department of Veterans Affairs for gratuitous issue to veterans receiving hospitalization or domiciliary care. The tax may not be imposed with respect to the use or consumption of these cigarettes by the institution or by the veteran patients or domiciliaries. [1965 c.525 Â§Â§21,24; 1991 c.67 Â§79; 2003 c.804 Â§9]

Â Â Â Â Â  323.060 Consumer exemption; payment of tax in certain cases. (1) The taxes imposed by ORS 323.005 to 323.482 do not apply to the use or consumption of untaxed cigarettes transported to this state in a single lot or shipment of not more than 199 cigarettes, or of not more than 199 untaxed cigarettes obtained at one time from any of the instrumentalities listed in ORS 323.055 (1).

Â Â Â Â Â  (2) Any taxes resulting from a distribution of cigarettes for personal use or consumption in a quantity of more than 199 cigarettes shall be paid by the user or consumer. [1965 c.525 Â§25; 2003 c.804 Â§10]

Â Â Â Â Â  323.065 Claim for exemption. Any claim for exemption from tax under ORS 323.005 to 323.482 shall be made to the Department of Revenue in the manner the department prescribes. [1965 c.525 Â§29; 2003 c.804 Â§11]

Â Â Â Â Â  323.068 Prepayment of tax. Every distributor who sells or possesses for sale unstamped cigarettes in this state shall prepay all taxes imposed under ORS 323.005 to 323.482 prior to the sale of the cigarettes to any person in Oregon by purchasing cigarette tax stamps sold pursuant to ORS 323.005 to 323.482 and affixing those stamps to the unstamped packages of cigarettes. [2003 c.804 Â§3]

Â Â Â Â Â  323.070 [1965 c.525 Â§26; repealed by 1971 c.416 Â§3]

Â Â Â Â Â  323.075 Distributor to collect tax on certain sales. Every distributor engaged in business in this state and selling or accepting orders for cigarettes with respect to the sale of which the taxes imposed by ORS 323.005 to 323.482 are inapplicable shall, at the time of making the sale or accepting the order or, if the purchaser is not then obligated to pay the taxes with respect to the distribution of the cigarettes, at the time the purchaser becomes so obligated, collect the tax from the purchaser, if the purchaser is other than a licensed distributor, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the Department of Revenue. [1965 c.525 Â§27; 1981 c.797 Â§8]

Â Â Â Â Â  323.080 ManufacturersÂ agreements for prepayment. Manufacturers may enter into agreements with the Department of Revenue for the prepayment of the tax on nonexempt cigarettes given away for advertising and any other purpose. [1965 c.525 Â§32]

Â Â Â Â Â  323.085 Presumptions regarding distribution and prepayment of tax. (1) Unless the contrary is established, it shall be presumed that all cigarettes acquired by a distributor are untaxed cigarettes, and that all cigarettes manufactured in this state or transported to this state, and no longer in the possession of the distributor, have been distributed.

Â Â Â Â Â  (2) All taxes paid pursuant to the provisions of ORS 323.005 to 323.482 are intended to be direct taxes on the retail consumer for which required prepayment, through the purchase and affixation of tax stamps, is only to achieve convenience and facility in the collection and administration of the tax. When the tax is paid by any person other than the retail consumer, the payment shall be considered an advance payment to be added to the price of the cigarette and recovered from the retail consumer. Except for a person selling cigarettes through a vending machine or machines, any person selling cigarettes at retail shall state or separately display in the retail premises a notice of the amount of the tax included in the selling price and charged or payable pursuant to ORS 323.005 to 323.482. The provisions of this subsection do not affect the method of prepayment of the tax as provided by ORS 323.005 to 323.482. [1965 c.525 Â§Â§28,31; 2003 c.804 Â§12]

Â Â Â Â Â  323.086 [1989 c.866 Â§3; repealed by 1995 c.79 Â§179]

Â Â Â Â Â  323.087 [1989 c.866 Â§4; repealed by 1995 c.79 Â§179]

Â Â Â Â Â  323.089 [1989 c.866 Â§5; repealed by 1995 c.79 Â§179]

Â Â Â Â Â  323.091 [1989 c.866 Â§6; repealed by 1995 c.79 Â§179]

(License and Bond)

Â Â Â Â Â  323.105 DistributorÂs license. (1) Any person engaging or seeking to engage in the sale of cigarettes as a distributor shall file an application for a distributorÂs license with the Department of Revenue. The application shall be on a form prescribed by the department.

Â Â Â Â Â  (2) A distributor shall apply for and obtain a license for each place of business at which the distributor engages in the business of distributing cigarettes. A fee may not be charged for the license. For the purposes of this section, a vending machine in and of itself is not a place of business.

Â Â Â Â Â  (3) A person may not engage in the business of distributing cigarettes to other persons in this state without a license. [1965 c.525 Â§34; 2003 c.804 Â§13]

Â Â Â Â Â  323.106 Certification of intent to comply with reporting, recordkeeping and directory participation requirements. A person who files an application for a distributorÂs license under ORS 323.105 shall include with the application a written statement certifying that the person will comply with the provisions of ORS 180.435 and 180.440. [2003 c.801 Â§14]

Â Â Â Â Â  323.107 WholesalerÂs license. (1) Any person engaging or seeking to engage in the sale of cigarettes as a wholesaler shall file an application for a wholesalerÂs license with the Department of Revenue. The application shall be on a form prescribed by the department. A person may not engage in business as a wholesaler without a license. A wholesalerÂs license may be canceled, suspended, revoked or reinstated by the department as in the case of a distributorÂs license pursuant to ORS 323.140.

Â Â Â Â Â  (2) A wholesaler is subject to all the requirements of ORS 323.005 to 323.482 imposed upon distributors relating to making, preserving and supplying records necessary to effective administration by the department.

Â Â Â Â Â  (3) A wholesaler is subject to all penalties applicable to a distributor for a violation of the provisions of ORS 323.005 to 323.482. [1967 c.193 Â§3; 1999 c.21 Â§58; 2003 c.804 Â§14]

Â Â Â Â Â  323.110 Security required for licensing; conditions of bond. The Department of Revenue, to insure compliance with ORS 323.005 to 323.482, shall require a licensee or an applicant for a license as distributor to deposit with it such security as the department may determine. The amount of the security shall be fixed by the department but shall not be greater than two times the estimated average monthly liability shown in the monthly reports, determined in such manner as the department deems proper. The amount of the security may be increased or decreased by the department subject to the limitations herein provided. Except as provided in ORS 323.120, the security shall be in the form of a bond or bonds executed by the distributor as principal and by a corporation, authorized to engage in business as a surety company in Oregon under ORS 742.350 to 742.370, as surety, payable to the State of Oregon through its Department of Revenue, conditioned upon the payment of all taxes, penalties and other obligations of the distributor arising under ORS 323.005 to 323.482. [1965 c.525 Â§35; 1995 c.79 Â§180]

Â Â Â Â Â  323.115 Provision for withdrawal of surety. Every bond shall contain a provision substantially to the effect that when the surety exercises its right to withdraw as surety, the withdrawal shall be effective on the first day of the calendar month after receipt of the notice by the Department of Revenue if the notice is received on or before the 15th day of the month, otherwise the withdrawal shall be effective on the first day of the second calendar month after receipt of the notice by the department. [1965 c.525 Â§36]

Â Â Â Â Â  323.120 Form of security. In lieu of a bond or bonds a distributor, under such conditions as the Department of Revenue may prescribe, may deposit with the State Treasurer an amount of lawful money equivalent to the amount of the bond or bonds otherwise required, or the distributor may deposit an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or readily salable bonds or other obligations of the United States, the State of Oregon, or any county of this state of an actual market value of not less than the amount of the bond or bonds otherwise required by ORS 323.005 to 323.482. The State Treasurer shall immediately notify the department as to the time of receipt and the amount of money or value of the irrevocable letter of credit or of bonds received by the State Treasurer. [1965 c.525 Â§37; 1991 c.331 Â§54; 1997 c.631 Â§459]

Â Â Â Â Â  323.125 Liquidation of security to pay delinquency. Upon receipt of a certificate of the Department of Revenue setting forth the amount of a distributorÂs delinquencies, the State Treasurer shall pay to the department the amount so certified from the money deposited with the State Treasurer by the distributor or from the amounts received from the sale of bonds or other obligations deposited with the State Treasurer by the distributor. Securities deposited with the State Treasurer which have a prevailing market price may be sold by the State Treasurer for the purposes of this section at private sale at a price not lower than the prevailing market price thereof. [1965 c.525 Â§38]

Â Â Â Â Â  323.130 Issuance and display of license; circumstances for not issuing license; appeal. (1) Upon receipt of a completed application, the statement required by ORS 323.106 and bonds or other security required by the Department of Revenue under ORS 323.005 to 323.482, the department may issue a distributorÂs license to the applicant. A separate license shall be issued for each place of business of the distributor within the state. A license is valid only for engaging in business as a distributor at the place designated on the license. The license shall at all times be conspicuously displayed at the place for which issued. The license is not transferable and is valid until suspended or revoked.

Â Â Â Â Â  (2) The department may not issue a license to an applicant if the department determines or has reason to believe that the applicant will not comply with the provisions of ORS 323.005 to 323.482 or any other state or federal cigarette tax law.

Â Â Â Â Â  (3) Notwithstanding ORS 305.280 or 323.416, a decision by the department not to issue a license to an applicant may be appealed by the applicant to the magistrate division of the tax court within 30 days of the date of the decision of the department in the manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) For purposes of this section, an application to renew a distributorÂs license shall be considered the same as an application for an initial distributorÂs license. [1965 c.525 Â§39; 2003 c.801 Â§17; 2003 c.804 Â§15]

Â Â Â Â Â  323.135 [1965 c.525 Â§40; 1971 c.734 Â§36; 1995 c.650 Â§41; repealed by 2003 c.804 Â§68]

Â Â Â Â Â  323.140 Cancellation, revocation or suspension of license; appeal. (1) The Department of Revenue may cancel, revoke or suspend the license held by a distributor whenever the distributor fails to:

Â Â Â Â Â  (a) Pay any tax or penalty due under ORS chapter 323;

Â Â Â Â Â  (b) Otherwise comply with any provision of ORS chapter 323 or any rule thereunder; or

Â Â Â Â Â  (c) Comply with any other state or federal cigarette tax law.

Â Â Â Â Â  (2) The department may not issue a new license to a distributor whose license has been revoked unless the department is satisfied that the distributor will comply with the provisions of ORS chapter 323 and the rules of the department.

Â Â Â Â Â  (3) If the department decides to refuse to renew a license, or decides to suspend or revoke a license, the distributor may appeal to the tax court.

Â Â Â Â Â  (4) Notwithstanding ORS 305.280 or 323.416, an appeal of a decision of the department under subsection (1) of this section may be made to the magistrate division of the tax court within 30 days of the decision in the manner provided in ORS 305.404 to 305.560. [1965 c.525 Â§41; 1971 c.734 Â§37; 1995 c.650 Â§42; 2003 c.804 Â§17]

Â Â Â Â Â  323.155 [1965 c.525 Â§42; 1999 c.62 Â§1; repealed by 2003 c.804 Â§68]

(Tax Stamps)

Â Â Â Â Â  323.160 Tax stamps. (1) The Department of Revenue shall furnish cigarette tax stamps for sale to distributors required under ORS 323.068 to prepay the taxes imposed under ORS 323.005 to 323.482.

Â Â Â Â Â  (2) Stamps shall be designed according to specifications and denominations prescribed by the department. The department shall prescribe by rule the method and manner in which stamps are to be affixed to packages of cigarettes and may provide for the cancellation of stamps.

Â Â Â Â Â  (3) An appropriate stamp shall be affixed to each package of cigarettes prior to the distribution of the cigarettes. [1965 c.525 Â§Â§43,44; 1999 c.62 Â§2; 2003 c.804 Â§18]

Â Â Â Â Â  323.165 Sale of stamps. (1) Unaffixed stamps shall not be sold, exchanged or in any manner transferred by a distributor to another person without prior written approval of the Department of Revenue.

Â Â Â Â Â  (2) With the approval of the Oregon Department of Administrative Services, the Department of Revenue may enter into contracts with financial institutions to act as the departmentÂs agents for the sale of stamps and matters relating to the sale of stamps. [1965 c.525 Â§45; 1999 c.62 Â§3]

Â Â Â Â Â  323.170 Payment for stamps; distributor compensation. (1) Stamps shall be sold to a licensed distributor at their denominated values less a sum allowed as compensation to a distributor for services in affixing stamps to packages as required by ORS 323.005 to 323.482. Payment for stamps shall be made at the time of purchase, provided that a licensed distributor, subject to the conditions and provisions of ORS 323.005 to 323.482, may be permitted to defer stamp payments.

Â Â Â Â Â  (2) The compensation to each distributor for each Oregon stamp sold during the calendar year shall be $0.004 per stamp.

Â Â Â Â Â  (3) Payment for stamps shall be made in the form required by the Department of Revenue. [1965 c.525 Â§47; 1983 c.683 Â§1; 1999 c.62 Â§4; 2002 s.s.3 c.2 Â§10; 2003 c.804 Â§18a]

Â Â Â Â Â  323.175 Application for credit purchases of stamps. A licensed distributor may apply to the Department of Revenue to fix the maximum amount of deferred-payment purchases of stamps that the distributor may make in any calendar month. Upon receipt of the application and the security deposit required pursuant to ORS 323.110, the department shall fix the maximum amount. The department at any time may designate the sales locations where the distributor may make deferred-payment purchases of stamps and fix the amount of deferred-payment purchases that the distributor may make within each monthly period at the designated sales location. [1965 c.525 Â§48; 1999 c.62 Â§5]

Â Â Â Â Â  323.180 Authorization of agent; revocation. A distributor shall authorize in writing those persons who may order purchases of stamps for the account of the distributor at a location where stamps are sold. The authorization shall continue in effect until written notice of revocation of the authority is delivered at the sales location in a manner prescribed by the Department of Revenue. [1965 c.525 Â§50; 1999 c.62 Â§6]

Â Â Â Â Â  323.185 Date when payment for credit purchases due; extension. (1) Amounts owing for stamps purchased on the deferred-payment basis for a calendar month shall be due and payable on or before the 20th day of the next calendar month. Payments shall be made by a remittance payable to the Department of Revenue.

Â Â Â Â Â  (2) The department for good cause may extend the time for paying any amount owing for stamps purchased on the deferred-payment basis. The extension may not exceed five days. The extension may not be granted unless a request for the extension is filed with the department within or prior to the period for which the extension may be granted. [1965 c.525 Â§Â§49,53; 1999 c.62 Â§7]

Â Â Â Â Â  323.190 Suspension of credit. The Department of Revenue may suspend without prior notice a distributorÂs privilege to purchase stamps on the deferred-payment basis or may reduce the amount of permissible monthly purchases fixed for the distributor, if the distributor fails to pay promptly for stamps when payment is due, if the bond or bonds of the distributor are canceled, become void, impaired, or unenforceable for any reason, or if in the opinion of the department, collection of any amounts unpaid or due from the distributor under ORS 323.005 to 323.482 are jeopardized. [1965 c.525 Â§51; 1999 c.62 Â§8]

Â Â Â Â Â  323.195 Penalty for nonpayment of credit purchase; interest. Any distributor who fails to pay any amount owing to the purchase of stamps within the time required, shall pay a penalty of 10 percent of the amount due in addition to the amount plus interest at the rate established under ORS 305.220 for each month, or fraction thereof, from the date on which the amount became due and payable until the date of payment. [1965 c.525 Â§52; 1982 s.s.1 c.16 Â§17; 1999 c.62 Â§9]

(Administration)

Â Â Â Â Â  323.205 ManufacturersÂ reports. Every manufacturer selling and shipping cigarettes into this state to other than a distributor licensed by this state shall deliver with each sale or consignment of cigarettes a written statement containing the name or trade name of both the seller and the purchaser, the date of delivery, the quantity of cigarettes, and the trade name or brand thereof, and within 10 days shall deliver a duplicate of each such statement to the Department of Revenue. Each cancellation or modification of the written statement and any other information necessary to the reconciliation of accounts shall be filed with the department by the manufacturer at the earliest possible date. [1965 c.525 Â§54]

Â Â Â Â Â  323.210 [1965 c.525 Â§55; repealed by 1971 c.260 Â§1 (323.211 enacted in lieu of 323.210)]

Â Â Â Â Â  323.211 Posting of certain information on vending machines required; seizure for failure to comply. Every distributor and dealer or other person engaging in the sale of cigarettes through the use of one or more vending machines, must affix in a conspicuous place on each machine, a card or decal bearing the name, telephone number, address, and place of business of the operator or owner who regularly places cigarettes in the vending machine. If a person fails to comply with this section the Department of Revenue may seize the vending machine and its contents. [1971 c.260 Â§2 (enacted in lieu of 323.210)]

Â Â Â Â Â  323.215 Records of vending machine operators. Every distributor and dealer or other person engaging in the sale of cigarettes through the use of one or more vending machines shall keep a detailed record of each vending machine operated for the sale of cigarettes, showing the location of the machine and the date of placing the machine on location. [1965 c.525 Â§56]

Â Â Â Â Â  323.220 Maintenance and preservation of records. Any distributor and any person dealing in, transporting or storing cigarettes in this state shall keep, on the premises, receipts, invoices and other pertinent records related to cigarette transactions, transportation or storage, in such form as the Department of Revenue may require. Each record shall be preserved for five years from the time to which it relates. During the five-year period and at any time prior to destruction of records, the department may give written notice to a distributor not to destroy records described in the notice without written permission from the department. Notwithstanding other provisions of law, reports and returns filed with the department shall be preserved by the department for at least five years. [1965 c.525 Â§57; 2003 c.804 Â§19]

Â Â Â Â Â  323.225 TransportersÂ permits and records. (1) Any transporter seeking to possess or acquire untaxed cigarettes for transportation or transport upon the highways, roads or streets of this state shall obtain a permit from the Department of Revenue authorizing the transporter to possess or acquire for transportation or transport the untaxed cigarettes, and shall have the permit in the transporting vehicle during the period of transportation of the cigarettes. The application for the permit shall be in such form and shall contain such information as may be prescribed by the department. The department may issue a permit for a single load or shipment or for a number of loads or shipments to be transported under specified conditions.

Â Â Â Â Â  (2) Each transporter who transports, or possesses or acquires for the purpose of transporting, untaxed cigarettes upon the highways, roads or streets of this state is required to have within the transporting vehicle invoices or bills of lading covering the shipment of cigarettes being transported that show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and brands of cigarettes transported. [1965 c.525 Â§58; 1985 c.78 Â§2; 2003 c.804 Â§20]

Â Â Â Â Â  323.230 Examination of records by department; supplemental reports; rules. The Department of Revenue or its authorized representative, upon oral or written demand, may make such examinations of the books, papers, records and equipment of persons dealing in, transporting, or storing cigarettes and such other investigations as it may deem necessary in carrying out the provisions of ORS 323.005 to 323.482. In addition to any other reports required under ORS 323.005 to 323.482, the department may, by rule or otherwise, require additional, other, or supplemental reports from distributors, dealers, transporters, common and private carriers, warehousemen, bailees and other persons and prescribe the form, including verification, of the information to be given and the times for filing of such additional, other or supplemental reports. [1965 c.525 Â§59]

Â Â Â Â Â  323.235 Subpoenas; enforcement. (1) The Department of Revenue shall have authority, by order or subpoena to be served with the same force and effect and in the same manner that a subpoena is served in a civil action in the circuit court, or the Oregon Tax Court, to require the production at any time and place it may designate of any books, papers, accounts or other information necessary to the carrying out of ORS 323.005 to 323.482, and may require the attendance of any person having knowledge in the premises, and may take testimony and require proof material for the information, with power to administer oaths to such person.

Â Â Â Â Â  (2) If any person fails to comply with any subpoena or order of the department or produce or permit the examination or inspection of any books, papers, records and equipment pertinent to any investigation or inquiry under ORS 323.005 to 323.482, or to testify to any matter regarding which the person may be lawfully interrogated, the department may apply to the Oregon Tax Court or to the circuit court of the county in which the person resides or where the person may be found for an order to the person to attend and testify, or otherwise to comply with the demand or request of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the request on demand of the department within 10 days after the service of the order, or such further time as the court may grant, or to justify the failure within that time. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state. [1965 c.525 Â§60]

Â Â Â Â Â  323.240 Search warrants; seizure and forfeiture. Whenever the Department of Revenue has good reason to believe that any cigarettes are being kept, sold, offered for sale or given away in violation of the provisions of ORS 323.005 to 323.482 or rules issued under its authority, it may make affidavit of that fact, describing the place or thing to be searched, before any judge of any court in this state, and such judge shall issue a search warrant directed to the sheriff, any constable, police officer, or duly authorized agent of the department, commanding the sheriff, constable, police officer or duly authorized agent of the department to enter and diligently search any building, room in a building, place or vehicle as may be designated in the affidavit and search warrant, and to seize such cigarettes together with any vending machine or receptacle containing them and any vehicle carrying them, and to arrest the person in possession or control thereof. If, upon the return of such warrant, it shall appear that tax payable upon the cigarettes seized has not been paid or prepaid, if prepayment is required under ORS 323.068, the cigarettes, containers and vehicle, if any, shall be forfeited to the state and disposed of pursuant to ORS 323.245 or 323.248. [1965 c.525 Â§61; 2003 c.804 Â§21]

Â Â Â Â Â  323.245 Forfeiture of cigarettes and other objects; sale or redemption of other objects. (1) Whenever the Department of Revenue discovers any cigarettes subject to tax under ORS 323.005 to 323.482 and with respect to which the tax has not been paid or prepaid, if prepayment is required under ORS 323.068, it is hereby authorized and empowered forthwith to seize and take possession of the untaxed cigarettes together with any vending machine or receptacle in which they are held for sale and any vehicle in which they are being transported. The seized cigarettes, vending machine, receptacle or vehicle, not including money contained in the vending machine or receptacle, shall be forfeited to the state, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund. The department may, within a reasonable time thereafter, by public notice at least 20 days before the date of sale, sell the forfeited vending machines, receptacles and vehicles at public sale. Forfeited cigarettes constitute contraband cigarettes subject to ORS 323.248.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the person from whom cigarettes were seized may redeem any vending machine, receptacle or vehicle seized at the time the cigarettes are seized, within 20 days from the date of seizure, by the payment of the tax due together with a penalty of 100 percent thereof and the costs incurred in the seizure proceeding, which total payment may not be less than $100. The seizure, sale or redemption does not relieve the person from fine or imprisonment as provided for violation of any provision of ORS 323.005 to 323.482.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, the owner of a seized vending machine, receptacle or vehicle shall have the right of redemption provided in subsection (2) of this section for a period of 60 days from the date of the seizure if the owner claims that right prior to the redemption provided for in subsection (2) of this section.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (1), (2) and (3) of this section, the owner of a vending machine that is seized for failure to comply with ORS 323.211 may redeem the seized vending machine within a period of 60 days from the date of the seizure by the payment of $25 plus costs of $15 or the actual costs incurred in the seizure proceedings, whichever is greater. [1965 c.525 Â§62; 1971 c.260 Â§3; 1987 c.858 Â§4; 2003 c.804 Â§22]

Â Â Â Â Â  323.248 Seizure and forfeiture of contraband cigarettes; appeal. (1) Any contraband cigarettes found by an authorized representative of the Department of Revenue or any law enforcement agency may be immediately seized and subject to forfeiture. If seized and forfeited under this subsection, the cigarettes shall be destroyed.

Â Â Â Â Â  (2) Notwithstanding ORS 305.280 or 323.416, a seizure and forfeiture made under this section may be appealed to the magistrate division of the tax court within 30 days of the date of the seizure in the manner provided in ORS 305.404 to 305.560. [2003 c.804 Â§29]

Â Â Â Â Â  323.250 Exchanges of information with other governmental units. To promote administrative efficiency, the Department of Revenue may transmit information obtained under ORS 323.005 to 323.482 to the proper officers of governmental units outside Oregon which tax tobacco products and which reciprocate in the exchange of relevant information. [1965 c.525 Â§63]

Â Â Â Â Â  323.255 Rewards for information. The Department of Revenue may pay rewards to persons, other than officers or employees of the department, furnishing information that leads to the recovery of tax from other persons guilty of violating the provisions of ORS 323.005 to 323.482. Such rewards shall not exceed 10 percent of the net amount of tax, penalty and interest recovered by suit or otherwise and shall be paid only in cases where such evasions of tax would not be disclosed by the audit of reports or from other information available to the department. [1965 c.525 Â§64]

(Collections and Refunds)

Â Â Â Â Â  323.305 Determination of amounts unpaid. If a distributor fails to make payment for stamps when payment is due, the Department of Revenue may compute and determine from any available records and information the amount required to be paid, including interest and penalties. One or more determinations may be made of the amount due for one or for more than one purchase. In making a determination the department may offset overpayments with respect to purchases of stamps against underpayments for purchases and interest and penalties on the underpayments. The department shall give the distributor written notice of its determination in the manner required pursuant to ORS 323.403. Except in the case of fraud, every notice of a determination made under ORS 323.005 to 323.482 shall be given within three years of the due date for payment of the purchase of stamps. [1965 c.525 Â§65; 1999 c.62 Â§10]

Â Â Â Â Â  323.310 [1965 c.525 Â§67; repealed by 2005 c.94 Â§108]

Â Â Â Â Â  323.315 [1965 c.525 Â§66; 1982 s.s.1 c.16 Â§18; repealed by 2005 c.94 Â§108]

Â Â Â Â Â  323.318 Refund when increase in cigarette tax is not continued. (1) If an increase in cigarette tax imposed under ORS 323.005 to 323.482 is provided by law and the increase provided is for a limited time period, then at such time as the increase expires and is not reenacted or otherwise by law continued, the Department of Revenue may enter into a cigarette tax refund or credit agreement with any distributor. The cigarette tax refund or credit agreement may provide for a mutually agreed upon amount as a refund or credit to the distributor of any cigarette tax attributable to the increase precollected for distributions of cigarettes occurring on or after the date the increase expires.

Â Â Â Â Â  (2) Subsection (1) of this section is in addition to and not in lieu of other laws allowing cigarette tax refunds or credits.

Â Â Â Â Â  (3) There is continuously appropriated to the Department of Revenue from the suspense account established under ORS 293.445 and 323.455, the amounts necessary to make refunds agreed upon under subsection (1) of this section. [1983 c.683 Â§10; 1987 c.758 Â§12]

Â Â Â Â Â  323.320 Refunds for unused stamps and for unsalable or destroyed cigarettes; interest; rules. (1) The Department of Revenue shall, pursuant to rule, refund or credit to a distributor the denominated values, less the discount given on their purchase, of:

Â Â Â Â Â  (a) Any unused or damaged stamps; or

Â Â Â Â Â  (b) Stamps affixed to packages of cigarettes that, prior to or after distribution, have become unfit for use or unsalable or have been destroyed, returned for credit or replaced, if the department has proof of the cigarettes not being used for smoking in the State of Oregon.

Â Â Â Â Â  (2) Interest shall be computed, allowed and paid with respect to a refund made under this section, at the rate established under ORS 305.220 for each month or fraction of a month during a period beginning 45 days after the receipt by the department of a claim for refund. [1965 c.525 Â§Â§68,69; 1989 c.626 Â§10; 1999 c.62 Â§11; 2001 c.114 Â§48]

Â Â Â Â Â  323.325 Limitation period on claim for refund. No refund or credit for amounts overpaid for the purchase of stamps shall be allowed or approved after three years from the due date for payment of the purchase for which the overpayment was made, or with respect to a determination made pursuant to ORS 323.005 to 323.482, after six months from the date the determination becomes final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the Department of Revenue within the applicable period. [1965 c.525 Â§70; 1999 c.62 Â§12]

Â Â Â Â Â  323.330 Interest on certain refunds. Unless the refund is one described in ORS 323.320, interest shall be computed, allowed and paid upon any overpayment for the purchase of stamps at the rate established under ORS 305.220 for each month or fraction of a month during a period beginning 45 days after the due date for payment of the purchase for which the overpayment was made or the date of the payment, whichever is the later, to the time the refund is made. No refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited. [1965 c.525 Â§71; 1987 c.758 Â§1; 1989 c.626 Â§11; 1999 c.62 Â§13]

Â Â Â Â Â  323.335 Date when payment or prepayment of tax is due. (1) Each distributor shall, along with the report filed as prescribed under ORS 323.340, submit quarterly a remittance payable to the Department of Revenue for the amount of tax due, but not yet paid or prepaid, under ORS 323.005 to 323.482.

Â Â Â Â Â  (2) If the tax imposed under ORS 323.005 to 323.482 is not prepaid through the use of stamps, the tax shall be due and payable monthly on or before the 20th day of the month following the calendar month in which a distribution of cigarettes occurs.

Â Â Â Â Â  (3) In the case of a sale of cigarettes on the facilities of a common carrier for which the tax is imposed pursuant to ORS 323.040, the tax shall be due and payable monthly on or before the 20th day of the month following the calendar month in which a sale of cigarettes on the facilities of the carrier occurs. [1965 c.525 Â§72; 1999 c.62 Â§14; 2003 c.804 Â§23]

Â Â Â Â Â  323.340 Reporting requirements for distributors. (1) On or before the 20th day of January, April, July and October, every distributor shall file on forms prescribed by the Department of Revenue a report containing any information the department may require to carry out the purposes of ORS 323.005 to 323.482.

Â Â Â Â Â  (2) A distributor holding more than one distributorÂs license and having centralized accounting may file one composite report combining the information required of each license location under subsection (1) of this section. [1965 c.525 Â§73; 1971 c.416 Â§1; 1999 c.62 Â§15]

Â Â Â Â Â  323.343 Report by persons with cigarette activity; forms. (1) On or before the 20th day of January, April, July and October, every person who is not a distributor and who had cigarette activity in this state during the preceding calendar quarter shall file on forms prescribed by the Department of Revenue a report containing any information the department may require to carry out the purposes of ORS 323.005 to 323.482.

Â Â Â Â Â  (2) If the department determines that a report filed under this section reflects cigarette activity that constitutes distribution in this state, the department may deem the individual a distributor subject to the provisions of ORS 323.005 to 323.482 that relate to distributors and the distribution of cigarettes. [2001 c.5 Â§4]

Â Â Â Â Â  323.345 [1965 c.525 Â§74; repealed by 1971 c.416 Â§3]

Â Â Â Â Â  323.350 [1965 c.525 Â§75; 1971 c.416 Â§2; repealed by 1999 c.62 Â§24]

Â Â Â Â Â  323.355 Report of sales on common carriers in interstate or foreign passenger service. On or before the 20th day of each month the common carriers and authorized persons specified in ORS 323.040 shall file with the Department of Revenue a report of the sales of cigarettes made by them on the facilities of the carriers in Oregon in the preceding calendar month in such detail and form as the department may prescribe, submitting with the report the amount of the tax due under ORS 323.040. [1965 c.525 Â§77]

Â Â Â Â Â  323.360 Report by consumers. Any consumer or user subject to the tax resulting from a distribution of cigarettes and from whom the tax has not been paid shall on or before the 20th day of the month following receipt of cigarettes file with the Department of Revenue a report of the amount of cigarettes received by the consumer or user in the preceding calendar month in the detail and form as the department may prescribe, submitting with the report the amount of tax due. [1965 c.525 Â§78; 2003 c.804 Â§24]

Â Â Â Â Â  323.365 Extension of time for reports and payment of tax; interest. (1) The Department of Revenue for good cause may extend the time for making any report or paying any amount of tax required under ORS 323.005 to 323.482. The extension may be granted at any time provided a request is filed with the department within or prior to the period for which the extension may be granted. The department may not grant an extension of more than 30 days.

Â Â Â Â Â  (2) Any person to whom an extension is granted shall pay, in addition to the amount of tax, interest at the rate established under ORS 305.220 for each month, or fraction of a month, from the date on which the amount of tax would have been due without the extension to the date of payment. [1965 c.525 Â§76; 1982 s.s.1 c.16 Â§19; 2003 c.46 Â§47]

Â Â Â Â Â  323.380 [1965 c.525 Â§79; 1982 s.s.1 c.16 Â§20; repealed by 1999 c.62 Â§16 (323.381 enacted in lieu of 323.380)]

Â Â Â Â Â  323.381 Failure to pay tax or timely file report. The provisions of ORS 314.400 apply to a person required to pay a tax due or file a report or return under ORS 323.005 to 323.482 who fails to timely pay the tax due or who fails to timely file the report or return required. [1999 c.62 Â§17 (enacted in lieu of 323.380)]

Â Â Â Â Â  323.385 Jeopardy determinations. (1) If the Department of Revenue believes that the collection of any amount of tax required to be paid by any person under ORS 323.005 to 323.482 will be jeopardized by delay, it shall thereupon make a determination of the amount of tax, noting that fact upon the determination. The amount determined is immediately due and payable, with interest and penalty as provided in ORS 323.381.

Â Â Â Â Â  (2) If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 20 days after service upon the person of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within the 20 days.

Â Â Â Â Â  (3) The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to ORS 323.416. The person shall, however, file the petition for redetermination with the department within 20 days after the service upon the person of notice of the determination. The person shall at the time of filing the petition for redetermination deposit with the department such security as it may deem necessary to insure compliance with ORS 323.005 to 323.482. The security may be sold by the department at public sale if it becomes necessary in order to recover any amount due. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed pursuant to ORS 323.403. Upon any such sale, the surplus, if any, above the amount due under ORS 323.005 to 323.482 shall be returned to the person who deposited the security. [1965 c.525 Â§80; 1999 c.62 Â§18]

Â Â Â Â Â  323.390 Collection of unsecured, unpaid tax after deficiency or jeopardy determination; collection charge; warrants. (1) If any tax imposed by ORS 323.005 to 323.482 or any portion of such tax is not paid within 30 days after notice of a deficiency determination is given pursuant to ORS 323.403 or of a tax determined under ORS 323.385, and no provision is made to secure the payment thereof by bond, deposit or otherwise, pursuant to regulations promulgated by the Department of Revenue, the department shall:

Â Â Â Â Â  (a) Assess a collection charge of $5 if the sum of the tax, penalty and interest then due exceeds $10.

Â Â Â Â Â  (b) Issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount of the tax, with the added penalties, interest, collection charge and the sheriffÂs cost of executing the warrant, and to return such warrant to the department and pay to it the money collected by virtue thereof by a time to be therein specified, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion thereof and penalties and interest for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the taxpayer against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect income taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the people of the state had recovered judgment against the taxpayer for the amount of the tax. [1971 c.417 Â§2; 1983 c.696 Â§17; 1985 c.761 Â§21; 1999 c.62 Â§19; 2003 c.576 Â§204]

Â Â Â Â Â  323.391 Withholding warrant procedures; application for collection of unpaid cigarette taxes. The Department of Revenue may employ the provisions of ORS 305.182 to file warrants issued against a taxpayer for unpaid cigarette taxes in the Office of the Secretary of State. [1995 c.53 Â§6]

Â Â Â Â Â  323.401 Refund agreement with governing body of Indian reservation; appropriation for refunds. (1) The Department of Revenue is authorized to enter into a cigarette tax refund agreement with the governing body of any Indian reservation in Oregon. The agreement may provide for a mutually agreed upon amount as a refund to the governing body of any cigarette tax prepaid on sales of cigarettes to Indians upon the reservation and paid into the State Treasury. This provision is in addition to other laws allowing tax refunds.

Â Â Â Â Â  (2) There is continuously appropriated to the Department of Revenue from the suspense account established under ORS 293.445 and 323.455, the amounts necessary to make the refunds provided by subsection (1) of this section. [1979 c.581 Â§Â§1,2,3; 1987 c.758 Â§13; 2003 c.804 Â§25]

Â Â Â Â Â  323.403 Application of other statutes. Except as otherwise provided in ORS 323.005 to 323.482 or where the context requires otherwise, the provisions of ORS chapters 305 and 314 as to the audit and examination of returns, periods of limitation, determination of and notices of deficiencies, assessments, liens, delinquencies, claims for refund and refunds, conferences, appeals to the Oregon Tax Court, stays of collection pending appeal, confidentiality of returns and the penalties relative thereto, and the procedures relating thereto, shall apply to the determinations of taxes, penalties and interest under ORS 323.005 to 323.482. [1999 c.62 Â§21]

Â Â Â Â Â  323.405 [1965 c.525 Â§81; repealed by 1977 c.870 Â§55 (323.416 enacted in lieu of 323.405, 323.410 and 323.415)]

Â Â Â Â Â  323.406 Disclosure of license information. Notwithstanding ORS 323.403, information on the license of a distributor or wholesaler is not confidential. The Department of Revenue may publicly disclose or publish a list of names of distributors or wholesalers, along with any other information set forth on a license. [2003 c.804 Â§16]

Â Â Â Â Â  323.410 [1965 c.525 Â§82; repealed by 1977 c.870 Â§55 (323.416 enacted in lieu of 323.405, 323.410 and 323.415)]

Â Â Â Â Â  323.415 [1965 c.525 Â§Â§83,84; repealed by 1977 c.870 Â§55 (323.416 enacted in lieu of 323.405, 323.410 and 323.415)]

(Appeals)

Â Â Â Â Â  323.416 Appeals to Tax Court. (1) Except as otherwise provided in ORS 323.005 to 323.482, any person aggrieved by an act or determination of the Department of Revenue or its authorized agent under ORS 323.005 to 323.482 may appeal to the Oregon Tax Court in the time and manner provided in ORS 305.404 to 305.560. These appeal rights shall be the exclusive remedy available to determine the personÂs liability for the taxes imposed by ORS 323.005 to 323.482.

Â Â Â Â Â  (2) An appeal to the Oregon Tax Court under ORS 323.005 to 323.482 stays proceedings to collect any unpaid tax unless the tax court believes the collection of the tax will be jeopardized by delay or otherwise orders collection proceedings to continue. [1977 c.870 Â§56 (enacted in lieu of 323.405, 323.410 and 323.415); 1995 c.650 Â§43; 2003 c.804 Â§25a]

Â Â Â Â Â  323.420 Venue; department certificate as evidence. (1) The violation of any provision of ORS 323.005 to 323.482 or any rule adopted thereunder shall be deemed an act committed in part at the office of the Department of Revenue in Salem, Oregon, and venue shall lie in Marion County, Oregon.

Â Â Â Â Â  (2) The certificate of the department to the effect that a tax has not been prepaid or paid, that a return has not been filed or that information has not been supplied, as required by or under the provisions of ORS 323.005 to 323.482, shall be prima facie evidence that the tax has not been prepaid or paid, that the return has not been filed or that the information has not been supplied. [1965 c.525 Â§85; 2003 c.804 Â§26]

(Enforcement)

Â Â Â Â Â  323.435 Actions by Attorney General; limitation on actions; authority. (1) In addition to all other remedies specified in ORS 323.005 to 323.482, action may be brought by the Attorney General, at the request of the Department of Revenue, in the name of the state, to recover the amount of any taxes, penalties and interest due under ORS 323.005 to 323.482, if the action for recovery is commenced within three years from the time the tax is due to be paid.

Â Â Â Â Â  (2) The Attorney General shall have authority to investigate any criminal violation of ORS 323.005 to 323.482. [1965 c.525 Â§86; 2003 c.804 Â§27]

Â Â Â Â Â  323.440 Department to enforce ORS 323.005 to 323.482; rules; personnel. (1) The Department of Revenue shall enforce the provisions of ORS 323.005 to 323.482 and may prescribe, adopt and enforce rules and regulations relating to the administration and enforcement of ORS 323.005 to 323.482.

Â Â Â Â Â  (2) The department may employ accountants, auditors, investigators, assistants, and clerks necessary for the efficient administration of ORS 323.005 to 323.482, or perform any other duties imposed by ORS 323.005 to 323.482 upon the department. [1965 c.525 Â§Â§87,88; 1995 c.650 Â§44]

(Distribution of Certain Revenues)

Â Â Â Â Â  323.455 Distribution of certain cigarette tax revenues. (1) All moneys received by the Department of Revenue from the tax imposed by ORS 323.030 (1) shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. Amounts necessary to pay the expenses incurred by the Department of Revenue and to reimburse the Oregon State Police and the Department of Justice for the administration and enforcement of ORS 323.005 to 323.482 are continuously appropriated to the Department of Revenue from the suspense account. After the payment of administrative and enforcement expenses and refunds, 89.65 percent shall be credited to the General Fund, 3.45 percent is appropriated to the cities of this state, 3.45 percent is appropriated to the counties of this state and 3.45 percent is continuously appropriated to the Department of Transportation for the purpose of financing and improving transportation services for elderly and disabled individuals as provided in ORS 391.800 to 391.830.

Â Â Â Â Â  (2) The moneys so appropriated to cities and counties shall be paid on a monthly basis within 35 days after the end of the month for which a distribution is made. Each city shall receive such share of the money appropriated to all cities as its population, as determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the cities of the state, and each county shall receive such share of the money as its population, determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the state.

Â Â Â Â Â  (3) The moneys appropriated to the Department of Transportation under subsection (1) of this section shall be distributed and transferred to the Elderly and Disabled Special Transportation Fund established by ORS 391.800 at the same time as the cigarette tax moneys are distributed to cities and counties under this section.

Â Â Â Â Â  (4) Of the moneys credited to the General Fund under this section 51.92 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan, or to funding the maintenance of the benefits available under the Oregon Health Plan, or both, and 5.77 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431.832. [1965 c.525 Â§93; 1969 c.299 Â§1; 1971 c.535 Â§7; 1975 c.527 Â§1; 1981 c.797 Â§7; 1985 c.816 Â§13; 1989 c.224 Â§52; 1989 c.866 Â§7; 1997 c.2 Â§2; 1999 c.21 Â§59; 2001 c.114 Â§49; 2003 c.804 Â§27a]

Â Â Â Â Â  Note: The amendments to 323.455 by section 27b, chapter 804, Oregon Laws 2003, become operative January 1, 2008. See section 67, chapter 804, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  323.455. (1) All moneys received by the Department of Revenue from the tax imposed by ORS 323.030 (1) shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds, 89.65 percent shall be credited to the General Fund, 3.45 percent is appropriated to the cities of this state, 3.45 percent is appropriated to the counties of this state and 3.45 percent is continuously appropriated to the Department of Transportation for the purpose of financing and improving transportation services for elderly and disabled individuals as provided in ORS 391.800 to 391.830.

Â Â Â Â Â  (2) The moneys so appropriated to cities and counties shall be paid on a monthly basis within 35 days after the end of the month for which a distribution is made. Each city shall receive such share of the money appropriated to all cities as its population, as determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the cities of the state, and each county shall receive such share of the money as its population, determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the state.

Â Â Â Â Â  (3) The moneys appropriated to the Department of Transportation under subsection (1) of this section shall be distributed and transferred to the Elderly and Disabled Special Transportation Fund established by ORS 391.800 at the same time as the cigarette tax moneys are distributed to cities and counties under this section.

Â Â Â Â Â  (4) Of the moneys credited to the General Fund under this section 51.92 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan, or to funding the maintenance of the benefits available under the Oregon Health Plan, or both, and 5.77 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431.832.

Â Â Â Â Â  323.457 Distribution of additional tax proceeds. (1) Moneys received under ORS 323.031 shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. Amounts necessary to pay the expenses incurred by the Department of Revenue and to reimburse the Oregon State Police and the Department of Justice for the administration and enforcement of this section and ORS 323.031 are continuously appropriated to the Department of Revenue from the suspense account. After the payment of administrative and enforcement expenses and refunds:

Â Â Â Â Â  (a) 29.37/30 of the moneys shall be credited to the Oregon Health Plan Fund established under ORS 414.109;

Â Â Â Â Â  (b) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the cities of this state;

Â Â Â Â Â  (c) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the counties of this state;

Â Â Â Â Â  (d) 0.14/30 of the moneys are continuously appropriated to the Department of Transportation to be distributed and transferred to the Elderly and Disabled Special Transportation Fund established under ORS 391.800; and

Â Â Â Â Â  (e) 0.21/30 of the moneys shall be credited to the Tobacco Use Reduction Account established under ORS 431.832.

Â Â Â Â Â  (2)(a) Moneys distributed to cities and counties under this section shall be distributed to each city or county using the proportions used for distributions made under ORS 323.455.

Â Â Â Â Â  (b) Moneys shall be distributed to cities, counties and the Elderly and Disabled Special Transportation Fund at the same time moneys are distributed to cities, counties and the Elderly and Disabled Special Transportation Fund under ORS 323.455. [2002 s.s.3 c.2 Â§2(3),(4); 2003 c.804 Â§5c(3),(4); 2005 c.94 Â§109]

Â Â Â Â Â  Note: The amendments to 323.457 by section 5e (3) and (4), chapter 804, Oregon Laws 2003, become operative January 1, 2008. See section 67, chapter 804, Oregon Laws 2003. The text that is operative on and after January 1, 2008, including amendments by section 110, chapter 94, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  323.457. (1) Moneys received under ORS 323.031 shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds:

Â Â Â Â Â  (a) 29.37/30 of the moneys shall be credited to the Oregon Health Plan Fund established under ORS 414.109;

Â Â Â Â Â  (b) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the cities of this state;

Â Â Â Â Â  (c) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the counties of this state;

Â Â Â Â Â  (d) 0.14/30 of the moneys are continuously appropriated to the Department of Transportation to be distributed and transferred to the Elderly and Disabled Special Transportation Fund established under ORS 391.800; and

Â Â Â Â Â  (e) 0.21/30 of the moneys shall be credited to the Tobacco Use Reduction Account established under ORS 431.832.

Â Â Â Â Â  (2)(a) Moneys distributed to cities and counties under this section shall be distributed to each city or county using the proportions used for distributions made under ORS 323.455.

Â Â Â Â Â  (b) Moneys shall be distributed to cities, counties and the Elderly and Disabled Special Transportation Fund at the same time moneys are distributed to cities, counties and the Elderly and Disabled Special Transportation Fund under ORS 323.455.

Â Â Â Â Â  323.460 [1965 c.525 Â§106; repealed by 1969 c.229 Â§3]

Â Â Â Â Â  323.480 Civil and criminal penalties for violations of ORS 323.005 to 323.482; forfeiture; appeal. (1)(a) A civil penalty may be imposed by the Department of Revenue on any person who violates any provision of ORS 323.005 to 323.482.

Â Â Â Â Â  (b) A civil penalty imposed under this subsection may not exceed $1,000 per violation.

Â Â Â Â Â  (c) A penalty imposed under this section may be appealed to the magistrate division of the tax court. Appeal of a magistrate decision may be made as provided in ORS 305.445 and 305.501.

Â Â Â Â Â  (2) Any person required to obtain a license as a distributor under ORS 323.005 to 323.482 who knowingly engages in business as a distributor without a license or after a license has been suspended or revoked is guilty of a Class C felony.

Â Â Â Â Â  (3) Any person required to make, render, sign or verify any report under ORS 323.005 to 323.482 who makes any false report with the intent to defraud is guilty of a Class C felony.

Â Â Â Â Â  (4)(a) Any transporter who knowingly violates the provisions of ORS 323.225 is guilty of a Class C felony.

Â Â Â Â Â  (b) This subsection does not apply to a transporter who transports or possesses or acquires for the purpose of transporting fewer than 60,000 cigarettes.

Â Â Â Â Â  (5) Any person who knowingly violates any provisions of ORS 323.005 to 323.482, except as otherwise provided in this section, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (6) Any person who files a fraudulent refund claim under ORS 323.320 is guilty of a Class C felony.

Â Â Â Â Â  (7) Any person who, with intent to defraud, makes, alters, forges or utters a false receipt or invoice recording a sale of cigarettes in this state is guilty of a Class C felony.

Â Â Â Â Â  (8) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating ORS 323.005 to 323.482 and the proceeds resulting from a violation of ORS 323.005 to 323.482. [Formerly 323.990; 2003 c.804 Â§28]

Â Â Â Â Â  323.482 Offense of unlawful distribution of cigarettes; forfeiture; injunctive relief. (1) A person commits the crime of unlawful distribution of cigarettes if the person knowingly sells or distributes, possesses or transports for sale or distribution or imports for sale or distribution cigarettes that do not comply with ORS 323.005 to 323.482 or 323.850 to 323.862, the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.), 19 U.S.C. 1681a or section 5754 of the Internal Revenue Code, or implementing regulations of the federal laws listed in this subsection.

Â Â Â Â Â  (2) The offense of unlawful distribution of cigarettes is classified as follows:

Â Â Â Â Â  (a) If the number of cigarettes involved in the offense over a 90-day period totals 12,000 or less, the offense is a Class A misdemeanor.

Â Â Â Â Â  (b) If the number of cigarettes involved in the offense over a 90-day period totals more than 12,000 but 60,000 or less, the offense is a Class C felony classified as crime category 3 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) If the number of cigarettes involved in the offense over a 90-day period totals more than 60,000 but 120,000 or less, the offense is a Class C felony classified as crime category 5 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (d) If the number of cigarettes involved in the offense over a 90-day period totals more than 120,000, the offense is a Class B felony classified as crime category 7 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) Cigarettes sold, distributed, possessed, transported or imported in violation of subsection (1) of this section are contraband and subject to seizure and forfeiture. If seized and forfeited under this subsection, the cigarettes shall be destroyed.

Â Â Â Â Â  (4) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating this section and the proceeds resulting from a violation of this section.

Â Â Â Â Â  (5) A person who manufactures, distributes or sells cigarettes and who sustains a direct economic or commercial injury as a result of a violation of subsection (1) of this section may bring in good faith an action for appropriate injunctive relief.

Â Â Â Â Â  (6) The penalties set forth in this section are in addition to and not in lieu of any other applicable penalties or sanctions. [2001 c.696 Â§3; 2003 c.804 Â§30]

TOBACCO PRODUCTS TAX

Â Â Â Â Â  323.500 Definitions for ORS 323.500 to 323.645. As used in ORS 323.500 to 323.645, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBusinessÂ means any trade, occupation, activity or enterprise engaged in for the purpose of selling or distributing tobacco products in this state.

Â Â Â Â Â  (2) ÂCigarÂ means a roll for smoking that is of any size or shape and that is made wholly or in part of tobacco, irrespective of whether the tobacco is pure or flavored, adulterated or mixed with any other ingredient, if the roll has a wrapper made wholly or in greater part of tobacco and if 1,000 of these rolls collectively weigh more than three pounds. ÂCigarÂ does not include a cigarette, as defined in ORS 323.010.

Â Â Â Â Â  (3) ÂConsumerÂ means any person who purchases tobacco products in this state for the personÂs use or consumption or for any purpose other than for reselling the tobacco products to another person.

Â Â Â Â Â  (4) ÂContraband tobacco productsÂ means tobacco products or packages containing tobacco products:

Â Â Â Â Â  (a) That do not comply with the requirements of ORS 323.500 to 323.645;

Â Â Â Â Â  (b) That do not comply with the requirements of the tobacco products tax laws of the federal government or of other states; or

Â Â Â Â Â  (c) That bear trademarks that are counterfeit under ORS 647.135 or other state or federal trademark laws.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (6) ÂDistributeÂ means:

Â Â Â Â Â  (a) Bringing, or causing to be brought, into this state from without this state tobacco products for sale, storage, use or consumption;

Â Â Â Â Â  (b) Making, manufacturing or fabricating tobacco products in this state for sale, storage, use or consumption in this state;

Â Â Â Â Â  (c) Shipping or transporting tobacco products to retail dealers in this state, to be sold, stored, used or consumed by those retail dealers;

Â Â Â Â Â  (d) Storing untaxed tobacco products in this state that are intended to be for sale, use or consumption in this state;

Â Â Â Â Â  (e) Selling untaxed tobacco products in this state; or

Â Â Â Â Â  (f) As a consumer, being in possession of untaxed tobacco products in this state.

Â Â Â Â Â  (7) ÂDistributorÂ means:

Â Â Â Â Â  (a) Any person engaged in the business of selling tobacco products in this state who brings, or causes to be brought, into this state from without the state any tobacco products for sale;

Â Â Â Â Â  (b) Any person who makes, manufactures or fabricates tobacco products in this state for sale in this state;

Â Â Â Â Â  (c) Any person engaged in the business of selling tobacco products without this state who ships or transports tobacco products to retail dealers in this state, to be sold by those retail dealers;

Â Â Â Â Â  (d) Any person, including a retail dealer, who sells untaxed tobacco products in this state; or

Â Â Â Â Â  (e) A consumer in possession of untaxed tobacco products in this state.

Â Â Â Â Â  (8) ÂManufacturerÂ means a person who manufactures tobacco products for sale.

Â Â Â Â Â  (9) ÂPlace of businessÂ means any place where tobacco products are sold or where tobacco products are manufactured, stored or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train or vending machine.

Â Â Â Â Â  (10) ÂRetail dealerÂ means any person who is engaged in the business of selling or otherwise dispensing tobacco products to consumers. The term also includes the operators of or recipients of revenue from all places such as smoke shops, cigar stores and vending machines, where tobacco products are made or stored for ultimate sale to consumers.

Â Â Â Â Â  (11) ÂSaleÂ means any transfer, exchange or barter, in any manner or by any means, for a consideration, and includes and means all sales made by any person. It includes a gift by a person engaged in the business of selling tobacco products, for advertising, as a means of evading the provisions of ORS 323.500 to 323.645, or for any other purpose.

Â Â Â Â Â  (12) ÂTaxpayerÂ includes a distributor or other person required to pay a tax imposed under ORS 323.500 to 323.645.

Â Â Â Â Â  (13) ÂTobacco productsÂ means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking, but shall not include cigarettes as defined in ORS 323.010.

Â Â Â Â Â  (14) ÂUntaxed tobacco productsÂ means tobacco products for which the tax required under ORS 323.500 to 323.645 has not been paid.

Â Â Â Â Â  (15) ÂWholesale sales priceÂ means the price paid for untaxed tobacco products to or on behalf of a seller by a purchaser of the untaxed tobacco products. [1985 c.816 Â§15; 2001 c.982 Â§2; 2003 c.804 Â§31]

Â Â Â Â Â  323.505 Tax imposed on distribution; rate. (1) A tax is hereby imposed upon the distribution of all tobacco products in this state. The tax imposed by this section is intended to be a direct tax on the consumer, for which payment upon distribution is required to achieve convenience and facility in the collection and administration of the tax. The tax shall be imposed on a distributor at the time the distributor distributes tobacco products.

Â Â Â Â Â  (2) The tax imposed under this section shall be imposed at the rate of:

Â Â Â Â Â  (a) Sixty-five percent of the wholesale sales price of cigars, but not to exceed 50 cents per cigar; or

Â Â Â Â Â  (b) Sixty-five percent of the wholesale sales price of all tobacco products that are not cigars.

Â Â Â Â Â  (3) If the tax imposed under this section does not equal an amount calculable to a whole cent, the tax shall be equal to the next higher whole cent. However, the amount remitted to the Department of Revenue by the taxpayer for each quarter shall be equal only to 98.5 percent of the total taxes due and payable by the taxpayer for the quarter.

Â Â Â Â Â  (4) No tobacco product shall be subject to the tax if the base product or other intermediate form thereof has previously been taxed under this section. [1985 c.816 Â§16; 1997 c.2 Â§9; 1999 c.21 Â§60; 2001 c.982 Â§3; 2003 c.46 Â§48; 2003 c.804 Â§32]

Â Â Â Â Â  323.510 Dates for payment of tax; returns; extension. (1) Except as otherwise provided in ORS 323.500 to 323.645, the tax imposed by ORS 323.505 and 323.565 shall be paid by each distributor and each common carrier or authorized person specified in ORS 323.565 to the Department of Revenue on or before the last day of January, April, July and October of each year for the preceding calendar quarter.

Â Â Â Â Â  (2) With each quarterly payment, the taxpayer shall submit a return to the department, in such form and containing such information as the department shall prescribe.

Â Â Â Â Â  (3) The tax, penalties and interest imposed by ORS 323.500 to 323.645 shall be a personal debt, from the time liability is incurred, owed by the taxpayer to the State of Oregon until paid.

Â Â Â Â Â  (4) The returns required of distributors and common carriers or authorized persons specified in ORS 323.565 under this section shall be filed by the distributors, common carriers or authorized persons regardless of whether any tax is owed by them.

Â Â Â Â Â  (5)(a) The department for good cause may extend the time for making any return under ORS 323.500 to 323.645. The extension may be granted at any time if a written request is filed with the department within or prior to the period for which the extension may be granted. The department may not grant an extension of more than one month.

Â Â Â Â Â  (b) When the time for filing a return is extended at the request of a taxpayer, interest shall be added at the rate established under ORS 305.220 for each month, or fraction of a month, from the time the return was originally required to be filed to the time of payment. [1985 c.816 Â§17; 2003 c.46 Â§49; 2003 c.804 Â§33]

Â Â Â Â Â  323.515 Exemption for tobacco products not subject to taxation by state. The tax imposed by ORS 323.505 does not apply with respect to any tobacco products which under the Constitution and laws of the United States may not be made the subject of taxation by the state. [1985 c.816 Â§18]

Â Â Â Â Â  323.520 Application for distributor license. (1) Any person engaging or seeking to engage in the sale of tobacco products as a distributor shall file an application for a distributorÂs license with the Department of Revenue. The application shall be on a form prescribed by the department. A distributor shall apply for and obtain a license for each place of business at which the distributor engages in the business of distributing tobacco products. A fee may not be charged for the license. For the purposes of this section, a vending machine in and of itself is not a place of business.

Â Â Â Â Â  (2) A person may not engage in the business of distributing tobacco products in this state without a license. [1985 c.816 Â§19; 2003 c.804 Â§34]

Â Â Â Â Â  323.525 Security; amount. (1) The Department of Revenue may require any person subject to ORS 323.500 to 323.645 to place with the department an amount of security that the department determines is necessary to ensure compliance with ORS 323.500 to 323.645.

Â Â Â Â Â  (2) The amount of the security shall be fixed by the department but, except as provided in subsection (3) of this section, may not be greater than twice the estimated tax liability of a person for the reporting period under ORS 323.500 to 323.645, determined in a manner the department considers proper.

Â Â Â Â Â  (3) In the case of a person who, pursuant to ORS 323.535, has appealed the decision of the department to suspend or revoke a license, the amount of the security may not be greater than twice the tax liability of the person for the reporting period under ORS 323.500 to 323.645, determined in a manner the department considers proper, or $10,000, whichever is greater.

Â Â Â Â Â  (4) The limitations provided in this section apply regardless of the type of security placed with the department. The required amount of the security may be increased or decreased by the department subject to the limitations provided in this section. [1985 c.816 Â§20; 2003 c.804 Â§35; 2005 c.94 Â§111]

Â Â Â Â Â  323.530 Issuance of license; display; appeal of license denial. (1) Upon receipt of a completed application and any security required by the Department of Revenue under ORS 323.500 to 323.645, the department shall issue a distributorÂs license to an applicant. A separate license shall be issued for each place of business of the distributor within the state. Each license issued by the department shall include an identification number for the license. A license is valid only for engaging in business as a distributor at the place designated thereon, and it shall at all times be conspicuously displayed at the place for which issued. The license is not transferable and is valid until canceled, suspended or revoked.

Â Â Â Â Â  (2) The department may not issue a license to an applicant if the department determines or has reason to believe that the applicant will not comply with the provisions of ORS chapter 323 or any other state or federal tobacco products tax law.

Â Â Â Â Â  (3) Notwithstanding ORS 305.280, a decision by the department not to issue a license to an applicant may be appealed by the applicant to the magistrate division of the tax court within 30 days of the date of the decision of the department in the manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) For purposes of this section, an application to renew a distributorÂs license shall be considered the same as an application for an initial distributorÂs license. [1985 c.816 Â§21; 2003 c.804 Â§36]

Â Â Â Â Â  323.535 Cancellation, suspension or revocation of license; appeal. (1) The Department of Revenue may cancel, suspend or revoke a license issued to a distributor if the distributor fails to:

Â Â Â Â Â  (a) Pay any tax or penalty due under ORS chapter 323;

Â Â Â Â Â  (b) Otherwise comply with any provision of ORS chapter 323 or any rule adopted thereunder; or

Â Â Â Â Â  (c) Comply with any other state or federal tobacco products tax law.

Â Â Â Â Â  (2) Notwithstanding ORS 305.280, a decision by the department to cancel, suspend or revoke a license may be appealed by the distributor to the magistrate division of the tax court within 30 days of the date of the decision of the department under subsection (1) of this section, in the manner provided in ORS 305.404 to 305.560. [1985 c.816 Â§22; 1995 c.650 Â§45; 2003 c.804 Â§37]

Â Â Â Â Â  323.538 Wholesale sales invoices; requirements; presumptions; penalty. (1) A sales invoice for the wholesale sale of tobacco products in this state, including a sales invoice required under ORS 323.540, shall contain the following:

Â Â Â Â Â  (a) The name and address of the seller, the name and address of the purchaser, the date of the sale of tobacco products, the quantity and product description of tobacco products, the price paid for tobacco products and any discount applied in determining the price paid for tobacco products;

Â Â Â Â Â  (b) The applicable license identification number for the distributor;

Â Â Â Â Â  (c) A certified statement by the distributor of the tobacco products that all taxes due under ORS 323.500 to 323.645 have been or will be paid; and

Â Â Â Â Â  (d) Any other information the Department of Revenue may prescribe by rule.

Â Â Â Â Â  (2) A distributor must provide a copy of the sales invoice to the purchaser of the tobacco product and the purchaser shall retain a copy of the invoice for five years following the date of purchase.

Â Â Â Â Â  (3) Each purchaser that then sells the tobacco products to a subsequent purchaser shall provide the subsequent purchaser with a sales invoice that meets the requirements of this section.

Â Â Â Â Â  (4)(a) A purchaser in possession of tobacco products who is unable to present a sales invoice that meets the requirements of this section is presumed to be in possession of tobacco products for which the tax imposed under ORS 323.500 to 323.645 has not been paid.

Â Â Â Â Â  (b) In the case of a purchaser in possession of untaxed tobacco products, the tax is due immediately, along with a penalty equal to 100 percent of the tax due. Amounts due under this paragraph may be collected as provided in ORS 323.605.

Â Â Â Â Â  (c) If the purchaser in possession of untaxed tobacco products is a retail dealer, the Department of Revenue may impose a civil penalty for the possession of untaxed tobacco products. A civil penalty imposed under this paragraph may not exceed $1,000 per violation. A penalty imposed under this paragraph may be appealed to the magistrate division of the tax court in the time and manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (5) This section does not apply to a consumer in possession of less than 100 cigars or tobacco products with a wholesale sales price of less than $50. [2003 c.804 Â§39]

Â Â Â Â Â  323.540 Records; contents; retention; examination. (1) Any distributor, and any person dealing in, transporting or storing tobacco products, shall keep at each registered place of business complete and accurate records for that place of business, including itemized invoices, of tobacco products held, purchased, manufactured, brought in or caused to be brought in from without the state or shipped or transported to retail dealers in this state, and of all sales of tobacco products made, except sales to consumers.

Â Â Â Â Â  (2) The records required by subsection (1) of this section shall show the names and addresses of purchasers and other pertinent papers and documents relating to the purchase, sale or disposition of tobacco products.

Â Â Â Â Â  (3) When a licensed distributor sells tobacco products exclusively to consumers at the address given in the certificate and sells only tobacco products for which taxes imposed under ORS 323.500 to 323.645 have been paid prior to sale, an invoice of any individual sale of less than 100 cigars or of tobacco products with a wholesale sales price of less than $50 is not required. Itemized invoices of all tobacco products transferred to other places of business owned or controlled by that licensed distributor shall be made and retained.

Â Â Â Â Â  (4)(a) All books, records and other papers and documents required by this section to be kept shall be preserved for a period of at least five years after the initial date of the books, records and other papers or documents, or the date of entries appearing therein, unless the Department of Revenue, in writing, authorizes their destruction or disposal at an earlier date.

Â Â Â Â Â  (b) The department or its authorized representative, upon oral or written demand, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 323.500 to 323.645.

Â Â Â Â Â  (c) If the department, or any of its agents or employees, are denied free access or are hindered or interfered with in making such examination, the license of the distributor at such premises shall be subject to cancellation, suspension or revocation by the department. [1985 c.816 Â§23; 2003 c.804 Â§38]

Â Â Â Â Â  323.545 [1985 c.816 Â§24; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.550 [1985 c.816 Â§25; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.555 Warehouse records; inspection; contents; preservation. Records of all deliveries or shipments of tobacco products from any public warehouse of first destination in this state shall be kept by the warehouse and be available to the Department of Revenue for inspection. The records shall show the name and address of the consignee, the date, the quantity of tobacco products delivered and any other information the department may require. These records shall be preserved for five years from the date of delivery of the tobacco products. [1985 c.816 Â§26; 2003 c.804 Â§41]

Â Â Â Â Â  323.560 Credit of tax for tobacco products shipped out of state or returned to manufacturer. When tobacco products, upon which the tax imposed under ORS 323.500 to 323.645 has been reported and paid, are shipped or transported by the distributor to retail dealers outside this state, to be sold by those retail dealers, or are returned to the manufacturer by the distributor or destroyed by the distributor, credit for the paid tax may be made to the distributor. [1985 c.816 Â§27; 2003 c.804 Â§42]

Â Â Â Â Â  323.565 Exemption for sales to common carriers engaged in interstate or foreign passenger service; tax on carriers or persons authorized to sell tobacco products on the facilities of carriers. The taxes imposed by ORS 323.500 to 323.645 do not apply to the sale of tobacco products by a distributor to a common carrier engaged in interstate or foreign passenger service or to a person authorized to sell tobacco products on the facilities of a common carrier. Whenever tobacco products are sold by distributors to common carriers engaged in interstate or foreign passenger service for use or sale on facilities of the carriers, or to persons authorized to sell tobacco products on those facilities, the tax imposed by this section may not be levied with respect to sales of the tobacco products by the distributors, but a tax is hereby levied upon the carriers or upon the persons authorized to sell tobacco products on the facilities of the carriers, as the case may be, for the privilege of making these sales in Oregon at the same rate that is imposed upon the distribution of tobacco products in this state. The common carriers and authorized persons shall pay the tax imposed by this section and file returns with the Department of Revenue as provided in ORS 323.510. [1985 c.816 Â§27b; 2003 c.804 Â§43]

Â Â Â Â Â  323.570 Transport of untaxed products; permit; bills of lading. (1) Any transporter desiring to possess or acquire untaxed tobacco products for transportation or transport upon the highways, roads or streets of this state shall obtain a permit from the Department of Revenue authorizing such transporter to possess or acquire for transportation or transport the untaxed tobacco products, and shall have the permit in the transporting vehicle during the period of transportation of the tobacco products. The application for the permit shall be in such form and shall contain such information as may be prescribed by the department. The department may issue a permit for a single load or shipment or for a number of loads or shipments to be transported under specified conditions.

Â Â Â Â Â  (2) Each transporter who shall transport or possess or acquire for the purpose of transporting untaxed tobacco products upon the highways, roads or streets of this state is required to have within the transporting vehicle invoices or bills of lading covering the shipment of tobacco products being transported which shall show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and types of tobacco products transported. [1985 c.816 Â§27c]

Â Â Â Â Â  323.575 Administration and enforcement; rules and procedures. The Department of Revenue shall administer and enforce ORS 323.500 to 323.645. The department is authorized to establish those rules and procedures for the implementation and enforcement of ORS 323.500 to 323.645 that are consistent with its provisions and considered necessary and appropriate. [1985 c.816 Â§28; 2003 c.804 Â§44]

Â Â Â Â Â  323.580 [1985 c.816 Â§29; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.585 Penalty and interest for failure to pay tax or timely file return. The provisions of ORS 314.400 apply to a person who fails to file a return required under ORS 323.500 to 323.645 or fails to pay a tax at the time the tax becomes due, and no extension is granted under ORS 323.510, or if the time granted as an extension has expired and the person fails to file a return or pay a tax. [1985 c.816 Â§30; 1999 c.62 Â§25; 2003 c.804 Â§45]

Â Â Â Â Â  323.590 [1985 c.816 Â§31; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.595 Application of other statutes. Except as otherwise provided in ORS 323.500 to 323.645 or where the context requires otherwise, the provisions of ORS chapters 305 and 314 as to the audit and examination of returns, periods of limitations, determination of and notices of deficiencies, assessments, liens, delinquencies, claims for refund and refunds, conferences, appeals to the Oregon Tax Court, stay of collection pending appeal, confidentiality of returns and the penalties relating thereto, and the procedures relating thereto, apply to the determinations of taxes, penalties and interest under ORS 323.500 to 323.645. [1985 c.816 Â§32; 1995 c.650 Â§46; 1999 c.1077 Â§7; 2001 c.76 Â§4; 2003 c.804 Â§47]

Â Â Â Â Â  323.598 Disclosure of license information. Notwithstanding ORS 323.595, information on the license of a distributor is not confidential. The Department of Revenue may publicly disclose or publish a list of names of distributors, along with any other information set forth on a license. [2003 c.804 Â§36a]

Â Â Â Â Â  323.600 Department determination of amount of tax; deficiency determinations; liens. If, under ORS 323.500 to 323.645, the Department of Revenue is not satisfied with the return of the tax or as to the amount of tax required to be paid to this state by any person, it may compute and determine the amount required to be paid upon the basis of the facts contained in the return or upon the basis of any information within its possession or that may come into its possession. One or more deficiency determinations may be made of the amount due for one or for more than one period. Notices of deficiency shall be given and interest on deficiencies shall be computed as provided in ORS 305.265. Subject to ORS 314.421 and 314.423, liens for taxes or deficiencies arise at the time of assessment, continue until the taxes, interest and penalties are fully satisfied and may be recorded and collected in the manner provided for the collection of delinquent income taxes. [1985 c.816 Â§33; 2003 c.804 Â§48]

Â Â Â Â Â  323.605 Immediate determination and collection of tax. If the Department of Revenue believes that the collection of any tax imposed under ORS 323.500 to 323.645 or any amount of the tax required to be paid to the state or of any determination will be jeopardized by delay, it shall make a determination of the tax or amount of tax required to be collected, noting that fact upon the determination. The amount determined is immediately due and payable and the department shall assess the taxes, notify the person and proceed to collect the tax in the same manner and using the same procedures as for the collection of income taxes under ORS 314.440. [1985 c.816 Â§34; 2003 c.804 Â§49]

Â Â Â Â Â  323.607 Time limit for issuing notice of deficiency for substantial reported understatement of gross purchases net of discounts. If the Department of Revenue finds that an amount of gross purchases net of discounts equal to 25 percent or more of the gross purchases net of discounts as reported on the taxpayerÂs tobacco products tax return has been omitted from the return, the department may give notice of deficiency as prescribed in ORS 305.265 at any time within five years after the date the return was due or filed, whichever is later. [2001 c.76 Â§2]

Â Â Â Â Â  323.610 Warrant to sheriff to levy upon and sell property of delinquent taxpayer; recording; execution; agents; remedies for warrant returned not satisfied. (1) If any tax imposed under ORS 323.500 to 323.645, or any portion of the tax, is not paid within the time provided by law and no provision is made to secure the payment of the tax by bond, deposit or otherwise, pursuant to rules adopted by the Department of Revenue, the department may issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within the county, for the payment of the amount of the tax, with the added penalties, interest and the sheriffÂs cost of executing the warrant, and to return the warrant to the department and pay to it the money collected from the sale, within 60 days after the date of receipt of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant, and the clerk shall immediately enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, the amount of the tax or portion of the tax and penalties for which the warrant is issued and the date the copy is recorded. The amount of the warrant so recorded shall become a lien upon the title to and interest in real property of the taxpayer against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff immediately shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect the taxes imposed by ORS 323.500 to 323.645. In the execution of the warrant, the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the people of the state had recovered judgment against the taxpayer for the amount of the tax. [1985 c.816 Â§35; 1987 c.158 Â§55; 2003 c.576 Â§205; 2003 c.804 Â§50]

Â Â Â Â Â  323.612 Seizure and forfeiture of contraband tobacco products; appeal. (1) Any contraband tobacco products found by an authorized representative of the Department of Revenue or any law enforcement agency may be immediately seized and subject to forfeiture. If seized and forfeited under this subsection, the tobacco products shall be destroyed.

Â Â Â Â Â  (2) Notwithstanding ORS 305.280, a seizure and forfeiture made under this section may be appealed to the magistrate division of the tax court within 30 days of the date of the seizure in the manner prescribed in ORS 305.404 to 305.560. [2003 c.804 Â§57]

Â Â Â Â Â  323.615 Refund agreement with governing body of Indian reservation; appropriation for refunds. (1) The Director of the Department of Revenue is authorized to enter into a tobacco products tax refund agreement with the governing body of any Indian reservation in Oregon. The agreement may provide for a mutually agreed upon amount as a refund to the governing body of any tobacco tax collected under ORS 323.500 to 323.645 in connection with the sale of tobacco products to Indians on the Indian reservation, or the use, storage or consumption of tobacco products by Indians on the Indian reservation. This provision is in addition to other laws allowing tax refunds.

Â Â Â Â Â  (2) There is continuously appropriated to the director, from the suspense account established under ORS 293.445 and 323.625, the amounts necessary to make the refunds provided by subsection (1) of this section. [1985 c.816 Â§36; 1999 c.21 Â§61; 2003 c.804 Â§51]

Â Â Â Â Â  323.618 Venue; department certificate as evidence. (1) The violation of any provision of ORS 323.500 to 323.645 or any rule adopted thereunder shall be deemed an act committed in part at the office of the Department of Revenue in Salem, Oregon, and venue shall lie in Marion County, Oregon.

Â Â Â Â Â  (2) The certificate of the department to the effect that a tax has not been paid, that a return has not been filed or that information has not been supplied, as required by or under the provisions of ORS 323.500 to 323.645, shall be prima facie evidence that the tax has not been paid, that the return has not been filed or that the information has not been supplied. [2003 c.804 Â§55]

Â Â Â Â Â  323.619 Actions by Attorney General; limitation on actions; authority. (1) In addition to all other remedies specified in ORS 323.500 to 323.645, action may be brought by the Attorney General, at the request of the Department of Revenue, in the name of the state, to recover the amount of any taxes, penalties and interest due under ORS 323.500 to 323.645, if the action for recovery is commenced within three years from the time the tax is due to be paid.

Â Â Â Â Â  (2) The Attorney General shall have authority to investigate any criminal violation of ORS 323.500 to 323.645. [2003 c.804 Â§59]

Â Â Â Â Â  323.620 Remedies cumulative. The remedies of the state provided for in ORS 323.500 to 323.645 are cumulative. No action taken by the Department of Revenue or Attorney General constitutes an election by the state to pursue any remedy to the exclusion of any other remedy for which provision is made in ORS 323.500 to 323.645. [1985 c.816 Â§40; 2003 c.804 Â§52]

Â Â Â Â Â  323.623 Appeals. (1) Except as otherwise provided in ORS 323.500 to 323.645, any person aggrieved by an act or determination of the Department of Revenue or its authorized agent under ORS 323.500 to 323.645 may appeal to the Oregon Tax Court in the time and manner provided in ORS 305.404 to 305.560. These appeal rights shall be the exclusive remedy available to determine the personÂs liability for the taxes imposed under ORS 323.500 to 323.645.

Â Â Â Â Â  (2) An appeal to the Oregon Tax Court under ORS 323.500 to 323.645 stays proceedings to collect any unpaid tax unless the tax court believes the collection of the tax will be jeopardized by delay or otherwise orders collection proceedings to continue. [2003 c.804 Â§46]

Â Â Â Â Â  323.625 Disposition of moneys. All moneys received by the Department of Revenue under ORS 323.500 to 323.645 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. Amounts necessary to pay the expenses incurred by the Department of Revenue and to reimburse the Oregon State Police and the Department of Justice for the administration and enforcement of ORS 323.500 to 323.645 are continuously appropriated to the Department of Revenue from the suspense account. After payment of administrative and enforcement expenses and of refunds or credits arising from erroneous overpayments, the balance of the money shall be credited to the General Fund. Of the amount credited to the General Fund under this section 41.54 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan, or to funding the maintenance of the benefits available under the Oregon Health Plan, or both, and 4.62 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431.832. [1985 c.816 Â§42; 1997 c.2 Â§10; 1999 c.21 Â§62; 2003 c.804 Â§53]

Â Â Â Â Â  Note: The amendments to 323.625 by section 53a, chapter 804, Oregon Laws 2003, become operative January 1, 2008. See section 67, chapter 804, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  323.625. All moneys received by the Department of Revenue under ORS 323.500 to 323.645 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. After payment of refunds or credits arising from erroneous overpayments, the balance of the money shall be credited to the General Fund. Of the amount credited to the General Fund under this section 41.54 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan, or to funding the maintenance of the benefits available under the Oregon Health Plan, or both, and 4.62 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431.832.

Â Â Â Â Â  323.630 Civil and criminal penalties for violations of ORS 323.500 to 323.645. (1)(a) A civil penalty may be imposed by the Department of Revenue on any person who violates any provision of ORS 323.500 to 323.645.

Â Â Â Â Â  (b) A civil penalty imposed under this subsection may not exceed $1,000 per violation.

Â Â Â Â Â  (c) A penalty imposed under this subsection may be appealed to the magistrate division of the tax court in the time and manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (2) Any person required to obtain a license as a distributor under ORS 323.500 to 323.645 who knowingly engages in business as a distributor without a license or after a license has been suspended or revoked is guilty of a Class C felony.

Â Â Â Â Â  (3) Any person required to make, render, sign or verify any report under ORS 323.500 to 323.645 who makes any false report with the intent to defraud is guilty of a Class C felony.

Â Â Â Â Â  (4) Any transporter who knowingly violates the provisions of ORS 323.570 is guilty of a Class C felony.

Â Â Â Â Â  (5) Any person who knowingly violates any provision of ORS 323.500 to 323.645, except as otherwise provided in this section, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (6) Any person who, with intent to defraud, makes, alters, forges or utters a false receipt or invoice recording a sale of tobacco products in this state is guilty of a Class C felony.

Â Â Â Â Â  (7) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating ORS 323.500 to 323.645 and the proceeds resulting from a violation of ORS 323.500 to 323.645. [2003 c.804 Â§56]

Â Â Â Â Â  323.632 Offense of unlawful distribution of tobacco products. (1) A person commits the crime of unlawful distribution of tobacco products if the person knowingly sells or distributes, possesses or transports for sale or distribution or imports for sale or distribution tobacco products that do not comply with ORS 323.500 to 323.645.

Â Â Â Â Â  (2) The offense of unlawful distribution of tobacco products is classified as follows:

Â Â Â Â Â  (a) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals less than $1,000, the offense is a Class A misdemeanor.

Â Â Â Â Â  (b) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $1,000 or more, but less than $5,000, the offense is a Class C felony classified as crime category 3 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $5,000 or more, but less than $10,000, the offense is a Class C felony classified as crime category 5 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (d) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $10,000 or more, the offense is a Class B felony classified as crime category 7 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) As used in this section, Âtobacco products taxÂ means the amount of tax due under ORS 323.500 to 323.645, if the tax were timely paid upon first distribution of the tobacco products in this state. [2003 c.804 Â§58]

Â Â Â Â Â  323.635 Penalties in ORS 323.630 and 323.632 additional to other penalties. The penalties provided in ORS 323.630 and 323.632 are additional to all other penalties provided under ORS 323.500 to 323.645. [1985 c.816 Â§44; 2003 c.804 Â§54]

Â Â Â Â Â  323.640 Tax on distributors in lieu of all other state, county or municipal taxes on sale or use of tobacco. (1) The taxes imposed by ORS 323.505 are in lieu of all other state, county or municipal taxes on the sale or use of tobacco products.

Â Â Â Â Â  (2) Any tobacco product with respect to which a tax has once been imposed under ORS 323.505 shall not be subject upon a subsequent distribution to the taxes imposed by ORS 323.505. [1985 c.816 Â§44a]

Â Â Â Â Â  323.645 Short title. ORS 323.500 to 323.645 may be cited as the Tobacco Products Tax Act. [1985 c.816 Â§46]

TOBACCO DELIVERY SALES

Â Â Â Â Â  323.700 Definitions for ORS 323.700 to 323.730. As used in ORS 323.700 to 323.730:

Â Â Â Â Â  (1) ÂConsumerÂ means an individual who is not a licensed distributor of tobacco or a licensed tobacco retailer.

Â Â Â Â Â  (2) ÂDelivery saleÂ:

Â Â Â Â Â  (a) Means a sale of tobacco to a consumer in this state in which:

Â Â Â Â Â  (A) The purchaser submits the order for the sale by means of a telephone or other method of voice transmission, a delivery service or the Internet or other online service; or

Â Â Â Â Â  (B) The tobacco is delivered by use of a delivery service.

Â Â Â Â Â  (b) Includes any sale of tobacco described in paragraph (a) of this subsection, regardless of whether the seller is located within Indian country or is otherwise within or outside of this state.

Â Â Â Â Â  (c) Does not include any sale to a licensed distributor or licensed tobacco retailer in this state.

Â Â Â Â Â  (3) ÂDelivery serviceÂ means any person that is engaged in the commercial delivery of letters, packages or other containers.

Â Â Â Â Â  (4) ÂIndian countryÂ has the meaning given that term in 18 U.S.C. 1151.

Â Â Â Â Â  (5) ÂLegal minimum purchase ageÂ means the minimum age at which an individual may purchase tobacco in this state.

Â Â Â Â Â  (6) ÂMailÂ means the use of the United States Postal Service for delivery of letters, packages or other containers.

Â Â Â Â Â  (7) ÂPerson accepting a purchase order for a delivery saleÂ means a person who fills a tobacco purchase order given by a consumer and processes the order for mail, shipping or other delivery, or who contracts with another party to provide delivery service.

Â Â Â Â Â  (8) ÂPurchase orderÂ means a written or electronic document authorizing a seller to provide goods.

Â Â Â Â Â  (9) ÂSale of tobacco to a consumerÂ means any sale of tobacco to an individual in this state, unless the individual is licensed as a distributor or retailer of tobacco by the Department of Revenue.

Â Â Â Â Â  (10) ÂShipping containerÂ means a container in which tobacco is packaged in connection with a delivery sale.

Â Â Â Â Â  (11) ÂShipping documentsÂ means bills of lading, airbills or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages or other containers.

Â Â Â Â Â  (12) ÂTobaccoÂ means cigarettes, as defined in ORS 323.010, or tobacco products, as defined in ORS 323.500. [2003 c.804 Â§73]

Â Â Â Â Â  323.703 Delivery sales to persons under legal minimum purchase age prohibited. A person may not make a delivery sale of tobacco to a person who is under the legal minimum purchase age. [2003 c.804 Â§74]

Â Â Â Â Â  323.706 Requirements for persons accepting delivery sale purchase orders. A person accepting a purchase order for a delivery sale, prior to the first mailing, shipment or other delivery of tobacco to a consumer, shall comply with:

Â Â Â Â Â  (1) The age verification requirements set forth in ORS 323.709;

Â Â Â Â Â  (2) The distributor license requirements set forth in ORS 323.712;

Â Â Â Â Â  (3) The disclosure requirements set forth in ORS 323.715;

Â Â Â Â Â  (4) The mailing or shipping requirements set forth in ORS 323.718;

Â Â Â Â Â  (5) The reporting requirements set forth in ORS 323.721; and

Â Â Â Â Â  (6) All other laws of this state applicable to sales of tobacco that occur entirely within Oregon, including but not limited to ORS 323.005 to 323.482, 323.500 to 323.645 and 323.806. [2003 c.804 Â§75]

Â Â Â Â Â  323.709 Requirements for persons mailing or shipping tobacco in delivery sales. A person may not mail or ship tobacco in connection with a delivery sale order unless the person, before mailing or shipping the tobacco, does all of the following:

Â Â Â Â Â  (1) Obtains a certification from the prospective consumer that includes a written statement signed by the prospective consumer that:

Â Â Â Â Â  (a) Certifies the prospective consumerÂs address and that the prospective consumer is at least the legal minimum purchase age; and

Â Â Â Â Â  (b) Confirms that the prospective consumer understands that signing another personÂs name to the certification is illegal, that the sale of tobacco to individuals under the legal minimum purchase age is illegal and that the purchase of tobacco by individuals under the legal minimum purchase age is illegal under ORS 167.401;

Â Â Â Â Â  (2) Verifies the information contained in the certification against a commercially available database of government-collected information showing the age or date of birth of the individual placing the order and obtains a photocopy or other image of a valid, government-issued identification stating the age or date of birth of the individual placing the order;

Â Â Â Â Â  (3) Provides a notice to the prospective consumer, via electronic mail or other means, that meets the requirements of ORS 323.715; and

Â Â Â Â Â  (4) In the case of an order for tobacco placed through an Internet website, receives payment for the delivery sale from the prospective purchaser by a credit or debit card that has been issued in the name of the prospective purchaser or by a personal check issued by the prospective purchaser. [2003 c.804 Â§76]

Â Â Â Â Â  323.712 DistributorsÂ licenses. (1) Each person seeking to engage in delivery sales of tobacco to purchasers in this state shall apply for and obtain:

Â Â Â Â Â  (a) A cigarette distributorÂs license under ORS 323.105, if the person intends to engage in cigarette delivery sales; and

Â Â Â Â Â  (b) A tobacco products distributorÂs license under ORS 323.520, if the person intends to engage in tobacco products delivery sales.

Â Â Â Â Â  (2) A person may not engage in delivery sales in this state without first obtaining each applicable distributorÂs license under subsection (1) of this section. [2003 c.804 Â§76a]

Â Â Â Â Â  323.715 Notice requirements for delivery sales. The notice required under ORS 323.709 (3) shall include:

Â Â Â Â Â  (1) A prominent and clearly legible statement that tobacco sales to persons under the legal minimum purchase age are illegal;

Â Â Â Â Â  (2) A prominent and clearly legible statement that sales of tobacco are restricted to those individuals who provide verifiable proof of age in accordance with ORS 323.709; and

Â Â Â Â Â  (3) A prominent and clearly legible statement that sales of cigarettes are subject to tax under ORS 323.005 to 323.482 and that sales of other tobacco products are subject to tax under ORS 323.500 to 323.645, and an explanation of how the applicable tax has been paid or is to be paid. [2003 c.804 Â§77]

Â Â Â Â Â  323.718 Requirements for mailing or shipping delivery sale orders. (1) Each person accepting a purchase order for a delivery sale, in connection with the delivery sale order, shall:

Â Â Â Â Â  (a) Include as part of the shipping documents a clear and conspicuous statement providing as follows: ÂTOBACCO: OREGON LAW PROHIBITS SHIPPING TO INDIVIDUALS UNDER 18 AND REQUIRES THE PAYMENT OF ALL APPLICABLE TAXESÂ; and

Â Â Â Â Â  (b) Use a method of mail, shipping or other delivery of tobacco described in this paragraph as follows:

Â Â Â Â Â  (A) Unless subparagraph (B) of this paragraph applies, use a method of shipping or other delivery that obligates the delivery service to require:

Â Â Â Â Â  (i) The consumer placing the delivery sale order, or another individual of at least the legal minimum purchase age who resides at the residence of the consumer, to sign to accept delivery of the shipping container; and

Â Â Â Â Â  (ii) Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual who signs to accept delivery:

Â Â Â Â Â  (I) Is either the consumer or another individual residing at the residence of the consumer; and

Â Â Â Â Â  (II) Is at least the legal minimum purchase age, except that proof of age is required only if the individual appears to be under 27 years of age.

Â Â Â Â Â  (B) If the person is fulfilling a purchase order for a delivery sale by mailing tobacco, to the extent permitted by the United States Postal Service, use a method of mailing that requires the postal service to require:

Â Â Â Â Â  (i) The consumer placing the delivery sale order, or another individual of at least the legal minimum purchase age residing at the residence of the consumer, to sign to accept delivery of the shipping container; and

Â Â Â Â Â  (ii) Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual who signs to accept delivery:

Â Â Â Â Â  (I) Is either the consumer or another individual residing at the residence of the consumer; and

Â Â Â Â Â  (II) Is at least the legal minimum purchase age, except that proof of age is required only if the individual appears to be under 27 years of age.

Â Â Â Â Â  (2) If the person accepting a purchase order for a delivery sale delivers the tobacco without using a delivery service or the United States Postal Service, the person shall comply with all requirements of ORS 323.700 to 323.730 that apply to a delivery service and shall be in violation of this section if the person fails to comply with all requirements applicable to a delivery service. [2003 c.804 Â§78]

Â Â Â Â Â  323.721 Delivery sales reporting requirements. (1) Prior to delivering, mailing or shipping tobacco in connection with a delivery sale, a person who accepts purchase orders for delivery sales shall file a statement with the Department of Revenue. The statement shall set forth the name, trade name and address of the principal place of business of the seller and any other place of business of the seller.

Â Â Â Â Â  (2) Not later than the 10th day of each calendar month, each person that has made a delivery sale or delivered, mailed or shipped tobacco or contracted with another party for delivery service in connection with a delivery sale made during the previous calendar month shall file a memorandum of sale or a copy of the delivery sales invoice with the Department of Revenue. The memorandum or delivery sales invoice shall provide, for each delivery sale made during the previous calendar month:

Â Â Â Â Â  (a) The name and address of the consumer to whom the delivery sale was made;

Â Â Â Â Â  (b) The brand or brands of the tobacco that were sold in the delivery sale; and

Â Â Â Â Â  (c) The quantity of tobacco that was sold in the delivery sale.

Â Â Â Â Â  (3) A person that satisfies the requirements of 15 U.S.C. 376 is deemed to meet the requirements of this section. [2003 c.804 Â§79]

Â Â Â Â Â  323.724 Delivery sales of untaxed cigarettes or tobacco products prohibited. (1) A person that accepts a purchase order for a delivery sale of cigarettes may not make a delivery sale of cigarettes to a person in this state if the packages in which the cigarettes are contained do not bear the proper tax stamps required to be affixed to the packages of cigarettes under ORS 323.005 to 323.482.

Â Â Â Â Â  (2) A person that accepts a purchase order for a delivery sale of tobacco products may not make a delivery sale of tobacco products in this state if the sales invoice for the delivery sale does not comply with ORS 323.538. [2003 c.804 Â§80]

Â Â Â Â Â  323.727 Penalties for violating ORS 323.700 to 323.730; seizure and forfeiture. (1) Except as otherwise provided in this section:

Â Â Â Â Â  (a) The first time a person violates a provision of ORS 323.700 to 323.730, the person shall be subject to a penalty of $1,000 or five times the retail value of the tobacco involved in the violation, whichever is greater; and

Â Â Â Â Â  (b) In the case of a second or subsequent violation of ORS 323.700 to 323.730, the person shall be subject to a penalty of $5,000 or five times the retail value of the tobacco involved in the violation, whichever is greater.

Â Â Â Â Â  (2) A person who knowingly violates a provision of ORS 323.700 to 323.730 or who knowingly submits a false certification under ORS 323.709 under the name of another person:

Â Â Â Â Â  (a) Shall be subject to a penalty of $10,000 or five times the retail value of the tobacco involved, whichever is greater; or

Â Â Â Â Â  (b) May be imprisoned for a period of not more than five years.

Â Â Â Â Â  (3) A person who accepts a purchase order for a delivery sale and, in connection with the sale, fails to pay a tax due under ORS 323.005 to 323.482 or 323.500 to 323.645 shall pay a penalty of five times the amount of tax due and not timely paid under ORS 323.005 to 323.482 or 323.500 to 323.645.

Â Â Â Â Â  (4) The penalties prescribed under this section are in addition to and not in lieu of any other penalty applicable under the laws of this state.

Â Â Â Â Â  (5) Any tobacco sold or attempted to be sold in a delivery sale that does not meet the requirements of ORS 323.700 to 323.730 may be immediately seized and subject to forfeiture. Tobacco seized and forfeited under this subsection shall be destroyed.

Â Â Â Â Â  (6) Any fixtures, equipment, materials or other personal property on the premises of a person who violates ORS 323.700 to 323.730 may be immediately seized and subject to forfeiture. Property seized and forfeited under this subsection may be sold or destroyed. [2003 c.804 Â§81]

Â Â Â Â Â  323.730 Persons who may bring actions. The Attorney General or any person that holds a permit, issued under section 5713 of the Internal Revenue Code, to engage in business as a manufacturer or importer of tobacco products or as an export warehouse proprietor, may bring an action to enforce the provisions of ORS 323.700 to 323.730 or to prevent or restrain violations of ORS 323.700 to 323.730. [2003 c.804 Â§82]

MASTER SETTLEMENT AGREEMENT

Â Â Â Â Â  323.800 Definitions for ORS 323.800 to 323.806. As used in ORS 323.800 to 323.806:

Â Â Â Â Â  (1) ÂAdjusted for inflationÂ means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

Â Â Â Â Â  (2)(a) ÂAffiliateÂ means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person.

Â Â Â Â Â  (b) For purposes of defining ÂaffiliateÂ:

Â Â Â Â Â  (A) The terms Âowns,Â Âis ownedÂ and ÂownershipÂ mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more; and

Â Â Â Â Â  (B) The term ÂpersonÂ means an individual, partnership, committee, association, corporation or any other organization or group of persons.

Â Â Â Â Â  (3) ÂAllocable shareÂ means Allocable Share as that term is defined in the Master Settlement Agreement.

Â Â Â Â Â  (4)(a) ÂCigaretteÂ means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

Â Â Â Â Â  (A) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

Â Â Â Â Â  (B) Tobacco, in any form, that is functional in the product and that because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

Â Â Â Â Â  (C) Any roll of tobacco wrapped in any substance containing tobacco that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) The term ÂcigaretteÂ includes Âroll-your-own tobaccoÂ (i.e., tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this paragraph, 0.09 ounces of roll-your-own tobacco shall constitute one individual cigarette.

Â Â Â Â Â  (5) ÂMaster Settlement AgreementÂ means the settlement agreement (and related documents) entered into on November 23, 1998, by the State of Oregon and leading United States tobacco product manufacturers.

Â Â Â Â Â  (6) ÂQualified escrow fundÂ means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion where such arrangement requires that such financial institution hold the escrowed fundsÂ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer who is placing the funds into escrow from using, accessing or directing the use of the escrowed fundsÂ principal except as consistent with ORS 323.806 (2)(b).

Â Â Â Â Â  (7) ÂReleased claimsÂ means Released Claims as that term is defined in the Master Settlement Agreement.

Â Â Â Â Â  (8) ÂReleasing partiesÂ means Releasing Parties as that term is defined in the Master Settlement Agreement.

Â Â Â Â Â  (9)(a) ÂTobacco product manufacturerÂ means an entity that, after October 23, 1999, directly (and not exclusively through any affiliate):

Â Â Â Â Â  (A) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an Original Participating Manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

Â Â Â Â Â  (B) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

Â Â Â Â Â  (C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (b) The term Âtobacco product manufacturerÂ does not include an affiliate of a tobacco product manufacturer unless such affiliate is itself a tobacco product manufacturer under paragraph (a)(A), (B) or (C) of this subsection.

Â Â Â Â Â  (10) ÂUnits soldÂ means the number of individual cigarettes sold in the State of Oregon by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State of Oregon on packs (or roll-your-own tobacco containers) bearing the excise tax stamp of this state. The Department of Revenue shall promulgate such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year. [Formerly 293.533; 2005 c.22 Â§228]

Â Â Â Â Â  Note: 323.800 to 323.806 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 323 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  323.803 Findings and purpose. (1) Cigarette smoking presents serious public health concerns to the State of Oregon and to the citizens of the State of Oregon. The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

Â Â Â Â Â  (2) Cigarette smoking also presents serious financial concerns for this state. Under certain health care programs, the State of Oregon may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

Â Â Â Â Â  (3) Under those health care programs, the State of Oregon pays millions of dollars each year to provide medical assistance for persons for health conditions associated with cigarette smoking.

Â Â Â Â Â  (4) It is the policy of the State of Oregon that financial burdens imposed on this state by cigarette smoking be borne by tobacco product manufacturers rather than by this state to the extent that such manufacturers either determine to enter into a settlement with the State of Oregon or are found culpable by the courts.

Â Â Â Â Â  (5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the ÂMaster Settlement Agreement,Â with the State of Oregon. The Master Settlement Agreement obligates those manufacturers, in return for a release of past, present and certain future claims against them as described in the Master Settlement Agreement:

Â Â Â Â Â  (a) To pay substantial sums to the State of Oregon (tied in part to their volume of sales);

Â Â Â Â Â  (b) To fund a national foundation devoted to the interests of public health; and

Â Â Â Â Â  (c) To make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

Â Â Â Â Â  (6) It would be contrary to the policy of the State of Oregon if those tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that this state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State of Oregon to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise. [Formerly 293.530]

Â Â Â Â Â  Note: See note under 323.800.

Â Â Â Â Â  323.806 Required actions by manufacturers. Any tobacco product manufacturer selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after October 23, 1999, shall do one of the following:

Â Â Â Â Â  (1) Become a Participating Manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

Â Â Â Â Â  (2)(a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

Â Â Â Â Â  (A) For 1999, $0.0094241 per unit sold after October 23, 1999.

Â Â Â Â Â  (B) For 2000, $0.0104712 per unit sold.

Â Â Â Â Â  (C) For each of the years 2001 and 2002, $0.0136125 per unit sold.

Â Â Â Â Â  (D) For each of the years 2003 through 2006, $0.0167539 per unit sold.

Â Â Â Â Â  (E) For 2007 and each year thereafter, $0.0188482 per unit sold.

Â Â Â Â Â  (b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

Â Â Â Â Â  (A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of Oregon or any releasing party located or residing in this state. Funds shall be released from escrow under this subparagraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

Â Â Â Â Â  (B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in Oregon in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement after final determination of all adjustments, that the manufacturer would have been required to make on account of such units sold had it been a Participating Manufacturer (as that term is defined in the Master Settlement Agreement), the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

Â Â Â Â Â  (C) To the extent not released from escrow under subparagraph (A) or (B) of this paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

Â Â Â Â Â  (c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State of Oregon against any tobacco product manufacturer that fails to place into escrow the funds required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subsection shall:

Â Â Â Â Â  (A) Be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

Â Â Â Â Â  (B) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

Â Â Â Â Â  (C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation. [Formerly 293.535]

Â Â Â Â Â  Note: The amendments to 323.806 [formerly 293.535] by section 22, chapter 801, Oregon Laws 2003, become operative only if there is a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003. If the court enters a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003, the amendments to 323.806 by section 22, chapter 801, Oregon Laws 2003, become operative 31 days after entry of the final judgment. See section 25, chapter 801, Oregon Laws 2003. The text that, if the court enters a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003, is operative 31 days after entry of the final judgment is set forth for the userÂs convenience.

Â Â Â Â Â  323.806. Any tobacco product manufacturer selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after October 23, 1999, shall do one of the following:

Â Â Â Â Â  (1) Become a Participating Manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

Â Â Â Â Â  (2)(a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

Â Â Â Â Â  (A) For 1999, $0.0094241 per unit sold after October 23, 1999.

Â Â Â Â Â  (B) For 2000, $0.0104712 per unit sold.

Â Â Â Â Â  (C) For each of the years 2001 and 2002, $0.0136125 per unit sold.

Â Â Â Â Â  (D) For each of the years 2003 through 2006, $0.0167539 per unit sold.

Â Â Â Â Â  (E) For 2007 and each year thereafter, $0.0188482 per unit sold.

Â Â Â Â Â  (b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

Â Â Â Â Â  (A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of Oregon or any releasing party located or residing in this state. Funds shall be released from escrow under this subparagraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

Â Â Â Â Â  (B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than this stateÂs allocable share of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that agreement other than the inflation adjustment) had it been a Participating Manufacturer (as that term is defined in the Master Settlement Agreement), the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

Â Â Â Â Â  (C) To the extent not released from escrow under subparagraph (A) or (B) of this paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

Â Â Â Â Â  (c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State of Oregon against any tobacco product manufacturer that fails to place into escrow the funds required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subsection shall:

Â Â Â Â Â  (A) Be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

Â Â Â Â Â  (B) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

Â Â Â Â Â  (C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State of Oregon (whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation.

Â Â Â Â Â  Note: See note under 323.800.

FEDERAL CIGARETTE LABELING AND ADVERTISING ACT ENFORCEMENT

Â Â Â Â Â  323.850 Legislative findings. (1) The Legislative Assembly finds that consumers and retailers purchasing cigarettes are entitled to be assured through appropriate enforcement measures that cigarettes they purchase were manufactured for consumption within the United States.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the intent of ORS 323.850 to 323.862 to align state law with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) and 26 U.S.C. 5754. [1999 c.1077 Â§1]

Â Â Â Â Â  Note: 323.850 to 323.865 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 323 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  323.853 Definitions for ORS 323.850 to 323.862. As used in ORS 323.850 to 323.862:

Â Â Â Â Â  (1) ÂCigaretteÂ means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains:

Â Â Â Â Â  (a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

Â Â Â Â Â  (b) Tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

Â Â Â Â Â  (c) Any roll of tobacco that is wrapped in any substance containing tobacco and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂCigaretteÂ includes Âroll-your-own,Â which is any tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of the definition of Âcigarette,Â 0.09 ounces of Âroll-your-ownÂ tobacco shall constitute one individual Âcigarette.Â

Â Â Â Â Â  (3) ÂCigarette distributorÂ means any person or business that sells or distributes cigarettes to a tobacco retailer.

Â Â Â Â Â  (4) ÂPackageÂ means a package, carton or container of any kind in which cigarettes are offered for sale, sold or otherwise distributed or intended for distribution to consumers.

Â Â Â Â Â  (5) ÂTobacco product manufacturerÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (6) ÂTobacco retailerÂ means any person or business that offers cigarettes for sale to members of the public. [1999 c.1077 Â§2]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.856 Tax stamps prohibited on cigarette packages not meeting federal requirements. (1) No tax stamp may be affixed to, or made upon, any package of cigarettes if:

Â Â Â Â Â  (a) The package differs in any respect from all the requirements of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) on October 23, 1999, for the placement of labels, warnings or any other information upon a package of cigarettes that is to be sold within the United States;

Â Â Â Â Â  (b) The package has been imported into the United States in violation of 26 U.S.C. 5754 or 19 U.S.C. 1681a, or implementing regulations of the federal laws listed in this paragraph;

Â Â Â Â Â  (c) The package is labeled ÂFor Export Only,Â ÂU.S. Tax Exempt,Â ÂFor Use Outside U.S.Â or similar wording indicating that the manufacturer did not intend that the product be sold in the United States; or

Â Â Â Â Â  (d) The package, or package containing individually stamped packages, has been altered by adding, masking or deleting the wording described in paragraph (c) of this subsection.

Â Â Â Â Â  (2) Any person who sells or holds for sale cigarette packages to which are affixed a tax stamp in violation of this section commits the same offense as possessing or selling cigarettes without a tax stamp.

Â Â Â Â Â  (3) The Department of Justice shall notify the Department of Revenue in writing when a determination has been made that a cigarette distributor, on or after the date specified in the notice issued under ORS 323.859, has sold or held for resale cigarette packages to which a stamp has been affixed in violation of this section. Upon notification of such violation, the Department of Revenue shall automatically suspend the license of the cigarette distributor for a period of 90 days. Upon determination by the Department of Justice of any subsequent violation of this section by the distributor, the Department of Revenue shall revoke the distributorÂs license consistent with the provisions of ORS 323.140.

Â Â Â Â Â  (4) On or after the date specified in the notice issued under ORS 323.859, the Oregon State Police or any other law enforcement agency may seize or, acting in coordination with the Department of Revenue, destroy or sell back for destruction or export only to the manufacturer or licensed exporter Âonly to exportÂ cigarette packages to which is affixed a tax stamp in violation of this section. Notwithstanding the provisions of ORS 323.320, the Department of Revenue shall not refund or credit to a distributor the denominated value of tax stamps when such seizure, destruction or sale back to the manufacturer has occurred.

Â Â Â Â Â  (5) A violation of this section is an unlawful practice under ORS 646.605 to 646.652. [1999 c.1077 Â§3; 2001 c.696 Â§4]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.859 Notice; effect of failure to receive notice. (1) Within the 45-day period immediately following October 23, 1999, the Department of Revenue shall issue a notice to:

Â Â Â Â Â  (a) All licensed Oregon cigarette distributors informing the distributors of the licensing provisions of ORS 323.856; and

Â Â Â Â Â  (b) All tobacco retailers and cigarette distributors informing the retailers and distributors of the penalties for holding or selling cigarettes in violation of ORS 323.856.

Â Â Â Â Â  (2) The notice shall specify a date, not earlier than the 60th day or later than the 90th day after the date on which the notice is mailed, after which a penalty may be imposed or seizures, destruction or sales may take place under ORS 323.850 to 323.862.

Â Â Â Â Â  (3) The notice shall be in writing and sent by first class mail. The mailing shall be made by the Department of Revenue.

Â Â Â Â Â  (4) Failure of tobacco retailers or cigarette distributors to receive written notice is not a defense to any action to suspend or revoke a license of a cigarette distributor or to an action involving the seizure of cigarettes. [1999 c.1077 Â§4]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.862 Disclosure of information. The Department of Revenue may disclose information submitted to the department related to cigarettes, tobacco product manufacturers and tobacco retailers to the Attorney General, and such other parties as the Attorney General determines necessary, to monitor and enforce compliance by tobacco product manufacturers with ORS 323.800 to 323.806. [1999 c.1077 Â§5; 2005 c.22 Â§229]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.865 Rulemaking authority. The Department of Justice, in accordance with ORS chapter 183, may adopt rules necessary for the implementation and administration of ORS 323.850 to 323.862. [1999 c.1077 Â§6]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.990 [1965 c.525 Â§90; 2001 c.696 Â§1; renumbered 323.480 in 2001]

Â Â Â Â Â  323.992 [1965 c.525 Â§91; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  323.995 [1985 c.816 Â§43; 1995 c.650 Â§47; repealed by 2003 c.804 Â§70]

_______________



Chapter 324

Chapter 324 Â Oil and Gas Tax

2005 EDITION

OIL AND GAS TAX

REVENUE AND TAXATION

GENERAL PROVISIONS

324.050Â Â Â Â  Definitions

IMPOSITION OF TAX

324.070Â Â Â Â  Imposition of tax; rate; basis of levy

324.080Â Â Â Â  Exemptions of gross sales value

324.090Â Â Â Â  State and local government interests exempt; credit of taxes imposed by state and local governments

COLLECTION OF TAX

324.110Â Â Â Â  Quarterly payment of tax; computation of prevailing cash price

324.120Â Â Â Â  Statement by taxpayer; other required information

324.130Â Â Â Â  Statement of producer; filing of statement

324.140Â Â Â Â  Penalty for delinquent reports; report of claimed exempt royalties

324.170Â Â Â Â  Audit; interest on delinquent tax or deficiency

324.180Â Â Â Â  Notice to person liable for unpaid tax

324.190Â Â Â Â  Collection of unpaid tax

324.200Â Â Â Â  Release of lien on real estate

324.210Â Â Â Â  Status of taxes, interest and penalties as debt; limitation on time of collection

324.240Â Â Â Â  Payment of tax when oil or gas in litigation

ADMINISTRATION

324.310Â Â Â Â  Powers of department

324.320Â Â Â Â  Rulemaking authority of department

DISPOSITION OF REVENUE

324.340Â Â Â Â  Net revenue payable to Common School Fund

CIVIL PENALTY

324.410Â Â Â Â  Prohibited conduct; civil penalty

MISCELLANEOUS

324.510Â Â Â Â  Content of statement or settlement sheet

324.520Â Â Â Â  Duty to provide information to department; penalty

GENERAL PROVISIONS

Â Â Â Â Â  324.050 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂGasÂ means natural gas and casinghead gas.

Â Â Â Â Â  (3) ÂGross valueÂ or Âgross sales valueÂ means the actual cash price prevailing for oil or gas of the kind, character and quality of the oil or gas subject to the tax imposed under this chapter at the time such oil or gas is produced, as determined by the department.

Â Â Â Â Â  (4) ÂGross productionÂ means the total volume of oil or gas extracted from a well, including oil or gas extracted but not sold. ÂGross productionÂ does not include the extraction from a well of any oil or gas reinjected therein for storage.

Â Â Â Â Â  (5) ÂProduced and savedÂ means extracted and sold, extracted and used or extracted and retained for later sale or use.

Â Â Â Â Â  (6) ÂOilÂ means petroleum, crude oil, mineral oil and casinghead gas.

Â Â Â Â Â  (7) ÂPersonÂ includes partnership, corporation, association, fiduciary, trustee and any combination of individuals.

Â Â Â Â Â  (8) ÂQuarterÂ and ÂquarterlyÂ mean calendar quarters. [1981 c.889 Â§1]

IMPOSITION OF TAX

Â Â Â Â Â  324.070 Imposition of tax; rate; basis of levy. (1) A privilege tax of six percent of the gross value at the well is levied upon the production of oil and gas within the State of Oregon. The gross value at the well shall be reduced by the value of any part thereof, the ownership or right to which is exempt from taxation.

Â Â Â Â Â  (2) The tax levied shall be measured by the value of the whole production, including what is commonly known as the royalty interest. [1981 c.889 Â§2; 1991 c.459 Â§322]

Â Â Â Â Â  324.080 Exemptions of gross sales value. An exemption from the tax levied on oil or gas imposed by ORS 324.070 is granted upon the first $3,000 in gross sales value of the gross production each calendar quarter from each well. [1981 c.889 Â§3]

Â Â Â Â Â  324.090 State and local government interests exempt; credit of taxes imposed by state and local governments. (1) Any royalty or other interest in oil or gas owned by the state, counties, cities, towns, school districts or other municipal corporations or political subdivisions, is exempt from the gross production tax imposed by ORS 324.070.

Â Â Â Â Â  (2) There shall be allowed as a credit against taxes imposed by this chapter all ad valorem taxes imposed by the state, counties, cities, towns, school districts and other municipal corporations and political subdivisions upon any property rights attached to or inherent in the right to produce oil and gas, upon producing oil and gas leases, upon machinery, appliances and equipment used in and around any well producing oil or gas and actually used in the operation of the well, upon oil and gas produced in the state and upon any investment in any property mentioned or described in this subsection. [1981 c.889 Â§4]

COLLECTION OF TAX

Â Â Â Â Â  324.110 Quarterly payment of tax; computation of prevailing cash price. (1) The gross production tax on oil or gas imposed by this chapter shall be paid on a quarterly basis. The tax shall become due on the 45th day following the preceding quarterly period on all oil or gas produced in and saved during the preceding quarterly period, and, if the tax is not paid on or before the end of the 45th day, it shall become delinquent and shall be collected as provided in this chapter. The Department of Revenue, upon request and a proper showing of the necessity therefor, may grant an extension of time, not to exceed 30 days, for paying the tax and when such a request is granted the tax shall not be delinquent until the extended period has expired.

Â Â Â Â Â  (2) On oil or gas sold at the time of production, the gross production tax shall be paid by the purchaser, and the purchaser shall and is authorized to deduct in making settlements with the producer or royalty owner, the amount of tax so paid. In the event oil on which the gross production tax becomes due is not sold at the time of production but is retained or used by the producer, the tax on the oil not so sold shall be paid by the producer, including the tax due on royalty oil not sold. In settlement with the royalty owner, the producer shall have the right to deduct the amount of the tax so paid on royalty oil or to deduct royalty oil equivalent in value at the time the tax becomes due with the amount of the tax paid.

Â Â Â Â Â  (3) The amount of gas produced and used for fuel or otherwise used in the operation of any lease or premises in the drilling for or production of oil or gas, or for repressuring, shall not be considered for the purpose of this chapter as gas actually produced and saved.

Â Â Â Â Â  (4) When oil or gas is sold at a sale price that does not represent the cash price prevailing for oil or gas of like kind, character or quality in the field from which such product is produced, the department may require the tax to be paid upon the basis of the prevailing cash price then being paid at the time of production in the field for oil, or gas of like kind, quality and character. [1981 c.889 Â§5]

Â Â Â Â Â  324.120 Statement by taxpayer; other required information. (1) The tax imposed by this chapter shall be paid to the Department of Revenue and the person paying the tax shall file with the department at the time the tax is required to be paid, a statement, under oath, on forms prescribed by the department, giving, with other information required, the following:

Â Â Â Â Â  (a) Full description of the property by lease name, subdivision of quarter section, section, township and range from which the oil or gas was produced;

Â Â Â Â Â  (b) The name of the producer;

Â Â Â Â Â  (c) The gross amount of the oil or gas purchased;

Â Â Â Â Â  (d) The total value of the oil or gas at the price paid, if purchased at time of production;

Â Â Â Â Â  (e) The formation from which the oil or gas is produced; and

Â Â Â Â Â  (f) The prevailing market price of oil or gas sold at time of production.

Â Â Â Â Â  (2) If a purchaser of oil or gas pays the tax, the producer of the oil or gas for which the tax is being paid shall make available to the purchaser all information required under subsection (1) of this section. In lieu of the statement, a purchaser, at time of production, may furnish a true verified copy of the regular settlement sheet in use by such purchaser, if the sheet contains all the information required. [1981 c.889 Â§6]

Â Â Â Â Â  324.130 Statement of producer; filing of statement. (1) Any person engaged in the production within this state of oil or gas shall, on or before the 45th day following the preceding quarterly period, file with the Department of Revenue a statement under oath, upon forms prescribed by the department, giving, along with other information required, the following:

Â Â Â Â Â  (a) The name of the property and the description by subdivision of quarter section, section, township and range;

Â Â Â Â Â  (b) The gross amount of oil or gas produced and saved;

Â Â Â Â Â  (c) The name of the purchaser and the price paid by the purchaser; and

Â Â Â Â Â  (d) The formation from which the oil or gas is produced.

Â Â Â Â Â  (2) Each report required by this section shall be filed on separate forms as to product and county. [1981 c.889 Â§7; 2005 c.94 Â§112]

Â Â Â Â Â  324.140 Penalty for delinquent reports; report of claimed exempt royalties. (1) Reports required under ORS 324.120 and 324.130 from either the purchaser or producer, as the case may be, shall be delinquent after the last day fixed for filing, and every person required to file a report shall be subject to penalty of $25 per day for each property upon which the person fails or refuses to file a report. The penalties prescribed by this section shall be for failure to file reports and shall be in addition to the interest and penalty imposed for delinquent tax, and shall likewise constitute a lien against the assets of the person failing or refusing to file a report. The penalties prescribed under this section shall be collected in the same manner as gross production taxes and shall be deposited in the suspense account referred to in ORS 324.340.

Â Â Â Â Â  (2) When royalty is claimed to be exempt from taxation by law, the facts on which claims of exemption are based and other information as the Department of Revenue may require shall be furnished in the report. [1981 c.889 Â§8; 1983 c.740 Â§98]

Â Â Â Â Â  324.170 Audit; interest on delinquent tax or deficiency. (1) The provisions of ORS chapters 305 and 314 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, shall apply to the determination of taxes, penalties and interest under this chapter, except where the context requires otherwise.

Â Â Â Â Â  (2) A delinquent tax or deficiency shall bear interest at the rate established under ORS 305.220 for each month, or any fraction thereof, from the time the tax was due. [1981 c.889 Â§10; 1982 s.s.1 c.16 Â§24; 1995 c.650 Â§48]

Â Â Â Â Â  324.180 Notice to person liable for unpaid tax. If any person neglects or refuses to make a return required to be made by this chapter, the Department of Revenue is authorized to determine the tax due, based upon any information in its possession or that may come into its possession. The department shall give the person liable for the tax written notice by registered mail or by certified mail with return receipt of the tax and delinquency charges and the tax and delinquency charges shall be a lien from the time of production. If the tax and delinquency charges are not paid within 30 days from the mailing of the notice, the department shall proceed to collect the tax in the manner provided in ORS 324.190. [1981 c.889 Â§11; 1991 c.249 Â§27]

Â Â Â Â Â  324.190 Collection of unpaid tax. (1) If any tax imposed by this chapter, or any portion of such tax, is not paid within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed, the Department of Revenue shall issue a warrant, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the real and personal property of the person owing the tax, found within that county, for the payment in the amount thereof, with the added penalties, interest and cost of executing the warrant, and to return the warrant to the department and to pay to it the money collected by virtue thereof, within 60 days after receipt of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record a copy with the county clerk, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, and the amount of the tax or portion thereof and penalties for which the warrant is issued and the date when the copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in real property of the person against which it is issued, in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff thereupon shall proceed upon the warrant in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of records, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent of the department authorized by it to collect this tax. In the execution of the warrant, such agent has the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the owner as if the state had a recorded judgment against the owner for the amount of the tax. [1981 c.889 Â§12; 1983 c.696 Â§18; 1985 c.761 Â§22; 1989 c.625 Â§79; 2003 c.576 Â§206]

Â Â Â Â Â  324.200 Release of lien on real estate. (1) Any person having a lien upon or any interest in real estate against which the amount of the warrant provided for in ORS 324.190 has become a lien, notice of which has been recorded in accordance with the laws of the state prior to the filing of the warrant, may request the Department of Revenue in writing to release the real estate from the lien of the warrant. If, upon such request the department finds that a sale of the property would not result in satisfaction of the taxes due in whole or in part, the department shall execute a release of the lien as to such property and such release shall be conclusive evidence of the extinguishment of the lien as to that property. If the department fails to act upon a request for release of a lien under this subsection within 60 days from the date of the request, any person having a lien upon or interest in the property against which the warrant has become a lien may make the department a party to any proceeding brought to enforce any interest in or lien upon such real property, and the determination of the court in such proceeding shall be conclusive and binding upon the department and the State of Oregon.

Â Â Â Â Â  (2) In addition to the release of the lien provided for in subsection (1) of this section, the department may execute releases in the following cases, which releases shall be conclusive evidence of the extinguishment of the lien:

Â Â Â Â Â  (a) If the department finds that the liability for the amount of the warrant, together with all interest, penalties and costs in respect thereto has been satisfied.

Â Â Â Â Â  (b) If the department finds that the fair market value of that part of the property remaining subject to the lien is at least double the amount of the liability remaining unsatisfied in respect of such tax and the amount of all prior liens upon the property.

Â Â Â Â Â  (c) If there is furnished to the department a bond, in such form and with the security the department considers sufficient, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case conditioned upon the payment of the amount of the warrant, together with all interest in respect thereof, within 60 days after the issuance of the release.

Â Â Â Â Â  (d) If there is paid to the department in partial satisfaction of the amount of the warrant an amount not less than the value, as determined by the department, of the interest of the State of Oregon in the part of the property to be so discharged. In determining such value the department shall give consideration to the fair market value of the part of the property to be so discharged and to such liens thereon as have priority to the lien of the State of Oregon. [1981 c.889 Â§13; 1991 c.331 Â§55; 1997 c.631 Â§460]

Â Â Â Â Â  324.210 Status of taxes, interest and penalties as debt; limitation on time of collection. All taxes, interest and penalties due and unpaid under this chapter, shall constitute a debt due the State of Oregon from the person liable for the tax and may be collected, together with interest, penalty and costs, by appropriate judicial proceeding, which remedy is in addition to all other existing remedies. However, no proceeding for the collection of taxes under this section shall be instituted after the expiration of six years from the date such taxes were due. [1981 c.889 Â§14]

Â Â Â Â Â  324.240 Payment of tax when oil or gas in litigation. When oil or gas subject to gross production tax under this chapter is in litigation or dispute involving ownership of the oil or gas, and the oil or gas is sold, the usual gross production tax, as provided by law, shall be paid from the proceeds or funds in the hands of the purchaser of the oil or gas and in lieu of payment for the production, to the extent of the tax. The receipt of the Department of Revenue therefor shall be accepted in lieu of money in settlement of the purchase price of the production. If oil or gas is assigned as security for debt or otherwise, the tax shall be likewise paid by the assignee, and the tax shall constitute a lien upon the interest assigned, which shall be paramount to the indebtedness for which the assignment is made, and if the tax becomes delinquent, the usual penalty shall apply. [1981 c.889 Â§16]

ADMINISTRATION

Â Â Â Â Â  324.310 Powers of department. The Department of Revenue may:

Â Â Â Â Â  (1) Require any producer of oil or gas, purchaser of oil or gas, agent or employee of any producer or purchaser or the owner of any royalty interest in oil or gas to furnish any additional information considered by the department to be necessary for the purpose of correctly computing the amount of tax imposed by this chapter;

Â Â Â Â Â  (2) Examine the books, records and files of any producer, purchaser or royalty owner;

Â Â Â Â Â  (3) Administer oaths and compel the attendance of witnesses and the production of books, records and papers of any person by subpoena; and

Â Â Â Â Â  (4) Make any investigation considered necessary to a full and complete determination as to the amount of production from any oil or gas location, or of any producer of oil or gas, and as to the correct determination of taxes due under this chapter. [1981 c.889 Â§9; 1995 c.650 Â§49]

Â Â Â Â Â  324.320 Rulemaking authority of department. (1) The Department of Revenue is authorized to adopt all necessary rules for the purpose of making and filing all reports required under this chapter and otherwise necessary to the enforcement of this chapter.

Â Â Â Â Â  (2) The department may, at its option and discretion, require a sufficient bond from any person charged with the making and filing of reports and the payment of the taxes imposed by this chapter. The bond shall run to the State of Oregon and shall be conditioned upon the making and filing of reports as required by law, upon compliance with the rules of the department, and for the prompt payment, by the principal, of all taxes justly due the state by virtue of the provisions of this chapter.

Â Â Â Â Â  (3) When any reports required have not been filed, or may be insufficient to furnish all the information required by the department, the department shall institute, in the name of the State of Oregon, upon relation of the department, any necessary action or proceedings in the court having jurisdiction, to enjoin the person from continuing operations until the reports have been filed as required, and in all proper cases, injunction shall issue without bond from the State of Oregon.

Â Â Â Â Â  (4) Upon showing that the state is in danger of losing its claims or the property is being mismanaged, dissipated or concealed, a receiver shall be appointed at the suit of the state. [1981 c.889 Â§18]

DISPOSITION OF REVENUE

Â Â Â Â Â  324.340 Net revenue payable to Common School Fund. (1) The revenues derived from the tax imposed by this chapter including interest and penalties, shall be deposited in a suspense account created pursuant to ORS 293.445. After payment of refunds and the expenses of the Department of Revenue incurred in the administration of this chapter, the remaining revenues shall be paid into the Common School Fund and are continuously appropriated to the Department of State Lands for the purposes for which other moneys in the Common School Fund may be used.

Â Â Â Â Â  (2) The amount of moneys necessary to pay refunds and expenses of the Department of Revenue incurred in the administration of this chapter are continuously appropriated to the Department of Revenue from the suspense account referred to in subsection (1) of this section. [1981 c.889 Â§20]

CIVIL PENALTY

Â Â Â Â Â  324.410 Prohibited conduct; civil penalty. (1) No person, or officer or employee of a corporation, or a member or employee of a partnership, shall, with intent to evade any requirement of this chapter, or any lawful requirement of the Department of Revenue pursuant to this chapter:

Â Â Â Â Â  (a) Fail to pay any tax or to make, sign or verify any return or to supply any information required;

Â Â Â Â Â  (b) Make, render, sign or verify any false or fraudulent return or statement; or

Â Â Â Â Â  (c) Supply any false or fraudulent information.

Â Â Â Â Â  (2) A person or an officer or employee of a corporation or a member or employee of a partnership who violates subsection (1) of this section is liable to a civil penalty of not more than $10,000, to be recovered by the Attorney General, in the name of the state, in any court of competent jurisdiction. The penalty provided in this subsection shall be in addition to all other penalties in this chapter. [1981 c.889 Â§19]

MISCELLANEOUS

Â Â Â Â Â  324.510 Content of statement or settlement sheet. All statements or settlement sheets for oil or gas shall have stamped or written thereon the following words: ÂGross production tax deducted and paid, and payee accepts such deduction and authorizes payment to the State of Oregon.Â [1981 c.889 Â§17]

Â Â Â Â Â  324.520 Duty to provide information to department; penalty. (1) It shall be the duty of every person engaged in the production of oil and gas in this state to furnish to the Department of Revenue, upon forms prescribed by the department, any and all information relative to the production of oil or gas subject to gross production tax that may be required to properly enforce the provisions of this chapter. The department may require any person to install suitable measuring devices to enable the person to include in the reports the quantity of oil or gas produced in the State of Oregon.

Â Â Â Â Â  (2) It shall be the duty of every person engaged in the operation of a refinery for the processing of oil or gas in the State of Oregon to furnish quarterly to the department, upon forms prescribed by the department, any and all information relative to the amount of oil or gas subject to gross production tax that has been processed by it during the quarterly period, and oil on hand at the close of the period, that may be required to properly enforce the provisions of this chapter.

Â Â Â Â Â  (3) It shall be the duty of every person engaged in the purchase or storing of oil subject to gross production tax in the State of Oregon to furnish quarterly a report to the department, upon forms prescribed by the department, showing the amount of oil in storage, giving, along with other information required, the location, identity, character and capacity of the storage receptacle in which the oil is stored.

Â Â Â Â Â  (4) All reports required under this section, shall be filed for each quarter and shall be delinquent if not filed on or before the 45th day following the preceding quarterly period. The failure of any person to comply with the provisions of this section shall make the person liable to a penalty of $25 for each day the person fails or refuses to furnish a statement or comply with the provisions of this chapter. The penalty may be recovered at the suit of the state, on relation of the department. Any penalty so collected shall be deposited in the suspense account referred to in ORS 324.340. [1981 c.889 Â§15]

_______________

CHAPTER 325

[Reserved for expansion]






Volume 9, Chapters 326 - 359

Chapter 326

Chapter 326  State Administration of Education

2005 EDITION

TITLE 30

EDUCATION AND CULTURE

Chapter     326.     State Administration of Education

327.     State Financing of Elementary and Secondary Education

328.     Local Financing of Education

329.     Oregon Educational Act for the 21st Century; Educational Improvement and Reform

330.     Boundary Changes; Mergers

332.     Local Administration of Education

334.     Education Service Districts

335.     High Schools

336.     Conduct of Schools Generally

337.     Books and Instructional Materials

338.     Public Charter Schools

339.     School Attendance; Admission; Discipline; Safety

340.     Expanded Options Program

341.     Community Colleges

342.     Teachers and Other School Personnel

343.     Special Education Services

344.     Career and Professional Technical Education; Rehabilitation; Adult Literacy

345.     Private Schools

346.     Programs for Persons Who Are Blind or Deaf

348.     Student Aid; Education Stability Fund; Planning

351.     Higher Education Generally

352.     State and Independent Institutions of Higher Education

353.     Oregon Health and Science University

354.     Educational Television and Radio; Translator Districts; Distance Learning

357.     Libraries; Archives; Poet Laureate

358.     Museums; Historical Societies; Preservation of Historical and Archaeological Properties and Objects; Oregon Historic Families Database

359.     Art and Culture

_______________

Chapter 326  State Administration of Education

2005 EDITION

STATE ADMINISTRATION OF EDUCATION

EDUCATION AND CULTURE

STATE BOARD OF EDUCATION

326.011     Policy

326.021     State Board of Education; confirmation; term; reappointment; qualifications; removal

326.031     Vacancies

326.041     Meetings; election and term of chairperson; compensation and expenses

326.051     Board functions; rules

326.075     Cooperation with Education and Workforce Policy Advisor; cooperation and compliance with Oregon Student Assistance Commission decisions

DEPARTMENT OF EDUCATION

326.111     Department of Education; composition; functions

Note          Workforce 2005 Task Force--2005 c.589 §§1,3

Note          Review of administrative and support services--2005 c.828 §16

326.115     Department of Education Account

SUPERINTENDENT OF PUBLIC INSTRUCTION

326.305     Term of Superintendent of Public Instruction

326.310     Superintendents educational duties

326.320     Publications; fees; accounting

326.323     Superintendents signature on public contracts

326.330     Deputy Superintendents of Public Instruction; appointment; powers

326.340     Disposition of conference fees by superintendent; disbursement of fees

326.350     Authority for department staff to serve on education-related organizations; Educational Organizations Fund; disbursements

SCHOOL CENSUS

326.355     Determination of school census

DEPARTMENT OF COMMUNITY COLLEGES AND WORKFORCE DEVELOPMENT

326.370     Department of Community Colleges and Workforce Development under State Board of Education; rules

326.373     Department of Community Colleges and Workforce Development Account

326.375     Commissioner for Community College Services; appointment; duties

326.380     Advanced Technology Education and Training Fund

326.382     Advanced technology education and training grants and loans; rules

INTELLECTUAL PROPERTY

326.520     Acquisition of intellectual property by board

326.530     Management, development and disposition of intellectual property

326.540     Revenue from intellectual property; Board of Education Invention Fund; purpose

GENERAL EDUCATIONAL DEVELOPMENT (GED) CERTIFICATES

326.550     General Educational Development (GED) certificates; rules; how fee determined; accounting

STUDENT RECORDS

326.565     Standards for student records; rules

326.575     Records when student transfers or is placed elsewhere; notice to parents; amendments to records; rules

326.580     Electronic student records; rules; standards; participation by educational institutions

326.585     Definitions for ORS 326.587 and 326.589

326.587     Disclosure of Social Security number of higher education student

326.589     Disclosure of Social Security number of community college student

326.591     Action for disclosure of Social Security number

CRIMINAL OFFENDER INFORMATION PROCESS

326.603     Authority of school districts and schools to obtain criminal records check of employees and contractors; fee

326.607     Authority of school districts and schools to obtain criminal records check of volunteers and applicants for employment; fee

YOUTH CORRECTIONS AND JUVENILE DETENTION EDUCATION PROGRAMS

326.695     Definitions for ORS 326.700 and 326.712

326.700     Purpose of programs; distribution of State School Fund

326.712     Superintendent may contract with district to provide programs

326.003 [1991 c.780 §1; repealed by 1993 c.45 §1a]

326.005 [1961 c.624 §1; repealed by 1965 c.100 §456]

326.010 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

STATE BOARD OF EDUCATION

326.011 Policy. In establishing policy for the administration and operation of the public elementary and secondary schools and public community colleges in the State of Oregon and in carrying out its duties as prescribed by law, the State Board of Education shall consider the goals of modern education, the requirements of a sound, comprehensive curriculum best suited to the needs of the students and the public and any other factors consistent with the maintenance of a modern and efficient elementary and secondary school system and community college program. [1965 c.100 §1; 1971 c.513 §8]

326.020 [Amended by 1961 c.624 §2; 1963 c.544 §15; repealed by 1965 c.100 §456]

326.021 State Board of Education; confirmation; term; reappointment; qualifications; removal. (1) The State Board of Education shall consist of seven members, appointed by the Governor for a term of four years beginning July 1 of the year of appointment, subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. No person may be appointed to serve consecutively more than two full terms as a board member.

(2) In making appointments under subsection (1) of this section, the Governor shall select from residents of Oregon one member from each congressional district and the remainder from the state at large. No member shall be engaged in teaching or participate in the administration or operation of any school.

(3) The Governor may remove members of the State Board of Education for cause at any time after notice and public hearing. [1965 c.100 §3 (enacted in lieu of 326.060); 1969 c.695 §4; 1971 c.485 §1; 1985 c.565 §56; 1993 c.45 §2]

326.030 [Amended by 1961 c.624 §3; renumbered 326.095]

326.031 Vacancies. Appointments made to fill vacancies occurring prior to expiration of a term shall be for the remainder of the unexpired term. When a vacancy occurs in an appointment made from a congressional district, the successor shall be appointed from the congressional district for which the vacancy exists. [1965 c.100 §4; 1985 c.565 §57]

326.040 [Amended by 1957 c.124 §1; repealed by 1965 c.100 §456]

326.041 Meetings; election and term of chairperson; compensation and expenses. (1) The State Board of Education shall meet at least six times each year on dates determined by the board, and at such other times as may be designated by the chairperson agreeable to a majority of the board, or at the call of a majority of the board members.

(2) The board shall elect one of its members to serve as chairperson of the board for one year commencing July 1. In case the office of chairperson of the board is permanently vacated for any reason, the board may elect a new chairperson to serve until the June 30 next following.

(3) A member is entitled to compensation and expenses as provided in ORS 292.495. [1965 c.100 §5; 1967 c.507 §3; 1969 c.314 §21; 1971 c.656 §1; 1987 c.474 §1; 1993 c.15 §1; 1993 c.45 §3]

326.050 [Repealed by 1957 c.124 §3]

326.051 Board functions; rules. Subject to ORS 417.300 and 417.305:

(1) In addition to such other duties as are prescribed by law and pursuant to the requirement of ORS chapter 183, the State Board of Education shall:

(a) Establish state standards for public kindergartens and public elementary and secondary schools consistent with the policies stated in ORS 326.011.

(b) Adopt rules for the general governance of public kindergartens and public elementary and secondary schools and public community colleges.

(c) Prescribe required or minimum courses of study.

(d) Adopt rules regarding school and interscholastic activities in accordance with standards established pursuant to paragraph (f) of this subsection.

(e) Adopt rules that provide that no public elementary or secondary school shall discriminate in determining participation in interscholastic activities. As used in this paragraph, discrimination has the meaning given that term in ORS 659.850.

(f) Adopt standards applicable to voluntary organizations that administer interscholastic activities as provided in ORS 339.430.

(g) Adopt rules that will eliminate the use and purchase of elemental mercury, mercury compounds and mercury-added instructional materials by public elementary and secondary schools.

(2) The State Board of Education may:

(a) Consistent with the laws of this state, accept money or property not otherwise provided for under paragraph (b) of this subsection, which is donated for the use or benefit of the public kindergartens and public elementary and secondary schools and public community colleges and use such money or property for the purpose for which it was donated. Until it is used, the board shall deposit any money received under this paragraph in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275.

(b) Apply for federal funds and accept and enter into any contracts or agreements in behalf of the state for the receipt of such funds from the federal government or its agencies for educational purposes, including but not limited to any funds available for the school lunch program, for career education purposes, for professional technical educational purposes, for adult education, for manpower programs and any grants available to the state or its political subdivisions for general federal aid for public kindergartens and public elementary and secondary schools and public community colleges and their auxiliary services, improvement of teacher preparation, teacher salaries, construction of school buildings, administration of the Department of Education and any other educational activities under the jurisdiction of the State Board of Education.

(c) Adopt rules to administer the United States Department of Agricultures National School Lunch Program and School Breakfast Program for public and private prekindergarten through grade 12 schools and residential child care facilities.

(3) The State Board of Education shall provide a separate, identifiable place on its agenda six times a year for community college issues. The state board may also consider matters affecting community colleges at any regular or special meeting. [1965 c.100 §6; 1965 c.519 §14; 1967 c.67 §24; 1969 c.284 §1; 1971 c.513 §9; 1973 c.707 §1; 1975 c.459 §1; 1975 c.605 §17a; 1981 c.91 §1; 1987 c.404 §2; 1987 c.474 §2; 1989 c.834 §§12,13; 1993 c.45 §§5,6; 2001 c.530 §1; 2003 c.14 §146; 2003 c.151 §1]

326.054 [1953 c.78 §1(1); repealed by 1965 c.100 §456]

326.056 [1953 c.78 §1(2); repealed by 1965 c.100 §456]

326.058 [1987 c.404 §1; 1993 c.45 §9; renumbered 339.430 in 1993]

326.060 [Repealed by 1965 c.100 §2 (326.021 enacted in lieu of 326.060)]

326.061 [1965 c.100 §8; repealed by 1993 c.45 §10]

326.063 [Repealed by 1965 c.100 §456]

326.065 [Amended by 1961 c.167 §40; repealed by 1965 c.100 §456]

326.070 [Amended by 1959 c.422 §1; repealed by 1965 c.100 §456]

326.071 [Formerly 326.120; repealed by 1977 c.306 §1]

326.075 Cooperation with Education and Workforce Policy Advisor; cooperation and compliance with Oregon Student Assistance Commission decisions. (1) The State Board of Education shall cooperate with the Education and Workforce Policy Advisor in the development of a state comprehensive education plan including elementary, secondary and community college education and in review of the boards programs and budget. The board shall submit in timely fashion to the advisor such data as is appropriate in a form prescribed by the advisor.

(2) The board shall cooperate with the mediation process administered by the Oregon Student Assistance Commission pursuant to ORS 348.603 and, if a negotiated resolution cannot be reached by mediation, comply with the decisions of the commission regarding proposed new post-secondary programs and proposed new post-secondary locations. [1975 c.553 §8; 1993 c.45 §11; 1997 c.652 §20]

326.080 [Repealed by 1965 c.100 §456]

326.081 [1971 c.656 §2; repealed by 1985 c.388 §3]

326.090 [Amended by 1959 c.422 §2; 1963 c.483 §8; repealed by 1965 c.100 §456]

326.095 [Formerly 326.030; repealed by 1965 c.100 §456]

326.100 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

326.102 [1953 c.266 §1; renumbered 326.520]

326.104 [1953 c.266 §2; renumbered 326.530]

326.106 [1953 c.266 §3; renumbered 326.540]

326.110 [Repealed by 1965 c.100 §456]

DEPARTMENT OF EDUCATION

326.111 Department of Education; composition; functions. (1) The Department of Education is created and shall function under the direction and control of the State Board of Education with the Superintendent of Public Instruction serving as an administrative officer for public school matters.

(2) The Department of Education shall consist of:

(a) Agencies and officers that are added by law to the Department of Education; and

(b) The administrative organizations and staffs required for the performance of the departments functions.

(3) All administrative functions of the State Board of Education shall be exercised through the Department of Education, and the department shall exercise all administrative functions of the state relating to supervision, management and control of schools not conferred by law on some other agency. [1965 c.100 §10; 1967 c.552 §22; 1989 c.491 §2; 1991 c.757 §1; 1991 c.886 §2; 1993 c.45 §12; 1999 c.39 §3; 2005 c.209 §3]

Note: Sections 1 and 3, chapter 589, Oregon Laws 2005, provide:

Sec. 1. Workforce 2005 Task Force. (1) The Workforce 2005 Task Force is created for the purpose of examining career and professional technical education in grades 7 through 12 and higher education as a unified system that integrates education with workforce and economic development.

(2) The Governor, the President of the Senate, the Speaker of the House of Representatives, the Chancellor of the Oregon University System, the Superintendent of Public Instruction and the Commissioner for Community College Services shall jointly appoint the members of the task force as follows:

(a) Four members from business and industry;

(b) One member who serves as a regional professional technical education coordinator;

(c) One member from the State Workforce Investment Board;

(d) One member who serves as a chairperson of a local workforce investment board;

(e) One member who serves as an instructor or administrator of a professional technical education program at a public institution of higher education;

(f) One member who serves as an instructor or administrator of a professional technical education program at a private institution of higher education;

(g) One member who serves as an instructor or administrator of a professional technical education program at a community college;

(h) Two members who serve as instructors of a professional technical education program at a high school;

(i) One member from the Employment Department;

(j) One member from the Economic and Community Development Department;

(k) One member from the Office of Professional Technical Education at the Department of Education;

(L) One member from the Department of Community Colleges and Workforce Development;

(m) One member who serves as the Education and Workforce Policy Advisor; and

(n) One member from the Department of Human Services.

(3) The duties of the task force include:

(a) Reviewing available funding sources to determine the amount of moneys that should be appropriated to adequately fund career and professional technical education in grades 7 through 12 and in higher education;

(b) Reviewing and reporting data about the two-plus-two program and about student success in career and professional technical education programs, and making recommendations about changes in the programs and the names of the programs so that the programs and names greater reflect the strong natural ties between education and workforce and economic development;

(c) Examining and making recommendations for innovative and cost-effective funding models of career and professional technical education programs and associated student leadership programs at high schools, community colleges and public and private institutions of higher education;

(d) Examining the ability to access high-quality career and professional technical education programs at high schools, community colleges and public and private institutions of higher education;

(e) Reviewing existing investments in distance education and making recommendations for building new partnerships that increase the capacity for delivering high-quality career and professional technical education across the state;

(f) Reviewing the status of teacher education programs and making recommendations for establishing quality teacher education programs for professional technical education teachers; and

(g) Working in groups based on teacher endorsement areas for the purpose of identifying practices that lead to high student performance in each endorsement area and identifying the barriers and costs for implementing those practices.

(4) A majority of the members of the task force constitutes a quorum for the transaction of business.

(5) Official action by the task force requires the approval of a majority of the members of the task force who are present.

(6) The task force shall elect one of its members to serve as chairperson.

(7) If there is a vacancy for any cause, the appointing authorities shall make an appointment to become immediately effective.

(8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(9) The task force may adopt rules necessary for the operation of the task force.

(10) The task force shall report its findings and recommendations to the Seventy-fourth Legislative Assembly and to any interim committee related to education in the manner provided by ORS 192.245 no later than October 1, 2007.

(11) The Department of Education shall provide staff support to the task force.

(12) Members of the task force are not entitled to compensation or reimbursement for expenses, and serve as volunteers on the task force.

(13) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

(14) The Department of Education may accept contributions of moneys and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions placed on the moneys not inconsistent with the duties of the task force.

(15) All moneys received by the Department of Education under subsection (14) of this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the Department of Education. The moneys are continuously appropriated to the Department of Education for the purposes of carrying out the duties of the task force. [2005 c.589 §1]

Sec. 3. Section 1 of this 2005 Act is repealed on January 2, 2008. [2005 c.589 §3]

Note: Section 16, chapter 828, Oregon Laws 2005, provides:

Sec. 16. Review of administrative and support services. (1) The Department of Education shall conduct a review of administrative and support services provided by the department, education service districts and school districts that support classroom instruction. The purpose of the review is to identify and evaluate redundant services that occur within the kindergarten through grade 12 education system. The department or districts shall explain, correct or eliminate any redundant services identified by the department.

(2) Prior to October 1, 2006, the department shall report to the interim legislative committees relating to education on the results of the review conducted under subsection (1) of this section. The report shall include recommendations on the correction or elimination of redundant services identified by the department. [2005 c.828 §16]

326.115 Department of Education Account. The Department of Education Account is established separate and distinct from the General Fund. All moneys received by the Department of Education, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the department to carry out the duties, functions and powers of the department. [2001 c.716 §12]

326.120 [Amended by 1965 c.100 §9; renumbered 326.071]

326.130 [Repealed by 1965 c.100 §456]

326.140 [Amended by 1959 c.121 §1; 1961 c.624 §4; repealed by 1965 c.100 §456]

326.150 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

SUPERINTENDENT OF PUBLIC INSTRUCTION

326.305 Term of Superintendent of Public Instruction. The Superintendent of Public Instruction shall be elected for a term of four years. [1979 c.190 §397]

326.310 Superintendents educational duties. Except as provided by ORS 326.041, 326.051, 326.375, 341.005, 341.015, 341.440, 341.455, 341.626, 341.655 and 341.933, the Superintendent of Public Instruction shall exercise, under the direction of the State Board of Education, a general superintendence of school officers and the public schools. In carrying out the duties of office, the Superintendent of Public Instruction shall:

(1) Act as administrative officer of the State Board of Education.

(2) Act as executive head of the Department of Education and direct and supervise all activities of the department.

(3) Assist all district school boards and education service district boards in answering questions concerning the proper administration of the school laws, the rules of the State Board of Education and the ministerial duties of school officers and teachers. The decision of the superintendent shall guide school officers and teachers in the performance of their duties relating to the matters decided. The superintendent may submit any question to the State Board of Education which shall then decide the question.

(4) Obtain and compile such statistical information relative to the condition and operation of the public schools as the superintendent or the state board may consider advisable for the advancement of education and for the information of the state board and the public.

(5) Appoint, subject to the State Personnel Relations Law and with the approval of the State Board of Education, such personnel as may be necessary for the performance of the duties of the office of the superintendent. The Superintendent of Public Instruction may designate one or more suitable persons to sign or countersign warrants, vouchers, certificates or other papers and documents requiring the signature of the superintendent.

(6) Administer and supervise adult education programs in the public elementary and secondary schools.

(7) Perform such other functions as may be necessary to the performance of the duties of the superintendent. [1965 c.100 §11; 1989 c.491 §3; 1993 c.45 §13; 1995 c.67 §37; 1999 c.938 §3; 2003 c.226 §2]

326.320 Publications; fees; accounting. The Superintendent of Public Instruction shall:

(1) Prepare and distribute to the various school officers materials necessary for the administration of the school laws and cause to be printed materials necessary for the information of school officers and teachers.

(2) Annotate and compile all school laws ordered published by the State Board of Education.

(3) Except as otherwise provided by law or by rules of the State Board of Education, establish and collect fees for supplies and publications compiled and furnished by the Department of Education and distributed or sold to other persons or groups. Such charges shall not exceed costs of production plus mailing and other distribution costs.

(4) Deposit all moneys received under subsection (3) of this section in the State Treasury. Such moneys shall be credited to the Education Cash Account of the Department of Education and are continuously appropriated. The Department of Education shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged. [1965 c.100 §12; 1979 c.570 §1; 1993 c.45 §14]

326.323 Superintendents signature on public contracts. The Superintendent of Public Instruction may use a facsimile signature on public contracts for personal services if the value of the contract is $3,000 or less. [2001 c.37 §1]

326.330 Deputy Superintendents of Public Instruction; appointment; powers. (1) The Superintendent of Public Instruction may appoint Deputy Superintendents of Public Instruction, for whose acts the superintendent shall be responsible. A deputy may perform any act or duty of the office of Superintendent of Public Instruction designated by the superintendent.

(2) Notice of the appointment of a deputy and the duties designated for the deputy shall be filed with the Secretary of State. [1965 c.100 §13; 1991 c.887 §1]

326.340 Disposition of conference fees by superintendent; disbursement of fees. (1) When the Superintendent of Public Instruction has possession or control of conference fees that are made available for training programs sponsored in whole or in part by the Department of Education, the fees shall be deposited with the State Treasurer in the Education Training Revolving Account which is established and which shall be separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

(2) Disbursements from the account to persons lawfully entitled thereto may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer. [1989 c.966 §76]

326.350 Authority for department staff to serve on education-related organizations; Educational Organizations Fund; disbursements. (1) The Superintendent of Public Instruction may authorize staff members of the Department of Education to serve as executive directors of education-related organizations and in so doing manage the funds of those organizations.

(2) The Educational Organizations Fund is established. Moneys received under this section shall be deposited with the State Treasurer in the Educational Organizations Fund which shall be separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

(3) Disbursements from the account to persons lawfully entitled thereto may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer. [1989 c.966 §77; 2001 c.104 §107]

SCHOOL CENSUS

326.355 Determination of school census. (1) The Superintendent of Public Instruction shall prorate the annual estimate of census as provided in ORS 327.410 and 327.420 in proportion as the resident average daily membership of each education service district bears to the total resident average daily membership of the state and certify such to the administrative officer of each education service district.

(2) Subject to guidelines approved by the Superintendent of Public Instruction, the administrative officer of each education service district shall apportion the census so certified to those common school districts reporting to the education service district. The estimated district census determined by this manner shall be deemed applicable to all statutory references to the term census or school-age child in Oregon Revised Statutes. [Formerly 332.575; 2003 c.226 §3]

DEPARTMENT OF COMMUNITY COLLEGES AND WORKFORCE DEVELOPMENT

326.370 Department of Community Colleges and Workforce Development under State Board of Education; rules. (1) The Department of Community Colleges and Workforce Development shall function under the direction and control of the State Board of Education with the Commissioner for Community College Services serving as an administrative officer for community college matters.

(2) The Department of Community Colleges and Workforce Development, in consultation with the Education and Workforce Policy Advisor and pursuant to ORS chapter 183, may adopt any rules necessary for the administration of laws related to the federal Workforce Investment Act that the department is charged with administering. [1999 c.39 §1; 2001 c.684 §1]

326.373 Department of Community Colleges and Workforce Development Account. (1) The Department of Community Colleges and Workforce Development Account is established separate and distinct from the General Fund. Except for moneys otherwise designated by statute, all fees, assessments and other moneys received by the Department of Community Colleges and Workforce Development shall be deposited into the State Treasury and credited to the account. All moneys in the account are continuously appropriated to the department for purposes authorized by law.

(2) The department may accept gifts, grants and donations from any source to carry out the duties imposed upon the department. Moneys received under this subsection shall be paid into the account.

(3) The department shall keep a record of all moneys deposited into the account. The record shall indicate by separate cumulative subaccounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(4) Disbursements from the account shall be made as directed by the department. [2001 c.716 §13]

326.375 Commissioner for Community College Services; appointment; duties. (1) The State Board of Education shall appoint a Commissioner for Community College Services who shall serve at the pleasure of the board.

(2) The commissioner shall be a person who by training and experience is well qualified to perform the duties of the office and to assist in carrying out the functions of the board under ORS 326.041, 326.051, 326.375, 341.005, 341.015, 341.440, 341.455, 341.626, 341.655 and 341.933.

(3) The commissioner shall:

(a) Be the executive head of the Department of Community Colleges and Workforce Development;

(b) Direct and supervise all activities of the Department of Community Colleges and Workforce Development;

(c) Hire staff, as authorized by the State Board of Education to assist in carrying out the duties of the commissioner. The staff shall be considered employees of the Department of Community Colleges and Workforce Development for purposes of ORS chapters 240 and 243; and

(d) Be responsible directly to the State Board of Education for those duties enumerated in ORS chapter 341.

(4) The commissioner, with approval of the State Board of Education, shall be responsible for the representation of community college interests to the Governor, the Legislative Assembly, state agencies and others. The commissioner, with the approval of the state board, shall be responsible for submitting community college budget requests and budget reports for the Department of Community Colleges and Workforce Development to the Legislative Assembly. The state board shall insure that the budget request for community colleges and for the Department of Community Colleges and Workforce Development are separate and distinct from its other requests to the Legislative Assembly. [1987 c.474 §3; 1991 c.757 §2; 1995 c.67 §38; 1999 c.39 §4]

326.380 Advanced Technology Education and Training Fund.:RF10. There is created within the State Treasury, separate and distinct from the General Fund, the Advanced Technology Education and Training Fund. Moneys in the fund are continuously appropriated to the Department of Community Colleges and Workforce Development for the purpose of making grants and loans for the provision of advanced technology education and training opportunities under ORS 326.382. [2003 c.798 §1]

326.382 Advanced technology education and training grants and loans; rules. (1) The Department of Community Colleges and Workforce Development shall establish by rule a process for making grants or loans to public-private partnerships to provide advanced technology education and training opportunities. The purpose of the grants and loans is to support the development and implementation of public-private partnerships to provide advanced technology education and training opportunities in all business and industry sectors for individuals in communities throughout Oregon. The partnerships shall be between public and private entities and may include joint ventures among business and industry, school districts, education service districts, eligible post-secondary institutions as defined in ORS 348.180 and public bodies as defined in ORS 174.109.

(2) A public-private partnership that receives a grant or loan under this section must provide advanced technology education and training opportunities that:

(a) Address current and future workforce development needs dictated by Oregons rapidly changing economy;

(b) Facilitate sustainable and dynamic economic development in communities by creating flexible opportunities for workforce development;

(c) Establish results oriented, collaborative investments of public and private resources in communities throughout Oregon;

(d) Ensure that Oregons capacity for economic growth and vitality is not limited by a lack of opportunities for workforce development; and

(e) Provide support to existing community efforts to establish innovative strategies for delivering advanced technology education and training.

(3) The process established by the department for making grants and loans shall ensure that:

(a) Local communities are informed about the availability of the grants and loans;

(b) Advanced technology education and training projects are geographically distributed throughout Oregon;

(c) There is equal opportunity for urban and rural access to quality education and training opportunities;

(d) Representatives of related, ongoing community efforts assist in the implementation of advanced technology education and training projects; and

(e) Procedures and timelines are designed to minimize barriers to receiving funds.

(4) When considering applications for grants and loans, the department shall give priority to advanced technology education and training projects that:

(a) Provide or increase access for individuals to advanced technology education and training through the efforts of local and regional career centers and partnerships and distance education technology available locally and regionally;

(b) In combination with other projects receiving funds, contribute to advanced technology education and training opportunities in every part of the state;

(c) Use federal funds;

(d) Have widespread community support as evidenced by a memorandum of agreement or similar documentation;

(e) Represent an effective sharing of resources through public-private partnerships among business and industry, school districts, education service districts, eligible post-secondary institutions as defined in ORS 348.180 and public bodies as defined in ORS 174.109;

(f) Have a long-term strategic plan and lack only the necessary financial resources;

(g) Provide state-of-the-art technology that meets current standards of business and industry and addresses local and regional economic development priorities;

(h) Help individuals connect education and training with career planning and job opportunities through local and regional career centers as implemented under the federal Workforce Investment Act;

(i) Provide articulated education programs that lead to a degree or an industry-specific skills certification; and

(j) Establish short-term training programs that meet the immediate needs of local employers in their communities.

(5)(a) A public-private partnership awarded a grant or loan under this section shall use the grant or loan for any of the following:

(A) Infrastructure construction or reconstruction.

(B) Equipment or technology purchases.

(C) Curriculum development.

(D) Expansion or revision of a current project to increase the capacity of the project, alter the project plan, change the members of the partnership or address education or employment deficiencies in the community served by the public-private partnership.

(b) A grant or loan awarded under this section for the purpose described in paragraph (a)(D) of this subsection may not exceed $25,000.

(6) The application for a grant or loan under this section shall include:

(a) The names of the members of the public-private partnership;

(b) A description of standards used to assess the performance of the project;

(c) An estimate of the number of individuals who will be served by the project;

(d) The name of the fiscal agent of the public-private partnership;

(e) A project plan covering at least the first two years after receipt of a grant or loan; and

(f) The name of the person who will be responsible for convening the public-private partnership on a regular basis.

(7) The department may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of this section.

(8) Any moneys received by the department through repayment of a loan awarded under this section, or received by the department under subsection (7) of this section, shall be deposited by the department in the Advanced Technology Education and Training Fund. [2003 c.798 §2; 2005 c.22 §230; 2005 c.216 §1]

326.400 [1989 c.968 §1; repealed by 1993 c.45 §15 and 1993 c.156 §1]

326.410 [1989 c.968 §2; repealed by 1993 c.45 §16 and 1993 c.156 §1]

326.510 [Formerly 343.950; 1973 c.708 §1; renumbered 343.960]

INTELLECTUAL PROPERTY

326.520 Acquisition of intellectual property by board. The State Board of Education may acquire intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. Such property may be acquired:

(1) By gift.

(2) By outright purchase with money in the Board of Education Invention Fund or otherwise made available for such purpose.

(3) By assignment pursuant to a contract whereby the board undertakes to aid in the development of the assigned property and to pay the assignor a share of any money received on account of its ownership or management thereof. [Formerly 326.102]

326.530 Management, development and disposition of intellectual property. (1) The State Board of Education may manage, develop or dispose of property acquired under ORS 326.520 in any manner deemed by the board to be in the public interest. The board may contract with any person regarding such management, development or disposition.

(2) The board may determine the terms and conditions of any transaction authorized by ORS 326.520 to 326.540 and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate pertinent information in appropriate research and industrial circles.

(3) If the board deems it inadvisable to proceed with the development or management of property acquired under ORS 326.520, it may reassign such property to the person from whom it was acquired upon being compensated for any expenditure made on account of such property. [Formerly 326.104]

326.540 Revenue from intellectual property; Board of Education Invention Fund; purpose. (1) Moneys received by the State Board of Education as a result of ownership or management of property acquired under ORS 326.520 or of transactions regarding such property shall be deposited in the State Treasury and credited to a special fund separate and distinct from the General Fund to be known as the Board of Education Invention Fund.

(2) The moneys in the Board of Education Invention Fund are continuously appropriated to the board for the following purposes:

(a) To pay the agreed share of an assignor of intellectual property.

(b) For the advancement of research in an institution under its control.

(c) For the acquisition, management or development of intellectual property. [Formerly 326.106; 2005 c.755 §18]

GENERAL EDUCATIONAL DEVELOPMENT (GED) CERTIFICATES

326.550 General Educational Development (GED) certificates; rules; how fee determined; accounting. (1) The Commissioner for Community College Services may issue General Educational Development (GED) certificates to persons who demonstrate satisfactory performance in tests prescribed under subsection (2) of this section or meet the requirements of any prescribed evaluative procedure.

(2) The State Board of Education by rule may prescribe tests and other appropriate evaluation procedures for the purposes of subsection (1) of this section and may establish age, residence and other relevant qualifications for applicants.

(3) The Department of Community Colleges and Workforce Development may utilize its personnel and facilities for the administration of this section, and the State Board of Education may establish by rule a nonrefundable application fee. The fee may be waived by the State Board of Education in case of hardship.

(4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the fee established under subsection (3) of this section shall not exceed the cost of administering the program, as authorized by the Legislative Assembly within the boards budget, as the budget may be modified by the Emergency Board.

(5) All moneys received under this section shall be deposited in the State Treasury to the credit of the Department of Community Colleges and Workforce Development and shall be used exclusively for administration of this section. The Department of Community Colleges and Workforce Development shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged.

(6) The Commissioner for Community College Services shall consult with the Superintendent of Public Instruction on all matters related to evaluation procedures used to measure equivalent achievement under this section. The superintendent is authorized to make independent recommendations on evaluation procedures to the State Board of Education in those cases where the superintendents judgment differs from that of the commissioner. [Amended by 1967 c.571 §1; 1979 c.386 §1; 1979 c.570 §2; 1983 c.159 §1; 1989 c.491 §4; 1991 c.703 §5; 1993 c.45 §17; 1997 c.249 §94]

326.560 [1985 c.464 §1; repealed by 1993 c.45 §18]

STUDENT RECORDS

326.565 Standards for student records; rules. The State Board of Education shall adopt by rule standards for the creation, use, custody and disclosure, including access, of student education records that are consistent with the requirements of applicable state and federal law. The state board shall distribute the rules that are adopted to all school districts. The school districts shall make those rules available to the public schools in the district and to the public. The state board may differentiate the standards applicable to persons 18 years of age or older or enrolled in post-secondary institutions. The standards shall include requirements under which public and private schools and education service districts transfer student education records pursuant to ORS 326.575. [1993 c.806 §3 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.15 §1]

326.575 Records when student transfers or is placed elsewhere; notice to parents; amendments to records; rules. (1) Within 10 days of a students seeking initial enrollment in a public or private school or when a student is placed in a state institution, other than an institution of post-secondary education, or a private agency, detention facility or youth care center, the school, institution, agency, facility or center shall notify the public or private school or the institution, agency, facility or center in which the student was formerly enrolled and shall request the students education records.

(2) Subject to ORS 339.260, any public or private school, state institution, private agency, detention facility or youth care center receiving the request described in subsection (1) of this section shall transfer all student education records relating to the particular student to the requesting school, institution, agency, facility or center no later than 10 days after the receipt of the request. The education records shall include any education records relating to the particular student retained by an education service district.

(3) Notwithstanding subsections (1) and (2) of this section, for students who are in substitute care programs:

(a) A school, institution, agency, facility or center shall notify the school, institution, agency, facility or center in which the student was formerly enrolled and shall request the students education records within five days of the student seeking initial enrollment; and

(b) Any school, institution, agency, facility or center receiving a request for a students education records shall transfer all student education records relating to the particular student to the requesting school, institution, agency, facility or center no later than five days after the receipt of the request.

(4) Each educational institution that has custody of the students education records shall annually notify parents and eligible students of their right to review and propose amendments to the records. The State Board of Education shall specify by rule the procedure for reviewing and proposing amendments to a students education records. If a parents or eligible students proposed amendments to a students education records are rejected by the educational institution, the parent or eligible student shall receive a hearing on the matter. The State Board of Education shall specify by rule the procedure for the hearing.

(5) As used in this section:

(a) Detention facility has the meaning given that term in ORS 419A.004.

(b) Educational institution means a public or private school, education service district, state institution, private agency or youth care center.

(c) Private agency means an agency with which the Department of Education contracts under ORS 343.961.

(d) Substitute care program has the meaning given that term in ORS 339.133.

(e) Youth care center means a center as defined in ORS 420.855. [1993 c.806 §4 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.15 §2; 2001 c.681 §1; 2005 c.521 §3]

326.580 Electronic student records; rules; standards; participation by educational institutions. (1) As used in this section, educational institution means:

(a) An educational institution as defined in ORS 326.575.

(b) A state agency.

(c) A local correctional facility.

(2) The State Board of Education may adopt by rule standards for the content and format of an Oregon electronic student record. An Oregon electronic student record may be used to transfer student record information from one educational institution to another.

(3) The board may define the Oregon electronic student record to constitute a full and complete copy of the official student permanent record, student education record and certificate of immunization status that are required by state and federal law.

(4) The standards established by the board shall include procedures and criteria for participation in the Oregon electronic student record program by educational institutions. An educational institution may apply to the Department of Education for a certificate of participation in the Oregon electronic student record program.

(5) An educational institution that is approved for participation in the Oregon electronic student record program by the Department of Education:

(a) Shall not be required to forward by mail or other means physical items such as original documents or photocopies to a receiving educational institution that also is approved for participation in the program. This paragraph does not apply to special education records that are specifically required by federal law to be physically transferred.

(b) May elect to designate the Oregon electronic student record as the official student record.

(c) Shall retain the official student record in compliance with state and federal law. [2001 c.450 §1]

326.585 Definitions for ORS 326.587 and 326.589. As used in ORS 326.587 and 326.589:

(1) Disclose means to make available for review by another person.

(2) Law enforcement agency has the meaning given that term in ORS 181.010.

(3) Wages has the meaning given that term in ORS 652.210. [2003 c.776 §1]

326.587 Disclosure of Social Security number of higher education student. (1) A state institution of higher education may not disclose the Social Security number of a student who is attending the institution.

(2) Subsection (1) of this section does not apply if the institution discloses the Social Security number:

(a) At the request of a law enforcement agency or an agency providing support enforcement services under ORS 25.080;

(b) After obtaining written permission for the disclosure from the student to whom the number refers;

(c) In the payment of wages or benefits;

(d) In the payment or collection of taxes or of a debt owed by the student to whom the number refers; or

(e) For purposes of statistical analysis. [2003 c.776 §2]

326.589 Disclosure of Social Security number of community college student. (1) A community college as defined in ORS 341.005 may not disclose the Social Security number of a student who is attending the college.

(2) Subsection (1) of this section does not apply if the college discloses the Social Security number:

(a) At the request of a law enforcement agency or an agency providing support enforcement services under ORS 25.080;

(b) After obtaining written permission for the disclosure from the student to whom the number refers;

(c) In the payment of wages or benefits;

(d) In the payment or collection of taxes or of a debt owed by the student to whom the number refers; or

(e) For purposes of statistical analysis. [2003 c.776 §3]

326.591 Action for disclosure of Social Security number. (1) A student who suffers an ascertainable loss of money, personal property or real property as a result of a violation of ORS 326.587 or 326.589 may bring an action in a circuit court to recover the students actual damages.

(2) The court may award reasonable attorney fees to the party that prevails in an action on a claim under this section. [2003 c.776 §4]

326.600 [1987 c.684 §1; 1989 c.477 §1; renumbered 329.170 in 1993]

CRIMINAL OFFENDER INFORMATION PROCESS

326.603 Authority of school districts and schools to obtain criminal records check of employees and contractors; fee. (1)(a) A school district shall send to the Department of Education for purposes of a criminal records check any information, including fingerprints, for each person described in ORS 181.539 (1)(d), (e), (f), (h) or (i).

(b) A private school may send to the Department of Education for purposes of a criminal records check any information, including fingerprints, for each person described in ORS 181.539 (1)(d), (e), (f) or (h).

(2) The Department of Education shall request that the Department of State Police conduct a criminal records check as provided in ORS 181.534 and may charge the district or private school a fee as established by rule under ORS 181.534. The school district or private school may recover its costs or a portion thereof from the person described in ORS 181.539 (1)(d), (e), (f), (h) or (i). If the person described in ORS 181.539 (1)(e), (f) or (i) requests, the district shall and a private school may withhold the amount from amounts otherwise due the person, including a periodic payroll deduction rather than a lump sum payment.

(3)(a) If the Superintendent of Public Instruction informs the school district that the person has been convicted of a crime listed in ORS 342.143 or has made a false statement as to the conviction of a crime, the superintendent shall notify the school district of the fact and the district shall not employ or contract with the person. Notification by the superintendent that the school district shall not employ or contract with the person shall remove the person from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

(b) The Superintendent of Public Instruction shall notify the private school if the person has been convicted of a crime listed in ORS 342.143 or has made a false statement as to the conviction of a crime. Based on the notice, the private school may choose not to employ or contract with the person.

(4) If a person described in subsection (1) of this section refuses to consent to the criminal records check or refuses to be fingerprinted or if the person falsely swears to the nonconviction of a crime, the district shall terminate the employment or contract status of the person. Termination under this subsection removes the person from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

(5) A school district may not hire or continue to employ or contract with or allow the contractor to continue to assign a person to the school project if the person described in subsection (1) of this section has been convicted of a crime according to the provisions of ORS 342.143.

(6) As used in this section and ORS 326.607:

(a) Private school means a school that provides educational services as defined in ORS 345.505 and is registered as a private school under ORS 345.505 to 345.575.

(b) School district means:

(A) A school district as defined in ORS 330.003.

(B) The Oregon State School for the Blind.

(C) The Oregon State School for the Deaf.

(D) An educational program under the Youth Corrections Education Program.

(E) A public charter school as defined in ORS 338.005.

(F) An education service district. [1993 c.674 §8; 1995 c.67 §40; 1995 c.446 §7; 1997 c.4 §1; 1997 c.536 §1; 1997 c.753 §2; 1999 c.200 §25; 1999 c.1054 §4; 2001 c.407 §4; 2005 c.730 §13]

326.605 [1987 c.684 §2; 1989 c.477 §2; renumbered 329.175 in 1993]

326.607 Authority of school districts and schools to obtain criminal records check of volunteers and applicants for employment; fee. (1) Upon request from a school district, a private school or a public charter school or a school district, private school or public charter school contractor and with consent from the individual, the Department of Education may conduct an Oregon criminal records check using the Law Enforcement Data System for screening an individual who is a volunteer for the school district, private school or public charter school and who has direct, unsupervised contact with school children, or for screening applicants for employment.

(2) The department may charge the requesting school district, private school, public charter school or school district, private school or public charter school contractor a fee not to exceed $5 for each request under subsection (1) of this section. [1995 c.446 §3; 1997 c.536 §2; 1999 c.200 §26; 2005 c.730 §14]

326.610 [1987 c.684 §3; 1989 c.477 §3; renumbered 329.180 in 1993]

326.615 [1987 c.684 §4; 1989 c.477 §4; 1993 c.676 §48; renumbered 329.190 in 1993]

326.620 [1987 c.684 §5; 1989 c.477 §5; renumbered 329.195 in 1993]

326.625 [1987 c.684 §6; 1989 c.477 §6; renumbered 329.200 in 1993]

YOUTH CORRECTIONS AND JUVENILE DETENTION EDUCATION PROGRAMS

326.695 Definitions for ORS 326.700 and 326.712. As used in ORS 326.700 and 326.712:

(1) Juvenile Detention Education Program means the provision of educational services to youths lodged overnight who receive educational services on consecutive days within a detention facility, as defined in ORS 419A.004.

(2) Youth Corrections Education Program means the provision of educational services to youths in youth correction facilities, as defined in ORS 420.005. [2001 c.681 §2]

326.700 Purpose of programs; distribution of State School Fund. It is the purpose of ORS 326.712 and 327.026 and this section that youths enrolled in the Youth Corrections Education Program and the Juvenile Detention Education Program administered by the Department of Education be treated as nearly the same as practicable in the distribution of the State School Fund as children enrolled in common and union high school districts in this state. [Formerly 420.405; 2001 c.681 §3]

326.705 [1991 c.693 §1; 1993 c.45 §21; renumbered 329.005 in 1993]

326.710 [1991 c.693 §1b; 1993 c.45 §23; renumbered 329.015 in 1993]

326.712 Superintendent may contract with district to provide programs. The Superintendent of Public Instruction may contract with an education service district or a school district to provide teachers, counselors or other personnel for the Youth Corrections Education Program and the Juvenile Detention Education Program. However, the programs may not be considered a component district and the students enrolled in the programs may not be counted in determining the number of pupils in average daily membership for purposes of ORS 334.175 (5). [1995 c.798 §1; 1995 c.422 §133b; 2001 c.681 §4; 2005 c.828 §4]

Note: The amendments to 326.712 by section 4, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 7, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the users convenience.

326.712. The Superintendent of Public Instruction may contract with an education service district or a school district to provide teachers, counselors or other personnel for the Youth Corrections Education Program and the Juvenile Detention Education Program. However, the programs may not be considered a component district and the students enrolled in the programs may not be counted in determining the number of pupils in average daily membership for purposes of ORS 334.175 (2)(a).

326.715 [1991 c.693 §3; 1993 c.45 §24; renumbered 329.025 in 1993]

326.720 [1991 c.693 §2; 1993 c.45 §25; renumbered 329.035 in 1993]

326.725 [1991 c.693 §5; renumbered 329.045 in 1993]

326.730 [1991 c.693 §19g; 1993 c.45 §26; renumbered 329.445 in 1993]

326.735 [1991 c.693 §31; 1993 c.45 §27; renumbered 329.055 in 1993]

326.740 [1991 c.693 §37; 1993 c.45 §28; renumbered 329.065 in 1993]

326.745 [1991 c.693 §38; 1993 c.45 §29; renumbered 329.075 in 1993]

326.755 [1991 c.693 §7; renumbered 329.085 in 1993]

326.760 [1991 c.693 §8; renumbered 329.095 in 1993]

326.765 [1991 c.693 §9; 1993 c.45 §30; renumbered 329.105 in 1993]

326.770 [1991 c.693 §10; 1993 c.45 §31; renumbered 329.115 in 1993]

326.775 [1991 c.693 §4; 1993 c.45 §32; renumbered 329.125 in 1993]

326.785 [1991 c.693 §4c; renumbered 329.145 in 1993]

326.790 [1991 c.693 §4a; renumbered 329.150 in 1993]

326.795 [1991 c.693 §4b; 1993 c.676 §23; renumbered 329.155 in 1993]

326.810 [1991 c.693 §18; renumbered 329.160 in 1993]

326.813 [1991 c.693 §18a; renumbered 329.165 in 1993]

326.815 [1991 c.693 §18b; renumbered 329.185 in 1993]

326.830 [1991 c.693 §23; 1993 c.45 §33; renumbered 329.850 in 1993]

326.835 [1991 c.693 §28; renumbered 329.855 in 1993]

326.990 [Repealed by 1965 c.100 §456]

_______________



Chapter 327

Chapter 327 Â State Financing of Elementary and Secondary Education

2005 EDITION

STATE FINANCING OF EDUCATION

EDUCATION AND CULTURE

STATE SCHOOL FUND

327.006Â Â Â Â  Definitions

327.008Â Â Â Â  State School Fund; State School Fund grants

327.013Â Â Â Â  State School Fund distribution computations for school districts

327.019Â Â Â Â  State School Fund distribution computations for education service districts

327.021Â Â Â Â  Percentages and time of payment of apportionments to education service districts

327.023Â Â Â Â  Grants for special and compensatory education programs

327.026Â Â Â Â  State School Fund grant for programs; calculation; adjustment; rules

327.033Â Â Â Â  Approved transportation costs

327.043Â Â Â Â  When district required to provide transportation; waiver

327.061Â Â Â Â  Computation of number of students in average daily membership

327.077Â Â Â Â  Remote small elementary school and small high school determination; effect; waiver

NoteÂ Â Â Â Â Â Â Â Â  Effect of reopening remote small elementary school--1993 c.61 Â§12

327.082Â Â Â Â  Kindergarten apportionment

327.095Â Â Â Â  Percentages and time of payment of apportionments to school districts

327.097Â Â Â Â  Apportionment where district changed

327.099Â Â Â Â  Adjustment of distribution within fiscal year

327.101Â Â Â Â  Adjustment of distribution between fiscal years

327.103Â Â Â Â  Standard school presumed; effect of finding of deficiency; rules

327.106Â Â Â Â  School districts required to offer kindergarten through grade 12; exceptions

327.109Â Â Â Â  Procedure if school district or charter school alleged to be involved in religious activity; complaint, investigation, finding; effect

327.120Â Â Â Â  Correction of errors in apportionments

327.125Â Â Â Â  Superintendent to administer ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731; board rules

327.133Â Â Â Â  Reports by districts

327.137Â Â Â Â  Audit statements filed with department; effect of failure to file or insufficiency of statement

327.147Â Â Â Â  Increased allocation when union high school district becomes common school district

327.152Â Â Â Â  Increased allocation when certain merger occurs

327.157Â Â Â Â  Minimum apportionment to school districts affected or not affected by ORS 327.147 and 327.152

GRANTS TO SCHOOL DISTRICTS AND PROGRAMS

(School Improvement Grants)

327.290Â Â Â Â  Legislative findings relating to student achievement

327.294Â Â Â Â  School Improvement Fund

327.297Â Â Â Â  Grants for activities related to student achievement; evaluation of recipient progress; rules

(Construction and Maintenance of Public School Facilities Grant)

327.300Â Â Â Â  Definitions for ORS 327.300 to 327.320

327.310Â Â Â Â  Legislative findings

327.320Â Â Â Â  School Facility Improvement Fund

327.330Â Â Â Â  Grants to school districts for construction and maintenance of public school facilities; rules

(Local Option Equalization Grants)

327.333Â Â Â Â  Policy on provision of grants to school districts

327.336Â Â Â Â  Qualifications; amount

327.339Â Â Â Â  Local Option Equalization Grants Account; grant payments

(English as Second Language Teacher Training Grants)

327.345Â Â Â Â  Grants for training English as second language teachers; qualifications; use; rules

(High Cost Disabilities Grants)

327.348Â Â Â Â  High Cost Disabilities Account; grants; approved costs; rules

(Small School District Grants)

327.355Â Â Â Â  Definitions for ORS 327.357

327.357Â Â Â Â  Small school district grants; rules

327.360Â Â Â Â  Small School District Supplement Fund

(Defibrillator Grants)

327.365Â Â Â Â  Automated external defibrillator grants; rules

COMMON SCHOOL FUND

327.403Â Â Â Â  Definition for ORS 327.405 to 327.480

327.405Â Â Â Â  Common School Fund; composition and use

327.410Â Â Â Â  Apportionment of Distributable Income Account of Common School Fund among counties; distribution to school districts

327.420Â Â Â Â  Basis of apportionment

327.425Â Â Â Â  Loans and investment of funds; determination of interest rate

327.430Â Â Â Â  Security for loans

327.435Â Â Â Â  Ascertainment of value and title of security

327.440Â Â Â Â  Loan repayment

327.445Â Â Â Â  Custody of securities for loan; collection of interest

327.450Â Â Â Â  Foreclosure of mortgages given to secure loans

327.455Â Â Â Â  Record of purchases by Department of State Lands on foreclosures; resale or lease of land; disposition of proceeds

327.465Â Â Â Â  Cancellation of unpaid taxes after deed to state in liquidation of loan

327.470Â Â Â Â  Cancellation of taxes on land acquired through foreclosure proceedings; right of redemption

327.475Â Â Â Â  When county court may acquire mortgaged lands deeded to state

327.480Â Â Â Â  Use of Common School Fund moneys to comply with judgment canceling fraudulent deed

327.482Â Â Â Â  Appropriation to reimburse fund for any loss

327.484Â Â Â Â  Reimbursement for loss or failure to earn four percent interest

EDUCATION CASH ACCOUNT

327.485Â Â Â Â  Education Cash Account; composition; accounting

327.490Â Â Â Â  Projects contracted to districts and institutions of higher learning

327.495Â Â Â Â  Appropriation of funds received for certain purposes

QUALITY EDUCATION COMMISSION

327.497Â Â Â Â  Legislative findings

327.500Â Â Â Â  Establishment; membership; staff

327.502Â Â Â Â  Officers; quorum; meetings

327.506Â Â Â Â  Quality education goals; duties; report

MISCELLANEOUS

(Budget and Accounting System)

327.511Â Â Â Â  Uniform budget and accounting system

(Food Programs)

327.520Â Â Â Â  Acceptance and distribution of donated commodities to schools

327.525Â Â Â Â  School Lunch Revolving Account

327.527Â Â Â Â  Summer lunch reimbursement; rules

327.535Â Â Â Â  School breakfast program; waiver; district election based on federal funding

(Federal Aid to Education)

327.615Â Â Â Â  State Treasurer as trustee of funds

327.620Â Â Â Â  Review of accounts affecting federal funds

327.635Â Â Â Â  Labor standards required on federally financed school construction

(Financing of State and Federal Requirements)

327.645Â Â Â Â  Financing of programs mandated by state and federal programs

EDUCATION LOTTERY BOND PROGRAM

327.700Â Â Â Â  Definitions for ORS 327.700 to 327.711

327.705Â Â Â Â  Purpose of ORS 327.700 to 327.711

327.708Â Â Â Â  Legislative findings

327.711Â Â Â Â  Payment of debt service; issuance of bonds; School Capital Construction, Maintenance and Technology Fund

327.731Â Â Â Â  Education project grants; use; amount

STATE SCHOOL FUND

Â Â Â Â Â  327.005 [Repealed by 1957 c.612 Â§1 (327.006 enacted in lieu of 327.005)]

Â Â Â Â Â  327.006 Definitions. As used in ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731:

Â Â Â Â Â  (1) ÂAggregate days membershipÂ means the sum of days present and absent, according to the rules of the State Board of Education, of all resident pupils when school is actually in session during a certain period. The aggregate days membership of kindergarten pupils shall be calculated on the basis of a half-day program.

Â Â Â Â Â  (2)(a) ÂApproved transportation costsÂ means those costs as defined by rule of the State Board of Education and is limited to those costs attributable to transporting or room and board provided in lieu of transporting:

Â Â Â Â Â  (A) Elementary school students who live at least one mile from school;

Â Â Â Â Â  (B) Secondary school students who live at least 1.5 miles from school;

Â Â Â Â Â  (C) Any student required to be transported for health or safety reasons, according to supplemental plans from districts that have been approved by the state board identifying students who are required to be transported for health or safety reasons, including special education;

Â Â Â Â Â  (D) Preschool children with disabilities requiring transportation for early intervention services provided pursuant to ORS 343.224 and 343.533;

Â Â Â Â Â  (E) Students who require payment of room and board in lieu of transportation;

Â Â Â Â Â  (F) A student transported from one school or facility to another school or facility when the student attends both schools or facilities during the day or week; and

Â Â Â Â Â  (G) Students participating in school-sponsored field trips that are extensions of classroom learning experiences.

Â Â Â Â Â  (b) ÂApproved transportation costsÂ does not include the cost of constructing boarding school facilities.

Â Â Â Â Â  (3) ÂAverage daily membershipÂ or ÂADMÂ means the aggregate days membership of a school during a certain period divided by the number of days the school was actually in session during the same period. However, if a district school board adopts a class schedule that operates throughout the year for all or any schools in the district, average daily membership shall be computed by the Department of Education so that the resulting average daily membership will not be higher or lower than if the board had not adopted such schedule.

Â Â Â Â Â  (4) ÂConsumer Price IndexÂ means the Consumer Price Index for All Urban Consumers of the Portland, Oregon, Standard Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics.

Â Â Â Â Â  (5) ÂKindergartenÂ means a kindergarten program that conforms to the standards and rules adopted by the State Board of Education.

Â Â Â Â Â  (6) ÂNet operating expendituresÂ means the sum of expenditures of a school district in kindergarten through grade 12 for administration, instruction, attendance and health services, operation of plant, maintenance of plant, fixed charges and tuition for resident students attending in another district, as determined in accordance with the rules of the State Board of Education, but net operating expenditures does not include transportation, food service, student body activities, community services, capital outlay, debt service or expenses incurred for nonresident students.

Â Â Â Â Â  (7)(a) ÂResident pupilÂ means any pupil:

Â Â Â Â Â  (A) Whose legal school residence is within the boundaries of a school district reporting the pupil, if the district is legally responsible for the education of the pupil, except that Âresident pupilÂ does not include a pupil who pays tuition or for whom the parent pays tuition or for whom the district does not pay tuition for placement outside the district; or

Â Â Â Â Â  (B) Whose legal residence is not within the boundaries of the district reporting the pupil but attends school in the district with the written consent of the affected school district boards.

Â Â Â Â Â  (b) A pupil shall not be considered to be a resident pupil under paragraph (a)(A) of this subsection if the pupil is attending school in another school district pursuant to a contract under ORS 339.125 and in the prior year was considered to be a resident pupil in another school district under paragraph (a)(B) of this subsection. The pupil shall continue to be considered a resident of another school district under paragraph (a)(B) of this subsection.

Â Â Â Â Â  (c) A pupil shall not be considered to be a resident pupil under paragraph (a)(B) of this subsection if the pupil is attending school in a school district pursuant to an agreement with another school district under ORS 339.133 and in the prior year was considered to be a resident pupil under paragraph (a)(A) of this subsection because the pupil was attending school in another school district pursuant to a contract under ORS 339.125. The pupil shall continue to be considered a resident pupil under paragraph (a)(A) of this subsection.

Â Â Â Â Â  (d) ÂResident pupilÂ includes a pupil admitted to a school district under ORS 339.115 (7).

Â Â Â Â Â  (8) ÂStandard schoolÂ means a school meeting the standards set by the rules of the State Board of Education.

Â Â Â Â Â  (9) ÂTaxÂ and ÂtaxesÂ includes all taxes on property, excluding exempt bonded indebtedness, as those terms are defined in ORS 310.140. [1957 c.612 Â§2 (enacted in lieu of 327.005); 1957 c.708 Â§4; 1959 c.388 Â§1; 1963 c.142 Â§1; 1965 c.100 Â§14; 1971 c.395 Â§2; 1973 c.750 Â§16; 1973 c.827 Â§26; 1977 c.840 Â§1; 1979 c.259 Â§1; 1981 c.804 Â§95; 1989 c.215 Â§2; 1989 c.342 Â§1; 1991 c.693 Â§35; 1991 c.780 Â§2; 1995 c.660 Â§47; 1997 c.821 Â§11; 1999 c.961 Â§5; 1999 c.989 Â§30]

Â Â Â Â Â  327.008 State School Fund; State School Fund grants. (1) There is established a State School Fund in the General Fund. The fund shall consist of moneys appropriated by the Legislative Assembly and moneys transferred from the Education Stability Fund. The State School Fund is continuously appropriated to the Department of Education for the purposes of ORS 327.006 to 327.077, 327.095, 327.099, 327.101, 327.125, 327.137, 327.348, 327.355, 327.357, 327.360, 336.575, 336.580, 336.635, 342.173, 343.243, 343.533 and 343.961.

Â Â Â Â Â  (2) There shall be apportioned from the State School Fund to each school district a State School Fund grant, consisting of the positive amount equal to a general purpose grant and a facility grant and a transportation grant and a high cost disabilities grant minus local revenue, computed as provided in ORS 327.013.

Â Â Â Â Â  (3) There shall be apportioned from the State School Fund to each education service district a State School Fund grant as calculated under ORS 327.019.

Â Â Â Â Â  (4) All figures used in the determination of the distribution of the State School Fund shall be estimates for the same year as the distribution occurs, unless otherwise specified.

Â Â Â Â Â  (5) Numbers of students in average daily membership used in the distribution formula shall be the numbers as of June of the year of distribution.

Â Â Â Â Â  (6) A school district may not use the portion of the State School Fund grant that is attributable to the facility grant for capital construction costs.

Â Â Â Â Â  (7) The total amount of the State School Fund that is distributed as facility grants may not exceed $17.5 million in any biennium. If the total amount to be distributed as facility grants exceeds this limitation, the Department of Education shall prorate the amount of funds available for facility grants among those school districts that qualified for a facility grant.

Â Â Â Â Â  (8) Each fiscal year, the Department of Education shall transfer the amount of $12 million from the State School Fund to the High Cost Disabilities Account established in ORS 327.348.

Â Â Â Â Â  (9) Each fiscal year, the Department of Education shall transfer the amount of $2.5 million from the State School Fund to the Small School District Supplement Fund established in ORS 327.360. [1991 c.780 Â§3; 1993 c.61 Â§4; 1997 c.524 Â§3; 1997 c.821 Â§13; 1999 c.1066 Â§10; 2001 c.695 Â§Â§12,13; 2002 s.s.3 c.6 Â§Â§13,14; 2003 c.715 Â§Â§4,5,7; 2005 c.803 Â§6]

Â Â Â Â Â  Note: The amendments to 327.008 by section 6a, chapter 803, Oregon Laws 2005, become operative July 1, 2007. See section 6b, chapter 803, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.008. (1) There is established a State School Fund in the General Fund. The fund shall consist of moneys appropriated by the Legislative Assembly and moneys transferred from the Education Stability Fund. The State School Fund is continuously appropriated to the Department of Education for the purposes of ORS 327.006 to 327.077, 327.095, 327.099, 327.101, 327.125, 327.137, 327.348, 327.355, 327.357, 327.360, 336.575, 336.580, 336.635, 342.173, 343.243, 343.533 and 343.961.

Â Â Â Â Â  (2) There shall be apportioned from the State School Fund to each school district a State School Fund grant, consisting of the positive amount equal to a general purpose grant and a facility grant and a transportation grant and a high cost disabilities grant minus local revenue, computed as provided in ORS 327.013.

Â Â Â Â Â  (3) There shall be apportioned from the State School Fund to each education service district a State School Fund grant as calculated under ORS 327.019.

Â Â Â Â Â  (4) All figures used in the determination of the distribution of the State School Fund shall be estimates for the same year as the distribution occurs, unless otherwise specified.

Â Â Â Â Â  (5) Numbers of students in average daily membership used in the distribution formula shall be the numbers as of June of the year of distribution.

Â Â Â Â Â  (6) A school district may not use the portion of the State School Fund grant that is attributable to the facility grant for capital construction costs.

Â Â Â Â Â  (7) The total amount of the State School Fund that is distributed as facility grants may not exceed $25 million in any biennium. If the total amount to be distributed as facility grants exceeds this limitation, the Department of Education shall prorate the amount of funds available for facility grants among those school districts that qualified for a facility grant.

Â Â Â Â Â  (8) Each fiscal year, the Department of Education shall transfer the amount of $12 million from the State School Fund to the High Cost Disabilities Account established in ORS 327.348.

Â Â Â Â Â  (9) Each fiscal year, the Department of Education shall transfer the amount of $2.5 million from the State School Fund to the Small School District Supplement Fund established in ORS 327.360.

Â Â Â Â Â  327.010 [Amended by 1957 c.626 Â§2; 1963 c.570 Â§1; 1965 c.100 Â§15; 1979 c.277 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.012 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.013 State School Fund distribution computations for school districts. The State School Fund distributions for school districts shall be computed as follows:

Â Â Â Â Â  (1) General Purpose Grant = Funding Percentage Â´ Target Grant Â´ District extended ADMw.

Â Â Â Â Â  (2) The funding percentage shall be calculated by the Superintendent of Public Instruction to distribute as nearly as practicable the total sum available for distribution of money.

Â Â Â Â Â  (3) Target Grant = Statewide Target per ADMw Grant + Teacher Experience Factor.

Â Â Â Â Â  (4) Statewide Target per ADMw Grant = $4,500.

Â Â Â Â Â  (5) Teacher Experience Factor = $25 Â´ {District average teacher experience - statewide average teacher experience}. ÂAverage teacher experienceÂ means the average, in years, of teaching experience of certified teachers as reported to the Department of Education.

Â Â Â Â Â  (6) District extended ADMw = ADMw or ADMw of the prior year, whichever is greater.

Â Â Â Â Â  (7)(a) Weighted average daily membership or ADMw = average daily membership + an additional amount computed as follows:

Â Â Â Â Â  (A) 1.0 for each student in average daily membership eligible for special education as a child with disabilities under ORS 343.035, applicable to not to exceed 11 percent of the districtÂs ADM without review and approval of the Department of Education. Children with disabilities eligible for special education in adult local correctional facilities as defined in ORS 169.005 or adult regional correctional facilities as defined in ORS 169.620 may not be included in the calculation of the 11 percent.

Â Â Â Â Â  (B) 0.5 for each student in average daily membership eligible for and enrolled in an English as a second language program under ORS 336.079.

Â Â Â Â Â  (C) 0.2 for each student in average daily membership enrolled in a union high school district or in an area of a unified school district where the district is only responsible for educating students in grades 9 through 12 in that area.

Â Â Â Â Â  (D) -0.1 for each student in average daily membership enrolled in an elementary district operating kindergarten through grade 6 or kindergarten through grade 8 or in an area of a unified school district where the district is only responsible for educating students in kindergarten through grade 8.

Â Â Â Â Â  (E) 0.25 times the sum of the following:

Â Â Â Â Â  (i) The number of children 5 to 17 years of age in poverty families in the district, as determined by the Department of Education from a report of the federal Department of Education based on the most recent federal decennial census, as adjusted by the school districtÂs proportion of students in the county receiving free or reduced price lunches under the United States Department of AgricultureÂs current Income Eligibility Guidelines if the number is higher than the number determined from census data and only if the school district had an average daily membership of 2,500 or less for the 1995-1996 school year, and as further adjusted by the number of students in average daily membership in June of the year of distribution divided by number of students in average daily membership in the district, or its predecessors, in June of the year of the most recent federal decennial census;

Â Â Â Â Â  (ii) The number of children in foster homes in the district as determined by the report of the Department of Human Services to the federal Department of Education, ÂAnnual Statistical Report on Children in Foster Homes and Children in Families Receiving AFDC Payments in Excess of the Poverty Income Level,Â or its successor, for October 31 of the year prior to the year of distribution; and

Â Â Â Â Â  (iii) The number of children in the district in state-recognized facilities for neglected and delinquent children, based on information from the Department of Human Services for October 31 of the year prior to the year of distribution.

Â Â Â Â Â  (F) An additional amount as determined by ORS 327.077 shall be added to the ADMw for each remote small elementary school and for each small high school in the district.

Â Â Â Â Â  (G) All numbers of children used for the computation in this section must reflect any district consolidations that have occurred since the numbers were compiled.

Â Â Â Â Â  (b) The total additional weight that shall be assigned to any student in average daily membership in a district, exclusive of students described in paragraph (a)(E) and (F) of this subsection shall not exceed 2.0.

Â Â Â Â Â  (8) High cost disabilities grant = the total amount received by a school district under ORS 327.348, for providing special education and related services to resident pupils with disabilities.

Â Â Â Â Â  (9)(a) Transportation grant equals:

Â Â Â Â Â  (A) 70 percent of approved transportation costs for those school districts ranked below the 80th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (B) 80 percent of approved transportation costs for those school districts ranked in or above the 80th percentile but below the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (C) 90 percent of approved transportation costs for those school districts ranked in or above the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (b) Each fiscal year, the Department of Education shall rank school districts based on the approved transportation costs per ADM of each school district, ranking the school district with the highest approved transportation costs per ADM at the top of the order.

Â Â Â Â Â  (10) Local Revenues are the total of the following:

Â Â Â Â Â  (a) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (b) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (c) The amount of revenue received by the district from the Common School Fund under ORS 327.403 to 327.410;

Â Â Â Â Â  (d) The amount of revenue received by the district from the county school fund;

Â Â Â Â Â  (e) The amount of revenue received by the district from the 25 percent of federal forest reserve revenues required to be distributed to schools by ORS 294.060 (1);

Â Â Â Â Â  (f) The amount of revenue received by the district from state managed forestlands under ORS 530.115 (1)(b) and (c);

Â Â Â Â Â  (g) Moneys received in lieu of property taxes;

Â Â Â Â Â  (h) Federal funds received without specific application by the school district and which are not deemed under federal law to be nonsupplantable;

Â Â Â Â Â  (i) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district, based on the rate certified pursuant to ORS 310.060, from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law; and

Â Â Â Â Â  (j) Any amount distributed to the district in the prior fiscal year under section 4 (3), chapter 695, Oregon Laws 2001, or ORS 327.019 (8).

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, Local Revenues do not include, if a school district imposes local option taxes pursuant to ORS 280.040 to 280.145, an amount equal to the lesser of:

Â Â Â Â Â  (a) The amount of revenue actually received by the district from local option taxes imposed pursuant to ORS 280.040 to 280.145;

Â Â Â Â Â  (b) Fifteen percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the district; or

Â Â Â Â Â  (c) $750 per district extended ADMw.

Â Â Â Â Â  (12)(a) Facility Grant = 8 percent of total construction costs of new school buildings.

Â Â Â Â Â  (b) A school district shall receive a Facility Grant in the distribution year that a new school building is first used.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂNew school buildingÂ includes new school buildings, adding structures onto existing school buildings and adding premanufactured structures to a school district if those buildings or structures are to be used for instructing students.

Â Â Â Â Â  (B) ÂConstruction costsÂ does not include costs for land acquisition. [1991 c.780 Â§4; 1993 c.61 Â§5; 1993 c.690 Â§3; 1995 c.649 Â§4; 1996 c.19 Â§2; 1997 c.541 Â§Â§367,368,368a; 1997 c.804 Â§Â§1,2; 1999 c.186 Â§11; 1999 c.989 Â§31; 1999 c.1066 Â§Â§25,26,30; 1999 c.1094 Â§5; 2001 c.670 Â§Â§10,12; 2001 c.695 Â§Â§15,17,20,23; 2003 c.715 Â§Â§8,10,13; 2005 c.803 Â§7]

Â Â Â Â Â  327.014 [1953 c.547 Â§1; 1957 c.626 Â§3; 1957 s.s. c.2 Â§1; 1961 c.622 Â§1; 1963 c.570 Â§1a; 1965 c.100 Â§16; 1965 c.528 Â§1; 1969 c.625 Â§1; repealed by 1971 c.22 Â§4]

Â Â Â Â Â  327.015 [Repealed by 1957 c.612 Â§18]

Â Â Â Â Â  327.017 [1993 c.61 Â§13; repealed by 1995 c.649 Â§10]

Â Â Â Â Â  327.018 [1957 c.612 Â§7 (enacted in lieu of 327.085); 1959 c.388 Â§2; 1965 c.100 Â§19; renumbered 327.059]

Â Â Â Â Â  327.019 State School Fund distribution computations for education service districts. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducation service district extended ADMwÂ means the sum of the extended ADMw of the component school districts of the education service district as computed under ORS 327.013.

Â Â Â Â Â  (b) ÂLocal revenues of an education service districtÂ means the total of the following:

Â Â Â Â Â  (A) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (B) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (C) The amount of revenue received by the district from state-managed forestlands under ORS 530.115 (1)(b) and (c); and

Â Â Â Â Â  (D) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district based on the rate certified pursuant to ORS 310.060 from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

Â Â Â Â Â  (2) Each fiscal year, the Superintendent of Public Instruction shall calculate a State School Fund grant for each education service district as provided in this section.

Â Â Â Â Â  (3)(a) Each fiscal year, the superintendent shall calculate the total amount appropriated or allocated to the State School Fund and available for distribution to school districts, education service districts and programs + total amount of local revenues of all school districts, computed as provided in ORS 327.013, + total amount of local revenues of all education service districts. The superintendent may not include in the calculation under this paragraph amounts recovered by the Department of Education from the State School Fund under ORS 343.243.

Â Â Â Â Â  (b) The superintendent shall multiply the amount calculated under paragraph (a) of this subsection by 95.25 percent.

Â Â Â Â Â  (c) Based on the amount calculated under paragraph (b) of this subsection, the superintendent shall calculate a funding percentage to distribute as nearly as practicable under ORS 327.006 to 327.133, 327.348, 327.355, 327.357 and 327.360 the total amount calculated under paragraph (b) of this subsection as school district general purpose grants, facility grants, high cost disabilities grants and transportation grants to school districts.

Â Â Â Â Â  (d) Based on the funding percentage calculated under paragraph (c) of this subsection, the superintendent shall calculate the general purpose grant, facility grant, transportation grant and high cost disabilities grant amounts for each school district.

Â Â Â Â Â  (4) The general services grant for an education service district shall equal the higher of:

Â Â Â Â Â  (a) Total amount calculated under subsection (3)(d) of this section for the component school districts of the education service district Â´ (4.75 :SPLIT 95.25); or

Â Â Â Â Â  (b) $950,000.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, the State School Fund grant for an education service district = general services grant :MINUS local revenues of the education service district.

Â Â Â Â Â  (6)(a) After completing the calculations under subsections (2) to (5) of this section, the Superintendent of Public Instruction shall apportion from the State School Fund to each education service district an amount = (funding percentage Â´ general services grant) -local revenues of the education service district.

Â Â Â Â Â  (b) The funding percentage used in paragraph (a) of this subsection shall be calculated by the superintendent to distribute as nearly as practicable the total amount available for distribution to education service districts from the State School Fund for each fiscal year.

Â Â Â Â Â  (7) Notwithstanding subsections (5) and (6) of this section, the State School Fund grant of an education service district may not be less than zero.

Â Â Â Â Â  (8) An education service district shall distribute to its component school districts any amount of local revenues of the education service district that is greater than the general services grant. The amount that each component school district receives under this subsection shall be prorated based on the district extended ADMw of each school district. [2001 c.695 Â§9; 2003 c.715 Â§16; 2005 c.803 Â§8; 2005 c.828 Â§1]

Â Â Â Â Â  Note: The amendments to 327.019 by section 1, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 2a, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  327.019. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducation service district extended ADMwÂ means the sum of the extended ADMw of the component school districts of the education service district as computed under ORS 327.013.

Â Â Â Â Â  (b) ÂLocal revenues of an education service districtÂ means the total of the following:

Â Â Â Â Â  (A) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (B) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (C) The amount of revenue received by the district from state-managed forestlands under ORS 530.115 (1)(b) and (c); and

Â Â Â Â Â  (D) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district based on the rate certified pursuant to ORS 310.060 from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

Â Â Â Â Â  (2) Each fiscal year, the Superintendent of Public Instruction shall calculate a State School Fund grant for each education service district as provided in this section.

Â Â Â Â Â  (3)(a) Each fiscal year, the superintendent shall calculate the total amount appropriated or allocated to the State School Fund and available for distribution to school districts, education service districts and programs + total amount of local revenues of all school districts, computed as provided in ORS 327.013, + total amount of local revenues of all education service districts. The superintendent may not include in the calculation under this paragraph amounts recovered by the Department of Education from the State School Fund under ORS 343.243.

Â Â Â Â Â  (b) The superintendent shall multiply the amount calculated under paragraph (a) of this subsection by 95 percent.

Â Â Â Â Â  (c) Based on the amount calculated under paragraph (b) of this subsection, the superintendent shall calculate a funding percentage to distribute as nearly as practicable under ORS 327.006 to 327.133, 327.348, 327.355, 327.357 and 327.360 the total amount calculated under paragraph (b) of this subsection as school district general purpose grants, facility grants, high cost disabilities grants and transportation grants to school districts.

Â Â Â Â Â  (d) Based on the funding percentage calculated under paragraph (c) of this subsection, the superintendent shall calculate the general purpose grant, facility grant, transportation grant and high cost disabilities grant amounts for each school district.

Â Â Â Â Â  (4) The general services grant for an education service district shall equal the higher of:

Â Â Â Â Â  (a) Total amount calculated under subsection (3)(d) of this section for the component school districts of the education service district Â´ 5.263 percent; or

Â Â Â Â Â  (b) $1 million.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, the State School Fund grant for an education service district = general services grant :MINUS local revenues of the education service district.

Â Â Â Â Â  (6)(a) After completing the calculations under subsections (2) to (5) of this section, the Superintendent of Public Instruction shall apportion from the State School Fund to each education service district an amount = (funding percentage Â´ general services grant) -local revenues of the education service district.

Â Â Â Â Â  (b) The funding percentage used in paragraph (a) of this subsection shall be calculated by the superintendent to distribute as nearly as practicable the total amount available for distribution to education service districts from the State School Fund for each fiscal year.

Â Â Â Â Â  (7) Notwithstanding subsections (5) and (6) of this section, the State School Fund grant of an education service district may not be less than zero.

Â Â Â Â Â  (8) An education service district shall distribute to its component school districts any amount of local revenues of the education service district that is greater than the general services grant. The amount that each component school district receives under this subsection shall be prorated based on the district extended ADMw of each school district.

Â Â Â Â Â  327.020 [Repealed by 1957 c.612 Â§8 (327.024 enacted in lieu of 327.020)]

Â Â Â Â Â  327.021 Percentages and time of payment of apportionments to education service districts. (1) The Superintendent of Public Instruction shall distribute funds payable to education service districts from the State School Fund following the same percentages and dates specified for school districts under ORS 327.095.

Â Â Â Â Â  (2) The Department of Education may require reports from education service districts of projected and estimated data necessary for the calculation of the State School Fund grant amount.

Â Â Â Â Â  (3) The Department of Education may adjust distributions to an education service district to reflect the difference between the amount payable to the education service district and the amount actually distributed to the education service district based on audited data and data received from reports from education service districts. [2001 c.695 Â§11]

Â Â Â Â Â  327.023 Grants for special and compensatory education programs. In addition to those moneys distributed through the State School Fund, the Department of Education shall provide from state funds appropriated therefor, grants in aid or support for special and compensatory education programs including:

Â Â Â Â Â  (1) Special schools for children who are deaf or blind as defined in ORS 346.010.

Â Â Â Â Â  (2) Medicaid match for administration efforts to secure Medicaid funds for services provided to children with disabilities.

Â Â Â Â Â  (3) Hospital programs for education services to children who are hospitalized for extended periods of time or who require hospitalization due to severe disability as described in ORS 343.261.

Â Â Â Â Â  (4) Private agency programs for education services to children who are placed by the state in long term care or treatment facilities as described in ORS 343.961.

Â Â Â Â Â  (5) Regional services provided to children with low-incidence disabling conditions as described in ORS 343.236.

Â Â Â Â Â  (6) Early childhood special education provided to preschool children with disabilities from age three until age of eligibility for kindergarten as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

Â Â Â Â Â  (7) Early intervention services for preschool children from birth until age three as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

Â Â Â Â Â  (8) Evaluation services for children with disabilities to determine program eligibility and needs as described in ORS 343.146.

Â Â Â Â Â  (9) Education services to children residing at state hospitals.

Â Â Â Â Â  (10) Disadvantaged children program under ORS 343.680.

Â Â Â Â Â  (11) Early childhood education under ORS 329.215 to 329.235.

Â Â Â Â Â  (12) Child development specialist under ORS 329.255.

Â Â Â Â Â  (13) Youth care centers under ORS 420.885.

Â Â Â Â Â  (14) Staff development and mentoring.

Â Â Â Â Â  (15) Professional technical education grants.

Â Â Â Â Â  (16) Special science education programs.

Â Â Â Â Â  (17) Talented and Gifted children program under ORS 343.391 to 343.413. [1991 c.780 Â§5; 1993 c.45 Â§292; 1999 c.989 Â§33; 2001 c.900 Â§240]

Â Â Â Â Â  327.024 [1957 c.612 Â§9 (enacted in lieu of 327.020); 1959 c.388 Â§3; 1965 c.100 Â§20; renumbered 327.063]

Â Â Â Â Â  327.025 [Repealed by 1957 c.612 Â§3 (327.028 enacted in lieu of 327.025)]

Â Â Â Â Â  327.026 State School Fund grant for programs; calculation; adjustment; rules. (1) In order to accomplish the purpose described in ORS 326.700, the State Board of Education shall adopt by rule definitions and procedures to be applied to the computation of the State School Fund allocations where necessary to make students enrolled in the Youth Corrections Education Program, as defined in ORS 326.695, and the Juvenile Detention Education Program, as defined in ORS 326.695, equivalent to students enrolled in common and union high school districts for purposes of distribution of the fund.

Â Â Â Â Â  (2) The Youth Corrections Education Program shall be entitled to receive from the State School Fund for each school year a special State School Fund grant, consisting of a general purpose grant that is equal to the Youth Corrections Education Program ADM multiplied by 2.0 multiplied by the additional per student weight, as defined in ORS 327.013 (7)(a)(A), multiplied by Funding Percentage and further multiplied by Statewide Target per ADMw Grant.

Â Â Â Â Â  (3) The Juvenile Detention Education Program shall be entitled to receive from the State School Fund for each school year a special State School Fund grant, consisting of a general purpose grant that is equal to the Juvenile Detention Education Program ADM multiplied by 1.5 multiplied by Funding Percentage and further multiplied by Statewide Target per ADMw Grant.

Â Â Â Â Â  (4) Funds allocated to the Youth Corrections Education Program and the Juvenile Detention Education Program from the State School Fund shall remain with the Department of Education and shall be adjusted in the year following the distribution to reflect the actual ADMw of students in the Youth Corrections Education Program and the Juvenile Detention Education Program in the same manner as for the school districts under ORS 327.101. [1995 c.649 Â§7; 1997 c.821 Â§17; 2001 c.681 Â§5]

Â Â Â Â Â  327.028 [1957 c.612 Â§4 (enacted in lieu of 327.025); 1957 c.708 Â§5; 1959 c.388 Â§4; 1965 c.100 Â§22; renumbered 327.075]

Â Â Â Â Â  327.030 [Repealed by 1957 c.612 Â§18]

Â Â Â Â Â  327.032 [Formerly 327.070; 1965 c.100 Â§28; renumbered 327.103]

Â Â Â Â Â  327.033 Approved transportation costs. (1) Approved transportation costs shall be estimated for the year of distribution.

Â Â Â Â Â  (2) Approved transportation costs shall include depreciation of original cost to the district of district-owned buses, not in excess of 10 percent per year.

Â Â Â Â Â  (3) Districts are required to account separately for those funds received from the State School Fund attributable to the costs included under subsection (2) of this section, and expenditure of those funds shall be limited to the acquisition of new buses or transportation equipment. [1991 c.780 Â§7a]

Â Â Â Â Â  327.035 [Amended by 1953 c.108 Â§3; 1957 c.612 Â§10; 1959 c.388 Â§5; 1963 c.142 Â§2; 1965 c.100 Â§17; 1965 c.323 Â§1; 1971 c.107 Â§1; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.038 [1957 s.s. c.2 Â§3; repealed by 1959 c.388 Â§15]

Â Â Â Â Â  327.040 [Repealed by 1957 c.612 Â§18]

Â Â Â Â Â  327.042 [1957 c.708 Â§Â§2, 3; 1959 c.388 Â§6; 1963 c.570 Â§1d; 1965 c.100 Â§18; 1969 c.625 Â§2; 1971 c.21 Â§1; 1971 c.107 Â§2; 1973 c.750 Â§4; 1977 c.840 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.043 When district required to provide transportation; waiver. (1) A school district is required to provide transportation for elementary students who reside more than one mile from school and for secondary school students who reside more than 1.5 miles from school. A district is also required to provide transportation for any student identified in a supplemental plan approved by the State Board of Education.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the State Board of Education may waive the requirement to provide transportation for secondary school students who reside more than 1.5 miles from school. A district must present to the board a plan providing or identifying suitable and sufficient alternate modes of transporting secondary school students. [1991 c.780 Â§7]

Â Â Â Â Â  327.045 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.046 [1961 c.502 Â§10; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.047 [1997 c.821 Â§9; repealed by 2003 c.715 Â§41]

Â Â Â Â Â  327.048 [1961 c.502 Â§6; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.049 [1985 c.555 Â§9; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.050 [Amended by 1957 c.612 Â§11; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.051 [1997 c.821 Â§8; repealed by 2003 c.715 Â§41]

Â Â Â Â Â  327.052 [1961 c.408 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.053 [1965 c.100 Â§18a; 1973 c.750 Â§5; 1977 c.840 Â§3; 1981 c.899 Â§1; 1985 c.555 Â§10; 1989 c.216 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.055 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.056 [1977 c.840 Â§4; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  327.057 [1957 c.556 Â§11; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.058 [1959 c.528 Â§Â§4, 11; 1961 c.500 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.059 [Formerly 327.018; 1969 c.625 Â§3; 1971 c.21 Â§2; 1973 c.750 Â§6; 1977 c.840 Â§5; 1981 c.899 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.060 [Amended by 1955 c.766 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.061 Computation of number of students in average daily membership. (1) Numbers of students in average daily membership used in the distribution formula as specified in ORS 327.013 (7), shall be projections of the average daily membership in the district for the school year ending on June 30 of the distribution year. The Department of Education shall verify all projections used for purposes of the distribution formula.

Â Â Â Â Â  (2) The department shall use information from the Department of Revenue under ORS 311.175 as the basis for determining projected district property taxes. The department shall request relevant information from the school districts to enable the department to estimate the amount each school district shall receive from the State School Fund. The department shall provide this estimate no later than the first Monday in March of each year for the distribution for the following fiscal year.

Â Â Â Â Â  (3) A school district may appeal to the department any projection verified by the department under subsection (1) of this section. The department shall rule on the appeal in a timely manner and if necessary issue a revised estimate of the amount each school district shall receive from the State School Fund no later than the last Friday in March.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, no school district may appeal any projection verified under subsection (1) of this section if the district failed to provide information requested by the department under subsection (2) of this section. [1991 c.780 Â§11; 1993 c.18 Â§88]

Â Â Â Â Â  327.062 [1955 c.103 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.063 [Formerly 327.024; 1969 c.270 Â§1; 1969 c.625 Â§4; 1971 c.107 Â§3; 1973 c.750 Â§7; 1977 c.840 Â§6; 1979 c.259 Â§2; 1981 c.804 Â§96; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.065 [Amended by 1953 c.444 Â§11; 1953 c.711 Â§4; 1955 c.766 Â§2; 1957 c.328 Â§1; 1959 c.397 Â§1; 1961 c.537 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.067 [1957 c.219 Â§3; 1961 c.537 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.068 [1957 c.642 Â§Â§4, 7; 1959 c.388 Â§7; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.069 [1957 c.620 Â§1; 1959 c.388 Â§8; 1961 c.625 Â§1; part renumbered 330.630; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.070 [Amended by 1957 c.658 Â§3; renumbered 327.032 and then 327.103]

Â Â Â Â Â  327.071 [1977 c.840 Â§7a; repealed by 1983 c.610 Â§8]

Â Â Â Â Â  327.072 [Amended by 1957 c.612 Â§12; 1963 c.570 Â§4; 1965 c.100 Â§21; 1969 c.625 Â§5; 1973 c.750 Â§8; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.074 [Amended by 1965 c.100 Â§26; renumbered 327.097]

Â Â Â Â Â  327.075 [Formerly 327.028; 1969 c.625 Â§6; 1977 c.840 Â§7; 1979 c.277 Â§7; 1991 c.780 Â§14; 1993 c.61 Â§6; repealed by 1993 c.690 Â§6]

Â Â Â Â Â  327.076 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.077 Remote small elementary school and small high school determination; effect; waiver. (1) A school may qualify as a remote small elementary school if the average daily membership in grades one through eight for an elementary school teaching:

Â Â Â Â Â  (a) Eight grades is below 224.

Â Â Â Â Â  (b) Seven grades is below 196.

Â Â Â Â Â  (c) Six grades is below 168.

Â Â Â Â Â  (d) Five grades is below 140.

Â Â Â Â Â  (e) Four grades is below 112.

Â Â Â Â Â  (f) Three grades is below 84.

Â Â Â Â Â  (g) Two grades is below 56.

Â Â Â Â Â  (h) One grade is below 28.

Â Â Â Â Â  (2) A school may qualify as a small high school if:

Â Â Â Â Â  (a) The school is in a school district that has an ADMw of less than 8,500; and

Â Â Â Â Â  (b) The average daily membership in grades 9 through 12 for a high school teaching:

Â Â Â Â Â  (A) Four grades is below 350.

Â Â Â Â Â  (B) Three grades is below 267.

Â Â Â Â Â  (3) No elementary school shall qualify as a remote small elementary school under subsection (1) of this section if it is within eight miles by the nearest traveled road from another elementary school unless there are physiographic conditions that make transportation to another school not feasible.

Â Â Â Â Â  (4)(a) If an elementary school in a school district qualifies as a remote small elementary school, the district shall have an additional amount added to the districtÂs ADMw.

Â Â Â Â Â  (b) The additional amount = {224 - (ADMa Â¸ (number of grades in the school Â¸ eight))} Â´0.0045 Â´ ADMa Â´ distance adjustment.

Â Â Â Â Â  (5)(a) If a high school in a district qualifies as a small high school, the district shall have an additional amount added to the districtÂs ADMw.

Â Â Â Â Â  (b) The additional amount = {350 - (ADMa Â¸ (number of grades in the school Â¸ four))} Â´0.0029 Â´ ADMa.

Â Â Â Â Â  (6) The distance adjustment for an elementary school = 0.025 for each 10th of a mile more than eight miles that a school is away from the nearest elementary school measured by the nearest traveled road or 1.0, whichever is less.

Â Â Â Â Â  (7)(a) A school may qualify as a remote small elementary school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a remote small school on July 18, 1995.

Â Â Â Â Â  (b) A school may qualify as a small high school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a small high school on October 23, 1999.

Â Â Â Â Â  (c) A public charter school as defined in ORS 338.005 may qualify as a remote small elementary school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a nonchartered public remote small school on July 18, 1995.

Â Â Â Â Â  (d) A public charter school as defined in ORS 338.005 may qualify as a small high school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a nonchartered public remote small school on July 18, 1995.

Â Â Â Â Â  (e) The Superintendent of Public Instruction may waive the requirements of paragraph (a), (b), (c) or (d) of this subsection if the superintendent determines that exceptional circumstances exist.

Â Â Â Â Â  (f) An alternative education program as defined in ORS 336.615 may not qualify as a small high school under this section.

Â Â Â Â Â  (8) The opening of a public charter school shall not disqualify a school as a remote small elementary school under subsection (3) of this section or change the distance adjustment for a school under subsection (6) of this section.

Â Â Â Â Â  (9)(a) Notwithstanding subsections (2), (5) and (7)(b) and (d) of this section, if two high schools merge and prior to the merger at least one of the high schools qualified as a small high school under this section, the Department of Education shall continue to add an additional amount pursuant to subsection (5) of this section to the ADMw of the school district in which the new merged high school is located that is equal to the higher of:

Â Â Â Â Â  (A) The additional amount the school district of each of the former small high schools would have received under this section for the small high school based on the ADMa of each of the high schools prior to the merger; or

Â Â Â Â Â  (B) In the case of a high school that remains qualified as a small high school under subsection (2) of this section after a merger, the ADMa of the merged small high school.

Â Â Â Â Â  (b) The department shall add the additional amount under this subsection only for the first four fiscal years after the merger of the two high schools is final. If the merger of the two high schools becomes final on or before September 1, for purposes of this paragraph the merger shall be considered final in the prior fiscal year.

Â Â Â Â Â  (10) For purposes of this section:

Â Â Â Â Â  (a) The Âadjusted average daily membershipÂ or ÂADMaÂ for an elementary school shall be the average daily membership for the school, but no less than 25.

Â Â Â Â Â  (b) The Âadjusted average daily membershipÂ or ÂADMaÂ for a high school shall be the average daily membership for the school, but no less than 60. [1995 c.649 Â§2; 1999 c.200 Â§27; 1999 c.1066 Â§22; 2003 c.715 Â§32]

Â Â Â Â Â  Note: Section 12, chapter 61, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 12. Effect of reopening remote small elementary school. The reopening of an existing school structure for use as a school in an adjoining school district does not prevent an elementary school from qualifying as a remote small elementary school if the elementary school otherwise meets the requirements set forth in ORS 327.075 (1993 Edition). [1993 c.61 Â§12; 1999 c.1066 Â§24]

Â Â Â Â Â  327.080 [Amended by 1957 c.612 Â§13; 1963 c.570 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.081 [1993 c.61 Â§14; 1995 c.649 Â§5; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  327.082 Kindergarten apportionment. (1) School districts which operate kindergartens that conform to the standards and rules adopted by the State Board of Education shall be eligible for apportionments from the State School Fund on the basis of resident average daily membership in the kindergartens.

Â Â Â Â Â  (2) The apportionments shall be paid in the same manner as other apportionments from the State School Fund are paid. Computation of the amounts due each district operating a kindergarten shall be made by the Superintendent of Public Instruction pursuant to rules of the State Board of Education. The rules shall establish a method of computation that is consistent with the method of computation of other apportionments from the State School Fund. [1973 c.707 Â§6]

Â Â Â Â Â  327.085 [Repealed by 1957 c.612 Â§6 (327.018 enacted in lieu of 327.085)]

Â Â Â Â Â  327.090 [Amended by 1959 c.388 Â§10; 1963 c.570 Â§6; 1965 c.100 Â§27; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.091 [1957 c.626 Â§8; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.092 [1957 c.626 Â§9; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.093 [1957 c.626 Â§10; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.094 [Subsections (1) and (2) enacted as 1957 c.626 Â§13; subsection (3) of 1957 Replacement Part enacted as 1957 s.s. c.2 Â§4 (3); 1959 c.388 Â§11; 1963 c.570 Â§7; 1965 c.100 Â§25; subsection (4) enacted as 1971 c.22 Â§3; 1989 c.456 Â§1; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.095 Percentages and time of payment of apportionments to school districts. (1) Funds due school districts under ORS 327.008 and 327.013 shall be paid approximately 16-2/3 percent on July 15, approximately eight and one-third percent on the 15th day of each of the months of August, September, October, November, December, January, February, March and April and the balance on May 15. An equitable apportionment based on the most recent data available shall be made on the installment dates prior to May 15. If such payments are too high or too low, appropriate adjustments shall be made in the May 15 payments. However, if the reports required by ORS 327.133 have not been received from any district when due, no further apportionments shall be made to such district until such reports are filed.

Â Â Â Â Â  (2) If the combined estimated level of ADMw under ORS 327.013 (7) of all school districts is less than the statewide projected level of ADMw, the Department of Education may:

Â Â Â Â Â  (a) Adjust the distributions to school districts on the installment dates to reflect the difference; and

Â Â Â Â Â  (b) Set aside an amount of the funds appropriated to the State School Fund for the fiscal year until the May 15 distribution. [Amended by 1953 c.108 Â§3; 1957 c.612 Â§14; 1959 c.388 Â§12; 1965 c.100 Â§24; 1975 c.196 Â§1; 1977 c.280 Â§1; 1977 c.840 Â§8; 1981 c.678 Â§9; 1983 c.610 Â§7; 1991 c.780 Â§16; 1997 c.821 Â§18; 2002 s.s.1 c.4 Â§1; 2002 s.s.4 c.1 Â§1]

Â Â Â Â Â  327.097 Apportionment where district changed. Where any territorial or organizational change in a school district has occurred between the date of the report and the apportionment, the Superintendent of Public Instruction shall make the payment on an equitable basis to the districts the territory or organization of which has been changed. [Formerly 327.074]

Â Â Â Â Â  327.099 Adjustment of distribution within fiscal year. (1) The Department of Education shall adjust the distribution to a school district to reflect the difference between the estimated level of local revenues to the district under ORS 327.013 and the projected level of those same local revenues used to calculate the State School Fund apportionment to the district. The adjustment shall be incorporated in the May 15 apportionment to the district in the distribution year.

Â Â Â Â Â  (2) The department shall adjust the May 15 apportionment to a school district in the distribution year to reflect an ADMw of the district equal to the higher of the ADMw of the prior year or the adjusted ADMw for the December quarter. Adjusted ADMw for the December quarter shall equal:

Â Â Â Â Â  (a) ADMw as determined by the department from information provided in the December quarterly report for the current distribution year filed with the department under ORS 327.133;

Â Â Â Â Â  (b) Multiplied by the lesser of 1.0 or the average of the ratios for the preceding two years of the ADM for the year ending June 30 to the ADM for the quarter ending December 31 for the same school year as filed under ORS 327.133.

Â Â Â Â Â  (3) The sum equal to the sum of all negative adjustments made to the May 15 apportionment under subsection (1) of this section shall be used by the department for purposes of funding positive adjustments required under subsection (1) of this section and adjustments required under subsection (2) of this section.

Â Â Â Â Â  (4) The department shall also set aside an amount of the funds appropriated to the State School Fund for the fiscal year to fund any positive adjustments required under subsection (1) of this section and adjustments required under subsection (2) of this section in excess of the amount available under subsection (3) of this section. The amount set aside shall be as determined by law.

Â Â Â Â Â  (5) If the amounts available under subsections (3) and (4) of this section are either not sufficient to fund the positive adjustments or exceed the positive adjustments to districts required under subsections (1) and (2) of this section and the adjustments required under subsection (2) of this section, the Superintendent of Public Instruction shall recalculate the funding percentage in ORS 327.013 (2) to distribute as nearly as practicable the total sum available for distribution. [1991 c.780 Â§12; 1993 c.61 Â§7; 2003 c.715 Â§24; 2005 c.755 Â§19]

Â Â Â Â Â  327.100 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.101 Adjustment of distribution between fiscal years. (1) Each fiscal year, the distribution to a school district under ORS 327.008 and 327.013 shall be adjusted to fully reflect the difference between the apportionment due to the district for the prior fiscal year under ORS 327.008 and 327.013, and the amounts actually distributed to the district in the prior fiscal year under ORS 327.008, 327.013 and 327.099. The adjustment shall be made to the May 15 apportionment to the district.

Â Â Â Â Â  (2) No consideration shall be made in the adjustment made under subsection (1) of this section for any penalties, forfeitures or additional receipts of State School Fund moneys, except when expressly directed by law.

Â Â Â Â Â  (3) An amount of funds equal to the sum of all negative adjustments made to the May 15 apportionment under subsection (1) of this section shall be used by the Department of Education for purposes of funding positive adjustments required under subsection (1) of this section in the same fiscal year.

Â Â Â Â Â  (4) If the amounts available under subsection (3) of this section are either not sufficient or exceed the adjustments to districts required under subsection (1) of this section, the Superintendent of Public Instruction shall recalculate the funding percentage in ORS 327.013 (2) to distribute as nearly as practicable the total sum available for distribution. [1991 c.780 Â§13; 1993 c.61 Â§8; 2005 c.209 Â§4; 2005 c.755 Â§20]

Â Â Â Â Â  327.103 Standard school presumed; effect of finding of deficiency; rules. (1) All school districts are presumed to maintain a standard school district until the school district has been found to be deficient by the Superintendent of Public Instruction, pursuant to standards and rules of the State Board of Education.

Â Â Â Â Â  (2) If any deficiencies are not corrected before the beginning of the school year next following the date of the finding of deficiency and if an extension has not been granted under subsection (3) of this section, the Superintendent of Public Instruction may withhold portions of State School Fund moneys otherwise allocated to the school district for operating expenses until such deficiencies are corrected unless the withholding would create an undue hardship, as determined pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3)(a) Within 90 days of the finding of deficiency, a school district found not to be in compliance shall submit a plan, acceptable to the Superintendent of Public Instruction, for meeting standardization requirements. A team of Department of Education staff shall contact the school district and offer technical assistance. When an acceptable plan for meeting standardization requirements has been submitted, the Superintendent of Public Instruction may allow an extension of time, not to exceed 12 months, if the superintendent determines that such deficiencies cannot be corrected or removed before the beginning of the next school year.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the superintendent determines that the reason for the deficiencies is primarily the lack of adequate funds, the superintendent may allow an extension of time that exceeds 12 months based on criteria adopted by the State Board of Education. Based on the rules of the State Board of Education, the superintendent shall provide oversight to a school district that is granted an extension of time under this paragraph.

Â Â Â Â Â  (c) Notwithstanding paragraphs (a) and (b) of this subsection, the superintendent may not grant an extension of time if it is possible for a district to correct the deficiency through merger.

Â Â Â Â Â  (d) For the period of the extension of time under this subsection, the school district shall be considered a conditionally standard school district.

Â Â Â Â Â  (e) The State Board of Education shall adopt by rule:

Â Â Â Â Â  (A) Criteria for determining when to grant an extension of time under paragraph (b) of this subsection; and

Â Â Â Â Â  (B) The method of oversight to be provided by the superintendent over a school district that is granted an extension of time under paragraph (b) of this subsection.

Â Â Â Â Â  (4) Any school district failing to submit a plan for meeting standardization requirements within the time specified shall receive no further State School Fund moneys until a plan acceptable to the Superintendent of Public Instruction is submitted irrespective of the districtÂs being granted an extension of time in which to comply. [Formerly 327.032; 1989 c.491 Â§5; 1991 c.693 Â§32; 1995 c.660 Â§47a; 2003 c.390 Â§1]

Â Â Â Â Â  Note: The amendments to 327.103 by section 3, chapter 390, Oregon Laws 2003, become operative July 1, 2007. See section 4, chapter 390, Oregon Laws 2003. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.103. (1) All school districts are presumed to maintain a standard school district until the school district has been found to be deficient by the Superintendent of Public Instruction, pursuant to standards and rules of the State Board of Education.

Â Â Â Â Â  (2) If any deficiencies are not corrected before the beginning of the school year next following the date of the finding of deficiency and if an extension has not been granted under subsection (3) of this section, the Superintendent of Public Instruction may withhold portions of State School Fund moneys otherwise allocated to the school district for operating expenses until such deficiencies are corrected unless the withholding would create an undue hardship, as determined pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3)(a) Within 90 days of the finding of deficiency, a school district found not to be in compliance shall submit a plan, acceptable to the Superintendent of Public Instruction, for meeting standardization requirements. A team of Department of Education staff shall contact the school district and offer technical assistance. When an acceptable plan for meeting standardization requirements has been submitted, the Superintendent of Public Instruction may allow an extension of time, not to exceed 12 months, if the superintendent determines that such deficiencies cannot be corrected or removed before the beginning of the next school year.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the superintendent may not grant an extension of time if it is possible for a district to correct the deficiency through merger.

Â Â Â Â Â  (c) For the period of the extension of time under this subsection, the school district shall be considered a conditionally standard school district.

Â Â Â Â Â  (4) Any school district failing to submit a plan for meeting standardization requirements within the time specified shall receive no further State School Fund moneys until a plan acceptable to the Superintendent of Public Instruction is submitted irrespective of the districtÂs being granted an extension of time in which to comply.

Â Â Â Â Â  Note: Section 5, chapter 390, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 5. The Superintendent of Public Instruction may not grant an extension of time under ORS 327.103 (3)(b) that allows a school district to be deficient on or after July 1, 2007. [2003 c.390 Â§5]

Â Â Â Â Â  327.105 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.106 School districts required to offer kindergarten through grade 12; exceptions. (1) Any school district that does not offer education programs in kindergarten through grade 12 on and after July 1, 1997, shall be considered nonstandard under ORS 327.103.

Â Â Â Â Â  (2) This section shall not apply to any school district not required to merge under section 2 (3) or (4), chapter 393, Oregon Laws 1991.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a school district shall not be considered to be nonstandard under ORS 327.103 if:

Â Â Â Â Â  (a) The school district offered education programs in kindergarten through grade 12 on September 1, 1996;

Â Â Â Â Â  (b) After September 1, 1996, a majority of the board of the school district voted not to offer education programs in grades 9 through 12; and

Â Â Â Â Â  (c) The school district merges with a unified school district and the merger takes effect under ORS 330.103 within one year after the vote of the board under paragraph (b) of this subsection. [1991 c.393 Â§3; 1995 c.659 Â§2; 1997 c.521 Â§13]

Â Â Â Â Â  Note: 327.106 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  327.109 Procedure if school district or charter school alleged to be involved in religious activity; complaint, investigation, finding; effect. (1) Upon receipt from a citizen of Oregon of a complaint that on its face is colorable that a school district or public charter school sponsors, financially supports or is actively involved with religious activity, the Superintendent of Public Instruction or the superintendentÂs designated representative shall undertake promptly a preliminary investigation of the facts alleged in the complaint.

Â Â Â Â Â  (2) If, after the preliminary investigation, the superintendent finds that there is a substantial basis to believe that the school district or public charter school sponsors, financially supports or is actively involved with religious activity, the superintendent shall:

Â Â Â Â Â  (a) In the case of a school district:

Â Â Â Â Â  (A) Notify the complainant and the school district;

Â Â Â Â Â  (B) Withhold immediately all funds due the school district under ORS 327.095; and

Â Â Â Â Â  (C) Schedule a contested case hearing to be conducted in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (b) In the case of a public charter school:

Â Â Â Â Â  (A) Notify the complainant, the public charter school, the school district in which the public charter school is located and the sponsor of the public charter school;

Â Â Â Â Â  (B) Withhold immediately all funds for the public charter school that, pursuant to ORS 338.155, are due under ORS 327.095 to the school district in which the public charter school is located;

Â Â Â Â Â  (C) Order the school district in which the public charter school is located to withhold immediately all funds due the public charter school under ORS 338.155; and

Â Â Â Â Â  (D) Schedule a contested case hearing to be conducted in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (3)(a) In the case of a school district if, after the preliminary investigation, the superintendent finds that there is no substantial basis to believe that the school district sponsors, financially supports or is actively involved with religious activity, the superintendent shall notify the complainant and the district of that finding and shall not withhold funds due the district under ORS 327.095 or schedule a hearing.

Â Â Â Â Â  (b) In the case of a public charter school if, after the preliminary investigation, the superintendent finds that there is no substantial basis to believe that the public charter school sponsors, financially supports or is actively involved with religious activity, the superintendent shall notify the complainant, the public charter school, the school district in which the public charter school is located and the sponsor of the public charter school of that finding and shall not schedule a hearing or withhold funds for the public charter school that, pursuant to ORS 338.155, are due under ORS 327.095 to the school district in which the public charter school is located. The superintendent shall also order the school district in which the public charter school is located not to withhold funds due the public charter school under ORS 338.155.

Â Â Â Â Â  (4) During the preliminary investigation, the school district or public charter school shall cooperate to a reasonable degree with the superintendent and provide any evidence that the superintendent considers necessary for the investigation. If the school district or public charter school fails or refuses to cooperate to a reasonable degree with the superintendent during the investigation, the superintendent shall presume that there is a substantial basis to believe that the school district or public charter school sponsors, financially supports or is actively involved with religious activity and shall proceed as provided in subsection (2) of this section.

Â Â Â Â Â  (5) If the superintendent makes a finding under subsection (2) or (4) of this section, the school district or public charter school shall receive no funds under ORS 327.095 or 338.155 from the date of the superintendentÂs finding until the superintendent finds that the school district or public charter school is no longer sponsoring, financially supporting or actively involved with religious activity.

Â Â Â Â Â  (6) The funds withheld under this section shall be held in an escrow account and shall be removed from that account only as follows:

Â Â Â Â Â  (a) If the superintendent determines, after a contested case hearing, or a court on appeal rules, that the school district or public charter school never sponsored, financially supported or was actively involved with religious activity, the entire amount, including interest thereon, in the escrow account shall be released to the school district or public charter school.

Â Â Â Â Â  (b) If the superintendent determines, after a contested case hearing, or a court on appeal rules, that the school district or public charter school sponsored, financially supported or was actively involved with religious activity in the past but has ceased to do so, that portion of the amount, including interest thereon, in the escrow account that accrued to the school district or public charter school after the school district or public charter school ceased the proscribed conduct shall be paid to the school district or public charter school. Any amount, including interest thereon, permanently withheld from the school district or public charter school shall revert to the State School Fund or to the General Fund, if the biennium has ended.

Â Â Â Â Â  (c) If the school district or public charter school does not cease the proscribed conduct by the beginning of the next school year, the superintendent shall notify the State Treasurer who shall cause the amount in the escrow account, including interest thereon, to revert to the State School Fund or to the General Fund, if the biennium has ended.

Â Â Â Â Â  (7) If the superintendent schedules a contested case hearing, as provided in subsection (2) of this section, the superintendent may conduct such further investigation of the facts relevant to the complaint as the superintendent considers necessary. In conducting the investigation, the superintendent shall have the power of subpoena to compel production of documents and attendance of witnesses at depositions and may do all things necessary to secure a full and thorough investigation.

Â Â Â Â Â  (8) If a person or school district or public charter school fails to comply with any subpoena issued under subsection (7) of this section, a judge of the circuit court of any county, on application of the superintendent, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from circuit court. [1985 c.584 Â§2; 1999 c.200 Â§28; 2005 c.209 Â§5]

Â Â Â Â Â  327.110 [Amended by 1955 c.537 Â§1; repealed by 1957 c.322 Â§1]

Â Â Â Â Â  327.115 [Amended by 1955 c.385 Â§1; 1959 c.388 Â§13; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.120 Correction of errors in apportionments. The Superintendent of Public Instruction may correct, in a succeeding year, any errors in apportionment by the withholding of the amount of an overapportionment or by the payment of an underapportionment from funds to be apportioned.

Â Â Â Â Â  327.125 Superintendent to administer ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731; board rules. The Superintendent of Public Instruction shall administer the provisions of ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731. The State Board of Education shall adopt all necessary rules not inconsistent with ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731 to carry into effect the provisions of those statutes. [Amended by 1963 c.570 Â§8; 1965 c.100 Â§29; 1989 c.491 Â§6; 1991 c.780 Â§17]

Â Â Â Â Â  327.130 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.133 Reports by districts. (1) Each school district, other than an education service district, shall file with the Superintendent of Public Instruction:

Â Â Â Â Â  (a) By July 15 of each year, an annual report covering the school year ending on the preceding June 30; and

Â Â Â Â Â  (b) By January 15, of each year, a December quarterly report covering the quarter of the current school year commencing October 1 and ending December 31.

Â Â Â Â Â  (2) Each such report shall show the average daily membership of resident pupils of the district for the period covered and shall also contain such other information as the Superintendent of Public Instruction may require. [Formerly 327.200; 1973 c.750 Â§9]

Â Â Â Â Â  327.135 [Amended by 1955 c.660 Â§27; 1957 c.612 Â§15; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.137 Audit statements filed with department; effect of failure to file or insufficiency of statement. Every common or union high school district shall file a copy of its audit statement with the Department of Education within six months of the end of the fiscal year for which the audit is required. If the audit report, as submitted to the district, fails to provide the detail necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360, 327.731, 328.542 and 530.115 and this section, the district shall submit the necessary information on forms provided by the department within the time prescribed for filing the audit in this section. Any district failing to file a copy of its report under this section or ORS 327.133 shall not receive any payments from the State School Fund until such reports are filed. [1965 c.199 Â§1; 1977 c.840 Â§9; 1989 c.491 Â§7; 1991 c.780 Â§18; 2005 c.209 Â§6]

Â Â Â Â Â  327.140 [Amended by 1955 c.314 Â§1; 1957 c.612 Â§17; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.145 [Amended by 1957 c.626 Â§4; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.147 Increased allocation when union high school district becomes common school district. (1) When a union high school district becomes a common school district, as described in ORS 335.505, the common school district shall be entitled to an increased allocation, based on the total average daily membership, as defined in ORS 327.006, of the new common school district as follows:

Â Â Â Â Â  (a) An additional 15 percent in the first year of operation as a common school district;

Â Â Â Â Â  (b) An additional 10 percent in the second year of operation as a common school district; and

Â Â Â Â Â  (c) An additional five percent in the third year of operation as a common school district.

Â Â Â Â Â  (2) The amounts authorized by this section shall be computed based on the computation of the affected districtÂs allocation of moneys from the State School Fund but shall be payable from funds specifically appropriated for the purposes of this section. [1989 c.969 Â§1]

Â Â Â Â Â  327.150 [Amended by 1955 c.314 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.152 Increased allocation when certain merger occurs. (1) If a school district responsible for education in kindergarten through grade 12, that does not operate a high school, merges with a district providing education in kindergarten through grade 12, the district providing the education shall be entitled to an increased allocation, based on the average daily membership of the former district, as follows:

Â Â Â Â Â  (a) An additional 15 percent in the first year of operation of the merged district;

Â Â Â Â Â  (b) An additional 10 percent in the second year of operation of the merged district; and

Â Â Â Â Â  (c) An additional five percent in the third year of operation of the merged district.

Â Â Â Â Â  (2) The amounts authorized by this section shall be computed based on the computation of the affected districtÂs allocation of moneys from the State School Fund but shall be payable from funds specifically appropriated for the purposes of this section. [1989 c.969 Â§2]

Â Â Â Â Â  327.155 [Repealed by 1955 c.314 Â§3]

Â Â Â Â Â  327.157 Minimum apportionment to school districts affected or not affected by ORS 327.147 and 327.152. (1) Subject to the limits of funds appropriated for the implementation of ORS 327.147 and 327.152, a school district shall not be apportioned less for its average daily membership for any year subsequent to the 1989-1990 fiscal year than was estimated for the 1989-1990 fiscal year.

Â Â Â Â Â  (2) If the funds appropriated for the implementation of ORS 327.147 and 327.152 are insufficient to meet the obligations incurred under ORS 327.147 and 327.152, each district eligible to receive funds under ORS 327.147 or 327.152 shall receive its pro rata share of the funds available for the implementation of ORS 327.147 and 327.152. [1989 c.969 Â§4]

Â Â Â Â Â  327.160 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.200 [1957 c.612 Â§16; 1959 c.388 Â§14; 1965 c.100 Â§23; renumbered 327.133]

Â Â Â Â Â  327.202 [1989 c.971 Â§1; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.205 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.207 [1989 c.971 Â§2; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.210 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.212 [1989 c.971 Â§3; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.215 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.217 [1989 c.971 Â§4; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.220 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.225 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.230 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.255 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.260 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.265 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.270 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.275 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.280 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.285 [Repealed by 1957 c.626 Â§1]

GRANTS TO SCHOOL DISTRICTS AND PROGRAMS

(School Improvement Grants)

Â Â Â Â Â  327.290 Legislative findings relating to student achievement. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The state has an interest in ensuring that public resources for primary and secondary schools are used to achieve the outcomes established under the Oregon Educational Act for the 21st Century in ORS chapter 329.

Â Â Â Â Â  (2) To achieve that purpose, the School Improvement Fund is established so the state may support activities directly related to increases in student achievement while still allowing school districts flexibility in determining the specific activities necessary to support students.

Â Â Â Â Â  (3) It is the intent of the state in establishing the School Improvement Fund to link these activities to the recommendations of the Quality Education Commission established under Executive Order 99-16 and the recommendations of the Quality Education Commission established under ORS 327.500. [2001 c.794 Â§1; 2001 c.794 Â§1a]

Â Â Â Â Â  327.294 School Improvement Fund. (1) There is established the School Improvement Fund, separate and distinct from the General Fund. Interest earned by the School Improvement Fund shall be credited to the fund. Any moneys in the fund that are not distributed by the Department of Education in any fiscal year shall be retained in the fund and may be distributed in the next fiscal year.

Â Â Â Â Â  (2) The moneys in the fund are continuously appropriated to the Department of Education for purposes of the grant program created by ORS 327.297. [2001 c.794 Â§2]

Â Â Â Â Â  327.297 Grants for activities related to student achievement; evaluation of recipient progress; rules. (1) In addition to those moneys distributed through the State School Fund, the Department of Education shall award grants to school districts, the Youth Corrections Education Program and the Juvenile Detention Education Program for activities that relate to increases in student achievement, including:

Â Â Â Â Â  (a) Class size reduction;

Â Â Â Â Â  (b) Increases in instructional time;

Â Â Â Â Â  (c) Professional development;

Â Â Â Â Â  (d) Remediation and alternative learning;

Â Â Â Â Â  (e) Early childhood support;

Â Â Â Â Â  (f) Services to at-risk youth;

Â Â Â Â Â  (g) Additional instructional materials;

Â Â Â Â Â  (h) Curriculum and instructional support;

Â Â Â Â Â  (i) Services for English as a second language students; and

Â Â Â Â Â  (j) Other activities approved by the State Board of Education that are shown to have a relationship to increasing student achievement.

Â Â Â Â Â  (2) Each school district, the Youth Corrections Education Program and the Juvenile Detention Education Program may apply to the Department of Education for a grant. The department shall review and approve applications based on criteria established by the State Board of Education. In establishing the criteria, the State Board of Education shall consider the recommendations of the Quality Education Commission established under Executive Order 99-16 and the recommendations of the Quality Education Commission established under ORS 327.500. The applications shall include the activities to be funded and the goals of the school district or program for increases in student performance. The applications shall become part of the local district improvement plan described in ORS 329.095.

Â Â Â Â Â  (3) The Department of Education shall evaluate the annual progress of each recipient of grant funds under this section toward the performance targets established by the Quality Education Commissions that have been funded by the Legislative Assembly. The evaluation shall become part of the requirements of the department for assessing the effectiveness of the district under ORS 329.085, 329.095 and 329.105. The department shall ensure school district and program accountability by providing appropriate assistance, intervening and establishing consequences in order to support progress toward the performance targets.

Â Â Â Â Â  (4) Each biennium the Department of Education shall report to the Legislative Assembly on the grant program and the results of the grant program.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 338.155 (9), the Department of Education may not award a grant under this section directly to a public charter school.

Â Â Â Â Â  (b) A school district that receives a grant under this section may transfer a portion of the grant to a public charter school based on the charter of the school or any other agreement between the school district and the public charter school.

Â Â Â Â Â  (c) A public charter school that receives grant funds under this subsection shall use those funds for the activities specified in subsection (1) of this section.

Â Â Â Â Â  (6)(a) The amount of each grant = the programÂs or school districtÂs ADMw Â´ (the total amount available for the grants in each distribution year Â¸ the total statewide ADMw).

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂADMwÂ means:

Â Â Â Â Â  (i) For a school district, the extended weighted average daily membership as calculated under ORS 327.013, 338.155 (1) and 338.165 (2);

Â Â Â Â Â  (ii) For the Youth Corrections Education Program, the average daily membership as defined in ORS 327.006 multiplied by 2.0; and

Â Â Â Â Â  (iii) For the Juvenile Detention Education Program, the average daily membership as defined in ORS 327.006 multiplied by 1.5.

Â Â Â Â Â  (B) ÂTotal statewide ADMwÂ means the total extended ADMw of all school districts plus the ADMw of the Youth Corrections Education Program plus the ADMw of the Juvenile Detention Education Program.

Â Â Â Â Â  (7) Each school district or program shall deposit the grant amounts it receives under this section in a separate account, and shall apply amounts in that account to pay for activities described in the districtÂs or programÂs application.

Â Â Â Â Â  (8) The State Board of Education may adopt any rules necessary for the administration of the grant program. [2001 c.794 Â§3; 2001 c.794 Â§3c; 2005 c.22 Â§231]

(Construction and Maintenance of Public School Facilities Grant)

Â Â Â Â Â  327.300 Definitions for ORS 327.300 to 327.320. As used in ORS 327.300 to 327.320:

Â Â Â Â Â  (1) ÂConstructionÂ includes land acquisition, planning, design, construction, remodeling, altering, furnishing and equipping public school facilities.

Â Â Â Â Â  (2) ÂMaintenanceÂ includes repairing, replacement and other capital maintenance but does not include cleaning.

Â Â Â Â Â  (3) ÂPublic school facilityÂ includes facilities used for classroom instruction, multipurpose activities, libraries or any other use associated with public education in preschool through grade 12, and includes facilities that may be used by more than one school district.

Â Â Â Â Â  (4) ÂSchool districtÂ means a common or union high school district, an education service district or any combination thereof. [1993 c.765 Â§120]

Â Â Â Â Â  327.310 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The construction and maintenance of public school facilities accomplish the purpose of creating jobs and furthering economic development in Oregon by, among other advantages:

Â Â Â Â Â  (a) Furnishing an important element of the public school system that provides the basic framework for continuing and expanding economic activity in the state;

Â Â Â Â Â  (b) Alleviating the congestion and crowding associated with, and reducing the burdens of expansion and maintenance of, existing public school facilities, as well as reducing energy consumption; and

Â Â Â Â Â  (c) Creating employment opportunities through the funding of projects for the development and construction of public school facilities.

Â Â Â Â Â  (2) Based on the legislative findings described in this section, the use of a portion of the net proceeds from the operation of the state lottery funds under section 4 (3), Article XV of the Oregon Constitution and ORS 461.510 creates jobs and furthers economic development. [1993 c.765 Â§121]

Â Â Â Â Â  327.320 School Facility Improvement Fund. There is hereby created the School Facility Improvement Fund, separate and distinct from the General Fund. The fund shall be an investment fund for purposes of ORS 293.701 to 293.820. Moneys in the fund are appropriated continuously for the purpose of carrying out ORS 327.330. Interest earned by the fund shall be credited to the fund. [1993 c.765 Â§122]

Â Â Â Â Â  327.330 Grants to school districts for construction and maintenance of public school facilities; rules. (1) Subject to the rules of the State Board of Education, the Superintendent of Public Instruction shall make grants to school districts that apply therefor for the purpose of construction and maintenance of public school facilities.

Â Â Â Â Â  (2) Grants shall not exceed $500,000 in any biennium to any school district. In addition, a combination of districts may submit a joint grant application in an amount not to exceed $500,000. However, a district or combination thereof may apply in subsequent bienniums for additional grants for the same facility. Grants must be matched at least one local dollar for four state dollars by the district or combination thereof.

Â Â Â Â Â  (3) The state board by rule shall establish criteria for grant approval. Such criteria shall include but not be limited to:

Â Â Â Â Â  (a) The age of public school facilities, the degree of overcrowding and the absence of facilities that are considered necessary to accomplish the educational goals of the district and this state; and

Â Â Â Â Â  (b) Maintenance and reconstruction needs related to the deterioration of existing public school facilities, which deterioration has the potential of affecting the health and safety of students. [1993 c.765 Â§123]

(Local Option Equalization Grants)

Â Â Â Â Â  327.333 Policy on provision of grants to school districts. The Legislative Assembly declares that it is the policy of this state to provide substantial equity in opportunity among school districts in which electors support local option taxes for primary and secondary education. This policy will be accomplished by providing grant supplements to those districts that enact local option taxes and that have lower property wealth per student. [2001 c.896 Â§1]

Â Â Â Â Â  327.336 Qualifications; amount. (1) As used in this section:

Â Â Â Â Â  (a) ÂExtended ADMwÂ means the district extended weighted average daily membership computed under ORS 327.013 (6).

Â Â Â Â Â  (b) ÂLocal option tax rateÂ means the amount of local option taxes imposed by the school district for the current fiscal year, after compression under ORS 310.150 and after subtraction of the amount of school district local option taxes that are distributed to an urban renewal agency pursuant to ORS 457.440, divided by the assessed value of the school district.

Â Â Â Â Â  (c) ÂSchool districtÂ means a common or union high school district.

Â Â Â Â Â  (d) ÂTarget districtÂ means the school district that, for the fiscal year prior to the year for which grants are being determined, had a total assessed value of taxable property per district extended ADMw that was greater than all but 25 percent of the school districts in this state for that prior fiscal year. The Department of Education shall determine which school district is the target district for a fiscal year, based on the total assessed values of school districts reported to the Department of Education by the Department of Revenue for the fiscal year prior to the year for which grants are being determined under this section.

Â Â Â Â Â  (2) A school district shall receive a local option equalization grant for a fiscal year:

Â Â Â Â Â  (a) In which the school district imposes local option taxes pursuant to ORS 280.040 to 280.145; and

Â Â Â Â Â  (b) For which the total assessed value of taxable property per extended ADMw of the school district for the prior fiscal year does not exceed the total assessed value of taxable property per extended ADMw of the target district for the prior fiscal year.

Â Â Â Â Â  (3) The amount of the local option equalization grant shall equal the lesser of:

Â Â Â Â Â  (a) The product of the local option tax rate of the school district for the current fiscal year Â´ (total assessed value per extended ADMw of the target district for the prior fiscal year - total assessed value per extended ADMw of the school district for the prior fiscal year) Â´the extended ADMw of the school district for the prior fiscal year; or

Â Â Â Â Â  (b) The amount obtained by subtracting the local option tax imposed by the school district for the current fiscal year, after compression under ORS 310.150, from the lesser of:

Â Â Â Â Â  (A) Fifteen percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the school district for the current fiscal year; or

Â Â Â Â Â  (B) $750 multiplied by the extended ADMw of the school district for the current fiscal year.

Â Â Â Â Â  (4) If the amount computed under subsection (3)(b) of this section is zero or less, a local option equalization grant may not be made to the school district for the fiscal year.

Â Â Â Â Â  (5) As soon as is practicable after school districts have certified property taxes to the assessor under ORS 310.060, the Department of Revenue shall report to the Department of Education a list of school districts certifying local option taxes for the current fiscal year and the local option tax rates for those districts. The amount of each local option equalization grant shall be calculated by the Department of Education.

Â Â Â Â Â  (6) If the election authorizing the imposition of a local option tax is held after the start of a biennium in which the local option tax is to be imposed, the local option equalization grant for a fiscal year of that biennium shall be determined as otherwise prescribed in this section, but may not be paid to the school district until the first fiscal year of the next succeeding biennium. [2001 c.896 Â§2; 2003 c.715 Â§Â§21,22; 2005 c.803 Â§9]

Â Â Â Â Â  327.339 Local Option Equalization Grants Account; grant payments. (1) The Local Option Equalization Grants Account is created in the General Fund.

Â Â Â Â Â  (2) From the biennial legislative appropriation to the Local Option Equalization Grants Account to fund the local option equalization grant program described in ORS 327.336, amounts necessary to make the grant payments are continuously appropriated to the Department of Education for the purpose of making these payments.

Â Â Â Â Â  (3) The department shall make estimated local option equalization grant payments to school districts entitled to such payments under ORS 327.336 on or before March 31 of each fiscal year.

Â Â Â Â Â  (4) If the estimated local option equalization grant payment does not equal the actual local option equalization grant to which a school district is entitled under ORS 327.336, the department shall determine the increase or decrease needed to correct the amount of the grant and may incorporate the correction into a state school fund grant made to the district. The correction may be made in any state school fund grant made during the fiscal year in which the estimated grant payment was made or in the next succeeding fiscal year.

Â Â Â Â Â  (5) If the amount of moneys available in the Local Option Equalization Grants Account is insufficient to make the payments required under ORS 327.336 and this section, the payments shall be proportionally reduced so that the state does not accrue a debt in making these payments. [2001 c.896 Â§3]

(English as Second Language Teacher Training Grants)

Â Â Â Â Â  327.345 Grants for training English as second language teachers; qualifications; use; rules. (1) As used in this section, ÂESL studentÂ means a student who is eligible for and enrolled in an English as a second language program under ORS 336.079.

Â Â Â Â Â  (2) In addition to distributing moneys through the State School Fund, the Department of Education may award grants to school districts for the costs of training English as a second language teachers.

Â Â Â Â Â  (3) The grants shall be available to any school district:

Â Â Â Â Â  (a) In which three percent or more of the students enrolled are ESL students;

Â Â Â Â Â  (b) That serves ESL students or bilingual students within a large geographic area in the district;

Â Â Â Â Â  (c) That has a high growth, as defined by rule of the State Board of Education, of ESL students or bilingual students in any school year; or

Â Â Â Â Â  (d) That can demonstrate extraordinary need, as defined by rule of the board, for English as a second language teachers or training for English as a second language teachers.

Â Â Â Â Â  (4) A school district that receives a grant under this section may use the grant to reimburse teachers for tuition costs associated with completing an English as a second language or a bilingual teaching program.

Â Â Â Â Â  (5) The department may seek and accept gifts, grants and donations from any source and federal funds for the purpose of carrying out the grant program under this section.

Â Â Â Â Â  (6) The board may adopt any rules necessary for the administration of the grant program. The rules adopted by the board shall include a method for determining the grant amount that a qualified school district may receive under this section. [2001 c.951 Â§1]

(High Cost Disabilities Grants)

Â Â Â Â Â  327.348 High Cost Disabilities Account; grants; approved costs; rules. (1) There is established within the State School Fund a High Cost Disabilities Account.

Â Â Â Â Â  (2) Each fiscal year, the Department of Education shall distribute moneys from the account to school districts as high cost disabilities grants. A school district may receive moneys from the account if the school district has a resident pupil with disabilities for whom the approved costs to the school district of providing special education and related services, as determined under subsection (4) of this section, exceed $30,000.

Â Â Â Â Â  (3) The amount of moneys received by a school district under this section for each resident pupil with disabilities shall equal the approved costs, as determined under subsection (4) of this section, incurred by the school district in providing special education and related services to the pupil minus $30,000.

Â Â Â Â Â  (4) The department shall determine the approved costs incurred by a school district in providing special education and related services to a pupil with disabilities. The approved costs incurred by a school district may include costs incurred by an education service district of providing special education and related services to the school district through the resolution process described in ORS 334.175. In determining the approved costs for which a school district may receive moneys under this section, the department shall consider:

Â Â Â Â Â  (a) How efficiently the special education and related services are provided by the school district; and

Â Â Â Â Â  (b) The use of available resources by the school district.

Â Â Â Â Â  (5) If the total approved costs for which school districts are seeking moneys from the account exceed the amount in the account in any fiscal year, the department shall prorate the amount of moneys available for distribution in the account among those school districts that are eligible for moneys from the account.

Â Â Â Â Â  (6) The department shall distribute any moneys in the account that are not distributed under this section in any fiscal year to school districts based on ORS 327.008 and 327.013.

Â Â Â Â Â  (7) The State Board of Education may adopt any rules necessary for the administration of this section. [2005 c.803 Â§2]

(Small School District Grants)

Â Â Â Â Â  327.355 Definitions for ORS 327.357. As used in this section and ORS 327.357:

Â Â Â Â Â  (1)(a) ÂSmall high schoolÂ means a public school that is operated by a small school district and that has students in:

Â Â Â Â Â  (A) Grades 9 through 12, with an ADM of less than 350 in grades 9 through 12; or

Â Â Â Â Â  (B) Grades 10 through 12 only, with an ADM of less than 267.

Â Â Â Â Â  (b) ÂSmall high schoolÂ does not include an alternative education program or a public charter school.

Â Â Â Â Â  (2) ÂSmall school districtÂ means a school district with a weighted average daily membership (ADMw) of less than 8,500. [2005 c.803 Â§4]

Â Â Â Â Â  327.357 Small school district grants; rules. (1) In addition to those moneys distributed through the State School Fund, the Department of Education shall award grants to small school districts with one or more small high schools from moneys appropriated to the department from the Small School District Supplement Fund.

Â Â Â Â Â  (2) The amount of each grant = the small high schoolÂs ADM Â´ (the total amount available for the grants in each fiscal year Â¸ the total ADM of all small high schools).

Â Â Â Â Â  (3) A small school district shall receive a grant under this section for each small high school operated by the school district.

Â Â Â Â Â  (4) The State Board of Education shall adopt any rules necessary for the administration of this section. [2005 c.803 Â§5]

Â Â Â Â Â  327.360 Small School District Supplement Fund. (1) There is established the Small School District Supplement Fund, separate and distinct from the General Fund.

Â Â Â Â Â  (2) The moneys in the Small School District Supplement Fund are appropriated continuously to the Department of Education for purposes of the grant program created by ORS 327.357. [2005 c.803 Â§3]

(Defibrillator Grants)

Â Â Â Â Â  327.365 Automated external defibrillator grants; rules. (1) As used in this section, Âpublic school facilityÂ means a building or premanufactured structure used by a school district or public charter school to provide educational services to children.

Â Â Â Â Â  (2) In addition to those moneys distributed through the State School Fund, the Department of Education may award grants to school districts and public charter schools to provide automated external defibrillators in public school facilities.

Â Â Â Â Â  (3) The goal of the grant program is to provide automated external defibrillators in at least two public school facilities in each school district.

Â Â Â Â Â  (4) Each school district and public charter school may apply for a grant under this section. The amount of any grant received by a school district or public charter school under this section may not exceed 60 percent of the actual costs for which grant funds may be used under subsection (5) of this section.

Â Â Â Â Â  (5) Any school district or public charter school that receives grant funds under this section shall use the funds for:

Â Â Â Â Â  (a) Purchasing or leasing automated external defibrillators to be placed in public school facilities;

Â Â Â Â Â  (b) Providing training to school district and public charter school employees and volunteers on the use of automated external defibrillators; and

Â Â Â Â Â  (c) Any other expense related to providing automated external defibrillators in public school facilities if the expense is approved by the Department of Education.

Â Â Â Â Â  (6) The State Board of Education may adopt rules:

Â Â Â Â Â  (a) To establish criteria for awarding grants based on the goal set forth in subsection (3) of this section;

Â Â Â Â Â  (b) To determine the amount of each grant pursuant to subsection (4) of this section; and

Â Â Â Â Â  (c) That are necessary for the administration of this section.

Â Â Â Â Â  (7) The Department of Education shall seek federal grant funds for the purposes of the grant program.

Â Â Â Â Â  (8) For purposes of the grant program, the Department of Education may accept contributions of funds and assistance from the United States Government and its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of the grant program.

Â Â Â Â Â  (9) All funds received by the Department of Education under this section shall be paid into the Department of Education Account established in ORS 326.115 to the credit of the grant program. [2005 c.551 Â§4]

COMMON SCHOOL FUND

Â Â Â Â Â  327.403 Definition for ORS 327.405 to 327.480. As used in ORS 327.405 to 327.480, unless the context requires otherwise, Âadministrative office for the countyÂ means the administrative office of the education service district or of any common school district that includes an entire county. [1965 c.100 Â§30; 1991 c.167 Â§2; 2003 c.226 Â§4]

Â Â Â Â Â  327.405 Common School Fund; composition and use. The Common School Fund shall be composed of the proceeds from the sales of the 16th and 36th sections of every township or of any lands selected in lieu thereof, all the moneys and clear proceeds of all property that may accrue to the state by escheat or forfeiture, the proceeds of all gifts, devises and bequests made by any person to the state for common school purposes, the proceeds of all property granted to the state when the purpose of such grant is not stated, all proceeds of the sale of submerged and submersible lands as described in ORS 274.005, all proceeds of the sale of the South Slough National Estuarine Research Reserve as described in ORS 273.553 in the event such property is sold, and all proceeds of the sale of the 500,000 acres of land to which this state is entitled by an Act of Congress approved September 4, 1841, and of all lands selected for capitol building purposes under Act of Congress approved February 14, 1859. All such proceeds shall become a part of the Common School Fund. Except as otherwise provided by law, the income from the Common School Fund shall be applied exclusively to the support and maintenance of common schools in each school district. All lawful claims for repayment of moneys under the provisions of ORS 98.302 to 98.436 and 98.992, or out of escheated estates and for attorney fees and all other expenses in any suit or proceeding relating to escheated estates shall be audited by the Department of State Lands and paid from the Common School Fund Account. [Amended by 1957 c.670 Â§31; 1965 c.100 Â§31; 1969 c.338 Â§3; 1987 c.760 Â§4; 1997 c.321 Â§2; 2003 c.14 Â§147]

Â Â Â Â Â  327.410 Apportionment of Distributable Income Account of Common School Fund among counties; distribution to school districts. The Department of State Lands shall transfer the balance of the Distributable Income Account of the Common School Fund established under ORS 273.105, after deductions authorized by law, to the Superintendent of Public Instruction semiannually, or more frequently if the State Land Board so orders. The superintendent shall immediately apportion the amount transferred among the counties in proportion to the number of children resident in each county between the ages of 4 and 20 as determined pursuant to ORS 190.510 to 190.610. The superintendent shall distribute to each school district within a county a share of the countyÂs apportionment that is based on the districtÂs average daily membership that resides within the county. [Amended by 1965 c.100 Â§32; 1967 c.421 Â§200; 1971 c.294 Â§2; 1982 s.s.2 c.1 Â§5; 2005 c.412 Â§1]

Â Â Â Â Â  327.415 [Amended by 1963 c.544 Â§16; 1965 c.100 Â§33; 1971 c.294 Â§1; repealed by 2005 c.412 Â§3]

Â Â Â Â Â  327.420 Basis of apportionment. (1) The basis of all apportionments of the Common School Fund shall be the reports of the resident average daily membership for the preceding fiscal year as reported by the school district to the Department of Education.

Â Â Â Â Â  (2) In the case of a joint school district, the resident average daily membership reported to the department shall be prorated between the counties as the resident enrollment of the district is prorated between the counties. [Amended by 1965 c.100 Â§34; 1971 c.294 Â§3; 2005 c.412 Â§2]

Â Â Â Â Â  327.425 Loans and investment of funds; determination of interest rate. (1) All moneys belonging to the Common School Fund and not required to meet current expenses shall be loaned by the Department of State Lands at a rate of interest fixed by the department except as otherwise specified in ORS 348.050 (3). The department may consult with and obtain the recommendation of the Oregon Investment Council in fixing the interest rate.

Â Â Â Â Â  (2) Common School Fund moneys may be loaned in accordance with the repayment plan contained in ORS 327.440 and in ORS 348.050 (4), except that loans on property within the corporate limits of towns or cities shall be payable in not more than 15 years on the amortization plan.

Â Â Â Â Â  (3) If at any time there is a Common School Fund surplus over and above all loans applied for, such portion of the surplus as the department deems proper may be invested as provided in ORS 293.701 to 293.820. The department may require the State Treasurer to deposit any such surplus, until it is able to loan same, in qualified state depositories, upon the same terms and conditions as other public funds are deposited therein, in which event any interest received from any such state depository shall be credited to the fund on which such interest was earned.

Â Â Â Â Â  (4) Except as provided in ORS 348.050 (3), the department may reduce the rate of interest to be paid upon outstanding loans from the Common School Fund and any trust fund placed in its charge, to correspond with the rate of interest to be paid upon new loans, but no reduction in rate of interest shall be made upon any of the loans until interest at the old rate has been paid in full to date of receipt of remittance at the office of the department. [Amended by 1963 c.326 Â§2; 1965 c.100 Â§35; 1965 c.532 Â§5; 1967 c.335 Â§38; 1969 c.413 Â§1; 1983 c.740 Â§99]

Â Â Â Â Â  327.430 Security for loans. (1) The principal and interest of all loans shall be paid in lawful money of the United States.

Â Â Â Â Â  (2) Except for loans to students authorized by ORS 348.050, loans shall be secured by note specifying the fund from which the loan is made and mortgage to the Department of State Lands on improved land within this state, or upon range or grazing land therein. Except as provided in ORS 273.815, the security for a secured loan shall be not less than twice the value of the amount loaned, and, except as otherwise provided in subsection (3) of this section, shall be of unexceptional title and free from all encumbrances. A secured loan may be secured by a deposit of obligations of the United States or of bonds or warrants of this state of a face value of not less than 25 percent in excess of such loans.

Â Â Â Â Â  (3) The department is not prohibited by subsection (2) of this section from making a secured loan merely because the land securing the loan is:

Â Â Â Â Â  (a) Situated in an irrigation district, taking into consideration the amount of bonded indebtedness of the district as compared with the valuation of the real property of the district.

Â Â Â Â Â  (b) Subject to a reservation of mineral rights.

Â Â Â Â Â  (c) Subject to a lease of any kind.

Â Â Â Â Â  (d) Subject to a statutory lien for public improvements.

Â Â Â Â Â  (e) Subject to an easement. [Amended by 1955 c.352 Â§1; 1959 c.90 Â§1; 1963 c.326 Â§1; 1963 c.517 Â§6; 1965 c.229 Â§1; 1965 c.532 Â§6]

Â Â Â Â Â  327.435 Ascertainment of value and title of security. The Department of State Lands shall adopt methods, rules and regulations for ascertaining the value of and state of the title of any lands proposed as security for any loan under the provisions of ORS 327.425 and 327.430. All expenses of ascertaining title shall be borne by the applicant. The department may establish fees to be paid by the applicant for the appraisal of any property offered as security. [Amended by 1965 c.229 Â§2]

Â Â Â Â Â  327.440 Loan repayment. Secured loans authorized by ORS 327.430 shall be repaid in semiannual, quarterly or monthly installments, as may mutually be agreed upon between the borrower and the Department of State Lands, and the installments shall aggregate each year an amount equal to one yearÂs interest on the original principal of the loan plus an additional two percent of the original principal sum, except as provided in ORS 327.425. Of the installment so paid each year, the amount at the specified interest rate on the principal remaining unpaid shall be credited as interest and the balance credited to reduction of the loan principal. Borrowers from the fund shall have the right to make payments in excess of the amounts of such installments, and the further right at any time to pay off such loans in part or full with interest to payment dates. [Amended by 1965 c.532 Â§7]

Â Â Â Â Â  327.445 Custody of securities for loan; collection of interest. The Department of State Lands shall have custody of all notes, bonds and other securities covering secured loans made by it from any fund. The department shall take proper measures for the prompt collection of interest due on all loans from any such fund and place it to the credit of the fund from which the loan was made, to be paid out as provided by law. [Amended by 1965 c.532 Â§8]

Â Â Â Â Â  327.450 Foreclosure of mortgages given to secure loans. (1) The Department of State Lands shall foreclose all mortgages taken to evidence loans from the Common School Fund or other funds whenever more than one yearÂs interest on the loan is due and unpaid or whenever any mortgage becomes inadequate security for the money loaned. The department may foreclose its mortgage in the event of waste or any other impairment of the property upon which the loan was made. It may also foreclose for delinquency in payment of principal or interest installments or in payment of taxes on such property.

Â Â Â Â Â  (2) The department may bid in the land in the name of the state at a price not to exceed the total amount of the stateÂs claim or they may accept a deed or a release of the equity of redemption. Should it appear to the satisfaction of the department that the mortgagee cannot make the payment of interest and that foreclosure would work an injustice and that foreclosure is not then necessary to secure the fund from loss, the department may extend the time for paying such interest not exceeding two years. [Amended by 1965 c.100 Â§36]

Â Â Â Â Â  327.455 Record of purchases by Department of State Lands on foreclosures; resale or lease of land; disposition of proceeds. The Director of the Department of State Lands shall keep a correct record of all purchases on foreclosures under ORS 327.450 with a description of the lands so purchased or acquired, and a statement of the fund to which they belong. Such lands shall be placed in the hands of the director and sold or leased under the direction of the department on the best terms obtainable, and the proceeds, to the amount of the principal of the loans, shall be paid into the fund from which the loans were made, and the excess paid to the interest account of that fund.

Â Â Â Â Â  327.465 Cancellation of unpaid taxes after deed to state in liquidation of loan. Whenever the Department of State Lands receives a deed to the State of Oregon of lands covered by a mortgage given to secure a loan from the Common School Fund in liquidation of the debt represented by the loan, the department shall send a written notice of the transaction to the county court of the county in which such deeded lands are situated. Upon the receipt of such notice, the county court shall cancel on the county tax records unpaid taxes levied and assessed against such property in that county. This section does not apply to tax liens of irrigation or drainage districts organized prior to the effective date of the lien of the department.

Â Â Â Â Â  327.470 Cancellation of taxes on land acquired through foreclosure proceedings; right of redemption. (1) Excepting tax liens of irrigation or drainage districts organized before the effective date of the Department of State LandsÂ lien whenever the State of Oregon acquires property or lands through foreclosure of a mortgage given to secure a loan from the Common School Fund and the state has received the sheriffÂs deed made as a result of such foreclosure proceedings and the period for redemption has expired, the county court, or board of county commissioners, of the county in which such lands are situated shall cancel on the county tax records all the unpaid taxes levied and assessed against the property.

Â Â Â Â Â  (2) At the time the sheriff issues a certificate of sale in the foreclosure proceedings of any department mortgage, the sheriff shall serve a copy of the certificate upon the county judge, or the chairperson of the board of county commissioners, of the county in which the foreclosure takes place. The county shall have a 60-day period from the date of the sheriffÂs certificate in which to redeem the land by paying the department the full amount of its investment in the land, including principal and interest, foreclosure charges, abstracting expense, and any other necessary expense incurred by the department in said foreclosure proceedings.

Â Â Â Â Â  327.475 When county court may acquire mortgaged lands deeded to state. Whenever the Department of State Lands receives a deed as described in ORS 327.465, the county court of the county in which the lands are situated may, within one year from the recorded date of such deed, acquire from the state the property so conveyed by paying to the state the total amount of the stateÂs investment in the property.

Â Â Â Â Â  327.480 Use of Common School Fund moneys to comply with judgment canceling fraudulent deed. (1) Where the judgment in a suit instituted by the State of Oregon to cancel and set aside any deed of lands from the State of Oregon alleged to have been procured by fraud and in violation of law grants relief to the State of Oregon which is conditioned on the payment of money, the Department of State Lands may pay from the Common School Fund the sum necessary to comply with the conditions of the judgment.

Â Â Â Â Â  (2) This section shall not be considered as a legislative interpretation relieving the defendants in such suit from applying to the legislature for repayment of the purchase price of such land, or that the State of Oregon is not entitled to an accounting from the purchaser, the assignee, or successor in interest, for school or other lands obtained in violation of law, or that the State of Oregon must repay the purchase price of such lands, with or without interest as a condition of obtaining relief. This section is intended to prevent the loss to the State of Oregon of lands obtained in violation of law, where the court imposes as a condition for granting relief the payment of money. [Amended by 1965 c.100 Â§37; 2003 c.576 Â§433]

Â Â Â Â Â  327.482 Appropriation to reimburse fund for any loss. Out of the moneys in the General Fund, there is continuously appropriated such sums as are necessary but not to exceed $100,000 in total to reimburse the Common School Fund for any loss which may result from the failure of any student to repay the amounts loaned to the student under ORS 348.050, and for any amount which may result from the failure of loans to earn at least four percent interest. The computation required to determine the interest earned on the loans shall be made annually and the amount required to reimburse the fund shall be paid annually. [1965 c.532 Â§9; 1967 c.477 Â§1]

Â Â Â Â Â  327.483 [1963 c.570 Â§32a; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.484 Reimbursement for loss or failure to earn four percent interest. Moneys may be withdrawn periodically from the General Fund by order of the Department of State Lands to be credited to the Common School Fund to reimburse the Common School Fund for any loss which may result from the failure of any student to repay the amounts loaned to the student under ORS 348.050 and annually on July 1 to pay to the Common School Fund any amount resulting from the failure of the total student loans to earn at least four percent interest in the preceding fiscal year. [1965 c.532 Â§11; 1967 c.335 Â§39; 1967 c.477 Â§2]

EDUCATION CASH ACCOUNT

Â Â Â Â Â  327.485 Education Cash Account; composition; accounting. (1) The Education Cash Account of the General Fund consists of all moneys made available to the Department of Education by:

Â Â Â Â Â  (a) Charitable and philanthropic foundations, organizations and agencies if the moneys have not been dedicated for specific use by requirements of other sections of Oregon Revised Statutes;

Â Â Â Â Â  (b) Miscellaneous receipts;

Â Â Â Â Â  (c) Collection of fees from sale of supplies and publications compiled and furnished by the Department of Education and distributed or sold to other persons or groups;

Â Â Â Â Â  (d) Funds received as gifts, contributions and bequests for professional technical education and moneys received as reimbursements for funds theretofore expended;

Â Â Â Â Â  (e) Moneys received through charges to grants, contracts and other funds for indirect costs; and

Â Â Â Â Â  (f) Any other nondedicated moneys received by the Department of Education for which the Legislative Assembly has established an administrative funds limitation.

Â Â Â Â Â  (2) The provisions of this section do not relieve the department of its responsibilities to separately account for moneys received as trust funds.

Â Â Â Â Â  (3) Disbursements from the Education Cash Account shall be made as directed by the Department of Education. The department shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged. [1961 c.588 Â§1; 1965 c.100 Â§38; 1979 c.570 Â§3; 1993 c.45 Â§302; 2005 c.209 Â§7]

Â Â Â Â Â  327.490 Projects contracted to districts and institutions of higher learning. The State Board of Education may contract with school districts, community college districts and any institutions of higher learning in this state for the purpose of carrying out any phase of a project for which funds granted under ORS 327.485 are available and may reimburse such districts and institutions from such funds. The board may make advance payments to the contracting districts or institutions based on the estimated cost of any service to be provided. Any payment to a district shall not be subject to the provisions of ORS 294.305 to 294.565. [1961 c.588 Â§5; 1989 c.491 Â§8]

Â Â Â Â Â  327.495 Appropriation of funds received for certain purposes. All moneys received by the State Board of Education for distribution to school districts, community college districts and any institutions of higher education in this state for the purpose of carrying out experimental and demonstration programs to improve teaching and teacher education in this state are hereby continuously appropriated for such purpose. [1961 c.588 Â§6; 1965 c.100 Â§39; 1989 c.491 Â§9]

QUALITY EDUCATION COMMISSION

Â Â Â Â Â  327.497 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Within the Oregon Educational Act for the 21st Century in ORS chapter 329 there are established goals for high academic excellence, the application of knowledge and skills to demonstrate achievement and the development of lifelong learning skills to prepare students for the ever-changing world.

Â Â Â Â Â  (2) Education is increasingly linked to economic and social issues.

Â Â Â Â Â  (3) The people of Oregon, through section 8, Article VIII of the Oregon Constitution, have established that the Legislative Assembly shall appropriate in each biennium a sum of money sufficient to ensure that the stateÂs system of public education meets the quality goals established by law. Furthermore, the people of Oregon require that the Legislative Assembly publish a report that either demonstrates that the appropriation is sufficient or identifies the reasons for the insufficiency, its extent and its impact on the ability of the stateÂs system of public education to meet those goals.

Â Â Â Â Â  (4) The Quality Education Commission should be established to define the costs sufficient to meet the established quality goals for kindergarten through grade 12 public education. [2001 c.895 Â§1]

Â Â Â Â Â  327.500 Establishment; membership; staff. (1) There is established a Quality Education Commission consisting of 11 members appointed by the Governor. The Governor may not appoint more than five members of the commission who are employed by a school district at the time of appointment.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on August 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the remainder of the unexpired term.

Â Â Â Â Â  (3) The appointment of members of the commission is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The Department of Education shall provide staff to the commission. [2001 c.895 Â§2; 2005 c.209 Â§8]

Â Â Â Â Â  327.502 Officers; quorum; meetings. (1) The Governor shall select one of the members of the Quality Education Commission as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of those offices as the Governor determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at times and places specified by the call of the chairperson or of a majority of the members of the commission. [2001 c.895 Â§4]

Â Â Â Â Â  327.505 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.506 Quality education goals; duties; report. (1) The quality goals for the stateÂs system of kindergarten through grade 12 public education include those established under ORS 329.007, 329.015, 329.025, 329.035, 329.045, 329.065, 329.465 and 329.475.

Â Â Â Â Â  (2) Each biennium the Quality Education Commission shall determine the amount of moneys sufficient to ensure that the stateÂs system of kindergarten through grade 12 public education meets the quality goals.

Â Â Â Â Â  (3) In determining the amount of moneys sufficient to meet the quality goals, the commission shall identify best practices that lead to high student performance and the costs of implementing those best practices in the stateÂs kindergarten through grade 12 public schools. Those best practices shall be based on research, data, professional judgment and public values.

Â Â Â Â Â  (4) Prior to August 1 of each even-numbered year, the commission shall issue a report to the Governor and the Legislative Assembly that identifies:

Â Â Â Â Â  (a) Current practices in the stateÂs system of kindergarten through grade 12 public education, the costs of continuing those practices and the expected student performance under those practices; and

Â Â Â Â Â  (b) The best practices for meeting the quality goals, the costs of implementing the best practices and the expected student performance under the best practices.

Â Â Â Â Â  (5) In addition, the commission shall provide in the report issued under subsection (4) of this section at least two alternatives for meeting the quality goals. The alternatives may use different approaches for meeting the quality goals or use a phased implementation of best practices for meeting the quality goals. [2001 c.895 Â§5; 2003 c.303 Â§14]

Â Â Â Â Â  327.510 [Repealed by 1965 c.100 Â§456]

MISCELLANEOUS

(Budget and Accounting System)

Â Â Â Â Â  327.511 Uniform budget and accounting system. (1) The State Board of Education shall adopt by rule a uniform budget and accounting system for school districts and education service districts.

Â Â Â Â Â  (2) The uniform budget and accounting system shall include uniform definitions for a chart of accounts that shall allow for valid comparisons of expenditures among schools and among districts. The uniform definitions for the chart of accounts shall be developed by the Department of Education in consultation with the Legislative Revenue Officer, the Legislative Fiscal Officer, the Oregon Department of Administrative Services and appropriate organizations that represent kindergarten through grade 12 educational interests.

Â Â Â Â Â  (3) The uniform budget and accounting system shall allow for the gathering of data on separate functions and programs, including but not limited to:

Â Â Â Â Â  (a) Individual school;

Â Â Â Â Â  (b) Grade level;

Â Â Â Â Â  (c) Curriculum area;

Â Â Â Â Â  (d) Class size; and

Â Â Â Â Â  (e) Extracurricular activities.

Â Â Â Â Â  (4) The Department of Education shall place data gathered from the uniform budget and accounting system in a database that includes information that is accessible by the public through the Internet, a personal computer or other similar technology. [1997 c.616 Â§1]

Â Â Â Â Â  327.515 [Repealed by 1965 c.100 Â§456]

(Food Programs)

Â Â Â Â Â  327.520 Acceptance and distribution of donated commodities to schools. The Department of Education may accept and distribute donated commodities available for either public or private nonprofit educational institutions, subject to state or federal law or regulation relating to such acceptance and distribution. The department shall make a charge sufficient to cover but not exceed all costs of distribution to the individual schools. The charge may include administrative expenses, freight, warehousing, storing, processing and transshipment to the end that all participating schools shall receive such donated commodities at the same unit cost irrespective of location of the school with respect to the original point of delivery within the state. [Amended by 1989 c.491 Â§10]

Â Â Â Â Â  327.523 [1975 c.87 Â§1; repealed 1981 c.784 Â§38]

Â Â Â Â Â  327.525 School Lunch Revolving Account. The School Lunch Revolving Account, separate and distinct from the General Fund, is continuously appropriated for the purposes of ORS 327.520. All money received under the provisions of ORS 327.520 shall be paid by the Department of Education to the State Treasurer for credit to the School Lunch Revolving Account. Interest earned by the account shall be credited to the account. [Amended by 1965 c.100 Â§40; 1975 c.87 Â§2; 1981 c.784 Â§21; 1989 c.491 Â§11; 1989 c.966 Â§26]

Â Â Â Â Â  327.527 Summer lunch reimbursement; rules. (1) The Department of Education shall reimburse a school district, government agency or community group five cents for every lunch the district, agency or group serves during the summer as a part of:

Â Â Â Â Â  (a) The United States Department of AgricultureÂs Summer Food Service Program; or

Â Â Â Â Â  (b) A summer meals program through an existing national school lunch program.

Â Â Â Â Â  (2) The State Board of Education may adopt any rules necessary for the administration of this section. [2005 c.701 Â§1]

Â Â Â Â Â  327.530 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.535 School breakfast program; waiver; district election based on federal funding. (1) Subject to subsections (2) and (3) of this section, any school district that provides lunch at any school site shall make breakfasts accessible if 25 percent or more of the students at the site are eligible for free or reduced price lunches under the United States Department of AgricultureÂs current Income Eligibility Guidelines or the school site qualifies for assistance under Chapter I of Title I of the federal Elementary and Secondary Education Act of 1965.

Â Â Â Â Â  (2) The school district may apply to the State Board of Education for a waiver for all or for particular grade levels if it is financially unable to implement a breakfast program. The state board may grant a waiver to the school district for a period not to exceed two years, after which the school district must reestablish its claim of financial hardship if the waiver is to be extended.

Â Â Â Â Â  (3) If the per meal federal reimbursement for the free and reduced price breakfast program falls below the 1991 reimbursement levels, a school district may elect to discontinue the program until federal funding is restored to those levels. No waiver is required for such election. [1991 c.500 Â§1]

Â Â Â Â Â  327.555 [1953 c.273 Â§2; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.560 [1953 c.273 Â§3; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.565 [1953 c.273 Â§4; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.570 [1953 c.273 Â§5; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.575 [1953 c.273 Â§6; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.605 [Amended by 1959 c.654 Â§1; 1961 c.624 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.610 [Repealed by 1965 c.100 Â§456]

(Federal Aid to Education)

Â Â Â Â Â  327.615 State Treasurer as trustee of funds. The State Treasurer shall serve as trustee of any federal aid to education funds apportioned to the State of Oregon.

Â Â Â Â Â  327.620 Review of accounts affecting federal funds. The Oregon Department of Administrative Services shall cause a review to be made of the accounts and financial affairs of the State Board of Education, the Superintendent of Public Instruction and the Department of Education affecting any funds acquired from the federal government to aid education, in the same manner and under the same conditions as provided by law for the review of state departments and institutions. [Amended by 1975 c.614 Â§10; 1989 c.491 Â§12]

Â Â Â Â Â  327.625 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.630 [Amended by 1961 c.624 Â§6; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.635 Labor standards required on federally financed school construction. The Superintendent of Public Instruction shall provide, in the construction of school facilities financed in part through federal grants, for the enforcement of labor standards not less beneficial to employees on such projects than those required under sections 1 and 2 of the Act of Congress of August 30, 1935, as amended.

Â Â Â Â Â  327.640 [Repealed by 1965 c.100 Â§456]

(Financing of State and Federal Requirements)

Â Â Â Â Â  327.645 Financing of programs mandated by state and federal programs. The Legislative Assembly recognizes that:

Â Â Â Â Â  (1) Various programs adopted by the Legislative Assembly and by various state and federal agencies have fiscal and revenue impact on school districts.

Â Â Â Â Â  (2) To the greatest extent possible, state government should pay an appropriate share of expenses incurred by the districts as the result of mandates from the Legislative Assembly and state agencies. [1989 c.970 Â§1]

Â Â Â Â Â  327.655 [Amended by 1961 c.624 Â§7; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.660 [1963 c.570 Â§2; 1965 c.100 Â§41; 1983 c.740 Â§100; repealed by 1985 c.388 Â§3]

EDUCATION LOTTERY BOND PROGRAM

Â Â Â Â Â  327.700 Definitions for ORS 327.700 to 327.711. As used in ORS 327.700 to 327.711, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂState education lottery bondsÂ means the bonds authorized to be issued under ORS 327.711 for the purpose of financing state education projects.

Â Â Â Â Â  (2) ÂState education projectsÂ means projects for instructional training and the acquisition, construction, improvement, remodeling, maintenance or repair of public school facilities in the State of Oregon, including but not limited to land, site preparation costs, permanent or portable buildings and equipment, telecommunications equipment, computers, software and related technology, textbooks, library books, furniture and furnishings, vehicles, costs of planning for bond issues and capital improvements, the payment of debt service on obligations, other than general obligation bonds, issued for such projects and holding in reserve for any of the purposes described in this subsection. [1997 c.612 Â§3; 1999 c.44 Â§10; 1999 c.1066 Â§13]

Â Â Â Â Â  327.705 Purpose of ORS 327.700 to 327.711. The Legislative Assembly declares that the purpose of ORS 327.700 to 327.711 is to authorize lottery bonds for state education projects. The lottery bonds authorized by ORS 327.700 to 327.711 shall be issued pursuant to ORS 286.560 to 286.580 and 348.716. The obligation of the State of Oregon with respect to the lottery bonds and with respect to any grant agreement or other commitment authorized by ORS 327.700 to 327.711, 327.731, 348.696 and 777.277 shall at all times be restricted to the availability of unobligated net lottery proceeds, proceeds of lottery bonds and any other amounts specifically committed by ORS 286.560 to 286.580 and 348.716. Neither the faith and credit of the State of Oregon nor any of its taxing power shall be pledged or committed to the payment of lottery bonds or any other commitment of the State of Oregon authorized by ORS 327.700 to 327.711. [1997 c.612 Â§1; 1999 c.44 Â§11]

Â Â Â Â Â  327.708 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The financing of the costs of state education projects accomplishes the purpose of financing public education in Oregon, as well as having the additional effect of creating jobs and furthering economic development in Oregon by:

Â Â Â Â Â  (a) Maintaining and increasing the utility, effectiveness and capacity of public education facilities and public education technology and ensuring their availability to Oregon students; and

Â Â Â Â Â  (b) Creating employment opportunities in this state through the funding of capital improvement and maintenance projects on which workers will be employed.

Â Â Â Â Â  (2) Based on the findings made in this section, the use of the net proceeds from the operation of the Oregon State Lottery to fund state education projects and to pay state education lottery bonds is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [1997 c.612 Â§2; 1999 c.44 Â§12]

Â Â Â Â Â  327.711 Payment of debt service; issuance of bonds; School Capital Construction, Maintenance and Technology Fund. (1) The Legislative Assembly may pay state education lottery bond debt service after the 1997-1999 biennium from earnings on the Education Stability Fund. However, no lien or pledge of those earnings shall be made to secure the lottery bonds, and the State of Oregon shall have no legal obligation to pay the lottery bonds from the earnings on the Education Stability Fund. Any earnings from the Education Stability Fund that are provided by the Legislative Assembly and credited to the Lottery Bond Fund shall be credited against, and shall reduce, the unobligated net lottery proceeds that are required by ORS 286.576 (2)(a) and (b) subsequently to be credited to the Lottery Bond Fund in that fiscal year.

Â Â Â Â Â  (2) State education lottery bonds shall be issued only at the request of the Superintendent of Public Instruction. State education lottery bonds may be issued in an amount sufficient to provide no more than $150 million of net proceeds to pay costs of state education projects, plus the amounts required for bond-related costs.

Â Â Â Â Â  (3) The School Capital Construction, Maintenance and Technology Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds from the sale of the state education lottery bonds that are available to pay costs of state education projects shall be credited to the School Capital Construction, Maintenance and Technology Fund. Investment earnings received on amounts in the School Capital Construction, Maintenance and Technology Fund shall be credited to the School Capital Construction, Maintenance and Technology Fund. All moneys from time to time credited to the School Capital Construction, Maintenance and Technology Fund, including any investment earnings, are appropriated continuously to the Department of Education only for distribution to school districts pursuant to ORS 327.731 and for payment of the bond-related costs that are allocable to state education lottery bonds. Amounts in the School Capital Construction, Maintenance and Technology Fund shall be disbursed upon the written request of the Superintendent of Public Instruction to school districts for state education projects pursuant to ORS 327.731, and upon the written request of the Director of the Oregon Department of Administrative Services to pay for bond-related costs that are allocable to state education lottery bonds. [1997 c.612 Â§4; 1999 c.44 Â§13; 2002 s.s.3 c.6 Â§15]

Â Â Â Â Â  327.715 [1997 c.612 Â§5; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.718 [1997 c.612 Â§6; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.721 [1997 c.612 Â§7; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.724 [1997 c.612 Â§Â§8,8a; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.727 [1997 c.612 Â§8c; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.731 Education project grants; use; amount. (1) Subject to rules of the State Board of Education, the Superintendent of Public Instruction shall distribute a share of moneys in the School Capital Construction, Maintenance and Technology Fund to school districts as education project grants. The education project grants shall be distributed in one payment each distribution year. The education project grants shall be used for any state education project, as defined in ORS 327.700.

Â Â Â Â Â  (2) Each school districtÂs education project grant = the districtÂs extended ADMw for the distribution year Â´ (the total amount available for the grants in each distribution year Â¸ the total statewide extended ADMw in the distribution year).

Â Â Â Â Â  (3) Each school district shall deposit the amounts it receives as an education project grant in a separate account, and shall apply amounts in that account to pay for costs of state education projects or shall hold amounts in that account in reserve and apply them to pay costs of future state education projects.

Â Â Â Â Â  (4) School districts receiving education project grants from the School Capital Construction, Maintenance and Technology Fund shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.612 Â§14; 1999 c.1066 Â§14]

Â Â Â Â Â  327.736 [1997 c.874 Â§1; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.990 [Amended by 1957 c.626 Â§5; repealed by 1965 c.100 Â§456]

_______________



Chapter 328

Chapter 328 Â Local Financing of Education

2005 EDITION

LOCAL FINANCING OF EDUCATION

EDUCATION AND CULTURE

GENERAL PROVISIONS

328.001Â Â Â Â  Definitions

COUNTY SCHOOL FUND

328.005Â Â Â Â  County school fund; uses

328.015Â Â Â Â  Apportionment to districts

328.030Â Â Â Â  Partial apportionments

328.045Â Â Â Â  Apportionment of excess amounts; application as tax offset

DOUGLAS COUNTY SCHOOL FUND

328.105Â Â Â Â  Sources; use of interest

328.110Â Â Â Â  Custodian of fund

328.115Â Â Â Â  Loan of fund and rental of lands; disbursement of interest and rents

328.120Â Â Â Â  Board of Douglas County School Fund commissioners

328.125Â Â Â Â  Law concerning Common School Fund to apply

328.130Â Â Â Â  Loans to be made in name of treasurer; collection of sums due

328.135Â Â Â Â  Services of county officers to be without charge; expense of making loan

328.140Â Â Â Â  Sale, rental or lease of property; disposition of proceeds

COMMON SCHOOL FUND FOR DISTRICT NO. 1, KLAMATH COUNTY

328.155Â Â Â Â  Sources; use of interest

328.160Â Â Â Â  Custodian of fund; bond

328.165Â Â Â Â  Investment and loan of fund and rental of lands; disbursement of interest and rents

328.170Â Â Â Â  Directors as fund commissioners

328.175Â Â Â Â  Laws governing loans of Common School Fund to apply

328.180Â Â Â Â  Loans to be made in name of clerk; collection of sums due

328.185Â Â Â Â  Services of clerk to be without charge; expense of making loan

328.190Â Â Â Â  Sale and conveyance of property; disposition of proceeds

BONDS

328.205Â Â Â Â  Power to contract bonded indebtedness; use of proceeds to pay expenses of issue

328.210Â Â Â Â  Bond elections

328.213Â Â Â Â  Issuance of negotiable interest-bearing warrants

328.230Â Â Â Â  Issue of bonds upon favorable vote

328.235Â Â Â Â  Interest rate; signature; signed interest coupons

328.240Â Â Â Â  Place of payment

328.245Â Â Â Â  Limitation on bonded debt of districts generally

328.250Â Â Â Â  Limitation on bonded indebtedness of enlarged or reorganized school districts

328.255Â Â Â Â  Registration of bonds and negotiable interest-bearing warrants; delivery; disposition of proceeds of sale of bonds; noncontestability

328.260Â Â Â Â  Tax levy to pay interest and principal of bonds; use of funds derived from tax

328.265Â Â Â Â  School district bond tax levied by county

328.270Â Â Â Â  Payment of principal and interest; collection commission prohibited

328.275Â Â Â Â  Redemption and payment of bonds

328.280Â Â Â Â  Funding or refunding district indebtedness

328.295Â Â Â Â  Sale of bonds and interest-bearing warrants

328.300Â Â Â Â  Marketing bonds jointly or through association

328.304Â Â Â Â  County education bond district; creation; powers; purpose

328.316Â Â Â Â  Impact aid revenue bonds; issuance; requirements

328.318Â Â Â Â  Funds required for impact aid revenue bonds

NoteÂ Â Â Â Â Â Â Â Â  Funds diversion agreement--2003 c.715 Â§Â§38,39

OREGON SCHOOL BOND GUARANTY ACT

328.321Â Â Â Â  Definitions for ORS 328.321 to 328.356

328.326Â Â Â Â  State guaranty of school bonds allowed

328.331Â Â Â Â  Certificate evidencing qualification for state guaranty; application; qualification standards

328.336Â Â Â Â  Determination of ineligibility

328.341Â Â Â Â  Transfer by school districts or State Treasurer of moneys to pay debt service on school bonds

328.346Â Â Â Â  Recovery from school districts of payments on school bonds by State Treasurer

328.351Â Â Â Â  Powers of State Treasurer when state funds are insufficient for payment of debt service

328.356Â Â Â Â  State Treasurer subject to provisions regarding issuance of general obligation bonds

328.361Â Â Â Â  Short title

DISBURSEMENTS; AUDITS

328.441Â Â Â Â  Custody and disbursement of school district funds

328.445Â Â Â Â  Disbursement of school funds by check or warrant

328.450Â Â Â Â  School warrant procedure

328.460Â Â Â Â  Cancellation of school warrants not presented for payment within seven years

328.465Â Â Â Â  Annual audit procedure

328.470Â Â Â Â  Purchase of automotive equipment; fund transfers

TAXES AND INDEBTEDNESS

328.542Â Â Â Â  Preparation of district budget; certification of taxes

328.555Â Â Â Â  Property liable for district indebtedness; tax levy

328.565Â Â Â Â  Power to create indebtedness; zone academy bonds; tax credit bonds

328.570Â Â Â Â  Division of district into tax zones

328.573Â Â Â Â  Notice of public hearing on tax zones

328.576Â Â Â Â  Public hearing; resolution to establish tax zones

328.579Â Â Â Â  Determination of tax in zones; limitations

GENERAL PROVISIONS

Â Â Â Â Â  328.001 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministrative office for the countyÂ means the administrative office of the education service district, or of any common school district that includes an entire county.

Â Â Â Â Â  (2) ÂImpact aid revenuesÂ means the revenues received by a school district from the federal government pursuant to 20 U.S.C. 7701 to 7714.

Â Â Â Â Â  (3) ÂSchool districtÂ includes common and union high school districts. [1965 c.100 Â§42; 1971 c.513 Â§60; 1991 c.167 Â§3; 2003 c.226 Â§5; 2003 c.343 Â§1]

COUNTY SCHOOL FUND

Â Â Â Â Â  328.005 County school fund; uses. (1) The governing body of each county shall create a county school fund.

Â Â Â Â Â  (2) When a county governing body transfers federal forest reserve receipts under ORS 294.060 (4) subject to a condition that such moneys be used only for a purpose described in ORS 328.205 (1)(a) or (c), a school district receiving a share of such moneys may not use the moneys for any other purpose. [Amended by 1965 c.100 Â§43; 1965 c.491 Â§1; 1967 c.107 Â§1; 1971 c.294 Â§4; 1989 c.579 Â§2; 1997 c.821 Â§19; 2003 c.226 Â§6]

Â Â Â Â Â  328.010 [Amended by 1963 c.544 Â§17; 1965 c.100 Â§44; repealed by 1975 c.64 Â§1]

Â Â Â Â Â  328.015 Apportionment to districts. On the first Monday in December the executive officer of the administrative office for the county shall apportion the county school fund among the several districts in the county, in proportion to the resident average daily membership for the preceding fiscal year in each district as reported by the district to the administrative office of the county. In the case of a joint school district, the resident average daily membership reported to the administrative office of the counties comprising the district shall be prorated between the counties as the resident enrollment of the district is prorated between the counties. Any balance accruing to the fund after the December apportionment shall be apportioned in the same manner at such other times during the year as the executive officer of the administrative office may consider advisable. [Amended by 1965 c.100 Â§45; 1971 c.294 Â§5; 1975 c.770 Â§5]

Â Â Â Â Â  328.020 [Amended by 1963 c.544 Â§18; 1965 c.100 Â§46; repealed by 1975 c.770 Â§49]

Â Â Â Â Â  328.025 [Amended by 1965 c.100 Â§47; 1971 c.294 Â§6; repealed by 1975 c.770 Â§49]

Â Â Â Â Â  328.030 Partial apportionments. The executive officer of the administrative office for the county, upon the written request of any district school board, may make a partial apportionment to any district of any money due it at the time of making a regular apportionment under ORS 328.015, and apportion the remainder at the next regular apportionment. The county treasurer shall pay any partial apportionment made under this section. [Amended by 1963 c.544 Â§19; 1965 c.100 Â§48]

Â Â Â Â Â  328.035 [1971 c.449 Â§4; 1985 c.555 Â§15; repealed by 2001 c.36 Â§3]

Â Â Â Â Â  328.045 Apportionment of excess amounts; application as tax offset. Any moneys in the county school fund in excess of the amount required by law may, by order of the county governing body, be apportioned under ORS 328.015 separately from remaining county school fund moneys. Amounts separately apportioned under this section to a school district shall not be considered a budget resource under the Local Budget Law but shall be used as an offset to the school districtÂs tax levy. [1979 c.551 Â§2]

DOUGLAS COUNTY SCHOOL FUND

Â Â Â Â Â  328.105 Sources; use of interest. The proceeds of all gifts, devises and bequests made to Douglas County for common school purposes shall be set apart as a separate and irreducible school fund, to be called the Douglas County School Fund, the interest of which shall be applied to the support and maintenance of all common schools in said county.

Â Â Â Â Â  328.110 Custodian of fund. The county treasurer shall be the custodian of the Douglas County School Fund. The bond as treasurer shall include the honest and faithful performance of the duties of the county treasurer as such custodian.

Â Â Â Â Â  328.115 Loan of fund and rental of lands; disbursement of interest and rents. (1) The county treasurer shall loan the Douglas County School Fund in the manner provided by law at the best rate obtainable per annum and shall rent all lands owned by the county belonging to the fund.

Â Â Â Â Â  (2) The county treasurer shall place the interest and rentals with other moneys the county receives for support of the common schools. The education service district board shall apportion and the county treasurer shall distribute the interest and rentals with, and in the same manner as, such other moneys. [Amended by 1963 c.544 Â§20]

Â Â Â Â Â  328.120 Board of Douglas County School Fund commissioners. The chairperson of the board of county commissioners, clerk and treasurer of Douglas County are appointed as a board of Douglas County School Fund commissioners. They shall approve all applications for loans as to title and value of security offered. The treasurer shall make no loan or lease any land until such board has given its approval. [Amended by 1963 c.386 Â§5]

Â Â Â Â Â  328.125 Law concerning Common School Fund to apply. The laws governing the loaning of the Common School Fund of this state, so far as applicable and not in conflict with ORS 328.105 to 328.140 shall govern the loaning of the Douglas County School Fund.

Â Â Â Â Â  328.130 Loans to be made in name of treasurer; collection of sums due. All loans shall be made in the name of the treasurer of Douglas County but for the benefit of the fund. The treasurer shall collect all sums due the fund in the manner provided by law.

Â Â Â Â Â  328.135 Services of county officers to be without charge; expense of making loan. No officer of Douglas County shall charge or receive fees for any service performed in regard to the fund. All expenses of making a loan shall be paid for by the applicant.

Â Â Â Â Â  328.140 Sale, rental or lease of property; disposition of proceeds. The board of Douglas County School Fund commissioners may sell and convey by deed, executed by all of said commissioners, any and all real property devised to Douglas County for common school purposes, whenever in the judgment of such board the interest of the school fund will be subserved by such sale, or may rent or lease the same when it deems best. The board may invest the proceeds of such sale as provided in ORS 328.115 to 328.135.

COMMON SCHOOL FUND FOR DISTRICT NO. 1, KLAMATH COUNTY

Â Â Â Â Â  328.155 Sources; use of interest. The proceeds of all gifts, devises and bequests made to School District No. 1, Klamath County, for common school purposes, for the use and benefit of said district shall be set apart as a separate and irreducible school fund, to be called the Common School Fund for District No. 1, Klamath County. The interest from the fund shall be applied to the support and maintenance of the common schools of said school district.

Â Â Â Â Â  328.160 Custodian of fund; bond. The clerk of Klamath County School District No. 1 shall be custodian of the Common School Fund for District No. 1, Klamath County. The bond of the clerk shall require the honest and faithful performance of the duties of the clerk as such custodian. [Amended 1989 c.171 Â§43]

Â Â Â Â Â  328.165 Investment and loan of fund and rental of lands; disbursement of interest and rents. (1) The board of common school fund commissioners for Klamath County School District No. 1 may invest all or part of the fund in bonds of the United States of America. With regard to any funds not so invested, the district clerk shall loan the fund in the manner provided by law at no less than four percent per annum and rent all lands owned by the district belonging to the fund.

Â Â Â Â Â  (2) The interest accruing from such investments and loans and the rent of said lands, shall be placed by the clerk with other school district moneys and be distributed by the clerk with such other moneys in the manner provided by law and the order of the directors or trustees of the district.

Â Â Â Â Â  328.170 Directors as fund commissioners. The directors of School District No. 1 of Klamath County are appointed as a board of common school fund commissioners for the district to approve all applications for loans as to title and value of the security offered. The security shall be real property in Klamath County of at least double the value of the loan. The clerk of the district shall make no loan or release any security without prior board approval.

Â Â Â Â Â  328.175 Laws governing loans of Common School Fund to apply. The laws governing loaning of the Common School Fund of this state, so far as applicable and not in conflict with ORS 328.155 to 328.190 shall govern the loaning of the Common School Fund for District No. 1, Klamath County.

Â Â Â Â Â  328.180 Loans to be made in name of clerk; collection of sums due. All loans shall be made in the name of the clerk of School District No. 1 of Klamath County, but for the benefit of the fund. The clerk shall collect all sums due the fund in the manner provided by law. The principal shall be reloaned.

Â Â Â Â Â  328.185 Services of clerk to be without charge; expense of making loan. The clerk of the district shall not charge or receive fees for any services performed in regard to the fund. All expenses of making a loan shall be paid for by the applicant.

Â Â Â Â Â  328.190 Sale and conveyance of property; disposition of proceeds. The board of directors of School District No. 1, Klamath County, may sell and convey by deed, executed by all the members of said board of directors, any and all real property devised to the district for common school purposes, or any and all real property acquired by the district in connection with the administration of said fund, whenever in the boardÂs judgment the interests of the school fund will be subserved by such sale. The board shall pay over the proceeds of such sale to the clerk of the district to be invested the same as other moneys belonging to the fund.

BONDS

Â Â Â Â Â  328.205 Power to contract bonded indebtedness; use of proceeds to pay expenses of issue. (1) Common and union high school districts may contract a bonded indebtedness for any one or more of the following purposes for the district:

Â Â Â Â Â  (a) To acquire, construct, reconstruct, improve, repair, equip or furnish a school building or school buildings or additions thereto;

Â Â Â Â Â  (b) To fund or refund the removal or containment of asbestos substances in school buildings and for repairs made necessary by such removal or containment;

Â Â Â Â Â  (c) To acquire or to improve all property, real and personal, to be used for district purposes, including school buses;

Â Â Â Â Â  (d) To fund or refund outstanding indebtedness; and

Â Â Â Â Â  (e) To provide for the payment of the debt.

Â Â Â Â Â  (2) However, when a common or union high school district is found under ORS 327.103 not to be a standard school or when a school district is operating a conditionally standard school under ORS 327.103 (3), the school district may contract a bonded indebtedness only for the purposes enumerated in subsection (1) of this section that are approved by the Superintendent of Public Instruction pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3) The school district may use the proceeds received from the sale of school district bonds to pay for any costs incurred by the school district in authorizing, issuing, carrying or repaying the bonds, including, but not limited to, attorney, consultant, paying agent, trustee or other professional fees and the cost of publishing notices of bond elections, printing such bonds and advertising such bonds for sale. [Amended by 1957 c.658 Â§1; 1959 c.447 Â§1; 1965 c.100 Â§49; 1971 c.513 Â§61; 1989 c.138 Â§1; 1989 c.491 Â§13; 2001 c.169 Â§4; 2003 c.195 Â§24]

Â Â Â Â Â  328.210 Bond elections. (1) The board of directors of a common or union high school district shall call an election on a date specified in ORS 255.345 for the purpose of submitting to the electors of the district a question of contracting bonded indebtedness under ORS 328.205 when:

Â Â Â Â Â  (a) A majority of the board of directors decides to call such an election; or

Â Â Â Â Â  (b) A petition requesting such an election is filed with the board of directors as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall specify the proposed amount of bonded indebtedness. [Amended by 1957 c.658 Â§2; 1965 c.100 Â§50; 1971 c.513 Â§62; 1973 c.57 Â§1; 1973 c.796 Â§25; 1979 c.424 Â§1; 1983 c.83 Â§46; 1983 c.350 Â§138]

Â Â Â Â Â  328.213 Issuance of negotiable interest-bearing warrants. (1) When authorized by a majority of the electors of the district, the board of a common or union high school district may contract a district debt for an amount which together with outstanding bonded indebtedness shall not exceed the bonding limit of the district as provided by ORS 328.245, for the purposes specified in ORS 328.205 and issue negotiable interest-bearing warrants of the district, evidencing such debt, and fix the time of payment of the warrants. Such warrants shall be considered a type of bond.

Â Â Â Â Â  (2) The school district, not more often than once a year, may levy a tax on the taxable property of the district to pay the warrant interest or principal when due. The taxes shall be collected in the same manner as other school taxes. These warrants shall be sold, and the principal and interest provided for and paid when due in the manner provided by law for bonds issued under this chapter. [Formerly 328.285; 1971 c.513 Â§63; 1983 c.83 Â§47; 1991 c.67 Â§81]

Â Â Â Â Â  328.215 [Amended by 1957 c.310 Â§3; 1965 c.100 Â§52; 1973 c.796 Â§26; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  328.220 [Repealed by 1963 c.132 Â§1]

Â Â Â Â Â  328.225 [Repealed by 1961 c.361 Â§4]

Â Â Â Â Â  328.230 Issue of bonds upon favorable vote. If the electors of the district approve the contracting of bonded indebtedness, the board of directors, without further vote of the electors, shall issue negotiable coupon bonds of the district, at such time or times as the board directs. [Amended by 1965 c.100 Â§53; 1971 c.140 Â§1; 1983 c.350 Â§139]

Â Â Â Â Â  328.235 Interest rate; signature; signed interest coupons. The bonds shall:

Â Â Â Â Â  (1) Bear interest, not exceeding the rate established pursuant to ORS 288.515 to 288.600, payable semiannually.

Â Â Â Â Â  (2) Be signed by the chairperson of the district school board and attested by the district clerk or deputy clerk. Bonds may be executed with the manual or facsimile signature of the chairperson of the district school board and attested by the manual or facsimile signature of the district clerk or deputy clerk, but at least one such signature shall be in manual form. However, all signatures may be in facsimile form if the bonds are to be authenticated by at least one manual signature.

Â Â Â Â Â  (3) Have annexed interest coupons bearing the original or facsimile signatures of the chairperson of the district school board and district clerk or deputy clerk. [Amended by 1971 c.140 Â§2;1977 c.311 Â§1; 1981 c.94 Â§27; 1995 c.333 Â§10]

Â Â Â Â Â  328.240 Place of payment. The principal and interest on district bonds are payable in lawful money of the United States of America at the office of the treasurer or fiscal officer of the county in which the major portion of the assessed valuation of the district is located at the time the bonds are issued. [Amended by 1965 c.100 Â§54; 1983 c.347 Â§22]

Â Â Â Â Â  328.245 Limitation on bonded debt of districts generally. The aggregate amount of such district bonded indebtedness, including indebtedness authorized under ORS 328.213, shall not exceed the following percentages of real market value of all taxable property within the district, computed in accordance with ORS 308.207:

Â Â Â Â Â  (1) For each grade from kindergarten to eighth for which the district operates schools, fifty-five one-hundredths of one percent (0.0055) of the real market value.

Â Â Â Â Â  (2) For each grade from the 9th to 12th for which the district operates schools, seventy-five one-hundredths of one percent (0.0075) of the real market value. [Amended by 1953 c.697 Â§2; 1955 c.325 Â§1; 1957 c.639 Â§1; 1959 c.641 Â§34; 1963 c.9 Â§16; 1965 c.100 Â§55; 1971 c.513 Â§64; 1975 c.770 Â§5a; 1991 c.459 Â§384]

Â Â Â Â Â  328.250 Limitation on bonded indebtedness of enlarged or reorganized school districts. In any school district created by merger or reorganization, the amount of bonded indebtedness and negotiable interest-bearing warrant indebtedness which may be incurred under ORS 328.245 shall be reduced by the amount of premerger, prereorganization, bonded indebtedness and negotiable interest-bearing warrant indebtedness for which any school district included in an enlarged or reorganized school district remains liable. [Amended by 1965 c.100 Â§56]

Â Â Â Â Â  328.255 Registration of bonds and negotiable interest-bearing warrants; delivery; disposition of proceeds of sale of bonds; noncontestability. (1) The county treasurer or county fiscal officer shall register each school district bond, including refunding bonds, and negotiable interest-bearing warrants in a book kept for that purpose, noting the school district, amount, date, time and place of payment, rate of interest and such other facts as may be deemed proper. The county treasurer or fiscal officer shall cause the bonds or warrants to be delivered promptly to the purchasers thereof upon payment therefor, and if the place of delivery is outside the city in which the county treasurer or county fiscal officerÂs office is situated the cost of delivery of the bonds or warrants shall be paid by the issuing school district.

Â Â Â Â Â  (2) The county treasurer or county fiscal officer or a custodial officer as defined in ORS 294.004 may hold the proceeds of the sale of the bonds or warrants for all school districts subject to the order of the district school board to be used solely for the purpose for which the bonds or warrants were issued. If the treasurer or fiscal officer holds the proceeds initially, then the treasurer or fiscal officer, as soon as practicable, shall deliver the proceeds of the sale of the bonds and warrants to the person designated as custodian of the school district funds under ORS 328.441.

Â Â Â Â Â  (3) When the bonds or warrants have been so executed, registered and delivered, their legality shall not be open to contest by the school district, or by any person for or on its behalf, for any reason whatever. [Amended by 1953 c.236 Â§2; 1955 c.312 Â§1; 1965 c.100 Â§57; 1981 c.441 Â§1; 2003 c.226 Â§7]

Â Â Â Â Â  328.260 Tax levy to pay interest and principal of bonds; use of funds derived from tax. (1) The district school board shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property in the school district, sufficient to pay the maturing interest and principal of all serial school district bonds promptly when and as such payments become due. The amount of the tax may be increased by an amount sufficient to retire any bonds that may be callable. The board shall in each year include the taxes in the school district budget for such year. The taxes shall in each year be certified, extended upon the tax rolls and collected by the same officers in the same manner and at the same time as the taxes for general county purposes.

Â Â Â Â Â  (2) The funds derived from the tax levies may be retained by the county treasurer or county fiscal officer without being paid to the school district or may be held in trust by an insured institution or trust company, as defined in ORS 706.008, designated by the district to hold the funds. The funds shall be kept in a separate fund to be known as and designated ÂSchool District No. ___Bond Interest and Sinking Fund,Â which shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of the fund shall be credited thereto and become a part thereof. For failure to retain and account for such funds, as provided in this section, the county treasurer, county fiscal officer or insured institution or trust company designated by the district shall be liable upon the official bond of the treasurer, other officer or institution, respectively.

Â Â Â Â Â  (3) The fund shall not be diverted or used for any other purpose; but if a surplus remains after all interest and principal have been paid on all serial school district bonds then outstanding and unpaid, the surplus may be transferred to such other fund as the district school board may direct. [Amended by 1955 c.467 Â§1; 1965 c.100 Â§57a; 1981 c.441 Â§2; 1985 c.762 Â§184; 1997 c.631 Â§461]

Â Â Â Â Â  328.265 School district bond tax levied by county. (1) The district school board of each school district having an outstanding bond issue shall file annually with the county treasurer or county fiscal officer a copy of the school district budget and tax levy.

Â Â Â Â Â  (2)(a) If the tax required by ORS 328.260 is not levied by the district school board, the county treasurer shall certify the amount necessary to the governing body of the county which shall then levy a tax on all taxable property in the appropriate school district sufficient to raise the required amount.

Â Â Â Â Â  (b) If the school district has established tax zones pursuant to ORS 328.570 to 328.579, a levy imposed under this subsection shall be apportioned among the tax zones of the school district consistently, with the percentages set forth in the resolution adopted under ORS 328.576.

Â Â Â Â Â  (3) The county assessor shall extend the tax so levied upon the county tax rolls for such school district. The tax collector shall collect the tax and pay the sums collected into the county treasury to the credit of the fund established by ORS 328.260. [Amended by 1965 c.100 Â§58; 1973 c.305 Â§14; 2001 c.246 Â§6]

Â Â Â Â Â  328.270 Payment of principal and interest; collection commission prohibited. (1) The county treasurer or county fiscal officer must cause to be paid out of any money in the hands of the county treasurer or county fiscal officer belonging to the school district, the interest on or principal of, as the case may be, any bond issued by the district promptly when and as the same becomes due at the place of payment designated in such coupons or bonds. All coupons or bonds so paid must be immediately reported to the district school board.

Â Â Â Â Â  (2) No county treasurer, county fiscal officer or district school board shall pay to the purchaser of any bond issued by a school district, or to any agency representing such purchaser, any commission whatsoever for the collection of the interest on or principal of any such bond. The county treasurer or county fiscal officer shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem them until the day such bonds or coupons are due. [Amended by 1965 c.100 Â§58a]

Â Â Â Â Â  328.275 Redemption and payment of bonds. (1) Whenever the sinking fund mentioned in ORS 328.260 is sufficient to permit the redemption of any bond then subject to redemption at the option of the school district, the county treasurer or fiscal officer of the county having custody of such fund, when authorized by the district school board, shall call such bond for redemption in accordance with the terms of the bond. If any holder of such bond fails to present it at the time mentioned in the published notice of redemption, the interest thereon shall cease, and the treasurer shall thereafter pay only the amount of such bond and the interest accrued thereon up to the date of redemption.

Â Â Â Â Â  (2) When any bonds are so redeemed, the county treasurer or county fiscal officer shall cause the same to be canceled and write across or stamp upon the face thereof ÂRedeemedÂ and the date of redemption, and shall deliver them to the district school board of such school district and take its receipt therefor.

Â Â Â Â Â  (3) Each county treasurer or county fiscal officer and the sureties on the official bond of the county treasurer or fiscal officer as such, shall be liable to any school district in the county for any funds placed in the hands of such treasurer or county fiscal officer in connection with the school districtÂs bond issues. [Amended by 1965 c.100 Â§59; 1973 c.57 Â§2; 1983 c.347 Â§23]

Â Â Â Â Â  328.280 Funding or refunding district indebtedness. (1) Whenever any school district has any outstanding negotiable interest-bearing warrant indebtedness or bonded indebtedness incurred in building or furnishing any schoolhouse, or for the purchase of any schoolhouse site, or in refunding bonded indebtedness, or in funding warrant indebtedness, which is due or subject at the option of the school district to be paid or redeemed, the school district, by and through its district school board, may:

Â Â Â Â Â  (a) Issue and exchange, for any such indebtedness, its bonds bearing interest at a rate determined by the district school board; or

Â Â Â Â Â  (b) Issue and sell such bonds and apply the proceeds of such sale in payment of the indebtedness for the payment of which the refunding bonds are proposed to be issued.

Â Â Â Â Â  (2) Refunding bonds issued under subsection (1) of this section shall in all respects conform to, and be governed, as to their issue, by the provisions of ORS 287.008, 328.210 and 328.230 to 328.250.

Â Â Â Â Â  (3) The refunding of indebtedness and issuing of bonds for such purpose shall not require an election, but may be done by resolution of the district school board at any legally called board meeting. The debt limitations imposed by law shall not affect the right of any school district to issue refunding bonds under authority of this section. The validity of any bonds so issued, or of the indebtedness thereby refunded, shall not thereafter be open to contest by the school district or by any person for any reason whatever. [Amended by 1965 c.100 Â§60; 1965 c.315 Â§1; 1981 c.94 Â§28; 1983 c.347 Â§24]

Â Â Â Â Â  328.285 [Amended by 1961 c.260 Â§1; 1965 c.100 Â§51; renumbered 328.213]

Â Â Â Â Â  328.290 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  328.295 Sale of bonds and interest-bearing warrants. All school bonds, including funding and refunding bonds, notes and negotiable interest-bearing warrants which have been specifically authorized by vote of the electors, shall be advertised for sale and sold in the manner prescribed in ORS 287.014 to 287.022. [Amended by 1965 c.100 Â§61; 1975 c.642 Â§21]

Â Â Â Â Â  328.300 Marketing bonds jointly or through association. (1) Two or more school districts may join together to market the bond issues of the districts, subject to such terms and conditions as the districts may agree.

Â Â Â Â Â  (2) School districts may market bonds through an association of which school boards are members, subject to such terms and conditions as the school districts and the association may agree. [1993 c.554 Â§1]

Â Â Â Â Â  328.304 County education bond district; creation; powers; purpose. (1) A board of directors of an education service district may proceed under subsection (2) of this section to create a county education bond district if two-thirds of the component school districts that are part of the education service district and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding year, enrolled in the schools of the districts by resolution have approved of the creation of the county education bond district.

Â Â Â Â Â  (2)(a) The board of directors of an education service district may, by resolution, classify and designate an area within the district as a county education bond district. The boundaries of the county education bond district shall be coterminous with the boundaries of the school districts that have administrative offices that lie within the boundaries of one county within the education service district.

Â Â Â Â Â  (b) Once so classified and designated, the county education bond district is a body corporate of this state and may:

Â Â Â Â Â  (A) Acquire by purchase, gift, devise, condemnation proceedings or any other means such real and personal property and rights of way, within the bond district, as in the judgment of the board are necessary or proper in the exercise of the powers of the education service district.

Â Â Â Â Â  (B) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (C) Engage in capital construction and capital improvement activities.

Â Â Â Â Â  (D) Make and accept contracts, deeds, releases and documents that, in the judgment of the board, are necessary or proper in the exercise of the powers of the bond district.

Â Â Â Â Â  (E) Perform any act necessary or proper to the complete exercise and effect of any of the powers of the county education bond district under ORS 328.205 to 328.304.

Â Â Â Â Â  (F) Contract a bonded indebtedness and levy direct ad valorem taxes on all taxable property within the county education bond district in the manner that component school districts and education service districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts.

Â Â Â Â Â  (c) The board of directors of the education service district shall be the governing body of the county education bond district. The chairperson of the board of directors of the education service district shall be the chairperson of the county education bond district board. The county education bond district board is authorized to transact all business coming within the jurisdiction of the county education bond district and to sue and be sued.

Â Â Â Â Â  (d) The county education bond district shall exist for one year from the date of the resolution creating the district or until any bonded indebtedness contracted by the county education bond district for which the district was created has been paid. The existence of a county education bond district may not extend beyond the time period necessary for payment of the bonded indebtedness for which the district was originally created. The board of directors of an education service district may designate an area as a county education bond district that was previously designated as such by proceeding under subsections (1) and (2) of this section.

Â Â Â Â Â  (3) When authorized by a majority of the electors of the county education bond district and subject to ORS 328.245, a county education bond district may contract a bonded indebtedness for any of the following purposes:

Â Â Â Â Â  (a) To acquire, construct, reconstruct, improve, repair, equip or furnish a school building or school buildings or additions thereto;

Â Â Â Â Â  (b) To fund or refund the removal or containment of asbestos substances in school buildings and to make repairs necessary because of such removal or containment;

Â Â Â Â Â  (c) To acquire or to improve all property, real and personal, appurtenant thereto or connected therewith, including school buses;

Â Â Â Â Â  (d) To fund or refund outstanding indebtedness; and

Â Â Â Â Â  (e) To provide for the payment of the debt.

Â Â Â Â Â  (4) The county education bond district board shall call an election on a date specified in ORS 255.345 for the purpose of submitting to the electors of the county education bond district a question of contracting bonded indebtedness referred to in subsection (3) of this section. The requirements for preparing, circulating and filing a petition under this subsection shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall specify the proposed amount of bonded indebtedness. If the electors of the county education bond district approve the contracting of bonded indebtedness, the county education bond district board, without further vote of the electors, shall issue negotiable coupon bonds of the county education bond district, at the time or times that the county education bond district board directs.

Â Â Â Â Â  (5) As used in ORS 328.205 to 328.304, Âschool districtÂ or ÂdistrictÂ includes a county education bond district as described in this section. [1997 c.600 Â§2]

Â Â Â Â Â  328.305 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.310 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.315 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.316 Impact aid revenue bonds; issuance; requirements. (1) Pursuant to an agreement between a school district board and the governing body of an Indian tribe whose reservation is located partly or wholly within the district, a school district board, by resolution, may issue negotiable impact aid revenue bonds pursuant to this section.

Â Â Â Â Â  (2)(a) As used in paragraph (b) of this subsection, the average amount of impact aid revenues that a school district receives equals the total amount of impact aid revenues received by the school district for the five years immediately preceding the year the bonds are issued, divided by five.

Â Â Â Â Â  (b) The aggregate principal sum of impact aid revenue bonds that may be issued by a school district board may not exceed five times the average amount of impact aid revenues that the school district receives annually from the federal government.

Â Â Â Â Â  (3) A school district may use bond proceeds from impact aid revenue bonds to:

Â Â Â Â Â  (a) Pay the cost of school capital construction projects on the Indian reservation where the students reside for which the school district received impact aid revenues;

Â Â Â Â Â  (b) Pay the cost of bond-related expenses incurred by the school district; and

Â Â Â Â Â  (c) Fund any reserves or sinking accounts established by the resolution that authorized the issuance of the bonds. [2003 c.343 Â§3]

Â Â Â Â Â  328.318 Funds required for impact aid revenue bonds. If a school district board issues impact aid revenue bonds under ORS 328.316, the board shall establish:

Â Â Â Â Â  (1) An impact aid revenue bond building fund consisting of the net proceeds received from the sale of the bonds. The fund shall be a continuing fund that is not subject to reversion to another fund. The board may use moneys in the fund only for the purposes specified in ORS 328.316 (3).

Â Â Â Â Â  (2) An impact aid revenue bond debt service fund consisting of moneys received by the school district as impact aid revenues. The board may use moneys in the fund only for the payment of debt service on impact aid revenue bonds. If any surplus remains after all interest and principal have been paid on all impact aid revenue bonds issued by the board then outstanding and unpaid, the board may transfer the surplus to another fund. [2003 c.343 Â§4]

Â Â Â Â Â  Note: Sections 37, 38 and 39, chapter 715, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 37. Section 38 of this 2003 Act is added to and made a part of ORS chapter 328. [2003 c.715 Â§37]

Â Â Â Â Â  Sec. 38. Funds diversion agreement. (1) A school district may enter into a funds diversion agreement with the Department of Education for the purpose of making lease payments to an Indian tribe for the debt service costs of capital improvements of public school facilities on the reservation of the Indian tribe. A funds diversion agreement entered into under this section must contain all of the following provisions:

Â Â Â Â Â  (a) Moneys payable to the school district by the department from the State School Fund will be paid directly to a debt service account in amounts equal to the debt service owed by the school district.

Â Â Â Â Â  (b) The department must pay the amounts required under the funds diversion agreement to the debt service account agreed to by the Indian tribe and the school district.

Â Â Â Â Â  (c) The department must pay the amounts required under the funds diversion agreement pursuant to the schedule specified in the agreement before paying any other amounts to the school district. The agreement may provide an exception for amounts payable under a prior funds diversion agreement with the school district.

Â Â Â Â Â  (d) The agreement may not be revoked by the school district.

Â Â Â Â Â  (e) The agreement will remain in effect until all payments under the lease have been made.

Â Â Â Â Â  (2) If the department is not able to pay moneys to a debt service account as required by a funds diversion agreement, the department shall give notice to the school district within 30 days after becoming aware that the moneys will not be paid according to the agreement.

Â Â Â Â Â  (3) Nothing in this section or in any funds diversion agreement entered into under this section obligates the state or the department to pay an amount to a school district that is more than amounts the district is otherwise entitled to receive under law. [2003 c.715 Â§38]

Â Â Â Â Â  Sec. 39. Section 38 of this 2003 Act is repealed on June 30, 2029. [2003 c.715 Â§39]

Â Â Â Â Â  328.320 [Repealed by 1957 c.53 Â§3]

OREGON SCHOOL BOND GUARANTY ACT

Â Â Â Â Â  328.321 Definitions for ORS 328.321 to 328.356. As used in ORS 328.321 to 328.356:

Â Â Â Â Â  (1) ÂCommon School FundÂ means the state school fund described in section 2, Article VIII, Oregon Constitution.

Â Â Â Â Â  (2) ÂGeneral obligation bondÂ has the meaning given that term in ORS 288.150.

Â Â Â Â Â  (3) ÂPaying agentÂ means the corporate paying agent selected by the school district board for a school bond issue who is:

Â Â Â Â Â  (a) Duly qualified; and

Â Â Â Â Â  (b) Acceptable to the State Treasurer.

Â Â Â Â Â  (4) ÂSchool bondÂ means any general obligation bond issued by a school district.

Â Â Â Â Â  (5) ÂSchool districtÂ means a common or union high school district, an education service district or a community college district.

Â Â Â Â Â  (6) ÂState bondsÂ means those general obligation bonds issued by the State of Oregon to meet its obligations under the state guaranty as described in ORS 328.351.

Â Â Â Â Â  (7) ÂState guarantyÂ means the pledge of the full faith and credit and taxing power of the State of Oregon to guarantee payment of eligible school bonds as set forth in ORS 328.321 to 328.356. [1997 c.614 Â§2; 1999 c.251 Â§1]

Â Â Â Â Â  Note: 328.321 to 328.361 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 328 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  328.325 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.326 State guaranty of school bonds allowed. (1)(a) The State Treasurer may, by issuing a certificate of qualification to a school district, pledge the full faith and credit and taxing power of the state to guarantee full and timely payment of the principal of, either at the stated maturity or by any advancement of maturity pursuant to a mandatory sinking fund payment, and interest on school bonds as such payments shall become due, except that in the event of any acceleration of the due date of such principal by reason of mandatory or optional redemption or acceleration resulting from default or otherwise, other than any advancement of maturity pursuant to a mandatory sinking fund payment, the payments guaranteed shall be made in such amounts and at such times as such payments of principal would have been due had there not been any such acceleration.

Â Â Â Â Â  (b) The state guaranty shall not extend to the payment of any redemption premium.

Â Â Â Â Â  (c) Reference to ORS 328.321 to 328.356 by its title on the face of any school bond for which the State Treasurer has issued a certificate of qualification that is effective as of the date of the issuance of the school bond conclusively establishes the state guaranty.

Â Â Â Â Â  (2) Any school bond that has been refunded and was originally issued with a state guaranty will no longer have the benefit of the state guaranty. For purposes of this subsection, a school bond has been refunded if proceeds are deposited irrevocably in escrow to defease the applicable school bond.

Â Â Â Â Â  (3) Only school bonds issued under a valid certificate after December 3, 1998, may be eligible for the state guaranty. [1997 c.614 Â§3; 1999 c.251 Â§2]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.330 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.331 Certificate evidencing qualification for state guaranty; application; qualification standards. (1) Any school district may request that the State Treasurer issue a certificate evidencing qualification of its school bonds for the state guaranty.

Â Â Â Â Â  (2) The State Treasurer may, in accordance with ORS chapter 183, adopt and enforce rules that prescribe procedures for school district applications to qualify for the certificate of qualification and state guaranty and rules that prescribe the standards a school district must meet to qualify and to maintain qualification. The State Treasurer, by rule, may establish, but shall not be limited to:

Â Â Â Â Â  (a) A requirement that a school district pay a processing fee, sufficient to defray the State TreasurerÂs costs in processing and verifying applications, for each application and each application for annual renewal of a certificate of qualification.

Â Â Â Â Â  (b) Deadlines or application periods in which school districts must submit applications.

Â Â Â Â Â  (c) The character, quality and currency of the information on the financial affairs and condition of a school district that must be submitted for a school districtÂs application to be considered.

Â Â Â Â Â  (d) The form and character of any certifications or affidavits required of officials of the applying school districts concerning the accuracy and completeness of the information provided in conjunction with the districtÂs application.

Â Â Â Â Â  (e) Any other matters necessary to making reliable assessments of the fiscal and financial affairs and condition of applying school districts.

Â Â Â Â Â  (f) The manner of designating the particular school bonds to which the State TreasurerÂs certificate of qualification and the state guaranty applies.

Â Â Â Â Â  (g) Subject to Article XI-K of the Oregon Constitution, reasonable limitations on:

Â Â Â Â Â  (A) The total aggregate outstanding amount of all school bonds the state may guarantee; and

Â Â Â Â Â  (B) The outstanding amount of the school bonds of any single school district the state may guarantee.

Â Â Â Â Â  (h) The method of providing notice of denial of a certificate of qualification.

Â Â Â Â Â  (i) The method of providing notice of disqualification to school districts that fail to qualify or for which changes in financial affairs or condition or failure to provide the State Treasurer current or updated information warrant disqualification of the school district.

Â Â Â Â Â  (j) Requirements for promptly reporting to the State Treasurer any changes in condition or occurrences that may affect a school districtÂs eligibility to qualify or maintain its qualification to participate in the state guaranty program.

Â Â Â Â Â  (3)(a) After reviewing the request, if the State Treasurer determines that the school district is eligible, the State Treasurer shall promptly issue the certificate of qualification and provide it to the requesting school district.

Â Â Â Â Â  (b)(A) Unless the certificate of qualification is revoked by the State Treasurer, and subject to the fulfillment of any conditions or requirements imposed by the State Treasurer, the school district receiving the certificate and all other persons may rely on the certificate as evidencing eligibility for the state guaranty for one year from and after the date of the certificate.

Â Â Â Â Â  (B) No revocation of a certificate of qualification shall affect the state guaranty of any outstanding school bonds previously issued under a valid certificate.

Â Â Â Â Â  (4) Any qualified school district that chooses to forgo the benefits of the state guaranty for a particular issue of school bonds may do so by not referring to ORS 328.321 to 328.356 on the face of its school bonds.

Â Â Â Â Â  (5) No school district that has school bonds, the principal of or interest on which has been paid in whole or in part by the state under ORS 328.341, may be eligible to issue any additional school bonds with the state guaranty until:

Â Â Â Â Â  (a) All payment obligations of the school district to the state under ORS 328.346 are satisfied; and

Â Â Â Â Â  (b) The State Treasurer certifies in a writing, to be kept on file by the State Treasurer, that the school district is fiscally solvent. [1997 c.614 Â§4; 1999 c.251 Â§3]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.335 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.336 Determination of ineligibility. (1)(a) If the State Treasurer determines that the state should not guarantee the school bonds of a school district, the State Treasurer shall:

Â Â Â Â Â  (A) Prepare a determination of ineligibility; and

Â Â Â Â Â  (B) Keep the determination on file in the office of the State Treasurer.

Â Â Â Â Â  (b) The State Treasurer may remove a school district from the status of ineligibility and may issue a certificate of qualification for that school district when a subsequent application of the school district evidences that it is no longer imprudent for the state to guarantee the school bonds of that school district.

Â Â Â Â Â  (2) Nothing in this section affects the state guaranty of school bonds of a school district issued:

Â Â Â Â Â  (a) Before determination of ineligibility or before revocation of a certification of qualification;

Â Â Â Â Â  (b) After the eligibility of the school district is restored; or

Â Â Â Â Â  (c) Under a certificate of qualification issued under ORS 328.331. [1997 c.614 Â§5; 1999 c.251 Â§4]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.340 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.341 Transfer by school districts or State Treasurer of moneys to pay debt service on school bonds. (1)(a) Each school district with outstanding, unpaid school bonds issued with the state guaranty shall transfer moneys sufficient for the scheduled debt service payment to its paying agent at least 15 days before any principal or interest payment date for the school bonds.

Â Â Â Â Â  (b) The paying agent may, if instructed to do so by the school district, invest the moneys for the benefit of the school district until the payment date.

Â Â Â Â Â  (c) A school district that is unable to transfer the scheduled debt service payment to the paying agent 15 days before the payment date shall immediately notify the paying agent and the State Treasurer by:

Â Â Â Â Â  (A) Telephone;

Â Â Â Â Â  (B) A writing sent by facsimile transmission; and

Â Â Â Â Â  (C) A writing sent by first class mail.

Â Â Â Â Â  (2) If sufficient funds are not transferred to the paying agent as required by subsection (1) of this section, the paying agent shall notify the State Treasurer of that failure at least 10 days before the scheduled debt service payment date by:

Â Â Â Â Â  (a) Telephone;

Â Â Â Â Â  (b) A writing sent by facsimile transmission; and

Â Â Â Â Â  (c) A writing sent by first class mail.

Â Â Â Â Â  (3)(a) If sufficient moneys to pay the scheduled debt service payment have not been transferred to the paying agent, the State Treasurer shall, on or before the scheduled payment date, transfer sufficient moneys to the paying agent to make the scheduled debt service payment.

Â Â Â Â Â  (b) The payment by the State Treasurer:

Â Â Â Â Â  (A) Discharges the obligation of the issuing school district to its bondholders for the payment; and

Â Â Â Â Â  (B) Transfers the rights represented by the general obligation of the school district from the bondholders to the state.

Â Â Â Â Â  (c) The school district shall pay to the State Treasurer all amounts paid by the treasurer to the paying agent, as well as interest, penalties and any additional costs incurred by the treasurer, as provided in ORS 328.346. [1997 c.614 Â§6; 1999 c.251 Â§5]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.345 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.346 Recovery from school districts of payments on school bonds by State Treasurer. (1)(a) If one or more payments on school bonds are made by the State Treasurer as provided in ORS 328.341, the State Treasurer shall pursue recovery from the school district of all moneys necessary to reimburse the state for all amounts paid by the treasurer to the paying agent, as well as interest, penalties and any additional costs incurred by the treasurer as described in this section. In seeking recovery, the State Treasurer may:

Â Â Â Â Â  (A) Intercept any payments from the General Fund, the State School Fund, the income of the Common School Fund and any other source of operating moneys provided by the state to the school district that issued the school bonds that would otherwise be paid to the school district by the state; and

Â Â Â Â Â  (B) Apply any intercepted payments to reimburse the state for payments made pursuant to the state guaranty until all obligations of the school district to the state arising from those payments, including interest and penalties, and any additional costs incurred by the treasurer as described in this section are paid in full.

Â Â Â Â Â  (b) The state has no obligation to the school district or to any person or entity to replace any moneys intercepted under authority of this section.

Â Â Â Â Â  (2) The school district that issued school bonds for which the state has made all or part of a debt service payment shall:

Â Â Â Â Â  (a) Reimburse all moneys drawn or paid by the State Treasurer on its behalf;

Â Â Â Â Â  (b) Pay interest to the state on all moneys paid by the state from the date the moneys were drawn to the date they are repaid at a rate to be determined by the State Treasurer, in the State TreasurerÂs discretion, to be sufficient to cover the costs of funds to the state plus the costs of administration of the state guaranty obligation and of collection of reimbursement; and

Â Â Â Â Â  (c) Pay any applicable penalties as described in subsection (3) of this section.

Â Â Â Â Â  (3)(a) The State Treasurer shall establish the reimbursement interest rate after considering the circumstances of any prior draws by the school district on the state, market interest and penalty rates and the cost of funds, if any, that were required to be used or borrowed by the state to make payment on the school bonds. The State Treasurer shall have authority to establish, by negotiations with the school district or otherwise, any plan of reimbursement by the school district that will result in full and complete reimbursement to the state. Subject to the requirement for full and complete reimbursement, the State Treasurer may consider incorporating into the reimbursement plan the means and methods to allow the school district to continue its operations during the time the reimbursement plan is in effect.

Â Â Â Â Â  (b) The State Treasurer may, after considering the circumstances giving rise to the failure of the school district to make payment on its school bonds in a timely manner, impose on the school district a penalty of not more than five percent of the amount paid by the state pursuant to the state guaranty for each instance in which a payment by the state is made.

Â Â Â Â Â  (4)(a) If the State Treasurer determines that amounts obtained under this section will not reimburse the state in full within the time determined by the State Treasurer or incorporated in the reimbursement plan from the stateÂs payment of a school districtÂs debt service payment, the State Treasurer shall pursue any legal action, including but not limited to mandamus, against the school district or school district board to compel the school district to:

Â Â Â Â Â  (A) Levy and provide property tax revenues to pay debt service on its school bonds and other obligations when due; and

Â Â Â Â Â  (B) Meet its repayment obligations to the state.

Â Â Â Â Â  (b) With respect to any school bonds for which the State Treasurer has made payment under the state guaranty, and in addition to any other rights or remedies available at law or in equity, the state shall have the same substantive and procedural rights as would a holder of the school bonds of a school district.

Â Â Â Â Â  (c) The Attorney General shall assist the State Treasurer in the discharge of the duties under this section.

Â Â Â Â Â  (d) The school district shall pay the attorney fees, expenses and costs of the State Treasurer and the Attorney General.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (c) of this subsection, any school district whose funds were intercepted under this section may replace those funds from other school district moneys or from ad valorem property taxes, subject to the limitations provided in this subsection.

Â Â Â Â Â  (b) A school district may use ad valorem property taxes or other moneys to replace intercepted funds only if the ad valorem property taxes or other moneys were derived from:

Â Â Â Â Â  (A) Taxes originally levied to make the payment, but which were not timely received by the school district;

Â Â Â Â Â  (B) Taxes from a special levy imposed to make up the missed payment or to replace the intercepted moneys;

Â Â Â Â Â  (C) Moneys transferred from any lawfully available funds of the school district or the undistributed reserves, if any, of the school district; or

Â Â Â Â Â  (D) Any other source of moneys on hand and legally available.

Â Â Â Â Â  (c) Notwithstanding paragraphs (a) and (b) of this subsection, a school district may not replace operating funds intercepted by the state with moneys collected and held to make payments on school bonds if that replacement would divert moneys from the payment of future debt service on the school bonds and increase the risk that the state guaranty would be called upon a second time. [1997 c.614 Â§7; 1999 c.251 Â§6]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.350 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.351 Powers of State Treasurer when state funds are insufficient for payment of debt service. (1) If, at the time the state is required to make a debt service payment under the state guaranty on behalf of a school district, sufficient moneys of the state are not on hand and available for that purpose, the State Treasurer may, singly or in any combination:

Â Â Â Â Â  (a) Obtain from the Common School Fund or from any other state funds that qualify to make a loan under ORS 293.205 to 293.225, if the loan would satisfy the requirements of ORS 293.205 to 293.225, a loan sufficient to make the required payment.

Â Â Â Â Â  (b) Borrow money, if economical and convenient, as authorized by ORS 288.165.

Â Â Â Â Â  (c) Issue state bonds as provided in subsection (2) of this section.

Â Â Â Â Â  (d) With the approval of the Legislative Assembly, or the Emergency Board if emergency funds are lawfully available for making the required payment in the interim between sessions of the Legislative Assembly, pay moneys from the General Fund or any other funds lawfully available for the purpose or from emergency funds amounts sufficient to make the required payment.

Â Â Â Â Â  (2) The State Treasurer may issue state bonds to meet the state guaranty obligations under ORS 328.321 to 328.356, pursuant to Article XI-K of the Oregon Constitution. The issuance of such state bonds shall be at the determination of the State Treasurer and is exempt from ORS 286.505 to 286.545.

Â Â Â Â Â  (3) Before issuing or selling any state bonds, the State Treasurer shall prepare a written plan of financing that shall provide for:

Â Â Â Â Â  (a) The terms and conditions under which the state bonds will be issued, sold and delivered, in accordance with any applicable provisions of ORS chapters 286 and 288;

Â Â Â Â Â  (b) The taxes or revenues to be anticipated;

Â Â Â Â Â  (c) The maximum amount of such state bonds that may be outstanding at any one time under the plan of financing;

Â Â Â Â Â  (d) The sources of payment of the state bonds;

Â Â Â Â Â  (e) The rate or rates of interest, if any, on the state bonds or a method, formula or index under which the interest rate or rates on the state bonds may be determined during the time the state bonds are outstanding; and

Â Â Â Â Â  (f) Any other details relating to the issuance, sale and delivery of the state bonds, as may be required by the applicable provisions of ORS chapters 286 and 288. For purposes of ORS chapters 286 and 288, the office of the State Treasurer shall be deemed the relevant state agency authorizing the issuance of bonds and for whose benefit the bonds are issued.

Â Â Â Â Â  (4) In identifying the taxes or revenues to be anticipated and the sources of payment of the state bonds in the financing plan, the State Treasurer may include:

Â Â Â Â Â  (a) The intercepted revenues authorized by ORS 328.346; or

Â Â Â Â Â  (b) Any other source of repayment or lawfully available funds and any combination of this paragraph and paragraph (a) of this subsection.

Â Â Â Â Â  (5) The State Treasurer may include in the plan of financing the terms and conditions of arrangements entered into by the State Treasurer on behalf of the state with financial and other institutions for letters of credit, standby letters of credit, reimbursement agreements and remarketing, indexing and tender agent agreements to secure the state bonds, including payment from any legally available source of fees, charges or other amounts coming due under the agreements entered into by the State Treasurer.

Â Â Â Â Â  (6)(a) When issuing the state bonds, the State Treasurer shall establish the interest, form, manner of execution, payment, manner of sale, prices at, above or below the face value and all details of issuance of the state bonds in accordance with any applicable provisions of ORS chapters 286 and 288.

Â Â Â Â Â  (b) Each state bond shall recite that it is a valid obligation of the state and that the full faith, credit and resources of the state are pledged for the payment of the principal of and interest on the state bond from the taxes or revenues identified in accordance with its terms and the Oregon Constitution and other laws of this state.

Â Â Â Â Â  (7) Upon the completion of any sale of the state bonds, the State Treasurer shall credit the proceeds of the sale, other than accrued interest and amounts required to pay costs of issuance of the state bonds, to the fund or account established by the State Treasurer to be applied to the purpose for which the state bonds were issued. [1997 c.614 Â§8; 1999 c.251 Â§7; 2005 c.209 Â§9]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.355 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.356 State Treasurer subject to provisions regarding issuance of general obligation bonds. If the State Treasurer issues state bonds, the treasurer shall be subject to the provisions of ORS 291.445 as an agency that is authorized to issue general obligation bonds that are ordinarily to be repaid from General Fund appropriations. [1997 c.614 Â§9; 1999 c.251 Â§8]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.360 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.361 Short title. ORS 328.321 to 328.356 shall be known as the Oregon School Bond Guaranty Act. [1997 c.614 Â§1]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.365 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.370 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.380 [1953 c.72 Â§1; repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.405 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.410 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.415 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.420 [Amended by 1963 c.544 Â§21; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.425 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.430 [Amended by 1957 c.110 Â§1; 1963 c.544 Â§22; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.435 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.440 [Repealed by 1953 c.89 Â§6]

DISBURSEMENTS; AUDITS

Â Â Â Â Â  328.441 Custody and disbursement of school district funds. (1) Common school district boards and union high school district boards shall designate the persons to be custodians of school funds of their respective districts. Such funds shall be disbursed only in the manner provided by ORS 328.445 (1).

Â Â Â Â Â  (2) For the purpose of receiving deposits of school funds, the district school board of each district described in subsection (1) of this section shall designate such bank or banks within the county or counties in which the district is located, as the board deems safe and proper depositories for school district funds. The custodian designated under subsection (1) of this section is not liable personally or upon official bond of the custodian for moneys lost by reason of failure or insolvency of any bank that becomes a depository under this subsection.

Â Â Â Â Â  (3) If the district does not designate a custodian of school funds, the county treasurer or county fiscal officer shall be custodian of funds of all school districts. School district funds in the county treasurerÂs or county fiscal officerÂs custody shall be disbursed only upon warrants drawn on the county treasurer or county fiscal officer by the district school board in the manner provided by law.

Â Â Â Â Â  (4) The proceeds of the sale of school district bonds or warrants shall be used solely for the purpose for which the bonds or warrants were issued, including reduction of existing bond or warrant indebtedness. [1953 c.89 Â§Â§2,3,4; 1955 c.312 Â§2; 1965 c.100 Â§66; 1975 c.770 Â§6; 1981 c.441 Â§3; 2003 c.226 Â§8]

Â Â Â Â Â  328.445 Disbursement of school funds by check or warrant. (1) When funds are available for payment, school district obligations shall be paid by check bearing the original signature of the custodian of the district school funds; or if authorized by the district school board, the custodianÂs facsimile signature.

Â Â Â Â Â  (2) Where a statute specifies a warrant as the means by which school district obligations shall be paid, warrant means ÂcheckÂ if funds are available for payment. [Amended by 1965 c.100 Â§67; 1971 c.98 Â§1]

Â Â Â Â Â  328.450 School warrant procedure. (1) As used in this section, Âschool district obligationÂ includes salaries of district employees and other regularly contracted services.

Â Â Â Â Â  (2) Except as provided in ORS 328.445 (2), warrants in payment of school district obligations shall be issued only when there are insufficient funds to pay the warrant and shall be indorsed Ânot paid for want of fundsÂ. Warrants may be issued at the end of each school month, if necessary. School warrants shall not be issued without a vote of the district school board. They must be signed by the chairperson of the board and countersigned by the district clerk. If the chairperson is absent or unable to execute the warrants, the board may authorize any member of the board to act as chairperson in executing the warrants.

Â Â Â Â Â  (3) Unless the district school board has designated a lower rate of interest, which rate must appear on the face of the warrants, warrants indorsed Ânot paid for want of fundsÂ shall draw the legal rate of interest from date of indorsement until paid.

Â Â Â Â Â  (4) Funds becoming available for payment of warrants indorsed Ânot paid for want of fundsÂ shall be applied in payment in the order in which the warrants were so indorsed. [Amended by 1965 c.100 Â§68]

Â Â Â Â Â  328.455 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.460 Cancellation of school warrants not presented for payment within seven years. (1) At the last regular district school board meeting preceding July 1 in each year, the district clerk shall certify to the board a list of all school district warrants which were called for payment more than seven years prior to July 1 next following the meeting, and which have not been paid. The certification shall state the amount of each of such warrants, to whom issued, and date of issuance. The district school board shall cause notice to be published. Publication shall be in some newspaper published in the district and having a general circulation therein, or if no newspaper is published in the district, then in some paper published in the county in which the school district is located having a general circulation in the district. The notice shall contain a statement that if such warrants are not presented for payment within 60 days from July 1, they will be canceled, and payment thereof will be refused.

Â Â Â Â Â  (2) At the first regular meeting of the district school board in each school district after the expiration of 60 days from July 1 in each year, the board shall make an order that all such warrants which have not been so presented for payment, describing them, shall be canceled. The board shall cancel all such warrants which were called for payment more than seven years prior to July 1 of that year.

Â Â Â Â Â  (3) This section shall not prohibit the district school board, in its discretion, from paying, upon any claim arising from the canceling of any such warrant, the principal of the warrant when presented without interest if not indorsed for want of funds and, if indorsed for want of funds, with interest to the date such warrant was called. [Amended by 1965 c.100 Â§69]

Â Â Â Â Â  328.465 Annual audit procedure. (1) All common and union high school district boards shall cause to have prepared an annual audit of the books and accounts of the district in the manner set forth in subsection (2) or (3) of this section. The audit statements must be filed with the administrative office for the county on or before November 1 of the year in which the audit is conducted.

Â Â Â Â Â  (2) The district school board may contract for its audit with the administrative office for the county in which the administrative office of the school district is located. The administrative office for the county shall secure the services of accountants who shall audit the books and accounts of the districts and file with the administrative office for the county a statement setting forth the financial condition of each district. A copy of the audit report of the district shall be sent to the appropriate district board. Each district, upon receipt of billing from the administrative office for the county, shall pay its share of the audit costs.

Â Â Â Â Â  (3) The district board may employ accountants to audit the books and accounts of the district.

Â Â Â Â Â  (4) Accountants employed under subsection (2) or (3) of this section must be selected from the roster of authorized municipal accountants maintained by the Oregon Board of Accountancy under ORS 297.670.

Â Â Â Â Â  (5) The audit required by this section shall include an audit of those factors that are used to compute the State School Fund distribution under ORS 327.013. [1965 c.100 Â§64; 1975 c.770 Â§7; 1997 c.821 Â§22; 2003 c.226 Â§9]

Â Â Â Â Â  328.470 Purchase of automotive equipment; fund transfers. Notwithstanding ORS 280.040 to 280.145 and any other provision of law, any school district board by resolution may provide for the replacement or acquisition of automotive equipment by making transfers from the districtÂs general fund to a fund established for that purpose. Transfers to the fund shall be included in the school district budget prepared and published in accordance with ORS 294.305 to 294.565. If at any time conditions arise which dispense with the necessity for further transfers to or expenditures from a fund established pursuant to this section, the district school board shall so declare by resolution. The resolution shall order the balance remaining in such fund to be transferred to the general fund of the district and shall declare the fund closed. [1969 c.375 Â§2]

Â Â Â Â Â  328.505 [Amended by 1953 c.146 Â§1; repealed by 1959 c.262 Â§4]

Â Â Â Â Â  328.510 [Repealed by 1953 c.146 Â§2]

Â Â Â Â Â  328.515 [Amended by 1957 c.310 Â§4; repealed by 1959 c.262 Â§4]

Â Â Â Â Â  328.520 [Amended by 1955 c.486 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.525 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.530 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.535 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.540 [Repealed by 1965 c.100 Â§456]

TAXES AND INDEBTEDNESS

Â Â Â Â Â  328.542 Preparation of district budget; certification of taxes. Subject to the Local Budget Law (ORS 294.305 to 294.565) and to sections 11 and 11b, Article XI, Oregon Constitution, each school district board shall prepare annually the budget of the school district and shall certify ad valorem property taxes to the assessor as provided by law. [1977 c.840 Â§16; 1979 c.241 Â§57; 1987 c.16 Â§7; 1993 c.45 Â§34; 1997 c.541 Â§370; 2001 c.695 Â§34]

Â Â Â Â Â  328.545 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.550 [Amended by 1965 c.100 Â§70; 1967 c.605 Â§1; 1975 c.770 Â§8; repealed by 1981 c.834 Â§1]

Â Â Â Â Â  328.555 Property liable for district indebtedness; tax levy. (1) All taxable property in a school district at the time any indebtedness is incurred by such district and all taxable property subsequently located in the area comprising such district shall be liable to taxation for the payment of such indebtedness until paid.

Â Â Â Â Â  (2) No taxable property in territory included in a school district whose boundaries change as a result of creation, annexation, abolition and other alteration of the school district shall be relieved from liability for any indebtedness incurred prior to a boundary change. The district school board of the district in which are located the school facilities for which the indebtedness was incurred shall levy an annual tax on all taxable property in such territory sufficient to meet the interest payments and retire the indebtedness, but no tax levy shall be necessary as long as other provisions are made for the payment of the indebtedness.

Â Â Â Â Â  328.560 [1953 c.286 Â§1; 1957 c.310 Â§5; 1957 c.426 Â§2; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.565 Power to create indebtedness; zone academy bonds; tax credit bonds. (1) As used in this section, Âqualified zone academy bondÂ has the meaning given the term in 26 U.S.C. 1397E, as amended and in effect on January 1, 2002.

Â Â Â Â Â  (2) A district school board may contract indebtedness as provided under ORS 288.165.

Â Â Â Â Â  (3) A district school board may issue qualified zone academy bonds or similar tax credit bonds authorized by resolution of the district school board. Unless the bond issue has been approved by electors under ORS 328.205 to 328.304, the district school board must issue the bonds as limited tax bonds under ORS 288.155 or as revenue bonds under ORS 288.805 to 288.945. [Formerly 332.085 and then 332.125; 1983 c.124 Â§9; 1985 c.356 Â§4; 1993 c.97 Â§25; 2001 c.537 Â§5]

Â Â Â Â Â  328.570 Division of district into tax zones. (1) The district board of a school district may divide the district into tax zones for the purpose of imposing and levying ad valorem property taxes at different rates and amounts on the assessed value of all taxable property in each zone if the school district:

Â Â Â Â Â  (a) Supplies a portion of kindergarten through grade 12 education in certain areas of the school district; and

Â Â Â Â Â  (b) Supplies all of kindergarten through grade 12 education in the remainder of the school district.

Â Â Â Â Â  (2) The establishment and boundaries of tax zones within a district must be based upon and reflect qualitative differences in the levels of service provided by the district.

Â Â Â Â Â  (3) When a district board decides to divide the district into zones under subsection (1) of this section, the board shall conduct a public hearing on the formation of the proposed zones. The hearing shall be held after notice to the public is published as provided in ORS 328.573. [2001 c.246 Â§2]

Â Â Â Â Â  328.573 Notice of public hearing on tax zones. (1) The district board of a school district seeking to establish tax zones under ORS 328.570 to 328.579 shall cause a notice of a public hearing relating to the formation of the tax zones to be published once a week for two successive weeks in the newspaper in general circulation in the district that, in the judgment of the district board, will afford the best notice to the residents of the district.

Â Â Â Â Â  (2) The notice published under this section shall set forth:

Â Â Â Â Â  (a) The resolve of the district board to divide the district into zones.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (c) The estimated percentage of the total amount of ad valorem taxes of the district that will be imposed in each zone.

Â Â Â Â Â  (d) The date, hour and place of the hearing.

Â Â Â Â Â  (e) That all interested persons may attend and shall be given a reasonable opportunity to be heard. [2001 c.246 Â§3]

Â Â Â Â Â  328.576 Public hearing; resolution to establish tax zones. (1) Following the notice required under ORS 328.573, the district board of a school district seeking to establish tax zones shall conduct a public hearing at which district residents and property owners may testify about the proposed zones.

Â Â Â Â Â  (2) Following the hearing, if the district board decides to proceed, the district board shall adopt a resolution establishing the zones, zone percentages and zone boundaries. [2001 c.246 Â§4]

Â Â Â Â Â  328.579 Determination of tax in zones; limitations. (1) If a school district is divided into tax zones under ORS 328.570 to 328.579, the district board shall determine, make and declare each item of ad valorem property tax, as set forth in ORS 310.060 (2), for each zone established in the district when the district board adopts its budget for any fiscal year.

Â Â Â Â Â  (2) The operating tax rate for each tax zone of the district may not exceed the lesser of the statutory or permanent rate limit for operating taxes of the district established under ORS 310.200 to 310.242 or section 11 (3), Article XI of the Oregon Constitution. [2001 c.246 Â§5]

Â Â Â Â Â  328.715 [1987 c.16 Â§2; 1987 c.823 Â§1; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.725 [1987 c.16 Â§5; 1987 c.823 Â§3; 1995 c.607 Â§71; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.735 [1987 c.16 Â§3; 1989 c.236 Â§1; 1991 c.167 Â§4; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.745 [1987 c.16 Â§4; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 329

Chapter 329 Â Oregon Educational Act for the 21st Century; Educational Improvement and Reform

2005 EDITION

ACT FOR 21st CENTURY; REFORM

EDUCATION AND CULTURE

OREGON EDUCATIONAL ACT FOR THE 21st CENTURY

(Generally)

329.005Â Â Â Â  Oregon Educational Act for the 21st Century; duties of department; evaluation by legislature

329.007Â Â Â Â  Definitions

329.015Â Â Â Â  Educational goals

329.025Â Â Â Â  Characteristics of school system

329.035Â Â Â Â  Findings; objectives

329.045Â Â Â Â  Revision of Common Curriculum Goals including Essential Learning Skills and academic content standards; instruction in academic content areas

329.065Â Â Â Â  Adequate funding required

329.075Â Â Â Â  Statewide implementation; rules; duties of department; pilot programs; assessments defined

NoteÂ Â Â Â Â Â Â Â Â  Implementation of extended school year--1995 c.660 Â§7

329.077Â Â Â Â  Waiver or extension of timelines; requirements; process; rules

(Assessing Effectiveness)

329.085Â Â Â Â  Assessment required; report to school district; standards

329.095Â Â Â Â  School district self-evaluations; local district improvement plans; departmentÂs technical assistance

329.105Â Â Â Â  School district and school performance reports; criteria for grading schools; included data

329.115Â Â Â Â  Oregon Report Card

(Parental and Community Participation)

329.125Â Â Â Â  Policy on parental and community participation

(Services for Children and Families)

329.145Â Â Â Â  Definitions for ORS 329.150 and 329.155

329.150Â Â Â Â  Services for children and families at school site; policy

329.153Â Â Â Â  Policy on prevention and cost-effective programs and strategies

329.155Â Â Â Â  Standards for education programs and programs providing services for children and families; interagency coordination

(Community Learning Centers)

329.156Â Â Â Â  Creation; requirements; technical assistance

329.157Â Â Â Â  Identification and coordination of existing resources

329.159Â Â Â Â  Evaluation; reporting

(Early Childhood Education)

329.160Â Â Â Â  Policy on early childhood and parenting education; funding goals

329.165Â Â Â Â  Development of long-range plan for serving children and families

329.170Â Â Â Â  Definitions for ORS 329.170 to 329.200

329.175Â Â Â Â  Department to administer prekindergarten program; grants; eligibility; coordination with other programs

329.183Â Â Â Â  Prekindergarten Program Trust Fund

329.185Â Â Â Â  Expansion of Oregon prekindergarten program

329.190Â Â Â Â  Advisory committee

329.195Â Â Â Â  Rules; grant applications

329.200Â Â Â Â  Report on program by state superintendent; department to assess program effectiveness

(Early Childhood Improvement Program)

329.215Â Â Â Â  Definitions for ORS 329.215 to 329.235

329.225Â Â Â Â  Operating guides for programs; approval of programs; program requirements

329.228Â Â Â Â  Early Childhood Education Trust Fund

329.235Â Â Â Â  Provision of early childhood education

329.237Â Â Â Â  Administration; program design; components

329.245Â Â Â Â  Rules; applications

(Child Development and Student-Parent Programs)

329.255Â Â Â Â  Child development specialists; services provided

329.265Â Â Â Â  State reimbursement for costs

329.275Â Â Â Â  State board guidelines; qualifications for child development specialists

329.385Â Â Â Â  Child development programs; student-parent programs; grants

329.395Â Â Â Â  Definitions for ORS 329.395 to 329.425

329.405Â Â Â Â  Study of existing program

329.415Â Â Â Â  Operating guides and grant procedures for ORS 329.395 to 329.425

329.425Â Â Â Â  Grants under ORS 329.395 to 329.425

(Diplomas; Certificates of Mastery)

329.445Â Â Â Â  Recognition of needs of middle educational levels

329.447Â Â Â Â  Diploma; certificates; career endorsements; subject area endorsements

329.451Â Â Â Â  Requirements for diploma

329.465Â Â Â Â  Certificate of Initial Mastery; subject area endorsements

329.467Â Â Â Â  Submission of Certificate of Initial Mastery materials

329.475Â Â Â Â  Certificate of Advanced Mastery with career endorsements

NoteÂ Â Â Â Â Â Â Â Â  Certificate of Advanced Mastery implementation by school districts; incentive programs--1995 c.660 Â§27

329.485Â Â Â Â  Statewide assessment system; types of assessments; subjects; additional services or alternative educational options

329.489Â Â Â Â  American Sign Language; proficiency; curricula development; teachers

329.492Â Â Â Â  Oregon Studies; academic content standards

OREGON 21st CENTURY SCHOOLS PROGRAM

329.537Â Â Â Â  Funding for Oregon 21st Century Schools Program and School Improvement and Professional Development program

329.545Â Â Â Â  Policy for program

329.555Â Â Â Â  Oregon 21st Century Schools Program established; purposes

329.565Â Â Â Â  District eligibility for program

329.570Â Â Â Â  Application; district planning committee; eligibility

329.575Â Â Â Â  Application content

329.585Â Â Â Â  District proposals

329.595Â Â Â Â  Rules on applications; review of applications; recommendations to state board

329.600Â Â Â Â  District annual report; proposed plan amendment

329.605Â Â Â Â  Department oversight function

SCHOOL IMPROVEMENT AND PROFESSIONAL DEVELOPMENT PROGRAM

(Generally)

329.675Â Â Â Â  Definitions for ORS 329.675 to 329.745 and 329.790 to 329.820

329.685Â Â Â Â  Policy on school goals

(School Improvement and Professional Development)

329.690Â Â Â Â  School Improvement and Professional Development program established

329.695Â Â Â Â  Grant applications; evaluation; duration of grant; representation in selection

329.700Â Â Â Â  Oregon 21st Century Schools Advisory Committee; membership; application deadlines for grants; amount; distribution

329.704Â Â Â Â  Local 21st Century Schools Councils; duties; composition; selection; district site committees

329.709Â Â Â Â  Rules for grant applications

329.715Â Â Â Â  Application content

329.735Â Â Â Â  Evaluation of district programs

329.745Â Â Â Â  Dedication of available funds for professional development centers

(Teacher Corps)

329.757Â Â Â Â  Oregon Teacher Corps

329.765Â Â Â Â  Administration of corps

329.775Â Â Â Â  Loans; amounts; interest; repayment; waiver of repayment

329.780Â Â Â Â  Oregon Teacher Corps Account; use

(Beginning Teacher and Administrator Program)

329.790Â Â Â Â  Findings on teacher and administrator programs

329.795Â Â Â Â  Beginning teacher and administrator program established; district participation; use of grants

329.800Â Â Â Â  Application; content

329.805Â Â Â Â  Grants-in-aid; amount; distribution; rules

329.810Â Â Â Â  Workshops for mentors and beginning teachers and administrators

329.815Â Â Â Â  Mentor teachers and administrators; selection; stipend

329.820Â Â Â Â  Evaluation of programs

(Successful Schools Program)

329.825Â Â Â Â  Policy on successful and innovative schools

329.830Â Â Â Â  Establishment; application; incentive rewards

(Early Success Reading Initiative)

329.832Â Â Â Â  Legislative findings

329.834Â Â Â Â  Creation; components; reading sites

329.837Â Â Â Â  Report

OREGON VIRTUAL SCHOOL DISTRICT

329.840Â Â Â Â  Creation; purpose; online course standards; rules

329.842Â Â Â Â  Oregon Virtual School District Fund

MISCELLANEOUS

329.850Â Â Â Â  Duties of Education and Workforce Policy Advisor under chapter

329.855Â Â Â Â  Education and training programs for endorsements and degrees; career related studies

329.860Â Â Â Â  Alternative learning options; Learning Centers; scope of services; outreach

329.875Â Â Â Â  District eligibility to receive funds under chapter

329.885Â Â Â Â  School-to-work transitions and work experience programs; funding; eligibility for grants

LITERACY, EDUCATION AND PROFESSIONAL TECHNICAL JOB TRAINING

329.905Â Â Â Â  Economic development policy to support literacy, education and professional technical job training; goals

329.915Â Â Â Â  Objectives of ORS 329.905 to 329.975

329.920Â Â Â Â  Duties of Education and Workforce Policy Advisor and regional committees

329.925Â Â Â Â  Workplace training for key industries

329.930Â Â Â Â  Business, industry and education partnerships; Industrial Extension Service; Oregon Advanced Technology Center

329.950Â Â Â Â  Statewide literacy hotline

329.975Â Â Â Â  Matching literacy hotline grant funds; application

OREGON EDUCATIONAL ACT FOR THE 21st CENTURY

(Generally)

Â Â Â Â Â  329.005 Oregon Educational Act for the 21st Century; duties of department; evaluation by legislature. (1) This chapter shall be known as the Oregon Educational Act for the 21st Century.

Â Â Â Â Â  (2) The Department of Education shall be the coordinating agency for furthering implementation of this chapter. This chapter shall be subject to review by the Legislative Assembly.

Â Â Â Â Â  (3) The appropriate legislative interim committee shall:

Â Â Â Â Â  (a) Develop the form and content expected of the ongoing review described in this section;

Â Â Â Â Â  (b) Notify the appropriate agencies of expectations; and

Â Â Â Â Â  (c) Receive and evaluate regular reports from the Department of Education and other public agencies.

Â Â Â Â Â  (4) This review outline may be changed as needed in succeeding years. [Subsections (3) and (4) enacted as 1991 c.693 Â§1a; 1993 c.45 Â§22; subsections (1) and (2) formerly 326.705; 2003 c.303 Â§1]

Â Â Â Â Â  329.007 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcademic content standardsÂ or Âacademic standardsÂ means expectations of student knowledge and skills adopted by the State Board of Education under ORS 329.045.

Â Â Â Â Â  (2) ÂAdministratorÂ includes all persons whose duties require an administrative license.

Â Â Â Â Â  (3) ÂBoardÂ or Âstate boardÂ means the State Board of Education.

Â Â Â Â Â  (4) ÂCommunity learning centerÂ means a school-based or school-linked program providing informal meeting places and coordination for community activities, adult education, child care, information and referral and other services as described in ORS 329.157. ÂCommunity learning centerÂ includes, but is not limited to, a community school program as defined in ORS 336.505, family resource centers as described in ORS 417.725, full service schools, lighted schools and 21st century community learning centers.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Education.

Â Â Â Â Â  (6) ÂDistrict planning committeeÂ means a committee composed of teachers, administrators, school board members and public members established for the purposes of ORS 329.537 to 329.605.

Â Â Â Â Â  (7) ÂEnglishÂ includes, but is not limited to, reading and writing.

Â Â Â Â Â  (8) ÂHistory, geography, economics and civicsÂ includes, but is not limited to, Oregon Studies.

Â Â Â Â Â  (9) ÂOregon StudiesÂ means history, geography, economics and civics specific to the State of Oregon. Oregon Studies instruction in Oregon government shall include municipal, county, tribal and state government, as well as the electoral and legislative processes.

Â Â Â Â Â  (10) ÂParentsÂ means parents or guardians of students who are covered by this chapter.

Â Â Â Â Â  (11) ÂPublic charter schoolÂ has the meaning given that term in ORS 338.005.

Â Â Â Â Â  (12) ÂSchool districtÂ means a school district as defined in ORS 332.002, an education service district, a state-operated school or any legally constituted combination of such entities.

Â Â Â Â Â  (13) ÂSchool Improvement and Professional Development programÂ means a formal plan submitted by a school district and approved by the Department of Education according to criteria specified in ORS 329.675 to 329.745 and 329.790 to 329.820.

Â Â Â Â Â  (14) ÂSecond languagesÂ means any foreign language or American Sign Language.

Â Â Â Â Â  (15) ÂTeacherÂ means any licensed employee of a school district who has direct responsibility for instruction, coordination of educational programs or supervision of students and who is compensated for such services from public funds. ÂTeacherÂ does not include a school nurse, as defined in ORS 342.455, or a person whose duties require an administrative license.

Â Â Â Â Â  (16) ÂThe artsÂ includes, but is not limited to, literary arts, performing arts and visual arts.

Â Â Â Â Â  (17) Â21st Century Schools CouncilÂ means a council established pursuant to ORS 329.704.

Â Â Â Â Â  (18) ÂWork-related learning experiencesÂ means opportunities in which all students may participate in high quality programs that provide industry related and subject matter related learning experiences that prepare students for further education, future employment and lifelong learning. [1995 c.660 Â§2; 1999 c.1023 Â§4; 1999 c.1029 Â§1; 2001 c.759 Â§1; 2003 c.303 Â§2]

Â Â Â Â Â  Note: 329.007 was added to and made a part of ORS chapter 329 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.010 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  329.015 Educational goals. (1) The Legislative Assembly believes that education is a major civilizing influence on the development of a humane, responsible and informed citizenry, able to adjust to and grow in a rapidly changing world. Students must be encouraged to learn of their heritage and their place in the global society. The Legislative Assembly concludes that these goals are not inconsistent with the goals to be implemented under this chapter.

Â Â Â Â Â  (2) The Legislative Assembly believes that the goals of kindergarten through grade 12 education are:

Â Â Â Â Â  (a) To demand academic excellence through a rigorous academic program that equips students with the information and skills necessary to pursue the future of their choice;

Â Â Â Â Â  (b) To provide an environment that motivates students to pursue serious scholarship and to have experience in applying knowledge and skills and demonstrating achievement; and

Â Â Â Â Â  (c) To provide students with lifelong academic skills that will prepare them for the ever-changing world. [Formerly 326.710; 1995 c.660 Â§3]

Â Â Â Â Â  329.020 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  329.025 Characteristics of school system. It is the intent of the Legislative Assembly to maintain a system of public elementary and secondary schools that allows students, parents, teachers, administrators, school district boards and the State Board of Education to be accountable for the development and improvement of the public school system. The public school system shall have the following characteristics:

Â Â Â Â Â  (1) Provides equal and open access and educational opportunities for all students in the state regardless of their linguistic background, culture, race, gender, capability or geographic location;

Â Â Â Â Â  (2) Assumes that all students can learn and establishes high, specific skill and knowledge expectations and recognizes individual differences at all instructional levels;

Â Â Â Â Â  (3) Provides special education, compensatory education, linguistically and culturally appropriate education and other specialized programs to all students who need those services;

Â Â Â Â Â  (4) Provides students with a solid foundation in the skills of reading, writing, problem solving and communication;

Â Â Â Â Â  (5) Provides opportunities for students to learn, think, reason, retrieve information, use technology and work effectively alone and in groups;

Â Â Â Â Â  (6) Provides for rigorous academic content standards and instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages;

Â Â Â Â Â  (7) Provides students an educational background to the end that they will function successfully in a constitutional republic, a participatory democracy and a multicultural nation and world;

Â Â Â Â Â  (8) Provides students with the knowledge and skills that will provide the opportunities to succeed in the world of work, as members of families and as citizens;

Â Â Â Â Â  (9) Provides students with the knowledge, skills and positive attitude that lead to an active, healthy lifestyle;

Â Â Â Â Â  (10) Provides students with the knowledge and skills to take responsibility for their decisions and choices;

Â Â Â Â Â  (11) Provides opportunities for students to learn through a variety of teaching strategies;

Â Â Â Â Â  (12) Emphasizes involvement of parents and the community in the total education of students;

Â Â Â Â Â  (13) Transports children safely to and from school;

Â Â Â Â Â  (14) Ensures that the funds allocated to schools reflect the uncontrollable differences in costs facing each district;

Â Â Â Â Â  (15) Ensures that local schools have adequate control of how funds are spent to best meet the needs of students in their communities; and

Â Â Â Â Â  (16) Provides for a safe, educational environment. [Formerly 326.715; 1995 c.660 Â§4; 1999 c.1029 Â§2; 2003 c.303 Â§3]

Â Â Â Â Â  329.030 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  329.035 Findings; objectives. The Legislative Assembly declares that:

Â Â Â Â Â  (1) The State of Oregon believes that all students can learn and should be held to rigorous academic content standards and expected to succeed.

Â Â Â Â Â  (2) Access to a quality education must be provided for all of OregonÂs youth regardless of linguistic background, culture, race, gender, capability or geographic location.

Â Â Â Â Â  (3) A restructured educational system is necessary to achieve the stateÂs goals of the best educated citizens in the nation and the world.

Â Â Â Â Â  (4) The specific objectives of this chapter and ORS 329.905 to 329.975 are:

Â Â Â Â Â  (a) To achieve the highest standards of academic content and performance;

Â Â Â Â Â  (b) In addition to a diploma, to establish the Certificates of Initial Mastery and Advanced Mastery as evidence of new high academic standards of performance for all students;

Â Â Â Â Â  (c) To establish alternative learning environments and services for students who experience difficulties in achieving state or local academic standards;

Â Â Â Â Â  (d) To establish early childhood programs and academic professional technical programs as part of a comprehensive educational system; and

Â Â Â Â Â  (e) To establish partnerships among business, labor and the educational community in the development of standards for academic professional technical endorsements and provide work-related learning experiences necessary to achieve those standards. [Formerly 326.720; 1995 c.660 Â§5; 2003 c.303 Â§4]

Â Â Â Â Â  329.040 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.045 Revision of Common Curriculum Goals including Essential Learning Skills and academic content standards; instruction in academic content areas. (1) In order to achieve the goals contained in ORS 329.025 and 329.035, the State Board of Education shall regularly and periodically review and revise its Common Curriculum Goals. This includes Essential Learning Skills and rigorous academic content standards in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages. School districts and public charter schools shall maintain control over course content, format, materials and teaching methods. The rigorous academic content standards shall reflect the knowledge and skills necessary for achieving the Certificate of Initial Mastery, the Certificate of Initial Mastery subject area endorsements, the Certificate of Advanced Mastery and diplomas pursuant to ORS 329.025 and as described in ORS 329.447. The regular review shall involve teachers and other educators, parents of students and other citizens and shall provide ample opportunity for public comment.

Â Â Â Â Â  (2) The State Board of Education shall continually review all adopted academic content standards and shall raise the standards for mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages to the highest levels possible.

Â Â Â Â Â  (3) School districts and public charter schools shall offer students instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages that meets the academic content standards adopted by the State Board of Education and meets the requirements adopted by the State Board of Education and the board of the school district or public charter school. [Formerly 326.725; 1995 c.660 Â§6; 1999 c.200 Â§29; 1999 c.1029 Â§3; 2003 c.303 Â§5]

Â Â Â Â Â  329.050 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.055 [Formerly 326.735; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.060 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.065 Adequate funding required. Nothing in this chapter is intended to be mandated without adequate funding support. Therefore, those features of this chapter which require significant additional funds shall not be implemented statewide until funding is available. [Formerly 326.740]

Â Â Â Â Â  329.070 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.075 Statewide implementation; rules; duties of department; pilot programs; assessments defined. (1) The State Board of Education shall adopt rules, in accordance with ORS 183.750 and ORS chapter 183, as necessary for the statewide implementation of this chapter. The rules shall be prepared in consultation with appropriate representatives from the educational and business and labor communities.

Â Â Â Â Â  (2) The Department of Education shall be responsible for coordinating research, planning and public discussion so that activities necessary to the implementation of this chapter can be achieved. Actions by the department to fulfill this responsibility and to increase student achievement may include, but are not limited to:

Â Â Â Â Â  (a) Updating Common Curriculum Goals to meet rigorous academic content standards;

Â Â Â Â Â  (b) Developing criterion-referenced assessments including performance-based, content-based and other assessment mechanisms to test knowledge and skills;

Â Â Â Â Â  (c) Establishing criteria for Certificates of Initial Mastery and Advanced Mastery;

Â Â Â Â Â  (d) Establishing criteria for early childhood improvement programs;

Â Â Â Â Â  (e) Amending the application process for school improvement grants;

Â Â Â Â Â  (f) Researching and developing public school choice plans;

Â Â Â Â Â  (g) Working with the Education and Workforce Policy Advisor and the Department of Community Colleges and Workforce Development to develop no fewer than six broad career endorsement areas of study; and

Â Â Â Â Â  (h) Establishing criteria for learning options that may include alternative learning centers.

Â Â Â Â Â  (3) The State Board of Education shall create, by rule, a process for school districts to initiate and propose pilot programs. The rules shall include a process for waivers of rules and regulations and a process for approval of the proposed pilot programs.

Â Â Â Â Â  (4) The Department of Education shall make school districts and the public aware of public school choice options available within our current public education framework.

Â Â Â Â Â  (5) The Department of Education shall:

Â Â Â Â Â  (a) Evaluate pilot programs developed pursuant to ORS 329.690 using external evaluators to provide data that specify the educational effectiveness, implementation requirements and costs of the programs and to describe what training, funding and related factors are required to replicate pilot programs that are shown to be effective;

Â Â Â Â Â  (b) Present to the State Board of Education and the appropriate legislative committee an annual evaluation of all pilot programs; and

Â Â Â Â Â  (c) Include funding for the implementation and evaluation of pilot programs in the Department of Education budget.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂCriterion-referenced assessmentÂ means testing of the knowledge or ability of a student with respect to some standard.

Â Â Â Â Â  (b) ÂContent-based assessmentÂ means testing of the understanding of a student of a predetermined body of knowledge.

Â Â Â Â Â  (c) ÂPerformance-based assessmentÂ means testing of the ability of a student to use knowledge and skills to create a complex or multifaceted product or complete a complex task. [Formerly 326.745; 1995 c.660 Â§8; 1997 c.652 Â§21; 1999 c.871 Â§1; 2003 c.303 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 660, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 7. Implementation of extended school year. Prior to implementation of an extended school year, the Department of Education shall study the fiscal, academic, societal and emotional impact of extended school year models being used in Oregon, the United States and other countries. The department shall report the findings of the study to the Legislative Assembly. [1995 c.660 Â§7]

Â Â Â Â Â  329.077 Waiver or extension of timelines; requirements; process; rules. (1) A school district may submit a request to the State Board of Education for a waiver or an extension of any timeline or timelines for program implementation in this chapter or chapter 693, Oregon Laws 1991. The request shall state the reasons the district needs the waiver or cannot meet the statutory timeline or timelines. The request must also include a written plan detailing the steps the district will take to achieve full implementation of the program or programs for which the waiver or extension is requested. The written plan shall be for a period of one to five years and shall include a method to measure the progress toward implementation of the program or programs for which a waiver or an extension is sought. The waiver or extension shall not exceed five school years.

Â Â Â Â Â  (2) Upon receipt of a request for a waiver or an extension, the board shall grant the waiver or extension if it determines that the district has good cause to request a delay in the implementation of the program or programs and determines that the written plan is likely to achieve program implementation within the time requested for the waiver or extension.

Â Â Â Â Â  (3) The board shall establish by rule the process for applying for and obtaining a waiver or an extension of a timeline, including the criteria for the approval of a written plan of implementation and the grounds constituting good cause for granting the delay in implementation of the program. [1995 c.660 Â§30; 2001 c.448 Â§1]

Â Â Â Â Â  Note: 329.077 was added to and made a part of ORS chapter 329 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.080 [Repealed by 1963 c.544 Â§52]

(Assessing Effectiveness)

Â Â Â Â Â  329.085 Assessment required; report to school district; standards. (1) To facilitate the attainment and successful implementation of educational standards under ORS 326.051 (1)(a), 329.025 and 329.035, the State Board of Education or its designee shall assess the effectiveness of each public school district. The findings of the assessment shall be reported to the school district within six months.

Â Â Â Â Â  (2) The board shall establish the standards, including standards of accessibility to educational opportunities, upon which the assessment is based.

Â Â Â Â Â  (3) On a periodic basis, the board shall review existing standards and, after public hearings and consultation with local school officials, shall adopt by rule a revised set of standards. [Formerly 326.755; 1995 c.660 Â§10a; 1997 c.17 Â§1]

Â Â Â Â Â  329.090 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.095 School district self-evaluations; local district improvement plans; departmentÂs technical assistance. (1) The State Board of Education shall require school districts and schools to conduct self-evaluations and update their local district improvement plans on a biennial basis. The self-evaluation process shall involve the public in the setting of local goals. The school districts shall ensure that representatives from the demographic groups of their school population are invited to participate in the development of local district improvement plans to achieve the goals.

Â Â Â Â Â  (2) As part of setting local goals, school districts are encouraged to undertake a communications process that involves parents, students, teachers, school employees and community representatives to explain and discuss the local goals and their relationship to programs under this chapter.

Â Â Â Â Â  (3) At the request of the school district, Department of Education staff shall provide ongoing technical assistance in the development and implementation of the local district improvement plan.

Â Â Â Â Â  (4) The local district improvement plan shall include district efforts to achieve local efficiencies and efforts to make better use of resources. Efficiencies may include, but are not limited to, use of magnet schools, energy programs, public and private partnerships, staffing and other economies.

Â Â Â Â Â  (5) All school districts shall, as part of their local district improvement plan, develop programs and policies to achieve a safe, educational environment.

Â Â Â Â Â  (6) Local district improvement plans shall include the districtÂs and schoolÂs short-term and long-term plans for staff development.

Â Â Â Â Â  (7) Local district and school goals and district and school improvement plans shall be made available to the public.

Â Â Â Â Â  (8) The self-evaluations shall include a review of demographics, student performance, student access to and utilization of educational opportunities and staff characteristics. However, failure to complete the self-evaluation process shall not constitute grounds for withholding of state moneys. [Formerly 326.760; 1995 c.660 Â§11]

Â Â Â Â Â  329.100 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.105 School district and school performance reports; criteria for grading schools; included data. (1) The Superintendent of Public Instruction shall collect data and produce annual school district and school performance reports containing information on student performance, student behavior and school characteristics. The purpose of the performance reports is to provide information to parents and to improve schools through greater parental involvement.

Â Â Â Â Â  (2)(a) In consultation with representatives of parents, teachers, school district boards and school administrators, the State Board of Education shall adopt, by rule, criteria for grading schools. Such criteria shall take into account student performance, improvement in student performance and the participation rate of students on the statewide assessments. The Superintendent of Public Instruction, based on the criteria adopted by the State Board of Education, shall assign a grade to each school for student performance, student behavior and school characteristics and also shall assign an overall grade to the school. The grades shall include classifications for exceptional performance, strong performance, satisfactory performance, low performance and unacceptable performance.

Â Â Â Â Â  (b) The grades received by a school shall be included in the school district and school performance reports.

Â Â Â Â Â  (c) If a school is within the low performance or unacceptable performance classification in any category, the school shall file a school improvement plan with the Superintendent of Public Instruction and with the school district board and the 21st Century Schools Council for the school.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall include in the school performance reports data for the following areas, for each school, that are available to the Department of Education from the most recent school year:

Â Â Â Â Â  (a) Enrollment in English as a second language courses under ORS 336.079;

Â Â Â Â Â  (b) Attendance rates;

Â Â Â Â Â  (c) School safety, such as expulsions involving weapons in the school;

Â Â Â Â Â  (d) Students who met or exceeded standards leading to the Certificate of Initial Mastery;

Â Â Â Â Â  (e) Dropout rates and the number of students who dropped out of school;

Â Â Â Â Â  (f) Parent and community involvement such as volunteer hours;

Â Â Â Â Â  (g) Classes taught by a teacher outside the teacherÂs area of certification; and

Â Â Â Â Â  (h) School staff, identified by category.

Â Â Â Â Â  (4) The Superintendent of Public Instruction shall include in the school district performance reports data for the following areas, for each school district, that are available to the Department of Education from the most recent school year:

Â Â Â Â Â  (a) Resident students who attend a public school in another school district;

Â Â Â Â Â  (b) Facilities used for distance learning;

Â Â Â Â Â  (c) Election results of any bond levy proposed to the electors of the district;

Â Â Â Â Â  (d) Expenditures;

Â Â Â Â Â  (e) Level of support from the education service district;

Â Â Â Â Â  (f) Administrators not assigned to a specific school;

Â Â Â Â Â  (g) School district staff, identified by category; and

Â Â Â Â Â  (h) Students who are eligible for special education.

Â Â Â Â Â  (5) The Superintendent of Public Instruction shall notify the public and the media by January 30 of each year that school district and school performance reports are available at schools and school districts and at the Department of Education website and offices. The superintendent shall also include notice that copies of school and district improvement plans can be obtained from school and school district offices. Each school district shall send a copy of the school district and applicable school performance reports to each parent of a child enrolled in a public school in the school district. [Formerly 326.765; 1995 c.660 Â§12; 1999 c.938 Â§1; 2001 c.959 Â§2]

Â Â Â Â Â  329.110 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.115 Oregon Report Card. (1) Prior to September 30 of each year, the Superintendent of Public Instruction shall issue an Oregon Report Card on the state of the public schools and progress toward achieving the goals contained in ORS 329.025 and 329.035.

Â Â Â Â Â  (2) The purpose of the Oregon Report Card is to monitor trends among school districts and OregonÂs progress toward achieving the goals stated in this chapter. The report on the state of the public schools shall be designed to:

Â Â Â Â Â  (a) Allow educators and local citizens to determine and share successful and unsuccessful school programs;

Â Â Â Â Â  (b) Allow educators to sustain support for reforms demonstrated to be successful;

Â Â Â Â Â  (c) Recognize schools for their progress and achievements; and

Â Â Â Â Â  (d) Facilitate the use of educational resources and innovations in the most effective manner.

Â Â Â Â Â  (3) The report shall contain, but need not be limited to:

Â Â Â Â Â  (a) Demographic information on public school children in this state.

Â Â Â Â Â  (b) Information pertaining to student achievement, including statewide assessment data, graduation rates and dropout rates, including progress toward achieving the education benchmarks established by the Oregon Progress Board, with arrangements by minority groupings where applicable.

Â Â Â Â Â  (c) Information pertaining to special program offerings.

Â Â Â Â Â  (d) Information pertaining to the characteristics of the school and school staff, including assignment of teachers, experience of staff and the proportion of minorities and women represented on the teaching and administrative staff.

Â Â Â Â Â  (e) Budget information, including source and disposition of school district operating funds and salary data.

Â Â Â Â Â  (f) Examples of exemplary programs, proven practices, programs designed to reduce costs or other innovations in education being developed by school districts in this state that show improved student learning.

Â Â Â Â Â  (g) Such other information as the superintendent obtains under ORS 329.105.

Â Â Â Â Â  (4) In the second and subsequent years that the report is issued, the report shall include a comparison between the current and previous data and an analysis of trends in public education. [Formerly 326.770; 1995 c.660 Â§13]

Â Â Â Â Â  329.120 [Repealed by 1963 c.544 Â§52]

(Parental and Community Participation)

Â Â Â Â Â  329.125 Policy on parental and community participation. The Legislative Assembly recognizes that students in public elementary and secondary schools can best reach the levels of performance expected under the provisions of this chapter with parental and community participation in the education process. It is, therefore, recommended but not required that:

Â Â Â Â Â  (1) School districts provide opportunities for parents or guardians to be involved in establishing and implementing educational goals and to participate in decision-making at the school site;

Â Â Â Â Â  (2) Employers recognize the need for parents or guardians and members of the community to participate in the education process not only for their own children but for the educational system;

Â Â Â Â Â  (3) Employers be encouraged to extend appropriate leave to parents or guardians to allow greater participation in that process during school hours;

Â Â Â Â Â  (4) School districts enter into partnerships with business, labor and other groups to provide workplace-based professional development opportunities for their educational staff; and

Â Â Â Â Â  (5) School districts enter into partnerships with recreation groups, faith-based organizations, social service and health care agencies, businesses, child care providers and other groups that support children and families to create community learning centers for students, parents and members of the surrounding community. [Formerly 326.775; 1995 c.660 Â§14; 2001 c.759 Â§2]

Â Â Â Â Â  329.130 [Repealed by 1963 c.544 Â§52]

(Services for Children and Families)

Â Â Â Â Â  329.145 Definitions for ORS 329.150 and 329.155. As used in ORS 329.150 and 329.155:

Â Â Â Â Â  (1) ÂFamiliesÂ means a group of individuals related by blood, marriage or adoption, or individuals whose functional relationships are similar to those found in such associations. The familyÂs purpose is the security, support, nurturance, love, transmission of values and facilitation of each memberÂs growth and development, and is the primary social unit affecting a childÂs well-being.

Â Â Â Â Â  (2) ÂServicesÂ means education and all other programs and services addressing one or more of a childÂs six basic needs as follows: stimulus, nutrition, health, safety, nurturance and shelter.

Â Â Â Â Â  (3) ÂYoung childrenÂ means children zero through eight years of age. [Formerly 326.785]

Â Â Â Â Â  329.150 Services for children and families at school site; policy. A school district may provide services for children and families at the school site, which may include a community learning center. If the district chooses to provide services, the design of educational and other services to children and their families shall be the responsibility of the school district. School districts may coordinate services with programs provided through the local commissions on children and families to provide services to families. To ensure that all educational and other services for young children and their families offer the maximum opportunity possible for the personal success of the child and family members, it is the policy of this state that the following principles for serving children should be observed to the maximum extent possible in all of its educational and other programs serving young children and their families, including those programs delivered at community learning centers:

Â Â Â Â Â  (1) Services for young children and their families should be located as close to the child and the familyÂs community as possible, encouraging community support and ownership of such services;

Â Â Â Â Â  (2) Services for young children and their families should reflect the importance of integration and diversity to the maximum extent possible in regard to characteristics such as race, economics, gender, creed, capability and cultural differences;

Â Â Â Â Â  (3) Services should be designed to support and strengthen the welfare of the child and the family and be planned in consideration of the individual familyÂs values;

Â Â Â Â Â  (4) Services should be designed to ensure continuity of care among care givers in a given day and among service plans from year to year;

Â Â Â Â Â  (5) Service systems should address the most urgent needs in a timely manner including health, intervention and support services; and

Â Â Â Â Â  (6) Service providers and sources of support should be coordinated and collaborative, to reflect the knowledge that no single system can serve all of the needs of the child and family. [Formerly 326.790; 1995 c.660 Â§15; 2001 c.759 Â§3]

Â Â Â Â Â  329.153 Policy on prevention and cost-effective programs and strategies. (1) It is the policy of the Legislative Assembly that programs and strategies that can substantiate a claim to prevention and cost-effectiveness be of high priority.

Â Â Â Â Â  (2) The Legislative Assembly finds that dollars invested in quality programs, such as the Head Start program after which the Oregon prekindergarten is modeled, return the costs thereof several times over in costs saved in the areas of remedial education, corrections and human services. [Formerly 336.005]

Â Â Â Â Â  Note: 329.153 was added to and made a part of ORS chapter 329 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.155 Standards for education programs and programs providing services for children and families; interagency coordination. (1) State agencies that administer education programs and other programs that provide services for children and families shall:

Â Â Â Â Â  (a) Evaluate the effectiveness of the program as related to the principles stated in ORS 329.025 and 417.305 in the earliest stages of the budget process, including components within programs as appropriate;

Â Â Â Â Â  (b) Articulate ways in which the program is an effective component of agency and state priorities, goals and strategies, such as those developed by the Oregon Progress Board, or to relevant research and professional standards;

Â Â Â Â Â  (c) Establish plans, interagency partnerships, implementation practices and interactions with local coordinated comprehensive plans;

Â Â Â Â Â  (d) Utilize the information generated by applicable state advisory groups and by the local planning process administered by the State Commission on Children and Families in the program assessment of needs and decisions as to service delivery in a given community; and

Â Â Â Â Â  (e) Identify barriers to improving program capability to serve the needs of young children and related recommendations, if any.

Â Â Â Â Â  (2) The processes listed in subsection (1) of this section are for the purpose of generating interagency coordination so as to serve to the greatest extent possible young children and their families in a comprehensive and developmentally appropriate fashion. The information generated by these processes shall be considered as a contribution to subsequent budget decisions by state and local agencies, the Oregon Department of Administrative Services and Legislative Assembly, and as a contribution to the planning and coordination tasks of the State Commission on Children and Families. [Formerly 326.795; 1999 c.59 Â§80; 1999 c.1053 Â§26]

(Community Learning Centers)

Â Â Â Â Â  329.156 Creation; requirements; technical assistance. (1) The Department of Education, the Department of Human Services and the State Commission on Children and Families shall support the development and implementation of a network of community learning centers across the state.

Â Â Â Â Â  (2) Within available funding, the state commission, in conjunction with local commissions on children and families or other organizations that provide training and technical assistance to schools or community programs, shall provide training and technical assistance to promote the development and implementation of community learning centers. To the extent possible, the state commission shall use voluntary organizations to provide the training and technical assistance.

Â Â Â Â Â  (3) If a community learning center is created by a school district, the school district shall coordinate with the local commission on children and families to ensure that the community learning center is referenced in the local coordinated comprehensive plan, implemented pursuant to ORS 417.775.

Â Â Â Â Â  (4) Community learning centers created pursuant to this section shall:

Â Â Â Â Â  (a) Be located in or near a school or a cluster of schools;

Â Â Â Â Â  (b) Involve parents in the care and education of their children;

Â Â Â Â Â  (c) Involve the local community in developing and overseeing community learning center programs;

Â Â Â Â Â  (d) Incorporate the principles of family support services described in ORS 329.150 and 417.342;

Â Â Â Â Â  (e) In partnership with the local school district board, create or designate an advisory committee to offer guidance on program development and implementation, with membership that is representative of the diversity of community interests, including representatives of businesses, schools, faith-based organizations, social service and health care agencies, cultural groups, recreation groups, municipal governments, community colleges, libraries, child care providers, parents and youths;

Â Â Â Â Â  (f) Conduct an assessment of strengths, needs and assets within the community to be served by the community learning center that identifies services being delivered in the community, defines and clarifies services that are missing or overlapping and builds on any existing community assessments; and

Â Â Â Â Â  (g) Coordinate the community assessment with the local commission on children and families.

Â Â Â Â Â  (5) The Department of Human Services and the Department of Education shall provide technical assistance to community learning centers to develop policies ensuring that confidential information is disclosed only in accordance with state and federal laws. [2001 c.759 Â§5; 2005 c.503 Â§16]

Â Â Â Â Â  Note: 329.156 to 329.159 were added to and made a part of ORS chapter 329 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.157 Identification and coordination of existing resources. (1) Community learning centers shall promote identification and coordination of existing resources including, but not limited to, the following services and activities:

Â Â Â Â Â  (a) Before-school and after-school enrichment activities linked with the school curriculum;

Â Â Â Â Â  (b) Youth development and service learning activities;

Â Â Â Â Â  (c) Child care programs;

Â Â Â Â Â  (d) Mentoring and tutoring programs;

Â Â Â Â Â  (e) Parent literacy and adult education programs;

Â Â Â Â Â  (f) Prenatal and early childhood support programs;

Â Â Â Â Â  (g) Parent education and support groups;

Â Â Â Â Â  (h) Cultural activities and English as a second language programs;

Â Â Â Â Â  (i) School-to-work and workforce development programs;

Â Â Â Â Â  (j) Intergenerational activities connecting senior citizens with children;

Â Â Â Â Â  (k) Referrals for health care and other social and educational services;

Â Â Â Â Â  (L) Primary health care services, including immunizations, sports physicals and well-child checkups; and

Â Â Â Â Â  (m) Counseling services.

Â Â Â Â Â  (2) School districts that create community learning centers shall encourage existing family resource centers to become involved in the development and implementation of the community learning centers. An existing family resource center developed under ORS 417.725 may be designated as a community learning center if the family resource center meets the standards specified in this section and ORS 329.156.

Â Â Â Â Â  (3) Community learning centers shall follow best practice standards to ensure their effectiveness. [2001 c.759 Â§6]

Â Â Â Â Â  Note: See note under 329.156.

Â Â Â Â Â  329.159 Evaluation; reporting. (1) Within available funding, the Department of Education shall, in conjunction with the Department of Human Services, the State Commission on Children and Families, representatives of local commissions on children and families, and the Juvenile Crime Prevention Advisory Committee, explore the feasibility of conducting a statewide evaluation of the effectiveness of community learning centers. The evaluation may consider the following outcomes:

Â Â Â Â Â  (a) Student attendance;

Â Â Â Â Â  (b) Test scores;

Â Â Â Â Â  (c) Parent involvement;

Â Â Â Â Â  (d) Family mobility;

Â Â Â Â Â  (e) Disciplinary referrals; and

Â Â Â Â Â  (f) Referrals to the juvenile justice system.

Â Â Â Â Â  (2) The Department of Education, in consultation with the Department of Human Services, the State Commission on Children and Families, representatives of local commissions on children and families, and the Juvenile Crime Prevention Advisory Committee, shall create a form for reporting and monitoring information collected by community learning centers. The form shall be designed to collect the following data:

Â Â Â Â Â  (a) Unduplicated number of children and unduplicated number of adults served in community learning center programs;

Â Â Â Â Â  (b) Number of requests for information and other referrals;

Â Â Â Â Â  (c) Level of parent or customer satisfaction;

Â Â Â Â Â  (d) Increases in or reductions of collaboration among agencies and departments;

Â Â Â Â Â  (e) Increases in or reductions of the use of public facilities for community and family programs; and

Â Â Â Â Â  (f) Outcomes listed in subsection (1) of this section. [2001 c.759 Â§7]

Â Â Â Â Â  Note: See note under 329.156.

(Early Childhood Education)

Â Â Â Â Â  329.160 Policy on early childhood and parenting education; funding goals. It is the policy of this state to implement programs for early childhood education, for parenting education including instruction about prenatal care, for child-parent centers and for extended Oregon prekindergarten programs. By 1999, funding for programs shall be available for 50 percent of children eligible for Oregon prekindergarten programs, and, by 2004, full funding for programs shall be available for all eligible children. The Oregon prekindergarten program shall continue to be operated in coordination with the federal Head Start program in order to avoid duplication of services and so as to ensure maximum use of resources. The state shall continue funding Oregon prekindergarten programs with a goal to have full funding for all eligible children. [Formerly 326.810; 1995 c.660 Â§17]

Â Â Â Â Â  329.165 Development of long-range plan for serving children and families. (1) In consultation with the advisory committee for the Oregon prekindergarten program, the Department of Education and the Department of Community Colleges and Workforce Development shall develop a long-range plan for serving eligible children and their families and shall report to each regular session of the Legislative Assembly on the funds necessary to implement the long-range plan, including but not limited to regular programming costs, salary enhancements and program improvement grants. The department shall determine the rate of increase in funding for programs necessary each biennium to provide service to all children eligible for the prekindergarten program by 2004.

Â Â Â Â Â  (2) The Department of Education and the Department of Community Colleges and Workforce Development shall include in their budget requests to the Governor funds sufficient to implement each two-year phase of the long-range plan.

Â Â Â Â Â  (3) Each biennial report shall include but not be limited to estimates of the number of eligible children and families to be served, projected cost of programs and evaluation of the programs. [Formerly 326.813; 1995 c.660 Â§18]

Â Â Â Â Â  329.170 Definitions for ORS 329.170 to 329.200. (1) As used in ORS 329.170 to 329.200:

Â Â Â Â Â  (a) ÂAdvisory committeeÂ means the advisory committee established specifically for the Oregon prekindergarten program established by ORS 329.170 to 329.200.

Â Â Â Â Â  (b) ÂOregon prekindergartensÂ means programs that are recognized by the department as meeting the minimum program rules to be adopted by the State Board of Education and that provide comprehensive health, education and social services in order to maximize the potential of children three and four years of age.

Â Â Â Â Â  (c) ÂOregon prekindergarten programÂ means the statewide administrative activities carried on within the Department of Education to allocate, award and monitor state funds appropriated to create or assist local Oregon prekindergartens.

Â Â Â Â Â  (2) For purposes of ORS 329.175, Âeligible childÂ means an at-risk child who is not a participant in a federal, state or local program providing like comprehensive services and may include children who are eligible under rules adopted by the State Board of Education. As used in this subsection, Âat-risk childÂ means a child at least three years of age and not eligible for kindergarten whose family circumstances would qualify that child for eligibility under the federal Head Start program. [Formerly 326.600; 2001 c.831 Â§15; 2005 c.209 Â§10]

Â Â Â Â Â  329.175 Department to administer prekindergarten program; grants; eligibility; coordination with other programs. (1) The Department of Education shall administer the Oregon prekindergarten program to assist eligible children with comprehensive services including educational, social, health and nutritional development to enhance their chances for success in school and life. Eligible children, upon request of parent or guardian, shall be admitted to approved Oregon prekindergartens to the extent that the Legislative Assembly provides funds.

Â Â Â Â Â  (2) Nonsectarian organizations including school districts and Head Start grantees are eligible to compete for funds to establish an Oregon prekindergarten. Grant recipients shall serve children eligible according to federal Head Start guidelines and other children who meet criteria of eligibility adopted by rule by the State Board of Education. However, not more than 20 percent of the total enrollment shall consist of children who do not meet Head Start guidelines. School districts may contract with other governmental or nongovernmental nonsectarian organizations to conduct a portion of the program. Funds appropriated for the program shall be used to establish and maintain new or expanded Oregon prekindergartens and shall not be used to supplant federally supported Head Start programs. Oregon prekindergartens also may accept gifts, grants and other funds for the purposes of this section.

Â Â Â Â Â  (3) Applicants shall identify how they will serve the target population and provide all components as specified in the federal Head Start performance standards and guidelines, including staff qualifications and training, facilities and equipment, transportation and fiscal management.

Â Â Â Â Â  (4) Oregon prekindergartens shall coordinate with each other and with federal Head Start programs to ensure efficient delivery of services and prevent overlap. Oregon prekindergartens shall also work with local organizations such as local education associations serving young children and make the maximum use of local resources.

Â Â Â Â Â  (5) Oregon prekindergartens shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law. [Formerly 326.605; 2001 c.831 Â§16]

Â Â Â Â Â  329.180 [Formerly 326.610; repealed by 2001 c.831 Â§30]

Â Â Â Â Â  329.183 Prekindergarten Program Trust Fund. (1) The Prekindergarten Program Trust Fund is established as a fund in the State Treasury, separate and distinct from the General Fund. Interest earned by the trust fund shall be credited to the trust fund. The primary purpose of the trust fund is to assist eligible children with comprehensive services including educational, social, health and nutritional development to enhance their chances for success in school and life. For this purpose, the trust fund is continuously appropriated for and shall be expended only for the Oregon prekindergarten program described in ORS 329.170 to 329.200.

Â Â Â Â Â  (2) The State Board of Education may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. Except as provided in ORS 329.185, the acceptance of federal grants for purposes of ORS 329.170 to 329.200 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

Â Â Â Â Â  (3) The trust fund may be listed, if otherwise qualified, on the Oregon income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the State Board of Education. [1995 c.636 Â§4; 2001 c.831 Â§17]

Â Â Â Â Â  329.185 Expansion of Oregon prekindergarten program. When the federal Head Start program provides funding for programs for eligible children at or greater than the 1990-1991 per child level, eligibility for the state funded Oregon prekindergarten program shall be expanded to include programs for children whose family income exceeds the federal Head Start limits or who are in an underserved or unserved age category. After determining the increase in income limits or age level that would make children most in need of state programs eligible for them, the State Board of Education may direct expenditure of any unexpended or unobligated funds appropriated for the biennium for eligible children to be expended for the additional children considered to be most in need. In the following biennium, the State Board of Education shall include the cost of any added program for the children most in need in its biennial budget. [Formerly 326.815; 1995 c.660 Â§19; 2001 c.831 Â§18]

Â Â Â Â Â  Note: 329.185 was added to and made a part of ORS chapter 329 by legislative action but was not added to 329.170 to 329.200. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.190 Advisory committee. The Department of Education and the Department of Community Colleges and Workforce Development shall establish an advisory committee composed of interested parents and representatives from the State Commission on Children and Families, health care profession, early childhood education and development staff preparation programs, Oregon Head Start Association, school districts, community colleges, Early Intervention Council, child care and other organizations as considered necessary by the Department of Education and the Department of Community Colleges and Workforce Development to assist with the establishment of the Oregon prekindergarten program. [Formerly 326.615; 1999 c.39 Â§5; 2001 c.831 Â§19]

Â Â Â Â Â  329.195 Rules; grant applications. (1) The State Board of Education shall adopt rules for the establishment of the Oregon prekindergarten program. Rules specifically shall require the Oregon prekindergarten program to provide for parental involvement and performance standards at a level no less than that provided under the federal Head Start program guidelines. Federal Head Start program guidelines shall be considered as guidelines for the Oregon prekindergarten program.

Â Â Â Â Â  (2) In developing rules for the Oregon prekindergarten program, the board shall consult with the advisory committee and shall consider such factors as coordination with existing programs, the preparation necessary for instructors, qualifications of instructors, training of staff, adequate space and equipment and special transportation needs.

Â Â Â Â Â  (3) The Department of Education and the Department of Community Colleges and Workforce Development shall review applications for the Oregon prekindergarten program received and designate those programs as eligible to commence operation by July 1 of each year. When approving grant applications, to the extent practicable, the State Board of Education shall distribute funds regionally based on percentages of unmet needs as identified in the voluntary local early childhood system plans that are part of the local coordinated comprehensive plans developed under ORS 417.775 for the county or region. [Formerly 326.620; 2001 c.831 Â§20]

Â Â Â Â Â  329.200 Report on program by state superintendent; department to assess program effectiveness. (1) The Superintendent of Public Instruction shall report to the Legislative Assembly on the merits of continuing and expanding the Oregon prekindergarten program or instituting other means of providing early childhood development assistance.

Â Â Â Â Â  (2) The superintendentÂs report shall include specific recommendations on at least the following issues:

Â Â Â Â Â  (a) The relationship of the state-funded Oregon prekindergarten program with the common school system;

Â Â Â Â Â  (b) The types of children and their needs that the program should serve;

Â Â Â Â Â  (c) The appropriate level of state support for implementing the program for all eligible children, including related projects to prepare instructors and provide facilities, equipment and transportation;

Â Â Â Â Â  (d) The state administrative structure necessary to implement the program; and

Â Â Â Â Â  (e) Licensing or endorsement of early childhood teachers.

Â Â Â Â Â  (3) The Department of Education, in consultation with the Department of Community Colleges and Workforce Development, shall examine, monitor and assess the effectiveness of the Oregon prekindergarten program. The superintendent shall make biennial reports to the Legislative Assembly on the effectiveness of the program. [Formerly 326.625; 2001 c.831 Â§21; 2005 c.209 Â§11]

Â Â Â Â Â  329.210 [Repealed by 1953 c.306 Â§18]

(Early Childhood Improvement Program)

Â Â Â Â Â  329.215 Definitions for ORS 329.215 to 329.235. As used in ORS 329.215 to 329.235:

Â Â Â Â Â  (1) ÂApproved programÂ means an early childhood education program approved by the Department of Education.

Â Â Â Â Â  (2) ÂAt-risk childrenÂ means children who may have difficulty achieving in school and who meet criteria established by the State Board of Education by rule.

Â Â Â Â Â  (3) ÂEarly childhood educationÂ means educational programs that conform to the standards adopted by the State Board of Education by rule and that are designed for the education and training of children who are at least three years of age but have not passed their ninth birthday, and includes all special educational programs established and operated under this chapter.

Â Â Â Â Â  (4) ÂEarly Childhood Improvement ProgramÂ means those programs meeting the criteria included in ORS 329.237 and complying with rules adopted by the State Board of Education.

Â Â Â Â Â  (5) ÂExtended day servicesÂ means programs that serve young children and operate during hours beyond regular school time. [Formerly 343.415]

Â Â Â Â Â  329.220 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.225 Operating guides for programs; approval of programs; program requirements. (1) The Department of Education shall prepare operating guides for early childhood education programs applicable to programs under ORS 329.215 to 329.235 that are consistent with requirements imposed by the State Board of Education by rule for kindergarten through grade three.

Â Â Â Â Â  (2) The Department of Education shall review applications for approval of early childhood education programs and may approve those prekindergarten programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of program.

Â Â Â Â Â  (b) The number of children who will be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the program in the applying district.

Â Â Â Â Â  (3) Providers of early childhood education programs shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law. [Formerly 343.425; 2001 c.831 Â§22]

Â Â Â Â Â  329.228 Early Childhood Education Trust Fund. (1) The Early Childhood Education Trust Fund is established as a fund in the State Treasury, separate and distinct from the General Fund. Interest earned by the trust fund shall be credited to the trust fund. The primary purpose of the trust fund is to assist public school districts in providing programs designed to improve educational services for children enrolled in kindergarten through grade three. For this purpose, the trust fund is continuously appropriated to the Department of Education for programs described in ORS 329.215 to 329.235.

Â Â Â Â Â  (2) The State Board of Education may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. The acceptance of federal grants for purposes of ORS 329.215 to 329.235 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

Â Â Â Â Â  (3) The trust fund may be listed, if otherwise qualified, on the Oregon income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the State Board of Education. [1995 c.636 Â§2; 2005 c.209 Â§12]

Â Â Â Â Â  329.230 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.235 Provision of early childhood education. Subject to the approval of the Superintendent of Public Instruction:

Â Â Â Â Â  (1) The district school board of any school district in which there are resident children who are three years of age or older but who have not attained compulsory attendance age and who are not enrolled in a kindergarten of the district may:

Â Â Â Â Â  (a) Provide early childhood education for such children as part of the districtÂs educational program; or

Â Â Â Â Â  (b) When the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for instruction of such children in a school district operating an approved early childhood education program, subject to such reimbursement as the districts may agree.

Â Â Â Â Â  (2) An education service district may operate an approved early childhood education program in the same manner as programs are provided under ORS 334.175 or 334.185. [Formerly 343.435]

Â Â Â Â Â  329.237 Administration; program design; components. (1) The Department of Education shall administer the Early Childhood Improvement Program to assist public school districts in providing programs designed to improve educational services for children enrolled in kindergarten through grade three. Programs shall be based on research and proven successful practices.

Â Â Â Â Â  (2) The programs shall include the following planned components:

Â Â Â Â Â  (a) Targeted services for Âat-riskÂ children that may be in cooperation with local commissions on children and families to provide services to families, which may include but are not limited to remedial and alternative academic programs, child care, parent participation and child development services.

Â Â Â Â Â  (b) Efforts to improve the kindergarten through third grade curriculum and educational practices so that they:

Â Â Â Â Â  (A) Are consistent with research findings on how children learn;

Â Â Â Â Â  (B) Are sensitive to individual differences such as cultural background and learning styles; and

Â Â Â Â Â  (C) Encourage parent participation. Such efforts may include but are not limited to adapting curricula and training administrators and other staff in early childhood education and child development.

Â Â Â Â Â  (c) Comprehensive education, health care and social services for children to be provided through interagency agreements among school districts, health care and social service providers.

Â Â Â Â Â  (d) Evaluation of programs by goals set by the district for the program.

Â Â Â Â Â  (e) Planned transition from prekindergarten programs to kindergarten through grade three.

Â Â Â Â Â  (3) In addition to the components listed in subsection (2) of this section, Early Childhood Improvement Programs may include but are not limited to the following components:

Â Â Â Â Â  (a) Extended day services for school-age children who need care or enrichment opportunities; and

Â Â Â Â Â  (b) Programs designed to improve the adult to child ratios in kindergarten through grade three.

Â Â Â Â Â  (4) The district application shall include:

Â Â Â Â Â  (a) Plans developed by 21st Century Schools Councils at the school building level as described in ORS 329.704; and

Â Â Â Â Â  (b) Demonstrated consistency with the local assessments and local coordinated comprehensive plans resulting from ORS 417.705 to 417.801.

Â Â Â Â Â  (5) Funds shall be available to districts with approved applications on a per child basis for the districtÂs children enrolled in kindergarten through grade three. Funds not allocated shall be prorated to the districts with approved applications not later than the end of the fiscal year for which the allocation is made.

Â Â Â Â Â  (6) If the district plan proposes use of innovative instructional materials, the State Board of Education, pursuant to ORS 337.050, may waive the use of such instructional materials as might otherwise have been required. [Formerly 336.435; 1995 c.660 Â§20; 1999 c.59 Â§81; 1999 c.1053 Â§27]

Â Â Â Â Â  329.240 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.245 Rules; applications. (1) The State Board of Education shall adopt rules for the establishment of the Early Childhood Improvement Program. Rules shall require school districts to include in their applications cooperative efforts with other programs for young children.

Â Â Â Â Â  (2) The Department of Education shall review and approve applications by July 1 of each year. [Formerly 336.437]

Â Â Â Â Â  329.250 [Repealed by 1953 c.306 Â§18]

(Child Development and Student-Parent Programs)

Â Â Â Â Â  329.255 Child development specialists; services provided. (1) The district school board of every school district operating any elementary schools may make the services of a child development specialist available to the pupils enrolled in the elementary schools and their families.

Â Â Â Â Â  (2) A child development specialist shall provide primary prevention services directly or in cooperation with others in settings in addition to the school setting:

Â Â Â Â Â  (a) To pupils enrolled in the elementary school, with priority given at the primary level, including kindergarten, to assist them in developing positive attitudes toward themselves and others in relation to life career roles and to ensure that appropriate assessment and screening procedures that recognize academic and individual differences are provided for the early identification of talents and strengths on which to base a positive learning experience for each child.

Â Â Â Â Â  (b) To the professional staff of the elementary school to assist them in early identification of pupils enrolled therein with learning or developmental problems.

Â Â Â Â Â  (c) To parents of pupils enrolled in elementary schools to assist them in understanding their childrenÂs unique aptitudes and needs and to aid in relating home, school and neighborhood experiences.

Â Â Â Â Â  (d) To refer pupils enrolled in the elementary school and their families to appropriate state or local agencies for additional assistance as needed.

Â Â Â Â Â  (e) To coordinate resources available through the community and the school.

Â Â Â Â Â  (3) The district school board of every school district operating any elementary schools may make the services of a child development specialist, as described in subsection (2) of this section available to children four years of age or younger and their families residing in its district. If such children need assessment, the child development specialist shall ensure that appropriate assessment and screening procedures that recognize academic and individual differences are provided for early identification of barriers or needs that prevent successful transition to early education programs.

Â Â Â Â Â  (4) School districts may provide the services authorized or required under this section by contract with qualified state or local programs. [Formerly 343.125; 1995 c.660 Â§21; 1999 c.871 Â§Â§2,3]

Â Â Â Â Â  329.260 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.265 State reimbursement for costs. (1) Following the close of each fiscal quarter for which reimbursement is claimed, any district making the services of a child development specialist available pursuant to ORS 329.255 in a state approved program shall file a verified claim with the Superintendent of Public Instruction for the reimbursement as designated in the notice of allotment for the costs incurred by the district in providing the services of the child development specialist.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction approves the application for reimbursement, the superintendent shall cause the district to be reimbursed in the amount claimed in accordance with the state approved program provided in subsection (1) of this section. In no case shall the state reimbursement from funds available for the child development specialist program exceed 75 percent of the approved annual cost of the program nor shall the stateÂs expenditure exceed the amount appropriated by the Legislative Assembly for this purpose. [Formerly 343.135]

Â Â Â Â Â  329.275 State board guidelines; qualifications for child development specialists. (1) The State Board of Education by rule shall establish guidelines for implementation of ORS 329.255 and 329.265, including but not limited to qualifications for child development specialists and procedures for community coordination of efforts. Such qualifications and procedures shall not be limited to traditional treatment oriented disciplines or the various disciplines requiring certification.

Â Â Â Â Â  (2) Exceptions to the qualifications established by the state board may be made if the state board determines after a hearing that an individual is capable of performing the required functions. [Formerly 343.145; 1999 c.871 Â§Â§4,5]

Â Â Â Â Â  329.280 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.290 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.300 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.310 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.320 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.330 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.350 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.360 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.385 Child development programs; student-parent programs; grants. (1) The Department of Education shall prepare operating guides for child development programs and for student-parent programs applicable to programs under this section that are consistent with requirements imposed by the State Board of Education.

Â Â Â Â Â  (2) The Department of Education shall review applications for approval of child development programs and student-parent programs and may approve up to 20 child development and up to 20 student-parent programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of programs.

Â Â Â Â Â  (b) The number of students and children who are to be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the programs in the applying district.

Â Â Â Â Â  (3) In approving applications for child development programs, the department shall require that the school district use the contributions described in ORS 315.234 (2003 or earlier edition) for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate not more than 30 full-time equivalent spaces for children, distributed according to needs of the community.

Â Â Â Â Â  (4) In approving applications for student-parent programs, the department shall require that the school district use the contributions described in ORS 315.234 (2003 or earlier edition) for appropriate education for student-parents leading to graduation and in the formulation and development of appropriate on-site child care facilities. Each facility must be able to accommodate not more than 30 full-time equivalent spaces for children, distributed according to the needs of the student-parents.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂChild development programÂ means an educational program that conforms to standards adopted by the State Board of Education and that consists of an education component and a child care component.

Â Â Â Â Â  (b) ÂStudent-parent programÂ means an educational program that conforms to standards adopted by the State Board of Education and that consists of education for the student-parent and child care for the student-parentÂs child. [Formerly 336.850; 1995 c.278 Â§38; 2005 c.94 Â§113]

Â Â Â Â Â  329.390 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.395 Definitions for ORS 329.395 to 329.425. As used in ORS 329.395 to 329.425:

Â Â Â Â Â  (1) ÂChild development programÂ means an educational program funded by ORS 329.395 to 329.425 that conforms to standards adopted by the State Board of Education and that consists of an education component and a child care component.

Â Â Â Â Â  (2) ÂTeenage parent programÂ means an educational program funded by ORS 329.395 to 329.425 that conforms to standards adopted by the State Board of Education and that consists of education for the student-parent and child care for the student-parentÂs child. [Formerly 336.870; 1995 c.278 Â§39]

Â Â Â Â Â  329.400 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.405 Study of existing program. The Department of Education shall study the child development program and the teenage parent program at Churchill High School in Eugene and other programs that provide services of a similar nature to determine how these programs could be replicated in other high schools. [Formerly 336.875]

Â Â Â Â Â  329.415 Operating guides and grant procedures for ORS 329.395 to 329.425. (1) The Department of Education shall prepare operating guides for child development programs and for teenage parent programs applicable to programs under ORS 329.395 to 329.425 that are consistent with requirements imposed by the State Board of Education.

Â Â Â Â Â  (2) The Department of Education shall review applications for approval of child development programs and teenage parent programs and may approve those programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of programs.

Â Â Â Â Â  (b) The number of students and children who are to be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the programs in the applying district.

Â Â Â Â Â  (3) In approving applications for child development programs, the department shall require that the school district use its grant for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to needs of the community.

Â Â Â Â Â  (4) In approving applications for teenage parent programs, the department shall require that the school district use the grant in connection with appropriate education for teenage parents leading to graduation and in the formulation and development of appropriate on-site child care centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to the needs of the teenage student-parents.

Â Â Â Â Â  (5) Results of the study required by ORS 329.405 shall be used as a basis for school district planning. [Formerly 336.880]

Â Â Â Â Â  329.420 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.425 Grants under ORS 329.395 to 329.425. (1) An approved school district child development program shall be entitled to receive a grant not to exceed $50,000.

Â Â Â Â Â  (2) An approved school district teenage parent program shall be entitled to receive a grant not to exceed $25,000.

Â Â Â Â Â  (3) A district may receive grants under both subsections (1) and (2) of this section but no district is entitled to receive more than $75,000 for the grant period. [Formerly 336.885]

Â Â Â Â Â  329.430 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.440 [Repealed by 1953 c.306 Â§18]

(Diplomas; Certificates of Mastery)

Â Â Â Â Â  329.445 Recognition of needs of middle educational levels. The Department of Education shall review district improvement plans to ensure that the school restructuring efforts framed in this chapter address the unique learning and developmental needs of the middle educational levels between the early childhood education and Certificate of Initial Mastery levels detailed in this chapter. [Formerly 326.730; 1995 c.660 Â§22]

Â Â Â Â Â  329.447 Diploma; certificates; career endorsements; subject area endorsements. (1) School districts shall continue to issue diplomas to students as evidence that students have completed their public school education. At or before grade 12, a diploma shall be conferred upon all students completing the requirements established by the State Board of Education and the school districts. In addition to the diploma, school districts shall make the following available:

Â Â Â Â Â  (a) A certificate, to be conferred upon students who with additional services and accommodations do not meet the standards for the Certificate of Initial Mastery.

Â Â Â Â Â  (b) Certificate of Initial Mastery, to be conferred upon all students meeting state and local standards and requirements for the Certificate of Initial Mastery in particular subjects pursuant to ORS 329.465.

Â Â Â Â Â  (c) Certificate of Advanced Mastery, to be conferred upon all students meeting state and local standards and requirements for the Certificate of Advanced Mastery in one of the areas pursuant to ORS 329.475.

Â Â Â Â Â  (d) Career endorsements, which are focus areas that identify a high quality career related course of study which informs students about future choices and simultaneously prepares them for further education, lifelong learning and employment.

Â Â Â Â Â  (2) In addition to the diploma, certificates and career endorsements required by subsection (1) of this section, school districts may offer Certificate of Initial Mastery subject area endorsements, to be conferred upon all students meeting state and local standards and requirements for a subject area endorsement pursuant to ORS 329.465. [1995 c.660 Â§25; 2003 c.303 Â§7]

Â Â Â Â Â  329.450 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.451 Requirements for diploma. (1) In order to receive a high school diploma from a school district, a student must meet the requirements established by the State Board of Education and, while in grades 9 through 12, must complete:

Â Â Â Â Â  (a) At least 24 credit hours, as defined by rule of the board;

Â Â Â Â Â  (b) Three years of mathematics; and

Â Â Â Â Â  (c) Four years of English.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a school district may award a diploma to a student who does not meet the requirements of subsection (1)(b) or (c) of this section if the student:

Â Â Â Â Â  (a) Has met or exceeded the academic content standards for mathematics or English established by the board; or

Â Â Â Â Â  (b) Displays proficiency in mathematics or English at a level established by the board. [2005 c.827 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 827, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The requirements of section 1 of this 2005 Act [329.451] apply to students who receive a high school diploma from a school district on or after July 1, 2009. [2005 c.827 Â§3]

Â Â Â Â Â  Note: 329.451 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.455 [Formerly 335.125; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.460 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.465 Certificate of Initial Mastery; subject area endorsements. (1) The State Board of Education shall adopt academic content standards and requirements for the Certificate of Initial Mastery and for Certificate of Initial Mastery subject area endorsements.

Â Â Â Â Â  (2) The State Board of Education shall prescribe the academic content standards, pursuant to ORS 329.025 and 329.035, that a student must meet in order to obtain the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement. The Certificate of Initial Mastery and the Certificate of Initial Mastery subject area endorsements shall be based on a series of performance-based assessments and content assessments benchmarked to mastery levels. The assessment methods shall include work samples and tests. The state board shall establish a certificate for students who, with additional services and accommodations, do not meet the standards for the Certificate of Initial Mastery. Students shall be allowed to collect credentials over a period of years, culminating in a project or exhibition that demonstrates attainment of the required knowledge and skills that have been measured by a variety of valid assessment methods.

Â Â Â Â Â  (3) Requirements for the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement shall:

Â Â Â Â Â  (a) Ensure that students have the necessary knowledge and demonstrate the skills to read, write, problem solve, reason and communicate;

Â Â Â Â Â  (b) Ensure that students have the opportunity to demonstrate the ability to learn, think, retrieve information and use technology;

Â Â Â Â Â  (c) Ensure that students have the opportunity to demonstrate that they can work effectively as individuals and as an individual in group settings; and

Â Â Â Â Â  (d) Ensure that student assessment is based on academic content standards.

Â Â Â Â Â  (4)(a) The state board shall establish the minimum number of work samples that a student must complete in each subject to receive the Certificate of Initial Mastery or to receive a Certificate of Initial Mastery subject area endorsement.

Â Â Â Â Â  (b) If a school district receives the approval of the Department of Education, the school district may require a student, as part of the requirements for the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement, to complete a greater number of work samples for a particular subject than the minimum number established by the state board.

Â Â Â Â Â  (5) The state board shall adopt requirements for the Certificate of Initial Mastery in mathematics, science and English. Each school district shall implement the Certificate of Initial Mastery in mathematics, science and English.

Â Â Â Â Â  (6) In addition, the state board shall adopt requirements for Certificate of Initial Mastery subject area endorsements in history, geography, economics, civics, physical education, health, the arts and second languages. A school district may offer to the students of the school district a Certificate of Initial Mastery subject area endorsement in any of the following:

Â Â Â Â Â  (a) History, geography, economics and civics.

Â Â Â Â Â  (b) Physical education.

Â Â Â Â Â  (c) Health.

Â Â Â Â Â  (d) The arts.

Â Â Â Â Â  (e) Second languages.

Â Â Â Â Â  (7) A student may receive a Certificate of Initial Mastery subject area endorsement only if the student has received the Certificate of Initial Mastery.

Â Â Â Â Â  (8) The state board or a school district may not make the creation of a student portfolio a requirement for the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement.

Â Â Â Â Â  (9) The provisions of this section may be applied individually as appropriate to students enrolled in special education programs under ORS chapter 343.

Â Â Â Â Â  (10) The Department of Education shall develop procedures to accommodate out-of-state students, students taught by a parent, legal guardian or private teacher as described in ORS 339.030, private school students transferring into public schools and migrant children from other states and countries.

Â Â Â Â Â  (11) Nothing in this section is intended to apply the Certificates of Mastery programs or standards to private school students or students taught by a parent, legal guardian or private teacher as described in ORS 339.030. [Formerly 335.140; 1995 c.660 Â§23; 1999 c.717 Â§3; 1999 c.1029 Â§4; 2003 c.303 Â§8]

Â Â Â Â Â  329.467 Submission of Certificate of Initial Mastery materials. The State Board of Education shall submit Certificate of Initial Mastery standards, requirements and plans for implementation to the legislative interim committees on education for input and direction before administrative rules for the Certificate of Initial Mastery are adopted. [1995 c.660 Â§24a]

Â Â Â Â Â  329.470 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.475 Certificate of Advanced Mastery with career endorsements. (1) After the State Board of Education adopts standards and rules for the Certificate of Advanced Mastery, each school district shall institute programs that allow students to qualify for a Certificate of Advanced Mastery with career endorsements that prepare students for post-secondary academic pursuits and professional technical careers.

Â Â Â Â Â  (2) School districts may implement the programs in a public education institution such as a public school, education service district, community college, public professional technical school or institution of higher education, or any combination thereof, that enrolls the student and meets the requirements of the State Board of Education.

Â Â Â Â Â  (3) The programs must provide a combination of work-related learning experiences and study in accordance with ORS 329.855. The program shall include a comprehensive educational component that meets rigorous academic standards.

Â Â Â Â Â  (4) All courses necessary for a Certificate of Advanced Mastery shall be available to all students.

Â Â Â Â Â  (5) The State Board of Education shall adopt a framework for the Certificate of Advanced Mastery programs and timelines for implementation of the programs for the school districts to follow as resources become available to the school districts. The Department of Education may provide technical assistance to assist school districts in the implementation of the Certificate of Advanced Mastery programs.

Â Â Â Â Â  (6) In establishing the requirements for Certificates of Advanced Mastery with career endorsements, the State Board of Education shall adopt rules that facilitate movement among the endorsements and shall encourage public school choice and mobility so as to enhance a studentÂs opportunities for a full range of educational experiences.

Â Â Â Â Â  (7) The public education institution shall be reimbursed for the studentÂs tuition by the district in which the student resides pursuant to ORS 339.115 and rules of the State Board of Education, in an amount not to exceed the studentÂs tuition or the amount the district receives for the student from state funds, whichever is less. A school district shall not receive state funds for the student in an amount that exceeds the studentÂs tuition. Any adult who wishes to pursue an endorsement, or any student having earned the Certificate of Advanced Mastery or a diploma or who has attained 19 years of age and who wishes to continue a program, may do so by paying tuition. As used in this section, Âpublic education institutionÂ does not include a public school to which a student has transferred under ORS 329.485.

Â Â Â Â Â  (8) Programs developed under this section shall meet the highest academic standards possible and provide students with opportunities for a broad range of quality work-related learning experiences.

Â Â Â Â Â  (9) A high school diploma issued by a private or out-of-state secondary school as signifying successful completion of grade 12 shall be considered equivalent to a high school diploma issued by an Oregon public school. [Formerly 335.150; 1995 c.660 Â§28; 1995 c.769 Â§1; 1997 c.353 Â§1; 2003 c.303 Â§9]

Â Â Â Â Â  Note: Section 27, chapter 660, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 27. Certificate of Advanced Mastery implementation by school districts; incentive programs. (1) Pursuant to the standards and rules adopted by the State Board of Education, each school district prior to September 1, 2008, shall institute programs that allow students to qualify for the Certificate of Advanced Mastery. However, a school district is not required to award any Certificate of Advanced Mastery prior to September 1, 2008.

Â Â Â Â Â  (2) The Department of Education shall establish incentive programs to encourage school districts to implement the Certificate of Advanced Mastery prior to September 1, 2008. The incentive programs shall provide a variety of models for implementation of the Certificate of Advanced Mastery in school districts that vary in size and location in the state. The incentive programs shall also provide a variety of models for career endorsement areas.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, school districts shall demonstrate continued progress toward development and implementation of the Certificate of Advanced Mastery prior to statewide implementation. [1995 c.660 Â§27; 1997 c.353 Â§2; 2003 c.303 Â§16]

Â Â Â Â Â  329.480 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.485 Statewide assessment system; types of assessments; subjects; additional services or alternative educational options. (1)(a) The Department of Education shall implement statewide a valid and reliable assessment system for all students that meets technical adequacy standards. The assessment system shall include criterion-referenced assessments including performance-based assessments, content-based assessments, as those terms are defined in ORS 329.075, and other valid methods to measure the academic content standards and to identify students who meet or exceed the standards for each mastery level leading to the Certificate of Initial Mastery, Certificate of Initial Mastery subject area endorsements and the Certificate of Advanced Mastery.

Â Â Â Â Â  (b) The Department of Education shall develop the statewide assessment system in mathematics, science, English, history, geography, economics and civics.

Â Â Â Â Â  (2) School districts and public charter schools shall implement the statewide assessment system in mathematics, science and English. In addition, school districts and public charter schools may implement the statewide assessment system in history, geography, economics and civics.

Â Â Â Â Â  (3) Each year the resident district shall be accountable for determining the studentÂs progress toward achieving the academic content standards. Progress toward the academic content standards shall be measured in a manner that clearly enables the student and parents to know whether the student is making progress toward meeting or exceeding the academic content standards. In addition, the district shall adopt a grading system based on the local school district board adopted course content of the districtÂs curriculum. The grading system shall clearly enable the student and parents to know how well the student is achieving course requirements.

Â Â Â Â Â  (4) If a student has not met or has exceeded all of the academic content standards, the school district shall make additional services or alternative educational or public school options available to the student.

Â Â Â Â Â  (5) If the student to whom additional services or alternative educational options have been made available does not meet or exceed the academic content standards within one year, the school district, with the consent of the parents, shall make an appropriate placement, which may include an alternative education program or the transfer of the student to another public school in the district or to a public school in another district that agrees to accept the student. The district that receives the student shall be entitled to payment. The payment shall consist of:

Â Â Â Â Â  (a) An amount equal to the district expenses from its local revenues for each student in average daily membership, payable by the resident district in the same year; and

Â Â Â Â Â  (b) Any state and federal funds the attending district is entitled to receive payable as provided in ORS 339.133 (2). [Formerly 335.160; 1995 c.660 Â§29; 2001 c.269 Â§1; 2003 c.303 Â§10; 2005 c.220 Â§1]

Â Â Â Â Â  329.487 [1995 c.660 Â§26; 1999 c.806 Â§1; 2001 c.443 Â§1; repealed by 2003 c.303 Â§17]

Â Â Â Â Â  329.489 American Sign Language; proficiency; curricula development; teachers. (1) Within the State of OregonÂs kindergarten through grade 12 education system, proficiency for students in American Sign Language shall be in accordance with rules adopted by the State Board of Education pursuant to ORS chapter 329 and any other applicable state or federal law.

Â Â Â Â Â  (2) The State Board of Education is encouraged to continue to:

Â Â Â Â Â  (a) Coordinate with the State Board of Higher Education and the Oregon State School for the Deaf to develop curricula for American Sign Language courses;

Â Â Â Â Â  (b) Implement programs to locate and prepare qualified teachers and interpreters of American Sign Language; and

Â Â Â Â Â  (c) Assist public high schools in identifying local and regional needs and resources available for American Sign Language courses. [1995 c.687 Â§1]

Â Â Â Â Â  Note: 329.489 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.490 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.492 Oregon Studies; academic content standards. (1) The Department of Education shall develop academic content standards for Oregon Studies. The department shall consult with the Oregon Historical Society in the development of the academic content standards in Oregon Studies and in the preparation of materials to support teacher training and classroom instruction in Oregon Studies. The materials shall include a balanced presentation of the relevant contributions to society by men and women of African-American, Hispanic, Native American, Asian-American and other racial groups in Oregon.

Â Â Â Â Â  (2) The Oregon Historical Society may use any public funds allocated to the Oregon Historical Society for the purposes of this section. In addition, the Oregon Historical Society may raise additional funds from private sources for the purposes of this section. [1999 c.1023 Â§3; 2003 c.303 Â§11]

Â Â Â Â Â  329.495 [Formerly 335.170; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.500 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.505 [Formerly 335.180; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.510 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.520 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.530 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.535 [Formerly 336.530; repealed by 1995 c.660 Â§50]

OREGON 21st CENTURY SCHOOLS PROGRAM

Â Â Â Â Â  329.537 Funding for Oregon 21st Century Schools Program and School Improvement and Professional Development program. (1) There is a high priority given to the Oregon 21st Century Schools Program under ORS 329.537 to 329.605 and the School Improvement and Professional Development program under ORS 329.675 to 329.745. Therefore, in addition to other funds available for the purposes of the Oregon 21st Century Schools Program and the School Improvement and Professional Development program, as funds become available, an additional amount may be allocated by the Legislative Assembly for the purposes of these programs. The amount shall be distributed to eligible school districts at the same time and in the same manner as the State School Fund is distributed. The amount distributed to any eligible school district depends on the amount approved in the school districtÂs application.

Â Â Â Â Â  (2) The decision to distribute funds under this section shall be made by the State Board of Education on advice of the Oregon 21st Century Schools Advisory Committee. [1991 c.693 Â§13; 1995 c.660 Â§49]

Â Â Â Â Â  329.540 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.545 Policy for program. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Because American society and the American student are changing dramatically, schools and schooling must be altered significantly in order to sustain their relevance and their vitality in an increasingly challenging world;

Â Â Â Â Â  (2) Real and fundamental change in the structure of schools and education must emerge from the school site rather than be imposed externally or unilaterally and should be based on professional knowledge and a solid foundation of research;

Â Â Â Â Â  (3) To encourage the restructuring of schools in Oregon, the state should establish a process to allow teachers, administrators and the public to modify or waive, or both, certain statutes, rules and local policies and agreements in order to promote greater flexibility in the way schools are organized, managed and financed; and

Â Â Â Â Â  (4) In exchange for such flexibility, teachers, administrators and the public should be held accountable to clear and measurable standards of student learning and other educational performance. [Formerly 336.535]

Â Â Â Â Â  329.555 Oregon 21st Century Schools Program established; purposes. (1) There is established a program to be known as the ÂOregon 21st Century Schools Program.Â

Â Â Â Â Â  (2) The purposes of this program include the following:

Â Â Â Â Â  (a) To encourage the restructuring of school operations and formal relationships among teachers, administrators, other school personnel and local citizens for purposes of improving student achievement, including but not limited to modifications of the following:

Â Â Â Â Â  (A) The length and structure of the school day and the school year;

Â Â Â Â Â  (B) Curriculum requirements;

Â Â Â Â Â  (C) Graduation requirements;

Â Â Â Â Â  (D) The licensing, assignment and formal responsibilities of teachers, administrators and other school personnel;

Â Â Â Â Â  (E) State statutes and rules and local policies and agreements relating to educational practices, with the exception of those that affect health, safety or constitutional rights under state or federal law;

Â Â Â Â Â  (F) The formal and informal relationships between school districts and other entities, including community colleges, four-year colleges and universities, businesses and other institutions; and

Â Â Â Â Â  (G) The integration of traditional services to kindergarten through grade 12 with public and privately sponsored services, such as early childhood education, child care and assistance for teenage parents and other at-risk youth.

Â Â Â Â Â  (b) To encourage educators, school districts and local citizens to establish measurable goals for educational attainment and increased expectations for student performance, including but not limited to improvement in such performance measures as:

Â Â Â Â Â  (A) Student dropout rates;

Â Â Â Â Â  (B) District, state and national standardized tests and other assessments of student learning and educational progress;

Â Â Â Â Â  (C) The extent and nature of parental involvement in school activities;

Â Â Â Â Â  (D) Student conduct and disciplinary actions;

Â Â Â Â Â  (E) Student expectations and attitudes towards learning; and

Â Â Â Â Â  (F) Student success in college, professional and other post-secondary programs. [Formerly 336.540; 1995 c.278 Â§40; 1995 c.343 Â§28; 1995 c.660 Â§31]

Â Â Â Â Â  329.560 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.565 District eligibility for program. (1) Any district school board is eligible to submit an application for the Oregon 21st Century Schools Program.

Â Â Â Â Â  (2) Applications may be made on behalf of the following:

Â Â Â Â Â  (a) An individual school building;

Â Â Â Â Â  (b) Two or more school buildings within a district;

Â Â Â Â Â  (c) All school buildings within a district; or

Â Â Â Â Â  (d) A consortium consisting of two or more school districts. [Formerly 336.545]

Â Â Â Â Â  329.570 Application; district planning committee; eligibility. (1) To the extent practicable, the development of the application and the administration of programs under ORS 329.537 to 329.605 shall be delegated by the state and school districts to the 21st Century Schools Councils.

Â Â Â Â Â  (2) If more than one school building is part of an application, the 21st Century Schools Councils may elect to establish a district planning committee to facilitate the development of its application. A district planning committee shall consist of:

Â Â Â Â Â  (a) Administrators and at least one school board member to be chosen by the school board.

Â Â Â Â Â  (b) Teachers, chosen by the exclusive representative, in a number equal to those appointed under paragraph (a) of this subsection.

Â Â Â Â Â  (c) At least three public members, chosen jointly by the other members of the committee.

Â Â Â Â Â  (3) To participate in the Oregon 21st Century Schools Program, and prior to submission of an application by the school board, a school district shall have accomplished the following:

Â Â Â Â Â  (a) Identified the school building or buildings and, if appropriate, the school district or districts on whose behalf the application is submitted.

Â Â Â Â Â  (b) Established, in each school building affected by the proposal, a 21st Century Schools Council.

Â Â Â Â Â  (c) Agreed, at the direction of the 21st Century Schools Councils and, if applicable, the district planning committee, upon the following:

Â Â Â Â Â  (A) The major activities to be carried out as part of the project, including but not limited to the nature and extent of the restructuring of school operations and formal relationships as described in ORS 329.555 (2).

Â Â Â Â Â  (B) The specified measures of student learning and achievement, including but not limited to those described in ORS 329.555 (2) for each building affected by the application.

Â Â Â Â Â  (C) The process by which each 21st Century Schools Council and, where applicable, the district planning committee will collect data and assess the progress and final performance of its program.

Â Â Â Â Â  (4) The local district school board shall be responsible for submitting the application and certifying that all appropriate requirements of ORS 329.537 to 329.605 have been met. [Formerly 336.550; 1995 c.660 Â§32]

Â Â Â Â Â  329.575 Application content. (1) All applications for the Oregon 21st Century Schools Program shall be submitted to the Department of Education, and shall contain the following:

Â Â Â Â Â  (a) A letter of support from the school board and the exclusive representative of teachers in the buildings affected if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required.

Â Â Â Â Â  (b) An abstract of the nature and objectives of the project and a description of the changes projected to occur in the school or district, or any combination thereof, as a result of the proposal.

Â Â Â Â Â  (c) A description of the goals and major activities to be carried out as part of the project, including but not limited to the nature and extent of the restructuring of school operations and formal relationships as described in ORS 329.555 (2). The application shall also describe the process used to identify the goals and major activities of the project.

Â Â Â Â Â  (d) A list of the major student learning and educational outcomes that are projected to occur as a result of the project, including but not limited to those outcomes described in ORS 329.555 (2).

Â Â Â Â Â  (e) A description of all statutes and rules to be modified or waived to complete the activities of the project. For each provision, the application shall include a statement describing why the modification or waiver is warranted.

Â Â Â Â Â  (f) A description of all district rules and agreements that are to be modified or waived. All such provisions shall be approved by a majority vote of each 21st Century Schools Council, the affirmative vote of at least two-thirds of the licensed teachers in the affected school buildings and the approval of the local district school board and the exclusive representative of the teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required.

Â Â Â Â Â  (g) A budget plan for the project and additional anticipated sources of funding, if any, including private grants and contributions.

Â Â Â Â Â  (h) A description of the process by which data will be collected and assessed to measure student learning and other educational performance attributable to the project.

Â Â Â Â Â  (i) Letters expressing support and a willingness to participate from community colleges and other post-secondary institutions, where appropriate.

Â Â Â Â Â  (j) The number of school years for which approval is sought. The period shall be no less than one year and no more than five years.

Â Â Â Â Â  (k) A description of how the district intends to share and disseminate to other school districts those practices that prove effective.

Â Â Â Â Â  (2) Applications shall contain all the components of subsection (1) of this section to be eligible for approval.

Â Â Â Â Â  (3) The application may also contain written statements of support from parents, citizens, local businesses and other interested individuals and organizations. [Formerly 336.555; 1997 c.864 Â§20; 2001 c.448 Â§2]

Â Â Â Â Â  329.585 District proposals. (1) In addition to the application described in ORS 329.575 for the Oregon 21st Century Schools Program or ORS 329.695 for the School Improvement and Professional Development program, a school district may submit proposals to:

Â Â Â Â Â  (a) Modify laws, rules or policies; and

Â Â Â Â Â  (b) Implement district or school improvement plans.

Â Â Â Â Â  (2) A district that applies under this section shall submit a proposal in accordance with rules adopted by the State Board of Education. When more than one school building is part of an application, the board may require a demonstration in the application process of coordination among such school buildings.

Â Â Â Â Â  (3) A proposal submitted under this section shall be approved by the school district board and by the exclusive representatives of the teachers in the district if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required. [Formerly 336.557; 1995 c.660 Â§33; 1997 c.864 Â§21]

Â Â Â Â Â  329.595 Rules on applications; review of applications; recommendations to state board. (1) The Oregon 21st Century Schools Advisory Committee, appointed by the State Board of Education under ORS 329.700, shall propose rules, for adoption by the state board, to govern the submission and approval of applications under ORS 329.537 to 329.605.

Â Â Â Â Â  (2) The advisory committee shall review all applications submitted under ORS 329.537 to 329.605 and recommend applications for approval by the state board including but not limited to the following criteria:

Â Â Â Â Â  (a) The existence of significant, measurable and achievable goals based on student performance;

Â Â Â Â Â  (b) The extent to which the district has demonstrated the need for the requested modifications and waiver of specified statutes and rules and local policies and agreements;

Â Â Â Â Â  (c) The extent to which the application proposes significant changes in the structure of school operations and the formal relationships between teachers, administrators, other school personnel and public citizens, as described in ORS 329.555;

Â Â Â Â Â  (d) The clarity of purpose and values underlying the proposal;

Â Â Â Â Â  (e) Evidence of thoroughness in identifying, developing and projecting implementation of the proposed activities;

Â Â Â Â Â  (f) Evidence of potential transferability of the proposed activities and practices that are judged to be successful;

Â Â Â Â Â  (g) A determination that modification or waiver of statutes and rules and local policies and agreements will not be detrimental to the health, safety or constitutional rights of students, teachers, administrators, other school personnel or the public under state or federal law; and

Â Â Â Â Â  (h) A demonstration of support and commitment from all parties to support and faithfully implement the proposal.

Â Â Â Â Â  (3) The advisory committee may suggest modifications in submitted applications, subject to the approval of the school board, the exclusive representative of teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required, and each 21st Century Schools Council involved in the project.

Â Â Â Â Â  (4) The state board shall consider the recommendations of the advisory committee and make the final decisions on approval of the applications, using the criteria contained in subsection (2) of this section. Before making these decisions, the state board shall allow opportunity for comment by persons submitting the applications and by the public. [Formerly 336.560; 1997 c.864 Â§22]

Â Â Â Â Â  329.600 District annual report; proposed plan amendment. (1) Each district that receives approval for a project under the Oregon 21st Century Schools Program shall submit an annual report to the advisory committee appointed under ORS 329.700 and to the local community. The report shall include specific data that reflect the nature and extent of changes in student learning and other performance as described in its application.

Â Â Â Â Â  (2) Along with its annual report, a district may submit proposed amendments to its approved program describing additional statutes, rules or local policies and agreements that it proposes to waive. Such amendments must be accompanied by a statement of support from the local school board, the exclusive representative of teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required, and each 21st Century Schools Council involved in the project. The advisory committee may recommend approval of such amendments upon a finding of satisfactory progress by the district and a determination that all other provisions of ORS 329.537 to 329.605 have been met.

Â Â Â Â Â  (3) If, based upon these annual reports, the advisory committee determines that a districtÂs progress is unsatisfactory, the advisory committee may recommend to the State Board of Education that the district be placed on probation for a one-year period. During the probationary year, the district shall be eligible for special assistance from the Department of Education. During the probationary year, the district shall also prepare a contingency plan in the event it is ordered to terminate its project prematurely.

Â Â Â Â Â  (4) If, after the probationary period described in subsection (3) of this section, the districtÂs progress is still unsatisfactory in the judgment of the advisory committee, the advisory committee may recommend that the state board terminate the project and implement its plan for returning to compliance with previously waived statutes, rules and local policies and agreements.

Â Â Â Â Â  (5) A district may terminate its application by submitting to the board a request for termination that has been approved by the school board, the exclusive representative of teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required, and the 21st Century Schools Councils. [Formerly 336.565; 1997 c.864 Â§23]

Â Â Â Â Â  329.605 Department oversight function. The Department of Education shall be responsible for oversight in the implementation of approved projects. In carrying out this oversight function, the department shall:

Â Â Â Â Â  (1) Maintain regular contact with educators, school building personnel and school district personnel through site visitations, reports and other appropriate contacts.

Â Â Â Â Â  (2) Develop and coordinate linkages between participating school districts and other educational institutions, including community colleges, four-year colleges and universities.

Â Â Â Â Â  (3) Regularly collect relevant information from participating educators, school building personnel and district personnel. [Formerly 336.570]

Â Â Â Â Â  329.610 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.620 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.630 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.640 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.650 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.660 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.670 [Repealed by 1963 c.22 Â§2]

SCHOOL IMPROVEMENT AND PROFESSIONAL DEVELOPMENT PROGRAM

(Generally)

Â Â Â Â Â  329.675 Definitions for ORS 329.675 to 329.745 and 329.790 to 329.820. As used in ORS 329.675 to 329.745 and 329.790 to 329.820:

Â Â Â Â Â  (1) ÂBeginning administratorÂ means an administrator who:

Â Â Â Â Â  (a) Is employed as an administrator by a school district; and

Â Â Â Â Â  (b) Has been assigned for fewer than three successive school years as a licensed or acting administrator in any public, private or state-operated school.

Â Â Â Â Â  (2) ÂBeginning teacherÂ means a teacher who:

Â Â Â Â Â  (a) Possesses a teaching license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (b) Is employed at least half-time, primarily as a classroom teacher, by a school district; and

Â Â Â Â Â  (c) Has taught fewer than three successive school years as a licensed probationary teacher in any public, private or state-operated school.

Â Â Â Â Â  (3) ÂMentorÂ means a teacher or administrator who:

Â Â Â Â Â  (a) Possesses a teaching, personnel service or administrative license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (b) Has successfully served for three or more years as a licensed teacher or administrator in any public school;

Â Â Â Â Â  (c) Has been selected and trained as described in ORS 329.815; and

Â Â Â Â Â  (d) Has demonstrated mastery of the appropriate subject matter knowledge and teaching and administrative skills.

Â Â Â Â Â  (4) ÂMentorship programÂ means a program provided by a mentor teacher or administrator to a beginning teacher or administrator that includes, but is not limited to, direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, development of school leadership skills and other assistance intended to assist the beginning teacher or administrator to become a confident and competent professional educator who makes a positive impact on student learning. [Formerly 336.705; 1995 c.660 Â§34; 1997 c.249 Â§95; 1997 c.383 Â§7; 2001 c.317 Â§1]

Â Â Â Â Â  329.680 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.685 Policy on school goals. (1) Further initiatives to promote educational excellence in the public schools are of vital importance in increasing student learning and strengthening OregonÂs economy.

Â Â Â Â Â  (2) The state should encourage and assist local school districts in their efforts to establish school goals through a process that involves educators and members of the community and to develop effective tools to measure progress against those goals that will increase the public accountability of educational programs.

Â Â Â Â Â  (3) New career opportunities for professional development are desirable to recognize and reward those teachers who have demonstrated mastery of teaching skills, knowledge of their subject matter and other appropriate indicators of professional growth.

Â Â Â Â Â  (4) The establishment of 21st Century Schools Councils for the school district and for individual schools is desirable to encourage new initiatives in school-based management and the assessment of educational progress, to provide new and expanded career opportunities for teachers and to facilitate efforts to restructure the school workplace to provide educators with greater responsibility while increasing their accountability. [Formerly 336.710]

(School Improvement and Professional Development)

Â Â Â Â Â  329.690 School Improvement and Professional Development program established. (1) Oregon hereby establishes a School Improvement and Professional Development program to encourage the following:

Â Â Â Â Â  (a) The development of educational goals for individual schools and school districts;

Â Â Â Â Â  (b) The assessment of the educational progress of school programs and students;

Â Â Â Â Â  (c) The expansion of professional growth and career opportunities for Oregon teachers;

Â Â Â Â Â  (d) The restructuring of the school workplace to provide teachers with responsibilities and authority commensurate with their status as professionals;

Â Â Â Â Â  (e) The development and coordination of pilot programs to evaluate the viability of proposed rules, policies or recommendations that affect professional practices associated with teaching methods, curricula, instructional materials, instructional format and organization, assessment and testing related to this chapter; and

Â Â Â Â Â  (f) The identification of validated educational research used to substantiate the rationale for initiating pilot programs.

Â Â Â Â Â  (2) All programs in ORS 329.675 to 329.745 and 329.790 to 329.820 are subject to the availability of funds appropriated therefor. [Formerly 336.715; 1995 c.660 Â§35]

Â Â Â Â Â  329.695 Grant applications; evaluation; duration of grant; representation in selection. (1) The School Improvement and Professional Development program shall be administered by the Department of Education according to rules established pursuant to ORS 329.675 to 329.745 and 329.790 to 329.820 by the State Board of Education.

Â Â Â Â Â  (2) A school district or an education service district, or a combination of such entities, may submit an application to the Department of Education to receive a School Improvement and Professional Development grant.

Â Â Â Â Â  (3) The Department of Education shall be responsible for evaluating district proposals according to rules and criteria established by the State Board of Education.

Â Â Â Â Â  (4) Grants under this program shall be effective for one or two calendar years and are renewable. A district may apply to continue its grant for one or two years but in no event is the district entitled to receive more than $1,000 for each teacher for whom a grant is received during the continuation period.

Â Â Â Â Â  (5) In awarding grants, the Department of Education shall work to insure a representation of school districts of different sizes and in different geographical locations. [Formerly 336.720]

Â Â Â Â Â  329.700 Oregon 21st Century Schools Advisory Committee; membership; application deadlines for grants; amount; distribution. (1) The State Board of Education shall appoint an Oregon 21st Century Schools Advisory Committee to propose rules for the submission and approval of grants and programs, including but not limited to rules for the Oregon 21st Century Schools Program under ORS 329.537 to 329.605, the School Improvement and Professional Development program under ORS 329.675 to 329.745 and the beginning teacher and administrator mentorship program under ORS 329.790 to 329.820.

Â Â Â Â Â  (2)(a) The advisory committee shall include teachers, who shall constitute a majority of the 15 members, and one member from each of the following groups, at least one of whom must be a member of a minority:

Â Â Â Â Â  (A) School administrators;

Â Â Â Â Â  (B) School board members;

Â Â Â Â Â  (C) Education school faculty;

Â Â Â Â Â  (D) Classified district employees;

Â Â Â Â Â  (E) Parents of children currently in prekindergarten through grade 12 of the public school system; and

Â Â Â Â Â  (F) Members of the business and labor community.

Â Â Â Â Â  (b) The board may appoint other citizens as considered appropriate by the board.

Â Â Â Â Â  (3) The deadline for applications submitted by districts for the School Improvement and Professional Development program under ORS 329.675 to 329.745 and the mentorship program under ORS 329.790 to 329.820 shall be April 1 preceding the school year for which they are proposed. The Department of Education shall review all applications and shall approve or reject them no later than June 1 preceding the school year for which they are proposed.

Â Â Â Â Â  (4) Districts that qualify for 21st Century Schools grants under ORS 329.537 to 329.605, School Improvement and Professional Development program grants under ORS 329.675 to 329.745 and mentorship program grants under ORS 329.790 to 329.820 shall receive up to $3,000 per year for every full-time equivalent beginning teacher and administrator deemed eligible for this program.

Â Â Â Â Â  (5) Subject to ORS 291.230 to 291.260, the Superintendent of Public Instruction shall distribute grants-in-aid to eligible school districts so that at least three-quarters of the allocation due to each eligible district is received no later than February 1 of each fiscal year and the remainder when all required reports are filed with the Department of Education. If underpayments or overpayments result, adjustments shall be made in the following year. [Formerly 336.730; 1995 c.660 Â§36; 2001 c.317 Â§2]

Â Â Â Â Â  329.704 Local 21st Century Schools Councils; duties; composition; selection; district site committees. (1) Nothing in this section shall interfere with the duties, responsibilities and rights of duly elected school district boards. There shall be established at each school a 21st Century Schools Council. The duties of a 21st Century Schools Council shall include but not be limited to:

Â Â Â Â Â  (a) The development of plans to improve the professional growth of the schoolÂs staff;

Â Â Â Â Â  (b) The improvement of the schoolÂs instructional program;

Â Â Â Â Â  (c) The development and coordination of plans for the implementation of programs under this chapter at the school;

Â Â Â Â Â  (d) The administration of grants-in-aid for the professional development of teachers and classified district employees; and

Â Â Â Â Â  (e) Advising the school district board in the development of a plan for school safety and student discipline under section 5, chapter 618, Oregon Laws 2001.

Â Â Â Â Â  (2) A 21st Century Schools Council shall be composed of teachers, parents, classified employees and principals or the principalÂs designee, as follows:

Â Â Â Â Â  (a) Not more than half of the members shall be teachers;

Â Â Â Â Â  (b) Not more than half of the members shall be parents of students attending that school;

Â Â Â Â Â  (c) At least one member shall be a classified employee; and

Â Â Â Â Â  (d) One member shall be the principal of the building or the principalÂs designee.

Â Â Â Â Â  (3) In addition, other members may be as the school district shall designate, including but not limited to local school committee members, business leaders, students and members of the community at large.

Â Â Â Â Â  (4) Members of a 21st Century Schools Council shall be selected as follows:

Â Â Â Â Â  (a) Teachers shall be licensed teachers elected by licensed teachers at the school site;

Â Â Â Â Â  (b) Classified employees shall be elected by classified employees at the school site;

Â Â Â Â Â  (c) Parents shall be selected by parents of students attending the school; and

Â Â Â Â Â  (d) Other representatives shall be selected by the council.

Â Â Â Â Â  (5) If a school district board determines that a school site is unable to fulfill the requirements of this section or if the needs of a school site require a different composition, the school district board shall establish the 21st Century Schools Council in a manner that best meets the educational needs of the district.

Â Â Â Â Â  (6) All 21st Century Schools Council meetings shall be subject to the open meetings law pursuant to ORS 192.610 to 192.690.

Â Â Â Â Â  (7) A school district may establish a district site committee to assist in the administration of grants or in the district-wide coordination of programs. [1995 c.660 Â§39 (enacted in lieu of 329.705); 2001 c.618 Â§7]

Â Â Â Â Â  329.705 [Formerly 336.745; repealed by 1995 c.660 Â§38 (329.704 enacted in lieu of 329.705)]

Â Â Â Â Â  329.709 Rules for grant applications. (1) An eligible grant application must be submitted by a school district according to rules prescribed by the State Board of Education. The rules shall include, but not be limited to, the following:

Â Â Â Â Â  (a) Except for state-operated schools, the school district in its application shall certify that its proposal has been approved by the school board and is consistent with existing district policies, rules and contracts bargained under ORS 243.650 to 243.782.

Â Â Â Â Â  (b) The administration of grant programs under ORS 329.675 to 329.745 and 329.790 to 329.820 shall be consistent with existing district policies, rules and contracts bargained under ORS 243.650 to 243.782.

Â Â Â Â Â  (2) Nothing in this section is intended to make grants under ORS 329.675 to 329.745 and 329.790 to 329.820 subject to collective bargaining. [Formerly 336.755]

Â Â Â Â Â  329.710 [Amended by 1961 c.522 Â§1; 1963 c.282 Â§10; 1963 c.544 Â§23; renumbered 330.080]

Â Â Â Â Â  329.715 Application content. To be eligible for funding, a districtÂs application shall include the following:

Â Â Â Â Â  (1) A description of a process to formulate and adopt district and individual school building educational goals so that such goals reflect input from a wide range of citizens in the community.

Â Â Â Â Â  (2) A description of how the district will formulate and use indexes of teaching and learning conditions to measure progress according to those goals. The indexes of teaching and learning conditions may include, but are not limited to, such indicators as:

Â Â Â Â Â  (a) Class size and teaching loads;

Â Â Â Â Â  (b) A profile of the teaching and administrative personnel, including such characteristics as years of experience, rate of turnover and absenteeism;

Â Â Â Â Â  (c) The frequency and nature of teacher misassignments;

Â Â Â Â Â  (d) The socioeconomic status of the community;

Â Â Â Â Â  (e) The ability and willingness of a school district to provide financial support for the schools;

Â Â Â Â Â  (f) Measures of student progress as measured on school district or state assessments, or both;

Â Â Â Â Â  (g) Attendance and drop out rates;

Â Â Â Â Â  (h) Student conduct and disciplinary actions;

Â Â Â Â Â  (i) Measures of student success in professional, college and other post-secondary programs; and

Â Â Â Â Â  (j) Student expectations and attitudes toward learning.

Â Â Â Â Â  (3) A description of how the proposed program will address the identified needs for professional growth and career opportunities of teachers in the district.

Â Â Â Â Â  (4) Certification by the school district that none of the moneys received through ORS 329.675 to 329.745 and 329.790 to 329.820 shall be used to replace expenditures for existing programs for professional growth and career opportunities.

Â Â Â Â Â  (5) A description of how the district will evaluate the effectiveness of its School Improvement and Professional Development grant, using educational goals and an index of teaching and learning conditions. [Formerly 336.765; 1995 c.343 Â§29]

Â Â Â Â Â  329.720 [Amended by 1961 c.522 Â§2; 1963 c.544 Â§24; renumbered 330.085]

Â Â Â Â Â  329.725 [Formerly 336.775; repealed by 2001 c.317 Â§11]

Â Â Â Â Â  329.730 [Amended by 1957 c.310 Â§6; 1959 c.518 Â§1; 1961 c.522 Â§3; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  329.735 Evaluation of district programs. (1) The Department of Education shall be responsible for conducting a comprehensive evaluation of all district programs under ORS 329.675 to 329.745 and 329.790 to 329.820 and reporting to the Legislative Assembly.

Â Â Â Â Â  (2) The evaluations shall include an assessment of the performance of district programs as measured against those requirements outlined in ORS 329.715. [Formerly 336.780]

Â Â Â Â Â  329.740 [Renumbered 330.115]

Â Â Â Â Â  329.745 Dedication of available funds for professional development centers. To administer ORS 329.675 to 329.745, the Department of Education shall dedicate a portion of its funds, not to exceed 10 percent of the total appropriated for the purposes of ORS 329.675 to 329.745 to provide for the establishment of professional development centers to:

Â Â Â Â Â  (1) Assist school districts, teachers, 21st Century Schools Council members and others to formulate goals and indexes of teaching and learning conditions;

Â Â Â Â Â  (2) Provide additional professional growth and career opportunities for teachers; and

Â Â Â Â Â  (3) Carry out other purposes of ORS 329.675 to 329.745. [Formerly 336.785]

Â Â Â Â Â  329.750 [Renumbered 330.125]

Â Â Â Â Â  329.753 [Formerly 342.017; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.755 [1955 c.22 Â§1; 1957 c.89 Â§3; renumbered 330.135]

(Teacher Corps)

Â Â Â Â Â  329.757 Oregon Teacher Corps. (1) There is hereby created an Oregon Teacher Corps program within the Oregon Student Assistance Commission to encourage the entry of certain qualified persons into the teaching profession through the use of forgivable student loans for those who complete three years of successful teaching in a public school in this state.

Â Â Â Â Â  (2) All programs in ORS 329.757 to 329.780 are subject to the availability of funds appropriated therefor. [Formerly 348.120; 1999 c.704 Â§5]

Â Â Â Â Â  329.760 [Amended by 1953 c.538 Â§2; renumbered 330.145]

Â Â Â Â Â  329.765 Administration of corps. (1) The Oregon Student Assistance Commission shall administer the Oregon Teacher Corps program insofar as practicable in the same manner as the loan program under ORS 348.050 is administered and make rules for the selection of qualified applicants.

Â Â Â Â Â  (2) Eligibility for the Oregon Teacher Corps is limited to those prospective teachers whom the Oregon Student Assistance Commission determines to have graduated, or currently rank, in the top 20 percent of their high school or college class. The commission shall assess each applicantÂs potential for teaching through such means as essays written by the applicant, letters of recommendations from teachers and others, descriptions of relevant teaching experiences, and other appropriate measures. Allowance shall be given for those applicants whom the commission determines to be in at least one of the following categories:

Â Â Â Â Â  (a) Minority individuals as defined in ORS 200.005;

Â Â Â Â Â  (b) Prospective teachers in scarce endorsement areas, as defined by the Teacher Standards and Practices Commission; or

Â Â Â Â Â  (c) Prospective teachers who agree to teach in remote and difficult to serve school districts in this state.

Â Â Â Â Â  (3) Recipients of loans under ORS 329.757 to 329.780 shall be enrolled at least half-time in an approved teacher education program at an Oregon institution of higher education. [Formerly 348.125; 1999 c.704 Â§6; 2005 c.209 Â§13]

Â Â Â Â Â  329.770 [Amended by 1953 c.513 Â§3; renumbered 330.155]

Â Â Â Â Â  329.775 Loans; amounts; interest; repayment; waiver of repayment. (1) Upon approval of the loan application of an eligible student by the Oregon Student Assistance Commission, the commission may lend an amount from the Oregon Teacher Corps Account to the student in compliance with this section. The loan shall be evidenced by a written obligation but no additional security shall be required. Notwithstanding any provision in this section, the commission may require cosigners on the loans.

Â Â Â Â Â  (2) Loans granted under this section to eligible students by the commission shall:

Â Â Â Â Â  (a) Not exceed $2,000 in a single academic year to an undergraduate student enrolled in a teacher education program leading to a basic or initial license.

Â Â Â Â Â  (b) Not exceed $4,000 in a single academic year to a graduate student enrolled in a teacher education program leading to a basic or initial license.

Â Â Â Â Â  (c) Not exceed $8,000 for all loans made to a student under this section.

Â Â Â Â Â  (3) Borrowers are required to pay at least seven percent interest per annum on the unpaid balance from the date of the loan as provided in subsection (4) of this section.

Â Â Â Â Â  (4)(a) Repayment of the principal and accruing and deferred interest on loans shall be commenced not later than 12 months after the studentÂs completion of the teacher education program or other termination of the studentÂs education. Repayment of loans under ORS 329.765 shall be delayed for the period of time the student is teaching at least half-time in a public school in this state but becomes payable under the usual terms if the student ceases teaching before completing three full years. Repayment of loans shall be delayed up to three years upon application of the borrower showing inability to locate suitable employment.

Â Â Â Â Â  (b) Repayment shall be completed in a maximum of 120 months from the time repayment is commenced. However, nothing in this section is intended to prevent repayment without penalty at an earlier date than provided in this section or to prohibit the commission from extending the repayment period to a date other than permitted by this subsection.

Â Â Â Â Â  (5)(a) An eligible student who receives a loan under this section, preparing to be an elementary or secondary school teacher in this state, is not required to repay a loan made under this section if the student completes:

Â Â Â Â Â  (A) At least three years of equivalent full-time teaching in a public elementary or secondary school within the five-year period following completion of the teacher education program in this state; or

Â Â Â Â Â  (B) At least three years of teaching under a full-time contract working at least three-fourths time in classroom teaching and no more than one-fourth time not in classroom teaching duties during regular school hours in a public elementary or secondary school within the five-year period following completion of the teacher education program in this state, as approved by the Oregon Student Assistance Commission upon written request of the borrower.

Â Â Â Â Â  (b) Repayment of remaining principal and interest shall be waived upon the death or total and permanent disability of the borrower. [Formerly 348.130; 1997 c.383 Â§8; 1999 c.704 Â§7]

Â Â Â Â Â  329.780 Oregon Teacher Corps Account; use. (1) There is established in the State Treasury separate from the General Fund an account to be known as the Oregon Teacher Corps Account into which shall be deposited all repayments of loans with interest to the Oregon Student Assistance Commission pursuant to ORS 329.775. Any interest accruing to the account shall be credited thereto.

Â Â Â Â Â  (2) Amounts in the account established under subsection (1) of this section are continuously appropriated to the Oregon Student Assistance Commission for the purposes of ORS 329.757 to 329.780 and the Oregon Opportunity Grant program under ORS 348.260. [Formerly 348.135; 1997 c.28 Â§1; 1999 c.704 Â§8; 1999 c.1070 Â§10]

(Beginning Teacher and Administrator Program)

Â Â Â Â Â  329.790 Findings on teacher and administrator programs. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The quality of teaching and administration in the public schools is of vital importance to the future of this state;

Â Â Â Â Â  (2) This state has a special interest in ensuring that the induction of beginning teachers and administrators into their profession enhances their professional growth and development by making a positive impact on student learning; and

Â Â Â Â Â  (3) The formal assignment of mentors who have demonstrated the appropriate subject matter knowledge and teaching and administrative skills should substantially improve the induction and professional growth of beginning teachers and administrators in this state, as well as provide mentors with additional and valuable opportunities to enhance their own professional growth. [Formerly 342.784; 2001 c.317 Â§3]

Â Â Â Â Â  329.795 Beginning teacher and administrator program established; district participation; use of grants. (1) The State Board of Education shall establish a beginning teacher and administrator mentorship program to provide eligible beginning teachers and administrators in this state with a continued and sustained mentorship program from a formally assigned mentor teacher or administrator.

Â Â Â Â Â  (2) Any district is eligible to participate in the mentorship program.

Â Â Â Â Â  (3) Two or more school districts may operate jointly a mentorship program if they meet all the requirements of ORS 329.790 to 329.820.

Â Â Â Â Â  (4) Educational consortia established for approved teacher or administrator education credentialing programs pursuant to rules of the Teacher Standards and Practices Commission are eligible to operate a mentorship program to serve beginning teachers and administrators in a participating school district if:

Â Â Â Â Â  (a) All moneys received as grants-in-aid for the mentorship program are administered by the participating school district to provide direct services to beginning teachers and administrators; and

Â Â Â Â Â  (b) All other requirements of ORS 329.790 to 329.820 are met.

Â Â Â Â Â  (5) To the extent practicable, school districts may coordinate with institutions of higher education in the design, implementation and evaluation of mentorship programs.

Â Â Â Â Â  (6) All programs in ORS 329.790 to 329.820 are subject to the availability of funds appropriated therefor. [Formerly 342.786; 2001 c.317 Â§4]

Â Â Â Â Â  329.800 Application; content. (1) Each school district that wishes to participate in the beginning teacher and administrator mentorship program shall submit a formal application to the Department of Education. The application shall include:

Â Â Â Â Â  (a) The names of all eligible beginning teachers and administrators employed by the school district and a description of their assignments and extracurricular duties;

Â Â Â Â Â  (b) The names of mentors selected by a school district and a description of their assignments and the endorsement area in which they are licensed; and

Â Â Â Â Â  (c) A description of the proposed mentorship program, which must provide a minimum of 90 hours of direct contact between the mentors and beginning teachers and administrators, including observation of or assistance with assigned duties.

Â Â Â Â Â  (2) The school district shall certify in the application that no eligible beginning professional educators are or may be under a conditional license, except as provided in rules of the Teacher Standards and Practices Commission. [Formerly 342.788; 2001 c.317 Â§6]

Â Â Â Â Â  329.805 Grants-in-aid; amount; distribution; rules. (1) Subject to ORS 291.230 to 291.260, the Department of Education shall distribute grants-in-aid to qualifying school districts to offset the costs of beginning teacher and administrator mentorship programs. A qualifying district shall receive annually up to $3,000 for each full-time equivalent beginning teacher and administrator approved for support.

Â Â Â Â Â  (2) If the funds are insufficient for all eligible proposals, the Department of Education shall award grants on a competitive basis, taking into consideration geographic and demographic diversity.

Â Â Â Â Â  (3) The State Board of Education may adopt such rules as it considers appropriate for the distribution of grants-in-aid under this section.

Â Â Â Â Â  (4) A district that is determined by the Department of Education to be in violation of one or more of the requirements of ORS 329.790 to 329.820 may be required to refund all grants-in-aid moneys distributed under ORS 329.790 to 329.820. The amount of penalty shall be determined by the State Board of Education. [Formerly 342.790; 2001 c.317 Â§7]

Â Â Â Â Â  329.810 Workshops for mentors and beginning teachers and administrators. After consulting with representatives of teachers, administrators, school boards, schools of education, the Oregon University System and such others as it considers appropriate, the Department of Education shall develop or approve workshops to provide training for mentors and beginning teachers and administrators in programs qualifying for grants-in-aid under ORS 329.790 to 329.820. [Formerly 342.792; 2001 c.317 Â§8; 2001 c.382 Â§5]

Â Â Â Â Â  329.815 Mentor teachers and administrators; selection; stipend. The selection, nature and extent of duties of mentor teachers and administrators shall be determined by the school district. The following guidelines shall apply:

Â Â Â Â Â  (1) A teacher or administrator may not be designated as a mentor unless willing to perform in that role;

Â Â Â Â Â  (2) For purposes of actions taken under ORS 342.805 to 342.937:

Â Â Â Â Â  (a) A mentor teacher or administrator may not participate in the evaluation of a beginning teacher or administrator assigned to the mentor; and

Â Â Â Â Â  (b) Any written or other reports of a mentor regarding a beginning teacher or administrator assigned to the mentor may not be used in the evaluation of the beginning teacher or administrator;

Â Â Â Â Â  (3) Each mentor shall complete successfully a training workshop provided or approved by the Department of Education while participating in the beginning teacher and administrator mentorship program; and

Â Â Â Â Â  (4) The stipend received for each beginning teacher or administrator may be used by the school district to compensate mentors in addition to their regular duties or to compensate other individuals assigned duties to provide release time for teachers or administrators acting as mentors. [Formerly 342.794; 2001 c.317 Â§9]

Â Â Â Â Â  329.820 Evaluation of programs. The Department of Education shall be responsible for the regular and ongoing evaluation of programs under ORS 329.790 to 329.820 and may contract for such evaluation. The evaluation shall include, but not be limited to, assessments of the following:

Â Â Â Â Â  (1) A survey and follow-up of all eligible mentors, beginning teachers and administrators and appropriate school district officials, to assess satisfaction with and the effectiveness of the beginning teacher and administrator mentorship program;

Â Â Â Â Â  (2) The amount and quality of the contact time between mentors and beginning teachers and administrators;

Â Â Â Â Â  (3) The effectiveness of workshops and other training;

Â Â Â Â Â  (4) The effectiveness of the mentorship program in the retention of new teachers and administrators in the school district;

Â Â Â Â Â  (5) The desirability of extending this assistance program to students participating in teacher and administrator preparation programs; and

Â Â Â Â Â  (6) Student performance on statewide and other assessments. [Formerly 342.796; 2001 c.317 Â§10]

(Successful Schools Program)

Â Â Â Â Â  329.825 Policy on successful and innovative schools. It shall be the policy of the State of Oregon to promote and encourage successful and innovative schools. Success shall be determined by establishing standards of improvement in student learning and measuring each schoolÂs performance in meeting those standards. Schools that meet those standards will be rewarded with additional tools to further improve student learning. [1997 c.864 Â§1]

Â Â Â Â Â  Note: 329.825 and 329.830 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.830 Establishment; application; incentive rewards. (1) The State Board of Education shall establish a system of determining successful schools and dispensing appropriate incentive rewards to those schools. The system shall be based on a school being the measurement unit to determine success. School success shall be determined by measuring a schoolÂs improvement over a specific assessment period. The successful schools program shall be voluntary.

Â Â Â Â Â  (2) A school may submit an application to the Department of Education for the successful schools program. The application shall include a short statement from the school requesting consideration for the successful schools program. The application shall also include a copy of the school improvement plan implemented pursuant to ORS 329.095.

Â Â Â Â Â  (3) A school may not amend its application after the application is submitted without approval by the state board. A school that has submitted an application may not submit a new application until the assessment period has ended, unless the school withdraws the previous application.

Â Â Â Â Â  (4) The department shall distribute incentive rewards to schools that are determined to be successful schools. The board shall establish criteria for determining successful schools. The criteria shall include, but not be limited to:

Â Â Â Â Â  (a) The results from the statewide assessment system developed pursuant to ORS 329.485;

Â Â Â Â Â  (b) The achievement of measurable academic goals from school improvement plans; and

Â Â Â Â Â  (c) Other criteria relating to improvement in student learning.

Â Â Â Â Â  (5) The department shall base the amount of the reward to each successful school on the number of teachers employed by the school. The minimum reward for each full-time teacher shall be $1,000. Part-time teachers shall receive a percentage of the reward based on the amount of time the part-time teacher worked. Teachers hired during the assessment period shall receive a percentage of the reward based on the length of time the teacher worked at the school during the assessment period.

Â Â Â Â Â  (6) Each teacher shall individually decide how to use the reward. A reward shall be used by a teacher for classroom enhancements or professional development. As used in this subsection, Âclassroom enhancementsÂ means items and activities that will improve student learning, including, but not limited to, books, instructional materials, multimedia equipment and software, supplies and field trips.

Â Â Â Â Â  (7) The State Board of Education shall adopt any rules necessary to implement the successful schools program. [1997 c.864 Â§2]

Â Â Â Â Â  Note: See note under 329.825.

(Early Success Reading Initiative)

Â Â Â Â Â  329.832 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Reading is the gateway to learning and a key to building a childÂs self-esteem.

Â Â Â Â Â  (2) Children who read below grade level after third grade are at significantly greater risk of truancy, school failure, criminal and at-risk behaviors, early pregnancy and substance abuse.

Â Â Â Â Â  (3) Research shows that children who have academic problems and exhibit at-risk behavior can be helped most effectively through prevention programs designed specifically to strengthen the collaborative and collective decision-making skills of kindergarten through grade three teachers and administrators within each individual school.

Â Â Â Â Â  (4) Scientifically based assessment methods can identify as early as kindergarten those children needing extra help to successfully learn to read.

Â Â Â Â Â  (5) Scientifically based instructional reading materials can provide the reading skills children need to successfully learn to read. [2001 c.861 Â§1]

Â Â Â Â Â  Note: 329.832 to 329.837 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.834 Creation; components; reading sites. (1) There is created the Early Success Reading Initiative for the State of Oregon.

Â Â Â Â Â  (2) The purpose of the initiative is to recognize the essential need of elementary schools to effectively use research-based teaching practices and learning strategies.

Â Â Â Â Â  (3) The components of the Early Success Reading Initiative include, but are not limited to:

Â Â Â Â Â  (a) Providing research-based assessment systems to administrators, teachers and the public in order to provide the decision-making and accountability information needed to monitor childrenÂs progress as they learn to read.

Â Â Â Â Â  (b) Screening and continuously monitoring the reading progress of all children from kindergarten through the completion of the third grade.

Â Â Â Â Â  (c) Using scientific, research-based reading systems to create school cultures and processes that enable all children to read successfully, including children with disabilities and children with linguistic and cultural diversity and other learning needs.

Â Â Â Â Â  (d) Enabling administrators and teachers within each individual school to collect, interpret and use student learning data to:

Â Â Â Â Â  (A) Guide kindergarten through grade three teachers and administrators in instructional decisions;

Â Â Â Â Â  (B) Implement a kindergarten through grade three schoolwide reading action plan;

Â Â Â Â Â  (C) Provide strategies for student groups; and

Â Â Â Â Â  (D) Provide structured interaction with parents.

Â Â Â Â Â  (e) Establishing a relationship between school districts and the University of Oregon to provide instructional and research support to assist school administrators, teachers and parents to enable students in kindergarten through grade three to learn to read effectively and successfully through means that are in congruence with state standards for reading and common curriculum goals.

Â Â Â Â Â  (4) The University of Oregon may design, implement and monitor the Early Success Reading Initiative. The University of Oregon may provide consultation services to school districts that establish early success reading sites.

Â Â Â Â Â  (5) The goal of the initiative is to enable each school district to establish early success reading sites at individual elementary schools. An elementary school that is initially selected as an early success reading site shall serve as a model and as a resource to other elementary schools within its school district as those schools implement the initiative. [2001 c.861 Â§2]

Â Â Â Â Â  Note: See note under 329.832.

Â Â Â Â Â  329.837 Report. The University of Oregon shall report annually on the implementation, longitudinal progress and results of the Early Success Reading Initiative to the Governor, the Superintendent of Public Instruction and the appropriate legislative committees. [2001 c.861 Â§3]

Â Â Â Â Â  Note: See note under 329.832.

OREGON VIRTUAL SCHOOL DISTRICT

Â Â Â Â Â  329.840 Creation; purpose; online course standards; rules. (1) There is created the Oregon Virtual School District within the Department of Education. The purpose of the Oregon Virtual School District is to provide online courses to kindergarten through grade 12 public school students.

Â Â Â Â Â  (2) The Oregon Virtual School District shall provide online courses that meet academic content standards as defined in ORS 329.007 and meet other criteria adopted by the State Board of Education. Any person who teaches an online course must be properly licensed or registered as required by ORS 338.135 and 342.173 for a person employed by a school district or public charter school. All school districts and public charter schools may allow students to access the online courses offered by the Oregon Virtual School District.

Â Â Â Â Â  (3) The Superintendent of Public Instruction may contract with education service districts, school districts, public charter schools, community colleges, state institutions of higher education or any other public entity to provide online courses through the Oregon Virtual School District.

Â Â Â Â Â  (4) Statutes and rules that apply to other school districts do not apply to the Oregon Virtual School District except as provided under this section or by rule of the State Board of Education. The Oregon Virtual School District is not considered a school district for purposes of apportionment of the State School Fund and the department may not receive a direct apportionment under ORS 327.008 from the State School Fund for the Oregon Virtual School District.

Â Â Â Â Â  (5) The board may adopt the rules necessary for the administration of the Oregon Virtual School District and shall adopt rules to establish:

Â Â Â Â Â  (a) The procedure and criteria to be used for the selection of online courses to be offered through the Oregon Virtual School District;

Â Â Â Â Â  (b) The qualifications of students who may access online courses through the Oregon Virtual School District;

Â Â Â Â Â  (c) The number of credits for which students may access online courses through the Oregon Virtual School District; and

Â Â Â Â Â  (d) The student-to-teacher ratio for online courses offered through the Oregon Virtual School District. [2005 c.834 Â§1]

Â Â Â Â Â  Note: 329.840 and 329.842 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 2, chapter 834, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) Prior to September 1, 2006, the Department of Education shall submit a progress report on the implementation of the Oregon Virtual School District to the interim legislative committees on education.

Â Â Â Â Â  (2) Prior to March 1, 2007, the department shall submit a progress report on the implementation of the Oregon Virtual School District to the Seventy-fourth Legislative Assembly. [2005 c.834 Â§2]

Â Â Â Â Â  329.842 Oregon Virtual School District Fund. (1) The Oregon Virtual School District Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon Virtual School District Fund shall be credited to the fund. All moneys in the fund are continuously appropriated to the Department of Education for the administration of the Oregon Virtual School District created under ORS 329.840.

Â Â Â Â Â  (2) Any moneys received by the department for the purpose of the Oregon Virtual School District shall be deposited in the fund. [2005 c.834 Â§3]

Â Â Â Â Â  Note: See first note under 329.840.

MISCELLANEOUS

Â Â Â Â Â  329.850 Duties of Education and Workforce Policy Advisor under chapter. (1) The Education and Workforce Policy Advisor, in consultation with the Department of Education, the Department of Community Colleges and Workforce Development, the Bureau of Labor and Industries, the Economic and Community Development Department and the Department of Human Services, shall propose policies and strategies consistent with this chapter.

Â Â Â Â Â  (2) The Education and Workforce Policy AdvisorÂs policies and strategies must take into account that:

Â Â Â Â Â  (a) The state must promote innovative thinking with respect to the curriculum and educational delivery system of Oregon public schools;

Â Â Â Â Â  (b) The state must require of all youth a level of achievement that prepares them to pursue college, professional technical programs, apprenticeships, work-based training and school-to-work programs;

Â Â Â Â Â  (c) Greater employer investment is essential in the ongoing training of all workers to meet workforce needs;

Â Â Â Â Â  (d) The state must encourage Oregon businesses to improve productivity by creating high performance work organizations that provide high skills and high wage opportunities for youth and adults; and

Â Â Â Â Â  (e) All employment-related training, education and job placement services and sources of funds must be coordinated among state agencies and boards and must complement the stateÂs overall efforts on behalf of youth and adults. [Formerly 326.830; 1997 c.652 Â§22]

Â Â Â Â Â  329.855 Education and training programs for endorsements and degrees; career related studies. (1) The Department of Education, the Department of Community Colleges and Workforce Development and the Oregon University System in consultation with the Education and Workforce Policy Advisor shall develop comprehensive education and training programs in accordance with ORS 329.475 for two-year to six-year academic professional technical endorsements, associate degrees and baccalaureate degrees.

Â Â Â Â Â  (2) There may be established a process for industrial certification and a sequence of advanced certification that could be obtained throughout a personÂs career.

Â Â Â Â Â  (3) Work groups, including teachers, community members and representatives of business and labor, may be appointed to offer specialized information concerning knowledge and skill requirements for occupations.

Â Â Â Â Â  (4) No fewer than six broad career categories shall be identified, with additional categories added in future years. The education and training curriculum and achievement standards for each occupation and trade selected for students to achieve endorsements, associate degrees or baccalaureate degrees in the occupational categories selected shall be developed and available for school districts, community colleges and other training sites.

Â Â Â Â Â  (5) In addition to academic content, the curriculum developed for endorsements, associate degrees and baccalaureate degrees shall ensure that every student has the option of a high quality career related course of study that provides the student with experience in and understanding of future career choices. Career related studies shall include a structured series of real or simulated activities that in combination with rigorous academic studies shall simultaneously prepare students for further education, lifelong learning and employment. These activities shall include but not be limited to:

Â Â Â Â Â  (a) Job shadowing;

Â Â Â Â Â  (b) Workplace mentoring;

Â Â Â Â Â  (c) Workplace simulations;

Â Â Â Â Â  (d) School based enterprises;

Â Â Â Â Â  (e) Structured work experiences;

Â Â Â Â Â  (f) Cooperative work and study programs;

Â Â Â Â Â  (g) On-the-job training;

Â Â Â Â Â  (h) Apprenticeship programs; or

Â Â Â Â Â  (i) Other school-to-work opportunities.

Â Â Â Â Â  (6) In considering where a student can most effectively and economically obtain the knowledge and skills required for the endorsement or post-secondary study, the Education and Workforce Policy Advisor may recommend integrating two-plus-two programs, apprenticeship programs and any other state or federal job training program.

Â Â Â Â Â  (7) Until full statewide implementation, school districts are encouraged to use Certificate of Advanced Mastery programs that are currently being developed, but modified, if necessary, to best fit their studentsÂ and communityÂs needs. [Formerly 326.835; 1995 c.660 Â§42; 1997 c.652 Â§23; 2001 c.684 Â§23; 2003 c.303 Â§12]

Â Â Â Â Â  329.860 Alternative learning options; Learning Centers; scope of services; outreach. (1) The Department of Education in consultation with the Department of Community Colleges and Workforce Development and the Education and Workforce Policy Advisor shall develop models for school districts of alternative learning options that may include Learning Centers designed to assist students who have left school in meeting the academic content standards required for the Certificate of Initial Mastery through the use of teaching strategies, technology and curricula that emphasize the latest research and best practice.

Â Â Â Â Â  (2) The Learning Centers may also provide for the integration of existing local and community programs that provide any part of the services needed to assist individuals in meeting the academic content standards for the Certificate of Initial Mastery.

Â Â Â Â Â  (3) The centers may promote means of identifying, coordinating and integrating existing resources and may include:

Â Â Â Â Â  (a) Child care services during school hours;

Â Â Â Â Â  (b) After-school child care;

Â Â Â Â Â  (c) Parental training;

Â Â Â Â Â  (d) Parent and child education;

Â Â Â Â Â  (e) English as a second language or bilingual services for limited proficiency students;

Â Â Â Â Â  (f) Health services or referral to health services;

Â Â Â Â Â  (g) Housing assistance;

Â Â Â Â Â  (h) Employment counseling, training and placement;

Â Â Â Â Â  (i) Summer and part-time job development;

Â Â Â Â Â  (j) Drug and alcohol abuse counseling; and

Â Â Â Â Â  (k) Family crisis and mental health counseling.

Â Â Â Â Â  (4) Education service districts, school districts or schools, or any combination thereof, may contact any eligible elementary or secondary school student and the studentÂs family if the student has ceased to attend school to encourage the studentÂs enrollment in an education program that may include alternative learning options. If the student or the family cannot be located, the name and last-known address shall be reported to the school nearest the address. The school shall attempt to determine if that student or family is being provided services by this state and shall seek to assist the student or family in any appropriate manner. [Formerly 336.157; 1995 c.278 Â§41; 1995 c.660 Â§44; 1997 c.652 Â§24; 2003 c.303 Â§13]

Â Â Â Â Â  329.875 District eligibility to receive funds under chapter. (1) Public school districts or consortia of such districts with education service districts are eligible to receive funds under this chapter.

Â Â Â Â Â  (2) The Department of Education shall evaluate the programs that receive grants under this chapter and report the results of the evaluation to the Legislative Assembly in the manner prescribed in ORS 192.245. [1993 c.45 Â§94a]

Â Â Â Â Â  329.885 School-to-work transitions and work experience programs; funding; eligibility for grants. (1) It is the policy of the State of Oregon to encourage educational institutions and businesses to develop, in partnership, models for programs related to school-to-work transitions and work experience internships directed by the Oregon Educational Act for the 21st Century as described in ORS 329.005 to 329.165, 329.185, 329.445, 329.850 and 329.855.

Â Â Â Â Â  (2) From funds available, the Department of Education may allocate to any education service district, school district, individual secondary school or community college grants to develop programs such as those described in subsection (1) of this section.

Â Â Â Â Â  (3) To receive a grant to operate a program described in subsection (1) of this section, a business shall demonstrate to the satisfaction of the department that the program shall:

Â Â Â Â Â  (a) Identify groups that have been traditionally underrepresented in the programs and internships, particularly in health care, business and high technology employment positions.

Â Â Â Â Â  (b) Encourage students who belong to groups identified in paragraph (a) of this subsection, particularly students in secondary schools and community colleges, to apply for consideration and acceptance into a model program described in subsection (1) of this section.

Â Â Â Â Â  (c) Promote an awareness of career opportunities in the school-to-work transition and the work experience internships among students sufficiently early in their educational careers to permit and encourage students to apply for the model programs.

Â Â Â Â Â  (d) Promote cooperation among businesses, school districts and community colleges in working toward the goals of the Oregon Educational Act for the 21st Century.

Â Â Â Â Â  (e) Develop academic skills, attitudes and self-confidence necessary to allow students to succeed in the work environment, including attitudes of curiosity and perseverance and the feelings of positive self-worth that result from sustained effort.

Â Â Â Â Â  (f) Provide a variety of experiences that reinforce the attitudes needed for success in the business world.

Â Â Â Â Â  (4) The department shall direct fund recipients to adopt rules establishing standards for approved programs under this section, including criteria for eligibility of organizations to receive grants, and standards to determine the amount of grants.

Â Â Â Â Â  (5) The department may seek and receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the school-to-work transition and the work experience internship programs and may expend the same or any income therefrom according to the terms of such gifts, grants, endowments or other funds. [1993 c.765 Â§46; 1999 c.59 Â§82; 2001 c.104 Â§108]

Â Â Â Â Â  329.900 [1993 c.765 Â§9; 1995 c.660 Â§45; repealed by 1997 c.652 Â§63]

LITERACY, EDUCATION AND PROFESSIONAL TECHNICAL JOB TRAINING

Â Â Â Â Â  329.905 Economic development policy to support literacy, education and professional technical job training; goals. (1) The Legislative Assembly finds that a highly skilled, well-educated workforce is critical to the present and future competitiveness of OregonÂs economy. Curricular and institutional change throughout the educational process is imperative to achieve OregonÂs economic and education reform goals. To accomplish fully education reform at the elementary and secondary levels, it is essential that OregonÂs citizens gain a thorough understanding of the significant value of professional technical education and the vital role it plays in preparing OregonÂs citizens for entry into the workforce, further training or entry into higher education. The Legislative Assembly, therefore, declares that it is the economic development policy of the state to support and promote literacy, education and professional technical job training for OregonÂs citizens. Further, the Legislative Assembly declares that it is the goal of the state to achieve the following:

Â Â Â Â Â  (a) Measurably increase the knowledge and improve the skills of Oregon workers;

Â Â Â Â Â  (b) Promote and sponsor effective and responsive training programs for employed and unemployed Oregonians who need literacy and other job-related training;

Â Â Â Â Â  (c) Promote and increase youth enrollment in secondary, post-secondary and apprenticeship programs that lead to family wage jobs;

Â Â Â Â Â  (d) Secure the active participation and full cooperation of Oregon industry leaders and business owners in developing programs to increase and improve worker education and performance;

Â Â Â Â Â  (e) Promote and increase the coordination of OregonÂs education and job training systems to more fully respond to the increasingly complex training needs of workers; and

Â Â Â Â Â  (f) Promote and increase access to education and job training programs for all Oregonians regardless of their economic status or geographic location within the state.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state to integrate employment, training and development programs into its economic development efforts.

Â Â Â Â Â  (3) The Legislative Assembly further declares that the employment development and training activities provided for in ORS 329.905 to 329.975 are job creation and economic development activities within the meaning of subsection (3), section 4, Article XV of the Oregon Constitution.

Â Â Â Â Â  (4) The Legislative Assembly further declares that the State of Oregon must dedicate the talents, resources and energies of its people to having the best trained workforce in the United States and a workforce equal to any in the world. When this workforce exists, Oregon will have a highly skilled workforce that is:

Â Â Â Â Â  (a) Engaged by competitive, diversified industries;

Â Â Â Â Â  (b) Supported by education and training;

Â Â Â Â Â  (c) Supported by employment systems that are responsive to the needs of people and the labor market; and

Â Â Â Â Â  (d) Reflective of the diversity of OregonÂs population.

Â Â Â Â Â  (5) The Legislative Assembly further declares that the role of business and industry is critical to the implementation of education reform and that the goals of ORS 329.905 to 329.975 are:

Â Â Â Â Â  (a) Coordinated and complementary education, training and employment programs.

Â Â Â Â Â  (b) A high performance workforce characterized by diversity, technical competence and economic self-sufficiency.

Â Â Â Â Â  (c) Educational performance standards that match the highest in the world.

Â Â Â Â Â  (d) Assurance of educational attention necessary for attainment of high academic standards for all students.

Â Â Â Â Â  (e) An education and employment training system that has the capacity to meet the training needs of individuals and employers.

Â Â Â Â Â  (f) Assurance of workforce preparedness for all students through covenants between business and education. [Formerly 285.200; 2005 c.209 Â§14]

Â Â Â Â Â  Note: 329.905 to 329.975 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.910 [1993 c.765 Â§21; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.915 Objectives of ORS 329.905 to 329.975. The Legislative Assembly intends that the specific objectives of ORS 329.905 to 329.975 include:

Â Â Â Â Â  (1) Restructuring elementary and secondary schools in this state to teach a higher level of knowledge leading to more effective job skills to all students and to have students attain this knowledge earlier.

Â Â Â Â Â  (2) Developing comprehensive, professional technical education programs for students that lead to industry certification and:

Â Â Â Â Â  (a) Emphasize work-based learning experiences, including apprenticeships and youth apprenticeship programs;

Â Â Â Â Â  (b) Involve business and labor in the development and delivery of such programs;

Â Â Â Â Â  (c) Recognize and implement standards approved by industry and establish new industry approved standards, equal to the highest international standards for achievement;

Â Â Â Â Â  (d) Provide an articulated education program carrying all students to their maximum potential and including appropriate support services for students and their families;

Â Â Â Â Â  (e) Deliver the support those students most at risk need to succeed; and

Â Â Â Â Â  (f) Produce the high level technical, personal and leadership skills needed by competitive businesses and industries.

Â Â Â Â Â  (3) Helping businesses and industries transform their operations to high performance work organizations where:

Â Â Â Â Â  (a) Frontline workers have higher skills, work in teams and are given greater responsibility for the development and production of a product or service, and receive necessary training for these purposes; and

Â Â Â Â Â  (b) Public and private investment support improved management practices, competitive production processes and worker training.

Â Â Â Â Â  (4) Encouraging managers and workers to play key roles in preparing and implementing state education and training policy, programs and standards, including support of employee involvement in schools. [Formerly 285.203]

Â Â Â Â Â  Note: See note under 329.905.

Â Â Â Â Â  329.920 Duties of Education and Workforce Policy Advisor and regional committees. (1) The Education and Workforce Policy Advisor and the regional workforce committees, with the advice and participation of partner agencies, are responsible for furthering the policies, goals and objectives of this state as described in ORS 329.905 and 329.915.

Â Â Â Â Â  (2) The advisor and the committees shall help ensure achievement of this stateÂs goals and objectives by effective and efficient coordination and oversight of all the employment-related training, education and job placement programs of this state.

Â Â Â Â Â  (3) As used in this section, Âpartner agenciesÂ means those agencies that are recipients of workforce development funds under ORS 329.905 to 329.920, 329.930 to 329.975 and 657.337. [1993 c.765 Â§5; 1997 c.652 Â§25]

Â Â Â Â Â  Note: See note under 329.905.

Â Â Â Â Â  329.925 Workplace training for key industries. (1) The Legislative Assembly finds that efficiency and higher productivity in all sectors of the economy are important to the maintenance of the stateÂs economic health. The Legislative Assembly further finds that a trained, productive and flexible workforce is critical to competitiveness, efficiency and higher productivity. Therefore, the Legislative Assembly declares that it is the policy of the State of Oregon to promote the development and improvement of the work skills and basic literacy skills of employees working in all sectors of the stateÂs economy.

Â Â Â Â Â  (2) To implement the policy stated in subsection (1) of this section, the Key Industry Employe Training Program shall be established within the Economic and Community Development Department. Through the program, the department shall:

Â Â Â Â Â  (a) Provide matching grants through community colleges in partnership with employers for the purpose of providing employees with literacy or customized skills training.

Â Â Â Â Â  (b) Restrict grant awards to training program proposals submitted by two or more firms in a single business, professional or industry sector, with preference given to programs developed in cooperation with business, professional or industry association.

Â Â Â Â Â  (c) Require that training programs provide long-term comprehensive skills development.

Â Â Â Â Â  (d) Award grants only to those proposals that lead to, sustain or create family wage jobs. [Formerly 285.205]

Â Â Â Â Â  Note: See note under 329.905.

Â Â Â Â Â  329.930 Business, industry and education partnerships; Industrial Extension Service; Oregon Advanced Technology Center. (1) Pursuant to rules adopted by the Economic and Community Development Department, a program is established to organize business, industry and education partnerships to develop the most competent workforce in America and specifically:

Â Â Â Â Â  (a) To provide targeted training grants for customized training programs for new or expanding firms;

Â Â Â Â Â  (b) To provide industry training grants to community colleges or others for training programs addressing the common needs of two or more businesses within an industry, with special emphasis on Key Industries as designated by ÂOregon ShinesÂ and the Legislative Assembly; and

Â Â Â Â Â  (c) To provide capacity building grants to trade associations and business and labor organizations to build capacity for addressing long-term workforce and workplace training and education needs.

Â Â Â Â Â  (2) Pursuant to rules adopted by the Economic and Community Development Department, an Industrial Extension Service is established, using public and private expertise, to assist Oregon firms in traded sectors in adopting the appropriate technology, management techniques, work organization and workforce development strategies to remain competitive in a global economy.

Â Â Â Â Â  (3) The Department of Community Colleges and Workforce Development shall support the Oregon Advanced Technology Center, for the purpose of enhancing OregonÂs economic competitiveness by assisting Oregon manufacturers with the adoption and implementation of modern manufacturing technologies and processes. [1993 c.765 Â§18; 2005 c.209 Â§15]

Â Â Â Â Â  Note: See note under 329.905.

Â Â Â Â Â  329.935 [Formerly 285.207; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.940 [1993 c.765 Â§10; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.945 [Formerly 285.213; 2001 c.104 Â§109; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  329.950 Statewide literacy hotline. (1) Pursuant to rules adopted by the State Board of Education, the Department of Community Colleges and Workforce Development shall provide for a statewide literacy ÂhotlineÂ for literacy program referrals and for the statewide coordination of literacy programs pursuant to ORS 344.760 and 344.765.

Â Â Â Â Â  (2) Gifts and grants for the support of the literacy hotline shall be deposited with and administered by a nonprofit organization selected by the Commissioner for Community College Services. The nonprofit organization that is selected must show a history of similar experience with fiduciary responsibilities.

Â Â Â Â Â  (3) The Department of Community Colleges and Workforce Development may contract with any public body or nonprofit organization to accomplish the purposes of this section. [Formerly 285.225]

Â Â Â Â Â  Note: See note under 329.905.

Â Â Â Â Â  329.955 [Formerly 285.230; 1997 c.652 Â§26; 2001 c.525 Â§2; renumbered 657.736 in 2001]

Â Â Â Â Â  329.960 [1993 c.765 Â§19; 1997 c.652 Â§27; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  329.965 [1993 c.765 Â§19a; 1997 c.61 Â§8; 1997 c.652 Â§28; 2001 c.524 Â§2; 2001 c.684 Â§24; renumbered 657.732 in 2001]

Â Â Â Â Â  329.970 [Formerly 285.243; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.975 Matching literacy hotline grant funds; application. (1) When expended for grants to programs described in ORS 329.950, grant moneys shall be matched in the manner described in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) In any biennium, each state agency administering a grant program described in ORS 329.950 shall be required to secure matching funds, on a dollar-for-dollar basis, for not less than 75 percent of the total amount reserved by law for the program for that biennium.

Â Â Â Â Â  (3) An applicant for a grant from a program described in ORS 329.950 shall be required to match, on a dollar-for-dollar basis, the amount of the grant. However, the agency administering the program may exempt the applicant from the 100 percent matching requirement when the agency determines that the grant applicant is undergoing economic hardship and that the purposes of ORS 329.905 to 329.975 will be more readily accomplished by a lower matching requirement. In any biennium, the total amount of exemptions provided to grant applicants under this subsection shall not exceed 25 percent of the amount reserved by law for a program for that biennium.

Â Â Â Â Â  (4) In determining whether a grant applicant is undergoing economic hardship for the purposes of this section, a state agency shall consider:

Â Â Â Â Â  (a) An applicantÂs ability to match the grant amount based on both the assessed value per student, if applicable, and the actual expenditure per student;

Â Â Â Â Â  (b) The proportion or other measure of economically disadvantaged persons residing within the district or area of the applicant; and

Â Â Â Â Â  (c) The level of unemployment in the district or area of the applicant.

Â Â Â Â Â  (5) A state agency shall credit an applicantÂs matching funds in an amount that does not exceed 100 percent of the amount of the grant given to the applicant. Moneys of an applicant that are available to operate a program described in ORS 329.950 and that exceed 100 percent of the grant sought or given to the applicant shall not be available for use as matching funds by any other applicant. [Formerly 285.247; 1997 c.652 Â§29; 2001 c.684 Â§25]

Â Â Â Â Â  Note: See note under 329.905.

Â Â Â Â Â  329.990 [Amended by 1963 c.22 Â§1; renumbered as part of 330.990]

_______________



Chapter 330

Chapter 330 Â Boundary Changes; Mergers

2005 EDITION

BOUNDARY CHANGES; MERGERS

EDUCATION AND CULTURE

GENERAL PROVISIONS

330.003Â Â Â Â  ÂMergerÂ and Âschool districtÂ defined

330.005Â Â Â Â  Division of state into school districts; definitions

BOUNDARY CHANGE AND MERGER PROCEDURES

330.080Â Â Â Â  Composition, purpose and organization of district boundary board

330.090Â Â Â Â  Mergers

330.092Â Â Â Â  Basis for boundary changes

330.095Â Â Â Â  Request or petition for change or merger; content

330.101Â Â Â Â  Notice; order; remonstrance; election

330.103Â Â Â Â  Effective date of change; administration and operation until end of fiscal year; rights of electors

330.106Â Â Â Â  Action by board pending effective date of change

330.107Â Â Â Â  Time for boundary board action; extension

330.113Â Â Â Â  Effect of change

330.123Â Â Â Â  Division of assets and liabilities

330.133Â Â Â Â  Effect of boundary change on electors

NOTICE

330.400Â Â Â Â  Notice by publication requirements

LOCAL SCHOOL COMMITTEES

330.425Â Â Â Â  Local school committee; members; election

330.430Â Â Â Â  Functions of local school committee

330.435Â Â Â Â  Filling vacancies on committee

GENERAL PROVISIONS

Â Â Â Â Â  330.003 ÂMergerÂ and Âschool districtÂ defined. For purposes of this chapter:

Â Â Â Â Â  (1)(a) ÂMergerÂ includes any alteration, annexation, merger, consolidation, lengthening the course of study or other change under ORS 330.090 to 330.107, 334.710 to 334.770 and 335.490 to 335.505.

Â Â Â Â Â  (b) ÂMergerÂ includes only those proceedings in which the entire territory of an involved school district is merged. The permanent rate limit for operating taxes for a school district after merger shall be the rate that would produce the same operating tax revenue as the school districts prior to merger would have cumulatively produced in the year of merger if the merger, not taking into account any applicable statutory rate limit, had not occurred.

Â Â Â Â Â  (2) ÂSchool districtÂ means a taxing district providing public elementary or secondary education, or any combination thereof, within this state, and specifically includes a component school district of an education service district that levies taxes for its component school districts and the education service district itself. ÂSchool districtÂ does not include any other education service district. [1989 c.629 Â§1; 1993 c.18 Â§89; 1993 c.270 Â§67; 1993 c.784 Â§21; 1995 c.611 Â§1; 1997 c.541 Â§371; 2001 c.695 Â§36; 2003 c.226 Â§Â§10,11]

Â Â Â Â Â  330.005 Division of state into school districts; definitions. (1) For public school purposes, this state is divided into subdivisions known as school districts.

Â Â Â Â Â  (2) For purposes of the school laws of this state, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂSchool districtÂ includes a common school district, a joint school district and a union high school district.

Â Â Â Â Â  (b) ÂCommon school districtÂ means a school district, other than a union high school district, formed primarily to provide education in all or part of kindergarten through grade 12 to pupils residing within the district.

Â Â Â Â Â  (c) ÂJoint school districtÂ means a common or union high school district with territory in more than one county.

Â Â Â Â Â  (d) ÂUnion high school districtÂ means a school district, other than a common school district, that is responsible for education in high school grades but not in primary grades, formed in accordance with ORS 335.210 to 335.485 (1963 Replacement Part).

Â Â Â Â Â  (e) ÂGoverning body of the countyÂ means the county court, the board of county commissioners or the unit of government designated by the county charter to exercise the power or duty prescribed in the section in which the term occurs.

Â Â Â Â Â  (f) ÂMost populous districtÂ means the school district that has the largest number of pupils in average daily membership, as defined in ORS 327.006. [1965 c.100 Â§71; 1971 c.513 Â§86; 1989 c.819 Â§1a; 1991 c.167 Â§5; 1991 c.586 Â§1; 2003 c.226 Â§12]

Â Â Â Â Â  330.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.020 [Amended by 1963 c.282 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.030 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.040 [Amended by 1955 c.386 Â§1; 1957 c.310 Â§7; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.050 [Amended by 1961 c.522 Â§6; 1963 c.282 Â§14; 1965 c.100 Â§78; renumbered 330.123]

Â Â Â Â Â  330.060 [Amended by 1963 c.282 Â§2; repealed by 1965 c.100 Â§456]

BOUNDARY CHANGE AND MERGER PROCEDURES

Â Â Â Â Â  330.080 Composition, purpose and organization of district boundary board. (1) The education service district board shall constitute the district boundary board for laying off the county in convenient school districts. In any county in which there is no education service district board, the governing body of the county shall constitute the district boundary board. The district boundary board shall have jurisdiction over all school districts in the county and over all joint districts, the administrative offices of which are in the county.

Â Â Â Â Â  (2) The district boundary board shall make alterations and changes in the school districts in the manner specified by law. The board shall maintain a record showing the boundaries and numbers of the districts in the county based on records in the office of the county assessor. [Formerly 329.710; 1965 c.100 Â§72; 1989 c.819 Â§2]

Â Â Â Â Â  330.085 [Formerly 329.720; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.090 Mergers. (1) The district boundary board shall enter an order directing a school district to be merged with an adjoining school district designated by the board if it finds that continuation of the district is not required because of geographic factors affecting transportation or because of sparsity of population and if:

Â Â Â Â Â  (a) The school district fails to maintain and operate a school for one year without approval of the State Board of Education;

Â Â Â Â Â  (b) The school district is in a county with 35,000 or less population and has an average daily membership of fewer than six children for each of two successive years, as certified by the Superintendent of Public Instruction; or

Â Â Â Â Â  (c) The school district is in a county with more than 35,000 population and has an average daily membership of fewer than 18 children for each of two successive years, as certified by the Superintendent of Public Instruction.

Â Â Â Â Â  (2) The order of the district boundary board shall take effect as provided in ORS 330.103.

Â Â Â Â Â  (3) Subject to the provisions of ORS 330.092 to 330.101, the district boundary board on the request of the district school boards of the affected districts or on petition of five percent or 500 electors of each affected district, whichever is less, shall merge smaller districts into larger districts or change the boundaries of common or union high school districts.

Â Â Â Â Â  (4) No boundary change or merger shall be made which results in a school district having fewer than 20 children of school age on the date the change or merger becomes effective.

Â Â Â Â Â  (5) No boundary change or merger shall be made which results in a school district that consists of noncontiguous areas.

Â Â Â Â Â  (6) If the district boundary board fails to follow the time schedules prescribed in ORS 330.107 or to approve a request or petition under subsection (3) of this section, the district school boards of the affected school districts or the petitioners may appeal to the State Board of Education to order the proposed boundary change or merger. The state board shall order the change or merger and shall direct the district boundary board to perform the duties described in ORS 330.101 in the same manner as if the district boundary board had ordered the boundary change or merger.

Â Â Â Â Â  (7) As used in this section, Âaffected districtÂ includes:

Â Â Â Â Â  (a) Two or more districts providing education in kindergarten and grades 1 through 12 involved in the merger.

Â Â Â Â Â  (b) All component school districts, not including any split school districts, as defined in ORS 335.482, and the union high school district if merger procedures are used for the unification of the union high school district and its component districts.

Â Â Â Â Â  (c) The union high school district and the component school districts, not including split school districts, in a secession from the union high school district by one or more of the component districts and the unified district they wish to join.

Â Â Â Â Â  (d) Two or more districts offering education in kindergarten and grades 1 through 6 or 8 that would create a split school district by merger and the union high school district and the component school districts of the union high school district. [1963 c.282 Â§13(1), (8); 1965 c.100 Â§73; 1967 c.298 Â§1; 1969 c.235 Â§1; 1979 c.256 Â§1; 1985 c.364 Â§1; 1989 c.491 Â§14; 1989 c.819 Â§3; 1991 c.167 Â§7; 1993 c.112 Â§2; 1993 c.329 Â§1]

Â Â Â Â Â  330.092 Basis for boundary changes. The boundaries of a school district may not be changed except:

Â Â Â Â Â  (1) Pursuant to ORS 330.090 (1) or (3).

Â Â Â Â Â  (2) By a vote of the people pursuant to the lengthening of the course of study under ORS chapter 335.

Â Â Â Â Â  (3) By the mutual consent of the district school boards of the two or more affected districts in the manner prescribed in ORS 330.080 to 330.107.

Â Â Â Â Â  (4) On a request for change or merger proposal submitted to the district boundary board by electors of the affected districts in the manner prescribed in ORS 330.080 to 330.107. [1989 c.819 Â§1; 1991 c.167 Â§8; 2003 c.226 Â§13]

Â Â Â Â Â  330.095 Request or petition for change or merger; content. (1) Subject to ORS 332.118, the request or petition for proposed change or merger in school districts shall:

Â Â Â Â Â  (a) Be directed to the district boundary board of the county or counties having jurisdiction over the affected school districts;

Â Â Â Â Â  (b) Contain the names and numbers of districts affected by the change;

Â Â Â Â Â  (c) Contain a concise statement of the type of change requested and, if only a portion of the school district is involved, contain a legal description thereof; and

Â Â Â Â Â  (d) If a petition of electors from affected districts is involved, contain the signatures and residence addresses or mailing addresses of the petitioners and the names of the school districts in which they reside.

Â Â Â Â Â  (2) If a merger is requested or petitioned, the request or petition shall also contain proposals for distribution of debt.

Â Â Â Â Â  (3) When any proposed boundary change or merger affects school districts under the jurisdiction of different district boundary boards, the proposed change or merger shall first be acted upon by the district boundary board of the county in which lies the most populous district, and must be submitted to the district boundary board of the other affected county or counties.

Â Â Â Â Â  (4) Any proposed merger may contain a recommendation that the new district retain the same name and number as the most populous school district in the merger or a recommendation for a new name for the district, a request for the formation of school committees as described in ORS 330.425 and a request that the number of members of the district school board be increased to seven members. [1963 c.282 Â§13(2); 1965 c.100 Â§74; 1967 c.328 Â§1; 1989 c.819 Â§4; 1991 c.167 Â§9; 1993 c.136 Â§2; 1999 c.21 Â§63; 2005 c.209 Â§16]

Â Â Â Â Â  330.100 [1963 c.282 Â§13 (3), (4), (5), (6), (10); repealed by 1965 c.100 Â§75 (330.101 enacted in lieu of 330.100)]

Â Â Â Â Â  330.101 Notice; order; remonstrance; election. (1) Before the proposed change or merger is ordered, the district boundary board shall give notice in the manner provided in ORS 330.400 of the proposed change or merger and the session of the board at which it will be ordered. If no remonstrance petition on the change or merger is submitted requiring an election as provided in subsection (2) of this section, the board shall issue an order that the change or merger shall become effective as provided in ORS 330.103. The remonstrance petition is subject to ORS 332.118. However, the boundary board shall not issue an order until all affected boundary boards have had opportunity to consider the proposed change or merger.

Â Â Â Â Â  (2) If a remonstrance petition on a proposed change or merger signed by at least five percent or at least 500, whichever is less, of the electors of a school district affected by the proposed change or merger is filed with the district boundary board within 20 days after the date of the order to effect the proposed change or merger, and when all district boundary boards have acted on the change or merger as provided in ORS 330.095 (3), the board shall submit the question of the proposed change or merger to the electors of each affected school district from which a remonstrance petition was filed, with the district boundary board acting as the district elections authority on behalf of the school districts. Separate elections shall be held in sequence in the districts from which remonstrance petitions have been filed, commencing with the least populous district and progressing in order of population to the most populous district. If the majority of votes in each election favor the change or merger, an election shall be held in the next most populous district. The cost of an election on a proposed boundary change or merger shall be prorated between or among the district school boards involved in accordance with ORS 255.305.

Â Â Â Â Â  (3) If the majority of votes cast in any affected district oppose the change or merger, the change or merger shall be defeated, and the same or a substantially similar change or merger shall not be ordered until 12 months have elapsed from the date of the election at which the change or merger was defeated, unless otherwise required by law. If the vote is favorable in all remonstrating districts, the district boundary board shall declare the change or merger effective as provided in ORS 330.103 and issue an order without further elections.

Â Â Â Â Â  (4) For any school district merger that is initiated under ORS 327.106 (3), no remonstrance petition or election shall be allowed.

Â Â Â Â Â  (5) When a unified elementary district with an average daily membership of greater than 50 that has, prior to the merger, paid tuition for the majority of its high school students to attend an out-of-state high school merges with a district that provides education in kindergarten and grades 1 through 12, the following shall apply after the merger:

Â Â Â Â Â  (a) The students who reside in the former unified elementary district shall be authorized to attend the out-of-state high school that the majority of the high school students of the unified elementary district were attending during the 1992-1993 school year;

Â Â Â Â Â  (b) The merged district shall pay tuition for the students described in paragraph (a) of this subsection but not in an amount greater than the districtÂs average expenditure for high school students; and

Â Â Â Â Â  (c) The parents of a student who wish the student to attend the out-of-state high school must agree to pay the difference, if any, between what the district is authorized to pay as tuition under paragraph (b) of this subsection and the amount of tuition charged by the out-of-state high school. [1965 c.100 Â§76 (330.101 enacted in lieu of 330.100); 1965 c.244 Â§1; 1965 c.621 Â§5; 1967 c.313 Â§1; 1967 s.s. c.8 Â§4; 1975 c.326 Â§3; 1979 c.772 Â§19; 1983 c.83 Â§48; 1983 c.284 Â§10; 1983 c.350 Â§140; 1985 c.364 Â§2; 1989 c.819 Â§5; 1991 c.13 Â§1; 1991 c.167 Â§10; 1993 c.136 Â§3; 1993 c.329 Â§2; 1997 c.521 Â§14; 2005 c.209 Â§17]

Â Â Â Â Â  330.103 Effective date of change; administration and operation until end of fiscal year; rights of electors. (1) When a school district boundary change or merger becomes final according to ORS 308.225 (2)(a) and the change or merger:

Â Â Â Â Â  (a) Occurs on or after July 1 and prior to March 31, the change or merger shall take effect May 31 following the declaration or election.

Â Â Â Â Â  (b) Occurs between March 31 and June 30, inclusive, the change or merger shall take effect May 31 of the following year.

Â Â Â Â Â  (2) Districts subject to the boundary changes or mergers under this section shall, for the purposes of administration and operation, continue to operate separately until the end of the fiscal year in which the boundary changes or mergers are effective. No additional audit shall be necessary.

Â Â Â Â Â  (3) Notwithstanding the effective dates specified in subsection (1) of this section, electors shall be entitled to vote in any school elections affecting the school district in which they will reside when the boundary change or merger takes effect, including voting on candidates to serve on the district school board and on taxes to be levied after the effective date of the boundary change or merger if the electors are eligible to vote in the district in which the electors reside prior to the change or merger. Notwithstanding ORS 332.018, such electors shall be eligible to be candidates for the district school board, to serve thereon and to serve on the budget committee if the electors are eligible to be candidates or budget committee members in the district in which the electors reside prior to the change or merger. [1967 s.s. c.8 Â§2; 1973 c.501 Â§3; 1989 c.819 Â§8; 1991 c.167 Â§11]

Â Â Â Â Â  330.105 [1963 c.282 Â§13(7), (9), Â§15; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.106 Action by board pending effective date of change. During the period following the declaration or last election under ORS 330.101 and prior to the date when the boundary change or merger takes effect, the district school board of the most populous district, as defined in ORS 330.005, or the district school board of a district to which territory has been annexed may take such action as is essential in order that the district may carry out its required functions when the boundary change takes effect, including the preparation and adoption of a budget for the district and the reference of questions relating to the budget to the electors of the district. Expenditures of the board under this section shall be charged to each affected school district in the manner provided in ORS 330.123. [1967 s.s. c.8 Â§3; 1991 c.167 Â§12]

Â Â Â Â Â  330.107 Time for boundary board action; extension. The district boundary board shall complete all action on a request or petition for boundary change or a merger required under ORS 330.101 within 100 days of the date of receipt of the request or petition if the boundary change or merger requested or petitioned lies totally within the jurisdiction of that board. If the boundary change or merger requested or petitioned requires ratification of an adjacent boundary board as in ORS 330.095 (3), an additional 60 days may be utilized for action of the second boundary board. However, upon request of the district boundary board and a showing of special circumstances which require additional time, the State Board of Education may grant a reasonable extension of time for completion of the required action. [1965 c.621 Â§2; 1979 c.256 Â§2; 1983 c.83 Â§49; 1989 c.819 Â§9]

Â Â Â Â Â  330.110 [Amended by 1957 c.310 Â§8; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.113 Effect of change. (1) When two or more school districts are merged as provided by law, the affected districts shall be considered merged into the most populous district and:

Â Â Â Â Â  (a) Unless the district school boards or the petitioners requesting the merger recommend that the enlarged school district retain the same name and number which was previously assigned to the most populous district included in the merger, the district boundary board shall give the enlarged district the new name recommended under ORS 330.095, and the county assessor shall assign a new number that has not previously been used. However, if the boundaries of the enlarged school district are the same as the boundaries of the county, the official name of the enlarged school district shall be ______ (name of county) County School District.

Â Â Â Â Â  (b) The school districts included in the merger shall become identified with the newly named district or the most populous district.

Â Â Â Â Â  (c) The employees of the component districts shall be considered to be employees of the enlarged district, which shall succeed the other districts in such merger as a party to their respective contracts of employment.

Â Â Â Â Â  (d) No school district employee shall be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by another school district as a result of a merger or boundary change.

Â Â Â Â Â  (2) The board of directors of the most populous district shall constitute the board of directors of the enlarged district and the terms of all other directors of component districts shall expire on the effective date of the merger except that the number of directors may be increased to seven members and school committees may be authorized pursuant to ORS 330.425.

Â Â Â Â Â  (3) All real and personal property belonging to the districts within the enlarged district shall become the property of the enlarged district.

Â Â Â Â Â  (4) When a petition or request for a merger of school districts contains proposals for distribution of debt as provided in ORS 330.095 and the district boundary board in the manner provided in ORS 330.101 declares such merger effective, the district school board of the enlarged district is authorized to levy taxes in conformity with such proposals.

Â Â Â Â Â  (5) Notwithstanding ORS 328.555, school districts requesting a boundary change in response to chapter 393, Oregon Laws 1991, shall, as part of the boundary change request under ORS 330.092, provide for the distribution of existing debt, if any. [Formerly 330.300; 1973 c.522 Â§1; 1989 c.819 Â§10; 1991 c.167 Â§13; 1993 c.329 Â§3; 1999 c.21 Â§64]

Â Â Â Â Â  330.115 [Formerly 329.740; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.120 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.123 Division of assets and liabilities. (1) When changes in school district boundaries are made by the detachment of territory or annexation of less than an entire school district to another, the district school boards of the districts affected by each change shall immediately after the change make an equitable division of the then existing assets and liabilities between the districts affected by such change and provide the manner of consummating the division.

Â Â Â Â Â  (2) In case of failure to agree within 20 days from the time the district boundary board issues its order, the matter shall be decided by a board of arbitrators. The board of arbitrators shall consist of one member appointed by each of the boards of the school districts affected and an additional member appointed by the other appointees.

Â Â Â Â Â  (3) In the event any such district school board fails to appoint an arbitrator within 30 days, the Superintendent of Public Instruction shall appoint such arbitrator. In the event the arbitrators selected fail to appoint the additional arbitrator within 30 days after the appointment of the arbitrator last appointed, the Superintendent of Public Instruction shall notify the judge of the circuit court senior in service of the county in which the administrative office of the most populous school district is located. Within 10 days after receiving such notice, the judge shall appoint the additional arbitrator.

Â Â Â Â Â  (4) Each member of the board of arbitrators shall be entitled to the sum of $20 per day for each dayÂs service, and necessary traveling expenses, while sitting in the official capacity of the member. Expenses thus incurred shall be equally apportioned among the districts concerned.

Â Â Â Â Â  (5) A party to an arbitration under this section may seek confirmation, vacation, modification or correction of the arbitratorÂs decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710.

Â Â Â Â Â  (6) Assets include all school property and moneys belonging to the district at the time of the division. Liabilities include all debts for which the respective districts in their corporate capacities are liable at the time of division. In determining the assets, school property shall be estimated at its real market value. The assets and liabilities shall be divided between the districts in proportion to the last assessed value of the real and personal property. The district retaining the real property shall pay the other districts concerned such sums as are determined in accordance with the provisions of this section. All funds to be apportioned during the current school year, after such division, shall be made in proportion to the resident average daily membership of the districts divided, as shown by the report of such districts for the period ending the preceding June 30 as certified by the districts to the administrative office of the county. [Formerly 330.050; 1971 c.294 Â§7; 1979 c.772 Â§20; 1991 c.167 Â§14; 2003 c.598 Â§39]

Â Â Â Â Â  330.125 [Formerly 329.750; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.130 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.133 Effect of boundary change on electors. During the period following an election or other action resulting in a boundary change in a school district and prior to the date the change becomes effective, the district or districts from which an area will be separated as a result of the boundary change may hold elections for all legal purposes but the electors registered in the area to be separated as a result of the boundary change shall not be qualified to vote in any such election. The election on any measure in such district or districts shall not affect or encumber the area to be separated. [Formerly 331.060 and then 332.142]

Â Â Â Â Â  330.135 [Formerly 329.755; 1965 c.100 Â§79; repealed by 1989 c.819 Â§13]

Â Â Â Â Â  330.140 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.145 [Formerly 329.760; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.150 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.155 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.190 [Amended by 1955 c.386 Â§2; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.200 [Repealed by 1955 c.386 Â§8]

Â Â Â Â Â  330.210 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.220 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.230 [Amended by 1957 c.626 Â§6; 1961 c.148 Â§1; subsection (2) of 1963 Replacement Part enacted as 1961 c.148 Â§3; subsection (3) of 1963 Replacement Part enacted as 1961 c.148 Â§4; 1963 c.544 Â§25; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.240 [Amended by 1957 s.s. c.12 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.250 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.260 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.270 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.280 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.290 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.300 [1957 c.89 Â§1; amended by 1965 c.100 Â§77; 1965 c.275 Â§3; renumbered 330.113]

Â Â Â Â Â  330.310 [Formerly 333.124; 1991 c.167 Â§15; repealed by 2003 c.226 Â§23]

NOTICE

Â Â Â Â Â  330.400 Notice by publication requirements. Whenever notice by publication of any hearing is expressly required by reference to this section, it shall be given in a newspaper published in the county and of general circulation in the county or district in which the hearing is to be held. The notice shall be published in at least two issues of the newspaper. The first publication shall be not sooner than the 25th day or later than the 15th day preceding the hearing and the last publication shall be not sooner than the 14th day or later than the eighth day preceding the hearing. [Formerly 330.635]

LOCAL SCHOOL COMMITTEES

Â Â Â Â Â  330.425 Local school committee; members; election. (1) Each local school committee provided for in the reorganization plan under ORS 330.530 (1989 Edition) shall consist of three members elected by the electors of the school district pursuant to ORS chapter 255. At the first regular district election following the merger of the school district, there shall be elected three members of each local school committee. Each person elected shall serve a term of two years. Members of the local school committee may be nominated and elected from the attendance area determined by the district school board or may be nominated from such areas but elected from the district or may be nominated and elected from the district, the manner to be determined by the district school board.

Â Â Â Â Â  (2) A person shall be nominated as a candidate for member of a local school committee by filing a petition for nomination or a declaration of candidacy under ORS 255.235. If a candidate is nominated by petition and members are nominated from attendance areas, the petition must be signed by at least 10 electors residing in the attendance area from which the candidate seeks nomination.

Â Â Â Â Â  (3) Each office of local school committee member shall be designated by number as Position No. 1, Position No. 2 or Position No. 3 and so forth. The school district shall assign a position number to each office on the local school committee and shall certify to the filing officer the name of the committee member in office holding that position. A copy of the certification shall be filed in the office of the filing officer. As used in this section, Âfiling officerÂ means the:

Â Â Â Â Â  (a) County clerk or county official in charge of elections of the county in which the administrative office of the district is located regarding a district located in more than one county; or

Â Â Â Â Â  (b) County clerk or county official in charge of elections in a district situated wholly within the county. [Formerly 330.665; 1995 c.258 Â§2; 1995 c.607 Â§72; 2005 c.209 Â§18]

Â Â Â Â Â  330.430 Functions of local school committee. (1) Notwithstanding ORS 332.172, under rules of the district school board, the local school committee shall determine the use of the school property for civic purposes not inconsistent with its primary use. The local school committee also shall visit the school at frequent intervals, report to and advise the district school board concerning the progress and needs of the school and the wishes of the people concerning the school and recommend improvements in the school property.

Â Â Â Â Â  (2) By unanimous vote and not later than March 1 of each year, the local school committee may recommend rejection for the ensuing year of any teacher assigned to the school by the district school board. The recommendation shall be delivered to the clerk of the district in writing and shall specify the reason for the recommendation. The board shall review the recommendation submitted by the local school committee and make final determination.

Â Â Â Â Â  (3) The district school board may submit the question of establishing additional local school committees or abolishing existing local school committees to the electors at any regular district election. The district school board shall submit either question at an election when a petition filed as provided in this subsection requests an election. The requirements for preparing, circulating and filing a petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The election when a petition is filed must not be later than the next regular district election.

Â Â Â Â Â  (4) This section applies in school districts formed under ORS 330.505 to 330.780 (1989 Edition), in school districts resulting from mergers and in unified school districts formed under ORS 330.092. [Formerly 330.667]

Â Â Â Â Â  330.435 Filling vacancies on committee. (1) A vacancy in an elected office in the membership of a local school committee shall be filled by appointment by a majority of the remaining members of the local school committee. If a majority of the membership of the local school committee is vacant or if a majority cannot agree, a vacancy on the local school committee shall be filled by the district school board.

Â Â Â Â Â  (2) The period of service of an appointee shall expire June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case the successor shall take office July 1 next following the election. [Formerly 330.765]

Â Â Â Â Â  330.505 [1957 c.619 Â§1; 1963 c.282 Â§3; 1963 c.544 Â§26; 1965 c.100 Â§80; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.510 [1957 c.619 Â§2; 1961 c.625 Â§4; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.515 [1957 c.619 Â§4; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.520 [1957 c.619 Â§5; repealed by 1963 c.282 Â§16 and 1963 c.544 Â§52]

Â Â Â Â Â  330.523 [1957 c.619 Â§8; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.526 [1957 c.619 Â§27; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.528 [1957 c.619 Â§26; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.530 [1957 c.619 Â§7; 1959 c.423 Â§1; 1961 c.317 Â§1; 1963 c.282 Â§4; 1965 c.100 Â§81; 1965 c.261 Â§1; 1973 c.448 Â§1; 1983 c.83 Â§50; 1983 c.284 Â§4; 1983 c.350 Â§140a; 1985 c.201 Â§1; 1989 c.491 Â§15; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.533 [1959 c.423 Â§3; 1961 c.285 Â§1; 1965 c.100 Â§96; renumbered 330.665]

Â Â Â Â Â  330.535 [1957 c.619 Â§9; 1965 c.100 Â§82; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.540 [1957 c.619 Â§10; 1983 c.812 Â§3; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.543 [1983 c.812 Â§2; 1985 c.364 Â§4; 1989 c.491 Â§16; 1989 c.819 Â§11; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.545 [1957 c.619 Â§11; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.547 [1965 c.621 Â§4; 1989 c.491 Â§17; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.550 [1957 c.619 Â§12; 1963 c.282 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.552 [1959 c.423 Â§4; 1965 c.100 Â§83; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.555 [1957 c.619 Â§13; 1963 c.282 Â§6; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.557 [1963 c.282 Â§12; 1979 c.772 Â§21; 1989 c.491 Â§18; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.560 [1957 c.619 Â§14; 1963 c.282 Â§7; 1989 c.491 Â§19; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.565 [1957 c.619 Â§15; 1963 c.282 Â§8; 1983 c.812 Â§4; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.570 [1957 c.619 Â§16; 1963 c.282 Â§9; 1983 c.812 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.575 [1957 c.619 Â§17; 1965 c.100 Â§84; repealed by 1983 c.812 Â§6]

Â Â Â Â Â  330.580 [1957 c.619 Â§18; 1961 c.414 Â§7; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.585 [1957 c.619 Â§19; 1965 c.100 Â§85; 1965 c.261 Â§2; 1973 c.796 Â§27; 1983 c.83 Â§52; 1983 c.350 Â§141; 1983 c.812 Â§7a; 1985 c.364 Â§3; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.587 [1961 c.435 Â§2; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  330.590 [1957 c.619 Â§20; 1965 c.100 Â§86; 1965 c.261 Â§3; 1973 c.796 Â§28; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.595 [1957 c.619 Â§21; 1965 c.100 Â§87; 1965 c.261 Â§4; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  330.598 [1961 c.414 Â§1; 1965 c.100 Â§88; 1965 c.261 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.600 [1957 c.619 Â§22; 1959 c.423 Â§5; repealed by 1961 c.414 Â§9]

Â Â Â Â Â  330.601 [1961 c.414 Â§2; 1965 c.100 Â§89; 1965 c.261 Â§6; 1983 c.83 Â§53; 1983 c.812 Â§8; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.603 [1961 c.414 Â§3; 1965 c.100 Â§90; 1965 c.261 Â§7; 1983 c.83 Â§54; 1983 c.350 Â§144; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.605 [1961 c.414 Â§4; 1965 c.100 Â§91; 1965 c.261 Â§8; 1983 c.83 Â§55; 1983 c.350 Â§145; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.607 [1961 c.414 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.609 [1961 c.414 Â§6; 1965 c.100 Â§91a; 1967 s.s. c.8 Â§5; 1983 c.812 Â§9; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.610 [1957 c.619 Â§23; 1961 c.414 Â§8; 1965 c.100 Â§92; 1965 c.261 Â§9; 1983 c.350 Â§146; 1985 c.565 Â§58; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.620 [1957 c.619 Â§24; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.625 [1957 c.619 Â§25; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.630 [1957 c.619 Â§2; 1961 c.625 Â§2; subsections (4) and (5) of 1961 Replacement Part enacted as 1961 c.625 Â§3; subsections (6) and (7) of 1961 Replacement Part formerly part of 327.069; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.632 [1959 c.423 Â§15; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.635 [1957 c.619 Â§41; 1965 c.100 Â§93; 1983 c.284 Â§9; 1983 c.350 Â§147; 1991 c.167 Â§16; renumbered 330.400 in 1991]

Â Â Â Â Â  330.640 [1957 c.619 Â§41a; 1965 c.100 Â§94; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  330.645 [1957 c.619 Â§42; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.650 [1957 c.619 Â§29; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.660 [1957 c.619 Â§30; 1959 c.423 Â§6; 1961 c.602 Â§17; 1965 c.100 Â§95; 1973 c.522 Â§2; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.665 [Formerly 330.533; 1967 c.315 Â§1; 1973 c.448 Â§2; 1977 c.57 Â§1; 1983 c.350 Â§148; 1987 c.7 Â§1; 1991 c.167 Â§17; renumbered 330.425 in 1991]

Â Â Â Â Â  330.667 [1983 c.350 Â§150; 1991 c.167 Â§18; renumbered 330.430 in 1991]

Â Â Â Â Â  330.670 [1957 c.619 Â§36; 1959 c.423 Â§7; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.680 [1957 c.619 Â§31; 1959 c.423 Â§8; 1965 c.100 Â§97; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.690 [1957 c.619 Â§32; 1959 c.423 Â§9; 1965 c.100 Â§98; 1971 c.47 Â§6; 1983 c.284 Â§5; 1983 c.350 Â§153a; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.700 [1957 c.619 Â§33; 1959 c.423 Â§10; 1965 c.100 Â§99; 1973 c.796 Â§29; 1974 s.s. c.45 Â§4; 1975 c.770 Â§10; 1983 c.350 Â§154; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.710 [1957 c.619 Â§34; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.720 [1957 c.619 Â§35; 1965 c.100 Â§100; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.730 [1957 c.619 Â§37(1), (3); 1965 c.100 Â§101; 1967 c.605 Â§2; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.740 [1957 c.619 Â§37a; 1965 c.100 Â§102; 1967 c.605 Â§3; 1971 c.47 Â§7; 1983 c.350 Â§155; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.750 [1957 c.619 Â§37(2); 1967 c.605 Â§4; 1983 c.350 Â§156; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.760 [1957 c.619 Â§38; 1959 c.423 Â§11; 1961 c.229 Â§1; 1965 c.100 Â§103; 1971 c.47 Â§8; 1983 c.83 Â§58; 1983 c.350 Â§157; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.765 [1983 c.350 Â§143; 1991 c.167 Â§19; renumbered 330.435 in 1991]

Â Â Â Â Â  330.770 [1957 c.619 Â§40; 1959 c.423 Â§12; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.772 [1983 c.350 Â§152; 1987 c.7 Â§2; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.775 [1959 c.423 Â§14; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.780 [1957 c.619 Â§39; 1965 c.100 Â§104; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.790 [1963 c.262 Â§Â§1, 2, 3; 1973 c.827 Â§27; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.800 [1965 c.101 Â§1; 1983 c.83 Â§59; 1983 c.350 Â§158; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.990 [Subsection (2) of 1963 part formerly 329.990; repealed by 1965 c.100 Â§456]

_______________



Chapter 331

Chapter 331 (Former Provisions)

SCHOOL DISTRICT ELECTIONS

School District Elections

331.002 [1965 c.100 §106; 1971 c.660 §2; 1973 c.796 §32; 1983 c.350 §159; renumbered 332.118]

331.005 [1957 c.310 §1; repealed by 1965 c.100 §456]

331.010 [Amended by 1957 c.310 §9; 1961 c.10 §1; 1965 c.100 §107; 1973 c.796 §33; 1979 c.519 §36; repealed by 1983 c.284 §14]

331.015 [1963 c.273 §2; repealed by 1965 c.100 §456]

331.020 [Amended by 1961 c.361 §1; 1965 c.100 §108; repealed by 1973 c.796 §79]

331.025 [1973 c.467 §2; repealed by 1983 c.350 §331a]

331.030 [Amended by 1963 c.273 §3; 1965 c.100 §109; 1971 c.660 §3; repealed by 1973 c.796 §79]

331.035 [1973 c.467 §4; repealed by 1983 c.350 §331a; 1983 c.567 §22 and 1983 c.740 §102]

331.040 [Amended by 1963 c.273 §4; 1965 c.100 §110; 1967 c.609 §13; part renumbered 331.045; 1971 c.660 §4; repealed by 1973 c.467 §5 and 1973 c.796 §79]

331.045 [Formerly part of 331.040; repealed by 1973 c.467 §5 and 1973 c.796 §79]

331.050 [1961 c.72 §1; repealed by 1965 c.100 §456]

331.060 [1965 c.100 §111; 1983 c.83 §60; renumbered 332.142]

331.080 [Formerly 331.320; 1967 c.605 §5; 1967 c.609 §6; 1971 c.660 §5; 1973 c.796 §34; 1975 c.647 §29; repealed by 1977 c.681 §2]

331.085 [1977 c.759 §1; renumbered 332.016]

331.090 [Formerly 331.330; 1967 c.95 §1; 1969 c.133 §1; 1969 c.202 §4; 1973 c.796 §35; 1975 c.770 §11; 1977 c.829 §22; 1981 c.173 §48; 1983 c.83 §61; 1983 c.284 §3; renumbered 333.124]

331.095 [1969 c.202 §1; 1983 c.284 §2; 1983 c.350 §162a; renumbered 332.128]

331.097 [1969 c.202 §2; 1983 c.284 §3b; renumbered 332.132]

331.102 [1969 c.202 §3; 1983 c.284 §3c; renumbered 332.134]

331.105 [1969 c.359 §1; 1975 c.770 §12; 1983 c.350 §163; renumbered 332.136]

331.106 [1977 c.474 §1; repealed by 1983 c.284 §14]

331.110 [Amended by 1965 c.100 §117; 1967 c.605 §6; 1973 c.796 §36; repealed by 1979 c.519 §38]

331.115 [1973 c.796 §31; repealed by 1983 c.350 §331a]

331.120 [Amended by 1957 c.608 §230; 1965 c.100 §118; 1967 c.605 §7; 1971 c.749 §81; 1973 c.796 §37; 1977 c.149 §2; 1983 c.350 §165; renumbered 332.138]

331.130 [Amended by 1965 c.100 §119; 1967 c.605 §8; repealed by 1979 c.519 §38]

331.140 [Amended by 1961 c.361 §2; 1965 c.100 §120; 1967 c.605 §9; 1979 c.316 §19; repealed by 1979 c.519 §38]

331.150 [Amended by 1961 c.361 §3; 1965 c.100 §121; 1967 c.605 §10; 1973 c.796 §38; 1979 c.190 §414; repealed by 1979 c.519 §38]

331.160 [Amended by 1961 c.10 §2; 1965 c.100 §122; 1967 c.605 §11; 1973 c.796 §39; repealed by 1983 c.350 §331a]

331.170 [Amended by 1965 c.100 §123; 1967 c.605 §12; 1973 c.796 §40; repealed by 1979 c.519 §19]

331.180 [Amended by 1965 c.100 §124; 1967 c.605 §13; repealed by 1973 c.796 §79]

331.310 [Repealed by 1965 c.100 §456]

331.320 [Amended by 1955 c.386 §3; 1957 c.622 §1; 1965 c.100 §12; renumbered 331.080]

331.330 [Amended by 1955 c.386 §4; 1957 c.622 §2; 1965 c.100 §113; renumbered 331.090]

331.340 [Repealed by 1955 c.386 §8]

331.350 [Amended by 1955 c.386 §5; repealed by 1965 c.100 §456]

331.360 [Repealed by 1955 c.386 §8]

331.410 [Amended by 1965 c.100 §114; repealed by 1983 c.350 §331a]

331.420 [Amended by 1955 c.234 §1; 1965 c.100 §115; repealed by 1965 c.172 §7]

331.425 [1965 c.172 §1; repealed by 1975 c.770 §14 (331.426 enacted in lieu of 331.425)]

331.426 [1975 c.770 §15 (enacted in lieu of 331.425); 1977 c.644 §6; 1983 c.83 §63; repealed by 1983 c.350 §331a]

331.430 [Amended by 1965 c.100 §116; repealed by 1965 c.172 §7]

331.435 [1965 c.172 §2; repealed by 1975 c.770 §49]

331.440 [Amended by 1955 c.234 §2; 1957 c.310 §10; repealed by 1965 c.100 §456]

331.445 [1965 c.172 §3; repealed by 1983 c.350 §331a]

331.450 [Amended by 1955 c.234 §3; repealed by 1965 c.172 §7]

331.455 [1965 c.172 §4; repealed by 1983 c.350 §331a]

331.465 [1965 c.172 §5; repealed by 1983 c.350 §331a]

331.510 [Amended by 1957 c.622 §3; 1963 c.34 §1; repealed by 1965 c.100 §456]

331.520 [Repealed by 1965 c.100 §456]

331.530 [Repealed by 1965 c.100 §456]

331.540 [Repealed by 1965 c.100 §456]

331.550 [Repealed by 1965 c.100 §456]

331.990 [Repealed by 1965 c.100 §456]

_______________



Chapter 332

Chapter 332 Â Local Administration of Education

2005 EDITION

LOCAL ADMINISTRATION

EDUCATION AND CULTURE

GENERAL PROVISIONS

332.002Â Â Â Â  Definitions

BOARD OF DIRECTORS

332.005Â Â Â Â  Directors as district school board; oath

332.011Â Â Â Â  Number of directors of districts under 300,000

332.012Â Â Â Â  Method for increasing number of board members

332.015Â Â Â Â  Number of directors of districts of 300,000 or more

332.016Â Â Â Â  Employees ineligible to serve as directors; exception

332.018Â Â Â Â  Term of office; qualifications; expenses

332.030Â Â Â Â  Vacancy in office of director

BOARD ORGANIZATION AND MEETINGS

332.040Â Â Â Â  Officers; term

332.045Â Â Â Â  Board meetings

332.055Â Â Â Â  Quorum; transaction of business

332.057Â Â Â Â  Duties to be performed at meetings on record

332.061Â Â Â Â  Hearing to expel minor students or to examine confidential medical records; exceptions to public meetings law

STATUS, GENERAL POWERS AND DUTIES

332.072Â Â Â Â  Legal status of school districts

332.075Â Â Â Â  Powers of board

332.105Â Â Â Â  General duties of board

332.107Â Â Â Â  Rules for school government

332.111Â Â Â Â  Auxiliary services

332.114Â Â Â Â  Issuance of diplomas to veterans

ELECTIONS

332.118Â Â Â Â  Election laws applicable; duties of Secretary of State; requirements for petitioners

332.122Â Â Â Â  Nomination of directors; qualifications

332.124Â Â Â Â  Election at large unless zoned; plurality in zones; reelection from zones; procedure when no nominee to fill zone vacancy; duration of appointments

332.126Â Â Â Â  Election from zones

332.128Â Â Â Â  Establishing zones for purpose of nominating directors

332.132Â Â Â Â  Zoning process

332.134Â Â Â Â  Reelection after zoning

332.136Â Â Â Â  Election of directors by position numbers

332.138Â Â Â Â  Election of directors; term

DISTRICT PROPERTY

332.155Â Â Â Â  Land; buildings; lease-purchase agreements; equipment and services

332.158Â Â Â Â  Creation of school in another school district by district school board; written permission

332.172Â Â Â Â  Use of school buildings and grounds for civic and recreational purposes; fee; rules

332.182Â Â Â Â  Condemnation of realty for school purposes

332.210Â Â Â Â  Districts controlling cemeteries

GIFTS

332.385Â Â Â Â  Gifts for scholarships and loans

TRANSPORTATION

332.405Â Â Â Â  Transportation; board and room; pedestrian facilities

332.415Â Â Â Â  Transportation of students attending private or parochial schools

332.427Â Â Â Â  Availability of district vehicles for public transportation purposes

INSURANCE

332.432Â Â Â Â  Insurance, medical and hospital service contracts covering school employees; self-insurance

332.435Â Â Â Â  Liability insurance; self-insurance program for liability; medical and hospital benefits for students

332.437Â Â Â Â  Insurance reserve fund

TRAFFIC REGULATION

332.445Â Â Â Â  Regulation of vehicles on school property; rules

PERSONNEL

332.505Â Â Â Â  Employment and compensation of personnel; written personnel policies

332.507Â Â Â Â  Sick leave for school employees; other leave

332.515Â Â Â Â  Chief administrative officer as district school clerk; deputies

332.525Â Â Â Â  Bonds for personnel

332.531Â Â Â Â  Law enforcement agency; personnel as peace officers

332.534Â Â Â Â  Standard form for reporting salaries and other benefits

332.544Â Â Â Â  Procedure for demoting or dismissing classified school employees

332.554Â Â Â Â  Notice of reasonable assurance of continued employment; when sent; effect of failure to give notice

STUDENT CENSUS

332.585Â Â Â Â  Determination of student census by school districts

STUDENT TRAVEL SERVICES

332.593Â Â Â Â  District school board policies governing student travel services

INTELLECTUAL PROPERTY

332.745Â Â Â Â  Acquisition of interest in intellectual properties

332.750Â Â Â Â  Transactions involving intellectual property exempt from certain bidding requirements

GENERAL PROVISIONS

Â Â Â Â Â  332.002 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrict school boardÂ means the board of directors of a common school district or a union high school district.

Â Â Â Â Â  (2) ÂSchool districtÂ means a common or union high school district. [1965 c.100 Â§126; 1983 c.350 Â§167]

BOARD OF DIRECTORS

Â Â Â Â Â  332.005 Directors as district school board; oath. (1) The directors of a school district in their official capacity shall be known as the district school board.

Â Â Â Â Â  (2) Directors must qualify by taking an oath of office before assuming the duties of office. [1965 c.100 Â§127; 1983 c.350 Â§168; 1983 c.379 Â§5]

Â Â Â Â Â  332.010 [Amended by 1955 c.386 Â§7; 1957 c.634 Â§1; 1961 c.281 Â§1; repealed by 1965 c.100 Â§128 (332.011 enacted in lieu of 332.010)]

Â Â Â Â Â  332.011 Number of directors of districts under 300,000. Except as otherwise provided for former administrative school districts or under ORS 335.490 or when specified by school district merger proceedings, the board of directors of a school district with a population of less than 300,000, according to the latest federal census, shall consist of five or seven members. [1965 c.100 Â§129 (enacted in lieu of 332.010); 1965 c.243 Â§1; 1967 c.605 Â§14; 1971 c.47 Â§1; 1975 c.770 Â§13a; 1991 c.167 Â§20; 1993 c.45 Â§36; 1993 c.329 Â§4; 1997 c.521 Â§16]

Â Â Â Â Â  332.012 Method for increasing number of board members. (1) A district school board may increase the number of board members from five members to seven members on its own motion, or the district school board:

Â Â Â Â Â  (a) May submit the question to the electors of the school district; or

Â Â Â Â Â  (b) Shall submit the question to the electors of the school district when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Subject to ORS 332.118, a petition filed under this section shall be prepared, circulated and filed as provided for an initiative petition in ORS 255.135 to 255.205. [1997 c.521 Â§18]

Â Â Â Â Â  332.015 Number of directors of districts of 300,000 or more. The board of directors of a school district with a population of 300,000 or more, according to the latest federal census, shall consist of seven members. [1965 c.100 Â§131 (enacted in lieu of 332.077); 1967 c.605 Â§15; 1973 c.796 Â§41; 1975 c.770 Â§16]

Â Â Â Â Â  332.016 Employees ineligible to serve as directors; exception. (1) A person who is an employee of a school district may not serve as a member of the district school board for the district by which the employee is employed.

Â Â Â Â Â  (2) A person who is an employee of a public charter school may not serve as a member of the district school board of the district in which the public charter school that employs the person is located.

Â Â Â Â Â  (3) Notwithstanding subsection (1) or (2) of this section, a person who is an employee of a school district or a public charter school may serve as a member of the district school board for the district by which the employee is employed or the district in which the public charter school that employs the person is located if:

Â Â Â Â Â  (a) The person is employed by the district or public charter school as a substitute school bus driver; and

Â Â Â Â Â  (b) The district has an average daily membership (ADM), as defined in ORS 327.006, of 50 or less.

Â Â Â Â Â  (4) A district school board member who was eligible to serve on a district school board under subsection (3) of this section at the beginning of the memberÂs term of office may continue to serve on the board for the remainder of the memberÂs term of office regardless of any change to the ADM of the district. [Formerly 331.085; 2001 c.810 Â§1; 2005 c.93 Â§1]

Â Â Â Â Â  332.017 [1965 c.100 Â§132; repealed by 1977 c.474 Â§3]

Â Â Â Â Â  332.018 Term of office; qualifications; expenses. (1) The term of office of director is four years.

Â Â Â Â Â  (2) No person shall be eligible to serve as director unless the person is an elector of the district and has resided therein for the period of one year immediately preceding the election or appointment.

Â Â Â Â Â  (3) No director shall receive any compensation for services as director other than reimbursement for reasonable and necessary expenses actually incurred on school business. [1975 c.770 Â§13; 1983 c.350 Â§168a; 1983 c.379 Â§6]

Â Â Â Â Â  332.019 [1973 c.796 Â§77; 1975 c.770 Â§17; 1983 c.350 Â§169; 1985 c.565 Â§59; repealed by 1995 c.258 Â§11]

Â Â Â Â Â  332.020 [Repealed by 1993 c.45 Â§37]

Â Â Â Â Â  332.030 Vacancy in office of director. (1) The district school board shall declare the office of a director vacant upon the happening of any of the following:

Â Â Â Â Â  (a) The death or resignation of the incumbent.

Â Â Â Â Â  (b) When an incumbent is removed from office or the election of the incumbent thereto has been declared void by the judgment of any court.

Â Â Â Â Â  (c) Subject to the provisions of subsections (2) and (3) of this section, when an incumbent ceases to be a resident of the district or zone from which nominated.

Â Â Â Â Â  (d) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause.

Â Â Â Â Â  (e) When an incumbent ceases to discharge the duties of office for four consecutive months for any reason.

Â Â Â Â Â  (f) When an incumbent is recalled.

Â Â Â Â Â  (2) A director of a union high school board who changes the directorÂs permanent residence from one component common school district to another component common school district in which another director resides shall continue to serve as director to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was elected. If the term to which the director was elected expires June 30 next following the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

Â Â Â Â Â  (3) A director of a common school district nominated from a zone who changes the directorÂs permanent residence from one zone to another zone in which another director resides shall continue to serve as director to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was elected. If the term to which the director was elected expires June 30 next following the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

Â Â Â Â Â  (4) When a vacancy is declared under subsection (1)(a), (b) or (d) to (f) of this section, the remaining member or members of the board shall meet and appoint a person to fill the vacancy. The person must satisfy the eligibility requirements under ORS 332.018 and, if the district is zoned, reside in the zone in which the vacancy occurs. A director appointed under this subsection shall serve to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was appointed. If the term to which the director was appointed expires June 30 next following the election of the successor, the successor shall be elected to a full term. In any case, the successor shall take office July 1 next following the election.

Â Â Â Â Â  (5) If the offices of a majority of the directors of any district are vacant at the same time, the education service district board, or if there is none, the governing body of the county shall appoint persons to fill the vacancies. The persons must satisfy the eligibility requirements under ORS 332.018 and, if the district is zoned, reside in the zones in which the vacancies occur. If the vacancies occur in a joint district that is not included in an education service district, the governing body of the county containing the greater portion of the pupils in average daily membership shall appoint the directors. Each director appointed under this subsection shall serve to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was appointed. If the term to which the director was appointed expires June 30 next following the election of the successor, the successor shall be elected to a full term. In any case, the successor shall take office July 1 next following the election. [Amended by 1955 c.234 Â§4; 1961 c.281 Â§2; 1965 c.100 Â§133; 1967 c.605 Â§16; 1969 c.202 Â§5; 1973 c.796 Â§42; 1975 c.770 Â§18; 1981 c.173 Â§50; 1983 c.350 Â§169a; 1983 c.379 Â§7; 1985 c.808 Â§79; 1999 c.215 Â§1; 2003 c.576 Â§434; 2005 c.209 Â§19]

BOARD ORGANIZATION AND MEETINGS

Â Â Â Â Â  332.040 Officers; term. No later than at the next regular meeting following July 1, the district school board shall meet and organize by electing a chairperson and a vice chairperson from its members. No member shall serve as chairperson for more than four years in succession. [Amended by 1957 c.634 Â§2; 1961 c.281 Â§3; 1965 c.100 Â§134; 1993 c.45 Â§38; 2001 c.226 Â§1]

Â Â Â Â Â  332.045 Board meetings. The district school board must provide for the time and place of its regular meetings, at any of which it may adjourn to the next succeeding regular meeting or to some specified time prior thereto. Regular and special meetings may be convened upon notice in the manner required by ORS 192.640 by order of the chairperson, upon the request of three members of the board at least 24 hours before such meeting is to be held or by common consent of the board members. [Formerly 332.410; 1965 c.100 Â§135; 1975 c.770 Â§19]

Â Â Â Â Â  332.050 [Amended by 1953 c.299 Â§2; 1957 c.634 Â§3; 1961 c.281 Â§4; renumbered 332.105]

Â Â Â Â Â  332.055 Quorum; transaction of business. A majority of the members of the district school board shall constitute a quorum. A less number may meet and adjourn from time to time and compel the presence of absent members. The affirmative vote of the majority of members of the board is required to transact any business. [Formerly 332.420; 1965 c.100 Â§136; 1973 c.725 Â§1; 1975 c.770 Â§20]

Â Â Â Â Â  332.057 Duties to be performed at meetings on record. Any duty imposed upon the district school board as a body must be performed at a regular or special meeting and must be made a matter of record. [Formerly 332.060 and then 332.108; 1993 c.45 Â§39]

Â Â Â Â Â  332.060 [Renumbered 332.108 and then 332.057]

Â Â Â Â Â  332.061 Hearing to expel minor students or to examine confidential medical records; exceptions to public meetings law. Notwithstanding ORS 192.610 to 192.690 governing public meetings:

Â Â Â Â Â  (1) Any hearing held by a district school board or its hearings officer on any of the following matters shall be conducted in executive session of the board or privately by the hearings officer unless the student or the studentÂs parent or guardian requests a public hearing:

Â Â Â Â Â  (a) Expulsion of a minor student from a public elementary or secondary school.

Â Â Â Â Â  (b) Matters pertaining to or examination of the confidential medical records of a student, including that studentÂs educational program.

Â Â Â Â Â  (2) If an executive session is held by a district school board or a private hearing is held by its hearings officer under this section, the following shall not be made public:

Â Â Â Â Â  (a) The name of the minor student.

Â Â Â Â Â  (b) The issue, including a studentÂs confidential medical records and that studentÂs educational program.

Â Â Â Â Â  (c) The discussion.

Â Â Â Â Â  (d) The school board memberÂs vote on the issue.

Â Â Â Â Â  (3) The school board members may vote in an executive session conducted pursuant to this section. [1975 c.276 Â§1; 1987 c.841 Â§1]

Â Â Â Â Â  332.065 [Formerly 332.430; 1965 c.100 Â§138; repealed by 1993 c.45 Â§40]

Â Â Â Â Â  332.070 [Renumbered 332.255]

STATUS, GENERAL POWERS AND DUTIES

Â Â Â Â Â  332.072 Legal status of school districts. All school districts are bodies corporate, and the district school board is authorized to transact all business coming within the jurisdiction of the district and to sue and be sued. Pursuant to law, district school boards have control of the district schools and are responsible for educating children residing in the district. [1965 c.100 Â§139]

Â Â Â Â Â  332.075 Powers of board. (1) Any district school board may:

Â Â Â Â Â  (a) Fix the days of the year and the hours of the day when schools shall be in session.

Â Â Â Â Â  (b) Adopt textbooks and other instructional materials as provided in ORS 337.120 and 337.141 and courses of study for the use of such schools as provided in ORS 336.035.

Â Â Â Â Â  (c) Authorize the use of the schools for purposes of training students of an approved teacher education institution, as defined in ORS 342.120, and for such purposes may enter into contracts with the approved teacher education institutions on such terms as may be agreed upon. Such contracts as they relate to student teachers shall have the same effect and be subject to the same regulations as a contract between a licensed teacher and a district school board.

Â Â Â Â Â  (d) Develop and operate with other school districts or community college districts secondary professional technical education programs for pupils of more than one district and fix by agreement the duration of the districtÂs obligation to continue such activity, subject to the availability of funds therefor.

Â Â Â Â Â  (e) Authorize the school district to be a member of and pay fees, if any, to any voluntary organization, approved under ORS 339.430, that administers interscholastic activities or that facilitates the scheduling and programming of interscholastic activities.

Â Â Â Â Â  (f) Accept money or property donated for the use or benefit of the school district and, consistent with the laws of this state, use such money or property for the purpose for which it was donated.

Â Â Â Â Â  (2) All contracts of the school district must be approved by the district school board before an order can be drawn for payment. If a contract is made without the authority of the district school board, the individual making such contract shall be personally liable.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a district school board may, by resolution or policy, authorize its superintendent or the superintendentÂs designee to enter into and approve payment on contracts for products, materials, supplies, capital outlay, equipment and services that are within appropriations made by the district school board pursuant to ORS 294.435. A district school board may not authorize its superintendent or the superintendentÂs designee under this subsection to enter into and approve payment on contracts that are collective bargaining agreements or service contracts that include the provision of labor performed by employees of the school district. [Formerly 332.440; 1965 c.100 Â§140; 1967 c.67 Â§25; 1967 c.200 Â§5; 1969 c.311 Â§1; 1973 c.270 Â§1; 1975 c.459 Â§2; 1975 c.770 Â§21; 1977 c.783 Â§1; 1987 c.404 Â§3; 1993 c.45 Â§41; 1999 c.215 Â§2; 2001 c.461 Â§7]

Â Â Â Â Â  332.077 [Formerly 332.450; repealed by 1965 c.100 Â§130; (332.015 enacted in lieu of 332.077)]

Â Â Â Â Â  332.080 [Repealed by 1957 c.634 Â§13]

Â Â Â Â Â  332.085 [1953 c.424 Â§2 (332.085 enacted in lieu of 332.390); 1955 c.357 Â§1; renumbered 332.125 and then 328.565]

Â Â Â Â Â  332.090 [Repealed by 1957 c.634 Â§13]

Â Â Â Â Â  332.100 [Amended by 1953 c.474 Â§7; renumbered 336.045 and then 336.630 and then 339.875 in 1993]

Â Â Â Â Â  332.105 General duties of board. (1) The general duties of district school boards are:

Â Â Â Â Â  (a) To cause to be used in the district state blanks, registers and other forms, whenever supplied and required by the state.

Â Â Â Â Â  (b) To perform such other duties as the wants of the district may from time to time demand.

Â Â Â Â Â  (2) The district school board may participate in the activities of and may become members of associations of school boards. When provided for in an approved school district budget, the board may pay from school district funds annual dues to such association. [Formerly 332.050; 1965 c.100 Â§141; 1967 c.326 Â§1; 1969 c.541 Â§2]

Â Â Â Â Â  332.107 Rules for school government. Each district school board shall establish rules for the government of the schools and pupils consistent with the rules of the State Board of Education. [Formerly 336.030; 1993 c.45 Â§42]

Â Â Â Â Â  332.108 [Formerly 332.060; 1965 c.100 Â§137; renumbered 332.057]

Â Â Â Â Â  332.110 [Renumbered 332.145]

Â Â Â Â Â  332.111 Auxiliary services. A district school board in a school district may enter into agreements to provide auxiliary services and facilities to students, including but not limited to forms of residential care and medical and dental services. Any facility used for residential purposes under this section must meet the applicable standards of the Department of Human Services and the State Fire Marshal. [1967 c.200 Â§2; 1969 c.218 Â§1; 1993 c.45 Â§43]

Â Â Â Â Â  332.114 Issuance of diplomas to veterans. (1) A person who meets the requirements under subsection (3) of this section may request a school district to issue the person a high school diploma if the person resides within the boundaries of the school district or is a resident of this state and attended a high school of the school district.

Â Â Â Â Â  (2) A representative of a deceased person who meets the requirements under subsection (3) of this section may request a school district to issue a high school diploma on behalf of the deceased person if the deceased person resided within the boundaries of the school district at the time of death or was a resident of this state at the time of death and attended a high school of the school district.

Â Â Â Â Â  (3) Notwithstanding the requirements for a high school diploma established under ORS 329.451 and by the State Board of Education and school districts under ORS 329.447, a school district that receives a request under subsection (1) or (2) of this section shall issue a high school diploma to a person if the person:

Â Â Â Â Â  (a) Attended a high school before serving in the Armed Forces of the United States;

Â Â Â Â Â  (b) Did not graduate from a high school because the person was serving in the Armed Forces of the United States;

Â Â Â Â Â  (c) Was discharged or released under honorable conditions from the Armed Forces of the United States;

Â Â Â Â Â  (d) Served in the Armed Forces of the United States as described in subsection (4) of this section; and

Â Â Â Â Â  (e)(A) Has received a General Educational Development (GED) certificate;

Â Â Â Â Â  (B) Has received a post-secondary degree from a community college, state institution of higher education or other generally accredited institution of higher education; or

Â Â Â Â Â  (C) Has received a minimum score on the Armed Services Vocational Aptitude Battery (ASVAB), as established by the Oregon Military Department.

Â Â Â Â Â  (4) The provisions of subsection (3) of this section apply to a person who:

Â Â Â Â Â  (a) Served in the Armed Forces of the United States at any time during:

Â Â Â Â Â  (A) World War I;

Â Â Â Â Â  (B) World War II;

Â Â Â Â Â  (C) The Korean Conflict; or

Â Â Â Â Â  (D) The Vietnam War;

Â Â Â Â Â  (b) Served in the Armed Forces of the United States and was physically present in:

Â Â Â Â Â  (A) Operation Urgent Fury (Grenada);

Â Â Â Â Â  (B) Operation Just Cause (Panama);

Â Â Â Â Â  (C) Operation Desert Shield/Desert Storm (the Persian Gulf War);

Â Â Â Â Â  (D) Operation Restore Hope (Somalia);

Â Â Â Â Â  (E) Operation Enduring Freedom (Afghanistan); or

Â Â Â Â Â  (F) Operation Iraqi Freedom (Iraq); or

Â Â Â Â Â  (c) Served in the Armed Forces of the United States in an area designated as a combat zone by the President of the United States. [2003 c.182 Â§1; 2005 c.515 Â§1; 2005 c.827 Â§2]

Â Â Â Â Â  Note: 332.114 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  332.115 [Repealed by 1957 c.634 Â§13]

ELECTIONS

Â Â Â Â Â  332.118 Election laws applicable; duties of Secretary of State; requirements for petitioners. (1) Unless specifically provided otherwise, ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of school directors and local school committee members.

Â Â Â Â Â  (b) The conduct of all school district elections.

Â Â Â Â Â  (2) ORS 249.865 to 249.877 govern the recall of school board members and local school committee members.

Â Â Â Â Â  (3) The Secretary of State has supervising authority over all elections conducted by school districts and over elections conducted by education service districts when an education service district board is serving as a district boundary board.

Â Â Â Â Â  (4) A petition for a proposed change or merger under ORS 330.095, a remonstrance petition under ORS 330.101, a petition for zoning under ORS 332.128 or a petition to lengthen the course of study under ORS 335.495 shall not be circulated for signatures until the prospective petition has been filed with the county clerk. The prospective petition shall designate the names and residence addresses of not more than three persons as chief petitioner. The authority of the Secretary of State and the application of the election laws commence when the prospective petition is filed with the county clerk. The filing of the prospective petition is to be treated like a prospective petition for an initiative, referendum or recall. Except as otherwise provided in ORS 330.080 to 330.113, ORS chapter 255 applies to the procedures applicable to petitions described in this subsection and the elections held on the petitions. [Formerly 331.002; 1993 c.136 Â§1]

Â Â Â Â Â  332.120 [Renumbered 332.165]

Â Â Â Â Â  332.122 Nomination of directors; qualifications. (1) In common school districts and union high school districts the directors may be nominated in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) At large by position number by the electors of the district.

Â Â Â Â Â  (b) By zone by electors of zones, if zoning is approved by the electors under ORS 332.128.

Â Â Â Â Â  (2) A person shall be nominated as a candidate for director by filing a petition for nomination or a declaration of candidacy under ORS 255.235.

Â Â Â Â Â  (3) If a candidate is nominated by petition, the petition:

Â Â Â Â Â  (a) If the candidate is nominated from a zone, must be signed by the electors of the zone.

Â Â Â Â Â  (b) If the candidate is nominated at large, must be signed by the electors of the district.

Â Â Â Â Â  (4) A candidate for school director must be an elector registered in the district. If the district is zoned and the candidate seeks nomination from a zone, the candidate also must be a resident of that zone. [1983 c.284 Â§1; 1983 c.350 Â§161c; 1987 c.7 Â§3]

Â Â Â Â Â  332.124 Election at large unless zoned; plurality in zones; reelection from zones; procedure when no nominee to fill zone vacancy; duration of appointments. (1) All candidates shall be elected at large in the district unless the district school board provides for election from zones under ORS 332.126.

Â Â Â Â Â  (2) In a district in which directors are elected from zones:

Â Â Â Â Â  (a) The candidate for the office of director in each zone who receives the plurality of the votes shall be elected.

Â Â Â Â Â  (b) At the expiration of each directorÂs term of office, a successor shall be elected from the same zone.

Â Â Â Â Â  (3) In the event that no person from the same zone is nominated under ORS 332.122 as a candidate for the vacant office of director by the school district election filing deadline or is elected as a write-in candidate at the subsequent school district election, or in the event that an office of director becomes vacant at midterm, the district school board shall fill the vacancy as follows:

Â Â Â Â Â  (a) The board shall advertise the vacancy for a 20-day period in an attempt to find an eligible resident from the same zone to fill the vacancy. If one or more eligible residents declare interest in the vacant office, the school district board shall appoint one of the eligible residents to fill the vacant office until June 30 following the next regular school district election.

Â Â Â Â Â  (b) If, after 20 days of advertising the vacancy, no eligible resident from the same zone declares interest in the vacant office, the school district board shall appoint one of the eligible residents from the district at large to fill the vacant office until June 30 following the next regular school district election.

Â Â Â Â Â  (c) Offices filled in the manner described in paragraphs (a) and (b) of this subsection shall become vacant on June 30 following the next regular school district election. Nomination of candidates for vacant offices shall occur as provided under ORS 332.122. [Formerly 331.090; 1993 c.150 Â§1]

Â Â Â Â Â  332.125 [Formerly 332.085; 1965 c.100 Â§62; renumbered 328.565]

Â Â Â Â Â  332.126 Election from zones. (1) If a majority of the district school board of a zoned common school district or a zoned union high school district so decides, the board may provide that directors of the district school board who are nominated from zones also shall be elected from the zones from which they are nominated.

Â Â Â Â Â  (2) At any time after a district school board decides that directors shall be elected by zone:

Â Â Â Â Â  (a) The district school board may rescind the decision and provide that the directors who are nominated by zone shall be elected at large.

Â Â Â Â Â  (b) Zones may be abolished pursuant to ORS 332.128. [1983 c.284 Â§3a; 1993 c.45 Â§44]

Â Â Â Â Â  332.128 Establishing zones for purpose of nominating directors. (1) In common school districts and union high school districts, directors may be nominated from zones by resolution of the district school board or if the question of zoning is approved by the electors of the district at the regular district election as provided in this section.

Â Â Â Â Â  (2) The district school board:

Â Â Â Â Â  (a) May submit the question on its own resolution; or

Â Â Â Â Â  (b) Shall submit the question when a petition is filed as provided in this section.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section are subject to ORS 332.118 and shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (4) If the proposal to create zones in a district includes a combination of nomination of candidates from and by zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition or the order of the board.

Â Â Â Â Â  (5) A district that has been zoned under this section may abolish zones in the same manner as they were established. [Formerly 331.095; 1993 c.45 Â§45; 1993 c.136 Â§4; 1997 c.521 Â§15]

Â Â Â Â Â  332.130 [Amended by 1965 c.100 Â§169; renumbered 332.770]

Â Â Â Â Â  332.132 Zoning process. If a common school district or union high school district is zoned, the school board of the district shall divide the district into the necessary number of zones as nearly equal in population, as shown by the latest federal census, as practicable, taking into account attendance areas where possible. The board shall readjust zone boundaries if necessary to comply with this section, upon any change in the boundaries of the district. [Formerly 331.097]

Â Â Â Â Â  332.134 Reelection after zoning. (1) A school board director shall be eligible for reelection in an election subsequent to zoning under ORS 332.128 only if the director resides in a zone which is not otherwise represented on the board.

Â Â Â Â Â  (2) Any vacancy occurring on a school board before all zones are represented thereon shall be filled from among residents in an unrepresented zone, the zone to be determined by the board by lot. [Formerly 331.102]

Â Â Â Â Â  332.135 [Formerly 332.320; 1965 c.100 Â§158; renumbered 332.505]

Â Â Â Â Â  332.136 Election of directors by position numbers. (1) Each position of school director shall be designated by number as Position No. 1, Position No. 2 and so on.

Â Â Â Â Â  (2) At the first organizational meeting of the board following formation of the district, the chairperson of the board shall assign a position number to each office on the board. The chairperson shall certify the number assigned to the director holding that position and shall file one copy of the certification in the records of the district.

Â Â Â Â Â  (3) This section applies to the following districts that are not zoned:

Â Â Â Â Â  (a) Common school districts;

Â Â Â Â Â  (b) Union high school districts; and

Â Â Â Â Â  (c) Education service districts. [Formerly 331.105]

Â Â Â Â Â  332.138 Election of directors; term. At each regular district election described in ORS 255.335, school directors shall be elected for a term of four years to succeed the directors whose terms of office expire on June 30 of that year. All such elections of school directors shall be held as provided by ORS chapter 255. [Formerly 331.120; 1995 c.258 Â§3]

Â Â Â Â Â  332.140 [Amended by 1959 c.526 Â§1; 1963 c.544 Â§27; renumbered 336.085]

Â Â Â Â Â  332.142 [Formerly 331.060; renumbered 330.133 in 1993]

Â Â Â Â Â  332.145 [Formerly 332.110; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.150 [Amended by 1957 c.310 Â§11; repealed by 1957 c.634 Â§13]

DISTRICT PROPERTY

Â Â Â Â Â  332.155 Land; buildings; lease-purchase agreements; equipment and services. A district school board:

Â Â Â Â Â  (1) May furnish, equip, repair, lease, purchase and build schoolhouses, including high schools, junior high schools, professional technical schools, gymnasiums, houses for teachers and other employees, and like buildings; and locate, buy and lease lands for all school purposes. Leases authorized by this section include lease-purchase agreements whereunder the district may acquire ownership of the leased property at a nominal price. Such leases and lease-purchase agreements may be for a term of up to 30 years.

Â Â Â Â Â  (2) May contract for the removal or containment of asbestos substances in school buildings and for repairs made necessary by such removal or containment. Contracts authorized by this section may be for a term exceeding one year.

Â Â Â Â Â  (3) May construct or cooperate in the construction of schools for training of student teachers on state or district owned lands, for any state institution of higher education in or contiguous to the district, and to expend district funds in so doing.

Â Â Â Â Â  (4) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price which is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

Â Â Â Â Â  (5) May lease, sell and convey all property of the district as may not in the judgment of the district school board be required for school purposes.

Â Â Â Â Â  (6) May sell property of the district in transactions whereby the district has the right to lease, occupy or reacquire the property following the sale or have facilities constructed thereon or furnished to the specifications of the district. The construction or furnishing of such facilities shall be subject to:

Â Â Â Â Â  (a) ORS chapter 279A, except ORS 279A.125 and 279A.250 to 279A.290;

Â Â Â Â Â  (b) ORS chapter 279B, except ORS 279B.235, 279B.240, 279B.270, 279B.275 and 279B.280; and

Â Â Â Â Â  (c) ORS chapter 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470.

Â Â Â Â Â  (7) Shall furnish the schools with supplies, equipment, apparatus and services essential to meeting the requirements of a standard school and may furnish such other supplies, equipment, apparatus and services as the board considers advisable.

Â Â Â Â Â  (8) May construct, purchase or lease in cooperation with other school districts or community college districts facilities for secondary professional technical programs for pupils of more than one district and may furnish or cooperate in furnishing supplies and equipment for such facilities, to be financed in the same manner as other school buildings and supplies are financed.

Â Â Â Â Â  (9) May purchase real property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 30 years.

Â Â Â Â Â  (10) May purchase relocatable classrooms and other relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date such property is delivered to the district for occupancy and are secured by a security interest in such property. Such transactions may take the form of, but are not limited to, lease-purchase agreements.

Â Â Â Â Â  (11) May enter into rental or lease-purchase agreements covering motor vehicles operated by the district. [Formerly 332.380; 1965 c.100 Â§143; 1969 c.311 Â§2; 1969 c.434 Â§1; 1975 c.358 Â§1; 1981 c.212 Â§1; 1983 c.740 Â§103; 1989 c.138 Â§2; 1993 c.45 Â§47; 2003 c.794 Â§255]

Â Â Â Â Â  332.158 Creation of school in another school district by district school board; written permission. (1) A district school board may lease, purchase, construct, reconstruct, improve, repair, equip and furnish a school in another school district and may expend bond proceeds and other funds available to the board for such purposes if the board has the written permission of the district school board of the school district in which the school will be located. The written permission required by this subsection shall be obtained prior to the first day on which students will attend classes in the school.

Â Â Â Â Â  (2) If a district school board opens a school in another school district and does not obtain the written permission required by subsection (1) of this section, the board of the school district in which the school has been opened may file a complaint with the Superintendent of Public Instruction. Upon receipt of a complaint, the state superintendent shall schedule a contested case hearing pursuant to ORS 183.413 to 183.470. If it is determined that the written permission required by subsection (1) of this section was not obtained, the state superintendent shall withhold the State School Fund grant otherwise allocated to the district that opened the school in another district until the written permission is obtained or until some other date as determined by the state superintendent. [2001 c.169 Â§2]

Â Â Â Â Â  332.160 [Repealed by 1953 c.56 Â§2]

Â Â Â Â Â  332.162 [1965 c.130 Â§2; repealed by 1993 c.45 Â§48]

Â Â Â Â Â  332.165 [Formerly 332.120; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.170 [Renumbered 332.175]

Â Â Â Â Â  332.172 Use of school buildings and grounds for civic and recreational purposes; fee; rules. (1) Subject to ORS 330.430, the district school board may permit the use of school buildings and grounds for civic and recreational purposes, including use for:

Â Â Â Â Â  (a) Supervised recreational activities;

Â Â Â Â Â  (b) Meeting places for discussion of all subjects and questions which in the judgment of the residents may relate to the educational, political, economic, artistic and moral interests of the residents, giving equal rights and privileges to all religious denominations and political parties; and

Â Â Â Â Â  (c) Such other proper purposes as may be determined by the board.

Â Â Â Â Â  (2) The district school board may appoint a special supervising officer to have charge of the buildings and grounds, preserve order, protect school property and do all things necessary in the capacity of a peace officer to carry out the provisions of this section.

Â Â Â Â Â  (3) The district school board may establish a schedule of fees and collect fees pursuant to the schedule for use of school buildings and grounds and other facilities, including but not limited to gymnasium equipment, swimming pools, athletic fields and tennis courts.

Â Â Â Â Â  (4) Expenses for light, heat, janitor services and services of the special supervising officer provided in connection with use of buildings and grounds under this section which are not covered by the fees charged under subsection (3) of this section shall be paid out of the county or special school funds of the district in the same manner that other similar services are paid.

Â Â Â Â Â  (5) The district school board shall make rules governing the use of school buildings and grounds under this section. [1965 c.100 Â§144; 1983 c.350 Â§170; 1993 c.45 Â§49; 1995 c.660 Â§48]

Â Â Â Â Â  332.175 [Formerly 332.170; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.180 [Amended by 1961 c.575 Â§5; renumbered 332.235 and then 332.435]

Â Â Â Â Â  332.182 Condemnation of realty for school purposes. (1) Whenever it is necessary for any school district to acquire any real property for necessary school purposes, and the owner of the real property and the district school board cannot agree upon the price to be paid therefor, and the damage for the taking thereof, if any, the district school board may commence and prosecute any necessary or appropriate action for the condemnation of the real property required for school purposes. The title acquired by any school district by any such action shall be a fee simple title.

Â Â Â Â Â  (2) The procedure for condemnation shall be the procedure provided by law for condemnation of land or rights of way by public corporations or quasi-public corporations for public use or for corporate purposes. [1965 c.100 Â§145]

Â Â Â Â Â  332.190 [Amended by 1965 c.100 Â§146; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  332.200 [Amended by 1957 c.310 Â§12; renumbered 336.055 and then 336.105]

Â Â Â Â Â  332.205 [Formerly 332.400; 1965 c.100 Â§156; renumbered 332.445]

Â Â Â Â Â  332.210 Districts controlling cemeteries. (1) Any school district may own, possess, manage, operate, control, improve, sell and convey real property used for cemetery purposes where such property is within the school district boundaries and a deed of conveyance was executed and delivered conveying in fee such real property from the owners thereof to such school district prior to 1923 and such district accepted such deed and improved such real property for cemetery purposes.

Â Â Â Â Â  (2) Any school district owning and possessing real property described in subsection (1) of this section may receive, own, expend and issue moneys, notes and other evidences of indebtedness for improvement, maintenance, operation, care and management of such real property used for cemetery purposes. [Amended by 1967 c.67 Â§3]

Â Â Â Â Â  332.215 [Formerly 332.370; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.220 [Renumbered 332.265]

Â Â Â Â Â  332.225 [Formerly 332.240; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.230 [Amended by 1963 c.136 Â§1; renumbered 332.275]

Â Â Â Â Â  332.235 [Formerly 332.180; 1965 c.100 Â§155; renumbered 332.435]

Â Â Â Â Â  332.240 [Renumbered 332.225]

Â Â Â Â Â  332.245 [Formerly 332.330; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.248 [1953 c.626 Â§1; renumbered 332.285]

Â Â Â Â Â  332.250 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.252 [1953 c.626 Â§2; renumbered 332.290]

Â Â Â Â Â  332.255 [Formerly 332.070; 1965 c.100 Â§147; 1971 c.98 Â§2; repealed by 1993 c.45 Â§50]

Â Â Â Â Â  332.256 [1953 c.626 Â§3; 1957 c.310 Â§13; renumbered 332.295]

Â Â Â Â Â  332.260 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.262 [1953 c.626 Â§4; renumbered 332.300]

Â Â Â Â Â  332.265 [Formerly 332.220; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.266 [1953 c.626 Â§5; renumbered 332.305]

Â Â Â Â Â  332.270 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.272 [1953 c.626 Â§6; renumbered 332.315]

Â Â Â Â Â  332.275 [Formerly 332.230; 1965 c.100 Â§148; 1967 c.350 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.280 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.285 [Formerly 332.248; 1965 c.100 Â§149; 1965 c.123 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.290 [Formerly 332.252; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.295 [Formerly 332.256; 1965 c.100 Â§150; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.300 [Formerly 332.262; 1965 c.100 Â§151; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.305 [Formerly 332.266; 1965 c.100 Â§152; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.310 [Repealed by 1957 c.634 Â§13]

Â Â Â Â Â  332.315 [Formerly 332.272; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.320 [Amended by 1957 c.634 Â§4; renumbered 332.135 and then 332.505]

Â Â Â Â Â  332.325 [1971 c.234 Â§2; repealed by 1993 c.45 Â§51]

Â Â Â Â Â  332.330 [Amended by 1957 c.634 Â§5; renumbered 332.245]

Â Â Â Â Â  332.340 [Amended by 1957 c.634 Â§6; renumbered 336.225 and then 336.035]

Â Â Â Â Â  332.350 [Amended by 1957 c.634 Â§7; renumbered 336.285 and then 336.125]

Â Â Â Â Â  332.360 [Amended by 1957 c.634 Â§8; renumbered 336.073]

Â Â Â Â Â  332.370 [Amended by 1957 c.634 Â§9; renumbered 332.215]

Â Â Â Â Â  332.375 [1965 c.147 Â§2; repealed by 1993 c.45 Â§52]

Â Â Â Â Â  332.380 [Amended by 1957 c.634 Â§10; 1963 c.131 Â§1; renumbered 332.155]

GIFTS

Â Â Â Â Â  332.385 Gifts for scholarships and loans. If the district school board accepts money and property donated for the purpose of establishing scholarship and loan funds for the post-high-school education of students of the district, then, subject to the conditions of the gift, the board may appoint a scholarship committee which, subject to the rules of the board, shall determine the eligibility of applicants for scholarships and loans, award scholarships and loans and fix the amounts to be awarded and the terms and conditions of the awards. [1965 c.132 Â§2; 1967 c.67 Â§4]

Â Â Â Â Â  332.390 [Repealed by 1953 c.424 Â§2 (332.085 enacted in lieu of 332.390)]

Â Â Â Â Â  332.400 [1961 c.570 Â§Â§1, 2, 4, 5; renumbered 332.205 and then 332.445]

TRANSPORTATION

Â Â Â Â Â  332.405 Transportation; board and room; pedestrian facilities. (1) The district school board shall provide transportation for pupils or combinations of pupils and other persons to and from school-related activities where required by law or when considered advisable by the board.

Â Â Â Â Â  (2) The board may furnish board and room for pupils in lieu of transportation when reasonable board and room can be provided at equal or less expense than transportation. The board may also provide board and room in a facility that existed on July 1, 1998, or a replacement facility for that facility, for pupils attending a district school through an interdistrict agreement described in ORS 327.006 (7)(a)(B) or through a power of attorney authorized under ORS 109.056 (2). This subsection does not apply to a pupil who attends a district school through a power of attorney and who is a foreign exchange student enrolled in a school under a cultural exchange program.

Â Â Â Â Â  (3) The transportation costs or expenses for board and room shall be paid from funds available to the district for that purpose.

Â Â Â Â Â  (4) The district school board may expend district funds to improve or provide for pedestrian facilities off district property if the board finds that the expenditure reduces transportation costs of the district and enhances the safety of pupils going to and from schools of the district. [Formerly 338.010; 1981 c.237 Â§1; 1981 c.403 Â§3; 1993 c.45 Â§53; 1999 c.961 Â§4]

Â Â Â Â Â  332.410 [Amended by 1957 c.634 Â§11; renumbered 332.045]

Â Â Â Â Â  332.415 Transportation of students attending private or parochial schools. Whenever any district school board lawfully provides for transportation for pupils attending public schools, all children attending any private or parochial school under the compulsory school attendance laws shall, where the private or parochial school is along or near the route designated by said board, be entitled equally to the same rights, benefits and privileges as to transportation so provided for. [Formerly 338.060]

Â Â Â Â Â  332.420 [Renumbered 332.055]

Â Â Â Â Â  332.425 [Formerly 338.070; repealed by 1993 c.45 Â§54]

Â Â Â Â Â  332.427 Availability of district vehicles for public transportation purposes. (1) A district school board may enter into contracts whereby motor vehicles operated by, or under lease with, the district for transportation of school children may be leased or otherwise made available to qualified persons or agencies, public or private, or may use such motor vehicles, as agreed upon by the Department of Transportation, for public transportation purposes, subject to such terms and conditions as the district school board considers consistent with district use of such vehicles.

Â Â Â Â Â  (2) Transportation provided pursuant to subsection (1) of this section shall only serve points along a route where the transportation provided will not be in competition with any passenger carrier operated under provisions of ORS chapter 825 or with any mass transit district organized under ORS chapter 267.

Â Â Â Â Â  (3) Motor vehicles used for public transportation purposes pursuant to this section shall not be subject to ORS chapter 825.

Â Â Â Â Â  (4) Only those vehicles operated by the district that comply with rules adopted by the State Board of Education under ORS 820.100 and 820.120, relating to standards of vehicle construction and equipment may be used for public transportation purposes. Drivers of the vehicles shall be at least 18 years of age and shall comply with rules adopted by the State Board of Education under ORS 820.110, relating to qualifications of school bus drivers.

Â Â Â Â Â  (5) Nothing in this section shall limit the use of school buses for the transportation of nonstudents to or from school activities whether a fee is charged or not. [1971 c.559 Â§4; 1973 c.690 Â§1; 1975 c.161 Â§4; 1981 c.403 Â§1; 1983 c.740 Â§104; 1985 c.16 Â§459; 1985 c.420 Â§21; 1989 c.491 Â§20]

Â Â Â Â Â  332.430 [Amended by 1957 c.634 Â§12; renumbered 332.065]

INSURANCE

Â Â Â Â Â  332.432 Insurance, medical and hospital service contracts covering school employees; self-insurance. (1) As used in this section, Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person or any other remedial care recognized under the laws of this state.

Â Â Â Â Â  (2) Any district school board may enter into contracts of insurance or medical and hospital service contracts covering its employees for remedial care and hospital benefits. In addition, the board may operate a self-insurance program to provide its employees with remedial care and hospital benefits. Failure to procure or operate a program of hospital-medical insurance shall not be construed as negligence or lack of diligence on the part of the district school board or members thereof.

Â Â Â Â Â  (3) The school district may agree to pay none, part or all of the premiums on policies of insurance or service contracts entered into pursuant to this section.

Â Â Â Â Â  (4) No premium or other periodic charge on any insurance, medical or hospital service contract shall be paid unless the insurer or hospital association issuing such policy or contract is by law authorized to transact business as an insurance company or hospital association in this state.

Â Â Â Â Â  (5) The board may negotiate more than one contract with one or more insurance companies or hospital associations if necessary to obtain optimum coverage at minimum cost. [Formerly 342.598; 1997 c.795 Â§1; 1999 c.59 Â§83]

Â Â Â Â Â  332.435 Liability insurance; self-insurance program for liability; medical and hospital benefits for students. Any district school board may enter into contracts of insurance for liability or operate a self-insurance program for liability covering all activities engaged in by the district for medical and hospital benefits for students engaging in athletic contests and in traffic patrols and may pay the necessary premiums thereon. Failure to procure such insurance or operate such a program shall in no case be construed as negligence or lack of diligence on the part of the district school board or the members thereof. [Formerly 332.235; 1967 c.627 Â§13; 1997 c.795 Â§2]

Â Â Â Â Â  332.437 Insurance reserve fund. Any school district board by resolution may establish an insurance reserve fund by making transfers from the districtÂs general fund. Transfers to the insurance reserve fund shall be included in the district budget prepared and published in accordance with ORS 294.305 to 294.565. If at any time conditions arise which dispense with the necessity for further transfers to or expenditures from a fund established pursuant to this section, the district board shall so declare by resolution. The resolution shall order the balance remaining in such fund to be transferred to the general fund of the district and shall declare the insurance reserve fund closed. [1971 c.599 Â§1; 1975 c.770 Â§23]

Â Â Â Â Â  332.440 [Renumbered 332.075]

TRAFFIC REGULATION

Â Â Â Â Â  332.445 Regulation of vehicles on school property; rules. (1) As used in this section, ÂvehiclesÂ means and includes all motor vehicles as defined in ORS 801.360 and every other mechanical device in or on which a person or thing is or may be carried and which is intended for such use except road rollers, farm tractors, traction engines, police ambulances, devices moved exclusively on stationary tracks, devices operated by electric energy transmitted through trolley poles from trolley wires and devices powered exclusively by human power.

Â Â Â Â Â  (2) A district school board by resolution may adopt, modify or abolish rules prohibiting, restricting or regulating the operation and parking of vehicles, or particular classes or kinds of vehicles, upon property controlled by the district, as the board considers convenient or necessary for the policing of such property. The district school board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use district property, the student must show that the vehicle is operated by a student holding a valid driverÂs license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (3) The rules adopted under subsection (2) of this section shall become effective when appropriate signs giving notice thereof are erected upon property controlled by the district.

Â Â Â Â Â  (4) Every peace officer may enforce the rules adopted under subsection (2) of this section.

Â Â Â Â Â  (5) The district and any municipal corporation or any department, agency or political subdivision of this state may enter into agreements or contracts with each other for the purpose of providing a uniform system of enforcement of the rules adopted under subsection (2) of this section. [Formerly 332.205; 1983 c.338 Â§912; 1993 c.45 Â§55; 1993 c.221 Â§1]

Â Â Â Â Â  332.450 [Renumbered 332.077]

Â Â Â Â Â  332.460 [Repealed by 1953 c.56 Â§2]

Â Â Â Â Â  332.470 [Formerly 336.500; 1975 c.770 Â§26; repealed by 1977 c.146 Â§2]

PERSONNEL

Â Â Â Â Â  332.505 Employment and compensation of personnel; written personnel policies. (1) A district school board may:

Â Â Â Â Â  (a) Employ a superintendent of schools and necessary assistant superintendents for the district and fix the terms and conditions of employment and the compensation. The district school board shall not contract with a superintendent for more than a period of three years at a time. The contract shall automatically expire at the end of its term. However, the district school board may elect to issue a subsequent contract for an additional three years at any time.

Â Â Â Â Â  (b) Employ personnel, including teachers and administrators, necessary to carry out the duties and powers of the board and fix the duties, terms and conditions of employment and the compensation.

Â Â Â Â Â  (c) Compensate district employees in any form which may include, but shall not be limited to, insurance, tuition reimbursement and salaries.

Â Â Â Â Â  (d) Employ educational assistants and intern teachers subject to the rules of the State Board of Education.

Â Â Â Â Â  (2) The district school board shall maintain written personnel policies at least one copy of which shall be placed in the library and one copy in the business office of every school in the district. Copies shall be available for inspection by any school employee or member of the public.

Â Â Â Â Â  (3) The superintendent of the school district shall cause each employee to be specifically informed of the existence and availability of the personnel policies. [Formerly 332.320 and then 332.135; 1971 c.519 Â§1; 1975 c.770 Â§27; 1993 c.45 Â§56; 1997 c.864 Â§16]

Â Â Â Â Â  332.507 Sick leave for school employees; other leave. (1) As used in this section:

Â Â Â Â Â  (a) ÂSchool employeeÂ includes all employees of a public school district or an education service district.

Â Â Â Â Â  (b) ÂSick leaveÂ means absence from duty because of a school employeeÂs illness or injury or as otherwise provided for by law or by provisions of a collective bargaining agreement. In case of conflict with a rule adopted to interpret a law, the collective bargaining agreement to which the parties agree shall govern.

Â Â Â Â Â  (2) Each district shall allow each school employee at least 10 daysÂ sick leave at full pay for each school year or one day per month employed, whichever is greater.

Â Â Â Â Â  (3) At the option of the local governing board, sick leave in excess of five consecutive work days shall be allowed only upon certificate of the school employeeÂs attending physician or practitioner that the illness or injury prevents the school employee from working.

Â Â Â Â Â  (4) Sick leave not taken shall accumulate for an unlimited number of days. A local governing board is required to permit a school employee to take up to 75 days sick leave accumulated in other Oregon districts. The accumulation shall not exceed that carried by the most recent employing district. However, the transfer of sick leave from another Oregon district shall not be effective until the school employee has completed 30 working days in the new district.

Â Â Â Â Â  (5) For purposes of determining retirement benefits, a local governing board is required to permit a school employee to transfer an unlimited number of days of unused accumulated sick leave from another Oregon district employer. [Formerly 342.596]

Â Â Â Â Â  332.510 [Amended by 1953 c.135 Â§3; repealed by 1965 c.100 Â§159 (332.511 enacted in lieu of 332.510)]

Â Â Â Â Â  332.511 [1965 c.100 Â§160 (enacted in lieu of 332.510); repealed by 1969 c.541 Â§4]

Â Â Â Â Â  332.515 Chief administrative officer as district school clerk; deputies. The district school board shall designate the chief administrative officer of the district as district school clerk, but if there is no such officer the board shall designate an individual to perform the function. The board may appoint qualified persons as deputies to the chief administrative officer in performing the duties required of the district school clerk by law or by the board. [1969 c.541 Â§1]

Â Â Â Â Â  332.520 [Amended by 1953 c.135 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.525 Bonds for personnel. (1) The persons authorized to handle district funds, including the person designated to be custodian of district funds under ORS 328.441, shall be bonded in an amount to be determined by law and by the district school board. The board may require bonds on such other persons as the board may determine.

Â Â Â Â Â  (2) The district school board shall require the district school clerk to be bonded in an amount to be determined by the board as reasonably necessary to protect the district against loss.

Â Â Â Â Â  (3) The costs of bonds under subsections (1) and (2) of this section shall be paid by the district school board in the same manner as other expenses of the district are paid. All bonds shall be justified by a surety company authorized to do business in this state. [1965 c.100 Â§161; 1975 c.770 Â§28]

Â Â Â Â Â  332.530 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.531 Law enforcement agency; personnel as peace officers. (1) The district school board of any school district may establish a law enforcement agency and employ such personnel as may be necessary to insure the safety of school district personnel and students upon and in the vicinity of school district premises and the security of the real and personal property owned, controlled or used by or on behalf of the school district.

Â Â Â Â Â  (2) Persons employed and compensated as members of a law enforcement agency of a school district, when appointed and duly sworn, are peace officers as defined in ORS 161.015 (4), but only for the purpose of carrying out the duties of their employment. They are not police officers within the meaning of ORS 243.736.

Â Â Â Â Â  (3) The district school board may:

Â Â Â Â Â  (a) Provide for uniforms, badges, and other identification of members of such law enforcement agency;

Â Â Â Â Â  (b) Withdraw or withhold from any person employed as a member of such law enforcement agency any part or all of the powers otherwise conferred by law upon peace officers; and

Â Â Â Â Â  (c) Define the duties of persons employed as members of such law enforcement agency and assign additional duties to such persons as it may deem appropriate.

Â Â Â Â Â  (4) Between meetings of the district school board, the district superintendent or the deputy of the superintendent shall have power to suspend any person employed as a member of such law enforcement agency pending review of such action as soon as practicable by the district school board. [1975 c.666 Â§2; 1989 c.606 Â§2; 1993 c.45 Â§57]

Â Â Â Â Â  332.534 Standard form for reporting salaries and other benefits. In reporting the compensation of school district employees, the Department of Education shall prepare a standard form for the purpose of reporting the salary plus other benefits including their dollar value. [Formerly 342.604]

Â Â Â Â Â  332.535 [1973 c.357 Â§1; repealed by 1993 c.45 Â§58]

Â Â Â Â Â  332.540 [Amended by 1953 c.512 Â§2; 1957 c.198 Â§1; 1963 c.544 Â§28; 1963 c.570 Â§1b; renumbered 332.705]

Â Â Â Â Â  332.544 Procedure for demoting or dismissing classified school employees. (1) As used in this section, Âclassified school employeeÂ includes all employees of a public school district except those for whom a teaching or administrative license is required as a basis for employment in a public school district.

Â Â Â Â Â  (2) A classified school employee who has been demoted or dismissed shall be entitled to a hearing before the school board if a written request is filed with the board within 15 days of the dismissal or demotion.

Â Â Â Â Â  (3) School district employees subject to the civil service provisions of ORS chapter 242 are exempt from the provisions of this section. [Formerly 342.663]

Â Â Â Â Â  332.545 [Amended by 1957 c.198 Â§2; renumbered 332.710]

Â Â Â Â Â  332.550 [Renumbered 332.715]

Â Â Â Â Â  332.554 Notice of reasonable assurance of continued employment; when sent; effect of failure to give notice. (1) Each school district shall give an individual, written notice of reasonable assurance of continued employment to all classified school employees who are to perform services in the same or a similar capacity during a subsequent academic year or term or in the period immediately following a recess period. Such notice shall be given by May 30 of each year for employees employed as of that date and as of the date of hire for employees employed subsequent to May 30.

Â Â Â Â Â  (2) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the school district. However, the State Board of Education shall enforce the provisions of subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âclassified school employeeÂ includes all employees of a public school district except those for whom a teaching or administrative license is required as a basis for employment in a public school district. [Formerly 342.617]

Â Â Â Â Â  332.570 [Renumbered 332.720]

Â Â Â Â Â  332.575 [1971 c.294 Â§9; renumbered 326.355 in 1993]

Â Â Â Â Â  332.580 [Repealed by 1953 c.234 Â§2]

STUDENT CENSUS

Â Â Â Â Â  332.585 Determination of student census by school districts. The district school board may conduct a student census to determine the number of pupils between the ages of 4 and 20 resident within the district. [1971 c.294 Â§8; 1993 c.45 Â§60]

Â Â Â Â Â  332.590 [Amended by 1957 c.198 Â§3; 1963 c.570 Â§1c; renumbered 332.725]

STUDENT TRAVEL SERVICES

Â Â Â Â Â  332.593 District school board policies governing student travel services. Each district school board shall adopt policies governing the solicitation and sale of travel services to students enrolled in kindergarten through grade 12. The policies shall address the solicitation and sale of travel services to students on school property under the jurisdiction of the school district, at activities under the jurisdiction of the school district and at interscholastic activities administered by a voluntary organization approved by the State Board of Education under ORS 339.430. [1999 c.194 Â§11]

Â Â Â Â Â  332.595 [1971 c.294 Â§10; 1973 c.827 Â§28; 1979 c.836 Â§4; 1981 c.404 Â§2; 1987 c.533 Â§3; 1989 c.342 Â§2; 1993 c.749 Â§1; renumbered 339.133 in 1993]

Â Â Â Â Â  332.600 [Amended by 1957 c.198 Â§4; renumbered 332.730]

Â Â Â Â Â  332.610 [Amended by 1957 c.622 Â§4; repealed by 1963 c.544 Â§52]

Â Â Â Â Â  332.620 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.630 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.640 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.650 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.660 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.670 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  332.680 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.705 [Formerly 332.540; 1965 c.100 Â§162; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.710 [Formerly 332.545; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.715 [Formerly 332.550; 1965 c.100 Â§163; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.720 [Formerly 332.570; 1965 c.100 Â§164; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.725 [Formerly 332.590; 1965 c.100 Â§165; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.730 [Formerly 332.600; 1965 c.100 Â§166; repealed by 1971 c.294 Â§12]

INTELLECTUAL PROPERTY

Â Â Â Â Â  332.745 Acquisition of interest in intellectual properties. (1) Any school district or education service district may develop or acquire interests in intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes, systems, methods and ideas. Such districts may also agree to aid in the development of property acquired pursuant to this section and ORS 332.750 and to pay an assignor of any interest in intellectual property a share of any moneys received on account of the districtsÂ ownership, management, use or disposition of the property.

Â Â Â Â Â  (2) The district school board or education service district board may manage, develop or dispose of property acquired or developed under subsection (1) of this section, and may contract with any other public school district, education service district, community college district or publicly supported institution of higher education of this or any other state or with the federal government regarding the management, development, use or disposition thereof. The board may reassign such property to the person from whom it was acquired. [1969 c.217 Â§Â§1, 2; 1975 c.770 Â§29]

Â Â Â Â Â  332.750 Transactions involving intellectual property exempt from certain bidding requirements. The district school board or education service district board may determine the terms and conditions of any transaction authorized by this section and ORS 332.745 and need not require competitive bids in connection therewith. No formal publicity or advertising is required for any transaction authorized by this section and ORS 332.745, but the board shall make reasonable efforts to disseminate such information to interested public school districts, education service districts, community college districts and publicly supported institutions of higher education. [1969 c.217 Â§3; 1975 c.770 Â§29a]

Â Â Â Â Â  332.760 [1965 c.100 Â§168; 1981 c.391 Â§12; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  332.770 [Formerly 332.130; repealed by 1975 c.770 Â§49]

Â Â Â Â Â  332.790 [1969 c.451 Â§1; renumbered 339.860 in 1993]

Â Â Â Â Â  332.810 [Formerly 341.310; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.820 [Formerly 341.320; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.830 [Formerly 341.330; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.840 [Formerly 341.340; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.990 [Subsection (5) of 1963 Replacement Part enacted as 1961 c.570 Â§3; parts renumbered 336.990; subsection (8) of 1963 Replacement Part derived from 341.990; repealed by 1965 c.100 Â§456]

_______________



Chapter 333

Chapter 333 (Former Provisions)

County Unit System

COUNTY UNIT SYSTEM

EDUCATION AND CULTURE

333.005 [1959 c.424 §2; 1991 c.167 §21; repealed by 2003 c.226 §23]

333.010 [Repealed by 1975 c.770 §49]

333.015 [Repealed by 1975 c.770 §49]

333.020 [Amended by 1967 c.605 §17; 1975 c.770 §30; repealed by 2003 c.226 §23]

333.025 [Repealed by 1975 c.770 §49]

333.030 [Repealed by 1975 c.770 §49]

333.035 [1965 c.275 §2; repealed by 1991 c.167 §28]

333.040 [Repealed by 1975 c.770 §49]

333.050 [Amended by 1963 c.147 §1; 1983 c.284 §5a; repealed by 2003 c.226 §23]

333.060 [Amended by 1975 c.770 §31; repealed by 2003 c.226 §23]

333.070 [Amended by 1975 c.770 §32; repealed by 1983 c.350 §171 (333.071 enacted in lieu of 333.070)]

333.071 [1983 c.350 §172 (enacted in lieu of 333.070); repealed by 2003 c.226 §23]

333.080 [Amended by 1957 c.622 §5; repealed by 1971 c.289 §10]

333.090 [Amended by 1957 c.310 §14; 1957 c.622 §6; 1967 s.s. c.8 §8; 1973 c.796 §43; 1975 c.770 §33; 1983 c.350 §173; repealed by 2003 c.226 §23]

333.100 [Repealed by 1971 c.289 §10]

333.110 [Amended by 1957 c.622 §7; repealed by 1971 c.289 §10]

333.120 [Amended by 1967 s.s. c.8 §9; repealed by 1975 c.770 §49]

333.123 [1967 s.s. c.8 §7; repealed by 1971 c.289 §10]

333.124 [1959 c.424 §3; 1963 c.147 §2; 1965 c.100 §105; renumbered 330.310]

333.126 [1959 c.424 §§4,5; 1961 c.709 §1; 1973 c.796 §44; 1975 c.770 §34; 1983 c.83 §64; repealed by 2003 c.226 §23]

333.130 [Repealed by 2003 c.226 §23]

333.140 [Repealed by 1975 c.770 §49]

333.145 [1971 c.289 §1; 1997 c.521 §21; repealed by 2003 c.226 §23]

333.150 [Amended by 1971 c.47 §2; repealed by 1971 c.289 §10]

333.155 [1971 c.289 §5; 1983 c.284 §6; 1983 c.350 §174; 1991 c.586 §2; 1997 c.521 §22; repealed by 2003 c.226 §23]

333.160 [Repealed by 1971 c.289 §10]

333.165 [1971 c.289 §6; 1973 c.796 §45; 1983 c.284 §7; 1983 c.350 §331b; repealed by 2003 c.226 §23]

333.170 [Repealed by 1971 c.289 §10]

333.175 [1971 c.289 §7; 1983 c.350 §175; repealed by 2003 c.226 §23]

333.180 [Amended by 1971 c.47 §3; repealed by 1971 c.289 §10]

333.185 [1971 c.289 §§8, 9; repealed by 1975 c.770 §49]

333.190 [Repealed by 1971 c.289 §10]

333.195 [1971 c.289 §2; 1983 c.284 §11; 1997 c.521 §23; 2003 c.14 §148; repealed by 2003 c.226 §23]

333.197 [1971 c.289 §3; 1995 c.258 §4; 1997 c.521 §19; repealed by 2003 c.226 §23]

333.200 [Amended by 1967 c.379 §1; repealed by 1971 c.289 §10]

333.205 [1971 c.289 §4; 1993 c.45 §63; 1999 c.21 §66; repealed by 2003 c.226 §23]

333.210 [Amended by 1969 c.64 §1; 1969 c.541 §3; repealed by 1975 c.770 §49]

333.215 [1979 c.47 §1; 1983 c.284 §8; repealed by 2003 c.226 §23]

333.220 [Repealed by 1975 c.770 §49]

333.230 [Repealed by 1975 c.770 §49]

333.240 [Amended by 1975 c.477 §4; repealed by 2003 c.226 §23]

333.250 [Repealed by 1975 c.770 §49]

333.260 [Repealed by 1975 c.770 §49]

333.270 [Repealed by 1975 c.770 §49]

333.280 [Amended by 1953 c.227 §2; 1973 c.827 §29; 1975 c.647 §29a; 1983 c.350 §178; 1987 c.7 §4; 1995 c.607 §73; repealed by 2003 c.226 §23]

333.290 [Amended by 1975 c.770 §35; repealed by 2003 c.226 §23]

333.300 [Repealed by 1967 c.315 §2]

333.305 [1967 c.315 §4; 1975 c.770 §36; repealed by 2003 c.226 §23]

333.310 [Amended by 1957 c.626 §7; repealed by 2003 c.226 §23]

333.320 [Amended by 1975 c.770 §37; repealed by 2003 c.226 §23]

333.330 [Repealed by 2003 c.226 §23]

333.340 [Repealed by 2003 c.226 §23]

333.350 [Repealed by 2003 c.226 §23]

333.360 [Amended by 1983 c.83 §65; repealed by 2003 c.226 §23]

333.370 [Repealed by 1975 c.770 §49]

333.510 [Amended by 1973 c.796 §46; 1979 c.710 §1; 1983 c.350 §179; 1987 c.267 §74; 1995 c.712 §105; 1997 c.541 §372; repealed by 2003 c.226 §23]

333.520 [Amended by 1979 c.710 §2; 1983 c.610 §6; 1993 c.45 §64; repealed by 2003 c.226 §23]

333.530 [Repealed by 1963 c.544 §52]

333.540 [Amended by 1979 c.710 §3; repealed by 2003 c.226 §23]

333.550 [Amended by 1979 c.710 §4; repealed by 2003 c.226 §23]

333.560 [Repealed by 1979 c.710 §5 (333.561 enacted in lieu of 333.560)]

333.561 [1979 c.710 §6 (enacted in lieu of 333.560); repealed by 2003 c.226 §23]

333.570 [Amended by 1979 c.710 §7; repealed by 2003 c.226 §23]

333.580 [Repealed by 2003 c.226 §23]

333.610 [1979 c.710 §9; 1993 c.45 §65; repealed by 2003 c.226 §23]

333.990 [Repealed by 1975 c.770 §49]

_______________



Chapter 334

Chapter 334 Â Education Service Districts

2005 EDITION

EDUCATION SERVICE DISTRICTS

EDUCATION AND CULTURE

GENERAL PROVISIONS

334.003Â Â Â Â  Definitions

334.005Â Â Â Â  Mission; purpose; accountability

334.010Â Â Â Â  Education service districts

334.020Â Â Â Â  Composition of education service districts

334.022Â Â Â Â  No distinction in state funding between multicounty and single county districts

EDUCATION SERVICE DISTRICT BOARD

334.025Â Â Â Â  Number of board members; election; local advisory committees

334.032Â Â Â Â  Zones; representation of counties within district

334.035Â Â Â Â  Nomination of candidates

334.045Â Â Â Â  Election procedure

334.090Â Â Â Â  Term; eligibility; election of successors; vacancies

334.095Â Â Â Â  Declaration of vacancy in office of director; removal; recall

334.100Â Â Â Â  Organization of board; meetings; quorum; compensation

(Temporary provisions relating to pilot education service districts are compiled as notes following ORS 334.100)

POWERS AND DUTIES

334.125Â Â Â Â  Status of board; powers and duties

334.127Â Â Â Â  Title of real property when district ceases

334.145Â Â Â Â  Office space provided by county; rent; additional space; purchase of required space; providing space

334.175Â Â Â Â  Core services; local service plan

334.177Â Â Â Â  Expenditure of percentage of amounts received on resolution services

334.185Â Â Â Â  Entrepreneurial services and facilities

334.215Â Â Â Â  Gifts

334.217Â Â Â Â  Standards of adequacy of services and facilities; plans for nonstandard districts; effect of failure to comply; sanctions; rules

SUPERINTENDENT

334.225Â Â Â Â  Superintendent; duties; compensation

BUDGET AND TAX LEVIES

334.240Â Â Â Â  District budget; budget committee

334.285Â Â Â Â  Apportionment of taxes; split between elementary and secondary school purposes

334.293Â Â Â Â  Direct ad valorem tax required to pay bonds

334.370Â Â Â Â  Emergency aid fund

BOUNDARY CHANGES

334.690Â Â Â Â  State board as boundary board; criteria for reorganization; filing boundary change

MERGER

334.710Â Â Â Â  Petition; review by state board; notice; hearing

334.720Â Â Â Â  State board order; effective date

334.730Â Â Â Â  Joint meeting; zoning; election of new directors

334.740Â Â Â Â  Nomination

334.750Â Â Â Â  Term of office

334.760Â Â Â Â  Power of new board prior to existence of new district

334.770Â Â Â Â  Power of new board generally

GENERAL PROVISIONS

Â Â Â Â Â  334.003 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂComponent school districtÂ means a common school district or a union high school district located within the territory of an education service district.

Â Â Â Â Â  (2) ÂEducation service districtÂ means a district created under ORS 334.010 that provides regional educational services to component school districts.

Â Â Â Â Â  (3) ÂJoint school districtÂ means a common school district or a union high school district located within the territory of more than one education service district. [1995 c.611 Â§20; 2001 c.518 Â§1]

Â Â Â Â Â  334.005 Mission; purpose; accountability. (1) The mission of education service districts is to assist school districts and the Department of Education in achieving OregonÂs educational goals by providing equitable, high quality, cost-effective and locally responsive educational services at a regional level.

Â Â Â Â Â  (2) An education service district plays a key role in:

Â Â Â Â Â  (a) Ensuring an equitable and excellent education for all children in the state;

Â Â Â Â Â  (b) Implementing the Oregon Educational Act for the 21st Century;

Â Â Â Â Â  (c) Fostering the attainment of high standards of performance by all students in OregonÂs public schools; and

Â Â Â Â Â  (d) Facilitating interorganizational coordination and cooperation among educational, social service, health care and employment training agencies.

Â Â Â Â Â  (3) An education service districtÂs role is one of leadership and service. Education service districts shall maintain the distinction between their role as service organizations and the regulatory role of the Department of Education and other state agencies.

Â Â Â Â Â  (4) To ensure that an education service district is locally responsive, an education service district shall provide:

Â Â Â Â Â  (a) Opportunities for component school districts to participate in decisions about the services that are offered by the education service district; and

Â Â Â Â Â  (b) A variety of flexible service delivery models.

Â Â Â Â Â  (5) An education service district shall remain accountable to:

Â Â Â Â Â  (a) The public at large;

Â Â Â Â Â  (b) The component school districts; and

Â Â Â Â Â  (c) The State Board of Education. [1963 c.544 Â§1; 1975 c.477 Â§1; 1983 c.610 Â§2; 1993 c.784 Â§1; 2001 c.518 Â§2]

Â Â Â Â Â  334.010 Education service districts. There is created in each region a district to be known as the education service district to consist of the counties and the area of the common school districts as listed in ORS 334.020, with a governing body thereof to be known as the education service district board. [Amended by 1961 c.153 Â§1; subsections (3) and (4) enacted as 1961 c.153 Â§2; 1963 c.544 Â§29; 1965 c.100 Â§170; 1977 c.481 Â§1; 1993 c.784 Â§2]

Â Â Â Â Â  334.020 Composition of education service districts. (1) On and after the effective date of the order entered under section 25, chapter 784, Oregon Laws 1993, except as the boundaries of an education service district may be changed by merger under ORS 334.710 to 334.770 or other provision of law, the education service districts are as follows:

Â Â Â Â Â  (a) Region 1. Clatsop, Columbia, Tillamook and Washington Counties.

Â Â Â Â Â  (b) Region 2. Multnomah County.

Â Â Â Â Â  (c) Region 3. Marion and Polk Counties.

Â Â Â Â Â  (d) Region 4. Lincoln, Linn and Benton Counties.

Â Â Â Â Â  (e) Region 5. Lane County.

Â Â Â Â Â  (f) Region 6. Douglas County.

Â Â Â Â Â  (g) Region 7. Coos and Curry Counties and the area lying within the Reedsport School District.

Â Â Â Â Â  (h) Region 8. Jackson, Josephine and Klamath Counties.

Â Â Â Â Â  (i) Region 9. Hood River and Wasco Counties.

Â Â Â Â Â  (j) Region 10. Crook and Deschutes Counties.

Â Â Â Â Â  (k) Region 11. Lake County.

Â Â Â Â Â  (L) Region 12. Umatilla and Morrow Counties.

Â Â Â Â Â  (m) Region 13. Union and Baker Counties.

Â Â Â Â Â  (n) Region 14. Malheur County and the area comprising the Huntington School District.

Â Â Â Â Â  (o) Region 15. Clackamas County.

Â Â Â Â Â  (p) Region 16. Yamhill County.

Â Â Â Â Â  (q) Region 17. Harney County.

Â Â Â Â Â  (r) Region 18. Wallowa County.

Â Â Â Â Â  (s) Region 19. Sherman, Gilliam and Wheeler Counties.

Â Â Â Â Â  (t) Region 20. Grant County.

Â Â Â Â Â  (u) Region 21. Jefferson County and the area comprising the Warm Springs Reservation.

Â Â Â Â Â  (2) Where a boundary change or formation of a component school district results in a joint school district, the joint school district shall be included in the education service district in which the joint districtÂs administrative office is located. [Amended by 1957 c.678 Â§2; 1963 c.544 Â§30; 1965 c.100 Â§171; 1975 c.770 Â§39; 1993 c.784 Â§3; 1995 c.611 Â§6]

Â Â Â Â Â  334.022 No distinction in state funding between multicounty and single county districts. In adopting any rule relating to the distribution of state funds to education service districts, the State Board of Education shall not make any distinction based on the administrative structure of multicounty education service districts and the administrative structure of single county education service districts. [1993 c.784 Â§38]

Â Â Â Â Â  Note: 334.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 334 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EDUCATION SERVICE DISTRICT BOARD

Â Â Â Â Â  334.025 Number of board members; election; local advisory committees. (1) The board of directors of an education service district shall consist of seven, nine or 11 members.

Â Â Â Â Â  (2) In education service districts, not fewer than five of the directors shall be elected, one from each of the zones established under ORS 334.032. At the discretion of the board of directors, one or two board members may be elected from the district at large.

Â Â Â Â Â  (3) On the petition of two component school districts, the board shall establish local advisory committees to represent the interests of areas within the petitioning districts. The local advisory committees shall advise the board on matters of concern within the advisory committeeÂs area. Local advisory committees shall represent two or more component school districts.

Â Â Â Â Â  (4) The board of directors may by resolution increase or decrease the number of members of the board. The boardÂs resolution shall be entered with sufficient time for the board to give the required information to the elections officer under ORS 255.069, and the boardÂs resolution shall have no effect on the terms of any current board members. [1957 c.678 Â§4; 1961 c.323 Â§1; 1965 c.100 Â§172; 1981 c.131 Â§1; 1993 c.784 Â§4; 1995 c.611 Â§7; 2001 c.518 Â§3]

Â Â Â Â Â  334.030 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.032 Zones; representation of counties within district. (1) The board of directors of an education service district shall divide the education service district into not more than 11 zones as nearly equal in census population as may be practicable, measured along common school district boundary lines except that zones may be established using voting precinct boundaries in order to achieve greater equality of population. If possible, the board shall establish the zones so that each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, has at least one member on the board.

Â Â Â Â Â  (2) Each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, shall have at least one member on the board or shall have at least one member on the budget committee of the education service district.

Â Â Â Â Â  (3) The board may readjust the boundaries of the zones once each year and shall readjust the boundaries of the zones immediately upon any change of the boundaries of the education service district. [1965 c.100 Â§173; 1975 c.206 Â§1; 1981 c.131 Â§2; 1993 c.784 Â§6; 1995 c.611 Â§8; 2001 c.518 Â§4]

Â Â Â Â Â  334.035 Nomination of candidates. (1) In education service districts having a population of less than 550,000 according to the latest federal census, a candidate for the district board shall be nominated in accordance with ORS 255.235 except as provided in this section. When a candidate is nominated from a zone by a nominating petition, the nominating petition must be signed by electors registered in the zone in which the candidate is a resident and who are qualified to vote in their respective component school districts. When a candidate is nominated at large by a nominating petition, the nominating petition must be signed by electors of the district. A candidate for education service district board member must be qualified to vote in the election in which the individual is a candidate.

Â Â Â Â Â  (2) In education service districts having a population of 550,000 or more according to the latest federal census, the name of any qualified person nominated as provided by ORS 255.235 shall be placed on the ballot as a candidate for the office of director of the education service district. [1957 c.678 Â§5; 1963 c.544 Â§32; 1965 c.100 Â§174; 1973 c.796 Â§47; 1974 c.45 Â§5; 1981 c.131 Â§3; 1983 c.83 Â§66; 1983 c.350 Â§180; 1993 c.784 Â§7; 1995 c.611 Â§9]

Â Â Â Â Â  334.040 [Amended by 1957 c.310 Â§15; repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.045 Election procedure. (1) In education service districts, members of the board shall be elected at the time of the regular district election described in ORS 255.335 for the term commencing July 1 as provided in ORS 334.090. For this purpose, a district election shall be held in such districts in those zones from which a member or members of the board are to be elected, and in the district as a whole if a member or members at large are to be elected. The registrar of elections of the county in which such district is located shall be the elections officer for such elections.

Â Â Â Â Â  (2) The education service district shall pay the actual cost of printing ballots and tally sheets for each election under this section, and the cost of checking signatures on certificates of nomination, together with such proportionate part of the general expenses of such election as provided in ORS 255.305.

Â Â Â Â Â  (3) All elections of members of the board shall be held as provided in ORS chapter 255. [1957 c.678 Â§8; 1963 c.544 Â§33; 1965 c.100 Â§175; 1973 c.796 Â§48; 1975 c.647 Â§29b; 1977 c.149 Â§3; 1981 c.131 Â§4; 1983 c.350 Â§181; 1993 c.784 Â§8; 1995 c.258 Â§5; 1995 c.611 Â§10a]

Â Â Â Â Â  334.050 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.060 [Amended by 1957 c.622 Â§8; repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.070 [Amended by 1957 c.678 Â§6; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  334.080 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.090 Term; eligibility; election of successors; vacancies. (1) The term of office of director of an education service district shall be four years.

Â Â Â Â Â  (2) The term of office of each director of an education service district shall begin on July 1 next following the date of election. A director shall serve until June 30 next following the election of a successor.

Â Â Â Â Â  (3) A director of an education service district must qualify by taking an oath of office before assuming the duties of office.

Â Â Â Â Â  (4) A newly appointed director of an education service district shall take office at the meeting of the education service district board next following the appointment.

Â Â Â Â Â  (5) A person is not eligible to serve as a director of an education service district unless the person is an elector of the district and has resided therein for a period of one year immediately preceding the election or appointment.

Â Â Â Â Â  (6) No employee of an education service district is eligible to serve as a director of the education service district by which the employee is employed.

Â Â Â Â Â  (7) A regular district election shall be held in a district to fill any vacancy and to elect a successor for any director whose term expires June 30 next following the election. A successor shall be elected as follows:

Â Â Â Â Â  (a) If the director was elected from a zone established under ORS 334.032, a successor from the same zone shall be elected by the electors of the zone.

Â Â Â Â Â  (b) If the director was elected at large a successor shall be elected at large by the electors of the district.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, in any district having a population of 550,000 or more according to the latest federal census that becomes zoned according to ORS 334.032, the board shall determine prior to the nomination of school directors which positions shall be from zones and which positions shall be at large.

Â Â Â Â Â  (9) Any vacancy on the board from any zone shall be filled by the remaining directors from among the qualified persons in that zone. Any such vacancy from the district at large shall be filled by the remaining directors from among the qualified persons in the district. However, if vacancies occur in a majority of the positions on the board, the State Board of Education shall fill the vacancies from among the qualified persons of the zones, if any, or from among other persons who are qualified to serve. The period of service of an appointee under this subsection expires June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election. [Amended by 1957 c.678 Â§9; 1965 c.100 Â§176; 1971 c.47 Â§4; 1973 c.796 Â§49; 1975 c.770 Â§40; 1981 c.131 Â§5; 1983 c.350 Â§182; 1983 c.379 Â§8; 1993 c.784 Â§9; 1995 c.611 Â§11]

Â Â Â Â Â  334.095 Declaration of vacancy in office of director; removal; recall. (1) The education service district board shall declare the office of director vacant upon the happening of any of the following:

Â Â Â Â Â  (a) When an incumbent dies or resigns;

Â Â Â Â Â  (b) When an incumbent is removed from office or the election thereto has been declared void by the judgment of any court;

Â Â Â Â Â  (c) When an incumbent ceases to be a resident of the education service district;

Â Â Â Â Â  (d) Subject to the provision of subsection (2) of this section, when an incumbent ceases to be a resident of the zone from which nominated;

Â Â Â Â Â  (e) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause; or

Â Â Â Â Â  (f) When an incumbent is recalled.

Â Â Â Â Â  (2) A director nominated from a zone who changes permanent residence from one zone to another zone in which another director resides shall continue to serve as director until the next regular election when a successor shall be elected to serve for the remainder of the unexpired term.

Â Â Â Â Â  (3) A director guilty of misfeasance or malfeasance in office, by the appropriate proceeding, may be removed from office by a court of competent jurisdiction.

Â Â Â Â Â  (4) Members may be recalled in the manner provided in ORS 249.865 to 249.877. If the member was elected by a zone, the recall petition shall be signed by electors from that zone and electors from the zone are the only electors eligible to vote in the recall election. If the member was elected at large, the recall petition shall be signed by electors from the district and electors from the district are eligible to vote in the recall election. [1981 c.131 Â§Â§7,8; 1993 c.784 Â§10; 2003 c.576 Â§435]

Â Â Â Â Â  334.100 Organization of board; meetings; quorum; compensation. (1) Each education service district board shall meet during July and organize by electing one of its members chairperson and one vice chairperson, each of whom shall serve until a successor is elected and qualified. No member shall serve as chairperson for more than two years in succession.

Â Â Â Â Â  (2) Regular meetings of an education service district board shall be held on meeting dates determined by the board. Special meetings may be held on dates to be determined by the board.

Â Â Â Â Â  (3) Members of the education service district board shall receive no compensation for their services, but shall be reimbursed for all traveling and other expenses necessarily incurred in performing their duties as members of the board.

Â Â Â Â Â  (4) A majority of the members of the education service district board shall constitute a quorum. A lesser number may meet and adjourn from time to time and compel the presence of absent members. The affirmative vote of a majority of members of the board is required to transact any business.

Â Â Â Â Â  (5) Any duty imposed upon the education service district board as a body must be performed at a regular or special meeting and must be made a matter of record. The consent to any particular measure obtained of individual members when the board is not in session is not an act of the board and is not binding upon the district. [Amended by 1963 c.544 Â§34; 1965 c.100 Â§177; 1975 c.477 Â§8; 1975 c.647 Â§29c; 1975 c.770 Â§41a; 1981 c.131 Â§5]

(Temporary provisions relating to pilot education service districts)

Â Â Â Â Â  Note: Sections 10 to 15, chapter 828, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 10. Definitions. As used in sections 11 to 14 of this 2005 Act, Âpilot education service districtÂ means:

Â Â Â Â Â  (1) The Willamette Education Service District;

Â Â Â Â Â  (2) The High Desert Education Service District; and

Â Â Â Â Â  (3) The Northwest Regional Education Service District. [2005 c.828 Â§10]

Â Â Â Â Â  Sec. 11. Board of directors; appointment; zones; vacancies. (1) Notwithstanding ORS chapter 334, the board of directors of a pilot education service district shall consist of nine members as follows:

Â Â Â Â Â  (a) Five directors shall represent zones established under ORS 334.032 and shall be elected by the boards of the component school districts;

Â Â Â Â Â  (b) Four directors shall be appointed by the directors described in paragraph (a) of this subsection, including one at-large director and a director representing each of the following:

Â Â Â Â Â  (A) Public post-secondary institutions located within the pilot education service district;

Â Â Â Â Â  (B) Social service providers; and

Â Â Â Â Â  (C) The business community.

Â Â Â Â Â  (2) Prior to April 1, 2006, the board of directors of a pilot education service district shall divide the pilot education service district into five zones as nearly equal in census population as may be practicable, measured along common school district boundary lines.

Â Â Â Â Â  (3) The board of directors of a pilot education service district may readjust the boundaries of the zones once each year and shall readjust the boundaries of the zones immediately upon any change of the boundaries of the pilot education service district or a component school district.

Â Â Â Â Â  (4) Prior to July 1, 2006, the boards of the component school districts within each zone shall elect a representative to serve on the board of directors of the pilot education service district. Each component school district board shall have one vote.

Â Â Â Â Â  (5) Notwithstanding ORS 334.090, the terms of office of directors serving on the board of a pilot education service district who were not elected or appointed pursuant to this section shall terminate on June 30, 2006.

Â Â Â Â Â  (6) Any vacancy on the board of directors of a pilot education service district that occurs before the end of the term of office of a director of a pilot education service district shall be filled following the process described in this section. [2005 c.828 Â§11]

Â Â Â Â Â  Sec. 12. Declaration of vacancy in office of director. (1) ORS 334.095 does not apply to a pilot education service district. However, the board of directors of a pilot education service district shall declare the office of director vacant upon the occurrence of any of the following:

Â Â Â Â Â  (a) When an incumbent dies or resigns;

Â Â Â Â Â  (b) When an incumbent is removed from office or the election or appointment thereto has been declared void by the judgment of any court;

Â Â Â Â Â  (c) When an incumbent ceases to be a resident of the pilot education service district;

Â Â Â Â Â  (d) When an incumbent ceases to be a resident of the zone from which elected; or

Â Â Â Â Â  (e) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause.

Â Â Â Â Â  (2) A director guilty of misfeasance or malfeasance in office, by the appropriate proceeding, may be removed from office by a court of competent jurisdiction. [2005 c.828 Â§12]

Â Â Â Â Â  Sec. 13. Legislative report. Each pilot education service district shall report to the interim legislative committees relating to education on the governance structure of the board of the pilot education service district prior to October 1, 2006, and October 1, 2008. [2005 c.828 Â§13]

Â Â Â Â Â  Sec. 14. Zones; special election. (1) Prior to February 1, 2010, the board of directors of a pilot education service district shall divide the pilot education service district into as many zones as the board considers necessary, but not fewer than seven or more than 11. The zones shall be as nearly equal in census population as may be practicable. If possible, the board shall establish the zones so that each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, has at least one member on the board.

Â Â Â Â Â  (2) Within 90 days after the zones required in subsection (1) of this section are established, the board shall call a special election in the education service district for the purpose of electing directors, one of whom shall be elected by the electors of each zone established under subsection (1) of this section.

Â Â Â Â Â  (3) ORS 334.750 applies to a board of directors elected under this section.

Â Â Â Â Â  (4) The term of office of a director who was appointed or elected under section 11 of this 2005 Act terminates on June 30, 2010. [2005 c.828 Â§14]

Â Â Â Â Â  Sec. 15. Sections 11 to 14 of this 2005 Act are repealed on June 30, 2010. [2005 c.828 Â§15]

Â Â Â Â Â  334.110 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  334.120 [Amended by 1957 c.678 Â§10; 1963 c.544 Â§35; 1965 c.100 Â§183; renumbered 334.225]

POWERS AND DUTIES

Â Â Â Â Â  334.125 Status of board; powers and duties. (1) The education service district is a body corporate.

Â Â Â Â Â  (2) The education service district board is authorized to transact all business coming within the jurisdiction of the education service district and may sue and be sued.

Â Â Â Â Â  (3) The education service district board shall perform all duties required by law, including but not limited to:

Â Â Â Â Â  (a) Distribution of such school funds as it is empowered to apportion;

Â Â Â Â Â  (b) Conduct of audits;

Â Â Â Â Â  (c) Duties as district boundary board;

Â Â Â Â Â  (d) Budget and tax levying duties, including the levying of taxes under ORS 280.060;

Â Â Â Â Â  (e) Contracting a bonded indebtedness and levying direct ad valorem taxes on all taxable property within the education service district in the manner that component school districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts; and

Â Â Â Â Â  (f) Creating a county education bond district under ORS 328.304 from a county within the district.

Â Â Â Â Â  (4) In addition to its duties under subsection (3) of this section, an education service district board may provide services required by the local service plan developed pursuant to ORS 334.175 and may provide funds to component school districts to provide services required by the local plan in lieu of those school districts receiving services from the education service district.

Â Â Â Â Â  (5) The education service district board may employ and fix the compensation of such personnel as it considers necessary for carrying out duties of the board.

Â Â Â Â Â  (6) In carrying out its duties, the education service district board:

Â Â Â Â Â  (a) May locate, buy, accept by gift or lease such land, buildings and facilities as may be required for district purposes. Leases authorized by this section may be for a term of up to 30 years and include lease-purchase agreements whereunder the district may acquire ownership of the leased property.

Â Â Â Â Â  (b) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price which is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

Â Â Â Â Â  (c) May lease property or sell and convey property of the district as the board considers unnecessary to its purposes.

Â Â Â Â Â  (d) May purchase relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date of delivery of the property to the district and are secured by a security interest in the property. The transactions may take the form of, but are not limited to, lease-purchase agreements.

Â Â Â Â Â  (e) May accept money or property donated for the use or benefit of the district and use the money or property for the purpose for which it was donated.

Â Â Â Â Â  (7) The education service district board may adopt rules it considers necessary to carry out the duties of the board.

Â Â Â Â Â  (8) The education service district may contract with public and private entities for service delivery.

Â Â Â Â Â  (9)(a) The education service district shall work cooperatively with component school districts and review periodically with component school districts the operations of component school districts and shall submit to the component school districts plans for operations that achieve economies and efficiencies through consolidation of various operations of all or some of the districts. The education service district and its component school districts shall submit an annual report on the effectiveness of the consolidation of operations to the State Board of Education.

Â Â Â Â Â  (b) As used in this subsection, ÂoperationsÂ means services involving transportation, payroll, student records, auditing, legal services, insurance, printing, investment and other similar services. [1965 c.100 Â§179; 1975 c.477 Â§6; 1977 c.56 Â§1; 1981 c.406 Â§1; 1983 c.133 Â§1; 1983 c.187 Â§3; 1985 c.457 Â§1; 1993 c.784 Â§11; 1995 c.333 Â§11; 1995 c.611 Â§12; 1997 c.600 Â§4; 2001 c.518 Â§5; 2005 c.828 Â§4a]

Â Â Â Â Â  Note: The amendments to 334.125 by section 4a, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 7, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  334.125. (1) The education service district is a body corporate.

Â Â Â Â Â  (2) The education service district board is authorized to transact all business coming within the jurisdiction of the education service district and may sue and be sued.

Â Â Â Â Â  (3) The education service district board shall perform all duties required by law, including but not limited to:

Â Â Â Â Â  (a) Distribution of such school funds as it is empowered to apportion;

Â Â Â Â Â  (b) Conduct of audits;

Â Â Â Â Â  (c) Duties as district boundary board;

Â Â Â Â Â  (d) Budget and tax levying duties, including the levying of taxes under ORS 280.060;

Â Â Â Â Â  (e) Contracting a bonded indebtedness and levying direct ad valorem taxes on all taxable property within the education service district in the manner that component school districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts; and

Â Â Â Â Â  (f) Creating a county education bond district under ORS 328.304 from a county within the district.

Â Â Â Â Â  (4) In addition to its duties under subsection (3) of this section and duties arising under ORS 334.175, with the approval of the component school districts through the resolution process described in ORS 334.175, the board may:

Â Â Â Â Â  (a) Plan for the provision and delivery of education, including curriculum improvement and special education programs;

Â Â Â Â Â  (b) Provide staff development;

Â Â Â Â Â  (c) Conduct assessment, evaluation and research;

Â Â Â Â Â  (d) Plan and provide for new learning environments;

Â Â Â Â Â  (e) Plan and provide for educational communication and distribution services, including telecommunications systems;

Â Â Â Â Â  (f) Collaborate in jointly planning for the delivery of health care, employment training and social services in the region; and

Â Â Â Â Â  (g) Provide funds to component school districts to provide services in lieu of those school districts receiving services from the education service district.

Â Â Â Â Â  (5) The education service district board may employ and fix the compensation of such personnel as it considers necessary for carrying out duties of the board.

Â Â Â Â Â  (6) In carrying out its duties, the education service district board:

Â Â Â Â Â  (a) May locate, buy, accept by gift or lease such land, buildings and facilities as may be required for district purposes. Leases authorized by this section may be for a term of up to 30 years and include lease-purchase agreements whereunder the district may acquire ownership of the leased property.

Â Â Â Â Â  (b) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price which is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

Â Â Â Â Â  (c) May lease property or sell and convey property of the district as the board considers unnecessary to its purposes.

Â Â Â Â Â  (d) May purchase relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date of delivery of the property to the district and are secured by a security interest in the property. The transactions may take the form of, but are not limited to, lease-purchase agreements.

Â Â Â Â Â  (e) May accept money or property donated for the use or benefit of the district and use the money or property for the purpose for which it was donated.

Â Â Â Â Â  (7) The education service district board may adopt rules it considers necessary to carry out the duties of the board.

Â Â Â Â Â  (8) The education service district may contract with public and private entities for service delivery.

Â Â Â Â Â  (9)(a) The education service district shall work cooperatively with component school districts and review periodically with component school districts the operations of component school districts and shall submit to the component school districts plans for operations that achieve economies and efficiencies through consolidation of various operations of all or some of the districts. The education service district and its component school districts shall submit an annual report on the effectiveness of the consolidation of operations to the State Board of Education.

Â Â Â Â Â  (b) As used in this subsection, ÂoperationsÂ means services involving transportation, payroll, student records, auditing, legal services, insurance, printing, investment and other similar services.

Â Â Â Â Â  334.127 Title of real property when district ceases. Whenever an education service district ceases to exist, its real property shall pass to the successor district, which is authorized to treat such property in the same manner as its predecessor district did. [1975 c.477 Â§7]

Â Â Â Â Â  334.130 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.135 [1963 c.544 Â§50k; 1965 c.100 Â§184; renumbered 334.235]

Â Â Â Â Â  334.140 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.145 Office space provided by county; rent; additional space; purchase of required space; providing space. (1) At the discretion of the county court or board of county commissioners of any county within the education service district, the county may provide space for the board, superintendent and staff of the education service district and may charge the district a reasonable sum as rent for this space.

Â Â Â Â Â  (2) The board of an education service district may rent such space as may be required when the space offered by the county, if any, is considered to be inadequate. Subject to ORS 334.125 and the funding allocation of the education service district, the board may purchase such required space.

Â Â Â Â Â  (3) The education service district may provide space for the offices of other education, employment training and human service providers. [1967 c.379 Â§Â§2,3; 1975 c.477 Â§5; 1977 c.56 Â§2; 1993 c.784 Â§12; 2001 c.518 Â§6]

Â Â Â Â Â  334.150 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.160 [Amended by 1963 c.544 Â§36; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  334.170 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.175 Core services; local service plan. (1) An education service district shall provide regionalized core services to component school districts. The goals of these services are to:

Â Â Â Â Â  (a) Assist component school districts in meeting the requirements of state and federal law;

Â Â Â Â Â  (b) Improve student learning;

Â Â Â Â Â  (c) Enhance the quality of instruction provided to students;

Â Â Â Â Â  (d) Provide professional development to component school district employees;

Â Â Â Â Â  (e) Enable component school districts and the students who attend schools in those districts to have equitable access to resources; and

Â Â Â Â Â  (f) Maximize operational and fiscal efficiencies for component school districts.

Â Â Â Â Â  (2) The services provided by an education service district shall be provided according to a local service plan developed by the education service district and component school districts. The education service district and component school districts shall develop the local service plan to meet the goals specified in subsection (1) of this section. The local service plan must include services in at least the following areas:

Â Â Â Â Â  (a) Programs for children with special needs, including but not limited to special education services, services for at-risk students and professional development for employees who provide those services.

Â Â Â Â Â  (b) Technology support for component school districts and the individual technology plans of those districts, including but not limited to technology infrastructure services, data services, instructional technology services, distance learning and professional development for employees who provide those services.

Â Â Â Â Â  (c) School improvement services for component school districts, including but not limited to services designed to support component school districts in meeting the requirements of state and federal law, services designed to allow the education service district to participate in and facilitate a review of the state and federal standards related to the provision of a quality education by component school districts, services designed to support and facilitate continuous school improvement planning, services designed to address schoolwide behavior and climate issues and professional technical education and professional development for employees who provide those services.

Â Â Â Â Â  (d) Administrative and support services for component school districts, including but not limited to services designed to consolidate component school district business functions, liaison services between the Department of Education and component school districts and registration of children being taught by private teachers, parents or legal guardians pursuant to ORS 339.035.

Â Â Â Â Â  (e) Other services that an education service district is required to provide by state or federal law, including but not limited to services required under ORS 339.005 to 339.090.

Â Â Â Â Â  (3) In addition to the services specified in subsection (2) of this section, a local service plan may include other services that are designed to meet regional needs.

Â Â Â Â Â  (4) A local service plan shall also contain annual performance measures for the education service district.

Â Â Â Â Â  (5) A local service plan must:

Â Â Â Â Â  (a) Be adopted by the board of the education service district.

Â Â Â Â Â  (b) After being adopted by the board of the education service district, be approved on or before March 1 by resolution of two-thirds of the component school districts that are a part of the education service district and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding year, enrolled in the schools of the school districts.

Â Â Â Â Â  (6) Notwithstanding the process for approval and adoption required by subsection (5) of this section, if the component school districts approve an amendment to a local service plan pursuant to subsection (5)(b) of this section, the board of an education service district may amend a local service plan that has been previously adopted by the board and approved by the component school districts. An amendment to a local service plan may be done at any time.

Â Â Â Â Â  (7) An education service district may provide the services required by the local service plan directly through the staff of the district. In addition, an education service district may provide services required by the local service plan through the operation of a public school, a public charter school pursuant to ORS chapter 338, an alternative school or a preschool.

Â Â Â Â Â  (8) An education service district may provide the services required by the local service plan in cooperation with another education service district or with a school district. In addition, an education service district may contract with a public or private entity for the provision of services. [1963 c.544 Â§Â§10,12; 1965 c.100 Â§180; 1967 c.542 Â§16; 1985 c.200 Â§1; 1991 c.280 Â§1; 1993 c.784 Â§13; 1995 c.611 Â§13; 2005 c.828 Â§3]

Â Â Â Â Â  Note: The amendments to 334.175 by section 3, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 7, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  334.175. (1) The education service district or a combination of education service districts or a school district or other public or private entity under contract with an education service district or districts may provide services and facilities, including but not limited to central purchasing, library, curriculum material, special teachers and special programs including but not limited to teachers and programs under ORS chapter 343 and any other relevant services to all school districts which are a part of the education service district or districts. If the education service district owns a planetarium, the district may promote public events and may sell tickets for public events at the planetarium.

Â Â Â Â Â  (2) The extent and nature of such facilities and services must be:

Â Â Â Â Â  (a) Agreed upon on or before March 1 by resolution of two-thirds of the component school districts which are a part of the education service district or districts and which have at least a majority of the pupils included in the average daily membership of the education service district or districts, as determined by the reports of such school districts for the preceding year, enrolled in the schools of the districts; and

Â Â Â Â Â  (b) Within the authority of the interested districts.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the education service district or a school district or other public or private entity under contract with an education service district may provide facilities and services of the type specified in subsection (1) of this section by agreement and on a reimbursable basis to any school district or combination thereof within the education service district.

Â Â Â Â Â  (4) Subject to subsections (1) and (2) of this section and ORS 334.185, the education service district may establish or participate in all programs under ORS chapter 343.

Â Â Â Â Â  334.177 Expenditure of percentage of amounts received on resolution services. An education service district board shall expend at least 90 percent of all amounts received from the State School Fund and at least 90 percent of all amounts considered to be local revenues of an education service district, as defined in ORS 327.019, on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175. [2001 c.695 Â§27; 2001 c.695 Â§29]

Â Â Â Â Â  334.180 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.185 Entrepreneurial services and facilities. (1) An education service district may provide entrepreneurial services and facilities to public and private entities and to school districts that are not component school districts of the education service district if:

Â Â Â Â Â  (a) The services are part of the local service plan developed pursuant to ORS 334.175;

Â Â Â Â Â  (b) The services are provided pursuant to a business plan; and

Â Â Â Â Â  (c) The primary purpose of the services is to address a need of component school districts.

Â Â Â Â Â  (2) An education service district must submit entrepreneurial services and facilities to component school districts for approval to ensure that component school districts receive information about the costs and benefits of providing services and facilities, including identification of the funding sources for the services and facilities and an explanation of whether any moneys received from the State School Fund or local revenues of the education service district, as defined in ORS 327.019, may be required to finance the services or facilities.

Â Â Â Â Â  (3) Pupils residing in school districts that are not component school districts of an education service district but that receive entrepreneurial services or use facilities under this section may not be included in the computation of the percentage required by ORS 334.175 (5)(b).

Â Â Â Â Â  (4) Entrepreneurial services and facilities may be provided under contract or on a reimbursable basis. Expenditures by the education service district board for entrepreneurial services and facilities provided on a reimbursable basis under this section shall be limited to the moneys received for the purpose specified and are not subject to the Local Budget Law (ORS 294.305 to 294.565) but are subject to an annual financial report to the component school districts.

Â Â Â Â Â  (5) Budget estimates of expenditures for entrepreneurial services and facilities provided under this section must show the estimates of moneys receivable and must be shown as offsetting revenue items. [1965 c.100 Â§181; 1993 c.784 Â§14; 1995 c.611 Â§14; 2005 c.828 Â§8]

Â Â Â Â Â  Note: The amendments to 334.185 by section 8, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 9, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  334.185. (1) Facilities and services authorized under ORS 334.175 (1) may be provided to component school districts which are not a part of the education service district or districts by agreement on a reimbursable basis. However, the pupils residing in such districts shall not be included in the computation of the percentage required by ORS 334.175 (2)(a). The facilities and services may also be provided to other public or private entities by agreement or on a reimbursable basis.

Â Â Â Â Â  (2) Expenditures by the education service district board for special services and facilities provided on a reimbursable basis under this section shall be limited to the moneys received for the purpose specified and are not subject to the Local Budget Law (ORS 294.305 to 294.565).

Â Â Â Â Â  (3) Budget estimates of expenditures for special services and facilities provided under this section must show the estimates of moneys receivable and must be shown as offsetting revenue items.

Â Â Â Â Â  334.190 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.195 [1993 c.766 Â§4; repealed by 1995 c.798 Â§4]

Â Â Â Â Â  334.200 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.205 [1953 c.390 Â§2; renumbered 334.510 and then 334.310]

Â Â Â Â Â  334.210 [Amended by 1957 c.678 Â§18; renumbered 334.520 and then 334.320]

Â Â Â Â Â  334.215 Gifts. (1) An education service district board may accept gifts and bequests of money for the establishment and conduct of child guidance clinics and for any other purpose consistent with the powers and duties of the district.

Â Â Â Â Â  (2) The board shall deposit any such money received in a special fund and the money shall be expended under the direction of the board for the purposes for which it was donated. [Formerly 343.925; 1993 c.784 Â§15; 1995 c.611 Â§16]

Â Â Â Â Â  334.217 Standards of adequacy of services and facilities; plans for nonstandard districts; effect of failure to comply; sanctions; rules. (1) The State Board of Education by rule shall establish standards to determine the adequacy of services and facilities provided by the education service districts. In establishing such standards, the state board shall consider the most economic method of providing services and facilities, the quality of the services and facilities according to the best educational standards, and the needs of the students.

Â Â Â Â Â  (2) When the Superintendent of Public Instruction determines pursuant to rule that an education service district is nonstandard, the district designated nonstandard shall file a plan to meet standards over a specified period of time. The superintendent may accept, reject or modify the plan and order the nonstandard district to comply with the plan as approved by the superintendent. Once a plan is approved, the district shall be conditionally standard until all deficiencies are corrected. If a district corrects all deficiencies, the district shall be designated as standard. The district shall have 180 days from the date the plan is accepted to make all corrections. After that time, the superintendent may impose sanctions on the district if the district has not made the necessary corrections. The state board shall establish by rule appropriate sanctions for noncompliance. The sanctions may include mandatory merger of the nonstandard education service district with a contiguous education service district that is standard, the sanctions described in ORS 342.173, if applicable, or the withholding of funds from the State School Fund. [1975 c.477 Â§3; 1989 c.491 Â§21; 1993 c.784 Â§16; 1999 c.1054 Â§1]

Â Â Â Â Â  334.220 [Renumbered 334.530 and then 334.330]

SUPERINTENDENT

Â Â Â Â Â  334.225 Superintendent; duties; compensation. (1) The education service district board shall employ a superintendent who must hold an administrative license as a superintendent. The superintendent shall serve as the boardÂs executive officer, give an official bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, and have the duties prescribed by the board and the laws of this state. The board shall fix the term and compensation of the superintendent, provide office room for the superintendent and allow all of the superintendentÂs necessary traveling expenses.

Â Â Â Â Â  (2) The education service district board shall designate the superintendent as the district clerk. The board may appoint qualified persons as deputies to the superintendent to perform the duties required of the district clerk by law or by the board. [Formerly 334.120; 1975 c.278 Â§9; 1975 c.477 Â§9a; 1983 c.379 Â§9; 1985 c.195 Â§1; 1991 c.331 Â§56; 1997 c.631 Â§462]

Â Â Â Â Â  334.230 [Amended by 1953 c.429 Â§2; 1957 c.678 Â§19; renumbered 334.540 and then 334.295]

Â Â Â Â Â  334.235 [Formerly 334.135; repealed by 1975 c.770 Â§49]

BUDGET AND TAX LEVIES

Â Â Â Â Â  334.240 District budget; budget committee. (1) The education service district board shall be subject in all respects to the Local Budget Law (ORS 294.305 to 294.565), except that in addition to other qualifications, members of the budget committee who are not members of the education service district board shall be members of component school district boards within the education service district or shall be designees of a school district board.

Â Â Â Â Â  (2) Notwithstanding ORS 294.336 and 294.341, a majority of the members of the budget committee of an education service district must consist of members of the component school district boards or designees of a school district board. The budget committee may meet to conduct business if the education service district board is unable to fill all of the positions on the budget committee.

Â Â Â Â Â  (3) The board of the education service district shall prepare and adopt a budget for the operational and administrative expenses of the education service district. The budget shall include amounts necessary to provide services required by the local service plan of the district developed under ORS 334.175. [1957 c.678 Â§12; 1963 c.544 Â§37; 1965 c.100 Â§185; 1981 c.131 Â§10; 1993 c.784 Â§16a; 1995 c.611 Â§17; 1999 c.1054 Â§2; 2005 c.828 Â§5]

Â Â Â Â Â  Note: The amendments to 334.240 by section 5, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 7, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  334.240. (1) The education service district board shall be subject in all respects to the Local Budget Law (ORS 294.305 to 294.565), except that in addition to other qualifications, members of the budget committee who are not members of the education service district board shall be members of component school district boards within the education service district or shall be designees of a school district board.

Â Â Â Â Â  (2) Notwithstanding ORS 294.336 and 294.341, a majority of the members of the budget committee of an education service district must consist of members of the component school district boards or designees of a school district board. The budget committee may meet to conduct business if the education service district board is unable to fill all of the positions on the budget committee.

Â Â Â Â Â  (3) The board of the education service district is authorized to prepare and adopt a budget for its own expenses and for its operational, administrative and resolution services expenses. The boardÂs own expenses include expenses for travel, for providing the board with professional and clerical assistance, and for such services, equipment and supplies as the board may require. The boardÂs budget may include amounts necessary to provide special services and facilities authorized by ORS 334.175 (1) and (2), and to support providing services and programs for children with disabilities, for the talented and gifted or for bilingual or English as a second language education as these programs are described in ORS 336.074, 336.079, 343.035, 343.397 and 343.830.

Â Â Â Â Â  334.250 [1957 c.678 Â§13(1); 1957 s.s. c.4 Â§1(1); 1965 c.100 Â§186; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.260 [1957 c.678 Â§13(2); 1957 s.s. c.4 Â§1(2); 1965 c.100 Â§187; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.262 [1977 c.840 Â§12; 1981 c.836 Â§1; 1983 c.610 Â§3; repealed by 1993 c.784 Â§37]

Â Â Â Â Â  334.263 [1977 c.840 Â§13; 1979 c.445 Â§1; repealed by 1983 c.610 Â§8]

Â Â Â Â Â  334.264 [1977 c.840 Â§14; repealed by 1983 c.610 Â§8]

Â Â Â Â Â  334.270 [1957 c.678 Â§13(3); 1957 s.s. c.4 Â§1(3); 1965 c.100 Â§188; 1977 c.840 Â§10; 1993 c.784 Â§33; repealed by 2005 c.209 Â§39]

Â Â Â Â Â  334.280 [1957 c.678 Â§13(4); 1957 s.s. c.4 Â§1(4); 1965 c.100 Â§189; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.285 Apportionment of taxes; split between elementary and secondary school purposes. (1) Before July 15 of each year, the education service district board shall certify the amount of ad valorem property taxes as provided in ORS 310.060 and the apportionment to the county assessor. The county assessor shall extend the levy on the assessment and tax roll as the levy of the education service district board, applicable at a uniform rate or rates to all taxable property within the education service district, including joint districts in adjacent counties that are included in the district.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the education service district board shall split its total operating taxes or other ad valorem property taxes into separate portions for elementary and high school purposes where necessary in order to avoid double taxation. The portion for elementary purposes shall amount to two-thirds of the total amount of taxes and the portion for high school purposes shall amount to one-third of the total amount of taxes. Before July 15 of such year, the board shall certify to the county assessor the amount of its taxes for elementary purposes and the amount of its taxes for high school purposes. The county assessor shall extend the taxes for elementary and high school purposes on the assessment and tax rolls as taxes of the education service district board, applicable at a uniform rate or rates to all taxable property within the education service district, including joint districts in adjacent counties that are included in the education service district. The taxes for elementary purposes shall apply to all taxable property in the district for which elementary education is provided by a school district within the education service district. The taxes for high school purposes shall apply to all taxable property in the district for which high school education is provided by a school district within the education service district. [1979 c.689 Â§23; 1997 c.541 Â§373]

Â Â Â Â Â  334.290 [1957 c.678 Â§13(5), (6); 1957 s.s. c.4 Â§1(5), (6); 1961 c.356 Â§1; 1965 c.100 Â§190; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.293 Direct ad valorem tax required to pay bonds. Notwithstanding ORS 334.240 and 334.285, each education service district shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all taxable property in the education service district sufficient to pay the maturing interest and principal of all education service district bonds promptly when and as the payments become due. The board in each year shall include the taxes in the education service district budget for that year. [1995 c.333 Â§13; 2005 c.209 Â§20]

Â Â Â Â Â  334.295 [Formerly 334.230 and then 334.540; 1965 c.100 Â§191; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.300 [1957 c.678 Â§14; 1963 c.576 Â§41; 1965 c.100 Â§192; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.310 [Formerly 334.205 and then 334.510; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.320 [Formerly 334.210 and then 334.520; 1973 c.796 Â§50; 1975 c.477 Â§10; 1977 c.2 Â§1; 1977 c.156 Â§1; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.330 [Formerly 334.220 and then 334.530; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.350 [1957 c.678 Â§15(1); 1965 c.100 Â§196; 1993 c.784 Â§16b; 2003 c.226 Â§14; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.353 [1993 c.784 Â§32; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.360 [1957 c.678 Â§15(2); 1965 c.100 Â§197; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.370 Emergency aid fund. The education service district board may include in its own budget, adopted pursuant to ORS 334.240, an emergency aid fund for use, at the discretion of the board, in aiding school districts within the education service district with emergency expenses unforeseen at the time of making the budget of such districts. The emergency aid fund shall not exceed five percent of the combined budget of all districts included in such education service district. [1957 c.678 Â§15(2); 1965 c.100 Â§198]

Â Â Â Â Â  334.380 [1957 c.678 Â§15(3), (4); 1965 c.100 Â§199; 1991 c.780 Â§20; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.390 [1957 c.678 Â§15(5); 1965 c.100 Â§200; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.400 [1957 c.678 Â§15(6); 1963 c.544 Â§38; 1965 c.100 Â§201; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.410 [1957 c.678 Â§16; 1965 c.100 Â§202; 1975 c.770 Â§43; 1997 c.541 Â§374; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.450 [1957 c.678 Â§17; 1965 c.100 Â§203; 1983 c.350 Â§183; 1983 c.610 Â§5a; 1987 c.267 Â§75; 1993 c.784 Â§Â§34,35; 1995 c.712 Â§106; 1997 c.541 Â§375; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.460 [1983 c.610 Â§5b; 1997 c.541 Â§376; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.510 [Formerly 334.205; 1965 c.100 Â§193; renumbered 334.310]

Â Â Â Â Â  334.520 [Formerly 334.210; 1965 c.100 Â§194; renumbered 334.320]

Â Â Â Â Â  334.530 [Formerly 334.220; 1965 c.100 Â§195; renumbered 334.330]

Â Â Â Â Â  334.540 [Formerly 334.230; 1963 c.544 Â§39; renumbered 334.295]

BOUNDARY CHANGES

Â Â Â Â Â  334.690 State board as boundary board; criteria for reorganization; filing boundary change. (1) The State Board of Education shall constitute the boundary board for education service districts. In examining any proposal to reorganize education service districts, the state board shall consider whether the proposed district would have the following characteristics:

Â Â Â Â Â  (a) A student population of at least 10,000 students or would have such a student population in the foreseeable future;

Â Â Â Â Â  (b) The ability to support the staff necessary to provide a wide array of services;

Â Â Â Â Â  (c) Boundaries that reflect the areaÂs sense of community, and take into account topography, climate and highway patterns so that there is reasonable access to all areas within the region;

Â Â Â Â Â  (d) A distance of no more than two and one-half hoursÂ driving time between the regional office or suboffice and the most remote school; and

Â Â Â Â Â  (e) At least one publicly supported, post-secondary institution within the region.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1993 c.784 Â§20; 2001 c.138 Â§15]

MERGER

Â Â Â Â Â  334.710 Petition; review by state board; notice; hearing. (1) If two or more education service districts desire to join together for the purpose of forming one education service district, a petition from each such district shall be presented to the State Board of Education when:

Â Â Â Â Â  (a) Resolutions are presented to each of the education service district boards by the boards of the component school districts that represent two-thirds of the component school districts that are a part of each of the education service districts and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding school year, enrolled in the schools of the districts; or

Â Â Â Â Â  (b) The education service district boards mutually consent to the merger and a majority vote of each board has approved a petition.

Â Â Â Â Â  (2) The State Board of Education shall review the petitions and within 15 days after the board meeting at which the petitions are reviewed, shall notify the education service district boards of each district designated by the petitions, fix the date of and be responsible for supervising the giving of notices as provided in ORS 330.400 and conducting the public hearings in each proposing district to discuss the proposal contained in the petitions. [1963 c.544 Â§50b; 1965 c.100 Â§204; 1983 c.83 Â§67; 1983 c.284 Â§12; 2001 c.518 Â§7]

Â Â Â Â Â  334.720 State board order; effective date. (1) At the public hearings conducted pursuant to ORS 334.710, the State Board of Education shall cause to have discussed the effect of the proposed district and any resident of the affected districts may be heard with reference to the proposal.

Â Â Â Â Â  (2) If, after the hearings, the State Board of Education determines that the proposal is feasible, the board shall order the proposed merger of the districts based on the proposal.

Â Â Â Â Â  (3) When two or more education service districts join together in the manner provided in this section, the new district shall come into existence effective May 31 of the year following the order of the State Board of Education issued under subsection (2) of this section. [1963 c.544 Â§Â§50c,50d; 1965 c.100 Â§205; 1983 c.83 Â§68; 1983 c.350 Â§186; 2001 c.518 Â§8]

Â Â Â Â Â  334.725 [1965 c.100 Â§207; 1983 c.350 Â§187; 1987 c.267 Â§76; 1993 c.784 Â§17,18; 1995 c.712 Â§107; repealed by 2001 c.518 Â§11]

Â Â Â Â Â  334.730 Joint meeting; zoning; election of new directors. (1) Immediately after the order to join two or more education service districts together, the boards of directors of all education service districts within the boundaries of the new district shall meet together upon the call of the chairperson of the board of the most populous district. Notwithstanding ORS 334.025 or ORS chapter 255, the joint board of directors shall divide the new district into as many zones as the board considers necessary, but not fewer than seven nor more than 11. The zones shall be as nearly equal in population as may be practicable. If possible, the joint board shall establish the zones so that each county within the new education service district, the majority of the land area of which lies within the boundaries of the education service district, has at least one member on the board.

Â Â Â Â Â  (2) Within 90 days after the zones required in subsection (1) of this section are established, the joint board of directors shall call a special election in the new district for the purpose of electing directors, one of whom shall be elected from each zone established under subsection (1) of this section by the electors of the zone. [1963 c.544 Â§50e; 1965 c.100 Â§208; 1967 c.145 Â§1; 1975 c.770 Â§44; 1983 c.350 Â§188; 2001 c.518 Â§9]

Â Â Â Â Â  334.740 Nomination. The nomination of a candidate to serve as a director of the new education service district from a zone, when made by a petition, shall be signed by electors registered in the zone in which the candidate is a resident. The nomination of a candidate to serve as a director of the new education service district at large, when made by a petition, shall be signed by electors of the district. A candidate must be qualified to vote in the election in which the individual is a candidate and must be qualified to hold office as a director of an education service district. [1963 c.544 Â§50f; 1965 c.100 Â§209; 1973 c.796 Â§51; 1983 c.83 Â§69; 1983 c.350 Â§189; 2001 c.518 Â§10]

Â Â Â Â Â  334.750 Term of office. (1) The board of directors of the new education service district shall take office on July 1 of the year following its election.

Â Â Â Â Â  (2) The minority of directors of the new education service district shall serve terms expiring June 30 next following the first regular district election and the majority of directors shall serve terms expiring June 30 next following the second regular district election.

Â Â Â Â Â  (3) The directors first elected shall determine by lot the length of term each shall hold office.

Â Â Â Â Â  (4) Notwithstanding any other provisions of law, the term of office of boards of directors of preexisting education service districts shall terminate on the date in which the new education service district comes into existence and its new board of directors qualifies to hold office. [1963 c.544 Â§Â§50h,50j; 1965 c.100 Â§210; 1967 c.145 Â§2; 1971 c.47 Â§5; 1975 c.647 Â§30; 1985 c.808 Â§80; 1993 c.784 Â§22; 1995 c.258 Â§6]

Â Â Â Â Â  334.760 Power of new board prior to existence of new district. During the period following their election and prior to the date the new education service district comes into existence, the board of directors of the new education service district may take such action as is essential in order that the new district may carry out its required functions when it comes into existence, including the preparation and adoption of a budget for the new district. Expenditures of the board under this section shall be paid from the budgets of the component education service districts on a prorated basis. [1963 c.544 Â§50i; 1965 c.100 Â§211]

Â Â Â Â Â  334.770 Power of new board generally. The board of directors of the new education service district shall have the same duties and exercise the same authority over the district as does the board of directors of every education service district. [1963 c.544 Â§50g]

_______________



Chapter 335

Chapter 335 Â High Schools

2005 EDITION

HIGH SCHOOLS

EDUCATION AND CULTURE

GENERAL PROVISIONS

(Responsibility)

335.090Â Â Â Â  School districts responsible for high school education; levy

335.095Â Â Â Â  Levy of taxes in school districts for high school purposes

(Reports)

335.105Â Â Â Â  Report on high school graduates by race and ethnic characteristics

UNION HIGH SCHOOLS

(Generally)

335.210Â Â Â Â  General school laws applicable

335.290Â Â Â Â  Change in common districts not to affect union high school districts

335.465Â Â Â Â  Contracts with common school districts

(Lengthening Course of Study)

335.482Â Â Â Â  Definitions for ORS 335.495 to 335.505

335.490Â Â Â Â  Extension of union high school course of study

335.495Â Â Â Â  Election to lengthen course; ballot title if single district would result

335.500Â Â Â Â  Procedure after election to lengthen course; effective date of change

335.502Â Â Â Â  Cost of educating elementary pupils after course lengthened to include elementary grades

335.505Â Â Â Â  Transformation of union high school district into common school district; continued existence of part of split district; effect on employees

335.515Â Â Â Â  Local school committee; election; duties

(Adding Districts)

335.525Â Â Â Â  Effect of election to add districts to union high school district

Â Â Â Â Â  335.005 [Amended by 1957 c.310 Â§16; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.015 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.020 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.025 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.030 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.035 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.045 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.055 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.060 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.065 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.070 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.075 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.080 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.085 [Repealed by 1965 c.100 Â§456]

GENERAL PROVISIONS

(Responsibility)

Â Â Â Â Â  335.090 School districts responsible for high school education; levy. (1) The high school education of all children of school age resident within a school district that does not operate a high school or that is not a component part of a union high school district shall be the responsibility of the district.

Â Â Â Â Â  (2) The district shall pay the tuition of all pupils resident within the district who are qualified to attend and are attending a standard public high school either within or outside the state.

Â Â Â Â Â  (3) The district shall provide for transportation to the nearest standard public high school which pupils may attend. Reasonable board and room may be furnished instead of transportation if desired. If the district arranges for the attendance of pupils at a standard public high school other than the nearest one pupils may attend, then the district shall provide for transportation to the standard public high school which the pupils are attending.

Â Â Â Â Â  (4) The estimated cost of tuition and transportation or board and room instead of transportation shall be included in and be a part of the budget and shall be levied as provided in ORS 335.095. [1955 c.674 Â§3; 1957 c.583 Â§2; 1961 c.688 Â§1; 1963 c.158 Â§1; 1965 c.100 Â§212; 1993 c.45 Â§66; 2003 c.226 Â§15]

Â Â Â Â Â  335.095 Levy of taxes in school districts for high school purposes. The amounts required to meet the expenses of a school district under ORS 335.090 shall be certified to the county assessor separately. No tax shall be levied for the purposes of ORS 335.090 against property included in a union high school district. [1961 c.688 Â§2; 2003 c.226 Â§16]

(Reports)

Â Â Â Â Â  335.105 Report on high school graduates by race and ethnic characteristics. Any school district operating a high school shall report annually to the Department of Education the race and ethnic characteristics of each schoolÂs graduates under rules adopted by the State Board of Education. [1991 c.440 Â§1]

Â Â Â Â Â  335.125 [1991 c.693 Â§22; renumbered 329.455 in 1993]

Â Â Â Â Â  335.140 [1991 c.693 Â§20; renumbered 329.465 in 1993]

Â Â Â Â Â  335.150 [1991 c.693 Â§25; renumbered 329.475 in 1993]

Â Â Â Â Â  335.160 [1991 c.693 Â§21; renumbered 329.485 in 1993]

Â Â Â Â Â  335.170 [1991 c.693 Â§29; renumbered 329.495 in 1993]

Â Â Â Â Â  335.180 [1991 c.693 Â§27; renumbered 329.505 in 1993]

Â Â Â Â Â  335.205 [Repealed by 1965 c.100 Â§456]

UNION HIGH SCHOOLS

(Generally)

Â Â Â Â Â  335.210 General school laws applicable. All applicable laws governing common school districts apply to union high school districts. [Amended by 1965 c.100 Â§213; 1975 c.770 Â§45]

Â Â Â Â Â  335.215 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.220 [Amended by 1957 c.310 Â§17; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.225 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.230 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.235 [Amended by 1957 c.310 Â§18; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.240 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.245 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.250 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.255 [Amended by 1957 c.310 Â§19; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.260 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.265 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.270 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.275 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.280 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.285 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.290 Change in common districts not to affect union high school districts. The creation of a common school district out of territory included in a union high school district, or the changing of boundaries of any common school district included in a union high school district does not affect the union high school district. [Amended by 1965 c.100 Â§214]

Â Â Â Â Â  335.295 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.300 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.305 [Amended by 1957 c.310 Â§20; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.310 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.315 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.320 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.325 [Amended by 1957 c.310 Â§21; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.330 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.335 [Repealed 1965 c.100 Â§456]

Â Â Â Â Â  335.338 [Amended by 1957 c.310 Â§22; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.340 [Amended by 1955 c.535 Â§1; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.342 [Amended by 1955 c.535 Â§2; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.344 [Amended by 1955 c.535 Â§3; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.346 [1955 c.535 Â§4; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.348 [Amended by 1957 c.310 Â§23; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.350 [Repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.353 [1961 c.522 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.355 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.360 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.365 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.370 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.375 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.380 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.385 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.390 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.400 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.405 [Amended by 1959 c.456 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.410 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.415 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.420 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.425 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.430 [Amended by 1955 c.460 Â§1; 1957 c.622 Â§9; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.435 [Amended by 1963 c.544 Â§41; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.440 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.445 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.450 [Amended by 1953 c.147 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.455 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.460 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.465 Contracts with common school districts. The union high school board may for high school purposes contract with a common school district board for the use of any property belonging to the common school district and may purchase an undivided interest in the property of a common school district for the purpose of operating a high school thereon. [Amended by 1965 c.100 Â§215]

Â Â Â Â Â  335.470 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.475 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.480 [Repealed by 1965 c.100 Â§456]

(Lengthening Course of Study)

Â Â Â Â Â  335.482 Definitions for ORS 335.495 to 335.505. As used in ORS 335.495 to 335.505:

Â Â Â Â Â  (1) ÂComponent school districtÂ means a common school district lying wholly or partly inside the boundaries of a union high school district.

Â Â Â Â Â  (2) ÂSplit school districtÂ means a component school district lying partly inside and partly outside the boundaries of a union high school district or an elementary district where students attend two or more union high school districts upon completing either the sixth or eighth grades. [1967 c.106 Â§5; 1987 c.195 Â§4; 1993 c.45 Â§69]

Â Â Â Â Â  335.485 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.490 Extension of union high school course of study. (1) Except as otherwise provided in subsection (2) of this section, any union high school district may, when authorized by the electors of the district, extend the course of study in the district to include five years above the seventh grade or six years above the sixth grade, and in like descending order may extend its course to include kindergarten or any or all grades of the schools in the union high school district in the manner provided in ORS 335.495 to 335.505. The decision to vote the course of study down to include kindergarten shall include, upon request of district electors or the district school board, a decision on whether, in the case of a board consisting of five members, the number of members of the board shall be increased to seven members.

Â Â Â Â Â  (2) No union high school district shall extend the course of study in the union high school district unless such course of study is extended to include kindergarten and grades 1 through 12, of the schools in the union high school district.

Â Â Â Â Â  (3) When a union high school district extends the course of study, the extension applies to all component school districts lying wholly within the union high school district. [Amended by 1965 c.100 Â§216; 1967 c.106 Â§1; 1987 c.195 Â§2; 1993 c.45 Â§70; 1993 c.329 Â§5; 1997 c.521 Â§20]

Â Â Â Â Â  335.495 Election to lengthen course; ballot title if single district would result. (1) Any union high school board may, or shall upon petition of 100 electors of the district, submit to the electors of the district the question of lengthening the course of study in the district. The petition is subject to ORS 332.118. The election shall be held at the next date under ORS 255.345 by which the requirements for the election can be met.

Â Â Â Â Â  (2) ORS chapter 255 governs the conduct of an election under this section. If a union high school district contains a split district, the electors from the split district shall not participate in an election under this section.

Â Â Â Â Â  (3) If the result of the election to lengthen the course of study includes all grades within one single district, the ballot title must include a statement that the effect of an affirmative vote is that the component common and union high school districts shall be merged and only one common school district shall operate in the area in which the election is held. The ballot title must also list all affected school districts by name and district number, and specify which of those districts will be merged pursuant to ORS 335.505 if the measure is approved. The listing of affected school districts by name and district number shall not be considered part of the ballot title for the purpose of determining the number of words permitted under ORS 250.035.

Â Â Â Â Â  (4) The union high school board may submit to the electors of the district the question of distribution of existing bonded debt. [Amended by 1957 c.310 Â§24; 1965 c.100 Â§217; 1967 c.106 Â§2; 1979 c.131 Â§1; 1983 c.83 Â§70; 1983 c.284 Â§13; 1983 c.350 Â§190; 1987 c.195 Â§3; 1993 c.136 Â§5; 1993 c.329 Â§6]

Â Â Â Â Â  335.500 Procedure after election to lengthen course; effective date of change. (1) If the union high school board determines that a majority of votes cast in the union high school district at an election under ORS 335.495 are for the proposal to lengthen the course of study, it shall:

Â Â Â Â Â  (a) Declare the proposal carried and certify the result to the district boundary board; and

Â Â Â Â Â  (b) Submit to the Department of Education the complete course of study in the district.

Â Â Â Â Â  (2) The lengthened course of study shall become effective the July 1 next following approval of the course by the State Board of Education. [Amended by 1957 c.310 Â§25; 1965 c.100 Â§218; 1967 c.103 Â§1; 1983 c.350 Â§191; 1989 c.491 Â§22; 1993 c.329 Â§7]

Â Â Â Â Â  335.502 Cost of educating elementary pupils after course lengthened to include elementary grades. Whenever the course of study in a union high school district is extended to include grades below the ninth grade, the union high school district shall be responsible for providing for the education of the pupils in the included grades and the cost of educating such pupils shall be included in the union high school district budget and not in the budgets of the component common school districts. [1953 c.390 Â§1; 1965 c.100 Â§219]

Â Â Â Â Â  335.505 Transformation of union high school district into common school district; continued existence of part of split district; effect on employees. (1) Notwithstanding any other statute, whenever kindergarten and grades 1 through 12 of the common schools within the union high school district come under the jurisdiction of the union high school board or whenever as a result of merger or boundary change the area within the boundaries of the union high school district becomes a single component school district having boundaries coterminous with the union high school district, the union high school district and its component districts other than split districts are to be considered merged and the area within the boundaries of the union high school district, excluding that part of any split school district that is within the boundaries, becomes a common school district responsible for educating children in kindergarten and grades 1 through 12 and all territory therein is withdrawn from any other type of school district except the education service district or the community college district of which it may have been a part.

Â Â Â Â Â  (2) The union high school board shall continue as the board of the district. If the board is increased to seven members as part of the vote to lengthen the course of study or the merger proposal, the board shall appoint the two additional members in the manner prescribed for filling vacancies under ORS 332.030 (4), except that the board shall establish by lot the terms of office of the appointed members at less than an initial four-year term.

Â Â Â Â Â  (3) The terms of all board members in all component school districts other than split school districts shall terminate at the time the union high school board becomes the district school board.

Â Â Â Â Â  (4) All property and obligations of the component school districts other than split school districts shall become the property and obligations of the new common school district except to the extent that it was otherwise provided when such district is formed by merger.

Â Â Â Â Â  (5) Whenever at the time a new common school district is formed as provided in subsection (1) of this section, if any component school district is a split school district, such district shall continue to exist and shall become responsible for education in kindergarten and grades 1 through 12 for students resident in the split district.

Â Â Â Â Â  (6) No school district employee shall be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by another school district as a result of lengthening the course of study.

Â Â Â Â Â  (7) As used in this section, Âproperty and obligationsÂ includes all contractual obligations, employment and service contracts, collective bargaining agreements and district assets and liabilities. [Amended by 1965 c.100 Â§220; 1967 c.106 Â§3; 1975 c.770 Â§46; 1983 c.350 Â§192; 1987 c.195 Â§1; 1993 c.45 Â§71; 1993 c.329 Â§8; 1995 c.258 Â§9]

Â Â Â Â Â  335.515 Local school committee; election; duties. (1) Whenever any union high school district votes to include kindergarten and grades 1 through 12 within a single district under ORS 335.505, the union high school district board may on its own motion, or must upon receipt of a petition signed by at least 100 of the electors of the district, provide for the election of a local school committee.

Â Â Â Â Â  (2) The local school committee shall consist of three members elected by the electors of a zone or attendance unit designated by the district school board. At the first regular district election following the election to lengthen the course, there shall be elected three members of each local school committee. After the first election, members shall be elected as provided in ORS 330.425 and shall have the same authority and duties of local school committees in ORS 330.430.

Â Â Â Â Â  (3) Each office of local school committee member shall be designated by number as Position No. 1, Position No. 2 or Position No. 3 and so forth. The school district shall assign a position number to each office on the local school committee and shall certify to the filing officer the name of the committee member in office holding that position. A copy of the certification shall be filed in the office of the filing officer. As used in this section, Âfiling officerÂ means the:

Â Â Â Â Â  (a) County clerk or county official in charge of elections of the county in which the administrative office of the district is located regarding a district located in more than one county; or

Â Â Â Â Â  (b) County clerk or county official in charge of elections in a district situated wholly within the county. [1967 c.103 Â§3; 1983 c.350 Â§193; 1991 c.67 Â§82; 1991 c.167 Â§22; 1993 c.45 Â§72; 1995 c.607 Â§74]

(Adding Districts)

Â Â Â Â Â  335.525 Effect of election to add districts to union high school district. In an election to add districts to a union high school district, if the district boundary board determines that the proposition carried in the union high school district by a majority of votes cast, and also carried in one or more of the common school districts by a majority of the votes cast in each district, it shall declare the proposition carried as to those common school districts only in which the proposition prevailed, and shall immediately proceed to change the boundaries of the union high school district to include those districts desiring to be added thereto. [1989 c.819 Â§7]

Â Â Â Â Â  335.605 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.610 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.615 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.620 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.625 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.630 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.635 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.640 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.645 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.650 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.655 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.660 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.665 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.670 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.675 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.680 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.685 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.705 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.710 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.715 [Repealed by 1977 c.474 Â§3]

Â Â Â Â Â  335.720 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.725 [Amended by 1967 c.67 Â§5; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.730 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.735 [Amended by 1965 c.239 Â§1; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.740 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.745 [Amended by 1963 c.544 Â§42; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.750 [Amended by 1965 c.172 Â§6; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.755 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.760 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.765 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.770 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.775 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.780 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.785 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.790 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.795 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.800 [Amended by 1963 c.576 Â§42; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.805 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.810 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.815 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.820 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.825 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.830 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.835 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.840 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.845 [Amended by 1963 c.544 Â§43; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.850 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.905 [Repealed by 1957 c.723 Â§1 (335.906 enacted in lieu of 335.905)]

Â Â Â Â Â  335.906 [1957 c.723 Â§2 (enacted in lieu of 335.905); repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.908 [1957 c.723 Â§14; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.910 [Amended by 1957 c.723 Â§3; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.915 [Amended by 1957 c.723 Â§4; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.920 [Amended by 1957 c.723 Â§5; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.925 [Amended by 1957 c.723 Â§6; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.930 [Amended by 1957 c.723 Â§7; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.935 [Amended by 1957 c.723 Â§8; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.938 [1957 c.723 Â§12; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.940 [Amended by 1957 c.723 Â§9; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.945 [Amended by 1957 c.723 Â§10; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.949 [1957 c.723 Â§13; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.950 [Repealed by 1957 c.723 Â§28]

Â Â Â Â Â  335.962 [1957 c.723 Â§15; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.964 [1957 c.723 Â§16; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.966 [1957 c.723 Â§17; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.968 [1957 c.723 Â§18; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.970 [1957 c.723 Â§19; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.972 [1957 c.723 Â§20; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.974 [1957 c.723 Â§22; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.976 [1957 c.723 Â§21; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.978 [1957 c.723 Â§23; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.980 [1957 c.723 Â§24; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.982 [1957 c.723 Â§25; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.984 [1957 c.723 Â§26; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.986 [1957 c.723 Â§27; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.990 [Amended by 1961 c.522 Â§8; repealed by 1965 c.100 Â§456]

_______________



Chapter 336

Chapter 336 Â Conduct of Schools Generally

2005 EDITION

CONDUCT OF SCHOOLS

EDUCATION AND CULTURE

HOLIDAYS; SPECIAL OBSERVANCES; REQUIRED COURSES OF STUDY

336.010Â Â Â Â  School month; holidays; teachersÂ holiday pay; Saturday instruction

336.012Â Â Â Â  Twelve-month class schedule optional

336.015Â Â Â Â  Arbor Week

336.023Â Â Â Â  History of Oregon Statehood Week

336.025Â Â Â Â  Women in History Week

336.035Â Â Â Â  Required courses of study; supplemental courses; district courses; courses concerning sexually transmitted diseases

336.057Â Â Â Â  Courses in Constitution and history of United States

336.067Â Â Â Â  Instruction in ethics and morality

336.071Â Â Â Â  Emergency drills and instruction; maintenance of exit doors

336.074Â Â Â Â  Teaching in English required; exceptions

336.079Â Â Â Â  Special English courses for certain children

336.081Â Â Â Â  Opportunity to qualify to assist non-English-speaking students

336.082Â Â Â Â  Development of nondiscriminatory curriculum

336.086Â Â Â Â  Standards for curriculum described in ORS 336.082

336.088Â Â Â Â  Conflict resolution program; adoption discretionary

ADDITIONAL PROGRAMS

336.092Â Â Â Â  Definitions for ORS 336.092 and 336.095

336.095Â Â Â Â  Free kindergarten facilities; rules; admission of underage child

336.107Â Â Â Â  Parenting skills and child development course

336.109Â Â Â Â  Policy to reduce gang involvement, violent activities and drug abuse

336.113Â Â Â Â  Multicultural education; advisory committee

336.116Â Â Â Â  Unit of instruction on Irish Famine; model curriculum

336.135Â Â Â Â  Classes for employed minors; rules

336.145Â Â Â Â  Adult education classes; fees

336.175Â Â Â Â  Extended educational experiences

336.176Â Â Â Â  Programs to improve student performance and school personnel satisfaction

336.177Â Â Â Â  Community service programs guidelines

336.179Â Â Â Â  Commitment to excellence in education and citizenship; recognition of students

336.181Â Â Â Â  Character development programs

336.183Â Â Â Â  Providing programs outside usual classroom hours; rules; fees

NoteÂ Â Â Â Â Â Â Â Â  Cyber Awareness, Responsibility and Ethics pilot program--2005 c.652 Â§Â§1,2

DISCLOSURE OF PERSONAL INFORMATION ABOUT STUDENT

336.187Â Â Â Â  When school authorized to disclose information on student; immunity of recipient

ALCOHOL AND DRUG ABUSE PROGRAM

336.222Â Â Â Â  District policy and plan; content

336.227Â Â Â Â  Duties of Department of Human Services

336.235Â Â Â Â  State board rules

336.245Â Â Â Â  Reports

DENTAL HEALTH PROGRAM

336.375Â Â Â Â  ÂDental health programÂ defined

336.390Â Â Â Â  Dental health program; district duties; charges; parental consent

336.400Â Â Â Â  Report to parent; selection of dentist; certificate of treatment

336.410Â Â Â Â  Nonliability for injury from treatment

336.420Â Â Â Â  Cooperation and sharing expense

HUMAN SEXUALITY EDUCATION

336.455Â Â Â Â  Human sexuality education courses; criteria

336.465Â Â Â Â  Examination of instructional material; notice; pupil not required to take course

336.475Â Â Â Â  Report to legislature

EXTRACURRICULAR SPORTS

336.479Â Â Â Â  Physical examination prior to participation in extracurricular sports; rules

COMMUNITY SCHOOLS

336.505Â Â Â Â  ÂCommunity school programÂ defined

336.510Â Â Â Â  Legislative findings; direction to Department of Education

336.520Â Â Â Â  Community school program to provide for advisory involvement; local advisory bodies

336.525Â Â Â Â  Program to be operated by district providing elementary or secondary education; exception

RESIDENTIAL PROGRAMS; YOUTH CARE CENTERS; DETENTION FACILITIES

336.575Â Â Â Â  Notice and consultation before establishing, expanding or changing residential program

336.580Â Â Â Â  Education at youth care centers; rules

336.585Â Â Â Â  Education at detention facilities; costs; rules; notification to resident district

ALTERNATIVE EDUCATION PROGRAMS

336.615Â Â Â Â  Definition for ORS 336.615 to 336.665

336.625Â Â Â Â  Goals; district responsibility; registration; rules

336.631Â Â Â Â  Private alternative programs; requirements; applicability of laws; placement of students

336.635Â Â Â Â  Enrollment in alternative education program; notice to district; billing; rules; status of teachers

336.637Â Â Â Â  Instruction in educational standards required; assessment of students in private alternative education programs

336.640Â Â Â Â  Rules governing education for pregnant and parenting students

336.645Â Â Â Â  Notification of availability of program; rules

336.655Â Â Â Â  District evaluation of program

336.665Â Â Â Â  Effect of failure to propose alternative programs

STUDENT TRAFFIC SAFETY EDUCATION

336.790Â Â Â Â  Definitions of ORS 336.790 to 336.815

336.795Â Â Â Â  Purposes of traffic safety education course

336.800Â Â Â Â  School course in traffic safety education

336.805Â Â Â Â  Tuition; waiver; costs; reimbursement

336.810Â Â Â Â  Student Driver Training Fund

336.815Â Â Â Â  Contract with commercial driver training school

Â Â Â Â Â  336.005 [1991 c.785 Â§1; renumbered 329.153 in 1993]

HOLIDAYS; SPECIAL OBSERVANCES; REQUIRED COURSES OF STUDY

Â Â Â Â Â  336.010 School month; holidays; teachersÂ holiday pay; Saturday instruction. (1) The common school month consists of 20 days.

Â Â Â Â Â  (2) No pupil shall be required to attend school on any Saturday or on any legal school holiday. Except as otherwise specifically provided in this section, a legal school holiday is any holiday specified in ORS 187.010.

Â Â Â Â Â  (3) Days on which an election is held throughout the state shall be school holidays only for such schools in which the sole schoolroom is used for election purposes.

Â Â Â Â Â  (4) The following days are not school holidays, but a portion of the days shall be set apart and observed in the public schools by appropriate activities:

Â Â Â Â Â  (a) LincolnÂs Birthday on February 12.

Â Â Â Â Â  (b) Admission of Oregon into the Union on February 14.

Â Â Â Â Â  (c) WashingtonÂs Birthday on February 22.

Â Â Â Â Â  (d) Columbus Day on October 12.

Â Â Â Â Â  (5) On January 15, Martin Luther King, Jr.Âs actual date of birth, a portion of the day shall be set apart and observed in the public schools by appropriate activities.

Â Â Â Â Â  (6) Martin Luther King, Jr.Âs Birthday, designated in ORS 187.010 as the third Monday in January, shall be a legal school holiday. However, notwithstanding subsection (8) of this section, whether or not there shall be compensation of school employees shall be at the discretion of the school board or covered by a collective bargaining agreement.

Â Â Â Â Â  (7) Presidents Day, designated in ORS 187.010 as the third Monday in February, is not a legal school holiday.

Â Â Â Â Â  (8) No teacher shall be required to teach on any Saturday, except as provided in the terms of the teacherÂs employment, or on any legal school holiday. When a holiday occurs on what would otherwise be a school day, teachers shall be allowed full pay for the holiday.

Â Â Â Â Â  (9) No subject required for graduation shall be taught on Saturday only. [Amended by 1961 c.226 Â§1; 1965 c.100 Â§221; 1981 c.450 Â§2; 1985 c.518 Â§3; 1989 c.1027 Â§1; 1997 c.249 Â§96]

Â Â Â Â Â  336.012 Twelve-month class schedule optional. A district school board may adopt a class schedule that operates throughout the year for all or any schools in the district but may not require a student to attend the entire year. [1971 c.395 Â§1]

Â Â Â Â Â  336.015 Arbor Week. (1) The first full week in April shall be known as Arbor Week. In order that pupils in the public schools shall be made better aware of the benefits of the preservation and perpetuation of forests and the growing of timber and of the environment, the district school board shall cause to be conducted, during school hours, activities which tend to encourage the planting, protection and preservation of trees and shrubs and a greater understanding of the environment and means for preserving and improving it.

Â Â Â Â Â  (2) The Superintendent of Public Instruction, with the approval of the State Board of Education and with the technical assistance of the State Forester, may prescribe and alter a schedule of activities and instruction to be observed during Arbor Week.

Â Â Â Â Â  (3) The State Forester or person in charge of the state tree nurseries may release for use by schools upon application thereof seedlings that would otherwise be destroyed. [Formerly 336.350; 1971 c.83 Â§1; 1983 c.158 Â§1]

Â Â Â Â Â  336.020 [Amended by 1955 c.384 Â§1; repealed by 1957 c.612 Â§18]

Â Â Â Â Â  336.023 History of Oregon Statehood Week. (1) The week of May 2 shall be known as the History of Oregon Statehood Week to commemorate May 2, 1843, as the date that settlers met at Champoeg to form a provisional government.

Â Â Â Â Â  (2) The State Board of Education is encouraged to develop and adopt curriculum to commemorate the formation of the provisional government at Champoeg and the significant events that led to Oregon becoming the 33rd state and to honor the participants in the events.

Â Â Â Â Â  (3) The public schools may set aside time during school hours in the week of May 2 to implement the curriculum described in subsection (2) of this section. [1993 c.124 Â§1]

Â Â Â Â Â  336.025 Women in History Week. The second week in March shall be known as Women in History Week. During school hours in Women in History Week, time shall be set apart for instruction and appropriate activities in commemoration of the lives, history and achievements of women in history, including Frances E. Willard and women in Oregon history. [Formerly 336.370; 1983 c.155 Â§1]

Â Â Â Â Â  336.030 [Amended by 1965 c.100 Â§142; renumbered 332.107]

Â Â Â Â Â  336.035 Required courses of study; supplemental courses; district courses; courses concerning sexually transmitted diseases. (1) The district school board shall see that the courses of study prescribed by law and by the rules of the State Board of Education are carried out. The board may establish supplemental courses that are not inconsistent with the prescribed courses and may adopt courses of study in lieu of state courses of study upon approval by the Superintendent of Public Instruction.

Â Â Â Â Â  (2) Any district school board may establish a course of education concerning sexually transmitted diseases including recognition of causes, sources and symptoms, and the availability of diagnostic and treatment centers. Any such course established may be taught to adults from the community served by the individual schools as well as to students enrolled in the school. The board shall cause the parents or guardians of minor students to be notified in advance that the course is to be taught. Any such parent or guardian may direct in writing that the minor child in the care of the parent or guardian be excused from any class within the course. Any parent or guardian may inspect the instructional materials to be used before or during the time the course is taught.

Â Â Â Â Â  (3) The district school board shall coordinate the course provided in subsection (2) of this section with the officials of the local health department and the Superintendent of Public Instruction. Teachers holding endorsements for health education shall be used where available. No teacher shall be subject to discipline or removal for teaching or refusing to teach courses concerning sexually transmitted diseases. [Formerly 336.225; 1967 c.67 Â§26; 1967 c.200 Â§6; 1973 c.565 Â§1; 1993 c.45 Â§74; 2005 c.209 Â§21]

Â Â Â Â Â  336.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.045 [Formerly 332.100; renumbered 336.630 and then 339.875 in 1993]

Â Â Â Â Â  336.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.055 [Formerly 332.200; 1965 c.100 Â§229; renumbered 336.105]

Â Â Â Â Â  336.057 Courses in Constitution and history of United States. In all public schools courses of instruction shall be given in the Constitution of the United States and in the history of the United States. These courses shall:

Â Â Â Â Â  (1) Begin not later than the opening of the eighth grade and shall continue in grades 9 through 12.

Â Â Â Â Â  (2) Be required in all state institutions of higher education, except the Oregon Health and Science University, and in all state and local institutions that provide education for patients or inmates to an extent to be determined by the Superintendent of Public Instruction. [Formerly 336.230; 1977 c.226 Â§1; 1999 c.1023 Â§1]

Â Â Â Â Â  336.060 [Amended by 1965 c.100 Â§230; renumbered 336.115]

Â Â Â Â Â  336.065 [1961 c.717 Â§2; 1963 c.235 Â§1; 1965 c.100 Â§235; renumbered 336.165 and then 339.141 in 1993]

Â Â Â Â Â  336.067 Instruction in ethics and morality. (1) In public schools special emphasis shall be given to instruction in:

Â Â Â Â Â  (a) Honesty, morality, courtesy, obedience to law, respect for the national flag, the Constitution of the United States and the Constitution of the State of Oregon, respect for parents and the home, the dignity and necessity of honest labor and other lessons that tend to promote and develop an upright and desirable citizenry.

Â Â Â Â Â  (b) Respect for all humans, regardless of race, color, creed, national origin, religion, age, sex or disability.

Â Â Â Â Â  (c) Acknowledgment of the dignity and worth of individuals and groups and their participative roles in society.

Â Â Â Â Â  (d) Humane treatment of animals.

Â Â Â Â Â  (e) The effects of tobacco, alcohol, drugs and controlled substances upon the human system.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall prepare an outline with suggestions that will best accomplish the purpose of this section, and shall incorporate the outline in the courses of study for all public schools. [Formerly 336.240; 1975 c.531 Â§1; 1979 c.744 Â§13; 1993 c.45 Â§75; 2005 c.209 Â§22]

Â Â Â Â Â  336.070 [Amended by 1961 c.717 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.071 Emergency drills and instruction; maintenance of exit doors. (1) All schools are required to instruct and drill students on emergency procedures so that the students may respond to an emergency without confusion or panic. The emergency procedures shall include drills and instruction on fires and earthquakes. In addition, schools that are in a coastal zone shall include tsunami drills and instruction as part of the earthquake drills and instruction.

Â Â Â Â Â  (2)(a) Drills and instruction on fire emergencies shall include routes and methods of exiting the school building.

Â Â Â Â Â  (b) Drills and instruction on earthquake emergencies shall include methods of Âduck, cover and holdÂ during the earthquake. Drills and instruction on tsunami emergencies shall include immediate evacuation after an earthquake when appropriate or after a tsunami warning to protect students against inundation by tsunamis.

Â Â Â Â Â  (3) At least 30 minutes in each school month shall be used to instruct students on fire, earthquake, and where appropriate, tsunami dangers and drills. At least two drills on earthquakes shall be conducted each year. In schools in a coastal zone, at least three drills on earthquakes and tsunamis shall be conducted each year.

Â Â Â Â Â  (4) All schools shall maintain all exit doors so that the doors can be opened from the inside without a key during school hours.

Â Â Â Â Â  (5) Units of local government and state agencies associated with emergency procedures training and planning shall assist schools in the instruction and drilling of students in emergency procedures.

Â Â Â Â Â  (6) As used in this section, ÂschoolÂ means any:

Â Â Â Â Â  (a) Kindergarten through grade eight public or private school; or

Â Â Â Â Â  (b) Educational institution having an average daily attendance of 50 or more students. [1995 c.312 Â§2 (enacted in lieu of 336.072); 1997 c.521 Â§9]

Â Â Â Â Â  336.072 [Formerly 336.340; 1991 c.956 Â§13; 1993 c.45 Â§76; repealed by 1995 c.312 Â§1 (336.071 enacted in lieu of 336.072)]

Â Â Â Â Â  336.073 [Formerly 332.360; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.074 Teaching in English required; exceptions. Instruction in all subjects in public, private and parochial schools shall be conducted primarily in English, except:

Â Â Â Â Â  (1) Instruction in foreign languages.

Â Â Â Â Â  (2) Instruction may be conducted in more than one language in order that pupils whose native language is other than English can develop bilingual skills to make an early and effective transition to English and benefit from increased educational opportunities. [1971 c.326 Â§2]

Â Â Â Â Â  336.075 [1955 c.103 Â§Â§1, 3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.077 [1963 c.570 Â§11; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.078 [Formerly 336.270; repealed by 1971 c.326 Â§1]

Â Â Â Â Â  336.079 Special English courses for certain children. Specific courses to teach speaking, reading and writing of the English language shall be provided at kindergarten and each grade level to those children who are unable to profit from classes taught in English. Such courses shall be taught to such a level in school as may be required until children are able to profit from classes conducted in English. [1971 c.326 Â§3; 1993 c.45 Â§77]

Â Â Â Â Â  336.080 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.081 Opportunity to qualify to assist non-English-speaking students. (1) All school districts providing courses pursuant to ORS 336.079 shall afford the licensed personnel of that district that are assigned to perform teaching duties for such courses an opportunity to qualify to assist non-English-speaking students to learn English at no cost to the personnel.

Â Â Â Â Â  (2) Nothing in this section prevents a district from employing licensed personnel who are qualified to teach courses under ORS 336.079. [Formerly 342.609]

Â Â Â Â Â  336.082 Development of nondiscriminatory curriculum. (1) The State Board of Education shall encourage the development and implementation of curriculum for public elementary and secondary schools in Oregon that will improve instructional effectiveness or efficiency and that does not discriminate.

Â Â Â Â Â  (2) The State Board of Education shall stimulate the development of nondiscriminatory courses of study or parts of courses to improve instructional effectiveness or efficiency in public elementary and secondary schools in Oregon. The board may direct the Department of Education or contract with appropriate public educational agencies to develop program materials and to establish a mechanism for the purpose of introducing the materials and implementing the techniques.

Â Â Â Â Â  (3) As used in subsection (1) of this section, ÂdiscriminateÂ has the meaning given ÂdiscriminationÂ in ORS 659.850. [1975 c.423 Â§Â§1, 2; 1989 c.491 Â§23; 1993 c.45 Â§78]

Â Â Â Â Â  336.085 [Formerly 332.140; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.086 Standards for curriculum described in ORS 336.082. The projects authorized by ORS 336.082 should be designed to:

Â Â Â Â Â  (1) Develop and test nondiscriminatory courses of study or parts of courses which feature predictable student achievement of prestated student performance objectives.

Â Â Â Â Â  (2) Stimulate the implementation of innovative approaches to instruction within the various schools, providing training programs as necessary to familiarize faculty and administrators with newly developed instructional methodology.

Â Â Â Â Â  (3) Be capable of objective evaluation within two years of commencement. [1975 c.423 Â§3]

Â Â Â Â Â  336.088 Conflict resolution program; adoption discretionary. (1) The Department of Education shall prepare and make available to the educational community a comprehensive educational program affecting appropriate parts of the curriculum, to:

Â Â Â Â Â  (a) Improve dispute and conflict resolution skills and encourage creative problem solving;

Â Â Â Â Â  (b) Provide understanding of other cultures and the roots and nature of conflict between cultures;

Â Â Â Â Â  (c) Communicate insight into how attitudes are formed and decisions are made; and

Â Â Â Â Â  (d) Present to students, as is appropriate to their ages, a balanced discussion of the following topics:

Â Â Â Â Â  (A) The history of the arms race;

Â Â Â Â Â  (B) The short, intermediate and long-term dangers of the use of modern weapons of mass destruction;

Â Â Â Â Â  (C) The changing nature of armed conflict; and

Â Â Â Â Â  (D) The effect of the arms race on national and local economies.

Â Â Â Â Â  (2) A school district may adopt or modify and implement the educational program described in subsection (1) of this section at the districtÂs discretion. [1987 c.417 Â§Â§1, 2; 1993 c.45 Â§79; 1995 c.79 Â§182]

Â Â Â Â Â  336.090 [Repealed by 1965 c.100 Â§456]

ADDITIONAL PROGRAMS

Â Â Â Â Â  336.092 Definitions for ORS 336.092 and 336.095. As used in ORS 336.092 and 336.095, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂKindergarten childÂ means a child five years of age or whose fifth birthday occurs on or before September 1 or who has been admitted by the district school board under ORS 336.095 (2).

Â Â Â Â Â  (2) ÂKindergarten facilitiesÂ includes physical facilities, supplies, equipment and personnel suitable for the education and training of kindergarten children.

Â Â Â Â Â  (3) ÂPhysical facilitiesÂ includes but is not limited to public school buildings, rented buildings which meet health and safety standards or homes used in school district sponsored programs. [1973 c.707 Â§2; 1987 c.283 Â§1; 1993 c.45 Â§80]

Â Â Â Â Â  336.095 Free kindergarten facilities; rules; admission of underage child. (1) The district school board of every common school district shall provide kindergarten facilities free of charge for the kindergarten children residing in the district by operating such facilities either singly or jointly with other districts or by contracting with public or private providers that conform to standards adopted by rule by the State Board of Education.

Â Â Â Â Â  (2) However, nothing in this section prevents a district school board from admitting free of charge a child who is a resident of the district and whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, even though the child has not attained the minimum age requirement.

Â Â Â Â Â  (3) Kindergartens established under subsection (1) of this section shall be funded in the same manner as other schools of the district are funded.

Â Â Â Â Â  (4) Kindergartens are an integral part of the public school system of this state. [1973 c.707 Â§3; 1981 c.543 Â§1; 1993 c.45 Â§81; 2005 c.22 Â§232]

Â Â Â Â Â  336.100 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.105 [Formerly 336.055; repealed by 1973 c.707 Â§7 and 1973 c.750 Â§13]

Â Â Â Â Â  336.107 Parenting skills and child development course. A district school board is encouraged to develop a course of study to instruct high school students on parental skills and child development. [1993 c.257 Â§1]

Â Â Â Â Â  336.109 Policy to reduce gang involvement, violent activities and drug abuse. (1) After consultation with appropriate agencies and officials including the Department of Education, each school district is encouraged to develop and adopt a comprehensive policy to reduce gang involvement, violent activities and drug abuse by public school students in the school district, including but not limited to:

Â Â Â Â Â  (a) A statement that evaluates:

Â Â Â Â Â  (A) The nature and extent of gang involvement, violent activities and drug abuse by public school students of the school district; and

Â Â Â Â Â  (B) The impact of gang involvement, violent activities and drug abuse on the ability of public schools in the school district to meet curriculum requirements and improve the attendance of public school students.

Â Â Â Â Â  (b) A statement that emphasizes the need to reduce gang involvement, violent activities and drug abuse by public school students.

Â Â Â Â Â  (c) Strategies to reduce gang involvement, violent activities and drug abuse by students of the school district considering the needs of the public school students.

Â Â Â Â Â  (d) Methods to communicate conflict resolution skills to the teachers and public school students of the school district.

Â Â Â Â Â  (e) Strategies to inform the teachers of the school district, the parents of public school students and the public about the policy the school district developed pursuant to this section.

Â Â Â Â Â  (2) As used in this section, ÂgangÂ means a group that identifies itself through the use of a name, unique appearance or language, including hand signs, the claiming of geographical territory or the espousing of a distinctive belief system that frequently results in criminal activity. [1993 c.421 Â§1]

Â Â Â Â Â  336.110 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.113 Multicultural education; advisory committee. (1) The Superintendent of Public Instruction shall direct the Department of Education to increase efforts to:

Â Â Â Â Â  (a) Evaluate the distribution of ethnic, racial and cultural backgrounds of the public school students of Oregon and the use of demographic data by school districts for curricula and program planning as reflected in school districtsÂ consolidated improvement plans;

Â Â Â Â Â  (b) Examine strategies to inform school district boards, school administrators, teachers, parents of students and the public about multicultural and diversity laws and policies;

Â Â Â Â Â  (c) Identify and review exemplary multicultural curricula for different grade levels based on the needs of OregonÂs public school students;

Â Â Â Â Â  (d) Identify and review strategies to integrate a multicultural education program with other education programs of school districts; and

Â Â Â Â Â  (e) Evaluate how current laws on diversity and multicultural education are being implemented and applied at the state and school district levels.

Â Â Â Â Â  (2) The superintendent shall:

Â Â Â Â Â  (a) Seek federal and other funds to develop and implement multicultural education;

Â Â Â Â Â  (b) Seek federal and other funds to provide funding and technical support for school districts to develop and implement multicultural curricula and educational programs; and

Â Â Â Â Â  (c) Report to the State Board of Education on the funds available, the success in obtaining funds, the plans to develop and implement multicultural education and the development of a system for evaluation.

Â Â Â Â Â  (3) The superintendent may appoint an advisory committee to accomplish the requirements of this section. The superintendent and the advisory committee shall seek and incorporate input from the business community, educators and minority representatives that reflect the demographics and geographic regions of this state. [1999 c.1042 Â§1]

Â Â Â Â Â  336.115 [Formerly 336.060; 1971 c.190 Â§1; repealed by 1987 c.194 Â§1]

Â Â Â Â Â  336.116 Unit of instruction on Irish Famine; model curriculum. (1) Every public kindergarten through grade 12 school may include in its curriculum a unit of instruction on the causes and effects of mass starvation in mid-19th century Ireland. This historical period is known as the ÂIrish Famine.Â

Â Â Â Â Â  (2) The Department of Education shall prepare and make available to all school district boards a model curriculum that may be used as a guideline for developing units of instruction under this section. [1999 c.516 Â§1]

Â Â Â Â Â  336.120 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.125 [Formerly 336.285; repealed by 1993 c.45 Â§82]

Â Â Â Â Â  336.130 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.135 Classes for employed minors; rules. (1) The district school board of any school district in which reside or are employed, or both, at least 15 employed children between the ages of 14 and 18 years shall, and any district school board may, provide classes for such employed children.

Â Â Â Â Â  (2) The State Board of Education shall adopt rules governing the organization and administration of classes and shall expend from the funds available for the promotion of professional technical education such sums of money as are necessary for the classes. [1965 c.100 Â§232; 1993 c.45 Â§83]

Â Â Â Â Â  336.140 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.145 Adult education classes; fees. (1) Any district school board may provide for the establishment of classes for adult education. The board may employ personnel for the purpose of establishing and maintaining classes for adults on the fundamental principles of democratic government, English language, citizenship, public affairs, arts and crafts, general cultural subjects, adult recreation and other subjects that the State Board of Education may authorize. The classes shall be conducted in the English language, except as the needs for teaching a foreign language may require otherwise.

Â Â Â Â Â  (2) The district school board may establish a fee schedule for the classes and collect fees from persons enrolled in the adult education program of the district. The fees shall be used for the support or encouragement of adult education.

Â Â Â Â Â  (3) The classes shall be subject to the rules of the district school board, shall be organized to meet the needs of the adults in the district and, as far as practicable, shall be held at times and places that are most convenient and accessible to the members of the classes. [1965 c.100 Â§233; 1967 c.67 Â§6; 2005 c.209 Â§23]

Â Â Â Â Â  336.150 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.155 [1965 c.100 Â§234; 1971 c.513 Â§87; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  336.157 [1991 c.693 Â§24; renumbered 329.860 in 1993]

Â Â Â Â Â  336.160 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.165 [Formerly 336.065; 1977 c.815 Â§1; 1993 c.45 Â§86; 1993 c.748 Â§1; renumbered 339.141 in 1993]

Â Â Â Â Â  336.168 [1975 c.508 Â§2; 1977 c.815 Â§2; 1993 c.45 Â§87; 1993 c.676 Â§49; renumbered 339.147 in 1993]

Â Â Â Â Â  336.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.175 Extended educational experiences. In addition to regular courses of study, any district school board may make available to its students extended educational experiences through public and private community agencies when such experiences can be provided by the agencies more appropriately or at a lesser cost than by the school district. Programs under this section may include but are not limited to work experience programs conducted on a contractual basis with individual employers or employer groups. [1967 c.200 Â§4]

Â Â Â Â Â  336.176 Programs to improve student performance and school personnel satisfaction. School districts are encouraged to implement programs to improve student performance and school personnel satisfaction such as the Initiative for Quality in Education developed by Portland General Electric. The programs shall allow schools to achieve their individual and unique goals as reflected by their local communities, as well as the broader objectives embodied in statewide education goals. [2001 c.959 Â§1]

Â Â Â Â Â  336.177 Community service programs guidelines. (1) Subject to the approval of the State Board of Education, the Department of Education shall develop curriculum guidelines for community service programs and make such guidelines available for use in school districts. The guidelines shall:

Â Â Â Â Â  (a) Encourage students to develop an ethic of helping others through voluntary efforts.

Â Â Â Â Â  (b) Demonstrate the reciprocal benefits and obligations of citizenship.

Â Â Â Â Â  (c) Incorporate community service practicums.

Â Â Â Â Â  (d) Provide students with opportunities to prepare for and reflect upon their service experience.

Â Â Â Â Â  (2) The guidelines developed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be structured to encourage school districts to give credit to those students who perform community service.

Â Â Â Â Â  (b) Prohibit school-sponsored student involvement in advocacy organizations or political groups.

Â Â Â Â Â  (3) On an annual basis, the Department of Education shall review and report to the State Board of Education on the status of community service education programs operating throughout the state. [1989 c.663 Â§Â§1,2]

Â Â Â Â Â  336.179 Commitment to excellence in education and citizenship; recognition of students. (1) It is state policy for all school districts to foster an atmosphere of student commitment to excellence in education, recognizing excellence in academics and excellence in citizenship.

Â Â Â Â Â  (2) Each school district shall determine the activities necessary to qualify for special recognition of student achievement.

Â Â Â Â Â  (3) In implementing the state policy, and after consultation with the student body, an elementary or secondary school shall offer special recognition as appropriate. Special recognition may include, but need not be limited to:

Â Â Â Â Â  (a) Reduced admission to athletic events;

Â Â Â Â Â  (b) Discount on school yearbook;

Â Â Â Â Â  (c) Discount on student store merchandise;

Â Â Â Â Â  (d) Free or discounted school parking permits;

Â Â Â Â Â  (e) Free or discounted tickets to student events;

Â Â Â Â Â  (f) Exemption from a limited number of semester finals;

Â Â Â Â Â  (g) Academic ÂPrideÂ insignia;

Â Â Â Â Â  (h) Early registration privileges;

Â Â Â Â Â  (i) Local merchant discounts where available to the district; and

Â Â Â Â Â  (j) Free membership in school organizations. [1991 c.344 Â§1; 2005 c.209 Â§24]

Â Â Â Â Â  336.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.181 Character development programs. (1) Each school district is encouraged to use in the schools of the district that educate students in kindergarten through grade six:

Â Â Â Â Â  (a) The Character First! Education Series published by the Character Training Institute in Oklahoma City, Oklahoma, as it exists on August 17, 1999; or

Â Â Â Â Â  (b) A similar program on character development.

Â Â Â Â Â  (2) Any character development program adopted under this section shall be secular in nature. [1999 c.961 Â§2]

Â Â Â Â Â  336.183 Providing programs outside usual classroom hours; rules; fees. Any district school board may contract for or operate programs providing activities before and after usual classroom hours for school-age children residing in the district. Such programs may be supervised by persons other than persons holding teaching licenses. The district school board shall establish rules of eligibility for participation in such programs and may collect fees for participation therein. The fees shall be used for the support of the programs. [1981 c.74 Â§1]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 652, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Cyber Awareness, Responsibility and Ethics pilot program. (1) The City of Hillsboro may establish for the 2005-2006 and 2006-2007 school years the pilot program of Cyber Awareness, Responsibility and Ethics (CARE).

Â Â Â Â Â  (2) If the City of Hillsboro establishes the pilot program:

Â Â Â Â Â  (a) The goal of the pilot program is to help students who are 8 to 10 years of age become safe and responsible citizens of the cyber community. To meet this goal, the City of Hillsboro through the pilot program shall encourage:

Â Â Â Â Â  (A) Partnerships between school districts and local law enforcement agencies to have members of local law enforcement agencies act as mentors and provide focus, oversight and guidance in the classroom; and

Â Â Â Â Â  (B) Peer teaching among students.

Â Â Â Â Â  (b) A school district may notify the City of Hillsboro that the school district would like to participate in the pilot program. A notice provided by a school district under this subsection must include the following information:

Â Â Â Â Â  (A) How the school district will implement the pilot program;

Â Â Â Â Â  (B) How the activities of the school district under the pilot program will help the school district implement the ChildrenÂs Internet Protection Act (P.L. 106-554);

Â Â Â Â Â  (C) How the school district will encourage students to participate in the pilot program; and

Â Â Â Â Â  (D) Which local law enforcement agencies will form partnerships with the school district.

Â Â Â Â Â  (c) After receiving notice from a school district under paragraph (b) of this subsection, the City of Hillsboro may provide information to the school district about instructional materials that may be used in conjunction with the pilot program.

Â Â Â Â Â  (d) At the end of the 2005-2006 school year, each school district participating in the pilot program shall report to the City of Hillsboro on the progress of the pilot program. The report shall include:

Â Â Â Â Â  (A) The number of students participating in the pilot program;

Â Â Â Â Â  (B) The local law enforcement agencies that formed a partnership with the school district; and

Â Â Â Â Â  (C) An assessment of student attitudes toward the cyber community.

Â Â Â Â Â  (e) Prior to February 1, 2007, the City of Hillsboro shall report to the Seventy-fourth Legislative Assembly on the results of the pilot program. [2005 c.652 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act is repealed on January 2, 2008. [2005 c.652 Â§2]

Â Â Â Â Â  336.185 [1971 c.512 Â§1; 1979 c.274 Â§1; 1981 c.892 Â§93; repealed by 1993 c.806 Â§1 (326.565, 326.575 and 336.187 enacted in lieu of 336.185)]

DISCLOSURE OF PERSONAL INFORMATION ABOUT STUDENT

Â Â Â Â Â  336.187 When school authorized to disclose information on student; immunity of recipient. (1) A public school or school district shall disclose personally identifiable information or other information allowed to be disclosed by the federal Family Educational Rights and Privacy Act from an education record of a student to:

Â Â Â Â Â  (a) Law enforcement, child protective services and health care professionals in connection with a health or safety emergency if knowledge of the information is necessary to protect the health and safety of the student or other individuals; and

Â Â Â Â Â  (b) Courts and state and local juvenile justice agencies including, but not limited to, law enforcement agencies, juvenile departments and child protective service agencies. Disclosure under this paragraph must relate to the courtÂs or juvenile justice agencyÂs ability to serve the needs of a student prior to the studentÂs adjudication under ORS chapter 419C. A person to whom personally identifiable information is disclosed under this paragraph shall certify, in writing, that the person will not disclose the information to a third party other than another court or juvenile justice agency or a person or organization providing direct services to the student on behalf of a juvenile justice agency.

Â Â Â Â Â  (2) As used in this section, a Âhealth or safety emergencyÂ includes, but is not limited to, law enforcement efforts to locate a child who may be a victim of kidnap, abduction or custodial interference and law enforcement or child protective services efforts to respond to a report of child abuse or neglect pursuant to ORS 419B.005 to 419B.050.

Â Â Â Â Â  (3) A person who receives information under this section is not liable civilly or criminally for failing to disclose the information. [1993 c.806 Â§9 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.79 Â§183; 1999 c.620 Â§7]

Â Â Â Â Â  336.190 [Repealed by 1955 c.290 Â§1]

Â Â Â Â Â  336.195 [1971 c.512 Â§2; 1973 c.827 Â§30; 1979 c.274 Â§2; repealed by 1993 c.806 Â§1 (326.565, 326.575 and 336.187 enacted in lieu of 336.195)]

Â Â Â Â Â  336.200 [Repealed by 1955 c.290 Â§1]

Â Â Â Â Â  336.205 [1971 c.512 Â§5; repealed by 1979 c.274 Â§4]

Â Â Â Â Â  336.210 [Repealed by 1955 c.290 Â§1]

Â Â Â Â Â  336.215 [1971 c.512 Â§3; 1975 c.557 Â§11; 1979 c.274 Â§3; 1993 c.45 Â§89; repealed by 1993 c.806 Â§1 (326.565, 326.575 and 336.187 enacted in lieu of 336.215)]

Â Â Â Â Â  336.220 [Amended by 1953 c.561 Â§2; repealed by 1955 c.290 Â§1]

ALCOHOL AND DRUG ABUSE PROGRAM

Â Â Â Â Â  336.222 District policy and plan; content. In accordance with rules adopted by the State Board of Education in consultation with the Department of Human Services, each district school board shall adopt a comprehensive alcohol and drug abuse policy and implementation plan, including but not limited to:

Â Â Â Â Â  (1) Alcohol and drug abuse prevention curriculum and public information programs addressing students, parents, teachers, administrators and school board members;

Â Â Â Â Â  (2) The nature and extent of the districtÂs expectation of intervention with students who appear to have drug or alcohol abuse problems;

Â Â Â Â Â  (3) The extent of the districtÂs alcohol and other drug prevention and intervention programs; and

Â Â Â Â Â  (4) The districtÂs strategy to gain access to federal funds available for drug abuse prevention programs. [1989 c.1076 Â§1]

Â Â Â Â Â  336.225 [Formerly 332.340; 1965 c.100 Â§224; renumbered 336.035]

Â Â Â Â Â  336.227 Duties of Department of Human Services. To assist school districts to formulate the programs described in ORS 336.222 (1), the Department of Human Services shall:

Â Â Â Â Â  (1) Devise a public information program directed toward students, parents, teachers, administrators and school board members at the school district level; and

Â Â Â Â Â  (2) Contact advocacy associations of the target groups described in subsection (1) of this section to facilitate outreach programs and disseminate alcohol and drug abuse prevention information. [1989 c.1076 Â§2]

Â Â Â Â Â  336.230 [Amended by 1965 c.100 Â§225; renumbered 336.057]

Â Â Â Â Â  336.235 State board rules. In order to carry out the duties described in ORS 336.222 and 336.227, the State Board of Education, in consultation with the Department of Human Services, shall adopt by rule, as a minimum, descriptions of the content of what shall be included in the policy and plan described in ORS 336.222 and 336.227. [1989 c.1076 Â§4]

Â Â Â Â Â  336.240 [Amended by 1957 c.149 Â§1; 1965 c.100 Â§226; renumbered 336.067]

Â Â Â Â Â  336.245 Reports. The Department of Education, the Oregon University System and the Department of Human Services shall report to regular sessions of the Legislative Assembly and to the Governor on the progress and effectiveness of the policies and plans described in ORS 336.222, 336.227 and 352.008 by submitting a copy of the report to the offices of the President of the Senate and the Speaker of the House of Representatives and to the Governor. [1989 c.1076 Â§6; 1993 c.45 Â§90]

Â Â Â Â Â  336.250 [Repealed by 1957 c.149 Â§2]

Â Â Â Â Â  336.260 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.270 [Amended by 1965 c.100 Â§228; renumbered 336.078]

Â Â Â Â Â  336.280 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.285 [Formerly 332.350; 1965 c.100 Â§231; renumbered 336.125]

Â Â Â Â Â  336.290 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.300 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.310 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.320 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.330 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.340 [Amended by 1965 c.100 Â§227; renumbered 336.072]

Â Â Â Â Â  336.350 [Amended by 1963 c.452 Â§1; 1965 c.100 Â§222; renumbered 336.015]

Â Â Â Â Â  336.360 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.370 [Amended by 1965 c.100 Â§223; renumbered 336.025]

DENTAL HEALTH PROGRAM

Â Â Â Â Â  336.375 ÂDental health programÂ defined. As used in ORS 336.375 to 336.420, Âdental health programÂ means a program whereby a dental examination is made at least once each school year of each pupil attending school in the district at the time of the examination and whereby dental treatment may be provided, subject to the rules of the district school board. [1965 c.100 Â§237]

Â Â Â Â Â  336.380 [Amended by 1965 c.100 Â§238; repealed by 1993 c.45 Â§91]

Â Â Â Â Â  336.390 Dental health program; district duties; charges; parental consent. (1) A district school board may conduct a dental health program.

Â Â Â Â Â  (2) A district school board which conducts a dental health program may furnish necessary instruments and equipment and provide suitable quarters in which either dental examination or treatment may be made.

Â Â Â Â Â  (3) The dental examination and treatment shall be scientific, sanitary and efficient, and may be furnished by the district school board free of expense to the minor pupils whose parents or guardians are unable to pay therefor and to the pupils who have attained the age of majority who are unable to pay therefor. Any charges made by the board for the dental examination and treatment shall be fair and reasonable.

Â Â Â Â Â  (4) No minor pupil shall be required or permitted to receive a dental examination or treatment without the written consent of the parents or guardian of the minor pupil. No pupil who has attained the age of majority shall be required to receive a dental examination or treatment. [Amended by 1965 c.100 Â§239; 1973 c.827 Â§31; 1993 c.45 Â§92]

Â Â Â Â Â  336.400 Report to parent; selection of dentist; certificate of treatment. The result of the dental examination shall be reported in writing to the parent or guardian of any pupil who, in the opinion of the person making the examination, requires dental treatment. If, after receiving the report, the parent or guardian elects to have the recommended treatment performed by a dentist of the parent or guardianÂs own choosing, that dentist shall supply a certificate attesting that the treatment was performed in accordance with the report from the dental health program. The content of the certificate shall be recorded by the board. [Amended by 1965 c.100 Â§240]

Â Â Â Â Â  336.410 Nonliability for injury from treatment. No school district shall be liable to any pupil, or to the parents or guardian of any pupil, for or on account of any claim for damage on account of any action by any person in connection with the districtÂs dental health program. [Amended by 1965 c.100 Â§241]

Â Â Â Â Â  336.420 Cooperation and sharing expense. Any district school board which conducts a dental health program may cooperate with and share the expense of dental examination and treatment with any other organization or individuals. [Amended by 1965 c.100 Â§242]

Â Â Â Â Â  336.430 [Renumbered 336.620 and then 339.880 in 1993]

Â Â Â Â Â  336.435 [1991 c.693 Â§19a; 1993 c.45 Â§94; 1993 c.676 Â§52; renumbered 329.237 in 1993]

Â Â Â Â Â  336.437 [1991 c.693 Â§19c; renumbered 329.245 in 1993]

Â Â Â Â Â  336.440 [Amended by 1965 c.100 Â§247; renumbered 336.610 and then 339.885 in 1993]

Â Â Â Â Â  336.450 [1961 c.575 Â§1; 1965 c.100 Â§243; 1981 c.22 Â§1; 1983 c.338 Â§913; renumbered 339.650 in 1993]

HUMAN SEXUALITY EDUCATION

Â Â Â Â Â  336.455 Human sexuality education courses; criteria. (1) Course material and instruction for all human sexuality education courses that discuss human sexuality in public elementary and secondary schools shall enhance studentsÂ understanding of sexuality as a normal and healthy aspect of human development. Course instruction shall be appropriate for the age of the pupils and satisfy the following criteria:

Â Â Â Â Â  (a) Be comprehensive.

Â Â Â Â Â  (b) As an integral part of the health education curriculum, include information about responsible sexual behaviors and hygienic practices that eliminate or reduce the risks of pregnancy, exposure to human immunodeficiency virus, hepatitis B and other infectious or sexually transmitted diseases and shall be designed to allay those fears concerning the risks that are scientifically groundless.

Â Â Â Â Â  (c) Promote abstinence for school-age youth and mutually monogamous relationships with an uninfected partner for adults as the safest and most responsible sexual behavior. However, abstinence shall not be taught to the exclusion of other material and instruction on contraceptive and disease reduction measures. Human sexuality education courses shall acknowledge the value of abstinence while not devaluing or ignoring those young people who have had or are having sexual intercourse.

Â Â Â Â Â  (d) Include a discussion of the possible emotional, physical and psychological consequences of preadolescent and adolescent sexual intercourse and the emotional, physical and psychological consequences of unintended pregnancy. Pupils shall be provided with statistics based on the latest medical information regarding both the possible side effects and health benefits of all forms of contraceptives, including the success and failure rates for prevention of pregnancy.

Â Â Â Â Â  (e) Stress that sexually transmitted diseases are serious possible hazards of sexual contact. Pupils shall be provided with statistics based on the latest medical information regarding the efficacy of contraceptives in preventing human immunodeficiency virus infection and other sexually transmitted diseases.

Â Â Â Â Â  (f) Advise pupils of the laws pertaining to their financial responsibility for their children.

Â Â Â Â Â  (g) Advise pupils of the circumstances in which it is unlawful under ORS 163.435 and 163.445 for persons 18 years of age or older to have sexual relations with persons younger than 18 years of age to whom they are not married.

Â Â Â Â Â  (h) Teach that no form of sexual expression is acceptable when it physically or emotionally harms oneself or others and teach pupils not to make unwanted physical and verbal sexual advances, how to decline unwanted sexual advances or accept the refusal of unwanted sexual advances. Pupils shall be taught that it is wrong to take advantage of or to exploit another person. Materials and information shall be presented in a manner sensitive to the fact that there are students who have experienced sexual abuse.

Â Â Â Â Â  (i) Validate through course material and instruction the importance of honesty with oneself and others, respect for each personÂs dignity and well-being, and responsibility for oneÂs actions.

Â Â Â Â Â  (j) Assist students in the development and practice of effective communication skills, the development of self-esteem and the ability to resist peer pressure.

Â Â Â Â Â  (k) Encourage family communication and involvement and help students learn to make responsible decisions.

Â Â Â Â Â  (2) Any course in any public elementary and secondary school, the main purpose of which is to teach human sexuality education or human immunodeficiency virus education, or both, shall emphasize that abstinence from sexual contact is the only method that is 100 percent effective against unintended pregnancy, sexually transmitted diseases and human immunodeficiency virus when transmitted sexually. Abstinence is to be stressed, but not to the exclusion of other material and instruction on contraceptive and disease reduction measures. Such courses are to acknowledge the value of abstinence while not devaluing or ignoring those young people who have had or are having sexual intercourse.

Â Â Â Â Â  (3) Nothing in this section prohibits instruction in sanitation, hygiene or traditional courses in biology. [1993 c.775 Â§1]

Â Â Â Â Â  336.460 [1961 c.575 Â§3; 1965 c.100 Â§244; renumbered 339.655 in 1993]

Â Â Â Â Â  336.465 Examination of instructional material; notice; pupil not required to take course. (1) Each school district shall:

Â Â Â Â Â  (a) Give parents, guardians and district residents an opportunity to examine the instructional materials to be used in any class, course, assembly or school-sponsored activity.

Â Â Â Â Â  (b) Inform parents or guardians in advance of any instruction on human sexuality or human immunodeficiency virus and give them an opportunity to review materials. At the same time, parents or guardians shall be informed that no pupil shall be required to take or participate in any instruction on human sexuality or human immunodeficiency virus if the pupilÂs parent or guardian, after having reviewed the materials, submits written objection to the school district.

Â Â Â Â Â  (2) Refusal to take or participate in any class, course, assembly or school-sponsored activity on human sexuality or human immunodeficiency virus shall not be reason for harassment, suspension or expulsion of the pupil. [1993 c.775 Â§2]

Â Â Â Â Â  336.470 [1961 c.575 Â§2; 1965 c.100 Â§245; 1971 c.189 Â§1; 1981 c.22 Â§2; 1983 c.338 Â§914; 1989 c.491 Â§24; 1993 c.741 Â§33; renumbered 339.660 in 1993]

Â Â Â Â Â  336.475 Report to legislature. The Department of Education shall report to the Legislative Assembly at each regular session on the implementation of courses on family life, human immunodeficiency virus and human sexuality. The report shall be based on the data in the school districtsÂ annual assurance reports. [1993 c.775 Â§3]

EXTRACURRICULAR SPORTS

Â Â Â Â Â  336.479 Physical examination prior to participation in extracurricular sports; rules. (1) As used in this section, ÂparticipationÂ means participation in sports practices and actual interscholastic sports competition.

Â Â Â Â Â  (2) Each school district shall require students who participate in extracurricular sports in grades 7 through 12 in the schools of the district to have a physical examination prior to participation. A person conducting the physical examination shall use a form and protocol prescribed by rule of the State Board of Education pursuant to subsection (6) of this section.

Â Â Â Â Â  (3) A school district shall require students who continue to participate in extracurricular sports in grades 7 through 12 to have a physical examination once every two years.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a school district shall require a student who is diagnosed with a significant illness or has had a major surgery to have a physical examination prior to further participation in extracurricular sports.

Â Â Â Â Â  (5) Any physical examination required by this section shall be conducted by a:

Â Â Â Â Â  (a) Physician possessing an unrestricted license to practice medicine;

Â Â Â Â Â  (b) Licensed naturopathic physician;

Â Â Â Â Â  (c) Licensed physician assistant;

Â Â Â Â Â  (d) Certified nurse practitioner; or

Â Â Â Â Â  (e) Licensed chiropractic physician who has clinical training and experience in detecting cardiopulmonary diseases and defects.

Â Â Â Â Â  (6) The State Board of Education shall by rule prescribe the form and protocol to be used for physical examinations required by this section. The board shall consult with a voluntary organization approved by the State Board of Education under ORS 339.430 in adopting rules under this section. [2001 c.486 Â§1; 2003 c.323 Â§1]

Â Â Â Â Â  336.480 [1961 c.575 Â§4; 1965 c.100 Â§246; 1971 c.189 Â§2; renumbered 339.665 in 1993]

Â Â Â Â Â  336.500 [1961 c.364 Â§Â§1,2,3; 1965 c.100 Â§157; renumbered 332.470]

COMMUNITY SCHOOLS

Â Â Â Â Â  336.505 ÂCommunity school programÂ defined. As used in ORS 336.505 to 336.525, unless the context requires otherwise Âcommunity school programÂ means a program that fosters citizen involvement and provides educational, recreational, cultural and related services to the community. [1981 c.259 Â§1]

Â Â Â Â Â  336.510 Legislative findings; direction to Department of Education. The Legislative Assembly finds that the community school is an expression of the philosophy that the local school is most effective when it involves the people of that community in programs designed to fulfill their needs and interests while increasing the communityÂs use of personnel, buildings, equipment and other public educational resources. Accordingly, the Department of Education is directed to:

Â Â Â Â Â  (1) Provide state leadership for community school development;

Â Â Â Â Â  (2) Assist in the establishment, maintenance and expansion of community schools;

Â Â Â Â Â  (3) Serve as the state administrative agency for federal community school funding; and

Â Â Â Â Â  (4) Foster coordination of community school services provided by local schools, community colleges, education service districts, community college service districts and other public and private agencies to avoid unnecessary duplication. [1981 c.259 Â§2]

Â Â Â Â Â  336.515 [1981 c.259 Â§3; 1989 c.491 Â§25; repealed by 1993 c.742 Â§32]

Â Â Â Â Â  336.520 Community school program to provide for advisory involvement; local advisory bodies. (1) The community school program shall provide for the active and continuous involvement on an advisory basis of institutions, groups and individuals in the community to be served by the program and the active and continuous involvement of local residents in the planning, development and operation of those programs and services deemed appropriate for their community.

Â Â Â Â Â  (2) Local advisory bodies shall review needs, establish local goals and objectives, recommend priorities, identify available resources, promote programs, study progress, encourage interagency cooperation, suggest financing and evaluation methods and make recommendations to district school boards and local administrators. [1981 c.259 Â§4]

Â Â Â Â Â  336.525 Program to be operated by district providing elementary or secondary education; exception. In a community which chooses to operate a community school program, the program shall be operated by a school district that provides elementary or secondary education. However, if a school district has no community school program, it may consent in writing for the formulation and operation of a community school program by a community college or community college service district or an education service district or a municipal government or a parks and recreation district, or any combination thereof. [1981 c.259 Â§5]

Â Â Â Â Â  336.530 [1989 c.840 Â§1; 1993 c.45 Â§97; renumbered 329.535 in 1993]

Â Â Â Â Â  336.535 [1989 c.840 Â§2; renumbered 329.545 in 1993]

Â Â Â Â Â  336.540 [1989 c.840 Â§3; 1993 c.45 Â§98; renumbered 329.555 in 1993]

Â Â Â Â Â  336.545 [1989 c.840 Â§4; renumbered 329.565 in 1993]

Â Â Â Â Â  336.550 [1989 c.840 Â§5; renumbered 329.570 in 1993]

Â Â Â Â Â  336.555 [1989 c.840 Â§6; renumbered 329.575 in 1993]

Â Â Â Â Â  336.557 [1991 c.693 Â§12; 1993 c.45 Â§99; renumbered 329.585 in 1993]

Â Â Â Â Â  336.560 [1989 c.840 Â§7; 1993 c.45 Â§100; renumbered 329.595 in 1993]

Â Â Â Â Â  336.565 [1989 c.840 Â§8; renumbered 329.600 in 1993]

Â Â Â Â Â  336.570 [1989 c.840 Â§9; renumbered 329.605 in 1993]

RESIDENTIAL PROGRAMS; YOUTH CARE CENTERS; DETENTION FACILITIES

Â Â Â Â Â  336.575 Notice and consultation before establishing, expanding or changing residential program. (1) Prior to establishing or expanding a residential program authorized to provide care to five or more children or changing the type of educational services provided or the category of children being served by the residential program in any school district, the authorities of the agency establishing or altering such a program shall notify in writing and confer with the superintendent or the district school board of any substantially affected district to determine the impact of the additional children and services upon the facilities and program of the district.

Â Â Â Â Â  (2) The notification required by subsection (1) of this section must occur at least three months prior to the establishment or expansion of the residential program or prior to the time when the type of educational services or category of children changes. The three-month period, or any part of it, may be waived by agreement of the agency and the affected school district.

Â Â Â Â Â  (3) This section does not apply to temporary changes in, or expansion of, residential programs of less than 30 daysÂ duration that result from meeting emergency needs of children. [Formerly 339.175]

Â Â Â Â Â  336.580 Education at youth care centers; rules. (1) Every child at a youth care center, as defined in ORS 420.855, which is operated by a private agency, is entitled to receive appropriate education suited to the needs of the child in the least restrictive environment in which the child can function until the child is no longer of compulsory school age or receives a high school diploma or an equivalent.

Â Â Â Â Â  (2) The school district in which the youth care center is located shall develop an educational plan for the children in the youth care center in consultation with the director of the center. The plan shall be approved annually by the school district board.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall have the authority to enforce the provisions of ORS 336.575, 339.137 and this section. If a district fails to comply, the superintendent shall find the district deficient and shall apply the penalty provided in ORS 327.103.

Â Â Â Â Â  (4) The State Board of Education shall adopt rules to implement this section.

Â Â Â Â Â  (5) Nothing in this section limits or otherwise applies to educational rights of children in youth care centers operated by public agencies. [Formerly 339.195; 1997 c.20 Â§1]

Â Â Â Â Â  336.585 Education at detention facilities; costs; rules; notification to resident district. (1) The Department of Education shall provide or cause to be provided appropriate education for children placed in a detention facility. The Superintendent of Public Instruction may contract with a school district or education service district to provide or cause to be provided appropriate education to children placed in a detention facility.

Â Â Â Â Â  (2) The superintendent shall pay the costs of providing education to children placed in detention facilities from the State School Fund grant allocated to the Juvenile Detention Education Program for that purpose under ORS 327.026.

Â Â Â Â Â  (3) The State Board of Education shall adopt by rule standards to be applied to the operation of the Juvenile Detention Education Program, as defined in ORS 326.695.

Â Â Â Â Â  (4) The superintendent shall ensure that the resident district of each child placed in a detention facility is notified, if the resident district can be reasonably identified. The purposes of the notification include, but are not limited to:

Â Â Â Â Â  (a) Removing the child from the resident districtÂs census;

Â Â Â Â Â  (b) Facilitating transfers of the childÂs educational records; and

Â Â Â Â Â  (c) Facilitating planning for the childÂs possible return to the resident district.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂDetention facilityÂ has the meaning given the term in ORS 419A.004.

Â Â Â Â Â  (b) ÂPlaced in a detention facilityÂ means lodged overnight between consecutive days of receiving educational services within the detention facility.

Â Â Â Â Â  (c) ÂResident districtÂ means the school district in which the parents or legal guardian, if any, of the child resided at the time of placement. If the child has no parents or legal guardian, or none can be located, the resident district shall be the school district in which the child is physically located. [Formerly 339.205; 2001 c.681 Â§8]

Â Â Â Â Â  336.610 [Formerly 336.440; renumbered 339.885 in 1993]

ALTERNATIVE EDUCATION PROGRAMS

Â Â Â Â Â  336.615 Definition for ORS 336.615 to 336.665. As used in ORS 336.615 to 336.665, Âalternative education programÂ means a school or separate class group designed to best serve studentsÂ educational needs and interests and assist students in achieving the academic standards of the school district and the state. [Formerly 339.605; 2001 c.490 Â§1]

Â Â Â Â Â  336.620 [Formerly 336.430; renumbered 339.880 in 1993]

Â Â Â Â Â  336.625 Goals; district responsibility; registration; rules. (1) In implementing alternative education programs, district school boards shall maintain learning situations that are flexible with regard to environment, time, structure and pedagogy.

Â Â Â Â Â  (2) Students participating in alternative education programs are considered to be the responsibility of the resident district for purposes of ORS 332.072.

Â Â Â Â Â  (3) The State Board of Education by rule:

Â Â Â Â Â  (a) Shall define the accountable activities and allowable credit for these activities in alternative education programs;

Â Â Â Â Â  (b) Shall adopt a process for registering private alternative education programs that includes, but is not limited to, the requirements of ORS 336.631; and

Â Â Â Â Â  (c) Shall establish standards for private alternative education programs to ensure a safe educational environment and an instructional program that provides students with the opportunity to make progress toward achieving state academic content and performance standards.

Â Â Â Â Â  (4) A school district may not waive the right to implement an alternative education program in a collective bargaining agreement. [Formerly 339.615; 1997 c.521 Â§24; 2001 c.490 Â§2]

Â Â Â Â Â  336.630 [Formerly 332.100 and then 336.045; renumbered 339.875 in 1993]

Â Â Â Â Â  336.631 Private alternative programs; requirements; applicability of laws; placement of students. (1) Prior to contracting with or distributing any public funds to a private alternative education program, a district school board shall:

Â Â Â Â Â  (a) Annually approve the private alternative education program;

Â Â Â Â Â  (b) Determine that the private alternative education program is registered with the Department of Education; and

Â Â Â Â Â  (c) Determine that the private alternative education program complies with the requirements of subsection (2) of this section and ORS 336.625 (3)(c).

Â Â Â Â Â  (2) The following laws apply to private alternative education programs that are registered with the Department of Education under ORS 336.635 in the same manner as the laws apply to school districts and public schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 181.534, 181.539, 326.603, 326.607 and 342.232 (criminal records checks);

Â Â Â Â Â  (c) ORS 337.150, 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (d) ORS 659.850 and 659.855 (discrimination);

Â Â Â Â Â  (e) Health and safety statutes and rules; and

Â Â Â Â Â  (f) Any statute, rule or school district policy that is specified in a contract between the school district board and the private alternative education program.

Â Â Â Â Â  (3) Prior to placement of a student in a private alternative education program, the resident district shall determine whether the proposed placement best serves the studentÂs educational needs and interests and assists the student in achieving the district and state academic standards.

Â Â Â Â Â  (4) Contracts between a school district and a private alternative education program shall be included in the assessment of effectiveness provided for in ORS 329.085. [1997 c.521 Â§11; 1999 c.59 Â§84; 2001 c.490 Â§3; 2005 c.730 Â§15]

Â Â Â Â Â  336.635 Enrollment in alternative education program; notice to district; billing; rules; status of teachers. (1) When necessary to meet a studentÂs educational needs and interests, the parent or guardian with the approval of the resident district and the attending district may enroll the student in one of the proposed appropriate and accessible public alternative education programs or private alternative education programs of instruction or instruction combined with counseling registered with the Department of Education. If the child is determined to be eligible for special education under ORS 343.221 to 343.236 and 343.261 to 343.295, the program must be approved by the Department of Education prior to the placement of the student in the program. A student enrolled pursuant to this subsection or enrolled in an alternative education program on or after July 1, 1995, because the studentÂs educational needs and interests are best met through participation in such a program shall be considered enrolled in the schools of the district for purposes of the distribution of the State School Fund.

Â Â Â Â Â  (2) The alternative education program in which the student enrolls with the districtsÂ approval shall notify the school district in which the student or the studentÂs parents or legal guardian, if any, resided at the time the student enrolled of the childÂs enrollment and may bill the school district for tuition. The billing may be made annually or at the end of each term or semester of the alternative education program. For each full-time equivalent student enrolled in the alternative education program, the school district shall pay the actual cost of the program or an amount at least equivalent to 80 percent of the districtÂs estimated current yearÂs average per student net operating expenditure, whichever is lesser, in accordance with rules adopted by the State Board of Education. The alternative education program shall be accountable for the expenditures of all State School Fund and other local school support moneys, providing the school district with an annual statement of such expenditures.

Â Â Â Â Â  (3) A private alternative education program that is registered with the Department of Education is not required to employ only licensed teachers or administrators. Teachers and administrators in such private programs shall not be considered employees of any district for purposes of ORS 342.173.

Â Â Â Â Â  (4) A school district is not required to provide a public alternative education program if there are public or approved private alternative education programs that are appropriate and accessible to the student to which a student can be referred.

Â Â Â Â Â  (5) Any Oregon teaching license is valid for teaching all subjects and grade levels in an alternative education program operated by a school district or education service district. [Formerly 339.620; 1995 c.656 Â§7; 1996 c.16 Â§3; 1997 c.164 Â§1; 1997 c.613 Â§3; 2001 c.490 Â§4]

Â Â Â Â Â  336.637 Instruction in educational standards required; assessment of students in private alternative education programs. (1) A private alternative education program shall ensure that students receive instruction in the educational standards adopted by the State Board of Education for the grade level the program serves.

Â Â Â Â Â  (2) Students enrolled in a private alternative education program shall take the statewide assessment developed by the Department of Education under ORS 329.485. A private alternative education program shall be accountable for determining the progress of its students toward achieving academic content standards as defined in ORS 329.007. The private alternative education program shall report, at least annually, each studentÂs academic progress, including the results of the state assessment to students, parents and the school district. [1997 c.521 Â§12; 2001 c.490 Â§5]

Â Â Â Â Â  336.640 Rules governing education for pregnant and parenting students. (1) The State Board of Education shall establish by rule procedures for considering and obtaining special services for pregnant and parenting students. Such rules shall include, but not be limited to, the obligation of the school district to:

Â Â Â Â Â  (a) Inform pregnant and parenting students and their parents of the availability of such services in the school district, education service district or in the community;

Â Â Â Â Â  (b) Facilitate the provision of such services, including counseling, life skills and parenting education, child care, transportation, career development and health and nutrition services to pregnant and parenting students;

Â Â Â Â Â  (c) Inform pregnant and parenting students and their parents of the availability of resources provided by other agencies, including health and social services;

Â Â Â Â Â  (d) Provide educational programs and schedules that address the individual learning styles and needs of pregnant and parenting students; and

Â Â Â Â Â  (e) Develop individualized educational programs or services, or both, to address the needs of pregnant or parenting students when their educational needs cannot be met by the regularly provided school program.

Â Â Â Â Â  (2) Each school district shall adopt policies and guidelines for implementation of this section in a manner consistent with the rules of the state board adopted under subsection (1) of this section.

Â Â Â Â Â  (3) No pregnant or parenting student shall be excluded from the public schools solely on the basis of pregnancy or parenthood.

Â Â Â Â Â  (4) For purposes of reporting enrollments, school districts may count eligible students who are receiving individualized programs or services, or both, as described in subsection (1)(e) of this section, in the same category as students eligible for special education as children with disabilities under ORS 343.035. [Formerly 339.623; 2005 c.22 Â§233]

Â Â Â Â Â  336.645 Notification of availability of program; rules. The State Board of Education shall adopt rules to implement the provisions of ORS 336.615 to 336.665 that shall include rules regarding school district notification to parents and students of the availability of alternative education programs, the law regarding alternative education programs and the procedures for requesting district school boards to establish alternative education programs. [Formerly 339.625; 1997 c.521 Â§25; 2001 c.490 Â§6]

Â Â Â Â Â  336.650 [1979 c.363 Â§2; renumbered 339.870 in 1993]

Â Â Â Â Â  336.655 District evaluation of program. (1) Each school district operating, participating in or contracting for a public or private alternative education program shall evaluate the program at least annually. The district shall provide the public or private alternative education program with a copy of the written evaluation.

Â Â Â Â Â  (2) For private alternative education programs, the evaluation shall include, but is not limited to:

Â Â Â Â Â  (a) A review of the private alternative education programÂs annual statement of expenditures as required by ORS 336.635 (2);

Â Â Â Â Â  (b) A determination that the private alternative education program is in compliance with ORS 336.625 (3)(c) and 336.631 (2);

Â Â Â Â Â  (c) The approval of any contract between the district and the private alternative education program; and

Â Â Â Â Â  (d) A review to ensure that the private alternative education program enhances the ability of the district and its students to achieve district and state standards. [Formerly 339.635; 2001 c.490 Â§7]

Â Â Â Â Â  336.660 [1991 c.970 Â§4; 1993 c.45 Â§102; renumbered 339.865 in 1993]

Â Â Â Â Â  336.665 Effect of failure to propose alternative programs. (1) The Superintendent of Public Instruction shall find a school district to be deficient within the meaning of ORS 327.103 if the district fails to cause the proposal of alternative programs to be made under ORS 339.250 (9) or (10).

Â Â Â Â Â  (2) The failure to cause the proposal of alternative programs shall not be grounds for a civil action against the school district. [Formerly 339.640; 1995 c.656 Â§8; 1996 c.16 Â§4; 2001 c.104 Â§112]

Â Â Â Â Â  336.705 [1987 c.896 Â§1; 1989 c.187 Â§1; 1991 c.693 Â§33; 1993 c.45 Â§104; renumbered 329.675 in 1993]

Â Â Â Â Â  336.710 [1987 c.896 Â§2; renumbered 329.685 in 1993]

Â Â Â Â Â  336.715 [1987 c.896 Â§Â§3, 28; 1993 c.45 Â§105; renumbered 329.690 in 1993]

Â Â Â Â Â  336.720 [1987 c.896 Â§4; 1989 c.187 Â§2; 1989 c.491 Â§26; 1993 c.45 Â§106; renumbered 329.695 in 1993]

Â Â Â Â Â  336.730 [1987 c.896 Â§5; 1989 c.187 Â§3; 1991 c.693 Â§15; 1993 c.45 Â§107; renumbered 329.700 in 1993]

Â Â Â Â Â  336.735 [1987 c.896 Â§6 (1) to (3); repealed by 1993 c.45 Â§108]

Â Â Â Â Â  336.745 [1987 c.896 Â§8; 1989 c.187 Â§5; 1991 c.693 Â§34; 1993 c.45 Â§109; renumbered 329.705 in 1993]

Â Â Â Â Â  336.755 [1987 c.896 Â§7; 1989 c.187 Â§4; 1993 c.45 Â§110; renumbered 329.709 in 1993]

Â Â Â Â Â  336.765 [1987 c.896 Â§9; 1989 c.187 Â§6; 1993 c.45 Â§111; renumbered 329.715 in 1993]

Â Â Â Â Â  336.775 [1987 c.896 Â§10; renumbered 329.725 in 1993]

Â Â Â Â Â  336.780 [1987 c.896 Â§11; 1993 c.45 Â§112; renumbered 329.735 in 1993]

Â Â Â Â Â  336.785 [1987 c.896 Â§13; 1989 c.187 Â§12; renumbered 329.745 in 1993]

STUDENT TRAFFIC SAFETY EDUCATION

Â Â Â Â Â  336.790 Definitions for ORS 336.790 to 336.815. As used in ORS 336.790 to 336.815, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommercial driver training schoolÂ means a school operated by a person issued a commercial driver training school certificate by the Department of Transportation under ORS 822.515.

Â Â Â Â Â  (2) ÂFacilityÂ means any facility for the deaf operated under ORS 346.010.

Â Â Â Â Â  (3) ÂPrivate schoolÂ means a private or parochial high school.

Â Â Â Â Â  (4) ÂPublic schoolÂ means a common or union high school district, education service district and a community college district. [Formerly 343.705; 1997 c.118 Â§1; 1997 c.249 Â§98; 2001 c.295 Â§11; 2001 c.706 Â§1]

Â Â Â Â Â  336.795 Purposes of traffic safety education course. A traffic safety education course shall be conducted in order to facilitate the policing of the streets and highways of this state and to reduce the direct cost thereof by educating youthful drivers in safe and proper driving practices. [Formerly 343.710; 2001 c.104 Â§113]

Â Â Â Â Â  336.800 School course in traffic safety education. (1) Any private school, public school, facility or commercial driver training school may offer a course in traffic safety education. The curriculum for the traffic safety education course shall be established by the Department of Transportation under ORS 802.345.

Â Â Â Â Â  (2) A person employed to teach a traffic safety education course must meet qualifications established by the department under ORS 802.345. [Formerly 343.720; 1997 c.383 Â§9; 1999 c.328 Â§8; 2001 c.706 Â§2]

Â Â Â Â Â  336.805 Tuition; waiver; costs; reimbursement. (1) Each public school or facility offering a course in traffic safety education may charge tuition therefor and shall keep accurate records of the cost thereof in the manner required under rules adopted by the Department of Transportation under ORS 802.345. As provided in ORS 336.810, each public school or facility shall be reimbursed $210 per pupil completing the course, including any private school pupil completing the course in a public school or facility.

Â Â Â Â Â  (2) If funds available to the Department of Transportation for the Student Driver Training Fund are not adequate to pay all approved claims in full, public schools and facilities shall receive a pro rata reimbursement based upon the ratio that the total amount of funds available bears to the total amount of funds required for maximum allowable reimbursement.

Â Â Â Â Â  (3) Tuition authorized by subsection (1) of this section shall not exceed the cost to the public school or facility of providing traffic safety education less the state reimbursement. Tuition may be reduced or waived by a public school or facility for low income pupils.

Â Â Â Â Â  (4) A public school may also offer a traffic safety education course to pupils in neighboring public schools that do not offer traffic safety education.

Â Â Â Â Â  (5) Each public school and facility offering a course in traffic safety education shall adopt written policies and procedures regarding reduced or waived tuition for low income pupils.

Â Â Â Â Â  (6) Each public school offering a course in traffic safety education shall adopt written policies and procedures for the admission of pupils from neighboring public schools. [Formerly 343.730; 1997 c.119 Â§2; 1999 c.328 Â§9; 2005 c.699 Â§1]

Â Â Â Â Â  336.810 Student Driver Training Fund. (1) There is created the Student Driver Training Fund, separate and distinct from the General Fund. All payments required under ORS 336.795 to 336.815 and moneys paid into the fund under ORS 802.110 and all expenses incurred in the administration of those sections shall be made to and borne by the fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The Department of Transportation shall annually distribute the funds available in the Student Driver Training Fund in the manner provided in ORS 336.805.

Â Â Â Â Â  (3) The department shall make periodic studies to determine the effectiveness of traffic safety education courses conducted under authority of ORS 336.790 to 336.815. [Formerly 343.740; 1999 c.328 Â§10]

Â Â Â Â Â  336.815 Contract with commercial driver training school. Any public school may contract with a commercial driver training school for the instruction of students enrolled in a traffic safety education course. [Formerly 343.750; 1997 c.119 Â§1; 1999 c.328 Â§11; 2001 c.706 Â§3]

Â Â Â Â Â  336.850 [1991 c.928 Â§7; renumbered 329.385 in 1993]

Â Â Â Â Â  336.870 [1991 c.871 Â§1; renumbered 329.395 in 1993]

Â Â Â Â Â  336.875 [1991 c.871 Â§2; renumbered 329.405 in 1993]

Â Â Â Â Â  336.880 [1991 c.871 Â§3; renumbered 329.415 in 1993]

Â Â Â Â Â  336.885 [1991 c.871 Â§4; renumbered 329.425 in 1993]

Â Â Â Â Â  336.990 [Amended by 1963 c.544 Â§50; subsection (4) of 1963 Replacement Part derived from 332.990 (7); repealed by 1965 c.100 Â§456]

_______________



Chapter 337

Chapter 337 Â Books and Instructional Materials

2005 EDITION

BOOKS AND INSTRUCTIONAL MATERIALS

EDUCATION AND CULTURE

337.030Â Â Â Â  Annual circular to school textbook publishers

337.035Â Â Â Â  Establishment of guidelines and criteria for review and selection of textbooks and instructional materials; rules

337.050Â Â Â Â  List of textbooks and instructional materials

337.060Â Â Â Â  Submission of proposals by publishers

337.065Â Â Â Â  Publisher fee

337.075Â Â Â Â  Adoption or rejection of proposals

337.080Â Â Â Â  Report of textbook and instructional material adoptions

337.090Â Â Â Â  Contract with publisher; terms; security; breach; remedies

337.100Â Â Â Â  Circular of adopted textbooks and instructional materials

337.110Â Â Â Â  Selection of substitute or additional textbooks and instructional materials

337.120Â Â Â Â  School board adoption and use of approved textbooks and instructional materials

337.141Â Â Â Â  Textbook and instructional material adoption and use by school boards

337.150Â Â Â Â  School board and charter school duty to provide textbooks

337.260Â Â Â Â  Textbooks on American history and government

337.275Â Â Â Â  Instructional materials on phonics

337.285Â Â Â Â  Definitions for ORS 337.288

337.288Â Â Â Â  Spread the Word Program; purpose; donated books

337.300Â Â Â Â  Animal dissection; refusal by student; alternatives; notification

Â Â Â Â Â  337.010 [Repealed by 1965 c.100 Â§248 (337.011 enacted in lieu of 337.010)]

Â Â Â Â Â  337.011 [1965 c.100 Â§249 (enacted in lieu of 337.010); 1975 c.754 Â§1; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.020 [Amended by 1953 c.526 Â§1; 1965 c.100 Â§250; 1969 c.314 Â§22; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.030 Annual circular to school textbook publishers. The Superintendent of Public Instruction shall, under the direction of the State Board of Education, mail a copy of a circular to all the leading school textbook publishers in the United States. The circular shall contain:

Â Â Â Â Â  (1) The name and post-office address of the State Board of Education.

Â Â Â Â Â  (2) The time and place of meeting of the board to review and adopt textbooks.

Â Â Â Â Â  (3) The general form of the proposal to be followed by publishers in submitting textbooks for review and adoption.

Â Â Â Â Â  (4) The general form of contract to be entered into between the board and a publisher whose textbooks may be adopted.

Â Â Â Â Â  (5) The branches of study for which textbooks are to be adopted.

Â Â Â Â Â  (6) The statutory provisions relating to the review and adoption of textbooks.

Â Â Â Â Â  (7) Such additional information as may be considered useful. [Amended by 1965 c.100 Â§251; 1975 c.754 Â§5; 1991 c.886 Â§3]

Â Â Â Â Â  337.035 Establishment of guidelines and criteria for review and selection of textbooks and instructional materials; rules. The State Board of Education by rule shall establish guidelines and criteria for the review and selection of textbooks and other instructional materials to be placed on the list adopted under ORS 337.050. [1975 c.754 Â§3; 2001 c.461 Â§1]

Â Â Â Â Â  337.040 [Amended by 1953 c.526 Â§2; 1955 c.406 Â§1; 1965 c.100 Â§252; 1975 c.754 Â§6; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.050 List of textbooks and instructional materials. (1) The State Board of Education shall review and adopt, for periods established by the board, a list of textbooks and other instructional materials for use by school districts. The list shall contain, whenever possible:

Â Â Â Â Â  (a) More than one textbook selection for each grade and subject field in the standard curriculum for which, in its judgment, textbooks are required; and

Â Â Â Â Â  (b) More than one instructional material selection for each grade and subject field in the standard curriculum for which, in its judgment, instructional materials are required.

Â Â Â Â Â  (2) The State Board of Education shall consider the best educational interests of the students as well as the most economical method of purchasing textbooks and instructional materials in setting periods for textbook and instructional material review and adoption.

Â Â Â Â Â  (3) The board shall refrain from adopting any textbook or instructional material in a subject field whenever it finds that no textbook or instructional material can be documented as meeting, to the degree determined by the board, the guidelines and criteria established by the board for textbooks and instructional materials.

Â Â Â Â Â  (4) The board may approve the request of a publisher to substitute a more recent edition of any officially adopted textbook or item of instructional material in lieu of the edition or item adopted by the board. [Amended by 1953 c.121 Â§3; 1953 c.526 Â§3; 1955 c.406 Â§2; 1965 c.100 Â§253; 1967 c.370 Â§1; 1975 c.754 Â§7; 1983 c.300 Â§1; 1991 c.886 Â§4; 1997 c.115 Â§1; 2001 c.461 Â§2]

Â Â Â Â Â  337.055 [1975 c.754 Â§4; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.060 Submission of proposals by publishers. (1) The proposals of each publisher shall be submitted to the Department of Education in writing and shall be responsive to the requirements of ORS 337.030 (3) and (4), and such other information relating to the terms and conditions under which the publisher proposes to furnish textbooks as the State Board of Education may require.

Â Â Â Â Â  (2) In addition to the material required under subsection (1) of this section, the proposal shall include documentation and analysis on each textbook showing how it conforms to the guidelines and criteria adopted by the State Board of Education for the review and adoption of textbooks. [Amended by 1965 c.100 Â§254; 1975 c.754 Â§8; 1991 c.886 Â§5]

Â Â Â Â Â  337.065 Publisher fee. (1) The Department of Education shall collect from each publisher or other supplier who submits a proposal under ORS 337.060 a fee equal to the retail price, or $50, whichever is the greater, for each textbook title or item of instructional material proposed by the publisher or supplier for review and adoption by the board. Fees are payable prior to consideration of the proposal.

Â Â Â Â Â  (2) The moneys received under subsection (1) of this section shall be paid into the State Treasury and placed to the credit of the Department of Education. The moneys are continuously appropriated to meet expenses incurred under this chapter. [1967 c.370 Â§Â§2, 3; 1975 c.754 Â§9; 1991 c.886 Â§6]

Â Â Â Â Â  337.070 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.075 Adoption or rejection of proposals. (1) The State Board of Education may adopt or reject any textbook contained in any proposal. If the terms and conditions for furnishing a textbook in all proposals relating to that textbook are considered by the board to be unreasonable or the textbook is considered to be unsuitable pursuant to guidelines and criteria established by the board, the board may reject the textbook.

Â Â Â Â Â  (2) At the same or subsequent sessions, the board may receive new proposals for a textbook previously rejected and adopt the textbook in the same manner as other textbooks are required to be adopted. No proposal shall be considered unless the publisher has delivered without charge two copies of each textbook contained in the proposal to the Department of Education at least 60 days before the meeting. [1965 c.100 Â§255; 1975 c.754 Â§10; 1991 c.886 Â§7]

Â Â Â Â Â  337.080 Report of textbook and instructional material adoptions. The State Board of Education shall immediately report to the public the textbooks and instructional materials that have been adopted and placed on the list under ORS 337.050. The report shall be signed by the chairperson of the board. [Amended by 1965 c.100 Â§256; 1975 c.754 Â§11; 1991 c.886 Â§8; 2001 c.461 Â§3]

Â Â Â Â Â  337.090 Contract with publisher; terms; security; breach; remedies. (1) The State Board of Education, as soon as practicable, shall enter into a written contract with each publisher the textbook of which has been adopted. The contract shall require the publisher to maintain at least one depository to be designated by the board, where such textbooks may be purchased and to furnish such textbooks according to law and the conditions named in the proposal.

Â Â Â Â Â  (2) The board shall take from each publisher entering into a contract a good and sufficient bond, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in such sum as stipulated damages as the board may determine, payable to the State of Oregon for the benefit of the Common School Fund, executed by the publisher as obligor together with a surety company authorized to do business in this state as surety and approved by the board, for the full and faithful performance of the contract.

Â Â Â Â Â  (3) If any publisher fails to carry out the provisions of the contract on the part of the publisher, or, with intent to evade the provisions of the contract, sells any of the textbooks in this state at prices higher than specified in the contract of the publisher, the board may, on behalf of the state, rescind the contract and notify the publisher thereof, or bring the appropriate action or suit to enforce the provisions of the publisherÂs bond or letter of credit. [Amended by 1965 c.100 Â§257; 1975 c.754 Â§12; 1991 c.331 Â§57; 1991 c.886 Â§9; 1997 c.631 Â§463]

Â Â Â Â Â  337.100 Circular of adopted textbooks and instructional materials. The Superintendent of Public Instruction shall, under the direction of the State Board of Education, issue a circular giving the full title of each textbook and a description of the instructional materials adopted by the board and placed on the list under ORS 337.050. The circular may include such other information as the board may consider useful. [Amended by 1965 c.100 Â§258; 1975 c.754 Â§13; 1991 c.886 Â§10; 2001 c.461 Â§4]

Â Â Â Â Â  337.110 Selection of substitute or additional textbooks and instructional materials. If at any time during the period for which a textbook or other instructional material is on the approved list adopted under ORS 337.050, it becomes necessary for the State Board of Education to adopt any textbook or other instructional material instead of those regularly adopted, the chairperson of the board may call a special session of the board. It may, upon convening, adopt such textbook or other instructional material in the same manner as other textbooks or other instructional materials are required to be adopted; except the Superintendent of Public Instruction need not in such case cause circulars described in ORS 337.030 to be sent to publishers. [Amended by 1965 c.100 Â§259; 1967 c.99 Â§1; 1975 c.754 Â§14; 1991 c.886 Â§11; 1997 c.115 Â§2; 2001 c.461 Â§5]

Â Â Â Â Â  337.120 School board adoption and use of approved textbooks and instructional materials. (1) Except as otherwise provided by ORS 337.141, the district school board, with the assistance of teachers and administrators of the district, shall adopt textbooks and other instructional materials for each grade and subject field for which instruction is provided by the district school board from the approved list. The district school board shall involve parents and citizens in the process.

Â Â Â Â Â  (2) The district school board shall cause the books or materials, according to titles, so adopted to be used in its schools at the beginning of the next school year following the state adoption, except when, pursuant to rules of the State Board of Education, the district school board is authorized by the Superintendent of Public Instruction to postpone such use for a reasonable period of time. [Amended by 1953 c.121 Â§3; 1965 c.100 Â§260; 1967 c.100 Â§1; 1975 c.754 Â§15; 1989 c.491 Â§27; 1991 c.886 Â§12; 1997 c.115 Â§3]

Â Â Â Â Â  337.130 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.140 [Repealed by 1965 c.100 Â§261 (337.141 enacted in lieu of 337.140)]

Â Â Â Â Â  337.141 Textbook and instructional material adoption and use by school boards. Upon prior notice to the State Board of Education, the district school board of any school district may adopt and use textbooks or other instructional materials in place of or in addition to those adopted by the State Board of Education provided they meet the guidelines and criteria established by the State Board of Education. [1965 c.100 Â§262 (enacted in lieu of 337.140); 1975 c.754 Â§16; 1979 c.273 Â§2; 1991 c.886 Â§13; 2001 c.461 Â§6]

Â Â Â Â Â  337.150 School board and charter school duty to provide textbooks. (1) Subject to ORS 339.155, each district school board shall provide textbooks, prescribed or authorized by law, for free use by all resident public school pupils enrolled in kindergarten through grade 12.

Â Â Â Â Â  (2) Subject to ORS 339.155, each public charter school as defined in ORS 338.005 shall provide textbooks, prescribed or authorized by law, for free use by all pupils enrolled in the public charter school. [Amended by 1955 c.486 Â§2; 1957 c.272 Â§1; 1965 c.100 Â§263; 1965 c.272 Â§1; 1979 c.273 Â§1; 1989 c.130 Â§1; 1993 c.45 Â§303; 1999 c.200 Â§30]

Â Â Â Â Â  337.160 [Amended by 1965 c.100 Â§264; repealed by 1965 c.272 Â§2]

Â Â Â Â Â  337.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.190 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.200 [Amended by 1955 c.486 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.210 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.220 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.230 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.240 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.250 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.260 Textbooks on American history and government. Every district school board, the State Board of Education and every committee or officer responsible for the adoption of textbooks for use in the public schools shall adopt textbooks on American history and government which adequately stress the services rendered by those who achieved our national independence, who established our form of constitutional government and who preserved our federal union. Respect for all people, regardless of race, color, creed, national origin, age, sex, or disability, and their contributions to our history and system of government shall be reflected in the textbooks adopted by the State Board of Education. [Amended by 1965 c.100 Â§265; 1975 c.754 Â§17; 1985 c.388 Â§2; 1985 c.709 Â§3; 1991 c.886 Â§14; 1993 c.45 Â§Â§304,305]

Â Â Â Â Â  337.270 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.275 Instructional materials on phonics. (1) The State Board of Education shall include instructional materials on explicit phonics with decodable text on the statewide list of instructional materials adopted for inclusion in the reading instruction programs for kindergarten through grade two.

Â Â Â Â Â  (2) Each school district shall provide instructional materials on explicit phonics with decodable text from which classroom teachers may select for use as part of the reading instruction program in kindergarten through grade two. [1999 c.265 Â§1]

Â Â Â Â Â  Note: 337.275 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 337 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  337.285 Definitions for ORS 337.288. As used in ORS 337.288:

Â Â Â Â Â  (1) ÂParticipating schoolÂ means a public school, public charter school or private school that collects donated books from students, civic groups and members of the community for distribution to children who have few books at home.

Â Â Â Â Â  (2) ÂRecipient schoolÂ means a public school or public charter school that receives donated books for distribution to students attending the school. [2001 c.271 Â§1]

Â Â Â Â Â  Note: 337.285 and 337.288 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 337 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  337.288 Spread the Word Program; purpose; donated books. (1) There is created the Spread the Word Program in the Department of Education. The purpose of the program is to provide books to elementary school children in kindergarten through grade five who have few books at home. Under the program, participating schools, individuals and civic groups may collect childrenÂs books that shall be donated to recipient schools for distribution to eligible children.

Â Â Â Â Â  (2) The department shall:

Â Â Â Â Â  (a) Establish assessment criteria to identify children eligible to receive books under the program; and

Â Â Â Â Â  (b) Develop an informational brochure on the program and distribute the brochure to public schools and public charter schools in this state.

Â Â Â Â Â  (3) Participating schools that are not private schools shall:

Â Â Â Â Â  (a) Conduct book drives;

Â Â Â Â Â  (b) Review donated books to ensure that they are appropriate for elementary school children and in satisfactory condition for distribution;

Â Â Â Â Â  (c) Count, sort and pack the books; and

Â Â Â Â Â  (d) Contact the school district to report the approximate number of books to be collected by the school district for distribution to elementary school children who have few books at home.

Â Â Â Â Â  (4) Participating schools that are private schools and individuals and civic groups may deliver donated books to a participating school that is a public school or public charter school for review and collection as provided in subsection (3) of this section.

Â Â Â Â Â  (5) School districts shall:

Â Â Â Â Â  (a) Collect donated books from participating schools within the district; and

Â Â Â Â Â  (b) Arrange for the donated books to be transported to the recipient school.

Â Â Â Â Â  (6) A recipient school shall distribute books to those children identified as eligible under criteria developed by the department under subsection (2) of this section.

Â Â Â Â Â  (7) Records of children who receive books pursuant to this section are not public records. [2001 c.271 Â§2; 2005 c.209 Â§25]

Â Â Â Â Â  Note: See note under 337.285.

Â Â Â Â Â  337.300 Animal dissection; refusal by student; alternatives; notification. (1) A kindergarten through grade 12 public school student may refuse to dissect any vertebrate or invertebrate animal or the parent or legal guardian of a kindergarten through grade 12 public school student may refuse to allow the student to dissect any vertebrate or invertebrate animal.

Â Â Â Â Â  (2) A school district that includes dissection as part of its coursework shall permit students to demonstrate competency in the coursework through alternative materials or methods of learning that do not include the dissection of animals. These alternative materials and methods may include but are not limited to:

Â Â Â Â Â  (a) Videotapes, DVDs and CD-ROMs;

Â Â Â Â Â  (b) Models;

Â Â Â Â Â  (c) Films;

Â Â Â Â Â  (d) Books;

Â Â Â Â Â  (e) Computer programs;

Â Â Â Â Â  (f) Clay modeling; and

Â Â Â Â Â  (g) Transparencies.

Â Â Â Â Â  (3) A kindergarten through grade 12 public school teacher may not discriminate against a student or lower the grade of a student for not participating in the dissection of an animal.

Â Â Â Â Â  (4) A school district shall notify students who have dissection as part of their coursework and the parents and legal guardians of those students about the provisions of this section. [2005 c.460 Â§1]

Â Â Â Â Â  Note: 337.300 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 337 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  337.510 [1957 c.642 Â§1; 1963 c.570 Â§12; 1965 c.100 Â§266; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.520 [1957 c.642 Â§2; 1963 c.544 Â§44; 1965 c.100 Â§267; 1967 c.67 Â§7; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.530 [1957 c.642 Â§3; 1963 c.570 Â§13; 1965 c.100 Â§268; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.540 [1957 c.642 Â§Â§5,6,7; 1963 c.544 Â§45; 1963 c.570 Â§14; 1965 c.100 Â§269; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.550 [1957 c.642 Â§10; 1963 c.570 Â§15; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.560 [1957 c.642 Â§Â§8,9(1),(2); 1963 c.544 Â§46; 1963 c.570 Â§16; 1965 c.100 Â§270; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.570 [1957 c.642 Â§9(3); 1963 c.570 Â§17; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 338

Chapter 338 ÂÂ  Public Charter School

2005 EDITION

Public Charter Schools

EDUCATION AND CULTURE

GENERAL PROVISIONS

338.005Â Â Â Â  Definitions

338.015Â Â Â Â  Legislative intent; goals

338.025Â Â Â Â  Rules; waiver of provisions of chapter; exceptions

FORMATION

338.035Â Â Â Â  Establishment requirements; proposal submission timeline; prohibitions

338.045Â Â Â Â  Proposal requirements; technical assistance; buildings

338.055Â Â Â Â  Approval process; public hearing; evaluation criteria; notice of decision; fees prohibited; timeline extensions

338.065Â Â Â Â  Terms and form of charter; amendment of charter; renewal; appeal

338.075Â Â Â Â  Review of school district board decision; sponsorship by State Board of Education; judicial review

OPERATION

338.095Â Â Â Â  Annual report, visit and audit

338.105Â Â Â Â  Termination of charter; appeal; rules; dissolution or closure of school

338.115Â Â Â Â  Applicability of laws; restrictions; powers; student diplomas, certificates and endorsements

338.125Â Â Â Â  Student admissions; fund-raising activities; online courses

338.135Â Â Â Â  Employees; licensure and registration requirements; collective bargaining; prohibition on waiver of right to sponsor charter school

338.145Â Â Â Â  Responsibility for student transportation services; costs

FUNDING

338.155Â Â Â Â  Minimum amount required; grants available to charter schools

338.157Â Â Â Â  Adjusting number of students for poverty level

338.165Â Â Â Â  Special education students; payment for services

338.175Â Â Â Â  Public Charter School Development Fund

338.185Â Â Â Â  Grant and loan program; rules

GENERAL PROVISIONS

Â Â Â Â Â  338.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means any person or group that develops and submits a written proposal for a public charter school to a sponsor.

Â Â Â Â Â  (2) ÂPublic charter schoolÂ means an elementary or secondary school offering a comprehensive instructional program operating under a written agreement entered into between a sponsor and an applicant and operating pursuant to this chapter.

Â Â Â Â Â  (3) ÂSponsorÂ means:

Â Â Â Â Â  (a) The board of the common school district or the union high school district in which the public charter school is located that has developed a written charter with an applicant to create a public charter school.

Â Â Â Â Â  (b) The State Board of Education pursuant to ORS 338.075. [1999 c.200 Â§2]

Â Â Â Â Â  338.010 [Amended by 1965 c.100 Â§153; renumbered 332.405]

Â Â Â Â Â  338.015 Legislative intent; goals. It is the intent of this chapter that new types of schools, called public charter schools, be created as a legitimate avenue for parents, educators and community members to take responsible risks to create new, innovative and more flexible ways of educating children within the public school system. The Legislative Assembly seeks to create an atmosphere in OregonÂs public school system where research and development of new learning opportunities are actively pursued. The provisions of this chapter should be interpreted liberally to support the goals of this section and to advance a renewed commitment by this state to the mission, goals and diversity of public education. It is the intent that public charter schools may serve as models and catalysts for the improvement of other public schools and the public school system. The goals of public charter schools shall be to:

Â Â Â Â Â  (1) Increase student learning and achievement;

Â Â Â Â Â  (2) Increase choices of learning opportunities for students;

Â Â Â Â Â  (3) Better meet individual student academic needs and interests;

Â Â Â Â Â  (4) Build stronger working relationships among educators, parents and other community members;

Â Â Â Â Â  (5) Encourage the use of different and innovative learning methods;

Â Â Â Â Â  (6) Provide opportunities in small learning environments for flexibility and innovation, which may be applied, if proven effective, to other public schools;

Â Â Â Â Â  (7) Create new professional opportunities for teachers;

Â Â Â Â Â  (8) Establish additional forms of accountability for schools; and

Â Â Â Â Â  (9) Create innovative measurement tools. [1999 c.200 Â§1]

Â Â Â Â Â  338.020 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  338.025 Rules; waiver of provisions of chapter; exceptions. (1) The State Board of Education may adopt any rules necessary for the implementation of this chapter. The rules shall follow the intent of this chapter.

Â Â Â Â Â  (2) Upon application by a public charter school, the State Board of Education may grant a waiver of any provision of this chapter if the waiver promotes the development of programs by providers, enhances the equitable access by underserved families to the public education of their choice, extends the equitable access to public support by all students or permits high quality programs of unusual cost. The State Board of Education may not waive any appeal provision in this chapter or any provision under ORS 338.115 (1)(a) to (p). [1999 c.200 Â§13; 2001 c.810 Â§3; 2005 c.367 Â§5]

Â Â Â Â Â  338.030 [Repealed by 1965 c.100 Â§456]

FORMATION

Â Â Â Â Â  338.035 Establishment requirements; proposal submission timeline; prohibitions. (1) A public charter school may be established:

Â Â Â Â Â  (a) As a new public school;

Â Â Â Â Â  (b) From an existing public school or a portion of the school; or

Â Â Â Â Â  (c) From an existing alternative education program, as defined in ORS 336.615.

Â Â Â Â Â  (2)(a) Before a public charter school may operate as a public charter school, it must:

Â Â Â Â Â  (A) Be approved by a sponsor;

Â Â Â Â Â  (B) Be established as a nonprofit organization under the laws of Oregon; and

Â Â Â Â Â  (C) Have applied to qualify as an exempt organization under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the requirements of paragraph (a)(B) and (C) of this subsection do not apply to a public charter school that is operated by a school district.

Â Â Â Â Â  (3) An applicant seeking to establish a public charter school shall submit a proposal pursuant to ORS 338.045 to the school district board of the school district within which the public charter school will be located at least 120 days prior to the date upon which the public charter school would begin operating. However, it is recommended that an applicant consult with the school district board prior to submitting a proposal.

Â Â Â Â Â  (4) An applicant seeking to establish a public charter school shall provide to the State Board of Education a copy of any proposal submitted to a school district board under ORS 338.045 and a copy of any subsequent approval by the school district board.

Â Â Â Â Â  (5)(a) One or more, but not all, schools in a school district may become public charter schools.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a school in a school district that is composed of only one school may become a public charter school.

Â Â Â Â Â  (6)(a) A school district board or the State Board of Education may not approve a public charter school proposal that authorizes the conversion of any private school that is tuition based to a public charter school.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a school district board or the State Board of Education may authorize the conversion of an existing alternative education program, as defined in ORS 336.615, to a public charter school.

Â Â Â Â Â  (7) A school district board or the State Board of Education may not approve a public charter school proposal that is affiliated with a nonpublic sectarian school or a religious institution. [1999 c.200 Â§3; 2003 c.313 Â§1; 2005 c.209 Â§26]

Â Â Â Â Â  338.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  338.045 Proposal requirements; technical assistance; buildings. (1) An applicant seeking to establish a public charter school shall submit a written proposal to a school district board.

Â Â Â Â Â  (2) The proposal shall include, but need not be limited to:

Â Â Â Â Â  (a) The identification of the applicant;

Â Â Â Â Â  (b) The name of the proposed public charter school;

Â Â Â Â Â  (c) A description of the philosophy and mission of the public charter school;

Â Â Â Â Â  (d) A description of the curriculum of the public charter school;

Â Â Â Â Â  (e) A description of the expected results of the curriculum and the verified methods of measuring and reporting objective results that will show the growth of knowledge of students attending the public charter school and allow comparisons with public schools;

Â Â Â Â Â  (f) The governance structure of the public charter school;

Â Â Â Â Â  (g) The projected enrollment to be maintained and the ages or grades to be served;

Â Â Â Â Â  (h) The target population of students the public charter school will be designed to serve;

Â Â Â Â Â  (i) A description of any distinctive learning or teaching techniques to be used in the public charter school;

Â Â Â Â Â  (j) The legal address, facilities and physical location of the public charter school, if known;

Â Â Â Â Â  (k) A description of admission policies and application procedures;

Â Â Â Â Â  (L) The statutes and rules that shall apply to the public charter school;

Â Â Â Â Â  (m) The proposed budget and financial plan for the public charter school and evidence that the proposed budget and financial plan for the public charter school are financially sound;

Â Â Â Â Â  (n) The standards for behavior and the procedures for the discipline, suspension or expulsion of students;

Â Â Â Â Â  (o) The proposed school calendar for the public charter school, including the length of the school day and school year;

Â Â Â Â Â  (p) A description of the proposed staff members and required qualifications of teachers at the public charter school;

Â Â Â Â Â  (q) The date upon which the public charter school would begin operating;

Â Â Â Â Â  (r) The arrangements for any necessary special education and related services provided pursuant to ORS 338.165 for children with disabilities who may attend the public charter school;

Â Â Â Â Â  (s) Information on the manner in which community groups may be involved in the planning and development process of the public charter school;

Â Â Â Â Â  (t) The term of the charter;

Â Â Â Â Â  (u) The plan for performance bonding or insuring the public charter school, including buildings and liabilities;

Â Â Â Â Â  (v) A proposed plan for the placement of public charter school teachers, other school employees and students of the public charter school upon termination or nonrenewal of a charter;

Â Â Â Â Â  (w) The manner in which the program review and fiscal audit will be conducted; and

Â Â Â Â Â  (x) In the case of an existing public school being converted to charter status:

Â Â Â Â Â  (A) The alternative arrangements for students who choose not to attend the public charter school and for teachers and other school employees who choose not to participate in the public charter school; and

Â Â Â Â Â  (B) The relationship that will exist between the public charter school and its employees, including evidence that the terms and conditions of employment have been addressed with affected employees and their recognized representative, if any.

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, the school district board may require any additional information the board considers relevant to the formation or operation of a public charter school.

Â Â Â Â Â  (4) At the request of the applicant, the school district board may provide technical assistance in developing the proposal for operation of the public charter school.

Â Â Â Â Â  (5) To the extent such information is reasonably available, education service districts shall make available to the public lists of vacant and unused public and private buildings or portions of buildings that may be suitable for the operation of a public charter school. School districts shall provide to the public and to their education service districts lists of unused or underutilized buildings that are owned by the school districts. Nothing in this subsection requires the owner of a building on the list to sell or lease to a public charter school a building or any portion of a building. [1999 c.200 Â§6]

Â Â Â Â Â  338.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  338.055 Approval process; public hearing; evaluation criteria; notice of decision; fees prohibited; timeline extensions. (1) Within 60 days of receipt of a proposal submitted under ORS 338.045, the school district board shall hold a public hearing on the provisions of the proposal.

Â Â Â Â Â  (2) The school district board shall evaluate a proposal in good faith using the following criteria:

Â Â Â Â Â  (a) The demonstrated, sustainable support for the public charter school by teachers, parents, students and other community members, including comments received at the public hearing held under subsection (1) of this section;

Â Â Â Â Â  (b) The demonstrated financial stability of the public charter school;

Â Â Â Â Â  (c) The capability of the applicant, in terms of support and planning, to provide comprehensive instructional programs to students pursuant to an approved proposal;

Â Â Â Â Â  (d) The capability of the applicant, in terms of support and planning, to specifically provide, pursuant to an approved proposal, comprehensive instructional programs to students identified by the applicant as academically low achieving;

Â Â Â Â Â  (e) The extent to which the proposal addresses the information required in ORS 338.045;

Â Â Â Â Â  (f) Whether the value of the public charter school is outweighed by any directly identifiable, significant and adverse impact on the quality of the public education of students residing in the school district in which the public charter school will be located;

Â Â Â Â Â  (g) Whether there are arrangements for any necessary special education and related services for children with disabilities pursuant to ORS 338.165; and

Â Â Â Â Â  (h) Whether there are alternative arrangements for students and for teachers and other school employees who choose not to attend or who choose not to be employed by the public charter school.

Â Â Â Â Â  (3) The school district board must approve a proposal or state in writing the reasons for disapproving a proposal within 30 days after the public hearing held under subsection (1) of this section.

Â Â Â Â Â  (4) Written notice of the school district boardÂs action shall be sent to the applicant. If the proposal is not approved, the reasons for the denial and suggested remedial measures, if any, shall be clearly stated in the notice sent by the school district board to the applicant. If the proposal is not approved, the applicant may amend the proposal to address objections and any suggested remedial measures and resubmit the proposal to the school district board. The school district board shall approve or disapprove the resubmitted proposal within 20 days after receiving it. If the proposal is not approved, the applicant may appeal the decision of the school district board to the State Board of Education.

Â Â Â Â Â  (5) Individual elements in a public charter school proposal may be changed through the proposal and chartering process.

Â Â Â Â Â  (6) A proposal to convert an existing public school to a public charter school must be approved by the school district board of the public school.

Â Â Â Â Â  (7) The school district board or the State Board of Education shall not charge any fee to applicants for the proposal process.

Â Â Â Â Â  (8) Upon request by a school district, the State Board of Education may grant an extension of any timeline required by this section if the district has good cause for requesting the extension. [1999 c.200 Â§7; 2005 c.209 Â§27]

Â Â Â Â Â  338.060 [Renumbered 332.415]

Â Â Â Â Â  338.065 Terms and form of charter; amendment of charter; renewal; appeal. (1) Upon approval of a proposal by a school district board under ORS 338.055, the school district board shall become the sponsor of the public charter school. The sponsor and applicant shall develop a written charter that contains the provisions of the proposal that have been duly approved by the sponsor and public charter school governing body. The sponsor and the applicant may agree to change elements of the proposal prior to incorporating them into the charter or exclude elements of the proposal from the charter. The charter, when duly executed by the sponsor and the public charter school governing body, shall act as the legal authorization for the establishment of the public charter school. The charter shall be legally binding on both the sponsor and the public charter school governing body.

Â Â Â Â Â  (2) The sponsor and the public charter school governing body may amend a charter by joint agreement.

Â Â Â Â Â  (3)(a) The initial charter shall be in effect for a period of not more than five years and shall be renewed upon the authorization of the sponsor using the process established under this section.

Â Â Â Â Â  (b) The first renewal of a charter shall be for the same time period as the initial charter.

Â Â Â Â Â  (c) Subsequent renewals of a charter shall be for a minimum of five years but may not exceed 10 years.

Â Â Â Â Â  (4)(a) The renewal of a charter shall use the process required by this section.

Â Â Â Â Â  (b) The public charter school governing body shall submit a written renewal request to the sponsor for consideration at least 180 days prior to the expiration of the charter.

Â Â Â Â Â  (c) Within 45 days after receiving a written renewal request from a public charter school governing body, the sponsor shall hold a public hearing regarding the request for renewal.

Â Â Â Â Â  (d) Within 10 days after the public hearing, the sponsor shall notify the public charter school governing body of the sponsorÂs intent about the renewal of the charter.

Â Â Â Â Â  (e) Within 20 days after the public hearing, the sponsor shall approve the renewal of the charter or state in writing the reasons for denying the renewal of the charter.

Â Â Â Â Â  (f) If the sponsor approves the renewal of the charter, the sponsor and the public charter school governing body shall negotiate a new charter within 90 days after the date on which the sponsor approved the renewal of the charter unless the sponsor and the public charter school governing body agree to an extension of the time period.

Â Â Â Â Â  (g) If the sponsor does not renew the charter, the public charter school governing body may address the reasons stated under paragraph (e) of this subsection and any remedial measures suggested by the sponsor and submit a revised request for renewal to the sponsor.

Â Â Â Â Â  (h) Notwithstanding paragraphs (b) to (g) of this subsection, a sponsor and a public charter school governing body may agree in the charter of the school to a timeline for renewing the charter that is different from the timeline required by paragraphs (b) to (g) of this subsection.

Â Â Â Â Â  (5)(a) If the sponsor does not renew the charter based on the revised request for renewal submitted under subsection (4)(g) of this section, the public charter school governing body may appeal the decision of the sponsor to the State Board of Education for a review of whether the sponsor used the process required by this section in denying the renewal of the charter.

Â Â Â Â Â  (b) If the board finds that the sponsor used the process required by this section in denying the request for renewal, the board shall affirm the decision of the sponsor. A public charter school governing body may seek judicial review of an order of the board pursuant to ORS 183.484.

Â Â Â Â Â  (c) If the board finds that the sponsor did not use the process required by this section in denying the request for renewal, the board shall order the sponsor to reconsider the request for renewal.

Â Â Â Â Â  (d) If after reconsideration pursuant to paragraph (c) of this subsection the sponsor does not renew the charter, the public charter school governing body may seek judicial review of an order of the sponsor pursuant to ORS 183.484.

Â Â Â Â Â  (e) If the board is the sponsor of a public charter school and the board does not renew the charter based on the revised request for renewal submitted under subsection (4)(g) of this section, the public charter school governing body may seek judicial review of an order of the board pursuant to ORS 183.484 for a review of whether the board used the process required by this section in denying the request for renewal.

Â Â Â Â Â  (6)(a) The sponsor shall base the charter renewal decision on a good faith evaluation of whether the public charter school:

Â Â Â Â Â  (A) Is in compliance with this chapter and all other applicable state and federal laws;

Â Â Â Â Â  (B) Is in compliance with the charter of the public charter school;

Â Â Â Â Â  (C) Is meeting or working toward meeting the student performance goals and agreements specified in the charter or any other written agreements between the sponsor and the public charter school governing body;

Â Â Â Â Â  (D) Is fiscally stable; and

Â Â Â Â Â  (E) Is in compliance with any renewal criteria specified in the charter of the public charter school.

Â Â Â Â Â  (b) The sponsor shall base the renewal evaluation described in paragraph (a) of this subsection primarily on a review of the public charter schoolÂs annual performance reports, annual audit of accounts and annual site visit and review as required by ORS 338.095 and any other information mutually agreed upon by the public charter school governing body and the sponsor. [1999 c.200 Â§8; 2005 c.522 Â§1]

Â Â Â Â Â  338.070 [Amended by 1965 c.100 Â§154; 1965 c.123 Â§2; renumbered 332.425]

Â Â Â Â Â  338.075 Review of school district board decision; sponsorship by State Board of Education; judicial review. (1) If a school district board does not approve a proposal to start a public charter school pursuant to ORS 338.055, the applicant may request that the State Board of Education review the decision of the school district board.

Â Â Â Â Â  (2) Upon receipt of a request for review, the State Board of Education:

Â Â Â Â Â  (a) Shall attempt to mediate a resolution between the applicant and the school district board.

Â Â Â Â Â  (b) May recommend to the applicant and school district board revisions to the proposal.

Â Â Â Â Â  (c) If the school district board does not accept the revisions to the proposal and the applicant agrees to the sponsorship, may become the sponsor of the public charter school.

Â Â Â Â Â  (3) Upon receipt of a request for review, in addition to actions described in subsection (2) of this section and at any time during the review process, the State Board of Education may reject a proposal to start a public charter school if the school fails to meet the requirements of this chapter.

Â Â Â Â Â  (4) An applicant may seek judicial review of an order of the State Board of Education pursuant to ORS 183.484. If the court finds that the decision of the State Board of Education is not supported by substantial evidence in the record, the court shall enter a judgment directing the State Board of Education to sponsor the public charter school. [1999 c.200 Â§9; 2001 c.376 Â§1; 2005 c.209 Â§28]

OPERATION

Â Â Â Â Â  338.095 Annual report, visit and audit. (1) A public charter school shall report to the sponsor and the State Board of Education at least annually on the performance of the school and its students. A public charter school shall disclose in its report information necessary to make a determination of compliance with the requirements of this chapter. The sponsor or the sponsorÂs designee at least annually shall visit the public charter school site and review the public charter schoolÂs compliance with the terms and provisions of the charter.

Â Â Â Â Â  (2) The public charter school shall have an annual audit of the accounts of the public charter school prepared in accordance with the Municipal Audit Law, ORS 297.405 to 297.555 and 297.990. The annual audit shall be forwarded to the sponsor, the State Board of Education and the Department of Education.

Â Â Â Â Â  (3) The State Board of Education may require public charter schools to file reports with the Department of Education as necessary to enable the department to gather information on public charter schools for inclusion in the Oregon Report Card issued pursuant to ORS 329.115. [1999 c.200 Â§10]

Â Â Â Â Â  338.105 Termination of charter; appeal; rules; dissolution or closure of school. (1) During the term of a charter, the sponsor may terminate the charter on any of the following grounds:

Â Â Â Â Â  (a) Failure to meet the terms of an approved charter or this chapter.

Â Â Â Â Â  (b) Failure to meet the requirements for student performance stated in the charter.

Â Â Â Â Â  (c) Failure to correct a violation of a federal or state law that is described in ORS 338.115.

Â Â Â Â Â  (d) Failure to maintain insurance as described in the charter.

Â Â Â Â Â  (e) Failure to maintain financial stability.

Â Â Â Â Â  (2) If a charter is terminated under subsection (1) of this section, the sponsor shall notify the public charter school governing body at least 60 days prior to the proposed effective date of the termination. The notice shall state the grounds for the termination. The public charter school governing body may request a hearing by the sponsor.

Â Â Â Â Â  (3) A public charter school governing body may appeal any decision of a sponsor that is:

Â Â Â Â Â  (a) A school district board to the State Board of Education. The State Board of Education shall adopt by rule procedures to ensure a timely appeals process to prevent disruption of studentsÂ education.

Â Â Â Â Â  (b) The State Board of Education to the circuit court pursuant to ORS 183.484.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (2) of this section, a sponsor may terminate a charter immediately and close a public charter school if the public charter school is endangering the health or safety of the students enrolled in the public charter school.

Â Â Â Â Â  (b) The public charter school governing body may request a hearing from the sponsor on the termination of the charter under this subsection. The sponsor shall hold a hearing within 10 days after receiving the request.

Â Â Â Â Â  (c) The public charter school governing body may appeal a decision of a sponsor under this subsection to the State Board of Education. The State Board of Education shall hold a hearing within 10 days after receiving the appeal request.

Â Â Â Â Â  (d) Throughout the appeals process, the public charter school shall remain closed at the discretion of the sponsor unless the State Board of Education orders the sponsor to open the public charter school and not terminate the charter.

Â Â Â Â Â  (5) Termination of a charter shall not abridge the public charter schoolÂs legal authority to operate as a private or nonchartered public school.

Â Â Â Â Â  (6) If a charter is terminated or a public charter school is dissolved, the assets of the public charter school that were purchased with public funds shall be given to the State Board of Education. The State Board of Education may disburse the assets of the public charter school to school districts or other public charter schools.

Â Â Â Â Â  (7) A public charter school governing body may only terminate a charter, dissolve or close a public charter school at the end of a semester. If a charter is terminated by the public charter school governing body or a public charter school is closed or dissolved, the public charter school governing body shall notify the sponsor at least 180 days prior to the proposed effective date of the termination, closure or dissolution. [1999 c.200 Â§11]

Â Â Â Â Â  338.115 Applicability of laws; restrictions; powers; student diplomas, certificates and endorsements. (1) Statutes and rules that apply to school district boards, school districts or other public schools do not apply to public charter schools. However, the following laws do apply to public charter schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 192.410 to 192.505 (public records law);

Â Â Â Â Â  (c) ORS 192.610 to 192.690 (public meetings law);

Â Â Â Â Â  (d) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

Â Â Â Â Â  (e) ORS 181.534, 181.539, 326.603, 326.607 and 342.232 (criminal records checks);

Â Â Â Â Â  (f) ORS 337.150 (textbooks);

Â Â Â Â Â  (g) ORS 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (h) ORS 659.850 and 659.855 (discrimination);

Â Â Â Â Â  (i) ORS 30.260 to 30.300 (tort claims);

Â Â Â Â Â  (j) Health and safety statutes and rules;

Â Â Â Â Â  (k) Any statute or rule that is listed in the charter;

Â Â Â Â Â  (L) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (1);

Â Â Â Â Â  (m) ORS 329.045 (academic content standards and instruction);

Â Â Â Â Â  (n) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

Â Â Â Â Â  (o) ORS 339.250 (12) (prohibition on infliction of corporal punishment);

Â Â Â Â Â  (p) ORS 339.370, 339.372 and 339.375 (reporting of child abuse); and

Â Â Â Â Â  (q) This chapter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply to school district boards, school districts and other public schools may apply to a public charter school.

Â Â Â Â Â  (3) If a statute or rule applies to a public charter school, then the terms Âschool districtÂ and Âpublic schoolÂ include public charter school as those terms are used in that statute or rule.

Â Â Â Â Â  (4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

Â Â Â Â Â  (5) A public charter school shall maintain an active enrollment of at least 25 students.

Â Â Â Â Â  (6) A public charter school may sue or be sued as a separate legal entity.

Â Â Â Â Â  (7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

Â Â Â Â Â  (8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, state institution of higher education, other governmental unit or any person or legal entity.

Â Â Â Â Â  (9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

Â Â Â Â Â  (10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

Â Â Â Â Â  (11) The school district in which the public charter school is located shall offer a high school diploma, certificate, Certificate of Initial Mastery or Certificate of Advanced Mastery to any public charter school student who meets the districtÂs and stateÂs standards for a high school diploma, certificate, Certificate of Initial Mastery or Certificate of Advanced Mastery. If the school district offers a Certificate of Initial Mastery subject area endorsement to students who attend school in the district, then the school district shall offer the endorsement to any public charter school student who meets the districtÂs and stateÂs standards for the endorsement.

Â Â Â Â Â  (12) A high school diploma, certificate, Certificate of Initial Mastery, Certificate of Initial Mastery subject area endorsement or Certificate of Advanced Mastery issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, certificate, Certificate of Initial Mastery, Certificate of Initial Mastery subject area endorsement or Certificate of Advanced Mastery issued by a nonchartered public school.

Â Â Â Â Â  (13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

Â Â Â Â Â  (14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located. [1999 c.200 Â§12; 2001 c.810 Â§4; 2003 c.303 Â§15; 2005 c.367 Â§4; 2005 c.730 Â§16]

Â Â Â Â Â  338.125 Student admissions; fund-raising activities; online courses. (1) Student enrollment in a public charter school shall be voluntary. All students who reside within the school district where the public charter school is located are eligible for enrollment at a public charter school. If the number of applications from students who reside within the school district exceeds the capacity of a program, class, grade level or building, the public charter school shall select students through an equitable lottery selection process. However, after a public charter school has been in operation for one or more years, the public charter school may give priority for admission to students:

Â Â Â Â Â  (a) Who were enrolled in the school in the prior year; or

Â Â Â Â Â  (b) Who have siblings who are presently enrolled in the school and who were enrolled in the school in the prior year.

Â Â Â Â Â  (2)(a) If space is available a public charter school may admit students who do not reside in the school district in which the public charter school is located.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a public charter school offers any online courses as part of the curriculum of the school, then 50 percent or more of the students who attend the public charter school must reside in the school district in which the public charter school is located.

Â Â Â Â Â  (3) A public charter school may not limit student admission based on ethnicity, national origin, race, religion, disability, gender, income level, proficiency in the English language or athletic ability, but may limit admission to students within a given age group or grade level.

Â Â Â Â Â  (4) A public charter school may conduct fund-raising activities. However, a public charter school shall not require a student to participate in fund-raising activities as a condition of admission to the public charter school. [1999 c.200 Â§14; 2001 c.810 Â§8; 2005 c.834 Â§5]

Â Â Â Â Â  338.135 Employees; licensure and registration requirements; collective bargaining; prohibition on waiver of right to sponsor charter school. (1) Employee assignment to a public charter school shall be voluntary.

Â Â Â Â Â  (2) A public charter school or the sponsor of the public charter school may be considered the employer of any employees of the public charter school. If a school district board is not the sponsor of the public charter school, the school district board shall not be the employer of the employees of the public charter school and the school district board may not collectively bargain with the employees of the public charter school. The public charter school governing body shall control the selection of employees at the public charter school.

Â Â Â Â Â  (3) The school district board of the school district within which the public charter school is located shall grant a leave of absence to any employee who chooses to work in the public charter school. The length and terms of the leave of absence shall be set by negotiated agreement or by board policy. However, the length of the leave of absence may not be less than two years unless:

Â Â Â Â Â  (a) The charter of the public charter school is terminated or the public charter school is dissolved or closed during the leave of absence; or

Â Â Â Â Â  (b) The employee and the school district board have mutually agreed to a different length of time.

Â Â Â Â Â  (4) An employee of a public charter school operating within a school district who is granted a leave of absence from the school district and returns to employment with the school district shall retain seniority and benefits as an employee pursuant to the terms of the leave of absence. Notwithstanding ORS 243.650 to 243.782, a school district that was the employer of an employee of a public charter school not operating within the school district may make provisions for the return of the employee to employment with the school district.

Â Â Â Â Â  (5) For purposes of ORS chapters 238 and 238A, a public charter school shall be considered a public employer and as such shall participate in the Public Employees Retirement System.

Â Â Â Â Â  (6) For teacher licensing, employment experience in public charter schools shall be considered equivalent to experience in public schools.

Â Â Â Â Â  (7)(a) Notwithstanding ORS 342.173, a public charter school may employ as an administrator a person who is not licensed by the Teacher Standards and Practices Commission.

Â Â Â Â Â  (b) Any person employed as a teacher in a public charter school shall be licensed or registered to teach by the Teacher Standards and Practices Commission.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) or (b) of this subsection, at least one-half of the total full-time equivalent (FTE) teaching and administrative staff at the public charter school shall be licensed by the commission pursuant to ORS 342.135, 342.136, 342.138 or 342.140.

Â Â Â Â Â  (8) Notwithstanding ORS 243.650, a public charter school shall be considered a school district for purposes of ORS 243.650 to 243.782. An employee of a public charter school may be a member of a labor organization or organize with other employees to bargain collectively. Bargaining units at the public charter school may be separate from other bargaining units of the sponsor or of the school district in which the public charter school is located. Employees of a public charter school may be part of the bargaining units of the sponsor or of the school district in which the public charter school is located.

Â Â Â Â Â  (9) A school district or the State Board of Education may not waive the right to sponsor a public charter school in a collective bargaining agreement. [1999 c.200 Â§17; 1999 c.199 Â§1; 2003 c.733 Â§73]

Â Â Â Â Â  338.145 Responsibility for student transportation services; costs. (1) The public charter school shall be responsible for providing transportation to students who reside within the school district and who attend the public charter school. The public charter school may negotiate with a school district for the provision of transportation to students attending the public charter school.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the school district within which the public charter school is located shall be responsible for the transportation of students attending the public charter school pursuant to ORS 327.043 in the same manner as students attending nonchartered public schools if the student is a resident of the school district. However, a school district may not be required to add or extend existing bus routes or other transportation services pursuant to this subsection.

Â Â Â Â Â  (3) Students who attend public charter schools and who reside outside of the school district may use existing bus routes and transportation services of the school district in which a public charter school is located.

Â Â Â Â Â  (4) Any transportation costs incurred by a school district under this section shall be considered approved transportation costs for purposes of ORS 327.013 in the same manner as transportation costs incurred by the school district for transporting students who attend nonchartered public schools are considered approved transportation costs for purposes of ORS 327.013. [1999 c.200 Â§19; 2003 c.715 Â§25]

FUNDING

Â Â Â Â Â  338.155 Minimum amount required; grants available to charter schools. (1) Students of a public charter school shall be considered to be residents of the school district in which the public charter school is located for purposes of distribution of the State School Fund.

Â Â Â Â Â  (2) A school district shall contractually establish, with any public charter school that is sponsored by the board of the school district, payment for provision of educational services to the public charter schoolÂs students. The payment shall equal an amount per weighted average daily membership (ADMw) of the public charter school that is at least equal to:

Â Â Â Â Â  (a) Eighty percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

Â Â Â Â Â  (b) Ninety-five percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

Â Â Â Â Â  (3) A school district shall contractually establish, with any public charter school that is sponsored by the State Board of Education and within the boundaries of the school district, payment for provision of educational services to the public charter schoolÂs students. The payment shall equal an amount per weighted average daily membership (ADMw) of the public charter school that is at least equal to:

Â Â Â Â Â  (a) Ninety percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

Â Â Â Â Â  (b) Ninety-five percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

Â Â Â Â Â  (4) The estimated amount of each school districtÂs General Purpose Grant per ADMw shall be determined each year by the Department of Education and made available to all school districts.

Â Â Â Â Â  (5) The school district in which the public charter school is located shall transfer an amount per weighted average daily membership (ADMw) of the public charter school that is equal to 50 percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 that is not paid to the public charter school through a contract created pursuant to subsections (2) or (3) of this section to:

Â Â Â Â Â  (a) Any school district in which the parent or guardian of or person in parental relationship to a student of a public charter school resides pursuant to ORS 339.133 and 339.134; or

Â Â Â Â Â  (b) The Department of Education if the State Board of Education is the sponsor of the public charter school.

Â Â Â Â Â  (6) The department may use any money received under this section for activities related to public charter schools.

Â Â Â Â Â  (7) A school district and a public charter school may negotiate to establish a payment for the provision of educational services to the public charter schoolÂs students that is more than the minimum amounts specified in subsection (2) or (3) of this section.

Â Â Â Â Â  (8) A school district shall send payment to a public charter school based on a contract negotiated under this section within 10 days after receiving payments from the State School Fund pursuant to ORS 327.095.

Â Â Â Â Â  (9)(a) A public charter school may apply for any grant that is available to school districts or nonchartered public schools from the Department of Education. The department shall consider the application of the public charter school in the same manner as an application from a school district or nonchartered public school.

Â Â Â Â Â  (b) The department shall award any grant that is available to school districts based solely on the weighted average daily membership (ADMw) of the school district directly to the public charter school. This paragraph does not apply to any grant from the State School Fund. [1999 c.200 Â§20]

Â Â Â Â Â  338.157 Adjusting number of students for poverty level. For purposes of calculating the weighted average daily membership (ADMw) of a public charter school, it shall be assumed that the public charter school has the same percentage of children in poverty families, as calculated under ORS 327.013 (7)(a)(E)(i), as the school district in which the public charter school is located. Based on this percentage, an additional amount shall be added to the average daily membership (ADM) of the public charter school. [2001 c.810 Â§6]

Â Â Â Â Â  338.165 Special education students; payment for services. (1) Notwithstanding ORS 338.155 (1), for purposes of this section, the Âresident school districtÂ of a student who is eligible for special education and related services shall be the school district in which the studentÂs parent or guardian or person in parental relationship to the student reside pursuant to ORS 339.133 and 339.134.

Â Â Â Â Â  (2) For students who attend public charter schools and are eligible for special education and related services:

Â Â Â Â Â  (a) The resident school district of the student shall be responsible for providing any required special education and related services to the student; and

Â Â Â Â Â  (b) Amounts from the State School Fund for those students shall be distributed through the resident school district pursuant to this section.

Â Â Â Â Â  (3) Notwithstanding ORS 338.155 (2), a resident school district of a student who is eligible for special education and related services shall contractually establish, with any public charter school in which the student is enrolled, payment for provision of special education and related services to the student. If a student is enrolled in a public charter school and is eligible for special education and related services an additional amount shall be added to the ADM of the public charter school as described in ORS 327.013 (7)(a)(A). The payment per ADMw in the public charter school that is attributable to the student who is eligible for special education and related services shall equal an amount that is at least equal to:

Â Â Â Â Â  (a) 40 percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

Â Â Â Â Â  (b) 47.5 percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

Â Â Â Â Â  (4) If the resident school district is not the sponsor of a public charter school, the resident school district for each ADMw that is attributable to a student enrolled in a public charter school who is eligible for special education and related services shall transfer five percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 to the sponsor of the public charter school.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section, a school district and a public charter school may negotiate on a case-by-case basis for an alternative distribution of funds other than the distribution prescribed by subsection (3) of this section. [1999 c.200 Â§21]

Â Â Â Â Â  338.175 Public Charter School Development Fund. (1) There is established a Public Charter School Development Fund, separate and distinct from the General Fund, consisting of all funds received from the federal government or from other sources for public charter school development and any loans repaid under ORS 338.185. All expenses incurred in the administration of ORS 338.185 shall be borne by the Public Charter School Development Fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are appropriated continuously to the Department of Education. [1999 c.200 Â§22]

Â Â Â Â Â  338.185 Grant and loan program; rules. (1) The Department of Education shall award grants and loans to public charter schools that have a charter approved by a sponsor or to applicants that wish to establish or expand a public charter school. The purpose of the grants and loans is to promote development of high quality public charter schools.

Â Â Â Â Â  (2) Pursuant to rules adopted by the State Board of Education, the Department of Education shall award grants and loans on the basis of need. Priority for awarding grants and loans shall be to those public charter schools serving at-risk youth.

Â Â Â Â Â  (3) The State Board of Education shall adopt by rule criteria for awarding grants and loans under this section. [1999 c.200 Â§23]

Â Â Â Â Â  338.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 339

Chapter 339 Â School Attendance; Admission; Discipline; Safety

2005 EDITION

ATTENDANCE; ADMISSION; DISCIPLINE; SAFETY

EDUCATION AND CULTURE

GENERAL PROVISIONS

339.005Â Â Â Â  Definition for ORS 339.040 and 339.125

COMPULSORY SCHOOL ATTENDANCE

339.010Â Â Â Â  School attendance required; age limits

339.020Â Â Â Â  Duty to send children to school

339.030Â Â Â Â  Exemptions from compulsory school attendance; rules

339.035Â Â Â Â  Teaching by private teacher, parent or guardian; notice; examination; rules; effect of low or declining score

339.040Â Â Â Â  Attendance supervisors; appointment; compensation

339.055Â Â Â Â  Duties of attendance supervisors

339.065Â Â Â Â  Estimates of attendance; irregular attendance; excused absences

339.080Â Â Â Â  Nonattendance notice to parents, school officials and parole or probation officer

339.090Â Â Â Â  Determination of compliance; notice to district superintendent

ADMISSION OF STUDENTS

339.115Â Â Â Â  Admission of students; waiver; denial

339.125Â Â Â Â  Admission of nonresident pupils; costs

339.129Â Â Â Â  Education for children in local or regional correctional facilities required; funding; notice to district; access

RESIDENCY

339.133Â Â Â Â  Residency of student for school purposes; how determined; transportation of student

339.134Â Â Â Â  Residency of child with disability

339.137Â Â Â Â  Residency of student at youth care center

TUITION AND FEES

339.141Â Â Â Â  Tuition prohibited for regular school program; other programs

339.147Â Â Â Â  When tuition authorized; waiver of tuition and fees

339.155Â Â Â Â  Prohibitions of certain fees as condition of admission; allowable fees

STUDENT CONDUCT AND DISCIPLINE

339.240Â Â Â Â  Rules of student conduct, discipline and rights; duties of state board and district school boards

339.250Â Â Â Â  Duty of student to comply with rules; discipline, suspension, expulsion, removal and counseling; written information on alternative programs required

339.252Â Â Â Â  Child with disability continues to be entitled to free appropriate public education if removed for disciplinary reasons; due process procedures

339.254Â Â Â Â  Suspension of student driving privileges; policy content

339.257Â Â Â Â  Documentation of enrollment status for students applying for driving privileges; notification of student withdrawal from school to Department of Transportation

339.260Â Â Â Â  Withholding records until debt paid; liability of parent; waiver; notice; inspection

339.270Â Â Â Â  Assessment of costs of school property damage against responsible student or parents or guardian; notice; action to recover

339.280Â Â Â Â  Student grading policies; consideration of attendance allowed; policy content

SCHOOL SAFETY

(Coordination and Information Sharing)

339.312Â Â Â Â  Safe school alliance

339.315Â Â Â Â  Report required if person has possession of unlawful firearm or destructive device; immunity; law enforcement investigation required

339.317Â Â Â Â  Notice to school district of person charged with crime; immunity

339.319Â Â Â Â  Notice to school district of person convicted of crime; immunity

339.321Â Â Â Â  Notice to school district and law enforcement agencies of release or discharge of person; immunity

339.323Â Â Â Â  Disclosure of information regarding person charged with or convicted of crime or regarding release or discharge of person; immunity

339.327Â Â Â Â  Notification required if person possesses threatening list or when threats of violence or harm made; immunity

(Center for School Safety)

339.331Â Â Â Â  Mission; duties; annual report; staff; funding

339.333Â Â Â Â  Board of directors

339.336Â Â Â Â  Funding; Center for School Safety Account

339.339Â Â Â Â  Collaboration between center and Department of Education

(Harassment, Intimidation and Bullying)

339.351Â Â Â Â  Definitions for ORS 339.351 to 339.364

339.353Â Â Â Â  Findings

339.356Â Â Â Â  District policy on harassment, intimidation and bullying required

339.359Â Â Â Â  Prevention task forces, programs and other initiatives

339.362Â Â Â Â  Retaliation against victims and witnesses prohibited; school employee immunity

339.364Â Â Â Â  Victim may seek redress under other laws

(Child Abuse Reporting)

339.370Â Â Â Â  Definitions for ORS 339.372 and 339.375

339.372Â Â Â Â  Policies of school boards on reporting of child abuse

339.375Â Â Â Â  Report of child abuse by school employees; disclosure of records

RELIGIOUS INSTRUCTION

339.420Â Â Â Â  Child excused to receive religious instruction

INTERSCHOLASTIC ACTIVITIES

339.430Â Â Â Â  Approval of voluntary organizations to administer interscholastic activities required; rule review; suspension or revocation of approval; appeal of organizationÂs ruling

339.450Â Â Â Â  Prohibited grounds for denying participation in interscholastic athletics

339.460Â Â Â Â  Homeschooled studentsÂ participation in interscholastic activities; conditions

STUDENT ACCOUNTING SYSTEM

339.505Â Â Â Â  Definitions for ORS 339.505 to 339.520; rules

339.510Â Â Â Â  Student accounting system; goals

339.515Â Â Â Â  Uniform reporting system; training and technical assistance in using system

339.520Â Â Â Â  Information required on certain students who withdraw from school

TRAFFIC PATROL

339.650Â Â Â Â  ÂTraffic patrolÂ defined

339.655Â Â Â Â  Traffic patrols authorized; medical benefits; rules

339.660Â Â Â Â  Rules on traffic patrols; eligibility; authority

339.665Â Â Â Â  Intergovernmental cooperation and assistance in connection with traffic patrols

MISCELLANEOUS

339.860Â Â Â Â  Issuance of diploma for work completed at certain state institutions

339.865Â Â Â Â  Possession of tobacco products by person under 18 prohibited at facilities; ÂfacilityÂ defined to include public schools

339.867Â Â Â Â  ÂMedicationÂ defined

339.869Â Â Â Â  Administration of medication to students; rules

339.870Â Â Â Â  Liability of school personnel administering medication

339.873Â Â Â Â  Recommendations on medication to affect or alter thought processes, mood or behavior prohibited; exceptions

339.875Â Â Â Â  Procurement, display and salute of flags

339.880Â Â Â Â  Unauthorized soliciting of pupils prohibited

339.885Â Â Â Â  Secret societies in public schools prohibited; membership grounds for suspension or expulsion

ENFORCEMENT

339.925Â Â Â Â  Compulsory school attendance violation procedure; rules

PENALTIES

339.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  339.005 Definition for ORS 339.040 and 339.125. As used in ORS 339.040 and 339.125, unless the context requires otherwise, Âadministrative office for the countyÂ means the administrative office of the education service district or of a common school district that includes an entire county. [1965 c.100 Â§273; 1973 c.728 Â§3; 1987 c.158 Â§56; 1991 c.167 Â§23; 2003 c.226 Â§17]

COMPULSORY SCHOOL ATTENDANCE

Â Â Â Â Â  339.010 School attendance required; age limits. Except as provided in ORS 339.030, all children between the ages of 7 and 18 years who have not completed the 12th grade are required to attend regularly a public full-time school of the school district in which the child resides. [Amended by 1965 c.100 Â§274]

Â Â Â Â Â  339.020 Duty to send children to school. Except as provided in ORS 339.030, every person having control of any child between the ages of 7 and 18 years who has not completed the 12th grade is required to send such child to and maintain such child in regular attendance at a public full-time school during the entire school term. [Amended by 1965 c.100 Â§275; 1969 c.160 Â§1]

Â Â Â Â Â  339.030 Exemptions from compulsory school attendance; rules. (1) In the following cases, children shall not be required to attend public full-time schools:

Â Â Â Â Â  (a) Children being taught in a private or parochial school in the courses of study usually taught in grades 1 through 12 in the public schools and in attendance for a period equivalent to that required of children attending public schools in the 1994-1995 school year.

Â Â Â Â Â  (b) Children proving to the satisfaction of the district school board that they have acquired equivalent knowledge to that acquired in the courses of study taught in grades 1 through 12 in the public schools.

Â Â Â Â Â  (c) Children being taught for a period equivalent to that required of children attending public schools by a private teacher the courses of study usually taught in grades 1 through 12 in the public school.

Â Â Â Â Â  (d) Children being educated in the childrenÂs home by a parent or legal guardian.

Â Â Â Â Â  (e) Children excluded from attendance as provided by law.

Â Â Â Â Â  (2) The State Board of Education by rule shall establish procedures whereby, on a semiannual basis, an exemption from compulsory attendance may be granted to the parent or legal guardian of any child 16 or 17 years of age who is lawfully employed full-time, lawfully employed part-time and enrolled in school, a community college or an alternative education program as defined in ORS 336.615. An exemption also may be granted to any child who is an emancipated minor or who has initiated the procedure for emancipation under ORS 419B.550 to 419B.558. [Amended by 1965 c.100 Â§276; 1967 c.67 Â§8; 1971 c.494 Â§1; 1973 c.728 Â§1; 1985 c.579 Â§1; 1989 c.619 Â§1; 1993 c.546 Â§138; 1995 c.769 Â§2; 1999 c.59 Â§85; 1999 c.717 Â§1; 2001 c.490 Â§8]

Â Â Â Â Â  339.035 Teaching by private teacher, parent or guardian; notice; examination; rules; effect of low or declining score. (1) As used in this section, Âeducation service districtÂ means the education service district that contains the school district of which the child is a resident.

Â Â Â Â Â  (2) When a child is taught or is withdrawn from a public school to be taught by a parent, legal guardian or private teacher, as provided in ORS 339.030, the parent, legal guardian or private teacher must notify the education service district in writing. In addition, when a child who is taught by a parent, legal guardian or private teacher moves to a new education service district, the parent, legal guardian or private teacher shall notify the new education service district in writing. The education service district shall acknowledge receipt of any notification in writing.

Â Â Â Â Â  (3) Children being taught as provided in subsection (2) of this section shall be examined at grades 3, 5, 8 and 10 in accordance with the following procedures:

Â Â Â Â Â  (a) The State Board of Education shall adopt by rule a list of approved comprehensive examinations that are readily available.

Â Â Â Â Â  (b)(A) The parent or legal guardian shall select an examination from the approved list and arrange to have the examination administered to the child by a qualified neutral person, as defined by rule by the State Board of Education.

Â Â Â Â Â  (B) If the child was withdrawn from public school, the first examination shall be administered to the child at least 18 months after the date on which the child was withdrawn from public school.

Â Â Â Â Â  (C) If the child never attended public or private school, the first examination shall be administered to the child prior to the end of grade three.

Â Â Â Â Â  (c) The person administering the examination shall:

Â Â Â Â Â  (A) Score the examination; and

Â Â Â Â Â  (B) Report the results of the examination to the parent or legal guardian.

Â Â Â Â Â  (d) Upon request of the superintendent of the education service district, the parent or legal guardian shall submit the results of the examination to the education service district.

Â Â Â Â Â  (4)(a) If the composite test score of the child places the child below the 15th percentile based on national norms, the child shall be given an additional examination within one year of when the first examination was administered.

Â Â Â Â Â  (b) If the composite test score of the child on the second examination shows a declining score, then the child shall be given an additional examination within one year of when the second examination was administered and the superintendent of the education service district may:

Â Â Â Â Â  (A) Allow the child to continue to be taught by a parent, legal guardian or private teacher; or

Â Â Â Â Â  (B) Place the education of the child under the supervision of a person holding a teaching license who is selected by the parent or legal guardian at the expense of the parent or legal guardian. If the composite test score of the child continues to show a declining score, the superintendent of the education service district may:

Â Â Â Â Â  (i) Allow the child to continue under the educational supervision of a licensed teacher selected by the parent or legal guardian and require that the child be given an additional examination within one year of when the last examination was administered;

Â Â Â Â Â  (ii) Allow the child to be taught by a parent, legal guardian or private teacher and require that the child be given an additional examination within one year of when the last examination was administered; or

Â Â Â Â Â  (iii) Order the parent or legal guardian to send the child to school for a period not to exceed 12 consecutive months as determined by the superintendent.

Â Â Â Â Â  (c) If the parent or legal guardian of the child does not consent to placing the education of the child under the supervision of a licensed teacher who is selected by the parent or legal guardian, then the superintendent of the education service district may order the child to return to school for a period not to exceed 12 consecutive months as determined by the superintendent.

Â Â Â Â Â  (d) If the composite test score of the child on an examination is equal to or greater than the percentile score on the prior test, the child may be taught by a parent, legal guardian or private teacher and for the next examination be examined pursuant to paragraph (a) of this subsection or subsection (3) of this section.

Â Â Â Â Â  (5)(a) Notwithstanding the examination requirements of subsections (3) and (4) of this section, the parent or legal guardian of a child with disabilities who has an individualized education plan and is receiving special education and related services through the school district or who is being educated in accordance with a privately developed plan shall be evaluated for satisfactory educational progress according to the recommendations of the plan.

Â Â Â Â Â  (b) The parent or legal guardian of a child with disabilities who was evaluated by service providers selected by the parent or legal guardian based on a privately developed plan shall submit a report of such evaluation to the education service district in lieu of the examination results required by subsections (3) and (4) of this section.

Â Â Â Â Â  (c) A child with disabilities described in this subsection shall not be subject to the examination requirements of subsections (3) and (4) of this section unless the examination is recommended in the plan in effect for the child. [1985 c.579 Â§2; 1989 c.619 Â§4; 1999 c.717 Â§1a]

Â Â Â Â Â  339.040 Attendance supervisors; appointment; compensation. (1) The executive officer of the administrative office for the county shall appoint one person to act as the attendance supervisor for school districts having a school census of less than 1,000 children in the county. The attendance supervisor shall perform duties under the direction of the administrative office for the county. The attendance supervisor shall receive as compensation for services a sum fixed by the governing body of the county and allowed and paid in the same manner as the salaries of county officers are paid.

Â Â Â Â Â  (2) District school boards of districts having a school census of 1,000 or more children, according to the latest school census, shall appoint attendance supervisors and fix and pay their compensation.

Â Â Â Â Â  (3) The administrative office for the county, upon written application from the district school board in any school district having a school census of more than 200 and less than 1,000 children, according to the latest school census, shall grant such district permission to appoint attendance supervisors and fix their compensation and pay.

Â Â Â Â Â  (4) For purposes of the appointment and duties of attendance supervisors, the territory in a joint school district shall be considered part of the county in which the administrative office of the joint district is located. [Amended by 1965 c.100 Â§277]

Â Â Â Â Â  339.050 [Amended by 1965 c.100 Â§278; repealed by 1965 c.136 Â§1]

Â Â Â Â Â  339.055 Duties of attendance supervisors. The attendance supervisor when notified of a truancy or unexcused absence shall investigate the truancy or nonattendance at school. If the child is not exempt from compulsory school attendance, the attendance supervisor shall proceed as provided in ORS 339.080 and 339.090. [Formerly 339.100]

Â Â Â Â Â  339.060 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.065 Estimates of attendance; irregular attendance; excused absences. (1) In estimating regular attendance for purposes of the compulsory attendance provisions of ORS 339.005 to 339.030, 339.040 to 339.125, 339.137, 339.420 and 339.990, the principal or teacher shall consider all unexcused absences. Eight unexcused one-half day absences in any four-week period during which the school is in session shall be considered irregular attendance.

Â Â Â Â Â  (2) An absence may be excused by a principal or teacher if the absence is caused by the pupilÂs sickness, by the sickness of some member of the pupilÂs family or by an emergency. A principal or teacher may also excuse absences for other reasons where satisfactory arrangements are made in advance of the absence.

Â Â Â Â Â  (3) Any pupil may be excused from attendance by the district school board for a period not to exceed five days in a term of three months or not to exceed 10 days in any term of at least six months. Any such excuse shall be in writing directed to the principal of the school which the pupil attends. [1965 c.100 Â§281; 1973 c.728 Â§4; 1987 c.158 Â§57; 1993 c.45 Â§114]

Â Â Â Â Â  339.070 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  339.080 Nonattendance notice to parents, school officials and parole or probation officer. (1) Except as provided in ORS 339.030, in case any parent or other person in parental relation fails to send any child under the control of the parent or other person to the public school, the attendance supervisor, within 24 hours after notification from the proper authority of the failure, shall give formal written notice in person or by registered or certified mail to the parent or other person. The notice shall state that the child must appear at the public school on the next school day following the receipt of the notice. The notice shall inform the parent or other person that regular attendance at school must be maintained during the remainder of the school year.

Â Â Â Â Â  (2) At the same time notice is given to the parent or other person, the attendance supervisor shall notify the superintendent or principal, as suitable, of the fact of the notice. The superintendent or principal shall notify the attendance supervisor of any failure on the part of the parent or other person to comply with the notice.

Â Â Â Â Â  (3) If the child who is the subject of a notice under subsection (1) of this section is a youth offender on parole or probation, at the same time notice is given to the parent or other person, the attendance supervisor shall notify the childÂs parole or probation officer of the childÂs absence. [Amended by 1965 c.100 Â§282; 1993 c.45 Â§115; 1999 c.963 Â§4]

Â Â Â Â Â  339.090 Determination of compliance; notice to district superintendent. The attendance supervisor shall determine whether the parent or other person given written notice of attendance requirements has complied with the notice. If the attendance supervisor determines that the parent or other person has failed to comply, the attendance supervisor, within three days after having knowledge of such failure or after being notified thereof, shall notify the district superintendent. [Amended by 1965 c.100 Â§283; 1993 c.413 Â§2]

Â Â Â Â Â  339.100 [Amended by 1963 c.544 Â§47; 1965 c.100 Â§279; renumbered 339.055]

Â Â Â Â Â  339.110 [Repealed by 1965 c.100 Â§456]

ADMISSION OF STUDENTS

Â Â Â Â Â  339.115 Admission of students; waiver; denial. (1) Except as provided in ORS 339.141, authorizing tuition for courses not part of the regular school program, the district school board shall admit free of charge to the schools of the district all persons between the ages of 5 and 19 who reside within the school district. A person whose 19th birthday occurs during the school year shall continue to be eligible for a free and appropriate public education for the remainder of the school year. A district school board may admit nonresident persons, determine who is not a resident of the district and fix rates of tuition for nonresidents.

Â Â Â Â Â  (2) A district must admit an otherwise eligible person who has not yet attained 21 years of age prior to the beginning of the current school year if the person is:

Â Â Â Â Â  (a) Receiving special education and has not yet received a regular high school diploma; or

Â Â Â Â Â  (b) Shown to be in need of additional education in order to receive a diploma.

Â Â Â Â Â  (3) The obligation to make a free appropriate public education available to individuals with disabilities 18 through 21 years of age who are incarcerated in an adult correctional facility applies only to those individuals who, in their last educational placement prior to their incarceration in the adult correctional facility:

Â Â Â Â Â  (a) Were identified as being a child with a disability as defined in ORS 343.035; or

Â Â Â Â Â  (b) Had an individualized education program as described in ORS 343.151.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, Âadult correctional facilityÂ means:

Â Â Â Â Â  (a) A local correctional facility as defined in ORS 169.005;

Â Â Â Â Â  (b) A regional correctional facility as defined in ORS 169.620; or

Â Â Â Â Â  (c) A Department of Corrections institution as defined in ORS 421.005.

Â Â Â Â Â  (5) An otherwise eligible person under subsection (2) of this section whose 21st birthday occurs during the school year shall continue to be eligible for a free appropriate public education for the remainder of the school year.

Â Â Â Â Â  (6) The person may apply to the board of directors of the school district of residence for admission after the 19th birthday as provided in subsection (1) of this section. A person aggrieved by a decision of the local board may appeal to the State Board of Education. The decision of the state board is final and not subject to appeal.

Â Â Â Â Â  (7) Notwithstanding ORS 339.133 (1), a school district shall not exclude from admission a child located in the district solely because the child does not have a fixed place of residence or solely because the child is not under the supervision of a parent, guardian or person in a parental relationship.

Â Â Â Â Â  (8) Notwithstanding subsection (1) of this section, a school district:

Â Â Â Â Â  (a) May for the remaining period of an expulsion deny admission to the regular school to a resident student who is expelled from another school district; and

Â Â Â Â Â  (b) Shall for at least one calendar year from the date of the expulsion and if the expulsion is for more than one calendar year, may for the remaining period of time deny admission to the regular school program to a student who is under expulsion from another school district for an offense that constitutes a violation of a school district policy adopted pursuant to ORS 339.250 (6).

Â Â Â Â Â  (9) A child entering the first grade during the fall term shall be considered to be six years of age if the sixth birthday of the child occurs on or before September 1. A child entering kindergarten during the fall term shall be considered to be five years of age if the fifth birthday of the child occurs on or before September 1. However, nothing in this section prevents a district school board from admitting free of charge a child whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, to enter school even though the child has not attained the minimum age requirement but is a resident of the district. [1965 c.100 Â§285; 1971 c.410 Â§1; 1977 c.463 Â§1; 1983 c.193 Â§1; 1987 c.283 Â§2; 1989 c.132 Â§1; 1989 c.215 Â§1; 1991 c.693 Â§26; 1995 c.656 Â§1; 1995 c.660 Â§46; 1996 c.16 Â§1; 1999 c.989 Â§1; 2005 c.209 Â§29; 2005 c.662 Â§16]

Â Â Â Â Â  339.120 [Amended by 1957 c.198 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.125 Admission of nonresident pupils; costs. (1) The district school board may contract with the district school board of any other district for the admission of pupils in schools of the other district. The contract shall be in writing upon forms furnished by the Department of Education. Expense incurred shall be paid out of the school funds of the district sending such pupils. If the district sending the pupils fails to pay the expense so incurred according to the terms of the contract, the administrative office for the county containing such school district, after satisfactory proof of such failure, shall deduct the amount of the unpaid expense from the amount due the school district at the next regular apportionment. The county treasurer shall pay the amount of the reduced apportionment out of the county school fund.

Â Â Â Â Â  (2) In case the school district sending the pupils is a joint district, jurisdiction shall be exercised by the administrative office for the county in which the most populous part of such district is situated, according to the latest school census. The officeÂs action in the matter is final. [1965 c.100 Â§286; 1993 c.45 Â§116]

Â Â Â Â Â  339.129 Education for children in local or regional correctional facilities required; funding; notice to district; access. (1) A school district shall provide or cause to be provided appropriate education for children placed in a local or regional correctional facility located in the school district. The education may be provided by the school district or an education service district.

Â Â Â Â Â  (2) The school district may claim State School Fund reimbursement under ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731 for each child who is in a local or regional correctional facility.

Â Â Â Â Â  (3) A local or regional correctional facility shall notify the school district within which the facility is located of the name and date of birth of each school-age child placed in the facility, including a child with a disability under the age of 22 years who may be eligible for special education. The notice shall be in writing and shall be given within five business days of the childÂs placement in the facility.

Â Â Â Â Â  (4) The local or regional correctional facility shall allow the school district and education service district to have safe and reasonable access to children placed in that facility for whom the school district is required to provide education.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂLocal correctional facilityÂ means a local correctional facility as defined in ORS 169.005.

Â Â Â Â Â  (b) ÂRegional correctional facilityÂ means a regional correctional facility as defined in ORS 169.620. [1996 c.19 Â§1; 1999 c.989 Â§2]

Â Â Â Â Â  339.130 [Amended by 1957 c.198 Â§6; repealed by 1965 c.100 Â§456]

RESIDENCY

Â Â Â Â Â  339.133 Residency of student for school purposes; how determined; transportation of student. (1) Except as provided in subsection (3), (4), (5) or (7) of this section, children between the ages of 4 and 18 shall be considered resident for school purposes in the school district in which their parents, guardians or persons in parental relationship to them reside.

Â Â Â Â Â  (2) Nonemancipated individuals between the ages of 4 and 18 living outside the geographic area of the school district for such reasons as attending college, military service, hospital confinement or employment away from home shall be considered resident in the district in which their parents, guardians or persons in parental relationship to them reside.

Â Â Â Â Â  (3) Individuals considered legally emancipated from their parents shall be considered resident in the district in which they actually reside, irrespective of the residence of their parents, guardians or persons in parental relationship.

Â Â Â Â Â  (4) Children placed by public or private agencies who are living in substitute care programs licensed, certified or approved shall be considered resident in the school district in which they reside by placement of the public or private agency.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (4) of this section, when a juvenile court determines that it is in a childÂs best interest to continue to attend the school that the child attended prior to placement by a public agency, the child:

Â Â Â Â Â  (A) Shall be considered resident for school purposes in the school district in which the child resided prior to the placement; and

Â Â Â Â Â  (B) May continue to attend the school the child attended prior to the placement through the highest grade level of the school.

Â Â Â Â Â  (b) The public agency that has placed the child shall be responsible for providing the child with transportation to and from school when the need for transportation is due to the placement by the public agency.

Â Â Â Â Â  (c) Paragraph (b) of this subsection applies only to a public agency for which funds have been designated for the specific purpose of providing a child with transportation to and from school under this subsection.

Â Â Â Â Â  (6) Persons living temporarily in a school district for the primary purpose of attending a district school may not be considered legally resident of the district in which they are living temporarily, but shall be considered resident in the district in which they, their parents, guardians or persons in parental relationship to them maintain residency.

Â Â Â Â Â  (7) Except as provided in ORS 327.006 (7) and 335.090, persons whose legal residence is not within the district but who attend school in the district with the written consent of the affected district school boards shall be considered to be residents of the district in which the person attends school for purposes of the receipt by that district of State School Fund moneys for the person.

Â Â Â Â Â  (8) For the purposes of subsection (4) of this section, Âsubstitute care programÂ means family foster care, family group home care, parole foster care, family shelter care, adolescent shelter care and professional group care. [Formerly 332.595; 1997 c.821 Â§21; 2005 c.521 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 521, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. Prior to February 1, 2007, the Department of Human Services shall report to the Legislative Assembly in the manner provided in ORS 192.245 on the implementation of and compliance by the department with ORS 339.133 as amended by section 1 of this 2005 Act. The report shall include the cost to the department of implementing ORS 339.133 as amended by section 1 of this 2005 Act. [2005 c.521 Â§4]

Â Â Â Â Â  339.134 Residency of child with disability. (1) Notwithstanding ORS 339.133 (4), a child with a disability shall be considered a resident for school purposes in the school district in which the childÂs parent or guardian resides if:

Â Â Â Â Â  (a) The child is voluntarily placed outside the childÂs home by the childÂs parent or guardian;

Â Â Â Â Â  (b) The childÂs parent or guardian retains legal guardianship of the child;

Â Â Â Â Â  (c) There is a plan for the child to return home;

Â Â Â Â Â  (d) The placement is within 20 miles by the nearest traveled road from the original school building, unless there are physiographic conditions that make transportation to the original school building not feasible; and

Â Â Â Â Â  (e) The childÂs parent or guardian and the school staff can demonstrate that it is in the best interest of the child to continue to attend the school the child was attending prior to the placement. The best interest of the child may be demonstrated by factors, including but not limited to the following:

Â Â Â Â Â  (A) The childÂs siblings attend the school;

Â Â Â Â Â  (B) A change in the childÂs routine would be detrimental to the child; or

Â Â Â Â Â  (C) The child has developed and maintained a network of personal contacts, support services and friends and a sense of community within the school.

Â Â Â Â Â  (2) If a child qualifies under subsection (1) of this section, the child may continue to attend the school the child was attending prior to the placement in the childÂs resident school district.

Â Â Â Â Â  (3) Nothing in this section shall affect the ability of school districts to enter into agreements with other school districts for the transportation of students. [1995 c.567 Â§2]

Â Â Â Â Â  339.135 [1965 c.100 Â§287; 1967 c.507 Â§6; repealed by 1993 c.45 Â§117]

Â Â Â Â Â  339.137 Residency of student at youth care center. (1) A student described in ORS 336.580 shall be considered a resident of the school district in which the student resides by reason of the placement under ORS 336.580 for purposes of distribution of the State School Fund.

Â Â Â Â Â  (2) A student described in subsection (1) of this section must be admitted to the public schools of the school district where the student is placed pursuant to ORS 336.580.

Â Â Â Â Â  (3) Except as provided in ORS 343.261, 343.961 and 346.010, the school district shall provide or cause to be provided appropriate education to any student described in subsection (1) of this section, including the identification and evaluation of the student for purposes of determining eligibility as a child with disabilities to receive special education and related services enumerated in ORS 343.035 and services related to a disadvantaged child as defined in ORS 343.650. Suspension or expulsion of a student from the regular school program does not relieve the district of the obligation to provide instruction in the residential program in which the child resides or in another appropriate facility. [1993 c.45 Â§119; 1999 c.989 Â§34; 2001 c.900 Â§241]

Â Â Â Â Â  339.140 [Repealed by 1965 c.100 Â§456]

TUITION AND FEES

Â Â Â Â Â  339.141 Tuition prohibited for regular school program; other programs. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂPublic charter schoolÂ has the meaning given that term in ORS 338.005.

Â Â Â Â Â  (b) ÂRegular school programÂ means the regular curriculum provided in the required full-time day sessions in the schools of the district, including public charter schools, for grades 1 through 12 and the school program for kindergarten during the period of approximately nine months each year when the schools of the district or public charter schools are normally in operation and does not include summer sessions or evening sessions.

Â Â Â Â Â  (c) ÂTuitionÂ means payment for the cost of instruction and does not include fees authorized under ORS 339.155.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, district school boards and public charter schools may establish tuition rates to be paid by pupils receiving instruction in educational programs, classes or courses of study, including traffic safety education, which are not a part of the regular school program. Tuition charges, if made, shall not exceed the estimated cost to the district or public charter school of furnishing the program, class or course of study.

Â Â Â Â Â  (3) Except as provided in ORS 336.805 for traffic safety education:

Â Â Â Â Â  (a) No tuition shall be charged to any resident pupil regularly enrolled in the regular school program for special instruction received at any time in connection therewith.

Â Â Â Â Â  (b) No program, class or course of study for which tuition is charged, except courses of study beyond the 12th grade, shall be eligible for reimbursement from state funds. [Formerly 336.165; 1999 c.200 Â§31; 1999 c.328 Â§12]

Â Â Â Â Â  339.145 [1965 c.100 Â§288; 1967 c.67 Â§9; 1971 c.494 Â§2; repealed by 1993 c.45 Â§120]

Â Â Â Â Â  339.147 When tuition authorized; waiver of tuition and fees. (1)(a) Notwithstanding ORS 339.141, no district school board or public charter school as defined in ORS 338.005 shall require tuition for courses not part of the regular school program, except for traffic safety education, from a pupil who is a member of a low-income family in an amount in excess of what the low-income family may receive as money specifically to be used for payment of such tuition.

Â Â Â Â Â  (b) As used in this subsection, Âlow-income familyÂ means a family whose children qualify for free or reduced price school meals under a federal program, including but not limited to the National School Lunch Act and the Child Nutrition Act of 1966, and all their subsequent amendments.

Â Â Â Â Â  (2) A family that does not qualify under subsection (1) of this section but believes the payment of school tuition is a severe hardship may request the district school board or public charter school to waive in whole or in part the payment of such tuition.

Â Â Â Â Â  (3) Any parent or guardian who believes that payment of any fee authorized under ORS 339.155 is a severe hardship may request the district school board or public charter school to waive payment of the fee and the board or public charter school shall waive in whole or in part the fee upon a finding of hardship. Consideration shall be given to any funds specifically available to the parent, guardian or child for the payment of fees or other school expenses.

Â Â Â Â Â  (4) No district school board or public charter school shall impose or collect fees authorized under ORS 339.155 from any student who is a ward of a juvenile court or of the Oregon Youth Authority or the Department of Human Services unless funds are available therefor in the courtÂs, authorityÂs or departmentÂs budget.

Â Â Â Â Â  (5) No district school board or public charter school is required to waive any fee imposed under ORS 339.155 (5)(a) or (d). [Formerly 336.168; 1997 c.249 Â§99; 1999 c.200 Â§32; 1999 c.328 Â§13]

Â Â Â Â Â  339.150 [Amended by 1957 c.256 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.155 Prohibitions of certain fees as condition of admission; allowable fees. (1) A district school board or public charter school as defined in ORS 338.005 may not require payment of fees as a condition of admission to those pupils entitled under the law to free admission. However, the following are not considered as conditions of admission:

Â Â Â Â Â  (a) Pursuant to ORS 339.141, but subject to ORS 339.147, tuition may be charged for courses not part of the regular school program.

Â Â Â Â Â  (b) A charge may not be made for a standard, prescribed textbook but a security deposit may be required, which may be refunded if the textbook is returned in usable condition. Supplemental texts shall be made available on loan.

Â Â Â Â Â  (c) A deposit may be charged for a lock for a locker.

Â Â Â Â Â  (2) A district school board or public charter school may require pupils who do not furnish their own attire for physical education classes to pay an appropriate fee for uniforms provided by the district or public charter school.

Â Â Â Â Â  (3) A district school board or public charter school may require pupils who do not provide appropriate towels for physical education classes to pay a fee for use of towels provided by the district or public charter school.

Â Â Â Â Â  (4)(a) A district school board or public charter school may require payment of fees for the use of musical instruments owned or rented by the district or public charter school. The district school board or public charter school may not charge a fee that exceeds the rental cost of the instrument to the district or public charter school or the annual depreciation plus actual maintenance cost for each instrument.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a district school board or public charter school may not require payment of fees for the use of a musical instrument from children exempt from tuition under ORS 339.147. The district school board or public charter school shall lend musical instruments, without charge, to children exempt from tuition under ORS 339.147.

Â Â Â Â Â  (5) Subject to ORS 339.147, a district school board or public charter school may require payments of fees in any of the following:

Â Â Â Â Â  (a) In any program where the resultant product, in excess of minimum course requirements and at the pupilÂs option, becomes the personal property of the pupil.

Â Â Â Â Â  (b) Admission fees or charges for extracurricular activities where pupil attendance is optional.

Â Â Â Â Â  (c) A security deposit conditioned on the return of materials, supplies or equipment including athletic equipment.

Â Â Â Â Â  (d) Items of personal use or products which a pupil may purchase such as student publications, class rings, annuals and graduation announcements.

Â Â Â Â Â  (e) Field trips considered optional to a districtÂs or public charter schoolÂs regular school program.

Â Â Â Â Â  (f) Any authorized voluntary pupil health and accident benefit plan.

Â Â Â Â Â  (g) As used in this subsection, Âminimum course requirementsÂ means any product required to be produced to meet the goals of the course. [1975 c.508 Â§1; 1977 c.99 Â§1; 1977 c.815 Â§3; 1999 c.200 Â§33; 2003 c.14 Â§149]

Â Â Â Â Â  339.160 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.165 [1971 c.402 Â§1; 1973 c.327 Â§1; 1981 c.404 Â§1; 1987 c.533 Â§1; 1989 c.620 Â§1; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  339.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.175 [1971 c.402 Â§2; 1979 c.836 Â§7; 1985 c.264 Â§1; 1989 c.620 Â§2; 1991 c.780 Â§35; renumbered 336.575 in 1993]

Â Â Â Â Â  339.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.185 [1971 c.402 Â§3; 1973 c.327 Â§2; 1979 c.836 Â§1; 1983 c.731 Â§8; 1985 c.523 Â§1; 1987 c.318 Â§1; 1987 c.533 Â§2; 1989 c.620 Â§3; 1991 c.795 Â§10; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  339.190 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.195 [1987 c.817 Â§2; 1991 c.780 Â§36; 1993 c.45 Â§122; 1993 c.676 Â§50; renumbered 336.580 in 1993]

Â Â Â Â Â  339.200 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.205 [1991 c.833 Â§1; 1993 c.18 Â§90; 1993 c.33 Â§323; renumbered 336.585 in 1993]

STUDENT CONDUCT AND DISCIPLINE

Â Â Â Â Â  339.240 Rules of student conduct, discipline and rights; duties of state board and district school boards. (1) The State Board of Education in accordance with ORS chapter 183 shall adopt rules setting minimum standards for pupil conduct and discipline and for rights and procedures pertaining thereto that are consistent with orderly operation of the educational processes and with fair hearing requirements. The rules shall be distributed by the Superintendent of Public Instruction to all school districts.

Â Â Â Â Â  (2) Every district school board shall adopt and attempt to give the widest possible distribution of copies of reasonable written rules regarding pupil conduct, discipline and rights and procedures pertaining thereto. Such rules must comply with minimum standards adopted by the State Board of Education under subsection (1) of this section.

Â Â Â Â Â  (3) Every district school board shall enforce consistently and fairly its written rules regarding pupil conduct, discipline and rights. This subsection does not apply to a pupil who is eligible for special education as a child with disabilities under ORS 343.035. [1971 c.561 Â§Â§2,3; 1993 c.45 Â§123; 1999 c.726 Â§1]

Â Â Â Â Â  339.250 Duty of student to comply with rules; discipline, suspension, expulsion, removal and counseling; written information on alternative programs required. (1) Public school students shall comply with rules for the government of such schools, pursue the prescribed course of study, use the prescribed textbooks and submit to the teachersÂ authority.

Â Â Â Â Â  (2) Pursuant to the written policies of a district school board, an individual who is a teacher, administrator, school employee or school volunteer may use reasonable physical force upon a student when and to the extent the individual reasonably believes it necessary to maintain order in the school or classroom or at a school activity or event, whether or not it is held on school property. The district school board shall adopt written policies to implement this subsection and shall inform such individuals of the existence and content of these policies.

Â Â Â Â Â  (3) The district school board may authorize the discipline, suspension or expulsion of any refractory student and may suspend or expel any student who assaults or menaces a school employee or another student. The age of a student and the past pattern of behavior of a student shall be considered prior to a suspension or expulsion of a student. As used in this subsection ÂmenaceÂ means by word or conduct the student intentionally attempts to place a school employee or another student in fear of imminent serious physical injury.

Â Â Â Â Â  (4)(a) Willful disobedience, willful damage or injury to school property, use of threats, intimidation, harassment or coercion against any fellow student or school employee, open defiance of a teacherÂs authority or use or display of profane or obscene language is sufficient cause for discipline, suspension or expulsion from school.

Â Â Â Â Â  (b) District school boards shall develop policies on managing students who threaten violence or harm in public schools. The policies adopted by a school district shall include staff reporting methods and shall require an administrator to consider:

Â Â Â Â Â  (A) Immediately removing from the classroom setting any student who has threatened to injure another person or to severely damage school property.

Â Â Â Â Â  (B) Placing the student in a setting where the behavior will receive immediate attention, including, but not limited to, the office of the school principal, vice principal, assistant principal or counselor or a school psychologist licensed by the Teacher Standards and Practices Commission or the office of any licensed mental health professional.

Â Â Â Â Â  (C) Requiring the student to be evaluated by a licensed mental health professional before allowing the student to return to the classroom setting.

Â Â Â Â Â  (c) The administrator shall notify the parent or legal guardian of the studentÂs behavior and the schoolÂs response.

Â Â Â Â Â  (d) District school boards may enter into contracts with licensed mental health professionals to perform the evaluations required under paragraph (b) of this subsection.

Â Â Â Â Â  (e) District school boards shall allocate any funds necessary for school districts to implement the policies adopted under paragraph (b) of this subsection.

Â Â Â Â Â  (5) Expulsion of a student shall not extend beyond one calendar year and suspension shall not extend beyond 10 school days.

Â Â Â Â Â  (6)(a) Notwithstanding subsection (5) of this section, a school district shall have a policy that requires the expulsion from school for a period of not less than one year of any student who is determined to have:

Â Â Â Â Â  (A) Brought a weapon to a school, to school property under the jurisdiction of the district or to an activity under the jurisdiction of the school district;

Â Â Â Â Â  (B) Possessed, concealed or used a weapon in a school or on school property or at an activity under the jurisdiction of the district; or

Â Â Â Â Â  (C) Brought to or possessed, concealed or used a weapon at an interscholastic activity administered by a voluntary organization approved by the State Board of Education under ORS 339.430.

Â Â Â Â Â  (b) The policy shall allow an exception for courses, programs and activities approved by the school district that are conducted on school property, including but not limited to hunter safety courses, Reserve Officer Training Corps programs, weapons-related sports or weapons-related vocational courses. In addition, the State Board of Education may adopt by rule additional exceptions to be included in school district policies.

Â Â Â Â Â  (c) The policy shall allow a superintendent to modify the expulsion requirement for a student on a case-by-case basis.

Â Â Â Â Â  (d) The policy shall require a referral to the appropriate law enforcement agency of any student who is expelled under this subsection.

Â Â Â Â Â  (e) For purposes of this subsection, ÂweaponÂ includes a:

Â Â Â Â Â  (A) ÂFirearmÂ as defined in 18 U.S.C. 921;

Â Â Â Â Â  (B) ÂDangerous weaponÂ as defined in ORS 161.015; or

Â Â Â Â Â  (C) ÂDeadly weaponÂ as defined in ORS 161.015.

Â Â Â Â Â  (7) The Department of Education shall collect data on any expulsions required pursuant to subsection (6) of this section including:

Â Â Â Â Â  (a) The name of each school;

Â Â Â Â Â  (b) The number of students expelled from each school; and

Â Â Â Â Â  (c) The types of weapons involved.

Â Â Â Â Â  (8) Notwithstanding ORS 336.010, a school district may require a student to attend school during nonschool hours as an alternative to suspension.

Â Â Â Â Â  (9) Unless a student is under expulsion for an offense that constitutes a violation of a school district policy adopted pursuant to subsection (6) of this section, a school district board shall consider and propose to the student prior to expulsion or leaving school, and document to the parent, legal guardian or person in parental relationship, alternative programs of instruction or instruction combined with counseling for the student that are appropriate and accessible to the student in the following circumstances:

Â Â Â Â Â  (a) When a student is expelled pursuant to subsection (4) of this section;

Â Â Â Â Â  (b) Following a second or subsequent occurrence within any three-year period of a severe disciplinary problem with a student;

Â Â Â Â Â  (c) When it has been determined that a studentÂs attendance pattern is so erratic that the student is not benefiting from the educational program; or

Â Â Â Â Â  (d) When a parent or legal guardian applies for a studentÂs exemption from compulsory attendance on a semiannual basis as provided in ORS 339.030 (2).

Â Â Â Â Â  (10) A school district board may consider and propose to a student who is under expulsion or to a student prior to expulsion for an offense that constitutes a violation of a school district policy adopted pursuant to subsection (6) of this section, and document to the parent, legal guardian or person in parental relationship, alternative programs of instruction or instruction combined with counseling for the student that are appropriate and accessible to the student.

Â Â Â Â Â  (11) Information on alternative programs provided under subsections (9) and (10) of this section shall be in writing. The information need not be given to the student and the parent, guardian or person in parental relationship more often than once every six months unless the information has changed because of the availability of new programs.

Â Â Â Â Â  (12)(a) The authority to discipline a student does not authorize the infliction of corporal punishment. Every resolution, bylaw, rule, ordinance or other act of a district school board, a public charter school or the Department of Education that permits or authorizes the infliction of corporal punishment upon a student is void and unenforceable.

Â Â Â Â Â  (b) As used in this subsection, Âcorporal punishmentÂ means the willful infliction of, or willfully causing the infliction of, physical pain on a student.

Â Â Â Â Â  (c) As used in this subsection, Âcorporal punishmentÂ does not mean:

Â Â Â Â Â  (A) The use of physical force authorized by ORS 161.205 for the reasons specified therein; or

Â Â Â Â Â  (B) Physical pain or discomfort resulting from or caused by participation in athletic competition or other such recreational activity, voluntarily engaged in by a student. [1965 c.100 Â§289; 1971 c.561 Â§1; 1975 c.665 Â§1; 1979 c.739 Â§1a; 1979 c.836 Â§2; 1981 c.246 Â§2; 1989 c.619 Â§2; 1989 c.889 Â§1; 1995 c.656 Â§2; 1996 c.16 Â§2; 1999 c.59 Â§86; 1999 c.576 Â§1; 1999 c.717 Â§4; 2001 c.810 Â§7]

Â Â Â Â Â  339.252 Child with disability continues to be entitled to free appropriate public education if removed for disciplinary reasons; due process procedures. (1) As used in this section, Âchild with a disabilityÂ has the meaning given that term in ORS 343.035.

Â Â Â Â Â  (2) A child with a disability continues to be entitled to a free appropriate public education if the child has been removed for disciplinary reasons from the childÂs current educational placement for more than 10 school days in a school year.

Â Â Â Â Â  (3) A disciplinary removal is considered a change in educational placement and the school district shall follow special education due process procedures under ORS 343.155 (5) if:

Â Â Â Â Â  (a) The removal is for more than 10 consecutive school days; or

Â Â Â Â Â  (b) The child is removed for more than 10 cumulative school days in a school year, and those removals constitute a pattern based on the length and total time of removals and the proximity of the removals to one another.

Â Â Â Â Â  (4) A child with a disability shall not be removed for disciplinary reasons under subsection (3) of this section for misconduct that is a manifestation of the childÂs disability, except as provided under ORS 343.177.

Â Â Â Â Â  (5) Notwithstanding ORS 339.250 (9) and (10), a school district shall provide a free appropriate public education in an alternative setting to a child with disabilities even if the basis for expulsion was a weapon violation pursuant to ORS 339.250 (6).

Â Â Â Â Â  (6) School personnel may consider any unique circumstances on a case-by-case basis when determining whether to order a change in placement for a child with a disability who violates a code of student conduct. [1999 c.989 Â§4; 2005 c.662 Â§12]

Â Â Â Â Â  339.253 [1979 c.739 Â§2; 1981 c.246 Â§3; 1987 c.675 Â§3; 1989 c.619 Â§3; renumbered 339.620 in 1989]

Â Â Â Â Â  339.254 Suspension of student driving privileges; policy content. (1) A school district board may establish a policy regarding when a school superintendent or the board may file with the Department of Transportation a written request to suspend the driving privileges of a student or the right to apply for driving privileges. Such policy shall include:

Â Â Â Â Â  (a) A provision authorizing the superintendent or the school district board to file with the Department of Transportation a written request to suspend the driving privileges of a student or the right to apply for driving privileges only if the student is at least 15 years of age and:

Â Â Â Â Â  (A) The student has been expelled for bringing a weapon to school;

Â Â Â Â Â  (B) The student has been suspended or expelled at least twice for assaulting or menacing a school employee or another student, for willful damage or injury to school property or for use of threats, intimidation, harassment or coercion against a school employee or another student; or

Â Â Â Â Â  (C) The student has been suspended or expelled at least twice for possessing, using or delivering any controlled substance or for being under the influence of any controlled substance at a school or on school property or at a school sponsored activity, function or event.

Â Â Â Â Â  (b) A provision requiring the school superintendent to meet with the parent or guardian of the student before submitting a written request to the Department of Transportation.

Â Â Â Â Â  (c) A provision authorizing the school superintendent or board to request that the driving privileges of the student or the right to apply for driving privileges be suspended for no more than one year.

Â Â Â Â Â  (d) Notwithstanding paragraph (c) of this subsection, a provision stating that, if a school superintendent or the school district board files a second written request with the Department of Transportation to suspend the driving privileges of a student, the request is that those privileges be suspended until the student is 21 years of age.

Â Â Â Â Â  (e) A provision that a student may appeal the decision of a school superintendent regarding driving privileges of a student under the due process procedures of the school district for suspensions and expulsions.

Â Â Â Â Â  (2) If the driving privileges of a student are suspended, the student may apply to the Department of Transportation for a hardship driver permit under ORS 807.240. [1995 c.656 Â§5; 2003 c.695 Â§1; 2005 c.209 Â§30]

Â Â Â Â Â  339.255 [1979 c.836 Â§3; 1981 c.246 Â§4; renumbered 339.640 in 1989]

Â Â Â Â Â  339.257 Documentation of enrollment status for students applying for driving privileges; notification of student withdrawal from school to Department of Transportation. (1) The principal or a designee of the principal of a secondary school shall provide documentation of enrollment status on a form provided by the Department of Transportation to any student at least 15 years of age and under 18 years of age who is properly enrolled in the school and who needs the documentation in order to apply for issuance or reinstatement of driving privileges. The form shall be available at the administrative offices of the school district for a student who applies for issuance or reinstatement of driving privileges during school holidays.

Â Â Â Â Â  (2) A school district board may establish a policy authorizing the superintendent of the school district or the board to notify the department of the withdrawal from school of a student who is at least 15 years of age and under 18 years of age. For purposes of this subsection, a student shall be considered to have withdrawn from school after more than 10 consecutive school days of unexcused absences or 15 school days total of unexcused absences during a single semester. A policy adopted under this subsection shall include a provision allowing a student to appeal a decision to notify the department.

Â Â Â Â Â  (3) The governing body of a private school may establish a policy authorizing a representative of the school to notify the department of a studentÂs withdrawal. Terms and conditions of the policy shall be the same as those described in subsection (2) of this section for a school district board. [1999 c.789 Â§4]

Â Â Â Â Â  339.260 Withholding records until debt paid; liability of parent; waiver; notice; inspection. (1) A school district shall withhold the grade reports, diploma and records of any student or former student who owes a debt of $50 or more to the school district. A school district may withhold the grade reports, diploma and records of any student or former student who owes a debt of less than $50 to the school district. A school district shall release the grade reports, diploma and records upon payment of the debt.

Â Â Â Â Â  (2) A school district board shall adopt policies about how the school district shall collect from a student or the parent or guardian of the student any amount that is owed to a school district that is $50 or more by a student or former student of the school district. In addition, the school district board may adopt policies for the collection of debt owed to the school district that is less than $50.

Â Â Â Â Â  (3) The parent or guardian of such student shall be liable for damages as otherwise provided by law.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, a school district board may adopt policies that allow the school district to waive all or a portion of a debt owed to the school district by a student if:

Â Â Â Â Â  (a) The school district determines that the student or the parent or guardian of the student is unable to pay the debt;

Â Â Â Â Â  (b) The payment of the debt could impact the health or safety of the student;

Â Â Â Â Â  (c) The creation of the notice required by subsection (7) of this section would cost more than the potential total debt collected relating to the notice; or

Â Â Â Â Â  (d) There are mitigating circumstances as determined by the superintendent of the school district that preclude the collection of the debt.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, a school district shall not withhold the education records of a student in the circumstances described in ORS 326.575 and applicable rules of the State Board of Education or when such records are requested for use in the appropriate placement of the student.

Â Â Â Â Â  (6) Before any grade reports, diplomas or records are withheld under subsection (1) of this section or any debt is collected under subsection (2) of this section, a school district board shall adopt policies that ensure that the rights of the student to due process are protected. The policies adopted under this subsection and subsection (2) of this section shall meet the requirements of subsections (7) and (8) of this section.

Â Â Â Â Â  (7) Prior to pursuing the collection of a debt owed to the school district by a student or former student or withholding any grade reports, diploma or records of a student or former student, the school district must give written or oral notice to the student and the parent or guardian of the student. The notice must state the reason the student owes money to the school district and the amount owed. The notice must inform the student and the parent or guardian of the student that the school district intends to withhold the grade reports, diploma and records of the student until the debt is paid. The notice must also state that the school district may pursue the matter through a private collection agency or other method available to the school district. A school district may give more than one notice to the student and the parent or guardian of the student.

Â Â Â Â Â  (8) Following a date that is at least 10 days after the date of the last notice given under subsection (7) of this section, if the student or the parent or guardian of the student has not paid the debt, the school district:

Â Â Â Â Â  (a) Shall, if the debt is $50 or more, withhold the grade reports, diploma and records of the student;

Â Â Â Â Â  (b) May, if the debt is less than $50, withhold the grade reports, diploma and records of the student; and

Â Â Â Â Â  (c) May pursue the matter through a private collection agency or other method available to the school district.

Â Â Â Â Â  (9) Nothing in this section is intended to prevent inspection of student education records by a parent or legal guardian pursuant to ORS 343.173, the rules of the State Board of Education and applicable state and federal law.

Â Â Â Â Â  (10) Each school district shall notify students about the provisions of this section and ORS 339.270 at least once each school year.

Â Â Â Â Â  (11) In any civil action by a school district against a student or parent or guardian of a student for the collection of a debt owed to the school district, if the school district is the prevailing party, the court shall award the school district costs and reasonable attorney fees. [1965 c.100 Â§290; 1971 c.561 Â§4; 1985 c.514 Â§1; 1993 c.806 Â§5; 1995 c.656 Â§3; 2003 c.690 Â§1]

Â Â Â Â Â  339.270 Assessment of costs of school property damage against responsible student or parents or guardian; notice; action to recover. (1) If a school district finds that a student is responsible for damaging school district property, the school district shall determine the reasonable cost of repairing or replacing the school district property. If the cost is $50 or more, the school district shall notify the student and the parent or guardian of the student about the cost and shall charge the student or the parent or guardian of the student for the cost of repairing or replacing the school district property. If the amount is not paid by the student or the parent or guardian of the student, or if other arrangements have not been made, within 10 days of receiving the notice under this subsection, the amount shall become a debt owed by the student or the parent or guardian of the student, and the school district shall withhold the grade reports, diploma and records of the student pursuant to ORS 339.260.

Â Â Â Â Â  (2) If the cost of repairing or replacing school district property is less than $50, the school district may proceed under this section to collect the debt.

Â Â Â Â Â  (3) If the debt owed to the school district is not paid as demanded, the school district board, in addition to any other remedy provided by law, may bring an action under this section against the student or parent or guardian of the student in a court of competent jurisdiction for the amount owed to the school district plus costs and reasonable attorney fees. [1971 c.561 Â§5; 1975 c.712 Â§2; 1977 c.419 Â§2; 1993 c.45 Â§124; 2003 c.690 Â§2]

Â Â Â Â Â  339.280 Student grading policies; consideration of attendance allowed; policy content. Each school district board may establish student grading policies that permit teachers to consider a studentÂs attendance in determining the studentÂs grade or deciding whether the student should be granted or denied credit. A studentÂs attendance shall not be the sole criterion for the reduction of a studentÂs grade. Such policies shall provide that prior to reduction of grade or denial of credit:

Â Â Â Â Â  (1) The teacher identifies how the studentÂs attendance and participation in class is related to the instructional goals of the particular subject or course and gives notice to the student and parents or guardian of the student.

Â Â Â Â Â  (2) Procedures are in effect to ensure due process when the grade is reduced or credit is denied for attendance rather than academic reasons.

Â Â Â Â Â  (3) The reasons for the nonattendance are considered and the grade is not reduced or credit is not denied based on absences due to:

Â Â Â Â Â  (a) Religious reasons;

Â Â Â Â Â  (b) A studentÂs disability; or

Â Â Â Â Â  (c) An excused absence as determined by the policy of the school district. [1995 c.656 Â§4]

Â Â Â Â Â  339.310 [1965 c.100 Â§291; repealed by 1973 c.728 Â§6]

SCHOOL SAFETY

(Coordination and Information Sharing)

Â Â Â Â Â  339.312 Safe school alliance. School districts are encouraged to form a safe school alliance composed of schools, law enforcement agencies, juvenile justice agencies and district attorneys. The purpose of a safe school alliance is to provide the safest school environment possible. [1999 c.964 Â§2]

Â Â Â Â Â  339.315 Report required if person has possession of unlawful firearm or destructive device; immunity; law enforcement investigation required. (1)(a) Any employee of a public school district, an education service district or a private school who has reasonable cause to believe that a person, while in a school, is or within the previous 120 days has been in possession of a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382 shall report the personÂs conduct immediately to a school administrator, school director, the administratorÂs or directorÂs designee or law enforcement agency within the county. A school administrator, school director or the administratorÂs or directorÂs designee, who has reasonable cause to believe that the person, while in a school, is or within the previous 120 days has been in possession of a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382, shall promptly report the personÂs conduct to a law enforcement agency within the county. If the school administrator, school director or employee has reasonable cause to believe that a person has been in possession of a firearm or destructive device as described in this paragraph more than 120 days previously, the school administrator, school director or employee may report the personÂs conduct to a law enforcement agency within the county.

Â Â Â Â Â  (b) Anyone participating in the making of a report under paragraph (a) of this subsection who has reasonable grounds for making the report is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of the report. Any participant has the same immunity with respect to participating in any judicial proceeding resulting from the report.

Â Â Â Â Â  (c) Except as required by ORS 135.805 to 135.873 and 419C.270 (5) or (6), the identity of a person participating in good faith in the making of a report under paragraph (a) of this subsection who has reasonable grounds for making the report is confidential and may not be disclosed by law enforcement agencies, the district attorney or any public or private school administrator, school director or employee.

Â Â Â Â Â  (2) When a law enforcement agency receives a report under subsection (1) of this section, the law enforcement agency shall promptly conduct an investigation to determine whether there is probable cause to believe that the person, while in a school, did possess a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382.

Â Â Â Â Â  (3) As used in this section, ÂschoolÂ means:

Â Â Â Â Â  (a) A public or private institution of learning providing instruction at levels kindergarten through grade 12, or their equivalents, or any part thereof;

Â Â Â Â Â  (b) The grounds adjacent to the institution; and

Â Â Â Â Â  (c) Any site or premises that at the time is being used exclusively for a student program or activity that is sponsored or sanctioned by the institution, a public school district, an education service district or a voluntary organization approved by the State Board of Education under ORS 339.430 and that is posted as such.

Â Â Â Â Â  (4) For purposes of subsection (3)(c) of this section, a site or premises is posted as such when the sponsoring or sanctioning entity has posted a notice identifying the sponsoring or sanctioning entity and stating, in substance, that the program or activity is a school function and that the possession of firearms or dangerous weapons in or on the site or premises is prohibited under ORS 166.370. [1999 c.577 Â§1]

Â Â Â Â Â  339.317 Notice to school district of person charged with crime; immunity. (1) No later than 15 days after a person under 18 years of age is charged with a crime under ORS 137.707 or is waived under ORS 419C.349, 419C.352 or 419C.364, the district attorney or city attorney, if the person is waived to municipal court, shall notify the school district in which the person resides of that fact. The district attorney or city attorney shall include in the notice the crime with which the person is charged.

Â Â Â Â Â  (2) A district attorney, city attorney or anyone employed by or acting on behalf of a district attorney or city attorney who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.620 Â§1]

Â Â Â Â Â  339.319 Notice to school district of person convicted of crime; immunity. (1) When a person under 18 years of age is convicted of a crime under ORS 137.707 or following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 (1)(b), the agency supervising the person shall notify the school district in which the person resides of that fact within five days following sentencing. The agency supervising the person shall include in the notice:

Â Â Â Â Â  (a) The crime of conviction;

Â Â Â Â Â  (b) The sentence imposed; and

Â Â Â Â Â  (c) If the person is released on any type of release, whether school attendance is a condition of the release.

Â Â Â Â Â  (2) An agency supervising a person or anyone employed by or acting on behalf of an agency supervising a person who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.620 Â§2]

Â Â Â Â Â  339.320 [1965 c.100 Â§292; repealed by 1973 c.728 Â§6]

Â Â Â Â Â  339.321 Notice to school district and law enforcement agencies of release or discharge of person; immunity. (1) No later than 15 days prior to the release or discharge of a person committed to the legal custody of the Department of Corrections or the supervisory authority of a county under ORS 137.707 or following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370, the department or supervisory authority, as appropriate, shall notify the following of the release or discharge if the person is under 21 years of age at the time of the release:

Â Â Â Â Â  (a) Law enforcement agencies in the community in which the person is going to reside; and

Â Â Â Â Â  (b) The school district in which the person is going to reside.

Â Â Â Â Â  (2) The department or supervisory authority shall include in the notification:

Â Â Â Â Â  (a) The personÂs name and date of release or discharge;

Â Â Â Â Â  (b) The type of supervision under which the person is released; and

Â Â Â Â Â  (c) Whether school attendance is a condition of release.

Â Â Â Â Â  (3) The department, supervisory authority or anyone employed by or acting on behalf of the department or supervisory authority who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.620 Â§5]

Â Â Â Â Â  339.323 Disclosure of information regarding person charged with or convicted of crime or regarding release or discharge of person; immunity. (1) When a school district receives notice under ORS 339.317, 339.319, 339.321 or 420A.122, the school district may disclose the information only to those school employees the district determines need the information in order to safeguard the safety and security of the school, students and staff. A person to whom personally identifiable information is disclosed under this subsection may not disclose the information to another person except to carry out the provisions of this subsection.

Â Â Â Â Â  (2) A school district or anyone employed by or acting on behalf of a school district who receives notice under ORS 339.317, 339.319, 339.321 or 420A.122 is not liable civilly or criminally for failing to disclose the information. [1999 c.620 Â§6]

Â Â Â Â Â  339.325 [1999 c.576 Â§2; repealed by 2005 c.209 Â§40]

Â Â Â Â Â  339.327 Notification required if person possesses threatening list or when threats of violence or harm made; immunity. (1) A superintendent of a school district or a superintendentÂs designee who has reasonable cause to believe that a person, while in a school, is or has been in possession of a list that threatens harm to other persons, shall notify:

Â Â Â Â Â  (a) The parent or guardian of any student whose name appears on the list as a target of the harm; and

Â Â Â Â Â  (b) Any teacher or school employee whose name appears on the list as a target of the harm.

Â Â Â Â Â  (2) A superintendent or superintendentÂs designee who has reasonable cause to believe that a student, while in a school, has made threats of violence or harm to another student shall notify the parent or guardian of the threatened student.

Â Â Â Â Â  (3) The superintendent or superintendentÂs designee shall attempt to notify the persons specified in subsections (1) and (2) of this section by telephone or in person promptly but not later than 12 hours after discovering the list or learning of the threat. The superintendent or superintendentÂs designee shall follow up the notice with a written notification sent within 24 hours after discovering the list or learning of the threat.

Â Â Â Â Â  (4) Any school district or person participating in good faith in making the notification required by this section is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of the notification.

Â Â Â Â Â  (5) As used in this section, ÂschoolÂ has the meaning given that term in ORS 339.315. [1999 c.577 Â§13; 2005 c.209 Â§31]

Â Â Â Â Â  339.330 [1965 c.100 Â§293; repealed by 1973 c.728 Â§6]

(Center for School Safety)

Â Â Â Â Â  339.331 Mission; duties; annual report; staff; funding. (1) There is created the Center for School Safety within the Department of Higher Education. The mission of the center shall be to:

Â Â Â Â Â  (a) Serve as the central point for data analysis;

Â Â Â Â Â  (b) Conduct research;

Â Â Â Â Â  (c) Disseminate information about successful school safety programs, research results and new programs; and

Â Â Â Â Â  (d) Provide technical assistance for improving the safety of schools in collaboration with the Department of Education and others.

Â Â Â Â Â  (2) To fulfill its mission, the Center for School Safety shall:

Â Â Â Â Â  (a) Establish a clearinghouse for information and materials concerning school violence prevention and intervention services. As used in this paragraph, Âintervention servicesÂ means any preventive, developmental, corrective or supportive service or treatment provided to a student who is at risk of school failure, is at risk of participation in violent behavior or juvenile crime or has been expelled from the school district. ÂIntervention servicesÂ may include, but is not limited to:

Â Â Â Â Â  (A) Screening to identify students at risk for emotional disabilities or antisocial behavior;

Â Â Â Â Â  (B) Direct instruction in academic, social, problem-solving and conflict resolution skills;

Â Â Â Â Â  (C) Alternative education programs;

Â Â Â Â Â  (D) Psychological services;

Â Â Â Â Â  (E) Identification and assessment of abilities;

Â Â Â Â Â  (F) Counseling services;

Â Â Â Â Â  (G) Medical services;

Â Â Â Â Â  (H) Day treatment;

Â Â Â Â Â  (I) Family services; and

Â Â Â Â Â  (J) Work and community service programs.

Â Â Â Â Â  (b) Provide program development and implementation expertise and technical support to schools, law enforcement agencies and communities. The expertise and support may include coordinating training for administrators, teachers, students, parents and other community representatives.

Â Â Â Â Â  (c) Analyze the data collected in compliance with section 5, chapter 618, Oregon Laws 2001.

Â Â Â Â Â  (d) Research and evaluate school safety programs so schools and communities are better able to address their specific needs.

Â Â Â Â Â  (e) Promote interagency efforts to address discipline and safety issues within communities throughout the state.

Â Â Â Â Â  (f) Prepare and disseminate information regarding the best practices in creating safe and effective schools.

Â Â Â Â Â  (g) Advise the State Board of Education on rules and policies.

Â Â Â Â Â  (h) Provide an annual report on the status of school safety in Oregon by July 1 of each year to:

Â Â Â Â Â  (A) The Governor;

Â Â Â Â Â  (B) The Attorney General;

Â Â Â Â Â  (C) The State Board of Education; and

Â Â Â Â Â  (D) All relevant legislative committees.

Â Â Â Â Â  (3) The University of Oregon Institute on Violence and Destructive Behavior shall provide staff support to the Center for School Safety board of directors and shall manage the center.

Â Â Â Â Â  (4) The Center for School Safety board of directors may seek and accept public and private funds for the center. [2001 c.618 Â§1]

Â Â Â Â Â  339.333 Board of directors. (1) The Center for School Safety shall be governed by a board of directors. The board of directors shall consist of:

Â Â Â Â Â  (a) The Superintendent of Public Instruction or a designee of the superintendent;

Â Â Â Â Â  (b) The Director of the Oregon Youth Authority or a designee of the director;

Â Â Â Â Â  (c) The Attorney General or a designee of the Attorney General;

Â Â Â Â Â  (d) The Superintendent of State Police or a designee of the superintendent;

Â Â Â Â Â  (e) The Director of Human Services or a designee of the director;

Â Â Â Â Â  (f) Nine members appointed by the Governor, as follows:

Â Â Â Â Â  (A) One member representing the Oregon School Boards Association;

Â Â Â Â Â  (B) One member representing the Confederation of Oregon School Administrators;

Â Â Â Â Â  (C) One member representing the Oregon Education Association;

Â Â Â Â Â  (D) One member representing the Oregon School Employees Association;

Â Â Â Â Â  (E) One member representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (F) One member representing the Oregon Association Chiefs of Police;

Â Â Â Â Â  (G) One member representing the Oregon District Attorneys Association;

Â Â Â Â Â  (H) One member representing the National Resource Center for Safe Schools on the Northwest Regional Educational Laboratory; and

Â Â Â Â Â  (I) One member representing the Oregon School Safety Officers Association; and

Â Â Â Â Â  (g) Other members that the board may appoint.

Â Â Â Â Â  (2) When making appointments to the board of directors, the Governor shall solicit recommendations from professional organizations that represent school employees, school district boards, school administrators and other education providers.

Â Â Â Â Â  (3) The term of office of each board member appointed by the Governor is two years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a board member, the Governor shall appoint a successor. A board member is eligible for reappointment but shall not serve for more than two consecutive terms. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the board of directors is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The board of directors shall meet a minimum of four times per year.

Â Â Â Â Â  (6) The board of directors shall annually elect a chairperson and vice chairperson from the membership. The board of directors may form committees as needed. [2001 c.618 Â§2; 2003 c.791 Â§29]

Â Â Â Â Â  339.336 Funding; Center for School Safety Account. (1) The Department of Higher Education may seek and accept contributions of funds and assistance from the United States, its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with ORS 339.331, 339.333 and 339.339. All such funds are to aid in financing the functions of the Center for School Safety and shall be deposited in the Center for School Safety Account and shall be disbursed for the purpose for which contributed.

Â Â Â Â Â  (2) The Center for School Safety Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all federal funds or other moneys received by the department for the center shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the department and shall be used by the department for the purposes of carrying out ORS 339.331, 339.333 and 339.339. [2001 c.618 Â§8]

Â Â Â Â Â  339.339 Collaboration between center and Department of Education. The Department of Education, in collaboration with the Center for School Safety, shall:

Â Â Â Â Â  (1) Develop recommendations and statewide guidelines designed to improve the learning environment and student achievement and to reduce the dropout rate in the stateÂs public schools.

Â Â Â Â Â  (2) Identify successful strategies that are used in Oregon and other states to improve the learning environment and student achievement and to reduce the dropout rate.

Â Â Â Â Â  (3) Provide technical assistance to those school districts requesting assistance in reducing the dropout rate. [2001 c.618 Â§6]

Â Â Â Â Â  339.340 [1965 c.100 Â§294; repealed by 1973 c.728 Â§6]

Â Â Â Â Â  339.350 [1965 c.100 Â§295; repealed by 1973 c.728 Â§6]

(Harassment, Intimidation and Bullying)

Â Â Â Â Â  339.351 Definitions for ORS 339.351 to 339.364. As used in ORS 339.351 to 339.364, Âharassment, intimidation or bullyingÂ means any act that substantially interferes with a studentÂs educational benefits, opportunities or performance, that takes place on or immediately adjacent to school grounds, at any school-sponsored activity, on school-provided transportation or at any official school bus stop, and that has the effect of:

Â Â Â Â Â  (1) Physically harming a student or damaging a studentÂs property;

Â Â Â Â Â  (2) Knowingly placing a student in reasonable fear of physical harm to the student or damage to the studentÂs property; or

Â Â Â Â Â  (3) Creating a hostile educational environment. [2001 c.617 Â§2]

Â Â Â Â Â  339.353 Findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) A safe and civil environment is necessary for students to learn and achieve high academic standards.

Â Â Â Â Â  (b) Harassment, intimidation or bullying, like other disruptive or violent behavior, is conduct that disrupts a studentÂs ability to learn and a schoolÂs ability to educate its students in a safe environment.

Â Â Â Â Â  (c) Students learn by example.

Â Â Â Â Â  (2) The legislature commends school administrators, faculty, staff and volunteers for demonstrating appropriate behavior, treating others with civility and respect and refusing to tolerate harassment, intimidation or bullying. [2001 c.617 Â§1; 2005 c.209 Â§32]

Â Â Â Â Â  339.356 District policy on harassment, intimidation and bullying required. (1) Each school district shall adopt a policy prohibiting harassment, intimidation or bullying. School districts are encouraged to develop the policy after consultation with parents and guardians, school employees, volunteers, students, administrators and community representatives.

Â Â Â Â Â  (2) School districts are encouraged to include in the policy:

Â Â Â Â Â  (a) A statement prohibiting harassment, intimidation or bullying;

Â Â Â Â Â  (b) A definition of harassment, intimidation or bullying that is consistent with ORS 339.351;

Â Â Â Â Â  (c) A description of the type of behavior expected from each student;

Â Â Â Â Â  (d) A statement of the consequences and appropriate remedial action for a person who commits an act of harassment, intimidation or bullying;

Â Â Â Â Â  (e) A procedure for reporting an act of harassment, intimidation or bullying, including a provision that permits a person to report an act of harassment, intimidation or bullying anonymously. Nothing in this paragraph may be construed to permit formal disciplinary action solely on the basis of an anonymous report;

Â Â Â Â Â  (f) A procedure for prompt investigation of a report of an act of harassment, intimidation or bullying;

Â Â Â Â Â  (g) A statement of the manner in which a school district will respond after an act of harassment, intimidation or bullying is reported, investigated and confirmed;

Â Â Â Â Â  (h) A statement of the consequences and appropriate remedial action for a person found to have committed an act of harassment, intimidation or bullying;

Â Â Â Â Â  (i) A statement prohibiting reprisal or retaliation against any person who reports an act of harassment, intimidation or bullying and stating the consequences and appropriate remedial action for a person who engages in such reprisal or retaliation;

Â Â Â Â Â  (j) A statement of the consequences and appropriate remedial action for a person found to have falsely accused another of having committed an act of harassment, intimidation or bullying as a means of reprisal or retaliation or as a means of harassment, intimidation or bullying;

Â Â Â Â Â  (k) A statement of how the policy is to be publicized within the district, including a notice that the policy applies to behavior at school-sponsored activities; and

Â Â Â Â Â  (L) The identification by job title of school officials responsible for ensuring that policy is implemented. [2001 c.617 Â§3]

Â Â Â Â Â  339.359 Prevention task forces, programs and other initiatives. School districts are encouraged to form harassment, intimidation or bullying prevention task forces, programs, and other initiatives involving school employees, students, administrators, volunteers, parents, guardians, law enforcement and community representatives. [2001 c.617 Â§6]

Â Â Â Â Â  339.360 [1965 c.100 Â§296; repealed by 1973 c.728 Â§6]

Â Â Â Â Â  339.362 Retaliation against victims and witnesses prohibited; school employee immunity. (1) A school employee, student or volunteer may not engage in reprisal or retaliation against a victim of, witness to or person with reliable information about an act of harassment, intimidation or bullying.

Â Â Â Â Â  (2) A school employee, student or volunteer who witnesses or has reliable information that a student has been subjected to an act of harassment, intimidation or bullying is encouraged to report the act to the appropriate school official designated by the school districtÂs policy.

Â Â Â Â Â  (3) A school employee who promptly reports an act of harassment, intimidation or bullying to the appropriate school official in compliance with the procedures set forth in the school districtÂs policy is immune from a cause of action for damages arising from any failure to remedy the reported act. [2001 c.617 Â§5]

Â Â Â Â Â  339.364 Victim may seek redress under other laws. ORS 339.351 to 339.364 may not be interpreted to prevent a victim of harassment, intimidation or bullying from seeking redress under any other available law, whether civil or criminal. ORS 339.351 to 339.364 do not create any statutory cause of action. [2001 c.617 Â§7]

(Child Abuse Reporting)

Â Â Â Â Â  339.370 Definitions for ORS 339.372 and 339.375. As used in this section and ORS 339.372 and 339.375:

Â Â Â Â Â  (1) ÂAbuseÂ has the meaning given that term in ORS 419B.005.

Â Â Â Â Â  (2) ÂDisciplinary recordsÂ means the records related to a personnel discipline action or materials or documents supporting that action.

Â Â Â Â Â  (3) ÂEducation providerÂ means:

Â Â Â Â Â  (a) A school district as defined in ORS 332.002.

Â Â Â Â Â  (b) The Oregon State School for the Blind.

Â Â Â Â Â  (c) The Oregon State School for the Deaf.

Â Â Â Â Â  (d) An educational program under the Youth Corrections Education Program.

Â Â Â Â Â  (e) A public charter school as defined in ORS 338.005.

Â Â Â Â Â  (f) An education service district as defined in ORS 334.003.

Â Â Â Â Â  (g) Any state-operated program that provides educational services to kindergarten through grade 12 students.

Â Â Â Â Â  (h) A private school.

Â Â Â Â Â  (4) ÂLaw enforcement agencyÂ has the meaning given that term in ORS 419B.005.

Â Â Â Â Â  (5) ÂPrivate schoolÂ means a school that provides educational services as defined in ORS 345.505 to kindergarten through grade 12 students.

Â Â Â Â Â  (6) ÂSchool boardÂ means the governing board or governing body of an education provider.

Â Â Â Â Â  (7) ÂSchool employeeÂ means an employee of an education provider. [2005 c.367 Â§1]

Â Â Â Â Â  339.372 Policies of school boards on reporting of child abuse. Each school board shall adopt policies on the reporting of child abuse. The policies shall:

Â Â Â Â Â  (1) Specify that child abuse by school employees is not tolerated;

Â Â Â Â Â  (2) Specify that all school employees are subject to the policies;

Â Â Â Â Â  (3) Require that all school employees report suspected child abuse to a law enforcement agency, the Department of Human Services or a designee of the department as required by ORS 419B.010 and 419B.015 and report suspected child abuse to the employeesÂ supervisors or other persons designated by the school board;

Â Â Â Â Â  (4) Designate a person to receive reports of suspected child abuse by school employees and specify the procedures to be followed by that person upon receipt of a report;

Â Â Â Â Â  (5) Require the posting in each school building of the name and contact information for the person designated for the school building to receive reports of suspected child abuse by school employees and the procedures the person will follow upon receipt of a report;

Â Â Â Â Â  (6) Specify that the initiation of a report in good faith about suspected child abuse may not adversely affect any terms or conditions of employment or the work environment of the complainant;

Â Â Â Â Â  (7) Specify that the school board or any school employee will not discipline a student for the initiation of a report in good faith about suspected child abuse by a school employee; and

Â Â Â Â Â  (8) Require notification by the education provider to the person who initiated the report about actions taken by the education provider based on the report. [2005 c.367 Â§2]

Â Â Â Â Â  339.375 Report of child abuse by school employees; disclosure of records. (1) Any school employee having reasonable cause to believe that any child with whom the employee comes in contact has suffered abuse by another school employee, or that another school employee with whom the employee comes in contact has abused a child, shall immediately report the information to:

Â Â Â Â Â  (a) A supervisor or other person designated by the school board; and

Â Â Â Â Â  (b) A law enforcement agency, the Department of Human Services or a designee of the department as required by ORS 419B.010 and 419B.015.

Â Â Â Â Â  (2) A supervisor or other person designated by the school board who receives a report under subsection (1) of this section, shall follow the procedures required by the policy adopted by the school board under ORS 339.372.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, when an education provider receives a report of suspected child abuse by one of its employees, and the education providerÂs designee determines that there is reasonable cause to support the report, the education provider shall place the school employee on paid administrative leave until either:

Â Â Â Â Â  (a) The Department of Human Services or a law enforcement agency determines that the report is unfounded or that the report will not be pursued; or

Â Â Â Â Â  (b) The Department of Human Services or a law enforcement agency determines that the report is founded and the education provider takes the appropriate disciplinary action against the school employee.

Â Â Â Â Â  (4) If the Department of Human Services or a law enforcement agency is unable to determine, based on a report of suspected child abuse, whether child abuse occurred, an education provider may reinstate a school employee placed on paid administrative leave under subsection (3) of this section or may take the appropriate disciplinary action against the employee.

Â Â Â Â Â  (5) Upon request from a law enforcement agency, the Department of Human Services or the Teacher Standards and Practices Commission, a school district shall provide the records of investigations of suspected child abuse by a school employee.

Â Â Â Â Â  (6) The disciplinary records of a school employee convicted of a crime listed in ORS 342.143 are not exempt from disclosure under ORS 192.501 or 192.502. When a school employee is convicted of a crime listed in ORS 342.143, the education provider that is the employer of the employee shall disclose the disciplinary records of the employee to any person upon request.

Â Â Â Â Â  (7) Prior to disclosure of a disciplinary record under subsection (6) of this section, an education provider shall remove any personally identifiable information from the record that would disclose the identity of a child, a crime victim or a school employee who is not the subject of the disciplinary record. [2005 c.367 Â§3]

Â Â Â Â Â  339.410 [1965 c.100 Â§297; repealed by 1979 c.228 Â§1]

RELIGIOUS INSTRUCTION

Â Â Â Â Â  339.420 Child excused to receive religious instruction. Upon application of the parent or guardian of the child, or, if the child has attained the age of majority, upon application of the child, a child attending the public school may be excused from school for periods not exceeding two hours in any week for elementary pupils and five hours in any week for secondary pupils to attend weekday schools giving instruction in religion. [1965 c.100 Â§298; 1973 c.827 Â§32; 1977 c.276 Â§1]

INTERSCHOLASTIC ACTIVITIES

Â Â Â Â Â  339.430 Approval of voluntary organizations to administer interscholastic activities required; rule review; suspension or revocation of approval; appeal of organizationÂs ruling. (1) Voluntary organizations that desire to administer interscholastic activities shall apply to the State Board of Education for approval.

Â Â Â Â Â  (2) The board shall review the rules and bylaws of the voluntary organization to determine that the rules and bylaws do not conflict with state law or rules of the board.

Â Â Â Â Â  (3) A voluntary organization must submit to the board for review any rules, or changes in rules, that specify the criteria for the placement of a school into an interscholastic activity district. A voluntary organization may not establish or change an interscholastic activity district until the board has approved the rules of the voluntary organization.

Â Â Â Â Â  (4) If a voluntary organization meets the standards established under ORS 326.051 and its rules and bylaws do not conflict with state law or rules of the board, the board shall approve the organization. An approved voluntary organization is qualified to administer interscholastic activities.

Â Â Â Â Â  (5) The board may suspend or revoke its approval if an approved organization is found to have violated state law, rules of the board or subsection (3) of this section. If a voluntary organization is not approved or its approval is suspended or revoked, it may appeal the denial, suspension or revocation as a contested case under ORS chapter 183.

Â Â Â Â Â  (6) A voluntary organizationÂs decisions concerning interscholastic activities may be appealed to the board, which may hear the matter or by rule may delegate authority to a hearing officer to hold a hearing and enter a final order under ORS chapter 183. Such decisions may be appealed under ORS 183.482. [Formerly 326.058; 2001 c.104 Â§114; 2001 c.368 Â§1; 2003 c.184 Â§1]

Â Â Â Â Â  339.450 Prohibited grounds for denying participation in interscholastic athletics. No school, school district or association, whether public or private, shall deny any grade or high school student the right to participate in interscholastic athletics solely on the ground that the student transferred between schools or participated in athletics at another school. [1983 c.823 Â§2]

Â Â Â Â Â  339.460 Homeschooled studentsÂ participation in interscholastic activities; conditions. (1) Homeschooled students shall not be denied by a school district the opportunity to participate in all interscholastic activities if the student fulfills the following conditions:

Â Â Â Â Â  (a) The student must meet all school district eligibility requirements with the exception of:

Â Â Â Â Â  (A) The school districtÂs school or class attendance requirements; and

Â Â Â Â Â  (B) The class requirements of the voluntary association administering interscholastic activities.

Â Â Â Â Â  (b)(A) The student must achieve a minimum score on an examination from the list adopted by the State Board of Education pursuant to ORS 339.035. The examination shall be taken at the end of each school year and shall be used to determine eligibility for the following year. The minimum, composite test score that a student must achieve shall place the student at or above the 23rd percentile based on national norms. The parent or legal guardian shall submit the examination results to the school district; or

Â Â Â Â Â  (B) A school district may adopt alternative requirements, in consultation with the parent or legal guardian of a homeschooled student, that a student must meet to participate in interscholastic activities, including but not limited to a requirement that a student submit a portfolio of work samples to a school district committee for review to determine whether a student is eligible to participate in interscholastic activities.

Â Â Â Â Â  (c) Any public school student who chooses to be homeschooled must also meet the minimum standards as described in paragraph (b) of this subsection. The student may participate while awaiting examination results.

Â Â Â Â Â  (d) Any public school student who has been unable to maintain academic eligibility shall be ineligible to participate in interscholastic activities as a homeschooled student for the duration of the school year in which the student becomes academically ineligible and for the following year. The student must take the required examinations at the end of the second year and meet the standards described in paragraph (b) of this subsection to become eligible for the third year.

Â Â Â Â Â  (e) The homeschooled student shall be required to fulfill the same responsibilities and standards of behavior and performance, including related class or practice requirements, of other students participating in the interscholastic activity of the team or squad and shall be required to meet the same standards for acceptance on the team or squad. The homeschooled student must also comply with all public school requirements during the time of participation.

Â Â Â Â Â  (f) A homeschooled student participating in interscholastic activities must reside within the attendance boundaries of the school for which the student participates.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂBoardÂ means the State Board of Education.

Â Â Â Â Â  (b) ÂHomeschooled studentsÂ are those children taught by private teachers, parents or legal guardians as described in ORS 339.030.

Â Â Â Â Â  (c) ÂInterscholastic activitiesÂ includes but is not limited to athletics, music, speech, and other related activities. [1991 c.914 Â§Â§1,2; 1999 c.717 Â§2; 2003 c.14 Â§150]

STUDENT ACCOUNTING SYSTEM

Â Â Â Â Â  339.505 Definitions for ORS 339.505 to 339.520; rules. (1) For purposes of the student accounting system required by ORS 339.515, the following definitions shall be used:

Â Â Â Â Â  (a) ÂGraduateÂ means an individual who has:

Â Â Â Â Â  (A) Not reached 21 years of age or whose 21st birthday occurs during the current school year;

Â Â Â Â Â  (B) Met all state requirements and local requirements for attendance, competence and units of credit for high school; and

Â Â Â Â Â  (C) Received one of the following:

Â Â Â Â Â  (i) A high school diploma issued by a school district.

Â Â Â Â Â  (ii) An adult high school diploma issued by an authorized community college.

Â Â Â Â Â  (iii) A modified high school diploma based on the successful completion of an individual education plan.

Â Â Â Â Â  (b) ÂSchool dropoutÂ means an individual who:

Â Â Â Â Â  (A) Has enrolled for the current school year, or was enrolled in the previous school year and did not attend during the current school year;

Â Â Â Â Â  (B) Is not a high school graduate;

Â Â Â Â Â  (C) Has not received a General Educational Development (GED) certificate; and

Â Â Â Â Â  (D) Has withdrawn from school.

Â Â Â Â Â  (c) ÂSchool dropoutÂ does not include a student described by at least one of the following:

Â Â Â Â Â  (A) A student who has transferred to another educational system or institution that leads to graduation and the school district has received a written request for the transfer of the studentÂs records or transcripts.

Â Â Â Â Â  (B) A student who is deceased.

Â Â Â Â Â  (C) A student who is participating in home instruction paid for by the district.

Â Â Â Â Â  (D) A student who is being taught by a private teacher, parent or legal guardian pursuant to ORS 339.030 (1)(c) or (d).

Â Â Â Â Â  (E) A student who is participating in a Department of Education approved public or private education program, an alternative education program as defined in ORS 336.615 or a hospital education program, or is residing in a Department of Human Services facility.

Â Â Â Â Â  (F) A student who is temporarily residing in a shelter care program certified by the Oregon Youth Authority or the Department of Human Services or in a juvenile detention facility.

Â Â Â Â Â  (G) A student who is enrolled in a foreign exchange program.

Â Â Â Â Â  (H) A student who is temporarily absent from school because of suspension, a family emergency, or severe health or medical problems that prohibit the student from attending school.

Â Â Â Â Â  (I) A student who has received a General Educational Development (GED) certificate.

Â Â Â Â Â  (2) The State Board of Education shall prescribe by rule when an unexplained absence becomes withdrawal, when a student is considered enrolled in school, acceptable alternative education programs under ORS 336.615 to 336.665 and the standards for excused absences for purposes of ORS 339.065 for family emergencies and health and medical problems. [1991 c.805 Â§4; 1993 c.676 Â§51; 1997 c.89 Â§1; 1997 c.249 Â§100; 1999 c.59 Â§87; 1999 c.717 Â§5; 2001 c.490 Â§9; 2003 c.14 Â§151; 2005 c.22 Â§234]

Â Â Â Â Â  339.510 Student accounting system; goals. Pursuant to rules of the State Board of Education, the Department of Education shall establish and maintain a student accounting system that has as its minimum goals:

Â Â Â Â Â  (1) Providing a timely accounting of students who withdraw from school before graduating or completing the normal course of study;

Â Â Â Â Â  (2) Providing reasons why students withdraw from school;

Â Â Â Â Â  (3) Identifying patterns in the information and assessment of factors that may assist the department and the school district to develop programs addressing the problems of dropouts; and

Â Â Â Â Â  (4) Providing school districts with management tools for assessing which students are dropouts and why they drop out. [1991 c.805 Â§1]

Â Â Â Â Â  339.515 Uniform reporting system; training and technical assistance in using system. (1) In order to meet the goals described in ORS 339.510, the Department of Education shall develop a system of uniform reporting and shall assist school districts in establishing such systems, with appropriate allowances being made for the size of districts and their existing reporting systems.

Â Â Â Â Â  (2) The department shall provide training and technical assistance to school district personnel so that, statewide, the student accounting system produces uniform and accurate reports. [1991 c.805 Â§2]

Â Â Â Â Â  339.520 Information required on certain students who withdraw from school. The minimum information to be reported on students who withdraw from school prior to becoming graduates and who do not transfer to another educational system is:

Â Â Â Â Â  (1) Age, sex and racial-ethnic designation of the student;

Â Â Â Â Â  (2) Date of withdrawal;

Â Â Â Â Â  (3) Reason for withdrawal, including but not limited to expulsion, work or death;

Â Â Â Â Â  (4) Number of credits earned toward meeting graduation requirements, if applicable, or grade level, of the reporting district;

Â Â Â Â Â  (5) Length of time the student was enrolled in the reporting district;

Â Â Â Â Â  (6) Information relating to the disposition of the student after withdrawing, including but not limited to General Educational Development (GED) participation, alternative certificate of participation, transfer to mental health or youth correction facility or participation in a substance abuse program or other dispositions listed in ORS 339.505 (1)(b) and (c); and

Â Â Â Â Â  (7) Information on why the student withdrew as such information relates to academics, conduct standards, interpersonal relationships, relation with school personnel, personal characteristics such as illness, lack of motivation, home and family characteristics, alternative education participation and employment information. [1991 c.805 Â§3; 1997 c.249 Â§101; 2005 c.209 Â§33]

Â Â Â Â Â  339.605 [1987 c.675 Â§1; renumbered 336.615 in 1993]

Â Â Â Â Â  339.615 [1987 c.675 Â§2; renumbered 336.625 in 1993]

Â Â Â Â Â  339.620 [Formerly 339.253; 1991 c.780 Â§21; 1993 c.45 Â§126; renumbered 336.635 in 1993]

Â Â Â Â Â  339.623 [Formerly 343.187; renumbered 336.640 in 1993]

Â Â Â Â Â  339.625 [1987 c.675 Â§4; renumbered 336.645 in 1993]

Â Â Â Â Â  339.635 [1987 c.675 Â§5; renumbered 336.655 in 1993]

Â Â Â Â Â  339.640 [Formerly 339.255; renumbered 336.665 in 1993]

TRAFFIC PATROL

Â Â Â Â Â  339.650 ÂTraffic patrolÂ defined. As used in ORS 339.650 to 339.665 Âtraffic patrolÂ means one or more individuals appointed by a public, private or parochial school to protect pupils in their crossing of streets or highways on their way to or from the school by directing the pupils or by cautioning vehicle operators. [Formerly 336.450]

Â Â Â Â Â  339.655 Traffic patrols authorized; medical benefits; rules. (1) A district school board may do all things necessary, including the expenditure of district funds, to organize, supervise, control or operate traffic patrols. A district school board may make rules relating to traffic patrols which are consistent with rules under ORS 339.660 (1).

Â Â Â Â Â  (2) The establishment, maintenance and operation of a traffic patrol does not constitute negligence on the part of any school district or school authority.

Â Â Â Â Â  (3) A district school board may provide medical or hospital care for an individual who is injured or disabled while acting as a member of a traffic patrol. [Formerly 336.460]

Â Â Â Â Â  339.660 Rules on traffic patrols; eligibility; authority. (1) To promote safety the State Board of Education after consultation with the Department of Transportation and the Department of State Police, shall make rules relating to traffic patrols.

Â Â Â Â Â  (2) A member of a traffic patrol:

Â Â Â Â Â  (a) Shall be at least 18 years of age unless the parent or guardian of the member of the traffic patrol has consented in writing to such membership and ceases to be a member if such consent is revoked.

Â Â Â Â Â  (b) May display a badge marked Âtraffic patrolÂ while serving as a member.

Â Â Â Â Â  (c) May display a directional sign or signal in cautioning drivers where students use a school crosswalk of the driverÂs responsibility to obey ORS 811.015. [Formerly 336.470]

Â Â Â Â Â  339.665 Intergovernmental cooperation and assistance in connection with traffic patrols. (1) The Department of Education and the Department of Transportation shall cooperate with any public, private or parochial school in the organization, supervision, control and operation of its traffic patrol.

Â Â Â Â Â  (2) The Department of State Police, the sheriff of each county or the police of each city may assist any public, private or parochial school in the organization, supervision, control or operation of its traffic patrol. [Formerly 336.480]

MISCELLANEOUS

Â Â Â Â Â  339.860 Issuance of diploma for work completed at certain state institutions. (1) Any person other than a student at the Oregon State School for the Deaf or the Oregon State School for the Blind upon successful completion of an educational program at elementary or secondary level at a state institution shall receive a diploma evidencing such completion issued by the common or union high school district in which the person last resided prior to commitment to the state institution.

Â Â Â Â Â  (2) All educational records for the person shall be sent to the common or union high school district issuing the diploma. The school district may make a transcript of such records available upon request in the same manner and in the same form as it makes any other transcript available and shall not therein indicate that any of the educational program was completed in any state institution. [Formerly 332.790]

Â Â Â Â Â  339.865 Possession of tobacco products by person under 18 prohibited at facilities; ÂfacilityÂ defined to include public schools. (1) A facility shall not permit any person under 18 years of age to possess tobacco products, as defined in ORS 431.840, while the person is present on facility grounds or in facility buildings or attending facility-sponsored activities.

Â Â Â Â Â  (2) The facility must have written policies prohibiting the possession of tobacco products described in subsection (1) of this section by persons under 18 years of age. The facility must have written plans to implement such policies.

Â Â Â Â Â  (3) This section does not apply to any person for whom a tobacco or nicotine product has been lawfully prescribed.

Â Â Â Â Â  (4) As used in this section, ÂfacilityÂ means public or private schools, youth correction facilities or juvenile detention facilities. ÂFacilityÂ does not include colleges or universities, professional technical schools or community colleges. [Formerly 336.660]

Â Â Â Â Â  339.867 ÂMedicationÂ defined. As used in ORS 339.869 and 339.870, ÂmedicationÂ means noninjectable medication. [1997 c.144 Â§1]

Â Â Â Â Â  339.869 Administration of medication to students; rules. (1) The State Board of Education, in consultation with the Department of Human Services, the Oregon State Board of Nursing and the State Board of Pharmacy, shall adopt rules for the administration of prescription and nonprescription medication to students by trained school personnel and for student self-medication. The rules shall include age appropriate guidelines and training requirements for school personnel.

Â Â Â Â Â  (2) School district boards shall adopt policies and procedures that provide for the administration of prescription and nonprescription medication to students by trained school personnel and for student self-medication. Such policies and procedures shall be consistent with the rules adopted by the State Board of Education under subsection (1) of this section. A school district board shall not require school personnel who have not received appropriate training to administer medication. [1997 c.144 Â§4]

Â Â Â Â Â  339.870 Liability of school personnel administering medication. (1) A school administrator, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of the administration of nonprescription medication, if the school administrator, teacher or other school employee in good faith administers nonprescription medication to a pupil pursuant to written permission and instructions of the pupilÂs parents or guardian.

Â Â Â Â Â  (2) A school administrator, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of the administration of prescription medication, if the school administrator, teacher or other school employee in compliance with the instructions of a physician, physician assistant, nurse practitioner or clinical nurse specialist, in good faith administers prescription medication to a pupil pursuant to written permission and instructions of the pupilÂs parents or guardian.

Â Â Â Â Â  (3) The civil and criminal immunities imposed by subsections (1) and (2) of this section do not apply to an act or omission amounting to gross negligence or willful and wanton misconduct. [Formerly 336.650; 1997 c.144 Â§2; 2001 c.143 Â§1; 2005 c.462 Â§1]

Â Â Â Â Â  339.873 Recommendations on medication to affect or alter thought processes, mood or behavior prohibited; exceptions. (1) A preschool through grade 12 public school administrator, teacher, counselor or nurse may not recommend to a parent or legal guardian of a student that the student seek a prescription for a medication that is prescribed with the intent of affecting or altering the thought processes, mood or behavior of the student.

Â Â Â Â Â  (2) Preschool through grade 12 public school teachers and other school personnel may not require a child to obtain a prescription for a substance covered by the Controlled Substances Act, 21 U.S.C. 801 et seq., as a condition of attending school, receiving an evaluation to determine eligibility for early childhood special education or special education under ORS chapter 343 or receiving early childhood special education or special education services.

Â Â Â Â Â  (3) Nothing in this section:

Â Â Â Â Â  (a) Prohibits a preschool through grade 12 public school teacher or other school personnel from consulting or sharing classroom-based observations with a parent or legal guardian of a student concerning the studentÂs academic and functional performance, behavior at school or need for evaluation for special education or related services; or

Â Â Â Â Â  (b) Relieves a school district of the duty to identify, locate and evaluate students with disabilities. [2003 c.485 Â§1; 2005 c.662 Â§13]

Â Â Â Â Â  339.875 Procurement, display and salute of flags. (1) Each district school board shall:

Â Â Â Â Â  (a) Procure a United States flag and an Oregon State flag of suitable sizes and shall cause such flags to be displayed upon or near each public school building during school hours, except in unsuitable weather, and at such other times as the board deems proper.

Â Â Â Â Â  (b) Provide students with the opportunity to salute the United States flag at least once each week of the school year by reciting: ÂI pledge allegiance to the Flag of the United States of America, and to the Republic for which it stands, one Nation under God, indivisible, with liberty and justice for all.Â

Â Â Â Â Â  (2) Students who do not participate in the salute provided for by this section must maintain a respectful silence during the salute. [Formerly 332.100 and then 336.045 and then 336.630; 1999 c.137 Â§1]

Â Â Â Â Â  339.880 Unauthorized soliciting of pupils prohibited. No person shall solicit, receive or permit to be solicited or received from pupils enrolled in public schools, on any public school premises any subscription, donation of money or other thing of value for presentation of testimonials to school officials or for any purpose except such as are authorized by the district school board. [Formerly 336.430 and then 336.620]

Â Â Â Â Â  339.885 Secret societies in public schools prohibited; membership grounds for suspension or expulsion. (1) No secret society of any kind, including a fraternity or sorority, shall be permitted in any public school.

Â Â Â Â Â  (2) The district school board may order the suspension or expulsion of any pupil who belongs to a secret society.

Â Â Â Â Â  (3) This section does not apply to any institution of higher education under the jurisdiction of the State Board of Higher Education. [Formerly 336.440 and then 336.610]

ENFORCEMENT

Â Â Â Â Â  339.925 Compulsory school attendance violation procedure; rules. (1) In addition to any other persons permitted to enforce violations, the school district superintendent or education service district superintendent, or any employee specifically designated by either superintendent, may issue citations for violations established under ORS 339.990 in the manner provided by ORS chapter 153.

Â Â Â Â Â  (2) Prior to issuing the citation described in subsection (3) of this section to the parent or guardian of a student not regularly attending full-time school, a school district superintendent or education service district superintendent shall:

Â Â Â Â Â  (a) Provide a parent or guardian of the student and the student with written notification that:

Â Â Â Â Â  (A) States that the student is required to attend regularly a full-time school;

Â Â Â Â Â  (B) Explains that the failure to send the student and maintain the student in regular attendance is a Class C violation;

Â Â Â Â Â  (C) States that the superintendent may issue a citation;

Â Â Â Â Â  (D) Requires the parent or guardian of the student and the student to attend a conference with a designated official; and

Â Â Â Â Â  (E) Is written in the native language of the parent or guardian of the student.

Â Â Â Â Â  (b) Schedule the conference described in paragraph (a)(D) of this subsection.

Â Â Â Â Â  (3) Notwithstanding ORS 1.525 or any provision of ORS chapter 153, the State Board of Education by rule shall establish the citation form to be used by superintendents in citing violations established under ORS 339.990. Notwithstanding ORS 153.045, each of the parts of the citation shall contain the information required by the state board.

Â Â Â Â Â  (4) All fines and court costs recovered from compulsory school attendance violations shall be paid to the clerk of the court involved. After deductions of court costs provided by law for the proceeding, the clerk shall pay the remainder of the money to the State Treasurer to be deposited in the Criminal Fine and Assessment Account in the General Fund. [1993 c.413 Â§4; 1995 c.116 Â§1; 1999 c.1051 Â§112]

PENALTIES

Â Â Â Â Â  339.990 Penalties. Violation of ORS 339.020 or the requirements of ORS 339.035 is a Class C violation. [Amended by 1965 c.100 Â§299; 1967 c.67 Â§10; 1985 c.597 Â§3; 1993 c.413 Â§1; 1999 c.1051 Â§113]

_______________



Chapter 340

Chapter 340 Â Expanded Options Program

2005 EDITION

EXPANDED OPTIONS PROGRAM

EDUCATION AND CULTURE

340.005Â Â Â Â  Definitions

340.010Â Â Â Â  Purposes

340.015Â Â Â Â  Notification to students and parents or guardians; rules

340.020Â Â Â Â  High school students who have dropped out; identification; information

340.025Â Â Â Â  Notification by student to school district; review of graduation requirements; educational learning plan

340.030Â Â Â Â  Application; acceptance; appeal; academic progress

340.035Â Â Â Â  Enrollment in eligible post-secondary courses

340.037Â Â Â Â  Limitations on enrollment in post-secondary courses

340.040Â Â Â Â  Credits for post-secondary courses; notification; appeal

340.045Â Â Â Â  Calculation of State School Fund grant; payment of instructional costs; waiver

340.050Â Â Â Â  Students not eligible for financial aid; reimbursement for educational expenses

340.055Â Â Â Â  Charging student for instructional costs prohibited

340.060Â Â Â Â  Textbooks, fees, equipment and materials property of school district

340.065Â Â Â Â  Transportation; costs

340.070Â Â Â Â  Special education and related services; contract

340.075Â Â Â Â  Applicability of chapter to additional courses

340.080Â Â Â Â  Limitation on credit hours awarded to students; rules

340.085Â Â Â Â  Report to legislative committees and joint boards

340.090Â Â Â Â  Alternative programs

Â Â Â Â Â  340.005 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂAccelerated college credit programÂ has the meaning given that term by rules adopted by the State Board of Education.

Â Â Â Â Â  (2) ÂAt-risk studentÂ means:

Â Â Â Â Â  (a) A student who qualifies for a free or reduced lunch program; or

Â Â Â Â Â  (b) An at-risk student as defined by rules adopted by the board if the board has adopted rules to define an at-risk student.

Â Â Â Â Â  (3) ÂDuplicate courseÂ means a course with a scope that is identical to the scope of another course.

Â Â Â Â Â  (4)(a) ÂEligible post-secondary courseÂ means any nonsectarian course or program offered through an eligible post-secondary institution if the course or program may lead to high school completion, a certificate, professional certification, associate degree or baccalaureate degree.

Â Â Â Â Â  (b) ÂEligible post-secondary courseÂ does not include a duplicate course offered at the studentÂs resident school.

Â Â Â Â Â  (c) ÂEligible post-secondary courseÂ includes:

Â Â Â Â Â  (A) Academic and professional technical courses; and

Â Â Â Â Â  (B) Distance education courses.

Â Â Â Â Â  (5) ÂEligible post-secondary institutionÂ means:

Â Â Â Â Â  (a) A community college;

Â Â Â Â Â  (b) A state institution of higher education listed in ORS 352.002; and

Â Â Â Â Â  (c) The Oregon Health and Science University.

Â Â Â Â Â  (6)(a) ÂEligible studentÂ means a student who is enrolled in an Oregon public school and who:

Â Â Â Â Â  (A) Is in grade 11 or 12 or who is 16 years of age or older at the time of enrollment in a course under the Expanded Options Program;

Â Â Â Â Â  (B) Has developed an educational learning plan as described in ORS 340.025; and

Â Â Â Â Â  (C) Has not successfully completed four years of high school.

Â Â Â Â Â  (b) ÂEligible studentÂ does not include a foreign exchange student enrolled in a school under a cultural exchange program.

Â Â Â Â Â  (7) ÂExpanded Options ProgramÂ means the program created under this chapter. [2005 c.674 Â§1]

Â Â Â Â Â  340.010 Purposes. The Legislative Assembly declares that the purposes of this chapter are to:

Â Â Â Â Â  (1) Create a seamless education system for students enrolled in grades 11 and 12 to:

Â Â Â Â Â  (a) Have additional options to continue or complete their education;

Â Â Â Â Â  (b) Earn concurrent high school and college credits; and

Â Â Â Â Â  (c) Gain early entry into post-secondary education.

Â Â Â Â Â  (2) Promote and support existing accelerated college credit programs, and support the development of new programs that are unique to a communityÂs secondary and post-secondary relationships and resources.

Â Â Â Â Â  (3) Allow eligible students who participate in the Expanded Options Program to enroll full-time or part-time in an eligible post-secondary institution.

Â Â Â Â Â  (4) Provide public funding to the eligible post-secondary institutions for educational services to eligible students to offset the cost of tuition, fees, textbooks, equipment and materials for students who participate in the Expanded Options Program. [2005 c.674 Â§2]

Â Â Â Â Â  340.015 Notification to students and parents or guardians; rules. (1) Prior to February 1 of each year, each school district shall notify all high school students and the studentsÂ parents or guardians of the Expanded Options Program.

Â Â Â Â Â  (2) Each school district shall establish a process to ensure that all at-risk students and their parents are notified about the Expanded Options Program.

Â Â Â Â Â  (3) The State Board of Education shall establish by rule the required components of the notice. The notice must include, but not be limited to, information about:

Â Â Â Â Â  (a) Financial arrangements for tuition, textbooks, equipment and materials;

Â Â Â Â Â  (b) Available transportation services;

Â Â Â Â Â  (c) The effect of enrolling in the Expanded Options Program on the eligible studentÂs ability to complete the required high school graduation requirements;

Â Â Â Â Â  (d) The consequences of failing or not completing an eligible post-secondary course; and

Â Â Â Â Â  (e) The requirement that participation in the Expanded Options Program is contingent on acceptance by an eligible post-secondary institution. [2005 c.674 Â§5]

Â Â Â Â Â  340.020 High school students who have dropped out; identification; information. (1) It shall be a priority for school districts to provide information about the Expanded Options Program to high school students who have dropped out of school.

Â Â Â Â Â  (2) School districts shall establish a process to identify high school students who have dropped out of school and provide those students with information about the program. A school district shall send information about the program to the last-known address of the family of the student. [2005 c.674 Â§6]

Â Â Â Â Â  340.025 Notification by student to school district; review of graduation requirements; educational learning plan. (1) Prior to March 1 of each year, a student who is interested in participating in the Expanded Options Program shall notify the studentÂs resident school district of the studentÂs intent to enroll in eligible post-secondary courses during the following school year.

Â Â Â Â Â  (2) The resident school district shall review with the student and the studentÂs parent or guardian the studentÂs current status toward meeting all state and school district graduation requirements and the applicability of the proposed eligible post-secondary course with respect to fulfilling the studentÂs remaining graduation requirements.

Â Â Â Â Â  (3)(a) An eligible student who intends to participate in the Expanded Options Program shall develop an educational learning plan in cooperation with an advisory support team.

Â Â Â Â Â  (b) The educational learning plan may include:

Â Â Â Â Â  (A) The studentÂs short-term and long-term learning goals and proposed activities; and

Â Â Â Â Â  (B) The relationship of the eligible post-secondary courses proposed under the Expanded Options Program and the studentÂs learning goals.

Â Â Â Â Â  (c) An advisory support team may include the student, the studentÂs parent or guardian and a teacher or a counselor. [2005 c.674 Â§7]

Â Â Â Â Â  340.030 Application; acceptance; appeal; academic progress. (1) An eligible student may apply to an eligible post-secondary institution to enroll in eligible post-secondary courses offered by the eligible post-secondary institution.

Â Â Â Â Â  (2) If an eligible post-secondary institution accepts an eligible student for enrollment under this section pursuant to ORS 341.505 or other admissions standards, the eligible post-secondary institution shall send written notice to the student, the studentÂs resident school district and the Department of Education within 20 days of acceptance. The notice shall indicate the eligible post-secondary courses and hours of enrollment offered to the student.

Â Â Â Â Â  (3) If an eligible post-secondary institution accepts an eligible student for enrollment under this section, the eligible post-secondary institution shall provide academic advising to the student as appropriate.

Â Â Â Â Â  (4) An eligible post-secondary institution may designate individual programs in which eligible students may enroll under this section.

Â Â Â Â Â  (5)(a) If an eligible student wishes to take a course at an eligible post-secondary institution that a school district determines is a duplicate course, the student may appeal the determination of the school district to the Superintendent of Public Instruction or the superintendentÂs designee.

Â Â Â Â Â  (b) The Department of Education shall create a process for students to appeal the decision of a school district under paragraph (a) of this subsection.

Â Â Â Â Â  (c) The superintendent or the superintendentÂs designee shall issue a decision on the appeal within 30 days of receipt of the appeal. If the superintendent or the superintendentÂs designee fails to issue a decision within 30 days of receipt of the appeal, the course shall be deemed to not be a duplicate course and the student may enroll in the course under the Expanded Options Program if the course and the student meet all other eligibility requirements for the program.

Â Â Â Â Â  (6) Once participating in the Expanded Options Program, an eligible student must maintain satisfactory academic progress as defined by the eligible post-secondary institution.

Â Â Â Â Â  (7) An eligible post-secondary institution may not be required to accept a student for enrollment under this section. [2005 c.674 Â§3]

Â Â Â Â Â  Note: Section 21, chapter 674, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 21. The Expanded Options Program created by sections 1 to 20 of this 2005 Act [ORS chapter 340] shall first be made available to students for the 2006-2007 school year. [2005 c.674 Â§21]

Â Â Â Â Â  340.035 Enrollment in eligible post-secondary courses. An eligible post-secondary institution may enroll an eligible student participating in the Expanded Options Program only in eligible post-secondary courses under the program. [2005 c.674 Â§4]

Â Â Â Â Â  340.037 Limitations on enrollment in post-secondary courses. (1) An eligible student who enrolls in the Expanded Options Program may not enroll in eligible post-secondary courses under ORS 340.030 for more than the equivalent of two academic years. An eligible student who first enrolls in the Expanded Options Program in grade 12 may not enroll in eligible post-secondary courses under ORS 340.030 for more than the equivalent of one academic year. If an eligible student first enrolls in an eligible post-secondary course in the middle of the school year, the time of participation shall be reduced proportionately. If an eligible student is enrolled in a year-round program and begins each grade in the summer session, summer sessions are not counted against the time of participation.

Â Â Â Â Â  (2) A student who has graduated from high school may not participate in the Expanded Options Program. However, an eligible student who has completed course requirements for graduation, but who has not received a diploma, may participate in the Expanded Options Program. [2005 c.674 Â§8]

Â Â Â Â Â  340.040 Credits for post-secondary courses; notification; appeal. (1) The State Board of Education shall establish a procedure for a school district to award credits to eligible students for eligible post-secondary courses completed under the Expanded Options Program.

Â Â Â Â Â  (2) Prior to an eligible studentÂs beginning an eligible post-secondary course, the school district shall notify the student of the number and type of credits that the student will be granted upon successful completion of the eligible post-secondary course.

Â Â Â Â Â  (3) If there is a dispute between the school district and the eligible student regarding the number or type of credits that the school district will grant to a student or that the school district has granted for a particular eligible post-secondary course, the student may appeal the school districtÂs decision using an appeals process adopted by the school district board.

Â Â Â Â Â  (4) Credits granted to an eligible student shall be counted toward high school graduation requirements and subject area requirements of the state and the school district. Evidence of successful completion of each eligible post-secondary course and credits granted shall be included in the studentÂs education record. A student shall provide the school district with a copy of the studentÂs grade in each eligible post-secondary course taken for credit under the Expanded Options Program. The studentÂs education record shall indicate that the credits were earned at an eligible post-secondary institution.

Â Â Â Â Â  (5) The eligible post-secondary institution shall award post-secondary credit for any eligible post-secondary course successfully completed for credit at the institution if the course is considered by the institution to be a college-level course. Other post-secondary institutions may award, after a student leaves secondary school, post-secondary credit for any eligible post-secondary course successfully completed under the Expanded Options Program. A post-secondary institution may not charge a student for the award of credit. [2005 c.674 Â§9]

Â Â Â Â Â  340.045 Calculation of State School Fund grant; payment of instructional costs; waiver. (1) An eligible student enrolled in an eligible post-secondary course at an eligible post-secondary institution pursuant to ORS 340.030 shall continue to be considered a resident pupil of the studentÂs school district for purposes of calculation of the State School Fund grant under ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731.

Â Â Â Â Â  (2) A school district shall negotiate a financial agreement with any eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course pursuant to ORS 340.030 for the payment of actual tuition, fees and other required instructional costs associated with the enrollment of the student in eligible post-secondary courses.

Â Â Â Â Â  (3)(a) The amount of each school districtÂs general purpose grant per extended ADMw as calculated under ORS 327.013 shall be determined each fiscal year by the Department of Education and made available to all school districts and, upon request, to any eligible post-secondary institution.

Â Â Â Â Â  (b) Each fiscal year, a school district shall expend per student participating in the Expanded Options Program a minimum of 50 percent of the school districtÂs general purpose grant per extended ADMw. Expenditures that qualify under this paragraph include amounts expended on tuition, fees, textbooks, equipment and materials required for an eligible post-secondary course.

Â Â Â Â Â  (c) A school district may request a waiver from the Superintendent of Public Instruction or the superintendentÂs designee of the requirements of paragraph (b) of this subsection. The superintendent or the superintendentÂs designee shall grant the waiver if:

Â Â Â Â Â  (A) Compliance with the requirements of paragraph (b) of this subsection would cause the school district extreme financial distress; or

Â Â Â Â Â  (B) The school district offers dual credit technical preparation programs, such as two-plus-two programs, advanced placement or International Baccalaureate programs and other accelerated college credit programs, and:

Â Â Â Â Â  (i) The programs offered by the school district serve all qualified applicants; and

Â Â Â Â Â  (ii) There are no charges to at-risk students.

Â Â Â Â Â  (4) In addition to any financial agreement entered into under subsection (2) of this section, the resident school district of the eligible student shall enter into an agreement with an eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course that is a nontuition course or noncredit course pursuant to ORS 340.030 for the payment of the actual instructional costs associated with the studentÂs attending the eligible post-secondary course at the institution.

Â Â Â Â Â  (5) Nothing in this section shall prohibit an eligible post-secondary institution from receiving additional state funding that may be available under any other law. [2005 c.674 Â§10]

Â Â Â Â Â  340.050 Students not eligible for financial aid; reimbursement for educational expenses. (1) An eligible student enrolled in an eligible post-secondary course pursuant to this chapter is not eligible for any state student financial aid under ORS 348.040 to 348.280 and 348.505 to 348.695.

Â Â Â Â Â  (2) The eligible student may apply to the resident school district of the student for reimbursement for any textbooks, fees, equipment or materials purchased by the student that are required for an eligible post-secondary course. [2005 c.674 Â§11]

Â Â Â Â Â  340.055 Charging student for instructional costs prohibited. An eligible post-secondary institution that receives payment for an eligible student under ORS 340.045 may not charge that student for tuition, fees and other required instructional costs associated with the enrollment of the student in an eligible post-secondary course. [2005 c.674 Â§12]

Â Â Â Â Â  340.060 Textbooks, fees, equipment and materials property of school district. All textbooks, fees, equipment and materials provided to an eligible student and paid for under ORS 340.045 are the property of the resident school district of the student. [2005 c.674 Â§13]

Â Â Â Â Â  340.065 Transportation; costs. (1) A resident school district may provide transportation services to eligible students who attend eligible post-secondary institutions within the boundaries of the school district pursuant to ORS 327.043.

Â Â Â Â Â  (2) Any transportation costs incurred by a school district under this section shall be considered approved transportation costs for purposes of ORS 327.013 (9). [2005 c.674 Â§14]

Â Â Â Â Â  340.070 Special education and related services; contract. (1) The resident school district of an eligible student participating in the Expanded Options Program shall be responsible for providing any required special education and related services to the student. A student who requires special education and related services shall be considered, for school purposes, a resident in the school district in which the studentÂs parents or guardians or persons in parental relationship to the student reside, pursuant to ORS 339.133 and 339.134.

Â Â Â Â Â  (2) If an eligible post-secondary institution intends to provide special education and related services to an eligible student participating in the Expanded Options Program, the institution shall enter into a written contract with the resident school district of the student. The contract shall include at least the following:

Â Â Â Â Â  (a) Allowance for the student to remain in the program during the pendency of any special education due process hearing unless the parents or guardians and school district agree otherwise;

Â Â Â Â Â  (b) Immediate notification to the resident school district if the institution suspects that a student participating in the program may have a disability and requires special education or related services;

Â Â Â Â Â  (c) Immediate notification to the resident school district if the student who is receiving special education and related services has engaged in conduct that may lead to suspension or expulsion; and

Â Â Â Â Â  (d) Immediate notification to the resident school district of any complaint made by the parents or guardians of the student regarding the studentÂs participation in the program at the institution.

Â Â Â Â Â  (3)(a) If an eligible post-secondary institution provides special education and related services under a contract with a resident school district, the institution shall comply with standards established by the State Board of Education under this section.

Â Â Â Â Â  (b) The State Board of Education shall establish standards to be applied to post-secondary institutions that provide special education and related services under a contract with a resident school district. The standards shall include at least the following minimum requirements:

Â Â Â Â Â  (A) The implementation of special education and related services must be done as described in the eligible studentÂs individualized education program as defined in ORS 343.035; and

Â Â Â Â Â  (B) The institution shall maintain the confidentiality of education records in compliance with the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g). [2005 c.674 Â§15]

Â Â Â Â Â  340.075 Applicability of chapter to additional courses. The provisions of this chapter do not apply to any post-secondary courses in which a student is enrolled in addition to being enrolled full-time in the studentÂs resident school district. For purposes of this section, a student is considered enrolled full-time if the student attends classes for credit in the secondary school for all available hours of instruction. [2005 c.674 Â§16]

Â Â Â Â Â  340.080 Limitation on credit hours awarded to students; rules. (1) For a high school with an enrollment of 1,000 students, each school year no more than 330 quarter credit hours may be awarded to eligible students at the high school under the Expanded Options Program.

Â Â Â Â Â  (2) The State Board of Education by rule shall establish separate credit hour caps for high schools that have enrollment greater than 1,000 students and those that have less than 1,000 students. The caps shall be proportional to the credit hour caps established under subsection (1) of this section.

Â Â Â Â Â  (3) A school district may choose to exceed the credit hour caps established in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) If a school district has not chosen to exceed the credit hour caps and has more eligible students who wish to participate in the Expanded Options Program than are allowed under the credit hour cap established under this section, the school district board shall establish a process for selecting eligible students to participate in the program. A school district shall give priority for program participation to at-risk students. [2005 c.674 Â§17]

Â Â Â Â Â  340.085 Report to legislative committees and joint boards. The Department of Education shall annually report on the Expanded Options Program to the Joint Boards of Education and the House and Senate committees relating to education. The report shall include:

Â Â Â Â Â  (1) The types of accelerated college credit programs offered.

Â Â Â Â Â  (2) The number of waivers of requirements granted under the Expanded Options Program and the reasons for issuance of the waivers.

Â Â Â Â Â  (3) The number of college and high school credits earned under the Expanded Options Program.

Â Â Â Â Â  (4) The estimated college tuition cost savings for students participating in the Expanded Options Program.

Â Â Â Â Â  (5) The number of students who had dropped out of high school but returned to high school to participate in the Expanded Options Program and earned a diploma.

Â Â Â Â Â  (6) The number of students who participated in the Expanded Options Program, categorized by ethnicity and financial status.

Â Â Â Â Â  (7) The number of talented and gifted students who participated in the Expanded Options Program.

Â Â Â Â Â  (8) The level of participation in the Expanded Options Program by rural communities, and the number of students living in rural communities who participated in the program.

Â Â Â Â Â  (9) Recommendations for changes to the Expanded Options Program to better serve students, including changes to the age limit restrictions for eligible students.

Â Â Â Â Â  (10) Recommendations for funding changes to better serve students who wish to participate in the Expanded Options Program.

Â Â Â Â Â  (11) The number of appeals of students under ORS 340.030 to the Superintendent of Public Instruction or the superintendentÂs designee and the disposition of the studentsÂ appeals.

Â Â Â Â Â  (12) The number of small school districts with more eligible students who wish to participate in the program than are allowed under the credit hour caps established in ORS 340.080. [2005 c.674 Â§18]

Â Â Â Â Â  Note: Section 19, chapter 674, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 19. The Department of Education shall issue the first report required by section 18 of this 2005 Act [340.085] prior to January 1, 2008. [2005 c.674 Â§19]

Â Â Â Â Â  340.090 Alternative programs. (1) Notwithstanding this chapter, any program, agreement or plan in effect on January 1, 2006, that provides access for public high school students to a post-secondary course is not affected by this chapter and may be continued or renewed at the discretion of the parties to the program, agreement or plan.

Â Â Â Â Â  (2) Any new program, agreement or plan that is developed after January 1, 2006, and that is intended to provide access for public high school students to a post-secondary course may be initiated at the discretion of a school district and a post-secondary institution. [2005 c.674 Â§20]

_______________



Chapter 341

Chapter 341 Â Community Colleges

2005 EDITION

COMMUNITY COLLEGES

EDUCATION AND CULTURE

GENERAL PROVISIONS

341.005Â Â Â Â  Definitions

341.009Â Â Â Â  Policy

341.015Â Â Â Â  Guidelines for districts

DIRECT AND CONTRACT SERVICES

341.019Â Â Â Â  All areas in state to be served by district; procedure; responsibility; rules; local advisory committees; duties

341.021Â Â Â Â  Provision of service outside districts; proposals; costs

341.022Â Â Â Â  Maximum reimbursable enrollments in nondistrict areas

341.024Â Â Â Â  Rules

COMMUNITY COLLEGE DISTRICTS

(Formation)

341.025Â Â Â Â  Petition for formation of district

341.039Â Â Â Â  Community college service district; petition; powers; question for electors; method of change

341.041Â Â Â Â  Conversion of certain community college service districts to community college districts

341.045Â Â Â Â  Feasibility study; hearing

341.055Â Â Â Â  Hearing; alteration of proposed boundaries

341.065Â Â Â Â  Dismissal of petition

341.076Â Â Â Â  State board recommendation to legislature; appeal; revision of recommendation; hearing; effect of legislative action

341.085Â Â Â Â  Election for formation of district

341.095Â Â Â Â  Election shall include question of rate limit for operating taxes and may include question of organizational expense

341.102Â Â Â Â  Payment of formation election expenses

341.105Â Â Â Â  List of electors

341.115Â Â Â Â  Effect of election results

341.125Â Â Â Â  First board

(Zones)

341.175Â Â Â Â  Adjustment of zone boundaries

341.185Â Â Â Â  Review of zone boundaries

BOARD OF EDUCATION

(Composition)

341.275Â Â Â Â  Community college district board; qualifications

(Organization)

341.283Â Â Â Â  Organization; meetings; quorum; rules; journal; expenses

(Status)

341.287Â Â Â Â  Status; official title of board

(Powers)

341.290Â Â Â Â  General powers; rules

341.300Â Â Â Â  Traffic control; conditions on parking privileges; rules; penalty

341.305Â Â Â Â  Tax levy

341.308Â Â Â Â  Authority to certify operating taxes

341.309Â Â Â Â  Establishment of interstate taxing authority

341.311Â Â Â Â  Eminent domain

341.312Â Â Â Â  Self-insurance program

341.315Â Â Â Â  Contract for educational services

341.317Â Â Â Â  Educational services to inmates at correctional institutions; reimbursement

341.319Â Â Â Â  Intellectual property

341.321Â Â Â Â  Reserve fund; establishment and termination procedures

(Nomination and Election)

341.326Â Â Â Â  Qualification

341.327Â Â Â Â  Mode of election of board

341.331Â Â Â Â  Change in method of nominating and electing board

341.335Â Â Â Â  Vacancy; filling of vacancy; term of appointed member

341.339Â Â Â Â  Position numbers required for at-large positions

341.341Â Â Â Â  Assigning position numbers

ELECTIONS GENERALLY

341.356Â Â Â Â  Election laws applicable

341.357Â Â Â Â  Publication of notices

341.369Â Â Â Â  Special elections

341.371Â Â Â Â  Board resolution required to submit question to electors

341.379Â Â Â Â  Eligibility of electors following certain events

ESTABLISHMENT AND OPERATION OF COMMUNITY COLLEGES

(Establishment)

341.405Â Â Â Â  Establishment of community college

341.415Â Â Â Â  Official name of college

341.420Â Â Â Â  Procedure for name changes for district or college

(Programs and Courses)

341.425Â Â Â Â  Approval required to commence or change program and for transfer credits

341.440Â Â Â Â  Contracts with other districts, state department, university or private schools for educational services

341.450Â Â Â Â  Two-plus-two programs and other related programs

341.455Â Â Â Â  Credit for private career school courses; transcripting fee

341.460Â Â Â Â  Credit for traffic safety education course not permitted

341.463Â Â Â Â  Courses in American Sign Language

341.465Â Â Â Â  Certificates and associate degrees

(Students)

341.475Â Â Â Â  Student loan fund

341.485Â Â Â Â  Scholarships

341.505Â Â Â Â  Admission of students

341.525Â Â Â Â  Contracts for reimbursement between college districts; effect of high school studentÂs enrollment on school funding

341.527Â Â Â Â  Admission of nonresident students at resident tuition rate under certain conditions; exchange procedures; rules

341.528Â Â Â Â  Residency for purpose of distribution of state aid

341.529Â Â Â Â  Admission of members of Armed Forces, spouses and dependent children; fee and tuition rate

341.531Â Â Â Â  Rights of student in military ordered to active duty; rules

341.532Â Â Â Â  Credit for room, board, tuition and fees for student ordered to active duty; rules

341.533Â Â Â Â  Credit for education and training received in Armed Forces

(Employees)

341.535Â Â Â Â  Qualifications of faculty; appraisal

341.541Â Â Â Â  Affirmative action plans, goals when faculty, staff reductions required

341.547Â Â Â Â  Notice of reasonable assurance of continued employment; effect of failure to give notice

341.551Â Â Â Â  Optional retirement plan for administrative employees

BOUNDARY CHANGES

341.565Â Â Â Â  State board as boundary board; petition, hearings; legislative approval required; effective date of change; filing of change

341.569Â Â Â Â  When election on change required

341.573Â Â Â Â  Division of assets and liabilities

341.575Â Â Â Â  Liability of annexed or merged territory

341.577Â Â Â Â  Procedure when district annexes new territory that is greater in population than original district

341.579Â Â Â Â  Vote on proposed boundary change subject to ORS 341.577; state boardÂs order

EXPANSION OF COMMUNITY COLLEGE DISTRICTS

341.601Â Â Â Â  ÂDistrictÂ defined

341.604Â Â Â Â  Classification and designation of service areas

341.608Â Â Â Â  Service area financing; bonded indebtedness

341.611Â Â Â Â  Election on bonded indebtedness

341.613Â Â Â Â  Bonded indebtedness restrictions

341.616Â Â Â Â  Levy of direct ad valorem tax to pay bonds; procedure for advertisement and sale of bonds

341.618Â Â Â Â  Application of ORS 341.675 to 341.715 to bonds

341.619Â Â Â Â  New territory in Blue Mountain and Columbia Gorge Community College Districts not liable for existing debt

NoteÂ Â Â Â Â Â Â Â Â  Provisions governing annexation of new territory into Blue Mountain Community College District--1999 c.1027 Â§4

AID FOR OPERATION

341.620Â Â Â Â  Community College Support Fund

341.626Â Â Â Â  Distribution of state aid; rules

341.635Â Â Â Â  Effect on state aid of scholarships and of certain admissions

341.655Â Â Â Â  Distribution of federal funds for professional technical education

341.660Â Â Â Â  Treatment of public library costs in computing state aid

341.665Â Â Â Â  Receipt of funds for apprenticeship programs

FINANCE

(Bonds Issued by Districts)

341.675Â Â Â Â  Authority to incur bonded indebtedness; aggregate amount

341.678Â Â Â Â  Election on bonded indebtedness

341.681Â Â Â Â  Issuance of bonds

341.685Â Â Â Â  Registration of bonds; disposition of proceeds

341.690Â Â Â Â  Tax levy to meet annual bonded indebtedness; bond sinking fund

341.693Â Â Â Â  Payment of bond principal and interest

341.695Â Â Â Â  Bond redemption procedure

341.697Â Â Â Â  Refunding bonds

341.702Â Â Â Â  Advertisement and sale of bonds

(Custody and Expenditure of Funds)

341.703Â Â Â Â  Custodian of funds; depositories; signature on checks; warrants as checks

341.705Â Â Â Â  Warrant procedure

(Audits)

341.709Â Â Â Â  Annual audit required

(Notes)

341.715Â Â Â Â  Short-term promissory notes

(Bonds Issued by State)

341.721Â Â Â Â  Issuance by State Treasurer

341.725Â Â Â Â  Community College Capital Construction Fund

NoteÂ Â Â Â Â Â Â Â Â  Columbia Gorge Community College Facilities Account--2005 c.787 Â§26

NoteÂ Â Â Â Â Â Â Â Â  Oregon Coast Community College Facilities Account--2005 c.787 Â§27

NoteÂ Â Â Â Â Â Â Â Â  Rogue Community College Medford Instructional Facility Account--2005 c.787 Â§28

NoteÂ Â Â Â Â Â Â Â Â  Clatsop Community College Facilities Account--2005 c.787 Â§29

NoteÂ Â Â Â Â Â Â Â Â  Tillamook Bay Community College Facilities Account--2005 c.787 Â§30

NoteÂ Â Â Â Â Â Â Â Â  Klamath Community College Facilities Account--2005 c.787 Â§31

NoteÂ Â Â Â Â Â Â Â Â  Southwestern Oregon Community College Curry County Facilities Account--2005 c.787 Â§32

341.728Â Â Â Â  Community College Bond Building Fund

341.731Â Â Â Â  Community College Bond Sinking Fund

341.735Â Â Â Â  Grant agreements for distribution of funds to community college districts; fees

341.739Â Â Â Â  Bond counsel services; financial advisory services

AID FOR CONSTRUCTION

341.933Â Â Â Â  Distribution of state funds for capital construction; standards; limitations; rules

341.937Â Â Â Â  Capital improvements for access for persons with disabilities

GENERAL PROVISIONS

Â Â Â Â Â  341.005 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAcademic yearÂ means the year beginning July 1 of each year and ending June 30 of the following year running concurrently with the fiscal year.

Â Â Â Â Â  (2) ÂBoardÂ means the board of education of a community college district.

Â Â Â Â Â  (3) ÂBoard memberÂ means a member of the board of education of a community college district.

Â Â Â Â Â  (4) ÂCommissionerÂ means the Commissioner for Community College Services appointed under ORS 326.375.

Â Â Â Â Â  (5) ÂCommunity collegeÂ means a public institution operated by a community college district for the purposes of providing courses of study limited to not more than two yearsÂ full-time attendance, with the exception of technical programs in which the curriculum may require more than two years of attendance but less than four years, and designed to meet the needs of a geographical area by providing educational services, including but not limited to professional technical education programs or lower division collegiate programs.

Â Â Â Â Â  (6) ÂCommunity college districtÂ or ÂdistrictÂ means a district formed under this chapter to operate one or more community colleges or to secure educational services available at a community college. ÂCommunity college districtÂ includes a community college service district.

Â Â Â Â Â  (7) ÂFull-time equivalent studentÂ means a student or combination of several students who carries or carry among them, within a single academic year, a minimum number of clock hours of instruction, in any program, to be specified by rule by the State Board of Education.

Â Â Â Â Â  (8) ÂOperating expensesÂ means the sum of the expenditures of a community college district for administration, instruction, necessary student services, operation and maintenance of plant and fixed charges, as determined in accordance with the rules of the State Board of Education.

Â Â Â Â Â  (9) ÂPaying agent and registrarÂ means the county treasurer or county fiscal officer of the county in which the chief administrative officer of the community college district maintains the administrative office.

Â Â Â Â Â  (10) ÂPetitioning territoryÂ means a community college district petitioning to have an area outside the district included in the district or to have an area inside the district excluded from the district, or an area outside the district petitioning to be included within the district.

Â Â Â Â Â  (11) ÂPrincipal countyÂ means the county in which the chief administrative officer of the community college district maintains the administrative office.

Â Â Â Â Â  (12) ÂState boardÂ means the State Board of Education. [Formerly 341.510; 1971 c.513 Â§1; 1981 c.173 Â§52; 1987 c.474 Â§4; 1993 c.45 Â§Â§127,128; 1995 c.67 Â§1; 1997 c.271 Â§3]

Â Â Â Â Â  341.009 Policy. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The community college is an educational institution which is intended to fill the institutional gap in education by offering broad, comprehensive programs in academic as well as professional technical subjects. It is primarily designed to provide associate or certificate degree programs for some, serve a transitional purpose for others who will continue baccalaureate or other college work, provide the ability to enter the workforce immediately and serve to determine future educational needs for other students. It can provide means for continuation of academic education, professional technical training or the attainment of entirely new skills as demands for old skills and old occupations are supplanted by new technologies. It may also provide the means to coordinate courses and programs with high schools to enhance the Certificate of Advanced Mastery and to accommodate successful transition to college degree programs.

Â Â Â Â Â  (2) Each community college should be so located as to be within commuting time of a substantial majority of its students. As an economical method of providing education close to the studentÂs home, the community college should remain a commuting institution.

Â Â Â Â Â  (3) The community college should establish its organizational patterns to maintain a unique quality of flexibility and the ability to change to meet changing needs.

Â Â Â Â Â  (4) The community college is a post-high-school institution under the general supervision of the State Board of Education. It should not be a ÂstarterÂ institution intended to evolve into a four-year baccalaureate institution. It should be concerned with programs terminating before reaching the baccalaureate degree.

Â Â Â Â Â  (5) The community college should continue to be prohibited by law from becoming a baccalaureate degree granting institution.

Â Â Â Â Â  (6) Admission to the community college should be open to high school graduates or to non-high school graduates who can profit from the instruction offered.

Â Â Â Â Â  (7) There should be close cooperation between those directing the community college program and those responsible for higher education, so that lower-division college transfer programs of the community college will provide adequate preparation for entering baccalaureate degree granting programs, and so that students will be able to transfer with a minimum of difficulty.

Â Â Â Â Â  (8) The community college should offer as comprehensive a program as the needs and resources of the area which it serves dictate. Cost to student and quality of instruction in established private institutions should be among the factors in determining necessary duplication of effort.

Â Â Â Â Â  (9) It should be the policy of the community college to open its facilities and make available its resources to the high schools of its area on a sound contractual basis, for appropriate secondary or transitional courses, either academic or professional technical, when it is within its ability to provide facilities and it is determined that the high school cannot or does not offer them.

Â Â Â Â Â  (10) Programs designed to meet the needs of the area served should be based on the actual educational and service needs of the district. Specific professional technical courses should be related not only to the employment opportunities of the area but of the state and nation as well. Such determination should be made in consultation with representatives of labor, business, industry, agriculture and other interested groups.

Â Â Â Â Â  (11) The State Board of Education should be responsible for coordinating the community college program of the state and should have general supervisory responsibilities for that program. The State Board of Education should prepare estimates and make the requests for legislative appropriations for a reasonable and consistent basis of support and establish standards for the distribution of that support.

Â Â Â Â Â  (12) The initiative for the establishment of new community colleges should come from the localities to be served, as a response to demonstrated educational needs of an area. However, these localities must not only be willing to assume the responsibility for the institutions but must be able to provide resources needed for an adequate educational and service program.

Â Â Â Â Â  (13) The governing board of the community college should be charged with the policy-making function. With respect to educational programming, the governing board should in cooperation with the State Board of Education:

Â Â Â Â Â  (a) Identify educational needs of the district; and

Â Â Â Â Â  (b) Bring together the resources necessary to meet the needs.

Â Â Â Â Â  (14) The state should maintain a policy of substantial state participation in community college building costs and the maintenance of an adequate level of state support for operation. However, no state funds should be appropriated for buildings such as dormitories or athletic facilities for spectator sports. The district should provide a substantial portion of the funds for capital improvement as well as for operation of a community college.

Â Â Â Â Â  (15) State appropriations for community colleges shall be made separately from those for other segments of education.

Â Â Â Â Â  (16) The formula for the distribution of funds for operating costs should reflect the heavier operating costs and capital outlay for certain professional technical courses. Federal funds received for professional technical training, adult basic education, workforce development or other federal initiatives should be used for those purposes only and be distributed separately from funds appropriated by the state and should be exempted from the computations of the present distribution formula for operating costs.

Â Â Â Â Â  (17) The cost of education to the individual should be sufficiently low to permit students of low-income families to attend. This is particularly true of tuition costs. However, students should pay an amount sufficient to provide an incentive to profit from the instructional program offered.

Â Â Â Â Â  (18) Any eligible Oregon resident should have the right to attend a community college even though not residing in a district operating one, subject to the right of the governing board to limit the size of classes and to give preference to students residing in the district. Local school districts and education service districts should have the authority to negotiate the terms and conditions with the governing boards for the enrollment of students residing in such areas. [1971 c.513 Â§97; 1993 c.45 Â§130; 1995 c.67 Â§2]

Â Â Â Â Â  341.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.015 Guidelines for districts. The State Board of Education shall adopt guidelines for the orderly development and management of community college districts, including guidelines for personnel policy formulation, accounting procedures and student record keeping and privacy procedures. [1971 c.233 Â§Â§1,2; 1987 c.474 Â§5; 1995 c.67 Â§3]

Â Â Â Â Â  341.018 [1975 c.553 Â§10; 1993 c.45 Â§131; repealed by 1995 c.67 Â§42]

DIRECT AND CONTRACT SERVICES

Â Â Â Â Â  341.019 All areas in state to be served by district; procedure; responsibility; rules; local advisory committees; duties. (1) All areas within this state shall be served by a community college district. Such services may be provided either:

Â Â Â Â Â  (a) Directly by formation of a community college district; or

Â Â Â Â Â  (b) Indirectly by contract with an existing community college district.

Â Â Â Â Â  (2) The Department of Community Colleges and Workforce Development shall fix responsibility for serving each area that is not within a community college district. Where feasible, each area shall be a whole county or a group of counties or that part of a county not already in a community college district.

Â Â Â Â Â  (3) In order to obtain the services described in subsection (1)(b) of this section, residents of a nondistrict area must indicate their interest in receiving services by requesting formation of a local advisory committee and seeking the advice and counsel of the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (4) The State Board of Education by rule shall establish standards for determining when there is sufficient interest among the residents of a nondistrict area to warrant appointment of a local advisory committee.

Â Â Â Â Â  (5) When the Department of Community Colleges and Workforce Development has made the determination under subsection (4) of this section, the department and the interested residents of the nondistrict area shall apply jointly to the governing body of the county for the appointment of a local advisory committee.

Â Â Â Â Â  (6) Upon application, the governing body of the county shall appoint a local advisory committee and shall insure that the committee is broadly representative of the nondistrict area.

Â Â Â Â Â  (7) If the nondistrict area involves two or more counties, the governing body of each county shall appoint members to the local advisory committee in proportion to the number of county residents within the nondistrict area.

Â Â Â Â Â  (8) The governing body of a county making appointments under subsection (6) or (7) of this section shall not be obligated to fund any part of the budget described in ORS 341.021 (3).

Â Â Â Â Â  (9) The duties of the local advisory committee shall include, but need not be limited to, advising the officials of the community college district serving the nondistrict area on the educational needs of the area.

Â Â Â Â Â  (10) As used in ORS 341.019 to 341.022, Âcommunity college districtÂ includes a community college service district. [1987 c.191 Â§2; 1991 c.757 Â§3]

Â Â Â Â Â  341.020 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.021 Provision of service outside districts; proposals; costs. (1) The Department of Community Colleges and Workforce Development shall invite existing community college districts to submit proposals for the provision of service to an area that has officially indicated its interest in receiving service.

Â Â Â Â Â  (2) The responsibilities of the host community college district shall include:

Â Â Â Â Â  (a) Preparing a written agreement for services to be provided to nondistrict areas using a format specified by the Department of Community Colleges and Workforce Development; and

Â Â Â Â Â  (b) Acting as the fiscal agent for agreements including establishing tuition and fees for services offered under terms of an agreement.

Â Â Â Â Â  (3) Agreements between the community college district and nondistrict entities as listed in ORS 341.315 shall include an annual budget setting forth both revenue and expenditures. The budget shall be based upon the following conditions:

Â Â Â Â Â  (a) Subject to ORS 341.022, eligible full-time equivalent student enrollment produced under the agreement may be claimed for state reimbursement purposes by the community college district. Such reimbursement shall come from the Community College Support Fund established in ORS 341.620 and shall be distributed as directed in ORS 341.626 and the rules of the State Board of Education.

Â Â Â Â Â  (b) A share of the budget shall be provided by those individuals or agencies receiving service under this agreement as specified by rule of the State Board of Education adopted under ORS 341.024 (3).

Â Â Â Â Â  (4) Agreements developed under this section shall be wholly supported by Community College Support Fund reimbursement, nondistrict student tuition and nondistrict resources. [1987 c.191 Â§3; 1991 c.757 Â§4; 1995 c.67 Â§4]

Â Â Â Â Â  341.022 Maximum reimbursable enrollments in nondistrict areas. Annual state reimbursable enrollments under an agreement with a nondistrict area shall not exceed 300 full-time equivalent students. [1987 c.191 Â§4]

Â Â Â Â Â  341.023 [1987 c.191 Â§5; 1991 c.757 Â§5; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.024 Rules. The State Board of Education shall adopt rules to implement ORS 341.019 to 341.024. The rules shall provide:

Â Â Â Â Â  (1) Standards for accepting proposals for service;

Â Â Â Â Â  (2) Procedures providing the form of agreements and for recording them;

Â Â Â Â Â  (3) Standards for cash and in-kind contributions by nondistrict areas;

Â Â Â Â Â  (4) Standards as required by ORS 341.019 (4); and

Â Â Â Â Â  (5) Other rules necessary to implement ORS 341.019 to 341.024. [1987 c.191 Â§6]

COMMUNITY COLLEGE DISTRICTS

(Formation)

Â Â Â Â Â  341.025 Petition for formation of district. (1) Whenever the electors registered in contiguous territory desire the formation of a community college district, they may sign a petition requesting the formation of such a district and present it to the State Board of Education.

Â Â Â Â Â  (2) The petition must be substantially in the form established by the state board which shall furnish the petition form and:

Â Â Â Â Â  (a) Must contain the minimum number of signatures fixed by the state board of 500, or 10 percent of the electors registered in each county or part of a county within the designated territory, whichever is the lesser;

Â Â Â Â Â  (b) Must designate the boundaries of the territory to be included in the proposed district which may include all or part of the territory lying within the boundaries of a school district and may be located in more than one county;

Â Â Â Â Â  (c) Must request that the territory be organized into a district;

Â Â Â Â Â  (d) May specify or reserve the right to specify the location for the proposed community college or may request the state board to determine the location;

Â Â Â Â Â  (e) Must specify the method of nomination and election of the board of education of the proposed district from among the methods described in ORS 341.327; and

Â Â Â Â Â  (f) Must contain any other information required by rules of the state board. [Formerly 341.710; 1967 c.465 Â§5; 1969 c.220 Â§1; 1969 c.673 Â§1; 1971 c.513 Â§73; 1983 c.83 Â§71; 1983 c.350 Â§194; 1989 c.261 Â§1; 1995 c.67 Â§5]

Â Â Â Â Â  341.030 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.035 [Formerly 341.720; repealed by 1969 c.673 Â§14]

Â Â Â Â Â  341.037 [1971 c.513 Â§74b; 1987 c.192 Â§1; repealed by 1989 c.261 Â§4]

Â Â Â Â Â  341.039 Community college service district; petition; powers; question for electors; method of change. (1) A petition submitted pursuant to ORS 341.025 may specify that the proposed district be organized as a community college service district. The formation of a community college service district shall comply with the provisions of ORS 341.025 to 341.125. A petition affecting a territory that, in the judgment of the Commissioner for Community College Services, will not generate an annual enrollment in excess of 1,000 full-time equivalent students after three years of operation shall be considered to be a petition for the formation of a community college service district.

Â Â Â Â Â  (2) If formed, a community college service district shall in all respects be governed by the laws applicable to community college districts with the following exceptions:

Â Â Â Â Â  (a) Notwithstanding ORS 341.675, community college service districts formed after July 1, 1997, may not incur bonded indebtedness for any purpose. This limitation shall not be construed to prohibit lease-purchase arrangements or other lawful forms of capital financing. A community college service district may hold and own buildings and grounds acquired through gifts or financing methods authorized by this section.

Â Â Â Â Â  (b) The board of education for a community college service district shall annually review the programs and services of the service district. This review shall have as its purpose a determination of which services can most effectively and economically be delivered directly and which services can best be delivered through contracting arrangements. The direct hiring of faculty and staff is expressly permitted.

Â Â Â Â Â  (3) After having been in operation for at least three years, a community college service district may submit to the electors of the district the question of whether the district shall operate as a community college district.

Â Â Â Â Â  (4) Prior to submitting the question to the electors, the community college service district must have been in operation for three years, and must have secured the approval of the State Board of Education to hold the election. Before granting approval, the state board must find:

Â Â Â Â Â  (a) The service district has acquired stability as demonstrated by a continuity of management, regularly adopted policies and procedures and adequate financial resources; and

Â Â Â Â Â  (b) The service district has adopted a sound comprehensive plan that sets out the districtÂs instructional and capital plans for five years. [1989 c.261 Â§3; 1997 c.249 Â§102; 1997 c.271 Â§1; 1999 c.21 Â§67; 1999 c.211 Â§1]

Â Â Â Â Â  Note: 341.039 was added to and made a part of ORS chapter 341 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  341.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.041 Conversion of certain community college service districts to community college districts. Notwithstanding ORS 341.039 (3) and (4), on July 1, 2001, all community college service districts formed prior to July 1, 1997, shall become community college districts and on and after July 1, 2001, shall operate as community college districts. [2001 c.168 Â§2]

Â Â Â Â Â  341.045 Feasibility study; hearing. (1) The State Board of Education shall examine the petition to determine whether it is complete. If the petition is complete and if formation of the district is consistent with the overall plan for all education in the state, the state board shall undertake a study of the feasibility of a community college in the geographical area proposed by the petition, including but not limited to:

Â Â Â Â Â  (a) Educational needs of the area.

Â Â Â Â Â  (b) Potential enrollment levels.

Â Â Â Â Â  (c) The rate of operating taxes that is required to meet the local share of operating and capital expenses and that would, if adopted, be the districtÂs permanent rate limit for operating taxes, including whether the proposed rate bears a reasonable relationship to the permanent rate limit of operating community college districts of similar size and circumstance to the proposed new district. If the proposed rate is substantially below the rate of similar operating districts, the feasibility study shall explicitly detail how the proposed new district intends to provide a comprehensive community college program.

Â Â Â Â Â  (d) Relationship of the proposed district to the overall plan for all education in the state.

Â Â Â Â Â  (e) Boundaries of the proposed district.

Â Â Â Â Â  (f) The appropriateness of the proposed name of the community college district or the community college, if a name is proposed, in order to determine that the proposed name is not misleading, confusing or grossly inappropriate.

Â Â Â Â Â  (2) Upon completion of its study, the state board shall set a date for a public hearing on the petition and study and shall give notice of the hearing in the manner provided in ORS 341.357.

Â Â Â Â Â  (3) The notice of hearing shall state:

Â Â Â Â Â  (a) A study has been conducted on a proposed district.

Â Â Â Â Â  (b) The boundaries of the proposed district.

Â Â Â Â Â  (c) Whether the proposed community college district specifies providing its courses through contract with agencies authorized to enter into such contracts.

Â Â Â Â Â  (d) The time and place set for the hearing on the petition. [Formerly 347.730; 1967 c.465 Â§1; 1969 c.673 Â§2; 1971 c.513 Â§74; 1991 c.397 Â§1; 1997 c.541 Â§378]

Â Â Â Â Â  341.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.055 Hearing; alteration of proposed boundaries. (1) At the time designated in the notice, the State Board of Education or its authorized representative shall conduct a public hearing on the study and may adjourn the hearing from time to time. The state board may alter the boundaries set forth in the petition submitted under ORS 341.025 to include all territory the residents of which will be materially benefited by formation of the community college district as determined by its study. The state board shall not modify the boundaries of the district as set forth in the petition so as to exclude from the district any territory the residents of which will be materially benefited by formation of the district, nor may there be included in the proposed district any territory the residents of which will not be materially benefited.

Â Â Â Â Â  (2) If the board concludes that any territory has been improperly included or omitted from the proposed community college district and that electors within the included or omitted territory have not appeared at the hearing, the board shall continue further hearing on the study and shall order notice given to the nonappearing electors requiring them to appear and show cause why their territory should not be excluded or included in the proposed district. The notice shall be given either in the same manner as notice of the original hearing was given or by personal service on each nonappearing elector. If notice is given by personal service, such service shall be made at least 10 days prior to the date fixed for the hearing. [Formerly 341.740; 1967 c.465 Â§2; 1969 c.673 Â§3]

Â Â Â Â Â  341.060 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.065 Dismissal of petition. If, in the opinion of the State Board of Education, the study and the testimony presented at the hearing or hearings held under ORS 341.055 indicate that the formation of a community college district as petitioned is not warranted under the policies set forth by ORS 341.009, the state board shall order dismissal of the petition. An appeal from this order may be taken within 60 days in the manner provided in ORS 183.480. [1965 c.238 Â§2; 1967 c.465 Â§3; 1969 c.673 Â§4; 1991 c.397 Â§2]

Â Â Â Â Â  341.070 [Repealed by 1957 c.723 Â§28]

Â Â Â Â Â  341.075 [Formerly 341.750; repealed by 1969 c.673 Â§5 (341.076 enacted in lieu of 341.075)]

Â Â Â Â Â  341.076 State board recommendation to legislature; appeal; revision of recommendation; hearing; effect of legislative action. (1) If, upon final hearing of the study under ORS 341.055, the State Board of Education approves formation of a community college district, with boundaries either as originally presented or as altered pursuant to the hearing, the state board shall make its recommendation to the Legislative Assembly in an order describing the exterior boundaries and the zone boundaries for the election of members of the board of education of the community college district, if any. An appeal from the recommendation may be taken within 60 days in the manner provided in ORS 183.480. If no appeal from this recommendation is filed within 60 days after the date of the recommendation, the recommendation becomes final.

Â Â Â Â Â  (2) If an appeal is filed, the recommendation becomes final on the date the recommendation is affirmed by the court. However, if the recommendation is not affirmed, the state board may not submit its recommendation to the Legislative Assembly but may reconsider the conclusions of its study and if the state board revises those conclusions, the state board may set a date for a new hearing.

Â Â Â Â Â  (3) Upon receipt of the final recommendation, the Legislative Assembly shall approve or disapprove the recommendation. If the recommendation is approved, an election under ORS 341.085 shall be held. If the recommendation is disapproved, the state board may revise its recommendation and resubmit a final recommendation to the Legislative Assembly but not sooner than 60 days after the action of disapproval was taken. [1969 c.673 Â§6 (enacted in lieu of 341.075); 1971 c.513 Â§75; 1977 c.827 Â§1; 2003 c.574 Â§1]

Â Â Â Â Â  341.080 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.085 Election for formation of district. (1) An election for the purpose of presenting the question of formation of a district and establishing a permanent rate limit for operating taxes and the boundaries of the zones, if the zones were recommended by the State Board of Education, shall be held to submit the question to the electors registered in the proposed district designated in the recommendation of the state board. The election shall be held not sooner than the 90th day after the effective date of the appropriation required by ORS 341.102. The election date shall be uniform throughout the proposed district, and shall be set by the state board on a date specified in ORS 255.345. However, if the question of establishing a permanent rate limit for operating taxes is to be submitted, the election must be held on the same date as the next primary election or the next general election, as determined by the state board.

Â Â Â Â Â  (2) ORS chapter 255 and ORS 250.035 and 250.036 govern the notice and conduct of an election under this section. The state board shall be the district elections authority for an election conducted under this section. Notwithstanding ORS 255.305, the state board shall pay the expenses incurred for the election.

Â Â Â Â Â  (3) An elector registered in a precinct or in the portion of a precinct which is located within the boundaries of the proposed district may vote on any matter arising at the election under subsection (1) of this section. [Formerly 341.760; 1967 c.605 Â§18; 1969 c.673 Â§9; 1971 c.513 Â§76; 1973 c.796 Â§51a; 1983 c.83 Â§72; 1983 c.350 Â§195; 1987 c.267 Â§77; 1995 c.67 Â§6; 1995 c.79 Â§184; 1995 c.712 Â§108; 1997 c.541 Â§379; 2001 c.114 Â§50]

Â Â Â Â Â  341.095 Election shall include question of rate limit for operating taxes and may include question of organizational expense. (1) The State Board of Education shall include as a part of the election called for formation of a district the question of a permanent rate limit for operating taxes to finance the districtÂs share of operating and capital expenses. The rate limit shall be specified by the state board as a result of its study and the hearing held under ORS 341.055. The state board may also include the question of incurring indebtedness to pay organizational expenses of the district between the time the district is approved and the first budget is adopted. If the question of incurring indebtedness is approved, the district may borrow money on its negotiable, short-term, promissory notes in an aggregate amount not to exceed the limit approved at the election and may, notwithstanding ORS 294.326, expend such money without the preparation and adoption of a budget.

Â Â Â Â Â  (2) In preparing its first budget, the board of the district shall provide for the repayment of the indebtedness incurred for organizational expenses under subsection (1) of this section. [1965 c.129 Â§2; 1969 c.673 Â§10; 1971 c.513 Â§77; 1995 c.67 Â§7; 1997 c.541 Â§380]

Â Â Â Â Â  341.102 Payment of formation election expenses. If the Legislative Assembly approves the recommendation submitted under ORS 341.076, 341.565 or 341.579, the Legislative Assembly shall appropriate or allocate to the Department of Community Colleges and Workforce Development moneys necessary to pay the expenses of the election under ORS 341.085, 341.565, 341.569 or 341.579 (1) if the election is to occur within 24 months of the appropriation or allocation. If the election does not occur within the biennium immediately following the appropriation or allocation, the question shall be brought before the next Legislative Assembly. The state shall fund the election without regard to the outcome of the election. [1969 c.673 Â§8; 1995 c.67 Â§8; 1995 c.357 Â§3a; 1997 c.249 Â§103; 1999 c.1027 Â§7; 2001 c.104 Â§115; 2003 c.574 Â§2]

Â Â Â Â Â  341.105 List of electors. When at the request of the State Board of Education the county clerk of the principal county, in consultation with county clerks of the affected counties, prepares a list or lists of names and addresses of the electors registered in the proposed district, the Department of Community Colleges and Workforce Development is authorized to pay the charge as determined under ORS 255.305. [Formerly 341.770; 1969 c.673 Â§11; 1971 c.513 Â§78; 1973 c.796 Â§51b; 1983 c.83 Â§73; 1983 c.350 Â§196; 1995 c.67 Â§9]

Â Â Â Â Â  341.115 Effect of election results. (1) If the vote is in favor of the formation of the community college district and establishes a permanent rate limit for operating taxes for the district, the State Board of Education:

Â Â Â Â Â  (a) Shall proclaim not later than the second regular meeting of the state board following the boardÂs determination from the election results that a community college district has been formed; and

Â Â Â Â Â  (b) Shall furnish any affected county assessor with a copy of the proclamation.

Â Â Â Â Â  (2) If the location of the community college or zone boundaries are specified on the ballot, and the vote favors formation, the state board shall include such location and boundaries in its proclamation.

Â Â Â Â Â  (3) If the vote is in favor of the formation of a community college district but opposed to a permanent rate limit at the rate submitted, the district shall not be formed. [Formerly 341.780; 1969 c.673 Â§13; 1983 c.350 Â§197; 1995 c.67 Â§10; 1997 c.541 Â§381]

Â Â Â Â Â  341.125 First board. (1) The first board of education of a district shall be elected at the same election as the election at which votes are cast for the formation of the district. Nominations for the board of education positions to be filled by nomination and election at-large shall be made by petition requesting that such personÂs name be placed on the ballot and signed with the signatures of at least 50 electors registered in the proposed district. If the district has been zoned and the position is to be filled by nomination or election by zone, the petition shall be signed by at least 25 electors registered in the zone. The petition shall be presented to the State Board of Education at least 70 days prior to the election. Upon receipt of petitions which comply with applicable law, the state board shall cause the names of such nominees to be placed upon the ballot.

Â Â Â Â Â  (2) Seven members shall be elected to the first board, to serve terms of four and two years respectively in accordance with the number of votes each receives with the three members receiving the largest number of votes serving the four-year terms. The terms of office of the members of the first board shall be computed from the date of June 30 subsequent to the date of their election, but the members shall take office immediately following the election. If for any reason a district is not formed, the election of board members for that proposed district is void.

Â Â Â Â Â  (3) If the district has been zoned, the state board shall designate the positions to be nominated or elected by zone and shall specify the length of the term to be served by each member of the first board elected by zone.

Â Â Â Â Â  (4) If the election is at large, the length of the term of office of members of the first board elected shall be determined in accordance with the number of votes each receives in the election. Those receiving the highest number of votes may serve the four-year terms, subject to any term designations made by the state board under subsection (3) of this section. [Formerly 341.800; 1971 c.513 Â§79; 1973 c.796 Â§52; 1983 c.83 Â§74; 1995 c.258 Â§8]

Â Â Â Â Â  341.135 [Formerly 341.910; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.155 [Formerly 341.912; 1971 c.513 Â§80; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.165 [Formerly 341.914; 1969 c.220 Â§2; 1971 c.513 Â§81; 1983 c.350 Â§198; renumbered 341.331]

(Zones)

Â Â Â Â Â  341.175 Adjustment of zone boundaries. The board shall adjust the boundaries of zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district. [Formerly 341.916; 1969 c.220 Â§3; 1971 c.513 Â§28; 1983 c.350 Â§199]

Â Â Â Â Â  341.185 Review of zone boundaries. Any elector of a district aggrieved by the adjustment of or failure to adjust boundaries of a zone pursuant to ORS 341.175 on the basis that population is not as nearly equal as is feasible is entitled to appear before the board at a public hearing to present the case. If the board refuses to make the requested adjustment in the boundaries, the aggrieved elector may appeal from the decision of the board to the circuit court. The appeal shall be by writ of review. [1971 c.513 Â§29; 1983 c.350 Â§200]

Â Â Â Â Â  341.195 [Subsections (1) and (2) formerly 341.820; subsection (3) formerly 341.880; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.205 [1965 c.100 Â§321 (enacted in lieu of 341.830); repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.210 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.215 [Formerly 341.840; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.220 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.225 [Formerly 341.850; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.230 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.235 [Formerly 341.860; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.240 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.245 [Formerly 341.870; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.250 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.255 [1965 c.100 Â§327; repealed by 1971 c.513 Â§100]

BOARD OF EDUCATION

(Composition)

Â Â Â Â Â  341.275 Community college district board; qualifications. (1) The board shall be composed of seven members.

Â Â Â Â Â  (2) No person who is an employee of the community college district shall be eligible to serve as a member of the board for the district by which the employee is employed. [Formerly 341.790; 1967 c.605 Â§19; 1969 c.220 Â§6; 1971 c.513 Â§26; 1981 c.114 Â§1; 1983 c.350 Â§201]

Â Â Â Â Â  341.280 [1969 c.220 Â§5; 1971 c.513 Â§24; renumbered 341.327]

Â Â Â Â Â  341.282 [1969 c.220 Â§7; renumbered 341.329]

(Organization)

Â Â Â Â Â  341.283 Organization; meetings; quorum; rules; journal; expenses. (1) After July 1 of each year, the board of a district shall meet and organize by electing a chairperson and a vice chairperson from its members.

Â Â Â Â Â  (2) The board shall provide for the time and place of its regular meetings, at any of which it may adjourn to the next succeeding regular meeting or to some specified time prior thereto. Special meetings shall be convened by order of the chairperson of the board or upon the request of four board members at least 24 hours before such meeting is to be held, or by common consent of the board members. Notice of any special meeting shall be given to the members pursuant to bylaws of the board.

Â Â Â Â Â  (3) A majority of the board members shall constitute a quorum. The affirmative vote of the majority of members of the board is required to transact any business.

Â Â Â Â Â  (4) The board shall adopt rules for the government of the conduct of its members and its proceedings. The board shall keep a journal and, on the call of any one of its members, shall cause the yeas and nays to be taken and entered upon its journal upon any question before it.

Â Â Â Â Â  (5) Any duty imposed upon the board as a body shall be performed at a regular or special meeting and shall be made a matter of record. The consent to any particular measure obtained from individual board members when the board is not in session shall not be an act of the board and shall not be binding upon the district.

Â Â Â Â Â  (6) Members of the board shall receive no compensation for their services, but they shall be allowed the actual and necessary expenses incurred by them in the performance of their duties. [1971 c.513 Â§2; 1973 c.725 Â§2; 1995 c.67 Â§12]

Â Â Â Â Â  341.285 [Formerly 341.805; repealed by 1971 c.513 Â§100]

(Status)

Â Â Â Â Â  341.287 Status; official title of board. (1) Districts are bodies corporate, and the board is authorized to sue and be sued in the corporate name.

Â Â Â Â Â  (2) The members of the board of a district in their official capacity shall be known as the board of education of the community college district. [1971 c.513 Â§3]

(Powers)

Â Â Â Â Â  341.290 General powers; rules. The board of education of a community college district shall be responsible for the general supervision and control of any and all community colleges operated by the district. Consistent with any applicable rules of the State Board of Education, the board may:

Â Â Â Â Â  (1) Subject to ORS chapters 238 and 238A, employ administrative officers, professional personnel and other employees, define their duties, terms and conditions of employment and prescribe compensation therefor, pursuant to ORS 243.650 to 243.782.

Â Â Â Â Â  (2) Enact rules for the government of the community college, including professional personnel and other employees thereof and students therein.

Â Â Â Â Â  (3) Prescribe the educational program.

Â Â Â Â Â  (4) Control use of and access to the grounds, buildings, books, equipment and other property of the district.

Â Â Â Â Â  (5) Acquire, receive, hold, control, convey, sell, manage, operate, lease, lease-purchase, lend, invest, improve and develop any and all property of whatever nature given to or appropriated for the use, support or benefit of any activity under the control of the board, according to the terms and conditions of such gift or appropriation.

Â Â Â Â Â  (6) Purchase real property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 30 years.

Â Â Â Â Â  (7) Fix standards of admission to the community college, prescribe and collect tuition for admission to the community college, including fixing different tuition rates for students who reside in the district, students who do not reside in the district but are residents of the state and students who do not reside in the state.

Â Â Â Â Â  (8) Prescribe and collect fees and expend funds so raised for special programs and services for the students and for programs for the cultural and physical development of the students.

Â Â Â Â Â  (9) Provide and disseminate to the public information relating to the program, operation and finances of the community college.

Â Â Â Â Â  (10) Establish or contract for advisory and consultant services.

Â Â Â Â Â  (11) Take, hold and dispose of mortgages on real and personal property acquired by way of gift or arising out of transactions entered into in accordance with the powers, duties and authority of the board and institute, maintain and participate in suits and actions and other judicial proceedings in the name of the district for the foreclosure of such mortgages.

Â Â Â Â Â  (12) Maintain programs, services and facilities, and, in connection therewith, cooperate and enter into agreements with any person or public or private agency.

Â Â Â Â Â  (13) Provide student services including health, guidance, counseling and placement services, and contract therefor.

Â Â Â Â Â  (14) Join appropriate associations and pay any required dues therefor from resources of the district.

Â Â Â Â Â  (15) Apply for federal funds and accept and enter into any contracts or agreements for the receipt of such funds from the federal government or its agencies for educational purposes.

Â Â Â Â Â  (16) Exercise any other power, duty or responsibility necessary to carry out the functions under this section or required by law.

Â Â Â Â Â  (17) Prescribe rules for the use and access to public records of the district that are consistent with ORS 192.420, and education records of students under applicable state and federal law and rules of the State Board of Education. Whenever a student has attained 18 years of age or is attending an institution of post-secondary education, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter be required of and accorded to only the student. However, faculty records relating to matters such as conduct, personal and academic evaluations, disciplinary actions, if any, and other personal matters shall not be made available to public inspection for any purpose except with the consent of the person who is the subject of the record or upon order of a court of competent jurisdiction.

Â Â Â Â Â  (18) Enter into contracts for the receipt of cash or property, or both, and establish charitable gift annuities pursuant to ORS 731.038; and, commit, appropriate, authorize and budget for the payment of or other disposition of general funds to pay, in whole or in part, sums due under an agreement for a charitable gift annuity, and to provide the necessary funding for reserves or other trust funds pursuant to ORS 731.038.

Â Â Â Â Â  (19) Encourage gifts to the district by faithfully devoting the proceeds of such gifts to the district purposes for which intended.

Â Â Â Â Â  (20) Build, furnish, equip, repair, lease, purchase and raze facilities; and locate, buy and acquire lands for all district purposes. Financing may be by any prudent method including but not limited to loans, contract purchase or lease. Leases authorized by this section include lease-purchase agreements under which the district may acquire ownership of the leased property at a nominal price. Such financing agreements may be for a term of up to 30 years except for lease arrangements which may be for a term of up to 50 years.

Â Â Â Â Â  (21) Participate in an educational consortium with public and private institutions that offer upper division and graduate instruction. Community colleges engaged in such consortiums may expend money, provide facilities and assign staff to assist those institutions offering upper division and graduate instruction.

Â Â Â Â Â  (22) Enter into contracts of insurance or medical and hospital service contracts or may operate a self-insurance program as provided in ORS 341.312. [1971 c.513 Â§4; 1973 c.536 Â§34; 1981 c.137 Â§1; 1983 c.182 Â§1; 1985 c.455 Â§1; 1989 c.191 Â§1; 1989 c.341 Â§1; 1993 c.806 Â§6; 1995 c.79 Â§185; 1999 c.502 Â§1; 2003 c.733 Â§74; 2005 c.31 Â§5]

Â Â Â Â Â  341.295 [Formerly 341.890; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.300 Traffic control; conditions on parking privileges; rules; penalty. (1) The board may adopt such regulations as it considers necessary to provide for the policing, control and regulations of traffic and parking of vehicles on property under the jurisdiction of the board. Such regulations may provide for the registration of vehicles, the designation and posting of parking areas, and the assessment and collection of reasonable fees and charges for parking and shall be filed in the board business office on the campus and shall be available for public inspection. The board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use board property, the student must show that the vehicle is operated by a student holding a valid driver license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (2) The regulations adopted pursuant to subsection (1) of this section may be enforced administratively under procedures adopted by the board. Administrative and disciplinary sanctions may be imposed upon students, faculty, and staff for violation of the regulations. The board may establish hearing procedures for the determination of controversies in connection with imposition of fines or penalties.

Â Â Â Â Â  (3) Upon agreement between the board and a city or county in which all or part of the community college campus is located, proceedings to enforce regulations adopted pursuant to subsection (1) of this section shall be brought in the name of the city or county enforcing the regulation in the circuit, justice or municipal court in the county in which the violation occurred. The fines, penalties and costs recovered shall be paid to the clerk of the court involved in accordance with the agreement between the board and the city or county with which the agreement is made.

Â Â Â Â Â  (4) The regulations adopted pursuant to subsection (1) of this section may also be enforced by the impoundment of vehicles, and a reasonable fee may be enacted for the cost of impoundment and storage, if any, prior to the release of the vehicles to their owners.

Â Â Â Â Â  (5) Every peace officer acting within the jurisdictional authority of a governmental unit of the place where the violation occurs shall enforce the regulations adopted by the board under subsection (1) of this section if an agreement has been entered into pursuant to subsection (3) of this section. The board, for the purpose of enforcing its regulations governing traffic control, may appoint peace officers who shall have the same authority as other peace officers as defined in ORS 133.005.

Â Â Â Â Â  (6) Issuance of traffic citations to enforce the regulations adopted by the board under subsection (1) of this section shall conform to the requirements of ORS chapter 153. However, in proceedings brought to enforce parking regulations, it shall be sufficient to charge the defendant by an unsworn written notice in accordance with the provisions of ORS 221.333.

Â Â Â Â Â  (7) Violation of any regulation adopted by the board pursuant to subsection (1) of this section and enforced pursuant to subsection (3) of this section is a misdemeanor. [1971 c.513 Â§5; 1973 c.836 Â§346; 1981 c.35 Â§1; 1993 c.221 Â§2; 1997 c.801 Â§151; 1999 c.1051 Â§133]

Â Â Â Â Â  341.305 Tax levy. Subject to the Local Budget Law (ORS 294.305 to 294.565) and sections 11 and 11b, Article XI of the Oregon Constitution, each community college district shall prepare annually an estimate of the amount of funds necessary to carry out the purposes of the district and may levy a tax upon all assessable property in the district. [Formerly 341.900; 1993 c.45 Â§132; 1997 c.541 Â§382; 1999 c.59 Â§88]

Â Â Â Â Â  341.308 Authority to certify operating taxes. A community college district, upon approval of a majority of the electors voting upon the question at the election held to approve formation of a district, may certify operating taxes to the assessor under ORS 310.060 that are within the districtÂs permanent rate limit established under ORS 341.095. [1969 c.673 Â§12; 1995 c.67 Â§13; 1997 c.541 Â§383]

Â Â Â Â Â  341.309 Establishment of interstate taxing authority. A community college district may enter into discussions with county governments or other similar county-wide public organizations in bordering states for the purpose of discussing the feasibility of establishing interstate taxing authority for the district through an interstate agreement entered into pursuant to ORS 190.410 to 190.440. Any such agreement shall be approved by the Legislative Assembly prior to taking effect. [1997 c.521 Â§4]

Â Â Â Â Â  Note: 341.309 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  341.310 [Renumbered 332.810]

Â Â Â Â Â  341.311 Eminent domain. A board may obtain by condemnation the title to any land it is authorized to acquire. Condemnation proceedings instituted by the board shall be conducted in accordance with and subject to the provisions of ORS chapter 35 except that the relator therein shall be the board. [1971 c.513 Â§6]

Â Â Â Â Â  341.312 Self-insurance program. (1) A board of education of a community college district may operate a self-insurance program to provide its employees with health insurance benefits.

Â Â Â Â Â  (2) A board may operate a self-insurance program under this section for liability covering all activities of the community college district and for health insurance benefits for students engaging in athletic contests or in traffic patrols, and may pay the necessary premiums thereon.

Â Â Â Â Â  (3) Failure to operate a self-insurance program shall in no case be construed as negligence or lack of diligence on the part of the board or the members thereof. [1999 c.502 Â§3]

Â Â Â Â Â  341.315 Contract for educational services. Any school district, education service district, institution of higher education, county, municipality or private organization may contract with a community college district to provide services of an educational nature that are subject to the approval of the State Board of Education. [Formerly 341.825; 1987 c.204 Â§1; 1995 c.67 Â§14]

Â Â Â Â Â  341.317 Educational services to inmates at correctional institutions; reimbursement. (1) Reimbursement from the Community College Support Fund established in ORS 341.620 may be made available to community colleges that deliver educational services to inmates confined to the state-operated correctional facilities and to locally operated correctional facilities. Such reimbursement shall be distributed as directed in ORS 341.626 and the rules of the State Board of Education.

Â Â Â Â Â  (2) The State Board of Education shall review and approve services to correctional institutions at least once biennially.

Â Â Â Â Â  (3) The enrollment limitation, as provided by ORS 341.022, does not apply to persons receiving services under this section.

Â Â Â Â Â  (4) Reimbursement from the Community College Support Fund established in ORS 341.620 may not be made available to community colleges for delivering educational services to inmates confined in federal prisons. Neither shall local property taxes be used to support such services. A host community college shall support such services through a contractual arrangement with the federal government. [1987 c.204 Â§3; 1989 c.256 Â§1; 1995 c.67 Â§15]

Â Â Â Â Â  341.319 Intellectual property. (1) A board may acquire by gift or by purchase interests in intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. The board may also agree to aid in the development of property acquired pursuant to this section and to pay an assignor of any interest in intellectual property a share of any moneys received on account of the boardÂs ownership or management of the property.

Â Â Â Â Â  (2) A board may manage, develop or dispose of by assignment, sale, lease, license or other action deemed advisable by the board, property acquired under subsection (1) of this section, and may contract with any person or agency, board, commission or department of this or any other state or with the federal government regarding the management, development or disposition thereof. The board may make gratuitous assignments of such property to any trust or fund, the sole beneficiary of which is the district or any of the institutions or activities under its control, subject to the share, if any, agreed to be paid to the assignor. The board may reassign such property to the inventor, author or discoverer.

Â Â Â Â Â  (3) A board may determine the terms and conditions of any transaction authorized by this section and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate such information in appropriate research and industrial circles.

Â Â Â Â Â  (4) Moneys received by the board as a result of ownership or management of property acquired under this section or of transactions regarding such property shall be credited to a special fund which shall only be applied to payment of the agreed share, if any, to assignors, the remainder, if any, may be used for general expenses of the college. [1971 c.513 Â§7]

Â Â Â Â Â  341.320 [Renumbered 332.820 and then 341.195 (1), (2)]

Â Â Â Â Â  341.321 Reserve fund; establishment and termination procedures. Notwithstanding any other statutory provisions, any board of education of a community college district by resolution may establish a reserve fund by making transfers from the districtÂs general fund. Transfers to the reserve fund shall be included in the district budget prepared and published in accordance with ORS 294.305 to 294.565. If at any time conditions arise which dispense with the necessity for further transfers to or expenditures from a fund established pursuant to this section, the district board shall so declare by resolution. The resolution shall order the balance remaining in such fund to be transferred to the general fund of the district and shall declare the reserve fund closed. [1975 c.770 Â§25; 1995 c.67 Â§16]

Â Â Â Â Â  341.325 [1971 c.513 Â§23; 1973 c.796 Â§53; repealed by 1983 c.83 Â§114]

(Nomination and Election)

Â Â Â Â Â  341.326 Qualification. (1) At each regular district election, board members shall be elected for a term of four years to succeed the board members whose terms of office expire on June 30 of that year.

Â Â Â Â Â  (2) A person shall be qualified to be a candidate for election to the board if the person is an elector who resides in the district. If the district is zoned and the position sought is one elected or nominated by zone, the person also must reside in the zone from which the person is nominated.

Â Â Â Â Â  (3) Members of a board shall be nominated and elected at large or by zones according to a method described in ORS 341.327 and determined under ORS 341.025 or 341.331.

Â Â Â Â Â  (4) A board member must qualify for office by taking an oath of office. [Formerly 341.333]

Â Â Â Â Â  341.327 Mode of election of board. (1) The board members may be elected in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) Elected by electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large may be nominated by electors of zones or by electors of the district, as determined under subsection (3) of this section.

Â Â Â Â Â  (3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from and by zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition submitted under ORS 341.025 or under ORS 341.331. [Formerly 341.280]

Â Â Â Â Â  341.329 [Formerly 341.282; 1985 c.565 Â§60; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.330 [Renumbered 332.830]

Â Â Â Â Â  341.331 Change in method of nominating and electing board. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method described in ORS 341.327. The question shall be decided by election. The district board shall order an election on the question when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of nomination and election of board members from among the methods described in ORS 341.327. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [Formerly 341.165; 1995 c.79 Â§186; 1995 c.534 Â§15]

Â Â Â Â Â  341.333 [1971 c.513 Â§25; 1973 c.796 Â§54; 1977 c.149 Â§4; 1983 c.350 Â§202; renumbered 341.326]

Â Â Â Â Â  341.335 Vacancy; filling of vacancy; term of appointed member. (1) The board shall declare the office of a board member vacant if it finds any of the following:

Â Â Â Â Â  (a) The incumbent has died or resigned.

Â Â Â Â Â  (b) The incumbent has been removed or recalled from office or the election of the incumbent thereto has been declared void by the judgment of a court.

Â Â Â Â Â  (c) The incumbent has ceased to be a resident of the district from which the incumbent was nominated or elected.

Â Â Â Â Â  (d) The incumbent has ceased to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause or unless excused by the chairperson of the board.

Â Â Â Â Â  (2) A board member who is nominated or elected by zone and who changes permanent residence from one zone of a district to another zone or who by a change in zone boundaries no longer resides in the zone of nomination or election is entitled to continue to serve as board member until June 30 following the next regular district election at which a successor shall be elected by the electors to serve for the remainder of the unexpired term, if any. The successor shall take office July 1 next following the election.

Â Â Â Â Â  (3) When a vacancy is declared under subsection (1) of this section, the remaining board members shall meet and appoint a person to fill the vacancy from any of the electors of the district if the position is one filled by both nomination and election at-large, and otherwise from any of the electors of the zone from which the vacancy occurs.

Â Â Â Â Â  (4) If the offices of a majority of the board members are vacant at the same time, the governing body of the principal county shall appoint persons to fill the vacancies from any of the electors of the district if the positions are filled by both nomination and election at-large, and otherwise from any of the electors of the zone from which the vacancy occurs.

Â Â Â Â Â  (5) The period of service of a board member appointed under subsection (3) or (4) of this section commences upon appointment and expires June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office on July 1. [1971 c.513 Â§27; 1975 c.647 Â§31; 1977 c.149 Â§5; 1983 c.350 Â§203; 2003 c.576 Â§436]

Â Â Â Â Â  341.339 Position numbers required for at-large positions. (1) The positions of board members elected at-large, and their respective successors in office, shall be designated by numbers as Position No. 1, Position No. 2, and so on.

Â Â Â Â Â  (2) This section applies to any district that elects any board member to an at-large position. [1971 c.513 Â§30; 1983 c.350 Â§204]

Â Â Â Â Â  341.340 [Renumbered 332.840 and then 341.215]

Â Â Â Â Â  341.341 Assigning position numbers. Position numbers for board members elected at-large, and their respective successors in office in the event of vacancies before the expiration of their terms, in districts changing the method of election of any of the board members shall be determined by drawing by the affected board members under the supervision of the county clerk of the principal county. As soon as possible after the drawing, the county clerk of the principal county shall furnish a certified statement to each affected board member of the position number drawn by the board member. A copy of the statement shall be filed with the county clerk of the principal county and with the administrative office of the district. [1971 c.513 Â§31]

Â Â Â Â Â  341.345 [1971 c.513 Â§32; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.347 [1971 c.513 Â§33; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.349 [1971 c.513 Â§34; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.351 [1971 c.513 Â§35; repealed by 1993 c.45 Â§134]

Â Â Â Â Â  341.355 [1971 c.513 Â§10; 1973 c.796 Â§55; repealed by 1983 c.350 Â§331a]

ELECTIONS GENERALLY

Â Â Â Â Â  341.356 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a community college district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

Â Â Â Â Â  (3) ORS 249.865 to 249.877 govern the recall of board members. [1983 c.350 Â§206]

Â Â Â Â Â  341.357 Publication of notices. (1) Except as provided by ORS chapter 255 and ORS 294.421 (Local Budget Law), notice of community college district organization and merger, community college district budgets and community college district purchasing shall be given only as provided in this section.

Â Â Â Â Â  (2) Whenever notice is required, the board shall cause the notice to be published in one or more of the newspapers published in the district and having a general circulation in the district. If no newspaper is published in the district, the notice shall be published in some newspaper designated by the board and having circulation throughout the district. The notice shall be published in at least two issues of each designated newspaper.

Â Â Â Â Â  (3) The board may also cause broadcasting of any notice required to be published in the manner provided in ORS 193.310 to 193.360.

Â Â Â Â Â  (4) The board shall cause the time and place of publishing each of the notices required by subsection (1) of this section and the content of such notices to be recorded in the minutes of the board. [1971 c.513 Â§11; 1973 c.796 Â§56; 1983 c.350 Â§207]

Â Â Â Â Â  341.359 [1971 c.513 Â§12; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.361 [1971 c.513 Â§13; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.363 [1971 c.513 Â§14; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.365 [1971 c.513 Â§15; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.367 [1971 c.513 Â§16; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.369 Special elections. The board may call a special election upon questions as to the issuance of bonds, the levy of taxes which may not be levied without the affirmative vote of the people and any other questions which may be submitted to the electors of such districts. [1971 c.513 Â§17; 1973 c.796 Â§57; 1983 c.350 Â§208]

Â Â Â Â Â  341.371 Board resolution required to submit question to electors. Any of the questions to be submitted to the electors of any district must be submitted in the form of a resolution of its board. The resolution shall specify the questions to be voted upon and the date for holding any special election. The board may adopt any such resolution on its own motion, and must adopt the resolution when petitioned by the requisite number of electors of the district. [1971 c.513 Â§18; 1974 c.45 Â§7; 1983 c.350 Â§209]

Â Â Â Â Â  341.373 [1971 c.513 Â§19; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  341.375 [1971 c.513 Â§20; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.377 [1971 c.513 Â§21; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.379 Eligibility of electors following certain events. During the period following an election or other action resulting in a boundary change in a district and prior to the date the change becomes effective, the district or districts from which an area will be separated as a result of the boundary change may hold elections for all legal purposes but the electors registered in the area to be separated as a result of the boundary change shall not be qualified to vote in any such election. The election on any measure in such district or districts shall not affect or encumber the area to be separated. [1971 c.513 Â§22; 1983 c.83 Â§77]

ESTABLISHMENT AND OPERATION OF COMMUNITY COLLEGES

(Establishment)

Â Â Â Â Â  341.405 Establishment of community college. Upon approval of the State Board of Education, a community college may be established by a community college district in which all the requirements for formation of the district are met and for which adequate building space, library and suitable laboratory or shop space for the courses to be offered are available or will be available before classes begin. [Formerly 341.520; 1967 c.465 Â§4]

Â Â Â Â Â  341.415 Official name of college. The official name of every community college shall include the words Âcommunity college.Â [1965 c.19 Â§1; 1971 c.513 Â§88]

Â Â Â Â Â  341.420 Procedure for name changes for district or college. (1)(a) Subject to the requirements of subsection (2) of this section, the name of any community college district or community college may be changed by resolution of the district board of education. The district board shall submit the proposed name change to the State Board of Education for its approval or disapproval. If the proposed name change is approved by the state board, it shall be submitted to a public hearing in the district. If the state board disapproves the proposed name change, the district board may rescind its resolution or revise it to reflect a different name which must be submitted to the state board for its approval or disapproval.

Â Â Â Â Â  (b) If the proposed name is approved by the state board, notice of the hearing shall be given as provided in ORS 341.357. The proposed change shall take effect 21 days after the final adjournment of the public hearing unless a remonstrance is filed under subsection (2) of this section.

Â Â Â Â Â  (2) If a remonstrance to the proposed name change is filed with the district board within 20 days after the final adjournment of the public hearing under subsection (1) of this section, the district board must submit the question of the proposed name change to the electors of the district unless the board rescinds its resolution. The remonstrance must be signed by at least five percent or at least 50, whichever is less, of the electors of the district. The proposed name change shall be submitted to the electors at the regular school election next following adoption of the resolution.

Â Â Â Â Â  (3) If the majority of votes cast at the election favor the change, it shall take effect upon the canvass and return of the vote. If the majority of votes cast oppose the change, it shall not take effect. [1971 c.513 Â§94; 1991 c.397 Â§3]

(Programs and Courses)

Â Â Â Â Â  341.425 Approval required to commence or change program and for transfer credits. (1) Before an educational program is commenced at any community college, the board of education of a community college district shall apply to the State Board of Education for permission to commence the program. After the first year of the program, course additions, deletions or changes must be presented to the State Board of Education or a representative of the Department of Community Colleges and Workforce Development authorized to act for the state board for approval.

Â Â Â Â Â  (2) Until the community college becomes accredited by the Northwest Association of Schools and Colleges or its successor, the community college shall contract with an accredited community college for its instructional services, including curricula, to ensure its courses carry accreditation and are acceptable for transfer.

Â Â Â Â Â  (3) After reviewing the contractual agreement between the nonaccredited and the accredited colleges and after suggesting any modifications in the proposed program of studies, the State Board of Education shall approve or disapprove the application of a district. [Formerly 341.560; 1971 c.513 Â§89; 1991 c.757 Â§6; 1995 c.67 Â§17; 1997 c.270 Â§1; 1999 c.147 Â§Â§1,2]

Â Â Â Â Â  341.435 [Formerly 341.570; 1971 c.513 Â§90; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.437 [1971 c.513 Â§74c; 1983 c.121 Â§1; repealed by 1989 c.261 Â§4]

Â Â Â Â Â  341.440 Contracts with other districts, state department, university or private schools for educational services. (1) A community college district may contract with another community college district, common or union high school district, education service district, the Department of Higher Education, the Oregon Health and Science University, with a private educational institution accredited by the Northwest Association of Schools and Colleges or its successor or a career school as defined in ORS 345.010 to obtain educational services for students enrolled in the community college of the district. However, the educational services so obtained must meet the standards for educational services provided by the college and the contract price to the college for such services must not exceed the costs which would otherwise be incurred by the college to provide its students the same or similar services.

Â Â Â Â Â  (2) Educational services for which a district operating a community college may contract include services offered by correspondence and services offered electronically or through telecommunications if such services are accredited by a nationally recognized accrediting association.

Â Â Â Â Â  (3) For purposes of ORS 341.626, costs incurred under subsection (1) of this section shall be considered operating expenses of the district if the contract is approved by the Commissioner for Community College Services. [1969 c.673 Â§17; 1987 c.474 Â§6; 1995 c.67 Â§18; 1995 c.162 Â§68]

Â Â Â Â Â  341.445 [1965 c.236 Â§1; 1967 c.67 Â§11; 1987 c.474 Â§7; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.450 Two-plus-two programs and other related programs. Every community college district shall encourage high school students to start early on a college education by implementing two-plus-two programs and other related programs. Each community college district shall make at least one such program available to each interested school district that is within the boundaries of the community college district. [1997 c.521 Â§2]

Â Â Â Â Â  341.455 Credit for private career school courses; transcripting fee. (1) A community college may give credit for courses or programs taken in a career school. The courses or programs for which credit may be given must meet the standards adopted by the State Board of Education under ORS 345.325, must be taken at a career school domiciled in this state and must be approved for credit by the Commissioner for Community College Services.

Â Â Â Â Â  (2) A community college may charge a transcripting fee to a student for courses taken at a career school and accepted by the community college under subsection (1) of this section. Such a fee is to be set by the board and is to be consistent with other student fees.

Â Â Â Â Â  (3) Time spent by students on such courses shall not be considered as clock hours of instruction in determining full-time equivalency for purposes of ORS 341.626. [1965 c.529 Â§9; 1975 c.478 Â§27; 1987 c.474 Â§8; 1995 c.67 Â§19; 1995 c.343 Â§32]

Â Â Â Â Â  341.460 Credit for traffic safety education course not permitted. A community college offering a traffic safety education course under ORS 336.795 to 336.815 shall give no credit for completion thereof and time spent by students on such courses shall not be considered as clock hours of instruction in determining full-time equivalency for purposes of ORS 341.626. [1969 c.623 Â§4; 1995 c.67 Â§20; 1999 c.328 Â§14]

Â Â Â Â Â  341.463 Courses in American Sign Language. If a board of education of a community college determines that enrollment is sufficient to make an American Sign Language class economically viable and if qualified instructors are available, the board may offer to students courses for credit in American Sign Language. Such courses shall satisfy any second language elective requirement. [1995 c.687 Â§2]

Â Â Â Â Â  Note: 341.463 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  341.465 Certificates and associate degrees. The board of a district operating a community college, upon approval of the State Board of Education, may award certificates and associate degrees indicating satisfactory completion of a course of study offered by the community college. [Formerly 341.580]

(Students)

Â Â Â Â Â  341.475 Student loan fund. A community college district may establish a student loan fund and apply to and receive from the federal government such grants or loans as may be available for such loans. [Formerly 341.815]

Â Â Â Â Â  341.485 Scholarships. (1) In addition to any other scholarships provided by law, the board may award tuition and fee-exempting scholarships in the college to students applying for enrollment or who are enrolled in the college.

Â Â Â Â Â  (2) Scholarships shall be awarded on the basis of the studentÂs:

Â Â Â Â Â  (a) Demonstrated ability to profit from either professional technical or college transfer courses; and

Â Â Â Â Â  (b) Need for financial assistance.

Â Â Â Â Â  (3) In addition to the qualifications specified in subsection (2) of this section, the board awarding the scholarship may prescribe qualifications that are of such nature that scholarships awarded under this section will benefit both the student and the people of this state. [1965 c.148 Â§1; 1971 c.513 Â§91; 1993 c.45 Â§136]

Â Â Â Â Â  341.495 [1965 c.262 Â§2; repealed by 1993 c.45 Â§137]

Â Â Â Â Â  341.505 Admission of students. (1) A district shall admit high school graduates who are residents of Oregon and may admit other residents who, in the judgment of the administration of the district, are capable of profiting from the instruction offered in a specific course or program without regard to age. In the case of a student younger than 16 years of age, the college administration shall make the final determination.

Â Â Â Â Â  (2) Districts may also admit persons who are not residents of the district or of the state, including persons who are not citizens of the United States, if such admission is considered suitable.

Â Â Â Â Â  (3) Upon application of a qualified high school student residing in this state and upon agreement between the district and the school district in which the student resides, the student may be admitted to the community college.

Â Â Â Â Â  (4) Any district may contract with another district to admit students of either college to the college of the other. [1965 c.262 Â§3; 1993 c.45 Â§138; 1995 c.67 Â§21]

Â Â Â Â Â  341.510 [1959 c.641 Â§1; 1961 c.602 Â§1; 1963 c.483 Â§9; 1965 c.100 Â§301; renumbered 341.005]

Â Â Â Â Â  341.515 [1965 c.262 Â§Â§4,9; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.520 [1959 c.641 Â§2; 1961 c.602 Â§2; 1965 c.100 Â§328; renumbered 341.405]

Â Â Â Â Â  341.525 Contracts for reimbursement between college districts; effect of high school studentÂs enrollment on school funding. (1) In the event of an agreement between two colleges to admit each otherÂs students, if the student seeking admission to the community college resides within that collegeÂs district, no additional reimbursement shall be required from any college district. However, if the student does not reside within the district, a contract of reimbursement may be entered into between the district and any other district. The contract shall provide for reimbursement to the district for each student in an amount not to exceed the difference between the per student operating expense of the district and the amounts obtained from the student for tuition and fees and obtained from state and federal aid.

Â Â Â Â Â  (2) By agreement of the contracting districts, the contracts for reimbursement referred to in subsection (1) of this section may provide that payments to the district be based on expenses of the district other than operating expenses. Such payments shall be in addition to the reimbursable amounts referred to in subsection (1) of this section.

Â Â Â Â Â  (3) If a high school student enrolls in a planned program agreed upon by the school district and the community college during regular school hours, the community college may include the high school student in determining the number of full-time equivalent students for the purposes of ORS 341.626 and other laws governing the distribution of state and federal funds to such colleges. However, the school district in which the high school student resides is not obligated to make any adjustment in its report under ORS 327.133. [1965 c.262 Â§Â§5,6; 1995 c.67 Â§22]

Â Â Â Â Â  341.527 Admission of nonresident students at resident tuition rate under certain conditions; exchange procedures; rules. (1) Community colleges in Oregon shall admit students from other states at the same tuition rate assessed against Oregon residents who are residents of the community college district if:

Â Â Â Â Â  (a) The state in which the student resides agrees to pay and pays its per capita state aid for comparable students in the state to the community college;

Â Â Â Â Â  (b) The state in which the students reside agrees to permit and permits one-for-one full-time enrollment exchange arrangements that allow an equal number of Oregon residents to be admitted to community colleges or comparable institutions in the state at the same tuition rate assessed against residents of the state and community colleges or comparable institutions in the state in which the students reside agree to admit and admit approved Oregon residents without assessing nonresident tuition; or

Â Â Â Â Â  (c) The board of the community college determines out-of-state residents are essential to providing the critical mass to offer programs that would otherwise be unavailable to Oregon residents.

Â Â Â Â Â  (2) The Department of Community Colleges and Workforce Development shall enter into agreements with such other states as are willing to agree to the provisions of this section to establish reimbursement procedures or one-for-one exchange procedures.

Â Â Â Â Â  (3) In cases described in subsection (1)(a) of this section, the Department of Community Colleges and Workforce Development shall pay from funds available therefor to the state that agrees to pay and does pay its per capita state aid to eligible Oregon community colleges to the credit of the community college or comparable institution educating the Oregon resident an amount equal to the amount that would be available under ORS 341.626 if the Oregon resident were enrolled in a community college in this state. From these same funds, the Department of Community Colleges and Workforce Development shall pay to the Oregon community colleges admitting approved one-for-one exchange students as provided by subsection (1)(b) of this section, from other states, an amount equal to the amount that would be available under ORS 341.626 as if the enrolled one-for-one students were Oregon residents. The Department of Community Colleges and Workforce Development shall not reimburse Oregon community colleges who admit students from other states under subsection (1)(c) of this section.

Â Â Â Â Â  (4) If a state that has entered into the agreement to pay the per capita state aid to eligible Oregon community colleges as described in subsections (1) and (2) of this section does not make any payment agreed to, the agreement terminates after the affected community college notifies the State Board of Education of the lack of payment. The termination is effective 30 days after the state board notifies the appropriate agency of the other state that the agreement is terminated if no payment is received by the end of the academic period for which tuition is assessed and no payment is received at that time. The agreement may be reinstated by mutual consent of the parties.

Â Â Â Â Â  (5) The State Board of Education shall adopt rules governing attendance in community colleges or comparable institutions in other states for purposes of the reimbursement authorized under subsections (1) and (2) of this section to assure that Oregon residents shall not be the object of such reimbursement if they can obtain the same education within the state without undue hardship. [1977 c.643 Â§Â§2,3,4,5; 1995 c.67 Â§23]

Â Â Â Â Â  341.528 Residency for purpose of distribution of state aid. (1) The provisions of ORS 341.527 shall not apply to admissions arranged under ORS 351.647.

Â Â Â Â Â  (2) For purposes of ORS 341.626, and notwithstanding ORS 341.527, students who are residents of Idaho, Washington, California and Nevada and students admitted pursuant to ORS 351.647 shall be considered as residents of Oregon. [1985 c.698 Â§Â§2,4; 1997 c.601 Â§1]

Â Â Â Â Â  341.529 Admission of members of Armed Forces, spouses and dependent children; fee and tuition rate. (1) As used in this section:

Â Â Â Â Â  (a) ÂActive member of the Armed Forces of the United StatesÂ includes officers and enlisted personnel of the Armed Forces of the United States who:

Â Â Â Â Â  (A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

Â Â Â Â Â  (B) Reside in this state while serving as members of the crew of a ship that has an Oregon port or shore establishment as its home port or permanent station; or

Â Â Â Â Â  (C) Reside in another state or a foreign country and establish Oregon residency by filing Oregon state income taxes no later than 12 months before leaving active duty.

Â Â Â Â Â  (b) ÂArmed Forces of the United StatesÂ includes:

Â Â Â Â Â  (A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

Â Â Â Â Â  (B) Reserve components of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

Â Â Â Â Â  (C) The National Guard of the United States and the Oregon National Guard.

Â Â Â Â Â  (c) ÂDependent childrenÂ includes any children of an active member of the Armed Forces of the United States who:

Â Â Â Â Â  (A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

Â Â Â Â Â  (B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

Â Â Â Â Â  (2) Community colleges in Oregon shall admit active members of the Armed Forces of the United States and their spouses and dependent children in the same manner as Oregon residents who are residents of the community college district and shall assess the same fees and tuition rates. [1987 c.162 Â§5; 1989 c.264 Â§2; 2003 c.242 Â§3]

Â Â Â Â Â  341.530 [1959 c.641 Â§3; 1961 c.602 Â§3; 1963 c.483 Â§10; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.531 Rights of student in military ordered to active duty; rules. (1) A student at a community college who is a member of the military and who is ordered to federal or state active duty for more than 30 consecutive days has the following rights:

Â Â Â Â Â  (a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

Â Â Â Â Â  (A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

Â Â Â Â Â  (B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the community collegeÂs practice for completion of incomplete courses; or

Â Â Â Â Â  (C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

Â Â Â Â Â  (b) The right to a credit described in ORS 341.532 for all amounts paid for room, board, tuition and fees;

Â Â Â Â Â  (c) If the student elects to withdraw from the community college, the right to be readmitted and reenrolled at the community college within one year after release from active duty without a requirement of redetermination of admission eligibility; and

Â Â Â Â Â  (d) The right to continuation of scholarships and grants awarded to the student that were funded by the community college or the Oregon Student Assistance Commission before the student was ordered to active duty.

Â Â Â Â Â  (2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the community college may not:

Â Â Â Â Â  (a) Give the student academic credit for the course from which the student withdraws;

Â Â Â Â Â  (b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the studentÂs record; or

Â Â Â Â Â  (c) Alter the studentÂs grade point average due to the studentÂs withdrawal from the course.

Â Â Â Â Â  (3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

Â Â Â Â Â  (a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the studentÂs grade for the course or rank in the studentÂs class.

Â Â Â Â Â  (b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

Â Â Â Â Â  (c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

Â Â Â Â Â  (4) Boards of education of community college districts shall adopt rules for the administration of this section.

Â Â Â Â Â  (5) As used in this section, Âmember of the militaryÂ means a person who is a member of:

Â Â Â Â Â  (a) The Oregon National Guard or the National Guard of any other state or territory; or

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States. [2005 c.170 Â§2; 2005 c.836 Â§15]

Â Â Â Â Â  341.532 Credit for room, board, tuition and fees for student ordered to active duty; rules. (1)(a) The amount of the credit specified in ORS 341.531 (1)(b) shall be based on:

Â Â Â Â Â  (A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

Â Â Â Â Â  (B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

Â Â Â Â Â  (b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

Â Â Â Â Â  (c) At the time a student withdraws from a course at a community college or from the community college, the student must elect to claim the credit:

Â Â Â Â Â  (A) As a credit toward tuition and fees or room and board if the student reenrolls at the community college under ORS 341.531 (1)(c); or

Â Â Â Â Â  (B) As a monetary payment.

Â Â Â Â Â  (2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the community college from which the student withdraws.

Â Â Â Â Â  (3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

Â Â Â Â Â  (4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the community college that the student died while serving on active duty.

Â Â Â Â Â  (5) Boards of education of community college districts shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated. [2005 c.170 Â§3]

Â Â Â Â Â  341.533 Credit for education and training received in Armed Forces. A community college may give credit for education and training obtained by a person while serving in the Armed Forces of the United States, as defined in ORS 341.529. The education and training for which credit may be given must meet the standards adopted by the board of education of the community college district. [2005 c.518 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 518, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Sections 1 to 5 of this 2005 Act [341.533, 351.646, 353.205] first apply to the 2006-2007 academic year. [2005 c.518 Â§6]

(Employees)

Â Â Â Â Â  341.535 Qualifications of faculty; appraisal. (1) Community college faculty shall not be required to have teaching licenses.

Â Â Â Â Â  (2) Notwithstanding ORS 342.173, community college faculty who provide instruction in cooperation with a school district for academic professional technical, school-to-work or other work-related programs under ORS chapter 329 shall not be required to have teaching licenses. If the faculty member is not a regular full-time employee of the community college, the school district shall follow the instructor appraisal committee procedures adopted by the Teacher Standards and Practices Commission.

Â Â Â Â Â  (3) Until a community college becomes accredited by the Northwest Association of Schools and Colleges or its successor, the board shall obtain the approval of the accredited community college with which it contracts for curriculum and instructional services before employing any person to teach transfer courses. [Formerly 341.600; 1971 c.513 Â§92; 1983 c.187 Â§2; 1995 c.67 Â§24]

Â Â Â Â Â  341.540 [1959 c.641 Â§4; 1961 c.602 Â§4; 1965 c.100 Â§329; repealed by 1965 c.198 Â§2]

Â Â Â Â Â  341.541 Affirmative action plans, goals when faculty, staff reductions required. Each community college shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

Â Â Â Â Â  (1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

Â Â Â Â Â  (2) Elimination of classes due to decreased student enrollment; or

Â Â Â Â Â  (3) Reduction in courses due to administrative decisions. [1981 c.814 Â§3]

Â Â Â Â Â  341.545 [1967 c.433 Â§6; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.547 Notice of reasonable assurance of continued employment; effect of failure to give notice. (1) Each community college board shall give an individual, written notice of reasonable assurance of continued employment to all employees who are to perform services in the same or a similar capacity during a subsequent academic year or term or in the period immediately following a recess period. Such notice shall be given by May 30 of each year for employees employed as of that date and as of the date of hire for employees employed subsequent to May 30.

Â Â Â Â Â  (2) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the community college board. However, the State Board of Education shall enforce the provisions of subsection (1) of this section.

Â Â Â Â Â  (3) Faculty members on annual or indefinite tenure, classified staff members on regular status and management service employees are considered to have been given notice for the purposes of this section. [1985 c.585 Â§4; 1995 c.67 Â§25]

Â Â Â Â Â  341.550 [1959 c.641 Â§5; 1965 c.100 Â§330; repealed by 1965 c.198 Â§2]

Â Â Â Â Â  341.551 Optional retirement plan for administrative employees. (1) Notwithstanding any provision of ORS chapter 238 or 238A, the Department of Community Colleges and Workforce Development may establish and administer an optional retirement plan for administrative employees of community college districts who are eligible for membership in the Public Employees Retirement System. Any community college district may participate in the plan by giving written notice to the department.

Â Â Â Â Â  (2) An administrative employee may make an election to participate in the optional retirement plan if the community college district that employs the employee is participating in the plan. The election must be made in the following manner:

Â Â Â Â Â  (a) An administrative employee who is an active member of the Public Employees Retirement System may make an election to participate in the plan within 180 days after the community college district commences participation in the plan, effective on the first day of the month following the election.

Â Â Â Â Â  (b) An administrative employee who is hired after the community college district commences participation in the plan may make an election to participate in the plan within the first six months of employment, effective on the first day of the month following six full months of employment.

Â Â Â Â Â  (3) An administrative employee who does not elect to participate in the optional retirement plan remains or becomes a member of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A.

Â Â Â Â Â  (4) An administrative employee may elect to participate in the optional retirement plan only if at the time the election becomes effective the employee is not concurrently employed in a position with any participating public employer other than the community college district in a position that entitles the employee to membership in the Public Employees Retirement System. Except as provided in subsection (9) of this section, employees who elect to participate in the optional retirement plan are ineligible for active membership in the Public Employees Retirement System for as long as those employees are employed by a community college district that participates in the plan, whether by reason of employment by the district or any other participating public employer.

Â Â Â Â Â  (5)(a) An administrative employee who elects to participate in the optional retirement plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is not vested shall be considered by the Public Employees Retirement Board to be a terminated member under the provisions of ORS 238.095 as of the effective date of the election, and the amount credited to the member account of the member shall be transferred directly to the optional retirement plan by the Public Employees Retirement Board in the manner provided by subsection (6) of this section.

Â Â Â Â Â  (b) An administrative employee who elects to participate in the optional retirement plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is vested shall be considered to be an inactive member by the Public Employees Retirement Board and shall retain all the rights, privileges and options under ORS chapter 238 unless the employee makes a written request to the Public Employees Retirement Board for a transfer of the amounts credited to the member account of the member to the optional retirement plan. A request for a transfer must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer all amounts credited to the member account of the member directly to the optional retirement plan and shall terminate all rights, privileges and options of the employee under ORS chapter 238.

Â Â Â Â Â  (c) An administrative employee who elects to participate in the optional retirement plan and who is not a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective shall be considered to be a terminated member of the pension program by the Public Employees Retirement Board as of the effective date of the election.

Â Â Â Â Â  (d) An administrative employee who elects to participate in the optional retirement plan and who is a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective shall be considered an inactive member of the pension program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the pension program. If the actuarial equivalent of the employeeÂs benefit under the pension program at the time that the election becomes effective is $5,000 or less, the employee may make a written request to the Public Employees Retirement Board for a transfer of the employeeÂs interest under the pension program to the optional retirement plan. The request must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amount determined to be the actuarial equivalent of the employeeÂs benefit under the pension program directly to the optional retirement plan and shall terminate the membership of the employee in the pension program.

Â Â Â Â Â  (e) An administrative employee who elects to participate in the optional retirement plan and who is a vested member of the individual account program of the Oregon Public Service Retirement Plan as described in ORS 238A.320 on the date that the election becomes effective shall be considered an inactive member of the individual account program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the individual account program. An administrative employee who elects to participate in the optional retirement plan and who is a member of the individual account program of the Oregon Public Service Retirement Plan may make a written request to the Public Employees Retirement Board that all amounts in the memberÂs employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, be transferred to the optional retirement plan. The request must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amounts directly to the optional retirement plan and shall terminate the membership of the employee in the individual account program.

Â Â Â Â Â  (f) Notwithstanding paragraphs (b), (d) and (e) of this subsection, the Public Employees Retirement Board shall not treat any employee as an inactive member under the provisions of this subsection for the purpose of receiving any benefit under ORS chapter 238 or 238A that requires that the employee be separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (6) Any amounts transferred from the Public Employees Retirement Fund under subsection (5) of this section shall be transferred directly to the optional retirement plan by the Public Employees Retirement Board and shall not be made available to the employee.

Â Â Â Â Â  (7) An employee participating in the optional retirement plan shall contribute monthly an amount equal to the percentage of the employeeÂs salary that the employee would otherwise have contributed as an employee contribution to the Public Employees Retirement System if the employee had not elected to participate in the optional retirement plan.

Â Â Â Â Â  (8) A participating community college district shall contribute monthly to the optional retirement plan the percentage of salary for each employee participating in the plan that is equal to the percentage of salary that is required to be made as the employer contribution under ORS 238A.220, less any contributions made by reason of unfunded liabilities. The district may make contributions under this subsection only during periods of time in which the employee would be eligible for membership in the Public Employees Retirement System if the employee had not elected to participate in the optional retirement plan.

Â Â Â Â Â  (9) An administrative employee who elects to participate in the optional retirement plan may make an election to withdraw from the plan. An employee may make an election under this subsection only once. Upon withdrawing from the plan:

Â Â Â Â Â  (a) All contributions made to the plan before the effective date of the withdrawal remain credited to the employee;

Â Â Â Â Â  (b) The employee becomes a member of the Public Employees Retirement System under ORS chapter 238A if the member meets all requirements for membership under ORS chapter 238A; and

Â Â Â Â Â  (c) The employee is barred from ever again electing to participate in the optional retirement plan.

Â Â Â Â Â  (10) For the purposes of this section, Âadministrative employeeÂ means a president, vice president or dean, or a person holding a position that is the equivalent of a president, vice president or dean. [2005 c.728 Â§2]

Â Â Â Â Â  341.555 [1969 c.633 Â§3; repealed by 1993 c.45 Â§140]

Â Â Â Â Â  341.560 [1959 c.641 Â§24; 1961 c.602 Â§5; 1963 c.483 Â§11; 1965 c.100 Â§331; renumbered 341.425]

BOUNDARY CHANGES

Â Â Â Â Â  341.565 State board as boundary board; petition, hearings; legislative approval required; effective date of change; filing of change. (1) The State Board of Education shall constitute the boundary board for making any changes in the boundaries of community college districts. The state board on its own motion or on petition from a petitioning territory may propose changes in the boundaries of a community college district. The state board must find that the proposed change will have no substantially adverse effect upon the ability of the affected districts to provide and continue their programs and is not made solely for tax advantages to property owners in the district or area affected by the proposed change. The state board may submit the question of a boundary change to a vote of the electors of the territories affected by the boundary change. The election must be held on the same day in both of the affected territories.

Â Â Â Â Â  (2) A petition shall be in a form prescribed by the state board and must contain such information as the state board may require. The petition shall contain a minimum number of signatures as fixed by the state board.

Â Â Â Â Â  (3) Before any order changing boundaries of an existing district is entered, the state board shall set dates for a public hearing in the area to be included in the district or excluded from the district by the proposed boundary change and in the case of annexation of new territory in the principal town of the existing district and shall give notice in the manner required in ORS 341.357. At the time set in the notice, the state board or its authorized representative shall conduct a public hearing on the motion or petition and may adjourn the hearing from time to time.

Â Â Â Â Â  (4) If, upon final hearing, the state board approves the motion or petition or affirms the vote of the electors of the affected territories, the state board shall make an order describing the revised boundaries of the district. The order becomes final when the order is approved by the Legislative Assembly. If the order is not approved, the state board may revise the order and resubmit the order to the Legislative Assembly but not sooner than 60 days after the action of disapproval was taken.

Â Â Â Â Â  (5) Any division of assets and liabilities required by a change in the boundaries of a district shall be made pursuant to ORS 341.573.

Â Â Â Â Â  (6) When the boundaries of a district are changed, if the final order of the state board or an election held under ORS 341.569:

Â Â Â Â Â  (a) Occurs between July 1 and March 31, inclusive, the change takes effect on the June 30 following the final order or election favoring the change.

Â Â Â Â Â  (b) Occurs between April 1 and June 30, inclusive, the change takes effect on the June 30 of the following year.

Â Â Â Â Â  (7) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1971 c.513 Â§83; 1977 c.827 Â§2; 1995 c.67 Â§26; 2001 c.138 Â§16; 2003 c.574 Â§3]

Â Â Â Â Â  341.569 When election on change required. (1) The State Board of Education shall submit the question of a proposed boundary change to a vote if:

Â Â Â Â Â  (a) The state board enters the order to revise the boundaries of a community college district;

Â Â Â Â Â  (b) A remonstrance is filed with the state board within 20 days after the date on which the hearing under ORS 341.565 is adjourned finally;

Â Â Â Â Â  (c) The remonstrance is signed by at least five percent of the electors or at least 500 of the electors, whichever is less, in:

Â Â Â Â Â  (A) An area to be included in the district or excluded from the district by the proposed boundary change; or

Â Â Â Â Â  (B) The existing community college district; and

Â Â Â Â Â  (d) The area to be included in the district is not surrounded by the territory of a single community college district.

Â Â Â Â Â  (2) When necessary under subsection (1) of this section, the question shall be submitted to the electors of the area or district filing a remonstrance or in both if remonstrances meeting the requirements of subsection (1) of this section are filed from both.

Â Â Â Â Â  (3) If the proposed boundary change is defeated, the same or a substantially similar change may not be considered until at least 12 months have elapsed from the date of the election at which the change was defeated. If the vote is favorable in the area or district from which a remonstrance was filed, the state board shall declare the change effective on the date determined under ORS 341.565. [1971 c.513 Â§84; 1983 c.350 Â§210; 1983 c.740 Â§107; 2003 c.574 Â§4]

Â Â Â Â Â  341.570 [1959 c.641 Â§25; 1961 c.602 Â§6; 1965 c.100 Â§332; renumbered 341.435]

Â Â Â Â Â  341.573 Division of assets and liabilities. (1) When changes in district boundaries are made by the detachment of territory or an annexation of territory and another community college district is affected, the boards of the districts shall make an equitable division of the then existing assets and liabilities between the districts affected by such change and provide the manner of consummating the division.

Â Â Â Â Â  (2) In case of failure to agree within 20 days from the time of such change, the matter shall be decided by a board of arbitrators. The board of arbitrators shall consist of one member appointed by each of the boards of the affected districts and an additional member appointed by the other appointees.

Â Â Â Â Â  (3) In the event any such board fails to appoint an arbitrator within 30 days, the State Board of Education shall appoint such arbitrator. In the event the arbitrators selected fail to appoint the additional arbitrator within 30 days after the appointment of the arbitrator last appointed, the State Board of Education shall notify the judge senior in service of the circuit court of the principal county. Within 10 days after receiving such notice, the judge shall appoint one additional arbitrator.

Â Â Â Â Â  (4) Each member of the board of arbitrators shall be entitled to the sum of $100 per day for each dayÂs service, and necessary expenses, while serving in the official capacity of the member. Expenses thus incurred shall be equally apportioned among the districts concerned.

Â Â Â Â Â  (5) A party to an arbitration under this section may seek confirmation, vacation, modification or correction of the arbitratorÂs decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710.

Â Â Â Â Â  (6) Assets include all property and moneys belonging to the district at the time of division. Liabilities include all debts for which the respective districts in their corporate capacities are liable at the time of division. In determining the assets, property shall be estimated at its fair value. The assets and liabilities shall be divided between the districts in proportion to the last assessed value of the real and personal property. The district retaining the real property shall pay the other districts concerned such sums as are determined in accordance with the provisions of this section. All funds to be apportioned during the current fiscal year, after such division, shall be made in proportion to the number of persons in each district according to the latest federal census. [1971 c.513 Â§85; 1979 c.772 Â§22; 2003 c.598 Â§40]

Â Â Â Â Â  341.575 Liability of annexed or merged territory. When territory is annexed to or merged with a community college district, the new territory shall become liable for its share of the existing debt of the community college district. [1971 c.513 Â§95]

Â Â Â Â Â  341.577 Procedure when district annexes new territory that is greater in population than original district. (1) Notwithstanding any other provision of this chapter, when the new territory annexed to an existing community college district is greater in population than the original territory, based upon the latest federal census, the provisions of this section shall govern the community college district for a period of not less than 10 years after the effective date of the boundary change.

Â Â Â Â Â  (2) Program access and facilities for students shall be maintained in the original territory for a period of not less than 20 years while programs and facilities for students are developed in the new territory.

Â Â Â Â Â  (3)(a) After the approval by the electors of both the original territory and the new territory of the boundary change, the mode of election of board members shall be changed as provided in this subsection. The term of office of a board member shall be four years. Electors of each of the seven zones shall elect a board member.

Â Â Â Â Â  (b) No later than the 90th day after the boundary change election under ORS 341.579 (1), five zones for the new territory shall be established by the State Board of Education.

Â Â Â Â Â  (c) No later than June 30, two zones for the original territory shall be established by the State Board of Education before the election of the first director to either zone as provided in this subsection.

Â Â Â Â Â  (d) Zones shall be established with the boundaries exclusively within the original territory or exclusively within the new territory, and with the zones as nearly equal in population as is feasible according to the latest federal census.

Â Â Â Â Â  (e) An elector may sign a petition of nomination and may vote only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (f) The four-year terms of office pertaining to the five numbered zones of the original territory shall continue until the regularly scheduled June 30 termination date of each expires. A board member shall be nominated and elected in the same numbered zone in the new territory at the regular district election immediately preceding the June 30 date, and the director from that zone shall take office on the July 1 following the date of election.

Â Â Â Â Â  (g) Board members nominated and elected to office by zone in the original territory, and any person elected or appointed to fill any vacancy in such office, shall continue to hold office until the expiration of the board memberÂs term.

Â Â Â Â Â  (h)(A) The two at-large board positions in the original territory shall become the two zoned positions of the original territory after that June 30 on which the last zone of the original territory no longer is in effect.

Â Â Â Â Â  (B) At that time, the directors in office in the two at-large board positions in the original territory shall each be assigned that zone in which each resides, if both reside in separate zones.

Â Â Â Â Â  (C) If the two directors reside in the same zone, then that director elected by the greater number of votes between the two directors at large shall hold the board position for the territory of the zone in which the director resided at the date of election, and the other director shall hold the board position of the other zone.

Â Â Â Â Â  (D) Such board members shall continue in office until their respective terms of at-large election expire, provided any vacancy occurring in a board memberÂs office before the expiration of such term shall be filled until expiration by appointment by the board of a resident of the board memberÂs zone.

Â Â Â Â Â  (4) The board shall appoint an advisory committee of seven members, including three from the original territory and three from the new territory. The board shall appoint a seventh, at-large member from a list of persons nominated by the advisory committee. The at-large member shall be the chairperson. The advisory committee members shall be appointed, and may be reappointed, for terms of three years, and the terms shall be staggered so that approximately one-third of the terms of the members end each year. The board shall give deliberative consideration to all recommendations of the advisory committee concerning policy related to district organization, educational services and facilities in regard to both the original territory and the new territory.

Â Â Â Â Â  (5) Subject to ORS 294.336, members of the advisory committee shall be appointed to the community college district budget committee. The community college district budget committee shall review and recommend budgets established and delineated by territory based on revenues and resources available.

Â Â Â Â Â  (6) The chief administrative officer of the district shall maintain the administrative office of the district in the original territory.

Â Â Â Â Â  (7) Collective bargaining shall be maintained uniformly across the original territory and new territory.

Â Â Â Â Â  (8) After receiving any recommendation of the advisory committee, the board may continue one or more of the provisions of subsections (1) and (3) to (7) of this section in effect for an indefinite period after the expiration of the 10-year period referred to in subsection (1) of this section.

Â Â Â Â Â  (9) The original territory shall remain liable for the existing debt of the community college district payable from ad valorem property taxes levied specifically for the payment of such indebtedness. [1995 c.357 Â§2]

Â Â Â Â Â  341.579 Vote on proposed boundary change subject to ORS 341.577; state boardÂs order. (1) The State Board of Education shall submit the question of any boundary change pertaining to a community college district subject to ORS 341.577 to a vote of the electors held the same day in both the original territory and the new territory.

Â Â Â Â Â  (2) If the proposed boundary change is defeated in either territory, the same or a substantially similar change shall not be considered until at least 12 months have elapsed from the date of the election at which the proposed change was defeated. If the vote is favorable in both the original territory and the new territory, and subject to determination by the state board that there is a legislative appropriation to the Community College Support Fund established in ORS 341.620 to support the new district resulting from the boundary change at a level commensurate with support for other community college districts, then the state board shall declare the change effective on the date determined under ORS 341.565. Implementation of the state boardÂs order shall take place only if the funds needed to accommodate the impact of annexation on other local education districts are appropriated specifically for that purpose by the Legislative Assembly or allocated by the Emergency Board. [1995 c.357 Â§3]

Â Â Â Â Â  341.580 [1959 c.641 Â§29; 1963 c.483 Â§12; 1965 c.100 Â§333; renumbered 341.465]

Â Â Â Â Â  341.590 [1959 c.641 Â§30; 1961 c.602 Â§7; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.600 [1959 c.641 Â§Â§26, 27; 1961 c.602 Â§8; 1963 c.483 Â§13; 1965 c.100 Â§336; renumbered 341.535]

EXPANSION OF COMMUNITY COLLEGE DISTRICTS

Â Â Â Â Â  341.601 ÂDistrictÂ defined. As used in ORS 341.604 to 341.618, ÂdistrictÂ means the:

Â Â Â Â Â  (1) Blue Mountain Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter; and

Â Â Â Â Â  (2) Rogue Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter. [1995 c.357 Â§4; 1999 c.1027 Â§5]

Â Â Â Â Â  341.604 Classification and designation of service areas. (1) If expansion of a district is approved by the voters, the Legislative Assembly shall:

Â Â Â Â Â  (a) For the Rogue Community College District, initially classify and designate two service areas within the district. The first service area shall be coterminous with the boundaries of Jackson County or such portion thereof as is included in the expanded district approved by the voters. The second service area shall be coterminous with the boundaries of Josephine County.

Â Â Â Â Â  (b) For the Blue Mountain Community College District, classify and designate service areas within the district. The boundaries of the service areas shall be coterminous with the boundaries of the counties within the district.

Â Â Â Â Â  (2) Thereafter, the district board by resolution may designate as additional service areas any territory or territories within the district that are benefited by the acquisition, construction and installation of community college facilities. Each additional service area designated by the district board shall be located entirely within the territory of a service area designated in subsection (1) of this section. In no event shall the district board designate as a service area any portion of the district incorporating territory located within two or more service areas designated in subsection (1) of this section.

Â Â Â Â Â  (3) The district board may not amend the boundaries of the service areas designated in subsection (1) of this section. The district board may by resolution amend the boundaries of any additional service area designated pursuant to subsection (2) of this section to conform to changes in the community college services provided by the district. However, the boundaries of a service area may not be amended if bonded indebtedness issued pursuant to ORS 341.611 or any other indebtedness for the benefit of such service area is then outstanding. [1995 c.357 Â§5; 1999 c.1027 Â§6; 2003 c.574 Â§5]

Â Â Â Â Â  341.605 [1965 c.100 Â§337; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.608 Service area financing; bonded indebtedness. (1) Subject to restrictions in the Oregon Constitution and subsection (2) of this section, any of the methods of financing authorized under this chapter or any other provision of law that is available to community college districts organized pursuant to this chapter may, in the discretion of the district board, be implemented from time to time in a specific service area, or in one or more specific service areas simultaneously.

Â Â Â Â Â  (2) If expansion of the district is approved by the voters, no bonded indebtedness or other indebtedness may be incurred for the general benefit of the district as a whole. Any bonded indebtedness designated to be for the benefit of service areas constituting substantially all of the territory within the boundaries of the service areas created or designated in ORS 341.604 shall be deemed to be incurred for the general benefit of the district as a whole, and shall be outside the authority conferred by this section. In place of such authority the district may incur bonded indebtedness or other indebtedness for the benefit of a specific service area upon satisfaction of the conditions set forth in ORS 341.611 and 341.613. [1995 c.357 Â§6]

Â Â Â Â Â  341.610 [1959 c.641 Â§33; 1961 c.602 Â§9; 1963 c.483 Â§14; 1965 c.100 Â§340; 1965 c.262 Â§8; 1965 c.487 Â§3; renumbered 341.625]

Â Â Â Â Â  341.611 Election on bonded indebtedness. An election shall be held to determine if a district may contract a bonded indebtedness for the benefit of a specific service area. Only the district voters residing in the territory of the affected service area shall be entitled to vote at such election. The district board may order the election on its own motion, or shall order the election if a petition is filed as provided in ORS 341.678 on behalf of the voters of such service area. The election shall be held in accordance with the provisions of ORS 341.356 to 341.379. [1995 c.357 Â§7]

Â Â Â Â Â  341.613 Bonded indebtedness restrictions. (1) Following authorization from the voters of a service area, the district board may contract a bonded indebtedness to be paid by a tax levy on the taxable property within such service area for any one or more of the purposes set forth in ORS 341.675. Any land acquired, college building or buildings or any additions thereto, and any real or personal property to be paid for with the proceeds of such bonded indebtedness must be located within the boundaries of such service area.

Â Â Â Â Â  (2) The aggregate amount of bonded indebtedness incurred for the benefit of a service area, when added to the aggregate amount of other bonded indebtedness payable from ad valorem property taxes levied within such service area, shall not exceed one and one-half percent of the real market value of all taxable property within such service area, computed in accordance with ORS 308.207. [1995 c.357 Â§8]

Â Â Â Â Â  341.615 [1965 c.100 Â§338; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.616 Levy of direct ad valorem tax to pay bonds; procedure for advertisement and sale of bonds. (1) The district board shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property within the territory of a service area sufficient to pay promptly, when and as such payments become due, the maturing interest and principal of all bonds outstanding for the specific benefit of such service area that have been approved at an election held pursuant to ORS 341.678 within such service area. The amount of the tax may be increased by an amount sufficient to retire any bonds that may be callable.

Â Â Â Â Â  (2) Funds derived from a tax levy within a service area specifically for the purpose of paying bonded indebtedness shall be applied solely to the payment of the bonds for which such taxes were levied and shall not be applied to the payment of any other indebtedness of the district.

Â Â Â Â Â  (3) Bonds authorized pursuant to the terms hereof, and any bonds refunding such bonds, shall be advertised and sold in accordance with the procedures set forth in ORS 287.028 or 341.702, as determined by the district board. [1995 c.357 Â§9]

Â Â Â Â Â  341.618 Application of ORS 341.675 to 341.715 to bonds. Except to the extent that they are inconsistent with the provisions of ORS 341.604 to 341.618 or rules adopted thereunder, the provisions of ORS 341.675 to 341.715 shall apply to bonds authorized pursuant to ORS 341.604 to 341.618 and to taxes levied to pay such bonds. [1995 c.357 Â§10]

Â Â Â Â Â  341.619 New territory in Blue Mountain and Columbia Gorge Community College Districts not liable for existing debt. (1) Notwithstanding ORS 341.575, when territory is annexed to the Blue Mountain Community College District, the new territory shall not become liable for any existing debt of the Blue Mountain Community College District that resulted from the bond measure that was approved by the people at the general election held on November 3, 1998.

Â Â Â Â Â  (2) Notwithstanding ORS 341.575, when territory within Hood River County is annexed to the Columbia Gorge Community College District, the new territory shall not become liable for any existing debt of the Columbia Gorge Community College District that resulted from a bond measure that was approved by the people at a general election held prior to January 1, 2001. [1999 c.1027 Â§2; 2001 c.836 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 1027, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 4. Provisions governing annexation of new territory into Blue Mountain Community College District. (1) Notwithstanding any other provision of this chapter [ORS chapter 341], if new territory is annexed to the existing Blue Mountain Community College District prior to July 1, 2001, the provisions of this section shall govern the Blue Mountain Community College District for a period of not less than 10 years after the effective date of the boundary change.

Â Â Â Â Â  (2) Program access and facilities for students shall be maintained in the original territory for a period of not less than 20 years while programs and facilities for students are developed in the new territory.

Â Â Â Â Â  (3)(a) After approval of the boundary change by the Emergency Board or by the electors of both the original territory and the new territory, the mode of election of board members shall be changed as provided in this subsection.

Â Â Â Â Â  (b) No later than the 90th day after the boundary change is approved, seven zones for the new and existing territory shall be established by the State Board of Education.

Â Â Â Â Â  (c) Zones shall be established with the boundaries exclusively within the original territory or exclusively within the new territory, and with the zones as nearly equal in population as is feasible according to the latest federal census.

Â Â Â Â Â  (d) An elector may sign a petition of nomination and may vote only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (e) Board members nominated and elected to office in the original territory, and any person elected or appointed to fill any vacancy in such office, shall continue to hold office until the expiration of the board memberÂs term. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones in the new territory that are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot.

Â Â Â Â Â  (f) A board member shall be nominated and elected in the same numbered zone at the regular district election immediately preceding the June 30 termination date, and the director from that zone shall take office on the July 1 following the date of election. The term of office of a board member shall be four years. Electors of each of the seven zones shall elect a board member.

Â Â Â Â Â  (4) The board shall appoint an advisory committee that includes one member from each county in the community college district. The board shall appoint an additional, at-large member from a list of persons nominated by the advisory committee. The at-large member shall be the chairperson of the advisory committee. The advisory committee members shall be appointed, and may be reappointed, for terms of three years, and the terms shall be staggered so that approximately one-third of the terms of the members end each year. The board shall give deliberative consideration to all recommendations of the advisory committee concerning policy related to district organization, educational services and facilities in regard to both the original territory and the new territory.

Â Â Â Â Â  (5) Subject to ORS 294.336, members of the advisory committee shall be appointed to the community college district budget committee. The community college district budget committee shall review and recommend budgets established and delineated by territory based on revenues and resources available.

Â Â Â Â Â  (6) The chief administrative officer of the district shall maintain the administrative office of the district in the original territory.

Â Â Â Â Â  (7) Collective bargaining shall be maintained uniformly across the original territory and new territory.

Â Â Â Â Â  (8) After receiving any recommendation of the advisory committee, the board may continue one or more of the provisions of subsections (1) and (3) to (7) of this section in effect for an indefinite period after the expiration of the 10-year period referred to in subsection (1) of this section.

Â Â Â Â Â  (9) The original territory shall remain liable for the existing debt of the community college district payable from ad valorem property taxes levied specifically for the payment of such indebtedness. [1999 c.1027 Â§4]

AID FOR OPERATION

Â Â Â Â Â  341.620 Community College Support Fund. There is established a Community College Support Fund in the General Fund. [Derived from 1991 c.162 Â§1; 1995 c.67 Â§27]

Â Â Â Â Â  341.625 [Formerly 341.610; 1967 c.433 Â§1; 1969 c.544 Â§3; 1971 c.310 Â§4; 1973 c.27 Â§1; 1975 c.128 Â§1; 1977 c.702 Â§1; 1979 c.417 Â§1; repealed by 1987 c.152 Â§1 and 1987 c.474 Â§9 (341.626 enacted in lieu of 341.625)]

Â Â Â Â Â  341.626 Distribution of state aid; rules. (1) Subject to rules adopted by the State Board of Education and to ORS 291.230 to 291.260, the Commissioner for Community College Services shall distribute state aid to each community college district and community college service district.

Â Â Â Â Â  (2) The rules adopted by the State Board of Education shall provide:

Â Â Â Â Â  (a) No state aid for hobby and recreation classes;

Â Â Â Â Â  (b) Procedures for proper and accurate record keeping;

Â Â Â Â Â  (c) Procedures that will insure reasonable year to year stability in the delivery of appropriated moneys to the colleges; and

Â Â Â Â Â  (d) Procedures to insure that the full state appropriation is delivered to the colleges.

Â Â Â Â Â  (3) Upon compliance with the rules adopted by the State Board of Education, the commissioner shall, as soon as practicable following the receipt of required reports from the districts, prepare, certify and transmit to the Oregon Department of Administrative Services the names and the amounts due each district. The Oregon Department of Administrative Services shall audit the amounts certified by the commissioner and draw its warrants on the State Treasury payable out of the General Fund to the districts. [1987 c.474 Â§10 (enacted in lieu of 341.625)]

Â Â Â Â Â  341.630 [1971 c.310 Â§8; 1973 c.18 Â§1; 1977 c.702 Â§3; 1985 c.381 Â§4; repealed by 1987 c.152 Â§4 and c.474 Â§13]

Â Â Â Â Â  341.635 Effect on state aid of scholarships and of certain admissions. (1) In determining the amount of apportionment to the community college from the General Fund under ORS 341.626, tuition and fees allowed for scholarships authorized by ORS 341.485 shall be considered as paid by the student.

Â Â Â Â Â  (2) The district shall include the high school student attending the community college in determining the number of equivalent full-time students in classes for purposes of ORS 341.626 and other laws governing the distribution of state and federal funds to such colleges. [Subsection (1) enacted as 1965 c.148 Â§2; subsection (2) enacted as 1965 c.262 Â§7; 1971 c.513 Â§66; 1989 c.258 Â§1; 1993 c.45 Â§141; 1995 c.67 Â§29]

Â Â Â Â Â  341.645 [1965 c.198 Â§1; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.655 Distribution of federal funds for professional technical education. (1) As used in this section Âapproved expensesÂ means the operating expenses of community college districts for professional technical education programs which have been approved by the Commissioner for Community College Services.

Â Â Â Â Â  (2) Federal moneys received for purposes of reimbursing community college districts for professional technical education programs may be used by the districts to pay approved expenses. [1965 c.487 Â§2; 1967 c.433 Â§7; 1971 c.513 Â§67; 1987 c.474 Â§12; 1993 c.45 Â§Â§142,143]

Â Â Â Â Â  341.660 Treatment of public library costs in computing state aid. A community college district that operates a free public library pursuant to ORS 357.410 shall not include or reflect the operating or construction costs attributable to such library that are in addition to the costs otherwise incurred for library facilities or services for the community college in any computation of eligibility for state aid for operation or construction at the community college. However, a community college district that operates a free public library is eligible for any federal funds to which it would otherwise be entitled for public library purposes. [1975 c.112 Â§11]

Â Â Â Â Â  341.665 Receipt of funds for apprenticeship programs. (1) The receiving community college shall be awarded funds from the contracted out-of-district funds appropriated to the Department of Community Colleges and Workforce Development if the college operates the program under a contract with an apprenticeship training committee and the contract is approved by the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (2) A community college district may submit full-time equivalencies generated by apprenticeship programs to the Department of Community Colleges and Workforce Development for reimbursement from the Community College Support Fund for purposes of ORS 341.626 but may not submit for reimbursement those full-time equivalencies generated through contracts under subsection (1) of this section. [1979 c.311 Â§1; 1995 c.67 Â§30]

FINANCE

(Bonds Issued by Districts)

Â Â Â Â Â  341.675 Authority to incur bonded indebtedness; aggregate amount. (1) A community college district may contract a bonded indebtedness for any one or more of the following purposes in and for the district:

Â Â Â Â Â  (a) To acquire, construct, reconstruct, improve, repair, equip or furnish a college building or buildings or additions thereto;

Â Â Â Â Â  (b) To acquire or to improve all property, real and personal, appurtenant thereto or connected therewith, including self-financing facilities;

Â Â Â Â Â  (c) To fund or refund outstanding indebtedness; and

Â Â Â Â Â  (d) To provide for the payment of the debt.

Â Â Â Â Â  (2) The community college district may use the proceeds received from the sale of bonds to pay for any costs incurred by the district in issuing and selling such bonds, including but not limited to, attorney fees and the cost of publishing notices of bond elections, printing such bonds and advertising such bonds for sale.

Â Â Â Â Â  (3) The aggregate amount of such district bonded indebtedness shall not exceed one and one-half percent (0.015) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (4) For purposes of any law relating to bonded indebtedness, Âcommunity college districtÂ includes a Âcommunity college service district.Â [1971 c.513 Â§Â§37,43; 1991 c.459 Â§385; 1997 c.271 Â§2]

Â Â Â Â Â  341.678 Election on bonded indebtedness. (1) To determine whether a community college district should contract a bonded indebtedness for any one or more purposes described in ORS 341.675, the question shall be decided by election. The district board may order the election on its own motion or shall order the election if a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall state the amount of the proposed bonded indebtedness and the purposes for which the indebtedness shall be contracted. [1983 c.350 Â§212 (enacted in lieu of 341.679); 1993 c.45 Â§145]

Â Â Â Â Â  341.679 [1971 c.513 Â§Â§38, 39; 1973 c.796 Â§58; repealed by 1983 c.350 Â§211 (341.678 enacted in lieu of 341.679)]

Â Â Â Â Â  341.681 Issuance of bonds. (1) If the electors of the district voting on the question of contracting bonded indebtedness approve the question, the board of the district may issue negotiable coupon bonds of the district.

Â Â Â Â Â  (2) The bonds shall:

Â Â Â Â Â  (a) Bear interest at a rate of interest determined by the board pursuant to ORS 288.520, payable semiannually.

Â Â Â Â Â  (b) Bear the original or facsimile signature of the chairperson of the board and be attested by the district clerk.

Â Â Â Â Â  (c) Have annexed interest coupons bearing the original or facsimile signatures of the chairperson of the board and the district clerk.

Â Â Â Â Â  (3) The principal and interest on district bonds are payable in lawful money of the United States of America at the office of the paying agent and registrar or at the place the bonds are issued. [1971 c.513 Â§Â§40,41,42; 1981 c.94 Â§29; 1983 c.347 Â§25; 1983 c.350 Â§213; 1995 c.67 Â§31]

Â Â Â Â Â  341.685 Registration of bonds; disposition of proceeds. (1) The paying agent and registrar as appointed in accordance with ORS 288.570 shall register each community college district bond, including refunding bonds, in a record maintained for that purpose in the office of the paying agent and registrar, noting the community college district, amount, date, time and place of payment, rate of interest and such other facts as the paying agent and registrar may consider proper. The paying agent and registrar shall cause the bonds to be delivered promptly to the purchasers thereof upon payment therefor, and if the place of delivery is outside the city in which the paying agent and registrarÂs office is situated, the cost of delivery of the bonds shall be paid by the issuing district.

Â Â Â Â Â  (2) The paying agent and registrar shall hold the proceeds of the sale of all bonds for the community college district subject to the order of the board of the district to be used solely for the purpose for which the bonds were issued. The paying agent and registrar is authorized to deliver the proceeds of the sale of the bonds to the person designated as custodian of the community college district funds under ORS 341.703.

Â Â Â Â Â  (3) When the bonds have been so executed, registered and delivered, their legality shall not be open to contest by the community college district, or by any person for or on its behalf, for any reason whatever. [1971 c.513 Â§44; 1995 c.67 Â§32]

Â Â Â Â Â  341.690 Tax levy to meet annual bonded indebtedness; bond sinking fund. (1) The board of the district shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property in the district, sufficient to pay the maturing interest and principal of all community college district bonds outstanding promptly when and as such payments become due. The amount of the tax may be increased by an amount sufficient to retire any bonds which may be callable. The board shall annually file a copy of its budget and levies with the paying agent and registrar. The board shall in each year include such taxes in the district budget for such year. Such taxes shall in each year be certified, extended upon the tax rolls and collected by the same officers in the same manner and at the same time as the taxes for general district purposes.

Â Â Â Â Â  (2) The funds derived from such tax levies shall be retained by the paying agent and registrar without being paid to the district or to any officer thereof, and shall be kept by the paying agent and registrar in a separate fund to be known as and designated Â______Community College District Bond Interest and Sinking Fund,Â which shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of such fund shall be credited thereto and become a part thereof. For failure to retain and account for such funds, as provided in this section, the paying agent and registrar shall be liable upon the official bond of the paying agent and registrar.

Â Â Â Â Â  (3) The fund shall not be diverted or used for any other purpose; but if a surplus remains after all interest and principal have been paid on all community college district bonds then outstanding and unpaid, the surplus may be transferred to such other fund as the board of the district may direct.

Â Â Â Â Â  (4) If the tax required by subsection (1) of this section is not levied by the board of the district, the paying agent and registrar shall certify the county share, based on the proportion of the assessed valuation of the community college district located in the county, to the governing body of each county in which territory of the district is located which shall then levy a tax on all taxable property within the county that is in the district sufficient to raise the required amount.

Â Â Â Â Â  (5) The county assessors shall extend the tax so levied upon the county tax rolls for such district. The county sheriffs shall collect this tax and pay the sums collected into the fund kept by the paying agent and registrar pursuant to subsection (2) of this section. [1971 c.513 Â§45; 1995 c.67 Â§33]

Â Â Â Â Â  341.693 Payment of bond principal and interest. (1) The paying agent and registrar must cause to be paid out of any money in the hands of the paying agent and registrar belonging to the community college district, the interest on or principal of, as the case may be, any bond issued by the district promptly when and as the same becomes due at the place of payment designated in such coupons or bonds. All coupons or bonds so paid must be immediately reported to the board of the district.

Â Â Â Â Â  (2) The paying agent and registrar shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem them until the day such bonds or coupons are due. [1971 c.513 Â§46; 1995 c.67 Â§34]

Â Â Â Â Â  341.695 Bond redemption procedure. (1) Whenever the sinking fund mentioned in ORS 341.690 equals the amount, principal and interest, of any bond then due or subject at the option of the district to be paid or redeemed when authorized by the board of the district, the paying agent and registrar shall notify the holder of such bond and publish a notice in the newspaper published in the district in compliance with ORS 193.010 to 193.100. The notice shall state that the paying agent and registrar will, within 30 days from the date of the notice, redeem and pay any such bond then redeemable and payable, giving priority according to the date of issuance numerically. Upon presentation of any such bond at the place of payment specified therein, the paying agent and registrar shall cause the bond to be paid. If any holder of such bond fails to present it at the time mentioned in the notice, the interest thereon shall cease, and the paying agent and registrar shall thereafter pay only the amount of such bond and the interest accrued thereon up to the last day of the time of redemption mentioned in the notice.

Â Â Â Â Â  (2) When any bonds are so redeemed or paid, the paying agent and registrar shall cause the same to be canceled and write across the face thereof ÂredeemedÂ and the date of redemption, and shall deliver it to the board of the district, taking its receipt therefor. [1971 c.513 Â§47; 1995 c.67 Â§35]

Â Â Â Â Â  341.697 Refunding bonds. (1) Whenever any community college district has any outstanding bonded indebtedness, which is due or subject at the option of the district to be paid or redeemed, the district, by and through the board of the district, may:

Â Â Â Â Â  (a) Issue and exchange, for any such indebtedness, its bonds bearing the rate of interest determined by the board pursuant to ORS 288.520; or

Â Â Â Â Â  (b) Issue and sell such bonds and apply the proceeds of such sale in payment of the indebtedness for the payment of which the refunding bonds are proposed to be issued.

Â Â Â Â Â  (2) Refunding bonds issued under subsection (1) of this section shall in all respects conform to, and be governed, as to their issue, by ORS 287.008, 341.675 (3) and 341.681.

Â Â Â Â Â  (3) The refunding of indebtedness and issuing of bonds for such purpose shall not require an election, but may be done by resolution of the board of the district at any legally called board meeting. The debt limitations imposed by law shall not affect the right of any district to issue refunding bonds under authority of this section. The validity of any bonds so issued, or of the indebtedness thereby refunded, shall not thereafter be open to contest by the district or by any person for any reason whatever. [1971 c.513 Â§48; 1981 c.94 Â§30; 1983 c.347 Â§26; 1993 c.45 Â§146]

Â Â Â Â Â  341.701 [1971 c.513 Â§49; repealed by 1975 c.642 Â§22 (341.702 enacted in lieu of 341.701)]

Â Â Â Â Â  341.702 Advertisement and sale of bonds. All legally authorized and issued general obligation bonds or revenue bonds shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022. [1975 c.642 Â§23 (enacted in lieu of 341.701)]

(Custody and Expenditure of Funds)

Â Â Â Â Â  341.703 Custodian of funds; depositories; signature on checks; warrants as checks. (1) The board of a community college district shall designate a custodian of funds of the district. Funds shall be disbursed only in the manner provided by subsection (3) of this section.

Â Â Â Â Â  (2) For the purpose of receiving deposits of community college funds, the board of the district shall designate such bank or banks, as the board deems safe and proper depositories for district funds. The custodian designated under subsection (1) of this section shall not be liable personally or upon the official bond of the custodian for moneys lost by reason of failure or insolvency of any bank which becomes a depository under this subsection.

Â Â Â Â Â  (3) When funds are available for payment, district obligations shall be paid by check bearing the original signature of the custodian of the district funds; or if authorized by the board of the district, the custodianÂs facsimile signature.

Â Â Â Â Â  (4) Where a statute specifies a warrant as the means by which district obligations shall be paid, warrant means ÂcheckÂ if funds are available for payment. [1971 c.513 Â§50; 1995 c.67 Â§36]

Â Â Â Â Â  341.705 Warrant procedure. (1) As used in this section, Âcommunity college district obligationÂ includes salaries of district employees and other regularly contracted services.

Â Â Â Â Â  (2) Warrants in payment of district obligations shall be issued only when there are insufficient funds to pay the warrant and shall be indorsed Ânot paid for want of funds.Â Warrants may be issued at the end of each month, if necessary. Warrants shall not be issued without a vote of the board of the district. They must be signed by the chairperson of the board and countersigned by the district clerk. If the chairperson is absent or unable to execute the warrants, the board may authorize any member of the board to act as chairperson in executing the warrants.

Â Â Â Â Â  (3) Unless the board of the district has designated a lower rate of interest, which rate must appear on the face of the warrants, warrants indorsed Ânot paid for want of fundsÂ shall draw interest at a rate not to exceed seven percent (0.07) from date of indorsement until called.

Â Â Â Â Â  (4) Funds becoming available for payment of warrants indorsed Ânot paid for want of fundsÂ shall be applied in payment in the order in which the warrants were so indorsed.

Â Â Â Â Â  (5) At the last regular school board meeting of the district preceding July 1 in each year, the district clerk shall certify to the board a list of all district warrants which were called for payment more than seven years prior to July 1 next following the meeting, and which have not been paid. The certification shall state the amount of each of such warrants, to whom issued, and date of issuance. The board of the district shall cause notice to be published in some newspaper having a general circulation in the district. The notice shall contain a statement that if such warrants are not presented for payment within 60 days from July 1, they will be canceled, and payment thereof will be refused.

Â Â Â Â Â  (6) At the first regular meeting of the board in each district after the expiration of 60 days from July 1 in each year, the board shall make an order that all such warrants which have not been so presented for payment, describing them, shall be canceled and the board shall so cancel.

Â Â Â Â Â  (7) Nothing in this section prohibits a board from paying, upon any claim arising from the canceling of any such warrant, the principal of the warrant when presented without interest if not indorsed for want of funds and, if indorsed for want of funds, with interest to the date such warrant was called. [1971 c.513 Â§52]

(Audits)

Â Â Â Â Â  341.709 Annual audit required. (1) The board of a community college district shall cause to have prepared an annual audit of the books and accounts of the district, including but not limited to student body funds, athletic funds, cafeteria funds, and other similar funds collected by the college. The audit statements must be filed with the administrative office for the district on or before December 31 of the year in which the audit is conducted.

Â Â Â Â Â  (2) Accountants employed under this section must be selected from the roster of authorized municipal accountants maintained by the Oregon Board of Accountancy under ORS 297.670. [1971 c.513 Â§51; 1987 c.159 Â§1]

Â Â Â Â Â  341.710 [1959 c.641 Â§6; 1961 c.602 Â§10; 1965 c.100 Â§302; renumbered 341.025]

(Notes)

Â Â Â Â Â  341.715 Short-term promissory notes. (1) As provided by ORS 288.165, the board of a community college district may contract indebtedness by the issuance of short-term promissory notes for the purpose of meeting current expenses, retiring outstanding bonds or warrants, or paying the interest thereon.

Â Â Â Â Â  (2) The board of the district in which indebtedness was incurred under this section shall levy an annual tax on all taxable property in the district sufficient to meet the interest payments and retire the indebtedness, but no tax shall be necessary where other provisions are made for payment of the indebtedness. [1971 c.513 Â§53; 1983 c.124 Â§10; 1985 c.356 Â§5; 1993 c.97 Â§26]

Â Â Â Â Â  341.720 [1959 c.641 Â§7; 1965 c.100 Â§303; renumbered 341.035]

(Bonds Issued by State)

Â Â Â Â Â  341.721 Issuance by State Treasurer. (1) To provide funds to community college districts for the purposes specified in Article XI-G of the Oregon Constitution, the State Treasurer may issue bonds at the request of the State Board of Education in accordance with the provisions of ORS 286.031 to 286.061.

Â Â Â Â Â  (2) The State Treasurer may not issue bonds pursuant to Article XI-G of the Oregon Constitution under subsection (1) of this section for a community college project unless a grant agreement has been entered into pursuant to ORS 341.735 between the Department of Community Colleges and Workforce Development and the community college district that is receiving the bond proceeds. [2005 c.787 Â§20]

Â Â Â Â Â  Note: Sections 18 and 25, chapter 787, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 18. (1) Pursuant to Article XI-G of the Oregon Constitution and ORS 286.031 to 286.061 and section 20 of this 2005 Act [341.721], the State Treasurer may sell, at the request of the State Board of Education, general obligation bonds of the State of Oregon of the kind and character and within the limits prescribed by Article XI-G of the Oregon Constitution, as the treasurer determines, but in no event may the treasurer sell more than the aggregate principal sum of $38,500,000 par value for the biennium beginning July 1, 2005. The moneys realized from the sale of the bonds shall be appropriated and may be expended for the purposes set forth in section 3 of this 2005 Act and for payment for capitalized interest and costs incidental to issuance of the bonds.

Â Â Â Â Â  (2) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (1) of this 2005 Act are matched with the General Fund appropriation made under section 26 of this 2005 Act.

Â Â Â Â Â  (3) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (2) of this 2005 Act are matched with the General Fund appropriation made under section 27 of this 2005 Act.

Â Â Â Â Â  (4) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (3) of this 2005 Act are matched with the General Fund appropriation made under section 28 of this 2005 Act.

Â Â Â Â Â  (5) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (4) of this 2005 Act are matched with the General Fund appropriation made under section 29 of this 2005 Act.

Â Â Â Â Â  (6) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (5) of this 2005 Act are matched with the General Fund appropriation made under section 30 of this 2005 Act.

Â Â Â Â Â  (7) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (6) of this 2005 Act are matched with the General Fund appropriation made under section 31 of this 2005 Act.

Â Â Â Â Â  (8) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (7) of this 2005 Act are matched with the General Fund appropriation made under section 32 of this 2005 Act. [2005 c.787 Â§18]

Â Â Â Â Â  Sec. 25. Notwithstanding section 3 of this 2005 Act, at the request of the State Board of Education, the State Treasurer may issue bonds for a project listed in section 3 of this 2005 Act:

Â Â Â Â Â  (1) If the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 3 of this 2005 Act has been received by the Department of Community Colleges and Workforce Development; or

Â Â Â Â Â  (2) After the department reports to the Emergency Board, if the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 3 of this 2005 Act has not been received by the department. [2005 c.787 Â§25]

Â Â Â Â Â  341.725 Community College Capital Construction Fund. (1) The Community College Capital Construction Fund is established separate and distinct from the General Fund. Interest earned on moneys in the Community College Capital Construction Fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys in the Community College Capital Construction Fund are appropriated continuously to the Department of Community Colleges and Workforce Development and may be disbursed by the department for the construction, remodeling, expansion and renovation of facilities at community colleges pursuant to grant agreements entered into between the department and community college districts under ORS 341.735. [2005 c.787 Â§21]

Â Â Â Â Â  Note: Sections 26 to 32, chapter 787, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 26. Columbia Gorge Community College Facilities Account. (1) There is established in the General Fund an account to be known as the Columbia Gorge Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities for the Columbia Gorge Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Columbia Gorge Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Columbia Gorge Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§26]

Â Â Â Â Â  Sec. 27. Oregon Coast Community College Facilities Account. (1) There is established in the General Fund an account to be known as the Oregon Coast Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish new facilities in Lincoln City, South Beach and Waldport.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Oregon Coast Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $4,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Oregon Coast Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§27]

Â Â Â Â Â  Sec. 28. Rogue Community College Medford Instructional Facility Account. (1) There is established in the General Fund an account to be known as the Rogue Community College Medford Instructional Facility Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish a joint instructional facility in Medford for Southern Oregon University and the Rogue Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Rogue Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $4,100,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Rogue Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§28]

Â Â Â Â Â  Sec. 29. Clatsop Community College Facilities Account. (1) There is established in the General Fund an account to be known as the Clatsop Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip, furnish and purchase land for new facilities for the Clatsop Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Clatsop Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Clatsop Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§29]

Â Â Â Â Â  Sec. 30. Tillamook Bay Community College Facilities Account. (1) There is established in the General Fund an account to be known as the Tillamook Bay Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish new facilities for the Tillamook Bay Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Tillamook Bay Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $4,900,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Tillamook Bay Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§30]

Â Â Â Â Â  Sec. 31. Klamath Community College Facilities Account. (1) There is established in the General Fund an account to be known as the Klamath Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish new facilities for the Klamath Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Klamath Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,700,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Klamath Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§31]

Â Â Â Â Â  Sec. 32. Southwestern Oregon Community College Curry County Facilities Account. (1) There is established in the General Fund an account to be known as the Southwestern Oregon Community College Curry County Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities in Curry County for the Southwestern Oregon Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Southwestern Oregon Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $2,300,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Southwestern Oregon Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§32]

Â Â Â Â Â  341.728 Community College Bond Building Fund. (1) The Community College Bond Building Fund is established separate and distinct from the General Fund.

Â Â Â Â Â  (2) The Community College Bond Building Fund shall consist of moneys realized from the sale of bonds issued pursuant to Article XI-G of the Oregon Constitution for the benefit of community college districts under ORS 341.721.

Â Â Â Â Â  (3) Moneys in the Community College Bond Building Fund are appropriated continuously to the Department of Community Colleges and Workforce Development and may be disbursed by the department for the construction, remodeling, expansion and renovation of facilities at community colleges pursuant to grant agreements entered into between the department and community college districts under ORS 341.735.

Â Â Â Â Â  (4) Moneys in the Community College Bond Building Fund may be invested, with the approval of the State Treasurer, until needed for disbursement under subsection (3) of this section. If a surplus remains in the fund after disbursement, the surplus and earnings from temporary investments shall be credited to the Community College Bond Sinking Fund. [2005 c.787 Â§22]

Â Â Â Â Â  341.730 [1959 c.641 Â§8; 1961 c.602 Â§11; 1965 c.100 Â§304; renumbered 341.045]

Â Â Â Â Â  341.731 Community College Bond Sinking Fund. (1) The Community College Bond Sinking Fund is established separate and distinct from the General Fund. The Community College Bond Sinking Fund shall be used to provide for payment of the principal and the interest upon bonds issued under the authority of Article XI-G of the Oregon Constitution for the benefit of community college districts under ORS 341.721.

Â Â Â Â Â  (2) Moneys in the fund are appropriated continuously to the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (3) The fund may be invested by the State Treasurer, and earnings on the investments shall be credited to the fund.

Â Â Â Â Â  (4) The fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445, all moneys that the Legislative Assembly may provide in lieu of such taxes, all moneys received as accrued interest upon bonds sold, all earnings from investments of the fund and the proceeds of the sale of refunding bonds.

Â Â Â Â Â  (5) The department may credit the fund with moneys received from either a sale or interfund transfer of land, buildings or facilities.

Â Â Â Â Â  (6)(a) The department may not use the fund for any purpose other than the purposes for which the fund was created.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the department may transfer any surplus in the fund to other funds designated by the department if a balance remains in the fund and:

Â Â Â Â Â  (A) The purposes for which the fund was created have been fulfilled; and

Â Â Â Â Â  (B) A reserve sufficient to meet all existing and future obligations and liabilities of the fund has been set aside. [2005 c.787 Â§23]

Â Â Â Â Â  341.735 Grant agreements for distribution of funds to community college districts; fees. (1) For the purposes of distributing moneys held in the Community College Capital Construction Fund and the Community College Bond Building Fund, the Department of Community Colleges and Workforce Development shall enter into grant agreements with each community college district for whose projects moneys have been appropriated from the General Fund and are held pending disbursement of the moneys. The grant agreements shall obligate the department to distribute to each community college district any funds the district provides to the state to provide a General Fund match as required by Article XI-G of the Oregon Constitution and shall also obligate the department to distribute to each community college district any amounts that are credited to the Community College Bond Building Fund for a project of the district. The department may impose reasonable conditions and reporting and accounting requirements in a grant agreement described in this section that are intended to ensure that the amounts distributed from the funds listed in this subsection will be used for the projects for which the amounts were distributed.

Â Â Â Â Â  (2) The grant agreements shall also require that each community college district that receives amounts from the funds listed in subsection (1) of this section shall:

Â Â Â Â Â  (a) Return to the state any amounts distributed from the Community College Bond Building Fund that are not required to complete the project of that district. The department shall credit the returned amounts to the Community College Bond Sinking Fund.

Â Â Â Â Â  (b) Take any action as determined by the stateÂs bond counsel that is necessary to maintain the excludability of the interest paid by the state on the general obligation bonds that the state issues pursuant to Article XI-G of the Oregon Constitution to fund the Community College Bond Building Fund.

Â Â Â Â Â  (3) The department may collect fees from community college districts that receive moneys under a grant agreement entered into under this section to cover the costs relating to the administration of the distribution of proceeds from general obligation bonds issued pursuant to Article XI-G of the Oregon Constitution to finance community college district projects and for executing the responsibilities of the department under the grant agreement. The department shall deposit any moneys collected under this subsection in the Department of Community Colleges and Workforce Development Account. [2005 c.787 Â§33]

Â Â Â Â Â  341.739 Bond counsel services; financial advisory services. The Department of Community Colleges and Workforce Development may receive bond counsel services and financial advisory services through the Department of Higher Education. If the Department of Community Colleges and Workforce Development receives services through the Department of Higher Education, the Department of Community Colleges and Workforce Development is not obligated to obtain those services pursuant to ORS 286.066 and 286.071. [2005 c.787 Â§24]

Â Â Â Â Â  341.740 [1959 c.641 Â§9; 1961 c.602 Â§12; 1965 c.100 Â§305; renumbered 341.055]

Â Â Â Â Â  341.750 [1959 c.641 Â§10; 1961 c.602 Â§13; 1965 c.100 Â§306; renumbered 341.075]

Â Â Â Â Â  341.760 [1959 c.641 Â§11; 1965 c.100 Â§307; renumbered 341.085]

Â Â Â Â Â  341.770 [1959 c.641 Â§12; 1965 c.100 Â§308; 1965 c.192 Â§1; renumbered 341.105]

Â Â Â Â Â  341.780 [1959 c.641 Â§13; 1961 c.602 Â§14; 1965 c.100 Â§309; renumbered 341.115]

Â Â Â Â Â  341.785 [1983 c.825 Â§2; 1989 c.171 Â§45; renumbered 285.540 in 1991]

Â Â Â Â Â  341.790 [1959 c.641 Â§14; 1961 c.602 Â§15; 1965 c.100 Â§310; renumbered 341.275]

Â Â Â Â Â  341.795 [1983 c.825 Â§3; 1985 c.542 Â§1; 1987 c.168 Â§3; renumbered 285.543 in 1991]

Â Â Â Â Â  341.800 [1959 c.641 Â§15; 1961 c.602 Â§16; 1965 c.100 Â§311; renumbered 341.125]

Â Â Â Â Â  341.803 [1983 c.825 Â§4; 1987 c.168 Â§4; renumbered 285.545 in 1991]

Â Â Â Â Â  341.805 [1963 c.483 Â§4; 1965 c.100 Â§312; renumbered 341.285]

Â Â Â Â Â  341.807 [1983 c.825 Â§1; renumbered 285.547 in 1991]

Â Â Â Â Â  341.809 [1987 c.697 Â§1; renumbered 285.550 in 1991]

Â Â Â Â Â  341.810 [1959 c.641 Â§16; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.812 [1963 c.483 Â§6; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.813 [1989 c.538 Â§1; renumbered 285.553 in 1991]

Â Â Â Â Â  341.815 [1963 c.483 Â§5; 1965 c.100 Â§315; renumbered 341.475]

Â Â Â Â Â  341.818 [1989 c.538 Â§2; renumbered 285.555 in 1991]

Â Â Â Â Â  341.820 [1959 c.641 Â§17; 1965 c.100 Â§319; renumbered 341.195 (1),(2)]

Â Â Â Â Â  341.825 [1963 c.483 Â§16; 1965 c.100 Â§314; renumbered 341.315]

Â Â Â Â Â  341.830 [1959 c.641 Â§18; repealed by 1965 c.100 Â§320 (341.205 enacted in lieu of 341.830)]

Â Â Â Â Â  341.840 [1959 c.641 Â§19; 1965 c.100 Â§322; renumbered 341.215]

Â Â Â Â Â  341.850 [1959 c.641 Â§22; 1965 c.100 Â§323; renumbered 341.225]

Â Â Â Â Â  341.860 [1959 c.641 Â§20; 1965 c.100 Â§324; renumbered 341.235]

Â Â Â Â Â  341.870 [1959 c.641 Â§21; 1965 c.100 Â§325; renumbered 341.245]

Â Â Â Â Â  341.880 [1959 c.641 Â§23; renumbered 341.195 (3)]

Â Â Â Â Â  341.890 [1959 c.641 Â§28; 1965 c.100 Â§313; renumbered 341.295]

Â Â Â Â Â  341.900 [1959 c.641 Â§31; renumbered 341.305]

Â Â Â Â Â  341.910 [1959 c.641 Â§32; renumbered 341.135]

Â Â Â Â Â  341.912 [1963 c.483 Â§1; 1965 c.100 Â§316; renumbered 341.155]

Â Â Â Â Â  341.914 [1963 c.483 Â§2; 1965 c.100 Â§317; renumbered 341.165]

Â Â Â Â Â  341.915 [1967 c.433 Â§9; 1975 c.128 Â§7; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§5; 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.916 [1963 c.483 Â§3; 1965 c.100 Â§318; renumbered 341.175]

Â Â Â Â Â  341.917 [1975 c.128 Â§8; 1977 c.711 Â§4; repealed by 1977 c.711 Â§6]

Â Â Â Â Â  341.920 [1961 c.601 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.925 [1961 c.601 Â§Â§2,5; 1963 c.483 Â§15; 1965 c.100 Â§341; 1967 c.433 Â§10; 1969 c.633 Â§1; 1971 c.310 Â§5; 1973 c.27 Â§6; 1975 c.128 Â§6; repealed by 1977 c.711 Â§6]

Â Â Â Â Â  341.930 [1961 c.601 Â§3; 1965 c.100 Â§342; 1967 c.433 Â§11; 1971 c.310 Â§6; 1975 c.128 Â§9; repealed by 1977 c.711 Â§6]

AID FOR CONSTRUCTION

Â Â Â Â Â  341.933 Distribution of state funds for capital construction; standards; limitations; rules. The State Board of Education shall adopt by rule standards governing the distribution of state funds to community college districts for capital construction projects. The standards shall include, but need not be limited to, the following provisions:

Â Â Â Â Â  (1) No state funds shall be used for the construction of student or faculty housing, facilities for spectators at athletic events, recreational facilities, student health facilities or noninstructional portions of student centers; and

Â Â Â Â Â  (2) State funds shall be matched by substantial contributions from nonstate sources, which may include tuition, property taxes, bond issues, gifts and grants. [1987 c.474 Â§11; 1999 c.21 Â§68]

Â Â Â Â Â  341.935 [1961 c.601 Â§4; 1965 c.100 Â§343; 1967 c.433 Â§12; 1971 c.513 Â§70; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§5; 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.937 Capital improvements for access for persons with disabilities. In preparing budget requests for each biennium, after consultation with the community colleges and their respective representatives of the disabled community at the colleges, the State Board of Education shall include amounts for capital improvements that will be applied to the substantial reduction and eventual elimination of barriers to access by disabled persons. [1991 c.935 Â§3; 2005 c.22 Â§235]

Â Â Â Â Â  341.940 [1961 c.601 Â§6; 1965 c.100 Â§344; 1967 c.433 Â§13; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.945 [1961 c.601 Â§7; 1965 c.100 Â§345; 1967 c.433 Â§14; 1971 c.513 Â§71; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.950 [1961 c.601 Â§8; 1965 c.100 Â§346; 1967 c.433 Â§15; 1971 c.513 Â§72; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.990 [Part renumbered 332.990; repealed by 1965 c.100 Â§456]

_______________



Chapter 342

Chapter 342 Â Teachers and Other School Personnel

2005 EDITION

TEACHERS AND OTHER SCHOOL PERSONNEL

EDUCATION AND CULTURE

GENERAL PROVISIONS

342.120Â Â Â Â  Definitions

LICENSING AND REGISTRATION OF TEACHERS AND ADMINISTRATORS

(Generally)

342.121Â Â Â Â  Teacher and administrator licensing; certification from professional organizations; certificate not required

342.122Â Â Â Â  Professional Organizations Certification Fund

342.123Â Â Â Â  Knowledge of civil rights laws required

342.125Â Â Â Â  Types of licenses; charter school teacher registry; expedited process

NoteÂ Â Â Â Â Â Â Â Â  Subject matter endorsement--1993 c.45 Â§154

342.126Â Â Â Â  First aid card required for teaching license; waiver for disability

342.127Â Â Â Â  Fees; basis

342.130Â Â Â Â  Certain existing certificates and licenses not invalidated

342.135Â Â Â Â  Basic, standard and other teaching licenses; basis of renewal; rules

342.136Â Â Â Â  Initial teaching, personnel service and administrative licenses; renewal

342.138Â Â Â Â  Continuing teaching, personnel service and administrative licenses; qualifications for continuing license; renewal

342.140Â Â Â Â  Administrative license

342.143Â Â Â Â  Issuance of teaching, personnel service or administrative license and registration as charter school teacher

342.144Â Â Â Â  American Indian languages teaching license

342.147Â Â Â Â  Approval of teacher education institutions and programs; rules

342.153Â Â Â Â  Proficiency in Braille required for teaching license to provide education to blind students

342.165Â Â Â Â  Commission rules

342.167Â Â Â Â  State board review of rules

342.169Â Â Â Â  Required ratio of pupils to staff holders of first aid cards; exceptions; rules

342.173Â Â Â Â  Effect of employing unlicensed teacher or administrator by certain districts

(Discipline)

342.175Â Â Â Â  Grounds for discipline; reinstatement

342.176Â Â Â Â  Preliminary investigation of complaint; materials confidential; notice

342.177Â Â Â Â  Hearing and decision on charges; notice

342.180Â Â Â Â  Appeal

342.190Â Â Â Â  Administrative Procedures Act not applicable to proceedings for reinstatement, revocation or suspension

(Miscellaneous)

342.195Â Â Â Â  Teaching licenses based on experience in certain federal programs

342.200Â Â Â Â  Administrative licenses based on professional skills and experience

342.203Â Â Â Â  Circulation of list of teachers and administrators subjected to discipline

(Criminal Records Check)

342.223Â Â Â Â  Fee for criminal record search; effect of making false statement; appeal of refusal to issue or renew license or registration

342.227Â Â Â Â  Issuance of temporary license or certificate pending result of check

342.232Â Â Â Â  Employment pending result of check

TEACHER STANDARDS AND PRACTICES COMMISSION

342.350Â Â Â Â  Commission established; confirmation; term; vacancy; effect of change in circumstances

342.360Â Â Â Â  Members; qualifications

342.380Â Â Â Â  Organization

342.390Â Â Â Â  Meetings; expenses

342.400Â Â Â Â  Licensing requirements for out-of-state applicants; reciprocal agreements; rules

342.410Â Â Â Â  Executive director; employees

342.420Â Â Â Â  MemberÂs salary; reimbursement to district

342.430Â Â Â Â  Teacher Standards and Practices Commission Account; use

MINORITY TEACHER ACT

342.433Â Â Â Â  Definitions for ORS 342.433 to 342.449

342.437Â Â Â Â  Goals

342.443Â Â Â Â  Reports to legislature; comparative data; data collection

342.447Â Â Â Â  Plans for recruitment, admission, retention and graduation of minority teachers; rules

342.449Â Â Â Â  Short title

SCHOOL NURSES

342.455Â Â Â Â  Definition of Âschool nurseÂ

342.465Â Â Â Â  Rules; notice if action taken on license

342.475Â Â Â Â  School nurses; certificates

342.485Â Â Â Â  Commission to consult with and advise Oregon State Board of Nursing on school nursing

342.495Â Â Â Â  Holder of school nurse certificate qualified to conduct and coordinate health services program

TEACHERSÂ CONTRACTS

342.513Â Â Â Â  Renewal or nonrenewal of contracts for following year

342.545Â Â Â Â  Termination of teacherÂs contract; release

342.553Â Â Â Â  Suspension of teaching license for resigning without providing required notice; appeal

TERMS AND CONDITIONS OF EMPLOYMENT OF SCHOOL PERSONNEL

342.608Â Â Â Â  Working hours for licensed personnel; duty-free lunch period required; exception

342.610Â Â Â Â  Minimum salary for substitute teachers

342.613Â Â Â Â  Contracts with teachers for return of part of salary prohibited

342.650Â Â Â Â  Wearing of religious dress prohibited

342.655Â Â Â Â  Sanctions against teacher violating ORS 342.650

SEXUAL HARASSMENT

342.700Â Â Â Â  Policy on sexual harassment; posting and availability of policy

342.704Â Â Â Â  Adoption of school district policies on sexual harassment required; contents; rules

342.708Â Â Â Â  ORS 342.700 and 342.704 not limitation on or prerequisite for other rights and remedies

ACCOUNTABILITY FOR SCHOOLS FOR THE 21ST CENTURY LAW

342.805Â Â Â Â  Short title

342.815Â Â Â Â  Definitions for ORS 342.805 to 342.937

342.835Â Â Â Â  Probationary teacher

342.840Â Â Â Â  Determination of length of service for probationary teacher

342.845Â Â Â Â  Contract teacher; part-time contract teacher; effect of program transfer; administrator contracts

342.850Â Â Â Â  Teacher evaluation; personnel file content

342.865Â Â Â Â  Grounds for dismissal or contract nonextension of contract teacher

342.875Â Â Â Â  Suspension; reinstatement

342.895Â Â Â Â  Contract teachers; procedure for dismissal or contract nonextension; appeal

342.905Â Â Â Â  Appeal procedure; arbitration as alternative

342.910Â Â Â Â  Waiver of contract grievance claim if appeal of dismissal decision filed; waiver of certain rights and procedures

342.930Â Â Â Â  Fair Dismissal Appeals Board; rules

342.934Â Â Â Â  Procedure for reduction of teacher staff due to funding or administrative decision

342.937Â Â Â Â  Reimbursement for teacher dismissal costs

MISCELLANEOUS

342.961Â Â Â Â  Internal investigations of employee misconduct or wrongdoing

342.965Â Â Â Â  Interchange of teachers

342.985Â Â Â Â  Qualifications to teach distance learning course

Â Â Â Â Â  342.005 [Amended by 1955 c.518 Â§1; repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.007 [1953 c.85 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.015 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.017 [1991 c.693 Â§16; 1993 c.45 Â§148; renumbered 329.753 in 1993]

Â Â Â Â Â  342.020 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.025 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.030 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.035 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.040 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.045 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.050 [Amended by 1955 c.518 Â§2; repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.055 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  342.060 [Amended by 1957 c.638 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.065 [Amended by 1955 c.101 Â§1; renumbered 342.602]

Â Â Â Â Â  342.070 [Amended by 1957 c.638 Â§2; 1961 c.677 Â§1; renumbered 342.175]

Â Â Â Â Â  342.075 [Amended by 1961 c.677 Â§2; renumbered 342.180]

Â Â Â Â Â  342.080 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.085 [Amended by 1955 c.214 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.090 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.095 [Repealed by 1965 c.100 Â§456 and 1965 c.550 Â§6]

Â Â Â Â Â  342.100 [Repealed by 1965 c.100 Â§456 and 1965 c.550 Â§6]

Â Â Â Â Â  342.105 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.110 [Amended by 1961 c.707 Â§1; repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.115 [Repealed by 1961 c.439 Â§13]

GENERAL PROVISIONS

Â Â Â Â Â  342.120 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ includes all superintendents, assistant superintendents and principals in the public schools or education service districts.

Â Â Â Â Â  (2) ÂApproved teacher education institutionÂ is one which meets the standards of the Teacher Standards and Practices Commission for preparation of teachers for preprimary programs and grades 1 through 12.

Â Â Â Â Â  (3) ÂApproved teacher education programÂ is one offered by an approved teacher education institution and is so recognized by the Teacher Standards and Practices Commission, after considering recommendations of the State Board of Education.

Â Â Â Â Â  (4) ÂCommissionÂ means the Teacher Standards and Practices Commission.

Â Â Â Â Â  (5) ÂEducational assistantÂ means a classified school employee who does not require a license to teach, who is employed by a school district or education service district and whose assignment consists of and is limited to assisting a licensed teacher in accordance with rules established by the State Board of Education.

Â Â Â Â Â  (6) ÂInstructionÂ includes direction of learning in class, in small groups, in individual situations, in the library and in guidance and counseling, but does not include the provision of related services, as defined in ORS 343.035, to a child identified as a child with disabilities pursuant to ORS 343.146 to 343.183 when provided in accordance with ORS 343.221.

Â Â Â Â Â  (7) ÂIntern teacherÂ means a regularly enrolled student of an approved teacher education institution who teaches under the supervision of the staff of the institution and of the employing school district in order to acquire practical experience in teaching and for which the student receives both academic credit from the institution and financial compensation from the school district or education service district.

Â Â Â Â Â  (8) ÂState boardÂ means the State Board of Education.

Â Â Â Â Â  (9) ÂTeacherÂ includes all licensed employees in the public schools or employed by an education service district who have direct responsibility for instruction, coordination of educational programs or supervision or evaluation of teachers and who are compensated for their services from public funds. ÂTeacherÂ does not include a school nurse as defined in ORS 342.455.

Â Â Â Â Â  (10) ÂTeaching licenseÂ means a license issued under ORS 342.125 or 342.144. [1961 c.439 Â§1; 1965 c.100 Â§348; 1965 c.550 Â§1; 1973 c.270 Â§2; 1975 c.278 Â§1; 1981 c.393 Â§1; 1981 c.469 Â§5; 1989 c.125 Â§1; 1993 c.45 Â§149; 2001 c.653 Â§4]

LICENSING AND REGISTRATION OF TEACHERS AND ADMINISTRATORS

(Generally)

Â Â Â Â Â  342.121 Teacher and administrator licensing; certification from professional organizations; certificate not required. (1) The Teacher Standards and Practices Commission shall issue licenses to teachers and administrators who possess the minimum competencies, knowledge and skills to teach and administer in the public schools of the state.

Â Â Â Â Â  (2) In addition to a teaching or administrative license, a person may obtain certification, indicating a higher degree of competency, knowledge and skill based on work experience and advanced study, from a professional organization of teachers or administrators, either on the state or national level. However, a teaching certificate or administrative certificate shall not be required to teach or administer in a public school of this state. [1991 c.662 Â§11; 1993 c.45 Â§151]

Â Â Â Â Â  Note: 342.121 was added to and made a part of 342.120 to 342.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.122 Professional Organizations Certification Fund. (1) There is created the Professional Organizations Certification Fund, separate and distinct from the General Fund. Interest earned on moneys in the Professional Organizations Certification Fund shall be credited to the fund.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission may accept from any source any grant, donation or gift of money or other valuable thing made to the commission for purposes of the Professional Organizations Certification Fund.

Â Â Â Â Â  (3) Moneys credited to the Professional Organizations Certification Fund are continuously appropriated to the commission for the purposes of advanced certifications of teachers and administrators in accordance with ORS 342.121 (2). The commission may draw checks or orders upon the State Treasurer in making disbursements from the Professional Organizations Certification Fund for the purposes stated in this subsection. [2001 c.381 Â§2]

Â Â Â Â Â  Note: 342.122 was added to and made a part of 342.120 to 342.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.123 Knowledge of civil rights laws required. (1) In addition to and not in lieu of any other law or rule or standard established by the Teacher Standards and Practices Commission, the commission shall require an applicant for a teaching license or any renewal thereof demonstrate knowledge of Title VI of the Civil Rights Act of 1964, Title IX of the Education Amendments of 1972, and federal statutes pertaining thereto, as well as state statutes prohibiting discrimination.

Â Â Â Â Â  (2) An applicant shall be required to demonstrate knowledge of federal and state statutes prohibiting discrimination required by subsection (1) of this section only once. [1977 c.805 Â§2; 1981 c.663 Â§1]

Â Â Â Â Â  342.125 Types of licenses; charter school teacher registry; expedited process. (1) Teaching licenses shall be issued and renewed by the Teacher Standards and Practices Commission by the authority of the State of Oregon, subject to ORS 342.120 to 342.430 and the rules of the commission.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, teaching licenses shall be of the following types:

Â Â Â Â Â  (a) Basic teaching license.

Â Â Â Â Â  (b) Standard teaching license.

Â Â Â Â Â  (c) Administrative license.

Â Â Â Â Â  (d) Restricted teaching license.

Â Â Â Â Â  (3) Subject to ORS 342.130 and to subsection (4) of this section and in addition to the teaching licenses described in subsection (2) of this section, licenses shall be of the following types:

Â Â Â Â Â  (a) Initial teaching license.

Â Â Â Â Â  (b) Continuing teaching license.

Â Â Â Â Â  (c) Initial personnel service license.

Â Â Â Â Â  (d) Continuing personnel service license.

Â Â Â Â Â  (e) Initial administrative license.

Â Â Â Â Â  (f) Continuing administrative license.

Â Â Â Â Â  (4) The Teacher Standards and Practices Commission may establish other types of teaching licenses as it considers necessary for operation of the public schools of the state and may prescribe the qualifications for the licenses. However, no license established under the authority of this subsection is required for a regular classroom teaching position in the public schools.

Â Â Â Â Â  (5)(a) The Teacher Standards and Practices Commission shall establish a public charter school teacher registry. The commission shall require the applicant and the public charter school to jointly submit an application requesting registration as a public charter school teacher. The application shall include:

Â Â Â Â Â  (A) A description of the specific teaching position the applicant will fill;

Â Â Â Â Â  (B) A description of the background of the applicant that is relevant to the teaching position, including any post-secondary education or other experience; and

Â Â Â Â Â  (C) Documentation as required by the commission for the purposes of conducting a criminal records check as provided in ORS 181.534 and a background check through an interstate clearinghouse of revoked and suspended licenses.

Â Â Â Â Â  (b) Subject to the results of the criminal records check and background check, the commission shall approve the application for registration. The commission may deny a request for registration only on the basis of the criminal records check or the background check through an interstate clearinghouse of revoked and suspended licenses. The registration is valid for three years and may be renewed upon joint application from the teacher and the public charter school.

Â Â Â Â Â  (c) A registration as a public charter school teacher qualifies its holder to accept the teaching position described in the application in the public charter school that submitted the application with the holder of the registration.

Â Â Â Â Â  (6) The Teacher Standards and Practices Commission shall adopt an expedited process for the issuance of any license established pursuant to this section. The process may require a school district superintendent or school district board and the applicant to jointly submit an application requesting an emergency license. Within two working days after receiving a completed application the commission shall issue the emergency license. However, the commission may limit the number of applications for expedited service from a school district or education service district to not more than 100 applications in a period of two working days. For purposes of this subsection, the commission may not distinguish between a school district or education service district involved in a labor dispute and any other school district or education service district. [1961 c.439 Â§2; 1965 c.100 Â§349; 1965 c.550 Â§2; part renumbered 342.127; 1973 c.270 Â§3; 1981 c.663 Â§2; 1991 c.662 Â§5; 1993 c.45 Â§152; 1997 c.352 Â§1; 1997 c.383 Â§1; 1999 c.199 Â§2; 2005 c.730 Â§17]

Â Â Â Â Â  Note: Section 154, chapter 45, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 154. Subject matter endorsement. Notwithstanding ORS 342.125 (2) and 342.135, a teacher shall be granted a subject matter endorsement if the teacher held a basic license and a subject matter endorsement on or before January 1, 1981. [1993 c.45 Â§154; 2005 c.209 Â§35]

Â Â Â Â Â  342.126 First aid card required for teaching license; waiver for disability. (1) Except as provided in subsection (2) of this section, within 90 days after receiving an initial or basic teaching license under ORS 342.125, the holder of the license shall obtain a recognized first aid card. Failure to obtain the card shall result in suspension of the teaching license pursuant to ORS 342.175.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission may waive the requirement of subsection (1) of this section for any holder of a teaching license who has taken a recognized first aid course of study but who is unable by reason of physical disability to obtain a recognized first aid card.

Â Â Â Â Â  (3) The commission by rule shall specify the procedure whereby the holder of a teaching license can obtain the waiver authorized by subsection (2) of this section. [1977 c.826 Â§2; 1981 c.180 Â§1; 1993 c.45 Â§155; 1997 c.383 Â§10]

Â Â Â Â Â  342.127 Fees; basis. (1) The Teacher Standards and Practices Commission shall establish and the commission shall collect:

Â Â Â Â Â  (a) A fee not to exceed $100 for evaluation of the initial application for each teaching license for which application is made. If the applicant is eligible for the teaching license for which application is made and the license is issued within 90 days of original application, the commission shall issue the license without additional charge.

Â Â Â Â Â  (b) A fee not to exceed $100 for the renewal of each teaching license and a fee not to exceed $20 for each duplicate teaching license.

Â Â Â Â Â  (c) A fee not to exceed $800 for a beginning teacher assessment conducted in lieu of an approved preparation program required for licensure.

Â Â Â Â Â  (d) A fee not to exceed $200 for alternative assessment conducted in lieu of a passing score on a licensure examination established by the commission.

Â Â Â Â Â  (e) A fee not to exceed $75 for registration as a public charter school teacher that includes any fee charged pursuant to ORS 342.223 or rules adopted under ORS 181.534.

Â Â Â Â Â  (f) A fee not to exceed $75 for renewal of a registration as a public charter school teacher that includes any fee charged pursuant to ORS 342.223 or rules adopted under ORS 181.534.

Â Â Â Â Â  (2) In addition to the fee required by subsection (1) of this section for the issuance of a teaching license, the Teacher Standards and Practices Commission shall collect a fee not to exceed $150 for the evaluation of an applicant requesting licensing based upon completion of other than an Oregon approved teacher education program.

Â Â Â Â Â  (3) In addition to the fees required by subsection (1) of this section, the Teacher Standards and Practices Commission shall collect a late application fee not to exceed $25 per month up to a maximum of $125 from an applicant who fails to make timely application for renewal of the license or registration. The actual amount of the fee shall be determined in accordance with rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (4) In spite of the expiration date posted on the license, the license shall continue to be valid for purposes of ORS 342.173 for an additional 120 days. However, the district may require a statement from the applicant indicating that the applicant has completed the requirements for license renewal.

Â Â Â Â Â  (5) In addition to the fee required by subsection (1) of this section for the issuance of a teaching license, the commission shall collect a fee not to exceed $150 for the reinstatement of a license that has been revoked by the commission for gross neglect of duty or gross unfitness under ORS 342.175.

Â Â Â Â Â  (6) In addition to the fee required by subsection (1) of this section for the issuance of a teaching license, the commission shall collect a fee not to exceed $100 for the issuance of any emergency license through an expedited process at the request of any school district or education service district that seeks to employ the applicant.

Â Â Â Â Â  (7) Fee rates established under this section shall cover, but not exceed, the full cost of administrative expenses incurred by the commission during any biennium. [Subsections (1) and (2) formerly part of 342.125; subsection (3) enacted as 1965 c.535 Â§14; 1969 c.416 Â§1; 1971 c.41 Â§1; 1973 c.270 Â§4; 1981 c.663 Â§3; 1983 c.14 Â§1; 1991 c.144 Â§1; 1993 c.45 Â§156; 1997 c.165 Â§1; 1997 c.352 Â§3; 1999 c.199 Â§4; 1999 c.768 Â§1; 2005 c.730 Â§18]

Â Â Â Â Â  342.130 Certain existing certificates and licenses not invalidated. (1) Nothing in ORS 342.120 to 342.173 is intended to invalidate the life of any certificate or diploma in effect on June 30, 1965, nor to invalidate the rights granted prior to June 30, 1965, by the law and the rules of the State Board of Education under which the certificate or diploma was issued.

Â Â Â Â Â  (2) Nothing in chapter 550, Oregon Laws 1965, is intended to invalidate the life of any teaching certificate in effect on August 13, 1965, or to alter the rights and privileges granted prior to August 13, 1965, by the law under which the teaching certificate was issued.

Â Â Â Â Â  (3) Nothing in ORS 342.120 to 342.173 is intended to invalidate the life of any basic or standard teaching or administrative license in effect prior to January 15, 1999, nor to invalidate the rights granted prior to January 15, 1999, by the law and by the rules of the Teacher Standards and Practices Commission under which the license was issued. [1961 c.439 Â§3; 1965 c.100 Â§350; subsection (2) enacted as 1965 c.550 Â§4; 1997 c.383 Â§2; 1999 c.59 Â§89]

Â Â Â Â Â  342.135 Basic, standard and other teaching licenses; basis of renewal; rules. (1) A teaching license provided for in this section shall qualify its holder to accept any instructional assignment from preprimary through grade 12 for which the holder has completed the professional requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2)(a) A basic teaching license shall be issued on application to an otherwise qualified person who has completed an approved teacher education program and meets the other requirements that the Teacher Standards and Practices Commission may consider necessary to maintain and improve quality of instruction in the public schools of the state.

Â Â Â Â Â  (b) Holders of the basic teaching license who meet the requirements of the Teacher Standards and Practices Commission to teach in the regular classroom program of the public schools in kindergarten through grade nine may renew the basic license to qualify them to continue in such teaching by verification of successful teaching experience and of continuing professional development in keeping with Teacher Standards and Practices Commission rules.

Â Â Â Â Â  (c) A holder of the basic teaching license with an endorsement in art, educational media, foreign language, health, home economics, industrial arts, music, physical education and reading may renew the initial basic license by verification of successful teaching experience and of continuing professional development in keeping with Teacher Standards and Practices Commission rules. This paragraph applies to licenses for preprimary programs and grades 1 through 8 and shall include grade 9 if the teacher is teaching in a middle school or a junior high.

Â Â Â Â Â  (d) Secondary teachers may teach in the public schools, grades 5 through 12, in those subject fields in which they have met the requirements of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (e) A holder of a standard teaching license who meets the requirements of the Teacher Standards and Practices Commission to teach in the regular classroom program of the public schools in kindergarten through grade 12 is eligible to renew the standard license to qualify to continue in such teaching by verification of successful teaching experience and of continuing professional development consistent with rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (3)(a) A standard teaching license shall be issued on application to an otherwise qualified person who has completed an approved teacher education program, has taught on a basic teaching license for a minimum period of time to be determined by the Teacher Standards and Practices Commission, and is recommended for licensing by the approved teacher education institution or the school district, whichever offered the program.

Â Â Â Â Â  (b) Preparation shall be a planned education program consisting of courses taken in an approved teacher education institution or in an in-service training program offered by a school district for which credit is given by an approved teacher education institution or some combination of both, in accordance with rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, the Teacher Standards and Practices Commission shall by rule adopt dates by which continuing professional development is required for renewal of a basic or standard teaching license. [1961 c.439 Â§4; 1965 c.100 Â§354; 1965 c.550 Â§3; 1973 c.270 Â§5; 1989 c.521 Â§1; 1993 c.45 Â§157; 1997 c.383 Â§6; 2005 c.209 Â§36]

Â Â Â Â Â  Note: See note under 342.125.

Â Â Â Â Â  342.136 Initial teaching, personnel service and administrative licenses; renewal. (1) An initial teaching, personnel service or administrative license shall qualify its holder to accept any assignment from preprimary through grade 12 for which the holder has completed the requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2) An initial license shall be issued on application to an otherwise qualified person who has completed an approved professional education program and meets such other requirements as the commission may consider necessary to maintain and improve the quality of instruction in the public schools of the state.

Â Â Â Â Â  (3) An initial license may be renewed if the applicant meets the requirements established by the commission by rule. [1997 c.383 Â§4; 2003 c.525 Â§1]

Â Â Â Â Â  342.138 Continuing teaching, personnel service and administrative licenses; qualifications for continuing license; renewal. (1) A continuing teaching, personnel service or administrative license shall qualify the holder to accept any assignments for preprimary through grade 12 for which the holder has completed the advanced requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2) A continuing license shall be issued on application for five years to an otherwise qualified person who has:

Â Â Â Â Â  (a) Completed an advanced professional education program approved by the commission;

Â Â Â Â Â  (b) Been employed for a minimum period of time to be determined by the commission in:

Â Â Â Â Â  (A) An Oregon public school;

Â Â Â Â Â  (B) An Oregon private school that meets the standards adopted by the commission by rule or is registered as a private school under ORS 345.505 to 345.575; or

Â Â Â Â Â  (C) Another educational setting approved by the commission; and

Â Â Â Â Â  (c) Demonstrated minimum competencies, knowledge and skills required for the continuing license through an approved teacher education institution, school district, professional organization identified in ORS 342.121, or professional assessment approved by the commission.

Â Â Â Â Â  (3) The holder of a continuing license may renew the continuing license in accordance with the rules of the commission. [1997 c.383 Â§5; 2003 c.525 Â§2]

Â Â Â Â Â  342.140 Administrative license. (1) An administrative license shall qualify its holder to serve in any administrative assignment for which the holder has completed the professional requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2) An administrative license shall be issued and renewed on application to an otherwise qualified person who meets such requirements as to professional preparation and experience as the Teacher Standards and Practices Commission may establish. [1961 c.439 Â§5; 1965 c.100 Â§355; 1973 c.270 Â§6; 1991 c.662 Â§6]

Â Â Â Â Â  342.143 Issuance of teaching, personnel service or administrative license and registration as charter school teacher. (1) No teaching, personnel service or administrative license shall be issued to any person until the person has attained the age of 18 years and has furnished satisfactory evidence of proper educational training.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission may also require an applicant for a teaching, personnel service or administrative license to furnish evidence satisfactory to the commission of good moral character, mental and physical health, and such other evidence as it may deem necessary to establish the applicantÂs fitness to serve as a teacher.

Â Â Â Â Â  (3) Without limiting the powers of the Teacher Standards and Practices Commission under subsection (2) of this section and notwithstanding ORS 670.280:

Â Â Â Â Â  (a) No teaching, personnel service or administrative license or registration as a public charter school teacher shall be issued to any person who:

Â Â Â Â Â  (A) Has been convicted of a crime listed in ORS 163.095, 163.115, 163.185, 163.235, 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.415, 163.425, 163.427, 163.435, 163.445, 163.465, 163.515, 163.525, 163.547, 163.575, 163.670, 163.675 (1985 Replacement Part), 163.680 (1993 Edition), 163.684, 163.686, 163.687, 163.688, 163.689, 164.325, 164.415, 166.005, 166.087, 167.007, 167.012, 167.017, 167.062, 167.065, 167.070, 167.075, 167.080, 167.087, 167.090, 475.848, 475.852, 475.858, 475.860, 475.862, 475.864 (4), 475.868, 475.872, 475.878, 475.880, 475.882, 475.888, 475.890, 475.892, 475.904 or 475.906;

Â Â Â Â Â  (B) Has been convicted under ORS 161.405 of an attempt to commit any of the crimes listed in subparagraph (A) of this paragraph; or

Â Â Â Â Â  (C) Has been convicted in another jurisdiction of a crime that is substantially equivalent, as defined by rule, to any of the crimes listed in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (b) The Teacher Standards and Practices Commission may refuse to issue a license or registration to any person who has been convicted of a crime involving the illegal use, sale or possession of controlled substances.

Â Â Â Â Â  (4) In denying the issuance of a license or registration under this section, the commission shall follow the procedure set forth in ORS 342.176 and 342.177.

Â Â Â Â Â  (5) The Department of Education shall provide school districts and public charter schools a copy of the list contained in subsection (3) of this section. [1965 c.100 Â§352; 1971 c.743 Â§357; 1973 c.270 Â§7; 1979 c.744 Â§14; 1987 c.158 Â§58; 1987 c.503 Â§6; 1993 c.45 Â§158; 1993 c.301 Â§6; 1993 c.603 Â§2; 1995 c.446 Â§8; 1995 c.768 Â§14; 1997 c.383 Â§Â§11,11a; 1999 c.199 Â§8; 1999 c.308 Â§1; 2005 c.708 Â§52]

Â Â Â Â Â  342.144 American Indian languages teaching license. (1) As used in this section, ÂAmerican Indian tribeÂ means an Indian tribe as that term is defined in ORS 97.740.

Â Â Â Â Â  (2) The Legislative Assembly declares that teaching American Indian languages is essential to the proper education of American Indian children.

Â Â Â Â Â  (3) The Teacher Standards and Practices Commission shall establish an American Indian languages teaching license.

Â Â Â Â Â  (4) Each American Indian tribe may develop a written and oral test that must be successfully completed by an applicant for an American Indian languages teaching license in order to determine whether the applicant is qualified to teach the tribeÂs native language. When developing the test, the tribe shall determine:

Â Â Â Â Â  (a) Which dialects will be used on the test;

Â Â Â Â Â  (b) Whether the tribe will standardize the tribeÂs writing system; and

Â Â Â Â Â  (c) How the teaching methods will be evaluated in the classroom.

Â Â Â Â Â  (5) The test shall be administered at an appropriate location that does not create hardship for the tribal members administering the test.

Â Â Â Â Â  (6) The commission may not require an applicant to hold a specific academic degree, to complete a specific amount of education or to complete a teacher education program to receive an American Indian languages teaching license.

Â Â Â Â Â  (7)(a) An American Indian languages teaching license qualifies the holder to accept a teaching position in a school district, public charter school, education service district, community college or state institution of higher education.

Â Â Â Â Â  (b) A holder of an American Indian languages teaching license who does not also have a teaching license issued under ORS 342.125 may not teach in a school district or education service district any subject other than the American Indian language they are approved to teach by the tribe.

Â Â Â Â Â  (c) A holder of an American Indian languages teaching license who does not also have a teaching license or registration issued under ORS 342.125 may not teach in a public charter school any subject other than the American Indian language they are approved to teach by the tribe.

Â Â Â Â Â  (8)(a) As used in this subsection, Âtechnical assistance programÂ means a program provided to an American Indian languages teacher by a licensed teacher with three or more years of teaching experience. A technical assistance program may include direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, and other assistance intended to enhance the professional performance and development of the American Indian languages teacher.

Â Â Â Â Â  (b) The holder of an American Indian languages teaching license who does not also have an administrative license, teaching license or registration issued under ORS 342.125 and who is employed by a school district, public charter school or education service district shall participate in a technical assistance program with a person holding a teaching license issued by the commission under ORS 342.125. The technical assistance program shall meet the guidelines specified in ORS 329.815 (1) to (3).

Â Â Â Â Â  (9) An American Indian languages teaching license shall be valid for three years and may be renewed upon application from the holder of the license. [2001 c.653 Â§2]

Â Â Â Â Â  342.145 [1961 c.439 Â§6; 1965 c.100 Â§356; repealed by 1965 c.550 Â§6]

Â Â Â Â Â  342.147 Approval of teacher education institutions and programs; rules. (1) After considering recommendations of the State Board of Education, the Teacher Standards and Practices Commission shall establish by rule standards for approval of teacher education institutions and teacher education programs. Public teacher education institutions shall be approved for programs of more than four yearsÂ duration only if teacher education programs which are reasonably attainable in a four-year period are also available in the system of higher education and are designed to culminate in a baccalaureate degree that qualifies its graduates for entry-level teaching licenses.

Â Â Â Â Â  (2) The commission shall establish rules that allow teacher education programs leading to graduate degrees to commence prior to the studentÂs completion of baccalaureate degree requirements and that allow the combined use of undergraduate and graduate level course work in achieving program completion.

Â Â Â Â Â  (3) Whenever any teacher education institution or program is denied approved status or has such status withdrawn such denial or withdrawal must be treated as a contested case within the meaning of ORS chapter 183.

Â Â Â Â Â  (4) Nothing in this section is intended to grant any authority to the commission relating to granting of degrees or establishing degree requirements that are within the authority of the State Board of Higher Education or any institutions under its jurisdiction or that are within the authority of the governing board of any private institution of higher education. [1973 c.270 Â§19; 1989 c.521 Â§2; 1989 c.690 Â§3; 1993 c.45 Â§159]

Â Â Â Â Â  342.150 [1961 c.439 Â§7; 1963 c.173 Â§1; 1965 c.100 Â§357; repealed by 1965 c.550 Â§6]

Â Â Â Â Â  342.153 Proficiency in Braille required for teaching license to provide education to blind students. (1) Any applicant for a teaching license to provide education to students who are blind, as defined in ORS 343.565, shall be required to demonstrate proficiency in reading and writing Braille, as defined in ORS 343.565.

Â Â Â Â Â  (2) Any applicant for a teaching license to provide education to students who are blind shall be required to demonstrate proficiency by completion of grade I and grade II Braille coursework at a college level.

Â Â Â Â Â  (3) The Teacher Standards and Practices Commission shall adopt procedures to assess the proficiencies developed through workshops and courses in grade I and grade II Braille that are consistent with standards set by the National Library Service for the Blind and Physically Handicapped at the Library of Congress. [1993 c.380 Â§8; 1995 c.798 Â§2]

Â Â Â Â Â  Note: 342.153 was added to and made a part of 342.120 to 342.430, but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.155 [1961 c.439 Â§8; 1965 c.100 Â§358; 1989 c.125 Â§2; repealed by 1993 c.45 Â§160]

Â Â Â Â Â  342.160 [1961 c.439 Â§9; repealed by 1965 c.100 Â§456 and 1965 c.550 Â§6]

Â Â Â Â Â  342.165 Commission rules. (1) Pursuant to ORS chapter 183, the Teacher Standards and Practices Commission shall adopt rules necessary for the issuance, denial, continuation, renewal, lapse, revocation, suspension or reinstatement of licenses or registrations issued under ORS 342.120 to 342.430. The commission shall also adopt rules establishing means in addition to those prescribed by law whereby teachers are able to add additional endorsements to their teaching licenses.

Â Â Â Â Â  (2) In establishing rules the commission shall consider:

Â Â Â Â Â  (a) Its responsibilities to represent the public interest in the development of educational policies;

Â Â Â Â Â  (b) The capabilities of Oregon teacher education institutions to prepare teachers;

Â Â Â Â Â  (c) The norms required for the teaching assignments;

Â Â Â Â Â  (d) The improvement of teaching;

Â Â Â Â Â  (e) The adequacy of the teacher supply;

Â Â Â Â Â  (f) The value of experience or nonacademic learning;

Â Â Â Â Â  (g) The responsibilities imposed upon school districts by geographic and demographic conditions;

Â Â Â Â Â  (h) The recommendations of the State Board of Education and Superintendent of Public Instruction; and

Â Â Â Â Â  (i) Other matters that tend to improve education. [1961 c.439 Â§10; 1965 c.100 Â§359; 1965 c.535 Â§10; 1973 c.270 Â§8; 1979 c.307 Â§1; 1993 c.45 Â§161; 1999 c.199 Â§5; 2005 c.209 Â§37]

Â Â Â Â Â  342.167 State board review of rules. (1) The Teacher Standards and Practices Commission shall notify the State Board of Education of proposed rules and shall solicit its advice before adoption.

Â Â Â Â Â  (2) Within 60 days after receiving notice from the commission of adoption of a rule, the state board on its motion or upon request shall review the rule to determine if the rule serves the public interest.

Â Â Â Â Â  (3) Where the state board finds pursuant to its review as held under subsection (2) of this section that the rule reviewed is not in the public interest, the state board shall request the commission to set aside or amend the rule. [1973 c.270 Â§20; 1993 c.45 Â§163]

Â Â Â Â Â  Note: 342.167 and 342.169 were added to and made a part of 342.120 to 342.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.169 Required ratio of pupils to staff holders of first aid cards; exceptions; rules. (1) The State Board of Education shall establish by rule the ratio of the number of pupils to the number of staff members who must hold current, recognized first aid cards in each school.

Â Â Â Â Â  (2) In order to attain or maintain the ratio set under subsection (1) of this section, the district may require any staff member as a condition of employment to hold a current, recognized first aid card. The staff member shall have 90 days from the date on which the district imposes the requirement to obtain the first aid card.

Â Â Â Â Â  (3) The district shall waive the requirement of subsection (2) of this section for any staff member who has had the requirement waived by the Teacher Standards and Practices Commission and may waive the requirement for other staff who are unable by reason of disability to obtain recognized first aid cards.

Â Â Â Â Â  (4) The district shall certify annually to the Department of Education that it complies with the ratio requirement set under subsection (1) of this section. [1981 c.180 Â§3; 1993 c.45 Â§165]

Â Â Â Â Â  Note: See note under 342.167.

Â Â Â Â Â  342.170 [1961 c.439 Â§11; 1965 c.100 Â§360; repealed by 1965 c.535 Â§17]

Â Â Â Â Â  342.173 Effect of employing unlicensed teacher or administrator by certain districts. (1) Any school district which employs any person not properly licensed by the Teacher Standards and Practices Commission and assigned in accordance with the terms specified by the personÂs license shall forfeit in State School Fund moneys due the district an amount determined by the Teacher Standards and Practices Commission to not exceed the amount of the salary paid to the person for the time during which the person is employed. The forfeiture shall be effective unless:

Â Â Â Â Â  (a) Such assignments are made with justification satisfactory to the Teacher Standards and Practices Commission.

Â Â Â Â Â  (b) The teacher is employed by a post-secondary institution accredited by the Northwest Association of Schools and Colleges which has a contract with a school district under which the teacher is teaching at the high school level. The contract shall be approved annually by the State Board of Education under rules adopted by the board, including criteria for a teacherÂs qualifications under subparagraph (C) of this paragraph. The contract shall:

Â Â Â Â Â  (A) Be for a specific instructional assignment for which the district does not have appropriately licensed personnel either on staff or available to be placed on staff after a reasonably diligent search;

Â Â Â Â Â  (B) Be approved annually by the governing boards of the post-secondary institution and the school district including a written determination that appropriately licensed personnel have not become available since the previous contract for the assignment;

Â Â Â Â Â  (C) Provide evidence that the teacherÂs qualifications are appropriate for the assignment;

Â Â Â Â Â  (D) Allow the teacher to teach no more than two high school units of credit or the equivalent per year; and

Â Â Â Â Â  (E) Not be valid during a school closure, strike or summer session.

Â Â Â Â Â  (c) The person is teaching a live, interactive distance learning course originating outside the state.

Â Â Â Â Â  (2) A school district shall be required under subsection (1) of this section to forfeit not more than $1,000 of State School Fund moneys due the district if the license has lapsed during the time of employment with the district and the holder had at the time the license expired all the qualifications necessary to renew the license.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, a school district employing unlicensed staff members in positions requiring licensed personnel during the time of a labor dispute shall forfeit in State School Fund moneys an amount equal to the daily salary rate multiplied by the number of teaching days for each unlicensed teaching employee during the entire labor dispute.

Â Â Â Â Â  (4) If the State Board of Education finds a contract to be in violation of the provisions of subsection (1)(b) of this section, the board shall report the violation to the Teacher Standards and Practices Commission which shall proceed as provided in subsection (1) of this section.

Â Â Â Â Â  (5) Any education service district that employs any person not properly licensed by the Teacher Standards and Practices Commission and assigned in accordance with the terms specified in the personÂs license shall pay from its funds an amount determined by the Teacher Standards and Practices Commission not to exceed the amount of salary paid to the person for the time during which the person was employed. The payment shall be required unless the assignment is made with justification satisfactory to the commission. All amounts received under this subsection shall be credited to the State School Fund.

Â Â Â Â Â  (6) An education service district shall be required under subsection (5) of this section to pay a penalty of not more than $1,000 if the license has lapsed during the time of employment with the district and the holder had at the time the license expired all the qualifications necessary to renew the license.

Â Â Â Â Â  (7) Subject to any applicable collective bargaining agreement, an education service district required to pay any penalty under subsection (6) of this section is entitled to recover one-half of the amounts paid from the licensed personnel whose unlicensed status caused the payment. Recovery shall not exceed one-half of the amount paid that is attributable to the licensed person.

Â Â Â Â Â  (8) The Teacher Standards and Practices Commission shall notify districts of the licensing expiration dates of their employees who are reported to the commission. The reporting shall be done in a manner specified by the commission.

Â Â Â Â Â  (9) Subject to any applicable collective bargaining agreement, a district required to forfeit any State School Fund moneys under subsection (2) of this section is entitled to recover one-half of the amounts forfeited from the licensed personnel whose unlicensed status caused the forfeiture. Recovery shall not exceed one-half of the amount forfeited that is attributable to the particular licensed person.

Â Â Â Â Â  (10) A school district or education service district that assigns a teacher to be present in the classroom during a live, interactive distance learning presentation shall not be subject to the forfeiture described in subsection (1) of this section solely because the assignment does not conform to the terms specified on the license of the teacher. [1965 c.100 Â§353; 1975 c.278 Â§2; 1977 c.635 Â§10; 1979 c.307 Â§2; 1981 c.469 Â§1; 1981 c.663 Â§4; 1987 c.401 Â§1; 1987 c.503 Â§1a; 1989 c.150 Â§1; 1989 c.162 Â§1; 1989 c.493 Â§1; 1991 c.67 Â§83; 1991 c.710 Â§2; 1991 c.780 Â§Â§22,23; 1997 c.383 Â§12]

Â Â Â Â Â  342.174 [1975 c.278 Â§7; 1987 c.320 Â§156; 1993 c.45 Â§167; renumbered 179.405 in 1993]

(Discipline)

Â Â Â Â Â  342.175 Grounds for discipline; reinstatement. (1) The Teacher Standards and Practices Commission may suspend or revoke the license of a teacher or administrator, discipline a teacher or administrator or suspend or revoke the right of any person to apply for a license if the person has held a license at any time within five years prior to issuance of the notice of charges under ORS 342.176 based on the following:

Â Â Â Â Â  (a) Conviction of a crime not listed in ORS 342.143 (3);

Â Â Â Â Â  (b) Gross neglect of duty;

Â Â Â Â Â  (c) Any gross unfitness;

Â Â Â Â Â  (d) Conviction of a crime for violating any law of this or any state or of the United States involving the illegal use, sale or possession of controlled substances;

Â Â Â Â Â  (e) Any false statement knowingly made in an application for issuance, renewal or reinstatement of a license; or

Â Â Â Â Â  (f) Failure to comply with any condition of reinstatement under subsection (3) of this section or any condition of probation under ORS 342.177 (3)(b).

Â Â Â Â Â  (2) Notwithstanding ORS 670.280, the commission shall revoke any license or registration and shall revoke the right of any person to apply for a license or registration if the person has held a license or registration at any time within five years prior to issuance of the notice of charges under ORS 342.176 when the holder or person has been convicted of any crime described in ORS 342.143 (3).

Â Â Â Â Â  (3) Except for convictions for crimes listed in ORS 342.143 (3) and subject to subsection (4) of this section, any person whose license or registration has been suspended or revoked or whose privilege to apply for a license or registration has been revoked may apply to the commission for reinstatement of the license or registration after one year from the date of the suspension or revocation. The commission may require an applicant for reinstatement to furnish evidence satisfactory to the commission of good moral character, mental and physical health and such other evidence as the commission may consider necessary to establish the applicantÂs fitness. The commission may impose a probationary period and such conditions as it considers necessary upon approving an application for reinstatement.

Â Â Â Â Â  (4) The commission shall reconsider immediately a license or registration suspension or revocation or the situation of a person whose privilege to apply for a license or registration has been revoked, upon application therefor, when the license or registration suspension or revocation or the privilege revocation is based on a criminal conviction that is reversed on appeal.

Â Â Â Â Â  (5) Violation of rules adopted by the commission relating to competent and ethical performance of professional duties shall be admissible as evidence of gross neglect of duty or gross unfitness.

Â Â Â Â Â  (6) A copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of a conviction described in this section. [Formerly 342.070; 1965 c.100 Â§361; 1971 c.743 Â§358; 1973 c.228 Â§1; 1979 c.226 Â§1; 1979 c.226 Â§1; 1979 c.307 Â§3a; 1987 c.158 Â§59; 1987 c.503 Â§7; 1991 c.662 Â§1; 1993 c.45 Â§168; 1993 c.301 Â§7; 1993 c.603 Â§1; 1995 c.768 Â§15; 1997 c.383 Â§15; 1997 c.864 Â§19; 1999 c.199 Â§10; 1999 c.308 Â§2]

Â Â Â Â Â  342.176 Preliminary investigation of complaint; materials confidential; notice. (1) Upon receipt of a complaint or information that a person has violated ORS 342.143 or 342.175, the Teacher Standards and Practices Commission shall promptly undertake an investigation.

Â Â Â Â Â  (2) The commission may appoint an investigator and shall furnish the investigator with appropriate professional and other special assistance reasonably required to conduct the investigation, and the investigator is empowered to subpoena witnesses over the signature of the executive director, swear witnesses and compel obedience in the same manner as provided under ORS 183.440 (2).

Â Â Â Â Â  (3) Following completion of the investigation, the executive director shall report in writing any findings and recommendations to:

Â Â Â Â Â  (a) The commission, meeting in executive session, at its next regular meeting following completion of the investigation; and

Â Â Â Â Â  (b) The person against whom the charge is made.

Â Â Â Â Â  (4) The documents and materials used in the investigation and the report of the executive director are confidential and not subject to public inspection unless the commission makes a final determination that the person charged has violated ORS 342.143 or 342.175.

Â Â Â Â Â  (5) If the commission finds from the report that there is sufficient cause to justify holding a hearing under ORS 342.177, it shall notify in writing:

Â Â Â Â Â  (a) The person charged, enclosing a statement of the charges and a notice of opportunity for hearing;

Â Â Â Â Â  (b) The complainant; and

Â Â Â Â Â  (c) The employing district, if any.

Â Â Â Â Â  (6) If the commission finds from the report that there is not sufficient cause to justify holding a hearing under ORS 342.177, it shall notify in writing:

Â Â Â Â Â  (a) The person charged;

Â Â Â Â Â  (b) The complainant; and

Â Â Â Â Â  (c) The employing district, if any.

Â Â Â Â Â  (7) Notwithstanding ORS 192.660 (6), the commission may make its findings under this section in executive session. However, the provisions of ORS 192.660 (4) apply to the sessions. [1979 c.226 Â§2; 1987 c.503 Â§2; 1989 c.149 Â§1; 1991 c.662 Â§2; 1997 c.165 Â§2; 1997 c.594 Â§2; 2003 c.524 Â§5]

Â Â Â Â Â  342.177 Hearing and decision on charges; notice. (1)(a) Hearings under ORS 342.176 shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Teacher Standards and Practices Commission shall conduct any hearing that results from the suspension of the teaching license of a teacher under ORS 342.553.

Â Â Â Â Â  (c) Any hearing conducted under this subsection shall be private unless the person against whom the charge is made requests a public hearing. Students attending school in the district which employs the person shall not be permitted to attend any hearing except as witnesses duly subpoenaed to testify with respect to the charges made. The person against whom the charge is made shall have the right to be represented by counsel and to present evidence and argument. The evidence must be confined to the charges.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission or the person charged may have subpoenas issued to compel attendance at the hearing. The person charged may have subpoenas issued by an attorney of record subscribed by the signature of the attorney or by the executive director. Witnesses appearing pursuant to subpoena, other than the parties or officers or employees of the commission, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). The commission or the person charged shall have the right to compel the attendance and obedience of witnesses in the same manner as provided under ORS 183.440 (2).

Â Â Â Â Â  (3) The commission shall render its decision at its next regular meeting following the hearing. If the decision of the commission is that the charge described in ORS 342.175 (1) has been proven, the commission may take any or all of the following disciplinary action against the person charged:

Â Â Â Â Â  (a) Issue a public reprimand.

Â Â Â Â Â  (b) Place the person on probation for a period not to exceed four years and subject to such conditions as the commission considers necessary.

Â Â Â Â Â  (c) Suspend the license of the teacher or administrator for a period not to exceed one year.

Â Â Â Â Â  (d) Revoke the license of the teacher or administrator.

Â Â Â Â Â  (e) Revoke the privilege to apply for a license.

Â Â Â Â Â  (4) If the decision of the commission is that the charge is not proven, the commission shall order the charges dismissed.

Â Â Â Â Â  (5) The commission shall notify in writing the person charged, the school district by which the person is employed and the Superintendent of Public Instruction of the decision. [1965 c.100 Â§363; 1965 c.535 Â§11; 1973 c.228 Â§2; 1979 c.226 Â§3; 1989 c.149 Â§2; 1991 c.662 Â§3; 1997 c.165 Â§3; 1999 c.849 Â§Â§69,70; 2003 c.75 Â§33; 2005 c.444 Â§1]

Â Â Â Â Â  342.180 Appeal. (1) Any person whose license or registration has been suspended or revoked or who has been disciplined, or who has been refused issuance or reinstatement of a license or registration, and is aggrieved at the decision of the Teacher Standards and Practices Commission, may appeal in the manner provided in ORS 183.480.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction, the district school board or the public charter school employing the teacher or administrator is aggrieved at the decision of the commission, the superintendent, the board or the school may appeal from the decision in the manner provided in ORS 183.480.

Â Â Â Â Â  (3) Unless the decision of the commission is accompanied by a finding that immediate suspension or revocation of the teaching license or registration is necessary to protect the safety and well-being of students, an appeal made under this section in a proceeding to suspend or revoke shall operate as a stay of the suspension or revocation, if any, until the determination of the appeal. [Formerly 342.075; 1965 c.100 Â§364; 1973 c.228 Â§3; 1999 c.199 Â§7]

Â Â Â Â Â  342.185 [1961 c.677 Â§3; 1965 c.100 Â§365; repealed by 1973 c.228 Â§10]

Â Â Â Â Â  342.190 Administrative Procedures Act not applicable to proceedings for reinstatement, revocation or suspension. Except as otherwise specifically provided, ORS chapter 183 does not apply to proceedings under ORS 342.175, 342.177 and 342.180. [1961 c.677 Â§4; 1965 c.100 Â§366; 1973 c.228 Â§4]

(Miscellaneous)

Â Â Â Â Â  342.195 Teaching licenses based on experience in certain federal programs. Upon payment of the required fees, an otherwise qualified applicant for an initial or basic teaching license shall be granted the license upon showing by proof satisfactory to the Teacher Standards and Practices Commission that the applicant has completed under an Armed Forces of the United States or Peace Corps program, or as a volunteer under section 603 of the Economic Opportunity Act of 1964 (Public Law 88-452), two years of satisfactory service which emphasized teaching in any preprimary program or in any grades 1 through 12 in subjects regularly taught in public schools if the applicant either:

Â Â Â Â Â  (1) Has completed an approved teacher education program; or

Â Â Â Â Â  (2) Has at least the baccalaureate degree from an accredited institution of higher education and has completed a teacher training program provided under the auspices of the federal program. [1967 c.304 Â§2; 1973 c.270 Â§9; 1993 c.45 Â§307; 1997 c.383 Â§13]

Â Â Â Â Â  342.200 Administrative licenses based on professional skills and experience. In order to allow the school districts of the state to take full advantage of various professional skills and disciplines not directly developed through teaching experience or professional education for which teaching experience is a prerequisite, it is the public policy of the State of Oregon that the Teacher Standards and Practices Commission, in establishing professional requirements and experience under ORS 342.140, shall consider professional skills, education and experience not directly related to, nor contingent upon, teaching experience or training as a classroom teacher. [1971 c.570 Â§1; 1973 c.270 Â§10]

Â Â Â Â Â  342.203 Circulation of list of teachers and administrators subjected to discipline. (1) Annually not later than March 1, the Teacher Standards and Practices Commission shall cause to be circulated among all of the common and union high school districts and education service districts in this state a list of all teachers and administrators whose teaching or administrative licenses have been suspended or revoked or who have been reprimanded or placed on probation during the preceding 12 months.

Â Â Â Â Â  (2) If the decision of the commission is appealed under ORS 342.180, the teacherÂs or administratorÂs name shall not be placed on the list authorized by subsection (1) of this section unless and until such decision has been sustained by the Court of Appeals or until the appeal has been dropped. [1973 c.228 Â§5; 1993 c.45 Â§169]

Â Â Â Â Â  342.205 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.210 [Amended by 1955 c.281 Â§1; 1959 c.433 Â§1; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.215 [Repealed by 1957 c.591 Â§1]

Â Â Â Â Â  342.216 [1957 c.590 Â§2; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.218 [1961 c.69 Â§Â§2,3; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.220 [Amended by 1957 c.591 Â§2; repealed by 1965 c.608 Â§21]

(Criminal Records Check)

Â Â Â Â Â  342.223 Fee for criminal record search; effect of making false statement; appeal of refusal to issue or renew license or registration. (1) The Teacher Standards and Practices Commission may charge a person described in ORS 181.539 (1)(a) to (c), (g) or (j) a fee not to exceed the full cost of acquiring and furnishing the information described in ORS 181.525 and 181.534.

Â Â Â Â Â  (2) The making of any false statement as to the conviction of a crime is grounds for refusal to issue, renew or reinstate a license, certificate or registration and is in addition to the grounds stated in ORS 342.143.

Â Â Â Â Â  (3) A person may appeal the refusal to issue an initial license, certificate or registration under this section as a contested case under ORS 183.413 to 183.470, but the refusal to renew or reinstate a license or registration is subject to ORS 342.175 to 342.180, and the commission shall notify the person of the right to appeal. [1993 c.674 Â§5; 1995 c.446 Â§9; 1999 c.199 Â§9; 2001 c.407 Â§5; 2005 c.730 Â§19]

Â Â Â Â Â  342.225 [Amended by 1957 c.591 Â§3; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.227 Issuance of temporary license or certificate pending result of check. The Teacher Standards and Practices Commission may issue to an individual a temporary license or certificate as a teacher, administrator, personnel specialist or school nurse pending the return of the criminal records check by the Federal Bureau of Investigation. [1993 c.674 Â§6]

Â Â Â Â Â  342.230 [Amended by 1957 c.591 Â§4; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.232 Employment pending result of check. (1) A school district, education service district, private school or public charter school may authorize a person described under ORS 181.539 (1)(d), (h) or (i) to begin carrying out the terms of a contract pending the return of the criminal records check by the Federal Bureau of Investigation.

Â Â Â Â Â  (2) A school district, education service district, private school or public charter school may hire on a probationary basis a person described under ORS 181.539 (1)(e) or (i) pending the return of the criminal records check by the Federal Bureau of Investigation. [1993 c.674 Â§6a; 1995 c.67 Â§41; 1997 c.536 Â§4; 1999 c.200 Â§34; 1999 c.1054 Â§6; 2001 c.407 Â§6; 2005 c.730 Â§20]

Â Â Â Â Â  342.235 [Amended by 1959 c.433 Â§2; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.240 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.245 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.250 [Amended by 1957 c.211 Â§1; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.252 [1955 c.281 Â§3; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.255 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.260 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.265 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.270 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.275 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.280 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.285 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.290 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.295 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.300 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.305 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.310 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.315 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.320 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.325 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.330 [Amended by 1953 c.638 Â§2; 1959 c.400 Â§4; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.340 [1965 c.535 Â§1; 1975 c.278 Â§3; 1991 c.144 Â§2; repealed by 1993 c.45 Â§170]

TEACHER STANDARDS AND PRACTICES COMMISSION

Â Â Â Â Â  342.350 Commission established; confirmation; term; vacancy; effect of change in circumstances. (1) There is created a Teacher Standards and Practices Commission consisting of 17 members appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of a member is three years. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the duties on January 1 next following. A member is eligible for reappointment but only for one additional term. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) Any member who through change of employment standing or other circumstances no longer meets the criteria for the position to which the member was appointed shall no longer be eligible to serve in that position, and the position on the commission shall become vacant 60 days following the memberÂs change in circumstances. [1965 c.535 Â§2; 1973 c.270 Â§11; 1975 c.278 Â§4; 1979 c.307 Â§4]

Â Â Â Â Â  342.360 Members; qualifications. (1) The membership of the Teacher Standards and Practices Commission shall consist of:

Â Â Â Â Â  (a) Four elementary teachers;

Â Â Â Â Â  (b) Four junior or senior high school teachers;

Â Â Â Â Â  (c) One elementary school administrator;

Â Â Â Â Â  (d) One junior or senior high school administrator;

Â Â Â Â Â  (e) One superintendent of city schools;

Â Â Â Â Â  (f) One county superintendent or a superintendent employed by an education service district board;

Â Â Â Â Â  (g) One member from the faculty of an approved private teacher education institution in Oregon;

Â Â Â Â Â  (h) One member from the faculty of a state institution of higher education;

Â Â Â Â Â  (i) One member who is also a member of a district school board; and

Â Â Â Â Â  (j) Two members of the general public.

Â Â Â Â Â  (2) Except for those members appointed under subsection (1)(i) and (j) of this section, members must have been actively engaged in teaching, supervising or administering in the public schools or in approved teacher education institutions in Oregon for the period of five years immediately preceding appointment. Acting as an elected representative of teachers, supervisors or administrators shall be considered teaching, supervising or administering for the purposes of the five-year experience requirement. In addition, members appointed under subsection (1)(a) to (f) of this section must hold valid Oregon teaching or administrative licenses other than restricted teaching or administrative licenses.

Â Â Â Â Â  (3)(a) Throughout the term for which appointed, one of the members appointed under subsection (1)(a) to (j) of this section must hold a teaching license with an endorsement in some aspect of special education or have demonstrated knowledge or experience in special education.

Â Â Â Â Â  (b) As used in this subsection, Âspecial educationÂ means specially designed education to meet the goals of the individual education program of a child with disabilities including regular classroom instruction, instruction in physical education, home instruction, related services and instruction in hospitals, institutions and special schools. [1965 c.535 Â§3; 1973 c.270 Â§12; 1975 c.278 Â§5; 1979 c.307 Â§5; 1987 c.503 Â§9; 1989 c.244 Â§1; 1993 c.45 Â§171; 2005 c.209 Â§38]

Â Â Â Â Â  342.370 [1965 c.535 Â§5; 1975 c.278 Â§6; repealed by 1979 c.307 Â§8]

Â Â Â Â Â  342.380 Organization. (1) The Teacher Standards and Practices Commission shall select one of its members as chairperson, and another as vice chairperson, for such terms and with such powers and duties necessary for the performance of the functions of such offices as the commission shall determine.

Â Â Â Â Â  (2) A majority of the commission constitutes a quorum for the transaction of business. [1965 c.535 Â§6]

Â Â Â Â Â  342.390 Meetings; expenses. (1) The Teacher Standards and Practices Commission shall meet at least once every six months at a place, day and hour determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (2) A member of the commission who is employed at a public school or by a private teacher education institution or by a state institution of higher education shall receive no compensation for services as a member; but subject to any other applicable law regulating travel and other expenses for state officers, the member shall receive actual and necessary travel and other expenses incurred in the performance of official duties as provided by ORS 292.495 (2).

Â Â Â Â Â  (3) A member of the commission who serves on the commission in the capacity of a district school board member or as a member of the general public shall be entitled to compensation and expenses as provided in ORS 292.495 (1) and (2). [1965 c.535 Â§Â§7,8; 1991 c.662 Â§4; 1993 c.45 Â§172]

Â Â Â Â Â  342.400 Licensing requirements for out-of-state applicants; reciprocal agreements; rules. (1) Except as provided in subsection (4) of this section, the Teacher Standards and Practices Commission shall not issue a license to an out-of-state applicant unless the applicant has met the professional requirements established by rule by the commission and has completed a course of study substantially similar to that required for an in-state applicant.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the commission establishes that the position or positions to be filled are in a geographic or subject matter area in which there are an insufficient number of in-state applicants, the commission may issue a license to an out-of-state applicant who has completed a course of study approved by the commission.

Â Â Â Â Â  (3) In situations described in subsection (2) of this section, the commission shall adopt by rule standards providing for equal treatment for graduates of approved Oregon colleges and universities.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the commission may enter into a reciprocal agreement with the appropriate official of any other state for licensure of applicants from the state if the commission determines that the standards and requirements for certification or licensure in that state are substantially similar to the standards and requirements for licensure under applicable statutes of this state and rules of the commission.

Â Â Â Â Â  (5) Teachers granted licenses under subsections (2), (3) and (4) of this section shall be required to meet all standards required of Oregon teachers, including the requirements of ORS 342.123, not later than three years following the date of initial granting of the license. [1965 c.535 Â§9; 1973 c.270 Â§13; 1979 c.307 Â§6; 1981 c.663 Â§5; 1987 c.503 Â§8; 1993 c.45 Â§173; 1993 c.333 Â§1]

Â Â Â Â Â  342.410 Executive director; employees. The Teacher Standards and Practices Commission shall appoint a qualified person as executive director and may, subject to the State Personnel Relations Law, employ persons to provide such service as the commission shall require. [1965 c.535 Â§12; 1973 c.270 Â§14; 1997 c.165 Â§4]

Â Â Â Â Â  342.420 MemberÂs salary; reimbursement to district. (1) Membership on the Teacher Standards and Practices Commission shall not affect a memberÂs compensation from the employer of the member or any other benefits to which the member is entitled.

Â Â Â Â Â  (2) A school district required to employ a substitute for a teacher or administrator who is absent from employment while performing duties as a member of the Teacher Standards and Practices Commission shall be entitled to reimbursement for the districtÂs actual expenses in employing the substitute. Reimbursement for the expense of employing such substitutes shall be made by the commission from the Teacher Standards and Practices Commission Account. [1965 c.535 Â§13]

Â Â Â Â Â  342.430 Teacher Standards and Practices Commission Account; use. On or before the 10th day of each month, the Teacher Standards and Practices Commission shall pay into the State Treasury all moneys received under this chapter during the preceding calendar month. The State Treasurer shall credit the moneys to the Teacher Standards and Practices Commission Account. The moneys in the Teacher Standards and Practices Commission Account are continuously appropriated to the commission for the purpose of paying its administrative expenses. [1965 c.535 Â§15; 1967 c.637 Â§8; 1973 c.270 Â§15; 1993 c.45 Â§174]

MINORITY TEACHER ACT

Â Â Â Â Â  342.433 Definitions for ORS 342.433 to 342.449. As used in ORS 342.433 to 342.449 and 351.077:

Â Â Â Â Â  (1) ÂMinorityÂ means a person who is:

Â Â Â Â Â  (a) A person having origins in any of the black racial groups of Africa but who is not Hispanic;

Â Â Â Â Â  (b) A person of Hispanic culture or origin;

Â Â Â Â Â  (c) A person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands; or

Â Â Â Â Â  (d) An American Indian or Alaskan Native having origins in any of the original peoples of North America.

Â Â Â Â Â  (2) ÂTeacherÂ includes a teacher or an administrator. [1991 c.434 Â§6; 1993 c.45 Â§175]

Â Â Â Â Â  342.435 [1977 c.635 Â§8; repealed by 1981 c.469 Â§6]

Â Â Â Â Â  342.437 Goals. The State of Oregon is committed to ethnic-racial equity and, therefore, it is the goal of the state that by the year 2001 the number of minority teachers, including administrators, employed by school districts and education service districts shall be approximately proportionate to the number of minority children enrolled in the public schools of this state. [1991 c.434 Â§2]

Â Â Â Â Â  342.440 [1971 c.755 Â§2; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.443 Reports to legislature; comparative data; data collection. (1) The Education and Workforce Policy Advisor shall report biennially to the Legislative Assembly longitudinal data on the number and percentage of:

Â Â Â Â Â  (a) Minority students enrolled in community colleges;

Â Â Â Â Â  (b) Minority students applying for admission to public four-year institutions of higher education;

Â Â Â Â Â  (c) Minority students accepted in public four-year institutions of higher education;

Â Â Â Â Â  (d) Minority students graduated from public four-year institutions of higher education;

Â Â Â Â Â  (e) Minority candidates seeking to enter public teacher education programs in this state;

Â Â Â Â Â  (f) Minority candidates admitted to public teacher education programs;

Â Â Â Â Â  (g) Minority candidates who have completed approved public teacher education programs;

Â Â Â Â Â  (h) Minority candidates receiving Oregon teaching licenses based on preparation in this state and preparation in other states;

Â Â Â Â Â  (i) Minority teachers who are newly employed in the public schools in this state; and

Â Â Â Â Â  (j) Minority teachers already employed in the public schools.

Â Â Â Â Â  (2) The advisor also shall report comparisons of minoritiesÂ and nonminoritiesÂ scores on basic skills, pedagogy and subject matter tests.

Â Â Â Â Â  (3) The Oregon University System, the Department of Education, the Teacher Standards and Practices Commission, community colleges and school districts shall cooperate with the advisor in collecting data and preparing the report. [1991 c.434 Â§3; 1997 c.652 Â§30]

Â Â Â Â Â  342.445 [1977 c.635 Â§9; renumbered 342.485]

Â Â Â Â Â  342.447 Plans for recruitment, admission, retention and graduation of minority teachers; rules. (1) The State Board of Higher Education shall require each public teacher education program in this state to prepare a plan with specific goals, strategies and deadlines for the recruitment, admission, retention and graduation of minority teachers.

Â Â Â Â Â  (2) The state board shall review the plans for the adequacy and feasibility of the plans and, after making necessary revisions, shall adopt the plans.

Â Â Â Â Â  (3) The state board shall adopt rules governing:

Â Â Â Â Â  (a) The contents of the plans;

Â Â Â Â Â  (b) The state boardÂs initial and biennial review process, including timetables for revising plans; and

Â Â Â Â Â  (c) Other matters necessary for carrying out the provisions of ORS 342.433 to 342.449 and 351.077. [1991 c.434 Â§4]

Â Â Â Â Â  342.449 Short title. ORS 342.433 to 342.449 and 351.077 shall be known and may be cited as the Minority Teacher Act of 1991. [1991 c.434 Â§1]

Â Â Â Â Â  342.450 [1965 c.390 Â§1; 1969 c.647 Â§1; repealed by 1973 c.536 Â§39]

SCHOOL NURSES

Â Â Â Â Â  342.455 Definition of Âschool nurse.Â ÂSchool nurseÂ as used in ORS 342.465 and 342.475, means a registered nurse who is certified by the Teacher Standards and Practices Commission as qualified to conduct and coordinate the health services programs of a school. [Formerly 678.505]

Â Â Â Â Â  342.460 [1965 c.390 Â§Â§2,3; 1969 c.647 Â§2; 1971 c.755 Â§3; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.465 Rules; notice if action taken on license. (1) The Teacher Standards and Practices Commission shall adopt by rule standards necessary for the issuance, denial, continuation, renewal, lapse or reinstatement of certificates issued under ORS 342.475 (1) to (3) and for establishment and collection of fees for certification as a school nurse. The commission may adopt by rule procedures for revocation of a certificate issued under ORS 342.475 (1) to (3) that are consistent with ORS 342.175 to 342.190.

Â Â Â Â Â  (2) The Oregon State Board of Nursing shall notify the commission whenever the board takes any action on a license issued under ORS chapter 678 which might affect the ability of the license holder to practice as a school nurse. [Formerly 678.525; 1993 c.45 Â§176]

Â Â Â Â Â  342.470 [1965 c.390 Â§4; 1969 c.647 Â§3; 1971 c.755 Â§4; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.475 School nurses; certificates. (1) ÂSchool nurseÂ is established as a category of specialization in nursing.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission shall issue a certificate as a school nurse to a person who complies with the rules established by the commission for the certification and practice of school nursing or who has been certified by the Oregon State Board of Nursing as a school nurse practitioner. In establishing rules for the certification and practice of any specialization of school nursing, the commission shall consider the recommendations of the Oregon State Board of Nursing.

Â Â Â Â Â  (3) The commission may issue an emergency certificate that authorizes a person licensed as a registered nurse in this state who does not meet the requirements of subsection (2) of this section to practice as a school nurse. Such certificates shall be issued for a limited time as set by the commission.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the commission shall issue a certificate in a school nurse specialization category to a registered nurse who applies for certification and who is employed by a school, school district or education service district to conduct and coordinate a school or district health services program or who serves in such a capacity on a voluntary basis on November 1, 1981. A certificate issued under this subsection shall be issued without further proof of qualification by the applicant.

Â Â Â Â Â  (5) A certificate issued under this section is not a teaching license. The nurse holding a certificate issued under this section is not subject to ORS 238.280 or 342.805 to 342.937. [Formerly 678.515]

Â Â Â Â Â  342.480 [1971 c.755 Â§5; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.485 Commission to consult with and advise Oregon State Board of Nursing on school nursing. The Teacher Standards and Practices Commission shall consult with and advise the Oregon State Board of Nursing on the qualifications and practices involved in school nursing. [Formerly 342.445]

Â Â Â Â Â  342.495 Holder of school nurse certificate qualified to conduct and coordinate health services program. (1) The holder of a school nurse certificate issued under ORS 342.475 (1) to (3) is qualified to accept employment to conduct and coordinate the health services programs of any public school in the State of Oregon. A person licensed as a registered nurse may use the term ÂnurseÂ as part of a title when employed by a school.

Â Â Â Â Â  (2) No school or school district is required to employ as a nurse a person certified under ORS 342.475 (1) to (3). [Formerly 342.982]

Â Â Â Â Â  342.505 [Amended by 1955 c.219 Â§1; 1961 c.383 Â§1; 1965 c.100 Â§367; repealed by 1993 c.45 Â§177]

Â Â Â Â Â  342.508 [1957 c.446 Â§1; 1965 c.100 Â§368; 1965 c.608 Â§20; repealed by 1973 c.298 Â§9]

Â Â Â Â Â  342.510 [Amended by 1965 c.100 Â§380; renumbered 342.965]

TEACHERSÂ CONTRACTS

Â Â Â Â Â  342.513 Renewal or nonrenewal of contracts for following year. (1) Each district school board shall give written notice of the renewal or nonrenewal of the contract for the following school year by March 15 of each year to all teachers and administrators in its employ who are not contract teachers as defined in ORS 342.815. In case the district school board does not renew the contract, the material reason therefor shall, at the request of the teacher or administrator, be included in the records of the school district, and the board shall furnish a statement of the reason for nonrenewal to the teacher or administrator. If any district school board fails to give such notice by March 15, the contract shall be considered renewed for the following school year at a salary not less than that being received at the time of renewal. The teacher or administrator may bring an action of mandamus to compel the district school board to issue such a contract for the following school year.

Â Â Â Â Â  (2) This section is not effective unless teachers or administrators notify the board in writing on or before April 15 of acceptance or rejection of the position for the following school year. [Formerly 342.635; 1975 c.770 Â§47; 1979 c.714 Â§1; 1997 c.864 Â§24; 2005 c.22 Â§236]

Â Â Â Â Â  342.515 [Amended by 1965 c.100 Â§381; repealed by 1993 c.45 Â§178]

Â Â Â Â Â  342.520 [Amended by 1959 c.361 Â§1; 1965 c.100 Â§382; renumbered 342.970]

Â Â Â Â Â  342.525 [Amended by 1965 c.100 Â§383; renumbered 342.613]

Â Â Â Â Â  342.530 [Amended by 1965 c.100 Â§370; 1967 c.324 Â§1; 1969 c.84 Â§1; repealed by 1973 c.298 Â§9]

Â Â Â Â Â  342.535 [Amended by 1965 c.100 Â§371; repealed by 1969 c.84 Â§2]

Â Â Â Â Â  342.540 [Amended by 1965 c.100 Â§372; repealed by 1969 c.84 Â§2]

Â Â Â Â Â  342.545 Termination of teacherÂs contract; release. (1) Sickness or other unavoidable circumstances which prevent the teacher from teaching 20 school days immediately following exhaustion of sick leave accumulated under ORS 332.507 shall be sufficient reason for the school board to place the teacher on leave without pay for the remainder of the regular school year and to terminate the teacherÂs employment without penalty on August 1 if the school board determines that the teacher is unable to resume teaching responsibilities at the beginning of the next fall term. This subsection applies to teachers whose employment is based either upon contract or tenure, or both.

Â Â Â Â Â  (2) A district school board may release a teacher from a contract by mutual agreement. No board is required to consider any resignation not in writing. [Formerly 342.640; 1969 c.106 Â§1; 1977 c.860 Â§2; 1979 c.269 Â§1]

Â Â Â Â Â  342.550 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.553 Suspension of teaching license for resigning without providing required notice; appeal. (1) Any elementary or secondary teacher who has entered into a contract to teach in any public school and who resigns the position without first providing 60 daysÂ written notice to the district superintendent or the notice required in the applicable collective bargaining agreement may have the teaching license of the teacher suspended for the remainder of the school year by the Teacher Standards and Practices Commission upon notice of the resignation from the district school board to the commission. The commission shall notify the teacher of the suspension of the teaching license held by the teacher.

Â Â Â Â Â  (2) Any teacher whose teaching license has been suspended under subsection (1) of this section may appeal to the Teacher Standards and Practices Commission within 20 days after the date of the notice of the suspension. The notice of appeal must be in writing and sent to the Teacher Standards and Practices Commission not later than one day following the 20-day period. The Teacher Standards and Practices Commission shall fix the earliest possible date for a hearing on the suspension and shall notify the teacher and the district school board concerned. The decision of the Teacher Standards and Practices Commission is final.

Â Â Â Â Â  (3) If an appeal is made to the Teacher Standards and Practices Commission, suspension of the teaching license shall be stayed until the Teacher Standards and Practices Commission reaches a decision. [Formerly 342.645; 1975 c.258 Â§1]

Â Â Â Â Â  342.555 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.560 [Amended by 1955 c.618 Â§1; 1965 c.100 Â§384; renumbered 342.975]

Â Â Â Â Â  342.565 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.570 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.575 [Amended by 1955 c.618 Â§2; 1965 c.100 Â§385; renumbered 342.980]

Â Â Â Â Â  342.580 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.585 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.590 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  342.595 [Amended by 1953 c.392 Â§2; 1961 c.357 Â§1; 1963 c.211 Â§1; 1965 c.100 Â§375; 1975 c.431 Â§1; repealed by 1977 c.860 Â§5]

Â Â Â Â Â  342.596 [1957 c.457 Â§1; 1963 c.122 Â§1; 1965 c.100 Â§376; 1965 c.183 Â§1; 1977 c.860 Â§3; 1991 c.599 Â§1; renumbered 332.507 in 1993]

Â Â Â Â Â  342.598 [1965 c.254 Â§1; renumbered 332.432 in 1993]

Â Â Â Â Â  342.599 [1977 c.826 Â§3; repealed by 1993 c.45 Â§180]

Â Â Â Â Â  342.600 [Amended by 1955 c.101 Â§2; 1961 c.439 Â§12; 1963 c.544 Â§50a; 1965 c.100 Â§378; 1965 c.216 Â§1; repealed by 1967 c.67 Â§13 (342.601 enacted in lieu of 342.600)]

Â Â Â Â Â  342.601 [1967 c.67 Â§14 (enacted in lieu of 342.600); 1975 c.278 Â§8; 1975 c. 770 Â§48a; 1981 c.128 Â§1 repealed by 1983 c.187 Â§1]

Â Â Â Â Â  342.602 [Formerly 342.065; 1965 c.100 Â§379; repealed by 1973 c.458 Â§3]

Â Â Â Â Â  342.604 [1971 c.519 Â§2; 1989 c.491 Â§ 28; renumbered 332.534 in 1993]

Â Â Â Â Â  342.605 [Repealed by 1965 c.100 Â§456]

TERMS AND CONDITIONS OF EMPLOYMENT OF SCHOOL PERSONNEL

Â Â Â Â Â  342.608 Working hours for licensed personnel; duty-free lunch period required; exception. (1) School boards shall fix the working hours for full-time and part-time licensed staff members. They shall direct that full-time staff members be provided a time for a 30-minute continuous duty-free lunch period during the regularly scheduled lunch hours.

Â Â Â Â Â  (2) Any school principal who fails to schedule a continuous 30-minute duty-free lunch period in accordance with this section shall be guilty of neglect of duty under ORS 342.865.

Â Â Â Â Â  (3) No teacher shall by oral orders or written agreement fail to receive a 30-minute lunch period.

Â Â Â Â Â  (4) School boards shall not be required to employ special personnel to supervise students during lunch periods.

Â Â Â Â Â  (5) This section does not apply in school buildings where fewer than three teachers are employed. [1971 c.201 Â§1]

Â Â Â Â Â  342.609 [1977 c.137 Â§1; renumbered 336.081 in 1993]

Â Â Â Â Â  342.610 Minimum salary for substitute teachers. (1) Teachers employed as substitute teachers shall not be paid less per day than 85 percent of 1/190th of the salary of a beginning teacher who holds a bachelorÂs degree. The salary of the substitute teacher shall be computed as required in this subsection based on the statewide average salary for beginning teachers who hold bachelorÂs degrees. The Department of Education shall compute the statewide average salary to be used for purposes of this subsection, using the latest data available to the department, but not data from earlier than the preceding school year.

Â Â Â Â Â  (2) The school district shall set the working hours for a substitute teacher, and, when employed, shall pay the substitute teacher a salary which is no less than one-half of the daily minimum salary as computed under subsection (1) of this section. However, if the substitute teacher is employed for more than one-half day, the substitute teacher shall receive a full dayÂs pay.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (1) of this section, teachers employed as substitute teachers for more than 10 consecutive days in any one assignment for the same teacher shall not be paid after the 10th day of the assignment less per day than 100 percent of 1/190th of the statewide average salary computed in subsection (1) of this section for districts with no salary scale; or, for districts with a salary scale, the higher of:

Â Â Â Â Â  (A) 1/190th of the employing school districtÂs salary for a beginning teacher who holds a bachelorÂs degree; or

Â Â Â Â Â  (B) The statewide minimum per diem salary as computed in subsection (1) of this section.

Â Â Â Â Â  (b) Used sick leave, whether paid or unpaid, and weekends, school holidays and days when schools are closed by weather or other conditions and when substitute teachers are not required to appear in person at the school shall not be considered in determining consecutive days for purposes of this subsection.

Â Â Â Â Â  (c) When substituting for a part-time teacher, the part of the day worked by the substitute shall count as a full day in determining consecutive days for purposes of this subsection.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section do not apply to substitute teachers represented in a bargaining unit in the school district by which they are employed. [Amended by 1955 c.130 Â§1; 1957 c.262 c.1; 1965 c.100 Â§377; 1967 c.625 Â§1; 1971 c.536 Â§1; 1977 c.531 Â§1; 1979 c.167 Â§1; 1987 c.402 Â§1; 1991 c.198 Â§1; 1995 c.793 Â§1; 1999 c.706 Â§1]

Â Â Â Â Â  342.613 Contracts with teachers for return of part of salary prohibited. No district shall enter into a contract with any teacher whereby the teacher shall return to the district any part of the salary of the teacher. If any board and teacher enter into such contract, the contract is void and the teacherÂs teaching license shall be revoked. [Formerly 342.525; 1967 c.67 Â§12]

Â Â Â Â Â  342.615 [Amended by 1965 c.100 Â§386; repealed by 1979 c.166 Â§1]

Â Â Â Â Â  342.617 [1985 c.585 Â§2; 1993 c.45 Â§184; renumbered 332.554 in 1993]

Â Â Â Â Â  342.620 [Repealed by 1979 c.166 Â§1]

Â Â Â Â Â  342.625 [Repealed by 1979 c.166 Â§1]

Â Â Â Â Â  342.630 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.635 [Amended by 1957 c.443 Â§1; 1965 c.100 Â§369; renumbered 342.513]

Â Â Â Â Â  342.640 [Amended by 1965 c.100 Â§373; 1965 c.163 Â§1; renumbered 342.545]

Â Â Â Â Â  342.645 [Amended by 1953 c.36 Â§2; 1959 c.441 Â§1; 1965 c.100 Â§374; renumbered 342.553]

Â Â Â Â Â  342.650 Wearing of religious dress prohibited. No teacher in any public school shall wear any religious dress while engaged in the performance of duties as a teacher. [Amended by 1965 c.100 Â§387]

Â Â Â Â Â  342.655 Sanctions against teacher violating ORS 342.650. Any teacher violating the provisions of ORS 342.650 shall be suspended or dismissed from employment by the district school board. The suspension or dismissal is not subject to ORS 342.805 to 342.937. The board shall report its action to the Teacher Standards and Practices Commission which may suspend or revoke the teacherÂs teaching license. [Amended by 1965 c.100 Â§388; 1987 c.503 Â§3]

Â Â Â Â Â  342.660 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.663 [1969 c.266 Â§Â§1,2,3; 1993 c.45 Â§186; renumbered 332.544 in 1993]

Â Â Â Â Â  342.665 [Amended by 1961 c.204 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.670 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.675 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.680 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.685 [Repealed by 1965 c.100 Â§456]

SEXUAL HARASSMENT

Â Â Â Â Â  342.700 Policy on sexual harassment; posting and availability of policy. It is the policy of the State of Oregon that sexual harassment will not be tolerated in schools. A school district shall adopt a policy on sexual harassment for students and staff that meets the requirements of ORS 342.704. A school district shall make the sexual harassment policy available to students, parents of students and staff. A school districtÂs sexual harassment policy shall be posted on a sign that is at least 8.5 by 11 inches in size. The school district shall post the sign in all grade 6 through 12 schools in the school district. [1997 c.272 Â§1]

Â Â Â Â Â  Note: 342.700 to 342.708 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.704 Adoption of school district policies on sexual harassment required; contents; rules. (1) The State Board of Education shall adopt by rule minimum requirements for school district policies on sexual harassment of students by staff and other students including, but not limited to, requirements that:

Â Â Â Â Â  (a) All staff and students are subject to the policies;

Â Â Â Â Â  (b) Sexual harassment of students includes:

Â Â Â Â Â  (A) A demand for sexual favors in exchange for benefits; and

Â Â Â Â Â  (B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably interfering with a studentÂs educational performance or that creates an intimidating, offensive or hostile educational environment;

Â Â Â Â Â  (c) All complaints about behavior that may violate the policy shall be investigated;

Â Â Â Â Â  (d) The initiation of a complaint in good faith about behavior that may violate the policy shall not adversely affect the educational assignments or study environment of the student; and

Â Â Â Â Â  (e) The student who initiated the complaint and the studentÂs parents shall be notified when the investigation is concluded.

Â Â Â Â Â  (2) The State Board of Education shall adopt by rule minimum requirements for school district policies on sexual harassment of staff by students and other staff including, but not limited to, requirements that:

Â Â Â Â Â  (a) All staff and students are subject to the policies;

Â Â Â Â Â  (b) Sexual harassment of staff includes:

Â Â Â Â Â  (A) A demand for sexual favors in exchange for benefits; and

Â Â Â Â Â  (B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably interfering with a staff personÂs ability to perform the job or that creates an intimidating, offensive or hostile work environment;

Â Â Â Â Â  (c) All complaints about behavior that may violate the policy shall be investigated;

Â Â Â Â Â  (d) The initiation of a complaint in good faith about behavior that may violate the policy shall not adversely affect any terms or conditions of employment or work environment of the staff complainant; and

Â Â Â Â Â  (e) The staff member who initiated the complaint shall be notified when the investigation is concluded. [1997 c.272 Â§2]

Â Â Â Â Â  Note: See note under 342.700.

Â Â Â Â Â  342.708 ORS 342.700 and 342.704 not limitation on or prerequisite for other rights and remedies. Nothing in ORS 342.700 and 342.704 is intended to limit or operate as a prerequisite to pursuing any rights or remedies provided under other statutes or the common law. [1997 c.272 Â§3]

Â Â Â Â Â  Note: See note under 342.700.

Â Â Â Â Â  342.710 [1971 c.582 Â§1; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.720 [1971 c.582 Â§Â§2,7; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.730 [1971 c.582 Â§3; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.740 [1971 c.582 Â§4; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.750 [1971 c.582 Â§5; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.760 [1971 c.582 Â§6; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.770 [1971 c.582 Â§8; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.780 [1971 c.582 Â§9; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.782 [1987 c.896 Â§14; 1989 c.187 Â§7; repealed by 1993 c.45 Â§187]

Â Â Â Â Â  342.784 [1987 c.896 Â§15; renumbered 329.790 in 1993]

Â Â Â Â Â  342.786 [1987 c.896 Â§Â§16, 28; 1989 c.187 Â§8; 1993 c.45 Â§189; renumbered 329.795 in 1993]

Â Â Â Â Â  342.788 [1987 c.896 Â§17; 1989 c.187 Â§9; 1993 c.45 Â§190; renumbered 329.800 in 1993]

Â Â Â Â Â  342.790 [1987 c.896 Â§Â§18, 22; 1989 c.187 Â§10; 1993 c.45 Â§191; renumbered 329.805 in 1993]

Â Â Â Â Â  342.792 [1987 c.896 Â§19; 1993 c.45 Â§192; renumbered 329.810 in 1993]

Â Â Â Â Â  342.794 [1987 c.896 Â§20; 1989 c.187 Â§11; renumbered 329.815 in 1993]

Â Â Â Â Â  342.796 [1987 c.896 Â§21; 1991 c.67 Â§84; 1993 c.45 Â§193; renumbered 329.820 in 1993]

Â Â Â Â Â  342.798 [1987 c.896 Â§23; repealed by 1989 c.187 Â§13]

ACCOUNTABILITY FOR SCHOOLS FOR THE 21ST CENTURY LAW

Â Â Â Â Â  342.805 Short title. ORS 342.805 to 342.937 shall be known as the Accountability for Schools for the 21st Century Law. [1965 c.608 Â§1; 1971 c.570 Â§2; 1977 c.881 Â§1; 1997 c.864 Â§26]

Â Â Â Â Â  342.815 Definitions for ORS 342.805 to 342.937. As used in ORS 342.805 to 342.937 unless the context requires otherwise:

Â Â Â Â Â  (1) Notwithstanding ORS 342.120, ÂadministratorÂ includes any teacher the majority of whose employed time is devoted to service as a supervisor, principal, vice principal or director of a department or the equivalent in a fair dismissal district but shall not include the superintendent, deputy superintendent or assistant superintendent of any such district or any substitute or temporary teacher employed by such a district.

Â Â Â Â Â  (2) ÂBoardÂ means the board of directors of a fair dismissal school district.

Â Â Â Â Â  (3) ÂContract teacherÂ means any teacher who has been regularly employed by a school district for a probationary period of three successive school years, and who has been retained for the next succeeding school year. The district school board may enter into agreements that provide for a shorter probationary period of not less than one year for teachers who have satisfied the three-year probationary period in another Oregon school district.

Â Â Â Â Â  (4) ÂDistrict superintendentÂ means the superintendent of schools of a fair dismissal district or, in the absence of the superintendent, the person designated to fulfill the superintendentÂs functions.

Â Â Â Â Â  (5) ÂFair dismissal districtÂ means any common or union high school district or education service district.

Â Â Â Â Â  (6) ÂProbationary teacherÂ means any teacher employed by a fair dismissal district who is not a contract teacher.

Â Â Â Â Â  (7) ÂProgram of assistance for improvementÂ means a written plan for a contract teacher that with reasonable specificity:

Â Â Â Â Â  (a) Helps teachers adapt and improve to meet changing demands of the Oregon Educational Act for the 21st Century in ORS chapter 329 if applicable.

Â Â Â Â Â  (b) Identifies specific deficiencies in the contract teacherÂs conduct or performance.

Â Â Â Â Â  (c) Sets forth corrective steps the contract teacher may pursue to overcome or correct the deficiencies.

Â Â Â Â Â  (d) Establishes the assessment techniques by which the district will measure and determine whether the teacher has sufficiently corrected the deficiencies to meet district standards.

Â Â Â Â Â  (8) ÂSubstitute teacherÂ means any teacher who is employed to take the place of a probationary or contract teacher who is temporarily absent.

Â Â Â Â Â  (9) Notwithstanding ORS 342.120, ÂteacherÂ means any person who holds a teaching license or registration as provided in ORS 342.125 or 342.144 or who is otherwise authorized to teach in the public schools of this state and who is employed half-time or more as an instructor or administrator.

Â Â Â Â Â  (10) ÂTemporary teacherÂ means a teacher employed to fill a position designated as temporary or experimental or to fill a vacancy which occurs after the opening of school because of unanticipated enrollment or because of the death, disability, retirement, resignation, contract nonextension or dismissal of a contract or probationary teacher. [1965 c.608 Â§2; 1971 c.570 Â§12; 1977 c.880 Â§1; 1977 c.881 Â§2; 1979 c.668 Â§1; 1981 c.299 Â§1; 1993 c.45 Â§194; 1997 c.864 Â§4; 1999 c.199 Â§11; 2001 c.653 Â§5]

Â Â Â Â Â  342.825 [1965 c.608 Â§3; 1973 c.298 Â§1; repealed by 1977 c.881 Â§8]

Â Â Â Â Â  342.835 Probationary teacher. (1) The district board of any fair dismissal district may discharge or remove any probationary teacher in the employ of the district at any time during a probationary period for any cause considered in good faith sufficient by the board. The probationary teacher shall be given a written copy of the reasons for the dismissal, and upon request shall be provided a hearing thereon by the board, at which time the probationary teacher shall have the opportunity to be heard either in person or by a representative of the teacherÂs choice.

Â Â Â Â Â  (2) For any cause it may deem in good faith sufficient, the district board may refuse to renew the contract of any probationary teacher. However, the teacher shall be entitled to notice of the intended action by April 1, and upon request shall be provided a hearing before the district board. Upon request of the probationary teacher the board shall provide the probationary teacher a written copy of the reasons for the nonrenewal, which shall provide the basis for the hearing.

Â Â Â Â Â  (3) If an appeal is taken from any hearing, the appeal shall be to the circuit court for the county in which the headquarters of the school district is located and shall be limited to the following:

Â Â Â Â Â  (a) The procedures at the hearing;

Â Â Â Â Â  (b) Whether the written copy of reasons for dismissal required by this section was supplied; and

Â Â Â Â Â  (c) In the case of nonrenewal, whether notice of nonrenewal was timely given. [1965 c.608 Â§4; 1971 c.570 Â§4; 1975 c.727 Â§1; 1979 c.714 Â§2; 1981 c.323 Â§1]

Â Â Â Â Â  342.840 Determination of length of service for probationary teacher. For purposes of determining length of service for a probationary teacher, a teacher employed for 135 consecutive days in any school year shall receive credit for a full year of employment. At least 30 consecutive days of employment in the same district in a successive year shall be sufficient to keep the service intact, and the teacher shall not lose credit for previous probationary years served. [1981 c.299 Â§3]

Â Â Â Â Â  Note: 342.840 was enacted into law by the Legislative Assembly and was added to 342.805 to 342.937 but was not added to or made a part of any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.845 Contract teacher; part-time contract teacher; effect of program transfer; administrator contracts. (1) A contract teacher shall not be subjected to the requirement of annual appointment nor shall the teacher be dismissed or employed on a part-time basis without the consent of the teacher except as provided in ORS 342.805 to 342.937.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a part-time contract teacher attains contract status at not less than half-time but less than full-time and may be assigned within those limits by the school district. The assignment of a contract part-time teacher is not subject to the procedures specified in ORS 342.805 to 342.930. A contract part-time teacher who accepts a full-time assignment shall be considered a contract teacher for purposes of the assignment.

Â Â Â Â Â  (3) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district in a state reorganization of a regional special education program. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district which assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave and experience status to the new district. However, the district to which the programs are transferred is obligated to hire displaced employees only to the extent that such would complement a cost effective staffing plan in the reorganized program.

Â Â Â Â Â  (4)(a) As used in this subsection:

Â Â Â Â Â  (A) ÂJuvenile detention education programÂ means the Juvenile Detention Education Program, as defined in ORS 326.695.

Â Â Â Â Â  (B) ÂSchool districtÂ has the meaning given that term in ORS 329.007.

Â Â Â Â Â  (b) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district pursuant to a transfer of juvenile detention education program responsibilities to another school district or education service district. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district that assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave, seniority and status as a contract teacher. However, the district to which the program is transferred is obligated to hire displaced teachers only to the extent that such would complement a cost-effective staffing plan in the reorganized program.

Â Â Â Â Â  (5)(a) An administrator shall serve a probationary period that does not exceed three years, unless the administrator and the school district mutually agree to a shorter time period. Following a probationary period, an administrator shall be employed by a school district pursuant to a three-year employment contract. An administrator may be dismissed or have a reduction in pay during the term of a contract for any reason set forth for dismissal of a teacher in ORS 342.865, or pursuant to ORS 342.934 (5). If an administrator is dismissed or has a reduction in pay during the term of the contract, the administrator may appeal to the Fair Dismissal Appeals Board in the same manner as provided for the appeal of a dismissal or a nonextension of a contract teacher. An administrator may not appeal the nonextension of a contract to the Fair Dismissal Appeals Board.

Â Â Â Â Â  (b) The administrator may be assigned and reassigned at will during the term of the contract.

Â Â Â Â Â  (c) The district school board may elect not to extend the administratorÂs contract for any cause the school board in good faith considers sufficient. Prior to March 15 of the second year of the administratorÂs contract, the school board shall take one of the following actions:

Â Â Â Â Â  (A) Issue a new three-year contract effective July 1 following the March 15 of the second year of the administratorÂs contract;

Â Â Â Â Â  (B) Provide, in writing, notice that the contract will not be renewed or extended; or

Â Â Â Â Â  (C) Extend the existing contract for a period of not more than one year.

Â Â Â Â Â  (6) If an administrator receives notice of contract nonextension prior to the expiration of the administratorÂs contract, the administrator shall have the right to fill any vacant teaching position in the district for which the contract administrator is licensed and competent as defined in ORS 342.934, provided the administrator has three yearsÂ teaching experience in Oregon that has been successful, in the judgment of the district superintendent. [1965 c.608 Â§Â§5,6; 1977 c.880 Â§2; 1983 c.554 Â§1; 1983 s.s. c.1 Â§2; 1993 c.480 Â§2; 1997 c.864 Â§8; 2001 c.681 Â§9]

Â Â Â Â Â  342.850 Teacher evaluation; personnel file content. (1) The district superintendent of every school district, including superintendents of education service districts, shall cause to have made at least annually but with multiple observations an evaluation of performance for each probationary teacher employed by the district. The purpose of the evaluation is to aid the teacher in making continuing professional growth and to determine the teacherÂs performance of the teaching responsibilities. Evaluations shall be based upon at least two observations and other relevant information developed by the district.

Â Â Â Â Â  (2)(a) The district school board shall develop an evaluation process in consultation with school administrators and with teachers. If the districtÂs teachers are represented by a local bargaining organization, the board shall consult with teachers belonging to and appointed by the local bargaining organization in the consultation required by this paragraph.

Â Â Â Â Â  (b) The district school board shall implement the evaluation process that includes:

Â Â Â Â Â  (A) The establishment of job descriptions and performance standards which include but are not limited to items included in the job description;

Â Â Â Â Â  (B) A preevaluation interview which includes but is not limited to the establishment of performance goals for the teacher, based on the job description and performance standards;

Â Â Â Â Â  (C) An evaluation based on written criteria which include the performance goals;

Â Â Â Â Â  (D) A post-evaluation interview in which:

Â Â Â Â Â  (i) The results of the evaluation are discussed with the teacher; and

Â Â Â Â Â  (ii) A written program of assistance for improvement is established, if one is needed to remedy any deficiency specified in ORS 342.865 (1)(a), (d), (g) or (h); and

Â Â Â Â Â  (E) The utilization of peer assistance whenever practicable and reasonable to aid teachers to better meet the needs of students. Peer assistance shall be voluntary and subject to the terms of any applicable collective bargaining agreement. No witness or document related to the peer assistance or the record of peer assistance shall be admissible in any proceeding before the Fair Dismissal Appeals Board, or in a probationary teacher nonrenewal hearing before a school board under ORS 342.835, without the mutual consent of the district and the teacher provided with peer assistance.

Â Â Â Â Â  (c) Nothing in this subsection is intended to prohibit a district from consulting with any other individuals.

Â Â Â Â Â  (3) Except in those districts having an average daily membership, as defined in ORS 327.006, of fewer than 200 students, the person or persons making the evaluations must hold teaching licenses. The evaluation shall be signed by the school official who supervises the teacher and by the teacher. A copy of the evaluation shall be delivered to the teacher.

Â Â Â Â Â  (4) The evaluation reports shall be maintained in the personnel files of the district.

Â Â Â Â Â  (5) The evaluation report shall be placed in the teacherÂs personnel file only after reasonable notice to the teacher.

Â Â Â Â Â  (6) A teacher may make a written statement relating to any evaluation, reprimand, charge, action or any matter placed in the teacherÂs personnel file and such teacherÂs statement shall be placed in the personnel file.

Â Â Â Â Â  (7) All charges resulting in disciplinary action shall be considered a permanent part of a teacherÂs personnel file and shall not be removed for any reason. A teacher shall have the right to attach the teacherÂs response, or other relevant documents, to any document included under this subsection.

Â Â Â Â Â  (8) The personnel file shall be open for inspection by the teacher, the teacherÂs designees and the district school board and its designees. District school boards shall adopt rules governing access to personnel files, including rules specifying whom school officials may designate to inspect personnel files.

Â Â Â Â Â  (9) A program of assistance for improvement or evaluation procedure shall not be technically construed, and no alleged error or unfairness in a program of assistance for improvement shall cause the overturning of a dismissal, nonextension of contract, nonrenewal of contract or other disciplinary action unless the contract teacher suffered a substantial and prejudicial impairment in the teacherÂs ability to comply with school district standards. [1971 c.570 Â§5; 1973 c.298 Â§3; 1973 c.458 Â§1; 1977 c.881 Â§3; 1979 c.598 Â§1; 1979 c.668 Â§2a; 1987 c.663 Â§1; 1989 c.491 Â§29; 1997 c.864 Â§9]

Â Â Â Â Â  342.855 [1965 c.608 Â§8; repealed by 1971 c.570 Â§15]

Â Â Â Â Â  342.865 Grounds for dismissal or contract nonextension of contract teacher. (1) No contract teacher shall be dismissed or the teacherÂs contract nonextended except for:

Â Â Â Â Â  (a) Inefficiency;

Â Â Â Â Â  (b) Immorality;

Â Â Â Â Â  (c) Insubordination;

Â Â Â Â Â  (d) Neglect of duty, including duties specified by written rule;

Â Â Â Â Â  (e) Physical or mental incapacity;

Â Â Â Â Â  (f) Conviction of a felony or of a crime according to the provisions of ORS 342.143;

Â Â Â Â Â  (g) Inadequate performance;

Â Â Â Â Â  (h) Failure to comply with such reasonable requirements as the board may prescribe to show normal improvement and evidence of professional training and growth; or

Â Â Â Â Â  (i) Any cause which constitutes grounds for the revocation of such contract teacherÂs teaching license.

Â Â Â Â Â  (2) In determining whether the professional performance of a contract teacher is adequate, consideration shall be given to regular and special evaluation reports prepared in accordance with the policy of the employing school district and to any written standards of performance which shall have been adopted by the board.

Â Â Â Â Â  (3) Suspension or dismissal on the grounds contained in subsection (1)(e) of this section shall not disqualify the teacher involved for any of the disability benefits provided in ORS chapter 238, or any of the benefits provided in ORS 332.507.

Â Â Â Â Â  (4) Dismissal under subsection (1)(f) of this section shall remove the individual from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937. [1965 c.608 Â§Â§9,19; 1973 c.298 Â§4; 1977 c.860 Â§4; 1981 c.569 Â§1; 1995 c.446 Â§10; 1997 c.249 Â§104; 1997 c.864 Â§10; 1999 c.130 Â§8]

Â Â Â Â Â  342.875 Suspension; reinstatement. Whenever a district superintendent has reason to believe that cause exists for the dismissal of a contract teacher on any ground specified in ORS 342.865 (1)(b) to (f), and when the district superintendent is of the opinion that immediate suspension of the teacher is necessary for the best interest of education in the district, the district superintendent may suspend a contract teacher from the position without prior notice to the teacher. The teacherÂs salary shall continue during the first five days of the suspension period. However, within five days after such suspension becomes effective, either procedure shall be commenced for the dismissal of the teacher pursuant to the provisions of ORS 342.805 to 342.937 or the teacher must be reinstated. [1965 c.608 Â§7; 1971 c.570 Â§6; 1977 c.881 Â§4; 1997 c.864 Â§11]

Â Â Â Â Â  342.885 [1965 c.608 Â§10; repealed by 1973 c.298 Â§9]

Â Â Â Â Â  342.895 Contract teachers; procedure for dismissal or contract nonextension; appeal. (1) Contract teachers shall be employed by a school district pursuant to two-year employment contracts.

Â Â Â Â Â  (2) Authority to dismiss or not extend a contract teacher is vested in the district school board subject to the provisions of the fair dismissal and contract extension procedures of ORS 342.805 to 342.937 and only after recommendation of the dismissal or nonextension of contract is given to the district school board by the superintendent.

Â Â Â Â Â  (3)(a) At least 20 days before recommending to a board the dismissal of the contract teacher, the district superintendent shall give written notice to the contract teacher by certified mail or delivered in person of the intention to make a recommendation to dismiss the teacher. The notice shall set forth the statutory grounds upon which the superintendent believes such dismissal is justified, and shall contain a plain and concise statement of the facts relied on to support the statutory grounds for dismissal. If the statutory grounds specified are those specified in ORS 342.865 (1)(a), (c), (d), (g) or (h), then evidence shall be limited to those allegations supported by statements in the personnel file of the teacher on the date of the notice to recommend dismissal, maintained as required in ORS 342.850. Notice shall also be sent to the district school board and to the Fair Dismissal Appeals Board. A copy of ORS 342.805 to 342.937 shall also be sent to the contract teacher.

Â Â Â Â Â  (b) If, after the 20-day notice required by paragraph (a) of this subsection, the district school board takes action to approve the recommendation for dismissal from the superintendent, the dismissal takes effect on or after the date of the district school boardÂs action, as specified by the board. Notice of the boardÂs action shall be given to the contract teacher as soon as practicable by certified mail, return receipt requested or in the manner provided by law for the service of a summons in a civil action.

Â Â Â Â Â  (4)(a) Upon recommendation of the district superintendent, the district school board may extend a contract teacherÂs employment for a new two-year term by providing written notice to the teacher no later than March 15 of the first year of the contract. Any new contract that extends the teacherÂs employment for a new term shall replace any prior contracts.

Â Â Â Â Â  (b) If the district school board does not extend a contract teacherÂs contract by March 15 of the first year of the contract, the district superintendent, or the superintendentÂs designee, shall place the teacher on a program of assistance for improvement. The district superintendent or the superintendentÂs designee may, in addition, place any other teacher on a program of assistance for improvement if in the judgment of the district superintendent or designee a program of assistance for improvement is needed.

Â Â Â Â Â  (c) Provided that the district school board has not extended the teacherÂs contract for a new two-year term, the district board, upon recommendation of the superintendent, may elect by written notice to the teacher no later than March 15 of the second year of the teacherÂs contract not to extend the teacherÂs contract based on any ground specified in ORS 342.865. A contract teacher whose contract is not extended may appeal the nonextension to the Fair Dismissal Appeals Board.

Â Â Â Â Â  (5) Notwithstanding ORS 243.650 to 243.782 or the provisions of any collective bargaining agreement entered into after August 15, 1997, no grievance or other claim of violation of applicable evaluation procedures, or fundamental unfairness in a program of assistance for improvement, shall be filed while a teacher is on a program of assistance. All statutes of limitation and grievance timelines shall be tolled while the subject claims are held in abeyance under this moratorium provision. Except as provided in this subsection, the moratorium and tolling period ends on the date the program of assistance for improvement is completed, not to exceed one year, after which any claims subject to this provision may be pursued as otherwise provided by law or contract. In the case of a contract teacher who does not receive contract extension by March 15 of the first year of the teacherÂs contract, the moratorium period shall last until the teacher receives notice of contract extension or nonextension and no later than March 15 of the following school year, or until the teacher receives notice of dismissal. A contract teacher who is dismissed or receives notice of contract nonextension, and who appeals to the Fair Dismissal Appeals Board, may raise any claims subject to this moratorium provision before the Fair Dismissal Appeals Board, which shall have jurisdiction to decide such claims. If the teacher does raise claims covered by this moratorium provision in an appeal to the Fair Dismissal Appeals Board, such appeal shall be the teacherÂs sole and exclusive remedy. If a contract teacher does not appeal a contract nonextension or dismissal to the Fair Dismissal Appeals Board but instead pursues contract grievances to arbitration alleging a violation of evaluation procedures or fundamental unfairness in a program of assistance for improvement, the arbitrator shall not have authority to award reinstatement of the contract teacher, but may award other remedies including but not limited to back pay, front pay, compensatory damages and such further relief as the arbitrator deems appropriate. A program of assistance for improvement shall not be technically construed, and no alleged error or unfairness in a program of assistance shall cause the overturning of a dismissal, nonextension of contract, nonrenewal of contract or other disciplinary actions unless the contract teacher suffered a substantial and prejudicial impairment in the teacherÂs ability to comply with school district standards.

Â Â Â Â Â  (6) No teacher may be dismissed, laid off or caused to suffer nonextension or nonrenewal of a contract based upon the teacherÂs salary placement or other compensation. [1965 c.608 Â§11; 1971 c.570 Â§7; 1973 c.298 Â§5; 1977 c.881 Â§5; 1979 c.668 Â§3; 1997 c.864 Â§12]

Â Â Â Â Â  342.905 Appeal procedure; arbitration as alternative. (1) If the district school board dismisses the teacher or does not extend the contract of the contract teacher, the teacher or the teacherÂs representative may appeal that decision to the Fair Dismissal Appeals Board established under ORS 342.930 by depositing by certified mail addressed to the Superintendent of Public Instruction and a copy to the superintendent of the school district:

Â Â Â Â Â  (a) In the case of dismissal, within 10 days, as provided in ORS 174.120, after receipt of notice of the district school boardÂs decision, notice of appeal with a brief statement giving the reasons for the appeal.

Â Â Â Â Â  (b) In the case of a contract nonextension, within 15 days, as provided in ORS 174.120, after receipt of the written notice of nonextension of a contract, notice of appeal with a brief statement giving the reasons for the appeal.

Â Â Â Â Â  (2)(a) As soon as practicable after the time the notice of appeal is received by the Superintendent of Public Instruction, the superintendent shall appoint a panel of three members from the Fair Dismissal Appeals Board for the purpose of conducting a hearing. Insofar as practicable, the panel shall be selected from those members of the board serving in positions where the average daily membership as determined in ORS 342.930 most nearly coincides with that of the involved district. The panel shall consist of:

Â Â Â Â Â  (A) One member from the category representing district school board members;

Â Â Â Â Â  (B) One member from the category not affiliated with common or union high school districts; and

Â Â Â Â Â  (C) One member from the category representing teachers or administrators, as follows:

Â Â Â Â Â  (i) If the appeal is from a contract teacher in a teaching position, the panel shall include the teacher member of the board.

Â Â Â Â Â  (ii) If the contract teacher is in an administrative position, an administrative member shall sit in place of the teacher member.

Â Â Â Â Â  (b) The panel may not contain a member who is a resident of the district that is bringing the dismissal or nonextension.

Â Â Â Â Â  (c) The Department of Education, at the departmentÂs expense, shall provide to the panel appropriate professional and other special assistance reasonably required to conduct a hearing. The panel shall be empowered, on behalf of the contract teacher, the district superintendent and the district school board, to subpoena and swear witnesses and to require witnesses to give testimony and produce relevant evidence at or prior to the hearing.

Â Â Â Â Â  (d) The executive secretary of the board may issue subpoenas on behalf of a panel. A person subpoenaed under this subsection may move to quash or modify the subpoena if it is oppressive or unreasonable. The motion must be made before the time specified in the subpoena for appearance or production of materials. The motion may be made to the executive secretary or the panel.

Â Â Â Â Â  (e) In a case pending before a panel that involves a teacherÂs performance at an Oregon Youth Authority facility, the panel assigned to the case may submit to the Director of the Oregon Youth Authority written questions that the panel unanimously agrees are relevant to the case. The director shall respond to the panelÂs questions in writing within 20 days of the directorÂs receipt of the questions from the panel. If a question by the panel seeks information that is not confidential or privileged under Oregon or federal law, the director shall provide the information requested by the panel. If a question by the panel seeks information that is confidential or privileged under Oregon or federal law, the director, in responding to the question, may not disclose the confidential or privileged information but shall instead explain that the information being sought is confidential or privileged. The procedure outlined in this paragraph is not in lieu of any other mechanism that may be available to the panel or parties for obtaining or presenting evidence.

Â Â Â Â Â  (3) The Attorney General shall assign an assistant, at no cost to either involved party, to advise the Fair Dismissal Appeals Board, to be present at any hearing held by a panel, and to perform those tasks at the request of the board that would normally require legal training.

Â Â Â Â Â  (4) Within 10 days after receipt of the notice of an appeal of contract nonextension, the district shall serve upon the Fair Dismissal Appeals Board and the teacher a written statement of reason for the contract nonextension, which shall include:

Â Â Â Â Â  (a) A plain and concise statement of the facts relied on to support the statutory grounds for nonextension of the contract;

Â Â Â Â Â  (b) The statutory grounds upon which the district believes such contract nonextension is justified; and

Â Â Â Â Â  (c) A list of witnesses and documents upon which the district will rely at hearing.

Â Â Â Â Â  (5)(a) At least 10 days prior to the hearing, the teacher shall provide a list of witnesses and exhibits to the Fair Dismissal Appeals Board panel and the school district.

Â Â Â Â Â  (b) The Fair Dismissal Appeals Board panel shall hold a contested case hearing under ORS chapter 183 within 100 days of the receipt by the teacher of notice of dismissal or of the statement of reasons in the case of contract nonextension. No later than 140 days after the filing of an appeal, consistent with due process, the Fair Dismissal Appeals Board panel shall prepare and send a written decision to the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction. The hearing shall be private unless the teacher requests a public hearing. At the hearing, the district and the contract teacher shall have the right to be present and be heard, to be represented by counsel, to present evidence and cross-examine adverse witnesses and to offer evidence that in the panelÂs judgment is relevant to the dispute. The panel may take all reasonable steps to require the parties to conclude the hearing in an expeditious manner.

Â Â Â Â Â  (6) When the Fair Dismissal Appeals Board panel has completed its hearing, it shall prepare a written decision and send it to the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction. The Fair Dismissal Appeals Board panel shall determine whether the facts relied upon to support the statutory grounds cited for dismissal or nonextension are true and substantiated. If the panel finds these facts true and substantiated, it shall then consider whether such facts, in light of all the circumstances and additional facts developed at the hearing that are relevant to the statutory standards in ORS 342.865 (1), are adequate to justify the statutory grounds cited. In making such determination, the panel shall consider all reasonable written rules, policies and standards of performance adopted by the school district board unless it finds that such rules, policies and standards have been so inconsistently applied as to amount to arbitrariness. The panel shall not reverse the dismissal or nonextension if it finds the facts relied upon are true and substantiated unless it determines, in light of all the evidence and for reasons stated with specificity in its findings and order, that the dismissal or nonextension was unreasonable, arbitrary or clearly an excessive remedy.

Â Â Â Â Â  (7)(a) Subject to subsection (6) of this section and paragraph (b) of this subsection, if the Fair Dismissal Appeals Board panel finds that the facts relied on to support the recommendation of the district superintendent are untrue or unsubstantiated, or if true and substantiated, are not adequate to justify the statutory grounds cited as reason for the dismissal or nonextension, and so notifies the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction, the teacher shall be reinstated and the teacher shall receive such back pay as ordered by the Fair Dismissal Appeals Board panel for the period between the effective date of the dismissal or nonextension and the date of the order reinstating the teacher, or the date when the district actually reinstates the teacher, whichever is later. However, nothing in this section requires a school district to pay the teacher until the reinstatement occurs if the district has other legal grounds for not reinstating the teacher.

Â Â Â Â Â  (b) So long as the right of the district board under subsection (9) of this section and under ORS 183.480 and 183.500 to judicial review of the action of the Fair Dismissal Appeals Board remains unexpired, the district school board may withhold the reinstated teacher from performance of teaching duties, unless otherwise ordered by the court having jurisdiction of the appeal.

Â Â Â Â Â  (c) Subject to ORS 342.850 (9), if the Fair Dismissal Appeals Board panel determines that the procedures described in ORS 342.850 (2)(b)(A) to (D) have not been substantially complied with, the teacher may be reinstated with back pay as provided in paragraph (a) of this subsection.

Â Â Â Â Â  (8) Subject to subsection (6) of this section, if the Fair Dismissal Appeals Board panel finds the facts relied on to support the recommendation of the district superintendent true and substantiated, and that those facts justify the statutory grounds cited as reason for the dismissal or nonextension and so notifies the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction in writing, the dismissal or nonextension becomes final on the date of the notice.

Â Â Â Â Â  (9) An appeal from action of the Fair Dismissal Appeals Board panel shall be taken in the manner provided in ORS 183.480.

Â Â Â Â Â  (10)(a) If both the district board and the teacher or teacherÂs representative agree, arbitration may be used as an alternative to a hearing before a Fair Dismissal Appeals Board panel to determine if the teacherÂs dismissal or nonextension of a contract is in compliance with the standards of ORS 342.805 to 342.910. If the teacher or teacherÂs representative desires to use the arbitration procedure, the request for arbitration shall be included in the request for appeal that is filed with the Superintendent of Public Instruction under this section. Within 10 days of the time the superintendent of the district is notified of the teacherÂs intent to appeal the dismissal or nonextension of a contract, the superintendent of the district shall notify the teacher or teacherÂs representative and the Superintendent of Public Instruction as to whether the district has agreed to use the arbitration procedure. If the district determines not to use the arbitration procedure, the hearing procedure shall be continued under this section in the same manner as if no request for arbitration had been made. If the arbitration procedure is used, the teacher has no further rights to a hearing before a Fair Dismissal Appeals Board panel.

Â Â Â Â Â  (b) The procedures for selection of the arbitrator are those in the applicable collective bargaining agreement. If there is no provision or agreement or if the agreement does not contain a procedure for selection, the parties shall request a list of five arbitrators from the Employment Relations Board and shall choose an arbitrator by alternative striking of names until one name is left. The remaining person shall act as the arbitrator. The Employment Relations Board shall compile a roster of qualified arbitrators from which the lists are to be taken.

Â Â Â Â Â  (c) In determining whether the district boardÂs dismissal or nonextension of the teacher should be sustained, the arbitrator shall use the same reasons, rules and levels of evidence as are required for the Fair Dismissal Appeals Board under ORS 342.805 to 342.910. [1965 c.608 Â§12; 1971 c.570 Â§8; 1973 c.298 Â§6; 1973 c.612 Â§14; 1977 c.223 Â§1; 1977 c.400 Â§5; 1977 c.881 Â§6; 1979 c.668 Â§4; 1987 c.663 Â§2; 1993 c.236 Â§1; 1993 c.237 Â§1; 1993 c.778 Â§28; 1997 c.864 Â§13; 2001 c.449 Â§1; 2003 c.798 Â§4]

Â Â Â Â Â  342.910 Waiver of contract grievance claim if appeal of dismissal decision filed; waiver of certain rights and procedures. (1) Any teacher who files an appeal of a dismissal or nonextension of a contract decision with the Fair Dismissal Appeals Board, upon motion of the school district, shall be required to waive any contract grievance claim regarding the same dismissal or nonextension of a contract as a condition to Fair Dismissal Appeals Board or subsequent judicial review.

Â Â Â Â Â  (2) A school district and an exclusive bargaining representative of teachers may agree to waive all or any part of the rights and procedures provided under ORS 342.805 to 342.937 if third party review of any dismissal or nonextension of a contract teacher is available. [1995 c.286 Â§16; 1997 c.864 Â§14]

Â Â Â Â Â  342.915 [1965 c.608 Â§13; 1971 c.570 Â§9; 1979 c.668 Â§5; repealed by 1997 c.864 Â§29]

Â Â Â Â Â  342.925 [1965 c.608 Â§14; repealed by 1971 c.570 Â§15]

Â Â Â Â Â  342.930 Fair Dismissal Appeals Board; rules. (1) A Fair Dismissal Appeals Board is created, consisting of 20 members appointed by the Governor, subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. Five members shall be administrators in common or union high school districts, five members shall be contract teachers, five members shall be members of common or union high school district boards at the time of their appointment and five members shall not be affiliated with any common or union high school district. At least one member from each category shall be resident of a school district with an average daily membership as defined in ORS 327.006, of less than 1,500 students; one from each category shall be resident of a school district containing from 1,500 to 4,500 students; and one from each category shall be resident of a school district containing over 4,500 students.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member whose term has expired may continue to serve for the following limited purposes:

Â Â Â Â Â  (a) To conduct a hearing and prepare a written decision if the member was appointed to a panel in accordance with ORS 342.905 (2) before the expiration of the memberÂs term; or

Â Â Â Â Â  (b) To reconsider a decision if the member served on the panel originally hearing an appeal and a motion for reconsideration is filed prior to an appeal to the Court of Appeals.

Â Â Â Â Â  (4) The continued service of a member as provided in subsection (3) of this section shall not prevent a successor from taking office at the time prescribed in subsection (2) of this section.

Â Â Â Â Â  (5) Members shall be entitled to compensation and expenses as provided in ORS 292.495 for each day or part thereof during which they perform duties under ORS 342.805, 342.815, 342.835, 342.850, 342.875, 342.895 to 342.910 and this section, to be paid by the district school board from which the appeal is taken. However, any member of the board who would be entitled to receive a per diem except for being employed in full-time public service may receive the payment if service on the board is performed while the member is not under obligation to perform contractual teaching or administrative duties.

Â Â Â Â Â  (6) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (7) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of this section and ORS 342.905 and 342.910. [1971 c.570 Â§10; 1973 c.298 Â§7; 1977 c.881 Â§7; 1983 c.777 Â§1; 1985 c.216 Â§1; 1997 c.864 Â§14a; 2001 c.449 Â§2]

Â Â Â Â Â  342.934 Procedure for reduction of teacher staff due to funding or administrative decision. (1) The procedure for reduction in teacher staff positions resulting from the school districtÂs lack of funds to continue its educational program at its anticipated level or resulting from the districtÂs elimination or adjustment of classes due to administrative decision shall be as provided in this section. However, nothing in this section is intended to interfere with the right of a fair dismissal district to discharge, remove or fail to renew the contract of a probationary teacher pursuant to ORS 342.835.

Â Â Â Â Â  (2) The school district shall make every reasonable effort to:

Â Â Â Â Â  (a) Transfer teachers of courses scheduled for discontinuation to other teaching positions for which they are licensed and qualified.

Â Â Â Â Â  (b) Combine teaching positions in a manner which allows teachers to remain qualified so long as the combined positions meet the curriculum needs of the district and the competence consideration specified in subsection (4) of this section.

Â Â Â Â Â  (3) In determining teachers to be retained when a school district reduces its staff under this section, the school district shall:

Â Â Â Â Â  (a) Determine whether teachers to be retained hold proper licenses at the time of layoff to fill the remaining positions.

Â Â Â Â Â  (b) Determine seniority of teachers to be retained, calculated from the first day of actual service as teachers with the school district inclusive of approved leaves of absence. Ties shall be broken by drawing lots.

Â Â Â Â Â  (c) Determine competence and merit of teachers, if necessary, under subsection (4) of this section.

Â Â Â Â Â  (4) If a school district desires to retain a teacher with less seniority than a teacher being released under this section, the district shall determine that the teacher being retained has more competence or merit than the teacher with more seniority who is being released.

Â Â Â Â Â  (5) An administrator shall retain status and seniority as a contract teacher and voluntarily may return to teaching in a reduction in staff situation. However, an administrator who was never employed as a teacher in the district shall not be eligible to become a nonadministrative teacher in the district if the effect is to displace a nonadministrative contract teacher.

Â Â Â Â Â  (6) In consultation with its employees or, for those employees in a recognized or certified collective bargaining unit, with the exclusive bargaining representative of that unit, each school district shall establish a procedure for recalling teachers to employment in the district who have been released because of a prospective or actual reduction in staff. The procedure so established shall define the criteria for recall and the teacher shall have the right of recall thereunder for 27 months after the last date of release by the district unless waived as provided in such procedure by rejection of a specific position. A contract teacher who is recalled shall retain the status obtained before the release. A probationary teacher who is recalled shall have years taught for the district counted as if the employment had been continuous for purposes of obtaining contract teacher status.

Â Â Â Â Â  (7) An appeal from a decision on reduction in staff or recall under this section shall be by arbitration under the rules of the Employment Relations Board or by a procedure mutually agreed upon by the employee representatives and the employer. The results of the procedure shall be final and binding on the parties. Appeals from multiple reductions may be considered in a single arbitration. The arbitrator is authorized to reverse the staff reduction decision or the recall decision made by the district only if the district:

Â Â Â Â Â  (a) Exceeded its jurisdiction;

Â Â Â Â Â  (b) Failed to follow the procedure applicable to the matter before it;

Â Â Â Â Â  (c) Made a finding or order not supported by substantial evidence in the whole record; or

Â Â Â Â Â  (d) Improperly construed the applicable law.

Â Â Â Â Â  (8) After August 15, 1997, a school district shall not agree in any collective bargaining agreement to waive the right to consider competence in making decisions about the order of reduction in staff or recall of staff. Nothing in this subsection shall prevent a school district and the exclusive bargaining representative from agreeing to alternative criteria for competence determinations under this subsection so long as the criteria ensure that all retained teachers are qualified for the positions they fill. As used in this subsection, ÂqualifiedÂ means the measurement of the teacherÂs ability to teach the particular grade level or subject matter in which the teacher is placed after the reduction in force. Qualifications shall be measured by more than seniority and licensure, but may include other criteria that reasonably measure the teacherÂs fitness to teach the relevant grade or subject level. Determinations of competence or qualifications under this subsection may take into account requirements for any special needs students.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂCompetenceÂ means the ability to teach a subject or grade level based on recent teaching experience related to that subject or grade level within the last five years, or educational attainments, or both, but not based solely on being licensed to teach. The district may consider a teacherÂs willingness to undergo additional training or pursue additional education in deciding upon questions of competence.

Â Â Â Â Â  (b) ÂMeritÂ means the measurement of one teacherÂs ability and effectiveness against the ability and effectiveness of another teacher. [1981 c.569 Â§3; 1983 s.s. c.1 Â§1; 1989 c.282 Â§1; 1993 c.480 Â§1; 1997 c.864 Â§15]

Â Â Â Â Â  342.935 [1965 c.608 Â§15; repealed by 1971 c.570 Â§15; see 342.960]

Â Â Â Â Â  342.937 Reimbursement for teacher dismissal costs. The Superintendent of Public Instruction may reimburse any school districts for all or part of the costs reasonably related to a dismissal of a contract teacher or nonextension of a contract teacherÂs contract, or appeal therefrom under ORS 342.805 to 342.937, provided that the school district is the ultimate prevailing party. The superintendent may consider the school districtÂs ability to pay the costs related to the dismissal or nonextension of the contract teacher, and seek such funds from the Emergency Board as may be in the superintendentÂs judgment necessary to carry out this provision. [1997 c.864 Â§6]

Â Â Â Â Â  342.945 [1965 c.608 Â§16; repealed by 1971 c.570 Â§15]

Â Â Â Â Â  342.955 [1965 c.608 Â§17; 1973 c.298 Â§8; 1979 c.861 Â§8; repealed by 1987 c.898 Â§28]

Â Â Â Â Â  342.960 [1971 c.743 Â§359; see 342.935; repealed by 1973 c.298 Â§9]

MISCELLANEOUS

Â Â Â Â Â  342.961 Internal investigations of employee misconduct or wrongdoing. Notwithstanding any other law, a district school board may conduct internal investigations of alleged employee misconduct or wrongdoing at any time. [1997 c.864 Â§17]

Â Â Â Â Â  Note: 342.961 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.965 Interchange of teachers. A district school board may provide for the interchange of teachers with school districts of other states or countries. Teachers exchanged shall teach one year, the yearÂs service outside the state being credited to them as service in the district in which they are regularly employed when the interchange is made. The salary of the Oregon teacher shall be paid by the Oregon school district and the salaries of the teachers from outside of Oregon shall be paid by the school districts in their respective states or countries. [Formerly 342.510]

Â Â Â Â Â  342.970 [Formerly 342.520; repealed by 1993 c.45 Â§195]

Â Â Â Â Â  342.975 [Formerly 342.560; 1973 c.270 Â§16; 1977 c.783 Â§2; repealed by 1993 c.45 Â§196]

Â Â Â Â Â  342.980 [Formerly 342.575; 1967 c.67 Â§15; 1973 c.270 Â§17; repealed by 1993 c.45 Â§196]

Â Â Â Â Â  342.982 [1977 c.635 Â§7; renumbered 342.495]

Â Â Â Â Â  342.985 Qualifications to teach distance learning course. A person teaching a distance learning course originating in Oregon must:

Â Â Â Â Â  (1) Have a teaching license issued by the Teacher Standards and Practices Commission with the appropriate subject matter endorsement; or

Â Â Â Â Â  (2) Be employed by a post-secondary institution accredited by the Northwest Association of Schools and Colleges and have the appropriate subject matter preparation. [1991 c.710 Â§3]

Â Â Â Â Â  342.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 343

Chapter 343 Â Special Education Services

2005 EDITION

SPECIAL EDUCATION SERVICES

EDUCATION AND CULTURE

GENERAL PROVISIONS

343.035Â Â Â Â  Definitions

343.041Â Â Â Â  Supervision of programs for children with disabilities by Superintendent of Public Instruction; board rules; complaint procedure; staff training; public agency cooperative agreements

343.045Â Â Â Â  Criteria for development and operation of special programs; board rules

343.055Â Â Â Â  Administration of programs by Superintendent of Public Instruction; board rules; powers of board

343.065Â Â Â Â  Employment of personnel to supervise types of services for special programs; duties; distribution of training materials

343.085Â Â Â Â  Tuition prohibited

SPECIAL EDUCATION PROCEDURES

343.146Â Â Â Â  Determination of eligibility for special education services; evaluation; reevaluation; medical or vision examination; health assessment

343.151Â Â Â Â  Individualized education program; contents; procedures; review; revision; rules of State Board of Education; standard forms; alternate forms

343.155Â Â Â Â  Procedures to protect rights of children with disabilities; board rules; content of rules

343.157Â Â Â Â  Duty of school districts to identify, locate and evaluate resident children in need of special education or early intervention

343.159Â Â Â Â  Requirements for written notice to parents of child with disability; contents of notice; language or mode of communication of parent

343.164Â Â Â Â  Parental consent requirements for preplacement evaluation, placement or re- evaluation; exceptions

343.165Â Â Â Â  Circumstances requiring hearing; deadline for requesting hearing; hearing rules; expedited hearing; independent hearing officer

343.167Â Â Â Â  Result of hearing; effect of procedural violations; deadline for decision; cost of hearing; rules

343.173Â Â Â Â  Parental right to examine district records; independent evaluation; hearing; costs

343.175Â Â Â Â  Civil action following hearing; deadline; attorney fees; limitations; reduction of fees

343.177Â Â Â Â  Educational placement during administrative or judicial proceedings; circumstances where placement may be changed

343.181Â Â Â Â  Transfer of special education rights to child with disability upon age of majority; notice

343.183Â Â Â Â  Effect of school district failure to comply; withholding funds; expense of independent evaluation

343.193Â Â Â Â  Duty to report disabled child not enrolled in special education program; effect of report

ADMINISTRATION OF SPECIAL EDUCATION

343.221Â Â Â Â  Special education required; district projected activities and cost statement; permitted contracts for services

343.223Â Â Â Â  Assistive technology devices or services required; rules to define devices and services

343.224Â Â Â Â  School district liability for expense of noneducational care

343.236Â Â Â Â  State reimbursed or operated local, county or regional programs; rules

343.239Â Â Â Â  Annual billing for students served by or enrolled in certain programs; calculation of amount of billing; notice; payment deadline; distribution of moneys

343.243Â Â Â Â  Recovery of amount from State School Fund for children enrolled in certain programs; calculation of amount recovered; disposition of amount recovered

343.247Â Â Â Â  Special Education Account

343.261Â Â Â Â  Instruction of certain hospitalized children; rules

343.285Â Â Â Â  Use of state funds to match federal funds

343.287Â Â Â Â  State Advisory Council for Special Education; members; duties; expenses

343.293Â Â Â Â  Local advisory councils on special education; duties

343.295Â Â Â Â  Document of successful completion

TALENTED AND GIFTED CHILDREN

343.391Â Â Â Â  Purpose of ORS 343.391 to 343.413

343.395Â Â Â Â  Definitions for ORS 343.391 to 343.413

343.396Â Â Â Â  Nature of programs

343.397Â Â Â Â  Plan of instruction for talented and gifted children

343.399Â Â Â Â  State aid to local districts; criteria

343.401Â Â Â Â  Use of funds appropriated for ORS 343.391 to 343.413

343.404Â Â Â Â  Funding for program development

343.407Â Â Â Â  Identification of talented and gifted students

343.409Â Â Â Â  Talented and gifted programs required

343.411Â Â Â Â  When identification and programs for certain children required or optional; state guidelines

343.413Â Â Â Â  Short title

SERVICES TO PRESCHOOL CHILDREN WITH DISABILITIES

343.455Â Â Â Â  Early childhood special education provided by prekindergartens; service requirement

343.465Â Â Â Â  Policy on services to preschool children with disabilities; agency coordination of services

NoteÂ Â Â Â Â Â Â Â Â  Effect of unavailability of federal funds on programs for preschool children--1993 c.409 Â§8

343.475Â Â Â Â  Program of early childhood special education and early intervention services; service areas; primary contractor; voluntary local early childhood system plan; residency; sanctions

343.485Â Â Â Â  Rules relating to confidentiality of records

343.495Â Â Â Â  Operation of early childhood special education or early intervention programs by department

343.499Â Â Â Â  State Interagency Coordinating Council; appointment; member qualifications; duties; terms; use of federal funds; departmentÂs duties; meetings; conflicts

343.507Â Â Â Â  Local early intervention interagency advisory council; members; officers

343.511Â Â Â Â  Interagency agreements to provide services; contents

343.513Â Â Â Â  Eligibility criteria

343.517Â Â Â Â  Parent-initiated referral to determine eligibility

343.521Â Â Â Â  Individualized family service plan; rules for content, development, review and revision of plan; forms

343.523Â Â Â Â  Service coordination requirements for early intervention and early childhood special education

343.527Â Â Â Â  Requirements for written notice to parents of preschool child with disability; contents of notice; language or mode of communication of parent

343.531Â Â Â Â  Procedural safeguards

343.533Â Â Â Â  Transportation service to preschool children with disabilities; cost

343.534Â Â Â Â  Allocation of state funds to approved providers

APPROPRIATE LEARNING MEDIA FOR BLIND STUDENTS (BRAILLE)

343.565Â Â Â Â  Definitions for ORS 343.565 to 343.595

343.575Â Â Â Â  Proficiency in reading and writing for blind student; use of Braille

343.585Â Â Â Â  Instruction in Braille; individualized education program requirements

343.595Â Â Â Â  Requirement that textbook publishers supply material in format from which Braille version can be produced

343.600Â Â Â Â  State policy encouraging use of Braille

DISADVANTAGED CHILDREN

343.650Â Â Â Â  Definitions for ORS 343.650 to 343.680

343.660Â Â Â Â  Facilities and services for disadvantaged children

343.670Â Â Â Â  Advance payment to districts

343.680Â Â Â Â  Advance payments and reimbursements to districts of at least 40,000 for operation and construction costs

MIGRANT CHILDREN

343.810Â Â Â Â  Definitions for ORS 343.810 to 343.835

343.830Â Â Â Â  Summer programs for migrant children

343.835Â Â Â Â  Reimbursement; district expenditures not subject to Local Budget Law

MISCELLANEOUS PROVISIONS

343.923Â Â Â Â  Department duties for programs for students with moderate to severe retardation; rules

343.961Â Â Â Â  Responsibility for costs of education of children in long-term care or treatment; district providing education; notice required before student dismissed from treatment program

Â Â Â Â Â  343.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.020 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.030 [Repealed by 1953 c.110 Â§2]

GENERAL PROVISIONS

Â Â Â Â Â  343.035 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChildren with disabilitiesÂ means those school-age children who are entitled to a free appropriate public education as specified by ORS 339.115 and who require special education because they have been evaluated as having one of the following conditions as defined by rules established by the State Board of Education: Mental retardation, hearing impairment including difficulty in hearing and deafness, speech or language impairment, visual impairment, including blindness, deaf-blindness, emotional disturbance, orthopedic or other health impairment, autism, traumatic brain injury or specific learning disabilities.

Â Â Â Â Â  (2) ÂDecisionÂ means the decision of the hearing officer.

Â Â Â Â Â  (3) ÂDeterminationÂ means the determination by the school district concerning the identification, evaluation or educational placement of a child with disabilities or the provision of a free appropriate public education to the child in a program paid for by the district.

Â Â Â Â Â  (4) ÂDevelopmental delayÂ means:

Â Â Â Â Â  (a) Delay, at a level of functioning and in accordance with criteria established by rules of the State Board of Education, in one or more of the following developmental areas: Cognitive development; physical development, including vision and hearing; communication development; social or emotional development or adaptive development; or

Â Â Â Â Â  (b) A disability, in accordance with criteria established by rules of the State Board of Education, that can be expected to continue indefinitely and is likely to cause a substantial delay in a childÂs development and ability to function in society.

Â Â Â Â Â  (5) ÂEarly childhood special educationÂ means free, appropriate, specially designed instruction to meet the unique needs of a preschool child with a disability, three years of age until the age of eligibility for kindergarten, where instruction is provided in any of the following settings: Home, hospitals, institutions, special schools, classrooms, and community child care or preschool settings, or both.

Â Â Â Â Â  (6) ÂEarly intervention servicesÂ means services for preschool children with disabilities from birth until three years of age that are:

Â Â Â Â Â  (a) Designed to meet the developmental needs of children with disabilities and the needs of the family related to enhancing the childÂs development;

Â Â Â Â Â  (b) Selected in collaboration with the parents; and

Â Â Â Â Â  (c) Provided:

Â Â Â Â Â  (A) Under public supervision;

Â Â Â Â Â  (B) By personnel qualified in accordance with criteria established by rules of the State Board of Education; and

Â Â Â Â Â  (C) In conformity with an individualized family service plan.

Â Â Â Â Â  (7) ÂIndividualized education programÂ means a written statement of an educational program for a child with a disability that is developed, reviewed and revised in a meeting in accordance with criteria established by rules of the State Board of Education for each child eligible for special education and related services under this chapter.

Â Â Â Â Â  (8) ÂIndividualized family service planÂ means a written plan of early childhood special education, related services, early intervention services and other services developed in accordance with criteria established by rules of the State Board of Education for each child eligible for services under this chapter.

Â Â Â Â Â  (9) ÂInstructionÂ means providing families with information and skills that support the achievement of the goals and outcomes in the childÂs individualized family service plan and working with preschool children with disabilities in one or more of the following developmental areas: Communication development, social or emotional development, physical development, including vision and hearing, adaptive development and cognitive development.

Â Â Â Â Â  (10) ÂMediationÂ means a voluntary process in which an impartial mediator assists and facilitates two or more parties to a controversy in reaching a mutually acceptable resolution of the controversy and includes all contacts between a mediator and any party or agent of a party, until such time as a resolution is agreed to by the parties or the mediation process is terminated.

Â Â Â Â Â  (11) ÂOrderÂ has the meaning given that term in ORS chapter 183.

Â Â Â Â Â  (12) ÂOther servicesÂ means those services which may be provided to preschool children with disabilities and to their families that are not early childhood special education or early intervention services and are not paid for with early childhood special education or early intervention funds.

Â Â Â Â Â  (13) ÂParentÂ means the parent, person acting as a parent or a legal guardian, other than a state agency, of the child or the surrogate parent. ÂParentÂ may be further defined by rules adopted by the State Board of Education.

Â Â Â Â Â  (14) ÂPreschool children with disabilitiesÂ means all children from:

Â Â Â Â Â  (a) Birth until three years of age who are eligible for early intervention services because they are experiencing developmental delay or have diagnosed mental or physical conditions that will result in developmental delay; or

Â Â Â Â Â  (b) Three years of age to eligibility for entry into kindergarten who need early childhood special education services because they are experiencing developmental delay or because they have been evaluated as having one of the conditions listed for school-age children under subsection (1) of this section.

Â Â Â Â Â  (15) ÂRelated servicesÂ means transportation and such developmental, corrective and other supportive services as are required to assist a child with disabilities to benefit from special education, and includes speech-language and audiology services, interpreting services, psychological services, physical and occupational therapy, recreation including therapeutic recreation, social work services, school nurse services designed to enable a child with a disability to receive a free appropriate public education as described in the individualized education program of the child, early identification and assessment of disabilities in children, counseling services including rehabilitation counseling, orientation and mobility services, medical services for diagnostic or evaluation purposes and parent counseling and training. ÂRelated servicesÂ does not include a medical device that is surgically implanted or the replacement of a medical device that is surgically implanted.

Â Â Â Â Â  (16) ÂSchool districtÂ means a common or union high school district or an education service district that is charged with the duty or contracted with by a public agency to educate children eligible for special education.

Â Â Â Â Â  (17) ÂService coordinationÂ means the activities carried out by a service coordinator to assist and enable a preschool child with disabilities and the childÂs family to receive the rights, procedural safeguards and services that are authorized under the stateÂs early intervention and early childhood special education programs and to coordinate access to other services designated on the individualized family service plan.

Â Â Â Â Â  (18)(a) ÂSpecial educationÂ means specially designed instruction at no cost to the parents, to meet the unique needs of a child with a disability, including instruction conducted in the classroom, in the home, in hospitals and institutions and in other settings, and instruction in physical education.

Â Â Â Â Â  (b) ÂSpecial educationÂ also includes speech-language services, transition services or other related services designated by rule if it consists of specially designed instruction, at no cost to the parents, to meet the unique needs of a child with a disability.

Â Â Â Â Â  (19) ÂUnaccompanied homeless youthÂ has the meaning given that term in the McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11434a(6).

Â Â Â Â Â  (20) ÂWard of the stateÂ means a child who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court. ÂWard of the stateÂ may be further defined by rules adopted by the State Board of Education. [Formerly 343.212; 1977 c.528 Â§1; 1983 c.731 Â§1; 1991 c.749 Â§Â§1, 1a; 1991 c.795 Â§1; 1993 c.409 Â§1; 1993 c.749 Â§3; 1995 c.280 Â§29; 1997 c.821 Â§25; 1999 c.989 Â§5; 2001 c.900 Â§242; 2005 c.662 Â§1]

Â Â Â Â Â  343.037 [1985 c.555 Â§14; repealed by 1993 c.749 Â§4]

Â Â Â Â Â  343.040 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.041 Supervision of programs for children with disabilities by Superintendent of Public Instruction; board rules; complaint procedure; staff training; public agency cooperative agreements. (1) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall be responsible for the general supervision of all special education programs for children with disabilities, early childhood special education and early intervention services for preschool children with disabilities within the state, including all such programs administered by any state agency or common or union high school district or education service district.

Â Â Â Â Â  (2) All special education programs for children with disabilities, early childhood special education and early intervention services for preschool children with disabilities within this state shall meet the standards and criteria established therefor by the State Board of Education.

Â Â Â Â Â  (3) The State Board of Education shall adopt by rule procedures whereby the superintendent investigates and resolves complaints that the Department of Education, a local education agency or an early intervention or early childhood special education contractor has violated a federal law or statute that applies to a special education or early childhood special education program.

Â Â Â Â Â  (4) The State Board of Education shall adopt rules relating to the establishment and maintenance of standards to ensure that personnel providing special education and early childhood special education and early intervention services are appropriately and adequately trained.

Â Â Â Â Â  (5) The Governor shall direct that agencies affected by this section enter into cooperative agreements to achieve necessary uniformity in meeting the standards and criteria established by the state board under subsection (2) of this section.

Â Â Â Â Â  (6) The Governor shall direct that each public agency obligated under federal or state law to provide or pay for any services that are also considered special education or related services necessary for ensuring a free appropriate public education to children with disabilities, including but not limited to the Department of Human Services, enter into cooperative agreements with the Department of Education concerning:

Â Â Â Â Â  (a) Allocation among agencies of financial responsibility for providing services;

Â Â Â Â Â  (b) Conditions, terms and procedures for reimbursement; and

Â Â Â Â Â  (c) Policies and procedures for coordinating timely and appropriate delivery of services.

Â Â Â Â Â  (7) All cooperative agreements entered into under subsections (5) and (6) of this section shall include procedures for resolving interagency disputes. [1977 c.528 Â§3; 1989 c.491 Â§30; 1991 c.749 Â§2; 1999 c.989 Â§6; 2005 c.22 Â§237]

Â Â Â Â Â  343.045 Criteria for development and operation of special programs; board rules. The State Board of Education shall establish by rule criteria to guide the development and operation of special programs authorized by this chapter. The Superintendent of Public Instruction shall apply these criteria in certifying such programs for reimbursement specifically provided by law for such programs. The criteria shall be limited to educational services and educational programs and shall not include treatment. [Formerly 343.235; 1975 c.621 Â§1; 1977 c.714 Â§10; 1989 c.491 Â§31]

Â Â Â Â Â  343.050 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.055 Administration of programs by Superintendent of Public Instruction; board rules; powers of board. (1) The Superintendent of Public Instruction shall administer all programs established under this chapter. The State Board of Education, consistent with the provisions of ORS 342.120 to 342.430, shall adopt rules relating to qualifications of teachers, supervisors, work experience coordinators, coordinators of volunteer services and trainers of volunteer personnel, courses of study, admission, eligibility of children, size of special facilities, rooms and equipment, supervision, territory to be served, and such other rules as the board considers necessary to administer this chapter.

Â Â Â Â Â  (2) Out of such funds as may otherwise be appropriated for the purposes enumerated in this section, the State Board of Education may:

Â Â Â Â Â  (a) Purchase and prepare equipment and supplies to be loaned to school districts and county or regional special education facilities which provide approved programs for children with disabilities in the public schools.

Â Â Â Â Â  (b) Contract with and pay an educational institution, either within or without the state, for the purpose of providing educational services for children who are both deaf and blind.

Â Â Â Â Â  (c) Purchase and prepare equipment and supplies to be loaned to early childhood special education and early intervention contractors that provide approved programs for preschool children with disabilities. [Formerly 343.500; 1967 c.329 Â§1; 1975 c.621 Â§2; 1989 c.491 Â§32; 1991 c.749 Â§3; 1993 c.45 Â§199]

Â Â Â Â Â  343.060 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.065 Employment of personnel to supervise types of services for special programs; duties; distribution of training materials. (1) The Superintendent of Public Instruction shall employ personnel qualified by training and experience to supervise the types of services required by the special programs authorized by this chapter. Personnel so employed shall assist the school districts, county and regional facilities, early childhood special education programs, early intervention services and hospitals in the organization and development of special programs authorized by this chapter, shall have general supervision of such programs, and shall assist school districts, early childhood special education and early intervention contractors in obtaining required services, equipment and materials, particularly where the number of children is too small to justify district or contractor purchase of equipment and materials.

Â Â Â Â Â  (2) The Department of Education shall distribute to all school districts administrative guidelines, technical assistance materials, practice guidance materials and other training materials it develops for the purpose of assisting school districts and education service districts in complying with the provisions of this chapter and with rules adopted by the department under this chapter.

Â Â Â Â Â  (3) Upon receipt of any materials described in subsection (2) of this section, a school district or education service district shall distribute copies of the materials to all instructional staff. [Formerly 343.255; 1991 c.749 Â§4; 1999 c.639 Â§2]

Â Â Â Â Â  343.070 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.075 [1965 c.100 Â§393; 1973 c.728 Â§5; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.077 [1975 c.621 Â§Â§12,13; 1977 c.530 Â§1; repealed by 1979 c.423 Â§1 (343.153 to 343.187 enacted in lieu of 343.077)]

Â Â Â Â Â  343.080 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.085 Tuition prohibited. No tuition shall be charged to any resident student participating in any special program authorized by this chapter. [1965 c.100 Â§394; 1993 c.45 Â§200]

Â Â Â Â Â  343.090 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.095 [1993 c.409 Â§3; renumbered 343.523 in 1999]

Â Â Â Â Â  343.100 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.110 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.120 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.125 [1973 c.730 Â§2; 1981 c.878 Â§1; 1991 c.346 Â§1; 1993 c.45 Â§202; renumbered 329.255 in 1993]

Â Â Â Â Â  343.130 [Amended by 1957 c.232 Â§1; renumbered 343.910]

Â Â Â Â Â  343.135 [1973 c.730 Â§3; 1981 c.878 Â§2; 1991 c.346 Â§2; renumbered 329.265 in 1993]

Â Â Â Â Â  343.140 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.145 [1973 c.730 Â§4; renumbered 329.275 in 1993]

SPECIAL EDUCATION PROCEDURES

Â Â Â Â Â  343.146 Determination of eligibility for special education services; evaluation; reevaluation; medical or vision examination; health assessment. (1) To receive special education, children with disabilities shall be determined eligible for special education services under a school district program approved under ORS 343.045 and as provided under ORS 343.221.

Â Â Â Â Â  (2) Before initially providing special education, the school district shall ensure that a full and individual evaluation is conducted to determine the childÂs eligibility for special education and the childÂs special educational needs.

Â Â Â Â Â  (3) Eligibility for special education shall be determined pursuant to rules adopted by the State Board of Education.

Â Â Â Â Â  (4) Each school district shall conduct a reevaluation of each child with a disability in accordance with rules adopted by the State Board of Education.

Â Â Â Â Â  (5) If a medical or vision examination or health assessment is required as part of an initial evaluation or reevaluation, the evaluation shall be given:

Â Â Â Â Â  (a) In the case of a medical examination, by a physician licensed to practice by a state board of medical examiners;

Â Â Â Â Â  (b) In the case of a health assessment, by a nurse licensed by a state board of nursing and specially certified as a nurse practitioner or by a licensed physician assistant; and

Â Â Â Â Â  (c) In the case of a vision examination, by an ophthalmologist or optometrist licensed by a state board. [1999 c.989 Â§12; 2005 c.662 Â§2]

Â Â Â Â Â  343.149 [1999 c.989 Â§22; repealed by 2005 c.209 Â§41 and 2005 c.662 Â§17]

Â Â Â Â Â  343.150 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.151 Individualized education program; contents; procedures; review; revision; rules of State Board of Education; standard forms; alternate forms. (1) School districts shall ensure that an individualized education program is developed, reviewed and revised for each child with a disability, as defined in ORS 343.035, pursuant to the rules of the State Board of Education.

Â Â Â Â Â  (2) The State Board of Education shall establish by rule the contents of an individualized education program, including transition services, and the procedures for the development, review and revision of an individualized education program. The board shall also adopt by rule standard forms for use in developing an individualized education program.

Â Â Â Â Â  (3) Each school district shall use the individualized education program forms established by rule under subsection (2) of this section in the development, review and revision of all individualized education programs.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a school district may use alternate forms in the development, review and revision of an individualized education program if the school district submits the form to the Department of Education and the department approves the use of the alternate form.

Â Â Â Â Â  (5) In considering whether to approve an alternate form under subsection (4) of this section, the department shall consider whether the form meets the requirements for the contents of an individualized education program adopted under subsection (2) of this section and whether the form satisfies the intent of subsection (4) of this section to reduce unnecessary or confusing paperwork. The department shall approve or disapprove an alternate form submitted under subsection (4) of this section within 10 days of receiving the alternate form. [1999 c.639 Â§4; 2005 c.662 Â§3]

Â Â Â Â Â  343.153 [1979 c.423 Â§2 (enacted in lieu of 343.077); 1985 c.555 Â§11; 1989 c.491 Â§33; 1991 c.795 Â§2; repealed by 1993 c.45 Â§203]

Â Â Â Â Â  343.155 Procedures to protect rights of children with disabilities; board rules; content of rules. The State Board of Education shall establish by rule procedures to protect the rights of every child with a disability who is eligible for special education and every child who there is a reasonable cause to believe has a disability, including:

Â Â Â Â Â  (1) Rules providing for the participation of the parents of a child with a disability in meetings regarding the childÂs identification, evaluation, individualized education program, educational placement and the provision of a free appropriate public education to the child.

Â Â Â Â Â  (2) Rules governing the procedures for the appointment of a surrogate for the parent and other rules necessary to protect the special educational rights of the child, which shall include, but need not be limited to, rules applicable whenever:

Â Â Â Â Â  (a) No parent of the child can be identified or located after reasonable efforts;

Â Â Â Â Â  (b) There is reasonable cause to believe that the child has a disability and is a ward of the state;

Â Â Â Â Â  (c) The child is an unaccompanied homeless youth; or

Â Â Â Â Â  (d) The child reaches the age of majority and has been determined not to have the ability to give informed consent regarding the childÂs education.

Â Â Â Â Â  (3) Rules prescribing mediation procedures, resolution sessions and hearings procedures if identification, evaluation, individual education program or placement is contested.

Â Â Â Â Â  (4) Rules prescribing when notice of procedural safeguards must be given to the parents or the child with disabilities who has reached the age of majority, the content of the notice and the language of the notice.

Â Â Â Â Â  (5) Rules prescribing standards and procedures for disciplinary actions for behavior or misconduct of a child with a disability.

Â Â Â Â Â  (6) Other procedural safeguards as required by law. [1979 c.423 Â§3 (enacted in lieu of 343.077); 1989 c.491 Â§34; 1991 c.795 Â§3; 1999 c.989 Â§10; 2005 c.662 Â§4]

Â Â Â Â Â  343.157 Duty of school districts to identify, locate and evaluate resident children in need of special education or early intervention. Pursuant to rules of the State Board of Education, school districts shall identify, locate and evaluate all resident children who may have disabilities and be in need of special education, early childhood special education or early intervention. [1979 c.423 Â§4 (enacted in lieu of 343.077); 1991 c.749 Â§5; 1993 c.749 Â§5]

Â Â Â Â Â  343.159 Requirements for written notice to parents of child with disability; contents of notice; language or mode of communication of parent. (1) A school district shall give written notice to the parents of a child with a disability a reasonable time before the school district:

Â Â Â Â Â  (a) Proposes to initiate or change the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child; or

Â Â Â Â Â  (b) Refuses to initiate or change the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child.

Â Â Â Â Â  (2) The written notice must comply with the rules prescribed by the State Board of Education.

Â Â Â Â Â  (3) The written notice required under subsection (1) of this section shall be:

Â Â Â Â Â  (a) Written in language understandable to the general public; and

Â Â Â Â Â  (b) Provided in the native language of the parent or other mode of communication used by the parent, unless it is clearly not feasible to do so.

Â Â Â Â Â  (4) If the native language or other mode of communication of the parent is not a written language, the school district shall take steps to ensure:

Â Â Â Â Â  (a) That the notice is translated orally or by other means to the parent in the parentÂs native language or other mode of communication;

Â Â Â Â Â  (b) That the parent understands the content of the notice; and

Â Â Â Â Â  (c) That there is written evidence that the requirements of this subsection have been met. [1999 c.989 Â§15]

Â Â Â Â Â  343.160 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.163 [1979 c.423 Â§5 (enacted in lieu of 343.077); 1991 c.795 Â§4; repealed by 1993 c.749 Â§6 (343.164 enacted in lieu of 343.163)]

Â Â Â Â Â  343.164 Parental consent requirements for preplacement evaluation, placement or reevaluation; exceptions. (1) A school district shall obtain informed written parental consent before the school district conducts a preplacement evaluation and before a child with a disability is initially placed in a program providing special education and related services.

Â Â Â Â Â  (2) A school district shall obtain informed written parental consent before the school district conducts a reevaluation of a child with a disability.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, written parental consent need not be obtained if the school district can demonstrate that it has taken reasonable measures to obtain consent and that the childÂs parent has failed to respond.

Â Â Â Â Â  (4) The school district shall follow procedures prescribed in rules of the State Board of Education when necessary consent is not obtained. [1993 c.749 Â§7 (enacted in lieu of 343.163); 1999 c.989 Â§13]

Â Â Â Â Â  343.165 Circumstances requiring hearing; deadline for requesting hearing; hearing rules; expedited hearing; independent hearing officer. (1) A hearing shall be conducted pursuant to rules of the State Board of Education if:

Â Â Â Â Â  (a) The parent requests a hearing to contest the determination of the school district concerning the identification, evaluation, individualized education program, educational placement or the provision of a free appropriate public education to the child; or

Â Â Â Â Â  (b) The school district requests a hearing to obtain a decision regarding whether its identification, evaluation, individualized education program or educational placement of the child is appropriate or whether the districtÂs proposed action is necessary to provide the child with a free appropriate public education.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(b) of this section, a school district may not request a hearing if a parent refuses consent for placement in a program providing special education and related services.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, a hearing described in subsection (1) of this section must be requested within two years after the date of the act or omission that gives rise to the right to request a hearing under subsection (1) of this section.

Â Â Â Â Â  (b) The timeline described in paragraph (a) of this subsection does not apply to a parent if the parent was prevented from requesting the hearing due to:

Â Â Â Â Â  (A) Specific misrepresentations by the school district that it had resolved the problem forming the basis of the complaint; or

Â Â Â Â Â  (B) The school district withholding from the parent information that the district was required to provide under this chapter.

Â Â Â Â Â  (4) The State Board of Education shall adopt rules that establish when a school district is obligated to initiate a contested case hearing to ensure that a student with disabilities is provided with a free appropriate public education.

Â Â Â Â Â  (5) The boardÂs rules in subsection (1) of this section shall be as consistent as possible with the procedures applicable to a contested case under ORS chapter 183. However, the boardÂs rules shall provide that:

Â Â Â Â Â  (a) Any party to a hearing has the right to prohibit the introduction of any evidence that has not been disclosed to that party at least five business days before the hearing; and

Â Â Â Â Â  (b) The hearing officer may prohibit the introduction of any evidence regarding evaluations and recommendations based on those evaluations that a party intends to use at the hearing, if the evidence has not been disclosed to the other party at least five business days before the hearing, unless the other party consents to the introduction of the evidence.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, in an expedited hearing the evidence must be disclosed to the other party not later than two business days before the hearing.

Â Â Â Â Â  (7) The parent shall be entitled to have the child who is the subject of the hearing present at the hearing and to have the hearing open to the public.

Â Â Â Â Â  (8) An expedited hearing shall be held if:

Â Â Â Â Â  (a) In a dispute over a disciplinary action for a child with a disability, the childÂs parent disagrees with a determination that the childÂs behavior was not a manifestation of the childÂs disability or with any decision regarding the childÂs educational placement; or

Â Â Â Â Â  (b) The school district believes that maintaining the current placement for the child is substantially likely to result in injury to the child or others.

Â Â Â Â Â  (9) The hearing shall be conducted by an independent hearing officer appointed by the Superintendent of Public Instruction. The hearing officer:

Â Â Â Â Â  (a) Shall not be:

Â Â Â Â Â  (A) An employee of a school district involved in the education or care of the child;

Â Â Â Â Â  (B) An employee of the Department of Education; or

Â Â Â Â Â  (C) A person having any personal or professional interest that would conflict with the personÂs objectivity in the hearing.

Â Â Â Â Â  (b) Shall possess:

Â Â Â Â Â  (A) Knowledge of, and the ability to understand, the provisions of state and federal special education laws, regulations and legal interpretations by federal and state courts;

Â Â Â Â Â  (B) The knowledge and ability to conduct hearings in accordance with appropriate standard legal practice; and

Â Â Â Â Â  (C) The knowledge and ability to render and write decisions in accordance with standard legal practice. [1979 c.423 Â§6 (enacted in lieu of 343.077); 1989 c.252 Â§1; 1989 c.491 Â§35; 1991 c.795 Â§5; 1993 c.45 Â§206; 1993 c.749 Â§8; 1999 c.989 Â§16; 2001 c.483 Â§1; 2005 c.662 Â§5]

Â Â Â Â Â  343.167 Result of hearing; effect of procedural violations; deadline for decision; cost of hearing; rules. (1) If the finding at the hearing held under ORS 343.165 is that the identification, evaluation and educational placement by the district are appropriate and that the child is being provided a free appropriate public education, the hearing officer shall decide in support of the determination of the district.

Â Â Â Â Â  (2) If the finding at the hearing is that the identification, evaluation or educational placement is not appropriate or that the child is not being provided a free appropriate public education, the hearing officer shall grant appropriate relief within the hearing officerÂs scope of authority.

Â Â Â Â Â  (3) In matters alleging a procedural violation, a hearing officer may find that a child did not receive a free appropriate public education only if the procedural inadequacies:

Â Â Â Â Â  (a) Impeded the childÂs right to a free appropriate public education;

Â Â Â Â Â  (b) Significantly impeded the parentsÂ opportunity to participate in the decision-making process regarding the provision of a free appropriate public education to the child; or

Â Â Â Â Â  (c) Caused a deprivation of educational benefits.

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall be construed to preclude a hearing officer from ordering a school district to comply with procedural requirements.

Â Â Â Â Â  (5) The decision shall be entered not later than 45 days after the request for hearing is filed unless an extension has been granted by the hearing officer at the request of the parent or the school district. Copies of the decision shall be sent to the parent and to the school district accompanied by a statement describing the method of appealing the decision.

Â Â Â Â Â  (6) In expedited hearings conducted pursuant to ORS 343.165 (8), the State Board of Education shall adopt rules that require a hearing within 20 school days of the date the hearing is requested and a determination within 10 school days after the hearing.

Â Â Â Â Â  (7) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall bill the school district for all reasonable costs connected with the appointment of an independent hearing officer and the conduct of a due process hearing. The district shall make payment to the Department of Education for the cost of the hearing within 30 days of receipt of the billing. [1979 c.423 Â§7 (enacted in lieu of 343.077); 1989 c.252 Â§2; 1991 c.795 Â§6; 1993 c.749 Â§9; 1999 c.989 Â§17; 2001 c.483 Â§2; 2005 c.662 Â§6]

Â Â Â Â Â  343.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.173 Parental right to examine district records; independent evaluation; hearing; costs. (1) Notwithstanding the limitation on access to records under ORS 192.410 to 192.505, 326.565, 326.575 and 336.187, the parent is entitled at any reasonable time to examine all of the records of the school district pertaining to the identification, evaluation and educational placement of the child and the provision of a free appropriate public education to the child.

Â Â Â Â Â  (2) Any parent is entitled to obtain an independent evaluation at the expense of the school district if the parent disagrees with an evaluation obtained by the district.

Â Â Â Â Â  (3) If the school district disagrees with the parentÂs request for an independent educational evaluation, the district may initiate a hearing under ORS 343.165 to show that the districtÂs evaluation is appropriate. If the final decision is that the districtÂs evaluation is appropriate, the parent has the right to an independent educational evaluation, but not at the districtÂs expense.

Â Â Â Â Â  (4) If the parent requests an independent educational evaluation of the child, the school district shall provide information about where an independent educational evaluation may be obtained.

Â Â Â Â Â  (5) If a hearing officer appointed under ORS 343.165 requests an independent educational evaluation as part of a hearing, the school district shall pay the cost of the evaluation.

Â Â Â Â Â  (6) For purposes of this section, Âindependent educational evaluationÂ means an evaluation conducted by a qualified examiner who is not employed by the school district responsible for the child in question. [1979 c.423 Â§8 (enacted in lieu of 343.077); 1989 c.252 Â§3; 1989 c.491 Â§36; 1993 c.45 Â§207; 1999 c.989 Â§18]

Â Â Â Â Â  343.175 Civil action following hearing; deadline; attorney fees; limitations; reduction of fees. (1) A decision under ORS 343.165 is final unless the parent or the school district files a civil action under subsection (2) of this section.

Â Â Â Â Â  (2) Either party aggrieved by the finding and decision of the hearing officer may commence a civil action in any court of competent jurisdiction.

Â Â Â Â Â  (3) In any action brought under this section, the court shall receive the records from the administrative proceeding, shall hear additional evidence at the request of a party and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate.

Â Â Â Â Â  (4) Any civil action brought under this section shall be commenced within 90 days of the date of the hearing officerÂs final order.

Â Â Â Â Â  (5) In any action or proceeding brought under ORS 343.165 or in an appeal from any action or proceeding brought under ORS 343.165, the court, in its discretion, may award reasonable attorney fees as part of costs to:

Â Â Â Â Â  (a) The parents of a child with a disability, if the parents are the prevailing party;

Â Â Â Â Â  (b) A prevailing party who is the Department of Education or school district against the attorney of a parent who files a complaint or subsequent cause of action that is frivolous, unreasonable or without foundation, or against the attorney of a parent who continued to litigate after the litigation clearly became frivolous, unreasonable or without foundation; or

Â Â Â Â Â  (c) A prevailing party who is the Department of Education or a school district against the attorney of a parent, or against the parent, if the parentÂs complaint or subsequent cause of action was presented for any improper purpose, such as to harass, to cause unnecessary delay or to needlessly increase the cost of litigation.

Â Â Â Â Â  (6) Attorney fees awarded under this section shall be based on rates prevailing in the community in which the action or proceeding arose for the kind and quality of services furnished. No bonus or multiplier may be used in calculating these fees.

Â Â Â Â Â  (7) Attorney fees may not be awarded and related costs may not be reimbursed under this section for services performed after a written offer of settlement to a parent if:

Â Â Â Â Â  (a) The offer is made within the time prescribed by Rule 68 of the Federal Rules of Civil Procedure, or in case of an administrative hearing, more than 10 days before the hearing begins;

Â Â Â Â Â  (b) The offer is not accepted within 10 days; and

Â Â Â Â Â  (c) The relief finally obtained by the parents is not more favorable to the parents than the offer of settlement.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, attorney fees and related costs may be awarded to a parent who is the prevailing party and who was substantially justified in rejecting the settlement offer.

Â Â Â Â Â  (9) Attorney fees may not be awarded relating to any meeting of the individualized education program team unless the meeting is convened as a result of an administrative proceeding under ORS 343.165, or as a result of judicial action. A resolution session is not considered a meeting convened as a result of an administrative hearing or judicial action, or an administrative hearing or judicial action.

Â Â Â Â Â  (10) Attorney fees may not be awarded for a mediation that is conducted before a request for a hearing under ORS 343.165.

Â Â Â Â Â  (11) The court shall reduce the amount of attorney fees awarded under this section if:

Â Â Â Â Â  (a) The parent unreasonably protracted the final resolution of the controversy;

Â Â Â Â Â  (b) The amount of the attorney fees unreasonably exceeds the hourly rate prevailing in the community for similar services by attorneys of reasonably comparable skill, reputation and experience;

Â Â Â Â Â  (c) The time spent and legal services furnished were excessive considering the nature of the action or proceeding; or

Â Â Â Â Â  (d) In requesting a hearing under ORS 343.165 (1)(a), the attorney representing the parent did not provide written notice to the Superintendent of Public Instruction that included:

Â Â Â Â Â  (A) The childÂs name, address and school;

Â Â Â Â Â  (B) A description of the problem and facts relating to the problem; and

Â Â Â Â Â  (C) A proposed resolution of the problem.

Â Â Â Â Â  (12) The court shall not reduce fees under subsection (11) of this section if:

Â Â Â Â Â  (a) The school district unreasonably protracted the final resolution of the controversy; or

Â Â Â Â Â  (b) The school district violated the procedural safeguards as set forth in ORS 343.146 to 343.183. [1979 c.423 Â§9 (enacted in lieu of 343.077); 1983 c.731 Â§9; 1989 c.252 Â§4; 1993 c.45 Â§208; 1993 c.749 Â§12; 1999 c.989 Â§19; 2001 c.104 Â§116; 2005 c.662 Â§7]

Â Â Â Â Â  343.177 Educational placement during administrative or judicial proceedings; circumstances where placement may be changed. (1) During the pendency of any administrative or judicial proceedings concerning the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child, the child shall remain in the then current educational program placement.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the placement of a child may be changed if:

Â Â Â Â Â  (a) The parent consents to placement in a program provided or selected by the district at the districtÂs expense until the proceedings referred to in subsection (1) of this section are completed if applying for initial admission to a public school;

Â Â Â Â Â  (b) The parent and the school district agree to temporary placement in some other program;

Â Â Â Â Â  (c) The school district orders a change in placement to an appropriate interim alternative educational setting for up to 45 school days without regard to whether the behavior is determined to be a manifestation of the childÂs disability:

Â Â Â Â Â  (A) Due to a weapon, illegal drug or controlled substance incident; or

Â Â Â Â Â  (B) Because the child has inflicted serious bodily injury upon another person while at school, on school premises or at a school function under the jurisdiction of the Department of Education or school district;

Â Â Â Â Â  (d) A hearing officer orders a change in placement to an appropriate interim alternative educational setting for up to 45 school days due to the substantial likelihood of injurious behavior, pursuant to rules of the State Board of Education; or

Â Â Â Â Â  (e) School personnel order a change in placement to an interim alternative educational setting for more than 10 school days for a child with a disability who violates a code of student conduct and the behavior that gave rise to the violation is determined not to be a manifestation of the childÂs disability.

Â Â Â Â Â  (3) If the placement of a child with a disability is changed under subsection (2)(e) of this section:

Â Â Â Â Â  (a) The relevant disciplinary procedures applicable to children without disabilities may be applied to the child in the same manner and for the same duration as the disciplinary procedures would be applied to children without disabilities;

Â Â Â Â Â  (b) The child continues to be entitled to a free appropriate public education under ORS 339.252, although the education may be provided in an interim alternative educational setting; and

Â Â Â Â Â  (c) The child shall remain in the interim alternative educational setting pending the decision of a hearing officer or until the expiration of the school districtÂs determination of duration of the change in placement under paragraph (a) of this subsection, whichever occurs first.

Â Â Â Â Â  (4) For the purposes of subsection (2)(b) of this section, a decision of a hearing officer under ORS 343.165 that agrees with the childÂs parents that a change of placement is appropriate shall be treated as an agreement between the school district and the parents. [1979 c.423 Â§10 (enacted in lieu of 343.077); 1991 c.795 Â§7; 1993 c.749 Â§13; 1995 c.237 Â§1; 1999 c.989 Â§20; 2005 c.662 Â§8]

Â Â Â Â Â  343.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.181 Transfer of special education rights to child with disability upon age of majority; notice. When a child with a disability reaches the age of majority as described in ORS 109.510 or 109.520 or is emancipated pursuant to ORS 419B.550 to 419B.558:

Â Â Â Â Â  (1) The rights accorded to the childÂs parents under this chapter transfer to the child;

Â Â Â Â Â  (2) The school district shall provide any written notice required to both the child and the parents; and

Â Â Â Â Â  (3) The school district shall notify the child and the parents of the transfer of rights. [1999 c.989 Â§9]

Â Â Â Â Â  343.183 Effect of school district failure to comply; withholding funds; expense of independent evaluation. (1) In addition to and not in lieu of any other sanction that may be imposed against a noncomplying school district, the Superintendent of Public Instruction may withhold all or any part of the funds otherwise due a district for special education until the district complies with the requirements of ORS 343.146 to 343.183.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction finds that the school district has refused to pay for the independent evaluation when the results thereof required the determination of the school district to be revised significantly, the superintendent may withhold from funds due the district for special education an amount not to exceed the expense incurred by the parent in obtaining the independent evaluation. The superintendent shall use the funds thus withheld for payment of the costs of the independent evaluation. [1979 c.423 Â§11 (enacted in lieu of 343.077); 1989 c.491 Â§37]

Â Â Â Â Â  343.185 [1979 c.423 Â§12 (enacted in lieu of 343.077); 1983 c.294 Â§1; 1989 c.158 Â§1; repealed by 1991 c.795 Â§15]

Â Â Â Â Â  343.187 [1979 c.423 Â§14 (enacted in lieu of 343.077); 1989 c.491 Â§38; 1991 c.795 Â§8; renumbered 339.623 in 1991]

Â Â Â Â Â  343.190 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.193 Duty to report disabled child not enrolled in special education program; effect of report. (1) Any public or private official having reasonable cause to believe that any child with whom the official comes in contact officially is a disabled child who is eligible for but not enrolled in a special education program shall report to the Superintendent of Public Instruction the childÂs name and the facts leading the official to the belief.

Â Â Â Â Â  (2) Nothing in ORS 40.225 to 40.295 shall affect the duty to report imposed by subsection (1) of this section except that a physician, licensed psychologist, member of the clergy or attorney shall not be required to report information communicated by an adult if such information is privileged under ORS 40.225 to 40.295.

Â Â Â Â Â  (3) Upon receipt of a report under subsection (1) of this section, the Superintendent of Public Instruction shall verify whether the child is enrolled in a special education program and may cause an investigation, including an evaluation under ORS 343.146, to be made to determine whether the child is eligible for a program under ORS 343.221.

Â Â Â Â Â  (4) As used in this section, Âpublic or private officialÂ has the meaning given in ORS 419B.005. [1979 c.836 Â§6; 1983 c.740 Â§108; 1989 c.224 Â§53; 1993 c.45 Â§210; 1993 c.546 Â§102; 1999 c.989 Â§35; 2001 c.104 Â§117]

Â Â Â Â Â  343.195 [1991 c.795 Â§16; 1993 c.45 Â§212; repealed by 1999 c.989 Â§36]

Â Â Â Â Â  343.200 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.210 [Repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.211 [1959 c.510 Â§2 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§395 (343.212 enacted in lieu of 343.211)]

Â Â Â Â Â  343.212 [1965 c.100 Â§396 (enacted in lieu of 343.211); 1969 c.291 Â§1; 1975 c.621 Â§4; renumbered 343.035]

Â Â Â Â Â  343.216 [1953 c.444 Â§Â§1, 2; repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.218 [1953 c.444 Â§Â§3, 4; repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.220 [Repealed by 1953 c.710 Â§23]

ADMINISTRATION OF SPECIAL EDUCATION

Â Â Â Â Â  343.221 Special education required; district projected activities and cost statement; permitted contracts for services. In order to provide special education for children with disabilities, the district school board of any school district in which there are school-age children who require special education:

Â Â Â Â Â  (1) Shall submit an annual projected activities and cost statement to the Superintendent of Public Instruction for a program of special education for the districtÂs children with disabilities. The proposed district program shall include provisions for providing special education and related services and be designed to meet the unique needs of all resident children with disabilities.

Â Â Â Â Â  (2) Shall provide special education for such children consistent with the projected activities and cost statement.

Â Â Â Â Â  (3) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with another school district if the district school boards jointly agree to provide special education.

Â Â Â Â Â  (4) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with an education service district if:

Â Â Â Â Â  (a) The contract is consistent with the local service plan of the education service district developed pursuant to ORS 334.175 and the school districts within the education service district approve the contract by a resolution adopted in the manner provided in ORS 334.175.

Â Â Â Â Â  (b) The school district contracts with an education service district pursuant to ORS 334.185.

Â Â Â Â Â  (5) May contract with private agencies or organizations approved by the State Board of Education for special education.

Â Â Â Â Â  (6) May use the services of public agencies, including community mental health and developmental disabilities programs, which provide diagnostic, evaluation and other related services for children.

Â Â Â Â Â  (7) May contract for the provision of related services by a person in private practice if that person is registered, certified or licensed by the State of Oregon as qualified to provide a particular related service that requires registration, certification or licensing by the state. [1959 c.510 Â§4 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.403 Â§1; 1965 c.100 Â§399; 1975 c.621 Â§6; 1977 c.529 Â§1; 1981 c.393 Â§2; 1983 c.731 Â§2; 2005 c.828 Â§6]

Â Â Â Â Â  Note: The amendments to 343.221 by section 6, chapter 828, Oregon Laws 2005, become operative July 1, 2006. See section 7, chapter 828, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  343.221 In order to provide special education for children with disabilities, the district school board of any school district in which there are school-age children who require special education:

Â Â Â Â Â  (1) Shall submit an annual projected activities and cost statement to the Superintendent of Public Instruction for a program of special education for the districtÂs children with disabilities. The proposed district program shall include provisions for providing special education and related services and be designed to meet the unique needs of all resident children with disabilities.

Â Â Â Â Â  (2) Shall provide special education for such children consistent with the projected activities and cost statement.

Â Â Â Â Â  (3) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with another school district or an education service district if:

Â Â Â Â Â  (a) The district school boards jointly agree to provide special education.

Â Â Â Â Â  (b) The school districts within the education service district approve the contract by a resolution adopted in the manner provided in ORS 334.175 (2).

Â Â Â Â Â  (c) Any school district within the education service district contracts with the education service district in the manner provided in ORS 334.175 (3) for such special education.

Â Â Â Â Â  (4) May contract with private agencies or organizations approved by the State Board of Education for special education.

Â Â Â Â Â  (5) May use the services of public agencies, including community mental health and developmental disabilities programs, which provide diagnostic, evaluation and other related services for children.

Â Â Â Â Â  (6) May contract for the provision of related services by a person in private practice if that person is registered, certified or licensed by the State of Oregon as qualified to provide a particular related service that requires registration, certification or licensing by the state.

Â Â Â Â Â  343.222 [1953 c.444 Â§6; repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.223 Assistive technology devices or services required; rules to define devices and services. (1) Each school district shall make assistive technology devices or assistive technology services, or both, available to a child with a disability if required as part of a childÂs special education, related services or supplementary aids and services.

Â Â Â Â Â  (2) The State Board of Education shall establish by rule the definitions of assistive technology devices and assistive technology services. [1993 c.749 Â§15]

Â Â Â Â Â  Note: 343.223 was added to and made a part of ORS chapter 343 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  343.224 School district liability for expense of noneducational care. School districts shall not be financially responsible for noneducational care of a child with disabilities unless that district has participated in development of the childÂs individualized education plan that clearly documents such care is prerequisite to the child receiving a free and appropriate education and the placement is for educational program needs, rather than care needs. [Formerly 343.367]

Â Â Â Â Â  343.225 [1959 c.510 Â§5 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.544 Â§48; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.227 [1965 c.100 Â§398; 1975 c.621 Â§5; 1993 c.45 Â§213; 1993 c.316 Â§1; repealed by 1999 c.989 Â§36]

Â Â Â Â Â  343.230 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.231 [1959 c.510 Â§6 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.234 [1953 c.710 Â§2; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.235 [1959 c.510 Â§11 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§389; renumbered 343.045]

Â Â Â Â Â  343.236 State reimbursed or operated local, county or regional programs; rules. (1) The Superintendent of Public Instruction may provide special education on a local, county or regional basis without regard to county boundaries in all areas of the state for children who have:

Â Â Â Â Â  (a) A visual impairment;

Â Â Â Â Â  (b) A hearing impairment;

Â Â Â Â Â  (c) Blindness or deafness, or both;

Â Â Â Â Â  (d) An orthopedic impairment;

Â Â Â Â Â  (e) Autism; or

Â Â Â Â Â  (f) Traumatic brain injury.

Â Â Â Â Â  (2) The Superintendent of Public Instruction may operate and administer a local, county or regional program of special education or the superintendent may contract for the operation and administration of the program with a school district or an education service district.

Â Â Â Â Â  (3) The State Board of Education by rule shall establish eligibility criteria and educational standards for the programs described in subsection (1) of this section and those programs in facilities operated under ORS 346.010.

Â Â Â Â Â  (4) A school district which contracts to provide a program under this section shall be paid for the state-approved program as determined and funded by the Legislative Assembly. Contracting school districts are authorized to negotiate supplemental programs with participating school districts. [1965 c.100 Â§401; 1975 c.621 Â§7; 1985 c.555 Â§2; 1991 c.167 Â§24; 1991 c.795 Â§14; 1993 c.749 Â§16; 2003 c.226 Â§18; 2005 c.306 Â§1]

Â Â Â Â Â  Note: The amendments to 343.236 by section 1, chapter 306, Oregon Laws 2005, first apply to the 2006-2007 school year. See section 2, chapter 306, Oregon Laws 2005. The text that applies prior to the 2006-2007 school year is set forth for the userÂs convenience.

Â Â Â Â Â  343.236 (1) The Superintendent of Public Instruction may provide special education on a local, county or regional basis without regard to county boundaries in all areas of the state for children who have:

Â Â Â Â Â  (a) A visual impairment;

Â Â Â Â Â  (b) A hearing impairment;

Â Â Â Â Â  (c) Blindness or deafness, or both;

Â Â Â Â Â  (d) An orthopedic impairment; or

Â Â Â Â Â  (e) Autism.

Â Â Â Â Â  (2) The Superintendent of Public Instruction may operate and administer a local, county or regional program of special education or the superintendent may contract for the operation and administration of the program with a school district or an education service district.

Â Â Â Â Â  (3) The State Board of Education by rule shall establish eligibility criteria and educational standards for the programs described in subsection (1) of this section and those programs in facilities operated under ORS 346.010.

Â Â Â Â Â  (4) A school district which contracts to provide a program under this section shall be paid for the state-approved program as determined and funded by the Legislative Assembly. Contracting school districts are authorized to negotiate supplemental programs with participating school districts.

Â Â Â Â Â  343.238 [1953 c.710 Â§3; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.239 Annual billing for students served by or enrolled in certain programs; calculation of amount of billing; notice; payment deadline; distribution of moneys. (1) The Department of Education shall bill annually each resident school district for children who are residents of the school district and are served under ORS 343.236 or enrolled in a program under ORS 346.010.

Â Â Â Â Â  (2) A billing under this section shall be in an amount equal to (the amount of federal funds received by the school district through the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq., divided by the number of eligible children under the Individuals with Disabilities Education Act who are reported by the school district as receiving special education services on the December 1 special education census) multiplied by the number of children who are eligible under the Individuals with Disabilities Education Act and served under ORS 343.236 or enrolled in a program under ORS 346.010.

Â Â Â Â Â  (3) The department shall notify each resident school district of the estimated amount of the billing no later than March 30 after the December 1 census.

Â Â Â Â Â  (4) The department shall bill each resident school district no later than the November 1 following the March 30 notification under subsection (3) of this section. The resident school district shall pay the amount of the billing out of the school districtÂs Individuals with Disabilities Education Act grant award no later than January 1 following the November 1 billing. In lieu of payment, a school district may request that the department withhold the billing amount from any unclaimed federal grant funds that are payable to the school district.

Â Â Â Â Â  (5) The department shall distribute the moneys made available from billings under this section to each program providing services to children under ORS 343.236 or to the program in which children are enrolled under ORS 346.010. [2001 c.64 Â§1]

Â Â Â Â Â  Note: 343.239 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  343.240 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.241 [1959 c.510 Â§3 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.243 Recovery of amount from State School Fund for children enrolled in certain programs; calculation of amount recovered; disposition of amount recovered. (1) The Department of Education shall recover from the State School Fund an amount for each child who is enrolled in a special education program under ORS 343.261, 343.961 and 346.010.

Â Â Â Â Â  (2) The amount recovered shall be equal to (a) the average net operating expenditure per student of all school districts during the preceding school year multiplied by (b) the resident average daily membership of students enrolled in the special education program one-half of the school day or more, exclusive of preschool children covered by ORS 343.533.

Â Â Â Â Â  (3) The children covered by this section shall be enumerated in the average daily membership of the district providing the instruction but credit for daysÂ attendance of such children shall not accrue to such school district for the purpose of distributing state school funds.

Â Â Â Â Â  (4) The liability of a district shall not exceed the amount established under this section even if the child is otherwise subject to ORS 336.575 and 336.580.

Â Â Â Â Â  (5) The amounts recovered from the State School Fund shall be credited to the appropriate subaccount in the Special Education Account. [1985 c.555 Â§7; 1987 c.282 Â§1; 1989 c.875 Â§1; 1989 c.971 Â§5; 1991 c.167 Â§25; 1991 c.780 Â§37; 1999 c.684 Â§1; 2001 c.36 Â§1; 2001 c.900 Â§243]

Â Â Â Â Â  343.244 [1953 c.710 Â§7; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.245 [1959 c.510 Â§7 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.246 [1993 c.749 Â§11; repealed by 2001 c.36 Â§3]

Â Â Â Â Â  343.247 Special Education Account. (1) There is established in the General Fund a separate account to be known as the Special Education Account. All moneys received by the Department of Education under this section shall be deposited in the State Treasury to the credit of the account and appropriated continuously for purposes of ORS 343.261, 343.961 and 346.010. The account shall be divided into two subaccounts:

Â Â Â Â Â  (a) A subaccount for education under ORS 343.261 and 343.961.

Â Â Â Â Â  (b) A subaccount for education under ORS 346.010.

Â Â Â Â Â  (2) If the amount credited under subsection (1)(a) of this section and the General Fund appropriation for these programs are not adequate to meet costs, the Department of Education shall submit a revised budget to the Legislative Assembly or, if the Legislative Assembly is not in session, the Emergency Board. [1985 c.555 Â§8; 1993 c.45 Â§215]

Â Â Â Â Â  343.248 [1953 c.710 Â§8; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.250 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.251 [1959 c.510 Â§8 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.254 [1953 c.710 Â§9; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.255 [1959 c.510 Â§9 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§391; renumbered 343.065]

Â Â Â Â Â  343.258 [1953 c.710 Â§11; repealed by 1959 c.510 Â§1 (343.211 to 343.291 enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.260 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.261 Instruction of certain hospitalized children; rules. Under rules adopted by the State Board of Education:

Â Â Â Â Â  (1) The Superintendent of Public Instruction, in cooperation with the hospital authorities, shall be responsible for payment of the cost and oversight of the educational programs for children through 21 years of age in the following institutions:

Â Â Â Â Â  (a) State-operated hospitals;

Â Â Â Â Â  (b) The Oregon Health and Science University hospitals and clinics; and

Â Â Â Â Â  (c) Private hospitals not including psychiatric facilities which:

Â Â Â Â Â  (A) Have the capacity to admit patients from throughout the state;

Â Â Â Â Â  (B) Provide specialized intensive treatment for children with severe, low-incidence types of disabling conditions; and

Â Â Â Â Â  (C) Admit children who can expect to be hospitalized for extended periods of time or rehospitalized frequently.

Â Â Â Â Â  (2) The superintendent shall be responsible for the payment of the cost of the education by contract with the school district in which the state-operated hospital, the Oregon Health and Science University hospital or clinic or the private hospital is located. The hospital shall be responsible for the costs of transportation, care, treatment and medical expenses. The payments may be made to the school district, or at the discretion of the school district, to the district providing the education, as set forth in subsection (3) of this section, from the funds appropriated for the purpose.

Â Â Â Â Â  (3) The school district in which the state-operated hospital, the Oregon Health and Science University hospital or clinic or the private hospital is located shall be responsible for providing the education directly or through an adjacent school district or through the education service district in which the program is located or one contiguous thereto.

Â Â Â Â Â  (4) The superintendent shall make the final determinations concerning the eligibility of hospitals to receive state funding under this section. [1959 c.510 Â§10 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§402; 1975 c.621 Â§8; 1975 c.693 Â§2; 1979 c.737 Â§1; 1985 c.555 Â§3; 1989 c.224 Â§54; 1989 c.491 Â§39; 1989 c.875 Â§2; 1995 c.162 Â§69]

Â Â Â Â Â  343.264 [1953 c.710 Â§Â§12, 15; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.265 [1959 c.510 Â§13 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.268 [1953 c.710 Â§Â§13, 14; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.270 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.271 [1959 c.510 Â§12 (343.211 to 343.291 enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§403; 1971 c.602 Â§11; 1975 c.621 Â§9; repealed by 1993 c.45 Â§216]

Â Â Â Â Â  343.274 [1953 c.710 Â§Â§5, 10, 19; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.275 [1959 c.510 Â§14 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.277 [1965 c.100 Â§405; 1971 c.449 Â§5; repealed by 1993 c.45 Â§217]

Â Â Â Â Â  343.278 [1953 c.710 Â§Â§20, 21; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.280 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.281 [1959 c.510 Â§15 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§406; 1969 c.519 Â§1; 1975 c.621 Â§10; 1977 c.714 Â§7; 1985 c.555 Â§16; 1987 c.158 Â§60; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.283 [1985 c.555 Â§13; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.284 [1953 c.710 Â§4; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.285 Use of state funds to match federal funds. Where federal funds are made available on a matching basis for special education, state funds available for special education may be used to match the federal funds. [1959 c.710 Â§Â§16, 17, 20 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.570 Â§18; 1965 c.100 Â§407; 1969 c.519 Â§2; 1975 c.621 Â§11]

Â Â Â Â Â  343.287 State Advisory Council for Special Education; members; duties; expenses. (1) There is created a State Advisory Council for Special Education, consisting of members appointed by the Superintendent of Public Instruction. Members shall be representative of the geographic areas of this state.

Â Â Â Â Â  (2) Members must include:

Â Â Â Â Â  (a) Individuals with disabilities;

Â Â Â Â Â  (b) Parents or guardians of children with disabilities ages birth through 26;

Â Â Â Â Â  (c) Teachers;

Â Â Â Â Â  (d) State and local education officials, including officials who carry out activities under part B of subchapter VI of the McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11431 et. seq.;

Â Â Â Â Â  (e) Administrators of programs for children with disabilities;

Â Â Â Â Â  (f) Representatives of institutions of higher education that prepare personnel to work in special education and related services;

Â Â Â Â Â  (g) Representatives of other state agencies involved in the financing or delivery of related services;

Â Â Â Â Â  (h) Representatives of private schools and representatives of public charter schools as defined in ORS 338.005;

Â Â Â Â Â  (i) At least one representative of a vocational, community or business organization concerned with the provision of transition services to children with disabilities;

Â Â Â Â Â  (j) A representative from the Department of Human Services responsible for foster care;

Â Â Â Â Â  (k) Representatives from the Oregon Youth Authority and Department of Corrections; and

Â Â Â Â Â  (L) Other persons associated with or interested in the education of children with disabilities.

Â Â Â Â Â  (3) A majority of the members shall be individuals with disabilities or parents of children with disabilities ages birth through 26.

Â Â Â Â Â  (4) The State Advisory Council for Special Education shall:

Â Â Â Â Â  (a) Review aspects of the statewide program of education of children with disabilities and advise the Superintendent of Public Instruction and the Department of Education on such programs;

Â Â Â Â Â  (b) Advise the Superintendent of Public Instruction and the Department of Education of unmet needs in the education of children with disabilities;

Â Â Â Â Â  (c) Comment publicly on any rules proposed for adoption by the Department of Education concerning special education;

Â Â Â Â Â  (d) Assist the state in developing and reporting data and evaluations concerning special education;

Â Â Â Â Â  (e) Advise the Department of Education in developing corrective action plans to address findings identified in federal monitoring reports on special education; and

Â Â Â Â Â  (f) Advise the Department of Education in developing and implementing policies relating to the coordination of services for children with disabilities.

Â Â Â Â Â  (5) Out of the funds appropriated to the Department of Education, the department shall reimburse members for necessary travel and other expenses under ORS 292.495 (2). [Formerly 343.530; 1977 c.30 Â§1; 1989 c.158 Â§2; 1989 c.491 Â§40; 1993 c.45 Â§220; 1999 c.989 Â§23; 2001 c.104 Â§118; 2005 c.662 Â§9]

Â Â Â Â Â  343.288 [1953 c.710 Â§18; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.290 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.291 [1959 c.510 Â§18 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.293 Local advisory councils on special education; duties. (1) Every school district, combination of districts or education service district that operates or plans to operate a program of special education under ORS 343.035 and 343.221 may appoint one or more local advisory councils consisting primarily of parents of children being served in special education programs.

Â Â Â Â Â  (2) Each advisory council shall select its own chairperson and vice chairperson and fix the duties of its officers.

Â Â Â Â Â  (3) Each local advisory council shall review all aspects of the special program and report to the district school board, or boards or to the education service district board. The local council shall also make recommendations to the Superintendent of Public Instruction as to appointments to the State Advisory Council for Special Education. [Formerly 343.525; 1989 c.158 Â§3]

Â Â Â Â Â  343.294 [1953 c.710 Â§16; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.295 Document of successful completion. The school district may award to children with disabilities a document certifying successful completion of program requirements. No document issued to children with disabilities educated in full or in part in a special education program shall indicate that the document is issued by such a program. [1975 c.621 Â§3; 1993 c.45 Â§221]

Â Â Â Â Â  343.298 [1953 c.710 Â§17; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.300 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.301 [1959 c.58 Â§1; 1965 c.100 Â§408; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.303 [1985 c.555 Â§28; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.304 [1953 c.701 Â§23; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.305 [1971 c.449 Â§1; 1973 c.827 Â§33; 1979 c.639 Â§5; 1979 c.700 Â§2; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  343.307 [1971 c.449 Â§2; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  343.310 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.315 [1957 c.556 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.320 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.325 [1957 c.556 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.330 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.335 [1957 c.556 Â§3; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.340 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.345 [1957 c.556 Â§Â§6, 9; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.350 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.353 [1983 c.731 Â§4; 1989 c.491 Â§41; repealed by 1991 c.749 Â§6]

Â Â Â Â Â  343.355 [1957 c.556 Â§8; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.357 [1983 c.731 Â§5; 1989 c.941 Â§42; repealed by 1991 c.749 Â§6]

Â Â Â Â Â  343.360 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.363 [1983 c.731 Â§6; 1987 c.238 Â§1; 1991 c.749 Â§22; 1993 c.749 Â§17; renumbered 343.533 in 1993]

Â Â Â Â Â  343.365 [1957 c.556 Â§7; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.367 [1983 c.731 Â§7; renumbered 343.224 in 1993]

Â Â Â Â Â  343.370 [Amended by 1955 c.333 Â§1; renumbered 343.920]

Â Â Â Â Â  343.375 [1957 c.556 Â§Â§4, 5; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.380 [Amended by 1955 c.333 Â§2; renumbered 343.930]

Â Â Â Â Â  343.385 [1957 c.556 Â§10; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.390 [Renumbered 343.940]

TALENTED AND GIFTED CHILDREN

Â Â Â Â Â  343.391 Purpose of ORS 343.391 to 343.413. The purpose of ORS 343.391 to 343.413 is to facilitate the identification and education of talented and gifted children. [1959 c.528 Â§1; 1963 c.570 Â§21; 1971 c.613 Â§1; 1979 c.385 Â§1]

Â Â Â Â Â  343.393 [1959 c.528 Â§11; repealed by 1961 c.500 Â§2]

Â Â Â Â Â  343.395 Definitions for ORS 343.391 to 343.413. As used in ORS 343.391 to 343.413, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicationÂ means a request by a school district for state funds to develop and operate programs for students under an approved, written plan as contained in ORS 343.397.

Â Â Â Â Â  (2) ÂBoardÂ means the State Board of Education.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Education.

Â Â Â Â Â  (4) ÂIdentificationÂ means the formal process of screening and selecting talented and gifted children according to administrative rules established by the board.

Â Â Â Â Â  (5) ÂSchool districtÂ has the same meaning as in ORS 330.005 (2) and also includes, where appropriate, an education service district, state operated schools or programs or a consortium of school districts submitting a joint plan.

Â Â Â Â Â  (6) ÂSuperintendentÂ means the Superintendent of Public Instruction.

Â Â Â Â Â  (7) ÂTalented and gifted childrenÂ means those children who require special educational programs or services, or both, beyond those normally provided by the regular school program in order to realize their contribution to self and society and who demonstrate outstanding ability or potential in one or more of the following areas:

Â Â Â Â Â  (a) General intellectual ability as commonly measured by measures of intelligence and aptitude.

Â Â Â Â Â  (b) Unusual academic ability in one or more academic areas.

Â Â Â Â Â  (c) Creative ability in using original or nontraditional methods in thinking and producing.

Â Â Â Â Â  (d) Leadership ability in motivating the performance of others either in educational or noneducational settings.

Â Â Â Â Â  (e) Ability in the visual or performing arts, such as dance, music or art. [1959 c.528 Â§2; 1963 c.570 Â§22; 1965 c.100 Â§409; 1971 c.613 Â§2; 1979 c.385 Â§2; 1987 c.335 Â§1]

Â Â Â Â Â  343.396 Nature of programs. It is legislative policy that, when talented and gifted programs are offered, the programs should be provided by common or union high school districts, combinations of such districts or education service districts, in accordance with ORS 334.175, and that the state will provide financial and technical support to the districts to implement the education programs within the limits of available funds. [1979 c.385 Â§8; 1981 c.833 Â§2]

Â Â Â Â Â  Note: 343.396 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  343.397 Plan of instruction for talented and gifted children. Any school district may submit to the Superintendent of Public Instruction for approval a written plan of instruction for talented and gifted children. The plan shall include, but not be limited to:

Â Â Â Â Â  (1) A statement of school district policy on the education of talented and gifted children;

Â Â Â Â Â  (2) An assessment of current special programs and services provided by the district for talented and gifted children;

Â Â Â Â Â  (3) A statement of district goals for providing comprehensive special programs and services and over what span of time the goals will be achieved;

Â Â Â Â Â  (4) A description of the nature of the special programs and services which will be provided to accomplish the goals; and

Â Â Â Â Â  (5) A plan for evaluating progress on the district plan including each component program and service. [1959 c.528 Â§Â§5, 6, 7; 1963 c.570 Â§23; 1965 c.100 Â§410; 1971 c.613 Â§3; 1979 c.385 Â§3]

Â Â Â Â Â  343.399 State aid to local districts; criteria. (1) Any school district may apply for state funds for special programs and services for talented and gifted children identified in the district.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall annually establish a date after which no further applications shall be received for state funds under this section.

Â Â Â Â Â  (3) The superintendent shall select applications from among those that comply with ORS 343.391 to 343.413 and rules adopted by the State Board of Education. Any criteria used by the superintendent to evaluate applications shall include, but not be limited to:

Â Â Â Â Â  (a) A statement of the school districtÂs present level of special educational programs and services for the talented and gifted and how the special educational programs and services contained in the application conform with the school districtÂs written plan.

Â Â Â Â Â  (b) Identification procedures that comply with rules adopted by the board.

Â Â Â Â Â  (c) A detailed budget for the program expenditures.

Â Â Â Â Â  (d) A description of the individual student assessment and evaluative procedures and tools.

Â Â Â Â Â  (e) A justification of special educational services and programs for identified talented and gifted students in terms of the student assessment and evaluation.

Â Â Â Â Â  (f) An evaluation design which meets standards set forth by the Department of Education. [1959 c.528 Â§8; 1963 c.570 Â§24; 1965 c.100 Â§411; 1971 c.613 Â§4; 1979 c.385 Â§4]

Â Â Â Â Â  343.401 Use of funds appropriated for ORS 343.391 to 343.413. (1) The funds specifically appropriated for the program under ORS 343.391 to 343.413 shall be distributed to districts that have approved, written plans and have submitted an application to the Superintendent of Public Instruction which has been approved.

Â Â Â Â Â  (2) State funds shall be allocated on an approved program cost basis, the amount of which shall be established by the State Board of Education annually.

Â Â Â Â Â  (3) No application shall be approved by the superintendent unless the district agrees to expend district funds for special educational programs for talented and gifted children in an amount equal or greater than the amount of state funds approved by the superintendent.

Â Â Â Â Â  (4) The districts shall account for the grant funds as expended for the identified pupils on a form acceptable to the Department of Education, as described in rules adopted by the board. [1959 c.528 Â§9; 1963 c.570 Â§24a; 1965 c.100 Â§412; 1971 c.613 Â§5; 1979 c.385 Â§5]

Â Â Â Â Â  343.403 [1959 c.528 Â§10; 1963 c.570 Â§25; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.404 Funding for program development. (1) The Superintendent of Public Instruction may annually expend funds appropriated for the talented and gifted program to provide support for the development of talented and gifted education statewide.

Â Â Â Â Â  (2) These services may include:

Â Â Â Â Â  (a) Teacher training programs and workshops;

Â Â Â Â Â  (b) Consultant and technical assistance to districts;

Â Â Â Â Â  (c) Small grants to and contracts with school districts, education service districts, colleges and universities and private contractors to produce and disseminate curriculum and instruction materials to other school districts; and

Â Â Â Â Â  (d) Training and assistance for parents of the talented and gifted children in meeting the educational needs of their children.

Â Â Â Â Â  (3) The amount of funds that may be expended for purposes described in this section shall not exceed 10 percent of the amount appropriated in a biennium for purposes of ORS 343.391 to 343.413. [1971 c.613 Â§6; 1979 c.385 Â§6; 1981 c.833 Â§1; 1987 c.335 Â§2]

Â Â Â Â Â  343.405 [1963 c.570 Â§22a; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.407 Identification of talented and gifted students. School districts shall identify talented and gifted students enrolled in public schools under rules adopted by the State Board of Education. [1987 c.337 Â§3; 1993 c.45 Â§225]

Â Â Â Â Â  343.409 Talented and gifted programs required. School districts shall provide educational programs or services to talented and gifted students enrolled in public schools under rules adopted by the State Board of Education. [1987 c.337 Â§4; 1993 c.45 Â§226; 1993 c.749 Â§18]

Â Â Â Â Â  343.410 [1955 c.658 Â§2; 1961 c.541 Â§1; 1965 c.100 Â§413; 1971 c.96 Â§1; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.411 When identification and programs for certain children required or optional; state guidelines. (1) ORS 343.407 and 343.409 shall apply to the identification of and provision of special educational programs and services for the talented and gifted as described in ORS 343.395 (7)(a) and (b) and rules adopted by the State Board of Education.

Â Â Â Â Â  (2) School districts may identify and provide special educational programs and services for students who demonstrate creative abilities, leadership abilities or unusual abilities in the visual or performing arts as described in ORS 343.395 (7)(c), (d) and (e) and rules adopted by the board.

Â Â Â Â Â  (3) The board shall adopt state guidelines for the identification and provision of special educational programs and services described in subsection (2) of this section. [1991 c.951 Â§2]

Â Â Â Â Â  343.413 Short title. ORS 343.407 to 343.413 shall be known as the Oregon Talented and Gifted Education Act. [1987 c.337 Â§2]

Â Â Â Â Â  343.415 [1975 c.455 Â§2; 1991 c.693 Â§19; 1993 c.45 Â§228; renumbered 329.215 in 1993]

Â Â Â Â Â  343.420 [1955 c.658 Â§1; 1961 c.541 Â§2; 1965 c.100 Â§414; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.425 [1975 c.455 Â§3; 1993 c.45 Â§229; renumbered 329.225 in 1993]

Â Â Â Â Â  343.430 [1955 c.658 Â§3; 1961 c.541 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.435 [1975 c.455 Â§4; renumbered 329.235 in 1993]

Â Â Â Â Â  343.440 [1955 c.658 Â§Â§6, 7; 1957 c.219 Â§1; 1959 c.182 Â§1; 1961 c.541 Â§4; 1963 c.570 Â§25a; repealed by 1965 c.100 Â§417 (343.441 enacted in lieu of 343.440)]

Â Â Â Â Â  343.441 [1965 c.100 Â§418 (enacted in lieu of 343.440); repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.445 [1965 c.100 Â§416; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.450 [1955 c.658 Â§8; 1961 c.541 Â§5; 1963 c.570 Â§25b; 1965 c.100 Â§419; repealed by 1975 c.621 Â§17]

SERVICES TO PRESCHOOL CHILDREN WITH DISABILITIES

Â Â Â Â Â  343.455 Early childhood special education provided by prekindergartens; service requirement. (1) Oregon prekindergartens, as defined in ORS 329.170, shall be responsible for providing early childhood special education as defined in ORS 343.035 (5).

Â Â Â Â Â  (2) Not less than 10 percent of the population of children served in Oregon prekindergartens shall be children who are eligible to receive early childhood special education. [1991 c.785 Â§4; 1993 c.45 Â§231; 2001 c.831 Â§25]

Â Â Â Â Â  343.460 [1955 c.658 Â§10; 1959 c.182 Â§2; 1961 c.541 Â§6; 1963 c.570 Â§25c; 1965 c.100 Â§420; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.465 Policy on services to preschool children with disabilities; agency coordination of services. (1) It is the policy of this state to respect the unique nature of each child, family and community with particular attention to cultural and linguistic diversity, and to support a system of services for preschool children with disabilities and their families that:

Â Â Â Â Â  (a) Recognizes the importance of the childÂs family, supports and builds on each familyÂs strengths and respects family decision-making and input regarding service options and public policy.

Â Â Â Â Â  (b) Identifies, evaluates and refers services for preschool children with disabilities at the earliest possible time.

Â Â Â Â Â  (c) Uses specialized services and all other community services and programs for children, including community preschools, Head Start programs, community health clinics, family support programs and other child-oriented agencies.

Â Â Â Â Â  (d) Uses a variety of funding sources for preschool children with disabilities and their families, including public and private funding, insurance and family resources.

Â Â Â Â Â  (e) Assists families in utilizing necessary services in the most cost-effective and efficient manner possible by using a coordinated planning and implementation process.

Â Â Â Â Â  (f) Insures that all children and their families, regardless of disability, risk factors or cultural or linguistic differences, are able to utilize services for which they would otherwise be qualified.

Â Â Â Â Â  (g) Encourages services and supports for preschool children with disabilities and their families in their home communities and in settings with children without disabilities.

Â Â Â Â Â  (h) Recognizes the importance of developing and supporting well-trained and competent personnel to provide services to preschool children with disabilities, and their families.

Â Â Â Â Â  (i) Evaluates the systemÂs impact on the child and family, including child progress, service quality, family satisfaction, transition into public schooling, longitudinal and cumulative reporting over several biennia and interagency coordination at both the state and local level.

Â Â Â Â Â  (j) Reports information described in paragraph (i) of this subsection to the State Interagency Coordinating Council, the Governor, the Superintendent of Public Instruction, the State Board of Education and the Legislative Assembly each biennium.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section, the Department of Education, the Department of Human Services and the Department of Higher Education shall coordinate services to preschool children with disabilities, or who are at risk of developing disabling conditions, and their families. All program planning, standards for service, policies regarding services delivery and budget development for services for preschool children with disabilities, and their families shall reflect the policy outlined in subsection (1) of this section and elaborated through rules and agreements. [1991 c.749 Â§7; 1995 c.79 Â§187]

Â Â Â Â Â  Note: Section 8, chapter 409, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 8. Effect of unavailability of federal funds on programs for preschool children. If federal funds are not available for programs for preschool children with disabilities for children from birth to three years of age, the program shall be continued with state funding at least at the current level but the additional requirements imposed on the program by this Act shall not be required and school districts shall not be required to comply with the additional requirements. [1993 c.409 Â§8]

Â Â Â Â Â  343.470 [1955 c.658 Â§11; 1959 c.182 Â§3; 1961 c.541 Â§7; 1963 c.570 Â§26; 1965 c.100 Â§421; 1969 c.544 Â§8; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.475 Program of early childhood special education and early intervention services; service areas; primary contractor; voluntary local early childhood system plan; residency; sanctions. (1) In accordance with rules adopted by the State Board of Education, the Superintendent of Public Instruction shall develop and administer a statewide, comprehensive, coordinated, multidisciplinary, interagency program of early childhood special education and early intervention services for preschool children with disabilities and may:

Â Â Â Â Â  (a) Establish and designate service areas throughout the state for the delivery of early childhood special education and early intervention services that shall meet state and federal guidelines and be delivered to all eligible children.

Â Â Â Â Â  (b) Designate in each service area a primary contractor that shall be responsible for the administration and coordination of early childhood special education and early intervention services to all eligible preschool children and their families residing in the service area.

Â Â Â Â Â  (2) Early childhood special education and early intervention services shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law.

Â Â Â Â Â  (3) Preschool children with disabilities shall be considered residents of the service area where the children are currently living, including children living in public or private residential programs, hospitals and similar facilities.

Â Â Â Â Â  (4) In addition to any other remedy or sanction that may be available, the Superintendent of Public Instruction may withhold funds and terminate the contract of any contractor that fails to comply with any provisions of the contract. [1991 c.749 Â§8; 1993 c.45 Â§232; 2001 c.831 Â§26]

Â Â Â Â Â  343.480 [1955 c.658 Â§9; 1961 c.541 Â§8; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.485 Rules relating to confidentiality of records. The State Board of Education shall adopt by rule procedures to insure that the Department of Education and early childhood special education and early intervention contractors maintain as confidential all records relating to preschool children with disabilities, but only to the extent required by federal law. The department and the contractor shall not disclose the records except as provided by rule. [1991 c.749 Â§9]

Â Â Â Â Â  343.490 [1955 c.658 Â§13; 1965 c.100 Â§422; 1965 c.358 Â§1; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.495 Operation of early childhood special education or early intervention programs by department. (1) If no contractor is designated for a service area, and no qualified county agency is available to manage the necessary services or to subcontract the services, the Department of Education may provide early childhood special education and early intervention services in a local, county or service area.

Â Â Â Â Â  (2) Contractors designated under this section shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law.

Â Â Â Â Â  (3) Programs operated by the Department of Education must comply with rules adopted by the State Board of Education for early childhood special education and early intervention contractors. [1991 c.749 Â§10; 1993 c.45 Â§233; 2001 c.831 Â§27]

Â Â Â Â Â  343.498 [1991 c.749 Â§11; 1993 c.45 Â§234; repealed by 1993 c.409 Â§4 (343.499 enacted in lieu of 343.498)]

Â Â Â Â Â  343.499 State Interagency Coordinating Council; appointment; member qualifications; duties; terms; use of federal funds; departmentÂs duties; meetings; conflicts. (1)(a) There is created the State Interagency Coordinating Council.

Â Â Â Â Â  (b) The Governor shall appoint members of the council from a list of eligible appointees provided by the council and agencies described in subsection (2) of this section and shall ensure that the membership of the council reasonably represents the population of this state.

Â Â Â Â Â  (c) The Governor shall designate one member of the council to serve as the chairperson, or if the Governor chooses not to name a chairperson, the council may elect one of its members to serve as chairperson. However, any member of the council who represents the Department of Education may not serve as the chairperson of the council.

Â Â Â Â Â  (2) The membership of the council shall be composed as follows:

Â Â Â Â Â  (a) At least 20 percent of the council members shall be parents, including minority parents, of preschool children with disabilities or of children with disabilities who are 12 years of age or younger who have knowledge of or experience with programs for infants and toddlers with disabilities. At least one council member shall be a parent of an infant or toddler with a disability or of a child with a disability who is six years of age or younger.

Â Â Â Â Â  (b) At least 20 percent of the council members shall be public or private providers of early intervention and early childhood special education services.

Â Â Â Â Â  (c) At least one council member shall be a member of the Legislative Assembly.

Â Â Â Â Â  (d) At least one council member shall be involved in personnel preparation.

Â Â Â Â Â  (e) At least one council member shall represent the Department of Human Services.

Â Â Â Â Â  (f) At least one council member shall represent the federal Head Start program.

Â Â Â Â Â  (g) At least one council member shall represent the Child Care Division of the Employment Department.

Â Â Â Â Â  (h) At least one council member shall represent the Department of Education.

Â Â Â Â Â  (i) At least one council member shall represent the Department of Consumer and Business Services.

Â Â Â Â Â  (j) At least one council member shall represent the State Commission on Children and Families.

Â Â Â Â Â  (k) At least one council member shall represent the Child Development and Rehabilitation Center of the Oregon Health and Science University.

Â Â Â Â Â  (L) At least one council member shall be a member of the State Advisory Council for Special Education created under ORS 343.287.

Â Â Â Â Â  (m) At least one council member shall be a representative designated by the state coordinator for homeless education.

Â Â Â Â Â  (n) At least one council member shall represent the state child welfare agency responsible for foster care.

Â Â Â Â Â  (o) At least one council member shall represent the state agency responsible for childrenÂs mental health.

Â Â Â Â Â  (p) At least one council member shall be from the agency responsible for the state Medicaid program.

Â Â Â Â Â  (q) The council may include other members appointed by the Governor, including but not limited to one representative from the United States Bureau of Indian Affairs or, where there is no school operated or funded by the bureau, from the Indian Health Service or the tribe or tribal council.

Â Â Â Â Â  (3) An individual appointed to represent a state agency that is involved in the provision of or payment for services for preschool children with disabilities under subsection (2)(e) and (h) to (k) of this section shall have sufficient authority to engage in making and implementing policy on behalf of the agency.

Â Â Â Â Â  (4) The State Interagency Coordinating Council shall:

Â Â Â Â Â  (a) Advise the Superintendent of Public Instruction and the State Board of Education on unmet needs in the early childhood special education and early intervention programs for preschool children with disabilities, review and comment publicly on any rules proposed by the State Board of Education and the distribution of funds for the programs and assist the state in developing and reporting data on and evaluations of the programs and services.

Â Â Â Â Â  (b) Advise and assist the represented public agencies regarding the services and programs they provide to preschool children with disabilities and their families, including public comments on any proposed rules affecting the target population and the distribution of funds for such services, and assist each agency in developing services that reflect the overall goals for the target population as adopted by the council.

Â Â Â Â Â  (c) Advise and assist the Department of Education and other state agencies in the development and implementation of the policies that constitute the statewide system.

Â Â Â Â Â  (d) Assist all appropriate public agencies in achieving the full participation, coordination and cooperation for implementation of a statewide system that includes but is not limited to:

Â Â Â Â Â  (A) Seeking information from service providers, service coordinators, parents and others about any federal, state or local policies that impede timely service delivery; and

Â Â Â Â Â  (B) Taking steps to ensure that any policy problems identified under subparagraph (A) of this paragraph are resolved.

Â Â Â Â Â  (e) Advise and assist the Department of Education in identifying the sources of fiscal and other support for preschool services, assigning financial responsibility to the appropriate agencies and ensuring that the provisions of interagency agreements under ORS 343.511 are carried out.

Â Â Â Â Â  (f) Review and comment on each agencyÂs services and policies regarding services for preschool children with disabilities, or preschool children who are at risk of developing disabling conditions, and their families to the maximum extent possible to assure cost-effective and efficient use of resources.

Â Â Â Â Â  (g) To the extent appropriate, assist the Department of Education in the resolution of disputes.

Â Â Â Â Â  (h) Advise and assist the Department of Education in the preparation of applications and amendments thereto.

Â Â Â Â Â  (i) Advise and assist the Department of Education regarding the transition of preschool children with disabilities.

Â Â Â Â Â  (j) Prepare and submit an annual report to the Governor and to the United States Secretary of Education on the status of early intervention programs operated within this state.

Â Â Â Â Â  (5) The council may advise appropriate agencies about integration of services for preschool children with disabilities and at-risk preschool children.

Â Â Â Â Â  (6) Terms of office for council members shall be three years, except that:

Â Â Â Â Â  (a) The representative from the State Advisory Council for Special Education shall serve a one-year term; and

Â Â Â Â Â  (b) The representatives from other state agencies and the representative from the Legislative Assembly shall serve indefinite terms.

Â Â Â Â Â  (7) Subject to approval by the Governor, the council may use federal funds appropriated for this purpose and available to the council to:

Â Â Â Â Â  (a) Conduct hearings and forums;

Â Â Â Â Â  (b) Reimburse nonagency council members pursuant to ORS 292.495 for attending council meetings, for performing council duties, and for necessary expenses, including child care for parent members;

Â Â Â Â Â  (c) Pay compensation to a council member if the member is not employed or if the member must forfeit wages from other employment when performing official council business;

Â Â Â Â Â  (d) Hire staff; and

Â Â Â Â Â  (e) Obtain the services of such professional, technical and clerical personnel as may be necessary to carry out its functions.

Â Â Â Â Â  (8) Except as provided in subsection (7) of this section, council members shall serve without compensation.

Â Â Â Â Â  (9) The Department of Education shall provide clerical and administrative support, including staff, to the council to carry out the performance of the councilÂs function as described in this section.

Â Â Â Â Â  (10) The council shall meet at least quarterly. The meetings shall be announced publicly and, to the extent appropriate, be open and accessible to the general public.

Â Â Â Â Â  (11) No member of the council shall cast a vote on any matter that would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law. [1993 c.409 Â§5 (enacted in lieu of 343.498); 1999 c.989 Â§24; 2001 c.900 Â§54; 2005 c.662 Â§10]

Â Â Â Â Â  343.500 [1955 c.658 Â§Â§4, 5; 1957 c.219 Â§2; 1961 c.541 Â§9; 1965 c.100 Â§390; renumbered 343.055]

Â Â Â Â Â  343.503 [1991 c.749 Â§12; repealed by 1995 c.237 Â§4]

Â Â Â Â Â  343.505 [1971 c.602 Â§2; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.507 Local early intervention interagency advisory council; members; officers. (1) Each contractor for early childhood special education and early intervention services shall assist in the development of a local early intervention interagency advisory council in every county within the contractorÂs service area.

Â Â Â Â Â  (2) Each local early intervention interagency advisory council shall include as members at least 20 percent parents of preschool children with disabilities, 20 percent providers of early childhood special education and early intervention services or other services to preschool children with disabilities, a representative of the State Commission on Children and Families and representatives from public and private agencies that serve young children and their families, including but not limited to Head Start and Oregon prekindergartens, community child care, the Child Care Division of the Employment Department, local school districts, education service districts, Department of Education regional special education programs, community mental health and developmental disabilities programs, Department of Human Services health programs, child welfare programs and public assistance programs, Indian education agencies, migrant programs serving young children and community colleges.

Â Â Â Â Â  (3) Each local early intervention interagency advisory council shall select its own chairperson and vice chairperson and fix the duties of its officers.

Â Â Â Â Â  (4) The department shall establish procedures pursuant to rules of the State Board of Education for seeking and considering local council advice regarding the selection of contractors, coordination of services and procedures for local resolution of disputes. [1991 c.749 Â§13; 1993 c.45 Â§235; 1995 c.278 Â§42; 1999 c.989 Â§25; 2001 c.900 Â§55]

Â Â Â Â Â  343.509 [1971 c.602 Â§3; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.510 [1955 c.658 Â§12; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.511 Interagency agreements to provide services; contents. (1) The Department of Education shall enter into written interagency agreements with state or federal agencies contracting for, or providing services to, preschool children with disabilities or who are at risk of developing disabling conditions, and their families.

Â Â Â Â Â  (2) Each interagency agreement shall include:

Â Â Â Â Â  (a) Components necessary to insure effective cooperation and coordination among the agencies involved in providing services to preschool children with disabilities.

Â Â Â Â Â  (b) A clear description of financial responsibility of the agencies for paying for early childhood special education and early intervention services, case management services and other services to preschool children with disabilities and their families.

Â Â Â Â Â  (c) Procedures for resolving, in a timely manner, interagency disputes regarding services, eligibility or financial responsibility related to eligible children.

Â Â Â Â Â  (d) A description of each agencyÂs procedure for resolving internal disputes regarding the agencyÂs services, eligibility determination or financial responsibility.

Â Â Â Â Â  (e) A process for the Department of Education to follow to achieve resolution of disputes within the agency entering into the agreement with the department, if the given agency is unable to resolve its own internal disputes within 60 calendar days. [1991 c.749 Â§14]

Â Â Â Â Â  343.513 Eligibility criteria. The State Board of Education shall establish by rule procedures prescribing the eligibility criteria for early childhood special education and early intervention services. [1991 c.749 Â§15]

Â Â Â Â Â  343.515 [1971 c.602 Â§4; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.517 Parent-initiated referral to determine eligibility. (1) Whenever the parent of a child believes that the child is eligible for early childhood special education or early intervention services or is concerned about the childÂs developmental progress, the parent may initiate a referral to the contractor, or the designated referral and evaluation agency, in the county where the child resides.

Â Â Â Â Â  (2) Services contractors, community agencies or individuals in the community may also assist the family to initiate a referral if they believe that a child is eligible for early childhood special education or early intervention services or they are concerned about the childÂs developmental progress.

Â Â Â Â Â  (3) Nothing in this section shall relieve school districts of the duty to identify, locate and evaluate preschool children with disabilities under ORS 343.157. [1991 c.749 Â§16; 1993 c.45 Â§236; 1993 c.749 Â§19]

Â Â Â Â Â  343.519 [1971 c.602 Â§10; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.520 [1955 c.658 Â§14; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.521 Individualized family service plan; rules for content, development, review and revision of plan; forms. (1) In accordance with rules of the State Board of Education, the agencies under contract with the Department of Education to provide early childhood special education or early intervention services must ensure that an individualized family service plan is developed for each preschool child with a disability, as defined in ORS 343.035, who is determined eligible for early childhood special education or early intervention services and for the childÂs family. The Department of Education or its contractors shall not be responsible for the cost of other services of the individualized family service plan that are not early childhood special education or early intervention services.

Â Â Â Â Â  (2) The State Board of Education shall establish by rule the contents of an individualized family service plan and the procedures for the development, review and revision of an individualized family service plan.

Â Â Â Â Â  (3) Each agency under contract with the Department of Education to provide early childhood special education or early intervention services shall use the individualized family service plan forms established by the Department of Education in the development, review and revision of individualized family service plans. [1991 c.749 Â§17; 1993 c.409 Â§6; 1995 c.237 Â§2; 1999 c.989 Â§26; 2003 c.266 Â§1; 2005 c.662 Â§11]

Â Â Â Â Â  343.523 Service coordination requirements for early intervention and early childhood special education. Service coordination shall be provided as an early intervention service or may be provided as other services for children and families in early childhood special education as defined under ORS 343.035 and shall include:

Â Â Â Â Â  (1) Coordinating all services across agency lines;

Â Â Â Â Â  (2) Assisting parents of eligible children in gaining access to early intervention services and other services identified in the individualized family service plan;

Â Â Â Â Â  (3) Facilitating the timely delivery of available services; and

Â Â Â Â Â  (4) Continuously seeking the appropriate services and situations necessary to benefit the development of each child being served for the duration of the childÂs eligibility. [Formerly 343.095]

Â Â Â Â Â  343.525 [1971 c.602 Â§8; 1975 c.621 Â§14; renumbered 343.293]

Â Â Â Â Â  343.527 Requirements for written notice to parents of preschool child with disability; contents of notice; language or mode of communication of parent. (1) A contractor or contractorÂs designee shall give written notice to the parents of a preschool child with a disability or the parents of a preschool child suspected of having a disability within a reasonable time before the contractor or the contractorÂs designee:

Â Â Â Â Â  (a) Proposes to initiate or change the identification, evaluation or placement of the child or the provision of early childhood special education or early intervention services to the child; or

Â Â Â Â Â  (b) Refuses to initiate or change the identification, evaluation or placement of the child or the provision of early childhood special education or early intervention services to the child.

Â Â Â Â Â  (2) The written notice must comply with the rules prescribed by the State Board of Education.

Â Â Â Â Â  (3) The written notice required under subsection (1) of this section shall be:

Â Â Â Â Â  (a) Written in language understandable to the general public; and

Â Â Â Â Â  (b) Provided in the native language of the parent or other mode of communication used by the parent, unless it is clearly not feasible to do so.

Â Â Â Â Â  (4) If the native language or other mode of communication of the parent is not a written language, the contractor or designee shall take steps to ensure:

Â Â Â Â Â  (a) That the notice is translated orally or by other means to the parent in the parentÂs native language or other mode of communication;

Â Â Â Â Â  (b) That the parent understands the content of the notice; and

Â Â Â Â Â  (c) That there is written evidence that the requirements of this subsection have been met. [1991 c.749 Â§18; 1995 c.237 Â§3; 1999 c.989 Â§27]

Â Â Â Â Â  343.530 [1971 c.602 Â§9; 1975 c.621 Â§15; renumbered 343.287]

Â Â Â Â Â  343.531 Procedural safeguards. (1) The State Board of Education shall establish by rule the procedural safeguards for the implementation of early intervention services.

Â Â Â Â Â  (2) The State Board of Education shall assure by rule that all preschool children who are three years of age to eligibility for entry into kindergarten are provided by the Department of Education the same procedural safeguards and rights as those provided to school-age children with disabilities under this chapter. [1991 c.749 Â§Â§19,20; 1993 c.409 Â§7]

Â Â Â Â Â  343.533 Transportation service to preschool children with disabilities; cost. (1) The Department of Education shall not bill a resident school district for a child receiving services under this section even if the child is served by a county or regional program otherwise subject to ORS 343.243.

Â Â Â Â Â  (2) The resident school district shall provide transportation service to preschool children with disabilities, as defined in ORS 343.035, age three until the age of eligibility for kindergarten, if such service is determined to be a related service and, as required, to children from birth to three years of age, enrolled in programs under ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534, and the district may include those costs in its claims for transportation costs reimbursement by the state. No state agency is required to pay transportation other than the claims on the State School Fund. [Formerly 343.363]

Â Â Â Â Â  343.534 Allocation of state funds to approved providers. (1) The funds specially appropriated to early childhood special education and early intervention services shall be contracted to providers that have been approved by the Superintendent of Public Instruction.

Â Â Â Â Â  (2) State funds shall be allocated on an approved program basis, the amount of which shall be established pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3) The provider shall account for the grant funds as expended on a form acceptable to the superintendent pursuant to rules of the state board. [1991 c.749 Â§28]

Â Â Â Â Â  343.535 [1971 c.602 Â§5; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.540 [1971 c.602 Â§6; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.545 [1971 c.602 Â§7; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.550 [1971 c.602 Â§15; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.552 [1959 c.218 Â§1; 1965 c.100 Â§423; 1965 c.237 Â§1; 1969 c.109 Â§1; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.554 [1959 c.218 Â§Â§2,3,10; 1963 c.570 Â§27; 1965 c.100 Â§424; 1965 c.237 Â§2; 1971 c.602 Â§12; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.556 [1959 c.218 Â§Â§4,8,9; 1965 c.100 Â§425; 1965 c.237 Â§3; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.558 [1959 c.218 Â§5; 1965 c.100 Â§426; 1965 c.237 Â§4; 1971 c.602 Â§13; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.560 [1959 c.218 Â§Â§6,7; repealed by 1965 c.100 Â§456]

APPROPRIATE LEARNING MEDIA FOR BLIND STUDENTS (BRAILLE)

Â Â Â Â Â  343.565 Definitions for ORS 343.565 to 343.595. As used in ORS 343.565 to 343.595:

Â Â Â Â Â  (1) ÂBrailleÂ means the system of reading and writing through touch commonly known as standard English Braille.

Â Â Â Â Â  (2) ÂStudent who is blindÂ means an individual who:

Â Â Â Â Â  (a) Is eligible for special education due to visual impairment; or

Â Â Â Â Â  (b) Has a medically indicated expectation of visual deterioration. [1993 c.380 Â§2; 1999 c.989 Â§28]

Â Â Â Â Â  343.575 Proficiency in reading and writing for blind student; use of Braille. (1) In developing the individualized education program for each student who is blind, the presumption shall be that proficiency in reading and writing is essential for the student to achieve satisfactory educational progress. Each student who is blind shall be assessed to determine the most appropriate learning media, including but not limited to Braille. The individualized education program team shall determine the optimum learning media.

Â Â Â Â Â  (2) Braille instruction and use are not required by this section if, in the course of developing the studentÂs individualized education program, all members of the team concur that the studentÂs visual impairment does not affect reading and writing performance commensurate with ability.

Â Â Â Â Â  (3) Nothing in this section requires the exclusive use of Braille if other special education services are appropriate to meet the studentÂs educational needs. The provision of other appropriate services does not preclude Braille use or instruction. [1993 c.380 Â§3]

Â Â Â Â Â  343.585 Instruction in Braille; individualized education program requirements. Instruction in Braille reading and writing provided under ORS 342.153 and 343.565 to 343.595 shall be sufficient to enable each student who is blind to communicate effectively. When the need for Braille is determined, the studentÂs individualized education program shall specify the extent and nature of the studentÂs training in Braille, pursuant to standards adopted by rule of the State Board of Education. [1993 c.380 Â§4]

Â Â Â Â Â  343.595 Requirement that textbook publishers supply material in format from which Braille version can be produced. The State Board of Education shall require a publisher of a textbook adopted by a school district to furnish the Oregon Textbook and Media Center with computer diskettes for literary subjects in a computer-accessible format from which Braille versions of the textbook can be produced. The publisher shall furnish the center with computer diskettes in a computer-accessible format for nonliterary subjects, such as natural sciences, computer science, mathematics and music, when Braille specialty code translation software is available. [1993 c.380 Â§5]

Â Â Â Â Â  343.600 State policy encouraging use of Braille. It shall be the policy of this state that blind students who, due to lack of visual acuity or perception, cannot read printed material at a competitive rate of speed and with facility, or who have a reasonable expectation of visual deterioration, shall be encouraged to learn to read and write Braille. [Formerly 343.945]

Â Â Â Â Â  343.610 [1955 c.15 Â§1; 1955 c.410 Â§1; repealed by 1963 c.21 Â§2]

Â Â Â Â Â  343.620 [1955 c.15 Â§2; 1955 c.410 Â§2; repealed by 1963 c.21 Â§2]

Â Â Â Â Â  343.630 [1955 c.15 Â§3; 1955 c.410 Â§3; repealed by 1963 c.21 Â§2]

Â Â Â Â Â  343.640 [1955 c.410 Â§4; repealed by 1963 c.21 Â§2]

DISADVANTAGED CHILDREN

Â Â Â Â Â  343.650 Definitions for ORS 343.650 to 343.680. As used in ORS 343.650 to 343.680, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDisadvantaged childrenÂ means children who in their backgrounds are socially or culturally deprived to such a degree that without supplemental facilities and services they cannot profit in the regular school program to the same extent as children with normal backgrounds.

Â Â Â Â Â  (2) ÂFacilities and servicesÂ:

Â Â Â Â Â  (a) Means special equipment, materials, supplies and services and regular equipment, materials, supplies and services to the extent that they are specially used or consumed in providing special education for the primary purpose of preventing or overcoming learning deficiencies; and

Â Â Â Â Â  (b) Includes special classes, special instruction in or in addition to regular classes, nursery schools and kindergartens, extracurricular programs, camp and recreation programs, testing and research programs, orientation programs, counseling and guidance programs, cafeteria service, transportation and the construction and use of special schools or centers, or the construction of additions thereto. [1965 c.531 Â§1; 1967 c.443 Â§1]

Â Â Â Â Â  343.660 Facilities and services for disadvantaged children. The district school board of any school district in which the regular school program is inadequate for the educational needs of disadvantaged children may provide facilities and services for such children during and outside of regular school hours and regular school days. [1965 c.531 Â§2; 1973 c.707 Â§4; 1973 c.750 Â§14]

Â Â Â Â Â  343.670 Advance payment to districts. Notwithstanding the provisions of any other law, the Department of Education may make advance payment from funds received by the Department of Education pursuant to Public Law 89-10, as further amended by Public Law 95-561, to school districts based on the estimated cost of any approved program or service to be provided. [1965 c.531 Â§6; 1989 c.491 Â§43; 1993 c.45 Â§238]

Â Â Â Â Â  343.680 Advance payments and reimbursements to districts of at least 40,000 for operation and construction costs. (1) For the purposes of carrying out the provisions of ORS 343.650 to 343.670 the Department of Education shall advance to or reimburse any common or union high school district with at least 40,000 average daily membership, as defined by ORS 327.006, from funds specifically appropriated for such purposes, such amounts as may from time to time be certified by such district as required therefor.

Â Â Â Â Â  (2) The certificate shall specify separately:

Â Â Â Â Â  (a) The amounts required for operations; and

Â Â Â Â Â  (b) The amounts required for construction of special schools or centers, or additions thereto.

Â Â Â Â Â  (3) The amounts obtained for construction shall be related to progress of construction as determined by the district.

Â Â Â Â Â  (4) Any amounts remaining unexpended and unobligated as of June 30 of the fiscal year or biennium for which they were appropriated shall revert to the General Fund. [1967 c.443 Â§3; 1981 c.487 Â§1; 1993 c.45 Â§239]

Â Â Â Â Â  343.685 [1979 c.277 Â§9; repealed by 1981 c.487 Â§2]

Â Â Â Â Â  343.705 [1973 c.724 Â§2; renumbered 336.790 in 1993]

Â Â Â Â Â  343.710 [1957 c.206 Â§1; 1965 c.100 Â§427; renumbered 336.795 in 1993]

Â Â Â Â Â  343.720 [1957 c.206 Â§2; 1959 c.421 Â§2; 1965 c.100 Â§428; 1969 c.407 Â§1; 1969 c.623 Â§1; 1973 c.724 Â§3; 1979 c.307 Â§7; renumbered 336.800 in 1993]

Â Â Â Â Â  343.730 [1957 c.206 Â§3; 1959 c.421 Â§3; 1961 c.658 Â§1; 1963 c.235 Â§2; 1965 c.100 Â§429; 1965 c.549 Â§1; 1969 c.407 Â§2; 1969 c.623 Â§2; 1973 c.724 Â§4; 1981 c.473 Â§3; 1983 c.583 Â§3; 1989 c.491 Â§44; 1991 c.709 Â§8; 1993 c.748 Â§2; renumbered 336.805 in 1993]

Â Â Â Â Â  343.740 [1957 c.206 Â§Â§4,6; 1963 c.97 Â§8; 1973 c.724 Â§5; 1975 c.682 Â§9; 1981 c.473 Â§4; 1983 c.338 Â§915; 1983 c.585 Â§4; 1989 c.966 Â§27; renumbered 336.810 in 1993]

Â Â Â Â Â  343.750 [1967 c.296 Â§1; 1981 c.473 Â§5; renumbered 336.815 in 1993]

Â Â Â Â Â  343.760 [1981 c.473 Â§2; 1983 c.380 Â§4; 1983 c.338 Â§916; repealed by 1983 c.583 Â§8]

MIGRANT CHILDREN

Â Â Â Â Â  343.810 Definitions for ORS 343.810 to 343.835. As used in ORS 343.810 to 343.835, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂMigrant childÂ means a child between 3 and 21 years of age who is in the custody of migrant workers whether or not they are parents of the child.

Â Â Â Â Â  (2) ÂMigrant workerÂ means an individual engaged in agricultural labor who does not regularly reside in the county in which the individual is performing the agricultural labor.

Â Â Â Â Â  (3) ÂSchool districtÂ includes education service districts and state institutions. [1961 c.502 Â§1; 1963 c.570 Â§30; 1965 c.100 Â§430; 1987 c.243 Â§1]

Â Â Â Â Â  343.815 [1961 c.502 Â§Â§2,3; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.820 [1961 c.502 Â§4; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.825 [1961 c.502 Â§5; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.830 Summer programs for migrant children. School districts may establish summer programs for migrant children to supplement the regular school program and provide instruction in those educational areas in which the migrant child needs special help. The summer programs may be attended by migrant children who will attend regular school sessions in the ensuing school year. [1961 c.502 Â§Â§7,8; 1963 c.570 Â§31; 1965 c.100 Â§431]

Â Â Â Â Â  343.835 Reimbursement; district expenditures not subject to Local Budget Law. Pursuant to rules of the State Board of Education, school districts shall submit a proposed budget for summer programs to the Superintendent of Public Instruction for approval. Upon completion of the summer program the claim shall be presented to the Superintendent of Public Instruction for reimbursement which shall be made only for the actual and approved expenses incurred in the program. Expenditures made by a school district in carrying out a summer program shall not be subject to the Local Budget Law (ORS 294.305 to 294.565). [1961 c.502 Â§9; 1963 c.570 Â§31a; 1965 c.100 Â§432; 1989 c.491 Â§45]

Â Â Â Â Â  343.910 [Formerly 343.130; 1965 c.100 Â§433; repealed by 1993 c.45 Â§241]

Â Â Â Â Â  343.920 [Formerly 343.370; repealed by 1959 c.645 Â§2]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  343.923 Department duties for programs for students with moderate to severe retardation; rules. The Department of Education shall:

Â Â Â Â Â  (1) Pursuant to rules of the State Board of Education, require that programs for students with moderate to severe retardation meet program standards.

Â Â Â Â Â  (2) Supply the Department of Human Services with information, on forms developed by the Department of Human Services, concerning all students with moderate to severe retardation who are 15 years of age and older, which the Department of Human Services needs to serve and plan for their transition to adult living and work situations.

Â Â Â Â Â  (3) Implement programs for students with moderate to severe retardation under ORS 343.236 in a manner that continues the pattern of services in neighborhood and community schools which existed on July 1, 1985. [1985 c.555 Â§12; 1989 c.971 Â§7; 1991 c.795 Â§11]

Â Â Â Â Â  343.925 [1961 c.274 Â§1; 1965 c.100 Â§182; renumbered 334.215]

Â Â Â Â Â  343.926 [1989 c.971 Â§6; 1991 c.795 Â§12; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.930 [Formerly 343.380; repealed by 1959 c.645 Â§2]

Â Â Â Â Â  343.940 [Formerly 343.390; 1965 c.100 Â§434; repealed by 1975 c.693 Â§21]

Â Â Â Â Â  343.945 [1989 c.265 Â§2; renumbered 343.600 in 1993]

Â Â Â Â Â  343.950 [1957 c.562 Â§Â§1,2,3,4,5; 1959 c.645 Â§1; 1963 c.570 Â§32; 1965 c.100 Â§7; renumbered 326.510 and then 343.960]

Â Â Â Â Â  343.960 [Formerly 343.950 and then 326.510; 1975 c.620 Â§1; 1977 c.251 Â§1; 1977 c.586 Â§1; 1979 c.700 Â§1; 1981 c.916 Â§1; repealed by 1985 c.555 Â§19 (343.961 enacted in lieu of 343.960 and 343.965)]

Â Â Â Â Â  343.961 Responsibility for costs of education of children in long-term care or treatment; district providing education; notice required before student dismissed from treatment program. (1) The Department of Education shall be responsible for payment of the cost of the education in programs with which the Department of Human Services or Oregon Youth Authority contracts for long-term care or treatment. Programs eligible for such education shall be in accordance with criteria adopted by rule by the State Board of Education.

Â Â Â Â Â  (2) The Department of Education shall be responsible for payment of the costs of such education by contract with the school district, excluding transportation, care, treatment and medical expenses. The resident district shall provide transportation to pupils enrolled in programs under ORS 430.715 who live at home but require day treatment. The payments may be made to the school district or, at the discretion of the school district, to the district providing the education, as set forth in subsection (3) of this section, from the funds appropriated for the purpose.

Â Â Â Â Â  (3) The school district in which the agency is located is responsible for providing the education directly or through an adjacent school district or through the education service district in which the program is located or one contiguous thereto. The instruction may be given in facilities of such districts or in facilities provided by such agency.

Â Â Â Â Â  (4) The school district may request the Department of Education to combine several private agency school programs into one contract with a school district, an adjacent school district or an education service district.

Â Â Â Â Â  (5) The Department of Human Services shall give the school district providing the education at a treatment program 14 daysÂ notice before a student is dismissed from the treatment program.

Â Â Â Â Â  (6) The Department of Education may make advances to such school district from funds appropriated therefor based on the estimated agreed cost of educating the pupils per school year. Advances equal to 25 percent of such estimated cost may be made on September 1, December 1 and March 1 of the current year. The balance may be paid whenever the full determination of cost is made.

Â Â Â Â Â  (7) School districts which provide the education described in this section on a year-round plan may apply for 25 percent of the funds appropriated therefor on July 1, October 1, January 1, and 15 percent on April 1. The balance may be paid whenever the full determination of cost is made.

Â Â Â Â Â  (8) In addition to the payment methods described in this section, the Department of Education may:

Â Â Â Â Â  (a) Negotiate interagency agreements to pay for the cost of education in treatment programs operated under the auspices of the State Board of Higher Education; and

Â Â Â Â Â  (b) Negotiate intergovernmental agreements to pay for the cost of education in treatment programs operated under the auspices of the Oregon Health and Science University Board of Directors. [1985 c.555 Â§19a; enacted in lieu of 343.960 and 343.965; 1987 c.223 Â§1; 1989 c.1011 Â§1; 1991 c.780 Â§26; 1991 c.795 Â§13; 1993 c.749 Â§20; 1997 c.521 Â§26]

Â Â Â Â Â  343.965 [1973 c.708 Â§2; 1975 c.50 Â§1; 1981 c.916 Â§2; repealed by 1985 c.555 Â§19 (343.961 enacted in lieu of 343.960 and 343.965)]

Â Â Â Â Â  343.975 [1975 c.590 Â§2; 1989 c.491 Â§46; 1989 c.875 Â§3; 1993 c.45 Â§242; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  343.980 [1975 c.590 Â§3; 1989 c.491 Â§47; repealed by 1997 c.821 Â§29]

Â Â Â Â Â  343.990 [Amended by 1953 c.110 Â§1; subsection (2) of 1963 Replacement Part enacted as 1959 c.510 Â§19; repealed by 1965 c.100 Â§456]

_______________



Chapter 344

Chapter 344 Â Career and Professional Technical Education; Rehabilitation; Adult Literacy

2005 EDITION

CAREER EDUCATION; REHABILITATION; ADULT LITERACY

EDUCATION AND CULTURE

PROFESSIONAL TECHNICAL EDUCATION

344.055Â Â Â Â  Policy on professional technical education and employment training

344.058Â Â Â Â  Frontier Learning Network program; grant

344.070Â Â Â Â  Revolving accounts for federally sponsored education or training; advances; uses

344.080Â Â Â Â  Reimbursement vouchers; accounts and records; bond

344.090Â Â Â Â  Procedure when training and educational programs are no longer needed, or when advances are improperly handled or accounted for

344.100Â Â Â Â  Acceptance of provisions of federal Act

344.120Â Â Â Â  Payment of claims approved by board

344.130Â Â Â Â  Cooperation by district school boards to establish professional technical training

COORDINATION OF CONTINUING EDUCATION

344.257Â Â Â Â  Definition of Âcontinuing educationÂ

344.259Â Â Â Â  Coordination of continuing education

VOCATIONAL REHABILITATION

344.511Â Â Â Â  Definitions for ORS 344.511 to 344.690 and 344.710 to 344.730

344.530Â Â Â Â  Department of Human Services rehabilitation duties

344.540Â Â Â Â  Federal cooperation

344.550Â Â Â Â  Eligibility for and extent of rehabilitation services

344.555Â Â Â Â  Training under apprenticeship program

344.560Â Â Â Â  Application; form

344.570Â Â Â Â  Action upon application

344.580Â Â Â Â  Payments exempt from process

344.590Â Â Â Â  Appeal and hearing

344.600Â Â Â Â  Unauthorized use of official rehabilitation data

344.620Â Â Â Â  State Vocational Rehabilitation Account; federal funds; custody and disbursement; records

344.630Â Â Â Â  Gifts for rehabilitation purposes

344.685Â Â Â Â  Vocational Rehabilitation Revolving Fund

344.690Â Â Â Â  Advances to fund from account; repayment

REHABILITATION FACILITIES

344.710Â Â Â Â  Rehabilitation facility defined

344.720Â Â Â Â  Establishment of rehabilitation facilities; application; approval

344.730Â Â Â Â  Financial report

344.735Â Â Â Â  State advisory committee; members; duties

YOUTH APPRENTICESHIP, TRAINING AND WORK BASED LEARNING PROGRAMS

344.745Â Â Â Â  Youth apprenticeship, training and work based learning programs; number of participants; qualifications; guidelines; credit

344.750Â Â Â Â  Ratios of apprentices or trainees; workersÂ compensation coverage required; wages; hours; removal

344.753Â Â Â Â  Employers eligible for reimbursement for costs of training programs; education service credits

344.755Â Â Â Â  Loss of eligibility for tax credit and for program participation

344.757Â Â Â Â  Gifts and grants

ADULT LITERACY

344.760Â Â Â Â  Legislative findings on adult literacy

344.765Â Â Â Â  Establishment of literacy coalitions by community colleges

344.770Â Â Â Â  Short title

REHABILITATION OF WORKERS

344.840Â Â Â Â  Professional technical instruction in public schools for workers; reimbursement

344.850Â Â Â Â  Reimbursements to Department of Human Services

Â Â Â Â Â  344.010 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.020 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.030 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.040 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.050 [Repealed by 1959 c.641 Â§38]

PROFESSIONAL TECHNICAL EDUCATION

Â Â Â Â Â  344.055 Policy on professional technical education and employment training. It shall be the policy on professional technical education and employment training in this state that:

Â Â Â Â Â  (1) Accessibility to professional technical education programs should be facilitated. Individuals should have a choice of training opportunities for which they are qualified and from which they can benefit. Such opportunities should be available from school districts, community colleges, federal and state workforce training programs, private professional technical schools, apprenticeship programs and institutions of higher education. The student should have easy access to training with the flexibility to move in and out of programs as needs indicate. Opportunities should be available for all individuals to obtain the skills and knowledge needed for initial employment as well as for occupational upgrading and job changes.

Â Â Â Â Â  (2) State and local planning and program operations should be coordinated to provide the most efficient use of federal, state, local and private resources.

Â Â Â Â Â  (3) A comprehensive system of education and employment training should be developed. Secondary schools should provide an educational program that balances the educational skills of reading, writing, speaking, computation and reasoning ability, occupational skills including technical knowledge, manipulative ability and other skills required to perform job tasks and employment skills such as job seeking, work attitude, work adjustment and job-coping abilities. Community colleges should provide comprehensive programs in both academic and professional technical subjects. In addition, community colleges should provide short-term training designed for specific occupations, related training for apprenticeships and opportunities for employed persons to improve their skills. Other providers of employment training should compliment this effort with programs aimed at specific job training.

Â Â Â Â Â  (4) Full working partnerships among education, business, industry, labor, government and agriculture should be developed to meet employer needs for a skilled workforce and to promote employee job satisfaction. Such partnerships should be fostered by promoting efforts such as work site training stations, lending or donating of equipment to training programs, employee-teacher exchange programs, advisory committees and cooperative work experience programs. All segments of the community should be encouraged to assist in professional technical training.

Â Â Â Â Â  (5) Federal, state, local and private funding resources should be combined to ensure the development and implementation of quality programs. Both the governmental and private sectors should make a commitment to professional technical training as an investment that will help bring about economic development and stability as well as high social and financial returns. Improvement of existing training programs, as opposed to development of duplicative or parallel efforts, should be utilized to promote flexibility and economy in the design and delivery of professional technical education.

Â Â Â Â Â  (6) High quality professional technical training requires an adequate supply of well prepared teachers and support personnel. Provisions should be made for the formal preparation of teachers and for the recruitment of teachers from business and industry. Programs should be designed and implemented to ensure that teachers remain current in their areas of expertise, and instructors should be encouraged to return to business and industry to gain additional experience in their fields. To promote retention of qualified personnel, institutions preparing and licensing teachers and agencies employing teachers should allow credit for relevant professional technical experiences.

Â Â Â Â Â  (7) Professional technical education programs and other employment training programs should be developed, operated and evaluated jointly with representatives of the professional technical instructional areas included in the programs. Evaluation of efforts should consider the cost effectiveness of the program both for society and the state.

Â Â Â Â Â  (8) Each studentÂs educational, professional technical and employment skills should be assessed upon entering so that proper placement in the educational program can occur. Credit should be given for prior education, work experience and community service. Assessments to determine progress, competency attainment and needed corrective action should be made on a periodic basis. Assistance in obtaining employment and follow-through services to help students succeed on the job should be provided.

Â Â Â Â Â  (9) Provisions should be made to meet the needs of women, minorities, disadvantaged or persons with disabilities and others who have special training needs. Special curricula, facilities, equipment, counseling and instruction should be provided as necessary. The agencies and institutions serving these groups should coordinate use of the available resources to provide cost effective services.

Â Â Â Â Â  (10) Career education provides the learning experiences needed to make effective career choices and to develop the attitudes, knowledges and skills that enable persons to perform successfully in the producer role and to assist them in other related life roles. It progresses through the steps of awareness and exploration of work, preparation for a broad range of occupations and specialization in a specific occupation.

Â Â Â Â Â  (11) Professional technical education is taught at the secondary school level, in post-secondary professional technical institutions, community colleges and apprenticeship programs and may continue through skill upgrading or retraining for a new career. [1981 c.756 Â§1; 1993 c.45 Â§243; 2005 c.22 Â§238]

Â Â Â Â Â  344.058 Frontier Learning Network program; grant. Each biennium, in addition to and not in lieu of any other moneys, the Department of Education shall award a grant to the Frontier Learning Network professional technical education program. The grant may be used for:

Â Â Â Â Â  (1) Mobile classrooms;

Â Â Â Â Â  (2) Developing information and technical systems;

Â Â Â Â Â  (3) Creating and implementing curricula;

Â Â Â Â Â  (4) Capital improvements;

Â Â Â Â Â  (5) Teachers and technical staff;

Â Â Â Â Â  (6) Distance learning communications expenses; and

Â Â Â Â Â  (7) Special project materials. [1999 c.1028 Â§1; 2005 c.22 Â§239]

Â Â Â Â Â  344.060 [Amended by 1959 c.641 Â§35; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  344.070 Revolving accounts for federally sponsored education or training; advances; uses. (1) The Oregon Department of Administrative Services may draw warrants upon any state fund to which federal funds for training or education have been credited, in payment of vouchers approved by the Superintendent of Public Instruction or the Commissioner for Community College Services pursuant to rules of the State Board of Education, in favor of school districts, education service districts and community college districts, for such sums, not exceeding $100,000 for a single district in the aggregate, as the state board, by rule, shall determine. The warrants, upon delivery thereof to the districts, shall constitute advances from state funds to enable the districts more readily to effectuate the purposes set forth in any federal law or regulation pertaining to professional technical education or other education or training sponsored by the federal government.

Â Â Â Â Â  (2) The districts to which moneys are advanced shall be responsible for the full repayment to the state of all sums advanced. The advances are not within any limitation upon indebtedness prescribed by law for districts. The moneys advanced to districts shall not exceed in the aggregate the moneys to the credit of the state fund from which they are paid, and shall constitute advances to the recipient district in anticipation of verified vouchers to be supplied therefor. The advances are to be used as revolving funds for the payment of the costs of professional technical training programs. The advances shall be made only in those cases in which the federal government defrays all or part of the cost of such programs. [Amended by 1965 c.100 Â§435; 1965 c.102 Â§1; 1983 c.740 Â§109; 1989 c.491 Â§48; 1993 c.45 Â§244]

Â Â Â Â Â  344.080 Reimbursement vouchers; accounts and records; bond. (1) All reimbursement vouchers for claims paid from the revolving funds mentioned in ORS 344.070 shall be approved by the Superintendent of Public Instruction or the Commissioner for Community College Services pursuant to rules of the State Board of Education. When vouchers are so approved, warrants covering the same shall be drawn by the Oregon Department of Administrative Services, payable from the appropriate fund, and be used to reimburse the revolving funds.

Â Â Â Â Â  (2) The districts receiving such advances shall maintain their accounts and records so as to disclose at all times the true status of the unpaid vouchers issued for the reimbursement of the funds, the district warrants drawn against the funds advanced and the balances to the credit thereof.

Â Â Â Â Â  (3) The revolving funds and accounts shall be subject to examination and audit by the state in the manner provided by law for other state funds and accounts. The State Board of Education may require an audit of the revolving accounts and shall take proper precautions as to the safety of, and accountability for, all funds advanced.

Â Â Â Â Â  (4) The State Board of Education may require the filing with it of a bond of a corporate surety duly licensed to transact business in this state to insure the proper handling of and responsibility for any funds advanced. The bond shall be cumulative and supplemental to fidelity insurance coverage already held by the district concerned. The state may have recourse to any and all fidelity bonds of clerks or other financial officers of the district to protect such advances. [Amended by 1983 c.740 Â§110; 1989 c.491 Â§49; 1993 c.45 Â§245]

Â Â Â Â Â  344.090 Procedure when training and educational programs are no longer needed, or when advances are improperly handled or accounted for. When it appears to the Superintendent of Public Instruction or the Commissioner for Community College Services that the training and educational programs for which funds are advanced under ORS 344.070 have been completed, or that the need for such advances or revolving funds no longer exists, or that the sums advanced are not being properly handled or accounted for, the superintendent or commissioner may require that all or part of the amounts advanced to any district shall be returned, with any interest earned, to the state funds or accounts from which the amounts originally were withdrawn. Upon receipt of notification from the superintendent or commissioner that funds advanced are to be returned, the district concerned shall immediately repay the same to the State Treasurer, for credit to the proper fund or account. To the extent that funds advanced are so repaid, security or protection theretofore required by the State Board of Education under ORS 344.080 (4) to insure the safety of such funds may be released. [Amended by 1989 c.491 Â§50; 1993 c.45 Â§246]

Â Â Â Â Â  344.100 Acceptance of provisions of federal Act. The State of Oregon hereby accepts all provisions and benefits of an Act of Congress with the stated purpose: ÂTo make the United States more competitive in the world economy by developing more fully the academic and occupational skills of all segments of the population. This purpose will principally be achieved through concentrating resources on improving educational programs leading to academic and occupational skill competencies needed to work in a technologically advanced society.Â [Amended by 1993 c.45 Â§247]

Â Â Â Â Â  344.110 [Amended by 1989 c.491 Â§51; repealed by 1993 c.45 Â§248]

Â Â Â Â Â  344.120 Payment of claims approved by board. All lawfully incurred claims duly approved pursuant to rules of the State Board of Education, including all claims to be paid from the moneys received by the state from the federal government for professional technical education purposes and for which the State Treasurer is custodian shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw warrants on the State Treasurer in payment thereof out of the proper appropriations or funds. [Amended by 1983 c.740 Â§111; 1989 c.491 Â§52; 1993 c.45 Â§249]

Â Â Â Â Â  344.130 Cooperation by district school boards to establish professional technical training. Any district school board may cooperate with the State Board of Education in establishment of professional technical schools or classes giving instruction in agricultural subjects, the trade or industrial subjects, or in home economics subjects, and may use any moneys raised by public taxation in the same manner as moneys for other school purposes are used for the maintenance and support of public schools. [Amended by 1993 c.45 Â§250]

Â Â Â Â Â  344.140 [Repealed by 1979 c.570 Â§4]

Â Â Â Â Â  344.150 [1955 c.632 Â§2; 1959 c.641 Â§36; repealed by 1961 c.596 Â§7]

Â Â Â Â Â  344.205 [1975 c.637 Â§1; 1977 c.227 Â§1; 1993 c.45 Â§251; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.215 [1975 c.637 Â§8; repealed by 1993 c.45 Â§252]

Â Â Â Â Â  344.225 [1975 c.637 Â§2; 1977 c.227 Â§2; 1993 c.45 Â§253; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.235 [1975 c.637 Â§3; 1977 c.227 Â§3; 1993 c.45 Â§254; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.245 [1975 c.637 Â§5; 1977 c.227 Â§4; 1993 c.45 Â§255; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.255 [1975 c.637 Â§6; 1977 c.227 Â§5; repealed by 1993 c.45 Â§256]

COORDINATION OF CONTINUING EDUCATION

Â Â Â Â Â  344.257 Definition of Âcontinuing education.Â (1) For the purposes of ORS 344.259, Âcontinuing educationÂ means organized instruction to serve the needs of post-secondary students, including but not limited to:

Â Â Â Â Â  (a) Courses as offered to the regular full-time resident post-secondary student consisting of professional preparatory courses and professional supplementary, technical, academic and professional courses;

Â Â Â Â Â  (b) Developmental education, consisting of adult basic education, high school completion courses for a high school diploma, instruction to pass the General Educational Development (GED) tests, English as a second language instruction, and remedial instruction;

Â Â Â Â Â  (c) Educational activities, consisting of adult self-improvement courses and Federal Cooperative Extension Service; and

Â Â Â Â Â  (d) Hobby and recreation activities.

Â Â Â Â Â  (2) ÂContinuing educationÂ for a community college is limited to instruction within district boundaries and instruction outside district boundaries offered under contract. [Formerly 348.450; 1997 c.11 Â§7; 1997 c.230 Â§1; 1997 c.249 Â§107]

Â Â Â Â Â  344.259 Coordination of continuing education. (1) The State Board of Education shall coordinate continuing education in lower division, developmental, adult self-improvement, professional and technical education for agencies under its regulatory authority. The State Board of Higher Education shall coordinate continuing education in upper division and graduate education for institutions under its jurisdiction.

Â Â Â Â Â  (2) When significantly adverse impact is alleged by one or more of the agencies listed in this subsection, the affected parties jointly shall provide for written agreements. These agreements shall allocate responsibility for planning and providing continuing education or off-campus instruction in specific areas or by specific types. The agencies are:

Â Â Â Â Â  (a) The State Board of Education.

Â Â Â Â Â  (b) The State Board of Higher Education.

Â Â Â Â Â  (c) Community college districts.

Â Â Â Â Â  (d) Independent colleges.

Â Â Â Â Â  (e) Proprietary schools.

Â Â Â Â Â  (3) In the event the affected parties fail to reach a written agreement within 120 days following receipt of written notice of the allegation, either party may request the Education and Workforce Policy Advisor to review and to recommend resolution.

Â Â Â Â Â  (4) Nothing in this section prohibits the offering of upper division or graduate programs within 30 miles of the campus of the Department of Higher Education institution offering the program, or the offering of lower division programs within 30 miles of the campus offering the program in areas outside a community college district. Such programs are entitled to the same college credit and financial support as programs offered on the campus of the institution. [Formerly 348.460; 1997 c.652 Â§31; 2003 c.14 Â§152]

Â Â Â Â Â  344.305 [1989 c.961 Â§1; renumbered 285.200 (1) to (3) in 1991]

Â Â Â Â Â  344.309 [1989 c.961 Â§2; 1991 c.668 Â§5; renumbered 285.243 in 1991]

Â Â Â Â Â  344.310 [Amended by 1957 c.389 Â§1; subsection (2) of 1957 Replacement Part enacted as 1957 c.389 Â§2; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.314 [1957 c.389 Â§3; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.315 [1989 c.961 Â§3; repealed by 1991 c.667 Â§17 and 1991 c.668 Â§17]

Â Â Â Â Â  344.316 [1957 c.389 Â§3; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.318 [1957 c.389 Â§15; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.319 [1989 c.961 Â§4; renumbered 285.205 in 1991]

Â Â Â Â Â  344.320 [Repealed by 1957 c.389 Â§17]

Â Â Â Â Â  344.322 [1957 c.389 Â§8; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.323 [1989 c.961 Â§5; renumbered 285.223 in 1991]

Â Â Â Â Â  344.324 [1957 c.389 Â§Â§4, 5; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.325 [1989 c.961 Â§6; renumbered 285.225 in 1991]

Â Â Â Â Â  344.326 [1957 c.389 Â§6; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.328 [1957 c.389 Â§10; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.329 [1989 c.961 Â§7; renumbered 285.227 in 1991]

Â Â Â Â Â  344.330 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.335 [1989 c.961 Â§8; renumbered 285.230 in 1991]

Â Â Â Â Â  344.339 [1989 c.961 Â§9; renumbered 285.233 in 1991]

Â Â Â Â Â  344.340 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.343 [1989 c.961 Â§10; renumbered 285.235 in 1991]

Â Â Â Â Â  344.345 [1953 c.722 Â§1; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.347 [1989 c.961 Â§11; renumbered 285.237 in 1991]

Â Â Â Â Â  344.350 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.355 [1989 c.961 Â§12; renumbered 285.240 in 1991]

Â Â Â Â Â  344.360 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.370 [1957 c.389 Â§11; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.375 [1957 c.389 Â§12; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.380 [1957 c.389 Â§13; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.390 [1957 c.389 Â§9; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.400 [1957 c.389 Â§14; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.410 [1957 c.389 Â§7; repealed by 1959 c.566 Â§8]

VOCATIONAL REHABILITATION

Â Â Â Â Â  344.510 [Amended by 1963 c.522 Â§1; repealed by 1965 c.100 Â§436 (344.511 enacted in lieu of 344.510)]

Â Â Â Â Â  344.511 Definitions for ORS 344.511 to 344.690 and 344.710 to 344.730. As used in ORS 344.511 to 344.690 and 344.710 to 344.730:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (3) ÂDisabled individualÂ means any person who has a substantial occupational handicap due to a physical or mental condition except blindness.

Â Â Â Â Â  (4) ÂMaintenanceÂ means money payments, during vocational rehabilitation, to individuals with occupational handicaps found to require financial assistance with respect thereto in order to effectuate the vocational rehabilitation of such individuals.

Â Â Â Â Â  (5) ÂOccupational handicapÂ means a physical or mental condition other than blindness which, regardless of its origin, constitutes, contributes to, or, if not corrected, will probably result in, an obstruction to occupational performance or the condition of being an untrained individual.

Â Â Â Â Â  (6) ÂOccupational licensesÂ means any license, permit or other written authority required by any governmental unit to be obtained in order to engage in any occupation.

Â Â Â Â Â  (7) ÂOccupational tools, equipment and suppliesÂ means such customary implements, appliances, apparatus, fixtures and materials as are necessary for the successful prosecution of the employment objective of an individual with an occupational handicap.

Â Â Â Â Â  (8) ÂPhysical restorationÂ means any medical, surgical or therapeutic treatment necessary to correct or substantially modify an individualÂs occupational handicap within a reasonable length of time. The term includes but is not limited to medical, psychiatric, dental and surgical treatment, nursing services, hospital and convalescent home care, medical and surgical drugs and supplies, and prosthetic appliances, excluding curative treatment for acute or transitory conditions.

Â Â Â Â Â  (9) ÂProsthetic applianceÂ means any artificial appliance designed to support or take the place of a part of the body or to increase the acuity of a sense organ.

Â Â Â Â Â  (10) ÂRehabilitation trainingÂ means all training provided, directly or through public or private instrumentalities, to an individual to compensate for the occupational handicap of the individual. The term includes but is not limited to manual, preconditioning, prevocational, vocational and supplementary training and training provided for the purpose of achieving broader and more remunerative skills and capacities.

Â Â Â Â Â  (11) ÂSeverely handicapped individualÂ means a disabled individual who, because of the nature of disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

Â Â Â Â Â  (12) ÂUntrained individualÂ means any person without mental or physical disability who has a substantial occupational handicap due to lack of occupational training, experience, skills or other factors and who is receiving and, in the opinion of the Department of Human Services, probably will continue to receive public assistance because of the occupational handicap of the individual.

Â Â Â Â Â  (13) ÂVocational rehabilitationÂ and Âvocational rehabilitation servicesÂ mean any services necessary to enable an individual with an occupational handicap to engage in a remunerative occupation and include, but are not limited to, medical and vocational diagnoses, vocational guidance, counseling and placement, rehabilitation training, physical restoration, transportation, occupational licenses, occupational tools, equipment and supplies, maintenance and training books, supplies and materials. [1965 c.100 Â§437 (enacted in lieu of 344.510); 1967 c.552 Â§1; 1969 c.597 Â§160; 1969 c.614 Â§1; 2001 c.900 Â§56]

Â Â Â Â Â  344.520 [Amended by 1967 c.552 Â§2; 1969 c.597 Â§161; 1999 c.59 Â§90; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.525 [1967 c.552 Â§11; 1969 c.597 Â§162; 1983 c.740 Â§112; 2001 c.104 Â§119; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.527 [1969 c.597 Â§164; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.530 Department of Human Services rehabilitation duties. Notwithstanding any other provisions of the law, the Department of Human Services shall perform the following vocational rehabilitation functions:

Â Â Â Â Â  (1) Establish and enforce such rules as may be necessary to:

Â Â Â Â Â  (a) Carry out ORS 344.511 to 344.690 and 344.710 to 344.730; and

Â Â Â Â Â  (b) Safeguard the confidential character of vocational rehabilitation information and records.

Â Â Â Â Â  (2) Cooperate with public and private departments, agencies and institutions in:

Â Â Â Â Â  (a) Providing for the vocational rehabilitation of individuals with occupational disabilities;

Â Â Â Â Â  (b) Studying the problems involved therein; and

Â Â Â Â Â  (c) Establishing, developing and providing, in conformity with ORS 344.511 to 344.690 and 344.710 to 344.730, such programs, facilities and services as may be necessary.

Â Â Â Â Â  (3) Enter into reciprocal agreements with other states relative to the provision of vocational rehabilitation to residents of the states concerned.

Â Â Â Â Â  (4) Conduct research and compile statistics relating to the vocational rehabilitation of individuals with occupational disabilities.

Â Â Â Â Â  (5) Encourage and assist severely disabled individuals in the establishment, maintenance and conduct of appropriate home industries within their capacities and in the promotion of the sale and distribution of the products of such home industries. All funds collected or received from such activities shall be deposited in a permanent special fund in the State Treasury and shall be used for the operation of such home industries as determined by the department.

Â Â Â Â Â  (6) For rehabilitation facilities:

Â Â Â Â Â  (a) Establish, conduct and maintain facilities necessary for the sheltered employment of severely disabled individuals;

Â Â Â Â Â  (b) Pay the individuals employed in the facilities suitable wages;

Â Â Â Â Â  (c) Devise means for the sale and distribution of the products of the facilities;

Â Â Â Â Â  (d) Devise a subsidy program, and include a plan for its funding in each biennial budget submitted to the Legislative Assembly; and

Â Â Â Â Â  (e) Take such other action as may be necessary to insure the successful operation of the facilities established.

Â Â Â Â Â  (7) Deposit in the State Vocational Rehabilitation Account all funds collected or received from activities described in subsection (6) of this section, which shall be used for the operation of facilities necessary for the sheltered employment of severely disabled individuals as determined by the department.

Â Â Â Â Â  (8) Take such other action as may be necessary to carry out ORS 344.511 to 344.690 and 344.710 to 344.730. [Amended by 1963 c.522 Â§2; 1965 c.100 Â§438; 1967 c.552 Â§3; 1969 c.597 Â§165; 1971 c.617 Â§1; 1989 c.224 Â§55; 1991 c.93 Â§5; 1991 c.122 Â§10; 2001 c.900 Â§57; 2005 c.755 Â§21]

Â Â Â Â Â  344.540 Federal cooperation. The Department of Human Services:

Â Â Â Â Â  (1) Shall cooperate with the federal government in carrying out the purposes of any federal Act pertaining to vocational rehabilitation, and in related matters of mutual concern, including the adoption of methods of administration found by the federal government to be necessary for the efficient operation of plans for vocational rehabilitation.

Â Â Â Â Â  (2) May apply for federal funds and accept and enter into any contracts or agreements in behalf of the state for the receipt of such funds from the federal government or its agencies for vocational rehabilitation purposes. [Amended by 1965 c.100 Â§439; 1967 c.552 Â§4; 1969 c.597 Â§166]

Â Â Â Â Â  344.550 Eligibility for and extent of rehabilitation services. (1) Vocational rehabilitation services shall be provided to any disabled individual:

Â Â Â Â Â  (a) Who is in the state and files an application therefor and who is not in the state for the sole purpose of receiving vocational rehabilitation services.

Â Â Â Â Â  (b) Who is eligible for vocational rehabilitation service under the terms of an agreement with another state or with the federal government.

Â Â Â Â Â  (2) Except as otherwise provided by law or as specified in any agreement with the federal government with respect to classes of individuals certified by the Department of Human Services, the following rehabilitation services shall be provided at public cost only to disabled individuals found to require financial assistance with respect thereto:

Â Â Â Â Â  (a) Physical restoration.

Â Â Â Â Â  (b) Transportation not provided to determine the eligibility of the individual for vocational rehabilitation services and the nature and extent of the services necessary.

Â Â Â Â Â  (c) Occupational licenses.

Â Â Â Â Â  (d) Customary occupational tools and equipment.

Â Â Â Â Â  (e) Maintenance.

Â Â Â Â Â  (f) Training books and materials. [Amended by 1965 c.100 Â§440; 1967 c.552 Â§5; 1969 c.614 Â§2; 2005 c.22 Â§240]

Â Â Â Â Â  344.555 Training under apprenticeship program. (1) When an individual with an occupational handicap is to be trained as an apprentice as defined in ORS 660.002 to 660.210, or in a trade or craft for which training standards are established under ORS 660.002 to 660.210, the training shall be subject to the provisions of ORS 660.002 to 660.210, and shall be under the jurisdiction of the State Apprenticeship Council in cooperation with the Department of Human Services.

Â Â Â Â Â  (2) This section is not intended to limit any necessary financial assistance to which or for which an individual with an occupational handicap would otherwise be entitled under ORS 344.550. [1963 c.522 Â§9]

Â Â Â Â Â  344.560 Application; form. Applications for vocational rehabilitation under ORS 344.550 shall be made in such manner and form and contain such information as the Director of Human Services may require.

Â Â Â Â Â  344.570 Action upon application. Whenever the Department of Human Services receives an application for vocational rehabilitation under ORS 344.560, it shall promptly cause to be obtained and recorded, with respect to such applicant, all essential, pertinent information concerning the circumstances, health condition, vocational aptitudes and experience of the applicant, and such other information as may be necessary for the determination of the eligibility of the applicant and of the nature and amount of vocational rehabilitation services needed.

Â Â Â Â Â  344.573 [1963 c.522 Â§7; 1971 c.779 Â§5; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.575 [1963 c.522 Â§3a; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.577 [1963 c.522 Â§8; 1971 c.779 Â§6; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.580 Payments exempt from process. Any payments made to an individual with an occupational handicap as maintenance under ORS 344.511 to 344.690 and 344.710 to 344.730 shall not be transferable or assignable at law or in equity. None of the money payable under ORS 344.511 to 344.690 and 344.710 to 344.730 shall be subject to execution, levy, attachment, garnishment or other legal process or to the operation of any bankruptcy or insolvency law. [Amended by 1963 c.522 Â§4]

Â Â Â Â Â  344.590 Appeal and hearing. Any individual applying for or receiving vocational rehabilitation who is aggrieved because of the Department of Human ServicesÂ decision or delay in making a decision shall be entitled to appeal to the department, and opportunity for hearing as a contested case shall be accorded as provided in ORS chapter 183 and chapter 734, Oregon Laws 1971. [Amended by 1967 c.552 Â§6; 1971 c.734 Â§38]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 734, Oregon Laws 1971,Â for the words Âthis 1971 ActÂ in section 38, chapter 734, Oregon Laws 1971, compiled as 344.590. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  344.600 Unauthorized use of official rehabilitation data. Except for purposes directly connected with the administration of vocational rehabilitation, and in accordance with the rules and regulations of the Department of Human Services, no person shall solicit, disclose, receive, make use of or authorize, knowingly permit, participate in or acquiesce in the use of, any list of or names of, or any information concerning persons applying for or receiving vocational rehabilitation directly or indirectly derived from the records, papers, files or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties. [Amended by 1967 c.552 Â§7]

Â Â Â Â Â  344.610 [Amended by 1963 c.522 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  344.620 State Vocational Rehabilitation Account; federal funds; custody and disbursement; records. (1) There is established in the General Fund of the State Treasury a State Vocational Rehabilitation Account. The account shall consist of all moneys made available to the Department of Human Services for rehabilitation purposes. All moneys in the account are continuously appropriated for the purposes of the administration of ORS 344.511 to 344.690, 344.710 to 344.730 and 344.850.

Â Â Â Â Â  (2) The State Treasurer is designated custodian of all funds received from the federal government for the purpose of carrying out any federal Act pertaining to vocational rehabilitation. The State Treasurer shall receive such funds and provide for their custody.

Â Â Â Â Â  (3) Disbursements from the State Vocational Rehabilitation Account shall be made as directed by the department. The department shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the departmental activity against which each withdrawal is charged. [Amended by 1967 c.552 Â§8; 1969 c.597 Â§167; 1983 c.297 Â§1; 2001 c.900 Â§58; 2005 c.755 Â§22]

Â Â Â Â Â  344.630 Gifts for rehabilitation purposes. The Department of Human Services may receive and accept such gifts, donations and other funds from either public or private sources as may be offered unconditionally or under such conditions as in the judgment of the department are proper and consistent with the provisions of ORS 344.511 to 344.690 and 344.710 to 344.730. Gifts so accepted shall be held in trust for investment, reinvestment and use in accordance with the conditions of the gift. Such moneys shall be deposited in the State Treasury to the credit of the State Vocational Rehabilitation Account. [Amended by 1967 c.552 Â§9]

Â Â Â Â Â  344.640 [Amended by 1953 c.674 Â§13; 1957 c.574 Â§1; renumbered 344.810]

Â Â Â Â Â  344.650 [Renumbered 344.820]

Â Â Â Â Â  344.660 [Amended by 1953 c.674 Â§13; renumbered 344.830]

Â Â Â Â Â  344.670 [Renumbered 344.840]

Â Â Â Â Â  344.680 [1955 c.762 Â§3; renumbered 344.850]

Â Â Â Â Â  344.685 Vocational Rehabilitation Revolving Fund. (1) There is established the Vocational Rehabilitation Revolving Fund, not to exceed the sum of $750,000, for the use of the Department of Human Services. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the department may draw checks for the purposes of paying expenses of vocational rehabilitation services when it is appropriate to make immediate payments for such services, including advance payments to applicants for vocational rehabilitation.

Â Â Â Â Â  (2) Disbursements from the revolving fund may be made by the department and all vouchers for payments made from the fund shall be approved by the Director of Human Services. When payments are so approved, reimbursements shall be made to the department revolving fund upon order of the director out of funds in the State Vocational Rehabilitation Account. [1967 c.483 Â§Â§2,4; 1969 c.597 Â§168; 1969 c.614 Â§Â§3,3a; 2001 c.900 Â§59]

Â Â Â Â Â  344.690 Advances to fund from account; repayment. (1) The warrants shall be drawn as provided by law in favor of the Department of Human Services on funds in the State Vocational Rehabilitation Account in the State Treasury. The funds so advanced shall be used by the department for the revolving fund set forth in ORS 344.685 (1).

Â Â Â Â Â  (2) At any time during the biennium for which the advances mentioned in subsection (1) of this section were made, upon written request together with a check drawn on the Vocational Rehabilitation Revolving Fund by the department, the Secretary of State shall return such advances to the State Vocational Rehabilitation Account.

Â Â Â Â Â  (3)(a) The State Treasurer shall, from time to time, advance from funds in the hands of the treasurer not required to meet current demands, to the Vocational Rehabilitation Revolving Fund established by ORS 344.685 (1), an amount not to exceed $40,000.

Â Â Â Â Â  (b) The amounts so advanced shall be returned without interest by the department to the State Treasurer at times and in amounts agreed upon between the State Treasurer and the department. [1967 c.483 Â§3; 1969 c.597 Â§170; 2001 c.900 Â§231]

REHABILITATION FACILITIES

Â Â Â Â Â  344.710 Rehabilitation facility defined. As used in ORS 344.720 and 344.730, Ârehabilitation facilityÂ means a nonprofit sheltered or community-based service established and operated by a public or private organization to provide two or more of the following services for individuals with disabilities:

Â Â Â Â Â  (1) Vocational assessment.

Â Â Â Â Â  (2) Community integration.

Â Â Â Â Â  (3) Training.

Â Â Â Â Â  (4) Employment. [1963 c.506 Â§2; 1989 c.224 Â§56; 1991 c.93 Â§6; 2003 c.14 Â§153]

Â Â Â Â Â  344.720 Establishment of rehabilitation facilities; application; approval. (1) Upon approval of the rehabilitation facility and within the limits of available funds, the Department of Human Services may make grants to assist rehabilitation facilities.

Â Â Â Â Â  (2) Applications for grants under subsection (1) of this section shall be made in the manner and form and contain the information required by the department.

Â Â Â Â Â  (3) The approval of the department required by subsection (1) of this section shall be based on reasonable and satisfactory assurance of:

Â Â Â Â Â  (a) Provision for vocational training and employment experience to enable the disabled or severely disabled individuals to participate in competitive employment when the physical condition of the person warrants such employment.

Â Â Â Â Â  (b) Compliance with the rules of the department applicable to rehabilitation facilities. [1963 c.506 Â§3; 1965 c.100 Â§441; 1967 c.552 Â§10; 1989 c.224 Â§57; 1991 c.93 Â§7]

Â Â Â Â Â  344.730 Financial report. All rehabilitation facilities which receive state aid under the provisions of ORS 344.710 to 344.730, on or before January 15, shall file with the Department of Human Services a financial report on the preceding year in the form prescribed by the department. [1963 c.506 Â§4; 1991 c.93 Â§8]

Â Â Â Â Â  344.735 State advisory committee; members; duties. (1) There is established a state advisory committee that shall function solely in an advisory capacity to the Director of Human Services on vocational rehabilitation services. The director shall appoint members to the advisory committee. A majority of the advisory committee shall be disabled persons.

Â Â Â Â Â  (2) The director shall include advisory committee recommendations in the Department of Human ServicesÂ decision-making process. The advisory committee shall:

Â Â Â Â Â  (a) Collect and study data and other information and offer advice concerning specialized needs of specific client groups;

Â Â Â Â Â  (b) Provide liaison between the department and the rehabilitation community;

Â Â Â Â Â  (c) Review and suggest new and revised legislation affecting the provision of vocational rehabilitation services to OregonÂs disabled;

Â Â Â Â Â  (d) Study, collect data and offer advice regarding high priority issues identified by the department;

Â Â Â Â Â  (e) Consider items of statewide concern relayed from regional advisory committees; and

Â Â Â Â Â  (f) Utilize regional committees as a resource for gathering information as it relates to the individual areas.

Â Â Â Â Â  (3) Through the advisory committee, the department shall take into account views of individuals and groups who are recipients of vocational rehabilitation services, providers of vocational rehabilitation services and others who are active in the vocational rehabilitation field, in connection with matters of general policy, program development and implementation. [1989 c.225 Â§1; 1999 c.59 Â§91; 2001 c.900 Â§60]

Â Â Â Â Â  344.740 [1969 c.100 Â§1; 1973 c.517 Â§1; repealed by 1981 c.126 Â§6]

YOUTH APPRENTICESHIP, TRAINING AND WORK BASED LEARNING PROGRAMS

Â Â Â Â Â  344.745 Youth apprenticeship, training and work based learning programs; number of participants; qualifications; guidelines; credit. (1) The State Apprenticeship and Training Council and the Department of Education shall establish youth apprenticeship and training and work based learning programs to provide occupational skill training for up to 2,000 individual high school students in each biennium. Notwithstanding the limitation on the number of program participants, the department and the Bureau of Labor and Industries may increase the number of participants if federal funds become available for such an increase. In the building and construction trades industries, there shall be a maximum of 100 youth apprentices or trainees per biennium. However, the council has the authority to increase the number of youth apprentices in building and construction trades on the basis of demonstrated industry need.

Â Â Â Â Â  (2) Participating students must be 16 years of age or older and must be enrolled in a high school professional technical program that is applicable to the specific youth apprenticeship and training or work based learning program for which they are applying. Students must demonstrate mastery of the essential competencies contained in an approved career exploration curriculum prior to being registered as a youth apprentice or trainee. In licensed trades for building and construction and for the operation of equipment and machinery defined as hazardous, on-the-job training for students 16 or 17 years of age may be simulated cooperatively at a training site.

Â Â Â Â Â  (3) Participating schools shall develop and maintain a list of students eligible for youth apprenticeship and training programs. In a cooperative effort, school districts, education service districts and local apprenticeship and training committee members shall review and select students for participation from the list of eligible students established under this subsection.

Â Â Â Â Â  (4) Employers under ORS 660.002 to 660.210 shall cooperate with the State Director of Apprenticeship and Training through the applicable apprenticeship committee to develop training guidelines consistent with youth apprenticeship and training standards for a specific trade. The guidelines shall provide listing of work processes and related training to be done that will permit the student to acquire necessary skills. The employer, school and youth apprentice shall evaluate monthly the studentÂs progress in high school curriculum, related training and on-the-job training.

Â Â Â Â Â  (5) No registered youth apprentice or trainee shall displace a regular employee of an approved employer. [1991 c.859 Â§1; 1993 c.45 Â§257; 1993 c.765 Â§27]

Â Â Â Â Â  344.747 [1993 c.765 Â§31; 1995 c.298 Â§2; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.750 Ratios of apprentices or trainees; workersÂ compensation coverage required; wages; hours; removal. In addition to the provisions of ORS 344.745, in each program:

Â Â Â Â Â  (1) The State Apprenticeship and Training Council shall establish by rule appropriate youth apprentice or trainee ratios.

Â Â Â Â Â  (2) The employer shall provide workersÂ compensation coverage for the youth apprentices and trainees as required by ORS 656.033.

Â Â Â Â Â  (3) The youth apprentice or trainee shall begin at a wage that is not less than the state minimum wage.

Â Â Â Â Â  (4) Youth apprentices and trainees shall be evaluated for wage increases consistent with the policies established by the participating local apprenticeship or training committee.

Â Â Â Â Â  (5) Youth apprentices and trainees shall not be employed on projects subject to the federal Davis-Bacon Act or on projects subject to ORS 279C.800 to 279C.870, except ORS 279C.820, 279C.825, 279C.865 and 279C.870.

Â Â Â Â Â  (6) The youth apprenticeÂs or traineeÂs combined in-school coursework and related training, as well as on-the-job training and other training experiences, shall not exceed 44 hours per week.

Â Â Â Â Â  (7) Employment with the employer shall not exceed 20 hours per week while the student is enrolled in school classes. All or a portion of the on-the-job training shall be used to meet graduation requirements.

Â Â Â Â Â  (8) Participating students who fail to regularly attend and make satisfactory progress in in-school courses and required related training or who leave high school prior to graduation or completion of their high school requirements shall automatically be removed from the youth apprenticeship program. [1991 c.859 Â§2; 1993 c.45 Â§258; 1993 c.765 Â§28; 1995 c.298 Â§1; 2003 c.794 Â§257]

Â Â Â Â Â  344.753 Employers eligible for reimbursement for costs of training programs; education service credits. (1) Employers who enter into written agreements with educational institutions and who are providing training to participants in youth apprenticeship and training or work based learning programs are eligible for reimbursement of expenses incurred in the training process. These expenses may include wages paid to the student, training costs for mentors and supervisors, equipment costs to set up youth training capacity, curriculum development costs, costs of establishing interfirm training centers or other costs necessitated by the training agreement.

Â Â Â Â Â  (2) The amount of reimbursement shall be 50 percent of the actual cost of the investment, such reimbursement not to exceed $2,500 per student who completes the agreed upon course of study. In the event that a student drops out of the program through no fault of the employer, the Department of Education may reimburse the employer for costs incurred to that point.

Â Â Â Â Â  (3) Eligible employers may elect to receive education service credits in lieu of the reimbursement provided in this section. The amount of the education service credit shall equal the value of the potential reimbursement on a dollar-for-dollar basis. Education service credits may be used to purchase educational services provided to the employer by school districts, education service districts, community colleges, the Oregon University System or private providers approved by the Department of Education.

Â Â Â Â Â  (4) Employers who terminate students without the concurrence of the school forfeit all claim to reimbursements or education service credits earned under this section.

Â Â Â Â Â  (5) The total amount of employer reimbursement allowable under this section to all employers shall not exceed the amount allocated therefor biennially from the Administrative Services Economic Development Fund.

Â Â Â Â Â  (6) Reimbursements allowed under this section must first be certified with regard to eligibility and availability of funds pursuant to a method established by the Department of Education in consultation with the Bureau of Labor and Industries. [1993 c.765 Â§32]

Â Â Â Â Â  344.755 Loss of eligibility for tax credit and for program participation. Training agents who terminate youth apprentices without cause as determined by the appropriate apprenticeship committee prior to completion of training or who violate ORS 344.745 or 344.750 or rules adopted pursuant thereto by the State Apprenticeship and Training Council or the Department of Education, upon notice to the Department of Revenue, may lose their eligibility for tax credits pursuant to ORS 315.254 and 318.031 and their eligibility to train and employ youth apprentices under ORS 315.254 and 344.745 to 344.757 for a period of one year. [1991 c.859 Â§8; 1993 c.45 Â§259]

Â Â Â Â Â  344.757 Gifts and grants. The Department of Education and the Bureau of Labor and Industries may apply for and obtain gifts and grants of money from any public or private source for the use and benefit of youth apprenticeship and training or work based learning programs and shall expend funds received in accordance with the terms of such gifts or grants. [1993 c.765 Â§33]

ADULT LITERACY

Â Â Â Â Â  344.760 Legislative findings on adult literacy. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is in the stateÂs interest to ensure coordination of the various groups providing adult literacy services within communities.

Â Â Â Â Â  (2) The demands created by new technologies and foreign competition have intensified the need for a literate workforce.

Â Â Â Â Â  (3) Community colleges are the major providers of adult literacy to Oregon communities through adult basic education, General Educational Development (GED) and reading, tutoring and pre-employment skills classes.

Â Â Â Â Â  (4) Community colleges present the opportunity of a statewide network able to link libraries, providers of workforce development services, community schools, volunteer literacy groups and other providers of literacy services and resources. [1987 c.190 Â§2; 1997 c.249 Â§108; 2001 c.684 Â§26]

Â Â Â Â Â  344.765 Establishment of literacy coalitions by community colleges. (1) Community colleges may establish local literacy coalitions in the community college districts and in unserved areas in order to enhance educational services to undereducated adults.

Â Â Â Â Â  (2) A literacy coalition in each district shall inform community members as to the extent of literacy services available in their area. The coalition shall endeavor to insure that community resources are used effectively and try to make more services available to undereducated adults through community efforts. [1987 c.190 Â§3]

Â Â Â Â Â  344.770 Short title. ORS 344.760 to 344.770 may be cited as the ÂAdult Literacy Act.Â [1987 c.190 Â§1]

Â Â Â Â Â  344.810 [Formerly 344.640; 1965 c.285 Â§67b; renumbered 656.616]

Â Â Â Â Â  344.820 [Formerly 344.650; 1965 c.285 Â§67c; renumbered 656.728(1)]

Â Â Â Â Â  344.830 [Formerly 344.660; 1965 c.285 Â§67d; renumbered 656.728(2)]

REHABILITATION OF WORKERS

Â Â Â Â Â  344.840 Professional technical instruction in public schools for workers; reimbursement. Upon application of the Director of the Department of Consumer and Business Services, the district school board of a school district which employs professional technical instructors or maintains a professional technical training program shall furnish to any person designated by the director such professional technical instruction as is provided for district pupils when the facilities of the district permit. The director shall cause to be paid to the district the actual cost of such instruction as nearly as may be estimated by the district school board. [Formerly 344.670; 1965 c.100 Â§442; 1993 c.45 Â§260]

Â Â Â Â Â  344.850 Reimbursements to Department of Human Services. All reimbursements to the Department of Human Services made by the Department of Consumer and Business Services in connection with rehabilitation services shall be deposited in the State Vocational Rehabilitation Account and be included in the biennial budget of the Department of Human Services. [Formerly 344.680; 1965 c.100 Â§443; 1983 c.297 Â§2]

Â Â Â Â Â  344.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 345

Chapter 345 Â Private Schools

2005 EDITION

PRIVATE SCHOOLS

EDUCATION AND CULTURE

CAREER SCHOOLS

(Definitions)

345.010Â Â Â Â  Definitions for ORS 345.010 to 345.450 and 345.992 to 345.997

(Licensing)

345.015Â Â Â Â  Application of ORS 345.010 to 345.450

345.020Â Â Â Â  Duty and powers of Superintendent of Public Instruction; interest in career schools prohibited

345.030Â Â Â Â  Career schools to be licensed; requirements; license nontransferable; display of license

345.040Â Â Â Â  Approval of registration of agent required; bonding

345.060Â Â Â Â  Appointment of superintendent as agent for service of process; service of process

345.070Â Â Â Â  Registered agent identification credential; use

345.080Â Â Â Â  License and registration fees; disposition of fees; rules

345.110Â Â Â Â  Tuition Protection Fund; payments by schools; effect of failure to pay; claims; superintendentÂs contracting authority

345.113Â Â Â Â  Negotiability of contract for student loan

345.115Â Â Â Â  Refund schedule as part of enrollment agreement; limit on advance deposit; when default occurs; tuition refunds

345.117Â Â Â Â  Address of state department as part of agreement

345.120Â Â Â Â  Investigations; probation; suspension or revocation of licenses

345.210Â Â Â Â  Proof of license required in suit by career school, agent or employee

345.230Â Â Â Â  Jurisdiction of courts; remedies are additional

345.240Â Â Â Â  Discrimination prohibited; complaint

(Standards)

345.320Â Â Â Â  Legislative findings and purpose

345.325Â Â Â Â  Minimum standards required; content

345.330Â Â Â Â  Advisory committee; function

345.340Â Â Â Â  Recommended minimum standards

(Hair Design, Barbering, Esthetics and Nail Technology Schools)

345.400Â Â Â Â  Regulation of schools teaching hair design, barbering, esthetics or nail technology; graduation requirements; rules

345.430Â Â Â Â  Determination of qualifications of out-of-state or out-of-country applicants to take board test

345.440Â Â Â Â  Safety and sanitation inspections by Oregon Health Licensing Agency

345.450Â Â Â Â  Annual inspection fee; transfer

PRIVATE ELEMENTARY AND SECONDARY SCHOOLS

(Definitions)

345.505Â Â Â Â  Definitions for ORS 345.505 to 345.575

(Registration)

345.515Â Â Â Â  Registration with department

345.525Â Â Â Â  Application for registration; qualifications

345.535Â Â Â Â  Criteria for registration

345.545Â Â Â Â  Evaluation and registration; expiration; renewal; lapse; notice on refusal to register school

345.555Â Â Â Â  Grounds for suspension, revocation or denial of renewal; procedure

345.565Â Â Â Â  Reports to department

(Advisory Committee)

345.575Â Â Â Â  Advisory committee; members; duties

(Miscellaneous)

345.585Â Â Â Â  Effect of teaching experience in private school or career school

PENALTIES

345.990Â Â Â Â  Criminal penalties

345.992Â Â Â Â  Civil penalties

345.995Â Â Â Â  Establishment of schedule of civil penalties; imposition of such penalties

345.997Â Â Â Â  Civil penalty credited to General Fund

CAREER SCHOOLS

(Definitions)

Â Â Â Â Â  345.010 Definitions for ORS 345.010 to 345.450 and 345.992 to 345.997. As used in ORS 345.010 to 345.450 and 345.992 to 345.997:

Â Â Â Â Â  (1) ÂAgentÂ means a person employed by or for a career school for the purpose of procuring students, enrollees or subscribers by solicitation in any form, made at a place or places other than the school office or place of business of such school.

Â Â Â Â Â  (2) ÂBarberingÂ has the meaning given that term in ORS 690.005.

Â Â Â Â Â  (3) ÂBoardÂ means the State Board of Education.

Â Â Â Â Â  (4) ÂCareer schoolÂ or ÂschoolÂ means any private proprietary professional, technical, home study, correspondence, business or other school instruction, organization or person that offers any instruction or training for the purpose or purported purpose of instructing, training or preparing persons for any profession.

Â Â Â Â Â  (5) ÂEstheticsÂ has the meaning given in ORS 690.005.

Â Â Â Â Â  (6) ÂHair designÂ has the meaning given in ORS 690.005.

Â Â Â Â Â  (7) ÂLicenseÂ means the authority the career school has been granted to operate under ORS 345.010 to 345.450.

Â Â Â Â Â  (8) ÂNail technologyÂ has the meaning given in ORS 690.005.

Â Â Â Â Â  (9) ÂRegistrationÂ means the approval by the Superintendent of Public Instruction of a teacher or agent to instruct in or to represent the school.

Â Â Â Â Â  (10) ÂSuperintendentÂ means Superintendent of Public Instruction. [Amended by 1957 c.279 Â§1; 1961 c.268 Â§1; 1965 c.529 Â§12; 1973 c.239 Â§1; 1975 c.478 Â§1; 1977 c.886 Â§27; 1979 c.387 Â§1; 1987 c.31 Â§13; 1989 c.333 Â§1; 1993 c.267 Â§19; 1995 c.343 Â§1; 2005 c.117 Â§8]

(Licensing)

Â Â Â Â Â  345.015 Application of ORS 345.010 to 345.450. ORS 345.010 to 345.450 do not apply to:

Â Â Â Â Â  (1) Instruction or training solely avocational or recreational in nature or to institutions offering such education exclusively.

Â Â Â Â Â  (2) Schools that the Superintendent of Public Instruction determines are adequately regulated by other means, including but not limited to accreditation by the Northwest Association of Schools and Colleges.

Â Â Â Â Â  (3) Instruction or training sponsored or offered by a bona fide trade, business, professional or fraternal organization or by a business solely for the organizationÂs membership or the businessÂs employees.

Â Â Â Â Â  (4) Instruction or training sponsored, offered or contracted by organizations, institutions or agencies, if the instruction or training is advertised or promoted to be in the nature of professional self-improvement but is not advertised or promoted as leading to or fulfilling the requirements for licensing, certification, accreditation or education credentials.

Â Â Â Â Â  (5) Any school approved by the Oregon Student Assistance Commission to confer or offer to confer academic degrees under ORS 348.606 or any school described in ORS 348.597.

Â Â Â Â Â  (6) Schools offering only review instruction to prepare a student to take an examination to enter a profession, where the student has completed prior training related to that profession.

Â Â Â Â Â  (7) Courses offered in hospitals which meet standards prescribed by the American Medical Association or national accrediting associations for nursing.

Â Â Â Â Â  (8) Schools offering only courses of an advanced training or continuing educational nature when offered solely to licensed practitioners and people previously qualified or employed in a related profession.

Â Â Â Â Â  (9) Any parochial or denominational institution providing instruction or training relating solely to religion and which does not grant degrees. [Amended by 1961 c.268 Â§2; 1965 c.529 Â§13; 1975 c.478 Â§3; 1979 c.148 Â§1; 1979 c.387 Â§2; 1989 c.333 Â§2; 1993 c.45 Â§261; 1995 c.343 Â§2; 1997 c.652 Â§32; 2005 c.546 Â§7]

Â Â Â Â Â  345.020 Duty and powers of Superintendent of Public Instruction; interest in career schools prohibited. (1) The Superintendent of Public Instruction shall administer ORS 345.010 to 345.450 and 345.992 to 345.997 and shall enforce all laws and rules relating to the licensing of career schools and agents.

Â Â Â Â Â  (2) The superintendent may establish procedures whereby schools become eligible to participate in federal student assistance programs if approved by the United States Department of Education.

Â Â Â Â Â  (3) The superintendent and the employees of the Department of Education shall not have financial interests in any career school and shall not act as agents or employees thereof. [Amended by 1955 c.527 Â§1; 1961 c.268 Â§3; 1975 c.478 Â§4; 1989 c.333 Â§3; 1995 c.343 Â§3]

Â Â Â Â Â  345.030 Career schools to be licensed; requirements; license nontransferable; display of license. (1) No person shall open, conduct or do business as a career school in this state without obtaining a license under ORS 345.010 to 345.450.

Â Â Â Â Â  (2) A license to conduct a career school shall be granted only after the applicant has presented proof satisfactory to the Superintendent of Public Instruction or the representative thereof that the applicant complies with applicable standards adopted under ORS 345.325. ORS 670.280 applies to individuals who hold positions of authority or control in the operation of the school and to its faculty members and agents.

Â Â Â Â Â  (3) A career school licensed in any other state must be licensed in this state before establishing a physical presence in this state such as offices or agents, or both, for the purpose of solicitation of students.

Â Â Â Â Â  (4) The school license is nontransferable. The licensee must give 30 days prior notification to the Department of Education when transferring ownership.

Â Â Â Â Â  (5) Each career school shall display its license in a prominent place.

Â Â Â Â Â  (6) No career school shall be issued a license or have its license renewed until the applicant furnishes the superintendent a financial statement, certified true and accurate and signed by the owner of the school.

Â Â Â Â Â  (7) No career school shall be issued a license or have its license renewed until the applicant provides proof of compliance with the tuition protection policy established by the State Board of Education pursuant to ORS 345.110. [Amended by 1961 c.268 Â§4; paragraph (b) of subsection (2) and subsection (3) formerly 345.050; 1975 c.478 Â§5; 1989 c.333 Â§4; 1993 c.45 Â§262; 1995 c.343 Â§4]

Â Â Â Â Â  345.040 Approval of registration of agent required; bonding. (1) No person shall act in this state as an agent for a career school domiciled within or outside this state, unless the Superintendent of Public Instruction has approved the agentÂs registration as a part of the schoolÂs license under ORS 345.010 to 345.450. No person shall act as an agent for a career school unless and until the career school has obtained a license.

Â Â Â Â Â  (2) For the purposes of licensing and student protection, persons acting as agents for a career school domiciled within or outside this state are employees of the school and shall be included under the schoolÂs bonding or student protection policy, or both. Agents shall perform their duties and conduct their business in accordance with ORS 345.010 to 345.450.

Â Â Â Â Â  (3) An agent shall be a person who has attained the age of 18 years, is of good moral character and is otherwise competent and qualified to safeguard and protect the interests of the public. [Amended by 1961 c.268 Â§5; 1973 c.827 Â§34; 1975 c.478 Â§6; 1979 c.744 Â§16; 1981 c.527 Â§1; 1989 c.333 Â§5; 1995 c.343 Â§5]

Â Â Â Â Â  345.050 [Amended by 1961 c.268 Â§6; renumbered as part of 345.030]

Â Â Â Â Â  345.060 Appointment of superintendent as agent for service of process; service of process. (1) Every agent for a career school not domiciled in this state shall be held to have appointed the Superintendent of Public Instruction as agent to accept service of all summonses, pleadings, writs and processes in all actions or proceedings brought against the applicant in this state. Service upon the superintendent shall be taken and held in all courts to be as valid and binding as if personal service thereof had been made upon the applicant within this state.

Â Â Â Â Â  (2) When any summons, pleading, writ or process is served on the superintendent, service shall be by duplicate copies. One of the duplicates shall be filed in the office of the superintendent and the other immediately forwarded by certified mail to the agent thereby affected or therein named, at the agentÂs last-known post-office address. If service is of a summons, the plaintiff therein also shall cause the agent to be served therewith in a manner provided by ORCP 7. [Amended by 1961 c.268 Â§7; 1975 c.478 Â§7; 1979 c.284 Â§138; 1989 c.333 Â§6; 1995 c.343 Â§6]

Â Â Â Â Â  345.070 Registered agent identification credential; use. The employing school shall issue an identification credential to each agent registered under ORS 345.010 to 345.450 in the form and size prescribed by the Superintendent of Public Instruction. Each agent shall carry the credential at all times while engaged as an agent of the school. [Amended by 1961 c.268 Â§8; 1975 c.478 Â§8; 1989 c.333 Â§7]

Â Â Â Â Â  345.080 License and registration fees; disposition of fees; rules. (1) Before issuing any licenses under ORS 345.010 to 345.450, the Superintendent of Public Instruction shall collect the following nonrefundable, annual license fees:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
In-State Schools

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Tuition Income Range
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Fee

Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â Â Â Â Â  0Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â  15,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â  450

Â Â Â Â Â Â Â Â Â Â Â Â  15,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  600

Â Â Â Â Â Â Â Â Â Â Â Â  50,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  125,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  750

Â Â Â Â Â Â Â Â Â Â  125,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  250,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,050

Â Â Â Â Â Â Â Â Â Â  250,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  500,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,350

Â Â Â Â Â Â Â Â Â Â  500,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  750,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,650

Â Â Â Â Â Â Â Â Â Â  750,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,950

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OverÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,250

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Out-of-State Schools

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Tuition Income Range
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Fee

Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â Â Â Â Â  0Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â Â  1,350

Â Â Â Â Â Â Â Â Â Â Â Â  50,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  250,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,650

Â Â Â Â Â Â Â Â Â Â  250,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  500,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,950

Â Â Â Â Â Â Â Â Â Â  500,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â  750,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,250

Â Â Â Â Â Â Â Â Â Â  750,001Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,550

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OverÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,850

______________________________________________________________________________

Â Â Â Â Â  (2) The State Board of Education may adopt, by rule, fees for teacher registration and fees for providing copies of student transcripts maintained at the Department of Education.

Â Â Â Â Â  (3) All fees collected under this section shall be paid to the credit of the department. Such moneys are continuously appropriated to the department and shall be used for the administration of the licensing program under ORS 345.010 to 345.450. [Amended by 1955 c.527 Â§2; 1961 c.268 Â§9; 1975 c.478 Â§9; 1989 c.333 Â§8; 1993 c.45 Â§263; 1993 c.413 Â§5; 1999 c.638 Â§1; 2003 c.540 Â§1]

Â Â Â Â Â  345.090 [Amended by 1961 c.268 Â§10; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.100 [Amended by 1961 c.268 Â§11; 1975 c.478 Â§10; repealed by 1989 c.333 Â§25]

Â Â Â Â Â  345.110 Tuition Protection Fund; payments by schools; effect of failure to pay; claims; superintendentÂs contracting authority. (1) The Tuition Protection Fund is established separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Proceeds of the fund are continuously appropriated to the Department of Education to protect students when a career school ceases to provide educational services and for administrative expenses incurred under subsection (5) of this section.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall maintain and administer the fund, and the State Board of Education shall adopt by rule procedures governing the administration and maintenance of the fund, including requirements relating to contributions to and claims against the fund.

Â Â Â Â Â  (3) Each career school shall pay to the Tuition Protection Fund an initial capitalization deposit in amounts and within time limits established by rule of the board. Thereafter, each school shall make installment payments based on a matrix adopted by rule of the board. In establishing the amount and frequency of payments, the board may consider the enrollment and financial condition of each school and such other factors as the board considers appropriate. The superintendent may deny, suspend or revoke the license of a school which fails to make payments or fails to conform to other requirements of this section or rules adopted by the board under this section.

Â Â Â Â Â  (4) The superintendent shall deposit moneys received under this section with the State Treasurer in the Tuition Protection Fund.

Â Â Â Â Â  (5) The superintendent may disburse moneys from the fund by checks or orders drawn upon the State Treasurer in conformance with rules of the board and only for tuition protection purposes, including the superintendentÂs costs in administering and maintaining the fund.

Â Â Â Â Â  (6) The superintendent may enter into contracts to carry out the purposes of the fund. The provisions of ORS 279.835 to 279.855 and ORS chapters 279A and 279B do not apply to contracts entered into under this subsection. [Amended by 1975 c.478 Â§11; 1981 c.897 Â§49; 1989 c.333 Â§9; 1991 c.534 Â§4; 1993 c.45 Â§264; 1995 c.343 Â§7; 2003 c.540 Â§2; 2003 c.794 Â§257a]

Â Â Â Â Â  345.113 Negotiability of contract for student loan. (1) In any contract for the provision of instruction or training or other services by a career school on credit entered into between a career school and a student, or between a lending institution which regularly loans money to students of a particular career school and a prospective student of that career school, such contract, note or any instrument or evidence of indebtedness of the student shall have printed on the face thereof the words ÂStudent Loan.Â Such contract, note, instrument or evidence of indebtedness with the words ÂStudent LoanÂ printed thereon shall not be a negotiable instrument within the meaning of ORS chapter 73. However, this section shall have no force or effect on the negotiability of any contract, promissory note, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though the contract, note, instrument or other evidence of indebtedness contains the wording required by this subsection.

Â Â Â Â Â  (2) Notwithstanding the absence of such notice on a contract, note, instrument or evidence of indebtedness arising out of a contract for the provision of training or instruction or other services by a career school, an assignee of the rights of the career school or lending institution as described in subsection (1) of this section is subject to all claims and defenses of the student against the career school or lending institution arising out of the contract for provision of professional instruction or training or other services. Any agreement to the contrary shall be of no force or effect in limiting the rights of a student under this section. The assigneeÂs liability under this section shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The restrictions imposed by this subsection shall not apply with respect to any promissory note, contract, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said note, contract, instrument or other evidence of indebtedness shall contain the words required by subsection (1) of this section.

Â Â Â Â Â  (3) An assignee of a student loan who in good faith enforces a security interest in property held by the student shall not be liable to such student for punitive damages in an action for wrongful repossession. The fact that a career school misrepresented the nature of the training or instruction or other services shall not, of itself, make an assigneeÂs repossession wrongful. [1975 c.478 Â§28; 1995 c.343 Â§8]

Â Â Â Â Â  345.115 Refund schedule as part of enrollment agreement; limit on advance deposit; when default occurs; tuition refunds. (1) The enrollment agreement entered into between a person and a career school for the purpose of obtaining instruction or training shall contain a schedule for the refund of tuition, deposits and fees when the person does not complete the course or program of instruction or training which was the subject of the contract. No action or suit may be brought by a career school or its assigns if the enrollment agreement does not contain this refund schedule. This provision shall not limit the career schoolÂs right to defend any action or suit brought by any person on a contract which does not contain such a schedule.

Â Â Â Â Â  (2) The refund schedule required by subsection (1) of this section shall be established by the Superintendent of Public Instruction in consultation with the advisory committee appointed under ORS 345.330. In establishing the refund schedule, the superintendent shall consider:

Â Â Â Â Â  (a) The reasonable, obligated and fixed costs of the career school, including but not limited to rent, personnel and nonreturnable supplies.

Â Â Â Â Â  (b) The method of instruction.

Â Â Â Â Â  (c) The reasonable value of services performed prior to cancellation of the course or program.

Â Â Â Â Â  (3) The superintendent may establish varying refund schedules when the difference in services performed necessitates separate schedules.

Â Â Â Â Â  (4) Nothing in this section is intended to prevent a career school from requiring an advance deposit of tuition on behalf of the person intending to enroll in a course or program offered by or through the career school. However, the advance deposit shall be limited to 20 percent of the total tuition and fees, excluding federal and state financial aid, unless the State Board of Education determines by rule that larger advance deposits are appropriate.

Â Â Â Â Â  (5) A school shall be considered in default of the enrollment agreement when a course or program is discontinued or canceled or the school closes prior to completion of contracted services. When a school is in default, student tuition may be refunded on a pro rata basis if the superintendent determines that the school has made provision for students enrolled at the time of default to complete a comparable program at another institution at no additional tuition cost to the student beyond the original contract with the defaulting school. If the school does not make such provision, a total refund of all tuition and fees shall be made to the students. [1965 c.409 Â§2; 1967 c.67 Â§16; 1975 c.478 Â§12; 1989 c.333 Â§10; 1993 c.742 Â§78; 1995 c.343 Â§9]

Â Â Â Â Â  345.117 Address of state department as part of agreement. Any enrollment agreement used within this state as a contract for instruction between a career school and a student shall have printed or stamped upon it: ÂAny inquiry a student may have regarding this contract may be made in writing to the school (name and address), or to the Superintendent of Public Instruction, Department of Education, (current address), Salem, Oregon (current zip code).Â [1975 c.478 Â§22; 1989 c.333 Â§11; 1995 c.343 Â§10]

Â Â Â Â Â  345.120 Investigations; probation; suspension or revocation of licenses. (1) On the written complaint of any person, the Superintendent of Public Instruction shall, and on the superintendentÂs own motion may, investigate the actions of any career school or agent, or any person who assumes to act in either capacity within this state.

Â Â Â Â Â  (2) As a result of the investigation, and in addition to any penalty that may be imposed under ORS 345.992, the superintendent may place a licensee on probation or may suspend or revoke any license issued under ORS 345.010 to 345.450 when the licensee has:

Â Â Â Â Â  (a) Obtained a license by misrepresentation.

Â Â Â Â Â  (b) Violated ORS 345.010 to 345.450 or any applicable rule.

Â Â Â Â Â  (c) Ceased to engage in the business authorized by the license.

Â Â Â Â Â  (d) Willfully used or employed any method, act or practice declared unlawful by ORS 646.608.

Â Â Â Â Â  (3) When notice of suspension or revocation is issued, the licensee shall be notified and, upon request, shall be granted a contested case hearing under ORS 183.310 (2).

Â Â Â Â Â  (4) A licensee placed on probation must be formally notified by the superintendent that it has deficiencies that must be corrected within a time specified in the notice.

Â Â Â Â Â  (5) A licensee whose license is suspended is prohibited from advertising, recruiting or enrolling students but may remain in operation to complete training of students enrolled on the effective date of the suspension.

Â Â Â Â Â  (6) A licensee whose license has been revoked is not authorized to continue in operation on and after the effective date of the revocation. [Amended by 1965 c.409 Â§3; 1975 c.478 Â§13; 1989 c.333 Â§12; 1993 c.45 Â§265; 1995 c.343 Â§11]

Â Â Â Â Â  345.130 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.140 [Repealed by 1975 c.478.Â§29]

Â Â Â Â Â  345.150 [Amended by 1971 c.734 Â§39; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.160 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.170 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.180 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.190 [Repealed by 1975 c.478 Â§29 and by 1975 c.759 Â§17]

Â Â Â Â Â  345.200 [Repealed by 1975 c.478 Â§29 and by 1975 c.759 Â§17]

Â Â Â Â Â  345.210 Proof of license required in suit by career school, agent or employee. No career school or its agents or employees shall bring or maintain any suit or action in any court in or of this state for a cause of suit or action arising out of doing business as a career school in this state, without alleging and proving that it has complied with the applicable licensing provisions of ORS 345.010 to 345.450 and 345.992 to 345.997 at the time such cause of suit or action arose. [Amended by 1975 c.478 Â§14; 1989 c.333 Â§13; 1995 c.343 Â§12]

Â Â Â Â Â  345.220 [Amended by 1961 c.268 Â§12; 1965 c.529 Â§14; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.230 Jurisdiction of courts; remedies are additional. The remedies provided in ORS 345.010 to 345.450 and 345.992 to 345.997 are in addition to, and not exclusive of, any other remedies provided by law. [Amended by 1975 c.478 Â§15; 1975 c.759 Â§17a; 1991 c.67 Â§85]

Â Â Â Â Â  345.240 Discrimination prohibited; complaint. (1) No career school licensed under ORS 345.010 to 345.450 shall refuse admission to or discriminate in admission against or discriminate in giving instruction to any person otherwise qualified.

Â Â Â Â Â  (2) Any violation of this section is an unlawful practice under ORS chapter 659A. Any person unlawfully discriminated against under this section may file a complaint under ORS 659A.820 with the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (3) A certified copy of a finding by the Commissioner of the Bureau of Labor and Industries under ORS 659A.850 that the school has violated this section shall be adequate proof of the violation.

Â Â Â Â Â  (4) As used in this section, ÂdiscriminateÂ has the meaning given ÂdiscriminationÂ in ORS 659.850. [Amended by 1957 c.724 Â§11; 1973 c.714 Â§4; 1989 c.333 Â§14; 1993 c.45 Â§266; 1995 c.343 Â§13; 2001 c.621 Â§77]

Â Â Â Â Â  345.250 [Amended by 1957 c.724 Â§12; repealed by 1989 c.333 Â§26]

Â Â Â Â Â  345.310 [1965 c.529 Â§2; repealed by 1975 c.478 Â§29]

(Standards)

Â Â Â Â Â  345.320 Legislative findings and purpose. (1) The Legislative Assembly finds that career schools are capable of increasing the educational opportunities available in this state or to residents of this state and of making a contribution to the social and economic progress of the people of this state. Career schools offer different approaches to education than do public schools and are often able to provide professional, technical and placement assistance not otherwise available.

Â Â Â Â Â  (2) It is the purpose of ORS 345.010 to 345.450 to provide for the protection, education and welfare of the citizens of this state, its career schools and its students, by establishing minimum standards concerning quality of education, ethical and business practices, health and safety and fiscal responsibility, and protecting against substandard, transient, unethical, deceptive or fraudulent practices. [1965 c.529 Â§3; 1975 c.478 Â§2; 1993 c.45 Â§267; 1995 c.343 Â§14]

Â Â Â Â Â  345.325 Minimum standards required; content. The State Board of Education shall adopt by rule minimum standards for the licensing of career schools under ORS 345.010 to 345.450 that are reasonably calculated to ensure that:

Â Â Â Â Â  (1) The quality and content of each course or program of instruction can achieve its stated objective;

Â Â Â Â Â  (2) The facilities, instructional equipment and materials are sufficient to enable students to achieve the program goals and are adequate for the purposes of the program;

Â Â Â Â Â  (3) The directors, administrators and instructors are properly qualified;

Â Â Â Â Â  (4) Prior to an applicant signing an enrollment agreement, the school provides the applicant with a catalog or brochure that includes an accurate description of the program for which the applicant is enrolling, total costs of tuition and fees and other information specified by rule;

Â Â Â Â Â  (5) Upon satisfactory completion of instruction and training, the student is given appropriate educational credentials;

Â Â Â Â Â  (6) Adequate records and standard transcripts are maintained;

Â Â Â Â Â  (7) The career school is maintained and operated in compliance with all applicable ordinances and laws;

Â Â Â Â Â  (8) The career school is financially sound and capable of fulfilling its commitments to students;

Â Â Â Â Â  (9) Neither the career school nor its agents engage in advertising, sales, collection, credit or other practices of any type which are unlawful under ORS 646.608;

Â Â Â Â Â  (10) The directors, administrators, supervisors and instructors of the school are of good reputation and character, except that a school shall not be placed on probation or a license shall not be denied, suspended or revoked because a faculty member has been convicted of a crime except as authorized under ORS 670.280;

Â Â Â Â Â  (11) Any student housing owned, maintained or approved by the career school is appropriate, safe and adequate;

Â Â Â Â Â  (12) The school has a written placement assistance plan; and

Â Â Â Â Â  (13) A license application from a new school or an application for approval of a new program from an existing school shall include labor market information that identifies the need for the new school or program. [1975 c.478 Â§21; 1979 c.744 Â§17; 1989 c.333 Â§15; 1993 c.45 Â§268; 1995 c.343 Â§15]

Â Â Â Â Â  345.330 Advisory committee; function. (1) The Superintendent of Public Instruction shall appoint a representative advisory committee consisting of 11 members who shall serve for terms of three years ending June 30. Of the membership of the committee:

Â Â Â Â Â  (a) Seven members shall be persons affiliated with career schools as owners, directors, administrators, instructors or representatives, but not more than one member shall represent an out-of-state career school.

Â Â Â Â Â  (b) Four members shall be persons who are not eligible under paragraph (a) of this subsection. At least one of these members shall have graduated from a career school.

Â Â Â Â Â  (2) The advisory committee appointed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Make recommendations to the superintendent and State Board of Education concerning the need for professional and technical instructional and training facilities, the types of instruction and training needed and by whom these can best be provided.

Â Â Â Â Â  (b) Recommend standards for career schools as provided in ORS 345.325 which are consistent with the purposes of such schools.

Â Â Â Â Â  (c) Investigate and present findings to the State Board of Education on the administration and operation of laws relating to career schools. However, the investigations and findings of the advisory committee do not affect the authority of the superintendent to issue, deny, suspend or revoke the license of any career school.

Â Â Â Â Â  (d) Consult with the superintendent in determining the refund schedule under ORS 345.115.

Â Â Â Â Â  (e) Make recommendations to the superintendent concerning rule development for ORS 345.010 to 345.450 and 345.992 to 345.997.

Â Â Â Â Â  (3) Members of the advisory committee are entitled to compensation and expenses as provided in ORS 292.495 from funds appropriated to the Department of Education for purposes of administering ORS 345.010 to 345.450. [1965 c.529 Â§4; 1967 c.67 Â§17; 1975 c.478 Â§16; 1989 c.333 Â§16; 1993 c.45 Â§269; 1995 c.343 Â§16]

Â Â Â Â Â  345.340 Recommended minimum standards. Consistent with the requirements of ORS 345.325, the advisory committee shall recommend to the State Board of Education minimum standards for the operation of career schools. In making its recommendations, the committee shall consider changes in technological, economic and social conditions which affect employment needs, opportunities and skills. [1965 c.529 Â§5; 1975 c.478 Â§18; 1995 c.343 Â§17]

Â Â Â Â Â  345.350 [1965 c.529 Â§Â§6, 10; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.360 [1965 c.529 Â§7; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.370 [1965 c.529 Â§8; 1975 c.478 Â§19; repealed by 1989 c.333 Â§26]

Â Â Â Â Â  345.380 [1965 c.529 Â§11; repealed by 1975 c.478 Â§29]

(Hair Design, Barbering, Esthetics and Nail Technology Schools)

Â Â Â Â Â  345.400 Regulation of schools teaching hair design, barbering, esthetics or nail technology; graduation requirements; rules. In addition to the other requirements of ORS 345.010 to 345.450, the rules adopted by the State Board of Education to regulate schools teaching hair design, barbering, esthetics or nail technology:

Â Â Â Â Â  (1) May include rules the board considers necessary to protect the economic or physical health and safety of the public and of the students attending the school including compliance with ORS 345.110.

Â Â Â Â Â  (2) Shall include rules that set standards for teachers teaching in schools licensed to teach hair design, barbering, esthetics or nail technology pursuant to ORS 345.010 to 345.450.

Â Â Â Â Â  (3) Shall require the schools to teach, and require for graduation from the school, courses that meet the following minimum standards:

Â Â Â Â Â  (a)(A) A minimum hourly training requirement for:

Â Â Â Â Â  (i) Hair design, 1,450 hours;

Â Â Â Â Â  (ii) Barbering, 1,100 hours;

Â Â Â Â Â  (iii) Esthetics, 250 hours; and

Â Â Â Â Â  (iv) Nail technology, 350 hours; and

Â Â Â Â Â  (B) In addition to the programs listed in this subsection, a student is also required to successfully complete the following requirements once:

Â Â Â Â Â  (i) Safety and sanitation, 150 hours; and

Â Â Â Â Â  (ii) Career development, 100 hours.

Â Â Â Â Â  (b) A student competency-based training requirement for hair design, barbering, esthetics or nail technology, if the school has developed written requirements for graduation that are approved by the Superintendent of Public Instruction. [1977 c.886 Â§29; 1987 c.31 Â§14; 1989 c.333 Â§17; 1991 c.67 Â§86; 1993 c.45 Â§270; 1993 c.267 Â§20; 1995 c.79 Â§188; 1995 c.343 Â§18; 2005 c.117 Â§9]

Â Â Â Â Â  345.410 [1977 c.886 Â§30; 1987 c.31 Â§15; repealed by 1989 c.333 Â§26]

Â Â Â Â Â  345.420 [1977 c.886 Â§31; 1983 c.151 Â§23; 1989 c.333 Â§18; 1993 c.45 Â§271; repealed by 1993 c.742 Â§77]

Â Â Â Â Â  345.430 Determination of qualifications of out-of-state or out-of-country applicants to take board test. At the request of the Board of Cosmetology, the Superintendent of Public Instruction shall determine whether a person from out-of-state or out-of-country seeking a certificate in hair design, barbering, esthetics or nail technology is qualified to take the test of the Board of Cosmetology. A determination shall be made by an evaluation of academic transcripts, apprenticeship records and work experience documentation. If documentation is not available, the superintendent may refer the person to a career school for evaluation and recommendation. [1977 c.886 Â§33; 1987 c.31 Â§16; 1989 c.333 Â§19; 1993 c.267 Â§21; 1995 c.343 Â§19; 1999 c.425 Â§27; 2005 c.117 Â§10]

Â Â Â Â Â  345.440 Safety and sanitation inspections by Oregon Health Licensing Agency. Safety and sanitation inspections performed in schools licensed under ORS 345.010 to 345.450 to teach hair design, barbering, esthetics or nail technology shall be conducted by the Oregon Health Licensing Agency. [1977 c.886 Â§34; 1987 c.31 Â§17; 1987 c.414 Â§150; 1993 c.45 Â§272; 1993 c.267 Â§22; 1995 c.343 Â§19a; 2001 c.104 Â§120; 2005 c.117 Â§11; 2005 c.648 Â§119]

Â Â Â Â Â  345.450 Annual inspection fee; transfer. (1) In addition to the fees required by ORS 345.080, before issuing any license under ORS 345.010 to 345.450 to a school teaching hair design, barbering, esthetics or nail technology, and annually thereafter, the Department of Education shall collect a nonrefundable annual inspection fee of $100.

Â Â Â Â Â  (2) The inspection fee collected under subsection (1) of this section shall be transferred to the Oregon Health Licensing Agency for inspections performed under ORS 345.440. [1977 c.886 Â§35; 1987 c.31 Â§18; 1987 c.414 Â§151; 1989 c.333 Â§20; 1993 c.45 Â§273; 1993 c.267 Â§23; 1995 c.343 Â§19b; 2001 c.104 Â§121; 2005 c.117 Â§12; 2005 c.648 Â§120]

Â Â Â Â Â  345.460 [Formerly 690.275; 1989 c.333 Â§21; 1989 c.491 Â§52a; 1993 c.45 Â§274; repealed by 1995 c.343 Â§72]

Â Â Â Â Â  345.470 [Formerly 690.087; 1989 c.333 Â§22; 1993 c.45 Â§275; repealed by 1995 c.343 Â§72]

PRIVATE ELEMENTARY AND SECONDARY SCHOOLS

(Definitions)

Â Â Â Â Â  345.505 Definitions for ORS 345.505 to 345.575. As used in ORS 345.505 to 345.575 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEducational servicesÂ means instructional programs but does not include programs limited solely to dancing, drama, music, religious or athletic instruction.

Â Â Â Â Â  (2) ÂPrivate schoolÂ means a private elementary or secondary school operated by a person or by a private agency except as provided in ORS 339.030 (1)(c) or (d), offering education in prekindergarten, kindergarten, or grades 1 through 12 or any part thereof. [1975 c.557 Â§1; 1979 c.271 Â§1; 1985 c.579 Â§4; 1989 c.619 Â§5; 1991 c.67 Â§87; 1993 c.45 Â§276; 1999 c.59 Â§92; 1999 c.717 Â§6]

(Registration)

Â Â Â Â Â  345.515 Registration with department. A school may be registered as a private school with the Department of Education in the manner provided in ORS 345.505 to 345.575. [1975 c.557 Â§2; 1993 c.45 Â§277]

Â Â Â Â Â  345.525 Application for registration; qualifications. (1) The owner or operator of a private school, or the superintendent or principal thereof, may apply to the Department of Education for registration of the school by submitting an application therefor on a form provided by the department.

Â Â Â Â Â  (2) In order to become registered, the applicant must demonstrate to the satisfaction of the department that:

Â Â Â Â Â  (a) The teachers in the applicant schools are possessed of those qualifications necessary to establish the applicantÂs fitness as a teacher, but such qualifications shall not include the requirement that teachers be licensed.

Â Â Â Â Â  (b) The applicant and the school employees are qualified by education and experience to provide instruction at the grade level or in the program to which they are assigned.

Â Â Â Â Â  (c) The facility at which the school is located and the operation thereof are adequate to protect the health and safety of the children enrolled therein, including but not limited to providing fire protection and sanitation.

Â Â Â Â Â  (d) The curriculum in prekindergarten, kindergarten and grades 1 through 12 shall be such that it will consider the goals of modern education and the requirements of a sound, comprehensive curriculum with particular emphasis on establishment of the highest practical standards, and in secondary schools establishment of academic standards necessary for students to qualify to attend community colleges and institutions of higher education both within and without the State of Oregon. Courses shall be taught for a period of time equivalent to that required for children attending public schools in the 1994-1995 school year. [1975 c.557 Â§3; 1979 c.271 Â§2; 1993 c.45 Â§278; 1995 c.769 Â§3; 2005 c.22 Â§241]

Â Â Â Â Â  345.535 Criteria for registration. (1) In adopting criteria for the registration of private schools, the State Board of Education shall take into consideration the unique qualities of private education while seeking to further the educational opportunities of students enrolled in such schools.

Â Â Â Â Â  (2) After consultation with the advisory committee appointed under ORS 345.575, the State Board of Education shall establish by rule minimum criteria for the registration of private schools.

Â Â Â Â Â  (3) In establishing standards, the State Board of Education shall comply with the rules of the State Fire Marshal and the Department of Human Services relating to fire protection, health and sanitation. [1975 c.557 Â§4; 1989 c.491 Â§53]

Â Â Â Â Â  345.545 Evaluation and registration; expiration; renewal; lapse; notice on refusal to register school. (1) Upon receipt of an application for registration, the Department of Education shall evaluate the private school and shall register the school if it finds that the school is in compliance with the requirements of ORS 345.525 and 345.535 and the rules adopted pursuant thereto. The registration expires October 14 next following its issuance. If the department refuses to register the school, it shall notify the applicant and give its reasons for the refusal.

Â Â Â Â Â  (2) Registration under ORS 345.505 to 345.575 is renewable annually on or before October 15. Registration not renewed before October 15 shall be considered lapsed and may only be renewed in the manner required for initial registration. [1975 c.557 Â§5; 1979 c.387 Â§3]

Â Â Â Â Â  345.555 Grounds for suspension, revocation or denial of renewal; procedure. (1) A registration issued under ORS 345.545 may be suspended or revoked or renewal thereof denied if the Department of Education finds:

Â Â Â Â Â  (a) The private school fails to comply with the requirements of ORS 345.525 and 345.535 and the rules adopted pursuant thereto.

Â Â Â Â Â  (b) A false statement is made in the application for the registration or any information or report required under ORS 345.505 to 345.575 or such information or report is not furnished when required.

Â Â Â Â Â  (2) The procedures for suspension or revocation or for refusal to issue or renew a registration under ORS 345.505 to 345.575 shall be considered a contested case within the meaning of ORS chapter 183 and the procedures applicable thereto shall apply to registrations under ORS 345.505 to 345.575. [1975 c.557 Â§6]

Â Â Â Â Â  345.565 Reports to department. Every registrant shall furnish promptly such reports and information as the State Board of Education by rule requires. [1975 c.557 Â§7]

(Advisory Committee)

Â Â Â Â Â  345.575 Advisory committee; members; duties. (1) An advisory committee of seven members is established, to be appointed by the State Board of Education, on recommendation of the Superintendent of Public Instruction. Six members shall be selected from nominees of organizations of private schools and other segments of private education. One additional member shall be a lay person who is not associated with a private school. Members shall serve for a term of four years. No member is eligible to serve more than two terms consecutively.

Â Â Â Â Â  (2) Members of the advisory committee shall receive no compensation for their service.

Â Â Â Â Â  (3) The advisory committee shall advise the board on minimum criteria for private schools and on matters pertaining to the administration of ORS 345.505 to 345.575. [1975 c.557 Â§8]

(Miscellaneous)

Â Â Â Â Â  345.585 Effect of teaching experience in private school or career school. Teaching experience in a registered private school, as defined in ORS 345.505, or licensed career school, as defined in ORS 345.010, shall apply to meeting the requirements of ORS 342.135 (3)(a), 342.136 and 342.138. [1975 c.557 Â§12; 1989 c.333 Â§23; 1993 c.45 Â§279; 1995 c.343 Â§20; 1997 c.383 Â§14]

PENALTIES

Â Â Â Â Â  345.990 Criminal penalties. (1) Violation of any provision of ORS 345.020, 345.030, 345.070, 345.115 or 345.325 is a Class B misdemeanor.

Â Â Â Â Â  (2) Representation by a private school, as defined in ORS 345.505, that it is registered pursuant to ORS 345.505 to 345.575 when it is not registered is a Class C misdemeanor. [Amended by 1975 c.478 Â§26; subsection (2) enacted as 1975 c.557 Â§9; 1993 c.45 Â§280]

Â Â Â Â Â  345.992 Civil penalties. (1) In addition to any other penalty provided by law, any person who violates any provision of ORS 345.020, 345.030, 345.070, 345.115 or 345.117, or who engages in an unlawful trade practice as defined by ORS 646.608 shall incur a civil penalty for each violation in the amount prescribed by the schedule adopted under ORS 345.995.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1975 c.478 Â§23; 1991 c.734 Â§17]

Â Â Â Â Â  345.995 Establishment of schedule of civil penalties; imposition of such penalties. (1) After consultation with the advisory committee established under ORS 345.330, the State Board of Education shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation of ORS 345.010 to 345.450. No civil penalty shall exceed $500 per violation. The board shall consult with the Attorney General before adopting the schedule of penalties for violations of ORS 345.120 (2)(d).

Â Â Â Â Â  (2) In imposing a penalty for violation of ORS 345.010 to 345.450 pursuant to the schedule or schedules authorized by this section, the Superintendent of Public Instruction shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of ORS 345.010 to 345.450 or rules adopted pursuant thereto.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring a penalty.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the superintendent considers proper and consistent with the public welfare.

Â Â Â Â Â  (4) The superintendent may impose penalties which may be remitted or mitigated on condition that a particular violation not continue or occur after a certain period not to exceed 15 days. [1975 c.478 Â§24; 1991 c.67 Â§88; 1993 c.45 Â§281]

Â Â Â Â Â  345.997 Civil penalty credited to General Fund. All penalties recovered under ORS 345.992 shall be paid into the State Treasury and credited to the General Fund. [1975 c.478 Â§25; 1989 c.706 Â§11; 1991 c.734 Â§18]

_______________



Chapter 346

Chapter 346 Â Programs for Persons Who Are Blind or Deaf

2005 EDITION

PROGRAMS FOR PERSONS WHO ARE BLIND OR DEAF

EDUCATION AND CULTURE

TRAINING AND EDUCATION FACILITIES

346.010Â Â Â Â  Training and educational services for children who are deaf or blind

346.015Â Â Â Â  Preparing individual education plan prior to placement; consultation; declaration that district cannot provide education; rules

346.017Â Â Â Â  Enrollment of nonresident students in facilities permitted

346.019Â Â Â Â  Educational Facilities Fund

346.020Â Â Â Â  Course of instruction; admission of students; personnel; authority over students; rules

346.030Â Â Â Â  Application for admission

346.035Â Â Â Â  Annual review of individual education plan for certain children

346.041Â Â Â Â  Resident district responsible for transportation of pupils; Special Education Transportation Revolving Account

346.047Â Â Â Â  Authority of state board to hold property

346.055Â Â Â Â  Trust account for student funds

346.070Â Â Â Â  Aid to students who are deaf; rules

346.080Â Â Â Â  Notice to employees of reasonable assurance of continued employment; effect of failure to give notice

COMMISSION FOR THE BLIND

346.110Â Â Â Â  Definitions for ORS 346.110 to 346.270

346.120Â Â Â Â  Commission for the Blind; purpose

346.130Â Â Â Â  Commission members; confirmation; meetings; compensation and expenses

346.140Â Â Â Â  Administrator and other employees

346.150Â Â Â Â  Rules and regulations

346.160Â Â Â Â  Register of persons who are blind

346.165Â Â Â Â  Use of official records

346.167Â Â Â Â  Prohibited uses of records

346.169Â Â Â Â  Exchange of certain records between public and private agencies

346.170Â Â Â Â  Program for conservation and restoration of sight and prevention of blindness; free eye care

346.180Â Â Â Â  Vocational rehabilitation services

346.190Â Â Â Â  Industries for the Blind Program

346.210Â Â Â Â  Supplying materials and equipment to persons with visual impairment; ownership

346.220Â Â Â Â  Preference for products or services of persons with visual impairment in state purchases

346.230Â Â Â Â  Commission accounts; funds; appropriations; sales on credit

346.240Â Â Â Â  Payment of incidental expenses of commission

346.250Â Â Â Â  Program of social and educational services

346.260Â Â Â Â  Cooperation with Department of Human Services

346.265Â Â Â Â  Authority to cooperate with and receive grants from federal government

346.270Â Â Â Â  Receipt and expenditure of gifts and bequests

346.290Â Â Â Â  Commission for the Blind Account

VENDING FACILITIES ON PUBLIC PROPERTY

346.510Â Â Â Â  Definitions for ORS 346.510 to 346.570

346.520Â Â Â Â  Persons who are blind to operate vending facilities in public buildings or on public property; charges prohibited; exception

346.530Â Â Â Â  Notice to commission on vending facilities locations; statement of reason for refusal of commission offer

346.540Â Â Â Â  Duties of commission with respect to operation of vending facilities; rules

346.550Â Â Â Â  Commodities and articles that may be sold at vending facilities

346.560Â Â Â Â  Operator subject to applicable laws and ordinances

346.565Â Â Â Â  Participation in state health benefit plan and deferred compensation plan

346.570Â Â Â Â  Rights of persons operating vending facilities prior to August 20, 1957

ASSISTANCE DOGS FOR PERSONS WHO ARE BLIND OR DEAF

346.610Â Â Â Â  Definitions for ORS 346.610 to 346.630

346.620Â Â Â Â  Dog guide in place of public accommodation or on public transportation for person who is blind; liability

346.630Â Â Â Â  Prohibition against discriminating in renting housing because of dog guide; remedy

346.640Â Â Â Â  Definitions for ORS 346.640 to 346.660

346.650Â Â Â Â  Hearing ear dog in place of public accommodation or on public transportation for person who is deaf; liability

346.660Â Â Â Â  Prohibition against discriminating in renting housing because of hearing ear dog; liability

ASSISTANCE ANIMALS FOR PERSONS WITH PHYSICAL IMPAIRMENT

346.680Â Â Â Â  Definitions for ORS 346.680 to 346.690

346.685Â Â Â Â  Rights of person with physical impairment and trainer; prohibition on admission charge for animal; access to transportation; liability for damage by animal

346.687Â Â Â Â  Damages recoverable for harm or theft of assistance animal

346.690Â Â Â Â  Prohibition against discrimination in renting housing because of assistance animal; liability

PENALTIES

346.991Â Â Â Â  Penalties

Â Â Â Â Â  346.001 [1969 c.597 Â§80a; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.002 [1969 c.597 Â§80c; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.003 [1969 c.597 Â§80e; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.004 [1969 c.597 Â§80f; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.005 [1969 c.597 Â§80g; repealed by 1971 c.301 Â§26]

TRAINING AND EDUCATION FACILITIES

Â Â Â Â Â  346.010 Training and educational services for children who are deaf or blind. (1) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall provide free training and education services for deaf or blind children, or children who are both deaf and blind, in facilities located in Marion County.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall indicate which facilities shall serve as the school for the deaf and the school for the blind. The superintendent may order a change in all or part in the purpose and use of facilities available under this section whenever the superintendent determines that a change in purpose and use will better enable the state to meet its responsibilities for the education and training of deaf or blind children, or children who are both deaf and blind.

Â Â Â Â Â  (3) The facilities shall be operated primarily for the provision of education and training services for children with sensory disabilities who cannot be efficiently served under the provisions of ORS chapter 343. [Amended by 1965 c.100 Â§444; 1971 c.301 Â§2; 1991 c.631 Â§1]

Â Â Â Â Â  346.015 Preparing individual education plan prior to placement; consultation; declaration that district cannot provide education; rules. (1) Prior to convening a meeting to prepare an individual education plan for a mentally retarded or developmentally disabled child for whom placement at a school under ORS 346.010 may be considered, the agency that is providing the education for the child shall notify the local community mental health and developmental disabilities program. The mentally retarded and developmentally disabled program mental health case manager in consultation with the Department of Human Services shall evaluate whether the child also has needs for alternative residential care or other support services. If the evaluation determines this to be the case, but documents that community resources are not available to meet these needs, the school district may proceed with the meeting to prepare the individual education plan in which placement at a school under ORS 346.010 may be considered.

Â Â Â Â Â  (2) An agency providing education under subsection (1) of this section may initiate the procedure in subsection (1) of this section for any child who is not mentally retarded or developmentally disabled when in the agencyÂs judgment a treatment or residential issue is prompting proposed placement under ORS 346.010.

Â Â Â Â Â  (3) No child shall be placed in a facility operated under ORS 346.010 unless the district superintendent or the superintendentÂs designee has signed a statement declaring that the district cannot provide a free appropriate public education for the child commensurate with the needs of the child as identified by the individual education plan of the child and that the facility is the least restrictive environment in which the child can be educated.

Â Â Â Â Â  (4) By rule, the State Board of Education shall determine procedures to be followed by local education agencies in carrying out this section. [1985 c.555 Â§5; 1989 c.491 Â§54; 2001 c.36 Â§2; 2001 c.900 Â§61]

Â Â Â Â Â  346.017 Enrollment of nonresident students in facilities permitted. (1) Notwithstanding ORS 346.015, the Superintendent of Public Instruction may enroll a student in the facilities operated under ORS 346.010 if the student is not a resident of Oregon. However, priority for enrollment at the facilities shall be given to students who are residents of Oregon.

Â Â Â Â Â  (2) The superintendent may charge tuition and fees to any student who is enrolled under this section.

Â Â Â Â Â  (3) A student who is enrolled under this section shall not be considered a resident of any school district based on the enrollment and attendance at the facility. [1997 c.93 Â§1]

Â Â Â Â Â  346.019 Educational Facilities Fund. (1) There is established an Educational Facilities Fund, separate and distinct from the General Fund. All tuition and fees collected under ORS 346.017 and all expenses incurred in the administration of ORS 346.017 shall be deposited to and borne by the fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are appropriated continuously to the Superintendent of Public Instruction for purposes of the facilities operated under ORS 346.010. [1997 c.93 Â§2]

Â Â Â Â Â  346.020 Course of instruction; admission of students; personnel; authority over students; rules. (1) The Superintendent of Public Instruction shall prescribe the course of instruction for students enrolled in facilities operated under ORS 346.010. The State Board of Education shall determine the procedures for placement, development of services and operation of the schools in conformance with state and federal laws relating to children who are eligible for special education and shall adopt the procedures by rule.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall select teachers and other personnel necessary to manage the facilities in an effective and efficient manner. The superintendent shall also designate a well-qualified person or persons to assist in the administration of these facilities. The superintendent shall designate which positions shall serve as supervisors of these educational services and facilities; these designated positions shall be in the unclassified service.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall have control over persons enrolled in these facilities and shall direct their care and promote their mental, moral and physical welfare. [Amended by 1965 c.100 Â§445; 1969 c.597 Â§80h; 1971 c.301 Â§3; 1989 c.265 Â§3; 1991 c.631 Â§2]

Â Â Â Â Â  346.030 Application for admission. Application for admission to facilities operated under ORS 346.010 shall be made to the Department of Education. Application shall be made on forms which are provided by the department. [Amended by 1965 c.100 Â§446; 1969 c.597 Â§80i; 1971 c.301 Â§4]

Â Â Â Â Â  346.035 Annual review of individual education plan for certain children. For children who are enrolled under ORS 346.010 and who are mentally retarded or developmentally disabled, the Department of Education shall notify the community mental health and developmental disabilities program of the date of the annual review of the individual education plan of the child for the purpose of including in the review the assigned case managerÂs assessment of community resources that are available for treatment or residential needs the child might have. [1985 c.555 Â§6]

Â Â Â Â Â  346.040 [Amended by 1965 c.100 Â§447; 1971 c.301 Â§5; 1979 c.639 Â§1; 1981 c.222 Â§1; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.041 Resident district responsible for transportation of pupils; Special Education Transportation Revolving Account. (1) Transportation for pupils attending facilities under ORS 346.010 is the responsibility of the pupilÂs resident school district. The district may provide transportation directly or by agreement with another school district, a public carrier or the Department of Education.

Â Â Â Â Â  (2) The actual and necessary transportation expenses incurred under subsection (1) of this section, at a frequency consistent with a pupilÂs individual education plan, shall be considered pupil transportation by the district for purposes of ORS 327.035 (1989 Edition).

Â Â Â Â Â  (3) The resident school district shall reimburse the Department of Education for all transportation costs the department incurs on behalf of the district within 10 days after receipt of the itemized invoice.

Â Â Â Â Â  (4) The payments of the resident school districts required under subsection (3) of this section and an amount specifically appropriated thereto shall be deposited in the State Treasury to the credit of the Special Education Transportation Revolving Account to be used by the Department of Education for the transportation of pupils attending facilities under ORS 346.010. The account shall be continuously appropriated for such purpose.

Â Â Â Â Â  (5) Any unexpended and unobligated balance in the Special Education Transportation Revolving Account in excess of $70,000 as of September 1 of any year shall be transferred from the account to the General Fund to be available for general governmental purposes. [1991 c.631 Â§3]

Â Â Â Â Â  346.042 [1979 c.639 Â§3; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.045 [1969 c.58 Â§1; 1971 c.301 Â§6; 1979 c.639 Â§2; 1989 c.491 Â§55; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.047 Authority of state board to hold property. The State Board of Education may receive, take and hold property, both real and personal for any facility operated under ORS 346.010 and may sell, transfer, assign, allot, set over or convey the property pursuant to legislative authority. [1971 c.301 Â§9; 1989 c.491 Â§56]

Â Â Â Â Â  346.049 [1971 c.301 Â§10; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.050 [Amended by 1965 c.100 Â§448; 1969 c.597 Â§80j; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.051 [1971 c.301 Â§11; 1989 c.491 Â§57; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.053 [1971 c.301 Â§12; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.055 Trust account for student funds. (1) When the Superintendent of Public Instruction has in possession or under control in a bank account or otherwise, funds that are the property of the students enrolled in facilities operated under ORS 346.010 or that have been deposited for their use or for expenditure in their behalf shall deposit such funds, as they are received, together with any such funds as heretofore have accumulated, with the State Treasurer as a trust account, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The word ÂfundsÂ as used in this section shall include, but shall not be limited to, moneys deposited with the superintendent for medical care or assistance of students, moneys derived from athletic activities, contributions for athletic, health, or recreation projects, and any other moneys received by the superintendent that are not required by law to be credited to other state funds or accounts.

Â Â Â Â Â  (3) The Superintendent of Public Instruction or designee is authorized to receive any of the funds referred to in this section. The State Treasurer shall carry such funds in separate accounts for such institutions, but shall not credit such funds or any part thereof to any state fund for governmental purposes.

Â Â Â Â Â  (4) Disbursements from the accounts for the purposes for which the contributions or payments were made, and for payment to persons lawfully entitled thereto, may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer. The superintendent shall be accountable for the proper handling of the accounts. [1971 c.301 Â§13; 1989 c.966 Â§28]

Â Â Â Â Â  346.060 [Amended by 1957 c.182 Â§1; 1959 c.176 Â§1; 1961 c.484 Â§1; 1963 c.597 Â§1; 1965 c.100 Â§449; 1965 c.469 Â§1; 1969 c.597 Â§80k; 1971 c.301 Â§7; 1971 c.435 Â§1; repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.070 Aid to students who are deaf; rules. (1) Subject to subsection (3) of this section, every deaf student who has been a resident of Oregon for the three years immediately preceding application and who is attending any university, college or other suitable school is eligible to apply for a state grant-in-aid to help defray approved expenses. If the studentÂs application for a grant-in-aid is approved by the Superintendent of Public Instruction, the Department of Education may make the grant-in-aid contingent upon the studentÂs attending a school of the superintendentÂs choice.

Â Â Â Â Â  (2) The grants-in-aid shall not exceed $1,000 to any student for any fiscal year and shall be paid out of any funds appropriated to the department for that purpose. The State Board of Education may adopt rules necessary to carry out this section.

Â Â Â Â Â  (3) No deaf student shall receive a grant-in-aid under subsection (1) of this section for a period exceeding seven years. [Amended by 1957 c.336 Â§1; 1959 c.175 Â§1; 1965 c.100 Â§450; 1969 c.597 Â§80L; 1971 c.301 Â§8; 1977 c.750 Â§1; 1989 c.491 Â§58]

Â Â Â Â Â  346.080 Notice to employees of reasonable assurance of continued employment; effect of failure to give notice. The Department of Education shall give the notice required by ORS 332.554 to all classified employees of the Oregon State School for the Deaf and the Oregon State School for the Blind in the same manner and to the same effect as notice given under ORS 332.554. [1985 c.585 Â§6; 1991 c.631 Â§4]

COMMISSION FOR THE BLIND

Â Â Â Â Â  346.110 Definitions for ORS 346.110 to 346.270. As used in ORS 346.110 to 346.270:

Â Â Â Â Â  (1) ÂCommissionÂ means the Commission for the Blind.

Â Â Â Â Â  (2) ÂVisually impaired individualsÂ includes individuals who are blind or have seriously impaired vision or who have conditions which might lead to blindness.

Â Â Â Â Â  (3) ÂBlind personÂ means a person whose central visual acuity does not exceed 20/200 in the better eye with best correction or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. [Amended by 1975 c.638 Â§1; 1989 c.224 Â§58]

Â Â Â Â Â  346.120 Commission for the Blind; purpose. There is created a commission for the blind and the prevention of blindness to be known as the Commission for the Blind. The commission shall:

Â Â Â Â Â  (1) Establish and be responsible for the administration of a program or programs for the blind which will promote, in the manner set forth in ORS 346.110 to 346.270, the welfare of visually impaired individuals including but not limited to cooperation by contract or otherwise with public and private agencies in providing services, programs and facilities for visually impaired individuals.

Â Â Â Â Â  (2) Be responsible for the fiscal oversight of the commission, which includes but is not limited to:

Â Â Â Â Â  (a) Regular review of financial statements of the commission;

Â Â Â Â Â  (b) Participation in the development of the budget for the commission; and

Â Â Â Â Â  (c) Directing the resources of the commission to implement program goals. [Amended by 1973 c.713 Â§1; 1975 c.374 Â§1; 1989 c.224 Â§59; 2001 c.354 Â§1]

Â Â Â Â Â  346.130 Commission members; confirmation; meetings; compensation and expenses. (1) The Commission for the Blind shall be appointed by the Governor and shall consist of seven members:

Â Â Â Â Â  (a) Four members who are qualified persons within the legal definition of blind persons; and

Â Â Â Â Â  (b) Three members appointed from among the areas of employers, labor, optometry, ophthalmology, and education of the blind. However, no more than one appointee shall represent the same area during the same term. To the greatest extent possible, appointments from the five areas shall be made on a rotating basis.

Â Â Â Â Â  (2) The term of office of a member of the commission is two years. Vacancy in the office of a member shall be filled by the Governor for the unexpired term. Any member who is absent from three consecutive commission meetings or more than one-third of the scheduled meetings in one year shall be removed from office and the Governor shall fill the vacancy for the unexpired term. No person may serve on the commission for more than three consecutive terms of one year or more in length.

Â Â Â Â Â  (3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) The commission shall hold meetings at least once every two months and such additional meetings as it may deem necessary.

Â Â Â Â Â  (5) Each member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1957 c.294 Â§1; 1965 c.100 Â§451; 1965 c.522 Â§1; 1969 c.314 Â§23; 1973 c.792 Â§10; 1975 c.638 Â§2; 1977 c.731 Â§1; 1979 c.411 Â§1]

Â Â Â Â Â  346.135 [1977 c.731 Â§3; 1979 c.411 Â§2; repealed by 1993 c.742 Â§80]

Â Â Â Â Â  346.140 Administrator and other employees. The Commission for the Blind shall employ an administrator and such other persons as may be necessary and fix their compensation, except as such compensation otherwise may be regulated by law. [Amended by 1973 c.713 Â§2]

Â Â Â Â Â  346.150 Rules and regulations. (1) The Commission for the Blind may make and promulgate rules and regulations reasonably necessary or proper to carry out the provisions of ORS 346.110 to 346.270.

Â Â Â Â Â  (2) The commission shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the commission. The use of such records, papers, files and communications by any other agency or department of government or person to which they may be furnished shall be limited to purposes for which they are furnished and by the provisions of law under which they may be furnished. [Subsection (2) enacted as 1971 c.312 Â§2]

Â Â Â Â Â  346.160 Register of persons who are blind. The Commission for the Blind shall cause to be compiled and maintained as complete as possible a register of the blind in Oregon, which shall describe the extent of blindness, cause of blindness and such other facts in regard to each person so registered as the commission may deem advisable.

Â Â Â Â Â  346.165 Use of official records. (1) The Commission for the Blind shall not disclose or use the contents of the register of the blind filed and maintained under the provisions of ORS 346.160, or any records, files, papers or communications for purposes other than those directly connected with the programs administered by the commission, and the register of the blind, the records, files, papers and communications are considered confidential.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, ORS 346.150 (2) and 346.167, the minutes and records of official actions of the Commission for the Blind, its payroll, books of account and accounts of expenditures are public writings available to inspection in the manner provided in ORS 192.410 to 192.505. [1971 c.312 Â§Â§3, 5; 1983 c.740 Â§113]

Â Â Â Â Â  346.167 Prohibited uses of records. No person or agency shall solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in or acquiesce in the use of any lists or names for commercial or political purposes of any nature, or for any purpose not directly connected with the administration of programs administered by the Commission for the Blind. [1971 c.312 Â§4]

Â Â Â Â Â  346.169 Exchange of certain records between public and private agencies. (1) Notwithstanding the provisions of ORS 346.165 and 346.167, whenever a blind or blind and deaf person requests any public or private agency to exchange with another agency the records of the agency concerning the person making the request, the agency shall furnish the records to the designated agency.

Â Â Â Â Â  (2) The request made under subsection (1) of this section may be made by a guardian of the blind or blind and deaf person.

Â Â Â Â Â  (3) As used in this section, ÂrecordÂ includes name and address of the blind or blind and deaf person, medical and psychological records, and other information designated by the person requesting the exchange of records.

Â Â Â Â Â  (4) Where appropriate, a request for an exchange of records made under the provisions of this section shall be subject to the confidentiality and access provisions of ORS 179.495, 326.565, 326.575, 336.187, 341.290, 344.600, 411.320, 419B.035 and 419B.045. [1975 c.597 Â§1; 1993 c.546 Â§103]

Â Â Â Â Â  Note: 346.169 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 346 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  346.170 Program for conservation and restoration of sight and prevention of blindness; free eye care. (1) The Commission for the Blind shall maintain a program for the conservation and restoration of sight and the prevention of blindness, the objects of which shall be to inaugurate and cooperate in such measures for the prevention of blindness in Oregon as the commission may deem advisable.

Â Â Â Â Â  (2) The commission in its discretion may arrange for and pay for the examination of the eyes of individual visually handicapped persons and may obtain and pay for medical and surgical treatment and glasses for such persons. [Amended by 1973 c.713 Â§3; 1975 c.638 Â§3]

Â Â Â Â Â  346.180 Vocational rehabilitation services. The Commission for the Blind shall maintain a program of vocational rehabilitation services. The object of the program shall be to aid individuals with visual disabilities in finding employment, to provide such physical restoration as will increase their employability, to establish a program of small business enterprises in which such individuals are able to work, to establish individual programs of college and university instruction, also training in trades and occupations which may be followed in their homes and elsewhere, to cooperate with the United States Government in vocational rehabilitation programs for the blind, including establishment of small business enterprises for them in buildings owned or rented by the federal government and to assist individuals with visual disabilities, in whatever manner may seem advisable to the commission, in disposing of the products of their industries. [Amended by 1975 c.638 Â§4; 1989 c.224 Â§60]

Â Â Â Â Â  346.190 Industries for the Blind Program. (1) The Commission for the Blind shall establish and maintain a program of industries for the blind. For that purpose, it shall equip and operate one or more training centers, one or more workshops and home industry activities for the employment of suitable blind persons, and may devise ways and means for the sale and distribution of the products and services of the Industries for the Blind Program. The commission may conduct such investigation and research as it may deem advisable in selecting new types of industries suitable for visually impaired workers.

Â Â Â Â Â  (2) The commission shall pay visually impaired workers who have completed their training suitable compensation for their work in the Industries for the Blind Program. The services performed by workers within the Industries for the Blind Program shall be considered services for a nonprofit organization.

Â Â Â Â Â  (3) The commission may employ such sighted persons as workers in the Industries for the Blind Program as are necessary to operate the program to the extent that such sighted workers do not constitute more than 25 percent of the total workforce of the program. The services performed by such sighted workers shall be considered services for a nonprofit organization.

Â Â Â Â Â  (4) Except for those persons employed in a supervisory or administrative capacity:

Â Â Â Â Â  (a) ORS chapter 240 does not apply to workers in the Industries for the Blind Program. However, the commission may allow vacation and sick leave to the employees of the Industries for the Blind Program consistent with the schedules established under the State Personnel Relations Law.

Â Â Â Â Â  (b) Notwithstanding ORS 238.015, a worker in the Industries for the Blind Program working on July 21, 1973, shall become a member of the Public Employees Retirement System at the beginning of the first full pay period after the worker has completed 12 monthsÂ service uninterrupted by a total of more than 30 working days during the 12 monthsÂ period. This subsection shall not apply nor extend to workers entering the Industries for the Blind Program after July 21, 1973.

Â Â Â Â Â  (5) As used in this section, Ânonprofit organizationÂ means an organization, or group of organizations, described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code. [Amended by 1957 c.190 Â§1; 1967 c.535 Â§1; 1969 c.240 Â§2; 1973 c.713 Â§4; 1979 c.468 Â§33; 1989 c.224 Â§61; 2005 c.218 Â§16]

Â Â Â Â Â  346.200 [Repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.210 Supplying materials and equipment to persons with visual impairment; ownership. The Commission for the Blind may, whenever it deems proper, aid individual visually impaired persons or groups of such persons by supplying materials, equipment or machinery to them, and also may assist them in the sale and distribution of their products. The ownership of the materials, equipment or machinery supplied to visually impaired persons may be transferred to such persons by the commission. [Amended by 1975 c.638 Â§5; 1977 c.277 Â§1; 1989 c.224 Â§62]

Â Â Â Â Â  346.220 Preference for products or services of persons with visual impairment in state purchases. Whenever any of the products or services, including operation of vending facilities as defined in ORS 346.510 (2), of visually impaired individuals, produced under the supervision and direction of the Commission for the Blind, meet the requirements of any state department or institution as to quality, quantity and price, such products or services shall have preference and the state departments and institutions shall purchase from the commission such products or services as may be required. [Amended by 1975 c.638 Â§6; 1989 c.224 Â§63]

Â Â Â Â Â  346.230 Commission accounts; funds; appropriations; sales on credit. (1) The Commission for the Blind shall keep separate books of accounts for its industries. All negotiable funds received by the commission from the sale of any products made at its workshops, or from the sale of products made under its supervision to which it has title, shall be paid into the State Treasury and by that office kept separate and apart from other funds. Funds so paid in shall be paid out only on warrants of the Oregon Department of Administrative Services, based on duly verified vouchers, as other claims are paid, for the support and maintenance of the industries, the payment of workers in such industries, the purchase of real estate, the planning, construction and remodeling of buildings for workshops and the carrying on of the work of the commission. The sums of money so paid in are continuously appropriated to the commission for the purposes stated.

Â Â Â Â Â  (2) Subject to any other applicable law regulating the sale of goods on credit, the commission may sell products on credit as well as for cash. [Amended by 1959 c.98 Â§1; 1961 c.484 Â§2; 1983 c.740 Â§114; 2005 c.755 Â§23]

Â Â Â Â Â  346.235 [1959 c.98 Â§3; repealed by 1965 c.448 Â§4]

Â Â Â Â Â  346.240 Payment of incidental expenses of commission. The Oregon Department of Administrative Services may, from time to time, as may be necessary, draw a warrant in favor of the Commission for the Blind for a sum not exceeding $1,500 in any one amount, but not in any event in excess of the amount paid into the State Treasury under ORS 346.230, to be used for the purpose of paying for postage, expressage, freight, telegraph, telephone and other incidental expenses for which payment must be made in cash. The commission shall file with the Oregon Department of Administrative Services, from time to time, vouchers therefor. Before the commission shall receive any moneys to be expended for incidental expenses, the commission shall designate the person to whom the funds shall be paid. [Amended by 1973 c.713 Â§5; 1983 c.740 Â§115]

Â Â Â Â Â  346.250 Program of social and educational services. The Commission for the Blind may establish a program of social and educational services for the purpose of ameliorating the condition of visually impaired individuals by providing instruction which will assist them in making the best possible adjustment to conditions resulting from loss or impairment of sight, as the commission may deem advisable. Special courses of instruction and training may be established at training centers and workshops for visually impaired individuals which shall include home economics, household mechanics, orientation to better living and such other instruction as will contribute to the economic and social adjustment of visually impaired individuals. Sighted persons with whom visually impaired individuals are living may, whenever the commission deems necessary, be given instruction that will assist them in caring for such visually impaired individuals. The commission through this program also shall cooperate with the Library of Congress and other agencies in the distribution of talking-book machines, sound-reproducing equipment and other devices designed for the use of the blind, and from time to time may cause to be made and distributed to visually impaired individuals in this state specially recorded subjects and Braille publications. [Amended by 1973 c.713 Â§6; 1989 c.224 Â§64]

Â Â Â Â Â  346.260 Cooperation with Department of Human Services. The Commission for the Blind shall:

Â Â Â Â Â  (1) Cooperate with the Department of Human Services in the administration of programs for the blind; and

Â Â Â Â Â  (2) When requested by the department, make an investigation of an applicant eligible for programs for the blind and make recommendations to the department regarding services for the applicant and the employability of the applicant. [Amended by 2001 c.355 Â§1]

Â Â Â Â Â  346.265 Authority to cooperate with and receive grants from federal government. In addition to its other powers, the Commission for the Blind may enter into agreements with, join with or accept grants from, the federal government for cooperative research, demonstration projects and personnel training programs. The commission is designated the state agency to receive any other federal funds available for the furtherance of the programs under the administration of the commission. [1961 c.484 Â§5]

Â Â Â Â Â  346.270 Receipt and expenditure of gifts and bequests. The Commission for the Blind may receive moneys by gift or bequest and expend the moneys for any of the objects and purposes of the commission under ORS 346.120. Moneys received under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. [Amended by 1965 c.100 Â§452; 1975 c.605 Â§18; 1989 c.966 Â§29]

Â Â Â Â Â  346.280 [Repealed by 1975 c.605 Â§33]

Â Â Â Â Â  346.290 Commission for the Blind Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Commission for the Blind Account. Except for Industries for the Blind Program funds designated in ORS 346.230 and funds made available to the commission under ORS 346.270 or deposited pursuant to ORS 346.540, all moneys received by the commission for promoting the welfare of visually impaired individuals shall be paid into the State Treasury and credited to the Commission for the Blind Account. All moneys in the Commission for the Blind Account hereby are appropriated continuously for and shall be used by the commission for the respective purposes authorized by law.

Â Â Â Â Â  (2) The Commission for the Blind shall keep a record of all moneys deposited in the Commission for the Blind Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [1963 c.381 Â§3; 1973 c.713 Â§7; 1975 c.471 Â§2; 1981 c.271 Â§1; 1989 c.224 Â§65]

Â Â Â Â Â  346.310 [Repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.320 [Amended by 1961 c.484 Â§3; repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.330 [Repealed by 1957 c.190 Â§2]

Â Â Â Â Â  346.340 [Repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.350 [Repealed by 1955 c.112 Â§1]

Â Â Â Â Â  346.360 [Amended by 1967 c.335 Â§40; repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.370 [Repealed by 1957 c.190 Â§2]

Â Â Â Â Â  346.380 [Repealed by 1957 c.190 Â§2]

Â Â Â Â Â  346.390 [Repealed by 1957 c.190 Â§2]

VENDING FACILITIES ON PUBLIC PROPERTY

Â Â Â Â Â  346.510 Definitions for ORS 346.510 to 346.570. As used in ORS 346.510 to 346.570, the term:

Â Â Â Â Â  (1) ÂBlind personÂ means a person having not more than 20/200 visual acuity in the better eye with best correction or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. Such blindness shall be certified by a licensed physician who specializes in diseases of the eye.

Â Â Â Â Â  (2) ÂVending facilityÂ means:

Â Â Â Â Â  (a) Such shelters, counters, shelving, display and wall cases, refrigerating apparatus and other appropriate auxiliary equipment as are necessary or customarily used for the vending of such articles as may be approved by the Commission for the Blind and the agency having care, custody and control of the building or property in or on which the vending facility is located;

Â Â Â Â Â  (b) Manual or coin operated vending machines or similar devices for vending such articles; or

Â Â Â Â Â  (c) Cafeterias or snack bars for the dispensing of food stuffs and beverages.

Â Â Â Â Â  (3) ÂOperatorÂ means the individual blind person responsible for the day to day conduct of the vending facility operation.

Â Â Â Â Â  (4) ÂPublic buildingÂ or ÂpropertyÂ means any building, land or other real property, owned, leased or occupied by any department or agency of the State of Oregon or any of its political subdivisions except public elementary and secondary schools. [1957 c.295 Â§2; 1975 c.638 Â§7]

Â Â Â Â Â  346.520 Persons who are blind to operate vending facilities in public buildings or on public property; charges prohibited; exception. (1) For the purposes of providing blind persons with remunerative employment, enlarging the economic opportunities of blind persons and stimulating blind persons to greater efforts to make themselves self-supporting with independent livelihoods, blind persons licensed under the provisions of ORS 346.510 to 346.570 by the Commission for the Blind, as set forth in ORS 346.510 to 346.570, shall operate vending facilities in or on any public buildings or properties where, in the discretion of the head of the department or agency in charge of the maintenance of such buildings or properties, such vending facilities may properly and satisfactorily operate.

Â Â Â Â Â  (2) Notwithstanding ORS 276.385, the department or agency in charge of the maintenance of a public building or property in or on which a vending facility is operated under ORS 346.510 to 346.570 shall not charge the Commission for the Blind or blind persons licensed under the provisions of ORS 346.510 to 346.570 any amount for:

Â Â Â Â Â  (a) Rental of the space in or on which the vending facility is operated; or

Â Â Â Â Â  (b) Utility costs incurred in the operation of the vending facility.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to charges imposed by the Department of Transportation. Subject to the availability of funds, the department may refrain from charging any amount for rental of space or utility costs described in subsection (2) of this section. [1957 c.295 Â§1; 1975 c.638 Â§8; 2003 c.268 Â§1]

Â Â Â Â Â  346.530 Notice to commission on vending facilities locations; statement of reason for refusal of commission offer. (1) Each head of the department or agency in charge of the maintenance of public buildings or properties shall:

Â Â Â Â Â  (a) Periodically notify the Commission for the Blind in writing of any and all existing locations where vending facilities are in operation or where vending facilities might properly and satisfactorily be operated.

Â Â Â Â Â  (b) Not less than 30 days prior to the reactivation, leasing, re-leasing, licensing or issuance of permit for operation of any vending facility, inform the Commission for the Blind of such contemplated action.

Â Â Â Â Â  (c) Inform the Commission for the Blind of any locations where such vending facilities are planned or might properly and satisfactorily be operated in or about other public buildings or properties as may now or thereafter come under the jurisdiction of the department or agency for maintenance, such information to be given not less than 30 days prior to leasing, re-leasing, licensing or issuance of permit for operation of any vending facility in such public building or on such property.

Â Â Â Â Â  (2) If the Commission for the Blind makes an offer to operate a vending facility under the provisions of this section and the offer is not accepted for reasons other than the decision to have no vending facility on the premises, such head of the department or agency shall notify the commission in writing of the reasons for refusing its offer, including but not limited to the terms and conditions of the offer which was accepted, if any.

Â Â Â Â Â  (3) Any contract or agreement entered into subsequent to July 1, 1975, which is not in compliance with or in violation of ORS 346.220 and 346.510 to 346.570, shall be null and void. [1957 c.295 Â§3; 1965 c.471 Â§1; 1975 c.638 Â§9]

Â Â Â Â Â  346.540 Duties of commission with respect to operation of vending facilities; rules. (1) The Commission for the Blind shall:

Â Â Â Â Â  (a) Make surveys of public buildings or properties to determine their suitability as locations for vending facilities to be operated by blind persons and advise the heads of departments or agencies charged with the maintenance of such buildings or properties as to their findings.

Â Â Â Â Â  (b) With the consent of the head of the department or agency charged with the maintenance of the buildings or properties, establish vending facilities in those locations which the Commission for the Blind has determined to be suitable, and may enter into leases or licensing agreements therefor.

Â Â Â Â Â  (c) Select, train, license and install qualified blind persons as managers of such vending facilities.

Â Â Â Â Â  (d) Adopt rules as it may from time to time deem necessary to assure the proper and satisfactory operation of such vending facilities, and for the benefit of vending facility operators.

Â Â Â Â Â  (e) Provide for the continued operation of established vending facilities if a qualified blind person is not available until a qualified blind person is available for assignment as manager.

Â Â Â Â Â  (2) If the head of the department or agency charged with the maintenance of buildings or properties does not consent to the establishment of vending facilities in locations in the building or on the property which were determined suitable by the commission, that person shall inform the commission in writing of the reasons why consent is not given.

Â Â Â Â Â  (3) The commission may establish in the State Treasury a fund from the net proceeds of the operation of vending facilities. Moneys so deposited including the interest thereon shall be credited by the State Treasurer to a special checking account, separate and distinct from the General Fund. Disbursement may be made by check signed by the person designated by the commission. The fund shall be used for the purposes of and are continuously appropriated for maintenance and replacement of equipment, management services, assuring a fair minimum of return to vendors, or for such other purposes necessary and proper for the benefit of operators of vending facilities. Interest earned by the account shall be credited to the account. [1957 c.295 Â§4; 1965 c.471 Â§2; 1975 c.638 Â§10; 1981 c.271 Â§2; 1989 c.966 Â§30]

Â Â Â Â Â  346.550 Commodities and articles that may be sold at vending facilities. A vending facility operated under the provisions of ORS 346.510 to 346.570 shall be used solely for the vending of such commodities and articles as may be approved by the Commission for the Blind and by the head of the department or agency in charge of the maintenance of the building or property in or on which such facility is operated. [1957 c.295 Â§5; 1975 c.638 Â§11]

Â Â Â Â Â  346.560 Operator subject to applicable laws and ordinances. The operator of each vending facility operated under the provisions of ORS 346.510 to 346.570 shall be subject to the provisions of any and all laws and ordinances applying within the territory within which such facility is located including those requiring a license or permit for the conduct of such business or any particular aspect thereof. [1957 c.295 Â§6; 1975 c.638 Â§12]

Â Â Â Â Â  346.565 Participation in state health benefit plan and deferred compensation plan. (1) A blind business enterprise manager, as described under ORS 346.510 to 346.570, or a blind employee of a private nonprofit Oregon corporation established and authorized by the Commission for the Blind to provide employment to the blind may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the manager or the blind employee.

Â Â Â Â Â  (2) A blind business enterprise manager, as described under ORS 346.510 to 346.570, may participate in state deferred compensation plan established under ORS 243.401 to 243.507, contingent on participation not affecting the tax exempt status of other contributions to the deferred compensation plan.

Â Â Â Â Â  (3) For the purposes of subsections (1) and (2) of this section, such managers and employees shall be considered eligible state employees. [1991 c.577 Â§2; 1997 c.179 Â§28; 1997 c.222 Â§51]

Â Â Â Â Â  346.570 Rights of persons operating vending facilities prior to August 20, 1957. (1) Those individuals who are operating vending facilities in public buildings or on public properties, as defined in ORS 346.510 prior to August 20, 1957, shall not be affected by ORS 346.510 to 346.570, except and only insofar as provided in ORS 346.530 (2).

Â Â Â Â Â  (2) Any blind person who is presently operating a vending facility in or on public buildings or properties who desires to make use of the advantages of the program authorized by ORS 346.510 to 346.570 shall have the right to do so; and, in such instance, the Commission for the Blind may negotiate and consummate arrangements for the purchase of such vending facility equipment as it may deem necessary for the satisfactory operation of the vending facility. [1957 c.295 Â§7; 1975 c.638 Â§13; 1987 c.158 Â§61]

ASSISTANCE DOGS FOR PERSONS WHO ARE BLIND OR DEAF

Â Â Â Â Â  346.610 Definitions for ORS 346.610 to 346.630. As used in ORS 346.610 to 346.630:

Â Â Â Â Â  (1) ÂBlind personÂ means a person who has vision of 20/200 or less with the best correction or has a visual field of 20 degrees or less.

Â Â Â Â Â  (2) ÂDog guideÂ means a dog that is wearing a dog guide harness and is trained to lead or guide a blind person.

Â Â Â Â Â  (3) ÂDog guide traineeÂ means a dog undergoing training to lead or guide a blind person.

Â Â Â Â Â  (4) ÂTrainerÂ means a person who trains dogs to lead or guide blind persons.

Â Â Â Â Â  (5) ÂMode of transportationÂ means any mode of public transportation operating within this state except for parlor, lounge, or club car of a common carrier by railroad.

Â Â Â Â Â  (6) ÂPublic accommodationÂ means a place of public accommodation as defined in ORS 659A.400. [1967 c.259 Â§1; 1971 c.87 Â§1; 1973 c.714 Â§12; 1981 c.771 Â§1]

Â Â Â Â Â  346.620 Dog guide in place of public accommodation or on public transportation for person who is blind; liability. (1) A blind person shall have the right to have a dog guide with the blind person, and a trainer shall have the right to have a dog guide or dog guide trainee with the trainer, in any place of public accommodation or on any mode of transportation so long as the blind person or trainer controls the behavior of the dog.

Â Â Â Â Â  (2) No blind person or trainer shall be required to pay an additional fee or admission charge for the dog guide.

Â Â Â Â Â  (3) A blind person or trainer is liable for any damages done to a place of public accommodations or to any mode of transportation by the dog guide. [1967 c.259 Â§2; 1971 c.87 Â§2; part renumbered 346.991]

Â Â Â Â Â  346.630 Prohibition against discriminating in renting housing because of dog guide; remedy. (1) A landlord, as defined in ORS 90.100, may not refuse to rent a dwelling unit, as defined in ORS 90.100, to a blind person on the basis of the personÂs use or possession of a dog guide.

Â Â Â Â Â  (2) A blind person shall have a cause of action to recover compensatory damages or $200, whichever is greater, from any landlord, as defined in ORS 90.100, who refuses to rent a dwelling unit, or who charges additional rent, on the basis of the personÂs use or possession of a dog guide. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (3) No blind person shall be required to pay an additional nonrefundable fee or an excessive deposit for the dog guide.

Â Â Â Â Â  (4) A blind person is liable for any damages done to the dwelling unit by the dog guide. [1975 c.256 Â§8; 1981 c.179 Â§1; 1993 c.369 Â§35; 1995 c.618 Â§67]

Â Â Â Â Â  346.640 Definitions for ORS 346.640 to 346.660. As used in ORS 346.640 to 346.660:

Â Â Â Â Â  (1) ÂDeaf personÂ means a person whose hearing disability precludes successful processing of linguistic information through audition with or without a hearing aid.

Â Â Â Â Â  (2) ÂHearing ear dogÂ means a dog that is on an orange leash and that is trained to assist a deaf person.

Â Â Â Â Â  (3) ÂHearing ear dog traineeÂ means a dog undergoing training to assist a deaf person.

Â Â Â Â Â  (4) ÂMode of transportationÂ means any mode of public transportation operating within this state except for parlor, lounge, or club car of a common carrier by railroad.

Â Â Â Â Â  (5) ÂPublic accommodationÂ means a place of public accommodation as defined in ORS 659A.400. [1981 c.771 Â§3]

Â Â Â Â Â  346.650 Hearing ear dog in place of public accommodation or on public transportation for person who is deaf; liability. (1) A deaf person shall have the right to have a hearing ear dog with the person, and a trainer of a hearing ear dog shall have the right to have the hearing ear dog or hearing ear dog trainee with the trainer, in any place of public accommodation or on any mode of transportation so long as the deaf person or trainer controls the behavior of the dog.

Â Â Â Â Â  (2) No deaf person or trainer of a hearing ear dog shall be required to pay an additional fee or admission charge for the hearing ear dog.

Â Â Â Â Â  (3) A deaf person or trainer of a hearing ear dog is liable for any damages done to a place of public accommodations or to any mode of transportation by the hearing ear dog. [1981 c.771 Â§4]

Â Â Â Â Â  346.660 Prohibition against discriminating in renting housing because of hearing ear dog; liability. (1) A landlord, as defined in ORS 90.100, may not refuse to rent a dwelling unit, as defined in ORS 90.100, to a deaf person on the basis of the use or possession of a hearing ear dog.

Â Â Â Â Â  (2) No deaf person shall be required to pay an additional nonrefundable fee for the hearing ear dog.

Â Â Â Â Â  (3) A deaf person is liable for any damages done to the dwelling unit by the hearing ear dog. [1981 c.771 Â§5; 1993 c.369 Â§36]

ASSISTANCE ANIMALS FOR PERSONS WITH PHYSICAL IMPAIRMENT

Â Â Â Â Â  346.680 Definitions for ORS 346.680 to 346.690. As used in ORS 346.680 to 346.690:

Â Â Â Â Â  (1) ÂAssistance animalÂ means any animal trained to assist a physically impaired person in one or more daily life activities, including but not limited to:

Â Â Â Â Â  (a) Dog guides, as defined in ORS 346.610;

Â Â Â Â Â  (b) Hearing ear dogs, as defined in ORS 346.640;

Â Â Â Â Â  (c) An animal trained to pull a wheelchair;

Â Â Â Â Â  (d) An animal trained to fetch dropped items; and

Â Â Â Â Â  (e) An animal trained to perform balance work.

Â Â Â Â Â  (2) ÂAssistance animal traineeÂ means any animal undergoing training to assist a physically impaired person.

Â Â Â Â Â  (3) ÂDaily life activityÂ includes but is not limited to:

Â Â Â Â Â  (a) Self-care;

Â Â Â Â Â  (b) Ambulation;

Â Â Â Â Â  (c) Communication; or

Â Â Â Â Â  (d) Transportation.

Â Â Â Â Â  (4) ÂMode of transportationÂ means any mode of transportation operating within this state.

Â Â Â Â Â  (5) ÂPhysically impaired personÂ means any person who is permanently physically impaired, whose physical impairment limits one or more of daily life activities and who has a record of impairment and is regarded by health care practitioners as having such an impairment, requiring the use of an assistance animal including but not limited to blindness, deafness and complete or partial paralysis.

Â Â Â Â Â  (6) ÂPublic accommodationÂ means a place of public accommodation as defined in ORS 659A.400 including but not limited to educational institutions, airlines and restaurants. The exception stated in ORS 659A.400 (2) is not an exception under ORS 90.390 and 346.680 to 346.690. [1989 c.336 Â§1; 1993 c.369 Â§37; 1995 c.79 Â§189]

Â Â Â Â Â  346.685 Rights of person with physical impairment and trainer; prohibition on admission charge for animal; access to transportation; liability for damage by animal. (1) A physically impaired person has the right to have an assistance animal with the physically impaired person, and a trainer has the right to have an assistance animal or assistance animal trainee with the trainer, in any place of public accommodation or on any mode of transportation so long as the physically impaired person or trainer controls the behavior of the animal.

Â Â Â Â Â  (2) No physically impaired person or trainer shall be required to pay an additional fee or admission charge for the assistance animal.

Â Â Â Â Â  (3) The assistance animal shall be allowed to accompany its owner in an ambulance or other mode of transport in the event of a medical emergency. If the owner is unconscious, the assistance animal shall be placed in an emergency veterinary clinic until the person regains consciousness and can make arrangements for the animal, or a relative responsible for the injured person is contacted and can make arrangements for the animal, or until the injured person dies, in which case the authorities will attempt to contact the school, where the animal was trained, for further action.

Â Â Â Â Â  (4) A physically impaired person or trainer is liable for any damages done to a place of public accommodations or to any mode of transportation by the assistance animal. [1989 c.336 Â§2]

Â Â Â Â Â  346.687 Damages recoverable for harm or theft of assistance animal. (1) In addition to and not in lieu of any other penalty provided by state law, a physically impaired person who uses an assistance animal or the owner of an assistance animal may bring an action for economic and noneconomic damages against any person who steals or, without provocation, attacks the assistance animal. The physically impaired person or owner may also bring an action for such damages against the owner of any animal that, without provocation, attacks an assistance animal. The action authorized by this subsection may be brought by the physically impaired person or owner even if the assistance animal was in the custody or under the supervision of another person when the theft or attack occurred.

Â Â Â Â Â  (2) If the theft of or unprovoked attack on an assistance animal described in subsection (1) of this section results in the death of the animal or the animal is not returned or if injuries sustained in the theft or attack prevent the animal from returning to service as an assistance animal, the measure of economic damages shall include, but need not be limited to, the replacement value of an equally trained assistance animal, without any differentiation for the age or the experience of the animal. In addition, the physically impaired person or owner may recover any other costs and expenses, including, but not limited to, costs of temporary replacement assistance services, whether provided by another assistance animal or a person, incurred as a result of the theft of or injury to the animal.

Â Â Â Â Â  (3) If the theft of or unprovoked attack on an assistance animal described in subsection (1) of this section results in injuries from which the animal recovers and returns to service, or if the animal is stolen but is recovered and returns to service, the measure of economic damages shall include, but need not be limited to, the veterinary medical expenses, costs of temporary replacement assistance services, whether provided by another assistance animal or a person, and any other costs and expenses incurred by the physically impaired person or owner as a result of the theft of or injury to the animal.

Â Â Â Â Â  (4) No cause of action arises under this section if the physically impaired person, owner or the person having custody or supervision of the assistance animal was committing a criminal or civil trespass at the time of the theft of or attack on the assistance animal.

Â Â Â Â Â  (5) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court. [1993 c.312 Â§2; 1995 c.618 Â§68]

Â Â Â Â Â  346.690 Prohibition against discrimination in renting housing because of assistance animal; liability. (1) A landlord, as defined in ORS 90.100, shall not refuse to rent a dwelling unit, as defined in ORS 90.100, to a physically impaired person on the basis of the personÂs use or possession of an assistance animal.

Â Â Â Â Â  (2) A physically impaired person shall have a cause of action to recover compensatory damages or $200, whichever is greater, from any landlord who refuses to rent a dwelling unit, or who charges additional rent, on the basis of the personÂs use or possession of an assistance animal. The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  (3) No physically impaired person shall be required to pay an additional nonrefundable fee or an excessive deposit for the assistance animal.

Â Â Â Â Â  (4) A physically impaired person is liable for any damages done to the dwelling unit by the assistance animal. [1989 c.336 Â§3; 1995 c.618 Â§69]

PENALTIES

Â Â Â Â Â  346.990 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  346.991 Penalties. (1) Violation of ORS 346.167 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 60 days, or both.

Â Â Â Â Â  (2) Violation of ORS 346.620 (1) or (2) is a Class C misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 346.650 or 346.660 is a Class C misdemeanor.

Â Â Â Â Â  (4) Violations of ORS 346.680 to 346.690 are subject to the penalties provided in subsections (1) to (3) of this section. [Subsection (1) enacted as 1971 c.312 Â§6; subsection (2) derived from 346.620; 1981 c.771 Â§2; subsection (3) enacted as 1981 c.771 Â§6; subsection (4) enacted as 1989 c.336 Â§5; 1993 c.369 Â§38; 2003 c.378 Â§33]

_______________

CHAPTER 347

[Reserved for expansion]



Chapter 348

Chapter 348 Â Student Aid; Education Stability Fund; Planning

2005 EDITION

STUDENT AID; STABILITY FUND; PLANNING

EDUCATION AND CULTURE

POLICY

348.005Â Â Â Â  Policy on student financial aid

LOANS GENERALLY

348.010Â Â Â Â  Higher Education Student Loan Fund; investments

348.040Â Â Â Â  Definitions for ORS 348.040 to 348.070

348.050Â Â Â Â  Student loans from Common School Fund; terms and conditions; exceptions

348.070Â Â Â Â  List of suitable career schools

348.090Â Â Â Â  Loans guaranteed by state agency; payment of interest

348.095Â Â Â Â  Reimbursement by commission for default losses

348.105Â Â Â Â  Loan obligations enforceable against minor

348.115Â Â Â Â  Student loans for nursing programs; terms and conditions

348.117Â Â Â Â  Repayment of loans for nursing program; grounds for deferral

SCHOLARSHIPS AND GRANTS

348.180Â Â Â Â  Definitions

348.183Â Â Â Â  Legislative intent

348.186Â Â Â Â  Oregon Achievement Grant; qualifications; renewal

348.205Â Â Â Â  Oregon Opportunity Grant program

348.210Â Â Â Â  Scholarships at Eastern Oregon University; scholarships for certain foreign students

348.230Â Â Â Â  Scholastic grants at post-secondary institutions; qualified applicants; renewals

348.250Â Â Â Â  Procedure for awarding grants under ORS 348.230 and 348.260

348.260Â Â Â Â  Oregon Opportunity Grant qualifications and amount; renewal

348.265Â Â Â Â  Grants for students of Oregon Health and Science University

348.270Â Â Â Â  Scholarships for children of deceased or disabled public safety officer and former foster children

348.280Â Â Â Â  Determination of eligibility for scholarships under ORS 348.270; rules

348.282Â Â Â Â  Definitions for ORS 348.283

348.283Â Â Â Â  Oregon Troops to Teachers program; rules

348.290Â Â Â Â  Financial aid to study barbering, hairdressing, manicure and esthetics

RURAL MEDICAL EDUCATION LOANS

348.310Â Â Â Â  Loans for medical study; rules

348.320Â Â Â Â  Eligibility for loans; application; written agreement

348.330Â Â Â Â  Amount of loans

348.340Â Â Â Â  Cost-sharing community loan fund program; repayment; exception

348.350Â Â Â Â  Cost-sharing hospital loan fund program; limitation; admission to family practice programs

348.360Â Â Â Â  Renewal of loans

348.370Â Â Â Â  Repayment of loans; interest; conditions; exemption

348.390Â Â Â Â  Rural Medical Education Loan Fund; sources; use

STUDENT LOAN DEFAULT

348.393Â Â Â Â  Declaration of default; notice; suspension of certificate or license

348.395Â Â Â Â  Agreements to design and implement database matches and notification procedures

348.397Â Â Â Â  Notices to borrower; challenging default status; notice to entities

348.399Â Â Â Â  Prompt notice required if borrower no longer in default status; reinstatement of certificate or license

VOLUNTEERS IN SERVICE TO OREGON VOUCHERS

348.405Â Â Â Â  Definitions for ORS 348.405 to 348.425

348.410Â Â Â Â  Volunteers in Service to Oregon voucher program

348.415Â Â Â Â  Award of vouchers to eligible students; voucher characteristics; funds not personal income; when available; rules

348.420Â Â Â Â  VISTO Fund; sources; uses; limit on administrative expenditures

348.425Â Â Â Â  Report

COMMUNITY SERVICE VOUCHER PROGRAM

348.427Â Â Â Â  Voucher program established; amount; recipient eligibility

348.429Â Â Â Â  Voucher amount limited; Oregon Student Assistance Commission duties; vouchers not personal income; rules

348.431Â Â Â Â  Tracking system

348.433Â Â Â Â  Limitation on administrative expenditures

348.436Â Â Â Â  Community Service Voucher Fund

COOPERATION BETWEEN OREGON UNIVERSITY SYSTEM AND COMMUNITY

COLLEGES

348.470Â Â Â Â  Legislative findings; cooperation between Oregon University System and community colleges

OREGON STUDENT ASSISTANCE COMMISSION

(Administration)

348.505Â Â Â Â  ÂCommissionÂ and Âfinancial aidÂ defined

348.510Â Â Â Â  Oregon Student Assistance Commission; term; vacancy; confirmation; qualifications

348.520Â Â Â Â  Duties

348.530Â Â Â Â  Powers; rulemaking authority

348.540Â Â Â Â  Officers of commission; quorum; meetings

348.550Â Â Â Â  Compensation and expenses of commission members

348.560Â Â Â Â  Staff; office space

348.563Â Â Â Â  Authority of Oregon Student Assistance Commission to require fingerprints

348.570Â Â Â Â  Funds and accounts created

348.575Â Â Â Â  Crediting of late loan repayments

348.580Â Â Â Â  Agreements with community foundations

348.590Â Â Â Â  Continuous appropriation of certain funds

348.592Â Â Â Â  Loan cancellation insurance

(Degrees)

348.594Â Â Â Â  Definition of ÂschoolÂ for ORS 348.594 to 348.615

348.596Â Â Â Â  Purpose of ORS 348.594 to 348.615

348.597Â Â Â Â  Applicability of ORS 348.594 to 348.615

348.599Â Â Â Â  Office of Degree Authorization

348.601Â Â Â Â  Office of Degree Authorization Account

348.603Â Â Â Â  Duties of commission relating to degree authorization and nondegree programs; approval of new post-secondary program or location; rules; fees

348.604Â Â Â Â  Exemption from ORS 348.594 to 348.615

348.605Â Â Â Â  Restrictions and duties of exempted schools

348.606Â Â Â Â  Conferring or offering of degree before approval obtained prohibited; fee; rules

348.607Â Â Â Â  Fee for exemption application; rules; prohibition on requirements for religious exemption

348.608Â Â Â Â  Certification by exempt school; suspension or revocation of exemption; appeal

348.609Â Â Â Â  Representation of possession of academic degree; complaints; civil penalties; rules; fees

348.612Â Â Â Â  Revocation of approval; hearing

348.615Â Â Â Â  Appeal procedure

(Scholarship Program Tax Credit)

348.616Â Â Â Â  Minimum criteria for certification of employer program; rules

348.618Â Â Â Â  Requirements for program certification application; acceptance and rejection of application

348.621Â Â Â Â  Requirements for tax credit certification application

(Alternative Student Loan Program)

348.625Â Â Â Â  Definitions for ORS 348.570 and 348.625 to 348.695

348.630Â Â Â Â  Eligible recipients; limitations; credit check

348.635Â Â Â Â  Establishment of loan terms and conditions

348.640Â Â Â Â  Administration of loans by private lenders; repayment to state; risk of loss

348.645Â Â Â Â  Administration of loans if private lenders withdraw; rules

348.650Â Â Â Â  Fees

348.655Â Â Â Â  Issuance of revenue bonds; amount; interest tax exempt

348.660Â Â Â Â  Determination to issue revenue bonds; duties of State Treasurer; factors to consider

348.665Â Â Â Â  Applicability of Uniform Revenue Bond Act; powers of State Treasurer

348.670Â Â Â Â  Administrative expenses

348.675Â Â Â Â  Refunding of bonds

348.680Â Â Â Â  Validity of bonds

348.685Â Â Â Â  Covenants in actions authorizing bonds; contents

348.690Â Â Â Â  Liability of state for bonds

348.695Â Â Â Â  Rights and remedies of bondholders and trustees

EDUCATION STABILITY FUND

(Generally)

348.696Â Â Â Â  Establishment; investment; earnings

(Oregon Growth Account)

348.701Â Â Â Â  Definitions for ORS 348.701 to 348.710

348.702Â Â Â Â  Oregon Growth Account

348.703Â Â Â Â  Management and investment of moneys in account; reporting requirement; contracts for investment advice and other services

348.704Â Â Â Â  Allocation, withdrawal and transfer of assets in account

348.706Â Â Â Â  Oregon Resource and Technology Development Subaccount

348.707Â Â Â Â  Oregon Growth Account Board; members; terms; compensation; powers and duties

348.710Â Â Â Â  Confidentiality of records, communications and information

(Oregon Education Fund)

348.716Â Â Â Â  Oregon Education Fund; use; payment of education lottery bonds

OREGON 529 COLLEGE SAVINGS NETWORK

348.841Â Â Â Â  Definitions for ORS 348.841 to 348.873

348.844Â Â Â Â  Policy on higher education qualified tuition savings program

348.849Â Â Â Â  Oregon 529 College Savings Board; membership

348.853Â Â Â Â  Board powers and duties; establishment of network; rules

348.856Â Â Â Â  Oregon 529 College Savings Network Fund

348.857Â Â Â Â  Network participation; contribution limitations; fees

348.860Â Â Â Â  Right to direct investment of contributions or earnings; liability for loss

348.863Â Â Â Â  Prohibitions and limitations on accounts

348.867Â Â Â Â  Designated beneficiary of account; confidentiality of account information

348.869Â Â Â Â  State interest in contributions and earnings

348.870Â Â Â Â  Account withdrawals; rules; report

348.873Â Â Â Â  Report to Governor and Legislative Assembly

COORDINATION OF STATE AGENCIES

348.890Â Â Â Â  Joint Boards of Education; meeting; implementation of agreements

(Temporary provisions relating to statewide articulation and transfer system are compiled as

notes following ORS 348.890)

348.900Â Â Â Â  Needs assessment for health care occupations; evaluation of health care education programs

EDUCATION COMMISSION OF THE STATES

348.950Â Â Â Â  Education Commission of the States; members; dues

PENALTIES

348.992Â Â Â Â  Criminal penalty

POLICY

Â Â Â Â Â  348.005 Policy on student financial aid. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The State of Oregon can achieve its full economic and social potential only if all Oregonians have the opportunity to contribute to the full extent of their capabilities and only when financial barriers to their educational goals are removed;

Â Â Â Â Â  (b) All Oregonians who meet the appropriate admissions requirements should be able to attend any community college, state institution of higher education or independent not-for-profit institution of post-secondary education regardless of individual economic or social circumstances;

Â Â Â Â Â  (c) The interests of this state are best served when public subsidies supporting college students are distributed fairly, equitably and consciously to ensure maximum access and choice for all Oregonians at the least cost to the taxpayers;

Â Â Â Â Â  (d) Need-based student financial aid is an effective, efficient and essential means of assisting Oregonians who are unable to afford the full cost of higher education;

Â Â Â Â Â  (e) Student financial aid allows Oregonians with limited resources to select academic programs based on their interests, aptitudes and career goals;

Â Â Â Â Â  (f) Student financial aid encourages and permits capable and promising Oregonians to persist in their education and training within this state; and

Â Â Â Â Â  (g) By assisting Oregonians in this manner, student financial aid contributes to the quality of life of each Oregonian and to the social, cultural and economic well-being of all Oregonians.

Â Â Â Â Â  (2) It is the intention of the Legislative Assembly to establish financial assistance programs to enable qualified Oregonians who need student aid to obtain post-secondary education in OregonÂs community colleges, state institutions of higher education or independent not-for-profit institutions of post-secondary education. [1993 c.239 Â§1; 2005 c.22 Â§242]

LOANS GENERALLY

Â Â Â Â Â  348.010 Higher Education Student Loan Fund; investments. (1) The Department of Higher Education shall maintain with the State Treasurer a fund separate and distinct from the General Fund known as the Higher Education Student Loan Fund, which shall consist of:

Â Â Â Â Â  (a) All moneys made available to the State Board of Higher Education for student loan purposes by state appropriations and by the federal government under terms of the National Defense Education Act of 1958 and amendments thereto, and under terms of the Health Professions Educational Assistance Act of 1963 and the Nurses Training Act of 1964 and amendments thereto;

Â Â Â Â Â  (b) Repayments of loans identified in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Interest earned on student loans identified in paragraph (a) of this subsection; and

Â Â Â Â Â  (d) Earnings from investments of the Higher Education Student Loan Fund.

Â Â Â Â Â  (2) All moneys in the Higher Education Student Loan Fund are continuously appropriated to the Department of Higher Education for the purpose of granting student loans under the terms established by the National Defense Education Act of 1958 and amendments thereto, under terms of the Health Professions Educational Assistance Act of 1963 and the Nurses Training Act of 1964 and amendments thereto.

Â Â Â Â Â  (3) The repayment in whole or part of any student loan made under terms of the National Defense Education Act of 1958 and amendments thereto, under terms of the Health Professions Educational Assistance Act of 1963 and the Nurses Training Act of 1964 and amendments thereto, shall be made pursuant to the provisions of the applicable federal statutes and repayment to the Higher Education Student Loan Fund shall be made in accordance with applicable federal statutes.

Â Â Â Â Â  (4) Funds in the Higher Education Student Loan Fund not needed for student loans may be invested by the State Treasurer as other public funds are invested under ORS 293.701 to 293.820. The State Treasurer shall credit to the Higher Education Student Loan Fund any interest or other income derived from such investment. [Formerly 351.570; 1987 c.102 Â§1; 1999 c.311 Â§4; 2005 c.22 Â§243]

Â Â Â Â Â  348.040 Definitions for ORS 348.040 to 348.070. As used in ORS 348.040 to 348.070, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂEligible studentÂ means a person who is a resident of this state, as determined by the Oregon Student Assistance Commission, at the time of application for a loan under ORS 348.040 to 348.070:

Â Â Â Â Â  (a) Who is enrolled in or has applied for enrollment in a qualified school;

Â Â Â Â Â  (b) Who has demonstrated a satisfactory level of achievement in the high school or other school on the record of which the application for enrollment is based or in which the applicant is enrolled; and

Â Â Â Â Â  (c) Who can show the necessity for financial assistance in order to continue the applicantÂs education.

Â Â Â Â Â  (3) ÂQualified schoolÂ means a school within this state which is a:

Â Â Â Â Â  (a) Four-year, nonprofit, generally accredited institution of higher education;

Â Â Â Â Â  (b) Accredited public or private community college or education center, or one recognized by a state educational agency;

Â Â Â Â Â  (c) Career school that is approved by the Superintendent of Public Instruction;

Â Â Â Â Â  (d) Medical or dental program offered by the Oregon Health and Science University;

Â Â Â Â Â  (e) Veterinary program offered by Oregon State University; or

Â Â Â Â Â  (f) Institution which is, in the opinion of the commission, comparable to such institutions, colleges, centers or schools.

Â Â Â Â Â  (4) When the commission certifies that the course is not available within this state, a qualified school may include an institution, college, center or school not located in this state. [1965 c.532 Â§1; 1977 c.762 Â§6; 1981 c.324 Â§2; 1995 c.343 Â§33; 1999 c.704 Â§9]

Â Â Â Â Â  348.050 Student loans from Common School Fund; terms and conditions; exceptions. (1) Upon approval of the loan application of an eligible student by the Oregon Student Assistance Commission, the Department of State Lands may loan an amount from the Common School Fund to the student in compliance with ORS 348.040 to 348.070. The loan shall be evidenced by a written obligation but no additional security shall be required. Notwithstanding any provision in this section, the department may require cosigners on the loans.

Â Â Â Â Â  (2) Loans granted under ORS 348.040 to 348.070 to eligible students by the department shall:

Â Â Â Â Â  (a) Not exceed $1,000 in a single academic year to an undergraduate student.

Â Â Â Â Â  (b) Not exceed $4,000 in a single academic year to a graduate or professional student.

Â Â Â Â Â  (c) Not exceed $16,000 for all loans made to a student under ORS 348.040 to 348.070.

Â Â Â Â Â  (3) Payment of interest shall be as follows:

Â Â Â Â Â  (a) Medical and dental student borrowers at the Oregon Health and Science University and veterinary student borrowers at Oregon State University shall be assessed at least six percent interest per annum on the unpaid balance from the date of the note. Interest payments by these borrowers shall be deferred until they cease to be enrolled. During the interest deferment period, the Oregon Student Assistance Commission shall pay the department the negotiated rate of interest on an annual basis. The borrower shall reimburse the Oregon Student Assistance Commission for these interest payments as provided in subsection (4) of this section. These borrowers shall commence direct payment of accruing interest to the department at the time they cease to be enrolled.

Â Â Â Â Â  (b) All other borrowers are required to pay at least seven percent interest per annum on the unpaid balance from the date of the loan as provided in subsection (4) of this section.

Â Â Â Â Â  (c) The Oregon Student Assistance Commission shall pay annually to the department a maximum of three percent per annum on the unpaid balance of all medical, dental and veterinary student borrower loans. The rate of this special payment may vary annually and will be negotiated by the Oregon Student Assistance Commission and the department.

Â Â Â Â Â  (d) The interest rates to be charged the borrower for the school year as stated in paragraphs (a) and (b) of this subsection shall be negotiated by the department and the Oregon Student Assistance Commission.

Â Â Â Â Â  (4)(a) Repayment of the principal and accruing and deferred interest on loans shall be commenced not later than 12 months after the studentÂs graduation or other termination of the studentÂs education.

Â Â Â Â Â  (b) Notwithstanding any other provision of this section, medical, dental and veterinary student borrowers who enter approved post-graduate study programs shall commence repayment of the principal and the accruing and deferred interest on loans no later than 12 months following the completion of the post-graduate study program or 60 months, whichever is sooner.

Â Â Â Â Â  (c) Repayment shall be completed in a maximum of 120 months from the time repayment is commenced. However, nothing in this section is intended to prevent repayment without penalty at an earlier date than provided in this section or to prohibit the department, with the consent of the Oregon Student Assistance Commission, from extending the repayment period to a date other than permitted by this subsection.

Â Â Â Â Â  (5) Notwithstanding any other provision of this section, the department may loan an amount from the Common School Fund to a student under guaranteed programs authorized by the Higher Education Act of 1965, as amended, commonly known as the Guaranteed Student Loan Program and the ParentÂs Loans for Undergraduate Students Program. Neither the limitations on amounts set forth in subsection (2) of this section nor the subsidies authorized by subsection (3) of this section apply to such loans. ORS 327.484 does not apply to such loans. [1965 c.532 Â§2; 1969 c.573 Â§3; 1977 c.725 Â§1; 1977 c.762 Â§7; 1981 c.324 Â§1; 1983 c.483 Â§1]

Â Â Â Â Â  348.060 [1965 c.532 Â§3; repealed by 1971 c.577 Â§3]

Â Â Â Â Â  348.070 List of suitable career schools. To assist the Oregon Student Assistance Commission and the Department of State Lands in determining the qualification of schools, the Superintendent of Public Instruction shall maintain a listing of career schools offering professional and technical training that meets the occupational needs of the student. [1965 c.532 Â§4; 1995 c.343 Â§34]

Â Â Â Â Â  348.080 [1965 c.532 Â§10; repealed by 1967 c.477 Â§5]

Â Â Â Â Â  348.090 Loans guaranteed by state agency; payment of interest. In addition to and not in lieu of student loans authorized pursuant to ORS 348.040 to 348.070, the Department of State Lands may make loans to students who are Oregon residents if the loans are guaranteed by a state agency. The terms, conditions and rates of interest of such loans may be determined by the department so as to take advantage of any federal statute providing for full or partial payment of interest on such loans. [1967 c.477 Â§4]

Â Â Â Â Â  348.095 Reimbursement by commission for default losses. From funds available therefor, the Oregon Student Assistance Commission shall reimburse the Department of State Lands for any loss resulting from default of a student loan under ORS 348.040 to 348.070. Funds appropriated under ORS 348.050 to pay interest to the department on loans to medical, dental and veterinary students shall also be available to reimburse the department for any loss resulting from default of a student loan under ORS 348.040 to 348.070. [1977 c.762 Â§10; 1987 c.130 Â§1]

Â Â Â Â Â  348.105 Loan obligations enforceable against minor. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducational institutionÂ means any post-secondary educational institution that is approved or accredited by the Northwest Association of Schools and Colleges, by its regional equivalent or by the appropriate official, department or agency of the state or nation in which the institution is located, and that is:

Â Â Â Â Â  (A) A four-year college or university;

Â Â Â Â Â  (B) A junior college or community college; or

Â Â Â Â Â  (C) A technical, professional or career school.

Â Â Â Â Â  (b) ÂEducational loanÂ means a loan or other aid or assistance for the purpose of furthering the obligorÂs education at an educational institution.

Â Â Â Â Â  (c) ÂPersonÂ means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, any written obligation made by any minor in consideration of an educational loan received by the minor from any person shall be as valid and binding as if the minor had, at the time of making and executing the obligation, attained the age of majority, but only if prior to the making of the educational loan an educational institution has certified in writing to the person making the educational loan that the minor is enrolled, or has been accepted for enrollment, in the educational institution.

Â Â Â Â Â  (3) Any obligation mentioned in subsection (2) of this section may be enforced in any action or proceeding against such person in the name of the person and shall be valid, insofar as the issue of age is concerned, without the consent thereto of the parent or guardian of such person. Such person may not disaffirm the obligation because of age nor may such person interpose in any action or proceeding arising out of the educational loan the defense that the borrower is, or was, at the time of making or executing the obligation, a minor.

Â Â Â Â Â  (4) Any parent or legal guardian who did not consent to guarantee or otherwise ensure performance of the obligation mentioned in subsection (2) of this section shall not be liable for payment of such obligation. [Formerly 348.805; 1977 c.725 Â§2; 1995 c.343 Â§35; 2005 c.22 Â§244]

Â Â Â Â Â  348.115 Student loans for nursing programs; terms and conditions. (1) In addition to any other financial aid provided by law, the Oregon Student Assistance Commission, pursuant to rule, may award loans to a qualified resident of this state upon the residentÂs acceptance and entry into a baccalaureate or associate degree nursing program at a post-secondary institution in Oregon. The loans may be forgiven upon fulfillment of the requirements of subsection (4) of this section.

Â Â Â Â Â  (2) The loans authorized by subsection (1) of this section:

Â Â Â Â Â  (a) Shall be made based on achievement, ability, need and motivation;

Â Â Â Â Â  (b) Shall be made on an annual basis subject to renewal upon satisfactory performance for the duration of the nursing program; and

Â Â Â Â Â  (c) Shall be made in annual amounts not to exceed 50 percent of the sum of tuition, fees and room and board for each participating student.

Â Â Â Â Â  (3) Priority in awarding loans shall be given to:

Â Â Â Â Â  (a) A resident employed in the health care field at the time of application; and

Â Â Â Â Â  (b) A resident who agrees to practice in an area where there is a critical shortage of nurses, as determined annually by the Oregon State Board of Nursing in consultation with the Office of Rural Health.

Â Â Â Â Â  (4) The resident receiving a loan under this section must agree to practice nursing at least half-time in an area described in subsection (3)(b) of this section or in an area of specialty that is underserved for one calendar year for each academic year for which the loan is received. If the resident does not fulfill the practice requirement within five years of graduation, the amount received shall be considered a loan, repayable as provided in ORS 348.117, for each year for which the practice requirement is not met. [1991 c.947 Â§16; 1993 c.765 Â§51; 1999 c.704 Â§10; 2001 c.599 Â§4]

Â Â Â Â Â  Note: 348.115 is repealed July 1, 2012. See section 8, chapter 599, Oregon Laws 2001.

Â Â Â Â Â  348.117 Repayment of loans for nursing program; grounds for deferral. (1) Student borrowers under ORS 348.115 shall be required to pay at least seven percent interest per annum on the unpaid balance from the date of the loan as provided in subsection (5) of this section.

Â Â Â Â Â  (2) Repayment of the principal and accruing and deferred interest on loans shall be commenced not later than 12 months after the studentÂs completion of the nursing program or other termination of the studentÂs education.

Â Â Â Â Â  (3) Repayment of loans shall be deferred upon application therefor for up to three years during which:

Â Â Â Â Â  (a) The student borrower is enrolled as at least a half-time student in a subsequent nursing program leading to a nursing degree higher than that attained in the initial program; or

Â Â Â Â Â  (b) The student borrower shows inability to locate suitable employment.

Â Â Â Â Â  (4) Repayment commences under the usual terms if the student borrower ceases to be employed as a nurse in this state before completing the practice requirements set forth in ORS 348.115 (4).

Â Â Â Â Â  (5) Repayment shall be completed in a maximum of 120 months from the time repayment is commenced. However, nothing in this subsection is intended to prevent repayment without penalty at an earlier date than provided in this subsection or to prohibit the Oregon Student Assistance Commission from extending the repayment period to a date other than specified by this subsection.

Â Â Â Â Â  (6) A student who borrows under ORS 348.115 shall have 100 percent of principal and accrued interest on loans under this section, ORS 348.115, 353.450, 442.470, 442.520, 442.550 to 442.570 and 656.256 canceled if it can be documented that, within five years of graduation:

Â Â Â Â Â  (a) The student has completed one calendar year of full-time employment as a nurse in the State of Oregon for each academic year in which a loan was received; or

Â Â Â Â Â  (b) The student has completed two calendar years of half-time employment as a nurse in the State of Oregon for each academic year in which a loan was received.

Â Â Â Â Â  (7) A student who borrows under this section, ORS 348.115, 353.450, 442.470, 442.520, 442.550 to 442.570 and 656.256 and completes at least one calendar year of the practice obligation described in subsection (6) of this section shall have the amount of principal and accrued interest on loans under this section, ORS 348.115, 353.450, 442.470 442.520, 442.550 to 442.570 and 656.256 canceled for each calendar year of qualifying practice that is:

Â Â Â Â Â  (a) For full-time practice, equal to the principal and accrued interest on the loan borrowed for the comparable academic year of award; or

Â Â Â Â Â  (b) For half-time practice, equal to half of the principal and accrued interest on the loan borrowed for the comparable academic year of the award.

Â Â Â Â Â  (8) Repayment of any remaining principal and interest shall be waived upon the death or total and permanent disability of the student borrower. [1991 c.947 Â§17; 2001 c.599 Â§5]

Â Â Â Â Â  Note: 348.117 is repealed July 1, 2012. See section 8, chapter 599, Oregon Laws 2001.

Â Â Â Â Â  348.120 [1987 c.896 Â§Â§24, 28; 1993 c.45 Â§283; renumbered 329.757 in 1993]

Â Â Â Â Â  348.125 [1987 c.896 Â§25; 1991 c.67 Â§89; 1993 c.45 Â§284; renumbered 329.765 in 1993]

Â Â Â Â Â  348.130 [1987 c.896 Â§26; 1989 c.159 Â§1; renumbered 329.775 in 1993]

Â Â Â Â Â  348.135 [1987 c.896 Â§27; 1993 c.45 Â§285; renumbered 329.780 in 1993]

SCHOLARSHIPS AND GRANTS

Â Â Â Â Â  348.180 Definitions. As used in this section and ORS 348.183, 348.186, 348.230, 348.250 and 348.260:

Â Â Â Â Â  (1) ÂCost of educationÂ includes but is not limited to, tuition, fees and living expenses.

Â Â Â Â Â  (2) ÂEligible post-secondary institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education;

Â Â Â Â Â  (b) A community college operated under ORS chapter 341;

Â Â Â Â Â  (c) The Oregon Health and Science University; or

Â Â Â Â Â  (d) An Oregon-based, generally accredited, not-for-profit institution of higher education.

Â Â Â Â Â  (3) ÂFinancial needÂ means that the financial capacity of both the student and the studentÂs family to contribute to the cost of the studentÂs education is not adequate to meet the total cost of education for any term, according to a system of need analysis approved by the Oregon Student Assistance Commission.

Â Â Â Â Â  (4) ÂQualified studentÂ means any resident student who plans to attend an eligible post-secondary institution and who:

Â Â Â Â Â  (a) Has not achieved a baccalaureate or higher degree from any post-secondary institution;

Â Â Â Â Â  (b) Is enrolled in an eligible program as defined by rule of the Oregon Student Assistance Commission; and

Â Â Â Â Â  (c) Is making satisfactory academic progress as defined by rule of the Oregon Student Assistance Commission. [1999 c.1070 Â§3; 2001 c.321 Â§1]

Â Â Â Â Â  348.183 Legislative intent. (1) The Legislative Assembly recognizes:

Â Â Â Â Â  (a) That an investment in educational opportunities for all Oregonians is an investment in a strong and stable economy and greater personal opportunities;

Â Â Â Â Â  (b) That the single largest barrier to attending an institution of higher education is lack of finances;

Â Â Â Â Â  (c) The broad and diverse range of quality post-secondary educational services provided by OregonÂs institutions of higher education, including OregonÂs community colleges, state institutions and independent not-for-profit institutions of higher education; and

Â Â Â Â Â  (d) The positive effects on OregonÂs citizens, families and economy of encouraging talented and hardworking students to stay in Oregon to pursue a post-secondary education.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly to:

Â Â Â Â Â  (a) Empower students who have achieved a Certificate of Initial Mastery with the ability to attend an Oregon institution of higher education; and

Â Â Â Â Â  (b) Reward all Oregon students who have achieved a Certificate of Initial Mastery or a comparable level of academic merit in Oregon schools with the opportunity and the necessary funding to attend an Oregon institution of higher education. [1999 c.1070 Â§2]

Â Â Â Â Â  348.186 Oregon Achievement Grant; qualifications; renewal. (1) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission shall award, to the extent funds are made available, an Oregon Achievement Grant to any qualified student who:

Â Â Â Â Â  (a) Commences at least half-time study toward a degree at the eligible post-secondary institution within three years of high school graduation; and

Â Â Â Â Â  (b) Has received a Certificate of Initial Mastery or, while a resident of Oregon, has scored at or above a level on a nationally recognized college admissions test as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Any qualified student receiving an Oregon Achievement Grant under subsection (1) of this section must use the grant for the purpose of study in an eligible program, as defined by rule of the Oregon Student Assistance Commission, at an eligible post-secondary institution.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission may not award an Oregon Achievement Grant to a qualified student who is enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

Â Â Â Â Â  (4) Each Oregon Achievement Grant shall be renewed yearly provided that the recipient has maintained satisfactory progress toward a first associate or baccalaureate degree as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, no Oregon Achievement Grant shall be renewed after a qualified student has reached the number of credit hours required to graduate with a baccalaureate degree at the institution the student is attending. [1999 c.1070 Â§4; 2001 c.321 Â§2]

Â Â Â Â Â  348.205 Oregon Opportunity Grant program. It is the intention of the Legislative Assembly to establish the Oregon Opportunity Grant program. Oregon Opportunity Grants awarded under this program shall be a uniform percentage of the studentÂs financial need as determined in ORS 348.260 (1)(b). [1971 c.735 Â§1; 1999 c.1070 Â§8; 2001 c.321 Â§8]

Â Â Â Â Â  348.210 Scholarships at Eastern Oregon University; scholarships for certain foreign students. (1) In addition to any other scholarships provided by law, the Oregon Student Assistance Commission may award scholarships at Eastern Oregon University to resident undergraduate students applying for enrollment in the university or who are pursuing courses therein. The number of students who receive scholarships under this subsection may not exceed two and one-half percent of the number of students who are enrolled at the university. The scholarships shall be awarded upon the basis of a record of high intellectual standing and deportment in the school or institution where the applicant has received or is receiving preparatory training, the necessity for financial assistance and other qualifications of such nature that the awarding of scholarships will operate not only to the advantage of the applicant but to the people of Oregon. A scholarship awarded under this subsection may not exceed in value the amount of the tuition and other fees, including the fees that are levied against the recipient of the scholarship by the State Board of Higher Education at the university.

Â Â Â Â Â  (2) The commission may award tuition and fee-exempting scholarships to students from foreign nations who are enrolled in state institutions of higher education. A student may not receive a scholarship under this subsection that exceeds the amount of tuition and fees owed by the student.

Â Â Â Â Â  (3) The value of scholarships awarded each year under subsection (2) of this section may not exceed in aggregate an amount equal to 10 percent of the amount of tuition and fees paid in the preceding year to the Department of Higher Education by students enrolled in state institutions of higher education who were not Oregon residents. [Formerly 351.120 and then 351.605; 1967 c.530 Â§6; 1971 c.735 Â§2; 1973 c.721 Â§1; 1997 c.11 Â§8; 2005 c.22 Â§245]

Â Â Â Â Â  348.220 [Formerly 351.610; 1967 c.530 Â§7; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.230 Scholastic grants at post-secondary institutions; qualified applicants; renewals. (1) In addition to any other financial aid provided by law, the Oregon Student Assistance Commission may award to qualified residents of this state scholastic grants in any eligible post-secondary institution.

Â Â Â Â Â  (2) A qualified applicant is one who has an achievement of high intellectual standing and deportment in the school or institution on the records of which the application is based, and who demonstrates, to the satisfaction of the commission, that the applicant has superior capacity to profit by post-high-school education.

Â Â Â Â Â  (3) If the recipient of a grant under this section meets the standards for renewal of that grant, the grant may be renewed, upon application of the recipient, until the recipient has received a total of four undergraduate years under this section or until the recipient has completed an undergraduate course of study, whichever is less.

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall be construed to mean that the commission may not increase or reduce the amount of the grant upon application for renewal.

Â Â Â Â Â  (5) No grant shall be made to any student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education. [Formerly 351.620; 1971 c.735 Â§3; 1973 c.721 Â§2; 1977 c.725 Â§3; 1989 c.845 Â§1; 2001 c.321 Â§3]

Â Â Â Â Â  348.240 [Formerly 351.625; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.250 Procedure for awarding grants under ORS 348.230 and 348.260. (1) Grants established under ORS 348.230 and 348.260 shall be awarded by the Oregon Student Assistance Commission in the manner provided in this section.

Â Â Â Â Â  (2) Persons interested in obtaining a grant established under ORS 348.230 and 348.260 may apply to the commission for a grant.

Â Â Â Â Â  (3) The commission shall screen or cause to be screened the applications and shall determine for each available grant the person best qualified to receive that grant. A qualified applicant is eligible to receive a grant established under ORS 348.230 and 348.260 if:

Â Â Â Â Â  (a) The applicantÂs financial need is such that in the opinion of the commission financial aid is warranted; and

Â Â Â Â Â  (b) The applicant plans to be a student at the eligible post-secondary institution where the grant is to be used.

Â Â Â Â Â  (4) The commission shall not discriminate for or against any applicant for a grant.

Â Â Â Â Â  (5) Nothing in ORS 348.210 to 348.260, 348.505 to 348.615, 348.696 and 348.992 shall be construed to require any institution to admit a grant recipient or to attempt to control or influence the policies of the institution.

Â Â Â Â Â  (6) Whenever funds are not available to award grants to all qualified students, the commission shall give priority to applicants who are or plan to be full-time students at the eligible post-secondary institution where the grant is to be used. A student shall be considered to be a full-time student if the combination of credit hours at more than one eligible post-secondary institution equals full-time attendance, according to the institution disbursing the grant funds.

Â Â Â Â Â  (7) As used in this section, ÂdiscriminateÂ has the meaning given ÂdiscriminationÂ in ORS 659.850. [Formerly 351.630; 1973 c.721 Â§3; 1977 c.725 Â§4; 1993 c.45 Â§286; 1997 c.203 Â§1; 1997 c.524 Â§4; 2001 c.321 Â§4]

Â Â Â Â Â  348.260 Oregon Opportunity Grant qualifications and amount; renewal. (1)(a) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission may award Oregon Opportunity Grants, to the extent funds are made available, to qualified students who have financial need.

Â Â Â Â Â  (b) Eligibility, financial need and the amount of an Oregon Opportunity Grant shall be determined annually by the Oregon Student Assistance Commission in consultation with representatives from the educational sectors. In determining these factors, the Oregon Student Assistance Commission shall take into consideration available state funds, available federal funds, the cost of education at the eligible post-secondary institutions and the familyÂs ability to contribute.

Â Â Â Â Â  (c) Grant funds necessary to meet matching requirements for federal funds under the Leveraging Educational Assistance Partnership Program and Special Leveraging Educational Assistance Partnership Program of the United States Department of Education may also be used to award grants to qualified students in any eligible post-secondary institution approved by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Oregon Opportunity Grants may be awarded under this section to qualified students enrolled for any term, including summer term.

Â Â Â Â Â  (3) If a qualified student receiving an Oregon Opportunity Grant under this section meets the standards for renewal of the grant, the grant may be renewed upon application until the qualified student has received the total of four undergraduate years of study in an eligible program as defined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (4) A qualified student who receives an Oregon Opportunity Grant under this section must attend the institution, college or school upon which the grant application is based unless the Oregon Student Assistance Commission authorizes the grant to be used at a different institution, college or school. A qualified student who receives a grant under this section may attend more than one institution, college or school if the grant application was based on the qualified student attending more than one institution, college or school.

Â Â Â Â Â  (5) No Oregon Opportunity Grant shall be made to any qualified student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

Â Â Â Â Â  (6) No Oregon Opportunity Grant awarded under this section shall exceed 50 percent of the qualified studentÂs financial need as determined by the Oregon Student Assistance Commission. [1971 c.735 Â§4; 1973 c.721 Â§4; 1977 c.725 Â§5; 1977 c.762 Â§8; 1987 c.175 Â§1; 1989 c.845 Â§2; 1993 c.820 Â§1; 1997 c.203 Â§2; 1999 c.1070 Â§11; 2001 c.321 Â§Â§5,6]

Â Â Â Â Â  348.265 Grants for students of Oregon Health and Science University. (1) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission may award grants to qualified residents of this state who are enrolled in the professional medical, nursing or dental programs at the Oregon Health and Science University.

Â Â Â Â Â  (2) A qualified applicant for a grant under this section is one who plans to attend the Oregon Health and Science University but whose financial capacity and that of the applicantÂs family to contribute to the educational costs are not adequate to meet such costs, as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (3) Grants may be received by a student each year of attendance depending on the continuing need of the student for such grant.

Â Â Â Â Â  (4) No grant awarded under this section shall exceed the amount of the difference between the award year tuition and fees assessed and the tuition and fees assessed for that program in the academic year 1976-1977. [1977 c.762 Â§9; 1989 c.845 Â§4]

Â Â Â Â Â  348.270 Scholarships for children of deceased or disabled public safety officer and former foster children. (1) In addition to any other scholarships provided by law, the Oregon Student Assistance Commission shall award scholarships in any state institution under the State Board of Higher Education, in the Oregon Health and Science University, in any community college operated under ORS chapter 341, or in any Oregon-based regionally accredited independent institution, to any student applying for enrollment or who is enrolled therein, who is:

Â Â Â Â Â  (a) The natural, adopted or stepchild of any public safety officer who, in line of duty, was killed or so disabled, as determined by the Oregon Student Assistance Commission, that the income of the disabled public safety officer is less than that earned by public safety officers performing duties comparable to those performed at the highest rank or grade attained by the disabled parent; or

Â Â Â Â Â  (b) A former foster child who enrolls in an institution of higher education as an undergraduate student not later than three years from the date the student was removed from the care of the Department of Human Services, the date the student graduated from high school or the date the student received the equivalent of a high school diploma, whichever date is earliest.

Â Â Â Â Â  (2) Scholarships awarded under this section to students who are dependents of public safety officers or who are former foster children shall equal the amount of tuition and all fees levied by the institution against the recipient of the scholarship. However, scholarships awarded to students who attend independent institutions shall not exceed the amount of tuition and all fees levied by the University of Oregon.

Â Â Â Â Â  (3) If the student who is the dependent of a deceased public safety officer continues to remain enrolled in a state institution of higher education or a community college or an independent institution within the State of Oregon, the student shall be entitled to renewal of the scholarship until the student has received the equivalent of four years of undergraduate education and four years of post-graduate education.

Â Â Â Â Â  (4) If the student who is the dependent of a disabled public safety officer or who is a former foster child continues to remain enrolled in a state institution of higher education or a community college or an independent institution within the State of Oregon, the student shall be entitled to renewal of the scholarship until the student has received the equivalent of four years of undergraduate education.

Â Â Â Â Â  (5) The Oregon Student Assistance Commission may require proof of the studentÂs relationship to a deceased or disabled public safety officer described in subsection (1) of this section or proof that the student is a former foster child.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂFormer foster childÂ means an individual who, for a total of 12 or more months while between the ages of 16 and 21, was a ward of the court pursuant to ORS 419B.100 (1)(b) to (e) and in the legal custody of the Department of Human Services for out-of-home placement.

Â Â Â Â Â  (b) ÂPublic safety officerÂ means:

Â Â Â Â Â  (A) A firefighter or police officer as those terms are defined in ORS 237.610.

Â Â Â Â Â  (B) A member of the Oregon State Police. [1973 c.784 Â§1; 1977 c.725 Â§6; 1995 c.162 Â§70; 1997 c.515 Â§1; 2001 c.730 Â§1]

Â Â Â Â Â  348.280 Determination of eligibility for scholarships under ORS 348.270; rules. The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (1) Determine which students are eligible beneficiaries.

Â Â Â Â Â  (2) Grant the appropriate scholarships under ORS 348.270.

Â Â Â Â Â  (3) Make necessary rules for application and distribution of the benefits available under ORS 348.270 and this section.

Â Â Â Â Â  (4) Establish rules and procedures necessary to carry out the provisions of ORS 348.270 and this section, including but not limited to the usual and customary rules for analyzing financial need.

Â Â Â Â Â  (5) In awarding scholarships pursuant to its authority under ORS 348.520, the Oregon Student Assistance Commission shall give priority to students who are eligible for scholarships under ORS 348.270. [1973 c.784 Â§Â§2,3; 1997 c.515 Â§2]

Â Â Â Â Â  348.282 Definitions for ORS 348.283. As used in this section and ORS 348.283:

Â Â Â Â Â  (1) ÂArmed Forces of the United StatesÂ means:

Â Â Â Â Â  (a) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

Â Â Â Â Â  (c) The Oregon National Guard and a National Guard of any other state or territory.

Â Â Â Â Â  (2) ÂPublic post-secondary institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education; and

Â Â Â Â Â  (b) A community college operated under ORS chapter 341.

Â Â Â Â Â  (3) ÂVeteranÂ means a person who served on active duty with the Armed Forces of the United States and was discharged or released from active duty with other than a dishonorable discharge. [2005 c.831 Â§8]

Â Â Â Â Â  Note: 348.282 and 348.283 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.283 Oregon Troops to Teachers program; rules. (1) There is established within the Oregon Student Assistance Commission the Oregon Troops to Teachers program. Through the program, the commission shall pay for all of the resident tuition charges of a veteran imposed by a public post-secondary institution, provided the veteran:

Â Â Â Â Â  (a) Was discharged from the Armed Forces of the United States;

Â Â Â Â Â  (b) Is a resident of Oregon; and

Â Â Â Â Â  (c) Agrees to teach:

Â Â Â Â Â  (A) In an Oregon school district or public charter school classified as serving a high poverty area for not less than three years; or

Â Â Â Â Â  (B) In the area of mathematics, science or special education for not less than four years.

Â Â Â Â Â  (2) An award under subsection (1) of this section shall be used for the purpose of paying resident tuition. The commission may not award funds under subsection (1) of this section for the purpose of paying for books, supplies, housing, food or any other costs associated with attending a public post-secondary institution.

Â Â Â Â Â  (3) The commission shall adopt rules necessary for the implementation and administration of this section in consultation with the Department of Education and the Department of Higher Education. [2005 c.831 Â§9]

Â Â Â Â Â  Note: See note under 348.282.

Â Â Â Â Â  348.290 Financial aid to study barbering, hairdressing, manicure and esthetics. The Oregon Student Assistance Commission shall apply the interest on the amount transferred to the Oregon Student Assistance Fund under section 4, chapter 377, Oregon Laws 1985, to provide financial aid, as defined in ORS 348.505, to students to study barbering, hairdressing, manicure and esthetics at eligible post-secondary schools. [1985 c.377 Â§3; 1987 c.31 Â§19; 2005 c.117 Â§13]

Â Â Â Â Â  Note: Legislative Counsel has substituted ÂOregon Student Assistance FundÂ for ÂState Scholarship Commission FundÂ in 348.290 pursuant to section 4, chapter 704, Oregon Laws 1999.

Â Â Â Â Â  348.300 [1973 c.791 Â§1; repealed by 1977 c.725 Â§8]

Â Â Â Â Â  348.305 [1969 c.624 Â§1; repealed by 1971 c.735 Â§10]

RURAL MEDICAL EDUCATION LOANS

Â Â Â Â Â  348.310 Loans for medical study; rules. (1) The Oregon Student Assistance Commission is authorized to make loans to all qualified applicants, from the fund created in ORS 348.390 (1), to assist in financing the cost of a program of study leading to the degree of Doctor of Medicine or to the degree of Doctor of Osteopathic Medicine.

Â Â Â Â Â  (2) The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (a) Develop criteria for the preparation of applications and procedures for the submission, evaluation, priority selection and award of loans provided for in ORS 348.310 to 348.390;

Â Â Â Â Â  (b) Determine the number and amount of loans and loan renewals; and

Â Â Â Â Â  (c) Adopt such rules as may be necessary to implement ORS 348.310 to 348.390. [1979 c.532 Â§2]

Â Â Â Â Â  348.315 [1969 c.624 Â§2; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.320 Eligibility for loans; application; written agreement. (1) A person shall be eligible for a loan under ORS 348.310 to 348.390 if the person is:

Â Â Â Â Â  (a) A bona fide resident of this state;

Â Â Â Â Â  (b) Accepted for enrollment, or is a student in good standing in the professional medical program at an accredited medical school located in the United States or in an accredited school of osteopathic medicine;

Â Â Â Â Â  (c) As a result of personal financial resources, unable to pursue a program of study in the absence of a loan or would be unable to do so without great hardship; and

Â Â Â Â Â  (d) Desirous of practicing medicine in a rural community in this state, and in an area which meets the qualifications of a medical shortage area.

Â Â Â Â Â  (2) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall apply to the Oregon Student Assistance Commission.

Â Â Â Â Â  (3) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall agree in writing to practice medicine in a medical shortage area as defined by the Director of Human Services, for a period equal to the period covered by the loan, but no less than two years. [1979 c.532 Â§4; 1987 c.660 Â§17]

Â Â Â Â Â  348.325 [1969 c.624 Â§3; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.330 Amount of loans. In addition to any other financial aid provided by law, the Oregon Student Assistance Commission may grant loans in the following amounts:

Â Â Â Â Â  (1) Persons in their first or second year of study, or the equivalent thereof, are eligible for an amount not to exceed $5,000 per academic year.

Â Â Â Â Â  (2) Persons in their third or fourth year of study, or the equivalent thereof, are eligible for an amount not to exceed $7,500 per academic year. [1979 c.532 Â§5]

Â Â Â Â Â  348.335 [1969 c.624 Â§4; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.340 Cost-sharing community loan fund program; repayment; exception. (1) The Oregon Student Assistance Commission is further authorized to establish and administer cost-sharing loan fund programs which provide for assistance, in conjunction with community agencies or organizations, selected and approved by the commission in a rural community in the state having a population of fewer than 7,500 persons. Participation in such a program shall be on a matching funds basis between the Rural Medical Education Loan Fund and the approved community agency and shall fund the educational costs, fees and charges of a specific, eligible student, who shall be approved by the participating community and the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Funds provided from the Rural Medical Education Loan Fund under subsection (1) of this section shall not exceed 75 percent of the total amount calculated to be necessary to fund one person for one year, in an approved school as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (3) The eligibility requirements for persons participating in the program established in subsection (1) of this section shall be the same as the requirements for eligibility in the loan program under ORS 348.320.

Â Â Â Â Â  (4) Upon completion of the program of study and training for licensure, the person receiving funds under this section shall not be required to repay such funds if the person practices medicine in the community providing the matching funds. The person shall practice medicine one year for each year that funds were provided, but in no event shall the person practice less than two years. [1979 c.532 Â§8]

Â Â Â Â Â  348.345 [1969 c.624 Â§5; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.350 Cost-sharing hospital loan fund program; limitation; admission to family practice programs. (1) The Oregon Student Assistance Commission is authorized to establish and administer a cost-sharing program to train intern and residency physicians as may be arranged by contract with an accredited training hospital within this state. The cost sharing shall be limited to general practice internships and family practice residencies. The commission may pay up to $18,000 to an institution for each intern or resident position which is reserved for training students who are planning to enter medical practice in rural areas.

Â Â Â Â Â  (2) Funds for programs established under subsection (1) of this section shall be paid from the Rural Medical Education Loan Fund.

Â Â Â Â Â  (3) No money appropriated under this section shall be used for any program at the Oregon Health and Science University. The center shall be required to give priority admissions to recipients under ORS 348.310 to 348.390 in its family practice residency programs. [1979 c.532 Â§10]

Â Â Â Â Â  348.355 [1969 c.624 Â§6; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.360 Renewal of loans. Each loan granted under ORS 348.330 and 348.340 is renewable annually. The Oregon Student Assistance Commission shall renew the loans upon application by the recipient when the commission finds that the applicant has successfully completed the required work for the preceding academic year and is a student in good standing, is a resident of this state and is in a financial condition that warrants the continuation of such aid. [1979 c.532 Â§6]

Â Â Â Â Â  348.365 [1969 c.624 Â§8; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.370 Repayment of loans; interest; conditions; exemption. (1) Persons receiving funds under ORS 348.310 to 348.390 shall not be required to repay the funds if the person practices medicine in a rural community in this state having a population of fewer than 7,500 persons and which meets the qualifications of a medical shortage area.

Â Â Â Â Â  (2) The fund recipient shall practice medicine in the area designated under subsection (1) of this section at the rate of one year for each year the funds were provided to that recipient, but in no event shall any recipient practice medicine in an area less than two years.

Â Â Â Â Â  (3) Any person receiving funds under ORS 348.310 to 348.390 who fails to complete the course of study, shall be required to repay the amount received to the Rural Medical Education Loan Fund. Ten percent interest shall be charged on the unpaid balance, accrued from the date the loan was granted.

Â Â Â Â Â  (4) Any person receiving funds under ORS 348.310 to 348.390 who completes the course of study and requirements for licensure but fails to fulfill the obligations required by the loan, shall repay the amount received to the Rural Medical Education Loan Fund. Ten percent interest shall be charged on the unpaid balance, accrued from the date the loan was granted. Additionally, a penalty fee, equal to 25 percent of the total amount of funds received shall be assessed against the person. No interest shall accrue on the penalty.

Â Â Â Â Â  (5) Any funds received by the Rural Medical Education Loan Fund under subsections (3) to (6) of this section shall be used by the Oregon Student Assistance Commission for the purpose of carrying out the provisions of ORS 348.310 to 348.390.

Â Â Â Â Â  (6) The Oregon Student Assistance Commission may waive any interest or penalty assessed under subsections (3) to (6) of this section in case of undue hardship. [1979 c.532 Â§Â§7,9]

Â Â Â Â Â  348.375 [1969 c.624 Â§9; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.380 [1979 c.532 Â§3; 1987 c.660 Â§18; repealed by 1993 c.742 Â§34]

Â Â Â Â Â  348.390 Rural Medical Education Loan Fund; sources; use. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Rural Medical Education Loan Fund, which may be invested in the same manner as the Oregon Student Assistance Fund. This fund may receive funds from state and private sources for the purpose of making loans to student residents of this state who are determined to be eligible to receive funds under ORS 348.310 to 348.390. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) All funds for and relating to loans received by the Oregon Student Assistance Commission, including repayments, interest and penalties, for the Rural Medical Education Loan Fund, except moneys appropriated from the State Treasury for a specified period of time, are continuously appropriated to the Rural Medical Education Loan Fund for the purposes for which the fund was created. [1979 c.532 Â§Â§1,12; 1989 c.966 Â§31]

STUDENT LOAN DEFAULT

Â Â Â Â Â  348.393 Declaration of default; notice; suspension of certificate or license. (1) The Oregon Student Assistance Commission may declare that a person is in default in repayment on a student loan guaranteed or insured by the Oregon Student Assistance Commission if the person is not paying in a satisfactory manner according to the repayment requirements of the United States Department of Education.

Â Â Â Â Â  (2) The Oregon Student Assistance Commission shall notify any state agency, board or commission, including the Oregon State Bar, that has the power to issue and renew any license, certification or registration necessary to practice any profession or engage in any trade or calling that a person is in default in repayment of a student loan as determined under subsection (1) of this section if the commission has established a process for conducting database matches and notification procedures with the entity under ORS 348.395.

Â Â Â Â Â  (3) Any entity notified under subsection (2) of this section shall not issue or renew or shall suspend a certificate or license or shall place the person on probation. Once so notified, no further administrative review or contested case proceeding within or by the issuing entity is required. [1995 c.179 Â§2]

Â Â Â Â Â  348.395 Agreements to design and implement database matches and notification procedures. The Oregon Student Assistance Commission shall identify which entities referred to in ORS 348.393 it is feasible to enter into an agreement with to design and implement a process for conducting database matches and notification procedures for the purpose of complying with ORS 348.393. Any entity so identified by the commission shall enter into an agreement with the commission. [1995 c.179 Â§4]

Â Â Â Â Â  348.397 Notices to borrower; challenging default status; notice to entities. (1) Upon purchase of a default claim loan from the lender, the Oregon Student Assistance Commission shall notify the defaulted student loan borrower in writing that failure to pay satisfactorily as determined under ORS 348.393 (1) may result in a refusal to issue or renew, a suspension or a placement on probation by any entity referred to in ORS 348.393. The notice shall provide the defaulted student loan borrower with an administrative process to challenge the default status of any loan and an opportunity to object to the collection of the debt according to the provisions of 34 C.F.R. 30.20 to 30.33 and 34 C.F.R. 682.410.

Â Â Â Â Â  (2) If, after the initial notification, the borrower fails to enter into a repayment plan and repay satisfactorily, the Oregon Student Assistance Commission shall inform the borrower in writing on a regular basis for no less than 180 days of the consequences of failing to repay a student loan. The final notification letter shall allow the borrower 30 additional days to perform by paying or curing the amount delinquent, paying the balance in full or submitting an acceptable repayment plan to the commission through a debt consolidating agency registered pursuant to ORS 697.602 to 697.842 to avoid being reported to any entity referred to in ORS 348.393. If the borrower has not performed by the end of the final 30-day period, the Oregon Student Assistance Commission shall notify those entities with whom it has established a process for conducting database matches and notification procedures under ORS 348.395 that the person is in default in repayment and is not paying in a satisfactory manner as determined under ORS 348.393 (1). [1995 c.179 Â§5; 1997 c.174 Â§1]

Â Â Â Â Â  348.399 Prompt notice required if borrower no longer in default status; reinstatement of certificate or license. The Oregon Student Assistance Commission shall promptly notify any entity referred to in ORS 348.393 when a formerly reported student loan borrower is no longer in default status due to repayment in full, loan rehabilitation or some other action that discharges the borrower of responsibility for repayment or when the borrower achieves satisfactory repayment status as determined under ORS 348.397 (2). The issuing entity shall issue or reinstate the certificate or license of the student loan borrower within 30 days contingent upon the requirements of the entity. [1995 c.179 Â§7; 1997 c.174 Â§2]

VOLUNTEERS IN SERVICE TO OREGON VOUCHERS

Â Â Â Â Â  348.405 Definitions for ORS 348.405 to 348.425. As used in ORS 348.405 to 348.425:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂEligible institutionÂ means any educational institution in Oregon certified as an eligible institution for student aid programs under Title IV, Part B, of the Higher Education Act of 1965 as amended, but only for undergraduate programs.

Â Â Â Â Â  (3) ÂEligible voucher recipientÂ means any Oregon resident who:

Â Â Â Â Â  (a) Is 14 to 19 years of age, inclusive;

Â Â Â Â Â  (b) Completes community service work in human interaction activities within a nonprofit social service agency whose nonprofit status is verified; and

Â Â Â Â Â  (c) Is enrolled in or plans to enroll in an eligible institution.

Â Â Â Â Â  (4) ÂHuman interaction activitiesÂ means activities of social service agencies similar to, but not limited to, the provision of literacy education, family or parenting counseling, peer arbitration, victim advocacy, emergency hotline services, tutoring and mentoring, and assistance in Head Start programs with emphasis on programs aimed at drug-free teenagers.

Â Â Â Â Â  (5) ÂVISTOÂ means Volunteers in Service to Oregon. [1989 c.227 Â§2; 1993 c.322 Â§1; 1999 c.704 Â§11]

Â Â Â Â Â  348.410 Volunteers in Service to Oregon voucher program. To encourage community service volunteerism among OregonÂs youth 14 to 19 years of age inclusive, there is established a post-secondary education voucher program within the Oregon Student Assistance Commission that shall be known as Volunteers in Service to Oregon. [1989 c.227 Â§1; 1993 c.322 Â§2; 1999 c.704 Â§12]

Â Â Â Â Â  348.415 Award of vouchers to eligible students; voucher characteristics; funds not personal income; when available; rules. (1) In addition to any other student assistance provided by law, the Oregon Student Assistance Commission shall award vouchers to eligible students participating in the VISTO program.

Â Â Â Â Â  (2) The total of all vouchers earned by a VISTO volunteer under this section in any calendar year shall not exceed the amount equal to the average tuition and all fees charged annually by institutions under the State Board of Higher Education.

Â Â Â Â Â  (3) Vouchers shall be provided in $30 denominations and shall be awarded to a VISTO volunteer for each eight hours of eligible volunteer service.

Â Â Â Â Â  (4) Any voucher awarded under the VISTO program shall expire on the 24th anniversary of the birthdate of the volunteer.

Â Â Â Â Â  (5) The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (a) Provide vouchers to eligible community service organizations.

Â Â Â Â Â  (b) Determine which community service organization and service within the programs of such organization are eligible for participation in the VISTO program.

Â Â Â Â Â  (c) Determine which volunteers are eligible.

Â Â Â Â Â  (d) Provide payment for vouchers presented by VISTO volunteers at eligible institutions.

Â Â Â Â Â  (e) Establish procedures necessary to carry out the provisions of ORS 348.405 to 348.425.

Â Â Â Â Â  (f) Adopt necessary rules for the program established by ORS 348.405 to 348.425.

Â Â Â Â Â  (6) The funds received in redemption of the vouchers granted pursuant to ORS 348.405 to 348.425 shall not be considered personal income for the purposes of ORS 316.037.

Â Â Â Â Â  (7) The vouchers authorized by ORS 348.405 to 348.425 shall first become available when funds are available therefor from sources other than the General Fund, as determined by the Oregon Student Assistance Commission. [1989 c.227 Â§Â§3,4,8; 1993 c.322 Â§3]

Â Â Â Â Â  348.420 VISTO Fund; sources; uses; limit on administrative expenditures. (1) There is established in the State Treasury, separate and distinct from the General Fund, a fund to be known as the VISTO Fund which may be invested in the same manner as the Oregon Student Assistance Fund. The fund shall receive moneys from federal, state or private sources for the purpose of providing payments for redemption of VISTO vouchers, the administration of the VISTO program and grants made under ORS 348.260. The fund, including the interest earning thereon, if any, is continuously appropriated to the Oregon Student Assistance Commission for those purposes for which such funds were provided to, received or collected by the commission.

Â Â Â Â Â  (2) No more than five percent of the funds available under subsection (1) of this section shall be used by the state for the administrative expenditures of the program established by ORS 348.405 to 348.425. Administrative expenditures do not include premiums paid for workersÂ compensation benefits.

Â Â Â Â Â  (3) A county may use an amount not to exceed four percent of its allocation to meet its expenses in administering the program.

Â Â Â Â Â  (4) The first priority of funds available under the program authorized by ORS 348.405 to 348.425 shall be for redemption of VISTO vouchers and the administration of the VISTO program. After meeting the demands for expenditures and fund reserves, excess funds may be used to supplement grants made under ORS 348.260. [1989 c.227 Â§Â§5, 7, 9; 1993 c.322 Â§4]

Â Â Â Â Â  348.425 Report. The Oregon Student Assistance Commission shall report to the Legislative Assembly biennially on the progress of the VISTO program by submitting a report to the President of the Senate and the Speaker of the House of Representatives who shall refer the report to the appropriate substantive interim or standing committee. [1989 c.227 Â§6]

COMMUNITY SERVICE VOUCHER PROGRAM

Â Â Â Â Â  348.427 Voucher program established; amount; recipient eligibility. (1) To encourage community service participation among students in institutions of higher education, there is established a higher education community service voucher program within the Oregon Student Assistance Commission. The commission shall allocate the amount available to it for the purposes under ORS 348.427 to 348.436 by awarding the institutionÂs share of the amount to each institution of higher education in this state that is eligible for or whose students are eligible for financial aid under Title IV, Part B, of the Higher Education Act of 1965 as amended. The institutionÂs share shall be based on the proportion of its enrollment of full-time students to the enrollment of full-time students in all institutions of higher education in this state.

Â Â Â Â Â  (2) An institution of higher education in this state that receives an amount under subsection (1) of this section shall award amounts from the institutionÂs share to various academic departments in the institution. Vouchers awarded to eligible voucher recipients shall be in $35 denominations for each eight hours of eligible community service. Priority shall be given to otherwise eligible applicants who have applied previously but not been awarded a place in the voucher program.

Â Â Â Â Â  (3) In order to be eligible, a voucher recipient must perform approved services for at least 20 hours per week in one term for a state or local government entity or a nonprofit social service agency recognized as tax-exempt under section 501(c)(3) of the Internal Revenue Code of 1986. However, a voucher recipient shall not be assigned duties that are performed by a public employee if the assignment would displace the public employee. A voucher recipient may be assigned within the institution to assist in maintaining the program authorized by ORS 348.427 to 348.436.

Â Â Â Â Â  (4) A voucher recipient is eligible for the voucher awards for only one term as an undergraduate student. In addition to the vouchers, the recipient shall receive graded academic credit to be determined by the institution. However, participation in the program does not replace any practicum or internship required for a degree. [1993 c.765 Â§40; 1999 c.704 Â§13]

Â Â Â Â Â  348.429 Voucher amount limited; Oregon Student Assistance Commission duties; vouchers not personal income; rules. (1) In addition to any other student assistance provided by the law, the Oregon Student Assistance Commission shall award vouchers to eligible students participating in the program.

Â Â Â Â Â  (2) The total of all vouchers earned by a student under this section in one term shall not exceed an amount equal to the average tuition and associated fees charged annually to full-time resident undergraduate students by institutions under the jurisdiction of the State Board of Higher Education.

Â Â Â Â Â  (3) Vouchers shall be provided in $35 denominations for each eight hours of eligible community service.

Â Â Â Â Â  (4) The commission shall:

Â Â Â Â Â  (a) Determine and approve which community service organizations and services within the programs of such organizations are eligible for participation in the program.

Â Â Â Â Â  (b) Accept the students that the institutions consider eligible for vouchers under ORS 348.427 to 348.436.

Â Â Â Â Â  (c) Provide payment for vouchers presented by the program students at eligible institutions.

Â Â Â Â Â  (d) Establish procedures necessary to carry out the provisions of ORS 348.427 to 348.436, including adopting necessary rules.

Â Â Â Â Â  (5) Funds received in redemption of the vouchers granted pursuant to ORS 348.427 to 348.436 shall not be considered personal income for the purposes of ORS 316.037.

Â Â Â Â Â  (6) The vouchers authorized by ORS 348.427 to 348.436 shall first become available when funds are available therefor from sources other than the General Fund, as determined by the commission. [1993 c.765 Â§41]

Â Â Â Â Â  348.431 Tracking system. Each institution of higher education participating in this program shall develop a tracking system for the program authorized under ORS 348.427 to 348.436. The tracking system shall include, but not be limited to:

Â Â Â Â Â  (1) The number of eligible students participating in the program;

Â Â Â Â Â  (2) The number of students applying for participation in the program;

Â Â Â Â Â  (3) The community service organizations and governmental agencies participating in the program; and

Â Â Â Â Â  (4) The amount of funds allocated to each academic area under the program. [1993 c.765 Â§42(1)]

Â Â Â Â Â  348.433 Limitation on administrative expenditures. (1) No more than five percent of the funds available for purposes of ORS 348.427 to 348.436 shall be used by the state for the administrative expenditures of the program. Administrative expenditures do not include premiums paid for workersÂ compensation benefits.

Â Â Â Â Â  (2) An institution of higher education may use an amount not to exceed four percent of the funds available under ORS 348.427 to 348.436 to meet its expenses in administering the program. [1993 c.765 Â§43]

Â Â Â Â Â  348.436 Community Service Voucher Fund. There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Community Service Voucher Fund, which may be invested in the same manner as the Oregon Student Assistance Fund. This fund may receive moneys from federal, state or private sources for the purpose of providing payment for the redemption of vouchers authorized by ORS 348.427 to 348.436 and for the administration of the community service voucher program. This fund, including the interest earnings thereon, if any, is continuously appropriated to the Oregon Student Assistance Commission for those purposes for which such funds were provided to or received or collected by the commission. [1999 c.243 Â§2]

Â Â Â Â Â  348.450 [1978 s.s. c.1 Â§1; 1995 c.343 Â§36; renumbered 344.257 in 1995]

Â Â Â Â Â  348.460 [1978 s.s. c.1 Â§2; 1995 c.343 Â§37; renumbered 344.259 in 1995]

COOPERATION BETWEEN OREGON UNIVERSITY SYSTEM AND COMMUNITY COLLEGES

Â Â Â Â Â  348.470 Legislative findings; cooperation between Oregon University System and community colleges. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of this state to encourage cooperation between the Oregon University System and community colleges on issues affecting students who transfer between the two segments; and

Â Â Â Â Â  (2) All unnecessary obstacles that restrict student transfer opportunities between the two segments shall be eliminated. [1987 c.375 Â§1]

OREGON STUDENT ASSISTANCE COMMISSION

(Administration)

Â Â Â Â Â  348.505 ÂCommissionÂ and Âfinancial aidÂ defined. As used in ORS 348.393 to 348.399 and 348.505 to 348.695:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂFinancial aidÂ includes loans, grants, scholarships, work opportunities and other forms of financial aid to assist students in completing their post-high-school education. [1967 c.430 Â§2; 1997 c.652 Â§33; 1999 c.704 Â§14]

Â Â Â Â Â  348.510 Oregon Student Assistance Commission; term; vacancy; confirmation; qualifications. (1) There is created an Oregon Student Assistance Commission consisting of seven members, appointed by the Governor.

Â Â Â Â Â  (2) The term of office of a member of the commission is four years, except that the term for a student member shall be two years, and, after confirmation of the appointment by the Senate, the member shall serve at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to succeed the member whose term is expiring. A successor appointed for a full term shall assume commission member duties on July 1 following the appointment. A member is eligible for reappointment. A student member is limited to reappointment to one two-year term. In case of a vacancy on the commission for any cause, except where the vacancy is caused by the normal expiration of a memberÂs term, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The appointment of a member of the commission is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) Two members of the commission shall be students at institutions of higher education or community colleges in Oregon at the time of appointment, with the duly organized and recognized entities of student government at each institution of higher education or community college submitting the name of one student to the Governor to assist the Governor in making the appointments. Other members of the commission shall be citizens of the state chosen for their knowledge of and interest in education, but these other members shall not be persons employed by any institution of higher education or community college located in the state. [Formerly 351.635; 1967 c.430 Â§3; 1969 c.695 Â§5; 1975 c.151 Â§1; 1977 c.725 Â§7; 1985 c.565 Â§61; 1995 c.120 Â§1; 1999 c.704 Â§1]

Â Â Â Â Â  348.520 Duties. The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (1) Make available to qualified persons financial aid from financial sources available to the commission.

Â Â Â Â Â  (2) Determine qualifications of persons to receive financial aid.

Â Â Â Â Â  (3) Maintain reports and records on persons applying for and receiving financial aid from the commission.

Â Â Â Â Â  (4) Withhold any financial aid if the recipient thereof fails to maintain the standards established for receipt of that aid.

Â Â Â Â Â  (5) Recommend to the Legislative Assembly not less than once every biennium matters relating to the establishment, administration, modification, transfer, reduction or cancellation of financial aid.

Â Â Â Â Â  (6) Encourage the establishment of financial aid programs by private agencies.

Â Â Â Â Â  (7) Collect and disseminate information pertaining to all types of available financial aid.

Â Â Â Â Â  (8) Review the administrative practices and evaluate the effectiveness of all public and private post-secondary financial aid programs in Oregon.

Â Â Â Â Â  (9) Disburse state appropriations for financial aid in such a manner as to maximize its role in cooperative coordination of financial aid programs. [Formerly 351.640; 1967 c.430 Â§4; 1973 c.815 Â§4; 1997 c.652 Â§34]

Â Â Â Â Â  348.530 Powers; rulemaking authority. The Oregon Student Assistance Commission may:

Â Â Â Â Â  (1) Negotiate for and contract with private and governmental agencies for the establishment of financial aid programs.

Â Â Â Â Â  (2) Receive gifts of any type, including gifts of stock and real property, for the purpose of establishing, continuing and increasing financial aid.

Â Â Â Â Â  (3) Administer any form of financial aid submitted to and accepted for administration by the commission.

Â Â Â Â Â  (4) Authorize payment from funds appropriated therefor, of costs, commissions, attorney fees and other reasonable expenses, including refund of overpayment of fees, which are related to and necessary for making and protecting guaranteed loans and recovering moneys and loans and management of property acquired in connection with such loans.

Â Â Â Â Â  (5) Sue and be sued.

Â Â Â Â Â  (6) Pursuant to ORS chapter 183, adopt such rules as may be necessary to carry out the provisions of ORS 348.040 to 348.280, 348.393 to 348.399, 348.505 to 348.695 and 348.992.

Â Â Â Â Â  (7) Cooperatively coordinate all types of financial aid activities.

Â Â Â Â Â  (8) Establish a State of Oregon scholar program to recognize students with outstanding academic achievement and other demonstrated attributes. The students will not necessarily receive financial aid.

Â Â Â Â Â  (9) Guarantee loans by eligible lending institutions to students who are enrolled or accepted for enrollment at any eligible institution and parents of those students, under the provisions of the Higher Education Act of 1965 as amended.

Â Â Â Â Â  (10) Deny financial aid to any student owing a refund or in default on financial aid previously made available to that student.

Â Â Â Â Â  (11) Establish and implement any program permitted under federal law to guaranty agencies, including administrative garnishment and wage withholding under Public Law 102-164, section 605. [Formerly 351.645; 1967 c.430 Â§5; 1973 c.721 Â§5; 1977 c.725 Â§9; 1981 c.209 Â§1; 1987 c.48 Â§1; 1995 c.179 Â§8; 1997 c.652 Â§35; 2003 c.360 Â§1]

Â Â Â Â Â  Note: The amendments to 348.530 by section 2, chapter 360, Oregon Laws 2003, become operative June 30, 2009, and apply to loans that are disbursed on or after June 30, 2009. See sections 3 and 7, chapter 360, Oregon Laws 2003. The text that is operative on and after June 30, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  348.530. The Oregon Student Assistance Commission may:

Â Â Â Â Â  (1) Negotiate for and contract with private and governmental agencies for the establishment of financial aid programs.

Â Â Â Â Â  (2) Receive gifts of any type, including gifts of stock and real property, for the purpose of establishing, continuing and increasing financial aid.

Â Â Â Â Â  (3) Administer any form of financial aid submitted to and accepted for administration by the commission.

Â Â Â Â Â  (4) Authorize payment from funds appropriated therefor, of costs, commissions, attorney fees and other reasonable expenses, including refund of overpayment of fees, which are related to and necessary for making and protecting guaranteed loans and recovering moneys and loans and management of property acquired in connection with such loans.

Â Â Â Â Â  (5) Sue and be sued.

Â Â Â Â Â  (6) Pursuant to ORS chapter 183, adopt such rules as may be necessary to carry out the provisions of ORS 348.040 to 348.280, 348.393 to 348.399, 348.505 to 348.695 and 348.992.

Â Â Â Â Â  (7) Cooperatively coordinate all types of financial aid activities.

Â Â Â Â Â  (8) Establish a State of Oregon scholar program to recognize students with outstanding academic achievement and other demonstrated attributes. The students will not necessarily receive financial aid.

Â Â Â Â Â  (9) Guarantee loans by eligible lending institutions to student residents of the State of Oregon who are enrolled or accepted for enrollment at any eligible institution, nonresident students enrolled or accepted for enrollment in an institution of higher education or community college in Oregon, and parents of those students, under the provisions of the Higher Education Act of 1965 as amended.

Â Â Â Â Â  (10) Deny financial aid to any student owing a refund or in default on financial aid previously made available to that student.

Â Â Â Â Â  (11) Establish and implement any program permitted under federal law to guaranty agencies, including administrative garnishment and wage withholding under Public Law 102-164, section 605.

Â Â Â Â Â  Note: Section 8, chapter 360, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 8. Prior to February 15, 2005, the Oregon Student Assistance Commission shall report to the Seventy-third Legislative Assembly, and prior to February 15, 2007, the commission shall report to the Seventy-fourth Legislative Assembly, on the implementation of ORS 348.530 and 348.570 as amended by sections 1 and 4 of this 2003 Act. Each report shall:

Â Â Â Â Â  (1) Specify the actual revenue and fiscal impacts of guarantying loans to nonresident students who attend eligible post-secondary institutions not located in Oregon; and

Â Â Â Â Â  (2) Include an evaluation of the effect of the implementation of ORS 348.530 and 348.570 as amended by sections 1 and 4 of this 2003 Act on the commissionÂs ability to serve resident students who attend eligible post-secondary institutions in Oregon. [2003 c.360 Â§8]

Â Â Â Â Â  348.540 Officers of commission; quorum; meetings. (1) The Oregon Student Assistance Commission shall select one of its members as chairperson, and another as vice chairperson, for such terms and with such powers and duties necessary for the performance of the functions of such offices as the commission shall determine.

Â Â Â Â Â  (2) A majority of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at the call of the chairperson or of a majority of the members of the commission. [Formerly 351.650]

Â Â Â Â Â  348.550 Compensation and expenses of commission members. A member of the Oregon Student Assistance Commission is entitled to compensation and expenses as provided in ORS 292.495. [Formerly 351.655; 1969 c.314 Â§24]

Â Â Â Â Â  348.560 Staff; office space. Subject to any applicable provisions of the State Personnel Relations Law, the Oregon Student Assistance Commission may employ and fix the compensation of any employees it deems necessary for the effective conduct of the work under its charge. The commission may also arrange with the Oregon University System for use of staff and office space under the jurisdiction of the Oregon University System. [Formerly 351.660]

Â Â Â Â Â  348.563 Authority of Oregon Student Assistance Commission to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Student Assistance Commission may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the commission; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the commission as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to facilities where students reside or to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations; or

Â Â Â Â Â  (d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state. [2005 c.730 Â§70]

Â Â Â Â Â  Note: 348.563 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.570 Funds and accounts created. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Oregon Student Assistance Fund for investment as provided by ORS 293.701 to 293.820 and for the payment of the expenses of the Oregon Student Assistance Commission in carrying out the purposes of ORS 348.210 to 348.250, 348.505 to 348.615, 348.696 and 348.992. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Student Loan Guarantee Fund, which may be invested in the same manner as the Oregon Student Assistance Fund. This fund shall receive funds from federal, state or private sources for the purpose of guarantying payment of loans made by eligible lending institutions to students who are enrolled or accepted for enrollment at any eligible institution and parents of those students, under the provisions of the Higher Education Act of 1965 as amended and for administrative expenses of guarantying loans. This fund, including the interest earnings on the fund, if any, is continuously appropriated to the commission for those purposes for which such funds were provided to, received or collected by the commission.

Â Â Â Â Â  (3) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Alternative Student Loan Program Fund for investment as provided by ORS 293.701 to 293.820 and for the payment of expenses of the commission in carrying out the purposes of ORS 348.625 to 348.695. This fund, including the interest earnings on the fund, if any, is continuously appropriated to the commission for those purposes for which such funds were provided to, received or collected by the commission.

Â Â Â Â Â  (4)(a) There is established in the General Fund an account to be known as the Nursing Services Account. Funds in the account shall be used for the payment of expenses of the Nursing Services Program created in ORS 442.540.

Â Â Â Â Â  (b) The account shall consist of:

Â Â Â Â Â  (A) Funds appropriated to the Oregon Student Assistance Commission for deposit into the account;

Â Â Â Â Â  (B) Collections and penalties received by the commission under ORS 442.545; and

Â Â Â Â Â  (C) Any donations or grants received by the commission for purposes of the Nursing Services Program.

Â Â Â Â Â  (c) Any funds in the account that are not expended in any biennium shall be retained in the account and may be expended in the next biennium.

Â Â Â Â Â  (5) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Former Foster Youth Scholarship Fund. Moneys received from appropriations, donations and grants shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Student Assistance Commission for the purposes of investment, as provided by ORS 293.701 to 293.820, and for carrying out the provisions of ORS 348.270 (1)(b). Interest earned by the fund shall be credited to the fund. [Formerly 351.665; 1967 c.335 Â§41; 1967 c.430 Â§Â§6, 7; 1969 c.573 Â§4; 1975 c.520 Â§5; 1977 c.725 Â§10; 1981 c.209 Â§2; 1983 c.639 Â§1; 1987 c.48 Â§2; 1987 c.842 Â§18; 1989 c.966 Â§32; 1997 c.524 Â§5; 1999 c.704 Â§3; 2001 c.599 Â§6; 2001 c.730 Â§2; 2003 c.360 Â§4]

Â Â Â Â Â  Note: The amendments to 348.570 by section 5, chapter 360, Oregon Laws 2003, become operative June 30, 2009, and apply to loans that are disbursed on or after June 30, 2009. See sections 6 and 7, chapter 360, Oregon Laws 2003. The text that is operative on and after June 30, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  348.570. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Oregon Student Assistance Fund for investment as provided by ORS 293.701 to 293.820 and for the payment of the expenses of the Oregon Student Assistance Commission in carrying out the purposes of ORS 348.210 to 348.250, 348.505 to 348.615, 348.696 and 348.992. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Student Loan Guarantee Fund, which may be invested in the same manner as the Oregon Student Assistance Fund. This fund shall receive funds from federal, state or private sources for the purpose of guarantying payment of loans made by eligible lending institutions to student residents of the State of Oregon who are enrolled or accepted for enrollment at any eligible institution, nonresident students enrolled or accepted for enrollment in an institution of higher education or community college in Oregon, and parents of those students, under the provisions of the Higher Education Act of 1965 as amended and for administrative expenses of guarantying loans. This fund, including the interest earnings on the fund, if any, is continuously appropriated to the commission for those purposes for which such funds were provided to, received or collected by the commission.

Â Â Â Â Â  (3) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Alternative Student Loan Program Fund for investment as provided by ORS 293.701 to 293.820 and for the payment of expenses of the commission in carrying out the purposes of ORS 348.625 to 348.695. This fund, including the interest earnings on the fund, if any, is continuously appropriated to the commission for those purposes for which such funds were provided to, received or collected by the commission.

Â Â Â Â Â  (4)(a) There is established in the General Fund an account to be known as the Nursing Services Account. Funds in the account shall be used for the payment of expenses of the Nursing Services Program created in ORS 442.540.

Â Â Â Â Â  (b) The account shall consist of:

Â Â Â Â Â  (A) Funds appropriated to the Oregon Student Assistance Commission for deposit into the account;

Â Â Â Â Â  (B) Collections and penalties received by the commission under ORS 442.545; and

Â Â Â Â Â  (C) Any donations or grants received by the commission for purposes of the Nursing Services Program.

Â Â Â Â Â  (c) Any funds in the account that are not expended in any biennium shall be retained in the account and may be expended in the next biennium.

Â Â Â Â Â  (5) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Former Foster Youth Scholarship Fund. Moneys received from appropriations, donations and grants shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Student Assistance Commission for the purposes of investment, as provided by ORS 293.701 to 293.820, and for carrying out the provisions of ORS 348.270 (1)(b). Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  Note: See second note under 348.530.

Â Â Â Â Â  348.575 Crediting of late loan repayments. The amount of any loan payments that are paid after the Oregon Student Assistance Commission has disbursed funds from any guaranty funds under its jurisdiction to reimburse a lending institution which the lendee has failed to repay on time shall be credited to the guaranty funds or the Student Loan Guarantee Fund, from which the reimbursement was made. [1969 c.573 Â§2; 1983 c.639 Â§2; 1985 c.565 Â§62]

Â Â Â Â Â  348.580 Agreements with community foundations. (1) Subject to the terms of the governing instruments and applicable law, the Oregon Student Assistance Commission may enter into agreements with one or more community foundations in Oregon to assume the management of the privately funded student aid programs of the commission. The commission may transfer to the community foundation any or all gifts or scholarship grants received by the commission from any private donor.

Â Â Â Â Â  (2) All gifts or scholarship grant funds received by the commission that are not transferred to community foundations pursuant to subsection (1) of this section shall be placed in the hands of the State Treasurer, who is designated as the custodian thereof and who may hold, in the manner provided by law, the principal and interest on the gifts and grants. Funds may be withdrawn periodically by the commission to provide for administrative expenditures and make payments upon scholarships awarded by the commission.

Â Â Â Â Â  (3) As used in this section, Âcommunity foundationÂ means an organization that is:

Â Â Â Â Â  (a) A community trust or foundation within the meaning of section 170 of the Internal Revenue Code of 1986 and section 1.170A-9(e)(10) of the Treasury Regulations thereunder;

Â Â Â Â Â  (b) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (c) Not a private foundation within the meaning of section 509 of the Internal Revenue Code of 1986. [Formerly 351.670; 1967 c.335 Â§42; 1987 c.394 Â§6; 1993 c.258 Â§1; 1995 c.12 Â§5; 1997 c.524 Â§1]

Â Â Â Â Â  348.590 Continuous appropriation of certain funds. All funds for and relating to student aid programs received by the Oregon Student Assistance Commission pursuant to federal grant or from any other source, except moneys appropriated from the State Treasury for a specified period of time, hereby are continuously appropriated to the commission for the purposes for which such funds were provided and received by the commission. [Formerly 351.672; 1987 c.394 Â§7]

Â Â Â Â Â  348.592 Loan cancellation insurance. (1) The Oregon Student Assistance Commission may obtain loan cancellation insurance for any person holding a loan under this section and ORS 348.505 to 348.530 and 348.570.

Â Â Â Â Â  (2) Such insurance shall insure the life of the student who borrows under this section and ORS 348.505 to 348.530 and 348.570 for the amount of the principal and interest due on the loan and the State of Oregon shall be named as the beneficiary. If the borrower dies before repaying the loan, the insurance shall be used to pay the balance of the loan and the commission shall issue a satisfaction of the obligation.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall procure bids for the purchasing of insurance in compliance with the laws governing the purchase and furnishing of services to state agencies. [Formerly 348.620]

Â Â Â Â Â  Note: 348.592 was added to and made a part of 348.505 to 348.695 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Degrees)

Â Â Â Â Â  348.594 Definition of ÂschoolÂ for ORS 348.594 to 348.615. As used in ORS 348.594 to 348.615, ÂschoolÂ means a person, organization, school or institution of learning that confers or offers to confer an academic degree upon a person or to provide academic credit applicable to a degree. [1997 c.652 Â§8; 1999 c.59 Â§93; 2005 c.546 Â§8]

Â Â Â Â Â  348.596 Purpose of ORS 348.594 to 348.615. It is the purpose of ORS 348.594 to 348.615 to provide for the protection of the citizens of Oregon and their post-secondary schools by ensuring the quality of higher education and preserving the integrity of an academic degree as a public credential. [1997 c.652 Â§9; 1999 c.59 Â§94]

Â Â Â Â Â  348.597 Applicability of ORS 348.594 to 348.615. ORS 348.594 to 348.615 do not apply to:

Â Â Â Â Â  (1) An Oregon community college;

Â Â Â Â Â  (2) A state institution of higher education within the Oregon University System;

Â Â Â Â Â  (3) The Oregon Health and Science University;

Â Â Â Â Â  (4) A school that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d); or

Â Â Â Â Â  (5) A school that is exempt from ORS 348.594 to 348.615 under ORS 348.604. [2005 c.546 Â§1]

Â Â Â Â Â  Note: 348.597, 348.604, 348.605, 348.607 and 348.608 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.599 Office of Degree Authorization. The Office of Degree Authorization is created within the Oregon Student Assistance Commission. The commission shall appoint an administrator of the office. [1997 c.652 Â§7; 1999 c.704 Â§15]

Â Â Â Â Â  348.600 [Formerly 351.675; repealed by 1977 c.725 Â§11]

Â Â Â Â Â  348.601 Office of Degree Authorization Account. The Office of Degree Authorization Account is established separate and distinct from the General Fund. All moneys received by the office, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the Oregon Student Assistance Commission to carry out the duties, functions and powers of the office. [2003 c.674 Â§5]

Â Â Â Â Â  348.603 Duties of commission relating to degree authorization and nondegree programs; approval of new post-secondary program or location; rules; fees. (1) The Oregon Student Assistance Commission, through the Office of Degree Authorization, shall:

Â Â Â Â Â  (a) Authorize approved schools to offer academic degree programs;

Â Â Â Â Â  (b) Authorize approved degree-granting schools to offer nondegree programs leading to a certificate or diploma;

Â Â Â Â Â  (c) Validate claims of degree possession;

Â Â Â Â Â  (d) Terminate substandard or fraudulent degree activities; and

Â Â Â Â Â  (e) Review proposed new publicly funded post-secondary programs and locations.

Â Â Â Â Â  (2)(a) Following review of a proposed new publicly funded post-secondary program or location, the commission shall recommend resolution to the appropriate governing boards and mediate between the boards to seek a negotiated resolution if:

Â Â Â Â Â  (A) There is a detrimental duplication of programs; or

Â Â Â Â Â  (B) The program or location would have a significantly adverse impact on one or more other segments of education.

Â Â Â Â Â  (b) If the boards do not resolve the issue raised under paragraph (a) of this subsection within 90 days of the date when the issue was recommended to the boards for mediation, the commission shall have final authority for approval or disapproval of the program or location. If the boards do not resolve the issue, the commission shall approve or disapprove the program or location within 180 days of the date when the review began.

Â Â Â Â Â  (c) If the boards do not resolve the issue, the commission shall approve the program or location if the commission finds that the program or location meets an unmet workforce need in the state.

Â Â Â Â Â  (d) The commission shall establish by rule a fair and neutral decision-making process in consultation with representatives designated by the State Board of Education, the State Board of Higher Education, associations representing Oregon independent colleges, associations representing Oregon career colleges, and the governing boards of otherwise unrepresented post-secondary schools.

Â Â Â Â Â  (3) The commission, by rule, may impose a fee on any school or person requesting information from the commission. The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615. Any fees collected under this subsection shall be deposited in the Office of Degree Authorization Account established under ORS 348.601. [1997 c.652 Â§10; 2001 c.454 Â§2; 2003 c.674 Â§1]

Â Â Â Â Â  348.604 Exemption from ORS 348.594 to 348.615. Upon application from a school, as defined in ORS 348.594, the Oregon Student Assistance Commission, through the Office of Degree Authorization, shall grant an exemption from ORS 348.594 to 348.615 to the school if the school:

Â Â Â Â Â  (1) Is, or is operated by, a nonprofit corporation;

Â Â Â Â Â  (2) Offers only associate, bachelorÂs or masterÂs degrees with titles in theology or religious occupations, or, if the school also offers doctoral degrees, offers doctoral degrees in theology or religious occupations that have been approved by a federally recognized accrediting organization;

Â Â Â Â Â  (3) Teaches students with faculty members who:

Â Â Â Â Â  (a) Hold degrees:

Â Â Â Â Â  (A) From a school that, at the time of the conferral of the degrees, was accredited by a federally recognized accrediting organization, held an exemption under this section, or was a school described in ORS 348.594 (2)(d) on the date preceding July 15, 2005;

Â Â Â Â Â  (B) That are at least one level above the degree level of the program in which the faculty members teach or that are the terminal degrees in the field in which the faculty members teach; and

Â Â Â Â Â  (C) That are not honorary degrees; or

Â Â Â Â Â  (b) Possess sufficient compensatory qualifications to substitute for academic degrees in the fields in which the faculty members teach;

Â Â Â Â Â  (4) Offers a curriculum:

Â Â Â Â Â  (a) Of a duration and level that is comparable to the curriculums offered by schools that are not exempt under this section; and

Â Â Â Â Â  (b) That, with higher degrees, increases the difficulty of the work expected of students;

Â Â Â Â Â  (5) Requires students to complete academic assignments and to demonstrate learning appropriate to the curriculum;

Â Â Â Â Â  (6) Awards credit toward degrees proportionate to the work done by students;

Â Â Â Â Â  (7) Offers admission:

Â Â Â Â Â  (a) To a student:

Â Â Â Â Â  (A) With a high school diploma or an equivalent credential; or

Â Â Â Â Â  (B) Who completed the equivalent of a high school education through home study; and

Â Â Â Â Â  (b) Based on evidence that the student can reasonably expect to complete a degree and benefit from the education offered;

Â Â Â Â Â  (8) Provides or arranges for faculty members and students to have access to information that supports instruction and stimulates research or independent study in all areas of the curriculum;

Â Â Â Â Â  (9) Provides accurate and appropriate credit transcripts to students of the school and accurate and appropriate diplomas to graduates of the school;

Â Â Â Â Â  (10) Charges tuition by the credit hour or other fixed rate for instruction during an academic term and does not charge tuition or fees for the award of a degree or charge a single fee for an entire degree program;

Â Â Â Â Â  (11) Provides the oversight required by the commission through the office over a faculty member or administrator who has:

Â Â Â Â Â  (a) Been convicted of a felony; or

Â Â Â Â Â  (b) Violated a state or federal law related to the operation of a school;

Â Â Â Â Â  (12) Provides facilities that permit private communication between faculty members and students;

Â Â Â Â Â  (13) Provides a number of faculty members that is adequate for the number of students enrolled;

Â Â Â Â Â  (14) Provides clear and accurate information to students about the schoolÂs expectations of students in the schoolÂs courses;

Â Â Â Â Â  (15) Ensures that a student who is pursuing a degree is making continuous progress toward the degree;

Â Â Â Â Â  (16) Before a student enrolls in the school, informs the student that a school to which the student might transfer retains the discretion whether to accept the transfer of credits earned at the school;

Â Â Â Â Â  (17) Provides official transcripts of faculty members to the office; and

Â Â Â Â Â  (18) Pays the fee imposed by ORS 348.607. [2005 c.546 Â§2]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.605 Restrictions and duties of exempted schools. (1) A school that obtains an exemption under ORS 348.604 or that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d) may not:

Â Â Â Â Â  (a) Award more than 25 percent of the credit toward a degree for noninstructional activities, such as challenge examinations and professional or life experiences;

Â Â Â Â Â  (b) Represent that the school is:

Â Â Â Â Â  (A) Approved by the State of Oregon; or

Â Â Â Â Â  (B) Accredited by an organization unless the organization is recognized as an accreditor by the United States Department of Education; or

Â Â Â Â Â  (c) Pay a faculty member a commission or otherwise base a faculty memberÂs compensation on the faculty memberÂs recruitment of students to the school.

Â Â Â Â Â  (2) A school that obtains an exemption under ORS 348.604 or that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d) shall:

Â Â Â Â Â  (a) Preserve official transcripts for all faculty members and students;

Â Â Â Â Â  (b) Notify the Office of Degree Authorization if a faculty member or administrator at the school has:

Â Â Â Â Â  (A) Been convicted of a felony; or

Â Â Â Â Â  (B) Violated a state or federal law related to the operation of a school;

Â Â Â Â Â  (c) Place in any course catalog that is available to students or to the public a notice that states: Â(Name of school) has been granted exempt status by the State of Oregon to offer theological and/or religious occupations degrees.Â;

Â Â Â Â Â  (d) If the school closes, return to students tuition payments for the current term on a prorated basis;

Â Â Â Â Â  (e) If the school provides placement services to a student, describe the placement services clearly and accurately to the student and avoid giving unrealistic expectations of placement to the student; and

Â Â Â Â Â  (f) If an administrator claims to possess an academic degree:

Â Â Â Â Â  (A) Ensure that the administrator possesses the academic degree that the administrator claims to possess; and

Â Â Â Â Â  (B) Require that the degree is from a school that, at the time of the conferral of the degree, was accredited by a federally recognized accrediting organization, held an exemption under this section, or was a school described in ORS 348.594 (2)(d) on the date preceding July 15, 2005. [2005 c.546 Â§3]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.606 Conferring or offering of degree before approval obtained prohibited; fee; rules. (1) A school may not confer or offer to confer any academic degree upon a person, or provide services purporting to lead to a degree in whole or in part, without first obtaining approval from the Oregon Student Assistance Commission through the Office of Degree Authorization. The commission shall adopt by rule standards and procedures for the approval of schools.

Â Â Â Â Â  (2) The commission shall substitute the standards adopted under subsection (1) of this section with private accreditation standards for a school that has conferred degrees under the same control for five years in Oregon from at least one operationally separate unit accredited as a separate institution by a regional accrediting association or its national successor, provided the school submits for arbitration by the commission any unresolved dispute in which a person alleges detrimental violation of a standard guaranteed by the accrediting association but which the association has declined to arbitrate.

Â Â Â Â Â  (3)(a) The commission, by rule, may impose a fee on any school applying for approval to confer or offer to confer a degree upon a person or to provide academic credit applicable to a degree. The fee is nonrefundable.

Â Â Â Â Â  (b) The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615, and may not exceed:

Â Â Â Â Â  (A) For a doctoral degree, $5,500.

Â Â Â Â Â  (B) For a masterÂs degree, $4,150.

Â Â Â Â Â  (C) For a bachelorÂs degree, $4,150.

Â Â Â Â Â  (D) For an associate degree, $2,750.

Â Â Â Â Â  (c) Any fees collected under this subsection shall be deposited in the Office of Degree Authorization Account established under ORS 348.601. [1997 c.652 Â§11; 1999 c.59 Â§95; 2003 c.674 Â§2; 2005 c.546 Â§9]

Â Â Â Â Â  348.607 Fee for exemption application; rules; prohibition on requirements for religious exemption. (1) The Oregon Student Assistance Commission may, by rule, impose a fee on a school that applies for an exemption under ORS 348.604. The amount of the fee may not exceed the lesser of:

Â Â Â Â Â  (a) The actual cost to the commission of determining the schoolÂs compliance with the requirements for an exemption under ORS 348.604; or

Â Â Â Â Â  (b) Fifty percent of the fee that the commission would impose on the school under ORS 348.606 (3) if the school were applying for approval to offer a bachelorÂs degree.

Â Â Â Â Â  (2) Except as provided in ORS 348.604 or 348.608 or section 6, chapter 546, Oregon Laws 2005, the commission may not impose requirements for a religious exemption from ORS 348.594 to 348.615. [2005 c.546 Â§4]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.608 Certification by exempt school; suspension or revocation of exemption; appeal. (1) Each year, on a date prescribed by the Office of Degree Authorization, a school that obtains an exemption under ORS 348.604 or a school that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d), shall submit to the office a statement that reads: Â(Name of School) hereby certifies that the school remains in compliance with all conditions for a religious exemption from ORS 348.594 to 348.615.Â

Â Â Â Â Â  (2) A school that obtains an exemption under ORS 348.604 or a school that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d) remains exempt unless the office suspends or revokes the exemption.

Â Â Â Â Â  (3) The office may suspend or revoke an exemption if:

Â Â Â Â Â  (a) After the notice and opportunity to cure provided in subsection (4) of this section, a school fails to provide the statement required by subsection (1) of this section;

Â Â Â Â Â  (b) The office has received a complaint from a student or former student of the school that the school is failing to comply with a condition for exemption under ORS 348.604, the office determines that the complaint is valid, the school has been provided with notice and opportunity to cure as required by subsection (4) of this section and the school fails to comply with the condition listed in the notice; or

Â Â Â Â Â  (c) After the notice and opportunity to cure provided in subsection (4) of this section, a school is in violation of ORS 348.605.

Â Â Â Â Â  (4) The Oregon Student Assistance Commission, through the office, shall provide notice of and 90 days to cure a schoolÂs:

Â Â Â Â Â  (a) Failure to provide the statement required by subsection (1) of this section;

Â Â Â Â Â  (b) Failure to maintain compliance with a condition for exemption under ORS 348.604 if the office has received a complaint from a student or former student of the school that the school is failing to comply with a condition for exemption under ORS 348.604 and the office has determined the complaint is valid; or

Â Â Â Â Â  (c) Violation of ORS 348.605.

Â Â Â Â Â  (5) A school may appeal the denial, suspension or revocation of an exemption to the commission.

Â Â Â Â Â  (6) A school may appeal to the commission the officeÂs decision that a faculty member does not possess sufficient compensatory qualifications to substitute for an academic degree in the field in which the faculty member teaches.

Â Â Â Â Â  (7) The commission shall conduct an appeal under this section as a contested case under ORS chapter 183.

Â Â Â Â Â  (8)(a) If a school appeals the denial, suspension or revocation of an exemption and the commission upholds the denial, suspension or revocation, the commission shall provide the school 90 days to cure the grounds for the denial, suspension or revocation. If the school does not cure the grounds for the denial, suspension or revocation within 90 days after the commission upholds the denial, suspension or revocation, then the denial, suspension or revocation becomes effective 90 days after the issuance of the decision on the appeal by the commission.

Â Â Â Â Â  (b) If a school does not appeal the denial, suspension or revocation of an exemption to the commission and the school does not cure the grounds for the denial, suspension or revocation within the period of time to appeal the decision to the commission, then the denial, suspension or revocation becomes effective upon the expiration of the period of time to appeal. [2005 c.546 Â§5]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  Note: Section 6, chapter 546, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Notwithstanding section 5 of this 2005 Act [348.608]:

Â Â Â Â Â  (1) A school that, on the date preceding the effective date of this 2005 Act [July 15, 2005], was a school described in ORS 348.594 (2)(d) shall, within 90 days of the effective date of this 2005 Act, submit to the Office of Degree Authorization a statement that reads: Â(Name of School) hereby certifies that the school remains in compliance with all conditions for a religious exemption from ORS 348.594 to 348.615.Â

Â Â Â Â Â  (2) The office may suspend or revoke an exemption if, after the notice and opportunity to cure provided in subsection (3) of this section, a school fails to provide the statement required by subsection (1) of this section.

Â Â Â Â Â  (3) The office shall provide notice of and 30 days to cure a schoolÂs failure to provide the statement required by subsection (1) of this section.

Â Â Â Â Â  (4) A school may appeal the suspension or revocation of an exemption under subsection (2) of this section to the Oregon Student Assistance Commission.

Â Â Â Â Â  (5) The commission shall conduct an appeal under this section as a contested case under ORS chapter 183.

Â Â Â Â Â  (6)(a) If a school appeals the suspension or revocation of an exemption under subsection (2) of this section and the commission upholds the suspension or revocation, the suspension or revocation becomes effective upon the issuance by the commission of the decision on the appeal.

Â Â Â Â Â  (b) If a school does not appeal the suspension or revocation of an exemption under subsection (2) of this section to the commission, the suspension or revocation becomes effective upon the expiration of the period of time to appeal. [2005 c.546 Â§6]

Â Â Â Â Â  348.609 Representation of possession of academic degree; complaints; civil penalties; rules; fees. (1) A person who has been warned by the Oregon Student Assistance Commission, through the Office of Degree Authorization, to cease and desist may not claim or represent that the person possesses any academic degree unless the degree has been awarded to or conferred upon the person by a school that:

Â Â Â Â Â  (a) Has accreditation recognized by the United States Department of Education or the foreign equivalent of such accreditation;

Â Â Â Â Â  (b) Has been approved by the Oregon Student Assistance Commission through the Office of Degree Authorization to offer and confer degrees in Oregon;

Â Â Â Â Â  (c) Is described in ORS 348.597; or

Â Â Â Â Â  (d) Is located in the United States and has been found by the commission to meet standards of academic quality comparable to those of an institution located in the United States that has accreditation, recognized by the United States Department of Education, to offer degrees of the type and level claimed by the person.

Â Â Â Â Â  (2)(a) A person who has been awarded a degree from a school other than a school described in subsection (1) of this section may claim or represent that the person possesses an academic degree if the claim or representation is accompanied by a disclaimer that states: Â(Name of school) does not have accreditation recognized by the United States Department of Education and has not been approved by the Office of Degree Authorization.Â

Â Â Â Â Â  (b) The disclaimer shall be made in any resume, letterhead, business card, announcement or advertisement in which the person is claiming or representing to have an academic degree from a school that does not meet the requirements of subsection (1) of this section.

Â Â Â Â Â  (c) This subsection does not alter any requirement for obtaining a license, admission into a school, teaching or employment or for other areas in which a degree from an accredited school is required.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission shall adopt, by rule, standards and procedures for responding to complaints about degree claims and for validation of degree claims. Failure of a person to provide documentation of a claimed degree shall be prima facie evidence that the claim of such person to such degree is a violation of this section.

Â Â Â Â Â  (4) The Oregon Student Assistance Commission, by rule, may impose a fee on any school or person requesting validation of degree claims. The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615. Any fees collected under this subsection shall be deposited in the Office of Degree Authorization Account established under ORS 348.601.

Â Â Â Â Â  (5)(a) The Oregon Student Assistance Commission, through the Office of Degree Authorization, may cause a civil suit to be instituted in the circuit court for legal or equitable remedies, including injunctive relief, to ensure compliance with this section. The commission may recover attorney fees and court costs for any such action.

Â Â Â Â Â  (b) The commission shall adopt a schedule of civil penalties for violations of this section. A civil penalty shall not exceed $1,000 per violation.

Â Â Â Â Â  (c) In addition to any action or penalty provided by law, any person who violates this section shall incur a civil penalty in an amount prescribed by the schedule adopted by the commission. Any civil penalty imposed under this subsection shall be imposed in the manner provided in ORS 183.745. All penalties recovered under this subsection shall be paid into the State Treasury and credited to the General Fund.

Â Â Â Â Â  (6) The provisions of this section do not apply to a person who is a graduate of a veterinary college, or a veterinary department of a university or college, of good standing and repute, as determined by the Oregon State Veterinary Medical Examining Board. [1997 c.652 Â§12; 2001 c.454 Â§1; 2003 c.674 Â§3; 2005 c.196 Â§4; 2005 c.546 Â§10a]

Â Â Â Â Â  348.610 [1967 c.430 Â§8; repealed by 1971 c.577 Â§3]

Â Â Â Â Â  348.612 Revocation of approval; hearing. The Oregon Student Assistance Commission may revoke or suspend any approval given to a school under ORS 348.606 for proper cause after a hearing. Such hearing shall be held only after the school has been given 20 daysÂ notice in writing of the time and place of such hearing. Hearings shall be held in accordance with the rules of the commission adopted under ORS 348.530. [1997 c.652 Â§13]

Â Â Â Â Â  348.615 Appeal procedure. If the Oregon Student Assistance Commission refuses to grant approval to a school to confer degrees or revokes the approval to confer degrees, the refusal or revocation shall be subject to the right of review by an action brought in the circuit court of the county in which the school is located. Such review shall be tried as an action not triable by right to a jury. [1997 c.652 Â§14]

(Scholarship Program Tax Credit)

Â Â Â Â Â  348.616 Minimum criteria for certification of employer program; rules. (1) The Oregon Student Assistance Commission shall develop and adopt rules that provide the minimum criteria that an employer must meet in order for the employerÂs scholarship program for employees and dependents to be certified as eligible for the employee and dependent scholarship program tax credit provided under ORS 348.621. The commission shall adopt rules to determine:

Â Â Â Â Â  (a) The types of educational programs, institutions and expenses related to the programs and institutions for which scholarships may be offered to employees and dependents, and scholarship moneys expended on their behalf;

Â Â Â Â Â  (b) The types of employees and dependents to whom scholarships must be offered;

Â Â Â Â Â  (c) The minimum and maximum annual dollar amounts of a scholarship that would be a qualified scholarship under ORS 315.237;

Â Â Â Â Â  (d) The minimum annual number of hours of instruction that a scholarship beneficiary must commit to in order to be eligible for a scholarship; and

Â Â Â Â Â  (e) Such other requirements as the commission may provide.

Â Â Â Â Â  (2) An employer must employ at least four full-time equivalent employees but no more than 250 employees in order to be certified as eligible for the employee and dependent scholarship program tax credit under ORS 348.621.

Â Â Â Â Â  (3) An employer seeking to claim the tax credit provided under ORS 315.237 must apply to the Oregon Student Assistance Commission for both employee and dependent scholarship program certification under ORS 348.618 and tax credit certification under ORS 348.621. [2001 c.475 Â§Â§2,4]

Â Â Â Â Â  348.618 Requirements for program certification application; acceptance and rejection of application. (1) An application for employee and dependent scholarship program certification shall be filed by the employer establishing the program. The application shall be filed with the Oregon Student Assistance Commission at least three months prior to the close of the first tax year for which a tax credit under ORS 315.237 will be claimed.

Â Â Â Â Â  (2) The application shall be filed on a form prescribed by the commission and shall contain the information required by the commission, including:

Â Â Â Â Â  (a) The date on which the proposed employee and dependent scholarship program will first be available to the employerÂs employees and their dependents;

Â Â Â Â Â  (b) The total number of employees of the employer;

Â Â Â Â Â  (c) The total number of employees who will be eligible, or whose dependents will be eligible, to participate in the program;

Â Â Â Â Â  (d) The criteria to be used by the employer in determining the eligibility of an employee or an employeeÂs dependent for a scholarship under the program; and

Â Â Â Â Â  (e) The annual limit, if any, on the amount of funds to be used for scholarships under the program.

Â Â Â Â Â  (3) The commission shall certify an application that describes an employee and dependent scholarship program that is in compliance with the rules adopted by the commission under ORS 348.616 (1) and (2), if made by an employer that meets the employment requirements of ORS 348.616 (1) and (2).

Â Â Â Â Â  (4) The commission shall certify or reject an application within 60 days of receipt of the application and shall notify the employer of the commissionÂs determination.

Â Â Â Â Â  (5) An employer whose application has been rejected by the commission shall be afforded an opportunity to amend the application to address the commissionÂs objections to the original application.

Â Â Â Â Â  (6) In the case of an employer whose proposed employee and dependent scholarship program has been certified by the commission, the commission shall send a letter of program certification to the employer. The letter of program certification shall set forth or incorporate by reference the statements made in the application being certified.

Â Â Â Â Â  (7) A letter of program certification issued under this section shall remain valid until the employer changes the terms of eligibility for a scholarship under the program, changes the minimum or maximum amount of a scholarship under the program or ceases to be an employer. [2001 c.475 Â§5]

Â Â Â Â Â  348.620 [1967 c.430 Â§9; 1971 c.577 Â§2; renumbered 348.592 in 1997]

Â Â Â Â Â  348.621 Requirements for tax credit certification application. (1) An application for tax credit certification shall be filed by an employer that has obtained program certification under ORS 348.618 or that has applied for program certification and is awaiting such certification by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) The application for tax credit certification shall be filed by the employer with the commission. The application shall be filed at the time prescribed by the commission, but no later than October 1 of the calendar year in which begins the tax year for which a credit under ORS 315.237 will be claimed.

Â Â Â Â Â  (3) The application shall be filed on a form prescribed by the commission and shall contain the information required by the commission, including the amount of scholarship moneys the employer has provided or intends to provide to employees or dependents during the calendar year for which tax credit certification is being sought and the number of employees employed by the employer for the calendar year.

Â Â Â Â Â  (4) The commission shall consider applications in the chronological order in which the applications are received and shall approve applications to the extent the amount set forth in the application, when added to the total amount already certified by the commission for the calendar year under this section, does not exceed $1 million.

Â Â Â Â Â  (5) An employer may not receive tax credit certification:

Â Â Â Â Â  (a) For an amount that is greater than $1 million;

Â Â Â Â Â  (b) If the employer employs fewer than four full-time equivalent employees for the calendar year; or

Â Â Â Â Â  (c) If the employer employs more than 250 employees for the calendar year.

Â Â Â Â Â  (6) The commission shall send written notice of the amount of the tax credit certification, or written notice that no amount is being certified, to the employer and to the Department of Revenue within 60 days of the date an application is filed under this section.

Â Â Â Â Â  (7) The employer shall keep the written certification in the employerÂs records for at least five years and shall furnish the certification to the Department of Revenue if requested. [2001 c.475 Â§6]

(Alternative Student Loan Program)

Â Â Â Â Â  348.625 Definitions for ORS 348.570 and 348.625 to 348.695. As used in ORS 348.570 and 348.625 to 348.695:

Â Â Â Â Â  (1) ÂAlternative student loan programÂ means a program established by the Oregon Student Assistance Commission to fund loans to eligible students, or to qualifying parents of eligible students, to help meet expenses of eligible students of attending post-secondary educational institutions; provided, however, that alternative student loan program loans may be made only to students who have applied for student financial aid under Title IV, Part B of the Higher Education Act of 1965, as amended, and have received information on their eligibility for programs under that Act, or the parents of students who have made such application and received such information.

Â Â Â Â Â  (2) ÂEligible studentÂ means a student enrolled in an eligible post-secondary educational institution located in Oregon or a student who is an Oregon resident and who is enrolled in an eligible post-secondary educational institution located outside of Oregon. The commission shall determine, among other things, what constitutes enrollment and which post-secondary educational institutions are eligible institutions under the alternative student loan program.

Â Â Â Â Â  (3) ÂLenderÂ means an insured institution as defined in ORS 706.008 that is authorized to do business in Oregon and which has entered into an agreement with the commission to originate, service and administer alternative student loans in the manner authorized by ORS 348.570 and 348.625 to 348.695. [1987 c.842 Â§2; 1989 c.131 Â§1; 1997 c.631 Â§464; 1999 c.59 Â§96; 1999 c.704 Â§16]

Â Â Â Â Â  348.630 Eligible recipients; limitations; credit check. (1) Loans may be made under the alternative student loan program to an eligible student or to a parent of an eligible student.

Â Â Â Â Â  (2) Loans made under the alternative student loan program shall not exceed the eligible costs of education as determined by the Oregon Student Assistance Commission, minus other financial aid received, or $10,000, whichever is less, for any eligible student during a single calendar year. Total loans made for any eligible student under the alternative student loan program shall not exceed $40,000.

Â Â Â Â Â  (3) Under the alternative student loan program, borrowers shall undergo a credit check by the lender or by the commission and shall be creditworthy or provide a creditworthy cosigner. [1987 c.842 Â§3]

Â Â Â Â Â  348.635 Establishment of loan terms and conditions. In consultation with private sector lenders, the Oregon Student Assistance Commission shall establish the terms and conditions, including but not limited to maturities and repayment provisions, of student loans for which the commission shall provide funding. The commission may also set standards of academic achievement which borrowers must maintain to receive loans. [1987 c.842 Â§4]

Â Â Â Â Â  348.640 Administration of loans by private lenders; repayment to state; risk of loss. (1) The Oregon Student Assistance Commission shall provide funding to lenders pursuant to contracts which shall provide, among other things, the terms and conditions under which private sector lenders, using funding made available by the commission, shall originate, service and administer loans pursuant to the alternative student loan program. Lenders shall receive and process loan applications from borrowers, perform credit analysis, approve or deny loan requests, and for loans which are approved, originate, document, administer and service such loans. The commission shall make provision for payment to lenders of the reasonable costs of origination, servicing and administration of loans. Payment may be made directly by borrowers or by the commission, as the commission may determine.

Â Â Â Â Â  (2) Loans shall be structured in such a manner that anticipated payments of principal and interest shall permit timely repayment of the revenue bonds to be issued by the State of Oregon pursuant to ORS 348.570 and 348.625 to 348.695. As a condition of participation in the alternative student loan program by private sector lenders, the commission shall procure from each such lender a guarantee or letter of credit insuring that the commission shall receive full and timely repayment of principal of and interest due on loans originated, serviced and administered by the lender. The commission shall provide by contract for payment by the commission or by borrowers, as the commission may determine, of the reasonable costs of such guarantees or letters of credit. It is the intention of ORS 348.570 and 348.625 to 348.695 that participating private sector lenders, not the commission, shall bear the entire risk of loss, nontimely repayment or nonpayment of alternative student loan program loans. [1987 c.842 Â§5]

Â Â Â Â Â  348.645 Administration of loans if private lenders withdraw; rules. (1) In carrying out its duties under ORS 348.570 and 348.625 to 348.695 as to insure funding availability, the Oregon Student Assistance Commission may do the following in the event private lenders withdraw from the program:

Â Â Â Â Â  (a) Act as the lender under the alternative student loan program or loan programs provided for by Title IV, Part B, of the Higher Education Act of 1965, as amended.

Â Â Â Â Â  (b) Buy loans made privately under the alternative student loan program or loan programs provided for by Title IV, Part B, of the Higher Education Act of 1965, as amended.

Â Â Â Â Â  (c) Contract with lenders or commercial loan servicers to collect loans which either the commission or the lender initially made.

Â Â Â Â Â  (2) The commission may adopt rules by which to determine the eligibility of lending institutions to participate in the program and to fix the eligibility for loans under the program. [1987 c.842 Â§7]

Â Â Â Â Â  348.650 Fees. The Oregon Student Assistance Commission shall be entitled to establish or receive fees and charges sufficient to recover the ongoing costs of providing funding and administering the alternative student loan program. [1987 c.842 Â§6]

Â Â Â Â Â  348.655 Issuance of revenue bonds; amount; interest tax exempt. In consultation with the Oregon Student Assistance Commission, the State Treasurer may issue revenue bonds in an amount not to exceed $30 million annually, the proceeds of which shall be used to provide funding for loans to be made pursuant to the alternative student loan program. Interest on the bonds shall be exempt from personal income taxation by the State of Oregon. [1987 c.842 Â§8]

Â Â Â Â Â  348.660 Determination to issue revenue bonds; duties of State Treasurer; factors to consider. (1) If the State Treasurer, in consultation with the Oregon Student Assistance Commission, determines that revenue bonds should be issued under ORS 348.570 and 348.625 to 348.695:

Â Â Â Â Â  (a) The State Treasurer, in consultation with the commission, may authorize and issue in the name of the State of Oregon revenue bonds secured by revenues from repayment of loans to finance or refinance in whole or part the costs of the loan program. Refunding bonds may be issued to refinance such revenue bonds.

Â Â Â Â Â  (b) The State Treasurer, in consultation with the commission, shall designate the underwriter, trustee and bond counsel and enter into appropriate agreements with each to carry out the provisions of ORS 348.570 and 348.625 to 348.695.

Â Â Â Â Â  (2) Any trustee designated by the State Treasurer, in consultation with the commission, must agree to furnish financial statements and audit reports for each bond issue.

Â Â Â Â Â  (3) In determining whether to issue revenue bonds under ORS 348.570 and 348.625 to 348.695, the State Treasurer, in consultation with the commission, shall consider:

Â Â Â Â Â  (a) The bond market for the types of bonds proposed for issuance.

Â Â Â Â Â  (b) The terms and conditions of the proposed issue.

Â Â Â Â Â  (c) Such other relevant factors as the State Treasurer, in consultation with the commission, considers necessary to protect the financial integrity of the state. [1987 c.842 Â§Â§9,10]

Â Â Â Â Â  348.665 Applicability of Uniform Revenue Bond Act; powers of State Treasurer. Bonds authorized under ORS 348.570 and 348.625 to 348.695 shall be issued in accordance with the provisions of ORS 288.805 to 288.945, and the State Treasurer, in consultation with the Oregon Student Assistance Commission, shall have and shall exercise all the powers of a public body, including, but not limited to, the power to establish special accounts or subaccounts in the Alternative Student Loan Program Fund created by ORS 348.570 and the power to pledge the assets or the revenues, or any portion thereof, of the alternative student loan program. [1987 c.842 Â§11]

Â Â Â Â Â  348.670 Administrative expenses. The administrative expenses of the State Treasurer and the Oregon Student Assistance Commission shall be charged against bond proceeds or repayment revenues. [1987 c.842 Â§12]

Â Â Â Â Â  348.675 Refunding of bonds. The State Treasurer, in consultation with the Oregon Student Assistance Commission, shall have the power, whenever refunding is considered expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [1987 c.842 Â§13]

Â Â Â Â Â  348.680 Validity of bonds. The validity of bonds issued under ORS 348.570 and 348.625 to 348.695 shall not be dependent on nor be affected by the validity or regularity of any proceeding relating to the loans for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to ORS 348.570 and 348.625 to 348.695 and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [1987 c.842 Â§14]

Â Â Â Â Â  348.685 Covenants in actions authorizing bonds; contents. The official action authorizing the issuance of bonds under ORS 348.570 and 348.625 to 348.695 may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by ORS 348.570 and 348.625 to 348.695 in the following respects and in such other respects as the state, acting through the State Treasurer, in consultation with the Oregon Student Assistance Commission, or the designee thereof may decide:

Â Â Â Â Â  (1) The use and disposition of the revenues from repayment;

Â Â Â Â Â  (2) The creation and maintenance of special accounts or subaccounts in the Alternative Student Loan Program Fund created by ORS 348.570 and the regulation, use and disposition thereof;

Â Â Â Â Â  (3) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (4) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (5) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenues from repayment;

Â Â Â Â Â  (6) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (7) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (8) The rights, liabilities, powers and duties arising upon the breach of any covenants, conditions or obligations;

Â Â Â Â Â  (9) The appointing of and vesting in a trustee or trustees of the right to hold or dispose of any funds, accounts, revenues or assets of the alternative student loan program, to receive or assign any pledge thereof or to enforce any covenants made to secure or to pay the bonds, the powers and duties of such trustee or trustees, and the limitation of the liabilities of the trustee or trustees;

Â Â Â Â Â  (10) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 348.570 and 348.625 to 348.695; and

Â Â Â Â Â  (11) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given. [1987 c.842 Â§15]

Â Â Â Â Â  348.690 Liability of state for bonds. (1) Revenue bonds issued under ORS 348.570 and 348.625 to 348.695:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state other than the Alternative Student Loan Program Fund created by ORS 348.570, any account or subaccount thereof or student loans, if any, owned or acquired by the Oregon Student Assistance Commission pursuant to the alternative student loan program.

Â Â Â Â Â  (2) Each bond issued under ORS 348.570 and 348.625 to 348.695 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in ORS 348.570 and 348.625 to 348.695 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 348.685. [1987 c.842 Â§16]

Â Â Â Â Â  348.695 Rights and remedies of bondholders and trustees. Subject to any contractual limitation binding upon the holders of any issue of revenue bonds, or a trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out duties and obligations under ORS 348.570 and 348.625 to 348.695 and covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action, require the state to account as if it were the trustee of an express trust;

Â Â Â Â Â  (3) By action, enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds; and

Â Â Â Â Â  (5) Exercise any right or remedy conferred by ORS 348.570 and 348.625 to 348.695 without exhausting and without regard to any other right or remedy conferred by ORS 348.570 and 348.625 to 348.695 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [1987 c.842 Â§17]

EDUCATION STABILITY FUND

(Generally)

Â Â Â Â Â  348.696 Establishment; investment; earnings. Pursuant to section 4 (4)(d), Article XV of the Oregon Constitution, the Education Stability Fund is established separate and distinct from the General Fund. Except for earnings on moneys in the school capital matching subaccount, moneys in the fund shall be invested as provided in ORS 293.701 to 293.790. All declared earnings on moneys in the fund shall be transferred and are appropriated continuously as follows:

Â Â Â Â Â  (1) All declared earnings from the Oregon Growth Account to the Oregon Commercialized Research Fund created in ORS 284.725;

Â Â Â Â Â  (2) 75 percent of all declared earnings not described in subsection (1) of this section to the Oregon Education Fund established by ORS 348.716; and

Â Â Â Â Â  (3) 25 percent of all declared earnings not described in subsection (1) of this section to the Oregon Student Assistance Commission for the Oregon Opportunity Grant program under ORS 348.260. [1995 c.12 Â§2; 1997 c.524 Â§2; 1997 c.612 Â§11; 1999 c.44 Â§Â§26,27; 1999 c.704 Â§Â§17,18; 1999 c.1070 Â§Â§13,14; 2001 c.920 Â§12; 2001 c.922 Â§Â§27,28; 2002 s.s.3 c.6 Â§Â§2,3; 2005 c.22 Â§Â§246,247; 2005 c.748 Â§Â§19,20]

Â Â Â Â Â  348.699 [1995 c.12 Â§6; repealed by 1997 c.524 Â§6]

(Oregon Growth Account)

Â Â Â Â Â  348.701 Definitions for ORS 348.701 to 348.710. As used in ORS 348.701 to 348.710:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Growth Account Board established in ORS 348.707.

Â Â Â Â Â  (2) ÂEmerging growth businessÂ means a new or small company that has the capacity, upon obtaining appropriate capital, to generate significant high skill, high wage employment within one or more traded sector industries.

Â Â Â Â Â  (3) ÂManagement companyÂ includes a person, limited partnership, partnership, corporation or other investment company.

Â Â Â Â Â  (4) ÂSeed capitalÂ means financing that is provided for the initial phases of development, refinement and commercialization of a product, process or innovation, including but not limited to facilitating technology transfers related to academic research, discoveries or developments for the purpose of commercialization of a product, process or innovation.

Â Â Â Â Â  (5) ÂTraded sectorÂ has the meaning given that term in ORS 285B.280. [1995 c.811 Â§5(5); 1997 c.323 Â§1; 1999 c.42 Â§3; 1999 c.54 Â§1; 2001 c.52 Â§1; 2001 c.922 Â§1; 2005 c.835 Â§25]

Â Â Â Â Â  348.702 Oregon Growth Account. (1) There is created within the Education Stability Fund the Oregon Growth Account, to which shall be credited, in the manner provided in subsection (2) of this section, 10 percent of the funds transferred under section 4, Article XV of the Oregon Constitution, from the Administrative Services Economic Development Fund to the Education Stability Fund. Separate records shall be maintained for moneys in the Oregon Growth Account that are available for the purposes specified in subsection (5) of this section. The account may be credited with such unrestricted appropriations, gifts, donations, grants or contract proceeds from any source, with investments or funds from any source, and with returns on investments made from the account.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may credit to the Oregon Growth Account from the first funds transferred in a fiscal year to the Education Stability Fund under section 4, Article XV of the Oregon Constitution, an amount up to the amount the department estimates to be 10 percent of the funds required to be transferred to the Education Stability Fund for that fiscal year.

Â Â Â Â Â  (3) If at the end of the fiscal year the amount credited to the Oregon Growth Account under subsection (2) of this section is less than or greater than 10 percent of the amount required to be transferred under section 4, Article XV of the Oregon Constitution, to the Education Stability Fund, the amount credited to the Oregon Growth Account shall be adjusted in one of the following ways:

Â Â Â Â Â  (a) The amount credited to the account in the following fiscal year may be adjusted;

Â Â Â Â Â  (b) Any excess may be transferred from the Oregon Growth Account to the Education Stability Fund; or

Â Â Â Â Â  (c) Any shortage may be transferred from the Education Stability Fund to the Oregon Growth Account from funds available for that purpose.

Â Â Â Â Â  (4) Adjustments required by subsection (3) of this section shall be made without consideration of any interest or other earnings that have accrued during the fiscal year.

Â Â Â Â Â  (5) The purpose of the Oregon Growth Account is to earn returns for the Education Stability Fund by making investments in or by providing seed capital for emerging growth businesses in traded sector industries.

Â Â Â Â Â  (6) The investment of funds in the Oregon Growth Account shall be governed by the Oregon Growth Account Board. [1995 c.811 Â§Â§3,4; 1997 c.323 Â§2; 2001 c.922 Â§2; 2002 s.s.3 c.6 Â§4; 2003 c.14 Â§154; 2003 c.606 Â§6; 2005 c.835 Â§32]

Â Â Â Â Â  348.703 Management and investment of moneys in account; reporting requirement; contracts for investment advice and other services. (1) The Oregon Growth Account Board shall contract with one or more management companies to manage and invest the moneys in the Oregon Growth Account. For purposes of this subsection, a contract with a management company may consist of a partnership agreement under which the Oregon Growth Account Board is the limited partner and the management company is the general partner.

Â Â Â Â Â  (2) The provisions of ORS 293.726 do not apply to those assets of the Education Stability Fund that are held in the Oregon Growth Account. The limitations of ORS 293.726 (6) shall be calculated based only on the balance of the Education Stability Fund that does not include the Oregon Growth Account.

Â Â Â Â Â  (3) A management company selected to manage the Oregon Growth Account shall manage the moneys in the account, subject to investment policies established by the State Treasurer and the investment directives or strategies of the Oregon Growth Account Board, with the care, skill and diligence that a prudent investor acting in a similar capacity and familiar with such investments would use in managing and investing a similar account. The management company shall invest in Oregon an amount that is at least equal to the amount of the principal transferred from the Oregon Growth Account to the management company for investment.

Â Â Â Â Â  (4) The contract between the board and a management company to manage the Oregon Growth Account and the functions performed under the contract are not subject to the State Personnel Relations Law or ORS 279.835 to 279.855 or ORS chapter 279A or 279B.

Â Â Â Â Â  (5) Notwithstanding ORS 348.702 (5), a management company selected to manage the Oregon Growth Account may maintain a portion of the moneys allocated to the account under ORS 348.702 (1) in short-term securities in investments other than those specified in ORS 348.702 (5) during such times as a management company is seeking investments that meet the requirements of ORS 348.702 (5).

Â Â Â Â Â  (6) The State Treasurer shall annually submit a report to the Governor and to the Legislative Assembly on the investment of moneys in the Oregon Growth Account. The report required by this subsection shall include a summary of the amount of money invested by industrial sector or business classification, by region of this state, by size of investment and by type of investment.

Â Â Â Â Â  (7) The State Treasurer shall provide to other state agencies any reports on the investment of moneys in the Oregon Growth Account that are necessary to fulfill audit, financial, investment or other reporting requirements to which the Education Stability Fund is subject by law or standard accounting principles.

Â Â Â Â Â  (8) The office of the State Treasurer shall provide staff to the board.

Â Â Â Â Â  (9) There is continuously appropriated to the board from the Oregon Growth Account those amounts necessary to meet the expenses of the board and the State Treasurer in carrying out the operations of the Oregon Growth Account and the duties of the board and the State Treasurer. The cost to the office of the State Treasurer of providing staff to the board shall be deducted from those amounts paid to the State Treasurer pursuant to ORS 293.718 as reimbursement for expenses incurred as investment officer for the Education Stability Fund.

Â Â Â Â Â  (10) The board may enter into contracts for the provision of investment advice or other services that the board deems reasonable and necessary to fulfill the duties of the board. The State Treasurer may enter into contracts for the provision of investment advice or other services that the State Treasurer deems reasonable and necessary to fulfill the duties of the State Treasurer with respect to the Oregon Growth Account. Such contracts are not subject to the State Personnel Relations Law or ORS 279.835 to 279.855 or ORS chapter 279A or 279B. [1995 c.811 Â§5(1) to (4); 1997 c.323 Â§5; 1999 c.42 Â§4; 2001 c.52 Â§2; 2001 c.922 Â§3; 2002 s.s.3 c.6 Â§5; 2003 c.606 Â§7; 2003 c.794 Â§258]

Â Â Â Â Â  348.704 Allocation, withdrawal and transfer of assets in account. The Oregon Growth Account Board may allocate to, withdraw from or transfer from the Oregon Resource and Technology Development Subaccount and the balance of the Oregon Growth Account such moneys, investments, returns or other assets or amounts the board determines necessary or desirable to further the purpose set forth in ORS 348.702. [2001 c.922 Â§8]

Â Â Â Â Â  348.705 [Formerly 351.265; 1987 c.880 Â§1; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.706 Oregon Resource and Technology Development Subaccount. (1) There is created within the Oregon Growth Account the Oregon Resource and Technology Development Subaccount. Separate records shall be maintained for moneys in the subaccount. Subject to investment policies established by the State Treasurer and investment directives or strategies of the Oregon Growth Account Board, moneys in the subaccount shall be used to make seed capital investments in emerging growth businesses in traded sector industries in Oregon.

Â Â Â Â Â  (2) The board may allocate such amounts from the subaccount as the board determines appropriate for seed capital investments. [2001 c.922 Â§7; 2005 c.835 Â§33]

Â Â Â Â Â  348.707 Oregon Growth Account Board; members; terms; compensation; powers and duties. (1) There is established an Oregon Growth Account Board consisting of:

Â Â Â Â Â  (a) The State Treasurer or the treasurerÂs designated representative, who shall be the chairperson of the board.

Â Â Â Â Â  (b) Three members appointed by the Governor from a list of candidates recommended by the State Treasurer who are qualified by training and experience in the field of venture capital and emerging growth businesses in Oregon.

Â Â Â Â Â  (c) Three members from the general public appointed by the Governor from a list of candidates recommended by the State Treasurer.

Â Â Â Â Â  (2) The term of office of each board member appointed by the Governor is three years. However, each member, except the State Treasurer or the treasurerÂs designated representative, shall serve at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the board may receive reimbursement of expenses under ORS 292.495 (2), but shall not receive compensation under ORS 292.495 (1) or otherwise for participation as a board member.

Â Â Â Â Â  (4) The State Treasurer may establish investment policies for the Oregon Growth Account. The investment policies may include, but are not limited to:

Â Â Â Â Â  (a) The reinvestment of the principal of the account after an original investment;

Â Â Â Â Â  (b) The reinvestment of returns from an original investment;

Â Â Â Â Â  (c) The retention of amounts for unfunded commitments owed to a management company;

Â Â Â Â Â  (d) The determination of when and how earnings are calculated and declared available from the account on behalf of the Education Stability Fund; and

Â Â Â Â Â  (e) Other policies that the State Treasurer determines may increase the total earnings of the account over time.

Â Â Â Â Â  (5) Subject to investment policies established for moneys in the account by the State Treasurer, the board shall have authority to approve or direct specific investments or strategies for the investment of moneys in the Oregon Growth Account and to make investments directly, without the use of a management company, in any form or manner that would be lawful for a private corporation having similar intent. In addition, the board may:

Â Â Â Â Â  (a) Acquire, own, hold, dispose of and encumber real or personal property of any nature, both tangible and intangible, or any interest in property, and exercise or acquire any rights in property necessary or desirable to protect or secure any investments in which the account has an interest;

Â Â Â Â Â  (b) Trade, buy or sell securities;

Â Â Â Â Â  (c) Own, possess, take license in and grant license to patents, copyrights, proprietary processes and other intellectual property, and negotiate and enter into contracts and establish charges for the use of such patents, copyrights, proprietary processes and other intellectual property; and

Â Â Â Â Â  (d) Exercise any other powers necessary or desirable for the operation and functioning of the account within the purposes authorized in ORS 348.702.

Â Â Â Â Â  (6) When performing the boardÂs duties, the board shall exercise the care, skill and diligence that a prudent investor acting in a similar capacity and familiar with such investments would use in managing and investing a similar account.

Â Â Â Â Â  (7) The State Treasurer shall report on the development of the policies described in subsection (4) of this section to the legislative interim committees on trade and economic development and government finance and tax policy. [1997 c.323 Â§3; 2001 c.52 Â§3; 2001 c.922 Â§4; 2002 s.s.3 c.6 Â§7]

Â Â Â Â Â  348.710 Confidentiality of records, communications and information. (1) The following records, communications and information furnished under ORS 348.701 to 348.710 shall be confidential and maintained as such, unless the person providing the information expressly agrees in writing that such information may be disclosed:

Â Â Â Â Â  (a) Personal financial statements;

Â Â Â Â Â  (b) Financial statements of applicants;

Â Â Â Â Â  (c) Customer lists;

Â Â Â Â Â  (d) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed or, if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur;

Â Â Â Â Â  (e) Production, sales and cost data; and

Â Â Â Â Â  (f) Marketing strategy information that relates to an applicantÂs plan to address specific markets or the applicantÂs strategy regarding specific competitors, or both.

Â Â Â Â Â  (2) The confidentiality provided by subsection (1)(d) of this section does not apply to concluded litigation. Nothing in subsection (1)(d) of this section limits any right granted by discovery statutes to a party to litigation or potential litigation. [1999 c.42 Â§6]

Â Â Â Â Â  348.715 [Formerly 351.270; 1982 s.s.1 c.20 Â§4; 1985 c.555 Â§17; 1987 c.880 Â§2; 1991 c.667 Â§15; repealed by 1997 c.652 Â§63]

(Oregon Education Fund)

Â Â Â Â Â  348.716 Oregon Education Fund; use; payment of education lottery bonds. The Oregon Education Fund is established in the State Treasury, separate and distinct from the General Fund. Moneys in the Oregon Education Fund are continuously appropriated to the Oregon Department of Administrative Services for public education and education lottery bond debt service. Seventy-five percent of the declared earnings of the Education Stability Fund as described in ORS 348.696 (2) shall be transferred monthly to the Oregon Education Fund as directed by the Director of the Oregon Department of Administrative Services. Investment earnings on amounts in the Oregon Education Fund shall be credited to the Oregon Education Fund. The Legislative Assembly may, but shall be under no legal obligation to, allocate and appropriate amounts in the Oregon Education Fund to pay education lottery bonds. The Director of the Oregon Department of Administrative Services may specify when during any fiscal year amounts shall be transferred from the Oregon Education Fund to be used for public education or education lottery bonds. [1999 c.44 Â§8; 2001 c.536 Â§10; 2002 s.s.3 c.6 Â§Â§8,8a]

Â Â Â Â Â  Note: 348.716 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.725 [1975 c.553 Â§3; 1987 c.880 Â§3; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.735 [Formerly 351.275; repealed by 1987 c.880 Â§19]

Â Â Â Â Â  348.745 [Formerly 351.280; repealed by 1987 c.880 Â§19]

Â Â Â Â Â  348.755 [Formerly 351.285; 1987 c.880 Â§4; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.765 [Amended by 1987 c.880 Â§5; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.785 [Formerly 351.297; 1987 c.880 Â§6; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.795 [Formerly 351.298; 1987 c.880 Â§7; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.805 [1969 c.182 Â§1; 1971 c.577 Â§1; renumbered 348.105]

Â Â Â Â Â  348.815 [Formerly 351.301; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.825 [Formerly 351.302; 1987 c.880 Â§8; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.830 [1979 c.308 Â§2; 1987 c.880 Â§9; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.835 [Formerly 351.710; 1979 c.308 Â§3; 1981 c.167 Â§1; 1987 c.880 Â§10; 1995 c.119 Â§1; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.840 [1982 s.s.1 c.20 Â§2; 1987 c.880 Â§11; repealed by 1997 c.652 Â§63]

OREGON 529 COLLEGE SAVINGS NETWORK

Â Â Â Â Â  348.841 Definitions for ORS 348.841 to 348.873. As used in ORS 348.841 to 348.873:

Â Â Â Â Â  (1) ÂAccountÂ means an individual account established in accordance with ORS 348.841 to 348.873.

Â Â Â Â Â  (2) ÂAccount ownerÂ means the person who has the right to withdraw funds from the account. The account owner may also be the designated beneficiary of the account.

Â Â Â Â Â  (3) ÂBoardÂ means the Oregon 529 College Savings Board established under ORS 348.849.

Â Â Â Â Â  (4) ÂDesignated beneficiaryÂ means, except as provided in ORS 348.867, the individual designated at the time the account is opened as having the right to receive a qualified withdrawal for the payment of qualified higher education expenses, or if the designated beneficiary is replaced in accordance with ORS 348.867, the replacement.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a bank, a commercial bank, a national bank, a savings bank, a savings and loan, a thrift institution, a credit union, an insurance company, a trust company, a mutual fund, an investment firm or other similar entity authorized to do business in this state.

Â Â Â Â Â  (6) ÂHigher education institutionÂ means an eligible education institution as defined in section 529(e)(5) of the Internal Revenue Code.

Â Â Â Â Â  (7) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code, as amended and in effect on December 31, 2002.

Â Â Â Â Â  (8) ÂMember of the familyÂ shall have the same meaning as contained in section 529(e) of the Internal Revenue Code.

Â Â Â Â Â  (9) ÂNetworkÂ means the Oregon 529 College Savings Network established under ORS 348.841 to 348.873.

Â Â Â Â Â  (10) ÂNonqualified withdrawalÂ means a withdrawal from an account that is not a qualified withdrawal.

Â Â Â Â Â  (11) ÂQualified higher education expensesÂ means tuition and other permitted expenses as set forth in section 529(e) of the Internal Revenue Code for the enrollment or attendance of a designated beneficiary at a higher education institution.

Â Â Â Â Â  (12) ÂQualified withdrawalÂ means a withdrawal made as prescribed under ORS 348.870 and made:

Â Â Â Â Â  (a) From an account to pay the qualified higher education expenses of the designated beneficiary;

Â Â Â Â Â  (b) As the result of the death or disability of the designated beneficiary;

Â Â Â Â Â  (c) As the result of a scholarship, allowance or payment described in section 135(d)(1)(A), (B) or (C) of the Internal Revenue Code that is received by the designated beneficiary, but only to the extent of the amount of the scholarship, allowance or payment; or

Â Â Â Â Â  (d) As a rollover or change in the designated beneficiary described in ORS 348.867. [1999 c.746 Â§1; 2001 c.12 Â§1; 2003 c.280 Â§6]

Â Â Â Â Â  Note: 348.841 to 348.873 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.844 Policy on higher education qualified tuition savings program. It is the intent of the Legislative Assembly, in enacting ORS 348.841 to 348.873, to create a higher education qualified tuition savings program called the Oregon 529 College Savings Network:

Â Â Â Â Â  (1) That increases the ability of families and individuals to save for higher education.

Â Â Â Â Â  (2) In which the earnings on contributions of network participants are exempt from state income taxation.

Â Â Â Â Â  (3) That utilizes the private sector to administer and invest the contributions to the network under the guidance of the Oregon 529 College Savings Board.

Â Â Â Â Â  (4) In which the contributions and earnings are held by the network in trust for the benefit of designated beneficiaries and account owners for the uses and purposes set forth in ORS 348.841 to 348.873, and for no other benefit, use or purpose. [1999 c.746 Â§2; 2001 c.12 Â§2; 2003 c.280 Â§7]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.845 [Formerly 351.720; 1987 c.880 Â§12; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.849 Oregon 529 College Savings Board; membership. (1) There is established the Oregon 529 College Savings Board to administer ORS 348.841 to 348.873.

Â Â Â Â Â  (2) The board shall consist of:

Â Â Â Â Â  (a) The State Treasurer, who shall serve as the board chairperson;

Â Â Â Â Â  (b) A member of the State Board of Higher Education, to be selected by the State Board of Higher Education;

Â Â Â Â Â  (c) A representative of accredited private colleges and universities located in this state, who shall be appointed by the State Treasurer; and

Â Â Â Â Â  (d) Two public members, who by reason of their education and experience are qualified to serve, and who shall be appointed by the State Treasurer.

Â Â Â Â Â  (3)(a) The board member who is a member of the State Board of Higher Education shall serve at the pleasure of the State Board of Higher Education but may not serve on the board following the end of the memberÂs term on the State Board of Higher Education.

Â Â Â Â Â  (b) The representative of private colleges and universities and the public members of the board shall serve at the pleasure of the State Treasurer for a term of office of three years. These members of the board may be reappointed to subsequent terms.

Â Â Â Â Â  (4) The State Treasurer and the Department of Higher Education shall provide staff and assistance to the board in the administration of the Oregon 529 College Savings Network as directed by the board.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) A majority of the members of the board constitutes a quorum for the transaction of business. [1999 c.746 Â§3; 2003 c.280 Â§8]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.853 Board powers and duties; establishment of network; rules. The Oregon 529 College Savings Board shall have the following powers, duties, and functions:

Â Â Â Â Â  (1) To establish, develop, implement and maintain the Oregon 529 College Savings Network in a manner consistent with ORS 348.841 to 348.873 and section 529 of the Internal Revenue Code and to obtain the benefits of section 529 of the Internal Revenue Code for the network and its participants.

Â Â Â Â Â  (2) To adopt rules for the general administration of the network, to administer ORS 348.841 to 348.873 and to ensure the networkÂs compliance with section 529 of the Internal Revenue Code.

Â Â Â Â Â  (3) To maintain, invest and reinvest the funds contributed into the network consistent with the investment restrictions established by the board. The investment restrictions shall be consistent with the objectives of the network, and the board shall exercise the judgment and care then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs with due regard to the probable income and level of risk from certain types of investments of money, in accordance with the policies established by the board.

Â Â Â Â Â  (4) To make and enter into any and all contracts, agreements or arrangements, and to retain, employ and contract for the services of private and public financial institutions, depositories, consultants, investment advisors or managers and third-party plan administrators and for research, technical and other services necessary or desirable for carrying out the purposes of ORS 348.841 to 348.873.

Â Â Â Â Â  (5) To accept donations or receive funds for the purpose of providing scholarships, grants and other incentives to account owners, potential account owners and their designated beneficiaries or furthering any of the purposes of ORS 348.841 to 348.873.

Â Â Â Â Â  (6) To encourage increased participation in the network by awarding scholarships or grants, providing or making available other incentives to account owners or potential account owners and their designated beneficiaries, or entering into promotional arrangements with third parties as the board deems desirable. [1999 c.746 Â§5; 2003 c.280 Â§9; 2005 c.297 Â§1]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.855 [Formerly 351.730; 1979 c.284 Â§139; 1987 c.880 Â§13; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.856 Oregon 529 College Savings Network Fund. (1) The Oregon 529 College Savings Network Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon 529 College Savings Network Fund shall be credited to the fund. All moneys credited to the Oregon 529 College Savings Network Fund are continuously appropriated to the Oregon 529 College Savings Board for the purposes of ORS 348.841 to 348.873.

Â Â Â Â Â  (2) The Oregon 529 College Savings Network Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Moneys transferred to the fund from the federal government, other state agencies or local governments;

Â Â Â Â Â  (c) Moneys from the payment of fees and the payment of other moneys due the board;

Â Â Â Â Â  (d) Any gifts or donations made to the State of Oregon for deposit in the fund; and

Â Â Â Â Â  (e) Earnings on moneys in the fund.

Â Â Â Â Â  (3) The board may use the moneys in the fund to pay the administrative costs and expenses of the board and the Oregon 529 College Savings Network, to provide or make available scholarships, grants and other incentives to account owners, potential account owners and their designated beneficiaries or to further any other purpose of ORS 348.841 to 348.873. [2003 c.280 Â§22; 2005 c.297 Â§2]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.857 Network participation; contribution limitations; fees. (1) An account owner may establish an account by making an initial contribution to the Oregon 529 College Savings Network in the name of the designated beneficiary. Once a contribution is made it becomes part of the network and subject to the provisions of ORS 348.841 to 348.873.

Â Â Â Â Â  (2) Any person may make a contribution to an account once an account is opened.

Â Â Â Â Â  (3) Contributions to an account shall be made only in cash.

Â Â Â Â Â  (4) Total contributions to all accounts established on behalf of a particular beneficiary may not exceed those reasonably necessary to provide for the qualified higher education expenses of the designated beneficiary. The Oregon 529 College Savings Board shall establish maximum contribution limits applicable to network accounts and shall require the provision of any information from the account owner and the designated beneficiary that the board deems necessary to establish these limits.

Â Â Â Â Â  (5) Separate records and accounting shall be required for each account and reports shall be made no less frequently than annually to the account owner.

Â Â Â Â Â  (6) The board may collect application, account or administrative fees to defray the costs of the network. [1999 c.746 Â§6; 2001 c.12 Â§5; 2003 c.280 Â§10]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.860 Right to direct investment of contributions or earnings; liability for loss. (1) Except as permitted in section 529 of the Internal Revenue Code, no person other than the Oregon 529 College Savings Board or a financial institution in which Oregon 529 College Savings Network funds have been invested shall have the right to direct the investment of any contributions to or earnings from the network.

Â Â Â Â Â  (2) The network, the board, each board member and the State of Oregon may not insure any account or guarantee any rate of return or any interest rate on any contribution. The network, the board, each board member and the State of Oregon may not be liable for any loss incurred by any person as a result of participating in the network.

Â Â Â Â Â  (3) The board, in the exercise of its sole discretion and without liability, may remove the networkÂs funds from any financial institution and reinvest the funds in a similar or different investment alternative at another financial institution pursuant to a contract, agreement or arrangement entered into under ORS 348.853 (4). [1999 c.746 Â§7; 2003 c.280 Â§11]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.863 Prohibitions and limitations on accounts. (1) An account and any interest in an account may not be assignable or pledged or otherwise used to secure or obtain a loan or other advancement.

Â Â Â Â Â  (2) The right of a designated beneficiary to the payment of qualified higher education expenses or of an account owner to a withdrawal, payments and withdrawals made in exercise of those rights and moneys or property held within an account shall be exempt from garnishment and may not be subject to execution, attachment or any other process or to the operation of any bankruptcy or insolvency law.

Â Â Â Â Â  (3) A refund of a qualified educational expense payment may not be paid by a higher education institution directly to the designated beneficiary or to the account owner. Any refund of qualified tuition expenses owed by a higher education institution on account of an overpayment of educational expenses must be refunded to the Oregon 529 College Savings Network for credit to an account of the designated beneficiary.

Â Â Â Â Â  (4) A qualified withdrawal that is used to pay for qualified higher education expenses must be paid as prescribed by section 529 of the Internal Revenue Code and rules adopted by the Oregon 529 College Savings Board. [1999 c.746 Â§8; 2001 c.12 Â§6; 2003 c.280 Â§12]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.865 [Formerly 351.740; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.867 Designated beneficiary of account; confidentiality of account information. (1) An account owner shall have the right at any time to change the designated beneficiary of an account to another individual who is a member of the family of the former designated beneficiary.

Â Â Â Â Â  (2) An account owner shall have the right at any time to direct that all or a portion of an account be transferred to the account of another designated beneficiary who is a member of the family of the former designated beneficiary.

Â Â Â Â Â  (3) The right to change the designated beneficiary or to transfer between accounts contained in subsections (1) and (2) of this section may be denied if, under rules adopted by the Oregon 529 College Savings Board, the exercise of the right would result in either excess contributions to an account or the exercise of impermissible investment direction by the account owner.

Â Â Â Â Â  (4) Individual account information, including but not limited to names, addresses, telephone numbers, personal identification information, amounts contributed and earnings on amounts contributed, is confidential and must be maintained as confidential:

Â Â Â Â Â  (a) Except to the extent necessary to administer the Oregon 529 College Savings Network in a manner consistent with ORS 348.841 to 348.873, Oregon tax laws and the Internal Revenue Code; or

Â Â Â Â Â  (b) Unless the person who provides the information or is the subject of the information expressly agrees in writing that the information may be disclosed. [1999 c.746 Â§9; 2001 c.12 Â§7; 2003 c.280 Â§13]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.869 State interest in contributions and earnings. The State of Oregon has no proprietary interest in the contributions or earnings of the Oregon 529 College Savings Network. Except as otherwise provided by law, the Oregon 529 College Savings Board is the trustee of the contributions and earnings. [2001 c.12 Â§4; 2003 c.280 Â§14]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.870 Account withdrawals; rules; report. (1) Withdrawal from an account may be made as prescribed by the rules adopted by the Oregon 529 College Savings Board.

Â Â Â Â Â  (2) A financial institution shall report an account withdrawal during any calendar year to the account owner and the federal Internal Revenue Service. The report shall be made at the time and contain such information as required by law. [1999 c.746 Â§10; 2003 c.280 Â§15]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.873 Report to Governor and Legislative Assembly. The Oregon 529 College Savings Board shall publish a biennial report to the Governor and the Legislative Assembly detailing the boardÂs activities. The report shall be prepared on or before February 1 of each odd-numbered year. [1999 c.746 Â§11; 2003 c.280 Â§16]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.875 [Formerly 351.750; 1979 c.308 Â§4; 1987 c.880 Â§14; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.885 [Formerly 351.760; 1979 c.308 Â§5; 1987 c.880 Â§15; repealed by 1997 c.652 Â§63]

COORDINATION OF STATE AGENCIES

Â Â Â Â Â  348.890 Joint Boards of Education; meeting; implementation of agreements. (1) The State Board of Higher Education and the State Board of Education shall hold at least one meeting annually as the Joint Boards of Education for the purpose of coordinating their activities and reaching joint agreement on matters of education policy and opportunities of mutual interest to the two boards and to the populations served by the boards.

Â Â Â Â Â  (2) Bylaws to be adopted by the members shall determine procedures for setting meeting dates, locations, chairperson rotation, agendas and staff support.

Â Â Â Â Â  (3) The Joint Boards of Education shall provide policy direction to implement regional partnership proposals and any other joint program or activity approved by both boards.

Â Â Â Â Â  (4) Notwithstanding ORS 351.070 (3)(c), the Department of Community Colleges and Workforce Development and the Department of Higher Education may use appropriations from the General Fund to implement agreements approved by the Joint Boards of Education that provide direct aid to a student, or other incentives that encourage shared use of facilities, programs and other resources of state institutions of higher education and community colleges. [1977 c.306 Â§3; 1987 c.880 Â§16; 1997 c.249 Â§109; 1999 c.450 Â§1]

Â Â Â Â Â  Note: Sections 1 to 3, chapter 636, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Statewide articulation and transfer system. (1) Community colleges and state institutions of higher education within the Oregon University System shall cooperate in operating a statewide articulation and transfer system. The system must include the means for articulating lower-division general education credits, general elective credits and curriculum requirements for approved majors in order to allow students to transfer between community colleges and state institutions of higher education without losing credits that otherwise would be applicable toward a baccalaureate degree. The system must ensure that the post-secondary education needs of students statewide are met without unnecessary duplication of courses.

Â Â Â Â Â  (2) In continuing to provide and improve upon an effective articulation and transfer framework for students in OregonÂs post-secondary sectors, community colleges and state institutions of higher education shall:

Â Â Â Â Â  (a) Revise the Associate of Arts Oregon Transfer Degree offered by community colleges;

Â Â Â Â Â  (b) Develop specific degree pathways as deemed appropriate by state institutions of higher education and community colleges;

Â Â Â Â Â  (c) Develop an outcome-based framework for articulation and transfer that is derived from a common understanding of the criteria for general education curricula;

Â Â Â Â Â  (d) Develop a seamless transfer of credits for all level 100 and 200 general education courses;

Â Â Â Â Â  (e) Implement a statewide course applicability system that permits students and advisers to query and view online credit transfer options and conduct online degree auditing;

Â Â Â Â Â  (f) Develop uniform standards for awarding college credit for advanced placement test scores; and

Â Â Â Â Â  (g) Expand early college programs for 11th and 12th graders who earn college credit and intend to pursue a certificate or associate or baccalaureate degree.

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, community colleges and state institutions of higher education may also implement other measures to create an effective articulation and transfer framework for students. [2005 c.636 Â§1]

Â Â Â Â Â  Sec. 2. Report on system. (1) The Oregon University System and the Department of Community Colleges and Workforce Development shall submit a report of their progress on operating a statewide articulation and transfer system that meets statewide post-secondary education needs as required by section 1 of this 2005 Act to the Emergency Board and to the legislative interim committee on education prior to January 1, 2007, and a second progress report to the legislative interim committee on education prior to January 1, 2009. The reports shall include:

Â Â Â Â Â  (a) A report on the progress of the Oregon Transfer Module as approved by the State Board of Higher Education and the State Board of Education; and

Â Â Â Â Â  (b) Recommendations for statutory changes necessary to facilitate the transfer of students between post-secondary institutions.

Â Â Â Â Â  (2) The Oregon University System and the Department of Community Colleges and Workforce Development shall report annually to the Joint Boards of Education on their progress on operating a statewide articulation and transfer system that meets statewide post-secondary education needs as required by section 1 of this 2005 Act. [2005 c.636 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2005 Act are repealed on January 2, 2010. [2005 c.636 Â§3]

Â Â Â Â Â  348.900 Needs assessment for health care occupations; evaluation of health care education programs. (1) The Employment Department, in consultation with health care industry employers, shall perform a statewide and regional needs assessment for health care occupations to identify emerging occupations and occupations for which there is high demand or a shortage of workers. The assessment shall be performed as necessary on a periodic basis, as determined by the department, in consultation with industry employers. To perform the needs assessment, the department may consider any reliable data sources available to the department.

Â Â Â Â Â  (2) Based on the needs assessment, the Joint Boards of Education shall inform community colleges, state institutions of higher education within the Oregon University System, Oregon Health and Science University and health care industry employers of the identified statewide needs and invite the development of health care education programs that are responsive to those needs.

Â Â Â Â Â  (3) When approving health care education programs, the State Board of Education, the State Board of Higher Education and the Oregon Health and Science University Board of Directors shall use the statewide needs assessment to evaluate whether a program fulfills statewide needs. If a board determines there is a statewide need, the board shall facilitate the:

Â Â Â Â Â  (a) Coordination of new health care education programs and existing health care education programs that are similar to the new health care education programs to address the statewide need; and

Â Â Â Â Â  (b) Alignment of health care education programs relating to statewide access, student transferability between programs, course articulation and common student learning outcomes for health care education programs.

Â Â Â Â Â  (4) In the development and approval of health care education programs, community colleges, state institutions of higher education, Oregon Health and Science University, the State Board of Education, the State Board of Higher Education and the Oregon Health and Science University Board of Directors shall consider issues related to statewide access, student transferability between programs, course articulation and common student learning outcomes for health care education programs. The colleges, institutions, university and boards shall continue to provide and improve upon an effective articulation and transfer framework for students in OregonÂs post-secondary sectors. [2005 c.202 Â§1]

Â Â Â Â Â  Note: 348.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EDUCATION COMMISSION OF THE STATES

Â Â Â Â Â  348.950 Education Commission of the States; members; dues. (1) If the state decides to participate in the activities of the Education Commission of the States, it may pay the appropriate dues. Other costs of membership may be paid from funds available therefor.

Â Â Â Â Â  (2) The persons appointed to represent the state in activities of the commission shall be appointed as follows:

Â Â Â Â Â  (a) Three by the Governor, to serve at the pleasure of the Governor.

Â Â Â Â Â  (b) Two by the President of the Senate, who shall be members of the Senate, to serve at the pleasure of the President of the Senate and until the convening of the regular session of the Legislative Assembly next following the appointment who are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (c) Two by the Speaker of the House of Representatives, who shall be members of the House of Representatives, to serve at the pleasure of the Speaker of the House and until the convening of the regular session of the Legislative Assembly next following the appointment who are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly. [Formerly 189.110; 1987 c.879 Â§13]

PENALTIES

Â Â Â Â Â  348.990 [Derived from 351.990; 1979 c.308 Â§6; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.992 Criminal penalty. Violation of any of the provisions of ORS 348.594 to 348.615 by any person individually or on behalf of an organization or group is a Class B misdemeanor. [1997 c.652 Â§15; 1999 c.59 Â§97]

_______________

CHAPTERS 349 AND 350

[Reserved for expansion]



Chapter 351

Chapter 351 Â Higher Education Generally

2005 EDITION

HIGHER EDUCATION GENERALLY

EDUCATION AND CULTURE

POLICY ON HIGHER EDUCATION

351.001Â Â Â Â  Legislative findings

351.003Â Â Â Â  Additional findings

351.005Â Â Â Â  Higher education an important public purpose

351.007Â Â Â Â  Intent to promote and enhance higher education

351.009Â Â Â Â  Mission of higher education

DEPARTMENT OF HIGHER EDUCATION

(State Board)

351.010Â Â Â Â  State Board of Higher Education

351.020Â Â Â Â  Directors; appointment; confirmation

351.040Â Â Â Â  Term; removal; compensation and expenses of directors

351.050Â Â Â Â  President; meetings; quorum

351.060Â Â Â Â  Board general powers as to control and management of property; power as to litigation; delegation of powers

351.065Â Â Â Â  Consent of, access to and control of personnel records; rules

351.067Â Â Â Â  Sources of compensation for officers and employees; potential conflict of interest; reporting; rules applicable to outside employment and activities

351.070Â Â Â Â  Board general powers as to higher education and institutions; personnel system; public improvement contracts; rules; fees; student records

NoteÂ Â Â Â Â Â Â Â Â  Board duties regarding measurements, admission standards, degree models, access to services, educational opportunities and credit transfer; progress report--1997 c.653 Â§Â§1,2,3

NoteÂ Â Â Â Â Â Â Â Â  Report on duties, functions and powers of board--2003 c.674 Â§28

351.072Â Â Â Â  Adoption of certain standards not subject to rulemaking procedures; limitations

(Chancellor)

351.075Â Â Â Â  Chancellor of Oregon University System; appointment; qualifications; compensation

351.077Â Â Â Â  Implementation of minority teacher recruitment plans

351.085Â Â Â Â  Duties and powers of chancellor

(Administration)

351.086Â Â Â Â  Oregon University System exempt from certain laws; authority to contract with public agencies

351.087Â Â Â Â  Establishment of policies for Oregon University System; transfer of authority from Oregon Department of Administrative Services

351.088Â Â Â Â  Establishment of adjudicative procedures

351.090Â Â Â Â  Standardization of accounts and records; preparation of budget; allocation of funds

351.092Â Â Â Â  Acquisition, installation and use of data processing equipment

351.094Â Â Â Â  Provision of group insurance for employees; expense reimbursement plan; deferred compensation plan

351.097Â Â Â Â  Payment of salaries or compensation; payroll; overpayment

351.100Â Â Â Â  Advertising and publicity

351.105Â Â Â Â  Rules for minimum content of alcohol and drug abuse policy

351.110Â Â Â Â  Relationship with Legislative Assembly

351.115Â Â Â Â  Four-year and five-year options for teacher education programs

351.117Â Â Â Â  American Sign Language courses; development of curricula; teacher programs; identification of needs and resources

351.130Â Â Â Â  Encouragement of gifts to institutions; Higher Education Donation Fund; use of gifts

351.140Â Â Â Â  Board power to purchase real property

351.150Â Â Â Â  Title to institution realty; conveyances

351.153Â Â Â Â  ÂStructureÂ defined

351.155Â Â Â Â  Authority to sell forest products on institution realty; mineral and geothermal resources leases

351.160Â Â Â Â  Building construction

351.165Â Â Â Â  Report on capital construction projects

351.170Â Â Â Â  Charges for use of buildings; student building fee; disposition of receipts

351.180Â Â Â Â  Building insurance

351.190Â Â Â Â  Acquisition of land for building purposes

351.200Â Â Â Â  Board power over higher education curricula and departments

351.203Â Â Â Â  Cooperation with Education and Workforce Policy Advisor; cooperation with Oregon Student Assistance Commission mediation process; compliance with certain commission decisions

351.205Â Â Â Â  Interchange of faculty members with schools outside Oregon

351.210Â Â Â Â  Disposition of unnecessary equipment, goods, supplies, material and information technology

351.220Â Â Â Â  Acquisition of intellectual property

351.230Â Â Â Â  Management, development and disposition of intellectual property

351.240Â Â Â Â  Terms and conditions of transactions in intellectual property; dissemination of information

351.250Â Â Â Â  Disposition of revenue; Higher Education Invention Fund

351.260Â Â Â Â  Planning assistance

351.267Â Â Â Â  Notice of reasonable assurance of continued employment; effect of failure to give notice

351.277Â Â Â Â  Officially sanctioned programs for use of state-owned vehicles; rules

FINANCES

(Generally)

351.300Â Â Â Â  Legislative finding on need for stabilized funding

351.310Â Â Â Â  BoardÂs general financial power; appropriation of moneys received by board

351.315Â Â Â Â  Borrowing money for purchase of real property

351.317Â Â Â Â  Obligations under ORS 351.140 or 351.315 not indebtedness of state or board

351.320Â Â Â Â  Prorating expenses

351.340Â Â Â Â  Use of moneys

(Bonds)

351.345Â Â Â Â  Bond issue for higher education and community college projects

351.350Â Â Â Â  Bond issue for self-liquidating higher education purposes

(Temporary provisions relating to issuance of bonds are compiled as notes following ORS 351.350)

351.353Â Â Â Â  Construction of parking facilities; bonds

351.440Â Â Â Â  Sale to State of Oregon or United States Government

351.450Â Â Â Â  Higher Education Bond Building Fund; subfunds

351.455Â Â Â Â  Use of moneys in subfund realized from sale of Article XI-F(1) bonds and revenue bonds

351.456Â Â Â Â  Use of moneys in subfund realized from sale of Article XI-F(1) bonds

351.460Â Â Â Â  Higher Education Bond Sinking Fund

351.470Â Â Â Â  Temporary bonds

351.500Â Â Â Â  Repealed statutes continued effective until bonds redeemed

(Federal Funds)

351.505Â Â Â Â  Federal aid; donations; acceptance and use

(Funds and Accounts)

351.507Â Â Â Â  Oregon State University Animal Sciences Pavilion Account

351.508Â Â Â Â  Oregon State University Steam Plant Account

351.509Â Â Â Â  Portland State University Center for Nanoscience and Nanotechnology Account

351.511Â Â Â Â  Portland State University Northwest Engineering Science Center Phase I Account

351.513Â Â Â Â  Southern Oregon University Medford Instructional Facility Account

351.515Â Â Â Â  University of Oregon Theatre Complex Account

351.516Â Â Â Â  Eastern Oregon University Regional Agricultural, Health and Life Sciences Building Account

351.517Â Â Â Â  University of Oregon Education Building and Complex Account

351.518Â Â Â Â  University of Oregon Gilbert Hall Account

351.519Â Â Â Â  University of Oregon Integrative Science Complex Account

351.521Â Â Â Â  University of Oregon School of Music Account

351.523Â Â Â Â  Campus Development Project Account

351.524Â Â Â Â  Southern Oregon University Library Account

351.526Â Â Â Â  Millar Library Research Center Account

351.528Â Â Â Â  Urban Center Phase I Project Account

351.529Â Â Â Â  Portland State University Native American Center Account

351.532Â Â Â Â  Oregon State University Engineering Capital Construction Remodel Account

351.533Â Â Â Â  Oregon State University College of Veterinary Medicine Account

351.534Â Â Â Â  Oregon State University Engineering Building Account

351.537Â Â Â Â  Allen Hall Phase II Project Account

351.538Â Â Â Â  Museum of Art Project Account

351.539Â Â Â Â  Straub Hall Project Account

351.540Â Â Â Â  Special checking account of board

351.545Â Â Â Â  Higher Education Isolation Facility Bond Sinking Fund

351.590Â Â Â Â  Higher Education Student Activities Fund

351.615Â Â Â Â  Higher Education Auxiliary Enterprise Building Repair and Equipment Replacement Fund

351.626Â Â Â Â  Department of Higher Education Capital Construction Fund

351.627Â Â Â Â  Higher Education Capital Construction Fund

351.628Â Â Â Â  Higher Education Academic Modernization Account

351.633Â Â Â Â  Form of contract to be paid from Higher Education Capital Construction Fund

351.638Â Â Â Â  Faculty Recruitment Fund

STUDENTS

351.642Â Â Â Â  Status of members of Armed Forces; spouses and children

351.643Â Â Â Â  Rights of student in military ordered to active duty; rules

351.644Â Â Â Â  Credit for room, board, tuition and fees for student ordered to active duty; rules

351.646Â Â Â Â  Credit for education and training received while in Armed Forces; rules

351.647Â Â Â Â  Nonresident tuition in post-secondary educational institutions

351.653Â Â Â Â  Interstate agreements

ENGINEERING EDUCATION

351.663Â Â Â Â  Engineering and Technology Industry Council; establishment; membership; duties; investment of fund

351.666Â Â Â Â  Oregon Engineering Investment Fund; uses; investment goal

351.668Â Â Â Â  Use of money in fund

VENTURE GRANT PROGRAM

351.692Â Â Â Â  Venture grant program; applicant requirements

351.695Â Â Â Â  University venture development funds; use

351.697Â Â Â Â  Purpose of funds; university duties

WESTERN REGIONAL HIGHER EDUCATION COMPACT

351.770Â Â Â Â  Western Regional Higher Education Compact ratified

351.780Â Â Â Â  Compact provisions

351.790Â Â Â Â  Effective time of compact

351.800Â Â Â Â  Commission members; appointment and removal

351.810Â Â Â Â  Authority to take action to achieve ends of compact

351.820Â Â Â Â  Contracts with commission to furnish out-of-state educational service to Oregon students

351.830Â Â Â Â  Selection of Oregon residents to receive out-of-state educational service

351.840Â Â Â Â  Contracts with commission to furnish educational service in Oregon institutions to out-of-state students

RESEARCH POLICY

351.865Â Â Â Â  Definition for ORS 351.865 to 351.890

351.870Â Â Â Â  Findings and policy for ORS 351.865 to 351.890

351.875Â Â Â Â  Basic Research Fund; uses

351.880Â Â Â Â  Council for Research Policy Recommendations

351.885Â Â Â Â  Administration of fund

351.890Â Â Â Â  Short title

POLICY ON HIGHER EDUCATION

Â Â Â Â Â  351.001 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) For its political well-being, Oregon needs wise and effective leadership and an informed citizenry.

Â Â Â Â Â  (2) For its economic well-being, Oregon needs able and imaginative men and women for the direction and operation of all its institutions, for the production of goods and services and for the management of its fiscal affairs. Oregon also needs alert and informed consumers.

Â Â Â Â Â  (3) For its cultural advancement, Oregon needs creative talent as well as appreciative and discriminating readers, viewers and listeners. Oregon also needs people who understand the diverse patterns of behavior, communication and belief that make up the common cultures of the various communities in which we all must function.

Â Â Â Â Â  (4) For its survival, Oregon needs citizens who understand the interdependence of human beings and our shared dependence on the resources provided by our natural environment.

Â Â Â Â Â  (5) Oregon needs people who, in the roles of parents and teachers and in other capacities, are able to transmit the stateÂs and the nationÂs ideals and heritage to future generations.

Â Â Â Â Â  (6) For their personal well-being, individual Oregonians need to cultivate an advanced literacy essential to leading productive and rewarding lives. This includes the capacity to think logically and critically; to internalize and exemplify humane values; to write, speak and figure clearly and accurately; to understand, in some depth, a variety of psychological, historical, cultural, aesthetic and scientific concepts and theories; and to master a range of occupational, professional, avocational, social and personal skills. [1993 c.240 Â§1]

Â Â Â Â Â  351.003 Additional findings. In addition to making the findings under ORS 351.001, the Legislative Assembly finds that:

Â Â Â Â Â  (1) Oregonians need access to post-secondary education opportunities throughout life in a variety of forms.

Â Â Â Â Â  (2) To meet the societal and individual needs described under ORS 351.001, Oregonians have created and sustained, from territorial days to the present, many and diverse institutions of higher education, both independent and state-assisted.

Â Â Â Â Â  (3) These institutions have developed the intellectual capacity of Oregonians and have prepared thousands of them for productive and fulfilling careers.

Â Â Â Â Â  (4) These institutions provide educational access to all segments of OregonÂs diverse population, including many students for whom higher education creates the first opportunity for their entry into the mainstream of society.

Â Â Â Â Â  (5) These institutions provide research, both basic and applied, that generates new knowledge and applies it to the development of new products and processes essential for OregonÂs economic growth.

Â Â Â Â Â  (6) These institutions provide public service activities that engage the professional expertise of their faculties to solve social problems.

Â Â Â Â Â  (7) These institutions share with our communities many cultural activities and services of immense importance to the quality of life enjoyed by Oregonians.

Â Â Â Â Â  (8) These institutions are expanding the times, places and formats of course offerings.

Â Â Â Â Â  (9) OregoniansÂ diverse educational needs will be best met in an environment in which public and independent schools are recognized as critical for meeting those needs. [1993 c.240 Â§2; 2001 c.964 Â§1]

Â Â Â Â Â  351.005 Higher education an important public purpose. Giving due consideration to the historical and continuing interest of the people of the State of Oregon in encouraging deserving and qualified citizens to realize their aspirations for higher education, the Legislative Assembly declares that higher education for residents of Oregon who desire it and are qualified to benefit from it is critical to the welfare and security of this state and this nation and consequently is an important public purpose. [1993 c.240 Â§3]

Â Â Â Â Â  351.007 Intent to promote and enhance higher education. The Legislative Assembly declares its intent to promote and enhance higher education in a manner that:

Â Â Â Â Â  (1) Enables citizens of all ages, backgrounds and levels of income to participate in the search for knowledge and individual development.

Â Â Â Â Â  (2) Stresses undergraduate teaching as a high priority.

Â Â Â Â Â  (3) Provides for selected graduate and professional programs that address state, national and global needs.

Â Â Â Â Â  (4) Encourages high quality research and scholarship, both basic and applied, by its faculty and students.

Â Â Â Â Â  (5) Fosters diversity of educational opportunity.

Â Â Â Â Â  (6) Promotes service to the public.

Â Â Â Â Â  (7) Makes effective and efficient use of human, physical and financial resources.

Â Â Â Â Â  (8) Encourages cooperation with other educational institutions. [1993 c.240 Â§4]

Â Â Â Â Â  351.009 Mission of higher education. The Legislative Assembly declares that the mission of all higher education in Oregon is to:

Â Â Â Â Â  (1) Enable students to extend prior educational experiences in order to reach their full potential as participating and contributing citizens by helping them develop scientific, professional and technological expertise, together with heightened intellectual, cultural and humane sensitivities and a sense of purpose.

Â Â Â Â Â  (2) Create, collect, evaluate, store and pass on the body of knowledge necessary to educate future generations.

Â Â Â Â Â  (3) Provide appropriate instructional, research and public service programs to enrich the cultural life of Oregon and to support and maintain a healthy state economy. [1993 c.240 Â§5]

DEPARTMENT OF HIGHER EDUCATION

(State Board)

Â Â Â Â Â  351.010 State Board of Higher Education. The Department of Higher Education shall be conducted under the control of a board of 11 directors, to be known as the State Board of Higher Education. Two shall be students admitted at different public institutions of higher education in Oregon at the time of their appointment. No more than one shall be a member of the faculty at a public institution of higher education in Oregon at the time of the appointment. [Amended by 1973 c.379 Â§1; 1997 c.450 Â§1]

Â Â Â Â Â  351.020 Directors; appointment; confirmation. (1) The directors of the State Board of Higher Education shall be citizens of Oregon and shall be appointed by the Governor. The appointment is subject to the confirmation of the Senate in the manner provided by ORS 171.562 and 171.565. No director who is not a student or faculty member at the time of appointment may be an employee of any of the institutions or departments under the control of the State Board of Higher Education, nor shall more than seven graduates of or students admitted at these institutions, nor more than three graduates of or students admitted at any one of these institutions or departments, be members of the board at any time. No faculty member appointed under this section shall participate in any discussions or action by the board or attend any executive session of the board involving collective bargaining issues that affect faculty at any public institution of higher education.

Â Â Â Â Â  (2) To assist the Governor in making appointments of the student members as provided in ORS 351.010, the duly organized and recognized entities of student government at each state institution of higher education shall submit a list of nominees to the Governor. The entities are entitled to no more than three nominees per school. The Governor shall consider these lists in the selection of student members to be appointed to the State Board of Higher Education.

Â Â Â Â Â  (3) To assist the Governor in making an appointment of a faculty member as provided in ORS 351.010, a duly organized and recognized association of faculty members may submit a list of nominees to the Governor. The Governor shall consider any submitted list in the selection of a faculty member to be appointed to the State Board of Higher Education.

Â Â Â Â Â  (4) When making an appointment of a faculty member as provided in ORS 351.010, the Governor shall rotate the appointment among representatives from various public institutions of higher education to ensure equal representation among the institutions. [Amended by 1955 c.284 Â§1; 1969 c.695 Â§6; 1973 c.379 Â§2; 1997 c.450 Â§2]

Â Â Â Â Â  351.030 [Repealed by 1961 c.167 Â§38 (171.560 enacted in lieu of 351.030)]

Â Â Â Â Â  351.040 Term; removal; compensation and expenses of directors. (1) Directors of the State Board of Higher Education shall hold office for a term of four years except for directors who are students or faculty members at the time of appointment, whose terms shall be two years. All terms begin July 1 of the year of appointment. No person may be appointed to serve consecutively more than two full terms as a director. Any person appointed to fill a vacancy occurring prior to the expiration of any term shall be appointed for the remainder of such term.

Â Â Â Â Â  (2) The Governor may remove any member of the board at any time for cause, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it be for corrupt conduct in office.

Â Â Â Â Â  (3) The directors are entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1961 c.167 Â§41; 1967 c.530 Â§8; 1969 c.314 Â§25; 1971 c.485 Â§3; 1973 c.379 Â§3; 1997 c.450 Â§3]

Â Â Â Â Â  351.050 President; meetings; quorum. The board shall elect one of its members as president who shall serve for the fiscal year for which the president is elected. The board shall meet regularly once every three months at such times and places as the president may determine. Special meetings may be called by the president upon the written request of any six members of the board. Six members shall constitute a quorum for the transaction of business. [Amended by 1973 c.379 Â§4; 1995 c.79 Â§190]

Â Â Â Â Â  351.060 Board general powers as to control and management of property; power as to litigation; delegation of powers. The State Board of Higher Education may:

Â Â Â Â Â  (1) Control and provide for, subject to the conditions of this section, the custody and occupation of the grounds, buildings, books, papers and documents belonging to each and all the institutions, departments or activities under the control of the State Board of Higher Education.

Â Â Â Â Â  (2) Manage, control and apply all property of whatever nature given to or appropriated for the use, support or benefit of any or all of the institutions, departments or activities under the control of the State Board of Higher Education, according to the terms and conditions of such gift or appropriation. Moneys received under this section shall be deposited with the State Treasurer in an account or fund separate and distinct from the General Fund. Interest earned by the account or fund shall be credited to the account or fund.

Â Â Â Â Â  (3) Erect, improve, repair, maintain, equip and furnish buildings, structures and lands for higher education.

Â Â Â Â Â  (4) Acquire, receive, hold, control, convey, sell, manage, operate, lease, lend, invest, improve and develop any and all property, real or personal:

Â Â Â Â Â  (a) Given to any of the institutions, departments or activities under the control of the State Board of Higher Education by private donors, whether such gifts are made to the State Board of Higher Education or to the State of Oregon; or

Â Â Â Â Â  (b) Acquired by any other method or from any source by the State Board of Higher Education for the benefit of any of the institutions, departments or activities under the control of the board, except for any structure, equipment or asset encumbered by a certificate of participation.

Â Â Â Â Â  (5) Manage mineral and geothermal resource rights and proceeds therefrom acquired or held for the state by the board pursuant to this chapter and ORS chapter 567. This includes leasing mineral and geothermal resource rights consistent with ORS 273.785.

Â Â Â Â Â  (6) Take and hold mortgages on real and personal property acquired by way of gift or arising out of transactions entered into in accordance with the powers, duties and authority given to the board by this section, ORS 351.070 and 351.150.

Â Â Â Â Â  (7) Institute, maintain and participate in suits and actions and other judicial proceedings, in the name of the State of Oregon, for the foreclosure of such mortgages or for the purpose of carrying into effect any and all of the powers, duties and authority given to the State Board of Higher Education by this section and ORS 351.070 and 351.150.

Â Â Â Â Â  (8) Acquire, receive, hold, control, sell, manage, operate, lease or lend any goods, supplies, materials, equipment, services and information technology, for the use, support or benefit of any of the institutions, departments or activities under the control of the board.

Â Â Â Â Â  (9) Delegate any of the powers, duties or functions granted to the board under this section to any state institution of higher education within the Oregon University System. [Amended by 1959 c.570 Â§1; 1975 c.771 Â§31a; 1985 c.443 Â§6; 1989 c.966 Â§33; 2001 c.453 Â§2; 2003 c.674 Â§6]

Â Â Â Â Â  351.065 Consent of, access to and control of personnel records; rules. (1) The State Board of Higher Education may, for each institution, division and department under its control adopt rules and specific orders by or through the institutional executive of each institution governing access to personnel records of the institution, division or department, which are less than 25 years old.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall require that personnel records be subjected to restrictions on access unless upon a finding by the institutional executive that the public interest in maintaining individual rights to privacy in an adequate educational environment would not suffer by disclosure of such records. Access to such records may be limited to designated classes of information or persons, or to stated times and conditions, or to both, but cannot be limited for records more than 25 years old.

Â Â Â Â Â  (3) No rule or order promulgated pursuant to this section shall deny to a faculty member full access to the memberÂs personnel file or records kept by the board or its institutions, schools or departments, except as provided in paragraphs (d) and (e) of this subsection.

Â Â Â Â Â  (a) The number of files relating to the evaluation of a faculty member shall be limited to three, to be kept in designated, available locations.

Â Â Â Â Â  (b) Any evaluation received by telephone shall be documented in each of the faculty memberÂs files by means of a written summary of the conversation with the names of the conversants identified.

Â Â Â Â Â  (c) A faculty member shall be entitled to submit, for placement in the three files, evidence rebutting, correcting, amplifying or explaining any document contained therein and other material which the member believes might be of assistance in the evaluation process.

Â Â Â Â Â  (d) Letters and other information submitted in confidence to the board or its institutions, schools or departments prior to July 1, 1975, shall be maintained in the files designated. However, if a faculty member requests access to those files, the anonymity of the contributor of letters and other information obtained prior to July 1, 1975, shall be protected. The full text shall be made available except that portions of the text which would serve to identify the contributor shall be excised by a faculty committee. Only the names of the contributors and the excised portions of the documents may be kept in a file other than the three prescribed by paragraph (a) of this subsection.

Â Â Â Â Â  (e) Confidential letters and other information submitted to or solicited after July 1, 1975, by the board or its institutions, schools or departments prior to the employment of a prospective faculty member are exempt from the provisions of this section. However, if the member is employed by the board or its institutions, schools or departments, the confidential preemployment materials shall be placed in the three authorized files. If a faculty member requests access to the memberÂs files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text which would serve to identify the contributor shall be excised and retained in a file other than the three designated in paragraph (a) of this subsection.

Â Â Â Â Â  (f) Classroom survey evaluation by students of a faculty memberÂs classroom or laboratory performance shall be anonymous. The record of tabulated reports shall be placed in at least one of the files designated in paragraph (a) of this subsection. All survey instruments used to obtain evaluation data shall be returned to the faculty member.

Â Â Â Â Â  (g) After July 1, 1975, the board, its institutions, schools or departments when evaluating its employed faculty members shall not solicit nor accept letters, documents or other materials, given orally or in written form, from individuals or groups who wish their identity kept anonymous or the information they provide kept confidential.

Â Â Â Â Â  (4) No rule or order promulgated pursuant to this section limits the authority of the institution, division or department to prepare, without identification of individual persons who have not consented thereto, statistical or demographic reports from personnel records.

Â Â Â Â Â  (5) Any category of personnel records specifically designated as confidential pursuant to valid rules or orders pursuant to this section shall not be deemed a public record for the purposes of ORS 192.420.

Â Â Â Â Â  (6) As used in this section, Âpersonnel recordsÂ means records containing information kept by the institution, division or department concerning a faculty member and furnished by the faculty member or by others about the faculty member at the memberÂs or at the institution, division or departmentÂs request, including, but not limited to, information concerning discipline, membership activity, employment performance or other personal records of individual persons. [1971 c.566 Â§1; 1975 c.317 Â§1; 1979 c.159 Â§1]

Â Â Â Â Â  351.067 Sources of compensation for officers and employees; potential conflict of interest; reporting; rules applicable to outside employment and activities. (1) In carrying out its authority under ORS 351.070, the State Board of Higher Education may authorize receipt of compensation for any officer or employee of the Oregon University System from private or public resources, including, but not limited to, income from:

Â Â Â Â Â  (a) Consulting;

Â Â Â Â Â  (b) Appearances and speeches;

Â Â Â Â Â  (c) Intellectual property conceived, reduced to practice or originated and therefore owned within the Oregon University System;

Â Â Â Â Â  (d) Providing services or other valuable consideration for a private corporation, individual, or entity, whether paid in cash or in-kind, stock or other equity interest, or anything of value regardless of whether there is a licensing agreement between the Oregon University System and the private entity; and

Â Â Â Â Â  (e) Performing public duties paid by private organizations, including institution corporate affiliates, which augment an officerÂs or employeeÂs publicly funded salary. Such income shall be authorized and received in accordance with policies and rules established by the board.

Â Â Â Â Â  (2) The board shall not authorize compensation, as defined in subsection (1) of this section, that, in the boardÂs judgment, does not comport with the mission of the institution and the Oregon University System or substantially interferes with an officerÂs or employeeÂs duties to the Oregon University System.

Â Â Â Â Â  (3) Any compensation, described and authorized under subsection (1) of this section, shall be considered official salary, honorarium or reimbursement of expenses for purposes of ORS 244.040. If authorization or receipt of such compensation creates a potential conflict of interest, the potential conflict shall be reported in writing in accordance with rules of the state board. The disclosure is a public record subject to public inspection.

Â Â Â Â Â  (4) The state board shall adopt by rule standards governing employee outside employment and activities, including potential conflict of interest, as defined by state board rule and consistent with ORS 244.020, and the public disclosure thereof, and procedures for reporting and hearing potential or actual conflict of interest complaints. [1989 c.1090 Â§2; 1991 c.614 Â§1; 1993 c.743 Â§22a; 2003 c.14 Â§155]

Â Â Â Â Â  Note: 351.067 was added to and made a part of ORS chapter 351 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.070 Board general powers as to higher education and institutions; personnel system; public improvement contracts; rules; fees; student records. (1) The Oregon University System, in accordance with rules adopted by the State Board of Higher Education, shall implement a personnel system and may engage in collective bargaining with its employees. All collective bargaining with any certified or recognized exclusive employee representative shall be under the direction and supervision of the Chancellor of the Oregon University System. The Oregon University System shall have payroll authority pursuant to ORS 292.043 to 292.180.

Â Â Â Â Â  (2)(a) The board shall establish competitive procedures for the purchasing, procurement and contracting of goods, services and information technology, for the benefit of the Oregon University System and all the institutions, departments and activities therein. The board may also establish exemptions from the competitive procedures when appropriate.

Â Â Â Â Â  (b) The board shall ensure that the hourly rate of wage paid by any contractor upon all public improvements contracts undertaken for the board shall not be less than the same rate of wage as determined by the Bureau of Labor and Industries for an hourÂs work in the same trade or occupation in the locality where such labor is performed. Claims or disputes arising under this subsection shall be decided by the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (c) The board shall adopt policies and procedures that achieve results equal to or better than the standards existing on July 17, 1995, regarding affirmative action, pay equity for comparable work, recycling, the provision of workersÂ compensation insurance to workers on contract and the participation of emerging small businesses and businesses owned by minorities and women.

Â Â Â Â Â  (3) The board may, for each institution under its control:

Â Â Â Â Â  (a) Appoint and employ a president and the requisite number of professors, teachers and employees, and prescribe their compensation and tenure of office or employment.

Â Â Â Â Â  (b) Demand and receive the interest mentioned in ORS 352.510 and all sums due and accruing to the institutions of higher education for admission and tuition therein, and apply the same, or so much thereof as is necessary, to the payment of the compensation referred to in paragraph (a) of this subsection and the other current expenses of the institutions.

Â Â Â Â Â  (c) Prescribe fees for enrollment into the institutions. Such enrollment fees shall include tuition for education and general services and such other charges found by the board to be necessary to carry out its educational programs. The board may award student aid from any fund other than the General Fund.

Â Â Â Â Â  (d) Prescribe incidental fees for programs under the supervision or control of the board found by the board, upon its own motion or upon recommendation of the recognized student government of the institution concerned, to be advantageous to the cultural or physical development of students. Fees realized in excess of amounts allocated and exceeding required reserves shall be considered surplus incidental fees and shall be allocated for programs under the control of the board and found to be advantageous to the cultural or physical development of students by the institution president upon the recommendation of the recognized student government at the institution concerned.

Â Â Â Â Â  (e) Upon recommendation of the recognized student government, collect optional fees authorized by the institution executive, for student activities not included in paragraph (c) or (d) of this subsection. The payment of such optional fees shall be at the option and selection of the student and shall not be a prerequisite of enrollment.

Â Â Â Â Â  (f) Confer, on the recommendation of the faculty of any such institution, such degrees as usually are conferred by such institutions, or as they deem appropriate.

Â Â Â Â Â  (g) Prescribe the qualifications for admission into such institutions.

Â Â Â Â Â  (4) Subject to such delegation as the board may decide to make to the institutions, divisions and departments under its control, the board, for each institution, division and department under its control:

Â Â Â Â Â  (a) Shall supervise the general course of instruction therein, and the research, extension, educational and other activities thereof.

Â Â Â Â Â  (b) Shall adopt rules and bylaws for the government thereof, including the faculty, teachers, students and employees therein.

Â Â Â Â Â  (c) Shall maintain cultural and physical development services and facilities therefor and, in connection therewith, may cooperate and enter into agreements with any person or governmental agency.

Â Â Â Â Â  (d) May contract to provide health services at student health centers.

Â Â Â Â Â  (e) Shall provide health services at student health centers to students.

Â Â Â Â Â  (f) May provide health services at student health centers to any of the following:

Â Â Â Â Â  (A) Dependents of students.

Â Â Â Â Â  (B) Staff.

Â Â Â Â Â  (C) Faculty.

Â Â Â Â Â  (g) Shall prescribe and collect charges.

Â Â Â Â Â  (h) Shall adopt rules relating to the creation, use, custody and disclosure, including access, of student education records of the institutions that are consistent with the requirements of applicable state and federal law. Whenever a student has attained 18 years of age or is attending an institution of post-secondary education, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter be required of and accorded to only the student.

Â Â Â Â Â  (5) For each institution under its jurisdiction, the board shall provide opportunities for part-time students to obtain complete undergraduate degrees at unconventional times, which include but are not limited to early morning and noon hours, evenings and weekends. In administering these degree programs, the institution may use any educational facility available for the use of the institution. [Amended by 1953 c.545 Â§2; 1971 c.375 Â§1; 1971 c.708 Â§9; 1973 c.331 Â§1; 1979 c.159 Â§2; 1989 c.308 Â§1; 1989 c.311 Â§1; 1989 c.492 Â§1; 1993 c.806 Â§7; 1995 c.612 Â§8; 1997 c.231 Â§1; 1999 c.59 Â§98; 2003 c.14 Â§156; 2003 c.674 Â§7; 2003 c.817 Â§1]

Â Â Â Â Â  Note: Sections 1 to 3, chapter 653, Oregon Laws 1997, provide:

Â Â Â Â Â  Sec. 1. Board duties regarding measurements, admission standards, degree models, access to services, educational opportunities and credit transfer. The State Board of Higher Education shall:

Â Â Â Â Â  (1) Continue development of accountability and performance measures with indicators in broad goal areas, including but not limited to:

Â Â Â Â Â  (a) Enhancing existing quality;

Â Â Â Â Â  (b) Expanding access;

Â Â Â Â Â  (c) Maintaining reasonable cost-effectiveness; and

Â Â Â Â Â  (d) Ensuring employability.

Â Â Â Â Â  (2) Continue development of a proficiency-based admission standards system that aligns with school reform requirements for kindergarten through grade 12 under ORS chapter 329 in order to improve student performance and better articulate expectations of student learning among the educational sectors.

Â Â Â Â Â  (3) Continue experimentation with and implementation of various accelerated baccalaureate degree models at state institutions of higher education in applicable programs. The models may include but need not be limited to early entry and post-secondary options and models that are jointly developed with the State Board of Education.

Â Â Â Â Â  (4) Continue development of strategies to provide the broadest possible access to educational services for both on-campus and off-campus learners by using technology as well as traditional options.

Â Â Â Â Â  (5) Continue to work with businesses, industries and agencies to offer increased opportunities for students to participate in internships, practica and service learning experiences. The board shall continue to explore faculty internship opportunities with businesses, industries and agencies.

Â Â Â Â Â  (6) Continue to work with the State Board of Education to develop policies and procedures that ensure maximum transfer of academic credits between community colleges and state institutions of higher education. [1997 c.653 Â§1]

Â Â Â Â Â  Sec. 2. Progress report. The State Board of Higher Education shall report to the Legislative Assembly each biennium on the progress of the board in implementing section 1 of this Act, along with a report on the fiscal, physical and technological resources necessary for implementation of these goals. [1997 c.653 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this Act are repealed on June 30, 2007. [1997 c.653 Â§3]

Â Â Â Â Â  Note: Section 28, chapter 674, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 28. Report on duties, functions and powers of board. The Oregon Department of Administrative Services and the State Board of Higher Education shall jointly cause a review to be made regarding the duties, functions and powers vested in the board by ORS 351.060, 351.070, 351.086, 351.210, 351.240 and 291.038 as amended by sections 6 to 10 and 27 of this 2003 Act. The review shall be completed independently of the department and the board. The department and board shall jointly report the findings of the review to the Seventy-fourth Legislative Assembly prior to February 1, 2007. [2003 c.674 Â§28]

Â Â Â Â Â  351.072 Adoption of certain standards not subject to rulemaking procedures; limitations. (1) Notwithstanding ORS chapter 183, the following actions may be taken by the State Board of Higher Education or the educational institutions under its control without compliance with the rulemaking provisions of ORS chapter 183:

Â Â Â Â Â  (a) Adoption of standards, regulations, policies or practices relating primarily to admissions, academic advancement, classroom grading policy, the granting of academic credits, granting of degrees, scholarships and similar academic matters.

Â Â Â Â Â  (b) Adoption of fees or fee schedules relating to charges for symposiums, conferences, short courses, food, books or other retail goods, prices of admission to athletic, entertainment or cultural events or advertising rates in student or institutional publications. However, student loan service charges, charges levied as penalties for prohibited conduct, general tuition, building fees, incidental fees, health service fees and residence hall and housing charges shall be adopted in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (2) Any standards, regulations, policies, practices or fees adopted under this section by the State Board of Higher Education or by any of the educational institutions under its control shall be reduced to writing and made available to interested persons upon request. [1979 c.593 Â§31; 1989 c.492 Â§4]

Â Â Â Â Â  351.073 [1985 c.698 Â§1; renumbered 351.647 in 1997]

(Chancellor)

Â Â Â Â Â  351.075 Chancellor of Oregon University System; appointment; qualifications; compensation. (1) The State Board of Higher Education shall appoint a chief executive officer who shall be known as the Chancellor of the Oregon University System and who shall serve at the pleasure of the board. The board may appoint one or more assistants as may be necessary.

Â Â Â Â Â  (2) The chancellor and the assistants of the chancellor shall be persons who by training and experience are well qualified to perform the duties of their offices and to assist in carrying out the functions of the board under ORS 351.010 to 351.070, 351.075 to 351.260, 351.310 to 351.615, 351.770 to 351.840, 352.002 to 352.006, 352.010 to 352.053, 352.230, 352.360, 352.370, 352.390, 352.400 and 352.510 to 352.760.

Â Â Â Â Â  (3) The State Board of Higher Education shall fix the compensation of the chancellor and the assistants of the chancellor. [1971 c.708 Â§10; 2001 c.382 Â§3; 2005 c.22 Â§248]

Â Â Â Â Â  351.077 Implementation of minority teacher recruitment plans. (1) Pursuant to ORS 342.447, the office of the Chancellor of the Oregon University System shall ensure the implementation of the plans developed for recruitment of minority teachers.

Â Â Â Â Â  (2) The chancellor shall report biennially to the State Board of Higher Education and the Legislative Assembly on the implementation and results of the plans. The report may include recommendations on ways in which the Legislative Assembly can assist in increasing the number of minority teachers. [1991 c.434 Â§5; 1995 c.79 Â§191]

Â Â Â Â Â  Note: 351.077 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.080 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  351.085 Duties and powers of chancellor. The Chancellor of the Oregon University System shall exercise, under the direction of the State Board of Higher Education, the administrative authority necessary to carry out the policies of the board with respect to the institutions, departments or activities under the control of the board. In carrying out the duties of the chancellor, the chancellor shall:

Â Â Â Â Â  (1) Act as administrative officer of the State Board of Higher Education.

Â Â Â Â Â  (2) Maintain a centralized service program for all institutions, departments and activities, including but not limited to, accounting, statistical services, capital construction, management analysis, legal services, academic affairs and educational research.

Â Â Â Â Â  (3) Collect and compile information and statistics relative to the operation of the institutions, departments and activities of the State Board of Higher Education.

Â Â Â Â Â  (4) Prepare and submit to the State Board of Higher Education an annual operating budget for all institutions, departments and activities of the board.

Â Â Â Â Â  (5) Oversee the preparation and submission to the State Board of Higher Education of the biennial budget requests of the institutions, departments and activities for consideration by the board as the budget request to the Governor under ORS 351.090. The chancellor shall provide analyses of the budget requests of the institutions, departments and activities, including in such analyses alternative considerations as may be necessary or desirable for the board in the adoption of its budget request.

Â Â Â Â Â  (6) Appoint, subject to the State Personnel Relations Law, and with the approval of the State Board of Higher Education, such personnel as may be necessary for the performance of the duties of the chancellor.

Â Â Â Â Â  (7) Designate, if the chancellor wishes, one or more suitable persons to sign or countersign warrants, vouchers, certificates, or other papers and documents requiring the signature of the chancellor.

Â Â Â Â Â  (8) Prepare the agendas for State Board of Higher Education meetings and provide an analysis of proposals made to the board, including such alternatives as may be necessary or desirable for their consideration, and make recommendations thereon.

Â Â Â Â Â  (9) Prepare and submit to the State Board of Higher Education on or about December 31 of each year an annual report in which the chancellor describes the principal activities of the Department of Higher Education during the fiscal year ending June 30. The report shall include a statement of all funds received, the source or sources from which received, the expenditure and disbursement of all funds and the purposes for which they were expended. The report shall contain a statement of the number of students enrolled in each institution, department or activity, the number of degrees conferred, the improvements made and new courses of instruction added, together with a statement showing in a general way the status of all activities and functions of the State Board of Higher Education.

Â Â Â Â Â  (10) Keep a record of the transactions of the State Board of Higher Education.

Â Â Â Â Â  (11) Have the custody of all books, papers, documents and other property belonging to the State Board of Higher Education.

Â Â Â Â Â  (12) Give such instructions as may be necessary to carry out the directives of the State Board of Higher Education and forward them to the various institution presidents and heads of departments and activities.

Â Â Â Â Â  (13) Provide for meetings of the presidents and principal executives of the institutions, departments and activities, at such times as the State Board of Higher Education may direct, such meetings to be open to any member of the board. At such meetings, the executives of the Department of Higher Education may propose policies or policy changes or statements for consideration by the board and develop recommendations concerning allocations of funds.

Â Â Â Â Â  (14) Perform such other administrative assistance and consider other administrative matters as the State Board of Higher Education may require. [1971 c.708 Â§11; 1987 c.158 Â§62; 1995 c.79 Â§192]

(Administration)

Â Â Â Â Â  351.086 Oregon University System exempt from certain laws; authority to contract with public agencies. (1) Except as otherwise provided in this chapter and ORS chapter 352, the provisions of ORS chapters 240, 279, 279A, 279B, 279C, 282 and 292 do not apply to the Oregon University System.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, ORS 240.167, 240.185, 279.835 to 279.855, 279A.065 (2), 279B.055 (3), 279C.380 (1)(a) and (3), 279C.600 to 279C.625, 279C.800, 279C.810, 279C.825, 279C.830, 279C.835, 279C.840, 279C.845, 279C.850, 279C.855, 279C.860, 279C.865, 279C.870 and 292.043 apply to the Oregon University System.

Â Â Â Â Â  (3) Notwithstanding any other law, the following provisions do not apply to the Oregon University System:

Â Â Â Â Â  (a) ORS 182.310 to 182.400;

Â Â Â Â Â  (b) ORS 273.413 to 273.456;

Â Â Â Â Â  (c) ORS 276.071 and 276.072; and

Â Â Â Â Â  (d) ORS 291.038.

Â Â Â Â Â  (4) Notwithstanding subsection (3)(b) of this section, ORS 273.413 to 273.456 apply to any structure, equipment or asset owned by the Oregon University System that is encumbered by a certificate of participation.

Â Â Â Â Â  (5) In carrying out the duties, functions and powers imposed by law upon the Oregon University System, the State Board of Higher Education or the Chancellor of the Oregon University System may contract with any public agency for the performance of such duties, functions and powers as the Oregon University System considers appropriate. [1995 c.612 Â§2; 1997 c.802 Â§16; 1999 c.210 Â§1; 2003 c.562 Â§3; 2003 c.674 Â§8; 2003 c.794 Â§259a]

Â Â Â Â Â  Note: 351.086, 351.087, 351.092, 351.094 and 351.097 were added to and made a part of ORS chapter 351 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.087 Establishment of policies for Oregon University System; transfer of authority from Oregon Department of Administrative Services. (1) The State Board of Higher Education shall establish policies for the operation of the Oregon University System, consistent with ORS 351.086.

Â Â Â Â Â  (2) For the purpose of clarifying areas of oversight and in accordance with subsection (1) of this section, wherever the Oregon Department of Administrative Services would otherwise have authority over administrative matters concerning the performance, operating policies or structure of the Oregon University System, that authority shall be transferred to the State Board of Higher Education. [1995 c.612 Â§4]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.088 Establishment of adjudicative procedures. Notwithstanding ORS chapter 183, the State Board of Higher Education or any state institution of higher education under the jurisdiction of the board may, by rule, establish adjudicative procedures that are consistent with federal and state constitutional requirements and other provisions of law. The adjudicative procedures shall be consistent with ORS 183.413 to 183.497 and 183.502 whenever the type of hearing or procedure required is substantially of the character that would necessitate the procedures required by ORS 183.415, 183.425, 183.450, 183.460 or 183.470. [1999 c.70 Â§2]

Â Â Â Â Â  351.090 Standardization of accounts and records; preparation of budget; allocation of funds. The State Board of Higher Education shall prescribe for all state-supported higher educational institutions a standardized system of accounts and records. The board shall prepare biennially, at such time as the Governor shall require, a report to the Governor containing the proposed budget for the succeeding biennium covering in detail the purposes for which all expenditures shall be made. In preparation of this budget the board may allocate to the respective institutions over which it is authorized to exercise supervision and control all funds then available and all funds which under laws then existing become available during the succeeding biennium from all sources, so far as they can be ascertained, in accordance with the boardÂs higher educational development program.

Â Â Â Â Â  351.092 Acquisition, installation and use of data processing equipment. Notwithstanding ORS 293.595, the State Board of Higher Education shall control and supervise the acquisition, installation and use of all data processing equipment to be used primarily for the purposes of the accounting records and accounting system of the Oregon University System. The board may authorize use of that equipment for other purposes to the extent that use for those other purposes does not conflict with use for the primary purpose of the Oregon University SystemÂs accounting records and accounting system. [1995 c.612 Â§7]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.094 Provision of group insurance for employees; expense reimbursement plan; deferred compensation plan. (1) Notwithstanding any other provision of law, the Oregon University System shall provide group insurance to its employees through the Public EmployeesÂ Benefit Board, but may elect, at the discretion of the State Board of Higher Education, to provide alternative benefit plans to its employees, should the same level of benefits be available at a lower cost than through the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) For the purposes of ORS 243.555 to 243.575, if the State Board of Higher Education chooses not to participate in the benefit plans offered through the Public EmployeesÂ Benefit Board, the State Board of Higher Education may have the authority granted to the Public EmployeesÂ Benefit Board under ORS 243.555 to 243.575 for the administration of an appropriate expense reimbursement plan.

Â Â Â Â Â  (3) The Oregon University System shall offer a deferred compensation plan for its employees. The Oregon University System shall, at the discretion of the board, choose whether to offer its employees the state deferred compensation plan established under ORS 243.401 to 243.507 or another deferred compensation plan that the board elects to make available to the employees of the Oregon University System. [1995 c.612 Â§5; 1997 c.179 Â§29; 1997 c.222 Â§52]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.095 [1971 c.708 Â§8; repealed by 1983 c.194 Â§1]

Â Â Â Â Â  351.097 Payment of salaries or compensation; payroll; overpayment. (1) The payment of salary or compensation of the officers, teachers, instructors and other employees of the Oregon University System, where such salary or compensation is payable out of the State Treasury and is fixed by law or the State Board of Higher Education at a definite rate per hour, day, week, month or year, shall be made weekly, biweekly, semimonthly or monthly with any necessary adjustments, as provided in this section.

Â Â Â Â Â  (2) With the approval of the board, the Chancellor of the Oregon University System shall make out, certify and transmit to the board at the end of each pay period a payroll, duly verified by the chancellor or other designated officer and approved by the proper auditing committee or officer, showing the names of the several officers, teachers, instructors and other employees during the preceding payroll period, the rate of compensation of each by the hour, day, week, month or year, the time employed, the amount due and any other facts the board requires. The board, if it approves the payroll, shall draw a warrant on the State Treasurer for the aggregate amount allowed in favor of the chancellor, who shall immediately pay over the moneys received to the several parties entitled thereto and take receipts therefor, which shall be transmitted to the board.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section or any other law and pursuant to ORS 293.330, the State Board of Higher Education may authorize the chancellor to designate a person employed by and located at each institution of higher education under the jurisdiction of the board to implement and administer the payroll system selected by the board to pay employees designated by the board. The person shall be under bond to the State of Oregon.

Â Â Â Â Â  (4) When an employee receives payment of salary or compensation in an amount greater than the employeeÂs entitlement, the amount of the overpayment may be deducted from salary or compensation earned by the employee. The deduction may be in such form and manner as the State Board of Higher Education may prescribe. [1995 c.612 Â§6; 1999 c.202 Â§1; 1999 c.560 Â§1]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.100 Advertising and publicity. All advertising and publicity on behalf of all branches of state-supported higher education shall emanate from and bear the name of the Department of Higher Education, and shall be conducted in such a way as to present to the citizens of the state and prospective students a fair and impartial view of the higher educational facilities provided by the state and the prospects for useful employment in the various fields for which those facilities afford preparation.

Â Â Â Â Â  351.105 Rules for minimum content of alcohol and drug abuse policy. In order to carry out the duties described in ORS 352.008, the State Board of Higher Education, in consultation with the Department of Human Services, shall adopt by rule, as a minimum, descriptions of the content of what shall be included in the policy and plan described in ORS 352.008. [1989 c.1076 Â§5]

Â Â Â Â Â  Note: 351.105 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.110 Relationship with Legislative Assembly. All relationships and negotiations between the Legislative Assembly and its various committees and the institutions of higher education shall be carried on through the Department of Higher Education. No subordinate official representing any of the separate institutions shall appear before the Legislative Assembly or any committee except upon the written authority of the State Board of Higher Education. [Amended by 1999 c.59 Â§99]

Â Â Â Â Â  351.115 Four-year and five-year options for teacher education programs. The Oregon University System shall offer a diversity of teacher education programs, inclusive of four-year and five-year options for completion of the programs. Both of these options shall qualify for teacher licensing of persons completing the programs. [1989 c.690 Â§2]

Â Â Â Â Â  Note: 351.115 was added to and made a part of ORS chapter 351 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.117 American Sign Language courses; development of curricula; teacher programs; identification of needs and resources. (1) If the State Board of Higher Education determines that enrollment is sufficient to make an American Sign Language class economically viable and if qualified instructors are available, the board may offer to students courses for credit in American Sign Language at any institution of higher education within the Oregon University System. Such courses shall satisfy any second language elective requirement.

Â Â Â Â Â  (2) The State Board of Higher Education is encouraged to continue to:

Â Â Â Â Â  (a) Coordinate with the State Board of Education and the Oregon State School for the Deaf to develop curricula for American Sign Language courses;

Â Â Â Â Â  (b) Implement programs to locate and prepare qualified teachers and interpreters of American Sign Language; and

Â Â Â Â Â  (c) Assist institutions of higher education in identifying local and regional needs and resources available for American Sign Language courses. [1995 c.687 Â§3]

Â Â Â Â Â  Note: 351.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.120 [Amended by 1959 c.564 Â§14; renumbered 351.605 and then 348.210]

Â Â Â Â Â  351.130 Encouragement of gifts to institutions; Higher Education Donation Fund; use of gifts. (1) The State Board of Higher Education shall encourage gifts to the institutions by faithfully devoting such funds to the institution for which intended. All gifts and donations received are appropriated to be used in accordance with the terms of the gift. Such gifts shall be placed by the State Treasurer to the credit of a separate fund to be known as the Higher Education Donation Fund, separate and distinct from the General Fund.

Â Â Â Â Â  (2) Subject to the terms of the gift, such gifts to the Department of Higher Education may be invested by the State Treasurer. The State Treasurer shall credit to the Higher Education Donation Fund any interest or other income derived from the investment of such fund.

Â Â Â Â Â  (3) The interest, income, dividends or profits received on any property or funds of the Department of Higher Education derived from gifts, legacies, devises, bequests or endowments are continuously appropriated to the use, maintenance and support of the Department of Higher Education in the same manner as the principal or corpus of each such gift or donation in accordance with the terms of the gift.

Â Â Â Â Â  (4) As used in this section, ÂgiftsÂ includes funds donated to the Department of Higher Education to which by agreement the donor receives consideration in return for the gift or retains a reversionary interest but does not include grant or contract funds received from government sources. [Amended by 1987 c.102 Â§2; 1989 c.966 Â§34; 1995 c.110 Â§1]

Â Â Â Â Â  351.140 Board power to purchase real property. (1) The State Board of Higher Education may purchase such real property as in its sole discretion may be necessary for the present or future development of any of the schools or institutions under its jurisdiction. The board may enter into contracts of purchase or agreements which it deems necessary in carrying out this authorization.

Â Â Â Â Â  (2) The board may apply any funds coming into its hands, and applicable thereto, toward the purchase of property authorized under this section. The board may also mortgage or pledge any property so purchased, or its contracts to purchase, or in relation thereto, together with the income from such property, to secure the payment of the purchase price thereof.

Â Â Â Â Â  351.150 Title to institution realty; conveyances. Legal title to all real property acquired by any of the institutions under the control of the State Board of Higher Education shall be taken and held in the name of the State of Oregon. Legal title to all real property heretofore or hereafter conveyed to any such institutions shall be deemed to be conveyed to and vested in the State of Oregon. Authorized conveyances of all real property acquired by or vested in the State of Oregon for the use or benefit of any such institutions, other than the university lands referred to in ORS 273.251, shall be executed in the name of the State of Oregon by the president and secretary of the board of higher education. Nothing in this section or in ORS 351.060 shall be considered as exempting such property from taxation.

Â Â Â Â Â  351.153 ÂStructureÂ defined. As used in ORS 351.160, 351.170, 351.180, 351.350, 351.440 and 351.450, ÂstructureÂ includes, but is not limited to, paving, sidewalks, curbs, gutters, sewers, drainage works, vehicular parking facilities, lighting facilities, retaining walls and other constructed or erected improvements to real property. [1971 c.361 Â§2]

Â Â Â Â Â  351.155 Authority to sell forest products on institution realty; mineral and geothermal resources leases. Notwithstanding the applicable provisions of ORS 279.835 to 279.855, 279A.140 to 279A.155, 279A.250 to 279A.290, 279A.990, 279B.200 to 279B.240, 279B.270, 279B.275, 279B.280, 279C.360, 279C.365, 279C.370, 279C.375, 279C.380, 279C.385, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.600 to 279C.625, 279C.650 to 279C.670 and 279C.800 to 279C.870, the State Board of Higher Education may, in the management of all forestlands under its control and supervision, sell the forest products on such lands in the same manner as is provided in ORS 530.059, and for that purpose the State Board of Higher Education shall have the same powers with respect to experimental or research projects in the field of forestland management or for forest product utilization on forestlands under its control as the State Forester has pursuant to the provisions of ORS 530.050 and 530.059. In the management of its forestlands, the State Board of Higher Education may lease mineral and geothermal resource rights as provided in ORS 351.060 (5). [1961 c.134 Â§1; 2001 c.453 Â§3; 2003 c.794 Â§260]

Â Â Â Â Â  351.160 Building construction. (1) The State Board of Higher Education may undertake the construction of any building or structure for higher education when, in the judgment of the board, it appears that the building or structure will be wholly self-liquidating and self-supporting from revenues to accrue from the operation thereof and from gifts, grants or building fees, and from unobligated revenues of buildings or projects of like character. The board may enter into contracts for the erection, improvement, repair, equipping and furnishing of buildings and structures for dormitories, housing, boarding, off-street motor vehicle parking facilities and other purposes for higher education pursuant to Article XI-F(1) of the Oregon Constitution, ORS 351.160 to 351.190, 351.350 to 351.460 and 351.505.

Â Â Â Â Â  (2) The board may also undertake the construction of those buildings and structures that are designated by the Legislative Assembly for higher education institutions and activities, and may enter into contracts with persons, firms or corporations for the erection, improvement, repair, equipping and furnishing of such buildings and structures pursuant to Article XI-G of the Oregon Constitution and ORS 351.345. [Amended by 1963 c.573 Â§5; 1963 c.584 Â§2; 1991 c.220 Â§8]

Â Â Â Â Â  351.165 Report on capital construction projects. No later than March 1 of each odd-numbered year, the State Board of Higher Education shall submit a report to the Legislative Assembly concerning the status of all previously approved Department of Higher Education capital construction projects that have not been completed or have been completed within the preceding 24-month period. The report shall include the project title, funding sources, the amount of the original appropriation or expenditure limitation, the amount of unexpected funds, the construction status and the anticipated completion date. [1991 c.647 Â§3; reenacted by 1993 c.538 Â§2; reenacted by 1995 c.254 Â§4]

Â Â Â Â Â  Note: 351.165 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.170 Charges for use of buildings; student building fee; disposition of receipts. (1) The State Board of Higher Education shall establish such rates, charges and fees for use of buildings, structures or projects referred to in ORS 351.160 (1), including revenue-producing buildings and structures already constructed, as, in the judgment of the board, will provide the required revenues to make the particular new building, project or structure self-liquidating and self-supporting, and as will provide the funds with which to amortize the principal of and pay the interest on the bonds issued to finance such buildings, structures or projects.

Â Â Â Â Â  (2) The board shall charge and collect from each regular student a building fee at a rate not to exceed $45 for each regular term, for not less than three terms in each regular academic year, and not to exceed $67.50 if instruction is on a semester basis, or an equivalent rate of charge when instruction is on a different basis. The board is authorized to maintain adequate sinking funds for bonds outstanding. The fee shall be in addition to tuition and other fees charged to students and shall be deposited with the State Treasurer and credited to the appropriate subfund of the Higher Education Bond Sinking Fund. [Amended by 1963 c.638 Â§3; 1963 c.584 Â§3; 1975 c.331 Â§13; 1989 c.794 Â§1; 1997 c.555 Â§1; 2001 c.523 Â§1]

Â Â Â Â Â  351.180 Building insurance. The State Board of Higher Education may cause the buildings, structures or projects referred to in ORS 351.160 and 351.170 and the equipment and furnishings therein and the appurtenances thereto to be insured against fire and other hazards in such sums as will protect the holders of the outstanding bonds issued to finance the cost thereof. Such insurance shall be in lieu of that afforded by the Insurance Fund, without right of insurers, in the event of loss, to subrogation to or contribution from said fund. [Amended by 1963 c.584 Â§4; 1985 c.731 Â§27]

Â Â Â Â Â  351.190 Acquisition of land for building purposes. The State Board of Higher Education may obtain, by donation, purchase, agreement or condemnation, the title to any land authorized to be acquired by ORS 351.345, 351.350 and 351.450. Condemnation proceedings instituted by the board shall be conducted in accordance with ORS chapter 35. [Amended by 1957 c.720 Â§1; 1963 c.548 Â§5; 1971 c.741 Â§25]

Â Â Â Â Â  351.195 [1957 c.585 Â§1; 1969 c.349 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  351.200 Board power over higher education curricula and departments. (1) The State Board of Higher Education shall visit all state institutions of higher education under its jurisdiction for the purpose of inquiring as to the work offered and conducted at such institutions, whenever and as often as it may deem necessary. The board shall specifically determine from time to time as occasion may require what courses or departments, if any, shall not, in its judgment, be duplicated in the several higher educational institutions. The board may direct the elimination of duplicate work from any institution, and determine and define the courses of study and departments to be offered and conducted by each institution.

Â Â Â Â Â  (2) A record of such determination shall be kept by the board. The board shall notify the Governor of such determination and each institution affected shall conform thereto.

Â Â Â Â Â  (3) If any changes are made in the curricula of any institution, the change shall become effective at the beginning of the school year following the determination.

Â Â Â Â Â  (4) Any person may appear before the board of higher education at any meeting for the purpose of laying before the board any data or arguments for the maintaining or elimination of any duplicated course or department. [Amended by 1989 c.492 Â§2; 1993 c.98 Â§16]

Â Â Â Â Â  351.203 Cooperation with Education and Workforce Policy Advisor; cooperation with Oregon Student Assistance Commission mediation process; compliance with certain commission decisions. (1) The State Board of Higher Education shall cooperate with the Education and Workforce Policy Advisor in the development of a state comprehensive education plan including post-secondary education and in review of the boardÂs programs and budget. The board shall submit in timely fashion to the advisor such data as is appropriate in a form prescribed by the advisor.

Â Â Â Â Â  (2) The board shall cooperate with the mediation process administered by the Oregon Student Assistance Commission pursuant to ORS 348.603 and, if a negotiated resolution cannot be reached by mediation, comply with the decisions of the commission regarding proposed new post-secondary programs and proposed new post-secondary locations, including those proposed by Oregon Health and Science University in cooperation with the board under ORS 353.440. [1975 c.553 Â§12; 1997 c.652 Â§36; 1999 c.291 Â§16a]

Â Â Â Â Â  351.205 Interchange of faculty members with schools outside Oregon. The State Board of Higher Education may allow interchange of members of the faculties of institutions of higher learning with faculty members of comparable institutions of other states or countries for a period of one year. Such exchange service shall, for all purposes, be deemed continued service with the Oregon institution covered, with salary paid to the absent faculty member accordingly. Salary for the visiting faculty member shall not be paid by the Oregon institution covered. [1957 c.239 Â§1]

Â Â Â Â Â  351.210 Disposition of unnecessary equipment, goods, supplies, material and information technology. (1) The State Board of Higher Education may sell or otherwise dispose of any worn out, obsolete or otherwise unsuitable equipment, goods, supplies, material or information technology, the disposal of which would in the boardÂs judgment be to the financial benefit of the institutions under the boardÂs control. This section does not apply to any equipment, goods, supplies, material or information technology encumbered by a certificate of participation.

Â Â Â Â Â  (2) The board may delegate any of its duties, functions or powers granted to the board under this section to the Chancellor of the Oregon University System or any state institution of higher education within the Oregon University System.

Â Â Â Â Â  (3) The proceeds from any sales or disposals made pursuant to authority granted in this section shall be deposited in the State Treasury to the credit of the Department of Higher Education and may be expended by the board for any purpose authorized by law in the same manner as the board is authorized to make other expenditures. Any moneys deposited in the State Treasury under this section are continuously appropriated to the department. [Amended by 2003 c.674 Â§9]

Â Â Â Â Â  351.220 Acquisition of intellectual property. The State Board of Higher Education may acquire by gift or by purchase interests in intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. The board may also agree to aid in the development of property acquired pursuant to ORS 351.220 to 351.250 and to pay an assignor of any interest in intellectual property a share of any moneys received on account of the boardÂs ownership or management of the property. [1953 c.332 Â§1]

Â Â Â Â Â  351.230 Management, development and disposition of intellectual property. The State Board of Higher Education may manage, develop or dispose of by assignment, sale, lease, license or other action deemed advisable by the board, property acquired under ORS 351.220, and may contract with any person or agency, board, commission or department of this or any other state or with the federal government regarding the management, development or disposition thereof. The board may make gratuitous assignments of such property to any trust or fund, the sole beneficiary of which is the State Board of Higher Education or any of the institutions or activities under its control, subject to the share, if any, agreed to be paid to the assignor. The board may reassign such property to the inventor, author or discoverer. [1953 c.332 Â§2]

Â Â Â Â Â  351.240 Terms and conditions of transactions in intellectual property; dissemination of information. (1) The State Board of Higher Education may determine the terms and conditions of any transaction authorized by ORS 351.220 to 351.250 and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate such information in appropriate research and industrial circles.

Â Â Â Â Â  (2) The board may delegate any of the duties, functions and powers granted to the board under ORS 351.220 to 351.250 to any state institution of higher education within the Oregon University System. [1953 c.332 Â§4; 2003 c.674 Â§10]

Â Â Â Â Â  351.250 Disposition of revenue; Higher Education Invention Fund. Moneys received by the board as a result of ownership or management of property acquired under ORS 351.220 to 351.250 or of transactions regarding such property shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated ÂHigher Education Invention FundÂ and shall only be applied by the State Board of Higher Education to payment of the agreed share, if any, to assignors, and for the advancement of research or for the acquisition and development of intellectual property, or both. Interest earned by the fund shall be credited to the fund. [1953 c.332 Â§5; 1989 c.966 Â§35]

Â Â Â Â Â  351.260 Planning assistance. The State Board of Higher Education may establish and maintain planning facilities and undertake planning work for the provision of, or related to, local planning services and may:

Â Â Â Â Â  (1) Upon the request of the governing body of any municipality, county, Indian reservation or of a regional or joint planning agency in the state, provide planning assistance to such municipality, county, Indian reservation or planning agency (including surveys, land use studies, urban renewal plans, technical services and other planning work) and make or assist in making a study or report upon any planning problem of such municipality, county, Indian reservation or planning agency.

Â Â Â Â Â  (2) Agree with such governing body or planning agency as to the amount to be paid to the board for such service.

Â Â Â Â Â  (3) Apply for and accept grants from the federal government and other sources in connection with any such planning work.

Â Â Â Â Â  (4) Contract with respect thereto. [1955 c.536 Â§1; 1965 c.456 Â§1]

Â Â Â Â Â  351.265 [1965 c.496 Â§1; 1975 c.553 Â§1; renumbered 348.705]

Â Â Â Â Â  351.267 Notice of reasonable assurance of continued employment; effect of failure to give notice. (1) The State Board of Higher Education shall give individual, written notice of reasonable assurance of continued employment to all employees who are to perform services in the same or a similar capacity during a subsequent academic year or term or in the period immediately following a recess period. Such notice shall be given by June 15 of each year for employees employed as of that date and as of the date of hire for employees employed subsequent to June 15.

Â Â Â Â Â  (2) Academic staff members on annual or indefinite tenure and all other employees on regular status are considered to have been given notice for the purposes of this section.

Â Â Â Â Â  (3) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the board. However, the board shall enforce the provisions of subsection (1) of this section. [1985 c.585 Â§5; 1995 c.612 Â§9]

Â Â Â Â Â  351.270 [1963 c.548 Â§6; 1965 c.496 Â§2; 1969 c.314 Â§26; 1971 c.643 Â§1; 1973 c.792 Â§11; 1973 c.816 Â§3; 1974 s.s. c.36 Â§10; 1975 c.553 Â§2; renumbered 348.715]

Â Â Â Â Â  351.273 [1973 c.442 Â§2; repealed by 1975 c.553 Â§15]

Â Â Â Â Â  351.275 [1965 c.496 Â§3; renumbered 348.735]

Â Â Â Â Â  351.277 Officially sanctioned programs for use of state-owned vehicles; rules. (1) The State Board of Higher Education shall establish by rule procedures to identify officially sanctioned programs for purposes of ORS 283.310 (3).

Â Â Â Â Â  (2) As used in this section, Âofficially sanctioned programÂ is a program identified by the state board through the procedures established pursuant to subsection (1) of this section. [1993 c.335 Â§12]

Â Â Â Â Â  351.280 [1965 c.496 Â§4; 1971 c.643 Â§2; renumbered 348.745]

Â Â Â Â Â  351.285 [1965 c.496 Â§5; renumbered 348.755]

Â Â Â Â Â  351.290 [1965 c.496 Â§6; 1967 c.454 Â§105; 1971 c.643 Â§3; renumbered 348.765]

Â Â Â Â Â  351.295 [1965 c.496 Â§7; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  351.297 [1969 c.566 Â§1; 1971 c.643 Â§4; renumbered 348.785]

Â Â Â Â Â  351.298 [1969 c.566 Â§2; 1971 c.643 Â§5; renumbered 348.795]

Â Â Â Â Â  351.299 [1969 c.566 Â§3; repealed by 1971 c.643 Â§8]

FINANCES

(Generally)

Â Â Â Â Â  351.300 Legislative finding on need for stabilized funding. The Legislative Assembly finds that in order to avoid unnecessary disruption at public institutions of higher education and in order to provide assurance that the institutions share in the benefits of any major reform in the Oregon tax system, it is necessary to stabilize funding for such institutions over a longer period than is customary with biennial budgeting. [1991 c.963 Â§1]

Â Â Â Â Â  351.301 [1969 c.566 Â§4; 1971 c.643 Â§6; renumbered 348.815]

Â Â Â Â Â  351.302 [1969 c.566 Â§5; 1971 c.643 Â§7; renumbered 348.825]

Â Â Â Â Â  351.303 [1969 c.566 Â§6; repealed by 1971 c.643 Â§8]

Â Â Â Â Â  351.305 [Repealed by 1995 c.162 Â§94]

Â Â Â Â Â  351.310 BoardÂs general financial power; appropriation of moneys received by board. (1) The State Board of Higher Education shall control the use, distribution and disbursement of all funds, appropriations and taxes now or hereafter in possession, levied and collected, received or appropriated for the use, benefit, support and maintenance of institutions, departments or activities of higher education, including the authorization of individuals to sign vouchers for the disbursement of funds for the various institutions, departments and activities.

Â Â Â Â Â  (2) All moneys, except moneys appropriated from the State Treasury for expenditure within a specified period of time, heretofore or hereafter received by or on behalf of the State Board of Higher Education, or any institution, department or activity under its control, which are not otherwise appropriated by law, hereby are appropriated continuously to the State Board of Higher Education for the purposes for which such moneys were donated, granted or received, in accordance with any applicable law governing the use of such moneys. [Amended by 1955 c.84 Â§1]

Â Â Â Â Â  351.315 Borrowing money for purchase of real property. In carrying out the power and authority granted by ORS 351.140, the State Board of Higher Education may borrow money and notes, bonds or other evidences of indebtedness may be issued, secured by the pledge of the real property to be acquired and revenues, as provided in ORS 351.140. Such evidences of indebtedness shall be issued in accordance with the provisions of ORS 286.031 to 286.061. [Formerly 351.520]

Â Â Â Â Â  351.317 Obligations under ORS 351.140 or 351.315 not indebtedness of state or board. No obligation of any kind incurred under ORS 351.140 or 351.315 shall be, or be considered, an indebtedness of the State of Oregon, or to create a general indebtedness of the State Board of Higher Education. Any contract of purchase, note or bond or other obligation issued by said board shall limit its payment to the property and income or revenues pledged to secure its payment. [Formerly 351.530]

Â Â Â Â Â  351.320 Prorating expenses. The State Board of Higher Education may prorate all expenses not otherwise provided for, incurred under authority of ORS 351.040, 351.050, 351.090 to 351.110, 351.130 and 351.310 to the institutions under its control, and pay the same from the funds available for the general expenses of those institutions.

Â Â Â Â Â  351.330 [Repealed by 1957 c.370 Â§1]

Â Â Â Â Â  351.340 Use of moneys. All sums of money provided by law for the support and maintenance of institutions and activities of higher learning may be used for the payment of salaries of instructors and employees, current expenses, construction of additional buildings, purchase of lands, purchase of equipment, purchase of library books and periodicals, purchase of laboratory supplies and apparatus, making necessary repairs and, in general, for the payment of all such expenses connected with the management of such institutions and activities of higher learning, as the board may from time to time determine. However, such money in the instruction budget of the board shall not be used to support hobby or recreation courses. [Amended by 1957 c.370 Â§3; 1978 c.1 Â§3]

(Bonds)

Â Â Â Â Â  351.345 Bond issue for higher education and community college projects. In order to provide funds for the purposes specified in Article XI-G of the Oregon Constitution, bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061. [1963 c.584 Â§1; 1981 c.660 Â§24]

Â Â Â Â Â  351.350 Bond issue for self-liquidating higher education purposes. In order to provide funds for the purposes specified in Article XI-F(1), Oregon Constitution, bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061. [Amended by 1955 c.88 Â§1; 1957 c.703 Â§1; 1959 c.127 Â§1; 1961 c.35 Â§1; 1963 c.10 Â§1; 1963 c.615 Â§1; 1967 c.404 Â§9; 1969 c.664 Â§8; 1971 c.709 Â§7; 1975 c.331 Â§11; 1981 c.539 Â§7; 1981 c.660 Â§25]

Â Â Â Â Â  Note: Sections 1 (3) and 6 to 9, chapter 787, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (3) The State Board of Higher Education shall determine the academic modernization and repair projects to be undertaken with moneys made available under subsection (1) of this section and section 2 (1)(a) of this 2005 Act on the basis of the boardÂs determination of the most critical deferred maintenance needs. In determining the deferred maintenance needs, the board shall give priority to projects that protect the health and safety of occupants and maintain the structural integrity of facilities. [2005 c.787 Â§1(3)]

Â Â Â Â Â  Sec. 6. (1) Pursuant to Article XI-G of the Oregon Constitution and ORS 286.031 to 286.061 and 351.345, the State Board of Higher Education may sell, with the approval of the State Treasurer, general obligation bonds of the State of Oregon of the kind and character and within the limits prescribed by Article XI-G of the Oregon Constitution, as the board determines, but in no event may the board sell more than the aggregate principal sum of $82,565,329 par value for the biennium beginning July 1, 2005. The moneys realized from the sale of the bonds shall be appropriated and may be expended for the purposes set forth in section 2 (3)(h), (4)(f) and (8)(b), chapter 845, Oregon Laws 2001, and section 2 (1)(a), (5)(f), (i) and (j), (6)(h) and (p) and (7)(e) of this 2005 Act and for payment for capitalized interest and costs incidental to issuance of the bonds.

Â Â Â Â Â  (2) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (1)(a) of this 2005 Act are matched with the General Fund appropriation made under section 1 (1) of this 2005 Act.

Â Â Â Â Â  (3) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(f) of this 2005 Act are matched with the General Fund appropriation made under section 10 of this 2005 Act [351.517].

Â Â Â Â Â  (4) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(i) of this 2005 Act are matched with the General Fund appropriation made under section 11 of this 2005 Act [351.515].

Â Â Â Â Â  (5) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(j) of this 2005 Act are matched with the General Fund appropriation made under section 12 of this 2005 Act [351.518].

Â Â Â Â Â  (6) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (6)(h) of this 2005 Act are matched with the General Fund appropriation made under section 13 of this 2005 Act [351.508].

Â Â Â Â Â  (7) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (6)(p) of this 2005 Act are matched with the General Fund appropriation made under section 14 of this 2005 Act [351.507].

Â Â Â Â Â  (8) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (7)(e) of this 2005 Act are matched with the General Fund appropriation made under sections 1 and 15 [351.513] of this 2005 Act. [2005 c.787 Â§6]

Â Â Â Â Â  Sec. 7. Notwithstanding the expenditure limitations established under sections 2 and 8 of this 2005 Act, the State Board of Higher Education may increase any limit for expenditures from other revenues, including federal funds, prescribed by sections 2 and 8 of this 2005 Act for a specific project, if the expenditure limitation for bonds issued pursuant to Article XI-F(1) or XI-G of the Oregon Constitution for the project is reduced by the board in the same amount. [2005 c.787 Â§7]

Â Â Â Â Â  Sec. 8. (1) Notwithstanding the expenditure limitations established under section 2 of this 2005 Act, and subject to subsection (3) of this section, the State Board of Higher Education may expend amounts that exceed the expenditure limitations established under section 2 (2) to (8) of this 2005 Act for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution by the following percentage amounts:

Â Â Â Â Â  (a) For a project with a combined approved General Fund appropriation and total expenditure limitation of $500,000 to $999,999 under section 2 of this 2005 Act, up to 12 percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (b) For a project with a combined approved General Fund appropriation and total expenditure limitation of $1,000,000 to $4,999,999 under section 2 of this 2005 Act, up to eight percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (c) For a project with a combined approved General Fund appropriation and total expenditure limitation of $5,000,000 to $9,999,999 under section 2 of this 2005 Act, up to five percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (d) For a project with a combined approved General Fund appropriation and total expenditure limitation of $10,000,000 or more under section 2 of this 2005 Act, up to three percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (2) Notwithstanding the expenditure limitations established under section 2 of this 2005 Act, and subject to subsection (3) of this section, the State Board of Higher Education may expend amounts that exceed the expenditure limitations established under section 2 (2) to (8) of this 2005 Act for other revenues, including federal funds, by the following percentage amounts:

Â Â Â Â Â  (a) For a project with a combined approved General Fund appropriation and total expenditure limitation of $500,000 to $999,999 under section 2 of this 2005 Act, up to 12 percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (b) For a project with a combined approved General Fund appropriation and total expenditure limitation of $1,000,000 to $4,999,999 under section 2 of this 2005 Act, up to eight percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (c) For a project with a combined approved General Fund appropriation and total expenditure limitation of $5,000,000 to $9,999,999 under section 2 of this 2005 Act, up to five percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (d) For a project with a combined approved General Fund appropriation and total expenditure limitation of $10,000,000 or more under section 2 of this 2005 Act, up to three percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (3) The total amount by which the expenditure limitations established under section 2 of this 2005 Act is exceeded under subsections (1) and (2) of this section may not be greater than the sum of the amounts established under section 2 (9) of this 2005 Act. [2005 c.787 Â§8]

Â Â Â Â Â  Sec. 9. Notwithstanding ORS 351.345 and section 2 of this 2005 Act, the State Board of Higher Education may issue bonds for a project listed in section 2 (1)(a), (5)(f), (i) and (j), (6)(h) and (p) or (7)(e) of this 2005 Act:

Â Â Â Â Â  (1) If the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 2 of this 2005 Act has been received by the state board; or

Â Â Â Â Â  (2) After reporting to the Emergency Board, if the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 2 of this 2005 Act has not been received by the state board. [2005 c.787 Â§9]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 788, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. (1) Pursuant to ORS 286.560 to 286.580, lottery bonds may be issued by the Department of Higher Education for deferred maintenance projects.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) Major subsystems within university buildings are wearing out and must be replaced in order that universities have adequate facilities for teaching.

Â Â Â Â Â  (b) Having safe and fully functioning university facilities is essential to OregonÂs healthy economic growth.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to subsection (1) of this section by the Department of Higher Education for deferred maintenance projects may not exceed the amount of $19.43 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs as defined in ORS 286.560. [2005 c.788 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Department of Higher Education Deferred Maintenance Project Fund is established separate and distinct from the General Fund. Interest earned by the Department of Higher Education Deferred Maintenance Project Fund shall be credited to the fund.

Â Â Â Â Â  (2) Net proceeds of lottery bonds issued pursuant to section 2 of this 2005 Act shall be deposited into the Department of Higher Education Deferred Maintenance Project Fund. Moneys in the fund are continuously appropriated to the Department of Higher Education for deferred maintenance projects. [2005 c.788 Â§3]

Â Â Â Â Â  351.353 Construction of parking facilities; bonds. (1) The State Board of Higher Education may undertake the construction of an off-street motor vehicle parking facility in Portland, Oregon, for higher education pursuant to Article XI-F(1), Oregon Constitution, ORS 351.160 to 351.190, 351.350 to 351.460 and 351.505. The parking facility shall be for the use of the students and staff members of the board. The board shall establish the rates, charges and fees for use of the parking facility in accordance with the provisions of ORS 351.170.

Â Â Â Â Â  (2) Bonds may be sold to finance the facility described in this section, in an amount authorized and under the conditions prescribed by ORS 351.350. [1963 c.573 Â§2; 1967 c.67 Â§18; 1981 c.660 Â§26; 1991 c.220 Â§9]

Â Â Â Â Â  351.355 [1963 c.573 Â§3; repealed by 1967 c.67 Â§27]

Â Â Â Â Â  351.360 [Amended by 1957 c.703 Â§2; 1959 c.127 Â§2; 1967 c.369 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.370 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.380 [Amended by 1957 c.703 Â§3; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.390 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.400 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.410 [Amended by 1975 c.462 Â§4; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.420 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.430 [Amended by 1957 c.703 Â§4; 1969 c.213 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.440 Sale to State of Oregon or United States Government. The bonds may be sold to the State of Oregon or to the United States Government without advertisement thereof for public sale. [Amended by 1957 c.703 Â§5; 1981 c.94 Â§31; 1981 c.660 Â§27]

Â Â Â Â Â  351.450 Higher Education Bond Building Fund; subfunds. (1) The moneys realized from sales of bonds issued to construct, improve, repair, equip and furnish buildings and other structures for higher education, and to purchase and improve sites therefor, shall be credited to a special fund in the State Treasury separate and distinct from the General Fund, to be designated the Higher Education Bond Building Fund.

Â Â Â Â Â  (2) In the Higher Education Bond Building Fund there shall be:

Â Â Â Â Â  (a) A separate subfund for the credit of moneys realized from sales of bonds issued pursuant to Article XI-F(1) of the Oregon Constitution and ORS 351.350;

Â Â Â Â Â  (b) A separate subfund for the credit of moneys realized from sales of bonds issued pursuant to Article XI-G of the Oregon Constitution and ORS 351.345; and

Â Â Â Â Â  (c) A separate subfund for the credit of moneys realized from the sales of revenue bonds issued pursuant to ORS 288.855.

Â Â Â Â Â  (3) The moneys received from the issuance of temporary bonds under ORS 351.470 for the purpose of interim financing pending the sale of the bonds shall also be credited to the appropriate subfund of the Higher Education Bond Building Fund.

Â Â Â Â Â  (4) The moneys in the fund are continuously appropriated to defray the costs of the projects to be financed through sale of the bonds and for the purpose of retiring temporary bonds issued under ORS 351.470 and shall not be used for any other purpose, except that such moneys may, with the approval of the State Treasurer, be invested until needed. If a surplus remains after application to such purpose, the surplus, and earnings from temporary investments, shall be credited to the Higher Education Bond Sinking Fund by the appropriate subfund. [Amended by 1953 c.214 Â§2; 1957 c.703 Â§6; 1963 c.584 Â§6; 1981 c.660 Â§28; 1995 c.110 Â§2; 2003 c.14 Â§157; 2005 c.755 Â§24]

Â Â Â Â Â  351.455 Use of moneys in subfund realized from sale of Article XI-F(1) bonds and revenue bonds. Notwithstanding any other provisions of law, the Department of Higher Education may expend moneys from the Higher Education Bond Building Fund subfund established by ORS 351.450 including moneys realized from the sale of bonds issued pursuant to Article XI-F(1) of the Oregon Constitution and revenue bonds issued pursuant to ORS 288.855 and 351.350, for the planning, constructing, altering, repairing, furnishing and equipping of buildings and facilities of the kind and character prescribed by Article XI-F(1) of the Oregon Constitution and for the acquisition of land. [1991 c.647 Â§4; reenacted by 1993 c.538 Â§3; 1995 c.110 Â§3]

Â Â Â Â Â  Note: 351.455 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.456 Use of moneys in subfund realized from sale of Article XI-F(1) bonds. Notwithstanding any other provision of law, the Department of Higher Education may expend moneys from the Higher Education Bond Building Fund subfund established by ORS 351.450 including moneys realized from the sale of bonds issued pursuant to Article XI-F(1) of the Oregon Constitution and ORS 351.350, for the planning, constructing, altering, repairing, furnishing and equipping of buildings and facilities of the kind and character prescribed by Article XI-F(1) of the Oregon Constitution and for the acquisition of land. [1999 c.890 Â§4]

Â Â Â Â Â  Note: 351.456 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.460 Higher Education Bond Sinking Fund. (1) The State Board of Higher Education shall maintain with the State Treasurer, a Higher Education Bond Sinking Fund, separate and distinct from the General Fund. The Higher Education Bond Sinking Fund shall comprise three separate subfunds to provide for the payment of the principal of and the interest upon the bonds issued under authority of Article XI-F(1) of the Oregon Constitution and ORS 351.350, under authority of Article XI-G of the Oregon Constitution and ORS 351.345, and revenue bonds issued under authority of ORS 288.855. The moneys in the sinking fund are continuously appropriated to the board for such purposes. The fund may be invested by the State Treasurer, and the earnings from such investments shall be credited to the appropriate subfunds of the fund.

Â Â Â Â Â  (2) The Higher Education Bond Sinking Fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445, all moneys that the Legislative Assembly may provide in lieu of such taxes, all of the net revenues received from the projects or undertakings for the financing of which the bonds were issued, including gifts, grants and building fees, such unpledged revenues of buildings and projects of like character as shall be allocated by the board, all moneys received as accrued interest upon bonds sold, all earnings from investments of the fund and the proceeds of the sale of refunding bonds. Moneys credited to the Higher Education Bond Sinking Fund shall be credited to the appropriate subfunds of the fund.

Â Â Â Â Â  (3) The board may credit the Higher Education Bond Sinking Fund with moneys received from either a sale or interfund transfer of land, buildings and facilities. When the land, buildings or facilities are sold, or the use thereof is rededicated so that a transfer from one subfund to the other is appropriate, the moneys received shall be credited to the appropriate subfund.

Â Â Â Â Â  (4) The board shall apply student building fees, revenues, gifts and grants for the payment of the principal of and the interest upon the bonds issued under authority of Article XI-F(1) of the Oregon Constitution and ORS 351.350 and under authority of ORS 288.855 until such time as the proper subfund of the sinking fund and investments thereof, as supplemented by expected future income will, in the judgment of the board, be sufficient to meet in full the principal of and the interest upon all such outstanding bonds. Except for student building fees, income not thus required for the sinking fund shall be transferred to such other fund and account as the board shall designate. Student building fees for buildings constructed from the proceeds of bonds issued under Article XI-F(1) of the Oregon Constitution or ORS 288.855 shall be applied only to those projects authorized under Article XI-F(1) of the Oregon Constitution or ORS 288.855.

Â Â Â Â Â  (5)(a) The board may not use the sinking fund for any purpose other than the purposes for which the fund was created.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the board may transfer any surplus in the sinking fund to other funds designated by the board if a balance remains in the sinking fund from sources other than student building fees for buildings constructed from the proceeds of bonds issued under Article XI-F(1) of the Oregon Constitution and:

Â Â Â Â Â  (A) The purposes for which the fund was created have been fulfilled; or

Â Â Â Â Â  (B) A reserve sufficient to meet all existing and future obligations and liabilities of the fund has been set aside. [Amended by 1963 c.584 Â§7; 1969 c.513 Â§1; 1973 c.809 Â§1; 1981 c.660 Â§29; 1989 c.311 Â§2; 1991 c.220 Â§10; 1995 c.110 Â§4; 2003 c.14 Â§158; 2005 c.755 Â§25]

Â Â Â Â Â  351.470 Temporary bonds. Pending receipt of the proceeds from the expected sale of bonds under the provisions of ORS 351.345 to 351.460, to the State of Oregon or to the United States Government or any agency thereof, the State Board of Higher Education may, with the approval of the State Treasurer, procure interim financing from the State of Oregon, the United States Government or any agency thereof, or from any private lending agency, by issuing to such private or public lending agency temporary bonds, without advertisement of such bonds for sale, in order to finance temporarily building projects authorized by the board pursuant to Article XI-F(1) or Article XI-G of the Constitution of the State of Oregon, ORS 288.855 and 351.160 (1) or (2), if the bond issue to be temporarily financed by the issuance of temporary bonds has been authorized by the State Board of Higher Education and a purchase plan has been formulated with and is being considered by the State of Oregon or the United States Government or any agency thereof. The proceeds from the sale of the bonds shall be deposited in the Higher Education Bond Building Fund and credited to the appropriate subfund of such fund, and shall be used to retire the temporary bonds issued under this section. The principal amount of temporary bonds issued under this section shall not exceed the principal amount of the bond issue for which a purchase plan has been formulated. The temporary bonds may be extended, renewed or refunded but maturity dates shall in no event be later than two years from the date of issue of the original temporary bonds for the related building project. [1957 c.703 Â§8; 1963 c.584 Â§8; 1995 c.110 Â§5]

Â Â Â Â Â  351.480 [Amended by 1963 c.584 Â§9; repealed by 1991 c.220 Â§15]

Â Â Â Â Â  351.490 [Amended by 1963 c.584 Â§10; renumbered 351.505 in 1995]

Â Â Â Â Â  351.495 [1993 c.538 Â§4; renumbered 351.512 (1) in 1995]

Â Â Â Â Â  351.500 Repealed statutes continued effective until bonds redeemed. Outstanding bonds issued under article 3, chapter 36, title 111, O.C.L.A., and chapter 41, title 111, O.C.L.A., shall continue to be valid obligations until they are redeemed in full, and authority granted in connection with said bonds shall continue in effect until they have been so redeemed.

(Federal Funds)

Â Â Â Â Â  351.505 Federal aid; donations; acceptance and use. The State Board of Higher Education may, in its discretion, accept financial assistance and grants, either in the form of money or labor, from the United States or any of its agencies, subject to the terms and conditions thereof, regardless of any laws of this state in conflict with the regulations of the federal government with respect thereto, and may also accept from others any donation or grant of land or gift of money or other valuable gift or thing, for any of the purposes contemplated by Article XI-F(1) and Article XI-G of the Oregon Constitution, ORS 351.160 to 351.190, 351.345 to 351.460, 351.500 and 351.505. Unless enjoined by the terms or conditions of any such gift or grant, the board may convert the same, or any of them, into money, through sale or disposal thereof. [Formerly 351.490]

(Funds and Accounts)

Â Â Â Â Â  351.507 Oregon State University Animal Sciences Pavilion Account. (1) There is established in the General Fund an account to be known as the Oregon State University Animal Sciences Pavilion Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an animal sciences education and research pavilion at Oregon State University.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the animal sciences pavilion project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $4,000,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the animal sciences pavilion project described in subsection (1) of this section. [2005 c.787 Â§14]

Â Â Â Â Â  Note: 351.507, 351.508, 351.513, 351.515, 351.517 and 351.518 were enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.508 Oregon State University Steam Plant Account. (1) There is established in the General Fund an account to be known as the Oregon State University Steam Plant Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a steam plant at Oregon State University.

Â Â Â Â Â  (2) The account shall consist of grant funds, loan funds, business energy tax credit proceeds and federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the steam plant project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $12,000,000 in interest, donations, grant funds, loan funds, tax credit proceeds and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the steam plant project described in subsection (1) of this section. [2005 c.787 Â§13]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.509 Portland State University Center for Nanoscience and Nanotechnology Account. (1) There is established in the General Fund an account to be known as the Portland State University Center for Nanoscience and Nanotechnology Account. Funds in the account shall be used for the expansion of microscopy and materials characterization facilities at Portland State University related to a signature research center.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds made available to the Oregon University System for the purpose of the Portland State University center for nanoscience and nanotechnology project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the center for nanoscience and nanotechnology project described in subsection (1) of this section. The account may not be credited with more than $500,000 in interest and proceeds from lottery bonds. [2003 c.725 Â§9]

Â Â Â Â Â  Note: 351.509, 351.519, 351.532 and 351.628 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.510 [Amended by 1957 c.703 Â§7; 1963 c.584 Â§11; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  351.511 Portland State University Northwest Engineering Science Center Phase I Account. (1) There is established in the General Fund an account to be known as the Portland State University Northwest Engineering Science Center Phase I Account. Funds in the account shall be used for construction of an engineering science center at Portland State University.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Portland State University Northwest Engineering Science Center Phase I project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $26,500,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§8; 2003 c.674 Â§11]

Â Â Â Â Â  Note: 351.511, 351.516, 351.521, 351.524, 351.529, 351.533 and 351.534 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.512 [Subsection (1) formerly 351.495 and subsection (2) formerly 351.580; repealed by 1997 c.249 Â§110]

Â Â Â Â Â  351.513 Southern Oregon University Medford Instructional Facility Account. (1) There is established in the General Fund an account to be known as the Southern Oregon University Medford Instructional Facility Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a joint instructional facility in Medford for Southern Oregon University and Rogue Community College.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the instructional facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,550,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the instructional facility project described in subsection (1) of this section. [2005 c.787 Â§15]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.515 University of Oregon Theatre Complex Account. (1) There is established in the General Fund an account to be known as the University of Oregon Theatre Complex Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a theatre complex at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the theatre complex project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $3,950,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the theatre complex project described in subsection (1) of this section. [2005 c.787 Â§11]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.516 Eastern Oregon University Regional Agricultural, Health and Life Sciences Building Account. (1) There is established in the General Fund an account to be known as the Eastern Oregon University Regional Agricultural, Health and Life Sciences Building Account. Funds in the account shall be used to construct a new building for agriculture, health and life sciences studies at Eastern Oregon University.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds and federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Eastern Oregon University Regional Agricultural, Health and Life Sciences Building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $14,470,500 in interest, proceeds from lottery bonds, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§14; 2003 c.674 Â§12]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.517 University of Oregon Education Building and Complex Account. (1) There is established in the General Fund an account to be known as the University of Oregon Education Building and Complex Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an education building and complex at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the education building and complex project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $19,400,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the education building and complex project described in subsection (1) of this section. [2005 c.787 Â§10]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.518 University of Oregon Gilbert Hall Account. (1) There is established in the General Fund an account to be known as the University of Oregon Gilbert Hall Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for Gilbert Hall at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Gilbert Hall project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $3,300,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the Gilbert Hall project described in subsection (1) of this section. [2005 c.787 Â§12]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.519 University of Oregon Integrative Science Complex Account. (1) There is established in the General Fund an account to be known as the University of Oregon Integrative Science Complex Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an integrative science complex at the University of Oregon that includes a multiscale materials and devices laboratory and other facilities related to a signature research center.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds made available to the Oregon University System for the purpose of the University of Oregon integrative science complex project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the integrative science complex project described in subsection (1) of this section. The account may not be credited with more than $4,750,000 in interest and proceeds from lottery bonds. [2003 c.725 Â§10]

Â Â Â Â Â  Note: See note under 351.509.

Â Â Â Â Â  351.520 [Amended by 1981 c.660 Â§30; renumbered 351.315 in 1995]

Â Â Â Â Â  351.521 University of Oregon School of Music Account. (1) There is established in the General Fund an account to be known as the University of Oregon School of Music Account. Funds in the account shall be used for additions and alterations to the School of Music at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the University of Oregon School of Music project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $7,600,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§10; 2003 c.674 Â§13]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.522 [1995 c.254 Â§12; repealed by 1997 c.584 Â§15]

Â Â Â Â Â  351.523 Campus Development Project Account. (1) There is established in the General Fund an account to be known as the Campus Development Project Account. Funds in the account shall be used for remodeling, expansion and renovation of the current Law School Building and additions to Gilbert Hall.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Campus Development Project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $5,700,000 in interest, donations and federal and local government funds for purposes of this subsection. [1997 c.584 Â§8; 2003 c.674 Â§14]

Â Â Â Â Â  Note: 351.523 and 351.528 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.524 Southern Oregon University Library Account. (1) There is established in the General Fund an account to be known as the Southern Oregon University Library Account. Funds in the account shall be used for the construction of an addition to and the remodeling of a library at Southern Oregon University.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds and federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Southern Oregon University library project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $10,000,000 in interest, proceeds from lottery bonds, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§13; 2003 c.674 Â§15]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.525 [1997 c.584 Â§9b; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.526 Millar Library Research Center Account. (1) There is established in the General Fund an account to be known as the Millar Library Research Center Account. Funds in the account shall be used for the construction of a library research center at Portland State University.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Millar Library Research Center project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $1,431,000 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§11; 2003 c.674 Â§16]

Â Â Â Â Â  Note: 351.526 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.527 [1995 c.254 Â§13; repealed by 1997 c.584 Â§15]

Â Â Â Â Â  351.528 Urban Center Phase I Project Account. (1) There is established in the General Fund an account to be known as the Urban Center Phase I Project Account. Funds in the account shall be used for construction, remodeling and acquisition of land for the Urban Center Phase I.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Urban Center Phase I project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account shall not be credited with more than $7,865,000 in interest, donations and federal and local government funds for purposes of this subsection. [1997 c.584 Â§9; 2003 c.674 Â§17]

Â Â Â Â Â  Note: See note under 351.523.

Â Â Â Â Â  351.529 Portland State University Native American Center Account. (1) There is established in the General Fund an account to be known as the Portland State University Native American Center Account. Funds in the account shall be used for construction of a Native American center at Portland State University.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Portland State University Native American Center project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department Higher Education for that purpose. The account may not be credited with more than $1,200,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§9; 2003 c.674 Â§18]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.530 [Renumbered 351.317 in 1995]

Â Â Â Â Â  351.531 [1997 c.584 Â§9a; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.532 Oregon State University Engineering Capital Construction Remodel Account. (1) There is established in the General Fund an account to be known as the Oregon State University Engineering Capital Construction Remodel Account. Funds in the account shall be used for the remodel of Graf Hall and adjacent buildings at Oregon State University for a microproducts breakthrough institute related to a signature research center.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds made available to the Oregon University System for the purpose of the Oregon State University capital construction project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the capital construction project described in subsection (1) of this section. The account may not be credited with more than $4,750,000 in interest and proceeds from lottery bonds. [2003 c.725 Â§8]

Â Â Â Â Â  Note: See note under 351.509.

Â Â Â Â Â  351.533 Oregon State University College of Veterinary Medicine Account. (1) There is established in the General Fund an account to be known as the Oregon State University College of Veterinary Medicine Account. Funds in the account shall be used for the construction of a new building for the College of Veterinary Medicine at Oregon State University.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Oregon State University College of Veterinary Medicine building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $4,000,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§12; 2003 c.674 Â§19]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.534 Oregon State University Engineering Building Account. (1) There is established in the General Fund an account to be known as the Oregon State University Engineering Building Account. Funds in the account shall be used for the construction of an engineering building at Oregon State University.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Oregon State University engineering building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $20,000,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§11; 2001 c.849 Â§3; 2003 c.674 Â§20]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.535 [1993 c.538 Â§10; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.536 [1995 c.254 Â§11; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.537 Allen Hall Phase II Project Account. (1) There is established in the General Fund an account to be known as the Allen Hall Phase II Project Account. Funds in the account shall be used for the remodeling of Allen Hall at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Allen Hall Phase II project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $561,800 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§12; 2003 c.674 Â§21]

Â Â Â Â Â  Note: 351.537 to 351.539 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.538 Museum of Art Project Account. (1) There is established in the General Fund an account to be known as the Museum of Art Project Account. Funds in the account shall be used for additions to and alterations of the Museum of Art at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Museum of Art project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $6,360,000 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§13; 2003 c.674 Â§22]

Â Â Â Â Â  Note: See note under 351.537.

Â Â Â Â Â  351.539 Straub Hall Project Account. (1) There is established in the General Fund an account to be known as the Straub Hall Project Account. Funds in the account shall be used for the additions to and alterations of Straub Hall at the University of Oregon.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Straub Hall project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $1,166,000 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§14; 2003 c.674 Â§23]

Â Â Â Â Â  Note: See note under 351.537.

Â Â Â Â Â  351.540 Special checking account of board. (1) Unless otherwise provided by law, or by federal order or regulation with respect to federal funds, the State Board of Higher Education, with the approval of the State Treasurer, may deposit with the State Treasurer any moneys coming into its possession. Moneys so deposited shall be credited by the State Treasurer to a special checking account.

Â Â Â Â Â  (2) The moneys in the special checking account are continuously appropriated to the Department of Higher Education. The special checking account may be used for the purpose of clearing items subject to subsequent debit or credit to state funds.

Â Â Â Â Â  (3) Disbursements may be made by check or order of the board upon the State Treasurer, signed by such officer or administrative head as the board, by motion or resolution, nominates for that purpose. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the State Board of Higher Education incurred in the operation of the state institutions of higher learning.

Â Â Â Â Â  (4) Funds in the account established under subsection (1) of this section may be held as petty cash or carried with the State Treasurer in segregated subaccounts, to be disbursed in accordance with subsection (3) of this section. With the approval of the State Treasurer, petty cash funds may be deposited in banks for safekeeping purposes and disbursed therefrom in payment of claims authorized by law by employees of the board authorized by the disbursing officer. The boardÂs duly designated disbursing officer from time to time shall reimburse the petty cash funds or subaccounts upon the presentation of satisfactory evidence of disbursements therefrom pursuant to law. [Amended by 1967 c.454 Â§31; 1979 c.479 Â§1; 2003 c.674 Â§24]

Â Â Â Â Â  351.545 Higher Education Isolation Facility Bond Sinking Fund. (1) The State Board of Higher Education shall maintain with the State Treasurer, a Higher Education Isolation Facility Bond Sinking Fund, separate and distinct from the General Fund. The Higher Education Isolation Facility Bond Sinking Fund shall provide for the payment of principal and interest of bonds issued under the authority of Article XI-F(1) of the Oregon Constitution and ORS 351.350 in an amount equal to the amount authorized for expenditure by section 3 (2)(b), chapter 709, Oregon Laws 1971, and expended as provided therein. The sinking fund may be invested by the State Treasurer, and the earnings from such investments shall be credited to the sinking fund.

Â Â Â Â Â  (2) The Higher Education Isolation Facility Bond Sinking Fund shall consist of moneys received as net revenues from the isolation facilities for which the expenditure of funds is authorized by section 3 (2)(b), chapter 709, Oregon Laws 1971, including gifts, grants and building fees, moneys received as accrued interest on bonds sold, earnings from investments on the sinking fund, the proceeds of the sale of refunding bonds and any accrued interest on such refunding bonds, moneys appropriated to the sinking fund by the Legislative Assembly and moneys received for the purposes of the sinking fund from all other sources. All moneys in the sinking fund are continuously appropriated to the board for the purposes provided in subsection (1) of this section.

Â Â Â Â Â  (3) The sinking fund shall not be used for any purpose other than that for which the fund was created; but should a balance remain therein after the purpose for which the fund was created has been fulfilled, or the sinking fund and investments thereof, will, in the judgment of the board, be sufficient to meet in full the principal of and the interest upon all Higher Education Isolation Facility bonds then such excess funds may be transferred by the board to funds to be used for research related to veterinary medicine. [1971 c.688 Â§3; 1973 c.809 Â§2; 1975 c.550 Â§13; 1977 c.281 Â§5; 1977 c.855 Â§19; 1981 c.660 Â§31; 1987 c.452 Â§1; 1995 c.79 Â§193; 1995 c.110 Â§6]

Â Â Â Â Â  351.550 [Repealed by 1979 c.479 Â§2]

Â Â Â Â Â  351.555 [1971 c.709 Â§13; repealed by 1995 c.110 Â§9]

Â Â Â Â Â  351.560 [Amended by 1967 c.255 Â§1; 1967 c.454 Â§32; 1971 c.80 Â§2; repealed by 1979 c.479 Â§2]

Â Â Â Â Â  351.570 [1961 c.577 Â§2; 1965 c.585 Â§1; renumbered 348.010]

Â Â Â Â Â  351.580 [1967 c.404 Â§5; renumbered 351.512 (2) in 1995]

Â Â Â Â Â  351.590 Higher Education Student Activities Fund. (1) The State Board of Higher Education shall maintain with the State Treasurer a fund, separate and distinct from the General Fund, known as the Higher Education Student Activities Fund in which shall be deposited all revenue from incidental fees, optional fees, health services fees and all operating revenue from intercollegiate athletics, student unions and educational activities.

Â Â Â Â Â  (2) The moneys in the Higher Education Student Activities Fund are continuously appropriated to the Department of Higher Education. Disbursements from the fund, including any interest credited thereto, may be made for necessary expenses for supplies, services and equipment associated with student activities including but not limited to recruiting, training and grant-in-aid to intercollegiate athletes.

Â Â Â Â Â  (3) The fund may be invested by the State Treasurer, and the earnings from such investments shall be credited to the fund. The State Board of Higher Education shall distribute annually the total interest earnings proportionately to each institution based on each institutionÂs average cash balance in the fund. [1975 c.558 Â§7; 1987 c.256 Â§1; 1989 c.966 Â§36; 1995 c.110 Â§7; 2003 c.674 Â§25]

Â Â Â Â Â  351.605 [Formerly 351.120; 1961 c.558 Â§1; 1963 c.328 Â§1; renumbered 348.210]

Â Â Â Â Â  351.610 [1963 c.539 Â§2; renumbered 348.220]

Â Â Â Â Â  351.615 Higher Education Auxiliary Enterprise Building Repair and Equipment Replacement Fund. Moneys set aside by higher education auxiliary activities for repair and alteration of buildings and replacement of equipment shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated Higher Education Auxiliary Enterprise Building Repair and Equipment Replacement Fund. The fund may be invested by the State Treasurer, and the earnings from such investments will be credited to the fund for distribution to the several auxiliary activities in accord with rules to be adopted by the board. The moneys in the Higher Education Auxiliary Enterprise Building Repair and Equipment Replacement Fund are continuously appropriated for the repair and alteration of auxiliary enterprise buildings and replacement of equipment as designated by the board, after hearing any recommendations by recognized student governments. [1979 c.106 Â§2; 1995 c.110 Â§8]

Â Â Â Â Â  351.620 [1961 c.558 Â§4; renumbered 348.230]

Â Â Â Â Â  351.625 [1959 c.564 Â§12; 1961 c.558 Â§2; renumbered 348.240]

Â Â Â Â Â  351.626 Department of Higher Education Capital Construction Fund. (1) The Department of Higher Education Capital Construction Fund is established separate and distinct from the General Fund. Interest earned on moneys in the Department of Higher Education Capital Construction Fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys in the Department of Higher Education Capital Construction Fund are appropriated continuously to the Department of Higher Education and may be disbursed by the department for the construction, remodeling, expansion and renovation of facilities within the Oregon University System. [2005 c.787 Â§16]

Â Â Â Â Â  Note: 351.626 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.627 Higher Education Capital Construction Fund. (1) There is created a Higher Education Capital Construction Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund. Interest earned by the fund shall be credited to the fund. The fund is continuously appropriated to the State Board of Higher Education for purposes of capital construction.

Â Â Â Â Â  (2) No building, facility or project to be funded from the Higher Education Capital Construction Fund shall be commenced and no expenditure therefor shall be made or incurred except for land purchases, architectural or engineering planning until a plan therefor has been submitted by the State Board of Higher Education to and approved by the Emergency Board. [1985 c.828 Â§5; 1989 c.966 Â§Â§37,73]

Â Â Â Â Â  351.628 Higher Education Academic Modernization Account. (1) There is established in the General Fund an account to be known as the Higher Education Academic Modernization Account. Funds in the account shall be used at state institutions of higher education within the Oregon University System for academic modernization, capital repair, deferred maintenance and making facilities compliant with building and safety codes.

Â Â Â Â Â  (2) The account shall consist of funds donated to the Oregon University System for the purposes described in subsection (1) of this section. The account may also consist of other funds available to the Oregon University System for the purposes described in subsection (1) of this section. The Department of Higher Education may not deposit any moneys into the account that were appropriated to the department under chapter 725, Oregon Laws 2003. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the purposes described in subsection (1) of this section. The account may not be credited with more than $1,000,000 in interest, donations and other funds. [2003 c.725 Â§12]

Â Â Â Â Â  Note: See note under 351.509.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 725, Oregon Laws 2003,Â for the words Âthis 2003 ActÂ in section 12, chapter 725, Oregon Laws 2003, compiled as 351.628. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  351.630 [1959 c.564 Â§13; 1961 c.558 Â§5; renumbered 348.250]

Â Â Â Â Â  351.633 Form of contract to be paid from Higher Education Capital Construction Fund. Any contract entered into by the State Board of Higher Education to be paid from the Higher Education Capital Construction Fund for which there are insufficient funds therein at the time the contract is entered into must contain a provision authorizing cancellation thereof if the funds do not become available. [1985 c.828 Â§6]

Â Â Â Â Â  351.635 [1959 c.564 Â§1; renumbered 348.510]

Â Â Â Â Â  351.638 Faculty Recruitment Fund. (1) A Faculty Recruitment Fund is created in the General Fund of the State Treasury. All moneys in the fund are appropriated continuously and shall be expended by the State Board of Higher Education for the purpose of attracting new, outstanding faculty members to the institutions in the Oregon University System. This purpose includes payment of costs incurred in relocating new faculty, retraining necessary teaching assistants for new faculty, acquisition of equipment such as laboratory equipment and facilities to support research by new faculty, payment of other costs incurred in recruiting new faculty and payment of costs associated with committing salary supplements to newly recruited faculty over a period of more than one year.

Â Â Â Â Â  (2) The state board shall seek funds from private sources for deposit to the credit of the fund. Funds from other sources shall not be transferred or credited to the fund without prior authorization of the appropriate legislative review agency as described in ORS 291.375 (1). [1987 c.630 Â§1]

Â Â Â Â Â  351.640 [1959 c.564 Â§7; renumbered 348.520]

STUDENTS

Â Â Â Â Â  351.642 Status of members of Armed Forces; spouses and children. (1) As used in this section:

Â Â Â Â Â  (a) ÂActive member of the Armed Forces of the United StatesÂ includes officers and enlisted personnel of the Armed Forces of the United States who:

Â Â Â Â Â  (A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

Â Â Â Â Â  (B) Reside in this state while serving as members of the crew of a ship that has an Oregon port or shore establishment as its home port or permanent station; or

Â Â Â Â Â  (C) Reside in another state or a foreign country and establish Oregon residency by filing Oregon state income taxes no later than 12 months before leaving active duty.

Â Â Â Â Â  (b) ÂArmed Forces of the United StatesÂ includes:

Â Â Â Â Â  (A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

Â Â Â Â Â  (B) Reserve components of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

Â Â Â Â Â  (C) The National Guard of the United States and the Oregon National Guard.

Â Â Â Â Â  (c) ÂDependent childrenÂ includes any children of an active member of the Armed Forces of the United States who:

Â Â Â Â Â  (A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

Â Â Â Â Â  (B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

Â Â Â Â Â  (2) Active members of the Armed Forces of the United States and their spouses and dependent children shall be considered residents of this state for the purpose of admission and for the purpose of determining fees and tuition to be paid by such individuals while attending any educational institution in this state that is under the control of the State Board of Higher Education.

Â Â Â Â Â  (3) The State Board of Higher Education may contract with the Armed Forces of the United States to furnish educational service in Oregon institutions to active members of the Armed Forces of the United States.

Â Â Â Â Â  (4) The State Board of Higher Education shall determine the number of such students that should be accepted and shall make final decisions on admission of individual applicants.

Â Â Â Â Â  (5) Students attending Oregon institutions under contracts with the Armed Forces of the United States under this section shall pay fees and tuition customarily charged Oregon students.

Â Â Â Â Â  (6) Payments made by the Armed Forces of the United States under such contracts shall be deposited in the State Treasury and credited to the accounts of the State Board of Higher Education in the same manner that fees and tuition payments for resident students are deposited and credited. [1987 c.162 Â§7; 1989 c.264 Â§3; 2003 c.242 Â§1]

Â Â Â Â Â  351.643 Rights of student in military ordered to active duty; rules. (1) A student at a state institution of higher education who is a member of the military and who is ordered to federal or state active duty for more than 30 consecutive days has the following rights:

Â Â Â Â Â  (a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

Â Â Â Â Â  (A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

Â Â Â Â Â  (B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the practice of the state institution of higher education for completion of incomplete courses; or

Â Â Â Â Â  (C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

Â Â Â Â Â  (b) The right to a credit described in ORS 351.644 for all amounts paid for room, board, tuition and fees;

Â Â Â Â Â  (c) If the student elects to withdraw from the state institution of higher education, the right to be readmitted and reenrolled at the state institution of higher education within one year after release from active duty without a requirement of redetermination of admission eligibility; and

Â Â Â Â Â  (d) The right to continuation of scholarships and grants awarded to the student that were funded by the state institution of higher education or the Oregon Student Assistance Commission before the student was ordered to active duty.

Â Â Â Â Â  (2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the state institution of higher education may not:

Â Â Â Â Â  (a) Give the student academic credit for the course from which the student withdraws;

Â Â Â Â Â  (b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the studentÂs record; or

Â Â Â Â Â  (c) Alter the studentÂs grade point average due to the studentÂs withdrawal from the course.

Â Â Â Â Â  (3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

Â Â Â Â Â  (a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the studentÂs grade for the course or rank in the studentÂs class.

Â Â Â Â Â  (b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

Â Â Â Â Â  (c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

Â Â Â Â Â  (4) The State Board of Higher Education shall adopt rules for the administration of this section.

Â Â Â Â Â  (5) As used in this section, Âmember of the militaryÂ means a person who is a member of:

Â Â Â Â Â  (a) The Oregon National Guard or the National Guard of any other state or territory; or

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States. [2005 c.170 Â§5; 2005 c.836 Â§16]

Â Â Â Â Â  351.644 Credit for room, board, tuition and fees for student ordered to active duty; rules. (1)(a) The amount of the credit specified in ORS 351.643 (1)(b) shall be based on:

Â Â Â Â Â  (A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

Â Â Â Â Â  (B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

Â Â Â Â Â  (b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

Â Â Â Â Â  (c) At the time a student withdraws from a course at a state institution of higher education or from the state institution of higher education, the student must elect to claim the credit:

Â Â Â Â Â  (A) As a credit toward tuition and fees or room and board if the student reenrolls at the state institution of higher education under ORS 351.643 (1)(c); or

Â Â Â Â Â  (B) As a monetary payment.

Â Â Â Â Â  (2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the state institution of higher education from which the student withdraws.

Â Â Â Â Â  (3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

Â Â Â Â Â  (4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the state institution of higher education that the student died while serving on active duty.

Â Â Â Â Â  (5) The State Board of Higher Education shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated. [2005 c.170 Â§6]

Â Â Â Â Â  351.645 [1959 c.564 Â§8; 1961 c.416 Â§2; renumbered 348.530]

Â Â Â Â Â  351.646 Credit for education and training received while in Armed Forces; rules. A state institution of higher education listed in ORS 352.002 shall give credit for education and training obtained by a person while serving in the Armed Forces of the United States, as defined in ORS 351.642. The education and training for which credit may be given must meet the standards adopted by the State Board of Higher Education by rule. [2005 c.518 Â§3]

Â Â Â Â Â  Note: Section 6, chapter 518, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Sections 1 to 5 of this 2005 Act [341.533, 351.646, 353.205] first apply to the 2006-2007 academic year. [2005 c.518 Â§6]

Â Â Â Â Â  Note: 351.646 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.647 Nonresident tuition in post-secondary educational institutions. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is in the interest of this state and its people that Oregon residents have access to the post-secondary institutions in the Northwest which best provide for the educational needs of those students;

Â Â Â Â Â  (2) The people of Oregon and their post-secondary institutions benefit through the provision of access to Oregon colleges and universities for students from the state of Washington and from the enhanced economic and cultural well-being of the northwest region;

Â Â Â Â Â  (3) The state should reduce or eliminate the nonresident tuition barriers which might exist between the states of Oregon and Washington to restrict or inhibit enrollment of residents of one of these states in a community college or public college or university in the other state;

Â Â Â Â Â  (4) The general policy statement on reduction of admission and tuition barriers between the states of Oregon and Washington shall not apply to students at the Oregon Health and Science University, where enrollment priority shall continue to be given to qualified Oregon residents; and

Â Â Â Â Â  (5) The State Board of Higher Education and the State Board of Education shall develop plans to carry out the intent of this policy within the appropriations available, and shall report to the appropriate legislative review agency before implementing the plan. [Formerly 351.073]

Â Â Â Â Â  351.650 [1959 c.564 Â§Â§4,5; renumbered 348.540]

Â Â Â Â Â  351.653 Interstate agreements. (1) In addition to any interstate agreements entered into under ORS 351.647, the Governor shall encourage interstate agreements with Washington, Idaho and California. Such agreements shall be in accordance with ORS 190.410 to 190.440 and shall:

Â Â Â Â Â  (a) Provide for full-time equivalent reimbursement to this state for any students from another state who enroll in an Oregon public post-secondary institution pursuant to the agreement;

Â Â Â Â Â  (b) Provide that only students who reside in counties that share a common border with this state may participate in any program developed pursuant to such an agreement; and

Â Â Â Â Â  (c) Provide that the county government or other similar county-wide public organization of any county involved in the agreement shall provide or arrange to provide a portion of the costs of attendance for participating students.

Â Â Â Â Â  (2) Any public post-secondary institution entering into an interstate agreement under this section shall send a copy of the agreement to the Governor and the State Board of Education.

Â Â Â Â Â  (3) The provisions of this section shall not apply to interstate agreements entered into pursuant to ORS 351.647. [1997 c.521 Â§5]

Â Â Â Â Â  Note: 351.653 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.655 [1959 c.564 Â§3; renumbered 348.550]

Â Â Â Â Â  351.660 [1959 c.564 Â§6; renumbered 348.560]

ENGINEERING EDUCATION

Â Â Â Â Â  351.663 Engineering and Technology Industry Council; establishment; membership; duties; investment of fund. (1) The State Board of Higher Education shall establish an Engineering and Technology Industry Council. A majority of the council members shall be representatives of high technology companies in Oregon. The council shall be consulted on the work plans and resource allocations for engineering education.

Â Â Â Â Â  (2) The council shall establish criteria and measurements that will be used for determining investments made from the Oregon Engineering Education Investment Fund.

Â Â Â Â Â  (3) The criteria and measurements established by the council shall include:

Â Â Â Â Â  (a) Responding to the urgent engineering educational needs of OregonÂs fast growing high technology industry, especially in the Portland metropolitan area.

Â Â Â Â Â  (b) Increasing this stateÂs faculty and program capacity to meet the graduate level, professional education needs of engineers working in OregonÂs high technology industry through investments in public and private institutions.

Â Â Â Â Â  (c) Creating additional opportunities for Oregonians to pursue education in electrical engineering, computer engineering and other engineering disciplines critical to the advancement of OregonÂs high technology industry.

Â Â Â Â Â  (d) Investing relatively scarce state financial resources to:

Â Â Â Â Â  (A) Address the high technology industryÂs most demonstrated and pressing needs;

Â Â Â Â Â  (B) Produce the greatest amount of educational benefits with the least short- and long-term costs to the public;

Â Â Â Â Â  (C) Avoid duplicating existing public or private resources; and

Â Â Â Â Â  (D) Leverage existing and future private resources for the public benefit.

Â Â Â Â Â  (e) Making all investments in public and private institutions through performance-based contracts with measurable outcomes in order to ensure strong linkage between the most urgent engineering education needs and implemented solutions.

Â Â Â Â Â  (f) Maximizing the leverage of state investment funds to build faculty and program capacity and share existing and new faculty and program resources.

Â Â Â Â Â  (4) Priority shall be given to investments where private financial resources from Oregon high technology companies or individuals with significant interests in the growth of high technology in Oregon are made available to augment public funds.

Â Â Â Â Â  (5) The council shall submit biennial performance reviews of all investments made to improve engineering education with public funds in public and private institutions. The reviews shall be submitted to the Chancellor of the Oregon University System and the State Board of Higher Education. [1997 c.641 Â§3]

Â Â Â Â Â  Note: 351.663, 351.666 and 351.668 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.665 [1959 c.564 Â§11; renumbered 348.570]

Â Â Â Â Â  351.666 Oregon Engineering Investment Fund; uses; investment goal. (1) There is established an Oregon Engineering Education Investment Fund, separate and distinct from the General Fund. Interest earned by the Oregon Engineering Education Investment Fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are appropriated continuously to the Department of Higher Education for the purpose of investments in engineering education.

Â Â Â Â Â  (3) There is established a goal of at least $100 million that will be invested in engineering education through the fund prior to July 1, 2007. [1997 c.641 Â§1]

Â Â Â Â Â  Note: See note under 351.663.

Â Â Â Â Â  351.668 Use of money in fund. The State Board of Higher Education shall use the money from the Oregon Engineering Education Investment Fund solely for the purpose of investing in engineering education. The board shall follow the criteria and measurements established by the Engineering and Technology Industry Council in allocating money for investments in engineering education. [1997 c.641 Â§2]

Â Â Â Â Â  Note: See note under 351.663.

Â Â Â Â Â  351.670 [1959 c.564 Â§9; 1961 c.416 Â§3; renumbered 348.580]

Â Â Â Â Â  351.672 [1961 c.416 Â§1; renumbered 348.590]

Â Â Â Â Â  351.673 [1961 c.577 Â§1; repealed by 1965 c.585 Â§2]

Â Â Â Â Â  351.675 [1959 c.564 Â§10; renumbered 348.600]

Â Â Â Â Â  351.676 [2001 c.920 Â§1; 2003 c.14 Â§159; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.678 [2001 c.920 Â§3; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.680 [2001 c.920 Â§4; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.683 [2001 c.920 Â§6; 2001 c.920 Â§Â§6b,6c; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.686 [2001 c.920 Â§7; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.689 [2001 c.920 Â§9; 2003 c.794 Â§261; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.690 [2001 c.920 Â§8; 2002 s.s.3 c.6 Â§16; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.691 [2001 c.920 Â§2; repealed by 2005 c.748 Â§30]

VENTURE GRANT PROGRAM

Â Â Â Â Â  351.692 Venture grant program; applicant requirements. The State Board of Higher Education shall adopt policies that prescribe the requirements for a venture grant program and the requirements that a grant applicant must meet in order to receive grant moneys from a university venture development fund, including requirements:

Â Â Â Â Â  (1) That a grant recipient remain within this state for at least five years following the receipt of a grant or repay the grant plus interest;

Â Â Â Â Â  (2) That each university that establishes a venture development fund report amounts of tax credit certificates issued by the university and maintain records of licensing and royalty revenue received by the university as the result of grants made from the fund under ORS 351.697 (4) and records of amounts paid to the General Fund under ORS 351.697 (4); and

Â Â Â Â Â  (3) Under which the Oregon University System is to maintain records and issue directions to universities that have established venture development funds relating to when universities must cease issuing certificates, in order to ensure that the total amount contributed to university venture development funds within the Oregon University System does not exceed $10 million. [2005 c.592 Â§2]

Â Â Â Â Â  Note: 351.692, 351.695 and 351.697 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.695 University venture development funds; use. (1) At the request of a university within the Oregon University System, the State Treasurer shall establish one or more university venture development funds for the university within the State Treasury.

Â Â Â Â Â  (2) Each university venture development fund established under subsection (1) of this section may be used for the receipt and disbursement of funds as described in ORS 351.697 and policies adopted under ORS 351.692. The State Treasurer may invest moneys deposited in a university venture development fund. Interest earned by moneys in a university venture development fund shall be credited to the fund. [2005 c.592 Â§7]

Â Â Â Â Â  Note: See note under 351.692.

Â Â Â Â Â  351.697 Purpose of funds; university duties. (1) Each university in the Oregon University System and Oregon Health and Science University may elect to establish a university venture development fund for the purpose of facilitating the commercialization of university research and development.

Â Â Â Â Â  (2) The purposes of a university venture development fund are to provide:

Â Â Â Â Â  (a) Capital for university entrepreneurial programs;

Â Â Â Â Â  (b) Opportunities for students to gain experience in applying research to commercial activities;

Â Â Â Â Â  (c) Proof-of-concept funding for transforming research and development concepts into commercially viable products and services;

Â Â Â Â Â  (d) Entrepreneurial opportunities for persons interested in transforming research into viable commercial ventures that create jobs in this state; and

Â Â Â Â Â  (e) Tax credits for contributors to university research commercialization activities.

Â Â Â Â Â  (3) Each university that elects to establish a university venture development fund shall:

Â Â Â Â Â  (a) Notify the Department of Revenue of the establishment of the fund;

Â Â Â Â Â  (b) Either directly or through a foundation supporting university activities, solicit contributions to the fund from contributors;

Â Â Â Â Â  (c) Subject to ORS 315.521 (1), 351.692 (3) and 353.445 (3), issue tax credit certificates to contributors to the fund in the amount of the contributions;

Â Â Â Â Â  (d) Establish a grant program that meets the requirements for a venture grant program under policies adopted by the State Board of Higher Education under ORS 351.692 or under policies adopted by the Oregon Health and Science University Board of Directors under ORS 353.445; and

Â Â Â Â Â  (e) Subject to available moneys from the fund, provide qualified grant applicants with moneys to transform research and development concepts undertaken by the university into commercially viable products and services.

Â Â Â Â Â  (4) A university that has established a university venture development fund shall monitor the use of grants made from the fund and identify sources of income received by the university as the result of the use of grants to convert research and development concepts into commercially viable products and services. The university shall transfer 20 percent of the received income to the General Fund, until the amount transferred to the General Fund equals the amount of tax credits claimed due to contributions to the fund. [2005 c.592 Â§1]

Â Â Â Â Â  Note: See note under 351.692.

Â Â Â Â Â  351.710 [Amended by 1959 c.459 Â§1; 1975 c.553 Â§4; renumbered 348.835]

Â Â Â Â Â  351.720 [Amended by 1975 c.553 Â§5; renumbered 348.845]

Â Â Â Â Â  351.730 [Amended by 1975 c.553 Â§3; renumbered 348.855]

Â Â Â Â Â  351.740 [Renumbered 348.865]

Â Â Â Â Â  351.750 [Renumbered 348.875]

Â Â Â Â Â  351.760 [Renumbered 348.885]

Â Â Â Â Â  351.765 [1957 c.409 Â§Â§1,2; 1959 c.566 Â§6; 1959 c.641 Â§37; renumbered 352.370]

WESTERN REGIONAL HIGHER EDUCATION COMPACT

Â Â Â Â Â  351.770 Western Regional Higher Education Compact ratified. The Western Regional Higher Education Compact is ratified and approved and the adherence of this state to its provisions, upon ratification and approval by any five or more of the states or territories therein named, is declared.

Â Â Â Â Â  351.780 Compact provisions. The terms and provisions of the compact referred to in ORS 351.770 are as follows:

______________________________________________________________________________

ARTICLE I

Â Â Â Â Â  Whereas the future of this nation and of the western states is dependent upon the quality of the education of its youth; and

Â Â Â Â Â  Whereas many of the western states individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional and graduate training, nor do all of the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Â Â Â Â Â  Whereas it is believed that the western states, or groups of such states within the region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the region and of the students thereof:

Â Â Â Â Â  Now, therefore, the states of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming and the territories of Alaska and Hawaii do hereby covenant and agree as follows:

ARTICLE II

Â Â Â Â Â  Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this compact.

ARTICLE III

Â Â Â Â Â  The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the commission. Said commission shall be a body corporate of each compacting state and territory and an agency thereof. The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

Â Â Â Â Â  The commission shall consist of three resident members from each compacting state or territory. At all times one commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

Â Â Â Â Â  The commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

Â Â Â Â Â  The terms of each commissioner shall be four years; provided, however, that the first three commissioners shall be appointed as follows: One for two years, one for three years, and one for four years. Each commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Â Â Â Â Â  Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

Â Â Â Â Â  One or more commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Â Â Â Â Â  Each compacting state and territory represented at any meeting of the commission is entitled to one vote.

ARTICLE VI

Â Â Â Â Â  The commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

Â Â Â Â Â  The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

ARTICLE VII

Â Â Â Â Â  The commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

Â Â Â Â Â  The commission may elect such committees as it deems necessary for the carrying out of its functions.

Â Â Â Â Â  The commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call upon such additional meetings and upon the request of a majority of the commissioners of three or more compacting states or territories shall call additional meetings.

Â Â Â Â Â  The commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

Â Â Â Â Â  The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the region.

Â Â Â Â Â  On or before the fifteenth day of January of each year the commission shall submit to the governors and legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

Â Â Â Â Â  The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The commission shall provide for an independent annual audit.

ARTICLE VIII

Â Â Â Â Â  It shall be the duty of the commission to enter into such contractual agreements with any institutions in the region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

Â Â Â Â Â  For this purpose the commission may enter into contractual agreements:

Â Â Â Â Â  (a) With the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

Â Â Â Â Â  (b) With the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

Â Â Â Â Â  It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs, and the long-range effects of the compact on higher education; and from time to time prepare comprehensive reports on such research for presentation to the Western GovernorsÂ Conference and to the legislatures of the compacting states and territories. In conducting such studies, the commission may confer with any national or regional planning body which may be established. The commission shall draft and recommend to the Governors of the various compacting states and territories uniform legislation dealing with problems of higher education in the region.

Â Â Â Â Â  For the purposes of this compact the word ÂregionÂ shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

Â Â Â Â Â  The operating costs of the commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

Â Â Â Â Â  This compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

Â Â Â Â Â  This compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory, accompanied by a certified copy of the requisite legislative action, is received by the commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

ARTICLE XII

Â Â Â Â Â  If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder, shall be suspended from the effective date of such default as fixed by the commission.

Â Â Â Â Â  Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Â Â Â Â Â  Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the commission.

______________________________________________________________________________

Â Â Â Â Â  351.790 Effective time of compact. Upon ratification and approval of the Western Regional Higher Education Compact by any five or more of the specified states or territories, the Governor of this state shall execute the compact on behalf of this state and perform any other acts which may be deemed requisite to its formal ratification and promulgation.

Â Â Â Â Â  351.800 Commission members; appointment and removal. (1) The Governor shall appoint the Oregon members of the Western Interstate Commission for Higher Education.

Â Â Â Â Â  (2) The qualifications and terms of office of the members of the commission for this state shall conform with the provisions of Article IV of the compact.

Â Â Â Â Â  (3) The Governor may remove a member of the commission for cause after notice and public hearing.

Â Â Â Â Â  351.810 Authority to take action to achieve ends of compact. The State Board of Higher Education, the Oregon Health and Science University and the Oregon members of the Western Interstate Commission for Higher Education are authorized to take any action necessary to achieving the ends of the Western Regional Higher Education Compact. [1953 c.205 Â§1; 1995 c.162 Â§71]

Â Â Â Â Â  351.820 Contracts with commission to furnish out-of-state educational service to Oregon students. (1) Prior to June 1 of each even-numbered year the Oregon members of the Western Interstate Commission for Higher Education shall determine the quotas of Oregon students for whom various kinds of educational service should be purchased in out-of-state institutions during the next biennium and shall recommend to the State Board of Higher Education and the Oregon Health and Science University Board of Directors the amount to be included in its biennial budget to cover the cost of such educational service for students enrolled in their respective institutions.

Â Â Â Â Â  (2) The State Board of Higher Education and the Oregon Health and Science University Board of Directors shall negotiate contracts with the Western Interstate Commission for Higher Education for educational service of the kind and amount indicated by the quotas determined under subsection (1) of this section. The board shall make payments required by such contracts out of the money appropriated to it for that purpose.

Â Â Â Â Â  (3) The State Board of Higher Education may also contract with higher education institutions, or others, which are not members of the Western Interstate Commission for Higher Education, to furnish educational services to students who are residents of the State of Oregon in those areas of higher education where the educational institutions of the State of Oregon are unable to provide the desired professional educational opportunities. [1953 c.205 Â§Â§2,3; 1969 c.277 Â§1; 1995 c.162 Â§72]

Â Â Â Â Â  351.830 Selection of Oregon residents to receive out-of-state educational service. (1) Any Oregon resident desiring to take advantage of the Western Regional Higher Education Compact may make application to the State Board of Higher Education for out-of-state educational service. From such applicants the board shall select students to fill the quotas determined under ORS 351.820.

Â Â Â Â Â  (2) The board and the Oregon members of the Western Interstate Commission for Higher Education shall jointly establish criteria to be observed by the board in making such selections.

Â Â Â Â Â  (3) The board shall certify the names of the students selected to the Western Interstate Commission for Higher Education and to the out-of-state institution to which each student desires admission. [1953 c.205 Â§4]

Â Â Â Â Â  351.840 Contracts with commission to furnish educational service in Oregon institutions to out-of-state students. (1) The State Board of Higher Education and the Oregon Health and Science University Board of Directors may contract with the Western Interstate Commission for Higher Education to furnish educational service in their respective Oregon institutions to out-of-state students.

Â Â Â Â Â  (2) The State Board of Higher Education and the Oregon Health and Science University Board of Directors shall determine the number of out-of-state students that should be accepted into their respective institutions, and shall make final decisions on admission of individual applicants.

Â Â Â Â Â  (3) Payments made by the commission under such contracts shall be deposited in the State Treasury and credited to the accounts of the State Board of Higher Education for students enrolled in institutions under the jurisdiction of that board in the same manner that fees and tuition payments for resident students are deposited and credited. The estimated amount of such payments shall be considered by the board in making its biennial budgetary requests. Payments made by the commission under such contracts shall be deposited with the Oregon Health and Science University for students who enroll in that university under the terms of such contracts. [1953 c.205 Â§5; 1995 c.56 Â§1; 1995 c.162 Â§73]

RESEARCH POLICY

Â Â Â Â Â  351.865 Definition for ORS 351.865 to 351.890. As used in ORS 351.865 to 351.890, Âbasic researchÂ is defined as scholarly investigation conducted to obtain new knowledge for its own sake. [1983 c.429 Â§2]

Â Â Â Â Â  351.870 Findings and policy for ORS 351.865 to 351.890. (1) The Legislative Assembly finds and declares that basic research is fundamental to the continuation and expansion of applied research and is thus a necessary ingredient in economic growth. The Legislative Assembly further finds that basic research is itself an important activity which should be promoted.

Â Â Â Â Â  (2) It is the policy of this state that basic research is an appropriate and necessary activity of our public universities. Further, the State of Oregon has an obligation with other states and the federal government to encourage and finance basic research if the state and nation are to be active participants in a future which will require ever increasing levels of knowledge and understanding.

Â Â Â Â Â  (3) The Legislative Assembly acknowledges that a characteristic of basic research is that no defined result can be guaranteed and asserts that only through scholarly investigation can knowledge be advanced to be later developed and applied.

Â Â Â Â Â  (4) The Legislative Assembly believes that moneys for basic research should be regularly appropriated and that such moneys should be used for support of qualified investigators and funding of research projects.

Â Â Â Â Â  (5) The Legislative Assembly intends that in implementing the policy on basic research or any other research policy, the State Board of Higher Education, in keeping with the principle of academic freedom, shall insure open and free inquiry and publication in all institutions under its jurisdiction. [1983 c.429 Â§Â§3,4,5,6; 1987 c.731 Â§1]

Â Â Â Â Â  351.875 Basic Research Fund; uses. (1) There is hereby created within the State Treasury a fund, separate and distinct from the General Fund, to be known as the Basic Research Fund. Moneys may be credited to the fund from any public or private source. Interest earnings of the fund from whatever source shall be credited to the fund.

Â Â Â Â Â  (2) The fund shall be administered by the State Board of Higher Education according to policies and procedures adopted pursuant to ORS 351.880 and 351.885.

Â Â Â Â Â  (3) Expenditures from the fund shall take the form of grants for a time certain and may extend beyond the biennium in which the expenditure is made. Grants may not be used for capital construction. [1983 c.429 Â§7]

Â Â Â Â Â  351.880 Council for Research Policy Recommendations. For the purpose of recommending policies and procedures for the administration of the fund, the board shall establish a Council for Research Policy Recommendations. [1983 c.429 Â§8]

Â Â Â Â Â  351.885 Administration of fund. (1) With the advice and recommendations of the council, the board shall adopt policies and procedures for the administration of the fund.

Â Â Â Â Â  (2) The policies and procedures shall give consideration to:

Â Â Â Â Â  (a) The promotion of basic research of the highest caliber within our public universities;

Â Â Â Â Â  (b) The identification of areas of inquiry which should be supported so as to recognize both the intrinsic value and extrinsic economic value of basic research;

Â Â Â Â Â  (c) The capacity of each university to decide where basic research moneys could best be spent within that university;

Â Â Â Â Â  (d) Administrative and accounting requirements which place upon the university receiving moneys from the fund a minimum burden sufficient to guarantee an appropriate degree of public accountability; and

Â Â Â Â Â  (e) Methods of assuring nondiscriminatory access to the fund. [1983 c.429 Â§9]

Â Â Â Â Â  351.890 Short title. ORS 351.865 to 351.890 shall be known and cited as the ÂResearch Policy Act of 1983.Â [1983 c.429 Â§1]

Â Â Â Â Â  351.990 [Part renumbered 348.990; repealed by 1979 c.308 Â§7]

_______________



Chapter 352

Chapter 352 Â State and Independent Institutions of Higher Education

2005 EDITION

INSTITUTIONS OF HIGHER EDUCATION

EDUCATION AND CULTURE

OREGON UNIVERSITY SYSTEM

352.002Â Â Â Â  Oregon University System

352.004Â Â Â Â  Presidents of state institutions

352.006Â Â Â Â  Political or sectarian tests prohibited in appointment of faculty or employees

352.008Â Â Â Â  Alcohol and drug abuse policy and implementation plan

352.010Â Â Â Â  Status of faculty

352.012Â Â Â Â  Authority of Oregon University System to require fingerprints

352.015Â Â Â Â  Institutional physical access committee; members; duties

352.017Â Â Â Â  Contract for disbursement of funds to students; personally identifiable information

UNIVERSITY OF OREGON

(Generally)

352.035Â Â Â Â  Streets through university property; establishment and dedication

352.043Â Â Â Â  University of Oregon School of Law

352.045Â Â Â Â  Oregon State Museum of Anthropology

352.046Â Â Â Â  Center for Brain, Biology and Machine

(Industrialized Housing Development Program)

352.048Â Â Â Â  Industrialized Housing Development Program created; administration

352.049Â Â Â Â  Program objectives; fees; employees

352.051Â Â Â Â  Rulemaking authority

352.052Â Â Â Â  Confidentiality of information

352.053Â Â Â Â  Coordination of wood product research, development or evaluation

PORTLAND STATE UNIVERSITY

352.063Â Â Â Â  Receipt and disposition of funds received for programs

352.066Â Â Â Â  Mark O. Hatfield School of Government; Criminal Justice Research and Policy Institute

352.067Â Â Â Â  Oregon Criminal Justice Scientific Advisory Committee

352.068Â Â Â Â  Center for Lakes and Reservoirs

352.071Â Â Â Â  Graduate School of Social Work

352.074Â Â Â Â  Institute of Portland Metropolitan Studies

OREGON INSTITUTE OF TECHNOLOGY

352.221Â Â Â Â  Oregon Renewable Energy Center

352.223Â Â Â Â  Oregon Center for Health Professions

OREGON STATE UNIVERSITY

352.230Â Â Â Â  Oregon State University designated as agricultural college of the state; Sea Grant College; program in Veterinary Medicine

352.239Â Â Â Â  Institute for Natural Resources

352.245Â Â Â Â  Oregon Climate Service established; duties

STATE INSTITUTIONS GENERALLY

352.355Â Â Â Â  Establishment of certain state institutions as comprehensive universities

352.360Â Â Â Â  Traffic control on properties under state board; rules; enforcement; fees; use

352.370Â Â Â Â  Students unable because of religious beliefs to attend classes on certain days

352.380Â Â Â Â  Affirmative action plan

352.385Â Â Â Â  Special campus security officers; authority; training; expense

REGIONAL SERVICES INSTITUTES

352.390Â Â Â Â  Regional services institutes; general program; location

352.400Â Â Â Â  Program purpose and function

STATE INSTITUTION FINANCES

352.510Â Â Â Â  University Fund from sale of university lands; use of interest; additions to principal; pledges of credit limited

352.520Â Â Â Â  Loans of University Fund

352.530Â Â Â Â  Disbursement of proceeds of loans from University Fund

352.560Â Â Â Â  Oregon State University Fund

352.570Â Â Â Â  Loans of Oregon State University Fund

352.580Â Â Â Â  Disbursement of proceeds of loans from Oregon State University Fund

352.600Â Â Â Â  J. T. Apperson Agricultural College Educational Fund

352.610Â Â Â Â  General powers and duties of trustee

352.620Â Â Â Â  Execution of instruments

352.630Â Â Â Â  Payment of expenses; rulemaking

352.650Â Â Â Â  Deposit of Apperson and Burbank funds

POLICY ON INDEPENDENT INSTITUTIONS OF HIGHER EDUCATION

352.665Â Â Â Â  Legislative findings

352.667Â Â Â Â  Public purpose to encourage and increase opportunities in independent higher education

352.669Â Â Â Â  Policies and practices of state agencies

352.672Â Â Â Â  State financial aid for students

352.675Â Â Â Â  State policies to enhance and encourage independent higher education

AID TO INDEPENDENT INSTITUTIONS

352.710Â Â Â Â  Policy

352.720Â Â Â Â  Definitions for ORS 352.710 to 352.760

352.730Â Â Â Â  Contracts with independent institutions for nonsectarian and nonreligious educational services

352.740Â Â Â Â  Computation of payments under contracts

352.750Â Â Â Â  Rules

352.760Â Â Â Â  Severability

FINANCE OF EDUCATIONAL FACILITIES BY MUNICIPALITY

352.790Â Â Â Â  Definitions for ORS 352.790 to 352.820

352.795Â Â Â Â  Finance of education facilities by municipalities

352.800Â Â Â Â  Powers of municipality

352.805Â Â Â Â  Revenue bonds; issuance; trust funds; pledge; terms; legal effect

352.810Â Â Â Â  Revenue bonds secured by educational facility revenues

352.815Â Â Â Â  Municipalities acting jointly

352.820Â Â Â Â  Investment of revenues

OREGON UNIVERSITY SYSTEM

Â Â Â Â Â  352.002 Oregon University System. The Oregon University System consists of the programs, activities and institutions of higher education under the jurisdiction of the State Board of Higher Education including the following:

Â Â Â Â Â  (1) University of Oregon.

Â Â Â Â Â  (2) Oregon State University.

Â Â Â Â Â  (3) Portland State University.

Â Â Â Â Â  (4) Oregon Institute of Technology.

Â Â Â Â Â  (5) Western Oregon University.

Â Â Â Â Â  (6) Southern Oregon University.

Â Â Â Â Â  (7) Eastern Oregon University. [1987 c.246 Â§1; 1995 c.162 Â§74; 1995 c.612 Â§Â§10,11; 1997 c.11 Â§1; 2001 c.382 Â§1]

Â Â Â Â Â  352.004 Presidents of state institutions. The president of each state institution of higher education within the Oregon University System is also president of the faculty. The president is also the executive and governing officer of the institution, except as otherwise provided by statute. Subject to the supervision of the State Board of Higher Education, the president of the institution has authority to control and give general directions to the practical affairs of the institution. [Formerly 352.020; 2005 c.22 Â§249]

Â Â Â Â Â  352.006 Political or sectarian tests prohibited in appointment of faculty or employees. No political or sectarian test shall ever be allowed or applied in the appointment of faculty and other employees of the Oregon University System. [Formerly 352.030]

Â Â Â Â Â  352.008 Alcohol and drug abuse policy and implementation plan. In consultation with the Department of Human Services, each state institution of higher education shall adopt a comprehensive alcohol and drug abuse policy and implementation plan. [1989 c.1076 Â§3]

Â Â Â Â Â  352.010 Status of faculty. The president and professors constitute the faculty of each of the state institutions of higher education and as such have the immediate government and discipline of it and the students therein. The faculty may, subject to the supervision of the State Board of Higher Education under ORS 351.070, prescribe the course of study to be pursued in the institution and the textbooks to be used. [Amended by 1987 c.246 Â§4; 1989 c.492 Â§3]

Â Â Â Â Â  352.012 Authority of Oregon University System to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon University System may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the Oregon University System; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the Oregon University System as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position that is designated as a critical or security-sensitive position. As used in this subsection, Âcritical or security-sensitive positionÂ means a position in which the person:

Â Â Â Â Â  (a) Has direct access to persons under 18 years of age or to student residence facilities because the personÂs work duties require the person to be present in the residence facility;

Â Â Â Â Â  (b) Is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) Has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (d) Has access to property where chemicals, hazardous materials and other items controlled by state or federal laws or regulations are located;

Â Â Â Â Â  (e) Has access to laboratories, nuclear facilities or utility plants to which access is restricted in order to protect the health or safety of the public;

Â Â Â Â Â  (f) Has fiscal, financial aid, payroll or purchasing responsibilities as one of the personÂs primary responsibilities; or

Â Â Â Â Â  (g) Has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information. [2005 c.730 Â§71]

Â Â Â Â Â  Note: 352.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.015 Institutional physical access committee; members; duties. (1) Within 60 days after September 29, 1991, every institution under the jurisdiction of the State Board of Higher Education shall convene a physical access committee to identify barriers to access by disabled persons on each institution campus. The committee shall include, but not be limited to:

Â Â Â Â Â  (a) One or more students who are disabled or if there are no disabled students willing to participate, a disabled person who uses the institutionÂs facilities;

Â Â Â Â Â  (b) One or more members of the faculty or staff who are disabled;

Â Â Â Â Â  (c) The coordinator of disabled student services for the institution;

Â Â Â Â Â  (d) One or more administrators of the institution; and

Â Â Â Â Â  (e) One or more members of the physical plant staff of the institution.

Â Â Â Â Â  (2) The physical access committee shall present its findings and recommendations to the administration of the institution listing access needs and priorities for meeting those needs. These findings and recommendations shall identify the barriers to access that prevent disabled persons from meaningfully utilizing campus facilities related to instruction, academic support, assembly and residence life.

Â Â Â Â Â  (3) In preparing budget requests for each biennium beginning on and after July 1, 1993, each institution under the jurisdiction of the State Board of Higher Education shall include amounts for capital improvement that will be applied to the substantial reduction and eventual elimination of barriers to access by disabled persons as identified by the physical access committee.

Â Â Â Â Â  (4) Nothing in this section and ORS 185.155 and 341.937 requires an institution to undertake projects for accessibility that are not otherwise required unless such projects are funded specifically by the Legislative Assembly. [1991 c.935 Â§Â§1,2]

Â Â Â Â Â  Note: 352.015 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.017 Contract for disbursement of funds to students; personally identifiable information. (1) As used in this section, Âpersonally identifiable informationÂ means a studentÂs Social Security number and gender or a studentÂs Social Security number and date of birth.

Â Â Â Â Â  (2) A state institution of higher education may enter into a contract with a private contractor to provide the service of facilitating the disbursement of funds to students. If a studentÂs personally identifiable information is necessary to administer the disbursement of funds under the contract, the institution must:

Â Â Â Â Â  (a) Obtain from a student a written election to receive the contracted services;

Â Â Â Â Â  (b) Provide any alternative method of disbursement of funds at no additional cost to a student who does not elect to receive those services from a private contractor;

Â Â Â Â Â  (c) Not release to a private contractor personally identifiable information about a student who elects to receive disbursement services from the private contractor without first obtaining from the student a written consent to release the personally identifiable information; and

Â Â Â Â Â  (d) Provide to a student a written description of the purposes for which a private contractor may use the studentÂs personally identifiable information. [2005 c.363 Â§1]

Â Â Â Â Â  Note: 352.017 takes effect July 1, 2006. See section 3, chapter 363, Oregon Laws 2005.

Â Â Â Â Â  Note: 352.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.020 [Amended by 1987 c.246 Â§2; renumbered 352.004 in 1987]

Â Â Â Â Â  352.030 [Amended by 1987 c.246 Â§3; renumbered 352.006 in 1987]

UNIVERSITY OF OREGON

(Generally)

Â Â Â Â Â  352.035 Streets through university property; establishment and dedication. The State Board of Higher Education may open, establish, lay out and dedicate to the public use such streets through the lands situated within the corporate limits of the City of Eugene, owned by or belonging to the University of Oregon, upon such terms and conditions as may be agreed upon by the State Board of Higher Education and the common council of the City of Eugene. When such streets are so opened, laid out and established, they hereby are declared to be dedicated to the public use and are further declared to be public streets of the City of Eugene. [Formerly 352.080; 2005 c.22 Â§250]

Â Â Â Â Â  352.040 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.043 University of Oregon School of Law. (1) There is created within the Department of Higher Education the University of Oregon School of Law. The school shall be administered by the University of Oregon.

Â Â Â Â Â  (2) The University of Oregon School of Law shall:

Â Â Â Â Â  (a) Prepare students for careers in the legal profession.

Â Â Â Â Â  (b) Perform the duties required of the school under ORS 36.100 to 36.238.

Â Â Â Â Â  (3) The president of the University of Oregon shall appoint the Dean of the University of Oregon School of Law. [2003 c.791 Â§Â§31,31a; 2005 c.817 Â§7]

Â Â Â Â Â  Note: 352.043 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.045 Oregon State Museum of Anthropology. (1) The anthropological collections at the University of Oregon are designated and established as the Oregon State Museum of Anthropology. The Oregon State Museum of Anthropology is designated as the official depository for any material of an archaeological or anthropological nature that may come into the possession of the State of Oregon through the operation of ORS 358.935, 390.235 or 390.237 or as a consequence of gifts from the federal government, the Smithsonian Institution or from other public or private agencies. The University of Oregon, through the director of the Oregon State Museum of Anthropology, shall assume full responsibility for the custody and safekeeping of said collection. If responsibility for a collection is reassigned under ORS 390.235, the Oregon State Museum of Anthropology shall serve as the ultimate depository in the event the assigned curator is unable or fails to continue that responsibility.

Â Â Â Â Â  (2) ORS 390.235 or 390.237 or this section shall not interfere with any collections now in the possession of any institution of higher learning in Oregon, nor prevent any private person making a gift of any collection owned by the person directly to any institution. [Formerly 352.090; 1987 c.246 Â§5; 2005 c.22 Â§251]

Â Â Â Â Â  352.046 Center for Brain, Biology and Machine. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Center for Brain, Biology and Machine. The center shall be administered by the University of Oregon.

Â Â Â Â Â  (2) The purpose of the center is to promote interdisciplinary teaching and research in scientific areas, including but not limited to brain structure, development and functions, genetics and genomics, cognitive neuroscience, molecular biology, computational science, computing, magnetic resonance imaging and optics.

Â Â Â Â Â  (3) The Department of Higher Education may receive moneys from any public or private source to support the Center for Brain, Biology and Machine created under subsections (1) and (2) of this section. Gifts or grants received to support the center shall be deposited in an appropriate fund at the University of Oregon by the Department of Higher Education. [1999 c.992 Â§Â§5,6]

Â Â Â Â Â  Note: 352.046 (1) and (2) were added to and made a part of ORS chapter 352 by legislative action but were not added to any smaller series therein. 352.046 (3) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Industrialized Housing Development Program)

Â Â Â Â Â  352.048 Industrialized Housing Development Program created; administration. (1) There is created within the Department of Higher Education the Industrialized Housing Development Program. The program shall be administered in conjunction with the Center for Housing Innovation at the University of Oregon.

Â Â Â Â Â  (2) The purpose of the program is to provide assistance to industrialized housing manufacturers to help them achieve demonstrated best practice by researching, evaluating and disseminating information on opportunities to improve design technology, including but not limited to:

Â Â Â Â Â  (a) Methods to improve the affordability of housing;

Â Â Â Â Â  (b) Better utilization of new products in industrialized housing;

Â Â Â Â Â  (c) Improving the energy efficiency of industrialized housing; and

Â Â Â Â Â  (d) Specialized training for workers and management. [1991 c.853 Â§1]

Â Â Â Â Â  Note: 352.048 to 352.053 were enacted into law by the Legislative Assembly but were not added to or made a part of any series in ORS chapter 352 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.049 Program objectives; fees; employees. (1) In fulfilling the purpose described in ORS 352.048, the Industrialized Housing Development Program shall:

Â Â Â Â Â  (a) Emphasize client-directed problem solving with the planning and design of appropriate design technologies;

Â Â Â Â Â  (b) Provide or arrange for the provision of management assistance, specialized training for workers and other consulting services;

Â Â Â Â Â  (c) Supplement the design skills and expertise of program staff by developing relations with experts who may work in a consulting role;

Â Â Â Â Â  (d) Research new and developing design technology in the United States and overseas with the purpose of adapting proven technologies and management practices to Oregon conditions; and

Â Â Â Â Â  (e) Disseminate research findings to all interested firms throughout the industrialized housing industry.

Â Â Â Â Â  (2) The Industrialized Housing Development Program shall establish a schedule of fees for the services it provides. The program may establish a minimum level of service for which it does not charge fees.

Â Â Â Â Â  (3) The Industrialized Housing Development Program may hire individuals on a contract basis, to provide either full-time or part-time staffing. However, employees of the program shall not be considered tenured employees of the Department of Higher Education. [1991 c.853 Â§Â§2,3,4]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.050 [Repealed by 1973 c.729 Â§17]

Â Â Â Â Â  352.051 Rulemaking authority. The State Board of Higher Education shall adopt rules necessary to carry out the provisions of ORS 352.048 to 352.053. [1991 c.853 Â§5]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.052 Confidentiality of information. Any information obtained by the Industrialized Housing Development Program relating to an industrialized housing firm shall remain confidential to the extent that the information identifies an industrialized housing firm. The information shall remain confidential for a period of time to be prescribed by rule and then shall become public information. [1991 c.853 Â§6]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.053 Coordination of wood product research, development or evaluation. Any research, development or evaluation of wood products by the Industrialized Housing Development Program shall be coordinated by the Center for Housing Innovation through the Oregon State University Forest Research Laboratory and Forest Products Extension Service. [1991 c.853 Â§7]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.055 [1973 c.729 Â§16; 1975 c.693 Â§3; 1981 c.144 Â§1; 1987 c.246 Â§7; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  352.058 [1977 c.773 Â§Â§1,2,3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.060 [Amended by 1969 c.597 Â§57; repealed by 1975 c.693 Â§21]

PORTLAND STATE UNIVERSITY

Â Â Â Â Â  352.063 Receipt and disposition of funds received for programs. The Department of Higher Education may receive moneys from any public or private source to support the Mark O. Hatfield School of Government, the Center for Lakes and Reservoirs, the Graduate School of Social Work or the Institute of Portland Metropolitan Studies created under ORS 352.066, 352.068, 352.071 and 352.074. Gifts and grants received to support the Mark O. Hatfield School of Government, the Center for Lakes and Reservoirs, the Graduate School of Social Work or the Institute of Portland Metropolitan Studies shall be credited to the appropriate fund at Portland State University by the Department of Higher Education. [2001 c.140 Â§6]

Â Â Â Â Â  352.065 [1959 c.97 Â§Â§1,2; 1983 c.740 Â§116; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.066 Mark O. Hatfield School of Government; Criminal Justice Research and Policy Institute. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Mark O. Hatfield School of Government. The Mark O. Hatfield School of Government shall be administered by Portland State University. The president of Portland State University shall appoint the director of the Mark O. Hatfield School of Government.

Â Â Â Â Â  (2) The purposes of the Mark O. Hatfield School of Government are:

Â Â Â Â Â  (a) To prepare students for careers in political service, public administration and the administration of justice;

Â Â Â Â Â  (b) To perform the duties required of the school under ORS 21.480, 36.179, 183.502 and 390.240; and

Â Â Â Â Â  (c) To assist the Criminal Justice Research and Policy Institute in carrying out the duties under subsection (3) of this section.

Â Â Â Â Â  (3) There is created within the Mark O. Hatfield School of Government the Criminal Justice Research and Policy Institute. The institute may assist the Legislative Assembly and state and local governments in developing policies to reduce crime and delinquency by:

Â Â Â Â Â  (a) Providing the Legislative Assembly with objective, nonpartisan analyses of existing or proposed state criminal justice policies, which analyses may not be inconsistent with state or federal law or the Oregon or United States Constitution;

Â Â Â Â Â  (b) Evaluating programs, including but not limited to programs dealing with public safety professionalism, ethics in leadership and childhood development, funded directly or indirectly by the State of Oregon that are intended to reduce criminal and delinquent behavior or to improve professionalism in public safety careers;

Â Â Â Â Â  (c) Managing reviews and evaluations relating to major long-term issues confronting the state involving criminal and juvenile justice, public safety professionalism, ethics in leadership and early childhood development programs;

Â Â Â Â Â  (d) Initiating, sponsoring, conducting and publishing research on criminal and juvenile justice, public safety professionalism, ethics in leadership and early childhood development that is peer reviewed and directly useful to policymakers;

Â Â Â Â Â  (e) Organizing conferences on current state issues that bring together policymakers, public agencies and leading academicians; and

Â Â Â Â Â  (f) Seeking to strengthen the links among the Legislative Assembly, state and local governments, the Oregon Criminal Justice Commission, the Department of Public Safety Standards and Training and the academic community in the interest of more informed policymaking, the application of best practices and more relevant academic research.

Â Â Â Â Â  (4) The Governor, the Chief Justice of the Supreme Court, the President of the Senate, the Speaker of the House of Representatives or the chairperson of a legislative committee with responsibility over criminal or juvenile justice systems or childhood development programs may request the assistance of the Criminal Justice Research and Policy Institute in evaluating criminal or juvenile justice programs developed for, but not necessarily limited to, preventing delinquency, reducing crime and improving professionalism in public safety careers.

Â Â Â Â Â  (5) Agencies, departments and officers of state and local governments may assist the Criminal Justice Research and Policy Institute in the performance of its functions and furnish information, data and advice as requested by the institute. [2001 c.140 Â§2; 2003 c.791 Â§Â§30,30a; 2005 c.453 Â§Â§1,2; 2005 c.817 Â§8]

Â Â Â Â Â  352.067 Oregon Criminal Justice Scientific Advisory Committee. The Oregon Criminal Justice Scientific Advisory Committee is established to provide assistance and advice to the Criminal Justice Research and Policy Institute. The director of the Mark O. Hatfield School of Government shall appoint the members of the advisory committee. In order to serve as a member of the advisory committee, a person must have earned a graduate degree in a related field from an accredited university. [2005 c.453 Â§3]

Â Â Â Â Â  Note: 352.067 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.068 Center for Lakes and Reservoirs. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Center for Lakes and Reservoirs. The Center for Lakes and Reservoirs shall be administered by Portland State University.

Â Â Â Â Â  (2) The purpose of the Center for Lakes and Reservoirs is to assist state and federal agencies in researching and mitigating nonindigenous, invasive aquatic species in this state and to work with communities in developing effective management of lakes and reservoirs. [2001 c.140 Â§3]

Â Â Â Â Â  352.070 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.071 Graduate School of Social Work. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Graduate School of Social Work. The Graduate School of Social Work shall be administered by Portland State University.

Â Â Â Â Â  (2) The purpose of the Graduate School of Social Work is to provide a center for specialized education and research in the social services for the betterment of communities in the Portland metropolitan area, the state and the Pacific Northwest. [2001 c.140 Â§4]

Â Â Â Â Â  352.073 [1985 c.770 Â§12; 1995 c.162 Â§76; renumbered 353.460 in 1995]

Â Â Â Â Â  352.074 Institute of Portland Metropolitan Studies. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Institute of Portland Metropolitan Studies. The Institute of Portland Metropolitan Studies shall be administered by Portland State University.

Â Â Â Â Â  (2) The purpose of the Institute of Portland Metropolitan Studies is to build partnerships between Portland State UniversityÂs urban studies programs and the surrounding communities of metropolitan Portland and to sponsor public service research. [2001 c.140 Â§5]

Â Â Â Â Â  352.075 [1967 c.539 Â§Â§1,2; repealed by 1975 c.693 Â§21]

Â Â Â Â Â  352.077 [1985 c.770 Â§14; 1987 c.879 Â§14; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  352.080 [Renumbered 352.035]

Â Â Â Â Â  352.083 [1985 c.770 Â§18; 1995 c.162 Â§78; renumbered 353.470 in 1995]

Â Â Â Â Â  352.090 [Renumbered 352.045]

Â Â Â Â Â  352.095 [1989 c.893 Â§8; 1991 c.947 Â§11; renumbered 353.450 in 1995]

Â Â Â Â Â  352.100 [Amended by 1957 c.595 Â§1; 1975 c.693 Â§4; 1983 c.740 Â§116a; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.110 [Amended by 1975 c.693 Â§5; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.120 [Amended by 1975 c.693 Â§6; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.130 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.140 [Amended by 1983 c.740 Â§117; repealed by 1987 c.246

Â§8]

Â Â Â Â Â  352.150 [Amended by 1969 c.597 Â§58; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.160 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.165 [1973 c.644 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.167 [1973 c.644 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.170 [Repealed by 1957 c.595 Â§3]

Â Â Â Â Â  352.173 [1973 c.644 Â§3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.175 [1973 c.644 Â§4; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.180 [Repealed by 1957 c.595 Â§3]

Â Â Â Â Â  352.185 [Amended by 1957 c.595 Â§2; repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.190 [Amended by 1953 c.720 Â§3; repealed by 1955 c.12 Â§5]

Â Â Â Â Â  352.195 [1955 c.12 Â§Â§1,3,4; 1969 c.6 Â§1; 1977 c.144 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.200 [Amended by 1953 c.720 Â§3; repealed by 1955 c.12 Â§5]

Â Â Â Â Â  352.201 [1959 c.566 Â§1; 1973 c.70 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.205 [1959 c.566 Â§3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.210 [Repealed by 1955 c.12 Â§5]

Â Â Â Â Â  352.211 [1959 c.622 Â§1; repealed by 1977 c.64 Â§1]

Â Â Â Â Â  352.215 [1959 c.674 Â§Â§1,2; repealed by 1977 c.64 Â§1]

Â Â Â Â Â  352.220 [Repealed by 1955 c.12 Â§5]

OREGON INSTITUTE OF TECHNOLOGY

Â Â Â Â Â  352.221 Oregon Renewable Energy Center. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Oregon Renewable Energy Center. The Oregon Renewable Energy Center shall be administered by the Oregon Institute of Technology.

Â Â Â Â Â  (2) The purpose of the Oregon Renewable Energy Center is to engage in renewable energy system engineering and applied research.

Â Â Â Â Â  (3) The Department of Higher Education may receive moneys from any public or private source to support the Oregon Renewable Energy Center. Gifts and grants received to support the Oregon Renewable Energy Center shall be credited to the appropriate fund at the Oregon Institute of Technology by the Department of Higher Education. [2001 c.818 Â§2]

Â Â Â Â Â  352.223 Oregon Center for Health Professions. (1) As used in this section:

Â Â Â Â Â  (a) ÂAllied health education programsÂ includes, but is not limited to:

Â Â Â Â Â  (A) Radiologic science;

Â Â Â Â Â  (B) Nuclear medicine;

Â Â Â Â Â  (C) Sonography;

Â Â Â Â Â  (D) Vascular technology;

Â Â Â Â Â  (E) Dental hygiene;

Â Â Â Â Â  (F) Respiratory care;

Â Â Â Â Â  (G) Clinical laboratory sciences; and

Â Â Â Â Â  (H) Emergency medical technician education.

Â Â Â Â Â  (b) ÂAllied health education programsÂ does not include any undergraduate or graduate nursing program administered by Oregon Health and Science University.

Â Â Â Â Â  (2) There is created within the Department of Higher Education the Oregon Center for Health Professions. The Oregon Center for Health Professions shall be administered by the Oregon Institute of Technology.

Â Â Â Â Â  (3) The purposes of the Oregon Center for Health Professions are to:

Â Â Â Â Â  (a) Provide continued development of bachelorÂs degree level education programs in areas of allied health;

Â Â Â Â Â  (b) Facilitate the creation of new partnerships between the health care industry and community colleges, private institutions of higher education and state institutions of higher education in order to increase the number of students and graduates in allied health education programs;

Â Â Â Â Â  (c) Provide continuing education, professional development and certificate programs for allied health care professionals; and

Â Â Â Â Â  (d) Align with and complement educational partnerships between the Oregon Institute of Technology and Oregon Health and Science University focusing on allied health education programs.

Â Â Â Â Â  (4) The Department of Higher Education may receive moneys from any public or private source to support the Oregon Center for Health Professions. Gifts and grants received to support the Oregon Center for Health Professions shall be credited to the appropriate fund at the Oregon Institute of Technology by the Department of Higher Education. [2005 c.548 Â§1]

Â Â Â Â Â  Note: 352.223 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON STATE UNIVERSITY

Â Â Â Â Â  352.230 Oregon State University designated as agricultural college of the state; Sea Grant College; program in Veterinary Medicine. (1) Oregon State University is designated and permanently adopted as the agricultural college of the state and shall provide, in accordance with the objectives sought by Congress in the establishment of state agricultural colleges, instruction in agriculture and the mechanic arts. The university is also a Sea Grant College dedicated to education and research in the marine sciences.

Â Â Â Â Â  (2) The State Board of Higher Education is authorized to enter into agreements with its counterpart in the State of Idaho and with the Board of Regents of Washington State University for cooperative development of the program in Veterinary Medicine. [Amended by 1953 c.362 Â§1; 1961 c.54 Â§1; 1987 c.246 Â§6]

Â Â Â Â Â  352.239 Institute for Natural Resources. (1) There is created within the Department of Higher Education the Institute for Natural Resources. The Institute for Natural Resources shall be administered by Oregon State University.

Â Â Â Â Â  (2) The Institute for Natural Resources shall serve the following purposes:

Â Â Â Â Â  (a) Serve as a clearinghouse for scientifically based natural resources information.

Â Â Â Â Â  (b) Provide scientifically based natural resources information to the public in integrated and accessible formats.

Â Â Â Â Â  (c) Coordinate efforts with other state agencies and bodies to provide natural resources information to the public in a comprehensive manner.

Â Â Â Â Â  (d) Facilitate and conduct research.

Â Â Â Â Â  (e) Provide information and technical tools to assist decision-making on natural resources issues.

Â Â Â Â Â  (f) Assist the State Land Board in carrying out the Natural Heritage Program by maintaining a data bank containing a classification of natural heritage elements and an inventory of the locations of the elements. All data obtained through personal observation on private land by employees of Oregon State University working in the Natural Heritage Program may be entered into the data bank only with the written permission of the landowner.

Â Â Â Â Â  (3) Using existing resources, state agencies designated by the Governor shall enter into a memorandum of understanding, or other agreement deemed appropriate by the Governor, with the institute that defines and clarifies the roles and responsibilities of the agencies in order to prevent duplication of effort and to ensure that agency resources are used efficiently.

Â Â Â Â Â  (4) State agencies may contract with the institute to fulfill agency needs regarding the collection, storage, integration, analysis, dissemination and monitoring of natural resources information and natural resources research and training. [2001 c.918 Â§12; 2003 c.661 Â§3]

Â Â Â Â Â  Note: 352.239 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.240 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.245 Oregon Climate Service established; duties. (1) There is established an Oregon Climate Service to be located at Oregon State University. The service shall acquire, maintain, disseminate and interpret climate data and information for the state.

Â Â Â Â Â  (2) The service shall:

Â Â Â Â Â  (a) Assess the needs for weather and climate information in Oregon and establish priorities among the needs.

Â Â Â Â Â  (b) Perform a service to citizens of Oregon by managing climate data for the state, and by disseminating such data and information to users.

Â Â Â Â Â  (c) Assist in the coordination of existing activities within the state and among neighboring states.

Â Â Â Â Â  (d) Advise regional, state and local government on climate related issues.

Â Â Â Â Â  (e) Assist students and faculty in the Oregon University System by furnishing data and information needed in education and research programs.

Â Â Â Â Â  (f) Study and analyze the relationships between climatic phenomena and activities in areas such as agriculture, water resources, energy production and use, air quality, building design and construction, transportation and communication, and business and commerce.

Â Â Â Â Â  (g) Identify emerging climatic issues and anticipate public demand for information.

Â Â Â Â Â  (h) Inform state, federal and private groups and the public on the availability and sources of climate-related services, information and data. [1991 c.727 Â§1]

Â Â Â Â Â  352.250 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.260 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.270 [Repealed by 1983 c.740 Â§118]

Â Â Â Â Â  352.275 [1967 c.349 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.280 [Repealed by 1959 c.564 Â§16]

Â Â Â Â Â  352.285 [1975 c.528 Â§Â§1,2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.290 [Amended by 1961 c.127 Â§1; 1975 c.76 Â§1; 1977 c.152 Â§1; 1981 c.72 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.300 [Amended by 1953 c.721 Â§3; 1977 c.152 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.310 [Repealed by 1959 c.570 Â§3]

Â Â Â Â Â  352.320 [Repealed by 1953 c.721 Â§3]

Â Â Â Â Â  352.330 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.340 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.350 [Repealed by 1961 c.238 Â§1]

STATE INSTITUTIONS GENERALLY

Â Â Â Â Â  352.355 Establishment of certain state institutions as comprehensive universities. Western Oregon University, Southern Oregon University and Eastern Oregon University are established as comprehensive universities that offer a full range of baccalaureate programs and graduate programs through the masterÂs degree. [1997 c.11 Â§3]

Â Â Â Â Â  352.360 Traffic control on properties under state board; rules; enforcement; fees; use. (1) The State Board of Higher Education may enact such regulations as it shall deem convenient or necessary to provide for the policing, control and regulation of traffic and parking of vehicles on the property of any institution under the jurisdiction of the board. Such regulations may provide for the registration of vehicles, the designation of parking areas, and the assessment and collection of reasonable fees and charges for parking, and shall be filed in accordance with the provisions of ORS chapter 183. The board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use board property, the student must show that the vehicle is operated by a student holding a valid driverÂs license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (2) The regulations enacted pursuant to subsection (1) of this section shall be enforced administratively under procedures adopted by the board for each institution under its jurisdiction. Administrative and disciplinary sanctions may be imposed upon students, faculty and staff for violation of the regulations, including but not limited to, a reasonable monetary penalty which may be deducted from student deposits, and faculty or staff salaries or other funds in the possession of the institution. The board shall provide opportunity for hearing for the determination of controversies in connection with imposition of fines or penalties. The board may prescribe procedures for such hearings despite the provisions of ORS 183.415, 183.450, 183.452, 183.460 and 183.470. Persons other than students, faculty or staff may voluntarily submit to the hearing procedures prescribed by the board, and shall be bound by the results thereof. The powers granted to the board by this section are supplemental to the existing powers of the board with respect to the government of activities of students, faculty and staff and the control and management of property under its jurisdiction.

Â Â Â Â Â  (3) The regulations enacted pursuant to subsection (1) of this section may also be enforced by the impoundment of vehicles, and a reasonable fee may be enacted for the cost of impoundment and storage, if any, prior to the release of the vehicles to their owners.

Â Â Â Â Â  (4) All fees and charges for parking privileges and violations are hereby continuously appropriated to the State Board of Higher Education to be used to defray the costs of constructing bicycle racks and bicycle lanes and of traffic control, enforcement of traffic and parking regulations, and maintenance and operation of parking facilities and for the purpose of acquiring and constructing additional parking facilities for vehicles at the various institutions, departments or activities under the control of the board, and may also be credited to the Higher Education Bond Sinking Fund provided for in ORS 351.460. Parking fees shall be established at levels no greater than those required to finance the construction, operation and maintenance of parking facilities on the same campus of the state institution of higher education on which the parking is provided. Notwithstanding ORS 351.072, parking fees or changes in fees shall be adopted by rule of the state board subject to the procedure for rules adopted in ORS chapter 183.

Â Â Â Â Â  (5) Every peace officer may enforce the regulations made by the board under subsection (1) of this section. The board, for the purpose of enforcing its rules and regulations governing traffic control, may appoint peace officers who shall have the same authority as other peace officers as defined in ORS 133.005.

Â Â Â Â Â  (6) The State Board of Higher Education and any municipal corporation or any department, agency or political subdivision of this state may enter into agreements or contracts with each other for the purpose of providing a uniform system of enforcement of the rules and regulations of the board enacted pursuant to subsection (1) of this section.

Â Â Â Â Â  (7) In proceedings brought to enforce regulations enacted pursuant to subsection (1) of this section, it shall be sufficient to charge the defendant by an unsworn written notice in accordance with the provisions of ORS 221.333. In any case in which the defendant is not subject to and does not voluntarily submit to the hearing procedures prescribed under subsection (2) of this section, proceedings to enforce regulations enacted pursuant to subsection (1) of this section shall be brought in the name of the board in a circuit court, a justice court or a city court for offenses committed within the territorial jurisdiction of such court. Such courts shall have concurrent jurisdiction over offenses committed within their respective jurisdictions. All fines, penalties and court costs recovered shall be paid to the clerk of the court involved and shall be disposed of as provided in ORS 153.630. [1959 c.569 Â§Â§1,2,3,4,5; 1969 c.622 Â§1; 1971 c.734 Â§22; 1973 c.836 Â§347; 1975 c.693 Â§7; 1977 c.825 Â§1; 1983 c.186 Â§1; 1989 c.990 Â§2; 1993 c.221 Â§3; 1995 c.79 Â§194; 1995 c.658 Â§103; 1999 c.448 Â§9]

Â Â Â Â Â  352.370 Students unable because of religious beliefs to attend classes on certain days. (1) As used in this section, Âschool of higher educationÂ means:

Â Â Â Â Â  (a) Any school, institution or department under the jurisdiction of the State Board of Higher Education.

Â Â Â Â Â  (b) Any community college as defined in ORS 341.005.

Â Â Â Â Â  (2) No student shall be refused admission to a school of higher education or be expelled from such a school for the sole reason that, because of religious beliefs, the student is unable to attend classes on a particular day.

Â Â Â Â Â  (3) Any student in a school of higher education who, because of religious beliefs, is unable to attend classes on a particular day shall be excused on that day from any examination, study requirement or work requirement. However, at the studentÂs own expense the student shall make up the examination, study requirement or work requirement missed because of the absence. [Formerly 351.765; 1965 c.100 Â§347; 1993 c.45 Â§294]

Â Â Â Â Â  352.380 Affirmative action plan. Each institution under the jurisdiction of the State Board of Higher Education shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

Â Â Â Â Â  (1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

Â Â Â Â Â  (2) Elimination of classes due to decreased student enrollment; or

Â Â Â Â Â  (3) Reduction in courses due to administrative decisions. [1981 c.814 Â§1]

Â Â Â Â Â  352.385 Special campus security officers; authority; training; expense. (1) The State Board of Higher Education may, at the request of any institution under its control, authorize that institution to commission one or more of its employees as special campus security officers. However, the total number of special campus security officers commissioned at the institutions in the Oregon University System shall not exceed 50. Special campus security officers shall have stop and frisk authority as set forth in ORS 131.605 to 131.625 and probable cause arrest authority and the accompanying immunities as set forth in ORS 133.310 and 133.315 when acting in the scope of their employment as defined by the State Board of Higher Education. Special campus security officers shall not be authorized to carry firearms as police officers and, except as provided in subsection (3) of this section, shall not be considered police officers for purposes of ORS 181.610, 238.005, 243.005 or 243.736.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training shall train special campus security officers at the expense of the State Board of Higher Education.

Â Â Â Â Â  (3) The State Board of Higher Education, acting by and through its special campus security officers, is a criminal justice agency for purposes of rules adopted pursuant to ORS 181.730 (3). [1987 c.745 Â§Â§1,2; 1995 c.364 Â§1; 1997 c.853 Â§37]

REGIONAL SERVICES INSTITUTES

Â Â Â Â Â  352.390 Regional services institutes; general program; location. (1) The State Board of Higher Education shall cause to have prepared and submitted to the Legislative Assembly a program and time schedule for the establishment of regional services institutes at appropriate state institutions of higher education. The program shall include academic curriculum and practical training appropriate to train students in various aspects of economic and community services planning, with particular emphasis on economic services planning for areas of the state that have common geographic, economic and social characteristics but which do not have sufficient population to qualify as standard metropolitan statistical areas.

Â Â Â Â Â  (2) In carrying out its duties under subsection (1) of this section, the board shall consult with the Economic and Community Development Department and shall rely on the department for technical advice and, as necessary, technical services. The board shall also consult with community colleges, Oregon State University Extension Service, economic development districts and special districts providing community and economic development services in the region in order to prepare curriculum and programs with particular emphasis to streamlining existing programs, avoiding duplication and overlap of programs, better utilization of students and resources, and identification of needs in the region which are currently unaddressed.

Â Â Â Â Â  (3) In preparing programs for establishing regional services institutes, the board shall give priority to establishing such institutes at Eastern Oregon University and Southern Oregon University. The board may also direct the hiring of an institute director and other staff as may be from time to time required. [1973 c.692 Â§1; 1979 c.620 Â§1; 1997 c.11 Â§9]

Â Â Â Â Â  352.400 Program purpose and function. Programs prepared under ORS 352.390 shall include proposals for training students and utilizing resources in the following, using the region in which the institute is located as the training area:

Â Â Â Â Â  (1) Developing specific resources on the campus where the institute is to be located to assist with orderly and balanced economic and community services and for the development and implementation of training and assistance programs;

Â Â Â Â Â  (2) Providing technical and research assistance on request to political subdivisions, special districts, businesses located in the region and businesses which might prospectively locate in the region;

Â Â Â Â Â  (3) Locating markets for local manufacturers and processors and aiding local merchants in locating and contacting markets;

Â Â Â Â Â  (4) Investigating and studying conditions affecting local business, industry and commerce and collecting and disseminating information, and engaging in technical studies, scientific investigations, and statistical research and educational activities necessary or useful for the promoting and developing local business and industry upon request of local business and industry for such aid;

Â Â Â Â Â  (5) Assembling and coordinating information relative to the status, scope, cost and employment possibilities and the availability of materials, equipment and labor in connection with public works projects, state, county and municipal; recommending limitations on public works; gathering current progress information with respect to public works being conducted in the local area and report such information to the Oregon Economic and Community Development Commission where such sources in the region do not presently exist;

Â Â Â Â Â  (6) Gathering, compiling and making available statistical information relating to business, trade, commerce, industry, transportation, communication, natural resources and other related subjects in the region, with reliance on other agencies of the state and the region, whether public or private, for statistical data and results obtained by them;

Â Â Â Â Â  (7) Publishing, disseminating and distributing information and statistics acquired by the institute;

Â Â Â Â Â  (8) Aiding the communities in the region in getting businesses to locate therein by disseminating information as to natural resources, desirable locations and other advantages of the community upon request of the community for such aid;

Â Â Â Â Â  (9) Cooperating with municipal, county, regional and other planning agencies and planning groups within the state for the purpose of promoting coordination between the state and localities as to plans and development in order to maintain a high level of gainful employment in private profitable production and achieve commensurate advancement in social and cultural welfare; and

Â Â Â Â Â  (10) Aiding in coordinating the activities of statewide and local planning agencies, correlating information secured from them, assisting in problem solving and resolving state department concerns on a regional level if appropriate, securing and disseminating information and suggestions to such planning agencies; and encouraging and assisting in the organization and functioning of local planning agencies where none exist. [1973 c.692 Â§2; 1979 c.620 Â§2; 1995 c.79 Â§195]

Â Â Â Â Â  352.410 [1979 c.782 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.420 [1979 c.782 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.430 [1979 c.782 Â§3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.440 [1979 c.782 Â§4; repealed by 1987 c.246 Â§8]

STATE INSTITUTION FINANCES

Â Â Â Â Â  352.510 University Fund from sale of university lands; use of interest; additions to principal; pledges of credit limited. The interest that may hereafter accrue on the fund arising from the sale of the university lands donated to the state by Act of Congress of February 14, 1859, is set apart, separate and distinct from the General Fund, and continuously appropriated to the maintenance, use and support of the University of Oregon. Until otherwise provided by law, no part of said interest shall be expended otherwise than in the payment of the salaries of its president, professors and teachers, and other current expenses. If at the close of any fiscal year a sum equal to $500 of said interest remains unexpended after the full payment of such salaries and expenses for said year, the same shall be added to and become a part of the principal of said fund forever. The State Board of Higher Education, the faculty or other officers of the state university shall in no case pledge the faith or credit of the university of the state in excess of the interest annually accruing on the University Fund, together with the receipts from tuitions and other sources during the current year. [Amended by 1989 c.966 Â§38; 2005 c.755 Â§26]

Â Â Â Â Â  352.520 Loans of University Fund. All moneys belonging to the University Fund shall be loaned by the Department of State Lands in accordance with the provisions of ORS 327.425 to 327.455 governing loans from the Common School Fund.

Â Â Â Â Â  352.530 Disbursement of proceeds of loans from University Fund. The Department of State Lands shall pay the interest received on loans from the University Fund to the State Board of Higher Education semiannually.

Â Â Â Â Â  352.540 [Repealed by 1987 c.102 Â§4]

Â Â Â Â Â  352.550 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.560 Oregon State University Fund. For the endowment, maintenance and support of Oregon State University, there is set apart, separate and distinct from the General Fund, and continuously appropriated the interest on the Oregon State University Fund, arising from the sale of all lands granted to the State of Oregon, or to which the state was entitled, under the Act of July 2, 1862 (12 Stat. 503), as amended, or so much thereof as may be necessary. In no case shall the interest arising from the fund be applied to the purchase of sites, or for buildings for Oregon State University, but only in the payment of the salaries of professors, officers and other current expenses. The remainder of such interest remaining over at the close of each fiscal year after the payment of such expenses shall be added to and become a part of the principal or endowment fund forever. [Amended by 1969 c.594 Â§49; 1989 c.966 Â§39; 2005 c.755 Â§27]

Â Â Â Â Â  352.570 Loans of Oregon State University Fund. All moneys belonging to the Oregon State University Fund shall be loaned by the Department of State Lands in accordance with ORS 327.425 to 327.455, governing loans from the Common School Fund. [Amended by 1969 c.594 Â§50]

Â Â Â Â Â  352.580 Disbursement of proceeds of loans from Oregon State University Fund. The Department of State Lands shall pay the interest received on loans from the Oregon State University Fund to the State Board of Higher Education semiannually. [Amended by 1969 c.594 Â§51]

Â Â Â Â Â  352.590 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.600 J. T. Apperson Agricultural College Educational Fund. Oregon State University shall execute the trust created by the last will and testament of John T. Apperson, deceased. The university shall administer the fund provided for and designated in the will as the J. T. Apperson Agricultural College Educational Fund. [Amended by 1969 c.594 Â§52; 1995 c.118 Â§1]

Â Â Â Â Â  352.610 General powers and duties of trustee. Oregon State University may accept, receive, own, hold, sell and dispose of any and all real and personal property given, devised or bequeathed to the State Land Board by John T. Apperson in trust for the purpose of creating the J. T. Apperson Agricultural College Educational Fund. The university shall manage and use it in accordance with the directions contained in the will of John T. Apperson, deceased, for the purpose of defraying the expenses and assisting in the education at Oregon State University of deserving young men and women who are actual bona fide residents of Oregon and are unable to bear the expense of a collegiate course at that institution. [Amended by 1969 c.594 Â§53; 1995 c.118 Â§2]

Â Â Â Â Â  352.620 Execution of instruments. Oregon State University may execute all deeds, conveyances, contracts, mortgage releases and all other instruments necessary to be executed in carrying out the terms of the trust referred to in ORS 352.600. All such deeds and other instruments may be executed in manner and form as prescribed by the university and shall be entitled to record without acknowledgment. [Amended by 1969 c.594 Â§54; 1995 c.118 Â§3]

Â Â Â Â Â  352.630 Payment of expenses; rulemaking. All necessary expenses incurred by Oregon State University in connection with the administration of the trust referred to in ORS 352.600 shall be payable out of the fund referred to in that section. The State Board of Higher Education or the university if authority is delegated under ORS 351.070 may make such rules as it considers necessary for the transaction of business and carrying out ORS 352.600 to 352.630. [Amended by 1969 c.594 Â§55; 1995 c.118 Â§4]

Â Â Â Â Â  352.640 [Amended by 1969 c.594 Â§56; 1975 c.605 Â§19; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.650 Deposit of Apperson and Burbank funds. Whenever there remains in the hands of the trustee of the J. T. Apperson Agricultural College Educational Fund or of the Burbank Trust Fund any portion of either of such funds not then required for investment or loan purposes, the trustee may require the State Treasurer to deposit such fund or portions thereof, until the same is required by it, in qualified state depositories in the same manner as state funds belonging to the State of Oregon are deposited therein, but separate and distinct from the General Fund. Any interest received from the deposit of any such trust funds shall be credited to the particular fund on which such interest was earned. [Amended by 1989 c.966 Â§40]

Â Â Â Â Â  352.660 [Repealed by 1961 c.238 Â§1]

POLICY ON INDEPENDENT INSTITUTIONS OF HIGHER EDUCATION

Â Â Â Â Â  352.665 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The current and future need for higher education services in Oregon is too great and too diverse to be met by government-sponsored institutions alone.

Â Â Â Â Â  (2) From the early 1840s the citizens of Oregon, through private initiative, have created and sustained a variety of independent not-for-profit institutions of higher education, irrevocably organized as public benefit corporations in service to the people of Oregon. For the purposes of ORS 352.665 to 352.675, Âindependent institutionsÂ or Âindependent higher educationÂ refers to such institutions.

Â Â Â Â Â  (3) These independent institutions:

Â Â Â Â Â  (a) Conduct teaching, research and public service of high quality, contributing substantially to the preparation of a professional workforce, to the intellectual and cultural quality of life in Oregon and to the individual character of social responsibility so highly prized in this state and nation;

Â Â Â Â Â  (b) Provide a major share of all post-secondary education in Oregon, at the lowest cost to the taxpayer;

Â Â Â Â Â  (c) Add meaningful and valued diversity to the array of post-secondary educational opportunities available to Oregonians;

Â Â Â Â Â  (d) Are accessible to qualified students of all ethnic backgrounds and from all socioeconomic levels;

Â Â Â Â Â  (e) Annually attract thousands of talented people to Oregon from other regions of the country and the world;

Â Â Â Â Â  (f) Provide unique local opportunities in higher education that many Oregonians would otherwise leave the state to find;

Â Â Â Â Â  (g) Attract and sustain voluntary donations of private time, treasure and talent from thousands of citizens in public service toward fulfilling the educational needs of the larger community; and

Â Â Â Â Â  (h) Constitute a sizable economic enterprise.

Â Â Â Â Â  (4) The educational capital and services of these independent institutions are essential to meeting the current and future higher educational needs of OregonÂs citizens. [1993 c.325 Â§1]

Â Â Â Â Â  Note: 352.665 to 352.675 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.667 Public purpose to encourage and increase opportunities in independent higher education. Based on the legislative findings described in ORS 352.665, the Legislative Assembly declares that it is an important public interest to encourage and increase opportunities in independent higher education for the people of Oregon. [1993 c.325 Â§2]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.669 Policies and practices of state agencies. The Legislative Assembly declares that all state agencies, in particular state institutions of higher education, should pursue policies and engage in practices that enhance the vitality of independent higher education in Oregon and should cooperate with the stateÂs independent institutions. [1993 c.325 Â§3]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.670 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.672 State financial aid for students. The Legislative Assembly declares that it is an important public interest, and an appropriate objective of the state, that Oregonians who need financial assistance to attend an independent institution in Oregon should have access to state financial aid. [1993 c.325 Â§4]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.675 State policies to enhance and encourage independent higher education. The Legislative Assembly declares its ongoing interest in state policies that:

Â Â Â Â Â  (1) Enhance the ability of independent institutions to sustain and expand their services in Oregon;

Â Â Â Â Â  (2) Complement, assist and strengthen existing or planned programs and activities of independent institutions in Oregon while maintaining high academic and administrative standards;

Â Â Â Â Â  (3) Encourage broad public participation in independent higher education;

Â Â Â Â Â  (4) Promote coordination among independent and community colleges and state universities;

Â Â Â Â Â  (5) Stimulate and encourage private initiative and financial support in connection with the programs and activities of independent higher education;

Â Â Â Â Â  (6) Encourage recognition of the contributions made by independent higher education to the well-being of the state and to the development of the individual; and

Â Â Â Â Â  (7) Develop, maintain and provide the public with sufficient information concerning independent educational opportunities within the state. [1993 c.325 Â§5; 1997 c.11 Â§10]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.680 [Repealed by 1961 c.238 Â§1]

AID TO INDEPENDENT INSTITUTIONS

Â Â Â Â Â  352.710 Policy. It is hereby determined and declared as a matter of legislative finding that:

Â Â Â Â Â  (1) Independent institutions of higher education in the state educate a substantial share of all post-secondary students in Oregon and such nonpublic institutions make an important contribution to post-secondary education in Oregon.

Â Â Â Â Â  (2) The stateÂs duty to support the achieving of public welfare purposes in education may be, in part, fulfilled by the stateÂs support of those nonsectarian educational objectives achieved through nonpublic post-secondary institutions.

Â Â Â Â Â  (3) Many of OregonÂs private and independent institutions of higher learning face serious financial difficulties and, should any of these institutions be forced to close, many of their students would seek admission in public institutions creating an added financial burden to the state and an impairment of post-secondary education in Oregon. Such hazards may be substantially reduced and all education in the state improved through the purchase of nonsectarian educational services from OregonÂs private and independent institutions. [1971 c.693 Â§1]

Â Â Â Â Â  352.720 Definitions for ORS 352.710 to 352.760. As used in ORS 352.710 to 352.760, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂPrivate and independent institutions of higher educationÂ or ÂinstitutionÂ means any nonpublic and nonprofit college or university in the State of Oregon accredited by the Northwest Association of Schools and Colleges and any chiropractic college located in this state and accredited by the Commission on Accreditation of the Council on Chiropractic Education, or its successor.

Â Â Â Â Â  (3) ÂNonsectarian educational servicesÂ means the providing of instruction in secular subjects.

Â Â Â Â Â  (4) ÂSecular subjectsÂ means any course which is presented in the curriculum of a private and independent institution of higher education which is not hobby or recreational in nature or which does not advocate the religious teachings or the morals or forms of worship of any sect. [1971 c.693 Â§2; 1973 c.721 Â§6; 1977 c.735 Â§1; 1977 c.768 Â§2; 1978 c.1 Â§4; 1989 c.845 Â§3; 1999 c.704 Â§20]

Â Â Â Â Â  352.730 Contracts with independent institutions for nonsectarian and nonreligious educational services. (1) The Oregon Student Assistance Commission may enter into contracts with private and independent institutions of higher education for the performance of nonsectarian educational services to assist the state in providing educational opportunities for Oregon students.

Â Â Â Â Â  (2) The commission may accept grants, gifts, bequests, and devises of real and personal property to carry out the purposes of ORS 352.710 to 352.760.

Â Â Â Â Â  (3) No funds disbursed pursuant to ORS 352.710 to 352.760 shall be used by any recipient for any religious purpose. [1971 c.693 Â§3; 1981 c.213 Â§1]

Â Â Â Â Â  352.740 Computation of payments under contracts. Payments to private and independent institutions of higher education under contracts entered into under ORS 352.730 shall be determined by the Oregon Student Assistance Commission on a uniform rate for every 45 quarter hours, or equivalent, of approved and registered course work in nonsectarian subjects completed by undergraduate students enrolled in the institutions who are residents of Oregon, and shall not exceed the actual cost to the institution of providing such educational services. This uniform rate shall apply to the estimated 45-hour units for each institution upon which the legislative appropriation is based for that year, or the actual 45-hour units for each institution, whichever is the lesser. Any remaining funds shall be distributed among those institutions whose actual 45-hour units exceed the estimate. The distribution to each institution shall be according to the uniform rate established for the 45-hour units or an amount equal to the ratio that the excess units bear to 45. However, if insufficient funds are available for such a distribution, then the distribution shall be according to the ratio that the total number of 45-hour units in excess of the estimate bears to the total amount of funds remaining undistributed, multiplied by the number of excess 45-hour units, if any, at each institution. [1971 c.693 Â§4; 1973 c.815 Â§5; 1977 c.768 Â§1]

Â Â Â Â Â  352.750 Rules. In accordance with any applicable provisions of ORS chapter 183, the Oregon Student Assistance Commission may make such reasonable rules and regulations as are necessary or proper to carry out ORS 352.710 to 352.760. [1971 c.693 Â§5]

Â Â Â Â Â  352.760 Severability. If a part of ORS 352.710 to 352.760 is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of ORS 352.710 to 352.760 is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications. [1971 c.693 Â§7]

FINANCE OF EDUCATIONAL FACILITIES BY MUNICIPALITY

Â Â Â Â Â  352.790 Definitions for ORS 352.790 to 352.820. As used in ORS 352.790 to 352.820, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEducation facilitiesÂ means real or personal property owned or operated by an educational institution and used to provide post-secondary education. ÂEducation facilitiesÂ includes administrative offices, student and staff parking and on-campus dormitories, but does not include property used for sectarian instruction nor used primarily as a place of religious worship or as a part of a program of a school or department of divinity for any religious denomination or for the religious training of ministers, priests, rabbis or other similar persons in the field of religion.

Â Â Â Â Â  (2) ÂEducation facilities costsÂ means all costs of acquiring, constructing and improving education facilities, and capitalized interest, reserves, costs of credit enhancements and costs of issuing and paying revenue bonds.

Â Â Â Â Â  (3) ÂEducation facility revenuesÂ means repayments of loans authorized by ORS 352.800 (3), and any moneys derived from rights or property which are security for such a loan.

Â Â Â Â Â  (4) ÂEducational institutionÂ means any nonprofit institution located in this state which grants post-secondary degrees and is accredited by the Northwest Association of Schools and Colleges or affiliated nonprofit foundations whose role is to further the mission of qualified institutions.

Â Â Â Â Â  (5) ÂMunicipalityÂ means any city or county.

Â Â Â Â Â  (6) ÂRevenue bondÂ means bonds, notes, loan contracts or other obligations issued by a municipality pursuant to ORS 352.790 to 352.820. [1987 c.812 Â§1]

Â Â Â Â Â  352.795 Finance of education facilities by municipalities. In order to provide the people of this state with access to quality post-secondary education at a reasonable cost, and to provide an educated workforce which promotes economic development within this state, the Legislative Assembly authorizes municipalities to finance education facilities in accordance with ORS 352.790 to 352.820. [1987 c.812 Â§2]

Â Â Â Â Â  352.800 Powers of municipality. Except as otherwise provided in ORS 352.810, a municipality shall have all powers necessary to finance education facilities in accordance with ORS 352.790 to 352.820, including the power:

Â Â Â Â Â  (1) To borrow money and to issue revenue bonds to finance education facilities costs or to refund revenue bonds, as provided in ORS 288.815 to 288.945.

Â Â Â Â Â  (2) To pledge education facility revenues to pay revenue bonds.

Â Â Â Â Â  (3) To loan money to educational institutions to finance education facilities and to enter into loan contracts.

Â Â Â Â Â  (4) To enter into covenants with the owners of revenue bonds which are intended to protect the rights of such owners.

Â Â Â Â Â  (5) To contract with trustees to hold and administer education facility revenues and the proceeds of revenue bonds.

Â Â Â Â Â  (6) To take any other action necessary to carry out the powers granted by ORS 352.790 to 352.820. [1987 c.812 Â§3]

Â Â Â Â Â  352.805 Revenue bonds; issuance; trust funds; pledge; terms; legal effect. (1) Revenue bonds shall be payable solely from that portion of education facility revenues which the municipality pledges therefor in the resolution authorizing issuance of revenue bonds.

Â Â Â Â Â  (2) A municipality may authorize the issuance of revenue bonds by resolution or nonemergency ordinance under the procedure described in ORS 288.815.

Â Â Â Â Â  (3) The resolution may provide for the establishment of one or more special funds and may place such funds under the control of one or more trustees. The resolution may obligate the municipality to deposit and expend the proceeds of the revenue bonds only into and from such fund or funds, and to set aside and pay into such fund or funds specified education facility revenues.

Â Â Â Â Â  (4) Any pledge of education facility revenues made by a municipality shall be valid and binding, without physical delivery or additional action, from the time that the pledge is made against any parties having subsequent claims of any kind in tort, contract or otherwise against a municipality or an educational institution, irrespective of whether such parties have actual notice thereof. The pledge shall be noted in the resolution authorizing issuance of revenue bonds, which shall be constructive notice thereof to all parties and the resolution need not be recorded, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge.

Â Â Â Â Â  (5) The municipality may establish the terms under which its revenue bonds shall be issued and sold.

Â Â Â Â Â  (6) All revenue bonds issued pursuant to ORS 352.790 to 352.820 shall be legal securities which may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys. The revenue bond shall constitute legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations and insurance companies. All revenue bonds shall constitute negotiable instruments within the meaning of and for all purposes of the law of this state. [1987 c.812 Â§4; 1997 c.631 Â§465; 2003 c.195 Â§27]

Â Â Â Â Â  352.810 Revenue bonds secured by educational facility revenues. Revenue bonds shall not be a general bond of any municipality nor a charge upon the tax revenues of any municipality, and shall be secured solely by the education facility revenues pledged to their payment. [1987 c.812 Â§5]

Â Â Â Â Â  352.815 Municipalities acting jointly. All powers and duties provided in ORS 352.790 to 352.820 may be exercised or discharged by two or more municipalities acting jointly. A municipality may issue revenue bonds to finance education facilities located within the boundaries of another municipality. [1987 c.812 Â§6]

Â Â Â Â Â  352.820 Investment of revenues. Notwithstanding ORS chapter 294, education facility revenues and the proceeds of revenue bonds may be invested in any classes of security which are described in the resolution authorizing issuance of the revenue bonds or are otherwise approved by the municipality. [1987 c.812 Â§7]

Â Â Â Â Â  352.990 [Subsection (2) enacted as 1959 c.569 Â§6; 1969 c.622 Â§2; 1983 c.186 Â§2; 1983 c.338 Â§917; 1985 c.16 Â§475; repealed by 1987 c.158 Â§63 and 1987 c.246 Â§8]

_______________



Chapter 353

Chapter 353 Â Oregon Health and Science University

2005 EDITION

OREGON HEALTH AND SCIENCE UNIVERSITY

EDUCATION AND CULTURE

GENERAL PROVISIONS

353.010Â Â Â Â  Definitions

353.020Â Â Â Â  Oregon Health and Science University as public corporation; establishment; status

353.030Â Â Â Â  Public policy of university; missions; purposes

353.035Â Â Â Â  Certain laws to be liberally construed; severability

BOARD OF DIRECTORS

353.040Â Â Â Â  Board of directors; appointment; membership; meetings; removal of members

353.050Â Â Â Â  Powers and duties of board and university officials

353.060Â Â Â Â  President of university

353.070Â Â Â Â  Products of disabled individuals; duties of university; rules; publication of product sources

353.080Â Â Â Â  Report on activities and operations

AUTHORITY AND DUTIES

353.100Â Â Â Â  Applicability of laws to university

353.108Â Â Â Â  Real property and facilities utilized by university; legal title; lease; management

353.110Â Â Â Â  Authority to acquire private property; condemnation

353.117Â Â Â Â  Creation of tax-exempt entity by university

353.120Â Â Â Â  Adoption of alcohol and drug abuse policy

353.130Â Â Â Â  Public contracts

353.140Â Â Â Â  Funding request; budget

353.160Â Â Â Â  Audits

353.180Â Â Â Â  Student education records

353.190Â Â Â Â  Effect of student religious beliefs on admission and attendance

353.200Â Â Â Â  Rights of students in military ordered to active duty; rules

353.202Â Â Â Â  Credit for room, board, tuition and fees for students ordered to active duty; rules

353.205Â Â Â Â  Credit for education and training received while serving in Armed Forces; rules

353.210Â Â Â Â  Physical access committee; members; duties

PERSONNEL

353.250Â Â Â Â  Alternative retirement programs

353.260Â Â Â Â  Personnel records; access; control; creation

353.270Â Â Â Â  Compensation of officers and employees; conflicts of interest

353.280Â Â Â Â  Faculty; status; powers

353.290Â Â Â Â  Reductions in faculty; affirmative action plans and goals

353.300Â Â Â Â  Political or sectarian test prohibited in appointment of faculty or employees

FINANCE

(Generally)

353.330Â Â Â Â  Effect of law on bonds, certificates of participation or agreements for borrowing money; responsibility for payment; rights of holders of obligations

(Bonds)

353.340Â Â Â Â  Issuance and sale of revenue bonds by university

353.350Â Â Â Â  Revenue bonds considered bonds or obligations of political subdivision

353.360Â Â Â Â  Authority of university to issue refunding bonds and advance refunding bonds

353.370Â Â Â Â  Notice to Legislative Assembly required if shortfall in moneys exists for payment of amounts under bonds, certificates of participation or agreements for borrowing money

(Financial Agreements)

353.380Â Â Â Â  Definitions for ORS 353.380 to 353.420

353.390Â Â Â Â  University authorized to enter into financing agreements; limitations

353.400Â Â Â Â  Delegation of board authority

353.410Â Â Â Â  University powers regarding financing agreements and credit enhancement agreements

353.420Â Â Â Â  Effect of financing agreement on tax status

PROGRAMS

353.440Â Â Â Â  Coordination of programs with Oregon University System

353.445Â Â Â Â  Venture grant program

353.450Â Â Â Â  Area Health Education Center program; continuing education programs for physicians in rural areas; emergency medical technician training in rural areas

353.460Â Â Â Â  Center for Research on Occupational and Environmental Toxicology

353.470Â Â Â Â  Funding of center

353.480Â Â Â Â  Pediatric dental residency program

OREGON OPPORTUNITY PROGRAM

353.550Â Â Â Â  Definitions for ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001

353.553Â Â Â Â  Short title

353.556Â Â Â Â  Purpose; policy; findings; intent

353.559Â Â Â Â  Creation; university duties; expenditure of proceeds

353.563Â Â Â Â  Task force on program impact on university missions

NURSING EDUCATION PROGRAM GRANTS

353.600Â Â Â Â  Definitions for ORS 353.600 to 353.612

353.603Â Â Â Â  Grant distribution; administrative expenses; contributions

353.606Â Â Â Â  Oregon Nursing Shortage Coalition Committee

353.609Â Â Â Â  Duties of committee; grant criteria; use of grant funds

353.612Â Â Â Â  Nursing Education Grant Fund

GENERAL PROVISIONS

Â Â Â Â Â  353.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Health and Science University Board of Directors established under ORS 353.040.

Â Â Â Â Â  (2) ÂPublic corporationÂ means an entity that is created by the state to carry out public missions and services. In order to carry out these public missions and services, a public corporation participates in activities or provides services that are also provided by private enterprise. A public corporation is granted increased operating flexibility in order to best ensure its success, while retaining principles of public accountability and fundamental public policy. The board of directors of a public corporation is appointed by the Governor and confirmed by the Senate but is otherwise delegated the authority to set policy and manage the operations of the public corporation.

Â Â Â Â Â  (3) ÂUniversityÂ or ÂOregon Health and Science UniversityÂ means the Oregon Health and Science University public corporation created under ORS 353.020. [1995 c.162 Â§1; 1999 c.291 Â§1]

Â Â Â Â Â  353.020 Oregon Health and Science University as public corporation; establishment; status. Oregon Health and Science University is established as a public corporation and shall exercise and carry out all powers, rights and privileges that are expressly conferred upon it, are implied by law or are incident to such powers. The university shall be a governmental entity performing governmental functions and exercising governmental powers. The university shall be an independent public corporation with statewide purposes and missions and without territorial boundaries. The university shall be a governmental entity but shall not be considered a unit of local or municipal government or a state agency for purposes of state statutes or constitutional provisions. [1995 c.162 Â§2; 1999 c.291 Â§2; 2001 c.123 Â§1]

Â Â Â Â Â  353.030 Public policy of university; missions; purposes. (1) It shall be the public policy of the Oregon Health and Science University in carrying out its missions as a public corporation:

Â Â Â Â Â  (a) To serve the people of the State of Oregon by providing education in health, science, engineering and their management for students of the state and region.

Â Â Â Â Â  (b) To provide:

Â Â Â Â Â  (A) An environment that stimulates the spirit of inquiry, initiative and cooperation between and among students, faculty and staff;

Â Â Â Â Â  (B) Research in health care, engineering, biomedical sciences and general sciences; and

Â Â Â Â Â  (C) The delivery of health care to contribute to the development and dissemination of new knowledge.

Â Â Â Â Â  (2) The university will strive for excellence in education, research, clinical practice, scholarship and community service while maintaining compassion, personal and institutional integrity and leadership in carrying out its missions.

Â Â Â Â Â  (3) The university is designated to carry out the following public purposes and missions on behalf of the State of Oregon:

Â Â Â Â Â  (a) Provide high quality educational programs appropriate for a health and science university;

Â Â Â Â Â  (b) Conduct research in health care, engineering, biomedical sciences and general sciences;

Â Â Â Â Â  (c) Engage in the provision of inpatient and outpatient clinical care and health care delivery systems throughout the state;

Â Â Â Â Â  (d) Provide outreach programs in education, research and health care;

Â Â Â Â Â  (e) Serve as a local, regional and statewide resource for health care providers; and

Â Â Â Â Â  (f) Continue a commitment to provide health care to the underserved patient population of Oregon.

Â Â Â Â Â  (4) The university shall carry out the public purposes and missions of this section in the manner that, in the determination of the Oregon Health and Science University Board of Directors, best promotes the public welfare of the people of the State of Oregon. [1995 c.162 Â§3; 2001 c.123 Â§3]

Â Â Â Â Â  353.035 Certain laws to be liberally construed; severability. Chapter 162, Oregon Laws 1995, shall be liberally construed to effect the purposes and intent thereof. If any provision of chapter 162, Oregon Laws 1995, or the application of that provision to any particular circumstance or person, shall be held invalid, the remainder of chapter 162, Oregon Laws 1995, and the application of that provision to circumstances or persons other than those to which it is held invalid shall not be affected thereby. [1995 c.162 Â§90]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 162, Oregon Laws 1995,Â for the words Âthis ActÂ in section 90, chapter 162, Oregon Laws 1995, compiled as 353.035. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

BOARD OF DIRECTORS

Â Â Â Â Â  353.040 Board of directors; appointment; membership; meetings; removal of members. (1) There is established an Oregon Health and Science University Board of Directors consisting of 10 members. The directors, except for the president of the university, shall be appointed by the Governor and shall be confirmed by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) Except for the president of the university, the term of office of each nonstudent member is four years. The term of office of the student member is two years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on October 1 next following. A member is eligible for reappointment for one additional term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term. The board shall nominate a slate of candidates whenever a vacancy occurs or is announced and shall forward the recommended candidates to the Governor for consideration. To assist the Governor in appointing the student member, the duly organized and recognized entity of student government shall submit a list of nominees to the Governor for consideration.

Â Â Â Â Â  (3) The membership of the board shall be as follows:

Â Â Â Â Â  (a) One representative who is a nonstudent member of the State Board of Higher Education.

Â Â Â Â Â  (b) Seven representatives who, in the discretion of the Governor, have experience in areas related to the university missions or that are important to the success of Oregon Health and Science University, including but not limited to higher education, health care, scientific research, engineering and technology and economic and business development.

Â Â Â Â Â  (c) One representative who is a student enrolled at the university.

Â Â Â Â Â  (d) The president of the university, who shall be an ex officio voting member.

Â Â Â Â Â  (4) Directors must be citizens of the United States. Except for the president of the university, no voting member may be an employee of the university.

Â Â Â Â Â  (5) The board shall select one of its members as chairperson and another as vice chairperson for such terms and with such duties and powers as the board considers necessary for performance of the functions of those offices. The board shall adopt bylaws concerning how a quorum shall be constituted and when a quorum shall be necessary.

Â Â Â Â Â  (6) The board shall meet at least once every three months at Oregon Health and Science University. The board shall meet at such other times and places specified by the chairperson or by a majority of the members of the board.

Â Â Â Â Â  (7) The Governor may remove any member of the board at any time for cause, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it is for corrupt conduct in office. [1995 c.162 Â§4; 1999 c.291 Â§3; 2001 c.123 Â§4]

Â Â Â Â Â  353.050 Powers and duties of board and university officials. Except as otherwise provided in this chapter, the Oregon Health and Science University Board of Directors, or university officials acting under the authority of the board, shall exercise all the powers of the Oregon Health and Science University and shall govern the university. In carrying out its powers, rights and privileges, the university shall be a governmental entity performing governmental functions and exercising governmental powers. The university or the board may either within or outside the state:

Â Â Â Â Â  (1) Determine or approve policies for the organization, administration and development of the university.

Â Â Â Â Â  (2) Appoint and employ any instructional, administrative, professional, trade, occupational and other personnel as are necessary or appropriate to carry out the missions of the university, and prescribe their compensation and terms of office or employment.

Â Â Â Â Â  (3) Make any and all contracts and agreements, enter into any partnership, joint venture or other business arrangement, create and participate fully in the operation of any business structure, including but not limited to the development of business structures for health care delivery systems and networks with any public or private government, nonprofit or for-profit person or entity that in the judgment of the university or the board is necessary or appropriate to carry out the universityÂs missions and goals.

Â Â Â Â Â  (4) Acquire, purchase, receive, hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use, dispose of and hold title to real and personal property of any nature, including intellectual property, in its own name.

Â Â Â Â Â  (5) Sue in its own name and be sued, plead and be impleaded in all actions, suits or proceedings in any forum brought by or against it by any and all private or state, local, federal or other public entities, agencies or persons.

Â Â Â Â Â  (6) Encourage gifts and donations for the benefit of the university, and subject to the terms of the gift, retain, invest and use such gifts as deemed appropriate by the university or the board.

Â Â Â Â Â  (7) Acquire, receive, hold, keep, pledge, control, convey, manage, use, lend, expend and invest all funds, appropriations, gifts, bequests, stock and revenue from any source to the university.

Â Â Â Â Â  (8) Borrow money for the needs of the university, in such amounts and for such time and upon such terms as may be determined by the university or the board.

Â Â Â Â Â  (9) Erect, construct, improve, develop, repair, maintain, equip, furnish, lease, lend, convey, sell, manage, operate, use, dispose of and hold title to buildings, structures and lands for the university.

Â Â Â Â Â  (10) Purchase any and all insurance, operate a self-insurance program or otherwise arrange for the equivalent of insurance coverage of any nature and the indemnity and defense of its officers, agents and employees or other persons designated by the university to carry out or further the missions of the university.

Â Â Â Â Â  (11) Create, develop, supervise, control and adopt academic programs, including standards, qualifications, policies or practices relating to admissions, curriculum, academic advancement, grading policy, student conduct, credits and scholarships and the granting of academic degrees, certificates and other forms of recognition.

Â Â Â Â Â  (12) Authorize, create, eliminate, establish, operate, reorganize, reduce or expand any program, school, institute, health care facility or other unit of operation.

Â Â Â Â Â  (13) Establish, charge, collect and use charges for enrollment into the university, including charges such as tuition for education and general services, incidental fees and such other charges found by the university to be necessary to carry out its educational programs. Fees realized in excess of amounts allocated and exceeding required reserves shall be considered surplus incidental fees and shall be allocated for programs under the control of the board and found to be advantageous to the cultural or physical development of students of the university upon the recommendation of the recognized student government of the university.

Â Â Â Â Â  (14) Establish, charge, collect and use charges and fees for university services and the use of university facilities.

Â Â Â Â Â  (15) Impose charges, fines, fees and such other regulations considered convenient or necessary to control and regulate traffic and parking of vehicles to the same extent allowed the State Board of Higher Education. This authority includes the authority to enforce the regulations of the university in a court to the extent allowed the State Board of Higher Education in enforcing the state boardÂs regulations as provided in ORS 352.360 (7).

Â Â Â Â Â  (16) Commission as special campus security officers one or more individuals who will have probable cause arrest authority and the accompanying immunities as set forth in ORS 133.310 and 133.315 when acting in the scope of their duties, provided that such individuals are trained and certified by the Department of Public Safety Standards and Training, and provided further that such officers shall not be authorized to carry firearms as police officers and shall not be considered police officers for purposes of ORS 181.610, 238.005, 243.005 or 243.736. The university shall be considered a criminal justice agency for purposes of ORS 181.715 and 181.720.

Â Â Â Â Â  (17) Enforce and recover for payment to the university any fines that are authorized by this chapter.

Â Â Â Â Â  (18) Adopt, amend or repeal bylaws, administrative rules, regulations and orders applicable to the matters that are the subject of this chapter.

Â Â Â Â Â  (19) Contract with any state agency for the performance of such duties, functions and powers as is appropriate. A state agency shall not charge the university for such services an amount that is greater than the actual cost of the services.

Â Â Â Â Â  (20) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, invest in or otherwise dispose of and deal in or with the shares, stock or other equity or interests in or obligations of any other entity. Separate funds may be established for such investments. The State of Oregon shall have no proprietary or other interest in such investments or such funds.

Â Â Â Â Â  (21) Make available, by lease or otherwise, or control access to any health care facilities or services or other of its properties and assets to such persons, firms, partnerships, associations or corporations and on such terms as considered appropriate, charge and collect rent or other fees or charges therefor and terminate or deny any such access or any such lease or other agreement for such reasons as considered appropriate and as may be consistent with its obligations under any such lease or other agreement.

Â Â Â Â Â  (22) Contract for the operation of any department, section, equipment or holdings of the university and enter into any agreements with any person, firm or corporation for the management by said person, firm or corporation on behalf of the university of any of its properties or for the more efficient or economical performance of clerical, accounting, administrative and other functions relating to its health care facilities.

Â Â Â Â Â  (23) Select and appoint faculty as medical and dental staff members and others licensed to practice the healing arts, delineate and define the privileges granted each such individual, adopt and direct a plan for faculty clinical income and set the terms and conditions of that plan (including such modifications to any such existing plan as considered necessary or appropriate upon expiration of the term of such plan), and determine the extent to which and the terms upon which each such individual may provide teaching, research, consulting or other services at the university or any other health care facility.

Â Â Â Â Â  (24) Enter into affiliation, cooperation, territorial, management or other similar agreements with other public or private universities or health care providers for the sharing, division, allocation or furnishing of services on an exclusive or a nonexclusive basis, referral of patients, management of facilities, formation of health care delivery systems and other similar activities.

Â Â Â Â Â  (25) Perform any other acts that in the judgment of the board or university are requisite, necessary or appropriate in accomplishing the purposes described in or carrying out the powers granted by this chapter.

Â Â Â Â Â  (26) Exercise these powers, notwithstanding that as a consequence of the exercise of such powers, the university engages in activities that might otherwise be deemed anticompetitive within the contemplation of state or federal antitrust laws. [1995 c.162 Â§8; 1997 c.853 Â§38; 1999 c.291 Â§4]

Â Â Â Â Â  353.060 President of university. The Oregon Health and Science University Board of Directors shall appoint a president of the university. The president is the president of the faculty and is the executive and governing officer of the university. Subject to the supervision of the board, the president has authority to direct the affairs of the university. [1995 c.162 Â§11]

Â Â Â Â Â  353.070 Products of disabled individuals; duties of university; rules; publication of product sources. (1) As used in this section:

Â Â Â Â Â  (a) ÂDirect laborÂ includes all work required for preparation, processing and packing, but not supervision, administration, inspection or shipping.

Â Â Â Â Â  (b) ÂDisabled individualÂ means an individual who, because of the nature of the individualÂs disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

Â Â Â Â Â  (c) ÂQualified nonprofit agency for disabled individualsÂ means a nonprofit activity center or rehabilitation facility:

Â Â Â Â Â  (A) Organized under the laws of the United States or of this state and operated in the interest of disabled individuals, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

Â Â Â Â Â  (B) That complies with any applicable occupational health and safety standards required by the laws of the United States or of this state; and

Â Â Â Â Â  (C) That in the manufacture of products and in the provision of services during the fiscal year employs disabled individuals for not less than 75 percent of the work hours of direct labor required for the manufacture or provision of the products or services.

Â Â Â Â Â  (2) The Oregon Health and Science University Board of Directors shall further the policy of this state to encourage and assist disabled individuals to achieve maximum personal independence through useful and productive gainful employment by ensuring an expanded and constant market for sheltered workshop and activity center products and services, thereby enhancing the dignity and capacity of disabled individuals for self-support and minimizing their dependence on welfare and need for costly institutionalization.

Â Â Â Â Â  (3) It shall be the duty of Oregon Health and Science University to:

Â Â Â Â Â  (a) Determine the price of all products manufactured and services offered for sale to the university by any qualified nonprofit agency for disabled individuals. The price shall recover for the workshops the cost of raw materials, labor, overhead, delivery costs and a margin held in reserve for inventory and equipment replacement;

Â Â Â Â Â  (b) Revise such prices from time to time in accordance with changing cost factors;

Â Â Â Â Â  (c) Make such rules regarding specifications, time of delivery and other relevant matters of procedure as shall be necessary; and

Â Â Â Â Â  (d) Utilize prices and specifications, in its discretion, established by the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) The university shall establish and publish a list of sources or potential sources of products produced by any qualified nonprofit agency for disabled individuals and the services provided by any such agency that the university determines are suitable for its procurement. The university, in its discretion, may utilize any list established and published by the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) If the university intends to procure any product or service on the procurement list, the university shall procure such product or service at the price established by the university from a qualified nonprofit agency for disabled individuals, provided the product or service is of the appropriate specifications and is available at the location and within the period required by the university.

Â Â Â Â Â  (6) It is the intent of the Legislative Assembly that there be close cooperation between the board, the university and qualified nonprofit agencies for disabled individuals. The university, on behalf of the board, is authorized to enter into such contractual agreements, cooperative working relationships or other arrangements as may be necessary for effective coordination and efficient realization of the objectives of this section. [1995 c.162 Â§16a; 1999 c.291 Â§5]

Â Â Â Â Â  353.080 Report on activities and operations. Oregon Health and Science University shall file with the Legislative Assembly and the Governor, not later than April 15 of each year, a report of the universityÂs activities and operations for the preceding year. [1995 c.162 Â§7; 1999 c.291 Â§6]

AUTHORITY AND DUTIES

Â Â Â Â Â  353.100 Applicability of laws to university. (1) The provisions of ORS chapters 35, 190, 192, 244 and 295 and ORS 30.260 to 30.460, 200.005 to 200.025, 200.045 to 200.090, 236.605 to 236.640, 243.650 to 243.782, 297.040, 307.090 and 307.112 shall apply to Oregon Health and Science University under the same terms as they apply to public bodies other than the state.

Â Â Â Â Â  (2) Except as otherwise provided by law, the provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292, 293, 294 and 297 and ORS 35.550 to 35.575, 180.060, 180.210 to 180.235, 183.710 to 183.725, 183.745, 183.750, 184.305 to 184.345, 190.430, 190.480, 190.490, 192.105, 200.035, 236.380, 243.105 to 243.585, 243.696, 278.011 to 278.120, 278.315 to 278.415, 279.835 to 279.855, 282.010 to 282.150, 357.805 to 357.895 and 656.017 (2) shall not apply to the university or any not-for-profit organization or other entity if the equity of the entity is owned exclusively by the university and if the organization or entity is created by the university to advance any of the universityÂs statutory missions.

Â Â Â Â Â  (3) The university, as a distinct governmental entity, or any organization or entity described in subsection (2) of this section shall not be subject to any provision of law enacted after January 1, 1995, with respect to any governmental entity, unless the provision specifically provides that it applies to the university or to the organization or entity. [1995 c.162 Â§9; 1999 c.291 Â§7; 2001 c.921 Â§27; 2003 c.534 Â§13; 2003 c.794 Â§263]

Â Â Â Â Â  353.108 Real property and facilities utilized by university; legal title; lease; management. (1) Legal title to real property and facilities acquired by the State of Oregon prior to July 1, 1995, and utilized by Oregon Health and Science University shall remain with the State of Oregon. However, the university shall have the exclusive care, custody and control of such real property and facilities pursuant to an exclusive leasehold interest in the real property and facilities for a term of 99 years. The term of the leasehold shall begin on July 1, 1995, and shall renew automatically and perpetually for consecutive 99-year terms.

Â Â Â Â Â  (2) Notwithstanding any other provisions of Oregon law concerning the authority of state agencies to lease real property and facilities, the Oregon Department of Administrative Services acting on behalf of the State of Oregon shall execute a ground lease for all real property and facilities utilized by the university consistent with the provisions of this section.

Â Â Â Â Â  (3) The ground lease shall not be subject to any termination unless:

Â Â Â Â Â  (a) The State of Oregon causes all outstanding obligations of the university to be defeased under the terms of any applicable master indenture or financing agreement; and

Â Â Â Â Â  (b) There are no other conditions placed on the university.

Â Â Â Â Â  (4) Upon execution of the ground lease, the university shall pay the State of Oregon the sum of $99 in consideration for the ground lease.

Â Â Â Â Â  (5) The ground lease executed under this section shall supersede the lease entered into between the State of Oregon and the university in December 1995, with respect to the real property and facilities, including but not limited to provisions in the lease relating to or setting forth:

Â Â Â Â Â  (a) Purported limitations on the authority of the State Board of Higher Education to bind the State of Oregon;

Â Â Â Â Â  (b) The term of the lease and the absence of any renewal provisions; and

Â Â Â Â Â  (c) Any circumstances under which the lease may be terminated.

Â Â Â Â Â  (6) The university shall manage and maintain all real property and facilities utilized by the university. Real property and facilities of the State of Oregon leased to the university pursuant to this section shall not be sold by the university but may be encumbered by the university. Such real property and facilities shall only be encumbered by the State of Oregon in accordance with state law and in a manner that would not impair the financial condition of the university or the rights of the holders of any obligations of the university issued or incurred under any master indenture or other financing agreement. [1995 c.162 Â§34; 1999 c.291 Â§18]

Â Â Â Â Â  353.110 Authority to acquire private property; condemnation. The Oregon Health and Science University may acquire, by condemnation or otherwise, private property that is necessary or convenient in carrying out any power granted to the university. The right to acquire property by condemnation shall be exercised as provided by ORS chapter 35. [1995 c.162 Â§22; 2003 c.534 Â§14]

Â Â Â Â Â  353.117 Creation of tax-exempt entity by university. (1) Pursuant to ORS 353.050, Oregon Health and Science University may create and maintain an entity that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code, as amended, for the purpose of conducting clinical care and practice and advancing other university missions by the faculty.

Â Â Â Â Â  (2) Any entity created by the university under subsection (1) of this section shall be considered:

Â Â Â Â Â  (a) A public employer for purposes of ORS 236.605 to 236.640 and ORS chapters 238 and 238A;

Â Â Â Â Â  (b) A unit of local government for purposes of ORS 190.003 to 190.130;

Â Â Â Â Â  (c) A public body for purposes of ORS 30.260 to 30.300 and 307.112;

Â Â Â Â Â  (d) A public agency for purposes of ORS 200.090; and

Â Â Â Â Â  (e) A public corporation for purposes of ORS 307.090. [2001 c.921 Â§26; 2003 c.86 Â§9; 2003 c.733 Â§75]

Â Â Â Â Â  353.120 Adoption of alcohol and drug abuse policy. The Oregon Health and Science University shall adopt a comprehensive alcohol and drug abuse policy and implementation plan. [1995 c.162 Â§27]

Â Â Â Â Â  353.130 Public contracts. The Oregon Health and Science University subscribes to the policy set forth under ORS 279A.015 regarding public contracting, and shall develop contract policies that support openness, impartiality and competition in the awarding of contracts in accordance with that provision. The university subscribes to the intent of the social policies of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C and shall develop contract policies that are appropriate to the university and are designed to encourage affirmative action, recycling, inclusion of art in public buildings, the purchase of services and goods from disabled individuals, the protection of workers through the payment of prevailing wages as determined by the Bureau of Labor and Industries, the provision of workersÂ compensation insurance to workers on contracts and the participation of emerging small businesses and businesses owned by women and minorities. [1995 c.162 Â§16; 2003 c.794 Â§264]

Â Â Â Â Â  353.140 Funding request; budget. (1) By September 1 of each even-numbered year the Oregon Health and Science University shall submit to the Oregon Department of Administrative Services a funding request for each biennium. The Oregon Department of Administrative Services shall include and submit a university funding request to the Legislative Assembly as part of the GovernorÂs biennial budget. Any such request approved by the Legislative Assembly shall be appropriated to the Oregon Department of Administrative Services for direct allocation to the university. The budget request to the Legislative Assembly shall include a presentation on tuition and student fee levels.

Â Â Â Â Â  (2) The university budget shall be prepared in accordance with generally accepted accounting principles and adopted by the Oregon Health and Science University Board of Directors in accordance with ORS 192.610 to 192.710. [1995 c.162 Â§13]

Â Â Â Â Â  353.160 Audits. Nothing in this chapter shall affect the constitutional duties and authority of the Secretary of State to audit public accounts. However, the Oregon Health and Science University shall conduct independent audits if such audits are considered advisable by the university. Such audits shall be subject to the exclusive discretion and control of the university and shall be subject to disclosure pursuant to ORS 192.410 to 192.505. [1995 c.162 Â§14]

Â Â Â Â Â  353.180 Student education records. Oregon Health and Science University may adopt policies relating to the creation, use, custody and disclosure, including access, of student education records of the university that are consistent with the requirements of applicable state and federal law. Whenever a student has attained 18 years of age or is attending the university, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter only be required of and accorded to the student. [1995 c.162 Â§26; 1999 c.291 Â§8]

Â Â Â Â Â  353.190 Effect of student religious beliefs on admission and attendance. (1) No student shall be refused admission to the Oregon Health and Science University or be expelled for the sole reason that, because of religious beliefs, the student is unable to attend classes on a particular day.

Â Â Â Â Â  (2) Any student in the university who, because of religious beliefs, is unable to attend classes on a particular day shall be excused on that day from any examination, study requirement or work requirement. However, at the studentÂs own expense the student shall make up the examination, study requirement or work requirement missed because of the absence. [1995 c.162 Â§30]

Â Â Â Â Â  353.200 Rights of students in military ordered to active duty; rules. (1) A student at the Oregon Health and Science University who is a member of the military and who is ordered to federal or state active duty for more than 30 consecutive days has the following rights:

Â Â Â Â Â  (a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

Â Â Â Â Â  (A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

Â Â Â Â Â  (B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the practice of the university for completion of incomplete courses; or

Â Â Â Â Â  (C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

Â Â Â Â Â  (b) The right to a credit described in ORS 353.202 for all amounts paid for room, board, tuition and fees;

Â Â Â Â Â  (c) If the student elects to withdraw from the university, the right to be readmitted and reenrolled at the university within one year after release from active duty without a requirement of redetermination of admission eligibility; and

Â Â Â Â Â  (d) The right to continuation of scholarships and grants awarded to the student that were funded by the university or the Oregon Student Assistance Commission before the student was ordered to active duty.

Â Â Â Â Â  (2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the university may not:

Â Â Â Â Â  (a) Give the student academic credit for the course from which the student withdraws;

Â Â Â Â Â  (b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the studentÂs record; or

Â Â Â Â Â  (c) Alter the studentÂs grade point average due to the studentÂs withdrawal from the course.

Â Â Â Â Â  (3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

Â Â Â Â Â  (a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the studentÂs grade for the course or rank in the studentÂs class.

Â Â Â Â Â  (b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

Â Â Â Â Â  (c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

Â Â Â Â Â  (4) The Oregon Health and Science University Board of Directors shall adopt rules for the administration of this section.

Â Â Â Â Â  (5) As used in this section, Âmember of the militaryÂ means a person who is a member of:

Â Â Â Â Â  (a) The Oregon National Guard or the National Guard of any other state or territory; or

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States. [2005 c.170 Â§8; 2005 c.836 Â§17]

Â Â Â Â Â  353.202 Credit for room, board, tuition and fees for students ordered to active duty; rules. (1)(a) The amount of the credit specified in ORS 353.200 (1)(b) shall be based on:

Â Â Â Â Â  (A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

Â Â Â Â Â  (B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

Â Â Â Â Â  (b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

Â Â Â Â Â  (c) At the time a student withdraws from a course at the Oregon Health and Science University or from the university, the student must elect to claim the credit:

Â Â Â Â Â  (A) As a credit toward tuition and fees or room and board if the student reenrolls at the university under ORS 353.200 (1)(c); or

Â Â Â Â Â  (B) As a monetary payment.

Â Â Â Â Â  (2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the university.

Â Â Â Â Â  (3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

Â Â Â Â Â  (4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the university that the student died while serving on active duty.

Â Â Â Â Â  (5) The Oregon Health and Science University Board of Directors shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated. [2005 c.170 Â§9]

Â Â Â Â Â  353.205 Credit for education and training received while serving in Armed Forces; rules. The Oregon Health and Science University shall give credit for education and training obtained by a person while serving in the Armed Forces of the United States, as defined in ORS 351.642. The education and training for which credit may be given must meet the standards adopted by the Oregon Health and Science University Board of Directors by rule. [2005 c.518 Â§5]

Â Â Â Â Â  Note: Section 6, chapter 518, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Sections 1 to 5 of this 2005 Act [341.533, 351.646, 353.205] first apply to the 2006-2007 academic year. [2005 c.518 Â§6]

Â Â Â Â Â  353.210 Physical access committee; members; duties. (1) The Oregon Health and Science University shall convene a physical access committee to identify barriers to access by disabled persons at the university. The committee shall include, but not be limited to:

Â Â Â Â Â  (a) One or more students who are disabled, or if there are no disabled students willing to participate, a disabled person who uses the universityÂs facilities;

Â Â Â Â Â  (b) One or more members of the faculty or staff who are disabled;

Â Â Â Â Â  (c) The coordinator of disabled student services for the university;

Â Â Â Â Â  (d) One or more administrators of the university; and

Â Â Â Â Â  (e) One or more members of the physical plant staff of the university.

Â Â Â Â Â  (2) The physical access committee shall present its findings and recommendations to the administration of the university, listing access needs and priorities for meeting those needs. These findings and recommendations shall identify the barriers to access that prevent disabled persons from meaningfully utilizing campus facilities related to instruction, academic support, assembly and residence life.

Â Â Â Â Â  (3) In preparing budget requests for each biennium the university shall include amounts for capital improvement that will be applied to the substantial reduction and eventual elimination of barriers to access by disabled persons as identified by the physical access committee.

Â Â Â Â Â  (4) Nothing in this section and ORS 185.155 and 341.937 requires the university to undertake projects for accessibility that are not otherwise required unless such projects are funded specifically by the Legislative Assembly. [1995 c.162 Â§29]

PERSONNEL

Â Â Â Â Â  353.250 Alternative retirement programs. Notwithstanding the provisions of ORS chapters 238 and 238A, the Oregon Health and Science University may offer to its employees, in addition to the Public Employees Retirement System, alternative retirement programs. [1995 c.162 Â§15; 1997 c.249 Â§111; 2003 c.733 Â§76]

Â Â Â Â Â  353.260 Personnel records; access; control; creation. (1) Oregon Health and Science University may adopt policies governing access to university personnel records that are less than 25 years old.

Â Â Â Â Â  (2) Policies adopted under subsection (1) of this section shall require that personnel records be subjected to restrictions on access unless the president of the university finds that the public interest in maintaining individual rights to privacy in an adequate educational environment would not suffer by disclosure of such records. Access to such records may be limited to designated classes of information or persons, or to stated times and conditions, or to both, but cannot be limited for records more than 25 years old.

Â Â Â Â Â  (3) No rule or order adopted pursuant to this section shall deny to a faculty member full access to the memberÂs personnel file or records kept by the university, except as provided in subsection (4)(d) and (e) of this section.

Â Â Â Â Â  (4)(a) The files relating to the evaluation of a faculty member shall be kept in designated, available locations.

Â Â Â Â Â  (b) Any evaluation received by telephone shall be documented in each of the faculty memberÂs files by means of a written summary of the conversation with the names of the conversants identified.

Â Â Â Â Â  (c) A faculty member shall be entitled to submit, for placement in the files, evidence rebutting, correcting, amplifying or explaining any document contained therein and other material that the member believes might be of assistance in the evaluation process.

Â Â Â Â Â  (d) Letters and other information for a faculty member of the university submitted in confidence to the State Board of Higher Education or its institutions, schools or departments prior to July 1, 1975, shall be maintained in the files designated by paragraph (a) of this subsection. However, if a faculty member requests access to those files, the anonymity of the contributor of letters and other information obtained prior to July 1, 1975, shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised by a faculty committee. Only the names of the contributors and the excised portions of the documents may be kept in a file other than the files designated by paragraph (a) of this subsection.

Â Â Â Â Â  (e) Confidential letters and other information submitted to or solicited by the university after July 1, 1995, and prior to the employment of a prospective faculty member are exempt from the provisions of this paragraph. However, if the member is employed by the university, the confidential preemployment materials shall be placed in the files designated by paragraph (a) of this subsection. If a faculty member requests access to the memberÂs files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised and retained in a file other than the files designated by paragraph (a) of this subsection.

Â Â Â Â Â  (f) Classroom survey evaluations by students of a faculty memberÂs classroom or laboratory performance shall be anonymous. The record of tabulated reports shall be placed in at least one of the files designated by paragraph (a) of this subsection. All survey instruments used to obtain evaluation data shall be returned to the faculty member.

Â Â Â Â Â  (g) The university, when evaluating its employed faculty members, shall not solicit or accept letters, documents or other materials, given orally or in written form, from individuals or groups who wish their identity kept anonymous or the information they provide kept confidential.

Â Â Â Â Â  (5) No policy or order adopted pursuant to this section limits the authority of the university to prepare, without identification of individual persons who have not consented thereto, statistical or demographic reports from personnel records.

Â Â Â Â Â  (6) Any category of personnel records specifically designated as confidential pursuant to valid policies or orders as provided in this section shall not be deemed a public record for the purposes of ORS 192.420.

Â Â Â Â Â  (7) As used in this section, Âpersonnel recordsÂ means records containing information kept by the university concerning a faculty member and furnished by the faculty member or by others about the faculty member at the memberÂs or at the universityÂs request, including but not limited to information concerning discipline, membership activity, employment performance or other personal records of individual persons. [1995 c.162 Â§23; 1999 c.291 Â§9]

Â Â Â Â Â  353.270 Compensation of officers and employees; conflicts of interest. (1) Oregon Health and Science University may authorize receipt of compensation for any officer or employee of the university from private or public resources, including but not limited to income from:

Â Â Â Â Â  (a) Consulting;

Â Â Â Â Â  (b) Appearances and speeches;

Â Â Â Â Â  (c) Intellectual property conceived, reduced to practice or originated and therefore owned within the university;

Â Â Â Â Â  (d) Providing services or other valuable consideration for a private corporation, individual or entity, whether paid in cash or in kind, stock or other equity interest, or anything of value regardless of whether there is a licensing agreement between the university and the private entity;

Â Â Â Â Â  (e) Performing public duties paid by private organizations, including university corporate affiliates, that augment an officerÂs or employeeÂs publicly funded salary. Such income shall be authorized and received in accordance with policies established by the university; and

Â Â Â Â Â  (f) Providing medical and other health services.

Â Â Â Â Â  (2) The university shall not authorize compensation, as described in subsection (1) of this section, that, in the universityÂs judgment, does not comport with the missions of the university or substantially interferes with an officerÂs or employeeÂs duties to the university.

Â Â Â Â Â  (3) Any compensation described and authorized under subsection (1) of this section shall be considered official salary, honorarium or reimbursement of expenses for purposes of ORS 244.040. If authorization or receipt of such compensation creates a potential conflict of interest, the potential conflict shall be reported in writing in accordance with policies of the university. The disclosure is a public record subject to public inspection.

Â Â Â Â Â  (4) The university shall adopt standards governing employee outside employment and activities of employees, including potential conflicts of interest, as defined by the university and consistent with ORS 244.020, and the public disclosure thereof, and procedures for reporting and hearing potential or actual conflict of interest complaints. [1995 c.162 Â§24; 1999 c.291 Â§10]

Â Â Â Â Â  353.280 Faculty; status; powers. The president and professors constitute the faculty of the Oregon Health and Science University and as such have the immediate government and discipline of it and the students therein. The faculty may, subject to the supervision of the Oregon Health and Science University Board of Directors, prescribe the course of study to be pursued at the university and the textbooks to be used. [1995 c.162 Â§28]

Â Â Â Â Â  353.290 Reductions in faculty; affirmative action plans and goals. The Oregon Health and Science University shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

Â Â Â Â Â  (1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

Â Â Â Â Â  (2) Elimination of classes due to decreased student enrollment; or

Â Â Â Â Â  (3) Reduction in courses due to administrative decisions. [1995 c.162 Â§31]

Â Â Â Â Â  353.300 Political or sectarian test prohibited in appointment of faculty or employees. No political or sectarian test shall ever be allowed or applied in the appointment of faculty and other employees of the Oregon Health and Science University. [1995 c.162 Â§25]

FINANCE

(Generally)

Â Â Â Â Â  353.330 Effect of law on bonds, certificates of participation or agreements for borrowing money; responsibility for payment; rights of holders of obligations. (1) Nothing in chapter 162, Oregon Laws 1995, shall be construed in any way to impair the obligations or agreements of the State of Oregon or the State Board of Higher Education with respect to bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for Oregon Health and Science University. The university and the Oregon University System shall take all actions necessary to ensure full compliance with all indentures, resolutions, declarations, agreements and other documents issued with respect to the bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university. The Oregon University System and the university shall establish, in a written agreement that shall be subject to the approval of the State Treasurer, the responsibility of the university for the payment to the Oregon University System of moneys sufficient to pay when due all principal, interest and any other charges on bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university.

Â Â Â Â Â  (2) Holders of obligations issued by the university on or after July 1, 1995, may be paid pari passu with the obligations issued by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university prior to July 1, 1995, from the rents, revenues, receipts, appropriations or other income of the university, but only to the extent that:

Â Â Â Â Â  (a) Such holders have no rights, liens or other interests with respect to such rents, revenues, receipts, appropriations or other income of the university that are senior or superior to the rights granted to the holders of obligations issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university; and

Â Â Â Â Â  (b) The State Board of Higher Education, the Oregon Department of Administrative Services or the State of Oregon, acting for the benefit of such holders of obligations, is granted a lien or other security interest in the rents, revenues, receipts, appropriations or other income of the university that is not junior to and is at least pari passu with any lien or other security interest granted to the holders of obligations issued by the university.

Â Â Â Â Â  (3) Any expenses, including legal expenses, judgments, liabilities and federal arbitrage and rebate penalties arising from the actions of the university, if incurred with respect to bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university, shall be paid when due by the university, subject to the universityÂs right to reasonably contest such charges, judgments, liabilities or penalties. The university shall assist the Controller of the Oregon University System in making any necessary calculations and filing any necessary reports related to arbitrage and rebate on such indebtedness.

Â Â Â Â Â  (4) Any amounts deposited with the State Treasurer, the Controller of the Oregon University System, the Oregon Department of Administrative Services or its designated agents in any debt service in reserve accounts for the debt service associated with any bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university shall remain with the State Treasurer, the Controller of the Oregon University System, the Oregon Department of Administrative Services or its designated agents until such time as the bonds, certificates of participation, financing agreements or other agreements for the borrowing of money for which such reserve accounts have been established have been retired or defeased. The university shall be credited with the investment earnings on such reserve accounts. [1995 c.162 Â§58; 1999 c.291 Â§11]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 162, Oregon Laws 1995,Â for the words Âthis ActÂ in section 58, chapter 162, Oregon Laws 1995, compiled as 353.330. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

(Bonds)

Â Â Â Â Â  353.340 Issuance and sale of revenue bonds by university. Oregon Health and Science University may from time to time issue and sell revenue bonds in accordance with the provisions of the Uniform Revenue Bond Act contained in ORS 288.805 to 288.945. However, the provisions contained in ORS 288.815 shall not apply to revenue bonds issued by the university. Such revenue bonds shall not in any manner nor to any extent be a general obligation of the university nor a charge upon any revenues or property of the university not specifically pledged thereto. No obligation of any kind incurred under ORS 288.805 to 288.945 shall be, or be considered, an indebtedness of the State of Oregon. [1995 c.162 Â§59; 1999 c.291 Â§12]

Â Â Â Â Â  353.350 Revenue bonds considered bonds or obligations of political subdivision. Revenue bonds issued by the Oregon Health and Science University pursuant to ORS 288.805 to 288.945 shall be considered to be bonds or obligations of a political subdivision of the State of Oregon for the purposes of all laws of the state. [1995 c.162 Â§60]

Â Â Â Â Â  353.360 Authority of university to issue refunding bonds and advance refunding bonds. Refunding bonds and advance refunding bonds of the same character and tenor as those replaced thereby may be issued by the Oregon Health and Science University pursuant to ORS 288.592 to 288.695 as applicable and in accordance with the laws of the state. [1995 c.162 Â§61]

Â Â Â Â Â  353.370 Notice to Legislative Assembly required if shortfall in moneys exists for payment of amounts under bonds, certificates of participation or agreements for borrowing money. In addition to, and not in limitation of, the means of satisfying state general obligation bond obligations under ORS 291.445, Oregon Health and Science University, promptly upon the discovery of any shortfall in moneys available to the university for the payment when due of amounts under any bonds, certificates of participation, financing agreements or other agreements for the borrowing of moneys issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university, shall notify in writing the Legislative Assembly, or if the Legislative Assembly is not in session, the Emergency Board, of the existence and amount of the shortfall. The Legislative Assembly or the Emergency Board, as the case may be, may provide funds to satisfy the payment of any such amount. By enacting this provision, the Legislative Assembly acknowledges its current intention to provide, from funds other than those appropriated or otherwise made available to the Oregon University System, funds to pay such amount. However, except as may be required by the Oregon Constitution or ORS 291.445, neither the Legislative Assembly nor the Emergency Board shall have any legal obligation to provide funds under this section. [1995 c.162 Â§61a; 1999 c.291 Â§13]

(Financial Agreements)

Â Â Â Â Â  353.380 Definitions for ORS 353.380 to 353.420. As used in ORS 353.380 to 353.420:

Â Â Â Â Â  (1) ÂCredit enhancement agreementÂ means any agreement or contractual relationship between the Oregon Health and Science University and any bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by ORS 353.380 to 353.420.

Â Â Â Â Â  (2) ÂFinancing agreementÂ means a lease-purchase agreement, an installment sale agreement, a loan agreement, note agreement, short-term promissory notes, commercial papers, lines of credit or similar obligations or any other agreement to finance real or personal property that is or will be owned and operated by the university, or to refinance previously executed financing agreements.

Â Â Â Â Â  (3) ÂPersonal propertyÂ means tangible personal property, software and fixtures.

Â Â Â Â Â  (4) ÂProperty rightsÂ means, with respect to personal property, the rights of a secured party under ORS chapter 79, and, with respect to real property, the rights of a trustee or lender under a lease authorized by ORS 353.410 (4).

Â Â Â Â Â  (5) ÂSoftwareÂ means software and training and maintenance contracts related to the operation of computing equipment. [1995 c.162 Â§17; 2001 c.445 Â§174]

Â Â Â Â Â  353.390 University authorized to enter into financing agreements; limitations. Oregon Health and Science University may enter into financing agreements in accordance with ORS 353.380 to 353.420, upon such terms as the university finds to be advantageous. Amounts payable by the university under a financing agreement shall be limited to funds specifically pledged, budgeted for or otherwise made available by the university. If there are insufficient available funds to pay amounts due under a financing agreement, the lender may exercise any property rights that the university has granted to it in the financing agreement against the property that was purchased with the proceeds of the financing agreement, and may apply the amounts so received toward payments scheduled to be made by the university under the financing agreement. [1995 c.162 Â§18; 1999 c.291 Â§14]

Â Â Â Â Â  353.400 Delegation of board authority. The Oregon Health and Science University Board of Directors may delegate to any board member, officer or employee of the Oregon Health and Science University the authority to determine maturity dates, principal amounts, redemption provisions, interest rates or methods for determining variable or adjustable interest rates, denominations and other terms and conditions of such obligations that are not appropriately determined at the time of enactment or adoption of the authorizing resolution. The board may also delegate entering into financing agreements or any other instruments authorized by law. This delegated authority shall be exercised subject to applicable requirements of law and such limitations and criteria as may be set forth in the authorizing resolution. [1995 c.162 Â§19]

Â Â Â Â Â  353.410 University powers regarding financing agreements and credit enhancement agreements. Oregon Health and Science University may:

Â Â Â Â Â  (1) Enter into agreements with third parties to hold financing agreement proceeds, payments and reserves as security for lenders, and to issue certificates of participation in the right to receive payments due from the university under a financing agreement. Amounts so held shall be invested at the direction of the Oregon Health and Science University Board of Directors. Interest earned on any investments held as security for a financing agreement may, at the option of the board, be credited to the accounts held by the third party and applied in payment of sums due under a financing agreement.

Â Â Â Â Â  (2) Enter into credit enhancement agreements for financing agreements or certificates of participation, provided that such credit enhancement agreements shall be payable solely from funds specifically pledged, budgeted for or otherwise made available by the university and amounts received from the exercise of property rights granted under such financing agreements.

Â Â Â Â Â  (3) Use financing agreements to finance the costs of acquiring or refinancing real or personal property, plus the costs of reserves, credit enhancements and costs associated with obtaining the financing.

Â Â Â Â Â  (4) Grant leases of real property with a trustee or lender. Such leases may be for a term that ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made, or up to 20 years after the last scheduled payment under a financing agreement, whichever is later. Such leases may grant the trustee or lender the right to evict the university and exclude it from possession of the real property for the term of the lease if the university fails to pay when due the amounts scheduled to be paid under a financing agreement, or otherwise defaults under a financing agreement. Upon default, the trustee or lender may sublease the land to third parties and apply any rentals toward payments scheduled to be made under a financing agreement.

Â Â Â Â Â  (5) Grant security interests in personal property to trustees or lenders.

Â Â Â Â Â  (6) Make pledges for the benefit of trustees and lenders.

Â Â Â Â Â  (7) Purchase fire and extended coverage or other casualty insurance for property that is acquired or refinanced with proceeds of a financing agreement, assign the proceeds thereof to a lender or trustee to the extent of their interest, and covenant to maintain such insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase such insurance. [1995 c.162 Â§20; 1999 c.291 Â§15]

Â Â Â Â Â  353.420 Effect of financing agreement on tax status. A lease or financing agreement under ORS 353.380 to 353.420 shall not cause property to be subject to property taxation and shall be disregarded in determining whether property is exempt from taxation under ORS chapter 307. [1995 c.162 Â§21]

PROGRAMS

Â Â Â Â Â  353.440 Coordination of programs with Oregon University System. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Institutions in the Oregon University System and other educational sectors have academic programs that are related to or integrated with the programs of Oregon Health and Science University.

Â Â Â Â Â  (2) It is in the best interest of the state that a coordinated approach be taken to these related and integrated academic programs.

Â Â Â Â Â  (3) In order to best ensure the continued harmony of such academic programs, the university and the Oregon University System shall coordinate such programs and shall advise each other of the following proposed changes to such academic programs:

Â Â Â Â Â  (a) Creation or significant revision, such as a merger or closure, of degree programs;

Â Â Â Â Â  (b) Creation or significant revision, such as a merger or closure, of schools; and

Â Â Â Â Â  (c) Creation or significant revision of major academic policies.

Â Â Â Â Â  (4) In order to further the coordination described by this section, university officers shall maintain a role in the appropriate committees of the State Board of Higher Education and the Oregon University System. [1995 c.162 Â§12; 1999 c.291 Â§16]

Â Â Â Â Â  353.445 Venture grant program. The Oregon Health and Science University Board of Directors shall adopt a policy that prescribes the requirements for a venture grant program and the requirements that a grant applicant must meet in order to receive grant moneys from the university venture development fund operated by Oregon Health and Science University, including requirements:

Â Â Â Â Â  (1) That a grant recipient remain within this state for at least five years following the receipt of a grant or repay the grant plus interest;

Â Â Â Â Â  (2) That the university maintain records of tax credit certificates issued by the university and cease issuing certificates when the total amount of certificates issued by the university equals $4 million; and

Â Â Â Â Â  (3) That the university maintain records of licensing and royalty revenue received by the university as the result of grants made from the fund under ORS 351.697 (4) and records of amounts paid to the General Fund under ORS 351.697 (4). [2005 c.592 Â§3]

Â Â Â Â Â  Note: 353.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  353.450 Area Health Education Center program; continuing education programs for physicians in rural areas; emergency medical technician training in rural areas. (1) It is the finding of the Legislative Assembly that there is need to provide programs that will assist a rural community to recruit and retain physicians, physician assistants and nurse practitioners. For that purpose:

Â Â Â Â Â  (a) The Legislative Assembly supports the development at the Oregon Health and Science University of an Area Health Education Center program as provided for under the United States Public Health Service Act, Section 781.

Â Â Â Â Â  (b) The university shall provide continuing education opportunities for persons licensed to practice medicine under ORS chapter 677 who practice in rural areas of this state in cooperation with the respective professional organizations, including the Oregon Medical Association and the Oregon Society of Physician Assistants.

Â Â Â Â Â  (c) The university shall seek funding through grants and other means to implement and operate a fellowship program for physicians, physician assistants and nurse practitioners intending to practice in rural areas.

Â Â Â Â Â  (2) With the moneys transferred to the Area Health Education Center program by ORS 442.625, the program shall:

Â Â Â Â Â  (a) Establish educational opportunities for emergency medical technicians in rural counties;

Â Â Â Â Â  (b) Contract with educational facilities qualified to conduct emergency medical training programs using a curriculum approved by the Emergency Medical Services and Trauma Systems Program; and

Â Â Â Â Â  (c) Review requests for training funds with input from the State Emergency Medical Service Committee and other individuals with expertise in emergency medical services. [Formerly 352.095; 1999 c.1056 Â§8]

Â Â Â Â Â  353.460 Center for Research on Occupational and Environmental Toxicology. (1) Subject to the provisions of sections 13 and 16, chapter 770, Oregon Laws 1985, there is created a Center for Research on Occupational and Environmental Toxicology. The Oregon Health and Science University shall administer the center.

Â Â Â Â Â  (2) The purposes of the center may include, but are not limited to, reducing the incidence of disease and reducing the costs and dangers to employers and employees associated with occupational disease. Specific functions of the center may include:

Â Â Â Â Â  (a) Basic and applied research into the incidence and causes of occupational diseases.

Â Â Â Â Â  (b) Epidemiology and other data collection.

Â Â Â Â Â  (c) Design of programs for clinical management of occupational diseases.

Â Â Â Â Â  (d) Education and training programs.

Â Â Â Â Â  (3) Although the output of the centerÂs programs is intended to be of statewide use for employers, employees, health professionals and the public concerning occupational disease, it is not intended that the center shall assume any of the responsibilities or functions of the physical rehabilitation facility operated by the Director of the Department of Consumer and Business Services. The center may offer programs of diagnosis and treatment of occupational disease, but it is expected that such services shall be compensable under ORS chapter 656. [Formerly 352.073]

Â Â Â Â Â  353.470 Funding of center. It is expected that the Center for Research on Occupational and Environmental Toxicology will operate, on an ongoing basis, from funds provided by the Department of Consumer and Business Services, in addition to any gifts, grants or donations made to carry out the activities of the center. Oregon Health and Science University is not expected to provide funds for operation of the center from any other sources of funds for operation of the university. [Formerly 352.083; 1999 c.291 Â§20]

Â Â Â Â Â  353.480 Pediatric dental residency program. Subject to the availability of funding, the Oregon Health and Science University shall establish the pediatric dental residency program only to the extent that funds are appropriated to the Oregon Department of Administrative Services for the Oregon Health and Science University public corporation to establish the program under section 1, chapter 1083, Oregon Laws 1999. [1999 c.1083 Â§2]

Â Â Â Â Â  Note: 353.480 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON OPPORTUNITY PROGRAM

Â Â Â Â Â  353.550 Definitions for ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001. As used in ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001:

Â Â Â Â Â  (1) ÂBond-related costsÂ means:

Â Â Â Â Â  (a) The costs and expenses of issuing, administering and maintaining bonds issued under ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, and the bond program under ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, including but not limited to:

Â Â Â Â Â  (A) Paying or redeeming the bonds;

Â Â Â Â Â  (B) Paying amounts due in connection with credit enhancement or any reserve instruments; and

Â Â Â Â Â  (C) Paying the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants, attorneys and advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the bonds or the bond program;

Â Â Â Â Â  (b) The costs of funding any bond reserves;

Â Â Â Â Â  (c) Capitalized interest for the bonds;

Â Â Â Â Â  (d) Rebates or penalties due to the United States in connection with the bonds; and

Â Â Â Â Â  (e) Any other costs or expenses that the State Treasurer or the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing the bonds or maintaining the bond program.

Â Â Â Â Â  (2) ÂCapital costsÂ means the costs of acquiring, constructing, improving or equipping capital projects or other capital expenditures necessary or desirable to create, develop, maintain or directly or indirectly finance the Oregon Opportunity program.

Â Â Â Â Â  (3) ÂIndirect financingÂ means financing capital costs of Oregon Health and Science University unrelated to the Oregon Opportunity program so that an equivalent amount of moneys may be used to pay capital costs and noncapital costs of the Oregon Opportunity program.

Â Â Â Â Â  (4) ÂMaster Settlement AgreementÂ means the Master Settlement Agreement, and related documents, entered into on November 23, 1998, by the State of Oregon and leading United States tobacco products manufacturers.

Â Â Â Â Â  (5) ÂNoncapital costsÂ means the costs of programs, scholarships, endowments, research infrastructure and recruitment of scientists and researchers, or other noncapital costs or expenses, necessary or desirable to create, develop, maintain or directly or indirectly finance the Oregon Opportunity program.

Â Â Â Â Â  (6) ÂOregon Opportunity programÂ means the program created by Oregon Health and Science University pursuant to ORS 353.559. [2001 c.921 Â§3]

Â Â Â Â Â  353.553 Short title. ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, shall be known and may be cited as the Oregon Opportunity Act. [2001 c.921 Â§2]

Â Â Â Â Â  353.556 Purpose; policy; findings; intent. (1) The purpose of ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, is to directly or indirectly finance Oregon Health and Science UniversityÂs Oregon Opportunity program.

Â Â Â Â Â  (2) It is the policy of the State of Oregon that, in order to capture the health and economic benefits of the coming biotechnology boom for all Oregonians, the state enter into a partnership with Oregon Health and Science University to enhance medical research.

Â Â Â Â Â  (3) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Oregon should take advantage of research breakthroughs in biomedicine, health care and technology that are opening an unprecedented new era. Research advances will someday show scientists how to block or replace genes that cause disease. The state should seize the opportunity to provide all Oregonians access to leading edge therapies and procedures.

Â Â Â Â Â  (b) Research breakthroughs are expected to fuel tremendous economic growth, and Oregon must be poised to capitalize on these breakthroughs. Biotechnology is likely to be the next great economic engine in the United States, and the state should take positive action to ensure OregonÂs participation in this emerging and important industry. A public commitment to biomedical and related research in Oregon is necessary to drive the formation, expansion and proliferation of biotechnology companies that will commercialize myriad new treatments, medications, biomedical equipment and other technology.

Â Â Â Â Â  (c) The state should support Oregon Health and Science University in its efforts to continue to grow as a research power and an economic engine. Biomedical and technology research is necessary to create intellectual property, which serves as the raw material for biotechnology companies. The state should assist Oregon Health and Science University in securing the needed infrastructure to attain a critical mass of research talent in order to maximize the number of commercially viable discoveries.

Â Â Â Â Â  (d) There is a limited window of opportunity to capitalize on the surge in biotechnology growth, stemming from the completion of the United States Human Genome Project.

Â Â Â Â Â  (4) It is the intent of the Legislative Assembly that:

Â Â Â Â Â  (a) Oregon Health and Science University pursue the Oregon Opportunity program in a manner that is consistent with the public missions stated in ORS 353.030 (2), which directs the university to strive for excellence in education, research, clinical practice, scholarship and community service while maintaining compassion, personal and institutional integrity and leadership in carrying out its missions;

Â Â Â Â Â  (b) The Oregon Opportunity program benefit all Oregonians through increased medical research and sustainable economic development from biotechnology and related fields; and

Â Â Â Â Â  (c) The State Treasurer shall issue pursuant to a grant agreement, as soon as practicable, general obligation bonds during the 2001-2003 and 2003-2005 biennia in an aggregate principal amount that produces net proceeds for the Oregon Opportunity program in an amount equal to $200 million plus the amount of any costs and expenses of issuing the bonds.

Â Â Â Â Â  (5) To maximize the benefits of low interest tax-exempt bonds, costs of the Oregon Opportunity program may be financed directly or indirectly by the state. [2001 c.921 Â§4; 2001 c.921 Â§4a]

Â Â Â Â Â  353.559 Creation; university duties; expenditure of proceeds. (1) Oregon Health and Science University shall create the Oregon Opportunity program to usher in a new era of breakthroughs in health care and biotechnology for Oregonians. Through the program, the university shall invest in facilities, endowments, research infrastructure, recruitment of scientists and researchers, scholarships and programs including but not limited to:

Â Â Â Â Â  (a) Research on cancer, heart disease, multiple sclerosis, ParkinsonÂs disease and AlzheimerÂs disease;

Â Â Â Â Â  (b) Research on autism spectrum disorder;

Â Â Â Â Â  (c) ChildrenÂs health and womenÂs health;

Â Â Â Â Â  (d) Hearing research;

Â Â Â Â Â  (e) Advanced eye research;

Â Â Â Â Â  (f) Aging research;

Â Â Â Â Â  (g) Rural health initiatives;

Â Â Â Â Â  (h) Research on public health, health care ethics, health information science and health outcomes; and

Â Â Â Â Â  (i) Other health care, biotechnology and related research.

Â Â Â Â Â  (2) Oregon Health and Science University shall dedicate:

Â Â Â Â Â  (a) Not less than five percent of the universityÂs share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program to meeting the universityÂs missions of providing access to medical services to people who are underserved and promoting further study in the areas of public health, health care ethics, health information science and health outcomes. The proceeds shall be distributed as follows:

Â Â Â Â Â  (A) 50 percent to providing access to medical services to people who are underserved; and

Â Â Â Â Â  (B) 50 percent to establishing endowments to support research on public health, health care ethics, health information science and health outcomes.

Â Â Â Â Â  (b) Not less than five percent of the universityÂs share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program to the payment of bond-related costs then due and payable by the state and deposit those amounts into the Oregon Health and Science University Bond Fund established in section 14, chapter 921, Oregon Laws 2001. If the dedicated amount exceeds the amount necessary to pay bond-related costs, the excess shall be deposited in the General Fund.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, any obligation of the university to dedicate or distribute a share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program under subsection (2) of this section:

Â Â Â Â Â  (a) Shall be subordinate to the universityÂs obligation to pay obligations issued under the universityÂs Master Trust Indenture, dated December 1, 1995, as amended or supplemented; and

Â Â Â Â Â  (b) Does not constitute a lien on the gross revenues of the university as ÂLienÂ and ÂGross RevenuesÂ are defined in the Master Trust Indenture. [2001 c.921 Â§5]

Â Â Â Â Â  353.563 Task force on program impact on university missions. (1) There is established a task force at Oregon Health and Science University to review the impact of the Oregon Opportunity program on the ability of the university to carry out its missions of teaching, patient care, research and community service.

Â Â Â Â Â  (2) The review by the task force shall include but not be limited to:

Â Â Â Â Â  (a) Whether the Oregon Opportunity program competes with or enhances the teaching, patient care, research and community service missions of the university;

Â Â Â Â Â  (b) Whether new discoveries increase the cost of health care or make health care more efficient;

Â Â Â Â Â  (c) Whether there are additional economic implications of technological advances in health care;

Â Â Â Â Â  (d) How access to high-quality clinical care can be maintained for OregonÂs vulnerable populations during the implementation of the Oregon Opportunity program;

Â Â Â Â Â  (e) Whether the universityÂs high standard of clinical care and the universityÂs commitment to vulnerable populations is compromised or enhanced; and

Â Â Â Â Â  (f) Whether animal research at the university is being done in an ethical and humane manner.

Â Â Â Â Â  (3) The task force shall consist of:

Â Â Â Â Â  (a) Two members who are members of the House of Representatives, appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (b) Two members who are members of the Senate, appointed by the President of the Senate;

Â Â Â Â Â  (c) Six members from the university, appointed by the president of the university, who represent:

Â Â Â Â Â  (A) The ethics center;

Â Â Â Â Â  (B) Academic programs;

Â Â Â Â Â  (C) Patient care programs;

Â Â Â Â Â  (D) Community service and outreach programs;

Â Â Â Â Â  (E) Financial administration; and

Â Â Â Â Â  (F) Research programs; and

Â Â Â Â Â  (d) Three public members, appointed by the Governor, who represent:

Â Â Â Â Â  (A) The public health and health policy community;

Â Â Â Â Â  (B) Advocates for persons who are medically underserved; and

Â Â Â Â Â  (C) The medical community.

Â Â Â Â Â  (4) The term of office of each legislative member is two years and the term of office of each nonlegislative member is four years. Each member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) A nonlegislative member of the task force is entitled to compensation and expenses as provided in ORS 292.495. A legislative member of the task force is entitled to compensation and expenses as provided in ORS 171.072 from funds appropriated to the Legislative Assembly for such purposes.

Â Â Â Â Â  (6) The task force shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the task force determines.

Â Â Â Â Â  (7) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) The task force shall schedule public hearings for the purpose of gathering information from interested parties. The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (9) The university shall provide staff support to the task force.

Â Â Â Â Â  (10) Prior to July 1 of each even-numbered year, the task force shall report its findings from the review to the Governor and any interim legislative committees on human resources. [2001 c.921 Â§6]

NURSING EDUCATION PROGRAM GRANTS

Â Â Â Â Â  353.600 Definitions for ORS 353.600 to 353.612. As used in ORS 353.600 to 353.612:

Â Â Â Â Â  (1) ÂCommitteeÂ means the Oregon Nursing Shortage Coalition Committee created in ORS 353.606.

Â Â Â Â Â  (2) ÂPost-secondary education institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education;

Â Â Â Â Â  (b) A community college operated under ORS chapter 341;

Â Â Â Â Â  (c) A school or division of Oregon Health and Science University; or

Â Â Â Â Â  (d) An Oregon-based, generally accredited, not-for-profit private institution of higher education. [2003 c.697 Â§2]

Â Â Â Â Â  353.603 Grant distribution; administrative expenses; contributions. (1) Oregon Health and Science University shall distribute grants to post-secondary education institutions to support nursing education programs based on the selections of the Oregon Nursing Shortage Coalition Committee and in accordance with appropriate university policies and procedures. If the university is not able to distribute a grant to a post-secondary education institution selected by the committee, the university shall report to the committee the reason for not distributing the grant.

Â Â Â Â Â  (2) Grants distributed under this section to a community college or state institution of higher education may be based on an intergovernmental agreement entered into by Oregon Health and Science University and the college or institution.

Â Â Â Â Â  (3) Oregon Health and Science University may not use more than five percent of the amount received from the Nursing Education Grant Fund established in ORS 353.612 for the grant program in any biennium for administrative expenses incurred in administering ORS 353.600 to 353.612.

Â Â Â Â Â  (4) Oregon Health and Science University may accept contributions of funds and assistance from the United States Government or its agencies, or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of ORS 353.600 to 353.612. The university shall use funds and assistance received under this subsection for grants distributed under this section or for administering ORS 353.600 to 353.612.

Â Â Â Â Â  (5) Oregon Health and Science University shall deposit moneys received by the university for purposes of ORS 353.600 to 353.612 in the Nursing Education Grant Fund. The total amount of grants distributed under this section may not exceed the amount of moneys available for distribution in the fund. [2003 c.697 Â§3]

Â Â Â Â Â  353.606 Oregon Nursing Shortage Coalition Committee. (1) There is created the Oregon Nursing Shortage Coalition Committee.

Â Â Â Â Â  (2) The committee consists of 10 members, as follows:

Â Â Â Â Â  (a) Two members who represent the Oregon State Board of Nursing appointed by the board.

Â Â Â Â Â  (b) Two members who represent the Northwest Organization of Nurse Executives appointed by the Oregon State Board of Nursing from a list of persons submitted to the board by the Northwest Organization of Nurse Executives.

Â Â Â Â Â  (c) Two members who represent the Oregon Nurses Association appointed by the Oregon State Board of Nursing from a list of persons submitted to the board by the Oregon Nurses Association.

Â Â Â Â Â  (d) One member appointed by the Oregon State Board of Nursing who represents Oregon-based, generally accredited, not-for-profit private institutions of higher education from a list of persons submitted to the board by the Oregon Independent Colleges Association.

Â Â Â Â Â  (e) Two members appointed by the Commissioner for Community College Services from a list of persons submitted to the commissioner by the Oregon Community College Association.

Â Â Â Â Â  (f) One member who represents Oregon Health and Science University appointed by the university.

Â Â Â Â Â  (3) When appointing members to the committee, the Oregon State Board of Nursing, the Commissioner for Community College Services and Oregon Health and Science University shall ensure that there is at least one member from each of the following areas of the state:

Â Â Â Â Â  (a) Rural western Oregon.

Â Â Â Â Â  (b) Coastal Oregon.

Â Â Â Â Â  (c) Eastern Oregon.

Â Â Â Â Â  (d) Urban areas.

Â Â Â Â Â  (4) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) The committee shall elect one of its members to serve as chairperson and another to serve as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (6) The committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the committee.

Â Â Â Â Â  (7) A majority of the members of the committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) Members of the committee are entitled to actual and necessary travel expenses in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the committee shall be paid out of funds received by Oregon Health and Science University for that purpose.

Â Â Â Â Â  (9) Oregon Health and Science University shall provide staff support to the committee. [2003 c.697 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 697, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 5. Notwithstanding the term of office specified by section 4 of this 2003 Act [353.606], of the members first appointed to the Oregon Nursing Shortage Coalition Committee under section 4 of this 2003 Act:

Â Â Â Â Â  (1) By the Oregon State Board of Nursing:

Â Â Â Â Â  (a) Two shall serve for terms ending June 30, 2005.

Â Â Â Â Â  (b) Two shall serve for terms ending June 30, 2006.

Â Â Â Â Â  (c) Three shall serve for terms ending June 30, 2007.

Â Â Â Â Â  (2) By the Commissioner for Community College Services:

Â Â Â Â Â  (a) One shall serve for a term ending June 30, 2005.

Â Â Â Â Â  (b) One shall serve for a term ending June 30, 2007. [2003 c.697 Â§5]

Â Â Â Â Â  353.609 Duties of committee; grant criteria; use of grant funds. (1) The Oregon Nursing Shortage Coalition Committee shall:

Â Â Â Â Â  (a) Adopt criteria for awarding grants to post-secondary education institutions under this section;

Â Â Â Â Â  (b) Based on the criteria, select post-secondary education institutions to receive grants to support nursing education programs; and

Â Â Â Â Â  (c) Determine the amounts of the grants to be distributed under ORS 353.603.

Â Â Â Â Â  (2) The goal of the committee in adopting criteria and selecting grant recipients shall be to increase the capacity of nursing education programs statewide.

Â Â Â Â Â  (3) The criteria adopted by the committee shall include, but not be limited to, consideration for:

Â Â Â Â Â  (a) Whether the grant funds will be used to increase the capacity of a nursing education program;

Â Â Â Â Â  (b) Whether the grant funds will be matched with funds from other sources or used to leverage additional funds from other sources;

Â Â Â Â Â  (c) Ensuring that grant funds are awarded for nursing education programs in both urban areas and rural areas of the state;

Â Â Â Â Â  (d) Ensuring that grant funds are used to increase the capacity for all levels of nursing education; and

Â Â Â Â Â  (e) Ensuring that grant funds are used to increase the diversity of people who enter nursing education programs, including targeting underrepresented groups of people in the nursing profession.

Â Â Â Â Â  (4) The total amount of grants awarded by the committee may not exceed the amount of moneys available for distribution as grants.

Â Â Â Â Â  (5) A post-secondary education institution awarded a grant under this section may use the grant funds to:

Â Â Â Â Â  (a) Develop nursing education program infrastructure;

Â Â Â Â Â  (b) Train additional nurse educators;

Â Â Â Â Â  (c) Develop regional learning laboratories;

Â Â Â Â Â  (d) Provide technical support to nursing education programs;

Â Â Â Â Â  (e) Create learning materials that supplement available faculty expertise;

Â Â Â Â Â  (f) Coordinate student clinical experiences statewide; and

Â Â Â Â Â  (g) Expand the capacity of nursing education programs to train new nurses across the state. [2003 c.697 Â§6]

Â Â Â Â Â  353.612 Nursing Education Grant Fund. (1) The Nursing Education Grant Fund is established separate and distinct from the General Fund. All moneys received by the Oregon Department of Administrative Services or Oregon Health and Science University for purposes of ORS 353.600 to 353.612 shall be deposited into the State Treasury and credited to the Nursing Education Grant Fund.

Â Â Â Â Â  (2) Interest earned from the Nursing Education Grant Fund shall be credited to the fund.

Â Â Â Â Â  (3) All moneys in the Nursing Education Grant Fund are continuously appropriated to the department for allocation to the university for the purposes of ORS 353.600 to 353.612. [2003 c.697 Â§3a]

_______________



Chapter 354

Chapter 354 - Educational Television and Radio; Translator

Districts; Distance Learning

2005 EDITION

EDUCATIONAL TV, RADIO; TRANSLATOR DISTRICTS

EDUCATION AND CULTURE

STATE RADIO STATIONS

54.090        Management of state radio station at Oregon Institute of Technology

EDUCATIONAL TELEVISION, RADIO AND DISTANCE LEARNING

354.410      Definitions for ORS 354.410 to 354.430

354.420      Purpose of ORS 354.410 to 354.430

354.430      Authority of Department of Education; disposition of sale proceeds

354.435      Distance learning course outlines

TRANSLATOR DISTRICTS

354.605      Definitions for ORS 354.605 to 354.715

354.615      Application of ORS 354.605 to 354.715

354.625      Creation of translator district; boundaries of district

354.635      Contents of petition of formation

354.645      When election on formation and first board to be held

354.650      Election laws applicable

354.655      District board; membership; quorum; term; expenses

354.665      Board duties; rules

354.675      Powers of district

354.680      Use of commercial matter; solicitation of financial support

354.685      Methods of finance

354.690      Liability for service charge; notice; exemption; collection of delinquent charges

354.705      Referral of increase in minimum tax rate to voters

354.715      Dissolution, liquidation and transfer proceedings

PENALTIES

354.990      Penalties

354.010 [Repealed by 1983 c.286 §1]

354.020 [Repealed by 1983 c.286 §1]

STATE RADIO STATIONS

354.090 Management of state radio station at Oregon Institute of Technology. The State Board of Higher Education is declared the managing agency of the FM radio station KTEC, licensed to the Oregon Institute of Technology, and as such shall prescribe rules and regulations in conformity with the regulations and laws of the United States Government relating to educational FM radio stations. By such rules and regulations the State Board of Higher Education shall make the facilities of the radio station available in the training programs of the Oregon Institute of Technology. [1957 c.389 §16; 1961 c.126 §1]

354.105 [1979 c.657 §3; 1985 c.505 §1; repealed by 1993 c.208 §13]

354.115 [1979 c.657 §4; 1981 c.518 §1; repealed by 1993 c.208 §13]

354.125 [1979 c.657 §6; repealed by 1993 c.208 §13]

354.135 [1979 c.657 §5; 1981 c.518 §2; 1985 c.505 §2; repealed by 1993 c.208 §13]

354.145 [1979 c.657 §7; repealed by 1993 c.208 §13]

354.155 [1979 c.657 §8; repealed by 1993 c.208 §13]

354.165 [1979 c.657 §9; repealed by 1993 c.208 §13]

354.175 [1979 c.657 §10; repealed by 1981 c.518 §9]

354.180 [1981 c.518 §6; repealed by 1993 c.208 §13]

354.185 [1979 c.657 §13; repealed by 1993 c.208 §13]

354.195 [1979 c.657 §15; repealed by 1993 c.208 §13]

354.205 [1981 c.518 §5; 1989 c.966 §41; repealed by 1993 c.208 §13]

354.210 [1957 c.694 §1; repealed by 1979 c.657 §1]

354.215 [1981 c.518 §4; repealed by 1993 c.208 §13]

354.220 [1957 c.694 §3; repealed by 1979 c.657 §1]

354.225 [1985 c.505 §3; repealed by 1993 c.208 §13]

354.230 [1957 c.694 §4; repealed by 1979 c.657 §1]

354.235 [1987 c.703 §7; repealed by 1993 c.208 §13]

354.290 [1957 c.694 §2; repealed by 1979 c.657 §1]

354.300 [1957 c.694 §5; repealed by 1961 c.238 §1]

EDUCATIONAL TELEVISION, RADIO AND DISTANCE LEARNING

354.410 Definitions for ORS 354.410 to 354.430. As used in ORS 354.410 to 354.430, unless the context requires otherwise:

(1) "Educational television and radio and distance learning" means programs for direct teaching and instructional enrichment which are transmitted for viewing, listening or interactive instruction in connection with instruction in public elementary and secondary education by state-operated educational television and radio stations or by program providers approved by the State Board of Education.

(2) "Direct teaching" means instruction primarily by educational television or radio or by live interactive transmission in a subject or course of study which is a part of the public school curriculum as authorized by the State Board of Education.

(3) "Instructional enrichment" means instruction by means of educational television or radio or live interactive transmission which is designed to improve, supplement, complement, or strengthen instruction in a subject or course of study which is a part of the public school curriculum. [1961 c.535 §2; 1989 c.285 §1]

354.420 Purpose of ORS 354.410 to 354.430. (1) The purpose of ORS 354.410 to 354.430 is to encourage the development of and provide means for making educational television and radio and distance learning programs of direct instruction and instructional enrichment for pupils available to the public schools of the state and to provide for the authorization and approval of such programs by the State Board of Education.

(2) Subject to the approval of the state board, school districts may use educational television and radio and distance learning to provide instruction in the public schools of Oregon. [1961 c.535 §§1,3; 1965 c.100 §453; 1989 c.285 §2; 1989 c.491 §59; 2005 c.22 §252]

354.430 Authority of Department of Education; disposition of sale proceeds. The Department of Education may utilize its appropriate personnel and facilities and any funds made available to it:

(1) To stimulate interest by school districts in the appropriate use of educational television and radio and distance learning in the public schools.

(2) To plan and produce suitable educational television and radio and distance learning programs of direct instruction and instructional enrichment for pupils in the public schools.

(3) To cooperate with officials of state-operated educational television and radio stations and providers of distance learning programs in planning and producing suitable programs of direct teaching and instructional enrichment for the public schools.

(4) To assist local school districts in planning suitable programs of educational television and radio and distance learning for the public schools, and to cooperate with officials of state-operated educational television and radio stations and providers of distance learning programs in producing such programs.

(5) To employ personnel and pay expenses for services, materials, equipment and supplies necessary for the administration of ORS 354.410 to 354.430.

(6) To contract for and pay for professional services utilized in the development and production of programs for educational television and radio and distance learning.

(7) To purchase, rent, lease or contract for use of filmed, taped or otherwise recorded educational television and radio or distance learning programs from available sources and to sell programs or to exchange them for others of a similar nature.

(8) All moneys received under subsection (7) of this section shall be deposited in the State Treasury to the credit of the Department of Education and shall be used exclusively for the purposes authorized by this section. [1961 c.535 §5; 1965 c.100 §454; 1967 c.570 §1; 1989 c.285 §3]

354.435 Distance learning course outlines. Distance learning course outlines shall be submitted by the course providers to the Department of Education for review and evaluation. [1991 c.710 §5]

354.440 [1961 c.535 §§4,6; 1965 c.100 §455; 1989 c.285 §4; 1989 c.491 §60; repealed by 1991 c.710 §4]

354.505 [1989 c.972 §1; repealed by 1997 c.684 §1]

354.510 [1989 c.972 §2; 1993 c.292 §1; repealed by 1997 c.684 §1]

354.515 [1989 c.972 §§3, 6; 1993 c.292 §2; repealed by 1997 c.684 §1]

354.520 [1989 c.972 §5; 1993 c.292 §3; 1993 c.500 §46; 1995 c.162 §79; repealed by 1997 c.684 §1]

354.525 [1989 c.972 §5a; repealed by 1997 c.684 §1]

354.530 [1989 c.972 §7; repealed by 1997 c.684 §1]

354.535 [1989 c.972 §8; 1993 c.292 §4; repealed by 1997 c.684 §1]

354.540 [1989 c.972 §9; repealed by 1997 c.684 §1]

354.545 [1989 c.972 §10; repealed by 1997 c.684 §1]

354.550 [1989 c.972 §11; repealed by 1997 c.684 §1]

TRANSLATOR DISTRICTS

354.605 Definitions for ORS 354.605 to 354.715. As used in ORS 354.605 to 354.715, unless the context requires otherwise:

(1) "County board" means the governing body of the county in which a district is principally situated.

(2) "District" means a translator district formed under ORS 354.605 to 354.715.

(3) "District board" means the governing board of a district.

(4) "Translator" means any UHF facility or Federal Communications Commission approved equipment owned by a district which serves the district by receiving, amplifying and transmitting signals broadcast by one or more television stations and public service signals which are allowed by Federal Communications Commission regulations. When the district transmits signals through VHF equipment, the district shall provide for an automatic encoder to prevent signal deviation. [1975 c.286 §1; 1979 c.108 §7; 1997 c.518 §1]

354.615 Application of ORS 354.605 to 354.715. Except as provided in ORS 354.690 (5), nothing in ORS 354.605 to 354.715 shall apply to the construction or operation of community antenna systems or the redistribution of any signals, writings, images, sounds or intelligence of any nature by cable. [1975 c.286 §2 (2); 1979 c.108 §8; 1985 c.445 §3]

354.625 Creation of translator district; boundaries of district. (1) A translator district may be created as provided by ORS 354.605 to 354.715 for the construction, maintenance and operation of translator stations and the transmission and reception of television broadcast signals in areas so remote from regular transmission points that adequate television programming is not available to the public. The translator transmitting facilities shall conform to all FCC rules and regulations and shall be prohibited from interfering with all existing reception facilities, including but not limited to off-air antennas, CATV or MATV.

(2) The boundaries of any district organized under ORS 354.605 to 354.715 shall be determined pursuant to the provisions of ORS 198.720. [1975 c.286 §2 (1), (3); 1979 c.108 §9]

354.635 Contents of petition of formation. (1) In addition to matters named in ORS 198.750, the petition to form a translator district shall include:

(a) A brief description of the proposed system including the type of construction, location, number of translators to be erected and the number of television channels to be provided.

(b) The maximum service charge that may be charged by the district.

(2) The petition shall be addressed to and filed with the county board of the principal county and the proceeding conducted as provided in ORS 198.705 to 198.845. [1975 c.286 §3; 1979 c.108 §10; 2005 c.22 §253]

354.645 When election on formation and first board to be held. The formation and changes of organization of a district shall take place in the manner provided in ORS 198.705 to 198.955. [1975 c.286 §4; 1979 c.108 §11]

354.650 Election laws applicable. (1) ORS chapter 255 governs the following:

(a) The nomination and election of district board members.

(b) The conduct of district elections.

(2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 §216]

354.655 District board; membership; quorum; term; expenses. (1) The district board shall consist of five members, each of whom shall be an elector of the district. The terms of office for the district board members first elected shall be determined by lot. The terms of two shall expire June 30 next following the first regular district election and the terms of three shall expire June 30 next following the second regular district election.

(2) As soon as possible after the election and the taking of the oath of office by the members, an organizational meeting shall be held and officers selected. A majority of the members shall constitute a quorum for the transaction of business.

(3) Except as provided in subsection (1) of this section, the term of office of each district board member is four years.

(4) The members of the district board shall serve without compensation, but shall be entitled to receive actual and necessary travel and other expenses incurred in the performance of their duties.

(5) The district board shall fill any vacancy on the board in the manner provided in ORS 198.320. [1975 c.286 §5; 1979 c.108 §12; 1983 c.83 §78; 1983 c.350 §214]

354.665 Board duties; rules. A district board shall:

(1) Manage and conduct the affairs of the district.

(2) Establish and maintain funds and accounts for the district.

(3) Establish reasonable rules for the administration of the district. [1975 c.286 §6]

354.675 Powers of district. A translator district shall have full power to carry out the objectives of its formation and to that end may:

(1) Acquire by purchase, devise or gift or voluntary grant real and personal property or any interest therein including any rights of way or easements necessary or convenient for its purposes.

(2) Sue and be sued in its own name.

(3) Build, construct, improve, operate and maintain, subject to other applicable provisions of law, any translators necessary for the transmission of signals intended to be received by the general public.

(4) Perform all acts necessary to insure an efficient and equitable distribution of television programming within the district subject to the availability of funds in the approved budget.

(5) Make contracts of any lawful nature, employ personnel, including any technical or professional consultants necessary to carry out the provisions of ORS 354.605 to 354.715.

(6) Apply for, accept and hold any licenses or permits required under federal or state law. [1975 c.286 §7; 1979 c.108 §13]

354.680 Use of commercial matter; solicitation of financial support. (1) A district shall not delete television commercial matter in the signals it transmits, without written permission from the broadcasting television station, or in any manner finance the district's operation through the sale of commercial matter in the district's transmissions.

(2) A district may, without elector approval but with permission from the broadcasting television station, generate revenue in the district's transmissions through the acknowledgment or solicitation of financial support considered necessary for the continued operation of the translator. [1979 c.108 §3; 2005 c.22 §254]

354.685 Methods of finance. When authorized by its electors, a district board may finance the acquisition, purchase, lease, operation or maintenance of the district by any of the following methods:

(1) Imposition of a service charge upon property within the district for use of the translator signals as provided in ORS 354.690. A district created before May 7, 1979, shall be considered to have received elector authorization for imposition of the service charge.

(2) Issuance of revenue bonds. The revenue bonds shall be issued in the same manner and form as are general obligation bonds under ORS 287.014 to 287.022 but they shall be payable both as to principal and interest from revenues only. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien on any of the taxable property within the limits of the district and shall be payable solely from such part of revenues of the district as remains after the payment of obligations having a priority and of all expenses of operation and maintenance of the district. All revenue bonds shall contain a provision that both the principal and interest are payable solely from the operating revenues of the district remaining after paying such obligations and expenses. [1975 c.286 §8; 1979 c.108 §14]

354.690 Liability for service charge; notice; exemption; collection of delinquent charges. (1) When a district broadcasts television signals through a translator on a regular basis and any property within the district receives those signals, the owner of the property receiving the signal shall be liable to the district for the service charges.

(2) When a district broadcasts television signals through a translator on a regular basis, if any person residing on or occupying property located in an area entirely surrounded by the district intentionally receives and uses those signals, the owner of that property is liable to the district for a service charge. The owner of the property shall be deemed to have contracted with the district for use of the translator signals.

(3) The district shall determine which property is receiving the signal, the amount of any service charge and the method of payment by property owners. The district may classify property outside and within the district according to the uses of district signals. For property entirely surrounded by the district, the district shall prepare a verified report which shall disclose that the property has been physically inspected and that there are reasonable grounds to believe that the property is intentionally receiving and using the signal.

(4) The district shall notify each owner of property it has determined is liable for a service charge at least 30 days prior to imposition of any service charge. The notice shall be by mail and shall include a written declaration which the owner may verify by signing and return to the district office stating that the owner is exempt from the service charge for one of the following reasons:

(a) The property already receives adequate regional television signals from another source and is not using district signals;

(b) The property is so situated as to preclude use of the signals; or

(c) A television is not used on the property and there are no plans to do so.

(5) If property outside or within the district is owned, rented or leased by a community antenna television company which carries a district's television signals by cable to subscribers because of Federal Communications Commission requirements, that property shall be exempt from any district service charge.

(6) A verified declaration returned to the district under subsection (4) of this section shall exempt the property in question and shall be valid for one year from its signing, unless the owner of the property informs the district of a change of circumstances which should subject the owner to a service charge.

(7) By July 15 of any year, the district shall determine which service charges are delinquent and shall certify such charges, together with interest at the rate of two-thirds of one percent per month from the date due, to the assessor of the county in which the property of the person against whom delinquent service charges are assessed is located. The assessor shall enter the charges and interest thereon upon the next assessment and tax roll prepared after July 15. The charges and interest, when entered upon the assessment and tax roll, shall be a charge upon, and lien against, the real property of the person against whom they are assessed. After the service charges are certified and presented to the assessor, the payment for the service charges must be made to the tax collector pursuant to ORS 311.370. Such payment shall be made by the person responsible for the delinquent service charge or by the television translator district that has received payment for the delinquent service charge. The charges shall thereupon be collected and paid over in the same manner as other taxes are certified, assessed, collected and paid over, except that, when the tax collector receives the assessor's certificate pursuant to ORS 311.115, the tax collector shall deduct 10 percent of the amount of the delinquent service charges imposed in determining the television translator district's distribution percentage computed pursuant to ORS 311.390. The amount deducted shall be included in determining the distribution percentage of the county, in order to defray the costs incurred by the county in collecting the delinquent service charges.

(8) The district board may enter into an agreement with the owner of property that is not within the district for the payment of service charges for use of the translator signals of the district when:

(a) The electors of the district, at an election called for that purpose, have authorized the district board to make such agreements; and

(b) The property is within a city that is surrounded by the district and is served by a community antenna system regulated by the Federal Communications Commission. [1979 c.108 §2; 1985 c.445 §1; 1991 c.459 §385a; 1995 c.726 §1; 1997 c.518 §2]

354.695 [1975 c.286 §9; repealed by 1979 c.108 §17]

354.700 [1979 c.108 §4; repealed by 1997 c.518 §3]

354.705 Referral of increase in minimum tax rate to voters. (1) Subject to limitations of the Oregon Constitution, the district board may refer to the electors of the district any proposal to increase the maximum service charge as provided in ORS 354.635 to maintain the financial stability of the district in an emergency. The proposal shall state that an emergency exists and specify with distinctness the facts and reasons constituting the emergency.

(2) The district board may refer to the electors of the district proposed additional or alternate means of financing allowed under ORS 354.685. [1975 c.286 §10; 1979 c.108 §15; 1983 c.350 §217]

354.715 Dissolution, liquidation and transfer proceedings. Dissolution, liquidation and transfer proceedings shall be conducted in the manner provided by ORS 198.920 to 198.955. [1975 c.286 §11]

PENALTIES

354.990 Penalties. Any property owner who knowingly makes any false verified declaration in order to obtain a service charge exemption under the provisions of ORS 354.690 is guilty of unsworn falsification and upon conviction shall be punished as provided in ORS 162.085. [1975 c.286 §12; 1979 c.108 §16; 1985 c.445 §2]

CHAPTERS 355 AND 356

[Reserved for expansion]

_______________



Chapter 357

Chapter 357 Â Libraries; Archives; Poet Laureate

2005 EDITION

LIBRARIES; ARCHIVES; POET LAUREATE

EDUCATION AND CULTURE

STATE LIBRARY

(Policy and Definitions)

357.001Â Â Â Â  Legislative findings

357.003Â Â Â Â  Policy

357.004Â Â Â Â  Definitions for ORS 357.001 to 357.200

(Duties, Powers and Location)

357.005Â Â Â Â  State Library duties and powers; free book loans

357.007Â Â Â Â  Location of State Library

(Trustees)

357.010Â Â Â Â  Trustees of State Library

357.015Â Â Â Â  Functions of trustees; rules

357.031Â Â Â Â  Authority of trustees

357.035Â Â Â Â  Trustees as agency to apply for federal or private funds

357.040Â Â Â Â  Authority of trustees over real and personal property

(State Librarian)

357.050Â Â Â Â  Duties of State Librarian as secretary and administrator

357.071Â Â Â Â  General duties of State Librarian

(Public Documents)

357.090Â Â Â Â  Issuing agency to make public documents available for distribution; public documents liaison officer; list of all public documents; no charge for access by library

357.095Â Â Â Â  Designation of depository libraries

357.100Â Â Â Â  State Library responsible for receipt of and access to public documents

357.105Â Â Â Â  Free access to certain public documents

(Finances)

357.195Â Â Â Â  State Library Donation Fund; Talking Book and Braille Library Endowment Fund

357.200Â Â Â Â  Miscellaneous Receipts Account

357.203Â Â Â Â  Assessment against state agencies for operating costs of State Library and State of Oregon Law Library

(Grants)

357.206Â Â Â Â  Financial assistance to public, school, tribal and academic libraries; grants

357.209Â Â Â Â  Rules; contracts

357.212Â Â Â Â  Application

LIBRARY DISTRICTS

357.216Â Â Â Â  Definitions for ORS 357.216 to 357.286

357.221Â Â Â Â  District formation; petition requirements

357.223Â Â Â Â  Multicounty district formation; procedure

357.226Â Â Â Â  District board members; appointment of librarian

357.231Â Â Â Â  Number of board members; terms

357.233Â Â Â Â  Election laws applicable

357.236Â Â Â Â  Election of board members; vacancy

357.241Â Â Â Â  Method of electing board members

357.246Â Â Â Â  Change in method of electing board members

357.251Â Â Â Â  Zone boundaries

357.253Â Â Â Â  Boundary change to be filed with county assessor and Department of Revenue

357.256Â Â Â Â  Board as district governing body; selection of president

357.261Â Â Â Â  District; powers

357.266Â Â Â Â  Financing district activities; limitation on assessment

357.271Â Â Â Â  Sinking funds for acquisition of facilities; limitation on use of funds

357.276Â Â Â Â  Deposit and disbursement of district funds

357.281Â Â Â Â  Legal assistance

357.286Â Â Â Â  Retirement system for employees

INTERSTATE LIBRARY COMPACT

357.330Â Â Â Â  Definitions for ORS 357.330 to 357.370

357.340Â Â Â Â  Interstate Library Compact

357.350Â Â Â Â  Library compact administrator; deputy; library agreements to be submitted to State Librarian

357.360Â Â Â Â  Compliance with laws on taxes and bonds required

357.370Â Â Â Â  Duty of compact administrator upon withdrawal from compact

PUBLIC LIBRARIES

357.400Â Â Â Â  Definitions for ORS 357.400 to 357.621

357.410Â Â Â Â  Authority of local government units for public libraries

357.417Â Â Â Â  Methods of establishing public library by local government unit

357.430Â Â Â Â  Methods of financing public library by local government unit

357.435Â Â Â Â  Local government required to file plan with State Library

357.460Â Â Â Â  Financial interest of public library board and appointive body; compensation

357.465Â Â Â Â  Public library board

357.470Â Â Â Â  Board organization; name of library

357.490Â Â Â Â  Library board general powers

357.520Â Â Â Â  Annual report

357.525Â Â Â Â  Election to authorize local option tax

357.610Â Â Â Â  Conformity to ORS 357.400 to 357.621 by libraries organized prior to enactment of those statutes; effect on executed library contracts

357.621Â Â Â Â  Public hearings required prior to abolishing or withdrawing support from public library

FINANCIAL ASSISTANCE FOR PUBLIC LIBRARY SERVICES TO CHILDREN

357.740Â Â Â Â  State grants to local units of government

357.750Â Â Â Â  Applications for grants; uses of grant moneys

357.760Â Â Â Â  State Library Trustees to administer ORS 357.740 to 357.780

357.780Â Â Â Â  Grants for public library services to children; basis of distribution of funds

STATE ARCHIVIST

357.805Â Â Â Â  Definitions for ORS 357.805 to 357.895

357.815Â Â Â Â  State Archivist

357.825Â Â Â Â  Acquisition and custody of public records; rulemaking authority

357.835Â Â Â Â  Transfer of public records to State Archivist

357.845Â Â Â Â  Seal of State Archivist

357.855Â Â Â Â  Advice and assistance on public record problems

357.865Â Â Â Â  Filing copy of public record with State Archivist; loss of original

357.875Â Â Â Â  Access to public records; privileged information

357.885Â Â Â Â  Fees of State Archivist

357.895Â Â Â Â  Rules

POET LAUREATE

357.925Â Â Â Â  Poet Laureate office; qualifications; term

PROHIBITED ACTIONS

357.975Â Â Â Â  Willful detention of library property

PENALTIES

357.990Â Â Â Â  Penalties

STATE LIBRARY

(Policy and Definitions)

Â Â Â Â Â  357.001 Legislative findings. The State of Oregon recognizes that:

Â Â Â Â Â  (1) An informed citizenry is indispensable to the proper functioning of a democratic society.

Â Â Â Â Â  (2) Libraries constitute a cultural, informational and educational resource essential to the people of this state.

Â Â Â Â Â  (3) Library services should be available widely throughout the state to bring within convenient reach of the people appropriate opportunities for reading, study and free inquiry.

Â Â Â Â Â  (4) Providing and supporting adequate library services is a proper and necessary function of government at all levels.

Â Â Â Â Â  (5) It is a basic right of citizens to know about the activities of their government, to benefit from the information developed at public expense and to have permanent access to the information published by state agencies. [1975 c.476 Â§2; 1995 c.69 Â§1; 2005 c.33 Â§1]

Â Â Â Â Â  357.003 Policy. It is the policy of the people of the State of Oregon:

Â Â Â Â Â  (1) To promote the establishment, development and support of library services for all of the people of this state.

Â Â Â Â Â  (2) To provide library services suitable to support informed decisions by the personnel of government.

Â Â Â Â Â  (3) To encourage cooperation between units of government and between and among libraries and to encourage the joint exercise of powers where such cooperation or joint exercise will increase the extent of library services in a fair and equitable manner.

Â Â Â Â Â  (4) To ensure that copies of all public documents and access to state agency information in electronic form are available to citizens through a system of depository libraries. [Formerly 357.705; 1995 c.69 Â§2]

Â Â Â Â Â  357.004 Definitions for ORS 357.001 to 357.200. As used in ORS 357.001 to 357.200, unless the context requires otherwise:

Â Â Â Â Â  (1) "Depository library" means a library that is designated as such under ORS 357.095.

Â Â Â Â Â  (2)(a) "Issuing agency" means state government, as that term is defined in ORS 174.111.

Â Â Â Â Â  (b) "Issuing agency" does not include the State Board of Higher Education or any institution, division or department under the control of the board.

Â Â Â Â Â  (3)(a) "Public document" means informational matter produced for public distribution or access regardless of format, medium, source or copyright, originating in or produced with the imprint of, by the authority of or at the total or partial expense of any state agency. "Public document" includes informational matter produced on computer diskettes, CD-ROMs, computer tapes, the Internet or in other electronic formats.

Â Â Â Â Â  (b) "Public document" does not include:

Â Â Â Â Â  (A) Correspondence, forms, interoffice or intraoffice memoranda;

Â Â Â Â Â  (B) Legislative bills;

Â Â Â Â Â  (C) Oregon Revised Statutes or any edition thereof; or

Â Â Â Â Â  (D) Reports and publications of the Oregon Supreme Court, the Oregon Court of Appeals and the Oregon Tax Court. [1995 c.69 Â§4; 2005 c.33 Â§2]

(Duties, Powers and Location)

Â Â Â Â Â  357.005 State Library duties and powers; free book loans. (1) The State Library shall be the agency of government responsible for executing the functions as set forth in ORS 357.001 and 357.003.

Â Â Â Â Â  (2) To carry out its duties under subsection (1) of this section, the State Library may:

Â Â Â Â Â  (a) Promote adequate library services for all of the people of this state.

Â Â Â Â Â  (b) Provide advice and assistance to libraries, to library boards, to units of local government empowered to establish libraries and to departments and agencies of state government in matters concerning the establishment, support, operation, improvement and coordination of libraries and library services, and the cooperation between libraries.

Â Â Â Â Â  (c) Maintain and develop appropriate collections of library materials to supplement the collections and services of other libraries in the state and to meet the reference and research needs of the Legislative Assembly and of the state government by providing library services thereto.

Â Â Â Â Â  (d) With the advice of the libraries of the state, provide a network whereby the library resources in this state are made available to all of the people of this state under reasonable conditions and subject to appropriate compensation to libraries providing library services to persons beyond their primary clientele.

Â Â Â Â Â  (e) Provide for state participation in regional, national or international library networks and systems designed to increase the quality of library services for the people of this state.

Â Â Â Â Â  (f) Provide for the people of this state specialized library services not generally available in other libraries in the state.

Â Â Â Â Â  (g) Provide library services to people who are blind or print-disabled in cooperation with the United States Library of Congress.

Â Â Â Â Â  (h) Provide for in-service and continuing education programs for library personnel in the state.

Â Â Â Â Â  (i) Expend such federal, state or private funds as may be available to the state to demonstrate, develop and support library services in accordance with long-range plans for statewide development and coordination of library services.

Â Â Â Â Â  (j) Prescribe the conditions for use of state documents in depository libraries, and provide for permanent public access to state government publications.

Â Â Â Â Â  (k) Report statistical data on public, school and other libraries of this state useful in the conduct of the work of the State Library and in the development of effective library services throughout the state.

Â Â Â Â Â  (L) Carry out other activities authorized by law for the development of library services for the people of this state.

Â Â Â Â Â  (3) State Library books shall be loaned free of charge to the people of Oregon through existing libraries. [Formerly 357.080; 1993 c.29 Â§1; 2003 c.172 Â§1; 2005 c.33 Â§3]

Â Â Â Â Â  357.007 Location of State Library. Subject to ORS 276.004, the principal library of the State Library shall be in the state capitol mall area. Other quarters may also be obtained, leased, acquired or provided at other locations when necessary to carry out the functions of the State Library. [Formerly 357.060]

(Trustees)

Â Â Â Â Â  357.010 Trustees of State Library. (1) The Governor shall appoint seven persons, who shall constitute the Trustees of the State Library. All appointments shall be for a term of four years beginning on July 1 of the year of appointment, except appointments to fill vacancies, which shall be made by the Governor for the unexpired term. Members shall be eligible for reappointment for only one additional term, but any person may be appointed again to the board after an interval of one year. All appointments of members by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) A member is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (3) The members shall elect a chairperson who shall serve for one year commencing July 1. The State Librarian shall serve as secretary to the trustees. [Amended by 1955 c.41 Â§1; 1965 c.378 Â§6; 1969 c.314 Â§27; 1973 c.792 Â§12; 1975 c.476 Â§6]

Â Â Â Â Â  357.015 Functions of trustees; rules. The Trustees of the State Library shall be the policy-making body for the State Library and shall:

Â Â Â Â Â  (1) Appoint the State Librarian who shall be a graduate of a library school accredited by the American Library Association or who possesses the equivalent in training and experience and who shall serve at the pleasure of the trustees. Except as otherwise provided by law, the trustees shall fix the compensation of the State Librarian.

Â Â Â Â Â  (2) Formulate general policies for the State Library and, pursuant to ORS chapter 183, adopt rules for its operation.

Â Â Â Â Â  (3) Review and approve budget requests for the State Library.

Â Â Â Â Â  (4) Adopt long-range plans for the statewide development and coordination of library service in consultation with libraries, state and local governments and the people of this state.

Â Â Â Â Â  (5) At the beginning of each regular session of the Legislative Assembly, advise the Governor and the Legislative Assembly on new programs or legislation necessary for effective library service for the people of this state.

Â Â Â Â Â  (6) Have control of, use and administer the State Library Donation Fund for the benefit of the State Library, except that every gift, devise or bequest for a specific purpose shall be administered according to its terms. [Formerly 357.230; 1995 c.69 Â§9]

Â Â Â Â Â  357.020 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.030 [Amended by 1953 c.300 Â§5; repealed by 1961 c.251 Â§1 (357.031 enacted in lieu of 357.030)]

Â Â Â Â Â  357.031 Authority of trustees. The Trustees of the State Library may:

Â Â Â Â Â  (1) Enter into contracts with any person or governmental entity:

Â Â Â Â Â  (a) To provide, extend, improve or coordinate library services; or

Â Â Â Â Â  (b) To demonstrate appropriate programs of library services.

Â Â Â Â Â  (2) Enter into library agreements pursuant to Article V of the Interstate Library Compact (ORS 357.340).

Â Â Â Â Â  (3) Establish, equip and maintain regional library service centers of the State Library outside the City of Salem when the library needs of the state will be better served. [1961 c.251 Â§2 (enacted in lieu of 357.030); 1965 c.354 Â§6; 1973 c.439 Â§10; 1975 c.476 Â§9]

Â Â Â Â Â  357.035 Trustees as agency to apply for federal or private funds. Subject to the provisions of ORS 291.260 and 291.375, the Trustees of the State Library are designated as a state agency empowered to apply for federal or private funds and accept and enter into appropriate agreements for library purposes on behalf of the state or its political subdivisions or for any activity appropriate to the State Library on behalf of the state for the receipt of such funds from the federal government or its agencies or from any private source, and supervise the disbursement of such funds. [Formerly 357.220]

Â Â Â Â Â  357.040 Authority of trustees over real and personal property. (1) The Trustees of the State Library may acquire control and dispose of any and all real and personal property given to or for the benefit of the State Library by private donors, whether the gifts of the property are made to the State Library or to the trustees thereof or to the State of Oregon for the benefit of the library.

Â Â Â Â Â  (2) The trustees may accept by assignment and hold mortgages upon real and personal property acquired by way of gift or arising out of transactions entered into in accord with the powers, duties and authority given by this section, ORS 357.015 (6) and 357.195 to the trustees.

Â Â Â Â Â  (3) The trustees may institute, maintain and participate in suits, actions and other judicial proceedings in the name of the State of Oregon for the foreclosure of such mortgages or for the purpose of carrying into effect any and all of the powers, duties and authority now vested in or given by this section, ORS 357.015 (6) and 357.195 to the trustees. [Amended by 1975 c.476 Â§11; 1995 c.69 Â§11]

(State Librarian)

Â Â Â Â Â  357.050 Duties of State Librarian as secretary and administrator. The State Librarian shall:

Â Â Â Â Â  (1) Serve as Secretary to the Trustees of the State Library and keep the official record of their actions.

Â Â Â Â Â  (2) Be the chief administrative officer of the State Library in accordance with policies established by the trustees and the laws of this state. [Amended by 1961 c.251 Â§3; 1975 c.476 Â§12]

Â Â Â Â Â  357.060 [Amended by 1969 c.706 Â§64e; 1975 c.476 Â§5; renumbered 357.007]

Â Â Â Â Â  357.070 [Amended by 1953 c.300 Â§5; repealed by 1961 c.251 Â§4 (357.071 enacted in lieu of 357.070)]

Â Â Â Â Â  357.071 General duties of State Librarian. The State Librarian shall:

Â Â Â Â Â  (1) Pursuant to the State Personnel Relations Law, appoint and fix the compensation of, and prescribe the working conditions for such staff as may be necessary to carry out the functions of the State Library.

Â Â Â Â Â  (2) Make all reports, maintain all records and execute all instruments required by law or rule and perform all duties necessary to discharge the functions of the State Library.

Â Â Â Â Â  (3) Assist local librarians and library boards in answering questions concerning the library laws. [1961 c.251 Â§5 (enacted in lieu of 357.070); 1971 c.185 Â§1; 1975 c.476 Â§13]

Â Â Â Â Â  357.080 [Amended by 1953 c.300 Â§5; 1961 c.251 Â§6; 1975 c.476 Â§4; renumbered 357.005]

(Public Documents)

Â Â Â Â Â  357.090 Issuing agency to make public documents available for distribution; public documents liaison officer; list of all public documents; no charge for access by library. (1) Unless a greater or lesser number is agreed upon by the State Librarian and the issuing agency, the Oregon Department of Administrative Services or, in the event the department is unable to furnish the requisite number of copies of the public document, the issuing agency shall make available to the State Librarian for distribution to depository libraries 10 copies of all public documents that are printed or produced in any other tangible medium. The department may withhold the prescribed number of copies from each printing order and forward them to the State Librarian. The cost of printing for all copies of a public document furnished to the State Librarian in compliance with this subsection shall be borne by the issuing agency. An issuing agency shall make available to the State Library electronic versions of the agency's public documents that are produced in a tangible medium. An issuing agency shall also designate all public documents that are published electronically so that the document may be made available to the State Library.

Â Â Â Â Â  (2) The head of each issuing agency or a designee shall be the public documents liaison officer for the agency and shall be responsible for carrying out the agency's obligations under this section. Each issuing agency shall notify the State Librarian of the name of the agency's public documents liaison officer.

Â Â Â Â Â  (3) Each issuing agency shall provide to the State Librarian an annual listing of all public documents, including those produced in electronic form, that the agency has made available to the public during the preceding year.

Â Â Â Â Â  (4) Issuing agencies shall not charge any public, school or academic library for access to information produced by the agency and maintained in electronic form. [1995 c.69 Â§5; 2001 c.539 Â§13; 2005 c.33 Â§4]

Â Â Â Â Â  357.095 Designation of depository libraries. The Trustees of the State Library shall designate no more than 10 libraries as depository libraries, which shall be entitled to receive copies of public documents that are printed or produced in any other tangible medium and are deposited with the State Librarian under ORS 357.090. Selection of libraries shall be based upon the size of population served, geographic distribution and the ability of the library to provide the public with access to these public documents. [1995 c.69 Â§6; 2005 c.33 Â§5]

Â Â Â Â Â  357.100 State Library responsible for receipt of and access to public documents. (1) The State Library shall be the agency responsible for receiving copies of public documents and making them available to depository libraries.

Â Â Â Â Â  (2) The State Librarian shall periodically assess the performance of depository libraries and report the results of these assessments to the Trustees of the State Library.

Â Â Â Â Â  (3) The State Library shall ensure permanent public access to public documents, regardless of the format of the document. [1995 c.69 Â§7; 2005 c.33 Â§6]

Â Â Â Â Â  357.105 Free access to certain public documents. Depository libraries shall make available for free access by all persons the public documents made available to them by the State Librarian under ORS 357.090 to 357.100. [1995 c.69 Â§8]

(Finances)

Â Â Â Â Â  357.195 State Library Donation Fund; Talking Book and Braille Library Endowment Fund. (1) The State Library Donation Fund is established separate and distinct from the General Fund. The following moneys shall be placed in the fund:

Â Â Â Â Â  (a) Gifts and donations to the State Library;

Â Â Â Â Â  (b) The interest, income, dividends or profits received on any property or funds of the State Library derived from gifts, legacies, devises, bequests, endowments or other donations;

Â Â Â Â Â  (c) Other interest earned by the fund; and

Â Â Â Â Â  (d) Any other moneys placed in the fund as provided by law.

Â Â Â Â Â  (2) Moneys in the fund that are derived from profits, interest or other earnings traceable to a specific gift, legacy, devise, bequest, endowment or other donation shall be used in the same manner as the principal or corpus of the gift, legacy, devise, bequest, endowment or other donation.

Â Â Â Â Â  (3) The State Treasurer shall credit monthly to the fund any interest or other income derived from the fund or the investing thereof.

Â Â Â Â Â  (4) The Trustees of the State Library may establish a Talking Book and Braille Library Endowment Fund as a subaccount of the State Library Donation Fund.

Â Â Â Â Â  (5) Moneys in the State Library Donation Fund are continuously appropriated to the State Library for use by, and support and maintenance of, the State Library. Claims against the fund shall be approved and warrants issued in the manner provided by law. [Formerly 357.270; 1989 c.966 Â§42; 2001 c.379 Â§1; 2005 c.755 Â§28]

Â Â Â Â Â  357.200 Miscellaneous Receipts Account. (1) The State Librarian shall deposit with the State Treasurer all moneys received for materials furnished and for services rendered and all federal grants and other revenues received, except those described in ORS 357.195. Moneys deposited with the treasurer under this subsection shall be deposited into the Miscellaneous Receipts Account for the State Library and are continuously appropriated to the State Library for books, pamphlets and periodicals, and for any other purpose authorized by law.

Â Â Â Â Â  (2) The State Library may maintain a petty cash fund in compliance with ORS 293.180 in the amount of $200 from moneys in the Miscellaneous Receipts Account for the State Library. [Amended by 1953 c.136 Â§4; 1959 c.137 Â§1; 1961 c.172 Â§4; 1961 c.251 Â§7; 1975 c.476 Â§15; 2001 c.716 Â§28]

Â Â Â Â Â  357.203 Assessment against state agencies for operating costs of State Library and State of Oregon Law Library. (1) The State Library and State of Oregon Law Library operating budget for services to state agencies shall be assessed against all state agencies except the Oregon University System. The State Library assessment shall be apportioned among the agencies as follows:

Â Â Â Â Â  (a) One-third of the assessment shall be based on the use of the State Library by the agency; and

Â Â Â Â Â  (b) Two-thirds of the assessment shall be based on the number of full-time equivalent employees budgeted by the agency.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the Oregon Department of Administrative Services shall cause the amount assessed to be transferred from the moneys appropriated to each state agency to the Miscellaneous Receipts Account for the State Library.

Â Â Â Â Â  (3) Subject to the provisions of subsection (5) of this section, the department shall determine and may at any time redetermine which state funds or appropriations shall be assessed a reasonable share of State Library and State of Oregon Law Library operating expenses that support state agencies. In determining or redetermining the funds that shall be so assessed:

Â Â Â Â Â  (a) A fund consisting of moneys the use of which is restricted by the Oregon Constitution shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes set forth in the Oregon Constitution.

Â Â Â Â Â  (b) Trust funds shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes for which the trust fund was established.

Â Â Â Â Â  (c) State agencies shall be assessed only the State Library and State of Oregon Law Library expenditures that support state agencies.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall cause the amount assessed against state agencies for the operating budget of the State of Oregon Law Library to be transferred to the Judicial Department. Moneys transferred under this subsection are continuously appropriated to the Judicial Department and may be used only for the costs of operating the State of Oregon Law Library.

Â Â Â Â Â  (5) Unless the Oregon Department of Administrative Services and the Judicial Department agree to a different methodology and formula, the State of Oregon Law Library assessment shall be apportioned on the basis of the number of full-time equivalent employees budgeted by the agency. [1993 c.685 Â§4; 1997 c.801 Â§102; 2001 c.779 Â§9; 2005 c.538 Â§1]

(Grants)

Â Â Â Â Â  357.206 Financial assistance to public, school, tribal and academic libraries; grants. (1) The state shall provide financial assistance for library resource sharing activities to public, school, tribal and academic libraries from funds specifically appropriated therefor in order to implement ORS 357.005 (2)(d), which provides for a statewide network of all types of libraries. The grants shall be provided only to libraries that make interlibrary loans at no charge to other public, school, tribal and academic libraries in this state and shall be expended for one or more of the following purposes:

Â Â Â Â Â  (a) To provide matching grants and other assistance to facilitate the statewide licensing of electronic databases for all types of libraries;

Â Â Â Â Â  (b) To reimburse a library that serves as a regional center for the referral of reference questions from other libraries or provides reference services in connection with a statewide cooperative reference services project; and

Â Â Â Â Â  (c) To provide matching grants or other assistance to facilitate statewide ground delivery of library materials to public, school, tribal and academic libraries.

Â Â Â Â Â  (2) As used in this section, "tribal library" means a library operated by a federally recognized Indian tribe in Oregon. [1993 c.685 Â§1; 2003 c.582 Â§1; 2005 c.98 Â§1]

Â Â Â Â Â  357.209 Rules; contracts. The Trustees of the State Library shall administer the provisions of ORS 357.203 to 357.212 and shall adopt rules governing the application for and granting of funds. Funds granted for reference services by one library for other libraries may be arranged by contract. [1993 c.685 Â§2; 2003 c.582 Â§2]

Â Â Â Â Â  357.210 [Amended by 1953 c.136 Â§4; 1963 c.49 Â§3; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.212 Application. Public libraries, established in accordance with ORS 357.410, school libraries, tribal libraries, as defined in ORS 357.206, or any academic library in Oregon may apply for resource sharing grants on an annual basis. [1993 c.685 Â§3; 2003 c.582 Â§3; 2005 c.98 Â§2]

LIBRARY DISTRICTS

Â Â Â Â Â  357.216 Definitions for ORS 357.216 to 357.286. As used in ORS 357.216 to 357.286, unless the context requires otherwise:

Â Â Â Â Â  (1) "County governing body" means the county court or board of county commissioners of the county.

Â Â Â Â Â  (2) "County" means the county in which the administrative office of the district is located.

Â Â Â Â Â  (3) "District" means a library district formed under ORS 198.010, 198.180, 198.520, 198.710, 255.012, 357.216 to 357.286 and 357.400.

Â Â Â Â Â  (4) "District board" or "board" means the governing body of a district. [1981 c.226 Â§1]

Â Â Â Â Â  357.220 [Amended by 1975 c.476 Â§10; renumbered 357.035]

Â Â Â Â Â  357.221 District formation; petition requirements. (1) A library district may be created as provided in ORS 198.705 to 198.955 and 357.216 to 357.286.

Â Â Â Â Â  (2) In addition to other required matters, a petition for formation of a district shall state the method of election of the board of the proposed district from among the methods described in ORS 357.241. [1981 c.226 Â§2]

Â Â Â Â Â  357.223 Multicounty district formation; procedure. (1) In addition to other methods for formation of a district authorized under ORS chapter 198 and ORS 357.216 to 357.286, the governing body in each of two or more counties may initiate the formation of a multicounty district, to be located entirely within those counties, by an order setting forth:

Â Â Â Â Â  (a) The intention of the county governing body to initiate the formation of a district and citing the principal Act.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The date, time and place of a public hearing on the proposal.

Â Â Â Â Â  (2) The orders issued under subsection (1) of this section must be substantially similar, set forth the same name and boundaries for the proposed district and be issued within a 90-day period.

Â Â Â Â Â  (3) Each county governing body issuing an order under this section shall hold a public hearing on the proposal.

Â Â Â Â Â  (4) After the public hearings held by each county governing body, further hearings and the election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825 except that:

Â Â Â Â Â  (a) Hearings shall be conducted by the governing body of the principal county involved in the proposed formation; and

Â Â Â Â Â  (b) Notwithstanding ORS 198.810 (3), the governing body of the principal county shall provide by order for the holding of an election to submit to the electors registered within the proposed district the question of forming the district.

Â Â Â Â Â  (5) As used in this section, "principal county" has the meaning given that term in ORS 198.705. [1987 c.578 Â§2; 2005 c.747 Â§6]

Â Â Â Â Â  357.226 District board members; appointment of librarian. (1) The officers of the district shall be a board of five members, to be elected by the electors of the district. The district board shall appoint a district librarian, who shall be the secretary for the district.

Â Â Â Â Â  (2) Any elector residing within the district shall be qualified to serve as a district board member. [1981 c.226 Â§3]

Â Â Â Â Â  357.230 [Amended by 1975 c.476 Â§8; renumbered 357.015]

Â Â Â Â Â  357.231 Number of board members; terms. (1) Five district board members shall be elected at the election for district formation. Nominating petitions or declarations of candidacy described in ORS 249.031 shall be filed with the county governing body. The fee for a declaration of candidacy shall be as prescribed in ORS 255.235.

Â Â Â Â Â  (2) If the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (3) Each district board member shall hold office until election and qualification of a successor. [1981 c.226 Â§4; 1999 c.318 Â§51]

Â Â Â Â Â  357.233 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of district board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§220]

Â Â Â Â Â  357.236 Election of board members; vacancy. (1) If two or three board members are to be elected at a regular district election at large, the candidates receiving the highest number of votes shall be elected. If one or more board members are to be elected by zone, the candidate receiving the highest number of votes in each zone shall be elected.

Â Â Â Â Â  (2) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

Â Â Â Â Â  (3) The district board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The term of a district board member is four years. [1981 c.226 Â§5; 1983 c.350 Â§218; 1983 c.514 Â§20]

Â Â Â Â Â  357.240 [Amended by 1965 c.378 Â§7; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.241 Method of electing board members. (1) The district board members may be elected in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) Elected by the electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. [1981 c.226 Â§6]

Â Â Â Â Â  357.246 Change in method of electing board members. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method described in ORS 357.241. The question shall be decided by election. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of election of board members from among the methods described in ORS 357.241. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by electors who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [1981 c.226 Â§7; 1983 c.350 Â§221; 1995 c.79 Â§196; 1995 c.534 Â§16]

Â Â Â Â Â  357.250 [Repealed by 1975 c.476 Â§34 and 1975 c.614 Â§9a]

Â Â Â Â Â  357.251 Zone boundaries. The board shall adjust the boundaries of zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The district board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district. [1981 c.226 Â§8; 1983 c.350 Â§222]

Â Â Â Â Â  357.253 Boundary change to be filed with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§18]

Â Â Â Â Â  357.256 Board as district governing body; selection of president. (1) The district board shall be the governing body of the district and shall exercise all powers thereof.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president. [1981 c.226 Â§9]

Â Â Â Â Â  357.260 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.261 District; powers. A library district has the power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (4) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining a library or any lawful claims against the district, and the operating expenses of the district.

Â Â Â Â Â  (5) To employ all necessary agents and assistants.

Â Â Â Â Â  (6) To call elections after the formation of the district.

Â Â Â Â Â  (7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed.

Â Â Â Â Â  (9) Whenever authorized by the electors, to issue general obligation bonds of the district. However, the aggregate amount of general obligation bonds issued and outstanding at any one time shall not exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (10) To exercise those powers granted to local government units for public libraries under ORS 357.410. [1981 c.226 Â§10; 1983 c.350 Â§223; 1991 c.459 Â§386; 2001 c.104 Â§122; 2003 c.802 Â§100]

Â Â Â Â Â  357.266 Financing district activities; limitation on assessment. Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount in dollars and cents shall not exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district computed in accordance with ORS 308.207. [1981 c.226 Â§11; 1991 c.459 Â§387]

Â Â Â Â Â  357.270 [Amended by 1975 c.476 Â§14; renumbered 357.195]

Â Â Â Â Â  357.271 Sinking funds for acquisition of facilities; limitation on use of funds. The board, by resolution duly adopted, may establish sinking funds for the purpose of defraying the costs of acquiring land for library sites, and for acquiring or constructing buildings or facilities. A sinking fund may be created through the inclusion annually within the tax budget of the district of items representing the yearly installments to be credited to the fund. The amount of these items shall be collected and credited to the proper fund in the same manner in which taxes levied or revenues derived for other purposes for the district are collected and credited. The balances to the credit of the funds need not be taken into consideration or deducted from budget estimates by the levying authority in preparing the annual budget of the district. None of the moneys in sinking funds shall be diverted or transferred to other funds, but if unexpended balances remain after disbursement of the funds for the purpose for which they were created, such balances, upon approval by resolution of the board, shall be transferred to the operation and maintenance fund of the district. [1981 c.226 Â§12]

Â Â Â Â Â  357.276 Deposit and disbursement of district funds. (1) The money of the district shall be deposited, in the discretion of the district board, either with the county treasurer of the county, in accordance with subsections (2) to (4) of this section, or in one or more banks or savings and loan associations to be designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the secretary and countersigned by the president of the district board. The board may by resolution designate a secretary pro tempore or a president pro tempore who may sign warrants or checks on behalf of the secretary and president, respectively.

Â Â Â Â Â  (2) If district funds are deposited with the county treasurer, when the tax collector pays over to the county treasurer moneys collected for a district, the county treasurer shall keep the moneys in the county treasury as follows:

Â Â Â Â Â  (a) The county treasurer shall place and keep in a fund called the operation and maintenance fund of the district (naming it) the moneys levied by the district board for that fund.

Â Â Â Â Â  (b) The county treasurer shall place and keep in a fund called the construction fund of the district (naming it) the moneys levied by the board for construction, reconstruction and alteration.

Â Â Â Â Â  (3) The county treasurer shall pay out moneys from the funds only upon the written order of the board, signed by the president and countersigned by the secretary. The order shall specify the name of the person to whom the money is to be paid and the fund from which it is to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the board.

Â Â Â Â Â  (4) The county treasurer shall keep the order as a voucher, and shall keep a specific account of the county treasurer's receipts and disbursements of money for the district. [1981 c.226 Â§13]

Â Â Â Â Â  357.280 [Repealed by 1953 c.300 Â§5]

Â Â Â Â Â  357.281 Legal assistance. The district board may call upon the district attorney for the advice as to any district business. The district attorney shall give advice when called on therefor by the board. The board may at any time employ special counsel for any purpose. [1981 c.226 Â§14]

Â Â Â Â Â  357.286 Retirement system for employees. A district may establish an employees' retirement system as provided for rural fire protection districts under ORS 478.355 to 478.370. [1981 c.226 Â§15]

Â Â Â Â Â  357.290 [1965 c.378 Â§Â§1,2,3; repealed by 1975 c.476 Â§34]

INTERSTATE LIBRARY COMPACT

Â Â Â Â Â  357.330 Definitions for ORS 357.330 to 357.370. As used in ORS 357.330 to 357.370, except where the context otherwise requires:

Â Â Â Â Â  (1) "Compact" means the Interstate Library Compact.

Â Â Â Â Â  (2) "Public library agency", with reference to this state, means the State Library or any local government unit authorized by ORS 357.410 to establish a public library, or any public library board. [1965 c.354 Â§1; 1975 c.476 Â§32]

Â Â Â Â Â  357.340 Interstate Library Compact. The Interstate Library Compact hereby is enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

POLICY AND PURPOSE

Â Â Â Â Â  Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

Â Â Â Â Â  (b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

Â Â Â Â Â  (c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III

INTERSTATE LIBRARY DISTRICTS

Â Â Â Â Â  (a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

Â Â Â Â Â  (b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

Â Â Â Â Â  (c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

Â Â Â Â Â  1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

Â Â Â Â Â  2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

Â Â Â Â Â  3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

Â Â Â Â Â  4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the inservice training of such personnel.

Â Â Â Â Â  5. Sue and be sued in any court of competent jurisdiction.

Â Â Â Â Â  6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

Â Â Â Â Â  7. Construct, maintain and operate a library, including any appropriate branches thereof.

Â Â Â Â Â  8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV

INTERSTATE LIBRARY DISTRICTS,

GOVERNING BOARD

Â Â Â Â Â  (a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

Â Â Â Â Â  (b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V

STATE LIBRARY AGENCY

COOPERATION

Â Â Â Â Â  Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

ARTICLE VI

LIBRARY AGREEMENTS

Â Â Â Â Â  (a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

Â Â Â Â Â  1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

Â Â Â Â Â  2. Provide for the allocation of costs and other financial responsibilities.

Â Â Â Â Â  3. Specify the respective rights, duties, obligations and liabilities of the parties.

Â Â Â Â Â  4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

Â Â Â Â Â  (b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

Â Â Â Â Â  (c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

ARTICLE VII

APPROVAL OF LIBRARY AGREEMENTS

Â Â Â Â Â  (a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of the state of the attorney general. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

Â Â Â Â Â  (b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within the state officer's or agency's jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

ARTICLE VIII

OTHER LAWS APPLICABLE

Â Â Â Â Â  Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX

APPROPRIATIONS AND AID

Â Â Â Â Â  (a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

Â Â Â Â Â  (b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X

COMPACT ADMINISTRATOR

Â Â Â Â Â  Each state shall designate a compact administrator with whom copies of all library agreements to which the administrator's state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon the administrator by the laws of the state of the administrator and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI

ENTRY INTO FORCE AND WITHDRAWAL

Â Â Â Â Â  (a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

Â Â Â Â Â  (b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1965 c.354 Â§2]

Â Â Â Â Â  Note: For ratification of the Interstate Library Compact by Idaho legislature, see chapter 252, Idaho Laws, 1965, effective May 17, 1965.

Â Â Â Â Â  For ratification of the Interstate Library Compact by Washington legislature, see chapter 93 of Laws, Extraordinary Session 1965, effective August 6, 1965.

Â Â Â Â Â  357.350 Library compact administrator; deputy; library agreements to be submitted to State Librarian. The State Librarian shall be the compact administrator pursuant to Article X of the Interstate Library Compact. The State Librarian shall appoint one or more deputy compact administrators. Every library agreement made pursuant to Article VI of the compact shall, as a condition precedent to its entry into force, be submitted to the State Librarian for recommendations. [1965 c.354 Â§3]

Â Â Â Â Â  357.360 Compliance with laws on taxes and bonds required. No unit of local government or public library board shall be a party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c-7) of the Interstate Library Compact, nor levy a tax or issue bonds to contribute to the construction or maintenance of such a library, except after compliance with any laws applicable to public libraries relating to or governing the levying of taxes or the issuance of bonds. [1965 c.354 Â§4; 1975 c.476 Â§33]

Â Â Â Â Â  357.370 Duty of compact administrator upon withdrawal from compact. In the event of withdrawal from the Interstate Library Compact the compact administrator shall send and receive any notices required by Article XI (b) of the compact. [1965 c.354 Â§5]

PUBLIC LIBRARIES

Â Â Â Â Â  357.400 Definitions for ORS 357.400 to 357.621. As used in ORS 357.400 to 357.621:

Â Â Â Â Â  (1) "Governing body" means the board, commission, council or other body which governs the local government unit.

Â Â Â Â Â  (2) "Local government unit" means any city, county, library service district established under ORS chapter 451, school district, community college district or a library district established under ORS 357.216 to 357.286.

Â Â Â Â Â  (3) "Public library" or "public library system" means a public agency responsible for providing and making accessible to all residents of a local government unit library and information services suitable to persons of all ages. [1955 c.432 Â§2; 1975 c.476 Â§16; 1981 c.226 Â§17; 1983 c.740 Â§119]

Â Â Â Â Â  357.410 Authority of local government units for public libraries. Any local government unit may:

Â Â Â Â Â  (1) Establish, equip and maintain a public library.

Â Â Â Â Â  (2) Contract with an established public library or with a private society or corporation owning and controlling a secular or nonsectarian library for the purpose of providing free use of the library for the residents of the local government unit, under such terms and conditions as may be agreed upon.

Â Â Â Â Â  (3) Contract with one or more units of local government or library boards pursuant to ORS 190.003 to 190.620 to provide jointly a public library or public library service or share in the use of facilities, under such terms and conditions as may be agreed upon.

Â Â Â Â Â  (4) Enter into an interstate library agreement pursuant to Article VI of the Interstate Library Compact (ORS 357.340).

Â Â Â Â Â  (5) Contract with the Trustees of the State Library for assistance in establishing, improving or extending public library service.

Â Â Â Â Â  (6) Levy annually and cause to be collected, as other general taxes are collected, a tax upon the taxable property in the local government unit to provide a library fund to be used exclusively to maintain such library.

Â Â Â Â Â  (7) Levy and cause to be collected, as other taxes are collected, a special tax upon the taxable property in the local government unit, or contract bonded indebtedness under the provisions of ORS chapter 287 to provide a public library building fund to be used exclusively for the purchase of real property for public library purposes and for the erection and equipping of public library buildings including branch library buildings.

Â Â Â Â Â  (8) Levy or impose such other taxes as may be authorized to the unit by city charter or the charter of a home-rule county. [Amended by 1955 c.432 Â§5; 1961 c.251 Â§8; 1965 c.354 Â§7; 1975 c.112 Â§1; 1975 c.476 Â§17]

Â Â Â Â Â  357.415 [1955 c.432 Â§3; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.417 Methods of establishing public library by local government unit. (1) A public library may be established by a local government unit by any of the following ways:

Â Â Â Â Â  (a) The governing body may pass and enter upon its minutes a resolution or ordinance to the effect that a public library is established under the provisions of ORS 357.400 to 357.621.

Â Â Â Â Â  (b) When a petition requesting an election on the question of establishing and supporting a public library is filed as provided in this section, the governing body shall make and enter an order for an election requesting approval by the electors of the establishment and support of a public library.

Â Â Â Â Â  (c) Upon its own motion, the governing body may make and enter an order for an election requesting approval by the electors of the establishment and support of a public library.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (b) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (c) In the case of any other local government unit, in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (4) Elections held under this section shall be held on a date specified in ORS 255.345. [Formerly 357.451; 1981 c.909 Â§10; 1983 c.350 Â§224]

Â Â Â Â Â  357.420 [Amended by 1955 c.432 Â§6; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.430 Methods of financing public library by local government unit. If a governing body acts under ORS 357.417 (1)(a) or (c), its order shall state the manner in which the local government unit proposes to finance the library, including the estimated amount of any annual tax levy necessary to provide for the library. If the governing body determines that financing may be had only through a local option tax to be submitted to the electors pursuant to ORS 357.525, the order shall so state. The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 250 and 255. [Amended by 1955 c.432 Â§7; 1961 c.251 Â§9; 1975 c.476 Â§19; 1983 c.350 Â§225; 1999 c.21 Â§69]

Â Â Â Â Â  357.435 Local government required to file plan with State Library. Any local government unit acting under ORS 357.417 shall notify in writing the State Library of its plan for establishing a public library. The State Library shall respond in writing within 30 days, commenting on the plan for establishing the library and on its relationship to the long-range plans for the statewide development and coordination of library services. The State Library's advice or comment is not binding upon the local government unit, and if no such advice or comment is received within 30 days of the request, the local government unit may act without further delay. [Formerly 357.640]

Â Â Â Â Â  357.440 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.445 [Amended by 1955 c.432 Â§8; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.450 [Repealed by 1961 c.251 Â§10 (357.451 enacted in lieu of 357.450)]

Â Â Â Â Â  357.451 [1961 c.251 Â§11 (enacted in lieu of 357.450); 1975 c.112 Â§2; 1975 c.476 Â§18; renumbered 357.417]

Â Â Â Â Â  357.455 [1961 c.251 Â§14; 1975 c.112 Â§3; 1975 c.476 Â§26; renumbered 357.525]

Â Â Â Â Â  357.460 Financial interest of public library board and appointive body; compensation. (1) No member of any public library board or the body appointing such board shall have any financial interest, either directly or indirectly, in any contract to which the library is a party, nor shall receive a salary or any payment for material or for services rendered the board.

Â Â Â Â Â  (2) Board members may be reimbursed for expenses incurred in the performance of their duties. [Amended by 1975 c.112 Â§4; 1975 c.476 Â§22]

Â Â Â Â Â  357.465 Public library board. (1) Each public library established under ORS 357.417 shall be governed by a library board unless some other method is specified in the charter, ordinance or resolution establishing the library.

Â Â Â Â Â  (2) Upon resolution, ordinance or election pursuant to ORS 357.417, the governing body may appoint a library board. The library board of a city, county or county service district, as determined by the governing body, shall consist of not less than five members nor more than 15 members. In the case of a school district or community college district, such board shall consist of five, seven or more members at the discretion of the governing body.

Â Â Â Â Â  (3) If the board will consist of five members, one member shall initially hold office for one year, one for two years, one for three years and two for four years, from July 1 in the year of their appointment. If the board will consist of seven members, one member shall initially hold office for one year, two for two years, two for three years, and two for four years, from July 1 in the year of their appointment. If the board will consist of six members or more than seven members, the members first appointed shall hold office for such terms as will achieve the staggered term base established for smaller boards by this section. Succeeding appointees shall hold office for a term of four years from July 1 in the year of their appointment. At the expiration of the term of any member of such board, the governing body shall appoint a new member or may reappoint a member for a term of four years. If a vacancy occurs, the governing body shall appoint a new member for the unexpired term. No person shall hold appointment as a member for more than two full consecutive terms, but any person may be appointed again to the board after an interval of one year. [1955 c.432 Â§4; 1961 c.251 Â§12; 1975 c.476 Â§21; 1983 c.208 Â§1; 1991 c.569 Â§1]

Â Â Â Â Â  357.470 Board organization; name of library. After appointment, the public library board shall meet and organize by the election of a chairperson from among its members. The librarian shall serve as secretary to the board and keep the record of its actions. [Amended by 1955 c.432 Â§9; 1975 c.112 Â§5; 1975 c.476 Â§23]

Â Â Â Â Â  357.480 [Amended by 1955 c.432 Â§10; 1975 c.112 Â§6; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.490 Library board general powers. In the ordinance or resolution establishing the library, the governing body shall determine the library board's responsibility for:

Â Â Â Â Â  (1) Appointment of the librarian and staff, fixing their compensation, determining their working conditions and prescribing their duties.

Â Â Â Â Â  (2) Formulating rules and policies for the governance of the library.

Â Â Â Â Â  (3) Preparing and submitting an annual budget request.

Â Â Â Â Â  (4) Approving, or delegating to the librarian the responsibility for approving, all expenditures from the library fund or the public library building fund.

Â Â Â Â Â  (5) Acceptance, use or expenditure of any real or personal property or funds donated to the library, or purchase, control or disposal of real and personal property necessary for the purposes of the library, except that each donation shall be administered in accordance with its terms, and all property or funds shall be held in the name of the governing body.

Â Â Â Â Â  (6) Selection of sites for public library buildings or for location of library facilities.

Â Â Â Â Â  (7) Entering into contracts.

Â Â Â Â Â  (8) Such other activities as the governing body may assign. [Amended by 1955 c.432 Â§11; 1961 c.251 Â§15; 1965 c.354 Â§8; 1967 c.67 Â§19; 1975 c.112 Â§7; 1975 c.476 Â§24]

Â Â Â Â Â  357.500 [Amended by 1955 c.432 Â§12; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.510 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.520 Annual report. Each public library established under ORS 357.417 shall make an annual report to the State Library and to the governing body on a form supplied by the State Library. [Amended by 1965 c.354 Â§9; 1975 c.476 Â§25]

Â Â Â Â Â  357.525 Election to authorize local option tax. (1) A local option tax for any of the purposes stated in ORS 357.410, 357.417 or 357.490 shall be submitted at an election as provided in this section. The governing body of the local government unit:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The resolution or the petition calling the election under this section shall state the purpose for which the funds are to be expended, the period during which the proposed taxes are to be levied and the amount to be levied each year, which amount shall be uniform throughout the period of levy.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (b) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (c) In the case of any other local government unit, in ORS 255.135 to 255.205.

Â Â Â Â Â  (4) If ORS 250.265 to 250.346 apply to a city, then notwithstanding ORS 250.325, the city governing body shall submit the local option tax question to the electors without first considering its adoption or rejection.

Â Â Â Â Â  (5) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (6) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapter 250 and:

Â Â Â Â Â  (a) In the case of a county or city, ORS chapters 246 to 260.

Â Â Â Â Â  (b) In the case of any other local government unit, ORS chapter 255.

Â Â Â Â Â  (7) Upon approval by a majority of the electors voting at the election, the taxing unit shall levy each year during the approved period the amount so approved. The tax proceeds shall be handled as provided by ORS 357.410 or 357.430, or as otherwise provided by law. [Formerly 357.455; 1983 c.350 Â§226; 1995 c.79 Â§197; 1999 c.21 Â§70]

Â Â Â Â Â  357.530 [Amended by 1953 c.238 Â§1; 1955 c.432 Â§13; 1975 c.112 Â§8; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.540 [Amended by 1961 c.251 Â§16; 1975 c.112 Â§9; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.545 [1955 c.432 Â§15; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.550 [Amended by 1955 c.432 Â§16; 1961 c.251 Â§17; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.560 [Amended by 1955 c.432 Â§17; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.570 [Amended by 1955 c.432 Â§18; repealed by 1967 c.67 Â§20 (enacted in lieu of 357.570)]

Â Â Â Â Â  357.571 [1967 c.67 Â§21; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.580 [Amended by 1955 c.432 Â§19; 1965 c.354 Â§10; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.590 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.600 [Amended by 1965 c.354 Â§11; 1967 c.67 Â§22; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.610 Conformity to ORS 357.400 to 357.621 by libraries organized prior to enactment of those statutes; effect on executed library contracts. (1) Libraries organized under Oregon laws prior to September 13, 1975, are continued, and may have their organizations changed so as to conform to ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990 by resolution of the governing body of the local government unit which established the library. The resolution shall outline the procedure necessary to be taken for such change.

Â Â Â Â Â  (2) Nothing contained in ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990 shall affect nor change the terms of any library contract executed prior to September 13, 1975. However, by mutual consent, the parties to the contract may amend the contract so as to make it conform to all or any of the provisions of ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990. [Amended by 1975 c.476 Â§27]

Â Â Â Â Â  357.620 [Repealed by 1975 c.476 Â§28 (357.621 enacted in lieu of 357.620)]

Â Â Â Â Â  357.621 Public hearings required prior to abolishing or withdrawing support from public library. No governing body which has established a public library under the laws of this state shall abolish or withdraw support for such library without first holding at least two public hearings on the matter at least 90 days apart. The governing body shall give public notice of the public hearing in a newspaper of general circulation in the area for two successive weeks at least 30 days prior to the first hearing. [1975 c.476 Â§29 (enacted in lieu of 357.620)]

Â Â Â Â Â  357.625 [1955 c.432 Â§23; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.630 [Amended by 1955 c.432 Â§20; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.640 [Amended by 1955 c.432 Â§21; 1965 c.354 Â§12; 1975 c.112 Â§10; 1975 c.476 Â§20; renumbered 357.435]

Â Â Â Â Â  357.650 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.655 [1971 c.676 Â§1; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.660 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.665 [1971 c.676 Â§2; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.670 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.675 [1971 c.676 Â§3; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.680 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.685 [1971 c.676 Â§Â§4, 5; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.690 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.700 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.705 [1957 c.358 Â§1; 1959 c.112 Â§1; 1975 c.476 Â§3; renumbered 357.003]

Â Â Â Â Â  357.710 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.715 [1957 c.358 Â§Â§2, 3; 1959 c.112 Â§2; 1961 c.251 Â§18; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.720 [Repealed by 1957 c.136 Â§4]

Â Â Â Â Â  357.721 [1959 c.265 Â§3; repealed by 1961 c.198 Â§4]

Â Â Â Â Â  357.725 [1957 c.358 Â§Â§4, 5; repealed by 1959 c.112 Â§4]

Â Â Â Â Â  357.730 [1957 c.358 Â§6; 1959 c.112 Â§3; 1961 c.251 Â§19; repealed by 1975 c.476 Â§34]

FINANCIAL ASSISTANCE FOR PUBLIC LIBRARY SERVICES TO CHILDREN

Â Â Â Â Â  357.740 State grants to local units of government. The state shall provide financial assistance for public library service to public libraries established pursuant to law from funds specifically appropriated therefor by annual grants to units of local government. The grants shall be expended to develop public library services for children, with emphasis on preschool children. [1977 c.291 Â§1; 1993 c.20 Â§1]

Â Â Â Â Â  357.750 Applications for grants; uses of grant moneys. Units of local government and counties may apply for annual establishment and development grants. The grants may be made from funds specifically appropriated therefor and are to be used to establish, develop or improve public library services for children. [1977 c.291 Â§2; 1993 c.20 Â§2]

Â Â Â Â Â  357.760 State Library Trustees to administer ORS 357.740 to 357.780. The Trustees of the State Library shall administer the provisions of ORS 357.740 to 357.780 and shall adopt rules governing the application for and granting of funds under ORS 357.740 to 357.780. [1977 c.291 Â§3]

Â Â Â Â Â  357.770 [1977 c.291 Â§5; 1985 c.257 Â§1; 1991 c.602 Â§1; repealed by 2005 c.128 Â§1]

Â Â Â Â Â  357.780 Grants for public library services to children; basis of distribution of funds. (1) Moneys to be disbursed under this section shall be appropriated based on the estimated total population of children, from birth to 14 years of age, in the state. For those areas of the state not served by local public libraries, the moneys available shall be reallocated to qualifying libraries. A public library which begins providing library service to previously unserved population shall be eligible for grants from the moneys appropriated for purposes of this section. Upon satisfactory application therefor, the Trustees of the State Library shall cause the appropriate amount to be paid to the public library.

Â Â Â Â Â  (2) The state shall distribute 80 percent of the funds specifically appropriated by the Legislative Assembly on a per child basis for public library services in the following manner to assure the same population shall not be counted more than once:

Â Â Â Â Â  (a) There shall be paid to each consolidated county library that is the primary provider of public library services to all persons in a county, or to each library district that is the primary provider of public library services in a county, a per capita amount for each child residing in the county.

Â Â Â Â Â  (b) Where public library services are provided by a public library for which the governing authority has jurisdiction in more than one county, there shall be paid to that library a per capita amount for each child residing therein.

Â Â Â Â Â  (c) Where public library services are not provided as described in paragraph (a) or (b) of this subsection, but by a library of which the governing authority is the primary provider of public library services to a jurisdiction less than county wide, there shall be paid to the library a per capita amount for children residing therein. In addition, a public library having a valid contract with a unit of local government to provide library services to a population beyond its governing authority's jurisdiction shall be paid a per capita amount for the population of children served if specified in the contract. The number of children residing within a jurisdiction that is less than a county shall be estimated using the percentage of children in the total population of the county.

Â Â Â Â Â  (d) Where public library services are not provided as described in paragraph (a), (b) or (c) of this subsection, but are provided by a county or district library that has a valid contract with one or more libraries to provide persons in their jurisdiction with library services, there shall be paid to the county or district library a per capita amount for each child residing therein, exclusive of the populations served by libraries eligible for grants under paragraph (c) of this subsection.

Â Â Â Â Â  (3) The state shall distribute 20 percent of the funds specifically appropriated by the Legislative Assembly for public library services on an area basis. [1979 c.835 Â§2; 1985 c.257 Â§2; 1987 c.92 Â§5; 1991 c.602 Â§2; 1993 c.20 Â§3]

STATE ARCHIVIST

Â Â Â Â Â  357.805 Definitions for ORS 357.805 to 357.895. As used in ORS 357.805 to 357.895, unless the context requires otherwise, "photocopy," "political subdivision," "public record" and "state agency" are defined by ORS 192.005. [Formerly 358.005; 1999 c.55 Â§2]

Â Â Â Â Â  357.810 [Renumbered 357.955]

Â Â Â Â Â  357.815 State Archivist. The office of State Archivist hereby is created. It shall be under the control and supervision of the Secretary of State, who shall, subject to any applicable provisions of the State Personnel Relations Law, appoint and fix the compensation of the archivist and such assistants as may be necessary. No person who has not had at least five years' experience as an archivist shall be eligible for the office of State Archivist. [Formerly 358.010; 1973 c.439 Â§3]

Â Â Â Â Â  357.820 [Renumbered 357.965]

Â Â Â Â Â  357.825 Acquisition and custody of public records; rulemaking authority. (1) The State Archivist may negotiate for, acquire and receive public records, writings and illustrative materials of value or interest for legal, administrative or research purposes. The State Archivist is constituted official custodian of all such records, writings or materials deposited in, acquired for, or transferred upon requisition by the State Archivist to the custody of the State Archivist for the state archives.

Â Â Â Â Â  (2) The State Archivist shall adopt rules for state agencies and guidelines for local governments relating to the physical care to be afforded public records and the means of public access to public records consistent with their physical safety.

Â Â Â Â Â  (3) The State Archivist by rule shall describe or designate state public records that are to be considered inactive. [Formerly 358.020; 1991 c.671 Â§8]

Â Â Â Â Â  357.830 [Renumbered 357.975]

Â Â Â Â Â  357.835 Transfer of public records to State Archivist. (1) Except as otherwise provided by law, when the State Archivist has determined that public records are stored under conditions where they are no longer available for use or which are dangerous to the safety and protection of the records, or where no safe storage is available, all such public records or writings as the State Archivist may requisition as being of value or interest for the purposes mentioned in ORS 357.825 shall be transferred to the custody of the State Archivist.

Â Â Â Â Â  (2) If a state agency is abolished or ceases to operate, its public records and writings shall be transferred to the custody of the State Archivist, except for records of functions transferred by law to other agencies and records needed for the liquidation of obligations or property of the agency. Records used in the liquidation of the agency shall be transferred to the State Archivist when the liquidation is completed.

Â Â Â Â Â  (3) The Governor, the Secretary of State and the State Treasurer shall deposit with the State Archivist for safekeeping in the custody of the State Archivist records of their offices that are used for historical rather than current administrative purposes. [Formerly 358.030; 1991 c.671 Â§9]

Â Â Â Â Â  357.845 Seal of State Archivist. The State Archivist shall have a seal which shall have the coat of arms of the state engraved in the center thereof, with the following inscription surrounding such coat of arms: "The State Archivist, State of Oregon." [Formerly 358.040]

Â Â Â Â Â  357.855 Advice and assistance on public record problems. The State Archivist, without charge therefor, shall give advice and assistance on public record problems to any legislative, executive or judicial officer of this state or any political subdivision in this state. The State Archivist from time to time also shall give general advice and counsel on public record problems to all such officers. [Formerly 358.050]

Â Â Â Â Â  357.865 Filing copy of public record with State Archivist; loss of original. (1) With the approval of the State Archivist, an original or duplicate photocopy or other copy of any public record or writing may be filed with the State Archivist by any of the public officers mentioned in ORS 357.855, or a political subdivision, for the purpose of insuring the preservation of such public record or writing.

Â Â Â Â Â  (2) If the original public record or writing and any original photocopy in the possession of the public officer or political subdivision are lost, destroyed, mutilated or defaced, the photocopy or other copy filed with the State Archivist may be considered an original, with the same uses and effect as the original under ORS 192.050. In this event the State Archivist upon request shall return the photocopy or other copy to the public officer or the successor of the public officer, or political subdivision, that filed it; or upon request may furnish the public officer or the successor of the public officer, or political subdivision, a duplicate photocopy or other copy upon payment of the cost thereof. [Formerly 358.060]

Â Â Â Â Â  357.875 Access to public records; privileged information. The State Archivist shall be accorded, for the purposes of ORS 357.805 to 357.895, access to and may examine and receive any public records or writings whether or not they are subject to public inspection. The State Archivist shall maintain inviolate any privileged or confidential information so acquired and any record or writing so defined by law. [Formerly 358.070; 1991 c.671 Â§10]

Â Â Â Â Â  357.885 Fees of State Archivist. The Secretary of State shall prescribe fees to be charged and collected by the State Archivist for official services rendered as State Archivist. All moneys received pursuant to this section shall be deposited in the miscellaneous receipts account established pursuant to ORS 279A.290 for the State Archivist. [Formerly 358.080; 1973 c.439 Â§11; 1995 c.144 Â§1; 2003 c.18 Â§4; 2003 c.794 Â§264a]

Â Â Â Â Â  357.895 Rules. In accordance with ORS chapter 183, the State Archivist shall issue rules and regulations to carry out the powers and duties of the State Archivist under ORS 192.005 to 192.170 and 357.805 to 357.895. [Formerly 358.090]

Â Â Â Â Â  357.910 [Amended by 1963 c.519 Â§35; renumbered 358.810]

Â Â Â Â Â  357.920 [Renumbered 358.820]

POET LAUREATE

Â Â Â Â Â  357.925 Poet Laureate office; qualifications; term. (1) There is established the office of Poet Laureate of the State of Oregon for the purpose of honoring the resident poets of Oregon who have been most responsible for capturing the beauty and spirit of the state through the medium of verse.

Â Â Â Â Â  (2) The person appointed to the office of Poet Laureate of the State of Oregon must be a person who:

Â Â Â Â Â  (a) Has been a resident of Oregon for at least 10 years.

Â Â Â Â Â  (b) Is currently a resident of Oregon.

Â Â Â Â Â  (c) Is publicly recognized as a poet and is well regarded for excellence in the person's work.

Â Â Â Â Â  (d) Has a significant body of published work.

Â Â Â Â Â  (e) Agrees to the conditions and the term of the appointment.

Â Â Â Â Â  (3) Within one year after the office of Poet Laureate of the State of Oregon becomes vacant, the Governor shall appoint a qualified person to the office of Poet Laureate of the State of Oregon to serve at the pleasure of the Governor for a term of two years. A person may not serve for more than two consecutive terms as Poet Laureate of the State of Oregon. [1989 c.122 Â§Â§1,2,3; 2003 c.14 Â§160; 2005 c.695 Â§1]

Â Â Â Â Â  357.930 [Amended by 1955 c.276 Â§1; renumbered 358.830]

Â Â Â Â Â  357.940 [Repealed by 1955 c.276 Â§2]

Â Â Â Â Â  357.950 [Renumbered 358.840]

Â Â Â Â Â  357.955 [Formerly 357.810; repealed by 1973 c.259 Â§20]

Â Â Â Â Â  357.960 [Amended by 1955 c.276 Â§2; renumbered 358.850]

Â Â Â Â Â  357.965 [Formerly 357.820; repealed by 1971 c.743 Â§432]

PROHIBITED ACTIONS

Â Â Â Â Â  357.975 Willful detention of library property. It shall be unlawful for any person willfully or maliciously to detain any library materials belonging to a publicly supported library or privately supported school, academic or research library or incorporated library for 30 days after notice in writing from the librarian of such library, given after the expiration of time which by regulations of such library such materials may be kept. The notice shall bear upon its face a copy of this section and of ORS 357.990. [Formerly 357.830; 1975 c.476 Â§30]

PENALTIES

Â Â Â Â Â  357.990 Penalties. Violation of ORS 357.975 is a Class B violation. Such conviction and payment of the fine shall not be construed to constitute payment for library material nor shall a person convicted under this section be thereby relieved of any obligation to return to the library such material. [Amended by 1971 c.743 Â§360; 1975 c.476 Â§31; 1983 c.208 Â§2; 1999 c.1051 Â§176]

_______________



Chapter 358

Chapter 358 Â Museums; Historical Societies; Preservation of Historical and Archaeological Properties and Objects; Oregon Historic Families Database

2005 EDITION

MUSEUMS; HISTORIC PRESERVATION

EDUCATION AND CULTURE

OREGON HISTORICAL SOCIETY

358.015Â Â Â Â  State policy to contribute to Oregon Historical Society

358.018Â Â Â Â  Duties of Oregon Historical Society

OREGON HISTORIC FAMILIES DATABASE

358.035Â Â Â Â  Oregon Historic Families database; duties of State Archivist

OREGON HISTORIC TRAILS

358.045Â Â Â Â  Oregon Trail; comprehensive program for development

358.055Â Â Â Â  Oregon Trail; promotion as major tourist attraction

358.057Â Â Â Â  Value and significance of state historic trails

COUNTY HISTORICAL FUND

358.171Â Â Â Â  Election to establish county historical fund

358.180Â Â Â Â  Tax levy for county historical fund; limitation

358.190Â Â Â Â  Historical fund not subject to Local Budget Law

358.200Â Â Â Â  Annual estimate of historical societies

358.210Â Â Â Â  Disbursement of county historical fund

358.220Â Â Â Â  Annual report of expenditures

358.230Â Â Â Â  Termination of tax levy for county historical fund

CITY MUSEUMS

358.310Â Â Â Â  Definitions for ORS 358.310 to 358.405

358.315Â Â Â Â  General authority of cities regarding public museums

358.320Â Â Â Â  Museum commission

358.325Â Â Â Â  Terms of commission members

358.330Â Â Â Â  Chairperson and secretary of commission; duties of commission regarding records, rules, reports and budgets

358.335Â Â Â Â  Vacancies on commission

358.340Â Â Â Â  Compensation of commission members

358.345Â Â Â Â  Authority of city to establish and operate public museum

358.355Â Â Â Â  Acquisition of site and structure for museum

358.360Â Â Â Â  Duties of museum commission respecting establishment of museum

358.365Â Â Â Â  Duties of museum commission respecting operation of museum

358.370Â Â Â Â  Payment of expense of museum operation

358.375Â Â Â Â  Issuance of bonds to acquire museum site and structure

358.380Â Â Â Â  General bond law applicable to museum bonds

358.385Â Â Â Â  Pledge of museum revenues for payment of museum bonds

358.390Â Â Â Â  Revenue bonds and pledges of revenue not general obligations of city

358.395Â Â Â Â  Mandatory provisions of revenue bonds

358.400Â Â Â Â  Permissive provisions of revenue bonds

358.405Â Â Â Â  Method of settling disagreement where joint action of cities required

LOANS TO MUSEUMS

358.415Â Â Â Â  Definitions for ORS 358.420 to 358.440

358.420Â Â Â Â  Status of property loaned to a museum; statute of limitations on recovery

358.425Â Â Â Â  Notice of termination of loan; content

358.430Â Â Â Â  Procedure for giving notice; responsibility of owner

358.435Â Â Â Â  Status of title to acquired property

358.440Â Â Â Â  Notice to lenders

HISTORIC PROPERTY

(Policy and Definitions)

358.475Â Â Â Â  Policy

358.480Â Â Â Â  Definitions for ORS 358.480 to 358.545

358.482Â Â Â Â  Additional definitions applicable to property first classified and assessed as historic on or after July 1, 1996

(Application)

358.487Â Â Â Â  Application for classification and assessment as historic property; term of assessment; fee

358.490Â Â Â Â  Review and approval of application by State Historic Preservation Officer; withdrawal

358.495Â Â Â Â  Notice of approval or disapproval; effect of approval; request for hearing; committee determination of final order

358.499Â Â Â Â  Limitations on classification and assessment as historic property

(Valuation)

358.505Â Â Â Â  Determination of specially assessed value, maximum assessed value and assessed value of historic property; appeals; rules

(Review)

358.509Â Â Â Â  Review of continued qualification of property by State Historic Preservation Officer

358.511Â Â Â Â  Historic Assessment Review Committee

(Disqualification)

358.515Â Â Â Â  Loss of special assessment; effect of sale or transfer; notice to assessor when property ceases to qualify

358.525Â Â Â Â  Imposition of additional taxes when property disqualified; exception

358.526Â Â Â Â  Interest not imposed following disqualification under certain circumstances; requirements

(Change of Classification)

358.528Â Â Â Â  Application to change classification as historic property; withdrawal permitted

(Owners' Reports)

358.535Â Â Â Â  Reports from owners; effect of failure to comply

(Renewal)

358.540Â Â Â Â  Limitation on renewal of historic property assessment; exception

358.541Â Â Â Â  City or county authorization for second term residential historic property

(New Construction)

358.543Â Â Â Â  Effect of new construction on historic classification; request; effect of State Historic Preservation Officer approval; rules

(State Historic Preservation Officer)

358.545Â Â Â Â  Rules of State Historic Preservation Officer

358.565Â Â Â Â  State Historic Preservation Officer

OREGON HERITAGE COMMISSION

358.570Â Â Â Â  Oregon Heritage Commission; establishment; terms of commission members

358.575Â Â Â Â  Commission membership

358.580Â Â Â Â  Selection of chairperson; quorum; meetings

358.585Â Â Â Â  Rules

358.590Â Â Â Â  Advisory and technical committees; reimbursement of commission member expenses; solicitation of funds

358.595Â Â Â Â  Coordination of heritage activities; Oregon Heritage Plan; inventory of state cultural properties

HISTORIC PRESERVATION PLAN

358.605Â Â Â Â  Legislative findings

358.612Â Â Â Â  Duties of State Historic Preservation Officer

358.617Â Â Â Â  Rules

358.622Â Â Â Â  State Advisory Committee on Historic Preservation

PRESERVATION OF PROPERTY OF HISTORIC SIGNIFICANCE

358.635Â Â Â Â  Definitions for ORS 358.635 to 358.653

358.640Â Â Â Â  State-owned historic artifacts; catalog; recommendations to state agency; rules

358.645Â Â Â Â  Review of private property of historic significance

358.647Â Â Â Â  Transfer of state-owned historic artifact

358.650Â Â Â Â  Acceptance of historic artifact as gift to state; custody; finders fees

358.653Â Â Â Â  Conservation program; leases

HISTORIC PRESERVATION REVOLVING LOAN FUND

358.662Â Â Â Â  Definitions for ORS 358.662 to 358.678

358.664Â Â Â Â  Historic Preservation Revolving Loan Fund

358.666Â Â Â Â  Historic Preservation Revolving Loan Fund Review Committee

358.668Â Â Â Â  Historic preservation loans; application and approval process

358.670Â Â Â Â  Loan contract terms and requirements

358.672Â Â Â Â  Lien created when historic preservation loan made; procedure; foreclosure

358.674Â Â Â Â  Types of property for which historic preservation loan may be made

358.676Â Â Â Â  Rules; fees

358.678Â Â Â Â  Annual report

OREGON PROPERTY MANAGEMENT PROGRAM FOR HISTORIC SITES AND

PROPERTIES

358.680Â Â Â Â  Definitions for ORS 358.683 to 358.690

358.683Â Â Â Â  Oregon Property Management Program; rules

358.685Â Â Â Â  Duties of director

358.687Â Â Â Â  Reports

358.690Â Â Â Â  Oregon Property Management Account

GRANTS FOR MUSEUMS

358.730Â Â Â Â  Purpose and duties of commission relating to museums

LOCAL SYMPHONIES AND BANDS

358.820Â Â Â Â  Tax levy for municipal orchestras and band

358.831Â Â Â Â  Election to levy tax

358.840Â Â Â Â  Action upon favorable vote

358.850Â Â Â Â  Annulment of tax

OREGON STATE MUSEUM OF NATURAL HISTORY

358.880Â Â Â Â  Oregon State Museum of Natural History; activities; location; operation; state participation

358.885Â Â Â Â  Lane County matching fund relationship

OREGON STATE MARITIME MUSEUM

358.900Â Â Â Â  Oregon State Maritime Museum; functions; participation by Department of Transportation

ARCHAEOLOGICAL OBJECTS AND SITES

358.905Â Â Â Â  Definitions for ORS 358.905 to 358.961; interpretation

358.910Â Â Â Â  Policy

358.915Â Â Â Â  Application

358.920Â Â Â Â  Prohibited conduct; exception; penalty

358.923Â Â Â Â  When collection may be held notwithstanding ORS 358.920 (3) and (4)

358.924Â Â Â Â  Objects held unlawfully considered contraband; seizure; procedure; disposition of seized objects

358.925Â Â Â Â  Seizure of instrumentalities and proceeds of certain violations; forfeiture; procedure

358.928Â Â Â Â  Alternative method for seizure and forfeiture of instrumentalities and proceeds of certain violations; procedure

358.935Â Â Â Â  Forfeiture of seized objects in criminal prosecution

358.940Â Â Â Â  Reinterment required; notice to appropriate Indian tribe or Commission on Indian Services

358.945Â Â Â Â  Notice required upon finding of object; exception

358.950Â Â Â Â  When notice to Indian tribe required; report; penalty

358.953Â Â Â Â  Compensation to property owner deprived of lawful use of property; expense of removal

358.955Â Â Â Â  Civil enforcement

358.958Â Â Â Â  Remedies not precluded

358.961Â Â Â Â  Time limitations on actions or proceedings; tolling of statute

Â Â Â Â Â  358.005 [1961 c.160 Â§18; renumbered 357.805]

Â Â Â Â Â  358.010 [Renumbered 357.815]

OREGON HISTORICAL SOCIETY

Â Â Â Â Â  358.015 State policy to contribute to Oregon Historical Society. The state recognizes a continuing obligation to contribute to the support of the Oregon Historical Society. The amount appropriated each biennium will be considered the continuing level of state aid for operation of the society for the next biennium. Supplements may also be added to acknowledge inflationary factors and as a match for demonstrated increases in membership dues or a combination thereof. [1979 c.72 Â§2]

Â Â Â Â Â  358.018 Duties of Oregon Historical Society. (1) The Oregon Historical Society shall advise the Department of Transportation on acquisition, development and operation of historic places.

Â Â Â Â Â  (2) The Department of Transportation shall consider the advice of the Oregon Historical Society, particularly advice regarding the designation of historic buildings, sites and other historic places. [Formerly 358.770]

Â Â Â Â Â  358.020 [Renumbered 357.825]

Â Â Â Â Â  358.030 [Amended by 1961 c.160 Â§20; renumbered 357.835]

OREGON HISTORIC FAMILIES DATABASE

Â Â Â Â Â  358.035 Oregon Historic Families database; duties of State Archivist. (1) The State Archivist shall establish the Oregon Historic Families database to provide genealogy research material and to encourage genealogy studies of historic families of Oregon.

Â Â Â Â Â  (2) The State Archivist shall compile Oregon data taken from decennial censuses prior to 1910. The State Archivist shall consolidate information pertaining to genealogy of Oregon Historic Families in cooperation with the Oregon Historical Society, county historical societies and genealogical societies.

Â Â Â Â Â  (3) The Oregon Historic Families database shall be funded by federal grants from the National Endowment for the Humanities or other sources made available for purposes such as establishing the database. The State Archivist may submit applications for federal grants to establish the database.

Â Â Â Â Â  (4) As used in this section, "Oregon Historic Families" means individuals whose names appear in decennial census data prior to the census of 1910. [1989 c.685 Â§1]

Â Â Â Â Â  358.040 [Renumbered 357.845]

OREGON HISTORIC TRAILS

Â Â Â Â Â  358.045 Oregon Trail; comprehensive program for development. The Oregon Historical Society shall prepare, administer and periodically revise a comprehensive program for the development of the Oregon Trail as a major historical attraction in this state. The program prepared by the Oregon Historical Society shall provide for:

Â Â Â Â Â  (1) Coordination of local, regional and national efforts to develop the Oregon Trail.

Â Â Â Â Â  (2) Encouragement of Oregon Trail recognition and interpretation in cities situated along the Oregon Trail.

Â Â Â Â Â  (3) Development of an integrated concept plan and economic feasibility study for Oregon Trail interpretive facilities across the state. [1989 c.1014 Â§2]

Â Â Â Â Â  358.050 [Amended by 1961 c.160 Â§21; renumbered 357.855]

Â Â Â Â Â  358.055 Oregon Trail; promotion as major tourist attraction. The Economic and Community Development Department shall promote the Oregon Trail as a major tourist attraction in this state, consistent with maintaining the historical integrity of the Oregon Trail by:

Â Â Â Â Â  (1) Preparing and distributing maps, brochures and other promotional literature that publicize the historical, cultural and recreational opportunities available along the Oregon Trail.

Â Â Â Â Â  (2) Promoting the celebration of the 150th Anniversary of the Great Migration of 1843 on the Oregon Trail. [1989 c.1014 Â§3; 1993 c.736 Â§50]

Â Â Â Â Â  358.057 Value and significance of state historic trails. Oregon recognizes the value and significance of its historic trails, including:

Â Â Â Â Â  (1) The Lewis and Clark National Historic Trail;

Â Â Â Â Â  (2) The Oregon National Historic Trail;

Â Â Â Â Â  (3) The Applegate National Historic Trail;

Â Â Â Â Â  (4) The Nez Perce National Historic Trail;

Â Â Â Â Â  (5) Alternate routes of the Oregon Trail including:

Â Â Â Â Â  (a) The Whitman Mission Route;

Â Â Â Â Â  (b) The Upper Columbia River Route;

Â Â Â Â Â  (c) The Meek Cutoff;

Â Â Â Â Â  (d) The Free Emigrant Road; and

Â Â Â Â Â  (e) The Cutoff to the Barlow Road; and

Â Â Â Â Â  (6) Major historic trails of Oregon including:

Â Â Â Â Â  (a) The Klamath Trail;

Â Â Â Â Â  (b) The Jedediah Smith Route;

Â Â Â Â Â  (c) The Nathaniel Wyeth Route;

Â Â Â Â Â  (d) The Benjamin Bonneville Route;

Â Â Â Â Â  (e) The Ewing Young Route;

Â Â Â Â Â  (f) The John Fremont Route; and

Â Â Â Â Â  (g) The Santiam Wagon Road. [1995 c.479 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 479, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 2. In preparation for the bicentennial celebration of the Lewis and Clark Corps of Discovery expedition, the State Parks and Recreation Department may:

Â Â Â Â Â  (1) Work with property owners to mark the historic trails of Oregon; and

Â Â Â Â Â  (2) Cooperate with the Oregon Trail Coordinating Council to develop a statewide program to research, recognize and promote Oregon's historic trails as heritage tourism resources that will have a positive economic and cultural impact on the state. [1995 c.479 Â§2]

Â Â Â Â Â  358.060 [Amended by 1961 c.160 Â§22; renumbered 357.865]

Â Â Â Â Â  358.070 [Renumbered 357.875]

Â Â Â Â Â  358.080 [Amended by 1961 c.172 Â§6; renumbered 357.885]

Â Â Â Â Â  358.090 [1961 c.160 Â§19; renumbered 357.895]

Â Â Â Â Â  358.110 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.120 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.130 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.140 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.150 [Repealed by 1981 c.126 Â§6]

COUNTY HISTORICAL FUND

Â Â Â Â Â  358.160 [Repealed by 2005 c.22 Â§255]

Â Â Â Â Â  358.170 [Amended by 1965 c.327 Â§1; repealed by 1983 c.350 Â§227 (358.171 enacted in lieu of 358.170)]

Â Â Â Â Â

Â Â Â Â Â  358.171 Election to establish county historical fund. (1) This section establishes the procedure for determining whether a county historical fund should be created. The question shall be decided by election. The governing body of a county:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) An election under this section shall determine:

Â Â Â Â Â  (a) Whether a county historical fund should be created; and

Â Â Â Â Â  (b) The amount of taxes to be levied annually for the fund.

Â Â Â Â Â  (3) The resolution or the petition calling an election under this section shall designate the amount of taxes to be levied annually for the county historical fund.

Â Â Â Â Â  (4) The requirements for preparing, circulating and filing a petition calling an election under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (6) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (7) An election under this section may be held only on the date of a statewide general election. [1983 c.350 Â§228 (enacted in lieu of 358.170); 1995 c.79 Â§198; 1999 c.21 Â§71]

Â Â Â Â Â  358.180 Tax levy for county historical fund; limitation. (1) When authorized by the electors as set forth in ORS 358.171, the county court may levy, in addition to the taxes now permitted by law to be levied, an ad valorem tax upon the taxable property in the county for the purpose of creating a county historical fund.

Â Â Â Â Â  (2) The levy shall be a continuing levy in the amount required by the detailed estimates annually filed with the county court under ORS 358.200 less any amount carried forward from the preceding year excepting reserve funds previously set aside and approved by the county court, but not exceeding one-fortieth of one percent (0.00025) or such part thereof as is authorized by the electors of the county, of the real market value of all taxable property within the county, computed in accordance with ORS 308.207. [Amended by 1963 c.9 Â§17; 1977 c.325 Â§1; 1991 c.459 Â§323]

Â Â Â Â Â  358.190 Historical fund not subject to Local Budget Law. The county historical fund is not subject to the provisions of the Local Budget Law and shall be a continuing fund. [Amended by 2003 c.46 Â§50]

Â Â Â Â Â  358.200 Annual estimate of historical societies. Upon the creation of a county historical fund, the president and secretary of any historical society organized as a nonprofit organization under the laws of Oregon, affiliated with and approved by the Oregon Historical Society and including in its purposes the acquisition by gift, purchase or other means and the preservation of historical objects, real and personal property of historical interest, records, material and data for the purpose of which the fund was created, and the acquisition by gift, purchase, or other means, of real and personal property for use in connection with any of those purposes, may, on or before March 1 of each year, file with the county court of such county a detailed estimate of the money required during the year commencing the following July 1 for such purposes. [Amended by 1977 c.325 Â§2]

Â Â Â Â Â  358.210 Disbursement of county historical fund. Upon the filing of the detailed estimate and approval thereof by the county court, all moneys in the county historical fund are subject to disbursal by warrants drawn by the historical society and signed by the president and secretary of the society. No money withdrawn from the fund shall be expended except for purposes set forth in ORS 358.200 and included in the detailed estimate.

Â Â Â Â Â  358.220 Annual report of expenditures. On or before January 1 of each year, every historical society specified in ORS 358.200 which has received moneys from a county historical fund shall submit a report in writing to the county court showing in detail how such moneys have been expended during the preceding fiscal year ending June 30. [Amended by 1977 c.325 Â§3]

Â Â Â Â Â  358.230 Termination of tax levy for county historical fund. The authority to levy taxes for the county historical fund shall be deemed terminated in any county by the majority vote of the electors of the county voting to that effect on such question at any general election. Such termination shall be without prejudice to any subsequent authorization of such levy under ORS 358.171 and 358.180.

CITY MUSEUMS

Â Â Â Â Â  358.310 Definitions for ORS 358.310 to 358.405. As used in ORS 358.310 to 358.405, unless the context requires otherwise:

Â Â Â Â Â  (1) "Governing body" means the city council in relation to a city museum or the respective city councils of the two or more cities in relation to a joint city museum.

Â Â Â Â Â  (2) "Museum" includes any collection of archaeological specimens, artifacts, pioneer relics, articles, documents and other things of historical, scientific or artistic import assembled, displayed, preserved and protected for the benefit of the public, for educational and scientific purposes or to commemorate the occupation and development of the Pacific Northwest region, and the structure or structures housing such collection.

Â Â Â Â Â  (3) "Museum objects" includes any of the objects described in subsection (2) of this section. [1953 c.481 Â§1; 1973 c.757 Â§1; 1983 c.260 Â§3]

Â Â Â Â Â  358.315 General authority of cities regarding public museums. Any city acting through its governing body or a museum commission established under ORS 358.320, may, for public museum purposes:

Â Â Â Â Â  (1) Accept deeds, gifts, devises or bequests of land, money or other valuable things and hold, control or dispose of such things according to the terms of the deed, gift, devise or bequest, except that whenever the deed, gift, devise or bequest is conditioned upon any act of the city or the museum commission, the governing body of the city shall determine prior to acceptance whether the condition may be complied with.

Â Â Â Â Â  (2) Accept in the name of the city, and thereafter hold as public property, museum objects given for museum purposes by any person, historical society, association or other organization.

Â Â Â Â Â  (3) Purchase, collect, exchange for or otherwise acquire museum objects in the name of the city, and thereafter hold or dispose of the same as public property.

Â Â Â Â Â  (4) Receive in the name of the city museum objects loaned for display, holding them in accordance with the terms of the loan agreement and displaying them for the benefit of the public and for educational and scientific purposes.

Â Â Â Â Â  (5) Enter into all necessary contracts or agreements for services, assistance or cooperation with the federal government or any of its agencies, with the State of Oregon or any of its educational institutions or agencies, with any political subdivision of this state, with any person, including nonprofit educational or foreign corporations, or with educational and scientific foundations. [1953 c.481 Â§2; 1973 c.757 Â§2; 1983 c.260 Â§4]

Â Â Â Â Â  358.320 Museum commission. (1) The governing body of a city may appoint a museum commission, which shall consist of seven members chosen with reference to their fitness for the position.

Â Â Â Â Â  (2) The members of a city museum commission shall be residents of the city in which the museum is or is to be located. When two or more cities jointly establish, maintain and operate a public museum, four of the members of a joint city museum commission shall be residents of the city in which the museum is or is to be located and three of the members shall be residents of the other city or cities. [1953 c.481 Â§6; 1957 c.200 Â§1; 1969 c.693 Â§2; 1973 c.72 Â§1; 1973 c.757 Â§3; 1983 c.260 Â§5]

Â Â Â Â Â  358.325 Terms of commission members. Two of the first members of a museum commission shall be appointed for one year, two shall be appointed for two years and three shall be appointed for three years, as determined by the governing body. Except for the first members and appointments to fill vacancies, the terms of members of a museum commission shall be three years and until their successors are appointed and qualified. [1953 c.481 Â§7]

Â Â Â Â Â  358.330 Chairperson and secretary of commission; duties of commission regarding records, rules, reports and budgets. A museum commission shall:

Â Â Â Â Â  (1) Elect a chairperson and secretary to serve until the next succeeding first Monday in January and until their successors are elected. The secretary shall keep permanent and complete records of the proceedings of the museum commission.

Â Â Â Â Â  (2) Adopt rules governing the transaction of its business.

Â Â Â Â Â  (3) Prepare and submit an annual budget and an annual report to the governing body. [1953 c.481 Â§10]

Â Â Â Â Â  358.335 Vacancies on commission. A vacancy in the position of member of a museum commission shall be filled by a qualified person appointed by the governing body for the remainder of the unexpired term of the appointee's predecessor in the position. [1953 c.481 Â§8]

Â Â Â Â Â  358.340 Compensation of commission members. The members of a museum commission shall receive no compensation as members, but shall be reimbursed for expenses incurred in the performance of their duties and approved by the chairperson of the museum commission. [1953 c.481 Â§9]

Â Â Â Â Â  358.345 Authority of city to establish and operate public museum. (1) Any city may establish, maintain and operate a public museum.

Â Â Â Â Â  (2) Any two or more cities may jointly establish, maintain and operate a public museum. [1953 c.481 Â§3; 1957 c.200 Â§2; 1973 c.757 Â§4; 1983 c.260 Â§6]

Â Â Â Â Â  358.350 [1953 c.481 Â§4; repealed by 1957 c.200 Â§3]

Â Â Â Â Â  358.355 Acquisition of site and structure for museum. In the event that a public museum is established under ORS 358.345, the city or two or more cities, acting through the governing body or museum commission, may:

Â Â Â Â Â  (1) Acquire a site or sites for the museum.

Â Â Â Â Â  (2) Construct a structure or structures to house the museum collection, or lease a structure or structures for such purpose for not more than 50 years.

Â Â Â Â Â  (3) Use public sites or structures or both for museum purposes. [1953 c.481 Â§5; 1973 c.757 Â§5; 1983 c.260 Â§7]

Â Â Â Â Â  358.360 Duties of museum commission respecting establishment of museum. A museum commission shall:

Â Â Â Â Â  (1) Determine the kind and class of museum to be established and submit such determination to the governing body.

Â Â Â Â Â  (2) Investigate and determine the most suitable location for the museum and the adequacy of roads or streets and parking areas therefor, and submit its proposals relating thereto to the governing body.

Â Â Â Â Â  (3) Subject to approval by the governing body, arrange for the design of the museum and the preparation of plans therefor.

Â Â Â Â Â  (4) Investigate and make determinations with regard to such other preliminary matters in connection with a public museum as are deemed necessary or desirable, and submit its proposals relating thereto to the governing body.

Â Â Â Â Â  (5) When the establishment of a museum is authorized under ORS 358.345, and upon authorization by the governing body, prepare bids and advertise for bids for the construction of the proposed museum. [1953 c.481 Â§11]

Â Â Â Â Â  358.365 Duties of museum commission respecting operation of museum. When a museum is established under ORS 358.345, a museum commission shall:

Â Â Â Â Â  (1) Maintain and operate the museum for and in the name of the city or two or more cities.

Â Â Â Â Â  (2) Subject to the approval of the governing body before they become effective, adopt and publish rules relating to the operation of the museum, admission charges thereto and the administration of the museum objects in the museum.

Â Â Â Â Â  (3) In conformity with its rules and ORS 358.310 to 358.405, act as administrator of all museum objects in the museum.

Â Â Â Â Â  (4) Establish maintenance and operating policies sufficient to keep the museum presentable and in a proper state of repair.

Â Â Â Â Â  (5) Subject to the approval of the governing body, advertise the museum in an appropriate manner.

Â Â Â Â Â  (6) Compile, print and sell or distribute free of charge historical, educational, scientific and artistic literature.

Â Â Â Â Â  (7) Subject to the approval of the governing body, employ necessary employees and fix their compensation.

Â Â Â Â Â  (8) Prescribe and publish a charge or charges which may be made for admission to the museum.

Â Â Â Â Â  (9) Collect all admission charges and other museum revenue, and pay such charges and other revenue into the treasury of the city or two or more cities, to be deposited to a separate account and disbursed by the museum commission as directed by the governing body. [1953 c.481 Â§Â§12,13; 1973 c.757 Â§6; 1983 c.260 Â§8]

Â Â Â Â Â  358.370 Payment of expense of museum operation. The governing body may provide for the payment of the expense incident to museum operation, care and maintenance of museum objects, structures and grounds, and compensation of employees by means of annual budgeting and appropriation. [1953 c.481 Â§14]

Â Â Â Â Â  358.375 Issuance of bonds to acquire museum site and structure. (1) In the case of a city museum, and when authorized by the electors of the city voting at a primary election or general election, the governing body may issue general obligation or revenue bonds of the city for the purpose of providing all or part of the funds necessary to acquire a museum site or sites and to construct the museum.

Â Â Â Â Â  (2) In the case of a joint city museum, and when authorized by the electors of the two or more cities voting at a primary election or general election, each city council of the two or more respective cities may issue general obligation bonds or revenue bonds of each of the two or more respective cities for the purpose of providing such portion of the funds necessary to acquire a museum site or sites and to construct the museum as is determined by the governing body. [1953 c.481 Â§Â§15,16; 1973 c.757 Â§7; 1983 c.260 Â§9; 1983 c.350 Â§Â§229,229a; 1987 c.267 Â§78; 1995 c.712 Â§109]

Â Â Â Â Â  358.380 General bond law applicable to museum bonds. The provisions of general law, including issuance procedures, relating to bond issues of cities shall apply to bonds issued under ORS 358.375. [1953 c.481 Â§17; 1983 c.260 Â§10]

Â Â Â Â Â  358.385 Pledge of museum revenues for payment of museum bonds. The governing body may pledge all or part of museum revenues, collected or to be collected, as security for the payment of general obligation bonds or revenue bonds issued under ORS 358.375. [1953 c.481 Â§18]

Â Â Â Â Â  358.390 Revenue bonds and pledges of revenue not general obligations of city. Revenue bonds issued under ORS 358.375 and pledges of revenue under ORS 358.385 shall not be construed as a general obligation of the issuing city. [1953 c.481 Â§19; 1983 c.260 Â§11]

Â Â Â Â Â  358.395 Mandatory provisions of revenue bonds. Revenue bonds issued under ORS 358.375 shall:

Â Â Â Â Â  (1) Be in such denominations, mature at such times and bear such annual interest rate as the issuing body determines.

Â Â Â Â Â  (2) Provide for the semiannual payment of interest.

Â Â Â Â Â  (3) Contain a recital that the bonds and interest thereon are payable only from revenues resulting from museum operation and activities.

Â Â Â Â Â  (4) Contain a recital that the bonds and interest thereon shall not constitute a general obligation of the issuing authority.

Â Â Â Â Â  (5) Be in such form and be signed by such official or officials as the issuing body determines. [1953 c.481 Â§20]

Â Â Â Â Â  358.400 Permissive provisions of revenue bonds. Revenue bonds issued under ORS 358.375 may:

Â Â Â Â Â  (1) Have interest coupons attached, which coupons need only bear the facsimile signature of the official or officials designated to sign the coupons.

Â Â Â Â Â  (2) Contain such other terms and conditions as the issuing body determines. [1953 c.481 Â§21]

Â Â Â Â Â  358.405 Method of settling disagreement where joint action of cities required. Whenever joint action by the city councils of two or more cities is required or authorized under ORS 358.310 to 358.405, and there is disagreement between or among the city councils of the two or more respective cities, the matter shall be submitted to a judge of the circuit court for the judicial district in which the joint city museum is located, who shall arbitrate and decide the matter. [1953 c.481 Â§22; 1973 c.757 Â§8; 1983 c.260 Â§12]

LOANS TO MUSEUMS

Â Â Â Â Â  358.415 Definitions for ORS 358.420 to 358.440. For the purposes of ORS 358.420 to 358.440:

Â Â Â Â Â  (1) "Loan," "loaned" and "on loan" include all deposits of property with a museum that are not accompanied by a transfer of title to the property.

Â Â Â Â Â  (2) "Museum" means an institution located in Oregon that:

Â Â Â Â Â  (a) Is primarily educational, scientific or aesthetic in purpose;

Â Â Â Â Â  (b) Owns, borrows or cares for, and studies, archives or exhibits property; and

Â Â Â Â Â  (c) Is operated by a nonprofit corporation or public agency.

Â Â Â Â Â  (3) "Property" includes all tangible objects, animate and inanimate, under a museum's care that have intrinsic value to science, history, art or culture, except that it does not include botanical or zoological specimens loaned to a museum for scientific research purposes. [1985 c.580 Â§1; 2005 c.22 Â§256]

Â Â Â Â Â  358.420 Status of property loaned to a museum; statute of limitations on recovery. (1) No action shall be brought against a museum to recover property on loan to the museum when more than 25 years have passed from the date of the last written contact between the lender and the museum.

Â Â Â Â Â  (2) Property on loan to a museum shall be deemed to have been donated to the museum if no action is filed to recover the property within seven years after the museum gave notice of termination of the loan as provided in ORS 358.425 and 358.430.

Â Â Â Â Â  (3) Property on loan to a museum shall not escheat to the state under ORS 112.055, but shall pass to the museum if no person takes under ORS 112.025 to 112.045. [1985 c.580 Â§2]

Â Â Â Â Â  358.425 Notice of termination of loan; content. (1) A museum may give notice of termination of a loan of property at any time if the property was loaned to the museum for an indefinite term. If the property was loaned to the museum for a specified term, the museum may give notice of termination of the loan at any time after the expiration of the specified term.

Â Â Â Â Â  (2) Notices given under this section shall contain:

Â Â Â Â Â  (a) The name and address, if known, of the lender;

Â Â Â Â Â  (b) The date of the loan;

Â Â Â Â Â  (c) The name, address and telephone number of the appropriate office or official to be contacted at the museum for information regarding the loan; and

Â Â Â Â Â  (d) Any other information deemed necessary by the museum. [1985 c.580 Â§3]

Â Â Â Â Â  358.430 Procedure for giving notice; responsibility of owner. (1) To give notice of termination of a loan, the museum shall mail a notice to the lender at the most recent address of the lender as shown on the museum's records pertaining to the property on loan. If the museum has no address in its records, or the museum does not receive written proof of receipt of the mailed notice within 30 days of the date the notice was mailed, the museum shall publish notice at least once a week for three consecutive weeks in a newspaper of general circulation in both the county in which the museum is located and the county of the lender's address, if any.

Â Â Â Â Â  (2) For the purposes of this section, if the loan of property was made to a branch of a museum, the museum is located in the county where the branch is located. Otherwise, the museum is located in the county in which it has its principal place of business.

Â Â Â Â Â  (3) It is the responsibility of the owner of property on loan to a museum to notify the museum promptly in writing of any change of address or change in ownership of the property. [1985 c.580 Â§4]

Â Â Â Â Â  358.435 Status of title to acquired property. One who purchases property from a museum acquires good title to the property if the museum represents that it has acquired title to the property pursuant to ORS 358.420. [1985 c.580 Â§5]

Â Â Â Â Â  358.440 Notice to lenders. When a museum accepts a loan of property, the museum shall inform the lender in writing of the provisions of ORS 358.420 to 358.440. [1985 c.580 Â§6]

HISTORIC PROPERTY

(Policy and Definitions)

Â Â Â Â Â  358.475 Policy. The Legislative Assembly hereby declares that it is in the best interest of the state to maintain, preserve and rehabilitate properties of Oregon historical significance. Historic preservation incentive programs provide a public benefit by encouraging preservation and appropriate rehabilitation of significant historic properties. These historically significant portions of the built environment contain the visual and intellectual record of our irreplaceable cultural heritage. They link us with our past traditions and values, establish standards and perspectives for measuring our present achievements and set goals for future accomplishments. To the extent that Oregon's historic preservation incentive programs encourage the preservation and appropriate rehabilitation of significant historical property, the programs create a positive partnership between the public good and private property that promotes economic development; tourism; energy and resource conservation; neighborhood, downtown and rural revitalization; efficient use of public infrastructure; and civic pride in our shared historical and cultural foundations. [1975 c.514 Â§1; 1995 c.5 Â§1; 2001 c.540 Â§1]

Â Â Â Â Â  358.480 Definitions for ORS 358.480 to 358.545. As used in ORS 358.480 to 358.545, unless the context requires otherwise:

Â Â Â Â Â  (1) "Governing body" means the city or county legislative body having jurisdiction over the property for which a limited assessment may be applied for under ORS 358.480 to 358.545.

Â Â Â Â Â  (2) "Historic property" means real property that:

Â Â Â Â Â  (a) Is currently listed in the National Register of Historic Places established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665) or, if the National Register of Historic Places ceases accepting nominations, that is approved for listing on an Oregon register of historic places;

Â Â Â Â Â  (b) Is open to the public for sight-seeing at least one day in each calendar year in accordance with rules adopted by the State Historic Preservation Officer; and

Â Â Â Â Â  (c) Meets the minimum standards of maintenance established by rule of the State Historic Preservation Officer.

Â Â Â Â Â  (3) "Maintenance" means action taken to mitigate wear and deterioration of a historic property without altering the historic character of the property, including action taken to protect and repair the condition of the property with the least possible impact on the historic character of the property.

Â Â Â Â Â  (4) "Owner" includes a purchaser under a recorded instrument of sale.

Â Â Â Â Â  (5) "Preservation":

Â Â Â Â Â  (a) Means the act or process of applying measures necessary to sustain the existing form, integrity and materials of a historic property, including but not limited to the ongoing maintenance and repair of historic materials.

Â Â Â Â Â  (b) Does not include the extensive replacement of historic materials or new construction.

Â Â Â Â Â  (6) "Rehabilitation" means the process of repairing or altering a historic property in order to return the property to a state of utility in which an efficient contemporary use is possible, while preserving those portions and features of the property that are significant to the historic, architectural and cultural values of the property. [1975 c.514 Â§2; 1983 c.720 Â§1; 2001 c.540 Â§2]

Â Â Â Â Â  358.482 Additional definitions applicable to property first classified and assessed as historic on or after July 1, 1996. (1) As used in ORS 358.480 to 358.545:

Â Â Â Â Â  (a) "Americans with Disabilities Act" means the Americans with Disabilities Act of 1990 (P.L. 101-336), as amended.

Â Â Â Â Â  (b) "Commercial property" means real property used in a trade or business or held for the production of income, including multifamily residential rental property.

Â Â Â Â Â  (c) "Preservation plan" means a written preservation, maintenance and rehabilitation proposal submitted by the owner with the application for classification and special assessment as historic property that has been approved by the State Historic Preservation Officer, or as amended and reapproved by the State Historic Preservation Officer, and that is in compliance with standards and guidelines for rehabilitation and rules adopted by the State Historic Preservation Officer.

Â Â Â Â Â  (d) "Renovation plan" means a written proposal submitted by an owner of commercial property in connection with a reapplication for special assessment pursuant to ORS 358.540 (3) that is in compliance with rules adopted by the State Historic Preservation Officer for the submission and content of renovation plans.

Â Â Â Â Â  (e) "Review committee" means the Historic Assessment Review Committee established under ORS 358.511.

Â Â Â Â Â  (f) "Seismic improvement" means construction or other measures that improve the seismic performance or structural stability of property, or that reduce the potential for heavy structural damage to property in the event of an earthquake.

Â Â Â Â Â  (g) "Standards and guidelines for rehabilitation" means the standards and guidelines, based on those developed by the United States Secretary of the Interior, adopted by the State Historic Preservation Officer to determine sufficiency of preservation plans, maintenance, alteration and construction for a specific property.

Â Â Â Â Â  (2) Except as otherwise specifically provided, the definitions contained in this section apply to property first classified and assessed as historic property on or after July 1, 1996. [1995 c.693 Â§2; 2001 c.540 Â§3]

Â Â Â Â Â  358.485 [1975 c.514 Â§3; 1983 c.720 Â§3; 1989 c.904 Â§54; 1995 c.693 Â§15; repealed by 2001 c.540 Â§25]

(Application)

Â Â Â Â Â  358.487 Application for classification and assessment as historic property; term of assessment; fee. (1)(a) An owner of historic property desiring classification and special assessment under ORS 358.480 to 358.545 for the property may make application for the classification and special assessment to the State Historic Preservation Officer on forms approved by the State Historic Preservation Officer. The forms shall include or be accompanied by the written consent of the owner to the viewing of the property by the State Historic Preservation Officer. Any application made under this subsection shall include a preservation plan and be sent by the State Historic Preservation Officer to the appropriate county assessor, local landmark commission and governing body. An application must be made during the calendar year preceding the first property tax year for which classification and special assessment as historic property is desired.

Â Â Â Â Â  (b) Classification and special assessment pursuant to an application made under this subsection shall be granted only for 15 consecutive property tax years, commencing in the tax year beginning on the July 1 following the calendar year in which the application was made.

Â Â Â Â Â  (2)(a) An owner may make preliminary application for classification of property as historic upon approval by the State Advisory Committee on Historic Preservation of the nomination of the property for listing on the National Register of Historic Places or, if the National Register of Historic Places ceases accepting nominations, the nomination of the property for listing on an Oregon register of historic places.

Â Â Â Â Â  (b) The preliminary application shall be considered an application made or received for purposes of subsection (1) of this section if, by September 15 of the year for which classification and special assessment are first sought, the property is:

Â Â Â Â Â  (A) Listed in the National Register of Historic Places; or

Â Â Â Â Â  (B) If the National Register of Historic Places ceases accepting nominations, approved for listing on an Oregon register of historic places.

Â Â Â Â Â  (c) If the requirements of paragraph (b) of this subsection are not satisfied, the preliminary application may not be considered an application made for purposes of subsection (1) of this section until the calendar year in which, as of September 15, the property is listed as described in paragraph (b) of this subsection.

Â Â Â Â Â  (3) Immediately upon receipt of a copy of the application under subsection (1) of this section, the county assessor shall review the application for accuracy and completeness of description and other matters within the expertise of the county assessor and shall make recommendations regarding the classification to the State Historic Preservation Officer.

Â Â Â Â Â  (4) Immediately upon receipt of a copy of the application under subsection (1) of this section, the governing body shall review the application for matters relating to public benefit and shall make recommendations regarding the classification to the State Historic Preservation Officer.

Â Â Â Â Â  (5) By making application for classification and assessment under this section, the owner consents that the State Historic Preservation Officer has access to the property for inspection at reasonable times to ensure that the terms of the national register or other federal or state laws or requirements are being met.

Â Â Â Â Â  (6) The application for classification and assessment under ORS 358.480 to 358.545 may not be processed unless accompanied by a nonrefundable fee of one-third of one percent of the real market value of the property, as of the assessment date, for the year in which application is made. The fee shall be deposited in the State Parks and Recreation Department Fund for use by the State Parks and Recreation Director or for transfer to the Oregon Property Management Account established under ORS 358.680 to 358.690, upon the advice of the State Advisory Committee on Historic Preservation. [1995 c.693 Â§3; 1997 c.541 Â§427; 2001 c.540 Â§4; 2005 c.22 Â§257]

Â Â Â Â Â  358.490 Review and approval of application by State Historic Preservation Officer; withdrawal. (1) After an application is filed under ORS 358.487, the State Historic Preservation Officer shall review the application and may view the premises. After determining that the application is complete, the State Historic Preservation Officer shall approve, approve with conditions or deny the application. The State Historic Preservation Officer may not disapprove the application solely because of the potential loss of revenue that may result from granting the application.

Â Â Â Â Â  (2) During the review process of each application, the State Historic Preservation Officer shall consider the county assessor's and governing body's recommendations submitted under ORS 358.487 (3) and (4).

Â Â Â Â Â  (3) The State Historic Preservation Officer may approve the application with respect to only part of the property that is the subject of the application. However, if any part of the application is denied, the applicant may withdraw the application.

Â Â Â Â Â  (4) A preservation plan that has been approved by the State Historic Preservation Officer may be amended from time to time, either at the request of the owner or at the request of the State Historic Preservation Officer. The amendments may be approved, approved in part or disapproved by the State Historic Preservation Officer. To the extent the amendments are approved, amendments shall become part of the preservation plan that must be carried out in order that the property not be disqualified as historic property. [1975 c.514 Â§4; 1983 c.720 Â§4; 1995 c.5 Â§7; 1995 c.693 Â§4; 2001 c.540 Â§5]

Â Â Â Â Â  358.495 Notice of approval or disapproval; effect of approval; request for hearing; committee determination of final order. (1) Immediately following approval or disapproval of an application under ORS 358.490, the State Historic Preservation Officer shall notify the county assessor, the governing body and the applicant which shall in no event be later than September 15 of the tax year for which classification and special assessment are first desired. In no event later than September 15 of the year for which classification and special assessment are desired, the State Historic Preservation Officer shall cause a copy of the preservation plan approved under ORS 358.490 to be delivered or mailed to the county assessor and the governing body. An application not denied on or before September 15 shall be deemed approved, and the property that is the subject of the application shall be considered to be historic property that qualifies under ORS 358.480 to 358.545.

Â Â Â Â Â  (2) If the State Historic Preservation Officer determines that the historic property qualifies under ORS 358.480 to 358.545, the State Historic Preservation Officer shall certify that fact in writing and shall file a copy of the certificate with the county assessor and the governing body. The certificate shall state the facts upon which the approval was based and list any condition on which approval is based. The county assessor, as to any historic property, shall assess on the basis provided in ORS 358.505, and each year the historic property is classified and so assessed shall also enter on the assessment and tax roll that the property is being specially assessed as historic property and is subject to potential additional taxes as provided in ORS 358.525 by adding the notation "historic property (potential additional tax)."

Â Â Â Â Â  (3) If the State Historic Preservation Officer determines that the property does not qualify for classification and assessment under ORS 358.480 to 358.545, the State Historic Preservation Officer shall give written notice of the denial to the applicant. The notice shall state the reasons for the denial.

Â Â Â Â Â  (4)(a) Any owner, governing body or county assessor affected by a determination of the State Historic Preservation Officer made under ORS 358.480 to 358.545 may request a contested case hearing according to the provisions of ORS chapter 183.

Â Â Â Â Â  (b) After a contested case hearing has been held, the administrative law judge shall present the proposed order to the Historic Assessment Review Committee. The review committee shall determine the final order in the case. [1975 c.514 Â§5; 1983 c.720 Â§5; 1995 c.5 Â§8; 1995 c.693 Â§5; 1997 c.541 Â§428; 2001 c.540 Â§6; 2003 c.75 Â§87]

Â Â Â Â Â  358.499 Limitations on classification and assessment as historic property. (1) Property first classified and specially assessed as historic property for a tax year beginning on or before July 1, 1994, shall continue to be so classified, specially assessed and removed from special assessment as provided under ORS 358.480 to 358.545 as those sections were in existence and in effect on December 31, 1992.

Â Â Â Â Â  (2) Property may be classified and specially assessed under ORS 358.480 to 358.545 pursuant to application filed under ORS 358.487 on or after September 9, 1995, and first applicable for the tax year 1996-1997 or any tax year thereafter.

Â Â Â Â Â  (3) Property may not be classified and specially assessed pursuant to application filed under ORS 358.487 if the application is filed on or after July 1, 2010. [1995 c.693 Â§19; 2001 c.540 Â§7]

Â Â Â Â Â  Note: 358.499 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.502 [1957 c.196 Â§1; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.504 [1957 c.196 Â§3; repealed by 1957 c.196 Â§10]

(Valuation)

Â Â Â Â Â  358.505 Determination of specially assessed value, maximum assessed value and assessed value of historic property; appeals; rules. (1)(a) The county assessor shall, for the 15 consecutive tax years elected under ORS 358.480 to 358.545, list on the assessment and tax roll a specially assessed value for property classified as historic property that equals the assessed value of the property at the time application for classification was made.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the property that is the subject of the application was exempt or specially assessed at the time the application for classification was made, the county assessor shall, for the 15 consecutive tax years elected under ORS 358.480 to 358.545, list on the assessment and tax roll a specially assessed value for the property that equals the product of the real market value of the property for the tax year in which the application was made multiplied by the ratio of the average maximum assessed value over the average real market value for that tax year of property in the same area and property class.

Â Â Â Â Â  (c) If a reapplication for classification and special assessment filed pursuant to ORS 358.540 (3) is approved under ORS 358.490, the county assessor shall, for 15 consecutive tax years after the date of the filing of the reapplication, list on the assessment and tax roll a specially assessed value for the property that was the subject of the reapplication that equals the product of the real market value of the property for the assessment year in which the reapplication is made multiplied by the ratio of the average maximum assessed value over the average real market value for the assessment year of property in the same area and property class.

Â Â Â Â Â  (2)(a) For the first tax year of a 15-year period of historic property special assessment, notwithstanding ORS 308.149 (2), the maximum assessed value of property subject to historic property special assessment shall equal the specially assessed value of the property under subsection (1) of this section multiplied by the ratio, not greater than 1.00, of the maximum assessed value the property would have had if the property were not specially assessed over the real market value of the property.

Â Â Â Â Â  (b) For each tax year after the first tax year in which the property is subject to special assessment as historic property and before the conclusion of the 15-year period of historic property special assessment, the property's maximum assessed value subject to special assessment shall equal 103 percent of the property's assessed value from the prior year or 100 percent of the property's maximum assessed value subject to special assessment from the prior year, whichever is greater.

Â Â Â Â Â  (3) The assessed value of property that is classified as historic property for the tax year shall equal the lesser of:

Â Â Â Â Â  (a) The property's specially assessed value as determined under subsection (1) of this section; or

Â Â Â Â Â  (b) The property's maximum assessed value as determined under subsection (2) of this section.

Â Â Â Â Â  (4) Except as provided under ORS 358.487 (2), the entitlement of property to the special assessment provisions of this section shall be determined as of July 1. If the property becomes disqualified on or after July 1, its assessment for that year shall continue as provided in this section.

Â Â Â Â Â  (5) Assessed value, as defined and determined under ORS 308.146, shall be determined for property classified as historic property by the county assessor each year. The assessed value so determined for any year shall be subject to appeal to the county board of property tax appeals within the time and in the manner provided in ORS chapter 309 and shall be subject to appeal thereafter to the Oregon Tax Court and to the Oregon Supreme Court within the time and in the manner provided for appeals of value determination for purposes of ad valorem property taxation.

Â Â Â Â Â  (6) The Department of Revenue, in consultation with the State Historic Preservation Officer, shall adopt rules within its area of expertise that are necessary to the implementation of ORS 358.480 to 358.545. [1975 c.514 Â§6; 1981 c.804 Â§97; 1983 c.720 Â§6; 1985 c.565 Â§63; 1991 c.459 Â§325; 1995 c.5 Â§9; 1995 c.650 Â§80; 1995 c.693 Â§6; 1997 c.541 Â§Â§429,430; 2001 c.540 Â§8]

Â Â Â Â Â  Note: Sections 28 and 28b, chapter 540, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 28. (1) As used in this section, "qualified property" means property that was commercial property at the time the property was first classified and assessed as historic property under ORS 358.480 to 358.545 and that, as of July 1 of the 15th tax year of historic property classification and assessment under ORS 358.480 to 358.545, is no longer commercial property.

Â Â Â Â Â  (2) Notwithstanding ORS 358.505 and 358.540, qualified property that continues to be maintained, rehabilitated or preserved as historic property shall be assessed as provided in ORS 358.505 for one additional tax year following the conclusion of the 15-year period of historic property assessment. The specially assessed value of the property for the 15th tax year of historic property assessment shall apply to the additional tax year.

Â Â Â Â Â  (3) This section applies to qualified property for which the original 15-year term of historic property classification and assessment concludes after June 30, 2003, and before July 1, 2004. [2001 c.540 Â§28]

Â Â Â Â Â  Sec. 28b. Section 28 of this 2001 Act is repealed on December 31, 2006. [2001 c.540 Â§28b]

Â Â Â Â Â  358.506 [1957 c.196 Â§4; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.507 [1997 c.541 Â§433; repealed by 2001 c.540 Â§26]

Â Â Â Â Â

Â Â Â Â Â  358.508 [1957 c.196 Â§5; repealed by 1957 c.196 Â§10]

(Review)

Â Â Â Â Â  358.509 Review of continued qualification of property by State Historic Preservation Officer. If the county assessor, local landmark commission or governing body has reason to believe that property classified as historic property is not being maintained, rehabilitated or preserved as required under the preservation plan approved for the property, as amended, or as required under rules established by the State Historic Preservation Officer, or otherwise no longer qualifies for classification and special assessment as historic property, the county assessor, local landmark commission or governing body shall request the State Historic Preservation Officer to determine if the property continues to qualify. The request shall be in writing and state the reasons why the continuing qualification is questioned. Upon receipt of the request, the State Historic Preservation Officer may initiate a continuing qualification review. If a review is initiated, the State Historic Preservation Officer or designee of the officer shall inspect the property and may take whatever steps are necessary to determine if the property continues to qualify for special assessment including a request for a report under ORS 358.535. The State Historic Preservation Officer shall notify the county assessor of the determination made pursuant to the request within 60 days after the request is received. A determination by the State Historic Preservation Officer that the property no longer qualifies shall constitute a discovery described in ORS 358.515 (1)(c). [1979 c.346 Â§4; 1983 c.720 Â§7; 1995 c.5 Â§10; 1995 c.693 Â§7; 2001 c.540 Â§9]

Â Â Â Â Â  358.510 [Repealed by 1957 c.196 Â§2]

Â Â Â Â Â  358.511 Historic Assessment Review Committee. (1) There is established an Historic Assessment Review Committee consisting of three members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. A member is eligible for reappointment. A member whose term has expired shall continue to serve until a successor has been appointed.

Â Â Â Â Â  (3) Appointments to the review committee shall be based on representation of interests of the county assessors, historic preservation interests and local government.

Â Â Â Â Â  (4) A majority of the members of the review committee constitutes a quorum for the transaction of business. [1995 c.693 Â§16; 2001 c.540 Â§10]

Â Â Â Â Â  Note: 358.511 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.512 [1957 c.196 Â§6; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.514 [1957 c.196 Â§7; repealed by 1957 c.196 Â§10]

(Disqualification)

Â Â Â Â Â  358.515 Loss of special assessment; effect of sale or transfer; notice to assessor when property ceases to qualify. (1) When property has once been classified and assessed as historic property pursuant to application filed under ORS 358.480 to 358.545, it shall remain so classified and be granted the special assessment provided by ORS 358.505 until the property becomes disqualified for such classification and assessment by:

Â Â Â Â Â  (a) Written notice by the taxpayer to the assessor to remove the special assessment.

Â Â Â Â Â  (b) Sale or transfer to an ownership making it exempt from property taxation.

Â Â Â Â Â  (c) Removal of the special assessment by the assessor upon discovery that the property no longer qualifies as historic property because it is not in compliance with the preservation plan applicable to the property or for other reason.

Â Â Â Â Â  (d) In the case of residential property, any other sale or transfer of the property.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1)(d) of this section, the sale or transfer to a new owner or transfer by reason of death of a former owner to a new owner does not operate to disqualify the property from the special assessment provided by ORS 358.505 so long as the property continues to qualify as historic property and the new owner expressly assents to the preservation plan in effect for the property and continues to implement the preservation plan.

Â Â Â Â Â  (b) The new owner shall notify the State Historic Preservation Officer of the sale or transfer of ownership within 60 days after the date that the documents described in ORS 93.040 are recorded.

Â Â Â Â Â  (3) When, for any reason, the property or any portion thereof ceases to qualify as historic property, the owner at the time of change shall notify the assessor and the State Historic Preservation Officer of the change prior to the next January 1 assessment date. [1975 c.514 Â§7; 1979 c.346 Â§1; 1983 c.720 Â§8; 1991 c.459 Â§326; 1995 c.5 Â§11; 1995 c.693 Â§8; 1997 c.541 Â§434; 2001 c.540 Â§11; 2005 c.549 Â§3]

Â Â Â Â Â  358.516 [1957 c.196 Â§10; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.520 [Renumbered 390.220]

Â Â Â Â Â  358.525 Imposition of additional taxes when property disqualified; exception. (1) Except as provided in subsection (4) of this section, whenever property that has received special assessment as historic property under ORS 358.480 to 358.545 thereafter becomes disqualified for such assessment as provided in ORS 358.515, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of real property tax, additional taxes equal to the difference between the taxes assessed against the property and the taxes that would otherwise have been assessed against the property for each of the last 15 years (or such lesser number of years, corresponding to the years of assessment as historic property applicable to the property) as of January 1 of the assessment year for which the property was disqualified for special assessment plus an amount equal to the sum of the interest on each year's additional taxes computed under ORS 311.505 from November 15 of the tax year for which back taxes are being added to July 1 of the tax year of disqualification.

Â Â Â Â Â  (2) Whenever property that has received special assessment as historic property under ORS 358.505 becomes disqualified for such assessment and either notice required by ORS 358.515 (3) is not given, the assessor shall determine the date that the notice should have been given, shall notify the owner thereof and, notwithstanding ORS 311.235, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property tax, in full payment of all taxes and penalties accruing from the disqualification, the sum of the following:

Â Â Â Â Â  (a) Additional taxes equal to the difference between the total amount of taxes that would have been due on the property for each year, not to exceed the last 15 years, in which special assessment under ORS 358.505 was in effect for the property (even though erroneously) and the taxes that would have been due had special assessment not been in effect plus an amount equal to the sum of the interest on each year's additional taxes computed under ORS 311.505 from November 15 of the tax year for which additional taxes are being added to July 1 of the tax year of disqualification, plus

Â Â Â Â Â  (b) An additional penalty of 15 percent of the amount in paragraph (a) of this subsection.

Â Â Â Â Â  (3) Prior to adding to the tax extended against the property on the next general property tax roll of any additional taxes or penalty imposed by subsection (1) or (2) of this section, in the case of disqualification pursuant to ORS 358.515 (1)(c), the assessor shall notify the owner of the property by mail, return receipt requested, of the disqualification.

Â Â Â Â Â  (4) Additional tax or penalty may not be imposed under subsection (1) or (2) of this section upon the sale or transfer to an ownership making it exempt from property taxation. Additional tax or penalty may not be imposed under subsection (1) or (2) of this section if the historic property is destroyed by fire or act of God.

Â Â Â Â Â  (5) The amount determined to be due under subsection (1) or (2) of this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1975 c.514 Â§8; 1979 c.350 Â§18; 1983 c.720 Â§9; 1991 c.459 Â§327; 1995 c.5 Â§12; 1995 c.693 Â§9; 1997 c.541 Â§435; 2001 c.540 Â§12]

Â Â Â Â Â  358.526 Interest not imposed following disqualification under certain circumstances; requirements. (1) Notwithstanding ORS 358.525, whenever property that has received special assessment as historic property under ORS 358.480 to 358.545 thereafter becomes disqualified for historic property assessment as the result of a written notice given by the taxpayer pursuant to ORS 358.515 (1)(a), additional taxes shall be added to the tax extended against the property as prescribed in ORS 358.525 (1), but interest may not be added to the additional taxes if within two years following the date of disqualification:

Â Â Â Â Â  (a) The property has been classified for special assessment as historic property under ORS 358.480 to 358.545; and

Â Â Â Â Â  (b) The property owner has spent an amount implementing an approved preservation plan for the property that equals or exceeds five times the amount of interest that would otherwise be payable under ORS 358.525 (1).

Â Â Â Â Â  (2) If the property owner files a written request with the county assessor, for the period of time from the disqualification of the property until the earlier of the time the assessor determines that the requirements of subsection (1) of this section have been met or two years following the date of disqualification, interest that would otherwise be added to the additional taxes due under ORS 358.525 may not be extended against the property but shall remain a potential liability on the assessment and tax roll. If the assessor determines that the requirements of subsection (1) of this section are met, the interest shall be canceled. If the assessor determines that the requirements of subsection (1) of this section have not been met, the interest shall be added to the tax extended against the property as prescribed in ORS 358.525 (1). [2001 c.540 Â§12b]

(Change of Classification)

Â Â Â Â Â  358.528 Application to change classification as historic property; withdrawal permitted. When any property has been classified and assessed as historic property under ORS 358.480 to 358.545 and the owner or other qualified person applies for a change in the classification under another special assessment program, the applicant shall have 30 days thereafter within which to withdraw the application, by giving written notice to the public official or agency to whom the applicant applied for the change in classification. If no notice of withdrawal is given by the applicant, the application shall be acted upon and the change in classification made, as otherwise provided by law. [1999 c.314 Â§48; 2001 c.540 Â§13]

Â Â Â Â Â  358.530 [Repealed by 1959 c.242 Â§1]

(Owners' Reports)

Â Â Â Â Â  358.535 Reports from owners; effect of failure to comply. The State Historic Preservation Officer shall at all times be authorized to demand and receive reports from owners of property classified as historic property under ORS 358.480 to 358.545 as to the continued qualification of the property for historic property classification. The content of reports and times for reporting shall be determined by the State Historic Preservation Officer. If the owner fails, after 30 days' written notice by mail, return receipt requested, to comply with such demand, the State Historic Preservation Officer shall immediately notify the assessor and the assessor shall withdraw the property from classification and apply the penalties provided by ORS 358.525. [1975 c.514 Â§9; 1995 c.5 Â§13; 1995 c.693 Â§10; 2001 c.540 Â§14]

(Renewal)

Â Â Â Â Â  358.540 Limitation on renewal of historic property assessment; exception. (1) Property classified as historic property under ORS 358.480 to 358.545 is entitled to any other exemption or special assessment provided by law.

Â Â Â Â Â  (2) Property that has received special assessment under ORS 358.480 to 358.545 for 15 years, at the completion of the 15-year term, is disqualified from historic property special assessment.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (2) of this section, following completion of the initial 15-year period of historic property classification and disqualification under subsection (2) of this section, the owner of property classified as historic property may reapply under ORS 358.487 for one additional 15-year period of special assessment under ORS 358.480 to 358.545. Following completion of the second 15-year term of special assessment, the historic property shall be disqualified from historic property special assessment and is not again eligible for special assessment under ORS 358.480 to 358.545.

Â Â Â Â Â  (b) For commercial property, a reapplication filed under this subsection, in addition to containing all of the information required of an application filed under ORS 358.487, shall be accompanied by a renovation plan detailing measures to be taken for purposes of Americans with Disabilities Act compliance, seismic improvement measures or energy conservation measures, the costs associated with the measures and a schedule of the dates on which work on the measures will be begun and completed.

Â Â Â Â Â  (c) For commercial property, a reapplication filed under this subsection that in other respects is in compliance with the application requirements of ORS 358.487 may be approved only upon a finding by the State Historic Preservation Officer that the renovation plan submitted with the reapplication will, if implemented, result in a significant investment in the historic property that promotes compliance with Americans with Disabilities Act requirements or that results in seismic improvements or energy conservation improvements to the property. If approved, the renovation plan shall be considered an amendment to and part of the preservation plan filed with the reapplication and in effect for the property.

Â Â Â Â Â  (d) For residential property, a reapplication filed under this subsection that in other respects is in compliance with the application requirements of ORS 358.487 may be approved only if a second term of historic property classification and special assessment for residential property is authorized under ORS 358.541.

Â Â Â Â Â  (e) The State Historic Preservation Officer may adopt rules under this subsection, including rules that provide:

Â Â Â Â Â  (A) The minimum amount of investment that must be made in order for the investment to be considered a significant investment.

Â Â Â Â Â  (B) The minimum amount of seismic improvement to the property that must be contemplated in the renovation plan in order for the plan to be approved.

Â Â Â Â Â  (C) The minimum level of energy conservation improvements that must be contemplated in the renovation plan in order for the plan to be approved.

Â Â Â Â Â  (D) The maximum amount of time between the date of filing of the reapplication and the date of completion of the measures described in the renovation plan in order for the renovation plan to be approved. [1975 c.514 Â§10; 1983 c.720 Â§10; 1995 c.5 Â§14; 1995 c.693 Â§11; 2001 c.540 Â§15; 2005 c.549 Â§1]

Â Â Â Â Â  Note: Section 33, chapter 579, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 33. (1) The owner of a property receiving special assessment under ORS 358.475 to 358.545 (1999 Edition) who purchased the property within the five-year period immediately prior to the effective date of this 1999 Act [October 23, 1999] may file a reapplication under ORS 358.540 within one year following the effective date of this 1999 Act for classification and special assessment of the property as historic property for an additional 15-year period under ORS 358.540.

Â Â Â Â Â  (2) Notwithstanding ORS 358.505 and 358.507 (1999 Edition), following approval of the reapplication by the State Historic Preservation Officer, the property shall be assessed for the additional 15-year period of historic property classification at the assessed value of the property at the time the property was purchased, as determined under ORS 358.475 to 358.545 (1995 Edition).

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, for any tax year within the additional 15-year period, property shall be assessed at a lesser value than the assessed value determined under subsection (2) of this section if the lesser value is required pursuant to section 11, Article XI of the Oregon Constitution. [1999 c.579 Â§33]

Â Â Â Â Â  358.541 City or county authorization for second term residential historic property. (1) Residential property may not qualify for a second term of classification and special assessment as historic property under this section unless:

Â Â Â Â Â  (a) If the property is located within a city, the governing body of the city has adopted a resolution or ordinance authorizing a second term of historic property classification and special assessment for residential property; or

Â Â Â Â Â  (b) If the property is located within unincorporated territory of a county, the governing body of the county has adopted a resolution or ordinance authorizing a second term of historic property classification and special assessment for residential property.

Â Â Â Â Â  (2) The city or county authorizing a second term of historic property classification and special assessment for residential property shall send a copy of the authorizing resolution or ordinance to the State Historic Preservation Officer. [2005 c.549 Â§2]

Â Â Â Â Â  Note: 358.541 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(New Construction)

Â Â Â Â Â  358.543 Effect of new construction on historic classification; request; effect of State Historic Preservation Officer approval; rules. (1) Any additions made that are historically accurate reconstructions of once extant features or necessary for safety or disabled access or required by building code requirements may be classified as not being "new construction" by the State Historic Preservation Officer if the State Historic Preservation Officer so determines after request is made by the owner.

Â Â Â Â Â  (2) A request to have an addition classified as not being "new construction" must be made in writing and must be accompanied by written documentation that demonstrates that the addition is a historically accurate reconstruction of once extant features, necessary for safety or disabled access or required by building code requirements.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if new construction takes place with respect to property classified as historic property under ORS 358.480 to 358.545, the new construction may not be considered classified as historic and may not receive the special valuation accorded historic property under ORS 358.505. The new construction shall be valued for ad valorem property tax purposes at its real market value and shall be assessed as provided in ORS 308.146 (1) to (3).

Â Â Â Â Â  (4)(a) If new construction takes place on or after January 1, 2002, with respect to historic property for which a certificate has been filed under ORS 358.495 (2), the new construction shall be subject to the maximum assessed value and assessed value of the historic property under ORS 358.505 if the new construction is approved by the State Historic Preservation Officer and:

Â Â Â Â Â  (A) Is used primarily for residential purposes; or

Â Â Â Â Â  (B) Is used primarily for nonresidential purposes. New construction that is used primarily for nonresidential purposes shall be subject to the maximum assessed value and assessed value of the historic property under ORS 358.505 only to the extent the square footage of the new construction, when added to the total net rentable area of the existing historic property, is less than or equal to the total net rentable area of the property that existed prior to the new construction.

Â Â Â Â Â  (b) New construction that is not approved for historic property assessment under paragraph (a) of this subsection shall be assessed as provided in ORS 308.146 (1) to (3).

Â Â Â Â Â  (c) The State Historic Preservation Officer may adopt rules establishing procedures for requesting and obtaining the approval of the State Historic Preservation Officer under this subsection.

Â Â Â Â Â  (d) For purposes of this subsection, net rentable area shall be measured in square feet.

Â Â Â Â Â  (5) Any notice required under ORS 358.528 to be sent by a public official or agency with regard to a change in classification to or from historic property classification shall be given by the county assessor and to the State Historic Preservation Officer.

Â Â Â Â Â  (6) As used in this section, "new construction" includes, but is not limited to:

Â Â Â Â Â  (a) An additional new building, structure or other improvement outside the building envelope, including but not limited to a parking area to be or in use for commercial purposes.

Â Â Â Â Â  (b) An enlargement of the exterior perimeters of an existing building, structure or improvement.

Â Â Â Â Â  (c) Any story or stories added to an existing building, structure or improvement. [1983 c.720 Â§Â§12,13; 1991 c.459 Â§329; 1995 c.5 Â§15; 1995 c.693 Â§12; 1999 c.314 Â§87; 2001 c.540 Â§16]

(State Historic Preservation Officer)

Â Â Â Â Â  358.545 Rules of State Historic Preservation Officer. The State Historic Preservation Officer shall adopt rules, pursuant to ORS chapter 183, with regard to the determination of entitlement of historic properties to the special assessment accorded by ORS 358.480 to 358.545. The rules shall:

Â Â Â Â Â  (1) Encompass requirements for allowance and substantiation of public sight-seeing of historic property classified under ORS 358.480 to 358.545;

Â Â Â Â Â  (2) Provide minimum maintenance and preservation standards for the property;

Â Â Â Â Â  (3) Provide standards and guidelines for rehabilitation based on those adopted by the United States Secretary of the Interior;

Â Â Â Â Â  (4) Delineate any other matters necessary to carry out the purposes of ORS 358.480 to 358.545; and

Â Â Â Â Â  (5) Provide for a review procedure by the State Historic Preservation Officer for compliance with the preservation plan in the 5th, 10th and 14th years of special assessment. If the State Historic Preservation Officer determines that there is lack of compliance with the preservation plan, the State Historic Preservation Officer shall either notify the county assessor under ORS 358.509 or request that the preservation plan be amended as provided under ORS 358.490. If, after a request for amendment is made, the property remains in noncompliance, the State Historic Preservation Officer shall notify the county assessor as described, and with the result described, under ORS 358.509. [1975 c.514 Â§11; 1995 c.5 Â§16; 1995 c.693 Â§13; 2001 c.540 Â§17]

Â Â Â Â Â  358.565 State Historic Preservation Officer. (1) The Governor shall designate a State Historic Preservation Officer who shall serve at the pleasure of the Governor. In case of vacancy, the Governor shall designate a successor.

Â Â Â Â Â  (2) The State Historic Preservation Officer shall appoint a staff of persons well qualified in history, architectural history, architecture, archaeology and education as technical assistants and analysts.

Â Â Â Â Â  (3) In addition to the powers and duties assigned to the State Historic Preservation Officer under ORS 358.480 to 358.545, the State Historic Preservation Officer shall perform whatever functions as are authorized by law. [1975 c.514 Â§12; 1983 c.268 Â§2; 2001 c.540 Â§18]

OREGON HERITAGE COMMISSION

Â Â Â Â Â  358.570 Oregon Heritage Commission; establishment; terms of commission members. (1) To assure the conservation and development of Oregon's heritage there is established in the State Parks and Recreation Department the Oregon Heritage Commission consisting of nine voting members appointed by the Governor and eight ex officio members as described in ORS 358.575.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to actual and necessary travel and other expenses as provided in ORS 292.495. [1995 c.428 Â§1; 1997 c.112 Â§1]

Â Â Â Â Â  Note: 358.570 to 358.595 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.575 Commission membership. (1) The voting members of the Oregon Heritage Commission shall be composed of representatives of heritage interests, including Indian tribes with federal recognition, that reflect the cultural and geographic diversity of this state as well as the heritage interests reflected in community institutions, libraries, museums, architecture, archaeology and historic preservation.

Â Â Â Â Â  (2) The ex officio members of the commission shall be designees of the following:

Â Â Â Â Â  (a) The Department of Land Conservation and Development;

Â Â Â Â Â  (b) The Trustees of the State Library;

Â Â Â Â Â  (c) The State Board of Higher Education;

Â Â Â Â Â  (d) The Economic and Community Development Department;

Â Â Â Â Â  (e) The Department of Education;

Â Â Â Â Â  (f) The Executive Director of the Oregon Historical Society;

Â Â Â Â Â  (g) The State Archivist; and

Â Â Â Â Â  (h) The State Historic Preservation Officer. [1995 c.428 Â§3; 1997 c.112 Â§2]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.580 Selection of chairperson; quorum; meetings. (1) The Oregon Heritage Commission shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the voting members of the commission. [1995 c.428 Â§4]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.585 Rules. In accordance with applicable provisions of ORS chapter 183, the State Parks and Recreation Commission may adopt rules, as requested by the Oregon Heritage Commission, for the administration of the laws that the commissions are charged with administering. [1995 c.428 Â§5]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.590 Advisory and technical committees; reimbursement of commission member expenses; solicitation of funds. (1) To aid and advise the Oregon Heritage Commission in the performance of its functions, the commission may establish such advisory and technical committees as it considers necessary. These committees may be continuing or temporary. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495.

Â Â Â Â Â  (3) The commission may raise and expend funds, including grants from federal, state and private sources. [1995 c.428 Â§6]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.595 Coordination of heritage activities; Oregon Heritage Plan; inventory of state cultural properties. The Oregon Heritage Commission is designated the primary agency for coordination of heritage activities and shall coordinate its activities with public and private organizations that express an interest in the heritage of Oregon. The commission shall:

Â Â Â Â Â  (1) Prepare and adopt an Oregon Heritage Plan to address coordination for the identification, curation, restoration and interpretation of heritage resources.

Â Â Â Â Â  (2) Increase efficiency and avoid duplication among the various interest groups that seek to preserve heritage resources.

Â Â Â Â Â  (3) Coordinate a comprehensive inventory of state-owned cultural properties and make the inventory available to the public.

Â Â Â Â Â  (4) In conjunction with the Economic and Community Development Department encourage tourism activities relating to heritage resources.

Â Â Â Â Â  (5) Coordinate statewide anniversary celebrations.

Â Â Â Â Â  (6) Coordinate statewide celebrations of Asian American Heritage Month. [1995 c.428 Â§7; 1999 c.690 Â§3; 2003 c.244 Â§3; 2005 c.233 Â§3]

Â Â Â Â Â  Note: See note under 358.570.

HISTORIC PRESERVATION PLAN

Â Â Â Â Â  358.605 Legislative findings. (1) The Legislative Assembly declares that the cultural heritage of Oregon is one of the state's most valuable and important assets; that the public has an interest in the preservation and management of all antiquities, historic and prehistoric ruins, sites, structures, objects, districts, buildings and similar places and things for their scientific and historic information and cultural and economic value; and that the neglect, desecration and destruction of cultural sites, structures, places and objects result in an irreplaceable loss to the public.

Â Â Â Â Â  (2) The Legislative Assembly finds that the preservation and rehabilitation of historic resources are of prime importance as a prime attraction for all visitors; that they help attract new industry by being an influence in business relocation decisions; and that rehabilitation projects are labor intensive, with subsequent benefits of payroll, energy savings and are important to the revitalization of deteriorating neighborhoods and downtowns.

Â Â Â Â Â  (3) It is, therefore, the purpose of this state to identify, foster, encourage and develop the preservation, management and enhancement of structures, sites and objects of cultural significance within the state in a manner conforming with, but not limited by, the provisions of the National Historic Preservation Act of 1966 (P.L. 89-665; 16 U.S.C. 470). [1983 c.268 Â§1]

Â Â Â Â Â  358.610 [1953 c.475 Â§1; renumbered 390.410]

Â Â Â Â Â  358.612 Duties of State Historic Preservation Officer. The State Historic Preservation Officer:

Â Â Â Â Â  (1) Shall conduct or cause to have conducted a comprehensive, statewide survey to identify districts, sites, buildings, structures and objects that are potentially significant in Oregon history, prehistory, architecture, archaeology and culture;

Â Â Â Â Â  (2) Shall prepare and implement a comprehensive statewide historic preservation plan to assist local governments in developing their preservation programs and participate in the national program;

Â Â Â Â Â  (3) Shall maintain a statewide inventory of historic properties;

Â Â Â Â Â  (4) Shall create a mechanism for an Oregon State Register of Historic Properties in which to record significant historic properties with the State Advisory Committee on Historic Preservation developing the criteria for such properties;

Â Â Â Â Â  (5) Shall nominate properties of historical, prehistoric architectural, archaeological and cultural significance to the Oregon State Register of Historic Properties and to the National Register of Historic Places;

Â Â Â Â Â  (6) Shall administer state and federal tax incentive provisions for the preservation of properties on the state and national registers;

Â Â Â Â Â  (7) Shall provide information on federal and state tax benefits for preservation projects;

Â Â Â Â Â  (8) Shall administer grant programs to conduct surveys of historic properties and to assist the development of properties on the state and national registers;

Â Â Â Â Â  (9) Shall provide or assist other appropriate state agencies in providing information and education on the economic and social benefits of developing historical and cultural resources;

Â Â Â Â Â  (10) Shall provide public education and information to foster the purposes of ORS 358.565 to 358.622;

Â Â Â Â Â  (11) Shall provide technical assistance as funds permit;

Â Â Â Â Â  (12) Shall work with local, statewide and national organizations to develop means of promoting historic preservation, including legislation, financing, education, easements, conferences and workshops and audio-visual materials;

Â Â Â Â Â  (13) Shall, when a project involves Native American concerns, work with the Commission on Indian Services, project administrators and the local Indian tribes or communities to insure that these concerns are adequately addressed;

Â Â Â Â Â  (14) May review and comment on the impact of publicly funded projects and programs;

Â Â Â Â Â  (15) May accept gifts and grants to be used for purposes consistent with ORS 358.565 to 358.622; and

Â Â Â Â Â  (16) Subject to the availability of funds therefor, serve as staff for the State Advisory Committee on Historic Preservation. [1983 c.268 Â§3]

Â Â Â Â Â  358.615 [1953 c.475 Â§2; 1955 c.547 Â§1; renumbered 390.420]

Â Â Â Â Â  358.617 Rules. Pursuant to ORS chapter 183, the State Historic Preservation Officer shall adopt rules to carry out the duties and functions of the officer, including rules governing cultural resource management programs and grants-in-aid program categories. [1983 c.268 Â§4]

Â Â Â Â Â  358.620 [1953 c.475 Â§4; 1955 c.547 Â§2; renumbered 390.430]

Â Â Â Â Â  358.622 State Advisory Committee on Historic Preservation. (1) There is created a State Advisory Committee on Historic Preservation consisting of not more than nine members appointed by the Governor. At least one-half of the members shall be from among persons recognized as professionals in the areas of history, architectural history, architecture, archaeology, museum management or cultural or ethnic minorities. A representative of the Oregon Native American Indian community shall be appointed.

Â Â Â Â Â  (2) The committee:

Â Â Â Â Â  (a) Shall review and make recommendations concerning nominations by the State Historic Preservation Officer of properties to the state and national registers of historic properties and places;

Â Â Â Â Â  (b) Shall advise the State Historic Preservation Officer on matters of policy, programs and budget; and

Â Â Â Â Â  (c) May perform such other duties as may be requested by the State Historic Preservation Officer.

Â Â Â Â Â  (3) The Governor shall select the chairperson and vice chairperson with such terms and duties as the committee may prescribe. Five members of the committee constitute a quorum. The committee shall meet a minimum of three times a year.

Â Â Â Â Â  (4) Members of the committee shall not receive compensation but shall be entitled to actual and necessary travel expenses subject to ORS 292.495.

Â Â Â Â Â  (5) The committee shall develop the criteria for the creation of an Oregon State Register of Historic Properties, and review properties for acceptance by the Oregon Property Management Account and may appoint any other committee or subcommittee necessary to carry out its functions. [1983 c.268 Â§5]

Â Â Â Â Â  358.625 [1953 c.475 Â§3; renumbered 390.440]

Â Â Â Â Â  358.630 [1953 c.475 Â§5; renumbered 390.450]

PRESERVATION OF PROPERTY OF HISTORIC SIGNIFICANCE

Â Â Â Â Â  358.635 Definitions for ORS 358.635 to 358.653. As used in ORS 358.635 to 358.653:

Â Â Â Â Â  (1) "Historic artifacts" means three-dimensional objects including furnishings, art objects and items of personal property which have historic significance. "Historic artifacts" does not include paper, electronic media or other media that are classified as public records.

Â Â Â Â Â  (2) "State agency" includes all officers, employees, agencies, boards, committees and commissions of the legislative, executive, administrative and judicial branches of state government. [1979 c.205 Â§5; 1991 c.240 Â§1]

Â Â Â Â Â  358.640 State-owned historic artifacts; catalog; recommendations to state agency; rules. (1) The State Parks and Recreation Department, in consultation with the Oregon Heritage Commission, shall identify and catalog state-owned historic artifacts.

Â Â Â Â Â  (2) The State Parks and Recreation Department shall make recommendations to any state agency or political subdivision that possesses any historic artifact relating to its retention, preservation, maintenance, use or transfer to the custody of any public or private agency or person.

Â Â Â Â Â  (3) Any state agency shall obtain approval from the State Parks and Recreation Department prior to transferring, selling, demolishing, substantially altering or otherwise disposing of any historic artifact.

Â Â Â Â Â  (4) The State Parks and Recreation Department shall adopt rules pursuant to ORS chapter 183 to implement ORS 358.635 to 358.653. [1979 c.205 Â§1; 1983 c.295 Â§2; 1989 c.743 Â§1; 1991 c.240 Â§2; 1995 c.428 Â§20]

Â Â Â Â Â  358.645 Review of private property of historic significance. A private owner of any historic artifact believed to have state or national historic significance that the owner wishes to give to the state or to a political subdivision may request review of the significance of the property by the State Parks and Recreation Department. [1979 c.205 Â§2; 1983 c.295 Â§3; 1989 c.743 Â§2; 1991 c.240 Â§3; 2003 c.18 Â§1]

Â Â Â Â Â  358.647 Transfer of state-owned historic artifact. A person, other than the state or a person who has received written permission from the state, shall not sell, trade or otherwise transfer any state-owned historic artifact. [1991 c.240 Â§7]

Â Â Â Â Â  358.650 Acceptance of historic artifact as gift to state; custody; finders fees. (1) Whenever a prospective donor of any historic artifact identified as historically significant pursuant to ORS 358.645 requires immediate acceptance of the property as a condition of a gift, the State Parks and Recreation Department may accept the gift on behalf of the state or political subdivision and may place the gift in the custody of a state agency or political subdivision under agreement between the department and the agency or political subdivision.

Â Â Â Â Â  (2) The State Parks and Recreation Department may transfer under agreement between the department and the agency or political subdivision any gift accepted pursuant to this section to the custody of an appropriate state agency or political subdivision.

Â Â Â Â Â  (3) The State Parks and Recreation Department may, pursuant to procedures adopted by rule, pay finders fees, rewards or otherwise expend funds to acquire historic artifacts previously owned by the state. [1979 c.205 Â§3; 1983 c.295 Â§4; 1991 c.240 Â§4; 1995 c.428 Â§21; 2003 c.18 Â§6]

Â Â Â Â Â  358.653 Conservation program; leases. (1) Any state agency or political subdivision responsible for real property of historic significance in consultation with the State Historic Preservation Officer shall institute a program to conserve the property and assure that such property shall not be inadvertently transferred, sold, demolished, substantially altered or allowed to deteriorate.

Â Â Â Â Â  (2) State agencies and political subdivisions may and are encouraged to lease real property of historic significance to private businesses and nonprofit organizations for purposes which are consistent with the nature of the property.

Â Â Â Â Â  (3) Where possible, the Oregon Department of Administrative Services shall acquire or lease buildings of historic significance for state use.

Â Â Â Â Â  (4) As used in this section, "political subdivision" includes counties, cities, school districts and any other governmental unit within the state not included in ORS 358.635. [1983 c.295 Â§Â§1,5,6; 1989 c.743 Â§3]

Â Â Â Â Â  358.655 [1979 c.205 Â§4; 1987 c.883 Â§1; 1989 c.743 Â§4; 1991 c.240 Â§5; repealed by 1995 c.428 Â§8]

Â Â Â Â Â  358.660 [1989 c.112 Â§6; 1995 c.144 Â§2; repealed by 2003 c.18 Â§2]

HISTORIC PRESERVATION REVOLVING LOAN FUND

Â Â Â Â Â  358.662 Definitions for ORS 358.662 to 358.678. As used in ORS 358.662 to 358.678:

Â Â Â Â Â  (1) "Eligible costs" includes architectural, engineering, material and planning costs, rehabilitation and reconstruction costs, and construction expenses necessary to meet building code requirements.

Â Â Â Â Â  (2) "Financial need" means the amount of moneys that must be obtained from a lender in order for the proposed project to be completed.

Â Â Â Â Â  (3) "Historic property" means real property that is:

Â Â Â Â Â  (a) Listed individually in the National Register of Historic Places established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665);

Â Â Â Â Â  (b) A contributing property in a National Register Historic District; or

Â Â Â Â Â  (c) Designated by local ordinance as an individual historic property or as a contributing property in a historic district and that the State Historic Preservation Officer finds is eligible for listing in the National Register of Historic Places.

Â Â Â Â Â  (4) "Owner" includes a purchaser under a recorded instrument of sale.

Â Â Â Â Â  (5) "Standards and guidelines for the rehabilitation of historic property" means the standards and guidelines adopted by the State Historic Preservation Officer under ORS 358.676 (1). [2001 c.540 Â§29]

Â Â Â Â Â  358.664 Historic Preservation Revolving Loan Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Historic Preservation Revolving Loan Fund. Moneys in the Historic Preservation Revolving Loan Fund are continuously appropriated to the State Historic Preservation Officer for the following purposes:

Â Â Â Â Â  (a) To provide loans to owners of historic property, as described in ORS 358.662 to 358.678.

Â Â Â Â Â  (b) For administrative expenses of the State Historic Preservation Officer in:

Â Â Â Â Â  (A) Processing applications for loans made under ORS 358.662 to 358.678;

Â Â Â Â Â  (B) Investigating historic property rehabilitation projects funded by loans made under ORS 358.662 to 358.678; and

Â Â Â Â Â  (C) Collecting loans made under ORS 358.662 to 358.678.

Â Â Â Â Â  (2) The Historic Preservation Revolving Loan Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Repayment of moneys loaned from the fund;

Â Â Â Â Â  (c) Moneys transferred to the fund from the federal government or from private contributions;

Â Â Â Â Â  (d) Application fees required under ORS 358.668; and

Â Â Â Â Â  (e) Interest and other earnings on moneys in the fund.

Â Â Â Â Â  (3) If the State Historic Preservation Officer does not make any loan from the Historic Preservation Revolving Loan Fund for a 24-month period, the balance of the Historic Preservation Revolving Loan Fund and any repayments of loans from the Historic Preservation Revolving Loan Fund shall be transferred to the Oregon Property Management Account established under ORS 358.690 and may be spent for any purpose for which Oregon Property Management Account moneys may be spent. [2001 c.540 Â§30]

Â Â Â Â Â  358.666 Historic Preservation Revolving Loan Fund Review Committee. (1) There is established the Historic Preservation Revolving Loan Fund Review Committee, consisting of three members appointed by the State Historic Preservation Officer and representing each of the following interests:

Â Â Â Â Â  (a) The interests of the Housing and Community Services Department;

Â Â Â Â Â  (b) The interests of the State Historic Preservation Officer; and

Â Â Â Â Â  (c) The interests of banks and other financial institutions.

Â Â Â Â Â  (2) The review committee shall review applications for loans from the Historic Preservation Revolving Loan Fund, make recommendations for loan approval or disapproval to the State Historic Preservation Officer and establish interest rates to be charged for the loans.

Â Â Â Â Â  (3) The term of office of each member of the review committee is four years, but a member serves at the pleasure of the State Historic Preservation Officer. Before the expiration of the term of a member, the State Historic Preservation Officer shall appoint a successor whose term begins on the July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the State Historic Preservation Officer shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) Successor appointments to the review committee shall be based on representation of interests of the Housing and Community Services Department, the State Historic Preservation Officer and banks and other financial institutions.

Â Â Â Â Â  (5) A majority of the members of the review committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) A member of the review committee shall serve without compensation.

Â Â Â Â Â  (7) The review committee shall meet at least once per year. [2001 c.540 Â§31]

Â Â Â Â Â  358.668 Historic preservation loans; application and approval process. (1) Any of the following persons may apply for a loan from the Historic Preservation Revolving Loan Fund:

Â Â Â Â Â  (a) An owner of historic property.

Â Â Â Â Â  (b) A city or county having jurisdiction over the historic property for which the application is being filed.

Â Â Â Â Â  (c) A nonprofit corporation organized for the purpose of owning, managing or rehabilitating historic property.

Â Â Â Â Â  (d) A business association organized, in whole or part, for the purpose of historic preservation.

Â Â Â Â Â  (e) A neighborhood organization representing a neighborhood in which historic property is located.

Â Â Â Â Â  (f) An economic development agency of this state or of a political subdivision of this state.

Â Â Â Â Â  (2) A person or other entity described in subsection (1) of this section that intends to rehabilitate historic property and that seeks a loan from the Historic Preservation Revolving Loan Fund to pay for the rehabilitation shall file an application for the loan with the State Historic Preservation Officer. The application shall be on a form prescribed by the State Historic Preservation Officer and shall include or be accompanied by:

Â Â Â Â Â  (a) The name and address of the loan applicant and of the property owner;

Â Â Â Â Â  (b) The address and historic name, if any, of the property;

Â Â Â Â Â  (c) Evidence that the property is historic property;

Â Â Â Â Â  (d) A description of the proposed rehabilitation project;

Â Â Â Â Â  (e) Architectural plans, specifications and other materials that facilitate the evaluation of the proposed rehabilitation project for conformance with standards and guidelines for the rehabilitation of historic property;

Â Â Â Â Â  (f) Color photographs, at least four inches by six inches in size, that depict that portion of the property that is the subject of the application, and duplicates in color slide format or digital or other computer imaging format;

Â Â Â Â Â  (g) A statement of financial need to complete the project;

Â Â Â Â Â  (h) An estimate of the eligible costs to be incurred in completing the rehabilitation project;

Â Â Â Â Â  (i) A schedule setting forth when the rehabilitation project is to be commenced and completed; and

Â Â Â Â Â  (j) Any other information that the State Historic Preservation Officer may require.

Â Â Â Â Â  (3) The application shall be accompanied by a fee established pursuant to ORS 358.676 (2).

Â Â Â Â Â  (4) Upon receipt of a complete application, the State Historic Preservation Officer shall forward the application to the Historic Preservation Revolving Loan Fund Review Committee. The review committee shall review the application and make a recommendation to approve or disapprove the loan being sought. The recommendation of the review committee shall be based on the extent to which:

Â Â Â Â Â  (a) The project meets the standards and guidelines for the rehabilitation of historic property;

Â Â Â Â Â  (b) The proposed rehabilitation project is feasible;

Â Â Â Â Â  (c) The requested loan would constitute no more than a reasonable risk and for which there would be a reasonable likelihood of repayment;

Â Â Â Â Â  (d) The applicant has a financial need for the requested loan;

Â Â Â Â Â  (e) The applicant's financial resources are adequate to ensure success of the project; and

Â Â Â Â Â  (f) There are moneys available in the Historic Preservation Revolving Loan Fund.

Â Â Â Â Â  (5) The Historic Preservation Revolving Loan Fund Review Committee shall make its recommendation to the State Historic Preservation Officer. The review committee shall include an interest rate for the loan if the loan is issued. The State Historic Preservation Officer must consider the review committee's recommendation but need not accept the recommendation of the review committee in accepting or disapproving the application. The State Historic Preservation Officer shall consider the factors set forth in subsection (4) of this section in determining whether to approve or disapprove the loan application. If the State Historic Preservation Officer decides to approve the loan, the interest rate for the loan shall be that prescribed by the review committee.

Â Â Â Â Â  (6) A loan may not be approved in an amount that exceeds the lesser of the applicant's estimate of eligible costs for the project or the State Historic Preservation Officer's determination of the expected estimated costs to complete the project.

Â Â Â Â Â  (7) The State Historic Preservation Officer may request modifications to the rehabilitation project as a condition to loan approval or may approve a loan that is less than the amount requested in the application.

Â Â Â Â Â  (8) The decision of the State Historic Preservation Officer to disapprove a loan application or reduce the amount of the loan may not be appealed.

Â Â Â Â Â  (9) If the State Historic Preservation Officer approves a loan application, the approval shall be conditioned on the borrower and the owner of historic property agreeing to the terms of the loan contract set forth in ORS 358.670.

Â Â Â Â Â  (10) The State Historic Preservation Officer shall notify the applicant of the State Historic Preservation Officer's decision to approve, modify and approve or disapprove a loan application. [2001 c.540 Â§32]

Â Â Â Â Â  358.670 Loan contract terms and requirements. (1) If a loan application is approved by the State Historic Preservation Officer under ORS 358.668, the borrower (and the owner of historic property if the owner is a person other than the borrower) must enter into a written loan contract with the State Historic Preservation Officer. Under the terms of the loan contract, the borrower (and the owner of historic property if the owner is a person other than the borrower) must agree to:

Â Â Â Â Â  (a) Maintain the historic property as restored, rehabilitated or repaired for a period of at least 15 years.

Â Â Â Â Â  (b) Maintain complete and proper financial records regarding the historic property and allow the State Historic Preservation Officer to review those records upon request.

Â Â Â Â Â  (c) Complete the proposed rehabilitation of the historic property within two years after the date of entering into the loan contract under this section.

Â Â Â Â Â  (d) Complete the proposed rehabilitation in conformance with the standards and guidelines for the rehabilitation of historic property.

Â Â Â Â Â  (e) Provide a collateral security interest in the historic property to this state that meets the standards set forth in rules adopted by the State Historic Preservation Officer for securing loans from the Historic Preservation Revolving Loan Fund.

Â Â Â Â Â  (f) Use the loan proceeds only to fund eligible costs of the rehabilitation.

Â Â Â Â Â  (2) The loan contract must state the duration of the loan, which may not exceed five years. The loan contract must state the interest payable on the unpaid balance of the loan, which shall be the interest rate set forth in the loan recommendation of the Historic Preservation Revolving Loan Fund Review Committee but may not exceed five percent per year, compounded daily. The loan contract must provide that the loan is to be repaid in equal installments made at least annually.

Â Â Â Â Â  (3) The loan contract entered into pursuant to this section must include the following additional provisions:

Â Â Â Â Â  (a) A loan repayment schedule;

Â Â Â Â Â  (b) The manner of determining when loan payments are delinquent;

Â Â Â Â Â  (c) Extensions of time in making repayment if the delinquency is caused by emergency, act of God or economic hardship beyond the control of the borrower and the security for the loan will not be impaired thereby;

Â Â Â Â Â  (d) Rescission of the loan upon default of the loan, upon failure to complete the proposed rehabilitation in conformance with the standards and guidelines for the rehabilitation of historic property or upon failure to maintain the property as historic property; and

Â Â Â Â Â  (e) Any other provision the State Historic Preservation Officer considers necessary to ensure expenditure of the moneys loaned for eligible costs and to ensure repayment of the borrowed moneys.

Â Â Â Â Â  (4) After a loan contract in compliance with this section is entered into by the borrower and the State Historic Preservation Officer (and the owner of historic property if the owner is a person other than the borrower), the State Historic Preservation Officer shall transfer the borrowed moneys from the Historic Preservation Revolving Loan Fund to the borrower in accordance with the terms of the loan contract. [2001 c.540 Â§33]

Â Â Â Â Â  358.672 Lien created when historic preservation loan made; procedure; foreclosure. (1) The State Historic Preservation Officer has a lien upon any historic property that is the subject of a rehabilitation funded in whole or part from a loan from the Historic Preservation Revolving Loan Fund for the entire amount of principal and interest on the loan.

Â Â Â Â Â  (2) The lien created under this section shall attach as of the day the loan contract is entered into under ORS 358.670.

Â Â Â Â Â  (3) The State Historic Preservation Officer shall file a written notice of claim of lien not later than 120 days after the lien attaches with the recording officer of the county in which the historic property is located.

Â Â Â Â Â  (4) The notice of claim of lien required under subsection (3) of this section must be a statement in writing verified by the oath of the State Historic Preservation Officer or by the oath of an authorized agent, and must contain:

Â Â Â Â Â  (a) A statement of the amount of principal and interest of the loan from the Historic Preservation Revolving Loan Fund;

Â Â Â Â Â  (b) The name of the owner of the historic property to be charged with the lien; and

Â Â Â Â Â  (c) A description of the property to be charged with the lien sufficient for identification.

Â Â Â Â Â  (5) The recording officer of the county shall record a notice of claim of lien filed under this section in the county clerk lien records.

Â Â Â Â Â  (6) A lien described in this section shall be foreclosed in the manner provided in ORS chapter 88.

Â Â Â Â Â  (7)(a) If a suit to foreclose a lien created under this section is not brought within five years from the date the notice of claim of lien is recorded, the lien shall cease to exist.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a lien created under this section may be continued in force for a period longer than described in paragraph (a) of this subsection pursuant to an agreement to extend the period of time for which repayment of the loan is to occur, but may not be continued for a period longer than six months following the period for which the repayment is to occur. [2001 c.540 Â§34]

Â Â Â Â Â  358.674 Types of property for which historic preservation loan may be made. A loan from the Historic Preservation Revolving Loan Fund may be made for the rehabilitation of a historic property that is classified and specially assessed as provided in ORS 358.480 to 358.545 or any other historic property. [2001 c.540 Â§35]

Â Â Â Â Â  358.676 Rules; fees. (1) The State Historic Preservation Officer shall adopt rules establishing standards and guidelines for the rehabilitation of historic property. The standards and guidelines shall include, but need not be limited to, guidance on preservation, maintenance and rehabilitation of historic property, adequacy of rehabilitation plans and proposals, and eligible alterations of and construction associated with historic property. To the extent practicable, the standards and guidelines shall be based on those developed by the United States Secretary of the Interior to determine sufficiency of rehabilitation plans.

Â Â Â Â Â  (2) The State Historic Preservation Officer may adopt rules:

Â Â Â Â Â  (a) Establishing lending guidelines for loans from the Historic Preservation Revolving Loan Fund.

Â Â Â Â Â  (b) Establishing loan application procedures.

Â Â Â Â Â  (c) Establishing loan application and administrative fees.

Â Â Â Â Â  (d) Facilitating administration of the Historic Preservation Revolving Loan Fund. [2001 c.540 Â§Â§31a,36]

Â Â Â Â Â  358.678 Annual report. The State Historic Preservation Officer, in consultation with the Historic Preservation Revolving Loan Fund Review Committee, shall report annually to the Governor and to the Legislative Assembly on the financial condition and operation of the Historic Preservation Revolving Loan Fund. [2001 c.540 Â§37]

OREGON PROPERTY MANAGEMENT PROGRAM FOR HISTORIC SITES AND PROPERTIES

Â Â Â Â Â  358.680 Definitions for ORS 358.683 to 358.690. As used in ORS 358.683 to 358.690:

Â Â Â Â Â  (1) "Director" means the State Parks and Recreation Director.

Â Â Â Â Â  (2) "Committee" means the State Advisory Committee on Historic Preservation established in ORS 358.622.

Â Â Â Â Â  (3) "Oregon Property Management Program" means the program established in ORS 358.683.

Â Â Â Â Â  (4) "State Historic Preservation Officer" means the officer designated under ORS 358.565. [1983 c.231 Â§1; 1989 c.904 Â§55]

Â Â Â Â Â  358.683 Oregon Property Management Program; rules. (1) The State Parks and Recreation Director, with the advice of the State Advisory Committee on Historic Preservation shall formulate and implement an Oregon Property Management Program. The program shall include, but need not be limited to:

Â Â Â Â Â  (a) Policies and plans for accepting and preserving historic sites and property in Oregon;

Â Â Â Â Â  (b) Criteria for selecting sites and property according to the provisions of ORS 358.680 to 358.690; and

Â Â Â Â Â  (c) Any other provision necessary to administer the program.

Â Â Â Â Â  (2) The director and the State Advisory Committee on Historic Preservation shall coordinate activities concerning historic properties with the State Historic Preservation Officer.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the director may promulgate rules to carry out the provisions of the Oregon Property Management Program. [1983 c.231 Â§3; 1989 c.904 Â§56]

Â Â Â Â Â  358.685 Duties of director. In addition to any other duties or powers provided by law, the State Parks and Recreation Director may, with the advice of the State Advisory Committee on Historic Preservation:

Â Â Â Â Â  (1) Except as otherwise provided in ORS 358.650 (1), accept, from whatever source, appropriations, gifts or grants of money or other property for the preservation of significant historic sites and properties, and use the money or property to preserve significant historic sites and properties.

Â Â Â Â Â  (2) Sell or exchange property owned by the state and used for state heritage or historic preservation purposes if the director determines that the sale or exchange would be advantageous to the state for the preservation of significant historic sites and properties.

Â Â Â Â Â  (3) Acquire by purchase, lease, agreement or gift real property and all appropriate interests therein for significant sites and properties of recreational value and purpose.

Â Â Â Â Â  (4) Acquire by purchase, lease, agreement, gift or otherwise real property and all interests therein and establish, operate and maintain thereon significant historic sites and properties.

Â Â Â Â Â  (5) Establish and develop significant historic sites and properties and prescribe rules governing the use of significant historic sites and properties established and developed under any other provision of state law.

Â Â Â Â Â  (6) By rule prescribe reasonable fees for recreational uses of real property owned or managed by the administrator, unless those fees or user charges are otherwise prescribed by law or administrative rule.

Â Â Â Â Â  (7) Enter into contracts with any person or governmental agency for the development and encouragement of programs and projects designed to preserve significant historic sites and properties.

Â Â Â Â Â  (8) Perform the acts necessary for the establishment and implementation of programs designed to preserve significant historic sites and properties with agencies of the federal government.

Â Â Â Â Â  (9) Offer and pay rewards for the arrest and conviction of any person who has violated any of the state heritage or historic preservation laws. No reward shall exceed $100 for a single arrest and conviction. [1983 c.231 Â§4; 1989 c.904 Â§57]

Â Â Â Â Â  358.687 Reports. (1) The State Parks and Recreation Director shall report biennially to the Governor and to the Legislative Assembly on activities of the State Advisory Committee on Historic Preservation during the preceding biennium. The director shall make any additional reports required by the Governor or the Legislative Assembly.

Â Â Â Â Â  (2) Reports required under subsection (1) of this section shall be in the form and contain the information the director considers appropriate, and shall contain the information required by the Governor or the Legislative Assembly. [1983 c.231 Â§2; 1989 c.904 Â§58]

Â Â Â Â Â  358.690 Oregon Property Management Account. (1) The Oregon Property Management Account is established as a separate account in the State Parks and Recreation Department Fund. Except as otherwise provided by law, all moneys received by the State Advisory Committee on Historic Preservation under law shall be paid into the State Treasury and credited to the account. All moneys in the account and all income, interest and earnings from the moneys in the account are appropriated continuously to the committee to carry out the state heritage and historic preservation laws.

Â Â Â Â Â  (2) The committee shall keep a record of all moneys deposited in the Oregon Property Management Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) Moneys in the Oregon Property Management Account shall be accounted for separately and shall be stated separately in the State Parks and Recreation Department biennial budget. [1983 c.231 Â§5; 1989 c.904 Â§59]

GRANTS FOR MUSEUMS

Â Â Â Â Â  358.710 [1965 c.572 Â§2; 1973 c.757 Â§9; 1981 c.165 Â§1; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.720 [1965 c.572 Â§3; 1981 c.165 Â§2; 1997 c.155 Â§1; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.730 Purpose and duties of commission relating to museums. (1) As used in this section, "museum" means a public institution or private nonprofit Oregon corporation primarily devoted to the acquisition and public exhibition of specimens, artifacts, articles, documents and other items that relate to history, anthropology, archaeology, science or art and that have historical significance.

Â Â Â Â Â  (2) The purpose of this section is to direct the Oregon Heritage Commission to assist in projects for the collection and management of heritage collections and for heritage-related tourism and to assist in projects related to the heritage aspects of education and interpretation.

Â Â Â Â Â  (3) In addition to the other duties of the commission, the commission shall:

Â Â Â Â Â  (a) Make biennial competitive grants to museums for projects related to Oregon's heritage, including but not limited to projects involving the collection and management of heritage collections, the promotion of heritage-related tourism and the provision of education and other interpretations related to heritage;

Â Â Â Â Â  (b) With the assistance of the Oregon Historical Society and the Oregon Museums Association, determine the eligibility of a museum for a competitive grant;

Â Â Â Â Â  (c) Advise, upon request, museum governing bodies, county governing bodies, city governing bodies and interested citizens of the availability of competitive grants; and

Â Â Â Â Â  (d) Request, with the advice of the Oregon Historical Society and the Oregon Museums Association, rules for the State Parks and Recreation Commission to adopt under ORS 358.585 for the purpose of carrying out the grant program. [1965 c.572 Â§4; 1981 c.165 Â§3; 1983 c.324 Â§14; 1993 c.736 Â§51; 1995 c.362 Â§15; 1997 c.155 Â§2; 2005 c.139 Â§1]

Â Â Â Â Â  358.740 [1965 c.572 Â§Â§5,10; 1981 c.165 Â§4; 1997 c.155 Â§3; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.750 [1965 c.572 Â§6; 1981 c.165 Â§5; 1983 c.324 Â§15; 1993 c.736 Â§52; 1997 c.155 Â§4; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.760 [1965 c.572 Â§7; 1981 c.165 Â§6; 1983 c.324 Â§16; 1993 c.736 Â§53; 1997 c.155 Â§5; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.770 [1965 c.572 Â§9; 1981 c.165 Â§7; renumbered 358.018 in 2005]

Â Â Â Â Â  358.810 [Formerly 357.910; 1979 c.712 Â§2; repealed by 1981 c.126 Â§6]

LOCAL SYMPHONIES AND BANDS

Â Â Â Â Â  358.820 Tax levy for municipal orchestras and band. Any city having a population of 250,000 or more may, when authorized as provided in ORS 358.840, levy each year a tax of not to exceed fifteen-hundredths of one mill on each dollar of assessed valuation of property subject to taxation by the city for the purpose of maintaining and employing one major symphony orchestra, one band and one junior symphony orchestra. At the election of the governing body of the city, the levy may be:

Â Â Â Â Â  (1) Within the permanent rate limit for the city, but may not increase that limit; or

Â Â Â Â Â  (2) A local option tax described in ORS 280.040 to 280.145. [Formerly 357.920; 2005 c.94 Â§114]

Â Â Â Â Â  358.830 [Formerly 357.930; repealed by 1983 c.350 Â§230 (358.831 enacted in lieu of 358.830)]

Â Â Â Â Â  358.831 Election to levy tax. (1) This section establishes the procedure for submitting to election a tax levy for any of the purposes stated in ORS 358.820. The governing body of a city:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) A petition filed under this section shall request submission of the tax levy to the city electors.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.265 to 250.346, except that notwithstanding ORS 250.325 a city governing body shall submit the tax levy question to the electors without first considering its adoption or rejection.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (6) An election under this section shall be held only at the time of a statewide general election. [1983 c.350 Â§231 (enacted in lieu of 358.830); 1995 c.79 Â§199; 1999 c.21 Â§72]

Â Â Â Â Â  358.840 Action upon favorable vote. If a majority of the votes cast on the proposition at the election is in favor of the proposition, the city is authorized and required to levy a tax within the amount and for the purpose or purposes authorized. [Formerly 357.950]

Â Â Â Â Â  358.850 Annulment of tax. The proposition of whether or not a tax levied for the purposes of ORS 358.820 shall be annulled may be submitted to the electors of the city in the same manner as provided for the levy of the tax in ORS 358.831. If a majority of the votes cast on the proposition is in favor of the proposition, no further levy for said purposes shall be made. [Formerly 357.960]

OREGON STATE MUSEUM OF NATURAL HISTORY

Â Â Â Â Â  358.880 Oregon State Museum of Natural History; activities; location; operation; state participation. (1) There is established an Oregon State Museum of Natural History whose activities shall include, but not be limited to:

Â Â Â Â Â  (a) Extending and improving public access to the state-owned natural history collections now stored at the University of Oregon and any other items or collection of items which shall be acquired;

Â Â Â Â Â  (b) Educating the public regarding Oregon's natural and archaeological history; and

Â Â Â Â Â  (c) Mounting special exhibitions from time to time.

Â Â Â Â Â  (2) The Oregon State Museum of Natural History shall be located in the museum complex, Alton Baker Park, Eugene, Lane County, Oregon. Future plans for the museum complex are recognized to include a science museum-planetarium, the Lane County Pioneer Museum, an adequate parking area, a park setting and other facilities appropriate to a major museum complex.

Â Â Â Â Â  (3) The museum's construction and operation shall be the responsibility of the Lane Cooperative Museum Commission.

Â Â Â Â Â  (4) The state agency responsible for state participation in the Oregon State Museum of Natural History shall be the Department of Transportation. [1979 c.852 Â§1]

Â Â Â Â Â  358.885 Lane County matching fund relationship. (1) In relation to the Oregon State Museum of Natural History, the Department of Transportation is authorized to enter into a relationship with Lane County based upon local matching funds and efforts being available in fact.

Â Â Â Â Â  (2) The Department of Transportation shall, in calculating the value of funds or other local efforts to be appropriated by Lane County, consider the value of existing or future construction, facilities in place, landscaping, gardens and all improvements made or to be made by Lane County. [1979 c.852 Â§2]

OREGON STATE MARITIME MUSEUM

Â Â Â Â Â  358.900 Oregon State Maritime Museum; functions; participation by Department of Transportation. (1) Columbia River Maritime Museum, Incorporated, is designated the Oregon State Maritime Museum. The activities of the museum pertaining to its function as the Oregon State Maritime Museum may include, but are not limited to, the following:

Â Â Â Â Â  (a) Extending and improving public access to state and privately owned maritime collections of historical, informational or technical interest and any other maritime items or collection of maritime items that may be acquired in the future;

Â Â Â Â Â  (b) Educating the public regarding Oregon's maritime history and involvement; and

Â Â Â Â Â  (c) Mounting special maritime exhibitions from time to time.

Â Â Â Â Â  (2) The Department of Transportation is responsible for state participation in the Columbia River Maritime Museum in the same manner as the department is responsible for other historical museums in the state under ORS 358.018. [1981 c.480 Â§1; 1991 c.216 Â§1; 2005 c.139 Â§2]

ARCHAEOLOGICAL OBJECTS AND SITES

Â Â Â Â Â  358.905 Definitions for ORS 358.905 to 358.961; interpretation. (1) As used in ORS 192.005, 192.501 to 192.505, 358.905 to 358.961 and 390.235:

Â Â Â Â Â  (a) "Archaeological object" means an object that:

Â Â Â Â Â  (A) Is at least 75 years old;

Â Â Â Â Â  (B) Is part of the physical record of an indigenous or other culture found in the state or waters of the state; and

Â Â Â Â Â  (C) Is material remains of past human life or activity that are of archaeological significance including, but not limited to, monuments, symbols, tools, facilities, technological by-products and dietary by-products.

Â Â Â Â Â  (b) "Site of archaeological significance" means:

Â Â Â Â Â  (A) Any archaeological site on, or eligible for inclusion on, the National Register of Historic Places as determined in writing by the State Historic Preservation Officer; or

Â Â Â Â Â  (B) Any archaeological site that has been determined significant in writing by an Indian tribe.

Â Â Â Â Â  (c)(A) "Archaeological site" means a geographic locality in Oregon, including but not limited to submerged and submersible lands and the bed of the sea within the state's jurisdiction, that contains archaeological objects and the contextual associations of the archaeological objects with:

Â Â Â Â Â  (i) Each other; or

Â Â Â Â Â  (ii) Biotic or geological remains or deposits.

Â Â Â Â Â  (B) Examples of archaeological sites described in subparagraph (A) of this paragraph include but are not limited to shipwrecks, lithic quarries, house pit villages, camps, burials, lithic scatters, homesteads and townsites.

Â Â Â Â Â  (d) "Indian tribe" has the meaning given that term in ORS 97.740.

Â Â Â Â Â  (e) "Burial" means any natural or prepared physical location whether originally below, on or above the surface of the earth, into which, as a part of a death rite or death ceremony of a culture, human remains were deposited.

Â Â Â Â Â  (f) "Funerary objects" means any artifacts or objects that, as part of a death rite or ceremony of a culture, are reasonably believed to have been placed with individual human remains either at the time of death or later.

Â Â Â Â Â  (g) "Human remains" means the physical remains of a human body, including, but not limited to, bones, teeth, hair, ashes or mummified or otherwise preserved soft tissues of an individual.

Â Â Â Â Â  (h) "Object of cultural patrimony":

Â Â Â Â Â  (A) Means an object having ongoing historical, traditional or cultural importance central to the native Indian group or culture itself, rather than property owned by an individual native Indian, and which, therefore, cannot be alienated, appropriated or conveyed by an individual regardless of whether or not the individual is a member of the Indian tribe. The object shall have been considered inalienable by the native Indian group at the time the object was separated from such group.

Â Â Â Â Â  (B) Does not mean unassociated arrowheads, baskets or stone tools or portions of arrowheads, baskets or stone tools.

Â Â Â Â Â  (i) "Police officer" has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (j) "Public lands" means any lands owned by the State of Oregon, a city, county, district or municipal or public corporation in Oregon.

Â Â Â Â Â  (k) "Sacred object" means an archaeological object or other object that:

Â Â Â Â Â  (A) Is demonstrably revered by any ethnic group, religious group or Indian tribe as holy;

Â Â Â Â Â  (B) Is used in connection with the religious or spiritual service or worship of a deity or spirit power; or

Â Â Â Â Â  (C) Was or is needed by traditional native Indian religious leaders for the practice of traditional native Indian religion.

Â Â Â Â Â  (L) "State police" has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (2) The terms set forth in subsection (1)(e), (f), (g), (h) and (k) of this section shall be interpreted in the same manner as similar terms interpreted pursuant to 25 U.S.C. 3001 et seq. [1983 c.620 Â§1; 1993 c.459 Â§1; 1995 c.588 Â§1]

Â Â Â Â Â  358.910 Policy. The Legislative Assembly hereby declares that:

Â Â Â Â Â  (1) Archaeological sites are acknowledged to be a finite, irreplaceable and nonrenewable cultural resource, and are an intrinsic part of the cultural heritage of the people of Oregon. As such, archaeological sites and their contents located on public land are under the stewardship of the people of Oregon to be protected and managed in perpetuity by the state as a public trust.

Â Â Â Â Â  (2) The State of Oregon shall preserve and protect the cultural heritage of this state embodied in objects and sites that are of archaeological significance. [1983 c.620 Â§2; 1993 c.459 Â§2]

Â Â Â Â Â  358.915 Application. The provisions of ORS 192.005, 192.501 to 192.505, 273.990, 358.905 to 358.961 and 390.235 do not apply to a person who unintentionally discovers an archaeological object that has been exposed by the forces of nature on public land or private property and retains the object for personal use, except for sacred objects, human remains, funerary objects or objects of cultural patrimony. [1983 c.620 Â§15; 1993 c.459 Â§3]

Â Â Â Â Â  358.920 Prohibited conduct; exception; penalty. (1)(a) A person may not excavate, injure, destroy or alter an archaeological site or object or remove an archaeological object located on public or private lands in Oregon unless that activity is authorized by a permit issued under ORS 390.235.

Â Â Â Â Â  (b) Collection of an arrowhead from the surface of public or private land is permitted if collection can be accomplished without the use of any tool.

Â Â Â Â Â  (c) It is prima facie evidence of a violation of this section if:

Â Â Â Â Â  (A) A person possesses the objects described in paragraph (a) of this subsection;

Â Â Â Â Â  (B) A person possesses any tool that could be used to remove such objects from the ground; and

Â Â Â Â Â  (C) A person does not possess a permit required under ORS 390.235.

Â Â Â Â Â  (2) A person may not sell, purchase, trade, barter or exchange or offer to sell, purchase, trade, barter or exchange any archaeological object that has been removed from an archaeological site on public land or obtained from private land within the State of Oregon without the written permission of the landowner.

Â Â Â Â Â  (3)(a) A person may not sell, trade, barter or exchange or offer to sell, trade, barter or exchange any archaeological object unless the person furnishes the purchaser a certificate of origin to accompany the object that is being sold or offered. The certificate shall include:

Â Â Â Â Â  (A) For objects obtained from public land:

Â Â Â Â Â  (i) A statement that the object was originally acquired before October 15, 1983.

Â Â Â Â Â  (ii) The location from which the object was obtained and a brief cumulative description of how the object had come into the possession of the current owner in accordance with the provisions of ORS 358.905 to 358.961 and 390.235.

Â Â Â Â Â  (iii) A statement that the object is not human remains, a funerary object, sacred object or object of cultural patrimony.

Â Â Â Â Â  (B) For objects obtained from private land:

Â Â Â Â Â  (i) A statement that the object is not human remains, a funerary object, sacred object or object of cultural patrimony.

Â Â Â Â Â  (ii) A copy of the written permission of the landowner to acquire the object.

Â Â Â Â Â  (b) As used in this subsection, "certificate of origin" means a signed and notarized statement that meets the requirements of paragraph (a) of this subsection.

Â Â Â Â Â  (4)(a) If the archaeological object was acquired after October 15, 1983, from public lands, any object not described in paragraph (b) of this subsection is under the stewardship of the state and shall be delivered to the Oregon State Museum of Anthropology. The museum shall work with the appropriate Indian tribe and other interested parties to develop appropriate curatorial facilities for artifacts and other material records, photographs and documents relating to the cultural or historic properties in this state. Generally, artifacts shall be curated as close to the community of their origin as their proper care allows. If it is not feasible to curate artifacts within this state, the museum may after consultation with the appropriate Indian tribe or tribes enter into agreements with organizations outside this state to provide curatorial services; and

Â Â Â Â Â  (b) If the object is human remains, a funerary object, a sacred object or an object of cultural patrimony, it shall be dealt with according to ORS 97.740, 97.745 and 97.750.

Â Â Â Â Â  (5) A person may not excavate an archaeological site on privately owned property unless that person has the property owner's written permission.

Â Â Â Â Â  (6) If human remains are encountered during excavations of an archaeological site on privately owned property, the person shall stop all excavations and report the find to the landowner, the state police, the State Historic Preservation Officer and the Commission on Indian Services. All funerary objects relating to the burial shall be delivered as required by ORS 358.940.

Â Â Â Â Â  (7) This section does not apply to a person who disturbs an Indian cairn or burial. Any person who disturbs an Indian cairn or burial for any reason shall comply with the provisions of ORS 97.740 to 97.760.

Â Â Â Â Â  (8) Violation of the provisions of this section is a Class B misdemeanor. [1983 c.620 Â§3; 1993 c.459 Â§4; 1995 c.543 Â§4; 1997 c.249 Â§115]

Â Â Â Â Â  358.923 When collection may be held notwithstanding ORS 358.920 (3) and (4). Notwithstanding the provisions of ORS 358.920 (3) and (4), any collection of objects described in those subsections may be held if the collection:

Â Â Â Â Â  (1) Is kept within this state;

Â Â Â Â Â  (2) Is curated under customary museum standards; and

Â Â Â Â Â  (3) Is available for nondestructive study by museums and educational institutions located in this state. [1993 c.459 Â§16]

Â Â Â Â Â  Note: 358.923 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.924 Objects held unlawfully considered contraband; seizure; procedure; disposition of seized objects. (1) Archaeological objects, funerary objects, human remains, sacred objects and objects of cultural patrimony that are held in violation of the provisions of ORS 358.920 or 390.235 are contraband. A police officer shall seize all items declared to be contraband under the provisions of this section if the police officer has reasonable cause to believe the items are held in violation of the provisions of ORS 358.920 or 390.235.

Â Â Â Â Â  (2) A law enforcement agency employing a police officer who seizes contraband items under this section shall give notice of the seizure to the district attorney for the county in which the items are seized. The district attorney shall promptly investigate to determine whether any person claims the items seized.

Â Â Â Â Â  (3) If any person claims items seized under this section, the district attorney shall file a petition with the circuit court for the county for an expedited hearing on the claim. The court shall conduct a hearing for the sole purposes of determining:

Â Â Â Â Â  (a) Whether the items are archaeological objects, funerary objects, human remains, sacred objects or objects of cultural patrimony;

Â Â Â Â Â  (b) Whether any arrowheads seized under this section were collected in compliance with ORS 358.920 (1)(b); and

Â Â Â Â Â  (c) Whether a person claiming an item other than an arrowhead can lawfully possess the item under ORS 358.905 to 358.961.

Â Â Â Â Â  (4) If items seized under this section are not claimed by any person, or the circuit court determines that the items may not be returned to the claimant under the provisions of subsection (3) of this section:

Â Â Â Â Â  (a) Archaeological objects shall be delivered to the Oregon State Museum of Anthropology and curated as described in ORS 358.920 (4)(a).

Â Â Â Â Â  (b) Funerary objects, human remains, sacred objects and objects of cultural patrimony shall be returned to the appropriate tribe for reinterment or other disposition as provided in ORS 358.940. [2001 c.739 Â§2]

Â Â Â Â Â  Note: 358.924 and 358.928 were added to and made a part of 358.905 to 358.961 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.925 Seizure of instrumentalities and proceeds of certain violations; forfeiture; procedure. (1) Violation of ORS 358.920 or 390.235 is prohibited conduct for the purposes of ORS chapter 475A. Proceeds and instrumentalities of a violation of ORS 358.920 or 390.235 may be seized and forfeited in the manner provided by ORS chapter 475A. An action for civil forfeiture under this section may be commenced by the Attorney General or by the district attorney for the county in which any of the property is seized.

Â Â Â Â Â  (2) Property subject to forfeiture under this section may be seized by a police officer upon court process. Seizure without process may be made if:

Â Â Â Â Â  (a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

Â Â Â Â Â  (b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

Â Â Â Â Â  (3) In the event of a seizure under subsection (1) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the police officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the police officer may:

Â Â Â Â Â  (a) Place the property under seal;

Â Â Â Â Â  (b) Remove the property to a place designated by the court; or

Â Â Â Â Â  (c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

Â Â Â Â Â  (4) In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions as the court may deem proper.

Â Â Â Â Â  (5) A judgment rendered in favor of the state in any criminal proceeding for a violation of ORS 358.920 or 390.235 shall estop the defendant in any subsequent civil action or proceeding brought by the state or any other person as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

Â Â Â Â Â  (6) Notwithstanding any provision of ORS chapter 475A, after entry of a judgment of forfeiture in an action under this section, a forfeiting agency shall deliver the forfeited property and proceeds of the forfeited property to the Commission on Indian Services after making any deductions allowed for costs incurred by the forfeiting agency. The commission shall deliver the property and proceeds to the appropriate Indian tribe, as designated by the commission. If there is no appropriate Indian tribe, the commission shall use the property and proceeds for Indian historic preservation. [1983 c.620 Â§4; 1993 c.459 Â§5; 2001 c.739 Â§4; 2003 c.576 Â§437]

Â Â Â Â Â  358.928 Alternative method for seizure and forfeiture of instrumentalities and proceeds of certain violations; procedure. (1) All instrumentalities or proceeds from the violation of the provisions of ORS 358.920 to 358.955 or 390.235 are subject to civil forfeiture to the appropriate Indian tribe, as designated by the Commission on Indian Services. All forfeitures under this section shall be made with due provision for the rights of innocent persons.

Â Â Â Â Â  (2) Property subject to forfeiture under this section may be seized by a police officer upon court process. Seizure without process may be made if:

Â Â Â Â Â  (a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

Â Â Â Â Â  (b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

Â Â Â Â Â  (3) Any police officer seizing property under this section shall promptly contact the Commission on Indian Services. The commission shall designate the appropriate tribe, and give notice to the tribe of the seizure. A civil forfeiture proceeding under ORS 358.925 may not be commenced if the tribe gives written notice that the tribe intends to seek forfeiture under this section. Notice by the tribe must be given within 30 days after the commission gives notice to the tribe of the seizure.

Â Â Â Â Â  (4) Property seized under this section shall be held by the police agency that employs the police officer pending judgment in an action under this section. The property shall not be subject to replevin. Pending judgment in the action, the police agency may:

Â Â Â Â Â  (a) Place the property under seal;

Â Â Â Â Â  (b) Remove the property to a place designated by the court; or

Â Â Â Â Â  (c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

Â Â Â Â Â  (5) In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

Â Â Â Â Â  (6) The defendant or the tribe may demand a trial by jury in any civil action brought under this section.

Â Â Â Â Â  (7) A judgment rendered in favor of the state in any criminal proceeding for a violation of ORS 358.920 to 358.955 or 390.235 shall estop the defendant in any action under this section as to all matters as to which such judgment would be an estoppel as between the state and the defendant. [2001 c.739 Â§3; 2003 c.576 Â§438]

Â Â Â Â Â  Note: See note under 358.924.

Â Â Â Â Â  358.930 [1983 c.620 Â§5; 1993 c.459 Â§6; repealed by 2001 c.739 Â§10]

Â Â Â Â Â  358.935 Forfeiture of seized objects in criminal prosecution. Any instrumentality or proceeds seized under the provisions of ORS 358.925 shall be preserved and retained. If any instrumentality or proceeds are not forfeited under ORS 358.925 or 358.928, at the time the court sentences the defendant in the criminal prosecution for violation of the archaeology laws the court may order that any instrumentality or proceeds from a violation of ORS 358.920 or 390.235 be forfeited. [1983 c.620 Â§6; 1995 c.543 Â§9; 1999 c.1051 Â§269; 2001 c.104 Â§123; 2001 c.739 Â§5]

Â Â Â Â Â  358.940 Reinterment required; notice to appropriate Indian tribe or Commission on Indian Services. (1) A person who disturbs native Indian remains or a funerary object at or associated with an archaeological site shall reinter at the person's expense those remains or funerary objects under the supervision of an Indian tribe as provided in ORS 97.750.

Â Â Â Â Â  (2) Any native Indian sacred object, object of cultural patrimony or native Indian funerary object shall be reported to the appropriate Indian tribe and the Commission on Indian Services. The appropriate Indian tribe, with the assistance of the State Historic Preservation Officer, shall arrange for the return of any objects to the appropriate Indian tribe. [1983 c.620 Â§7; 1993 c.459 Â§7]

Â Â Â Â Â  358.945 Notice required upon finding of object; exception. (1) If a person who is conducting an archaeological investigation on public lands according to the provisions of ORS 390.235 or on private land with the owner's written permission finds a sacred object or object of cultural patrimony, the person conducting the archaeological investigation shall notify in writing:

Â Â Â Â Â  (a) The State Historic Preservation Officer; and

Â Â Â Â Â  (b) The appropriate ethnic group, religious group or Indian tribe with which the object is associated.

Â Â Â Â Â  (2) If a sacred object or object of cultural patrimony is recovered on any land, the State Historic Preservation Officer shall assist the appropriate group to repossess the object.

Â Â Â Â Â  (3) This section does not apply to the contents of an Indian cairn or burial regulated under ORS 97.740 to 97.760.

Â Â Â Â Â  (4) Failure to notify the appropriate Indian tribe as required by subsection (1)(b) of this section is a Class B misdemeanor. [1983 c.620 Â§8; 1993 c.459 Â§8; 1995 c.543 Â§5; 1997 c.249 Â§116; 2001 c.104 Â§124]

Â Â Â Â Â  358.950 When notice to Indian tribe required; report; penalty. (1) Any person who conducts an archaeological excavation associated with a prehistoric or historic American Indian archaeological site shall notify the most appropriate Indian tribe. The notification shall include, but not be limited to:

Â Â Â Â Â  (a) The location and schedule of the forthcoming excavation;

Â Â Â Â Â  (b) A description of the nature of the investigation; and

Â Â Â Â Â  (c) The expected results of the investigation.

Â Â Â Â Â  (2) After notifying the appropriate Indian tribe under subsection (1) of this section, the person conducting the archaeological excavation shall consult a representative of the tribe to establish a procedure for handling sacred objects recovered during the archaeological excavation.

Â Â Â Â Â  (3) A delegate from the appropriate Indian tribe may be present during the excavation.

Â Â Â Â Â  (4) If requested, the Commission on Indian Services shall assist a person in locating the appropriate Indian tribe.

Â Â Â Â Â  (5) At the conclusion of the investigation, the person conducting the excavation shall prepare and forward a copy of a report on excavation findings to the Commission on Indian Services and to the appropriate Indian tribe.

Â Â Â Â Â  (6) Failure to notify the appropriate Indian tribe as required by subsection (1) of this section is a Class B misdemeanor. [1983 c.620 Â§9; 1985 c.198 Â§4; 1995 c.543 Â§6]

Â Â Â Â Â  358.953 Compensation to property owner deprived of lawful use of property; expense of removal. (1) Under the provisions of ORS 358.905 to 358.961, if a property owner is deprived of an otherwise lawful use of private property, the state shall compensate the property owner for the loss in value under the procedures set forth in ORS chapter 35.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, if human remains, funerary objects, sacred objects or objects of cultural patrimony are removed from private property at a tribe's request, the tribe shall pay the expenses of removal and, at its expense, restore the private property to its condition prior to the removal. [1993 c.459 Â§18]

Â Â Â Â Â  358.955 Civil enforcement. (1) Any person or the Attorney General, on behalf of the state, may institute a civil proceeding against a person who violates the provisions of ORS 358.920, 358.945, 358.950 or 390.235. In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of the proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order or a preliminary injunction may be issued in any such action before a final determination on the merits.

Â Â Â Â Â  (2) In any proceeding brought under this section, the court may allow the prevailing party to recover costs, expert witness fees, and reasonable attorney fees at trial and upon appeal.

Â Â Â Â Â  (3) The Attorney General may, upon timely application, intervene in any civil action or proceeding brought under subsection (1) of this section if the Attorney General certifies that in the opinion of the Attorney General, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Attorney General instituted the action or proceeding. [1983 c.620 Â§10; 2001 c.739 Â§6]

Â Â Â Â Â  358.958 Remedies not precluded. The application of one civil remedy under any provision of ORS 358.905 to 358.961 does not preclude the application of any other remedy under ORS 358.905 to 358.961 or under any other provision of statutory or common law. [2001 c.739 Â§8]

Â Â Â Â Â  358.961 Time limitations on actions or proceedings; tolling of statute. Notwithstanding any other provision of law, a criminal or civil action or proceeding for a violation of ORS 358.920 to 358.955 and 390.235 may be commenced at any time within five years after the conduct in violation of a provision of ORS 358.920 to 358.955 and 390.235 terminates or the cause of action accrues. If a criminal prosecution, civil action or other proceeding is brought to punish, prevent or restrain any violation of the provisions of ORS 358.920 to 358.955 or 390.235, the running of the period of limitations prescribed by this section with respect to any cause of action arising under ORS 358.955 that is based in whole or in part upon any matter complained of in any such prosecution, action or proceeding shall be suspended during the pendency of such prosecution, action or proceeding and for two years following its termination. [2001 c.739 Â§9]

_______________



Chapter 359

Chapter 359 Â Art and Culture

2005 EDITION

ART AND CULTURE

EDUCATION AND CULTURE

ARTS COMMISSION; ARTS PROGRAM

359.010Â Â Â Â  Definitions for ORS 359.010 to 359.137

359.020Â Â Â Â  Oregon Arts Commission; members; term; qualifications; vacancy; term limit; officers; quorum; compensation and expenses

359.025Â Â Â Â  Commission duties; Trust for Cultural Development Account

359.030Â Â Â Â  Objectives of Arts Program

359.040Â Â Â Â  Duties of Arts Program

359.050Â Â Â Â  Powers of Arts Program

359.065Â Â Â Â  Arts Program established

359.100Â Â Â Â  Grants and services from public and private sources

359.110Â Â Â Â  Gifts; Arts Program as custodian

359.120Â Â Â Â  Arts Trust Account

359.130Â Â Â Â  Powers not granted or transferred

359.135Â Â Â Â  Administrator; appointment; salary; duties

359.137Â Â Â Â  Staff

359.142Â Â Â Â  Rules

ART TRANSACTIONS

(Consignments)

359.200Â Â Â Â  Definitions for ORS 359.200 to 359.255

359.205Â Â Â Â  Delivery of art work to dealer as consignment; exception for direct sale work as trust property

359.210Â Â Â Â  Effect of treating art work delivery as consignment; name of purchaser to be supplied on demand; remedy

359.215Â Â Â Â  Consignment does not create rights in art dealer greater than those of artist

359.220Â Â Â Â  Artist and art dealer to execute consignment contract; contents; consent to display

359.225Â Â Â Â  Payment of sale proceeds of consigned work; funds due artist not subject to claims of dealer's creditors

359.230Â Â Â Â  Contract provision waiving protections for artist is void

359.235Â Â Â Â  ORS 359.200 to 359.240 not to affect prior transactions; effect of Uniform Commercial Code

359.240Â Â Â Â  Art dealer prohibited from diverting sale proceeds; penalty

359.250Â Â Â Â  Liability of art dealer for violation of ORS 359.220

359.255Â Â Â Â  Attorney fees

(Fine Print Disclosure Statements)

359.300Â Â Â Â  Definitions for ORS 359.300 to 359.315

359.305Â Â Â Â  Disclosure statements required; disclaimer; exception for reproduction

359.310Â Â Â Â  Contents of disclosure statement

359.315Â Â Â Â  Liability for failure to disclose; treble damages

(Art Work Reproduction Rights)

359.350Â Â Â Â  Definitions for ORS 359.350 to 359.365

359.355Â Â Â Â  Art work reproduction rights retained by artist unless expressly transferred; effect of federal copyright laws

359.360Â Â Â Â  Ownership of physical work of art remains with artist unless expressly transferred

359.365Â Â Â Â  Ambiguity in agreement transferring right to reproduce art work resolved in favor of artist

TRUST FOR CULTURAL DEVELOPMENT

(Generally)

359.400Â Â Â Â  Definitions for ORS 359.400 to 359.444

359.405Â Â Â Â  Trust for Cultural Development Account

(Trust for Cultural Development Board)

359.410Â Â Â Â  Board established; membership; chairperson

359.413Â Â Â Â  Board quorum; meetings

359.416Â Â Â Â  Board duties; rules

359.421Â Â Â Â  Board staff; staff duties

(Disbursement of Trust Account)

359.426Â Â Â Â  Percentage that may be disbursed; allowable uses

359.431Â Â Â Â  Cultural Development Grant Program; grant uses; priorities; matching funds

359.436Â Â Â Â  Community Cultural Participation Grant Program; local cultural plans

359.441Â Â Â Â  Core partner agencies disbursement

359.444Â Â Â Â  Allowable uses of funds by core partner agencies

ARTS COMMISSION; ARTS PROGRAM

Â Â Â Â Â  359.010 Definitions for ORS 359.010 to 359.137. As used in ORS 359.010 to 359.137, unless the context requires otherwise:

Â Â Â Â Â  (1) "Administrator" means the Administrator of the Arts Program of the Economic and Community Development Department.

Â Â Â Â Â  (2) "Arts" includes, but is not limited to, instrumental and vocal music; dance, drama, folk art, creative writing and poetry; architecture and landscaping design and the fields allied to them; painting, sculpture, photography; graphic and craft arts; industrial design; costume and fashion design; motion pictures, television, radio; tape and sound recording; the history, criticism, theory and practice of the arts; and the arts related to the presentation, performance, execution and exhibition of such art forms.

Â Â Â Â Â  (3) "Association" means a nonprofit, private, incorporated or unincorporated institution, foundation, museum, organization, society or group, whether local, state, regional or national, that is operating, or doing business, in Oregon.

Â Â Â Â Â  (4) "Commission" means the Oregon Arts Commission.

Â Â Â Â Â  (5) "Department" means the Economic and Community Development Department.

Â Â Â Â Â  (6) "Director" means the Director of the Economic and Community Development Department.

Â Â Â Â Â  (7) "Program" means the Arts Program of the Economic and Community Development Department.

Â Â Â Â Â  (8) "Local agencies" includes cities, counties and other public corporations and their officers, boards and commissions.

Â Â Â Â Â  (9) "Public agencies" means state agencies and local agencies.

Â Â Â Â Â  (10) "Private corporation" means a corporation organized for profit and authorized to do business in this state.

Â Â Â Â Â  (11) "State agencies" includes state officers, departments, boards and commissions. [1967 c.321 Â§1; 1993 c.209 Â§5]

Â Â Â Â Â  359.020 Oregon Arts Commission; members; term; qualifications; vacancy; term limit; officers; quorum; compensation and expenses. (1) The Oregon Arts Commission is created as a policy-making and advisory body within the Economic and Community Development Department. The commission shall consist of nine members appointed by the Governor. The term of a member is four years, and the member shall serve until a successor is appointed and qualifies.

Â Â Â Â Â  (2) Persons appointed members of the commission shall be citizens of Oregon well qualified by experience to make policy and recommendations in areas of concern to the Arts Program of the Economic and Community Development Department and otherwise to perform the duties of the office.

Â Â Â Â Â  (3) In case of a vacancy on the commission for any cause, the Governor shall appoint a successor to serve for the unexpired term.

Â Â Â Â Â  (4) A member of the commission may be appointed to serve two consecutive terms. A member who serves two consecutive terms shall not be eligible for reappointment within one year following the expiration of the second term.

Â Â Â Â Â  (5) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The commission shall select one of its members to chair the commission for such term and with duties and powers necessary to perform the functions of the office as the commission determines.

Â Â Â Â Â  (7) A majority of the members of the commission constitutes a quorum for the transaction of business. [1967 c.321 Â§2; 1969 c.314 Â§28; 1979 c.729 Â§1; 1985 c.491 Â§1; 1993 c.209 Â§6]

Â Â Â Â Â  359.025 Commission duties; Trust for Cultural Development Account. (1) The Oregon Arts Commission shall perform the following duties:

Â Â Â Â Â  (a) Serve as a body to advise governmental bodies and agencies and private persons on the development and implementation of state policies and programs relating to the arts, heritage, historic preservation, humanities and culture, and to assist in the coordination of these activities.

Â Â Â Â Â  (b) Advise the Governor, the Director of the Economic and Community Development Department and the Oregon Economic and Community Development Commission on all matters relating to the arts that pertain to the powers, duties and functions of the Arts Program of the Economic and Community Development Department.

Â Â Â Â Â  (c) Develop a recommended biennial budget for the operation of the Arts Program that will be submitted to the director and the Governor.

Â Â Â Â Â  (d) Seek and receive the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of the arts.

Â Â Â Â Â  (e) Prepare and submit suggested administrative rules to the director that the Oregon Arts Commission determines are necessary for the operation of the programs of the Arts Program.

Â Â Â Â Â  (f) Establish policy and procedures for grant programs administered by the Arts Program.

Â Â Â Â Â  (2)(a) In addition to the duties imposed by subsection (1) of this section, the Oregon Arts Commission shall establish policies and provide management and operational staff support for the Trust for Cultural Development Board.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Trust for Cultural Development Board shall make any decisions relating to the investment and disbursement of moneys in the Trust for Cultural Development Account. [1993 c.209 Â§7; 1995 c.79 Â§200; 2003 c.713 Â§1]

Â Â Â Â Â  359.030 Objectives of Arts Program. The objectives of the Arts Program of the Economic and Community Development Department are:

Â Â Â Â Â  (1) To complement, assist and strengthen existing or planned programs and activities of public and private associations in the arts to promote the broadest public benefit, while maintaining high artistic and scholarly standards.

Â Â Â Â Â  (2) To encourage and give greater opportunities and recognition to individual Oregon artists whose work is, or gives promise of being, of high quality.

Â Â Â Â Â  (3) To stimulate and encourage private and local initiative and financial support in connection with programs and activities in the arts. [1967 c.321 Â§7; 1993 c.209 Â§8]

Â Â Â Â Â  359.040 Duties of Arts Program. To carry out its objectives the Arts Program of the Economic and Community Development Department shall:

Â Â Â Â Â  (1) Develop programs and plans:

Â Â Â Â Â  (a) To encourage broad public participation in, and understanding of, programs in the arts.

Â Â Â Â Â  (b) To encourage public interest in conserving and understanding the cultural and artistic heritage of the state and of its people.

Â Â Â Â Â  (c) To encourage increased recognition of the contributions of the arts to the richness of community life and to the development of the individual.

Â Â Â Â Â  (d) To assist communities within the state in establishing or conserving local cultural, historical and artistic programs.

Â Â Â Â Â  (e) To stimulate and encourage throughout the state the presentation, enjoyment and study of the arts among the youth and elderly people.

Â Â Â Â Â  (f) To encourage and facilitate, where feasible, wider circulation throughout the state of noteworthy programs, productions, exhibitions and performances which demonstrate the artistic and cultural resources and accomplishments of the people of Oregon.

Â Â Â Â Â  (g) To encourage and facilitate, where feasible, programs, productions, exhibitions and performances in Oregon of outstanding works of art and artistic talent in the fields of the arts, which may be brought from outside the state.

Â Â Â Â Â  (2) Develop, maintain and make available to the public, information concerning:

Â Â Â Â Â  (a) The cultural and artistic resources and activities within the state.

Â Â Â Â Â  (b) The organizations and groups conducting, supporting or fostering programs and activities involving the employment, conservation and presentation of such resources.

Â Â Â Â Â  (3) Advise and assist upon request and within the limits of the funds available:

Â Â Â Â Â  (a) The Governor and other state officers, public agencies, the legislature, communities of the state and the public concerning the development, housing, presentation and conservation of the artistic and cultural resources within the state.

Â Â Â Â Â  (b) State agencies concerning the acceptance and disposition of gifts of art to the state.

Â Â Â Â Â  (4) Develop an honors program in the arts, which includes the means for recognizing distinguished artists and other Oregon citizens whose creative works or effort or whose services of philanthropy on behalf of the arts are such as to merit the official appreciation of the people of Oregon.

Â Â Â Â Â  (5) Manage the Trust for Cultural Development Account established by ORS 359.405. [1967 c.321 Â§8; 1993 c.209 Â§9; 2003 c.713 Â§2]

Â Â Â Â Â  359.050 Powers of Arts Program. (1) In performing its duties, the Arts Program of the Economic and Community Development Department, within the limits of available funds, may:

Â Â Â Â Â  (a) Conduct hearings and conferences to develop facts, to explain programs and activities, and to obtain advice.

Â Â Â Â Â  (b) Enter into agreements with other public agencies and with associations and individuals for services that will assist the Oregon Arts Commission or the Trust for Cultural Development Board.

Â Â Â Â Â  (c) Enter into agreements with other public agencies of Oregon or with agencies of other states or the federal government, and with private corporations, associations and individuals in Oregon or other states for cooperative endeavors which further the objectives and programs of the commission.

Â Â Â Â Â  (d) Make grants to local agencies, to associations or to individuals for the development and conservation of programs in the arts, such grants to be made in accordance with policies and procedures adopted by the commission.

Â Â Â Â Â  (2) In carrying out the purposes of ORS 359.010 to 359.137, the Arts Program, in addition to the other powers granted:

Â Â Â Â Â  (a) Shall as needed appoint committees, consultants, artists and other persons expert in subjects of concern to the program to advise and assist the commission.

Â Â Â Â Â  (b) May obtain from any state agency necessary assistance and data.

Â Â Â Â Â  (c) May perform other acts necessary to carry out its duties. [1967 c.321 Â§9; 1993 c.209 Â§10; 2003 c.713 Â§3]

Â Â Â Â Â  359.060 [1967 c.321 Â§4; repealed by 1993 c.209 Â§22]

Â Â Â Â Â  359.065 Arts Program established. (1) The Arts Program is established as an administrative section within the Economic and Community Development Department. The program is subject to the supervision of the Administrator of the Arts Program. The program shall consist of the administrator and all personnel employed in the program.

Â Â Â Â Â  (2) The program shall provide the Oregon Arts Commission with staff and other assistance as necessary for the commission to perform its duties. [1993 c.209 Â§1; 1993 c.736 Â§76]

Â Â Â Â Â  359.070 [1967 c.321 Â§5; repealed by 1993 c.209 Â§22]

Â Â Â Â Â  359.080 [1967 c.321 Â§6; repealed by 1993 c.209 Â§22]

Â Â Â Â Â

Â Â Â Â Â  359.090 [1967 c.321 Â§13; repealed by 1975 c.605 Â§33]

Â Â Â Â Â

Â Â Â Â Â  359.095 [1975 c.53 Â§4; repealed by 1979 c.729 Â§3]

Â Â Â Â Â  359.100 Grants and services from public and private sources. (1) The Arts Program of the Economic and Community Development Department shall prepare and study plans for participation of public agencies and associations in federal government programs for the support and encouragement of the arts.

Â Â Â Â Â  (2) The program may apply for and accept grants or services from the federal government or any of its agencies, from associations, individuals and private corporations to carry out the purposes of ORS 359.010 to 359.137.

Â Â Â Â Â  (3) Grants or services from individuals, associations or private corporations shall not be accepted if restricted to a use which would be contrary to the laws of this state. [1967 c.321 Â§10; 1993 c.209 Â§11]

Â Â Â Â Â  359.110 Gifts; Arts Program as custodian. (1) The Arts Program of the Economic and Community Development Department may solicit and accept gifts, bequests or devises of money, securities or other property of whatever character to carry out the purposes of ORS 359.010 to 359.137. A restricted gift, bequest or devise shall not be accepted if such restriction would be contrary to the laws of this state.

Â Â Â Â Â  (2) The program shall be the custodian of any securities or other property accepted as a gift, bequest or devise. The program shall hold such property as trustee for the state and shall conserve and administer such property to carry out the purposes of ORS 359.010 to 359.137. Except as prohibited by law or restricted by the terms of the gift, bequest or devise, the program may sell or exchange any property accepted as a gift, bequest or devise as it may from time to time determine. The income from such money, securities or other property shall be credited to the Arts Trust Account established by ORS 359.120. [1967 c.321 Â§11; 1993 c.209 Â§12]

Â Â Â Â Â  359.120 Arts Trust Account. There hereby is established an account separate and distinct from the General Fund to be known as the Arts Trust Account. Except for moneys received for the purposes of the Trust for Cultural Development Account, all moneys received by the Arts Program of the Economic and Community Development Department pursuant to ORS 359.100 and 359.110 shall be paid into the State Treasury and credited to the Arts Trust Account. All moneys in the Arts Trust Account are continuously appropriated to the Economic and Community Development Department and shall be used by the program in carrying out the purposes for which the funds were received. [1967 c.321 Â§12; 1993 c.209 Â§13; 2003 c.81 Â§11; 2003 c.713 Â§4; 2005 c.22 Â§258]

Â Â Â Â Â  359.130 Powers not granted or transferred. (1) The Arts Program of the Economic and Community Development Department shall not direct, supervise or control the policy, programs, personnel, curriculum or administration of any public or private agency, school, association or entity having to do with the arts.

Â Â Â Â Â  (2) Nothing in ORS 359.010 to 359.137 is intended to transfer from any other state agency to the program any duty or power granted by statute to such other state agency prior to July 1, 1967. [1967 c.321 Â§14; 1993 c.209 Â§14]

Â Â Â Â Â  359.135 Administrator; appointment; salary; duties. (1) The Director of the Economic and Community Development Department, upon consultation with and the approval of the Oregon Arts Commission, shall appoint an administrator of the Arts Program who shall serve at the pleasure of the director.

Â Â Â Â Â  (2) The administrator shall receive such salary as may be provided by law or as fixed by the director.

Â Â Â Â Â  (3) The administrator shall be the administrative head of the program.

Â Â Â Â Â  (4) The administrator may suggest rules to the director for the government of the program, the conduct of its employees and the assignment and performance of its business and the custody, use and preservation of its records, papers and property. [1993 c.209 Â§2]

Â Â Â Â Â  359.137 Staff. The Arts Program of the Economic and Community Development Department shall employ, in accordance with the State Personnel Relations Law, the staff necessary to allow the program to carry out the provisions of ORS 359.010 to 359.137. [1993 c.209 Â§3]

Â Â Â Â Â  359.140 [1981 c.411 Â§3; 1987 c.758 Â§3; 1989 c.987 Â§20; repealed by 1993 c.209 Â§23]

Â Â Â Â Â  359.142 Rules. The Director of the Economic and Community Development Department, in accordance with ORS chapter 183, may adopt such rules for the operation of the Arts Program as the director determines necessary or convenient for the program to perform its duties and functions. [1993 c.209 Â§4]

Â Â Â Â Â  359.150 [1981 c.411 Â§4; 1993 c.209 Â§15; repealed by 1993 c.209 Â§23]

ART TRANSACTIONS

(Consignments)

Â Â Â Â Â  359.200 Definitions for ORS 359.200 to 359.255. As used in ORS 359.200 to 359.255:

Â Â Â Â Â  (1) "Art dealer" means an individual, partnership, firm, association or corporation, other than a public auctioneer, that undertakes to sell a work of fine art created by another.

Â Â Â Â Â  (2) "Artist" means the creator of a work of fine art or, if the artist is deceased, the artist's personal representative, heirs or legatees.

Â Â Â Â Â  (3) "Consignee" means an art dealer who receives and accepts a work of fine art from a consignor for the purpose of sale or exhibition, or both, to the public on a commission or fee or other basis of compensation.

Â Â Â Â Â  (4) "Consignment" means delivery of a work of fine art to an art dealer for the purpose of sale or exhibition, or both, to the public by the art dealer at other than a public auction.

Â Â Â Â Â  (5) "Consignor" means an artist or any person who delivers a work of fine art to an art dealer for the purpose of sale or exhibition, or both, to the public on a commission or fee or other basis of compensation.

Â Â Â Â Â  (6) "Fine art" means:

Â Â Â Â Â  (a) An original work of visual art such as a painting, sculpture, drawing, mosaic or photograph;

Â Â Â Â Â  (b) A work of calligraphy;

Â Â Â Â Â  (c) A work of original graphic art such as an etching, lithograph, offset print, silk screen or other work of similar nature;

Â Â Â Â Â  (d) A craft work in materials including but not limited to clay, textile, fiber, wood, metal, plastic, glass or similar materials; or

Â Â Â Â Â  (e) A work in mixed media such as a collage or any combination of the art media described in this subsection. [1981 c.410 Â§1; 1985 c.830 Â§1]

Â Â Â Â Â  359.205 Delivery of art work to dealer as consignment; exception for direct sale work as trust property. (1) Notwithstanding any custom, practice or usage of the trade to the contrary, whenever an artist delivers or causes to be delivered a work of the artist's own creation to an art dealer in this state for the purpose of exhibition or sale, or both, on a commission, fee or other basis of compensation, the delivery to and acceptance thereof by the art dealer constitutes a consignment unless the delivery to the art dealer is pursuant to an outright sale for which the artist receives or has received compensation for the work of fine art upon delivery.

Â Â Â Â Â  (2) A work of fine art is trust property in the hands of the art dealer, who is trustee for the benefit of the artist until the work of fine art is sold to a bona fide third party.

Â Â Â Â Â  (3) The proceeds of the sale of a work of fine art are trust property in the hands of the art dealer who is trustee for the benefit of the artist until the amount due the artist from the sale is paid. Nothing in this subsection requires a separate trust account for each artist.

Â Â Â Â Â  (4) A work of fine art that is trust property when initially accepted by the art dealer remains trust property notwithstanding the subsequent purchase of the work of fine art by the art dealer directly or indirectly for the art dealer's own account, until the purchase price is paid in full to the artist.

Â Â Â Â Â  (5) The trust relationship described in this section imposes no duty greater than the duties described in ORS 359.200 to 359.210, 359.220, 359.225, 359.250 and 359.255 and does not give rise to any general trust or fiduciary relationship. [1981 c.410 Â§2; 1985 c.830 Â§2]

Â Â Â Â Â  359.210 Effect of treating art work delivery as consignment; name of purchaser to be supplied on demand; remedy. (1) A consignment of a work of fine art has the following effect:

Â Â Â Â Â  (a) The consignee, after the delivery of fine art, shall be considered to be the agent of the consignor for the purpose of the exhibition or sale, or both, of the work of fine art within this state.

Â Â Â Â Â  (b) The work of fine art, or the artist's portion of the proceeds from the sale of such work, shall not be subject to the claims of a creditor or consignee.

Â Â Â Â Â  (c) A consignee is liable for the loss of or damage to the work of fine art while it is in the consignee's possession where such loss or damage is caused by the failure of the consignee to use the highest degree of care. For the purpose of this subsection, the value of the work of fine art is the value established in a written agreement between the consignor and consignee prior to the loss or damage or, if no written agreement regarding the value of the work of fine art exists, the artist's portion of the fair market value of the work of fine art.

Â Â Â Â Â  (d) The consignee shall not be held liable for the loss of, or damage to the work of fine art if the artist fails to remove the work within a period of 30 days following the date agreed upon for removal of the work in the written contract between the artist and the consignee or, if no written agreement regarding a removal date exists, 30 days after notice to remove the work of fine art is sent by registered mail or by certified mail with return receipt to the artist at the artist's last-known address.

Â Â Â Â Â  (2) Upon written demand from the consignor, the consignee shall furnish the consignor with the name and address of the purchaser of the consignor's work, and the date of purchase and the price paid for the work, for any sale totaling $100 or more.

Â Â Â Â Â  (3) Failure to furnish the information specified under subsection (2) of this section by the consignor shall entitle the artist to obtain an injunction prohibiting such conduct and in addition, money damages in an amount equal to three times the artist's portion of the retail value of the work. [1981 c.410 Â§3; 1985 c.830 Â§3; 1991 c.249 Â§28]

Â Â Â Â Â  359.215 Consignment does not create rights in art dealer greater than those of artist. A consignment of a work of fine art does not convey title to or create an estate in the work or grant a right to possession superior to that of the consignor notwithstanding the power or authority of the consignee to transfer or convey to a third person all of the right, title and interest of the consignor in and to the work. [1981 c.410 Â§4]

Â Â Â Â Â  359.220 Artist and art dealer to execute consignment contract; contents; consent to display. (1) An art dealer may accept a work of fine art, on a fee, commission or other compensation basis, on consignment from the artist who created the work of fine art only if prior to or at the time of acceptance the art dealer enters into a written contract with the artist establishing:

Â Â Â Â Â  (a) The retail value of the work of fine art;

Â Â Â Â Â  (b) The time within which the proceeds of the sale are to be paid to the artist, if the work of fine art is sold;

Â Â Â Â Â  (c) The minimum price for the sale of the work of fine art; and

Â Â Â Â Â  (d) The fee, commission or other compensation basis of the art dealer.

Â Â Â Â Â  (2) An art dealer who accepts a work of fine art on a fee, commission or other compensation basis on consignment from the artist may use or display the work of fine art or a photograph of the work of fine art or permit the use or display of work or photograph only if:

Â Â Â Â Â  (a) The art dealer gives notice to users or viewers that the work of fine art is the work of the artist; and

Â Â Â Â Â  (b) The artist gives prior written consent to the particular use or display. [1981 c.410 Â§5; 1985 c.830 Â§4]

Â Â Â Â Â  359.225 Payment of sale proceeds of consigned work; funds due artist not subject to claims of dealer's creditors. The proceeds from a sale of a work of fine art on consignment shall be paid to the consignor within 30 days of receipt by the consignee unless the consignor expressly agrees otherwise in writing. If the sale of the work of fine art is on installment, the funds from the installment shall first be applied to pay any balance due the consignor on the sale, unless the consignor expressly agrees in writing that the proceeds on each installment shall be paid according to the percentage established by the consignment agreement. The artist's portion of funds received on the sale of the work of fine art or on installment shall not be subject to the claims of a creditor of the consignee. [1981 c.410 Â§6; 1985 c.830 Â§5]

Â Â Â Â Â  359.230 Contract provision waiving protections for artist is void. Any provision of a contract or agreement whereby the consignor waives any of the provisions of ORS 359.200 to 359.255 is void. [1981 c.410 Â§7]

Â Â Â Â Â  359.235 ORS 359.200 to 359.240 not to affect prior transactions; effect of Uniform Commercial Code. (1) Nothing in ORS 359.200 to 359.255 is intended to affect any written or oral contract or agreement in existence prior to November 1, 1981, unless the parties agree by mutual written consent that ORS 359.200 to 359.255 shall apply or the contract is extended or renewed after November 1, 1981.

Â Â Â Â Â  (2) ORS 359.200 to 359.255 is applicable notwithstanding the absence of, or conflict with, any written agreement, receipt, note or memorandum entered into on or after November 1, 1981, between the consignor and the consignee concerning any matter covered by ORS 359.200 to 359.255. ORS 359.200 to 359.255 controls over any conflicting provisions of the Uniform Commercial Code. [1981 c.410 Â§Â§8,10]

Â Â Â Â Â  359.240 Art dealer prohibited from diverting sale proceeds; penalty. It shall be unlawful for a consignee willfully and knowingly to secrete, withhold or appropriate a work of fine art or the proceeds from sale thereof for the consignee's own use or the use of any person other than the consignor, except pursuant to a bona fide sale or as otherwise consistent with the terms of consignment. Violation of this section is a Class C felony. [1981 c.410 Â§9]

Â Â Â Â Â  359.250 Liability of art dealer for violation of ORS 359.220. (1) An art dealer violating ORS 359.220 is liable to the artist for $100 plus actual damages, including incidental damages sustained as a result of the violation.

Â Â Â Â Â  (2) If an art dealer violates ORS 359.220, the artist's obligation for compensation to the art dealer is voidable by the artist. [1985 c.830 Â§7]

Â Â Â Â Â  359.255 Attorney fees. In any action under any provision of ORS 359.200 to 359.255, the court may award reasonable attorney fees and costs to the prevailing party. [1985 c.830 Â§8]

(Fine Print Disclosure Statements)

Â Â Â Â Â  359.300 Definitions for ORS 359.300 to 359.315. As used in ORS 359.300 to 359.315:

Â Â Â Â Â  (1) "Artist" means the person who conceived or created or conceived and created the master image for, or which served as a model for, the print.

Â Â Â Â Â  (2) "Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint or serigraph.

Â Â Â Â Â  (3) "Impression" means the printed image on suitable material whether paper or any other substance, made off the plate by printing, stamping, casting or any other process commonly used in the graphic arts.

Â Â Â Â Â  (4) "Plate" means the plate, stone, block or other material used for the purpose of creating the print from which the impression or impressions were taken.

Â Â Â Â Â  (5) A fine print is "signed" if the artist autographs the finished print, irrespective of whether it was signed or unsigned in the plate.

Â Â Â Â Â  (6) "Reproduction" means a copy of a fine print, but not a unique print made from the original plate. [1981 c.726 Â§1]

Â Â Â Â Â  359.305 Disclosure statements required; disclaimer; exception for reproduction. (1) No person, engaged in the business of selling fine prints, shall sell a fine print, at wholesale or at retail, unless the person furnishes the purchaser a certificate or a written invoice or receipt for the purchase price which clearly and conspicuously discloses and warrants all of the applicable information about a fine print set forth in ORS 359.310.

Â Â Â Â Â  (2) If the seller disclaims knowledge as to any applicable item of information set forth in ORS 359.310, the seller shall so state specifically and categorically with regard to each such item.

Â Â Â Â Â  (3) If the seller describes a fine print as a reproduction, the seller need not furnish any further information. [1981 c.726 Â§2]

Â Â Â Â Â  359.310 Contents of disclosure statement. The following information about a fine print shall be furnished as provided in ORS 359.305:

Â Â Â Â Â  (1) The name of the artist and the year when printed.

Â Â Â Â Â  (2) Exclusive of trial proofs, whether the edition is being offered as a limited edition, and, if so:

Â Â Â Â Â  (a) The authorized maximum number of signed or numbered impressions, or both, in the edition;

Â Â Â Â Â  (b) The authorized maximum number of unsigned or unnumbered impressions, or both, in the edition;

Â Â Â Â Â  (c) The authorized maximum number of artist's, publisher's, printer's or other proofs, if any, outside of the regular edition; and

Â Â Â Â Â  (d) The total size of the edition.

Â Â Â Â Â  (3) Whether the plate has been destroyed, effaced, altered, defaced or canceled after the current edition.

Â Â Â Â Â  (4) If there were any prior states of the same impression, the total number of states and a designation of the state to which the subject print relates.

Â Â Â Â Â  (5) If there were any prior or later editions from the same plate, the series number of the subject edition and the total size of all other editions.

Â Â Â Â Â  (6) Whether the edition is a posthumous edition or restrike and, if so, whether the plate has been reworked.

Â Â Â Â Â  (7) The name of the workshop, if any, where the edition was printed. [1981 c.726 Â§3]

Â Â Â Â Â  359.315 Liability for failure to disclose; treble damages. (1) A person who offers or sells a fine print in violation of ORS 359.300 to 359.315 shall be liable to the person purchasing such fine print. The purchaser may recover the consideration paid for such print, with interest at the legal rate upon the tender of the print.

Â Â Â Â Â  (2) In any case in which a person willfully offers or sells a fine print in violation of ORS 359.300 to 359.315, the person purchasing the fine print may recover from the person who offers or sells the fine print an amount equal to three times the amount required under subsection (1) of this section. [1981 c.726 Â§5]

(Art Work Reproduction Rights)

Â Â Â Â Â  359.350 Definitions for ORS 359.350 to 359.365. As used in ORS 359.350 to 359.365:

Â Â Â Â Â  (1) "Artist" means the creator of a work of fine art.

Â Â Â Â Â  (2) "Fine art" means a painting, sculpture, drawing, photograph, craft work, fiber art or work of graphic art.

Â Â Â Â Â  (3) "Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint or serigraph, but does not include industrial designs.

Â Â Â Â Â  (4) "Industrial design" means the aesthetic appearance of an article used in commerce.

Â Â Â Â Â  (5) "Work of fine art" means any work of visual or graphic art of any media including, but not limited to, painting, fine print, drawing, sculpture, craft, photography or film. [1981 c.824 Â§1]

Â Â Â Â Â  359.355 Art work reproduction rights retained by artist unless expressly transferred; effect of federal copyright laws. (1) Whenever a work of fine art is sold or otherwise transferred by or on behalf of the artist who created it, or the heirs or personal representatives thereof, the right of reproduction thereof is reserved to the grantor until the right passes into the public domain pursuant to federal copyright laws unless the right is sooner expressly transferred by an instrument, note or memorandum in writing signed by the owner of the rights conveyed or the duly authorized agent thereof.

Â Â Â Â Â  (2) Nothing contained in this section is intended to prohibit the fair use, as defined in the federal copyright law (17 U.S.C. 107), of such work of fine art. [1981 c.824 Â§2]

Â Â Â Â Â  359.360 Ownership of physical work of art remains with artist unless expressly transferred. Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of or publicly display a work of fine art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, ownership of the physical work of fine art shall remain with and be reserved to the artist or owner, as the case may be, unless such right of ownership is expressly transferred by an instrument, note, memorandum or other writing, signed by the artist, the owner or the duly authorized agent thereof. [1981 c.824 Â§3]

Â Â Â Â Â  359.365 Ambiguity in agreement transferring right to reproduce art work resolved in favor of artist. Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of or publicly display a work of fine art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, any ambiguity with respect to the nature or extent of the rights conveyed shall be resolved in favor of the reservation of rights by the artist or owner unless in any given case the federal copyright law (17 U.S.C. 1 et seq.) provides to the contrary. [1981 c.824 Â§4]

TRUST FOR CULTURAL DEVELOPMENT

(Generally)

Â Â Â Â Â  359.400 Definitions for ORS 359.400 to 359.444. As used in ORS 359.400 to 359.444:

Â Â Â Â Â  (1) "Community Cultural Participation Grant Program" means the program created by ORS 359.436.

Â Â Â Â Â  (2) "Core partner agencies" means the Oregon Arts Commission, the Oregon Council for the Humanities, the Oregon Heritage Commission, the Oregon Historical Society and the State Historic Preservation Officer.

Â Â Â Â Â  (3) "Cultural Development Grant Program" means the program created by ORS 359.431.

Â Â Â Â Â  (4) "Cultural organization" means:

Â Â Â Â Â  (a) An entity that is:

Â Â Â Â Â  (A) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code; and

Â Â Â Â Â  (B) Organized primarily for the purpose of producing, promoting or presenting the arts, heritage and humanities to the public or organized primarily for identifying, documenting, interpreting and preserving cultural resources.

Â Â Â Â Â  (b) A federally recognized Indian tribe.

Â Â Â Â Â  (5) "Trust for Cultural Development Account" means the account established by ORS 359.405. [2001 c.954 Â§3; 2003 c.713 Â§5]

Â Â Â Â Â  359.405 Trust for Cultural Development Account. (1) The Trust for Cultural Development Account is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Trust for Cultural Development Account shall be credited to the account. The primary purpose of the account is to serve as a repository for both public and private moneys designated to fund specific arts, heritage and humanities programs.

Â Â Â Â Â  (2) All moneys in the Trust for Cultural Development Account are appropriated continuously to the Economic and Community Development Department for the Arts Program for the purposes of ORS 359.400 to 359.444. [Formerly 285A.216; 2003 c.713 Â§7]

(Trust for Cultural Development Board)

Â Â Â Â Â  359.410 Board established; membership; chairperson. (1) There is established a Trust for Cultural Development Board consisting of seven members appointed by the Governor. The membership of the board shall reflect the geographical and cultural diversity of this state. Each member shall have a background that demonstrates a commitment to Oregon's culture.

Â Â Â Â Â  (2) The Speaker of the House of Representatives and the President of the Senate shall each appoint a member of the Legislative Assembly who shall be a nonvoting advisory member of the board.

Â Â Â Â Â  (3) The term of office of each appointed member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on November 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointment of board members by the Governor is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The board shall elect one of its voting members as chairperson and another as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the board determines. [2001 c.954 Â§4; 2003 c.713 Â§8]

Â Â Â Â Â  359.413 Board quorum; meetings. (1) A majority of the members of the Trust for Cultural Development Board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (2) The board shall meet at least once every three months at a place, day and hour determined by the chairperson. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (3) The chairperson shall invite representatives of the core partner agencies to all meetings of the board. [2001 c.954 Â§6]

Â Â Â Â Â  359.416 Board duties; rules. (1) The Trust for Cultural Development Board shall oversee management of the Trust for Cultural Development Account and shall provide direction to the Administrator of the Arts Program for the coordination, administration and evaluation of the Cultural Development Grant Program, the Community Cultural Participation Grant Program and the use of funds received by core partner agencies under ORS 359.441.

Â Â Â Â Â  (2) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of ORS 359.400 to 359.444. [2001 c.954 Â§7; 2003 c.713 Â§9]

Â Â Â Â Â  359.421 Board staff; staff duties. The Administrator of the Arts Program shall provide staff support to the Trust for Cultural Development Board. Under the direction of the board, the administrator shall:

Â Â Â Â Â  (1) Coordinate grant management;

Â Â Â Â Â  (2) Provide Trust for Cultural Development Account management and accounting;

Â Â Â Â Â  (3) Work with cultural agencies and their constituents to communicate with and educate the public on the role culture plays in the lives of citizens and communities; and

Â Â Â Â Â  (4) Evaluate the Cultural Development Grant Program, the Community Cultural Participation Grant Program and the use of funds received under section 13, chapter 954, Oregon Laws 2001, by core partner agencies. [2001 c.954 Â§8; 2003 c.713 Â§10]

(Disbursement of Trust Account)

Â Â Â Â Â  359.426 Percentage that may be disbursed; allowable uses. (1) Under the direction of the Trust for Cultural Development Board, the Arts Program shall disburse each fiscal year up to 42 percent of the amount in the Trust for Cultural Development Account on July 1.

Â Â Â Â Â  (2) The Arts Program may use up to 7.5 percent of any amount disbursed from the account under subsection (1) of this section for:

Â Â Â Â Â  (a) Supporting the operations of the account;

Â Â Â Â Â  (b) Facilitating technical assistance;

Â Â Â Â Â  (c) Local cultural planning; and

Â Â Â Â Â  (d) Other activities that encourage cultural activity.

Â Â Â Â Â  (3) At least 92.5 percent of any amount disbursed from the account under subsection (1) of this section shall be distributed as follows:

Â Â Â Â Â  (a) One-third to the preservation of, stabilization of and investment in Oregon's cultural resources through the Cultural Development Grant Program as provided under ORS 359.431.

Â Â Â Â Â  (b) One-third to Oregon's counties and to the nine federally recognized Indian tribes through the Community Cultural Participation Grant Program as provided under ORS 359.436.

Â Â Â Â Â  (c) One-third to the core partner agencies as provided under ORS 359.441. [2001 c.954 Â§9; 2003 c.713 Â§11]

Â Â Â Â Â  359.431 Cultural Development Grant Program; grant uses; priorities; matching funds. (1) There is created the Cultural Development Grant Program to be administered by the Administrator of the Arts Program under the direction of the Trust for Cultural Development Board. The purpose of the program is to provide preservation of, stabilization of and investment in Oregon's cultural resources. The Arts Program under the direction of the Trust for Cultural Development Board shall make Cultural Development Grants to cultural organizations through a request for proposal process.

Â Â Â Â Â  (2) The grants may be used:

Â Â Â Â Â  (a) To address significant opportunities to advance, preserve or stabilize cultural resources; and

Â Â Â Â Â  (b) To invest in the development of new cultural resources.

Â Â Â Â Â  (3) The Trust for Cultural Development Board shall give priority when awarding grants to:

Â Â Â Â Â  (a) Proposals that have a broad cultural impact beyond the applicant itself.

Â Â Â Â Â  (b) Proposals from applicants that have culture as a priority within the mission of the applicant.

Â Â Â Â Â  (4) Applicants that receive a grant under this section shall be required to match the grant amount in an amount as determined by the board. [2001 c.954 Â§10; 2003 c.713 Â§12]

Â Â Â Â Â  359.436 Community Cultural Participation Grant Program; local cultural plans. (1) There is created the Community Cultural Participation Grant Program to be administered by the Administrator of the Arts Program under the direction of the Trust for Cultural Development Board. The purpose of the program is to provide funds to counties and federally recognized Indian tribes for local cultural activities. The Arts Program under the direction of the board shall make Community Cultural Participation Grants to counties and tribes.

Â Â Â Â Â  (2) The board shall develop guidelines for local cultural plans.

Â Â Â Â Â  (3) A local cultural plan shall:

Â Â Â Â Â  (a) Identify priorities and specific strategies for building public cultural participation across cultural disciplines and organizations. The strategies may include the involvement of partners outside of the cultural sector such as business organizations, schools and health and human services organizations.

Â Â Â Â Â  (b) Identify annual benchmarks to determine the impact of grant funds.

Â Â Â Â Â  (c) Specify local leadership and governance for grant fund management and for ongoing planning and development of benchmarks.

Â Â Â Â Â  (4) Local cultural plans shall be broadly disseminated within each county or tribe. The local cultural plans shall be used to encourage planning and collaboration among cultural entities.

Â Â Â Â Â  (5) The Administrator of the Arts Program shall provide technical assistance to counties and tribes to support local cultural planning. [2001 c.954 Â§11; 2003 c.713 Â§13]

Â Â Â Â Â  Note: Section 13, chapter 954, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 13. (1) For the fiscal years beginning July 1, 2003, through July 1, 2011, the Arts Program, under the direction of the Trust for Cultural Development Board, shall make Community Cultural Participation Grants under ORS 359.436 to counties and federally recognized Indian tribes to support cultural activities identified in the local cultural plans. Grant funds received by a county or tribe shall be distributed locally as specified in the local cultural plan.

Â Â Â Â Â  (2) A portion of the grant funds received each fiscal year by a county or tribe may be used for costs associated with grant management, community technical assistance and accounting.

Â Â Â Â Â  (3) For the fiscal year beginning July 1, 2007, a portion of each grant awarded to a county or tribe may be used:

Â Â Â Â Â  (a) For revising local cultural plans;

Â Â Â Â Â  (b) To articulate updated priorities in the local cultural plan; and

Â Â Â Â Â  (c) For strategies to continue deepening and expanding participation in all facets of culture.

Â Â Â Â Â  (4) The Trust for Cultural Development Board shall allocate grant amounts for counties and tribes using a base amount, plus a per capita amount for each county or tribe. [2001 c.954 Â§13; 2003 c.713 Â§14]

Â Â Â Â Â  359.441 Core partner agencies disbursement. (1) The Arts Program, under the direction of the Trust for Cultural Development Board, shall distribute the amount disbursed from the Trust for Cultural Development Account under ORS 359.426 (3)(c) to the core partner agencies as follows:

Â Â Â Â Â  (a) The Arts Program shall allocate 20 percent of the amount disbursed under ORS 359.426 (3)(c) for joint efforts by the core partner agencies in fostering cooperative cultural projects, including but not limited to cultural education, cultural tourism and other cultural activities.

Â Â Â Â Â  (b) The Arts Program shall allocate 80 percent of the amount disbursed under ORS 359.426 (3)(c) to the core partner agencies for the purposes described in ORS 359.444. The Trust for Cultural Development Board shall determine the amount or percent of available funds that each core partner agency shall receive under this paragraph.

Â Â Â Â Â  (2) The core partner agencies are not eligible to apply for grants from the Community Cultural Participation Grant Program or the Cultural Development Grant Program. [2001 c.954 Â§14; 2003 c.713 Â§15]

Â Â Â Â Â  359.444 Allowable uses of funds by core partner agencies. (1) A core partner agency may use funds received under ORS 359.426 (3)(c) to:

Â Â Â Â Â  (a) Carry out the mission and mandate of the agency;

Â Â Â Â Â  (b) Serve more grantees; and

Â Â Â Â Â  (c) Encourage new cultural undertakings.

Â Â Â Â Â  (2) Each core partner agency shall expend a portion of the amount received under ORS 359.426 (3)(c) as determined by the Trust for Cultural Development Board each fiscal year to fund development of qualitative benchmarks and culture within Oregon. The evaluation of benchmarks may be done in partnership with one or more higher education institutions in Oregon. It is intended that this partnership will stimulate research and investigation of the ways in which culture and related cultural policy will impact the state over a 10-year period. [2001 c.954 Â§16]

_______________






Volume 10, Chapters 366 - 430

Chapter 366

Chapter 366  State Highways and State Highway Fund

2005 EDITION

TITLE 31

HIGHWAYS, ROADS, BRIDGES AND FERRIES

Chapter     366.     State Highways and State Highway Fund

367.     Transportation Financing; Projects

368.     County Roads

369.     Ways of Public Easement

370.     County Road Bonding Act

371.     Road Districts and Road Assessment Plans

372.     Highway Lighting Districts

373.     Roads and Highways Through Cities

374.     Control of Access to Public Highways

376.     Ways of Necessity; Special Ways; Pedestrian Malls

377.     Highway Beautification; Motorist Information Signs

381.     Interstate Bridges

382.     Intrastate Bridges

383.     Toll Roads and Toll Bridges

384.     Ferries

390.     State and Local Parks; Recreation Programs; Scenic Waterways; Recreation Trails

391.     Mass Transportation

_______________

Chapter 366  State Highways and State Highway Fund

2005 EDITION

STATE HIGHWAYS AND STATE HIGHWAY FUND

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

366.005     Definitions

366.010     "County court" and "road" or "highway" defined

366.015     "Hard surfaced highways" defined

366.112     Bicycle lane and path advisory committee; members, terms, duties and powers; meetings

366.150     Bond of director

366.155     Duties and powers of department regarding highways; assistance to counties and State Parks and Recreation Department

366.157     Program for prevention of vandalism and prevention and cleanup of litter

366.158     Adopt-a-Highway Program; rules

366.159     Vegetation control permit; fee

366.165     Revolving fund

POWERS AND DUTIES OF OREGON TRANSPORTATION COMMISSION

366.205     Power and authority of commission over highways; rules

366.210     Limit on administration and engineering expenditure

FREIGHT ADVISORY COMMITTEE

366.212     Freight Advisory Committee

STATE HIGHWAYS

366.215     Creation of state highways; reduction in vehicle-carrying capacity

366.220     Creation of state highway system

366.285     Location of highways when in doubt; procedure

366.290     Adding to or removing roads from state highway system; responsibility for construction and maintenance

366.292     Consideration of tolling prior to doing modernization project

366.295     Relocation of highways

366.300     Treatment of sections eliminated when highway relocated

366.305     Materials, supplies and equipment

366.310     Buildings and structures

366.315     Widths of rights of way

366.317     Removal of trees and shrubs; notice; application

366.320     Acquisition of rights of way and right of access

366.321     Expense of relocating municipal facilities payable by department; exceptions

366.323     Studies to aid in relocating persons displaced by highway acquisition

366.324     Financial assistance to persons displaced by highway acquisition; rules

366.325     Rights of way through cemeteries

366.330     Acquisition of land adjoining right of way

366.332     Definitions for ORS 366.332 and 366.333

366.333     Acquisition of utility real property; exchange of land for right of way

366.335     Acquisition of railroad right of way; exchange of land therefor

366.337     Exchange of certain parcels of land authorized

366.340     Acquisition of real property generally

366.360     Taking fee simple title

366.365     Going upon private property

366.395     Disposition or leasing of property; sale of forest products

366.400     Execution of contracts

366.425     Deposit of moneys for highway work

366.435     Auditing and allowing claims

366.440     Payment of employees

366.445     Repair of damaged highways

366.450     Road signs

366.455     Removing advertising signs and unlawful structures

366.460     Construction of sidewalks within highway right of way

366.462     Construction of fences on freeway overpasses

366.465     Gates and stock guards

366.470     Agreements with railroad companies for snow removal

366.480     Destruction of vouchers

ROADSIDE REST AREAS

366.486     Construction of roadside rest area facilities for disabled persons

366.487     Use of roadside rest area rest rooms by disabled persons

366.490     Coffee and cookies at roadside rest areas; rules

STATE HIGHWAY FUND

366.505     Composition and use of highway fund

366.506     Highway cost allocation study; purposes; design; report; use of report by Legislative Assembly

366.507     Modernization program; funding; conditions and criteria

366.508     Legislative findings

366.510     Turning over highway funds to State Treasurer

366.512     Collection of certain registration fees for State Parks and Recreation Department Fund

366.514     Use of highway fund for footpaths and bicycle trails

366.516     Incurring obligations payable from anticipated revenues

366.517     Department may determine certain accounting procedures

366.518     Expenditures from highway fund to be reported, budgeted and limited to amounts budgeted

366.520     Expenses in legalizing state highways

366.522     Appropriations from highway fund for legislative interim committees

HISTORIC COLUMBIA RIVER HIGHWAY

366.550     "Historic Columbia River Highway" defined

366.551     Policy

366.552     Historic road program for Historic Columbia River Highway; footpaths and bicycle trails; acquisition of property; cooperation with other agencies

366.553     Advisory committee; members; duties; meetings

INTERGOVERNMENTAL HIGHWAY COOPERATION

366.556     Acceptance of provisions of Acts of Congress

366.558     Contracting with and submitting programs to federal government

366.560     Pledge of state to match federal funds

366.562     Use of highway fund to match federal moneys

366.564     Borrowing to match federal moneys

366.566     Meeting requirements of federal aid statutes

366.568     Using highway funds to comply with federal aid statutes

366.570     Payments under cooperative agreement with federal government

366.572     State highway agreements with local governments

366.574     Intergovernmental road maintenance agreement

366.576     Road, highway or street agreements with local governments

366.578     Farm-to-market roads

ALLOCATIONS TO COUNTIES AND CITIES

(Generally)

366.739     Allocation of moneys to counties and cities generally

366.742     Repayment of specified bonds; allocation of moneys not needed for repayment

366.744     Allocation of moneys from specified increases in title and registration fees and in truck taxes and fees; restrictions on expenditure by Multnomah County

366.747     Allocation of moneys from specified increases in fees

366.749     Allocation of moneys resulting from increase in numbers of vehicle registrations, titles and trip permits due to specified actions by vehicle dealers and persons engaged in towing

(Counties)

366.762     Appropriation from highway fund for counties

366.764     Basis of allocation of appropriation to counties

366.766     Remitting appropriation to counties

366.768     Advances from highway fund to county

366.772     Allocation of moneys to counties with road funding deficit

366.774     Authorized use of allocation to counties; report by counties to Legislative Assembly

(Cities)

366.785     Definitions for ORS 366.785 to 366.820

366.790     Authorized use of appropriation to cities; report by cities to Legislative Assembly

366.800     Appropriation from highway fund for cities; amount and source

366.805     Allocation of appropriation to cities

366.810     Payment of appropriation to cities

366.815     City to establish state tax street fund; accumulations

366.820     Limit to application of ORS 366.785 to 366.815

MISCELLANEOUS PROVISIONS

366.905     "Old Oregon Trail" designation

366.906     Oregon City designated end of Oregon Trail

366.907     Findings and declarations concerning Highway 101

366.910     End of Lewis and Clark Trail

366.915     Authorization to remove Crooked River Highway from state highway system and establish new route

GENERAL PROVISIONS

366.005 Definitions. As used in this chapter and in ORS chapter 367, unless the context requires otherwise:

(1) "Chief engineer" or "engineer" means the person designated by the director under ORS 184.628.

(2) "Commission" means the Oregon Transportation Commission.

(3) "Department" means the Department of Transportation.

(4) "Director" means the Director of Transportation.

(5) "Federal funds" means any funds provided by the United States for cooperative road work with states, counties, cities or other municipal subdivisions of the state under Acts of Congress enacted for those purposes.

(6) "Highway" means every public way, road, street, thoroughfare and place, including bridges, viaducts and other structures within the boundaries of this state, open, used or intended for use of the general public for vehicles or vehicular traffic as a matter of right.

(7) "Highway fund" means the State Highway Fund.

(8) "State highway" means any road or highway designated as such by law or by the Oregon Transportation Commission pursuant to law and includes both primary and secondary state highways.

(9) "This Act" means this chapter and ORS 105.760, 373.010, 373.015, 373.020 and 373.030. [Amended by 1969 c.599 §16; 1973 c.249 §28; 1979 c.186 §8; 1989 c.904 §34; 1993 c.741 §34; 2003 c.618 §44]

366.010 "County court" and "road" or "highway" defined. As used in this Act:

(1) "County court" includes all county officers or boards charged by law with the duty of building, constructing, repairing, altering or maintaining roads or bridges, or both.

(2) "Road" or "highway" includes necessary bridges and culverts, and city streets, subject to such restrictions and limitations as are provided.

366.015 "Hard surfaced highways" defined. As used in all highway Acts, "hard surfaced highways" means any state road or highway constructed and surfaced or to be constructed and surfaced with such materials or combinations of materials as to produce what is commonly known or styled "pavement," and not such construction or surfacing as is commonly known as "macadam."

366.105 [Amended by 1969 c.599 §17; 1971 c.598 §1; 1973 c.249 §29; 1979 c.186 §9; repealed by 1993 c.741 §147]

366.110 [Amended by 1969 c.314 §29; repealed by 1973 c.249 §91]

366.112 Bicycle lane and path advisory committee; members, terms, duties and powers; meetings. (1) There is created in the Department of Transportation an advisory committee to be appointed by the Governor to advise the department regarding the regulation of bicycle traffic and the establishment of bicycle lanes and paths. The committee shall consist of eight members including an employee of a unit of local government employed in land use planning, a representative of a recognized environmental group, a person engaged in the business of selling or repairing bicycles, a member designated by the Oregon Recreation Trails Advisory Council, and at least one member under the age of 21 at the time of appointment. Members of the advisory committee shall be entitled to compensation and expenses as provided by ORS 292.495.

(2) The members shall be appointed to serve for terms of four years each. A vacancy on the committee shall be filled by appointment by the Governor for the unexpired term.

(3) The committee shall meet regularly four times a year, at times and places fixed by the chairperson of the committee. The committee may meet at other times upon notice by the chairperson or three members of the committee. The department shall provide office space and personnel to assist the committee as requested by the chairperson, within the limits of available funds. The committee shall adopt rules to govern its proceedings and may select officers it considers necessary. [1973 c.716 §1; 1993 c.741 §35]

Note: 366.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.115 [Repealed by 1973 c.249 §91]

366.120 [Repealed by 1973 c.249 §91]

366.125 [Repealed by 1973 c.249 §91]

366.130 [Repealed by 1971 c.418 §23]

366.135 [Amended by 1953 c.129 §2; repealed by 1973 c.249 §91]

366.140 [Amended by 1953 c.129 §2; repealed by 1973 c.249 §91]

366.145 [Amended by 1971 c.598 §2; 1973 c.249 §30; 1979 c.186 §10; repealed by 1993 c.741 §147]

366.150 Bond of director. The Director of Transportation shall furnish a fidelity bond executed by a company duly licensed to transact the business of surety within this state, in such penal sum, not less than $200,000, as the Oregon Transportation Commission shall determine. The bond shall be conditioned for the faithful discharge by the director of the duties of office, for the faithful performance by all persons employed by the director of their duties and trusts therein and for the transfer and delivery to the director's successor in office, or to any other person authorized by law to receive the same, of all moneys, books, papers, records and other articles and effects belonging to the office. The premium for the bond shall be paid out of highway funds. [Amended by 1971 c.598 §3; 1973 c.249 §31]

366.155 Duties and powers of department regarding highways; assistance to counties and State Parks and Recreation Department. (1) The Department of Transportation shall, among other things:

(a) So far as practicable, compile statistics relative to the public highways of the state and collect all information in regard thereto which the Director of Transportation may deem important or of value in connection with highway location, construction, maintenance, improvement or operation.

(b) Keep on file in the office of the department copies of all plans, specifications and estimates prepared by the department.

(c) Make all necessary surveys for the location or relocation of highways and cause to be made and kept in the department a general highway plan of the state.

(d) Collect and compile information and statistics relative to the mileage, character and condition of highways and bridges in the different counties in the state, both with respect to state and county highways.

(e) Investigate and determine the methods of road construction best adapted in the various counties or sections of the state, giving due regard to the topography, natural character and availability of road-building materials and the cost of building and maintaining roads under this Act.

(f) Prepare surveys, plans, specifications and estimates for the construction, reconstruction, improvement, maintenance and repair of any bridge, street, road and highway. In advertising for bids on any such project the director shall invite bids in conformity with such plans and specifications.

(g) Keep an accurate and detailed account of all moneys expended in the location, survey, construction, reconstruction, improvement, maintenance or operation of highways, roads and streets, including costs for rights of way, under this Act, and keep a record of the number of miles so located, constructed, maintained or operated in each county, the date of construction, the width of such highways and the cost per mile for the construction and maintenance of the highways.

(h) Upon request of a county governing body, assist the county on matters relating to road location, construction or maintenance. Plans and specifications for bridges or culverts that are provided under this paragraph shall be provided without cost to the 10 counties with the lowest dedicated county road funding, as defined in ORS 366.772. Standard specifications for road projects shall be provided without cost to all counties. The Department of Transportation shall determine an amount to be charged for assistance under this paragraph in establishing specifications and standards for roads under ORS 368.036. The costs of assistance not specifically provided for under this paragraph shall be paid as provided by agreement between the county governing body and the director.

(i) Upon request of the State Parks and Recreation Department, assist the State Parks and Recreation Department in evaluating the potential need for construction, reconstruction, improvement, maintenance or operation of highways, roads and streets that would result if the State Parks and Recreation Commission acquired and developed a new historic site, park or recreation area under the criteria established pursuant to ORS 390.112 or any other criteria for acquisition established by the State Parks and Recreation Commission.

(2) The director may require duties with respect to audits and accounting procedures provided for in this section and ORS 366.165 to be performed and responsibilities to be assumed by the fiscal officer of the department appointed under ORS 184.637.

(3) In carrying out the duties set forth in this section, the director shall act in a manner that is consistent with the goal set forth in ORS 468B.155. [Amended by 1967 c.454 §33; 1971 c.598 §4; 1973 c.249 §32; 1981 c.153 §60; 1989 c.345 §6; 1989 c.833 §49; 1993 c.741 §36; 1995 c.79 §201; 1999 c.1038 §1; 2003 c.618 §22]

366.157 Program for prevention of vandalism and prevention and cleanup of litter. The Department of Transportation shall administer a program aimed toward prevention of vandalism and prevention and cleanup of litter. The program may include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of youth in prevention of vandalism and litter and in litter cleanup work. Moneys for the program are provided from the Environmental Quality Information Account described under ORS 802.100. [Formerly 802.080]

366.158 Adopt-a-Highway Program; rules. (1) The Department of Transportation shall administer a program aimed toward beautifying and cleaning state roadsides. The program shall include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of volunteer groups in litter cleanup work, each group on a specific section of highway. The program shall be called the Oregon Adopt-a-Highway Program. Moneys for the program shall be provided from funds available to the department. The department may adopt any rules it considers necessary for implementation of the Oregon Adopt-a-Highway Program.

(2) An agreement entered into between the department and a volunteer group pursuant to subsection (1) of this section shall include but need not be limited to:

(a) Identification of the designated section of highway. The volunteer group may request a specific section of highway it wishes to adopt, but the assignment shall be at the discretion of the department.

(b) Specification of the duties of the volunteer group. The group shall remove litter along the designated section of highway at least four times each year.

(c) Specification of the responsibilities of the volunteer group. The group shall agree to abide by all rules related to the program that are adopted by the department.

(d) Duration of the agreement. The volunteer group may contract to care for the designated section of highway for one, two or three years.

(3) A sign identifying the group and recognizing the group's contribution shall be placed by the department at each end of the section of highway adopted by the group unless the department determines that doing so would be unsafe to persons using the highway.

(4) The department shall provide reflective vests, garbage bags and highway signs for the participating volunteer groups. [1991 c.486 §2]

366.159 Vegetation control permit; fee. (1) The Department of Transportation may issue a vegetation control permit to a person who holds a sign permit issued pursuant to ORS 377.700 to 377.840. A vegetation control permit authorizes the holder of the permit to control vegetation in the right of way of a state highway, in accordance with the provisions of this section, in order to keep the sign visible to the traveling public.

(2) The department may not issue a vegetation control permit for a scenic area as defined in ORS 377.505.

(3) The department may not issue a vegetation control permit for the right of way of a portion of state highway that is access controlled, or for which access rights have not accrued to the abutting property unless:

(a) Access to the right of way is from the abutting property; and

(b) The access does not breach, violate, destroy or otherwise diminish the effectiveness or purpose of fences or other physical barriers to the right of way.

(4) The department may charge a fee to the person issued a vegetation control permit under this section. The amount of the fee shall be determined by the department and shall be designed to recover the cost to the department of issuing the permit. [2001 c.508 §7]

366.160 [Amended by 1967 c.454 §34; 1971 c.598 §5; 1973 c.249 §33; 1979 c.186 §11; repealed by 1989 c.345 §7; 1991 c.486 §2]

366.165 Revolving fund. (1) The revolving fund in the amount of $400,000 established by warrant drawn on any fund belonging to the state highway funds in favor of the Director of Transportation is continued.

(2) The revolving fund shall be deposited with the State Treasurer. The fund shall be at the disposal of the director. The director may designate persons authorized to pay claims from the fund and shall specify the maximum amount of money each designee may draw from the fund. The fund may be used:

(a) To pay salaries, travel expenses, compensation or payments for real property purchased or otherwise acquired, and emergency claims; or

(b) To secure or take advantage of trade discounts and to pay for services, materials and capital outlay.

(3) All vouchers for claims paid from the fund shall be approved by the director and audited by the fiscal officer of the Department of Transportation. When claims are so approved and audited, warrants covering them shall be drawn in favor of the director and shall be used by the director to reimburse the fund. [Amended by 1957 c.9 §1; 1967 c.454 §35; 1969 c.87 §1; 1971 c.598 §6; 1973 c.249 §34; 1979 c.186 §12; 1987 c.265 §1; 1993 c.741 §37]

366.170 [Amended by 1973 c.249 §35; repealed by 1993 c.741 §147]

366.175 [Amended by 1959 c.611 §1; renumbered 390.120]

366.180 [Amended by 1959 c.611 §2; renumbered 390.130]

366.182 [1959 c.611 §§5,6; renumbered 390.140]

366.183 [1959 c.611 §7; renumbered 390.150]

366.185 [1957 c.635 §2; 1971 c.481 §11a; 1971 c.598 §7; 1973 c.249 §36; repealed by 1979 c.186 §30]

POWERS AND DUTIES OF OREGON TRANSPORTATION COMMISSION

366.205 Power and authority of commission over highways; rules. (1) The Oregon Transportation Commission has general supervision and control over all matters pertaining to the selection, establishment, location, construction, improvement, maintenance, operation and administration of state highways, the letting of contracts therefor, the selection of materials to be used therein and all other matters and things considered necessary or proper by the commission for the accomplishment of the purposes of this Act.

(2) The commission has full power to carry out the provisions of and may make such rules as it considers necessary for the accomplishment of the purposes of this Act, as defined in ORS 366.005.

(3) The Director of Transportation, as authorized by the commission, shall appoint such officials and do any other act or thing necessary to fully meet the requirements of ORS 366.510. [Amended by 1963 c.601 §1; 1965 c.368 §6; 1973 c.249 §37; 1975 c.436 §8; 1985 c.565 §64; 1989 c.904 §35; 1993 c.741 §38]

366.210 Limit on administration and engineering expenditure. The total cost in any one year for administration and engineering of highway construction shall not exceed 10 percent of the total funds available to the Department of Transportation during that year for its highway activities. [Amended by 1973 c.249 §38; 1993 c.741 §39]

FREIGHT ADVISORY COMMITTEE

366.212 Freight Advisory Committee. (1) There is created the Freight Advisory Committee to be appointed by the Director of Transportation to advise the director and the Oregon Transportation Commission regarding issues, policies and programs that impact multimodal freight mobility in Oregon.

(2) The director shall have discretion to determine the number of committee members and the duration of membership. The committee membership shall include, but not be limited to, representatives from the shipping and carrier industries, the state, local governments and ports, including the Port of Portland.

(3) The committee shall:

(a) Elect a chairperson and a vice chairperson.

(b) Meet at least four times a year.

(c) Provide input on statewide and regional policies and actions that impact freight mobility.

(d) Provide input on the development of policy and planning documents that impact freight mobility.

(e) Advise the commission and regionally based advisory groups about the Statewide Transportation Improvement Program and the program's consideration and inclusion of highest priority multimodal freight mobility projects in each Department of Transportation region.

(4) The committee may make recommendations for freight mobility projects to the commission. In making the recommendations, the committee shall give priority to multimodal projects.

(5) The Department of Transportation shall provide policy and support staff to the committee. The department shall also provide other personnel to assist the committee as requested by the chairperson and within the limits of available funds. [2001 c.240 §2; 2003 c.618 §46]

STATE HIGHWAYS

366.215 Creation of state highways; reduction in vehicle-carrying capacity. (1) The Oregon Transportation Commission may select, establish, adopt, lay out, locate, alter, relocate, change and realign primary and secondary state highways.

(2) Except as provided in subsection (3) of this section, the commission may not permanently reduce the vehicle-carrying capacity of an identified freight route when altering, relocating, changing or realigning a state highway unless safety or access considerations require the reduction.

(3) A local government, as defined in ORS 174.116, may apply to the commission for an exemption from the prohibition in subsection (2) of this section. The commission shall grant the exemption if it finds that the exemption is in the best interest of the state and that freight movement is not unreasonably impeded by the exemption. [Amended by 1977 c.312 §2; 2003 c.618 §38]

366.220 Creation of state highway system. (1) The Oregon Transportation Commission may select, establish, designate, construct, maintain, operate and improve or cause to be constructed, maintained, operated and improved a system of state highways within the state, which highways shall be designated by name and by the point of beginning and terminus thereof. The system of state highways shall include such other highways as may from time to time be selected and adopted by the commission pursuant to law and all highways adopted and classified as secondary state highways which are subject to and qualified for construction, improvement, betterment and maintenance as are other state highways.

(2) The commission may classify and reclassify the highways comprising the state highway system as primary and secondary highways. Secondary highways may consist of newly established highways, reclassified primary highways and county roads selected pursuant to ORS 366.290. [Amended by 1953 c.252 §2; 1977 c.312 §3]

366.225 [Amended by 1953 c.252 §2; 1957 c.123 §1; repealed by 1977 c.312 §4]

366.226 [Amended by 1953 c.252 §2; 1957 c.123 §2; repealed by 1977 c.312 §4]

366.227 [Amended by 1953 c.252 §2; 1957 c.123 §3; repealed by 1977 c.312 §4]

366.228 [Amended by 1957 c.123 §4; repealed by 1977 c.312 §4]

366.229 [Repealed by 1977 c.312 §4]

366.230 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.231 [Repealed by 1977 c.312 §4]

366.232 [Amended by 1953 c.252 §2; 1957 c.123 §5; repealed by 1977 c.312 §4]

366.233 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.234 [Repealed by 1977 c.312 §4]

366.235 [Amended by 1957 c.123 §6; repealed by 1977 c.312 §4]

366.236 [Repealed by 1977 c.312 §4]

366.237 [Amended by 1955 c.6 §1; repealed by 1977 c.312 §4]

366.238 [Amended by 1953 c.252 §2; 1957 c.123 §7; 1959 c.202 §1; repealed by 1977 c.312 §4]

366.239 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.240 [Repealed by 1977 c.312 §4]

366.241 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.242 [Amended by 1953 c.252 §2; 1957 c.123 §8; repealed by 1977 c.312 §4]

366.243 [Repealed by 1977 c.312 §4]

366.244 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.245 [Repealed by 1977 c.312 §4]

366.246 [Repealed by 1977 c.312 §4]

366.247 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.248 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.249 [Repealed by 1977 c.312 §4]

366.250 [Repealed by 1977 c.312 §4]

366.251 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.252 [Amended by 1957 c.123 §9; repealed by 1977 c.312 §4]

366.253 [Repealed by 1977 c.312 §4]

366.254 [Repealed by 1977 c.312 §4]

366.255 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.256 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.257 [Amended by 1953 c.252 §2; 1957 c.123 §10; repealed by 1977 c.312 §4]

366.258 [Repealed by 1977 c.312 §4]

366.259 [Repealed by 1977 c.312 §4]

366.260 [Amended by 1953 c.252 §2; 1957 c.123 §11; repealed by 1977 c.312 §4]

366.261 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.262 [Repealed by 1977 c.312 §4]

366.263 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.264 [Repealed by 1977 c.312 §4]

366.265 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.266 [Repealed by 1977 c.312 §4]

366.267 [Repealed by 1977 c.312 §4]

366.268 [Repealed by 1977 c.312 §4]

366.269 [Repealed by 1977 c.312 §4]

366.270 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.271 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.272 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.273 [Amended by 1953 c.252 §2; 1957 c.123 §12; repealed by 1977 c.312 §4]

366.274 [Repealed by 1977 c.312 §4]

366.275 [Repealed by 1977 c.312 §4]

366.276 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.277 [Amended by 1953 c.252 §2; 1957 c.123 §13; repealed by 1977 c.312 §4]

366.278 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.279 [1953 c.252 §3; repealed by 1977 c.312 §4]

366.280 [1953 c.252 §4; repealed by 1977 c.312 §4]

366.281 [1953 c.252 §5; repealed by 1957 c.123 §14]

366.282 [1953 c.252 §6; repealed by 1957 c.123 §14]

366.283 [1953 c.252 §7; repealed by 1957 c.123 §14]

366.284 [1953 c.252 §8; repealed by 1977 c.312 §4]

366.285 Location of highways when in doubt; procedure. (1) The Department of Transportation may locate, relocate, define, establish, reestablish and confirm the extension, location and establishment of primary and secondary state highways where:

(a) By reason of loss or destruction of field notes of the original surveys made by the county when such roads or highways were laid out and established by the county, defective or incomplete surveys or records, or destroyed monuments or marks, the exact original location and boundary cannot be found or ascertained.

(b) For any reason the exact location and right of way lines are in doubt or are challenged.

(2) In exercising the authority under subsection (1) of this section the procedure afforded the county with respect to public roads under ORS 368.201 to 368.221 may be followed by the department. [Amended by 1981 c.153 §61]

366.290 Adding to or removing roads from state highway system; responsibility for construction and maintenance. (1) The Department of Transportation may select, locate, establish, designate, improve and maintain out of the highway fund a system of state highways, and for that purpose may, by mutual agreement with several counties, select county roads or public roads. By an appropriate order entered in its records the department may designate and adopt such roads as state highways. Thereafter the construction, improvement, maintenance and repair of such roads shall be under the jurisdiction of the department.

(2) In the selection of highways or roads to comprise the state highway system the department shall give consideration to and shall select such county roads or public roads as will contribute to and best promote the completion of an adequate system of state highways.

(3) With the written consent of the county in which a particular highway or part thereof is located, the department may, when in its opinion the interests of the state will be best served, eliminate from the state highway system any road or highway or part thereof. Thereafter the road or highway or part thereof eliminated shall become a county road or highway, and the construction, repair, maintenance or improvement, and jurisdiction over such highway shall be exclusively under the county in which such highway or road is located.

(4) The construction, maintenance and repair of state highways shall be carried on at the sole expense of the state or at the expense of the state and the county by mutual agreement between the department and the county in which any particular state highway is located. [Amended by 1953 c.252 §2; 1979 c.223 §1]

366.292 Consideration of tolling prior to doing modernization project. Before proceeding with a modernization project, or a series of modernization projects on a single highway, that might result in a segment of highway to which tolling could reasonably be applied, the Department of Transportation shall determine what portion of the costs of construction and maintenance could be recovered through tolls on users of the project. The toll potential of a modernization project shall be considered among other factors in determining which modernization projects should be included in the Statewide Transportation Improvement Program, with those projects with the greater potential to be self-funded through tolls ranking higher. A determination under this section may be based on assumptions that a single toll would be imposed or on assumptions that tolls would be imposed that vary depending on time of day or any other condition the department deems relevant. [1999 c.1072 §2]

366.295 Relocation of highways. The Oregon Transportation Commission may make such changes in the location of highways designated and adopted by the commission, as in the judgment and discretion of the commission will result in better alignment, more advantageous and economical highway operation and maintenance, or as will contribute to and afford a more serviceable system of state highways than is possible under the present location. [Amended by 1977 c.312 §1]

366.300 Treatment of sections eliminated when highway relocated. (1) Whenever the Department of Transportation relocates or realigns a state highway or a section thereof, and by reason of such relocation or realignment there is eliminated from the original route of the highway a section thereof, the eliminated section shall, if needed for the service of persons living thereon or for a community served thereby, be maintained by the department at state expense, or by the county or by the state and the county on such terms and conditions as may be agreed upon.

(2) If such eliminated sections of old right of way, or any part thereof, in the judgment of the department, are needed or valuable for public road use, then the department shall, by appropriate action, declare the purpose of the department to preserve the same for public road use.

(3) If the department determines under subsection (2) of this section that the eliminated sections are merely parts of the old right of way which are no longer needed or valuable for highway right of way purposes or any other public road use, then if such eliminated sections are not owned by the department in fee, the department shall abandon such eliminated sections and such sections shall, except as otherwise provided in this section, revert to and title thereto shall vest in the abutting owner or owners.

(4) Nothing in this section shall impair vested rights of property owners under existing deeds, easements or contracts whereby the state or any county acquired such rights of way. This section shall not prevent the department from contracting for the acquisition of easements or rights of way on such terms and conditions as to abandonment and reverter as it may consider advisable under the conditions then existing. [Amended by 1985 c.259 §1]

366.305 Materials, supplies and equipment. The Department of Transportation may select the materials to be used in the construction, maintenance and operation of state highways. It may purchase or contract for, independent of any particular job, improvement or highway project, whether done by contract, force account or otherwise, any material, supplies or equipment deemed necessary for carrying out the provisions and purposes of this Act in such amounts and manner and pursuant to such method as in the judgment of the department will be for the best interests of the state.

366.310 Buildings and structures. The Department of Transportation may construct, equip, furnish and maintain office accommodations, shops, equipment sheds, storage plants and warehouses, snow fences, patrolmen quarters or accommodations and any other building, structure or thing deemed necessary for the efficient administration of the duties of the department and which in the opinion of the department are required for the proper and adequate accomplishment of the purposes of this Act.

366.315 Widths of rights of way. The Department of Transportation may determine the widths of rights of way for all state highways.

366.317 Removal of trees and shrubs; notice; application. When the construction, expansion or improvement of a state highway as defined in ORS 366.005 would otherwise clearly and certainly cause the destruction of trees and shrubs which in the judgment of the engineer or the designee of the engineer may be removed in safety, the Department of Transportation shall:

(1) Prior to their destruction, cause notice to be placed in a newspaper of general distribution in the locality in which these trees and shrubs are located that these trees and shrubs may be destroyed, and that application may be made to the department at a specific time and place to remove these trees and shrubs for transplanting; and

(2) Permit the removal of these trees and shrubs by those making application to do so. [1975 c.414 §1]

366.320 Acquisition of rights of way and right of access. (1) The Department of Transportation may acquire rights of way deemed necessary for all primary and secondary state highways, both within and without the corporate limits of cities and towns, except that such rights of way within the corporate limits of cities and towns may be acquired at the sole expense of the state, at the expense of the city or town or at the expense of the city or town and the state, as may be mutually agreed upon.

(2) The department may acquire by purchase, agreement, donation or by the exercise of the power of eminent domain, real property or any right or interest therein deemed necessary for rights of way, either for original location or for widening, straightening or otherwise changing any highway, road or street. The department may, when acquiring real property for right of way, acquire all right of access from abutting property to the highway to be constructed, relocated or widened.

(3) All rights of way owned or held by the several counties over and along any roads adopted as state highways are vested in the state, by and through the department. This subsection does not apply to any rights of way owned by any city for city streets. [Amended by 1953 c.252 §2]

366.321 Expense of relocating municipal facilities payable by department; exceptions. (1) When location, construction, relocation, reconstruction, maintenance or repair of a state highway requires relocation of any facilities placed or maintained in or on a public right of way by any municipal corporation, or a district or authority established under ORS chapter 264, 450, 451, 523 or 545, the Department of Transportation shall pay the municipal corporation, district or authority whose facilities are so required to be relocated the reasonable expenses of relocation, less any benefits and salvage of the relocation.

(2) Subsection (1) of this section shall not apply to:

(a) Facilities located in or on the right of way of a state highway under permits issued by the department upon the condition that the permittee would bear the cost of any relocation; or

(b) Facilities located in or on the right of way of a state highway where the municipal corporation, district or authority established under ORS chapter 264, 450, 451 or 545, has placed such facilities in or on the right of way of the state highway without a permit from the Oregon Transportation Commission or has refused to execute a permit as required by law or commission regulations. However, this paragraph shall not apply where such municipal corporation, district or authority has located facilities in or on the right of way of a city street or county road with the permission of the governing body of such city or county before such city street or county road was selected and designated a state highway by the Department of Transportation pursuant to ORS 366.290 or 373.010. [1967 c.272 §1; 1975 c.587 §1; 1975 c.782 §51a]

366.323 Studies to aid in relocating persons displaced by highway acquisition. When plans of the Department of Transportation projected for one year involve acquisition of properties in any city which will require removal of 25 or more dwelling units, businesses or institutions, the Department of Transportation shall make a study of the persons residing on or maintaining businesses or institutions on property scheduled for highway acquisition. Such studies shall be kept current until the premises required for highway acquisition are vacated. The department shall obtain such other information as it finds appropriate to aid in the relocation of persons displaced by the highway acquisition, and may extend its studies beyond city boundaries when the highway acquisition will involve dwellings, businesses or institutions within three miles of a city boundary. Such information shall be made available to the persons displaced and to other persons who may provide or assist in providing new locations. This section shall apply whether the highway acquisitions will be paid for in whole or in part from state funds either directly or by reimbursement. The Department of Transportation may contract with any governmental subdivision or agency, or with private concerns to make and maintain such studies, or may employ necessary assistants therefor. [1959 c.648 §1; 1963 c.187 §1]

366.324 Financial assistance to persons displaced by highway acquisition; rules. (1) When federal funds are available for payment of direct financial assistance to persons displaced by highway acquisition, the Department of Transportation may match such federal funds to the extent provided by federal law and to provide such direct financial assistance in the instances and on the conditions set forth by federal law and regulations.

(2) When federal funds are not available or used for payment of direct financial assistance to persons displaced by department acquisition of property, the department may provide direct financial assistance to such persons. Financial assistance authorized by this subsection shall not exceed the total amount that would have been payable under subsection (1) of this section if federal funds had been available or used. The department may adopt rules and regulations to carry out the provisions of this subsection. [1959 c.648 §2; 1963 c.187 §2; 1965 c.222 §1]

366.325 Rights of way through cemeteries. The Department of Transportation may acquire by purchase, agreement, donation or by exercise of the power of eminent domain, real property for right of way through a cemetery, except that the department has no authority to acquire any such real property by exercise of the power of eminent domain if within the area sought to be taken there are graves which would be disturbed by the location and construction of a highway. The department may acquire by purchase, agreement, donation or exercise of the power of eminent domain, real property contiguous to the cemetery, and may convey such real property to the cemetery association or the owners of the cemetery in exchange for the property sought to be acquired for right of way purposes, but such authority shall not be exercised unless and until the owners of the cemetery agree in writing to the exchange of lands.

366.330 Acquisition of land adjoining right of way. The Department of Transportation may, when acquiring real property for right of way purposes, acquire additional real property adjoining the real property sought to be acquired for the particular public project if such additional and adjoining real property is needed for the purpose of moving and establishing thereon buildings or other structures then established on real property required for right of way purposes. The acquisition of the abutting, additional real property may be accomplished by purchase, agreement, donation or exercise of the power of eminent domain. Such real property can be acquired only in the event that the owner of the real property required for right of way purposes and on which there is then located buildings or other structures, has entered into a written agreement with the department providing for and consenting to the removal and reestablishment of the buildings or structures on the additional, abutting real property.

366.332 Definitions for ORS 366.332 and 366.333. As used in ORS 366.332 and 366.333:

(1) "Real property" includes any right, title or interest in real property.

(2) "Utility" means any corporation, including municipal or quasi-municipal corporation, company, individual, association of individuals, lessee, trustee or receiver, that owns, operates, manages or controls all or part of any plant or equipment in this state, whether or not such plant or equipment or part thereof is wholly within or outside any city, which plant or equipment is used, directly or indirectly:

(a) For the conveyance of telegraph or telephone messages, with or without wires;

(b) For the transportation of water, gas or petroleum products by pipelines;

(c) For the production, transmission, delivery or furnishing of heat, light, water, power, electricity or electrical impulses; or

(d) For the transmission and delivery of television pictures and sound by cables. [1965 c.382 §2]

366.333 Acquisition of utility real property; exchange of land for right of way. (1) If real property upon which utility facilities are located is necessary for city street, public road or state highway location, relocation, construction, reconstruction, betterment or maintenance, and any portion of the real property is likewise required by the utility for the proper operation of its business, but the utility is willing to convey the real property to the state for city street, public road or state highway purposes in exchange for other real property within a reasonable distance, the state, through the Department of Transportation, may acquire by purchase, agreement or by the exercise of the power of eminent domain, other real property, except that of another utility, within a reasonable distance. After having acquired such real property, the state, through the department, may convey it to the utility in exchange for the real property required from the utility for city street, public road or state highway purposes. The difference in the value of the respective real properties shall be considered by the department in making the exchange.

(2) ORS 366.332 and this section do not vest in any utility any right, title or interest in any city street, public road, state highway or other public property. [1965 c.382 §§3,4]

366.335 Acquisition of railroad right of way; exchange of land therefor. (1) Whenever in the location, relocation, construction or betterment of any highway within the state, it is deemed necessary to locate, relocate or construct the highway, or any part thereof, upon the right of way of any railroad company, the state, through the Department of Transportation, may negotiate and agree with the railroad company for the right to use or occupy the right of way, or so much thereof as is necessary for highway purposes.

(2) In case no satisfactory agreement can be effected, then the state, through the department, may acquire the right of way by exercise of the power of eminent domain, and for that purpose may commence and prosecute condemnation proceedings to acquire the right to the use and occupancy of sufficient of the railroad right of way for highway purposes.

(3) Nothing in subsection (2) of this section authorizes the use or occupancy of the railroad right of way which would interfere with the operation of the railroad or its necessary appurtenances, taking into consideration the use of the railroad right of way by the company for yards, terminals, station grounds and necessary additional trackage, or which would jeopardize the safety of the public.

(4) In the event that the right of way or property of any railroad company in the state required or needed for state highway location, relocation, construction or betterment, and any portion of the property or right of way is likewise needed and required by the railroad company for the proper operation of its trains and the usual and ordinary conduct of its business, but which property or land the railroad company is willing to deed to the state for highway purposes in exchange for a like amount of land within a reasonable distance, the state, through the department, may acquire by purchase, agreement or by exercise of the power of eminent domain, an equal amount of land or property within a reasonable distance. After having acquired such land or property, the state, through the department, may convey the same to the railroad company in exchange for the land or property needed and required from the railroad company for highway purposes. The difference in the value of the respective parcels of land shall be considered by the department in making the exchange. [Amended by 1965 c.383 §1; 1999 c.59 §100]

366.337 Exchange of certain parcels of land authorized. The Department of Transportation, in the name of the State of Oregon, hereby is authorized to convey to any person, firm or corporation all or parts of the real properties described in section 1 of chapter 21, Oregon Laws 1953, in exchange for other real properties in close proximity thereto which, in the judgment of the department, are of equal or superior useful value for public use. [1953 c.21 §2]

366.340 Acquisition of real property generally. The Department of Transportation may acquire by purchase, agreement, donation or by exercise of the power of eminent domain real property, or any right or interest therein, including any easement or right of access, deemed necessary for:

(1) Construction of shops, equipment sheds, office buildings, maintenance sites, patrolmen accommodations, snow fences, quarry sites, gravel pits, storage sites, stock pile sites, weighing stations and broadcasting stations.

(2) Appropriation, acquisition or manufacture of road-building materials, approach or hauling roads, connecting roads, frontage road, highway drainage and drainage tunnels.

(3) Maintenance of an unobstructed view of any state highway so as to provide for the safety of the traveling public.

(4) Any other use or purpose deemed necessary for carrying out the purposes of this Act.

(5) Elimination or prevention of hazardous or undesirable points of entry from adjacent property to state highways. [Amended by 1953 c.252 §2]

366.345 [Amended by 1957 c.392 §1; 1963 c.601 §2; renumbered 390.110]

366.350 [Amended by 1959 c.611 §3; 1963 c.601 §3; renumbered 390.160]

366.355 [Renumbered 390.210]

366.360 Taking fee simple title. In all cases where title to real property is acquired by the Department of Transportation either by donation, agreement or exercise of the power of eminent domain, a title in fee simple may be taken.

366.365 Going upon private property. The Department of Transportation may go upon private property in the manner provided by ORS 35.220 to determine the advisability or practicability of locating and constructing a highway over the property or the source, suitability or availability of road-building materials thereon. [Amended by 1953 c.252 §2; 2003 c.477 §5; 2005 c.22 §259]

366.370 [Repealed by 1971 c.741 §38]

366.375 [Repealed by 1971 c.741 §38]

366.380 [Amended by 1957 c.656 §1; 1959 c.339 §1; 1967 c.479 §7; repealed by 1971 c.741 §38]

366.385 [Repealed by 1967 c.479 §8]

366.390 [Repealed by 1971 c.741 §38]

366.392 [1953 c.621 §1; subsection (2) enacted as 1961 c.404 §1; 1967 c.454 §36; repealed by 1971 c.741 §38]

366.393 [1953 c.621 §2; subsection (2) enacted as 1961 c.404 §2; repealed by 1971 c.741 §38]

366.394 [1967 c.479 §10; repealed by 1971 c.741 §38]

366.395 Disposition or leasing of property; sale of forest products. (1) The Department of Transportation may sell, lease, exchange or otherwise dispose or permit use of real or personal property, including equipment and materials acquired by the department, title to which real or other property may have been taken either in the name of the department, or in the name of the state, and which real or personal property is, in the opinion of the department, no longer needed, required or useful for department purposes, except that real property may be leased when, in the opinion of the department, such real property will not be needed, required or useful for department purposes during the leasing period. The department may exchange property as provided in subsection (3) of this section regardless of whether the property is needed by, required by or useful to the department if, in the judgment of the department, doing so will best serve the interests of the state.

(2) The department may sell, lease, exchange or otherwise dispose of such real or personal property in such manner as, in the judgment of the department, will best serve the interests of the state and will most adequately conserve highway funds or the department's account or fund for the real or personal property. In the case of real property, interest in or title to the same may be conveyed by deed or other instrument executed in the name of the state, by and through the department. All funds or money derived from the sale or lease of any such property shall be paid by the department to the State Treasurer with instructions to the State Treasurer to credit such funds or moneys:

(a) To the highway fund; or

(b) To the department's account or fund for the property. The State Treasurer shall credit the funds and moneys so received as the department shall direct.

(3) Property described in subsection (1) of this section may be exchanged for other property or for services. As used in this subsection, "services" includes, but is not limited to, public improvements as defined in ORS 279A.010.

(4)(a) Before offering forest products for sale the department shall cause the forest products to be appraised.

(b) If the appraised value of the forest products exceeds $15,000, the department shall not sell them to a private person, firm or corporation except after a public auction to receive competitive bids. Prior to such auction, the department shall give notice thereof not less than once a week for three consecutive weeks by publication in one or more newspapers of general circulation in the county in which the forest products are located and by such other media of communication as the department deems advisable. The minimum bid price and a brief statement of the terms and conditions of the sale shall be in the notice.

(c) Notice and competitive bidding under paragraph (b) of this subsection shall not be required if the Director of Transportation declares an emergency to exist that requires the immediate removal of the timber. If an emergency has been so declared:

(A) Then the timber, regardless of value, may be sold by a negotiated price; and

(B) The director shall make available for public inspection a written statement giving the reasons for declaring the emergency.

(5) The department's account or fund for the forest product shall be credited with the proceeds of the sale. [Amended by 1953 c.252 §2; 1971 c.279 §1; 1983 c.26 §1; 1989 c.904 §60; 1993 c.741 §40; 2005 c.32 §1]

366.400 Execution of contracts. The Department of Transportation may enter into all contracts deemed necessary for the construction, maintenance, operation, improvement or betterment of highways or for the accomplishment of the purposes of this Act. All contracts executed by the department shall be made in the name of the state, by and through the department. [Amended by 1953 c.252 §2; 1975 c.771 §24]

366.405 [Amended by 1953 c.252 §2; repealed by 1975 c.771 §33]

366.410 [Repealed by 1975 c.771 §33]

366.415 [Amended by 1967 c.454 §37; 1969 c.423 §2; repealed by 1975 c.771 §33]

366.420 [Repealed by 1975 c.771 §33]

366.425 Deposit of moneys for highway work. (1) Any county, city or road district of the state or any person, firm or corporation may deposit moneys in the State Treasury or may deposit with the Department of Transportation an irrevocable letter of credit approved by the department for laying out, surveying, locating, grading, surfacing, repairing or doing other work upon any public highway within the state under the direction of the department. When any money or a letter of credit is deposited with the department under this subsection, the department shall proceed with the proposed highway project.

(2) Money deposited under subsection (1) of this section shall be disbursed for the purpose for which it was deposited upon a voucher approved by the department and a warrant. [Amended by 1967 c.454 §38; 1979 c.365 §1]

366.430 [Amended by 1953 c.252 §2; repealed by 1969 c.429 §6]

366.435 Auditing and allowing claims. The Department of Transportation may allow all claims legally payable out of the highway fund. The department shall, if satisfied as to the correctness and validity of a claim, indorse approval thereon. When claims have been approved and indorsed by the fiscal officer of the department, they shall be filed with the fiscal officer of the department, who shall audit and pay the same out of the highway fund. [Amended by 1953 c.252 §2; 1967 c.454 §39]

366.440 Payment of employees. The Department of Transportation may pay employees by individual and separate vouchers or by a payroll.

366.445 Repair of damaged highways. The Department of Transportation may repair or cause to be repaired at once any state highway which has been damaged by slides, flood or other catastrophe so that the highway may be immediately reopened to traffic. To accomplish the reopening of the highway the department may, if it is deemed for the best interests of the state, proceed at once to remove the slide or to repair the damage with the department's own forces, or with other available forces. The department may cause such work to be done by contract without calling for competitive bids.

366.450 Road signs. The Department of Transportation may erect and maintain such directional road and other signs on the state highways at such places and of such material and design as it selects. [Amended by 1957 c.663 §1]

366.455 Removing advertising signs and unlawful structures. The Department of Transportation may take down and remove from the right of way of any state highway or from private property adjoining the highway any advertising sign or other structure or thing erected or maintained thereon contrary to law. When removing such sign, thing or structure the department shall follow and comply with the legal or statutory procedure provided by law.

366.460 Construction of sidewalks within highway right of way. The Department of Transportation may construct and maintain within the right of way of any state highway or section thereof sidewalks, footpaths, bicycle paths or trails for horseback riding or to facilitate the driving of livestock. Before the construction of any of such facilities the department must find and declare that the construction thereof is necessary in the public interest and will contribute to the safety of pedestrians, the motoring public or persons using the highway. Such facilities shall be constructed to permit reasonable ingress and egress to abutting property lawfully entitled to such rights.

366.462 Construction of fences on freeway overpasses. (1) The Department of Transportation shall construct fences on all freeway overpasses that are built on and after November 4, 1993. The fences shall be designed to deter persons from throwing objects from the overpasses onto the freeways.

(2) Beginning in the fiscal year that starts July 1, 1993, the Department of Transportation shall construct at least 15 fences per year on existing freeway overpasses. The department shall develop a priority system to construct fences first on those overpasses that involve the greatest risk factors. [1993 c.510 §§1,2; 2001 c.104 §125]

Note: 366.462 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.465 Gates and stock guards. The Department of Transportation may erect and maintain gates and stock or cattle guards in state highways at such points where the highways are crossed by drift or stock fences, where such highways intersect state or government-owned highways or other public highways and at other places in the state highways as the department may deem for the best interests of the public. The department may issue permits for the erection and maintenance of the same. Any gates constructed under this section must be constructed and maintained upon the right of way and not upon the traveled portion of the highway. If gates or stock guards are constructed under this section pursuant to a permit issued by the department, then the permit may contain such conditions, obligations and requirements as the department may deem for the best interests of the general public.

366.470 Agreements with railroad companies for snow removal. (1) The Department of Transportation may enter into agreements with a railroad company for the removal of snow from highway and railroad whenever a state highway is in close proximity to a railroad track and by reason thereof and in order to remove from the highway snow and ice which has blocked or threatens to block the highway to traffic it becomes necessary to cast such snow and ice upon the railroad tracks, thereby impairing or interfering with train movement and tending to block train operations. The agreement may be made during or in anticipation of any such contingency, shall be in writing and shall fix the terms and conditions under which and the extent to and manner in which the state may, in removing the snow and ice from the highway, cast it upon the railroad tracks.

(2) The department may procure or cause to be executed by a corporation authorized to do such business in the state, a liability policy of insurance, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or an undertaking running in favor of the state, the department, the railroad company and their officers and such employees of such parties as the contracting parties may designate.

(3) The insurance, letter of credit or undertaking:

(a) Shall be acceptable to the contracting parties.

(b) Shall in any event indemnify, protect and hold harmless the railroad company, its officers and employees designated, the state, the department, its officers and employees designated, from all claims for damage occasioned by or in connection with the removal of snow from the highway and the casting of the snow upon the railroad tracks.

(c) May, if so provided, reimburse either or both of the contracting parties for loss, cost and expense incurred in connection with or resulting from such work.

(4) The department may pay out of the highway fund the premium for the insurance or for the fee for the letter of credit and the cost and expense incurred or sustained by the railroad company and the state incident to the snow removal. [Amended by 1953 c.252 §2; 1991 c.331 §58; 1997 c.631 §466]

366.475 [Amended by 1979 c.104 §1; repealed by 1983 c.324 §59]

366.480 Destruction of vouchers. The Department of Transportation may from time to time destroy copies of vouchers which have ceased to possess any record value or serve any purpose and which have been in the files and custody of the department for a period of at least 10 years.

366.485 [Repealed by 1975 c.605 §33]

ROADSIDE REST AREAS

366.486 Construction of roadside rest area facilities for disabled persons. When a new roadside rest area is established adjacent to or within the right of way of a state highway, or when rest room facilities are constructed in an existing roadside rest area adjacent to or within the right of way of a state highway, a separate rest room facility for disabled persons of both sexes shall be constructed. The facility shall meet all requirements of ORS 447.210 to 447.280. [1993 c.738 §1]

Note: 366.486, 366.487 and 366.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.487 Use of roadside rest area rest rooms by disabled persons. (1) If a roadside rest area adjacent to or within the right of way of a state highway does not have a separate rest room facility for disabled persons of both sexes, a disabled person and a person of the opposite sex who is accompanying a disabled person for the purpose of assisting the disabled person in using the rest room may enter any existing rest room. Prior to entering the rest room, the assisting person shall receive permission from anyone who is in the rest room.

(2) A sign shall be posted outside all rest room facilities subject to the provisions of subsection (1) of this section stating that attendants of the opposite sex may accompany or be accompanied by disabled persons into any rest room. The sign shall include appropriate graphics. [1993 c.738 §2]

Note: See note under 366.486.

366.490 Coffee and cookies at roadside rest areas; rules. (1) The Department of Transportation shall establish by rule a permit program allowing nonprofit organizations to provide free coffee or other nonalcoholic beverages and cookies at roadside rest areas. Cookies offered under the program must come from a licensed facility. Rules adopted under this section may not restrict the program to any particular days of the year.

(2) An organization may apply for a permit to provide coffee, other beverages and cookies by submitting a written request to an employee of the department designated by the department. The request shall specify the day on which the organization wishes to offer the beverages and cookies and the specific rest area where they will be offered. The request shall be submitted not more than 60 days prior to the date requested.

(3) The department shall issue a permit to the selected organization not less than 30 days in advance of the date for which the permit is issued. If there is more than one request for the same date and the same place, the department shall select one organization by random drawing and shall issue the permit to that organization.

(4) The department may not issue more than one permit for the same time and place.

(5) An organization that receives a permit shall confine distribution of coffee, other beverages or cookies to an area of the rest area designated in the permit or by the rest area attendant. The organization may not obstruct access to any building or other structure in the rest area.

(6) An organization providing coffee, other beverages or cookies may receive donations.

(7) An organization may post signs identifying the organization and the activity, provided that each sign is not more than 10 square feet in area and there are not more than two signs. The signs may be placed only on vehicles used in connection with the provision of beverages and cookies or located in the area designated for the activity.

(8) The department may revoke the permit of any organization that fails to comply with the provisions of this section or with rules adopted by the department to implement the provisions. [1993 c.738 §3; 2005 c.256 §1]

Note: See note under 366.486.

STATE HIGHWAY FUND

366.505 Composition and use of highway fund. (1) The State Highway Fund shall consist of:

(a) All moneys and revenues derived under and by virtue of the sale of bonds, the sale of which is authorized by law and the proceeds thereof to be dedicated to highway purposes.

(b) All moneys and revenues accruing from the licensing of motor vehicles, operators and chauffeurs.

(c) Moneys and revenues derived from any tax levied upon gasoline, distillate, liberty fuel or other volatile and inflammable liquid fuels, except moneys and revenues described in ORS 184.642 (2)(a) that become part of the Department of Transportation Operating Fund.

(d) Moneys and revenues derived from or made available by the federal government for road construction, maintenance or betterment purposes.

(e) All moneys and revenues received from all other sources which by law are allocated or dedicated for highway purposes.

(2) The highway fund shall be deemed and held as a trust fund, separate and distinct from the General Fund, and may be used only for the purposes authorized by law and is continually appropriated for such purposes.

(3) All interest earnings on any of the funds designated in subsection (1) of this section shall be placed to the credit of the highway fund. [Amended by 1953 c.125 §5; 1989 c.966 §43; 2001 c.820 §5]

366.506 Highway cost allocation study; purposes; design; report; use of report by Legislative Assembly. (1) Once every two years, the Oregon Department of Administrative Services shall conduct either a full highway cost allocation study or an examination of data collected since the previous study. The purposes of the study or examination of data are to determine:

(a) The proportionate share that the users of each class of vehicle should pay for the costs of maintenance, operation and improvement of the highways, roads and streets in the state; and

(b) Whether the users of each class are paying that share.

(2) The department may use any study design it determines will best accomplish the purposes stated in subsection (1) of this section. In designing the study the department may make decisions that include, but are not limited to, the methodology to be used for the study, what constitutes a class of vehicle for purposes of collection of data under subsections (1) to (4) of this section and the nature and scope of costs that will be included in the study.

(3) The department may appoint a study review team to participate in the study or examination of data required by subsection (1) of this section. The team may perform any functions assigned by the department, including but not limited to consulting on the design of the study.

(4) A report on the results of the study or examination of data shall be submitted to the legislative revenue committees and the legislative committees with primary responsibility for transportation by January 31 of each odd-numbered year.

(5) The Legislative Assembly shall use the report described in subsections (1) to (4) of this section to determine whether adjustments to revenue sources described in section 3a (3), Article IX of the Oregon Constitution, are needed in order to carry out the purposes of section 3a (3), Article IX of the Oregon Constitution. If such adjustments are needed, the Legislative Assembly shall enact whatever measures are necessary to make the adjustments. [2003 c.755 §§1,2]

Note: 366.506 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.507 Modernization program; funding; conditions and criteria. The Department of Transportation shall use an amount equal to the amount of moneys in the State Highway Fund that becomes available for its use from the increase in tax rates created by the amendments to ORS 319.020, 319.530, 825.476 and 825.480 by sections 1, 2 and 10 to 15, chapter 209, Oregon Laws 1985, and an amount equal to one-third of the amount of moneys in the State Highway Fund that becomes available for its use from any increase in tax rates created by the amendments to ORS 319.020, 319.530, 825.476 and 825.480 by sections 5, 6 and 8 to 15, chapter 899, Oregon Laws 1987, and from any increase in tax rates that results from the provisions of sections 16 and 17, chapter 899, Oregon Laws 1987, to establish and operate a state modernization program for highways. The program established under this section and the use of moneys in the program are subject to the following:

(1) The moneys may be used by the department to retire bonds that the department issues for the modernization program under bonding authority of the department.

(2) The intent of the modernization program is to increase highway safety, to accelerate improvements from the backlog of needs on the state highways and to fund modernization of highways and local roads to support economic development in Oregon. Projects both on and off the state highway system are eligible.

(3) Projects to be implemented by the modernization program shall be selected by the Oregon Transportation Commission. The criteria for selection of projects will be established after public hearings that allow citizens an opportunity to review the criteria. The commission may use up to one-half of moneys available under this section for modernization projects selected by the commission from a list of projects of statewide significance.

(4) In developing criteria for selection of projects, the commission shall consider the following:

(a) Projects must be of significance to the state highway system.

(b) Except for projects that are of statewide significance, projects must be equitably distributed throughout Oregon.

(c) Projects may be on county or city arterial roads connecting to or supporting a state highway.

(d) Priority may be given to projects that make a meaningful contribution to increased highway safety.

(e) Priority may also be given to projects that encourage economic development where:

(A) There is commitment by private industry to construct a facility.

(B) There is support from other state agencies.

(f) Priority may be given where there is local government or private sector financial participation, or both, in the improvement in addition to improvements adjacent to the project.

(g) Priority may be given where there is strong local support.

(5) Except as otherwise provided in this subsection, federal moneys or moneys from the State Highway Fund other than those described in this section may be used for the modernization program as long as the total amount used is equal to the amount described in this section. Federal moneys that are appropriated by Congress for specific projects and federal moneys that are allocated by the United States Department of Transportation for specific projects may not be used for the modernization program under this section. [1985 c.209 §9; 1987 c.899 §2; 1999 c.969 §4; 2001 c.766 §§1,2; 2003 c.618 §§14,15; 2005 c.837 §13]

366.508 Legislative findings. (1) The Legislative Assembly finds that:

(a) Estimated highway, road and street revenues from current sources will not adequately meet the need for continued development of a statewide road and bridge system that is economically efficient, provides accessibility to and from commercial, agricultural, industrial, tourist and recreational facilities and enhances the highway safety, environmental quality and land use goals of this state;

(b) Responsibility for the cost of the highway, road and street system should be proportional and should be based on the number and types of vehicles that use the system and on the frequency of their use; and

(c) Expansion, modernization, maintenance, repair, reconstruction, increased capacity and enhanced safety on all roads and bridges is crucial to the economic revitalization of Oregon.

(2) The Legislative Assembly declares that the purpose of this section and ORS 319.020, 319.530, 366.507, 366.739, 366.774, 366.790, 825.476 and 825.480 is:

(a) To enhance the revenue base for the state, counties and cities for continued development and maintenance of the road and bridge system; and

(b) To enhance the revitalization of this state's economy by implementing a long-term plan for the state, counties and cities that establishes priorities for road and bridge improvements. [1987 c.899 §1]

Note: 366.508 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.509 [1999 c.969 §2; repealed by 2005 c.612 §10]

366.510 Turning over highway funds to State Treasurer. All state officials charged with the collection of highway funds shall, upon the first of each month after collection, unless a different time is otherwise provided, turn the same over to the State Treasurer, who shall enter such revenues in the account of the highway fund. [Amended by 1967 c.454 §106]

366.512 Collection of certain registration fees for State Parks and Recreation Department Fund. (1) The Department of Transportation shall collect all registration fees for campers, motor homes and travel trailers. Such fees shall be paid into the State Parks and Recreation Department Fund.

(2) As used in this section:

(a) "Camper" has the meaning given that term in ORS 801.180.

(b) "Motor home" has the meaning given that term in ORS 801.350.

(c) "Travel trailer" has the meaning given that term in ORS 801.565. [1969 c.605 §46; 1979 c.186 §13; 1983 c.338 §918; 1983 c.363 §2; 1985 c.16 §460; 1985 c.395 §6; 1989 c.904 §36; 1993 c.696 §15; 2003 c.14 §161; 2003 c.655 §72; 2005 c.22 §§260,261]

366.514 Use of highway fund for footpaths and bicycle trails. (1) Out of the funds received by the Department of Transportation or by any county or city from the State Highway Fund reasonable amounts shall be expended as necessary to provide footpaths and bicycle trails, including curb cuts or ramps as part of the project. Footpaths and bicycle trails, including curb cuts or ramps as part of the project, shall be provided wherever a highway, road or street is being constructed, reconstructed or relocated. Funds received from the State Highway Fund may also be expended to maintain footpaths and trails and to provide footpaths and trails along other highways, roads and streets.

(2) Footpaths and trails are not required to be established under subsection (1) of this section:

(a) Where the establishment of such paths and trails would be contrary to public safety;

(b) If the cost of establishing such paths and trails would be excessively disproportionate to the need or probable use; or

(c) Where sparsity of population, other available ways or other factors indicate an absence of any need for such paths and trails.

(3) The amount expended by the department or by a city or county as required or permitted by this section shall never in any one fiscal year be less than one percent of the total amount of the funds received from the highway fund. However:

(a) This subsection does not apply to a city in any year in which the one percent equals $250 or less, or to a county in any year in which the one percent equals $1,500 or less.

(b) A city or county in lieu of expending the funds each year may credit the funds to a financial reserve fund in accordance with ORS 294.525, to be held for not more than 10 years, and to be expended for the purposes required or permitted by this section.

(c) For purposes of computing amounts expended during a fiscal year under this subsection, the department, a city or county may record the money as expended:

(A) On the date actual construction of the facility is commenced if the facility is constructed by the city, county or department itself; or

(B) On the date a contract for the construction of the facilities is entered with a private contractor or with any other governmental body.

(4) For the purposes of this chapter, the establishment of paths, trails and curb cuts or ramps and the expenditure of funds as authorized by this section are for highway, road and street purposes. The department shall, when requested, provide technical assistance and advice to cities and counties in carrying out the purpose of this section. The department shall recommend construction standards for footpaths and bicycle trails. Curb cuts or ramps shall comply with the requirements of ORS 447.310 and rules adopted under ORS 447.231. The department shall, in the manner prescribed for marking highways under ORS 810.200, provide a uniform system of signing footpaths and bicycle trails which shall apply to paths and trails under the jurisdiction of the department and cities and counties. The department and cities and counties may restrict the use of footpaths and bicycle trails under their respective jurisdictions to pedestrians and nonmotorized vehicles, except that motorized wheelchairs shall be allowed to use footpaths and bicycle trails.

(5) As used in this section, "bicycle trail" means a publicly owned and maintained lane or way designated and signed for use as a bicycle route. [1971 c.376 §2; 1979 c.825 §1; 1983 c.19 §1; 1983 c.338 §919; 1991 c.417 §7; 1993 c.503 §12; 1997 c.308 §36; 2001 c.389 §1]

366.515 [Amended by 1971 c.376 §3; 1973 c.249 §39; repealed by 1975 c.436 §7]

366.516 Incurring obligations payable from anticipated revenues. The Department of Transportation may incur obligations to be paid from the State Highway Fund for the construction, reconstruction, improvement, repair or maintenance of highways, streets and bridges in excess of the amount then standing to the credit of the State Highway Fund if in the opinion of the department there will be sufficient funds available for the payment of such obligations when they become due and payable and all other debts, obligations and expenses chargeable against the State Highway Fund including those amounts that are required by law to be set aside from the State Highway Fund for particular purposes. Obligations incurred under the authority of this section need not be payable in the same biennial period during which the obligation is incurred. [1953 c.125 §2]

366.517 Department may determine certain accounting procedures. The Department of Transportation shall determine the accounting period for which any expenditures shall be charged against the State Highway Fund. The department may charge such expenditures against the State Highway Fund at the time the expenditures are actually paid even though the expenditures were obligated during a prior accounting period. The department may keep its accounts on a calendar year basis. [1953 c.125 §3; 1967 c.454 §40]

366.518 Expenditures from highway fund to be reported, budgeted and limited to amounts budgeted. The Department of Transportation shall submit a biennial statement and budget estimate as required by law, and shall limit its expenditures from the State Highway Fund during each biennial period to the total amount of the budget approved according to law; provided, that the word "expenditures" shall mean all money actually paid out or due and payable, but shall not mean liabilities or obligations incurred but not due and payable until a subsequent biennial period. The provisions of any law establishing a Legislative Assembly emergency committee shall apply to expenditures from the State Highway Fund. [1953 c.125 §4]

366.520 Expenses in legalizing state highways. The expenses incurred in any proceeding by the Department of Transportation under ORS 368.201 to 368.221, when applied to state highways, shall be paid out of the highway fund. [Amended by 1981 c.153 §62]

366.522 Appropriations from highway fund for legislative interim committees. It hereby is declared to be the policy and intent of the Legislative Assembly that the total appropriations out of the State Highway Fund made by it for the payment of expenses incurred by the Legislative Assembly by and through its interim committee during any biennium shall be deemed to be the maximum amount necessary for such purpose. Any unexpended and unobligated balance remaining in any such appropriation heretofore or hereafter made shall, after the expiration of the biennium for which the appropriation was made, be returned to the State Highway Fund and may thereafter be used for any purpose authorized by law. [1953 c.84 §1]

366.524 [1985 c.209 §7; 1987 c.899 §§18,19,20; 1989 c.865 §§5,5a; 1993 c.637 §17; 1993 c.770 §7; 1995 c.440 §3; 2001 c.669 §5; 2003 c.618 §16; renumbered 366.739 in 2003]

366.525 [Amended by 1967 c.463 §3; 1971 c.376 §4; 1979 c.344 §8; 1981 s.s. c.3 §108; 1983 c.164 §3; 1983 c.338 §920; 1985 c.209 §3; renumbered 366.762 in 2003]

366.530 [Amended by 1955 c.43 §1; 1955 c.287 §23; 1967 c.454 §41; 1977 c.743 §1; 1983 c.338 §921; 1987 c.440 §7; 1991 c.407 §34; 1993 c.741 §41; 1997 c.249 §117; renumbered 366.764 in 2003]

366.535 [Amended by 1967 c.463 §4; 1975 c.527 §2; 1979 c.344 §9; 1985 c.209 §4; renumbered 366.766 in 2003]

366.540 [Amended by 1967 c.454 §42; 1983 c.363 §3; 2003 c.618 §45; renumbered 366.768 in 2003]

366.541 [1995 c.790 §1; 2003 c.618 §19; renumbered 366.772 in 2003]

366.542 [1987 c.899 §3; 1999 c.797 §1; 2003 c.201 §38; renumbered 366.774 in 2003]

366.543 [2001 c.669 §6; 2002 s.s.1 c.3 §4; renumbered 366.742 in 2003]

366.545 [1965 c.634 §3; renumbered 390.170]

HISTORIC COLUMBIA RIVER HIGHWAY

366.550 "Historic Columbia River Highway" defined. As used in ORS 366.550 to 366.553, "Historic Columbia River Highway" means all parts of the original Columbia River Highway, constructed between 1913 and 1922, in Multnomah, Hood River and Wasco Counties, that have been designated as a "Historic and Scenic Highway" under ORS 377.100 and all properties and structures that are within the Columbia River Highway Historic District, National Register of Historic Places. [1987 c.382 §1]

Note: 366.550 to 366.553 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.551 Policy. The Legislative Assembly declares that it is the public policy of the State of Oregon to preserve and restore the continuity and historic integrity of the remaining segments of the Historic Columbia River Highway for public use and enjoyment and in furtherance thereof:

(1) To reuse and manage the Historic Columbia River Highway as a continuous visitor attraction that ties together Columbia Gorge cities and rural service centers and contributes to their economic development.

(2) To rehabilitate, restore, maintain and preserve all original roadway and highway-related structures on the intact and usable highway segments.

(3) To connect intact and usable highway segments with recreation trails, where feasible, to create a continuous historic road route through the Columbia Gorge which links local, state and federal recreation and historic sites.

(4) To provide a coordinated visitor information program to identify and interpret the significance of the highway.

(5) To preserve and enhance the scenic qualities of the highway and its associated corridor.

(6) To coordinate appropriate state agency activities and funds to accomplish these purposes. [1987 c.382 §2]

Note: See note under 366.550.

366.552 Historic road program for Historic Columbia River Highway; footpaths and bicycle trails; acquisition of property; cooperation with other agencies. (1) The Department of Transportation and the State Parks and Recreation Department shall prepare and manage a historic road program, in consultation with the Historic Columbia River Highway Advisory Committee and other affected entities, consistent with the purposes of the Columbia River Gorge National Scenic Area Act of 1986 and the public policy of this state declared in ORS 366.551.

(2) The departments shall inform the advisory committee of those activities of the departments which may affect the continuity, historic integrity and scenic qualities of the Historic Columbia River Highway.

(3) The departments shall undertake efforts to rehabilitate, restore, maintain and preserve all intact and usable segments of the Historic Columbia River Highway and associated state parks. The Department of Transportation may expend funds dedicated for footpaths and bicycle trails under ORS 366.514 to construct footpaths and bicycle trails on those portions of the Historic Columbia River Highway that are parts of the state highway system or that are county roads or city streets and the State Parks and Recreation Department may incorporate those segments into the Oregon recreation trails system under the provisions of ORS 390.950 to 390.989 and 390.995 (2).

(4) The departments may acquire real property, or any right or interest therein, deemed necessary for the preservation of historic, scenic or recreation qualities of the Historic Columbia River Highway, for the connection of intact and usable segments, or for the development and maintenance of parks along or in close proximity to the highway. The departments shall encourage the acquisition of lands, or interests in lands, by donation, agreement, exchange or purchase.

(5) The departments shall assist and cooperate with other agencies and political subdivisions of the state, state agencies, the federal government, special purpose districts, railroads, public and private organizations and individuals to the extent necessary to carry out the provisions of ORS 366.550 to 366.553. The departments may enter into such contracts as are necessary to carry out these provisions. [1987 c.382 §3; 1989 c.904 §37]

Note: See note under 366.550.

366.553 Advisory committee; members; duties; meetings. (1) There is created in the Department of Transportation an advisory committee to advise the Director of Transportation and the Oregon Transportation Commission on policy matters pertaining to the preservation and restoration of the Historic Columbia River Highway. The committee shall consist of 10 members, including the State Parks and Recreation Director, State Historic Preservation Officer, Director of the Economic and Community Development Department or their delegates, one member appointed by the Director of Transportation and six citizen members, two residents each from Wasco, Hood River and Multnomah Counties. The Governor shall appoint one member from each of the three counties and each county commission shall appoint one member respectively. Citizen members shall have knowledge or specific interest in historic or scenic preservation, engineering design, recreation or related disciplines.

(2) The citizen members shall be appointed to terms of four years, commencing on July 1 of the year of appointment. Members of the advisory committee shall be entitled to expenses as provided by ORS 292.495 (2).

(3) The committee shall review the department's preparation of the historic road program and its ongoing management and submit recommendations to the Director of Transportation.

(4) The committee shall review proposed highway-related activities and other public actions, except for routine highway maintenance, which may affect the historic integrity, continuity, scenic values, public access and public recreational opportunities within the Columbia River Highway Historic District and submit recommendations to the director. The committee may appoint subcommittees composed of qualified members or other technical specialists, as required, to review plans, construction or other subjects as designated by the committee. The director shall provide notice to the committee of proposed activities, actions or projects at the earliest possible opportunity.

(5) The committee may recommend to the director that a public hearing with appropriate public notification be held for proposed activities, actions or projects which significantly affect the Historic Columbia River Highway.

(6) The committee shall meet regularly a minimum of four times a year at times and places fixed by the chairperson of the committee. The department shall provide personnel services to assist the committee within the limits of available funds. The committee shall adopt rules to govern its proceedings and may select officers it considers necessary. [1987 c.382 §4; 1989 c.904 §61; 1993 c.736 §54; 1993 c.741 §42]

Note: See note under 366.550.

INTERGOVERNMENTAL HIGHWAY COOPERATION

366.556 Acceptance of provisions of Acts of Congress. The State of Oregon assents to the Act of July 11, 1916, 39 Stat. 355, entitled "An act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes," or Acts supplementary thereto, and accepts the provisions and benefits of any Act of Congress having for its purpose the construction, improvement or maintenance of public roads or highways in the State of Oregon. [Formerly 366.705]

366.558 Contracting with and submitting programs to federal government. The Department of Transportation may enter into all contracts and agreements with the federal government relating to the survey, construction, improvement and maintenance of roads and highways, including county roads and city streets, submit such scheme or program of construction, improvement or maintenance as may be required by the federal government, and do all other things necessary fully to carry out the cooperation contemplated and provided for by the Acts of Congress mentioned in ORS 366.556. [Formerly 366.710]

366.560 Pledge of state to match federal funds. For the construction or improvement and maintenance of rural post roads or such other roads, highways and streets as may be eligible for federal aid funds, the good faith of the state is pledged to make available funds which alone, or combined with funds made or to be made available by counties and cities, will be sufficient to match funds made available to the State of Oregon by the federal government for highway, road or street purposes. For the purpose of evidencing such good faith the Department of Transportation, in the name of the state, is authorized to enter into any and all agreements with the federal government. [Formerly 366.715]

366.562 Use of highway fund to match federal moneys. The Department of Transportation may use, allocate or in any manner employ for the purpose of matching any sum of money made available to the state by the federal government for road or highway purposes any moneys credited to the highway fund, regardless of the source from which such moneys may have been derived. [Formerly 366.720]

366.564 Borrowing to match federal moneys. For the purpose of providing funds to match funds made available to the state by the federal government for highway purposes and for the matching of which federal funds there are no highway funds immediately available, the Department of Transportation may borrow money as provided in ORS 367.105. [Formerly 366.725]

366.566 Meeting requirements of federal aid statutes. The Department of Transportation or officers having control of the state highways shall enter into such contracts, appoint such officers and do any other act or thing necessary to fully meet the requirements of the federal government and the officers acting under the federal statutes mentioned in ORS 366.556, or of other federal aid furnished. [Formerly 366.730]

366.568 Using highway funds to comply with federal aid statutes. The Department of Transportation or officers having control of the state highways shall, out of the money received in the highway funds each year from any and all sources, first set aside, if deemed necessary or expedient, a sufficient amount to comply with the terms of the Federal Acts mentioned in ORS 366.556, and any other aid hereafter furnished by the federal government for the construction of roads and highways or to match the federal aid. [Formerly 366.735]

366.570 Payments under cooperative agreement with federal government. (1) Where state or county roads are to be surveyed or constructed under the supervision of the federal government with the aid of state or county funds, or both, the State Treasurer or county treasurer, or both, may advance to the federal government, in the manner provided in this section, the full amount set forth in the cooperative agreement, or such portion of the amount as may be specified by the federal government at any time after the Department of Transportation or the county commissioners have entered into a cooperative agreement with the federal government for the survey, construction or maintenance of a road under any such statute, or under any appropriation statute for the federal government against which such expenditures may be chargeable.

(2) The advance payments shall be made to the fiscal agent of the federal government designated by, and upon receipt of, a request for such funds from the federal government, if the federal government agrees to refund to the state or county treasurer, or both, as the case may be, any amount advanced in excess of the proportionate share of the actual cost.

(3) When the state, through the Department of Transportation has entered into any cooperative agreement with the federal government for the survey or construction of any state road or highway as in this section contemplated, the department shall prepare, verify and approve a claim in favor of the federal government for the amount of the state's share of the cost of the work, accompanying the claim with a copy of the agreement. The claim shall be paid by warrant on the State Treasurer in the manner provided by law, from such funds as are available for road purposes as shall be directed by the department. [Formerly 366.765]

366.572 State highway agreements with local governments. (1) The Department of Transportation may enter into a cooperative agreement with any one or more cities, counties, road districts or other municipalities of the state for the construction, reconstruction, improvement, repair or maintenance of any state highway, and provide for an allocation of the cost of the project to the contracting parties.

(2) The Department of Transportation may enter into cooperative agreements with any county for the survey, construction, improvement, reconstruction, repair or maintenance of any state highway or part thereof upon such basis of contribution as may be agreed upon between them. [Formerly 366.770]

366.574 Intergovernmental road maintenance agreement. (1) The Legislative Assembly declares that it is the public policy of the State of Oregon to promote cooperation between the Department of Transportation and counties on road maintenance projects when it results in an overall benefit to the public. Monetary savings that result from the cooperative efforts shall primarily be retained by the counties and the division of the department that enters into the agreement. The participants should endeavor to cooperate regardless of the proportion of benefit to either party.

(2) A county and the Department of Transportation or a division of the department may establish an intergovernmental road maintenance agreement that will govern the maintenance of state highways and county roads within the county or other areas described by the agreement or of a particular road project. The agreement must be ratified by the governing body of the county and the Director of Transportation. An agreement under this section shall require highways and roads to be maintained in accordance with standards mutually established by the Oregon Transportation Commission and the county governing body.

(3) All employees and managers of the department and the county who will perform road maintenance activities described in the agreement or who will be involved in the road project described in the agreement must be given a reasonable opportunity to participate with the department and the counties in establishing the terms and provisions of the agreement.

(4) Nothing in this section or in the agreement affects title to or ownership of state highways or county roads.

(5) The agreement must:

(a) Provide for the use of state and county road maintenance equipment and facilities by the participants.

(b) Recognize an agreement between either participant and a state or federal agency established to protect the environment. The intergovernmental road maintenance agreement should contain references to applicable provisions that implement procedures and specifications contained in the agreement between either participant and the agency.

(c) Establish a procedure, consistent with appropriate collective bargaining agreements, to ensure that employees of the department and the county are properly supervised.

(d) Establish a procedure to determine which maintenance methods will be used by the participants.

(e) Establish a procedure to account for changes in operating costs due to the establishment of the agreement and to allocate increased costs or distribute cost savings between the county and the department.

(f) Establish a formula, adjustment factor or procedure for the equitable adjustment and comparison of the maintenance and equipment use rates required of the department under federal law and the maintenance and equipment use rates employed by the county.

(g) Authorize the participants to use either the procurement procedures applicable to the department or the procurement procedures applicable to the county as long as the procurement procedures include adequate safeguards fostering competition and are consistent with ORS 279A.015 and 279C.300. [Formerly 366.773]

Note: 366.574 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.576 Road, highway or street agreements with local governments. The Department of Transportation may enter into an agreement with any county, city, town or road district for the construction, reconstruction, improvement, repair or maintenance of any road, highway or street, upon terms and conditions mutually agreed to by the contracting parties, and the department may acquire by purchase, agreement, donation or by exercise of the power of eminent domain, any real property necessary for rights of way therefor. [Formerly 366.775; 2005 c.22 §262]

366.578 Farm-to-market roads. (1) The Department of Transportation and local governments shall consider the importance of farm-to-market roads when making highway funding decisions.

(2) As used in this section, "farm-to-market road" means a rural or urban road, street or highway that is used to move agricultural or logging products to market. [Formerly 366.777]

Note: 366.578 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.605 [Renumbered 367.105]

366.625 [Renumbered 367.202]

366.627 [Renumbered 367.204]

366.629 [Renumbered 367.206]

366.631 [Renumbered 367.208]

366.633 [Renumbered 367.210]

366.635 [Renumbered 367.212]

366.637 [Renumbered 367.214]

366.639 [Renumbered 367.216]

366.641 [Renumbered 367.218]

366.643 [Renumbered 367.220]

366.645 [Renumbered 367.226]

366.650 [Renumbered 367.228]

366.655 [Renumbered 367.230]

366.660 [Renumbered 367.232]

366.665 [Renumbered 367.234]

366.670 [Renumbered 367.236]

366.675 [Renumbered 367.238]

366.680 [Renumbered 367.240]

366.685 [Renumbered 367.242]

366.688 [1953 c.20 §2; renumbered 367.252]

366.689 [1953 c.20 §3; renumbered 367.254]

366.690 [1953 c.20 §4; renumbered 367.256]

366.691 [1953 c.20 §5; renumbered 367.258]

366.692 [1953 c.20 §6; renumbered 367.260]

366.693 [1953 c.20 §7; renumbered 367.262]

366.694 [1953 c.20 §8; renumbered 367.264]

366.695 [1953 c.20 §9; renumbered 367.266]

366.696 [1953 c.20 §10; renumbered 367.268]

366.697 [1953 c.20 §11; renumbered 367.270]

366.6980 [1957 c.22 §1; renumbered 367.282]

366.6981 [1957 c.22 §2; renumbered 367.284]

366.6982 [1957 c.22 §3; renumbered 367.286]

366.6983 [1957 c.22 §4; renumbered 367.288]

366.6984 [1957 c.22 §5; renumbered 367.290]

366.6985 [1957 c.22 §6; renumbered 367.292]

366.6986 [1957 c.22 §7; renumbered 367.294]

366.6987 [1957 c.22 §8; renumbered 367.296]

366.6988 [1957 c.22 §9; renumbered 367.298]

366.6989 [1957 c.22 §10; renumbered 367.300]

366.6990 [1957 c.22 §11; renumbered 367.302]

366.7000 [1957 c.354 §1; renumbered 367.324]

366.7001 [1957 c.354 §2; renumbered 367.326]

366.7002 [1957 c.354 §3; renumbered 367.328]

366.7003 [1957 c.354 §4; renumbered 367.330]

366.7004 [1957 c.354 §5; renumbered 367.332]

366.7005 [1957 c.354 §6; renumbered 367.334]

366.7006 [1957 c.354 §7; renumbered 367.336]

366.7007 [1957 c.354 §8; renumbered 367.338]

366.7008 [1957 c.354 §9; renumbered 367.340]

366.7009 [1957 c.354 §10; renumbered 367.344]

366.7010 [1957 c.354 §11; renumbered 367.346]

366.7020 [1959 c.386 §1; renumbered 367.365]

366.7021 [1959 c.386 §2; 1961 c.345 §1; renumbered 367.370]

366.7022 [1959 c.386 §3; renumbered 367.380]

366.7023 [1959 c.386 §4; renumbered 367.385]

366.7024 [1959 c.386 §5; 1961 c.381 §3; renumbered 367.390]

366.7025 [1959 c.386 §6; renumbered 367.395]

366.7026 [1959 c.386 §7; renumbered 367.400]

366.7027 [1959 c.386 §8; renumbered 367.405]

366.7028 [1959 c.386 §9; renumbered 367.410]

366.7029 [1959 c.386 §10; 1961 c.345 §2; renumbered 367.415]

366.7030 [1959 c.386 §11; renumbered 367.420]

366.705 [Renumbered 366.556 in 2003]

366.710 [Amended by 1979 c.293 §3; renumbered 366.558 in 2003]

366.715 [Amended by 1979 c.293 §4; renumbered 366.560 in 2003]

366.720 [Renumbered 366.562 in 2003]

366.725 [Renumbered 366.564 in 2003]

366.730 [Renumbered 366.566 in 2003]

366.735 [Part renumbered 367.155; 1979 c.293 §6; renumbered 366.568 in 2003]

ALLOCATIONS TO COUNTIES AND CITIES

(Generally)

366.739 Allocation of moneys to counties and cities generally. Except as otherwise provided in ORS 366.744, the taxes collected under ORS 319.020, 319.530, 803.090, 803.420, 818.225, 825.476 and 825.480, minus $71.2 million per biennium, shall be allocated 24.38 percent to counties under ORS 366.762 and 15.57 percent to cities under ORS 366.800. [Formerly 366.524]

366.740 [Renumbered 367.160]

366.742 Repayment of specified bonds; allocation of moneys not needed for repayment. Each biennium, any portion of the $71.2 million referred to in ORS 366.739 that remains after deducting an amount equal to total debt service payments payable on outstanding Highway User Tax Bonds described in ORS 367.620 (2) shall be allocated 50 percent to the Department of Transportation, 30 percent to counties and 20 percent to cities. Moneys allocated to counties and cities under this section shall be distributed in the same manner as moneys allocated under ORS 366.739 are distributed. [Formerly 366.543]

Note: 366.742 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.744 Allocation of moneys from specified increases in title and registration fees and in truck taxes and fees; restrictions on expenditure by Multnomah County. (1) The following moneys shall be allocated as provided in subsection (2) of this section:

(a) The amount attributable to the increase in title fees by the amendments to ORS 803.090 by section 1, chapter 618, Oregon Laws 2003.

(b) The amount attributable to the increase in registration fees by the amendments to ORS 803.420 by section 2, chapter 618, Oregon Laws 2003, except for the amount paid to the State Parks and Recreation Department Fund under ORS 366.512; and

(c) The amount attributable to the increase in fees and tax rates by the amendments to ORS 818.225, 825.476 and 825.480 by sections 3, 4 and 5, chapter 618, Oregon Laws 2003.

(2) The moneys described in subsection (1) of this section shall be allocated as follows:

(a) 57.53 percent to the Department of Transportation.

(b) 25.48 percent to the department to pay the principal and interest due on bonds authorized under ORS 367.620 (3) that are issued for replacement and repair of bridges on county highways. However, any portion of the 25.48 percent that is not needed for payment of principal and interest on the bonds described in this paragraph shall be allocated to counties. Moneys allocated to counties under this paragraph shall be distributed in the same manner as moneys allocated to counties under ORS 366.739 are distributed.

(c) 16.99 percent to the department to pay the principal and interest due on bonds authorized under ORS 367.620 (3) that are issued for replacement and repair of bridges on city highways. However, any portion of the 16.99 percent that is not needed for payment of principal and interest on the bonds described in this paragraph shall be allocated to cities. Moneys allocated to cities under this paragraph shall be distributed in the same manner as moneys allocated to cities under ORS 366.739 are distributed.

(3)(a) Multnomah County shall spend a majority of moneys distributed to it under subsection (2)(b) of this section on bridges in the county.

(b) Moneys distributed to Multnomah County under subsection (2)(b) of this section that are not spent on bridges shall be distributed equitably within the county, based on the agreement described in paragraph (c) of this subsection.

(c) Multnomah County and the cities within the county shall agree upon the distribution of moneys described in paragraph (b) of this subsection. When the county and the cities have reached an agreement, they shall notify the Oregon Transportation Commission of the agreement. If the commission does not receive notice of an agreement by June 30, 2004, the Department of Transportation may not distribute moneys that would otherwise go to the county under paragraph (b) of this subsection. Such moneys shall revert to the State Highway Fund for use by the Department of Transportation. [2003 c.618 §18]

366.745 [Renumbered 367.165]

366.747 Allocation of moneys from specified increases in fees. (1) The following moneys shall be allocated as described in subsection (2) of this section:

(a) The amount attributable to the increase in the inspection fee by the amendments to ORS 803.215 by section 47, chapter 618, Oregon Laws 2003.

(b) The amount attributable to any increase in registration plate fees by the amendments to ORS 803.570 by section 48, chapter 618, Oregon Laws 2003.

(c) The amount attributable to the increases in fees for driver licenses, permits and endorsements by the amendments to ORS 807.370 by section 49, chapter 618, Oregon Laws 2003.

(d) The amount attributable to the increase in the weight receipt fee by the amendments to ORS 825.450 by section 50, chapter 618, Oregon Laws 2003.

(2) The moneys described in subsection (1) of this section shall be allocated 60 percent to counties and 40 percent to cities. Moneys allocated under this section shall be distributed in the same manner as moneys allocated to counties and cities under ORS 366.739 are distributed. [2003 c.618 §53]

366.749 Allocation of moneys resulting from increase in numbers of vehicle registrations, titles and trip permits due to specified actions by vehicle dealers and persons engaged in towing. (1) Each year the Department of Transportation shall determine the increase in the number of vehicle registrations and titles that is attributable to ORS 803.565 and the increase in the number of trip permits issued under ORS 803.600 that is attributable to the amendments to ORS 803.600 by section 3, chapter 600, Oregon Laws 2003.

(2) Notwithstanding any other allocation of moneys to counties and cities under this chapter, the amount of moneys from the increases described in subsection (1) of this section shall be allocated 60 percent to counties and 40 percent to cities. Moneys allocated under this section shall be distributed in the same manner as moneys allocated to counties and cities under ORS 366.739 are distributed. [2003 c.618 §55]

366.750 [Renumbered 367.170]

366.755 [Renumbered 367.175]

366.760 [Renumbered 367.180]

(Counties)

366.762 Appropriation from highway funds for counties.

There shall be and hereby are appropriated out of the highway fund annually such sums of money established under ORS 366.739 out of all moneys credited to the State Highway Fund by the State Treasurer between July 1 of any year and June 30 of the following year that are subject to the appropriation under this section by ORS 366.739. The appropriation shall be distributed among the several counties for the purposes provided by law. [Formerly 366.525]

366.764 Basis of allocation of appropriation to counties. The sum designated in ORS 366.762 shall be remitted by warrant to the county treasurers of the several counties. The remittance in any year shall be in proportion of the number of vehicles, trailers, semitrailers, pole trailers and pole or pipe trailers registered in each county, to the total number of such vehicles registered in the state as of December 31 of the preceding year, as indicated by motor vehicles registration records. All such vehicles owned and operated by the state and registered under ORS 805.040, 805.045 and 805.060 shall be excluded from the computation in making the apportionment. [Formerly 366.530]

366.765 [Amended by 1967 c.454 §43; 1979 c.293 §7; 1981 c.153 §63; renumbered 366.570 in 2003]

366.766 Remitting appropriation to counties. The appropriation made by ORS 366.762 shall be remitted to the counties on a monthly basis within 35 days after the end of the month for which a distribution is made in an amount determined in ORS 366.739 and 366.762 and credited to the highway fund for such remittance. [Formerly 366.535]

366.768 Advances from highway fund to county. Upon satisfactory showing before the Department of Transportation by any county that the county does not have sufficient funds with which to pay, when due, bonded indebtedness incurred for highway purposes, the department may certify to such fact. Pursuant to the certificate, a warrant shall be drawn in favor of the county against the highway fund in the amount set out in each certificate, which amount so advanced shall be deducted from the next payment due the county under ORS 366.762 to 366.768. [Formerly 366.540]

366.770 [Amended by 1979 c.223 §2; renumbered 366.572 in 2003]

366.772 Allocation of moneys to counties with road funding deficit. (1) Not later than July 31 in each calendar year, the sum of $750,000 shall be withdrawn from the appropriation specified in ORS 366.762, and the sum of $250,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund. The sums withdrawn shall be set up in a separate account to be administered by the Department of Transportation.

(2) Not later than July 31 in each calendar year, the sum of $1 million shall be withdrawn from the separate account described in subsection (1) of this section and distributed to counties that had a county road base funding deficit in the prior fiscal year. A county's share of the $1 million shall be based on the ratio of the amount of the county's road base funding deficit to the total amount of county road base funding deficits of all counties.

(3) Moneys allocated as provided in this section may be used only for maintenance, repair and improvement of existing roads.

(4) As used in this section:

(a) "County road base funding deficit" means the amount of a county's minimum county road base funding minus the amount of that county's dedicated county road funding. A county has a county road base funding deficit only if the amount of the dedicated county road funding is less than the amount of the minimum county road base funding.

(b) "Dedicated county road funding" for a county means:

(A) Moneys received from federal forest reserves and apportioned to the county road fund in accordance with ORS 294.060;

(B) State Highway Fund moneys distributed to the county, other than moneys distributed under this section; and

(C) Federal Highway Administration revenues allocated by formula to the county annually under the federal-aid highway program authorized by 23 U.S.C. chapter 1. These moneys do not include federal funds received by the county through a competitive grant process.

(c) "Minimum county road base funding" means $1 million beginning on July 1, 2003, and thereafter means $1 million as adjusted annually on the basis of the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. [Formerly 366.541]

Note: The amendments to 366.772 (formerly 366.541) by section 20, chapter 618, Oregon Laws 2003, become operative July 1, 2008. See section 21, chapter 618, Oregon Laws 2003. The text that is operative on and after July 1, 2008, is set forth for the user's convenience.

366.772. (1) Not later than July 31 in each calendar year, the sum of $500,000 shall be withdrawn from the appropriation specified in ORS 366.762, and the sum of $250,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund. The sums withdrawn shall be set up in a separate account to be administered by the Department of Transportation.

(2) Not later than July 31 in each calendar year, the sum of $750,000 shall be withdrawn from the separate account described in subsection (1) of this section and distributed to counties that had a county road base funding deficit in the prior fiscal year. A county's share of the $750,000 shall be based on the ratio of the amount of the county's road base funding deficit to the total amount of county road base funding deficits of all counties.

(3) Moneys allocated as provided in this section may be used only for maintenance, repair and improvement of existing roads.

(4) As used in this section:

(a) "County road base funding deficit" means the amount of a county's minimum county road base funding minus the amount of that county's dedicated county road funding. A county has a county road base funding deficit only if the amount of the dedicated county road funding is less than the amount of the minimum county road base funding.

(b) "Dedicated county road funding" for a county means:

(A) Moneys received from federal forest reserves and apportioned to the county road fund in accordance with ORS 294.060;

(B) State Highway Fund moneys distributed to the county, other than moneys distributed under this section; and

(C) Federal Highway Administration revenues allocated by formula to the county annually under the federal-aid highway program authorized by 23 U.S.C. chapter 1. These moneys do not include federal funds received by the county through a competitive grant process.

(c) "Minimum county road base funding" means $1 million beginning on July 1, 2003, and thereafter means $1 million as adjusted annually on the basis of the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor.

Note: 366.772 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.773 [2001 c.565 §1; 2003 c.794 §265; renumbered 366.574 in 2003]

366.774 Authorized use of allocation to counties; report by counties to Legislative Assembly. (1) Moneys paid to counties under ORS 366.762 to 366.768 shall be used only for the purposes stated in sections 3 and 3a, Article IX of the Oregon Constitution, and the statutes enacted pursuant thereto including ORS 366.514.

(2) Counties receiving moneys under ORS 366.762 to 366.768 shall report annually to the Legislative Assembly the expenditures of those moneys in each of the following areas:

(a) Administration;

(b) Bicycle paths;

(c) Construction and expansion;

(d) Operations and maintenance;

(e) Other payments;

(f) Payments to other governments; and

(g) Repair and preservation.

(3) The Association of Oregon Counties shall make an annual report to the Legislative Assembly presenting the information required by subsection (2) of this section. The report shall be made to the committees of the Legislative Assembly with primary jurisdiction over transportation matters.

(4) For the purposes of subsection (2) of this section, each county shall account for moneys paid to the county under ORS 366.762 to 366.768 separately from any other county moneys. [Formerly 366.542]

Note: 366.774 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.775 [Amended by 1953 c.252 §2; 1979 c.223 §3; renumbered 366.576 in 2003]

366.777 [1999 c.541 §1; renumbered 366.578 in 2003]

366.780 [Repealed by 1981 c.153 §79]

(Cities)

366.785 Definitions for ORS 366.785 to 366.820. As used in ORS 366.785 to 366.820, unless the context requires otherwise:

(1) "Year" means a calendar year.

(2) "City" means only cities of this state which are regularly operating as such through elected governmental officers.

(3) "Population" means population as given in the latest determination of the State Board of Higher Education, except that for a city of more than 100,000 population according to the latest such determination, the term means 74 percent of the number of population given for the city in the determination for computation of its share for 1964, 78 percent for computation of its share for 1965, 82 percent for 1966, 86 percent for 1967, 90 percent for 1968, 94 percent for 1969, 98 percent for 1970; and for 1971 and subsequent years computation shall be made on the basis of full number of population. [Amended by 1961 c.259 §2; 1961 c.653 §1; 1963 c.399 §1]

366.790 Authorized use of appropriation to cities; report by cities to Legislative Assembly. (1) Moneys paid to cities under ORS 366.785 to 366.820 shall be used only for the purposes stated in sections 3 and 3a, Article IX of the Oregon Constitution and the statutes enacted pursuant thereto including ORS 366.514.

(2) Cities receiving moneys under ORS 366.785 to 366.820 shall report annually to the Legislative Assembly the expenditures of those moneys in each of the following areas:

(a) Administration;

(b) Bicycle paths;

(c) Construction and expansion;

(d) Operations and maintenance;

(e) Other payments;

(f) Payments to other governments; and

(g) Repair and preservation.

(3) The League of Oregon Cities shall make an annual report to the Legislative Assembly presenting the information required by subsection (2) of this section. The report shall be made to the committees of the Legislative Assembly with primary jurisdiction over transportation matters.

(4) For the purposes of subsection (2) of this section, each city shall account for moneys paid to the city under ORS 366.785 to 366.820 separately from any other city moneys.

(5) This section does not apply to a city with a population under 5,000. [Amended by 1961 c.653 §2; 1971 c.376 §5; 1985 c.565 §65; 1987 c.899 §4; 1999 c.797 §2]

366.795 [Repealed by 1955 c.237 §1]

366.800 Appropriation from highway fund for cities; amount and source. There shall be and hereby are appropriated out of the highway fund annually such sums of money established under ORS 366.739 out of all moneys credited to the highway fund by the State Treasurer between July 1 of any year and June 30 of the following year that are subject to the appropriation under this section by ORS 366.739. The appropriation shall be distributed among the several cities as provided in ORS 366.785 to 366.820. [Amended by 1967 c.463 §5; 1979 c.344 §10; 1981 s.s c.3 §109; 1983 c.164 §4; 1983 c.338 §922; 1985 c.209 §5]

366.805 Allocation of appropriation to cities. (1) Except as provided in subsection (2) of this section, the appropriation specified in ORS 366.800 shall be allocated to the cities as provided in this subsection. The moneys subject to allocation under this subsection shall be distributed by the Department of Transportation according to the following:

(a) The moneys shall be distributed to all the cities.

(b) Each city shall receive such share of the moneys as its population bears to the total population of the cities.

(2) Each year, the sum of $500,000 shall be withdrawn from the appropriation specified in ORS 366.800 and $500,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund and set up in a separate account to be administered by the Department of Transportation. The following apply to the account described in this subsection:

(a) Money from the account shall only be used upon streets:

(A) That are not a part of the state highway system;

(B) That are within cities with populations of 5,000 or fewer persons; and

(C) That are inadequate for the capacity they serve or are in a condition detrimental to safety.

(b) All moneys in the account shall be allotted each year.

(c) Subject to paragraph (d) of this subsection, the department shall determine the distribution of the expenditures after considering applications made to it therefor from the cities.

(d) The department may enter into agreements with cities upon the advice and counsel of organizations representing cities to establish:

(A) The method of allotting moneys from the account; or

(B) The method of considering applications from cities and determining distribution based on the applications. [Amended by 1959 c.170 §1; 1985 c.123 §§1,2; 1991 c.355 §1]

366.810 Payment of appropriation to cities. Funds accrued and payable to cities under ORS 366.785 to 366.820 shall be remitted on a monthly basis within 35 days after the end of the month for which a distribution is made by the Department of Transportation to the financial officer of each city. The funds appropriated shall be apportioned on or before the last day of each month by the department, which shall certify to the apportionment. Upon such certification, warrants shall be drawn payable to the cities in the amounts set out. [Amended by 1967 c.454 §44; 1973 c.436 §1; 1975 c.527 §3]

366.815 City to establish state tax street fund; accumulations. (1) A city shall set aside in a state tax street fund all money which it receives under ORS 366.785 to 366.820.

(2) No money allocated to a city may be allowed to accumulate over two successive years unless the city perfects plans for a definite construction program allowable under ORS 366.785 to 366.820 which will necessitate the use of more than two years' estimated allocations. The program shall receive the approval of the Chief Engineer before money allocated may be accumulated. If any city accumulates allocated funds for over two years, and a definite construction program is not established, the funds shall revert to the State Treasurer to be reallocated to other cities as though they were an additional credit to the cities' appropriation under ORS 366.785 to 366.820. [Amended by 1993 c.741 §43]

366.820 Limit to application of ORS 366.785 to 366.815. Nothing in ORS 366.785 to 366.815 relieves the Department of Transportation of its statutory obligations with respect to the construction, reconstruction, maintenance, repair and improvement of streets or roads taken over by the state, or confers on the department jurisdiction or control over roads or streets benefited by ORS 366.785 to 366.815, except as provided therein. [Amended by 2001 c.104 §126]

MISCELLANEOUS PROVISIONS

366.905 "Old Oregon Trail" designation. All that portion of the east and west state highway across the state, commencing at the Idaho state line at Ontario and Nyssa, through Huntington, Baker City, La Grande, Pendleton, Umatilla, The Dalles, Hood River, Portland, Astoria and ending at Seaside on the Pacific Ocean, is designated as the Old Oregon Trail. That portion of the highway from The Dalles to Astoria shall retain its identity as the Columbia River Highway section of the Old Oregon Trail. The road from Hood River, up the Hood River Valley around Mt. Hood, through Oregon City and on to Portland, shall be known as the Mt. Hood Loop section of the Old Oregon Trail. [Amended by 1991 c.67 §90; 2001 c.508 §1]

366.906 Oregon City designated end of Oregon Trail. (1) Notwithstanding the description in ORS 366.905, Oregon City, in Clackamas County, Oregon, is recognized and designated as the true and correct end of the Oregon National Historic Trail, otherwise known as the Oregon Trail or the Old Oregon Trail, and as such is deserving of preservation as an historic and economic resource for this state and the nation.

(2) That northern portion of Oregon City, Oregon, to the south and east of the confluence of the Clackamas and Willamette Rivers is recognized and designated as the site of the gathering and dispersal of the incoming Oregon Trail pioneers. [1987 c.184 §1]

Note: 366.906 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.907 Findings and declarations concerning Highway 101. The Legislative Assembly finds and declares that:

(1) Highway 101, the coast highway providing the only access to the whole western length of this state, is of economic, recreational, scenic, social and historic importance to the people of the state.

(2) There are many agencies and municipalities with particular regulatory or program interests in Highway 101 and the area it controls, but there is no comprehensive management plan or process to insure that state interests are protected and promoted.

(3) It is important that the State of Oregon develop and maintain a program of management to promote and insure coordinated management of Highway 101 as a whole. [1991 c.235 §2]

366.910 End of Lewis and Clark Trail. That portion of Broadway Street in Seaside which meets the Pacific Ocean shall be known as the end of the Lewis and Clark Trail.

366.915 Authorization to remove Crooked River Highway from state highway system and establish new route. Notwithstanding any other law to the contrary, the Department of Transportation may remove from the state highway system the state highway designated as the Crooked River Highway, otherwise defined as State Highway No. 14, which begins at Prineville and extends southeasterly to a connection with the Central Oregon Highway. Upon the removal of the highway from the state highway system, the department shall be under no further obligation with respect to the construction, reconstruction, maintenance or repair of the highway. Before taking such action, the department shall, in cooperation with the county court of Crook County, provide for the location of and establish as a part of the state highway system another highway between Prineville and the Central Oregon Highway.

366.920 [1965 c.572 §8; 1983 c.324 §17; renumbered 360.115]

366.990 [Renumbered 390.990]

_______________



Chapter 367

Chapter 367 Â Transportation Financing; Projects

2005 EDITION

TRANSPORTATION FINANCING; PROJECTS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

TRANSPORTATION FINANCING; PROJECTS

(Generally)

367.010Â Â Â Â  Definitions for chapter

367.015Â Â Â Â  Oregon Transportation Infrastructure Fund; sources; uses; rules; investment

367.020Â Â Â Â  Loans and other assistance to public and private entities; rules; other authorized purposes

367.025Â Â Â Â  Issuance of infrastructure bonds; bond counsel

367.030Â Â Â Â  Issuance of revenue bonds; bond covenants; maximum amount of bonds

367.035Â Â Â Â  Loans to municipalities; authority of municipalities; repayment plan

367.040Â Â Â Â  Loans to state agencies; loan contract

367.050Â Â Â Â  Powers of department

367.060Â Â Â Â  Department pledge to ensure loan guarantees; transfer of moneys from State Highway Fund

(Short Line Railroads)

367.066Â Â Â Â  Definitions for ORS 367.066 and 367.067

367.067Â Â Â Â  Short Line Credit Premium Account; rules

(Industrial Rail Spurs)

367.070Â Â Â Â  Industrial Rail Spur Fund

(Multimodal Projects)

367.080Â Â Â Â  Multimodal Transportation Fund

367.082Â Â Â Â  Grants and loans from Multimodal Transportation Fund; rules

367.084Â Â Â Â  Selection of projects

367.086Â Â Â Â  Administration of projects

SHORT-TERM DEBT

367.105Â Â Â Â  Short-term borrowing; conditions; repayment

GRANT ANTICIPATION REVENUE BONDS

367.161Â Â Â Â  Definitions for ORS 367.161 to 367.181

367.163Â Â Â Â  Purposes for which bonds may be issued

367.166Â Â Â Â  Requirements for grant anticipation revenue bonds; authority of State Treasurer

367.168Â Â Â Â  Revenue declaration

367.171Â Â Â Â  Indenture

367.173Â Â Â Â  Moneys that may be used for payment of grant anticipation revenue bonds

367.176Â Â Â Â  Refunding grant anticipation revenue bonds

367.178Â Â Â Â  Collection and use of federal transportation funds

367.181Â Â Â Â  Limits on obligation of grant anticipation revenue bonds

BONDED INDEBTEDNESS FOR STATE HIGHWAYS

367.555Â Â Â Â  Authority to issue general obligation bonds

367.560Â Â Â Â  Disposition and use of general obligation bond proceeds

367.565Â Â Â Â  Procedure for issuing general obligation bonds under ORS 367.555 to 367.600

367.595Â Â Â Â  Setting aside sufficient moneys to pay maturing obligations

367.600Â Â Â Â  Constitutional debt limits not to be exceeded

HIGHWAY USER TAX BONDS

367.605Â Â Â Â  Source of funds to secure Highway User Tax Bonds

367.615Â Â Â Â  Authority for bond issuance; bonds not general obligation; conditions for issuance of additional bonds; use of bond proceeds

367.620Â Â Â Â  Limitation on bond amount

367.621Â Â Â Â  Use of private sector resources in specified work

367.622Â Â Â Â  Preservation and modernization projects funded by specified bonds; rules; selection criteria

367.623Â Â Â Â  Consultation with local governments for project selection

367.630Â Â Â Â  Highway revenue declaration; contents; purpose

367.635Â Â Â Â  Bond form; sale; price; maturity; provisions subject to determination of State Treasurer

367.640Â Â Â Â  Indenture; provisions

367.645Â Â Â Â  Reserve account

367.650Â Â Â Â  Trust indenture to secure bonds; provisions

367.655Â Â Â Â  Loan of bond proceeds to cities and counties; use of loans; rules

367.660Â Â Â Â  Lien on certain moneys pledged for bonds; terms of lien

367.665Â Â Â Â  Interest on bonds exempt from state income tax

367.670Â Â Â Â  Refunding bonds

BONDED INDEBTEDNESS FOR CITY AND COUNTY ROADS AND RECREATION

FACILITIES

367.700Â Â Â Â  Authority to sell limited amount of bonds under ORS 367.700 to 367.750

367.705Â Â Â Â  Use of funds; priority

367.710Â Â Â Â  Repayment by city or county; interest

367.715Â Â Â Â  Procedure for issuing bonds under ORS 367.700 to 367.750

367.745Â Â Â Â  Setting aside sufficient moneys to pay maturing bonds

367.750Â Â Â Â  Constitutional debt limits not to be exceeded

OREGON INNOVATIVE PARTNERSHIPS PROGRAM

367.800Â Â Â Â  Findings

367.802Â Â Â Â  Definitions

367.804Â Â Â Â  Goals of Oregon Innovative Partnerships Program; authority of Department of Transportation; confidentiality; expenses

367.806Â Â Â Â  Agreements

367.808Â Â Â Â  Evaluation of proposed agreements; role of Attorney General

367.810Â Â Â Â  State Transportation Enterprise Fund

367.812Â Â Â Â  Bonds secured by State Transportation Enterprise Fund; financing of transportation projects

367.814Â Â Â Â  Moneys from federal government or other sources

367.816Â Â Â Â  Use of moneys in Oregon Transportation Infrastructure Fund for projects

367.818Â Â Â Â  Eminent domain powers

367.820Â Â Â Â  Creation of district; use of revenues within district

367.822Â Â Â Â  Advisory committees on transportation projects; rules

367.824Â Â Â Â  Rules; supremacy of federal law

367.826Â Â Â Â  Reports to Emergency Board

Â Â Â Â Â  Note: The definitions in 366.005 and 366.015 apply to this chapter.

FINANCING FOR TRANSPORTATION PROJECTS

(Generally)

Â Â Â Â Â  367.010 Definitions for chapter. As used in this chapter:

Â Â Â Â Â  (1) "Agency" means any department, agency or commission of the State of Oregon.

Â Â Â Â Â  (2) "Bond" means an evidence of indebtedness including, but not limited to, a bond, a note, an obligation, a loan agreement, a financing lease, a financing agreement or other similar instrument or agreement.

Â Â Â Â Â  (3) "Bond debt service" means payment of:

Â Â Â Â Â  (a) Principal, interest, premium, if any, or purchase price of a bond;

Â Â Â Â Â  (b) Amounts due to a credit enhancement provider authorized by this chapter;

Â Â Â Â Â  (c) Amounts necessary to fund bond debt service reserves; and

Â Â Â Â Â  (d) Amounts due under an agreement for exchange of interest rates if designated by the State Treasurer or the Department of Transportation.

Â Â Â Â Â  (4) "Credit enhancement" means a letter of credit, line of credit, bond insurance policy, standby purchase agreement, surety bond or other device or facility used to enhance the creditworthiness, liquidity or marketability of a bond.

Â Â Â Â Â  (5) "Financial institution" means a banking institution, a financial institution or a non-Oregon institution, as those terms are defined in ORS 706.008, and any other institution defined by rule of the Oregon Transportation Commission as a financial institution for purposes of ORS 367.010 to 367.067.

Â Â Â Â Â  (6) "Infrastructure assistance" means any use of moneys in the Oregon Transportation Infrastructure Fund, other than an infrastructure loan, to provide financial assistance for transportation projects. The term includes, but is not limited to, use of moneys in the infrastructure fund to finance leases, fund reserves, make grants, pay issuance costs or provide credit enhancement or other security for bonds issued by a public entity to finance transportation projects.

Â Â Â Â Â  (7) "Infrastructure bonds" means bonds authorized by ORS 367.030, 367.555 to 367.600 or 367.605 to 367.670 that are issued to fund infrastructure loans and the proceeds of which are deposited in the infrastructure fund.

Â Â Â Â Â  (8) "Infrastructure fund" means the Oregon Transportation Infrastructure Fund.

Â Â Â Â Â  (9) "Infrastructure loan" means a loan of moneys in the infrastructure fund to finance a transportation project.

Â Â Â Â Â  (10) "Municipality" means a city, county, road district, school district, special district, metropolitan service district, the Port of Portland or an intergovernmental entity organized under ORS 190.010.

Â Â Â Â Â  (11) "Transportation project" means any project or undertaking that facilitates any mode of transportation within this state. The term includes, but is not limited to, a project for highway, transit, rail and aviation capital infrastructure, bicycle and pedestrian paths, bridges and ways, and other projects that facilitate the transportation of materials, animals or people. [1997 c.679 Â§1; 1999 c.1036 Â§3; 2003 c.201 Â§11]

Â Â Â Â Â  367.015 Oregon Transportation Infrastructure Fund; sources; uses; rules; investment. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Transportation Infrastructure Fund. All moneys in the infrastructure fund are continuously appropriated to the Department of Transportation for the purposes of ORS 367.010 to 367.067.

Â Â Â Â Â  (2) The infrastructure fund consists of:

Â Â Â Â Â  (a) Moneys appropriated to the infrastructure fund by the Legislative Assembly.

Â Â Â Â Â  (b) Moneys transferred to the infrastructure fund by the department from the State Highway Fund or from other funds available to the Oregon Transportation Commission.

Â Â Â Â Â  (c) Moneys from any federal grant, state grant or other grant that are deposited in the infrastructure fund.

Â Â Â Â Â  (d) Proceeds of infrastructure bonds.

Â Â Â Â Â  (e) Proceeds of Highway User Tax Bonds issued under ORS 367.615 and 367.670 for the purpose of providing infrastructure assistance or an infrastructure loan.

Â Â Â Â Â  (f) Moneys due to a municipality that are withheld pursuant to ORS 367.035 (3) or (5) and, for a loan made with proceeds of Highway User Tax Bonds, moneys due to a municipality that are withheld pursuant to ORS 367.655 (2)(c).

Â Â Â Â Â  (g) Earnings on the infrastructure fund.

Â Â Â Â Â  (h) Moneys paid to the department in connection with infrastructure loans or infrastructure assistance.

Â Â Â Â Â  (i) Any grants or donations made to the State of Oregon for deposit in the infrastructure fund.

Â Â Â Â Â  (3) A pledge by the department of its revenues or other moneys in the infrastructure fund is valid and binding from the time the pledge is made as provided in ORS 288.594.

Â Â Â Â Â  (4) The department shall use moneys in the infrastructure fund solely to:

Â Â Â Â Â  (a) Provide infrastructure loans and infrastructure assistance;

Â Â Â Â Â  (b) Pay the bond debt service for infrastructure bonds and pay the costs of issuance and other costs related to infrastructure bonds;

Â Â Â Â Â  (c) Pay the department's costs of administering the infrastructure fund and providing infrastructure loans and infrastructure assistance, including any costs of monitoring transportation projects and obtaining repayment of infrastructure loans and infrastructure assistance;

Â Â Â Â Â  (d) Pay the department's or another public entity's costs for transportation projects including, but not limited to, projects funded with the proceeds of Highway User Tax Bonds; and

Â Â Â Â Â  (e) Ensure repayment of loan guarantees or extensions of credit as provided in ORS 367.816.

Â Â Â Â Â  (5) The department may establish separate accounts in the infrastructure fund for infrastructure loans, infrastructure assistance, the funding of infrastructure bond reserves, bond debt service payments for infrastructure bonds and related costs, administrative and operating expenses or any other purpose necessary or desirable for carrying out the purposes of ORS 367.010 to 367.067. The commission may adopt rules that govern how the infrastructure fund and its accounts are used. The infrastructure fund or any of its accounts may be held by an escrow agent or bond trustee.

Â Â Â Â Â  (6) The department shall administer the infrastructure fund. Moneys in the infrastructure fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820 and the earnings from such investments must be credited to the account in the infrastructure fund designated by the department. [1997 c.679 Â§2; 2003 c.201 Â§12; 2003 c.790 Â§14]

Â Â Â Â Â  367.020 Loans and other assistance to public and private entities; rules; other authorized purposes. (1) Moneys in the Oregon Transportation Infrastructure Fund may be used to make infrastructure loans and provide infrastructure assistance to any public or private entity. The Oregon Transportation Commission shall adopt rules that prescribe procedures and standards for making infrastructure loans and providing infrastructure assistance.

Â Â Â Â Â  (2) Moneys in the infrastructure fund may be used for any purpose as long as the use is consistent with any restrictions of the Oregon Constitution that may apply to such moneys. [1997 c.679 Â§Â§3,4; 2003 c.201 Â§13]

Â Â Â Â Â  367.025 Issuance of infrastructure bonds; bond counsel. (1) If the Department of Transportation determines that it is necessary or desirable to issue infrastructure bonds to provide moneys for the Oregon Transportation Infrastructure Fund, the department shall ask the State Treasurer to issue infrastructure bonds.

Â Â Â Â Â  (2) When the department asks the State Treasurer to issue infrastructure bonds, if the State Treasurer determines that infrastructure bonds shall be issued:

Â Â Â Â Â  (a) The State Treasurer may authorize and issue infrastructure bonds to provide moneys for the infrastructure fund.

Â Â Â Â Â  (b) The State Treasurer may enter into agreements with bond underwriters, trustees, financial advisers and other persons to carry out ORS 367.010 to 367.067. The department may appoint bond counsel as authorized by ORS 288.523, or the State Treasurer may enter into an agreement with bond counsel if the services provided under the agreement comply with the provisions of ORS 288.523 and the appointment is approved by the Attorney General as required by ORS 288.523. The department may not appoint bond counsel under this paragraph unless the State Treasurer has reviewed and approved the terms and conditions of the appointment. ORS 279A.140 does not apply to an appointment or agreement described in this paragraph. [1997 c.679 Â§5; 2001 c.536 Â§9; 2003 c.794 Â§266]

Â Â Â Â Â  367.030 Issuance of revenue bonds; bond covenants; maximum amount of bonds. (1) To provide moneys for the Oregon Transportation Infrastructure Fund or to refund bonds authorized by this section, the State Treasurer may, in cooperation with the Department of Transportation, issue revenue bonds of the State of Oregon that are payable solely from all or any portion of the moneys deposited in the infrastructure fund and may pledge such moneys to secure the revenue bonds. The department or State Treasurer may exercise any power granted to a municipality or public body by the Uniform Revenue Bond Act in connection with bonds authorized by this section. However, the State Treasurer or the department shall not pledge or encumber any moneys of the State of Oregon other than those required by ORS 367.010 to 367.067 to be deposited in the infrastructure fund.

Â Â Â Â Â  (2) The department may enter into covenants for the benefit of the owners of bonds authorized by this section regarding the use of moneys in the infrastructure fund, the providing of infrastructure assistance and the collection of infrastructure loans. Any such covenants shall be binding upon the State of Oregon in accordance with their terms and shall be enforceable against the State of Oregon by owners of the bonds. However, no owner of bonds authorized by this section shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, or to enforce payment thereof against any property of the state, except those moneys in the infrastructure fund that are pledged to pay the bonds and any moneys the department or an agency may agree to use to repay infrastructure loans under ORS 367.040. Bonds authorized by this section shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except moneys in the infrastructure fund that are pledged to pay the bonds, and any property that the department or agency pledges, mortgages or assigns to secure infrastructure loans pursuant to ORS 367.040. Revenue bonds authorized by this section shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

Â Â Â Â Â  (3) The total principal amount of revenue bonds that are issued under this section and outstanding at any time shall not exceed $200 million. [1997 c.679 Â§6]

Â Â Â Â Â  367.035 Loans to municipalities; authority of municipalities; repayment plan. (1) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may obtain an infrastructure loan from the Department of Transportation by entering into a loan contract with the department. A municipality that obtains an infrastructure loan may pledge to the repayment of the loan all or any portion of the revenue sources specified in this subsection. A municipality shall repay an infrastructure loan in accordance with the terms of the loan contract and to the extent required by the loan contract from any or all of the following sources:

Â Â Â Â Â  (a) Revenues of any transportation project, including special assessment revenues;

Â Â Â Â Â  (b) Moneys withheld under subsection (3) or (5) of this section;

Â Â Â Â Â  (c) The general fund of the municipality; or

Â Â Â Â Â  (d) Any other sources including, but not limited to, an appropriation or allocation to a county under ORS 366.762 to 366.768 or to a city under ORS 366.785 to 366.820.

Â Â Â Â Â  (2) An infrastructure loan contract with a municipality may provide that a portion of the proceeds of the loan be applied to fund a reserve fund to secure the repayment of the loan or secure the repayment of revenue bonds issued to finance the loan.

Â Â Â Â Â  (3) An infrastructure loan contract with a city or county may provide that all or a portion of the principal and interest on an infrastructure loan be repaid by withholding all or a portion of an apportionment due to a county under ORS 366.762 to 366.768 or due to a city under ORS 366.785 to 366.820. The department shall immediately transfer funds withheld under this subsection from the State Highway Fund to the Oregon Transportation Infrastructure Fund.

Â Â Â Â Â  (4) A municipality that intends to obtain an infrastructure loan shall adopt an ordinance or resolution authorizing the infrastructure loan.

Â Â Â Â Â  (5) If a municipality fails to comply with the terms of an infrastructure loan contract, the department may seek any legal or equitable remedy to obtain compliance or payment of damages. If any municipality fails to make an infrastructure loan payment when due, the State of Oregon shall, at the request of the department, withhold any funds due to the municipality from the state and apply the amounts withheld to pay the entire amount owed by the municipality under the infrastructure loan contract. The department shall deposit funds withheld under this subsection in the account of the infrastructure fund to which the municipality's infrastructure loan payments are required to be deposited. The department may waive the right of the State of Oregon to withhold moneys under this subsection only if the department has not pledged the right as security for the repayment of infrastructure bonds. [1997 c.679 Â§7; 2003 c.201 Â§14]

Â Â Â Â Â  367.040 Loans to state agencies; loan contract. (1) Notwithstanding ORS 283.087 (5), an agency may obtain an infrastructure loan. An agency may agree to pay the infrastructure loan from any or all of the available moneys of the agency and may pledge all or any portion of those moneys to repay the infrastructure loan. An infrastructure loan of an agency does not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

Â Â Â Â Â  (2) If an infrastructure loan is made to an agency, the terms of the infrastructure loan contract bind the State of Oregon and the agency, and the agency shall unconditionally repay the infrastructure loan from the moneys the agency has pledged in accordance with the terms of the infrastructure loan contract. [1997 c.679 Â§8; 2003 c.201 Â§15]

Â Â Â Â Â  367.050 Powers of department. The Department of Transportation may:

Â Â Â Â Â  (1) Make all contracts and agreements, execute and deliver all instruments and do all things necessary or convenient to provide financial assistance for transportation projects in accordance with ORS 367.010 to 367.067 or to perform covenants made to secure infrastructure bonds; and

Â Â Â Â Â  (2) Enter into and perform such contracts and agreements with entities concerning the planning, construction, lease or other acquisition, installation or financing of transportation projects. [1997 c.679 Â§9; 2003 c.201 Â§16]

Â Â Â Â Â  367.060 Department pledge to ensure loan guarantees; transfer of moneys from State Highway Fund. (1) The Department of Transportation may pledge not more than $50 million to ensure the repayment of loan guarantees or other extensions of credit made to or on behalf of municipalities to finance transportation projects or to ensure repayment of loan guarantees or other extensions of credit as provided in ORS 367.816. The lien of a pledge made under this subsection is subordinate to the lien of a pledge securing bonds issued under ORS 367.605 to 367.670.

Â Â Â Â Â  (2) If, during a fiscal year, the moneys in the Oregon Transportation Infrastructure Fund are insufficient to cover any claims by financial institutions, credit enhancement providers, bondholders or bond trustees that arise from loan guarantees or other extensions of credit made under ORS 367.010 to 367.067, the department shall transfer, as often as necessary or appropriate in that fiscal year, moneys from the State Highway Fund to satisfy such claims. However, the department may not make a transfer of moneys from the State Highway Fund otherwise required by this section if:

Â Â Â Â Â  (a) The transfer will reduce the moneys in the State Highway Fund to an amount that is insufficient to pay the principal and interest that will fall due during the fiscal year on outstanding bonds issued under ORS 367.555 to 367.600; or

Â Â Â Â Â  (b) The transfer relates to a claim arising out of a transportation project for which moneys in the State Highway Fund may not be used under section 3a, Article IX, Oregon Constitution, and ORS 366.505. [1999 c.1036 Â§2; 2003 c.201 Â§17; 2003 c.790 Â§15]

(Short Line Railroads)

Â Â Â Â Â  367.066 Definitions for ORS 367.066 and 367.067. As used in this section and ORS 367.067:

Â Â Â Â Â  (1) "Credit premium" means the amount required to be paid to the United States Secretary of Transportation before disbursement of a federal loan under RRIFP.

Â Â Â Â Â  (2) "RRIFP" means the Railroad Rehabilitation and Improvement Financing Program, 49 C.F.R. 260 et seq.

Â Â Â Â Â  (3) "Short line railroad" means a class II or class III railroad as defined in 49 C.F.R. 1201. [2001 c.942 Â§15]

Â Â Â Â Â  367.067 Short Line Credit Premium Account; rules. (1) The Short Line Credit Premium Account is established as an account in the Oregon Transportation Infrastructure Fund. Moneys in the Short Line Credit Premium Account are continuously appropriated to the Department of Transportation for the purpose of carrying out the provisions of this section.

Â Â Â Â Â  (2) A short line railroad may apply to the Department of Transportation for infrastructure assistance in a manner determined by the department by rule.

Â Â Â Â Â  (3) In evaluating applications for infrastructure assistance under this section, the department shall give priority to projects that:

Â Â Â Â Â  (a) Enhance public safety;

Â Â Â Â Â  (b) Enhance the environment;

Â Â Â Â Â  (c) Appear creditworthy, providing financially secure sources of repayment to secure a federal credit instrument;

Â Â Â Â Â  (d) Promote rural economic development;

Â Â Â Â Â  (e) Reduce demand for expansion of highway capacity;

Â Â Â Â Â  (f) Enable Oregon companies to be more competitive in regional, national and international markets;

Â Â Â Â Â  (g) Preserve or enhance rail or intermodal service to small communities or rural areas; and

Â Â Â Â Â  (h) Will be operated by a short line railroad with federal credit assistance under the RRIFP.

Â Â Â Â Â  (4) If a short line railroad receives infrastructure assistance under this section for a project for which federal credit assistance was received under RRIFP, and if all or part of the credit premium is returned to the railroad by the federal government, the railroad shall remit to the department the amount of moneys returned to the railroad.

Â Â Â Â Â  (5) All moneys remitted to the department under subsection (4) of this section shall be deposited by the department into the Short Line Credit Premium Account. [2001 c.942 Â§16]

(Industrial Rail Spurs)

Â Â Â Â Â  367.070 Industrial Rail Spur Fund. The Industrial Rail Spur Fund is established separate and distinct from the General Fund. The moneys in the Industrial Rail Spur Fund and the interest earnings of the fund are continuously appropriated to the Department of Transportation for the purpose of financing grants and loans to fund industrial rail spurs. The fund consists of moneys deposited in the fund under section 10, chapter 741, Oregon Laws 2003, and may include fees, moneys, federal funds, Miscellaneous Receipts or other revenues available for the purpose. [2003 c.741 Â§11]

Â Â Â Â Â  Note: 367.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Multimodal Projects)

Â Â Â Â Â  367.080 Multimodal Transportation Fund. (1) As used in ORS 367.080 to 367.086, "transportation project" has the meaning given that term in ORS 367.010.

Â Â Â Â Â  (2) The Multimodal Transportation Fund is established separate and distinct from the General Fund. Earnings on moneys in the Multimodal Transportation Fund shall be deposited into the fund. Moneys in the Multimodal Transportation Fund are continuously appropriated to the Department of Transportation for the purposes described in subsection (3) of this section and in ORS 367.086.

Â Â Â Â Â  (3) The department shall use moneys in the Multimodal Transportation Fund to provide grants and loans for transportation projects as provided in ORS 367.080 to 367.086. Grants and loans may be provided only for projects that involve one or more of the following modes of transportation:

Â Â Â Â Â  (a) Air;

Â Â Â Â Â  (b) Marine;

Â Â Â Â Â  (c) Rail; and

Â Â Â Â Â  (d) Public transit.

Â Â Â Â Â  (4) All moneys received by the department as interest on loans made under this section and as repayment of principal of loans made under this section shall be deposited into the Multimodal Transportation Fund. [2005 c.816 Â§1]

Â Â Â Â Â  Note: 367.080 to 367.086 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 2 and 5, chapter 816, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. (1) Pursuant to ORS 286.560 to 286.580, for the biennium beginning July 1, 2005, the State Treasurer may issue lottery bonds to finance grants and loans for transportation projects selected under section 4 of this 2005 Act [367.084].

Â Â Â Â Â  (2) The use of lottery bond proceeds pursuant to this section is authorized based on the following findings:

Â Â Â Â Â  (a) There is an urgent need to improve and expand publicly owned and privately owned transportation infrastructure to support economic development in this state.

Â Â Â Â Â  (b) A safe, efficient and reliable transportation network supports the long-term economic development and livability of this state. A multimodal network of air, rail, public transit, highway and marine transportation moves people and goods efficiently.

Â Â Â Â Â  (c) Local governments and private sector businesses often lack capital and the technical capacity to undertake multimodal transportation projects.

Â Â Â Â Â  (d) Public financial assistance can stimulate industrial growth and commercial enterprise and promote employment opportunities in this state.

Â Â Â Â Â  (e) Public investment in transportation infrastructure will create jobs and further economic development in this state.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $100 million plus an additional amount established by the State Treasurer to pay bond-related costs. The State Treasurer may issue lottery bonds pursuant to this section only at the request of the Director of Transportation.

Â Â Â Â Â  (4) The net proceeds of the lottery bonds issued pursuant to this section shall be deposited in the Multimodal Transportation Fund established by section 1 of this 2005 Act [367.080]. [2005 c.816 Â§2]

Â Â Â Â Â  Sec. 5. The Oregon Transportation Commission shall allocate at least 15 percent of the net proceeds of the lottery bonds authorized by section 2 of this 2005 Act to each region described in this section. For purposes of this section, the regions are as follows:

Â Â Â Â Â  (1) Region one consists of Clackamas, Columbia, Hood River, Multnomah and Washington Counties.

Â Â Â Â Â  (2) Region two consists of Benton, Clatsop, Lane, Lincoln, Linn, Marion, Polk, Tillamook and Yamhill Counties.

Â Â Â Â Â  (3) Region three consists of Coos, Curry, Douglas, Jackson and Josephine Counties.

Â Â Â Â Â  (4) Region four consists of Crook, Deschutes, Gilliam, Jefferson, Klamath, Lake, Sherman, Wasco and Wheeler Counties.

Â Â Â Â Â  (5) Region five consists of Baker, Grant, Harney, Malheur, Morrow, Umatilla, Union and Wallowa Counties. [2005 c.816 Â§5]

Â Â Â Â Â  367.082 Grants and loans from Multimodal Transportation Fund; rules. (1) Except as provided in subsection (2) of this section, the Department of Transportation may provide, from moneys in the Multimodal Transportation Fund established by ORS 367.080:

Â Â Â Â Â  (a) Grants for transportation projects to public bodies, as defined in ORS 174.109, and to private entities; and

Â Â Â Â Â  (b) Loans for transportation projects to public bodies, as defined in ORS 174.109, and to private entities.

Â Â Â Â Â  (2) Grants and loans may not be made from the Multimodal Transportation Fund for transportation projects that could constitutionally be funded by revenues described in section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (3) The Department of Transportation shall adopt rules:

Â Â Â Â Â  (a) Specifying the process by which a public body or private entity may apply for a loan under this section and prescribing the terms and conditions of loans, including but not necessarily limited to interest rates and repayment schedules; and

Â Â Â Â Â  (b) Specifying the process by which a public body or private entity may apply for a grant under this section and prescribing the terms and conditions of grants, including but not necessarily limited to a requirement that the public body or private entity receiving the grant provide at least 20 percent of the moneys required for the transportation project. [2005 c.816 Â§3]

Â Â Â Â Â  Note: See first note under 367.080.

Â Â Â Â Â  367.084 Selection of projects. (1) The Oregon Transportation Commission shall select transportation projects to be funded with moneys in the Multimodal Transportation Fund established by ORS 367.080.

Â Â Â Â Â  (2)(a) Prior to selecting aeronautic and airport transportation projects, the commission shall solicit recommendations from the State Aviation Board.

Â Â Â Â Â  (b) Prior to selecting freight transportation projects, the commission shall solicit recommendations from the Freight Advisory Committee.

Â Â Â Â Â  (c) Prior to selecting public transit and rail projects, the commission shall solicit recommendations from its public transit and rail advisory committees.

Â Â Â Â Â  (3) In selecting transportation projects the commission shall consider:

Â Â Â Â Â  (a) Whether a proposed transportation project reduces transportation costs for Oregon businesses;

Â Â Â Â Â  (b) Whether a proposed transportation project benefits or connects two or more modes of transportation;

Â Â Â Â Â  (c) Whether a proposed transportation project is a critical link in a statewide or regional transportation system that will measurably improve utilization and efficiency of the system;

Â Â Â Â Â  (d) How much of the cost of a proposed transportation project can be borne by the applicant for the grant or loan;

Â Â Â Â Â  (e) Whether a proposed transportation project creates construction and permanent jobs in this state; and

Â Â Â Â Â  (f) Whether a proposed transportation project is ready for construction. [2005 c.816 Â§4]

Â Â Â Â Â  Note: See first note under 367.080.

Â Â Â Â Â  367.086 Administration of projects. (1) The Oregon Transportation Commission shall transfer moneys for aeronautic and airport transportation projects selected under ORS 367.084 from the Multimodal Transportation Fund to the Oregon Department of Aviation, which shall administer the projects. The amount transferred shall include moneys to pay administrative costs incurred by the Oregon Department of Aviation in carrying out the provisions of ORS 367.080 to 367.086.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the Department of Transportation shall administer all transportation projects that are selected under ORS 367.084. The department may use moneys from the Multimodal Transportation Fund to pay administrative costs incurred by the department in carrying out the provisions of ORS 367.080 to 367.086. [2005 c.816 Â§6]

Â Â Â Â Â  Note: See first note under 367.080.

Â Â Â Â Â  Note: Sections 7 and 8, chapter 816, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. The Port of Portland may not expend any moneys to finance transportation projects that consist of capital improvements on the property in Troutdale, Oregon, formerly known as the Reynolds Aluminum property, if the capital improvements are intended to allow use of the facility as an intermodal transportation facility primarily focused on rail transportation. This section does not prohibit financing construction of individual rail spurs or individual rail tracks to serve individual buildings on the property. [2005 c.816 Â§7]

Â Â Â Â Â  Sec. 8. Section 7 of this 2005 Act is repealed on January 1, 2012. [2005 c.816 Â§8]

SHORT-TERM DEBT

Â Â Â Â Â  367.105 Short-term borrowing; conditions; repayment. (1) In addition to the authority for short-term borrowing granted in ORS 288.165, the Department of Transportation, acting through the State Treasurer, may borrow money by entering into a credit agreement, a line of credit or a revolving line of credit, or by issuing a note, a warrant, a short-term promissory note, commercial paper or another similar obligation, for the following purposes:

Â Â Â Â Â  (a) Providing matching funds as set forth in ORS 366.564.

Â Â Â Â Â  (b) Providing funds with which to pay when due the principal or interest of bonded indebtedness created for highway purposes, the payment of which is necessary to preserve the financial credit of the state.

Â Â Â Â Â  (c) Meeting emergencies.

Â Â Â Â Â  (d) Providing funds for use by the department during times when expenditures exceed revenues, whether or not the department anticipated that expenditures would exceed revenues.

Â Â Â Â Â  (e) Providing funds for the payment of current expenses in anticipation of revenue, grants or other moneys intended for payment of the current expenses.

Â Â Â Â Â  (f) Providing funds for interim financing of a capital asset or project to be undertaken by the department.

Â Â Â Â Â  (g) Refunding an outstanding obligation.

Â Â Â Â Â  (2) Short-term borrowing under this section may be in such denominations or for such sums as the department fixes and may draw interest at a negotiated rate.

Â Â Â Â Â  (3) The total outstanding indebtedness created by the short-term borrowing under this section may not exceed $100 million in outstanding principal amount.

Â Â Â Â Â  (4) All short-term borrowing issued pursuant to this section shall mature within three years from the date of issuance.

Â Â Â Â Â  (5) The department shall pay for and secure short-term borrowing under this section with funds from the State Highway Fund or other funds that are legally available to the department for the purposes for which the moneys were borrowed, including moneys received by the department from the United States government. [Formerly 366.605; 1969 c.427 Â§1; 1975 c.614 Â§11; 1981 c.94 Â§32; 1981 c.311 Â§1; 1991 c.793 Â§3; 2003 c.201 Â§18]

Â Â Â Â Â  367.155 [Formerly part of 366.735; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.160 [Formerly 366.740; 1981 c.94 Â§33; repealed by 1981 c.660 Â§18]

GRANT ANTICIPATION REVENUE BONDS

Â Â Â Â Â  367.161 Definitions for ORS 367.161 to 367.181. As used in ORS 367.161 to 367.181:

Â Â Â Â Â  (1) "Federal transportation funds" means funds apportioned or allocated, or anticipated to be apportioned or allocated in the current or a future federal fiscal year, to the state by the United States Department of Transportation for use on a federal-aid highway or highway safety construction project or other federal funds that may be used for a highway improvement project that are available or are anticipated to be available in the current or a future federal fiscal year.

Â Â Â Â Â  (2) "Grant anticipation revenue bond" means a revenue bond secured based on receipt, or anticipation of receipt in the current or a future federal fiscal year, of federal transportation funds.

Â Â Â Â Â  (3) "Highway improvement project" means a federal-aid highway or highway safety construction project, a transportation project or another project for which the Department of Transportation may use federal transportation funds. [2003 c.201 Â§2]

Â Â Â Â Â  367.163 Purposes for which bonds may be issued. The State Treasurer, at the request of the Department of Transportation, may issue grant anticipation revenue bonds for the purposes of:

Â Â Â Â Â  (1) Financing highway improvement projects including highway improvement projects already under way or scheduled;

Â Â Â Â Â  (2) Financing the restoration, reconstruction or renovation of highway improvements in Oregon;

Â Â Â Â Â  (3) Financing transportation projects;

Â Â Â Â Â  (4) Paying the costs of issuance of the revenue bonds including, but not limited to, the costs and fees of paying agents, trustees and remarketing agents; or

Â Â Â Â Â  (5) Paying the costs of credit enhancements. [2003 c.201 Â§3]

Â Â Â Â Â  367.165 [Formerly 366.745; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.166 Requirements for grant anticipation revenue bonds; authority of State Treasurer. (1) A grant anticipation revenue bond issued under ORS 367.161 to 367.181:

Â Â Â Â Â  (a) Must contain on its face a statement that the ad valorem taxing power of this state or any political subdivision of this state is not pledged to the payment of the principal or the interest on the revenue bond.

Â Â Â Â Â  (b) May be sold at public competitive bid or at private negotiated sale.

Â Â Â Â Â  (c) May be sold at the price or prices established by the State Treasurer, upon the advice of the Department of Transportation.

Â Â Â Â Â  (d) Must mature on or before a date determined by calculation of the expected economic life of the improvements, assets and projects financed with the proceeds of the revenue bonds.

Â Â Â Â Â  (2) The State Treasurer shall determine, upon the advice of the department and consistent with ORS 288.805 to 288.945, all aspects relating to the sale of revenue bonds under ORS 367.161 to 367.181 that are not otherwise specifically provided, including rate of interest and discount, if any. [2003 c.201 Â§4]

Â Â Â Â Â  367.168 Revenue declaration. (1) Before grant anticipation revenue bonds are issued under ORS 367.161 to 367.181, the Department of Transportation shall prepare a revenue declaration authorizing issuance of the revenue bonds. The declaration must be signed by the Director of Transportation, or the director's designee, and must be approved by the State Treasurer, or the treasurer's designee.

Â Â Â Â Â  (2) A declaration under this section may:

Â Â Â Â Â  (a) Pledge all or a portion of the moneys described in ORS 367.173 for purposes of the revenue bonds to be issued.

Â Â Â Â Â  (b) Limit the purposes to which the department may apply the proceeds of the sale.

Â Â Â Â Â  (c) Make pledges concerning the proceeds of the sale or moneys described in ORS 367.173 to secure payment of the revenue bonds issued under ORS 367.161 to 367.181.

Â Â Â Â Â  (d) Limit or otherwise provide for the issuance of additional revenue bonds, including refunding bonds, under ORS 367.161 to 367.181, limit or establish terms upon which additional revenue bonds, including refunding bonds, may be issued under ORS 367.161 to 367.181.

Â Â Â Â Â  (e) Provide for procedures, if any, by which the terms of contracts with bondholders may be amended or rescinded, for the percentage of the bondholders that must consent to amendment or rescission of the contract and for the manner of bondholder consent to amendment or rescission of the contract.

Â Â Â Â Â  (f) Establish a trustee and vest the trustee with property, rights, powers or duties in trust, as the State Treasurer determines appropriate.

Â Â Â Â Â  (g) Provide for other matters affecting issuance of the revenue bonds.

Â Â Â Â Â  (3) A declaration under this section may establish the same requirements, be subject to the same provisions, create the same obligations and confer the same rights as an indenture under ORS 367.171, if so provided in the declaration. [2003 c.201 Â§5]

Â Â Â Â Â  367.170 [Formerly 366.750; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.171 Indenture. An indenture under which grant anticipation revenue bonds are issued may provide for:

Â Â Â Â Â  (1) The pledging of all or a portion of the moneys described in ORS 367.173 to the payment of the principal, interest, premium, if any, or the bond debt service of revenue bonds issued under ORS 367.161 to 367.181;

Â Â Â Â Â  (2) Requirements concerning a particular series of revenue bonds issued under ORS 367.161 to 367.181;

Â Â Â Â Â  (3) Requirements concerning moneys described in ORS 367.173 and payment on outstanding revenue bonds issued under ORS 367.161 to 367.181;

Â Â Â Â Â  (4) A contractual undertaking for the benefit of bondholders concerning assessment, levy collection and deposit of moneys described in ORS 367.173;

Â Â Â Â Â  (5) Provisions concerning the registration of revenue bonds or the recording or filing of the indenture;

Â Â Â Â Â  (6) Provisions relating to a reserve account. Provisions under this subsection may include, but are not limited to, the amount required for an account and provisions for replenishing the account from moneys described in ORS 367.173;

Â Â Â Â Â  (7) Provisions concerning trustees including, but not limited to:

Â Â Â Â Â  (a) Establishing funds, accounts or moneys described in ORS 367.173 over which the trustee will be custodian; and

Â Â Â Â Â  (b) Providing that a trustee will be appointed; or

Â Â Â Â Â  (8) Establishing the maturation date of the revenue bonds. [2003 c.201 Â§6]

Â Â Â Â Â  367.173 Moneys that may be used for payment of grant anticipation revenue bonds. The principal, interest, premium, if any, and the purchase or tender price of the grant anticipation revenue bonds issued under ORS 367.161 to 367.181 are payable solely from the following moneys:

Â Â Â Â Â  (1) Federal transportation funds.

Â Â Â Â Â  (2) To the extent affirmatively pledged at the time issuance of revenue bonds is authorized, the following moneys that are lawfully available:

Â Â Â Â Â  (a) Moneys deposited in the State Highway Fund established under ORS 366.505.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, moneys, once deposited in the State Highway Fund established under ORS 366.505, from the following sources may be affirmatively pledged:

Â Â Â Â Â  (A) Moneys from the taxes and fees on motor carriers imposed under ORS 825.474 and 825.480.

Â Â Â Â Â  (B) Moneys from the tax on motor vehicle fuel imposed under ORS 319.020.

Â Â Â Â Â  (C) Moneys from the tax on fuel used in motor vehicles imposed under ORS 319.530.

Â Â Â Â Â  (D) Moneys described under ORS 803.090 from the titling of vehicles.

Â Â Â Â Â  (E) Moneys described under ORS 803.420 from the registration of vehicles.

Â Â Â Â Â  (F) Moneys described under ORS 807.370 relating to the issuance of driver licenses and driver permits.

Â Â Â Â Â  (G) Moneys received by the Department of Transportation from taxes, fees or charges imposed after January 1, 2001, or other revenues or moneys received by the department from sources not listed in subparagraphs (A) to (F) of this paragraph that are lawfully available to be pledged under this section.

Â Â Â Â Â  (c) Moneys described in paragraph (b) of this subsection do not include:

Â Â Â Â Â  (A) Moneys provided for appropriations to counties under ORS 366.762 to 366.768.

Â Â Â Â Â  (B) Moneys provided for appropriations to cities under ORS 366.785 to 366.820.

Â Â Â Â Â  (C) Moneys in the account established under ORS 366.512 for parks and recreation. [2003 c.201 Â§7]

Â Â Â Â Â  367.175 [Formerly 366.755; 1975 c.462 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.176 Refunding grant anticipation revenue bonds. The State Treasurer may issue grant anticipation revenue bonds to refund outstanding grant anticipation revenue bonds or other obligations, the proceeds of which were used to finance highway improvement projects. Refunding and advance refunding bonds authorized in this section are subject to the provisions of ORS 367.161 to 367.181. [2003 c.201 Â§8]

Â Â Â Â Â  367.178 Collection and use of federal transportation funds. (1) When grant anticipation revenue bonds have been issued under ORS 367.161 to 367.181, the Department of Transportation shall collect federal transportation funds and may, as provided by the department when issuance of the revenue bonds was authorized, use the funds:

Â Â Â Â Â  (a) For deposit into one or more special funds or accounts that may be pledged to secure payment of the revenue bonds.

Â Â Â Â Â  (b) For payment of the costs of highway improvement projects.

Â Â Â Â Â  (c) For reimbursement to the department of moneys previously spent on highway improvement projects.

Â Â Â Â Â  (2) The department may direct the United States government to deposit federal transportation funds directly with a trustee for the holders of the revenue bonds to secure payment of the revenue bonds.

Â Â Â Â Â  (3) The department shall use the proceeds of a sale of revenue bonds issued under ORS 367.161 to 367.181 to pay:

Â Â Â Â Â  (a) The costs and expenses incurred in the construction or acquisition of a highway improvement project.

Â Â Â Â Â  (b) Legal and financial costs and expenses incurred to issue or administer the revenue bonds.

Â Â Â Â Â  (4) If moneys pledged to secure Highway User Tax Bonds pursuant to ORS 367.605 are also pledged to secure payment of principal, interest, premium, if any, and purchase or tender price of grant anticipation revenue bonds issued under ORS 367.161 to 367.181, the pledge to secure grant anticipation revenue bonds issued under ORS 367.161 to 367.181 is subordinate and subject to prior use of the moneys to pay Highway User Tax Bonds. [2003 c.201 Â§9]

Â Â Â Â Â  367.180 [Formerly 366.760; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.181 Limits on obligation of grant anticipation revenue bonds. (1) Grant anticipation revenue bonds issued under ORS 367.161 to 367.181 are not general obligations of the State of Oregon or of an agency, department, board, commission, officer or employee of the State of Oregon.

Â Â Â Â Â  (2) The revenue bonds are a limited obligation payable solely from federal transportation funds received by the Department of Transportation and, if provided by the department when issuance of the revenue bonds is authorized, other moneys lawfully available for the purpose and affirmatively pledged to the payment of principal, interest, premium, if any, and purchase or tender price of the revenue bonds.

Â Â Â Â Â  (3) A holder of revenue bonds issued under ORS 367.161 to 367.181 may not compel the payment of federal transportation funds to the Department of Transportation. [2003 c.201 Â§10]

Â Â Â Â Â  367.185 [1975 c.436 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.202 [Formerly 366.625; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.204 [Formerly 366.627; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.206 [Formerly 366.629; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.208 [Formerly 366.631; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.210 [Formerly 366.633; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.212 [Formerly 366.635; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.214 [Formerly 366.637; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.216 [Formerly 366.639; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.218 [Formerly 366.641; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.220 [Formerly 366.643; repealed by 1963 c.61 Â§1]

BONDED INDEBTEDNESS FOR STATE HIGHWAYS

Â Â Â Â Â  367.226 [Formerly 366.645; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.228 [Formerly 366.650; 1989 c.610 Â§1; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.230 [Formerly 366.655; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.232 [Formerly 366.660; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.234 [Formerly 366.665; 1981 c.660 Â§20; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.236 [Formerly 366.670; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.238 [Formerly 366.675; 1975 c.462 Â§6; 1983 c.740 Â§120; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.240 [Formerly 366.680; repealed by 1989 c.610 Â§3]

Â Â Â Â Â  367.242 [Formerly 366.685; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.252 [Formerly 366.688; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.254 [Formerly 366.689; 1967 c.335 Â§43; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.256 [Formerly 366.690; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.258 [Formerly 366.691; 1981 c.660 Â§21; 1991 c.67 Â§91; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.260 [Formerly 366.692; 1975 c.462 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.262 [Formerly 366.693; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.264 [Formerly 366.694; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.266 [Formerly 366.695; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.268 [Formerly 366.696; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.270 [Formerly 366.697; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.282 [Formerly 366.6980; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.284 [Formerly 366.6981; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.286 [Formerly 366.6982; 1967 c.335 Â§44; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.288 [Formerly 366.6983; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.290 [Formerly 366.6984; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.292 [Formerly 366.6985; 1975 c.462 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.294 [Formerly 366.6986; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.296 [Formerly 366.6987; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.298 [Formerly 366.6988; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.300 [Formerly 366.6989; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.302 [Formerly 366.6990; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.324 [Formerly 366.7000; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.326 [Formerly 366.7001; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.328 [Formerly 366.7002; 1967 c.335 Â§45; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.330 [Formerly 366.7003; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.332 [Formerly 366.7004; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.334 [Formerly 366.7005; 1975 c.462 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.336 [Formerly 366.7006; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.338 [Formerly 366.7007; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.340 [Formerly 366.7008; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.344 [Formerly 366.7009; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.346 [Formerly 366.7010; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.365 [Formerly 366.7020; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.370 [Formerly 366.7021; 1981 c.660 Â§48; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.372 [1961 c.381 Â§2; repealed by 1981 c.660 Â§18]

Â Â Â Â Â

Â Â Â Â Â  367.380 [Formerly 366.7022; 1967 c.335 Â§46; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.385 [Formerly 366.7023; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.390 [Formerly 366.7024; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.395 [Formerly 366.7025; 1975 c.462 Â§10; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.400 [Formerly 366.7026; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.405 [Formerly 366.7027; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.410 [Formerly 366.7028; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.415 [Formerly 366.7029; 1981 c.660 Â§49; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.420 [Formerly 366.7030; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.425 [1961 c.345 Â§3; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.430 [1961 c.345 Â§4; 1981 c.660 Â§50; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.465 [1961 c.483 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.470 [1961 c.483 Â§2; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.480 [1961 c.483 Â§3; 1967 c.335 Â§47]

Â Â Â Â Â  367.485 [1961 c.483 Â§4; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.490 [1961 c.483 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.495 [1961 c.483 Â§6; 1975 c.462 Â§11; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.500 [1961 c.483 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.505 [1961 c.483 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.510 [1961 c.483 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.520 [1961 c.483 Â§10; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.550 [1973 c.698 Â§1; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.555 Authority to issue general obligation bonds. In addition to the authority now vested by any other provision of law, the Department of Transportation may issue general obligation bonds of the State of Oregon used to provide funds to defray the costs of building and maintaining permanent roads, including the costs of location, relocation, improvement, construction and reconstruction of state highways and bridges, in an outstanding principal amount that is subject to the provisions of ORS 286.505 to 286.545. [1973 c.698 Â§2; 1981 c.660 Â§32; 2003 c.201 Â§19]

Â Â Â Â Â  367.560 Disposition and use of general obligation bond proceeds. All moneys obtained from the sale of general obligation bonds under ORS 367.555 to 367.600 must be paid over to the State Treasurer and credited by the State Treasurer to the State Highway Fund. Such moneys may be used only for the purposes stated in ORS 367.555 to 367.600 and, pending the use of such moneys for highway purposes, may be invested as provided by law. [1973 c.698 Â§3; 2003 c.201 Â§20]

Â Â Â Â Â  367.565 Procedure for issuing general obligation bonds under ORS 367.555 to 367.600. The Department of Transportation shall issue general obligation bonds under ORS 367.555 to 367.600 in accordance with ORS 286.031 to 286.066. [1973 c.698 Â§4; 1981 c.660 Â§33; 2003 c.201 Â§21]

Â Â Â Â Â  367.570 [1973 c.698 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.575 [1973 c.698 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.580 [1973 c.698 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.585 [1973 c.698 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.590 [1973 c.698 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.595 Setting aside sufficient moneys to pay maturing obligations. The Department of Transportation shall compute and determine in January of each year, after the sale of bonds under ORS 367.555 to 367.600, the amount of principal and interest that will fall due during such year on general obligation bonds then outstanding and unpaid and shall maintain or hold in the State Highway Fund sufficient moneys to pay such maturing obligations. [1973 c.698 Â§10; 2003 c.201 Â§22]

Â Â Â Â Â  367.600 Constitutional debt limits not to be exceeded. The Department of Transportation may not issue or sell general obligation bonds under ORS 367.555 to 367.600 that, singly or in the aggregate with previous debts or liabilities incurred for the building and maintaining of permanent roads, exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such general obligation bonds. [1973 c.698 Â§11; 2003 c.201 Â§23]

HIGHWAY USER TAX BONDS

Â Â Â Â Â  367.605 Source of funds to secure Highway User Tax Bonds. (1) Moneys deposited in the State Highway Fund established under ORS 366.505 are pledged to payment of Highway User Tax Bonds issued under ORS 367.615 and 367.670.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, moneys, once deposited in the highway fund from the following sources are subject to the use or pledge described in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from the taxes and fees on motor carriers imposed under ORS 825.474 and 825.480.

Â Â Â Â Â  (b) Moneys from the tax on motor vehicle fuel imposed under ORS 319.020.

Â Â Â Â Â  (c) Moneys from the tax on fuel used in motor vehicles imposed under ORS 319.530.

Â Â Â Â Â  (d) Moneys described under ORS 803.090 from the titling of vehicles.

Â Â Â Â Â  (e) Moneys described under ORS 803.420 from the registration of vehicles.

Â Â Â Â Â  (f) Moneys described under ORS 807.370 relating to the issuance of driver licenses and driver permits.

Â Â Â Â Â  (g) Moneys received by the Department of Transportation from taxes, fees or charges imposed after January 1, 2001, or other revenues received by the department from sources not listed in paragraphs (a) to (f) of this subsection that are available for the use or pledge described by this section.

Â Â Â Â Â  (3) Moneys described under subsection (2) of this section do not include:

Â Â Â Â Â  (a) Moneys provided for appropriations to counties under ORS 366.762 to 366.768.

Â Â Â Â Â  (b) Moneys provided for appropriations to cities under ORS 366.785 to 366.820.

Â Â Â Â Â  (c) Moneys in the account established under ORS 366.512 for parks and recreation.

Â Â Â Â Â  (4) To the extent affirmatively pledged, moneys from the following sources are subject to the use or pledge described in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys received by the Department of Transportation from the United States government.

Â Â Â Â Â  (b) Any other moneys legally available to the department.

Â Â Â Â Â  (5) Notwithstanding ORS 366.507, the lien or charge of any pledge of moneys securing bonds issued under ORS 367.615 or 367.670 is superior or prior to any other lien or charge and to any law of the state requiring the department to spend moneys for specified highway purposes. [1985 c.551 Â§2; 2001 c.669 Â§8; 2003 c.201 Â§24]

Â Â Â Â Â  367.610 [1985 c.551 Â§2a; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.615 Authority for bond issuance; bonds not general obligation; conditions for issuance of additional bonds; use of bond proceeds. In addition to any authority the Department of Transportation has to issue and sell bonds, the department may issue and sell revenue bonds known as Highway User Tax Bonds as provided in this section:

Â Â Â Â Â  (1) Bonds issued under this section do not constitute a debt or general obligation of this state or any political subdivision of this state but are secured and payable from moneys described under ORS 367.605. A holder of bonds issued under this section may not compel the exercise of the ad valorem taxing power of the state to pay the bond debt service on the bonds.

Â Â Â Â Â  (2) This state shall provide for the continued assessment, levy, collection and deposit into the highway fund moneys described under ORS 367.605 in amounts sufficient to pay, when due, the annual bond debt service and other amounts necessary to meet requirements established by indenture under ORS 367.640.

Â Â Â Â Â  (3) This state may not in any way impair obligations of any agreement between this state and the holders of bonds issued under this section.

Â Â Â Â Â  (4) The authority granted by this section is continuing and the department reserves the right, through and with the prior approval of the State Treasurer, to issue additional bonds under this section subject to the following:

Â Â Â Â Â  (a) Additional bonds must be secured equally and ratably by the pledge and appropriation of moneys described under ORS 367.605 unless the department, as permitted by law and the contracts with owners of outstanding Highway User Tax Bonds, issues additional bonds in different series and secures each series by a lien on and pledge of moneys described under ORS 367.605 that is superior to or subordinate to the lien of the pledge securing any other series of Highway User Tax Bonds.

Â Â Â Â Â  (b) The department may only issue additional bonds if sufficient moneys described under ORS 367.605 may be pledged to pay the annual bond debt service for all outstanding bonds issued under this section as well as for the additional bonds.

Â Â Â Â Â  (5) Proceeds from the sale of bonds under this section are declared to be for the purpose of building and maintaining permanent public roads and may be used:

Â Â Â Â Â  (a) To finance the cost of state highway, county road and city street projects in this state.

Â Â Â Â Â  (b) To pay the cost of issuing the bonds.

Â Â Â Â Â  (c) For loans to cities and counties as provided under ORS 367.035 or 367.655.

Â Â Â Â Â  (d) To pay the bond debt service of the bonds.

Â Â Â Â Â  (e) To pay the costs of the State Treasurer and the department to administer and maintain the bonds and the Highway User Tax Bond program, including the cost of consultants, advisors, attorneys or other professional service providers appointed, retained or approved by the treasurer or the department.

Â Â Â Â Â  (f) To pay capitalized interest, principal or premium, if any, of the bonds.

Â Â Â Â Â  (g) For rebates or penalties due to the United States in connection with the bonds.

Â Â Â Â Â  (6) The department may issue Highway User Tax Bonds as capital appreciation bonds, auction rate bonds, variable rate bonds, deep discount bonds or deferred interest bonds.

Â Â Â Â Â  (7) The State Treasurer or the Director of Transportation, if so directed by the treasurer, may obtain credit enhancement or an agreement for exchange of interest rates to provide additional security or liquidity for the bonds or to provide funding, in lieu of cash, for all or a portion of a bond debt service reserve account established with respect to the bonds. [1985 c.551 Â§3; 2003 c.201 Â§25]

Â Â Â Â Â  367.620 Limitation on bond amount. (1) The principal amount of Highway User Tax Bonds issued under ORS 367.615 shall be subject to the provisions of ORS 286.505 to 286.545.

Â Â Â Â Â  (2) Highway User Tax Bonds may be issued under ORS 367.615 for the purposes described in ORS 367.622 in an aggregate principal amount sufficient to produce net proceeds of not more than $500 million.

Â Â Â Â Â  (3)(a) Highway User Tax Bonds may be issued under ORS 367.615 for bridge purposes described in section 10 (1), chapter 618, Oregon Laws 2003, in an aggregate principal amount sufficient to produce net proceeds of not more than $1.6 billion.

Â Â Â Â Â  (b) Highway User Tax Bonds may be issued under ORS 367.615 for modernization purposes described in sections 10 (2) and 11, chapter 618, Oregon Laws 2003, in an aggregate principal amount sufficient to produce net proceeds of not more than $300 million.

Â Â Â Â Â  (c) The Department of Transportation may designate the extent to which a series of bonds authorized under this subsection is secured and payable on a parity of lien or on a subordinate basis to existing or future Highway User Tax Bonds. [1985 c.551 Â§4; 1999 c.1036 Â§4; 2001 c.669 Â§1; 2002 s.s.1 c.3 Â§1; 2003 c.618 Â§6]

Â Â Â Â Â  Note: Section 2, chapter 3, Oregon Laws 2002 (first special session), provides:

Â Â Â Â Â  Sec. 2. The Department of Transportation may not issue bonds under the authority granted by ORS 367.620 (2) in an aggregate principal amount that exceeds an amount the department reasonably believes can be paid with $71.2 million in biennial debt service. [2002 s.s.1 c.3 Â§2]

Â Â Â Â Â  367.621 Use of private sector resources in specified work. It is the policy of the State of Oregon to use increased revenues from the amendments to ORS 803.090, 803.420, 818.225, 825.476 and 825.480 by sections 1 to 5, chapter 618, Oregon Laws 2003, in a manner that maximizes the creation of new jobs. Each public body, as defined in ORS 174.109, that receives moneys from the revenues generated by the amendments to ORS 803.090, 803.420, 818.225, 825.476 and 825.480 by sections 1 to 5, chapter 618, Oregon Laws 2003, shall use private sector resources to the greatest extent possible in accomplishing the work funded by revenues from the amendments to ORS 803.090, 803.420, 818.225, 825.476 and 825.480 by sections 1 to 5, chapter 618, Oregon Laws 2003. [2003 c.618 Â§41]

Â Â Â Â Â  Note: 367.621 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 10 to 13, chapter 618, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 10. (1) Proceeds of bonds authorized under ORS 367.620 (3)(a) shall be used as follows:

Â Â Â Â Â  (a) Replacement and repair of bridges on state highways, $1.3 billion. The Oregon Transportation Commission shall choose projects under this paragraph that meet the criteria for freight mobility projects as defined in section 37 of this 2003 Act [184.611].

Â Â Â Â Â  (b) Replacement and repair of bridges on county and city highways, $300 million. The commission shall choose projects under this paragraph that meet the criteria for freight mobility projects as defined in section 37 of this 2003 Act. In determining which bridges to replace or repair under this paragraph, the commission shall consult with representatives of local governments.

Â Â Â Â Â  (2) Except as otherwise provided in section 11 of this 2003 Act, proceeds of bonds authorized under ORS 367.620 (3)(b) shall be used for the modernization program described in ORS 366.507. The commission shall give funding priority for modernization projects funded with the proceeds of bonds authorized under ORS 367.620 (3)(b) to projects that are ready for construction. [2003 c.618 Â§10]

Â Â Â Â Â  Sec. 11. (1) The Oregon Transportation Commission shall use $100 million of the net proceeds of bonds authorized under ORS 367.620 (3)(b):

Â Â Â Â Â  (a) For the capitalizable cost of planning, development, design and construction of projects recommended by the Freight Advisory Committee created by section 2, chapter 240, Oregon Laws 2001 [366.212].

Â Â Â Â Â  (b) To provide or improve access to industrial land sites. In selecting sites under this paragraph, the commission shall consult with the Economic and Community Development Department and local governments and shall give preference to sites for which local matching moneys are available.

Â Â Â Â Â  (c) To provide or improve access to sites where jobs can be created.

Â Â Â Â Â  (2) Notwithstanding ORS 366.507 (4)(b), projects selected under this section need not be equitably distributed throughout the state. [2003 c.618 Â§11]

Â Â Â Â Â  Sec. 12. (1) In order to facilitate the replacement and repair of bridges described in section 10 of this 2003 Act, the Department of Transportation, after consultation with affected road authorities, may designate temporary detour routes, and may specify conditions of travel, over highways that are not state highways.

Â Â Â Â Â  (2) Prior to directing traffic onto a detour route chosen under this section, the department may repair or reconstruct the highways chosen as detour routes if the repair or reconstruction will be cost-effective in minimizing or preventing damage from the increased traffic on the detour route.

Â Â Â Â Â  (3) The department shall repair damage to highways that are designated as detour routes under this section if the damage results from the increase in traffic caused by the detour.

Â Â Â Â Â  (4) The department may exercise the authority granted under this section for as long as the replacement and repair of bridges described in section 10 of this 2003 Act continues, or until January 2, 2013, whichever comes first. [2003 c.618 Â§12]

Â Â Â Â Â  Sec. 13. Section 12 of this 2003 Act is repealed on January 2, 2013. [2003 c.618 Â§13]

Â Â Â Â Â  Note: Section 1, chapter 486, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. (1) If the Department of Transportation does not need the total $1.3 billion in bond proceeds authorized by section 10 (1), chapter 618, Oregon Laws 2003, for replacement and repair of the bridges described in subsection (2) of this section, the department shall use the proceeds not needed for the bridges as follows:

Â Â Â Â Â  (a) Seventy-five percent for highway projects of statewide significance that are on the list adopted by the Oregon Transportation Commission in May 2002; and

Â Â Â Â Â  (b) Twenty-five percent for freight projects that the Freight Advisory Committee considered under section 11 (1)(a), chapter 618, Oregon Laws 2003.

Â Â Â Â Â  (2) The bridges for which the bond proceeds described in subsection (1) of this section may be used are those bridges identified on the document issued by the Department of Transportation titled "Oregon Transportation Investment Act, State Bridge Projects, Summary of Progress on Bridges in Stages 1-5," and dated January 2005. [2005 c.486 Â§1]

Â Â Â Â Â  367.622 Preservation and modernization projects funded by specified bonds; rules; selection criteria. (1) As used in this section:

Â Â Â Â Â  (a) "Highway" has the meaning given that term in ORS 801.305.

Â Â Â Â Â  (b) "Modernization" means improvements that add capacity to highways, including but not limited to new or widened lanes and new bypasses.

Â Â Â Â Â  (c) "Preservation" means paving, striping, reconstruction and other activities designed to add useful life to existing highways.

Â Â Â Â Â  (2) Bonds described in ORS 367.620 (2) shall be used to finance preservation and modernization projects chosen by the Oregon Transportation Commission. The commission shall select projects from among the following:

Â Â Â Â Â  (a) Highways that need increased lane capacity.

Â Â Â Â Â  (b) Highways and bridges that have weight limitations.

Â Â Â Â Â  (c) State and local bridges.

Â Â Â Â Â  (d) Interchanges on multilane highways.

Â Â Â Â Â  (e) District highways in cities and counties that require preservation. The Department of Transportation shall adopt rules defining "district highway" for purposes of this paragraph.

Â Â Â Â Â  (3) In choosing projects under subsection (2) of this section, the commission shall use the following criteria, in addition to any criteria developed under ORS 367.623:

Â Â Â Â Â  (a) Lane capacity projects shall be chosen from a financially constrained list.

Â Â Â Â Â  (b) Bridge projects shall be chosen on the basis of a bridge inventory or rating system recognized by the commission.

Â Â Â Â Â  (c) Priority for interchange projects shall be given to projects on multilane highways where safety can be enhanced by constructing a grade-separated interchange to replace an at-grade crossing.

Â Â Â Â Â  (d) Priority for district highway preservation projects shall be given to those projects that may facilitate transfer of jurisdiction over the highway from the state to a local government.

Â Â Â Â Â  (e) Projects selected for financing under this section shall be equitably distributed throughout the state, using the criteria for distribution of projects that are used for the Statewide Transportation Improvement Program. [2001 c.669 Â§2; 2005 c.612 Â§8]

Â Â Â Â Â  Note: 367.622 and 367.623 were added to and made a part of ORS chapter 367 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  367.623 Consultation with local governments for project selection. In establishing criteria other than those specified in ORS 367.622 for selection of projects, and in choosing projects under ORS 367.622, the Oregon Transportation Commission shall consult with local governments, metropolitan planning organizations and regional transportation advisory groups. [2001 c.669 Â§3]

Â Â Â Â Â  Note: See note under 367.622.

Â Â Â Â Â  367.625 [1985 c.551 Â§4a; repealed by 1999 c.1036 Â§6]

Â Â Â Â Â  367.630 Highway revenue declaration; contents; purpose. (1) Before bonds are issued under ORS 367.615, the Department of Transportation must prepare a highway revenue declaration authorizing issuance of the bonds. The declaration must be signed by the Director of Transportation or a person designated by the director and must be approved by the State Treasurer or a person designated by the State Treasurer.

Â Â Â Â Â  (2) A declaration prepared under this section may do any of the following:

Â Â Â Â Â  (a) Pledge any part or all of moneys described under ORS 367.605 for purposes of the bonds to be issued.

Â Â Â Â Â  (b) Limit the purpose for which the proceeds of the sale may be applied by the department.

Â Â Â Â Â  (c) Make pledges concerning the proceeds of the sale or moneys described under ORS 367.605 as necessary to secure payment of bonds of the department.

Â Â Â Â Â  (d) Limit the issuance of additional bonds under ORS 367.615, limit or establish terms upon which additional bonds may be issued under ORS 367.615 or limit or establish the issuance or the terms of issuance or provide for the refunding of outstanding bonds.

Â Â Â Â Â  (e) Provide for procedures, if any, by which the terms of contracts with bondholders may be amended or rescinded, for the percentage of the bondholders that must consent to amendment or rescinding of such contract and for the manner of bondholder consent to any amendment or rescinding of such contract.

Â Â Â Â Â  (f) Establish a trustee as described under ORS 367.650.

Â Â Â Â Â  (g) Vest a trustee appointed under ORS 367.650 with property, rights, powers and duties in trust, as the State Treasurer determines appropriate. Authority granted by this paragraph includes authority to:

Â Â Â Â Â  (A) Include the rights, powers and duties of a trustee appointed to bondholders.

Â Â Â Â Â  (B) Limit the rights, powers and duties of the trustee.

Â Â Â Â Â  (h) Provide for other matters affecting issuance of the bonds.

Â Â Â Â Â  (3) A declaration under this section may establish the same requirements, be subject to the same provisions, create the same obligations and confer the same rights and is otherwise subject to the same provisions as an indenture under ORS 367.640, if so provided in the declaration. [1985 c.551 Â§5; 1987 c.158 Â§64]

Â Â Â Â Â  367.635 Bond form; sale; price; maturity; provisions subject to determination of State Treasurer. (1) A bond issued under ORS 367.615:

Â Â Â Â Â  (a) Must contain on its face a statement that the ad valorem taxing power of this state or any political subdivision of this state is not pledged to the payment of the principal or the interest on the bond.

Â Â Â Â Â  (b) May be sold at public competitive bid or at private negotiated sale.

Â Â Â Â Â  (c) May be sold at the price or prices established by the State Treasurer, upon the advice of the Department of Transportation.

Â Â Â Â Â  (d) Must mature on or before a date determined by calculation of the expected economic life of the improvements, assets and projects financed with the proceeds of the bonds. Subject to this paragraph, the time bonds mature may be as established by indenture under ORS 367.640.

Â Â Â Â Â  (2) The State Treasurer shall determine, upon the advice of the department and consistent with ORS 288.805 to 288.945, all aspects relating to the sale of bonds under ORS 367.615 that are not otherwise specifically provided, including rate of interest and discount, if any. [1985 c.551 Â§6; 2003 c.201 Â§26]

Â Â Â Â Â  367.640 Indenture; provisions. An indenture under which bonds described under ORS 367.615 are issued may provide for any or all of the following:

Â Â Â Â Â  (1) The pledging of moneys or a portion of moneys described under ORS 367.605 to the payment of the bond debt service on bonds issued under ORS 367.615.

Â Â Â Â Â  (2) Requirements concerning particular issues of bonds under ORS 367.615.

Â Â Â Â Â  (3) Requirements concerning moneys described under ORS 367.605 and payment on outstanding bonds issued under ORS 367.615.

Â Â Â Â Â  (4) A contractual undertaking for the benefit of bondholders concerning assessment, levy collection and deposit of moneys described under ORS 367.605.

Â Â Â Â Â  (5) Provisions concerning the registration of bonds or recording or filing of the indenture.

Â Â Â Â Â  (6) Provisions relating to a reserve account under ORS 367.645. Provisions under this subsection may include, but are not limited to, the amount required for such account or provisions for replenishing the account from moneys described under ORS 367.605.

Â Â Â Â Â  (7) Provisions concerning trustees under ORS 367.650 including, but not limited to:

Â Â Â Â Â  (a) Establishing funds, accounts or moneys described under ORS 367.605 over which the trustee will be custodian.

Â Â Â Â Â  (b) Providing that a trustee will be appointed.

Â Â Â Â Â  (8) Establishing the maturation date for the bonds, subject to ORS 367.635. [1985 c.551 Â§7; 2003 c.201 Â§27]

Â Â Â Â Â  367.645 Reserve account. The Department of Transportation may establish a separate reserve account to provide additional security for bonds issued under ORS 367.615. The following apply to any account established under this section:

Â Â Â Â Â  (1) The account may be established as part of the highway fund or separately.

Â Â Â Â Â  (2) The establishment of an account does not, in itself, limit the payment of bond debt service for bonds issued under ORS 367.615 to moneys in the account. Bond debt service for bonds issued under ORS 367.615 may be paid from any moneys under ORS 367.605, whether or not an account is established, unless otherwise provided by indenture under ORS 367.640.

Â Â Â Â Â  (3) The account is subject to any provisions established by indenture under ORS 367.640 concerning the amount of money in the account or the replenishing of moneys if the account is drawn down at any time while bonds are outstanding.

Â Â Â Â Â  (4) The account is subject to any other provisions concerning the account that are established by indenture under ORS 367.640. [1985 c.551 Â§8; 1989 c.610 Â§2; 2003 c.201 Â§28]

Â Â Â Â Â  367.650 Trust indenture to secure bonds; provisions. At the discretion of the State Treasurer, bonds issued under ORS 367.615 may be secured by a trust indenture. A trust indenture established under this section is subject to the following:

Â Â Â Â Â  (1) The trust indenture shall be by and between the state and a trustee.

Â Â Â Â Â  (2) The trustee may be any trust company or bank having the powers of a trust company whether inside or outside the state.

Â Â Â Â Â  (3) The trustee may act as custodian as provided for by indenture under ORS 367.640.

Â Â Â Â Â  (4) The trustee must be jointly appointed by the director and the State Treasurer.

Â Â Â Â Â  (5) The trustee shall be vested with such powers and duties as provided for by indenture under ORS 367.640. [1985 c.551 Â§9]

Â Â Â Â Â  367.655 Loan of bond proceeds to cities and counties; use of loans; rules. (1) Notwithstanding any other provision of law or any provision of charter or local ordinance to the contrary:

Â Â Â Â Â  (a) The Department of Transportation may loan a portion of proceeds from bonds issued under ORS 367.615 to cities and counties; and

Â Â Â Â Â  (b) Cities and counties may borrow moneys under this section.

Â Â Â Â Â  (2) Any loan made under this section is subject to all of the following provisions:

Â Â Â Â Â  (a) Moneys from the loan may only be used to defray costs of location, relocation, improvements, construction and reconstruction of city and county streets and roads.

Â Â Â Â Â  (b) The department shall establish rules concerning the making of agreements for the loans. Repayment of principal and interest by any city or county must be made according to the agreement between the department and the city or county.

Â Â Â Â Â  (c) If a city or county defaults of repayment, the department may withhold any part of the appropriation or allocation to the city under ORS 366.785 to 366.820 or the county under ORS 366.762 to 366.768 as provided for in the agreement for repayment made under this section. [1985 c.551 Â§10; 2003 c.201 Â§29]

Â Â Â Â Â  367.660 Lien on certain moneys pledged for bonds; terms of lien. If moneys under ORS 367.605 are pledged for purposes of bonds by indenture under ORS 367.640, a lien is established upon the moneys. A lien established by this section is subject to all of the following:

Â Â Â Â Â  (1) The lien is a first lien and security interest and prior charge upon the pledged moneys except to the extent provided otherwise by the indenture.

Â Â Â Â Â  (2) The lien is valid and binding from the time the pledge is made.

Â Â Â Â Â  (3) The pledged moneys are immediately subject to the lien without physical delivery or further act.

Â Â Â Â Â  (4) The lien is valid and binding against all parties having claims on the money of any kind including claims under tort or contract.

Â Â Â Â Â  (5) The lien is valid and binding against all parties irrespective of whether the parties have notice of the lien.

Â Â Â Â Â  (6) No bond, indenture or any other instrument by which the pledge is made or the lien created must be recorded or filed except as provided by the indenture under ORS 367.640. [1985 c.551 Â§11; 2003 c.201 Â§30]

Â Â Â Â Â  367.665 Interest on bonds exempt from state income tax. The interest upon all bonds issued under ORS 367.615 and upon all refunding and advance refunding bonds issued under ORS 367.670 is exempt from personal income taxation imposed by this state under ORS chapter 316. [1985 c.551 Â§12]

Â Â Â Â Â  367.670 Refunding bonds. Outstanding bonds issued under ORS 367.615 may be refunded by the issuance of refunding or advance refunding bonds. Refunding and advance refunding bonds issued under this section are subject to the provisions relating to bonds issued under ORS 367.615 and are subject to and shall be issued in accordance with the provisions of ORS 286.051 and 288.605 to 288.695. [1985 c.551 Â§13]

BONDED INDEBTEDNESS FOR CITY AND COUNTY ROADS AND RECREATION FACILITIES

Â Â Â Â Â  367.700 Authority to sell limited amount of bonds under ORS 367.700 to 367.750. In addition to the authority now vested by any other provision of law state highway bonds of the State of Oregon used to provide funds for purposes of ORS 367.700 to 367.750 in the aggregate principal sum may not exceed $50 million. [1975 c.211 Â§1; 1981 c.660 Â§34]

Â Â Â Â Â  367.705 Use of funds; priority. (1) The Department of Transportation shall make loans to cities and counties from funds available under ORS 367.700 to 367.750 for the purposes stated in section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (2) If funds available under ORS 367.700 to 367.750 are not sufficient to fund all projects for which funds are applied by cities and counties, the department shall give priority to projects in cities and counties having the highest rates of unemployment in this state. [1975 c.211 Â§2; 2003 c.201 Â§31]

Â Â Â Â Â  367.710 Repayment by city or county; interest. (1) The Department of Transportation shall cause cities and counties that receive funds under ORS 367.705 to repay bond debt service by withholding from payments due to the city under ORS 366.785 to 366.820 or to the county under ORS 366.762 to 366.768. Funds withheld under this subsection remain in the State Highway Fund available for the purposes authorized by law.

Â Â Â Â Â  (2) The Department of Transportation shall fix the rate of interest to be charged on any advance made under ORS 367.705. [1975 c.211 Â§3; 2003 c.201 Â§32]

Â Â Â Â Â  367.715 Procedure for issuing bonds under ORS 367.700 to 367.750. All bonds issued under ORS 367.700 to 367.750 must be issued in accordance with ORS 286.031 to 286.066. [1975 c.211 Â§4; 1981 c.660 Â§35; 2003 c.201 Â§33]

Â Â Â Â Â  367.720 [1975 c.211 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.725 [1975 c.211 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.730 [1975 c.211 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.735 [1975 c.211 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.740 [1975 c.211 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.745 Setting aside sufficient moneys to pay maturing bonds. The Department of Transportation shall compute and determine in January of each year, after the sale of bonds under ORS 367.700 to 367.750, the amount of bond debt service that will fall due during such year on bonds then outstanding and unpaid and shall maintain or hold in the State Highway Fund sufficient moneys to pay such maturing obligations. [1975 c.211 Â§10; 2003 c.201 Â§34]

Â Â Â Â Â  367.750 Constitutional debt limits not to be exceeded. The Department of Transportation may not issue or sell general obligation bonds under ORS 367.700 to 367.750 that, singly or in the aggregate with previous debts or liabilities incurred for the building and maintaining of permanent roads, exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such bonds. [1975 c.211 Â§11; 2003 c.201 Â§35]

OREGON INNOVATIVE PARTNERSHIPS PROGRAM

Â Â Â Â Â  367.800 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Entrepreneurial approaches to the acquisition, design, management and financing of transportation projects will accelerate cost-effective project delivery.

Â Â Â Â Â  (2) Entrepreneurial approaches can bring substantial benefits to the public in transportation project development and execution.

Â Â Â Â Â  (3) Risk management is a critical component of partnerships for transportation projects.

Â Â Â Â Â  (4) Successful implementation of an Oregon innovative partnership program for transportation projects requires that risk in a project be managed and shared by public and private sector participants, with the partner best able to control a risk bearing responsibility for the risk.

Â Â Â Â Â  (5) The Legislative Assembly and the executive branch of government accept responsibility for providing predictability for partnerships for transportation projects and for allowing negotiated agreements to be implemented.

Â Â Â Â Â  (6) The development, acquisition and construction of transportation projects creates jobs and furthers economic development in Oregon by, among other things:

Â Â Â Â Â  (a) Increasing the economy and efficiency of public transportation, improving the flow of commerce into and around the state and the surrounding region, improving the attractiveness of Oregon to new businesses and supporting the operations and prosperity of existing businesses; and

Â Â Â Â Â  (b) Improving the movement of people into and around the state and the surrounding region, alleviating congestion and crowding and reducing the burdens on existing public transportation systems and transportation facilities. [2003 c.790 Â§1]

Â Â Â Â Â  Note: 367.800 to 367.826 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  367.802 Definitions. As used in ORS 367.800 to 367.824:

Â Â Â Â Â  (1) "Agreement" means a written agreement, including but not limited to a contract, for a transportation project that is entered into under ORS 367.806.

Â Â Â Â Â  (2) "Private entity" means any entity that is not a unit of government, including but not limited to a corporation, partnership, company, nonprofit organization or other legal entity or a natural person.

Â Â Â Â Â  (3) "Transportation project" or "project" means any proposed or existing undertaking that facilitates any mode of transportation in this state.

Â Â Â Â Â  (4) "Unit of government" means any department or agency of the federal government, any state or any agency, office or department of a state, any city, county, district, commission, authority, entity, port or other public corporation organized and existing under statutory law or under a voter-approved charter and any intergovernmental entity created under ORS 190.003 to 190.130, 190.410 to 190.440 or 190.480 to 190.490. [2003 c.790 Â§2]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.804 Goals of Oregon Innovative Partnerships Program; authority of Department of Transportation; confidentiality; expenses. (1) The Department of Transportation shall establish the Oregon Innovative Partnerships Program for the planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing and operation of transportation projects.

Â Â Â Â Â  (2) The goals of the program are to:

Â Â Â Â Â  (a) Develop an expedited project delivery process;

Â Â Â Â Â  (b) Maximize innovation; and

Â Â Â Â Â  (c) Develop partnerships with private entities and units of government.

Â Â Â Â Â  (3) As part of the program established under this section, the department may:

Â Â Â Â Â  (a) Solicit concepts or proposals for transportation projects from private entities and units of government.

Â Â Â Â Â  (b) Accept unsolicited concepts or proposals for transportation projects from private entities and units of government.

Â Â Â Â Â  (c) Evaluate the concepts or proposals received under this subsection and select potential projects based on the concepts or proposals. The evaluation under this paragraph shall include consultation with any appropriate local government, metropolitan planning organization or area commission on transportation.

Â Â Â Â Â  (d) Charge an administrative fee for the evaluation in an amount determined by the department.

Â Â Â Â Â  (4) Following an evaluation by the department of concepts or proposals submitted under subsection (3) of this section, and the selection of potential transportation projects, the department may negotiate and enter into the agreements described in ORS 367.806 for implementing the selected transportation projects.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section:

Â Â Â Â Â  (a) Information related to a transportation project proposed under ORS 367.800 to 367.824, including but not limited to the project's design, management, financing and other details, is exempt from disclosure under ORS 192.410 to 192.505 until:

Â Â Â Â Â  (A) The department shares the information with a local government, metropolitan planning organization or area commission on transportation under subsection (3)(c) of this section; or

Â Â Â Â Â  (B) The department completes its evaluation of the proposed project and has selected the proposal for negotiation of an agreement.

Â Â Â Â Â  (b) After the department has either shared the information described in paragraph (a) of this subsection with a local government, metropolitan planning organization or area commission on transportation, or has completed its evaluation of the proposed project, the information is subject to disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (6) Sensitive business, commercial or financial information that is not customarily provided to business competitors that is submitted to the department in connection with a transportation project under ORS 367.800 to 367.824 is exempt from disclosure under ORS 192.410 to 192.505 until the information is submitted to the Oregon Transportation Commission in connection with its review and approval of the transportation project under ORS 367.806.

Â Â Â Â Â  (7) The department may, in connection with the evaluation of concepts or proposals for transportation projects, consider any financing mechanisms, including but not limited to the imposition and collection of franchise fees or user fees and the development or use of other revenue sources.

Â Â Â Â Â  (8) The department and any other unit of government may expend, out of any funds available for the purpose, such moneys as may be necessary for the evaluation of concepts or proposals for transportation projects and for negotiating agreements for transportation projects under ORS 367.806. The department or other unit of government may employ engineers, consultants or other experts the department or other unit of government determines are needed for the purposes of doing the evaluation and negotiation. Expenses incurred by the department or other unit of government under this subsection prior to the issuance of transportation project revenue bonds or other financing shall be paid by the department or other unit of government, as applicable, and charged to the appropriate transportation project. The department or other unit of government shall keep records and accounts showing each amount so charged. Upon the sale of transportation project revenue bonds or upon obtaining other financing for any transportation project, the funds expended by the department or other unit of government under this subsection in connection with the project shall be repaid to the department or the unit of government from the proceeds of the bonds or other financing, as allowed by applicable law. [2003 c.790 Â§3]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.806 Agreements. (1) As part of the program established under ORS 367.804, the Department of Transportation may:

Â Â Â Â Â  (a) Enter into any agreement or any configuration of agreements relating to transportation projects with any private entity or unit of government or any configuration of private entities and units of government. The subject of agreements entered into under this section may include, but need not be limited to, planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing and operation of transportation projects.

Â Â Â Â Â  (b) Include in any agreement entered into under this section any financing mechanisms, including but not limited to the imposition and collection of franchise fees or user fees and the development or use of other revenue sources.

Â Â Â Â Â  (2) The agreements among the public and private sector partners entered into under this section must specify at least the following:

Â Â Â Â Â  (a) At what point in the transportation project public and private sector partners will enter the project and which partners will assume responsibility for specific project elements;

Â Â Â Â Â  (b) How the partners will share management of the risks of the project;

Â Â Â Â Â  (c) How the partners will share the costs of development of the project;

Â Â Â Â Â  (d) How the partners will allocate financial responsibility for cost overruns;

Â Â Â Â Â  (e) The penalties for nonperformance;

Â Â Â Â Â  (f) The incentives for performance;

Â Â Â Â Â  (g) The accounting and auditing standards to be used to evaluate work on the project; and

Â Â Â Â Â  (h) Whether the project is consistent with the plan developed by the Oregon Transportation Commission under ORS 184.618 and any applicable regional transportation plans or local transportation system programs and, if not consistent, how and when the project will become consistent with applicable plans and programs.

Â Â Â Â Â  (3) The department may, either separately or in combination with any other unit of government, enter into working agreements, coordination agreements or similar implementation agreements to carry out the joint implementation of any transportation project selected under ORS 367.804.

Â Â Â Â Â  (4) The provisions of ORS 383.003 to 383.027 do not apply to any tollway project entered into under ORS 367.800 to 367.824.

Â Â Â Â Â  (5) The provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to concepts or proposals submitted under ORS 367.804, or to agreements entered into under this section, except that if public moneys are used to pay any costs of construction of public works that is part of a project, the provisions of ORS 279C.800 to 279C.870 apply to the public works. In addition, if public moneys are used to pay any costs of construction of public works that is part of a project, the construction contract for the public works must contain provisions that require the payment of workers under the contract in accordance with ORS 279C.540 and 279C.800 to 279C.870.

Â Â Â Â Â  (6)(a) The department may not enter into an agreement under this section until the agreement is reviewed and approved by the Oregon Transportation Commission.

Â Â Â Â Â  (b) The department may not enter into, and the commission may not approve, an agreement under this section for the construction of a public improvement as part of a transportation project unless the agreement provides for bonding, financial guarantees, deposits or the posting of other security to secure the payment of laborers, subcontractors and suppliers who perform work or provide materials as part of the project.

Â Â Â Â Â  (c) Before presenting an agreement to the commission for approval under this subsection, the department must consider whether to implement procedures to promote competition among subcontractors for any subcontracts to be let in connection with the transportation project. As part of its request for approval of the agreement, the department shall report in writing to the commission its conclusions regarding the appropriateness of implementing such procedures.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, documents, communications and information developed, exchanged or compiled in the course of negotiating an agreement with a private entity under this section are exempt from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (b) The documents, communications or information described in paragraph (a) of this subsection are subject to disclosure under ORS 192.410 to 192.505 when the documents, communications or information are submitted to the commission in connection with its review and approval of a transportation project under subsection (6) of this section.

Â Â Â Â Â  (8) The terms of a final agreement entered into under this section and the terms of a proposed agreement presented to the commission for review and approval under subsection (6) of this section are subject to disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) "Public improvement" has the meaning given that term in ORS 279A.010.

Â Â Â Â Â  (b) "Public works" has the meaning given that term in ORS 279C.800. [2003 c.790 Â§Â§4,4b]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.808 Evaluation of proposed agreements; role of Attorney General. (1) At the request of the Department of Transportation, the Attorney General may appoint special assistant attorneys general for the purpose of evaluating partnership agreements entered into or to be entered into as part of the program established under ORS 367.804. The special assistant attorneys general shall be under the direction and control of the Attorney General and may:

Â Â Â Â Â  (a) Advise the Department of Transportation concerning the legality of specific proposed partnerships;

Â Â Â Â Â  (b) Advise the department on legal procedures and practices related to implementation of specific projects that use a partnership;

Â Â Â Â Â  (c) Assist the department in negotiating partnership agreements;

Â Â Â Â Â  (d) Assist the department in preparing any document related to a specific partnership;

Â Â Â Â Â  (e) Advise the department regarding accounting, investment and tax requirements applicable to specific projects that use a partnership; and

Â Â Â Â Â  (f) Advise the department regarding any relevant federal securities or other laws and related disclosure requirements.

Â Â Â Â Â  (2) When the Attorney General, as part of the review under ORS 291.047, reviews an agreement entered into under ORS 367.806, the Attorney General shall:

Â Â Â Â Â  (a) Recognize that the agreement is the product of a partnership; and

Â Â Â Â Â  (b) Defer to the business judgment of the department and the Oregon Transportation Commission concerning the assignment of risks and the incentives provided within the agreement. [2003 c.790 Â§5]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.810 State Transportation Enterprise Fund. (1) The State Transportation Enterprise Fund is established separate and distinct from the General Fund. Interest earned by the State Transportation Enterprise Fund shall be credited to the fund.

Â Â Â Â Â  (2) The following moneys shall be deposited into the State Transportation Enterprise Fund:

Â Â Â Â Â  (a) Proceeds from bonds or other financing instruments issued under the provisions of ORS 367.800 to 367.824;

Â Â Â Â Â  (b) Revenues received from any transportation project developed under the program established under ORS 367.804; and

Â Â Â Â Â  (c) Any other moneys that are by donation, grant, contract, law or other means transferred, allocated or appropriated to the fund.

Â Â Â Â Â  (3) Moneys in the State Transportation Enterprise Fund are continuously appropriated to the Department of Transportation for the purpose of carrying out the provisions of ORS 367.800 to 367.824 and implementing all or portions of any transportation project developed under the program established under ORS 367.804.

Â Â Â Â Â  (4) Moneys in the State Transportation Enterprise Fund that are transferred from the State Highway Fund or from any one of the sources that comprise the State Highway Fund as specified in ORS 366.505 and that are revenue under section 3a, Article IX of the Oregon Constitution, may be used only for purposes authorized by section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (5) The department shall establish a separate account in the State Transportation Enterprise Fund for each transportation project that is undertaken under the program established under ORS 367.804. Except as provided in subsection (4) of this section, the department may pledge moneys in the State Transportation Enterprise Fund to secure revenue bonds or any other debt obligations relating to the transportation project for which the account is established.

Â Â Â Â Â  (6) Moneys in an account established under subsection (5) of this section shall be used as provided in any agreement applicable to the transportation project for which the account is established. [2003 c.790 Â§6]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.812 Bonds secured by State Transportation Enterprise Fund; financing of transportation projects. (1) In addition to any authority the Department of Transportation has to issue and sell bonds and other similar obligations, this section establishes continuing authority for the issuance and sale of bonds and other similar obligations in a manner consistent with this section. To finance any transportation project in whole or in part, the department may request that the State Treasurer issue revenue bonds on behalf of the department. Revenue bonds authorized under this section shall be issued in accordance with the applicable provisions of ORS chapters 286 and 288. The bonds shall be secured by a pledge of, and a lien on, and shall be payable only from moneys in the State Transportation Enterprise Fund established by ORS 367.810 and any other revenues specifically pledged to repayment of the bonds. Such a pledge by the department of its revenues creates a lien that is valid and binding from the time the pledge is made as provided in ORS 288.594. Revenue bonds issued pursuant to this section are not general obligations of the state and are not secured by or payable from any funds or assets of the state other than the moneys and revenues specifically pledged to the repayment of such revenue bonds.

Â Â Â Â Â  (2) Moneys received from the issuance of revenue bonds or other debt obligations, including any investment earnings thereon, may be expended:

Â Â Â Â Â  (a) For the purpose of financing the costs of the transportation project for which the bonds are issued;

Â Â Â Â Â  (b) To pay the costs and other administrative expenses of the bonds;

Â Â Â Â Â  (c) To pay the costs of credit enhancement or to fund any reserves determined to be necessary or advantageous in connection with the revenue bonds; and

Â Â Â Â Â  (d) To reimburse the department for any costs related to carrying out the purposes of the program established under ORS 367.804.

Â Â Â Â Â  (3) Any transportation project may be financed in whole or in part with:

Â Â Â Â Â  (a) The proceeds of grant anticipation revenue bonds authorized by 23 U.S.C. 122 and applicable state law.

Â Â Â Â Â  (b) Grants, loans, loan guarantees, lines of credit, revolving lines of credit or other financing arrangements available pursuant to the Transportation Infrastructure Finance and Innovation Act under 23 U.S.C. 181 et seq., or any other applicable federal law.

Â Â Â Â Â  (c) Infrastructure loans or assistance from the Oregon Transportation Infrastructure Fund established by ORS 367.015.

Â Â Â Â Â  (4) As security for the payment of financing described in subsection (3) of this section, the revenues from the project may be pledged, but no such pledge of revenues constitutes in any manner or to any extent a general obligation of the state. Any financing described in subsection (3) of this section may be structured on a senior, parity or subordinate basis to any other financing. [2003 c.790 Â§7]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.814 Moneys from federal government or other sources. (1) The Department of Transportation or a unit of government may accept from the United States or any of its agencies such funds as are available to this state or to the unit of government for carrying out the purposes of ORS 367.800 to 367.824, whether the funds are made available by grant, loan or other financing arrangement. The department or unit of government may enter into such agreements and other arrangements with the United States or any of its agencies as may be necessary, proper and convenient for carrying out the purposes of ORS 367.800 to 367.824.

Â Â Â Â Â  (2) The department or a unit of government may accept from any source any grant, donation, gift or other form of conveyance of land, money, other real or personal property or other valuable thing made to the State of Oregon, the department or the unit of government for carrying out the purposes of ORS 367.800 to 367.824.

Â Â Â Â Â  (3) Any transportation project may be financed in whole or in part by contribution of any funds or property made by any private entity or unit of government that is a party to any agreement entered into under ORS 367.806. [2003 c.790 Â§8]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.816 Use of moneys in Oregon Transportation Infrastructure Fund for projects. (1) Notwithstanding ORS 367.020, the Department of Transportation may use moneys in the Oregon Transportation Infrastructure Fund established by ORS 367.015 to ensure the repayment of loan guarantees or extensions of credit made to or on behalf of private entities engaged in the planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing or operation of any transportation project that is part of the program established under ORS 367.804.

Â Â Â Â Â  (2) The lien of a pledge made under this section is subordinate to the lien of a pledge securing bonds payable from moneys in the State Highway Fund described in ORS 366.505, the State Tollway Account established by ORS 383.009 or the State Transportation Enterprise Fund established by ORS 367.810. [2003 c.790 Â§9]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.818 Eminent domain powers. The Department of Transportation may exercise the power of eminent domain to acquire property, rights of way or other rights in property for transportation projects that are part of the program established under ORS 367.804, regardless of whether the property will be owned in fee simple by the department. [2003 c.790 Â§10]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.820 Creation of district; use of revenues within district. An agreement among the Department of Transportation and other units of government may create a new district, or designate a previously existing district, that includes any or all of the territory within the geographic boundaries of any or all Oregon counties in which a transportation project is located, and may require that all revenues from franchise fees, other user fees or other revenue sources collected within the district in connection with the transportation project be used exclusively for the benefit of the district. [2003 c.790 Â§11]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.822 Advisory committees on transportation projects; rules. (1) The Department of Transportation and any unit of government that participates in a transportation project may establish advisory committees to advise the department or the unit of government with respect to transportation projects. An advisory committee shall consist of not fewer than five and not more than nine members, as determined by the department. Members shall be appointed by the department, or in a manner agreed to by the department and any participating unit of government.

Â Â Â Â Â  (2) At the request of the department, an advisory committee may review concepts or proposals for transportation projects and submit recommendations to the department or the participating unit of government.

Â Â Â Â Â  (3) An advisory committee shall meet as necessary at times and places fixed by the department or the participating unit of government. The department shall provide personnel services to assist the advisory committee within the limits of available funds. An advisory committee may adopt rules to govern its proceedings and may select officers. [2003 c.790 Â§12]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.824 Rules; supremacy of federal law. (1) The Department of Transportation may adopt any rules it considers necessary to implement the provisions of ORS 367.800 to 367.824.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 367.800 to 367.824, applicable federal laws, rules and regulations govern in any situation that involves federal funds if the federal laws, rules or regulations:

Â Â Â Â Â  (a) Conflict with any provision of ORS 367.800 to 367.824;

Â Â Â Â Â  (b) Require procedures that are additional to or different from those provided in ORS 367.800 to 367.824; or

Â Â Â Â Â  (c) Require contract provisions not authorized by ORS 367.800 to 367.824. [2003 c.790 Â§Â§4a,13]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.826 Reports to Emergency Board. (1) The Department of Transportation shall report to the Emergency Board at least twice during each interim regarding the transportation projects proposed or agreed to under ORS 367.800 to 367.824.

Â Â Â Â Â  (2) The report under subsection (1) of this section shall include but need not be limited to information about expenditure of moneys for evaluation of concepts and proposals for transportation projects, agreements entered into, transportation projects that have been agreed to and financing mechanisms being used for transportation projects. [2003 c.790 Â§16]

Â Â Â Â Â  Note: See note under 367.800.

_______________



Chapter 368

Chapter 368 Â County Roads

2005 EDITION

COUNTY ROADS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

368.001Â Â Â Â  Definitions

368.011Â Â Â Â  County authority to supersede statutes; limitations

368.016Â Â Â Â  County authority over roads; limitations

368.021Â Â Â Â  County authority over trails

368.026Â Â Â Â  Withdrawal of county road status; report; notice; hearing

368.031Â Â Â Â  County jurisdiction over local access roads

368.036Â Â Â Â  Standards for county roads and road work

368.039Â Â Â Â  Road standards adopted by local government supersede standards in fire codes; consultation with fire agencies

368.041Â Â Â Â  Widths of county roads; maintenance of designated roads as county roads

368.046Â Â Â Â  County road official; duties

368.051Â Â Â Â  Accounting for county road work

368.056Â Â Â Â  Permit for gate construction on public road

368.062Â Â Â Â  Transferring road within city to county jurisdiction

ACQUISITION OF PROPERTY FOR ROADS

368.073Â Â Â Â  Initiation of proceedings to acquire property for road purposes

368.081Â Â Â Â  Requirements for petition to initiate road proceedings

368.086Â Â Â Â  Road proceedings; hearing; notice

368.091Â Â Â Â  Owners' rights to terminate road proceedings

368.096Â Â Â Â  Alternative methods to acquire property for roads

368.101Â Â Â Â  Authority to change road proceedings; limitation

368.106Â Â Â Â  Records and survey of property acquired for road

368.111Â Â Â Â  Assessment of costs and damages from road proceedings

368.116Â Â Â Â  Acquisition of railroad right of way

368.121Â Â Â Â  Financial assistance to persons displaced by county road acquisition; rules

368.126Â Â Â Â  Order establishing new road along existing road to identify parts of existing road to be vacated

368.131Â Â Â Â  Right of way over United States public lands

ROAD VIEWERS

368.161Â Â Â Â  Use of road viewers to establish road

368.166Â Â Â Â  Road viewer report; hearing; notice

368.171Â Â Â Â  Order, costs and damages under proceeding with road viewers

LEGALIZATION OF ROADS

368.201Â Â Â Â  Basis for legalization of road

368.206Â Â Â Â  Proceedings for legalization of roads; report; notice

368.211Â Â Â Â  Compensation for property affected by road legalization

368.216Â Â Â Â  Order under road legalization proceeding

368.221Â Â Â Â  Legalization; county determination of lesser width

ROAD HAZARDS

368.251Â Â Â Â  Obstruction of road drains prohibited

368.256Â Â Â Â  Creation of road hazard prohibited

368.261Â Â Â Â  Order to abate road hazard

368.266Â Â Â Â  Hearing on abatement of road hazard; notice

368.271Â Â Â Â  Abatement of road hazard by county

368.276Â Â Â Â  Hearing, notice and costs when county abates road hazard

368.281Â Â Â Â  County recovery of costs for road hazard abatement; lien

VACATION OF COUNTY PROPERTY

368.326Â Â Â Â  Purpose of vacation proceedings; limitation

368.331Â Â Â Â  Limitation on use of vacation proceedings to eliminate access

368.336Â Â Â Â  Abutting owners in vacation proceedings

368.341Â Â Â Â  Initiation of vacation proceedings; requirements for resolution or petition

368.346Â Â Â Â  Report, notice and hearing for vacation proceedings

368.351Â Â Â Â  Vacation without hearing

368.356Â Â Â Â  Order and costs in vacation proceedings

368.361Â Â Â Â  Intergovernmental vacation proceedings

368.366Â Â Â Â  Ownership of vacated property

NOTICE

368.401Â Â Â Â  General notice provisions

368.406Â Â Â Â  Notice by service

368.411Â Â Â Â  Notice by posting

368.416Â Â Â Â  Notice by publication

368.421Â Â Â Â  Record of notice

368.426Â Â Â Â  Contents of notice

COUNTY ROAD FUNDS

368.705Â Â Â Â  General road fund; tax levy; use of fund

368.707Â Â Â Â  Apportionment of local option taxes to cities

368.710Â Â Â Â  Apportionment of general road fund; road taxes to be apportionable

368.715Â Â Â Â  Using county funds for noncounty roads during emergency

368.720Â Â Â Â  Using road funds outside of county

368.722Â Â Â Â  Expenditure of general road fund on city streets and bridges

MISCELLANEOUS PROVISIONS

368.910Â Â Â Â  Owner to repair sidewalks and curbs along road; county may repair if owner fails

368.915Â Â Â Â  Payment and reimbursement when county makes repairs

368.920Â Â Â Â  Expense of repairs as lien on abutting property

368.925Â Â Â Â  Delinquency in paying assessment for repairs; execution sale

368.942Â Â Â Â  Posting notices, signs or pictures on structures within county road right of way prohibited

368.945Â Â Â Â  Authority of county road official to remove unlawfully posted matter

368.950Â Â Â Â  Applicability of ORS 368.942 and 368.945

368.955Â Â Â Â  Posting notices, signs or pictures within view of county road on property of another without consent prohibited

368.960Â Â Â Â  Authority of property owner to remove unlawfully posted matter

PENALTIES

368.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  368.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) "County road" means a public road under the jurisdiction of a county that has been designated as a county road under ORS 368.016.

Â Â Â Â Â  (2) "County road official" means the roadmaster, engineer, road supervisor, public works director or other administrative officer designated by the county governing body as being responsible for administration of the road activities of the county.

Â Â Â Â Â  (3) "Local access road" means a public road that is not a county road, state highway or federal road.

Â Â Â Â Â  (4) "Owner" means a vendee under a recorded land sale contract or, if there is no recorded land sale contract, the holder of the record title of land if the vendee or holder has a present interest equal to or greater than a life estate.

Â Â Â Â Â  (5) "Public road" means a road over which the public has a right of use that is a matter of public record.

Â Â Â Â Â  (6) "Road" means the entire right of way of any public or private way that provides ingress to or egress from property by means of vehicles or other means or that provides travel between places by means of vehicles. "Road" includes, but is not limited to:

Â Â Â Â Â  (a) Ways described as streets, highways, throughways or alleys;

Â Â Â Â Â  (b) Road related structures that are in the right of way such as tunnels, culverts or similar structures; and

Â Â Â Â Â  (c) Structures that provide for continuity of the right of way such as bridges. [1981 c.153 Â§2]

Â Â Â Â Â  368.005 [Amended by 1971 c.135 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.010 [Amended by 1963 c.501 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.011 County authority to supersede statutes; limitations. (1) Except as otherwise provided in this section, a county may supersede any provision in this chapter by enacting an ordinance pursuant to the charter of the county or under powers granted the county in ORS 203.030 to 203.075.

Â Â Â Â Â  (2) A county shall not enact an ordinance to supersede any of the following provisions: This section and ORS 368.001, 368.016, 368.021, 368.026, 368.031, 368.051, 368.705, 368.707, 368.710, 368.720 and 368.722. [1981 c.153 Â§3]

Â Â Â Â Â  368.016 County authority over roads; limitations. (1) Except as provided in this section or as otherwise specifically provided by law, the exercise of governmental powers relating to a road within a county is a matter of county concern.

Â Â Â Â Â  (2) A county governing body:

Â Â Â Â Â  (a) Does not have jurisdiction over any public road that is a state highway.

Â Â Â Â Â  (b) Shall only take action involving a local access road within a city if the city governing body consents to the action.

Â Â Â Â Â  (c) May by resolution or order make any public road within its jurisdiction a county road.

Â Â Â Â Â  (3) Any road that has a classification as a county road on November 1, 1981, shall retain that classification unless the classification is changed under ORS 368.026 or as otherwise provided by law.

Â Â Â Â Â  (4) A county governing body may seek assistance from the Department of Transportation as provided under ORS 366.155. [1981 c.153 Â§4; 1993 c.741 Â§44]

Â Â Â Â Â  368.021 County authority over trails. (1) A county governing body has the same jurisdiction over trails as it has over local access roads.

Â Â Â Â Â  (2) This section applies to trails that:

Â Â Â Â Â  (a) Are easements over land or by watercourse that are not part of a road right of way;

Â Â Â Â Â  (b) Provide certain forms of ingress to or egress from land or water or permit travel between places;

Â Â Â Â Â  (c) Do not provide vehicle access of the type provided by a road; and

Â Â Â Â Â  (d) Are not under the jurisdiction of a state or federal agency. [1981 c.153 Â§5]

Â Â Â Â Â  368.026 Withdrawal of county road status; report; notice; hearing. (1) A county governing body shall use the following procedure to withdraw county road status from a portion of a county road that is outside a city:

Â Â Â Â Â  (a) The county governing body may initiate proceedings by having the county road official prepare a report stating reasons for the proposed withdrawal and the effects the proposed withdrawal may have on land abutting the county road proposed to be withdrawn.

Â Â Â Â Â  (b) The county governing body shall fix a date for a hearing on the withdrawal.

Â Â Â Â Â  (c) The county governing body shall provide for notice of the hearing on the proposed withdrawal to be served on owners of land abutting the portion of county road proposed to be withdrawn. Notice shall be served in the manner provided under ORS 368.401 to 368.426.

Â Â Â Â Â  (d) Any interested person shall have access to the report prepared by the county road official under this section from a day not less than 20 days prior to the date of hearing.

Â Â Â Â Â  (e) At the hearing, the county governing body shall accept the report of the county road official prepared under this section and shall accept testimony from persons favoring or objecting to the proposed withdrawal.

Â Â Â Â Â  (f) After completion of the procedures under this section, the county governing body may retain the portion of county road as a county road or may by order or resolution declare county road status withdrawn from all or part of the portion of the road under consideration.

Â Â Â Â Â  (2) The withdrawal of county road status from any county road that is within a city is subject to ORS 373.270.

Â Â Â Â Â  (3) If a county governing body withdraws county road status from a portion of a county road, the road shall continue to be a public road. [1981 c.153 Â§6]

Â Â Â Â Â  368.031 County jurisdiction over local access roads. A local access road that is outside a city is subject to the exercise of jurisdiction by a county governing body in the same manner as a county road except as follows:

Â Â Â Â Â  (1) A county and its officers, employees or agents are not liable for failure to improve the local access road or keep it in repair.

Â Â Â Â Â  (2) A county governing body shall spend county moneys on the local access road only if it determines that the work is an emergency or if:

Â Â Â Â Â  (a) The county road official recommends the expenditure;

Â Â Â Â Â  (b) The public use of the road justifies the expenditure proposed; and

Â Â Â Â Â  (c) The county governing body enacts an order or resolution authorizing the work and designating the work to be either a single project or a continuing program. [1981 c.153 Â§7]

Â Â Â Â Â  368.036 Standards for county roads and road work. (1) County roads and work performed on county roads shall comply with specifications and standards, including standards for width, adopted by the county governing body. If the county governing body does not have specifications for work performed on county roads, the work shall comply with standards and specifications adopted by the Department of Transportation.

Â Â Â Â Â  (2) If a county governing body provides for work to be performed on a local access road, the standards for the road or specifications for work performed on the road may differ from standards and specifications for county roads, but the county governing body shall provide for the work to be performed in the same manner as it provides for work to be performed on county roads. [1981 c.153 Â§8]

Â Â Â Â Â  368.039 Road standards adopted by local government supersede standards in fire codes; consultation with fire agencies. (1) When the governing body of a county or city adopts specifications and standards, including standards for width, for roads and streets under the jurisdiction of the governing body, such specifications and standards shall supersede and prevail over any specifications and standards for roads and streets that are set forth in a uniform fire code adopted by the State Fire Marshal, a municipal fire department or a county firefighting agency.

Â Â Â Â Â  (2) This section applies to specifications and standards for roads and streets adopted by the governing body of a county or city in a charter, acknowledged comprehensive plan or ordinance adopted pursuant to ORS chapter 92, 203, 221 or 368.

Â Â Â Â Â  (3) Before adopting or amending any comprehensive plan, land use regulation or ordinance that establishes specifications and standards for roads and streets, a governing body of a county or city shall consult with the municipal fire department or other local firefighting agency concerning the proposed specifications and standards. The county or city governing body shall consider the needs of the fire department or firefighting agency when adopting the final specifications and standards. [1997 c.409 Â§1]

Â Â Â Â Â  Note: 368.039 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 368 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  368.041 Widths of county roads; maintenance of designated roads as county roads. (1) Unless otherwise provided under ORS 368.036, a public road that is designated as a county road after August 2, 1951, shall be 50 feet or any greater width the county governing body establishes. The proposed width shall be stated in all petitions or notices that initiate consideration of the designation of a road as a county road. The width established for a road shall be stated in orders or resolutions accepting the road as a county road under ORS 368.016.

Â Â Â Â Â  (2) After a resolution or order designating a public road as a county road is final, the county shall maintain the public road as a county road. [Formerly 368.415]

Â Â Â Â Â  368.046 County road official; duties. (1) A county governing body may employ an engineer or practical road builder as a county road official.

Â Â Â Â Â  (2) A county road official shall work under the direction of the county governing body and shall:

Â Â Â Â Â  (a) Assist the county governing body in preparing specifications for county work to be done on any road within the county;

Â Â Â Â Â  (b) Superintend work done by the county upon roads within the county, whether the work is done under contract or otherwise;

Â Â Â Â Â  (c) Recommend to the county governing body methods to be adopted for the construction, improvement, repair and maintenance of roads; and

Â Â Â Â Â  (d) Perform other duties assigned by the county governing body. [1981 c.153 Â§9]

Â Â Â Â Â  368.051 Accounting for county road work. The county road official or such other person as may be designated by the county governing body shall maintain a complete and accurate cost account for road work performed by the county as required under ORS 279C.305. [Formerly 368.150; 2003 c.794 Â§267]

Â Â Â Â Â  368.055 [Amended by 1963 c.519 Â§36; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.056 Permit for gate construction on public road. A county governing body may issue a permit to a person to allow construction of a gate or stock guard on a public road under the jurisdiction of the county governing body. The county governing body may impose any conditions or specifications on the permit it determines advisable to preserve the purposes of the public road. Conditions on a permit under this section may include a requirement that the person issued the permit shall bear all costs of construction and maintenance of the gate or stock guard. [1981 c.153 Â§33]

Â Â Â Â Â  368.060 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.062 Transferring road within city to county jurisdiction. (1) Jurisdiction over a road within a city may be transferred to a county under this section whenever:

Â Â Â Â Â  (a) The governing body of the city deems it necessary, expedient or for the best interest of the city to surrender jurisdiction over any road or portion thereof within the corporate limits of the city; and

Â Â Â Â Â  (b) The governing body of the county deems it necessary or expedient and for the best interests of the county to acquire jurisdiction over the road or part thereof to the same extent as it has over other county roads.

Â Â Â Â Â  (2) To initiate a proceeding for the transfer of jurisdiction under this section, the governing body of the city, upon its own motion or upon the request of the county by its governing body, shall give notice by:

Â Â Â Â Â  (a) Posting in three public places in the county, one of which shall be within the unincorporated area of the county; or

Â Â Â Â Â  (b) Publishing the notice once a week for four successive weeks in some newspaper of general circulation in the city.

Â Â Â Â Â  (3) Notice under this section shall give the time and place of hearing and a succinct statement of the proposed action requested and describing the road or portion thereof proposed to be surrendered by the city to the county with convenient certainty.

Â Â Â Â Â  (4) At the time and place mentioned in the notice under this section or at such adjournment as it may fix, the governing body of the city shall hear the matter, consider any objections or testimony offered by any person interested and determine whether it is necessary, expedient or for the best interests of the city to surrender jurisdiction over the road or portion thereof to the county.

Â Â Â Â Â  (5) If the governing body of a city determines to surrender jurisdiction under this section and initiates action under this section:

Â Â Â Â Â  (a) The governing body of the city shall make an order to that effect and offer to the county to surrender jurisdiction over the road or portion thereof, and may limit the time for the acceptance of the offer; and

Â Â Â Â Â  (b) The county by order or resolution may within the time specified accept the city offer to surrender jurisdiction under this section.

Â Â Â Â Â  (6) If a county governing body determines to initiate action under this section for the surrender of jurisdiction by a city over a road within a city:

Â Â Â Â Â  (a) The county governing body may initiate the action by passage of a resolution or order that requests surrender and that may set any time or other limitations upon acceptance by the county of the surrender; and

Â Â Â Â Â  (b) The governing body of the city may surrender jurisdiction of the road without further action by the county if the governing body of the city adopts an order surrendering the road that meets the limitations established by the county in its order or resolution.

Â Â Â Â Â  (7) When a county adopts an order or resolution accepting a city's order and offer under subsection (5) of this section or when the governing body of a city adopts an order meeting the limitations established by the county under subsection (6) of this section:

Â Â Â Â Â  (a) The jurisdiction of the city over the road or portion thereof as a road within the city, or for its improvement, construction or repair shall cease;

Â Â Â Â Â  (b) The full and absolute jurisdiction over the road for all purposes of repair, construction, improvement and the levying and collection of assessments therefor shall vest in the county; and

Â Â Â Â Â  (c) The county shall have the same jurisdiction over the road or portion thereof as by its charter or the laws of the state are given or granted it over any of the county roads of such county.

Â Â Â Â Â  (8) This section is applicable to all roads within a city, whether acquired by the city or the public by condemnation, defective condemnation and user, user or prescription or in any manner provided by law or in which the easement for road purposes is in the public. [1989 c.220 Â§2]

Â Â Â Â Â  368.065 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.070 [Repealed by 1981 c.153 Â§79]

ACQUISITION OF PROPERTY FOR ROADS

Â Â Â Â Â  368.073 Initiation of proceedings to acquire property for road purposes. A county governing body may initiate proceedings to acquire title or a lesser interest in real property for public road purposes:

Â Â Â Â Â  (1) On its own action; or

Â Â Â Â Â  (2) If a person files the following with the county governing body:

Â Â Â Â Â  (a) A petition described in ORS 368.081; or

Â Â Â Â Â  (b) A written proposal to dedicate or donate land owned by that person for public road purposes. [1981 c.153 Â§10]

Â Â Â Â Â  368.075 [Repealed by 1975 c.774 Â§3 (368.076 enacted in lieu of 368.075)]

Â Â Â Â Â  368.076 [1975 c.774 Â§4 (enacted in lieu of 368.075); repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.080 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.081 Requirements for petition to initiate road proceedings. (1) A petition to initiate proceedings under ORS 368.073 must contain all of the following:

Â Â Â Â Â  (a) A statement of the public necessity for the public road.

Â Â Â Â Â  (b) A description of the proposed public road.

Â Â Â Â Â  (c) A list containing the names and mailing addresses of any owner of property that:

Â Â Â Â Â  (A) Is proposed to be acquired for the public road;

Â Â Â Â Â  (B) Abuts the proposed public road; or

Â Â Â Â Â  (C) Would otherwise be affected by the proposed acquisition of property for the public road.

Â Â Â Â Â  (d) The signatures and mailing addresses of a majority of the owners of property that would abut the proposed road.

Â Â Â Â Â  (2) The petition described under this section is subject to the following:

Â Â Â Â Â  (a) Where a signature from an owner is required, the signature of an owner of property that has multiple ownership is valued as a fraction of an owner signature for that property in the same proportion as that owner's interest in the property bears to the interest of all other owners of the same property.

Â Â Â Â Â  (b) Any person signing the petition may withdraw the signature by filing a written withdrawal with the county governing body.

Â Â Â Â Â  (c) A signature that is required on the petition does not qualify for purposes of the petition if the signature is withdrawn or if the person whose signature appears on the petition files an objection under ORS 368.091.

Â Â Â Â Â  (3) A county governing body may establish and require payment of a fee for the filing of a petition under this section. [1981 c.153 Â§11]

Â Â Â Â Â  368.085 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.086 Road proceedings; hearing; notice. (1) If proceedings to acquire real property for public road purposes are initiated by filing a petition described under ORS 368.081, a county governing body shall not begin any proceedings described under ORS 368.096 until the county governing body has conducted a hearing to determine whether the public interest would be served by continuing the proceedings.

Â Â Â Â Â  (2) A county governing body shall provide notice of the hearing required under this section to property owners:

Â Â Â Â Â  (a) Owning property that would abut or be acquired for the proposed public road; and

Â Â Â Â Â  (b) Owning property that would not be acquired for or abut the proposed public road if the county governing body determines the property might be affected by the proposed public road.

Â Â Â Â Â  (3) Notice required under this section shall be by service under ORS 368.401 to 368.426 except that:

Â Â Â Â Â  (a) Those persons signing the petition may be given notice by first class mail to the person's address shown on the petition; and

Â Â Â Â Â  (b) The county governing body may provide for notice to persons owning property that would not be acquired for or abut the proposed public road by posting under ORS 368.401 to 368.426 if the county governing body determines that posting is more likely to provide notice to those persons. [1981 c.153 Â§12]

Â Â Â Â Â  368.090 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.091 Owners' rights to terminate road proceedings. (1) A county governing body shall discontinue any proceedings to acquire real property for public road purposes that are initiated by a petition described ORS 368.081 at any time before acquisition of the property if a majority of the owners of property that would abut the proposed road file objections to establishing the road with the county governing body.

Â Â Â Â Â  (2) Multiple ownership of property is subject to the same conditions as a signature on a petition under ORS 368.081 for purposes of determining the number of owners. [1981 c.153 Â§13]

Â Â Â Â Â  368.095 [Amended by 1969 c.518 Â§1; 1971 c.121 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.096 Alternative methods to acquire property for roads. (1) If proceedings to acquire real property for public road purposes have been initiated under ORS 368.073, a county governing body may acquire the property by any of the following methods:

Â Â Â Â Â  (a) Acceptance of a dedication or donation.

Â Â Â Â Â  (b) Acquisition by purchase or other agreement.

Â Â Â Â Â  (c) Exercise of the power of eminent domain under ORS chapter 35.

Â Â Â Â Â  (d) Use of road viewers under ORS 368.161 to 368.171.

Â Â Â Â Â  (2) Nothing in this section:

Â Â Â Â Â  (a) Supersedes procedures for establishing roads by subdividing or partitioning land under ORS chapter 92;

Â Â Â Â Â  (b) Precludes public acquisition of any property interest by adverse possession or prescription; or

Â Â Â Â Â  (c) Restricts the ability of a public body to acquire an interest in property by any other method permitted by law. [1981 c.153 Â§14]

Â Â Â Â Â  368.100 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.101 Authority to change road proceedings; limitation. (1) At any time after a proceeding is initiated under ORS 368.073 for the acquisition of real property for public road purposes, a county governing body may:

Â Â Â Â Â  (a) Change the method of proceeding or the property subject to the proceeding in any manner the county governing body determines to be in the public interest.

Â Â Â Â Â  (b) Discontinue the proceeding if the county governing body determines that the proceedings or the establishment of the proposed road is not in the public interest.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section a county governing body shall not make any change in or discontinue any proceeding that is initiated by a petition described under ORS 368.081 unless the governing body has provided an opportunity for a hearing described under ORS 368.086. [1981 c.153 Â§15]

Â Â Â Â Â  368.105 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.106 Records and survey of property acquired for road. If a county governing body acquires an interest in real property for public road purposes, the county governing body shall cause:

Â Â Â Â Â  (1) Any order or resolution enacted and deed or other document establishing an interest in the property for public road purposes to be recorded;

Â Â Â Â Â  (2) The road right of way to be surveyed and monumented;

Â Â Â Â Â  (3) The survey to be prepared in compliance with ORS 209.250; and

Â Â Â Â Â  (4) The survey to be recorded with the county surveyor. [1981 c.153 Â§16]

Â Â Â Â Â  368.110 [Amended by 1973 c.518 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.111 Assessment of costs and damages from road proceedings. (1) If a county incurs costs or is required to pay damages in the acquisition of property necessary for a public road, the county governing body may assess those costs or damages to and order the costs or damages to be paid by any of the following:

Â Â Â Â Â  (a) The county governing body.

Â Â Â Â Â  (b) If the proceedings for acquisition were initiated by a petition described under ORS 368.081, the petitioners.

Â Â Â Â Â  (c) If the acquisition is of land that is donated or dedicated, the person donating or dedicating the land.

Â Â Â Â Â  (d) An owner of land that is specially benefited.

Â Â Â Â Â  (2) This section does not limit the ability of a county governing body to provide for the payment of the costs of acquiring property for a public road in any manner permitted by law.

Â Â Â Â Â  (3) Any person directed to pay costs or damages under an order issued under this section shall pay those costs or damages within 60 days after entry of the order or resolution. Any person who does not pay costs or damages as directed by an order or resolution under this section within the time established under this section is liable for those costs or damages. [1981 c.153 Â§17]

Â Â Â Â Â  368.115 [Amended by 1973 c.518 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.116 Acquisition of railroad right of way. (1) Whenever in the location, relocation, construction or betterment of a public road, a county governing body determines that it is necessary to locate, relocate or construct the public road, or any part thereof, upon the right of way of a railroad company, the county may negotiate and agree with the railroad company for the right to use or occupy the right of way, or any portion necessary for public road purposes.

Â Â Â Â Â  (2) If agreement cannot be reached, then the county governing body may acquire the right of way by exercise of the power of eminent domain under ORS chapter 35.

Â Â Â Â Â  (3) Nothing in this section authorizes the use or occupancy of the railroad right of way which would interfere with the operation of the railroad or its necessary appurtenances, taking into consideration the use of the railroad right of way by the company for yards, terminals, station grounds and necessary additional trackage, or which would jeopardize the safety of the public. [Formerly 368.290]

Â Â Â Â Â  368.120 [Amended by 1973 c.518 Â§3; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.121 Financial assistance to persons displaced by county road acquisition; rules. (1) When federal funds are available for payment of direct financial assistance to persons displaced by county road acquisition, a county may match such federal funds to the extent provided by federal law and to provide such direct assistance in the instances and on the conditions set forth by federal law and regulations.

Â Â Â Â Â  (2) When federal funds are not available or used for payment of direct financial assistance to persons displaced by county road acquisition, the county may provide direct financial assistance to such persons. Financial assistance authorized by this subsection shall not exceed the total amount that would have been payable under subsection (1) of this section if federal funds had been available or used. The county may adopt rules and regulations to carry out this subsection. [Formerly 368.310]

Â Â Â Â Â  368.125 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.126 Order establishing new road along existing road to identify parts of existing road to be vacated. When a county governing body establishes a new public road following the general alignment of an existing public road, the final order or resolution shall identify all parts of any existing road that are to be vacated. Vacation of those parts described is effective without any other proceedings. A road so vacated shall not be closed to public use until the road laid out to replace it is actually opened to travel. [Formerly 368.540]

Â Â Â Â Â  368.130 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.131 Right of way over United States public lands. The county governing body may by resolution accept the grant of rights of way for the construction of public roads over public lands of the United States. This section does not invalidate the acceptance of such grant by general public use and enjoyment. [Formerly 368.555]

Â Â Â Â Â  368.132 [1973 c.518 Â§6; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.135 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.140 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.150 [1971 c.121 Â§2; 1981 c.153 Â§64; renumbered 368.051]

ROAD VIEWERS

Â Â Â Â Â  368.161 Use of road viewers to establish road. (1) When proceedings have been initiated under ORS 368.073 to acquire real property for public road purposes, the county governing body may establish a board of road viewers and acquire property for the proposed road in the manner described in ORS 368.161 to 368.171.

Â Â Â Â Â  (2) A board of road viewers established under this section shall consist of a county road official and two other persons whose duties and qualifications shall be determined by the county governing body. The board of road viewers shall meet and determine whether the board believes the establishment of the proposed road is in the public interest.

Â Â Â Â Â  (3) If the board of road viewers recommends the establishment of the proposed road, the board shall file a report that includes the following with the county governing body:

Â Â Â Â Â  (a) A description of the proposed location of the road;

Â Â Â Â Â  (b) An assessment of damages created by the proposed road and the names of persons entitled to such damages; and

Â Â Â Â Â  (c) Any other information required by the county governing body.

Â Â Â Â Â  (4) If a board of road viewers recommends against the establishment of the public road, a county governing body may:

Â Â Â Â Â  (a) Discontinue proceedings under ORS 368.161 to 368.171 to acquire property for the road; or

Â Â Â Â Â  (b) Require the road viewers to complete a report on a proposed location under this section. [1981 c.153 Â§18]

Â Â Â Â Â  368.166 Road viewer report; hearing; notice. (1) If a county governing body does not discontinue proceedings under ORS 368.161, it shall do the following upon receipt of a board of road viewers report containing information on the location of a proposed road:

Â Â Â Â Â  (a) Set a time and place for a hearing on the establishment of the road; and

Â Â Â Â Â  (b) Cause notice to be given to the persons and in the manner described in ORS 368.086.

Â Â Â Â Â  (2) Any person owning land that will be affected by acquisition of property under ORS 368.161 to 368.171 may file with the county governing body an answer controverting any matter presented to the county governing body in the proceedings and alleging any new matter relevant to the proceedings. An answer filed under this subsection must be filed more than 10 days before the hearing required under this section.

Â Â Â Â Â  (3) Within 10 days of the hearing, the county governing body shall provide for notice of any answer filed under this section to persons filing an answer or petition in the proceedings. Notice required under this subsection shall be by service under ORS 368.401 to 368.426. The county governing body may require a person filing an answer to pay the cost of providing notice under this subsection. [1981 c.153 Â§19]

Â Â Â Â Â  368.171 Order, costs and damages under proceeding with road viewers. (1) After completion of proceedings under ORS 368.161 to 368.171 and consideration of matters and issues presented during the proceedings, the county governing body shall determine whether a public need exists for the public road and shall enter an order or resolution granting or denying the property acquisition. If the county governing body enters the order or resolution establishing a public road, the order or resolution shall:

Â Â Â Â Â  (a) Describe the exact location and width of any public road established;

Â Â Â Â Â  (b) Designate amounts of damages and costs incurred under the proceedings, persons entitled to payment of costs or damages and persons liable for payment of the costs or damages; and

Â Â Â Â Â  (c) Assess costs under ORS 368.111.

Â Â Â Â Â  (2) The requirements under this section are in addition to requirements under ORS 368.106. [1981 c.153 Â§20]

LEGALIZATION OF ROADS

Â Â Â Â Â  368.201 Basis for legalization of road. A county governing body may initiate proceedings to legalize a county road under ORS 368.201 to 368.221 if any of the following conditions exist:

Â Â Â Â Â  (1) If, through omission or defect, doubt exists as to the legal establishment or evidence of establishment of a public road.

Â Â Â Â Â  (2) If the location of the road cannot be accurately determined due to:

Â Â Â Â Â  (a) Numerous alterations of the road;

Â Â Â Â Â  (b) A defective survey of the road or adjacent property; or

Â Â Â Â Â  (c) Loss or destruction of the original survey of the road.

Â Â Â Â Â  (3) If the road as traveled and used for 10 years or more does not conform to the location of a road described in the county records. [1981 c.153 Â§21]

Â Â Â Â Â  368.205 [Amended by 1975 c.774 Â§1; 1977 c.338 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.206 Proceedings for legalization of roads; report; notice. (1) If proceedings for legalization of a road are initiated under ORS 368.201, the county governing body shall:

Â Â Â Â Â  (a) Cause the road to be surveyed to determine the location of the road and the width of the road according to:

Â Â Â Â Â  (A) The laws governing the width of roads at the time the road was originally established; or

Â Â Â Â Â  (B) If the original width of the road cannot be determined, to the width for roads of the same class established by the standards under ORS 368.036;

Â Â Â Â Â  (b) Cause the county road official to file a written report with the county governing body including the survey required under this section and any other information required by the county governing body; and

Â Â Â Â Â  (c) Cause notice of the proceedings for legalization to be provided under ORS 368.401 to 368.426 by service to owners of abutting land and by posting.

Â Â Â Â Â  (2) In a proceeding under this section, any person may file with the county governing body information that controverts any matter presented to the county governing body in the proceeding or alleging any new matter relevant to the proceeding. [1981 c.153 Â§22]

Â Â Â Â Â

Â Â Â Â Â  368.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.211 Compensation for property affected by road legalization. (1) A county governing body shall provide for compensation under this section to any person who has established a structure on real property if the structure encroaches on a road that is the subject of legalization proceedings under ORS 368.201 to 368.221.

Â Â Â Â Â  (2) To qualify for compensation under this section, a person must file a claim for damages with the county governing body before the close of the hearing to legalize the road. The county governing body shall consider a claim for damages unless the county governing body determines that:

Â Â Â Â Â  (a) At the time the person acquired the structure, the person had a reasonable basis for knowing that the structure would encroach upon the road;

Â Â Â Â Â  (b) Upon the original location of the road, the person received damages;

Â Â Â Â Â  (c) The person or the person's grantor applied for or assented to the road passing over the property; or

Â Â Â Â Â  (d) When making settlements on the property, the person found the road in public use and traveled.

Â Â Â Â Â  (3) The compensation allowed under this section shall be just compensation for the removal of the encroaching structure.

Â Â Â Â Â  (4) The county governing body may proceed to determine compensation and acquire the structure by any method under ORS 368.096.

Â Â Â Â Â  (5) If a county governing body determines that removal of the encroaching structure is not practical under this section, the county governing body may acquire property to alter the road being legalized. [1981 c.153 Â§23]

Â Â Â Â Â  368.215 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.216 Order under road legalization proceeding. (1) After considering matters presented in a proceeding to legalize a road under ORS 368.201 to 368.221, a county governing body shall determine whether legalization of the road is in the public interest and shall enter an order abandoning or completing the legalization procedures on the road.

Â Â Â Â Â  (2) When a county governing body legalizes a road under ORS 368.201 to 368.221, the county governing body shall comply with ORS 368.106.

Â Â Â Â Â  (3) Courts shall receive any order filed under this section as conclusive proof that the county road exists as described in the order.

Â Â Â Â Â  (4) Upon completion of the legalization procedures under ORS 368.201 to 368.221:

Â Â Â Â Â  (a) Any records showing the location of the road that conflict with the location of the road as described in the order are void; and

Â Â Â Â Â  (b) The road exists as shown on the order legalizing the road. [1981 c.153 Â§24]

Â Â Â Â Â  368.218 [1975 c.774 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.220 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.221 Legalization; county determination of lesser width. Notwithstanding ORS 368.036, a county governing body may legalize a road at any width that is less than the width of the road described in ORS 368.206 if the county governing body determines that:

Â Â Â Â Â  (1) The legalization of the road at the lesser width is in the public interest; or

Â Â Â Â Â  (2) An encroachment on the road may not be practically removed under ORS 368.211. [1981 c.153 Â§25]

Â Â Â Â Â  368.225 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.230 [Amended by 1971 c.659 Â§4; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.235 [Amended by 1965 c.10 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.240 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.245 [Amended by 1969 c.423 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.250 [Repealed by 1975 c.771 Â§33]

ROAD HAZARDS

Â Â Â Â Â  368.251 Obstruction of road drains prohibited. No person shall stop, obstruct or in any other manner impair or damage any drain, ditch or other man-made or natural waterway that:

Â Â Â Â Â  (1) Prevents water from causing damage to, flowing across or standing on a public road under county jurisdiction; or

Â Â Â Â Â  (2) Benefits a public road under county jurisdiction. [1981 c.153 Â§26]

Â Â Â Â Â  368.255 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.256 Creation of road hazard prohibited. (1) Except as authorized by the county governing body, an owner or lawful occupant of land shall not allow:

Â Â Â Â Â  (a) Any water to overflow, seep or otherwise discharge from that land onto a public road under county jurisdiction including, but not limited to, water that is passing over the land, diverted from the land by an obstruction on the land, flowing from the land because of rainfall or discharged from an irrigation sprinkler or other device.

Â Â Â Â Â  (b) Any structure, tree, drainage way, soil deposit or other natural or man-made thing on that land to present a danger to or create a hazard for the public traveling on a public road or facilities within the right of way of the public road by obstructing, hanging over or otherwise encroaching or threatening to encroach in any manner on a public road that is under county jurisdiction.

Â Â Â Â Â  (2) A person is not in violation of this section if there is no reasonable method for the person to control, stop or remove the cause of the violation. [1981 c.153 Â§27]

Â Â Â Â Â  368.260 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.261 Order to abate road hazard. (1) A county road official may order a person who is in violation of ORS 368.256 to remove, divert or otherwise discontinue the violation.

Â Â Â Â Â  (2) An order issued under this section shall:

Â Â Â Â Â  (a) Describe the nature and location of the violation;

Â Â Â Â Â  (b) Direct the person to abate the violation within a specified period of time;

Â Â Â Â Â  (c) Explain procedures the county road official may follow if the violation creates an emergency; and

Â Â Â Â Â  (d) Explain that a hearing will be held under ORS 368.266 if the violation is not abated.

Â Â Â Â Â  (3) If a violation of ORS 368.256 is not abated within the time allowed by the order issued under this section, the county governing body shall hold a hearing described in ORS 368.266. [1981 c.153 Â§28]

Â Â Â Â Â  368.265 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.266 Hearing on abatement of road hazard; notice. (1) If a hearing is required under ORS 368.261, the county road official shall establish a place, date and time for the hearing. The hearing will be held if the violation is not abated before the date of the hearing. Notice provided under this section shall include the date and time set for the hearing.

Â Â Â Â Â  (2) The order described under ORS 368.261 shall be included as part of the notice of hearing under this section. Notice of hearing under this section shall be given by service under ORS 368.401 to 368.426 to:

Â Â Â Â Â  (a) The owner of the land that is the source of the violation; and

Â Â Â Â Â  (b) Any persons lawfully occupying that land during the time of the violation if the county road official has reason to know of the occupancy.

Â Â Â Â Â  (3) At the hearing the county governing body shall determine the person responsible for violation of ORS 368.256 and shall order that person to abate the violation within a time fixed by the county governing body, which time shall not be less than 10 days. [1981 c.153 Â§29]

Â Â Â Â Â  368.270 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.271 Abatement of road hazard by county. (1) A county road official may abate a violation of ORS 368.256 at any time if any of the following occur:

Â Â Â Â Â  (a) If the period of time established for abatement of the violation under ORS 368.266 passes and the person ordered to abate the violation has not done so within that time.

Â Â Â Â Â  (b) If a reasonable attempt to provide service under ORS 368.266 has been made and no owner or lawful occupant of the property has been located and served.

Â Â Â Â Â  (c) If the county road official determines that the violation creates a substantial risk of damage, injury or other emergency condition that requires abatement without delay and without notice or hearing. A county road official is not required to comply with ORS 368.261 and 368.266 when the county road official abates a violation under this paragraph.

Â Â Â Â Â  (2) A county road official may take any reasonable actions under this section to abate the violation of ORS 368.256.

Â Â Â Â Â  (3) A county and its officers, agents and employees are exempt from liability for any reasonable acts performed under this section, including, but not limited to, any reasonable trespass or conversion of personal property.

Â Â Â Â Â  (4) If a county road official performs any acts under this section, the county road official shall file a written report with the county governing body. The report shall contain:

Â Â Â Â Â  (a) An explanation of the acts performed;

Â Â Â Â Â  (b) The reasons for performing the acts described;

Â Â Â Â Â  (c) The costs incurred in abating the violation; and

Â Â Â Â Â  (d) Any other information required by the county governing body. [1981 c.153 Â§30]

Â Â Â Â Â  368.275 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.276 Hearing, notice and costs when county abates road hazard. (1) Upon receipt of a report under ORS 368.271, a county governing body shall establish a time, place and date for a hearing to assess costs for acts performed under ORS 368.271 and to determine persons liable for payment of those costs.

Â Â Â Â Â  (2) Notice of the hearing shall be provided by service under ORS 368.401 to 368.426 to:

Â Â Â Â Â  (a) The person determined under ORS 368.266 to be in violation of ORS 368.256; or

Â Â Â Â Â  (b) If no determination of violation has been made under ORS 368.266, the owner of the land that is the source of the violation and to any persons lawfully occupying that land during the time of the violation.

Â Â Â Â Â  (3) After consideration of matters presented at the hearing, the county governing body shall issue an order:

Â Â Â Â Â  (a) Establishing costs to be paid; and

Â Â Â Â Â  (b) Directing the person the county governing body determines to be responsible for payment of the costs to pay the costs within the time established by the county governing body, which time shall not be less than 60 days.

Â Â Â Â Â  (4) If the county governing body cannot establish responsibility for payment of costs under this section, the owner of the property that is the source of the violation of ORS 368.256 shall be responsible for payment unless the owner can establish that there was no reasonable method for the owner to control, stop or remove the cause of the violation.

Â Â Â Â Â  (5) The county governing body shall provide for notice of the results of the hearing to persons ordered to pay costs by service under ORS 368.401 to 368.426. Any person who does not pay costs as directed by an order under this section is liable for those costs. [1981 c.153 Â§31]

Â Â Â Â Â  368.280 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.281 County recovery of costs for road hazard abatement; lien. (1) The county governing body may recover costs ordered paid under ORS 368.276, by:

Â Â Â Â Â  (a) Bringing an action for recovery of the costs in any court of competent jurisdiction; or

Â Â Â Â Â  (b) If the person ordered to pay costs owns real property within the county, filing a copy of the order with the county clerk to be entered as a lien upon the real property of that person within the county.

Â Â Â Â Â  (2) If a lien is filed under subsection (1)(b) of this section:

Â Â Â Â Â  (a) That lien, when docketed, is prior and superior to all other liens or charges on the property except taxes; and

Â Â Â Â Â  (b) If the costs ordered to be paid under ORS 368.276 are not paid within the time established by the county governing body in the order, the county governing body shall cause the lien to be foreclosed as provided in ORS chapter 88.

Â Â Â Â Â  (c) The county governing body may increase the county road budget by the amount of costs recovered or to be recovered under this section. [1981 c.153 Â§32]

Â Â Â Â Â  368.285 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.290 [Amended by 1981 c.153 Â§65; renumbered 368.116]

Â Â Â Â Â

Â Â Â Â Â  368.295 [Amended by 1955 c.247 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.300 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.305 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.310 [1969 c.296 Â§2; renumbered 368.121]

VACATION OF COUNTY PROPERTY

Â Â Â Â Â  368.326 Purpose of vacation proceedings; limitation. ORS 368.326 to 368.366 establish vacation procedures by which a county governing body may vacate a subdivision, part of a subdivision, a public road, a trail, a public easement, public square or any other public property or public interest in property under the jurisdiction of the county governing body. The vacation procedures under ORS 368.326 to 368.366:

Â Â Â Â Â  (1) Shall not be used by the county governing body to vacate property or an interest in property that is within a city.

Â Â Â Â Â  (2) Are an alternative method to the method established under ORS chapter 92 for the vacation of a subdivision. [1981 c.153 Â§34]

Â Â Â Â Â  368.331 Limitation on use of vacation proceedings to eliminate access. A county governing body shall not vacate public lands under ORS 368.326 to 368.366 if the vacation would deprive an owner of a recorded property right of access necessary for the exercise of that property right unless the county governing body has the consent of the owner. [1981 c.153 Â§35]

Â Â Â Â Â  368.336 Abutting owners in vacation proceedings. Where the property proposed to be vacated under ORS 368.326 to 368.366 is a public road, a person owning property that abuts either side of the road is an abutting property owner for purposes of ORS 368.326 to 368.366 even when the county governing body proposes to vacate less than the full width of the road. [1981 c.153 Â§36]

Â Â Â Â Â  368.341 Initiation of vacation proceedings; requirements for resolution or petition. (1) A county governing body may initiate proceedings to vacate property under ORS 368.326 to 368.366 if:

Â Â Â Â Â  (a) The county governing body adopts a resolution meeting the requirements of this section;

Â Â Â Â Â  (b) The person who holds title to property files with the county governing body a petition meeting the requirements of this section and requesting that the property be vacated; or

Â Â Â Â Â  (c) The owner of property abutting public property files with the county governing body a petition meeting the requirements of this section and requesting vacation of the public property that abuts the property owned by the person.

Â Â Â Â Â  (2) A county governing body adopting a resolution under this section shall include the following in the resolution:

Â Â Â Â Â  (a) A declaration of intent to vacate property;

Â Â Â Â Â  (b) A description of the property proposed to be vacated; and

Â Â Â Â Â  (c) A statement of the reasons for the proposed vacation.

Â Â Â Â Â  (3) Any person filing a petition under this section shall include the following in the petition:

Â Â Â Â Â  (a) A description of the property proposed to be vacated;

Â Â Â Â Â  (b) A statement of the reasons for requesting the vacation;

Â Â Â Â Â  (c) The names and addresses of all persons holding any recorded interest in the property proposed to be vacated;

Â Â Â Â Â  (d) The names and addresses of all persons owning any improvements constructed on public property proposed to be vacated;

Â Â Â Â Â  (e) The names and addresses of all persons owning any real property abutting public property proposed to be vacated;

Â Â Â Â Â  (f) Signatures, acknowledged by a person authorized to take acknowledgments of deeds, of either owners of 60 percent of the land abutting the property proposed to be vacated or 60 percent of the owners of land abutting the property proposed to be vacated; and

Â Â Â Â Â  (g) If the petition is for vacation of property that will be redivided in any manner, a subdivision plan or partitioning plan showing the proposed redivision.

Â Â Â Â Â  (4) The county governing body may require a fee for the filing of a petition under this section. [1981 c.153 Â§37]

Â Â Â Â Â  368.346 Report, notice and hearing for vacation proceedings. Except as provided in ORS 368.351:

Â Â Â Â Â  (1) When a vacation proceeding has been initiated under ORS 368.341, the county governing body shall direct the county road official to prepare and file with the county governing body a written report containing the following:

Â Â Â Â Â  (a) A description of the ownership and uses of the property proposed to be vacated;

Â Â Â Â Â  (b) An assessment by the county road official of whether the vacation would be in the public interest; and

Â Â Â Â Â  (c) Any other information required by the county governing body.

Â Â Â Â Â  (2) Upon receipt of the report under subsection (1) of this section, a county governing body shall establish a time and place for a hearing to consider whether the proposed vacation is in the public interest.

Â Â Â Â Â  (3) Notice of the hearing under this section shall be provided under ORS 368.401 to 368.426 by posting and publication and by service on each person with a recorded interest in any of the following:

Â Â Â Â Â  (a) The property proposed to be vacated;

Â Â Â Â Â  (b) An improvement constructed on public property proposed to be vacated; or

Â Â Â Â Â  (c) Real property abutting public property proposed to be vacated.

Â Â Â Â Â  (4) During or before a hearing under this section, any person may file information with the county governing body that controverts any matter presented to the county governing body in the proceeding or that alleges any new matter relevant to the proceeding. [1981 c.153 Â§38]

Â Â Â Â Â  368.351 Vacation without hearing. A county governing body may make a determination about a vacation of property under ORS 368.326 to 368.366 without complying with ORS 368.346 if the proceedings for vacation were initiated by a petition under ORS 368.341 that indicates the owners' approval of the proposed vacation and that contains the acknowledged signatures of owners of 100 percent of private property proposed to be vacated and acknowledged signatures of owners of 100 percent of property abutting public property proposed to be vacated and either:

Â Â Â Â Â  (1) The county road official files with the county governing body a written report that contains the county road official's assessment that any vacation of public property is in the public interest; or

Â Â Â Â Â  (2) The planning director of the county files a written report with the county governing body in which the planning director, upon review, finds that an interior lot line vacation affecting private property complies with applicable land use regulations and facilitates development of the property subject to interior lot line vacation. [1981 c.153 Â§39; 2005 c.762 Â§1]

Â Â Â Â Â  368.356 Order and costs in vacation proceedings. (1) After considering matters presented under ORS 368.346 or 368.351, a county governing body shall determine whether vacation of the property is in the public interest and shall enter an order or resolution granting or denying the vacation of the property under ORS 368.326 to 368.366.

Â Â Â Â Â  (2) An order or resolution entered under this section shall:

Â Â Â Â Â  (a) State whether the property is vacated;

Â Â Â Â Â  (b) Describe the exact location of any property vacated;

Â Â Â Â Â  (c) Establish the amounts of any costs resulting from an approved vacation and determine persons liable for payment of the costs;

Â Â Â Â Â  (d) Direct any persons liable for payment of costs to pay the amounts of costs established; and

Â Â Â Â Â  (e) If a plat is vacated, direct the county surveyor to mark the plat as provided under ORS 271.230.

Â Â Â Â Â  (3) When an order or resolution under this section becomes final, the county governing body shall cause the order to be recorded with the county clerk and cause copies of the order to be filed with the county surveyor and the county assessor. The order or resolution is effective when the order or resolution is filed under this subsection.

Â Â Â Â Â  (4) Any person who does not pay costs as directed by an order under this section is liable for those costs. [1981 c.153 Â§40]

Â Â Â Â Â  368.361 Intergovernmental vacation proceedings. (1) Notwithstanding ORS 368.326, a county governing body may vacate property that is under multiple public jurisdiction or that crosses and recrosses from public jurisdiction to public jurisdiction if:

Â Â Â Â Â  (a) Vacation proceedings are initiated by each public body with jurisdiction;

Â Â Â Â Â  (b) The public bodies proceed separately with vacation proceedings or conduct a joint proceeding; and

Â Â Â Â Â  (c) Each public body reaches a separate decision about the proposed vacation.

Â Â Â Â Â  (2) Each public body must reach a separate decision to vacate property under this section before the vacation may be completed. If each public body has determined that the property should be vacated, each public body shall issue a separate order or resolution vacating those portions of the property under their respective jurisdictions.

Â Â Â Â Â  (3) Notwithstanding ORS 368.326, a county governing body may vacate property that is under the jurisdiction of the county and that is entirely within the limits of a city if that city, by resolution or order, concurs in the findings of the county governing body in the vacation proceedings.

Â Â Â Â Â  (4) Public bodies vacating property under this section shall each use procedures for vacation that each uses for other vacation proceedings. [1981 c.153 Â§41; 1989 c.219 Â§1]

Â Â Â Â Â  368.366 Ownership of vacated property. (1) When a county governing body vacates public property under ORS 368.326 to 368.366, the vacated property shall vest as follows:

Â Â Â Â Â  (a) If the county holds title to the property in fee, the property shall vest in the county.

Â Â Â Â Â  (b) If the property vacated is a public square the property shall vest in the county.

Â Â Â Â Â  (c) Unless otherwise described in paragraph (a) or (b) of this subsection, the vacated property shall vest in the rightful owner holding title according to law.

Â Â Â Â Â  (d) Except as otherwise provided in this subsection, the vacated property shall vest in the owner of the land abutting the vacated property by extension of the person's abutting property boundaries to the center of the vacated property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a county governing body may determine the vesting of property vacated under ORS 368.326 to 368.366 in the order or resolution that vacates the property. [1981 c.153 Â§42]

NOTICE

Â Â Â Â Â  368.401 General notice provisions. (1) ORS 368.401 to 368.426 establish standard methods for providing notice by service, posting or publication in actions or proceedings affecting real property. The methods established in ORS 368.401 to 368.426 for providing notice are applicable when notice is required by law to be made under ORS 368.401 to 368.426.

Â Â Â Â Â  (2) ORS 368.401 to 368.426 do not:

Â Â Â Â Â  (a) Limit the use of public moneys for providing notice or providing other information.

Â Â Â Â Â  (b) Limit the persons to whom notice or information may be provided.

Â Â Â Â Â  (c) Limit the manner in which notice may be provided.

Â Â Â Â Â  (d) Apply where other methods for providing notice are specifically provided by law.

Â Â Â Â Â  (e) Supersede any specific provision for providing notice that is part of any law requiring or permitting notice to be given under ORS 368.401 to 368.426. [1981 c.153 Â§43]

Â Â Â Â Â  368.405 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.406 Notice by service. (1) When the law requires notice to owners of certain real property by service, the person providing notice by service may have notice personally served or may have the notice mailed.

Â Â Â Â Â  (2) A person providing notice shall accomplish notice that is personally served by obtaining a signed acknowledgment of receipt of notice from:

Â Â Â Â Â  (a) The person being served; or

Â Â Â Â Â  (b) A person 18 years of age or older who resides at the address of the person being served.

Â Â Â Â Â  (3) A person providing notice by mail shall accomplish notice by certified mail, return receipt requested, to the address of the person being served.

Â Â Â Â Â  (4) A person's refusal to sign a receipt for notice that is personally served or mailed under this section is a waiver of any objection based on nonreceipt of the notice in any proceeding.

Â Â Â Â Â  (5) Except where the person providing notice under this section has personal knowledge of a more appropriate address for the notice, the address to be used for notice personally served or mailed under this section is the address of the person to be served as shown on the tax rolls.

Â Â Â Â Â  (6) A person serving notice under this section must serve notice at least 30 days before the date of the proceeding that is the subject of the notice. [1981 c.153 Â§44]

Â Â Â Â Â  368.410 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.411 Notice by posting. (1) Where the law requires notice by posting, the person providing notice shall post notices in no less than three places. The places where notice may be posted include any of the following:

Â Â Â Â Â  (a) The property subject to the proceeding that is the subject of the notice; or

Â Â Â Â Â  (b) Property within the vicinity of the property described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Notice that is posted on property under this section must be plainly visible from a traveled public road.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a person providing notice under this section may post fewer than three notices if the small size of the property limits the value of the number of postings.

Â Â Â Â Â  (4) A person posting notice under this section must post notice at least 20 days before the date of the proceeding that is the subject of the notice. [1981 c.153 Â§45]

Â Â Â Â Â  368.415 [Amended by 1953 c.229 Â§2; 1971 c.427 Â§1; 1981 c.153 Â§66; renumbered 368.041]

Â Â Â Â Â  368.416 Notice by publication. (1) Where the law requires notice by publication, the person providing notice shall publish the notice in a newspaper of general circulation in the county where the property that is the subject of the proceeding is located.

Â Â Â Â Â  (2) A person publishing notice under this section must publish the notice once at least 20 days before and once within 10 days of the date of the proceeding that is the subject of the notice. [1981 c.153 Â§46]

Â Â Â Â Â  368.420 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.421 Record of notice. A person providing notice under any provision of ORS 368.401 to 368.426 shall complete and sign an affidavit containing a record of the procedure followed to provide notice under those sections. The person shall file the affidavit with the public body with jurisdiction over the proceeding that is the subject of the notice or in a place designated by that public body. [1981 c.153 Â§47]

Â Â Â Â Â  368.425 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.426 Contents of notice. Any notice under ORS 368.401 to 368.426 must include all of the following:

Â Â Â Â Â  (1) A short plain statement of the subject matter of the proceeding that requires the notice.

Â Â Â Â Â  (2) A statement of matters asserted or charged or action proposed to be taken at the proceeding.

Â Â Â Â Â  (3) An explanation of how persons may obtain more detailed information about the proceeding.

Â Â Â Â Â  (4) A statement of any right to hearing afforded any parties under law.

Â Â Â Â Â  (5) The time and place of any proceeding that will take place.

Â Â Â Â Â  (6) A reference to particular sections of statute, charter, ordinance or rule that provide the jurisdiction and process for the proceeding that is the subject of the notice. [1981 c.153 Â§48]

Â Â Â Â Â  368.430 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.435 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.440 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.445 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.450 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.455 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.460 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.465 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.470 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.475 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.480 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.485 [Amended by 1971 c.135 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.490 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.495 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.500 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.505 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.510 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.515 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.520 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.525 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.530 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  368.535 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.540 [Amended by 1981 c.153 Â§67; renumbered 368.126]

Â Â Â Â Â  368.545 [Repealed by 1961 c.556 Â§3]

Â Â Â Â Â  368.546 [1961 c.556 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.550 [Repealed by 1961 c.556 Â§3]

Â Â Â Â Â  368.551 [1961 c.556 Â§2; 1973 c.244 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.555 [Amended by 1967 c.256 Â§1; 1981 c.153 Â§68; renumbered 368.131]

Â Â Â Â Â  368.560 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.565 [Amended by 1971 c.287 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.570 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.575 [Amended by 1977 c.275 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.580 [Amended by 1963 c.501 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.582 [1963 c.501 Â§Â§3,4; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.585 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.590 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.595 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.600 [Amended by 1971 c.741 Â§35; 1979 c.873 Â§4; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.605 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.610 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.615 [Amended by 1957 c.12 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.620 [Amended by 1957 c.575 Â§1; repealed by 1981 c.153 Â§79]

COUNTY ROAD FUNDS

Â Â Â Â Â  368.705 General road fund; tax levy; use of fund. (1) In addition to a tax authorized by the electors of a county as provided by ORS 280.040 to 280.145 and by subsection (3) of this section, the county governing body of each county may levy an ad valorem tax on all taxable property within the county, which shall be set apart in the county treasury as a general road fund. The tax shall be paid in money. The tax shall be levied and collected in the same manner as other county taxes and subject to the limits set forth in ORS 310.150.

Â Â Â Â Â  (2) The general road fund mentioned in subsection (1) of this section shall be used:

Â Â Â Â Â  (a) In establishing, laying out, opening, surveying, altering, improving, constructing, maintaining and repairing county roads and bridges on county roads; or

Â Â Â Â Â  (b) In like manner alone or in cooperation with the state on roads within the county known as state roads, or such roads or any portion thereof built in cooperation with the United States in accordance with the Act of July 11, 1916, entitled "An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes," or any other Act of Congress, rule or regulation of any department of the United States.

Â Â Â Â Â  (3) Taxes levied pursuant to ORS 369.020 may be levied under the authority of this section if the county governing body transmits to the county assessor and county clerk with its notice of levy a certificate of the levy made pursuant to ORS 369.020 for the previous tax year together with its request to continue the former levy for market road purposes as a levy for county road purposes.

Â Â Â Â Â  (4) No county funds derived from any ad valorem tax levy other than those mentioned in subsections (1) and (3) of this section shall be used or expended by the county governing body upon any roads or bridges except local option taxes levied under ORS 280.040 to 280.145. [Amended by 1963 c.9 Â§18; 1967 c.203 Â§1; 1973 c.240 Â§3; 1983 c.582 Â§1; 1987 c.667 Â§5; 1991 c.459 Â§388; 1999 c.21 Â§73]

Â Â Â Â Â  368.707 Apportionment of local option taxes to cities. Local option taxes levied as provided by ORS 280.040 to 280.145 shall be apportioned and transferred to cities as provided by ORS 368.710. [1967 c.203 Â§3; 1999 c.21 Â§74]

Â Â Â Â Â  368.710 Apportionment of general road fund; road taxes to be apportionable. (1) The tax imposed under ORS 368.705 shall be apportioned as follows:

Â Â Â Â Â  (a) Not less than 50 percent of the tax shall be apportioned to the several road districts, including districts composed of incorporated cities and towns, in such proportion as the amount of taxable property in each district bears to the whole amount of taxable property in the county. The amount apportioned to any incorporated city or town shall be transferred to it to be expended under the management of its officials for the improvement and repair of county roads and for the improvement, repair and maintenance of improved streets within the boundaries of the city or town.

Â Â Â Â Â  (b) The entire remaining revenue shall be applied to roads in such locality in the county as the county governing body directs.

Â Â Â Â Â  (2) No road tax shall be included in any general fund levy or in any other fund in such a manner that it cannot be readily ascertained for apportionment as provided in this section. [Amended by 1991 c.459 Â§388a]

Â Â Â Â Â  368.715 Using county funds for noncounty roads during emergency. Notwithstanding the limitations in ORS 368.031 or any other statute that limits the expenditure of county funds for roads, the county governing body may expend available funds on other public roads during an emergency when, as a result of a disaster such as flood or other destructive force, a county road is closed because of destruction or disrepair of the county road caused by the disaster or, if no public road is available, on private property temporarily open to public use. [1965 c.270 Â§2; 1981 c.153 Â§69]

Â Â Â Â Â  368.720 Using road funds outside of county. (1) The county governing body of any county may expend any portion of the funds apportioned to it from its share of funds derived under the Oregon motor vehicle law, or any other county money provided by law to be used in road construction, for the construction, maintenance and repair of streets, roads and highways in the state outside of the county.

Â Â Â Â Â  (2) All such work of construction, maintenance or repair shall be done under an intergovernmental agreement that sets forth the terms under which the funds may be used and the party to the agreement that is responsible for the direction, supervision and maintenance of the work. [Amended by 1991 c.260 Â§1]

Â Â Â Â Â  368.722 Expenditure of general road fund on city streets and bridges. Counties may expend funds received by the general road fund pursuant to ORS 294.060 on city streets and bridges under such terms and conditions as the county may determine pursuant to the provisions of ORS 373.260. [1975 c.292 Â§2]

Â Â Â Â Â  368.725 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.730 [Repealed by 1953 c.158 Â§4]

Â Â Â Â Â  368.735 [Repealed by 1953 c.158 Â§4]

Â Â Â Â Â  368.740 [Repealed by 1953 c.158 Â§4]

Â Â Â Â Â  368.805 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.810 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.815 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.820 [Repealed by 1967 c.454 Â§119]

Â Â Â Â Â  368.905 [Repealed by 1981 c.153 Â§79]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  368.910 Owner to repair sidewalks and curbs along road; county may repair if owner fails. (1) Whenever in an unincorporated area, sidewalks or curbs are constructed along county roads or are existing along roads taken over by the county, the owner of the abutting real property shall maintain and repair the sidewalks or curbs. If any such sidewalk or curb is out of repair, the county governing body shall send a notice by mail to the owner of the abutting property to repair the sidewalk or curb, setting forth the nature and extent of repairs and the time, not less than 30 days, within which they must be made.

Â Â Â Â Â  (2) If the owner does not make the repairs within the time allowed, the county governing body may order the repairs to be made. The county governing body shall file the order for the repairs with the county clerk, the order describing the abutting property. The recorded order is notice that the described property is subject to a lien for the cost of the repairs, in an amount to be determined later by an order of the county governing body. The county clerk shall indorse upon the order the date of the filing and record and index the order in special books to be kept by the county clerk for such purpose.

Â Â Â Â Â  368.915 Payment and reimbursement when county makes repairs. (1) After the repairs mentioned in ORS 368.910 have been completed the county governing body shall compute the cost to which may be added up to 10 percent of the cost for administration. Payment for the repairs shall be made from the general fund of the county.

Â Â Â Â Â  (2) The fund drawn upon for the repairs shall be reimbursed by an assessment of the total cost against the abutting property. After the owner has been given notice and an opportunity to be heard, the county governing body shall by order determine the cost to be assessed against the abutting property. Notice of the determination of the assessment shall be mailed to the owner within 10 days after the cost is determined. The county governing body shall certify the order to the county assessor and shall record the order with the county clerk. The clerk shall indorse on the order the date of filing and record and index it in the special books kept by the clerk for such purpose.

Â Â Â Â Â  368.920 Expense of repairs as lien on abutting property. The assessment mentioned in ORS 368.915 and interest are a lien upon the abutting property from the date of the filing with the county clerk of the order of the county governing body for the repairs under ORS 368.910. No transfer, sale or division of the abutting land, or change in its legal description, divests the lien from the whole of the original abutting land. Failure to enter the name of the owner or mistake in the name of the owner in the order for repairs in no way renders void any assessment and in no way affects the lien on the property described. The lien has priority over all other liens and encumbrances, except tax liens. Upon payment in full of the assessment and interest, the county sheriff shall enter satisfaction by a notation in the record kept by the county clerk, and the property is thereby discharged from the lien.

Â Â Â Â Â  368.925 Delinquency in paying assessment for repairs; execution sale. (1) Thirty days after the notice of the determination of the assessment mentioned in ORS 368.915 is mailed to the owner, the entire amount is due and payable at the office of the county sheriff, and if not so paid shall be delinquent from that date and shall bear interest at the rate of eight percent per year until paid.

Â Â Â Â Â  (2) One year from the date an assessment is delinquent, the county sheriff shall transmit to the county clerk a written description of the property, the name of the person to whom assessed, the amount of the assessment and the interest due. The county clerk shall issue a writ of execution thereon, directed to the sheriff of the county. The sheriff shall proceed to collect the unpaid assessment by advertising and selling the property in the manner provided by law for the sale of real property on execution, but no property shall be sold for a sum less than the amount of the unpaid assessment plus interest and the cost of advertising and sale.

Â Â Â Â Â  368.930 [Amended by 1973 c.518 Â§4; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.935 [Repealed by 1965 c.500 Â§2]

Â Â Â Â Â  368.940 [1965 c.500 Â§1; repealed by 1969 c.429 Â§6]

Â Â Â Â Â  368.942 Posting notices, signs or pictures on structures within county road right of way prohibited. Except as provided in ORS 368.950, no person may paste, paint, brand or in any manner whatever place or attach to any building, fence, gate, bridge, tree, rock, board, structure or anything whatever within the limits of the right of way of any county road any written, printed or painted advertisement, bill, notice, sign, picture, card or poster, except within the limits of any incorporated city through which the county road runs. [1973 c.462 Â§2]

Â Â Â Â Â  368.945 Authority of county road official to remove unlawfully posted matter. A county road official may lawfully remove or destroy, without resort to legal proceedings, any advertisement, bill, notice, sign, picture, card or poster placed in violation of ORS 368.942. [1973 c.462 Â§3]

Â Â Â Â Â  368.950 Applicability of ORS 368.942 and 368.945. ORS 368.942 and 368.945 do not apply to:

Â Â Â Â Â  (1) The posting or maintaining of any notice required by law to be posted or maintained; or

Â Â Â Â Â  (2) The placing and maintaining, within the limits of the right of way of any county road, of:

Â Â Â Â Â  (a) Signs approved by the county governing body and giving information about scenic, historical, resort or recreational areas;

Â Â Â Â Â  (b) Signs approved by the county governing body and giving information about community or civic enterprises of a noncommercial nature, or the proximity of tourist facilities, directions or distances for the information of the traveling public;

Â Â Â Â Â  (c) Facility location signs of a public utility or telecommunications utility, when such signs are approved by the county governing body;

Â Â Â Â Â  (d) Benches utilized as outdoor advertising signs, if approved by the county governing body; or

Â Â Â Â Â  (e) Outdoor advertising signs on bus shelters erected or maintained for use by and convenience of customers of a mass transit district, a transportation district or any other public transportation agency, when such signs are approved by the county governing body. [1973 c.462 Â§4; 1987 c.403 Â§1; 1987 c.447 Â§143]

Â Â Â Â Â  368.955 Posting notices, signs or pictures within view of county road on property of another without consent prohibited. No person may paste, paint, brand or in any manner whatever place or attach to any building, fence, gate, bridge, tree, rock, board, structure or anything whatever on the property of another within view of a county road, without the written consent of the owner or person entitled to possession of such property, any written, printed or painted advertisement, bill, notice, sign, picture, card or poster. [1973 c.462 Â§5]

Â Â Â Â Â  368.960 Authority of property owner to remove unlawfully posted matter. The owner or person entitled to possession of any property described in ORS 368.955 may lawfully remove or destroy, without resort to legal proceedings, any advertisement, bill, notice, sign, picture, card or poster placed upon such property in violation of ORS 368.955. [1973 c.462 Â§6]

PENALTIES

Â Â Â Â Â  368.990 Penalties. (1) Violation of ORS 368.251 or 368.256 is punishable, upon conviction, by a fine not exceeding $100 or by imprisonment in the county jail not exceeding 60 days, or both. Justice courts shall have concurrent jurisdiction with the circuit courts of such offenses.

Â Â Â Â Â  (2) Violation of ORS 368.942 is punishable, upon conviction, for each violation by a fine of not more than $100 or imprisonment in the county jail for not more than 30 days or both.

[Subsection (4) enacted as 1973 c.462 Â§7; 1981 c.153 Â§70]

_______________



Chapter 369

Chapter 369 Â Ways of Public Easement

2005 EDITION

WAYS OF PUBLIC EASEMENT

HIGHWAYS, ROADS, BR IDGES AND FERRIES

369.020Â Â Â Â  Designation of county market roads as ways of public easement

369.025Â Â Â Â  County market road within city

Â Â Â Â Â  369.010 [Repealed by 1983 c. 327 Â§16]

Â Â Â Â Â  369.020 Designation of county market roads as ways of public easement. On or before January 1, 1974, county courts of the respective counties or city councils of the respective cities may take action to designate former "county market roads" as ways of public easement. If no designation is made, such roads shall become a part of the respective county or city road systems as of that date. [1973 c.240 Â§2 (enacted in lieu of 369.110, 369.120, 369.130, 369.140, 369.150, 369.160, 369.170, 369.180, 369.190, 369.200, 369.220, 369.230, 369.240, 369.250, 369.260, 369.270, 369.280 and 369.290)]

Â Â Â Â Â  369.025 County market road within city. Notwithstanding ORS 369.020 or any action pursuant thereto, a road within a city that was a designated county market road prior to January 1, 1974, shall be on the county road system until the county surrenders jurisdiction over the road within a city and the city accepts the county order and offer of surrender in the manner prescribed in ORS 373.270. [1975 c.362 Â§1]

Â Â Â Â Â

Â Â Â Â Â  369.110 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.110)]

Â Â Â Â Â

Â Â Â Â Â  369.120 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.120)]

Â Â Â Â Â

Â Â Â Â Â  369.130 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.130)]

Â Â Â Â Â

Â Â Â Â Â  369.140 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.140)]

Â Â Â Â Â

Â Â Â Â Â  369.150 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.150)]

Â Â Â Â Â

Â Â Â Â Â  369.160 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.160)]

Â Â Â Â Â

Â Â Â Â Â  369.170 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.170)]

Â Â Â Â Â

Â Â Â Â Â  369.180 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.180)]

Â Â Â Â Â

Â Â Â Â Â  369.190 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.190)]

Â Â Â Â Â  369.200 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.200)]

Â Â Â Â Â

Â Â Â Â Â  369.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.220 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.220)]

Â Â Â Â Â

Â Â Â Â Â  369.230 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.230)]

Â Â Â Â Â

Â Â Â Â Â  369.240 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.240)]

Â Â Â Â Â

Â Â Â Â Â  369.250 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.250)]

Â Â Â Â Â

Â Â Â Â Â  369.260 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.260)]

Â Â Â Â Â

Â Â Â Â Â  369.270 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.270)]

Â Â Â Â Â

Â Â Â Â Â  369.280 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.280)]

Â Â Â Â Â

Â Â Â Â Â  369.290 [Amended by 1965 c.512 Â§1; repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.290)]

Â Â Â Â Â

Â Â Â Â Â  369.410 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.420 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.430 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.440 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.450 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.460 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.470 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â

Â Â Â Â Â  369.480 [Repealed by 1981 c.153 Â§79]

_______________



Chapter 370

Chapter 370 Â County Road Bonding Act

2005 EDITION

COUNTY ROAD BONDING ACT

HIGHWAYS, ROADS, BRIDGES AND FERRIES

370.010Â Â Â Â  Authority to issue bonds

370.020Â Â Â Â  Road work plans, specifications and bids

370.031Â Â Â Â  Election procedure to determine issuance of bonds under ORS 370.010

370.120Â Â Â Â  County court's use of money raised by sale of bonds

370.130Â Â Â Â  Order declaring election results; contents and effect

370.140Â Â Â Â  Bond issuance, advertisement, sale and interest rate

370.150Â Â Â Â  Issuance of serial in lieu of term bonds

370.160Â Â Â Â  Option to issue callable term or serial bonds; notice of redemption

370.170Â Â Â Â  Special bond redemption funds

370.180Â Â Â Â  Tax levy for redemption fund and bond interest

370.200Â Â Â Â  Loan of redemption funds

370.240Â Â Â Â  Warrants in lieu of bonds

Â Â Â Â Â  370.005 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  370.010 Authority to issue bonds. (1) Any county may issue bonds for the purpose of raising money to be used for the construction and maintenance of permanent roads in that county.

Â Â Â Â Â  (2) All moneys raised under the provisions of this chapter shall be used in constructing permanent public roads in that county, which roads, except as otherwise provided by law, shall be constructed by the county court under its exclusive jurisdiction and such expert assistants as it may employ.

Â Â Â Â Â  370.020 Road work plans, specifications and bids. The county court:

Â Â Â Â Â  (1) Shall prepare plans and specifications of roads mentioned in ORS 370.010.

Â Â Â Â Â  (2) Shall invite bids in conformity to such plans and specifications.

Â Â Â Â Â  (3) May also receive and consider any and all bids in conformity to any plans and specifications furnished by any individual, firm or corporation offering to bid on such roads.

Â Â Â Â Â  (4) May reject any and all bids.

Â Â Â Â Â  370.030 [Repealed by 1983 c.350 Â§232 (370.031 enacted in lieu of 370.030)]

Â Â Â Â Â  370.031 Election procedure to determine issuance of bonds under ORS 370.010. (1) This section establishes the procedure for determining whether a county shall issue bonds under ORS 370.010. The question shall be decided by election. The county court:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (4) The order of the county court calling the election:

Â Â Â Â Â  (a) Shall specify the amount of the bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear; and

Â Â Â Â Â  (b) May specify each road within the county to be built or improved by the money raised, the minimum amount to be expended on each road and the location of each road within the county, giving its beginning and terminus.

Â Â Â Â Â  (5) Not later than the fourth day nor before the 15th day before an election under this section, the county court shall publish a notice of the election in the newspaper or newspapers designated under ORS 254.205. The notice shall state the date of the election, a ballot title and the information included in the order under subsection (4) of this section. The notice shall be published in at least one issue of the newspaper or newspapers. A notice under this section is in addition to the facsimile published under ORS 254.205.

Â Â Â Â Â  (6) Only one election under this section may be held in a 12-month period. [1983 c.350 Â§233 (enacted in lieu of 370.030)]

Â Â Â Â Â  370.040 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.050 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.060 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.070 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.080 [Repealed by 1973 c.549 Â§1 (370.082 enacted in lieu of 370.080)]

Â Â Â Â Â  370.082 [1973 c.549 Â§2 (enacted in lieu of 370.080); repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.084 [1973 c.549 Â§3; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.086 [1973 c.549 Â§4; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.090 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.100 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.110 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.120 County court's use of money raised by sale of bonds. If the county court in its order calling an election under ORS 370.031 designates the particular roads to be built or improved by the money raised by the sale of bonds, the county court shall not use any of the money raised upon any other road or for any other purpose than those mentioned in the order. If the order does not designate any particular roads to be built or improved by the money raised, then the county court may expend the money raised from the sale of the bonds to build, improve or maintain such permanent roads within the county as the county court considers proper. [Amended by 1983 c.350 Â§234]

Â Â Â Â Â  370.130 Order declaring election results; contents and effect. If at any election under ORS 370.031 a majority of the electors voting at the election favors issuing the bonds, the county court shall enter an order in its journal declaring that fact. This order shall:

Â Â Â Â Â  (1) Be conclusive as to the regularity of all the proceedings in reference to the matter.

Â Â Â Â Â  (2) Designate the amount of the total assessed valuation of all the property within the county.

Â Â Â Â Â  (3) Designate the amount of all the previous debts and liabilities of the county incurred for road purposes and remaining unpaid.

Â Â Â Â Â  (4) Be prima facie evidence as to the amount of the assessed valuation and the indebtedness. [Amended by 1983 c.350 Â§235]

Â Â Â Â Â  370.140 Bond issuance, advertisement, sale and interest rate. (1) After having entered the order as provided in ORS 370.130, the county court shall cause the bonds to be issued in denominations of $50 or multiples thereof, up to $1,000, advertise such amount of them for sale as in its judgment is necessary and thereafter from time to time make such additional sale of bonds so issued as is necessary.

Â Â Â Â Â  (2) Bond sales shall be made through bids received upon such advertisement as the county court deems necessary to afford the best means of procuring the highest prices for the bonds.

Â Â Â Â Â  (3) All bids shall be in writing and publicly opened at a time and place specified in the advertisement.

Â Â Â Â Â  (4) Whatever other means of advertising the sale of bonds the county court may adopt, it shall advertise the sale for at least three weeks in two newspapers printed in the county, if there are that many, and if there is but one such newspaper, then in it.

Â Â Â Â Â  (5) The bonds shall be sold to the highest bidder, but preference shall be given to the citizens of the county.

Â Â Â Â Â  (6) If the county court is not satisfied with the bids, it may reject any or all of them.

Â Â Â Â Â  (7) The county court shall determine the interest rate. [Amended by 1981 c.94 Â§34]

Â Â Â Â Â  370.150 Issuance of serial in lieu of term bonds. After the issuance of bonds has been authorized by an election held in accordance with ORS 370.031, 370.120 and 370.130, the county court, in lieu of bonds redeemable only at the time stated in the notice, may issue bonds and, in the order providing for their issuance, reserve the right to redeem any or all of them serially each year. When bonds are issued with such reservation, the redemption fund provided for in ORS 370.170 may be used each year, as it is collected, for the redemption of such proportion or percentage of the bonds as will redeem all of them at the end of the time fixed in the prior proceedings for maturity of the bonds, instead of being kept and deposited as provided by law or loaned as provided in ORS 370.200 until the final maturity of the bonds. [Amended by 1967 c.451 Â§21; 1983 c.350 Â§236]

Â Â Â Â Â  370.160 Option to issue callable term or serial bonds; notice of redemption. In its discretion, the county court further may issue either term bonds or the serial bonds mentioned in ORS 370.150 with the option of redeeming them on and after certain interest-paying dates specified by the county court in the bonds. Notice of redemption shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. These callable bonds either may be called and paid pursuant to the optional redemption privilege or may be called and refunded pursuant to ORS 287.202 to 287.220. [Amended by 1997 c.171 Â§19]

Â Â Â Â Â  370.170 Special bond redemption funds. Beginning with the fourth year after the bonds are sold the county court shall each year thereafter, until maturity of the bonds, set aside as a special fund for their payment such percentage of the face value of the bonds as at the date of their maturity shall aggregate their full face value. Where bonds are issued in different series maturing at different times a separate redemption fund shall be provided for each series.

Â Â Â Â Â  370.180 Tax levy for redemption fund and bond interest. The amount necessary to provide the redemption fund and to pay the annual interest on outstanding bonds shall be added to the general levy of taxes as may be required, which tax shall be levied upon all the taxable property within the county.

Â Â Â Â Â  370.190 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.200 Loan of redemption funds. Whenever there are sufficient funds on hand in the bond redemption fund, the county treasurer with the approval of the county court may loan any money in the bond redemption fund, secured by first mortgage on improved real estate within the county at six percent interest per year. All applications for such loans shall be made in writing to the county treasurer, shall state the amount of the loan applied for and the security offered and shall be numbered consecutively as received and passed upon by the county court. The county court shall require an abstract of title of property and a written opinion from the district attorney of the county concerning the validity of the title of the lands offered as security. The county court may authorize or reject any loan. No loan shall be made in excess of 50 percent of the assessed valuation of the property offered as security. No expense shall be incurred by the county in loaning any such funds.

Â Â Â Â Â  370.210 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.220 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.230 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.240 Warrants in lieu of bonds. (1) After the issuance of bonds has been authorized by an election held in accordance with ORS 370.031, 370.120 and 370.130, the county court, in lieu of the issuance of any or all such bonds, may issue warrants drawn upon the county treasury for the purpose of securing any or all funds sought to be secured by the issuance of such bonds.

Â Â Â Â Â  (2) These warrants shall be in denominations of $50, or multiples thereof up to $1,000, and shall bear the same rate of interest as the bonds would bear in lieu of which the warrants are issued.

Â Â Â Â Â  (3) No such warrants shall become due at any specified time, but shall be redeemable by the county at any time in the same manner as other county warrants are redeemed or paid. [Amended by 1983 c.350 Â§237]

Â Â Â Â Â  370.250 [Repealed by 1981 c.153 Â§79]

_______________



Chapter 371

Chapter 371 Â Road Districts and Road Assessment Plans

2005 EDITION

ROAD DISTRICTS AND ROAD ASSESSMENT PLANS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

371.005Â Â Â Â  ÂCounty courtÂ defined

COUNTY ROAD DISTRICTS

371.055Â Â Â Â  Establishment of road districts

371.060Â Â Â Â  Drainage districts and cities as separate road districts

371.065Â Â Â Â  Construction, maintenance and repair in drainage road district; tax levy

371.067Â Â Â Â  Construction, maintenance and repair in city road district

371.070Â Â Â Â  Islands as separate road districts

371.075Â Â Â Â  Petition for road improvement or grade change; investigation and report; granting petition

371.097Â Â Â Â  Levy of taxes; application of Local Budget Law

371.105Â Â Â Â  Tax as special fund; use of fund

371.110Â Â Â Â  Effect of change of district boundaries on road tax levy; filing boundary change with county assessor and Department of Revenue

SPECIAL ROAD DISTRICTS

371.305Â Â Â Â  Authority to establish special road districts

371.318Â Â Â Â  Formation order to declare whether district board elected or appointed; change in method of selecting board; cost of election

371.323Â Â Â Â  Election of first commissioners

371.330Â Â Â Â  Appointment of first commissioners

371.336Â Â Â Â  Powers of district

371.338Â Â Â Â  District board of appointed commissioners; qualification; term; vacancies; oath

371.342Â Â Â Â  Officers of appointed district board; meetings; records

371.347Â Â Â Â  Alternative provisions for elected board of commissioners

371.349Â Â Â Â  District board of elected commissioners; qualification; term; vacancies; oath

371.351Â Â Â Â  Officers of elected district board; meetings; records

371.353Â Â Â Â  Establishment of zones within special road district

371.354Â Â Â Â  Notice and public hearing

371.356Â Â Â Â  Election to approve zones within special road district

371.357Â Â Â Â  Ad valorem taxation; operating tax rate limits

371.359Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

371.360Â Â Â Â  Deposit of tax proceeds in bank

371.385Â Â Â Â  Certain tax limitations not in effect after August 22, 1969

ROAD ASSESSMENT DISTRICTS

371.405Â Â Â Â  Definitions for ORS 371.405 to 371.535

371.410Â Â Â Â  Formation of road assessment district in counties with 19,000 to 25,000 population; effect of population increase

371.416Â Â Â Â  Election procedure; initiative and referendum

371.450Â Â Â Â  Election of district directors; terms; oath; qualifications; vacancies

371.455Â Â Â Â  Nominees declared elected if number equals positions to be filled

371.467Â Â Â Â  Special elections

371.470Â Â Â Â  Selection of board of directorsÂ president and secretary; record of proceedings; meetings

371.475Â Â Â Â  General powers of board of directors

371.480Â Â Â Â  Contracts as to streets in cities

371.485Â Â Â Â  Authority of district over roads and highways

371.495Â Â Â Â  Declaration of legislative intent

371.500Â Â Â Â  Computing money to be raised by assessment; apportionment; assessment limited; tax not to interfere with others

371.505Â Â Â Â  Copy of assessment resolution to county assessor; duty of assessor; collection and accounting; separate fund

371.510Â Â Â Â  County assessor to furnish certificate of assessed valuation

371.512Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

371.515Â Â Â Â  District to pay county for expenses; proceedings on default

371.520Â Â Â Â  District excluded from other districts; certain unexpended funds credited to district; city within district may make levies

371.530Â Â Â Â  Exclusion of land area from district

371.535Â Â Â Â  Disposition of funds of dissolved district

IMPROVEMENT OF STREETS AND ROADS IN UNINCORPORATED AREAS

371.605Â Â Â Â  Definitions for ORS 371.605 to 371.660

371.610Â Â Â Â  Application of ORS 371.605 to 371.660; authority of county to supersede statutes

371.615Â Â Â Â  Petition or resolution for improvement of roads in unincorporated areas

371.620Â Â Â Â  Signers of petition and objection in event of cotenancies

371.625Â Â Â Â  Investigation and estimation of cost of improvement by engineer

371.630Â Â Â Â  Notice to owner of engineerÂs report; filing objections

371.635Â Â Â Â  Court order for improvement; recording; vacation of order and removal of lien

371.640Â Â Â Â  Engineer to compile improvement cost; source of payment; reimbursement of source; additional work

371.642Â Â Â Â  Allocation of costs of sidewalk or curb construction and other improvements

371.645Â Â Â Â  Engineer to ascertain assessment; hearing on objections; court order

371.650Â Â Â Â  Certification of assessment; recording order; lien

371.655Â Â Â Â  When assessment due, payable and delinquent; application of other statutes

371.660Â Â Â Â  Delinquent list; execution and sale

GENERAL PROVISIONS

Â Â Â Â Â  371.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ includes board of county commissioners.

COUNTY ROAD DISTRICTS

Â Â Â Â Â  371.055 Establishment of road districts. For the purpose of improving county roads, as defined in ORS 368.001, or public roads within the boundaries of a city or drainage district, numbered road districts may be formed from contiguous territory within the county. [Amended by 1971 c.727 Â§101; 1989 c.593 Â§3]

Â Â Â Â Â  371.060 Drainage districts and cities as separate road districts. Every drainage district consisting of 5,000 acres or more, and every city, shall constitute a separate road district. The county court shall not divide such territory to include any of it in any other road district unless the people of the drainage district or city, by majority vote at an election held pursuant to law, vote that the territory be included by the county court in a road district established by the county court. The county court may include in the road district of any drainage district contiguous property adjoining or adjacent to such drainage district, but in no event shall the total area added by the county court be more than 50 percent of the area of the drainage district. [Amended by 2003 c.802 Â§101]

Â Â Â Â Â  371.065 Construction, maintenance and repair in drainage road district; tax levy. Any construction, maintenance and repairs on roads within the boundaries of a drainage road district shall be only on such public roads, as defined in ORS 368.001, within the district as are designated by order of the board of supervisors of the drainage district. The board of supervisors of such drainage district may cooperate with the county court in construction, maintenance and repairs on roads within the boundaries of the drainage district, and for this purpose may levy in any one year a tax on every acre of land in the district in the proportion that the acre is benefited by the proposed construction, maintenance or repair, but in no event to exceed $1 for any one acre. The amount of the tax shall be certified to the county assessor of each county in which lands of the district are situated, and thereafter collected in the same manner as the annual installment of drainage tax is certified and collected. [Amended by 1981 c.153 Â§71]

Â Â Â Â Â  371.067 Construction, maintenance and repair in city road district. Any construction, maintenance and repairs on roads within the boundaries of a city that constitutes an entire and separate road district under ORS 371.060 shall be only on such public roads, as defined in ORS 368.001, within the district as are designated by order of the governing body of the city. The governing body of the city may cooperate with the county court in construction, maintenance and repairs on roads within the boundaries of the city. [1989 c.593 Â§2; 2003 c.802 Â§102]

Â Â Â Â Â  371.070 Islands as separate road districts. Any island or part thereof exceeding in area 12 square miles and located in any one county hereby is constituted a separate and distinct road district of the county.

Â Â Â Â Â  371.075 Petition for road improvement or grade change; investigation and report; granting petition. Upon the petition of 12 or a majority of the resident freeholders of any road district, approved by the roadmaster, praying for a change in grade or other extensive improvements to a public road as defined in ORS 368.001, the county court shall instruct the county surveyor, engineer or roadmaster to proceed as soon as convenient to the place named in the petition and make such investigations, surveys or estimates as the county court requires and report the same in writing to the county court, setting forth all material matters necessary to fully advise the county court. If the county court determines in favor of such improvement, it shall grant the petition and proceed to make the change in grade or improvements. [Amended by 1981 c.153 Â§72]

Â Â Â Â Â  371.080 [Repealed by 1989 c.593 Â§5]

Â Â Â Â Â  371.085 [Amended by 1953 c.480 Â§3; repealed by 1989 c.593 Â§5]

Â Â Â Â Â  371.090 [Amended by 1971 c.647 Â§64; 1983 c.350 Â§238; repealed by 1989 c.593 Â§5]

Â Â Â Â Â  371.095 [Amended by 1953 c.480 Â§3; 1963 c.9 Â§19; 1971 c.647 Â§65; repealed by 1987 c.667 Â§8]

Â Â Â Â Â  371.097 Levy of taxes; application of Local Budget Law. (1) A road district may assess, levy and collect each year an ad valorem tax on all taxable property within the road district.

Â Â Â Â Â  (2) Ad valorem taxes authorized by this section shall be paid in money and shall be levied and collected in the same manner as other county taxes.

Â Â Â Â Â  (3) Notwithstanding ORS 294.316 (5), 294.305 to 294.565 apply to the road district for each fiscal year in which ad valorem taxes are assessed and levied by the district. [1987 c.667 Â§2]

Â Â Â Â Â  371.100 [Amended by 1953 c.480 Â§3; 1957 c.70 Â§1; 1967 c.609 Â§7; 1971 c.647 Â§66; 1983 c.350 Â§239; repealed by 1987 c.667 Â§8]

Â Â Â Â Â  371.105 Tax as special fund; use of fund. (1) All tax moneys levied and collected by the road district shall be credited and kept as a special fund by the county treasurer to the account of the road district. No part of such fund shall be transferred or loaned.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the whole amount of the tax moneys levied and collected by the road district shall be expended under the supervision of the county court upon roads within the road district boundary of the district voting the tax as the boundaries existed at the time the tax was voted, and not elsewhere.

Â Â Â Â Â  (3) The fund collected from taxes levied and assessed by a road district comprising and constituted from a city, and from property situated within the city, shall be expended under the supervision of the governing body of the city and not under the supervision of the county court. This fund shall be paid over to the city by the county treasurer when collected. [Amended by 1983 c.350 Â§240; 1985 c.307 Â§3; 1987 c.667 Â§3; 1989 c.593 Â§4; 2003 c.802 Â§103]

Â Â Â Â Â  371.107 [1985 c.307 Â§2; 1987 c.667 Â§4; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  371.110 Effect of change of district boundaries on road tax levy; filing boundary change with county assessor and Department of Revenue. (1) If the boundaries of any road district are changed after the levy of any road tax in or for such road district and before the expenditure of the tax, provision shall be made by the county court for such expenditure in the localities contemplated at the time of levy, notwithstanding the change in boundaries.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [Amended by 2001 c.138 Â§19]

Â Â Â Â Â  371.205 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.210 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.215 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.220 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.225 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.230 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.235 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.240 [Repealed by 1969 c.50 Â§1]

SPECIAL ROAD DISTRICTS

Â Â Â Â Â  371.305 Authority to establish special road districts. Contiguous territory lying within any county and not incorporated within the limits of a city may be formed into, or included in, a special road district in the manner provided by ORS 371.305 to 371.360. [Amended by 1961 c.681 Â§1; 1965 c.498 Â§4; 2003 c.802 Â§104]

Â Â Â Â Â  371.310 [Amended by 1965 c.498 Â§5; 1969 c.568 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.315 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.318 Formation order to declare whether district board elected or appointed; change in method of selecting board; cost of election. (1) If a county court approves a petition for formation of a special road district, the order of the county court declaring the formation shall also declare, in addition to other matters specified in ORS 198.810, whether the commissioners of the district shall be appointed by the county court or elected by the electors of the district.

Â Â Â Â Â  (2) When a special road district is situated within a county, the county court, by ordinance, may provide for a change in the method of selection of the commissioners of the district. The ordinance shall specify whether election or appointment shall be the method of selecting commissioners and shall prescribe the procedures for effecting the change.

Â Â Â Â Â  (3) When a county court, by an order or ordinance described in this section, requires the commissioners of a special road district to be elected, the county shall pay the costs of conducting the elections at which the commissioners of the district are elected. [1999 c.764 Â§2]

Â Â Â Â Â  371.320 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.323 Election of first commissioners. If a proposal for formation of a special road district is approved and the proposal specifies an elected district board of commissioners, members of the district board of commissioners shall be elected at the election held to form the district. [1999 c.764 Â§4]

Â Â Â Â Â  371.325 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.330 Appointment of first commissioners. If a proposal for formation of a district is approved and the proposal specifies an appointed district board of commissioners, the county court shall appoint three persons with the qualifications described in ORS 371.338 (1) to be the first commissioners of the district and shall designate the term of office of each. [Amended by 1961 c.681 Â§2; 1965 c.498 Â§6; 1971 c.727 Â§102; 1999 c.764 Â§3]

Â Â Â Â Â  371.335 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.336 Powers of district. A special road district may be formed for the purpose of improving roads within the district. A special road district has the power:

Â Â Â Â Â  (1) To make contracts.

Â Â Â Â Â  (2) To acquire, hold, receive and dispose of real and personal property.

Â Â Â Â Â  (3) To sue and be sued.

Â Â Â Â Â  (4) To exercise the power of eminent domain.

Â Â Â Â Â  (5) To assess, levy and collect taxes on all taxable real property within the district.

Â Â Â Â Â  (6) To do any other act necessary to carry out the purposes of ORS 371.305 to 371.360. [1961 c.681 Â§5; 1963 c.9 Â§20; 1965 c.498 Â§7; 1969 c.568 Â§2; 1971 c.727 Â§103; 1987 c.667 Â§6; 2003 c.802 Â§105]

Â Â Â Â Â  371.338 District board of appointed commissioners; qualification; term; vacancies; oath. (1) The powers of a special road district are vested in a district board of commissioners consisting of three commissioners appointed by the county court. Each commissioner shall be an elector of the district. The term of office of a commissioner is three years commencing on January 1 of the year of appointment. Vacancies on the board shall be filled by the county court by appointment for the unexpired term.

Â Â Â Â Â  (2) Notwithstanding the three-year term of office prescribed in subsection (1) of this section, of the commissioners first appointed to a board one commissioner shall be appointed for a term ending December 31 of the second year following the year in which that commissioner first takes office, one commissioner for a term ending December 31 of the year following the year in which that commissioner first takes office and one commissioner for a term ending December 31 of the year in which that commissioner takes office.

Â Â Â Â Â  (3) Before entering upon the duties of office, a commissioner shall take and subscribe an oath to support the Constitution and laws of the State of Oregon and of the United States, and to well and faithfully perform the duties of office to the best of the commissionerÂs knowledge and ability. [1961 c.681 Â§6; 1983 c.83 Â§81]

Â Â Â Â Â  371.340 [Repealed by 1961 c.681 Â§14]

Â Â Â Â Â  371.342 Officers of appointed district board; meetings; records. As soon as possible after the first commissioners are appointed to the district board of commissioners, and thereafter during each January, the board shall meet and organize by selecting from their number a president, a secretary and a treasurer. The board shall hold one regular meeting each month at a time and place within the district designated by the board. All meetings of the board shall be open to the public and the records of the district shall be available for public inspection. [1961 c.681 Â§Â§7,8; 1969 c.344 Â§5; 1969 c.345 Â§7]

Â Â Â Â Â  371.344 [1961 c.681 Â§9; 1963 c.9 Â§21; 1965 c.498 Â§8; 1973 c.796 Â§59; 1983 c.83 Â§82; 1983 c.350 Â§241; 1997 c.541 Â§384; repealed by 1999 c.632 Â§30]

Â Â Â Â Â  371.345 [Amended by 1959 c.102 Â§1; 1961 c.681 Â§10; 1967 c.609 Â§8; 1971 c.647 Â§67; 1975 c.647 Â§32; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  371.347 Alternative provisions for elected board of commissioners. When a special road district has an elected district board of commissioners, ORS 371.349 and 371.351 are effective in that district in lieu of ORS 371.338 and 371.342. [1999 c.764 Â§5]

Â Â Â Â Â  371.349 District board of elected commissioners; qualification; term; vacancies; oath. (1) The powers of a special road district are vested in a district board of commissioners consisting of three commissioners elected by the electors of the district. Each commissioner shall be an elector of the district. The term of office of a commissioner is four years commencing on July 1 following the date of election. A commissioner may serve until a successor is elected and qualified. Vacancies on the board shall be filled by the district board by appointment for the unexpired term.

Â Â Â Â Â  (2) Notwithstanding the four-year term of office prescribed in subsection (1) of this section, of the commissioners first elected to a board, the term of one commissioner shall end on June 30 of the second year following the year in which that commissioner first takes office.

Â Â Â Â Â  (3) ORS chapter 255 governs the nomination and election of the commissioners of a special road district and the conduct of all elections in the district.

Â Â Â Â Â  (4) Before entering upon the duties of office, a commissioner shall take and subscribe an oath to support the Constitutions and laws of the State of Oregon and of the United States, and to well and faithfully perform the duties of office to the best of the commissionerÂs knowledge and ability. [1999 c.764 Â§6]

Â Â Â Â Â  371.350 [Amended by 1961 c.681 Â§11; 1971 c.647 Â§68; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  371.351 Officers of elected district board; meetings; records. As soon as possible after the first commissioners are elected to the district board of commissioners, and thereafter during each July, the board shall meet and organize by selecting from their number a president, a secretary and a treasurer. The board shall hold one regular meeting each month at a time and place within the district designated by the board. All meetings of the board shall be open to the public and the records of the district shall be available for public inspection. [1999 c.764 Â§7]

Â Â Â Â Â  371.353 Establishment of zones within special road district. The district board of a special road district located in a county of between 3,000 and 3,500 square miles and with a population of between 100,000 and 200,000 may seek elector approval to divide the district into zones for the purpose of imposing and levying property taxes at a different rate and amount on the assessed value of all taxable property in each zone. The establishment of zones within a district under ORS 371.353 to 371.357 must be based upon and reflect qualitative differences in the services provided by the district to the residents and their property in each zone. [2001 c.553 Â§2]

Â Â Â Â Â  371.354 Notice and public hearing. (1) The district board of a special road district seeking to establish tax zones under ORS 371.353 to 371.357 shall cause a notice of a public hearing relating to the formation of the tax zones to be published once a week for two successive weeks in the newspaper in general circulation in the district that, in the judgment of the district board, will afford the best notice to the residents of the district.

Â Â Â Â Â  (2) The notice published under this section shall set forth:

Â Â Â Â Â  (a) The resolve of the district board to divide the district into zones.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (c) The estimated percentage of the total amount of ad valorem taxes of the district that will be collected in each zone.

Â Â Â Â Â  (d) The date, hour and place of the hearing.

Â Â Â Â Â  (e) That all interested persons may attend and shall be given a reasonable opportunity to be heard. [2001 c.553 Â§3]

Â Â Â Â Â  371.355 [Amended by 1961 c.681 Â§12; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.356 Election to approve zones within special road district. (1) Following the notice required under ORS 371.354, the district board of a special road district seeking to establish tax zones shall conduct a public hearing at which district residents and property owners may testify about the proposed zones.

Â Â Â Â Â  (2) Following the hearing, if the district board decides to proceed, the district board shall submit a measure to the electors of the district that establishes the zones and zone boundaries. The measure shall state the operating tax rates proposed to apply to each zone, stated as a percentage, not to exceed 100 percent, of the lesser of the districtÂs statutory or permanent rate limit. The measure may contain any other provisions deemed necessary by the district board.

Â Â Â Â Â  (3) The measure shall be approved and the tax zones established if a majority of district electors voting on the question vote in favor of the measure.

Â Â Â Â Â  (4) If district electors establish tax zones within a road district pursuant to this section, the operating tax rate applicable to each zone may not be modified for three tax years following zone establishment.

Â Â Â Â Â  (5) If tax zones within a road district are established under this section, zone boundaries may not be changed unless notice of the zone boundary change is given and elector approval of the change is obtained in the same manner as zones are established under ORS 371.353 to 371.357. [2001 c.553 Â§4]

Â Â Â Â Â  371.357 Ad valorem taxation; operating tax rate limits. (1) If a special road district is divided into tax zones under ORS 371.353 to 371.357, the district board shall determine, make and declare each item of ad valorem property tax, as set forth in ORS 310.060 (2), for each zone when the district board adopts its budget for any fiscal year.

Â Â Â Â Â  (2) The operating tax rate for each tax zone of the district may not exceed the lesser of the statutory or permanent rate limit for operating taxes of the district established under ORS 310.200 to 310.242 or section 11 (3), Article XI of the Oregon Constitution. [2001 c.553 Â§5]

Â Â Â Â Â  371.359 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§21]

Â Â Â Â Â  371.360 Deposit of tax proceeds in bank. (1) The proceeds of the tax levied and collected for the district shall be deposited in a bank or banks designated by the district board of commissioners. Such moneys shall be paid out only upon order of the board by checks or drafts signed by the president and treasurer of the board. All deposits of any district in any bank in excess of the amount protected by Federal Deposit Insurance Corporation insurance shall be secured by deposit of bonds of the United States.

Â Â Â Â Â  (2) Any moneys on deposit in a county treasury in a special fund of a road district on August 9, 1961, shall be paid to the district board of commissioners for deposit as provided in subsection (1) of this section. [Amended by 1961 c.681 Â§13]

Â Â Â Â Â  371.365 [Repealed by 1961 c.681 Â§14]

Â Â Â Â Â  371.370 [Repealed by 1961 c.681 Â§14]

Â Â Â Â Â  371.375 [1965 c.498 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.380 [1965 c.498 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.385 Certain tax limitations not in effect after August 22, 1969. If any district existing on August 22, 1969, had a tax limitation set forth in the petition for formation as provided by ORS 371.310, prior to amendment by section 1, chapter 568, Oregon Laws 1969, the limitation stated in such petition shall not be effective to limit the taxing authority of any such district after August 22, 1969. Such limitation shall be construed to be effective only to limit taxes levied prior to August 22, 1969, and after the formation of the district. [1969 c.568 Â§3]

Â Â Â Â Â  Note: 371.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 371 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ROAD ASSESSMENT DISTRICTS

Â Â Â Â Â  371.405 Definitions for ORS 371.405 to 371.535. As used in ORS 371.405 to 371.535:

Â Â Â Â Â  (1) ÂCounty courtÂ includes the board of county commissioners sitting for the transaction of general county business.

Â Â Â Â Â  (2) ÂDistrictÂ means a road assessment district organized under ORS 371.405 to 371.535. [Amended by 1955 c.227 Â§1; 1971 c.647 Â§69; 2003 c.802 Â§106]

Â Â Â Â Â  371.410 Formation of road assessment district in counties with 19,000 to 25,000 population; effect of population increase. (1) A road assessment district may be formed in any county having a population of 19,000 and not more than 25,000, as shown by the decennial federal census, and shall consist of an area of more than 20,000 acres or an assessed valuation of taxable property of not less than $1 million, according to the last county assessment roll. A road assessment district may be formed to provide for the improvement, repair or reconstruction of the public roads within such area of land.

Â Â Â Â Â  (2) A road assessment district formed under subsection (1) of this section shall continue in existence under the provisions of ORS 371.405 to 371.535 notwithstanding a growth in population exceeding 25,000, as shown by a subsequent decennial federal census, in the county where the road district was formed. [Amended by 1955 c.227 Â§2; 1971 c.727 Â§104; 1981 c.69 Â§1]

Â Â Â Â Â  371.415 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.416 Election procedure; initiative and referendum. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors, except as provided in ORS 371.455.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§243]

Â Â Â Â Â  371.420 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.425 [Repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  371.430 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.435 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.440 [Repealed by 1971 c.727 Â§191]

Â Â Â Â Â  371.445 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.450 Election of district directors; terms; oath; qualifications; vacancies. (1) Except as provided in subsection (2) of this section, the term of director is four years.

Â Â Â Â Â  (2) The three directors elected as the first district board shall determine by lot the length of term each shall hold. The term of one director shall expire June 30 next following the first regular district election and the terms of two directors shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) Within 10 days after receiving certificates of election, the directors shall take and file their official oath which shall be filed in the office of the directors.

Â Â Â Â Â  (4) A director shall be an elector of the district and shall have resided within the proposed district for more than 30 days immediately prior to the date of the election.

Â Â Â Â Â  (5) The board of directors shall fill any vacancy on the board by appointment as provided in ORS 198.320. [Amended by 1969 c.669 Â§6; 1971 c.647 Â§73; 1971 c.727 Â§Â§106,194; 1973 c.796 Â§60; 1975 c.647 Â§33; 1983 c.350 Â§244]

Â Â Â Â Â  371.455 Nominees declared elected if number equals positions to be filled. After expiration of the time for filing nominations for a regular district election, if the board of directors determines that the number of candidates nominated equals the number of positions to be filled on the board, the district need not hold the election. Instead, the board of directors, within 10 days after expiration of the time for filing nominations, shall declare the candidate or candidates elected. [Amended by 1955 c.227 Â§3; 1971 c.647 Â§74; 1983 c.350 Â§245]

Â Â Â Â Â  371.460 [Amended by 1963 c.364 Â§2; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.465 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.467 Special elections. Special elections may be called by resolution of the board of directors for any proper purpose. [1963 c.364 Â§1; 1971 c.647 Â§75]

Â Â Â Â Â  371.470 Selection of board of directorsÂ president and secretary; record of proceedings; meetings. (1) Within the first 10 days of July in each year next following their election, excepting the year immediately after the election upon organization, the board of directors shall meet and choose one of their number president of the board and elect some suitable person as secretary. The secretary, who may or may not be a member of the board of directors, shall hold office during the pleasure of the board.

Â Â Â Â Â  (2) The board of directors shall keep a record of all its proceedings, which shall be open to the inspection of all owners of property within the district.

Â Â Â Â Â  (3) The secretary shall be paid such amount as the board of directors shall fix.

Â Â Â Â Â  (4) The board of directors shall hold a regular monthly meeting at a time fixed by it and entered in its records and such special meetings as may be required for the proper transaction of business. Written notice of each special meeting shall be given to each member of the board at least 24 hours prior to the time of meeting, stating the particular business to come before such meeting. No business shall be transacted at special meetings other than as specified in the notice, unless by agreement of all the directors entered in the minutes. [Amended by 1955 c.227 Â§4; 1971 c.403 Â§5]

Â Â Â Â Â  371.472 [1963 c.364 Â§4; repealed by 1969 c.345 Â§20]

Â Â Â Â Â  371.475 General powers of board of directors. The board of directors has the following powers and authority, which are not exclusive but are a general outline of powers to be construed liberally:

Â Â Â Â Â  (1) To examine, supervise, order, construct, direct and control the repair, construction, maintenance and reconstruction of all the roads and highways within the district, except primary and secondary state highways and other highways under the exclusive jurisdiction of the Department of Transportation, to the end that such roads and highways shall be kept in the best condition and state of repair possible within their power, authority and the financial condition of the district.

Â Â Â Â Â  (2) To levy and collect assessments as provided in ORS 371.500 and 371.505.

Â Â Â Â Â  (3) To have surveys, estimates and plans made for improvement, maintenance and reconstruction of the roads of the district.

Â Â Â Â Â  (4) To request the county court of the county in which the district is situated to provide to the district the services of the county engineer for the work of the district, and, if the county court does not provide for such district a duly qualified engineer, registered by the state, who has had not less than two yearsÂ experience in the construction and maintenance of roads and highways, to employ a qualified engineer registered by the state, who has had not less than two yearsÂ experience in the construction and maintenance of roads and highways, until such time as the county court may comply with the request of the district.

Â Â Â Â Â  (5) To designate roads within the district for construction, improvement or repair, to request the county court of the county in which the district is situated to provide the right of way for the roads and to construct, repair and improve the roads in accordance with the plans formulated by the engineer employed by the directors. If the board of directors certifies to the county court that funds are available to defray the cost of acquiring such rights of way and the construction, improvement or repair of the road, the county court thereupon shall acquire the necessary right of way and proceed with the necessary construction, repair or improvement at the expense of the road assessment district.

Â Â Â Â Â  (6) To contract under ORS 366.572 (1) or 366.576 with the approval of the county court of the county in which the district is situated.

Â Â Â Â Â  (7) To disburse by order signed by the president and the secretary the funds of the district in payment of the expenses of the district or for the costs of road improvement, maintenance or reconstruction.

Â Â Â Â Â  (8) To sue or be sued in the name of the district.

Â Â Â Â Â  (9) Any and all authority and power necessary to carry out the particular powers and purposes of ORS 371.405 to 371.535.

Â Â Â Â Â  371.480 Contracts as to streets in cities. The board of directors may contract with any city within or adjacent to the district for the repair, improvement and reconstruction of streets or public ways within the city, where the improvement of the streets is a part of the general road system of the district. The contract shall be upon terms mutually agreeable to the board of directors of the district and the governing body of the city. [Amended by 2003 c.802 Â§107]

Â Â Â Â Â  371.485 Authority of district over roads and highways. A road assessment district has authority over all roads and highways within the district, except state primary and secondary highways, and streets, alleys or public ways within a city within the district other than as provided by ORS 371.480. [Amended by 2003 c.802 Â§108]

Â Â Â Â Â  371.490 [Repealed by 1969 c.344 Â§8]

Â Â Â Â Â  371.495 Declaration of legislative intent. It is the intent of the legislature that the districts authorized by ORS 371.405 to 371.535 shall be special assessment districts and all taxable properties therein located shall be benefited in proportion to the assessed valuations of the various taxable properties therein as from time to time determined by the county assessment roll of the property. [Amended by 1955 c.227 Â§5]

Â Â Â Â Â  371.500 Computing money to be raised by assessment; apportionment; assessment limited; tax not to interfere with others. (1) The board of directors, in each fiscal year, shall make a computation of the total amount of money to be raised by the district through assessments for the ensuing fiscal year of July 1 to June 30, next following, for any and all purposes whatsoever in carrying out the provisions of ORS 371.405 to 371.535, including estimated delinquencies on assessments. This amount of money, when determined by the board of directors, shall be and constitute an assessment upon all the taxable property in the district and shall be apportioned by the board of directors to the property owned or held by each person, firm or corporation in proportion to the assessed valuation of all taxable property in the district as determined by the assessment roll of the county assessor last prepared.

Â Â Â Â Â  (2) The assessment shall not exceed one-fourth of one percent (0.0025) of the real market value of the property, computed in accordance with ORS 308.207, unless authorized by a majority of those voting upon the proposition at a regular or special district election, but by such election no assessment in excess of one-fourth of one percent of the real market value of any property, over and above the one-fourth of one percent assessment above referred to, shall be levied in any one year.

Â Â Â Â Â  (3) The levy of any tax under this section, ORS 371.505 or 371.515 shall not interfere with or prevent the county court from levying any tax for road purposes it may have the authority and power to do under any other law. [Amended by 1955 c.227 Â§6; 1963 c.9 Â§22; 1983 c.350 Â§246; 1991 c.459 Â§389]

Â Â Â Â Â  371.505 Copy of assessment resolution to county assessor; duty of assessor; collection and accounting; separate fund. (1) The secretary of the board of directors shall, after the apportionment of the assessment, certify a copy of the resolution levying and apportioning the assessment, to the county assessor of the county in which the district is situated.

Â Â Â Â Â  (2) The county assessor shall extend the assessment so made against all taxable property within the district in the same manner as county taxes are entered by the assessor on the assessment roll.

Â Â Â Â Â  (3) The assessments shall be collected and accounted for and the collection enforced in the same manner as the taxes of the county, except that the tax collector shall collect and account for the district assessments separately.

Â Â Â Â Â  (4) When paid to the county treasurer such moneys shall be held and carried in a fund to be designated Â______Road Assessment Fund.Â All warrants of the district shall be drawn against and shall be paid from this fund. However, whenever the district secretary shall furnish bond as provided by ORS 198.220 the treasurer shall deliver all funds in the Road Assessment Fund to the secretary on demand. Thereafter the secretary shall disburse the funds on order of the board of directors. [Amended by 1955 c.227 Â§7; 1963 c.364 Â§3; 1969 c.345 Â§8; 1973 c.305 Â§15]

Â Â Â Â Â  371.510 County assessor to furnish certificate of assessed valuation. The county assessor, upon request of the board of directors, shall furnish from time to time a certificate showing the total assessed valuation, according to the last completed assessment roll, of all the taxable property within the district. [Amended by 1955 c.227 Â§8]

Â Â Â Â Â  371.512 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§23]

Â Â Â Â Â  371.515 District to pay county for expenses; proceedings on default. The district shall pay the county for all the actual expenses and salary of the county engineer while the county engineer is engaged in work for and at the request of the board of directors, and for the cost of all work done by the county in the district at the request of the board of directors, which shall be the amount agreed upon between the county court and board of directors prior to the time such work is commenced or, if no agreement is made, the actual cost of the work done by the county, including a reasonable charge for depreciation of county equipment used. If, after written demand by the county court, the district fails to provide sufficient funds by taxation for the payment of all sums owing to the county, the county court may, by its order entered in its records, extend a special assessment against all the taxable property within the district in an amount sufficient to pay the amounts due the county. This assessment shall be extended upon the county tax roll and shall be assessed and collected in the same manner as the assessments levied by the district, but shall be credited by the county treasurer, when received, to a special fund, to be held for the payment of the indebtedness of the district to the county until such indebtedness is paid from this fund or other funds of the district. [Amended by 1955 c.227 Â§9]

Â Â Â Â Â  371.520 District excluded from other districts; certain unexpended funds credited to district; city within district may make levies. (1) Upon the organization of a road assessment district the entire area thereof shall be excluded by such organization from any existing road district theretofore existing and shall not be included within any other road district thereafter created during the life of the road assessment district.

Â Â Â Â Â  (2) Upon the organization of the road assessment district there shall be credited to it the portion of all special road district levies unexpended in the county treasurerÂs office, or levied upon and uncollected, derived from the area within the road assessment district, except the amounts levied upon and remaining uncollected, or remaining unexpended in the county treasurerÂs office, derived from assessments upon property within a city included within the road assessment district, which shall be paid to the city as provided by law prior to June 16, 1945, for use by the city upon its local streets.

Â Â Â Â Â  (3) The inclusion of a city within the road assessment district shall not prevent the city from levying general or special taxes or assessments upon the property within the city for the purpose of improvement, maintenance, repair or reconstruction of the city streets as authorized or permitted by law or the charter of the city. [Amended by 2003 c.802 Â§109]

Â Â Â Â Â  371.525 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.530 Exclusion of land area from district. A petition for exclusion of land from a district shall be approved only if the exclusion of the land does not reduce the remaining area of the district to less than an area of 20,000 acres and not less than $1 million assessed valuation of taxable property according to the most recent assessment roll prepared by the county assessor. [Amended by 1955 c.227 Â§10; 1971 c.727 Â§107]

Â Â Â Â Â  371.535 Disposition of funds of dissolved district. If a district is dissolved, all funds then on hand or proceeds of assessments theretofore levied shall be held by the county court for the benefit of the roads within the area theretofore within the boundaries of the district. [Amended by 1971 c.727 Â§108]

Â Â Â Â Â  371.540 [1965 c.347 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.545 [1965 c.347 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.550 [1965 c.347 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.555 [1965 c.347 Â§5; repealed by 1971 c.727 Â§203]

IMPROVEMENT OF STREETS AND ROADS IN UNINCORPORATED AREAS

Â Â Â Â Â  371.605 Definitions for ORS 371.605 to 371.660. As used in ORS 371.605 to 371.660, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂOwnerÂ means a vendee under a recorded land contract or if there is no such contract, the holder of the record title, which vendee or holder has a present interest equal to or greater than a life estate.

Â Â Â Â Â  (2) ÂEngineerÂ means the county engineer, roadmaster, surveyor or other engineer selected by the county governing body.

Â Â Â Â Â  (3) ÂImprovementÂ includes:

Â Â Â Â Â  (a) The grading, graveling, paving or other surfacing of any road, or opening, laying out, widening, extending, altering, changing the grade of or constructing any road.

Â Â Â Â Â  (b) The construction or reconstruction of sidewalks.

Â Â Â Â Â  (c) The installation of ornamental street lights.

Â Â Â Â Â  (d) The reconstruction or repair of any road improvement mentioned in this subsection.

Â Â Â Â Â  (e) The acquisition, establishment, construction or reconstruction of any off-road motor vehicle parking facility.

Â Â Â Â Â  (f) Installing, constructing, reconstructing, improving, extending or repairing lateral sewers, street mains, sewage disposal systems or similar facilities, and other facilities incidental thereto, within the right of way of a county road or public road.

Â Â Â Â Â  (4) ÂRoad,Â Âcounty roadÂ and Âpublic roadÂ have the meanings given those terms in ORS 368.001. [Amended by 1955 c.773 Â§1; 1973 c.461 Â§1; 1975 c.738 Â§2; 1983 c.305 Â§1]

Â Â Â Â Â  371.610 Application of ORS 371.605 to 371.660; authority of county to supersede statutes. (1) ORS 371.605 to 371.660 do not apply to any state highway.

Â Â Â Â Â  (2) The county governing body may designate any public road improved under ORS 371.605 to 371.660 as a county road without invalidating the assessments levied for the purpose of the improvements.

Â Â Â Â Â  (3) Except as otherwise provided in this section, a county may supersede any provision in ORS 371.605 to 371.660 by enacting an ordinance under ORS 203.030 to 203.065 authorizing the use of assessments to finance local improvements, as defined in ORS 223.001, and providing a procedure for levying such assessments. [Amended by 1955 c.773 Â§2; 1959 c.656 Â§1; 1983 c.305 Â§2; 1987 c.615 Â§3; 1991 c.902 Â§111]

Â Â Â Â Â  371.615 Petition or resolution for improvement of roads in unincorporated areas. Proceedings to cause any improvement to be made or constructed in an unincorporated area may be initiated by the county governing body by resolution or by a petition signed by not less than 60 percent of the owners of the land representing not less than 60 percent of the land abutting on the proposed improvement and presented to the county governing body asking for the improvement. The resolution or petition shall indicate where the improvement shall be made and describe the nature of the improvement desired. [Amended by 1955 c.773 Â§3; 1961 c.432 Â§1; 1971 c.327 Â§1; 1983 c.305 Â§3]

Â Â Â Â Â  371.620 Signers of petition and objection in event of cotenancies. In case of tenants by the entireties, joint tenants or tenants in common the parcel of land is considered as having one owner, which owner shall be deemed to have signed the petition provided for in ORS 371.615 or the objection provided for in ORS 371.630 only if every cotenant of the parcel has signed.

Â Â Â Â Â  371.625 Investigation and estimation of cost of improvement by engineer. When the resolution is adopted or the petition is filed with it, the county court shall refer the resolution or petition to the engineer, who shall investigate the proposed improvement. If in the judgment of the engineer the improvement is feasible, the engineer shall make an estimate of the cost of the improvement and report the same to the county court. If the improvement is to be paid for in whole or in part by special assessments against property benefited by the improvement, the engineer shall include in the report:

Â Â Â Â Â  (1) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited;

Â Â Â Â Â  (2) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof; and

Â Â Â Â Â  (3) Where the improvement petitioned for includes the construction and installation of lateral sewers, street mains or similar facilities, a separate statement of the estimated cost of the construction and installation of lateral sewers, street mains or similar facilities. [Amended by 1971 c.327 Â§2; 1973 c.461 Â§2]

Â Â Â Â Â  371.630 Notice to owner of engineerÂs report; filing objections. (1) If the engineer makes a favorable report on the proposed improvement, the county court shall mail to the owner of each parcel of land to be assessed for the proposed improvement a written notice of the favorable report, the estimated cost of the improvement and the estimated amount of the assessment against the land of the owner. The notice shall require the owner to file with the county court within 20 days after the mailing of the notice, a written objection, if any, to the further prosecution of the improvement.

Â Â Â Â Â  (2) If objections are received by the county court signed by more than 50 percent of the owners of land representing more than 50 percent of the total amount of the assessment for the proposed improvement, the proposed improvement shall, by order of the court, be declared abandoned and no new petition may be filed and no new resolution may be adopted for the improvement within a period of one year after the date of the order. [Amended by 1955 c.773 Â§4; 1971 c.327 Â§3]

Â Â Â Â Â  371.635 Court order for improvement; recording; vacation of order and removal of lien. (1) If the number of objections mentioned in ORS 371.630 is not received, the county court may, by order describing the land to be assessed, direct the improvement to be made by contract, or by force account. If by contract, it shall be awarded in the same manner as provided for other contracted county road improvement.

Â Â Â Â Â  (2) The county court shall record the order for the improvement with the county clerk. The recorded order is notice that the land described in the order is subject to a lien of an assessment for the cost of the improvement, in an amount to be determined later by an order of the county court. The county clerk shall indorse upon the order the date of the filing thereof, and shall record and index the same in the County Clerk Lien Record.

Â Â Â Â Â  (3) If the proposed improvement described in the order of the county court is not commenced within two years after the order for the improvement is recorded, the county court may by a new order vacate its former order for the proposed improvement. The county court shall record with the county clerk the order vacating the former order for the proposed improvement. Thereupon the land described shall be free of such lien and the effect of the former order. The county clerk shall indorse upon the new order the date of the filing thereof, and shall record and index the same in the County Clerk Lien Record. [Amended by 1955 c.549 Â§1; 1955 c.773 Â§5; 1971 c.327 Â§4; 2001 c.577 Â§3]

Â Â Â Â Â  371.640 Engineer to compile improvement cost; source of payment; reimbursement of source; additional work. (1) After the improvement has been made, inspected by the engineer and accepted by the county court, the engineer shall compile the total cost of the improvement. When compiling the total cost of the improvement, the engineer may add the actual and estimated future costs for engineering and administration. Where the improvement includes the construction and installation of lateral sewers, street mains or similar facilities, the engineer shall separately compile the total cost of those improvements.

Â Â Â Â Â  (2) Payment of the cost of the improvement other than for the construction and installation of lateral sewers and street mains or similar facilities shall be made from the general road funds or from any funds available for the construction or improvement of county roads. Payment of the cost of the construction and installation of lateral sewers and street mains or similar facilities shall be made from any funds available to the county for such improvements.

Â Â Â Â Â  (3) The funds expended for the improvement shall be reimbursed or the improvement warrants shall be retired to the extent of the proceeds of an assessment against the land benefited by the improvement, but no assessment shall be made against any operating railroad right of way without the consent of the owner thereof. Each landowner shall be assessed a portion of the cost of the improvement corresponding to the relative benefit to the land of the landowner from the improvement.

Â Â Â Â Â  (4) All of the cost of improvements within intersections connected with any improvement under ORS 371.605 to 371.660 may be borne by the county.

Â Â Â Â Â  (5) Unless notified to the contrary by the owner prior to the acceptance of bids for improvements under ORS 371.605 to 371.660, an existing driveway shall be reconstructed to the property line to conform with the new grade. Additional driveways or other road connections, including retaining walls, may be constructed simultaneously with the improvements, when a written request is filed with the county court prior to the acceptance of bids by the affected abutting landowners. The cost of the driveway and all requested work shall be charged to the abutting owner and added to the assessment against the land of the owner. [Amended by 1953 c.573 Â§2; 1955 c.773 Â§6; 1961 c.432 Â§2; 1971 c.327 Â§5; 1973 c.461 Â§3; 1987 c.615 Â§4]

Â Â Â Â Â  371.642 Allocation of costs of sidewalk or curb construction and other improvements. Notwithstanding any provision to the contrary in ORS 371.605 to 371.660, the cost of construction of sidewalks under those sections shall be assessed in proportion to the front footage of the land or otherwise, as provided in those sections, to the owners of land abutting on the side of the street or road on which the sidewalks are constructed and fronting on such sidewalks. The cost of construction of all other improvements under those sections shall be assessed, in the manner provided in those sections, to the owners of land benefited by the improvement. [1955 c.773 Â§12; 1971 c.327 Â§6]

Â Â Â Â Â  371.645 Engineer to ascertain assessment; hearing on objections; court order. (1) The engineer shall ascertain the amount of the assessment against each parcel of land assessed for the improvement and report the same to the county court.

Â Â Â Â Â  (2) The county court by order shall thereupon set the time, not less than 10 days after the filing of the report, and place for a hearing of objections to the assessments as fixed in the report of the engineer.

Â Â Â Â Â  (3) Not less than five days prior to the date of the hearing, the county court shall mail to the owner of each parcel of land proposed to be assessed, at the address of the owner as shown on the petition or on the latest tax roll of the county, a written notice of the time and place for the hearing of objections and of the amount of the proposed assessment against the land of the owner.

Â Â Â Â Â  (4) After hearing objections, the county court shall by order find and determine from the evidence submitted the amount of assessment against each individual parcel of land. [Amended by 1955 c.773 Â§7; 1971 c.327 Â§7]

Â Â Â Â Â  371.650 Certification of assessment; recording order; lien. (1) The county court shall certify a list and description of the ownership, stating the amount of assessment against each individual parcel of land, and shall record the order with the county clerk, who shall indorse thereon the date of the filing thereof and record and index it in the County Clerk Lien Record.

Â Â Â Â Â  (2) The assessments and interest are a lien upon the land against which the same are assessed from the date of the filing with the county clerk of the order of the county court for the improvement, as provided in ORS 371.635. Each parcel of land is deemed to be benefited by the improvement to the full amount of the assessment levied thereon. No transfer, sale or division of any such parcel, or change in the legal description thereof, in any way divests the lien from the original parcel and the whole thereof. Failing to enter the name of the owner or a mistake in the name of the owner does not in any way render void any assessment and does not in any way affect the lien on the land described. The lien has priority over all other liens and encumbrances whatsoever, except tax liens.

Â Â Â Â Â  (3) Upon payment of the assessment in full, the county court shall satisfy the same by recording the satisfaction of lien in the County Clerk Lien Record, and the parcel of land charged with such assessment is thereby discharged from the lien. [Amended by 1955 c.773 Â§8; 1959 c.656 Â§2; 2001 c.577 Â§4]

Â Â Â Â Â  371.655 When assessment due, payable and delinquent; application of other statutes. (1) Except as provided in subsection (2) of this section, 30 days after the assessment is certified, the entire amount against each parcel of land shall be due and payable at the office designated by the governing body of the county and, if not so paid, shall be delinquent from that date and shall bear interest at a rate established by the governing body of the county.

Â Â Â Â Â  (2) The owner of property assessed under ORS 371.605 to 371.660 shall have the right to apply for installment payment of the assessment as provided in ORS 223.210.

Â Â Â Â Â  (3) The provisions of ORS 223.205 and 223.210 to 223.314 (Bancroft Bonding Act) and 223.770 relating to the assessment of property benefited by public improvements and to the issuance of bonds and other obligations for the cost of the improvements shall apply in so far as practicable and applicable in relation to the assessment by counties of the cost or any portion of the cost of improvements against the property benefited in accordance with ORS 371.605 to 371.660 and to the issuance of bonds and other obligations by the county. However, notwithstanding the provisions of ORS 223.295, in issuing bonds and other obligations under the provisions of this section, a county may incur indebtedness to an amount not exceeding.0375 of the latest real market valuation of the county.

Â Â Â Â Â  (4) Where, in ORS 223.205 to 223.314 and 223.770, officials of local governments are referred to, the corresponding officials of counties where applicable and unless otherwise designated by charter shall perform the required functions. [Amended by 1955 c.773 Â§9; 1959 c.656 Â§3; 1961 c.432 Â§3; 1963 c.545 Â§1; 1965 c.227 Â§1; 1971 c.325 Â§3; 1981 c.322 Â§8; 1991 c.459 Â§391; 1991 c.902 Â§112; 1995 c.333 Â§17; 1997 c.249 Â§118; 2003 c.802 Â§64]

Â Â Â Â Â  371.660 Delinquent list; execution and sale. (1) One year from the date an assessment for improvements under ORS 371.605 to 371.660 is delinquent, or, in case the assessment has been spread in semiannual installments, one year from the date any semiannual installment of the assessment is delinquent, the county court shall prepare a delinquent list of all assessments not wholly paid. The list shall contain a description of the land, the name of the person to whom assessed and the amount of the assessment and interest due.

Â Â Â Â Â  (2) The county court shall transmit the list to the county clerk, who shall issue a writ of execution thereon, directed to the county court.

Â Â Â Â Â  (3) The county court shall proceed to collect the unpaid assessments named in the list by advertising and selling each parcel of land in the manner provided by law for the sale of real property on execution, but no parcel shall be sold for a sum less than the amount of the unpaid assessment plus interest thereon and the cost of advertising and sale. [Amended by 1955 c.773 Â§10; 1959 c.656 Â§4; 1961 c.432 Â§4]

_______________



Chapter 372

Chapter 372 Â Highway Lighting Districts

2005 EDITION

HIGHWAY LIGHTING DISTRICTS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

372.010Â Â Â Â  Definitions

372.020Â Â Â Â  Authority to organize district

372.030Â Â Â Â  Location of district

372.040Â Â Â Â  Petition to organize district; contents

372.045Â Â Â Â  County board as district governing board; filing petition; landowners as signatories; transfer of records and files

372.090Â Â Â Â  Inspection and report by engineer

372.140Â Â Â Â  General powers of district

372.150Â Â Â Â  Illumination of state highways; cooperation with department

372.170Â Â Â Â  Power to assess, levy and collect taxes

372.175Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

372.180Â Â Â Â  Assessment, levy and collection procedure

372.190Â Â Â Â  Exemption of railroad right of way from assessment

372.200Â Â Â Â  District commissioners; number; qualifications; appointment

372.210Â Â Â Â  Organization; terms of commissioners; disqualification; vacancies

372.220Â Â Â Â  Meetings and officers of board

372.240Â Â Â Â  District employees; expenses of board

372.260Â Â Â Â  Deposit and withdrawal of district moneys; annual reports

372.270Â Â Â Â  Preservation and inspection of records

372.280Â Â Â Â  Initiative and referendum in districts

372.310Â Â Â Â  Petition for annexation of land to district

372.360Â Â Â Â  Board for consolidated district; appointment

372.400Â Â Â Â  Petition for withdrawal of territory from district; notice; hearing

372.410Â Â Â Â  Petitioners to pay cost of notices and preparation of revised boundary descriptions

372.420Â Â Â Â  Board to order withdrawal of territory if remonstrance not filed; grounds for denial or granting of petition

372.430Â Â Â Â  Withdrawn area not subject to subsequent assessments or taxes

372.450Â Â Â Â  District dissolution petition or resolution

372.460Â Â Â Â  Board findings on proposed dissolution; proposed plan

372.470Â Â Â Â  Filing of dissolution plan with county board; notice; hearing

372.480Â Â Â Â  Grounds for granting dissolution; assumption of district indebtedness; disposition of surplus; statement of dissolution

Â Â Â Â Â  372.010 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty boardÂ means board of county commissioners or county court of a county.

Â Â Â Â Â  (2) ÂCountyÂ means the county in which the district, or the greatest length of highway to be illuminated, is located.

Â Â Â Â Â  (3) ÂDistrictÂ means a highway lighting district formed under this chapter.

Â Â Â Â Â  (4) ÂDistrict boardÂ or Âboard of commissionersÂ means the governing body of a district.

Â Â Â Â Â  (5) ÂHighwayÂ means any road or way open to public travel.

Â Â Â Â Â  (6) ÂOwnerÂ or ÂlandownerÂ means the holder of record title to real property or the vendee under a recorded land sale contract, if there is such a contract. [Amended by 1955 c.80 Â§1; 1971 c.514 Â§1; 1983 c.83 Â§83]

Â Â Â Â Â  372.020 Authority to organize district. The abutting property owners or the electors resident along any highway may organize a highway lighting district for the purpose of illuminating the highway abutting their respective properties in the manner provided by this chapter. [Amended by 1971 c.514 Â§2; 1971 c.727 Â§109]

Â Â Â Â Â  372.030 Location of district. A highway lighting district may be entirely outside the limits of a city or it may be both outside and inside such limits. The boundary lines of the district shall include only territory that abuts a portion, not less than 600 feet in length, of a highway. [Amended by 1971 c.514 Â§3]

Â Â Â Â Â  372.040 Petition to organize district; contents. A petition for the formation of a district, in addition to other matters required, shall set forth:

Â Â Â Â Â  (1) The number of owners of property abutting the highway within the proposed district.

Â Â Â Â Â  (2) The estimated initial cost of the acquisition and installation of the lighting equipment and the easements or permits necessary to carry out the purposes of the proposed district.

Â Â Â Â Â  (3) The estimated annual cost of maintenance and operation.

Â Â Â Â Â  (4) Further information as appropriate to fully inform the public of the plan of illumination of the highway. [Amended by 1971 c.514 Â§4; 1971 c.727 Â§110]

Â Â Â Â Â  372.045 County board as district governing board; filing petition; landowners as signatories; transfer of records and files. (1) The county board may be established as the governing board of a district. If the petition for formation filed under ORS 372.040 requests the county board to be the governing board of the district and the district is formed as provided by ORS 198.795 to 198.845, the county board shall act as the district board thereafter.

Â Â Â Â Â  (2) After the formation of a district, the county board shall act as the district board if a petition is filed with the county board requesting that it do so. The petition may be presented by the district board or it may be presented by the landowners in the district. A petition presented by landowners shall be signed by landowners within the district owning not less than 50 percent of the front footage abutting the portion of highway included within the district. A copy of a landownersÂ petition shall be sent to the district board before it is filed with the county board. When a county board becomes the governing body of a district under this subsection, the district board shall turn over to the county board the books, records, files, assets and obligations of the district and upon the delivery thereof, the county board shall become and thereafter act as the district board. [1971 c.514 Â§20b; 1987 c.158 Â§65]

Â Â Â Â Â  372.050 [Amended by 1971 c.514 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.060 [Amended by 1971 c.514 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.070 [Amended by 1971 c.514 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.080 [Amended by 1971 c.514 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.090 Inspection and report by engineer. Upon the filing of the petition for formation, the county board shall, by order, direct the county engineer to:

Â Â Â Â Â  (1) Make an inspection and investigation of the proposed lighting project and of the area described in the petition with respect to feasibility and public convenience and necessity.

Â Â Â Â Â  (2) File a report for the proposed district with the county board on or before a day specified in the order, but not later than the day fixed for the hearing on the petition. [Amended by 1965 c.85 Â§1; 1971 c.514 Â§9; 1971 c.727 Â§111]

Â Â Â Â Â  372.100 [Amended by 1971 c.514 Â§10; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.110 [Amended by 1965 c.85 Â§2; 1971 c.514 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.120 [Amended by 1971 c.514 Â§12; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.130 [Amended by 1971 c.514 Â§13; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.140 General powers of district. A highway lighting district may:

Â Â Â Â Â  (1) Make contracts.

Â Â Â Â Â  (2) Hold, receive and dispose of real and personal property within and without its described boundaries.

Â Â Â Â Â  (3) Do all other acts and things requisite, necessary or convenient in carrying out the objects of the district or exercising the powers expressly conferred upon it by this chapter.

Â Â Â Â Â  (4) Sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it.

Â Â Â Â Â  (5) Have and exercise within and without its boundaries the same rights and powers as other local governments as defined in ORS 174.116, in purchasing and selling real property and rights of way, to be exercised in the manner authorized.

Â Â Â Â Â  (6) Purchase in the open market or obtain from other public utility corporations, electric energy for lighting purposes and poles, wires, conduits, lighting fixtures and all types of property necessary to enable the district to carry out its purposes.

Â Â Â Â Â  (7) Enter into contracts with any person:

Â Â Â Â Â  (a) For the construction, maintenance and operation, or any of these, of the lighting facilities or any one or more of such services.

Â Â Â Â Â  (b) For the renewal, upkeep and maintenance of the lighting facilities or any part thereof.

Â Â Â Â Â  (c) For the use of any lighting facilities if and when owned by such person.

Â Â Â Â Â  (8) Contract with the state, by and through the Department of Transportation, and its successors in interest, with respect to any phases of the lighting of any highway within the district which is owned by the state or under its control. [Amended by 1971 c.514 Â§14; 2003 c.802 Â§110]

Â Â Â Â Â  372.150 Illumination of state highways; cooperation with department. (1) The plans and specifications for the illumination of a state highway shall be submitted to and be approved by the Department of Transportation before a district is authorized to acquire the equipment for illumination or to install it on any state highway.

Â Â Â Â Â  (2) A district shall maintain and operate illumination equipment on a state highway in cooperation with and with the approval of the Department of Transportation. [Amended by 1971 c.514 Â§15]

Â Â Â Â Â  372.160 [Amended by 1971 c.514 Â§16; repealed by 1995 c.733 Â§74]

Â Â Â Â Â  372.170 Power to assess, levy and collect taxes. (1) The district may assess, levy and collect assessments upon all real property situate within its boundaries and which is by law taxable for state and county purposes in each year, on any reasonable basis of assessment. However, the assessment shall not exceed $1 per each front foot of the property abutting on the highway, or portion thereof, proposed to be or lighted. The proceeds of the assessment shall be applied in carrying out the objects and purposes of the district.

Â Â Â Â Â  (2) The district may also assess, levy and collect a special assessment upon all such property in an amount sufficient to pay the initial construction and installation cost. [Amended by 1965 c.21 Â§1; 1971 c.514 Â§17]

Â Â Â Â Â  372.175 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§25]

Â Â Â Â Â  372.180 Assessment, levy and collection procedure. (1) The district board each year shall estimate assessments needed, and the amount thereof shall be levied and returned to the county officer whose duty it is to extend the tax roll at the time required by law for other taxes to be levied and returned.

Â Â Â Â Â  (2) All assessments levied by the district shall become payable at the same time, be collected by the same officer who collects county taxes and be turned over to the district according to law.

Â Â Â Â Â  (3) The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. The district levy is subject to the limits set forth in ORS 310.150.

Â Â Â Â Â  (4) Property shall be subject to sale for the nonpayment of assessments levied by the district in like manner and with like effect as in the case of county and state taxes. [Amended by 1971 c.514 Â§18; 1991 c.459 Â§392]

Â Â Â Â Â  372.190 Exemption of railroad right of way from assessment. Except for railroad right of way that abuts on the highway at a grade crossing, railroad right of way shall not be subject to assessment by a district. [Amended by 1971 c.514 Â§19]

Â Â Â Â Â  372.200 District commissioners; number; qualifications; appointment. (1) The power given to districts, except as otherwise provided by this chapter, is vested in and shall be exercised by a board of five commissioners. Except as provided by ORS 372.210, each commissioner shall be appointed to serve for a term of four years. The order by which the county board proclaims the formation of the district shall appoint five commissioners to serve as the first board of the district.

Â Â Â Â Â  (2) Each commissioner shall be an elector of the district.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if there are fewer than 10 electors registered in the district, the county board may appoint as commissioner any owner of land within the district who also is an elector of the state as defined in ORS 246.012. [Amended by 1971 c.514 Â§20; 1983 c.48 Â§1]

Â Â Â Â Â  372.210 Organization; terms of commissioners; disqualification; vacancies. (1) Within 10 days after the issuance of the order proclaiming the formation of a district, the commissioners shall meet and organize by each first taking and subscribing an oath of office.

Â Â Â Â Â  (2) After qualifying, the commissioners first appointed shall determine by lot the length of term each shall hold office. The term of one commissioner shall expire the first Monday in January next following the appointment of that commissioner and the terms of the other four shall expire one in one year, one in two years and two in three years after the first Monday in January next following their appointment.

Â Â Â Â Â  (3) Each year during December the county board shall appoint a successor for any commissioner whose term expires the next following January.

Â Â Â Â Â  (4) If a commissioner ceases to be an elector of the district, or if a commissioner who is not an elector of the district and who is appointed to serve under ORS 372.200 (3) or 372.360 (2) ceases to be an elector of the state or an owner of land within the district, the commissioner is automatically disqualified. If a vacancy occurs as provided by this subsection or for any other cause, the county board shall by order appoint a successor to hold office until the expiration of the predecessorÂs term. [Amended by 1969 c.669 Â§7; 1971 c.514 Â§21; 1983 c.48 Â§2]

Â Â Â Â Â  372.220 Meetings and officers of board. (1) The district board shall hold meetings at the times and places within the district as it determines. It shall hold at least one regular meeting annually in January on a day to be fixed by the board. The board may hold special meetings as it may provide by rule.

Â Â Â Â Â  (2) The board shall, at the time of organization, choose from the commissioners, a president, secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until a successor is appointed and qualified. The officers shall have the powers and perform the duties usual in such cases.

Â Â Â Â Â  (3) A majority shall constitute a quorum to do business, and in the absence of the president any other member may preside at any meeting as provided by the rules of the board. [Amended by 1965 c.85 Â§3; 1971 c.514 Â§22]

Â Â Â Â Â  372.230 [Repealed by 1969 c.345 Â§20]

Â Â Â Â Â  372.240 District employees; expenses of board. The district board may employ engineers, superintendents, mechanics, clerks, secretaries or other persons as requisite, necessary or convenient, in carrying on any of its work, at a rate of remuneration fixed by the board. [Amended by 1971 c.403 Â§6; 1971 c.514 Â§23]

Â Â Â Â Â  372.250 [Repealed by 1969 c.344 Â§8]

Â Â Â Â Â  372.260 Deposit and withdrawal of district moneys; annual reports. (1) All moneys of a district shall be deposited in one or more banks designated by the district board. Moneys shall be paid out only when previously ordered by vote of the board and upon a check signed by the treasurer and countersigned by the president, or in the absence or inability of the president to act, by the secretary. A receipt or voucher, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) Annual reports shall be made and filed by the president, secretary and treasurer, and at least once in each year a full and complete itemized statement of receipts and expenditures shall be published in a newspaper of general circulation, published in the county. [Amended by 1971 c.514 Â§24]

Â Â Â Â Â  372.270 Preservation and inspection of records. All the proceedings of the district board shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved, and shall be open to inspection as public records. [Amended by 1971 c.514 Â§25]

Â Â Â Â Â  372.280 Initiative and referendum in districts. The electors of a district may exercise the initiative and referendum powers with reference to legislation of the district, in accordance with ORS 255.135 to 255.205. [Amended by 1971 c.514 Â§26; 1983 c.350 Â§247]

Â Â Â Â Â  372.290 [Repealed by 1971 c.514 Â§32 and 1971 c.727 Â§203; (372.450, 372.460, 372.470 and 372.480 enacted in lieu of 372.290)]

Â Â Â Â Â  372.310 Petition for annexation of land to district. Land abutting a highway may be annexed to a highway lighting district. The petition shall set forth in addition to other matters the information required by ORS 372.040 as applied to the area proposed to be annexed. [1955 c.80 Â§3; 1971 c.514 Â§37; 1971 c.727 Â§112]

Â Â Â Â Â  372.320 [1955 c.80 Â§4; 1971 c.514 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.330 [1955 c.80 Â§5; 1971 c.514 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.340 [1955 c.80 Â§6; 1971 c.514 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.350 [1955 c.80 Â§7; repealed by 1971 c.514 Â§44 and 1971 c.727 Â§203]

Â Â Â Â Â  372.360 Board for consolidated district; appointment. In an order of consolidation or merger of two or more districts, the county board:

Â Â Â Â Â  (1) Shall appoint, except as provided in subsection (2) of this section, five electors of the surviving or successor district as members of the first district board of the consolidated district.

Â Â Â Â Â  (2) May appoint, if there are fewer than 10 electors registered in the consolidated district, any owner of land within the district who is also an elector of the state as defined in ORS 246.012. [1955 c.80 Â§8; 1971 c.514 Â§41; 1971 c.727 Â§113; 1983 c.48 Â§3]

Â Â Â Â Â  372.370 [1955 c.80 Â§9; 1971 c.514 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.380 [1955 c.80 Â§10 1971 c.514 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.400 Petition for withdrawal of territory from district; notice; hearing. (1) The landowners within a district may petition the county board for withdrawal of a designated and described contiguous area lying along the boundary of and included in the district.

Â Â Â Â Â  (2) The county board, where it appears that the petition has been signed by 10 percent of the landowners representing not less than 10 percent of the front footage abutting the highway included in the district, shall fix a time and place for hearing the petition, which time shall be not less than 31 nor more than 50 days after the date of receipt thereof. At least 10 days prior to the hearing, the county board shall publish a notice thereof by two insertions in a newspaper of general circulation in the district. [1971 c.514 Â§28]

Â Â Â Â Â  372.410 Petitioners to pay cost of notices and preparation of revised boundary descriptions. At the time of filing the petition for withdrawal, the petitioners shall deposit with the county clerk a sum of money sufficient to defray all the costs of publication and the expenses of preparing and filing with the county board the description of the boundaries of the district remaining, should such designated area be withdrawn. The petitioners shall have notice of the filing of the petition given in writing to the secretary of the district board and shall furnish the secretary with a copy of the petition as filed within five days after it is filed. [1971 c.514 Â§29]

Â Â Â Â Â  372.420 Board to order withdrawal of territory if remonstrance not filed; grounds for denial or granting of petition. (1) If at the time and place set for hearing upon the withdrawal petition no remonstrance is filed, either orally or in writing, the county board shall enter an order withdrawing the designated and described contiguous area from the district. If at the hearing any remonstrance is filed and after the hearing the county board is satisfied that the petition should not be granted, then the board may deny the petition or it may change the boundaries of the area proposed to be withdrawn and grant the petition. The boundaries may be reduced if such boundary change will eliminate the remonstrance filed in whole or in part, and if the county board finds that:

Â Â Â Â Â  (a) The lands withdrawn could not be benefited by the district; and

Â Â Â Â Â  (b) The lands remaining in the district will meet the requirements of ORS 372.030.

Â Â Â Â Â  (2) If the petition is granted, the county board shall enter an order withdrawing the area from the district. [1971 c.514 Â§30]

Â Â Â Â Â  372.430 Withdrawn area not subject to subsequent assessments or taxes. The area withdrawn shall, after the date of entry of the withdrawal order, be free from assessments and taxes levied thereafter by the district. However, the withdrawn area shall be taxed for its proportionate share of any indebtedness existing at the time of the order. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all property contained in the district immediately prior to the withdrawal. [1971 c.514 Â§31]

Â Â Â Â Â  372.450 District dissolution petition or resolution. Dissolution of a district may be initiated:

Â Â Â Â Â  (1) By a petition for dissolution of the district, filed with the district board, signed by the owners representing not less than 50 percent of the front footage abutting the highway included in the district.

Â Â Â Â Â  (2) By resolution of the district board when it determines that it is in the best interests of the inhabitants of the district that the district be dissolved and liquidated. [1971 c.514 Â§33]

Â Â Â Â Â  372.460 Board findings on proposed dissolution; proposed plan. (1) When the dissolution of a district is proposed, the board shall make findings of fact which shall include:

Â Â Â Â Â  (a) The amount of each outstanding indebtedness, together with a general description thereof and the holders thereof, so far as known.

Â Â Â Â Â  (b) The estimated cost of dissolution.

Â Â Â Â Â  (c) The assets of the district.

Â Â Â Â Â  (d) A detailed statement of all lands acquired by the district for delinquent taxes or delinquent assessments and the amount of the taxes and assessments on each parcel of land sold.

Â Â Â Â Â  (e) All taxes or assessments unpaid and the amount upon each lot or tract of land and all other assets of the district.

Â Â Â Â Â  (2) The board shall propose a plan of dissolution and liquidation which may include provision for transfer and conveyance of all assets of the district to any county service district organized under ORS chapter 451 which will assume all its outstanding indebtedness and undertake to continue to furnish service to the inhabitants of the district.

Â Â Â Â Â  (3) The findings of fact and proposed plan of dissolution and liquidation shall be filed in the office of the county clerk of the county. [1971 c.514 Â§34]

Â Â Â Â Â  372.470 Filing of dissolution plan with county board; notice; hearing. (1) When the district board has complied with ORS 372.460, it shall thereupon file the petition or resolution with the county board of the county and request dissolution of the district in accordance with the plan. No proposal shall be filed until the assent of all known holders of valid indebtedness against the district is obtained or provision is made in the plan for payment of the nonassenting holders.

Â Â Â Â Â  (2) Upon the filing of the proposal, the county board shall fix a time for, and cause notice to be given of, a hearing on the petition. The hearing shall be held not less than 30 nor more than 50 days after the date the petition is filed with the board. Notice of the hearing shall be given by:

Â Â Â Â Â  (a) Posting in three public places within the district not less than 15 days prior to the hearing; and

Â Â Â Â Â  (b) Publication in some newspaper of general circulation in the district once a week for three successive weeks before the hearing, making three publications, the last publication being at least five days before the hearing.

Â Â Â Â Â  (3) The notice shall state the time and the place of the hearing, that it is proposed to dissolve the district and that any interested person may appear and shall be given a reasonable opportunity to be heard. The notice shall give a brief summary of the proposed plan of dissolution and liquidation and state that a copy is on file at the office of the county clerk, available for inspection. [1971 c.514 Â§35]

Â Â Â Â Â  372.480 Grounds for granting dissolution; assumption of district indebtedness; disposition of surplus; statement of dissolution. (1) After the hearing, if the county board determines it is in the best interest of the district to dissolve, it shall grant the petition and enter an order dissolving the district or the county board may deny the petition. If an order is entered dissolving the district, the district board shall thereupon constitute a board of trustees to dispose of the property of the district and pay its debts and obligations or procure releases thereof.

Â Â Â Â Â  (2) If a county service district assumes all indebtedness of the highway lighting district and undertakes to continue to furnish service to the inhabitants pursuant to the plan of dissolution and liquidation, and if the consent of all the known holders of valid indebtedness against the district has been obtained or provision has been made in the plan for payment of the nonassenting holders, the board of trustees may convey to the county service district all assets of the highway lighting district as described by the district board under ORS 372.460 after paying and discharging the debts to, or procuring releases from, the nonassenting holders.

Â Â Â Â Â  (3) Except as provided by subsection (2) of this section, any surplus funds remaining to the credit of the district, after payment of the indebtedness of the district, shall be turned over to the county treasurer to become a part of the general fund of the county. If the assets of the district are insufficient to pay the indebtedness, the board of trustees shall levy taxes, within the limits of the authority of the district, for the liquidation of such indebtedness.

Â Â Â Â Â  (4) Upon completing liquidation of the highway lighting district, the board of trustees shall execute, under oath, a signed statement that the district has been dissolved and its affairs liquidated, which statement shall be filed in the office of the county clerk of the county. [1971 c.514 Â§36]

_______________



Chapter 373

Chapter 373 Â Roads and Highways Through Cities

2005 EDITION

ROADS AND HIGHWAYS THROUGH CITIES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

STATE HIGHWAYS THROUGH CITIES

373.010Â Â Â Â  Routing and marking state highways through cities

373.015Â Â Â Â  Notice and hearing before location, relocation or abandonment of state highway through cities

373.020Â Â Â Â  Jurisdiction over streets taken over for state highway routing through cities; effect on public utility duties

373.030Â Â Â Â  Construction and maintenance of streets; consent of city for grade change

373.050Â Â Â Â  Closing streets that intersect with state highways routed through city

373.060Â Â Â Â  State liable for street closing damages; proceedings on cause of action

USE OF CITY STREETS BY COUNTY

373.110Â Â Â Â  Connecting county road to state highway by road through city

373.120Â Â Â Â  Connecting county roads by roads through certain cities

373.130Â Â Â Â  County use of city streets as bridge approach

POWERS OF CITIES RELATING TO ROADS AND HIGHWAYS

373.210Â Â Â Â  Improvement of through highways by certain cities

373.220Â Â Â Â  Procedure to authorize improvement

373.230Â Â Â Â  Charter or ordinance provisions governing improvement

373.240Â Â Â Â  General road fund of city

373.250Â Â Â Â  Use of city road fund

373.260Â Â Â Â  Agreements between counties and cities as to acquisition of rights of way and road improvement

373.270Â Â Â Â  Transferring jurisdiction over county roads within cities

373.280Â Â Â Â  Assessments made by city under belief county road was city street

373.290Â Â Â Â  Amity given control of county roads and highways declared streets

373.300Â Â Â Â  Monmouth given control of certain highways declared streets

373.310Â Â Â Â  Myrtle Point given jurisdiction over certain county roads declared streets

373.320Â Â Â Â  Salem given control of roads declared streets

373.330Â Â Â Â  City of Gresham given jurisdiction of certain county roads declared city streets

STATE HIGHWAYS THROUGH CITIES

Â Â Â Â Â  373.010 Routing and marking state highways through cities. Whenever the route of any state highway passes through the corporate limits of any city of this state, the Department of Transportation:

Â Â Â Â Â  (1) Shall select and designate the streets of the city over which the state highway shall be routed.

Â Â Â Â Â  (2) Shall erect and maintain such road and other signs on and along such streets at such places and of such material and design as it may select.

Â Â Â Â Â  (3) May alter or change such routing when in its opinion the interests of the motoring public will be better served. [Amended by 1957 c.663 Â§2]

Â Â Â Â Â  373.015 Notice and hearing before location, relocation or abandonment of state highway through cities. Before the Department of Transportation acquires within any incorporated city any new rights of way, or relocates or abandons any existing state highway within any incorporated city, the department shall by letter notify the mayor of such city of the action contemplated by the department, and, if any remonstrances or objections thereto are made by the mayor or the council of such city within 10 days after receipt of such letter, the department, or its designated representative, shall hold a public hearing at the city hall in such city, after having first given written notice thereof to the mayor at least 10 days prior thereto, and, at such public hearing, persons who favor or oppose the contemplated action shall be given an opportunity to be heard. [1955 c.447 Â§1]

Â Â Â Â Â  373.020 Jurisdiction over streets taken over for state highway routing through cities; effect on public utility duties. (1) Complete jurisdiction and control of streets taken over by the Department of Transportation as provided in ORS chapter 366 and ORS 105.760, 373.010, 373.015, 373.030 and this section, is vested in the department and extends from curb to curb, or, if there is no regular established curb, then such control extends over such portion of the right of way as may be utilized by the department for highway purposes. Responsibility for and jurisdiction over all other portions of the street or road remains in the city.

Â Â Â Â Â  (2) All cities retain the right to grant the privilege to open the surface of any such street or road, but all damage occasioned thereby shall promptly be repaired by the city, either itself or at its direction, and the responsibility for the cost thereof shall be upon the city permitting the opening.

Â Â Â Â Â  (3) Cities retain the exclusive right to grant franchises over, beneath and upon any such street or road, and to control and regulate such franchises and the utilization thereof, but the department may utilize any storm sewers thereon or thereunder without cost or charge therefor by the city.

Â Â Â Â Â  (4) Nothing contained in ORS chapter 366 and ORS 105.760, 373.010, 373.015, 373.030 and this section, relieves any public utility or telecommunications utility from the maintenance and repair of any street or portion thereof or the performance of any other obligation required under any franchise granted to it by any city. [Amended by 1979 c.186 Â§14; 1987 c.447 Â§121; 1995 c.79 Â§202]

Â Â Â Â Â  373.030 Construction and maintenance of streets; consent of city for grade change. (1) The Department of Transportation may construct, reconstruct, pave and improve and shall repair and maintain streets and roads through cities where such streets or roads, or both:

Â Â Â Â Â  (a) Form a link in the highway system of the state or constitute a connection between two such highways; and

Â Â Â Â Â  (b) Have been designated by the department as the streets or roads over which there is routed state highway traffic.

Â Â Â Â Â  (2) The department, however, shall not change or establish any grade of any such street or road without the consent of the governing body of the city.

Â Â Â Â Â  373.040 [Amended by 1955 c.490 Â§1; renumbered 105.760]

Â Â Â Â Â  373.050 Closing streets that intersect with state highways routed through city. (1) Whenever the Department of Transportation has located a highway in, into or through the corporate limits of a city upon or over an alignment or route not theretofore comprising a city street and has acquired the necessary rights of way therefor and constructed a highway thereover, or whenever the department, pursuant to ORS 373.010 has selected and designated streets over which to route a state highway within an incorporated city, the department may close any street at the point where it intersects or is intersected by the state highway or by the streets selected and designated as the route of a state highway, by a formal agreement with the municipal authorities of a city set out in a resolution or ordinance of the city, designating the particular streets to be closed by name and intersection.

Â Â Â Â Â  (2) Before any municipal authorities enter into any such formal agreement with the department, such municipal authorities shall comply with all city ordinances or charter provisions pertaining to the closing of streets in the city.

Â Â Â Â Â  (3) Before the street can be closed or dead-ended, the department shall, after investigation, find and declare by resolution that the closing of the street at the point of intersection is necessary in order to provide safety for the general public or will contribute to a more expeditious and orderly movement of traffic, or both.

Â Â Â Â Â  373.060 State liable for street closing damages; proceedings on cause of action. (1) If by the closing of any street as provided in ORS 373.050, real property abutting on the intersected street between the point of intersection and the next street, but in no event beyond a point 300 feet from the point of intersection, is damaged, any person having any right, title or interest in any such real property has a cause of action against the state to enforce payment of such compensation or damages.

Â Â Â Â Â  (2) Any such action may be commenced and prosecuted in the circuit court for the county in which such real property is situated. Any party to any such action has the right to appeal from the judgment of any circuit court to the Court of Appeals. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving real property in which the person claims an interest.

Â Â Â Â Â  (3) The trial circuit court shall, in its general judgment, apportion such compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (4) The liability of the state and of the municipality terminates wholly when the compensation thus determined is paid into court. Any cause of action granted by this section is barred unless it is commenced within six months after the street is closed and entrance from the street to the state highway or intersecting street is physically barred. [Amended by 1979 c.562 Â§13; 2003 c.576 Â§251]

USE OF CITY STREETS BY COUNTY

Â Â Â Â Â  373.110 Connecting county road to state highway by road through city. (1) Whenever in its judgment it is necessary, for the purpose of connecting an existing county road with an existing state highway, that the connecting road be located, established and designated over property within the boundaries of a city, the county court or board of county commissioners may designate, locate, establish, construct and maintain the connecting road over property within the corporate limits of the city as a county road.

Â Â Â Â Â  (2) The procedure for the establishment of the connecting road may be by petition of freeholders or by a resolution of the county court or board of county commissioners as provided by law for the establishment of county roads.

Â Â Â Â Â  (3) In addition to the authority provided by law for the acquisition of rights of way, in the event the connecting road is established by petition of freeholders or by its resolution, the county court or board of county commissioners may acquire private property within the corporate limits of the city for rights of way for the connecting road by exercise of the power of eminent domain, under the procedure provided by law for exercise of the power of eminent domain by counties for the acquisition of private property for rights of way for county roads.

Â Â Â Â Â  373.120 Connecting county roads by roads through certain cities. The county court or board of county commissioners may construct and pave streets and roads through cities of less than 2,500 population, as shown by the last federal census, where such streets and roads are for the purpose of connecting county roads and highways. [Amended by 1957 c.71 Â§1]

Â Â Â Â Â  373.130 County use of city streets as bridge approach. Whenever any county constructs across any stream any bridge which is wholly or in part within the limits of any city within the county, the county may use as approaches for the bridge such portions as may be necessary of any street of the city leading to the bridge. The power, dominion and right of control over and to improve and maintain the portions of any street so used belong exclusively to the county.

POWERS OF CITIES RELATING TO ROADS AND HIGHWAYS

Â Â Â Â Â  373.210 Improvement of through highways by certain cities. Any city having a population of less than 100,000 may provide for the improvement of any roads or streets within the limits of the city at the partial expense of the general fund of the city in the manner provided in ORS 373.220 and 373.230, where:

Â Â Â Â Â  (1) Such roads or streets are parts of any general system of state or county roads or highways; or

Â Â Â Â Â  (2) Such roads or streets directly connect with state or county roads or highways;

Â Â Â Â Â  (3) Such roads or streets afford an outlet from the limits of the city to adjoining state or county roads or highways; or

Â Â Â Â Â  (4) Such roads or streets provide the most accessible or generally traveled route from within the city to beyond the limits of the city.

Â Â Â Â Â  373.220 Procedure to authorize improvement. Whenever, by majority vote of the legislative authorities of a city mentioned in ORS 373.210 or by initiative vote by the people thereof, it is deemed advisable to construct or improve such designated roads or streets at the partial expense of the general fund of the municipality, the governing body shall so declare by ordinance, stating what portion of the cost shall be paid out of the general fund of the municipality and what portion shall be paid by assessment against property in the manner provided by charter or ordinance provisions of the city, unless the amount or proportion has been fixed by the initiative measure.

Â Â Â Â Â  373.230 Charter or ordinance provisions governing improvement. Except as to the provision that a portion of the cost of the improvement mentioned in ORS 373.220 may be paid out of the general fund of the city, all other charter or ordinance provisions govern in the matter of the construction and improvement of such roads and streets.

Â Â Â Â Â  373.240 General road fund of city. The general road fund of any city shall consist of the road money set apart for the city as a road district or otherwise, under the laws of the state, out of the road tax levied by the county, which the county treasurer shall pay to the city, and any other money placed in the road fund of the city by the orders of the city governing body.

Â Â Â Â Â  373.250 Use of city road fund. The road fund mentioned in ORS 373.240:

Â Â Â Â Â  (1) Shall be used by the city for the construction and repair of county roads and streets therein.

Â Â Â Â Â  (2) May be used for the construction and repair of roads without a city having a population of less than 100,000 which lead directly to it.

Â Â Â Â Â  (3) In carrying out such objects, may be used jointly with the county in which the city is located as provided in ORS 373.260.

Â Â Â Â Â  373.260 Agreements between counties and cities as to acquisition of rights of way and road improvement. (1) The county court or the board of county commissioners of any county and the authorities of any city within the county may enter into an agreement for the construction, improvement or repair of, and the acquisition of right of way for:

Â Â Â Â Â  (a) Any county road or city street within the corporate limits of the city.

Â Â Â Â Â  (b) Any road without such city, if it has a population of less than 100,000, but leading directly to it.

Â Â Â Â Â  (2) In the agreements the parties shall agree upon the proportion which each shall contribute toward such acquisition, construction, improvement or repair and upon the method and kind of acquisition, construction, improvement or repair to be made. [Amended by 1955 c.388 Â§1]

Â Â Â Â Â  373.270 Transferring jurisdiction over county roads within cities. (1) Jurisdiction over a county road within a city may be transferred under this section whenever:

Â Â Â Â Â  (a) The county governing body deems it necessary, expedient or for the best interest of the county to surrender jurisdiction over any county road or portion thereof within the corporate limits of any city; and

Â Â Â Â Â  (b) The governing body of the city deems it necessary or expedient and for the best interests of the city to acquire jurisdiction over the county road or part thereof to the same extent as it has over other public streets and alleys of the city.

Â Â Â Â Â  (2) To initiate a proceeding for the transfer of jurisdiction under this section, the county governing body, upon its own motion or upon the request of the city by its governing body, shall give notice by:

Â Â Â Â Â  (a) Posting in three public places in the county, one of which shall be within the limits of the city; or

Â Â Â Â Â  (b) Publishing the notice once a week for four successive weeks in some newspaper of general circulation in the county.

Â Â Â Â Â  (3) Notice under this section shall give the time and place of hearing and a succinct statement of the proposed action requested and describing the road or portion thereof proposed to be surrendered by the county to the city with convenient certainty.

Â Â Â Â Â  (4) At the time and place mentioned in the notice under this section or at such adjournment as it may fix, the county governing body shall hear the matter, consider any objections or testimony offered by any person interested and determine whether it is necessary, expedient or for the best interests of the county to surrender jurisdiction over the county road or portion thereof to the city.

Â Â Â Â Â  (5) If a county governing body determines to surrender jurisdiction under this section and initiates action under this section:

Â Â Â Â Â  (a) The county governing body shall make an order to that effect and offer to the city to surrender jurisdiction over the county road or portion thereof, and may limit the time for the acceptance of the offer; and

Â Â Â Â Â  (b) The city by appropriate municipal legislation may within the time specified accept the county order and offer to surrender jurisdiction under this section.

Â Â Â Â Â  (6) If a city governing body determines to initiate action under this section for the surrender of jurisdiction by a county over a county road:

Â Â Â Â Â  (a) The city governing body may initiate the action by passage of appropriate municipal legislation that requests surrender and that may set any time or other limitations upon acceptance by the city of the surrender; and

Â Â Â Â Â  (b) The county governing body may surrender jurisdiction of the county road without further action by the city if the county governing body adopts an order surrendering the county road that meets the limitations established by the city in its legislation.

Â Â Â Â Â  (7) When a city adopts appropriate municipal legislation accepting a county governing bodyÂs order under subsection (5) of this section or when a county governing body adopts an order meeting city legislation under subsection (6) of this section:

Â Â Â Â Â  (a) The jurisdiction of the county over the county road or portion thereof as a county road, or for its improvement, construction or repair shall cease;

Â Â Â Â Â  (b) The full and absolute jurisdiction over the road for all purposes of repair, construction, improvement and the levying and collection of assessments therefor shall vest in the city; and

Â Â Â Â Â  (c) The city shall have the same jurisdiction over the road or portion thereof as by its charter and the laws of the state are given or granted it over any of the public streets and alleys of such city.

Â Â Â Â Â  (8) This section is applicable to all county roads, whether acquired by the county or the public by condemnation, defective condemnation and user, user or prescription or in any manner provided by law or in which the easement for road purposes is in the public. [Amended by 1981 c.153 Â§73]

Â Â Â Â Â  373.280 Assessments made by city under belief county road was city street. No assessment made by any city for the improvement of any county road or portion thereof under the bona fide belief of its governing body that it was a public street of the city is invalid where the property owner has permitted the city to make the improvement or where the county has surrendered jurisdiction to the city within the time when the assessment is otherwise collectible by law, if within the time the assessment would be otherwise collectible the city acquires full jurisdiction over the county road or portion thereof as provided in ORS 373.270.

Â Â Â Â Â  373.290 Amity given control of county roads and highways declared streets. The incorporated city of Amity, in Yamhill County, has exclusive control and jurisdiction over all county roads and highways within its corporate boundaries. Such county roads and highways are streets, subject to all the burdens and servitudes thereof. The control of such county roads and highways is excepted out of the jurisdiction of the County Court of Yamhill County.

Â Â Â Â Â  373.300 Monmouth given control of certain highways declared streets. The city of Monmouth, in Polk County, has full and exclusive jurisdiction, power and control over all that part of the highway known as Monmouth Avenue from its intersection with Main Street north to the northeast corner of University Out Lot B located within the corporate limits of the city. Such highway is a street, subject to all the burdens and servitudes thereof. The control of such highway is excepted out of the jurisdiction of the County Court of Polk County.

Â Â Â Â Â  373.310 Myrtle Point given jurisdiction over certain county roads declared streets. (1) The city of Myrtle Point, in Coos County, has absolute and complete jurisdiction over the following portions of the following county roads located within the corporate limits of the city:

Â Â Â Â Â  (a) All that portion of any county roads within the corporate limits of the city, lying along First Street and the whole thereof, as such street is described upon the plat of the original town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

Â Â Â Â Â  (b) All that portion of the county roads within the corporate limits of the city, lying on or along Spruce Street and the whole thereof, as shown upon the plat of the original town (now city) of Myrtle Point and upon the plat of the first extension to the original town (now city) of Myrtle Point, now on file and of record in the office of the county clerk of Coos County.

Â Â Â Â Â  (c) All that portion of the county roads within the corporate limits of the city, lying upon or along First Street, being Spruce Street extended, and the whole thereof, as shown upon the plats of Border & BenderÂs addition to the town (now city) of Myrtle Point, Border & BenderÂs extension to Border & BenderÂs addition to the town (now city) of Myrtle Point, SengstackenÂs addition to the town (now city) of Myrtle Point and J. H. RobertsÂ addition to the town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

Â Â Â Â Â  (d) All that portion of any county roads within the corporate limits of the city, lying along Railroad Avenue and the whole thereof, as shown upon the plats of the first extension to the original town (now city) of Myrtle Point, LehnherrÂs addition to the town (now city) of Myrtle Point, BrownÂs first addition to the town (now city) of Myrtle Point, BrownÂs second addition and SmithÂs addition to the town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

Â Â Â Â Â  (2) The city of Myrtle Point has jurisdiction over such portion of the roads in the same manner and to the same extent that it has jurisdiction over such streets, such portions to be streets of the city of Myrtle Point.

Â Â Â Â Â  373.320 Salem given control of roads declared streets. All county roads or other roads under the jurisdiction of the county court of Marion or Polk County, within the corporate limits of the City of Salem, are streets of the city. The city has exclusive control and jurisdiction over all such roads. The county courts of Marion and Polk Counties have no jurisdiction thereof.

Â Â Â Â Â  373.330 City of Gresham given jurisdiction of certain county roads declared city streets. (1) As used in this section, Âroad fundsÂ means:

Â Â Â Â Â  (a) State Highway Fund moneys allocated to Multnomah County as provided in ORS 366.739; and

Â Â Â Â Â  (b) Taxes imposed on motor vehicle fuel by Multnomah County.

Â Â Â Â Â  (2) The county roads within the corporate limits of the City of Gresham, in Multnomah County, are transferred and designated to be within the exclusive control and jurisdiction of the City of Gresham. These county roads are city streets, subject to all of the burdens and servitudes of city streets. Multnomah County does not have control of or jurisdiction over the roads described in this subsection.

Â Â Â Â Â  (3) Multnomah County and the City of Gresham shall enter into an agreement concerning the distribution of the total road funds of the county. When Multnomah County and the City of Gresham have reached an agreement, they shall notify the Oregon Transportation Commission and the Office of the Legislative Counsel. [2005 c.773 Â§1]

Â Â Â Â Â  Note: Sections 2, 3 and 4, chapter 773, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. Multnomah County shall transfer annually to the City of Gresham a share of the State Highway Fund moneys allocated to the county as provided in ORS 366.739 that is equal to the total road funds of the county, less road funds transferred to other jurisdictions under intergovernmental agreements entered into before the effective date of this 2005 Act [January 1, 2006], multiplied by the percentage share of county road center line miles transferred to the City of Gresham under section 1 of this 2005 Act [373.330]. [2005 c.773 Â§2]

Â Â Â Â Â  Sec. 3. (1) As a result of the transfer of jurisdiction over county roads under section 1 of this 2005 Act [373.330] and the transfer of moneys under section 1 or section 2 of this 2005 Act, an advisory committee is created.

Â Â Â Â Â  (2) The advisory committee shall recommend to the governing body of Multnomah County the appropriate allocation of road funds, as defined in section 1 of this 2005 Act, to the Cities of Troutdale, Wood Village and Fairview. The recommendation shall be based on the individual needs of each of those cities.

Â Â Â Â Â  (3) The advisory committee shall consist of:

Â Â Â Â Â  (a) One representative from Multnomah County;

Â Â Â Â Â  (b) One representative from the City of Gresham;

Â Â Â Â Â  (c) One representative from the City of Troutdale;

Â Â Â Â Â  (d) One representative from the City of Wood Village; and

Â Â Â Â Â  (e) One representative from the City of Fairview. [2005 c.773 Â§3]

Â Â Â Â Â  Sec. 4. Section 2 of this 2005 Act becomes operative only if Multnomah County and the City of Gresham have not entered into an agreement as provided in section 1 of this 2005 Act [373.330] on or before December 31, 2005. [2005 c.773 Â§4]

_______________



Chapter 374

Chapter 374 Â Control of Access to Public Highways

2005 EDITION

CONTROL OF ACCESS TO PUBLIC HIGHWAYS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

THROUGHWAYS

374.005Â Â Â Â  Policy and purpose of ORS 374.005 to 374.095

374.010Â Â Â Â  ÂThroughwayÂ defined

374.015Â Â Â Â  Department of Transportation to establish and maintain throughways; highways to be designated throughways

374.020Â Â Â Â  Interference with railroad facilities prohibited

374.025Â Â Â Â  Change from throughway to highway

374.030Â Â Â Â  Separation of throughways into separate roadways; ingress and egress

374.035Â Â Â Â  Acquisition of real property; effect of resolution

374.040Â Â Â Â  Acquisition of land not immediately needed

374.045Â Â Â Â  Payment for land acquired

374.050Â Â Â Â  Parties bringing eminent domain proceedings

374.055Â Â Â Â  Evidentiary purposes of improvement plan

374.060Â Â Â Â  Power of Department of Transportation as to intersecting streets and roads

374.065Â Â Â Â  Intersection of throughways and county roads

374.070Â Â Â Â  Throughways in cities; intersecting streets

374.075Â Â Â Â  Cooperation of municipal and county authorities with Department of Transportation

374.080Â Â Â Â  Agreements with federal government, counties and cities

374.085Â Â Â Â  Severance by throughway of agricultural land

374.090Â Â Â Â  Destruction by throughway of access to agricultural property

374.095Â Â Â Â  Utility roads where access to abutting property affected

APPROACH ROADS, PRIVATE CROSSINGS AND OTHER FACILITIES UPON RIGHT OF WAY

(Temporary provisions relating to permit fee for utility facilities in right of way are compiled as notes preceding ORS 374.305)

374.305Â Â Â Â  Necessity of permission to build on rights of way

374.307Â Â Â Â  Removal or repair of installation constructed without permission

374.310Â Â Â Â  Rules and regulations; permits

374.312Â Â Â Â  Rules regarding permits for approach roads; intergovernmental agreements

374.313Â Â Â Â  Claim for relief after closure of approach road; mediation; rules; appraisal

374.315Â Â Â Â  Construction under permits; maintenance after construction

374.320Â Â Â Â  Removal or repair of installation on right of way at expense of applicant

374.325Â Â Â Â  Effect of ORS 374.305 to 374.325

374.330Â Â Â Â  Prior status preserved

374.335Â Â Â Â  Driving certain motor vehicles across public highway not deemed operation thereon

374.340Â Â Â Â  Cattle crossings under public road

374.345Â Â Â Â  Rules regarding turning onto state highway from approach road

374.350Â Â Â Â  Process for appeal of decisions regarding access to highways

RIGHTS APPURTENANT TO PROPERTY ABUTTING CERTAIN HIGHWAYS AND ROADS

374.405Â Â Â Â  Access rights of property abutting on state highways

374.410Â Â Â Â  Department of Transportation to prescribe access rights of abutting property

374.415Â Â Â Â  Action to prevent entering or leaving state highways in manner not authorized

374.420Â Â Â Â  County throughways; rights of abutting property owners

374.425Â Â Â Â  County court to prescribe access rights of abutting property

374.430Â Â Â Â  Action to prevent entering or leaving county roads in unauthorized manner

PENALTIES

374.990Â Â Â Â  Penalty for violation of ORS 374.305 or of regulation adopted under ORS 374.310

THROUGHWAYS

Â Â Â Â Â  374.005 Policy and purpose of ORS 374.005 to 374.095. (1) The kind, character and volume of traffic now moving over public highways, the speed at which such traffic moves, the prime and essential factors such as speed, safety and convenience to which transportation of persons and property over public highways is entitled, the relation which such transportation bears to the transportation systems of other states and of the nation as a whole, the ever-increasing toll of injury to and death of persons and the destruction of and damage to property caused by and resulting from accidents on public highways constitute and are conditions and elements which demand of highway officials a program of highway designing, highway regulations, highway use and operation, highway controls and highway safeguards which will make possible and insure a degree of safety and convenience and a type and class of service not possible under existing law.

Â Â Â Â Â  (2) To the end that human lives may be saved, property damage minimized, transportation by motor vehicle promoted and highway travel in general safeguarded, the legislature finds, determines and declares that ORS 374.005 to 374.095 is necessary for the preservation of public safety, the improvement and development of transportation facilities in the state, the protection of highway traffic from the hazards of unrestricted and unregulated entry from adjacent property, the elimination of hazards due to highway grade intersections and in general the promotion of public welfare.

Â Â Â Â Â  374.010 ÂThroughwayÂ defined. As used in ORS 374.005 to 374.095, ÂthroughwayÂ means a highway or street especially designed for through traffic, over, from or to which owners or occupants of abutting land or other persons have no easement of access or only a limited easement of access, light, air or view, by reason of the fact that their property abuts upon the throughway or for any other reason.

Â Â Â Â Â  374.015 Department of Transportation to establish and maintain throughways; highways to be designated throughways. (1) The Department of Transportation, in addition to and without restricting, limiting or repealing any powers and authority which it now has, may lay out, locate, relocate, adopt, establish, construct, designate, maintain and supervise the use and operation of new highways known as throughways.

Â Â Â Â Â  (2) Any relocated section of an existing highway and such portions of existing highways, which at the time they are designated as throughways have less than 10 commercial businesses abutting thereon catering to the motoring public in any one mile of such existing highway, may be designated and constructed as or converted into a throughway by the department. As used in this subsection, ÂrelocatedÂ means a highway or section thereof so located that for its construction an entirely new right of way is necessary.

Â Â Â Â Â  (3) The authority and power of the department extends to and includes state highways within the corporate limits of cities, and with the approval of the municipal authorities may extend to and include city streets.

Â Â Â Â Â  374.020 Interference with railroad facilities prohibited. No throughway shall be established upon or across the tracks, yards, station grounds or other operating properties of any common carrier railroad, or upon or across any industrial or business property served by railroad industrial trackage, or upon or across any property at such a location as to unduly interfere with the reasonable access of shippers, passengers or the public to railroad depots, team tracks or other facilities for receiving or delivering freight or passengers transported by railroad unless the Department of Transportation and the railroad agree on a proposed throughway project. [Amended by 1995 c.733 Â§94]

Â Â Â Â Â  374.025 Change from throughway to highway. Any state highway or section thereof which has been located, established, designated and constructed as a throughway may, in whole or in part, be changed from a throughway to an ordinary highway by the Department of Transportation if in its judgment such action will best serve public needs.

Â Â Â Â Â  374.030 Separation of throughways into separate roadways; ingress and egress. (1) The Department of Transportation may so design a throughway and so regulate, restrict or prohibit access thereto and use thereof as to best serve the traffic for which the throughway is intended. In this connection and for such purpose the department may divide and separate any throughway into separate roadways or lanes by the construction of raised curbings, central dividing sections or other physical separations, or by designating separate roadways or lanes by signs, markers or stripes and the proper lanes for traffic by appropriate signs, markers, stripes or other devices.

Â Â Â Â Â  (2) After any highway has been so marked or designed no person has any right of ingress or egress to, from or across the highway to or from abutting lands, except at such points as may be designated by the department.

Â Â Â Â Â  374.035 Acquisition of real property; effect of resolution. (1) The Department of Transportation may, in the name of the state, acquire by agreement, donation or exercise of the power of eminent domain, fee title to or any interest in any real property, including easements of air, view, light and access, which in the opinion or judgment of the department is deemed necessary for the construction of any throughway, the establishment of any section of an existing state road or highway as a throughway or the construction of a service road. The department may accomplish such acquisition in the same manner and by the same procedure as real property is acquired for state highway purposes, except that in case the acquisition is by proceedings in eminent domain the resolution required under such procedure shall specify, in addition to other provisions and requirements of law, that the real property is required and is being appropriated for the purpose of establishing, constructing and maintaining a throughway.

Â Â Â Â Â  (2) A resolution adopted by the department stating and setting forth that a proposed highway is to be constructed as a throughway is conclusive evidence that the highway when constructed is a throughway with all the characteristics and incidents prescribed by and provided for in ORS 374.005 to 374.095.

Â Â Â Â Â  374.040 Acquisition of land not immediately needed. Whenever it becomes necessary to acquire any real property for use in connection with the location, relocation, construction, reconstruction, improvement and maintenance of any throughway or section thereof or for a service road, the Department of Transportation may, in its discretion, acquire an entire lot, block or tract of land if by so doing the interests of the owner and the state will be best served, even though the entire tract is not immediately needed for the highway proper. This provision and authority shall apply to and be effective whether the real property is acquired by purchase, agreement or exercise of the power of eminent domain.

Â Â Â Â Â  374.045 Payment for land acquired. The Department of Transportation may pay the cost incident to the acquisition of real property or any interest therein for the establishment, location and relocation of throughways and their construction, reconstruction and maintenance out of state highway funds in the same manner that such funds are disbursed for other highway purposes by the department.

Â Â Â Â Â  374.050 Parties bringing eminent domain proceedings. In case an agreement provided for in ORS 374.080 has been entered into, proceedings in eminent domain for the acquisition of real property or any interest therein deemed necessary therefor, may be brought in the name of the state by the Department of Transportation, alone or jointly with any city, county or city and county which are parties to the agreement.

Â Â Â Â Â  374.055 Evidentiary purposes of improvement plan. In any proceeding in eminent domain evidence of the entire plan of improvement is admissible for the purpose of determining:

Â Â Â Â Â  (1) Value of property taken.

Â Â Â Â Â  (2) All damages by reason of deprivation of right of access to any highway to be constructed, established or maintained as a throughway.

Â Â Â Â Â  (3) The damages which, if the property sought to be condemned constitutes a part of a larger parcel, will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned and by reason of the construction of the improvement in the manner proposed.

Â Â Â Â Â  374.060 Power of Department of Transportation as to intersecting streets and roads. The Department of Transportation, with the official approval of municipal authorities of cities with respect to city streets and with the official approval of the county court or board of county commissioners of any county with respect to county roads, may:

Â Â Â Â Â  (1) Close any street, highway or road at or near the point of its intersection with a throughway; or

Â Â Â Â Â  (2) Make provision for carrying the street or road over or under the throughway; or

Â Â Â Â Â  (3) Provide a connection with a throughway by means of a utility or service road to a suitable point of connection; and

Â Â Â Â Â  (4) Do any and all work on the street, highway or road as is necessary therefor.

Â Â Â Â Â  374.065 Intersection of throughways and county roads. (1) The Department of Transportation shall provide for the intersection of throughways by county roads running into or across throughways.

Â Â Â Â Â  (2) Any county road may be closed at the points where it runs into or intersects the throughway if the consent of the county court or board of county commissioners of the county in which the road is located is first obtained.

Â Â Â Â Â  (3) After the establishment of a throughway, no county road shall be constructed running into or intersecting the throughway unless its plans and specifications have first been submitted to and approved in writing by the department. This approval shall be made a matter of record by the department and by the county court or board of county commissioners.

Â Â Â Â Â  374.070 Throughways in cities; intersecting streets. (1) Should any portion or section of a throughway be within the corporate limits of a city, provision shall be made for access thereto from existing streets at points designated by the municipal authorities of the city. In the event plans and specifications are submitted to the municipal authorities of the city by the Department of Transportation and the municipal authorities fail to designate such points within 60 days thereafter, the designation may be made by the department.

Â Â Â Â Â  (2) After establishment of any throughway in or through a municipality, no street shall be constructed turning into or intersecting the throughway unless the plans and specifications therefor have first been submitted to and approved in writing by the department and made a matter of official record.

Â Â Â Â Â  (3) Nothing in this section prohibits the closing of any street at the point where it runs into or intersects any throughway by the proper municipal authorities in the manner provided by law.

Â Â Â Â Â  374.075 Cooperation of municipal and county authorities with Department of Transportation. The municipal authorities of cities and the county court or board of county commissioners of any county may do anything or all things necessary to cooperate with the Department of Transportation for laying out, acquiring and constructing any section or portion of any street or highway within their respective jurisdiction as a throughway and to convert any existing street or highway into a throughway.

Â Â Â Â Â  374.080 Agreements with federal government, counties and cities. The Department of Transportation may enter into cooperative agreements with the federal government and with any county or city for the location, adoption, construction and maintenance of a throughway either within or without the corporate limits of any city, with respect to highways under the exclusive jurisdiction of the department, roads under the jurisdiction of the county court or board of county commissioners and streets under the exclusive jurisdiction of cities, and may, in such agreements, agree upon the allocation of costs of the project, the manner and method of maintenance and all other relevant matters.

Â Â Â Â Â  374.085 Severance by throughway of agricultural land. Wherever by the location, relocation, establishment and construction or reconstruction of a throughway under ORS 374.005 to 374.095 real property, title to which is held under one ownership, is severed and the land is being used for farm or other agricultural purposes, provision shall be made by the Department of Transportation for crossing the highway from one such tract to the other or compensation for the severance of the tract shall be paid. Should such tracts at any time cease to be held under one ownership, the department may terminate and discontinue the road crossings. No such connecting-road crossing shall be used for or in connection with the conduct of any roadside business or enterprise, but shall be available and used solely for passage from one of the severed tracts to the other.

Â Â Â Â Â  374.090 Destruction by throughway of access to agricultural property. Whenever a throughway is located, relocated, constructed or reconstructed through or over farm or agricultural property and thereby all reasonable ingress and egress have been destroyed, the Department of Transportation shall provide access from the abutting properties to the throughway by a service road or by direct access, unless by agreement with the owners of the abutting properties access to the throughway has been waived by the property owner or has been acquired by the state by agreement or exercise of the power of eminent domain.

Â Â Â Â Â  374.095 Utility roads where access to abutting property affected. If under ORS 374.005 to 374.095 any existing highway or section of existing highway is converted into a throughway, by reason thereof real properties then occupied and used are affected and such abutting real properties are dependent upon the existing highway or section of highway for ingress and egress, the Department of Transportation shall provide a utility or service road to serve the properties. This utility or service road shall be constructed and maintained by the state at state expense and shall follow a location or route immediately parallel to and adjoining the throughway. After the service or utility road has been constructed the abutting land ownerÂs right of reasonable view shall not be impaired.

Â Â Â Â Â  374.205 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.210 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.215 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.220 [Amended by 1957 c.459 Â§3; repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.225 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.230 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.235 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.240 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.245 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.250 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.255 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.260 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.265 [Renumbered 374.335]

Â Â Â Â Â  374.270 [Renumbered 374.340]

APPROACH ROADS, PRIVATE CROSSINGS AND OTHER FACILITIES UPON RIGHT OF WAY

(Temporary provisions relating to permit fee for utility facilities in right of way)

Â Â Â Â Â  Note: Sections 2, 4 and 5, chapter 664, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, the Department of Transportation may charge a permit fee to any person or corporation that, in accordance with ORS 758.010, constructs, maintains or operates water, gas, electric or communication service lines, fixtures or other facilities in the right of way of a state highway. The department shall adopt rules establishing a schedule for permit fees charged under this section, in accordance with the following:

Â Â Â Â Â  (a) The fee schedule shall set fees in fixed amounts for various classes of permits. The classes of permits shall be based on the nature, size and extent of the facility and the costs of reviewing plans and supervising construction.

Â Â Â Â Â  (b) The department may not adopt a fee that is greater than the reasonable costs to the department of issuing the permit and administering its terms. The amount of a fee may not include permit review costs incurred by any agency or state official other than the Department of Transportation.

Â Â Â Â Â  (c) The department may not adopt a fee for a permit to construct, maintain or operate facilities to provide street lighting or other utility services to property owned or controlled by the department.

Â Â Â Â Â  (2) The department may not charge a permit fee under this section if the costs to the department of issuing the permit and administering its terms may legally be paid from revenues described in section 3a (1), Article IX of the Oregon Constitution.

Â Â Â Â Â  (3) The department shall adopt rules specifying the kinds of activities described in ORS 758.010 that may be allowed under a blanket permit. [2001 c.664 Â§2]

Â Â Â Â Â  Sec. 4. (1) The Supreme Court has exclusive jurisdiction to review a circuit court judgment on the issue of whether the costs to the Department of Transportation in issuing a permit for activities described in ORS 758.010 and administering the terms of the permit may legally be paid from revenues described in section 3a (1), Article IX of the Oregon Constitution.

Â Â Â Â Â  (2) A party to an action to determine whether the costs described in subsection (1) of this section may be paid from the described revenues may appeal a judgment in the case only by filing a notice of appeal directly with the Supreme Court within the time and in the manner specified in ORS chapter 19 for civil appeals to the Court of Appeals. Any party filing a notice of appeal under this subsection must note in the notice of appeal that the case is subject to this subsection. [2001 c.664 Â§4]

Â Â Â Â Â  Sec. 5. Section 2, chapter 664, Oregon Laws 2001, is repealed on January 2, 2008. [2001 c.664 Â§5; 2005 c.178 Â§1]

Â Â Â Â Â  374.305 Necessity of permission to build on rights of way. (1) No person, firm or corporation may place, build or construct on the right of way of any state highway or county road, any approach road, structure, pipeline, ditch, cable or wire, or any other facility, thing or appurtenance, or substantially alter any such facility, thing or appurtenance or change the manner of using any such approach road without first obtaining written permission from the Department of Transportation with respect to state highways or the county court or board of county commissioners with respect to county roads.

Â Â Â Â Â  (2) After written notice of not less than 10 days to the permittee and an opportunity for a hearing, the department with respect to crossings over a state highway and the county court or board of county commissioners with respect to crossings over a county road may abolish any crossing at grade by a private road or may alter or change any private road crossing when the public safety, public convenience and the general welfare require the alteration or change.

Â Â Â Â Â  (3) As used in ORS 374.305 to 374.330:

Â Â Â Â Â  (a) ÂApproach roadÂ includes a private road that crosses a state highway or a county road.

Â Â Â Â Â  (b) ÂPrivate road crossingÂ means a privately owned road designed for use by trucks which are prohibited by law from using state highways, county roads or other public highways. [Amended by 1955 c.424 Â§1; 1957 c.323 Â§1; 1967 c.497 Â§1]

Â Â Â Â Â  374.307 Removal or repair of installation constructed without permission. (1) If any person, firm or corporation builds or constructs on the right of way of any state highway or county road any approach road or any other facility, thing or appurtenance without first obtaining the written permission required by ORS 374.305, the Department of Transportation or the county governing body shall, after the expiration of 30 days following the transmittal of a written notice to such person, firm or corporation, at the expense of such person, firm or corporation, remove all such installations from the right of way or reconstruct, repair or maintain any such installation in accordance with or as required by the rules and regulations. This expense may be recovered from such person, firm or corporation by the state or county in any court of competent jurisdiction.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the Department of Transportation, county governing body or designated agent of the department or governing body, whichever is applicable, determines that a traffic or pedestrian hazard is created by the construction which causes imminent danger of personal injury, it may:

Â Â Â Â Â  (a) Order the construction removed, repaired or maintained to eliminate the hazard, within 24 hours after delivery of written notice to the person, firm or corporation which caused the construction, and to the owner of the property on which the construction occurred.

Â Â Â Â Â  (b) If the hazard is not removed within the time set under paragraph (a) of this subsection, remove the hazard and recover the expenses of any removal, repair or maintenance from any such person, firm or corporation in any court of competent jurisdiction. [1955 c.424 Â§5; 1979 c.873 Â§1]

Â Â Â Â Â  374.310 Rules and regulations; permits. (1) The Department of Transportation with respect to state highways and the county court or board of county commissioners with respect to county roads shall adopt reasonable rules and regulations and may issue permits, not inconsistent with law, for the use of the rights of way of such highways and roads for the purposes described in ORS 374.305. However, the department may not issue a permit for the construction of any approach road at a location where no rights of access exist between the highway and abutting real property.

Â Â Â Â Â  (2) Such rules and regulations and such permits shall include such provisions, terms and conditions as in the judgment of the granting authority may be in the best interest of the public for the protection of the highway or road and the traveling public and may include, but need not be limited to:

Â Â Â Â Â  (a) Provisions for construction of culverts under approaches, requirements as to depth of fills over culverts and requirements for drainage facilities, curbs, islands and other facilities for traffic channelization as may be deemed necessary.

Â Â Â Â Â  (b) With respect to private road crossings, additional provisions for the angle of intersection, crossing at grade or other than grade, sight distances, safety measures including flaggers, crossing signs and signals, reinforcement for protection of the highway, maintenance of the crossing and for payment by the applicant of the costs of any of the foregoing.

Â Â Â Â Â  (c) With respect to private road crossings, the granting authority may also require the applicant to furnish public liability and property damage insurance in a sum fixed by the granting authority, which insurance shall also indemnify the members, officers, employees and agents of such authority from any claim that might arise on account of the granting of the permit and the crossing of the highway or road by vehicles operating under the permit; and the granting authority may also require the applicant to furnish indemnity insurance, an indemnity bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in a sum fixed by the granting authority, indemnifying such authority for any damage to the highways or roads that may be caused by the use of the crossing.

Â Â Â Â Â  (3) The powers granted by this section and ORS 374.315 may not be exercised so as to deny any property adjoining the road or highway reasonable access. In determining what is reasonable, the department or county court or board of county commissioners shall apply the following criteria:

Â Â Â Â Â  (a) The access must be sufficient to allow the authorized uses for the property identified in the acknowledged local comprehensive plan.

Â Â Â Â Â  (b) The type, number, size and location of approaches must be adequate to serve the volume and type of traffic reasonably anticipated to enter and exit the property, based on the planned uses for the property.

Â Â Â Â Â  (4) The department may not charge any fee for issuance of a permit under this section for construction of an approach road. [Amended by 1955 c.424 Â§2; 1957 c.323 Â§2; 1967 c.497 Â§2; 1991 c.331 Â§59; 1997 c.249 Â§119; 1997 c.631 Â§467; 1999 c.974 Â§3; 2003 c.371 Â§1; 2005 c.837 Â§15]

Â Â Â Â Â  374.312 Rules regarding permits for approach roads; intergovernmental agreements. (1) The Department of Transportation shall adopt rules governing the process of application for and issuance of permits for approach roads to highways by owners of property abutting the highways. Rules adopted by the department shall include, but need not be limited to:

Â Â Â Â Â  (a) The time within which a final decision, including resolution of all internal appeals, to grant or deny a permit must be made. The time may not be longer than 120 days unless the applicant and the department agree to an extension.

Â Â Â Â Â  (b) Standards that will be used in making decisions as to whether to grant or deny a permit. Standards applicable to approach roads shall be based on a policy of using local road systems and state highways in a manner consistent with the local transportation system plan and the land uses permitted in the local comprehensive plan acknowledged under ORS chapter 197. In addition, the standards shall require consideration of safety and highway functionality.

Â Â Â Â Â  (c) Criteria for determining what constitutes reasonable access as specified in ORS 374.310 (3).

Â Â Â Â Â  (d) Procedures governing an appeal of denial of a permit, including but not necessarily limited to notice, guarantee of an impartial tribunal, burden of proof and admission and weight of evidence.

Â Â Â Â Â  (e) A rule that an engineer with relevant experience will review and respond to evidence from a qualified expert that is submitted by an applicant.

Â Â Â Â Â  (2) A permit decision for an approach road must be made on the basis of standards and criteria in effect on the date that the application was filed.

Â Â Â Â Â  (3) A permit decision for an approach road must be made on the record. The department shall adopt rules specifying the form of the record.

Â Â Â Â Â  (4) The department and a local government may enter into an intergovernmental agreement setting provisions for and allowing the local government to issue access permits for regional and district state highways. The agreement must provide that permits issued by local governments will be consistent with the highway plan and administrative rules adopted by the department, with state statutes and with the local transportation system plan acknowledged under ORS chapter 197. The department shall adopt rules specifying the circumstances under which authority will be delegated to a local government.

Â Â Â Â Â  (5) The department shall develop a program that allows a person that might be affected by the issuance of the permit, but that is not the owner of the property subject to the permit, to express concerns to the department prior to the issuance of the permit. For purposes of this subsection, persons that might be affected by the issuance of the permit are the city or county in which the road is located and any person that owns property adjacent to the proposed access. Nothing in this subsection gives a city, county or other person that might be affected standing to appeal any decision of the department regarding granting of the permit. [1999 c.974 Â§2; 2003 c.371 Â§2]

Â Â Â Â Â  Note: 374.312 was added to and made a part of 374.305 to 374.330 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 1, chapter 972, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 1. It is the intent of the Legislative Assembly that the Department of Transportation, local governments and regional governments work collaboratively to achieve accessibility and mobility goals for a balanced transportation system. [1999 c.972 Â§1]

Â Â Â Â Â  374.313 Claim for relief after closure of approach road; mediation; rules; appraisal. (1) If the Department of Transportation closes an approach road for which a permit was issued under ORS 374.310 or that was allowed by law prior to enactment of statutory permit requirements for approach roads, or if the department denies an application for an approach road permit submitted pursuant to a grant or reservation of access contained in a contract, condemnation judgment or recorded deed, and the closure or denial is not the result of conditions contained in a contract, condemnation judgment, recorded deed or permit, a person holding an interest in the real property benefited by the access or proposed access may file a claim for relief as a contested case under ORS 183.415 to 183.500.

Â Â Â Â Â  (2) Prior to issuing a final order in a contested case under subsection (1) of this section, the Director of Transportation may provide the opportunity for the parties to participate in mediation consistent with the applicable provisions of ORS 36.185 to 36.210. In any alternative dispute resolution proceeding, the director may authorize administrative remedies, including monetary damages or other relief, as determined by the department by rule, to address issues related to real property value, utility or use.

Â Â Â Â Â  (3) In any proceeding under this section, any party may cause an appraisal of the subject property to be conducted. If the difference in value between a property ownerÂs claim and an offer of monetary compensation by the department is less than $30,000, the director shall provide a simplified procedure for resolving the claim. The cost of conducting an appraisal may be shared by the parties when a mutually acceptable appraiser can be identified. [1999 c.972 Â§3; 2005 c.149 Â§1]

Â Â Â Â Â  Note: 374.313 was added to and made a part of 374.305 to 374.330 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  374.315 Construction under permits; maintenance after construction. All construction under the permits issued under ORS 374.310 shall be under the supervision of the granting authority and at the expense of the applicant. After completion of the construction of the particular approach road, facility, thing or appurtenance, they shall be maintained at the expense of the applicant and in accordance with the rules and regulations adopted pursuant to ORS 374.310.

Â Â Â Â Â  374.320 Removal or repair of installation on right of way at expense of applicant. (1) Upon failure of the applicant to construct or maintain the particular approach road, facility, thing or appurtenance in accordance with the rules and regulations and the conditions of the permit, the Department of Transportation or the county governing body shall, after the expiration of 30 days following the transmittal of a written notice to the applicant, at applicantÂs expense, remove all such installations from the right of way or reconstruct, repair or maintain any such installation in accordance with or as required by such rules and regulations and the conditions of such permit. This expense may be recovered from the applicant by the state or county in any court of competent jurisdiction.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the Department of Transportation, county governing body or designated agent of the department or governing body, whichever is applicable, determines that a traffic or pedestrian hazard is created by the noncompliance which causes imminent danger of personal injury, it may:

Â Â Â Â Â  (a) Order the construction removed, repaired or maintained to eliminate the hazard, within 24 hours after delivery of written notice to the applicant, and to the owner of the property on which the noncompliance occurred.

Â Â Â Â Â  (b) If the hazard is not removed within the time set under paragraph (a) of this subsection, remove the hazard and recover the expenses of any removal, repair or maintenance from the applicant in any court of competent jurisdiction. [Amended by 1955 c.424 Â§3; 1979 c.873 Â§2]

Â Â Â Â Â  374.325 Effect of ORS 374.305 to 374.325. Nothing in ORS 374.305 to 374.325 shall:

Â Â Â Â Â  (1) Limit or affect any of the powers granted to, or duties imposed upon, the county courts or boards of county commissioners, the Department of Transportation or the Public Utility Commission by ORS 758.010 and 758.020, or any rights granted or authorized under those statutes.

Â Â Â Â Â  (2) Grant any right for the construction or placing of an approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance on the right of way of any highway. [Amended by 1957 c.323 Â§3]

Â Â Â Â Â  374.330 Prior status preserved. (1) Nothing in ORS 374.305, 374.310 and 374.325, as such sections were amended by chapter 323, Oregon Laws 1957, shall be deemed to affect any approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance lawfully placed or constructed upon the right of way of any highway prior to August 20, 1957.

Â Â Â Â Â  (2)(a) Nothing in ORS 374.305 or 374.310 as such sections are amended by chapter 497, Oregon Laws 1967, shall be deemed to affect any approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance lawfully placed or constructed upon the right of way of any state highway or county road prior to September 13, 1967.

Â Â Â Â Â  (b) Except as provided in paragraph (a) of this subsection, private road crossings authorized by the Public Utility Commission under ORS 374.205 to 374.260 (1965 Replacement Part) are subject to ORS 374.305 to 374.330 after September 13, 1967. [1957 c.323 Â§4; 1967 c.497 Â§3]

Â Â Â Â Â  374.335 Driving certain motor vehicles across public highway not deemed operation thereon. Where any private road crosses or is crossed by a public highway the driving of a motor vehicle across the public highway or upon the public highway for a distance of not to exceed 1,200 feet in the use of the private road shall not be subject to ORS 811.450, 815.155, 815.160, 815.170, 818.020, 818.060, 818.090, 818.110, 818.160, 818.300, 818.320, 818.340, 818.350, 818.400 and ORS chapter 825, provided such vehicle or vehicle use is:

Â Â Â Â Â  (1) Subject to permit issued pursuant to ORS 374.310 or a person authorized by such permittee; or

Â Â Â Â Â  (2) A farm tractor or implement of husbandry. [Formerly 374.265; 1971 c.391 Â§1; 1983 c.338 Â§923; 1987 c.158 Â§66]

Â Â Â Â Â  374.340 Cattle crossings under public road. Any person owning, using or occupying lands on both sides of any public road is entitled to the privilege of making a crossing under the road for the purpose of letting the personÂs cattle and other domestic animals cross the road. A crossing may be installed as provided under ORS 374.305 to 374.330. [Formerly 374.270; 1981 c.153 Â§74]

Â Â Â Â Â  374.345 Rules regarding turning onto state highway from approach road. The Department of Transportation shall adopt rules regulating the procedures and circumstances under which the department may restrict turning movements onto a state highway from an approach road for which a permit was issued under ORS 374.310 when the restriction is not required by contract, condemnation judgment, recorded deed or permit. [1999 c.972 Â§4]

Â Â Â Â Â  374.350 Process for appeal of decisions regarding access to highways. The Department of Transportation shall establish a process through which persons affected by decisions of the department regarding access to highways may appeal the decisions. [1999 c.686 Â§3]

RIGHTS APPURTENANT TO PROPERTY ABUTTING CERTAIN HIGHWAYS AND ROADS

Â Â Â Â Â  374.405 Access rights of property abutting on state highways. No rights in or to any state highway, including what is known as right of access, shall accrue to any real property abutting upon any portion of any state highway constructed, relocated or reconstructed after May 12, 1951, upon right of way, no part of the width of which was acquired prior to May 12, 1951, for public use as a highway, by reason of the real property abutting upon the state highway.

Â Â Â Â Â  374.410 Department of Transportation to prescribe access rights of abutting property. In connection with any acquisition of real property for right of way of any state highway, the Department of Transportation shall prescribe and define the location, width, nature and extent of any right of access that may be permitted by the department to pertain to real property described in ORS 374.405.

Â Â Â Â Â  374.415 Action to prevent entering or leaving state highways in manner not authorized. The Department of Transportation may commence and prosecute to final determination any suit, action or proceeding in the name of the state by and through the department, which in its judgment is necessary to enjoin and prevent any person, whether acting individually or by agent, from entering upon or departing from any state highway mentioned in ORS 374.405, at any location, for any use or in any manner not authorized by any grant of a right of access, as provided in ORS 374.410.

Â Â Â Â Â  374.420 County throughways; rights of abutting property owners. (1) The county court or board of county commissioners may acquire by purchase, agreement, donation or exercise of the power of eminent domain, fee title or any interest in real property, including easements of air, view, light and access, which is necessary for the construction of a throughway or the establishment of a section of an existing county road as a throughway.

Â Â Â Â Â  (2) When right of way is acquired for a throughway after August 13, 1965, no rights in or to the throughway, including what is known as right of access, accrue to real property merely because the property abuts upon that part of the right of way so acquired. This subsection also applies to right of way acquired, prior to August 13, 1965, pursuant to ORS 374.420 to 374.430 (1963 Replacement Parts).

Â Â Â Â Â  (3) ÂThroughway,Â as used in this section, means a proposed or existing county road especially designed for through traffic, which has been designated by resolution of the county court or board of county commissioners as a throughway, over, from or to which owners or occupants of abutting land or other persons have no easement of access or only a limited easement of access, light, air or view, merely because of the fact that their property abuts upon the throughway or for any other reason. [Amended by 1965 c.364 Â§1]

Â Â Â Â Â  374.425 County court to prescribe access rights of abutting property. In connection with the acquisition of real property for right of way for a throughway described in ORS 374.420, the county court or board of county commissioners may prescribe the location, width, nature and extent of any right of access that pertains to such real property. [Amended by 1965 c.364 Â§2]

Â Â Â Â Â  374.430 Action to prevent entering or leaving county roads in unauthorized manner. The county court or board of county commissioners may commence and prosecute to final determination any suit, action or proceeding which in its judgment is necessary to enjoin and prevent any person, whether acting individually or by agent, from entering upon or departing from any throughway under its jurisdiction, mentioned in ORS 374.420, at any location, for any use or in any manner not authorized by any grant of a right of access, as provided in ORS 374.425. [Amended by 1965 c.364 Â§3]

PENALTIES

Â Â Â Â Â  374.990 Penalty for violation of ORS 374.305 or of regulation adopted under ORS 374.310. In addition to the liability for expenses under ORS 374.307 and 374.320, violation of ORS 374.305 or of any rule or regulation adopted under ORS 374.310 is a misdemeanor. [1955 c.424 Â§6]

_______________



Chapter 375

Chapter 375 (Former Provisions)

SPECIFICATIONS AND MATERIALS FOR PUBLIC HIGHWAYS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

Specifications and Materials for Public Highways

375.010 [Repealed by 1981 c.153 §79]

375.020 [Repealed by 1981 c.153 §79]

375.030 [Amended by 1975 c.771 §25; repealed by 1977 c.338 §2]

375.040 [Repealed by 1975 c.771 §33]

375.050 [Repealed by 1975 c.771 §33]

375.060 [Repealed by 1975 c.771 §33]

375.070 [Repealed by 1975 c.771 §33]

375.080 [Repealed by 1975 c.771 §33]

375.090 [Repealed by 1975 c.771 §33]

375.990 [Repealed by 1975 c.771 §33]

_______________



Chapter 376

Chapter 376 Â Ways of Necessity; Special Ways; Pedestrian Malls

2005 EDITION

WAYS OF NECESSITY; SPECIAL WAYS; MALLS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

376.005Â Â Â Â  ÂCounty courtÂ defined

STATUTORY WAYS OF NECESSITY

376.150Â Â Â Â  Definitions for ORS 376.150 to 376.200

376.155Â Â Â Â  Petition to establish way of necessity; contents; requirements

376.160Â Â Â Â  Notice to landowners; investigation of proposed way; report to county governing body

376.165Â Â Â Â  Deposit to cover county expenses

376.170Â Â Â Â  Filing of answer by landowner; reply to answer by petitioner

376.175Â Â Â Â  Order granting or denying way of necessity; contents; liability for costs; appeal

376.180Â Â Â Â  Conditions for way of necessity

376.185Â Â Â Â  Way of necessity over public land

376.190Â Â Â Â  Responsibility for maintenance of way of necessity; alteration limited

376.195Â Â Â Â  Subsequent partition of land receiving way of necessity requires government approval

376.197Â Â Â Â  Way of necessity to historic cemeteries

376.200Â Â Â Â  Transfer of jurisdiction over establishment of ways of necessity to circuit court; local court rules; procedure after transfer

FOREST ROADS

376.305Â Â Â Â  Policy and purpose of Act

376.310Â Â Â Â  Definitions for ORS 376.305 to 376.390

376.315Â Â Â Â  Application to become forest road contractor

376.320Â Â Â Â  Hearing on application; posting, publishing, serving and proof of notice

376.325Â Â Â Â  Signing and contents of notice

376.330Â Â Â Â  Order approving application; service of order

376.335Â Â Â Â  Contracting with applicant

376.340Â Â Â Â  Bond and insurance of forest road contractor

376.345Â Â Â Â  Contents of forest road contract

376.350Â Â Â Â  Filing copies of forest road contract

376.355Â Â Â Â  Limitations on using motor vehicles to transport forest products over forest road; regulations and permits for crossing state highways

376.360Â Â Â Â  Signs giving notice of certain vehicles on forest road

376.365Â Â Â Â  Persons having rights under forest road law and contract

376.370Â Â Â Â  Supervision over forest road work by roadmaster

376.375Â Â Â Â  Contract liability of forest road contractor

376.380Â Â Â Â  Assignment of forest road contract

376.385Â Â Â Â  Paying over fines, penalties and forfeited security deposits to county treasurer

376.390          Payment of taxes and fees by forest road contractor

CONDEMNATION OF LAND FOR FOREST PRODUCT WAYS

376.505Â Â Â Â  Filing statement of route and bond; right of entry

376.507Â Â Â Â  Definition of Âtransportation of the raw products of the forestÂ

376.510Â Â Â Â  Right to acquire and condemn land for logging road

376.515Â Â Â Â  Property subject to appropriation

376.520Â Â Â Â  Condemnation procedure

376.525Â Â Â Â  Assessment of damages

376.530Â Â Â Â  Fencing appropriated land

376.535Â Â Â Â  Use of appropriated property; reversion on disuse

376.540Â Â Â Â  Logging roads

MISCELLANEOUS WAYS

376.620Â Â Â Â  Skyline, logging line, ferry skyline or cable footbridge; authorization and regulation by land board

PEDESTRIAN MALLS

376.705Â Â Â Â  Definitions for ORS 376.705 to 376.825

376.710Â Â Â Â  Legislative findings; short title

376.715Â Â Â Â  Construction of Pedestrian Mall Law; validity of proceedings

376.720Â Â Â Â  Powers of city with respect to pedestrian mall

376.725Â Â Â Â  Resolution for establishment of mall; general contents of resolution

376.730Â Â Â Â  Description of proposed mall and intersecting streets

376.735Â Â Â Â  Contents of resolution when landowners to be paid for damages by assessments on benefited property

376.740Â Â Â Â  Contents of resolution when improvements are proposed

376.745Â Â Â Â  Resolution to be published and posted

376.750Â Â Â Â  Copies of resolution to be mailed to affected persons

376.755Â Â Â Â  Objections to mall; claims for damages; right to damages not created

376.760Â Â Â Â  Effect of objections by landowners

376.765Â Â Â Â  Changing boundaries when assessments to be levied under ORS 376.735; notice; objections

376.770Â Â Â Â  Allowing claims for damages; payment

376.775Â Â Â Â  Hearing objections, claims and protests; waiver; decision; continuations

376.780Â Â Â Â  Resolution after hearing; fixing boundaries

376.785Â Â Â Â  Judicial proceedings to determine unsettled claims for damages; satisfaction prior to traffic prohibition

376.790Â Â Â Â  Assessment of damages and other expenses against benefited lands

376.795Â Â Â Â  Manner of assessment; sale of bonds representing unpaid assessments

376.800Â Â Â Â  Special fund for payment of damages and expenses; use of surplus

376.805Â Â Â Â  Payment of damages and other expenses from sources other than assessments and bonds

376.810Â Â Â Â  Ordinance establishing mall; contents

376.815Â Â Â Â  Adoption of ordinance; payment of claims, damages and compensation

376.820Â Â Â Â  Jurisdiction over mall; abandonment or modification

376.825Â Â Â Â  Improvements on mall; payment of costs

PENALTIES

376.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  376.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ means the governing body of the county, whether it is a county court or board of county commissioners.

Â Â Â Â Â  376.105 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.110 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.115 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.120 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.125 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.130 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.135 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  376.145 [Repealed by 1979 c.862 Â§12]

STATUTORY WAYS OF NECESSITY

Â Â Â Â Â  376.150 Definitions for ORS 376.150 to 376.200. As used in ORS 376.150 to 376.200:

Â Â Â Â Â  (1) ÂPublic roadÂ means the entire right of way of any road over which the public has the right of use or any right of way held by the state or a political subdivision of the state for road purposes that is not open for public use.

Â Â Â Â Â  (2) ÂWay of necessityÂ means:

Â Â Â Â Â  (a) A road established under ORS 376.150 to 376.200 to provide motor vehicle access from a public road to land that would otherwise have no motor vehicle access; or

Â Â Â Â Â  (b) A route established under ORS 376.150 to 376.200 to provide utility service access from an existing service location to a service point that would otherwise have no utility service access. [1979 c.862 Â§1; 1989 c.674 Â§1]

Â Â Â Â Â  376.155 Petition to establish way of necessity; contents; requirements. (1) To establish a way of necessity under ORS 376.150 to 376.200, a landowner shall file a petition with the governing body of the county in which the land is located.

Â Â Â Â Â  (2) A petition filed under this section shall contain a drawing and a narrative statement that contain all of the following information:

Â Â Â Â Â  (a) The location and legal description of the property to be served by the proposed way of necessity.

Â Â Â Â Â  (b) The location of all public roads located in the vicinity of the property to be served by the proposed way of necessity that are capable of being used to provide access to the property. The petition shall include the location of public roads that are not open for public use.

Â Â Â Â Â  (c) A specific proposed location for the proposed way of necessity.

Â Â Â Â Â  (d) Evidence showing the necessity for the establishment of a way of necessity.

Â Â Â Â Â  (e) Evidence that either:

Â Â Â Â Â  (A) The proposed way of necessity does not connect to a public road that has access rights acquired and limited by the state or county; or

Â Â Â Â Â  (B) If the public road proposed for access by way of necessity has the limited access rights, the state or county is willing to grant permission to connect the proposed way of necessity to the public road.

Â Â Â Â Â  (f) Evidence that the proposed way of necessity may be connected to the public road safely.

Â Â Â Â Â  (g) Evidence that the specific location proposed for the way of necessity is the nearest practicable point for connection to a way of necessity to a public road.

Â Â Â Â Â  (h) The names and addresses of the persons owning the land across which the way of necessity could be located.

Â Â Â Â Â  (i) The petitionerÂs proposal for the amount of compensation to persons owning land across which the way of necessity is proposed to be located.

Â Â Â Â Â  (j) Evidence that the petitioner does not have an existing easement or right to an easement to provide access to a public road.

Â Â Â Â Â  (k) Evidence that the petitioner does not have any enforceable access to a public road. [1979 c.862 Â§2; 1991 c.936 Â§2]

Â Â Â Â Â  376.160 Notice to landowners; investigation of proposed way; report to county governing body. (1) Upon receipt of a petition for a way of necessity filed under ORS 376.155, a county governing body shall:

Â Â Â Â Â  (a) Provide for service of the petition on all persons owning land across which the way of necessity could be located; and

Â Â Â Â Â  (b) Direct the county engineer, county surveyor or other persons appointed by the governing body to investigate the proposed way of necessity and to submit a written report to the county governing body.

Â Â Â Â Â  (2) The report under subsection (1) of this section shall include:

Â Â Â Â Â  (a) Possible alternate routes for ways of necessity to the property;

Â Â Â Â Â  (b) A determination of whether the proposed way of necessity meets the requirements under ORS 376.150 to 376.200;

Â Â Â Â Â  (c) The reasonableness of the way of necessity proposed in the petition; and

Â Â Â Â Â  (d) A recommendation for a specific location and width for a way of necessity.

Â Â Â Â Â  (3) Upon receipt of the report under subsection (2) of this section, the county governing body shall:

Â Â Â Â Â  (a) Provide a copy of the report to the petitioner; and

Â Â Â Â Â  (b) Serve a copy of the petition and report on all persons owning land across which the way of necessity is proposed to be located under the report or the petition.

Â Â Â Â Â  (4) Service of the petition and report under this section shall be accomplished in the manner provided for service of summons in an action at law. If the report includes a recommendation for a route different than the route proposed in the petition, service on the affected parties shall include a copy of the petition. [1979 c.862 Â§3]

Â Â Â Â Â  376.165 Deposit to cover county expenses. Upon receipt of a petition for a way of necessity filed under ORS 376.155, a county governing body may require the petitioner to deposit with the county an amount of money or other security to use for payment of county expenses incurred in the procedure for establishing the way of necessity or to assure that the expenses will be paid. If a deposit of money is required by the governing body, the deposit may be used to pay expenses and shall be deducted from the expenses ordered to be paid under ORS 376.175. [1979 c.862 Â§3a]

Â Â Â Â Â  376.170 Filing of answer by landowner; reply to answer by petitioner. (1) Any person owning land across which a way of necessity is proposed to be established under ORS 376.150 to 376.200 may file an answer controverting any matter in the petition or report and alleging any new matter relevant to the proceedings. An answer filed under this subsection must be filed within 30 days after receipt of service of the petition and report. An answer shall be filed with the county governing body. The county governing body shall provide for service of the answer upon the petitioner in the manner provided for service of summons in an action at law.

Â Â Â Â Â  (2) If an answer is filed under this section, the petitioner may file a reply controverting any matter presented in the answer. A reply filed under this section must be filed within 10 days after receipt of service of the answer by the petitioner. A reply shall be filed with the county governing body. The county governing body shall provide for service of the reply upon the person filing the answer in the manner provided for service of summons in an action at law. [1979 c.862 Â§4]

Â Â Â Â Â  376.175 Order granting or denying way of necessity; contents; liability for costs; appeal. (1) Upon consideration of the matters and issues presented under ORS 376.150 to 376.200, the county governing body shall determine whether or not a need has been demonstrated for the granting of a way of necessity under ORS 376.150 to 376.200 and shall enter an order granting or denying the way of necessity.

Â Â Â Â Â  (2) Any order entered under this section shall:

Â Â Â Â Â  (a) State whether the way of necessity is granted or denied;

Â Â Â Â Â  (b) Declare as established any way of necessity that is granted;

Â Â Â Â Â  (c) Describe the exact location and width of any way of necessity established;

Â Â Â Â Â  (d) Describe those uses that are permitted on any way of necessity established;

Â Â Â Â Â  (e) Direct the petitioner to pay costs and reasonable attorney fees incurred by each owner of land whose land was subject to the petitionerÂs action for a way of necessity under ORS 376.150 to 376.200;

Â Â Â Â Â  (f) Establish the amount of compensation due to any owner of land across which any way of necessity has been established and direct the petitioner to pay the compensation; and

Â Â Â Â Â  (g) Establish the costs incurred by the county in the procedures for the way of necessity under ORS 376.150 to 376.200 and direct the petitioner to reimburse the county for those costs not already paid by petitioner.

Â Â Â Â Â  (3) An order entered under subsections (1) and (2) of this section to provide for utility service, as set forth in ORS 376.150 (2)(b), shall conform to affected utility policy and standards.

Â Â Â Â Â  (4) A petitioner shall pay any costs the petitioner is directed to pay under an order issued under this section within 60 days after entry of the order. The petitioner is liable for any costs not paid within the time established in this subsection. If more than one landowner joins in a petition for a way of necessity under ORS 376.155, every petitioner granted use of the way of necessity shall be jointly and severally liable for any costs ordered to be paid.

Â Â Â Â Â  (5) Any party to the action for a way of necessity may contest any part of the order of the county governing body in an appeal filed with the circuit court within 30 days after entry of the order of the county governing body. [1979 c.862 Â§5; 1989 c.674 Â§2; 1991 c.936 Â§3]

Â Â Â Â Â  376.180 Conditions for way of necessity. A way of necessity established under ORS 376.150 to 376.200 shall:

Â Â Â Â Â  (1) Be located to cause the least possible damage to land across which it is located;

Â Â Â Â Â  (2) Be fenced or gated if required by the county governing body;

Â Â Â Â Â  (3) Not be connected to a public road in a location or manner that creates a traffic hazard or decreases the safety on the public road;

Â Â Â Â Â  (4) Be established only for uses in connection with the property for which the way of necessity is sought;

Â Â Â Â Â  (5) Not be subject to any use that is not described in the order establishing the way of necessity;

Â Â Â Â Â  (6) Not exceed 30 feet in width unless authorized by the county governing body for engineering purposes;

Â Â Â Â Â  (7) Not be connected to a public road where the rights of access to the road have been acquired by the state or a county unless the state or governing body of the county grants permission for the connection;

Â Â Â Â Â  (8) Not be established if the property for which the way of necessity is sought has an existing enforceable access to a public road;

Â Â Â Â Â  (9) Not be established if the petitioner for the way of necessity could acquire an easement for access to a public road through other legal action;

Â Â Â Â Â  (10) Not be established for land that has been subdivided or partitioned in violation of ORS chapter 92;

Â Â Â Â Â  (11) Not be established over land owned by the state or a political subdivision of the state unless permission is granted for the way of necessity under ORS 376.185; and

Â Â Â Â Â  (12) Not be established for any land if the owner of the land had knowingly eliminated access to all public roads from the land by the sale of other land owned by the landowner. [1979 c.862 Â§6; 1991 c.936 Â§5; 1993 c.18 Â§91]

Â Â Â Â Â  376.185 Way of necessity over public land. (1) A way of necessity may not be established under ORS 376.150 to 376.200 across land owned by the state or a political subdivision of the state without the consent of the governing body of the political subdivision or of the appropriate agency of the state. The governing body of a political subdivision of this state and any agency of the state shall not unreasonably withhold consent required under this subsection.

Â Â Â Â Â  (2) Whenever a way of necessity is sought over land owned by the state or a political subdivision of the state, a copy of the petition for the way of necessity, of the county report and of the notice of hearing shall be forwarded by certified mail to:

Â Â Â Â Â  (a) If the political subdivision owns the land, the governing body of the political subdivision.

Â Â Â Â Â  (b) If the state owns the land, to the Department of State Lands and to each agency of the state that has use or control of the land. [1979 c.862 Â§7; 1993 c.98 Â§17]

Â Â Â Â Â  376.190 Responsibility for maintenance of way of necessity; alteration limited. (1) A way of necessity that is established under ORS 376.150 to 376.200 shall be maintained and kept passable by the person owning the land for which the way of necessity is established. This subsection does not require the person to provide for maintenance of the way of necessity for uses or persons not specifically provided in the order establishing the way of necessity.

Â Â Â Â Â  (2) A way of necessity established under ORS 376.150 to 376.200 shall not be altered or vacated except by the governing body of the county in which it is located and in a manner provided by law for the alteration or vacation of a public road.

Â Â Â Â Â  (3) No county shall be required to work, improve, maintain or repair a way of necessity. [1979 c.862 Â§8; 1991 c.936 Â§5]

Â Â Â Â Â  376.195 Subsequent partition of land receiving way of necessity requires government approval. Land for which a way of necessity is established under ORS 376.150 to 376.200 shall not be subsequently partitioned without the approval of the city or county governing body which has partitioning authority. [1979 c.862 Â§9]

Â Â Â Â Â  376.197 Way of necessity to historic cemeteries. (1) Notwithstanding any other provision of ORS 376.150 to 376.200, a way of necessity for nonmotorized conveyance is established to any parcel that meets the criteria described in ORS 308A.125.

Â Â Â Â Â  (2)(a) Notwithstanding any other provision of ORS 376.150 to 376.200, a way of necessity is established to a historic cemetery listed in accordance with the provisions of ORS 97.782.

Â Â Â Â Â  (b) The way of necessity established under paragraph (a) of this subsection shall:

Â Â Â Â Â  (A) Be designated by the owner of the land over which the way of necessity passes; and

Â Â Â Â Â  (B) Be accessible, at reasonable times to be designated by the property owner for visitation, maintenance or research purposes, to the owner of the historic cemetery, to descendants of those persons buried in the historic cemetery and to persons interested in historical research. The reasonableness of the times designated by the property owner shall be based on the need of the property owner to make use of the property and the need of the historic cemetery visitors for family visitation, maintenance or research access to the historic cemetery. [1999 c.314 Â§46; 2001 c.364 Â§1; 2003 c.173 Â§9]

Â Â Â Â Â  376.200 Transfer of jurisdiction over establishment of ways of necessity to circuit court; local court rules; procedure after transfer. (1) Notwithstanding any provision of ORS 376.150 to 376.200, a county governing body may adopt an ordinance removing the county governing body from jurisdiction over the establishment of ways of necessity under ORS 376.150 to 376.200.

Â Â Â Â Â  (2) If the county governing body adopts an ordinance described in subsection (1) of this section, the circuit court of that county shall have jurisdiction of the establishment of ways of necessity for that county. Except as otherwise provided in this section, a court with jurisdiction of the establishment of ways of necessity under this section shall follow the procedures for establishment of a way of necessity provided under ORS 376.150 to 376.200. The court may adopt local court rules to supplement the procedures provided under ORS 376.150 to 376.200.

Â Â Â Â Â  (3) Notwithstanding ORS 376.175, if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, an appeal from the decision of the court shall be to the Court of Appeals.

Â Â Â Â Â  (4) Notwithstanding ORS 376.160 (1), if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon filing a petition the petitioner shall:

Â Â Â Â Â  (a) Provide for service of the petition on all persons owning land across which the way of necessity could be located; and

Â Â Â Â Â  (b) Post a bond or security deposit with the court clerk in an amount required by the court to pay for the cost of the investigation and report under subsection (5) of this section.

Â Â Â Â Â  (5) If jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon receipt of a petition the court shall appoint a person to investigate the proposed way of necessity and submit a written report to the court and the petitioner. The cost of the investigation and report shall be charged against the bond or security deposit posted under subsection (4) of this section. If the bond or security deposit is more than the actual cost of the investigation and report, the difference shall be refunded to the petitioner. If the bond or security deposit is less than the actual cost of the investigation and report, the petitioner shall pay to the county governing body the amount of the deficiency. A judgment of the court shall not become final until the full cost of the investigation and report has been paid.

Â Â Â Â Â  (6) Notwithstanding ORS 376.160 (3), if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon receipt of the report under subsection (5) of this section, the petitioner shall serve a copy of the petition and report on all persons owning land across which the way of necessity is proposed to be located under the petition or report. [1979 c.862 Â§10; 1995 c.265 Â§1]

Â Â Â Â Â  376.205 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.215 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.220 [Repealed by 1981 c.153 Â§79]

FOREST ROADS

Â Â Â Â Â  376.305 Policy and purpose of Act. (1) It is declared that a substantial part of the forest resources of this state are now left unharvested and are lost by reason of the excessive cost of transportation thereof to market; that substantial forest areas can be economically managed, harvested and the products thereof transported to market only by use of certain county and public roads which the counties of this state are unable to construct, improve and maintain so as to enable their safe and economical use for such purposes.

Â Â Â Â Â  (2) It is declared to be the public policy of this state to conserve and develop its natural resources, to encourage and facilitate the transportation of products of the forest and the salvage and utilization of such products now being wasted, and to develop and improve certain county and other public roads for such purposes.

Â Â Â Â Â  376.310 Definitions for ORS 376.305 to 376.390. As used in ORS 376.305 to 376.390:

Â Â Â Â Â  (1) ÂForest roadÂ means any county or public road, or part thereof, outside the corporate limits of a city, which is within or extends into or toward a mountainous or timbered area, and which is under the control and supervision of a county court of this state.

Â Â Â Â Â  (2) ÂContract forest roadÂ means a forest road improved or maintained pursuant to a contract made under ORS 376.305 to 376.390.

Â Â Â Â Â  (3) ÂLogging operatorÂ means any person having the right to cut and remove timber or forest products in this state, or who is engaged or desirous of engaging in this state in the transportation of forest products, by motor vehicle, to market or processing plant.

Â Â Â Â Â  (4) ÂForest road contractorÂ means a logging operator who has entered into a contract under ORS 376.305 to 376.390 to improve or maintain, or improve and maintain, a contract forest road.

Â Â Â Â Â  (5) ÂMotor vehicleÂ includes any motor vehicle with or without a trailer or semitrailer.

Â Â Â Â Â  (6) ÂPersonÂ means any person, firm or corporation, or group or combination thereof.

Â Â Â Â Â  376.315 Application to become forest road contractor. (1) Any logging operator desiring to become a forest road contractor may make application to the county court having jurisdiction and control over a forest road, to improve or maintain, or improve and maintain, such road.

Â Â Â Â Â  (2) The application shall set forth:

Â Â Â Â Â  (a) A description of the road and the termini thereof.

Â Â Â Â Â  (b) If the applicant proposes to improve the road, a general statement of the improvements proposed to be made.

Â Â Â Â Â  (c) If the applicant proposes to maintain the road, a general description of the maintenance work proposed to be done.

Â Â Â Â Â  (3) The application shall be verified and signed by the applicant and filed in the office of the county clerk, together with an affidavit showing service thereof, either personally, by registered mail or by certified mail with return receipt, on the Public Utility Commission and on the Department of Transportation. [Amended by 1991 c.249 Â§29]

Â Â Â Â Â  376.320 Hearing on application; posting, publishing, serving and proof of notice. (1) The county court shall:

Â Â Â Â Â  (a) Fix a date for hearing the application.

Â Â Â Â Â  (b) Cause a notice of the hearing to be posted at the place where the county court sessions are held and at three public places in the vicinity of the forest road specified in the application, for at least 30 days immediately prior to the date set for hearing.

Â Â Â Â Â  (c) Cause notice of the hearing to be published in a newspaper published in the county and having general circulation therein, but if there is no such newspaper published in the county, then in any newspaper having general circulation in the county, for not less than once a week for two weeks immediately prior to the date set for the hearing.

Â Â Â Â Â  (2) A copy of the notice shall be served personally, by registered mail or by certified mail with return receipt on the Public Utility Commission and on the Department of Transportation at least 15 days prior to the date set for hearing.

Â Â Â Â Â  (3) Proof that the notice has been posted and served shall be made by affidavit and filed in the proceeding. [Amended by 1991 c.249 Â§30]

Â Â Â Â Â  376.325 Signing and contents of notice. The notice of hearing shall be signed by the county clerk and shall state:

Â Â Â Â Â  (1) The date the application was filed.

Â Â Â Â Â  (2) The name of the applicant.

Â Â Â Â Â  (3) The description of the forest road proposed to be improved or maintained, or both.

Â Â Â Â Â  (4) The proposal for improvement or maintenance, or both, as set forth in the application.

Â Â Â Â Â  (5) The time and place of hearing.

Â Â Â Â Â  (6) That all persons interested may appear and be heard for or against the application.

Â Â Â Â Â  376.330 Order approving application; service of order. After the hearing, the county court may, in its discretion, approve or disapprove the application. If the application is approved, a copy of the approving order together with a copy of the findings of the county court shall be served by the county clerk by registered mail or by certified mail with return receipt within 10 days after the order is made, upon the Public Utility Commission and the Department of Transportation. The county clerk shall file in the proceeding the certificate of such service. [Amended by 1991 c.249 Â§31]

Â Â Â Â Â  376.335 Contracting with applicant. Any county court that has approved any such application may contract with the applicant, in accordance with ORS 376.305 to 376.390, and without advertisement for bids, for the improvement or maintenance, or both, of the forest road described in the application. The terms of the contract as to specifications of the work shall not be limited by the proposal for improvement or maintenance as contained in the application.

Â Â Â Â Â  376.340 Bond and insurance of forest road contractor. (1) Before execution of any contract under ORS 376.305 to 376.390, the forest road contractor shall execute and file with the county clerk a performance bond in an amount to be fixed by the county court.

Â Â Â Â Â  (2) The forest road contractor shall furnish, and have in force during the entire term of the contract, public liability and property damage insurance covering the operation and the operation of agents and subcontractors of the forest road contractor in the improvement, maintenance and use of the contract forest road in any amount that may be fixed in the contract, but the public liability insurance shall be for an amount of not less than $50,000 for bodily injuries to or death of one person and, subject to that minimum amount for each person, not less than $100,000 for bodily injuries to or death of more than one person in any one accident, and the property damage insurance shall be for an amount of not less than $5,000 for injury to or destruction of property in any one accident. [Amended by 1953 c.370 Â§5; 1957 c.650 Â§14; 1983 c.740 Â§121]

Â Â Â Â Â  376.345 Contents of forest road contract. Every contract entered into pursuant to ORS 376.305 to 376.390 shall:

Â Â Â Â Â  (1) Describe the road and the termini thereof.

Â Â Â Â Â  (2) Specify the width of the roadbed and contain reasonably complete specifications, prepared by the county roadmaster or other competent person, of the improvement and maintenance work to be done.

Â Â Â Â Â  (3) Specify the time within which the improvement work other than maintenance shall be completed.

Â Â Â Â Â  (4) Contain such provisions pertaining to maintenance as may be agreed upon by the parties.

Â Â Â Â Â  (5) Obligate the forest road contractor to furnish all labor and materials required for the work the contractor has contracted to do.

Â Â Â Â Â  (6) Provide that the same rights and privileges on the contract forest road as are available to the forest road contractor are available to any other logging operator:

Â Â Â Â Â  (a) Upon approval by the county court;

Â Â Â Â Â  (b) Upon the logging operator furnishing insurance as provided in ORS 376.340;

Â Â Â Â Â  (c) Upon the logging operator reimbursing the forest road contractor for an equitable portion of the construction costs, if any, borne by the forest road contractor; and

Â Â Â Â Â  (d) Upon the equitable sharing of the logging operator with the forest road contractor in the costs of maintaining the road, provision being made for either the specific rates therefor per 1,000 feet board measure of timber or equivalent of forest products transported over the road or, in the alternative, a formula for determining such rates with a provision for arbitration under ORS 36.600 to 36.740, in the event of disagreement between the forest road contractor and another logging operator respecting the application of the formula. [Amended by 2003 c.598 Â§41]

Â Â Â Â Â  376.350 Filing copies of forest road contract. One copy of the contract shall be filed with the county clerk, one with the Public Utility Commission and one with the Department of Transportation.

Â Â Â Â Â  376.355 Limitations on using motor vehicles to transport forest products over forest road; regulations and permits for crossing state highways. (1) During such term as may be specified in the contract, the forest road contractor and agents and subcontractors of the forest road contractor have the right and privilege to:

Â Â Â Â Â  (a) Use and operate over the contract forest road, motor vehicles limited as to wheel base, weights, dimensions, tire widths and tire surfaces only as specified in the contract.

Â Â Â Â Â  (b) Transport forest products upon such motor vehicles over the road, with loads limited as to gross weights, axle load weights, tire load weights, and load dimensions and heights only as specified in the contract.

Â Â Â Â Â  (2) Whenever any forest road contractor operates any motor vehicle having a size or weight prohibited by or in excess of the limitations contained in any law pertaining to state highways, on a contract forest road which crosses a state highway, the Department of Transportation may adopt rules and regulations and issue permits for said motor vehicle to cross said state highway in the use of such contract forest road. Such rules and regulations and such permits may include, but need not be limited to, provisions for reinforcing and strengthening the highway and for the installation of signs and signals, and such other requirements as the Department of Transportation may deem necessary for the preservation of the highway and for the safety and best interest of the public. All construction and installations under such permits shall be under the supervision of the Department of Transportation and at the expense of the forest road contractor. [Amended by 1953 c.370 Â§5]

Â Â Â Â Â  376.360 Signs giving notice of certain vehicles on forest road. In the event the forest road contractor is authorized by the provisions of the contract to operate vehicles or combinations of vehicles, including any load thereon, of any size or description not otherwise authorized by law, the county court shall erect and maintain signs giving notice thereof in a conspicuous manner and placed at each end of the forest road or section of forest road covered by the contract, and at such other places as may be necessary to inform and warn the public.

Â Â Â Â Â  376.365 Persons having rights under forest road law and contract. During the term of the forest road contract, all exemptions, privileges and rights granted or provided for by ORS 376.305 to 376.390, and by the provisions of the contract made pursuant thereto, are limited to the forest road contractor, the agents and subcontractors of the forest road contractor, and to such other logging operators as may meet the provisions required to be included in the contract by ORS 376.345 (6). This section does not, however, prevent the use of the forest contract road by the general public. [Amended by 1953 c.370 Â§5]

Â Â Â Â Â  376.370 Supervision over forest road work by roadmaster. (1) All improvement and maintenance work done pursuant to a forest road contract shall be under the supervision of the county roadmaster of the contracting county.

Â Â Â Â Â  (2) On request of the forest road contractor, the county roadmaster shall inspect any completed segment of the contract forest road, and if the county roadmaster determines the work to be in compliance with the contract the county roadmaster shall approve the completion in writing, deliver a copy of the approval to the contractor and file a copy with the county clerk. Except in case of fraud, the approval of the county roadmaster shall be conclusive proof that the work approved is in compliance with the contract.

Â Â Â Â Â  376.375 Contract liability of forest road contractor. The liability of any forest road contractor for failure to improve or maintain the contract forest road or any bridge or culvert thereon in accordance with the contract is limited to the contracting county.

Â Â Â Â Â  376.380 Assignment of forest road contract. Any forest road contractor may assign the forest road contract in its entirety, with approval of the contracting county court and not otherwise. A copy of each assignment shall be filed with the county clerk. A copy of the assignment together with a copy of the resolution of the county court approving the assignment shall be delivered or sent by registered mail or by certified mail with return receipt to the Public Utility Commission and the Department of Transportation. [Amended by 1991 c.249 Â§32]

Â Â Â Â Â  376.385 Paying over fines, penalties and forfeited security deposits to county treasurer. All fines and penalties collected, or security deposits forfeited, under ORS 376.990, shall be paid by the court or judicial officer collecting the same to the county treasurer of the county within which the violation occurred. The county treasurer shall credit moneys so received to the general road fund of the county. [Amended by 1991 c.67 Â§92; 1999 c.1051 Â§270]

Â Â Â Â Â  376.390 Payment of taxes and fees by forest road contractor. Nothing in ORS 376.305 to 376.390 relieves the forest road contractor or agents or subcontractors of the forest road contractor from payment of any taxes or fees prescribed by law, except that, with respect to a motor vehicle operated upon a contract forest road by a forest road contractor, or agent or subcontractor of the forest road contractor, the road tax mileage fees prescribed by ORS 825.474, 825.476, 825.480 and 825.484 shall be assessed upon the declared combined weight of the motor vehicle or 76,000 pounds, whichever is less. [Amended by 1953 c.370 Â§5]

CONDEMNATION OF LAND FOR FOREST PRODUCT WAYS

Â Â Â Â Â  376.505 Filing statement of route and bond; right of entry. (1) Any person, firm or corporation that requires land for transportation of the raw products of the forest may file with the county clerk of the county in which the land is located:

Â Â Â Â Â  (a) A statement showing the approximate route of any proposed road or railway and a general description of the tract that the road or railway may travel.

Â Â Â Â Â  (b) At the time of filing the statement, a bond in such sum as may be fixed by order of the county court, conditioned upon the payment to the owners of the lands required for the road or railway of any and all damage that the owners may sustain by reason of entry upon the land for the survey or location of the road or way.

Â Â Â Â Â  (2) When the bond has been filed, such person, firm or corporation shall have the right to enter upon the tract for the purpose of examining, locating or surveying the line of the road or logging railroad. [Amended by 2003 c.14 Â§162]

Â Â Â Â Â  376.507 Definition of Âtransportation of the raw products of the forest.Â As used in ORS 376.505 to 376.540 Âtransportation of the raw products of the forestÂ includes ingress to and egress from forestland solely for the purpose of management, protection, growth and conservation of forest crops by thinning, reseeding, brush control and other forest management operations. [1975 c.723 Â§2]

Â Â Â Â Â  376.510 Right to acquire and condemn land for logging road. Any such person, firm or corporation has the right to acquire and own all lands reasonably necessary for the logging road or way to promote the transportation of logs or the raw products of the forest. If such person, firm or corporation is unable to agree with the owners of the land over which the logging railroad is necessary, as to the amount of compensation to be paid therefor, such person, firm or corporation has the right to condemn so much of the land necessary for the logging railroad, road or ways as may be necessary for the use thereof, and may maintain the suit for condemnation in the circuit court of the county wherein the lands are located. No land shall be taken until compensation has been assessed and tendered.

Â Â Â Â Â  376.515 Property subject to appropriation. No more lands shall be appropriated under ORS 376.505 to 376.540 than are reasonably necessary for the purposes specified therein. No building nor the land upon which it is situated, which is exempt from execution as a homestead under the laws of the state, nor any land belonging to the homestead owner within 100 feet of the building, shall be so appropriated.

Â Â Â Â Â  376.520 Condemnation procedure. Procedure for condemnation under ORS 376.505 to 376.540 shall be as set forth in ORS chapter 35. [Amended by 1971 c.741 Â§23]

Â Â Â Â Â  376.525 Assessment of damages. In assessing damages under ORS 376.510, full compensation shall be allowed for the value of the land appropriated and all other injury and damage which the owner may suffer by reason of the appropriation of the land.

Â Â Â Â Â  376.530 Fencing appropriated land. The person, firm or corporation appropriating land under ORS 376.505 to 376.540, and the successors and assigns of the person, firm or corporation, shall fence with a good and suitable fence both sides of the lands appropriated, in the event the lands are used for agricultural purposes, and shall take such other means and precautions reasonably necessary to protect the adjoining lands not appropriated from damage or injury by reason of the use of the lands appropriated.

Â Â Â Â Â  376.535 Use of appropriated property; reversion on disuse. (1) Any property acquired under ORS 376.505 to 376.540 shall be used exclusively for the purposes set forth therein or such incidental purposes as may be necessary to the continued carrying out of such purposes.

Â Â Â Â Â  (2) Whenever the use of property as contemplated in ORS 376.505 to 376.540 ceases for a period of two years, it shall revert to the original owner, or the heirs or assigns of the original owner, but in assessing damages the amount allowed shall not be in any manner lessened or decreased by reason of the possibility that the lands may so revert to their original owner.

Â Â Â Â Â  (3) The limitations set out in this section shall not apply to or run against any interest acquired by the state.

Â Â Â Â Â  376.540 Logging roads. Any logging road which is necessary for the transportation of a single tract of timber is within ORS 376.505 to 376.540, whether it is a common carrier or otherwise. Such road is not under the jurisdiction of the Department of Transportation unless the owners thereof declare it a common carrier. [Amended by 1997 c.275 Â§5]

MISCELLANEOUS WAYS

Â Â Â Â Â  376.605 [Amended by 1971 c.741 Â§26; repealed by 2001 c.388 Â§1]

Â Â Â Â Â  376.610 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.615 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.620 Skyline, logging line, ferry skyline or cable footbridge; authorization and regulation by land board. (1) When authorized by the Department of State Lands, it is lawful for any person, firm or corporation to construct, maintain and operate a skyline, high lead logging line, ferry skyline or cable footbridge across any navigable river, bay, inlet or other navigable waters within the state, not inconsistent with any Act of Congress regulating the construction of bridges across navigable waters. The structures shall be so constructed as not to interfere unnecessarily with the navigation of such navigable waters.

Â Â Â Â Â  (2) The Department of State Lands may make and enforce such regulations and restrictions as it deems necessary to carry out the purposes of this section and may make reasonable charges for any services rendered in connection therewith.

PEDESTRIAN MALLS

Â Â Â Â Â  376.705 Definitions for ORS 376.705 to 376.825. Unless the context otherwise requires, the definitions contained in this section shall govern the construction of ORS 376.705 to 376.825.

Â Â Â Â Â  (1) ÂCityÂ includes every county, city, and city and county within this state. ÂThe cityÂ means the particular county, city, or city and county, acting pursuant to ORS 376.705 to 376.825.

Â Â Â Â Â  (2) ÂLegislative bodyÂ means the legislative body of the city.

Â Â Â Â Â  (3) ÂStreetÂ as used in the definitions of the terms Âcity streets,Â Âmall intersectionÂ and Âintersecting streets,Â defined in subsections (4), (6) and (7) of this section, means any public street, road, highway, alley, land, court, way or place of any nature open to the use of the public.

Â Â Â Â Â  (4) ÂCity street,Â as used with regard to streets located within a city or city and county, means any street located within the city or city and county, except a freeway, state highway, or county highway. ÂCity street,Â as used with regard to streets located within a county, means any street, located within the county, except a throughway as defined in ORS 374.010 or state highway as defined in ORS 373.010.

Â Â Â Â Â  (5) ÂPedestrian mallÂ means one or more city streets, or portions thereof, on which vehicular traffic is or is to be restricted in whole or in part and which is or is to be used exclusively or primarily for pedestrian travel.

Â Â Â Â Â  (6) ÂMall intersectionÂ means any intersection of a city street constituting a part of a pedestrian mall with any street, which intersection is itself part of the pedestrian mall.

Â Â Â Â Â  (7) ÂIntersecting streetÂ means any street which meets or crosses a pedestrian mall at a mall intersection but includes only those portions thereof on either side of a mall intersection which lie between the mall intersection and the first intersection of the intersecting street with a public street or highway open to vehicular traffic.

Â Â Â Â Â  (8) ÂAssessment rollÂ means the assessment roll or rolls used by the county for purposes of city ad valorem taxes on real property.

Â Â Â Â Â  (9) ÂImprovementsÂ means the improvements referred to in ORS 376.720 (1). [1961 c.666 Â§2]

Â Â Â Â Â  376.710 Legislative findings; short title. (1) The Legislative Assembly hereby finds and declares that in certain areas in cities, and particularly in retail shopping areas thereof, there is need to separate pedestrian travel from vehicular travel and that such separation is necessary to protect the public safety or otherwise to serve the public interest and convenience. The Legislative Assembly further finds and declares that such objective can, in part, be accomplished by the establishment of pedestrian malls pursuant to ORS 376.705 to 376.825.

Â Â Â Â Â  (2) ORS 376.705 to 376.825 may be cited as the Pedestrian Mall Law of 1961. [1961 c.666 Â§Â§1,3]

Â Â Â Â Â  376.715 Construction of Pedestrian Mall Law; validity of proceedings. (1) ORS 376.705 to 376.825 and all of their provisions shall be liberally construed to the end that their purpose may be effective.

Â Â Â Â Â  (2) Any proceedings taken pursuant to ORS 376.705 to 376.825 shall not be held invalid for failure to comply with the provisions of ORS 376.705 to 376.825, if the acts done and proceedings taken are not invalid under the state or federal constitutions. [Enacted as part of 1961 c.666 Â§5]

Â Â Â Â Â  376.720 Powers of city with respect to pedestrian mall. (1) The legislative body of a city shall have the power:

Â Â Â Â Â  (a) To establish pedestrian malls.

Â Â Â Â Â  (b) To prohibit, in whole or in part, vehicular traffic on a pedestrian mall.

Â Â Â Â Â  (c) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on lands benefited by the establishment of a pedestrian mall, the damages, if any, allowed or awarded to any property owner by reason of the establishment of a pedestrian mall.

Â Â Â Â Â  (d) To construct on city streets which have been or will be established as a pedestrian mall improvements of any kind or nature necessary or convenient to the operation of such city streets as a pedestrian mall, including but not limited to paving, sidewalks, curbs, gutters, sewers, drainage works, street lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, vehicular parking areas, retaining walls, landscaping, tree planting, child care facilities, display facilities, information booth, public assembly facilities and other structures, works or improvements necessary or convenient to serve members of the public using such pedestrian mall, including the reconstruction or relocation of existing city-owned works, improvements or facilities on such city streets.

Â Â Â Â Â  (e) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on property benefited by any such improvements, the whole or any portion of the cost of such improvements.

Â Â Â Â Â  (f) To do any and all other acts necessary or convenient for the accomplishment of the purposes of ORS 376.705 to 376.825, including the power to rent, lease or license to any individual firm or corporation any portion of the pedestrian mall for service concessions, commercial uses or otherwise, providing that in any term of use exceeding 60 days, the city shall first advertise for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications thereof.

Â Â Â Â Â  (2) The powers granted in ORS 376.705 to 376.825 to prohibit, in whole or in part, vehicular traffic on any city street shall be in addition to and not limited by the powers granted by any other law. [1961 c.666 Â§4; subsection (2) enacted as part of 1961 c.666 Â§5; 1971 c.506 Â§1]

Â Â Â Â Â  376.725 Resolution for establishment of mall; general contents of resolution. When the legislative body shall determine that the public interest and convenience require the establishment of a pedestrian mall and that vehicular traffic will not be unduly inconvenienced thereby, it may adopt a resolution declaring its intention to establish such pedestrian mall. Such resolution shall contain:

Â Â Â Â Â  (1) The determination and declaration referred to above.

Â Â Â Â Â  (2) A general description of the city streets, or portions thereof, which are proposed to be established as a pedestrian mall.

Â Â Â Â Â  (3) A general description of the mall intersections.

Â Â Â Â Â  (4) A general description of the intersecting streets.

Â Â Â Â Â  (5) A statement that the legislative body proposes to adopt an ordinance prohibiting, in whole or in part, vehicular traffic on such pedestrian mall. If vehicular traffic is proposed to be prohibited only in part, the resolution shall also contain a general statement of the exceptions proposed to be made. Such exceptions may include exceptions in favor of public, emergency, utility and other classes of vehicles, may include exceptions in favor of all or certain classes of vehicles during certain days or during portions of days, and may include other exceptions of any kind or nature.

Â Â Â Â Â  (6) A general statement of the source or sources of moneys proposed to be used to pay damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall.

Â Â Â Â Â  (7) A day, hour and place for the hearing by the legislative body of protests and objections to the establishment of the proposed pedestrian mall, and a statement that any and all persons having any objection to the establishment of the proposed pedestrian mall may file a written protest with the city recorder at any time not later than the hour so fixed for the hearing.

Â Â Â Â Â  (8) A statement that any person owning or having any legal or equitable interest in any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file a written claim of damages with the city recorder at any time not later than the hour so fixed for hearing; that such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimantÂs interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed. [1961 c.666 Â§6]

Â Â Â Â Â  376.730 Description of proposed mall and intersecting streets. In such resolution any street may be described by referring thereto by its lawful or official name, or the name by which it is commonly known, and the pedestrian mall, the mall intersections and the intersecting streets may be described by reference to a map or plat thereof on file in the office of the city recorder. [1961 c.666 Â§7]

Â Â Â Â Â  376.735 Contents of resolution when landowners to be paid for damages by assessments on benefited property. In such resolution the legislative body may propose to pay the whole or any part of damages based on claims filed pursuant to ORS 376.755 (2), if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall from the proceeds of assessments levied upon lands benefited by the establishment of the pedestrian mall. In such cases the resolution shall also contain:

Â Â Â Â Â  (1) General description of the district (which may consist of noncontiguous portions) within which lie the lands deemed by the legislative body to be benefited by the establishment of the proposed pedestrian mall. Such district may be described by metes and bounds.

Â Â Â Â Â  (2) A statement that an assessment will be levied pursuant to ORS 376.705 to 376.825 to pay the whole or a stated portion of the damages based on claims filed pursuant to ORS 376.755 (2), if any, allowed or awarded to any property owner by reason of the establishment of such pedestrian mall and the costs and expenses in connection with proceedings or actions taken pursuant to ORS 376.705 to 376.825.

Â Â Â Â Â  (3) If bonds are to be issued, a statement that bonds to represent unpaid assessments will be issued, and the interest rate, or maximum interest rate, and term, or maximum term, of any such bonds. [1961 c.666 Â§8]

Â Â Â Â Â  376.740 Contents of resolution when improvements are proposed. If, in connection with the initial establishment of a pedestrian mall, the legislative body proposes to make any improvements of the kind or type referred to in ORS 376.720 (1)(d), such resolution shall also contain:

Â Â Â Â Â  (1) A general description of the improvements proposed to be made. Such description may be made (but is not required to be made) in any manner permitted or provided in any law under which such improvements are to be made or financed.

Â Â Â Â Â  (2) A general statement of the source or sources of moneys proposed to be used to pay the costs and expenses of such improvements. [1961 c.666 Â§9]

Â Â Â Â Â  376.745 Resolution to be published and posted. (1) The resolution of intention shall be published in a newspaper of general circulation published within the county, city or city and county, as the case may be. The first publication shall be not less than 60 days prior to the date fixed therein for hearing. In a city where no such newspaper is published, the resolution shall instead be so published in a newspaper of general circulation published in the county in which the city is located.

Â Â Â Â Â  (2) Copies of the resolution headed ÂNotice of Intention to Establish a Pedestrian MallÂ in letters at least one-half inch in height shall be posted not more than 300 feet apart as follows:

Â Â Â Â Â  (a) On all city streets, or portions thereof, proposed to be established as a pedestrian mall.

Â Â Â Â Â  (b) On all intersecting streets.

Â Â Â Â Â  (c) If assessments are to be levied as contemplated by ORS 376.735, then upon all open streets within the district described in the resolution pursuant to such section.

Â Â Â Â Â  (3) Copies shall be posted not less than 60 days prior to the hearing. [1961 c.666 Â§Â§10,11; 2003 c.14 Â§163]

Â Â Â Â Â  376.750 Copies of resolution to be mailed to affected persons. (1) A copy of the resolution shall be mailed, postage prepaid, not less than 60 days prior to the hearing to each person to whom any of the following described lands is assessed as shown on the last equalized assessment roll, at the address of the person as shown upon such roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any of such lands whose name and address and a designation of the land in which the person is interested is on file in the office of the city clerk or county clerk, as the case may be. Such lands are as follows:

Â Â Â Â Â  (a) All parcels of land abutting upon any portion of the pedestrian mall or any portion of any intersecting street.

Â Â Â Â Â  (b) If assessments are to be levied as contemplated by ORS 376.735, then all parcels of land within the assessment district described in the resolution pursuant to such section.

Â Â Â Â Â  (2) The legislative body may determine that such resolution shall also be mailed to such other persons as it may specify. [1961 c.666 Â§12]

Â Â Â Â Â  376.755 Objections to mall; claims for damages; right to damages not created. (1) Not later than the hour set for hearing any interested person may, severally or with others, file with the city recorder written objection to the establishment of the proposed pedestrian mall or to the extent of any district described pursuant to ORS 376.735, or both. Any protest or objection may be withdrawn at any time by written notice of such withdrawal filed with the city recorder with the same effect as if it had never been made.

Â Â Â Â Â  (2) Not later than the hour set for hearing any person owning, or having any legal or equitable interest in, any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file with the city recorder a written claim of damages. Such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimantÂs interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed. Any such claim may be withdrawn by the claimant at any time by written withdrawal with the same effect as if it had never been filed.

Â Â Â Â Â  (3) Anything in ORS 376.705 to 376.825 to the contrary notwithstanding, nothing in ORS 376.705 to 376.825 shall be construed or interpreted as creating any right in any person to damages or compensation by reason of the establishment of a pedestrian mall, it being the intention of the Legislative Assembly in enacting ORS 376.705 to 376.825 to provide an orderly method for the determination and payment only of such damages and compensation as are required by the Constitutions of the State of Oregon and the United States of America. In this connection the Legislative Assembly hereby expressly declares that it is its intention that to the extent to which the establishment of a pedestrian mall is justifiable as an exercise of the police power for which no compensation is constitutionally required, no damages or compensation shall be allowed in any action. [1961 c.666 Â§Â§13,14,24]

Â Â Â Â Â  376.760 Effect of objections by landowners. (1) If the owners of lands abutting on the proposed pedestrian mall representing 10 percent of the frontage on the proposed pedestrian mall have made written objection to the establishment of the proposed pedestrian mall, the legislative body shall so find and shall terminate the proceedings for such establishment. In such event no proceeding under ORS 376.705 to 376.825 for the establishment of the same or substantially the same pedestrian mall shall be commenced within one year after such termination.

Â Â Â Â Â  (2) If assessments are to be levied as contemplated by ORS 376.735, then if the owners of more than 10 percent of the area of land included within the district described in the resolution of intention and subject to assessment have made written objection to the establishment of the proposed pedestrian mall, the legislative body shall so find and in that event the legislative body may continue with proceedings for the establishment of the pedestrian mall but shall have no power to make any assessment upon benefited property to pay damages. In such event no proceeding under ORS 376.705 to 376.825 for the levy of assessments upon benefited property to pay damages in connection with the establishment of the same or substantially the same pedestrian mall shall be commenced within one year after such finding. [1961 c.666 Â§Â§16,17]

Â Â Â Â Â  376.765 Changing boundaries when assessments to be levied under ORS 376.735; notice; objections. (1) If assessments are to be levied as contemplated by ORS 376.735, then at the hearing the legislative body may change the boundaries of the proposed district by adding thereto land which in its opinion will be benefited by the establishment of the pedestrian mall or by excluding from the district lands which in its opinion will not be so benefited. If the legislative body proposes any such change it shall take proceedings as required by this section and shall continue the hearing to the time fixed for hearing objections to the proposed change.

Â Â Â Â Â  (2) No such change shall be made except after notice of intention to do so, given by at least one insertion in the newspaper in which the resolution of intention was published, describing the proposed change and specifying the time for hearing objections, which shall not be less than 30 days after publication of the notice. If the change proposed is one to include additional land in the district, a copy of such notice shall be mailed to each person to whom land proposed to be added is assessed as shown on the last equalized assessment roll, at the address of the person as shown on such roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any such lands whose name and address and a designation of the land in which the person is interested is on file in the office of the county clerk. Such notice shall be mailed at least 25 days prior to the time set for hearing objections.

Â Â Â Â Â  (3) Written objection to any proposed changes may be filed with the city recorder at any time up to the hour fixed for hearing objections to such changes. [1961 c.666 Â§18]

Â Â Â Â Â  376.770 Allowing claims for damages; payment. (1) At the hearing on the resolution of intention the legislative body may allow any claim for damages made pursuant to ORS 376.755 (2). Any such allowance shall be for the full amount of damages claimed in the written claim except that the legislative body, with the written consent of the claimant, may allow a claim for a lesser amount.

Â Â Â Â Â  (2) The right of any claimant to payment of the amount of any allowed claim shall be contingent upon the final establishment of the pedestrian mall but all allowed claims must be paid by the city, from such source as the legislative body may determine, before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall, pursuant to ORS 376.705 to 376.825. [1961 c.666 Â§20]

Â Â Â Â Â  376.775 Hearing objections, claims and protests; waiver; decision; continuations. (1) At the hearing all objections and protests shall be heard and considered, and all claims shall be heard and considered.

Â Â Â Â Â  (2) Any objections or protests, whether to the things proposed by the resolution of intention or to any changes proposed pursuant to ORS 376.765, not made at the time and in the manner provided by ORS 376.705 to 376.825 are deemed voluntarily waived, and the proceedings under ORS 376.705 to 376.825 shall not be attacked on any ground not stated in a written objection filed as provided in ORS 376.705 to 376.825.

Â Â Â Â Â  (3) Except in the case of a majority protest, as provided in ORS 376.760, the legislative body may sustain or deny any or all objections or protests and its determination is final.

Â Â Â Â Â  (4) The hearing may be continued from time to time by order entered on the minutes. [1961 c.666 Â§Â§15,19]

Â Â Â Â Â  376.780 Resolution after hearing; fixing boundaries. (1) Following the conclusion of the hearing, the legislative body shall by resolution either abandon the proceeding taken pursuant to ORS 376.705 to 376.825 or determine that the pedestrian mall shall be established.

Â Â Â Â Â  (2) If assessments are to be levied as contemplated by ORS 376.735, then in the resolution provided for in subsection (1) of this section, the legislative body shall fix and establish the boundaries of the district as finally determined. [1961 c.666 Â§Â§21,25]

Â Â Â Â Â  376.785 Judicial proceedings to determine unsettled claims for damages; satisfaction prior to traffic prohibition. (1) If following the hearing the legislative body shall determine that the pedestrian mall shall be established, and if at that time there remain any written claims for damages which have not been allowed pursuant to ORS 376.770 or which have not been withdrawn, the legislative body shall direct that an action or actions be brought in the circuit court of the county in which the city is located in the name of the city by the city attorney, for a determination of the damages, if any, to which the claimant may legally be entitled because of the establishment of the pedestrian mall. Such action shall be in the nature of a proceeding in eminent domain for the condemnation of the right or rights in real property, the taking of which by the establishment of the pedestrian mall results in the damages claimed. In such action the amount set forth in the claim relating thereto shall not constitute a limitation upon the amount which may be pleaded, proved or recovered.

Â Â Â Â Â  (2) Except as may otherwise be provided in ORS 376.705 to 376.825, such action and proceeding shall be governed so far as the same may be made applicable by those provisions of ORS chapter 35 relating to actions and proceedings in eminent domain. In any such action the resolution adopted under ORS 376.780 (1) shall be conclusive evidence of the public necessity of the proposed pedestrian mall; that the property or rights in property to be taken are necessary therefor, and that the pedestrian mall is planned and located in the manner which will be compatible with the greatest public good and the least private injury.

Â Â Â Â Â  (3) The judgment in any such action shall be satisfied and a final order taken before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall pursuant to ORS 376.705 to 376.825. [1961 c.666 Â§Â§22,23]

Â Â Â Â Â  376.790 Assessment of damages and other expenses against benefited lands. After all claims for damages filed pursuant to ORS 376.755 (2) have been finally determined, by allowance by the legislative body, by withdrawal, or by a judgment in an action or actions brought pursuant to ORS chapter 35, and the full amount of damages to be paid has accordingly been finally determined, all or part of the total amount of such damages (but not exceeding such part thereof as may be specified in the resolution of intention), together with all costs and expenses incurred in connection with any proceedings or actions taken pursuant to ORS 376.705 to 376.825, may be assessed against the lands within the district and subject to assessment in proportion to the benefits to be derived from the establishment of the pedestrian mall. [1961 c.666 Â§26]

Â Â Â Â Â  376.795 Manner of assessment; sale of bonds representing unpaid assessments. (1) Such assessment may be levied and bonds to represent unpaid assessments issued and sold substantially in the manner provided in ORS 223.005 to 223.105 and 223.205 to 223.930, and to the extent applicable, such law shall govern as to the preparation of the assessment, the lands subject to assessment, the hearing upon the assessment and the notice thereof, the confirmation and recordation of the assessment, the lien of the assessments, the notice of recordation, the collection of assessments, the issuance, sale and delivery of bonds upon unpaid assessments, the term of the bonds, the maximum interest rate thereon, the collection and enforcement of such bonds and all other matters to the extent applicable and except as provided in ORS 376.705 to 376.825.

Â Â Â Â Â  (2) In so applying the provisions of ORS 223.005 to 228.105 and 223.205 to 223.930, the following provisions and exceptions shall apply:

Â Â Â Â Â  (a) The limits provided by such law on the amount of the assessment shall not apply.

Â Â Â Â Â  (b) The legislative body shall provide for the form of the bonds and of the principal and interest coupons to be attached thereto.

Â Â Â Â Â  (c) The legislative body may provide that the redemption provision of the bonds shall require the payment of such premium as the legislative body may specify. [1961 c.666 Â§Â§27,28]

Â Â Â Â Â  376.800 Special fund for payment of damages and expenses; use of surplus. (1) All collections of assessments and all proceeds of the sale of bonds issued upon unpaid assessments shall be placed in a special fund and used exclusively for the payment of the damages, if any, and expenses for which the assessments were levied.

Â Â Â Â Â  (2) If there is a surplus in such special fund, the legislative body may expend such surplus for the improvement or operation of the pedestrian mall. [1961 c.666 Â§29]

Â Â Â Â Â  376.805 Payment of damages and other expenses from sources other than assessments and bonds. Notwithstanding the fact that the proceedings under ORS 376.705 to 376.825 have provided that assessments are to be levied as contemplated by ORS 376.735, the legislative body, at any time and either before or after the adoption of the resolution provided for in ORS 376.780 (1), may determine that such assessments shall not be levied. In lieu thereof the legislative body may provide for the payment of all or any part of the amounts referred to in ORS 376.790, out of general funds of the city or out of any other available funds. [1961 c.666 Â§30]

Â Â Â Â Â  376.810 Ordinance establishing mall; contents. Following the adoption of the resolution provided for in ORS 376.780 (1), and as soon as moneys have been fully provided for the payment of all claims, if any, allowed pursuant to ORS 376.770, and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant to ORS chapter 35, the legislative body may adopt an ordinance establishing the pedestrian mall. Such ordinance shall contain:

Â Â Â Â Â  (1) A general description of the pedestrian mall and a declaration and determination that the same is finally established. The mall as finally established shall be substantially the same as that described in the resolution of intention.

Â Â Â Â Â  (2) Rules and regulations prohibiting vehicular traffic on such pedestrian mall subject to such exceptions as the ordinance may provide. Such rules and regulations and such exceptions shall be substantially in accordance with the statements made in the resolution of intention.

Â Â Â Â Â  (3) Such additional rules and regulations as the legislative body may determine pertaining to the interpretation, operation and enforcement of the rules and regulations referred to in subsection (2) of this section, and otherwise pertaining to the use, operation, maintenance of the pedestrian mall.

Â Â Â Â Â  (4) Such provisions as the legislative body may determine pertaining to the operative date or dates of any of such rules or regulations. [1961 c.666 Â§31]

Â Â Â Â Â  376.815 Adoption of ordinance; payment of claims, damages and compensation. (1) Such ordinance shall be adopted and published in the manner, and shall take effect, as provided by law or charter for other ordinances of the city. Such ordinance shall be subject to referendum in the same manner as other ordinances of the city.

Â Â Â Â Â  (2) No payment of allowed claims or damages or compensation awarded by any court shall be made until such ordinance is in effect but all such allowed claims, damages and compensation shall be paid before the rules and regulations provided in such ordinance become operative. [1961 c.666 Â§Â§32,33]

Â Â Â Â Â  376.820 Jurisdiction over mall; abandonment or modification. (1) Proceedings under ORS 376.705 to 376.825 and the adoption of such ordinance notwithstanding, the city and its legislative body shall retain its police powers and other rights and powers relating to the city streets constituting a part of the pedestrian mall. No action taken pursuant to ORS 376.705 to 376.825 shall be interpreted or construed to be a vacation or abandonment, in whole or in part, of any city street or any right therein, it being intended that the establishment of a pedestrian mall pursuant to ORS 376.705 to 376.825 be a matter of regulation only.

Â Â Â Â Â  (2) Nothing in ORS 376.705 to 376.825 shall be interpreted or construed to prevent the city and its legislative body, at any time subsequent to the adoption of the ordinance provided for in ORS 376.705 to 376.825, from abandoning the operation of the pedestrian mall, from changing the extent of the pedestrian mall, or from changing or repealing any of the rules and regulations pertaining to the pedestrian mall. [1961 c.666 Â§34]

Â Â Â Â Â  376.825 Improvements on mall; payment of costs. (1) The city and its legislative body shall have the power to improve a pedestrian mall as provided in ORS 376.720 (1)(d), and for the accomplishment, in whole or in part, of that purpose may use ORS 223.005 to 223.105 and 223.205 to 223.930 or any similar special assessment law. Any work or improvement permitted by such statutes shall be deemed to be work or improvement permitted to be done under any such Act or law. The city may also pay the whole or any part of the cost and expenses of improving a pedestrian mall from its general funds or from any other available money and may let contracts for the work in any manner permitted by law or charter.

Â Â Â Â Â  (2) A pedestrian mall established or to be established pursuant to ORS 376.705 to 376.825 may be so improved either concurrently with the proceedings taken under ORS 376.705 to 376.825 for the establishment of the pedestrian mall or at any time subsequent to the establishment of the city mall, but no contract for the work or improvement shall be awarded until moneys have been fully provided for the payment of all claims allowed pursuant to ORS 376.770 and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant hereof. If in connection with the establishment of a pedestrian mall and concurrently with the proceedings taken pursuant to ORS 376.705 to 376.825, the legislative body proposes to improve the proposed pedestrian mall and for that purpose uses ORS 223.005 to 223.105 and 223.205 to 223.930 or any similar special assessment law, the legislative body may combine any part of the proceedings taken pursuant to ORS 376.705 to 376.825 with any part of the proceedings taken under any such special assessment law, to the end that duplication of ordinances, resolutions, notices, hearings and other acts or proceedings may be avoided. [1961 c.666 Â§Â§35,36]

PENALTIES

Â Â Â Â Â  376.990 Penalties. (1) Operation of a motor vehicle by any person over a contract forest road in violation of the contract provisions as to equipment, weight, width, length or height, is punishable, upon conviction, by a fine not exceeding $400 or by imprisonment in the county jail not exceeding one year, or both. The definitions in ORS 376.310 apply to this section.

Â Â Â Â Â  (2) Violation by any person of any of the provisions of ORS 376.305 to 376.390 is punishable, upon conviction, by a fine not exceeding $400 or by imprisonment in the county jail not exceeding one year, or both. [Amended by 1971 c.743 Â§361]

_______________



Chapter 377

Chapter 377 Â Highway Beautification; Motorist Information Signs

2005 EDITION

HIGHWAY BEAUTIFICATION; MOTORIST SIGNS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

TREES

377.030Â Â Â Â  Destruction or removal of trees on state highways without permission prohibited

377.040Â Â Â Â  Application to department to remove trees along state highways

377.050Â Â Â Â  Consent of department for removal of trees along state highways

HISTORIC AND SCENIC HIGHWAYS

377.100Â Â Â Â  Study of highway system; designation of historic and scenic highways

377.105Â Â Â Â  Effect of designation as historic and scenic highway

SCENIC AREAS

377.505Â Â Â Â  Definitions for ORS 377.505 to 377.540

377.510Â Â Â Â  Signs visible from public highways regulated; junkyards prohibited; exceptions

377.515Â Â Â Â  Removal of nonconforming signs deferred

377.521Â Â Â Â  Status of previously designated scenic areas

377.540Â Â Â Â  Director of Transportation to enforce orders and render administrative assistance

JUNKYARDS

377.605Â Â Â Â  Definitions for ORS 377.605 to 377.655

377.610Â Â Â Â  Public policy on junkyards

377.615Â Â Â Â  DirectorÂs authority to promulgate regulations, enter agreements with federal government

377.620Â Â Â Â  Restrictions on maintaining or establishing junkyard along highway

377.625Â Â Â Â  Screening junkyard located in restricted area

377.630Â Â Â Â  Removing junkyard from restricted area

377.635Â Â Â Â  Junkyard in violation of restrictions declared a public nuisance; authority to abate; when junk placed on state highway right of way

377.640Â Â Â Â  Acquisition of land necessary to screen or relocate junkyards

377.645Â Â Â Â  Expenditure of moneys to screen or relocate junkyards prior to availability of federal matching funds

377.650Â Â Â Â  Personal property not junk as nuisance; disposition of property; liability

377.655Â Â Â Â  Rules for removal and disposition of signs and property in violation of ORS 377.650

MOTORIST INFORMATION SIGNS

(General Provisions)

377.700Â Â Â Â  Short title

377.705Â Â Â Â  Policy

377.707Â Â Â Â  Identifying location of signs on construction plans; repair or replacement of damaged signs

377.708Â Â Â Â  Effect on certain signs of transfer of jurisdiction over state highway

377.710Â Â Â Â  Definitions for ORS 377.700 to 377.840

377.712Â Â Â Â  Issuance of permits for certain preexisting signs

(Signs, Generally)

377.715Â Â Â Â  Application of ORS 377.700 to 377.840; prohibition against erection or maintenance of certain signs not in compliance with law

377.720Â Â Â Â  Prohibited signs; exceptions

377.723Â Â Â Â  Affidavit of city or county necessary for issuance of sign permit; requirements of affidavit

377.725Â Â Â Â  Permit; application; fee; revocation; cancellation; transfer

377.726Â Â Â Â  Business identification signs and outdoor advertising signs; permit criteria; rules

377.727Â Â Â Â  Requirements for directional signs; rules

377.729Â Â Â Â  Fees for sign permits and business licenses; rules

377.730Â Â Â Â  License for business of maintaining or erecting signs; fee; application; revocation; suspension

377.735Â Â Â Â  Exemptions from sign permit requirements; historic signs; rules

377.740Â Â Â Â  ORS 377.700 to 377.840 not intended to authorize signs prohibited by other governmental units

377.745Â Â Â Â  Limitation on form and size of signs

377.750Â Â Â Â  Spacing between signs

377.756Â Â Â Â  Permits for signs erected by city or unincorporated community

377.757Â Â Â Â  Requirements for signs authorized by ORS 377.756; payment of cost of sign

377.758Â Â Â Â  Notification by federal authorities of illegal sign; consequences

377.765Â Â Â Â  Status of previously existing signs; removal upon payment of compensation

377.767Â Â Â Â  Relocation of existing outdoor advertising sign; conditions

377.768Â Â Â Â  Effect of relocation permit on existing sign permit; duty of director

377.770Â Â Â Â  Signs in protected, commercial or industrial areas

377.773Â Â Â Â  When sign abandoned; removal

377.775Â Â Â Â  Removal procedure for noncomplying signs; ownership issues at hearing; disposition of removed signs; costs of removal

377.777Â Â Â Â  Action to enjoin person from violation of ORS 377.700 to 377.840

377.780Â Â Â Â  Removal of outdoor advertising signs; payment of compensation; value determinations

377.787Â Â Â Â  Contracts to study motorist information needs; council to establish sign programs

377.790Â Â Â Â  Construction, maintenance and operation of tourist and motorist informational signs

377.795Â Â Â Â  Allocation of costs of telephone informational system; webpage fee; disposition of receipts

377.800Â Â Â Â  Tourist and motorist informational signs; logo signs; sign plazas

377.805Â Â Â Â  Form of tourist and motorist informational signs; use of logo signs

377.820Â Â Â Â  Application for tourist or motorist informational sign permit; investigation; disposition

377.825Â Â Â Â  Fees for sign applications, maintenance costs and reinstallation

377.830Â Â Â Â  Limitation on motorist informational sign permits; use of logo signs

(Administration)

377.835Â Â Â Â  Creation of Travel Information Council as semi-independent state agency; members; qualifications; appointment; terms; chairperson; quorum; rulemaking authority

377.836Â Â Â Â  Application of certain statutes to Travel Information Council

377.838Â Â Â Â  Authority of director of Travel Information Council

377.840Â Â Â Â  Travel Information Council account; budget process; disposition of moneys received

377.845Â Â Â Â  Use of funds by Department of Transportation after repayment of highway fund

PENALTIES

377.992Â Â Â Â  Penalties

Â Â Â Â Â  377.010 [Amended by 1959 c.382 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  377.020 [Repealed by 1981 c.153 Â§79]

TREES

Â Â Â Â Â  377.030 Destruction or removal of trees on state highways without permission prohibited. No person shall dig up, cut down, injure, destroy or in any manner remove any trees growing upon the right of way of any state highway without first procuring the written consent of the Department of Transportation.

Â Â Â Â Â  377.040 Application to department to remove trees along state highways. Whenever any person, firm or corporation, including any public, municipal or private corporation and any privately or publicly owned utility or cooperative association, desires to dig up, cut down, injure, destroy or in any manner remove any trees growing upon the right of way of any state highway, such person shall file with the Department of Transportation an application in writing, setting forth the reasons and purpose for the removal or destruction of the trees.

Â Â Â Â Â  377.050 Consent of department for removal of trees along state highways. (1) Upon the filing of the application mentioned in ORS 377.040 the Department of Transportation may, if in its judgment and discretion the destruction or removal of the trees will not mar or in any way affect the scenic beauty of or otherwise harm, injure or affect the highway, issue a permit authorizing the cutting down, digging up, removal or destruction of the trees under such conditions and in such manner as the department may in such permit designate.

Â Â Â Â Â  (2) Such permits may be granted when it becomes necessary to cut or remove brush and tree growth which otherwise would be hazardous to the operation or maintenance of lines for the transmission of electric energy or communication, or which would impair the efficiency of the service of such lines to the public, but such cutting or removal shall be done in such manner as not substantially to impair the scenic beauty of the highway.

HISTORIC AND SCENIC HIGHWAYS

Â Â Â Â Â  377.100 Study of highway system; designation of historic and scenic highways. The Oregon Transportation Commission shall conduct a study of the historic, scenic and cultural values of the state highway system. The study required by this subsection is subject to the following:

Â Â Â Â Â  (1) In developing the study the commission shall appoint a volunteer citizen advisory committee to advise the commission on the study.

Â Â Â Â Â  (2) The study shall identify and evaluate areas of the state highway system for their historic, recreational or scenic significance.

Â Â Â Â Â  (3) The study shall designate highways, portions of highways or highway related structures as historic and scenic highways. [1983 c.552 Â§1; 1985 c.260 Â§1]

Â Â Â Â Â  377.105 Effect of designation as historic and scenic highway. When a highway, portion of a highway or highway related structure is designated as an historic and scenic highway under ORS 377.100, the Oregon Transportation Commission and the Department of Transportation:

Â Â Â Â Â  (1) Shall provide for the rehabilitation, restoration, maintenance and preservation of those features of the highway or structure that have historical, engineering, recreational, scenic or tourist related significance, whenever prudent and feasible.

Â Â Â Â Â  (2) May consult with the State Historic Preservation Officer, state historic organizations and other appropriate groups or organizations to determine how to best rehabilitate, restore, maintain and preserve the significant features of the highway or structure.

Â Â Â Â Â  (3) In all highway planning and funding considerations, shall provide for the continuance of the significant features of the highway or structure, whenever prudent and feasible.

Â Â Â Â Â  (4) As the commission determines appropriate, may arrange for and provide for posting of signs, consistent with ORS 377.700 to 377.840, 810.200 and 810.210, to inform the traveling public of the location and significant features of the highway or structure.

Â Â Â Â Â  (5) Shall not dismantle, destroy, abandon, significantly transform or sell the highway or structure or any portion thereof or take any other action that will adversely affect the preservation of the highway or structure as an historic and scenic highway when it is prudent or feasible not to take such action.

Â Â Â Â Â  (6) May provide for bypass highways to divert damaging traffic from use of the highway or structure or provide other means of limiting or diverting use of the highway or structure by damaging traffic.

Â Â Â Â Â  (7) Are directed to seek and may accept and use for the purposes of this section and ORS 377.100 contributions, gifts, grants and moneys from any source, public or private.

Â Â Â Â Â  (8) May hold hearings that have been given appropriate public notification before any significant action is taken relating to a highway, portion of a highway or highway related structure that is so designated.

Â Â Â Â Â  (9) Shall consider aesthetics and environmental effects when the only alternative to rehabilitation or restoration is to replace a portion of a highway or highway related structure so designated. [1983 c.552 Â§2; 1985 c.16 Â§461; 1985 c.260 Â§2]

Â Â Â Â Â  377.110 [1955 c.541 Â§1; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.115 [1959 c.309 Â§1; 1965 c.219 Â§1; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.120 [1955 c.541 Â§2; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.125 [1959 c.309 Â§2; 1963 c.400 Â§1; 1965 c.219 Â§2; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.130 [1955 c.541 Â§3; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.135 [1959 c.309 Â§3; 1965 c.219 Â§3; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.140 [1955 c.377 Â§14; 1959 c.94 Â§1; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.145 [1959 c.309 Â§4; 1965 c.219 Â§4; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.150 [1955 c.541 Â§4; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.155 [1959 c.309 Â§5; 1965 c.219 Â§5; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.160 [1955 c.541 Â§5; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.165 [1959 c.309 Â§6; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.170 [1955 c.541 Â§15; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.175 [1959 c.309 Â§7; 1965 c.219 Â§6; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.178 [1965 c.219 Â§13; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.180 [1955 c.541 Â§6; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.181 [1961 c.615 Â§13; 1965 c.219 Â§7; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.185 [1959 c.309 Â§8; 1961 c.615 Â§9; 1965 c.219 Â§8; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.190 [1955 c.541 Â§7; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.195 [1959 c.309 Â§9; 1961 c.615 Â§10; 1965 c.219 Â§9; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.200 [1955 c.541 Â§8; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.205 [1959 c.309 Â§10; 1961 c.615 Â§11; repealed by 1965 c.219 Â§10 (377.206 enacted in lieu of 377.205)]

Â Â Â Â Â  377.206 [1965 c.219 Â§11 (enacted in lieu of 377.205); repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.210 [1955 c.541 Â§9; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.215 [1959 c.309 Â§11; 1963 c.400 Â§2; 1965 c.219 Â§14; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.220 [1955 c.541 Â§10; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.225 [1959 c.309 Â§12; 1963 c.400 Â§3; 1965 c.219 Â§15; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.230 [1955 c.541 Â§11; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.235 [1959 c.309 Â§13; 1963 c.400 Â§4; 1965 c.219 Â§16; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.240 [1955 c.541 Â§12; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.245 [1959 c.309 Â§14; 1963 c.400 Â§5; 1965 c.219 Â§17; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.250 [1955 c.541 Â§16; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.255 [1959 c.309 Â§15; 1961 c.615 Â§14; 1963 c.400 Â§6; 1965 c.219 Â§18; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.260 [1955 c.541 Â§18; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.265 [1959 c.309 Â§16; 1963 c.400 Â§7; 1965 c.219 Â§19; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.270 [1955 c.541 Â§17; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.275 [1959 c.309 Â§17; 1963 c.400 Â§8; 1965 c.219 Â§20; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.280 [1955 c.541 Â§13; 1957 c.465 Â§2; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.285 [1959 c.309 Â§18; 1961 c.615 Â§15; 1963 c.400 Â§9; 1965 c.219 Â§21; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.295 [1959 c.309 Â§19; 1963 c.400 Â§10; 1965 c.219 Â§22; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.305 [1959 c.309 Â§20; 1963 c.400 Â§11; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.310 [Repealed by 1953 c.335 Â§1]

Â Â Â Â Â  377.320 [Repealed by 1953 c.335 Â§1]

Â Â Â Â Â  377.330 [Repealed by 1953 c.335 Â§1]

Â Â Â Â Â  377.340 [Repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.350 [Repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.360 [Amended by 1957 c.663 Â§3; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.405 [1961 c.615 Â§1; 1963 c.400 Â§12; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.410 [1961 c.615 Â§5; 1963 c.400 Â§13; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.415 [1961 c.615 Â§Â§7,16; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.420 [1961 c.615 Â§Â§2,4; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.425 [1961 c.615 Â§8; 1963 c.400 Â§14; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.430 [1961 c.615 Â§6; repealed by 1971 c.770 Â§31]

SCENIC AREAS

Â Â Â Â Â  377.505 Definitions for ORS 377.505 to 377.540. As used in ORS 377.505 to 377.540:

Â Â Â Â Â  (1) ÂPublic highwayÂ means the entire width between the boundary lines of every state highway as defined in ORS 366.005.

Â Â Â Â Â  (2) ÂScenic areaÂ means an area adjacent to or along a segment of a public highway that is within a federal or state park, is a site of historical significance or affords a view of unusual natural beauty, and has been established as a scenic area under the provisions of ORS 377.505 to 377.545 (1975 Replacement Part). [1961 c.614 Â§1; 1963 c.400 Â§15; 1965 c.219 Â§23; 1967 c.590 Â§13; 1977 c.578 Â§3; 1979 c.186 Â§15]

Â Â Â Â Â  377.510 Signs visible from public highways regulated; junkyards prohibited; exceptions. (1) No sign which is visible from a public highway shall be erected or maintained in an area which has been established by final order as a scenic area except:

Â Â Â Â Â  (a) Directional or other official signs or notices.

Â Â Â Â Â  (b) Signs advertising the sale or lease of the property upon which they are located.

Â Â Â Â Â  (c) Signs advertising only the name or nature of the business being conducted on, or the products, facilities, goods or services being sold, supplied or distributed on or from the premises on which the signs are located.

Â Â Â Â Â  (d) Signs approved by the Director of Transportation, or the authorized representative of the director, erected and maintained by a public utility or telecommunications utility for the purpose of giving warning of the location of an underground cable or other installations.

Â Â Â Â Â  (e) Signs identifying incorporated or unincorporated communities, erected in compliance with ORS 377.715 and 377.756 to 377.758, that are designed to complement the scenic quality of the area in which they are erected. Signs located in snow zones may be more than eight feet in height to compensate for snow if approved by the director.

Â Â Â Â Â  (2) Unless adequately screened as provided in ORS 377.620 (3)(a) or unless located within a zoned industrial area, no junkyard shall be established which is visible from a public highway where the area immediately adjacent to the public highway has been established by final order as a scenic area. [1961 c.614 Â§7; 1965 c.219 Â§24; 1967 c.590 Â§14; 1987 c.447 Â§122; 1991 c.287 Â§1; 1993 c.741 Â§45]

Â Â Â Â Â  377.515 Removal of nonconforming signs deferred. Any sign lawfully maintained in a scenic area prior to the establishment of the area as a scenic area and not included within the exceptions of ORS 377.510, shall be removed by the owner thereof prior to seven years following the establishment of the area as a scenic area, unless the sign is required to be removed at an earlier date, pursuant to other state laws. [1961 c.614 Â§8; 1965 c.219 Â§25; 1967 c.590 Â§15]

Â Â Â Â Â  377.520 [1961 c.614 Â§2; 1963 c.400 Â§16; 1965 c.219 Â§26; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.521 Status of previously designated scenic areas. All scenic areas designated prior to October 4, 1977, shall continue to retain their designation as scenic areas. [1977 c.578 Â§2]

Â Â Â Â Â  Note: 377.521 was enacted into law by the Legislative Assembly but was not added to ORS 377.505 to 377.540 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.525 [1961 c.614 Â§4; 1963 c.400 Â§17; 1969 c.314 Â§30; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.530 [1961 c.614 Â§5; 1963 c.400 Â§18; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.535 [1961 c.614 Â§6; 1963 c.400 Â§19; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.540 Director of Transportation to enforce orders and render administrative assistance. The Director of Transportation shall take appropriate action for the administration and enforcement of orders issued under the provisions of ORS 377.505 to 377.545 (1975 Replacement Part). [1961 c.614 Â§10; 1963 c.400 Â§20; 1977 c.578 Â§4; 1993 c.741 Â§46]

Â Â Â Â Â  377.545 [1961 c.614 Â§9; repealed by 2001 c.750 Â§7]

JUNKYARDS

Â Â Â Â Â  377.605 Definitions for ORS 377.605 to 377.655. As used in ORS 377.605 to 377.655, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Transportation.

Â Â Â Â Â  (3) ÂFederal-aid primary systemÂ means the federal-aid primary system in existence on June 1, 1991, and any highway that is not on such system but that is on the National Highway System.

Â Â Â Â Â  (4) ÂInterstate SystemÂ means every state highway that is part of the National System of Interstate and Defense Highways established by the department in compliance with section 103(e) of title 23, United States Code.

Â Â Â Â Â  (5) ÂJunkÂ means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, waste, or junked, dismantled, wrecked, scrapped or ruined motor vehicles, or motor vehicle parts, iron, steel or other old or scrap ferrous, or nonferrous material, metal or nonmetal materials.

Â Â Â Â Â  (6) ÂJunkyardÂ means any establishment or place of business where there is accumulated on the premises eight or more motor vehicles or an equivalent volume of junk that is maintained, operated or used for storing, keeping, buying or selling of junk and the term includes automobile graveyards, garbage dumps and scrap metal processing facilities.

Â Â Â Â Â  (7) ÂMaintainÂ means to allow to exist.

Â Â Â Â Â  (8) ÂMain traveled wayÂ means the through traffic lanes, exclusive of frontage roads, auxiliary lanes and ramps.

Â Â Â Â Â  (9) ÂState highwayÂ or Âstate highway systemÂ means the entire width between the boundary lines of every state highway as defined in ORS 366.005, including but not limited to the Interstate System and the federal-aid primary system.

Â Â Â Â Â  (10) ÂVisibleÂ means capable of being seen without visual aid by a person of normal visual acuity.

Â Â Â Â Â  (11) ÂZoned industrial areaÂ is an area adjacent to a state highway or public highway which is zoned for industrial use under authority of state law. [1967 c.590 Â§3; 1979 c.186 Â§16; 1979 c.210 Â§1; 1993 c.741 Â§47]

Â Â Â Â Â  377.610 Public policy on junkyards. The Legislative Assembly hereby finds and declares that establishment, maintenance and operation of junkyards along public highways should be controlled in accordance with the provisions of ORS 377.605 to 377.655 in order to protect the public investment in such highways, promote the safety and recreational value of public travel on such highways, preserve natural beauty and aesthetic features of such highways and adjacent areas, and maintain the qualifications of this state for its share of federal-aid highway funds payable under title 23, United States Code, and in furtherance of the purposes previously established under ORS 366.556 to 366.578. [1967 c.590 Â§2]

Â Â Â Â Â  377.615 DirectorÂs authority to promulgate regulations, enter agreements with federal government. (1) The Director of Transportation shall promulgate such regulations as are necessary to carry out the provisions of ORS 377.605 to 377.655. Except where federal law or rules and regulations require otherwise as a condition to receipt of federal granted funds, the rules shall be promulgated pursuant to ORS chapter 183.

Â Â Â Â Â  (2) The director is authorized to enter into any necessary agreements with the United States Government or any officer or agency thereof authorized to make agreements pursuant to title 23, United States Code, relating to the control of junkyards in areas adjacent to the state highway system. [1967 c.590 Â§4; 1993 c.741 Â§48]

Â Â Â Â Â  377.620 Restrictions on maintaining or establishing junkyard along highway. (1) Except as provided in subsection (3) of this section, no junkyard in existence on June 30, 1967, may be maintained after June 30, 1967, within 1,000 feet of the nearest edge of the right of way of:

Â Â Â Â Â  (a) The Interstate System.

Â Â Â Â Â  (b) The federal-aid primary system.

Â Â Â Â Â  (c) Other state highways, unless permitted by the Director of Transportation and subject to rules adopted by the director.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no junkyard shall be established after June 30, 1967, within 1,000 feet of the nearest edge of the right of way of any state highway or which is visible from any public highway, as defined by ORS 377.505, where the area immediately adjacent to the public highway retains designation as a scenic area pursuant to ORS 377.521.

Â Â Â Â Â  (3) Except as provided in ORS 377.510 relating to location of junkyards within or adjacent to designated scenic areas, this section does not prohibit the establishment or maintenance along state highways of the following junkyards:

Â Â Â Â Â  (a) Junkyards that are hidden or adequately screened by the terrain or other natural objects, or by plantings, fences, or other appropriate means so as not to be visible from the main traveled way of the state highway, in accordance with regulations promulgated by the director.

Â Â Â Â Â  (b) Junkyards located in zoned industrial areas.

Â Â Â Â Â  (4) No owner or operator of a junkyard shall place any junk on a state highway right of way. [1967 c.590 Â§5; 1975 c.262 Â§1; 1983 c.740 Â§122; 1993 c.741 Â§49]

Â Â Â Â Â  377.625 Screening junkyard located in restricted area. (1) Any junkyard which is in existence on June 30, 1967, less than 1,000 feet from the nearest edge of the right-of-way line and visible from the main traveled way of the Interstate System or the federal-aid primary system and is not in a zoned industrial area, may be screened by the Director of Transportation, if economically and otherwise feasible, at locations on the highway rights of way or in areas outside of the rights of way acquired for such purposes by the Department of Transportation.

Â Â Â Â Â  (2) Any junkyard which is in existence on June 30, 1967, less than 1,000 feet from the nearest edge of the right-of-way line and which is visible from the main traveled way of any state highway other than the Interstate System or federal-aid primary system and is not in a zoned industrial area, may be screened by the director when it is financially, economically and otherwise feasible. The screening may be located on the highway rights of way or in areas outside the rights of way acquired for such purposes by the department. [1967 c.590 Â§6; 1979 c.210 Â§2; 1993 c.741 Â§50]

Â Â Â Â Â  377.630 Removing junkyard from restricted area. (1) Where a junkyard is in existence on June 30, 1967, less than 1,000 feet of the nearest edge of the right-of-way line of the Interstate System or federal-aid primary system, is not in a zoned industrial area, and cannot be effectively screened as provided in ORS 377.625 (1), then the Department of Transportation may secure such interests in land as may be necessary to relocate, remove or dispose of the junkyard and may pay for the cost of relocation, removal or disposal thereof, as set forth in ORS 377.640.

Â Â Â Â Â  (2) Where a junkyard is in existence less than 1,000 feet of the nearest edge of the right-of-way line and visible from the main traveled way of any state highway which becomes a part of the Interstate System or federal-aid primary system and is not in a zoned industrial area, the junkyard may be screened as provided in subsection (1) of this section or may be relocated, removed or disposed of by the department after the portion of the state highway involved becomes a part of the Interstate System or the federal-aid primary system, as provided in subsection (1) of this section.

Â Â Â Â Â  (3) Where a junkyard is in existence on June 30, 1967, less than 1,000 feet of the nearest edge of the right-of-way line of any state highway other than the Interstate System or federal-aid primary system, is not in a zoned industrial area, and cannot be effectively screened as provided in ORS 377.625 (2), then the department may, in its discretion, secure such interests in lands as may be necessary to relocate, remove or dispose of the junkyard. [1967 c.590 Â§7; 1979 c.210 Â§3]

Â Â Â Â Â  377.635 Junkyard in violation of restrictions declared a public nuisance; authority to abate; when junk placed on state highway right of way. (1) Any junkyard which comes into existence after June 30, 1967, and which is in violation of ORS 377.620, is hereby found and declared to be a public nuisance. The Director of Transportation, 30 days after written notice is mailed to the person owning or operating the junkyard, may institute, on behalf of the Department of Transportation any legal proceedings the director considers necessary to prevent the violation of ORS 377.620.

Â Â Â Â Â  (2) Whenever the owner or operator of a junkyard places junk on state highway right of way adjacent to or in the immediate vicinity of the junkyard, the director, 10 days after written notice is mailed to the person owning or operating the junkyard, may remove and store the junk. Junk placed on a highway right of way adjacent to or in the vicinity of a junkyard is prima facie evidence that it has been placed there by the owner or the operator of the junkyard. After 30 days of storage, unless claimed sooner by the owner, the director may sell or otherwise dispose of the junk by sale or otherwise. When removal is performed by the director, the director shall not be liable for conversion of any personal property and the director may collect the directorÂs cost for removal, storage and sale or disposal from the person owning the junk. [1967 c.590 Â§8; 1975 c.262 Â§2; 1979 c.210 Â§4; 1993 c.741 Â§51]

Â Â Â Â Â  377.640 Acquisition of land necessary to screen or relocate junkyards. The Department of Transportation may acquire by purchase, agreement, donation, or the exercise of the power of eminent domain, such lands or interest in lands as may be necessary for the screening or the relocation, removal or disposal of junkyards. In exercising the power of eminent domain the department shall be governed by the provisions of ORS chapter 35. [1967 c.590 Â§9; 1971 c.741 Â§36]

Â Â Â Â Â  377.645 Expenditure of moneys to screen or relocate junkyards prior to availability of federal matching funds. (1) The Department of Transportation may expend moneys appropriated to the department for the purposes of the screening, relocating, removal or disposal of junkyards as provided in ORS 377.625 to 377.640, except that the department may not use moneys that are subject to the provisions of section 3a, Article IX of the Oregon Constitution. Moneys appropriated for the purposes specified in this subsection may be expended by the department unless and until federal-aid matching funds are appropriated and made available to the state for such similar purposes as provided in section 136, title 23, United States Code.

Â Â Â Â Â  (2) All money received by the Director of Transportation under ORS 377.505, 377.510, 377.515 and 377.605 to 377.655 shall be credited to the State Highway Fund. [1967 c.590 Â§Â§10,11; 1983 c.338 Â§924; 1993 c.741 Â§52; 2001 c.750 Â§1]

Â Â Â Â Â  377.650 Personal property not junk as nuisance; disposition of property; liability. Any personal property not coming within the definition of junk, except a vehicle as defined in ORS 801.590 or a manufactured structure as defined in ORS 446.561, that is deposited, left or displayed on a state highway is hereby found and declared to be a public nuisance. The Director of Transportation may do any of the following with respect to personal property declared to be a nuisance by this section:

Â Â Â Â Â  (1) Ten days after written notice is mailed to the person owning the personal property, the director may institute on behalf of the Department of Transportation any legal proceedings the director considers necessary to prevent the violation of this section.

Â Â Â Â Â  (2) Ten days after written notice, the director may remove the personal property and store it. After 30 days of storage, unless claimed sooner by the owner, the director may sell or otherwise dispose of the personal property. Where removal is performed by the director, the director shall not be liable for any conversion of personal property and may collect the cost for removal, storage and sale or disposal of the personal property from the person owning it.

Â Â Â Â Â  (3) If the property is a sign, as defined under ORS 377.710, that is portable or if the property has been repeatedly deposited, left or displayed in violation of this section, the director may follow the procedures under ORS 377.655. This subsection applies notwithstanding any other provision of this section. [1975 c.262 Â§4; 1983 c.338 Â§925; 1985 c.110 Â§1; 1993 c.741 Â§53; 1999 c.59 Â§102; 2003 c.655 Â§73]

Â Â Â Â Â  377.655 Rules for removal and disposition of signs and property in violation of ORS 377.650. (1) The department shall adopt rules consistent with this section to provide procedures for the removal and disposition of portable signs or personal property that has been repeatedly left, deposited or displayed in violation of ORS 377.650.

Â Â Â Â Â  (2) Rules adopted by the department under this section may provide for any of the following:

Â Â Â Â Â  (a) A reduction in the times required for notice of violation, opportunity for hearing, opportunity to remove the violation and removal of the violation.

Â Â Â Â Â  (b) Removal of the violation without prior notice if the person committing the violation has been given prior notice of the violation. If removal is provided under this paragraph, opportunity for hearing must be provided by the rules within five days after the removal.

Â Â Â Â Â  (c) Any other rules concerning removal and disposition of such violations that the department determines will reduce the repeating of such violations. [1985 c.110 Â§2]

MOTORIST INFORMATION SIGNS

(General Provisions)

Â Â Â Â Â  377.700 Short title. ORS 377.700 to 377.840 and 377.992 shall be known and may be cited as the Oregon Motorist Information Act of 1971. [1971 c.770 Â§1]

Â Â Â Â Â  377.705 Policy. To promote the public safety; to preserve the recreational value of public travel on the stateÂs highways; to preserve the natural beauty and aesthetic features of such highways and adjacent areas; to provide information about and direct travelers to public accommodations, services for the traveling public, campgrounds, parks, recreational areas, and points of scenic, historic, cultural and educational interest, it is the policy of this state and the purpose of ORS 377.700 to 377.840 and 377.992:

Â Â Â Â Â  (1) To establish official information centers and motorist informational signs, including sign plazas in appropriate locations for the convenient arrangement of those signs.

Â Â Â Â Â  (2) To provide for publication and distribution of official guidebooks and other publications.

Â Â Â Â Â  (3) To prohibit the indiscriminate use of other outdoor advertising.

Â Â Â Â Â  (4) To provide motorists, where feasible, a telephone emergency, information and reservation system for lodging. [1971 c.770 Â§2; 1999 c.877 Â§1]

Â Â Â Â Â  377.707 Identifying location of signs on construction plans; repair or replacement of damaged signs. (1) The Department of Transportation shall ensure that all construction and engineering plans for state highways identify the locations of motorist informational signs, tourist oriented directional signs and logo signs. The department shall adopt written plans for protecting the signs from damage during construction.

Â Â Â Â Â  (2) If any sign specified in subsection (1) of this section is damaged, destroyed or lost as a result of work on a highway done by the department, the department shall repair or replace the sign. [2001 c.402 Â§2]

Â Â Â Â Â  Note: 377.707 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.708 Effect on certain signs of transfer of jurisdiction over state highway. (1) As part of the negotiation process between the Department of Transportation and another road authority concerning transfer of jurisdiction over a state highway from the department to the other road authority, the department shall identify any tourist oriented directional signs and logo signs on the state highway that will be affected by the transfer. If there are such signs, the department shall notify the Travel Information Council of the proposed transfer of jurisdiction.

Â Â Â Â Â  (2) When signs described in subsection (1) of this section are identified, the road authority that will receive jurisdiction over the state highway shall, as part of the negotiation process, agree in writing to protect the signs from destruction or removal. The transfer of jurisdiction may not take place until the receiving road authority has entered into the written agreement described in this subsection.

Â Â Â Â Â  (3) After the transfer of jurisdiction, the Travel Information Council shall retain authority over signs on the highway as though the highway were still a state highway.

Â Â Â Â Â  (4) After a transfer of jurisdiction over a state highway from the department to another road authority, the council shall notify the receiving road authority of any request for a new sign and shall request approval of the signÂs location from that road authority. [2003 c.388 Â§2]

Â Â Â Â Â  Note: 377.708 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.710 Definitions for ORS 377.700 to 377.840. As used in ORS 377.700 to 377.840 unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBack-to-back signÂ means a sign with multiple display surfaces mounted on a single structure with display surfaces visible to traffic from opposite directions of travel.

Â Â Â Â Â  (2) ÂBusiness identification signÂ means a sign not exceeding 32 square feet that identifies a business and that displays only information necessary to adequately describe the business and the direction and distance to the business.

Â Â Â Â Â  (3) ÂCommercial or industrial zoneÂ means an area, adjacent to a state highway, that is zoned for commercial or industrial use by or under state statute or local ordinance.

Â Â Â Â Â  (4) ÂCouncilÂ means the Travel Information Council created by ORS 377.835.

Â Â Â Â Â  (5) ÂCutoutÂ means every type of display in the form of letters, figures, characters or other representations in cutout or irregular form attached to and superimposed upon a sign.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (7) ÂDirectional signÂ means a sign:

Â Â Â Â Â  (a) Identifying and containing directional information to one or more public places owned or operated by federal, state or local governments or one of their agencies;

Â Â Â Â Â  (b) Identifying and containing directional information to publicly or privately owned natural phenomena or historic, cultural, scientific, educational and religious sites; or

Â Â Â Â Â  (c) Identifying and containing directional information to areas of natural scenic beauty or areas naturally suited for outdoor recreation, deemed to be in the interest of the traveling public.

Â Â Â Â Â  (8) ÂDirectorÂ means the Director of Transportation.

Â Â Â Â Â  (9) ÂDisplay surfaceÂ means the area of a sign made available for the purpose of displaying the advertising or informational message.

Â Â Â Â Â  (10) ÂDouble-faced signÂ means a sign with multiple display surfaces with two or more separate and different messages visible to traffic from one direction of travel.

Â Â Â Â Â  (11) ÂErectÂ means to construct, build, assemble, place, affix, attach, create, paint, draw or in any way bring into being or establish.

Â Â Â Â Â  (12) ÂFederal-aid primary systemÂ or Âprimary highwayÂ means the federal-aid primary system in existence on June 1, 1991, and any highway that is not on such system but that is on the National Highway System.

Â Â Â Â Â  (13) ÂFreewayÂ means a divided arterial highway with four or more lanes available for through traffic with full control of access and grade separation at intersections.

Â Â Â Â Â  (14) ÂGovernmental unitÂ means the federal government, the state, or a city, county or other political subdivision or an agency thereof.

Â Â Â Â Â  (15) ÂInterstate highwayÂ or Âinterstate systemÂ means every state highway that is a part of the National System of Interstate and Defense Highways established pursuant to section 103(e), title 23, United States Code.

Â Â Â Â Â  (16) ÂLogoÂ means a symbol or design used by a business as a means of identification of its products or services.

Â Â Â Â Â  (17) ÂLogo signÂ means a sign located on highway right of way on which logos for gas, food, lodging and camping are mounted.

Â Â Â Â Â  (18) ÂMaintain,Â Âmaintained,Â ÂmaintainingÂ or ÂmaintenanceÂ includes painting, changing advertising or information on display surfaces, adding or removing a cutout, routine repairs necessary to maintain the sign in a neat, clean, attractive and safe condition, and the term includes allowing to exist.

Â Â Â Â Â  (19) ÂMain-traveled wayÂ means the through traffic lanes, exclusive of frontage roads, auxiliary lanes and ramps.

Â Â Â Â Â  (20) ÂMotorist informational signÂ means a sign erected in a safety rest area, scenic overlook or sign plaza and maintained under the authority of ORS 377.700 to 377.840 to inform the traveling public about public accommodations, services for the traveling public and points of scenic, historic, cultural, scientific, outdoor recreational and educational interest.

Â Â Â Â Â  (21) ÂNonconforming signÂ means a sign that is subject to, but does not comply with, the provisions of ORS 377.700 to 377.840.

Â Â Â Â Â  (22) ÂOn-premises signÂ means a sign designed, intended or used to advertise, inform or attract the attention of the public as to:

Â Â Â Â Â  (a) Activities conducted on the premises on which the sign is located; or

Â Â Â Â Â  (b) The sale or lease of the premises on which the sign is located.

Â Â Â Â Â  (23) ÂOutdoor advertising signÂ means a sign designed, intended or used to advertise, inform or attract the attention of the public as to:

Â Â Â Â Â  (a) Goods, products or services which are not sold, manufactured or distributed on or from the premises on which the sign is located;

Â Â Â Â Â  (b) Facilities not located on the premises on which the sign is located; or

Â Â Â Â Â  (c) Activities not conducted on the premises on which the sign is located.

Â Â Â Â Â  (24) ÂProtected areaÂ means an area located within 660 feet of the edge of the right of way of any portion of an interstate highway constructed upon any part of right of way, the entire width of which was acquired by the State of Oregon subsequent to July 1, 1956, and which portion or segment does not traverse:

Â Â Â Â Â  (a) A commercial or industrial zone within the boundaries of a city, as such boundaries existed on September 21, 1959, wherein the use of real property adjacent to the interstate highway is subject to municipal regulation or control; or

Â Â Â Â Â  (b) Other areas where land use, as of September 21, 1959, is established as industrial or commercial pursuant to state law.

Â Â Â Â Â  (25) ÂReconstructionÂ means replacing a sign totally or partially destroyed, increasing its size or performing any work, except maintenance work, that alters or changes a sign authorized to exist under the provisions of ORS 377.700 to 377.840.

Â Â Â Â Â  (26) ÂRelocationÂ includes, but is not limited to the removal of a sign from one situs together with the erection of a new sign upon another situs as a substitute therefor.

Â Â Â Â Â  (27) ÂRest areaÂ means an area established and maintained within or adjacent to a state highway right of way by or under public supervision or control for the convenience of the traveling public, and includes safety rest areas, scenic overlooks or similar roadside areas.

Â Â Â Â Â  (28) ÂSecondary highwayÂ means any state highway other than an interstate highway or primary highway.

Â Â Â Â Â  (29) ÂSignÂ means any sign, display, message, emblem, device, figure, painting, drawing, placard, poster, billboard or other thing that is designed, used or intended for advertising purposes or to inform or attract the attention of the public, and the term includes the sign structure, display surface and all other component parts of a sign; when dimensions of a sign are specified, the term includes panels and frames; and the term includes both sides of a sign of specified dimensions or area.

Â Â Â Â Â  (30) ÂSign areaÂ means the overall dimensions of all panels capable of displaying messages on a sign structure.

Â Â Â Â Â  (31) ÂSign plazaÂ means a structure erected and maintained by or for the department or the Travel Information Council, adjacent or in close proximity to a state highway, for the display of motorist information.

Â Â Â Â Â  (32) ÂSign regulations for protected areasÂ means regulations promulgated by the department applicable to signs erected within protected areas prior to, and in effect on, July 2, 1971, or amendments to such regulations promulgated by the department.

Â Â Â Â Â  (33) ÂSign structureÂ or ÂstructureÂ means the supports, uprights, braces, framework and display surfaces of a sign.

Â Â Â Â Â  (34) ÂState highway,Â ÂhighwayÂ or Âstate highway systemÂ means the entire width between the boundary lines of the right of way of every state highway, as defined by ORS 366.005, and the terms also include the interstate system and the federal-aid primary system.

Â Â Â Â Â  (35) ÂTourist oriented directional signÂ means a sign erected on state highway right of way to provide business identification and directional information for services and activities of interest to tourists.

Â Â Â Â Â  (36) ÂTraffic control sign or deviceÂ means an official route marker, guide sign, warning sign, or sign directing or regulating traffic, which has been erected by or under the order of the department.

Â Â Â Â Â  (37) ÂTri-vision signÂ means an outdoor advertising structure that contains display surfaces composed of a series of three-sided rotating slats arranged side by side, either horizontally or vertically, that are rotated by an electromechanical process, capable of displaying a total of three separate and distinct messages, one message at a time, provided that the rotation from one message to another message is no more frequent than every eight seconds and the actual rotation process is accomplished in four seconds or less.

Â Â Â Â Â  (38) ÂV-type signÂ means two signs erected independently of each other with multiple display surfaces having single or multiple messages visible to traffic from opposite directions, with an interior angle between the two signs of not more than 120 degrees and the signs separated by not more than 10 feet at the nearest point.

Â Â Â Â Â  (39) ÂVisibleÂ means capable of being seen without visual aid by a person of normal visual acuity, whether or not legible from the main-traveled way of any state highway.

Â Â Â Â Â  (40) ÂWaiverÂ means an agreement executed between the owner of a sign, the owner of the property on which the sign is located and the department which provides that those signs erected adjacent to an interstate or primary highway after October 22, 1965, shall be removed, with partial compensation or no compensation, as provided by the agreement. [1971 c.770 Â§3; 1973 c.790 Â§1; 1974 c.33 Â§1; 1975 c.336 Â§1; 1977 c.265 Â§1; 1983 c.111 Â§1; 1987 c.336 Â§2; 1993 c.741 Â§54; 1999 c.877 Â§2]

Â Â Â Â Â  377.712 Issuance of permits for certain preexisting signs. (1) Notwithstanding the provisions of ORS 377.700 to 377.780, the owner of any outdoor advertising sign in existence on June 12, 1975, located in a commercial or industrial zone in existence on June 12, 1975, that meets all requirements for obtaining an outdoor advertising sign permit as set out in ORS 377.700 to 377.780 and for which the owner had not secured an outdoor advertising permit as required by ORS 377.725 prior to June 12, 1975, either because of ignorance of the requirements of ORS 377.725 or because the area, road or street adjacent to which the sign was situated was not, at that time, designated as a state highway, shall be entitled to the issuance of an outdoor advertising sign permit by the Department of Transportation upon application by the owner of the sign and the payment of the fee established by the department under ORS 377.729.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 377.700 to 377.780, the owner of any outdoor advertising sign visible from a road or street that is designated as a state highway after February 19, 1990, is entitled to the issuance of an outdoor advertising sign permit for the sign upon application by the owner of the sign, payment of the fee established by the department under ORS 377.729 and receipt of the affidavit required under ORS 377.723, if the sign was legally located within a commercial or industrial zone at the time of designation as a state highway. [1977 c.265 Â§7; 1993 c.376 Â§1; 2001 c.104 Â§127; 2001 c.750 Â§4]

Â Â Â Â Â  Note: 377.712 was enacted into law by the Legislative Assembly but was not added to or made a part of any series in ORS chapter 377 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Signs, Generally)

Â Â Â Â Â  377.715 Application of ORS 377.700 to 377.840; prohibition against erection or maintenance of certain signs not in compliance with law. ORS 377.700 to 377.840, and the rules adopted pursuant thereto, apply to outdoor advertising signs, on-premises signs and directional signs erected or maintained outside the right of way along state highways and visible to the traveling public from a state highway. A person may not erect or maintain an outdoor advertising, on-premises or directional sign visible to the traveling public from a state highway, except where permitted outside the right of way of a state highway, unless it complies with the provisions of ORS 377.505 to 377.540, 377.700 to 377.840, and the rules adopted pursuant thereto, and with applicable federal requirements as of October 23, 1999, including any statute, regulation or contract. A person may not erect or maintain an outdoor advertising sign, directional sign or on-premises sign on the right of way of a state highway. [1971 c.770 Â§8; 1973 c.790 Â§2; 1974 c.33 Â§2; 1975 c.336 Â§2; 1983 c.111 Â§2; 1987 c.336 Â§3; 1999 c.877 Â§3]

Â Â Â Â Â  377.720 Prohibited signs; exceptions. A sign may not be erected or maintained if it:

Â Â Â Â Â  (1) Interferes with, imitates or resembles any official traffic control sign, signal or device, or attempts or appears to attempt to direct the movement of traffic.

Â Â Â Â Â  (2) Prevents the driver of a motor vehicle from having a clear and unobstructed view of official traffic control signs and approaching or merging traffic.

Â Â Â Â Â  (3) Contains, includes or is illuminated by any flashing, intermittent, revolving, rotating or moving light or moves or has any animated or moving parts. This subsection does not apply to:

Â Â Â Â Â  (a) A traffic control sign.

Â Â Â Â Â  (b) Signs, displays, devices or portions thereof with lights that may be changed at intermittent intervals by electronic process or remote control providing only public service information such as time, date, temperature, weather or similar information.

Â Â Â Â Â  (c) Signs, displays, devices or portions thereof with lights that may be changed at intermittent intervals by electronic process or remote control and that advertise activities conducted on the premises where the sign, display or device is located.

Â Â Â Â Â  (d) A tri-vision sign, if allowed specifically for Oregon, in writing, by the United States Department of Transportation.

Â Â Â Â Â  (4) Has any lighting, unless such lighting is so effectively shielded as to prevent beams or rays of light from being directed at any portion of the main traveled way of a state highway, or is of such low intensity or brilliance as not to cause glare or to impair the vision of the driver of a motor vehicle or otherwise to interfere with the operation thereof.

Â Â Â Â Â  (5) Is located upon a tree, or painted or drawn upon a rock or other natural feature.

Â Â Â Â Â  (6) Advertises or calls attention to a business or other activity or a profession, commodity, product, service or entertainment no longer carried on, produced, sold or offered.

Â Â Â Â Â  (7) Advertises activities that are illegal under any state or federal law applicable at the location of the sign or of the activities.

Â Â Â Â Â  (8) Is not maintained in a neat, clean and attractive condition and in good repair.

Â Â Â Â Â  (9) Is not able to withstand a wind pressure of 20 pounds per square foot of exposed surface.

Â Â Â Â Â  (10) Is on a vehicle or trailer that is located on public or private property. This subsection does not apply to a vehicle or trailer used for transportation by the owner or person in control of the property. [1971 c.770 Â§15; 1973 c.790 Â§3; 1977 c.256 Â§2; 1981 c.392 Â§1; 1999 c.877 Â§4]

Â Â Â Â Â  377.723 Affidavit of city or county necessary for issuance of sign permit; requirements of affidavit. Notwithstanding any other provision of ORS 377.700 to 377.840, the Department of Transportation shall not issue a permit under ORS 377.725 or 377.767 unless the applicant for the permit submits affidavits that meet the following requirements:

Â Â Â Â Â  (1) The applicant must submit an affidavit from each city or county that would have jurisdiction over the proposed sign.

Â Â Â Â Â  (2) Each affidavit must contain a certification by the respective city or county that the proposed sign would comply with all applicable ordinances, plans, rules and other requirements of the city or county.

Â Â Â Â Â  (3) Each affidavit must be on a form prepared by the department. [1981 c.329 Â§2; 1987 c.336 Â§4; 1993 c.741 Â§55]

Â Â Â Â Â  377.725 Permit; application; fee; revocation; cancellation; transfer. (1) Unless an annual permit has been issued therefor, an outdoor advertising sign or a directional sign shall not be erected, maintained or replaced by any person.

Â Â Â Â Â  (2) A person may apply for a permit to the Director of Transportation on forms furnished by the director. The permit application shall include a precise description of the sign and such other information as the director considers necessary or desirable to determine compliance with ORS 377.700 to 377.840. The director shall issue a permit for a sign that complies with ORS 377.700 to 377.840. A valid permit may be transferred to another person upon written notice to the director.

Â Â Â Â Â  (3) A permit shall not be issued for an outdoor advertising sign or a directional sign located adjacent to an interstate highway or freeway unless the director determines that access to the sign from the interstate highway or freeway can be obtained without violating the access control line of the interstate highway or freeway.

Â Â Â Â Â  (4) A permit shall be renewed annually on the first day of January. Application for renewal of a permit shall be filed prior to expiration of the term of the permit. If application for renewal of a permit is filed within 30 days after the expiration of the term, the permit shall be granted if any additional fee specified by the department in rules adopted under ORS 377.729 is paid at the time the application is filed. Any permit not renewed in accordance with this section shall be canceled.

Â Â Â Â Â  (5) Permit fees for purposes of this section are as established by the department by rule under ORS 377.729.

Â Â Â Â Â  (6) A permit shall be issued for one year. The applicable fee shall accompany the permit application. A fee shall not be prorated for a fraction of a year or be refunded if the sign is removed.

Â Â Â Â Â  (7) Advertising or information on the display surface of a sign may be changed or cutouts may be attached or removed within the sign area without obtaining a permit. However, a permit shall be obtained if the sign is reconstructed.

Â Â Â Â Â  (8) A reconstruction permit may be issued for the addition of another face on the opposite side of an existing, conforming sign under permit, that is no larger than the existing sign face.

Â Â Â Â Â  (9) The director shall cancel a permit and require removal of the sign as provided by ORS 377.775 if the director finds a sign has been erected, maintained or serviced from the highway right of way at any portion of the right of way where the Department of Transportation has acquired rights of access to the highway or rights of access have not accrued to the abutting property. In addition, the department may recover from the owner of the sign or person erecting, maintaining or servicing the sign, the amount of damage to landscaping, sodding, fencing, ditching or other highway appurtenances resulting from such acts.

Â Â Â Â Â  (10) The director may revoke a permit, unless a corrected application is filed or the sign is brought into compliance within 30 days after written notice thereof is mailed to the permittee, if the director finds:

Â Â Â Â Â  (a) The applicant has knowingly supplied materially false or misleading information in the application for a permit or renewal thereof; or

Â Â Â Â Â  (b) The sign covered by the permit is in violation of ORS 377.700 to 377.840.

Â Â Â Â Â  (11) The director shall cancel a permit immediately upon failure of a permittee to erect or maintain the sign as described by the permit application and to attach a permit tag thereto within 120 days after the date of issuance of the permit therefor.

Â Â Â Â Â  (12) The director shall assign to every permit when issued for an outdoor advertising sign and a directional sign a permit plate with an identification number. The permittee shall attach the applicable permit plate to the sign so as to be visible from the adjacent state highway. The absence of a permit plate or failure to renew the permit annually is prima facie evidence that the sign does not comply with ORS 377.700 to 377.840.

Â Â Â Â Â  (13) Except as otherwise provided in ORS 377.712 and 377.765, no permits shall be issued for the erection of any new outdoor advertising sign after June 12, 1975.

Â Â Â Â Â  (14) The director may establish more than one class or type of sign permit as necessary or desirable to carry out ORS 377.700 to 377.840. [1971 c.770 Â§23; 1973 c.790 Â§4; 1974 c.33 Â§3; 1975 c.336 Â§4; 1977 c.265 Â§2; 1985 c.553 Â§1; 1993 c.376 Â§2; 1993 c.741 Â§56; 1999 c.877 Â§5; 2001 c.750 Â§5; 2003 c.126 Â§1]

Â Â Â Â Â  377.726 Business identification signs and outdoor advertising signs; permit criteria; rules. (1) Permits may be issued under ORS 377.725 for the following signs visible from state highways, except those highways on the interstate system:

Â Â Â Â Â  (a) Notwithstanding the provisions of ORS 377.725 (13), business identification signs and benches utilized as outdoor advertising signs.

Â Â Â Â Â  (b) Notwithstanding the provisions of ORS 377.715, 377.725 (13) and 377.770, outdoor advertising signs on bus shelters erected or maintained for use by and convenience of customers of a mass transit district, a transportation district or any other public transportation agency.

Â Â Â Â Â  (2) The annual fee for a permit under this section shall be established by the Department of Transportation by rule as provided in ORS 377.729.

Â Â Â Â Â  (3) The Oregon Transportation Commission shall establish, by administrative rule, the number, size and location of the signs and the criteria for the issuance of permits under this section. [1977 c.265 Â§8; 1979 c.146 Â§3; 1981 c.308 Â§2; 1999 c.877 Â§6; 2001 c.750 Â§6]

Â Â Â Â Â  377.727 Requirements for directional signs; rules. In addition to the provisions of ORS 377.725, directional signs shall meet the following requirements:

Â Â Â Â Â  (1) The maximum area shall be 150 square feet; the maximum height shall be 20 feet; and the maximum length shall be 20 feet. Dimensions and area under this subsection shall be computed to include border and trim, but exclude supports.

Â Â Â Â Â  (2) No directional sign may be located within 2,000 feet of an interchange or intersection at grade along the interstate system or other freeway measured along the interstate highway or freeway from the nearest point of the beginning or ending of pavement widening at the exit from or entrance to the main traveled ways.

Â Â Â Â Â  (3) No directional sign may be located within 2,000 feet of a rest area, park land or scenic area.

Â Â Â Â Â  (4) No directional sign shall be located within one mile of any other directional sign facing the same direction of travel.

Â Â Â Â Â  (5) No more than two directional signs pertaining to the same attraction or activity and facing in the same direction of travel may be erected along a single route approaching the attraction or activity.

Â Â Â Â Â  (6) No directional signs located adjacent to the interstate system shall be located more than 75 air miles from the attraction or activity.

Â Â Â Â Â  (7) The message on a directional sign shall be limited to identification and name of the attraction or activity and directional information useful to the traveler in locating the attraction, such as mileage, route number or exit numbers. Descriptive words or phrases describing the activity or its environs are prohibited. However, one standard size graphic may be placed on each sign if not prohibited by federal statutes or regulations.

Â Â Â Â Â  (8) Privately owned activities or attractions eligible for directional signing are limited to the following: Natural phenomena, scenic attractions, historic, educational, cultural, scientific and religious sites, and outdoor recreational areas.

Â Â Â Â Â  (9) To be eligible for directional signing, privately owned attractions or activities must be nationally or regionally known, and of outstanding interest to the traveling public. The Department of Transportation shall, by rule, develop specific selection methods and criteria to be used in determining whether or not an activity qualifies for directional signing. Because viticultural areas defined by the Bureau of Alcohol, Tobacco and Firearms are scenic attractions and cultural sites that are regionally known and of outstanding interest to the traveling public, viticultural areas meet the qualifications under this subsection and subsection (8) of this section for directional signing.

Â Â Â Â Â  (10) The Department of Transportation shall adopt such rules as it deems necessary to carry out the provisions of this section. [1974 c.33 Â§8; 1999 c.663 Â§1]

Â Â Â Â Â  377.729 Fees for sign permits and business licenses; rules. The Department of Transportation may adopt rules establishing permit fees for purposes of ORS 377.725 and fees for an outdoor advertising business license issued under ORS 377.730. Fees established by the department shall be designed to recover the cost to the department of regulating signs that are outside the right of way of a highway but are visible from the highway. [1985 c.553 Â§4; 1987 c.336 Â§1; 2001 c.750 Â§2]

Â Â Â Â Â  377.730 License for business of maintaining or erecting signs; fee; application; revocation; suspension. (1) A person shall not engage in the business of erecting or maintaining outdoor advertising signs for other persons without first obtaining an annual license therefor from the Director of Transportation and paying the annual license fee established by the Department of Transportation by rule as provided in ORS 377.729.

Â Â Â Â Â  (2) An application for a license or renewal thereof shall be made on a form furnished by the director, shall contain such pertinent information as the director may require and shall be accompanied by the applicable annual fee. A license granted under this section expires on June 30 of each year. The fee shall not be prorated. The director shall by certified mail send to each licensee a notice of expiration of license and a renewal application form not less than 30 days before the date of expiration.

Â Â Â Â Â  (3) If the director finds that an applicant has knowingly provided materially false or misleading information in the application or that a licensee has violated any of the provisions of ORS 377.700 to 377.840, the director may revoke, suspend for a period of up to one year or refuse to renew the license unless a corrected application is filed or the violation ceases, within 30 days after written notice to do so is mailed to the applicant or licensee. During the suspension of a license, the licensee may continue in business, but shall not erect or reconstruct any sign requiring a permit under ORS 377.700 to 377.840. [1971 c.770 Â§22; 1973 c.790 Â§5; 1993 c.741 Â§57; 2001 c.750 Â§3]

Â Â Â Â Â  377.735 Exemptions from sign permit requirements; historic signs; rules. (1) If applicable federal requirements as of October 23, 1999, are met, the permit requirements of ORS 377.700 to 377.840 do not apply to:

Â Â Â Â Â  (a) Signs of a governmental unit, including but not limited to traffic control or regulatory devices, legal notices or warnings.

Â Â Â Â Â  (b) A temporary sign on private property if:

Â Â Â Â Â  (A) The sign does not exceed 12 square feet;

Â Â Â Â Â  (B) The sign is not on a permanent base;

Â Â Â Â Â  (C) The sign does not remain in place for a period of more than 60 days in a calendar year, except that a sign erected by a resident on the residentÂs residential property may remain in place for longer than 60 days in a calendar year;

Â Â Â Â Â  (D) No person receives compensation for displaying the sign; and

Â Â Â Â Â  (E) The sign complies with ORS 377.720.

Â Â Â Â Â  (c) On-premises signs.

Â Â Â Â Â  (2) The Department of Transportation may adopt rules that, for good cause shown, allow a person displaying a temporary sign to obtain a variance from the restrictions in subsection (1)(b) of this section. The department shall not consider the content of the sign in deciding whether to allow a variance.

Â Â Â Â Â  (3) The department shall adopt rules for the approval and preservation of historic signs. Rules adopted under this subsection may not be based on or allow consideration of the content of the signs.

Â Â Â Â Â  (4) The department shall adopt rules for the installation and maintenance of permanent signs that do not exceed six square feet and that provide information for the safety or convenience of the public.

Â Â Â Â Â  (5) ORS 377.700 to 377.840 do not apply to an outdoor advertising sign erected or maintained within a city more than 660 feet from the nearest edge of the right of way of a state highway, unless the sign is designed to be viewed primarily from the state highway. [1971 c.770 Â§14; 1973 c.790 Â§6; 1975 c.336 Â§5; 1977 c.265 Â§3; 1987 c.336 Â§5; 1993 c.741 Â§58; 1999 c.877 Â§7]

Â Â Â Â Â  377.740 ORS 377.700 to 377.840 not intended to authorize signs prohibited by other governmental units. Nothing in ORS 377.700 to 377.840 and 377.992 is intended to permit a person to erect or maintain any sign that is prohibited by any governmental unit. [1971 c.770 Â§25]

Â Â Â Â Â  377.745 Limitation on form and size of signs. (1) An outdoor advertising sign shall not exceed:

Â Â Â Â Â  (a) A length of 48 feet;

Â Â Â Â Â  (b) A height, excluding foundation and supports, of 14 feet; or

Â Â Â Â Â  (c) A sign area of 825 square feet.

Â Â Â Â Â  (2) In determining the dimensions of a sign or sign area under this section:

Â Â Â Â Â  (a) Cutouts that project beyond the borders of a sign shall be included in measuring the area of a sign, but not the height or length of a sign. The sign area of cutouts shall be no more than 20 percent of the area of the sign to which attached.

Â Â Â Â Â  (b) The limitations apply to each side of a back-to-back sign.

Â Â Â Â Â  (c) The size limitations apply to each sign forming a V-type sign.

Â Â Â Â Â  (d) The size limitations apply separately to each of the three display surfaces on a tri-vision sign. [1971 c.770 Â§20; 1973 c.790 Â§7; 1999 c.877 Â§8]

Â Â Â Â Â  377.750 Spacing between signs. (1) For the purpose of applying the spacing provided by subsection (2) of this section:

Â Â Â Â Â  (a) Distances shall be measured lineally along the highway and parallel to the center line of the highway.

Â Â Â Â Â  (b) A back-to-back, double-faced, V-type or tri-vision sign shall be considered one sign.

Â Â Â Â Â  (c) Distance from an interchange shall be measured from a point departing from or entering onto the main-traveled way.

Â Â Â Â Â  (2) Minimum spacing between outdoor advertising signs shall be:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum spaceÂ Â Â Â Â Â Â Â Â Â  Minimum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  between signs onÂ Â Â Â Â Â Â Â  space from

Type of highwayÂ Â Â Â Â Â Â Â  same side ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  interchange

where erected
Â Â Â Â Â Â Â Â Â Â Â Â Â
highway (in feet)
Â Â Â Â Â Â Â Â
(in feet)

Interstate Highway

Â Â Â Â Â  Inside citiesÂ Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â  None

Â Â Â Â Â  Outside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500

Freeway

Â Â Â Â Â  Inside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â  None

Â Â Â Â Â  Outside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500

Other state highway

Â Â Â Â Â  Inside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â  None

Â Â Â Â Â  Outside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â  None

______________________________________________________________________________ [1971 c.770 Â§21; 1973 c.790 Â§8; 1997 c.249 Â§120; 1999 c.877 Â§9]

Â Â Â Â Â  377.755 [1971 c.770 Â§13; 1973 c.790 Â§9; 1974 s.s. c.33 Â§4; 1977 c.256 Â§1; repealed by 1987 c.336 Â§7]

Â Â Â Â Â  377.756 Permits for signs erected by city or unincorporated community. (1) The Department of Transportation shall issue permits for the erection of signs authorized by ORS 377.756 to 377.758. Subject to subsections (2) and (3) of this section, permits shall be issued at no cost to any city or county that applies or to any nonprofit or civic applicant approved by a city or county. Each permit entitles the holder of the permit to erect one sign in accordance with this section.

Â Â Â Â Â  (2) Each city may be given permits under this section entitling the city to erect not more than two signs that are visible from state highways and that are within the city limits or, pursuant to a memorandum of understanding with appropriate federal authorities, are no more than one mile outside of the city limits. The permits may be given directly to the city or may be given to a nonprofit or civic organization designated by the city governing body.

Â Â Â Â Â  (3) Each county may be given permits under this section entitling each unincorporated community identified in the county comprehensive plan, as defined in ORS 197.015, to erect not more than two signs that are visible from state highways and that are within one mile of the community growth boundary as designated by the county. The permits may be given directly to the county or, if the county governing body so authorizes, to an unincorporated community or a nonprofit or civic organization designated by the county governing body.

Â Â Â Â Â  (4) The department may not issue more than 200 permits under this section. [1987 c.631 Â§2]

Â Â Â Â Â  377.757 Requirements for signs authorized by ORS 377.756; payment of cost of sign. (1) A sign authorized by ORS 377.756 shall not exceed 48 square feet in size and may not have a vertical or horizontal dimension of more than eight feet. Nothing in this subsection affects size requirements for signs of a governmental unit that are authorized under ORS 377.735.

Â Â Â Â Â  (2) Signs erected pursuant to ORS 377.756 to 377.758 shall be kept in good repair and shall be clean and attractive.

Â Â Â Â Â  (3) A county may require an unincorporated community authorized to erect a sign under ORS 377.756 to 377.758 to pay for the cost of erecting and maintaining the sign.

Â Â Â Â Â  (4) If a city or county obtains a permit under ORS 377.756 for a nonprofit or civic organization, the city or county may require the organization to pay the cost of erecting and maintaining the sign.

Â Â Â Â Â  (5) Signs erected pursuant to ORS 377.756 to 377.758 shall conform to the provisions of ORS 377.720. [1987 c.631 Â§Â§3,4]

Â Â Â Â Â  377.758 Notification by federal authorities of illegal sign; consequences. If appropriate federal authorities notify the Department of Transportation that the erection of a sign pursuant to any of the provisions of ORS 377.756 to 377.758 is contrary to any federal law, the department shall cease issuing permits and shall cause any signs erected pursuant to ORS 377.756 to 377.758 to be removed. [1987 c.631 Â§5; 2001 c.104 Â§128]

Â Â Â Â Â  377.760 [1971 c.770 Â§26; 1973 c.790 Â§10; repealed by 1987 c.336 Â§7]

Â Â Â Â Â  377.765 Status of previously existing signs; removal upon payment of compensation. (1) Outdoor advertising signs in existence on June 12, 1975, and lawfully located within commercial or industrial zones in existence on June 12, 1975, and outdoor advertising signs visible from a road or street that is designated as a state highway after February 19, 1990, lawfully located within a commercial or industrial zone at the time of designation as a state highway, may remain. Subject to the provisions of ORS 377.700 to 377.840, such signs may be maintained, reconstructed and relocated. However, such signs shall not be relocated unless a relocation permit has been issued therefor pursuant to ORS 377.767. No permit may be issued to relocate an outdoor advertising sign that was not in existence on June 12, 1975, except that signs that are visible from a road or street that is designated as a state highway after February 19, 1990, and that were lawfully located within a commercial or industrial zone at the time of designation as a state highway, may be relocated within the same section of the road or street.

Â Â Â Â Â  (2) All outdoor advertising signs which are lawfully located outside of a commercial or industrial zone and visible from an interstate highway or a primary highway shall be removed forthwith upon payment of just compensation as provided by ORS 377.780.

Â Â Â Â Â  (3) Upon payment of just compensation any outdoor advertising sign located in a scenic area designated pursuant to ORS 377.505 to 377.540 may be removed forthwith.

Â Â Â Â Â  (4) Where an outdoor advertising sign was reconstructed under a waiver, upon payment of just compensation for that portion of the value which is not covered by the waiver, such outdoor advertising sign may be removed forthwith.

Â Â Â Â Â  (5) Outdoor advertising signs in existence on July 1, 1971, which are lawfully located outside of a commercial or industrial zone in existence on July 1, 1971, and visible from a secondary highway and not within a scenic area existing on July 1, 1971, or thereafter designated a scenic area may be removed only upon payment of just compensation as provided in ORS 377.780. Such a sign may, upon payment of such just compensation, be removed forthwith. It may not be reconstructed or replaced if destroyed by natural causes and it may not be moved to a different location.

Â Â Â Â Â  (6) Subject to subsection (2) of this section, every outdoor advertising sign erected since October 22, 1965, pursuant to a waiver, adjacent to an interstate highway or a primary highway and outside of a commercial or industrial zone shall be removed forthwith, without payment of compensation, unless an owner of such a sign or signs, within 10 days after April 18, 1973, enters into an agreement transferring title to the signs to the state. Such an agreement may provide for the leasing back of such signs and for a scheduled removal which shall be not later than December 31, 1975.

Â Â Â Â Â  (7) If a secondary highway existing on July 2, 1971, is subsequently designated as an interstate or primary highway, outdoor advertising signs not conforming to the provisions of ORS 377.700 to 377.840 shall be removed upon payment of just compensation.

Â Â Â Â Â  (8) If any other highway is designated as an interstate or primary highway, a nonconforming outdoor advertising sign lawful before such designation but nonconforming thereafter shall be removed upon payment of just compensation.

Â Â Â Â Â  (9) Upon the construction or designation of a secondary highway, after July 2, 1971, an outdoor advertising sign lawfully in existence and not regulated under ORS 377.700 to 377.840 prior to such construction or designation shall be governed by subsection (5) of this section.

Â Â Â Â Â  (10) Any outdoor advertising sign lawfully in existence outside of a city on July 2, 1971, beyond 660 feet from the nearest edge of the right of way of an interstate or primary highway and designed to be viewed primarily from such highway shall be removed by July 1, 1976, without compensation. [1971 c.770 Â§18; 1973 c.28 Â§1; 1973 c.790 Â§11; 1975 c.336 Â§7; 1993 c.376 Â§3]

Â Â Â Â Â  377.767 Relocation of existing outdoor advertising sign; conditions. A permit shall be issued for the relocation of an outdoor advertising sign lawfully erected in a commercial or industrial zone in existence on June 12, 1975, if the site lease for said sign is terminated for any reason. The existing sign may be relocated in any commercial or industrial zone upon the following conditions:

Â Â Â Â Â  (1) The sign that is relocated shall not have a sign size larger than that specified in the permit for the sign located on the site on which the lease was terminated. However, a sign 250 square feet or more may be increased to the maximum size allowed by the provisions of ORS 377.700 to 377.840 if not relocated so as to be visible from Interstate Highway 5, Interstate Highway 205, or Interstate Highway 84.

Â Â Â Â Â  (2) The site for the relocated sign is not within the distances set out below, on the same side of the highway, from a site from which an outdoor advertising sign was purchased pursuant to the provisions of ORS 377.700 to 377.840.

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Distance in Either

Types of Highway
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Direction from Site

Â Â Â Â Â  InterstateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,000 feet

Â Â Â Â Â  FreewayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000 feet

Â Â Â Â Â  Other State HighwayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â  500 feet

______________________________________________________________________________

Â Â Â Â Â  (3) Where a sign is relocated in a commercial or industrial zone which first came into existence after January 1, 1973, the site shall be within 750 feet of a developed commercial or industrial area, as measured parallel to the centerline of the highway. For the purposes of ORS 377.710, 377.715, 377.725, 377.735, 377.770, 377.773, 377.780, 377.800 and 377.845 and this section, a Âdeveloped commercial or industrial areaÂ shall include only the land occupied by a building, parking lot, storage or processing area of a commercial or industrial use and on the same side of the highway.

Â Â Â Â Â  (4) After October 4, 1977, no permit shall be issued to relocate a sign more than 100 miles from the site of an existing sign as of September 1, 1977, as measured along public streets, roads or highways between that site and the proposed new site.

Â Â Â Â Â  (5) In accordance with applicable provisions of ORS chapter 183, the Department of Transportation may adopt rules to:

Â Â Â Â Â  (a) Prohibit the erection of signs, including relocation of signs, along any portion of U.S. Highway 101 if the signs or the erection of such signs would violate federal scenic byway laws or regulations or conditions of federal grants relating to scenic byways.

Â Â Â Â Â  (b) Establish design standards for signs on any highway or portion of highway that is designated a scenic byway by the Oregon Transportation Commission.

Â Â Â Â Â  (6) If the sign that is relocated is relocated as a tri-vision sign, three equivalent permits must be issued for the sign and the sign must meet all requirements of this section. [1975 c.336 Â§9; 1977 c.265 Â§4; 1983 c.226 Â§1; 1993 c.268 Â§1; 1997 c.249 Â§121; 1999 c.877 Â§10]

Â Â Â Â Â  377.768 Effect of relocation permit on existing sign permit; duty of director. Notwithstanding any provision in ORS 377.700 to 377.840 to the contrary:

Â Â Â Â Â  (1) Issuance of a permit under ORS 377.767 to relocate a sign for which a permit has been issued under ORS 377.725 shall not cancel the original permit issued under ORS 377.725 except as provided in this section. The applicant for the permit to relocate shall surrender the original permit to the Director of Transportation upon issuance of the permit to relocate. Upon completion of the relocation of the sign, the person holding the permit for relocation of the sign shall notify the director.

Â Â Â Â Â  (2) The director shall retain any permit surrendered under subsection (1) of this section. If the director:

Â Â Â Â Â  (a) Is notified that the relocation of the sign is completed within 120 days after the issuance of the permit for relocation, the director shall cancel the original permit.

Â Â Â Â Â  (b) Cancels the permit for relocation of the sign because the relocation of the sign is not completed within 120 days as required under ORS 377.725, the director shall return the original permit for the sign to the person whose permit for relocation of the sign is canceled.

Â Â Â Â Â  (3) A permit that is returned under subsection (2) of this section remains valid and retains all rights under ORS 377.725 of a permit that has not been surrendered under this section. [1979 c.146 Â§2; 1993 c.741 Â§59]

Â Â Â Â Â  377.770 Signs in protected, commercial or industrial areas. (1) Signs and outdoor advertising signs erected or maintained within protected areas shall comply with the sign regulations for protected areas. If any provision of ORS 377.700 to 377.840 or rules promulgated pursuant thereto are more restrictive than the sign regulations for protected areas, the more restrictive provision or rule applies.

Â Â Â Â Â  (2) In addition to the requirements provided by subsection (1) of this section, and subject to ORS 377.505 to 377.540, 377.720, 377.725, 377.745, 377.750 and 377.767:

Â Â Â Â Â  (a) Outdoor advertising signs in existence on June 12, 1975, may be maintained, reconstructed or relocated in commercial or industrial zones. Within cities, an outdoor advertising sign shall not be erected more than 660 feet from the nearest edge of the right of way if such sign is designed to be viewed primarily from a state highway.

Â Â Â Â Â  (b) The Legislative Assembly declares it is the paramount policy of this state to prohibit outdoor advertising signs except those in existence on June 12, 1975, in commercial or industrial zones established on June 12, 1975, except as provided by ORS 377.765 and 377.767. [1971 c.770 Â§19; 1973 c.790 Â§12; 1974 c.33 Â§5; 1975 c.336 Â§10]

Â Â Â Â Â  377.773 When sign abandoned; removal. Any outdoor advertising sign which does not have copy on the display surface for a period of six months shall be deemed to have been abandoned by the owner thereof and becomes a noncomplying sign subject to removal by the Director of Transportation under the procedure set forth in ORS 377.775. [1974 c.33 Â§7; 1975 c.336 Â§11; 1993 c.741 Â§60]

Â Â Â Â Â  377.775 Removal procedure for noncomplying signs; ownership issues at hearing; disposition of removed signs; costs of removal. (1) Any sign that fails to comply with ORS 377.700 to 377.840 hereby is declared to be a public and private nuisance. In addition to the penalties provided by ORS 377.992 for violation thereof, such a sign may be removed by the Director of Transportation or the duly authorized representative of the director as provided by this section. The director may enter upon private property and remove the sign without incurring any liability therefor.

Â Â Â Â Â  (2) If a noncomplying sign does not bear the name and address of its owner or if the owner is not readily identified and located, the director may remove it immediately.

Â Â Â Â Â  (3)(a) If a noncomplying sign bears the name and address of its owner or if the owner of the sign is readily identified and located, the director shall notify the owner that the sign is in violation of ORS 377.700 to 377.840 and that the owner has 30 days from the date of the notice within which to make the sign comply, to remove the sign or to request a hearing before the director within the time specified in the notice.

Â Â Â Â Â  (b) If the sign is not made to comply or is not removed and if the owner does not request a hearing within the time required, or if the owner after a hearing fails to comply with the final order in the proceedings, the director or the duly authorized representatives of the director may remove and destroy or otherwise dispose of the sign.

Â Â Â Â Â  (4)(a) If the person who receives notice under subsection (3) of this section intends to raise issues regarding ownership interests in the sign or its appurtenances in a hearing requested under subsection (3) of this section, the request for hearing must include notice that the person intends to raise those issues and must contain the names and addresses of all persons who have ownership interests in the sign or its appurtenances.

Â Â Â Â Â  (b) If the person requesting the hearing under subsection (3) of this section fails to include notice of intent to raise issues regarding ownership interests, the person may not raise the issues in the hearing. In addition, the person who requested the hearing may not raise issues regarding ownership interests of any person whose name and address the person who requested the hearing has failed to provide as required by paragraph (a) of this subsection.

Â Â Â Â Â  (c) For purposes of this subsection, an ownership interest includes, but is not limited to:

Â Â Â Â Â  (A) An interest in the land on which the sign is located, in the sign structure and in the sign face; and

Â Â Â Â Â  (B) A right to operate the sign, whether the right is created by lease, operating agreement or otherwise.

Â Â Â Â Â  (5) The director shall, after removing a sign in accordance with subsection (2) of this section, place it in storage for 30 days while the director makes a further effort to find its owner. If the owner cannot be found within that time, the director may, without incurring any liability therefor, destroy or otherwise dispose of the sign. If the owner is found within that time, the owner may be required to remove the sign from storage; and if the owner is found at any time, the director may recover from the owner the cost of storage. The cost of storage is in addition to the cost of removal payable under subsection (6) of this section.

Â Â Â Â Â  (6) The owner is liable for, and the director shall collect, the costs of removing a sign. Costs shall be determined by the director on the basis of actual costs of removal or on a square-foot flat fee basis.

Â Â Â Â Â  (7) If a sign does not bear the name and address of its owner, the advertisement thereon of the goods, products, facilities, services or business of a person or commercial enterprise is prima facie evidence of ownership of the sign by that person or commercial enterprise. [1971 c.770 Â§17; 1973 c.790 Â§13; 1977 c.265 Â§5; 1993 c.741 Â§61; 2001 c.508 Â§2]

Â Â Â Â Â  377.777 Action to enjoin person from violation of ORS 377.700 to 377.840. If the Department of Transportation has issued three or more final orders in a 12-month period finding that a person has violated one or more provisions of ORS 377.700 to 377.840, the Director of Transportation may file an action for injunctive relief to enjoin the person, or any other entity substantially controlled or directed by the person, from further violating ORS 377.700 to 377.840. The action may be filed in the Circuit Court for Marion County or in the circuit court of the county that is the principal place of business or residence of the person the director seeks to enjoin. [2001 c.508 Â§5]

Â Â Â Â Â  Note: 377.777 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.780 Removal of outdoor advertising signs; payment of compensation; value determinations. (1) Where the Department of Transportation elects to remove and pay for a sign visible from secondary highways pursuant to ORS 377.765 (5), just compensation shall be paid upon the removal thereof.

Â Â Â Â Â  (2) For the purposes of ORS 377.700 to 377.840, the department may acquire by purchase, agreement, donation or exercise of the power of eminent domain land or an interest in land or a sign. It shall pay just compensation for:

Â Â Â Â Â  (a) The taking from the owner of such lawfully placed sign all right, title, leasehold and interest in such sign; and

Â Â Â Â Â  (b) The taking from the owner of the real property on which the sign is located the right to place such sign thereon.

Â Â Â Â Â  (3) When the department is required under ORS 377.700 to 377.840 to make payment therefor to remove a sign, the payment shall be for the value of the items specified by subsection (2) of this section, as determined by the department. In determining value, the department shall use the accepted appraisal method customarily used in such cases or the method prescribed by federal regulations, if any, applicable to such appraisals or payments, whichever results in the lowest valuation. However, in any case, the department shall so appraise such signs or rights taken by whatever method may be required to avoid imposition of a reduction in the amount of federal highway funds the state otherwise would be eligible to receive. [1971 c.770 Â§16; 1973 c.790 Â§14; 1975 c.336 Â§12]

Â Â Â Â Â  377.785 [1971 c.770 Â§5; 1973 c.790 Â§15; 1983 c.324 Â§36; 1985 c.104 Â§4; renumbered 285.163 in 1991]

Â Â Â Â Â  377.787 Contracts to study motorist information needs; council to establish sign programs. (1) The Travel Information Council may enter into contractual or other agreements with other governmental agencies of this state or an independent contractor to study various ways of providing information deemed necessary to the motoring public by signs, information centers or other means. The council may also enter into contractual or other agreements with other governmental agencies of this state or an independent contractor for the construction of experimental signs or displays to provide information deemed necessary to the motoring public.

Â Â Â Â Â  (2) Notwithstanding any other provisions of ORS 377.700 to 377.840, the Travel Information Council shall institute logo sign and motorist informational sign programs on the state highway system and adopt any rules necessary to carry out such programs. [1979 c.478 Â§Â§5,7]

Â Â Â Â Â  377.790 Construction, maintenance and operation of tourist and motorist informational signs. Pursuant to the terms of a written agreement between the Department of Transportation and the Travel Information Council:

Â Â Â Â Â  (1) The department shall furnish, erect and maintain motorist informational signs, logo signs, tourist oriented directional signs and sign plazas as requested by the council. Such signs shall be erected and maintained at locations the council considers appropriate. The department may contract for the furnishing, erection and replacement of all such sign plazas, logo signs, tourist oriented directional signs and motorist informational signs to be erected upon a state highway, in tourist information centers, rest areas or other places.

Â Â Â Â Â  (2) In carrying out its responsibilities under ORS 377.700 to 377.840 the council may enter into contractual or other agreements with a city, county or other governmental agency of this state or with an independent contractor providing for the erection, maintenance, administration and operation of sign plazas, logo signs, tourist oriented directional signs and motorist informational signs and collection of the permit fees charged therefor, or for other matter authorized under ORS 377.700 to 377.840 requiring council consideration. When soliciting contracts for goods or professional services, the council shall:

Â Â Â Â Â  (a) Require that an independent contractor, city, county or other governmental agency of the state submit a competitive bid;

Â Â Â Â Â  (b) Review bids submitted;

Â Â Â Â Â  (c) Select the contractor; and

Â Â Â Â Â  (d) Enter into a written contract with the selected contractor, subject to contract specifications established by the department. [1971 c.770 Â§6; 1973 c.790 Â§16; 1983 c.111 Â§3; 1993 c.745 Â§7; 2003 c.14 Â§164]

Â Â Â Â Â  377.795 Allocation of costs of telephone informational system; webpage fee; disposition of receipts. (1) Whenever the Travel Information Council establishes a telephone reservation system for lodging accommodations or other travel services at a sign plaza, the costs thereof shall be apportioned among the subscribing motels, hotels, trailer parks, campgrounds or providers of other travel services on a per room or other equitable basis.

Â Â Â Â Â  (2)(a) Whenever the council establishes a tourist and motorist information Internet webpage, or cooperates with the Department of Transportation or another public or private entity to provide information about travel services through an Internet webpage, the council may charge a fee for advertisement by, or information provided on the Internet webpage on behalf of, the providers of travel services.

Â Â Â Â Â  (b) The council may not place an advertisement for a provider of travel services on an Internet webpage identified as a department webpage. The department may place a link to the councilÂs Internet webpage on an Internet webpage identified as a department webpage.

Â Â Â Â Â  (3) If the council and the Department of Transportation decide to use the telephone system or the tourist and motorist information Internet webpage for emergency or other services, an appropriate portion of the overall telephone and Internet costs shall be borne by the department.

Â Â Â Â Â  (4) Receipts shall be deposited monthly, before the 10th day of the month, to the Travel Information Council account required by ORS 377.840.

Â Â Â Â Â  (5) The council may enter into one or more contracts providing for the promotion and sale of logos, motorist informational signs, sign plazas, subscriptions to the telephone reservation service and subscriptions to the tourist and motorist information Internet webpage. [1971 c.770 Â§7; 1973 c.790 Â§17; 1993 c.745 Â§8; 2001 c.296 Â§1; 2003 c.14 Â§165]

Â Â Â Â Â  377.800 Tourist and motorist informational signs; logo signs; sign plazas. For the convenience and information of the traveling public, a person may upon obtaining a permit therefor display messages as may be allowed by rule adopted by the Travel Information Council for the particular type of sign on a motorist informational sign, tourist oriented directional sign, logo sign or at a sign plaza. [1971 c.770 Â§9; 1973 c.790 Â§18; 1975 c.336 Â§13; 1983 c.111 Â§4]

Â Â Â Â Â  377.805 Form of tourist and motorist informational signs; use of logo signs. (1) The Travel Information Council shall by regulation prescribe the size, shape, color, lighting, and lettering of and manner of displaying messages on tourist oriented directional signs, logo signs and motorist informational signs.

Â Â Â Â Â  (2) When appropriate, logo signs, tourist oriented directional signs and motorist informational signs shall be displayed in tiers or on panels. With the approval of the Director of Transportation, the council shall specify the types of locations where such a sign or panel may be erected or maintained, and the size, shape, lighting and other characteristics of the panels, including the location of signs thereon. Tiers or panels may be established at reasonably spaced intervals or at sign plazas.

Â Â Â Â Â  (3) Distinctive signs shall be allowed to the extent considered practicable by the council. Logo signs shall be the primary means used to indicate the availability of one or more brands of motor fuel. Logos shall be of the shape, color and wording customarily used by the company. Logo signs and tourist oriented directional signs shall be placed adjacent to the traveled portion of the highway so as to be easily read by motorists without slowing or stopping. [1971 c.770 Â§10; 1973 c.790 Â§19; 1983 c.111 Â§5; 1993 c.741 Â§62]

Â Â Â Â Â  377.810 [1971 c.770 Â§12; repealed by 1973 c.790 Â§27]

Â Â Â Â Â  377.820 Application for tourist or motorist informational sign permit; investigation; disposition. (1) An application for a tourist oriented directional sign, logo sign or a motorist informational sign permit shall be submitted to the Travel Information Council on a form prescribed by the council. The application shall set forth the name and address of the applicant; the name, nature and location of the business or activity; the location where a tourist oriented directional sign, logo sign or a motorist informational sign is desired; and such other information as the council may require. The applicant shall tender with the application the permit fee required under ORS 377.825 for each sign requested.

Â Â Â Â Â  (2) Upon receipt of an application for a tourist oriented directional sign, logo sign or a motorist informational sign, the council shall refer the application to the Department of Transportation. Upon receipt of the application the department shall do all the following:

Â Â Â Â Â  (a) Notify any city in which a sign is proposed to be located of the proposed location and composition of the sign and seek comments from the city.

Â Â Â Â Â  (b) Investigate the facts and make a report to the council with its recommendations thereon.

Â Â Â Â Â  (c) Not recommend approval of an application unless the requested location conforms to the requirements prescribed by the council under ORS 377.805 and, if applicable, unless the applicant is complying with all statutes and rules of the State Health Officer regarding restaurants and places of public accommodation.

Â Â Â Â Â  (d) Notify the council promptly in writing of the results of its investigation and its recommendations and the reasons for any recommended disapproval.

Â Â Â Â Â  (3) If the council approves the application it shall issue the permit and forward the original to the applicant and a copy thereof to the director. If it is not approved, the council shall return the application and fee, stating the reasons for disapproval and giving the applicant opportunity to correct any defects or to be heard within 30 days by the council and to present evidence, with or without counsel at the applicantÂs discretion. Upon written request, the council shall hear the matter and notify the applicant of its findings and decision. The applicant may then appeal in the manner provided by ORS chapter 183. [1971 c.770 Â§24; 1973 c.790 Â§20; 1983 c.111 Â§6; 1983 c.523 Â§1a; 1993 c.741 Â§63]

Â Â Â Â Â  377.825 Fees for sign applications, maintenance costs and reinstallation. (1) An applicant for a logo sign, tourist oriented directional sign or a motorist informational sign shall pay to the Travel Information Council an initial permit fee and an annual renewal fee which shall be determined for each year by the council in advance of such year.

Â Â Â Â Â  (2) The council may establish a fee schedule for maintenance costs.

Â Â Â Â Â  (3) The council may establish a fee for reinstallation of a sign that has been removed. [1971 c.770 Â§27; 1973 c.790 Â§21; 1983 c.111 Â§7; 1991 c.525 Â§1; 1999 c.38 Â§1]

Â Â Â Â Â  377.830 Limitation on motorist informational sign permits; use of logo signs. Notwithstanding any other provisions of ORS 377.700 to 377.840, the Travel Information Council shall not issue, for any one place or business eligible therefor, more than two permits for motorist informational or logo signs for one direction of travel on a state highway leading to the place or business. Where a logo is available it shall be used and shall be one of the two allowable signs. [1971 c.770 Â§11; 1973 c.790 Â§22; 1983 c.111 Â§8]

(Administration)

Â Â Â Â Â  377.835 Creation of Travel Information Council as semi-independent state agency; members; qualifications; appointment; terms; chairperson; quorum; rulemaking authority. (1) The Travel Information Council is created as a semi-independent state agency.

Â Â Â Â Â  (2) The Travel Information Council shall consist of 11 members. One shall be the chairperson of the Oregon Transportation Commission or a person within the Department of Transportation designated by the chairperson and 10 appointed members as follows: Two members from among the lodging, restaurant and recreation industries; one member from the vehicular service industry; one member from the outdoor advertising industry; one member from the electrical sign industry; and five members from the public at large. The public at-large members shall be appointed from among the residents of each congressional district. None of the public at-large members shall have any financial interest in any restaurant, hotel, motel, recreational facility, garage, oil company or other vehicular service industry, or in any advertising business other than shares of stock that are traded on a national stock exchange.

Â Â Â Â Â  (3) The 10 appointed members shall be appointed by the Governor. Each shall be appointed to serve for a term of four years but a member may be removed at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause the Governor shall make an appointment to become effective immediately for the unexpired term. Five shall be appointed biennially on July 2 in odd-numbered years.

Â Â Â Â Â  (4) The council shall select one of its members as chairperson, another as vice chairperson and a third as secretary. Six members shall constitute a quorum for the transaction of business. The council shall meet quarterly at a time and place to be determined by the chairperson. The chairperson or any three members of the council may call a special meeting upon not less than one weekÂs written notice to the other members. All members are entitled to expenses as provided by ORS 292.495.

Â Â Â Â Â  (5) The council may, in accordance with ORS chapter 183 and consistent with ORS 377.700 to 377.840, adopt and from time to time amend and repeal rules relating to tourist oriented directional signs, logo signs and motorist informational signs and all other matters necessary and appropriate to carry out its responsibilities under ORS 377.700 to 377.840. The sign rules for protected areas in effect on July 2, 1971, shall be continued in effect unless modified by the commission. All such rules shall be consistent with federal laws and regulations relating to highways. The Director of Transportation shall take appropriate action for the administration and enforcement of orders issued and rules adopted under ORS 377.700 to 377.840.

Â Â Â Â Â  (6) The commission may continue or amend any existing agreements and may enter into new agreements with the United States or any agency thereof authorized to make agreements under section 131, title 23, United States Code relating to the regulation, control and removal of signs within or adjacent to the Interstate and Federal Aid Systems.

Â Â Â Â Â  (7) The council shall be under the administrative control of a director who is appointed by and who holds office at the pleasure of the council. The director of the Travel Information Council may appoint all subordinate officers and employees of the council and may prescribe their duties and fix their compensation. The director of the Travel Information Council may delegate to any subordinate officer or employee any administrative duty, function or power imposed upon the council by or pursuant to law. [1971 c.770 Â§4; 1973 c.790 Â§23; 1981 c.545 Â§5; 1983 c.111 Â§9; 1993 c.741 Â§Â§64,64a; 1997 c.632 Â§6]

Â Â Â Â Â  377.836 Application of certain statutes to Travel Information Council. (1) Except as otherwise provided by law, and except as provided in subsection (2) of this section, the provisions of ORS 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the Travel Information Council. The council is subject to all other statutes governing a state agency that do not conflict with ORS 377.700 to 377.840, including the tort liability provisions of ORS 30.260 to 30.300 and the provisions of ORS chapter 183. Subject to the requirements of ORS chapters 238 and 238A, the councilÂs employees are members of the Public Employees Retirement System.

Â Â Â Â Â  (2) The following shall apply to the council:

Â Â Â Â Â  (a) ORS 279A.250 to 279A.290;

Â Â Â Â Â  (b) ORS 282.210 to 282.230; and

Â Â Â Â Â  (c) ORS 293.235, 293.240, 293.245, 293.611, 293.625 and 293.630. [1993 c.745 Â§4; 1997 c.249 Â§122; 2003 c.733 Â§77; 2003 c.794 Â§268]

Â Â Â Â Â  377.837 [1973 c.790 Â§26; repealed by 1983 c.111 Â§10]

Â Â Â Â Â  377.838 Authority of director of Travel Information Council. (1) Except as provided in subsection (2) of this section, in carrying out the duties, functions and powers of the Travel Information Council, the director of the Travel Information Council may contract with any state agency for the performance of such duties, functions and powers as the council considers appropriate.

Â Â Â Â Â  (2) The director of the Travel Information Council shall not, without the prior approval of the council:

Â Â Â Â Â  (a) Award any contract for goods or professional services in excess of $25,000; or

Â Â Â Â Â  (b) Authorize any expenditure of moneys in excess of $25,000.

Â Â Â Â Â  (3) The council shall file with the Governor and the Legislative Assembly an annual report of the activities and operations of the council. [1993 c.745 Â§5; 1993 c.741 Â§64b]

Â Â Â Â Â  377.840 Travel Information Council account; budget process; disposition of moneys received. (1) All moneys collected or received by the Travel Information Council shall be deposited into a Travel Information Council account established in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS chapter 295, the chairperson of the council shall insure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Subject to the chairpersonÂs approval, the council may invest moneys collected or received by the council. Investments made by the council are limited to the types of investments listed in ORS 294.035. Interest earned from any amounts invested shall be made available to the council in a manner consistent with the councilÂs approved biennial budget.

Â Â Â Â Â  (2) Subject to the approval of the chairperson or director of the Travel Information Council, all necessary council expenses shall be paid from the moneys collected or earned by the council.

Â Â Â Â Â  (3)(a) The Travel Information Council shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). However, the budget shall not be subject to review and approval by the Legislative Assembly or to future modification by the Emergency Board or Legislative Assembly.

Â Â Â Â Â  (b) The council shall adopt a budget only after a public hearing thereon. At least 15 days prior to any public hearing on the budget, the council shall give notice of the hearing to all persons known to be interested in the proceedings of the council and to any person who requests notice.

Â Â Â Â Â  (4) All expenditures from the Travel Information Council account are exempt from any state expenditure limitation. The Travel Information Council shall follow generally accepted accounting principles and keep such other financial and statistical information as may be necessary to completely and accurately disclose the financial condition and financial operations of the council as may be required by the Secretary of State.

Â Â Â Â Â  (5) As used in this section, Âdepository bankÂ has the meaning given in ORS 295.005. [1971 c.770 Â§29; 1973 c.790 Â§24; 1987 c.57 Â§1; 1987 c.336 Â§6; 1993 c.741 Â§64c; 1993 c.745 Â§6; 1995 c.245 Â§12; 2003 c.405 Â§7]

Â Â Â Â Â  377.845 Use of funds by Department of Transportation after repayment of highway fund. After the Travel Information Council has repaid the State Highway Fund for all moneys advanced or owed it may then utilize any funds received in excess of expenses to reimburse the Department of Transportation for such part of the cost of providing public service information in sign plazas in rest areas as the council may decide and also for the acquisition of outdoor advertising signs located outside of commercial or industrial zones adjacent to secondary highways. The Travel Information Council may enter into such agreements with the department as are necessary to carry out the provisions of this section. [1975 c.336 Â§15]

PENALTIES

Â Â Â Â Â  377.990 [Amended by 1953 c.335 Â§2; subsection (4) of 1957 Replacement Part enacted as 1955 c.541 Â§19; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.992 Penalties. (1)(a) A person who violates any provision of ORS 377.510 or 377.700 to 377.840 or any regulation of the Travel Information Council adopted pursuant thereto is subject to a civil penalty of up to $100 per day for each day of violation. Except as otherwise provided in paragraph (b) of this subsection, the maximum penalty under this subsection for a violation is $3,000 per sign.

Â Â Â Â Â  (b) A person who violates ORS 377.725 is subject to a civil penalty of up to $100 per day for each day of violation, up to a maximum amount established by the Department of Transportation by rule.

Â Â Â Â Â  (c) Civil penalties under this subsection shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (2) Violation of the conditions and provisions of a permit procured under ORS 377.050 by any person having procured the permit is punishable, upon conviction, by a fine of not more than $100, or imprisonment in the county jail for not more than 30 days or both.

Â Â Â Â Â  (3) Violation of ORS 377.030 to 377.050, 377.510, 377.620 (2) or 377.635 is punishable, upon conviction, by a fine of not more than $100, or imprisonment in the county jail for not more than 30 days, or both. [1971 c.770 Â§28; 2001 c.508 Â§3]

Â Â Â Â Â  377.995 [1959 c.309 Â§21; subsection (5) enacted as 1961 c.615 Â§17; subsection (6) enacted as 1961 c.614 Â§11; subsection (7) enacted as 1967 c.590 Â§12; repealed by 1971 c.770 Â§31]

_______________

CHAPTERS 378 TO 380

[Reserved for expansion]



Chapter 381

Chapter 381 Â INTERSTATE BRIDGES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

2005 EDITION

Interstate Bridges

INTERSTATE BRIDGES UNDER STATE JURISDICTION

381.005Â Â Â Â  Construction, acquisition and maintenance of Columbia River bridges

381.010Â Â Â Â  Agreements for carrying out powers

381.015Â Â Â Â  Contents of agreement

381.020Â Â Â Â  Using funds available for bridge expenses; reimbursement

381.025Â Â Â Â  Loans for bridge construction or acquisition; security

381.030Â Â Â Â  Acceptance of funds from United States and gifts

381.035Â Â Â Â  Selection of bridge sites

381.040Â Â Â Â  Survey, plans and specifications for bridge construction

381.045Â Â Â Â  Provision in bridge plans for rail traffic; contracting with railroad companies

381.065Â Â Â Â  Procuring rights of way

381.070Â Â Â Â  Operation of bridge as free or toll bridge

381.075Â Â Â Â  Bridge, connecting road and approaches as state highway

381.080Â Â Â Â  ORS 381.005 to 381.075 as cumulative

381.086Â Â Â Â  Portland-Vancouver interstate bridge may be operated as toll bridge

381.088Â Â Â Â  Tolls and franchise fees

381.090Â Â Â Â  Agreements for carrying out ORS 381.086 to 381.094

381.092Â Â Â Â  Uses of tolls and fees collected

381.094Â Â Â Â  Operation of bridge as free bridge

381.096Â Â Â Â  Construction, acquisition and maintenance of Snake River bridges

381.098Â Â Â Â  Agreements for carrying out powers granted by ORS 381.096

381.100Â Â Â Â  Contents of agreements

381.110Â Â Â Â  Use without toll of Columbia River Bridge at Astoria by members of Coast Guard and dependents

INTERSTATE BRIDGES UNDER LOCAL JURISDICTION

381.205Â Â Â Â  Construction, acquisition and maintenance of interstate bridges by counties, cities, towns and ports

381.210Â Â Â Â  Agreements for carrying out powers of counties, cities, towns and ports

381.215Â Â Â Â  Independent or cooperative action

381.220Â Â Â Â  Contents of agreement

381.225Â Â Â Â  Using funds available to public body for bridge expenses

381.227Â Â Â Â  Employment and compensation of attorneys

381.230Â Â Â Â  Using bond proceeds for bridge expenses; security

381.235Â Â Â Â  Formal requirements and conditions of bonds

381.237Â Â Â Â  Issuance of refunding revenue bonds

381.239Â Â Â Â  Revenue bonds and refunding revenue bonds are negotiable instruments; not deemed general obligations of issuer

381.240Â Â Â Â  Incurring indebtedness for bridge expenses; issuing voted bonds

381.245Â Â Â Â  Payment of bond principal and interest with bridge tolls

381.250Â Â Â Â  Acceptance of funds from United States and gifts

381.255Â Â Â Â  Selection of bridge sites

381.260Â Â Â Â  Plans and specifications for bridge construction

381.265Â Â Â Â  Provision in bridge plans for rail traffic; contracting with railroad companies

381.270Â Â Â Â  Bids for bridge construction

381.275Â Â Â Â  Contracts made in name of authority authorizing work

381.280Â Â Â Â  Bond required with certain contracts

381.285Â Â Â Â  Power to exercise eminent domain

381.290Â Â Â Â  Operation of bridge as free or toll bridge

381.295Â Â Â Â  Bridge, connecting road and approaches as state highway

381.300Â Â Â Â  Acquisition and operation of interstate ferry by bridge authority

381.302Â Â Â Â  Acquiring and operating interstate ferry by bridge authority as part of cost of acquiring interstate bridge

381.305Â Â Â Â  Authority conferred by ORS 381.205 to 381.300 is supplemental authority

INTERSTATE BRIDGES FINANCED BY COUNTY BONDS

381.405Â Â Â Â  ÂConstruct,Â ÂconstructionÂ and Âcounty courtÂ defined

381.410Â Â Â Â  Interstate bridges as permanent roads

381.415Â Â Â Â  Counties given state power to construct bridges

381.420Â Â Â Â  County financing construction of interstate bridges

381.440Â Â Â Â  Bond election; petition requirements; debt limitation

381.490Â Â Â Â  County bonding committee

381.495Â Â Â Â  Duties and powers of bonding committee

381.500Â Â Â Â  Terms and conditions of bonds

381.505Â Â Â Â  Registering bonds

381.510Â Â Â Â  Bond advertisement and sale

381.515Â Â Â Â  Custody and disbursement of bond proceeds

381.520Â Â Â Â  Tax to pay bond interest and principal

INTERSTATE BRIDGES FINANCED BY CITY BONDS

381.605Â Â Â Â  City construction, operation and financing of interstate bridges

381.611Â Â Â Â  Bond election; petition requirements

381.615Â Â Â Â  Majority vote required

381.635Â Â Â Â  Duties and powers of council

381.640Â Â Â Â  Terms and conditions of bonds

381.645Â Â Â Â  Registering bonds

381.650Â Â Â Â  Bond advertisement and sale

381.655Â Â Â Â  Custody and disbursement of bond proceeds

381.660Â Â Â Â  Use of tolls to pay bonded indebtedness and bridge maintenance

381.665Â Â Â Â  Tax for bridge expense not paid by tolls

381.670Â Â Â Â  Plans for bridge construction; bids; awarding contract

MISCELLANEOUS PROVISIONS

381.805Â Â Â Â  Governor as chairperson of board constructing interstate bridge

381.810Â Â Â Â  Powers of board constructing interstate bridge

381.815Â Â Â Â  Limitation on use of bridge funds

381.820Â Â Â Â  Interstate bridges of other states or subdivisions made tax exempt

INTERSTATE BRIDGES UNDER STATE JURISDICTION

Â Â Â Â Â  381.005 Construction, acquisition and maintenance of Columbia River bridges. The Department of Transportation in the name of the state may construct, reconstruct, purchase, rent, lease or otherwise acquire, improve, operate and maintain bridges over the Columbia River to the State of Washington.

Â Â Â Â Â  381.010 Agreements for carrying out powers. For the purpose of carrying out or putting into effect the right, power and authority granted by ORS 381.005 to 381.080 or any other law, the Department of Transportation in the name of the state may make and enter into agreements with:

Â Â Â Â Â  (1) The Government of the United States or any of its agencies.

Â Â Â Â Â  (2) The State of Washington.

Â Â Â Â Â  (3) Any county, municipality, port or other political subdivisions or agencies of the State of Washington.

Â Â Â Â Â  (4) Any county, municipality, port or any other political subdivisions of this state.

Â Â Â Â Â  (5) Any persons, associations, corporations, domestic or foreign.

Â Â Â Â Â  381.015 Contents of agreement. Any agreement made or contract entered into pursuant to the authority of ORS 381.005 to 381.080 shall, among other things, contain express provisions with respect to:

Â Â Â Â Â  (1) The site of the bridge.

Â Â Â Â Â  (2) The maximum financial obligation assumed by each of the contracting parties.

Â Â Â Â Â  (3) The estimated cost of the structure with its approaches and connecting roads.

Â Â Â Â Â  (4) The sources from which all the funds are to be obtained or derived.

Â Â Â Â Â  (5) Whether the bridge is to be operated free to the public or as toll bridge.

Â Â Â Â Â  (6) Any other appropriate matters or provisions consistent with the prudent principles of economy and good business.

Â Â Â Â Â  381.020 Using funds available for bridge expenses; reimbursement. The Department of Transportation may pay out of state highway funds or any other funds available to it any part of the cost of the construction, purchase, maintenance, operation, repair, reconstruction and improvement of any bridge mentioned in ORS 381.005 assessed and allocated to this state. In the event the bridge is operated as a toll bridge, then the share of toll revenues accruing to this state shall be applied by the department to reimburse the state highway funds for expenditures made in connection with the bridge.

Â Â Â Â Â  381.025 Loans for bridge construction or acquisition; security. The construction, purchase or acquisition of any bridge under ORS 381.005 to 381.080 may be financed in whole or in part by loans obtained from the United States Government or any of its agencies or from any other sources. As security for the payment of such loans, the bridge and its approaches and its revenues over and above the cost of its maintenance and operation may be hypothecated or pledged, but no such hypothecation or pledge of revenues shall constitute in any manner or to any extent be made or become a general obligation of the state.

Â Â Â Â Â  381.030 Acceptance of funds from United States and gifts. (1) The Department of Transportation may accept from the United States or any of its agencies such funds as are available to this state for any of the purposes contemplated by ORS 381.005 to 381.080, and enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.

Â Â Â Â Â  (2) The department may accept from any source any grant or donation of land or any gift of money or other valuable thing made to the state for any of the purposes contemplated by ORS 381.005 to 381.080.

Â Â Â Â Â  381.035 Selection of bridge sites. The parties contracting for the construction of any bridge under ORS 381.005 to 381.080 shall select and agree upon sites, but no such bridge shall be constructed unless it connects or provision is made for connection with a state and federal highway in this state and a state and federal highway in the State of Washington.

Â Â Â Â Â  381.040 Survey, plans and specifications for bridge construction. Before any bridge is constructed under ORS 381.005 to 381.080, the Oregon Department of Transportation and the Director of Highways of the State of Washington or other lawful constituted authority shall cause a complete survey to be made, complete plans and specifications and design to be prepared and an estimate of the cost of the structure, including rights of way, approaches and connecting roads, to be prepared and submitted to the Bureau of Public Roads of the United States or other lawful constituted authority for approval.

Â Â Â Â Â  381.045 Provision in bridge plans for rail traffic; contracting with railroad companies. (1) Preparation of the specifications and designs of any bridge constructed under ORS 381.005 to 381.080 may give consideration to and include provisions for facilities and accommodations for traffic by rail as well as for traffic by motor vehicle, team, pedestrian or other regular highway traffic.

Â Â Â Â Â  (2) If provision is made for rail traffic, then the agencies under whose jurisdiction and control the bridge has been constructed may contract with any railroad companies for the use of the part of the bridge constructed to accommodate traffic by rail. The contract may be upon such terms and conditions as the interested parties may agree.

Â Â Â Â Â  381.050 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  381.055 [Repealed by 1969 c.197 Â§1]

Â Â Â Â Â  381.060 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  381.065 Procuring rights of way. Rights of way necessary on the Oregon side of the Columbia River for the construction of any bridge under ORS 381.005 to 381.080, together with the approaches and connecting roads or highways, may be procured by the Department of Transportation in the same manner and in accordance with the procedure provided by ORS chapter 35. [Amended by 1971 c.741 Â§27]

Â Â Â Â Â  381.070 Operation of bridge as free or toll bridge. (1) Any bridge constructed, purchased or otherwise acquired under ORS 381.005 to 381.080 may be operated free to the public or as a toll bridge.

Â Â Â Â Â  (2) If any such bridge is operated as a toll bridge, the revenues derived as a result of the tolls and charges collected shall, after deducting necessary operating and other appropriate or proper charges, be divided equally between the State of Oregon and the State of Washington.

Â Â Â Â Â  (3) If any such bridge is operated as a toll bridge, then the Oregon Department of Transportation may, in cooperation with the Director of Highways of the State of Washington or any other properly designated authority, employ and pay the necessary help for the collection of tolls and may do anything and everything necessary for the proper and efficient operation of the bridge as a toll bridge.

Â Â Â Â Â  381.075 Bridge, connecting road and approaches as state highway. The connecting road and approaches to any bridge mentioned in ORS 381.005, on the Oregon side of the Columbia River, together with the bridge to the center of the channel of the river, shall be part of the Oregon state highway system and shall be so declared and designated by the Department of Transportation by an appropriate resolution duly adopted and entered in the minutes and records of the department.

Â Â Â Â Â  381.080 ORS 381.005 to 381.075 as cumulative. The authority conferred by ORS 381.005 to 381.075 is cumulative and in addition and supplemental to the authority conferred by any other law.

Â Â Â Â Â  381.085 [Repealed by 1953 c.389 Â§7]

Â Â Â Â Â  381.086 Portland-Vancouver interstate bridge may be operated as toll bridge. The interstate bridge now existing over the Columbia River between Portland, Oregon, and Vancouver, Washington, may be operated by the Department of Transportation as a toll bridge for the purpose of creating revenue to be used as set forth in ORS 381.092. [1953 c.389 Â§1]

Â Â Â Â Â  381.088 Tolls and franchise fees. The Department of Transportation may impose and collect tolls and franchise fees for the use of said bridge by all vehicles, pedestrians, public utilities and telecommunications utilities, including power, light, telephone and telegraph wires, and water, gas and oil pipes. [1953 c.389 Â§2; 1987 c.447 Â§123]

Â Â Â Â Â  381.090 Agreements for carrying out ORS 381.086 to 381.094. The Department of Transportation is authorized to make and enter into agreements, in the name of the State of Oregon, with the federal government or any of its agencies, any state which borders the State of Oregon, any county, municipality, port or other political subdivisions of such bordering state or the State of Oregon, and any person, association or corporation, for the purpose of carrying out or putting into effect the provisions of ORS 381.086 to 381.094. Such agreements shall contain express provisions with respect to the financial or other obligations assumed by the parties to the agreement, and may provide for the sharing and distribution of tolls and franchise fees between or among such parties. [1953 c.389 Â§3]

Â Â Â Â Â  381.092 Uses of tolls and fees collected. The revenues derived from the imposition and collection of tolls and franchise fees for the use of said bridge shall be used for the purpose of paying the cost and incidental expenses of construction of a new bridge, including approaches thereto, across the Columbia River adjacent to said existing interstate bridge, including payment of principal, interest and financing costs of bonds issued for the purpose of obtaining funds for the construction of said new bridge, and the cost of maintaining and operating both of said bridges while said bridges are operated as toll bridges. [1953 c.389 Â§4]

Â Â Â Â Â  381.094 Operation of bridge as free bridge. The said existing interstate bridge shall be operated as a free bridge whenever all bonds and interest thereon issued for the purpose of obtaining funds to be used for construction of a new bridge adjacent to said existing interstate bridge have been paid. [1953 c.389 Â§5]

Â Â Â Â Â  381.096 Construction, acquisition and maintenance of Snake River bridges. The Department of Transportation in the name of the state may construct, reconstruct, purchase, rent, lease or otherwise acquire, improve, operate and maintain bridges over the Snake River into the State of Idaho, and may acquire any real property necessary for any such bridge, together with approaches and connecting roads, on both sides of the river. [1955 c.85 Â§1]

Â Â Â Â Â  381.098 Agreements for carrying out powers granted by ORS 381.096. For the purpose of carrying out or putting into effect the right, power and authority granted by ORS 381.096 or any other law, the Department of Transportation in the name of the state may make and enter into agreements with:

Â Â Â Â Â  (1) The Government of the United States or any of its agencies.

Â Â Â Â Â  (2) The State of Idaho.

Â Â Â Â Â  (3) Any county, municipality, port or other political subdivisions or agencies of the State of Idaho.

Â Â Â Â Â  (4) Any county, municipality, port or any other political subdivisions of this state.

Â Â Â Â Â  (5) Any persons, associations, corporations, domestic or foreign. [1955 c.85 Â§2]

Â Â Â Â Â  381.100 Contents of agreements. Any agreement made or contract entered into pursuant to the authority of ORS 381.098 shall, among other things, contain express provisions with respect to:

Â Â Â Â Â  (1) The site of the bridge.

Â Â Â Â Â  (2) The maximum financial and other obligations assumed by each of the contracting parties.

Â Â Â Â Â  (3) The estimated cost of the structure with its approaches and connecting roads.

Â Â Â Â Â  (4) The sources from which all the funds are to be obtained or derived.

Â Â Â Â Â  (5) Any other appropriate matters or provisions consistent with the prudent principles of economy and good business. [1955 c.85 Â§3]

Â Â Â Â Â  381.110 Use without toll of Columbia River Bridge at Astoria by members of Coast Guard and dependents. (1) Officers and enlisted personnel of the United States Coast Guard who are assigned to duty at any station, shore establishment or other facility within 25 miles from the Columbia River Bridge at Astoria and the spouses and dependent children of such officers and enlisted personnel shall be allowed to pass free through the tollgates of that bridge. Any vehicle in the charge of the member of the United States Coast Guard or a spouse or dependent child of such member shall also pass without charge over the bridge.

Â Â Â Â Â  (2) The Department of Transportation shall enter into an agreement with the United States Coast Guard for the purpose of carrying out subsection (1) of this section. The agreement shall contain express provisions with respect to the obligations assumed by the parties to the agreement and shall provide for the manner by which individuals entitled to the benefits granted by this section shall identify themselves when crossing the bridge.

Â Â Â Â Â  (3) As used in this section, Âdependent childÂ means any individual under 18 years of age who is not married, otherwise emancipated or self-supporting. [1989 c.264 Â§5]

INTERSTATE BRIDGES UNDER LOCAL JURISDICTION

Â Â Â Â Â  381.205 Construction, acquisition and maintenance of interstate bridges by counties, cities, towns and ports. Each county, city, town or port of this state adjoining or bordering on any interstate river or stream of water may construct, reconstruct, purchase, rent, lease or otherwise acquire, improve, operate and maintain bridges over any interstate river or stream of water to any adjoining state.

Â Â Â Â Â  381.210 Agreements for carrying out powers of counties, cities, towns and ports. For the purpose of carrying out or putting into effect the right, power and authority granted by ORS 381.205 to 381.305 or any other law, each of the public bodies or agencies mentioned in ORS 381.205 may make and enter into any agreements with:

Â Â Â Â Â  (1) The Government of the United States or any of its agencies.

Â Â Â Â Â  (2) The State of Oregon or any of its agencies.

Â Â Â Â Â  (3) Any adjoining state, the county, municipality, port or other political subdivision or agency of such adjoining state.

Â Â Â Â Â  (4) The Oregon Department of Transportation.

Â Â Â Â Â  (5) Any persons, associations, corporations, domestic or foreign.

Â Â Â Â Â  381.215 Independent or cooperative action. In carrying out ORS 381.205 to 381.305, each of the counties, cities, towns or ports mentioned in ORS 381.205 may act independent of or in conjunction with each other upon such terms and conditions as may be agreed upon by the contracting parties.

Â Â Â Â Â  381.220 Contents of agreement. Any agreement made or contract entered into pursuant to the authority of ORS 381.205 to 381.305 shall, among other things, contain express provisions with respect to:

Â Â Â Â Â  (1) The site of the bridges.

Â Â Â Â Â  (2) The maximum financial obligation assumed by each of the contracting parties.

Â Â Â Â Â  (3) The estimated cost of the structure with its approaches and connecting roads.

Â Â Â Â Â  (4) The sources from which all the funds are to be obtained or derived.

Â Â Â Â Â  (5) Whether the bridge is to be operated free to the public or as a toll bridge.

Â Â Â Â Â  (6) Any other appropriate matter or provision consistent with the prudent principles of economy and good business.

Â Â Â Â Â  381.225 Using funds available to public body for bridge expenses. Any county, city, town or port mentioned in ORS 381.205 may pay out of its respective funds or any other funds available to any of them, all or any part of the cost of the construction, reconstruction, purchase, maintenance, operation or repair of any bridge authorized by ORS 381.205 to 381.305.

Â Â Â Â Â  381.227 Employment and compensation of attorneys. Whenever any county undertakes the construction or acquisition of an interstate bridge or ferry pursuant to ORS 381.205 to 381.305, the county court or board of county commissioners may employ and pay reasonable compensation to attorneys, including the district attorney of the county, for services heretofore or hereafter performed in connection with the construction or acquisition of such bridge or ferry. Such compensation, which in the case of the district attorney shall be in addition to any other compensation allowed by law, shall be payable solely out of the funds received from the sale of bonds for the construction or acquisition of the bridge or ferry or the revenues derived from the operation thereof. [1953 c.44 Â§1]

Â Â Â Â Â  381.230 Using bond proceeds for bridge expenses; security. The construction, purchase, acquisition, operation or maintenance of any bridge or of its approaches authorized by ORS 381.205 to 381.305 may be financed in whole or in part through the issuance and sale of revenue bonds. As security for the payment of the bonds, the total or any part of the revenues from any such bridge may be hypothecated and pledged by the governing authorities purchasing, constructing, operating or maintaining the bridge without the necessity of the electors of the political subdivisions authorizing the same. However, no such hypothecation or pledge of revenues, or the issuance of the revenue bonds shall constitute in any manner, or to any extent be made to constitute, a general obligation of any county, city, town or port making the pledge.

Â Â Â Â Â  381.235 Formal requirements and conditions of bonds. Revenue bonds mentioned in ORS 381.230:

Â Â Â Â Â  (1) Shall be made to mature at such times and bear such annual rate of interest, payable semiannually, as the authority issuing them may determine.

Â Â Â Â Â  (2) May have coupons attached representing the interest payments.

Â Â Â Â Â  (3) Shall contain a recital that the bonds and the interest thereon shall be limited in payment to the special fund to be derived from tolls or other income from the bridge.

Â Â Â Â Â  (4) May contain such other terms and conditions and be in such form and signed by such official or officials as the authority issuing the bonds shall determine, but the coupons attached to the revenue bonds need bear only the facsimile signature of the officer designated to sign the coupons.

Â Â Â Â Â  381.237 Issuance of refunding revenue bonds. (1) Any county, city, town or port mentioned in ORS 381.205, heretofore or hereafter issuing its revenue bonds under ORS 381.205 to 381.305, may thereafter issue and sell its refunding revenue bonds for the purpose of refinancing and redeeming such outstanding revenue bonds at maturity pursuant to redemption provisions, or at any time before maturity either with the consent of the holders thereof or if the bonds shall so provide.

Â Â Â Â Â  (2) In determining the amount of refunding revenue bonds to be issued:

Â Â Â Â Â  (a) Due credit shall be given for the application of any sinking funds available for the payment of such outstanding revenue bonds, less appropriate reserves deemed necessary to be retained on account of the refunding revenue bonds.

Â Â Â Â Â  (b) There may be included in determining such amount the costs and expenses in connection with the issuance and sale of the refunding revenue bonds, the premium, if any, to be paid on any of the revenue bonds to be refunded, the unpaid interest to accrue on the revenue bonds to be refunded prior to the retirement thereof, and the cost of any improvements to the bridge then determined by the governing authority to be necessary or advisable.

Â Â Â Â Â  (3) The refunding revenue bonds shall be secured in the same manner and be payable from the same source as the revenue bonds refinanced and redeemed as may be otherwise provided in the resolution adopted by the governing authority of the county, city, town or port, but in no event shall such refunding revenue bonds constitute general obligations of the county, city, town or port, nor an indebtedness or liability within the meaning of any constitutional limitation or provision. [1953 c.648 Â§2]

Â Â Â Â Â  381.239 Revenue bonds and refunding revenue bonds are negotiable instruments; not deemed general obligations of issuer. All revenue bonds and refunding revenue bonds issued under ORS 381.205 to 381.305 shall be negotiable instruments under the law merchant, notwithstanding they shall be payable solely from the revenues pledged for that purpose. None of such bonds shall be deemed a charge upon the tax or other revenues of the issuing entity. [1951 c.648 Â§4]

Â Â Â Â Â  381.240 Incurring indebtedness for bridge expenses; issuing voted bonds. Any and all of the counties, cities, towns or ports mentioned in ORS 381.205, independently or in conjunction with each other, may incur indebtedness and issue negotiable bonds therefor in order to obtain funds for the whole or any part of the cost of the construction, reconstruction, purchase, acquisition or maintenance of the bridges authorized by ORS 381.205 to 381.305 when so authorized by the electors of the county, city, town or port. The proposition to incur such indebtedness and to issue bonds therefor may be submitted to the electors of the political subdivision at any general or special election.

Â Â Â Â Â  381.245 Payment of bond principal and interest with bridge tolls. If any bridge constructed, purchased or otherwise acquired under ORS 381.205 to 381.305 is operated as a toll bridge, and the revenues or any part thereof derived as a result of the tolls and charges collected have been pledged and revenue bonds issued, in fixing and determining the amount of tolls to be charged consideration shall be given, among other things, to the amount necessary to be received to pay the interest upon the revenue bonds and to provide for the retirement of the principal of the bonds. Provisions shall be made for the application of the revenue so received to the payment of the interest and principal of the revenue bonds as their respective payments become due.

Â Â Â Â Â  381.250 Acceptance of funds from United States and gifts. In carrying out ORS 381.205 to 381.305 each of the counties, cities, towns or ports mentioned in ORS 381.205 may:

Â Â Â Â Â  (1) Accept from the United States or any of its agencies such funds as are available for any of the purposes contemplated by ORS 381.205 to 381.305, and enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.

Â Â Â Â Â  (2) Accept from any source any grant or donation of land or any gift of money or other valuable thing made available for any of the purposes contemplated by ORS 381.205 to 381.305.

Â Â Â Â Â  381.255 Selection of bridge sites. The parties contracting for the construction of any bridges under ORS 381.205 to 381.305 shall select and agree upon sites, but no such bridge shall be constructed unless it connects or provision is made for connection with a state and federal highway in this state and any state or federal highway in the adjoining state.

Â Â Â Â Â  381.260 Plans and specifications for bridge construction. Before any bridge is constructed by any of the counties, cities, towns or ports mentioned in ORS 381.205, the authorities desiring to construct the same shall select the location of the bridge and prepare the plans and specifications and the estimated cost of the structure, including rights of way, approaches and connecting roads.

Â Â Â Â Â  381.265 Provision in bridge plans for rail traffic; contracting with railroad companies. (1) Preparation of the specifications and designs of any bridge constructed under ORS 381.205 to 381.305 may give consideration to and include provisions for facilities and accommodations for traffic by rail as well as for traffic by motor vehicle, team, pedestrian or other regular highway traffic.

Â Â Â Â Â  (2) If provision is made for rail traffic, then the agencies under whose jurisdiction and control the bridge has been constructed may contract with any railroad companies for the use of the part of the bridge constructed to accommodate traffic by rail. The contract may be upon such terms and conditions as the interested parties may agree.

Â Â Â Â Â  381.270 Bids for bridge construction. Competitive bids shall be invited for the construction of any bridge mentioned in ORS 381.260 in conformity with the plans, specifications and design. The call for bids shall require that each bidder accompany the bid with a certified check or a bidderÂs bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the amount of not less than five percent of the amount of the bid. The contract, if awarded, shall be awarded to the bidder adjudged to be the lowest and best, responsible bidder. Any and all bids may be rejected and refused if it appears to be the best interest of the general public. [Amended by 1991 c.331 Â§60; 1997 c.631 Â§468]

Â Â Â Â Â  381.275 Contracts made in name of authority authorizing work. All contracts made and entered into for the construction, purchase, acquisition, reconstruction, improvement or repair of any bridge mentioned in ORS 381.205 shall be made in the name of the authority authorizing performance of the work.

Â Â Â Â Â  381.280 Bond required with certain contracts. There shall be required, in connection with all contracts mentioned in ORS 381.275 and involving the employment of labor and materials, a satisfactory bond in a sum not less than 50 percent of the total amount of the contract. The bond:

Â Â Â Â Â  (1) Shall be conditioned upon the faithful performance of the contract.

Â Â Â Â Â  (2) Shall contain a condition that the contractor shall promptly, as due, make payments to all persons supplying the contractor, or the subcontractors, labor and materials of the contractor for the performance of the work, and that such contractor shall pay all contributions or amounts due to the State Industrial Accident Fund from such contractor or subcontractors of the contractor incurred in the performance of the contract.

Â Â Â Â Â  (3) May contain such other conditions or provisions as the Oregon authority performing the work or the lawful constituted authority of the adjoining state may require.

Â Â Â Â Â  381.285 Power to exercise eminent domain. Any county, city, town or port mentioned in ORS 381.205 may exercise the power of eminent domain to carry out any of the provisions of ORS 381.205 to 381.305 in accordance with the procedure provided in ORS chapter 35. [Amended by 1971 c.741 Â§28]

Â Â Â Â Â  381.290 Operation of bridge as free or toll bridge. Any bridge constructed, purchased or otherwise acquired and operated under ORS 381.205 to 381.305 may be operated free to the public or on toll. If operated on toll, the revenues therefrom may be pledged as provided in ORS 381.230.

Â Â Â Â Â  381.295 Bridge, connecting road and approaches as state highway. The connecting road and approaches to any bridges mentioned in ORS 381.205, on the Oregon side of the interstate river, together with the bridge to the center of the channel of the river, shall be part of the Oregon state highway system and shall be so declared and designated by the Department of Transportation by an appropriate resolution duly adopted and entered in the minutes and records of the department.

Â Â Â Â Â  381.300 Acquisition and operation of interstate ferry by bridge authority. In the event that any county, city, town or port mentioned in ORS 381.205 has purchased or acquired or agreed to purchase or acquire any ferry which is being operated in carrying passengers and freight over and across any interstate river or stream at or in proximity to the site or location of a bridge constructed or to be constructed under ORS 381.205 to 381.305, the authority constructing the bridge may:

Â Â Â Â Â  (1) Enter into an agreement with the political subdivision which has acquired or agreed to acquire the ferry, succeeding to its rights upon such terms and conditions as may be mutually agreed to by the interested parties.

Â Â Â Â Â  (2) Operate the ferry free to the public or on tolls. If operated on tolls the revenues derived therefrom may be pledged and revenue bonds issued and sold in the same manner as provided in ORS 381.230 and 381.235 for the pledging of the tolls received from bridges and issuing revenue bonds thereon and therefor.

Â Â Â Â Â  381.302 Acquiring and operating interstate ferry by bridge authority as part of cost of acquiring interstate bridge. (1) Whenever any county, city, town or port mentioned in ORS 381.205, heretofore or hereafter determines through its governing authority to construct a bridge under ORS 381.205 to 381.305, it may, as a part of the cost of the bridge, include and acquire any then existing and operating ferry, with appurtenant properties, which the governing body determines to be serving the same area to be served by the proposed bridge and the continued operation of which would adversely affect the traffic on the bridge.

Â Â Â Â Â  (2) Any ferry thus acquired may be operated by the authority constructing such bridge free or on tolls, and if operated on tolls, the tolls charged shall be pledged to the payment of its revenue bonds and interest thereon issued on account of the bridge. Tolls thus collected shall be sufficient to meet all operating costs and expenses, including insurance, maintenance and a reasonable depreciation, and such payments as may have been determined by the governing authority to be necessary to apply on the amortization of the principal and interest of the revenue bonds during the period pending the completion and opening of the bridge.

Â Â Â Â Â  (3) Upon the opening of such bridge to traffic, and thereafter while the bridge is open to traffic, no ferry thus acquired shall operate. The property used in the operation of any such ferry may be sold or disposed of by the governing authority in such manner as will protect the bridge from the competition thereof.

Â Â Â Â Â  (4) Acquisition of any such ferry may be made upon such terms as the governing authority shall determine, and the acquisition price may be made payable not later than the time of the opening of the bridge.

Â Â Â Â Â  (5) Whenever the governing authority of the county, city, town or port determines to proceed in accordance with this section to acquire any ferry as a part of the cost of a bridge, and to thereafter operate such ferry as permitted by this section, it may do so regardless of whether such ferry operates from a point within the boundaries of the county, city, town or port, provided that there has been received a report of engineers indicating the advisability of the acquisition of such ferry in connection with the construction and operation of the bridge. [1953 c.648 Â§3]

Â Â Â Â Â  381.305 Authority conferred by ORS 381.205 to 381.300 is supplemental authority. The authority conferred by ORS 381.205 to 381.300 is in addition and supplemental to the authority conferred by any other law.

INTERSTATE BRIDGES FINANCED BY COUNTY BONDS

Â Â Â Â Â  381.405 ÂConstruct,Â ÂconstructionÂ and Âcounty courtÂ defined. As used in ORS 381.405 to 381.520:

Â Â Â Â Â  (1) ÂConstructÂ includes repair, maintain, improve or other words of similar meaning.

Â Â Â Â Â  (2) ÂConstructionÂ includes repair, maintenance, improvement or other words of similar meaning.

Â Â Â Â Â  (3) ÂCounty courtÂ means the county court of the county in which the bridge mentioned in the context is situated, and includes the board of county commissioners or other constituted authorities in the county having control of bridge construction.

Â Â Â Â Â  381.410 Interstate bridges as permanent roads. Bridges over rivers and bodies of water forming interstate boundaries are permanent roads and include approaches and viaducts leading thereto.

Â Â Â Â Â  381.415 Counties given state power to construct bridges. For the purposes of ORS 381.405 to 381.520 the right, power and authority of the state to construct bridges, viaducts and roadways over navigable streams and the beds thereof or upon any state lands is granted and given to all counties.

Â Â Â Â Â  381.420 County financing construction of interstate bridges. Counties may borrow money for the purpose of constructing interstate bridges and issue bonds to evidence such indebtedness.

Â Â Â Â Â  381.425 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  381.430 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  381.435 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  381.440 Bond election; petition requirements; debt limitation. (1) This section establishes the procedure for determining whether a county shall issue bonds for the construction of an interstate bridge under ORS 381.420. The question shall be decided by election. The county court:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The order of the county court calling the election shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, if the county debt for the construction of permanent roads already incurred or authorized, together with the new debt sought to be created by the petition, exceeds two percent of the assessed valuation of the county, then the county court shall not call an election under this section.

Â Â Â Â Â  (6) An election under this section shall be held on a date specified in ORS 203.085. The election shall be conducted under ORS chapters 246 to 260.

Â Â Â Â Â  (7) A county may hold no more than one election under this section in any 12-month period. [Amended by 1983 c.350 Â§248]

Â Â Â Â Â  381.445 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.450 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.455 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.460 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.465 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.470 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.475 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.480 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.485 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.490 County bonding committee. The county court is created a bonding committee of the county. The judge of the county court or chairperson of the board of county commissioners shall be chairperson and the county clerk shall be secretary of the bonding committee.

Â Â Â Â Â  381.495 Duties and powers of bonding committee. If the electors of the county approve the issuance of bonds, the bonding committee shall arrange to issue and sell the bonds. The bonding committee may arrange the form, details and sale of the bonds in a manner consistent with ORS 381.405 to 381.520. [Amended by 1983 c.350 Â§249]

Â Â Â Â Â  381.500 Terms and conditions of bonds. (1) The bonds mentioned in ORS 381.420 shall:

Â Â Â Â Â  (a) Be in denominations of $100 or more, but not exceeding $1,000.

Â Â Â Â Â  (b) Run not to exceed 30 years from the date of issuance.

Â Â Â Â Â  (c) Bear interest at a rate not to exceed six percent per year, payable on January 1 and July 1.

Â Â Â Â Â  (d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

Â Â Â Â Â  (e) Be signed by the judge of the county court or chairperson of the board of county commissioners and the county clerk. The interest coupons shall bear the printed facsimile signatures of the county judge or chairperson of the board of county commissioners and the county clerk.

Â Â Â Â Â  (f) Be sealed with the seal of the county.

Â Â Â Â Â  (g) Bear the certificate of the county treasurer over the signature of the county treasurer that they have been registered in the office of the county treasurer, naming the date of register.

Â Â Â Â Â  (2) The bonds and interest coupons shall:

Â Â Â Â Â  (a) Be lithographed or printed on good bond paper.

Â Â Â Â Â  (b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States.

Â Â Â Â Â  (c) Be paid by the county treasurer upon presentation at the office of the county treasurer or at the fiscal agency of the state in New York City, upon the date of payment named thereon.

Â Â Â Â Â  381.505 Registering bonds. The county treasurer shall keep a register of all the bonds issued or sold under ORS 381.405 to 381.520, noting therein the number of bonds, amount, date of issuance, date of sale and such facts as in the judgment of the county treasurer serve to keep an accurate record of the bonds so issued and sold.

Â Â Â Â Â  381.510 Bond advertisement and sale. (1) The bonding committee shall advertise in one newspaper in the county, if there is one, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount, interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the bid, that any and all bids may be rejected, that the bonds may be sold only for cash, not below par, and to the highest bidder and such other facts as may in the judgment of the bonding committee procure the most advantageous sale of the bonds may be stated.

Â Â Â Â Â  (2) All bids to purchase bonds shall be sealed and accompanied by a certified check for five percent of the amount of the bid. The bonding committee may reject any and all bids.

Â Â Â Â Â  (3) No bonds authorized by ORS 381.420 shall be sold for less than par or for anything but cash.

Â Â Â Â Â  381.515 Custody and disbursement of bond proceeds. The proceeds of all the bonds sold under ORS 381.405 to 381.520 shall be paid into the county treasury and shall go into a special bridge fund. Such proceeds shall be disbursed for the purposes for which the bonds are issued.

Â Â Â Â Â  381.520 Tax to pay bond interest and principal. The county court shall, at the time of making the annual tax levy upon the previous yearÂs assessment, levy a tax on all the taxable property in the county sufficient to pay the outstanding bonds at maturity and the interest on all outstanding bonds for the current year. The proceeds derived from the tax shall be used only for the payment of the principal and interest of the bonds. Such proceeds shall be paid by the county treasurer to the bearer of the bonds or sent to the fiscal agency at New York City for the payment of the interest coupons upon presentation as provided in ORS 381.500.

INTERSTATE BRIDGES FINANCED BY CITY BONDS

Â Â Â Â Â  381.605 City construction, operation and financing of interstate bridges. Incorporated cities may construct, maintain and operate toll bridges over rivers and bodies of water forming interstate boundaries, and for such purpose may borrow money and issue and sell bridge bonds to evidence such indebtedness.

Â Â Â Â Â  381.610 [Repealed by 1983 c.350 Â§250 (381.611 enacted in lieu of 381.610)]

Â Â Â Â Â  381.611 Bond election; petition requirements. (1) This section establishes the procedure for determining whether a city shall issue bonds for the construction of an interstate bridge under ORS 381.605. The question shall be decided by election. The city council:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The order of the city council calling the election shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.265 to 250.346, except that notwithstanding ORS 250.325, the council shall not consider adoption or rejection of the measure before submitting the measure to the city electors.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) An election under this section shall be held on a date specified in ORS 221.230. The election shall be conducted under ORS chapters 246 to 260. [1983 c.350 Â§251 (enacted in lieu of 381.610)]

Â Â Â Â Â  381.615 Majority vote required. The council may issue and sell bonds for the purpose mentioned in ORS 381.605 only upon the approval of a majority of those voting on the question. [Amended by 1983 c.350 Â§252]

Â Â Â Â Â  381.620 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.625 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.630 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.635 Duties and powers of council. If the electors of the city approve the issuance of bonds, the council shall arrange to issue and sell the bonds. The council may arrange and provide the form, terms and sale of the bonds, consistent with ORS 381.605 to 381.670. [Amended by 1983 c.350 Â§253]

Â Â Â Â Â  381.640 Terms and conditions of bonds. (1) The bonds mentioned in ORS 381.605 shall:

Â Â Â Â Â  (a) Be in denominations of $100 or more, but not exceeding $1,000.

Â Â Â Â Â  (b) Run not to exceed 30 years from the end of the respective issues thereof.

Â Â Â Â Â  (c) Bear interest at a rate not to exceed six percent per year, payable on January 1 and July 1.

Â Â Â Â Â  (d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

Â Â Â Â Â  (2) The bonds and interest coupons shall:

Â Â Â Â Â  (a) Be lithographed or printed on good bond paper.

Â Â Â Â Â  (b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States.

Â Â Â Â Â  (c) Be paid by the city treasurer upon presentation at the office of the city treasurer or at the fiscal agency of the state in New York City, upon the date of payment named thereon.

Â Â Â Â Â  (d) Be signed by the mayor and city recorder. The interest coupons shall bear the printed facsimile signatures of the mayor and city recorder.

Â Â Â Â Â  (e) Be sealed with the seal of the council.

Â Â Â Â Â  (f) Bear the certificate of the city treasurer, over the signature of the city treasurer, that they have been registered in the office of the city treasurer, naming the date of registry.

Â Â Â Â Â  381.645 Registering bonds. The city treasurer shall keep a register of all the bonds issued or sold under ORS 381.605 to 381.670, noting therein the number of bonds, amount, date of issuance, date of sale and such facts as in the judgment of the city treasurer serve to keep an accurate record of the bonds so issued and sold.

Â Â Â Â Â  381.650 Bond advertisement and sale. (1) The bonds shall be advertised and sold to the highest bidder for cash.

Â Â Â Â Â  (2) The council shall advertise in one newspaper, if there is one, in the county in which the municipality is located, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount of interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the payment, that any and all bids may be rejected, that the bonds may be sold for cash only and to the highest bidder and such other facts as may in the judgment of the council procure the most advantageous sale of the bonds may be stated.

Â Â Â Â Â  (3) All bids to purchase bonds must be sealed and accompanied by a certified check for five percent of the amount of the bid. The council may reject any and all bids.

Â Â Â Â Â  381.655 Custody and disbursement of bond proceeds. The proceeds of all the bonds sold under ORS 381.605 to 381.670 shall be paid into the city treasury and shall go into a special bridge fund. Such proceeds shall be disbursed for the purposes for which the bonds are issued.

Â Â Â Â Â  381.660 Use of tolls to pay bonded indebtedness and bridge maintenance. (1) Tolls shall be fixed, charged and collected for passage over the bridge mentioned in ORS 381.605, and shall be so fixed and adjusted as to provide a fund sufficient to pay the principal and interest of the bonds issued for such bridge and an additional fund to pay the cost of maintaining, repairing and operating such bridge.

Â Â Â Â Â  (2) The tolls, except such part thereof as may be necessary to pay the cost of maintaining, repairing and operating the bridge, shall be placed in a special fund, which is pledged to and charged with the payment of the bonds and the interest thereon.

Â Â Â Â Â  381.665 Tax for bridge expense not paid by tolls. Should the tolls and revenues procured for the use of the bridge be insufficient to pay the cost of maintaining, repairing and operating the bridge and the interest and principal upon bonded indebtedness as it accrues, the city council may each year levy and collect taxes upon all property, real and personal, situated within the boundaries of the municipality and which is by law taxable for state and other purposes, sufficient to provide for such deficit, subject, however, to charter provisions and the provisions of the Oregon Constitution with respect to debt limitations.

Â Â Â Â Â  381.670 Plans for bridge construction; bids; awarding contract. (1) The council shall cause to be prepared surveys, plans, specifications and estimates for the materials to be used and the manner and method of construction of any bridge constructed under ORS 381.605 to 381.670.

Â Â Â Â Â  (2) The council shall invite bids for the construction of any such bridge in conformity with the plans and specifications.

Â Â Â Â Â  (3) The council shall award the contract to the lowest and best responsible bidder, but any and all bids may be rejected if it appears to the best interests of the general public. [Amended by 1971 c.659 Â§5]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  381.805 Governor as chairperson of board constructing interstate bridge. Whenever, under the provisions of any law of this state, a bridge or viaduct is constructed across the boundary line of this state into an adjoining state, with funds provided by both this state and such adjoining state, or by any county or district of this state and such adjoining state, or by this state and any county or district of such adjoining state, or by any county or district of this state and any county or district of such adjoining state, the Governor of this state is, for the purpose of carrying on and conducting negotiations and making agreements and contracts with such adjoining state, county or district, in connection with the bridge, ex officio a member and chairperson of any board of commissioners or any official body empowered under the law of this state to construct the bridge.

Â Â Â Â Â  381.810 Powers of board constructing interstate bridge. The commissioners or official body mentioned in ORS 381.805 may enter into any and all contracts with the adjoining state, county or district, jointly, for the purpose and object of constructing, maintaining and operating the bridge, for the fixing of tolls thereon and the granting of franchises, not inconsistent with any Act of Congress regulating the construction of bridges across navigable streams or regulating interstate commerce. No exclusive or perpetual franchise shall ever be granted over the bridge.

Â Â Â Â Â  381.815 Limitation on use of bridge funds. Nothing in ORS 381.805 and 381.810 authorizes the use of any funds provided for the construction, maintenance or operation of the bridge mentioned in ORS 381.805, beyond the just proportion of construction cost and expenses of maintenance and operation, due against this state or any county or district thereof.

Â Â Â Â Â  381.820 Interstate bridges of other states or subdivisions made tax exempt. Every bridge which passes over a river or body of water forming a boundary between this state and another state, and which has been constructed or acquired and is being operated by such other state or by any county, city or other municipality thereof, shall, together with its approaches, be exempt from all property and other taxes in this state, if such other state exempts from all taxation every such interstate bridge, together with its: approaches, constructed or acquired and being operated by this state or by any county, city or other municipality thereof.

_______________



Chapter 382

Chapter 382 Â INTRASTATE BRIDGES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

2005 EDITION

Intrastate Bridges

GENERAL PROVISIONS

382.005Â Â Â Â  ÂCounty courtÂ defined

BRIDGES UNDER DEPARTMENT OF TRANSPORTATION

382.105Â Â Â Â  Construction and operation of toll bridges by Department of Transportation

382.110Â Â Â Â  Financing toll bridge construction by bonds or other source

382.115Â Â Â Â  Fixing toll rates; removal of tolls

382.120Â Â Â Â  Bridges on Oregon Coast Highway

382.125Â Â Â Â  Required approval of plans for bridges over navigable waters

382.205Â Â Â Â  Using county funds for bridges

MULTNOMAH COUNTY BRIDGES

382.305Â Â Â Â  Operation of bridges across Willamette River by Multnomah County

382.310Â Â Â Â  Powers of Multnomah County as to Willamette River bridges

382.315Â Â Â Â  Agreements with public service corporations for use of Willamette River bridges

382.325Â Â Â Â  Powers of Portland as to Willamette River bridges

382.330Â Â Â Â  Operation of Adams Street-Glisan Street bridge in Portland

382.335Â Â Â Â  Definitions for ORS 382.335 to 382.425

382.340Â Â Â Â  Bridges over Willamette River and Slough as permanent roads

382.345Â Â Â Â  Multnomah County constructing and financing Willamette River bridges

382.350Â Â Â Â  Petition and order for bond election; debt limitation

382.355Â Â Â Â  Filing and presentation of petition; order of board of county commissioners

382.360Â Â Â Â  Appeals from orders of board of county commissioners

382.365Â Â Â Â  Majority vote to authorize bond issue

382.370Â Â Â Â  Form of petitions, notices and ballots

382.375Â Â Â Â  Election; laws applicable

382.380Â Â Â Â  Order declaring bond election result

382.385Â Â Â Â  County commissioners submitting bond issue on own motion

382.390Â Â Â Â  Arrangement by county commissioners for bond issuance and sale

382.395Â Â Â Â  Terms and conditions of bonds

382.400Â Â Â Â  Registering bonds

382.405Â Â Â Â  Bond advertisement and sale

382.410Â Â Â Â  Custody and disbursement of bond proceeds

382.415Â Â Â Â  Paying bond principal and interest with tax or motor license fund

382.420Â Â Â Â  Title and control of bridge

382.425Â Â Â Â  County clerk as clerk of county commissioners; records of proceedings

CITY BRIDGES

382.505Â Â Â Â  Erection and maintenance of bridges by cities

GENERAL PROVISIONS

Â Â Â Â Â  382.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ includes board of county commissioners.

BRIDGES UNDER DEPARTMENT OF TRANSPORTATION

Â Â Â Â Â  382.105 Construction and operation of toll bridges by Department of Transportation. Whenever in the judgment of the Department of Transportation the construction of a bridge over any stream, river, bay, arm of the ocean or other body of water on any state highway, federal aid highway, any highway constituting a direct or immediate extension thereof or a connection between two state highways or federal highways is necessary in order to afford adequate convenience and a safe means of travel for the public and such bridge should be constructed and operated as a toll bridge, then the department may:

Â Â Â Â Â  (1) Construct the bridge.

Â Â Â Â Â  (2) Pay in the first instance the cost and expense out of highway funds.

Â Â Â Â Â  (3) Thereafter replenish or reimburse the state highway funds with tolls received as a result of the use and operation of the toll bridge.

Â Â Â Â Â  382.110 Financing toll bridge construction by bonds or other source. Funds for the construction of any toll bridge by the Department of Transportation shall be procured from the sale of bonds authorized to be issued and sold for highway construction, but if no bonds are available for the purpose, then funds available from any other source may be used.

Â Â Â Â Â  382.115 Fixing toll rates; removal of tolls. (1) The Department of Transportation may determine and fix the rate of toll to be charged for transit over any toll bridge mentioned in ORS 382.105, which rate shall be sufficient to reimburse the highway funds for the initial outlay of costs.

Â Â Â Â Â  (2) As soon as sufficient funds have been received from tolls collected for the use of such bridge to reimburse the highway funds the bridge shall be operated as a free bridge.

Â Â Â Â Â  382.120 Bridges on Oregon Coast Highway. (1) The Department of Transportation may operate free of tolls any of the bridges constructed pursuant to the terms and provisions of chapter 9, Oregon Laws 1933, Second Special Session.

Â Â Â Â Â  (2) The Department of Transportation may pay, in whole or in part, out of any highway revenues subject to the control of the department the principal of and interest on the bonds issued pursuant to the terms and provisions of chapter 9, Oregon Laws 1933, Second Special Session.

Â Â Â Â Â  (3) This section shall not abrogate or impair the obligations of any bonds or of any contract with the purchaser or holder of any or all of the bonds issued or of any other contract made pursuant to the terms and provisions of chapter 9, Oregon Laws 1933, Second Special Session.

Â Â Â Â Â  (4) The authority conferred by this section is cumulative, in addition and supplemental to the authority conferred by any other law. In so far as this section is inconsistent with any other law this section is controlling.

Â Â Â Â Â  382.125 Required approval of plans for bridges over navigable waters. (1) No bridge shall be constructed over or across any navigable water wholly or in part within this state or over lands lying between high and low water on any navigable stream within or forming the boundary of this state unless and until the plans, and the elevation and clearance of the bridge, are first approved by the Department of Transportation, except that:

Â Â Â Â Â  (a) Such approval is not required when the bridge is located wholly within the corporate limits of a city of over 100,000 population.

Â Â Â Â Â  (b) If such bridge is to be constructed by a county, the elevation and clearance but not the plans of the proposed bridge must first be approved.

Â Â Â Â Â  (2) If such bridge is located within the limits of any port district existing under the laws of this state or between any such port district and the Pacific Ocean, it shall not be constructed unless and until the plans, elevation and clearance of the bridge are first approved by the board of commissioners of the port district. [Amended by 1963 c.602 Â§1; 1981 c.153 Â§75]

Â Â Â Â Â  382.205 Using county funds for bridges. If the money provided by ORS 368.705 is expended and an emergency arises demanding immediate action by it, the county court may in its discretion apply any moneys in the county treasury, not otherwise appropriated, toward defraying the expense of building or repairing bridges on any of the county or state roads within the county or over streams forming boundaries between the county and any other county.

Â Â Â Â Â  382.210 [Amended by 1963 c.602 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.215 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.220 [Repealed by 1971 c.659 Â§6]

Â Â Â Â Â  382.225 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.230 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.235 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.240 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.245 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.250 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.255 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.260 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.265 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.270 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.275 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.280 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.285 [Repealed by 1981 c.153 Â§79]

MULTNOMAH COUNTY BRIDGES

Â Â Â Â Â  382.305 Operation of bridges across Willamette River by Multnomah County. (1) The Board of County Commissioners of Multnomah County shall operate and maintain all bridges, as defined in subsection (2) of this section, together with the approaches thereof, erected, owned by or leased to the City of Portland or Multnomah County, across the Willamette River within the boundaries of Portland, and the City of Portland shall surrender and deliver possession and control of such bridges, except as provided in ORS 382.310 to 382.330, to the board of county commissioners.

Â Â Â Â Â  (2) As used in ORS 382.305 to 382.330, ÂbridgeÂ means the bridges and parts thereof.

Â Â Â Â Â  382.310 Powers of Multnomah County as to Willamette River bridges. (1) The Board of County Commissioners of Multnomah County shall:

Â Â Â Â Â  (a) Maintain, keep in good condition and repair and operate the bridges and their approaches. The lighting of the bridges and their approaches is a part of the duty to maintain and operate such bridges, and the board may enter into contracts for such lighting.

Â Â Â Â Â  (b) Operate, maintain and keep in good condition all parts of the bridges owned by the city or leased by the city or by the board of county commissioners.

Â Â Â Â Â  (2) The Board of County Commissioners of Multnomah County shall, at the cost and expense of the county:

Â Â Â Â Â  (a) Employ, hire and discharge, from time to time, agents, workers, laborers and servants, as it deems necessary in the conduct, maintenance, repair and operation of the bridges and their approaches.

Â Â Â Â Â  (b) Make needful rules and regulations for the operation and maintenance of the bridges, but such rules and regulations shall be subject to the exercise by the City of Portland of such police power and authority as the city has under its charter with respect to the bridges owned by the city.

Â Â Â Â Â  (3) The Board of County Commissioners of Multnomah County may enter into agreements or leases for the use by the public, for highway purposes and for the operation of street cars thereon, of the upper highway deck of the bridges constructed across the Willamette River in Portland, by persons or corporations other than the City of Portland. [Amended by 2005 c.22 Â§263]

Â Â Â Â Â  382.312 [1975 c.436 Â§4; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  382.315 Agreements with public service corporations for use of Willamette River bridges. If the Board of County Commissioners of Multnomah County makes an agreement or lease for the use of the upper deck of any bridge constructed across the Willamette River within Portland and if any public service corporation operating a street car line within Portland desires to maintain and operate its street cars over the upper deck of the bridge so leased, the board of county commissioners may agree with the public service corporation upon the terms and compensation for such use. If they are unable to agree, the amount of compensation to be paid by the public service corporation shall be the same as may at such time be fixed or charged by the City of Portland for the use of other bridges across the Willamette River by public service corporations.

Â Â Â Â Â  382.320 [Repealed by 1969 c.429 Â§6]

Â Â Â Â Â  382.325 Powers of Portland as to Willamette River bridges. The City of Portland, Oregon, may:

Â Â Â Â Â  (1) Regulate traffic upon and across the bridges and their approaches constructed by the City of Portland.

Â Â Â Â Â  (2) Lay and maintain upon the bridges and their respective approaches constructed by the City of Portland all rails and tracks necessary, desirable or convenient for the operation of street cars thereon.

Â Â Â Â Â  (3) Provide for the use of the bridges and their approaches constructed by the City of Portland and rails and tracks thereon by street cars propelled by electrical and other motive power, and the carrying of passengers on such street cars.

Â Â Â Â Â  (4) Make contracts with and grant rights, privileges and franchises to any persons, firms or corporations for the use of the bridges and their approaches, and rails and tracks by cars, street cars and trains, the carrying of passengers thereon and for charging and collecting fares and tolls under such rights, privileges and franchises.

Â Â Â Â Â  (5) Contract for, agree upon and charge and collect rents and other compensation for such use by cars, street cars and trains, and the Board of County Commissioners of Multnomah County shall have no right to establish or collect rents or other compensation for the use of the bridges by cars, street cars and trains.

Â Â Â Â Â  (6) Exercise all other power and authority over the bridges and their approaches not expressly conferred by ORS 382.305 to 382.330 on Multnomah County.

Â Â Â Â Â  382.330 Operation of Adams Street-Glisan Street bridge in Portland. (1) The Board of County Commissioners of Multnomah County shall operate, maintain and repair the bridge existing on February 25, 1913, across the Willamette River from Adams Street on the east side of the river to Glisan Street on the west side of the river, in Portland, subject to the terms and provisions of the lease executed by the Oregon-Washington Railroad and Navigation Company, party of the first part, and the City of Portland, party of the second part, dated October 9, 1912, and filed with the city auditor on October 19, 1912.

Â Â Â Â Â  (2) The board of county commissioners may, from time to time, enter into leases or agreements with the owners of such bridge for the use of the upper deck and its approaches for highway purposes by the public and the operation of street cars thereon.

Â Â Â Â Â  (3) In the event that no public service corporation makes any contract or agreement with the City of Portland for the operation of its street cars over the upper deck of such bridge or its approaches prior to February 25, 1913, the compensation to be paid by the public service corporation shall be fixed by and paid to the City of Portland, subject to the lease mentioned in subsection (1) of this section.

Â Â Â Â Â  382.335 Definitions for ORS 382.335 to 382.425. As used in ORS 382.335 to 382.425:

Â Â Â Â Â  (1) ÂBoard of county commissionersÂ means the Board of County Commissioners of Multnomah County and includes the constituted authorities of Multnomah County having control of road construction, maintenance and operation.

Â Â Â Â Â  (2) ÂConstructÂ includes repair, maintain, improve or other words of similar meaning.

Â Â Â Â Â  (3) ÂConstructionÂ includes repair, maintenance, improvement, reconstruction or other words of similar meaning.

Â Â Â Â Â  382.340 Bridges over Willamette River and Slough as permanent roads. Bridges over the Willamette River in Portland, Oregon, and the Willamette Slough within Multnomah County are permanent roads and include approaches and viaducts leading thereto.

Â Â Â Â Â  382.345 Multnomah County constructing and financing Willamette River bridges. Multnomah County may borrow money for the purpose of constructing and reconstructing bridges across the Willamette River in Portland, Oregon, and Willamette Slough within Multnomah County and issue bonds to evidence such indebtedness.

Â Â Â Â Â  382.350 Petition and order for bond election; debt limitation. Whenever a petition therefor, signed by not less than 10 percent of the electors of Multnomah County and stating the amount of the proposed bond issue is filed with the county clerk, the board of county commissioners shall, subject to ORS 382.355 and 382.360, order an election to determine whether or not the county shall issue bonds for the construction of the bridge mentioned in ORS 382.345. However, if the county debt for the construction of permanent roads already incurred or authorized, together with the new debt sought to be created by the petition, exceeds six percent of the assessed valuation of all the property in the county, then the board of county commissioners shall disregard the petition.

Â Â Â Â Â  382.355 Filing and presentation of petition; order of board of county commissioners. (1) The petition mentioned in ORS 382.350 shall be filed with the county clerk and presented to the board of county commissioners at or before its next regular session.

Â Â Â Â Â  (2) The board of county commissioners shall examine the petition as soon as it is presented. If it is satisfied that the petition substantially conforms to the requirements of ORS 382.370 and contains the names and post-office addresses, places of residence and precincts of the requisite number of electors as required by ORS 382.350, the board of county commissioners shall make an order directing that a special election be called and held in the county for the purposes specified in the petition at a time to be then fixed by the board of county commissioners, which shall not be less than 30 nor more than 40 days after the date of making the order and not more than 90 days after the day of filing the petition.

Â Â Â Â Â  (3) If the board of county commissioners determines either that the petition does not substantially conform to the requirements of ORS 382.370 or that it does not contain names and post-office addresses, places of residence and precincts of the requisite number of electors as required by ORS 382.350, it shall make an order declaring that fact, particularly designating the defects and refusing to order a special election.

Â Â Â Â Â  382.360 Appeals from orders of board of county commissioners. (1) There shall be no appeal from the order mentioned in ORS 382.355 (2).

Â Â Â Â Â  (2) Within 10 days after the entry of the order mentioned in ORS 382.355 (3), any one or more of the petitioners may appeal to the circuit court in the same manner as appeals are taken from the county court in actions at law, except that the notice of appeal, if not entered in the journal at the time the order is made, shall be served on the county clerk and no appeal bond shall be required.

Â Â Â Â Â  (3) If the circuit court upon appeal is satisfied that the board of county commissioners should have ordered an election, the circuit court shall direct the board of county commissioners to proceed as if it had declared the proceedings sufficient. If upon appeal the circuit court decides that the judgment of the board of county commissioners was correct it shall make an order affirming the judgment of the board of county commissioners. There shall be no appeal from the judgment of the circuit court.

Â Â Â Â Â  382.365 Majority vote to authorize bond issue. The bonds mentioned in ORS 382.345 shall be issued only upon approval of a majority of those voting at any election for the same.

Â Â Â Â Â  382.370 Form of petitions, notices and ballots. Petitions for bridge bond elections, bridge bond election notices and ballots shall be in substantially the same form as prescribed by ORS 381.440. [Amended by 1983 c.350 Â§254]

Â Â Â Â Â  382.375 Election; laws applicable. (1) Elections for the issuance of the bonds may be held at any general election or at any time, subject to the time limitations of ORS 382.355 (2).

Â Â Â Â Â  (2) The laws of this state governing special and general elections in so far as they do not conflict with ORS 382.335 to 382.425 apply to elections under ORS 382.335 to 382.425.

Â Â Â Â Â  382.380 Order declaring bond election result. If at any such general or special bridge bond election a majority of the electors voting at such election votes in favor of issuing the bonds, the board of county commissioners shall enter an order in its journal declaring that fact. The order shall be absolutely conclusive as to the regularity of all the proceedings in reference to the matter.

Â Â Â Â Â  382.385 County commissioners submitting bond issue on own motion. The board of county commissioners of its own motion may submit the question of issuing bonds for the purposes mentioned in ORS 382.345 at any general election. This may be done by an order of the board of county commissioners, entered in the journal at least 40 days next preceding any general election. The order shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear. After having entered such order the board of county commissioners shall proceed to submit the question to the electors of the county in the same manner and with like effect as upon the petition mentioned in ORS 382.350.

Â Â Â Â Â  382.390 Arrangement by county commissioners for bond issuance and sale. Thirty days after the entry upon the records of the order mentioned in ORS 382.380, or if the election is contested, within 30 days after the final determination of such contest, the board of county commissioners shall arrange to issue such bonds as were authorized at the election and shall thereafter, as soon as may in its judgment be deemed expedient, issue and sell the bonds. The board of county commissioners may arrange the form, details and sale of the bonds consistently with ORS 382.335 to 382.425.

Â Â Â Â Â  382.395 Terms and conditions of bonds. (1) The bonds mentioned in ORS 382.345 shall:

Â Â Â Â Â  (a) Be in denominations of $100 or more, but not exceeding $1,000.

Â Â Â Â Â  (b) Run not to exceed 30 years from the date of their respective issuance.

Â Â Â Â Â  (c) Bear interest at a rate determined by the board of county commissioners, payable semiannually.

Â Â Â Â Â  (d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

Â Â Â Â Â  (e) Be signed by the chairperson of the board of county commissioners and the county clerk. The interest coupons shall bear the printed facsimile signatures of the chairperson of the board of county commissioners and the county clerk.

Â Â Â Â Â  (f) Be sealed with the seal of the county.

Â Â Â Â Â  (g) Bear the certificate of the county treasurer over the signed statement that they have been registered in the treasurerÂs office, naming the date registered.

Â Â Â Â Â  (h) Be issued in series and mature serially.

Â Â Â Â Â  (2) The bonds and interest coupons shall:

Â Â Â Â Â  (a) Be lithographed or printed on good bond paper.

Â Â Â Â Â  (b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the United States.

Â Â Â Â Â  (c) Be paid by the county treasurer upon presentation at the treasurerÂs office or at the fiscal agency of the state in New York City, upon the date of payment named thereon.

Â Â Â Â Â  (3) Subject to subsections (1) and (2) of this section, denominations of the bonds, dates of maturity and dates when interest is payable may be determined by the board of county commissioners. [Amended by 1981 c.94 Â§35]

Â Â Â Â Â  382.400 Registering bonds. The county treasurer shall keep a register of all the bonds issued or sold under ORS 382.335 to 382.425, noting therein the number of bonds, amount, date of issuance, date of sale and such facts as in the judgment of the county treasurer serve to keep an accurate record of the bonds so issued and sold.

Â Â Â Â Â  382.405 Bond advertisement and sale. (1) The board of county commissioners shall advertise in one newspaper in the county outside of Portland, if there is one, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount, interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the bid, that any and all bids may be rejected, that the bonds may be sold only for cash, not below par, and to the highest bidder and such other facts as may in the judgment of the board of county commissioners procure the most advantageous sale of the bonds may be stated.

Â Â Â Â Â  (2) All bids to purchase bonds shall be sealed and accompanied by a certified check for five percent of the amount of the bid. The board of county commissioners may reject any and all bids.

Â Â Â Â Â  (3) No bonds authorized by ORS 382.345 shall be sold for less than par or for anything but cash.

Â Â Â Â Â  382.410 Custody and disbursement of bond proceeds. The proceeds of all the bonds sold under ORS 382.335 to 382.425 shall be paid into the county treasury and shall go into a special bridge fund. Such proceeds shall be disbursed for the purposes for which the bonds are issued.

Â Â Â Â Â  382.415 Paying bond principal and interest with tax or motor license fund. (1) The board of county commissioners shall, at the time of making the annual tax levy upon the previous yearÂs assessment, levy a tax on all the taxable property in the county sufficient to pay the outstanding bonds at maturity and the interest on all outstanding bonds for the current year. The proceeds derived from the tax shall be used only for the payment of the principal and interest of the bonds. Such proceeds shall be paid by the county treasurer to the bearer of the bonds or sent to the fiscal agency at New York City for the payment of the interest coupons upon presentation, as provided in ORS 382.395.

Â Â Â Â Â  (2) The board of county commissioners in its annual budget has the option of providing for the application of all or part of the proceeds of the county motor license fund to all or part of the payments of principal and interest on bridge bonds maturing in the ensuing year. In case this option is exercised and such other provision is made for meeting the debt requirement, in whole or in part, then the tax levy authorized by subsection (1) of this section shall only be for such amount, if any, as may be necessary over and above this other provision of funds.

Â Â Â Â Â  382.420 Title and control of bridge. Upon the completion of any bridge constructed under ORS 382.335 to 382.425, title thereto and full control thereof shall be vested in Multnomah County, control to be exercised on behalf of the county by the board of county commissioners.

Â Â Â Â Â  382.425 County clerk as clerk of county commissioners; records of proceedings. In all proceedings relative to the bonds or to bridge construction, the County Clerk of Multnomah County shall be the clerk of the board of county commissioners. The records of all proceedings shall be recorded in the books of the county clerk.

CITY BRIDGES

Â Â Â Â Â  382.505 Erection and maintenance of bridges by cities. Each incorporated city in this state may erect and maintain bridges across navigable or other water within or without the boundaries of the city when found necessary or convenient and take such action and proceedings as are suitable for obtaining the approval of the proper authorities of the United States Government therefor.

Â Â Â Â Â  382.605 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.610 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.615 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.620 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.625 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.630 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.635 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.640 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.645 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.650 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.655 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.660 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.665 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.670 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.675 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.705 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.710 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.715 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.720 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.725 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.730 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.735 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.740 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.745 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.750 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.755 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.760 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.765 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.770 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.775 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.780 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.785 [Repealed by 1969 c.50 Â§1]

_______________



Chapter 383

Chapter 383 Â TOLL ROADS AND TOLL BRIDGES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

2005 EDITION

Toll Roads and Toll Bridges

TOLL ROADS

383.001Â Â Â Â  Findings

383.003Â Â Â Â  Definitions for ORS 383.003 to 383.027

383.005Â Â Â Â  Agreements for tollway projects; operation of projects

383.009Â Â Â Â  State Tollway Account; sources; uses

383.011Â Â Â Â  Contract terms regarding entry into possession by Department of Transportation; eminent domain

383.013Â Â Â Â  Tollway design

383.015Â Â Â Â  Initiation of project; fees; rules; conditions for authorization; studies

383.017Â Â Â Â  Awarding of contracts for tollway projects; rules for awarding rest area concessions; application of certain laws

383.019Â Â Â Â  Agreements between department and private entities regarding maintenance of tollways

383.023Â Â Â Â  Revenue bonds for tollway projects

383.025Â Â Â Â  Certain information provided to Department of Transportation exempt from disclosure

383.027Â Â Â Â  Issuance of revenue bonds by municipality for tollway project

TOLL BRIDGES

(Generally)

383.310Â Â Â Â  Constructing and operating toll bridges

383.315Â Â Â Â  Exception to ORS 383.310

383.320Â Â Â Â  Permission of Department of Transportation for toll bridges

383.330Â Â Â Â  Purchase of toll bridges by Department of Transportation

383.340Â Â Â Â  Submitting bridge plans to Department of Transportation

383.350Â Â Â Â  Inspector of bridge construction; compensation

383.360Â Â Â Â  Toll rates determined by Department of Transportation

383.370Â Â Â Â  Keeping and filing records of expense, tolls and profits

383.380Â Â Â Â  Status of bridge

(Port of St. Helens)

383.385Â Â Â Â  Port of St. Helens toll bridge

383.386Â Â Â Â  Contracts for bridge; title

TOLL ROADS

Â Â Â Â Â  383.001 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The development, improvement, expansion and maintenance of an efficient, safe and well-maintained system of roads, highways and other transportation facilities is essential to the economic well-being and high quality of life of the people of this state.

Â Â Â Â Â  (2) Public sources of revenues, including federal funding, to provide an efficient transportation system have not kept pace with the stateÂs growing population and growing transportation needs, and all available alternative sources of funding should be utilized to supplement available public sources of revenues.

Â Â Â Â Â  (3) Because public funding sources are not providing the state with sufficient funds to meet all of its transportation needs, private funding should be encouraged as an additional source of funding for transportation projects and facilities.

Â Â Â Â Â  (4) Various alternatives for utilizing the funds of private entities in the acquisition, design, construction, reconstruction, operation and maintenance of transportation facilities exist, including arrangements whereby private entities obtain exclusive agreements to design, build, own, lease or operate with private funds all or a portion of transportation projects and facilities in exchange for the right to receive certain revenues generated from the operation and utilization of such transportation projects and facilities.

Â Â Â Â Â  (5) Another important alternative for the funding of transportation facilities is the use of federal funds pursuant to 23 U.S.C. 129(a), as amended by section 112 of the Intermodal Surface Transportation Efficiency Act of 1991, which established a program authorizing federal participation in construction of publicly or privately owned toll highways, bridges and tunnels.

Â Â Â Â Â  (6) The federal legislation allows for a mix of federal funding and private funding of transportation facilities, allowing the states to leverage available federal funds as a means for attracting private capital.

Â Â Â Â Â  (7) Legislation for the utilization of private funding of transportation facilities should be flexible enough to permit the Department of Transportation to obtain the advantages of any available alternative under which the acquisition, design, construction, reconstruction, operation, maintenance and repair of transportation facilities can be financed in whole or in part or in combination by any available sources of private or public funding.

Â Â Â Â Â  (8) The funding of transportation facilities through the imposition of tolls on those who use such facilities is a fair and impartial means of assessing the costs of improvements against those who most benefit from such improvements, and is consistent with public policy.

Â Â Â Â Â  (9) Joint endeavors of public and private entities do the following:

Â Â Â Â Â  (a) Take advantage of private sector efficiencies in designing, constructing and operating transportation projects.

Â Â Â Â Â  (b) Allow for the rapid formation of capital necessary for funding transportation projects.

Â Â Â Â Â  (c) Require continued compliance with environmental requirements and applicable state and federal laws that all publicly financed projects must address. [1995 c.668 Â§1]

Â Â Â Â Â  383.003 Definitions for ORS 383.003 to 383.027. As used in ORS 383.003 to 383.027:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (2) ÂPrivate entityÂ means any nongovernmental entity, including a corporation, partnership, company or other legal entity, or any natural person.

Â Â Â Â Â  (3) ÂRelated facilityÂ means any real or personal property that:

Â Â Â Â Â  (a) Will be used to operate, maintain, renovate or facilitate the use of the tollway;

Â Â Â Â Â  (b) Will provide goods or services to the users of the tollway; or

Â Â Â Â Â  (c) Can be developed efficiently when tollways are developed and will generate revenue that may be used to reduce tolls or will be deposited in the State Tollway Account.

Â Â Â Â Â  (4) ÂTollÂ means any fee or charge for the use of a tollway.

Â Â Â Â Â  (5) ÂTollwayÂ means any roadway, path, highway, bridge, tunnel, railroad track, bicycle path or other paved surface or structure specifically designed as a land vehicle transportation route, the construction, operation or maintenance of which is wholly or partially funded with toll revenues resulting from an agreement under ORS 383.005.

Â Â Â Â Â  (6) ÂTollway projectÂ means any capital project involving the acquisition of land for, or the construction, reconstruction, improvement, installation, development or equipping of, a tollway, related facilities or any portion thereof.

Â Â Â Â Â  (7) ÂUnit of governmentÂ means any department or agency of the federal government, any state, or any agency, office or department thereof, and any city, county, district, port or other public corporation organized and existing under statutory law or under a voter-approved charter. [1995 c.668 Â§2]

Â Â Â Â Â  383.005 Agreements for tollway projects; operation of projects. (1) For purposes of the acquisition, design, construction, reconstruction, operation or maintenance and repair of tollway projects, the Department of Transportation may enter into any combination of contracts, agreements and other arrangements with any one or more private entities or units of government, or any combination thereof, including but not limited to the following:

Â Â Â Â Â  (a) Design-build contracts with private entities pursuant to which a portion or all aspects of the design, construction and installation of all or any portion of a tollway project are accomplished by the private entity;

Â Â Â Â Â  (b) Lease agreements, lease-purchase agreements and installment sale arrangements for the lease, sale or purchase of real and personal property for tollway projects by the state from private entities or units of government or by private entities or units of government from the state;

Â Â Â Â Â  (c) Licenses, franchises or other agreements for the periodic or long-term operation or maintenance of a tollway project;

Â Â Â Â Â  (d) Financing agreements for a tollway project pursuant to which the department makes any loan, grant, guaranty or other financing arrangement with a private entity or unit of government; and

Â Â Â Â Â  (e) Agreements for purchase or acquisition of fee ownership, easements, rights of way or any other interests in land upon which a tollway project is to be built.

Â Â Â Â Â  (2) The department may operate tollway projects and impose and collect tolls on any tollway project the department operates. Any private entity or unit of government that operates a tollway project pursuant to an agreement with the department may impose and collect tolls on the tollway project. [1995 c.668 Â§3; 2001 c.844 Â§7]

Â Â Â Â Â  383.007 [1995 c.668 Â§3a; 1997 c.390 Â§1; 1997 c.671 Â§3; repealed by 2001 c.844 Â§9]

Â Â Â Â Â  383.009 State Tollway Account; sources; uses. (1) There is hereby established the State Tollway Account as a separate account within the State Highway Fund. The State Tollway Account shall consist of:

Â Â Â Â Â  (a) All moneys and revenues received by the Department of Transportation from or made available by the federal government to the department for any tollway project or for the operation or maintenance of any tollway;

Â Â Â Â Â  (b) Any moneys received by the department from any other unit of government or any private entity for a tollway project or from the operation or maintenance of any tollway;

Â Â Â Â Â  (c) All moneys and revenues received by the department from any loan made by the department for a tollway project pursuant to ORS 383.005, and from any lease, agreement, franchise or license for the right to the possession and use, operation or management of a tollway project;

Â Â Â Â Â  (d) All tolls and other revenues received by the department from the users of any tollway project;

Â Â Â Â Â  (e) The proceeds of any bonds authorized to be issued under ORS 383.023 for tollway projects;

Â Â Â Â Â  (f) Any moneys that the department has legally transferred from the State Highway Fund to the State Tollway Account for tollway projects;

Â Â Â Â Â  (g) All moneys and revenues received by the department from all other sources that by donation, grant, contract or law are allocated or dedicated for tollway projects; and

Â Â Â Â Â  (h) All interest earnings on investments made from any of the moneys held in the State Tollway Account.

Â Â Â Â Â  (2) Moneys in the State Tollway Account may be used by the department for the following purposes:

Â Â Â Â Â  (a) To finance preliminary studies and reports for any tollway project;

Â Â Â Â Â  (b) To acquire land to be owned by the state for tollways and any related facilities therefor;

Â Â Â Â Â  (c) To finance the construction, renovation, operation, improvement, maintenance or repair of any tollway project;

Â Â Â Â Â  (d) To make grants or loans to a unit of government for tollway projects;

Â Â Â Â Â  (e) To make loans to private entities for tollway projects;

Â Â Â Â Â  (f) To pay the principal, interest and premium due with respect to, and to pay the costs connected with the issuance or ongoing administration of any bonds or other financial obligations authorized to be issued by, or the proceeds of which are received by, the department for any tollway project;

Â Â Â Â Â  (g) To provide a guaranty or other security for any bonds or other financial obligations, including but not limited to financial obligations with respect to any bond insurance, surety or credit enhancement device issued or incurred by the department, a unit of government or a private entity, for the purpose of financing a single tollway project or any related group or system of tollways or related facilities; and

Â Â Â Â Â  (h) To pay the costs incurred by the department in connection with its oversight, operation and administration of the State Tollway Account, the proposals and projects submitted under ORS 383.015 and the tollway projects financed under ORS 383.005.

Â Â Â Â Â  (3) For purposes of securing bonds authorized by ORS 383.023 or providing a guaranty, surety or other security authorized by subsection (2)(g) of this section, the department may:

Â Â Â Â Â  (a) Irrevocably pledge all or any portion of the amounts that are credited to, or are required to be credited to, the State Tollway Account;

Â Â Â Â Â  (b) Establish subaccounts in the State Tollway Account, and make covenants regarding the credit to and use of amounts in those accounts and subaccounts; and

Â Â Â Â Â  (c) Establish separate trust funds or accounts and make covenants to transfer to those separate trust funds or accounts all or any portion of the amounts that are required to be deposited in the State Tollway Account.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 383.001 to 383.027 and 383.315, the department shall not pledge any funds or amounts at any time held in the State Tollway Account as security for the obligations of a private entity unless the department has entered into a binding and enforceable agreement that provides the department reasonable assurance that the department will be repaid, with appropriate interest, any amounts that the department is required to advance pursuant to that pledge.

Â Â Â Â Â  (5) Moneys in the State Tollway Account are continuously appropriated to the department for purposes authorized by this section. [1995 c.668 Â§4; 2005 c.22 Â§264]

Â Â Â Â Â  383.010 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.011 Contract terms regarding entry into possession by Department of Transportation; eminent domain. (1) Every contract, agreement or other arrangement between the Department of Transportation and any private entity pursuant to which a private entity owns, leases or operates a tollway shall provide that, if an event occurs that seriously jeopardizes or impairs the continued availability and operation of the tollway, the department shall be entitled to enter into and take possession of the tollway and to exercise all of the rights attendant to such possession, including the right to receive all tolls and other revenues of the tollway, subject to any obligations incurred for the tollway, and the right to operate, maintain, repair and reconstruct the tollway.

Â Â Â Â Â  (2) The department may exercise the power of eminent domain to acquire property for tollway projects, regardless of whether the property will be owned in fee simple by the department. [1995 c.668 Â§5; 2001 c.844 Â§2]

Â Â Â Â Â  383.013 Tollway design. (1) The design of each tollway shall at least meet the minimum design standards generally applicable, at the time the Department of Transportation authorizes the tollway, to the state and other units of government authorized to build and own roads, highways, bridges, tunnels, railways and related facilities.

Â Â Â Â Â  (2) In considering the design of a tollway, the department shall solicit the recommendation of all units of government having jurisdiction over any of the territory encompassing or adjacent to the proposed route of the tollway. The department shall consider the present and future needs of local transit authorities and whether the proposed tollway project should be expanded to include the acquisition of land or rights of way for future mass transit needs or for future expansion due to projected population growth.

Â Â Â Â Â  (3) In considering the design of a tollway, the department shall solicit the recommendation of state and local parks departments to consider whether parks or campsites for travelers or bicyclists should be incorporated into the tollway design. The department may enter into agreements for the use of state and local funding for the acquisition and construction of such parks and campsites. The land on which such parks and campsites shall be located may be owned or leased in any manner in which any other tollway property may be owned or leased and shall be managed by any entity chosen by the department for such purpose, including the entity that operates or maintains the tollway. The allocation of revenues derived from the ownership or operation of any park or campsite shall be in accordance with any arrangement the department deems desirable. [1995 c.668 Â§6; 2001 c.844 Â§3]

Â Â Â Â Â  383.015 Initiation of project; fees; rules; conditions for authorization; studies. (1) Tollway projects may be initiated by the Department of Transportation, by a unit of government having an interest in the installation of a tollway, or by a private entity interested in constructing or operating a tollway project. The department shall charge an administrative fee for reviewing and considering any tollway project proposed by a private entity, which the department shall establish by rule. All such administrative fees shall be deposited into the State Tollway Account.

Â Â Â Â Â  (2) The department shall adopt rules pursuant to which it will consider authorization of a tollway project. The rules shall require consideration of:

Â Â Â Â Â  (a) The opinions and interests of units of government encompassing or adjacent to the path of the proposed tollway project in having the tollway installed;

Â Â Â Â Â  (b) The probable impact of the proposed tollway project on local environmental, aesthetic and economic conditions and on the economy of the state in general;

Â Â Â Â Â  (c) The extent to which funding other than state funding is available for the proposed tollway project;

Â Â Â Â Â  (d) The likelihood that the estimated use of the tollway project will provide sufficient revenues to independently finance the costs related to the construction and future maintenance, repair and reconstruction of the tollway project, including the repayment of any loans to be made from moneys in the State Tollway Account;

Â Â Â Â Â  (e) With respect to tollway projects, any portion of which will be financed with state funds or department loans or grants:

Â Â Â Â Â  (A) The relative importance of the proposed tollway project compared to other proposed tollways; and

Â Â Â Â Â  (B) Traffic congestion and economic conditions in the communities that will be affected by competing tollway projects; and

Â Â Â Â Â  (f) The effects of tollway implementation on community and local street traffic.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 383.001 to 383.027 and 383.315, no tollway project shall be authorized unless the department finds that either:

Â Â Â Â Â  (a) Based on the departmentÂs estimate of present and future traffic patterns, the revenues generated by the tollway project will be sufficient, after payment of all obligations incurred in connection with the acquisition, construction and operation of such tollway project, to ensure the continued maintenance, repair and reconstruction of the tollway project without the contribution of additional public funds; or

Â Â Â Â Â  (b) The revenues generated by the tollway project will be at least sufficient to pay its operational expenses and a portion of the costs of its construction, maintenance, repair and reconstruction, and the importance of the tollway project to the welfare or economy of the state is great enough to justify the use of public funding for a portion of its construction, maintenance, repair and reconstruction.

Â Â Â Â Â  (4) If the department finds that a proposed tollway project qualifies for authorization under this section, the department may conduct or cause to be conducted any environmental, geological or other studies required by law as a condition of construction of the tollway project. The costs of completing the studies for any proposed tollway project may be paid by moneys in the State Tollway Account, provided that any such payment shall constitute a loan against the proposed tollway project and shall be reimbursed to the State Tollway Account as a part of the permanent financing for the project. [1995 c.668 Â§7; 1997 c.390 Â§2]

Â Â Â Â Â  383.017 Awarding of contracts for tollway projects; rules for awarding rest area concessions; application of certain laws. (1) The Department of Transportation may award any contract, franchise, license or agreement related to a tollway project, other than a concession for the provision of goods or services at a rest area, under a competitive process or by private negotiation with one or more entities, or by any combination of competition and negotiation without regard to any other laws concerning the procurement of goods or services for projects of the state.

Â Â Â Â Â  (2) When using a competitive process for the award of a tollway project contract, the department shall consider the following factors in addition to the proposerÂs estimate of cost:

Â Â Â Â Â  (a) The quality of the design, if applicable, submitted by a proposer. In considering the quality of the design of a tollway project, the department shall take into consideration:

Â Â Â Â Â  (A) The structural integrity of the design, including the probable effect of the design on the future costs of maintenance of the tollway;

Â Â Â Â Â  (B) The aesthetic qualities of the design, including such factors as the width of lane separators, landscaping and sound walls;

Â Â Â Â Â  (C) The traffic capacity of the design;

Â Â Â Â Â  (D) The aspects of the design that affect safety, such as the lane width, the quality of lane markers and separators, the shape and positioning of ramps and curves and the changes in elevation; and

Â Â Â Â Â  (E) The ease with which traffic will be able to pass through the toll collection facilities.

Â Â Â Â Â  (b) The extent to which small businesses will be involved in the tollway project. The department shall encourage participation by small businesses to the maximum extent the department determines is practicable. As used in this paragraph, Âsmall businessÂ means an independent business with fewer than 20 employees and with average annual gross receipts over the last three years not exceeding $1 million for construction firms and $300,000 for nonconstruction firms. ÂSmall businessÂ does not include a subsidiary or parent company belonging to a group of firms that are owned and controlled by the same individuals and that have average aggregate annual gross receipts in excess of $1 million for construction firms or $300,000 for nonconstruction firms over the last three years.

Â Â Â Â Â  (c) The financial stability of the proposer and the ability of the proposer to provide funding for the tollway project and surety for its performance and financial obligations with respect to the tollway project.

Â Â Â Â Â  (d) The experience of the proposer and its subcontractors in building and operating projects such as the tollway project.

Â Â Â Â Â  (e) The terms of the financial arrangement proposed or accepted by the proposer with respect to franchise fees, license fees, lease payments or operating expenses and the proposerÂs required rate of return from its operation or maintenance of the tollway.

Â Â Â Â Â  (3)(a) The department may adopt rules and procedures for the award of franchises, licenses, leases or other concessions for rest areas without regard to any other laws concerning the procurement of goods or services for projects of the state. All such franchises, licenses, leases or other concessions shall require the franchisee, licensee, lessee or concessionaire, as applicable, to maintain the subject premises in accordance with all applicable state and federal health and safety standards, to maintain one or more policies of casualty and property insurance and adequate workersÂ compensation insurance, and to pay and discharge all taxes, utilities, fees and other charges or claims that are levied, assessed or charged against the premises or concession or that may become a lien upon the premises. The rules shall encourage participation by small businesses to the maximum extent the department determines is practicable. The department may grant any small business a 10 percent or greater bid advantage in any bidding process for a concession.

Â Â Â Â Â  (b) As used in this subsection, Âsmall businessÂ means an independent business with fewer than 20 employees and with average annual gross receipts over the last three years not exceeding $300,000. ÂSmall businessÂ does not include a subsidiary or parent company belonging to a group of firms that are owned and controlled by the same individuals and that have average aggregate annual gross receipts in excess of $300,000 over the last three years. ÂSmall businessÂ also does not include a franchise of any business that has average aggregate annual gross receipts in excess of $300,000 over the last three years.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, the department may use any method for the award of any contract, franchise, license or agreement that is necessary to comply with the requirements of any grant or other funding source.

Â Â Â Â Â  (5) If public funds are involved in the project, construction of a tollway project shall be subject to the prevailing wage requirements of ORS 279C.800 to 279C.870.

Â Â Â Â Â  (6) For purposes of complying with applicable state and local land use laws, including statewide planning goals, comprehensive plans, land use regulations, ORS chapters 195, 196, 197, 198, 199, 215, 221, 222 and 227, and any requirement imposed by the Land Conservation and Development Commission, a tollway project shall be treated as a project of the department and not as a project of any other person or entity.

Â Â Â Â Â  (7) Tollways, and any related facilities that would normally be purchased, constructed or installed by the department if the tollway were a conventional highway that was constructed and operated by the department, shall be exempt from ad valorem property taxation.

Â Â Â Â Â  (8) Tollways are considered state highways for purposes of law enforcement and application of the Oregon Vehicle Code. [1995 c.668 Â§8; 2003 c.794 Â§269]

Â Â Â Â Â  383.019 Agreements between department and private entities regarding maintenance of tollways. (1) Every agreement between the Department of Transportation and a private entity pursuant to which the private entity owns or operates a tollway and is entitled to collect the revenues therefrom shall require that the tollway be maintained in a safe condition and be returned to the state in a safe and serviceable condition without need of any repair or reconstruction.

Â Â Â Â Â  (2) Every agreement between the department and a private entity pursuant to which the private entity owns or operates a tollway and is entitled to collect the revenues therefrom shall provide for the establishment and funding of a maintenance, repair and reconstruction trust fund that is designed to ensure that adequate funds will be available to maintain and repair the tollway, so that the tollway will be surrendered to the department in good condition without need of repair or reconstruction. [1995 c.668 Â§9]

Â Â Â Â Â  383.020 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.021 [1995 c.668 Â§10; repealed by 2001 c.844 Â§9]

Â Â Â Â Â  383.023 Revenue bonds for tollway projects. (1) In accordance with the applicable provisions of ORS 286.010, 286.020, 286.105 to 286.135 and ORS chapter 288, the State Treasurer, at the request of the Department of Transportation, may issue revenue bonds for the purpose of financing a tollway project, provided that such bonds shall never constitute a debt or general obligation of the department or of this state or any of its political subdivisions, but shall be payable solely from the revenues, amounts, funds and accounts described in ORS 383.009 (3).

Â Â Â Â Â  (2) The proceeds of revenue bonds issued under this section may be used by the department or loaned to a private entity or a unit of government for the purpose of financing any portion of the capital costs related to the construction of a tollway project, including costs of the acquisition of interests in land upon which the tollway project will be constructed, to provide a financial reserve required under any federal funding agreement and for the payment of the costs of issuing the bonds and funding bond reserves.

Â Â Â Â Â  (3) The bonds authorized by this section may be issued by the department as taxable bonds or as tax-exempt bonds under the income tax laws of the United States.

Â Â Â Â Â  (4) Notwithstanding the status of the bonds for federal income tax purposes, interest paid to the owners of the bonds shall be exempt from personal income taxes imposed by this state.

Â Â Â Â Â  (5) When issuing bonds authorized by this section, the department and the State Treasurer may make covenants with bondholders regarding the imposition and regulation of tolls, the making of loans and grants funded from the State Tollway Account, the use of amounts required to be deposited in the State Tollway Account and the issuance of additional bonds. [1995 c.668 Â§11]

Â Â Â Â Â  383.025 Certain information provided to Department of Transportation exempt from disclosure. Sensitive business, commercial or financial information presented to the Department of Transportation by a private entity for the purpose of determining the feasibility of the entityÂs participation in a tollway project is exempt from disclosure under ORS 192.410 to 192.505. [2001 c.844 Â§5]

Â Â Â Â Â  383.027 Issuance of revenue bonds by municipality for tollway project. (1) In accordance with the provisions of ORS 288.805 to 288.945, a municipality, as defined in ORS 288.805, may issue revenue bonds for the purpose of financing a tollway project.

Â Â Â Â Â  (2) A nonprofit corporation organized under Oregon law may issue revenue bonds for the purpose of financing a tollway project. [2001 c.844 Â§6]

Â Â Â Â Â  383.030 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.040 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.050 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.060 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.070 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.080 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.090 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.100 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.110 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.120 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.130 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.140 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.220 [Amended by 1971 c.741 Â§29; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.230 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.240 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.250 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.260 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.270 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.280 [Repealed by 1981 c.153 Â§79]

TOLL BRIDGES

(Generally)

Â Â Â Â Â  383.310 Constructing and operating toll bridges. It is lawful to construct, maintain and operate toll bridges upon state highways in the manner set forth in and pursuant to ORS 382.105 to 382.115 and 383.315 to 383.380, and not otherwise.

Â Â Â Â Â  383.315 Exception to ORS 383.310. Notwithstanding any provision of law to the contrary, nothing in ORS 382.105 to 382.115 and 383.315 to 383.380 applies to toll bridges constructed, maintained or operated under the provisions of ORS 383.003 to 383.027. [1995 c.668 Â§13]

Â Â Â Â Â  383.320 Permission of Department of Transportation for toll bridges. Before any toll bridge is constructed or construction commenced over any stream, river, bay, arm of the ocean or other body of water upon any state highway, federal aid highway, any highway constituting a direct or immediate extension thereof, connection between two state highways or federal aid highways or any highway over which travel might be diverted from a state or federal highway, application shall first be made to the Department of Transportation for a permit to construct, operate and maintain the bridge. If, in the judgment of the department, the interest of the public will be served by the construction of the toll bridge, the Department of Transportation may, in its judgment and discretion, grant a permit for the construction, maintenance and operation of the toll bridge upon such terms and conditions and under such regulations as the department deems proper, not inconsistent with ORS 382.105 to 382.115 and 383.310 to 383.380.

Â Â Â Â Â  383.330 Purchase of toll bridges by Department of Transportation. The permit issued by the Department of Transportation for the construction of the toll bridge shall, among other things, contain a clause and provision to the effect that the state, through the department, may, at any time after three years from date of the construction and operation of the bridge, acquire the bridge, all right, title or interest therein and the approaches thereto, by paying to the owners the reasonable cash value of the bridge and approaches, not to exceed in any event the original construction cost, less reasonable depreciation. In determining the price to be paid for the bridge there shall be taken into account:

Â Â Â Â Â  (1) The amounts expended in constructing and keeping in repair the bridge.

Â Â Â Â Â  (2) Other necessary expenses incurred in and about the bridge.

Â Â Â Â Â  (3) As an offset, the amount or sum of money received by the owners of the bridge as profits or tolls.

Â Â Â Â Â  383.340 Submitting bridge plans to Department of Transportation. If, in the judgment of the Department of Transportation, such permit should be granted, the department shall, before issuing a permit and before the construction of the bridge has been commenced, require the applicant to submit to the department the location, design, plans and specifications for the construction of the bridge, together with such drawings and maps as may be required for a full understanding of the subject. The construction of the bridge shall not be commenced until such location, design, plans, specifications, drawings and maps have been approved by the department.

Â Â Â Â Â  383.350 Inspector of bridge construction; compensation. Whenever the Department of Transportation grants a permit for the construction of a toll bridge as provided in ORS 383.320, the department shall maintain on the bridge during construction an inspector, who shall have authority to require the construction of the bridge in harmony with the plans, specifications and design approved by the department. The compensation or wages to be paid the inspector shall be fixed by the Department of Transportation, but such compensation, together with the subsistence of the inspector, shall be paid by the applicant to whom the permit for construction of the bridge has been issued.

Â Â Â Â Â  383.360 Toll rates determined by Department of Transportation. The Department of Transportation shall fix and determine the rates of toll that may be charged, collected or received for transit over such bridge, and may change such rates at any time circumstances and conditions warrant.

Â Â Â Â Â  383.370 Keeping and filing records of expense, tolls and profits. (1) The owners of the toll bridge shall keep an accurate statement or account of the moneys expended in the construction of any such toll bridge and keeping it in repair, including any sums paid for lands appropriated as necessary in connection with the construction of the bridge. Such statement or account shall be verified and a copy filed annually with the Department of Transportation.

Â Â Â Â Â  (2) The owner of such bridge shall likewise keep an accurate account of the tolls received for transit over the toll bridge or of other profits accruing to the owner. Such owner shall file semiannually with the Department of Transportation a verified copy of such account.

Â Â Â Â Â  383.380 Status of bridge. When completed and opened for public travel such toll bridge is a part of the state highway system and shall be under the jurisdiction and control of the Department of Transportation.

(Port of St. Helens)

Â Â Â Â Â  383.385 Port of St. Helens toll bridge. (1) In addition to the powers otherwise conferred on ports in this state, the Port of St. Helens is authorized, in consultation with the Department of Transportation, to plan, finance, construct, acquire, operate, own and maintain a toll bridge in Columbia County situated at or near the site of the Lewis and Clark Bridge.

Â Â Â Â Â  (2) The Port of St. Helens may plan, finance, construct, acquire, operate, own and maintain an undivided interest in the toll bridge described in subsection (1) of this section jointly with the Port of Longview in Washington.

Â Â Â Â Â  (3) The construction and operation of a toll bridge authorized under this section shall be subject to regulation by the Department of Transportation as provided in ORS 383.386. [1997 c.671 Â§1]

Â Â Â Â Â  383.386 Contracts for bridge; title. (1) Except as otherwise provided in this section, the tollway project described in ORS 383.385 for a toll bridge in Columbia County shall be carried out in the manner set forth in ORS 383.003 to 383.027.

Â Â Â Â Â  (2) For purposes of the acquisition, design, construction, reconstruction and operation of a toll bridge in Columbia County, the Department of Transportation, in partnership with the Washington State Department of Transportation, may enter into any combination of contracts, agreements and other arrangements with the Port of St. Helens and the Port of Longview, including but not limited to the contracts and agreements described in ORS 383.005 (1).

Â Â Â Â Â  (3) The title to all legal interests in the bridge constructed and operated under agreements authorized by this section may remain permanently in the Port of St. Helens and the Port of Longview. [1997 c.671 Â§2; 2001 c.844 Â§8]

_______________



Chapter 384

Chapter 384 Â FERRIES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

2005 EDITION

Ferries

GENERAL PROVISIONS

384.005Â Â Â Â  ÂCounty courtÂ defined

FERRIES UNDER DEPARTMENT OF TRANSPORTATION

384.105Â Â Â Â  Department of Transportation to acquire and operate or license ferries

384.110Â Â Â Â  Ferry approaches and other appurtenances

384.115Â Â Â Â  Cooperation between Department of Transportation and counties as to ferries

384.120Â Â Â Â  Discretion as to ferry operation with county and charging tolls

384.125Â Â Â Â  Funds from which ferry expense paid

384.130Â Â Â Â  Fixing ferriage rates

384.135Â Â Â Â  Posting ferriage rates

384.140Â Â Â Â  Bond or letter of credit of ferry licensee

384.145Â Â Â Â  Revocation of ferry licenses

384.150Â Â Â Â  Ferry as part of state highway system

INTERSTATE FERRIES UNDER DEPARTMENT OF TRANSPORTATION, COUNTIES, CITIES, TOWNS AND PORTS

384.305Â Â Â Â  Operation of interstate ferries by Department of Transportation, counties, cities, towns or ports

384.310Â Â Â Â  Independent or joint action

384.315Â Â Â Â  Agreements for carrying out powers of interstate ferry authorities

384.320Â Â Â Â  Use of funds for interstate ferry expenses

384.325Â Â Â Â  Loans for interstate ferry acquisition and operation; security

384.330Â Â Â Â  Issuing revenue certificates for interstate ferry expenses

384.335Â Â Â Â  Acceptance of funds from United States and gifts

384.340Â Â Â Â  Eminent domain

384.345Â Â Â Â  Operation of interstate ferry free or on toll

384.350Â Â Â Â  Use of interstate ferry by federal government

384.355Â Â Â Â  Location of interstate ferry; part of state highway system

384.360Â Â Â Â  ORS 384.305 to 384.355 as supplementary authority

384.365Â Â Â Â  Contract or contributions for interstate ferries by counties

OREGON-WASHINGTON COOPERATIVE INTERSTATE FERRIES

384.405Â Â Â Â  Oregon-Washington cooperative interstate ferry service

384.410Â Â Â Â  Location of ferry

384.415Â Â Â Â  Manner of ferry acquisition and operation

384.420Â Â Â Â  Payment of OregonÂs share of ferry expense

384.425Â Â Â Â  Ferry as part of state highway system

384.430Â Â Â Â  Rules and regulations as to ferry operation

384.435Â Â Â Â  Liability and other insurance for ferry service

384.440Â Â Â Â  Free ferry operation

384.445Â Â Â Â  Ferry between Umatilla, Oregon, and Plymouth, Washington

GENERAL PROVISIONS

Â Â Â Â Â  384.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ includes board of county commissioners.

FERRIES UNDER DEPARTMENT OF TRANSPORTATION

Â Â Â Â Â  384.105 Department of Transportation to acquire and operate or license ferries. Whenever the Department of Transportation finds and determines that the operation of a ferry across any stream, river, bay, arm of the ocean or other body of water is necessary and convenient in connection with the use of any state highway, the department may acquire, construct, establish, maintain and operate the ferry. The department may operate the ferry under a contract, or with its own employees or under a license or permit granted by the department, the license or permit to contain such conditions, requirements, terms and provisions as to the department seem best. The maintenance or operation of any such ferry is subject, however, to the federal laws and requirements governing navigation.

Â Â Â Â Â  384.110 Ferry approaches and other appurtenances. The Department of Transportation may itself, or under a cooperative agreement with any county, construct the necessary approaches, ramps, docks, wharves, ferry slips or other such appurtenances as are necessary for the maintenance and operation of a ferry mentioned in ORS 384.105, or the department may require the construction of such approaches, ramps, docks, wharves, ferry slips and other necessary approaches by the licensee in the event that the ferry is operated under a license or permit.

Â Â Â Â Â  384.115 Cooperation between Department of Transportation and counties as to ferries. In the acquisition, establishment, construction or operation of a ferry mentioned in ORS 384.105, the Department of Transportation and the county court of any county within which is located any stream, river, bay, arm of the ocean or other body of water over which it is contemplated and found necessary to operate ferries, may enter into a cooperative agreement for the acquisition, construction, operation or maintenance of the ferry upon such terms and conditions as the county court and the department agree. When the ferry is operated under a cooperative agreement between the county court and the department, the cost and expense incident to the acquisition, construction, operation or maintenance of the ferry shall be apportioned between the county and the state in such manner and amount as is agreed upon.

Â Â Â Â Â  384.120 Discretion as to ferry operation with county and charging tolls. It is discretionary with the Department of Transportation whether a ferry mentioned in ORS 384.105 be operated by the state. If operated by the state and the county under a cooperative agreement, it is discretionary with the Department of Transportation and the county court whether the ferry be operated as a free public ferry or as a charge or toll ferry.

Â Â Â Â Â  384.125 Funds from which ferry expense paid. When a ferry mentioned in ORS 384.105 is acquired, constructed, operated and maintained by the Department of Transportation alone, the entire cost and expense may be paid out of the State Highway Fund. If the ferry has been acquired, constructed and is being operated and maintained under a cooperative agreement between the state and a county, the proportion of the cost and expense to be borne by the state, as agreed upon, shall be paid out of the State Highway Fund and the proportion to be paid by the county shall be paid out of county road funds.

Â Â Â Â Â  384.130 Fixing ferriage rates. (1) The Department of Transportation may fix, alter and establish from time to time the rate of ferriage to be levied and collected, and may, in its judgment, whenever circumstances warrant and require, alter or change any such rate.

Â Â Â Â Â  (2) Whenever the Department of Transportation grants a license to keep and operate a ferry across any stream, river, bay, arm of the ocean or other body of water, the department shall establish the rates of ferriage which may be lawfully demanded for the transportation of persons and property across the body of water, having due regard to the width, situation and location of the body of water and the damages and difficulties incident to the operation of the ferry.

Â Â Â Â Â  384.135 Posting ferriage rates. Every person licensed to keep and operate a ferry as provided in ORS 384.105 shall post in some conspicuous place near the ferry landing a written or printed list of the rates of ferriage which are chargeable under the orders of the Department of Transportation. The list of rates shall at all times be written or printed in a plain, legible manner and posted so near the place where persons pass across the ferry that it may be readily read.

Â Â Â Â Â  384.140 Bond or letter of credit of ferry licensee. Persons licensed by the Department of Transportation to maintain and operate a ferry under ORS 384.105 to 384.150 shall be required to furnish a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in such amount as the department requires. The bond or letter of credit shall be conditioned upon the faithful compliance with and performance of all the conditions, requirements and provisions contained in the license, and shall be in such form as the department may prescribe. The bond or letter of credit shall be made payable to the state. [Amended by 1991 c.331 Â§61; 1997 c.631 Â§469]

Â Â Â Â Â  384.145 Revocation of ferry licenses. (1) If any keeper or operator of a ferry at any time demands and receives more than the amount designated for ferrying or fails to keep or perform the conditions of the license or contract, the Department of Transportation may revoke the license or permit and may require the keeper or operator to discontinue further operation of the ferry.

Â Â Â Â Â  (2) If at any time the keeper of a ferry mentioned in ORS 384.105 neglects or refuses to post and keep up the list of the rates of ferriage mentioned in ORS 384.135, the Department of Transportation may cancel and revoke the license.

Â Â Â Â Â  384.150 Ferry as part of state highway system. Any ferry operated and maintained as provided in ORS 384.105 to 384.145 is part of the state highway system.

Â Â Â Â Â  384.205 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  384.210 [Repealed by 1981 c.126 Â§6 and 1981 c.153 Â§79]

Â Â Â Â Â  384.215 [Repealed by 1967 c.344 Â§10 and 1967 c.497 Â§7]

Â Â Â Â Â  384.220 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.225 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.230 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.235 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.240 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.245 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.250 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.255 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.260 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.265 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.270 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.275 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.280 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.285 [Repealed by 1953 c.9 Â§2]

INTERSTATE FERRIES UNDER DEPARTMENT OF TRANSPORTATION, COUNTIES, CITIES, TOWNS AND PORTS

Â Â Â Â Â  384.305 Operation of interstate ferries by Department of Transportation, counties, cities, towns or ports. The state acting by and through the Department of Transportation, and any county, city, town or port of the State of Oregon adjoining or bordering on any interstate river or stream of water, is each and every one authorized to:

Â Â Â Â Â  (1) Establish, maintain and operate ferry service in and to any adjoining state, and for such purpose may acquire by gift, purchase, lease, contract, agreement, condemnation or otherwise, real, personal and mixed property, rights, rights of way, approaches, licenses, privileges and easements, equipment and facilities in the State of Oregon or any adjoining state, necessary or convenient for the proper construction, maintenance and operation of any such ferry service or services; or

Â Â Â Â Â  (2) Contract with others for the purpose of operating and maintaining such ferry service.

Â Â Â Â Â  384.310 Independent or joint action. In carrying out the provisions of ORS 384.305 to 384.360, the Department of Transportation, and each of the counties, cities, towns or ports mentioned in ORS 384.305, may act independent of or in conjunction with each other upon the terms and conditions agreed upon by the contracting parties.

Â Â Â Â Â  384.315 Agreements for carrying out powers of interstate ferry authorities. For the purpose of carrying out or putting into effect any right, power and authority granted by ORS 384.305 to 384.360 or any other law, the Department of Transportation, and each and all of the public bodies or agencies mentioned in ORS 384.305, may make and enter into agreements with:

Â Â Â Â Â  (1) The Government of the United States or any of its agencies.

Â Â Â Â Â  (2) Any adjoining state, its county, municipality, port or other political subdivisions or agencies.

Â Â Â Â Â  (3) Any persons, associations, corporations, domestic or foreign.

Â Â Â Â Â  384.320 Use of funds for interstate ferry expenses. The Department of Transportation, and any county, city, town or port mentioned in ORS 384.305, may pay out of its respective funds, or any other funds to any of them available, all or any part of the cost of the construction, maintenance and operation of the ferry service.

Â Â Â Â Â  384.325 Loans for interstate ferry acquisition and operation; security. The construction, purchase, maintenance and operation of any ferry service under ORS 384.305 to 384.360 may be financed in whole or in part by loans obtained from the United States Government or any of its agencies, or from any other sources. As security for the payment of such loans the revenues derived from the ferry service, over and above the cost of its maintenance and operation, may be hypothecated or pledged, but no such hypothecation or pledge of revenues shall constitute in any manner, or to any extent be made to constitute, a general obligation of the State of Oregon, or of any county, city, town or port making the pledge.

Â Â Â Â Â  384.330 Issuing revenue certificates for interstate ferry expenses. For the purpose of procuring funds, when necessary, with which to construct, maintain and operate the ferry service, the authority constructing, maintaining and operating the service may issue and sell revenue certificates, which shall not be the general obligation of the authority issuing them but shall be redeemable and payable solely from revenues accruing from the ferry service, over and above the cost of operating and maintaining the service. Such certificates may be purchased by the State of Oregon.

Â Â Â Â Â  384.335 Acceptance of funds from United States and gifts. The Department of Transportation, and every other public body and agency mentioned in ORS 384.305 may:

Â Â Â Â Â  (1) Accept from the United States or any of its agencies, such funds as are available to this state or to any such public body or agency, for any of the purposes contemplated by ORS 384.305 to 384.360, and enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, and not contrary to the laws of the state.

Â Â Â Â Â  (2) Accept from any source any grant or donation of land, any gift of money or any other valuable thing, made to the state or any such county, city, town or port, for any of the purposes contemplated by ORS 384.305 to 384.360.

Â Â Â Â Â  384.340 Eminent domain. The Department of Transportation, and any county, city, town or port mentioned in ORS 384.305 to 384.360, may exercise the power of eminent domain to carry out any of the provisions of ORS 384.305 to 384.360, in accordance with the procedure provided in ORS chapter 35. [Amended by 1971 c.741 Â§30]

Â Â Â Â Â  384.345 Operation of interstate ferry free or on toll. Any ferry constructed, purchased or otherwise acquired and operated under ORS 384.305 to 384.360 may be operated free to the public or on toll. If operated on toll, the revenues derived therefrom may be pledged as provided in ORS 384.305 to 384.360.

Â Â Â Â Â  384.350 Use of interstate ferry by federal government. If any ferry constructed, maintained and operated under ORS 384.305 to 384.360 is needed by the United States for any purpose in connection with national defense, then the authority which constructed and is maintaining and operating the ferry may sell it to the United States or may, by contract, make the ferry available to the United States.

Â Â Â Â Â  384.355 Location of interstate ferry; part of state highway system. Any ferry service maintained and operated under ORS 384.305 to 384.360 shall connect, or provision shall be made for such connection, with a state and federal highway in this state and a state and federal highway in the adjoining state to which the ferry service is maintained. Such ferry service is a part of the Oregon highway system.

Â Â Â Â Â  384.360 ORS 384.305 to 384.355 as supplementary authority. The authority conferred by ORS 384.305 to 384.355 is in addition and supplemental to the authority conferred by any other law.

Â Â Â Â Â  384.365 Contract or contributions for interstate ferries by counties. Whenever the county court of any county determines that the construction or maintenance of a ferry in a state adjoining such county or connecting the county with the adjoining state, where there is then no ferry licensed and maintained, is a necessity or convenience to the citizens of the county, the county court may enter into a contract for the construction or maintenance of such ferry or make contributions deemed advisable toward the construction or maintenance thereof.

OREGON-WASHINGTON COOPERATIVE INTERSTATE FERRIES

Â Â Â Â Â  384.405 Oregon-Washington cooperative interstate ferry service. The Department of Transportation, in the name of this state, if and when it appears to the department to be for the best interest of this state and the citizens thereof, may enter into a written agreement with the State of Washington, by and through its Director of Highways or other lawfully constituted authority, whereby there shall be established and maintained ferry service for the transportation of persons and property across the Columbia River at such sites or locations as are mutually agreed upon by the Oregon Department of Transportation and the Director of Highways of the State of Washington.

Â Â Â Â Â  384.410 Location of ferry. No ferry service shall be established or maintained under ORS 384.405 to 384.440 unless it connects a state and federal highway in the State of Oregon with a state and federal highway in the State of Washington.

Â Â Â Â Â  384.415 Manner of ferry acquisition and operation. For the purpose of carrying out the objects of ORS 384.405 to 384.440 the Department of Transportation, acting jointly with the State of Washington, may:

Â Â Â Â Â  (1) Purchase, acquire and operate ferries between such places; or

Â Â Â Â Â  (2) Lease, rent or hire and operate ferries; or

Â Â Â Â Â  (3) Contract with others for the operation of ferries between such places.

Â Â Â Â Â  384.420 Payment of OregonÂs share of ferry expense. This state shall not be obligated to pay, nor shall it pay for such ferry service, whether furnished by the facilities owned, acquired or operated by the state jointly or under contract with others, any sum in excess of 50 percent of the total cost of the service. The Department of Transportation may pay OregonÂs part of the cost of the ferry service out of state highway funds in the same manner that other disbursements are made out of such funds.

Â Â Â Â Â  384.425 Ferry as part of state highway system. Any ferry operated under ORS 384.405 to 384.440 and the approach roads thereto on the Oregon side of the Columbia River are a part of the state highway system and shall be so declared and designated by an appropriate resolution entered in the minutes of the Department of Transportation.

Â Â Â Â Â  384.430 Rules and regulations as to ferry operation. (1) The Department of Transportation shall, jointly with the proper officials of the State of Washington, for the protection of the general public and for the safeguarding of the interests of the State of Oregon, its officers, agents and employees, prescribe all necessary rules and regulations for the proper and efficient operation of any ferry mentioned in ORS 384.405.

Â Â Â Â Â  (2) The operation of any ferry under ORS 384.405 to 384.440 shall conform in all respects to all federal or state laws, rules or regulations.

Â Â Â Â Â  384.435 Liability and other insurance for ferry service. The Department of Transportation may, for the use and benefit of the state, its officers, agents or employees and of the general public, carry public liability insurance if ferries mentioned in ORS 384.405 are owned and operated by the state. The department shall require such public liability insurance if the ferry service is provided under contract with others. In addition to such public liability insurance the department may require such other insurance as in the departmentÂs judgment the interest of the state and the general public require.

Â Â Â Â Â  384.440 Free ferry operation. Any ferry operated under ORS 384.405 to 384.440 may be operated free of tolls.

Â Â Â Â Â  384.445 Ferry between Umatilla, Oregon, and Plymouth, Washington. (1) The County Court of Umatilla County, Oregon, and the Department of Transportation, in cooperation, may enter into such agreement, as in their judgment is advisable, with the County Court of Benton County, Washington, and the Director of Highways of the State of Washington, for the establishment, maintenance and operation of a public ferry across the Columbia River between Umatilla, Oregon, and Plymouth, Washington, and for connecting the ferry with and making it a part of the state highway systems of Oregon and Washington.

Â Â Â Â Â  (2) The County Court of Umatilla County, Oregon, and the Department of Transportation may use such portions of the county and state road funds as in their discretion they deem advisable for such purpose.

Â Â Â Â Â  (3) Such public ferry and county road connecting it with the state highway hereby are made a part of the Oregon state highway system.

_______________



Chapter 385

Chapter 385 (Former Provisions)

TUNNELS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

Tunnels

Note: 385.010, 385.020, 385.030, 385.040, 385.050, 385.060, 385.070, 385.080, 385.090, 385.100, 385.110, 385.120, 385.130, 385.140, 385.150, 385.160, 385.170, 385.180, 385.190, 385.200, 385.210, 385.220, 385.230, 385.240, 385.250 and 385.260, relating to tunnels, repealed by 1959 c.30 §1.

_______________

CHAPTERS 386 TO 389

[Reserved for expansion]



Chapter 390

Chapter 390 Â State and Local Parks; Recreation Programs; Scenic Waterways;

Recreation Trails

2005 EDITION

PARKS; RECREATION; WATERWAYS; TRAILS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

390.005Â Â Â Â  Definitions

OUTDOOR RECREATION RESOURCES

390.010Â Â Â Â  Policy of state toward outdoor recreation resources

VIOLATIONS ENFORCEMENT

390.050Â Â Â Â  Park and recreation violations; enforcement; disposition of fines and costs

LOTTERY BONDS FOR STATE PARK PURPOSES

390.060Â Â Â Â  Definitions for ORS 390.060 to 390.067

390.063Â Â Â Â  Lottery bonds for state park projects

390.065Â Â Â Â  Findings; use of Oregon State Lottery proceeds

390.067Â Â Â Â  Request for issuance of state park lottery bonds; Oregon Parks for the Future Fund; uses of fund

STATE PARKS AND RECREATION DEPARTMENT

(Generally)

390.111Â Â Â Â  Creation of department; jurisdiction and authority

390.112Â Â Â Â  Additional criteria for acquiring and developing new historic sites, parks and recreation areas

390.114Â Â Â Â  State Parks and Recreation Commission

390.117Â Â Â Â  Commission officers; meetings; function; delegation of authority

390.121Â Â Â Â  Powers of commission

390.122Â Â Â Â  Requirements for establishing priorities for acquisition

390.124Â Â Â Â  Commission rulemaking authority; charges for use of parks and other areas; exceptions

390.127Â Â Â Â  State Parks and Recreation Director; appointment; compensation

390.131Â Â Â Â  Duties of director

390.134Â Â Â Â  State Parks and Recreation Department Fund; sources; uses; advisory committee; rules; subaccounts

390.137Â Â Â Â  State Parks and Recreation Department Operating Fund

390.139Â Â Â Â  Oregon Adopt-a-Park Program; funding; rules; agreement with volunteers

390.140Â Â Â Â  Powers and duties of State Parks and Recreation Director

390.143Â Â Â Â  Agreements to provide interpretive services to recreational facilities; authority under agreement; disposition of moneys

390.144Â Â Â Â  Rules for ORS 390.143

390.150Â Â Â Â  Gifts and grants for State Parks and Recreation Department

390.153Â Â Â Â  Parks Donation Trust Fund; sources; uses

390.155Â Â Â Â  Authority for State Parks and Recreation Department to accept gifts or donations

390.180Â Â Â Â  Standards for recreational planning and fund disbursement; rules; park master plans

390.190Â Â Â Â  Revolving fund

390.195Â Â Â Â  Use of state correctional institution inmate labor for maintenance and improvement at state parks

390.200Â Â Â Â  Authority of department to require fingerprints

390.230Â Â Â Â  Fort Stevens Military Reservation; Clatsop Spit

390.231Â Â Â Â  Development of Crissey Field as state park

390.232Â Â Â Â  Tax on government camping and recreational vehicle spaces

(Archaeological Sites and Historical Material)

390.235Â Â Â Â  Permits and conditions for excavation or removal of archaeological or historical material; rules; criminal penalty

390.237Â Â Â Â  Removal without permit; exceptions

390.240Â Â Â Â  Mediation and arbitration of disputes; rules

COMMEMORATIVE COINS

390.245Â Â Â Â  Commemorative coins authorized; sale; use of proceeds

390.247Â Â Â Â  Design; contracted services

LOCAL PARKS AND RECREATION SERVICES

(Jackson County)

390.250Â Â Â Â  Development of recreational use of lands by Jackson County; application for state funds

390.255Â Â Â Â  Use of funds to acquire land interests; conditions of grants

390.260Â Â Â Â  Application of Willamette River Greenway laws; restriction on condemnation to acquire lands

(Ocean Shores Lifesaving Services)

390.270Â Â Â Â  Definitions for ORS 390.270 to 390.290

390.275Â Â Â Â  Purpose of ORS 390.270 to 390.290

390.280Â Â Â Â  Duties of State Parks and Recreation Department; grants for lifesaving services; minimum standards; rules

390.285Â Â Â Â  Application by local governing body for reimbursement; report of activities required

390.290Â Â Â Â  Schedule for reimbursement of local governing bodies

(Tillamook State Forest Recreation Program)

390.295Â Â Â Â  Jurisdiction of State Forestry Department and State Parks and Recreation Department

390.300Â Â Â Â  Tillamook Forest Recreation Trust Account; sources; uses

WILLAMETTE RIVER GREENWAY

(Generally)

390.310Â Â Â Â  Definitions for ORS 390.310 to 390.368

390.314Â Â Â Â  Legislative findings and policy

390.318Â Â Â Â  Preparation of development and management plan; content of plan

390.322Â Â Â Â  Submission of plan to Land Conservation and Development Commission; revision, approval and distribution of plan

390.330Â Â Â Â  Grants for acquisition of lands by local government units; acquisition of water rights or use of condemnation powers limited

(Land Acquisition)

390.332Â Â Â Â  Acquisition of scenic easements near Willamette River; nature of easement; restriction on use of condemnation

390.334Â Â Â Â  Acquisition of scenic easements in lands subject to development plan; farmlands not to be acquired by condemnation; nature of easement; acquisition of other interests

390.338Â Â Â Â  Limitations on use of condemnation power; acquisition of certain farmlands; disposition of acquired lands; compensation for acquired lands

(Miscellaneous)

390.340Â Â Â Â  Department rules

390.350Â Â Â Â  Intergovernmental agreements; use of gifts and grants

390.360Â Â Â Â  Title to, and use and disposition of, lands acquired by local governmental units

390.364Â Â Â Â  Taxation of lands subject to scenic easements

390.368Â Â Â Â  Authority to contract landscaping and repair of damage to lands subject to scenic easement

ALL-TERRAIN VEHICLES

390.550Â Â Â Â  Definitions

390.555Â Â Â Â  All-Terrain Vehicle Account; sources

390.560Â Â Â Â  Uses of All-Terrain Vehicle Account

390.565Â Â Â Â  All-Terrain Vehicle Account Allocation Committee; appointment; term; duties

390.570Â Â Â Â  Class I all-terrain vehicle operator permits; issuance; safety education courses; rules; fee

390.575Â Â Â Â  Class III all-terrain vehicle operator permits; issuance; safety education courses; rules; fee

390.580Â Â Â Â  All-terrain vehicle operating permit; rules; application; fees; renewal

390.585Â Â Â Â  Rules

390.590Â Â Â Â  Out-of-state all-terrain vehicle permit; qualifications; duration; application; fee

OCEAN SHORES; STATE RECREATION AREAS

(General Provisions)

390.605Â Â Â Â  Definitions

390.610Â Â Â Â  Policy

390.615Â Â Â Â  Ownership of Pacific shore; declaration as state recreation area

390.620Â Â Â Â  Pacific shore not to be alienated; judicial confirmation

390.630Â Â Â Â  Acquisition along ocean shore for state recreation areas or access

390.632Â Â Â Â  Public access to coastal shorelands

(Regulating Use of Ocean Shore)

390.635Â Â Â Â  Jurisdiction of department over recreation areas

390.640Â Â Â Â  Permit required for improvements on ocean shore; exceptions

390.650Â Â Â Â  Improvement permit procedure; fee; waiver or reduction

390.655Â Â Â Â  Standards for improvement permits

390.659Â Â Â Â  Hearing before director regarding department action on improvement permit; appeal of directorÂs order; suspension of permit during appeal

390.660Â Â Â Â  Regulation of use of lands adjoining ocean shores; rules

390.661Â Â Â Â  Improvement without permit or contrary to permit conditions as public nuisance

390.663Â Â Â Â  Investigation of violation within ocean shore; cease and desist order; enforcement of order by state and local police

390.666Â Â Â Â  Revocation, suspension or nonrenewal of improvement permit

390.669Â Â Â Â  Action by state or any person to abate public nuisance; temporary restraining order or preliminary injunction; compensation to public

390.672Â Â Â Â  Damages for destruction or infringement of public right of navigation, fishery or recreation; treble damages

390.674Â Â Â Â  Imposition of civil penalties

390.676Â Â Â Â  Schedule of civil penalties; factors to determine amount; rules

390.678Â Â Â Â  Motor vehicle and aircraft use regulated in certain zones; zone markers; proceedings to establish zones

390.685Â Â Â Â  Effect of ORS 390.605, 390.615, 390.678 and 390.685

390.690Â Â Â Â  Title and rights of state unimpaired

(Special Permits)

390.705Â Â Â Â  Prohibition against placing certain conduits across recreation area and against removal of natural products

390.715Â Â Â Â  Permits for pipe, cable or conduit across ocean shore, state recreation areas and submerged lands

390.725Â Â Â Â  Permits for removal of products along ocean shore; rules

390.729Â Â Â Â  Permits for operation of all-terrain vehicles on ocean shore

(Vegetation Line)

390.755Â Â Â Â  Periodic reexamination of vegetation line; department recommendations for adjustment

390.760Â Â Â Â  Exceptions from vegetation line

390.770Â Â Â Â  Vegetation line described

SCENIC WATERWAYS

390.805Â Â Â Â  Definitions for ORS 390.805 to 390.925

390.815Â Â Â Â  Policy; establishment of system

390.826Â Â Â Â  Designated scenic waterways

390.827Â Â Â Â  Effect of ORS 390.826 on rights of Indian tribes

390.835Â Â Â Â  Highest and best use of waters within scenic waterways; prohibitions; authority of various agencies; water rights; conditions; recreational prospecting; placer mining

390.845Â Â Â Â  Administration of scenic waterways and related adjacent lands; limitations on use; condemnation; rules

390.848Â Â Â Â  Passes for use of parts of Deschutes River; rules; fee; exemption from fee; disposition of moneys

390.851Â Â Â Â  Activities prohibited on parts of Deschutes River without pass; exceptions

390.855Â Â Â Â  Designation of additional scenic waterways

390.865Â Â Â Â  Authority of legislature over designation of additional scenic waterways

390.875Â Â Â Â  Transfer of public lands in scenic waterways to department; administration of nontransferred lands

390.885Â Â Â Â  Exchange of property within scenic waterway for property outside waterway

390.895Â Â Â Â  Use of federal funds

390.905Â Â Â Â  Effect of ORS 390.805 to 390.925 on other state agencies

390.910Â Â Â Â  Intergovernmental cooperation; county representative on management advisory committee

390.915Â Â Â Â  Determination of value of scenic easement for tax purposes; easement exempt

390.925Â Â Â Â  Enforcement

DESCHUTES RIVER SCENIC WATERWAY RECREATION AREA

390.930Â Â Â Â  Definitions for ORS 390.930 to 390.940

390.932Â Â Â Â  Creation of Deschutes River Scenic Waterway Recreation Area

390.934Â Â Â Â  Management of Deschutes River Scenic Waterway Recreation Area; plan; rules; budget

390.936Â Â Â Â  Rules

390.938Â Â Â Â  Guidelines for management and development

390.940Â Â Â Â  Relationship to other laws

RECREATION TRAILS

390.950Â Â Â Â  Short title

390.956Â Â Â Â  Policy

390.959Â Â Â Â  Composition of trails system; establishment of markers

390.962Â Â Â Â  Criteria for establishing trails; location; statutes authorizing trails for motorized vehicles unaffected

390.965Â Â Â Â  Hearing required; information to be considered

390.968Â Â Â Â  Selection of rights of way for trails

390.971Â Â Â Â  Department duties and powers; rules

390.974Â Â Â Â  Intergovernmental cooperation to obtain property for use in trail system

390.977Â Â Â Â  Oregon Recreation Trails Advisory Council; members; appointment; terms; duties; expenses; officers; quorum; meetings

390.980Â Â Â Â  Funds for purposes of ORS 390.950 to 390.989; acceptance and use of donated funds; indemnity to owners of land damaged by trail users

390.983Â Â Â Â  Trail property tax assessment

390.986Â Â Â Â  Injunctive relief for violation of ORS 390.950 to 390.989

390.989Â Â Â Â  Eminent domain does not apply to department powers or duties under ORS 390.950 to 390.989

PENALTIES

390.990Â Â Â Â  Violations

390.992Â Â Â Â  Civil penalties

390.995Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  390.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the State Parks and Recreation Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Parks and Recreation Department.

Â Â Â Â Â  (3) ÂDirectorÂ means the State Parks and Recreation Director. [1989 c.904 Â§2]

OUTDOOR RECREATION RESOURCES

Â Â Â Â Â  390.010 Policy of state toward outdoor recreation resources. The Legislative Assembly recognizes and declares:

Â Â Â Â Â  (1) It is desirable that all Oregonians of present and future generations and visitors who are lawfully present within the boundaries of this state be assured adequate outdoor recreation resources. It is desirable that all levels of government and private interests take prompt and coordinated action to the extent practicable without diminishing or affecting their respective powers and functions to conserve, develop, and utilize such resources for the benefit and enjoyment of all the people.

Â Â Â Â Â  (2) The economy and well-being of the people are in large part dependent upon proper utilization of the stateÂs outdoor recreation resources for the physical, spiritual, cultural, scientific and other benefits which such resources afford.

Â Â Â Â Â  (3) It is in the public interest to increase outdoor recreation opportunities commensurate with the growth in need through necessary and appropriate actions, including, but not limited to, the following:

Â Â Â Â Â  (a) Protection of existing and needed open spaces for appreciation, use and enjoyment of OregonÂs scenic landscape.

Â Â Â Â Â  (b) Provision of adequate land for outdoor recreation.

Â Â Â Â Â  (c) Preservation and restoration for public enjoyment and education of structures, objects, facilities and resources which are examples of Oregon history, archaeology and natural science.

Â Â Â Â Â  (d) Development of a system of scenic roads to enhance recreational travel and sightseeing.

Â Â Â Â Â  (e) Encouragement of outdoor activities such as festivals, fairs, and events relating to music, dance, drama, art and sports.

Â Â Â Â Â  (f) Expansion of facilities for camping, picnicking and lodging in or near recreational areas and along routes of travel.

Â Â Â Â Â  (g) Provision of tourist hospitality centers, which may include informational services, sanitary facilities, camping and picnicking areas at points near major highway entrances into the state.

Â Â Â Â Â  (h) Provision of trails for horseback riding, hiking, bicycling and motorized trail vehicle riding.

Â Â Â Â Â  (i) Development of waterways, land and water facilities for recreational boating, hunting and fishing.

Â Â Â Â Â  (j) Development of all recreation potentials of the several river basins, compatible with programs of water use enunciated by the Water Resources Commission.

Â Â Â Â Â  (k) Provision for access to public lands and waters having recreational values.

Â Â Â Â Â  (L) Encouragement of the development of winter sports facilities.

Â Â Â Â Â  (m) Encouragement of programs for recreational enjoyment of mineral resources.

Â Â Â Â Â  (4) It is in the public interest that all efforts be made through research, education and enforcement to the end that OregonÂs outdoor recreation resources will be used under the highest standards of conduct.

Â Â Â Â Â  (5) It shall be the policy of the State of Oregon to supply those outdoor recreation areas, facilities and opportunities which are clearly the responsibility of the state in meeting growing needs; and to encourage all agencies of government, voluntary and commercial organizations, citizen recreation groups and others to work cooperatively and in a coordinated manner to assist in meeting total recreation needs through exercise of their appropriate responsibilities. [Formerly 184.310]

VIOLATIONS ENFORCEMENT

Â Â Â Â Â  390.050 Park and recreation violations; enforcement; disposition of fines and costs. (1) In addition to any other persons permitted to enforce violations, the State Parks and Recreation Department and any employee of the State Parks and Recreation Department specifically designated by the State Parks and Recreation Director may issue citations for park and recreation violations established under this chapter in the manner provided by ORS chapter 153.

Â Â Â Â Â  (2) All fines and court costs recovered from park and recreation violations shall be paid to the clerk of the court involved. Such moneys shall be credited and distributed under ORS 137.290 and 137.295 as monetary obligations payable to the state. [1981 c.692 Â§2; 1981 c.798 Â§35; 1987 c.905 Â§21; 1999 c.1051 Â§98]

LOTTERY BONDS FOR STATE PARK PURPOSES

Â Â Â Â Â  390.060 Definitions for ORS 390.060 to 390.067. As used in ORS 390.060 to 390.067, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂState park lottery bondsÂ means the bonds authorized to be issued under ORS 390.067 for the purpose of financing state park projects.

Â Â Â Â Â  (2) ÂState park projectsÂ means projects for the acquisition, development, improvement, upgrading, preservation and expansion of the capacity of facilities of the system of state parks, including but not limited to parks, park facilities, ocean shores, scenic waterways, trails and historic sites in the State of Oregon. [1997 c.800 Â§3; 1999 c.44 Â§21]

Â Â Â Â Â  Note: 390.060 to 390.067 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.063 Lottery bonds for state park projects. The Legislative Assembly declares that the purpose of ORS 390.060 to 390.067 is to authorize lottery bonds for state park projects. The lottery bonds authorized by ORS 390.060 to 390.067 shall be issued pursuant to ORS 286.560 to 286.580 and 348.716. The obligation of the State of Oregon with respect to the bonds and with respect to any grant agreement or other commitment authorized by ORS 267.334, 285B.410, 285B.422, 285B.482, 285B.530 to 285B.548 and 390.060 to 390.067 shall at all times be restricted to the availability of unobligated net lottery proceeds, proceeds of lottery bonds and any other amounts specifically committed by ORS 286.560 to 286.580 and 348.716. Neither the faith and credit of the State of Oregon nor any of its taxing power shall be pledged or committed to the payment of lottery bonds or any other commitment of the State of Oregon authorized by ORS 390.060 to 390.067. [1997 c.800 Â§1; 1999 c.44 Â§22; 2005 c.835 Â§31]

Â Â Â Â Â  Note: See note under 390.060.

Â Â Â Â Â  390.065 Findings; use of Oregon State Lottery proceeds. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Expenditures by visitors to Oregon state parks and by employees of the State Parks and Recreation Department currently contribute approximately $549 million each year to local economies throughout Oregon. The acquisition, development, improvement, upgrading, preservation and expansion of the capacity of facilities of the system of state parks, including parks, park facilities, ocean shores, scenic waterways, trails and historic sites in the State of Oregon, do and will accomplish the purpose of creating jobs and furthering economic development in Oregon by:

Â Â Â Â Â  (a) Increasing the capacity, usefulness and attractive qualities of public recreational facilities, thereby promoting travel and tourism in Oregon;

Â Â Â Â Â  (b) Generating business for and supporting the operations and prosperity of businesses located in the areas of the public recreational facilities; and

Â Â Â Â Â  (c) Creating employment opportunities within this state through the funding of development and improvement projects on which workers will be employed.

Â Â Â Â Â  (2) Based on the findings made in this section, the use of the net proceeds from the operation of the Oregon State Lottery to fund state park projects and to pay state park lottery bonds described in ORS 390.063 is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [1997 c.800 Â§2; 1999 c.44 Â§23]

Â Â Â Â Â  Note: See note under 390.060.

Â Â Â Â Â  390.067 Request for issuance of state park lottery bonds; Oregon Parks for the Future Fund; uses of fund. (1) State park lottery bonds shall be issued only at the request of the State Parks and Recreation Director. State park lottery bonds may be issued in an amount sufficient to provide no more than $105 million of net proceeds to pay costs of state park projects, plus the amounts required to pay bond-related costs.

Â Â Â Â Â  (2) The Oregon Parks for the Future Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds from the sale of the state park lottery bonds which are available to pay costs of state park projects shall be credited to the Oregon Parks for the Future Fund. Investment earnings on amounts in the Oregon Parks for the Future Fund shall be credited to the Oregon Parks for the Future Fund. All moneys from time to time credited to the Oregon Parks for the Future Fund, including any investment earnings, are appropriated continuously to the State Parks and Recreation Department only for payment of costs of state park projects and for payment of bond-related costs that are allocable to state park lottery bonds. Amounts in the Oregon Parks for the Future Fund shall be disbursed upon the written request of the State Parks and Recreation Director to pay for costs of state park projects pursuant to subsection (3) of this section, and upon the written request of the Director of the Oregon Department of Administrative Services to pay for bond-related costs that are allocable to state park lottery bonds.

Â Â Â Â Â  (3) The State Parks and Recreation Director shall apply amounts in the Oregon Parks for the Future Fund to pay costs of state park projects. The State Parks and Recreation Director may make and administer contracts to carry out state park projects. In addition, the director may enter into agreements with any state agency or local government that commits the State Parks and Recreation Department to pay anticipated funds from the Oregon Parks for the Future Fund to the agency or local government for state park projects. Agreements under this subsection may, subject to the provisions of this section, provide for the remittance of the moneys on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the agreements. The obligation of the state and the department to provide funds under any such agreement shall be subject to the availability of amounts in the Oregon Parks for the Future Fund and any other amounts lawfully available to the State Parks and Recreation Department. The State Parks and Recreation Department and any agency or local government receiving proceeds of state park lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services which is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.800 Â§4]

Â Â Â Â Â  Note: See note under 390.060.

Â Â Â Â Â  390.070 [1997 c.800 Â§5; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.073 [1997 c.800 Â§6; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.075 [1997 c.800 Â§7; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.077 [1997 c.800 Â§8; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.080 [1997 c.800 Â§8a; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.110 [Formerly 366.345; repealed by 1989 c.904 Â§48]

STATE PARKS AND RECREATION DEPARTMENT

(Generally)

Â Â Â Â Â  390.111 Creation of department; jurisdiction and authority. (1) The State Parks and Recreation Department is created. The department consists of the State Parks and Recreation Commission, the State Parks and Recreation Director and all other officers and employees of the department.

Â Â Â Â Â  (2) Except as may be provided by an agreement to the contrary between the State Parks and Recreation Commission and the county, city or political subdivision thereof which exercised jurisdiction and authority over the park, ground or place prior to acquisition by the state, the department has complete jurisdiction and authority over all state parks, waysides and scenic, historic or state recreation areas, recreational grounds or places acquired by the state for scenic, historic, natural, cultural or recreational purposes except as otherwise provided by law. [1989 c.904 Â§3]

Â Â Â Â Â  390.112 Additional criteria for acquiring and developing new historic sites, parks and recreation areas. The State Parks and Recreation Department shall propose to the State Parks and Recreation Commission additional criteria for the acquisition and development of new historic sites, parks and recreation areas. The criteria shall include but need not be limited to:

Â Â Â Â Â  (1) Criteria to address opportunities that may be lost to the department if acquisition is delayed, such as Whelan Island in Tillamook County and Cape Sebastian in Curry County;

Â Â Â Â Â  (2) Criteria to protect significant cultural and historic properties, such as ThompsonÂs Mills in Linn County, Fort Rock Cave in Lake County, Fort Yamhill in Polk County and Keil House in Marion County; and

Â Â Â Â Â  (3) Criteria to satisfy the need for overnight and large group use facilities on the perimeter of urban population centers, such as Columbia and Washington Counties. [1999 c.1038 Â§4]

Â Â Â Â Â  390.114 State Parks and Recreation Commission. (1) There is established a State Parks and Recreation Commission consisting of seven members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to ORS 171.562 and 171.565.

Â Â Â Â Â  (4) The Governor shall appoint one member of the commission from each of the congressional districts referred to in ORS 188.135, one member from among individuals who reside west of the summit of the Coast Mountain Range and one member from among individuals who reside east of the summit of the Cascade Mountain Range.

Â Â Â Â Â  (5) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1989 c.904 Â§4; 1997 c.249 Â§123]

Â Â Â Â Â  390.117 Commission officers; meetings; function; delegation of authority. (1) The Governor shall designate one member as chairperson, and the members shall select such other officers, for such terms and with such duties and powers necessary for the performance of such offices as the State Parks and Recreation Commission determines appropriate.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a time and place determined by the commission. The commission also shall meet at such other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (4) It is the function of the State Parks and Recreation Commission to promote the policy of this state toward outdoor recreation resources identified in ORS 390.010 and establish the policies for the operation of the State Parks and Recreation Department in a manner consistent with the policies and purposes of this chapter. In addition, the commission shall perform any other duty vested in it by law.

Â Â Â Â Â  (5) Except for the commissionÂs power to adopt rules, the commission may delegate to the State Parks and Recreation Director the exercise or discharge in the commissionÂs name of any power, duty or function, of whatever character, vested in or imposed by law upon the commission, with the exception of the powers, duties and functions described in ORS 390.121 (1). The official act of the director acting in the commissionÂs name and by the commissionÂs authority shall be considered an official act of the commission. [1989 c.904 Â§6]

Â Â Â Â Â  390.120 [Formerly 366.175; 1979 c.186 Â§17; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.121 Powers of commission. In carrying out its responsibilities, the State Parks and Recreation Commission may:

Â Â Â Â Â  (1) Acquire by purchase, agreement, donation or by exercise of eminent domain, real property or any right or interest therein deemed necessary for the operation and development of state parks, roads, trails, campgrounds, picnic areas, boat ramps, nature study areas, waysides, relaxation areas, visitor and interpretive centers, department management facilities, such as shops, equipment sheds, office buildings, park ranger residences or other real property or any right or interest because of its natural, scenic, cultural, historic or recreational value, or any other places of attraction and scenic or historic value which in the judgment of the State Parks and Recreation Department will contribute to the general welfare, enjoyment and pleasure of the public.

Â Â Â Â Â  (2) Construct, improve, develop, manage, operate and maintain facilities and areas, including but not limited to roads, trails, campgrounds, picnic areas, boat ramps and nature study areas named in subsection (1) of this section.

Â Â Â Â Â  (3) Sell, lease, exchange or otherwise dispose or permit use of real or personal property, including equipment and materials acquired by the department, if in the opinion of the department it is no longer needed, required or useful for department purposes, except that:

Â Â Â Â Â  (a) Real property may be leased when such real property will not be needed for department purposes during the leasing period.

Â Â Â Â Â  (b) Real property used for park purposes may be donated to the United States Department of Interior for the purpose of establishing a national monument when in the judgment of the department such disposition would best serve the interests of this state.

Â Â Â Â Â  (c) Proceeds from the sale of all surplus or unsuitable lands held for park purposes shall be deposited in the Parks Donation Trust Fund for use for park land acquisition or development. Proceeds from the sale of other property shall be paid by the department to the State Treasurer for credit to the State Parks and Recreation Department Fund, and any interest from this fund shall be credited to this fund.

Â Â Â Â Â  (d)(A) Before offering forest products for sale, the department shall cause the forest products to be appraised.

Â Â Â Â Â  (B) If the appraised value of the forest products exceeds $15,000, the department shall offer them for sale by competitive bid. Prior to such bid offering, the department shall give notice not less than once a week for three consecutive weeks by publication in one or more newspapers of general circulation in the county in which the forest products are located and by such other media of communication as the department deems advisable. The minimum bid price and a brief statement of the terms and conditions of the sale shall be in the notice.

Â Â Â Â Â  (C) The notice and competitive bidding under subparagraph (B) of this paragraph shall not be required if the State Parks and Recreation Director declares an emergency to exist that requires the immediate removal of the timber. If an emergency has been so declared:

Â Â Â Â Â  (i) The timber, regardless of value, may be sold by a negotiated price; and

Â Â Â Â Â  (ii) The director shall make available for public inspection a written statement giving the reasons for declaring the emergency.

Â Â Â Â Â  (e) In the case of real property acquired by eminent domain, the prior owner of real property for which sale, lease, exchange or other disposal is proposed must be given the first opportunity to reacquire the property in accordance with ORS chapter 35.

Â Â Â Â Â  (4) Enter into contracts deemed necessary for the construction, maintenance, operation, improvement or betterment of parks or for the accomplishment of the purposes of chapter 904, Oregon Laws 1989. All contracts executed by the department shall be made in the name of this state, by and through the department.

Â Â Â Â Â  (5) In carrying out its duties, functions and powers under this chapter, publish guides and other materials relating to recreational opportunities in this state or to any program or function administered by the department. The department may arrange for the sale of such publications. The price of such publications shall include the cost of publishing and distributing the materials. All moneys received by the department from the sale of publications shall be deposited in the State Parks and Recreation Department Fund. The department may contract for the publication of the materials described in this subsection, including the research, design and writing of the materials. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed under the contract. [1989 c.904 Â§9]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 904, Oregon Laws 1989,Â for the words Âthis 1989 ActÂ in section 9, chapter 904, Oregon Laws 1989, compiled as 390.121. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  390.122 Requirements for establishing priorities for acquisition. In establishing its priorities for acquisition, the State Parks and Recreation Commission shall:

Â Â Â Â Â  (1) Consider the criteria and specific examples set forth in ORS 390.112; and

Â Â Â Â Â  (2) Encourage public nominations of significant resources that meet the criteria established pursuant to ORS 390.112 and other criteria pertaining to the acquisition of historic sites, parks and recreation areas. [1999 c.1038 Â§5]

Â Â Â Â Â  390.124 Commission rulemaking authority; charges for use of parks and other areas; exceptions. (1) In accordance with any applicable provision of ORS chapter 183, the State Parks and Recreation Commission may adopt rules necessary to carry out the duties, functions and powers imposed by law upon the commission and the State Parks and Recreation Department. Rules adopted pursuant to this section shall be duly entered in the minutes and records of the commission.

Â Â Â Â Â  (2) The commission may adopt rules that assess reasonable charges, including fee reductions, waivers and exemptions, for the use of areas established and maintained by the department. However, the commission shall authorize the use of any state park, individual campsite or day use fee area without charge:

Â Â Â Â Â  (a) Upon the showing of proper identification, by a person maintaining a foster home, as defined by ORS 418.625, and the personÂs children, when accompanied by a foster child residing in the home.

Â Â Â Â Â  (b) Upon the showing of proper identification, by a person maintaining a developmental disability child foster home, as defined by ORS 443.830, and the personÂs children, when accompanied by a foster child residing in the home.

Â Â Â Â Â  (c) If a deed to, lease of or contract to use the property used as a state park, campsite or day use fee area prohibits the charging of fees for use of the property.

Â Â Â Â Â  (d) Upon the showing of proper identification, by either a disabled veteran or a person on leave from military active duty status on Memorial Day, Independence Day or Veterans Day.

Â Â Â Â Â  (3) The commission shall report to an appropriate committee of the Legislative Assembly, no later than January 31 of each odd-numbered year, on the fee reductions, waivers and exemptions adopted by rule by the commission pursuant to subsection (2) of this section. [1989 c.904 Â§Â§10,10a; 1991 c.67 Â§93; 1999 c.316 Â§7; 2003 c.519 Â§1]

Â Â Â Â Â  390.127 State Parks and Recreation Director; appointment; compensation. (1) The State Parks and Recreation Commission shall appoint as State Parks and Recreation Director an individual well qualified by training and experience to serve for a term of four years unless sooner removed by the commission.

Â Â Â Â Â  (2) The director shall receive such salary as may be prescribed by law. In addition to salary, subject to applicable law regulating travel and expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties. [1989 c.904 Â§7]

Â Â Â Â Â  390.130 [Formerly 366.180; 1979 c.186 Â§18; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.131 Duties of director. The State Parks and Recreation Director is the executive head of the State Parks and Recreation Department and shall:

Â Â Â Â Â  (1) Be responsible to the State Parks and Recreation Commission for administration and enforcement of the duties, functions and powers imposed by law upon the commission and the department.

Â Â Â Â Â  (2) Appoint, supervise and control all commission employees and, under policy direction of the commission, be responsible for all of the commissionÂs functions and activities.

Â Â Â Â Â  (3) Establish such administrative divisions as are necessary to carry out properly the commissionÂs functions and activities.

Â Â Â Â Â  (4) Contract with the Department of Transportation for the performance of such administrative services as the director considers appropriate. [1989 c.904 Â§8]

Â Â Â Â Â  390.134 State Parks and Recreation Department Fund; sources; uses; advisory committee; rules; subaccounts. (1) As used in this section:

Â Â Â Â Â  (a) ÂCamperÂ has the meaning given that term in ORS 801.180.

Â Â Â Â Â  (b) ÂCountyÂ includes a metropolitan service district organized under ORS chapter 268, but only to the extent that the district has acquired, through title transfer, and is operating a park or recreation site of a county pursuant to an intergovernmental agreement.

Â Â Â Â Â  (c) ÂMotor homeÂ has the meaning given that term in ORS 801.350.

Â Â Â Â Â  (d) ÂTravel trailerÂ has the meaning given that term in ORS 801.565.

Â Â Â Â Â  (2) The State Parks and Recreation Department Fund is established separate and distinct from the General Fund. Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for the purposes provided by law. The fund shall consist of the following:

Â Â Â Â Â  (a) All moneys placed in the fund as provided by law. Any interest or other income derived from the depositing or other investing of the fund must be credited to the fund.

Â Â Â Â Â  (b) All registration fees received by the Department of Transportation for campers, motor homes and travel trailers that are transferred to the fund under ORS 366.512. The funds must be deposited in a separate subaccount established under subsection (3) of this section.

Â Â Â Â Â  (c) Revenue from fees and charges pursuant to ORS 390.124.

Â Â Â Â Â  (3) Any moneys placed in the fund for a particular purpose may be placed in a separate subaccount within the fund. Each separate subaccount established under this subsection must be separately accounted for. Moneys placed in a subaccount must be used for the purposes for which they are deposited.

Â Â Â Â Â  (4) All of the moneys in the fund except those moneys described in subsection (3), (5), (6) or (7) of this section must be deposited in a separate subaccount within the fund and used by the State Parks and Recreation Department for the acquisition, development, maintenance, care and use of park and recreation sites and for the maintenance and operation of the Oregon State Fair. The moneys in the subaccount under this subsection must be accounted for separately and stated separately in the State Parks and Recreation DepartmentÂs biennial budget.

Â Â Â Â Â  (5) Thirty percent of the amount transferred to the State Parks and Recreation Department under ORS 366.512 from the registration of travel trailers, campers and motor homes and under ORS 803.601 from recreational vehicle trip permits must be deposited in a separate subaccount within the fund to be distributed for the maintenance, care and use of county park and recreation sites. The moneys in the subaccount under this subsection must be accounted for separately. The following apply to the distribution of moneys under this subsection:

Â Â Â Â Â  (a) The moneys must be distributed among the several counties for the purposes described in this subsection. The distribution shall be made at times determined by the State Parks and Recreation Department but must be made not less than once a year.

Â Â Â Â Â  (b) The sums designated under this subsection must be remitted to the county treasurers of the several counties by warrant.

Â Â Â Â Â  (c) The department shall establish an advisory committee to advise the department in the performance of its duties under this subsection. The composition of the advisory committee under this subsection is as determined by the department by rule. In determining the composition of the advisory committee, the department shall attempt to provide reasonable representation for county officials or employees with responsibilities relating to county parks and recreation sites.

Â Â Â Â Â  (d) The department, by rule, shall establish a program to provide moneys to counties for the acquisition, development, maintenance, care and use of county park and recreation areas. The rules under this paragraph shall provide for distribution of moneys based on use and need and, as the department determines necessary, on the need for the development and maintenance of facilities to provide camping sites for campers, motor homes and travel trailers.

Â Â Â Â Â  (6) The department shall create a separate City and County Subaccount within the fund to be used to reimburse cities and counties as provided in ORS 390.290.

Â Â Â Â Â  (7) The department shall create a separate rural Fire Protection District Subaccount to be used to provide funds for the fire protection districts as provided in ORS 390.290.

Â Â Â Â Â  (8) On or before January 15 of each odd-numbered year, the State Parks and Recreation Director shall report to the Joint Legislative Committee on Ways and Means created by ORS 171.555 on the use of moneys deposited pursuant to ORS 805.256 in the fund. The director shall make the report in a form and manner as the committee may prescribe. [1989 c.904 Â§9a; 1993 c.662 Â§2; 1993 c.696 Â§16; 1997 c.421 Â§4; 1997 c.721 Â§1; subsection (7) of 2001 Edition enacted as 2001 c.110 Â§2; 2003 c.14 Â§166; 2003 c.655 Â§74; 2005 c.22 Â§Â§265,266; 2005 c.755 Â§29; 2005 c.777 Â§Â§46,47]

Â Â Â Â Â  390.137 State Parks and Recreation Department Operating Fund. (1) There is established in the State Parks and Recreation Department a revolving fund known as the State Parks and Recreation Department Operating Fund. Moneys shall be transferred from the State Parks and Recreation Department Fund to the State Parks and Recreation Department Operating Fund as needed.

Â Â Â Â Â  (2) Parks Donation Trust Fund moneys shall be transferred to the State Parks and Recreation Department Operating Fund for disbursement for purposes stated in ORS 390.153 (2).

Â Â Â Â Â  (3) Disbursements may be made by check of the department upon the State Treasurer signed by such officer or administrative head as the State Parks and Recreation Director appoints for that purpose. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the State Parks and Recreation Department incurred in the operation of the department or any of its divisions. The department shall keep accurate account of the funds.

Â Â Â Â Â  (4) Upon approval of the Oregon Department of Administrative Services and the State Treasurer, the State Parks and Recreation Department may contract to write checks upon the State Treasury to pay for claims and expenditures of the department. [1989 c.904 Â§9b]

Â Â Â Â Â  390.139 Oregon Adopt-a-Park Program; funding; rules; agreement with volunteers. (1) The State Parks and Recreation Department shall administer a program designed to allow volunteers to assist in the operation and maintenance of OregonÂs state parks. The program shall include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of volunteers in park operation and maintenance, assigning each volunteer to a specific state park. The program shall be called the Oregon Adopt-a-Park Program.

Â Â Â Â Â  (2) Private landowners with parks adjacent to their property are vital to the success of the Oregon Adopt-a-Park Program. The State Parks and Recreation Department shall ensure that participants in the program comply with requirements to obtain permission from landowners for access across private property if necessary to perform the volunteersÂ duties.

Â Â Â Â Â  (3) Program funding is an authorized use of the State Parks and Recreation Department Fund under ORS 390.134.

Â Â Â Â Â  (4) The State Parks and Recreation Department may adopt any rules necessary for implementation of the Oregon Adopt-a-Park Program.

Â Â Â Â Â  (5) An agreement entered into between the State Parks and Recreation Department and a volunteer under subsection (1) of this section shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of the designated state park. The volunteer may request a specific state park the volunteer wishes to adopt, but the assignment shall be at the discretion of the State Parks and Recreation Department. In assigning parks, the department shall coordinate and cooperate with affected federal, state and local management agencies and private landowners.

Â Â Â Â Â  (b) Specification of the duties of the volunteer.

Â Â Â Â Â  (c) Specification of the responsibilities of the volunteer. The volunteer shall agree to abide by all rules related to the program that are adopted by the State Parks and Recreation Department.

Â Â Â Â Â  (d) Specification of the duration of the agreement. The volunteer shall contract to care for the designated state park for one year.

Â Â Â Â Â  (6) The State Parks and Recreation Department shall create a recognition program to acknowledge the efforts of volunteers, agencies and businesses that participate in the Oregon Adopt-a-Park Program.

Â Â Â Â Â  (7) The State Parks and Recreation Department may provide trash bags, supplies, equipment and safety information and assistance to the participating volunteers.

Â Â Â Â Â  (8) As used in this section, ÂvolunteerÂ may include an individual, a group of individuals, a volunteer group or service club, or any entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code, as amended. [1997 c.718 Â§2; 1999 c.59 Â§103; 2003 c.14 Â§167]

Â Â Â Â Â  390.140 Powers and duties of State Parks and Recreation Director. (1) Under the direction of the State Parks and Recreation Commission, the State Parks and Recreation Director shall:

Â Â Â Â Â  (a) Study and appraise the recreation needs of this state and assemble and disseminate information relative to recreation, considering both tourist and local needs.

Â Â Â Â Â  (b) Investigate the recreation facilities, personnel, activities and programs existing or needed in the various areas in this state and, by consultation with the appropriate public or private authorities in such areas, assist in the development and coordination of recreation facilities, activities and programs.

Â Â Â Â Â  (c) Advise, cooperate with and encourage counties, cities, districts and other local agencies, areas and communities interested in the development and use of recreation facilities, activities and programs for the public benefit.

Â Â Â Â Â  (d) Recommend and promote standards for recreation facilities, personnel, activities and programs.

Â Â Â Â Â  (e) Aid in recruiting, training and placing recreation personnel.

Â Â Â Â Â  (f) Promote recreation institutes and conferences.

Â Â Â Â Â  (2) Under the direction of the commission, the State Parks and Recreation Director may:

Â Â Â Â Â  (a) Encourage and render assistance in the promotion of training programs for volunteer and professional recreation leaders in cooperation with other public and private agencies, persons, groups, organizations and institutions interested in recreation, and encourage the establishment of standards for recreation personnel.

Â Â Â Â Â  (b) Assist any state agency in rendering recreation services and carrying out recreation functions in conformity with the authorized powers and duties of such state agency, and encourage and assist in the coordination of federal, state and local recreation facilities, personnel, activities and programs. [Formerly 366.182; 1979 c.186 Â§19; 1989 c.904 Â§11]

Â Â Â Â Â  390.143 Agreements to provide interpretive services to recreational facilities; authority under agreement; disposition of moneys. (1) In order to further the interpretive and educational functions of recreation facilities in Oregon, the State Parks and Recreation Director may enter into an agreement with a private, nonprofit scientific, historic or educational organization organized solely for the purpose of providing interpretive services to recreation facilities in Oregon.

Â Â Â Â Â  (2) An organization entering into an agreement with the director under subsection (1) of this section may:

Â Â Â Â Â  (a) Provide educational or interpretive material for sale at a recreation facility;

Â Â Â Â Â  (b) Acquire display materials and equipment for exhibits at a recreation facility;

Â Â Â Â Â  (c) Provide support for special recreation facility interpretive programs or environmental education programs;

Â Â Â Â Â  (d) Support recreation facility libraries; or

Â Â Â Â Â  (e) Provide support for other interpretive projects related to a specific recreation facility.

Â Â Â Â Â  (3) If the director enters into an agreement with a private organization under subsection (1) of this section, the State Parks and Recreation Department may:

Â Â Â Â Â  (a) Provide incidental personnel services to the organizationÂs interpretive program; and

Â Â Â Â Â  (b) Provide space at a recreation facility for the interpretive materials provided by the organization.

Â Â Â Â Â  (4) Any money received from the sale of publications or other materials provided by an organization pursuant to an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services of the recreation facility for which the organization provides interpretive services.

Â Â Â Â Â  (5) As used in this section, Ârecreation facilityÂ includes but is not limited to state parks and all recreational, historical and scenic attractions owned or under the control of the State of Oregon and administered by the State Parks and Recreation Department. [1985 c.303 Â§2]

Â Â Â Â Â  390.144 Rules for ORS 390.143. The State Parks and Recreation Director shall adopt rules to carry out the purpose of ORS 390.143. The rules shall include but need not be limited to:

Â Â Â Â Â  (1) Procedures and forms to be used by an organization desiring to enter into an agreement with the director under ORS 390.143;

Â Â Â Â Â  (2) Guidelines for approving the interpretive material an organization proposes to provide to a recreation facility; and

Â Â Â Â Â  (3) Provisions for renewing or dissolving an agreement between an organization and the director. [1985 c.303 Â§3]

Â Â Â Â Â  390.150 Gifts and grants for State Parks and Recreation Department. The State Parks and Recreation Department may accept and expend, use or dispose of moneys and property from any public or private source, including the federal government, made available to the department in the form of grants, gifts, devises, bequests or endowments for the purpose of carrying out any of the provisions and purposes of ORS 390.140 to 390.150 or to facilitate the carrying out of any of the functions of the State Parks and Recreation Director under ORS 390.140 to 390.150. [Formerly 366.183]

Â Â Â Â Â  390.153 Parks Donation Trust Fund; sources; uses. (1) The Parks Donation Trust Fund is established as a fund in the State Treasury. All gifts or donations of money received by the State Parks and Recreation Department shall be deposited with the State Treasurer and credited by the treasurer to the fund. The treasurer may establish subaccounts in the fund established in this section if the treasurer determines that the terms of a gift or donation require a separate subaccount. Any interest or other income derived from the depositing or other investing of the fund shall be credited monthly to the fund except that interest or other income attributable to a subaccount shall be credited to that subaccount.

Â Â Â Â Â  (2) Moneys in the Parks Donation Trust Fund and in any subaccount of the fund are continuously appropriated to the State Parks and Recreation Department for the purposes specified in the gift or donation or, if no specific purpose is specified, for park and recreation purposes determined by the State Parks and Recreation Commission. [1987 c.181 Â§1; 1989 c.904 Â§12]

Â Â Â Â Â  390.155 Authority for State Parks and Recreation Department to accept gifts or donations. The State Parks and Recreation Department may accept gifts or donations of moneys or property to be used for specific or general park and recreational purposes. Subject to the terms specified in a gift or donation, the State Parks and Recreation Commission may authorize use of gifts or donations in a manner that, in the commissionÂs judgment, best carries out the intent of the gift or donation. [1987 c.181 Â§2]

Â Â Â Â Â  390.160 [Formerly 366.350; 1977 c.556 Â§1; 1979 c.134 Â§2; 1979 c.186 Â§20; 1987 c.358 Â§1; 1989 c.550 Â§4; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.170 [Formerly 366.545; repealed by 1975 c.184 Â§1]

Â Â Â Â Â  390.180 Standards for recreational planning and fund disbursement; rules; park master plans. (1) The State Parks and Recreation Director shall adopt rules that:

Â Â Â Â Â  (a) Establish the standards the State Parks and Recreation Department shall use when that department:

Â Â Â Â Â  (A) Performs comprehensive statewide recreational planning; or

Â Â Â Â Â  (B) Disburses any moneys to local governments or other state agencies under programs established under state or federal law.

Â Â Â Â Â  (b) Establish a process for the development of a master plan for each state park, including public participation and coordination with affected local governments.

Â Â Â Â Â  (c) Establish a master plan for each state park, including an assessment of resources and a determination of the capacity for public use and enjoyment of each park, that the State Parks and Recreation Department shall follow in its development and use of each park.

Â Â Â Â Â  (d) Make state funding assistance available to nonprofit veteransÂ organizations for the construction and restoration of memorials honoring veterans and war memorials located on public property.

Â Â Â Â Â  (2) The State Parks and Recreation Director shall submit an adopted state park master plan to the local government with land use planning responsibility for the subject park. [1979 c.637 Â§1; 1987 c.158 Â§67; 1997 c.604 Â§1; 2005 c.398 Â§1]

Â Â Â Â Â  390.190 Revolving fund. (1) A revolving fund not to exceed the aggregate amount of $100,000 may be established within the State Parks and Recreation Department Fund by a warrant drawn on any funds, other than General Fund, appropriated to or authorized for expenditure by the State Parks and Recreation Department.

Â Â Â Â Â  (2) The fund shall be at the disposal of the State Parks and Recreation Department and may be used by the department:

Â Â Â Â Â  (a) To compensate employees for salaries, travel expenses, relocation expenses and other work-related expenditures; and

Â Â Â Â Â  (b) To pay for services, supplies and materials not to exceed $300 for any transaction.

Â Â Â Â Â  (3) All vouchers for claims paid from the revolving fund shall be approved by the State Parks and Recreation Director. When claims are so approved and audited, warrants covering them shall be drawn in favor of the director and shall be used by the director to reimburse the fund. [1983 c.443 Â§7; 1989 c.904 Â§14]

Â Â Â Â Â  390.195 Use of state correctional institution inmate labor for maintenance and improvement at state parks. (1) The State Parks and Recreation Department shall use state correctional institution inmate labor to improve, maintain and repair buildings and property at state parks and recreation areas whenever feasible. The provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to the use of state correctional institution inmate labor under this section.

Â Â Â Â Â  (2) The State Parks and Recreation Director shall assign and supervise the work of the state inmates who are performing the work described in subsection (1) of this section.

Â Â Â Â Â  (3) Nothing in this section is intended to exempt the State Parks and Recreation Department from the provisions of ORS 279.835 to 279.855 for any purpose other than the use of state correctional institution inmate labor. [1997 c.533 Â§1; 1999 c.59 Â§104; 2003 c.794 Â§270]

Â Â Â Â Â  Note: 390.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.200 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Parks and Recreation Department may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (e) In which the person has responsibility for auditing agency financial transactions;

Â Â Â Â Â  (f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

Â Â Â Â Â  (g) In which the person has access to tax or financial information of individuals or business entities;

Â Â Â Â Â  (h) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

Â Â Â Â Â  (i) In which the person may issue citations under ORS 390.050. [2005 c.730 Â§55]

Â Â Â Â Â  Note: 390.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.210 [Formerly 366.355; 1971 c.741 Â§37; 1987 c.158 Â§68; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.215 [1979 c.792 Â§2; 1987 c.158 Â§69; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.220 [Formerly 358.520; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.230 Fort Stevens Military Reservation; Clatsop Spit. (1) The right, title and interest of all state agencies, other than the State Fish and Wildlife Commission and political subdivisions, in the lands described in subsection (2) of this section are hereby vested in the State or Oregon by and through its State Parks and Recreation Department.

Â Â Â Â Â  (2) All of the lands, together with the accretions thereto lying westerly of the east line of section 7, township 8 north, range 10 west, Willamette Meridian, Clatsop County, State of Oregon, extending northerly to the main channel of the Columbia River as it existed on May 19, 1967; bounded on the south by the south line of said section 7 extended westerly to the low water of the Pacific Ocean; and bounded on the north by the main channel of said Columbia River extended downstream to the Pacific Ocean. [1967 c.288 Â§Â§1,2]

Â Â Â Â Â  390.231 Development of Crissey Field as state park. Consistent with ORS 390.010 and 390.180, the State Parks and Recreation Department shall develop a plan to make Crissey Field in Brookings a state park. The department may jointly develop the park with the State of California. [1999 c.562 Â§1]

Â Â Â Â Â  Note: 390.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.232 Tax on government camping and recreational vehicle spaces. (1) If a local government, as defined by ORS 174.116, imposes a tax on the rental of privately owned camping or recreational vehicle spaces, the local government shall also impose that tax on the rental of camping or recreational vehicle spaces that are owned by the state or a local government.

Â Â Â Â Â  (2) Notwithstanding any timeline imposed by a local government for remitting tax receipts, a tax collected by the state or a local government pursuant to this section may be held by the collecting agency until the amount of money held by the agency equals or exceeds $100. Once the amount held by the collecting agency equals or exceeds $100, the agency shall remit the tax collected at the next following reporting period established by the local government for payment of the tax. A local government may not assess any penalty or interest against the state or a local government that withholds payments pursuant to this subsection. [1993 c.819 Â§1; 2005 c.610 Â§1]

Â Â Â Â Â  Note: 390.232 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Archaeological Sites and Historical Material)

Â Â Â Â Â  390.235 Permits and conditions for excavation or removal of archaeological or historical material; rules; criminal penalty. (1)(a) A person may not excavate or alter an archaeological site on public lands, make an exploratory excavation on public lands to determine the presence of an archaeological site or remove from public lands any material of an archaeological, historical, prehistorical or anthropological nature without first obtaining a permit issued by the State Parks and Recreation Department.

Â Â Â Â Â  (b) If a person who obtains a permit under this section intends to curate or arrange for alternate curation of an archaeological object that is uncovered during an archaeological investigation, the person must submit evidence to the State Historic Preservation Officer that the Oregon State Museum of Anthropology and the appropriate Indian tribe have approved the applicantÂs curatorial facilities.

Â Â Â Â Â  (c) No permit shall be effective without the approval of the state agency or local governing body charged with management of the public land on which the excavation is to be made, and without the approval of the appropriate Indian tribe.

Â Â Â Â Â  (d) The State Parks and Recreation Director, with the advice of the Oregon Indian tribes and Executive Officer of the Commission on Indian Services, shall adopt rules governing the issuance of permits.

Â Â Â Â Â  (e) Disputes under paragraphs (b) and (c) of this subsection shall be resolved in accordance with ORS 390.240.

Â Â Â Â Â  (f) Before issuing a permit, the State Parks and Recreation Director shall consult with:

Â Â Â Â Â  (A) The landowning or land managing agency; and

Â Â Â Â Â  (B) If the archaeological site in question is associated with a prehistoric or historic native Indian culture:

Â Â Â Â Â  (i) The Commission on Indian Services; and

Â Â Â Â Â  (ii) The most appropriate Indian tribe.

Â Â Â Â Â  (2) The State Parks and Recreation Department may issue a permit under subsection (1) of this section under the following circumstances:

Â Â Â Â Â  (a) To a person conducting an excavation, examination or gathering of such material for the benefit of a recognized scientific or educational institution with a view to promoting the knowledge of archaeology or anthropology;

Â Â Â Â Â  (b) To a qualified archaeologist to salvage such material from unavoidable destruction; or

Â Â Â Â Â  (c) To a qualified archaeologist sponsored by a recognized institution of higher learning, private firm or an Indian tribe as defined in ORS 97.740.

Â Â Â Â Â  (3) Any archaeological materials, with the exception of Indian human remains, funerary objects, sacred objects and objects of cultural patrimony, recovered by a person granted a permit under subsection (2) of this section shall be under the stewardship of the State of Oregon to be curated by the Oregon State Museum of Anthropology unless:

Â Â Â Â Â  (a) The Oregon State Museum of Anthropology with the approval from the appropriate Indian tribe approves the alternate curatorial facilities selected by the permittee;

Â Â Â Â Â  (b) The materials are made available for nondestructive research by scholars; and

Â Â Â Â Â  (c)(A) The material is retained by a recognized scientific, educational or Indian tribal institution for whose benefit a permit was issued under subsection (2)(a) of this section;

Â Â Â Â Â  (B) The State Board of Higher Education with the concurrence of the appropriate Indian tribe grants approval for material to be curated by an educational facility other than the institution that collected the material pursuant to a permit issued under subsection (2)(a) of this section; or

Â Â Â Â Â  (C) The sponsoring institution or firm under subsection (2)(c) of this section furnishes the Oregon State Museum of Anthropology with a complete catalog of the material within six months after the material is collected.

Â Â Â Â Â  (4) The Oregon State Museum of Anthropology shall have the authority to transfer permanent possessory rights in subject material to an appropriate Indian tribe.

Â Â Â Â Â  (5) Except for sites containing human remains, funerary objects and objects of cultural patrimony as defined in ORS 358.905, or objects associated with a prehistoric Indian tribal culture, the permit required by subsection (1) of this section or by ORS 358.920 shall not be required for forestry operations on private lands for which notice has been filed with the State Forester under ORS 527.670.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂPrivate firmÂ means any legal entity that:

Â Â Â Â Â  (A) Has as a member of its staff a qualified archaeologist; or

Â Â Â Â Â  (B) Contracts with a qualified archaeologist who acts as a consultant to the entity and provides the entity with archaeological expertise.

Â Â Â Â Â  (b) ÂQualified archaeologistÂ means a person who has the following qualifications:

Â Â Â Â Â  (A) A post-graduate degree in archaeology, anthropology, history, classics or other germane discipline with a specialization in archaeology, or a documented equivalency of such a degree;

Â Â Â Â Â  (B) Twelve weeks of supervised experience in basic archaeological field research, including both survey and excavation and four weeks of laboratory analysis or curating; and

Â Â Â Â Â  (C) Has designed and executed an archaeological study, as evidenced by a Master of Arts or Master of Science thesis, or report equivalent in scope and quality, dealing with archaeological field research.

Â Â Â Â Â  (7) Violation of the provisions of subsection (1)(a) of this section is a Class B misdemeanor. [Formerly 273.705; 1993 c.459 Â§12; 1995 c.543 Â§7; 1995 c.588 Â§2]

Â Â Â Â Â  390.237 Removal without permit; exceptions. In addition to the provisions of ORS 273.241, if any individual or institution excavates or removes from the land designated in ORS 390.235 any materials of archaeological, historical, prehistorical or anthropological nature without obtaining the permit required in ORS 390.235, all materials and collections removed from such lands, with the exception of native Indian human remains, funerary goods, sacred objects and objects of cultural patrimony, which shall go directly to the appropriate Indian tribe, are under the stewardship of the State of Oregon and shall be assigned to the Oregon State Museum of Anthropology with the expressed approval of the appropriate Indian tribe. [Formerly 273.711; 1993 c.459 Â§13; 1995 c.543 Â§10]

Â Â Â Â Â  390.240 Mediation and arbitration of disputes; rules. (1) The following disputes shall be submitted to mediation and if mediation is not successful to arbitration as described in this section:

Â Â Â Â Â  (a) A dispute with regard to the issuance of an archaeological permit under ORS 390.235; or

Â Â Â Â Â  (b) A dispute over the disposition of human skeletal remains or burial goods under ORS 97.750.

Â Â Â Â Â  (2) The State Parks and Recreation Commission in consultation with the Mark O. Hatfield School of Government and the governing bodies of the Oregon Indian tribes shall adopt rules to establish mediation and arbitration procedures. [1993 c.459 Â§15; 2001 c.104 Â§129; 2003 c.598 Â§42; 2003 c.791 Â§Â§32,32a; 2005 c.817 Â§9]

COMMEMORATIVE COINS

Â Â Â Â Â  390.245 Commemorative coins authorized; sale; use of proceeds. (1) The State Treasurer may issue commemorative coins for sale to the public. Such coins shall commemorate Oregon history, people or resources and shall not constitute legal tender and may include the use of the state seal of Oregon under ORS 186.023. If the State Treasurer decides to issue commemorative coins using the state seal, no private entity shall be authorized to use the state seal on any commemorative coins.

Â Â Â Â Â  (2) All moneys received by the State Treasurer from the sale of commemorative coins shall be paid into the State Treasury and credited to a separate Commemorative Coin Account established within the State Parks and Recreation Department Fund. The State Treasurer is authorized to charge the account the reasonable expenses incurred in the design, production and sale of the coins.

Â Â Â Â Â  (3) All moneys in the account, net of expenses charged, are appropriated continuously to the State Parks and Recreation Department for park land acquisition and development and for historical observances related to historical areas and sites. [1991 c.582 Â§2]

Â Â Â Â Â  390.247 Design; contracted services. (1) The State Treasurer shall select or provide for the selection of the design of the commemorative coins described in ORS 390.245 and shall make such arrangements as the State Treasurer considers appropriate for the production and sale of the coins and shall provide for the production of coins in such numbers considered appropriate.

Â Â Â Â Â  (2) In carrying out the State TreasurerÂs duties, functions and powers with regard to the commemorative coins, the State Treasurer may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Commemorative Coin Account established in ORS 390.245. [1991 c.582 Â§3]

LOCAL PARKS AND RECREATION SERVICES

(Jackson County)

Â Â Â Â Â  390.250 Development of recreational use of lands by Jackson County; application for state funds. (1) In furtherance of the state policy declared in ORS 390.010, the governing body of Jackson County, Oregon, may prepare and adopt a plan to promote the public scenic, park and recreational use of lands along Bear Creek that lie within the boundaries of Jackson County. The county governing body may, in preparing any such plan, designate lands or interest in such lands situated within the county that the county and all cities described in subsection (2) of this section consider necessary for immediate or future acquisition for public use for scenic, park or recreational purposes.

Â Â Â Â Â  (2) Each plan adopted under subsection (1) of this section shall be prepared in cooperation with and with the concurrence of all cities within the county that have lands within their respective boundaries that are adjacent or contiguous to Bear Creek.

Â Â Â Â Â  (3) After the adoption of a plan under subsection (1) of this section, the governing body of a city in Jackson County or of Jackson County may apply to the State Parks and Recreation Department under ORS 390.255 for grants of money to be used by the city or county in the acquisition of lands or any interests therein to carry out any such plan. [1973 c.668 Â§1; 1989 c.904 Â§15]

Â Â Â Â Â  390.255 Use of funds to acquire land interests; conditions of grants. (1) The State Parks and Recreation Department may enter into agreements with cities in Jackson County and with Jackson County and make grants of money from such funds as may be available therefor to assist them in acquiring any lands or any interest therein for scenic, park and recreational purposes in accordance with a plan adopted by the governing body of Jackson County. The grants of money that may be made by the department for the acquisition of any lands or interests shall not be less than 50 percent of such acquisition cost subject to availability of funds therefor. All remaining costs, including but not limited to future operation and maintenance costs, shall be borne by the city or county in a manner satisfactory to the department. No grant of money shall be made by the department under this subsection for any lands or interests acquired by a city or county prior to July 22, 1973.

Â Â Â Â Â  (2) The department may require such information, as it considers advisable, from a city or the county applying for a grant of money under ORS 390.250 (3). The department may impose such conditions on the agreements entered into under subsection (1) of this section and on the use of moneys granted pursuant thereto as the department considers necessary in carrying out the state policy declared in ORS 390.010. [1973 c.668 Â§2; 1989 c.904 Â§16]

Â Â Â Â Â  390.260 Application of Willamette River Greenway laws; restriction on condemnation to acquire lands. (1) Nothing in ORS 390.250 to 390.260 applies to the Willamette River Greenway created pursuant to ORS 390.310 to 390.368.

Â Â Â Â Â  (2) No land to which ORS 390.250 to 390.260 are applicable shall be acquired by the exercise of the power of eminent domain. [1973 c.668 Â§3]

(Ocean Shores Lifesaving Services)

Â Â Â Â Â  390.270 Definitions for ORS 390.270 to 390.290. As used in ORS 390.270 to 390.290:

Â Â Â Â Â  (1) ÂOcean shoreÂ has the meaning given that term in ORS 390.605.

Â Â Â Â Â  (2) ÂRural fire protection districtÂ means a district organized under or subject to ORS chapter 478. [1973 c.673 Â§1; 1985 c.395 Â§1; 1989 c.904 Â§17; 2001 c.104 Â§130]

Â Â Â Â Â  390.275 Purpose of ORS 390.270 to 390.290. (1) The purpose of ORS 390.270 to 390.290 is to encourage cities, counties and rural fire protection districts to provide lifesaving services along the ocean shore.

Â Â Â Â Â  (2) Any city, county or rural fire protection district that provides lifesaving services along the ocean shore may qualify for a matching fund grant for services and capital acquisitions under ORS 390.270 to 390.290. [1973 c.673 Â§2; 1985 c.395 Â§2]

Â Â Â Â Â  390.280 Duties of State Parks and Recreation Department; grants for lifesaving services; minimum standards; rules. In addition to the other duties of the State Parks and Recreation Department, the department shall:

Â Â Â Â Â  (1) Make grants to cities, counties and rural fire protection districts to reimburse them for funds used to make capital acquisitions for and pay expenses incurred in providing lifesaving services along the ocean shore as provided in ORS 390.285 and 390.290.

Â Â Â Â Â  (2) Determine the eligibility of a city, county or rural fire protection district for, and the amounts of, such matching fund grants.

Â Â Â Â Â  (3) Establish and adopt minimum standards for lifesaving services at such places.

Â Â Â Â Â  (4) Advise governing bodies how to acquire and qualify for matching fund grants.

Â Â Â Â Â  (5) Adopt rules to carry out ORS 390.270 to 390.290. [1973 c.673 Â§3; 1985 c.395 Â§3]

Â Â Â Â Â  390.285 Application by local governing body for reimbursement; report of activities required. (1) To obtain a grant for reimbursement of the expenses incurred in providing lifesaving services along the ocean shore, a governing body of a city, county or rural fire protection district shall file with the State Parks and Recreation Department a request for reimbursement of funds used during the prior fiscal year for capital acquisitions made and to pay expenses incurred for direct program costs in providing such services. The request shall include:

Â Â Â Â Â  (a) A detailed statement of the funds expended for such services or capital acquisitions during the prior fiscal year, and shall indicate the source of such funds; and

Â Â Â Â Â  (b) Such other information as may be required by the department.

Â Â Â Â Â  (2) To be entitled to continue to receive a grant for reimbursement as authorized by ORS 390.270 to 390.290, the city, county or rural fire protection district with its request to the department shall submit a report of the capital acquisitions made and the lifesaving services provided during the previous year. [1973 c.673 Â§4; 1985 c.395 Â§4]

Â Â Â Â Â  390.290 Schedule for reimbursement of local governing bodies. (1) Expenditures made from city, county or rural fire protection district funds to provide lifesaving services along the ocean shore shall be reimbursed by the State Parks and Recreation Department in accordance with this section.

Â Â Â Â Â  (2) Within the limit of the funds available therefor, there shall be paid to an applicant city, county or rural fire protection district, on account of expenditures subject to reimbursement, 75 percent of any amount in excess of $5,000 so expended from the funds of the applicant in the prior fiscal year.

Â Â Â Â Â  (3) Upon approval of a request of a governing body, the department shall enter into a matching fund relationship to reimburse the funds used to pay expenses of providing such lifesaving services.

Â Â Â Â Â  (4) When approved by the department, claims by a city or county for reimbursement under subsections (2) and (3) of this section shall be presented for payment and paid from the City and County Subaccount of the State Parks and Recreation Department Fund in the manner other claims against that account are paid; however, if in any fiscal year the aggregate amount of the grants approved exceeds the funds available in that subaccount for the purposes of ORS 390.270 to 390.290, the department shall prorate the available funds among the grants approved.

Â Â Â Â Â  (5) When approved by the department, claims by a rural fire protection district under subsections (2) and (3) of this section shall be presented for payment and paid from the Fire Protection District Subaccount of the State Parks and Recreation Department Fund in the manner other claims against that account are paid. However, if in any fiscal year the aggregate amount of the grants approved exceeds the funds available in that subaccount for the purposes of ORS 390.270 to 390.290, the department shall prorate the available funds among the grants approved. [1973 c.673 Â§5; 1985 c.395 Â§5; 1989 c.904 Â§62]

(Tillamook State Forest Recreation Program)

Â Â Â Â Â  390.295 Jurisdiction of State Forestry Department and State Parks and Recreation Department. The State Forestry Department shall retain primary responsibility for management of the Tillamook State Forest, provided, however, that the State Parks and Recreation Department is responsible for management of developed recreation facilities as identified in the recreation plan. [1991 c.889 Â§3]

Â Â Â Â Â  Note: 390.295 and 390.300 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.300 Tillamook Forest Recreation Trust Account; sources; uses. (1) The Tillamook Forest Recreation Trust Account is established as a subaccount in the Parks Donation Trust Fund established pursuant to ORS 390.153. All gifts or donations of money received by the state for purposes of developing or implementing the recreation plan described in section 1, chapter 889, Oregon Laws 1991, shall be deposited with the State Treasurer and credited to the subaccount.

Â Â Â Â Â  (2) Moneys in the Tillamook Forest Recreation Trust Account subaccount are continuously appropriated to the State Parks and Recreation Department for the purposes specified in the gift or donation or, if no purpose is specified, for purposes consistent with the recreation plan established under ORS 390.295 and this section. [1991 c.889 Â§5]

Â Â Â Â Â  Note: See note under 390.295.

WILLAMETTE RIVER GREENWAY

(Generally)

Â Â Â Â Â  390.310 Definitions for ORS 390.310 to 390.368. As used in ORS 390.310 to 390.368, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChannelÂ includes any channel that flows water at ordinary low water.

Â Â Â Â Â  (2) ÂUnit of local governmentÂ means an incorporated city, county or any other political subdivision of this state.

Â Â Â Â Â  (3) ÂWillamette RiverÂ means that portion of the Willamette River, including all channels of the Willamette River, from its confluence with the Columbia River upstream to Dexter Dam and the Coast Fork of the Willamette River upstream to Cottage Grove Dam. [1967 c.551 Â§1; 1973 c.558 Â§2; 1989 c.904 Â§18; 2001 c.104 Â§131]

Â Â Â Â Â  390.314 Legislative findings and policy. (1) The Legislative Assembly finds that, to protect and preserve the natural, scenic and recreational qualities of lands along the Willamette River, to preserve and restore historical sites, structures, facilities and objects on lands along the Willamette River for public education and enjoyment and to further the state policy established under ORS 390.010, it is in the public interest to develop and maintain a natural, scenic, historical and recreational greenway upon lands along the Willamette River to be known as the Willamette River Greenway.

Â Â Â Â Â  (2) In providing for the development and maintenance of the Willamette River Greenway, the Legislative Assembly:

Â Â Â Â Â  (a) Recognizing the need for coordinated planning for such greenway, finds it necessary to provide for development and implementation of a plan for such greenway through the cooperative efforts of the state and units of local government.

Â Â Â Â Â  (b) Recognizing the need of the people of this state for existing residential, commercial and agricultural use of lands along the Willamette River, finds it necessary to permit the continuation of existing uses of lands that are included within such greenway; but, for the benefit of the people of this state, also to limit the intensification and change in the use of such lands so that such uses shall remain, to the greatest possible degree, compatible with the preservation of the natural, scenic, historical and recreational qualities of such lands.

Â Â Â Â Â  (c) Recognizing that the use of lands for farm use is compatible with the purposes of the Willamette River Greenway, finds that the use of lands for farm use should be continued within the greenway without restriction.

Â Â Â Â Â  (d) Recognizing the need for central coordination of such greenway for the best interests of all the people of this state, finds it necessary to place the responsibility for the coordination of the development and maintenance of such greenway in the State Parks and Recreation Department.

Â Â Â Â Â  (e) Recognizing the lack of need for the acquisition of fee title to all lands along the Willamette River for exclusive public use for recreational purposes in such greenway, finds it necessary to limit the area within such greenway that may be acquired for state parks and recreation areas and for public recreational use within the boundaries of units of local government along the Willamette River. [1973 c.558 Â§1]

Â Â Â Â Â  390.318 Preparation of development and management plan; content of plan. (1) The State Parks and Recreation Department, in cooperation with units of local government that have lands along the Willamette River within their respective boundaries, shall prepare a plan for the development and management of the Willamette River Greenway as described in ORS 390.314. Such plan may be prepared for segments of the Willamette River and may be submitted as segments for approval under ORS 390.322. Such plan shall specify the boundaries of the Willamette River Greenway and the lands and interests in land situated within such boundaries to be acquired in the development of such greenway. There shall be included within the boundaries of the Willamette River Greenway all lands situated within 150 feet from the ordinary low water line on each side of each channel of the Willamette River and such other lands along the Willamette River as the department and units of local government consider necessary for the development of such greenway; however, the total area included within the boundaries of such greenway shall not exceed, on the average, 320 acres per river mile along the Willamette River. The Willamette River Greenway shall also include all islands and all state parks and recreation areas situated along the Willamette River; however, for the purposes of computing the maximum acreage of lands within such greenway, the acreage of lands situated on such islands and within such state parks and recreation areas shall be excluded.

Â Â Â Â Â  (2) The plan prepared pursuant to subsection (1) of this section, shall depict, through the use of descriptions, maps, charts and other explanatory materials:

Â Â Â Â Â  (a) The boundaries of the Willamette River Greenway.

Â Â Â Â Â  (b) The boundaries of lands acquired or to be acquired as state parks and recreation areas under ORS 390.338.

Â Â Â Â Â  (c) The lands and interests in lands acquired or to be acquired by units of local government under ORS 390.330 to 390.360.

Â Â Â Â Â  (d) Lands within the Willamette River Greenway for which the acquisition of a scenic easement, as provided in ORS 390.332, is sufficient for the purposes of such greenway.

Â Â Â Â Â  (3) The plan shall include the location of all known subsurface mineral aggregate deposits situated on lands within the boundaries of the Willamette River Greenway. [1973 c.558 Â§3; 1989 c.904 Â§19]

Â Â Â Â Â  390.320 [1967 c.551 Â§2; 1973 c.87 Â§1; repealed by 1973 c.558 Â§17]

Â Â Â Â Â  390.322 Submission of plan to Land Conservation and Development Commission; revision, approval and distribution of plan. (1) Following the preparation of the plan or any segment thereof under ORS 390.318, the State Parks and Recreation Department shall submit such plan or segment to the Land Conservation and Development Commission. The commission shall investigate and review such plan or segment as it considers necessary. If the commission finds that the plan or segment complies with ORS 390.310 to 390.368, it shall approve the plan or segment. If the commission finds revision of any part of the submitted plan or segment to be necessary, it may revise the plan or segment itself or require such revision by the department and units of local government.

Â Â Â Â Â  (2) Upon approval of the plan for the Willamette River Greenway or segment thereof, the commission shall cause copies of such plan or segment to be filed with the recording officer for each county having lands within the Willamette River Greenway situated within its boundaries. Such plan or segment filed as required by this subsection shall be retained in the office of the county recording officer open for public inspection during reasonable business hours.

Â Â Â Â Â  (3) If the plan for the Willamette River Greenway is prepared and approved in segments, the total of all such approved segments shall constitute the plan for the Willamette River Greenway for the purposes of ORS 390.310 to 390.368. The department and units of local government, with the approval of the commission, may revise the plan for the Willamette River Greenway from time to time. [1973 c.558 Â§4]

Â Â Â Â Â  390.330 Grants for acquisition of lands by local government units; acquisition of water rights or use of condemnation powers limited. (1) The State Parks and Recreation Department may enter into agreements with units of local government and make grants of money to assist units of local government in acquiring lands or any interest in lands situated within the boundaries of the Willamette River Greenway for exclusive public use for scenic and recreational purposes and to assist units of local government in preserving and restoring historical sites, structures, facilities and objects on lands along the Willamette River as may be determined by the department to be in accordance with the plan approved under ORS 390.322 and to further the purposes of the Willamette River Greenway as set forth in ORS 390.314. Each such agreement shall provide for the transfer by the department to the unit of local government of any scenic or public easement acquired by the department under ORS 390.310 to 390.368 with respect to lands acquired by the unit of local government under this section. The grants of money that may be made by the department for any property or property rights or for the initial preservation and restoration of historical sites, structures, facilities and objects shall not exceed 50 percent of the cost thereof. All remaining costs, including future operation and maintenance, shall be borne by the unit or units of local government in a manner satisfactory to the department. No grant of money shall be made by the department for property acquired by any unit of local government prior to June 30, 1967, or for costs incurred by any unit of local government prior to October 5, 1973, in the preservation and restoration of historical sites, structures, facilities and objects.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a unit of local government is not authorized, for the purposes of this section, to acquire water rights or installations used in connection with such water rights or to acquire any property or property rights by condemnation.

Â Â Â Â Â  (3) A city, in the acquisition of any property or property rights within the boundaries of the Willamette River Greenway with grants of money made under this section, may use any power of condemnation otherwise provided by law for use by the city in such acquisition. [1967 c.551 Â§3; 1973 c.87 Â§2; 1973 c.558 Â§10; 1989 c.904 Â§20]

(Land Acquisition)

Â Â Â Â Â  390.332 Acquisition of scenic easements near Willamette River; nature of easement; restriction on use of condemnation. (1) Except as otherwise provided in subsection (4) of this section, the State Parks and Recreation Department may acquire scenic easements on any lands situated within 150 feet from the ordinary low water line on each side of each channel of the Willamette River and on any lands situated within 150 feet from the ordinary low water line of each island within the Willamette River. The department may acquire such easements by any method, including but not limited to the exercise of the power of eminent domain.

Â Â Â Â Â  (2) Each scenic easement acquired under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be designed to preserve the vegetation along the Willamette River and the natural and scenic qualities of the lands subject to such easements and authorize the department, at its own expense, to engage in natural vegetative landscaping on such lands to enhance the natural and scenic qualities of such lands.

Â Â Â Â Â  (b) Require the owner of the lands subject to such easement to carry on the use of such lands in a manner to preserve the existing vegetation and natural and scenic qualities of such lands and require the repair by the department, at its own expense, of any damage resulting from natural causes to vegetation on such lands.

Â Â Â Â Â  (c) Not provide for public access or use of the lands subject to such easement, if such easement was acquired by the department through the exercise of the power of eminent domain.

Â Â Â Â Â  (d) Provide that any subsequent farm use, as defined in ORS 215.203 (2), of the land subject to such easement is compatible with the purposes of the Willamette River Greenway and that any restrictions on the use of the land under such easement are suspended while such land is devoted to such farm use.

Â Â Â Â Â  (e) Prevent the change in use of the lands subject to such easements except with the consent of the department and in accordance with the conditions imposed with such consent. The consent of the department and the conditions imposed therewith shall be in accordance with the intent and purposes of the Willamette River Greenway.

Â Â Â Â Â  (3) Each scenic easement acquired under this section on lands that, on the date of the acquisition of such easement, were a part of a larger tract of land not subject to a scenic easement under ORS 390.310 to 390.368, shall provide for the right of the department to acquire fee title to the lands subject to such easement upon a change in the use of the lands in the remainder of such tract that is inconsistent with such scenic easement under ORS 390.310 to 390.368.

Â Â Â Â Â  (4) The department may not acquire, through the exercise of the power of eminent domain, scenic easements under subsection (1) of this section on any lands that on October 5, 1973, were devoted to farm use, as defined in ORS 215.203 (2) or were a portion of a larger tract of land under single ownership that is devoted to such use. Upon a change in the use of any such lands from farm use, the department may acquire scenic easements in such lands as provided in ORS 390.334. Nothing in this subsection is intended to limit the power of the department to acquire, by any means other than the exercise of the power of eminent domain, a scenic easement on lands described in this subsection while such lands are devoted to such farm use. [1973 c.558 Â§5; 2003 c.14 Â§168]

Â Â Â Â Â  390.334 Acquisition of scenic easements in lands subject to development plan; farmlands not to be acquired by condemnation; nature of easement; acquisition of other interests. (1) Except as otherwise provided in subsection (2) of this section, after the date of the approval of the plan for the Willamette River Greenway or any segment thereof under ORS 390.322, the State Parks and Recreation Department may acquire scenic easements in any lands described in such plan or segment pursuant to ORS 390.318 (2)(d). Each such easement may be acquired by any means, including but not limited to the exercise of the power of eminent domain.

Â Â Â Â Â  (2) The department shall not acquire, through the exercise of the power of eminent domain, scenic easements in any lands situated within the boundaries of the Willamette River Greenway that are devoted to farm use on October 5, 1973, while such lands remain devoted to farm use. Upon a change in the use of any such lands from farm use, the department may acquire scenic easements in such lands as provided in subsection (1) of this section. Nothing in this subsection is intended to limit the power of the department to acquire, by any means other than the exercise of the power of eminent domain, a scenic easement on lands described in this subsection while such lands are devoted to such farm use. For the purpose of this subsection, Âfarm useÂ has the meaning given that term in ORS 215.203 (2).

Â Â Â Â Â  (3) Each scenic easement acquired under subsection (1) of this section shall:

Â Â Â Â Â  (a) Specify the use of the land existing on the date of the acquisition of the easement and permit the continuation of such use while the land is subject to such easement.

Â Â Â Â Â  (b) With respect to scenic easements acquired through the exercise of the power of eminent domain, not provide for any rights of public access to or use of such lands under such easements.

Â Â Â Â Â  (c) Provide that any subsequent farm use, as defined in ORS 215.203 (2), of the land subject to such easement is compatible with the purposes of the Willamette River Greenway and that any restrictions on the use of the land under such easement are suspended while such land is devoted to such farm use.

Â Â Â Â Â  (d) Prevent the change in use of the lands subject to such easements except with the consent of the department and in accordance with the conditions imposed with such consent. The consent of the department and the conditions imposed therewith shall be in accordance with the intent and purposes of the Willamette River Greenway.

Â Â Â Â Â  (4) In addition to a scenic easement acquired by the department under this section, the department may acquire, by any means other than the exercise of the power of eminent domain, a public easement providing for public access and use of such lands.

Â Â Â Â Â  (5) At any time after the approval of the plan for the Willamette River Greenway or any segment thereof under ORS 390.322, the department may acquire, by any means other than the exercise of the power of eminent domain, lands or interests therein that are situated outside the boundaries of the Willamette River Greenway or the segment thereof as approved. Each such acquisition shall be designed to preserve the natural or scenic character of such lands in conjunction with the lands within the boundaries of the Willamette River Greenway. [1973 c.558 Â§6]

Â Â Â Â Â  390.338 Limitations on use of condemnation power; acquisition of certain farmlands; disposition of acquired lands; compensation for acquired lands. (1) Notwithstanding ORS 390.121, the State Parks and Recreation Department may only exercise the power of eminent domain in the acquisition of lands or interests therein that are situated within the boundaries of the Willamette River Greenway for state parks or recreation areas in the parcels of land described in section 8a, chapter 558, Oregon Laws 1973.

Â Â Â Â Â  (2) If any land acquired by the department under subsection (1) or (4) of this section is a part of a larger tract of land devoted to farm use on the date of the acquisition of such portion of the tract and such acquisition would render uneconomic an otherwise economic farming unit on the whole tract of land, upon the request of the owner of such tract of land, the department shall purchase the entire tract of land. The department shall, whenever practicable, acquire the remainder of any such tract of land with state funds so that the subsequent disposition of any such land will not be subject to restrictions imposed under agreements made for the receipt of nonstate funds otherwise available for the acquisition of such lands.

Â Â Â Â Â  (3) The department may dispose of lands acquired pursuant to subsection (2) of this section that are located outside the boundaries of the Willamette River Greenway as it considers advisable. However, the disposition of any such lands must comply with the laws of this state and the applicable provisions of any agreement by which the department acquired funds for the purchase of such lands.

Â Â Â Â Â  (4) Notwithstanding ORS 390.121, the department may only acquire, by any means other than the exercise of eminent domain, for state parks and recreation areas, lands and interests in lands that are situated within the boundaries of the Willamette River Greenway and that are situated outside the boundaries of the parcels of land described in section 8a, chapter 558, Oregon Laws 1973.

Â Â Â Â Â  (5) In the acquisition of any lands pursuant to subsections (1), (2) and (4) of this section, the department shall include in the compensation and damages, if any, paid for such lands:

Â Â Â Â Â  (a) As a part of the compensation, in valuing such lands as a whole, paid for any such lands acquired without condemnation proceedings initiated as provided in ORS 35.235, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand known to exist in such lands or shown by the owner to exist in such lands.

Â Â Â Â Â  (b) As a part of the compensation and damages, if any, in valuing such lands as a whole, for the appropriation of any such lands, acquired by the department after the commencement of condemnation proceedings under ORS 35.235 but not pursuant to an award in a condemnation action initiated under ORS 35.245, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand agreed upon by the department and the owner of lands so acquired.

Â Â Â Â Â  (c) As a part of the true value and damages, in valuing such lands as a whole, for the appropriation of such lands acquired by award in a condemnation action initiated under ORS 35.245, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand alleged in the answer of the defendant made pursuant to ORS 35.295 and proved by the defendant as a matter of defense to be a part of the true value of such lands so acquired.

Â Â Â Â Â  (6) This section does not apply to the acquisition of any lands or interests therein acquired for state parks or recreation areas prior to October 5, 1973, and to any lands or interests in land subject to a legally enforceable option held by the state on October 5, 1973, for the purposes of the acquisition of such lands or interests for state parks and recreation areas. [1973 c.558 Â§8; 1989 c.904 Â§21]

(Miscellaneous)

Â Â Â Â Â  390.340 Department rules. The State Parks and Recreation Department shall make and promulgate rules and regulations that it considers necessary in carrying out ORS 390.310 to 390.368. [1967 c.551 Â§4; 1973 c.558 Â§11]

Â Â Â Â Â  390.350 Intergovernmental agreements; use of gifts and grants. Units of local government may enter into agreements with the State Parks and Recreation Department and with each other in carrying out the purposes of the Willamette River Greenway, and may accept and use gifts and grants from the department or others. [1967 c.551 Â§5; 1973 c.558 Â§12]

Â Â Â Â Â  390.360 Title to, and use and disposition of, lands acquired by local governmental units. All lands or interests in lands acquired and all historical sites, structures, facilities and objects preserved and restored by the units of local government pursuant to ORS 390.330 with grants of money from the State Parks and Recreation Department, may be used only for the purposes of the Willamette River Greenway as set forth in ORS 390.314, unless a different use is authorized by the department. Title to the lands or interest therein so acquired shall be held by the unit of local government acquiring the same. Such lands or interest therein and such historical sites, structures, facilities and objects preserved and restored shall never be disposed of or sold except upon the approval and consent of the department. [1967 c.551 Â§6; 1973 c.87 Â§3; 1973 c.558 Â§13; 1989 c.904 Â§22]

Â Â Â Â Â  390.364 Taxation of lands subject to scenic easements. For ad valorem tax purposes, land that is subject to a scenic easement acquired under ORS 390.332 or a scenic or public easement acquired under ORS 390.334 shall be valued at its real market value, less any reduction in value caused by the easement, and assessed in accordance with ORS 308.232. The easements shall be exempt from assessment and taxation as any land owned by the state is so exempt. [1973 c.558 Â§7; 1981 c.804 Â§98; 1991 c.459 Â§393]

Â Â Â Â Â  390.368 Authority to contract landscaping and repair of damage to lands subject to scenic easement. In carrying out the purposes of ORS 390.310 to 390.368 the State Parks and Recreation Department may enter into contracts with any agency of the United States, this state or a political subdivision thereof, or with any private person, agency or corporation to perform natural vegetative landscaping or to perform work to restore damage resulting from natural causes to vegetation on any land subject to a scenic easement within the boundaries of the Willamette River Greenway in accordance with the terms of the scenic easement acquired on such land. [1973 c.558 Â§9]

Â Â Â Â Â  390.410 [Formerly 358.610; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.415 [1977 c.482 Â§2; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.420 [Formerly 358.615; 1969 c.314 Â§31; 1977 c.482 Â§4; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.430 [Formerly 358.620; 1977 c.482 Â§5; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.440 [Formerly 358.625; repealed by 1977 c.482 Â§6]

Â Â Â Â Â  390.450 [Formerly 358.630; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.460 [1977 c.482 Â§3; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.500 [1987 c.14 Â§1; renumbered 196.150 in 1989]

Â Â Â Â Â  390.505 [1987 c.14 Â§2; renumbered 196.155 in 1989]

Â Â Â Â Â  390.510 [1987 c.14 Â§Â§3,4; 1989 c.171 Â§47; renumbered 196.160 in 1989]

Â Â Â Â Â  390.515 [1987 c.14 Â§5; renumbered in 196.165 in 1989]

ALL-TERRAIN VEHICLES

Â Â Â Â Â  390.550 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂClass I all-terrain vehicleÂ has the meaning given that term in ORS 801.190.

Â Â Â Â Â  (2) ÂClass II all-terrain vehicleÂ has the meaning given that term in ORS 801.193.

Â Â Â Â Â  (3) ÂClass III all-terrain vehicleÂ has the meaning given that term in ORS 801.194. [1999 c.977 Â§2]

Â Â Â Â Â  390.555 All-Terrain Vehicle Account; sources. The All-Terrain Vehicle Account is established as a separate account in the State Parks and Recreation Department Fund, to be accounted for separately. Interest earned by the All-Terrain Vehicle Account shall be credited to the account. After deduction of expenses of collection, transfer and administration, including the expenses of establishment and operation of Class I all-terrain vehicle safety education courses under ORS 390.570 and Class III all-terrain vehicle safety education courses under ORS 390.575, the following moneys shall be transferred to the account:

Â Â Â Â Â  (1) Fees collected by the State Parks and Recreation Department for issuance of operating permits for all-terrain vehicles under ORS 390.580 and 390.590.

Â Â Â Â Â  (2) Fees collected by the department from participants in the Class I and Class III all-terrain vehicle safety education courses under ORS 390.570 and 390.575.

Â Â Â Â Â  (3) The moneys transferred from the Department of Transportation under ORS 802.125 that represent unrefunded fuel tax. [1999 c.977 Â§3]

Â Â Â Â Â  390.560 Uses of All-Terrain Vehicle Account. Moneys in the All-Terrain Vehicle Account established under ORS 390.555 shall be used for the following purposes only:

Â Â Â Â Â  (1) In each 12-month period, no less than 10 percent of the moneys described in ORS 390.555 that are attributable to Class I all-terrain vehicles shall be transferred to the Department of Transportation for the development and maintenance of snowmobile facilities as provided in ORS 802.110;

Â Â Â Â Â  (2) Planning, promoting and implementing a statewide all-terrain vehicle program, including the acquisition, development and maintenance of all-terrain vehicle recreation areas;

Â Â Â Â Â  (3) Education and safety training for all-terrain vehicle operators;

Â Â Â Â Â  (4) Provision of first aid and police services in all-terrain vehicle recreation areas designated by the appropriate authority;

Â Â Â Â Â  (5) Paying the costs of instigating, developing or promoting new programs for all-terrain vehicle users and of advising people of possible usage areas for all-terrain vehicles;

Â Â Â Â Â  (6) Paying the costs of coordinating between all-terrain vehicle user groups and the managers of public lands;

Â Â Â Â Â  (7) Paying the costs of providing consultation and guidance to all-terrain vehicle user programs; and

Â Â Â Â Â  (8) Paying the costs of administration of the all-terrain vehicle programs, including staff support provided under ORS 390.565 as requested by the All-Terrain Vehicle Account Allocation Committee. [1999 c.977 Â§4; 2005 c.22 Â§267]

Â Â Â Â Â  390.565 All-Terrain Vehicle Account Allocation Committee; appointment; term; duties. (1) The All-Terrain Vehicle Account Allocation Committee is established. The committee shall consist of seven voting members and four nonvoting members appointed by the State Parks and Recreation Commission for a term of four years. Members are eligible for reappointment and vacancies may be filled by the commission. Recommendations under subsection (4)(a) of this section on allocation of moneys in the All-Terrain Vehicle Account must receive an affirmative vote from at least four of the voting members of the committee.

Â Â Â Â Â  (2) Of the voting members of the committee:

Â Â Â Â Â  (a) Two shall be representatives of Class I all-terrain vehicle user organizations.

Â Â Â Â Â  (b) One shall be a representative of a four wheel drive vehicle user organization.

Â Â Â Â Â  (c) One shall be a representative of a dune buggy user organization.

Â Â Â Â Â  (d) One shall be an all-terrain vehicle user.

Â Â Â Â Â  (e) Two shall be representatives of Class III all-terrain vehicle user groups.

Â Â Â Â Â  (3) Of the nonvoting members of the committee:

Â Â Â Â Â  (a) One shall be a representative of the State Parks and Recreation Department.

Â Â Â Â Â  (b) One shall be a representative of the United States Forest Service.

Â Â Â Â Â  (c) One shall be a representative of the Bureau of Land Management.

Â Â Â Â Â  (d) One shall be a representative of a snowmobile user organization.

Â Â Â Â Â  (4) The committee shall:

Â Â Â Â Â  (a) Advise the State Parks and Recreation Department on the allocation of moneys in the All-Terrain Vehicle Account established by ORS 390.555;

Â Â Â Â Â  (b) Recommend, to managers of publicly and privately owned lands, trails and areas that may not be used by any Class II all-terrain vehicle that has not been issued an operating permit under ORS 390.580; and

Â Â Â Â Â  (c) Advise the department on candidates for appointment to the committee.

Â Â Â Â Â  (5) The department shall provide staff support for the committee and shall provide for expansion of programs for all-terrain vehicle users. [1999 c.977 Â§5]

Â Â Â Â Â  390.570 Class I all-terrain vehicle operator permits; issuance; safety education courses; rules; fee. (1) The State Parks and Recreation Department shall issue or provide for issuance of a Class I all-terrain vehicle operator permit to any person who has taken a Class I all-terrain vehicle safety education course established under this section and has been found qualified to operate a Class I all-terrain vehicle.

Â Â Â Â Â  (2) The department shall adopt rules to provide for Class I all-terrain vehicle safety education courses and the issuance of Class I all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

Â Â Â Â Â  (a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

Â Â Â Â Â  (b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

Â Â Â Â Â  (c) The department may collect a fee of not more than $5 from each participant in a course established under this section. [1999 c.977 Â§6]

Â Â Â Â Â  390.575 Class III all-terrain vehicle operator permits; issuance; safety education courses; rules; fee. (1) The State Parks and Recreation Department shall issue or provide for issuance of a Class III all-terrain vehicle operator permit to any person who has taken a Class III all-terrain vehicle safety education course established under this section and has been found qualified to operate a Class III all-terrain vehicle.

Â Â Â Â Â  (2) The department shall adopt rules to provide for Class III all-terrain vehicle safety education courses and the issuance of Class III all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

Â Â Â Â Â  (a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

Â Â Â Â Â  (b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

Â Â Â Â Â  (c) The department may collect a fee of not more than $5 from each participant in a course established under this section. [1999 c.977 Â§7]

Â Â Â Â Â  390.580 All-terrain vehicle operating permit; rules; application; fees; renewal. (1)(a) An all-terrain vehicle off-road operating permit issued under this section is a decal that authorizes use of the all-terrain vehicle for which it is issued on trails and in areas designated for such use by the appropriate authority.

Â Â Â Â Â  (b) An all-terrain vehicle decal issued under this section must be permanently affixed to the vehicle and displayed in a clearly visible manner. The State Parks and Recreation Department shall prescribe by rule the manner in which the decal shall be displayed.

Â Â Â Â Â  (2) The department shall issue an all-terrain vehicle off-road operating permit to any person who completes the application described in subsection (4) of this section and pays the fee specified in subsection (5) of this section.

Â Â Â Â Â  (3) The department shall specify by rule the form of the permit and the information to be contained on the permit.

Â Â Â Â Â  (4) Application for an all-terrain vehicle off-road operating permit for a Class I, Class II or Class III all-terrain vehicle shall be in a form furnished by the department. The application shall include:

Â Â Â Â Â  (a) The name and address of the owner of the all-terrain vehicle; and

Â Â Â Â Â  (b) The make and body style of the all-terrain vehicle for which application is made.

Â Â Â Â Â  (5) The department shall establish by rule a fee for a permit issued or renewed under this section. The fee shall be designed to cover the costs to the department for issuing or renewing permits under this section but shall not exceed $10.

Â Â Â Â Â  (6) Permits issued under this section are valid for two years. A permit may be renewed upon submission of an application that contains the information specified in subsection (4) of this section and payment of the renewal fee specified in subsection (5) of this section.

Â Â Â Â Â  (7) The department may appoint agents to issue permits for all-terrain vehicles. The department shall prescribe the procedure for the issuance of the permits. Agents appointed under this subsection shall issue permits in accordance with the prescribed procedure and shall charge and collect the fees prescribed in this section for the permits. [1999 c.977 Â§8]

Â Â Â Â Â  390.585 Rules. The State Parks and Recreation Department may adopt rules necessary for carrying out the duties imposed by ORS 390.550 to 390.590. [1999 c.977 Â§9]

Â Â Â Â Â  390.590 Out-of-state all-terrain vehicle permit; qualifications; duration; application; fee. (1) An out-of-state all-terrain vehicle operating permit is a vehicle permit that is issued as evidence of a grant of authority to operate in this state an all-terrain vehicle that is owned by a resident of another state.

Â Â Â Â Â  (2) The State Parks and Recreation Department shall establish a program for the issuance of out-of-state all-terrain vehicle permits under this section. The program established by the department shall comply with all of the following:

Â Â Â Â Â  (a) A permit may only be issued for all-terrain vehicles owned by the resident of another state where registration is not required by law.

Â Â Â Â Â  (b) A permit is valid for not more than two years.

Â Â Â Â Â  (c) Application for a permit shall state the name and address of each owner.

Â Â Â Â Â  (d) The fee for issuance of a permit shall be $10. [1999 c.977 Â§10]

OCEAN SHORES; STATE RECREATION AREAS

(General Provisions)

Â Â Â Â Â  390.605 Definitions. As used in ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂImprovementÂ includes filling a portion of the ocean shore, removal of material from the ocean shore or a structure, appurtenance or other addition, modification or alteration constructed, placed or made on or to the land.

Â Â Â Â Â  (2) ÂOcean shoreÂ means the land lying between extreme low tide of the Pacific Ocean and the statutory vegetation line as described by ORS 390.770 or the line of established upland shore vegetation, whichever is farther inland. ÂOcean shoreÂ does not include an estuary as defined in ORS 196.800.

Â Â Â Â Â  (3) ÂState recreation areaÂ means a land or water area, or combination thereof, under the jurisdiction of the State Parks and Recreation Department used by the public for recreational purposes. [Formerly 274.065 and then 390.710; 1989 c.904 Â§23; 1999 c.373 Â§2]

Â Â Â Â Â  390.610 Policy. (1) The Legislative Assembly hereby declares it is the public policy of the State of Oregon to forever preserve and maintain the sovereignty of the state heretofore legally existing over the ocean shore of the state from the Columbia River on the north to the Oregon-California line on the south so that the public may have the free and uninterrupted use thereof.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that over the years the public has made frequent and uninterrupted use of the ocean shore and recognizes, further, that where such use has been legally sufficient to create rights or easements in the public through dedication, prescription, grant or otherwise, that it is in the public interest to protect and preserve such public rights or easements as a permanent part of OregonÂs recreational resources.

Â Â Â Â Â  (3) Accordingly, the Legislative Assembly hereby declares that all public rights or easements legally acquired in those lands described in subsection (2) of this section are confirmed and declared vested exclusively in the State of Oregon and shall be held and administered as state recreation areas.

Â Â Â Â Â  (4) The Legislative Assembly further declares that it is in the public interest to do whatever is necessary to preserve and protect scenic and recreational use of OregonÂs ocean shore. [1967 c.601 Â§Â§1,2(1),(2),(3); 1969 c.601 Â§4]

Â Â Â Â Â  390.615 Ownership of Pacific shore; declaration as state recreation area. Ownership of the shore of the Pacific Ocean between ordinary high tide and extreme low tide, and from the Oregon and Washington state line on the north to the Oregon and California state line on the south, excepting such portions as may have been disposed of by the state prior to July 5, 1947, is vested in the State of Oregon, and is declared to be a state recreation area. No portion of such ocean shore shall be alienated by any of the agencies of the state except as provided by law. [Formerly 274.070 and then 390.720]

Â Â Â Â Â  390.620 Pacific shore not to be alienated; judicial confirmation. (1) No portion of the lands described by ORS 390.610 or any interest either therein now or hereafter acquired by the State of Oregon or any political subdivision thereof shall be alienated except as expressly provided by state law. The State Parks and Recreation Department and the State Land Board shall have concurrent jurisdiction to undertake appropriate court proceedings, when necessary, to protect, settle and confirm all such public rights and easements in the State of Oregon.

Â Â Â Â Â  (2) No portion of the ocean shore declared a state recreation area by ORS 390.610 shall be alienated by any of the agencies of the state except as provided by law.

Â Â Â Â Â  (3) In carrying out its duties under subsection (1) of this section with respect to lands and interests in land within the ocean shore, the State Land Board shall act with respect to the portion of the tidal submerged lands, as defined in ORS 274.705 (7), and the submersible lands, as defined in ORS 274.005 (8), that are situated within the ocean shore as it does with respect to other state-owned submerged and submersible lands within navigable waters of this state.

Â Â Â Â Â  (4) In carrying out its duties under subsection (1) of this section with respect to lands and interests in land within the ocean shore, the State Parks and Recreation Department shall act with respect to such lands and interests as it does with respect to other lands and interests within state recreation areas. [1967 c.601 Â§Â§2(4),3; 1969 c.601 Â§5; 1973 c.364 Â§1]

Â Â Â Â Â  390.630 Acquisition along ocean shore for state recreation areas or access. The State Parks and Recreation Department, in accordance with ORS 390.121, may acquire ownership of or interests in the ocean shore or lands abutting, adjacent or contiguous to the ocean shore as may be appropriate for state recreation areas or access to such areas where such lands are held in private ownership. However, when acquiring ownership of or interests in lands abutting, adjacent or contiguous to the ocean shore for such recreation areas or access where such lands are held in private ownership, the department shall consider the following:

Â Â Â Â Â  (1) The availability of other public lands in the vicinity for such recreational use or access.

Â Â Â Â Â  (2) The land uses, improvements, and density of development in the vicinity.

Â Â Â Â Â  (3) Existing public recreation areas and accesses in the vicinity.

Â Â Â Â Â  (4) Any local zoning or use restrictions affecting the area in question. [1967 c.601 Â§4; 1969 c.601 Â§6; 1989 c.904 Â§24]

Â Â Â Â Â  390.632 Public access to coastal shorelands. (1) In order to further the policy established in ORS 390.610 and to preserve the right of public access to the ocean shore, the State Parks and Recreation Department shall coordinate with affected local governments to provide increased public access to the coastal shorelands.

Â Â Â Â Â  (2) The State Parks and Recreation Department may:

Â Â Â Â Â  (a) Ensure that beach access sites are posted for public use;

Â Â Â Â Â  (b) Maintain parking and trash disposal facilities at beach access sites; and

Â Â Â Â Â  (c) Maintain beach access sites in a safe and litter-free manner. [1999 c.872 Â§2]

(Regulating Use of Ocean Shore)

Â Â Â Â Â  390.635 Jurisdiction of department over recreation areas. Except as provided by ORS 273.551, 274.710 and 390.620, the State Parks and Recreation Department has jurisdiction over the land and interests in land acquired under ORS 390.610, 390.615, 390.620 or 390.630 in order to carry out the purposes of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. [1969 c.601 Â§21; 1973 c.364 Â§2]

Â Â Â Â Â  390.640 Permit required for improvements on ocean shore; exceptions. (1) In order to promote the public health, safety and welfare, to protect the state recreation areas recognized and declared by ORS 390.610 and 390.615, to protect the safety of the public using such areas, and to preserve values adjacent to and adjoining such areas, the natural beauty of the ocean shore and the public recreational benefit derived therefrom, it is necessary to control and regulate improvements on the ocean shore. Unless a permit therefor is granted as provided by ORS 390.650, no person shall make an improvement on any property that is within the ocean shore.

Â Â Â Â Â  (2) This section does not apply to permits granted pursuant to ORS 390.715, or to rules adopted or permits granted under ORS 390.725.

Â Â Â Â Â  (3) This section does not apply to continuous extensions of densely vegetated land areas that were, as of August 22, 1969, both seaward of the line established by ORS 390.770 and above the 16-foot contour. The elevation mentioned in this subsection refers to the United States Coast and Geodetic Survey Sea-Level Datum of 1929 through the Pacific Northwest Supplementary Adjustment of 1947.

Â Â Â Â Â  (4) This section does not apply to the removal, filling or alteration of material on the ocean shore where those activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended. [1967 c.601 Â§5; 1969 c.601 Â§7; 1973 c.642 Â§14; 1999 c.373 Â§3]

Â Â Â Â Â  390.650 Improvement permit procedure; fee; waiver or reduction. (1) Any person who desires a permit to make an improvement on any property subject to ORS 390.640 shall apply in writing to the State Parks and Recreation Department on a form and in a manner prescribed by the department, stating the kind of and reason for the improvement.

Â Â Â Â Â  (2) Upon receipt of a properly completed application, the State Parks and Recreation Department shall provide notice of the proposal by causing notice of the application to be posted at or near the location of the proposed improvement. The notice shall include the name of the applicant, a description of the proposed improvement and its location and a statement of the time within which interested persons may file a request with the department for a hearing on the application. The department shall give notice of any application, hearing or decision to any person who files a written request with the department for such notice.

Â Â Â Â Â  (3) Within 30 days after the date of posting the notice required in subsection (2) of this section, the applicant or 10 or more other interested persons may file a written request with the State Parks and Recreation Department for a hearing on the application. If such a request is filed, the department shall set a time for a hearing to be held by the department. The department shall cause notice of the hearing to be posted in the manner provided in subsection (2) of this section. The notice shall include the time and place of the hearing. After the hearing on an application or, if a hearing is not requested, after the time for requesting a hearing has expired, the department shall grant the permit if approval would not be adverse to the public interest. ORS chapter 183 does not apply to a hearing or decision under this section.

Â Â Â Â Â  (4) In acting on an application, the State Parks and Recreation Department shall take into consideration the matters described by ORS 390.655. The department shall act on an application within 60 days after the date of receipt or, if a hearing is held, within 45 days after the date of the hearing.

Â Â Â Â Â  (a) The decision of the department shall include written findings setting forth the specific reasons for the approval or denial and, if the application is approved, any conditions the department considers necessary to maintain the standards established under ORS 390.655.

Â Â Â Â Â  (b) A copy of the written findings shall be furnished to the applicant at the time of approval or denial of the application by the department as provided in this subsection.

Â Â Â Â Â  (5) Subsections (2) and (3) of this section do not apply to an application for a permit for the repair, replacement or restoration, in the same location, of an authorized improvement or improvement existing on or before May 1, 1967, if the repair, replacement or restoration is commenced within three years after the damage to or destruction of the improvement being repaired, replaced or restored occurs.

Â Â Â Â Â  (6) The State Parks and Recreation Department may, upon application therefor, either written or oral, grant an emergency permit for a new improvement, dike, revetment, or for the repair, replacement or restoration of an existing, or authorized improvement where property or property boundaries are in imminent peril of being destroyed or damaged by action of the Pacific Ocean or the waters of any bay or river of this state. Said permit may be granted by the department without regard to the provisions of subsections (1), (2), (3), (4) and (5) of this section. Any emergency permit granted hereunder shall be reduced to writing by the department within 10 days after granting the same with a copy thereof furnished to the applicant.

Â Â Â Â Â  (7) Except as provided by subsection (8) of this section, each application under subsection (1) of this section shall be accompanied by a fee to cover, in part, the expenses of the department in investigating, reviewing and issuing the improvement permits. The application fee for each permit shall be:

Â Â Â Â Â  (a) $400 for any project for which the construction value is less than $2,500.

Â Â Â Â Â  (b) $400 for any project for which the construction value is equal to or greater than $2,500, plus an additional amount equal to three percent of the construction value over $2,500.

Â Â Â Â Â  (8) The department may waive or reduce the fee required by subsection (7) of this section for an application submitted by a public body, as that term is defined by ORS 174.109, or tribal government if the primary purpose of the improvement is:

Â Â Â Â Â  (a) Restoring, conserving or protecting the natural, resource, scenic, recreational, cultural or economic values of the ocean shore;

Â Â Â Â Â  (b) Restoring native beach or dune habitat contributing to the recovery of sensitive species, including state and federally listed threatened or endangered species; or

Â Â Â Â Â  (c) Improving native biological values of the ocean shore.

Â Â Â Â Â  (9) Fees received under this section shall be deposited into a subaccount of the State Parks and Recreation Department Fund. Such fees are continuously appropriated to the department for the purpose of carrying out the ocean shore program.

Â Â Â Â Â  (10) As used in this section, Âconstruction valueÂ includes but is not limited to the costs of labor and equipment rental. For a project involving only the movement of sand or similar material on the ocean shore, Âconstruction valueÂ shall equal the costs of labor, fees and equipment rental. [1967 c.601 Â§6; 1969 c.601 Â§10; 1979 c.186 Â§21; 1999 c.373 Â§4; 2003 c.25 Â§1]

Â Â Â Â Â  390.655 Standards for improvement permits. The State Parks and Recreation Department shall consider applications and issue permits under ORS 390.650 in accordance with standards designed to promote the public health, safety and welfare and carry out the policy of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. The standards shall be based on the following considerations, among others:

Â Â Â Â Â  (1) The public need for healthful, safe, aesthetic surroundings and conditions; the natural scenic, recreational and other resources of the area; and the present and prospective need for conservation and development of those resources.

Â Â Â Â Â  (2) The physical characteristics or the changes in the physical characteristics of the area and suitability of the area for particular uses and improvements.

Â Â Â Â Â  (3) The land uses, including public recreational use if any, and the improvements in the area, the trends in land uses and improvements, the density of development and the property values in the area.

Â Â Â Â Â  (4) The need for recreation and other facilities and enterprises in the future development of the area and the need for access to particular sites in the area. [1969 c.601 Â§11; 1979 c.186 Â§22]

Â Â Â Â Â  390.658 [1969 c.601 Â§12; 1979 c.186 Â§23; repealed by 1999 c.373 Â§5 (390.659 enacted in lieu of 390.658)]

Â Â Â Â Â  390.659 Hearing before director regarding department action on improvement permit; appeal of directorÂs order; suspension of permit during appeal. (1) Any applicant whose application for a permit under ORS 390.650 has been denied or who objects to any condition imposed on the permit or any person aggrieved or adversely affected by the granting of a permit may, within 30 days after the denial of the permit or the imposition of the condition, request a hearing from the State Parks and Recreation Director.

Â Â Â Â Â  (2) Upon receipt of a request for hearing from the applicant or if the director finds that the person other than the applicant making the request has a legally protected interest that is adversely affected by the grant of the permit, the director shall set the matter down for hearing within 30 days after receipt of the request. The hearing shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. The applicant shall be a party to any contested case hearing requested by a person other than the applicant.

Â Â Â Â Â  (3) Within 45 days after the hearing the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs original order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

Â Â Â Â Â  (4) A permit granted by the director may be suspended by the director during the pendency of the proceedings before the director and any appeal. The director shall not suspend the permit unless the person aggrieved or adversely affected by grant of permit makes a showing before the director by clear and convincing evidence that commencement or continuation of the improvement would cause irremediable damage and would be inconsistent with ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. [1999 c.373 Â§6 (enacted in lieu of 390.658)]

Â Â Â Â Â  390.660 Regulation of use of lands adjoining ocean shores; rules. The State Parks and Recreation Department is hereby directed to protect, to maintain and to promulgate rules governing use of the public of property that is subject to ORS 390.640, property subject to public rights or easements declared by ORS 390.610 and property abutting, adjacent or contiguous to those lands described by ORS 390.615 that is available for public use, whether such public right or easement to use is obtained by dedication, prescription, grant, state-ownership, permission of a private owner or otherwise. [1967 c.601 Â§7; 1969 c.601 Â§16]

Â Â Â Â Â  390.661 Improvement without permit or contrary to permit conditions as public nuisance. The improvement on any property within the ocean shore without a permit issued under ORS 390.650, or in a manner contrary to the conditions set out in the permit, is a public nuisance. [1999 c.373 Â§12]

Â Â Â Â Â  390.663 Investigation of violation within ocean shore; cease and desist order; enforcement of order by state and local police. (1) If the State Parks and Recreation Director determines that any improvement is being made on property within the ocean shore without a permit issued under ORS 390.650, or in a manner contrary to the conditions set out in the permit, the director may:

Â Â Â Â Â  (a) Investigate, hold hearings, make orders and take action, as provided in ORS 390.620 to 390.676, as soon as possible.

Â Â Â Â Â  (b) For the purpose of investigating conditions relating to such improvements, through the employees or the duly authorized representatives of the State Parks and Recreation Department, enter at reasonable times upon any private or public property.

Â Â Â Â Â  (c) Conduct public hearings in accordance with ORS chapter 183.

Â Â Â Â Â  (d) Publish findings and recommendations as they are developed relative to public policies and procedures necessary for the correction of conditions or violations of ORS 390.620 to 390.676.

Â Â Â Â Â  (e) Give notice of any proposed order relating to a violation by personal service or by mailing the notice by registered or certified mail to the person or governmental body affected. Any person aggrieved by a proposed order of the director may request a hearing within 20 days of the date of personal service or mailing of the notice. Hearings shall be conducted under the provisions of ORS chapter 183 applicable to contested cases, and judicial review of final orders shall be conducted in the Court of Appeals according to ORS 183.482. If no hearing is requested or if the party fails to appear, a final order shall be issued upon a prima facie case on the record of the department.

Â Â Â Â Â  (f) Take appropriate action for the enforcement of any rules or final orders. Any violation of ORS 390.620 to 390.676 or of any rule or final order of the director under ORS 390.620 to 390.676 may be enjoined in civil abatement proceedings brought in the name of the State of Oregon. In any such proceedings, the director may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation. Proceedings brought by the director shall set forth, if applicable, the dates of notice and hearing and the specific rule or order of the director, together with the facts of noncompliance, the facts giving rise to the public nuisance and a statement of the damages to any public right of navigation, fishery or recreation, if any, resulting from such violation.

Â Â Â Â Â  (2) In addition to the administrative action the director may take under subsection (1) of this section, the director may enter an order requiring any person to cease and desist from any violation if the director determines that such violation presents an imminent and substantial risk of injury, loss or damage to the ocean shore.

Â Â Â Â Â  (3) An order under subsection (2) of this section:

Â Â Â Â Â  (a) May be entered without prior notice or hearing.

Â Â Â Â Â  (b) Shall be served upon the person by personal service or by registered or certified mail.

Â Â Â Â Â  (c) Shall state that a hearing will be held on the order if a written request for hearing is filed by the person subject to the order within 10 days after receipt of the order.

Â Â Â Â Â  (d) Shall not be stayed during the pendency of a hearing conducted under subsection (4) of this section.

Â Â Â Â Â  (4) If a person subject to an order under subsection (2) of this section files a timely demand for hearing, the director shall hold a contested case hearing according to the applicable provisions of ORS chapter 183. If the person fails to request a hearing, the order shall be entered as a final order upon prima facie case made on the record of the department.

Â Â Â Â Â  (5) Neither the director nor any duly authorized representative of the department shall be liable for any damages a person may sustain as a result of a cease and desist order issued under subsection (2) of this section.

Â Â Â Â Â  (6) The state and local police shall cooperate in the enforcement of any order issued under subsection (2) of this section and shall require no further authority or warrant in executing or enforcing such order. If any person fails to comply with an order issued under subsection (2) of this section, the circuit court of the county in which the violation occurred or is threatened shall compel compliance with the directorÂs order in the same manner as with an order of that court.

Â Â Â Â Â  (7) As used in this section, ÂviolationÂ means making an improvement on property within the ocean shore without a permit or in a manner contrary to the conditions set out in a permit issued under ORS 390.650. [1999 c.373 Â§13]

Â Â Â Â Â  390.665 [Formerly 274.100 and then 390.740; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  390.666 Revocation, suspension or nonrenewal of improvement permit. If the State Parks and Recreation Director finds that a person or governmental body holding a permit issued under ORS 390.650 is making an improvement on property within the ocean shore contrary to the conditions set out in the permit, the director may revoke, suspend or refuse to renew such permit. The director may revoke a permit only after giving notice and opportunity for a hearing as provided in ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. [1999 c.373 Â§14]

Â Â Â Â Â  390.668 [Formerly 274.090 and then 390.730; renumbered 390.678 in 1999]

Â Â Â Â Â  390.669 Action by state or any person to abate public nuisance; temporary restraining order or preliminary injunction; compensation to public. (1) In addition to any enforcement action taken under ORS 390.663, civil proceedings to abate alleged public nuisances under ORS 390.661 may be instituted in the name of the State of Oregon upon relation of the State Parks and Recreation Director or by any person in the personÂs name.

Â Â Â Â Â  (2) Before beginning any action under subsection (1) of this section, a person other than the director shall provide to the director 60 daysÂ notice of the intended action. A person other than the director may not begin an action under subsection (1) of this section if the director has commenced and is diligently prosecuting civil, criminal or administrative proceedings in the same matter.

Â Â Â Â Â  (3) The director may institute an action in the name of the State of Oregon for a temporary restraining order or preliminary injunction if a threatened or existing public nuisance under ORS 390.661 creates an emergency that requires immediate action to protect the public health, safety or welfare. The director shall not be required to furnish a bond in such proceeding.

Â Â Â Â Â  (4) The State Parks and Recreation Commission, the State Parks and Recreation Director and the employees or duly authorized representatives of the State Parks and Recreation Department shall not be liable for any damages a defendant may sustain as a result of an injunction, restraining order or abatement order issued under this section.

Â Â Â Â Â  (5) A case filed under this section shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (6) In any action brought under this section, the plaintiff may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from an existing public nuisance under ORS 390.661. Any money received by the plaintiff under this subsection shall be deposited in an account of the State Parks and Recreation Department for use by the department in administering the ocean shore program. [1999 c.373 Â§15]

Â Â Â Â Â  390.670 [1967 c.601 Â§8; 1969 c.601 Â§13; repealed by 1971 c.780 Â§7]

Â Â Â Â Â  390.672 Damages for destruction or infringement of public right of navigation, fishery or recreation; treble damages. (1) If any person or governmental body, through negligence, violates ORS 390.640, the State Parks and Recreation Director, in a proceeding brought pursuant to ORS 390.669, may seek and the court may award double a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (2) If any person or governmental body intentionally violates ORS 390.640, the director, in a proceeding brought pursuant to ORS 390.669, may seek and the court may award treble a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (3) An award made pursuant to this section shall be in addition to and not in lieu of any criminal penalties imposed for a violation of ORS 390.640.

Â Â Â Â Â  (4) In any action brought under ORS 390.669, the court shall award to the prevailing party the costs of suit and reasonable attorney fees at trial and on appeal. Subject to the provisions of ORS 20.140, any costs and attorney fees so awarded to the director shall be deposited in an account of the State Parks and Recreation Department to offset the directorÂs expenses of bringing such action. [1999 c.373 Â§16]

Â Â Â Â Â  390.674 Imposition of civil penalties. (1) Civil penalties under ORS 390.992 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the State Parks and Recreation Director under this section may be joined by the director with any other action taken against the same person under ORS 390.995 (1).

Â Â Â Â Â  (3) Any civil penalty recovered under this section shall be deposited into an account of the State Parks and Recreation Department for use by the department in administration of the ocean shore program. [1999 c.373 Â§10]

Â Â Â Â Â  390.676 Schedule of civil penalties; factors to determine amount; rules. (1) The State Parks and Recreation Director shall adopt by rule the amount of civil penalty that may be imposed for a particular violation under ORS 390.992.

Â Â Â Â Â  (2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to waters of this state.

Â Â Â Â Â  (c) The impact of the violation on public interests in navigation, fishery and recreation.

Â Â Â Â Â  (d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 390.610.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 390.610. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [1999 c.373 Â§11]

Â Â Â Â Â  390.678 Motor vehicle and aircraft use regulated in certain zones; zone markers; proceedings to establish zones. (1) The State Parks and Recreation Department may establish zones on the ocean shore where travel by motor vehicles or landing of any aircraft except for an emergency shall be restricted or prohibited. After the establishment of a zone and the erection of signs or markers thereon, no such use shall be made of such areas except in conformity with the rules of the department.

Â Â Â Â Â  (2) Proceedings to establish a zone:

Â Â Â Â Â  (a) May be initiated by the department on its own motion; or

Â Â Â Â Â  (b) Shall be initiated upon the request of 20 or more landowners or residents or upon request of the governing body of a county or city contiguous to the proposed zone.

Â Â Â Â Â  (3) A zone shall not be established unless the department first holds a public hearing in the vicinity of the proposed zone. The department shall cause notice of the hearing to be given by publication, not less than seven days prior to the hearing, by at least one insertion in a newspaper of general circulation in the vicinity of the zone.

Â Â Â Â Â  (4) Before establishing a zone, the department shall seek the approval of the local government whose lands are adjacent or contiguous to the proposed zone. [Formerly 390.668]

Â Â Â Â Â  390.680 [1967 c.601 Â§9; 1969 c.601 Â§17; repealed by 1973 c.732 Â§5]

Â Â Â Â Â  390.685 Effect of ORS 390.605, 390.615, 390.678 and 390.685. Nothing in ORS 390.605, 390.615, 390.678 and 390.685 is intended to repeal ORS 836.510 to 836.525. [Formerly 274.110 and then 390.750]

Â Â Â Â Â  390.690 Title and rights of state unimpaired. Nothing in ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 shall be construed to relinquish, impair or limit the sovereign title or rights of the State of Oregon in the shores of the Pacific Ocean as the same may exist before or after July 6, 1967. [1967 c.601 Â§10]

(Special Permits)

Â Â Â Â Â  390.705 Prohibition against placing certain conduits across recreation area and against removal of natural products. No person shall:

Â Â Â Â Â  (1) Place any pipeline, cable line or other conduit across and under the state recreation areas described by ORS 390.635 or the submerged lands adjacent to the ocean shore, except as provided by ORS 390.715.

Â Â Â Â Â  (2) Remove any natural product from the ocean shore, other than fish or wildlife, agates or souvenirs, except as provided by ORS 390.725. [1969 c.601 Â§20]

Â Â Â Â Â  390.710 [Formerly 274.065; 1969 c.601 Â§2; renumbered 390.605]

Â Â Â Â Â  390.715 Permits for pipe, cable or conduit across ocean shore, state recreation areas and submerged lands. (1) The State Parks and Recreation Department may issue permits under ORS 390.650 to 390.659 for pipelines, cable lines and other conduits across and under the ocean shore, state recreation areas and the submerged lands adjacent to the ocean shore, upon payment of just compensation by the permittee. Such permit is not a sale or lease of tide and overflow lands within the scope of ORS 274.040.

Â Â Â Â Â  (2) Whenever the issuance of a permit under subsection (1) hereof will affect lands owned privately, the State Parks and Recreation Department shall withhold the issuance of such permit until such time as the permittee shall have obtained an easement, license or other written authorization from the private owner, which easement, license or other written authority must meet the approval of the State Parks and Recreation Department, except as to the compensation to be paid to the private owner.

Â Â Â Â Â  (3) All permits issued under this section are subject to conditions that will assure safety of the public and the preservation of economic, scenic and recreational values and to rules promulgated by state agencies having jurisdiction over the activities of the grantee or permittee. [1969 c.601 Â§22; 2005 c.300 Â§1]

Â Â Â Â Â  390.720 [Formerly 274.070; renumbered 390.615]

Â Â Â Â Â  390.725 Permits for removal of products along ocean shore; rules. (1) Removal of natural products such as fish or wildlife, agates or small amounts of driftwood from a state recreation area as defined in ORS 390.605 for personal, noncommercial use is not subject to the provisions of ORS 390.650.

Â Â Â Â Â  (2) The collection of natural products for the purpose of trade, sale or resale shall be subject to the permit provisions and standards of ORS 390.650 and 390.655. Permits shall provide for the payment of just compensation by the permittee as provided by rule adopted under subsection (4) of this section.

Â Â Â Â Â  (3) No archaeological object associated with an archaeological site, as those terms are defined in ORS 358.905, shall be removed from the ocean shore except as provided in ORS 358.920 and 390.235.

Â Â Â Â Â  (4) Rules or permits shall be made or granted by the State Parks and Recreation Department only after consultation with the State Fish and Wildlife Commission, the State Department of Geology and Mineral Industries and the Department of State Lands. Rules and permits shall contain provisions necessary to protect the areas from any use, activity or practice inimicable to the conservation of natural resources or public recreation.

Â Â Â Â Â  (5) The terms, royalty and duration of a permit under this section are at the discretion of the State Parks and Recreation Department. A permit is revocable at any time in the discretion of the department without liability to the permittee.

Â Â Â Â Â  (6) Whenever the issuance of a permit under this section will affect lands owned privately, the State Parks and Recreation Department shall withhold the issuance of such permit until such time as the permittee shall have obtained an easement, license or other written authorization from the private owner, which easement, license or other written authority must meet the approval of the department, except as to the compensation to be paid to the private owner. [1969 c.601 Â§23; 1999 c.373 Â§7]

Â Â Â Â Â  390.729 Permits for operation of all-terrain vehicles on ocean shore. (1) A person may not operate a Class I all-terrain vehicle on the ocean shore unless the person obtains a permit from the State Parks and Recreation Department as provided in this section.

Â Â Â Â Â  (2) The department may issue a permit for the operation of a Class I all-terrain vehicle on the ocean shore if the operator of the vehicle holds a permit issued under ORS 390.570, if the vehicle has a current operating permit issued under ORS 390.580 and if the vehicle will be used to meet the transportation needs of:

Â Â Â Â Â  (a) Individuals with disabilities;

Â Â Â Â Â  (b) Emergency response or emergency aid workers; or

Â Â Â Â Â  (c) Biologists, wildlife monitors or other natural resources workers.

Â Â Â Â Â  (3) Application for a permit issued under this section shall be in a form determined by the department. The department shall specify the information to be contained in the application, the renewal period and the manner in which the permit must be displayed.

Â Â Â Â Â  (4) The department may not charge for a permit issued under this section. [2005 c.300 Â§3]

Â Â Â Â Â  390.730 [Formerly 274.090; 1969 c.601 Â§18; renumbered 390.668]

Â Â Â Â Â  390.735 [1969 c.601 Â§25; repealed by 1973 c.642 Â§13]

Â Â Â Â Â  390.740 [Formerly 274.100; renumbered 390.665]

Â Â Â Â Â  390.750 [Formerly 274.110; 1969 c.601 Â§19; renumbered 390.685]

(Vegetation Line)

Â Â Â Â Â  390.755 Periodic reexamination of vegetation line; department recommendations for adjustment. (1) The State Parks and Recreation Department is directed to periodically reexamine the line of vegetation as established and described by ORS 390.770 for the purpose of obtaining information and material suitable for a re-evaluation and re-definition, if necessary, of such line so that the private and public rights and interest in the ocean shore shall be preserved.

Â Â Â Â Â  (2) The State Parks and Recreation Department may, from time to time, recommend to the Legislative Assembly adjustment of the line described in ORS 390.770. [1969 c.601 Â§27; 1979 c.186 Â§24]

Â Â Â Â Â  390.760 Exceptions from vegetation line. ORS 390.640 does not apply to any state-owned land or to headlands and other lands located at an elevation of more than 16 feet and seaward of a line running between the following designated and numbered points which are more particularly described by ORS 390.770. The elevation mentioned in this section refers to the United States Coast and Geodetic Survey Sea-Level Datum of 1929 through the Pacific Northwest Supplementary Adjustment of 1947.

Point DesignationÂ Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â  Point Designation

and NumberÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  and Number

FromÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ToÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FromÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  To

Cl-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-55Â Â Â Â Â Â Â Â Â Â Â  Cl-7-56

Cl-7-10Â Â Â Â Â Â Â Â Â Â Â  Cl-7-11Â Â Â Â Â Â Â Â Â Â Â  Cl-7-76Â Â Â Â Â Â Â Â Â Â Â  Cl-7-77

Cl-7-13Â Â Â Â Â Â Â Â Â Â Â  Cl-7-14Â Â Â Â Â Â Â Â Â Â Â  Cl-7-115Â Â Â Â Â Â Â Â Â  Cl-7-116

Cl-7-52Â Â Â Â Â Â Â Â Â Â Â  Cl-7-53Â Â Â Â Â Â Â Â Â Â Â  Cl-7-134Â Â Â Â Â Â Â Â Â  Cl-7-135

Ti-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-72Â Â Â Â Â Â Â Â Â Â  La-7-73

Ti-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-87Â Â Â Â Â Â Â Â Â Â  La-7-88

Ti-7-18Â Â Â Â Â Â Â Â Â Â Â  Ti-7-19Â Â Â Â Â Â Â Â Â Â Â  Do-8-78Â Â Â Â Â Â Â Â Â Â  Do-8-79

Ti-7-33Â Â Â Â Â Â Â Â Â Â Â  Ti-7-34Â Â Â Â Â Â Â Â Â Â Â  Co-7-82Â Â Â Â Â Â Â Â Â Â  Co-7-83

Ti-7-83Â Â Â Â Â Â Â Â Â Â Â  Ti-7-84Â Â Â Â Â Â Â Â Â Â Â  Co-7-111Â Â Â Â Â Â Â Â  Co-7-112

Ti-7-88Â Â Â Â Â Â Â Â Â Â Â  Ti-7-89Â Â Â Â Â Â Â Â Â Â Â  Co-7-146Â Â Â Â Â Â Â Â  Co-7-147

Ti-7-94Â Â Â Â Â Â Â Â Â Â Â  Ti-7-95Â Â Â Â Â Â Â Â Â Â Â  Co-7-178Â Â Â Â Â Â Â Â  Co-7-179

Ti-7-99Â Â Â Â Â Â Â Â Â Â Â  Ti-7-100Â Â Â Â Â Â Â Â Â  Co-7-200Â Â Â Â Â Â Â Â  Co-7-201

Ti-7-113Â Â Â Â Â Â Â Â Â  Ti-7-114Â Â Â Â Â Â Â Â Â  Co-7-229Â Â Â Â Â Â Â Â  Co-7-230

Ti-7-168Â Â Â Â Â Â Â Â Â  Ti-7-169Â Â Â Â Â Â Â Â Â  Cu-7-25Â Â Â Â Â Â Â Â Â Â  Cu-7-26

Ti-7-183Â Â Â Â Â Â Â Â Â  Ti-7-184Â Â Â Â Â Â Â Â Â  Cu-7-54Â Â Â Â Â Â Â Â Â Â  Cu-7-55

Ti-7-249Â Â Â Â Â Â Â Â Â  Ti-7-250Â Â Â Â Â Â Â Â Â  Cu-7-155Â Â Â Â Â Â Â Â  Cu-7-156

Li-7-2AÂ Â Â Â Â Â Â Â Â Â  Li-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-167Â Â Â Â Â Â Â Â  Cu-7-167A

Li-7-10Â Â Â Â Â Â Â Â Â Â Â  Li-7-11Â Â Â Â Â Â Â Â Â Â Â  Cu-7-167EÂ Â Â Â Â  Cu-7-168

Li-7-17Â Â Â Â Â Â Â Â Â Â Â  Li-7-18Â Â Â Â Â Â Â Â Â Â Â  Cu-7-174Â Â Â Â Â Â Â Â  Cu-7-175

Li-7-73Â Â Â Â Â Â Â Â Â Â Â  Li-7-74Â Â Â Â Â Â Â Â Â Â Â  Cu-7-196Â Â Â Â Â Â Â Â  Cu-7-197

Li-7-118Â Â Â Â Â Â Â Â Â  Li-7-119Â Â Â Â Â Â Â Â Â  Cu-7-201Â Â Â Â Â Â Â Â  Cu-7-202

Li-7-150Â Â Â Â Â Â Â Â Â  Li-7-151Â Â Â Â Â Â Â Â Â  Cu-7-219Â Â Â Â Â Â Â Â  Cu-7-220

Li-7-154Â Â Â Â Â Â Â Â Â  Li-7-155Â Â Â Â Â Â Â Â Â  Cu-7-225Â Â Â Â Â Â Â Â  Cu-7-226

Li-7-161Â Â Â Â Â Â Â Â Â  Li-7-162Â Â Â Â Â Â Â Â Â  Cu-7-236Â Â Â Â Â Â Â Â  Cu-7-237

Li-7-165Â Â Â Â Â Â Â Â Â  Li-7-166Â Â Â Â Â Â Â Â Â  Cu-7-258Â Â Â Â Â Â Â Â  Cu-7-259

Li-7-167AÂ Â Â Â Â Â  Li-7-168Â Â Â Â Â Â Â Â Â  Cu-7-268Â Â Â Â Â Â Â Â  Cu-7-269

Li-7-170Â Â Â Â Â Â Â Â Â  Li-7-171Â Â Â Â Â Â Â Â Â  Cu-7-288Â Â Â Â Â Â Â Â  Cu-7-289

Li-7-176Â Â Â Â Â Â Â Â Â  Li-7-177Â Â Â Â Â Â Â Â Â  Cu-7-310Â Â Â Â Â Â Â Â  Cu-7-311

Li-7-182Â Â Â Â Â Â Â Â Â  Li-7-183Â Â Â Â Â Â Â Â Â  Cu-7-314Â Â Â Â Â Â Â Â  Cu-7-315

Li-7-215Â Â Â Â Â Â Â Â Â  Li-7-216Â Â Â Â Â Â Â Â Â  Cu-7-363Â Â Â Â Â Â Â Â  Cu-7-364

Li-7-269Â Â Â Â Â Â Â Â Â  Li-7-270Â Â Â Â Â Â Â Â Â  Cu-7-382Â Â Â Â Â Â Â Â  Cu-7-383

Li-7-293Â Â Â Â Â Â Â Â Â  Li-7-294Â Â Â Â Â Â Â Â Â  Cu-7-393Â Â Â Â Â Â Â Â  Cu-7-394

Li-7-296Â Â Â Â Â Â Â Â Â  Li-7-297Â Â Â Â Â Â Â Â Â  Cu-7-400Â Â Â Â Â Â Â Â  Cu-7-401

Li-7-314Â Â Â Â Â Â Â Â Â  Li-7-315Â Â Â Â Â Â Â Â Â  Cu-7-440Â Â Â Â Â Â Â Â  Cu-7-441

Li-7-325Â Â Â Â Â Â Â Â Â  Li-7-326Â Â Â Â Â Â Â Â Â  Cu-7-451Â Â Â Â Â Â Â Â  Cu-7-452

Li-7-357Â Â Â Â Â Â Â Â Â  Li-7-358Â Â Â Â Â Â Â Â Â  Cu-7-459Â Â Â Â Â Â Â Â  Cu-7-460

Li-7-377Â Â Â Â Â Â Â Â Â  Li-7-378Â Â Â Â Â Â Â Â Â  Cu-7-493Â Â Â Â Â Â Â Â  Cu-7-494

Li-7-439Â Â Â Â Â Â Â Â Â  La-7-1Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-513Â Â Â Â Â Â Â Â  Cu-7-514

La-7-9Â Â Â Â Â Â Â Â Â Â Â Â  La-7-10Â Â Â Â Â Â Â Â Â Â  Cu-7-516Â Â Â Â Â Â Â Â  Cu-7-517

La-7-19Â Â Â Â Â Â Â Â Â Â  La-7-20Â Â Â Â Â Â Â Â Â Â  Cu-7-538Â Â Â Â Â Â Â Â  Cu-7-539

La-7-44Â Â Â Â Â Â Â Â Â Â  La-7-45Â Â Â Â Â Â Â Â Â Â  Cu-7-557Â Â Â Â Â Â Â Â  Cu-7-558

[1969 c.601 Â§9]

Â Â Â Â Â  390.770 Vegetation line described. Except for the areas described by ORS 390.760, ORS 390.640 applies to all the land located along the Pacific Ocean between the Columbia River and the Oregon-California boundary between extreme low tide and the lines of vegetation as established and described according to the Oregon Coordinate System, as defined by ORS 93.330, as follows:

Â Â Â Â Â  Beginning near the south jetty of the Columbia River in section 35 of township 9 north, range 11 west of the Willamette Meridian in Clatsop County, Oregon, at a point on the Oregon Coordinate System, north zone, located at y-coordinate 951,840 and x-coordinate 1,112,374, hereby designated point number Cl-7-1; thence from point number Cl-7-1 southerly along the Pacific Coast by a series of straight lines connecting the following designated, numbered and described points in consecutive order to the Oregon-California boundary line near the section line between section 26 of township 41 south, range 13 west of the Willamette Meridian in Curry County, Oregon, and section 32 of township 19 north, range 1 west of the Humboldt Meridian in Del Norte County, California, at a point on the Oregon Coordinate System, south zone, located at y-coordinate 143,339 and x-coordinate 991,832, hereby designated point number Cu-7-634.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Oregon Coordinate System,

PointÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  north zone

NumberÂ Â Â Â Â Â Â Â Â  y-coordinateÂ Â  x-coordinate

Cl-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â  951,840Â Â Â Â Â Â Â Â Â Â  1,112,374

Cl-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â  951,448Â Â Â Â Â Â Â Â Â Â  1,112,500

Cl-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â  951,011Â Â Â Â Â Â Â Â Â Â  1,112,297

Cl-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â  950,883Â Â Â Â Â Â Â Â Â Â  1,112,300

Cl-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â  950,172Â Â Â Â Â Â Â Â Â Â  1,112,573

Cl-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â  947,537Â Â Â Â Â Â Â Â Â Â  1,113,734

Â Â Â Â Â  Description of Location of Point Number Cl-7-6: A point near the north boundary of Fort Stevens State Park located in section 1 of township 8 north, range 11 west of the Willamette Meridian in Clatsop County.

Cl-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â  938,451Â Â Â Â Â Â Â Â Â Â  1,117,616

Â Â Â Â Â  Description of Location of Point Number Cl-7-7: A point near the south boundary of Fort Stevens State Park located in section 12 of township 8 north, range 11 west of the Willamette Meridian in Clatsop County.

Cl-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â  938,232Â Â Â Â Â Â Â Â Â Â  1,117,707

Cl-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â  936,446Â Â Â Â Â Â Â Â Â Â  1,118,379

Cl-7-10Â Â Â Â Â Â Â Â Â Â Â  934,923Â Â Â Â Â Â Â Â Â Â  1,118,944

Â Â Â Â Â  Description of Location of Point Number Cl-7-10: A point near the north boundary of Fort Stevens State Park located in section 18 of township 8 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-11Â Â Â Â Â Â Â Â Â Â Â  934,462Â Â Â Â Â Â Â Â Â Â  1,119,114

Â Â Â Â Â  Description of Location of Point Number Cl-7-11: A point near the south boundary of Fort Stevens State Park located in section 18 of township 8 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-12Â Â Â Â Â Â Â Â Â Â Â  928,335Â Â Â Â Â Â Â Â Â Â  1,121,309

Cl-7-13Â Â Â Â Â Â Â Â Â Â Â  924,266Â Â Â Â Â Â Â Â Â Â  1,122,688

Â Â Â Â Â  Description of Location of Point Number Cl-7-13: A point near the north boundary of Camp Rilea located in section 30 of township 8 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-14Â Â Â Â Â Â Â Â Â Â Â  907,691Â Â Â Â Â Â Â Â Â Â  1,127,287

Â Â Â Â Â  Description of Location of Point Number Cl-7-14: A point near the south boundary of Camp Rilea near the section line between sections 8 and 9 of township 7 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-14AÂ Â Â Â Â Â Â Â  907,381Â Â Â Â Â Â Â Â Â Â  1,127,433

Cl-7-14BÂ Â Â Â Â Â Â Â  907,016Â Â Â Â Â Â Â Â Â Â  1,127,370

Cl-7-14CÂ Â Â Â Â Â Â Â  906,835Â Â Â Â Â Â Â Â Â Â  1,127,526

Cl-7-15Â Â Â Â Â Â Â Â Â Â Â  905,439Â Â Â Â Â Â Â Â Â Â  1,127,761

Cl-7-16Â Â Â Â Â Â Â Â Â Â Â  904,776Â Â Â Â Â Â Â Â Â Â  1,127,962

Cl-7-17Â Â Â Â Â Â Â Â Â Â Â  903,245Â Â Â Â Â Â Â Â Â Â  1,128,184

Cl-7-18Â Â Â Â Â Â Â Â Â Â Â  902,731Â Â Â Â Â Â Â Â Â Â  1,128,287

Cl-7-19Â Â Â Â Â Â Â Â Â Â Â  901,368Â Â Â Â Â Â Â Â Â Â  1,128,474

Cl-7-20Â Â Â Â Â Â Â Â Â Â Â  898,590Â Â Â Â Â Â Â Â Â Â  1,128,920

Cl-7-21Â Â Â Â Â Â Â Â Â Â Â  896,168Â Â Â Â Â Â Â Â Â Â  1,129,206

Cl-7-22Â Â Â Â Â Â Â Â Â Â Â  890,480Â Â Â Â Â Â Â Â Â Â  1,129,617

Cl-7-23Â Â Â Â Â Â Â Â Â Â Â  887,910Â Â Â Â Â Â Â Â Â Â  1,129,729

Cl-7-24Â Â Â Â Â Â Â Â Â Â Â  886,521Â Â Â Â Â Â Â Â Â Â  1,129,795

Cl-7-25Â Â Â Â Â Â Â Â Â Â Â  884,198Â Â Â Â Â Â Â Â Â Â  1,129,862

Cl-7-26Â Â Â Â Â Â Â Â Â Â Â  881,377Â Â Â Â Â Â Â Â Â Â  1,129,860

Cl-7-26AÂ Â Â Â Â Â Â Â  880,815Â Â Â Â Â Â Â Â Â Â  1,129,949

Cl-7-27Â Â Â Â Â Â Â Â Â Â Â  880,455Â Â Â Â Â Â Â Â Â Â  1,129,849

Cl-7-28Â Â Â Â Â Â Â Â Â Â Â  875,597Â Â Â Â Â Â Â Â Â Â  1,129,783

Cl-7-29Â Â Â Â Â Â Â Â Â Â Â  875,155Â Â Â Â Â Â Â Â Â Â  1,129,814

Cl-7-30Â Â Â Â Â Â Â Â Â Â Â  874,962Â Â Â Â Â Â Â Â Â Â  1,129,941

Cl-7-31Â Â Â Â Â Â Â Â Â Â Â  874,833Â Â Â Â Â Â Â Â Â Â  1,130,075

Cl-7-32Â Â Â Â Â Â Â Â Â Â Â  874,742Â Â Â Â Â Â Â Â Â Â  1,130,275

Cl-7-33Â Â Â Â Â Â Â Â Â Â Â  871,379Â Â Â Â Â Â Â Â Â Â  1,129,723

Cl-7-34Â Â Â Â Â Â Â Â Â Â Â  870,596Â Â Â Â Â Â Â Â Â Â  1,129,609

Cl-7-35Â Â Â Â Â Â Â Â Â Â Â  869,710Â Â Â Â Â Â Â Â Â Â  1,129,493

Cl-7-36Â Â Â Â Â Â Â Â Â Â Â  869,355Â Â Â Â Â Â Â Â Â Â  1,129,382

Cl-7-37Â Â Â Â Â Â Â Â Â Â Â  868,555Â Â Â Â Â Â Â Â Â Â  1,129,147

Cl-7-38Â Â Â Â Â Â Â Â Â Â Â  866,858Â Â Â Â Â Â Â Â Â Â  1,128,737

Cl-7-38AÂ Â Â Â Â Â Â Â  866,773Â Â Â Â Â Â Â Â Â Â  1,128,608

Cl-7-39Â Â Â Â Â Â Â Â Â Â Â  866,671Â Â Â Â Â Â Â Â Â Â  1,128,687

Cl-7-39AÂ Â Â Â Â Â Â Â  865,842Â Â Â Â Â Â Â Â Â Â  1,128,515

Cl-7-39BÂ Â Â Â Â Â Â Â  865,648Â Â Â Â Â Â Â Â Â Â  1,128,349

Cl-7-40Â Â Â Â Â Â Â Â Â Â Â  864,302Â Â Â Â Â Â Â Â Â Â  1,128,029

Cl-7-41Â Â Â Â Â Â Â Â Â Â Â  861,388Â Â Â Â Â Â Â Â Â Â  1,127,089

Cl-7-42Â Â Â Â Â Â Â Â Â Â Â  860,891Â Â Â Â Â Â Â Â Â Â  1,126,818

Cl-7-43Â Â Â Â Â Â Â Â Â Â Â  860,700Â Â Â Â Â Â Â Â Â Â  1,126,612

Cl-7-44Â Â Â Â Â Â Â Â Â Â Â  860,343Â Â Â Â Â Â Â Â Â Â  1,125,571

Cl-7-45Â Â Â Â Â Â Â Â Â Â Â  860,321Â Â Â Â Â Â Â Â Â Â  1,125,395

Cl-7-46Â Â Â Â Â Â Â Â Â Â Â  860,345Â Â Â Â Â Â Â Â Â Â  1,125,062

Cl-7-47Â Â Â Â Â Â Â Â Â Â Â  860,402Â Â Â Â Â Â Â Â Â Â  1,124,721

Cl-7-48Â Â Â Â Â Â Â Â Â Â Â  860,470Â Â Â Â Â Â Â Â Â Â  1,123,656

Cl-7-49Â Â Â Â Â Â Â Â Â Â Â  860,541Â Â Â Â Â Â Â Â Â Â  1,122,956

Cl-7-50Â Â Â Â Â Â Â Â Â Â Â  860,092Â Â Â Â Â Â Â Â Â Â  1,121,701

Cl-7-51Â Â Â Â Â Â Â Â Â Â Â  859,879Â Â Â Â Â Â Â Â Â Â  1,120,816

Cl-7-52Â Â Â Â Â Â Â Â Â Â Â  859,663Â Â Â Â Â Â Â Â Â Â  1,120,509

Â Â Â Â Â  Description of Location of Point Number Cl-7-52: A point about one mile southwest of the City of Seaside near the north boundary of Ecola State Park near the section line between sections 29 and 30 of township 6 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-53Â Â Â Â Â Â Â Â Â Â Â  837,531Â Â Â Â Â Â Â Â Â Â  1,117,635

Â Â Â Â Â  Description of Location of Point Number Cl-7-53: A point on the south side of Tillamook Head near the south boundary of Ecola State Park and near the section line between sections 18 and 19 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-54Â Â Â Â Â Â Â Â Â Â Â  836,827Â Â Â Â Â Â Â Â Â Â  1,117,747

Cl-7-55Â Â Â Â Â Â Â Â Â Â Â  836,688Â Â Â Â Â Â Â Â Â Â  1,117,698

Â Â Â Â Â  Description of Location of Point Number Cl-7-55: A point near the north end of the headlands at Chapman Point located in section 19 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-56Â Â Â Â Â Â Â Â Â Â Â  836,403Â Â Â Â Â Â Â Â Â Â  1,118,094

Â Â Â Â Â  Description of Location of Point Number Cl-7-56: A point near the southerly end of the headlands at Chapman Point located in section 19 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-57Â Â Â Â Â Â Â Â Â Â Â  836,120Â Â Â Â Â Â Â Â Â Â  1,118,264

Cl-7-58Â Â Â Â Â Â Â Â Â Â Â  835,661Â Â Â Â Â Â Â Â Â Â  1,118,331

Cl-7-59Â Â Â Â Â Â Â Â Â Â Â  834,401Â Â Â Â Â Â Â Â Â Â  1,118,606

Cl-7-60Â Â Â Â Â Â Â Â Â Â Â  834,031Â Â Â Â Â Â Â Â Â Â  1,118,861

Cl-7-61Â Â Â Â Â Â Â Â Â Â Â  833,909Â Â Â Â Â Â Â Â Â Â  1,119,099

Cl-7-61AÂ Â Â Â Â Â Â Â  834,060Â Â Â Â Â Â Â Â Â Â  1,119,301

Cl-7-61BÂ Â Â Â Â Â Â Â  833,170Â Â Â Â Â Â Â Â Â Â  1,119,289

Cl-7-61CÂ Â Â Â Â Â Â Â  832,879Â Â Â Â Â Â Â Â Â Â  1,119,119

Cl-7-62Â Â Â Â Â Â Â Â Â Â Â  832,264Â Â Â Â Â Â Â Â Â Â  1,118,827

Cl-7-63Â Â Â Â Â Â Â Â Â Â Â  832,218Â Â Â Â Â Â Â Â Â Â  1,118,765

Cl-7-64Â Â Â Â Â Â Â Â Â Â Â  832,149Â Â Â Â Â Â Â Â Â Â  1,118,742

Cl-7-65Â Â Â Â Â Â Â Â Â Â Â  829,701Â Â Â Â Â Â Â Â Â Â  1,118,589

Cl-7-66Â Â Â Â Â Â Â Â Â Â Â  829,700Â Â Â Â Â Â Â Â Â Â  1,118,517

Cl-7-67Â Â Â Â Â Â Â Â Â Â Â  829,402Â Â Â Â Â Â Â Â Â Â  1,118,489

Cl-7-68Â Â Â Â Â Â Â Â Â Â Â  829,269Â Â Â Â Â Â Â Â Â Â  1,118,565

Cl-7-69Â Â Â Â Â Â Â Â Â Â Â  827,556Â Â Â Â Â Â Â Â Â Â  1,118,329

Cl-7-70Â Â Â Â Â Â Â Â Â Â Â  827,311Â Â Â Â Â Â Â Â Â Â  1,118,328

Cl-7-71Â Â Â Â Â Â Â Â Â Â Â  826,952Â Â Â Â Â Â Â Â Â Â  1,118,395

Cl-7-72Â Â Â Â Â Â Â Â Â Â Â  826,854Â Â Â Â Â Â Â Â Â Â  1,118,402

Cl-7-73Â Â Â Â Â Â Â Â Â Â Â  826,694Â Â Â Â Â Â Â Â Â Â  1,118,493

Cl-7-73AÂ Â Â Â Â Â Â Â  826,041Â Â Â Â Â Â Â Â Â Â  1,118,595

Cl-7-74Â Â Â Â Â Â Â Â Â Â Â  825,540Â Â Â Â Â Â Â Â Â Â  1,118,654

Cl-7-74AÂ Â Â Â Â Â Â Â  825,033Â Â Â Â Â Â Â Â Â Â  1,118,704

Cl-7-75Â Â Â Â Â Â Â Â Â Â Â  824,406Â Â Â Â Â Â Â Â Â Â  1,118,749

Cl-7-75AÂ Â Â Â Â Â Â Â  823,916Â Â Â Â Â Â Â Â Â Â  1,118,765

Cl-7-76Â Â Â Â Â Â Â Â Â Â Â  823,394Â Â Â Â Â Â Â Â Â Â  1,118,783

Â Â Â Â Â  Description of Location of Point Number Cl-7-76: A point near the north boundary of Tolovana Beach State Wayside located in section 31 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-77Â Â Â Â Â Â Â Â Â Â Â  823,162Â Â Â Â Â Â Â Â Â Â  1,118,834

Â Â Â Â Â  Description of Location of Point Number Cl-7-77: A point near the south boundary of Tolovana Beach State Wayside located in section 31 of township 5 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-78Â Â Â Â Â Â Â Â Â Â Â  823,122Â Â Â Â Â Â Â Â Â Â  1,118,777

Cl-7-79Â Â Â Â Â Â Â Â Â Â Â  821,713Â Â Â Â Â Â Â Â Â Â  1,118,737

Cl-7-80Â Â Â Â Â Â Â Â Â Â Â  820,798Â Â Â Â Â Â Â Â Â Â  1,118,662

Cl-7-81Â Â Â Â Â Â Â Â Â Â Â  820,616Â Â Â Â Â Â Â Â Â Â  1,118,628

Cl-7-82Â Â Â Â Â Â Â Â Â Â Â  819,990Â Â Â Â Â Â Â Â Â Â  1,118,570

Cl-7-83Â Â Â Â Â Â Â Â Â Â Â  818,487Â Â Â Â Â Â Â Â Â Â  1,118,346

Cl-7-84Â Â Â Â Â Â Â Â Â Â Â  818,253Â Â Â Â Â Â Â Â Â Â  1,118,281

Cl-7-85Â Â Â Â Â Â Â Â Â Â Â  818,178Â Â Â Â Â Â Â Â Â Â  1,118,235

Cl-7-86Â Â Â Â Â Â Â Â Â Â Â  818,148Â Â Â Â Â Â Â Â Â Â  1,118,247

Cl-7-87Â Â Â Â Â Â Â Â Â Â Â  817,898Â Â Â Â Â Â Â Â Â Â  1,118,169

Cl-7-88Â Â Â Â Â Â Â Â Â Â Â  817,684Â Â Â Â Â Â Â Â Â Â  1,118,011

Cl-7-89Â Â Â Â Â Â Â Â Â Â Â  817,465Â Â Â Â Â Â Â Â Â Â  1,117,948

Cl-7-90Â Â Â Â Â Â Â Â Â Â Â  817,171Â Â Â Â Â Â Â Â Â Â  1,118,071

Cl-7-91Â Â Â Â Â Â Â Â Â Â Â  815,636Â Â Â Â Â Â Â Â Â Â  1,118,331

Cl-7-92Â Â Â Â Â Â Â Â Â Â Â  815,260Â Â Â Â Â Â Â Â Â Â  1,118,392

Cl-7-93Â Â Â Â Â Â Â Â Â Â Â  814,848Â Â Â Â Â Â Â Â Â Â  1,118,435

Cl-7-94Â Â Â Â Â Â Â Â Â Â Â  814,409Â Â Â Â Â Â Â Â Â Â  1,118,513

Cl-7-94AÂ Â Â Â Â Â Â Â  814,169Â Â Â Â Â Â Â Â Â Â  1,118,279

Cl-7-95Â Â Â Â Â Â Â Â Â Â Â  814,083Â Â Â Â Â Â Â Â Â Â  1,118,612

Cl-7-96Â Â Â Â Â Â Â Â Â Â Â  813,912Â Â Â Â Â Â Â Â Â Â  1,118,660

Cl-7-97Â Â Â Â Â Â Â Â Â Â Â  812,767Â Â Â Â Â Â Â Â Â Â  1,118,680

Cl-7-98Â Â Â Â Â Â Â Â Â Â Â  811,143Â Â Â Â Â Â Â Â Â Â  1,118,543

Cl-7-99Â Â Â Â Â Â Â Â Â Â Â  810,457Â Â Â Â Â Â Â Â Â Â  1,118,473

Cl-7-100Â Â Â Â Â Â Â Â Â  809,795Â Â Â Â Â Â Â Â Â Â  1,118,455

Cl-7-101Â Â Â Â Â Â Â Â Â  809,529Â Â Â Â Â Â Â Â Â Â  1,118,398

Cl-7-102Â Â Â Â Â Â Â Â Â  809,522Â Â Â Â Â Â Â Â Â Â  1,118,298

Cl-7-103Â Â Â Â Â Â Â Â Â  809,366Â Â Â Â Â Â Â Â Â Â  1,118,376

Cl-7-104Â Â Â Â Â Â Â Â Â  809,342Â Â Â Â Â Â Â Â Â Â  1,118,314

Cl-7-105Â Â Â Â Â Â Â Â Â  809,254Â Â Â Â Â Â Â Â Â Â  1,118,366

Cl-7-106Â Â Â Â Â Â Â Â Â  808,991Â Â Â Â Â Â Â Â Â Â  1,118,326

Cl-7-107Â Â Â Â Â Â Â Â Â  808,579Â Â Â Â Â Â Â Â Â Â  1,118,341

Cl-7-108Â Â Â Â Â Â Â Â Â  808,559Â Â Â Â Â Â Â Â Â Â  1,118,262

Cl-7-109Â Â Â Â Â Â Â Â Â  808,368Â Â Â Â Â Â Â Â Â Â  1,118,263

Cl-7-110Â Â Â Â Â Â Â Â Â  808,288Â Â Â Â Â Â Â Â Â Â  1,118,189

Cl-7-111Â Â Â Â Â Â Â Â Â  808,212Â Â Â Â Â Â Â Â Â Â  1,118,226

Cl-7-112Â Â Â Â Â Â Â Â Â  808,168Â Â Â Â Â Â Â Â Â Â  1,118,031

Cl-7-112AÂ Â Â Â Â Â  808,319Â Â Â Â Â Â Â Â Â Â  1,117,849

Cl-7-112BÂ Â Â Â Â Â  808,236Â Â Â Â Â Â Â Â Â Â  1,117,789

Cl-7-112CÂ Â Â Â Â Â  808,036Â Â Â Â Â Â Â Â Â Â  1,117,904

Cl-7-112DÂ Â Â Â Â Â  808,021Â Â Â Â Â Â Â Â Â Â  1,118,029

Cl-7-113Â Â Â Â Â Â Â Â Â  807,723Â Â Â Â Â Â Â Â Â Â  1,117,985

Cl-7-114Â Â Â Â Â Â Â Â Â  807,577Â Â Â Â Â Â Â Â Â Â  1,118,182

Cl-7-114AÂ Â Â Â Â Â  807,492Â Â Â Â Â Â Â Â Â Â  1,118,167

Cl-7-114BÂ Â Â Â Â Â  807,302Â Â Â Â Â Â Â Â Â Â  1,117,900

Cl-7-114CÂ Â Â Â Â Â  807,197Â Â Â Â Â Â Â Â Â Â  1,117,960

Cl-7-114DÂ Â Â Â Â Â  807,246Â Â Â Â Â Â Â Â Â Â  1,118,131

Cl-7-115Â Â Â Â Â Â Â Â Â  806,972Â Â Â Â Â Â Â Â Â Â  1,118,108

Â Â Â Â Â  Description of Location of Point Number Cl-7-115: A point near the north boundary of Hug Point Park located in section 18 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-116Â Â Â Â Â Â Â Â Â  806,841Â Â Â Â Â Â Â Â Â Â  1,118,094

Â Â Â Â Â  Description of Location of Point Number Cl-7-116:

A point near the south boundary of Hug Point Park located near the section line between sections 18 and 19 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-117Â Â Â Â Â Â Â Â Â  806,272Â Â Â Â Â Â Â Â Â Â  1,118,031

Cl-7-118Â Â Â Â Â Â Â Â Â  806,178Â Â Â Â Â Â Â Â Â Â  1,117,848

Cl-7-118AÂ Â Â Â Â Â  806,026Â Â Â Â Â Â Â Â Â Â  1,117,849

Cl-7-119Â Â Â Â Â Â Â Â Â  805,789Â Â Â Â Â Â Â Â Â Â  1,118,058

Cl-7-120Â Â Â Â Â Â Â Â Â  805,431Â Â Â Â Â Â Â Â Â Â  1,117,949

Cl-7-120AÂ Â Â Â Â Â  805,367Â Â Â Â Â Â Â Â Â Â  1,117,779

Cl-7-121Â Â Â Â Â Â Â Â Â  805,296Â Â Â Â Â Â Â Â Â Â  1,117,776

Cl-7-122Â Â Â Â Â Â Â Â Â  805,158Â Â Â Â Â Â Â Â Â Â  1,117,930

Cl-7-123Â Â Â Â Â Â Â Â Â  805,092Â Â Â Â Â Â Â Â Â Â  1,117,892

Cl-7-124Â Â Â Â Â Â Â Â Â  802,212Â Â Â Â Â Â Â Â Â Â  1,117,559

Cl-7-125Â Â Â Â Â Â Â Â Â  802,079Â Â Â Â Â Â Â Â Â Â  1,117,577

Cl-7-126Â Â Â Â Â Â Â Â Â  801,380Â Â Â Â Â Â Â Â Â Â  1,117,374

Cl-7-127Â Â Â Â Â Â Â Â Â  801,289Â Â Â Â Â Â Â Â Â Â  1,117,358

Cl-7-128Â Â Â Â Â Â Â Â Â  801,274Â Â Â Â Â Â Â Â Â Â  1,117,370

Cl-7-129Â Â Â Â Â Â Â Â Â  799,987Â Â Â Â Â Â Â Â Â Â  1,117,070

Cl-7-130Â Â Â Â Â Â Â Â Â  798,430Â Â Â Â Â Â Â Â Â Â  1,116,632

Cl-7-131Â Â Â Â Â Â Â Â Â  797,966Â Â Â Â Â Â Â Â Â Â  1,116,576

Cl-7-132Â Â Â Â Â Â Â Â Â  797,940Â Â Â Â Â Â Â Â Â Â  1,116,740

Cl-7-133Â Â Â Â Â Â Â Â Â  797,778Â Â Â Â Â Â Â Â Â Â  1,116,650

Cl-7-134Â Â Â Â Â Â Â Â Â  797,699Â Â Â Â Â Â Â Â Â Â  1,116,278

Â Â Â Â Â  Description of Location of Point Number Cl-7-134: A point at the north end of the headlands at Arch Cape located near the section line between section 25 of township 4 north, range 11 west of the Willamette Meridian and section 30 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-135Â Â Â Â Â Â Â Â Â  795,909Â Â Â Â Â Â Â Â Â Â  1,116,145

Â Â Â Â Â  Description of Location of Point Number Cl-7-135: A point near the south boundary of Oswald West State Park located near the section corner common to sections 25 and 36 of township 4 north, range 11 west of the Willamette Meridian and sections 30 and 31 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-136Â Â Â Â Â Â Â Â Â  794,385Â Â Â Â Â Â Â Â Â Â  1,115,979

Cl-7-137Â Â Â Â Â Â Â Â Â  793,087Â Â Â Â Â Â Â Â Â Â  1,115,939

Cl-7-138Â Â Â Â Â Â Â Â Â  792,118Â Â Â Â Â Â Â Â Â Â  1,115,833

Cl-7-139Â Â Â Â Â Â Â Â Â  790,613Â Â Â Â Â Â Â Â Â Â  1,115,650

Â Â Â Â Â  Description of Location of Point Number Cl-7-139: A point near the Clatsop-Tillamook county line.

Ti-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â  790,200Â Â Â Â Â Â Â Â Â Â  1,115,606

Ti-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â  789,633Â Â Â Â Â Â Â Â Â Â  1,115,579

Ti-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â  789,412Â Â Â Â Â Â Â Â Â Â  1,115,471

Â Â Â Â Â  Description of Location of Point Number Ti-7-3: A point at the south end of Cove Beach at the north end of the headlands on the north side of Cape Falcon located in section 1 of township 3 north, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â  788,172Â Â Â Â Â Â Â Â Â Â  1,114,325

Â Â Â Â Â  Description of Location of Point Number Ti-7-4: A point on the north side of Cape Falcon located in section 1 of township 3 north, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-4AÂ Â Â Â Â Â Â Â Â Â  787,945Â Â Â Â Â Â Â Â Â Â  1,114,326

Ti-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â  787,735Â Â Â Â Â Â Â Â Â Â  1,114,247

Ti-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â  787,429Â Â Â Â Â Â Â Â Â Â  1,113,987

Â Â Â Â Â  Description of Location of Point Number Ti-7-6: A point on the north side of Cape Falcon located in section 1 of township 3 north, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â  774,737Â Â Â Â Â Â Â Â Â Â  1,118,436

Â Â Â Â Â  Description of Location of Point Number Ti-7-7: A point near the south boundary of Oswald West State Park located near the section line between sections 18 and 19 of township 3 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-7AÂ Â Â Â Â Â Â Â Â Â  774,503Â Â Â Â Â Â Â Â Â Â  1,118,717

Ti-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â  774,092Â Â Â Â Â Â Â Â Â Â  1,119,050

Ti-7-8AÂ Â Â Â Â Â Â Â Â Â  773,444Â Â Â Â Â Â Â Â Â Â  1,119,807

Ti-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â  773,224Â Â Â Â Â Â Â Â Â Â  1,120,065

Ti-7-10Â Â Â Â Â Â Â Â Â Â Â  772,706Â Â Â Â Â Â Â Â Â Â  1,120,476

Ti-7-11Â Â Â Â Â Â Â Â Â Â Â  771,558Â Â Â Â Â Â Â Â Â Â  1,121,062

Ti-7-12Â Â Â Â Â Â Â Â Â Â Â  770,506Â Â Â Â Â Â Â Â Â Â  1,121,228

Ti-7-13Â Â Â Â Â Â Â Â Â Â Â  769,862Â Â Â Â Â Â Â Â Â Â  1,121,397

Ti-7-14Â Â Â Â Â Â Â Â Â Â Â  766,603Â Â Â Â Â Â Â Â Â Â  1,121,776

Ti-7-15Â Â Â Â Â Â Â Â Â Â Â  764,859Â Â Â Â Â Â Â Â Â Â  1,121,874

Ti-7-16Â Â Â Â Â Â Â Â Â Â Â  763,268Â Â Â Â Â Â Â Â Â Â  1,121,881

Ti-7-17Â Â Â Â Â Â Â Â Â Â Â  762,624Â Â Â Â Â Â Â Â Â Â  1,121,940

Ti-7-18Â Â Â Â Â Â Â Â Â Â Â  761,335Â Â Â Â Â Â Â Â Â Â  1,121,889

Â Â Â Â Â  Description of Location of Point Number Ti-7-18: A point near the north boundary of Nehalem Bay Park located in section 32 of township 3 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-19Â Â Â Â Â Â Â Â Â Â Â  745,172Â Â Â Â Â Â Â Â Â Â  1,122,047

Â Â Â Â Â  Description of Location of Point Number Ti-7-19: A point near the south boundary of Nehalem Bay Park near the south end of Nehalem Bay sand spit located in section 17 of township 2 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-19AÂ Â Â Â Â Â Â Â  743,930Â Â Â Â Â Â Â Â Â Â  1,122,166

Ti-7-20Â Â Â Â Â Â Â Â Â Â Â  743,294Â Â Â Â Â Â Â Â Â Â  1,121,234

Ti-7-21Â Â Â Â Â Â Â Â Â Â Â  742,843Â Â Â Â Â Â Â Â Â Â  1,120,931

Ti-7-22Â Â Â Â Â Â Â Â Â Â Â  742,511Â Â Â Â Â Â Â Â Â Â  1,120,795

Ti-7-23Â Â Â Â Â Â Â Â Â Â Â  737,706Â Â Â Â Â Â Â Â Â Â  1,120,158

Ti-7-24Â Â Â Â Â Â Â Â Â Â Â  737,364Â Â Â Â Â Â Â Â Â Â  1,120,200

Ti-7-25Â Â Â Â Â Â Â Â Â Â Â  737,006Â Â Â Â Â Â Â Â Â Â  1,120,377

Ti-7-26Â Â Â Â Â Â Â Â Â Â Â  736,659Â Â Â Â Â Â Â Â Â Â  1,120,284

Ti-7-27Â Â Â Â Â Â Â Â Â Â Â  736,605Â Â Â Â Â Â Â Â Â Â  1,120,194

Ti-7-28Â Â Â Â Â Â Â Â Â Â Â  736,195Â Â Â Â Â Â Â Â Â Â  1,119,992

Ti-7-29Â Â Â Â Â Â Â Â Â Â Â  735,826Â Â Â Â Â Â Â Â Â Â  1,119,914

Ti-7-30Â Â Â Â Â Â Â Â Â Â Â  732,728Â Â Â Â Â Â Â Â Â Â  1,119,396

Ti-7-31Â Â Â Â Â Â Â Â Â Â Â  730,623Â Â Â Â Â Â Â Â Â Â  1,119,099

Ti-7-32Â Â Â Â Â Â Â Â Â Â Â  729,193Â Â Â Â Â Â Â Â Â Â  1,118,966

Ti-7-32AÂ Â Â Â Â Â Â Â  728,795Â Â Â Â Â Â Â Â Â Â  1,119,058

Ti-7-33Â Â Â Â Â Â Â Â Â Â Â  728,495Â Â Â Â Â Â Â Â Â Â  1,119,026

Â Â Â Â Â  Description of Location of Point Number Ti-7-33: A point near the north boundary of Rockaway State Wayside located in section 32 of township 2 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-34Â Â Â Â Â Â Â Â Â Â Â  728,315Â Â Â Â Â Â Â Â Â Â  1,118,986

Â Â Â Â Â  Description of Location of Point Number Ti-7-34: A point near the south boundary of Rockaway State Wayside located in section 32 of township 2 north, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-35Â Â Â Â Â Â Â Â Â Â Â  728,102Â Â Â Â Â Â Â Â Â Â  1,118,837

Ti-7-36Â Â Â Â Â Â Â Â Â Â Â  727,685Â Â Â Â Â Â Â Â Â Â  1,118,765

Ti-7-37Â Â Â Â Â Â Â Â Â Â Â  727,585Â Â Â Â Â Â Â Â Â Â  1,118,689

Ti-7-38Â Â Â Â Â Â Â Â Â Â Â  726,959Â Â Â Â Â Â Â Â Â Â  1,118,586

Ti-7-39Â Â Â Â Â Â Â Â Â Â Â  726,532Â Â Â Â Â Â Â Â Â Â  1,118,711

Ti-7-40Â Â Â Â Â Â Â Â Â Â Â  725,838Â Â Â Â Â Â Â Â Â Â  1,118,610

Ti-7-41Â Â Â Â Â Â Â Â Â Â Â  725,699Â Â Â Â Â Â Â Â Â Â  1,118,588

Ti-7-42Â Â Â Â Â Â Â Â Â Â Â  725,611Â Â Â Â Â Â Â Â Â Â  1,118,578

Ti-7-43Â Â Â Â Â Â Â Â Â Â Â  725,148Â Â Â Â Â Â Â Â Â Â  1,118,201

Ti-7-44Â Â Â Â Â Â Â Â Â Â Â  724,087Â Â Â Â Â Â Â Â Â Â  1,117,923

Ti-7-45Â Â Â Â Â Â Â Â Â Â Â  723,843Â Â Â Â Â Â Â Â Â Â  1,117,852

Ti-7-46Â Â Â Â Â Â Â Â Â Â Â  723,687Â Â Â Â Â Â Â Â Â Â  1,117,804

Ti-7-47Â Â Â Â Â Â Â Â Â Â Â  723,393Â Â Â Â Â Â Â Â Â Â  1,117,689

Ti-7-48Â Â Â Â Â Â Â Â Â Â Â  722,609Â Â Â Â Â Â Â Â Â Â  1,117,479

Ti-7-49Â Â Â Â Â Â Â Â Â Â Â  721,882Â Â Â Â Â Â Â Â Â Â  1,117,853

Ti-7-50Â Â Â Â Â Â Â Â Â Â Â  721,363Â Â Â Â Â Â Â Â Â Â  1,117,492

Ti-7-51Â Â Â Â Â Â Â Â Â Â Â  720,771Â Â Â Â Â Â Â Â Â Â  1,117,726

Ti-7-51AÂ Â Â Â Â Â Â Â  720,313Â Â Â Â Â Â Â Â Â Â  1,117,712

Ti-7-52Â Â Â Â Â Â Â Â Â Â Â  719,839Â Â Â Â Â Â Â Â Â Â  1,117,130

Ti-7-53Â Â Â Â Â Â Â Â Â Â Â  717,383Â Â Â Â Â Â Â Â Â Â  1,116,446

Ti-7-54Â Â Â Â Â Â Â Â Â Â Â  716,779Â Â Â Â Â Â Â Â Â Â  1,116,324

Ti-7-55Â Â Â Â Â Â Â Â Â Â Â  715,094Â Â Â Â Â Â Â Â Â Â  1,115,787

Ti-7-56Â Â Â Â Â Â Â Â Â Â Â  714,694Â Â Â Â Â Â Â Â Â Â  1,115,710

Ti-7-57Â Â Â Â Â Â Â Â Â Â Â  713,732Â Â Â Â Â Â Â Â Â Â  1,115,426

Ti-7-58Â Â Â Â Â Â Â Â Â Â Â  713,010Â Â Â Â Â Â Â Â Â Â  1,115,320

Ti-7-59Â Â Â Â Â Â Â Â Â Â Â  706,624Â Â Â Â Â Â Â Â Â Â  1,117,487

Ti-7-60Â Â Â Â Â Â Â Â Â Â Â  706,305Â Â Â Â Â Â Â Â Â Â  1,117,368

Ti-7-61Â Â Â Â Â Â Â Â Â Â Â  705,591Â Â Â Â Â Â Â Â Â Â  1,117,212

Ti-7-62Â Â Â Â Â Â Â Â Â Â Â  702,813Â Â Â Â Â Â Â Â Â Â  1,116,623

Ti-7-63Â Â Â Â Â Â Â Â Â Â Â  701,988Â Â Â Â Â Â Â Â Â Â  1,116,474

Ti-7-64Â Â Â Â Â Â Â Â Â Â Â  700,758Â Â Â Â Â Â Â Â Â Â  1,116,213

Ti-7-65Â Â Â Â Â Â Â Â Â Â Â  700,641Â Â Â Â Â Â Â Â Â Â  1,116,216

Ti-7-66Â Â Â Â Â Â Â Â Â Â Â  698,359Â Â Â Â Â Â Â Â Â Â  1,115,831

Ti-7-67Â Â Â Â Â Â Â Â Â Â Â  698,018Â Â Â Â Â Â Â Â Â Â  1,115,766

Ti-7-68Â Â Â Â Â Â Â Â Â Â Â  697,730Â Â Â Â Â Â Â Â Â Â  1,115,742

Ti-7-69Â Â Â Â Â Â Â Â Â Â Â  695,285Â Â Â Â Â Â Â Â Â Â  1,115,488

Ti-7-70Â Â Â Â Â Â Â Â Â Â Â  694,014Â Â Â Â Â Â Â Â Â Â  1,115,269

Ti-7-71Â Â Â Â Â Â Â Â Â Â Â  693,995Â Â Â Â Â Â Â Â Â Â  1,115,417

Ti-7-72Â Â Â Â Â Â Â Â Â Â Â  693,046Â Â Â Â Â Â Â Â Â Â  1,115,096

Ti-7-73Â Â Â Â Â Â Â Â Â Â Â  691,876Â Â Â Â Â Â Â Â Â Â  1,114,912

Ti-7-74Â Â Â Â Â Â Â Â Â Â Â  691,096Â Â Â Â Â Â Â Â Â Â  1,114,625

Ti-7-75Â Â Â Â Â Â Â Â Â Â Â  689,408Â Â Â Â Â Â Â Â Â Â  1,114,216

Ti-7-76Â Â Â Â Â Â Â Â Â Â Â  689,446Â Â Â Â Â Â Â Â Â Â  1,114,088

Ti-7-77Â Â Â Â Â Â Â Â Â Â Â  689,181Â Â Â Â Â Â Â Â Â Â  1,113,946

Ti-7-78Â Â Â Â Â Â Â Â Â Â Â  688,875Â Â Â Â Â Â Â Â Â Â  1,113,877

Ti-7-78AÂ Â Â Â Â Â Â Â  688,251Â Â Â Â Â Â Â Â Â Â  1,113,654

Ti-7-78BÂ Â Â Â Â Â Â Â Â  688,240Â Â Â Â Â Â Â Â Â Â  1,113,576

Ti-7-79Â Â Â Â Â Â Â Â Â Â Â  688,088Â Â Â Â Â Â Â Â Â Â  1,113,584

Ti-7-80Â Â Â Â Â Â Â Â Â Â Â  688,103Â Â Â Â Â Â Â Â Â Â  1,113,499

Ti-7-81Â Â Â Â Â Â Â Â Â Â Â  686,504Â Â Â Â Â Â Â Â Â Â  1,112,939

Ti-7-82Â Â Â Â Â Â Â Â Â Â Â  686,060Â Â Â Â Â Â Â Â Â Â  1,112,666

Ti-7-83Â Â Â Â Â Â Â Â Â Â Â  685,568Â Â Â Â Â Â Â Â Â Â  1,112,260

Â Â Â Â Â  Description of Location of Point Number Ti-7-83: A point near the north end of the headlands on the north side of Cape Meares located in section 7 of township 1 south, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-84Â Â Â Â Â Â Â Â Â Â Â  679,993Â Â Â Â Â Â Â Â Â Â  1,110,563

Â Â Â Â Â  Description of Location of Point Number Ti-7-84: A point near the south boundary of Cape Meares Park and near the section line located between sections 13 and 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-85Â Â Â Â Â Â Â Â Â Â Â  679,740Â Â Â Â Â Â Â Â Â Â  1,110,651

Ti-7-86Â Â Â Â Â Â Â Â Â Â Â  679,286Â Â Â Â Â Â Â Â Â Â  1,110,648

Ti-7-87Â Â Â Â Â Â Â Â Â Â Â  677,505Â Â Â Â Â Â Â Â Â Â  1,110,400

Ti-7-88Â Â Â Â Â Â Â Â Â Â Â  677,287Â Â Â Â Â Â Â Â Â Â  1,110,279

Â Â Â Â Â  Description of Location of Point Number Ti-7-88: A point near the north end of the headlands at the south end of Short Beach located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-89Â Â Â Â Â Â Â Â Â Â Â  676,698Â Â Â Â Â Â Â Â Â Â  1,110,158

Â Â Â Â Â  Description of Location of Point Number Ti-7-89: A point near the south end of the headlands south of Short Beach located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-90Â Â Â Â Â Â Â Â Â Â Â  676,630Â Â Â Â Â Â Â Â Â Â  1,110,189

Ti-7-91Â Â Â Â Â Â Â Â Â Â Â  676,425Â Â Â Â Â Â Â Â Â Â  1,110,168

Ti-7-92Â Â Â Â Â Â Â Â Â Â Â  676,188Â Â Â Â Â Â Â Â Â Â  1,110,063

Ti-7-93Â Â Â Â Â Â Â Â Â Â Â  675,777Â Â Â Â Â Â Â Â Â Â  1,109,741

Ti-7-94Â Â Â Â Â Â Â Â Â Â Â  675,643Â Â Â Â Â Â Â Â Â Â  1,109,518

Â Â Â Â Â  Description of Location of Point Number Ti-7-94: A point near the north end of the headlands on the north side of Maxwell Point located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-95Â Â Â Â Â Â Â Â Â Â Â  675,616Â Â Â Â Â Â Â Â Â Â  1,109,371

Â Â Â Â Â  Description of Location of Point Number Ti-7-95: A point near the south end of the headlands on the north side of Maxwell Point located in section 24 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-96Â Â Â Â Â Â Â Â Â Â Â  675,441Â Â Â Â Â Â Â Â Â Â  1,109,359

Ti-7-97Â Â Â Â Â Â Â Â Â Â Â  675,010Â Â Â Â Â Â Â Â Â Â  1,109,250

Ti-7-98Â Â Â Â Â Â Â Â Â Â Â  674,787Â Â Â Â Â Â Â Â Â Â  1,109,383

Ti-7-99Â Â Â Â Â Â Â Â Â Â Â  673,979Â Â Â Â Â Â Â Â Â Â  1,109,562

Â Â Â Â Â  Description of Location of Point Number Ti-7-99: A point near the north end of the first headlands north of Oceanside located in section 25 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-100Â Â Â Â Â Â Â Â Â  673,842Â Â Â Â Â Â Â Â Â Â  1,109,669

Â Â Â Â Â  Description of Location of Point Number Ti-7-100: A point near the south end of the first headlands north of Oceanside located in section 25 of township 1 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-101Â Â Â Â Â Â Â Â Â  673,809Â Â Â Â Â Â Â Â Â Â  1,109,771

Ti-7-102Â Â Â Â Â Â Â Â Â  673,653Â Â Â Â Â Â Â Â Â Â  1,109,909

Ti-7-103Â Â Â Â Â Â Â Â Â  673,071Â Â Â Â Â Â Â Â Â Â  1,110,205

Ti-7-104Â Â Â Â Â Â Â Â Â  672,307Â Â Â Â Â Â Â Â Â Â  1,110,537

Ti-7-105Â Â Â Â Â Â Â Â Â  671,227Â Â Â Â Â Â Â Â Â Â  1,110,895

Ti-7-106Â Â Â Â Â Â Â Â Â  670,370Â Â Â Â Â Â Â Â Â Â  1,111,117

Ti-7-107Â Â Â Â Â Â Â Â Â  670,090Â Â Â Â Â Â Â Â Â Â  1,111,168

Ti-7-108Â Â Â Â Â Â Â Â Â  669,605Â Â Â Â Â Â Â Â Â Â  1,111,341

Ti-7-109Â Â Â Â Â Â Â Â Â  668,224Â Â Â Â Â Â Â Â Â Â  1,111,600

Ti-7-110Â Â Â Â Â Â Â Â Â  667,215Â Â Â Â Â Â Â Â Â Â  1,112,239

Ti-7-111Â Â Â Â Â Â Â Â Â  666,578Â Â Â Â Â Â Â Â Â Â  1,112,749

Ti-7-112Â Â Â Â Â Â Â Â Â  666,252Â Â Â Â Â Â Â Â Â Â  1,112,937

Ti-7-112AÂ Â Â Â Â Â  665,808Â Â Â Â Â Â Â Â Â Â  1,113,364

Ti-7-112BÂ Â Â Â Â Â Â  665,466Â Â Â Â Â Â Â Â Â Â  1,113,850

Ti-7-113Â Â Â Â Â Â Â Â Â  662,710Â Â Â Â Â Â Â Â Â Â  1,113,335

Â Â Â Â Â  Description of Location of Point Number Ti-7-113: A point near the north end of the Netarts Bay sand spit located in section 6 of township 2 south, range 10 west of the Willamette Meridian in Tillamook County.

Ti-7-114Â Â Â Â Â Â Â Â Â  628,256Â Â Â Â Â Â Â Â Â Â  1,107,235

Â Â Â Â Â  Description of Location of Point Number Ti-7-114: A point near the south end of the headlands on the south side of Cape Lookout located in section 1 of township 3 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-115Â Â Â Â Â Â Â Â Â  628,048Â Â Â Â Â Â Â Â Â Â  1,107,599

Ti-7-116Â Â Â Â Â Â Â Â Â  627,769Â Â Â Â Â Â Â Â Â Â  1,107,736

Ti-7-117Â Â Â Â Â Â Â Â Â  623,918Â Â Â Â Â Â Â Â Â Â  1,108,889

Ti-7-118Â Â Â Â Â Â Â Â Â  623,459Â Â Â Â Â Â Â Â Â Â  1,108,997

Ti-7-119Â Â Â Â Â Â Â Â Â  622,032Â Â Â Â Â Â Â Â Â Â  1,109,287

Ti-7-120Â Â Â Â Â Â Â Â Â  621,511Â Â Â Â Â Â Â Â Â Â  1,109,345

Ti-7-121Â Â Â Â Â Â Â Â Â  620,938Â Â Â Â Â Â Â Â Â Â  1,109,441

Ti-7-122Â Â Â Â Â Â Â Â Â  619,547Â Â Â Â Â Â Â Â Â Â  1,109,539

Ti-7-123Â Â Â Â Â Â Â Â Â  618,468Â Â Â Â Â Â Â Â Â Â  1,109,563

Ti-7-124Â Â Â Â Â Â Â Â Â  617,144Â Â Â Â Â Â Â Â Â Â  1,109,557

Ti-7-125Â Â Â Â Â Â Â Â Â  616,033Â Â Â Â Â Â Â Â Â Â  1,109,533

Ti-7-126Â Â Â Â Â Â Â Â Â  615,652Â Â Â Â Â Â Â Â Â Â  1,109,506

Ti-7-127Â Â Â Â Â Â Â Â Â  613,316Â Â Â Â Â Â Â Â Â Â  1,109,441

Ti-7-128Â Â Â Â Â Â Â Â Â  611,375Â Â Â Â Â Â Â Â Â Â  1,109,312

Ti-7-129Â Â Â Â Â Â Â Â Â  611,076Â Â Â Â Â Â Â Â Â Â  1,109,287

Ti-7-130Â Â Â Â Â Â Â Â Â  610,497Â Â Â Â Â Â Â Â Â Â  1,109,309

Ti-7-131Â Â Â Â Â Â Â Â Â  610,236Â Â Â Â Â Â Â Â Â Â  1,109,255

Ti-7-132Â Â Â Â Â Â Â Â Â  608,446Â Â Â Â Â Â Â Â Â Â  1,109,185

Ti-7-133Â Â Â Â Â Â Â Â Â  607,963Â Â Â Â Â Â Â Â Â Â  1,109,235

Ti-7-134Â Â Â Â Â Â Â Â Â  607,726Â Â Â Â Â Â Â Â Â Â  1,109,270

Ti-7-135Â Â Â Â Â Â Â Â Â  607,570Â Â Â Â Â Â Â Â Â Â  1,109,326

Ti-7-136Â Â Â Â Â Â Â Â Â  607,363Â Â Â Â Â Â Â Â Â Â  1,109,441

Ti-7-137Â Â Â Â Â Â Â Â Â  607,271Â Â Â Â Â Â Â Â Â Â  1,109,574

Ti-7-138Â Â Â Â Â Â Â Â Â  607,215Â Â Â Â Â Â Â Â Â Â  1,109,756

Ti-7-138AÂ Â Â Â Â Â  606,590Â Â Â Â Â Â Â Â Â Â  1,110,203

Ti-7-138BÂ Â Â Â Â Â Â  605,488Â Â Â Â Â Â Â Â Â Â  1,110,094

Ti-7-139Â Â Â Â Â Â Â Â Â  605,446Â Â Â Â Â Â Â Â Â Â  1,109,729

Ti-7-140Â Â Â Â Â Â Â Â Â  605,357Â Â Â Â Â Â Â Â Â Â  1,109,499

Ti-7-141Â Â Â Â Â Â Â Â Â  604,728Â Â Â Â Â Â Â Â Â Â  1,108,965

Ti-7-142Â Â Â Â Â Â Â Â Â  603,187Â Â Â Â Â Â Â Â Â Â  1,108,572

Ti-7-143Â Â Â Â Â Â Â Â Â  601,827Â Â Â Â Â Â Â Â Â Â  1,108,353

Ti-7-144Â Â Â Â Â Â Â Â Â  601,528Â Â Â Â Â Â Â Â Â Â  1,108,275

Ti-7-145Â Â Â Â Â Â Â Â Â  600,384Â Â Â Â Â Â Â Â Â Â  1,108,160

Ti-7-146Â Â Â Â Â Â Â Â Â  597,511Â Â Â Â Â Â Â Â Â Â  1,107,747

Ti-7-147Â Â Â Â Â Â Â Â Â  596,001Â Â Â Â Â Â Â Â Â Â  1,107,589

Ti-7-148Â Â Â Â Â Â Â Â Â  595,439Â Â Â Â Â Â Â Â Â Â  1,107,538

Ti-7-149Â Â Â Â Â Â Â Â Â  595,111Â Â Â Â Â Â Â Â Â Â  1,107,567

Ti-7-150Â Â Â Â Â Â Â Â Â  594,576Â Â Â Â Â Â Â Â Â Â  1,107,360

Ti-7-151Â Â Â Â Â Â Â Â Â  593,266Â Â Â Â Â Â Â Â Â Â  1,107,033

Ti-7-152Â Â Â Â Â Â Â Â Â  592,923Â Â Â Â Â Â Â Â Â Â  1,106,907

Ti-7-153Â Â Â Â Â Â Â Â Â  592,375Â Â Â Â Â Â Â Â Â Â  1,106,812

Ti-7-154Â Â Â Â Â Â Â Â Â  592,043Â Â Â Â Â Â Â Â Â Â  1,106,723

Ti-7-155Â Â Â Â Â Â Â Â Â  591,495Â Â Â Â Â Â Â Â Â Â  1,106,642

Ti-7-156Â Â Â Â Â Â Â Â Â  591,069Â Â Â Â Â Â Â Â Â Â  1,106,555

Ti-7-157Â Â Â Â Â Â Â Â Â  590,917Â Â Â Â Â Â Â Â Â Â  1,106,452

Ti-7-158Â Â Â Â Â Â Â Â Â  590,692Â Â Â Â Â Â Â Â Â Â  1,106,577

Ti-7-159Â Â Â Â Â Â Â Â Â  589,950Â Â Â Â Â Â Â Â Â Â  1,106,387

Ti-7-160Â Â Â Â Â Â Â Â Â  589,555Â Â Â Â Â Â Â Â Â Â  1,106,357

Ti-7-161Â Â Â Â Â Â Â Â Â  589,508Â Â Â Â Â Â Â Â Â Â  1,106,294

Ti-7-162Â Â Â Â Â Â Â Â Â  588,511Â Â Â Â Â Â Â Â Â Â  1,106,271

Ti-7-163Â Â Â Â Â Â Â Â Â  588,166Â Â Â Â Â Â Â Â Â Â  1,106,184

Ti-7-164Â Â Â Â Â Â Â Â Â  587,443Â Â Â Â Â Â Â Â Â Â  1,105,946

Ti-7-165Â Â Â Â Â Â Â Â Â  586,940Â Â Â Â Â Â Â Â Â Â  1,105,880

Ti-7-166Â Â Â Â Â Â Â Â Â  586,541Â Â Â Â Â Â Â Â Â Â  1,105,690

Ti-7-167Â Â Â Â Â Â Â Â Â  586,307Â Â Â Â Â Â Â Â Â Â  1,105,425

Ti-7-168Â Â Â Â Â Â Â Â Â  586,275Â Â Â Â Â Â Â Â Â Â  1,105,303

Â Â Â Â Â  Description of Location of Point Number Ti-7-168: A point near the north end of the headlands at Cape Kiwanda located in section 13 of township 4 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-169Â Â Â Â Â Â Â Â Â  584,879Â Â Â Â Â Â Â Â Â Â  1,105,024

Â Â Â Â Â  Description of Location of Point Number Ti-7-169: A point near the south end of the headlands at Cape Kiwanda located in section 13 of township 4 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-170Â Â Â Â Â Â Â Â Â  584,943Â Â Â Â Â Â Â Â Â Â  1,105,176

Ti-7-171Â Â Â Â Â Â Â Â Â  584,920Â Â Â Â Â Â Â Â Â Â  1,105,306

Ti-7-172Â Â Â Â Â Â Â Â Â  584,785Â Â Â Â Â Â Â Â Â Â  1,105,489

Ti-7-173Â Â Â Â Â Â Â Â Â  584,486Â Â Â Â Â Â Â Â Â Â  1,105,725

Ti-7-174Â Â Â Â Â Â Â Â Â  584,067Â Â Â Â Â Â Â Â Â Â  1,105,949

Ti-7-175Â Â Â Â Â Â Â Â Â  583,794Â Â Â Â Â Â Â Â Â Â  1,106,060

Ti-7-176Â Â Â Â Â Â Â Â Â  582,447Â Â Â Â Â Â Â Â Â Â  1,106,291

Ti-7-177Â Â Â Â Â Â Â Â Â  581,986Â Â Â Â Â Â Â Â Â Â  1,106,320

Ti-7-178Â Â Â Â Â Â Â Â Â  580,712Â Â Â Â Â Â Â Â Â Â  1,106,517

Ti-7-179Â Â Â Â Â Â Â Â Â  579,529Â Â Â Â Â Â Â Â Â Â  1,106,630

Ti-7-180Â Â Â Â Â Â Â Â Â  578,628Â Â Â Â Â Â Â Â Â Â  1,106,654

Ti-7-181Â Â Â Â Â Â Â Â Â  577,896Â Â Â Â Â Â Â Â Â Â  1,106,615

Ti-7-182Â Â Â Â Â Â Â Â Â  577,310Â Â Â Â Â Â Â Â Â Â  1,106,645

Ti-7-183Â Â Â Â Â Â Â Â Â  576,545Â Â Â Â Â Â Â Â Â Â  1,106,588

Â Â Â Â Â  Description of Location of Point Number Ti-7-183: A point near the north boundary of the Nestucca Spit Park located in section 25 of township 4 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-184Â Â Â Â Â Â Â Â Â  563,870Â Â Â Â Â Â Â Â Â Â  1,105,586

Â Â Â Â Â  Description of Location of Point Number Ti-7-184: A point near the south end of the Nestucca Bay sand spit located in section 1 of township 5 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-185Â Â Â Â Â Â Â Â Â  563,121Â Â Â Â Â Â Â Â Â Â  1,105,422

Ti-7-186Â Â Â Â Â Â Â Â Â  562,775Â Â Â Â Â Â Â Â Â Â  1,105,342

Ti-7-187Â Â Â Â Â Â Â Â Â  562,449Â Â Â Â Â Â Â Â Â Â  1,104,966

Ti-7-188Â Â Â Â Â Â Â Â Â  562,278Â Â Â Â Â Â Â Â Â Â  1,104,854

Ti-7-189Â Â Â Â Â Â Â Â Â  561,494Â Â Â Â Â Â Â Â Â Â  1,104,672

Ti-7-190Â Â Â Â Â Â Â Â Â  561,308Â Â Â Â Â Â Â Â Â Â  1,104,578

Ti-7-191Â Â Â Â Â Â Â Â Â  560,941Â Â Â Â Â Â Â Â Â Â  1,104,548

Ti-7-192Â Â Â Â Â Â Â Â Â  560,790Â Â Â Â Â Â Â Â Â Â  1,104,497

Ti-7-193Â Â Â Â Â Â Â Â Â  560,754Â Â Â Â Â Â Â Â Â Â  1,104,397

Ti-7-194Â Â Â Â Â Â Â Â Â  560,593Â Â Â Â Â Â Â Â Â Â  1,104,376

Ti-7-195Â Â Â Â Â Â Â Â Â  560,372Â Â Â Â Â Â Â Â Â Â  1,104,290

Ti-7-196Â Â Â Â Â Â Â Â Â  560,241Â Â Â Â Â Â Â Â Â Â  1,104,283

Ti-7-197Â Â Â Â Â Â Â Â Â  560,241Â Â Â Â Â Â Â Â Â Â  1,104,363

Ti-7-198Â Â Â Â Â Â Â Â Â  560,165Â Â Â Â Â Â Â Â Â Â  1,104,416

Ti-7-199Â Â Â Â Â Â Â Â Â  559,565Â Â Â Â Â Â Â Â Â Â  1,104,234

Ti-7-200Â Â Â Â Â Â Â Â Â  558,914Â Â Â Â Â Â Â Â Â Â  1,104,283

Ti-7-201Â Â Â Â Â Â Â Â Â  558,132Â Â Â Â Â Â Â Â Â Â  1,104,133

Ti-7-202Â Â Â Â Â Â Â Â Â  557,720Â Â Â Â Â Â Â Â Â Â  1,104,136

Ti-7-203Â Â Â Â Â Â Â Â Â  557,416Â Â Â Â Â Â Â Â Â Â  1,104,200

Ti-7-204Â Â Â Â Â Â Â Â Â  557,271Â Â Â Â Â Â Â Â Â Â  1,104,163

Ti-7-205Â Â Â Â Â Â Â Â Â  557,145Â Â Â Â Â Â Â Â Â Â  1,104,234

Ti-7-206Â Â Â Â Â Â Â Â Â  556,767Â Â Â Â Â Â Â Â Â Â  1,104,137

Ti-7-207Â Â Â Â Â Â Â Â Â  556,598Â Â Â Â Â Â Â Â Â Â  1,103,953

Ti-7-208Â Â Â Â Â Â Â Â Â  556,495Â Â Â Â Â Â Â Â Â Â  1,103,660

Ti-7-209Â Â Â Â Â Â Â Â Â  556,206Â Â Â Â Â Â Â Â Â Â  1,103,587

Ti-7-210Â Â Â Â Â Â Â Â Â  555,796Â Â Â Â Â Â Â Â Â Â  1,103,647

Ti-7-210AÂ Â Â Â Â Â  555,558Â Â Â Â Â Â Â Â Â Â  1,103,839

Ti-7-210BÂ Â Â Â Â Â Â  555,399Â Â Â Â Â Â Â Â Â Â  1,103,485

Ti-7-211Â Â Â Â Â Â Â Â Â  555,268Â Â Â Â Â Â Â Â Â Â  1,103,430

Ti-7-212Â Â Â Â Â Â Â Â Â  555,080Â Â Â Â Â Â Â Â Â Â  1,103,479

Ti-7-213Â Â Â Â Â Â Â Â Â  554,132Â Â Â Â Â Â Â Â Â Â  1,103,160

Ti-7-214Â Â Â Â Â Â Â Â Â  553,822Â Â Â Â Â Â Â Â Â Â  1,103,024

Ti-7-215Â Â Â Â Â Â Â Â Â  552,907Â Â Â Â Â Â Â Â Â Â  1,103,002

Ti-7-216Â Â Â Â Â Â Â Â Â  552,509Â Â Â Â Â Â Â Â Â Â  1,102,822

Ti-7-217Â Â Â Â Â Â Â Â Â  552,330Â Â Â Â Â Â Â Â Â Â  1,102,906

Ti-7-218Â Â Â Â Â Â Â Â Â  552,144Â Â Â Â Â Â Â Â Â Â  1,102,790

Ti-7-219Â Â Â Â Â Â Â Â Â  551,268Â Â Â Â Â Â Â Â Â Â  1,102,583

Ti-7-220Â Â Â Â Â Â Â Â Â  550,789Â Â Â Â Â Â Â Â Â Â  1,102,443

Ti-7-221Â Â Â Â Â Â Â Â Â  550,365Â Â Â Â Â Â Â Â Â Â  1,102,446

Ti-7-222Â Â Â Â Â Â Â Â Â  550,132Â Â Â Â Â Â Â Â Â Â  1,102,342

Ti-7-223Â Â Â Â Â Â Â Â Â  549,616Â Â Â Â Â Â Â Â Â Â  1,102,223

Ti-7-224Â Â Â Â Â Â Â Â Â  549,021Â Â Â Â Â Â Â Â Â Â  1,102,086

Ti-7-225Â Â Â Â Â Â Â Â Â  548,515Â Â Â Â Â Â Â Â Â Â  1,102,174

Ti-7-226Â Â Â Â Â Â Â Â Â  548,045Â Â Â Â Â Â Â Â Â Â  1,101,928

Ti-7-227Â Â Â Â Â Â Â Â Â  547,650Â Â Â Â Â Â Â Â Â Â  1,101,841

Ti-7-228Â Â Â Â Â Â Â Â Â  547,137Â Â Â Â Â Â Â Â Â Â  1,101,762

Ti-7-229Â Â Â Â Â Â Â Â Â  546,721Â Â Â Â Â Â Â Â Â Â  1,101,592

Ti-7-230Â Â Â Â Â Â Â Â Â  546,598Â Â Â Â Â Â Â Â Â Â  1,101,590

Ti-7-231Â Â Â Â Â Â Â Â Â  546,179Â Â Â Â Â Â Â Â Â Â  1,101,457

Ti-7-232Â Â Â Â Â Â Â Â Â  545,927Â Â Â Â Â Â Â Â Â Â  1,101,496

Ti-7-233Â Â Â Â Â Â Â Â Â  545,736Â Â Â Â Â Â Â Â Â Â  1,101,282

Ti-7-234Â Â Â Â Â Â Â Â Â  545,227Â Â Â Â Â Â Â Â Â Â  1,101,182

Ti-7-234AÂ Â Â Â Â Â  544,521Â Â Â Â Â Â Â Â Â Â  1,100,882

Ti-7-235Â Â Â Â Â Â Â Â Â  544,030Â Â Â Â Â Â Â Â Â Â  1,100,781

Ti-7-236Â Â Â Â Â Â Â Â Â  543,486Â Â Â Â Â Â Â Â Â Â  1,100,741

Ti-7-237Â Â Â Â Â Â Â Â Â  543,049Â Â Â Â Â Â Â Â Â Â  1,100,540

Ti-7-238Â Â Â Â Â Â Â Â Â  542,679Â Â Â Â Â Â Â Â Â Â  1,100,713

Ti-7-239Â Â Â Â Â Â Â Â Â  542,576Â Â Â Â Â Â Â Â Â Â  1,100,809

Ti-7-239AÂ Â Â Â Â Â  542,571Â Â Â Â Â Â Â Â Â Â  1,100,910

Ti-7-239BÂ Â Â Â Â Â Â  542,633Â Â Â Â Â Â Â Â Â Â  1,100,971

Ti-7-239CÂ Â Â Â Â Â Â  542,222Â Â Â Â Â Â Â Â Â Â  1,101,135

Ti-7-240Â Â Â Â Â Â Â Â Â  541,526Â Â Â Â Â Â Â Â Â Â  1,100,550

Ti-7-241Â Â Â Â Â Â Â Â Â  541,447Â Â Â Â Â Â Â Â Â Â  1,100,496

Ti-7-242Â Â Â Â Â Â Â Â Â  541,422Â Â Â Â Â Â Â Â Â Â  1,100,430

Ti-7-243Â Â Â Â Â Â Â Â Â  540,945Â Â Â Â Â Â Â Â Â Â  1,100,110

Ti-7-244Â Â Â Â Â Â Â Â Â  540,457Â Â Â Â Â Â Â Â Â Â  1,100,012

Ti-7-245Â Â Â Â Â Â Â Â Â  540,099Â Â Â Â Â Â Â Â Â Â  1,099,832

Ti-7-246Â Â Â Â Â Â Â Â Â  539,845Â Â Â Â Â Â Â Â Â Â  1,099,625

Ti-7-247Â Â Â Â Â Â Â Â Â  539,847Â Â Â Â Â Â Â Â Â Â  1,099,586

Ti-7-248Â Â Â Â Â Â Â Â Â  539,744Â Â Â Â Â Â Â Â Â Â  1,099,482

Ti-7-249Â Â Â Â Â Â Â Â Â  539,703Â Â Â Â Â Â Â Â Â Â  1,099,466

Â Â Â Â Â  Description of Location of Point Number Ti-7-249: A point near the north end of the headlands on the north side of Cascade Head located in section 35 of township 5 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-250Â Â Â Â Â Â Â Â Â  523,326Â Â Â Â Â Â Â Â Â Â  1,094,861

Â Â Â Â Â  Description of Location of Point Number Ti-7-250:A point near the east end of the headlands on the south side of Cascade Head located in section 14 of township 6 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-250AÂ Â Â Â Â Â  522,807Â Â Â Â Â Â Â Â Â Â  1,095,300

Ti-7-250BÂ Â Â Â Â Â Â  522,247Â Â Â Â Â Â Â Â Â Â  1,095,417

Ti-7-251Â Â Â Â Â Â Â Â Â  522,189Â Â Â Â Â Â Â Â Â Â  1,095,089

Ti-7-252Â Â Â Â Â Â Â Â Â  521,960Â Â Â Â Â Â Â Â Â Â  1,094,886

Li-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â  521,877Â Â Â Â Â Â Â Â Â Â  1,094,819

Â Â Â Â Â  Description of Location of Point Number Li-7-1: A point near the Tillamook-Lincoln county line.

Li-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â  519,691Â Â Â Â Â Â Â Â Â Â  1,094,773

Li-7-2AÂ Â Â Â Â Â Â Â Â Â  519,502Â Â Â Â Â Â Â Â Â Â  1,094,647

Â Â Â Â Â  Description of Location of Point Number Li-7-2A: A point near the north end of the headlands at the south end of the sand spit at the mouth of the Salmon River located in section 23 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â  519,537Â Â Â Â Â Â Â Â Â Â  1,094,519

Â Â Â Â Â  Description of Location of Point Number Li-7-3: A point near the southwest end of the headlands at the south end of the sand spit at the mouth of the Salmon River located in section 23 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â  519,263Â Â Â Â Â Â Â Â Â Â  1,094,410

Li-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â  519,133Â Â Â Â Â Â Â Â Â Â  1,094,540

Li-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â  518,997Â Â Â Â Â Â Â Â Â Â  1,094,408

Li-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â  518,796Â Â Â Â Â Â Â Â Â Â  1,094,379

Li-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â  518,587Â Â Â Â Â Â Â Â Â Â  1,094,221

Li-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â  518,396Â Â Â Â Â Â Â Â Â Â  1,093,880

Li-7-10Â Â Â Â Â Â Â Â Â Â Â  518,408Â Â Â Â Â Â Â Â Â Â  1,093,725

Â Â Â Â Â  Description of Location of Point Number Li-7-10: A point near the north end of the headlands northwest of Coon Lake located in section 22 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-11Â Â Â Â Â Â Â Â Â Â Â  518,136Â Â Â Â Â Â Â Â Â Â  1,093,626

Â Â Â Â Â  Description of Location of Point Number Li-7-11: A point near the south end of the headlands northwest of Coon Lake located in section 22 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-12Â Â Â Â Â Â Â Â Â Â Â  518,059Â Â Â Â Â Â Â Â Â Â  1,093,671

Li-7-13Â Â Â Â Â Â Â Â Â Â Â  517,822Â Â Â Â Â Â Â Â Â Â  1,093,636

Li-7-14Â Â Â Â Â Â Â Â Â Â Â  517,635Â Â Â Â Â Â Â Â Â Â  1,093,559

Li-7-15Â Â Â Â Â Â Â Â Â Â Â  517,461Â Â Â Â Â Â Â Â Â Â  1,093,343

Li-7-16Â Â Â Â Â Â Â Â Â Â Â  517,415Â Â Â Â Â Â Â Â Â Â  1,093,152

Li-7-17Â Â Â Â Â Â Â Â Â Â Â  517,434Â Â Â Â Â Â Â Â Â Â  1,092,979

Â Â Â Â Â  Description of Location of Point Number Li-7-17: A point near the north end of the headlands north of the Town of RoadÂs End located in section 22 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-18Â Â Â Â Â Â Â Â Â Â Â  515,292Â Â Â Â Â Â Â Â Â Â  1,092,596

Â Â Â Â Â  Description of Location of Point Number Li-7-18: A point near the south end of the headlands north of the Town of RoadÂs End located in section 27 of township 6 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-19Â Â Â Â Â Â Â Â Â Â Â  515,261Â Â Â Â Â Â Â Â Â Â  1,092,731

Li-7-20Â Â Â Â Â Â Â Â Â Â Â  515,117Â Â Â Â Â Â Â Â Â Â  1,092,921

Li-7-21Â Â Â Â Â Â Â Â Â Â Â  515,021Â Â Â Â Â Â Â Â Â Â  1,093,010

Li-7-22Â Â Â Â Â Â Â Â Â Â Â  514,830Â Â Â Â Â Â Â Â Â Â  1,093,127

Li-7-23Â Â Â Â Â Â Â Â Â Â Â  514,602Â Â Â Â Â Â Â Â Â Â  1,093,209

Li-7-24Â Â Â Â Â Â Â Â Â Â Â  514,370Â Â Â Â Â Â Â Â Â Â  1,093,270

Li-7-25Â Â Â Â Â Â Â Â Â Â Â  514,191Â Â Â Â Â Â Â Â Â Â  1,093,279

Li-7-26Â Â Â Â Â Â Â Â Â Â Â  513,830Â Â Â Â Â Â Â Â Â Â  1,093,339

Li-7-27Â Â Â Â Â Â Â Â Â Â Â  513,491Â Â Â Â Â Â Â Â Â Â  1,093,357

Li-7-28Â Â Â Â Â Â Â Â Â Â Â  512,314Â Â Â Â Â Â Â Â Â Â  1,093,322

Li-7-29Â Â Â Â Â Â Â Â Â Â Â  512,224Â Â Â Â Â Â Â Â Â Â  1,093,336

Li-7-30Â Â Â Â Â Â Â Â Â Â Â  510,514Â Â Â Â Â Â Â Â Â Â  1,093,245

Li-7-31Â Â Â Â Â Â Â Â Â Â Â  509,812Â Â Â Â Â Â Â Â Â Â  1,093,179

Li-7-32Â Â Â Â Â Â Â Â Â Â Â  509,682Â Â Â Â Â Â Â Â Â Â  1,093,143

Li-7-33Â Â Â Â Â Â Â Â Â Â Â  509,435Â Â Â Â Â Â Â Â Â Â  1,093,101

Li-7-34Â Â Â Â Â Â Â Â Â Â Â  509,375Â Â Â Â Â Â Â Â Â Â  1,093,122

Li-7-35Â Â Â Â Â Â Â Â Â Â Â  509,069Â Â Â Â Â Â Â Â Â Â  1,093,034

Li-7-36Â Â Â Â Â Â Â Â Â Â Â  508,017Â Â Â Â Â Â Â Â Â Â  1,092,828

Li-7-37Â Â Â Â Â Â Â Â Â Â Â  506,696Â Â Â Â Â Â Â Â Â Â  1,092,542

Li-7-38Â Â Â Â Â Â Â Â Â Â Â  504,869Â Â Â Â Â Â Â Â Â Â  1,092,195

Li-7-39Â Â Â Â Â Â Â Â Â Â Â  504,734Â Â Â Â Â Â Â Â Â Â  1,092,146

Li-7-40Â Â Â Â Â Â Â Â Â Â Â  504,400Â Â Â Â Â Â Â Â Â Â  1,092,088

Li-7-41Â Â Â Â Â Â Â Â Â Â Â  504,271Â Â Â Â Â Â Â Â Â Â  1,092,007

Li-7-42Â Â Â Â Â Â Â Â Â Â Â  504,166Â Â Â Â Â Â Â Â Â Â  1,091,988

Li-7-43Â Â Â Â Â Â Â Â Â Â Â  504,008Â Â Â Â Â Â Â Â Â Â  1,092,005

Li-7-44Â Â Â Â Â Â Â Â Â Â Â  503,674Â Â Â Â Â Â Â Â Â Â  1,091,912

Li-7-45Â Â Â Â Â Â Â Â Â Â Â  503,312Â Â Â Â Â Â Â Â Â Â  1,091,872

Li-7-46Â Â Â Â Â Â Â Â Â Â Â  503,204Â Â Â Â Â Â Â Â Â Â  1,091,869

Li-7-47Â Â Â Â Â Â Â Â Â Â Â  502,847Â Â Â Â Â Â Â Â Â Â  1,091,774

Li-7-48Â Â Â Â Â Â Â Â Â Â Â  502,714Â Â Â Â Â Â Â Â Â Â  1,091,763

Li-7-49Â Â Â Â Â Â Â Â Â Â Â  502,386Â Â Â Â Â Â Â Â Â Â  1,091,756

Li-7-50Â Â Â Â Â Â Â Â Â Â Â  502,225Â Â Â Â Â Â Â Â Â Â  1,091,693

Li-7-51Â Â Â Â Â Â Â Â Â Â Â  502,143Â Â Â Â Â Â Â Â Â Â  1,091,693

Li-7-52Â Â Â Â Â Â Â Â Â Â Â  502,088Â Â Â Â Â Â Â Â Â Â  1,091,657

Li-7-53Â Â Â Â Â Â Â Â Â Â Â  501,988Â Â Â Â Â Â Â Â Â Â  1,091,631

Li-7-54Â Â Â Â Â Â Â Â Â Â Â  501,944Â Â Â Â Â Â Â Â Â Â  1,091,624

Li-7-55Â Â Â Â Â Â Â Â Â Â Â  501,722Â Â Â Â Â Â Â Â Â Â  1,091,592

Li-7-56Â Â Â Â Â Â Â Â Â Â Â  501,588Â Â Â Â Â Â Â Â Â Â  1,091,528

Li-7-57Â Â Â Â Â Â Â Â Â Â Â  501,497Â Â Â Â Â Â Â Â Â Â  1,091,503

Li-7-58Â Â Â Â Â Â Â Â Â Â Â  501,390Â Â Â Â Â Â Â Â Â Â  1,091,497

Li-7-59Â Â Â Â Â Â Â Â Â Â Â  501,365Â Â Â Â Â Â Â Â Â Â  1,091,486

Li-7-60Â Â Â Â Â Â Â Â Â Â Â  501,321Â Â Â Â Â Â Â Â Â Â  1,091,474

Li-7-61Â Â Â Â Â Â Â Â Â Â Â  501,298Â Â Â Â Â Â Â Â Â Â  1,091,463

Li-7-62Â Â Â Â Â Â Â Â Â Â Â  500,850Â Â Â Â Â Â Â Â Â Â  1,091,391

Li-7-63Â Â Â Â Â Â Â Â Â Â Â  500,718Â Â Â Â Â Â Â Â Â Â  1,091,411

Li-7-64Â Â Â Â Â Â Â Â Â Â Â  499,879Â Â Â Â Â Â Â Â Â Â  1,091,274

Li-7-65Â Â Â Â Â Â Â Â Â Â Â  499,385Â Â Â Â Â Â Â Â Â Â  1,091,157

Li-7-66Â Â Â Â Â Â Â Â Â Â Â  498,670Â Â Â Â Â Â Â Â Â Â  1,091,061

Li-7-67Â Â Â Â Â Â Â Â Â Â Â  497,823Â Â Â Â Â Â Â Â Â Â  1,090,866

Li-7-68Â Â Â Â Â Â Â Â Â Â Â  497,233Â Â Â Â Â Â Â Â Â Â  1,090,690

Li-7-69Â Â Â Â Â Â Â Â Â Â Â  496,422Â Â Â Â Â Â Â Â Â Â  1,090,594

Li-7-70Â Â Â Â Â Â Â Â Â Â Â  495,945Â Â Â Â Â Â Â Â Â Â  1,090,488

Li-7-71Â Â Â Â Â Â Â Â Â Â Â  494,473Â Â Â Â Â Â Â Â Â Â  1,090,275

Li-7-72Â Â Â Â Â Â Â Â Â Â Â  494,420Â Â Â Â Â Â Â Â Â Â  1,090,363

Li-7-73Â Â Â Â Â Â Â Â Â Â Â  494,284Â Â Â Â Â Â Â Â Â Â  1,090,309

Â Â Â Â Â  Description of Location of Point Number Li-7-73: A point near the north boundary of D River State Wayside located in section 15 of township 7 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-74Â Â Â Â Â Â Â Â Â Â Â  493,843Â Â Â Â Â Â Â Â Â Â  1,090,125

Â Â Â Â Â  Description of Location of Point Number Li-7-74: A point near the south boundary of D River State Wayside located in section 15 of township 7 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-75Â Â Â Â Â Â Â Â Â Â Â  493,814Â Â Â Â Â Â Â Â Â Â  1,090,060

Li-7-76Â Â Â Â Â Â Â Â Â Â Â  492,402Â Â Â Â Â Â Â Â Â Â  1,089,616

Li-7-77Â Â Â Â Â Â Â Â Â Â Â  491,260Â Â Â Â Â Â Â Â Â Â  1,089,342

Li-7-78Â Â Â Â Â Â Â Â Â Â Â  491,166Â Â Â Â Â Â Â Â Â Â  1,089,322

Li-7-79Â Â Â Â Â Â Â Â Â Â Â  490,870Â Â Â Â Â Â Â Â Â Â  1,089,247

Li-7-80Â Â Â Â Â Â Â Â Â Â Â  489,928Â Â Â Â Â Â Â Â Â Â  1,089,005

Li-7-81Â Â Â Â Â Â Â Â Â Â Â  489,620Â Â Â Â Â Â Â Â Â Â  1,088,961

Li-7-82Â Â Â Â Â Â Â Â Â Â Â  488,669Â Â Â Â Â Â Â Â Â Â  1,088,949

Li-7-82AÂ Â Â Â Â Â Â Â  488,637Â Â Â Â Â Â Â Â Â Â  1,088,889

Li-7-83Â Â Â Â Â Â Â Â Â Â Â  488,075Â Â Â Â Â Â Â Â Â Â  1,088,663

Li-7-84Â Â Â Â Â Â Â Â Â Â Â  487,626Â Â Â Â Â Â Â Â Â Â  1,088,428

Li-7-85Â Â Â Â Â Â Â Â Â Â Â  486,116Â Â Â Â Â Â Â Â Â Â  1,088,374

Li-7-86Â Â Â Â Â Â Â Â Â Â Â  485,659Â Â Â Â Â Â Â Â Â Â  1,088,303

Li-7-87Â Â Â Â Â Â Â Â Â Â Â  485,091Â Â Â Â Â Â Â Â Â Â  1,088,202

Li-7-88Â Â Â Â Â Â Â Â Â Â Â  484,395Â Â Â Â Â Â Â Â Â Â  1,088,116

Li-7-89Â Â Â Â Â Â Â Â Â Â Â  484,358Â Â Â Â Â Â Â Â Â Â  1,088,149

Li-7-90Â Â Â Â Â Â Â Â Â Â Â  484,251Â Â Â Â Â Â Â Â Â Â  1,088,115

Li-7-91Â Â Â Â Â Â Â Â Â Â Â  483,284Â Â Â Â Â Â Â Â Â Â  1,087,949

Li-7-92Â Â Â Â Â Â Â Â Â Â Â  482,954Â Â Â Â Â Â Â Â Â Â  1,087,979

Li-7-93Â Â Â Â Â Â Â Â Â Â Â  482,712Â Â Â Â Â Â Â Â Â Â  1,087,963

Li-7-94Â Â Â Â Â Â Â Â Â Â Â  482,628Â Â Â Â Â Â Â Â Â Â  1,087,904

Li-7-95Â Â Â Â Â Â Â Â Â Â Â  482,564Â Â Â Â Â Â Â Â Â Â  1,088,018

Li-7-96Â Â Â Â Â Â Â Â Â Â Â  482,139Â Â Â Â Â Â Â Â Â Â  1,088,011

Li-7-97Â Â Â Â Â Â Â Â Â Â Â  480,591Â Â Â Â Â Â Â Â Â Â  1,087,794

Li-7-98Â Â Â Â Â Â Â Â Â Â Â  480,279Â Â Â Â Â Â Â Â Â Â  1,087,846

Li-7-98AÂ Â Â Â Â Â Â Â  480,081Â Â Â Â Â Â Â Â Â Â  1,087,939

Li-7-98BÂ Â Â Â Â Â Â Â  479,857Â Â Â Â Â Â Â Â Â Â  1,088,114

Li-7-98CÂ Â Â Â Â Â Â Â  479,781Â Â Â Â Â Â Â Â Â Â  1,088,257

Li-7-98DÂ Â Â Â Â Â Â Â  479,611Â Â Â Â Â Â Â Â Â Â  1,088,768

Li-7-98EÂ Â Â Â Â Â Â Â Â  478,500Â Â Â Â Â Â Â Â Â Â  1,088,109

Li-7-99Â Â Â Â Â Â Â Â Â Â Â  478,397Â Â Â Â Â Â Â Â Â Â  1,087,758

Li-7-100Â Â Â Â Â Â Â Â Â  478,143Â Â Â Â Â Â Â Â Â Â  1,087,509

Li-7-101Â Â Â Â Â Â Â Â Â  476,617Â Â Â Â Â Â Â Â Â Â  1,086,979

Li-7-102Â Â Â Â Â Â Â Â Â  475,960Â Â Â Â Â Â Â Â Â Â  1,086,770

Li-7-103Â Â Â Â Â Â Â Â Â  474,682Â Â Â Â Â Â Â Â Â Â  1,086,574

Li-7-104Â Â Â Â Â Â Â Â Â  472,997Â Â Â Â Â Â Â Â Â Â  1,086,230

Li-7-104AÂ Â Â Â Â Â  471,682Â Â Â Â Â Â Â Â Â Â  1,085,904

Li-7-105Â Â Â Â Â Â Â Â Â  471,222Â Â Â Â Â Â Â Â Â Â  1,085,803

Li-7-106Â Â Â Â Â Â Â Â Â  469,714Â Â Â Â Â Â Â Â Â Â  1,085,429

Li-7-107Â Â Â Â Â Â Â Â Â  468,683Â Â Â Â Â Â Â Â Â Â  1,085,187

Li-7-108Â Â Â Â Â Â Â Â Â  467,756Â Â Â Â Â Â Â Â Â Â  1,084,910

Li-7-108AÂ Â Â Â Â Â  466,950Â Â Â Â Â Â Â Â Â Â  1,084,728

Li-7-109Â Â Â Â Â Â Â Â Â  466,375Â Â Â Â Â Â Â Â Â Â  1,084,556

Li-7-110Â Â Â Â Â Â Â Â Â  465,880Â Â Â Â Â Â Â Â Â Â  1,084,494

Li-7-111Â Â Â Â Â Â Â Â Â  464,770Â Â Â Â Â Â Â Â Â Â  1,084,177

Li-7-112Â Â Â Â Â Â Â Â Â  463,989Â Â Â Â Â Â Â Â Â Â  1,084,045

Li-7-113Â Â Â Â Â Â Â Â Â  463,900Â Â Â Â Â Â Â Â Â Â  1,084,075

Li-7-114Â Â Â Â Â Â Â Â Â  463,616Â Â Â Â Â Â Â Â Â Â  1,083,926

Li-7-115Â Â Â Â Â Â Â Â Â  463,441Â Â Â Â Â Â Â Â Â Â  1,083,928

Li-7-116Â Â Â Â Â Â Â Â Â  462,754Â Â Â Â Â Â Â Â Â Â  1,083,621

Li-7-117Â Â Â Â Â Â Â Â Â  461,686Â Â Â Â Â Â Â Â Â Â  1,083,458

Li-7-118Â Â Â Â Â Â Â Â Â  461,447Â Â Â Â Â Â Â Â Â Â  1,083,355

Â Â Â Â Â  Description of Location of Point Number Li-7-118: A point near the north boundary of Gleneden Beach State Wayside located in section 16 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-119Â Â Â Â Â Â Â Â Â  460,819Â Â Â Â Â Â Â Â Â Â  1,083,224

Â Â Â Â Â  Description of Location of Point Number Li-7-119: A point near the south boundary of Gleneden Beach State Wayside located in section 16 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-120Â Â Â Â Â Â Â Â Â  460,676Â Â Â Â Â Â Â Â Â Â  1,083,165

Li-7-121Â Â Â Â Â Â Â Â Â  460,619Â Â Â Â Â Â Â Â Â Â  1,083,189

Li-7-122Â Â Â Â Â Â Â Â Â  460,479Â Â Â Â Â Â Â Â Â Â  1,083,124

Li-7-123Â Â Â Â Â Â Â Â Â  459,842Â Â Â Â Â Â Â Â Â Â  1,083,160

Li-7-124Â Â Â Â Â Â Â Â Â  459,810Â Â Â Â Â Â Â Â Â Â  1,083,056

Li-7-125Â Â Â Â Â Â Â Â Â  459,526Â Â Â Â Â Â Â Â Â Â  1,082,851

Li-7-126Â Â Â Â Â Â Â Â Â  458,278Â Â Â Â Â Â Â Â Â Â  1,082,499

Li-7-127Â Â Â Â Â Â Â Â Â  457,957Â Â Â Â Â Â Â Â Â Â  1,082,503

Li-7-128Â Â Â Â Â Â Â Â Â  457,823Â Â Â Â Â Â Â Â Â Â  1,082,373

Li-7-129Â Â Â Â Â Â Â Â Â  457,388Â Â Â Â Â Â Â Â Â Â  1,082,257

Li-7-130Â Â Â Â Â Â Â Â Â  457,345Â Â Â Â Â Â Â Â Â Â  1,082,264

Li-7-131Â Â Â Â Â Â Â Â Â  456,943Â Â Â Â Â Â Â Â Â Â  1,082,145

Li-7-132Â Â Â Â Â Â Â Â Â  456,756Â Â Â Â Â Â Â Â Â Â  1,082,195

Li-7-133Â Â Â Â Â Â Â Â Â  456,730Â Â Â Â Â Â Â Â Â Â  1,082,131

Li-7-134Â Â Â Â Â Â Â Â Â  456,340Â Â Â Â Â Â Â Â Â Â  1,081,936

Li-7-135Â Â Â Â Â Â Â Â Â  455,440Â Â Â Â Â Â Â Â Â Â  1,081,686

Li-7-136Â Â Â Â Â Â Â Â Â  455,234Â Â Â Â Â Â Â Â Â Â  1,081,688

Li-7-137Â Â Â Â Â Â Â Â Â  455,151Â Â Â Â Â Â Â Â Â Â  1,081,688

Li-7-138Â Â Â Â Â Â Â Â Â  454,875Â Â Â Â Â Â Â Â Â Â  1,081,542

Li-7-139Â Â Â Â Â Â Â Â Â  454,469Â Â Â Â Â Â Â Â Â Â  1,081,462

Li-7-140Â Â Â Â Â Â Â Â Â  454,339Â Â Â Â Â Â Â Â Â Â  1,081,439

Li-7-141Â Â Â Â Â Â Â Â Â  454,258Â Â Â Â Â Â Â Â Â Â  1,081,423

Li-7-142Â Â Â Â Â Â Â Â Â  453,718Â Â Â Â Â Â Â Â Â Â  1,081,178

Li-7-143Â Â Â Â Â Â Â Â Â  453,426Â Â Â Â Â Â Â Â Â Â  1,081,102

Li-7-144Â Â Â Â Â Â Â Â Â  452,947Â Â Â Â Â Â Â Â Â Â  1,081,025

Li-7-145Â Â Â Â Â Â Â Â Â  452,852Â Â Â Â Â Â Â Â Â Â  1,080,925

Li-7-146Â Â Â Â Â Â Â Â Â  451,855Â Â Â Â Â Â Â Â Â Â  1,080,644

Li-7-147Â Â Â Â Â Â Â Â Â  451,729Â Â Â Â Â Â Â Â Â Â  1,080,569

Li-7-148Â Â Â Â Â Â Â Â Â  451,344Â Â Â Â Â Â Â Â Â Â  1,080,438

Li-7-149Â Â Â Â Â Â Â Â Â  451,162Â Â Â Â Â Â Â Â Â Â  1,080,331

Li-7-150Â Â Â Â Â Â Â Â Â  451,005Â Â Â Â Â Â Â Â Â Â  1,080,288

Â Â Â Â Â

Â Â Â Â Â  Description of Location of Point Number Li-7-150: A point near the north boundary of Lincoln Beach State Wayside located in section 28 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-151Â Â Â Â Â Â Â Â Â  450,586Â Â Â Â Â Â Â Â Â Â  1,080,122

Â Â Â Â Â

Â Â Â Â Â  Description of Location of Point Number Li-7-151: A point near the south boundary of Lincoln Beach State Wayside located in section 28 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-152Â Â Â Â Â Â Â Â Â  450,196Â Â Â Â Â Â Â Â Â Â  1,079,877

Li-7-153Â Â Â Â Â Â Â Â Â  450,126Â Â Â Â Â Â Â Â Â Â  1,079,731

Li-7-154Â Â Â Â Â Â Â Â Â  450,167Â Â Â Â Â Â Â Â Â Â  1,079,513

Â Â Â Â Â  Description of Location of Point Number Li-7-154:A point near the north end of the headlands on the north side of Fishing Rock located in section 29 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-155Â Â Â Â Â Â Â Â Â  449,614Â Â Â Â Â Â Â Â Â Â  1,079,632

Â Â Â Â Â  Description of Location of Point Number Li-7-155: A point near the south end of the headlands on the south side of Fishing Rock located in section 29 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-156Â Â Â Â Â Â Â Â Â  449,234Â Â Â Â Â Â Â Â Â Â  1,079,367

Li-7-157Â Â Â Â Â Â Â Â Â  448,636Â Â Â Â Â Â Â Â Â Â  1,079,264

Li-7-158Â Â Â Â Â Â Â Â Â  448,598Â Â Â Â Â Â Â Â Â Â  1,079,333

Li-7-159Â Â Â Â Â Â Â Â Â  448,314Â Â Â Â Â Â Â Â Â Â  1,079,308

Li-7-160Â Â Â Â Â Â Â Â Â  448,214Â Â Â Â Â Â Â Â Â Â  1,079,378

Li-7-161Â Â Â Â Â Â Â Â Â  448,095Â Â Â Â Â Â Â Â Â Â  1,079,385

Â Â Â Â Â  Description of Location of Point Number Li-7-161: A point near the north boundary of Fogarty Creek State Park located in section 32 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-162Â Â Â Â Â Â Â Â Â  447,462Â Â Â Â Â Â Â Â Â Â  1,079,064

Â Â Â Â Â  Description of Location of Point Number Li-7-162: A point near the south boundary of Fogarty Creek State Park located in section 32 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-163Â Â Â Â Â Â Â Â Â  447,359Â Â Â Â Â Â Â Â Â Â  1,078,881

Li-7-164Â Â Â Â Â Â Â Â Â  447,289Â Â Â Â Â Â Â Â Â Â  1,078,862

Li-7-165Â Â Â Â Â Â Â Â Â  447,192Â Â Â Â Â Â Â Â Â Â  1,078,622

Â Â Â Â Â  Description of Location of Point Number Li-7-165: A point near the north end of the headlands on the north side of Boiler Bay located in section 32 of township 8 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-166Â Â Â Â Â Â Â Â Â  430,584Â Â Â Â Â Â Â Â Â Â  1,073,460

Â Â Â Â Â  Description of Location of Point Number Li-7-166: A point near the northwest end of the headlands on the north side of Whale Cove located in section 18 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-166AÂ Â Â Â Â Â  430,612Â Â Â Â Â Â Â Â Â Â  1,073,565

Li-7-166BÂ Â Â Â Â Â  430,470Â Â Â Â Â Â Â Â Â Â  1,073,776

Li-7-166CÂ Â Â Â Â Â  430,518Â Â Â Â Â Â Â Â Â Â  1,073,943

Li-7-167Â Â Â Â Â Â Â Â Â  430,432Â Â Â Â Â Â Â Â Â Â  1,074,035

Li-7-167AÂ Â Â Â Â Â  430,274Â Â Â Â Â Â Â Â Â Â  1,074,000

Â Â Â Â Â  Description of Location of Point Number Li-7-167A: A point near the southeast end of a short sand beach on the northeast side of Whale Cove located in section 17 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-168Â Â Â Â Â Â Â Â Â  416,791Â Â Â Â Â Â Â Â Â Â  1,074,778

Â Â Â Â Â  Description of Location of Point Number Li-7-168:A point near the south end of the headlands south of

Otter Crest located in section 29 of township 9 south,

range 11 west of the Willamette Meridian in Lincoln

County.

Li-7-169Â Â Â Â Â Â Â Â Â  416,481Â Â Â Â Â Â Â Â Â Â  1,074,645

Li-7-170Â Â Â Â Â Â Â Â Â  416,355Â Â Â Â Â Â Â Â Â Â  1,074,507

Â Â Â Â Â  Description of Location of Point Number Li-7-170: A point near the north end of the headlands north of DevilÂs Punch Bowl located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-171Â Â Â Â Â Â Â Â Â  415,895Â Â Â Â Â Â Â Â Â Â  1,074,529

Â Â Â Â Â  Description of Location of Point Number Li-7-171: A point near the south end of the headlands north of DevilÂs Punch Bowl located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-172Â Â Â Â Â Â Â Â Â  415,863Â Â Â Â Â Â Â Â Â Â  1,074,660

Li-7-173Â Â Â Â Â Â Â Â Â  415,268Â Â Â Â Â Â Â Â Â Â  1,074,655

Li-7-174Â Â Â Â Â Â Â Â Â  414,849Â Â Â Â Â Â Â Â Â Â  1,074,703

Li-7-175Â Â Â Â Â Â Â Â Â  414,615Â Â Â Â Â Â Â Â Â Â  1,074,584

Li-7-176Â Â Â Â Â Â Â Â Â  414,600Â Â Â Â Â Â Â Â Â Â  1,074,476

Â Â Â Â Â  Description of Location of Point Number Li-7-176: A point near the north end of the headlands at Otter Rock located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-177Â Â Â Â Â Â Â Â Â  413,971Â Â Â Â Â Â Â Â Â Â  1,075,294

Â Â Â Â Â  Description of Location of Point Number Li-7-177: A point near the south end of the headlands at Otter Rock located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-178Â Â Â Â Â Â Â Â Â  413,506Â Â Â Â Â Â Â Â Â Â  1,075,645

Li-7-179Â Â Â Â Â Â Â Â Â  412,961Â Â Â Â Â Â Â Â Â Â  1,075,950

Li-7-180Â Â Â Â Â Â Â Â Â  412,559Â Â Â Â Â Â Â Â Â Â  1,076,104

Li-7-181Â Â Â Â Â Â Â Â Â  411,922Â Â Â Â Â Â Â Â Â Â  1,076,232

Li-7-182Â Â Â Â Â Â Â Â Â  411,277Â Â Â Â Â Â Â Â Â Â  1,076,281

Â Â Â Â Â  Description of Location of Point Number Li-7-182: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 32 of township 9 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-183Â Â Â Â Â Â Â Â Â  398,161Â Â Â Â Â Â Â Â Â Â  1,074,515

Â Â Â Â Â  Description of Location of Point Number Li-7-183: A point near Moloch Creek located in section 17 of township 10 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-184Â Â Â Â Â Â Â Â Â  397,774Â Â Â Â Â Â Â Â Â Â  1,074,441

Li-7-185Â Â Â Â Â Â Â Â Â  397,597Â Â Â Â Â Â Â Â Â Â  1,074,358

Li-7-186Â Â Â Â Â Â Â Â Â  397,330Â Â Â Â Â Â Â Â Â Â  1,074,317

Li-7-187Â Â Â Â Â Â Â Â Â  397,266Â Â Â Â Â Â Â Â Â Â  1,074,257

Li-7-188Â Â Â Â Â Â Â Â Â  397,004Â Â Â Â Â Â Â Â Â Â  1,074,240

Li-7-189Â Â Â Â Â Â Â Â Â  396,996Â Â Â Â Â Â Â Â Â Â  1,074,177

Li-7-190Â Â Â Â Â Â Â Â Â  396,723Â Â Â Â Â Â Â Â Â Â  1,074,107

Li-7-191Â Â Â Â Â Â Â Â Â  396,479Â Â Â Â Â Â Â Â Â Â  1,074,084

Li-7-192Â Â Â Â Â Â Â Â Â  396,049Â Â Â Â Â Â Â Â Â Â  1,073,960

Li-7-193Â Â Â Â Â Â Â Â Â  396,026Â Â Â Â Â Â Â Â Â Â  1,073,913

Li-7-194Â Â Â Â Â Â Â Â Â  395,585Â Â Â Â Â Â Â Â Â Â  1,073,817

Li-7-195Â Â Â Â Â Â Â Â Â  395,339Â Â Â Â Â Â Â Â Â Â  1,073,746

Li-7-195AÂ Â Â Â Â Â  395,290Â Â Â Â Â Â Â Â Â Â  1,073,652

Li-7-195BÂ Â Â Â Â Â  395,205Â Â Â Â Â Â Â Â Â Â  1,073,696

Li-7-196Â Â Â Â Â Â Â Â Â  395,015Â Â Â Â Â Â Â Â Â Â  1,073,632

Li-7-197Â Â Â Â Â Â Â Â Â  394,516Â Â Â Â Â Â Â Â Â Â  1,073,514

Li-7-198Â Â Â Â Â Â Â Â Â  394,167Â Â Â Â Â Â Â Â Â Â  1,073,394

Li-7-199Â Â Â Â Â Â Â Â Â  393,827Â Â Â Â Â Â Â Â Â Â  1,073,198

Li-7-200Â Â Â Â Â Â Â Â Â  393,720Â Â Â Â Â Â Â Â Â Â  1,073,104

Li-7-201Â Â Â Â Â Â Â Â Â  393,129Â Â Â Â Â Â Â Â Â Â  1,073,076

Li-7-202Â Â Â Â Â Â Â Â Â  392,896Â Â Â Â Â Â Â Â Â Â  1,073,021

Li-7-203Â Â Â Â Â Â Â Â Â  392,787Â Â Â Â Â Â Â Â Â Â  1,072,999

Li-7-204Â Â Â Â Â Â Â Â Â  392,709Â Â Â Â Â Â Â Â Â Â  1,072,972

Li-7-205Â Â Â Â Â Â Â Â Â  392,212Â Â Â Â Â Â Â Â Â Â  1,072,892

Li-7-206Â Â Â Â Â Â Â Â Â  391,492Â Â Â Â Â Â Â Â Â Â  1,072,659

Li-7-207Â Â Â Â Â Â Â Â Â  391,328Â Â Â Â Â Â Â Â Â Â  1,072,630

Li-7-208Â Â Â Â Â Â Â Â Â  390,819Â Â Â Â Â Â Â Â Â Â  1,072,450

Li-7-209Â Â Â Â Â Â Â Â Â  390,258Â Â Â Â Â Â Â Â Â Â  1,072,167

Li-7-210Â Â Â Â Â Â Â Â Â  390,118Â Â Â Â Â Â Â Â Â Â  1,072,149

Li-7-211Â Â Â Â Â Â Â Â Â  389,984Â Â Â Â Â Â Â Â Â Â  1,072,013

Li-7-212Â Â Â Â Â Â Â Â Â  389,313Â Â Â Â Â Â Â Â Â Â  1,071,566

Li-7-213Â Â Â Â Â Â Â Â Â  389,069Â Â Â Â Â Â Â Â Â Â  1,071,264

Li-7-214Â Â Â Â Â Â Â Â Â  388,955Â Â Â Â Â Â Â Â Â Â  1,071,051

Li-7-215Â Â Â Â Â Â Â Â Â  388,946Â Â Â Â Â Â Â Â Â Â  1,070,768

Â Â Â Â Â  Description of Location of Point Number Li-7-215: A point near the north end of the headlands on the north side of Yaquina Head located in section 30 of township 10 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-216Â Â Â Â Â Â Â Â Â  387,772Â Â Â Â Â Â Â Â Â Â  1,073,534

Â Â Â Â Â  Description of Location of Point Number Li-7-216: A point near the southeast end of the headlands on the south side of Yaquina Head located in section 29 of township 10 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-217Â Â Â Â Â Â Â Â Â  387,563Â Â Â Â Â Â Â Â Â Â  1,073,912

Li-7-218Â Â Â Â Â Â Â Â Â  387,386Â Â Â Â Â Â Â Â Â Â  1,074,085

Li-7-219Â Â Â Â Â Â Â Â Â  387,128Â Â Â Â Â Â Â Â Â Â  1,074,260

Li-7-220Â Â Â Â Â Â Â Â Â  386,676Â Â Â Â Â Â Â Â Â Â  1,074,440

Li-7-221Â Â Â Â Â Â Â Â Â  386,012Â Â Â Â Â Â Â Â Â Â  1,074,651

Li-7-222Â Â Â Â Â Â Â Â Â  385,108Â Â Â Â Â Â Â Â Â Â  1,074,857

Li-7-223Â Â Â Â Â Â Â Â Â  384,494Â Â Â Â Â Â Â Â Â Â  1,074,912

Li-7-223AÂ Â Â Â Â Â  384,156Â Â Â Â Â Â Â Â Â Â  1,074,959

Li-7-224Â Â Â Â Â Â Â Â Â  383,966Â Â Â Â Â Â Â Â Â Â  1,075,015

Li-7-225Â Â Â Â Â Â Â Â Â  383,702Â Â Â Â Â Â Â Â Â Â  1,075,148

Li-7-226Â Â Â Â Â Â Â Â Â  383,577Â Â Â Â Â Â Â Â Â Â  1,075,050

Li-7-227Â Â Â Â Â Â Â Â Â  383,213Â Â Â Â Â Â Â Â Â Â  1,074,990

Li-7-228Â Â Â Â Â Â Â Â Â  382,719Â Â Â Â Â Â Â Â Â Â  1,074,996

Li-7-229Â Â Â Â Â Â Â Â Â  382,476Â Â Â Â Â Â Â Â Â Â  1,075,069

Li-7-230Â Â Â Â Â Â Â Â Â  382,105Â Â Â Â Â Â Â Â Â Â  1,075,222

Li-7-231Â Â Â Â Â Â Â Â Â  382,036Â Â Â Â Â Â Â Â Â Â  1,075,230

Li-7-232Â Â Â Â Â Â Â Â Â  381,708Â Â Â Â Â Â Â Â Â Â  1,074,913

Li-7-233Â Â Â Â Â Â Â Â Â  381,443Â Â Â Â Â Â Â Â Â Â  1,074,806

Li-7-234Â Â Â Â Â Â Â Â Â  380,262Â Â Â Â Â Â Â Â Â Â  1,074,523

Li-7-235Â Â Â Â Â Â Â Â Â  379,963Â Â Â Â Â Â Â Â Â Â  1,074,392

Li-7-236Â Â Â Â Â Â Â Â Â  379,795Â Â Â Â Â Â Â Â Â Â  1,074,402

Li-7-237Â Â Â Â Â Â Â Â Â  379,148Â Â Â Â Â Â Â Â Â Â  1,074,225

Li-7-238Â Â Â Â Â Â Â Â Â  378,944Â Â Â Â Â Â Â Â Â Â  1,074,198

Li-7-239Â Â Â Â Â Â Â Â Â  378,034Â Â Â Â Â Â Â Â Â Â  1,074,043

Li-7-240Â Â Â Â Â Â Â Â Â  377,914Â Â Â Â Â Â Â Â Â Â  1,073,941

Li-7-241Â Â Â Â Â Â Â Â Â  377,641Â Â Â Â Â Â Â Â Â Â  1,073,892

Li-7-242Â Â Â Â Â Â Â Â Â  377,310Â Â Â Â Â Â Â Â Â Â  1,073,746

Li-7-243Â Â Â Â Â Â Â Â Â  377,291Â Â Â Â Â Â Â Â Â Â  1,073,577

Li-7-243AÂ Â Â Â Â Â  377,167Â Â Â Â Â Â Â Â Â Â  1,073,496

Li-7-243BÂ Â Â Â Â Â  377,031Â Â Â Â Â Â Â Â Â Â  1,073,571

Li-7-244Â Â Â Â Â Â Â Â Â  376,880Â Â Â Â Â Â Â Â Â Â  1,073,574

Li-7-245Â Â Â Â Â Â Â Â Â  376,584Â Â Â Â Â Â Â Â Â Â  1,073,490

Li-7-246Â Â Â Â Â Â Â Â Â  375,537Â Â Â Â Â Â Â Â Â Â  1,073,472

Li-7-247Â Â Â Â Â Â Â Â Â  375,067Â Â Â Â Â Â Â Â Â Â  1,073,373

Li-7-248Â Â Â Â Â Â Â Â Â  375,072Â Â Â Â Â Â Â Â Â Â  1,073,290

Li-7-249Â Â Â Â Â Â Â Â Â  374,935Â Â Â Â Â Â Â Â Â Â  1,073,281

Li-7-250Â Â Â Â Â Â Â Â Â  374,920Â Â Â Â Â Â Â Â Â Â  1,073,300

Li-7-251Â Â Â Â Â Â Â Â Â  374,783Â Â Â Â Â Â Â Â Â Â  1,073,293

Li-7-252Â Â Â Â Â Â Â Â Â  374,324Â Â Â Â Â Â Â Â Â Â  1,073,158

Li-7-253Â Â Â Â Â Â Â Â Â  374,089Â Â Â Â Â Â Â Â Â Â  1,073,032

Li-7-254Â Â Â Â Â Â Â Â Â  374,016Â Â Â Â Â Â Â Â Â Â  1,072,856

Li-7-255Â Â Â Â Â Â Â Â Â  373,826Â Â Â Â Â Â Â Â Â Â  1,072,845

Li-7-256Â Â Â Â Â Â Â Â Â  373,821Â Â Â Â Â Â Â Â Â Â  1,072,880

Li-7-257Â Â Â Â Â Â Â Â Â  373,184Â Â Â Â Â Â Â Â Â Â  1,072,824

Li-7-258Â Â Â Â Â Â Â Â Â  373,116Â Â Â Â Â Â Â Â Â Â  1,072,886

Li-7-259Â Â Â Â Â Â Â Â Â  372,539Â Â Â Â Â Â Â Â Â Â  1,072,719

Li-7-260Â Â Â Â Â Â Â Â Â  372,411Â Â Â Â Â Â Â Â Â Â  1,072,706

Li-7-261Â Â Â Â Â Â Â Â Â  371,864Â Â Â Â Â Â Â Â Â Â  1,072,554

Li-7-262Â Â Â Â Â Â Â Â Â  371,541Â Â Â Â Â Â Â Â Â Â  1,072,396

Li-7-263Â Â Â Â Â Â Â Â Â  370,453Â Â Â Â Â Â Â Â Â Â  1,072,227

Li-7-264Â Â Â Â Â Â Â Â Â  369,991Â Â Â Â Â Â Â Â Â Â  1,072,262

Li-7-265Â Â Â Â Â Â Â Â Â  369,852Â Â Â Â Â Â Â Â Â Â  1,072,347

Li-7-266Â Â Â Â Â Â Â Â Â  369,368Â Â Â Â Â Â Â Â Â Â  1,072,602

Li-7-266AÂ Â Â Â Â Â  368,949Â Â Â Â Â Â Â Â Â Â  1,073,035

Li-7-267Â Â Â Â Â Â Â Â Â  367,806Â Â Â Â Â Â Â Â Â Â  1,072,273

Li-7-268Â Â Â Â Â Â Â Â Â  365,746Â Â Â Â Â Â Â Â Â Â  1,071,373

Li-7-269Â Â Â Â Â Â Â Â Â  365,649Â Â Â Â Â Â Â Â Â Â  1,071,378

Â Â Â Â Â  Description of Location of Point Number Li-7-269: A point near the south jetty at the entrance to Yaquina Bay located in section 18 of township 11 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-270Â Â Â Â Â Â Â Â Â  360,495Â Â Â Â Â Â Â Â Â Â  1,071,556

Â Â Â Â Â  Description of Location of Point Number Li-7-270:A point near the south boundary of the South Newport Park located in section 19 of township 11 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-271Â Â Â Â Â Â Â Â Â  358,777Â Â Â Â Â Â Â Â Â Â  1,071,368

Li-7-272Â Â Â Â Â Â Â Â Â  357,591Â Â Â Â Â Â Â Â Â Â  1,071,246

Li-7-273Â Â Â Â Â Â Â Â Â  357,104Â Â Â Â Â Â Â Â Â Â  1,071,144

Li-7-274Â Â Â Â Â Â Â Â Â  356,080Â Â Â Â Â Â Â Â Â Â  1,071,008

Li-7-275Â Â Â Â Â Â Â Â Â  355,648Â Â Â Â Â Â Â Â Â Â  1,071,008

Li-7-276Â Â Â Â Â Â Â Â Â  354,873Â Â Â Â Â Â Â Â Â Â  1,070,907

Li-7-277Â Â Â Â Â Â Â Â Â  353,593Â Â Â Â Â Â Â Â Â Â  1,070,800

Li-7-278Â Â Â Â Â Â Â Â Â  353,505Â Â Â Â Â Â Â Â Â Â  1,070,756

Li-7-279Â Â Â Â Â Â Â Â Â  353,174Â Â Â Â Â Â Â Â Â Â  1,070,667

Li-7-280Â Â Â Â Â Â Â Â Â  352,967Â Â Â Â Â Â Â Â Â Â  1,070,584

Li-7-281Â Â Â Â Â Â Â Â Â  352,466Â Â Â Â Â Â Â Â Â Â  1,070,600

Li-7-282Â Â Â Â Â Â Â Â Â  351,458Â Â Â Â Â Â Â Â Â Â  1,070,441

Li-7-283Â Â Â Â Â Â Â Â Â  350,947Â Â Â Â Â Â Â Â Â Â  1,070,421

Li-7-284Â Â Â Â Â Â Â Â Â  350,775Â Â Â Â Â Â Â Â Â Â  1,070,438

Li-7-285Â Â Â Â Â Â Â Â Â  350,420Â Â Â Â Â Â Â Â Â Â  1,070,324

Li-7-286Â Â Â Â Â Â Â Â Â  350,027Â Â Â Â Â Â Â Â Â Â  1,070,278

Li-7-287Â Â Â Â Â Â Â Â Â  349,666Â Â Â Â Â Â Â Â Â Â  1,070,202

Li-7-288Â Â Â Â Â Â Â Â Â  348,278Â Â Â Â Â Â Â Â Â Â  1,070,067

Li-7-289Â Â Â Â Â Â Â Â Â  347,871Â Â Â Â Â Â Â Â Â Â  1,070,120

Li-7-290Â Â Â Â Â Â Â Â Â  347,063Â Â Â Â Â Â Â Â Â Â  1,069,889

Li-7-291Â Â Â Â Â Â Â Â Â  346,876Â Â Â Â Â Â Â Â Â Â  1,069,885

Li-7-292Â Â Â Â Â Â Â Â Â  346,841Â Â Â Â Â Â Â Â Â Â  1,069,757

Li-7-293Â Â Â Â Â Â Â Â Â  346,124Â Â Â Â Â Â Â Â Â Â  1,069,672

Â Â Â Â Â  Description of Location of Point Number Li-7-293: A point near the north boundary of Lost Creek Park located in section 6 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-294Â Â Â Â Â Â Â Â Â  339,166Â Â Â Â Â Â Â Â Â Â  1,068,589

Â Â Â Â Â  Description of Location of Point Number Li-7-294: A point near the south boundary of Lost Creek Park located in section 7 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-295Â Â Â Â Â Â Â Â Â  337,635Â Â Â Â Â Â Â Â Â Â  1,068,437

Li-7-295AÂ Â Â Â Â Â  337,344Â Â Â Â Â Â Â Â Â Â  1,068,375

Li-7-296Â Â Â Â Â Â Â Â Â  336,132Â Â Â Â Â Â Â Â Â Â  1,068,226

Â Â Â Â Â  Description of Location of Point Number Li-7-296: A point near the north boundary of Ona Beach Park located in section 18 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-297Â Â Â Â Â Â Â Â Â  333,385Â Â Â Â Â Â Â Â Â Â  1,068,450

Â Â Â Â Â  Description of Location of Point Number Li-7-297: A point near the south boundary of Ona Beach Park located in section 18 of township 12 south, range 11 west of the Willamette Meridian in Lincoln County.

Li-7-297AÂ Â Â Â Â Â  333,092Â Â Â Â Â Â Â Â Â Â  1,068,723

Li-7-297BÂ Â Â Â Â Â  332,550Â Â Â Â Â Â Â Â Â Â  1,068,009

Li-7-298Â Â Â Â Â Â Â Â Â  332,261Â Â Â Â Â Â Â Â Â Â  1,067,861

Li-7-299Â Â Â Â Â Â Â Â Â  331,651Â Â Â Â Â Â Â Â Â Â  1,067,607

Li-7-300Â Â Â Â Â Â Â Â Â  330,909Â Â Â Â Â Â Â Â Â Â  1,067,332

Li-7-301Â Â Â Â Â Â Â Â Â  330,212Â Â Â Â Â Â Â Â Â Â  1,067,169

Li-7-302Â Â Â Â Â Â Â Â Â  329,775Â Â Â Â Â Â Â Â Â Â  1,067,021

Li-7-303Â Â Â Â Â Â Â Â Â  329,055Â Â Â Â Â Â Â Â Â Â  1,066,830

Li-7-304Â Â Â Â Â Â Â Â Â  328,374Â Â Â Â Â Â Â Â Â Â  1,066,629

Li-7-305Â Â Â Â Â Â Â Â Â  327,559Â Â Â Â Â Â Â Â Â Â  1,066,454

Li-7-306Â Â Â Â Â Â Â Â Â  326,920Â Â Â Â Â Â Â Â Â Â  1,066,268

Li-7-307Â Â Â Â Â Â Â Â Â  326,218Â Â Â Â Â Â Â Â Â Â  1,066,154

Li-7-308Â Â Â Â Â Â Â Â Â  325,986Â Â Â Â Â Â Â Â Â Â  1,066,159

Li-7-309Â Â Â Â Â Â Â Â Â  325,483Â Â Â Â Â Â Â Â Â Â  1,066,088

Li-7-310Â Â Â Â Â Â Â Â Â  325,302Â Â Â Â Â Â Â Â Â Â  1,065,997

Li-7-311Â Â Â Â Â Â Â Â Â  324,853Â Â Â Â Â Â Â Â Â Â  1,065,953

Li-7-312Â Â Â Â Â Â Â Â Â  324,539Â Â Â Â Â Â Â Â Â Â  1,065,816

Li-7-313Â Â Â Â Â Â Â Â Â  324,277Â Â Â Â Â Â Â Â Â Â  1,065,641

Li-7-314Â Â Â Â Â Â Â Â Â  323,667Â Â Â Â Â Â Â Â Â Â  1,065,529

Â Â Â Â Â  Description of Location of Point Number Li-7-314: A point near the north boundary of Seal Rock Wayside located in section 25 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-315Â Â Â Â Â Â Â Â Â  322,726Â Â Â Â Â Â Â Â Â Â  1,065,519

Â Â Â Â Â  Description of Location of Point Number Li-7-315: A point near the south boundary of Seal Rock Wayside located in section 25 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-316Â Â Â Â Â Â Â Â Â  322,532Â Â Â Â Â Â Â Â Â Â  1,065,529

Li-7-317Â Â Â Â Â Â Â Â Â  322,312Â Â Â Â Â Â Â Â Â Â  1,065,480

Li-7-318Â Â Â Â Â Â Â Â Â  321,532Â Â Â Â Â Â Â Â Â Â  1,065,461

Li-7-319Â Â Â Â Â Â Â Â Â  321,414Â Â Â Â Â Â Â Â Â Â  1,065,298

Li-7-320Â Â Â Â Â Â Â Â Â  321,226Â Â Â Â Â Â Â Â Â Â  1,065,448

Li-7-321Â Â Â Â Â Â Â Â Â  320,971Â Â Â Â Â Â Â Â Â Â  1,065,448

Li-7-321AÂ Â Â Â Â Â  320,492Â Â Â Â Â Â Â Â Â Â  1,065,294

Li-7-322Â Â Â Â Â Â Â Â Â  320,154Â Â Â Â Â Â Â Â Â Â  1,065,308

Li-7-323Â Â Â Â Â Â Â Â Â  319,976Â Â Â Â Â Â Â Â Â Â  1,065,381

Li-7-324Â Â Â Â Â Â Â Â Â  319,830Â Â Â Â Â Â Â Â Â Â  1,065,333

Li-7-325Â Â Â Â Â Â Â Â Â  319,653Â Â Â Â Â Â Â Â Â Â  1,065,141

Â Â Â Â Â  Description of Location of Point Number Li-7-325: A point near the north end of the headlands north of Squaw Creek located in section 36 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-326Â Â Â Â Â Â Â Â Â  319,285Â Â Â Â Â Â Â Â Â Â  1,065,020

Â Â Â Â Â  Description of Location of Point Number Li-7-326: A point near the south end of the headlands, north of Squaw Creek located in section 36 of township 12 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-327Â Â Â Â Â Â Â Â Â  319,254Â Â Â Â Â Â Â Â Â Â  1,065,127

Li-7-328Â Â Â Â Â Â Â Â Â  319,017Â Â Â Â Â Â Â Â Â Â  1,065,300

Li-7-329Â Â Â Â Â Â Â Â Â  318,684Â Â Â Â Â Â Â Â Â Â  1,065,368

Li-7-330Â Â Â Â Â Â Â Â Â  318,039Â Â Â Â Â Â Â Â Â Â  1,065,567

Li-7-331Â Â Â Â Â Â Â Â Â  317,962Â Â Â Â Â Â Â Â Â Â  1,065,616

Li-7-332Â Â Â Â Â Â Â Â Â  317,553Â Â Â Â Â Â Â Â Â Â  1,065,733

Li-7-333Â Â Â Â Â Â Â Â Â  316,986Â Â Â Â Â Â Â Â Â Â  1,065,786

Li-7-334Â Â Â Â Â Â Â Â Â  316,190Â Â Â Â Â Â Â Â Â Â  1,065,631

Li-7-335Â Â Â Â Â Â Â Â Â  315,455Â Â Â Â Â Â Â Â Â Â  1,065,643

Li-7-336Â Â Â Â Â Â Â Â Â  313,346Â Â Â Â Â Â Â Â Â Â  1,065,757

Li-7-337Â Â Â Â Â Â Â Â Â  312,115Â Â Â Â Â Â Â Â Â Â  1,065,744

Li-7-338Â Â Â Â Â Â Â Â Â  310,799Â Â Â Â Â Â Â Â Â Â  1,065,676

Li-7-339Â Â Â Â Â Â Â Â Â  310,624Â Â Â Â Â Â Â Â Â Â  1,065,655

Li-7-340Â Â Â Â Â Â Â Â Â  307,274Â Â Â Â Â Â Â Â Â Â  1,065,368

Li-7-341Â Â Â Â Â Â Â Â Â  306,081Â Â Â Â Â Â Â Â Â Â  1,065,272

Li-7-342Â Â Â Â Â Â Â Â Â  303,876Â Â Â Â Â Â Â Â Â Â  1,065,014

Li-7-342AÂ Â Â Â Â Â  302,717Â Â Â Â Â Â Â Â Â Â  1,064,861

Li-7-343Â Â Â Â Â Â Â Â Â  302,009Â Â Â Â Â Â Â Â Â Â  1,064,789

Li-7-344Â Â Â Â Â Â Â Â Â  300,597Â Â Â Â Â Â Â Â Â Â  1,064,626

Li-7-344AÂ Â Â Â Â Â  299,559Â Â Â Â Â Â Â Â Â Â  1,064,546

Li-7-345Â Â Â Â Â Â Â Â Â  298,873Â Â Â Â Â Â Â Â Â Â  1,064,546

Li-7-346Â Â Â Â Â Â Â Â Â  298,361Â Â Â Â Â Â Â Â Â Â  1,064,661

Li-7-347Â Â Â Â Â Â Â Â Â  297,708Â Â Â Â Â Â Â Â Â Â  1,064,983

Li-7-348Â Â Â Â Â Â Â Â Â  297,499Â Â Â Â Â Â Â Â Â Â  1,065,264

Li-7-349Â Â Â Â Â Â Â Â Â  297,441Â Â Â Â Â Â Â Â Â Â  1,065,520

Li-7-350Â Â Â Â Â Â Â Â Â  297,481Â Â Â Â Â Â Â Â Â Â  1,065,745

Li-7-351Â Â Â Â Â Â Â Â Â  295,474Â Â Â Â Â Â Â Â Â Â  1,065,819

Li-7-352Â Â Â Â Â Â Â Â Â  295,365Â Â Â Â Â Â Â Â Â Â  1,065,659

Li-7-353Â Â Â Â Â Â Â Â Â  295,135Â Â Â Â Â Â Â Â Â Â  1,065,187

Li-7-354Â Â Â Â Â Â Â Â Â  294,851Â Â Â Â Â Â Â Â Â Â  1,064,836

Li-7-355Â Â Â Â Â Â Â Â Â  294,333Â Â Â Â Â Â Â Â Â Â  1,064,433

Li-7-356Â Â Â Â Â Â Â Â Â  293,843Â Â Â Â Â Â Â Â Â Â  1,064,235

Li-7-357Â Â Â Â Â Â Â Â Â  293,610Â Â Â Â Â Â Â Â Â Â  1,064,140

Â Â Â Â Â  Description of Location of Point Number Li-7-357: A point near the north boundary of Governor Patterson Memorial Park located in section 25 of township 13 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-358Â Â Â Â Â Â Â Â Â  289,703Â Â Â Â Â Â Â Â Â Â  1,063,527

Â Â Â Â Â  Description of Location of Point Number Li-7-358: A point near the south boundary of Governor Patterson Memorial Park located in section 25 of township 13 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-359Â Â Â Â Â Â Â Â Â  289,041Â Â Â Â Â Â Â Â Â Â  1,063,368

Li-7-360Â Â Â Â Â Â Â Â Â  288,797Â Â Â Â Â Â Â Â Â Â  1,063,355

Li-7-361Â Â Â Â Â Â Â Â Â  288,639Â Â Â Â Â Â Â Â Â Â  1,063,301

Li-7-362Â Â Â Â Â Â Â Â Â  288,337Â Â Â Â Â Â Â Â Â Â  1,063,295

Li-7-363Â Â Â Â Â Â Â Â Â  288,294Â Â Â Â Â Â Â Â Â Â  1,063,262

Li-7-364Â Â Â Â Â Â Â Â Â  287,261Â Â Â Â Â Â Â Â Â Â  1,063,041

Li-7-365Â Â Â Â Â Â Â Â Â  286,718Â Â Â Â Â Â Â Â Â Â  1,062,961

Li-7-366Â Â Â Â Â Â Â Â Â  286,312Â Â Â Â Â Â Â Â Â Â  1,062,836

Li-7-367Â Â Â Â Â Â Â Â Â  286,113Â Â Â Â Â Â Â Â Â Â  1,062,831

Li-7-368Â Â Â Â Â Â Â Â Â  286,084Â Â Â Â Â Â Â Â Â Â  1,062,893

Li-7-369Â Â Â Â Â Â Â Â Â  285,824Â Â Â Â Â Â Â Â Â Â  1,062,895

Li-7-370Â Â Â Â Â Â Â Â Â  285,212Â Â Â Â Â Â Â Â Â Â  1,062,781

Li-7-371Â Â Â Â Â Â Â Â Â  285,027Â Â Â Â Â Â Â Â Â Â  1,062,709

Li-7-372Â Â Â Â Â Â Â Â Â  284,609Â Â Â Â Â Â Â Â Â Â  1,062,608

Li-7-373Â Â Â Â Â Â Â Â Â  284,253Â Â Â Â Â Â Â Â Â Â  1,062,595

Li-7-374Â Â Â Â Â Â Â Â Â  283,650Â Â Â Â Â Â Â Â Â Â  1,062,426

Li-7-375Â Â Â Â Â Â Â Â Â  283,530Â Â Â Â Â Â Â Â Â Â  1,062,418

Li-7-376Â Â Â Â Â Â Â Â Â  283,344Â Â Â Â Â Â Â Â Â Â  1,062,332

Li-7-377Â Â Â Â Â Â Â Â Â  283,033Â Â Â Â Â Â Â Â Â Â  1,062,340

Â Â Â Â Â  Description of Location of Point Number Li-7-377: A point near the north boundary of Beachside State Park located in section 2 of township 14 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-378Â Â Â Â Â Â Â Â Â  280,579Â Â Â Â Â Â Â Â Â Â  1,062,025

Â Â Â Â Â  Description of Location of Point Number Li-7-378: A point near the south boundary of Beachside State Park located in section 2 of township 14 south, range 12 west of the Willamette Meridian in Lincoln County.

Li-7-379Â Â Â Â Â Â Â Â Â  280,316Â Â Â Â Â Â Â Â Â Â  1,061,896

Li-7-380Â Â Â Â Â Â Â Â Â  280,153Â Â Â Â Â Â Â Â Â Â  1,061,959

Li-7-381Â Â Â Â Â Â Â Â Â  279,897Â Â Â Â Â Â Â Â Â Â  1,062,221

Li-7-382Â Â Â Â Â Â Â Â Â  279,810Â Â Â Â Â Â Â Â Â Â  1,062,238

Li-7-383Â Â Â Â Â Â Â Â Â  279,471Â Â Â Â Â Â Â Â Â Â  1,062,184

Li-7-384Â Â Â Â Â Â Â Â Â  279,189Â Â Â Â Â Â Â Â Â Â  1,062,025

Li-7-385Â Â Â Â Â Â Â Â Â  279,000Â Â Â Â Â Â Â Â Â Â  1,061,989

Li-7-386Â Â Â Â Â Â Â Â Â  278,590Â Â Â Â Â Â Â Â Â Â  1,061,901

Li-7-387Â Â Â Â Â Â Â Â Â  278,530Â Â Â Â Â Â Â Â Â Â  1,061,890

Li-7-388Â Â Â Â Â Â Â Â Â  278,422Â Â Â Â Â Â Â Â Â Â  1,061,867

Li-7-389Â Â Â Â Â Â Â Â Â  278,397Â Â Â Â Â Â Â Â Â Â  1,061,861

Li-7-390Â Â Â Â Â Â Â Â Â  277,667Â Â Â Â Â Â Â Â Â Â  1,061,718

Li-7-391Â Â Â Â Â Â Â Â Â  277,519Â Â Â Â Â Â Â Â Â Â  1,061,667

Li-7-392Â Â Â Â Â Â Â Â Â  277,394Â Â Â Â Â Â Â Â Â Â  1,061,450

Li-7-393Â Â Â Â Â Â Â Â Â  277,109Â Â Â Â Â Â Â Â Â Â  1,061,300

Li-7-394Â Â Â Â Â Â Â Â Â  276,930Â Â Â Â Â Â Â Â Â Â  1,061,241

Li-7-395Â Â Â Â Â Â Â Â Â  276,633Â Â Â Â Â Â Â Â Â Â  1,061,214

Li-7-396Â Â Â Â Â Â Â Â Â  276,485Â Â Â Â Â Â Â Â Â Â  1,061,088

Li-7-396AÂ Â Â Â Â Â  275,876Â Â Â Â Â Â Â Â Â Â  1,061,042

Li-7-397Â Â Â Â Â Â Â Â Â  275,149Â Â Â Â Â Â Â Â Â Â  1,060,896

Li-7-398Â Â Â Â Â Â Â Â Â  274,953Â Â Â Â Â Â Â Â Â Â  1,060,869

Li-7-399Â Â Â Â Â Â Â Â Â  274,824Â Â Â Â Â Â Â Â Â Â  1,060,797

Li-7-400Â Â Â Â Â Â Â Â Â  274,004Â Â Â Â Â Â Â Â Â Â  1,060,607

Li-7-401Â Â Â Â Â Â Â Â Â  273,342Â Â Â Â Â Â Â Â Â Â  1,060,521

Li-7-402Â Â Â Â Â Â Â Â Â  273,123Â Â Â Â Â Â Â Â Â Â  1,060,462

Li-7-403Â Â Â Â Â Â Â Â Â  272,973Â Â Â Â Â Â Â Â Â Â  1,060,462

Li-7-403AÂ Â Â Â Â Â  272,878Â Â Â Â Â Â Â Â Â Â  1,060,433

Li-7-403BÂ Â Â Â Â Â  272,896Â Â Â Â Â Â Â Â Â Â  1,060,393

Li-7-403CÂ Â Â Â Â Â  272,820Â Â Â Â Â Â Â Â Â Â  1,060,374

Li-7-403DÂ Â Â Â Â Â  272,830Â Â Â Â Â Â Â Â Â Â  1,060,421

Li-7-404Â Â Â Â Â Â Â Â Â  272,651Â Â Â Â Â Â Â Â Â Â  1,060,364

Li-7-405Â Â Â Â Â Â Â Â Â  272,426Â Â Â Â Â Â Â Â Â Â  1,060,299

Li-7-406Â Â Â Â Â Â Â Â Â  272,203Â Â Â Â Â Â Â Â Â Â  1,060,283

Li-7-407Â Â Â Â Â Â Â Â Â  272,128Â Â Â Â Â Â Â Â Â Â  1,060,234

Li-7-408Â Â Â Â Â Â Â Â Â  271,948Â Â Â Â Â Â Â Â Â Â  1,060,204

Li-7-409Â Â Â Â Â Â Â Â Â  271,876Â Â Â Â Â Â Â Â Â Â  1,060,227

Li-7-410Â Â Â Â Â Â Â Â Â  271,776Â Â Â Â Â Â Â Â Â Â  1,060,205

Li-7-411Â Â Â Â Â Â Â Â Â  271,517Â Â Â Â Â Â Â Â Â Â  1,060,175

Li-7-412Â Â Â Â Â Â Â Â Â  271,384Â Â Â Â Â Â Â Â Â Â  1,060,219

Li-7-413Â Â Â Â Â Â Â Â Â  271,248Â Â Â Â Â Â Â Â Â Â  1,060,129

Li-7-414Â Â Â Â Â Â Â Â Â  271,079Â Â Â Â Â Â Â Â Â Â  1,060,107

Li-7-415Â Â Â Â Â Â Â Â Â  270,975Â Â Â Â Â Â Â Â Â Â  1,060,035

Li-7-416Â Â Â Â Â Â Â Â Â  270,235Â Â Â Â Â Â Â Â Â Â  1,059,912

Li-7-417Â Â Â Â Â Â Â Â Â  270,078Â Â Â Â Â Â Â Â Â Â  1,059,800

Li-7-418Â Â Â Â Â Â Â Â Â  269,654Â Â Â Â Â Â Â Â Â Â  1,059,845

Li-7-418AÂ Â Â Â Â Â  269,628Â Â Â Â Â Â Â Â Â Â  1,059,780

Li-7-418BÂ Â Â Â Â Â  269,456Â Â Â Â Â Â Â Â Â Â  1,059,849

Li-7-419Â Â Â Â Â Â Â Â Â  269,109Â Â Â Â Â Â Â Â Â Â  1,059,861

Li-7-420Â Â Â Â Â Â Â Â Â  268,340Â Â Â Â Â Â Â Â Â Â  1,059,611

Li-7-421Â Â Â Â Â Â Â Â Â  268,199Â Â Â Â Â Â Â Â Â Â  1,059,621

Li-7-422Â Â Â Â Â Â Â Â Â  267,680Â Â Â Â Â Â Â Â Â Â  1,059,493

Li-7-423Â Â Â Â Â Â Â Â Â  266,984Â Â Â Â Â Â Â Â Â Â  1,059,424

Li-7-424Â Â Â Â Â Â Â Â Â  266,886Â Â Â Â Â Â Â Â Â Â  1,059,446

Li-7-424AÂ Â Â Â Â Â  266,752Â Â Â Â Â Â Â Â Â Â  1,059,348

Li-7-425Â Â Â Â Â Â Â Â Â  266,663Â Â Â Â Â Â Â Â Â Â  1,059,404

Li-7-426Â Â Â Â Â Â Â Â Â  266,507Â Â Â Â Â Â Â Â Â Â  1,059,260

Li-7-427Â Â Â Â Â Â Â Â Â  266,377Â Â Â Â Â Â Â Â Â Â  1,059,159

Li-7-428Â Â Â Â Â Â Â Â Â  266,168Â Â Â Â Â Â Â Â Â Â  1,059,124

Li-7-429Â Â Â Â Â Â Â Â Â  265,966Â Â Â Â Â Â Â Â Â Â  1,059,257

Li-7-430Â Â Â Â Â Â Â Â Â  265,666Â Â Â Â Â Â Â Â Â Â  1,059,094

Li-7-430AÂ Â Â Â Â Â  265,602Â Â Â Â Â Â Â Â Â Â  1,058,965

Li-7-431Â Â Â Â Â Â Â Â Â  265,475Â Â Â Â Â Â Â Â Â Â  1,058,904

Li-7-432Â Â Â Â Â Â Â Â Â  264,325Â Â Â Â Â Â Â Â Â Â  1,058,737

Li-7-433Â Â Â Â Â Â Â Â Â  263,983Â Â Â Â Â Â Â Â Â Â  1,058,615

Li-7-434Â Â Â Â Â Â Â Â Â  263,577Â Â Â Â Â Â Â Â Â Â  1,058,506

Li-7-435Â Â Â Â Â Â Â Â Â  263,465Â Â Â Â Â Â Â Â Â Â  1,058,519

Li-7-436Â Â Â Â Â Â Â Â Â  263,387Â Â Â Â Â Â Â Â Â Â  1,058,531

Li-7-437Â Â Â Â Â Â Â Â Â  263,394Â Â Â Â Â Â Â Â Â Â  1,058,454

Li-7-438Â Â Â Â Â Â Â Â Â  262,996Â Â Â Â Â Â Â Â Â Â  1,058,341

Li-7-439Â Â Â Â Â Â Â Â Â  262,881Â Â Â Â Â Â Â Â Â Â  1,058,246

Â Â Â Â Â  Description of Location of Point Number Li-7-439: A point near the north end of the headlands north of Yachats Park and near the section line located between sections 22 and 23 of township 14 south, range 12 west of the Willamette Meridian in Lincoln County.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Oregon Coordinate System,

PointÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  south zone

NumberÂ Â Â Â Â Â Â Â Â  y-coordinateÂ Â  x-coordinate

La-7-1Â Â Â Â Â Â Â Â Â Â Â Â  960,236Â Â Â Â Â Â Â Â Â Â  1,053,478

Â Â Â Â Â  Description of Location of Point Number La-7-1: A point near the south end of the headlands on the south side of Gwynn Knoll located in section 22 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-2Â Â Â Â Â Â Â Â Â Â Â Â  960,110Â Â Â Â Â Â Â Â Â Â  1,053,668

La-7-3Â Â Â Â Â Â Â Â Â Â Â Â  960,163Â Â Â Â Â Â Â Â Â Â  1,053,738

La-7-4Â Â Â Â Â Â Â Â Â Â Â Â  960,041Â Â Â Â Â Â Â Â Â Â  1,053,854

La-7-5Â Â Â Â Â Â Â Â Â Â Â Â  959,932Â Â Â Â Â Â Â Â Â Â  1,053,768

La-7-6Â Â Â Â Â Â Â Â Â Â Â Â  959,694Â Â Â Â Â Â Â Â Â Â  1,053,879

La-7-7Â Â Â Â Â Â Â Â Â Â Â Â  959,392Â Â Â Â Â Â Â Â Â Â  1,053,887

La-7-8Â Â Â Â Â Â Â Â Â Â Â Â  959,274Â Â Â Â Â Â Â Â Â Â  1,053,935

La-7-9Â Â Â Â Â Â Â Â Â Â Â Â  959,124Â Â Â Â Â Â Â Â Â Â  1,053,946

Â Â Â Â Â  Description of Location of Point Number La-7-9: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 22 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-10Â Â Â Â Â Â Â Â Â Â  956,771Â Â Â Â Â Â Â Â Â Â  1,054,162

Â Â Â Â Â  Description of Location of Point Number La-7-10: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 27 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-11Â Â Â Â Â Â Â Â Â Â  955,775Â Â Â Â Â Â Â Â Â Â  1,054,039

La-7-12Â Â Â Â Â Â Â Â Â Â  955,642Â Â Â Â Â Â Â Â Â Â  1,053,985

La-7-13Â Â Â Â Â Â Â Â Â Â  955,236Â Â Â Â Â Â Â Â Â Â  1,053,955

La-7-14Â Â Â Â Â Â Â Â Â Â  954,367Â Â Â Â Â Â Â Â Â Â  1,053,807

La-7-15Â Â Â Â Â Â Â Â Â Â  954,094Â Â Â Â Â Â Â Â Â Â  1,053,672

La-7-16Â Â Â Â Â Â Â Â Â Â  953,534Â Â Â Â Â Â Â Â Â Â  1,053,686

La-7-17Â Â Â Â Â Â Â Â Â Â  953,374Â Â Â Â Â Â Â Â Â Â  1,053,714

La-7-18Â Â Â Â Â Â Â Â Â Â  953,268Â Â Â Â Â Â Â Â Â Â  1,053,882

La-7-19Â Â Â Â Â Â Â Â Â Â  953,186Â Â Â Â Â Â Â Â Â Â  1,053,909

Â Â Â Â Â  Description of Location of Point Number La-7-19: A point near the north boundary of the Rockwood Beach State Wayside located in section 27 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-20Â Â Â Â Â Â Â Â Â Â  952,030Â Â Â Â Â Â Â Â Â Â  1,053,601

Â Â Â Â Â  Description of Location of Point Number La-7-20: A point near the south boundary of Rockwood Beach State Wayside near the section line located between section 27 and section 34 of township 15 south, range 12 west of the Willamette Meridian in Lane County.

La-7-21Â Â Â Â Â Â Â Â Â Â  951,780Â Â Â Â Â Â Â Â Â Â  1,053,530

La-7-22Â Â Â Â Â Â Â Â Â Â  951,633Â Â Â Â Â Â Â Â Â Â  1,053,395

La-7-23Â Â Â Â Â Â Â Â Â Â  951,613Â Â Â Â Â Â Â Â Â Â  1,053,308

La-7-24Â Â Â Â Â Â Â Â Â Â  951,555Â Â Â Â Â Â Â Â Â Â  1,053,229

La-7-25Â Â Â Â Â Â Â Â Â Â  951,461Â Â Â Â Â Â Â Â Â Â  1,053,170

La-7-26Â Â Â Â Â Â Â Â Â Â  951,160Â Â Â Â Â Â Â Â Â Â  1,053,170

La-7-27Â Â Â Â Â Â Â Â Â Â  950,892Â Â Â Â Â Â Â Â Â Â  1,053,104

La-7-28Â Â Â Â Â Â Â Â Â Â  950,751Â Â Â Â Â Â Â Â Â Â  1,053,055

La-7-29Â Â Â Â Â Â Â Â Â Â  950,531Â Â Â Â Â Â Â Â Â Â  1,052,931

La-7-30Â Â Â Â Â Â Â Â Â Â  950,352Â Â Â Â Â Â Â Â Â Â  1,052,890

La-7-31Â Â Â Â Â Â Â Â Â Â  949,988Â Â Â Â Â Â Â Â Â Â  1,052,937

La-7-32Â Â Â Â Â Â Â Â Â Â  949,786Â Â Â Â Â Â Â Â Â Â  1,052,942

La-7-33Â Â Â Â Â Â Â Â Â Â  949,469Â Â Â Â Â Â Â Â Â Â  1,052,898

La-7-34Â Â Â Â Â Â Â Â Â Â  949,213Â Â Â Â Â Â Â Â Â Â  1,052,750

La-7-35Â Â Â Â Â Â Â Â Â Â  949,177Â Â Â Â Â Â Â Â Â Â  1,052,806

La-7-36Â Â Â Â Â Â Â Â Â Â  949,010Â Â Â Â Â Â Â Â Â Â  1,052,702

La-7-37Â Â Â Â Â Â Â Â Â Â  949,004Â Â Â Â Â Â Â Â Â Â  1,052,837

La-7-38Â Â Â Â Â Â Â Â Â Â  948,807Â Â Â Â Â Â Â Â Â Â  1,052,897

La-7-38AÂ Â Â Â Â Â Â  948,218Â Â Â Â Â Â Â Â Â Â  1,052,893

La-7-38BÂ Â Â Â Â Â Â Â  948,227Â Â Â Â Â Â Â Â Â Â  1,052,797

La-7-38CÂ Â Â Â Â Â Â Â  948,170Â Â Â Â Â Â Â Â Â Â  1,052,794

La-7-38DÂ Â Â Â Â Â Â  948,159Â Â Â Â Â Â Â Â Â Â  1,052,893

La-7-39Â Â Â Â Â Â Â Â Â Â  948,074Â Â Â Â Â Â Â Â Â Â  1,052,893

La-7-39AÂ Â Â Â Â Â Â  947,907Â Â Â Â Â Â Â Â Â Â  1,052,830

La-7-40Â Â Â Â Â Â Â Â Â Â  947,752Â Â Â Â Â Â Â Â Â Â  1,052,816

La-7-41Â Â Â Â Â Â Â Â Â Â  947,671Â Â Â Â Â Â Â Â Â Â  1,052,860

La-7-42Â Â Â Â Â Â Â Â Â Â  947,129Â Â Â Â Â Â Â Â Â Â  1,052,773

La-7-43Â Â Â Â Â Â Â Â Â Â  946,916Â Â Â Â Â Â Â Â Â Â  1,052,690

La-7-44Â Â Â Â Â Â Â Â Â Â  946,756Â Â Â Â Â Â Â Â Â Â  1,052,589

Â Â Â Â Â  Description of Location of Point Number La-7-44: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 3 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-45Â Â Â Â Â Â Â Â Â Â  943,990Â Â Â Â Â Â Â Â Â Â  1,052,518

Â Â Â Â Â  Description of Location of Point Number La-7-45: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 3 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-46Â Â Â Â Â Â Â Â Â Â  943,939Â Â Â Â Â Â Â Â Â Â  1,052,486

La-7-47Â Â Â Â Â Â Â Â Â Â  943,813Â Â Â Â Â Â Â Â Â Â  1,052,591

La-7-48Â Â Â Â Â Â Â Â Â Â  943,783Â Â Â Â Â Â Â Â Â Â  1,052,519

La-7-49Â Â Â Â Â Â Â Â Â Â  943,676Â Â Â Â Â Â Â Â Â Â  1,052,511

La-7-50Â Â Â Â Â Â Â Â Â Â  943,595Â Â Â Â Â Â Â Â Â Â  1,052,712

La-7-51Â Â Â Â Â Â Â Â Â Â  943,120Â Â Â Â Â Â Â Â Â Â  1,052,702

La-7-52Â Â Â Â Â Â Â Â Â Â  942,217Â Â Â Â Â Â Â Â Â Â  1,052,612

La-7-53Â Â Â Â Â Â Â Â Â Â  942,188Â Â Â Â Â Â Â Â Â Â  1,052,505

La-7-54Â Â Â Â Â Â Â Â Â Â  942,111Â Â Â Â Â Â Â Â Â Â  1,052,558

La-7-55Â Â Â Â Â Â Â Â Â Â  941,981Â Â Â Â Â Â Â Â Â Â  1,052,486

La-7-56Â Â Â Â Â Â Â Â Â Â  941,899Â Â Â Â Â Â Â Â Â Â  1,052,578

La-7-57Â Â Â Â Â Â Â Â Â Â  941,798Â Â Â Â Â Â Â Â Â Â  1,052,469

La-7-58Â Â Â Â Â Â Â Â Â Â  941,715Â Â Â Â Â Â Â Â Â Â  1,052,447

La-7-59Â Â Â Â Â Â Â Â Â Â  941,651Â Â Â Â Â Â Â Â Â Â  1,052,520

La-7-60Â Â Â Â Â Â Â Â Â Â  941,460Â Â Â Â Â Â Â Â Â Â  1,052,477

La-7-61Â Â Â Â Â Â Â Â Â Â  940,890Â Â Â Â Â Â Â Â Â Â  1,052,398

La-7-62Â Â Â Â Â Â Â Â Â Â  940,849Â Â Â Â Â Â Â Â Â Â  1,052,347

La-7-63Â Â Â Â Â Â Â Â Â Â  940,664Â Â Â Â Â Â Â Â Â Â  1,052,338

La-7-63AÂ Â Â Â Â Â Â  940,377Â Â Â Â Â Â Â Â Â Â  1,052,331

La-7-63BÂ Â Â Â Â Â Â Â  940,382Â Â Â Â Â Â Â Â Â Â  1,052,276

La-7-63CÂ Â Â Â Â Â Â Â  940,284Â Â Â Â Â Â Â Â Â Â  1,052,268

La-7-63DÂ Â Â Â Â Â Â  940,276Â Â Â Â Â Â Â Â Â Â  1,052,323

La-7-64Â Â Â Â Â Â Â Â Â Â  940,181Â Â Â Â Â Â Â Â Â Â  1,052,312

La-7-65Â Â Â Â Â Â Â Â Â Â  939,875Â Â Â Â Â Â Â Â Â Â  1,052,279

La-7-66Â Â Â Â Â Â Â Â Â Â  939,480Â Â Â Â Â Â Â Â Â Â  1,052,244

La-7-67Â Â Â Â Â Â Â Â Â Â  939,027Â Â Â Â Â Â Â Â Â Â  1,052,218

La-7-68Â Â Â Â Â Â Â Â Â Â  938,916Â Â Â Â Â Â Â Â Â Â  1,052,176

La-7-69Â Â Â Â Â Â Â Â Â Â  938,856Â Â Â Â Â Â Â Â Â Â  1,052,086

La-7-70Â Â Â Â Â Â Â Â Â Â  938,884Â Â Â Â Â Â Â Â Â Â  1,052,005

La-7-71Â Â Â Â Â Â Â Â Â Â  938,716Â Â Â Â Â Â Â Â Â Â  1,051,863

La-7-72Â Â Â Â Â Â Â Â Â Â  938,638Â Â Â Â Â Â Â Â Â Â  1,051,843

Â Â Â Â Â  Description of Location of Point Number La-7-72: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 10 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-73Â Â Â Â Â Â Â Â Â Â  937,638Â Â Â Â Â Â Â Â Â Â  1,051,964

Â Â Â Â Â  Description of Location of Point Number La-7-73: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 15 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-74Â Â Â Â Â Â Â Â Â Â  937,203Â Â Â Â Â Â Â Â Â Â  1,051,900

La-7-75Â Â Â Â Â Â Â Â Â Â  937,051Â Â Â Â Â Â Â Â Â Â  1,051,863

La-7-76Â Â Â Â Â Â Â Â Â Â  936,879Â Â Â Â Â Â Â Â Â Â  1,051,895

La-7-77Â Â Â Â Â Â Â Â Â Â  935,785Â Â Â Â Â Â Â Â Â Â  1,051,799

La-7-78Â Â Â Â Â Â Â Â Â Â  935,426Â Â Â Â Â Â Â Â Â Â  1,051,813

La-7-79Â Â Â Â Â Â Â Â Â Â  935,075Â Â Â Â Â Â Â Â Â Â  1,052,056

La-7-80Â Â Â Â Â Â Â Â Â Â  934,880Â Â Â Â Â Â Â Â Â Â  1,052,081

La-7-81Â Â Â Â Â Â Â Â Â Â  934,647Â Â Â Â Â Â Â Â Â Â  1,052,020

La-7-82Â Â Â Â Â Â Â Â Â Â  934,455Â Â Â Â Â Â Â Â Â Â  1,051,950

La-7-83Â Â Â Â Â Â Â Â Â Â  934,615Â Â Â Â Â Â Â Â Â Â  1,051,784

La-7-84Â Â Â Â Â Â Â Â Â Â  934,604Â Â Â Â Â Â Â Â Â Â  1,051,729

La-7-85Â Â Â Â Â Â Â Â Â Â  934,316Â Â Â Â Â Â Â Â Â Â  1,051,650

La-7-86Â Â Â Â Â Â Â Â Â Â  933,430Â Â Â Â Â Â Â Â Â Â  1,051,561

La-7-87Â Â Â Â Â Â Â Â Â Â  933,065Â Â Â Â Â Â Â Â Â Â  1,051,551

Â Â Â Â Â  Description of Location of Point Number La-7-87: A point near the north boundary of Muriel O. Ponsler Memorial Wayside near the section line located between section 15 and section 22 of township 16 south, range 12 west of the Willamette Meridian in Lane County.

La-7-88Â Â Â Â Â Â Â Â Â Â  909,858Â Â Â Â Â Â Â Â Â Â  1,048,853

Â Â Â Â Â  Description of Location of Point Number La-7-88: A point near the south end of the headlands south of Sea Lion Point located in section 10 of township 17 south, range 12 west of the Willamette Meridian in Lane County.

La-7-89Â Â Â Â Â Â Â Â Â Â  909,719Â Â Â Â Â Â Â Â Â Â  1,048,996

La-7-90Â Â Â Â Â Â Â Â Â Â  909,664Â Â Â Â Â Â Â Â Â Â  1,048,883

La-7-91Â Â Â Â Â Â Â Â Â Â  909,526Â Â Â Â Â Â Â Â Â Â  1,048,892

La-7-91AÂ Â Â Â Â Â Â  909,413Â Â Â Â Â Â Â Â Â Â  1,048,940

La-7-91BÂ Â Â Â Â Â Â Â  909,303Â Â Â Â Â Â Â Â Â Â  1,048,919

La-7-91CÂ Â Â Â Â Â Â Â  909,322Â Â Â Â Â Â Â Â Â Â  1,048,991

La-7-92Â Â Â Â Â Â Â Â Â Â  909,257Â Â Â Â Â Â Â Â Â Â  1,049,026

La-7-93Â Â Â Â Â Â Â Â Â Â  909,074Â Â Â Â Â Â Â Â Â Â  1,049,036

La-7-94Â Â Â Â Â Â Â Â Â Â  907,411Â Â Â Â Â Â Â Â Â Â  1,048,835

La-7-95Â Â Â Â Â Â Â Â Â Â  907,100Â Â Â Â Â Â Â Â Â Â  1,048,756

La-7-96Â Â Â Â Â Â Â Â Â Â  906,424Â Â Â Â Â Â Â Â Â Â  1,048,703

La-7-97Â Â Â Â Â Â Â Â Â Â  905,548Â Â Â Â Â Â Â Â Â Â  1,048,854

La-7-97AÂ Â Â Â Â Â Â  905,279Â Â Â Â Â Â Â Â Â Â  1,048,958

La-7-98Â Â Â Â Â Â Â Â Â Â  905,035Â Â Â Â Â Â Â Â Â Â  1,048,753

La-7-99Â Â Â Â Â Â Â Â Â Â  904,794Â Â Â Â Â Â Â Â Â Â  1,048,582

La-7-100Â Â Â Â Â Â Â Â  904,606Â Â Â Â Â Â Â Â Â Â  1,048,539

La-7-101Â Â Â Â Â Â Â Â  903,666Â Â Â Â Â Â Â Â Â Â  1,048,343

La-7-102Â Â Â Â Â Â Â Â  902,600Â Â Â Â Â Â Â Â Â Â  1,048,245

La-7-103Â Â Â Â Â Â Â Â  900,865Â Â Â Â Â Â Â Â Â Â  1,047,986

La-7-104Â Â Â Â Â Â Â Â  900,172Â Â Â Â Â Â Â Â Â Â  1,048,219

La-7-105Â Â Â Â Â Â Â Â  900,135Â Â Â Â Â Â Â Â Â Â  1,048,025

La-7-106Â Â Â Â Â Â Â Â  898,793Â Â Â Â Â Â Â Â Â Â  1,047,704

La-7-107Â Â Â Â Â Â Â Â  896,883Â Â Â Â Â Â Â Â Â Â  1,047,391

La-7-108Â Â Â Â Â Â Â Â  895,796Â Â Â Â Â Â Â Â Â Â  1,047,214

La-7-109Â Â Â Â Â Â Â Â  895,503Â Â Â Â Â Â Â Â Â Â  1,047,145

La-7-110Â Â Â Â Â Â Â Â  894,613Â Â Â Â Â Â Â Â Â Â  1,046,918

La-7-111Â Â Â Â Â Â Â Â  893,579Â Â Â Â Â Â Â Â Â Â  1,046,676

La-7-112Â Â Â Â Â Â Â Â  892,821Â Â Â Â Â Â Â Â Â Â  1,046,624

La-7-113Â Â Â Â Â Â Â Â  892,155Â Â Â Â Â Â Â Â Â Â  1,046,581

La-7-114Â Â Â Â Â Â Â Â  891,073Â Â Â Â Â Â Â Â Â Â  1,046,419

La-7-115Â Â Â Â Â Â Â Â  890,910Â Â Â Â Â Â Â Â Â Â  1,046,252

La-7-116Â Â Â Â Â Â Â Â  890,458Â Â Â Â Â Â Â Â Â Â  1,046,195

La-7-117Â Â Â Â Â Â Â Â  890,028Â Â Â Â Â Â Â Â Â Â  1,046,095

La-7-118Â Â Â Â Â Â Â Â  888,538Â Â Â Â Â Â Â Â Â Â  1,045,834

La-7-119Â Â Â Â Â Â Â Â  888,055Â Â Â Â Â Â Â Â Â Â  1,045,774

La-7-120Â Â Â Â Â Â Â Â  887,644Â Â Â Â Â Â Â Â Â Â  1,045,690

La-7-121Â Â Â Â Â Â Â Â  887,261Â Â Â Â Â Â Â Â Â Â  1,045,648

La-7-122Â Â Â Â Â Â Â Â  886,717Â Â Â Â Â Â Â Â Â Â  1,045,523

La-7-123Â Â Â Â Â Â Â Â  886,285Â Â Â Â Â Â Â Â Â Â  1,045,460

La-7-124Â Â Â Â Â Â Â Â  885,473Â Â Â Â Â Â Â Â Â Â  1,045,302

La-7-125Â Â Â Â Â Â Â Â  885,268Â Â Â Â Â Â Â Â Â Â  1,045,288

La-7-126Â Â Â Â Â Â Â Â  884,851Â Â Â Â Â Â Â Â Â Â  1,045,219

La-7-127Â Â Â Â Â Â Â Â  884,298Â Â Â Â Â Â Â Â Â Â  1,045,109

La-7-128Â Â Â Â Â Â Â Â  883,971Â Â Â Â Â Â Â Â Â Â  1,045,099

La-7-129Â Â Â Â Â Â Â Â  883,618Â Â Â Â Â Â Â Â Â Â  1,044,947

La-7-130Â Â Â Â Â Â Â Â  882,889Â Â Â Â Â Â Â Â Â Â  1,044,796

La-7-131Â Â Â Â Â Â Â Â  881,414Â Â Â Â Â Â Â Â Â Â  1,044,485

La-7-132Â Â Â Â Â Â Â Â  880,567Â Â Â Â Â Â Â Â Â Â  1,044,279

La-7-133Â Â Â Â Â Â Â Â  880,258Â Â Â Â Â Â Â Â Â Â  1,044,200

La-7-134Â Â Â Â Â Â Â Â  879,601Â Â Â Â Â Â Â Â Â Â  1,044,022

La-7-135Â Â Â Â Â Â Â Â  879,061Â Â Â Â Â Â Â Â Â Â  1,043,864

La-7-136Â Â Â Â Â Â Â Â  877,970Â Â Â Â Â Â Â Â Â Â  1,043,710

Â Â Â Â Â  Description of Location of Point Number La-7-136: A point near the north jetty of the mouth of the Siuslaw River.

La-7-137Â Â Â Â Â Â Â Â  876,020Â Â Â Â Â Â Â Â Â Â  1,044,784

La-7-138Â Â Â Â Â Â Â Â  875,946Â Â Â Â Â Â Â Â Â Â  1,044,582

La-7-139Â Â Â Â Â Â Â Â  875,798Â Â Â Â Â Â Â Â Â Â  1,044,454

La-7-140Â Â Â Â Â Â Â Â  875,347Â Â Â Â Â Â Â Â Â Â  1,044,280

La-7-141Â Â Â Â Â Â Â Â  874,460Â Â Â Â Â Â Â Â Â Â  1,044,140

La-7-142Â Â Â Â Â Â Â Â  873,380Â Â Â Â Â Â Â Â Â Â  1,044,014

La-7-143Â Â Â Â Â Â Â Â  871,882Â Â Â Â Â Â Â Â Â Â  1,043,709

La-7-144Â Â Â Â Â Â Â Â  870,976Â Â Â Â Â Â Â Â Â Â  1,043,613

La-7-145Â Â Â Â Â Â Â Â  869,960Â Â Â Â Â Â Â Â Â Â  1,043,487

La-7-146Â Â Â Â Â Â Â Â  868,997Â Â Â Â Â Â Â Â Â Â  1,043,351

La-7-146AÂ Â Â Â Â  868,331Â Â Â Â Â Â Â Â Â Â  1,043,221

La-7-147Â Â Â Â Â Â Â Â  867,514Â Â Â Â Â Â Â Â Â Â  1,043,108

La-7-148Â Â Â Â Â Â Â Â  866,180Â Â Â Â Â Â Â Â Â Â  1,042,880

La-7-149Â Â Â Â Â Â Â Â  865,019Â Â Â Â Â Â Â Â Â Â  1,042,725

La-7-150Â Â Â Â Â Â Â Â  864,002Â Â Â Â Â Â Â Â Â Â  1,042,561

La-7-151Â Â Â Â Â Â Â Â  862,115Â Â Â Â Â Â Â Â Â Â  1,042,273

La-7-152Â Â Â Â Â Â Â Â  861,496Â Â Â Â Â Â Â Â Â Â  1,042,182

La-7-153Â Â Â Â Â Â Â Â  860,271Â Â Â Â Â Â Â Â Â Â  1,042,026

La-7-154Â Â Â Â Â Â Â Â  858,490Â Â Â Â Â Â Â Â Â Â  1,041,748

La-7-155Â Â Â Â Â Â Â Â  857,800Â Â Â Â Â Â Â Â Â Â  1,041,633

La-7-156Â Â Â Â Â Â Â Â  856,103Â Â Â Â Â Â Â Â Â Â  1,041,383

La-7-157Â Â Â Â Â Â Â Â  855,358Â Â Â Â Â Â Â Â Â Â  1,041,303

La-7-158Â Â Â Â Â Â Â Â  854,148Â Â Â Â Â Â Â Â Â Â  1,041,117

La-7-159Â Â Â Â Â Â Â Â  851,830Â Â Â Â Â Â Â Â Â Â  1,040,768

La-7-160Â Â Â Â Â Â Â Â  851,635Â Â Â Â Â Â Â Â Â Â  1,040,748

La-7-161Â Â Â Â Â Â Â Â  851,199Â Â Â Â Â Â Â Â Â Â  1,040,880

La-7-162Â Â Â Â Â Â Â Â  851,021Â Â Â Â Â Â Â Â Â Â  1,040,865

La-7-163Â Â Â Â Â Â Â Â  850,800Â Â Â Â Â Â Â Â Â Â  1,040,648

La-7-164Â Â Â Â Â Â Â Â  850,355Â Â Â Â Â Â Â Â Â Â  1,040,527

La-7-164AÂ Â Â Â Â  849,124Â Â Â Â Â Â Â Â Â Â  1,040,339

La-7-165Â Â Â Â Â Â Â Â  848,907Â Â Â Â Â Â Â Â Â Â  1,040,274

La-7-166Â Â Â Â Â Â Â Â  848,749Â Â Â Â Â Â Â Â Â Â  1,040,273

La-7-167Â Â Â Â Â Â Â Â  846,808Â Â Â Â Â Â Â Â Â Â  1,039,954

La-7-168Â Â Â Â Â Â Â Â  846,243Â Â Â Â Â Â Â Â Â Â  1,039,937

La-7-169Â Â Â Â Â Â Â Â  845,809Â Â Â Â Â Â Â Â Â Â  1,040,006

La-7-170Â Â Â Â Â Â Â Â  845,602Â Â Â Â Â Â Â Â Â Â  1,039,776

La-7-171Â Â Â Â Â Â Â Â  844,723Â Â Â Â Â Â Â Â Â Â  1,039,621

La-7-172Â Â Â Â Â Â Â Â  843,639Â Â Â Â Â Â Â Â Â Â  1,039,444

La-7-173Â Â Â Â Â Â Â Â  842,820Â Â Â Â Â Â Â Â Â Â  1,039,311

La-7-174Â Â Â Â Â Â Â Â  842,031Â Â Â Â Â Â Â Â Â Â  1,039,177

La-7-175Â Â Â Â Â Â Â Â  841,270Â Â Â Â Â Â Â Â Â Â  1,039,078

La-7-176Â Â Â Â Â Â Â Â  840,452Â Â Â Â Â Â Â Â Â Â  1,038,871

La-7-176AÂ Â Â Â Â  840,031Â Â Â Â Â Â Â Â Â Â  1,038,859

La-7-177Â Â Â Â Â Â Â Â  839,240Â Â Â Â Â Â Â Â Â Â  1,038,737

La-7-178Â Â Â Â Â Â Â Â  838,171Â Â Â Â Â Â Â Â Â Â  1,038,563

La-7-179Â Â Â Â Â Â Â Â  837,525Â Â Â Â Â Â Â Â Â Â  1,038,441

La-7-179AÂ Â Â Â Â  836,715Â Â Â Â Â Â Â Â Â Â  1,038,307

La-7-180Â Â Â Â Â Â Â Â  835,043Â Â Â Â Â Â Â Â Â Â  1,038,003

La-7-181Â Â Â Â Â Â Â Â  834,753Â Â Â Â Â Â Â Â Â Â  1,037,958

La-7-182Â Â Â Â Â Â Â Â  833,479Â Â Â Â Â Â Â Â Â Â  1,037,720

La-7-183Â Â Â Â Â Â Â Â  832,528Â Â Â Â Â Â Â Â Â Â  1,037,580

La-7-184Â Â Â Â Â Â Â Â  831,085Â Â Â Â Â Â Â Â Â Â  1,037,370

La-7-185Â Â Â Â Â Â Â Â  829,836Â Â Â Â Â Â Â Â Â Â  1,037,172

La-7-186Â Â Â Â Â Â Â Â  828,519Â Â Â Â Â Â Â Â Â Â  1,037,020

La-8-187Â Â Â Â Â Â Â Â  828,149Â Â Â Â Â Â Â Â Â Â  1,037,039

La-8-188Â Â Â Â Â Â Â Â  828,028Â Â Â Â Â Â Â Â Â Â  1,037,333

La-8-189Â Â Â Â Â Â Â Â  827,347Â Â Â Â Â Â Â Â Â Â  1,038,019

La-8-190Â Â Â Â Â Â Â Â  827,070Â Â Â Â Â Â Â Â Â Â  1,037,974

La-8-191Â Â Â Â Â Â Â Â  826,655Â Â Â Â Â Â Â Â Â Â  1,037,788

La-8-191AÂ Â Â Â Â  825,980Â Â Â Â Â Â Â Â Â Â  1,037,568

La-8-192Â Â Â Â Â Â Â Â  825,744Â Â Â Â Â Â Â Â Â Â  1,036,688

La-8-193Â Â Â Â Â Â Â Â  824,767Â Â Â Â Â Â Â Â Â Â  1,036,500

La-8-194Â Â Â Â Â Â Â Â  823,832Â Â Â Â Â Â Â Â Â Â  1,036,281

La-8-195Â Â Â Â Â Â Â Â  823,335Â Â Â Â Â Â Â Â Â Â  1,036,182

La-8-196Â Â Â Â Â Â Â Â  822,001Â Â Â Â Â Â Â Â Â Â  1,035,914

Do-8-1 Â Â Â Â Â Â Â Â Â Â  821,695Â Â Â Â Â Â Â Â Â Â  1,035,859

Â Â Â Â Â  Description of Location of Point Number Do-8-1: A point near the Lane-Douglas County line located in section 5 of township 20 south, range 12 west of the Willamette Meridian in Lane and Douglas Counties.

Do-8-2Â Â Â Â Â Â Â Â Â Â Â Â  820,707Â Â Â Â Â Â Â Â Â Â  1,035,660

Do-8-3Â Â Â Â Â Â Â Â Â Â Â Â  818,732Â Â Â Â Â Â Â Â Â Â  1,035,340

Do-8-4Â Â Â Â Â Â Â Â Â Â Â Â  817,872Â Â Â Â Â Â Â Â Â Â  1,035,166

Do-8-5Â Â Â Â Â Â Â Â Â Â Â Â  817,052Â Â Â Â Â Â Â Â Â Â  1,035,024

Do-8-6Â Â Â Â Â Â Â Â Â Â Â Â  816,253Â Â Â Â Â Â Â Â Â Â  1,034,884

Do-8-7Â Â Â Â Â Â Â Â Â Â Â Â  815,512Â Â Â Â Â Â Â Â Â Â  1,034,746

Do-8-8Â Â Â Â Â Â Â Â Â Â Â Â  814,959Â Â Â Â Â Â Â Â Â Â  1,034,666

Do-8-9Â Â Â Â Â Â Â Â Â Â Â Â  813,504Â Â Â Â Â Â Â Â Â Â  1,034,423

Do-8-10Â Â Â Â Â Â Â Â Â Â  812,595Â Â Â Â Â Â Â Â Â Â  1,034,229

Do-8-11Â Â Â Â Â Â Â Â Â Â  811,225Â Â Â Â Â Â Â Â Â Â  1,033,996

Do-8-12Â Â Â Â Â Â Â Â Â Â  810,555Â Â Â Â Â Â Â Â Â Â  1,033,850

Do-8-13Â Â Â Â Â Â Â Â Â Â  810,122Â Â Â Â Â Â Â Â Â Â  1,033,783

Do-8-14Â Â Â Â Â Â Â Â Â Â  808,867Â Â Â Â Â Â Â Â Â Â  1,033,554

Do-8-15Â Â Â Â Â Â Â Â Â Â  807,868Â Â Â Â Â Â Â Â Â Â  1,033,385

Do-8-16Â Â Â Â Â Â Â Â Â Â  807,337Â Â Â Â Â Â Â Â Â Â  1,033,283

Do-8-17Â Â Â Â Â Â Â Â Â Â  806,927Â Â Â Â Â Â Â Â Â Â  1,033,221

Do-8-18Â Â Â Â Â Â Â Â Â Â  806,152Â Â Â Â Â Â Â Â Â Â  1,033,077

Do-8-19Â Â Â Â Â Â Â Â Â Â  805,778Â Â Â Â Â Â Â Â Â Â  1,032,988

Do-8-20Â Â Â Â Â Â Â Â Â Â  804,851Â Â Â Â Â Â Â Â Â Â  1,032,861

Do-8-21Â Â Â Â Â Â Â Â Â Â  804,260Â Â Â Â Â Â Â Â Â Â  1,032,873

Do-8-22Â Â Â Â Â Â Â Â Â Â  803,681Â Â Â Â Â Â Â Â Â Â  1,032,658

Do-8-23Â Â Â Â Â Â Â Â Â Â  803,506Â Â Â Â Â Â Â Â Â Â  1,032,786

Do-8-23AÂ Â Â Â Â Â Â  802,770Â Â Â Â Â Â Â Â Â Â  1,033,337

Do-8-23BÂ Â Â Â Â Â Â  802,137Â Â Â Â Â Â Â Â Â Â  1,033,220

Do-8-23CÂ Â Â Â Â Â Â  801,728Â Â Â Â Â Â Â Â Â Â  1,032,555

Do-8-24Â Â Â Â Â Â Â Â Â Â  801,155Â Â Â Â Â Â Â Â Â Â  1,032,391

Do-8-25Â Â Â Â Â Â Â Â Â Â  801,044Â Â Â Â Â Â Â Â Â Â  1,032,207

Do-8-26Â Â Â Â Â Â Â Â Â Â  800,846Â Â Â Â Â Â Â Â Â Â  1,032,132

Do-8-27Â Â Â Â Â Â Â Â Â Â  799,332Â Â Â Â Â Â Â Â Â Â  1,031,776

Do-8-28Â Â Â Â Â Â Â Â Â Â  798,240Â Â Â Â Â Â Â Â Â Â  1,031,548

Do-8-29Â Â Â Â Â Â Â Â Â Â  796,771Â Â Â Â Â Â Â Â Â Â  1,031,277

Do-8-30Â Â Â Â Â Â Â Â Â Â  795,799Â Â Â Â Â Â Â Â Â Â  1,031,068

Do-8-31Â Â Â Â Â Â Â Â Â Â  793,989Â Â Â Â Â Â Â Â Â Â  1,030,720

Do-8-32Â Â Â Â Â Â Â Â Â Â  793,169Â Â Â Â Â Â Â Â Â Â  1,030,524

Do-8-33Â Â Â Â Â Â Â Â Â Â  792,296Â Â Â Â Â Â Â Â Â Â  1,030,361

Do-8-34Â Â Â Â Â Â Â Â Â Â  791,423Â Â Â Â Â Â Â Â Â Â  1,030,178

Do-8-35Â Â Â Â Â Â Â Â Â Â  790,919Â Â Â Â Â Â Â Â Â Â  1,030,056

Do-8-36Â Â Â Â Â Â Â Â Â Â  789,882Â Â Â Â Â Â Â Â Â Â  1,029,848

Do-8-37Â Â Â Â Â Â Â Â Â Â  788,423Â Â Â Â Â Â Â Â Â Â  1,029,555

Do-8-38Â Â Â Â Â Â Â Â Â Â  787,010Â Â Â Â Â Â Â Â Â Â  1,029,259

Do-8-39Â Â Â Â Â Â Â Â Â Â  784,545Â Â Â Â Â Â Â Â Â Â  1,028,739

Do-8-40Â Â Â Â Â Â Â Â Â Â  784,212Â Â Â Â Â Â Â Â Â Â  1,028,670

Do-8-41Â Â Â Â Â Â Â Â Â Â  782,268Â Â Â Â Â Â Â Â Â Â  1,028,202

Do-8-42Â Â Â Â Â Â Â Â Â Â  781,537Â Â Â Â Â Â Â Â Â Â  1,028,084

Do-8-43Â Â Â Â Â Â Â Â Â Â  780,887Â Â Â Â Â Â Â Â Â Â  1,027,942

Do-8-44Â Â Â Â Â Â Â Â Â Â  780,531Â Â Â Â Â Â Â Â Â Â  1,028,022

Do-8-45Â Â Â Â Â Â Â Â Â Â  779,988Â Â Â Â Â Â Â Â Â Â  1,028,136

Do-8-46Â Â Â Â Â Â Â Â Â Â  778,886Â Â Â Â Â Â Â Â Â Â  1,027,543

Do-8-47Â Â Â Â Â Â Â Â Â Â  777,876Â Â Â Â Â Â Â Â Â Â  1,027,263

Do-8-48Â Â Â Â Â Â Â Â Â Â  777,208Â Â Â Â Â Â Â Â Â Â  1,027,140

Do-8-49Â Â Â Â Â Â Â Â Â Â  774,943Â Â Â Â Â Â Â Â Â Â  1,026,545

Do-8-50Â Â Â Â Â Â Â Â Â Â  774,246Â Â Â Â Â Â Â Â Â Â  1,026,386

Do-8-51Â Â Â Â Â Â Â Â Â Â  773,335Â Â Â Â Â Â Â Â Â Â  1,026,124

Do-8-52Â Â Â Â Â Â Â Â Â Â  772,554Â Â Â Â Â Â Â Â Â Â  1,025,924

Do-8-52AÂ Â Â Â Â Â Â  772,330Â Â Â Â Â Â Â Â Â Â  1,025,872

Do-8-53Â Â Â Â Â Â Â Â Â Â  771,860Â Â Â Â Â Â Â Â Â Â  1,025,808

Do-8-54Â Â Â Â Â Â Â Â Â Â  771,055Â Â Â Â Â Â Â Â Â Â  1,025,594

Do-8-55Â Â Â Â Â Â Â Â Â Â  770,024Â Â Â Â Â Â Â Â Â Â  1,025,340

Do-8-56Â Â Â Â Â Â Â Â Â Â  768,746Â Â Â Â Â Â Â Â Â Â  1,025,005

Do-8-57Â Â Â Â Â Â Â Â Â Â  766,998Â Â Â Â Â Â Â Â Â Â  1,024,590

Do-8-58Â Â Â Â Â Â Â Â Â Â  766,108Â Â Â Â Â Â Â Â Â Â  1,024,358

Do-8-59Â Â Â Â Â Â Â Â Â Â  765,636Â Â Â Â Â Â Â Â Â Â  1,024,230

Do-8-60Â Â Â Â Â Â Â Â Â Â  763,627Â Â Â Â Â Â Â Â Â Â  1,023,692

Do-8-61Â Â Â Â Â Â Â Â Â Â  762,742Â Â Â Â Â Â Â Â Â Â  1,023,429

Do-8-62Â Â Â Â Â Â Â Â Â Â  761,684Â Â Â Â Â Â Â Â Â Â  1,023,139

Do-8-63Â Â Â Â Â Â Â Â Â Â  758,957Â Â Â Â Â Â Â Â Â Â  1,022,333

Do-8-64Â Â Â Â Â Â Â Â Â Â  758,469Â Â Â Â Â Â Â Â Â Â  1,022,210

Do-8-65Â Â Â Â Â Â Â Â Â Â  758,121Â Â Â Â Â Â Â Â Â Â  1,022,053

Do-8-66Â Â Â Â Â Â Â Â Â Â  757,279Â Â Â Â Â Â Â Â Â Â  1,021,800

Do-8-67Â Â Â Â Â Â Â Â Â Â  757,020Â Â Â Â Â Â Â Â Â Â  1,021,839

Do-8-68Â Â Â Â Â Â Â Â Â Â  756,836Â Â Â Â Â Â Â Â Â Â  1,021,696

Do-8-69Â Â Â Â Â Â Â Â Â Â  755,763Â Â Â Â Â Â Â Â Â Â  1,021,249

Do-8-70Â Â Â Â Â Â Â Â Â Â  755,026Â Â Â Â Â Â Â Â Â Â  1,021,008

Do-8-71Â Â Â Â Â Â Â Â Â Â  754,298Â Â Â Â Â Â Â Â Â Â  1,020,903

Do-8-72Â Â Â Â Â Â Â Â Â Â  753,767Â Â Â Â Â Â Â Â Â Â  1,020,697

Do-8-73Â Â Â Â Â Â Â Â Â Â  753,439Â Â Â Â Â Â Â Â Â Â  1,020,545

Do-8-74Â Â Â Â Â Â Â Â Â Â  752,951Â Â Â Â Â Â Â Â Â Â  1,020,747

Do-8-75Â Â Â Â Â Â Â Â Â Â  751,017Â Â Â Â Â Â Â Â Â Â  1,020,655

Do-8-75AÂ Â Â Â Â Â Â  750,243Â Â Â Â Â Â Â Â Â Â  1,021,078

Do-8-76Â Â Â Â Â Â Â Â Â Â  749,488Â Â Â Â Â Â Â Â Â Â  1,020,210

Do-8-77Â Â Â Â Â Â Â Â Â Â  748,443Â Â Â Â Â Â Â Â Â Â  1,019,383

Do-8-78Â Â Â Â Â Â Â Â Â Â  747,158Â Â Â Â Â Â Â Â Â Â  1,019,192

Â Â Â Â Â  Description of Location of Point Number Do-8-78: A point near the north boundary of Umpqua Lighthouse State Park located in section 14 of township 22 south, range 13 west of the Willamette Meridian in Douglas County.

Do-8-79Â Â Â Â Â Â Â Â Â Â  730,871Â Â Â Â Â Â Â Â Â Â  1,016,121

Â Â Â Â Â  Description of Location of Point Number Do-8-79: A point near the Douglas-Coos County line located near the south line of section 35 of township 22 south, range 13 west of the Willamette Meridian in Douglas County and near the north line of section 2 of township 23 south, range 13 west of the Willamette Meridian in Coos County.

Co-8-1Â Â Â Â Â Â Â Â Â Â Â Â  729,664Â Â Â Â Â Â Â Â Â Â  1,015,856

Co-8-2Â Â Â Â Â Â Â Â Â Â Â Â  728,936Â Â Â Â Â Â Â Â Â Â  1,015,655

Co-8-3Â Â Â Â Â Â Â Â Â Â Â Â  728,728Â Â Â Â Â Â Â Â Â Â  1,015,623

Co-8-4Â Â Â Â Â Â Â Â Â Â Â Â  727,826Â Â Â Â Â Â Â Â Â Â  1,015,377

Co-8-5Â Â Â Â Â Â Â Â Â Â Â Â  727,278Â Â Â Â Â Â Â Â Â Â  1,015,258

Co-8-6Â Â Â Â Â Â Â Â Â Â Â Â  724,915Â Â Â Â Â Â Â Â Â Â  1,014,674

Co-8-7Â Â Â Â Â Â Â Â Â Â Â Â  724,626Â Â Â Â Â Â Â Â Â Â  1,014,580

Co-8-8Â Â Â Â Â Â Â Â Â Â Â Â  723,853Â Â Â Â Â Â Â Â Â Â  1,014,368

Co-8-9Â Â Â Â Â Â Â Â Â Â Â Â  722,394Â Â Â Â Â Â Â Â Â Â  1,014,019

Co-8-10Â Â Â Â Â Â Â Â Â Â  721,343Â Â Â Â Â Â Â Â Â Â  1,013,724

Co-8-11Â Â Â Â Â Â Â Â Â Â  721,060Â Â Â Â Â Â Â Â Â Â  1,013,669

Co-8-12Â Â Â Â Â Â Â Â Â Â  719,776Â Â Â Â Â Â Â Â Â Â  1,013,295

Co-8-13Â Â Â Â Â Â Â Â Â Â  717,976Â Â Â Â Â Â Â Â Â Â  1,012,819

Co-8-14Â Â Â Â Â Â Â Â Â Â  715,485Â Â Â Â Â Â Â Â Â Â  1,012,136

Co-8-15Â Â Â Â Â Â Â Â Â Â  714,775Â Â Â Â Â Â Â Â Â Â  1,011,970

Co-8-16Â Â Â Â Â Â Â Â Â Â  713,885Â Â Â Â Â Â Â Â Â Â  1,011,759

Co-8-17Â Â Â Â Â Â Â Â Â Â  712,681Â Â Â Â Â Â Â Â Â Â  1,012,474

Co-8-17AÂ Â Â Â Â Â Â  711,651Â Â Â Â Â Â Â Â Â Â  1,012,064

Co-8-18Â Â Â Â Â Â Â Â Â Â  711,490Â Â Â Â Â Â Â Â Â Â  1,011,380

Co-8-19Â Â Â Â Â Â Â Â Â Â  711,287Â Â Â Â Â Â Â Â Â Â  1,011,067

Co-8-20Â Â Â Â Â Â Â Â Â Â  710,228Â Â Â Â Â Â Â Â Â Â  1,010,672

Co-8-21Â Â Â Â Â Â Â Â Â Â  708,950Â Â Â Â Â Â Â Â Â Â  1,010,242

Co-8-22Â Â Â Â Â Â Â Â Â Â  707,341Â Â Â Â Â Â Â Â Â Â  1,009,727

Co-8-23Â Â Â Â Â Â Â Â Â Â  705,667Â Â Â Â Â Â Â Â Â Â  1,009,233

Co-8-24Â Â Â Â Â Â Â Â Â Â  703,750Â Â Â Â Â Â Â Â Â Â  1,008,601

Co-8-25Â Â Â Â Â Â Â Â Â Â  702,084Â Â Â Â Â Â Â Â Â Â  1,008,068

Co-8-26Â Â Â Â Â Â Â Â Â Â  699,008Â Â Â Â Â Â Â Â Â Â  1,007,083

Co-8-27Â Â Â Â Â Â Â Â Â Â  697,448Â Â Â Â Â Â Â Â Â Â  1,006,514

Co-8-28Â Â Â Â Â Â Â Â Â Â  696,206Â Â Â Â Â Â Â Â Â Â  1,006,090

Co-8-29Â Â Â Â Â Â Â Â Â Â  694,708Â Â Â Â Â Â Â Â Â Â  1,005,610

Co-8-30Â Â Â Â Â Â Â Â Â Â  693,103Â Â Â Â Â Â Â Â Â Â  1,005,043

Co-8-31Â Â Â Â Â Â Â Â Â Â  692,077Â Â Â Â Â Â Â Â Â Â  1,004,650

Co-8-32Â Â Â Â Â Â Â Â Â Â  689,886Â Â Â Â Â Â Â Â Â Â  1,003,889

Co-8-33Â Â Â Â Â Â Â Â Â Â  688,877Â Â Â Â Â Â Â Â Â Â  1,003,573

Co-8-34Â Â Â Â Â Â Â Â Â Â  687,552Â Â Â Â Â Â Â Â Â Â  1,003,019

Co-8-35Â Â Â Â Â Â Â Â Â Â  686,230Â Â Â Â Â Â Â Â Â Â  1,002,532

Co-8-36Â Â Â Â Â Â Â Â Â Â  685,486Â Â Â Â Â Â Â Â Â Â  1,002,304

Co-8-37Â Â Â Â Â Â Â Â Â Â  683,518Â Â Â Â Â Â Â Â Â Â  1,001,517

Co-8-38Â Â Â Â Â Â Â Â Â Â  680,557Â Â Â Â Â Â Â Â Â Â  1,000,380

Co-8-39Â Â Â Â Â Â Â Â Â Â  679,698Â Â Â Â Â Â Â Â Â Â  1,000,075

Co-8-40Â Â Â Â Â Â Â Â Â Â  677,930Â Â Â Â Â Â Â Â Â Â  999,320

Co-8-41Â Â Â Â Â Â Â Â Â Â  674,944Â Â Â Â Â Â Â Â Â Â  998,128

Co-8-42Â Â Â Â Â Â Â Â Â Â  673,411Â Â Â Â Â Â Â Â Â Â  997,493

Co-8-43Â Â Â Â Â Â Â Â Â Â  672,373Â Â Â Â Â Â Â Â Â Â  997,031

Co-8-44Â Â Â Â Â Â Â Â Â Â  671,467Â Â Â Â Â Â Â Â Â Â  996,694

Co-8-45Â Â Â Â Â Â Â Â Â Â  669,759Â Â Â Â Â Â Â Â Â Â  995,885

Co-8-46Â Â Â Â Â Â Â Â Â Â  668,425Â Â Â Â Â Â Â Â Â Â  995,336

Co-8-47Â Â Â Â Â Â Â Â Â Â  667,825Â Â Â Â Â Â Â Â Â Â  995,122

Co-8-48Â Â Â Â Â Â Â Â Â Â  667,544Â Â Â Â Â Â Â Â Â Â  994,955

Co-8-49Â Â Â Â Â Â Â Â Â Â  666,205Â Â Â Â Â Â Â Â Â Â  994,292

Co-8-50Â Â Â Â Â Â Â Â Â Â  665,970Â Â Â Â Â Â Â Â Â Â  994,225

Co-8-51Â Â Â Â Â Â Â Â Â Â  663,013Â Â Â Â Â Â Â Â Â Â  992,854

Co-8-52Â Â Â Â Â Â Â Â Â Â  660,734Â Â Â Â Â Â Â Â Â Â  991,795

Co-8-53Â Â Â Â Â Â Â Â Â Â  660,069Â Â Â Â Â Â Â Â Â Â  991,533

Co-8-54Â Â Â Â Â Â Â Â Â Â  659,389Â Â Â Â Â Â Â Â Â Â  991,150

Co-8-55Â Â Â Â Â Â Â Â Â Â  657,728Â Â Â Â Â Â Â Â Â Â  990,366

Co-8-56Â Â Â Â Â Â Â Â Â Â  655,235Â Â Â Â Â Â Â Â Â Â  989,141

Co-8-57Â Â Â Â Â Â Â Â Â Â  654,440Â Â Â Â Â Â Â Â Â Â  988,702

Co-8-58Â Â Â Â Â Â Â Â Â Â  653,488Â Â Â Â Â Â Â Â Â Â  988,250

Co-8-59Â Â Â Â Â Â Â Â Â Â  652,480Â Â Â Â Â Â Â Â Â Â  987,700

Co-8-60Â Â Â Â Â Â Â Â Â Â  651,099Â Â Â Â Â Â Â Â Â Â  986,981

Co-8-61Â Â Â Â Â Â Â Â Â Â  649,414Â Â Â Â Â Â Â Â Â Â  986,081

Co-8-62Â Â Â Â Â Â Â Â Â Â  646,358Â Â Â Â Â Â Â Â Â Â  984,352

Co-8-63Â Â Â Â Â Â Â Â Â Â  645,749Â Â Â Â Â Â Â Â Â Â  984,047

Co-8-64Â Â Â Â Â Â Â Â Â Â  644,099Â Â Â Â Â Â Â Â Â Â  983,026

Co-8-65Â Â Â Â Â Â Â Â Â Â  642,023Â Â Â Â Â Â Â Â Â Â  981,695

Co-8-66Â Â Â Â Â Â Â Â Â Â  640,681Â Â Â Â Â Â Â Â Â Â  980,828

Co-8-67Â Â Â Â Â Â Â Â Â Â  640,057Â Â Â Â Â Â Â Â Â Â  980,293

Co-8-68Â Â Â Â Â Â Â Â Â Â  639,692Â Â Â Â Â Â Â Â Â Â  980,219

Co-8-69Â Â Â Â Â Â Â Â Â Â  639,520Â Â Â Â Â Â Â Â Â Â  980,356

Co-7-70Â Â Â Â Â Â Â Â Â Â  636,896Â Â Â Â Â Â Â Â Â Â  979,344

Co-7-70AÂ Â Â Â Â Â Â  636,614Â Â Â Â Â Â Â Â Â Â  978,908

Co-7-71Â Â Â Â Â Â Â Â Â Â  636,922Â Â Â Â Â Â Â Â Â Â  978,633

Co-7-72Â Â Â Â Â Â Â Â Â Â  636,010Â Â Â Â Â Â Â Â Â Â  977,777

Co-7-73Â Â Â Â Â Â Â Â Â Â  635,625Â Â Â Â Â Â Â Â Â Â  977,638

Co-7-74Â Â Â Â Â Â Â Â Â Â  635,393Â Â Â Â Â Â Â Â Â Â  977,275

Co-7-75Â Â Â Â Â Â Â Â Â Â  635,195Â Â Â Â Â Â Â Â Â Â  977,077

Co-7-76Â Â Â Â Â Â Â Â Â Â  634,936Â Â Â Â Â Â Â Â Â Â  976,733

Co-7-77Â Â Â Â Â Â Â Â Â Â  634,587Â Â Â Â Â Â Â Â Â Â  976,559

Co-7-77AÂ Â Â Â Â Â Â  633,981Â Â Â Â Â Â Â Â Â Â  976,264

Co-7-77BÂ Â Â Â Â Â Â  633,953Â Â Â Â Â Â Â Â Â Â  975,963

Co-7-77CÂ Â Â Â Â Â Â  634,143Â Â Â Â Â Â Â Â Â Â  975,869

Co-7-78Â Â Â Â Â Â Â Â Â Â  634,233Â Â Â Â Â Â Â Â Â Â  975,610

Co-7-79Â Â Â Â Â Â Â Â Â Â  634,204Â Â Â Â Â Â Â Â Â Â  975,372

Co-7-79AÂ Â Â Â Â Â Â  633,977Â Â Â Â Â Â Â Â Â Â  974,584

Co-7-79BÂ Â Â Â Â Â Â  634,194Â Â Â Â Â Â Â Â Â Â  974,479

Co-7-80Â Â Â Â Â Â Â Â Â Â  633,898Â Â Â Â Â Â Â Â Â Â  974,424

Co-7-81Â Â Â Â Â Â Â Â Â Â  633,817Â Â Â Â Â Â Â Â Â Â  974,344

Co-7-82Â Â Â Â Â Â Â Â Â Â  633,937Â Â Â Â Â Â Â Â Â Â  974,077

Â Â Â Â Â  Description of Location of Point Number Co-7-82: A point near the southeast end of the headlands on the east side of Yoakam Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-83Â Â Â Â Â Â Â Â Â Â  634,269Â Â Â Â Â Â Â Â Â Â  973,615

Â Â Â Â Â  Description of Location of Point Number Co-7-83: A point near the southwest end of the headlands, on the west side of Yoakam Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-83AÂ Â Â Â Â Â Â  634,082Â Â Â Â Â Â Â Â Â Â  973,601

Co-7-83BÂ Â Â Â Â Â Â  634,289Â Â Â Â Â Â Â Â Â Â  973,472

Co-7-84Â Â Â Â Â Â Â Â Â Â  634,156Â Â Â Â Â Â Â Â Â Â  973,500

Co-7-84AÂ Â Â Â Â Â Â  634,031Â Â Â Â Â Â Â Â Â Â  973,422

Co-7-84BÂ Â Â Â Â Â Â  634,050Â Â Â Â Â Â Â Â Â Â  973,330

Co-7-85Â Â Â Â Â Â Â Â Â Â  633,855Â Â Â Â Â Â Â Â Â Â  973,285

Co-7-86Â Â Â Â Â Â Â Â Â Â  633,965Â Â Â Â Â Â Â Â Â Â  973,139

Co-7-87Â Â Â Â Â Â Â Â Â Â  633,851Â Â Â Â Â Â Â Â Â Â  973,103

Co-7-88Â Â Â Â Â Â Â Â Â Â  633,629Â Â Â Â Â Â Â Â Â Â  972,839

Co-7-89Â Â Â Â Â Â Â Â Â Â  633,570Â Â Â Â Â Â Â Â Â Â  972,661

Co-7-90Â Â Â Â Â Â Â Â Â Â  633,630Â Â Â Â Â Â Â Â Â Â  972,588

Co-7-91Â Â Â Â Â Â Â Â Â Â  633,486Â Â Â Â Â Â Â Â Â Â  972,500

Co-7-92Â Â Â Â Â Â Â Â Â Â  633,544Â Â Â Â Â Â Â Â Â Â  972,414

Co-7-93Â Â Â Â Â Â Â Â Â Â  633,427Â Â Â Â Â Â Â Â Â Â  972,406

Co-7-94Â Â Â Â Â Â Â Â Â Â  633,376Â Â Â Â Â Â Â Â Â Â  972,209

Co-7-95Â Â Â Â Â Â Â Â Â Â  633,447Â Â Â Â Â Â Â Â Â Â  972,128

Co-7-96Â Â Â Â Â Â Â Â Â Â  633,292Â Â Â Â Â Â Â Â Â Â  972,073

Co-7-97Â Â Â Â Â Â Â Â Â Â  633,295Â Â Â Â Â Â Â Â Â Â  971,922

Co-7-97AÂ Â Â Â Â Â Â  633,239Â Â Â Â Â Â Â Â Â Â  971,731

Co-7-98Â Â Â Â Â Â Â Â Â Â  633,169Â Â Â Â Â Â Â Â Â Â  971,619

Co-7-98AÂ Â Â Â Â Â Â  633,192Â Â Â Â Â Â Â Â Â Â  971,580

Co-7-99Â Â Â Â Â Â Â Â Â Â  633,177Â Â Â Â Â Â Â Â Â Â  971,464

Co-7-100Â Â Â Â Â Â Â Â  633,123Â Â Â Â Â Â Â Â Â Â  971,298

Co-7-101Â Â Â Â Â Â Â Â  633,133Â Â Â Â Â Â Â Â Â Â  971,239

Co-7-102Â Â Â Â Â Â Â Â  633,087Â Â Â Â Â Â Â Â Â Â  971,152

Co-7-102AÂ Â Â Â Â  633,117Â Â Â Â Â Â Â Â Â Â  971,076

Co-7-103Â Â Â Â Â Â Â Â  633,119Â Â Â Â Â Â Â Â Â Â  970,748

Co-7-103AÂ Â Â Â Â  633,157Â Â Â Â Â Â Â Â Â Â  970,678

Co-7-104Â Â Â Â Â Â Â Â  633,149Â Â Â Â Â Â Â Â Â Â  970,563

Co-7-105Â Â Â Â Â Â Â Â  633,202Â Â Â Â Â Â Â Â Â Â  970,551

Co-7-106Â Â Â Â Â Â Â Â  633,180Â Â Â Â Â Â Â Â Â Â  970,465

Co-7-107Â Â Â Â Â Â Â Â  633,184Â Â Â Â Â Â Â Â Â Â  970,383

Co-7-108Â Â Â Â Â Â Â Â  633,262Â Â Â Â Â Â Â Â Â Â  970,330

Co-7-109Â Â Â Â Â Â Â Â  633,209Â Â Â Â Â Â Â Â Â Â  970,234

Co-7-110Â Â Â Â Â Â Â Â  633,279Â Â Â Â Â Â Â Â Â Â  970,284

Co-7-111Â Â Â Â Â Â Â Â  633,340Â Â Â Â Â Â Â Â Â Â  970,280

Â Â Â Â Â  Description of Location of Point Number Co-7-111: A point near the southeast end of the headlands on the east side of Gregory Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-112Â Â Â Â Â Â Â Â  608,676Â Â Â Â Â Â Â Â Â Â  966,967

Â Â Â Â Â  Description of Location of Point Number Co-7-112: A point near the headlands at the north end of Sacchi Beach located in section 32 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-113Â Â Â Â Â Â Â Â  608,553Â Â Â Â Â Â Â Â Â Â  967,076

Co-7-114Â Â Â Â Â Â Â Â  608,289Â Â Â Â Â Â Â Â Â Â  967,090

Co-7-115Â Â Â Â Â Â Â Â  608,179Â Â Â Â Â Â Â Â Â Â  967,050

Co-7-116Â Â Â Â Â Â Â Â  607,903Â Â Â Â Â Â Â Â Â Â  967,103

Co-7-117Â Â Â Â Â Â Â Â  607,628Â Â Â Â Â Â Â Â Â Â  966,995

Co-7-118Â Â Â Â Â Â Â Â  607,410Â Â Â Â Â Â Â Â Â Â  966,934

Co-7-119Â Â Â Â Â Â Â Â  606,877Â Â Â Â Â Â Â Â Â Â  966,722

Co-7-120Â Â Â Â Â Â Â Â  606,760Â Â Â Â Â Â Â Â Â Â  966,652

Co-7-121Â Â Â Â Â Â Â Â  606,645Â Â Â Â Â Â Â Â Â Â  966,613

Co-7-122Â Â Â Â Â Â Â Â  606,027Â Â Â Â Â Â Â Â Â Â  966,290

Co-7-123Â Â Â Â Â Â Â Â  605,748Â Â Â Â Â Â Â Â Â Â  966,226

Co-7-124Â Â Â Â Â Â Â Â  605,182Â Â Â Â Â Â Â Â Â Â  966,033

Co-7-125Â Â Â Â Â Â Â Â  604,655Â Â Â Â Â Â Â Â Â Â  965,906

Co-7-126Â Â Â Â Â Â Â Â  604,515Â Â Â Â Â Â Â Â Â Â  965,555

Co-7-127Â Â Â Â Â Â Â Â  603,978Â Â Â Â Â Â Â Â Â Â  965,298

Co-7-128Â Â Â Â Â Â Â Â  603,724Â Â Â Â Â Â Â Â Â Â  965,369

Co-7-129Â Â Â Â Â Â Â Â  603,649Â Â Â Â Â Â Â Â Â Â  965,469

Co-7-130Â Â Â Â Â Â Â Â  603,508Â Â Â Â Â Â Â Â Â Â  965,465

Co-7-131Â Â Â Â Â Â Â Â  603,389Â Â Â Â Â Â Â Â Â Â  965,537

Co-7-132Â Â Â Â Â Â Â Â  603,221Â Â Â Â Â Â Â Â Â Â  965,503

Co-7-133Â Â Â Â Â Â Â Â  602,888Â Â Â Â Â Â Â Â Â Â  965,575

Co-7-134Â Â Â Â Â Â Â Â  602,650Â Â Â Â Â Â Â Â Â Â  965,425

Co-7-135Â Â Â Â Â Â Â Â  602,087Â Â Â Â Â Â Â Â Â Â  965,206

Co-7-136Â Â Â Â Â Â Â Â  601,893Â Â Â Â Â Â Â Â Â Â  965,185

Co-7-137Â Â Â Â Â Â Â Â  601,186Â Â Â Â Â Â Â Â Â Â  964,997

Co-7-138Â Â Â Â Â Â Â Â  601,067Â Â Â Â Â Â Â Â Â Â  964,893

Co-7-139Â Â Â Â Â Â Â Â  601,021Â Â Â Â Â Â Â Â Â Â  964,797

Co-7-140Â Â Â Â Â Â Â Â  600,922Â Â Â Â Â Â Â Â Â Â  964,740

Co-7-141Â Â Â Â Â Â Â Â  600,470Â Â Â Â Â Â Â Â Â Â  964,612

Co-7-142Â Â Â Â Â Â Â Â  600,455Â Â Â Â Â Â Â Â Â Â  964,661

Co-7-142AÂ Â Â Â Â  600,071Â Â Â Â Â Â Â Â Â Â  964,652

Co-7-142BÂ Â Â Â Â  599,897Â Â Â Â Â Â Â Â Â Â  964,617

Co-7-143Â Â Â Â Â Â Â Â  599,738Â Â Â Â Â Â Â Â Â Â  964,644

Co-7-144Â Â Â Â Â Â Â Â  598,717Â Â Â Â Â Â Â Â Â Â  964,387

Co-7-145Â Â Â Â Â Â Â Â  597,922Â Â Â Â Â Â Â Â Â Â  964,202

Co-7-146Â Â Â Â Â Â Â Â  596,609Â Â Â Â Â Â Â Â Â Â  963,901

Â Â Â Â Â  Description of Location of Point Number Co-7-146: A point near the north boundary of Seven Devils Ocean Wayside located in section 17 of township 27 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-147Â Â Â Â Â Â Â Â  595,213Â Â Â Â Â Â Â Â Â Â  963,487

Â Â Â Â Â  Description of Location of Point Number Co-7-147: A point near the south boundary of Seven Devils Ocean Wayside located in section 17 of township 27 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-148Â Â Â Â Â Â Â Â  594,314Â Â Â Â Â Â Â Â Â Â  963,289

Co-7-149Â Â Â Â Â Â Â Â  594,046Â Â Â Â Â Â Â Â Â Â  963,201

Co-7-150Â Â Â Â Â Â Â Â  593,895Â Â Â Â Â Â Â Â Â Â  963,182

Co-7-151Â Â Â Â Â Â Â Â  593,779Â Â Â Â Â Â Â Â Â Â  963,097

Co-7-152Â Â Â Â Â Â Â Â  593,565Â Â Â Â Â Â Â Â Â Â  963,103

Co-7-153Â Â Â Â Â Â Â Â  593,028Â Â Â Â Â Â Â Â Â Â  962,935

Co-7-154Â Â Â Â Â Â Â Â  592,633Â Â Â Â Â Â Â Â Â Â  962,887

Co-7-155Â Â Â Â Â Â Â Â  591,719Â Â Â Â Â Â Â Â Â Â  962,643

Co-7-156Â Â Â Â Â Â Â Â  590,974Â Â Â Â Â Â Â Â Â Â  962,354

Co-7-157Â Â Â Â Â Â Â Â  590,518Â Â Â Â Â Â Â Â Â Â  962,076

Co-7-158Â Â Â Â Â Â Â Â  590,387Â Â Â Â Â Â Â Â Â Â  961,812

Co-7-159Â Â Â Â Â Â Â Â  590,082Â Â Â Â Â Â Â Â Â Â  962,020

Co-7-160Â Â Â Â Â Â Â Â  589,739Â Â Â Â Â Â Â Â Â Â  962,163

Co-7-161Â Â Â Â Â Â Â Â  589,390Â Â Â Â Â Â Â Â Â Â  962,214

Co-7-162Â Â Â Â Â Â Â Â  589,181Â Â Â Â Â Â Â Â Â Â  962,122

Co-7-163Â Â Â Â Â Â Â Â  589,030Â Â Â Â Â Â Â Â Â Â  962,216

Co-7-164Â Â Â Â Â Â Â Â  588,994Â Â Â Â Â Â Â Â Â Â  962,326

Co-7-165Â Â Â Â Â Â Â Â  588,874Â Â Â Â Â Â Â Â Â Â  962,430

Co-7-166Â Â Â Â Â Â Â Â  588,522Â Â Â Â Â Â Â Â Â Â  962,518

Co-7-167Â Â Â Â Â Â Â Â  587,762Â Â Â Â Â Â Â Â Â Â  962,569

Co-7-168Â Â Â Â Â Â Â Â  587,311Â Â Â Â Â Â Â Â Â Â  962,505

Co-7-169Â Â Â Â Â Â Â Â  586,932Â Â Â Â Â Â Â Â Â Â  962,514

Co-7-170Â Â Â Â Â Â Â Â  584,508Â Â Â Â Â Â Â Â Â Â  962,011

Co-7-171Â Â Â Â Â Â Â Â  584,006Â Â Â Â Â Â Â Â Â Â  961,931

Co-7-172Â Â Â Â Â Â Â Â  583,067Â Â Â Â Â Â Â Â Â Â  961,700

Co-7-173Â Â Â Â Â Â Â Â  581,949Â Â Â Â Â Â Â Â Â Â  961,437

Co-7-174Â Â Â Â Â Â Â Â  581,179Â Â Â Â Â Â Â Â Â Â  961,231

Co-7-175Â Â Â Â Â Â Â Â  580,403Â Â Â Â Â Â Â Â Â Â  961,047

Co-7-176Â Â Â Â Â Â Â Â  577,758Â Â Â Â Â Â Â Â Â Â  960,367

Co-7-177Â Â Â Â Â Â Â Â  577,356Â Â Â Â Â Â Â Â Â Â  960,253

Co-7-178Â Â Â Â Â Â Â Â  576,745Â Â Â Â Â Â Â Â Â Â  960,026

Â Â Â Â Â  Description of Location of Point Number Co-7-178: A point near the north boundary of Bullards Beach State Park located near the section line between section 31 of township 27 south, range 14 west of the Willamette Meridian and section 6 of township 28 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-179Â Â Â Â Â Â Â Â  555,762Â Â Â Â Â Â Â Â Â Â  952,779

Â Â Â Â Â  Description of Location of Point Number Co-7-179: A point near the north jetty at the mouth of the Coquille River located in section 25 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-180Â Â Â Â Â Â Â Â  555,175Â Â Â Â Â Â Â Â Â Â  951,991

Co-7-181Â Â Â Â Â Â Â Â  554,780Â Â Â Â Â Â Â Â Â Â  951,830

Co-7-182Â Â Â Â Â Â Â Â  553,788Â Â Â Â Â Â Â Â Â Â  951,192

Co-7-183Â Â Â Â Â Â Â Â  553,471Â Â Â Â Â Â Â Â Â Â  950,888

Co-7-184Â Â Â Â Â Â Â Â  553,041Â Â Â Â Â Â Â Â Â Â  950,429

Co-7-185Â Â Â Â Â Â Â Â  552,360Â Â Â Â Â Â Â Â Â Â  949,847

Co-7-186Â Â Â Â Â Â Â Â  552,218Â Â Â Â Â Â Â Â Â Â  949,659

Co-7-187Â Â Â Â Â Â Â Â  552,103Â Â Â Â Â Â Â Â Â Â  949,891

Co-7-188Â Â Â Â Â Â Â Â  551,837Â Â Â Â Â Â Â Â Â Â  950,159

Co-7-189Â Â Â Â Â Â Â Â  551,431Â Â Â Â Â Â Â Â Â Â  950,406

Co-7-190Â Â Â Â Â Â Â Â  551,116Â Â Â Â Â Â Â Â Â Â  950,464

Co-7-191Â Â Â Â Â Â Â Â  550,861Â Â Â Â Â Â Â Â Â Â  950,457

Co-7-192Â Â Â Â Â Â Â Â  550,604Â Â Â Â Â Â Â Â Â Â  950,437

Co-7-193Â Â Â Â Â Â Â Â  550,337Â Â Â Â Â Â Â Â Â Â  950,321

Co-7-194Â Â Â Â Â Â Â Â  550,057Â Â Â Â Â Â Â Â Â Â  950,249

Co-7-195Â Â Â Â Â Â Â Â  549,837Â Â Â Â Â Â Â Â Â Â  950,092

Co-7-196Â Â Â Â Â Â Â Â  549,618Â Â Â Â Â Â Â Â Â Â  950,060

Co-7-197Â Â Â Â Â Â Â Â  549,516Â Â Â Â Â Â Â Â Â Â  949,955

Co-7-198Â Â Â Â Â Â Â Â  549,384Â Â Â Â Â Â Â Â Â Â  949,927

Co-7-199Â Â Â Â Â Â Â Â  549,282Â Â Â Â Â Â Â Â Â Â  949,968

Co-7-200Â Â Â Â Â Â Â Â  549,124Â Â Â Â Â Â Â Â Â Â  949,939

Â Â Â Â Â  Description of Location of Point Number Co-7-200: A point near the north boundary of Bandon Ocean Wayside located near the section line between section 35 and section 36 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-201Â Â Â Â Â Â Â Â  548,632Â Â Â Â Â Â Â Â Â Â  950,177

Â Â Â Â Â  Description of Location of Point Number Co-7-201: A point near the south boundary of Bandon Ocean Wayside located in section 36 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-202Â Â Â Â Â Â Â Â  548,492Â Â Â Â Â Â Â Â Â Â  950,207

Co-7-203Â Â Â Â Â Â Â Â  548,380Â Â Â Â Â Â Â Â Â Â  950,151

Co-7-204Â Â Â Â Â Â Â Â  548,264Â Â Â Â Â Â Â Â Â Â  950,206

Co-7-205Â Â Â Â Â Â Â Â  548,254Â Â Â Â Â Â Â Â Â Â  950,325

Co-7-206Â Â Â Â Â Â Â Â  548,186Â Â Â Â Â Â Â Â Â Â  950,339

Co-7-207Â Â Â Â Â Â Â Â  548,009Â Â Â Â Â Â Â Â Â Â  950,528

Co-7-208Â Â Â Â Â Â Â Â  547,406Â Â Â Â Â Â Â Â Â Â  950,729

Co-7-209Â Â Â Â Â Â Â Â  547,161Â Â Â Â Â Â Â Â Â Â  950,718

Co-7-210Â Â Â Â Â Â Â Â  546,508Â Â Â Â Â Â Â Â Â Â  950,752

Co-7-211Â Â Â Â Â Â Â Â  546,006Â Â Â Â Â Â Â Â Â Â  950,673

Co-7-212Â Â Â Â Â Â Â Â  545,859Â Â Â Â Â Â Â Â Â Â  950,712

Co-7-213Â Â Â Â Â Â Â Â  545,715Â Â Â Â Â Â Â Â Â Â  950,683

Co-7-214Â Â Â Â Â Â Â Â  545,628Â Â Â Â Â Â Â Â Â Â  950,615

Co-7-215Â Â Â Â Â Â Â Â  545,217Â Â Â Â Â Â Â Â Â Â  950,577

Co-7-216Â Â Â Â Â Â Â Â  545,023Â Â Â Â Â Â Â Â Â Â  950,598

Co-7-216AÂ Â Â Â Â  544,709Â Â Â Â Â Â Â Â Â Â  950,664

Co-7-217Â Â Â Â Â Â Â Â  544,548Â Â Â Â Â Â Â Â Â Â  950,878

Co-7-218Â Â Â Â Â Â Â Â  544,373Â Â Â Â Â Â Â Â Â Â  950,554

Co-7-219Â Â Â Â Â Â Â Â  543,977Â Â Â Â Â Â Â Â Â Â  950,255

Co-7-220Â Â Â Â Â Â Â Â  543,175Â Â Â Â Â Â Â Â Â Â  949,972

Co-7-221Â Â Â Â Â Â Â Â  542,945Â Â Â Â Â Â Â Â Â Â  949,972

Co-7-222Â Â Â Â Â Â Â Â  542,866Â Â Â Â Â Â Â Â Â Â  949,909

Co-7-223Â Â Â Â Â Â Â Â  542,547Â Â Â Â Â Â Â Â Â Â  949,822

Co-7-224Â Â Â Â Â Â Â Â  542,416Â Â Â Â Â Â Â Â Â Â  949,831

Co-7-225Â Â Â Â Â Â Â Â  542,342Â Â Â Â Â Â Â Â Â Â  949,615

Co-7-226Â Â Â Â Â Â Â Â  542,282Â Â Â Â Â Â Â Â Â Â  949,710

Co-7-227Â Â Â Â Â Â Â Â  541,931Â Â Â Â Â Â Â Â Â Â  949,649

Co-7-228Â Â Â Â Â Â Â Â  541,758Â Â Â Â Â Â Â Â Â Â  949,563

Co-7-229Â Â Â Â Â Â Â Â  541,677Â Â Â Â Â Â Â Â Â Â  949,554

Â Â Â Â Â  Description of Location of Point Number Co-7-229: A point near the north boundary of Bandon State Park located near the section line between section 1 and section 2 of township 29 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-230Â Â Â Â Â Â Â Â  520,295Â Â Â Â Â Â Â Â Â Â  944,832

Â Â Â Â Â  Description of Location of Point Number Co-7-230: A point near the south boundary of Bandon State Park located in section 26 of township 29 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-231Â Â Â Â Â Â Â Â  519,372Â Â Â Â Â Â Â Â Â Â  944,584

Co-7-232Â Â Â Â Â Â Â Â  519,139Â Â Â Â Â Â Â Â Â Â  944,554

Co-7-233Â Â Â Â Â Â Â Â  518,732Â Â Â Â Â Â Â Â Â Â  944,354

Co-7-234Â Â Â Â Â Â Â Â  518,351Â Â Â Â Â Â Â Â Â Â  944,228

Co-7-235Â Â Â Â Â Â Â Â  517,872Â Â Â Â Â Â Â Â Â Â  944,106

Co-7-236Â Â Â Â Â Â Â Â  517,379Â Â Â Â Â Â Â Â Â Â  944,081

Co-7-237Â Â Â Â Â Â Â Â  517,197Â Â Â Â Â Â Â Â Â Â  944,024

Co-7-238Â Â Â Â Â Â Â Â  516,932Â Â Â Â Â Â Â Â Â Â  943,828

Co-7-239Â Â Â Â Â Â Â Â  516,537Â Â Â Â Â Â Â Â Â Â  943,820

Co-7-240Â Â Â Â Â Â Â Â  516,140Â Â Â Â Â Â Â Â Â Â  943,566

Co-7-241Â Â Â Â Â Â Â Â  515,878Â Â Â Â Â Â Â Â Â Â  943,482

Co-7-242Â Â Â Â Â Â Â Â  514,876Â Â Â Â Â Â Â Â Â Â  943,184

Co-7-243Â Â Â Â Â Â Â Â  513,787Â Â Â Â Â Â Â Â Â Â  943,654

Co-7-244Â Â Â Â Â Â Â Â  513,009Â Â Â Â Â Â Â Â Â Â  943,264

Co-7-245Â Â Â Â Â Â Â Â  512,191Â Â Â Â Â Â Â Â Â Â  942,822

Co-7-246Â Â Â Â Â Â Â Â  510,958Â Â Â Â Â Â Â Â Â Â  942,457

Co-7-247Â Â Â Â Â Â Â Â  510,505Â Â Â Â Â Â Â Â Â Â  942,237

Co-7-248Â Â Â Â Â Â Â Â  509,957Â Â Â Â Â Â Â Â Â Â  942,116

Co-7-249Â Â Â Â Â Â Â Â  509,541Â Â Â Â Â Â Â Â Â Â  942,146

Co-7-250Â Â Â Â Â Â Â Â  508,792Â Â Â Â Â Â Â Â Â Â  941,921

Co-7-251Â Â Â Â Â Â Â Â  508,381Â Â Â Â Â Â Â Â Â Â  941,799

Co-7-252Â Â Â Â Â Â Â Â  507,732Â Â Â Â Â Â Â Â Â Â  941,713

Co-7-253Â Â Â Â Â Â Â Â  506,891Â Â Â Â Â Â Â Â Â Â  941,505

Co-7-253AÂ Â Â Â Â  506,462Â Â Â Â Â Â Â Â Â Â  941,413

Co-7-253BÂ Â Â Â Â  506,246Â Â Â Â Â Â Â Â Â Â  941,247

Co-7-254Â Â Â Â Â Â Â Â  505,354Â Â Â Â Â Â Â Â Â Â  940,985

Co-7-255Â Â Â Â Â Â Â Â  504,775Â Â Â Â Â Â Â Â Â Â  940,629

Co-7-256Â Â Â Â Â Â Â Â  504,290Â Â Â Â Â Â Â Â Â Â  940,429

Co-7-257Â Â Â Â Â Â Â Â  503,786Â Â Â Â Â Â Â Â Â Â  940,333

Co-7-257AÂ Â Â Â Â  502,977Â Â Â Â Â Â Â Â Â Â  940,049

Co-7-257BÂ Â Â Â Â  502,502Â Â Â Â Â Â Â Â Â Â  939,827

Co-7-257CÂ Â Â Â Â  501,568Â Â Â Â Â Â Â Â Â Â  939,701

Co-7-258Â Â Â Â Â Â Â Â  500,604Â Â Â Â Â Â Â Â Â Â  939,306

Co-7-258AÂ Â Â Â Â  500,169Â Â Â Â Â Â Â Â Â Â  939,262

Co-7-258BÂ Â Â Â Â  498,906Â Â Â Â Â Â Â Â Â Â  938,349

Co-7-258CÂ Â Â Â Â  497,858Â Â Â Â Â Â Â Â Â Â  937,804

Co-7-259Â Â Â Â Â Â Â Â  497,372Â Â Â Â Â Â Â Â Â Â  937,629

Co-7-259AÂ Â Â Â Â  496,995Â Â Â Â Â Â Â Â Â Â  937,388

Co-7-259BÂ Â Â Â Â  496,704Â Â Â Â Â Â Â Â Â Â  937,274

Co-7-260Â Â Â Â Â Â Â Â  495,258Â Â Â Â Â Â Â Â Â Â  936,546

Co-7-260AÂ Â Â Â Â  494,866Â Â Â Â Â Â Â Â Â Â  936,458

Co-7-261Â Â Â Â Â Â Â Â  494,435Â Â Â Â Â Â Â Â Â Â  936,200

Â Â Â Â Â  Description of Location of Point Number Co-7-261: A point near the Coos-Curry County line located near the section line between section 21 of township 30 south, range 15 west of the Willamette Meridian in Coos County and section 28 of township 30 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-1Â Â Â Â Â Â Â Â Â Â Â Â  494,269Â Â Â Â Â Â Â Â Â Â  936,197

Cu-7-1AÂ Â Â Â Â Â Â Â Â  492,997Â Â Â Â Â Â Â Â Â Â  935,582

Cu-7-1BÂ Â Â Â Â Â Â Â Â  492,724Â Â Â Â Â Â Â Â Â Â  935,524

Cu-7-1CÂ Â Â Â Â Â Â Â Â  492,161Â Â Â Â Â Â Â Â Â Â  935,220

Cu-7-1DÂ Â Â Â Â Â Â Â Â  491,652Â Â Â Â Â Â Â Â Â Â  935,056

Cu-7-2Â Â Â Â Â Â Â Â Â Â Â Â  491,102Â Â Â Â Â Â Â Â Â Â  934,739

Cu-7-3Â Â Â Â Â Â Â Â Â Â Â Â  490,807Â Â Â Â Â Â Â Â Â Â  934,692

Cu-7-3AÂ Â Â Â Â Â Â Â Â  489,619Â Â Â Â Â Â Â Â Â Â  933,791

Cu-7-4Â Â Â Â Â Â Â Â Â Â Â Â  488,165Â Â Â Â Â Â Â Â Â Â  933,379

Cu-7-4AÂ Â Â Â Â Â Â Â Â  487,538Â Â Â Â Â Â Â Â Â Â  933,092

Cu-7-5Â Â Â Â Â Â Â Â Â Â Â Â  486,942Â Â Â Â Â Â Â Â Â Â  932,870

Cu-7-6Â Â Â Â Â Â Â Â Â Â Â Â  486,037Â Â Â Â Â Â Â Â Â Â  932,272

Cu-7-6AÂ Â Â Â Â Â Â Â Â  485,602Â Â Â Â Â Â Â Â Â Â  932,037

Cu-7-7Â Â Â Â Â Â Â Â Â Â Â Â  485,134Â Â Â Â Â Â Â Â Â Â  931,874

Cu-7-8Â Â Â Â Â Â Â Â Â Â Â Â  483,852Â Â Â Â Â Â Â Â Â Â  931,217

Cu-7-9Â Â Â Â Â Â Â Â Â Â Â Â  483,031Â Â Â Â Â Â Â Â Â Â  930,687

Cu-7-10Â Â Â Â Â Â Â Â Â Â  482,079Â Â Â Â Â Â Â Â Â Â  930,304

Cu-7-11Â Â Â Â Â Â Â Â Â Â  481,624Â Â Â Â Â Â Â Â Â Â  930,048

Cu-7-12Â Â Â Â Â Â Â Â Â Â  481,116Â Â Â Â Â Â Â Â Â Â  929,839

Cu-7-13Â Â Â Â Â Â Â Â Â Â  480,954Â Â Â Â Â Â Â Â Â Â  929,721

Cu-7-14Â Â Â Â Â Â Â Â Â Â  480,886Â Â Â Â Â Â Â Â Â Â  929,576

Cu-7-15Â Â Â Â Â Â Â Â Â Â  480,564Â Â Â Â Â Â Â Â Â Â  929,341

Cu-7-16Â Â Â Â Â Â Â Â Â Â  480,217Â Â Â Â Â Â Â Â Â Â  928,860

Cu-7-17Â Â Â Â Â Â Â Â Â Â  480,122Â Â Â Â Â Â Â Â Â Â  928,700

Cu-7-18Â Â Â Â Â Â Â Â Â Â  479,910Â Â Â Â Â Â Â Â Â Â  928,435

Cu-7-19Â Â Â Â Â Â Â Â Â Â  479,060Â Â Â Â Â Â Â Â Â Â  927,987

Cu-7-20Â Â Â Â Â Â Â Â Â Â  477,708Â Â Â Â Â Â Â Â Â Â  927,259

Cu-7-21Â Â Â Â Â Â Â Â Â Â  477,184Â Â Â Â Â Â Â Â Â Â  926,960

Cu-7-22Â Â Â Â Â Â Â Â Â Â  476,933Â Â Â Â Â Â Â Â Â Â  926,833

Cu-7-23Â Â Â Â Â Â Â Â Â Â  476,453Â Â Â Â Â Â Â Â Â Â  926,519

Cu-7-24Â Â Â Â Â Â Â Â Â Â  475,128Â Â Â Â Â Â Â Â Â Â  925,801

Cu-7-25Â Â Â Â Â Â Â Â Â Â  474,536Â Â Â Â Â Â Â Â Â Â  925,461

Â Â Â Â Â  Description of Location of Point Number Cu-7-25: A point near the north boundary of Floras Lake State Park located near the section line between section 7 and section 18 of township 31 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-26Â Â Â Â Â Â Â Â Â Â  460,789Â Â Â Â Â Â Â Â Â Â  918,140

Â Â Â Â Â  Description of Location of Point Number Cu-7-26: A point near the south boundary of Floras Lake State Park located in section 25 of township 31 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-27Â Â Â Â Â Â Â Â Â Â  459,979Â Â Â Â Â Â Â Â Â Â  917,628

Cu-7-27AÂ Â Â Â Â Â Â  459,587Â Â Â Â Â Â Â Â Â Â  917,079

Cu-7-28Â Â Â Â Â Â Â Â Â Â  458,933Â Â Â Â Â Â Â Â Â Â  917,257

Cu-7-28AÂ Â Â Â Â Â Â  458,345Â Â Â Â Â Â Â Â Â Â  916,603

Cu-7-29Â Â Â Â Â Â Â Â Â Â  458,318Â Â Â Â Â Â Â Â Â Â  916,281

Cu-7-30Â Â Â Â Â Â Â Â Â Â  457,743Â Â Â Â Â Â Â Â Â Â  916,020

Cu-7-31Â Â Â Â Â Â Â Â Â Â  457,243Â Â Â Â Â Â Â Â Â Â  915,713

Cu-7-32Â Â Â Â Â Â Â Â Â Â  456,847Â Â Â Â Â Â Â Â Â Â  915,413

Cu-7-33Â Â Â Â Â Â Â Â Â Â  456,546Â Â Â Â Â Â Â Â Â Â  915,235

Cu-7-34Â Â Â Â Â Â Â Â Â Â  455,650Â Â Â Â Â Â Â Â Â Â  914,957

Cu-7-35Â Â Â Â Â Â Â Â Â Â  455,367Â Â Â Â Â Â Â Â Â Â  914,795

Cu-7-36Â Â Â Â Â Â Â Â Â Â  454,864Â Â Â Â Â Â Â Â Â Â  914,510

Cu-7-37Â Â Â Â Â Â Â Â Â Â  454,408Â Â Â Â Â Â Â Â Â Â  914,160

Cu-7-38Â Â Â Â Â Â Â Â Â Â  454,311Â Â Â Â Â Â Â Â Â Â  914,127

Cu-7-39Â Â Â Â Â Â Â Â Â Â  454,138Â Â Â Â Â Â Â Â Â Â  913,983

Cu-7-40Â Â Â Â Â Â Â Â Â Â  453,926Â Â Â Â Â Â Â Â Â Â  913,695

Cu-7-41Â Â Â Â Â Â Â Â Â Â  453,771Â Â Â Â Â Â Â Â Â Â  913,579

Cu-7-42Â Â Â Â Â Â Â Â Â Â  453,663Â Â Â Â Â Â Â Â Â Â  913,416

Cu-7-43Â Â Â Â Â Â Â Â Â Â  453,523Â Â Â Â Â Â Â Â Â Â  913,219

Cu-7-44Â Â Â Â Â Â Â Â Â Â  453,473Â Â Â Â Â Â Â Â Â Â  913,101

Cu-7-45Â Â Â Â Â Â Â Â Â Â  453,421Â Â Â Â Â Â Â Â Â Â  912,999

Cu-7-46Â Â Â Â Â Â Â Â Â Â  453,397Â Â Â Â Â Â Â Â Â Â  912,848

Cu-7-47Â Â Â Â Â Â Â Â Â Â  453,307Â Â Â Â Â Â Â Â Â Â  912,762

Cu-7-48Â Â Â Â Â Â Â Â Â Â  453,310Â Â Â Â Â Â Â Â Â Â  912,692

Cu-7-49Â Â Â Â Â Â Â Â Â Â  453,253Â Â Â Â Â Â Â Â Â Â  912,591

Cu-7-50Â Â Â Â Â Â Â Â Â Â  453,180Â Â Â Â Â Â Â Â Â Â  912,165

Cu-7-51Â Â Â Â Â Â Â Â Â Â  453,152Â Â Â Â Â Â Â Â Â Â  911,780

Cu-7-52Â Â Â Â Â Â Â Â Â Â  453,254Â Â Â Â Â Â Â Â Â Â  911,495

Cu-7-53Â Â Â Â Â Â Â Â Â Â  453,326Â Â Â Â Â Â Â Â Â Â  911,275

Cu-7-54Â Â Â Â Â Â Â Â Â Â  453,460Â Â Â Â Â Â Â Â Â Â  911,156

Â Â Â Â Â  Description of Location of Point Number Cu-7-54: A point near the east end of the headlands on the northeast side of Cape Blanco located in section 2 of township 32 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-55Â Â Â Â Â Â Â Â Â Â  452,117Â Â Â Â Â Â Â Â Â Â  910,664

Â Â Â Â Â  Description of Location of Point Number Cu-7-55: A point near the east end of the headlands on the southeast side of Cape Blanco located in section 2 of township 32 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-56Â Â Â Â Â Â Â Â Â Â  452,107Â Â Â Â Â Â Â Â Â Â  910,814

Cu-7-57Â Â Â Â Â Â Â Â Â Â  452,002Â Â Â Â Â Â Â Â Â Â  911,078

Cu-7-58Â Â Â Â Â Â Â Â Â Â  451,734Â Â Â Â Â Â Â Â Â Â  911,201

Cu-7-59Â Â Â Â Â Â Â Â Â Â  451,988Â Â Â Â Â Â Â Â Â Â  911,384

Cu-7-60Â Â Â Â Â Â Â Â Â Â  452,030Â Â Â Â Â Â Â Â Â Â  911,494

Cu-7-61Â Â Â Â Â Â Â Â Â Â  452,015Â Â Â Â Â Â Â Â Â Â  911,644

Cu-7-62Â Â Â Â Â Â Â Â Â Â  451,734Â Â Â Â Â Â Â Â Â Â  912,301

Cu-7-63Â Â Â Â Â Â Â Â Â Â  451,615Â Â Â Â Â Â Â Â Â Â  912,450

Cu-7-64Â Â Â Â Â Â Â Â Â Â  451,576Â Â Â Â Â Â Â Â Â Â  912,565

Cu-7-65Â Â Â Â Â Â Â Â Â Â  451,492Â Â Â Â Â Â Â Â Â Â  912,683

Cu-7-66Â Â Â Â Â Â Â Â Â Â  451,264Â Â Â Â Â Â Â Â Â Â  912,951

Cu-7-67Â Â Â Â Â Â Â Â Â Â  450,946Â Â Â Â Â Â Â Â Â Â  913,303

Cu-7-68Â Â Â Â Â Â Â Â Â Â  450,721Â Â Â Â Â Â Â Â Â Â  913,517

Cu-7-69Â Â Â Â Â Â Â Â Â Â  450,608Â Â Â Â Â Â Â Â Â Â  913,599

Cu-7-70Â Â Â Â Â Â Â Â Â Â  450,540Â Â Â Â Â Â Â Â Â Â  913,682

Cu-7-71Â Â Â Â Â Â Â Â Â Â  450,162Â Â Â Â Â Â Â Â Â Â  913,972

Cu-7-72Â Â Â Â Â Â Â Â Â Â  449,475Â Â Â Â Â Â Â Â Â Â  914,516

Cu-7-73Â Â Â Â Â Â Â Â Â Â  449,417Â Â Â Â Â Â Â Â Â Â  914,584

Cu-7-74Â Â Â Â Â Â Â Â Â Â  449,147Â Â Â Â Â Â Â Â Â Â  914,805

Cu-7-75Â Â Â Â Â Â Â Â Â Â  448,724Â Â Â Â Â Â Â Â Â Â  915,150

Cu-7-76Â Â Â Â Â Â Â Â Â Â  448,634Â Â Â Â Â Â Â Â Â Â  915,187

Cu-7-77Â Â Â Â Â Â Â Â Â Â  448,533Â Â Â Â Â Â Â Â Â Â  915,272

Cu-7-78Â Â Â Â Â Â Â Â Â Â  448,435Â Â Â Â Â Â Â Â Â Â  915,325

Cu-7-79Â Â Â Â Â Â Â Â Â Â  448,362Â Â Â Â Â Â Â Â Â Â  915,436

Cu-7-80Â Â Â Â Â Â Â Â Â Â  448,183Â Â Â Â Â Â Â Â Â Â  915,529

Cu-7-81Â Â Â Â Â Â Â Â Â Â  448,239Â Â Â Â Â Â Â Â Â Â  915,612

Cu-7-82Â Â Â Â Â Â Â Â Â Â  448,020Â Â Â Â Â Â Â Â Â Â  915,796

Cu-7-83Â Â Â Â Â Â Â Â Â Â  447,281Â Â Â Â Â Â Â Â Â Â  916,347

Cu-7-84Â Â Â Â Â Â Â Â Â Â  447,226Â Â Â Â Â Â Â Â Â Â  916,415

Cu-7-85Â Â Â Â Â Â Â Â Â Â  447,003Â Â Â Â Â Â Â Â Â Â  916,569

Cu-7-86Â Â Â Â Â Â Â Â Â Â  446,798Â Â Â Â Â Â Â Â Â Â  916,723

Cu-7-87Â Â Â Â Â Â Â Â Â Â  446,483Â Â Â Â Â Â Â Â Â Â  916,915

Cu-7-88Â Â Â Â Â Â Â Â Â Â  445,956Â Â Â Â Â Â Â Â Â Â  917,175

Cu-7-89Â Â Â Â Â Â Â Â Â Â  445,494Â Â Â Â Â Â Â Â Â Â  917,383

Cu-7-90Â Â Â Â Â Â Â Â Â Â  444,827Â Â Â Â Â Â Â Â Â Â  917,614

Cu-7-91Â Â Â Â Â Â Â Â Â Â  444,440Â Â Â Â Â Â Â Â Â Â  917,838

Cu-7-92Â Â Â Â Â Â Â Â Â Â  444,271Â Â Â Â Â Â Â Â Â Â  917,881

Cu-7-93Â Â Â Â Â Â Â Â Â Â  444,145Â Â Â Â Â Â Â Â Â Â  918,032

Cu-7-94Â Â Â Â Â Â Â Â Â Â  443,659Â Â Â Â Â Â Â Â Â Â  918,220

Cu-7-95Â Â Â Â Â Â Â Â Â Â  443,409Â Â Â Â Â Â Â Â Â Â  918,340

Cu-7-96Â Â Â Â Â Â Â Â Â Â  443,151Â Â Â Â Â Â Â Â Â Â  918,543

Cu-7-97Â Â Â Â Â Â Â Â Â Â  443,003Â Â Â Â Â Â Â Â Â Â  918,630

Cu-7-98Â Â Â Â Â Â Â Â Â Â  442,763Â Â Â Â Â Â Â Â Â Â  918,949

Cu-7-99Â Â Â Â Â Â Â Â Â Â  442,510Â Â Â Â Â Â Â Â Â Â  919,118

Cu-7-100Â Â Â Â Â Â Â Â  442,270Â Â Â Â Â Â Â Â Â Â  919,228

Cu-7-101Â Â Â Â Â Â Â Â  441,914Â Â Â Â Â Â Â Â Â Â  919,360

Cu-7-102Â Â Â Â Â Â Â Â  441,670Â Â Â Â Â Â Â Â Â Â  919,431

Cu-7-103Â Â Â Â Â Â Â Â  441,460Â Â Â Â Â Â Â Â Â Â  919,429

Cu-7-104Â Â Â Â Â Â Â Â  441,310Â Â Â Â Â Â Â Â Â Â  919,539

Cu-7-105Â Â Â Â Â Â Â Â  440,732Â Â Â Â Â Â Â Â Â Â  919,662

Cu-7-106Â Â Â Â Â Â Â Â  440,669Â Â Â Â Â Â Â Â Â Â  919,708

Cu-7-107Â Â Â Â Â Â Â Â  440,538Â Â Â Â Â Â Â Â Â Â  919,741

Cu-7-108Â Â Â Â Â Â Â Â  440,220Â Â Â Â Â Â Â Â Â Â  919,912

Cu-7-109Â Â Â Â Â Â Â Â  439,753Â Â Â Â Â Â Â Â Â Â  920,115

Cu-7-110Â Â Â Â Â Â Â Â  439,262Â Â Â Â Â Â Â Â Â Â  920,242

Cu-7-111Â Â Â Â Â Â Â Â  438,471Â Â Â Â Â Â Â Â Â Â  920,351

Cu-7-112Â Â Â Â Â Â Â Â  438,351Â Â Â Â Â Â Â Â Â Â  920,385

Cu-7-113Â Â Â Â Â Â Â Â  437,983Â Â Â Â Â Â Â Â Â Â  920,477

Cu-7-114Â Â Â Â Â Â Â Â  437,654Â Â Â Â Â Â Â Â Â Â  920,618

Cu-7-115Â Â Â Â Â Â Â Â  437,160Â Â Â Â Â Â Â Â Â Â  920,983

Cu-7-115AÂ Â Â Â Â  436,738Â Â Â Â Â Â Â Â Â Â  920,855

Cu-7-115BÂ Â Â Â Â  436,393Â Â Â Â Â Â Â Â Â Â  920,841

Cu-7-115CÂ Â Â Â Â  435,898Â Â Â Â Â Â Â Â Â Â  920,940

Cu-7-116Â Â Â Â Â Â Â Â  435,598Â Â Â Â Â Â Â Â Â Â  920,933

Cu-7-117Â Â Â Â Â Â Â Â  434,950Â Â Â Â Â Â Â Â Â Â  921,233

Cu-7-117AÂ Â Â Â Â  434,721Â Â Â Â Â Â Â Â Â Â  921,074

Cu-7-118Â Â Â Â Â Â Â Â  434,425Â Â Â Â Â Â Â Â Â Â  921,091

Cu-7-119Â Â Â Â Â Â Â Â  432,881Â Â Â Â Â Â Â Â Â Â  920,925

Cu-7-120Â Â Â Â Â Â Â Â  432,240Â Â Â Â Â Â Â Â Â Â  920,985

Cu-7-121Â Â Â Â Â Â Â Â  431,820Â Â Â Â Â Â Â Â Â Â  921,030

Cu-7-122Â Â Â Â Â Â Â Â  431,222Â Â Â Â Â Â Â Â Â Â  921,095

Cu-7-123Â Â Â Â Â Â Â Â  430,698Â Â Â Â Â Â Â Â Â Â  921,141

Cu-7-124Â Â Â Â Â Â Â Â  429,964Â Â Â Â Â Â Â Â Â Â  921,198

Cu-7-125Â Â Â Â Â Â Â Â  429,404Â Â Â Â Â Â Â Â Â Â  921,250

Cu-7-126Â Â Â Â Â Â Â Â  429,064Â Â Â Â Â Â Â Â Â Â  921,277

Cu-7-127Â Â Â Â Â Â Â Â  428,608Â Â Â Â Â Â Â Â Â Â  921,329

Cu-7-128Â Â Â Â Â Â Â Â  427,876Â Â Â Â Â Â Â Â Â Â  921,437

Cu-7-129Â Â Â Â Â Â Â Â  427,588Â Â Â Â Â Â Â Â Â Â  921,493

Cu-7-130Â Â Â Â Â Â Â Â  427,138Â Â Â Â Â Â Â Â Â Â  921,552

Cu-7-131Â Â Â Â Â Â Â Â  426,625Â Â Â Â Â Â Â Â Â Â  921,618

Cu-7-132Â Â Â Â Â Â Â Â  426,249Â Â Â Â Â Â Â Â Â Â  921,697

Cu-7-133Â Â Â Â Â Â Â Â  425,467Â Â Â Â Â Â Â Â Â Â  921,779

Cu-7-134Â Â Â Â Â Â Â Â  425,094Â Â Â Â Â Â Â Â Â Â  921,840

Cu-7-135Â Â Â Â Â Â Â Â  423,993Â Â Â Â Â Â Â Â Â Â  922,034

Cu-7-136Â Â Â Â Â Â Â Â  422,788Â Â Â Â Â Â Â Â Â Â  922,252

Cu-7-137Â Â Â Â Â Â Â Â  421,853Â Â Â Â Â Â Â Â Â Â  922,429

Cu-7-138Â Â Â Â Â Â Â Â  420,941Â Â Â Â Â Â Â Â Â Â  922,654

Cu-7-139Â Â Â Â Â Â Â Â  420,101Â Â Â Â Â Â Â Â Â Â  922,802

Cu-7-140Â Â Â Â Â Â Â Â  419,416Â Â Â Â Â Â Â Â Â Â  922,851

Cu-7-141Â Â Â Â Â Â Â Â  418,960Â Â Â Â Â Â Â Â Â Â  922,865

Cu-7-142Â Â Â Â Â Â Â Â  418,592Â Â Â Â Â Â Â Â Â Â  922,781

Cu-7-143Â Â Â Â Â Â Â Â  418,496Â Â Â Â Â Â Â Â Â Â  922,860

Cu-7-144Â Â Â Â Â Â Â Â  418,385Â Â Â Â Â Â Â Â Â Â  922,891

Cu-7-145Â Â Â Â Â Â Â Â  418,349Â Â Â Â Â Â Â Â Â Â  922,984

Cu-7-146Â Â Â Â Â Â Â Â  418,367Â Â Â Â Â Â Â Â Â Â  923,067

Cu-7-147Â Â Â Â Â Â Â Â  418,201Â Â Â Â Â Â Â Â Â Â  923,092

Cu-7-148Â Â Â Â Â Â Â Â  418,115Â Â Â Â Â Â Â Â Â Â  923,013

Cu-7-149Â Â Â Â Â Â Â Â  418,111Â Â Â Â Â Â Â Â Â Â  922,682

Cu-7-150Â Â Â Â Â Â Â Â  418,049Â Â Â Â Â Â Â Â Â Â  922,580

Cu-7-151Â Â Â Â Â Â Â Â  417,545Â Â Â Â Â Â Â Â Â Â  922,553

Cu-7-152Â Â Â Â Â Â Â Â  417,411Â Â Â Â Â Â Â Â Â Â  922,632

Cu-7-153Â Â Â Â Â Â Â Â  417,264Â Â Â Â Â Â Â Â Â Â  922,485

Cu-7-154Â Â Â Â Â Â Â Â  417,166Â Â Â Â Â Â Â Â Â Â  922,469

Cu-7-155Â Â Â Â Â Â Â Â  417,174Â Â Â Â Â Â Â Â Â Â  922,401

Â Â Â Â Â  Description of Location of Point Number Cu-7-155: A point near the north end of the headlands on the north side of The Heads at Port Orford located in section 6 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-156Â Â Â Â Â Â Â Â  417,164Â Â Â Â Â Â Â Â Â Â  926,366

Â Â Â Â Â  Description of Location of Point Number Cu-7-156: A point near the east end of the headlands at Graveyard Point located in section 5 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-157Â Â Â Â Â Â Â Â  417,377Â Â Â Â Â Â Â Â Â Â  926,537

Cu-7-158Â Â Â Â Â Â Â Â  417,522Â Â Â Â Â Â Â Â Â Â  926,867

Cu-7-159Â Â Â Â Â Â Â Â  417,575Â Â Â Â Â Â Â Â Â Â  927,163

Cu-7-160Â Â Â Â Â Â Â Â  417,534Â Â Â Â Â Â Â Â Â Â  927,457

Cu-7-161Â Â Â Â Â Â Â Â  417,280Â Â Â Â Â Â Â Â Â Â  927,591

Cu-7-162Â Â Â Â Â Â Â Â  417,293Â Â Â Â Â Â Â Â Â Â  927,687

Cu-7-163Â Â Â Â Â Â Â Â  417,496Â Â Â Â Â Â Â Â Â Â  927,929

Cu-7-164Â Â Â Â Â Â Â Â  417,663Â Â Â Â Â Â Â Â Â Â  928,027

Cu-7-165Â Â Â Â Â Â Â Â  417,684Â Â Â Â Â Â Â Â Â Â  928,143

Cu-7-166Â Â Â Â Â Â Â Â  417,693Â Â Â Â Â Â Â Â Â Â  928,354

Cu-7-167Â Â Â Â Â Â Â Â  417,677Â Â Â Â Â Â Â Â Â Â  928,529

Â Â Â Â Â  Description of Location of Point Number Cu-7-167: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 4 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-167AÂ Â Â Â Â  415,194Â Â Â Â Â Â Â Â Â Â  932,338

Â Â Â Â Â  Description of Location of Point Number Cu-7-167A: A point near the south boundary of property owned through the State Parks and Recreation Department and near Hubbard Creek located in section 9 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-167BÂ Â Â Â Â  414,837Â Â Â Â Â Â Â Â Â Â  932,459

Cu-7-167CÂ Â Â Â Â  414,465Â Â Â Â Â Â Â Â Â Â  932,723

Cu-7-167DÂ Â Â Â Â  414,393Â Â Â Â Â Â Â Â Â Â  932,841

Cu-7-167EÂ Â Â Â Â  414,074Â Â Â Â Â Â Â Â Â Â  933,166

Â Â Â Â Â  Description of Location of Point Number Cu-7-167E: A point near the north boundary of property owned through the State Parks and Recreation Department located near the section line between section 9 and section 10 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-168Â Â Â Â Â Â Â Â  387,665Â Â Â Â Â Â Â Â Â Â  946,358

Â Â Â Â Â  Description of Location of Point Number Cu-7-168: A point near the south end of the headlands at Humbug Mountain located in section 1 of township 34 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-169Â Â Â Â Â Â Â Â  387,513Â Â Â Â Â Â Â Â Â Â  946,975

Cu-7-170Â Â Â Â Â Â Â Â  387,317Â Â Â Â Â Â Â Â Â Â  947,324

Cu-7-171Â Â Â Â Â Â Â Â  386,789Â Â Â Â Â Â Â Â Â Â  947,744

Cu-7-172Â Â Â Â Â Â Â Â  386,635Â Â Â Â Â Â Â Â Â Â  947,941

Cu-7-173Â Â Â Â Â Â Â Â  386,522Â Â Â Â Â Â Â Â Â Â  947,888

Cu-7-174Â Â Â Â Â Â Â Â  385,894Â Â Â Â Â Â Â Â Â Â  948,151

Â Â Â Â Â  Description of Location of Point Number Cu-7-174: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 6 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-175Â Â Â Â Â Â Â Â  372,047Â Â Â Â Â Â Â Â Â Â  950,729

Â Â Â Â Â  Description of Location of Point Number Cu-7-175: A point near the south end of the first headlands south of Lookout Rock located in section 19 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-176Â Â Â Â Â Â Â Â  372,002Â Â Â Â Â Â Â Â Â Â  950,847

Cu-7-177Â Â Â Â Â Â Â Â  371,704Â Â Â Â Â Â Â Â Â Â  951,058

Cu-7-178Â Â Â Â Â Â Â Â  371,593Â Â Â Â Â Â Â Â Â Â  951,098

Cu-7-179Â Â Â Â Â Â Â Â  371,013Â Â Â Â Â Â Â Â Â Â  951,190

Cu-7-180Â Â Â Â Â Â Â Â  371,011Â Â Â Â Â Â Â Â Â Â  951,243

Cu-7-181Â Â Â Â Â Â Â Â  370,627Â Â Â Â Â Â Â Â Â Â  951,250

Cu-7-182Â Â Â Â Â Â Â Â  370,015Â Â Â Â Â Â Â Â Â Â  951,386

Cu-7-182AÂ Â Â Â Â  369,639Â Â Â Â Â Â Â Â Â Â  951,391

Cu-7-183Â Â Â Â Â Â Â Â  369,389Â Â Â Â Â Â Â Â Â Â  951,143

Cu-7-184Â Â Â Â Â Â Â Â  369,322Â Â Â Â Â Â Â Â Â Â  951,076

Cu-7-185Â Â Â Â Â Â Â Â  368,854Â Â Â Â Â Â Â Â Â Â  950,922

Cu-7-186Â Â Â Â Â Â Â Â  368,488Â Â Â Â Â Â Â Â Â Â  950,650

Cu-7-187Â Â Â Â Â Â Â Â  368,297Â Â Â Â Â Â Â Â Â Â  950,580

Cu-7-188Â Â Â Â Â Â Â Â  367,647Â Â Â Â Â Â Â Â Â Â  950,767

Cu-7-189Â Â Â Â Â Â Â Â  366,689Â Â Â Â Â Â Â Â Â Â  950,737

Cu-7-190Â Â Â Â Â Â Â Â  366,317Â Â Â Â Â Â Â Â Â Â  950,658

Cu-7-191Â Â Â Â Â Â Â Â  366,138Â Â Â Â Â Â Â Â Â Â  950,541

Cu-7-192Â Â Â Â Â Â Â Â  365,769Â Â Â Â Â Â Â Â Â Â  950,590

Cu-7-193Â Â Â Â Â Â Â Â  365,508Â Â Â Â Â Â Â Â Â Â  950,586

Cu-7-194Â Â Â Â Â Â Â Â  365,101Â Â Â Â Â Â Â Â Â Â  950,335

Cu-7-195Â Â Â Â Â Â Â Â  364,751Â Â Â Â Â Â Â Â Â Â  950,302

Cu-7-196Â Â Â Â Â Â Â Â  364,387Â Â Â Â Â Â Â Â Â Â  950,403

Â Â Â Â Â  Description of Location of Point Number Cu-7-196: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 30 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-197Â Â Â Â Â Â Â Â  362,813Â Â Â Â Â Â Â Â Â Â  950,030

Â Â Â Â Â  Description of Location of Point Number Cu-7-197: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-198Â Â Â Â Â Â Â Â  362,702Â Â Â Â Â Â Â Â Â Â  949,975

Cu-7-199Â Â Â Â Â Â Â Â  362,664Â Â Â Â Â Â Â Â Â Â  949,867

Cu-7-200Â Â Â Â Â Â Â Â  362,399Â Â Â Â Â Â Â Â Â Â  949,498

Cu-7-201Â Â Â Â Â Â Â Â  362,444Â Â Â Â Â Â Â Â Â Â  949,369

Â Â Â Â Â  Description of Location of Point Number Cu-7-201: A point near the north end of the headlands at Sisters Rocks located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-202Â Â Â Â Â Â Â Â  361,997Â Â Â Â Â Â Â Â Â Â  949,593

Â Â Â Â Â  Description of Location of Point Number Cu-7-202: A point near the east end of the headlands on the south side of Sisters Rocks located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-203Â Â Â Â Â Â Â Â  362,121Â Â Â Â Â Â Â Â Â Â  949,727

Cu-7-204Â Â Â Â Â Â Â Â  362,173Â Â Â Â Â Â Â Â Â Â  949,869

Cu-7-205Â Â Â Â Â Â Â Â  362,160Â Â Â Â Â Â Â Â Â Â  949,970

Cu-7-206Â Â Â Â Â Â Â Â  361,999Â Â Â Â Â Â Â Â Â Â  950,165

Cu-7-207Â Â Â Â Â Â Â Â  361,969Â Â Â Â Â Â Â Â Â Â  950,430

Cu-7-208Â Â Â Â Â Â Â Â  361,510Â Â Â Â Â Â Â Â Â Â  950,798

Cu-7-209Â Â Â Â Â Â Â Â  361,292Â Â Â Â Â Â Â Â Â Â  950,853

Cu-7-210Â Â Â Â Â Â Â Â  361,122Â Â Â Â Â Â Â Â Â Â  950,953

Cu-7-211Â Â Â Â Â Â Â Â  360,606Â Â Â Â Â Â Â Â Â Â  951,087

Cu-7-212Â Â Â Â Â Â Â Â  360,459Â Â Â Â Â Â Â Â Â Â  951,114

Cu-7-213Â Â Â Â Â Â Â Â  360,517Â Â Â Â Â Â Â Â Â Â  951,183

Cu-7-214Â Â Â Â Â Â Â Â  360,450Â Â Â Â Â Â Â Â Â Â  951,314

Cu-7-215Â Â Â Â Â Â Â Â  360,134Â Â Â Â Â Â Â Â Â Â  951,451

Cu-7-216Â Â Â Â Â Â Â Â  360,012Â Â Â Â Â Â Â Â Â Â  951,442

Cu-7-217Â Â Â Â Â Â Â Â  359,587Â Â Â Â Â Â Â Â Â Â  951,452

Cu-7-218Â Â Â Â Â Â Â Â  359,368Â Â Â Â Â Â Â Â Â Â  951,721

Cu-7-219Â Â Â Â Â Â Â Â  359,145Â Â Â Â Â Â Â Â Â Â  951,794

Â Â Â Â Â  Description of Location of Point Number Cu-7-219: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 32 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-220Â Â Â Â Â Â Â Â  357,690Â Â Â Â Â Â Â Â Â Â  952,165

Â Â Â Â Â  Description of Location of Point Number Cu-7-220: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-221Â Â Â Â Â Â Â Â  357,476Â Â Â Â Â Â Â Â Â Â  952,176

Cu-7-221AÂ Â Â Â Â  357,111Â Â Â Â Â Â Â Â Â Â  952,003

Cu-7-221BÂ Â Â Â Â  356,695Â Â Â Â Â Â Â Â Â Â  951,879

Cu-7-222Â Â Â Â Â Â Â Â  356,625Â Â Â Â Â Â Â Â Â Â  951,808

Cu-7-222AÂ Â Â Â Â  356,493Â Â Â Â Â Â Â Â Â Â  951,585

Cu-7-222BÂ Â Â Â Â  356,263Â Â Â Â Â Â Â Â Â Â  951,649

Cu-7-222CÂ Â Â Â Â  356,323Â Â Â Â Â Â Â Â Â Â  951,775

Cu-7-223Â Â Â Â Â Â Â Â  356,455Â Â Â Â Â Â Â Â Â Â  951,847

Cu-7-224Â Â Â Â Â Â Â Â  356,487Â Â Â Â Â Â Â Â Â Â  952,018

Cu-7-225Â Â Â Â Â Â Â Â  356,391Â Â Â Â Â Â Â Â Â Â  952,207

Â Â Â Â Â  Description of Location of Point Number Cu-7-225: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-226Â Â Â Â Â Â Â Â  354,226Â Â Â Â Â Â Â Â Â Â  952,943

Â Â Â Â Â  Description of Location of Point Number Cu-7-226: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-226AÂ Â Â Â Â  353,863Â Â Â Â Â Â Â Â Â Â  952,893

Cu-7-226BÂ Â Â Â Â  353,626Â Â Â Â Â Â Â Â Â Â  952,933

Cu-7-227Â Â Â Â Â Â Â Â  353,146Â Â Â Â Â Â Â Â Â Â  952,852

Cu-7-228Â Â Â Â Â Â Â Â  353,058Â Â Â Â Â Â Â Â Â Â  952,718

Cu-7-229Â Â Â Â Â Â Â Â  352,840Â Â Â Â Â Â Â Â Â Â  952,706

Cu-7-230Â Â Â Â Â Â Â Â  352,633Â Â Â Â Â Â Â Â Â Â  952,769

Cu-7-231Â Â Â Â Â Â Â Â  351,862Â Â Â Â Â Â Â Â Â Â  952,627

Cu-7-232Â Â Â Â Â Â Â Â  351,477Â Â Â Â Â Â Â Â Â Â  952,632

Cu-7-232AÂ Â Â Â Â  350,538Â Â Â Â Â Â Â Â Â Â  952,721

Cu-7-232BÂ Â Â Â Â  349,420Â Â Â Â Â Â Â Â Â Â  952,752

Cu-7-233Â Â Â Â Â Â Â Â  349,083Â Â Â Â Â Â Â Â Â Â  952,680

Cu-7-234Â Â Â Â Â Â Â Â  348,478Â Â Â Â Â Â Â Â Â Â  952,367

Cu-7-234AÂ Â Â Â Â  348,283Â Â Â Â Â Â Â Â Â Â  952,216

Cu-7-234BÂ Â Â Â Â  348,268Â Â Â Â Â Â Â Â Â Â  952,170

Cu-7-234CÂ Â Â Â Â  348,210Â Â Â Â Â Â Â Â Â Â  952,173

Cu-7-234DÂ Â Â Â Â  348,060Â Â Â Â Â Â Â Â Â Â  952,066

Cu-7-235Â Â Â Â Â Â Â Â  348,028Â Â Â Â Â Â Â Â Â Â  951,988

Cu-7-235AÂ Â Â Â Â  347,971Â Â Â Â Â Â Â Â Â Â  951,987

Cu-7-235BÂ Â Â Â Â  347,787Â Â Â Â Â Â Â Â Â Â  951,883

Cu-7-235CÂ Â Â Â Â  347,785Â Â Â Â Â Â Â Â Â Â  951,844

Cu-7-235DÂ Â Â Â Â  347,741Â Â Â Â Â Â Â Â Â Â  951,853

Cu-7-236Â Â Â Â Â Â Â Â  347,644Â Â Â Â Â Â Â Â Â Â  951,774

Â Â Â Â Â  Description of Location of Point Number Cu-7-236: A point near the north boundary of property owned through the State Parks and Recreation Department and located near the section line between section 8 and section 17 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-237Â Â Â Â Â Â Â Â  333,550Â Â Â Â Â Â Â Â Â Â  946,491

Â Â Â Â Â  Description of Location of Point Number Cu-7-237: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 30 of township 35 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-237AÂ Â Â Â Â  333,494Â Â Â Â Â Â Â Â Â Â  946,351

Cu-7-238Â Â Â Â Â Â Â Â  333,300Â Â Â Â Â Â Â Â Â Â  946,191

Cu-7-239Â Â Â Â Â Â Â Â  332,866Â Â Â Â Â Â Â Â Â Â  946,032

Cu-7-240Â Â Â Â Â Â Â Â  332,566Â Â Â Â Â Â Â Â Â Â  945,795

Cu-7-241Â Â Â Â Â Â Â Â  332,146Â Â Â Â Â Â Â Â Â Â  945,613

Cu-7-242Â Â Â Â Â Â Â Â  331,983Â Â Â Â Â Â Â Â Â Â  945,634

Cu-7-243Â Â Â Â Â Â Â Â  331,576Â Â Â Â Â Â Â Â Â Â  945,411

Cu-7-244Â Â Â Â Â Â Â Â  331,475Â Â Â Â Â Â Â Â Â Â  945,311

Cu-7-245Â Â Â Â Â Â Â Â  330,699Â Â Â Â Â Â Â Â Â Â  944,933

Cu-7-246Â Â Â Â Â Â Â Â  330,397Â Â Â Â Â Â Â Â Â Â  944,802

Cu-7-247Â Â Â Â Â Â Â Â  330,267Â Â Â Â Â Â Â Â Â Â  944,738

Cu-7-248Â Â Â Â Â Â Â Â  330,042Â Â Â Â Â Â Â Â Â Â  944,681

Cu-7-249Â Â Â Â Â Â Â Â  329,435Â Â Â Â Â Â Â Â Â Â  944,417

Cu-7-250Â Â Â Â Â Â Â Â  329,020Â Â Â Â Â Â Â Â Â Â  944,195

Cu-7-251Â Â Â Â Â Â Â Â  328,553Â Â Â Â Â Â Â Â Â Â  943,911

Cu-7-252Â Â Â Â Â Â Â Â  328,291Â Â Â Â Â Â Â Â Â Â  943,737

Cu-7-253Â Â Â Â Â Â Â Â  328,223Â Â Â Â Â Â Â Â Â Â  943,648

Cu-7-254Â Â Â Â Â Â Â Â  327,927Â Â Â Â Â Â Â Â Â Â  943,419

Cu-7-255Â Â Â Â Â Â Â Â  327,780Â Â Â Â Â Â Â Â Â Â  943,235

Cu-7-256Â Â Â Â Â Â Â Â  327,620Â Â Â Â Â Â Â Â Â Â  943,178

Cu-7-257Â Â Â Â Â Â Â Â  327,429Â Â Â Â Â Â Â Â Â Â  943,048

Cu-7-258Â Â Â Â Â Â Â Â  327,406Â Â Â Â Â Â Â Â Â Â  942,965

Â Â Â Â Â  Description of Location of Point Number Cu-7-258: A point near the north end of the first headlands south of Nesika Beach located in section 36 of township 35 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-259Â Â Â Â Â Â Â Â  327,129Â Â Â Â Â Â Â Â Â Â  943,003

Â Â Â Â Â  Description of Location of Point Number Cu-7-259: A point near the south end of the first headlands south of Nesika Beach located in section 36 of township 35 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-260Â Â Â Â Â Â Â Â  327,142Â Â Â Â Â Â Â Â Â Â  943,114

Cu-7-261Â Â Â Â Â Â Â Â  327,108Â Â Â Â Â Â Â Â Â Â  943,217

Cu-7-262Â Â Â Â Â Â Â Â  326,970Â Â Â Â Â Â Â Â Â Â  943,331

Cu-7-263Â Â Â Â Â Â Â Â  326,722Â Â Â Â Â Â Â Â Â Â  943,382

Cu-7-264Â Â Â Â Â Â Â Â  326,467Â Â Â Â Â Â Â Â Â Â  943,198

Cu-7-265Â Â Â Â Â Â Â Â  326,241Â Â Â Â Â Â Â Â Â Â  943,072

Cu-7-266Â Â Â Â Â Â Â Â  325,990Â Â Â Â Â Â Â Â Â Â  943,172

Cu-7-267Â Â Â Â Â Â Â Â  325,794Â Â Â Â Â Â Â Â Â Â  943,124

Cu-7-268Â Â Â Â Â Â Â Â  325,798Â Â Â Â Â Â Â Â Â Â  943,026

Â Â Â Â Â  Description of Location of Point Number Cu-7-268: A point near the north end of the headlands west of Geisel Monument State Park located in section 1 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-269Â Â Â Â Â Â Â Â  325,323Â Â Â Â Â Â Â Â Â Â  943,307

Â Â Â Â Â  Description of Location of Point Number Cu-7-269: A point near the south end of the headlands west of Geisel Monument State Park located in section 1 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-270Â Â Â Â Â Â Â Â  325,296Â Â Â Â Â Â Â Â Â Â  943,418

Cu-7-271Â Â Â Â Â Â Â Â  325,230Â Â Â Â Â Â Â Â Â Â  943,486

Cu-7-272Â Â Â Â Â Â Â Â  324,897Â Â Â Â Â Â Â Â Â Â  943,617

Cu-7-273Â Â Â Â Â Â Â Â  324,613Â Â Â Â Â Â Â Â Â Â  943,583

Cu-7-274Â Â Â Â Â Â Â Â  323,664Â Â Â Â Â Â Â Â Â Â  943,235

Cu-7-275Â Â Â Â Â Â Â Â  323,431Â Â Â Â Â Â Â Â Â Â  943,126

Cu-7-276Â Â Â Â Â Â Â Â  322,581Â Â Â Â Â Â Â Â Â Â  942,873

Cu-7-277Â Â Â Â Â Â Â Â  322,427Â Â Â Â Â Â Â Â Â Â  942,803

Cu-7-278Â Â Â Â Â Â Â Â  322,251Â Â Â Â Â Â Â Â Â Â  942,654

Cu-7-279Â Â Â Â Â Â Â Â  322,155Â Â Â Â Â Â Â Â Â Â  942,643

Cu-7-280Â Â Â Â Â Â Â Â  321,834Â Â Â Â Â Â Â Â Â Â  942,541

Cu-7-281Â Â Â Â Â Â Â Â  321,401Â Â Â Â Â Â Â Â Â Â  942,493

Cu-7-282Â Â Â Â Â Â Â Â  321,303Â Â Â Â Â Â Â Â Â Â  942,516

Cu-7-283Â Â Â Â Â Â Â Â  321,162Â Â Â Â Â Â Â Â Â Â  942,457

Cu-7-284Â Â Â Â Â Â Â Â  320,966Â Â Â Â Â Â Â Â Â Â  942,548

Cu-7-285Â Â Â Â Â Â Â Â  320,879Â Â Â Â Â Â Â Â Â Â  942,553

Cu-7-286Â Â Â Â Â Â Â Â  320,735Â Â Â Â Â Â Â Â Â Â  942,469

Cu-7-287Â Â Â Â Â Â Â Â  320,662Â Â Â Â Â Â Â Â Â Â  942,356

Cu-7-288Â Â Â Â Â Â Â Â  320,706Â Â Â Â Â Â Â Â Â Â  942,189

Â Â Â Â Â  Description of Location of Point Number Cu-7-288: A point near the north end of the headlands on the north side of Hubbard Mound located in section 12 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-289Â Â Â Â Â Â Â Â  319,993Â Â Â Â Â Â Â Â Â Â  942,104

Â Â Â Â Â  Description of Location of Point Number Cu-7-289: A point near the south end of the headlands on the south side of Hubbard Mound located in section 12 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-290Â Â Â Â Â Â Â Â  319,969Â Â Â Â Â Â Â Â Â Â  942,269

Cu-7-291Â Â Â Â Â Â Â Â  319,871Â Â Â Â Â Â Â Â Â Â  942,369

Cu-7-292Â Â Â Â Â Â Â Â  319,716Â Â Â Â Â Â Â Â Â Â  942,455

Cu-7-293Â Â Â Â Â Â Â Â  319,658Â Â Â Â Â Â Â Â Â Â  942,530

Cu-7-294Â Â Â Â Â Â Â Â  319,339Â Â Â Â Â Â Â Â Â Â  942,693

Cu-7-295Â Â Â Â Â Â Â Â  318,872Â Â Â Â Â Â Â Â Â Â  942,734

Cu-7-296Â Â Â Â Â Â Â Â  318,543Â Â Â Â Â Â Â Â Â Â  942,722

Cu-7-297Â Â Â Â Â Â Â Â  318,142Â Â Â Â Â Â Â Â Â Â  942,591

Cu-7-298Â Â Â Â Â Â Â Â  318,097Â Â Â Â Â Â Â Â Â Â  942,673

Cu-7-299Â Â Â Â Â Â Â Â  317,962Â Â Â Â Â Â Â Â Â Â  942,733

Cu-7-300Â Â Â Â Â Â Â Â  317,655Â Â Â Â Â Â Â Â Â Â  942,687

Cu-7-301Â Â Â Â Â Â Â Â  317,489Â Â Â Â Â Â Â Â Â Â  942,581

Cu-7-302Â Â Â Â Â Â Â Â  317,207Â Â Â Â Â Â Â Â Â Â  942,446

Cu-7-303Â Â Â Â Â Â Â Â  317,083Â Â Â Â Â Â Â Â Â Â  942,404

Cu-7-304Â Â Â Â Â Â Â Â  316,624Â Â Â Â Â Â Â Â Â Â  942,415

Cu-7-305Â Â Â Â Â Â Â Â  316,508Â Â Â Â Â Â Â Â Â Â  942,342

Cu-7-306Â Â Â Â Â Â Â Â  316,249Â Â Â Â Â Â Â Â Â Â  942,464

Cu-7-307Â Â Â Â Â Â Â Â  316,067Â Â Â Â Â Â Â Â Â Â  942,452

Cu-7-308Â Â Â Â Â Â Â Â  315,770Â Â Â Â Â Â Â Â Â Â  942,318

Cu-7-309Â Â Â Â Â Â Â Â  315,502Â Â Â Â Â Â Â Â Â Â  942,118

Cu-7-310Â Â Â Â Â Â Â Â  315,456Â Â Â Â Â Â Â Â Â Â  942,061

Â Â Â Â Â  Description of Location of Point Number Cu-7-310: A point near the north end of the headlands on the north side of Otter Point located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-311Â Â Â Â Â Â Â Â  314,647Â Â Â Â Â Â Â Â Â Â  942,005

Â Â Â Â Â  Description of Location of Point Number Cu-7-311: A point near the south end of the headlands on the south side of Otter Point located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-312Â Â Â Â Â Â Â Â  314,646Â Â Â Â Â Â Â Â Â Â  942,186

Cu-7-313Â Â Â Â Â Â Â Â  314,446Â Â Â Â Â Â Â Â Â Â  942,420

Cu-7-314Â Â Â Â Â Â Â Â  314,281Â Â Â Â Â Â Â Â Â Â  942,516

Â Â Â Â Â  Description of Location of Point Number Cu-7-314: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-315Â Â Â Â Â Â Â Â  311,671Â Â Â Â Â Â Â Â Â Â  941,575

Â Â Â Â Â  Description of Location of Point Number Cu-7-315: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 13 of township 36 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-316Â Â Â Â Â Â Â Â  311,148Â Â Â Â Â Â Â Â Â Â  941,107

Cu-7-317Â Â Â Â Â Â Â Â  310,653Â Â Â Â Â Â Â Â Â Â  940,806

Cu-7-318Â Â Â Â Â Â Â Â  310,462Â Â Â Â Â Â Â Â Â Â  940,576

Cu-7-319Â Â Â Â Â Â Â Â  309,914Â Â Â Â Â Â Â Â Â Â  940,219

Cu-7-320Â Â Â Â Â Â Â Â  309,762Â Â Â Â Â Â Â Â Â Â  940,223

Cu-7-321Â Â Â Â Â Â Â Â  309,704Â Â Â Â Â Â Â Â Â Â  940,033

Cu-7-322Â Â Â Â Â Â Â Â  309,061Â Â Â Â Â Â Â Â Â Â  939,705

Cu-7-323Â Â Â Â Â Â Â Â  308,802Â Â Â Â Â Â Â Â Â Â  939,615

Cu-7-324Â Â Â Â Â Â Â Â  308,759Â Â Â Â Â Â Â Â Â Â  939,502

Cu-7-325Â Â Â Â Â Â Â Â  308,405Â Â Â Â Â Â Â Â Â Â  939,278

Cu-7-326Â Â Â Â Â Â Â Â  307,772Â Â Â Â Â Â Â Â Â Â  938,993

Cu-7-327Â Â Â Â Â Â Â Â  307,297Â Â Â Â Â Â Â Â Â Â  938,681

Cu-7-328Â Â Â Â Â Â Â Â  306,432Â Â Â Â Â Â Â Â Â Â  938,442

Cu-7-329Â Â Â Â Â Â Â Â  305,981Â Â Â Â Â Â Â Â Â Â  938,395

Cu-7-330Â Â Â Â Â Â Â Â  305,681Â Â Â Â Â Â Â Â Â Â  938,412

Cu-7-331Â Â Â Â Â Â Â Â  303,769Â Â Â Â Â Â Â Â Â Â  938,681

Cu-7-332Â Â Â Â Â Â Â Â  303,158Â Â Â Â Â Â Â Â Â Â  938,841

Cu-7-333Â Â Â Â Â Â Â Â  301,995Â Â Â Â Â Â Â Â Â Â  939,029

Cu-7-334Â Â Â Â Â Â Â Â  301,380Â Â Â Â Â Â Â Â Â Â  939,121

Cu-7-335Â Â Â Â Â Â Â Â  300,895Â Â Â Â Â Â Â Â Â Â  939,188

Cu-7-336Â Â Â Â Â Â Â Â  300,624Â Â Â Â Â Â Â Â Â Â  939,280

Cu-7-337Â Â Â Â Â Â Â Â  299,561Â Â Â Â Â Â Â Â Â Â  940,144

Cu-7-338Â Â Â Â Â Â Â Â  299,278Â Â Â Â Â Â Â Â Â Â  940,253

Cu-7-339Â Â Â Â Â Â Â Â  298,493Â Â Â Â Â Â Â Â Â Â  940,355

Cu-7-340Â Â Â Â Â Â Â Â  298,023Â Â Â Â Â Â Â Â Â Â  940,373

Cu-7-341Â Â Â Â Â Â Â Â  297,112Â Â Â Â Â Â Â Â Â Â  940,531

Cu-7-342Â Â Â Â Â Â Â Â  296,463Â Â Â Â Â Â Â Â Â Â  940,567

Cu-7-343Â Â Â Â Â Â Â Â  296,190Â Â Â Â Â Â Â Â Â Â  940,557

Cu-7-344Â Â Â Â Â Â Â Â  295,912Â Â Â Â Â Â Â Â Â Â  940,563

Cu-7-345Â Â Â Â Â Â Â Â  295,542Â Â Â Â Â Â Â Â Â Â  940,675

Cu-7-346Â Â Â Â Â Â Â Â  295,184Â Â Â Â Â Â Â Â Â Â  940,661

Cu-7-347Â Â Â Â Â Â Â Â  294,436Â Â Â Â Â Â Â Â Â Â  940,637

Cu-7-348Â Â Â Â Â Â Â Â  293,721Â Â Â Â Â Â Â Â Â Â  940,721

Cu-7-349Â Â Â Â Â Â Â Â  293,103Â Â Â Â Â Â Â Â Â Â  940,677

Cu-7-350Â Â Â Â Â Â Â Â  292,924Â Â Â Â Â Â Â Â Â Â  940,726

Cu-7-351Â Â Â Â Â Â Â Â  292,754Â Â Â Â Â Â Â Â Â Â  940,655

Cu-7-352Â Â Â Â Â Â Â Â  292,555Â Â Â Â Â Â Â Â Â Â  940,699

Cu-7-353Â Â Â Â Â Â Â Â  292,331Â Â Â Â Â Â Â Â Â Â  940,649

Cu-7-354Â Â Â Â Â Â Â Â  291,538Â Â Â Â Â Â Â Â Â Â  940,671

Cu-7-355Â Â Â Â Â Â Â Â  290,969Â Â Â Â Â Â Â Â Â Â  940,618

Cu-7-356Â Â Â Â Â Â Â Â  290,488Â Â Â Â Â Â Â Â Â Â  940,639

Cu-7-357Â Â Â Â Â Â Â Â  289,821Â Â Â Â Â Â Â Â Â Â  940,602

Cu-7-358Â Â Â Â Â Â Â Â  289,127Â Â Â Â Â Â Â Â Â Â  940,603

Cu-7-359Â Â Â Â Â Â Â Â  288,874Â Â Â Â Â Â Â Â Â Â  940,656

Cu-7-360Â Â Â Â Â Â Â Â  288,782Â Â Â Â Â Â Â Â Â Â  940,825

Cu-7-361Â Â Â Â Â Â Â Â  288,451Â Â Â Â Â Â Â Â Â Â  940,821

Cu-7-362Â Â Â Â Â Â Â Â  288,296Â Â Â Â Â Â Â Â Â Â  940,866

Cu-7-363Â Â Â Â Â Â Â Â  287,858Â Â Â Â Â Â Â Â Â Â  940,876

Â Â Â Â Â  Description of Location of Point Number Cu-7-363: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 12 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-364Â Â Â Â Â Â Â Â  283,800Â Â Â Â Â Â Â Â Â Â  940,465

Â Â Â Â Â  Description of Location of Point Number Cu-7-364: A point near the south boundary of Buena Vista Ocean Wayside located in section 13 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-365Â Â Â Â Â Â Â Â  282,516Â Â Â Â Â Â Â Â Â Â  940,370

Cu-7-366Â Â Â Â Â Â Â Â  282,438Â Â Â Â Â Â Â Â Â Â  940,462

Cu-7-367Â Â Â Â Â Â Â Â  282,176Â Â Â Â Â Â Â Â Â Â  940,320

Cu-7-368Â Â Â Â Â Â Â Â  282,064Â Â Â Â Â Â Â Â Â Â  940,292

Cu-7-369Â Â Â Â Â Â Â Â  281,788Â Â Â Â Â Â Â Â Â Â  940,445

Cu-7-370Â Â Â Â Â Â Â Â  281,665Â Â Â Â Â Â Â Â Â Â  940,291

Cu-7-371Â Â Â Â Â Â Â Â  281,395Â Â Â Â Â Â Â Â Â Â  940,250

Cu-7-372Â Â Â Â Â Â Â Â  281,221Â Â Â Â Â Â Â Â Â Â  940,363

Cu-7-373Â Â Â Â Â Â Â Â  281,096Â Â Â Â Â Â Â Â Â Â  940,249

Cu-7-374Â Â Â Â Â Â Â Â  280,653Â Â Â Â Â Â Â Â Â Â  940,150

Cu-7-375Â Â Â Â Â Â Â Â  280,355Â Â Â Â Â Â Â Â Â Â  940,255

Cu-7-376Â Â Â Â Â Â Â Â  280,226Â Â Â Â Â Â Â Â Â Â  940,089

Cu-7-377Â Â Â Â Â Â Â Â  279,929Â Â Â Â Â Â Â Â Â Â  940,062

Cu-7-378Â Â Â Â Â Â Â Â  279,622Â Â Â Â Â Â Â Â Â Â  940,290

Cu-7-379Â Â Â Â Â Â Â Â  279,513Â Â Â Â Â Â Â Â Â Â  940,014

Cu-7-380Â Â Â Â Â Â Â Â  279,232Â Â Â Â Â Â Â Â Â Â  939,978

Cu-7-381Â Â Â Â Â Â Â Â  278,950Â Â Â Â Â Â Â Â Â Â  940,192

Cu-7-382Â Â Â Â Â Â Â Â  278,891Â Â Â Â Â Â Â Â Â Â  940,095

Â Â Â Â Â  Description of Location of Point Number Cu-7-382: A point near the north boundary of Cape Sebastian State Park located in section 24 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-383Â Â Â Â Â Â Â Â  274,342Â Â Â Â Â Â Â Â Â Â  939,579

Â Â Â Â Â  Description of Location of Point Number Cu-7-383: A point near the south boundary of Cape Sebastian State Park located in section 25 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-384Â Â Â Â Â Â Â Â  273,523Â Â Â Â Â Â Â Â Â Â  939,403

Cu-7-385Â Â Â Â Â Â Â Â  273,238Â Â Â Â Â Â Â Â Â Â  939,357

Cu-7-386Â Â Â Â Â Â Â Â  272,272Â Â Â Â Â Â Â Â Â Â  939,252

Cu-7-387Â Â Â Â Â Â Â Â  271,793Â Â Â Â Â Â Â Â Â Â  939,200

Cu-7-388Â Â Â Â Â Â Â Â  271,676Â Â Â Â Â Â Â Â Â Â  939,279

Cu-7-389Â Â Â Â Â Â Â Â  271,153Â Â Â Â Â Â Â Â Â Â  939,118

Cu-7-390Â Â Â Â Â Â Â Â  270,856Â Â Â Â Â Â Â Â Â Â  939,215

Cu-7-391Â Â Â Â Â Â Â Â  270,695Â Â Â Â Â Â Â Â Â Â  939,168

Cu-7-392Â Â Â Â Â Â Â Â  270,576Â Â Â Â Â Â Â Â Â Â  939,067

Cu-7-393Â Â Â Â Â Â Â Â  270,530Â Â Â Â Â Â Â Â Â Â  938,848

Â Â Â Â Â  Description of Location of Point Number Cu-7-393: A point near the north end of the headlands on the north side of Cape Sebastian located in section 25 of township 37 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-394Â Â Â Â Â Â Â Â  252,193Â Â Â Â Â Â Â Â Â Â  943,857

Â Â Â Â Â  Description of Location of Point Number Cu-7-394: A point near the south boundary of Pistol River State Park located in the north half of section 18 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-395Â Â Â Â Â Â Â Â  251,337Â Â Â Â Â Â Â Â Â Â  943,988

Cu-7-396Â Â Â Â Â Â Â Â  250,834Â Â Â Â Â Â Â Â Â Â  943,982

Cu-7-397Â Â Â Â Â Â Â Â  250,150Â Â Â Â Â Â Â Â Â Â  943,917

Cu-7-398Â Â Â Â Â Â Â Â  249,456Â Â Â Â Â Â Â Â Â Â  943,857

Cu-7-399Â Â Â Â Â Â Â Â  249,221Â Â Â Â Â Â Â Â Â Â  943,848

Cu-7-400Â Â Â Â Â Â Â Â  248,941Â Â Â Â Â Â Â Â Â Â  943,837

Â Â Â Â Â  Description of Location of Point Number Cu-7-400: A point near the north boundary of Pistol River State Park located in the south half of section 18 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-401Â Â Â Â Â Â Â Â  237,990Â Â Â Â Â Â Â Â Â Â  941,097

Â Â Â Â Â  Description of Location of Point Number Cu-7-401: A point near the east end of the headlands on the southeast side of Crook Point located in section 30 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-402Â Â Â Â Â Â Â Â  238,002Â Â Â Â Â Â Â Â Â Â  941,155

Cu-7-403Â Â Â Â Â Â Â Â  237,911Â Â Â Â Â Â Â Â Â Â  941,355

Cu-7-404Â Â Â Â Â Â Â Â  237,763Â Â Â Â Â Â Â Â Â Â  941,532

Cu-7-405Â Â Â Â Â Â Â Â  237,760Â Â Â Â Â Â Â Â Â Â  941,572

Cu-7-406Â Â Â Â Â Â Â Â  237,668Â Â Â Â Â Â Â Â Â Â  941,620

Cu-7-407Â Â Â Â Â Â Â Â  237,678Â Â Â Â Â Â Â Â Â Â  941,691

Cu-7-408Â Â Â Â Â Â Â Â  237,443Â Â Â Â Â Â Â Â Â Â  941,869

Cu-7-409Â Â Â Â Â Â Â Â  237,132Â Â Â Â Â Â Â Â Â Â  942,050

Cu-7-410Â Â Â Â Â Â Â Â  237,039Â Â Â Â Â Â Â Â Â Â  942,168

Cu-7-411Â Â Â Â Â Â Â Â  236,964Â Â Â Â Â Â Â Â Â Â  942,398

Cu-7-412Â Â Â Â Â Â Â Â  236,877Â Â Â Â Â Â Â Â Â Â  942,491

Cu-7-413Â Â Â Â Â Â Â Â  236,760Â Â Â Â Â Â Â Â Â Â  942,718

Cu-7-414Â Â Â Â Â Â Â Â  236,379Â Â Â Â Â Â Â Â Â Â  942,999

Cu-7-415Â Â Â Â Â Â Â Â  236,173Â Â Â Â Â Â Â Â Â Â  943,040

Cu-7-416Â Â Â Â Â Â Â Â  236,194Â Â Â Â Â Â Â Â Â Â  943,117

Cu-7-417Â Â Â Â Â Â Â Â  236,080Â Â Â Â Â Â Â Â Â Â  943,272

Cu-7-418Â Â Â Â Â Â Â Â  235,875Â Â Â Â Â Â Â Â Â Â  943,438

Cu-7-419Â Â Â Â Â Â Â Â  235,756Â Â Â Â Â Â Â Â Â Â  943,434

Cu-7-420Â Â Â Â Â Â Â Â  235,362Â Â Â Â Â Â Â Â Â Â  943,676

Cu-7-421Â Â Â Â Â Â Â Â  235,067Â Â Â Â Â Â Â Â Â Â  943,889

Cu-7-422Â Â Â Â Â Â Â Â  234,713Â Â Â Â Â Â Â Â Â Â  944,091

Cu-7-423Â Â Â Â Â Â Â Â  234,438Â Â Â Â Â Â Â Â Â Â  944,109

Cu-7-424Â Â Â Â Â Â Â Â  234,202Â Â Â Â Â Â Â Â Â Â  944,131

Cu-7-425Â Â Â Â Â Â Â Â  233,875Â Â Â Â Â Â Â Â Â Â  944,273

Cu-7-426Â Â Â Â Â Â Â Â  233,767Â Â Â Â Â Â Â Â Â Â  944,603

Cu-7-426AÂ Â Â Â Â  233,796Â Â Â Â Â Â Â Â Â Â  944,765

Cu-7-427Â Â Â Â Â Â Â Â  233,751Â Â Â Â Â Â Â Â Â Â  944,956

Cu-7-428Â Â Â Â Â Â Â Â  233,658Â Â Â Â Â Â Â Â Â Â  945,132

Cu-7-429Â Â Â Â Â Â Â Â  233,426Â Â Â Â Â Â Â Â Â Â  945,412

Cu-7-430Â Â Â Â Â Â Â Â  233,190Â Â Â Â Â Â Â Â Â Â  945,531

Cu-7-431Â Â Â Â Â Â Â Â  232,977Â Â Â Â Â Â Â Â Â Â  945,586

Cu-7-432Â Â Â Â Â Â Â Â  232,849Â Â Â Â Â Â Â Â Â Â  945,773

Cu-7-433Â Â Â Â Â Â Â Â  232,791Â Â Â Â Â Â Â Â Â Â  945,872

Cu-7-434Â Â Â Â Â Â Â Â  232,500Â Â Â Â Â Â Â Â Â Â  946,110

Cu-7-435Â Â Â Â Â Â Â Â  232,162Â Â Â Â Â Â Â Â Â Â  946,219

Cu-7-436Â Â Â Â Â Â Â Â  231,955Â Â Â Â Â Â Â Â Â Â  946,251

Cu-7-437Â Â Â Â Â Â Â Â  231,935Â Â Â Â Â Â Â Â Â Â  946,363

Cu-7-438Â Â Â Â Â Â Â Â  231,796Â Â Â Â Â Â Â Â Â Â  946,495

Cu-7-439Â Â Â Â Â Â Â Â  231,567Â Â Â Â Â Â Â Â Â Â  946,582

Cu-7-440Â Â Â Â Â Â Â Â  231,481Â Â Â Â Â Â Â Â Â Â  946,552

Â Â Â Â Â  Description of Location of Point Number Cu-7-440: A point near the north end of the headlands north of Burnt Hill Creek located in section 5 of township 39 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-441Â Â Â Â Â Â Â Â  230,977Â Â Â Â Â Â Â Â Â Â  947,008

Â Â Â Â Â  Description of Location of Point Number Cu-7-441: A point near the south end of the headlands north of Burnt Hill Creek located in section 5 of township 39 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-442Â Â Â Â Â Â Â Â  231,019Â Â Â Â Â Â Â Â Â Â  947,130

Cu-7-443Â Â Â Â Â Â Â Â  230,972Â Â Â Â Â Â Â Â Â Â  947,316

Cu-7-444Â Â Â Â Â Â Â Â  230,895Â Â Â Â Â Â Â Â Â Â  947,402

Cu-7-445Â Â Â Â Â Â Â Â  230,752Â Â Â Â Â Â Â Â Â Â  947,520

Cu-7-446Â Â Â Â Â Â Â Â  230,697Â Â Â Â Â Â Â Â Â Â  947,583

Cu-7-447Â Â Â Â Â Â Â Â  230,628Â Â Â Â Â Â Â Â Â Â  947,614

Cu-7-448Â Â Â Â Â Â Â Â  230,477Â Â Â Â Â Â Â Â Â Â  947,633

Cu-7-449Â Â Â Â Â Â Â Â  230,135Â Â Â Â Â Â Â Â Â Â  947,791

Cu-7-450Â Â Â Â Â Â Â Â  229,994Â Â Â Â Â Â Â Â Â Â  947,781

Cu-7-451Â Â Â Â Â Â Â Â  229,919Â Â Â Â Â Â Â Â Â Â  947,725

Â Â Â Â Â  Description of Location of Point Number Cu-7-451: A point near the north end of the headlands near the north boundary of Samuel H. Boardman State Park located in section 5 of township 39 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-452Â Â Â Â Â Â Â Â  177,049Â Â Â Â Â Â Â Â Â Â  960,075

Â Â Â Â Â  Description of Location of Point Number Cu-7-452: A point near the south end of the headlands near the south boundary of Samuel H. Boardman State Park located in section 26 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-453Â Â Â Â Â Â Â Â  176,938Â Â Â Â Â Â Â Â Â Â  960,255

Cu-7-454Â Â Â Â Â Â Â Â  176,778Â Â Â Â Â Â Â Â Â Â  960,301

Cu-7-455Â Â Â Â Â Â Â Â  176,776Â Â Â Â Â Â Â Â Â Â  960,437

Cu-7-456Â Â Â Â Â Â Â Â  176,688Â Â Â Â Â Â Â Â Â Â  960,619

Cu-7-457Â Â Â Â Â Â Â Â  176,723Â Â Â Â Â Â Â Â Â Â  960,706

Cu-7-457AÂ Â Â Â Â  176,616Â Â Â Â Â Â Â Â Â Â  960,798

Cu-7-458Â Â Â Â Â Â Â Â  176,725Â Â Â Â Â Â Â Â Â Â  960,970

Cu-7-459Â Â Â Â Â Â Â Â  176,621Â Â Â Â Â Â Â Â Â Â  961,227

Â Â Â Â Â  Description of Location of Point Number Cu-7-459: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 26 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-460Â Â Â Â Â Â Â Â  175,617Â Â Â Â Â Â Â Â Â Â  962,284

Â Â Â Â Â  Description of Location of Point Number Cu-7-460: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 26 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-461Â Â Â Â Â Â Â Â  175,336Â Â Â Â Â Â Â Â Â Â  962,456

Cu-7-462Â Â Â Â Â Â Â Â  175,076Â Â Â Â Â Â Â Â Â Â  962,452

Cu-7-463Â Â Â Â Â Â Â Â  174,992Â Â Â Â Â Â Â Â Â Â  962,337

Cu-7-464Â Â Â Â Â Â Â Â  174,936Â Â Â Â Â Â Â Â Â Â  962,390

Cu-7-465Â Â Â Â Â Â Â Â  174,996Â Â Â Â Â Â Â Â Â Â  962,494

Cu-7-466Â Â Â Â Â Â Â Â  174,970Â Â Â Â Â Â Â Â Â Â  962,593

Cu-7-467Â Â Â Â Â Â Â Â  174,815Â Â Â Â Â Â Â Â Â Â  962,691

Cu-7-468Â Â Â Â Â Â Â Â  174,652Â Â Â Â Â Â Â Â Â Â  962,717

Cu-7-469Â Â Â Â Â Â Â Â  174,604Â Â Â Â Â Â Â Â Â Â  962,765

Cu-7-470Â Â Â Â Â Â Â Â  174,344Â Â Â Â Â Â Â Â Â Â  962,837

Cu-7-470AÂ Â Â Â Â  174,254Â Â Â Â Â Â Â Â Â Â  962,835

Cu-7-471Â Â Â Â Â Â Â Â  174,119Â Â Â Â Â Â Â Â Â Â  962,857

Cu-7-472Â Â Â Â Â Â Â Â  173,877Â Â Â Â Â Â Â Â Â Â  963,022

Cu-7-473Â Â Â Â Â Â Â Â  173,421Â Â Â Â Â Â Â Â Â Â  963,236

Cu-7-474Â Â Â Â Â Â Â Â  173,343Â Â Â Â Â Â Â Â Â Â  963,406

Cu-7-475Â Â Â Â Â Â Â Â  172,855Â Â Â Â Â Â Â Â Â Â  963,444

Cu-7-476Â Â Â Â Â Â Â Â  172,833Â Â Â Â Â Â Â Â Â Â  963,492

Cu-7-477Â Â Â Â Â Â Â Â  172,571Â Â Â Â Â Â Â Â Â Â  963,517

Cu-7-478Â Â Â Â Â Â Â Â  172,417Â Â Â Â Â Â Â Â Â Â  963,455

Cu-7-479Â Â Â Â Â Â Â Â  172,156Â Â Â Â Â Â Â Â Â Â  963,399

Cu-7-480Â Â Â Â Â Â Â Â  171,905Â Â Â Â Â Â Â Â Â Â  963,355

Cu-7-481Â Â Â Â Â Â Â Â  171,841Â Â Â Â Â Â Â Â Â Â  963,486

Cu-7-482Â Â Â Â Â Â Â Â  171,808Â Â Â Â Â Â Â Â Â Â  963,616

Cu-7-483Â Â Â Â Â Â Â Â  171,692Â Â Â Â Â Â Â Â Â Â  963,608

Cu-7-484Â Â Â Â Â Â Â Â  171,548Â Â Â Â Â Â Â Â Â Â  963,525

Cu-7-485Â Â Â Â Â Â Â Â  171,508Â Â Â Â Â Â Â Â Â Â  963,583

Cu-7-486Â Â Â Â Â Â Â Â  171,466Â Â Â Â Â Â Â Â Â Â  963,796

Cu-7-487Â Â Â Â Â Â Â Â  171,338Â Â Â Â Â Â Â Â Â Â  963,936

Cu-7-488Â Â Â Â Â Â Â Â  171,006Â Â Â Â Â Â Â Â Â Â  963,958

Cu-7-489Â Â Â Â Â Â Â Â  170,889Â Â Â Â Â Â Â Â Â Â  964,062

Cu-7-490Â Â Â Â Â Â Â Â  170,615Â Â Â Â Â Â Â Â Â Â  964,243

Cu-7-490AÂ Â Â Â Â  170,488Â Â Â Â Â Â Â Â Â Â  964,371

Cu-7-490BÂ Â Â Â Â  170,355Â Â Â Â Â Â Â Â Â Â  964,425

Cu-7-490CÂ Â Â Â Â  170,244Â Â Â Â Â Â Â Â Â Â  964,513

Cu-7-491Â Â Â Â Â Â Â Â  170,247Â Â Â Â Â Â Â Â Â Â  964,622

Cu-7-492Â Â Â Â Â Â Â Â  170,159Â Â Â Â Â Â Â Â Â Â  964,671

Cu-7-493Â Â Â Â Â Â Â Â  170,070Â Â Â Â Â Â Â Â Â Â  964,634

Â Â Â Â Â  Description of Location of Point Number Cu-7-493: A point near the north boundary of Harris Beach State Park located in section 36 of township 40 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-494Â Â Â Â Â Â Â Â  167,853Â Â Â Â Â Â Â Â Â Â  967,675

Â Â Â Â Â  Description of Location of Point Number Cu-7-494:A point near the south boundary of Harris Beach State Park located in section 1 of township 41 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-495Â Â Â Â Â Â Â Â  167,343Â Â Â Â Â Â Â Â Â Â  967,740

Cu-7-496Â Â Â Â Â Â Â Â  167,165Â Â Â Â Â Â Â Â Â Â  967,873

Cu-7-497Â Â Â Â Â Â Â Â  167,182Â Â Â Â Â Â Â Â Â Â  968,104

Cu-7-498Â Â Â Â Â Â Â Â  167,085Â Â Â Â Â Â Â Â Â Â  968,102

Cu-7-499Â Â Â Â Â Â Â Â  166,970Â Â Â Â Â Â Â Â Â Â  967,980

Cu-7-500Â Â Â Â Â Â Â Â  166,890Â Â Â Â Â Â Â Â Â Â  968,034

Cu-7-501Â Â Â Â Â Â Â Â  166,964Â Â Â Â Â Â Â Â Â Â  968,161

Cu-7-502Â Â Â Â Â Â Â Â  166,670Â Â Â Â Â Â Â Â Â Â  968,413

Cu-7-503Â Â Â Â Â Â Â Â  166,255Â Â Â Â Â Â Â Â Â Â  968,316

Cu-7-504Â Â Â Â Â Â Â Â  166,208Â Â Â Â Â Â Â Â Â Â  968,417

Cu-7-505Â Â Â Â Â Â Â Â  166,058Â Â Â Â Â Â Â Â Â Â  968,514

Cu-7-506Â Â Â Â Â Â Â Â  165,819Â Â Â Â Â Â Â Â Â Â  968,568

Cu-7-507Â Â Â Â Â Â Â Â  165,408Â Â Â Â Â Â Â Â Â Â  968,579

Cu-7-508Â Â Â Â Â Â Â Â  165,297Â Â Â Â Â Â Â Â Â Â  968,503

Cu-7-509Â Â Â Â Â Â Â Â  165,316Â Â Â Â Â Â Â Â Â Â  968,399

Cu-7-510Â Â Â Â Â Â Â Â  165,020Â Â Â Â Â Â Â Â Â Â  968,444

Cu-7-511Â Â Â Â Â Â Â Â  165,071Â Â Â Â Â Â Â Â Â Â  968,490

Cu-7-512Â Â Â Â Â Â Â Â  165,053Â Â Â Â Â Â Â Â Â Â  968,567

Cu-7-513Â Â Â Â Â Â Â Â  164,962Â Â Â Â Â Â Â Â Â Â  968,643

Â Â Â Â Â  Description of Location of Point Number Cu-7-513: A point at the north end of the headlands just west of Hub Street in the City of Brookings located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-514Â Â Â Â Â Â Â Â  164,204Â Â Â Â Â Â Â Â Â Â  968,716

Â Â Â Â Â  Description of Location of Point Number Cu-7-514: A point near the south end of the headlands just west of Iris Street in the City of Brookings located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-515Â Â Â Â Â Â Â Â  164,065Â Â Â Â Â Â Â Â Â Â  968,790

Cu-7-516Â Â Â Â Â Â Â Â  163,964Â Â Â Â Â Â Â Â Â Â  968,738

Â Â Â Â Â  Description of Location of Point Number Cu-7-516: A point near the north end of the headlands west of Collis Lane in the City of Brookings located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-517Â Â Â Â Â Â Â Â  163,616Â Â Â Â Â Â Â Â Â Â  969,413

Â Â Â Â Â  Description of Location of Point Number Cu-7-517: A point near the south end of the first headlands north of Chetco Point located in section 6 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-518Â Â Â Â Â Â Â Â  163,660Â Â Â Â Â Â Â Â Â Â  969,483

Cu-7-519Â Â Â Â Â Â Â Â  163,496Â Â Â Â Â Â Â Â Â Â  969,623

Cu-7-520Â Â Â Â Â Â Â Â  163,239Â Â Â Â Â Â Â Â Â Â  969,733

Cu-7-521Â Â Â Â Â Â Â Â  163,141Â Â Â Â Â Â Â Â Â Â  969,816

Cu-7-522Â Â Â Â Â Â Â Â  162,930Â Â Â Â Â Â Â Â Â Â  969,884

Cu-7-523Â Â Â Â Â Â Â Â  162,846Â Â Â Â Â Â Â Â Â Â  970,003

Cu-7-524Â Â Â Â Â Â Â Â  162,822Â Â Â Â Â Â Â Â Â Â  970,636

Cu-7-525Â Â Â Â Â Â Â Â  162,636Â Â Â Â Â Â Â Â Â Â  971,054

Cu-7-526Â Â Â Â Â Â Â Â  162,516Â Â Â Â Â Â Â Â Â Â  971,217

Cu-7-527Â Â Â Â Â Â Â Â  162,288Â Â Â Â Â Â Â Â Â Â  971,353

Cu-7-528Â Â Â Â Â Â Â Â  162,091Â Â Â Â Â Â Â Â Â Â  971,398

Cu-7-529Â Â Â Â Â Â Â Â  161,990Â Â Â Â Â Â Â Â Â Â  971,371

Cu-7-530Â Â Â Â Â Â Â Â  161,846Â Â Â Â Â Â Â Â Â Â  971,291

Cu-7-531Â Â Â Â Â Â Â Â  161,802Â Â Â Â Â Â Â Â Â Â  971,399

Cu-7-532Â Â Â Â Â Â Â Â  161,639Â Â Â Â Â Â Â Â Â Â  971,433

Cu-7-533Â Â Â Â Â Â Â Â  161,413Â Â Â Â Â Â Â Â Â Â  971,424

Cu-7-534Â Â Â Â Â Â Â Â  161,267Â Â Â Â Â Â Â Â Â Â  971,363

Cu-7-535Â Â Â Â Â Â Â Â  161,253Â Â Â Â Â Â Â Â Â Â  971,316

Cu-7-536Â Â Â Â Â Â Â Â  161,058Â Â Â Â Â Â Â Â Â Â  971,038

Cu-7-537Â Â Â Â Â Â Â Â  161,032Â Â Â Â Â Â Â Â Â Â  970,945

Cu-7-538Â Â Â Â Â Â Â Â  161,085Â Â Â Â Â Â Â Â Â Â  970,906

Â Â Â Â Â  Description of Location of Point Number Cu-7-538: A point near the east end of the headlands on the north side of Chetco Point located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-539Â Â Â Â Â Â Â Â  160,835Â Â Â Â Â Â Â Â Â Â  970,993

Â Â Â Â Â  Description of Location of Point Number Cu-7-539: A point near the southeast end of the headlands on the south side of Chetco Point located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-540Â Â Â Â Â Â Â Â  160,877Â Â Â Â Â Â Â Â Â Â  970,982

Cu-7-541Â Â Â Â Â Â Â Â  160,984Â Â Â Â Â Â Â Â Â Â  971,113

Cu-7-542Â Â Â Â Â Â Â Â  161,056Â Â Â Â Â Â Â Â Â Â  971,337

Cu-7-543Â Â Â Â Â Â Â Â  161,327Â Â Â Â Â Â Â Â Â Â  971,526

Cu-7-544Â Â Â Â Â Â Â Â  161,346Â Â Â Â Â Â Â Â Â Â  971,624

Cu-7-545Â Â Â Â Â Â Â Â  161,442Â Â Â Â Â Â Â Â Â Â  971,619

Cu-7-546Â Â Â Â Â Â Â Â  161,543Â Â Â Â Â Â Â Â Â Â  971,869

Cu-7-547Â Â Â Â Â Â Â Â  161,541Â Â Â Â Â Â Â Â Â Â  972,098

Cu-7-548Â Â Â Â Â Â Â Â  161,476Â Â Â Â Â Â Â Â Â Â  972,284

Cu-7-549Â Â Â Â Â Â Â Â  161,427Â Â Â Â Â Â Â Â Â Â  972,320

Cu-7-550Â Â Â Â Â Â Â Â  161,528Â Â Â Â Â Â Â Â Â Â  972,418

Cu-7-551Â Â Â Â Â Â Â Â  161,698Â Â Â Â Â Â Â Â Â Â  972,784

Cu-7-552Â Â Â Â Â Â Â Â  161,633Â Â Â Â Â Â Â Â Â Â  973,055

Cu-7-553Â Â Â Â Â Â Â Â  161,548Â Â Â Â Â Â Â Â Â Â  973,154

Cu-7-554Â Â Â Â Â Â Â Â  161,282Â Â Â Â Â Â Â Â Â Â  973,278

Cu-7-555Â Â Â Â Â Â Â Â  161,127Â Â Â Â Â Â Â Â Â Â  973,267

Cu-7-556Â Â Â Â Â Â Â Â  161,104Â Â Â Â Â Â Â Â Â Â  973,227

Cu-7-557Â Â Â Â Â Â Â Â  161,116Â Â Â Â Â Â Â Â Â Â  973,168

Â Â Â Â Â  Description of Location of Point Number Cu-7-557: A point near the north end of the headlands on the north side of Chetco Cove located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-558Â Â Â Â Â Â Â Â  161,504Â Â Â Â Â Â Â Â Â Â  974,502

Â Â Â Â Â  Description of Location of Point Number Cu-7-558: A point near the east end of the headlands on the north side of Chetco Cove located in section 8 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-559Â Â Â Â Â Â Â Â  161,529Â Â Â Â Â Â Â Â Â Â  974,635

Cu-7-560Â Â Â Â Â Â Â Â  161,544Â Â Â Â Â Â Â Â Â Â  974,866

Cu-7-561Â Â Â Â Â Â Â Â  161,649Â Â Â Â Â Â Â Â Â Â  975,127

Cu-7-562Â Â Â Â Â Â Â Â  161,562Â Â Â Â Â Â Â Â Â Â  975,508

Cu-7-563Â Â Â Â Â Â Â Â  161,508Â Â Â Â Â Â Â Â Â Â  975,746

Cu-7-564Â Â Â Â Â Â Â Â  161,526Â Â Â Â Â Â Â Â Â Â  975,953

Cu-7-565Â Â Â Â Â Â Â Â  161,433Â Â Â Â Â Â Â Â Â Â  976,127

Cu-7-566Â Â Â Â Â Â Â Â  160,379Â Â Â Â Â Â Â Â Â Â  977,263

Cu-7-567Â Â Â Â Â Â Â Â  160,031Â Â Â Â Â Â Â Â Â Â  977,584

Cu-7-568Â Â Â Â Â Â Â Â  159,387Â Â Â Â Â Â Â Â Â Â  978,208

Cu-7-569Â Â Â Â Â Â Â Â  158,715Â Â Â Â Â Â Â Â Â Â  978,406

Cu-7-570Â Â Â Â Â Â Â Â  158,434Â Â Â Â Â Â Â Â Â Â  978,624

Cu-7-571Â Â Â Â Â Â Â Â  158,159Â Â Â Â Â Â Â Â Â Â  978,719

Cu-7-572Â Â Â Â Â Â Â Â  158,032Â Â Â Â Â Â Â Â Â Â  978,847

Cu-7-573Â Â Â Â Â Â Â Â  157,479Â Â Â Â Â Â Â Â Â Â  978,988

Cu-7-574Â Â Â Â Â Â Â Â  157,462Â Â Â Â Â Â Â Â Â Â  979,134

Cu-7-575Â Â Â Â Â Â Â Â  157,198Â Â Â Â Â Â Â Â Â Â  979,298

Cu-7-576Â Â Â Â Â Â Â Â  156,876Â Â Â Â Â Â Â Â Â Â  979,630

Cu-7-577Â Â Â Â Â Â Â Â  156,780Â Â Â Â Â Â Â Â Â Â  979,674

Cu-7-578Â Â Â Â Â Â Â Â  156,637Â Â Â Â Â Â Â Â Â Â  980,008

Cu-7-579Â Â Â Â Â Â Â Â  156,570Â Â Â Â Â Â Â Â Â Â  979,994

Cu-7-580Â Â Â Â Â Â Â Â  156,547Â Â Â Â Â Â Â Â Â Â  980,077

Cu-7-581Â Â Â Â Â Â Â Â  155,833Â Â Â Â Â Â Â Â Â Â  980,413

Cu-7-582Â Â Â Â Â Â Â Â  155,518Â Â Â Â Â Â Â Â Â Â  980,627

Cu-7-583Â Â Â Â Â Â Â Â  155,145Â Â Â Â Â Â Â Â Â Â  980,715

Cu-7-584Â Â Â Â Â Â Â Â  155,047Â Â Â Â Â Â Â Â Â Â  980,689

Cu-7-585Â Â Â Â Â Â Â Â  155,067Â Â Â Â Â Â Â Â Â Â  980,612

Cu-7-586Â Â Â Â Â Â Â Â  154,825Â Â Â Â Â Â Â Â Â Â  980,572

Cu-7-587Â Â Â Â Â Â Â Â  154,813Â Â Â Â Â Â Â Â Â Â  980,617

Cu-7-588Â Â Â Â Â Â Â Â  154,921Â Â Â Â Â Â Â Â Â Â  980,757

Cu-7-589Â Â Â Â Â Â Â Â  154,852Â Â Â Â Â Â Â Â Â Â  980,881

Cu-7-590Â Â Â Â Â Â Â Â  154,945Â Â Â Â Â Â Â Â Â Â  980,926

Cu-7-591Â Â Â Â Â Â Â Â  154,890Â Â Â Â Â Â Â Â Â Â  981,077

Cu-7-592Â Â Â Â Â Â Â Â  154,457Â Â Â Â Â Â Â Â Â Â  981,657

Cu-7-593Â Â Â Â Â Â Â Â  154,205Â Â Â Â Â Â Â Â Â Â  981,833

Cu-7-594Â Â Â Â Â Â Â Â  153,898Â Â Â Â Â Â Â Â Â Â  982,094

Cu-7-595Â Â Â Â Â Â Â Â  154,197Â Â Â Â Â Â Â Â Â Â  982,374

Cu-7-596Â Â Â Â Â Â Â Â  154,187Â Â Â Â Â Â Â Â Â Â  982,498

Cu-7-597Â Â Â Â Â Â Â Â  153,956Â Â Â Â Â Â Â Â Â Â  982,999

Cu-7-598Â Â Â Â Â Â Â Â  153,474Â Â Â Â Â Â Â Â Â Â  983,252

Cu-7-599Â Â Â Â Â Â Â Â  153,305Â Â Â Â Â Â Â Â Â Â  983,531

Cu-7-600Â Â Â Â Â Â Â Â  153,286Â Â Â Â Â Â Â Â Â Â  983,807

Cu-7-601Â Â Â Â Â Â Â Â  153,013Â Â Â Â Â Â Â Â Â Â  984,447

Cu-7-602Â Â Â Â Â Â Â Â  152,765Â Â Â Â Â Â Â Â Â Â  984,652

Cu-7-603Â Â Â Â Â Â Â Â  152,662Â Â Â Â Â Â Â Â Â Â  984,708

Cu-7-604Â Â Â Â Â Â Â Â  152,633Â Â Â Â Â Â Â Â Â Â  984,751

Cu-7-605Â Â Â Â Â Â Â Â  151,850Â Â Â Â Â Â Â Â Â Â  985,113

Cu-7-606Â Â Â Â Â Â Â Â  151,497Â Â Â Â Â Â Â Â Â Â  985,195

Cu-7-607Â Â Â Â Â Â Â Â  151,277Â Â Â Â Â Â Â Â Â Â  985,196

Cu-7-608Â Â Â Â Â Â Â Â  150,861Â Â Â Â Â Â Â Â Â Â  985,540

Cu-7-609Â Â Â Â Â Â Â Â  150,632Â Â Â Â Â Â Â Â Â Â  985,569

Cu-7-610Â Â Â Â Â Â Â Â  150,504Â Â Â Â Â Â Â Â Â Â  985,688

Cu-7-611Â Â Â Â Â Â Â Â  150,030Â Â Â Â Â Â Â Â Â Â  986,310

Cu-7-612Â Â Â Â Â Â Â Â  149,534Â Â Â Â Â Â Â Â Â Â  986,461

Cu-7-613Â Â Â Â Â Â Â Â  149,266Â Â Â Â Â Â Â Â Â Â  986,445

Cu-7-614Â Â Â Â Â Â Â Â  149,132Â Â Â Â Â Â Â Â Â Â  986,537

Cu-7-615Â Â Â Â Â Â Â Â  149,047Â Â Â Â Â Â Â Â Â Â  986,629

Cu-7-616Â Â Â Â Â Â Â Â  149,098Â Â Â Â Â Â Â Â Â Â  986,767

Cu-7-617Â Â Â Â Â Â Â Â  148,936Â Â Â Â Â Â Â Â Â Â  986,896

Cu-7-618Â Â Â Â Â Â Â Â  148,797Â Â Â Â Â Â Â Â Â Â  986,890

Cu-7-619Â Â Â Â Â Â Â Â  149,033Â Â Â Â Â Â Â Â Â Â  987,119

Cu-7-620Â Â Â Â Â Â Â Â  149,030Â Â Â Â Â Â Â Â Â Â  987,307

Cu-7-621Â Â Â Â Â Â Â Â  148,949Â Â Â Â Â Â Â Â Â Â  987,399

Cu-7-622Â Â Â Â Â Â Â Â  147,977Â Â Â Â Â Â Â Â Â Â  988,656

Cu-7-623Â Â Â Â Â Â Â Â  147,740Â Â Â Â Â Â Â Â Â Â  989,001

Cu-7-624Â Â Â Â Â Â Â Â  147,212Â Â Â Â Â Â Â Â Â Â  989,610

Cu-7-625Â Â Â Â Â Â Â Â  146,900Â Â Â Â Â Â Â Â Â Â  989,883

Cu-7-626Â Â Â Â Â Â Â Â  146,614Â Â Â Â Â Â Â Â Â Â  990,134

Cu-7-626AÂ Â Â Â Â  146,463Â Â Â Â Â Â Â Â Â Â  990,180

Cu-7-627Â Â Â Â Â Â Â Â  146,242Â Â Â Â Â Â Â Â Â Â  990,362

Cu-7-627AÂ Â Â Â Â  146,106Â Â Â Â Â Â Â Â Â Â  990,481

Cu-7-628Â Â Â Â Â Â Â Â  146,007Â Â Â Â Â Â Â Â Â Â  990,676

Cu-7-628AÂ Â Â Â Â  146,030Â Â Â Â Â Â Â Â Â Â  990,783

Cu-7-629Â Â Â Â Â Â Â Â  146,181Â Â Â Â Â Â Â Â Â Â  990,926

Cu-7-629AÂ Â Â Â Â  146,439Â Â Â Â Â Â Â Â Â Â  991,778

Cu-7-629BÂ Â Â Â Â  145,626Â Â Â Â Â Â Â Â Â Â  992,092

Cu-7-629CÂ Â Â Â Â  145,317Â Â Â Â Â Â Â Â Â Â  991,861

Cu-7-630Â Â Â Â Â Â Â Â  145,288Â Â Â Â Â Â Â Â Â Â  991,314

Cu-7-631Â Â Â Â Â Â Â Â  145,176Â Â Â Â Â Â Â Â Â Â  991,095

Cu-7-632Â Â Â Â Â Â Â Â  144,723Â Â Â Â Â Â Â Â Â Â  991,295

Cu-7-633Â Â Â Â Â Â Â Â  143,886Â Â Â Â Â Â Â Â Â Â  991,657

Cu-7-634Â Â Â Â Â Â Â Â  143,339Â Â Â Â Â Â Â Â Â Â  991,832

Â Â Â Â Â  Description of Location of Point Number Cu-7-634: A point near the Oregon-California boundary and near the line located between section 26 of township 41 south, range 13 west of the Willamette Meridian in Curry County, Oregon, and section 32 of township 19 north, range 1 west of the Humboldt Meridian in Del Norte County, California. [1969 c.601 Â§8]

Â Â Â Â Â  390.775 [1977 c.263 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.780 [1977 c.263 Â§2; 1981 c.239 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.785 [1977 c.263 Â§3; 1979 c.819 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.790 [1977 c.263 Â§4; 1979 c.819 Â§2; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.792 [1979 c.819 Â§4; 1983 c.335 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.795 [1977 c.263 Â§5; 1983 c.335 Â§2; repealed by 1983 c.338 Â§978]

SCENIC WATERWAYS

Â Â Â Â Â  390.805 Definitions for ORS 390.805 to 390.925. As used in ORS 390.805 to 390.925, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂRelated adjacent landÂ means all land within one-fourth of one mile of the bank on the side of Waldo Lake, or a river or segment of river within a scenic waterway, except land that, in the State Parks and Recreation DepartmentÂs judgment, does not affect the view from the waters within a scenic waterway.

Â Â Â Â Â  (2) ÂScenic easementÂ means the right to control the use of related adjacent land, including air space above such land, for the purpose of protecting the scenic view from waters within a scenic waterway; but such control does not affect, without the ownerÂs consent, any regular use exercised prior to the acquisition of the easement, and the landowner retains the right to uses of the land not specifically restricted by the easement.

Â Â Â Â Â  (3) ÂScenic waterwayÂ means Waldo Lake, or a river or segment of river that has been designated as such in accordance with ORS 390.805 to 390.925 or any subsequent Act, and includes related adjacent land. [1971 c.1 Â§2; 1981 c.787 Â§55; 1983 c.334 Â§1; 1983 c.642 Â§10; 1989 c.904 Â§25; 1995 c.79 Â§203; 2001 c.104 Â§132]

Â Â Â Â Â  390.815 Policy; establishment of system. The people of Oregon find that many of the free-flowing rivers of Oregon and Waldo Lake and lands adjacent to such lake and rivers possess outstanding scenic, fish, wildlife, geological, botanical, historic, archaeologic, and outdoor recreation values of present and future benefit to the public. The people of Oregon also find that the policy of permitting construction of dams and other impoundment facilities at appropriate sections of the rivers of Oregon and Waldo Lake needs to be complemented by a policy that would preserve Waldo Lake and selected rivers or sections thereof in a free-flowing condition and would protect and preserve the natural setting and water quality of the lake and such rivers and fulfill other conservation purposes. It is therefore the policy of Oregon to preserve for the benefit of the public Waldo Lake and selected parts of the stateÂs free-flowing rivers. For these purposes there is established an Oregon Scenic Waterways System to be composed of areas designated in accordance with ORS 390.805 to 390.925 and any subsequent Acts. [1971 c.1 Â§1; 1983 c.334 Â§2]

Â Â Â Â Â  390.825 [1971 c.1 Â§3; 1975 c.612 Â§1; 1977 c.671 Â§1; 1983 c.334 Â§3; 1985 c.781 Â§Â§1,2; 1987 c.291 Â§1; repealed by 1989 c.2 Â§1 (390.826 enacted in lieu of 390.825)]

Â Â Â Â Â  390.826 Designated scenic waterways. The following lakes and rivers, or segments of rivers, and related adjacent land are designated as scenic waterways:

Â Â Â Â Â  (1) The Metolius Scenic Waterway which includes the Metolius River from Metolius Springs downstream to its confluence with Candle Creek.

Â Â Â Â Â  (2) The Klamath Scenic Waterway which includes the Klamath River from the John Boyle Dam powerhouse downstream to the Oregon-California border.

Â Â Â Â Â  (3) The Clackamas Scenic Waterway which includes:

Â Â Â Â Â  (a) The segments of the Clackamas River from the boundary of the Olallie Lake Scenic Area, as constituted on December 8, 1988, downstream to the North Fork Reservoir, and from immediately below the River Mill Dam downstream to the bridge at Carver;

Â Â Â Â Â  (b) The South Fork Clackamas River from its confluence with an unnamed tributary near the western boundary of Section 7, Township 5 South, Range 5 East, Willamette Meridian, downstream to the confluence of the South Fork Clackamas River with the Clackamas River; and

Â Â Â Â Â  (c) The North Fork Clackamas River from its source downstream to the North Fork Reservoir.

Â Â Â Â Â  (4) The McKenzie Scenic Waterway which includes:

Â Â Â Â Â  (a) The segments of the McKenzie River from Clear Lake downstream to Carmen Reservoir, from Tamolitch Falls downstream to Trail Bridge Reservoir and from Trail Bridge Dam downstream to Paradise Campground; and

Â Â Â Â Â  (b) The segments of the South Fork McKenzie River from the boundary of the Three Sisters Wilderness, as constituted on December 8, 1988, downstream to Cougar Reservoir, and from immediately below Cougar Dam downstream to its confluence with the McKenzie River.

Â Â Â Â Â  (5) The Deschutes Scenic Waterway which includes the segments of the Deschutes River from Little Lava Lake downstream to Crane Prairie Reservoir, from the gaging station immediately below Wickiup Dam downstream to General Patch Bridge, from Harper Bridge downstream to the Central Oregon Irrigation DistrictÂs diversion structure (near river mile 171), from Robert Sawyer Park downstream to Tumalo State Park, from Deschutes Market Road Bridge downstream to Lake Billy Chinook Reservoir (excluding the Cline Falls hydroelectric facility near river mile 145), and from immediately below the existing Pelton reregulating dam downstream to the confluence of the Deschutes River with the Columbia River, excluding the City of Maupin as its boundaries are constituted on October 4, 1977.

Â Â Â Â Â  (6) The Santiam Scenic Waterway which includes the Little North Fork of the Santiam River from the confluence of Battle Ax Creek and Opal Creek downstream to the boundary of the Willamette National Forest, as constituted on September 20, 1985.

Â Â Â Â Â  (7) The John Day Scenic Waterway which includes:

Â Â Â Â Â  (a) The John Day River from its confluence with Parrish Creek downstream to Tumwater Falls;

Â Â Â Â Â  (b) The North Fork John Day River from the boundary of the North Fork John Day Wilderness (near river mile 76), as constituted on December 8, 1988, downstream to the northern boundary of the south one-half of Section 20, Township 8 South, Range 28 East, Willamette Meridian;

Â Â Â Â Â  (c) The Middle Fork John Day River from its confluence with Crawford Creek (near river mile 71) downstream to the confluence of the Middle Fork John Day River with the North Fork John Day River; and

Â Â Â Â Â  (d) The South Fork John Day River from the Post-Paulina road crossing (near river mile 35) downstream to the northern boundary of the MurdererÂs Creek Wildlife Area, as constituted on December 8, 1988 (near river mile 6).

Â Â Â Â Â  (8) The Illinois Scenic Waterway which includes the Illinois River from its confluence with Deer Creek downstream to its confluence with the Rogue River.

Â Â Â Â Â  (9) The Rogue Scenic Waterway which includes the segments of the Rogue River from the boundary of Crater Lake National Park, as constituted on December 8, 1988, downstream to the boundary of the Rogue River National Forest, as constituted on December 8, 1988 (near river mile 173), and from the confluence of the Rogue River with the Applegate River downstream to Lobster Creek Bridge.

Â Â Â Â Â  (10) The Umpqua Scenic Waterway which includes the segments of the North Umpqua River from the boundary of the Mt. Thielsen Wilderness, as constituted on December 8, 1988, downstream to Lemolo Reservoir, and from the Soda Springs Dam powerhouse downstream to its confluence with Rock Creek (near Idleyld Park).

Â Â Â Â Â  (11) The Nestucca Scenic Waterway which includes:

Â Â Â Â Â  (a) The Nestucca River from immediately below the McGuire Dam downstream to its confluence with East Creek (near Blaine); and

Â Â Â Â Â  (b) Walker Creek from its source downstream to its confluence with the Nestucca River.

Â Â Â Â Â  (12) The Wallowa-Grande Ronde Scenic Waterway which includes:

Â Â Â Â Â  (a) The Grande Ronde River from its confluence with the Wallowa River downstream to the Oregon-Washington border; and

Â Â Â Â Â  (b) The Wallowa River from its confluence with the Minam River downstream to the confluence of the Wallowa River with the Grande Ronde River.

Â Â Â Â Â  (13) The Minam Scenic Waterway which includes the Minam River from Minam Lake downstream to its confluence with the Wallowa River.

Â Â Â Â Â  (14) The Elk Scenic Waterway which includes:

Â Â Â Â Â  (a) The Elk River from the confluence of the North Fork Elk River and South Fork Elk River downstream to the Elk River fish hatchery;

Â Â Â Â Â  (b) The North Fork Elk River from its source downstream to its confluence with the South Fork Elk River; and

Â Â Â Â Â  (c) The South Fork Elk River from its source downstream to its confluence with the North Fork Elk River.

Â Â Â Â Â  (15) The Owyhee Scenic Waterway which includes:

Â Â Â Â Â  (a) The South Fork Owyhee River from the Oregon-Idaho border downstream to Three Forks; and

Â Â Â Â Â  (b) The Owyhee River from Crooked Creek (near river mile 118) downstream to the mouth of Birch Creek (near river mile 76).

Â Â Â Â Â  (16) The North Fork of the Middle Fork Willamette Scenic Waterway which includes the North Fork of the Middle Fork Willamette River from Waldo Lake downstream to a point one mile upstream from the railroad bridge near the town of Westfir.

Â Â Â Â Â  (17) The Waldo Lake Scenic Waterway which includes Waldo Lake in Lane County. [1989 c.2 Â§2 (enacted in lieu of 390.825)]

Â Â Â Â Â  390.827 Effect of ORS 390.826 on rights of Indian tribes. Nothing in ORS 390.826 shall:

Â Â Â Â Â  (1) Affect or modify any treaty or other rights of any Indian tribe; or

Â Â Â Â Â  (2) Affect lands held in trust by the Secretary of the Interior for Indian tribes or individual members of Indian tribes or other lands acquired by the Army Corps of Engineers and administered by the Secretary of the Interior for the benefit of Indian tribes and individual members of Indian tribes. [1989 c.2 Â§3]

Â Â Â Â Â  Note: 390.827 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.835 Highest and best use of waters within scenic waterways; prohibitions; authority of various agencies; water rights; conditions; recreational prospecting; placer mining. (1) It is declared that the highest and best uses of the waters within scenic waterways are recreation, fish and wildlife uses. The free-flowing character of these waters shall be maintained in quantities necessary for recreation, fish and wildlife uses. No dam, or reservoir, or other water impoundment facility shall be constructed on waters within scenic waterways. No water diversion facility shall be constructed or used except by right previously established or as permitted by the Water Resources Commission, upon a finding that such diversion is necessary to uses designated in ORS 536.310 (12), and in a manner consistent with the policies set forth under ORS 390.805 to 390.925. The Water Resources Commission shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (2) Filling of the beds or removal of material from or other alteration of the beds or banks of scenic waterways for purposes other than recreational prospecting not requiring a permit shall be prohibited, except as permitted by the Director of the Department of State Lands upon a finding that such activity would be consistent with the policies set forth under ORS 390.805 to 390.925 for scenic waterways and in a manner consistent with the policies set forth under ORS 196.800 to 196.825 and 196.840 to 196.870 for removal of material from the beds and banks and filling of any waters of this state. The Director of the Department of State Lands shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (3)(a) Upon a finding of emergency circumstances, the Director of the Department of State Lands may issue a temporary permit for the removal, filling or alteration of the beds or banks within a scenic waterway. The temporary permit shall include conditions developed after consultation with the State Department of Fish and Wildlife and the State Parks and Recreation Department.

Â Â Â Â Â  (b) As used in this subsection, Âemergency circumstancesÂ exist if prompt action is necessary to prevent irreparable harm, injury or damage to persons or property.

Â Â Â Â Â  (4) Any person adversely affected or aggrieved by the grant or denial of a permit under subsection (2) or (3) of this section may appeal in accordance with the procedure set forth in ORS 196.835.

Â Â Â Â Â  (5) Nothing in ORS 390.805 to 390.925 affects the authority of the State Fish and Wildlife Commission to construct facilities or make improvements to facilitate the passage or propagation of fish or to exercise other responsibilities in managing fish and wildlife resources. Nothing in ORS 390.805 to 390.925 affects the authority of the Water Resources Commission to construct and maintain stream gauge stations and other facilities related to the commissionÂs duties in administration of the water laws.

Â Â Â Â Â  (6) Upon a finding of necessity under subsection (1) of this section, the Water Resources Commission may issue a water right for human consumption not to exceed 0.005 cubic feet per second per household, or livestock consumption uses not to exceed one-tenth of one cubic foot per second per 1,000 head of livestock, as designated in ORS 536.310 (12) within or above a scenic waterway if the Water Resources Commission makes the following findings:

Â Â Â Â Â  (a) That issuing the water right does not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That issuing the water right is consistent with provisions pertaining to water appropriation and water rights under ORS chapters 536 and 537 and rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the diversion system will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (d) If the water right is for human consumption, an additional finding that:

Â Â Â Â Â  (A) The applicant cannot reasonably obtain water from any other source;

Â Â Â Â Â  (B) Denial of the water right would result in loss of reasonable expectations for use of the property; and

Â Â Â Â Â  (C) The system installed to divert water shall include monitoring equipment to permit water use measurement and reporting.

Â Â Â Â Â  (e) If the water right is for livestock consumption, an additional finding that:

Â Â Â Â Â  (A) The right is necessary to prevent the livestock from watering in or along the stream bed;

Â Â Â Â Â  (B) The applicant cannot reasonably obtain water from any other source; and

Â Â Â Â Â  (C) The applicant has excluded livestock from the stream and its adjacent riparian zone.

Â Â Â Â Â  (7) In making the findings required under subsection (6) of this section, the Water Resources Commission shall consider the existing or potential cumulative impacts of issuing the water right.

Â Â Â Â Â  (8) The Water Resources Commission may not allow human consumption and livestock uses authorized under subsection (6) of this section in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Commission, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (9)(a) The provisions of this section shall not apply to a water right application for the use of ground water as defined in ORS 537.515, except upon a finding by the Water Resources Director based on a preponderance of evidence that the use of ground water will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) The Water Resources Department shall review every application for the use of ground water to determine whether to make the finding specified in paragraph (a) of this subsection. The finding shall be based upon the application of generally accepted hydrogeologic methods using relevant and available field information concerning the proposed use.

Â Â Â Â Â  (c) In making the determination required by paragraph (a) of this subsection, the Water Resources Department shall consider the timing of projected impacts of the proposed use in relation to other factors, including but not limited to: Changing climate, recharge, incidental precipitation, out-of-stream appropriations and return flows.

Â Â Â Â Â  (d) If the Water Resources Director makes the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order denying the application unless:

Â Â Â Â Â  (A) Mitigation is provided in accordance with subsection (10) of this section; or

Â Â Â Â Â  (B) The applicant submits evidence to overcome the finding under paragraph (a) of this subsection.

Â Â Â Â Â  (e) Except as provided under subsection (13) of this section, if the Water Resources Director does not make the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order approving the application if the application otherwise meets the requirements of ORS 537.505 to 537.795.

Â Â Â Â Â  (f) A protest of any order issued under this subsection may be filed in the same manner as a protest on any application for a right to appropriate ground water.

Â Â Â Â Â  (g) Each water right permit and certificate for appropriation of ground water issued after July 19, 1995, for which a source of appropriation is within or above a scenic waterway shall be conditioned to allow the regulation of the use if analysis of data available after the permit or certificate is issued discloses that the appropriation will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife in effect as of the priority date of the right or as those quantities may be subsequently reduced.

Â Â Â Â Â  (h) Nothing in this subsection shall limit the use of ground water for a use exempted under ORS 537.545.

Â Â Â Â Â  (10) The Water Resources Commission or Water Resources Director shall consider mitigation measures and may include mitigation measures as conditions in any water right permit or certificate to ensure the maintenance of the free-flowing character of the scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (11) The Water Resources Commission and the Water Resources Director shall carry out their responsibilities under ORS 536.220 to 536.590 with respect to the waters within scenic waterways in conformity with the provisions of this section.

Â Â Â Â Â  (12) As used in this section, Âmeasurably reduceÂ means that the use authorized under subsection (9) of this section will individually or cumulatively reduce surface water flows within the scenic waterway in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (13) Before authorizing an appropriation that will reduce streamflows within a scenic waterway in amounts up to but not exceeding the amounts described in subsection (12) of this section, the Water Resources Director shall find:

Â Â Â Â Â  (a) That the appropriation will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That the appropriation is consistent with provisions pertaining to water appropriations and water rights under ORS chapters 536 and 537 and the rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the appropriation will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (14) No placer mining shall be permitted on waters within scenic waterways other than recreational placer mining.

Â Â Â Â Â  (15) No person shall be required to obtain a permit for recreational prospecting resulting in the fill, removal or other alteration of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material from within the bed or wet perimeter of any single scenic waterway in a single year. Recreational prospecting shall not occur at any site where fish eggs are present.

Â Â Â Â Â  (16) No provision of this section shall be construed to exempt recreational placer mining on a scenic waterway, other than recreational prospecting not requiring a permit, from compliance with the provisions of ORS 196.800 to 196.825 and 196.840 to 196.870 or rules adopted pursuant to ORS 196.800 to 196.825 and 196.840 to 196.870.

Â Â Â Â Â  (17) Recreational placer mining, other than recreational prospecting not requiring a permit, shall not:

Â Â Â Â Â  (a) Dam or divert a waterway or obstruct fish passage;

Â Â Â Â Â  (b) Include nozzling, sluicing or digging outside the wet perimeter of the stream, nor extend the wet perimeter;

Â Â Â Â Â  (c) Include movement of boulders, logs, stumps or other woody material from the wet perimeter other than movement by hand and nonmotorized equipment;

Â Â Â Â Â  (d) Involve the disturbance of rooted or embedded woody plants, including trees and shrubs, regardless of their location;

Â Â Â Â Â  (e) Include excavation from the streambank;

Â Â Â Â Â  (f) Fail to level pits, piles, furrows or potholes outside the main channel of the waterway upon leaving the site;

Â Â Â Â Â  (g) Include operation of a suction dredge without a suction dredge waste discharge permit from the Department of Environmental Quality including, but not limited to, a prohibition against dredging during periods when fish eggs could be in the dredging site gravel;

Â Â Â Â Â  (h) Be conducted on federal lands except as allowed by agencies of the federal government;

Â Â Â Â Â  (i) Impede boating;

Â Â Â Â Â  (j) Include operation of a dredge between the hours of 6 p.m. and 8 a.m. within 500 feet of a residence or within 500 feet of a campground except within a federally designated recreational mining site; or

Â Â Â Â Â  (k) Include operation of a dredge within the marked or posted swimming area of a designated campground or day use area except within a federally designated recreational mining site.

Â Â Â Â Â  (18) As used in this section:

Â Â Â Â Â  (a) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (b) ÂProspectingÂ means to search or explore for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (c) ÂRecreational placer miningÂ includes, but is not limited to, the use of nonmotorized equipment and motorized surface dredges having an intake nozzle with an inside diameter not exceeding four inches, a motor no larger than 16 horsepower and a muffler meeting or exceeding factory-installed noise reduction standards. ÂRecreational placer miningÂ does not include recreational prospecting that does not require a permit.

Â Â Â Â Â  (d) ÂWet perimeterÂ means the area of the stream that is underwater, or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs. [1971 c.1 Â§4; 1973 c.756 Â§1; 1977 c.671 Â§2; 1985 c.673 Â§177; 1989 c.320 Â§1; 1993 c.99 Â§1; 1995 c.223 Â§1; 1995 c.719 Â§1; 1997 c.223 Â§1; 1997 c.478 Â§1; 2001 c.499 Â§1]

Â Â Â Â Â  Note: Operation of the amendments to 390.835 by section 8, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  390.835. (1) It is declared that the highest and best uses of the waters within scenic waterways are recreation, fish and wildlife uses. The free-flowing character of these waters shall be maintained in quantities necessary for recreation, fish and wildlife uses. A dam, reservoir or other water impoundment facility may not be constructed on waters within scenic waterways. A water diversion facility may not be constructed or used except by right previously established or as permitted by the Water Resources Commission, upon a finding that such diversion is necessary to uses designated in ORS 536.310 (12), and in a manner consistent with the policies set forth under ORS 390.805 to 390.925. The Water Resources Commission shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (2) Filling of the beds or removal of material from or other alteration of the beds or banks of scenic waterways for purposes other than recreational prospecting not requiring a permit shall be prohibited, except as permitted by the Director of the Department of State Lands upon a finding that such activity would be consistent with the policies set forth under ORS 390.805 to 390.925 for scenic waterways and in a manner consistent with the policies set forth under ORS 196.800 to 196.825 and 196.840 to 196.870 for removal of material from the beds and banks and filling of any waters of this state. The Director of the Department of State Lands shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (3)(a) Upon a finding of emergency circumstances, the Director of the Department of State Lands may issue a temporary permit for the removal, filling or alteration of the beds or banks within a scenic waterway. The temporary permit shall include conditions developed after consultation with the State Department of Fish and Wildlife and the State Parks and Recreation Department.

Â Â Â Â Â  (b) As used in this subsection, Âemergency circumstancesÂ exist if prompt action is necessary to prevent irreparable harm, injury or damage to persons or property.

Â Â Â Â Â  (4) Any person adversely affected or aggrieved by the grant or denial of a permit under subsection (2) or (3) of this section may appeal in accordance with the procedure set forth in ORS 196.835.

Â Â Â Â Â  (5) Nothing in ORS 390.805 to 390.925 affects the authority of the State Fish and Wildlife Commission to construct facilities or make improvements to facilitate the passage or propagation of fish or to exercise other responsibilities in managing fish and wildlife resources. Nothing in ORS 390.805 to 390.925 affects the authority of the Water Resources Commission to construct and maintain stream gauge stations and other facilities related to the commissionÂs duties in administration of the water laws.

Â Â Â Â Â  (6) Upon a finding of necessity under subsection (1) of this section, the Water Resources Commission may issue a water right for human consumption not to exceed 0.005 cubic feet per second per household, or livestock consumption uses not to exceed one-tenth of one cubic foot per second per 1,000 head of livestock, as designated in ORS 536.310 (12) within or above a scenic waterway if the Water Resources Commission makes the following findings:

Â Â Â Â Â  (a) That issuing the water right does not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That issuing the water right is consistent with provisions pertaining to water appropriation and water rights under ORS chapters 536 and 537 and rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the diversion system will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (d) If the water right is for human consumption, an additional finding that:

Â Â Â Â Â  (A) The applicant cannot reasonably obtain water from any other source;

Â Â Â Â Â  (B) Denial of the water right would result in loss of reasonable expectations for use of the property; and

Â Â Â Â Â  (C) The system installed to divert water shall include monitoring equipment to permit water use measurement and reporting.

Â Â Â Â Â  (e) If the water right is for livestock consumption, an additional finding that:

Â Â Â Â Â  (A) The right is necessary to prevent the livestock from watering in or along the stream bed;

Â Â Â Â Â  (B) The applicant cannot reasonably obtain water from any other source; and

Â Â Â Â Â  (C) The applicant has excluded livestock from the stream and its adjacent riparian zone.

Â Â Â Â Â  (7) In making the findings required under subsection (6) of this section, the Water Resources Commission shall consider the existing or potential cumulative impacts of issuing the water right.

Â Â Â Â Â  (8) The Water Resources Commission may not allow human consumption and livestock uses authorized under subsection (6) of this section in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Commission, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (9)(a) The provisions of this section do not apply to a water right application for the use of ground water as defined in ORS 537.515, except upon a finding by the Water Resources Director based on a preponderance of evidence that the use of ground water will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) The Water Resources Department shall review every application for the use of ground water to determine whether to make the finding specified in paragraph (a) of this subsection. The finding shall be based upon the application of generally accepted hydrogeologic methods using relevant and available field information concerning the proposed use.

Â Â Â Â Â  (c) In making the determination required by paragraph (a) of this subsection, the Water Resources Department shall consider the timing of projected impacts of the proposed use in relation to other factors, including but not limited to: Changing climate, recharge, incidental precipitation, out-of-stream appropriations and return flows.

Â Â Â Â Â  (d) If the Water Resources Director makes the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order denying the application unless:

Â Â Â Â Â  (A) Mitigation is provided in accordance with subsection (10) of this section; or

Â Â Â Â Â  (B) The applicant submits evidence to overcome the finding under paragraph (a) of this subsection.

Â Â Â Â Â  (e) Except as provided under subsection (13) of this section, if the Water Resources Director does not make the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order approving the application if the application otherwise meets the requirements of ORS 537.505 to 537.795.

Â Â Â Â Â  (f) A protest of any order issued under this subsection may be filed in the same manner as a protest on any application for a right to appropriate ground water.

Â Â Â Â Â  (g) Each water right permit and certificate for appropriation of ground water issued after July 19, 1995, for which a source of appropriation is within or above a scenic waterway shall be conditioned to allow the regulation of the use if analysis of data available after the permit or certificate is issued discloses that the appropriation will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife in effect as of the priority date of the right or as those quantities may be subsequently reduced.

Â Â Â Â Â  (h) This subsection does not limit the use of ground water for a use exempted under ORS 537.545.

Â Â Â Â Â  (10) The Water Resources Commission or Water Resources Director shall consider mitigation measures and may include mitigation measures as conditions in any water right permit or certificate to ensure the maintenance of the free-flowing character of the scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (11) The Water Resources Commission and the Water Resources Director shall carry out their responsibilities under ORS 536.220 to 536.590 with respect to the waters within scenic waterways in conformity with the provisions of this section.

Â Â Â Â Â  (12) As used in this section, Âmeasurably reduceÂ means that the use authorized under subsection (9) of this section will individually or cumulatively reduce surface water flows within the scenic waterway in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (13) Before authorizing an appropriation that will reduce streamflows within a scenic waterway in amounts up to but not exceeding the amounts described in subsection (12) of this section, the Water Resources Director shall find:

Â Â Â Â Â  (a) That the appropriation will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That the appropriation is consistent with provisions pertaining to water appropriations and water rights under ORS chapters 536 and 537 and the rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the appropriation will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (14) Placer mining is not permitted on waters within scenic waterways, other than recreational placer mining.

Â Â Â Â Â  (15) A person may not be required to obtain a permit for recreational prospecting or other nonmotorized recreational activity resulting in the fill, removal or other alteration of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material from within the bed or wet perimeter of any single scenic waterway in a single year. Recreational prospecting shall not occur at any site where fish eggs are present.

Â Â Â Â Â  (16) This section does not exempt recreational placer mining on a scenic waterway, other than recreational prospecting not requiring a permit, from compliance with the provisions of ORS 196.800 to 196.825 and 196.840 to 196.870 or rules adopted pursuant to ORS 196.800 to 196.825 and 196.840 to 196.870.

Â Â Â Â Â  (17) Recreational placer mining may not:

Â Â Â Â Â  (a) Dam or divert a waterway or obstruct fish passage;

Â Â Â Â Â  (b) Include nozzling, sluicing or digging outside the wet perimeter of the stream, nor extend the wet perimeter;

Â Â Â Â Â  (c) Include movement of boulders, logs, stumps or other woody material from the wet perimeter other than movement by hand and nonmotorized equipment;

Â Â Â Â Â  (d) Involve the disturbance of rooted or embedded woody plants, including trees and shrubs, regardless of their location;

Â Â Â Â Â  (e) Include excavation from the streambank;

Â Â Â Â Â  (f) Fail to level pits, piles, furrows or potholes outside the main channel of the waterway upon leaving the site;

Â Â Â Â Â  (g) Include operation of a suction dredge without a suction dredge waste discharge permit from the Department of Environmental Quality including, but not limited to, a prohibition against dredging during periods when fish eggs could be in the dredging site gravel;

Â Â Â Â Â  (h) Be conducted on federal lands except as allowed by agencies of the federal government;

Â Â Â Â Â  (i) Impede boating;

Â Â Â Â Â  (j) Include operation of a dredge between the hours of 6 p.m. and 8 a.m. within 500 feet of a residence or within 500 feet of a campground except within a federally designated recreational mining site; or

Â Â Â Â Â  (k) Include operation of a dredge within the marked or posted swimming area of a designated campground or day use area except within a federally designated recreational mining site.

Â Â Â Â Â  (18) As used in this section:

Â Â Â Â Â  (a) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (b) ÂProspectingÂ means to search or explore for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (c) ÂRecreational placer miningÂ includes, but is not limited to, the use of nonmotorized equipment and motorized surface dredges having an intake nozzle with an inside diameter not exceeding four inches, a motor no larger than 16 horsepower and a muffler meeting or exceeding factory-installed noise reduction standards. ÂRecreational placer miningÂ does not include recreational prospecting that does not require a permit.

Â Â Â Â Â  (d) ÂWet perimeterÂ means the area of the stream that is underwater, or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Â Â Â Â Â  390.845 Administration of scenic waterways and related adjacent lands; limitations on use; condemnation; rules. (1) Except as provided in ORS 390.835, scenic waterways shall be administered by the State Parks and Recreation Department, each in such manner as to protect and enhance the values which caused such scenic waterway to be included in the system. In such administration primary emphasis shall be given to protecting the aesthetic, scenic, fish and wildlife, scientific and recreation features, based on the special attributes of each area.

Â Â Â Â Â  (2) After consultation with the State Board of Forestry, the State Department of Agriculture and the affected counties and with the concurrence of the Water Resources Commission, the department shall adopt rules governing the management of related adjacent land. Such rules shall be adopted in accordance with ORS chapter 183. Such rules shall reflect management principles, standards and plans applicable to scenic waterways, their shore lines and related adjacent land and, if necessary, establish varying intensities of protection or development based on special attributes of each area. Such management principles, standards and plans shall protect or enhance the aesthetic and scenic values of the scenic waterways and permit compatible agricultural, forestry and other land uses. Specifically, and not in limitation of the foregoing, such rules shall provide that:

Â Â Â Â Â  (a) No roads, railroads or utilities shall be constructed within any scenic waterway except where necessary to serve the permissible uses, as defined in subsection (2) of this section and in the rules of the department, of the related adjacent land or unless department approval of such use is obtained as provided in subsection (4) or (5) of this section. The department wherever practicable shall require the sharing of land and air space by such roads, railroads and utilities. All permissible roads, railroads and utilities shall be located in such a manner as to minimize the disturbance of the natural beauty of a scenic waterway;

Â Â Â Â Â  (b) Forest crops shall be harvested in such manner as to maintain as nearly as reasonably is practicable the natural beauty of the scenic waterway;

Â Â Â Â Â  (c) Occupants of related adjacent land shall avoid pollution of waters within a scenic waterway;

Â Â Â Â Â  (d) The surface of related adjacent land shall not be disturbed for prospecting or mining unless the departmentÂs approval is obtained under subsection (4) or (5) of this section; and

Â Â Â Â Â  (e) Unless department approval of the proposed use is obtained under subsection (4) or (5) of this section, no commercial, business or industrial structures or buildings other than structures or buildings erected in connection with an existing use shall be erected or placed on related adjacent land. All structures and buildings erected or placed on such land shall be in harmony with the natural beauty of the scenic waterway and shall be placed a sufficient distance from other structures or buildings so as not to impair substantially such natural beauty. No signs or other forms of outdoor advertising that are visible from waters within a scenic waterway shall be constructed or maintained.

Â Â Â Â Â  (3) No person shall put related adjacent land to uses that violate ORS 390.805 to 390.925 or the rules of the department adopted under ORS 390.805 to 390.925 or to uses to which the land was not being put before December 3, 1970, or engage in the cutting of trees, or mining, or prospecting on such lands or construct roads, railroads, utilities, buildings or other structures on such lands, unless the owner of the land has given to the department written notice of such proposed use at least one year prior thereto and has submitted to the department with the notice a specific and detailed description of such proposed use or has entered into agreement for such use with the department under subsection (5) of this section. The owner may, however, act in emergencies without the notice required by ORS 390.805 to 390.925 when necessary in the interests of public safety.

Â Â Â Â Â  (4) Upon receipt of the written notice provided in subsection (3) of this section, the department shall first determine whether in its judgment the proposed use would impair substantially the natural beauty of a scenic waterway. If the department determines that the proposal, if put into effect, would not impair substantially the natural beauty of the scenic waterway, the department shall notify in writing the owner of the related adjacent land that the owner may immediately proceed with the proposed use as described to the department. If the department determines that the proposal, if put into effect, would impair substantially the natural beauty of the scenic waterway, the department shall notify in writing the owner of the related adjacent land of such determination and no steps shall be taken to carry out such proposal until at least one year after the original notice to the department. During such period:

Â Â Â Â Â  (a) The department and the owner of the land involved may agree upon modifications or alterations of the proposal so that implementation thereof would not in the judgment of the department impair substantially the natural beauty of the scenic waterway; or

Â Â Â Â Â  (b) The department may acquire by purchase, gift or exchange, the land involved or interests therein, including scenic easements, for the purpose of preserving the natural beauty of the scenic waterway.

Â Â Â Â Â  (5) The department, upon written request from an owner of related adjacent land, shall enter into negotiations and endeavor to reach agreement with such owner establishing for the use of such land a plan that would not impair substantially the natural beauty of the scenic waterway. At the time of such request for negotiations, the owner may submit a plan in writing setting forth in detail proposed uses. Three months after the owner makes such a request for negotiations with respect to use of land, either the department or the owner may give written notice that the negotiations are terminated without agreement. Nine months after the notice of termination of negotiations the owner may use land in conformity with any specific written plan submitted by the owner prior to or during negotiations. In the event the department and the owner reach agreement establishing a plan for land use, such agreement is terminable upon at least one yearÂs written notice by either the department or the owner.

Â Â Â Â Â  (6) With the concurrence of the Water Resources Commission, the department may institute condemnation proceedings and by condemnation acquire related adjacent land:

Â Â Â Â Â  (a) At any time subsequent to nine months after the receipt of notice of a proposal for the use of such land that the department determines would, if carried out, impair substantially the natural beauty of a scenic waterway unless the department and the owner of such land have entered into an agreement as contemplated by subsection (4) or (5) of this section or the owner shall have notified the department of the abandonment of such proposal; or

Â Â Â Â Â  (b) At any time related adjacent land is used in a manner violating ORS 390.805 to 390.925, the rules of the department or any agreement entered into by the department pursuant to subsection (4) or (5) of this section; or

Â Â Â Â Â  (c) At any time related adjacent land is used in a manner which, in the judgment of the department, impairs substantially the natural beauty of a scenic waterway, if the department has not been given at least one yearÂs advance written notice of such use and if there is not in effect department approval of such use pursuant to subsection (4) or (5) of this section.

Â Â Â Â Â  (7) In such condemnation the owner of the land shall not receive any award for the value of any structure, utility, road or other improvement constructed or erected upon the land after December 3, 1970, unless the department has received written notice of such proposed structure, utility, road or other improvement at least one year prior to commencement of construction or erection of such structure, utility, road or other improvement or unless the department has given approval for such improvement under subsection (4) or (5) of this section. If the person owned the land on December 3, 1970, and for a continuous period of not less than two years immediately prior thereto, the person shall receive no less for the land than its value on December 3, 1970. The department shall not acquire by condemnation a scenic easement in land. When the department acquires any related adjacent land that is located between a lake or river and other land that is owned by a person having the right to the beneficial use of waters in the river by virtue of ownership of the other land:

Â Â Â Â Â  (a) The right to the beneficial use of such waters shall not be affected by such condemnation; and

Â Â Â Â Â  (b) The owner of the other land shall retain a right of access to the lake or river necessary to use, store or divert such waters as the owner has a right to use, consistent with concurrent use of the land so condemned as a part of the Oregon Scenic Waterways System.

Â Â Â Â Â  (8) Any owner of related adjacent land, upon written request to the department, shall be provided copies of rules then in effect or thereafter adopted by the department pursuant to ORS 390.805 to 390.925.

Â Â Â Â Â  (9) The department shall furnish to any member of the public upon written request and at expense of the member a copy of any notice filed pursuant to subsection (3) of this section.

Â Â Â Â Â  (10) If a scenic waterway contains lands or interests therein owned by or under the jurisdiction of an Indian tribe, the United States, another state agency or local governmental agency, the department may enter into agreement with the tribe or the federal, state or local agency for the administration of such lands or interests therein in furtherance of the purposes of ORS 390.805 to 390.925. [1971 c.1 Â§5; 1971 c.459 Â§1; 1973 c.756 Â§2; 1981 c.236 Â§3; 1983 c.334 Â§4]

Â Â Â Â Â  390.848 Passes for use of parts of Deschutes River; rules; fee; exemption from fee; disposition of moneys. (1) The State Parks and Recreation Department shall establish, by rule, a system for issuing passes necessary to comply with the requirements under ORS 390.851. The department shall establish a reasonable fee for issuance of a pass under this section. The department may establish any form of proof of payment of the user fees that it deems appropriate.

Â Â Â Â Â  (2) The system for issuance of passes established by the department under this section may include issuance of the passes by governmental entities or private persons who have entered into appropriate agreements with the department for issuance of the passes. Agreements under this subsection may include, but are not limited to, terms providing for locations for the collection of fees, methods the department determines appropriate to assure payment of moneys collected and provisions for the distribution of river-user information.

Â Â Â Â Â  (3) The department shall issue, without charge, annual passes to comply with the requirements under ORS 390.851 to persons who own ranch, farm or residential property immediately abutting those portions of the Deschutes River designated as scenic waterways under ORS 390.826 and to members of the immediate family of such persons. This subsection does not authorize the issuance without charge of passes to persons holding less than a majority interest in a firm, corporation or cooperative organization which owns land immediately abutting the Deschutes River designated as scenic waterways under ORS 390.826.

Â Â Â Â Â  (4) Moneys collected under this section shall be deposited in the separate fund established for the State Parks and Recreation Department under ORS 366.512 and, subject to the limitations under subsection (5) of this section, are continually appropriated to that department to be used:

Â Â Â Â Â  (a) For operation of the pass system established under this section;

Â Â Â Â Â  (b) For providing river-user oriented law enforcement services;

Â Â Â Â Â  (c) For providing river recreation information and education;

Â Â Â Â Â  (d) For developing and maintaining river oriented recreation facilities; and

Â Â Â Â Â  (e) For any other purposes the department considers appropriate for the maintenance, enhancement or protection of the natural and scenic beauty of the scenic waterway consistent with ORS 390.805 to 390.925.

Â Â Â Â Â  (5) The use of moneys for purposes described under subsection (4) of this section is limited to the performance of those purposes for areas of the Deschutes River designated as scenic waterways under ORS 390.826. [1981 c.798 Â§2; 1985 c.606 Â§4; 1987 c.291 Â§2; 1987 c.624 Â§15]

Â Â Â Â Â  390.851 Activities prohibited on parts of Deschutes River without pass; exceptions. (1) Unless the person has an appropriate pass issued under ORS 390.848, no person shall launch, operate or ride in any boat or engage in any camping, fishing or other activity in connection with being transported by a boat on those portions of the Deschutes River designated as scenic waterways under ORS 390.826.

Â Â Â Â Â  (2) This section does not apply to:

Â Â Â Â Â  (a) Peace officers, members or employees of a governmental body or their agents while engaged in the discharge of official duties; or

Â Â Â Â Â  (b) Any member of the Confederated Tribes of the Warm Springs Indian Reservation.

Â Â Â Â Â  (3) A person who violates this section commits a Class C violation. [1981 c.798 Â§3; 1987 c.291 Â§3; 1999 c.1051 Â§99]

Â Â Â Â Â  390.855 Designation of additional scenic waterways. The State Parks and Recreation Department shall undertake a continuing study and submit periodic reports to the Governor, with the concurrence of the Water Resources Commission, recommending the designation of additional rivers or segments of rivers and related adjacent land by the Governor as scenic waterways subject to the provisions of ORS 390.805 to 390.925. Consistent with such recommendation, the Governor may designate any river or segment of a river and related adjacent land as a scenic waterway subject to the provisions of ORS 390.805 to 390.925. The department shall consult with the State Fish and Wildlife Commission, the State Department of Agriculture, the Environmental Quality Commission, the Department of State Lands, and such other persons or agencies as it considers appropriate. The State Parks and Recreation Department shall conduct hearings in the counties in which the proposed additional rivers or segments of rivers are located. The following criteria shall be considered in making such report:

Â Â Â Â Â  (1) The river or segment of river is relatively free-flowing and the scene as viewed from the river and related adjacent land is pleasing, whether primitive or rural-pastoral, or these conditions are restorable.

Â Â Â Â Â  (2) The river or segment of river and its setting possess natural and recreation values of outstanding quality.

Â Â Â Â Â  (3) The river or segment of river and its setting are large enough to sustain substantial recreation use and to accommodate existing uses without undue impairment of the natural values of the resource or quality of the recreation experience. [1971 c.1 Â§6]

Â Â Â Â Â  390.865 Authority of legislature over designation of additional scenic waterways. The designation of a river or segment of a river and related adjacent land, pursuant to ORS 390.855, shall not become effective until the day following the adjournment sine die of the regular session of the Legislative Assembly next following the date of the designation or that was in session when the designation was made. The Legislative Assembly by joint resolution may disapprove any such designation or a part thereof, and in that event the designation, or part thereof so disapproved, shall not become effective. [1971 c.1 Â§7]

Â Â Â Â Â  390.875 Transfer of public lands in scenic waterways to department; administration of nontransferred lands. Any public land within or adjacent to a scenic waterway, with the consent of the governing body having jurisdiction thereof, may be transferred to the jurisdiction of the State Parks and Recreation Department with or without compensation. Any land so transferred shall become state recreational land and shall be administered as a part of the scenic waterway. Any such land within a scenic waterway which is not transferred to the jurisdiction of the department, to the fullest extent consistent with the purposes for which the land is held, shall be administered by the body having jurisdiction thereof in accordance with the provisions of ORS 390.805 to 390.925. [1971 c.1 Â§8]

Â Â Â Â Â  390.885 Exchange of property within scenic waterway for property outside waterway. In acquiring related adjacent land by exchange, the State Parks and Recreation Department may accept title to any property within a scenic waterway, and in exchange therefor, may convey to the grantor of such property any property under its jurisdiction that the department is not otherwise restricted from exchanging. In so far as practicable, the properties so exchanged shall be of approximately equal fair market value. If they are not of approximately equal fair market value, the department may accept cash or property from, or pay cash or grant property to, the grantor in order to equalize the values of the properties exchanged. [1971 c.1 Â§9]

Â Â Â Â Â  390.895 Use of federal funds. In addition to State of Oregon funds available for the purposes of ORS 390.805 to 390.925, the State Parks and Recreation Department shall use such portion of moneys made available to it by the Bureau of Outdoor Recreation and other federal agencies, including matching funds, as the department determines are necessary and available to carry out the purposes of ORS 390.805 to 390.925. [1971 c.1 Â§10]

Â Â Â Â Â  390.905 Effect of ORS 390.805 to 390.925 on other state agencies. Nothing in ORS 390.805 to 390.925 affects the jurisdiction or responsibility of other state agencies with respect to boating, fishing, hunting, water pollution, health or fire control; except that such state agencies shall endeavor to perform their responsibilities in a manner consistent with the purposes of ORS 390.805 to 390.925. [1971 c.1 Â§11]

Â Â Â Â Â  390.910 Intergovernmental cooperation; county representative on management advisory committee. In carrying out the provisions of ORS 390.805 to 390.925, the State Parks and Recreation Department may enter into intergovernmental agreements to form committees to advise the various governmental agencies involved regarding management of the scenic waterways. Each such agreement must provide for membership on the committee of a representative of one of the governing bodies of the counties through which the scenic waterway flows. The county representative shall be chosen by the Governor from among those individuals recommended to the Governor by the county governing bodies. [1981 c.236 Â§2]

Â Â Â Â Â  390.915 Determination of value of scenic easement for tax purposes; easement exempt. For ad valorem tax purposes, real property that is subject to a scenic easement shall be valued at its real market value, less any reduction in value caused by the scenic easement, and assessed in accordance with ORS 308.232. The easement shall be exempt from assessment and taxation the same as any other property owned by the state. [1971 c.1 Â§12; 1981 c.804 Â§99; 1991 c.459 Â§394]

Â Â Â Â Â  390.925 Enforcement. In addition to any other penalties provided by law for violation of ORS 390.805 to 390.925 or rules adopted thereunder, the State Parks and Recreation Department is vested with power to obtain injunctions and other appropriate relief against violations of any provisions of ORS 390.805 to 390.925 and any rules adopted under ORS 390.805 to 390.925 and agreements made under ORS 390.805 to 390.925. [1971 c.1 Â§13; 1981 c.798 Â§6]

DESCHUTES RIVER SCENIC WATERWAY RECREATION AREA

Â Â Â Â Â  390.930 Definitions for ORS 390.930 to 390.940. As used in ORS 390.930 to 390.940:

Â Â Â Â Â  (1) ÂManaging agenciesÂ includes:

Â Â Â Â Â  (a) State Parks and Recreation Department;

Â Â Â Â Â  (b) State Department of Fish and Wildlife;

Â Â Â Â Â  (c) Confederated Tribes of the Warm Springs Indian Reservation;

Â Â Â Â Â  (d) State Marine Board;

Â Â Â Â Â  (e) Sherman, Wasco and Jefferson Counties;

Â Â Â Â Â  (f) Oregon State Police;

Â Â Â Â Â  (g) United States Bureau of Land Management;

Â Â Â Â Â  (h) United States Bureau of Indian Affairs; and

Â Â Â Â Â  (i) The City of Maupin.

Â Â Â Â Â  (2) ÂRecreation areaÂ means the Deschutes River Scenic Waterway Recreation Area created under ORS 390.932. [1987 c.624 Â§Â§1,18; 1989 c.904 Â§26; 2001 c.104 Â§133]

Â Â Â Â Â  390.932 Creation of Deschutes River Scenic Waterway Recreation Area. There is created the Deschutes River Scenic Waterway Recreation Area consisting of the segment of the Deschutes River scenic waterway under ORS 390.825 that is designated as the segment from immediately below the existing Pelton reregulating dam downstream approximately 100 miles to its confluence with the Columbia River, excluding the City of Maupin as its boundaries are constituted on October 4, 1977. [1987 c.624 Â§17]

Â Â Â Â Â  390.934 Management of Deschutes River Scenic Waterway Recreation Area; plan; rules; budget. (1) The State Parks and Recreation Department shall have primary management responsibility for the State of Oregon to manage the Deschutes River Scenic Waterway Recreation Area. In managing the recreation area, the department shall cooperate with other managing agencies having jurisdiction to manage all or part of the recreational area.

Â Â Â Â Â  (2) The department shall adopt a management plan by rule. The department shall implement the plan and shall prepare a budget for implementation taking into consideration the provisions of the management plan. [1987 c.624 Â§Â§3,19]

Â Â Â Â Â  390.936 Rules. In accordance with applicable provisions of ORS chapter 183, the State Parks and Recreation Department shall adopt rules necessary to carry out those provisions of ORS 390.930 to 390.940 that the department is charged with administering. [1987 c.624 Â§Â§12,22]

Â Â Â Â Â  390.938 Guidelines for management and development. The Deschutes River Scenic Waterway Recreation Area shall be managed and developed in accordance with the following guidelines:

Â Â Â Â Â  (1) To the extent allowed under ORS 390.805 to 390.925, the recreational area shall be administered to allow continuance of compatible existing uses, while allowing a wide range of compatible river-oriented public outdoor recreation opportunities, to the extent that these do not impair substantially the natural beauty of the scenic waterway or diminish its aesthetic, fish and wildlife, scientific and recreational values.

Â Â Â Â Â  (2) The management plan shall stress a segment by segment design and shall include provisions for the development of appropriate facilities and services in the recreation area to meet resource needs for protection and preservation and user needs. This development may include but need not be limited to:

Â Â Â Â Â  (a) River and car camp development;

Â Â Â Â Â  (b) Sanitation stations for human waste and garbage;

Â Â Â Â Â  (c) Parking and access road improvement;

Â Â Â Â Â  (d) Signs indicating land ownership;

Â Â Â Â Â  (e) Tree and riparian zone protection and restoration;

Â Â Â Â Â  (f) Educational programs; and

Â Â Â Â Â  (g) Initiation of additional volunteer programs.

Â Â Â Â Â  (3) Before restricting access through the use of a permit system, all other management options shall be considered.

Â Â Â Â Â  (4) Special emphasis shall be placed on protecting the recreation area and all adjacent property from recreationist-caused wildfires. This goal shall be equal in priority to the other primary goals set forth in this section. This protection shall include but not be limited to:

Â Â Â Â Â  (a) Permanent adoption of a fire rule that provides the same protection as the fire rule in force during the 1986 fire season.

Â Â Â Â Â  (b) Requiring boater passes to include the name of the group leader, date and section of river used.

Â Â Â Â Â  (c) The establishment of information centers near major points of entry into the recreation area to provide users with information and education regarding the fire rules and general rules of the river.

Â Â Â Â Â  (d) Conducting cadet patrols at the levels considered necessary to facilitate reasonable compliance with recreation area rules. [1987 c.624 Â§Â§4,20]

Â Â Â Â Â  390.940 Relationship to other laws. The State Parks and Recreation Department and state and local managing agencies shall manage the Deschutes River Scenic Waterway Recreation Area according to the provisions of ORS 390.805 to 390.925 and 390.930 to 390.940 and rules adopted under ORS 390.805 to 390.925 and 390.930 to 390.940. Federal and tribal managing agencies with jurisdiction over their respective lands and waters shall be encouraged to manage their lands and waters in a manner consistent with the provisions of ORS 390.805 to 390.925 and 390.930 to 390.940. [1987 c.624 Â§Â§5,21]

RECREATION TRAILS

Â Â Â Â Â  390.950 Short title. ORS 390.950 to 390.989 and 390.995 (2) may be cited as the Oregon Recreation Trails System Act. [1971 c.614 Â§1]

Â Â Â Â Â  390.953 [1971 c.614 Â§2; 1989 c.904 Â§27; repealed by 2001 c.104 Â§134]

Â Â Â Â Â  390.956 Policy. (1) In order to provide for the ever-increasing outdoor recreation needs of an expanding resident and tourist population and in order to promote public access to, travel within and enjoyment and appreciation of, the open-air, outdoor areas of Oregon, trails should be established both near the urban areas of this state and within, adjacent to or connecting highly scenic areas more remotely located.

Â Â Â Â Â  (2) The purpose of ORS 390.950 to 390.989 and 390.995 (2) is to provide the means for attaining these objectives by instituting a system of recreation trails in this state, by designating certain trails as the initial components of that system, and by prescribing the methods of which, and standards according to which, additional components may be added to the system. [1971 c.614 Â§3]

Â Â Â Â Â  390.959 Composition of trails system; establishment of markers. The system of Oregon recreation trails shall be composed of trails established as provided in ORS 390.962 and 390.965. The State Parks and Recreation Department, in consultation with appropriate federal, state and local governmental agencies and public and private organizations, shall establish a uniform marker for the system of Oregon recreation trails. [1971 c.614 Â§4]

Â Â Â Â Â  390.962 Criteria for establishing trails; location; statutes authorizing trails for motorized vehicles unaffected. (1) Upon finding that such trails will meet the criteria established in ORS 390.950 to 390.989 and 390.995 (2) and such supplementary criteria as the State Parks and Recreation Department may prescribe, the department is encouraged and empowered to establish and designate Oregon recreation trails:

Â Â Â Â Â  (a) Over lands owned by the State of Oregon, by the federal government or by any county, municipality or other local governmental body, with the consent of the state agency, federal agency, county, municipality or other local governmental body having jurisdiction over the lands involved; or

Â Â Â Â Â  (b) Over lands owned by private persons, in the manner and subject to the limitations provided in ORS 390.950 to 390.989 and 390.995 (2).

Â Â Â Â Â  (2) In establishing such trails, the department shall give special recognition to the need for the establishment of recreation trails in or near, or reasonably accessible to, urban areas. Upon the establishment of any such trail, the department shall designate the primary kind of trail it is to be, based upon the mode or modes of travel to be permitted on such trail, including one or more of the following:

Â Â Â Â Â  (a) Footpath.

Â Â Â Â Â  (b) Horseback riding trail.

Â Â Â Â Â  (c) Bicycle path.

Â Â Â Â Â  (3) Nothing in ORS 390.950 to 390.989 and 390.995 (2) affects any other statute authorizing trails for motorized vehicles which is not inconsistent with ORS 390.950 to 390.989 and 390.995 (2). [1971 c.614 Â§5]

Â Â Â Â Â  390.965 Hearing required; information to be considered. (1) The State Parks and Recreation Department may establish trails after public meetings in the areas of the state where trails are planned and only in accordance with the following criteria:

Â Â Â Â Â  (a) Emphasis shall be given to the development of trails across public lands.

Â Â Â Â Â  (b) No trails shall cross private land occupied by a residential dwelling, or upon which a residential dwelling is under construction, within 300 feet of such residential dwelling, without the consent of the owner.

Â Â Â Â Â  (c) Trails shall be selected to minimize the adverse effects on adjacent landowners or users and their operations.

Â Â Â Â Â  (d) Development and management of trails shall be designed to harmonize with and complement any established forest, agricultural, or other use plan that is compatible with the purposes of ORS 390.950 to 390.989 and 390.995 (2).

Â Â Â Â Â  (2) Before establishing a trail the department shall consider at a public meeting the following information:

Â Â Â Â Â  (a) The proposed route of such trail (including maps and illustrations) and the recommended mode or modes of travel to be permitted thereon;

Â Â Â Â Â  (b) The areas adjacent to such trails, to be utilized for scenic, historic, natural, cultural or developmental purposes;

Â Â Â Â Â  (c) The characteristics that, in the judgment of the department, make the proposed trail suitable as an Oregon recreation trail;

Â Â Â Â Â  (d) The current status of land ownership and current and potential use along the designated route;

Â Â Â Â Â  (e) The estimated cost of acquisition of lands or interest in lands, if any;

Â Â Â Â Â  (f) The plans for developing and maintaining the trail and the cost thereof;

Â Â Â Â Â  (g) Any anticipated problems of policing the use of such trail and any anticipated hazards to the use of any privately owned lands adjacent to such trail; and

Â Â Â Â Â  (h) The extent to which the state or its political subdivisions and public and private organizations might reasonably be expected to participate in acquiring the necessary lands and in the administration thereof. [1971 c.614 Â§6]

Â Â Â Â Â  390.968 Selection of rights of way for trails. (1) The State Parks and Recreation Department shall select the rights of way for trails designated as Oregon Recreation Trails by ORS 390.962 (1)(a) and (b). Such rights of way shall be:

Â Â Â Â Â  (a) Of sufficient width and so located as to protect natural conditions, scenic and historic features, and any primitive character of the trail area; to provide campsites, shelters, and related public-use facilities along trails in more remote areas; and to provide reasonable public access.

Â Â Â Â Â  (b) Located to avoid, in so far as reasonably practicable, established highways, motor roads, mining areas, power transmission lines, existing commercial and industrial developments, range fences and improvements, private logging operations, and any other activities that would be incompatible with the protection of the trailside environment in its natural condition and the use of the trail for outdoor recreation.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, it is recognized that in many instances (especially in urban areas and for some types of trails across or near private land) it may be advisable to locate segments of trails in or near existing rights of way for roads, highways, public utilities or telecommunications utilities, excluding power transmission lines; and it is recognized that trail rights of way on occasion may be located, or from time to time relocated, through, or adjacent to, lands used for private timber (including logging), agriculture, commercial or industrial operations and that such location or relocation of a trail right of way, of itself, shall not impose any limitation upon an otherwise lawful use of the adjacent private land except to the extent of the terms of any agreement with the private landowner as provided in ORS 390.971 (1) and except as may be provided by any zoning ordinance, law or regulation.

Â Â Â Â Â  (3) The location and width of an Oregon recreation trail right of way across federal lands under the jurisdiction of a federal agency shall be by agreement between that agency and the department.

Â Â Â Â Â  (4) In selecting a right of way, the department shall endeavor to obtain the advice and assistance of the local governments, private organizations, landowners, the land users concerned, and the advisory council established under ORS 390.977.

Â Â Â Â Â  (5) The department shall hold a public hearing in the area of the state where the selection of such right of way is to be made. Subject to ORS 390.971, after public hearing, the department may revise the location and width of a right of way from time to time as required by circumstances, with the consent of the head of any federal agency involved, and with such advice and assistance of the local governments, private organizations, landowners, land users, and the advisory council, as the department considers necessary or advisable. [1971 c.614 Â§7; 1987 c.447 Â§124]

Â Â Â Â Â  390.971 Department duties and powers; rules. (1) Within the exterior boundaries of areas under its administration that are included in the right of way selected for an Oregon recreation trail as provided in ORS 390.950 to 390.989 and 390.995 (2), the State Parks and Recreation Department may do any of the following:

Â Â Â Â Â  (a) Enter into written cooperative agreements with landowners, federal agencies, other state agencies, local governments, private organizations and individuals in order to provide for the development, operation, maintenance, location and relocation of the trail. Where the trail crosses commercial forestland, such agreement shall make reasonable provision for temporary relocation reasonably required for commercial forest management.

Â Â Â Â Â  (b) Subject to limitations set forth in ORS 390.950 to 390.989 and 390.995 (2), acquire lands or interests in lands by donation, purchase with donated or appropriated funds or exchange, or with funds obtained under ORS 390.980.

Â Â Â Â Â  (2) The department, in the exercise of its exchange authority, may accept title to any nonstate-owned property within a trail right of way, and, in exchange therefor, the department may convey to the grantor of such property any state-owned property under its jurisdiction or the jurisdiction of any state agency consenting to such exchange that the department or the applicable consenting state agency classifies as suitable for exchange or other disposal. The values of the properties so exchanged either shall be approximately equal or, if they are not approximately equal, the values shall be equalized by the payment of cash to the grantor or to the department or applicable consenting state agency as the circumstances require.

Â Â Â Â Â  (3) If lands included in an Oregon recreation trail right of way are outside the exterior boundaries of state or federally administered areas, the department shall attempt, and any local governments involved shall be encouraged, to enter into written cooperative agreements with landowners, local government, private organizations and individuals in order to develop, administer and maintain the trails and to acquire, develop and administer such lands or interests therein. However, if the department or local governments fail or are unable to enter into such agreements or to acquire such lands or interests therein within one year after the selection of the right of way, the department may acquire private lands or interests therein by donation, exchange or purchase with donated or appropriated funds and may develop and administer such lands or interests therein. Exchanges shall be governed by the provisions of subsection (2) of this section.

Â Â Â Â Â  (4) Oregon recreation trails shall be administered, protected, developed and maintained by the department, or as provided under subsection (1)(a) of this section, to retain their natural, scenic and historic features. Along trails in more remote areas, provision may be made for campsites, shelters and related public-use facilities. Other uses, including reasonable crossings for motor vehicles, public utilities and water pipes and ditches, that will not substantially interfere with the nature and purposes of the trails may be permitted or authorized, as appropriate. The use of motorized vehicles by the general public along any such Oregon recreation trail is prohibited. However, the department shall authorize the use of motorized vehicles when, in its judgment, such vehicles are necessary to meet emergencies, trail construction and maintenance needs or to enable adjacent landowners or land users to have reasonable access to their lands or timber rights. The fact that private lands are included in an Oregon recreation trail by cooperative agreement of a landowner does not preclude the owner of such lands or agents of the owner from using motorized vehicles on or across such trails or adjacent lands from time to time in accordance with such agreement. Except to the extent otherwise provided by law, the state laws, rules and regulations applicable to lands or areas included in any Oregon recreation trail shall continue to apply. Nothing in ORS 390.950 to 390.989 and 390.995 (2) prohibits the use of roads existing on private lands on September 9, 1971, which may cross or traverse portions of the trail right of way, nor shall ORS 390.950 to 390.989 and 390.995 (2) prevent trails from crossing such roads.

Â Â Â Â Â  (5) The department shall endeavor to induce agreements with appropriate state and federal agencies to provide for youth work projects to assist in the construction and maintenance of trails that are part of the Oregon recreation trails system.

Â Â Â Â Â  (6) The department shall endeavor, when it considers such to be appropriate, to develop and enhance the educational values and opportunities of Oregon recreation trails. In this connection the department shall cooperate with schools, educators and other interested persons or groups in developing and utilizing techniques and materials to demonstrate to and inform the trail-using public of various scenic and natural features visible along or from such trails, including geological, botanical, historical, zoological and similar features.

Â Â Â Â Â  (7) The department shall place and endeavor to maintain signs at such places as it considers appropriate along Oregon recreation trails advising users of the Oregon laws of criminal trespass and encouraging users to protect the trails and the rights and property of adjacent landowners.

Â Â Â Â Â  (8) The department, with the concurrence of any federal agency administering lands through which an Oregon recreation trail passes, and after consultation with the local governments, private organizations and landowners that the department knows or believes to be concerned, and the advisory council established under ORS 390.977, may adopt rules that may be revised from time to time governing protection, management, use, development and administration of an Oregon recreation trail.

Â Â Â Â Â  (9) The department, on lands not within a forest protection district, upon recommendation of the State Forester, shall have the authority to close trails during periods of high fire danger. The department shall also have the authority to close trails if it deems it necessary to protect the safety of the public.

Â Â Â Â Â  (10) Notwithstanding the provisions of ORS chapter 477, forestland on which a fire exists that was caused by a person using, for recreational purposes, a trail established pursuant to ORS 390.950 to 390.989, shall not be considered an operation area as defined by ORS 477.001, if the fire did not start within an operation. [1971 c.614 Â§9; 1973 c.46 Â§7; 1983 c.740 Â§123; 1997 c.274 Â§37; 2003 c.14 Â§169]

Â Â Â Â Â  390.974 Intergovernmental cooperation to obtain property for use in trail system. The State Parks and Recreation Department is authorized and encouraged to consult and to cooperate with any state, federal or local governmental agency or body and with any privately owned utility having jurisdiction or control over or information concerning the use, abandonment or disposition of roadways, utility rights of way or other properties suitable for the purpose of improving or expanding the Oregon recreation trails system in order to assure, to the extent practicable, that any such properties having value for Oregon recreation trail purposes may be made available for such use. [1971 c.614 Â§11]

Â Â Â Â Â  390.977 Oregon Recreation Trails Advisory Council; members; appointment; terms; duties; expenses; officers; quorum; meetings. (1) There is established an Oregon Recreation Trails Advisory Council consisting of seven members, at least one from each congressional district in the state. However, not less than two of such members shall be from separate counties bordering upon the ocean shore. Members of the council shall be appointed by the State Parks and Recreation Commission and shall serve at the pleasure of the commission for terms of four years. Before the expiration of the term of a member, the commission shall appoint a successor. A member shall be eligible for reappointment. If there is a vacancy for any cause, the commission shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (2) The commission and the State Parks and Recreation Department shall consult with the council from time to time with respect to matters relating to Oregon recreation trails, including the designation and establishment of Oregon recreation trails, the selection of rights of way, the selection, erection and maintenance of markers along the trail routes and the administration of the trails.

Â Â Â Â Â  (3) Members of the council shall serve without compensation, but the department may pay expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) The council shall select one of its members as chairperson.

Â Â Â Â Â  (5) A majority of the members of the council constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The council shall meet at times and places specified by the call of the chairperson or a majority of the members of the council. [1971 c.614 Â§8; 1981 c.545 Â§7; 1991 c.257 Â§1]

Â Â Â Â Â  390.980 Funds for purposes of ORS 390.950 to 390.989; acceptance and use of donated funds; indemnity to owners of land damaged by trail users. In addition to State of Oregon funds available for the purposes of ORS 390.950 to 390.989 and 390.995 (2), the State Parks and Recreation Department may use such portion of moneys made available to it by any federal agency which may be used for such purposes, including matching funds, as the department determines are necessary or desirable to carry out the purposes of ORS 390.950 to 390.989 and 390.995 (2). In addition to the foregoing, the department may receive and may encourage the receipt of donated funds or property from individuals, groups or organizations (including trail users) for specified or nonspecified uses in connection with the acquisition, development, maintenance and administration of Oregon recreation trails. The department if it considers it advisable, may provide under its rules and regulations, for the use of a portion of any such donated funds received for nonspecified purposes to grant to an owner of private land adjacent to an Oregon recreation trail, funds indemnifying such owner for damage clearly caused to the land of the owner, and property therein, by users of such trail and which such landowner has not been able to recover from the user causing such damage. [1971 c.614 Â§12]

Â Â Â Â Â  390.983 Trail property tax assessment. For ad valorem tax purposes, real property that is subject to an easement, or a written cooperative agreement, for purposes of ORS 390.950 to 390.989 and 390.995 (2) shall be valued at its real market value, less any reduction in value caused by the easement or the written cooperative agreement, and assessed in accordance with ORS 308.232. The easement shall be exempt from assessment and taxation the same as any other property owned by the state. [1971 c.614 Â§13; 1981 c.804 Â§100; 1991 c.459 Â§395]

Â Â Â Â Â  390.986 Injunctive relief for violation of ORS 390.950 to 390.989. The State Parks and Recreation Department has power to obtain injunctions against violations of any provisions of ORS 390.950 to 390.989 and any rules and regulations adopted under ORS 390.950 to 390.989 and agreements made under ORS 390.950 to 390.989. [1971 c.614 Â§14]

Â Â Â Â Â  390.989 Eminent domain does not apply to department powers or duties under ORS 390.950 to 390.989. Any power of eminent domain otherwise vested in the State Parks and Recreation Department does not apply to any power or duty vested in the department by ORS 390.950 to 390.989. [1971 c.614 Â§16]

PENALTIES

Â Â Â Â Â  390.990 Violations. (1) Subject to ORS 153.022, a person commits a Class A violation if the person violates:

Â Â Â Â Â  (a) ORS 390.678.

Â Â Â Â Â  (b) Any rule adopted under ORS 390.124.

Â Â Â Â Â  (c) Any rule adopted under ORS 390.340.

Â Â Â Â Â  (d) ORS 390.729.

Â Â Â Â Â  (e) Any rule adopted under ORS 390.845.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section, violation of any rule adopted under this chapter for the regulation of vehicle speed in parks, including violations of rules relating to driving vehicles at a speed greater than a posted speed limit or greater than is reasonable and prudent, are subject to the same penalties as provided in ORS 811.109 for violation of a specific speed limit imposed under law or violation of a posted speed limit. [Subsection (1) formerly 366.990; subsection (2) formerly part of 274.990; 1969 c.601 Â§28; 1971 c.743 Â§362; subsection (4) enacted as 1971 c.614 Â§10; 1981 c.692 Â§3; 1981 c.798 Â§7; 1983 c.740 Â§124; 1989 c.904 Â§63; 1999 c.1051 Â§100; subsection (4) renumbered 390.995 (2) in 1999; 2005 c.300 Â§4]

Â Â Â Â Â  390.992 Civil penalties. (1) Any person who violates any provision of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 or any rule, order or permit adopted or issued under ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 shall be subject to a civil penalty in an amount to be determined by the State Parks and Recreation Director of not more than $10,000 per day of violation.

Â Â Â Â Â  (2) In addition to any other penalties provided under subsection (1) of this section, the State Parks and Recreation Department is vested with power to obtain injunctions and other appropriate relief against a person who violates any provisions of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 or any rule, order or permit adopted or issued under ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. [1999 c.373 Â§9]

Â Â Â Â Â  390.995 Criminal penalties. (1) Violation of ORS 390.640 is a misdemeanor.

Â Â Â Â Â  (2) Subject to ORS 153.022, any person who violates a rule adopted under ORS 390.950 to 390.989 is guilty of a misdemeanor, and may be punished by a fine of not more than $500, or by imprisonment not exceeding six months, or both.

Â Â Â Â Â  (3) Subject to ORS 153.022, violation of any provision of ORS 390.640 or 390.705, or any rule adopted to carry out the purposes of ORS 390.640 or 390.705, may be punished by a fine of not more than $500, or by imprisonment not exceeding six months, or both. Each day that a person violates ORS 390.640 or 390.705 shall be considered a separate offense. [Subsection (1) of 1999 Edition enacted as 1999 c.373 Â§17; subsection (2) of 1999 Edition formerly 390.990(4); 2005 c.300 Â§5]

_______________



Chapter 391

Chapter 391 Â Mass Transportation

2005 EDITION

MASS TRANSPORTATION

HIGHWAYS, ROADS, BRIDGES AND FERRIES

LIGHT RAIL TRANSIT

391.090Â Â Â Â  Legislative findings; use of lottery moneys for light rail project; policy and intent

391.100Â Â Â Â  Light Rail Construction Fund; purpose; requirements for expenditures from fund

391.110Â Â Â Â  Legislative findings

391.120Â Â Â Â  Regional Light Rail Extension Construction Fund; purpose; requirements for expenditures from fund; reversion of unobligated balance

391.125Â Â Â Â  Regional Light Rail Extension Bond Account; purpose

391.130Â Â Â Â  Allocation of lottery moneys to Regional Light Rail Extension Construction Fund; authorized expenditures; end of allocations upon certification by Director of Transportation

391.140Â Â Â Â  Revenue bonds for specified light rail project; amount; purpose; issuance by State Treasurer; pledge of revenues

391.150Â Â Â Â  Joint management of specified light rail project; contracting procedures

COLUMBIA RIVER LIGHT RAIL TRANSIT COMPACT

391.301Â Â Â Â  Ratification of compact

391.306Â Â Â Â  Columbia River Light Rail Transit Compact

391.311Â Â Â Â  Effect of compact on powers and privileges of mass transit districts in Oregon and Washington

SOUTH METRO COMMUTER RAIL PROJECT

(Temporary provisions relating to South Metro Commuter Rail Project are compiled as notes following ORS 391.311)

MASS TRANSPORTATION FINANCING AUTHORITY

391.500Â Â Â Â  Declaration of policy; construction of statutes

391.510Â Â Â Â  Definitions for ORS 391.500 to 391.660

391.520Â Â Â Â  Financing authority created; membership

391.530Â Â Â Â  Meetings; quorum; expenses

391.540Â Â Â Â  Bylaws; secretaryÂs duties, power

391.550Â Â Â Â  Powers of Mass Transportation Financing Authority

391.560Â Â Â Â  Lease terms for facility financed by bonds

391.570Â Â Â Â  Bonds; form; conditions; issuance; refunding

391.580Â Â Â Â  Pledges for bonds

391.590Â Â Â Â  Bonds not general obligation of state

391.600Â Â Â Â  Tax exempt status of income, property and bond interest

391.605Â Â Â Â  Limitations on transfer to metropolitan service district

391.610Â Â Â Â  Expenses of authority; borrowed funds

391.620Â Â Â Â  Limitation on transfer of property rights

391.630Â Â Â Â  Investments of surplus moneys

391.640Â Â Â Â  Investment in authorityÂs bonds authorized

391.650Â Â Â Â  Severability of ORS 391.500 to 391.660

391.660Â Â Â Â  Short title

ELDERLY AND DISABLED TRANSPORTATION

391.800Â Â Â Â  Elderly and Disabled Special Transportation Fund

391.802Â Â Â Â  Definition for ORS 391.800 to 391.830

391.810Â Â Â Â  Distribution of funds to districts, Indian tribes and counties; rules

391.815Â Â Â Â  Discretionary grant account; purpose; application for grant; grant approval; distribution of moneys

391.820Â Â Â Â  Advisory committees; membership; duties

391.830Â Â Â Â  Use of funds to finance and improve transportation for elderly and disabled

LIGHT RAIL TRANSIT

Â Â Â Â Â  391.090 Legislative findings; use of lottery moneys for light rail project; policy and intent. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The development, acquisition and construction of light rail systems and their attendant rights of way, equipment and facilities in the urban and metropolitan areas of the State of Oregon do and will accomplish the purpose of creating jobs and furthering economic development in Oregon by, among other advantages:

Â Â Â Â Â  (a) Providing an important element of the public infrastructure that provides the basic framework for continuing and expanding economic activity in this state;

Â Â Â Â Â  (b) Increasing the economy and efficiency of public transportation, improving the attractiveness of urban and metropolitan areas to new businesses and supporting the operations and prosperity of existing businesses in those areas by making those businesses more accessible to their customers and employees;

Â Â Â Â Â  (c) Alleviating the inefficiencies of congestion and crowding associated with, and reducing the burdens of expansion and maintenance of, existing public transportation systems and facilities, as well as reducing energy consumption and air pollution fostered by the use of motor vehicles; and

Â Â Â Â Â  (d) Creating employment opportunities in urban and metropolitan areas through the funding of projects for the development and construction of the light rail systems.

Â Â Â Â Â  (2) Additionally, the provision of state and local moneys for the proposed Westside corridor light rail project identified in ORS 391.120 (2)(a) will encourage the contribution of otherwise unavailable federal matching grant moneys, the use of which will, for the reasons stated in subsection (1) of this section, forward the purpose of creating jobs and furthering economic development in Oregon.

Â Â Â Â Â  (3) Based on the legislative findings described in this section, the use of net proceeds from the operation of the state lottery for the support of the Westside corridor light rail project, as provided in ORS 391.130, is an appropriate use of state lottery funds under section 4 (3), Article XV of the Oregon Constitution and ORS 461.510.

Â Â Â Â Â  (4) It is the intent and policy of the Legislative Assembly to insure the funding and support of the Westside corridor light rail project identified in ORS 391.120 (2)(a) in the manner provided in ORS 391.130 to 391.150, to the extent required for the state to realize the benefit of all federal matching funds made available for that project, and to the extent necessary to complete the project. [1991 c.575 Â§1]

Â Â Â Â Â  391.100 Light Rail Construction Fund; purpose; requirements for expenditures from fund. (1) There is created as a fund the Light Rail Construction Fund separate and distinct from the General Fund. The moneys in the fund and the interest earnings of the fund are appropriated continuously to the Department of Transportation for the purpose of financing that part of the Banfield Transitway Project that includes construction of a light rail system from the City of Portland to the City of Gresham to be routed along the corridor in which the Banfield Freeway, Interstate Highway 205 and East Burnside Street are located.

Â Â Â Â Â  (2) No moneys shall be expended for construction from the fund created by subsection (1) of this section unless the Director of Transportation determines that the following conditions have occurred no later than the last day of June 1983:

Â Â Â Â Â  (a) The United States Department of Transportation, subject to the appropriations process and to the satisfaction of the Joint Committee on Ways and Means or the Emergency Board, if the Legislative Assembly is not in session, has committed sufficient moneys to complete the Banfield Transitway Project; and

Â Â Â Â Â  (b) The Tri-County Metropolitan Transportation District has entered into a binding, enforceable agreement with the State of Oregon in which:

Â Â Â Â Â  (A) During the construction of the Banfield Transitway Project, the district agrees not to request or accept any state General Fund moneys for the light rail construction portion of that project other than those moneys appropriated to the fund created in this section by the Sixtieth Legislative Assembly;

Â Â Â Â Â  (B) The district agrees to provide not less than $2,930,000 of the total funding for the light rail construction part of the Banfield Transitway Project; and

Â Â Â Â Â  (C) In any instance where the actual expenditures for the light rail portion of the Banfield Transitway Project fall short of the estimated expenditures for the project, those moneys, other than federal moneys, that are not required for the project shall remain in the fund established by this section.

Â Â Â Â Â  (3) The Director of Transportation shall certify the unobligated balance of the fund created by this section and that unobligated balance shall revert to the General Fund in accordance with the following:

Â Â Â Â Â  (a) If at any time the Director of Transportation determines that the conditions required under subsection (2) of this section will not occur within the required time under that subsection, the director shall certify the unobligated balance of the fund and the unobligated balance shall revert.

Â Â Â Â Â  (b) If the Director of Transportation determines that the conditions required under subsection (2) of this section have occurred and moneys from the fund are expended on the Banfield Transitway Project, the director shall certify the unobligated balance after the project is accepted by the Director of Transportation and all claims, suits and actions arising out of the project have been resolved. [1979 c.586 Â§1; 1981 c.262 Â§1]

Â Â Â Â Â  391.110 Legislative findings. (1) The Legislative Assembly finds that economic growth and livability depend on a solid transportation infrastructure to aid in the production and distribution of goods and services and the efficient movement of people.

Â Â Â Â Â  (2) The Legislative Assembly also finds that an efficient surface transportation system in our metropolitan areas must balance highways and arterial roads with mass transit and light rail facilities. Mass transit and light rail improvements can lessen the cost of highway expansion, reconstruction and maintenance by significantly decreasing traffic flow.

Â Â Â Â Â  (3) Therefore, the Legislative Assembly shall establish the Regional Light Rail Extension Construction Fund as a means of facilitating the development of a balanced surface transportation system that includes the appropriate application of highways, light rail and mass transit. [1989 c.868 Â§2]

Â Â Â Â Â  391.120 Regional Light Rail Extension Construction Fund; purpose; requirements for expenditures from fund; reversion of unobligated balance. (1) The Regional Light Rail Extension Construction Fund, separate and distinct from the General Fund, is established in the State Treasury. All moneys in the fund are appropriated continuously to the Department of Transportation for the purposes specified in this section. Interest received on moneys credited to the Regional Light Rail Extension Construction Fund shall accrue to and become part of the Regional Light Rail Extension Construction Fund.

Â Â Â Â Â  (2) The Department of Transportation may expend moneys in the Regional Light Rail Extension Construction Fund to finance the preliminary engineering phase, final design phase, advanced right of way acquisition phase or construction and acquisition of equipment and facilities phase of projects for extensions to the Tri-County Metropolitan Transportation DistrictÂs light rail system, as designated in the Regional Transportation Plan adopted by the metropolitan service district in 1989, as amended from time to time. The Director of Transportation may enter into written agreements with the Tri-County Metropolitan Transportation District that commit the department to pay anticipated funds from the Regional Light Rail Extension Construction Fund to the district for the purpose of financing such costs of extending the districtÂs light rail system, including servicing any obligations entered into by the district to finance the costs of extending the districtÂs light rail system, which written agreements may provide for the remittance of such funds on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the commitment. Any such written agreements or commitments, when executed by the director and accepted by the district, shall be solely conditioned upon actual funds available in the Regional Light Rail Extension Construction Fund and shall be valid, binding and irrevocable in accordance with its terms, subject only to the requirements of subsection (3) of this section. The extensions to the light rail system for which projects may be authorized and financed from the Regional Light Rail Extension Construction Fund include:

Â Â Â Â Â  (a) The Westside corridor.

Â Â Â Â Â  (b) The Interstate 5 North corridor.

Â Â Â Â Â  (c) The Interstate 205 corridor.

Â Â Â Â Â  (d) The Milwaukie corridor.

Â Â Â Â Â  (e) The Barbur corridor.

Â Â Â Â Â  (f) The Lake Oswego corridor.

Â Â Â Â Â  (g) Appropriate branches to the Banfield corridor.

Â Â Â Â Â  (h) Appropriate branches to the corridors specified in paragraphs (a) to (f) of this subsection.

Â Â Â Â Â  (3) Notwithstanding any written agreement entered into by the Director of Transportation under subsection (2) of this section, no moneys shall be expended from the Regional Light Rail Extension Construction Fund for the preliminary engineering phase, final design phase, advanced right of way acquisition phase or construction and acquisition phase of projects unless the Director of Transportation determines:

Â Â Â Â Â  (a) That all state and local approvals are in place for the phase of the specific project for which funding is being sought;

Â Â Â Â Â  (b) That assurances are in place for obtaining all moneys, other than moneys for which the determination is being made, necessary to enable completion of the phase of the specific project for which funding is being sought and that the Tri-County Metropolitan Transportation District has agreed to provide an amount of money equal to that being provided by the Regional Light Rail Extension Construction Fund for the phase of the specific project for which money is being sought;

Â Â Â Â Â  (c) With respect to the phase of the specific project for which funding is being sought, that the body of local officials and state agency representatives designated by the metropolitan service district which functions wholly or partially within the Tri-County Metropolitan Transportation District and known as the Joint Policy Advisory Committee on Transportation has certified that the phase of the specific project is a regional priority; and

Â Â Â Â Â  (d) With respect to construction phases of any project, the elements of the project that are designated for state participation and an estimated total amount of the stateÂs funding obligation.

Â Â Â Â Â  (4) When the actual expenditures for a phase of a specific light rail project fall short of the estimated expenditures for the project, those moneys, other than federal moneys, that are not required for that phase of the project shall remain in the Regional Light Rail Extension Construction Fund for use in completing other projects described in subsection (2) of this section.

Â Â Â Â Â  (5) On or before August 31 in each year, the Director of Transportation shall certify to the Governor and the State Treasurer whether or not there existed, as of the end of the immediately preceding fiscal year, an unobligated balance of moneys in the Regional Light Rail Extension Construction Fund that was derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130. If the Director of Transportation certifies that there existed such an unobligated balance of moneys derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130, an amount equal to the unobligated balance as of the end of the immediately preceding fiscal year shall revert to the Administrative Services Economic Development Fund created by ORS 461.540, and the State Treasurer shall credit such amount to that fund on or before the September 15 next following the date of the certification by the Director of Transportation.

Â Â Â Â Â  (6) The Director of Transportation shall certify the unobligated balance of the Regional Light Rail Extension Construction Fund, and that unobligated balance shall revert to the Administrative Services Economic Development Fund created by ORS 461.540 if the Director of Transportation determines that all projects referred to in subsection (2) of this section have been completed and the projects have been accepted by the Director of Transportation and all claims, suits and actions arising out of the projects have been resolved.

Â Â Â Â Â  (7) For purposes of subsections (5) and (6) of this section, moneys in the Regional Light Rail Extension Construction Fund derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130 shall be obligated to the extent such moneys are needed to fund the amounts committed to be paid in the current or any future fiscal year under any written agreement or commitment entered into by the Director of Transportation under subsection (2) of this section or to pay any amounts owing under or with respect to any revenue bonds issued under ORS 391.140.

Â Â Â Â Â  (8) The Department of Transportation may deduct from the Regional Light Rail Extension Construction Fund the costs associated with administering the fund. [1989 c.868 Â§3; 1991 c.575 Â§6]

Â Â Â Â Â  391.125 Regional Light Rail Extension Bond Account; purpose. (1) The Regional Light Rail Extension Bond Account is created as a separate and distinct subaccount in the Regional Light Rail Extension Construction Fund. In each fiscal year in which any amounts of principal or interest are due and payable on any revenue bonds issued under ORS 391.140, the Director of Transportation shall cause to be transferred from the Regional Light Rail Extension Construction Fund to the Regional Light Rail Extension Bond Account an amount, which, when added to the moneys on deposit in the account that are available to be used for such purpose, shall be sufficient to pay when due all amounts of principal and interest coming due on such bonds in that fiscal year.

Â Â Â Â Â  (2) All moneys on deposit from time to time in the Regional Light Rail Extension Bond Account, together with all investment earnings thereon, shall be pledged and are continuously appropriated to the payment of the bonds issued under ORS 391.140. All investment earnings on moneys on deposit from time to time in the Regional Light Rail Extension Bond Account shall be retained in that account and applied to pay the principal of and interest on bonds issued under ORS 391.140. [1991 c.575 Â§3]

Â Â Â Â Â  391.130 Allocation of lottery moneys to Regional Light Rail Extension Construction Fund; authorized expenditures; end of allocations upon certification by Director of Transportation. (1) In each fiscal year beginning with the fiscal year commencing July 1, 1991, there is allocated, from the Administrative Services Economic Development Fund created by ORS 461.540, the amount of $8 million. However, commencing with the first fiscal year next following the fiscal year in which bonds are first issued under ORS 391.140, there shall be allocated from such fund the amount of $10 million in each fiscal year. In each fiscal year after bonds are first issued, the Director of Transportation shall certify any funds allotted in excess of amounts necessary to pay the annual debt service on the outstanding bonds and to fund the amounts committed to be paid in the current or any future fiscal year under any written agreement or commitment entered into by the Director of Transportation pursuant to ORS 391.120 (2). The certified amount shall immediately be returned to the Administrative Services Economic Development Fund. All amounts allocated under this section shall be transferred to the Regional Light Rail Extension Construction Fund established by ORS 391.120.

Â Â Â Â Â  (2) The annual amounts required to be transferred to the Regional Light Rail Extension Construction Fund under subsection (1) of this section, together with all investment earnings on the amounts on deposit from time to time in the Regional Light Rail Extension Construction Fund, are continuously appropriated only for the purposes of:

Â Â Â Â Â  (a) Funding the Westside corridor extension of light rail referred to in ORS 391.120; and

Â Â Â Â Â  (b) Paying the principal and interest on revenue bonds issued under ORS 391.140.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, and notwithstanding any other provision of law, the annual allocation made by this section shall be satisfied and credited as and when net proceeds from the operation of the state lottery are received and before any other allocation, appropriation or disbursement of the net proceeds from the operation of the state lottery is made in the applicable fiscal year.

Â Â Â Â Â  (4) For purposes of this section, net proceeds from the operation of the state lottery in each fiscal year include all revenues derived from the operation of the state lottery in each fiscal year less:

Â Â Â Â Â  (a) The revenues used in that fiscal year for the payment of prizes and the expenses of the state lottery as provided in section 4 (4)(d), Article XV of the Oregon Constitution, ORS 461.500 (2) and 461.510 (3) and (4); and

Â Â Â Â Â  (b) The revenues required to be applied, distributed or allocated as provided in ORS 461.543.

Â Â Â Â Â  (5) The transfer of moneys to the Regional Light Rail Extension Construction Fund authorized by this section shall cease when the Director of Transportation certifies in writing that transfers of moneys under this section are no longer necessary because:

Â Â Â Â Â  (a) Moneys in the Regional Light Rail Extension Construction Fund are sufficient for the payment of all amounts committed to be paid under all written agreements or commitments entered into between the Director of Transportation and the Tri-County Metropolitan Transportation District pursuant to ORS 391.120 with respect to the Westside corridor extension of light rail referred to in ORS 391.120 (2)(a), and to pay all amounts of principal of and interest on the outstanding revenue bonds issued under ORS 391.140; and

Â Â Â Â Â  (b) The Westside corridor extension of light rail referred to in ORS 391.120 (2)(a) has been completed and such project has been accepted by the Department of Transportation, and all claims, suits and actions arising out of such project that could create a liability payable out of the moneys in the Regional Light Rail Extension Construction Fund have been resolved.

Â Â Â Â Â  (6) The Director of Transportation shall deliver a copy of such certification to the Governor and the State Treasurer. Upon receipt of the directorÂs written certification that transfer of moneys to the Regional Light Rail Extension Construction Fund under this section is no longer necessary, the State Treasurer shall thereafter credit moneys received by the Regional Light Rail Extension Construction Fund under this section to the Administrative Services Economic Development Fund created by ORS 461.540. [1991 c.575 Â§2; 1993 c.18 Â§92; 1997 c.249 Â§124]

Â Â Â Â Â  391.140 Revenue bonds for specified light rail project; amount; purpose; issuance by State Treasurer; pledge of revenues. (1) In accordance with any applicable provisions of ORS 286.010, 286.020, 286.105 to 286.135 and ORS chapter 288, the State Treasurer, at the request of the Director of Transportation, shall issue revenue bonds from time to time in an aggregate amount not to exceed:

Â Â Â Â Â  (a) The principal sum of $115 million;

Â Â Â Â Â  (b) The costs incurred in connection with the issuance of the bonds and other administrative expenses of the State Treasurer in connection with the issuance of the bonds; and

Â Â Â Â Â  (c) The amount of any reserves determined to be necessary or advantageous in connection with the revenue bonds.

Â Â Â Â Â  (2) The Director of Transportation shall submit to the State Treasurer from time to time written requests to issue the revenue bonds in amounts sufficient to provide in a timely fashion the moneys required to fund the obligations of the Department of Transportation under any written agreements or commitments entered into under ORS 391.120 (2) for the purpose of financing the state share of the costs of the Westside corridor light rail project identified in ORS 391.120 (2)(a).

Â Â Â Â Â  (3) Moneys received from the issuance of revenue bonds, including any investment earnings thereon, may be expended only for the purpose of financing the costs of development, acquisition and construction of the Westside corridor light rail project identified in ORS 391.120 (2)(a), and to pay the costs of issuing the bonds and other administrative expenses of the State Treasurer in carrying out the provisions of ORS 391.120 and this section, including the funding of any reserves determined to be necessary or advantageous in connection with the revenue bonds.

Â Â Â Â Â  (4) Notwithstanding ORS 288.825 or any other provision of law, revenue bonds issued under this section, regardless of whether issued in one or more issues, shall be secured equally and ratably by the pledge of moneys described in this subsection and ORS 391.130. The bonds shall be secured by a pledge of, and a lien on, and shall be secured and payable only from, moneys on deposit from time to time in the Regional Light Rail Extension Construction Fund established by ORS 391.120. The revenue bonds shall not be a general obligation of this state, and shall not be secured by or payable from any funds or assets of this state other than the moneys on deposit from time to time in the Regional Light Rail Extension Construction Fund.

Â Â Â Â Â  (5) The moneys in the Regional Light Rail Extension Bond Account shall be used and applied by the Director of Transportation to pay when due the principal of and interest on any revenue bonds issued under this section.

Â Â Â Â Â  (6) The interest on all revenue bonds issued under this section and on any refunding and advance refunding bonds issued under ORS 286.051 is exempt from personal income taxation imposed by this state under ORS chapter 316.

Â Â Â Â Â  (7) The proceeds derived from the issuance and sale of the revenue bonds, including any proceeds required to fund any reserves determined to be necessary or advantageous in connection with the revenue bonds, shall be deposited in a special, segregated subaccount of the Regional Light Rail Extension Construction Fund. The moneys on deposit from time to time in the subaccount, including any investment earnings thereon, shall be disbursed as needed for the purposes described in subsection (3) of this section upon the written request of the Director of Transportation. [1991 c.575 Â§4]

Â Â Â Â Â  391.150 Joint management of specified light rail project; contracting procedures. (1) The Department of Transportation and the Tri-County Metropolitan Transportation District shall jointly manage the construction phases of the Westside corridor light rail project. The final project management plans of the managing agencies shall provide that the district shall manage and oversee construction of the light rail right of way and facilities and that the department shall manage and oversee the construction of highway improvements related to the extension of the light rail system. The department and the district shall describe in a memorandum of understanding or grant agreement the functions and responsibilities assigned to each of the managing agencies and shall establish an organizational and management system for the project under which significant actions during the construction phase occur only with the knowledge of both of the managing agencies.

Â Â Â Â Â  (2) Subject to ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C and any applicable prohibitions against preferences in contracts related to the construction phase of the Westside corridor light rail project, the managing agencies shall develop procedures that afford qualified businesses in Oregon the opportunity to compete for project contracts to the maximum extent feasible and consistent with federal laws and regulations governing Federal Transit Administration grants.

Â Â Â Â Â  (3) The managing agencies shall seek the cooperation and assistance of contracting and construction associations in this state when establishing the contracting procedures for the Westside corridor light rail project. The managing agencies shall also establish and implement programs to provide contracting and construction businesses with information relating to the project.

Â Â Â Â Â  (4) The managing agencies, to the maximum extent feasible, shall encourage disadvantaged business enterprises to bid for contracts and to otherwise participate in the Westside corridor light rail project. [1991 c.575 Â§5; 1993 c.741 Â§65; 2003 c.794 Â§271]

Â Â Â Â Â  391.160 [1995 s.s. c.3 Â§1; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.165 [1995 s.s. c.3 Â§2; 1997 c.249 Â§125; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.170 [1995 s.s. c.3 Â§3; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.175 [1995 s.s. c.3 Â§8; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.180 [1995 s.s. c.3 Â§6; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.185 [1995 s.s. c.3 Â§4; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.190 [1995 s.s. c.3 Â§5; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.195 [1995 s.s. c.3 Â§13; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.200 [1995 s.s. c.3 Â§7; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.205 [1995 s.s. c.3 Â§9; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.210 [1995 s.s. c.3 Â§11; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.215 [1995 s.s. c.3 Â§11a; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.220 [1995 s.s. c.3 Â§12; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.225 [1995 s.s. c.3 Â§14; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.230 [1995 s.s. c.3 Â§15; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.235 [1995 s.s. c.3 Â§16b; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.300 [1995 s.s. c.3 Â§32; repealed by 1996 c.13 Â§4]

COLUMBIA RIVER LIGHT RAIL TRANSIT COMPACT

Â Â Â Â Â  391.301 Ratification of compact. The Legislative Assembly of the State of Oregon hereby adopts and ratifies the Columbia River Light Rail Transit Compact set forth in ORS 391.306, and the provisions of the compact are hereby declared to be the law of this state upon such compact becoming effective as provided in Article XXII of the compact. [1996 c.13 Â§1]

Â Â Â Â Â  391.305 [1995 s.s. c.3 Â§33; repealed by 1996 c.13 Â§4]

Â Â Â Â Â  391.306 Columbia River Light Rail Transit Compact. The provisions of the Columbia River Light Rail Transit Compact are as follows:

______________________________________________________________________________

ARTICLE I

Columbia River Light Rail

Transit Authority Established

Â Â Â Â Â  The States of Oregon and Washington establish by way of this interstate compact an independent, separate regional authority, which is an instrumentality of both of the signatory parties hereto, known as Columbia River Light Rail Transit Authority (hereinafter referred to as the ÂAuthorityÂ). The Authority shall be a body corporate and politic, and shall have only those powers and duties granted by this compact and such additional powers as may hereafter be conferred upon the Authority by the acts of both signatories.

ARTICLE II

Definitions

Â Â Â Â Â  As used in this compact, the following words and terms shall have the following meanings, unless the context clearly requires a different meaning:

Â Â Â Â Â  (1) ÂC-TRANÂ means the Clark County Public Transportation Benefit Authority based in Clark County, Washington, or any successor agency or authority.

Â Â Â Â Â  (2) ÂMajor feeder systemÂ means all bus or other transit services provided by C-TRAN or Tri-Met that are or are planned to be connected with the South North light rail transit line, to accommodate the transfer of passengers to or from the light rail line and to transport light rail passengers between the light rail station and their trip origin or trip destination.

Â Â Â Â Â  (3) ÂSignatoryÂ or Âsignatory stateÂ means the State of Oregon or the State of Washington.

Â Â Â Â Â  (4) ÂSouth North light rail transit lineÂ means the light rail line directly connecting portions of Clackamas County, Oregon, Portland, Oregon and Clark County, Washington as may be extended from time to time, including any segment thereof, and also including, without limitation, all light rail vehicles, rights-of-way, trackage, electrification, stations, park-and-ride facilities, maintenance facilities, tunnels, bridges and equipment, fixtures, buildings and structures incidental to or required in connection with the performance of light rail service between portions of Clackamas County, Oregon, Portland, Oregon and Clark County, Washington. The South North light rail transit line shall include a system that comprises any future light rail lines and transit facilities that cross the jurisdictional lines of the signatory states.

Â Â Â Â Â  (5) ÂTransit facilitiesÂ means all real and personal property necessary or useful in rendering transit service by means of rail, bus, water and any other mode of travel including, without limitation, tracks, rights of way, bridges, tunnels, subways, rolling stock for rail, motor vehicles, stations, terminals, areas for parking and all equipment, fixtures, buildings and structures and services incidental to or required in connection with the performance of transit service.

Â Â Â Â Â  (6) ÂTransit serviceÂ means the transportation of persons and their packages and baggage by C-TRAN, Tri-Met or the Authority by means of transit facilities.

Â Â Â Â Â  (7) ÂTri-MetÂ means the Tri-County Metropolitan Transportation District based in Portland, Oregon, or any successor agency or authority.

ARTICLE III

Purpose and Functions

Â Â Â Â Â  The purpose of the Authority is:

Â Â Â Â Â  (1) To generally cause the South North light rail transit line to be designed, engineered, financed, constructed and developed consistently with the applicable regional transportation and land use plans and the locally preferred alternative selected pursuant to regulations of the Federal Transit Administration or the regulations of any successor federal agency or authority;

Â Â Â Â Â  (2) To facilitate the operation and maintenance of the South North light rail transit line;

Â Â Â Â Â  (3) To coordinate C-TRAN and Tri-Met activities to implement and operate the major feeder system that serves the South North light rail transit line;

Â Â Â Â Â  (4) To coordinate C-TRAN and Tri-Met activities to implement and operate buses or other transit facilities that serve bi-state trips; and

Â Â Â Â Â  (5) To serve only such other regional transit purposes and to perform such other regional transit functions as the signatories may authorize.

ARTICLE IV

Powers

Â Â Â Â Â  The Authority has the power to:

Â Â Â Â Â  (1) Sue and be sued, plead and be impleaded in all actions, suits or proceedings, brought by or against it.

Â Â Â Â Â  (2) Adopt suitable rules and regulations not inconsistent with this compact, the Constitution and laws of the United States or the constitutions and laws of the signatories. The Authority may adopt rules and regulations that:

Â Â Â Â Â  (a) Govern its activities;

Â Â Â Â Â  (b) Add specificity to its powers and duties;

Â Â Â Â Â  (c) Interpret legislation that is applicable to the Authority; and

Â Â Â Â Â  (d) Resolve inconsistencies resulting from the application of the laws and regulations of both signatories.

Â Â Â Â Â  (3) Acquire, maintain, control, and convey easements, licenses, and other limited property rights for the purpose of constructing the South North light rail transit line. However, the Authority shall not have the power to own real property.

Â Â Â Â Â  (4) Receive and accept federal, state, regional or local payments, appropriations, grants, gifts, loans, advances, credit enhancements, credit guarantees and other funds, properties and services as may be transferred or made available to the Authority by either signatory, any political subdivision or agency thereof, by the United States, or by any agency thereof, or by any other public or private corporation or individual. Any funds received by the Authority from any source may be commingled and expended to carry out the purposes and functions of the Authority without regard to any law of the signatories that requires expenditure of appropriated funds within the fiscal period for which the appropriation is made.

Â Â Â Â Â  (5) Disburse funds for its lawful activities and to make grants or loans to C-TRAN or Tri-Met.

Â Â Â Â Â  (6) Enter into agreements with:

Â Â Â Â Â  (a) C-TRAN or Tri-Met to provide planning, engineering, design, administration, construction management or other services needed for the development of the South North light rail transit line;

Â Â Â Â Â  (b) C-TRAN, Tri-Met or, except with regard to matters specified in paragraph (a) of this subsection, private entities for the construction of the South North light rail transit line;

Â Â Â Â Â  (c) C-TRAN, Tri-Met or, except with regard to matters specified in paragraph (a) of this subsection, private entities for the construction of bridges over or tunnels under navigable streams and bodies of water to be owned individually or jointly by the States of Oregon and Washington;

Â Â Â Â Â  (d) C-TRAN or Tri-Met for the management, operation, and maintenance of the South North light rail transit line;

Â Â Â Â Â  (e) C-TRAN or Tri-Met providing for acquisition by C-TRAN, Tri-Met or other public entities of the property rights needed for the South North light rail transit line and related activities;

Â Â Â Â Â  (f) C-TRAN, Tri-Met or private entities to purchase, lease or otherwise acquire the materials, equipment and vehicles needed for the construction and implementation of the South North light rail transit line; and

Â Â Â Â Â  (g) C-TRAN or Tri-Met to implement the decisions of the Authority.

Â Â Â Â Â  (7) Delegate any of its powers and duties to any political subdivision or governmental agency.

Â Â Â Â Â  (8) Resolve any disputes between C-TRAN and Tri-Met over the operation of the South North light rail transit line or the major feeder system. However, the Authority shall not have the power to require from C-TRAN and Tri-Met capital improvements to the South North light rail transit line or the major feeder system.

Â Â Â Â Â  (9) To the extent allowed by law, encourage, assist and facilitate public and private development along the South North light rail transit line.

Â Â Â Â Â  (10) Perform all other necessary and incidental functions.

Â Â Â Â Â  (11) Exercise such additional powers as shall be conferred on it by Act of the federal Congress or jointly by the signatories.

ARTICLE V

Board Membership

Â Â Â Â Â  The Authority shall be governed by a board of six directors consisting of three members of the C-TRAN governing body and three members of the Tri-Met governing body. Directors representing C-TRAN and Tri-Met shall be appointed by their respective governing bodies.

ARTICLE VI

Terms of Office

Â Â Â Â Â  Board members shall serve terms of four years, unless terminated earlier by the governing body of the appointing transit agency.

ARTICLE VII

Compensation of Directors

Â Â Â Â Â  The directors shall serve without compensation. The directors may be reimbursed for the necessary expenses incurred in the performance of their duties pursuant to adopted policies of the transit agency that appointed them.

ARTICLE VIII

Organization and Procedure

Â Â Â Â Â  The board of directors of the Authority shall by rule provide for its own organization and procedure. It shall biennially elect a chairperson from among its directors who shall serve a term of two years subject to earlier removal by a vote of four directors. Meetings of the board shall be held as frequently as the board deems that the proper performance of its duties requires, and the board shall keep minutes of its meetings. The board shall adopt rules and regulations governing its meetings, minutes and transactions.

ARTICLE IX

Staff

Â Â Â Â Â  The Authority shall not have the power to hire administrative staff. Administrative staff support shall be provided by C-TRAN and Tri-Met by intergovernmental agreement.

ARTICLE X

Quorum and Actions by the Board

Â Â Â Â Â  Four directors shall constitute a quorum. No action by the board shall be effective unless there is an affirmative vote of a majority of those present.

ARTICLE XI

Conflicts of Interest

Â Â Â Â Â  (1) No director shall:

Â Â Â Â Â  (a) Be financially interested, either directly or indirectly, in any contract, sale, purchase, lease or transfer of real or personal property to which the board of directors of the Authority is party;

Â Â Â Â Â  (b) In connection with services performed within the scope of official duties, solicit or accept money or any other thing of value in addition to the expenses paid to the director by the Authority; or

Â Â Â Â Â  (c) Offer money or any other thing of value for or in consideration of obtaining an appointment, promotion or privilege in employment with the Authority.

Â Â Â Â Â  (2) Any director who willfully violates any provision of this section shall, in the discretion of the board, forfeit the office of the director. Any contract or agreement made in contravention of this section may be declared void by the board. Nothing in this section shall be considered to abrogate or limit the applicability of any federal or state law that may be violated by any action proscribed by this section.

ARTICLE XII

Financial Plans and Reports

Â Â Â Â Â  The board of directors of the authority shall make and publish, as necessary, financial plans and detailed annual budgets for the construction, operation and maintenance of the South North light rail transit line, including a Sources of Funds plan. The board may also prepare, publish and distribute such other public reports and informational materials as it may deem necessary or desirable.

ARTICLE XIII

Operation and Maintenance Costs

Â Â Â Â Â  (1) The Authority shall annually determine the amount of the South North light rail transit lineÂs operating and maintenance costs and the AuthorityÂs administrative costs that shall be contributed to the Authority by C-TRAN and Tri-Met. The amount to be collected from C-TRAN and Tri-Met shall be based upon all relevant factors, including but not limited to, ridership origination and destination and relative usage of the South North light rail transit line.

Â Â Â Â Â  (2) After establishing the amount to be allocated to C-TRAN and Tri-Met, the Authority shall levy an annual assessment on C-TRAN and Tri-Met for the purpose of financing the management, administration, operation, maintenance, repair, expansion, and related activities for facilities, equipment, systems or improvements included in the South North light rail transit line.

ARTICLE XIV

Capital Contributions

Â Â Â Â Â  (1) The Authority shall enter into a financing plan agreement with C-TRAN, Tri-Met and any private entities providing construction financing for the South North light rail transit line or any segment thereof, which agreement shall establish a financing plan for the construction phases of the South North light rail transit line, including each segment thereof. The financing plan agreement shall specify the obligations of each party to pay a portion of the construction costs of the South North light rail transit line, including the estimated total construction costs, the percentage share of each party of the total construction costs, the estimated schedule for the payment of each partyÂs percentage share and the planned source of funds from which each party intends to fund its share of the total construction costs. The financing plan agreement, among other matters, may:

Â Â Â Â Â  (a) Separately specify each partyÂs obligation for each segment of the South North light rail transit line;

Â Â Â Â Â  (b) Limit the liability of C-TRAN and Tri-Met to particular funding sources identified in the financing plan agreement;

Â Â Â Â Â  (c) Make provisions for any interim financing, credit enhancements or guarantees to be provided by C-TRAN, Tri-Met or any other parties in order to supply the funds needed to construct the South North light rail transit line in accordance with the construction schedule established in the financing plan agreement; or

Â Â Â Â Â  (d) Provide that all or a portion of one partyÂs obligations shall be satisfied by making payments to another party to the agreement in order to pay or reimburse the construction or financing costs incurred by the payee.

Â Â Â Â Â  (2) The financing plan agreement shall provide that C-TRAN and Tri-Met shall each retain full power and authority to pledge their respective sources of funds as security for any bonds, notes or other obligations issued thereby, and for any credit enhancements obtained in connection with any such bonds, notes or other obligations, in order to provide interim or permanent financing for the construction costs of the South North light rail transit line. The financing plan agreement shall not in any way or to any extent create a pledge of or a lien or encumbrance on any funds of C-TRAN or Tri-Met.

Â Â Â Â Â  (3) C-TRAN and Tri-Met singly or together shall enter into one or more Full Funding Grant Agreements with the Federal Transit Administration, or its successor, to establish the federal funding commitment for the South North light rail transit line, or any segments thereof, and the terms and conditions for obtaining the federal funds. The Authority shall cause the South North light rail transit line, and each segment thereof, to be designed, engineered and constructed in a manner consistent with the applicable Full Funding Grant Agreement, applicable state laws and the terms and conditions of the financing plan agreement.

Â Â Â Â Â  (4) The financing plan agreement may be amended from time to time by the Authority, C-TRAN and Tri-Met to the extent such parties determine any amendment is necessary or beneficial. Any such amendment shall require the consent of any private entity that is a party to the financing plan agreement only if and to the extent such consent is required under the terms of the financing plan agreement.

ARTICLE XV

Indemnification

Â Â Â Â Â  (1) C-TRAN shall hold Tri-Met and the Authority harmless and indemnify Tri-Met and the Authority for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from C-TRANÂs negligent errors, omissions or acts in carrying out the purposes of this compact.

Â Â Â Â Â  (2) Tri-Met shall hold C-TRAN and the Authority harmless and indemnify C-TRAN and the Authority for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from Tri-MetÂs negligent errors, omissions or acts in carrying out the purposes of this compact.

Â Â Â Â Â  (3) The Authority shall hold C-TRAN and Tri-Met harmless and indemnify C-TRAN and Tri-Met for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from the AuthorityÂs negligent errors, omissions or acts in carrying out the purposes of this compact.

ARTICLE XVI

Fares

Â Â Â Â Â  Fares will be established and collected by C-TRAN and Tri-Met for trips originating within their respective districts. Payment of those fares will be honored by the Authority as payment for passage on the South North light rail transit line.

ARTICLE XVII

Insurance

Â Â Â Â Â  The board of directors of the Authority may self-insure or purchase insurance and pay the premiums therefor against loss or damage, against liability for injury to persons or property and against loss of revenue from any cause whatsoever. Such insurance coverage shall be in such form and amount as the board may determine, subject to the requirements of any agreement or other obligations of the Authority.

ARTICLE XVIII

Tax Exemption

Â Â Â Â Â  (1) It is hereby declared that the creation of the Authority and the carrying out of the purposes of the Authority is in all respects for the benefit of all people of the signatory states. It is further declared that the Authority and the board of directors are performing a public purpose and an essential government function, including, without limitation, proprietary, governmental and other functions, in the exercise of the powers conferred by this compact. Therefore, the Authority and the board of directors shall not be required to pay taxes or assessments upon any of the property under its jurisdiction, control, possession or supervision or upon its activities in the operation and maintenance of the South North light rail transit line or upon any revenues therefrom.

Â Â Â Â Â  (2) When C-TRAN or Tri-Met, acting under an agreement with the Authority pursuant to Article IV of this compact, possesses or controls property or conducts activities in the operation and maintenance of the South North light rail transit line:

Â Â Â Â Â  (a) C-TRAN and Tri-Met shall remain subject to the tax laws of their respective states with respect to such property located, or activities conducted, within their respective states;

Â Â Â Â Â  (b) C-TRAN shall be subject to the tax laws of the State of Oregon with respect to such property located, or activities conducted, in Oregon only to the extent Tri-Met would be subject to those laws if Tri-Met rather than C-TRAN possessed or controlled the property or conducted the activity; and

Â Â Â Â Â  (c) Tri-Met shall be subject to the tax laws of the State of Washington with respect to such property located, or activities conducted, in Washington only to the extent C-TRAN would be subject to those laws if C-TRAN rather than Tri-Met possessed or controlled the property or conducted the activity.

ARTICLE XIX

Applicable Laws

Â Â Â Â Â  The Authority shall be both subject to and exempt from certain laws of the States of Oregon and Washington as concurred in by the legislature of each state, respectively. Where the laws of the States of Oregon and Washington are not made inapplicable to the Authority by legislative action, the laws of the respective states will continue to apply to activities occurring within each stateÂs geographical boundaries. However, the following laws shall apply generally to the Authority regardless of the state in which the activities governed by the laws occur. The following laws shall govern exclusively the matters they address, and the provisions of corresponding or analogous laws of either signatory shall have no effect:

Â Â Â Â Â  (1) Federal Administrative Procedures Act (5 U.S.C. 500 et seq.), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (2) Federal Miller Act (40 U.S.C. 270a et seq.), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (3) Federal prevailing wage law (40 U.S.C. 276a et seq.), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (4) Federal rules on disadvantaged business enterprises (49 C.F.R. Part 23), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (5) Federal competitive bidding laws (41 U.S.C. 251 et seq.), as amended from time to time, or any successor legislation; and

Â Â Â Â Â  (6) ORS 30.260 to 30.300 (1993 Edition).

ARTICLE XX

Jurisdiction of Courts

Â Â Â Â Â  (1) The United States District Courts shall have original jurisdiction, concurrent with the courts of Oregon and Washington, of all actions brought by or against the Authority and shall enforce subpoenas issued under this Compact. Any such action initiated in a state court shall be removable to the appropriate United States District Court in the manner provided by the Act of June 25, 1948, as amended (28 U.S.C. 1446).

Â Â Â Â Â  (2) All laws or parts of laws of the United States and of the signatory states that are inconsistent with the provisions of this compact are hereby amended for the purpose of this compact to the extent necessary to eliminate such inconsistencies and to carry out the provisions of this compact.

ARTICLE XXI

Severability

Â Â Â Â Â  If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid and to this end, the provisions of this compact are severable.

ARTICLE XXII

Effective Date

Â Â Â Â Â  This compact shall take effect, and the board of the Authority may exercise its authority pursuant to the compact when it has been ratified by the federal Congress and adopted by both signatories, and the six directors of the board have been appointed. The effective date of this compact shall be the date of the establishment of the board of directors of the Authority.

______________________________________________________________________________ [1996 c.13 Â§2]

Â Â Â Â Â  391.310 [1995 s.s. c.3 Â§34; repealed by 1996 c.13 Â§4]

Â Â Â Â Â  391.311 Effect of compact on powers and privileges of mass transit districts in Oregon and Washington. (1) A mass transit district established under ORS 267.010 to 267.390, when operating under the authority or direction of the Columbia River Light Rail Transit Authority established under the Columbia River Light Rail Transit Compact ratified by ORS 391.301, retains all the rights, powers, privileges and immunities conferred upon the district by ORS 267.010 to 267.390 to the extent that those rights, powers, privileges and immunities are consistent with the provisions of the Columbia River Light Rail Transit Compact.

Â Â Â Â Â  (2) A mass transit agency organized under the laws of the State of Washington, when operating in Oregon under the authority or direction of the Columbia River Light Rail Transit Authority established under the Columbia River Light Rail Transit Compact ratified by ORS 391.301, may exercise all of the rights, powers, privileges and immunities conferred upon a mass transit district by ORS 267.010 to 267.390 to the extent that those rights, powers, privileges and immunities are consistent with the provisions of the Columbia River Light Rail Transit Compact. [1996 c.13 Â§3]

SOUTH METRO COMMUTER

RAIL PROJECT

Â Â Â Â Â  Note: Sections 18, 19, 20, 21 and 22, chapter 942, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 18. As used in sections 18 to 22 of this 2001 Act:

Â Â Â Â Â  (1) ÂResidual lottery revenuesÂ means the unobligated net lottery proceeds as defined in ORS 286.560 that remain in each fiscal year after:

Â Â Â Â Â  (a) Payment of debt service due in that fiscal year on all bonds secured by the revenues of the lottery, and issued on parity with lottery bonds outstanding on the effective date of this 2001 Act [August 9, 2001]; and

Â Â Â Â Â  (b) Payment of costs related to those lottery bonds.

Â Â Â Â Â  (2) ÂSouth Metro Commuter Rail ProjectÂ or ÂprojectÂ means the acquisition, construction, installation and procurement of all components of an approximately 15-mile commuter rail line connecting Wilsonville, Tualatin, Tigard and Beaverton, or segments thereof. [2001 c.942 Â§18]

Â Â Â Â Â  Sec. 19. (1)(a) For the biennium beginning July 1, 2005, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 in the amount of $35,342,000 for payment of the expenses of Washington County for the South Metro Commuter Rail Project, plus an additional amount to be estimated by the State Treasurer for payment of bond-related costs of the Oregon Department of Administrative Services, the Department of Transportation and the State Treasurer.

Â Â Â Â Â  (b) For the biennium beginning July 1, 2005, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 in the amount of $200,000 for payment of the expenses of the Department of Transportation in entering into, modifying and administering a grant agreement under section 21 (3), chapter 942, Oregon Laws 2001, for the South Metro Commuter Rail Project, plus an additional amount to be estimated by the State Treasurer for payment of bond-related costs of the Oregon Department of Administrative Services, the Department of Transportation and the State Treasurer.

Â Â Â Â Â  (2) Lottery bonds issued under this section shall be issued at the request of the Director of Transportation.

Â Â Â Â Â  (3) Net proceeds of lottery bonds issued under subsection (1)(a) and (b) of this section, in the amount of $35,542,000, shall be deposited in the South Metro Commuter Rail Project Fund established by section 21, chapter 942, Oregon Laws 2001, not later than March 30, 2007.

Â Â Â Â Â  (4) The bond-related costs of the Oregon Department of Administrative Services, the Department of Transportation and the State Treasurer for the lottery bonds authorized by this section shall be paid from the gross proceeds of those lottery bonds and from allocations for the purposes of ORS 286.576 (1)(c). [2001 c.942 Â§19; 2003 c.741 Â§7; 2005 c.788 Â§4]

Â Â Â Â Â  Sec. 20. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The development, acquisition, construction and operation of the South Metro Commuter Rail Project will accomplish the purpose of creating jobs and furthering economic development in Oregon because:

Â Â Â Â Â  (a) Construction and operation of the South Metro Commuter Rail will reduce traffic congestion on existing highways and roads, improving the attractiveness of the metropolitan area to new businesses and supporting the operations and prosperity of existing businesses;

Â Â Â Â Â  (b) Construction and operation of the South Metro Commuter Rail will reduce the cost and time required for family wage earners to commute to work, permitting more of OregonÂs work force to obtain jobs for which they are qualified; and

Â Â Â Â Â  (c) Authorization for the issuance of lottery bonds for the South Metro Commuter Rail Project will increase the likelihood of federal funding for the project and add new revenues that will directly benefit OregonÂs construction industry.

Â Â Â Â Â  (2) The factors described in subsection (1) of this section will encourage and promote economic development within the State of Oregon, and issuance of lottery bonds to finance the South Metro Commuter Rail Project is therefore an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [2001 c.942 Â§20]

Â Â Â Â Â  Sec. 21. (1) The South Metro Commuter Rail Project Fund is established separate and distinct from the General Fund. The moneys in the South Metro Commuter Rail Project Fund and the interest earnings of the fund are continuously appropriated to the Department of Transportation for the purpose described in subsection (2) of this section. The fund shall consist of moneys deposited in the fund under section 19, chapter 942, Oregon Laws 2001, and may include fees, moneys or other revenues available for payment of expenses of the South Metro Commuter Rail Project, including federal funds collected or received as reimbursement for expenses of the project from the United States Department of Transportation or the Federal Highway Administration under the Transportation Equity Act for the 21st Century (P.L. 105-178), or Miscellaneous Receipts.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, moneys in the fund shall be available for immediate distribution to Washington County to pay the expenses of the project.

Â Â Â Â Â  (3)(a) The Director of Transportation shall enter into, or modify, a grant agreement with Washington County that requires the department to disburse, over the course of the project, an aggregate amount of $35,342,000 to Washington County from the fund. Disbursements from the fund shall be made as soon as deposits accrue in the fund and shall commence when:

Â Â Â Â Â  (A) Moneys are available;

Â Â Â Â Â  (B) Washington County has entered into one or more contracts for final design, construction or acquisition of components of the South Metro Commuter Rail Project and the contracts have an aggregate value of at least $35,342,000; and

Â Â Â Â Â  (C) The Director of Transportation determines that the following conditions have occurred:

Â Â Â Â Â  (i) Washington County has provided documentation that it will have sufficient financing to complete the project; and

Â Â Â Â Â  (ii) Washington County has agreed in the grant agreement authorized by this section that the county will not request or accept any state General Fund moneys for the project. Upon completion of the project, if the aggregate expenditure of state and local moneys is less than $45 million, Washington County shall refund the difference to the fund established by this section.

Â Â Â Â Â  (b) Upon satisfaction of the conditions described in paragraph (a) of this subsection, the Department of Transportation shall disburse $35,342,000 of the moneys in the fund to Washington County in the biennium beginning July 1, 2005.

Â Â Â Â Â  (c) Of the moneys deposited in the fund, the Department of Transportation may use $200,000 to pay the departmentÂs expenses in entering into, modifying and administering the grant agreement authorized by this section.

Â Â Â Â Â  (4)(a) The state is not liable to the lenders, vendors or contractors of Washington County for any action or omission under sections 18 to 22, chapter 942, Oregon Laws 2001, or the grant agreement authorized by this section, except for a failure to allocate and deposit to the fund amounts required by section 19, chapter 942, Oregon Laws 2001, or to disburse from the fund to Washington County amounts required by this section and the grant agreement authorized by this section.

Â Â Â Â Â  (b) The grant agreement must:

Â Â Â Â Â  (A) Obligate the department to deposit the net proceeds of lottery bonds described in section 19, chapter 942, Oregon Laws 2001, or, if necessary, the amounts described in section 22, chapter 942, Oregon Laws 2001, into the fund.

Â Â Â Â Â  (B) Obligate Washington County to indemnify the state and its agencies and departments to the fullest extent permitted by law for any liability the state or its agencies and departments might incur in connection with any borrowing by Washington County for the project, except failure to allocate and deposit to the fund amounts required by section 19, chapter 942, Oregon Laws 2001, or amounts described in section 22, chapter 942, Oregon Laws 2001, or to disburse from the fund to Washington County amounts required by this section and the grant agreement authorized by this section.

Â Â Â Â Â  (c) Washington County may assign and pledge its rights under the grant agreement to lenders, vendors or contractors. The Director of Transportation shall pledge the moneys available in the fund for the project. [2001 c.942 Â§21; 2002 s.s.2 c.4 Â§10; 2003 c.741 Â§8; 2005 c.788 Â§5]

Â Â Â Â Â  Sec. 22. If the state has not deposited an aggregate amount of $35,342,000 in the South Metro Commuter Rail Project Fund by March 30, 2007, the state shall allocate to the Department of Transportation for deposit in the South Metro Commuter Rail Project Fund an amount equal to the difference between $35,342,000 and the aggregate deposits to the fund as of March 30, 2007, from the first available residual lottery revenues. [2001 c.942 Â§22; 2003 c.741 Â§9; 2005 c.788 Â§6]

MASS TRANSPORTATION

FINANCING AUTHORITY

Â Â Â Â Â  391.500 Declaration of policy; construction of statutes. (1) The Legislative Assembly of the State of Oregon finds and declares that:

Â Â Â Â Â  (a) It is in the public interest to provide methods of financing the costs of mass transit facilities; and

Â Â Â Â Â  (b) The method of financing provided in ORS 267.227 and 391.500 to 391.660 is in the public interest and serves a public purpose.

Â Â Â Â Â  (2) The purpose of ORS 267.227 and 391.500 to 391.660 is to create an authority to provide financial assistance to mass transit districts.

Â Â Â Â Â  (3) ORS 267.227 and 391.500 to 391.660 shall be liberally construed. [1977 c.662 Â§2]

Â Â Â Â Â  391.510 Definitions for ORS 391.500 to 391.660. As used in ORS 267.227 and 391.500 to 391.660, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAcquireÂ or ÂacquisitionÂ means the acquisition, by purchase, lease, gift, grant, devise, construction, installation, reconstruction, repair and alteration, and the equipment, improvement and extension of mass transit facilities.

Â Â Â Â Â  (2) ÂAuthorityÂ means the Oregon Mass Transportation Financing Authority created by ORS 267.227 and 391.500 to 391.660.

Â Â Â Â Â  (3) ÂBoardÂ means the members of the authority created in ORS 391.520.

Â Â Â Â Â  (4) ÂDistrictÂ means a mass transit district established under ORS 267.010 to 267.390.

Â Â Â Â Â  (5) ÂFinanceÂ or ÂfinancingÂ means the issuance of revenue bonds pursuant to ORS 391.570 by the authority for the purpose of providing financial assistance to districts.

Â Â Â Â Â  (6) ÂFinancial assistanceÂ means the providing of methods of financing of costs of mass transit facilities under ORS 267.227 and 391.500 to 391.660.

Â Â Â Â Â  (7) ÂMass transit facilityÂ or ÂfacilitiesÂ means any or all property constituting a mass transit system, or any portion thereof, in any manner owned, used, leased or operated by a district and which is located wherever a district is authorized to operate. [1977 c.662 Â§3]

Â Â Â Â Â  391.520 Financing authority created; membership. The Oregon Mass Transportation Financing Authority is hereby created as a public instrumentality of the State of Oregon and the exercise by the authority of the powers conferred by ORS 267.227 and 391.500 to 391.660 is the performance of an essential public function. The authority shall consist of the chairperson of the Oregon Transportation Commission, the State Treasurer, or designee, the chairperson of the Oregon Investment Council, or designee, and a representative designated by the board of directors of each district. [1977 c.662 Â§4]

Â Â Â Â Â  391.530 Meetings; quorum; expenses. The members shall select a chairperson from among themselves and may select such other officers as they consider necessary. Any member may call a meeting of the board. A majority of the members of the Oregon Mass Transportation Financing Authority shall constitute a quorum for all purposes. Members of the authority shall receive no compensation for services but shall be entitled to the necessary expenses incurred in the discharge of their duties. [1977 c.662 Â§5]

Â Â Â Â Â  391.540 Bylaws; secretaryÂs duties, power. The Oregon Mass Transportation Financing Authority may adopt and amend appropriate bylaws for the regulation of its affairs and the conduct of its business and may elect a secretary who need not be a member. The secretary shall perform such duties as the board shall designate and may give certificates under the official seal of the authority, and all persons dealing with the authority may rely on such certificates. [1977 c.662 Â§6]

Â Â Â Â Â  391.550 Powers of Mass Transportation Financing Authority. The Oregon Mass Transportation Financing Authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

Â Â Â Â Â  (1) To have perpetual succession as a public instrumentality of the State of Oregon;

Â Â Â Â Â  (2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

Â Â Â Â Â  (3) To have and to use a corporate seal and to alter the same at pleasure;

Â Â Â Â Â  (4) To maintain an office at such place or places as it may designate;

Â Â Â Â Â  (5) To acquire, own, finance, lease and dispose of any mass transit facility and to enter into contracts for any and all of such purposes; provided, that title to or in any mass transit facility so financed may in the discretion of the authority remain in a district and provided, further, that the district shall not itself operate any mass transit facility, except as lessor;

Â Â Â Â Â  (6) To lease or sell to a district any or all of the mass transit facilities upon such terms and conditions as the board shall deem proper, and to charge and collect rent or other payments therefor and to terminate any such lease or sales agreement upon the failure of the district to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the district shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the board or to purchase any or all of the mass transit facilities for a nominal amount or otherwise or that at or prior to the payment of all of the indebtedness incurred by the authority for the financing of such mass transit facilities the authority may convey any or all of the mass transit facilities to the district with or without consideration;

Â Â Â Â Â  (7) By resolution of a majority of the members of the authority, to issue bonds in the aggregate principal sum of not to exceed $250 million par value for any of its corporate purposes and to refund the same, subject to the provisions of ORS 267.227 and 391.500 to 391.660;

Â Â Â Â Â  (8) To employ or to contract with other state or municipal agencies for such employees and agents as may be necessary in its judgment;

Â Â Â Â Â  (9) To receive and accept from any public agency loans or grants for aid in the acquisition of any mass transit facility and any portion thereof, and to receive and accept grants, gifts or other contributions from any source;

Â Â Â Â Â  (10) To refund outstanding obligations incurred by any district including obligations incurred, undertaken or completed prior to or after October 4, 1977;

Â Â Â Â Â  (11) To receive and to pledge as security for the payment of any bonds issued under ORS 267.227 and 391.500 to 391.660, any lease, purchase agreement, note, bond or other obligation by or on behalf of any district;

Â Â Â Â Â  (12) To make loans to any district for the purpose of providing financial assistance to such district in accordance with an agreement between the authority and such district; and

Â Â Â Â Â  (13) To do all things necessary and convenient to carry out the purpose of ORS 267.227 and 391.500 to 391.660. [1977 c.662 Â§7; 1983 c.306 Â§1]

Â Â Â Â Â  391.560 Lease terms for facility financed by bonds. Any lease of a mass transit facility entered into pursuant to the provisions of ORS 267.227 and 391.500 to 391.660 shall be for a term not shorter than the longest maturity of any bonds issued to finance such mass transit facility or a portion thereof and shall provide for income, revenues and rentals from all sources pledged to the payment of such bonds adequate to pay the principal, interest and premiums, if any, on such bonds as the same fall due and to create and maintain such reserves and accounts for depreciation, if any, as the board in its discretion shall determine to be necessary. [1977 c.662 Â§8]

Â Â Â Â Â  391.570 Bonds; form; conditions; issuance; refunding. (1) Bonds may be issued as serial bonds or as term bonds or a combination of both types. The board may provide that such bonds:

Â Â Â Â Â  (a) May be executed and delivered by the Oregon Mass Transportation Financing Authority at any time and from time to time in such amounts including all necessary and incidental expenses, together with all necessary initial bond and interest reserves and applicable interest during the period of acquisition;

Â Â Â Â Â  (b) May be in such form and denominations and of such terms and maturities;

Â Â Â Â Â  (c) May be in fully registered form or in bearer form registerable either as to principal or interest or both;

Â Â Â Â Â  (d) May bear such conversion privileges and be payable in such installments and at such time or times not exceeding 40 years from the date thereof;

Â Â Â Â Â  (e) May be payable at such time or times and at such place or places whether within or without the State of Oregon and evidenced in such manner;

Â Â Â Â Â  (f) May be made optional for redemption prior to maturity at such price or prices and on such terms and conditions;

Â Â Â Â Â  (g) May be executed by the manual or facsimile signatures of such officers of the authority; and

Â Â Â Â Â  (h) May contain such other provisions not inconsistent with ORS 267.227 and 391.500 to 391.660.

Â Â Â Â Â  (2) Any bonds of the authority may be sold for such price and in such manner and from time to time as may be determined by the board. The board shall publish notice of its intent to sell bonds, at least once, at least two days prior to the date of sale, in a newspaper of general circulation in each district which is to receive financial assistance from the proceeds of the bonds. The notice shall state the general purposes for which the bonds are to be sold. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same mass transit facility or any other mass transit facility or for any other purpose, but the proceedings where any subsequent bonds may be issued shall recognize and protect any prior pledge made for any prior issue of bonds. Refunding bonds may be issued whether the bonds to be refunded are then subject to redemption or are thereafter subject to redemption or maturity, and regardless of the purpose for which the bonds to be refunded were issued by the authority. All such bonds and the interest coupons applicable thereto, if any, are made and shall be construed to be negotiable instruments. [1977 c.662 Â§9]

Â Â Â Â Â  391.580 Pledges for bonds. The principal, interest and premiums, if any, on any bonds issued by the Oregon Mass Transportation Financing Authority shall be secured solely by a pledge of the income, revenues and receipts out of which the same shall be made payable and may also be secured by and payable out of proceeds from the sale of the mass transit facility acquired or financed by the proceeds of such bonds. In addition, the district which is to lease or purchase the mass transit facilities financed out of the proceeds of any bonds issued by the authority may, by resolution of the district board, pledge all or any part of the revenues of the district derived from any taxes which the district is authorized to levy as security for the payment of the principal, interest and premiums, if any, on the bonds issued by the authority to finance such mass transit facilities. In the resolution of the district board pledging all or any part of its tax revenues as security for any bonds issued by the authority, the district may reserve the right to pledge from time to time on a parity basis all or any part of its tax revenues as security for any one or more series of bonds issued thereafter by the authority or the district, and in the event the right so reserved by the district is exercised all bonds secured by a pledge of such tax revenues shall be equally and ratably secured by such tax revenues without preference or priority of any kind of any bond or series of bonds secured thereby over any other bond or series of bonds secured thereby. A pledge of tax revenues by a district as a security for the payment of any bonds issued by the authority shall not be considered to be the incurring of bonded indebtedness by the district. Any pledge made pursuant to this section shall be valid and binding from and after the date of issuance of the bonds secured thereby and the income, revenues, receipts or taxes pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any such pledge shall be valid and binding against all persons having claims of any kind against the pledgor whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof. The resolution under which the bonds are authorized to be issued and any indenture executed as security for the bonds, may contain any agreements and provisions with respect to the maintenance of the properties covered thereby, the fixing and collection of rents for any portions leased by the authority to a district, the pledge of the agreement of the district to make such payments as shall be necessary to pay principal, interest and premiums, if any, on the bonds, the creation and maintenance of special funds from such revenues, and the rights and remedies available in the event of default, designation of a trustee, and any other provision the board shall deem advisable. Each pledge and agreement made for the benefit or security of any of the bonds of the authority shall continue effective until the principal, interest and premiums, if any, on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made. [1977 c.662 Â§10; 1985 c.655 Â§1]

Â Â Â Â Â  391.590 Bonds not general obligation of state. All bonds issued by the Oregon Mass Transportation Financing Authority under the provisions of ORS 267.227 and 391.500 to 391.660 shall not constitute a debt, liability or general obligation of this state, or a pledge of the faith and credit of this state, but shall be payable solely from the income revenues, receipts or assets pledged for their payment. Each bond issued shall contain on the face a statement that the State of Oregon or the authority shall not be obligated to pay the same nor the interest thereon except from the income revenues, receipts or assets pledged therefor, and that neither the general obligation, full faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on such bond. [1977 c.662 Â§11]

Â Â Â Â Â  391.600 Tax exempt status of income, property and bond interest. (1) The income and, to the extent permitted by the Constitution, the property of the Oregon Mass Transportation Financing Authority shall be exempt from all taxation in the State of Oregon. For purposes of the Oregon Securities Law, bonds issued by the authority shall be deemed to be securities issued by an instrumentality or a political subdivision of the State of Oregon.

Â Â Â Â Â  (2) Interest payable on bonds of the authority shall be exempt from taxes imposed on income by the State of Oregon. [1977 c.662 Â§12]

Â Â Â Â Â  391.605 Limitations on transfer to metropolitan service district. (1) No transfer authorized by ORS 267.020 of a mass transit district system to a metropolitan service district shall take effect while bonds issued by the Oregon Mass Transportation Financing Authority to finance mass transit facilities for the district are outstanding until a plan designed to repay any outstanding bonds when due is prepared by the governing body of the metropolitan service district and approved by:

Â Â Â Â Â  (a) The chairperson of the Oregon Transportation Commission or the chairpersonÂs designee;

Â Â Â Â Â  (b) The State Treasurer or State TreasurerÂs designee; and

Â Â Â Â Â  (c) The chairperson of the Oregon Investment Council or the chairpersonÂs designee.

Â Â Â Â Â  (2) Persons given authority to approve a transfer under subsection (1) of this section may only refuse to approve a transfer for reasons relating to the financial effect of the transfer. [1983 c.306 Â§3]

Â Â Â Â Â  391.610 Expenses of authority; borrowed funds. All expenses of the Oregon Mass Transportation Financing Authority incurred in carrying out the provisions of ORS 267.227 and 391.500 to 391.660 shall be payable solely from funds provided under the authority of ORS 267.227 and 391.500 to 391.660. For the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow moneys from districts, and districts are empowered to lend money to the authority as may be required and agreed for such necessary expenses of organization and operation. Expenses incurred by the authority in connection with any application by a district for financial assistance under ORS 267.227 and 391.500 to 391.660 shall be paid by such district as provided in ORS 267.200 (10), or, in the alternative and in the discretion of the authority, may be paid from the proceeds of bonds issued by the authority. [1977 c.662 Â§13]

Â Â Â Â Â  391.620 Limitation on transfer of property rights. The Oregon Mass Transportation Financing Authority shall not convey its right, title and interest in mass transit facilities to any district, prior to the time the bonds secured thereby are fully paid, unless the authority has determined that adequate provision has been made for the payment of principal, interest and premiums, if any, on the bonds as they become due. [1977 c.662 Â§14]

Â Â Â Â Â  391.630 Investments of surplus moneys. The Oregon Mass Transportation Financing Authority may invest any surplus moneys in investments permitted by ORS 294.035. [1977 c.662 Â§15]

Â Â Â Â Â  391.640 Investment in authorityÂs bonds authorized. The state and all counties, cities and other municipal corporations, all banking institutions and building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all personal representatives, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to ORS 267.227 and 391.500 to 391.660. [1977 c.662 Â§16]

Â Â Â Â Â  391.650 Severability of ORS 391.500 to 391.660. If any one or more sections or provisions of ORS 267.227 and 391.500 to 391.660, or the application thereof to any person or circumstance, shall ever be held by any court of competent jurisdiction to be invalid, the remaining provisions of ORS 267.227 and 391.500 to 391.660 and the application thereof to persons or circumstances other than those to which it is held to be invalid, shall not be affected thereby, it being the intention of this Legislative Assembly to enact the remaining provisions of ORS 267.227 and 391.500 to 391.660 notwithstanding such invalidity. [1977 c.662 Â§19]

Â Â Â Â Â  391.660 Short title. ORS 267.227 and 391.500 to 391.660 may be referred to and cited as the ÂOregon Mass Transportation Financing Act.Â [1977 c.662 Â§1]

ELDERLY AND DISABLED TRANSPORTATION

Â Â Â Â Â  391.800 Elderly and Disabled Special Transportation Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Elderly and Disabled Special Transportation Fund. All moneys in the Elderly and Disabled Special Transportation Fund are appropriated continuously to the Department of Transportation for payment of the departmentÂs administrative costs of the program and payment to mass transit districts, transportation districts, Indian tribes and counties as provided in ORS 391.810.

Â Â Â Â Â  (2) The Elderly and Disabled Special Transportation Fund shall consist of:

Â Â Â Â Â  (a) Moneys transferred to the fund under ORS 184.642 and 323.455 (3);

Â Â Â Â Â  (b) Other moneys appropriated to the fund by the Legislative Assembly; and

Â Â Â Â Â  (c) Moneys obtained from interest earned on the investment of moneys in the fund.

Â Â Â Â Â  (3) Moneys in the Elderly and Disabled Special Transportation Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from the investments shall be credited to the Elderly and Disabled Special Transportation Fund. [1985 c.816 Â§9; 1987 c.62 Â§1; 1989 c.224 Â§66; 2003 c.601 Â§2; 2003 c.751 Â§3]

Â Â Â Â Â  391.802 Definition for ORS 391.800 to 391.830. As used in ORS 391.800 to 391.830, ÂIndian tribeÂ means a federally recognized Indian tribe in Oregon that has members residing on a reservation or tribal trust lands in Oregon. [2003 c.751 Â§2]

Â Â Â Â Â  391.810 Distribution of funds to districts, Indian tribes and counties; rules. (1) The Department of Transportation shall distribute three-quarters of the moneys in the Elderly and Disabled Special Transportation Fund, including the interest attributable thereto, to mass transit districts organized under ORS 267.010 to 267.390, transportation districts organized under ORS 267.510 to 267.650, Indian tribes and to those counties in which no part of a mass transit district or transportation district is located as follows:

Â Â Â Â Â  (a) Each district shall receive that share of the moneys as the population of the counties in which the district is situated, determined under ORS 190.510 to 190.610 last preceding apportionment of the moneys, bears to the total population of the state. However, if two or more districts are situated in a single county, distribution of moneys under this subsection shall be determined as though only the mass transit district is located in that county or, if there are two or more transportation districts in the county, as though only the transportation district with the highest population is located in that county.

Â Â Â Â Â  (b) Each county in which no part of a mass transit district or transportation district is located shall receive that share of the moneys as its population, determined under ORS 190.510 to 190.610 last preceding apportionment of the moneys, bears to the total population of the state.

Â Â Â Â Â  (c) Each Indian tribe shall receive that share of the moneys as the population of the tribe residing in Oregon, determined by the Oregon Transportation Commission pursuant to rules adopted under subsection (4) of this section, bears to the total population of the state.

Â Â Â Â Â  (2) After the requirements of subsection (1) of this section have been met, the department shall distribute the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to the districts, Indian tribes and counties described in subsection (1) of this section as follows:

Â Â Â Â Â  (a) Each district, Indian tribe or county that receives a share of the moneys in proportion to population under subsection (1) of this section shall receive an amount, determined by the commission by rule and not to exceed $2,000 annually, to be used to defray the administrative expenses of the district, Indian tribe or county in carrying out its functions under ORS 391.800 to 391.830.

Â Â Â Â Â  (b) Each district, Indian tribe or county that receives a share of the moneys in proportion to population under subsection (1) of this section shall receive for each fiscal year a minimum amount, determined by the commission by rule, to be distributed to providers of transportation for use as specified under ORS 391.830 (4).

Â Â Â Â Â  (c) Each district, Indian tribe or county shall receive any money distributed to it from the discretionary grant account established under ORS 391.815.

Â Â Â Â Â  (d) After the requirements of paragraphs (a) to (c) of this subsection have been satisfied, the department shall set aside and transfer the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to a discretionary grant account established under ORS 391.815.

Â Â Â Â Â  (3) The department may not distribute moneys to a mass transit district, transportation district, Indian tribe or county under this section unless the district, Indian tribe or county has appointed an advisory committee under ORS 391.820.

Â Â Â Â Â  (4) The department shall adopt rules necessary for the administration and implementation of ORS 391.800 to 391.830. The rules may include but are not limited to:

Â Â Â Â Â  (a) Restrictions and requirements on the distribution and use of moneys received under this section;

Â Â Â Â Â  (b) Development of a form contract for use by districts, Indian tribes and counties when distributing moneys received under this section; and

Â Â Â Â Â  (c) Restrictions and requirements on a district, Indian tribe or county for failure to comply with the provisions of this section or ORS 391.815 or 391.830.

Â Â Â Â Â  (5) Each district, Indian tribe or county described in subsection (1) of this section is specifically authorized to enter into an agreement with another district, Indian tribe or county under ORS 190.003 to 190.130 to facilitate the performance of the functions authorized under ORS 391.830. [1985 c.816 Â§10; 1989 c.224 Â§67; 1989 c.866 Â§8; 2003 c.613 Â§1a; 2003 c.751 Â§4]

Â Â Â Â Â  391.815 Discretionary grant account; purpose; application for grant; grant approval; distribution of moneys. (1) After the requirements of ORS 391.810 have been satisfied, the Department of Transportation shall set aside and transfer the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to a discretionary grant account established as an account in the Elderly and Disabled Special Transportation Fund.

Â Â Â Â Â  (2) The moneys in the discretionary grant account established under this section are continuously appropriated to the department for the purpose of distribution for ultimate use for transportation and services to the elderly and disabled as described under ORS 391.830 (4). The department may distribute moneys from the discretionary grant account only as directed by the Oregon Transportation Commission under this section.

Â Â Â Â Â  (3)(a) A district, Indian tribe or county described in ORS 391.810 (1) may make application to the department for a distribution from the discretionary grant account established under this section. The application shall describe the purposes for which the grant is to be used and the monetary amount that is required to carry out those purposes.

Â Â Â Â Â  (b) Upon receipt of an application, the department shall cause the application to come to the attention of the commission, which shall, after consideration, approve or deny the application, in whole or in part.

Â Â Â Â Â  (c) The commission shall approve only those grants applied for under paragraph (a) of this subsection that are for use for the purposes set forth in ORS 391.830 (4).

Â Â Â Â Â  (4) Upon approval of an application, in whole or in part, the commission shall direct the department to distribute the dollar amount approved to the applying district, Indian tribe or county. [1989 c.866 Â§10; 2003 c.751 Â§5]

Â Â Â Â Â  391.820 Advisory committees; membership; duties. (1) The governing body of each mass transit district, transportation district, Indian tribe or county that receives moneys from the Elderly and Disabled Special Transportation Fund under ORS 391.810 shall appoint an advisory committee to advise and assist the governing body in carrying out the purposes of ORS 391.800 to 391.830. The number and terms of the members of an advisory committee appointed under this section shall be determined by the appointing governing body.

Â Â Â Â Â  (2) To be qualified to serve on an advisory committee of a district or county, an individual must reside within the boundaries of the district, the county within which a district or part thereof is located or the county in which no part of a district is located and must be:

Â Â Â Â Â  (a) A person who is an elderly or disabled individual and uses transportation services in the district or county;

Â Â Â Â Â  (b) A person who is an elderly or disabled individual and lives in an area of the district or county where there are no public transportation services;

Â Â Â Â Â  (c) An individual engaged in providing transportation services to the elderly or disabled in the district or county;

Â Â Â Â Â  (d) A representative of elderly individuals; or

Â Â Â Â Â  (e) A representative of disabled individuals.

Â Â Â Â Â  (3) To be qualified to serve on an advisory committee of an Indian tribe, an individual must be able to represent the transportation needs of elderly and disabled persons served by the Indian tribe as determined by the governing body of the Indian tribe.

Â Â Â Â Â  (4) An advisory committee appointed under this section shall review the distribution of moneys by the governing body of a district, Indian tribe or county under ORS 391.830. The advisory committee may propose any changes to the policies or practices of the governing body relating to the distribution that the advisory committee considers necessary or desirable. [1985 c.816 Â§11; 1987 c.532 Â§1; 1989 c.224 Â§68; 2003 c.751 Â§6]

Â Â Â Â Â  391.830 Use of funds to finance and improve transportation for elderly and disabled. (1)(a) Each mass transit district and transportation district that receives moneys from the Department of Transportation under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a), shall distribute the moneys to providers of transportation for the purpose of financing and improving transportation programs and services for the elderly and disabled residents of the district and the county in which all or a portion of the district is located. The moneys received under ORS 391.810 (1) and (2)(b) and distributed to providers of transportation in areas within the counties in which the district is located but outside the boundaries of the district shall be that share of all moneys received by the district as the population of those counties residing outside the district, as determined by the last federal decennial census, bears to the total population of the counties.

Â Â Â Â Â  (b) Each county that receives moneys from the department under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a) shall distribute the moneys to providers of transportation for the purpose of financing and improving transportation programs and services for the elderly and disabled residents of the county.

Â Â Â Â Â  (c) Each Indian tribe that receives moneys from the department under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a), shall use the moneys for the purpose of financing and improving transportation programs and services for elderly and disabled individuals served by the Indian tribe.

Â Â Â Â Â  (2) The governing body of a district, Indian tribe or county, after consultation with the advisory committee it appointed under ORS 391.820, shall determine the amount of money to be distributed to a provider of transportation and the purposes for which the money must be used. Moneys received under ORS 391.810 (2)(c) shall be used for the purposes for which received as indicated in the directive from the Oregon Transportation Commission as described under ORS 391.815. All moneys received under ORS 391.810 shall be distributed and used consistent with rules adopted by the Department of Transportation under ORS 391.810 (4).

Â Â Â Â Â  (3) A provider of transportation receiving funds prior to January 1, 1986, from a governmental unit or agency for purposes related to the transportation needs of the elderly or disabled is eligible to receive moneys from a district, Indian tribe or county under this section.

Â Â Â Â Â  (4) Moneys distributed to providers of transportation under this section may be used for the following purposes:

Â Â Â Â Â  (a) Maintenance of existing transportation programs and services for the elderly or disabled.

Â Â Â Â Â  (b) Expansion of such programs and services.

Â Â Â Â Â  (c) Creation of new programs and services.

Â Â Â Â Â  (d) Planning for, and development of, access to transportation for elderly and disabled individuals who are not currently served by transportation programs and services.

Â Â Â Â Â  (5) Except in the case of a uniform budget reduction or upon order or other authorization of the department, the increase in moneys received under ORS 391.810 under this section and ORS 323.030, 323.455, 391.810 and 391.815 may not be used to supplant moneys currently appropriated by counties, Indian tribes or districts for elderly and disabled transportation projects.

Â Â Â Â Â  (6) As used in this section, Âprovider of transportationÂ includes a city, county, district, Indian tribe or any other person or agency, whether public or private, that maintains, operates or sponsors vehicles and facilities for the transportation of passengers for profit or on a nonprofit or voluntary basis. [1985 c.816 Â§12; 1989 c.224 Â§69; 1989 c.866 Â§11; 2003 c.613 Â§2; 2003 c.751 Â§7]

CHAPTERS 392 TO 395

[Reserved for expansion]

_______________



Chapter 396

Chapter 396  Militia Generally

2005 EDITION

TITLE 32

MILITARY AFFAIRS; EMERGENCY SERVICES

Chapter     396.     Militia Generally

398.     Military Justice

399.     Organized Militia

401.     Emergency Services and Communications

_______________

Chapter 396  Militia Generally

2005 EDITION

GENERAL PROVISIONS

396.015     Definitions

396.025     Purposes; rules of construction

396.035     Construction against implied repeal

396.045     Severability; conflicts

COMPOSITION; COMMAND AND STAFF OFFICERS

396.105     Militia comprised of organized and unorganized militia

396.115     Persons exempt from militia service

396.120     Authority to administer oaths

396.125     Governor as Commander in Chief; military regulations

396.128     Operation of regulations adopted by Adjutant General

396.130     Service of organized militia outside state

396.135     Militia call by United States

396.140     Registration of unorganized militia; failure to appear

396.145     Military staff of Governor; Military Council

396.150     Adjutant General; appointment and tenure; qualifications; grade

396.155     Adjutant General; compensation; bond; traveling expenses

396.160     Adjutant General; duties

396.165     Assistant Adjutants General

396.170     Acting Adjutant General

396.175     United States Property and Fiscal Officer

OREGON MILITARY DEPARTMENT

396.305     Oregon Military Department; duties and functions

396.310     Enumeration of duties not exclusive

396.315     Adjutant General as director of department

396.320     Organization of department

396.325     Army and air technicians as federal employees

396.330     Employees of military department; civil service status; conditions of employment; application of civil service and employment laws

396.332     Authority of Oregon Military Department to require fingerprints for criminal records check

396.335     Drawing warrants

396.340     Receipt and disposition of certain federal moneys

396.345     Disposition of receipts generally

396.350     Military Department Revolving Fund

396.355     Property loss incident to activities of organized militia

396.360     Department programs for at-risk youth; policies and procedures

396.362     Oregon Military Emergency Financial Assistance Program

396.364     Oregon Military Emergency Financial Assistance Fund

396.370     Reimbursement for cost of certain hunting licenses

ARMORIES, CAMPS AND OTHER PROPERTY

396.505     Definition of armory for ORS 396.505 to 396.545

396.510     Control of armories and camps; care of property

396.515     Sale, exchange or lease of military department property

396.520     Applicability of laws governing sale, exchange or lease of military department property generally

396.525     Military Department Construction Account; disposition of moneys received from sale of real property

396.530     Location of new armories; title to armories and grounds

396.535     Acquisition of property for military use; payment for use of property

396.540     Use of armories

396.545     Leases and agreements for use of armories

396.555     Oregon Military Museum established at Camp Withycombe

396.560     Grants and donations for Oregon Military Museum

396.565     Disposal of property

396.010 [Repealed by 1961 c.454 §213]

GENERAL PROVISIONS

396.015 Definitions. The terms unorganized militia, all or any part of the organized militia, and organized militia or any force thereof, whenever used in this chapter and ORS chapters 398 and 399, unless a different meaning is plainly required by the context, shall be deemed to include any unit, command, component, element, headquarters, staff or cadre thereof as well as any member thereof. [1961 c.454 §5(4)]

396.020 [Repealed by 1961 c.454 §213]

396.025 Purposes; rules of construction. (1) It is the intent of this chapter and ORS chapters 398 and 399 to provide for the Oregon Military Department and for the State Militia and for the organization, equipment, regulation and use thereof.

(2) All matters relating to the organization, discipline and government of the organized militia, not otherwise provided for in this chapter and ORS chapters 398 and 399 or in military department regulations issued pursuant thereto, shall be decided by the customs and usage of the appropriate force or forces of the Armed Forces of the United States. [1961 c.454 §1; 1989 c.360 §2]

396.030 [Repealed by 1961 c.454 §213]

396.035 Construction against implied repeal. This chapter and ORS chapters 398 and 399 being a general law intended as a unified coverage of its subject matter, no part of them shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [1961 c.454 §2]

396.040 [Repealed by 1961 c.454 §213]

396.045 Severability; conflicts. (1) If any clause, sentence, paragraph or part of this chapter and ORS chapters 398 and 399 or the application thereof to any person or circumstances shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter and ORS chapters 398 and 399, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph or part thereof directly involved in the controversy in which judgment shall have been rendered and to the person or circumstance involved. It is hereby declared to be the legislative intent that this chapter and ORS chapters 398 and 399 would have been adopted had such invalid provisions not been included.

(2) In so far as the provisions of this chapter and ORS chapters 398 and 399 are inconsistent with the provisions of any other Act, general or special, or of any local law, the provisions of this chapter and ORS chapters 398 and 399 shall be controlling. [1961 c.454 §§3,4]

396.050 [Repealed by 1961 c.454 §213]

396.060 [Repealed by 1961 c.454 §213]

396.070 [Repealed by 1961 c.454 §213]

396.080 [Repealed by 1961 c.454 §213]

396.090 [Repealed by 1961 c.454 §213]

396.100 [Repealed by 1961 c.454 §213]

COMPOSITION; COMMAND AND STAFF OFFICERS

396.105 Militia comprised of organized and unorganized militia. (1) The militia of the state shall be divided into the organized militia and the unorganized militia.

(2) The organized militia shall be composed of the Oregon Army National Guard and the Oregon Air National Guard, which forces together with an inactive National Guard shall comprise the Oregon National Guard; the Oregon State Defense Force whenever such a state force shall be duly organized; and such additional forces as may be created by the Governor.

(3) The unorganized militia shall consist of all able-bodied residents of the state between the ages of 18 and 45 who are not serving in any force of the organized militia or who are not on the state retired list and who are or who have declared their intention to become citizens of the United States; subject, however, to such exemptions from military duty as are created by the laws of the United States. [1961 c.454 §5(1),(2),(3); 1989 c.361 §2; 2005 c.512 §3]

396.110 [Repealed by 1961 c.454 §213]

396.115 Persons exempt from militia service. The following persons shall be exempt from militia service:

(1) Persons exempt from militia service by the laws of the United States.

(2) Regular or duly ordained ministers of religion, or duly elected church officials regularly conducting church services, or those recognized by their church as devoting the major portion of their time to the practice of religion.

(3) Students preparing for the ministry in accredited theological or divinity schools.

(4) Persons whose religious tenets or conscientious scruples forbid them to bear arms. [1961 c.454 §18]

396.120 Authority to administer oaths. (1) The following persons of the organized militia may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before those persons who shall have the general powers of a notary public:

(a) The State Judge Advocate and all Assistant State Judge Advocates.

(b) All law specialists.

(c) All summary courts-martial.

(d) All adjutants, assistant adjutants, acting adjutants, personnel adjutants and other persons of equivalent responsibility who may be assigned a different position title by their respective force.

(e) All legal officers.

(f) The president, law officer, trial counsel and assistant trial counsel for all general and special courts-martial.

(g) The president and the counsel for the court of any court of inquiry.

(h) All officers designated to take a deposition.

(i) All persons detailed to conduct an investigation.

(j) All other persons designated by military department regulations issued by the Governor.

(2) The signature without seal of any such person, together with the title of office, is prima facie evidence of authority. [1961 c.454 §198]

396.125 Governor as Commander in Chief; military regulations. (1) The Governor of the state, by virtue of office, is the Commander in Chief of the militia of the state, and may issue military regulations for the governance of the militia. Military regulations issued by the Governor shall have the same force and effect as the provisions of this chapter and ORS chapters 398 and 399. In issuing such regulations, the Governor may give consideration to the laws and regulations of the United States relating to the organization, discipline and training of the militia, to the provisions of this chapter and ORS chapters 398 and 399 and to the laws and regulations governing the United States Army and United States Air Force. The military regulations in force on July 15, 2005, shall remain in force until new regulations are approved and promulgated.

(2) The Governor may delegate to the Adjutant General authority to issue the regulations described in subsection (1) of this section for the governance of the militia. [1961 c.454 §6; 2005 c.512 §1]

396.128 Operation of regulations adopted by Adjutant General. If the Adjutant General adopts regulations for the organization, discipline and governance of the organized militia, the Adjutant General shall specify in the regulations a date on which the regulations become operative for the purposes of all conduct occurring on or after the specified date. The provisions of ORS chapters 396, 398 and 399 do not apply to any conduct occurring on or after the specified date. [2005 c.512 §47]

Note: 396.128 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

396.130 Service of organized militia outside state. (1) The Governor may order the organized militia or any part thereof to serve outside the borders of this state or of the United States in order to perform military duty of every description and to participate in parades, reviews, cruises, conferences, encampments, maneuvers or other training, and to participate in small arms and other military competitions and to attend service schools.

(2) The provisions of this chapter and ORS chapters 398 and 399 shall apply to the members of the organized militia while serving without the state and while going to and returning from such service without the state in like manner and to the same extent as while serving within the state. [1961 c.454 §15]

396.135 Militia call by United States. When the militia of the state or any part thereof is called forth under the Constitution and laws of the United States, the Governor shall order out for service the organized militia or such part thereof as may be necessary, and if the number available is insufficient the Governor may call for and accept from the unorganized militia as many volunteers as are required for service in the organized militia or the Governor may direct the members of the unorganized militia or such of them as the Governor may deem necessary to be drafted into the organized militia. [1961 c.454 §16]

396.140 Registration of unorganized militia; failure to appear. (1) Whenever the Governor deems it necessary, the Governor may direct the members of the unorganized militia to present themselves for and submit to registration at such time and place and in such manner as may be prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(2) Any member of the unorganized militia who is ordered to register under the provisions of this section or to be drafted into the organized militia under ORS 396.135, and who fails to appear at the time and place designated in such order, shall be guilty of a misdemeanor. [1961 c.454 §17]

396.145 Military staff of Governor; Military Council. (1) The military staff of the Governor shall consist of the Chief of Staff to the Governor, the Military Council and such personal aides-de-camp as the Governor shall deem necessary.

(2) The Adjutant General shall be Chief of Staff to the Governor.

(3) The Military Council hereby is established as an advisory board to the Governor for the purpose of advising the Governor in all matters of military interest to the state. It shall consist of the Adjutant General and not fewer than 6 nor more than 10 officers of the Oregon National Guard selected for their knowledge of the service. The Oregon Army National Guard and the Oregon Air National Guard shall be represented on the Military Council in proportion to their total strength.

(4) Personal aides-de-camp to the Governor may be selected from the commissioned officers of the Oregon National Guard or from reserve officers of the Armed Forces of the United States who are residents of Oregon and who are not serving on extended active duty. Officers detailed under this section shall not be relieved from their ordinary duties except when actually on duty with the Governor.

(5) The military staff of the Governor shall, in addition to its other duties, perform such ceremonial functions and duties as the Governor may prescribe. [1961 c.454 §7; 2005 c.512 §4]

396.150 Adjutant General; appointment and tenure; qualifications; grade. (1) The Governor shall appoint an Adjutant General who shall hold office for a four-year term or until relieved by reason of resignation, withdrawal of federal recognition or for cause to be determined by a court-martial. The current term of an Adjutant General shall continue until its prescribed expiration date while such Adjutant General is serving in a federal active duty status under an order or call by the President of the United States. Voluntary entry onto extended active duty by a person holding the office of Adjutant General shall be an automatic resignation of such officer.

(2) To be eligible for appointment to the office of Adjutant General, a person must be an officer of the Oregon National Guard, federally recognized in the grade of lieutenant colonel or higher, and must have completed at least six years service in the Oregon National Guard as a federally recognized officer.

(3) The Adjutant General may be appointed in the grade of lieutenant colonel or higher, but not exceeding that of major general. If appointed in a lower grade, the Adjutant General may be promoted by the Governor to any grade not exceeding that of major general, to serve in such grade only upon receipt of federal recognition therein. [1961 c.454 §8]

396.155 Adjutant General; compensation; bond; traveling expenses. (1) The Adjutant General shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor.

(2) Before entering upon the duties of office, the Adjutant General shall give to the state a fidelity bond in such penal sum as may be fixed by law or, if not so fixed, as may be fixed by the Governor, with a corporate surety who is authorized to do business in this state. The premium for such bond shall be paid by the military department.

(3) The Adjutant General shall be reimbursed for actual and necessary traveling expenses. [1961 c.454 §9]

396.160 Adjutant General; duties. (1) The Adjutant General shall be the Director of the Oregon Military Department, and Chief of Staff to the Governor. The Adjutant General shall be the Commander of the Oregon National Guard.

(2) The Adjutant General shall be charged, under the direction of the Governor, with the supervision of all matters pertaining to the administration, discipline, mobilization, organization and training of the Oregon National Guard and the Oregon State Defense Force.

(3) The Adjutant General shall perform all duties required by the laws of the United States and of the State of Oregon, and the regulations issued thereunder, now or hereafter promulgated.

(4) The Adjutant General may employ such deputies, assistants and other personnel as the Adjutant General shall deem necessary to assist the Adjutant General in the performance of those duties required of the Adjutant General as Director of the Oregon Military Department. The Adjutant General shall fix the compensation of such deputies, assistants and other personnel in accordance with then existing state laws, budgetary restrictions and employment policies.

(5) The Adjutant General shall supervise the preparation and submission of all returns and reports pertaining to the militia of the state as may be required by the United States.

(6) The Adjutant General shall be the channel of official military correspondence with the Governor, and shall, on or before November 1 of each year, make a report to the Governor of the transactions, expenditures and condition of the Oregon National Guard. The report shall include the report of the United States Property and Fiscal Officer.

(7) The Adjutant General shall be the custodian of records of officers and enlisted personnel and all other records and papers required by law or regulations to be filed in the office of the Adjutant General. The Adjutant General may deposit with the State Archivist for safekeeping in the official custody, records of the office of the Adjutant General that are used for historical purposes rather than the administrative purposes assigned to the office of the Adjutant General by law.

(8) The Adjutant General shall attest and record all military commissions issued by the Governor and keep a roll of all commissioned officers, with dates of commission and all changes occurring in the commissioned forces.

(9) The Adjutant General shall record, authenticate and communicate to troops and individuals of the militia all orders, instructions and regulations.

(10) The Adjutant General shall cause to be procured, printed and circulated to those concerned all books, blank forms, laws, regulations or other publications governing the militia needful to the proper administration, operation and training thereof or to carry into effect the provisions of this chapter and ORS chapters 398 and 399.

(11) The Adjutant General shall have an appropriate seal of office and affix its impression to all certificates of record issued from the office of the Adjutant General.

(12) The Adjutant General shall render such professional aid and assistance and perform such military duties, not otherwise assigned, as may be ordered by the Governor.

(13) The Adjutant General shall, in time of peace, perform the duties of quartermaster general and chief of ordnance.

(14) The Adjutant General may issue regulations as described in ORS 396.125 (1) if authority is delegated to the Adjutant General by the Governor. [1961 c.454 §10; 1989 c.360 §3; 1989 c.361 §3; 2001 c.104 §137; 2005 c.512 §2]

396.165 Assistant Adjutants General. (1) The Adjutant General may appoint three Assistant Adjutants General, two from the Army National Guard of Oregon and one from the Air National Guard of Oregon who shall serve at the pleasure of the Adjutant General or until relieved by reason of resignation, withdrawal of federal recognition or for cause to be determined by a court-martial. Voluntary entry onto extended active duty by a person holding the office of Assistant Adjutant General shall be deemed automatic resignation of such officer.

(2) To be eligible for appointment to the office of Assistant Adjutant General, a person must be an officer of the Oregon National Guard, federally recognized in the grade of lieutenant colonel or higher, and must have completed at least six years service in the Oregon National Guard as a federally recognized officer.

(3) An Assistant Adjutant General may be appointed in the grade of lieutenant colonel or higher, but not exceeding that of brigadier general. An Assistant Adjutant General may be promoted by the Governor to any grade not exceeding that of brigadier general, to serve in such grade only upon receipt of federal recognition therein.

(4) The Assistant Adjutants General shall perform such duties as may be assigned by the Adjutant General.

(5) An Assistant Adjutant General shall be compensated at a rate determined by the Oregon Department of Administrative Services.

(6) In any absence of the Adjutant General caused by death or other inability to perform the duties of the office, the Governor or the Adjutant General may designate an Assistant Adjutant General to be the Acting Adjutant General. Except when the Governor or the Adjutant General designates another of the Assistant Adjutants General to be the Acting Adjutant General, the Assistant Adjutant General senior in military grade shall assume the responsibilities and powers and perform all the duties required of the Adjutant General, and shall be Acting Adjutant General. An officer serving as Acting Adjutant General under this section shall continue to receive the salary authorized for an Assistant Adjutant General, when the officer is a state employee, but shall otherwise receive the salary authorized for the Adjutant General. The Acting Adjutant General shall serve until the Adjutant General is again able to perform the duties of the office, or if such office is vacant, until an Adjutant General is regularly appointed and qualified. While so serving, the Acting Adjutant General shall give to the state a fidelity bond in the same manner and in the same sum as is required from the Adjutant General. [1961 c.454 §11; 1963 c.62 §1; 1983 c.534 §1; 1999 c.96 §1]

396.170 Acting Adjutant General. (1) If the federally recognized Oregon National Guard, or any portion thereof, is called or ordered to active federal duty by the President, and if such call or order shall include the Adjutant General and Assistant Adjutants General, the Governor may appoint an Acting Adjutant General who shall assume the responsibilities and powers and perform all duties required of the Adjutant General, and who shall be selected from the federally recognized officers not called or ordered to active duty and who meet the qualifications established for the appointment of an Adjutant General, or if no such officer is available, then from the following:

(a) Officers of the National Guard Reserve.

(b) Inactive or retired officers of the Oregon National Guard.

(c) Army or Air Force officers who have retired and are residents of the State of Oregon.

(2) If, on the occurrence of a vacancy in the office of Adjutant General, there is no duly qualified and appointed Assistant Adjutant General, the Governor may designate an Acting Adjutant General who shall assume temporarily the responsibilities and powers and perform all duties required of the Adjutant General until such time as an Adjutant General is regularly appointed and qualified. An Acting Adjutant General designated under this provision shall have the same qualifications as are required for the appointment of an Adjutant General.

(3) The Acting Adjutant General serving under the terms of this section shall be compensated as determined by the Governor, but the amount shall not exceed that authorized for a regularly appointed Adjutant General.

(4) The Acting Adjutant General, before entering upon the duties of office, shall give to the state a fidelity bond in such penal sum as may be fixed by law, or if not so fixed, as may be approved by the Governor, with a corporate surety who is authorized to do business in this state. The premium for such bond shall be paid by the military department. [1961 c.454 §12; 1963 c.62 §2]

396.175 United States Property and Fiscal Officer. (1) The Adjutant General shall recommend to the Governor, who shall appoint, designate or detail, subject to the approval of the Secretary of the Army and the Secretary of the Air Force, a qualified commissioned officer of the Oregon National Guard who is also a commissioned officer of the Army National Guard of the United States or the Air National Guard of the United States, as the case may be, to be the United States Property and Fiscal Officer for Oregon. If the officer is not on active federal duty, the President may order the officer to active duty, with the consent of the officer, to serve as a Property and Fiscal Officer as provided in section 708 of title 32, United States Code. The United States Property and Fiscal Officer shall function under the direction of the Adjutant General, and cooperate fully with National Guard Regulations and Air National Guard Regulations and the regulations and policies of the Department of the Army and Air Force. The United States Property and Fiscal Officer may serve until 60 years of age if otherwise qualified.

(2) As long as the position of the United States Property and Fiscal Officer is covered by a Position Schedule Bond authorized by the United States Code, and such position bonding is automatic upon acceptance of property accountability, no further bonding action on the part of the state or the individual appointed shall be required. [1961 c.454 §13]

396.180 [1961 c.454 §14; repealed by 1971 c.418 §23]

OREGON MILITARY DEPARTMENT

396.305 Oregon Military Department; duties and functions. (1) The Oregon Military Department is established. The department, under the direction of the Governor, shall be responsible as provided in this chapter and ORS chapters 398 and 399 for the supervision of the military affairs of the state.

(2) The military department shall prepare and promulgate necessary regulations for the organization, governance, armament, equipment, training and compensation of the militia of the state in conformity with the provisions of this chapter, ORS chapters 398 and 399 and the laws of the United States. Regulations so made shall be subject to the approval of the Governor.

(3) The military department shall make such changes in the military organization of the Oregon National Guard as are necessary from time to time to conform to the requirements of the laws of the United States and the directives of the National Guard Bureau.

(4) The military department shall fix the location of the units and headquarters of the Oregon National Guard, and shall, subject to the approval of the National Guard Bureau, transfer, attach, consolidate or inactivate any organization or unit when in its judgment the efficiency of the present organization will be increased thereby.

(5) The military department shall have the power to establish awards and decorations and to approve the design therefor. [1961 c.454 §19; 1989 c.360 §4; 2005 c.512 §34]

396.310 Enumeration of duties not exclusive. The enumeration of duties and functions in ORS 396.305 to 396.360 and 396.505 to 396.545 shall not be deemed exclusive nor construed as a limitation on the powers and authorities vested in the department by other provisions of law. [1961 c.454 §20]

396.315 Adjutant General as director of department. (1) The military department shall be under the supervision and control of the Adjutant General, who shall also serve as director of the department, and who shall be appointed by the Governor as provided in ORS 396.150.

(2) The Adjutant General shall be responsible for the performance of the duties imposed upon the department, and for such other duties as may be prescribed by this chapter and ORS chapters 398 and 399, or by the Governor. [1961 c.454 §21]

396.320 Organization of department. The Adjutant General shall organize and reorganize the military department as necessary to the accomplishment of its functions and duties. Such organization or reorganization shall be approved by the Governor prior to implementation. [1961 c.454 §22]

396.325 Army and air technicians as federal employees. Army and air technicians are federal civilian employees authorized by section 709, title 32, United States Code and paid from federal funds allocated to the state. As such they are subject to the jurisdiction and control of the Adjutant General. [1961 c.454 §23; 1969 c.367 §1]

396.330 Employees of military department; civil service status; conditions of employment; application of civil service and employment laws. (1) State employees of the Oregon Military Department who are not otherwise members of the Oregon National Guard may be required as a condition of employment to obtain membership in the Oregon State Defense Force when in the judgment of the Adjutant General the membership maintains or enhances the readiness and stability of the department to provide services if the need for Oregon State Defense Force assistance should arise. The decision of the Adjutant General shall be carried out by written regulation and shall not be subject to collective bargaining.

(2) Members of the Oregon National Guard or Oregon State Defense Force who are ordered to state active duty under the provisions of ORS chapter 399 shall be considered as being in the military service of the state and shall be considered temporary employees of the military department.

(3) State employees of the military department may be ordered to state active duty under ORS chapter 399 without jeopardizing their status as regular employees. Employees so ordered must be in an authorized leave status from their regular military department employment during the period served on active duty.

(4) State employees of the military department shall be subject to ORS chapter 240 or 243 when performing as regular employees.

(5) Members of the Oregon National Guard who are serving under Title 10 or Title 32 of the United States Code are not eligible, by reason of that service, for the rights or benefits of public employees granted or authorized by ORS chapter 236, 237, 238, 238A, 240 or 243. Except as required by federal law or regulation, ORS chapters 652, 653, 654, 656, 657, 659, 659A, 661 and 663 do not apply to members of the Oregon National Guard who are serving under Title 10 or Title 32 of the United States Code. [1961 c.454 §24; 1969 c.367 §2; 1989 c.361 §4; 1995 c.571 §1; 1999 c.96 §2; 2001 c.621 §78; 2003 c.733 §78]

396.332 Authority of Oregon Military Department to require fingerprints for criminal records check. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Military Department may require the fingerprints of:

(1) A person who is applying for or is employed in a position in a job category for which a state or nationwide criminal records check is a job qualifier and in which personnel:

(a) Are assigned to the at-risk youth alternative education program;

(b) Are issued firearms and munitions;

(c) Have fiscal and purchasing responsibilities as their primary responsibilities; or

(d) Have regular access to restricted areas within a military installation.

(2) A person who is applying to join the organized militia of this state, as described in ORS 396.105, or is a member of the organized militia of this state. [2001 c.407 §2; 2005 c.730 §§21,79]

396.335 Drawing warrants. Unless otherwise specially provided in this chapter and ORS chapters 398 and 399, warrants on the State Treasury for all duly authenticated bills of the military department as approved by the Adjutant General or the person designated by the Adjutant General, in favor of the persons to whom the state is indebted for military purposes shall be drawn and paid in the same way other claims against the state are paid. [1961 c.454 §25; 1975 c.614 §12]

396.340 Receipt and disposition of certain federal moneys. The Adjutant General may accept, receive and receipt for moneys made available from the federal government in connection with maintenance service contracts for federal property used by the state. All federal moneys received by the Adjutant General under this section shall be deposited in the State Treasury in the Military Department Miscellaneous Receipts Account to be available for Oregon Military Department expenses. [1961 c.454 §27; 1973 c.297 §1; 1989 c.360 §5]

396.345 Disposition of receipts generally. The moneys received by the Adjutant General from fines imposed by courts-martial and, except as provided in ORS 279A.280, 279A.285 and 283.110, the moneys received from other miscellaneous sources shall be deposited in the General Fund in the State Treasury, to be available for general governmental expenses. [1961 c.454 §26; 1963 c.169 §5; 1965 c.445 §1; 2003 c.794 §272]

396.350 Military Department Revolving Fund. (1) A revolving fund not to exceed $25,000 for the use of the military department hereby is established for the purpose of providing funds to pay expenses of the department where it is necessary to make immediate cash payments to obtain trade discounts and for travel, postage, expressage, emergency advances and items which are payable immediately in cash upon presentation. The revolving fund shall be deposited with the State Treasury. The Adjutant General, or the person designated by the Adjutant General in writing filed with the Oregon Department of Administrative Services, may draw checks or orders upon the State Treasurer payable from the revolving fund in making disbursements for the purposes listed in this subsection.

(2) The revolving fund shall be reimbursed at least once each month by submission of a duly approved claim for payment from the account or fund appropriated and available for payment of authorized expenses of the military department. [1961 c.454 §28; 1975 c.614 §13; 1979 c.95 §4]

396.355 Property loss incident to activities of organized militia. (1) As used in this section, settle means consider, ascertain, adjust, determine and dispose of a claim, whether by full or partial allowance or by disallowance.

(2) Under such military department regulations as the Governor may prescribe, the Governor or, subject to appeal to the Governor, the Adjutant General, may settle and pay in an amount not more than $500 a claim against the state for:

(a) Damage to or loss of real property, including damage or loss incident to use and occupancy; and

(b) Damage to or loss of personal property, either caused by a member of the organized militia acting within the scope of assigned duties, or otherwise incident to noncombat activities of the organized militia.

(3) A claim may be allowed under subsection (2) of this section only if:

(a) It is presented in writing within one year after it accrues;

(b) It is not payable under section 2733 or 2734 of title 10, United States Code, under section 2672 of title 28, United States Code or under section 715 of title 32, United States Code;

(c) The damage to, or loss of, property was not caused wholly or partly by a negligent or wrongful act of the claimant, agent or employee of the claimant; and

(d) It is substantiated as prescribed in regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(4) No claim may be paid under this section unless the amount tendered is accepted by the claimant in full satisfaction.

(5) Notwithstanding any other provision of law, the settlement of a claim under this section is final and conclusive.

(6) Claims approved for payment under this section shall be paid from moneys available to the military department. [1961 c.454 §29; 1963 c.169 §6; 1981 c.471 §1]

396.360 Department programs for at-risk youth; policies and procedures. (1) The Oregon Military Department may adopt reasonable policies or procedures for any program operated by the military department for at-risk youth where attendance by at-risk youth is voluntary. The policies or procedures adopted by the military department may include but are not limited to drug testing policies designed to ensure that a person enrolled in the program is not engaging in unlawful drug use.

(2) The military department may adopt policies or procedures pursuant to subsection (1) of this section by regulation or may provide notice of policies or procedures to at-risk youth prior to enrollment in the program.

(3) The results of any drug test performed pursuant to this section shall be used solely for the purpose of determining eligibility for enrollment or continuing attendance in the program and shall not be used against the person in any criminal prosecution. [1999 c.1053 §49; 2005 c.512 §35]

396.362 Oregon Military Emergency Financial Assistance Program. (1) The Oregon Military Emergency Financial Assistance Program is created in the Oregon Military Department. The purpose of the program is to provide hardship grants and loans to members and immediate family of members of the Oregon National Guard on active duty.

(2) The department shall adopt regulations implementing subsection (1) of this section, including but not limited to establishing procedures for applying for a hardship grant or loan and criteria for determining eligibility to receive a hardship grant or loan.

(3) As used in this section, immediate family means a spouse, child or stepchild. [2005 c.836 §9]

Note: 396.362 and 396.364 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

396.364 Oregon Military Emergency Financial Assistance Fund. The Oregon Military Emergency Financial Assistance Fund is established in the State Treasury, separate and distinct from the General Fund. The Oregon Military Emergency Financial Assistance Fund shall consist of moneys appropriated to the fund by the Legislative Assembly and moneys contributed through the charitable checkoff program described in ORS 316.491. Moneys in the fund are continuously appropriated to the Oregon Military Department for the purposes of funding hardship grants and loans described in ORS 396.362. Interest earned by the fund shall be credited to the fund. [2005 c.836 §10]

Note: See note under 396.362.

396.370 Reimbursement for cost of certain hunting licenses. (1) As used in this section, active member of the Armed Forces of the United States and Armed Forces of the United States have the meanings given those terms in ORS 497.006.

(2) A person may apply to the Oregon Military Department for reimbursement for the cost of a resident annual hunting license to hunt wildlife issued to the person under ORS 497.102 and a resident annual angling license issued to the person under ORS 497.121 if the person:

(a) Is an active member of the Armed Forces of the United States; or

(b) Has retired from the Armed Forces of the United States within 12 months of the date of making the application for a license.

(3) The department shall reimburse a person described in subsection (2) of this section for the cost of a resident annual hunting license to hunt wildlife and a resident annual angling license upon receipt of the persons application.

(4) The department shall adopt regulations implementing subsection (3) of this section. [2005 c.831 §11]

Note: 396.370 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ARMORIES, CAMPS AND OTHER PROPERTY

396.505 Definition of armory for ORS 396.505 to 396.545. As used in ORS 396.505 to 396.545, armory means any building, together with the grounds upon which it is situated, used for the storage and maintenance of military property or the training of troops, and in addition real property acquired or held in contemplation of such use. [1961 c.454 §30; 2001 c.104 §138]

396.510 Control of armories and camps; care of property. (1) The military department shall have control of armories and shall prescribe the regulations governing the same. All state and United States property must, as far as possible, be kept in them, and the commanders of troops using the armories will be held responsible for the safekeeping and proper care of such property and its protection against damage, misappropriation or loss. Armories, while occupied by troops, shall be considered military posts under the exclusive jurisdiction of the officer commanding the post.

(2) The military reservations known as Camp Rilea, purchased for the State of Oregon; Camp Withycombe, transferred to the state by the federal government; and any military reservations acquired in the future; and any property licensed or leased to the state by the federal government for military use, shall be under the control of the military department. [1961 c.454 §31]

396.515 Sale, exchange or lease of military department property. (1) Subject to the restriction contained in subsection (4) of this section, the Oregon Military Department may sell, exchange or lease any military department real property that is found to have become unsuitable for military department purposes. The Adjutant General shall make a determination of the unsuitability of the property for military department purposes and the advisability or necessity of sale, exchange or lease of the property.

(2) Title to any real property sold or exchanged shall be given in the name of the State of Oregon, and the deed conveying the title shall be signed by the Adjutant General. Title to real property received in exchange of military department real property shall be taken in the name of the State of Oregon, and the control of the property shall be vested in the military department.

(3) Military department real property owned jointly by the State of Oregon and the United States, or military department real property subject to federal restrictions in conflict with ORS 396.505 to 396.545, shall, with appropriate federal authorization, be subject to the provisions of ORS 396.505 to 396.545.

(4) Prior to the sale of military department real property, the military department shall submit to the Legislative Assembly if in regular session, or to the Emergency Board when the legislature is not in regular session, the proposed sale of military department real property, for approval. [1961 c.454 §32; 2003 c.28 §1]

396.520 Applicability of laws governing sale, exchange or lease of military department property generally. The sale, exchange or lease of Oregon Military Department real property, as authorized in ORS 396.515, which the State of Oregon owns or in which it has an equitable interest or estate, shall be subject to the provisions of ORS 270.020, 273.225 to 273.241. [1961 c.454 §33; 2003 c.28 §2]

396.525 Military Department Construction Account; disposition of moneys received from sale of real property. (1) The Military Department Construction Account, separate and distinct from the General Fund, is established in the State Treasury. Moneys received by the State of Oregon in payment for military department real property sold shall be deposited in the Military Department Construction Account. All moneys in the account are appropriated continuously and shall be used by the military department for capital construction expenses.

(2) Interest received on deposits credited to the Military Department Construction Account shall accrue to and become part of the Military Department Construction Account. [1961 c.454 §34; 1973 c.297 §2; 1989 c.254 §1]

396.530 Location of new armories; title to armories and grounds. Armories may be constructed in such cities not already provided with armories or in which existing armories are inadequate, where one or more units of the organized militia, fully organized under this chapter and ORS chapters 398 and 399, may be located and where, in the judgment of the military department, it will be most convenient to the units, and where most needed. All title to the armory and grounds upon which it is situated shall vest in the State of Oregon. [1961 c.454 §35]

396.535 Acquisition of property for military use; payment for use of property. (1) The military department shall be a body corporate and shall have the powers of a corporation for the purpose of purchasing, leasing, renting or otherwise acquiring buildings or parts thereof, grounds, premises, offices, rooms, warehouses, garages, shops and storage areas for the use of the department or any unit of the organized militia. For such purpose the military department, subject to the review and supervision of the Oregon Department of Administrative Services as required by ORS 276.428 and 276.429, may make and execute contracts and agreements the legal form and sufficiency of which shall first be approved by the Attorney General.

(2) Costs and charges in connection with the acquisition and use of property under this section shall be paid from funds appropriated for the use of the military department and shall not be general obligations of the State of Oregon. [1961 c.454 §36]

396.540 Use of armories. (1) Armories may be used by members and units of the organized militia in accordance with regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(2) Armories may be used by any veterans organizations and their auxiliaries located in the city, town or community where the armory is located, provided such use will not interfere with the use of the facilities by the organized militia or result in risk to federal or state property, and provided that the organization makes a written request therefor and pays for heat, lights, janitor service and other expense required by such use.

(3) Armories may be used by any federal, state, county and municipal bureau, agency or department or by the Armed Forces of the United States, including the Coast Guard, or by the reserve components thereof for their official business, provided that such use does not interfere with the members and units of the organized militia stationed in such armory, and provided that such use is approved by the officer in charge thereof and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(4) Armories may be rented for use by a person, firm, association or corporation, not specified elsewhere in this section, for such purposes and upon such terms as may be approved by the officer in charge of the armory and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399 and provided that such use will not, and only so long as such use does not, interfere with the use of the armory by the members and units of the organized militia stationed therein.

(5) The Oregon National Guard Association described in ORS 399.460 may use an armory or other military facility at no cost, provided that the use is approved by the officer in charge and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399. [1961 c.454 §37; 1991 c.421 §1; 2003 c.28 §3]

396.545 Leases and agreements for use of armories. (1) The person, firm, association or corporation applying for the rental of an armory or space within an armory shall execute and deliver a written agreement which shall include among its provisions its full name and address, the purpose for which such use is desired, the nature and manner of the intended use of such space, a reasonable rental to be paid for such use and the amounts to be paid for heating, lighting, janitorial and other services connected with such use. The terms and provisions of such agreement shall be governed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399, which regulations shall include provisions designed to prevent unfair competition with privately owned property and business.

(2) No agreement for use made under this section shall be effective until such agreement or lease has been approved and executed by the officer in charge of the armory and has been approved by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(3) No agreement or lease made under this section may be assigned in whole or in part nor may such space or any part thereof be sublet to or used by a person, firm, association or corporation not a party to such agreement, unless each assignment, subletting or use is first approved in writing by the officer in charge of the armory.

(4) All moneys paid or given, directly or indirectly, for the use of an armory or to obtain an agreement or permission to use the armory shall be use fees within the meaning of this section and shall be paid to the officer in charge of the armory. Any person other than the officer in charge of the armory who receives any such moneys shall immediately pay over the moneys to the officer in charge of the armory, who shall immediately forward such moneys for deposit in the Military Department Miscellaneous Receipts Account in the State Treasury to be available for Oregon Military Department expenses.

(5) Notwithstanding any of the provisions of ORS 396.505 to 396.545, when use of an armory is by a federal, state, county or municipal bureau, agency or department or by any of the Armed Forces of the United States or any of the reserve components thereof, or by any reserve officers training corps unit, the Adjutant General, in the discretion of the Adjutant General, may require the execution of a contract or agreement for such use, upon such terms and conditions as the Adjutant General may prescribe. [1961 c.454 §38; 1973 c.297 §3; 1989 c.360 §6]

396.555 Oregon Military Museum established at Camp Withycombe. (1) The Oregon Military Museum is established at Camp Withycombe in Clackamas County. The Oregon Military Department shall establish an official repository in the museum for military weapons, documents and artifacts relating to the military history of the citizens of Oregon, whether service is in the Oregon National Guard or the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States.

(2) The department may enter into agreements with the contributors of such artifacts as it considers necessary. [1975 c.235 §2; 1989 c.360 §7; 2001 c.656 §1]

396.560 Grants and donations for Oregon Military Museum. The Oregon Military Department may seek, solicit, receive and administer monetary grants or donations for the support and improvement of the Oregon Military Museum established under ORS 396.555. Grants and donations so received are continuously appropriated to the Oregon Military Department for the purposes of this section and ORS 396.565. [1977 c.118 §2; 1989 c.360 §8; 2001 c.656 §2]

396.565 Disposal of property. The Oregon Military Department may donate, exchange or otherwise dispose of property not required for the current or anticipated needs of the Oregon Military Museum. Disposal shall be made in a manner appropriate to the historic or intrinsic value of the property and shall be performed to engender goodwill and to improve the museum. [1977 c.118 §3; 1989 c.360 §9; 2001 c.656 §3]

_______________



Chapter 397

Chapter 397 (Former Provisions)

National Guard

MILITARY AFFAIRS; EMERGENCY SERVICES

Note: 397.005, 397.010, 397.015, 397.020, 397.025, 397.030, 397.035, 397.040, 397.045, 397.050, 397.055, 397.060, 397.065, 397.070, 397.075, 397.080, 397.085, 397.090, 397.095, 397.100, 397.105, 397.110, 397.115, 397.120, 397.125, 397.130, 397.135, 397.140, 397.145, 397.150, 397.155, 397.160, 397.165, 397.170, 397.175, 397.180, 397.185, 397.190, 397.195, 397.200, 397.205, 397.210, 397.215, 397.220, 397.225, 397.230, 397.235, 397.240, 397.245, 397.250, 397.255, 397.260, 397.265, 397.270, 397.275, 397.280, 397.285, 397.290, 397.295, 397.300 (Amended by 1953 c.160 §3), 397.305, 397.310, 397.315, 397.320, 397.325, 397.340, 397.345, 397.350, 397.355, 397.360, 397.365, 397.370, 397.371 (1953 c.340 §1), 397.372 (1953 c.340 §§2,3,5,6; 1961 c.147 §1), 397.373 (1953 c.340 §4), 397.374 (1953 c.340 §6; 1961 c.147 §2), 397.375, 397.380, 397.383 (1953 c.289 §2; subsection (2) enacted as 1955 c.351 §2), 397.385, 397.390, 397.395, 397.400, 397.405, 397.410, 397.415, 397.420, 397.425, 397.430 (1955 c.350 §2), 397.435 (1955 c.350 §3), 397.440 (1955 c.350 §4), 397.505, 397.510, 397.515, 397.520, 397.525, 397.530, 397.535, 397.540, 397.545, 397.550, 397.555, 397.560, 397.565, 397.570, 397.575, 397.580, 397.585, 397.590, 397.595 (amended by 1955 c.350 §1), 397.600, 397.605, 397.610, 397.615 and 397.990, all relating to the National Guard, repealed by 1961 c.454 §213.

_______________



Chapter 398

Chapter 398 Â Military Justice

2005 EDITION

MILITARY JUSTICE

MILITARY AFFAIRS; EMERGENCY SERVICES

GENERAL PROVISIONS

398.002Â Â Â Â  Definitions for this chapter and ORS 396.120, 396.145, 399.205 and 399.515

398.004Â Â Â Â  Persons subject to this chapter

398.006Â Â Â Â  Jurisdiction to try certain personnel

398.008Â Â Â Â  Dismissal of commissioned officer

398.010Â Â Â Â  Territorial applicability of this chapter

398.012Â Â Â Â  Judge advocates and legal officers

398.014Â Â Â Â  Presentment of Class A felony charges to civilian authority

APPREHENSION AND RESTRAINT

398.052Â Â Â Â  ÂApprehensionÂ defined; quelling of disorders

398.054Â Â Â Â  Apprehension of deserters

398.056Â Â Â Â  Imposition of restraint; ÂarrestÂ and ÂconfinementÂ defined

398.058Â Â Â Â  Restraint of priority prisoners; notice of charges; speedy disposition; conditional release

398.060Â Â Â Â  Place of confinement

398.062Â Â Â Â  Receiving prisoners; report to commanding officer

398.065Â Â Â Â  Punishment prohibited before trial

398.066Â Â Â Â  Delivery of offenders to civil authorities; redelivery to military authority

398.068Â Â Â Â  Confinement pending trial for failure to appear

NONJUDICIAL PUNISHMENT

398.083Â Â Â Â  Imposition and enforcement of disciplinary punishment without court-martial

COURTS-MARTIAL JURISDICTION

398.102Â Â Â Â  Courts-martial of organized militia not in federal service; composition

398.104Â Â Â Â  Jurisdiction of courts-martial of each component

398.106Â Â Â Â  Jurisdiction of general courts-martial

398.108Â Â Â Â  Jurisdiction of special courts-martial

398.110Â Â Â Â  Jurisdiction of summary courts-martial

398.112Â Â Â Â  Sentences to be approved by Governor or Adjutant General

398.114Â Â Â Â  When complete record of proceedings and testimony required

398.116Â Â Â Â  Authorized sentence of general or special court-martial after declaration of war prior to jurisdiction of Uniform Code of Military Justice

398.118Â Â Â Â  Commutations and pardons granted by Governor; remittance of forfeitures and fines

398.120Â Â Â Â  Application for commutation or pardon

APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

398.126Â Â Â Â  Convening general courts-martial

398.128Â Â Â Â  Convening special courts-martial

398.130Â Â Â Â  Convening summary courts-martial

398.132Â Â Â Â  Who may serve on courts-martial

398.135Â Â Â Â  Detail of military judge

398.136Â Â Â Â  Detail of trial counsel and defense counsel

398.138Â Â Â Â  Detail or employment of reporters and interpreters

398.140Â Â Â Â  Absent and additional members; effect of absences on trial

PRETRIAL PROCEDURE

398.162Â Â Â Â  Charges and specifications

398.164Â Â Â Â  Compulsory self-incrimination and immaterial and degrading evidence prohibited

398.166Â Â Â Â  Investigation

398.168Â Â Â Â  Forwarding of charges

398.170Â Â Â Â  Advice of State Judge Advocate; reference for trial; formal corrections

398.172Â Â Â Â  Service of charges

TRIAL PROCEDURE

398.202Â Â Â Â  Procedural regulations

398.204Â Â Â Â  Unlawfully influencing action of court

398.206Â Â Â Â  Duties of trial counsel and defense counsel

398.209Â Â Â Â  Court sessions

398.210Â Â Â Â  Continuances

398.212Â Â Â Â  Challenges

398.214Â Â Â Â  Oaths

398.216Â Â Â Â  Statute of limitation

398.218Â Â Â Â  Former jeopardy

398.220Â Â Â Â  Pleas of accused

398.222Â Â Â Â  Opportunity to obtain witnesses and evidence

398.224Â Â Â Â  Refusal to appear or testify

398.226Â Â Â Â  Contempt

398.228Â Â Â Â  Depositions

398.230Â Â Â Â  Admissibility of records of courts of inquiry

398.232Â Â Â Â  Voting and rulings

398.234Â Â Â Â  Number of votes required

398.236Â Â Â Â  Court to announce action

398.238Â Â Â Â  Record of trial

SENTENCES

398.252Â Â Â Â  Cruel and unusual punishments prohibited

398.254Â Â Â Â  Punishments limited

398.256Â Â Â Â  Effective date of sentence

398.258Â Â Â Â  Execution of confinement

REVIEW OF COURTS-MARTIAL

398.272Â Â Â Â  Approval and execution or suspension of sentence

398.274Â Â Â Â  Initial review and action on trial record

398.276Â Â Â Â  Reconsideration and revision of courtÂs ruling

398.278Â Â Â Â  Rehearings

398.280Â Â Â Â  Approval by convening authority

398.282Â Â Â Â  Review of records; disposition

398.284Â Â Â Â  Error of law; lesser included offense

398.286Â Â Â Â  Review counsel

398.288Â Â Â Â  Vacation of suspension

398.290Â Â Â Â  Petition for new trial

398.292Â Â Â Â  Remission and suspension

398.294Â Â Â Â  Restoration

398.296Â Â Â Â  Finality of proceedings, findings and sentences

PUNITIVE PROVISIONS

398.302Â Â Â Â  When persons may be tried or punished

398.304Â Â Â Â  Principals

398.306Â Â Â Â  Accessory after fact

398.308Â Â Â Â  Conviction of lesser included offense

398.310Â Â Â Â  Attempts

398.312Â Â Â Â  Conspiracy

398.314Â Â Â Â  Solicitation

398.316Â Â Â Â  Fraudulent enlistment, appointment or separation

398.318Â Â Â Â  Unlawful enlistment, appointment or separation

398.320Â Â Â Â  Desertion

398.322Â Â Â Â  Absence without leave

398.324Â Â Â Â  Failure to make required move

398.326Â Â Â Â  Contempt toward officials

398.328Â Â Â Â  Disrespect toward superior commissioned officer

398.330Â Â Â Â  Assaulting or willfully disobeying superior commissioned officer

398.332Â Â Â Â  Insubordinate conduct toward warrant officer or noncommissioned officer

398.334Â Â Â Â  Failure to obey order or regulation

398.336Â Â Â Â  Cruelty and maltreatment

398.338Â Â Â Â  Mutiny or sedition

398.340Â Â Â Â  Resistance, breach of arrest and escape

398.342Â Â Â Â  Releasing prisoner without proper authority

398.344Â Â Â Â  Unlawful detention

398.346Â Â Â Â  Noncompliance with procedural rules

398.348Â Â Â Â  Misbehavior before enemy

398.350Â Â Â Â  Subordinate compelling surrender

398.352Â Â Â Â  Improper use of countersign

398.354Â Â Â Â  Forcing safeguard

398.356Â Â Â Â  Captured or abandoned property

398.358Â Â Â Â  Aiding enemy

398.360Â Â Â Â  Misconduct as prisoner

398.362Â Â Â Â  False official statements

398.366Â Â Â Â  Loss, damage, destruction or wrongful disposition of military property

398.368Â Â Â Â  Waste, spoilage or destruction of property other than military

398.370Â Â Â Â  Improper hazarding of vessel

398.372Â Â Â Â  Driving while drunk

398.374Â Â Â Â  Drunk on duty

398.375Â Â Â Â  Sentinel or lookout drunk or sleeping on post; leaving before relief

398.378Â Â Â Â  Malingering

398.380Â Â Â Â  Riot or breach of peace

398.384Â Â Â Â  Stealing goods

398.386Â Â Â Â  Perjury

398.388Â Â Â Â  Frauds against government

398.391Â Â Â Â  Controlled substances

398.393Â Â Â Â  Dueling; failure to report dueling

398.394Â Â Â Â  Provoking or reproachful words or gestures

398.395Â Â Â Â  Insufficient funds or credit

398.397Â Â Â Â  Unlawful force or violence

398.399Â Â Â Â  Conduct unbecoming officer

398.400Â Â Â Â  Conduct to prejudice of good order and discipline; limits to jurisdiction of courts-martial

MISCELLANEOUS PROVISIONS

398.402Â Â Â Â  Courts of inquiry

398.404Â Â Â Â  Redress of injuries to property

398.406Â Â Â Â  Execution of process and sentence

398.408Â Â Â Â  Process of military courts

398.410Â Â Â Â  Payment of fines and disposition thereof

398.412Â Â Â Â  Immunity for action of military courts

398.414Â Â Â Â  Presumption of jurisdiction

398.416Â Â Â Â  Delegation of authority by Governor

398.418Â Â Â Â  Payment of expenses

398.420Â Â Â Â  Armed Forces Court of Appeals for Oregon

GENERAL PROVISIONS

Â Â Â Â Â  398.002 Definitions for this chapter and ORS 396.120, 396.145, 399.205 and 399.515. As used in this chapter and ORS 396.120, 396.145, 399.205 and 399.515, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccuserÂ means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, or any other person who has an interest other than an official interest in the prosecution of the accused.

Â Â Â Â Â  (2) ÂActive state dutyÂ means full-time duty in the active military service of the state under an order of the Governor issued under authority vested in the Governor by law, and includes travel to and from such duty. The term Âactive state dutyÂ also includes all Oregon National Guard personnel serving on active duty under Title 32 U.S.C. 502 (f).

Â Â Â Â Â  (3) ÂCommanding officerÂ includes only commissioned officers in positions of command.

Â Â Â Â Â  (4) ÂCommissioned officerÂ includes a commissioned warrant officer.

Â Â Â Â Â  (5) ÂComponentÂ includes the Army National Guard, the Air National Guard and the Oregon State Defense Force.

Â Â Â Â Â  (6) ÂConfining authorityÂ means the Governor, a military court or a convening authority or commanding officer designated by the Adjutant General.

Â Â Â Â Â  (7) ÂConvening authorityÂ means a person authorized under this chapter to convene a court-martial.

Â Â Â Â Â  (8) ÂDuty status other than active state dutyÂ means any drill periods and such other training or service, other than active state duty, as may be required under state or federal laws, regulations or orders, and travel to and from such duty.

Â Â Â Â Â  (9) ÂEnlisted memberÂ means a person in an enlisted grade.

Â Â Â Â Â  (10) ÂGradeÂ means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

Â Â Â Â Â  (11) ÂJudge advocateÂ means the State Judge Advocate or an Assistant State Judge Advocate.

Â Â Â Â Â  (12) ÂMilitaryÂ refers to any or all of the armed forces.

Â Â Â Â Â  (13) ÂMilitary courtÂ means a court-martial, a court of inquiry or a provost court.

Â Â Â Â Â  (14) ÂMilitary judgeÂ means an official of a general or special court-martial detailed in accordance with ORS 398.135.

Â Â Â Â Â  (15) ÂOfficerÂ means commissioned or warrant officer.

Â Â Â Â Â  (16) ÂOrganized militiaÂ means the organized militia described in ORS 396.105.

Â Â Â Â Â  (17) ÂRankÂ means the order of precedence among members of the armed forces.

Â Â Â Â Â  (18) ÂRecord,Â when used in connection with the proceedings of a court-martial, means:

Â Â Â Â Â  (a) An official written transcript, written summary or other writing relating to the proceedings; or

Â Â Â Â Â  (b) An official audiotape, videotape or similar material from which sound or sound and visual images depicting the proceedings may be reproduced.

Â Â Â Â Â  (19) ÂState Judge AdvocateÂ means the commissioned officer responsible for supervising the administration of military justice and general military legal matters in the organized militia.

Â Â Â Â Â  (20) ÂSuperior commissioned officerÂ means a commissioned officer superior in rank or command.

Â Â Â Â Â  (21) ÂUniform Code of Military JusticeÂ means chapter 47 (commencing with section 801) of Title 10 of the United States Code and regulations adopted thereunder, together with the Manual for Courts-Martial, United States, 1984 (Executive Order 12473 of July 13, 1984, as amended). [1961 c.454 Â§78; 1975 c.719 Â§1; 1985 c.682 Â§14; 1989 c.361 Â§5; 2005 c.512 Â§5]

Â Â Â Â Â  398.004 Persons subject to this chapter. The following persons who are not in federal service are subject to this chapter:

Â Â Â Â Â  (1) Members of the organized militia.

Â Â Â Â Â  (2) All other persons lawfully ordered to duty in or with the organized militia, from the dates they are required by the terms of the order or other directive to obey the same. [1961 c.454 Â§79]

Â Â Â Â Â  398.006 Jurisdiction to try certain personnel. (1) Each person discharged from the organized militia who is later charged with having fraudulently obtained the discharge of the person is, subject to ORS 398.216, subject to trial by court-martial on that charge and is after apprehension subject to this chapter while in the custody of the military for that trial. Upon conviction of that charge the person is subject to trial by court-martial for all offenses under this chapter committed before the fraudulent discharge.

Â Â Â Â Â  (2) No person who has deserted from the organized militia may be relieved from amenability to the jurisdiction of this chapter by virtue of a separation from any later period of service. [1961 c.454 Â§80]

Â Â Â Â Â  398.008 Dismissal of commissioned officer. (1) If any commissioned officer dismissed by order of the Governor makes a written application for trial by court-martial, setting forth under oath that the officer has been wrongfully dismissed, the Governor or the Adjutant General, as soon as practicable shall convene a general court-martial to try that officer on the charges on which the officer was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which the officer is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal; but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

Â Â Â Â Â  (2) If the Governor or the Adjutant General fails to convene a general court-martial within six months from the presentation of an application for trial under this chapter, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

Â Â Â Â Â  (3) If a discharge is substituted for a dismissal under this chapter, the Governor alone may reappoint the officer to such commissioned grade and with such rank as, in the opinion of the Governor, that former officer would have attained had the officer not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as actual service for all purposes.

Â Â Â Â Â  (4) If an officer is discharged from the organized militia by administrative action or by board proceedings under law, or is dropped from the rolls by order of the Governor, the officer has no right to trial under this section. [1961 c.454 Â§81; 1975 c.719 Â§2; 2005 c.512 Â§6]

Â Â Â Â Â  398.010 Territorial applicability of this chapter. (1) This chapter applies throughout the state. It also applies to all persons otherwise subject to this chapter while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

Â Â Â Â Â  (2) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this chapter as if the proceedings were held inside the state; and offenses committed outside the state may be tried and punished either inside or outside the state. [1961 c.454 Â§82]

Â Â Â Â Â  398.012 Judge advocates and legal officers. (1) The Governor, on the recommendation of the Adjutant General, shall appoint an officer of the organized militia as State Judge Advocate. To be eligible for appointment, an officer must:

Â Â Â Â Â  (a) Be a member in good standing of the Oregon State Bar;

Â Â Â Â Â  (b) Have been a member of the Oregon State Bar for at least five years; and

Â Â Â Â Â  (c) Meet the qualifications for a judge advocate under the Uniform Code of Military Justice.

Â Â Â Â Â  (2) The Adjutant General may appoint as many Assistant State Judge Advocates as the Adjutant General deems necessary. The Assistant State Judge Advocates shall be officers of the organized militia and members of the Oregon State Bar. However, the Adjutant General may appoint temporary Assistant State Judge Advocates for a period not to exceed 12 months. An individual appointed as a temporary Assistant State Judge Advocate shall be an officer of the Oregon State Defense Force and shall be legally trained but is not required to be admitted to the practice of law by the Supreme Court of this state. The legal services performed by temporary Assistant State Judge Advocates shall be limited to those legal services that may be performed by legal assistants consistent with ORS 9.160.

Â Â Â Â Â  (3) The State Judge Advocate or assistants shall make frequent inspections in the field for supervision of the administration of military justice and general military legal matters.

Â Â Â Â Â  (4) Convening authorities shall at all times communicate directly with their staff judge advocate or legal officers in matters relating to the administration of military justice and general military legal matters; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the State Judge Advocate.

Â Â Â Â Â  (5) A person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel or investigating officer, or who has been a witness for either the prosecution or defense in any case, may not later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

Â Â Â Â Â  (6) A judicial officer, as defined by ORS 1.210, is not prohibited, by reason of holding that office, from performing all acts necessary or incumbent to the authorized exercise of duties as a judge advocate or as a member of the Military Council. [1961 c.454 Â§83; 1975 c.719 Â§3; 1993 c.483 Â§1; 2005 c.512 Â§7]

Â Â Â Â Â  398.014 Presentment of Class A felony charges to civilian authority. (1) A charge against a person subject to this chapter for an offense that is classified as a Class A felony under the Oregon Criminal Code shall first be presented by the convening authority to a prosecuting civilian authority with jurisdiction over the offense for possible prosecution.

Â Â Â Â Â  (2) If the prosecuting civilian authority declines to prosecute or fails to respond within 90 days from presentation of the charge, the charge may then be prosecuted as provided in this chapter. [2005 c.512 Â§33]

APPREHENSION AND RESTRAINT

Â Â Â Â Â  398.052 ÂApprehensionÂ defined; quelling of disorders. (1) Apprehension is the taking of a person into custody.

Â Â Â Â Â  (2) Any person authorized by this chapter and ORS chapters 396 and 399, or by military department regulations issued pursuant thereto, to apprehend persons subject to this chapter, any marshal of a court-martial appointed pursuant to the provisions of this chapter and any peace officer authorized to do so by law may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

Â Â Â Â Â  (3) Commissioned officers, warrant officers and noncommissioned officers have authority to quell quarrels, frays and disorders among persons subject to this chapter and to apprehend persons subject to this chapter who take part therein. [1961 c.454 Â§84]

Â Â Â Â Â  398.054 Apprehension of deserters. Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth or possession, or the District of Columbia, may summarily apprehend a deserter from the organized militia and deliver the deserter into the custody of the organized militia. If an offender is apprehended outside the state, the return of the offender to the area must be in accordance with normal extradition procedures or reciprocal agreement. [1961 c.454 Â§85]

Â Â Â Â Â  398.056 Imposition of restraint; ÂarrestÂ and ÂconfinementÂ defined. (1) Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. Confinement is the physical restraint of a person.

Â Â Â Â Â  (2) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an oral or written order, delivered in person or through other persons subject to this chapter or through any person authorized by this chapter to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of the command of the officer or subject to the authority of the officer into arrest or confinement.

Â Â Â Â Â  (3) A commissioned officer or warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority the officer is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

Â Â Â Â Â  (4) No person may be ordered apprehended or into arrest or confinement except for probable cause.

Â Â Â Â Â  (5) Nothing in this section shall be construed to limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified. [1961 c.454 Â§86]

Â Â Â Â Â  398.058 Restraint of priority prisoners; notice of charges; speedy disposition; conditional release. (1)(a) Except as provided in paragraph (b) of this subsection, any person subject to this chapter charged with an offense under this chapter may be ordered, as a priority prisoner, into arrest or confinement, as circumstances may require.

Â Â Â Â Â  (b) A person subject to this chapter charged only with a minor offense normally tried by a summary court-martial or subject to punishment under ORS 398.083 may not ordinarily be placed in confinement.

Â Â Â Â Â  (c) The offense described under ORS 398.322 is not a minor offense for the purposes of this subsection.

Â Â Â Â Â  (2) When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and to try the person or to dismiss the charges and release the person.

Â Â Â Â Â  (3) When a person subject to this chapter is placed in confinement prior to summary court-martial or disposition under ORS 398.083, the person shall be conditionally released pending disposition of the charges.

Â Â Â Â Â  (4) A person described in subsection (3) of this section may be reconfined if the person violates the conditional release. The person violates the conditional release if the person fails to attend drill periods, periods of active duty training, annual training, other periods determined by the confining authority or hearings related to the pending charges or other conditions imposed by the confining authority.

Â Â Â Â Â  (5) As used in this section, Âpriority prisonerÂ means a person subject to this chapter who:

Â Â Â Â Â  (a) Has been ordered into confinement by a confining authority;

Â Â Â Â Â  (b) Is received by a keeper, officer, warden or other person in charge of the county jail, penitentiary, prison or other facility in which the person has been ordered confined; and

Â Â Â Â Â  (c) May be released only upon order of the confining authority. [1961 c.454 Â§87; 1975 c.719 Â§4; 2005 c.512 Â§8]

Â Â Â Â Â  398.060 Place of confinement. (1) Confinement other than in an authorized military confinement facility, whether before, during or after trial by a military court, shall be executed in county jails, penitentiaries or prisons designated by the Governor or by such persons as the Governor may authorize to act.

Â Â Â Â Â  (2) If no designation is made under subsection (1) of this section, the person shall be confined in a county jail.

Â Â Â Â Â  (3) Confinement under this section shall be without requirement of payment of any fee or charge for confining the person. [1961 c.454 Â§88; 2005 c.512 Â§9]

Â Â Â Â Â  398.062 Receiving prisoners; report to commanding officer. (1) A warden, keeper or officer of a county jail, penitentiary or prison designated under ORS 398.060, may not refuse to receive or keep any prisoner committed to the charge of the person, when the committing person furnishes a statement, signed by the committing person, of the offense charged against the prisoner.

Â Â Â Â Â  (2) Every warden, keeper or officer of a county jail, penitentiary or prison designated under ORS 398.060, to whose charge a prisoner is committed shall, within 24 hours after that commitment, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment. [1961 c.454 Â§89; 2005 c.512 Â§36]

Â Â Â Â Â  398.064 [1961 c.454 Â§90; repealed by 1985 c.682 Â§53]

Â Â Â Â Â  398.065 Punishment prohibited before trial. A person, while being held for trial, may not be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed be any more rigorous than the circumstances required to insure the personÂs presence, but the person may be subjected to minor punishment during that period for infractions of discipline. [1985 c.682 Â§2]

Â Â Â Â Â  398.066 Delivery of offenders to civil authorities; redelivery to military authority. (1) Under such military department regulations as may be prescribed under this chapter and ORS chapters 396 and 399, a person on active state duty subject to this chapter who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

Â Â Â Â Â  (2) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to military custody for the completion of the sentence of the offender. [1961 c.454 Â§91]

Â Â Â Â Â  398.068 Confinement pending trial for failure to appear. When an accused person shall have been arrested for failure to appear before a court-martial for trial, the military judge, the president of a court-martial or a summary court officer to whom the charges have been referred for trial may issue a commitment for confinement of such person pending trial, subject to the prior approval of the State Judge Advocate. No person shall be kept in confinement pending trial longer than seven days. [1985 c.682 Â§11]

Â Â Â Â Â  398.082 [1961 c.454 Â§92; repealed by 1975 c.719 Â§5 (398.083 enacted in lieu of 398.082)]

NONJUDICIAL PUNISHMENT

Â Â Â Â Â  398.083 Imposition and enforcement of disciplinary punishment without court-martial. (1) Under such regulations as may be prescribed by the Governor or the Adjutant General, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this section to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon such a demand. However, punishment may not be imposed upon any member of the organized militia under this section if the member has, before the imposition of such punishment demanded trial by court-martial in lieu of such punishment. Regulations may be prescribed by the Governor or the Adjutant General with respect to the suspension of punishments authorized under this section. If authorized by regulations prescribed by the Governor or the Adjutant General, the Governor, the Adjutant General or an officer of a general rank in command may delegate powers under this section to a principal assistant who is a member of the organized militia.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

Â Â Â Â Â  (a) Upon officers of the command:

Â Â Â Â Â  (A) Restriction to certain specified limits, with or without suspension from duty, for not more than 30 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed.

Â Â Â Â Â  (B) If imposed by the Governor, the Adjutant General or an officer of a general rank in command:

Â Â Â Â Â  (i) Arrest in quarters for not more than 30 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed.

Â Â Â Â Â  (ii) Forfeiture of not more than one-half of one monthÂs active duty base pay for two months.

Â Â Â Â Â  (iii) Restriction to certain specified limits, with or without suspension from duty, for not more than 60 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed.

Â Â Â Â Â  (iv) Detention of not more than one-half of one monthÂs active duty base pay for three months.

Â Â Â Â Â  (b) Upon other military personnel of the command:

Â Â Â Â Â  (A) Forfeiture of not more than seven daysÂ active duty base pay;

Â Â Â Â Â  (B) Reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

Â Â Â Â Â  (C) Extra duties, including fatigue or other duties, not to exceed two hours per day, including holidays, for not more than 14 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (D) Restriction to certain specified limits, with or without suspension from duty, for not more than 14 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (E) Correctional custody for not more than seven consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (F) Detention of not more than 14 daysÂ active duty base pay; or

Â Â Â Â Â  (G) If imposed by an officer of the grade of major or above:

Â Â Â Â Â  (i) Forfeiture of not more than one-half of one monthÂs active duty base pay for two months;

Â Â Â Â Â  (ii) Reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

Â Â Â Â Â  (iii) Extra duties, including fatigue or other duties, not to exceed two hours per day, including holidays, for not more than 45 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (iv) Restriction to certain specified limits, with or without suspension from duty, for not more than 60 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (v) Correctional custody for not more than seven consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed; or

Â Â Â Â Â  (vi) Detention of not more than one-half of one monthÂs active duty base pay for three months.

Â Â Â Â Â  (3) No two or more of the punishments of arrest in quarters, extra duties, and restriction may be combined to run consecutively in excess of the maximum amount that may be imposed for each. When any of those punishments are combined to run consecutively, there must be an apportionment.

Â Â Â Â Â  (4) An officer in charge may impose upon enlisted members assigned to the unit of which the officer is in charge such of the punishments authorized under subsection (2)(b)(A), (B), (C), (D), (E) and (F) of this section as the Governor may specifically prescribe by regulation.

Â Â Â Â Â  (5) The officer who imposes the punishments authorized under subsection (2) of this section, or a successor in command, may, at any time, suspend probationally a reduction in grade or a forfeiture imposed under subsection (2) of this section, whether or not executed. In addition, such officer may, at any time, remit or mitigate any part or amount of the unexecuted punishment and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges and property affected. The officer may also mitigate reduction in grade to forfeiture of active duty base pay. When mitigating an arrest in quarters to restriction or extra duties to restriction, the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of active duty base pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

Â Â Â Â Â  (6) A person punished under this section who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (5) of this section by the officer who imposed the punishment. Before acting on an appeal from any of the following punishments, the authority who is to act on the appeal shall refer the case to a staff judge advocate or legal officer for consideration and advice:

Â Â Â Â Â  (a) Arrest in quarters for more than seven days;

Â Â Â Â Â  (b) Correctional custody for more than seven consecutive duty or drill days;

Â Â Â Â Â  (c) Forfeiture of more than seven daysÂ active duty base pay;

Â Â Â Â Â  (d) Reduction of one or more pay grades from the fourth or a higher pay grade;

Â Â Â Â Â  (e) Extra duties for more than 14 consecutive drill or duty days;

Â Â Â Â Â  (f) Restriction for more than 14 consecutive drill or duty days; or

Â Â Â Â Â  (g) Detention of more than 14 daysÂ active duty base pay.

Â Â Â Â Â  (7) Except as provided in subsection (6) of this section, before acting on an appeal from any punishment imposed under subsection (2) of this section, the authority who is to act on the appeal may refer the case to a staff judge advocate or legal officer for consideration and advice.

Â Â Â Â Â  (8) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial or other legal proceeding for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

Â Â Â Â Â  (9) Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing on or after the date that punishment is imposed and to any pay accrued before that date.

Â Â Â Â Â  (10) The Governor or the Adjutant General may, by regulation, prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing. [1975 c.719 Â§6 (enacted in lieu of 398.082); 1985 c.682 Â§15; 2005 c.512 Â§10]

COURTS-MARTIAL JURISDICTION

Â Â Â Â Â  398.102 Courts-martial of organized militia not in federal service; composition. (1) In the organized militia not in federal service, there are general, special and summary courts-martial constituted like similar courts of the army and air force. They have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts as far as applicable, except as otherwise provided in this chapter.

Â Â Â Â Â  (2) The three kinds of courts-martial shall be constituted as follows:

Â Â Â Â Â  (a) General courts-martial, consisting of:

Â Â Â Â Â  (A) A military judge and not less than five members; or

Â Â Â Â Â  (B) Only a military judge, if before the court is assembled, the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves.

Â Â Â Â Â  (b) Special courts-martial, consisting of:

Â Â Â Â Â  (A) Not less than three members; or

Â Â Â Â Â  (B) A military judge and not less than three members; or

Â Â Â Â Â  (C) Only a military judge, if one has been detailed to the court, and the accused under the same conditions prescribed in paragraph (a)(B) of this subsection so requests.

Â Â Â Â Â  (c) Summary courts-martial, consisting of one commissioned officer. [1961 c.454 Â§93; 1975 c.719 Â§7; 1985 c.682 Â§16]

Â Â Â Â Â  398.104 Jurisdiction of courts-martial of each component. Each component of the organized militia has court-martial jurisdiction over all persons subject to this chapter. The exercise of jurisdiction by one component over personnel of another component shall be in accordance with military department regulations prescribed by the Governor under ORS 396.125 or by the Adjutant General under ORS 396.160. [1961 c.454 Â§94; 1975 c.719 Â§8; 2005 c.512 Â§11]

Â Â Â Â Â  398.106 Jurisdiction of general courts-martial. Subject to ORS 398.104, general courts-martial have jurisdiction to try persons subject to this chapter for any offense made punishable by this chapter and may, under such limitations as the Governor or the Adjutant General may prescribe, impose any of the following punishments:

Â Â Â Â Â  (1) A fine of not more than $500 for each offense or forfeiture of up to two-thirds of one monthÂs active duty base pay and allowances for up to three months, whichever is greater;

Â Â Â Â Â  (2) Forfeiture of pay and allowances during any period of confinement;

Â Â Â Â Â  (3) Dishonorable discharge, bad-conduct discharge or dismissal;

Â Â Â Â Â  (4) Reprimand;

Â Â Â Â Â  (5) Reduction of an enlisted member to the lowest or any intermediate enlisted grade;

Â Â Â Â Â  (6) Confinement for not more than 365 days for each offense; or

Â Â Â Â Â  (7) Any combination of these punishments. [1961 c.454 Â§95; 1975 c.719 Â§9; 1985 c.682 Â§17; 1999 c.157 Â§1; 2005 c.512 Â§12]

Â Â Â Â Â  398.108 Jurisdiction of special courts-martial. (1) Subject to ORS 398.104, special courts-martial have jurisdiction to try persons other than officers for any offense made punishable by this chapter.

Â Â Â Â Â  (2) A special court-martial may, under such limitations as the Governor or the Adjutant General may prescribe, impose any of the following punishments:

Â Â Â Â Â  (a) A fine of not more than $250 for each offense or forfeiture of up to one-half of one monthÂs active duty base pay and allowances for up to three months, whichever is greater;

Â Â Â Â Â  (b) Forfeiture of pay and allowances during any period of confinement;

Â Â Â Â Â  (c) Bad-conduct discharge;

Â Â Â Â Â  (d) Reprimand;

Â Â Â Â Â  (e) Reduction of an enlisted member to the lowest or any intermediate enlisted grade;

Â Â Â Â Â  (f) Confinement for not more than 365 days for each offense; or

Â Â Â Â Â  (g) Any combination of these punishments. [1961 c.454 Â§96; 1975 c.719 Â§10; 1985 c.682 Â§18; 1999 c.157 Â§2; 2005 c.512 Â§13]

Â Â Â Â Â  398.110 Jurisdiction of summary courts-martial. (1) Subject to ORS 398.104, summary courts-martial have jurisdiction to try persons other than officers for any offense made punishable by this chapter.

Â Â Â Â Â  (2) A person with respect to whom summary courts-martial have jurisdiction may not be brought to trial before a summary court-martial if the person objects. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial, as may be appropriate.

Â Â Â Â Â  (3) A summary court-martial may impose the following punishments:

Â Â Â Â Â  (a) For an enlisted member in a pay grade of E-4 or lower, reduction to the lowest or any intermediate pay grade and rank;

Â Â Â Â Â  (b) For a noncommissioned officer, reduction to the next lower pay grade and rank;

Â Â Â Â Â  (c) Forfeiture of pay and allowances during any period of confinement;

Â Â Â Â Â  (d) Forfeiture of up to two-thirds of one monthÂs active duty base pay;

Â Â Â Â Â  (e) A fine not exceeding $25 for each offense;

Â Â Â Â Â  (f) Confinement not exceeding 30 days; or

Â Â Â Â Â  (g) Any combination of these punishments. [1961 c.454 Â§97; 1975 c.719 Â§11; 1985 c.682 Â§19; 1999 c.157 Â§3; 2005 c.512 Â§14]

Â Â Â Â Â  398.112 Sentences to be approved by Governor or Adjutant General. In the organized militia not in federal service:

Â Â Â Â Â  (1) A sentence of dismissal or dishonorable discharge may not be executed until the sentence is approved by the Governor; and

Â Â Â Â Â  (2) A sentence of bad-conduct discharge may not be executed until the sentence is approved by the Adjutant General. [1961 c.454 Â§98; 1999 c.157 Â§4; 2005 c.512 Â§15]

Â Â Â Â Â  398.114 When complete record of proceedings and testimony required. A dishonorable discharge or dismissal shall not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made. [1961 c.454 Â§99; 1985 c.682 Â§20]

Â Â Â Â Â  398.116 Authorized sentence of general or special court-martial after declaration of war prior to jurisdiction of Uniform Code of Military Justice. A general or special court-martial convened for the trial of a person charged with committing an offense after the declaration of a war or national emergency and before the time when the person is brought under the jurisdiction of the Uniform Code of Military Justice, may, upon conviction, adjudge such punishment as may be appropriate, except that it may not exceed that authorized for a similar offense by the Uniform Code of Military Justice. [1961 c.454 Â§100; 2005 c.512 Â§37]

Â Â Â Â Â  398.118 Commutations and pardons granted by Governor; remittance of forfeitures and fines. Upon the conditions and with the restrictions and limitations as the Governor thinks proper, the Governor may grant commutations and pardons for all punishments imposed under this chapter by a general court-martial or a special court-martial and may remit all forfeitures and fines imposed under ORS 398.106 or 398.108. [2005 c.512 Â§17]

Â Â Â Â Â  398.120 Application for commutation or pardon. (1) When a person subject to this chapter makes an application for commutation or pardon to the Governor, a copy of the application, signed by the applicant and stating fully the grounds of the application, shall be served by the applicant upon:

Â Â Â Â Â  (a) The convening authority; and

Â Â Â Â Â  (b) If the applicant is in confinement, the person in charge of the place of confinement.

Â Â Â Â Â  (2) The applicant shall present to the Governor proof by affidavit of the service.

Â Â Â Â Â  (3) Upon receiving a copy of the application for commutation or pardon, the convening authority shall provide to the Governor, as soon as practicable, the information and records relating to the case as the Governor may request and any other information and records relating to the case that the convening authority considers relevant to the issue of commutation or pardon.

Â Â Â Â Â  (4) Following receipt by the Governor of an application for commutation or pardon, the Governor may not grant the application for at least 30 days. Upon the expiration of 180 days following receipt of an application, if the Governor has not granted the commutation or pardon applied for, the application shall lapse. Any further proceedings for commutation or pardon in the case shall be pursuant only to further application and service. [2005 c.512 Â§18]

APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

Â Â Â Â Â  398.126 Convening general courts-martial. In the organized militia not in federal service, general courts-martial may be convened by the Governor or by the Adjutant General. [1961 c.454 Â§101; 2005 c.512 Â§19]

Â Â Â Â Â  398.128 Convening special courts-martial. In the organized militia not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron or other detached command, may convene special courts-martial. Special courts-martial may also be convened by superior authority. When any such officer is an accuser, the court shall be convened by superior competent authority. [1961 c.454 Â§102]

Â Â Â Â Â  398.130 Convening summary courts-martial. (1) In the organized militia not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron or other detached command, may convene a summary court-martial.

Â Â Â Â Â  (2) When only one commissioned officer is present with a command or detachment that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by such authority. [1961 c.454 Â§103; 1985 c.682 Â§21]

Â Â Â Â Â  398.132 Who may serve on courts-martial. (1) Any commissioned officer of the organized militia is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

Â Â Â Â Â  (2) Any warrant officer of the organized militia is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

Â Â Â Â Â  (3)(a) Any enlisted member of the organized militia who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but shall serve as a member of a court only if, before the conclusion of a session called by the military judge under ORS 398.209, prior to trial or, in the absence of such a session, at least 30 days before the court is assembled for the trial of the accused, the accused personally or through counsel has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

Â Â Â Â Â  (b) As used in this subsection, ÂunitÂ means any regularly organized body of the organized militia not larger than a company, a squadron or a corresponding body.

Â Â Â Â Â  (4)(a) When it can be avoided, no person subject to this chapter shall be tried by a court-martial any member of which is junior to the person in rank or grade.

Â Â Â Â Â  (b) When convening a court-martial, the convening authority shall detail as members thereof such members of the organized militia as, in the opinion of the convening authority, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the organized militia is eligible to serve as a member of a general or special court-martial when the member is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

Â Â Â Â Â  (5) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate any authority under this subsection to the State Judge Advocate or designee. [1961 c.454 Â§104; 1975 c.719 Â§12; 1985 c.682 Â§22; 2003 c.14 Â§171; 2005 c.512 Â§20]

Â Â Â Â Â  398.134 [1961 c.454 Â§105; repealed by 1975 c.719 Â§13 (398.135 enacted in lieu of 398.134)]

Â Â Â Â Â  398.135 Detail of military judge. (1) The authority convening a general court-martial or the State Judge Advocate shall detail a military judge to the general court-martial. Subject to regulations issued by the Governor or the Adjutant General, the authority convening a special court-martial or the State Judge Advocate may detail a military judge to the special court-martial. A military judge shall preside over each open session of the court-martial to which the judge has been detailed.

Â Â Â Â Â  (2) A military judge shall be a commissioned officer of the organized militia or of any of the Armed Forces of the United States, be a member of the bar of the highest court of a state or a member of the bar of a federal court and be certified to be qualified for such duty by the State Judge Advocate.

Â Â Â Â Â  (3) The military judge of a general or special court-martial shall be designated by the State Judge Advocate, or designee, for detail by the convening authority, and, unless the court-martial was convened by the Governor or the Adjutant General, neither the convening authority nor any member of the staff of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.

Â Â Â Â Â  (4) A person is not eligible to act as a military judge in a case if the person is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

Â Â Â Â Â  (5) The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor may the military judge vote with members of the court. [1975 c.719 Â§14 (enacted in lieu of 398.134); 1985 c.682 Â§23; 1999 c.94 Â§1; 2005 c.512 Â§21]

Â Â Â Â Â  398.136 Detail of trial counsel and defense counsel. (1) For each general and special court-martial the staff judge advocate for the unit, command or organization shall detail trial counsel and such assistants as the staff judge advocate considers appropriate. The State Judge Advocate shall detail defense counsel. A person who has acted as investigating officer, military judge or court member in any case may not act later as trial counsel, assistant trial counsel or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. A person who has acted for the prosecution may not act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

Â Â Â Â Â  (2) Trial counsel or defense counsel detailed for a general court-martial must be:

Â Â Â Â Â  (a) A judge advocate qualified under the Uniform Code of Military Justice; or

Â Â Â Â Â  (b) A person who is:

Â Â Â Â Â  (A) A member of the Oregon State Bar, or a member of the bar of a federal court or an attorney allowed under ORS 9.241 to practice before a court of this state; and

Â Â Â Â Â  (B) Certified as competent to perform such duties by the State Judge Advocate.

Â Â Â Â Â  (3) In the case of a special court-martial:

Â Â Â Â Â  (a) If the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the State Judge Advocate must be a person similarly qualified; and

Â Â Â Â Â  (b) If the trial counsel is a member of the Oregon State Bar, the defense counsel detailed by the State Judge Advocate must have the same qualifications. [1961 c.454 Â§106; 1975 c.719 Â§15; 1985 c.682 Â§24; 1999 c.94 Â§2; 2005 c.512 Â§22]

Â Â Â Â Â  398.138 Detail or employment of reporters and interpreters. Under such regulations as the Governor may prescribe:

Â Â Â Â Â  (1) Qualified court reporters shall be detailed or employed for each general or special court-martial or court of inquiry to record the proceedings of and testimony taken before that court.

Â Â Â Â Â  (2) Interpreters may be detailed or employed for each general or special court-martial or court of inquiry to interpret for the court. [1961 c.454 Â§107; 1985 c.682 Â§25; 1999 c.94 Â§3]

Â Â Â Â Â  398.140 Absent and additional members; effect of absences on trial. (1) No member of a general or special court-martial shall be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as a result of a challenge or by order of the convening authority for good cause.

Â Â Â Â Â  (2) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

Â Â Â Â Â  (3) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members. When the new members have been sworn, the trial shall proceed as if no evidence has previously been introduced, unless a verbatim record of the testimony of previously examined witnesses or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused and counsel for both sides.

Â Â Â Â Â  (4) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge or for other good cause, the trial shall proceed, subject to any applicable conditions of ORS 398.102 after the detail of a new military judge as if no evidence had previously been introduced unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides. [1961 c.454 Â§108; 1975 c.719 Â§16]

PRETRIAL PROCEDURE

Â Â Â Â Â  398.162 Charges and specifications. (1) Charges and specifications shall be signed by a person subject to this chapter under oath before a person authorized by ORS 396.120 to administer oaths and shall state:

Â Â Â Â Â  (a) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

Â Â Â Â Â  (b) That they are true in fact to the best of the signerÂs knowledge and belief.

Â Â Â Â Â  (2) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable. [1961 c.454 Â§109; 1985 c.682 Â§26]

Â Â Â Â Â  398.164 Compulsory self-incrimination and immaterial and degrading evidence prohibited. (1) No person subject to this chapter may compel any person to incriminate self or to answer any question the answer to which may tend to incriminate the person.

Â Â Â Â Â  (2) No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing the person of the nature of the accusation and advising the person that the person does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.

Â Â Â Â Â  (3) No person subject to this chapter may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person.

Â Â Â Â Â  (4) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence or unlawful inducement may be received in evidence against the person in a trial by court-martial. [1961 c.454 Â§110]

Â Â Â Â Â  398.166 Investigation. (1) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

Â Â Â Â Â  (2) The accused shall be advised of the charges and of the right to be represented at that investigation by counsel. Upon request the accused shall be represented by civilian counsel if provided by the accused, or military counsel selected by the accused if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses if they are available and to present anything in the accusedÂs own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

Â Â Â Â Â  (3) If an investigation of the subject matter of an offense has been conducted before the accused is charged with offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (2) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after being informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in behalf of the accused.

Â Â Â Â Â  (4) The requirements of this section are binding on all persons administering this chapter but failure to follow them does not divest a military court of jurisdiction. [1961 c.454 Â§111; 1985 c.682 Â§27]

Â Â Â Â Â  398.168 Forwarding of charges. When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, the officer shall report in writing to that person the reasons for delay. [1961 c.454 Â§112; 1975 c.719 Â§17]

Â Â Â Â Â  398.170 Advice of State Judge Advocate; reference for trial; formal corrections. (1) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the State Judge Advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general court-martial for trial unless the convening authority has been advised in writing by the State Judge Advocate that:

Â Â Â Â Â  (a) The specification alleges an offense under this chapter;

Â Â Â Â Â  (b) The specification is warranted by the evidence indicated in the report of investigation, if any, under ORS 398.166; and

Â Â Â Â Â  (c) A court-martial has jurisdiction over the accused and the offense.

Â Â Â Â Â  (2) The advice of the State Judge Advocate under subsection (1) of this section with respect to a specification under a charge shall include a written and signed statement by the State Judge Advocate:

Â Â Â Â Â  (a) Expressing conclusions with respect to each matter set forth in subsection (1) of this section; and

Â Â Â Â Â  (b) Recommending action that the convening authority take regarding the specification.

Â Â Â Â Â  (3) If the specification is referred for trial, the recommendation of the State Judge Advocate shall accompany the specification.

Â Â Â Â Â  (4) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made. [1961 c.454 Â§113; 1985 c.682 Â§28]

Â Â Â Â Â  398.172 Service of charges. The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person may, against the objection of the person, be brought to trial or be required to participate by self or counsel in a session called by the military judge under ORS 398.209 in a general court-martial within a period of five days after the service of the charges upon the person, or before a special court-martial within a period of three days after the service of the charges upon the person. [1961 c.454 Â§114; 1975 c.719 Â§18]

TRIAL PROCEDURE

Â Â Â Â Â  398.202 Procedural regulations. The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the Governor by military department regulations, which shall, so far as the Governor considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which may not be contrary to or inconsistent with this chapter. [1961 c.454 Â§115]

Â Â Â Â Â  398.204 Unlawfully influencing action of court. (1) No authority convening a general, special or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand or admonish the court or any member, military judge or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or the memberÂs functions in the conduct of the proceeding. No person subject to this chapter may attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to judicial acts of the authority.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) General instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; and

Â Â Â Â Â  (b) To statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

Â Â Â Â Â  (3) In the preparation of an effectiveness, fitness or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the organized militia is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the organized militia or in determining whether a member should be retained on active duty, no person subject to this chapter may, in preparing any such report:

Â Â Â Â Â  (a) Consider or evaluate the performance of duty of any such member as a member of a court-martial; or

Â Â Â Â Â  (b) Give a less favorable rating or evaluation of any member of the organized militia because of the zeal with which such member, as counsel, represented any accused before a court-martial. [1961 c.454 Â§116; 1975 c.719 Â§19]

Â Â Â Â Â  398.206 Duties of trial counsel and defense counsel. (1) The trial counsel of a general or special court-martial shall prosecute in the name of the state and shall, under the direction of the court, prepare the record of the proceedings.

Â Â Â Â Â  (2) The accused has the right to be represented in the accusedÂs defense before a general or special court-martial by civilian counsel if provided by the accused, or by military counsel of the accusedÂs own selection if reasonably available, or by the defense counsel detailed under ORS 398.136. Should the accused have counsel of the accusedÂs own selection, the defense counsel and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as associate counsel; otherwise they shall be excused by the military judge or by the president of a court-martial without a military judge.

Â Â Â Â Â  (3) In every court-martial proceeding the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which defense counsel considers appropriate.

Â Â Â Â Â  (4) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when qualified to be a trial counsel as required by ORS 398.136, perform any duty imposed by law, regulation or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

Â Â Â Â Â  (5) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when qualified to be the defense counsel as required by ORS 398.136, perform any duty imposed by law, regulation or the custom of the service upon counsel for the accused. [1961 c.454 Â§117; 1975 c.719 Â§20; 1985 c.682 Â§29]

Â Â Â Â Â  398.208 [1961 c.454 Â§118; repealed by 1975 c.719 Â§21 (398.209 enacted in lieu of 398.208)]

Â Â Â Â Â  398.209 Court sessions. (1) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to ORS 398.172, call the court into session without the presence of the members for the purpose of:

Â Â Â Â Â  (a) Hearing and determining motions, raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

Â Â Â Â Â  (b) Hearing and ruling upon any matter which may be ruled upon by the military judge under this chapter, whether or not the matter is appropriate for later consideration or decision by the members of the court;

Â Â Â Â Â  (c) If permitted by regulations issued by the Governor or the Adjutant General, holding the arraignment and receiving the pleas of the accused; and

Â Â Â Â Â  (d) Performing any other procedural function which may be performed by the military judge under this chapter or under regulations prescribed pursuant to ORS 398.202 and which does not require the presence of the members of the court.

Â Â Â Â Â  (2) These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record.

Â Â Â Â Â  (3) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and in cases in which a military judge has been detailed to the court, the military judge. [1975 c.719 Â§22 (enacted in lieu of 398.208); 2005 c.512 Â§38]

Â Â Â Â Â  398.210 Continuances. The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just. [1961 c.454 Â§119; 1975 c.719 Â§23]

Â Â Â Â Â  398.212 Challenges. (1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

Â Â Â Â Â  (2) Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause. [1961 c.454 Â§120; 1975 c.719 Â§24]

Â Â Â Â Â  398.214 Oaths. (1) The military judge, interpreters, and in general and special courts-martial, members, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

Â Â Â Â Â  (2) Each witness before a military court shall be examined on oath or affirmation. [1961 c.454 Â§121; 1975 c.719 Â§25]

Â Â Â Â Â  398.216 Statute of limitation. (1) A person charged with desertion or absence without leave in time of war, or with aiding the enemy, may be tried and punished at any time without limitation.

Â Â Â Â Â  (2) Except as otherwise provided in this section, a person charged with desertion in time of peace or the offense punishable under ORS 398.386 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

Â Â Â Â Â  (3) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under ORS 398.083 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under ORS 398.083.

Â Â Â Â Â  (4) Periods in which the accused was absent from territory in which the state has the authority to apprehend the accused, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section. [1961 c.454 Â§122; 1985 c.682 Â§30]

Â Â Â Â Â  398.218 Former jeopardy. (1) No person may, without the personÂs consent, be tried a second time for the same offense.

Â Â Â Â Â  (2) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

Â Â Â Â Â  (3) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

Â Â Â Â Â  (4) Administrative actions or proceedings do not bar proceedings under this chapter for an offense. A proceeding under this chapter for an offense does not bar an administrative action or proceeding unless the proceeding for an offense results in a finding of not guilty. [1961 c.454 Â§123; 1985 c.682 Â§31; 1999 c.157 Â§5]

Â Â Â Â Â  398.220 Pleas of accused. (1) If an accused arraigned before a court-martial makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

Â Â Â Â Â  (2) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty. [1961 c.454 Â§124; 1985 c.682 Â§32]

Â Â Â Â Â  398.222 Opportunity to obtain witnesses and evidence. (1) The trial counsel, the defense counsel and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such military department regulations as the Governor may prescribe.

Â Â Â Â Â  (2) The military judge, the president of a court-martial or a summary court officer may:

Â Â Â Â Â  (a) Issue a warrant for the arrest of any accused person who, having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

Â Â Â Â Â  (b) Issue subpoenas duces tecum and other subpoenas;

Â Â Â Â Â  (c) Enforce by attachment the attendance of witnesses and the production of books and papers; and

Â Â Â Â Â  (d) Sentence for refusal to be sworn or to answer, as provided in actions before civil courts of the state.

Â Â Â Â Â  (3) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state. [1961 c.454 Â§125; 1975 c.719 Â§26]

Â Â Â Â Â  398.224 Refusal to appear or testify. (1) Any person not subject to this chapter is guilty of an offense against the state when the person:

Â Â Â Â Â  (a) Has been duly subpoenaed to appear as a witness before a court-martial, court of inquiry or any other military court or board, or before any military or civil officer designated to take a deposition to be read in evidence before such a court, commission or board;

Â Â Â Â Â  (b) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit court of the state in ORS 44.415 (2); and

Â Â Â Â Â  (c) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

Â Â Â Â Â  (2) Any person who commits an offense described in subsection (1) of this section shall be tried before the circuit court or judge thereof of the county where the offense occurred, and exclusive jurisdiction is conferred upon those courts for such purpose. Upon conviction, such a person shall be punished by a fine of not more than $2,500, or imprisonment for not more than six months, or both.

Â Â Â Â Â  (3) The district attorney of the county in which the offense occurred, upon certification of the facts by the military court, court of inquiry or board, shall prosecute any person who commits the offense described in subsection (1) of this section. The fine shall be deposited in the General Fund of the State Treasury, to be available for general governmental expenses. [1961 c.454 Â§126; 1985 c.682 Â§33; 1989 c.980 Â§13; 2005 c.512 Â§23]

Â Â Â Â Â  398.226 Contempt. (1) A military court may punish for contempt any person who uses any menacing word, sign or gesture in its presence, or who disturbs its proceedings by any riot or disorder. The punishment may not exceed confinement for 30 days or a fine of $100, or both.

Â Â Â Â Â  (2) A military court shall have the contempt power possessed by a civilian court as provided under ORS 33.015 to 33.155.

Â Â Â Â Â  (3) A person found in contempt under this section and ordered confined may be confined in a county jail upon written order of the military judge.

Â Â Â Â Â  (4) A person ordered confined under this section may be delivered to the civilian authority by a military or civilian law enforcement authority.

Â Â Â Â Â  (5) The county jail may not charge the Oregon Military Department or the state for the costs of a personÂs confinement under this section. [1961 c.454 Â§127; 2005 c.512 Â§24]

Â Â Â Â Â  398.228 Depositions. (1) At any time after charges have been signed, as provided in ORS 398.162, any party may take oral or written depositions unless the military judge or court-martial without a military judge hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

Â Â Â Â Â  (2) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

Â Â Â Â Â  (3) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

Â Â Â Â Â  (4) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape or similar material, may be played as evidence before any military court or commission, in any proceeding before any court-martial or in any proceeding before a court of inquiry, if it appears:

Â Â Â Â Â  (a) That the witness resides or is beyond the state in which the court-martial or court of inquiry is ordered to sit, or beyond the distance of 100 miles from the place of hearing;

Â Â Â Â Â  (b) That the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

Â Â Â Â Â  (c) That the present whereabouts of the witness is unknown. [1961 c.454 Â§128; 1985 c.682 Â§34]

Â Â Â Â Â  398.230 Admissibility of records of courts of inquiry. (1) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

Â Â Â Â Â  (2) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

Â Â Â Â Â  (3) Such testimony may also be read in evidence before a court of inquiry or a military board. [1961 c.454 Â§129]

Â Â Â Â Â  398.232 Voting and rulings. (1) Voting by members of a general or special court-martial on the findings and on the sentence, and by members of a court-martial without a military judge upon questions of challenge, on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

Â Â Â Â Â  (2) The military judge and, except for questions of challenge, the president of a court-martial without a military judge, shall rule upon all questions of law and all interlocutory questions, arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty is final and constitutes the ruling of the court. However, the military judge or the president of a court-martial without a military judge may change a ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in ORS 398.234 beginning with the junior in rank.

Â Â Â Â Â  (3) Before a vote is taken on the findings, the military judge or the president of a court-martial without a military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

Â Â Â Â Â  (a) That the accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond reasonable doubt;

Â Â Â Â Â  (b) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted;

Â Â Â Â Â  (c) That if there is a reasonable doubt as to the degree of guilt, the findings must be in a lower degree as to which there is no reasonable doubt; and

Â Â Â Â Â  (d) That the burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.

Â Â Â Â Â  (4) Subsections (1), (2) and (3) of this section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings, and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein. [1961 c.454 Â§130; 1975 c.719 Â§27; 1985 c.682 Â§35]

Â Â Â Â Â  398.234 Number of votes required. (1) No person may be convicted of an offense, except by the concurrence of two-thirds of the members present at the time the vote is taken.

Â Â Â Â Â  (2) All sentences shall be determined by the concurrence of two-thirds of the members present at the time that the vote is taken.

Â Â Â Â Â  (3) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. However, a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accusedÂs sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused. [1961 c.454 Â§131; 1985 c.682 Â§36]

Â Â Â Â Â  398.236 Court to announce action. A court-martial shall announce its findings and sentence to the parties as soon as determined. [1961 c.454 Â§132]

Â Â Â Â Â  398.238 Record of trial. (1) Each general court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge, by reason of death, disability or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of death, disability or absence.

Â Â Â Â Â  (2) Each special and summary court-martial shall keep a separate record of the proceedings in each case, and the record shall be authenticated in the manner required by such regulations as the Governor may prescribe.

Â Â Â Â Â  (3) A complete record of the proceedings and testimony shall be prepared:

Â Â Â Â Â  (a) In each general court-martial case in which the sentence adjudged includes a dismissal or a dishonorable discharge; and

Â Â Â Â Â  (b) In each special court-martial case in which the sentence adjudged includes a dishonorable discharge.

Â Â Â Â Â  (4) In all other court-martial cases the record shall contain such matters as may be prescribed by regulations of the Governor.

Â Â Â Â Â  (5) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated. [1961 c.454 Â§133; 1975 c.719 Â§28; 1985 c.682 Â§37]

SENTENCES

Â Â Â Â Â  398.252 Cruel and unusual punishments prohibited. Punishment by flogging, or by branding, marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this chapter. The use of irons, single or double, except for the purpose of safe custody, is prohibited. [1961 c.454 Â§134]

Â Â Â Â Â  398.254 Punishments limited. (1) The punishments which a court-martial may direct for an offense may not exceed limits prescribed by this chapter.

Â Â Â Â Â  (2) Unless otherwise provided in regulation to be prescribed by the Governor or Adjutant General, a court-martial sentence of an enlisted member in a pay grade above E-1 reduces that member to pay grade E-1, effective on the date on which the sentence is approved by the convening authority, when the sentence includes a dishonorable discharge or dismissal.

Â Â Â Â Â  (3) If the sentence of a member who is reduced in pay grade under subsection (2) of this section is set aside, disapproved or as finally approved does not include any punishment described in subsection (2) of this section, the rights and privileges of which the member was deprived because of that reduction shall be restored and the member is entitled to the pay and allowances to which the member would have been entitled for the period the reduction was in effect. [1961 c.454 Â§135; 1985 c.682 Â§38]

Â Â Â Â Â  398.256 Effective date of sentence. (1) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

Â Â Â Â Â  (2) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is ordered to be executed by the convening authority but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement. Regulations prescribed by the Governor may provide that sentences of confinement may not be executed until approved by designated officers.

Â Â Â Â Â  (3) All other sentences of courts-martial are effective on the date ordered executed. [1961 c.454 Â§136; 1985 c.682 Â§39]

Â Â Â Â Â  398.258 Execution of confinement. (1) A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the organized militia or in any jail, penitentiary or prison designated for that purpose. Persons so confined in a jail, penitentiary or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary or prison by the courts of the state or of any political subdivision thereof.

Â Â Â Â Â  (2) The keepers, officers and wardens of county jails, penitentiaries or prisons designated by the Governor, or by such person as the Governor may authorize to act under ORS 398.060, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law.

Â Â Â Â Â  (3) A person confined under this section shall have the status of a priority prisoner as defined in ORS 398.058 and may be released only upon order of a military court.

Â Â Â Â Â  (4) A keeper, officer or warden described in subsection (2) of this section may not require payment of any fee or charge for receiving or confining a person under this section. [1961 c.454 Â§137; 1975 c.719 Â§29; 1985 c.682 Â§40; 2005 c.512 Â§25]

Â Â Â Â Â  398.260 [1985 c.682 Â§13; repealed by 1999 c.157 Â§8]

REVIEW OF COURTS-MARTIAL

Â Â Â Â Â  398.272 Approval and execution or suspension of sentence. Except as provided in ORS 398.112 and 398.282, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved. The convening authority shall approve the sentence or such part, amount or commuted form of the sentence as the convening authority sees fit, and may suspend the execution of the sentence as approved. [1961 c.454 Â§138; 1985 c.682 Â§41]

Â Â Â Â Â  398.274 Initial review and action on trial record. (1) After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command or by the Governor.

Â Â Â Â Â  (2) The convening authority shall refer the record of each general court-martial to the State Judge Advocate, who shall submit a written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction. [1961 c.454 Â§Â§139,140]

Â Â Â Â Â  398.276 Reconsideration and revision of courtÂs ruling. (1) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

Â Â Â Â Â  (2) Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

Â Â Â Â Â  (a) For reconsideration of a finding of not guilty of any specification, or a ruling which amounts to a finding of not guilty;

Â Â Â Â Â  (b) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this chapter; or

Â Â Â Â Â  (c) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory. [1961 c.454 Â§141]

Â Â Â Â Â  398.278 Rehearings. (1) If the convening authority disapproves the findings and sentence of a court-martial the convening authority may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case the convening authority shall state the reasons for disapproval. If the convening authority disapproves the findings and sentence and does not order a rehearing, the convening authority shall dismiss the charges.

Â Â Â Â Â  (2) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. [1961 c.454 Â§142]

Â Â Â Â Â  398.280 Approval by convening authority. In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as the convening authority finds correct in law and fact and as the convening authority in the discretion of the convening authority determines should be approved. Unless the convening authority indicated otherwise, approval of the sentence is approval of the findings and sentence. [1961 c.454 Â§143]

Â Â Â Â Â  398.282 Review of records; disposition. (1) If the convening authority is the Governor, action by the Governor on the review of any record of trial is final.

Â Â Â Â Â  (2) In all other cases not covered by subsection (1) of this section, if the sentence of a special court-martial as approved by the convening authority includes a dishonorable discharge, whether or not suspended, the entire record shall be sent to the appropriate judge advocate of the state force concerned to be reviewed in the same manner as a record of trial by general court-martial. The record and the opinion of the judge advocate shall then be sent to the State Judge Advocate for review.

Â Â Â Â Â  (3) All other special and summary court-martial records shall be sent to the judge advocate of the appropriate force of the organized militia and shall be acted upon, transmitted, and disposed of as may be prescribed by the Governor.

Â Â Â Â Â  (4) The State Judge Advocate shall review the record of trial in each case sent to the State Judge Advocate for review as provided under subsection (2) of this section. If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the State Judge Advocate shall be limited to questions of jurisdiction.

Â Â Â Â Â  (5) The State Judge Advocate shall take final action in any case reviewable by the State Judge Advocate.

Â Â Â Â Â  (6) In a case reviewable by the State Judge Advocate under this section, the State Judge Advocate may act only with respect to the findings and sentence as approved by the convening authority. The State Judge Advocate may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as the State Judge Advocate finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record the State Judge Advocate may weigh the evidence, judge the credibility of witnesses and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. If the State Judge Advocate sets aside the findings and sentence, the State Judge Advocate may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the State Judge Advocate sets aside the findings and sentence and does not order a rehearing, the State Judge Advocate shall order that the charges be dismissed.

Â Â Â Â Â  (7) In a case reviewable by the State Judge Advocate under this section, the State Judge Advocate shall instruct the convening authority to act in accordance with the State Judge AdvocateÂs decision on the review. If the State Judge Advocate has ordered a rehearing but the convening authority finds a rehearing impracticable, the State Judge Advocate may dismiss the charges.

Â Â Â Â Â  (8) The State Judge Advocate may order one or more boards of review each composed of not fewer than three commissioned officers of the organized militia, each of whom must be a member of the Oregon State Bar. Each board of review shall review the record of any trial by special court-martial referred to it by the State Judge Advocate. Boards of review have the same authority on review as the State Judge Advocate has under this section. [1961 c.454 Â§144; 1985 c.682 Â§42; 2005 c.512 Â§39]

Â Â Â Â Â  398.284 Error of law; lesser included offense. (1) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

Â Â Â Â Â  (2) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense. [1961 c.454 Â§145]

Â Â Â Â Â  398.286 Review counsel. (1) Upon the final review of a sentence of a general court-martial, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.

Â Â Â Â Â  (2) Upon the request of an accused entitled to be so represented, the State Judge Advocate shall appoint a lawyer who is a member of the organized militia and who has the qualifications prescribed in ORS 398.136, if available, to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate, in the review of cases specified in subsection (1) of this section.

Â Â Â Â Â  (3) If provided by the accused, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate. [1961 c.454 Â§146; 1985 c.682 Â§43]

Â Â Â Â Â  398.288 Vacation of suspension. (1) Before the vacation of the suspension of a special court-martial sentence which as approved includes a dishonorable discharge, or of any general court-martial sentence, the officer having court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if the probationer so desires.

Â Â Â Â Â  (2) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the Governor in cases involving a general court-martial sentence and to the commanding officer of the force of the organized militia of which the probationer is a member in all other cases covered by subsection (1) of this section. If the Governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

Â Â Â Â Â  (3) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence. [1961 c.454 Â§147; 1985 c.682 Â§44]

Â Â Â Â Â  398.290 Petition for new trial. At any time within two years after approval by the convening authority of a court-martial sentence which extends to dismissal or dishonorable discharge, the accused may petition the Governor for a new trial on ground of newly discovered evidence or fraud on the court-martial. [1961 c.454 Â§148; 1985 c.682 Â§45]

Â Â Â Â Â  398.292 Remission and suspension. (1) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

Â Â Â Â Â  (2) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial. [1961 c.454 Â§149]

Â Â Â Â Â  398.294 Restoration. (1) Under such military department regulations as the Governor may prescribe, all rights, privileges and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

Â Â Â Â Â  (2) If a previously executed sentence of dishonorable discharge is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the enlistment.

Â Â Â Â Â  (3) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had the officer not been dismissed. The reappointment of such former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as service for all purposes. [1961 c.454 Â§150; 1985 c.682 Â§46]

Â Â Â Â Â  398.296 Finality of proceedings, findings and sentences. The proceedings, findings and sentences of court-martial as reviewed and approved, as required by this chapter, and all dismissals and discharges carried into execution under sentences by court-martial following review and approval, as required by this chapter, are final and conclusive. Orders publishing the proceedings of court-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies and officers of the state, subject only to action upon a petition for a new trial as provided in ORS 398.290. [1961 c.454 Â§151]

PUNITIVE PROVISIONS

Â Â Â Â Â  398.302 When persons may be tried or punished. A person may not be tried or punished for any offense provided for in ORS 398.302 to 398.400, unless:

Â Â Â Â Â  (1) The offense was committed while the person was in a duty status during a period of time in which the person was under lawful orders to be in a duty status; or

Â Â Â Â Â  (2) The offense charged has a connection with the military duties of the person. For purposes of this subsection, the required connection with military duties is conclusively established for offenses for which there is no equivalent offense in the general criminal laws of this state and for offenses involving wrongful use, possession, manufacture, distribution or introduction of a substance described in ORS 398.391 (2) in violation of ORS 398.391. [1961 c.454 Â§152; 1975 c.719 Â§30; 1999 c.157 Â§6; 2005 c.512 Â§26]

Â Â Â Â Â  398.304 Principals. Any person subject to this chapter who:

Â Â Â Â Â  (1) Commits an offense punishable by this chapter, or aids, abets, counsels, commands or procures its commission; or

Â Â Â Â Â  (2) Causes an act to be done which if directly performed by the person would be punishable by this chapter;

is a principal. [1961 c.454 Â§153]

Â Â Â Â Â  398.306 Accessory after fact. Any person subject to this chapter who, knowing that an offense punishable by this chapter has been committed, receives, comforts or assists the offender in order to hinder or prevent the apprehension, trial or punishment of the offender shall be punished as a court-martial may direct. [1961 c.454 Â§154]

Â Â Â Â Â  398.308 Conviction of lesser included offense. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein. [1961 c.454 Â§155]

Â Â Â Â Â  398.310 Attempts. (1) An act done with specific intent to commit an offense under this chapter, amounting to more than mere preparation and tending even though failing to effect its commission, is an attempt to commit that offense.

Â Â Â Â Â  (2) Any person subject to this chapter who attempts to commit any offense punishable by this chapter shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

Â Â Â Â Â  (3) Any person subject to this chapter may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated. [1961 c.454 Â§156]

Â Â Â Â Â  398.312 Conspiracy. Any person subject to this chapter who conspires with any other person to commit an offense under this chapter shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct. [1961 c.454 Â§157]

Â Â Â Â Â  398.314 Solicitation. (1) Any person subject to this chapter who solicits or advises another or others to desert in violation of ORS 398.320 or mutiny in violation of ORS 398.338 shall be punished as a court-martial may direct.

Â Â Â Â Â  (2) Any person subject to this chapter who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of ORS 398.348 or sedition in violation of ORS 398.338 shall be punished as a court-martial may direct. [1961 c.454 Â§158]

Â Â Â Â Â  398.316 Fraudulent enlistment, appointment or separation. Any person who:

Â Â Â Â Â  (1) Procures the personÂs own enlistment or appointment in the organized militia by knowingly false representation or deliberate concealment as to qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

Â Â Â Â Â  (2) Procures the personÂs own separation from the organized militia by knowingly false representation or deliberate concealment as to eligibility for that separation;

shall be punished as a court-martial may direct. [1961 c.454 Â§159]

Â Â Â Â Â  398.318 Unlawful enlistment, appointment or separation. Any person subject to this chapter who effects an enlistment or appointment in or a separation from the organized militia of any person who is known to the person to be ineligible for that enlistment, appointment or separation because it is prohibited by law, regulation or order shall be punished as a court-martial may direct. [1961 c.454 Â§160]

Â Â Â Â Â  398.320 Desertion. (1) Any member of the organized militia who:

Â Â Â Â Â  (a) Without authority goes or remains absent from the unit, organization or place of duty of the member with intent to remain away therefrom permanently;

Â Â Â Â Â  (b) Quits the unit, organization or place of duty of the member with intent to avoid hazardous duty or to shirk important service; or

Â Â Â Â Â  (c) Without being regularly separated from one of the forces of the organized militia enlists or accepts an appointment in the same or another one of the forces of the organized militia without fully disclosing the fact that the member has not been regularly separated;

is guilty of desertion.

Â Â Â Â Â  (2) Any commissioned officer of the organized militia who, after tender of resignation and before notice of its acceptance, quits the post or proper duties of the officer without leave and with intent to remain away therefrom permanently is guilty of desertion.

Â Â Â Â Â  (3) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct. [1961 c.454 Â§161]

Â Â Â Â Â  398.322 Absence without leave. Any person subject to this chapter who, without authority:

Â Â Â Â Â  (1) Fails to go to the appointed place of duty of the person at the time prescribed;

Â Â Â Â Â  (2) Goes from that place; or

Â Â Â Â Â  (3) Is absent from the unit, organization or place of duty at which the person is required to be at the time prescribed;

shall be punished as a court-martial may direct. [1961 c.454 Â§162]

Â Â Â Â Â  398.324 Failure to make required move. Any person subject to this chapter who through neglect or design misses the movement of a ship, aircraft or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct. [1961 c.454 Â§163]

Â Â Â Â Â  398.326 Contempt toward officials. Any commissioned officer subject to this chapter who uses contemptuous words against the President, the Governor or the legislature of this state, or the Governor or legislature of any state, territory, commonwealth or possession wherein that officer may be serving, shall be punished as a court-martial may direct. [1961 c.454 Â§164; 1985 c.682 Â§47]

Â Â Â Â Â  398.328 Disrespect toward superior commissioned officer. Any person subject to this chapter who behaves with disrespect toward a superior commissioned officer shall be punished as a court-martial may direct. [1961 c.454 Â§165]

Â Â Â Â Â  398.330 Assaulting or willfully disobeying superior commissioned officer. Any person subject to this chapter who:

Â Â Â Â Â  (1) Strikes a superior commissioned officer or draws or lifts up any weapon or offers any violence against the officer while the officer is in the execution of office; or

Â Â Â Â Â  (2) Willfully disobeys a lawful command of a superior commissioned officer;

shall be punished as a court-martial may direct. [1961 c.454 Â§166]

Â Â Â Â Â  398.332 Insubordinate conduct toward warrant officer or noncommissioned officer. Any warrant officer or enlisted member who:

Â Â Â Â Â  (1) Strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of office;

Â Â Â Â Â  (2) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

Â Â Â Â Â  (3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of office;

shall be punished as a court-martial may direct. [1961 c.454 Â§167]

Â Â Â Â Â  398.334 Failure to obey order or regulation. Any person subject to this chapter who:

Â Â Â Â Â  (1) Violates or fails to obey any lawful general order or regulation;

Â Â Â Â Â  (2) Having knowledge of any other lawful order issued by a member of the organized militia, which it is the duty of the person to obey, fails to obey the order; or

Â Â Â Â Â  (3) Is derelict in the performance of duties;

shall be punished as a court-martial may direct. [1961 c.454 Â§168]

Â Â Â Â Â  398.336 Cruelty and maltreatment. Any person subject to this chapter who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to the orders of the person shall be punished as a court-martial may direct. [1961 c.454 Â§169]

Â Â Â Â Â  398.338 Mutiny or sedition. (1) Any person subject to this chapter who:

Â Â Â Â Â  (a) With intent to usurp or override lawful military authority refuses, in concert with another, to obey orders or otherwise do the personÂs duty or creates any violence or disturbance is guilty of mutiny;

Â Â Â Â Â  (b) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence or other disturbance against that authority is guilty of sedition;

Â Â Â Â Â  (c) Fails to do the utmost to prevent and suppress a mutiny or sedition being committed in the presence of the person, or fails to take all reasonable means to inform a superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

Â Â Â Â Â  (2) A person who is found guilty of attempted mutiny, mutiny, sedition or failure to suppress or report a mutiny or sedition, shall be punished as a court-martial may direct. [1961 c.454 Â§170]

Â Â Â Â Â  398.340 Resistance, breach of arrest and escape. Any person subject to this chapter who resists apprehension or breaks arrest or who escapes from custody or confinement shall be punished as a court-martial may direct. [1961 c.454 Â§171; 1985 c.682 Â§48]

Â Â Â Â Â  398.342 Releasing prisoner without proper authority. Any person subject to this chapter who, without proper authority, releases any prisoner committed to the charge of the person, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law. [1961 c.454 Â§172]

Â Â Â Â Â  398.344 Unlawful detention. Any person subject to this chapter who, except as provided by law or regulation, apprehends, arrests or confines any person shall be punished as a court-martial may direct. [1961 c.454 Â§173]

Â Â Â Â Â  398.346 Noncompliance with procedural rules. Any person subject to this chapter who:

Â Â Â Â Â  (1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this chapter; or

Â Â Â Â Â  (2) Knowingly and intentionally fails to enforce or comply with any provision of this chapter regulating the proceedings before, during or after trial of an accused;

shall be punished as a court-martial may direct. [1961 c.454 Â§174]

Â Â Â Â Â  398.348 Misbehavior before enemy. Any person subject to this chapter who before or in the presence of the enemy:

Â Â Â Â Â  (1) Runs away;

Â Â Â Â Â  (2) Shamefully abandons, surrenders or delivers up any command, unit, place or military property which it is the duty of the person to defend;

Â Â Â Â Â  (3) Through disobedience, neglect or intentional misconduct endangers the safety of any such command, unit, place or military property;

Â Â Â Â Â  (4) Casts away arms or ammunition;

Â Â Â Â Â  (5) Is guilty of cowardly conduct;

Â Â Â Â Â  (6) Quits a place of duty to plunder or pillage;

Â Â Â Â Â  (7) Causes false alarms in any command, unit or place under control of the Armed Forces of the United States or the organized militia;

Â Â Â Â Â  (8) Willfully fails to do the utmost to encounter, engage, capture or destroy any enemy troops, combatants, vessels, aircraft or any other thing, which it is the duty of the person so to encounter, engage, capture or destroy; or

Â Â Â Â Â  (9) Does not afford all practicable relief and assistance to any troops, combatants, vessels or aircraft of the Armed Forces belonging to the United States or their allies, to this state or to any other state, when engaged in battle;

shall be punished as a court-martial may direct. [1961 c.454 Â§175]

Â Â Â Â Â  398.350 Subordinate compelling surrender. Any person subject to this chapter who compels or attempts to compel the commander of any force of the organized militia of this state or of any other state to give it up to an enemy or to abandon it, or who strikes the colors or flag to any enemy without proper authority, shall be punished as a court-martial may direct. [1961 c.454 Â§176]

Â Â Â Â Â  398.352 Improper use of countersign. Any person subject to this chapter who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to the knowledge of the person, the person was authorized and required to give, shall be punished as a court-martial may direct. [1961 c.454 Â§177]

Â Â Â Â Â  398.354 Forcing safeguard. Any person subject to this chapter who forces a safeguard shall be punished as a court-martial may direct. [1961 c.454 Â§178]

Â Â Â Â Â  398.356 Captured or abandoned property. (1) All persons subject to this chapter shall secure all public property taken from the enemy for the service of the United States, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody or control.

Â Â Â Â Â  (2) Any person subject to this chapter who:

Â Â Â Â Â  (a) Fails to carry out the duties prescribed in subsection (1) of this section;

Â Â Â Â Â  (b) Buys, sells, trades or in any way deals in or disposes of, captured or abandoned property, whereby the person receives or expects any profit, benefit or advantage to self or another directly or indirectly connected with self; or

Â Â Â Â Â  (c) Engages in looting or pillaging;

shall be punished as a court-martial may direct. [1961 c.454 Â§179]

Â Â Â Â Â  398.358 Aiding enemy. Any person subject to this chapter who:

Â Â Â Â Â  (1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money or other things; or

Â Â Â Â Â  (2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;

shall be punished as a court-martial may direct. [1961 c.454 Â§180]

Â Â Â Â Â  398.360 Misconduct as prisoner. Any person subject to this chapter who, while in the hands of the enemy in time of war:

Â Â Â Â Â  (1) For the purpose of securing favorable treatment by the captors of the person acts without proper authority in a manner contrary to law, custom or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

Â Â Â Â Â  (2) While in a position of authority over such persons maltreats them without justifiable cause;

shall be punished as a court-martial may direct. [1961 c.454 Â§181]

Â Â Â Â Â  398.362 False official statements. Any person subject to this chapter, who, with intent to deceive, signs any false record, return, regulation, order or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct. [1961 c.454 Â§182]

Â Â Â Â Â  398.366 Loss, damage, destruction or wrongful disposition of military property. Any person subject to this chapter who, without proper authority:

Â Â Â Â Â  (1) Sells or otherwise disposes of;

Â Â Â Â Â  (2) Willfully or through neglect damages, destroys or loses; or

Â Â Â Â Â  (3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold or wrongfully disposed of;

any military property of the United States or of the state, shall be punished as a court-martial may direct. [1961 c.454 Â§183]

Â Â Â Â Â  398.368 Waste, spoilage or destruction of property other than military. Any person subject to this chapter who, while in a duty status, willfully or recklessly wastes, spoils or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of the state shall be punished as a court-martial may direct. [1961 c.454 Â§184]

Â Â Â Â Â  398.370 Improper hazarding of vessel. (1) Any person subject to this chapter who willfully and wrongfully hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the organized militia shall be punished as a court-martial may direct.

Â Â Â Â Â  (2) Any person subject to this chapter who negligently hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the organized militia shall be punished as a court-martial may direct. [1961 c.454 Â§185]

Â Â Â Â Â  398.372 Driving while drunk. Any person subject to this chapter who operates any vehicle while drunk, or in a reckless or wanton manner, shall be punished as a court-martial may direct. [1961 c.454 Â§186; 1975 c.719 Â§31; 1979 c.744 Â§18; 1985 c.682 Â§49]

Â Â Â Â Â  398.374 Drunk on duty. Any person subject to this chapter other than a sentinel or lookout who is found drunk on duty shall be punished as a court-martial may direct. [1961 c.454 Â§187; 1985 c.682 Â§50]

Â Â Â Â Â  398.375 Sentinel or lookout drunk or sleeping on post; leaving before relief. Any sentinel or lookout who is found drunk or sleeping upon post, or who leaves it before being regularly relieved, shall be punished as a court-martial may direct. [1985 c.682 Â§4]

Â Â Â Â Â  398.376 [1961 c.454 Â§188; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.378 Malingering. Any person subject to this chapter who for the purpose of avoiding work duty or service in the organized militia:

Â Â Â Â Â  (1) Feigns illness, physical disablement, mental lapse or derangement; or

Â Â Â Â Â  (2) Intentionally inflicts self-injury;

shall be punished as a court-martial may direct. [1961 c.454 Â§189]

Â Â Â Â Â  398.380 Riot or breach of peace. Any person subject to this chapter who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct. [1961 c.454 Â§190]

Â Â Â Â Â  398.382 [1961 c.454 Â§191; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.384 Stealing goods. (1) Any person subject to this chapter who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

Â Â Â Â Â  (a) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it for personal use or to the use of any person other than the owner, steals that property and is guilty of larceny; or

Â Â Â Â Â  (b) With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it for personal use or to the use of any person other than the owner, is guilty of wrongful appropriation.

Â Â Â Â Â  (2) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct. [1961 c.454 Â§194; 1975 c.719 Â§32; 1985 c.682 Â§51]

Â Â Â Â Â  398.386 Perjury. Any person subject to this chapter who in a judicial proceeding or in a course of justice conducted under this chapter willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct. [1961 c.454 Â§192]

Â Â Â Â Â  398.388 Frauds against government. Any person subject to this chapter:

Â Â Â Â Â  (1) Who, knowing it to be false or fraudulent:

Â Â Â Â Â  (a) Makes any claim against the United States, the state or any officer thereof; or

Â Â Â Â Â  (b) Presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States, the state, or any officer thereof;

Â Â Â Â Â  (2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state or any officer thereof:

Â Â Â Â Â  (a) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

Â Â Â Â Â  (b) Makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

Â Â Â Â Â  (c) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

Â Â Â Â Â  (3) Who, having charge, possession, custody or control of any money or other property of the United States or the state, furnished or intended for the Armed Forces of the United States or the organized militia or any force thereof, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

Â Â Â Â Â  (4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the Armed Forces of the United States or the organized militia or any force thereof, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state;

shall upon conviction, be punished as a court-martial may direct. [1961 c.454 Â§193]

Â Â Â Â Â  398.390 [1961 c.454 Â§195; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.391 Controlled substances. (1) Any person subject to this chapter who wrongfully uses, possesses, manufactures, distributes or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the organized militia a substance described in subsection (2) of this section shall be punished as a court-martial may direct.

Â Â Â Â Â  (2) The substances referred to in subsection (1) of this section are the following:

Â Â Â Â Â  (a) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid and marijuana and any compound or derivative of any such substance.

Â Â Â Â Â  (b) Any other substance not specified in paragraph (a) of this subsection that is listed in schedules I to V of section 202 of the Controlled Substances Act (21 U.S.C. 812), as modified under ORS 475.035. [1985 c.682 Â§3]

Â Â Â Â Â  398.392 [1961 c.454 Â§196; 1971 c.743 Â§363; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.393 Dueling; failure to report dueling. Any person subject to this chapter who fights or promotes or is concerned in or connives at fighting a duel or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct. [1985 c.682 Â§5]

Â Â Â Â Â  398.394 Provoking or reproachful words or gestures. Any person subject to this chapter who uses provoking or reproachful words or gestures toward any other person subject to this chapter shall be punished as a court-martial may direct. [1985 c.682 Â§6]

Â Â Â Â Â  398.395 Insufficient funds or credit. (1) Any person subject to this chapter who makes, draws, utters or delivers any check, draft or order for the payment of money upon any bank or other depository, knowing at the time that the maker or drawer has not or will not have sufficient funds in, or credit with, the bank or other depository for the payment of that check, draft or order in full upon its presentment shall be punished as a court-martial may direct when the person makes, draws or utters the check, draft or order:

Â Â Â Â Â  (a) For the procurement of any article or thing of value, with intent to defraud; or

Â Â Â Â Â  (b) For the payment of any past due obligation or for any other purpose, with intent to deceive.

Â Â Â Â Â  (2) The making, drawing, uttering or delivering by a maker or drawer of a check, draft or order for which payment is refused by the drawee because of insufficient funds of the maker or drawer in the draweeÂs possession or control is prima facie evidence of an intent to defraud or deceive and of a knowledge of insufficient funds in, or credit with, that bank or other depository unless the maker or drawer pays the holder the amount due within five days after receiving notice, orally or in writing, that the check, draft or order was not paid on presentment.

Â Â Â Â Â  (3) As used in this section, ÂcreditÂ means an arrangement or understanding, express or implied, with the bank or other depository for the payment of that check, draft or order. [1985 c.682 Â§7]

Â Â Â Â Â  398.397 Unlawful force or violence. Any person subject to this chapter who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated is guilty of assault and shall be punished as a court-martial may direct. [1985 c.682 Â§8]

Â Â Â Â Â  398.399 Conduct unbecoming officer. Any commissioned officer who is convicted of conduct unbecoming an officer shall be punished as a court-martial may direct. [1985 c.682 Â§9]

Â Â Â Â Â  398.400 Conduct to prejudice of good order and discipline; limits to jurisdiction of courts-martial. Though not specifically mentioned in this chapter, all disorders and neglects to the prejudice of good order and discipline in the organized militia, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance shall not be taken of, and jurisdiction may not extend to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, aggravated assault, burglary or housebreaking, unless the State of Oregon does not have jurisdiction to prosecute the offense under the general criminal laws of this state or, if the State of Oregon has such jurisdiction, chooses not to exercise that jurisdiction. [1985 c.682 Â§10; 1999 c.157 Â§7]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  398.402 Courts of inquiry. (1) Courts of inquiry to investigate any matter may be convened by the Governor or by any other person designated by the Governor for that purpose, whether or not the persons involved have requested such an inquiry.

Â Â Â Â Â  (2) A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

Â Â Â Â Â  (3) Any person subject to this chapter whose conduct is subject to inquiry shall be designated as a party. Any person subject to this chapter or employed in the Oregon Military Department, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request of the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses and to introduce evidence.

Â Â Â Â Â  (4) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

Â Â Â Â Â  (5) The members, counsel, the reporter and interpreters of courts of inquiry shall take an oath of affirmation to faithfully perform their duties.

Â Â Â Â Â  (6) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

Â Â Â Â Â  (7) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

Â Â Â Â Â  (8) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel. [1961 c.454 Â§197; 1989 c.360 Â§10]

Â Â Â Â Â  398.404 Redress of injuries to property. (1) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the property of any person has been wrongfully taken by members of the organized militia, the officer may, subject to such military department regulations as the Governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (3) of this section, on any disbursing officer for the payment by the disbursing officer to the injured parties of the damages so assessed and approved.

Â Â Â Â Â  (2) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military fund of the unit or units of the organized militia to which such offenders belonged.

Â Â Â Â Â  (3) Any person subject to this chapter who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in behalf of the person and to cross-examine those appearing against the person. The person has the right to appeal to the next higher commander. [1961 c.454 Â§201]

Â Â Â Â Â  398.406 Execution of process and sentence. In the organized militia not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the state. Where no provision is made for executing those processes and sentences, the process or sentence shall be executed by a United States Marshal or deputy marshal, who shall make a return to the military officer issuing the process or the court imposing the sentence, pursuant to section 333 of title 32, United States Code. [1961 c.454 Â§202]

Â Â Â Â Â  398.408 Process of military courts. (1) Military courts may issue all process necessary to carry into effect the powers vested in those courts. Such courts may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when the courts are sitting within the state and the witnesses, books and records sought are also so located.

Â Â Â Â Â  (2) Such process may be issued by summary courts-martial, provost courts or the president or military judge of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by military department regulations issued under this chapter.

Â Â Â Â Â  (3) All officers to whom such process may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this chapter, no such officer may demand or require payment of any fee or charge for receiving, executing or returning such a process or for any service in connection therewith. [1961 c.454 Â§203; 1975 c.719 Â§33; 1981 c.178 Â§13]

Â Â Â Â Â  398.410 Payment of fines and disposition thereof. Fines may be paid to a military court or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due the delinquent, until the fine is liquidated. Any sum so deducted shall be turned in to the military court which imposed the fine and shall be paid over by the officer receiving it in like manner as provided for other fines and moneys collected under a sentence of a summary court-martial. Notwithstanding any other law, a fine or penalty imposed by a military court upon an officer or enlisted person shall be paid by the officer collecting it within 30 days to the State Treasurer and shall be deposited in the General Fund in the State Treasury, to be available for general governmental expenses. [1961 c.454 Â§204; 1963 c.169 Â§7]

Â Â Â Â Â  398.412 Immunity for action of military courts. No action or proceeding may be prosecuted against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process of a military court. [1961 c.454 Â§205; 1981 c.178 Â§14]

Â Â Â Â Â  398.414 Presumption of jurisdiction. The jurisdiction of the military courts and boards established by this chapter shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding. [1961 c.454 Â§206]

Â Â Â Â Â  398.416 Delegation of authority by Governor. The Governor may delegate any authority vested in the Governor under this chapter, and may provide for the subdelegation of any such authority, except with respect to the power given the Governor by ORS 398.112, 398.118 and 398.126. [1961 c.454 Â§207; 1985 c.682 Â§52; 2005 c.512 Â§40]

Â Â Â Â Â  398.418 Payment of expenses. The Adjutant General shall have authority to pay all expenses incurred in the administration of state military justice from any fund appropriated to the Oregon Military Department. [1985 c.682 Â§12; 1989 c.360 Â§11]

Â Â Â Â Â  398.420 Armed Forces Court of Appeals for Oregon. (1) There is established within the Oregon Military Department the Armed Forces Court of Appeals for Oregon.

Â Â Â Â Â  (2) The court shall have jurisdiction over appeals properly brought under regulations adopted by the Adjutant General.

Â Â Â Â Â  (3) The Adjutant General shall appoint three persons who shall serve as judges on the court. The persons appointed shall serve without compensation.

Â Â Â Â Â  (4) One person shall be Chief Judge and two persons shall be Associate Judges. The Chief Judge shall be selected by the three judges. The selection shall be subject to the approval of the Adjutant General.

Â Â Â Â Â  (5)(a) Appointments shall be for a term of six years, except that the initial appointments of the judges shall be for the following terms:

Â Â Â Â Â  (A) One judge shall serve a two-year term.

Â Â Â Â Â  (B) One judge shall serve a four-year term.

Â Â Â Â Â  (C) One judge shall serve a six-year term.

Â Â Â Â Â  (b) The term of office of any successor judges shall be six years, but any judge appointed to fill a vacancy occurring prior to the expiration of the term for which the judgeÂs predecessor was appointed shall be appointed only for the unexpired term of the predecessor.

Â Â Â Â Â  (c) Any person appointed to a full or partial term on the court, unless otherwise disqualified, shall be eligible for reappointment.

Â Â Â Â Â  (6) A person is eligible for appointment to the court if the person:

Â Â Â Â Â  (a) Is a member of the Oregon State Bar and admitted to practice before the highest court of this state;

Â Â Â Â Â  (b) Is a former commissioned officer of the Armed Forces of the United States (regular, reserve or National Guard), or a former or current member of the Oregon State Defense Force; and

Â Â Â Â Â  (c) Has at least:

Â Â Â Â Â  (A) Five yearsÂ experience as an officer in the Judge Advocate GeneralÂs Corps; or

Â Â Â Â Â  (B) Fifteen yearsÂ experience in the Judge Advocate Branch of the Oregon State Defense Force.

Â Â Â Â Â  (7) Judges of the court may be removed by the Adjutant General, upon notice and hearing, for neglect of duty or malfeasance in office or for mental or physical disability, but for no other cause.

Â Â Â Â Â  (8) If a judge of the court is temporarily unable to perform the judgeÂs duties due to mental or physical disability, the Adjutant General may designate another person eligible for appointment to the court to fill the office for the period of disability.

Â Â Â Â Â  (9) The Oregon Military Department shall be responsible for reimbursement and funding of all usual travel and per diem expenses of the judges.

Â Â Â Â Â  (10) The Adjutant General shall adopt regulations to govern appellate procedure before the court. The regulations shall be substantially similar to the provisions for post-trial procedure and review of courts-martial under the Uniform Code of Military Justice. [2005 c.512 Â§29]

_______________



Chapter 399

Chapter 399 Â Organized Militia

2005 EDITION

ORGANIZED MILITIA

MILITARY AFFAIRS; EMERGENCY SERVICES

ORGANIZATION, TRAINING, ADMINISTRATION AND OPERATIONS

399.015Â Â Â Â  Army National Guard

399.025Â Â Â Â  Air National Guard

399.035Â Â Â Â  Oregon State Defense Force

399.045Â Â Â Â  Organization and training; equality of treatment and opportunity

399.055Â Â Â Â  Assemblies, periodic training and other duty

399.065Â Â Â Â  Ordering organized militia into active state service; martial law

399.075Â Â Â Â  Ordering organized militia to active state duty; pay and allowances

399.085Â Â Â Â  Credit for active federal service

399.095Â Â Â Â  Militia unit funds

399.105Â Â Â Â  Militia unit facilities

399.115Â Â Â Â  Trespassers and disturbers to be placed in arrest; sales and gambling prohibited

399.125Â Â Â Â  Repossession of military property by state

399.135Â Â Â Â  Right of way on public streets and highways

399.145Â Â Â Â  Free passage through tollgates and tunnels and over tollbridges and ferries

399.150Â Â Â Â  Oaths and affirmations

399.155Â Â Â Â  Unlawful wearing of uniform or insignia

RIGHTS AND PRIVILEGES OF MEMBERS

399.205Â Â Â Â  Complaints of wrongs

399.210Â Â Â Â  Eligibility to state office of federally paid members of organized militia

399.215Â Â Â Â  Exemption from jury duty

399.225Â Â Â Â  Relief from civil or criminal liability; security for costs; exemption from civil process

399.230Â Â Â Â  Employment rights of members of organized militia when called into active state service

399.235Â Â Â Â  Violation of ORS 399.230 as unlawful employment practice; complaint; remedies and penalties

399.238Â Â Â Â  Applications for relief of obligations or liabilities or stay of civil judicial proceedings by state service members

399.240Â Â Â Â  Limitation on rate of interest incurred by state service members during period of active service

399.245Â Â Â Â  Definitions for ORS 399.245 to 399.265

399.255Â Â Â Â  Scholarship program; award; duration; ineligible courses of study

399.265Â Â Â Â  Award prior to completion of service requirement; repayment required after insufficient service

399.275Â Â Â Â  Tuition waiver program; amount of waiver; qualifications; priority

399.280Â Â Â Â  Eligibility; required period of military service; repayment required after withdrawal from courses or insufficient service

COMMISSIONED AND WARRANT OFFICERS

399.405Â Â Â Â  Appointment of commissioned officers

399.410Â Â Â Â  Applicability of chapter to warrant officers

399.415Â Â Â Â  Qualifications of officers; oath

399.420Â Â Â Â  Assignment and transfer of officers; residence of officers

399.425Â Â Â Â  Resignations

399.430Â Â Â Â  Absence without leave considered resignation

399.435Â Â Â Â  Efficiency and medical examining boards; appointment

399.440Â Â Â Â  Efficiency and medical examining boards; procedure and functions

399.445Â Â Â Â  Officer bonds

399.450Â Â Â Â  Responsibility for public property

399.456Â Â Â Â  Uniform allowance

399.460Â Â Â Â  Oregon National Guard Association

ENLISTED PERSONNEL

399.505Â Â Â Â  Enlistment, period of service, transfer, discharge and extensions of enlistments

399.510Â Â Â Â  Contract and oath of enlistment

399.515Â Â Â Â  Sections to be explained

399.520Â Â Â Â  Noncommissioned officers

399.525Â Â Â Â  Discharges

399.530Â Â Â Â  Dropping from rolls

PENALTIES

399.990Â Â Â Â  Penalties

Â Â Â Â Â  399.010 [Repealed by 1961 c.454 Â§213]

ORGANIZATION, TRAINING, ADMINISTRATION AND OPERATIONS

Â Â Â Â Â  399.015 Army National Guard. The ground force of the organized militia shall be the Army National Guard and shall be composed of the army units which are a part of the Oregon National Guard on August 9, 1961, and such units as may be authorized thereafter, including the personnel who are enlisted, appointed or commissioned therein. All persons who are members of the Army National Guard shall be federally recognized as such. [1961 c.454 Â§39]

Â Â Â Â Â  399.020 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.025 Air National Guard. The air force of the organized militia shall be the Air National Guard and shall be composed of the air force units which are a part of the Oregon National Guard on August 9, 1961, and such units as may be authorized thereafter, including the personnel who are enlisted, appointed or commissioned therein. All persons who are members of the Air National Guard shall be federally recognized as such. [1961 c.454 Â§40]

Â Â Â Â Â  399.030 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.035 Oregon State Defense Force. (1) In addition to the federally recognized Oregon National Guard subject to call or order to federal service under laws of the United States, there shall be organized within the state a National Guard Reserve force. Such force shall be known as the Oregon State Defense Force, and shall be composed principally of officers, warrant officers and enlisted persons not eligible for general service under federal selective service laws.

Â Â Â Â Â  (2) In time of peace the Oregon State Defense Force shall be maintained at cadre strength in numbers to be determined by the Governor.

Â Â Â Â Â  (3) In time of peace the mission of the Oregon State Defense Force shall be to augment the Oregon National Guard as an internal security force. In time of war, it shall replace the Oregon National Guard as a state force when the National Guard is ordered into federal service.

Â Â Â Â Â  (4) Whenever laws of the United States authorize the organization of such state forces under federal recognition, the Governor shall promulgate such regulations as are necessary to comply with such federal laws and obtain federal recognition for the force authorized by this section. [1961 c.454 Â§41; 1989 c.361 Â§6]

Â Â Â Â Â  399.040 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.045 Organization and training; equality of treatment and opportunity. (1) The forces of the organized militia shall be organized, armed, disciplined, governed, administered and trained as prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) It hereby is declared to be the policy of the state that there shall be an equality of treatment and opportunity for all persons in the organized militia without regard to race, creed, color or national origin. [1961 c.454 Â§Â§42,43]

Â Â Â Â Â  399.050 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.055 Assemblies, periodic training and other duty. Members and units of the organized militia shall assemble for training and shall participate in field training periods and active duty for training periods, maneuvers, schools, conferences or other similar duties at such times and places as are prescribed therefor by applicable federal and state laws and regulations. In addition to these periods, the commander of any organization may require the officers, warrant officers and enlisted persons of the command to meet for ceremonies, parades or training at such times and places as the commander may appoint. [1961 c.454 Â§44]

Â Â Â Â Â  399.060 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.065 Ordering organized militia into active state service; martial law. (1) The Governor shall have the power, in case of invasion, disaster, insurrection, riot, breach of the peace, or imminent danger thereof, to order into active service of the state for such period, to such extent and in such manner as the Governor may deem necessary all or any part of the organized militia. Such power shall include the power to order the organized militia or any part thereof to function under the operational control of the United States Army, Navy or Air Force commander in charge of the defense of any area within the state which is invaded or attacked or is or may be threatened with invasion or attack.

Â Â Â Â Â  (2) The Governor may order into active service of the state for such period, to such extent and such manner as the Governor may deem necessary units or individuals of the organized militia when in the judgment of the Governor the services of such units or individuals are required for the furtherance of the organization, maintenance, discipline or training of the organized militia or for ceremonial functions of the state government.

Â Â Â Â Â  (3) Whenever any portion of the organized militia is employed pursuant to this section, the Governor, if in the judgment of the Governor the maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving, or any specified portion thereof, to be under martial law. [1961 c.454 Â§45]

Â Â Â Â Â  399.070 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.075 Ordering organized militia to active state duty; pay and allowances. (1) The Adjutant General, with the approval of the Governor, may order members of the organized militia to active state duty. Members, while on active state duty, shall receive not less than the pay and allowances of their corresponding grades in the Armed Forces of the United States in accordance with a schedule approved by the Adjutant General for the period of time in active state duty. Active state duty under this subsection includes, but is not limited to, support of federal, state and local drug eradication, interdiction and other counterdrug operations under a counterdrug support plan approved by the Governor, and reasons related to homeland security. When participating in such support operations, and to the extent authorized by 32 U.S.C. 112, applicable regulations of the National Guard Bureau and the Oregon Counterdrug Support Plan, the Oregon Military Department is designated as a law enforcement agency for the purpose of carrying out federal asset forfeiture laws only.

Â Â Â Â Â  (2) Members of the organized militia serving on courts-martial, courts of inquiry, efficiency boards, medical boards or other special duty requiring absence from their stations or business under competent orders may be reimbursed for necessary expenses incurred at the rate established for state employees under appropriate travel regulations issued by the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) In lieu of other provisions of this chapter, a medical examiner may be paid for services and necessary disbursements and a properly appointed judge advocate may be paid for legal services and necessary disbursements in any suit, action or proceeding, such amounts as shall be approved by the Governor.

Â Â Â Â Â  (4) Members of the organized militia shall not receive from the state the pay or the pay and allowances provided for by this section when eligible for such pay and allowances from federal funds.

Â Â Â Â Â  (5) Notwithstanding any of the provisions of this chapter, members of the organized militia may with their consent perform without pay or without pay and allowances any of the types of military duty prescribed in this chapter and ORS chapters 396 and 398 pursuant to orders issued by competent military authority; provided however, that necessary traveling expenses, subsistence and per diem allowances may be furnished such members within the discretion of the Adjutant General and within the amount appropriated therefor.

Â Â Â Â Â  (6) All pay and allowances provided for by this chapter, except per diem, mileage and expenses while traveling under orders shall be subject to be applied to the payment of penalties and fines imposed by military courts, and to the payment of any shortage of or injury to state or United States property or funds for which a member of the organized militia is responsible or accountable where such responsibility has been fixed by competent authority.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, members of the organized militia who are ordered to active state duty shall be considered temporary employees of the military department.

Â Â Â Â Â  (b) Members of the organized militia who are ordered to active state duty are not subject to ORS chapter 240 and ORS 243.650 to 243.782.

Â Â Â Â Â  (8) The limitations on employment imposed by ORS 238.082 (2) do not apply to a retired member of the Public Employees Retirement System who has attained normal retirement age and is on active state duty. [1961 c.454 Â§69; 1997 c.486 Â§1; 2003 c.311 Â§1]

Â Â Â Â Â  399.080 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.085 Credit for active federal service. For all purposes under this chapter and ORS chapters 396 and 398, members of the organized militia who enter and serve in the active military service of the United States in time of war under a call or order by the President or who enter and serve on active duty in the military service of the United States in time of peace in their status within the National Guard of the United States or Air National Guard of the United States and who thereafter return to the military service of the state, shall be entitled to credit for time so served as if such service had been rendered to the state. [1961 c.454 Â§47]

Â Â Â Â Â  399.090 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.095 Militia unit funds. (1) There shall be paid to each unit of the organized militia such amount within funds available as the Adjutant General may determine, not in excess of $2,000 a year, for care of state and federal property or other necessary military expenses not otherwise provided for, including rent of armories as follows:

Â Â Â Â Â  (a) Upon certificate of the Adjutant General or the person designated by the Adjutant General that a unit of the organized militia is fully organized and has complied with the military laws and regulations during the preceding three months, the Oregon Department of Administrative Services shall draw a warrant quarterly on the State Treasurer to the commander of the unit in the amount designated in the certificate.

Â Â Â Â Â  (b) Whenever any unit is divided into two separate parts and stationed at different localities, an additional sum of $300 per year may be paid to such unit, and the total sum shall be divided and apportioned between the two parts by the Adjutant General, and the Oregon Department of Administrative Services shall draw warrants accordingly.

Â Â Â Â Â  (2) A custodian of a Unit Headquarters Fund may maintain a checking account in any financial institution authorized to do business in Oregon if the financial institution is also authorized to provide checking account services and has its accounts insured by the Federal Deposit Insurance Corporation or other similar federal agency which insures financial institutions. All moneys for a Unit Headquarters Fund shall be deposited, spent and accounted for according to regulations adopted and published by the Oregon Military Department. [1961 c.454 Â§70; 1983 c.107 Â§1; 1983 c.740 Â§125; 1989 c.360 Â§12; 2005 c.512 Â§41]

Â Â Â Â Â  399.100 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.105 Militia unit facilities. Unless furnished by the United States, the state shall provide adequate armory accommodations, bases, camps, target ranges and other facilities and shall maintain such facilities for units of the Oregon National Guard allotted to the state under the laws of the United States, accepted by the Governor and organized under the authority of this chapter and ORS chapters 396 and 398. [1961 c.454 Â§46]

Â Â Â Â Â  399.110 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.115 Trespassers and disturbers to be placed in arrest; sales and gambling prohibited. (1) Any person who trespasses upon any armory, arsenal, camp, range, base or other facility of the organized militia or other place where any unit of the organized militia is performing military duty, including training, or who in any way or manner interrupts or molests the discharge of military duties by any member of the organized militia or of the Armed Forces of the United States or who trespasses or prevents the passage of troops of the organized militia or of the Armed Forces of the United States in the performance of their military duties may be placed in arrest by the commanding officer, or the designated representative of the commanding officer, of the unit performing such military duty at the place where the offense is committed and may be held in arrest during the continuance of the performance of such military duty, but not to exceed 12 hours.

Â Â Â Â Â  (2) The commanding officer or the designated representative of the commanding officer, of any unit of the organized militia performing military duty in or at any armory, arsenal, camp, range, base or other facility of the organized militia or other place where such unit is performing military duty may prohibit persons who hawk, peddle, vend or sell goods, wares, merchandise, food products or beverages upon the streets and highways from conducting sales or auctions, and may prohibit all gambling within the limits of such armory, arsenal, camp, range, base or other facility of the organized militia or other place where such unit is performing military duty or within such limits not exceeding one mile therefrom as the commanding officer may prescribe. Such commanding officer may in the discretion of the commanding officer abate as common nuisances all such sales, actions and gambling. [1961 c.454 Â§74]

Â Â Â Â Â  399.120 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.125 Repossession of military property by state. (1) When the Governor orders the return to the state of any arms, equipment, military stores or other military property belonging to the state, or for which the state is responsible, such arms and military property shall be delivered immediately to the officer authorized in the order to receive it, who shall give a receipt for the property and describe its condition in the receipt. If the property mentioned in the order is not promptly delivered as directed, the officer named in the order may take immediate possession of the same in the name of the state.

Â Â Â Â Â  (2) No person shall resist any officer in the performance of the duty required by this section. [1961 c.454 Â§76]

Â Â Â Â Â  399.130 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.135 Right of way on public streets and highways. The organized militia in the performance of its military duties shall have the right of way over any persons or vehicles on any public street or highway of this state, except United States mail carriers, fire apparatus and other emergency vehicles. Any person who hinders or delays, or obstructs, the organized militia in the performance of its military duties, is guilty of a misdemeanor. [1961 c.454 Â§72]

Â Â Â Â Â  399.140 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.145 Free passage through tollgates and tunnels and over tollbridges and ferries. Any person belonging to the organized militia shall, together with the conveyance in the charge of the person and the property of the state or the United States in the charge of the person, be allowed to pass free through all tollgates and tunnels and over all tollbridges and also over all ferries if the person is in uniform or presents an order for duty or certificate of an order for duty. [1961 c.454 Â§73]

Â Â Â Â Â  399.150 Oaths and affirmations. Oaths and affirmations required in any matter connected with the military service may be administered by any duly commissioned officer of the organized militia or other officer authorized to administer oaths under the laws of the state, and no charge shall be made nor shall any fee be accepted for such service. [1961 c.454 Â§51]

Â Â Â Â Â  399.155 Unlawful wearing of uniform or insignia. No member of the organized militia shall wear, when on or off duty, any uniform or any device, strap, knot or insignia of any design or character used as a designation of grade, rank or office, such as are by law or regulation, duly promulgated, prescribed for the use of the organized militia, without the permission of the commanding officer. [1961 c.454 Â§75(3)]

RIGHTS AND PRIVILEGES OF MEMBERS

Â Â Â Â Â  399.205 Complaints of wrongs. Any member of the organized militia who is wronged by the commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the Governor or Adjutant General. [1961 c.454 Â§200]

Â Â Â Â Â  399.210 Eligibility to state office of federally paid members of organized militia. Any officer or enlisted person of the militia of this state who receives compensation from the United States as a federally recognized member of the organized militia shall not be ineligible by reason thereof to hold lucrative office or seat in the Legislative Assembly within the meaning of section 10, Article II of the Oregon Constitution. [1961 c.454 Â§48]

Â Â Â Â Â  399.215 Exemption from jury duty. Active members of the organized militia shall be exempt from duty to act as a juror. [1961 c.454 Â§49]

Â Â Â Â Â  399.220 [1961 c.454 Â§50; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  399.225 Relief from civil or criminal liability; security for costs; exemption from civil process. (1) Members of the organized militia ordered into active service of the state pursuant to this chapter shall not be liable civilly or criminally for any act or acts done by them in the performance of their duty. When an action or proceeding of any nature is commenced in any court by any person against any officer of the militia for any act done by the officer in an official capacity in the discharge of any duty under this chapter and ORS chapters 396 and 398, or an alleged omission by the officer to do an act which it was the duty of the officer to perform, or against any person acting under the authority or order of such officer, or by virtue of any warrant issued by the officer pursuant to law, the defendant may require the person instituting or prosecuting the action or proceeding to file security for the payment of costs that may be awarded to the defendant therein, and the defendant in all cases may make a general denial and give the special matter in evidence. A defendant in whose favor a final judgment is rendered in an action or a final order is made in a special proceeding shall recover the costs of the defendant.

Â Â Â Â Â  (2) No member of the organized militia of the state shall be arrested on any civil process while going to, remaining at, or returning from any place at which the member may be required to attend for military duty. [1961 c.454 Â§71]

Â Â Â Â Â  399.230 Employment rights of members of organized militia when called into active state service. (1) An employee shall be granted a leave of absence by the employer of the employee to perform active state service if:

Â Â Â Â Â  (a) The employee is a member of the organized militia of this state and is called into active service of the state under ORS 399.065 (1) or 399.075.

Â Â Â Â Â  (b) The employee is a member of the organized militia of another state and is called into active service of the state by the Governor of the respective state.

Â Â Â Â Â  (2) The employer shall grant the employee a leave of absence until release from active service of the state permits the employee to resume the duties of employment. The regular employment position of an employee on a leave of absence for active service of the state under this section shall be considered vacant only for the period of the leave of absence. The employee is not subject to removal or discharge from the position as a consequence of the leave of absence.

Â Â Â Â Â  (3) Upon the termination of the leave of absence for active service of the state, an employee shall:

Â Â Â Â Â  (a) Resume the duties of employment within seven calendar days; and

Â Â Â Â Â  (b) Be restored to the employeeÂs position or an equivalent position by the employer without loss of seniority, vacation credits, sick leave credits, service credits under a pension plan or any other employee benefit or right that had been earned at the time of the leave of absence.

Â Â Â Â Â  (4) An employer is not required to pay wages or other monetary compensation to an employee during a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section:

Â Â Â Â Â  (a) The State of Oregon shall continue coverage under an employer-sponsored health plan to an employee of the State of Oregon and any other individual provided coverage under the employeeÂs plan on the day before the date the employee goes on leave for a period not exceeding a total of 12 months during a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (b) An employer other than the State of Oregon may continue coverage under an employer-sponsored health plan to an employee and any other individual provided coverage under the employeeÂs plan on the day before the date the employee goes on leave during a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (6)(a) Notwithstanding subsection (4) of this section, the State of Oregon, a county, a municipality or other political subdivision of this state may establish and administer a donated leave program that:

Â Â Â Â Â  (A) Allows an employee who is on a leave of absence required under subsection (1) of this section to receive donated leave; and

Â Â Â Â Â  (B) Allows an employee to voluntarily donate vacation time to an eligible employee on a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (b) An employee who is on a leave of absence required under subsection (1) of this section and who receives donated leave under paragraph (a) of this subsection may receive an amount of donated leave that supplements any compensation received as a member of the organized militia, but may not receive more than the amount the employee was earning in base salary on the date the employee began the leave of absence.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂEmployeeÂ means any individual, other than a copartner of the employer or an independent contractor, who renders personal services in this state to an employer who pays or agrees to pay wages or other compensation to the individual for those services.

Â Â Â Â Â  (b) ÂEmployerÂ means any person who employs one or more employees in this state. The term includes the State of Oregon or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter, but does not include the federal government. [1989 c.317 Â§1; 2003 c.72 Â§2; 2003 c.311 Â§2; 2003 c.387 Â§11; 2005 c.78 Â§1]

Â Â Â Â Â  Note: 399.230 and 399.235 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See the Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.235 Violation of ORS 399.230 as unlawful employment practice; complaint; remedies and penalties. (1) Any violation of ORS 399.230 (1) to (3) by an employer is an unlawful employment practice.

Â Â Â Â Â  (2) Complaints alleging a violation of ORS 399.230 (1) to (3) may be filed by employees with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. The commissioner shall enforce ORS 399.230 in the manner provided in ORS chapter 659A regarding other unlawful employment practices.

Â Â Â Â Â  (3) Violation of ORS 399.230 (1) to (3) subjects the violator to the same civil remedies and penalties as provided in ORS chapter 659A. [1989 c.317 Â§2; 2001 c.621 Â§79; 2003 c.387 Â§12]

Â Â Â Â Â  Note: See note under 399.230.

Â Â Â Â Â  399.238 Applications for relief of obligations or liabilities or stay of civil judicial proceedings by state service members. (1) As used in this section, Âservice memberÂ means:

Â Â Â Â Â  (a) A member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

Â Â Â Â Â  (b) A member of the Oregon National Guard who is called into active federal service under Title 10 of the United States Code.

Â Â Â Â Â  (2) A service member may, while in active service or within six months after that service ends, apply to a court:

Â Â Â Â Â  (a) For relief with respect to any obligation or liability incurred by the member before the period of active service began. The court, after appropriate notice and hearing, may grant relief unless the court determines that the ability of the member to comply with the terms of the obligation or liability has not been materially affected by active service.

Â Â Â Â Â  (b) For a stay of a civil judicial proceeding in which the service member is a party. The court, after appropriate notice, shall grant the stay unless the court determines that the ability of the service member to represent the interests of the service member are not materially affected by active service.

Â Â Â Â Â  (3) The court may not charge or collect any fee from a service member who applies to the court for relief under this section.

Â Â Â Â Â  (4) An application filed under this section may not be deemed as consent to the jurisdiction of any court of this state. [2003 c.387 Â§9; 2005 c.79 Â§1]

Â Â Â Â Â  Note: 399.238 and 399.240 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.240 Limitation on rate of interest incurred by state service members during period of active service. (1) As used in this section:

Â Â Â Â Â  (a) ÂInterestÂ includes service charges, renewal fees or other charges or fees associated with an obligation or liability.

Â Â Â Â Â  (b) ÂService memberÂ means:

Â Â Â Â Â  (A) A member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

Â Â Â Â Â  (B) A member of the Oregon National Guard who is called into active federal service under Title 10 of the United States Code.

Â Â Â Â Â  (2) Notwithstanding ORS 82.010, 83.095, 708A.255, 722.354, 723.502, 723.730 and 725.340, an obligation or liability bearing interest at a rate in excess of six percent per year incurred by a service member before being called into active service may not, during any part of the period of active service, bear interest in excess of six percent per year except by court order.

Â Â Â Â Â  (3) The service member shall provide written notice to the creditor requesting that the rate of interest be reduced to six percent per year and shall include proof of the official orders showing that the service member is being called into active service of the state by the Governor under ORS 399.065 (1) or into active federal service under Title 10 of the United States Code.

Â Â Â Â Â  (4) A creditor that receives a request under subsection (3) of this section to reduce a rate of interest may apply to the court for a determination that the ability of a service member to pay interest on an obligation or liability at a rate in excess of six percent per year is not materially affected because of the active service of the member. If a court determines that the ability of a service member to pay interest on an obligation or liability at a rate in excess of six percent per year is not materially affected because of the active service of the member, the court may order an interest rate that is just.

Â Â Â Â Â  (5) A creditor must recompute the payment schedule to amortize the balance of the obligation or liability over the remainder of the obligation or liability at a rate of interest determined under subsection (2) or (4) of this section. [2003 c.387 Â§4; 2005 c.79 Â§2]

Â Â Â Â Â  Note: See note under 399.238.

Â Â Â Â Â  399.245 Definitions for ORS 399.245 to 399.265. As used in ORS 399.245 to 399.265:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂQualified applicantÂ means an Oregon resident who:

Â Â Â Â Â  (a) Is a member of the Oregon National Guard;

Â Â Â Â Â  (b) Maintains minimum academic standards at the qualified institution of higher education;

Â Â Â Â Â  (c) Meets participation standards in the Oregon National Guard as prescribed by the Oregon Military Department;

Â Â Â Â Â  (d) Is a full-time student; and

Â Â Â Â Â  (e) Serves one year in the Oregon National Guard for each year a scholarship is granted.

Â Â Â Â Â  (3) ÂQualified institution of higher educationÂ means any two-year or four-year, nonprofit, generally accredited institution of higher education located in this state, including community colleges and accredited schools of nursing located in this state.

Â Â Â Â Â  (4) ÂScholarshipÂ means a scholarship equal in value to $800 to be used to pay the educational expenses of the applicant at a qualified institution of higher education during the period for which the scholarship is granted, of which no more than 100 scholarships shall be awarded annually. [1989 c.717 Â§1; 1999 c.704 Â§21]

Â Â Â Â Â  Note: 399.245 to 399.265 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.255 Scholarship program; award; duration; ineligible courses of study. (1) Subject to the availability of funds, the Oregon Military Department shall contract with the Oregon Student Assistance Commission to disburse to qualified applicants, awards made to the applicants on behalf of the Oregon National Guard Scholarship Program as determined by the Oregon Military Department.

Â Â Â Â Â  (2) If the qualified applicant who receives a scholarship under ORS 399.245 to 399.265 meets the standards of the Oregon Military Department for renewal of the scholarship, the scholarship may be renewed upon application until the applicant has received a scholarship for a total of four undergraduate years.

Â Â Â Â Â  (3) A qualified applicant who receives a scholarship under ORS 399.245 to 399.265 must attend the qualified institution of higher education upon which the scholarship application was based unless the commission authorizes the scholarship to be used at a different institution.

Â Â Â Â Â  (4) No scholarship shall be made to any student enrolled in a course of study required for or leading to a degree in theology, divinity or religious education. [1989 c.717 Â§2]

Â Â Â Â Â  Note: See note under 399.245.

Â Â Â Â Â  399.265 Award prior to completion of service requirement; repayment required after insufficient service. A qualified applicant may be awarded a scholarship under ORS 399.245 to 399.265 before completing the national guard service requirement. However, if an applicant fails to fulfill the service requirement, the applicant shall pay to the Oregon Student Assistance Commission the amount of the scholarship received plus interest for each year for which a scholarship was awarded but for which the service requirement was not met. [1989 c.717 Â§3]

Â Â Â Â Â  Note: See note under 399.245.

Â Â Â Â Â  399.270 [1997 c.67 Â§2; repealed by 2001 c.139 Â§3]

Â Â Â Â Â  399.275 Tuition waiver program; amount of waiver; qualifications; priority. (1) As used in this section and ORS 399.280:

Â Â Â Â Â  (a) ÂEligible post-secondary institutionÂ has the meaning given that term in ORS 348.180.

Â Â Â Â Â  (b) ÂSurviving family memberÂ means a spouse or dependent of a member of the Oregon National Guard who is killed while on active duty.

Â Â Â Â Â  (2) Subject to the availability of funds, the Oregon Military Department may contract with the Oregon Student Assistance Commission to:

Â Â Â Â Â  (a) Disburse to eligible post-secondary institutions the dollar amount of tuition waivers authorized by this section and approved for payment by the department; and

Â Â Â Â Â  (b) Provide to the department a compilation of the total dollar amount of the tuition waivers approved for each academic term included in the contract.

Â Â Â Â Â  (3) The department shall regularly provide to the commission the names of members of the Oregon National Guard and surviving family members for whom tuition waivers may be approved.

Â Â Â Â Â  (4) Any member of the Oregon National Guard or surviving family member who registers for classes at an eligible post-secondary institution may receive a tuition waiver of up to 100 percent of the resident tuition charges imposed by that institution, except that in the case of a not-for-profit independent institution, the tuition waiver may not exceed 100 percent of the resident tuition at Oregon State University.

Â Â Â Â Â  (5)(a) A member of the Oregon National Guard may receive the tuition waiver authorized by this section at any time if the member maintains satisfactory performance with the Oregon National Guard and pursues a course of study in the eligible post-secondary institution in a manner that satisfies the usual requirements of the institution.

Â Â Â Â Â  (b) A surviving family member may receive the tuition waiver authorized by this section if the surviving family member pursues a course of study in the eligible post-secondary institution in a manner that satisfies the usual requirements of the institution.

Â Â Â Â Â  (c) The member of the Oregon National Guard or surviving family member is responsible for payment of the balance of the tuition charges not provided for by the tuition waiver program.

Â Â Â Â Â  (6) When determining to whom the tuition waivers shall be granted, priority shall be given to those members of the Oregon National Guard who have previously received tuition waivers while serving in the Oregon National Guard and surviving family members who have previously received tuition waivers.

Â Â Â Â Â  (7) The department shall apply qualifications and limitations to the tuition waiver program that are consistent with efficient and effective program management as determined by the Adjutant General. [1995 c.158 Â§1; 1997 c.67 Â§3; 2001 c.139 Â§1; 2005 c.200 Â§1]

Â Â Â Â Â  Note: 399.275 and 399.280 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.280 Eligibility; required period of military service; repayment required after withdrawal from courses or insufficient service. (1) The tuition waiver program described in this section and ORS 399.275 is not available to any member of the Oregon National Guard or surviving family member who has a baccalaureate degree.

Â Â Â Â Â  (2) A member of the Oregon National Guard or surviving family member may obtain only one undergraduate degree under the tuition waiver program established by this section and ORS 399.275. Only courses that meet degree requirements shall be approved for tuition waivers. A member of the Oregon National Guard or surviving family member may not receive a tuition waiver for any noncredit course.

Â Â Â Â Â  (3) If a member of the Oregon National Guard or surviving family member voluntarily withdraws from a course for which the member is receiving a tuition waiver, the member is liable for all costs relating to withdrawal, including but not limited to all the costs billed by the eligible post-secondary institution to the Oregon Military Department.

Â Â Â Â Â  (4) A member of the Oregon National Guard with no prior military service must complete basic military training, military occupational specialty training or skill-level training prior to being eligible for tuition waivers under this section and ORS 399.275. However, the Adjutant General may waive this requirement if the Adjutant General determines that a tuition waiver would be in the interests of the Oregon National Guard.

Â Â Â Â Â  (5) A member of the Oregon National Guard who receives tuition waivers under this section and ORS 399.275 shall agree in writing to serve in the Oregon National Guard for four years after the completion of the courses for which tuition waivers were given. A member who receives tuition waivers may be asked to reimburse the State of Oregon if the member leaves the Oregon National Guard during the four-year period.

Â Â Â Â Â  (6) The Oregon Military Department shall establish any limitations and controls it considers necessary to ensure maximum fiscal efficiency and productivity of the tuition waiver program established by this section and ORS 399.275. [1995 c.158 Â§2; 1997 c.67 Â§4; 2001 c.139 Â§2; 2005 c.200 Â§2]

Â Â Â Â Â  Note: See note under 399.275.

Â Â Â Â Â  399.285 [1995 c.158 Â§3; 1997 c.67 Â§5; repealed by 2001 c.139 Â§3]

Â Â Â Â Â  399.290 [1995 c.158 Â§4; 1997 c.67 Â§6; repealed by 2001 c.139 Â§3]

COMMISSIONED AND WARRANT OFFICERS

Â Â Â Â Â  399.405 Appointment of commissioned officers. All commissioned officers of the organized militia shall be appointed and promoted by the Governor upon recommendation of the Adjutant General. [1961 c.454 Â§53]

Â Â Â Â Â  399.410 Applicability of chapter to warrant officers. The provisions of this chapter relating to commissioned officers shall apply to warrant officers, except that warrant officers who have been absent without leave may be discharged as prescribed by applicable federal and state laws and regulations. [1961 c.454 Â§63]

Â Â Â Â Â  399.415 Qualifications of officers; oath. (1) No person shall be appointed or promoted as a commissioned officer of the organized militia unless the person has passed such examination as to the physical, moral and professional qualifications of the person as may be prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) No person shall be recognized as a commissioned officer of the organized militia and no appointment as such shall become effective until the person has taken and subscribed an oath of office as prescribed by applicable federal and state laws and regulations. Such oath shall be taken and subscribed before an officer of the organized militia authorized to administer oaths as provided in ORS 399.150, or before a notary public. [1961 c.454 Â§54]

Â Â Â Â Â  399.420 Assignment and transfer of officers; residence of officers. (1) Commissioned officers may be assigned, reassigned, transferred or detailed to and from units within the organized militia as prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) An officer must reside within reasonable commuting distance of the station to which the unit of the officer is assigned. The Adjutant General shall determine what constitutes a reasonable distance in all cases of doubt. [1961 c.454 Â§55]

Â Â Â Â Â  399.425 Resignations. (1) A commissioned officer of the organized militia may tender resignation at any time. Such resignation will be tendered in writing through proper military channels in accordance with applicable federal and state laws and regulations. Such resignations shall take effect when properly accepted and announced in orders.

Â Â Â Â Â  (2) A commissioned officer desiring to accept an appointment or to enlist in the active Army, Navy, Air Force, Marine Corps or Coast Guard of the United States or a reserve component thereof shall first obtain a conditional release from the commander of the officer. Such conditional release shall be issued in accordance with this chapter and ORS chapters 396 and 398 and military department regulations, and shall include certification that the officer is properly cleared of responsibility for all state and United States property and public money, and that the officer is not indebted to the state or to the organization to which the officer belongs. An officer so released shall be considered to have resigned upon presentation of evidence that the officer has accepted an appointment or enlisted in the force to which released, and the resignation shall be announced in orders.

Â Â Â Â Â  (3) No officer shall be allowed to resign a commission who is under arrest, suspension or who is under orders to be returned to any military court for delinquency. [1961 c.454 Â§56]

Â Â Â Â Â  399.430 Absence without leave considered resignation. (1) Any officer who absents self without leave for 60 days shall be considered to have resigned, and the vacancy shall be announced in appropriate orders.

Â Â Â Â Â  (2) Any officer who is absent without leave from annual active duty training shall be considered to have resigned, and the vacancy shall be announced in appropriate orders. [1961 c.454 Â§57]

Â Â Â Â Â  399.435 Efficiency and medical examining boards; appointment. (1) The efficiency, moral character and general fitness for retention in the organized militia of any commissioned officer may be investigated and determined by an efficiency examining board. The members of an efficiency examining board shall be senior in rank to the officer under investigation unless unavoidable.

Â Â Â Â Â  (2) The physical fitness for further service of any commissioned officer in the organized militia may be investigated and determined by a medical examining board of officers.

Â Â Â Â Â  (3) Efficiency and medical examining boards shall be appointed by the Governor upon recommendation of the Adjutant General except that whenever an examining board is to be appointed for the purpose of determining fitness of any officer for continued federal recognition, such board shall be appointed by the commander designated in the applicable laws of the United States and the regulations issued thereunder. [1961 c.454 Â§58]

Â Â Â Â Â  399.440 Efficiency and medical examining boards; procedure and functions. Efficiency and medical examining boards appointed by the Governor hereby are vested with the powers of courts of inquiry and courts-martial. Such boards shall follow the practice and procedure prescribed by applicable federal and state laws and regulations. Any officer ordered to appear before such a board shall be allowed to appear in person or by counsel, to cross-examine witnesses and to call witnesses on behalf of the officer. The officer shall at all stages of the proceeding be allowed full access to records pertinent to the case and be furnished copies of same. Failure to appear before such examining board shall be sufficient ground for a finding by such board that the officer ordered to appear be discharged from the service of the state. If the findings of such board are unfavorable to an officer and are approved as provided by applicable laws of the United States or this chapter and ORS chapters 396 and 398, the Governor shall relieve the officer from duty and shall give the officer a discharge in such form as may be appropriate. If the discharge of an officer is recommended solely because of physical inability to perform active service, such officer may be transferred to the retired reserve if eligible. [1961 c.454 Â§59]

Â Â Â Â Â  399.445 Officer bonds. Officers of the organized militia shall give bonds and security as may be required by the Adjutant General to secure the state against loss on account of misuse or misapplication of state or federal property and funds. Such bonds shall be conditioned upon faithful performance of all duties and the accounting for all property and funds for which the officer is responsible or accountable. The Adjutant General may, in lieu of the foregoing, enter into an agreement, conditioned in like terms and for the same purpose, with a qualified surety company to bond all officers of the organized militia without specifically naming them. The premiums on bonds shall be charged to funds appropriated for the support of the organized militia. [1961 c.454 Â§60]

Â Â Â Â Â  399.450 Responsibility for public property. An officer receiving public property for military purposes shall be accountable for the article so received by the officer until the article is returned, or is disposed of pursuant to law or by order of the Governor. Until the accounts of the officer are examined and found correct, the accountability of such officer or the estate of the officer shall not be affected in any way by resignation, discharge, change in official position or death. The Governor shall have the power to relieve officers of accountability upon good cause shown. [1961 c.454 Â§61]

Â Â Â Â Â  399.455 [1961 c.454 Â§62; repealed by 1963 c.169 Â§11]

Â Â Â Â Â  399.456 Uniform allowance. (1) A person who is appointed as a commissioned officer or warrant officer of the Oregon National Guard under the circumstances set forth in subsection (2) of this section shall, on the date of original appointment as a commissioned officer or warrant officer, be eligible to receive from the state an allowance of $170 for the purpose of purchasing military uniforms and equipment.

Â Â Â Â Â  (2) Payment of the allowances set forth in subsection (1) of this section shall be limited to officers and warrant officers appointed under the following circumstances:

Â Â Â Â Â  (a) Commissioned in the Oregon Army National Guard upon graduation from an approved Army commissioning program.

Â Â Â Â Â  (b) Direct appointment as an officer or Warrant Officer of the Oregon Army National Guard from enlisted or civilian status.

Â Â Â Â Â  (c) Commissioned in the Oregon Air National Guard as a result of direct appointment from enlisted or civilian status.

Â Â Â Â Â  (d) Commissioned in the Oregon Air National Guard upon graduation from an approved Air Force commissioning program.

Â Â Â Â Â  (e) Commissioned in the Oregon Army National Guard from the reserve forces of the Navy, Marine Corps or Air Force.

Â Â Â Â Â  (f) Commissioned in the Oregon Air National Guard from the reserve forces of the Army, Navy or Marine Corps.

Â Â Â Â Â  (3) The allowances set forth in subsection (1) of this section shall be paid from moneys available to the military department only after the officer has furnished satisfactory evidence to the Adjutant General that the officer is properly entitled thereto. [1963 c.169 Â§3; 1967 c.163 Â§5; 1981 c.24 Â§1]

Â Â Â Â Â  399.460 Oregon National Guard Association. All commissioned officers and warrant officers of the organized militia, including retired officers and warrant officers thereof, may organize themselves into an association, the name of which shall be the Oregon National Guard Association. The association may adopt bylaws not inconsistent with the statutes of this state and may alter and amend such bylaws. [1961 c.454 Â§52]

ENLISTED PERSONNEL

Â Â Â Â Â  399.505 Enlistment, period of service, transfer, discharge and extensions of enlistments. (1) The qualifications for enlistment and reenlistment, the periods of enlistment, reenlistment and voluntary extension of enlistment, the period of service, the form of oath to be taken and the manner and form of transfer and discharge of enlisted personnel of the organized militia shall be those prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) The Governor is authorized to extend the period of any enlistment, reenlistment, voluntary extension of enlistment or the period of service of enlisted personnel of the Oregon State Defense Force for a period not to exceed six months after the termination of an emergency declared by the Governor, the legislature, the President or Congress.

Â Â Â Â Â  (3) Whenever the period of enlistment, reenlistment, voluntary extension of enlistment, and the period of service of enlisted personnel of the reserve components of the Armed Forces of the United States are extended, the Governor shall extend the period of any enlistment, reenlistment, voluntary extension of enlistment or the period of service of enlisted personnel in the corresponding force of the organized militia for the same period. [1961 c.454 Â§64; 1989 c.361 Â§7]

Â Â Â Â Â  399.510 Contract and oath of enlistment. Every person who enlists or reenlists in any force of the organized militia shall sign an enlistment contract and shall take and subscribe such oath or affirmation of enlistment as may be prescribed by applicable federal and state laws and regulations. Such oath shall be taken and subscribed before any commissioned officer or warrant officer of the organized militia or of any component of the Armed Forces of the United States. A person making a false oath as to any material statement contained in such enlistment contract is guilty of perjury and shall be punished upon conviction as provided by law. [1961 c.454 Â§65; 1981 c.24 Â§2]

Â Â Â Â Â  399.515 Sections to be explained. This section and ORS 398.006, 398.008, 398.052, 398.083, 398.132, 398.136, 398.204, 398.252, 398.302 to 398.400, 398.404 and 399.205 shall be carefully explained to every enlisted member at the time of enlistment or transfer or induction into, or at the time of an order to duty in or with any of the forces of the organized militia or within 30 days thereafter. They shall also be explained annually to each unit of the organized militia. A complete text of ORS chapter 398 and ORS 399.205, of the military department regulations prescribed by the Governor thereunder and of the regulations issued by the Adjutant General under ORS 396.160 and 398.420, shall be made available to any member of the organized militia, upon request, for personal examination. [1961 c.454 Â§199; 2005 c.512 Â§31]

Â Â Â Â Â  399.520 Noncommissioned officers. All noncommissioned officers of the organized militia shall be appointed in the discretion of the appointing officer upon the nomination of the officer under whose immediate command they are to serve. Appointing officers shall be designated in military department regulations issued pursuant to ORS 396.305. The appointment of a noncommissioned officer may be terminated as prescribed by such regulations. [1961 c.454 Â§66]

Â Â Â Â Â  399.525 Discharges. (1) An enlisted person may be discharged from any force of the organized militia prior to the expiration of the term of enlistment under such conditions as may be prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) An enlisted person discharged from a force of the organized militia shall receive a discharge in writing in such form and of such type or classification as may be prescribed by applicable laws and regulations of the United States and by military department regulations issued pursuant to this chapter and ORS chapters 396 and 398. [1961 c.454 Â§67]

Â Â Â Â Â  399.530 Dropping from rolls. When an enlisted person of the organized militia absents self without leave and there is reason to believe that the person does not intend to return, the person may be discharged in accordance with military department regulations issued pursuant to ORS 396.305. [1961 c.454 Â§68]

PENALTIES

Â Â Â Â Â  399.990 Penalties. Any person violating ORS 399.125 is guilty of a misdemeanor punishable by imprisonment in the county jail not to exceed six months and a fine not to exceed $500. The fine shall be recovered by an action brought by the district attorney in the name of the state and shall be deposited in the General Fund in the State Treasury, to be available for general governmental expenses. [1961 c.454 Â§77; 1963 c.169 Â§8]

CHAPTER 400

[Reserved for expansion]

_______________



Chapter 401

Chapter 401 Â Emergency Services and Communications

2005 EDITION

EMERGENCY SERVICES AND COMMUNICATIONS

MILITARY AFFAIRS; EMERGENCY SERVICES

EMERGENCY MANAGEMENT AND SERVICES

(Generally)

401.015Â Â Â Â  Statement of policy and purpose

401.025Â Â Â Â  Definitions

401.035Â Â Â Â  Responsibility for emergency services systems

401.041Â Â Â Â  Short title

401.043Â Â Â Â  Emergency Management Assistance Compact

(Powers of Governor)

401.055Â Â Â Â  Declaration of state of emergency; procedures

401.065Â Â Â Â  Police powers during state of emergency; suspension of agency rules

401.074Â Â Â Â  Providing temporary housing during emergency

401.085Â Â Â Â  Management of resources during emergency; rules

401.095Â Â Â Â  Effect of rules and orders during emergency; scope; effect; termination

401.105Â Â Â Â  Termination of state of emergency

401.115Â Â Â Â  Additional powers during emergency

401.125Â Â Â Â  Authority concerning federal financial assistance to political subdivision

401.135Â Â Â Â  Authority concerning federal financial assistance to individuals or families

401.145Â Â Â Â  Authority over removal of disaster debris or wreckage; unconditional authorization of community; liability for injury or damage

401.155Â Â Â Â  Rules to carry out ORS 401.125 to 401.145 and 401.335

(Office of Emergency Management)

401.260Â Â Â Â  Office of Emergency Management; director; employees

401.270Â Â Â Â  Duties of director; rules

401.275Â Â Â Â  System for notification of emergencies; emergency management coordinators; rules

401.280Â Â Â Â  Federal grants for emergency management and services; authority of office

(2-1-1 Telecommunications System)

401.282Â Â Â Â  Legislative findings

401.284Â Â Â Â  Definitions for ORS 401.284 to 401.296

401.286Â Â Â Â  Public referral and information telephone number

401.288Â Â Â Â  Contract for 2-1-1 system facilitator

401.290Â Â Â Â  Approval of 2-1-1 service providers

401.292Â Â Â Â  Use of 2-1-1 system by state agencies providing health and human services

401.294Â Â Â Â  Contributions to support establishment of 2-1-1 system; use of contributions

401.296Â Â Â Â  2-1-1 Account

(Seismic Rehabilitation)

401.300Â Â Â Â  Grant program for seismic rehabilitation of certain facilities

(Powers of Local Governments)

401.305Â Â Â Â  Emergency management agency of city or county; emergency program manager; coordination of emergency management functions

401.309Â Â Â Â  Declaration of state of emergency by local government; procedures; mandatory evacuations

401.315Â Â Â Â  City or county authorized to incur obligations for emergency services; county determination of emergency

401.325Â Â Â Â  Emergency management agency appropriation; tax levy

401.335Â Â Â Â  Temporary housing for disaster victims; political subdivisionÂs authority

(Seismic Safety)

401.337Â Â Â Â  Seismic Safety Policy Advisory Commission; members; term

401.343Â Â Â Â  Mission of commission

401.345Â Â Â Â  Officers; quorum; meetings; compensation and expenses

401.347Â Â Â Â  Support services

401.353Â Â Â Â  Advisory and technical committees; expense reimbursement

(Emergency Service Workers)

401.355Â Â Â Â  Eligibility of emergency service worker for benefits for injury sustained in emergency service

401.365Â Â Â Â  Registration and qualification of emergency management agencies

401.375Â Â Â Â  ÂEmergency serviceÂ defined; service not in violation of child labor laws

401.385Â Â Â Â  Record of enrollment of emergency service workers

401.395Â Â Â Â  Benefits for injury sustained in emergency service

401.405Â Â Â Â  Benefits not assignable; exempt from execution, attachment and garnishment

401.415Â Â Â Â  Benefits as exclusive remedy

401.425Â Â Â Â  Claims for benefits

401.435Â Â Â Â  Appeal

401.445Â Â Â Â  Allocation of necessary funds

401.455Â Â Â Â  Benefits limited by availability of funds; priority among claimants

401.465Â Â Â Â  Obtaining public or private insurance with available funds

(Miscellaneous)

401.480Â Â Â Â  Cooperative assistance agreements

401.485Â Â Â Â  Leaves of absence for disaster relief volunteers; requirements; maximum period; effect on status of employees

401.490Â Â Â Â  Mutual use of supplies and services

401.500Â Â Â Â  Reimbursement by state for services provided by local government employees

401.505Â Â Â Â  Acceptance of aid for emergency services

401.515Â Â Â Â  Nonliability for emergency services; exception; emergency service workers as agents of state or local governments

401.525Â Â Â Â  Use of moneys and property for emergency services authorized

401.535Â Â Â Â  Emergency Management Revolving Account; source; use

EMERGENCY RESPONSE DRILLS

401.538Â Â Â Â  State and local agency emergency response drills

401.543Â Â Â Â  Private employer emergency response drills; exemptions

401.546Â Â Â Â  Conduct of earthquake emergency drills; rules

SEARCH AND RESCUE

(Generally)

401.550Â Â Â Â  Search and Rescue Coordinator; appointment; duties

401.555Â Â Â Â  Program for air search and rescue

401.560Â Â Â Â  Search and rescue activities; responsibilities of sheriff; delegation of sheriffÂs duties

401.570Â Â Â Â  Restriction of access to search and rescue area

401.573Â Â Â Â  County sheriff to adopt search and rescue plan; contents; annual review

401.576Â Â Â Â  Critique of search and rescue incident required; filing with Office of Emergency Management

401.580Â Â Â Â  Search and rescue incident number

401.590Â Â Â Â  Reimbursement of public body for search and rescue by benefited persons; amount; exceptions

(Equipment and Signaling Devices)

401.605Â Â Â Â  Definitions for ORS 401.605 to 401.635

401.615Â Â Â Â  Assumption of risk of wilderness travel or mountain climbing; use and effect of signal devices

401.625Â Â Â Â  Required equipment when guiding children above timberline

401.627Â Â Â Â  Exemption from liability for electronic signaling device; exceptions

401.635Â Â Â Â  Electronic signaling devices; rulemaking authority of state police; advisory committee

GOVERNORÂS NONEMERGENCY AUTHORITY TO ASSIGN COUNTY, CITY OR DISTRICT RESOURCES

401.638Â Â Â Â  Assignment by Governor of local resources under direction of State Fire Marshal

401.639Â Â Â Â  Powers and duties of local personnel acting under direction of State Fire Marshal

401.641Â Â Â Â  Liability for expenses incurred and for loss or damage to local equipment; filing claim

401.643Â Â Â Â  Liability for expenses incurred using local personnel

401.645Â Â Â Â  Immunity from liability for local personnel acting in line of duty; exception

EMERGENCY HEALTH CARE SERVICES

401.651Â Â Â Â  Definitions for ORS 401.651 to 401.670

401.654Â Â Â Â  Registry of emergency health care providers

401.657Â Â Â Â  Emergency health care facility; emergency operations plan; credentialing plan; rules

401.661Â Â Â Â  Voluntary provision of health care services

401.664Â Â Â Â  Emergency operations plan; credentialing plans

401.667Â Â Â Â  Agency of emergency health care providers and emergency health care facilities for purposes of ORS 30.260 to 30.300; rules

401.670Â Â Â Â  Rules

EMERGENCY TELECOMMUNICATIONS SYSTEMS

401.706Â Â Â Â  Policy; deployment of broadband telecommunications services

401.710Â Â Â Â  Definitions for ORS 305.823 and 401.710 to 401.816

401.715Â Â Â Â  Exemption from liability for 9-1-1 providers

401.720Â Â Â Â  9-1-1 emergency reporting systems mandatory; requirements; Â9-1-1Â as primary emergency number; alternate numbers required; enhancement requirements

401.730Â Â Â Â  Office of Emergency Management duties and powers; rules

401.735Â Â Â Â  Minimum standards for public safety telecommunications personnel; operative date; training program; rules

401.755Â Â Â Â  Submission of revised plan; review; cost estimates; approval of plan

401.765Â Â Â Â  When blocking of telephone numbers prohibited; confidential information; exemption from liability for supplying information to emergency service providers; when supplying information not required

401.770Â Â Â Â  Pay phones to be converted to allow emergency calls without charge

401.773Â Â Â Â  Use of 9-1-1 system by hearing or speech impaired users

401.775Â Â Â Â  Jurisdictions to provide disaster recovery plan

401.780Â Â Â Â  Agreements among certain safety agencies for rendering emergency services

401.785Â Â Â Â  Mediation of disputes; arbitration; costs and fees

401.790Â Â Â Â  Office to ensure compliance; proceedings authorized

TAX FOR EMERGENCY COMMUNICATIONS

401.792Â Â Â Â  Imposition of tax; rate

401.794Â Â Â Â  Exemptions

401.796Â Â Â Â  Duties of providers

401.798Â Â Â Â  Returns; payment of tax; election; rules

401.800Â Â Â Â  Refunds

401.802Â Â Â Â  Amounts collected held in trust; enforcement

401.804Â Â Â Â  Application of other laws

401.806Â Â Â Â  Emergency Communications Account; subaccounts

401.808Â Â Â Â  Distribution of account proceeds; uses; reimbursement request review; reports

401.814Â Â Â Â  Use or investment of moneys

401.816Â Â Â Â  Primary public safety answering points; rules

EMERGENCY COMMUNICATIONS DISTRICTS

401.818Â Â Â Â  Definitions for ORS 401.818 to 401.857

401.821Â Â Â Â  Formation of emergency communications district; boundaries; approval of formation by safety agencies

401.822Â Â Â Â  Officers of district; qualifications

401.823Â Â Â Â  Application of ORS chapter 255 to district

401.827Â Â Â Â  Board as governing body of district; president of board

401.832Â Â Â Â  Election of board members at formation election; terms of office

401.833Â Â Â Â  Changing number of board members; election; notice to Secretary of State

401.834Â Â Â Â  Continuing schedule of biennial elections after change in number of board members

401.836Â Â Â Â  Manner of electing board members

401.838Â Â Â Â  Election of board members

401.839Â Â Â Â  Changing manner of electing board members; requirements; election

401.841Â Â Â Â  Changing number and manner of electing board members at same election; separate questions

401.842Â Â Â Â  General district powers

401.844Â Â Â Â  Authority to issue general obligation bonds; elector approval required; bond debt limit

401.847Â Â Â Â  Levy of taxes

401.852Â Â Â Â  Boundaries of zones for board members; adjustment for population and boundary changes; filing boundary change with county assessor and Department of Revenue

401.857Â Â Â Â  Advisory committee; duties and powers; appointment by district board; terms and qualifications of members

TSUNAMI INUNDATION ZONE

401.861Â Â Â Â  Definitions

401.863Â Â Â Â  Uniform tsunami warning signal; rules

401.864Â Â Â Â  Contributions to finance tsunami warning system

STATE INTEROPERABILITY EXECUTIVE COUNCIL

401.871Â Â Â Â  State Interoperability Executive Council

401.872Â Â Â Â  Duties of council

401.874Â Â Â Â  Oregon Interoperability Communication Plan

OREGON HOMELAND SECURITY COUNCIL

401.881Â Â Â Â  Oregon Homeland Security Council

PENALTIES

401.990Â Â Â Â  Penalties

Â Â Â Â Â  401.010 [Repealed by 1983 c.586 Â§49]

EMERGENCY MANAGEMENT AND SERVICES

(Generally)

Â Â Â Â Â  401.015 Statement of policy and purpose. (1) The general purpose of ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 is to reduce the vulnerability of the State of Oregon to loss of life, injury to persons or property and human suffering and financial loss resulting from emergencies, and to provide for recovery and relief assistance for the victims of such occurrences.

Â Â Â Â Â  (2) It is declared to be the policy and intent of the Legislative Assembly that preparations for emergencies and governmental responsibility for responding to emergencies be placed at the local government level. The state shall prepare for emergencies, but shall not assume authority or responsibility for responding to such an event unless the appropriate response is beyond the capability of the city and county in which it occurs, the city or county fails to act, or the emergency involves two or more counties. [1983 c.586 Â§1]

Â Â Â Â Â  401.020 [Amended by 1975 c.379 Â§8; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.025 Definitions. As used in ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeneficiaryÂ has the meaning given that term in ORS 656.005.

Â Â Â Â Â  (2) ÂCommissionÂ means the Seismic Safety Policy Advisory Commission established under ORS 401.337.

Â Â Â Â Â  (3) ÂEmergencyÂ includes any human caused or natural event or circumstance causing or threatening loss of life, injury to person or property, human suffering or financial loss, and includes, but is not limited to, fire, explosion, flood, severe weather, drought, earthquake, volcanic activity, spills or releases of oil or hazardous material as defined in ORS 466.605, contamination, utility or transportation emergencies, disease, blight, infestation, crisis influx of migrants unmanageable by the county, civil disturbance, riot, sabotage and war.

Â Â Â Â Â  (4) ÂEmergency management agencyÂ means an organization created and authorized under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 by the state, county or city to provide for and assure the conduct and coordination of functions for comprehensive emergency program management.

Â Â Â Â Â  (5) ÂEmergency program managementÂ includes all the tasks and activities necessary to provide, support and maintain the ability of the emergency services system to prevent or reduce the impact of emergency or disaster conditions which includes, but is not limited to, coordinating development of plans, procedures, policies, fiscal management, coordination with nongovernmental agencies and organizations, providing for a coordinated communications and alert and notification network and a public information system, personnel training and development and implementation of exercises to routinely test the emergency services system.

Â Â Â Â Â  (6) ÂEmergency program managerÂ means the person administering the emergency management agency of a county or city.

Â Â Â Â Â  (7) ÂEmergency service agencyÂ means an organization within a local government which performs essential services for the publicÂs benefit prior to, during or following an emergency. This includes, but is not limited to, organizational units within local governments, such as law enforcement, fire control, health, medical and sanitation services, public works and engineering, public information and communications.

Â Â Â Â Â  (8) ÂEmergency service workerÂ means an individual who, under the direction of an emergency service agency or emergency management agency, performs emergency services and:

Â Â Â Â Â  (a) Is a registered volunteer or independently volunteers to serve without compensation and is accepted by the Office of Emergency Management or the emergency management agency of a county or city; or

Â Â Â Â Â  (b) Is a member of the Oregon State Defense Force acting in support of the emergency services system.

Â Â Â Â Â  (9) ÂEmergency servicesÂ includes those activities provided by state and local government agencies with emergency operational responsibilities to prepare for and carry out any activity to prevent, minimize, respond to or recover from an emergency. These activities include, without limitation, coordination, preparedness planning, training, interagency liaison, fire fighting, oil or hazardous material spill or release cleanup as defined in ORS 466.605, law enforcement, medical, health and sanitation services, engineering and public works, search and rescue activities, warning and public information, damage assessment, administration and fiscal management, and those measures defined as Âcivil defenseÂ in section 3 of the Act of January 12, 1951, P.L. 81-920 (50 U.S.C. 2252).

Â Â Â Â Â  (10) ÂEmergency services systemÂ means that system composed of all agencies and organizations involved in the coordinated delivery of emergency services.

Â Â Â Â Â  (11) ÂInjuryÂ means any personal injury sustained by an emergency service worker by accident, disease or infection arising out of and in the course of emergency services or death resulting proximately from the performance of emergency services.

Â Â Â Â Â  (12) ÂLocal governmentÂ means any governmental entity authorized by the laws of this state.

Â Â Â Â Â  (13) ÂMajor disasterÂ means any event defined as a Âmajor disasterÂ under 42 U.S.C. 5122(2).

Â Â Â Â Â  (14) ÂOregon emergency management planÂ means the state emergency preparedness operations and management plan. The Office of Emergency Management is responsible for coordinating emergency planning with government agencies and private organizations, preparing the plan for the GovernorÂs signature, and maintaining and updating the plan as necessary.

Â Â Â Â Â  (15) ÂSearch and rescueÂ means the acts of searching for, rescuing or recovering, by means of ground or marine activity, any person who is lost, injured or killed while out of doors. However, Âsearch and rescueÂ does not include air activity in conflict with the activities carried out by the Oregon Department of Aviation.

Â Â Â Â Â  (16) ÂSheriffÂ means the chief law enforcement officer of a county. [1983 c.586 Â§2; 1985 c.733 Â§21; 1987 c.373 Â§84; 1989 c.361 Â§8; 1991 c.418 Â§1; 1991 c.956 Â§10; 1993 c.187 Â§1; 1999 c.935 Â§29; 2005 c.825 Â§9]

Â Â Â Â Â  401.030 [Amended by 1967 c.595 Â§1; 1969 c.80 Â§8; 1975 c.379 Â§9; 1975 c.624 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.035 Responsibility for emergency services systems. (1) The Governor is responsible for the emergency services system within the State of Oregon.

Â Â Â Â Â  (2) The executive officer or governing body of each county or city of this state is responsible for the emergency services system within that jurisdiction.

Â Â Â Â Â  (3) In carrying out their responsibilities for emergency services systems, the Governor and the executive officers or governing bodies of the counties or cities may delegate any administrative or operative authority vested in them by ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 and provide for the subdelegation of that authority. [1983 c.586 Â§3]

Â Â Â Â Â  401.040 [Amended by 1963 c.528 Â§1; 1967 c.419 Â§33; 1969 c.80 Â§9; 1975 c.379 Â§10; 1975 c.624 Â§2; 1981 c.615 Â§4; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.041 Short title. ORS 401.043 may be cited as the Emergency Management Assistance Compact. [2002 s.s.1 c.7 Â§1]

Â Â Â Â Â  Note: 401.041 and 401.043 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.043 Emergency Management Assistance Compact. The Governor shall participate on behalf of the State of Oregon with other states legally joining in the compact in a form substantially as follows:

______________________________________________________________________________

EMERGENCY MANAGEMENT

ASSISTANCE COMPACT

Article I - Purposes and Authorities

Â Â Â Â Â  This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this compact, the term ÂstatesÂ is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

Â Â Â Â Â  The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the Governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

Â Â Â Â Â  This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the statesÂ National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article II - General Implementation

Â Â Â Â Â  Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

Â Â Â Â Â  The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

Â Â Â Â Â  On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article III - Party State Responsibilities

Â Â Â Â Â  A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

Â Â Â Â Â  (1) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

Â Â Â Â Â  (2) Review party statesÂ individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

Â Â Â Â Â  (3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

Â Â Â Â Â  (4) Assist in warning communities adjacent to or crossing the state boundaries.

Â Â Â Â Â  (5) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

Â Â Â Â Â  (6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

Â Â Â Â Â  (7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

Â Â Â Â Â  B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

Â Â Â Â Â  (1) A description of the emergency service function for which assistance is needed including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building, inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

Â Â Â Â Â  (2) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

Â Â Â Â Â  (3) The specific place and time for staging of the assisting partyÂs response and a point of contact at that location.

Â Â Â Â Â  C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Article IV - Limitations

Â Â Â Â Â  Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

Article V - Licenses and Permits

Â Â Â Â Â  Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

Article VI - Liability

Â Â Â Â Â  Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

Article VII - Supplementary Agreements

Â Â Â Â Â  Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing herein shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Article VIII - Compensation

Â Â Â Â Â  Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article IX - Reimbursement

Â Â Â Â Â  Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Article X - Evacuation

Â Â Â Â Â  Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Article XI - Implementation

Â Â Â Â Â  A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

Â Â Â Â Â  B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

Â Â Â Â Â  C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

Article XII - Validity

Â Â Â Â Â  This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article XIII - Additional Provisions

Â Â Â Â Â  Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under 18 U.S.C. 1385.

______________________________________________________________________________

[2002 s.s.1 c.7 Â§2]

Â Â Â Â Â  Note: See note under 401.041.

Â Â Â Â Â  401.045 [1983 c.586 Â§18; 1993 c.187 Â§2; repealed by 2002 s.s.1 c.7 Â§3]

Â Â Â Â Â  401.050 [Amended by 1963 c.528 Â§2; 1967 c.419 Â§34; 1967 c.595 Â§2; 1969 c.80 Â§10; 1969 c.314 Â§32; 1981 c.615 Â§5; repealed by 1983 c.586 Â§49]

(Powers of Governor)

Â Â Â Â Â  401.055 Declaration of state of emergency; procedures. (1) The Governor may declare a state of emergency by proclamation at the request of a county governing body or after determining that an emergency has occurred or is imminent.

Â Â Â Â Â  (2) All requests by a county governing body that the Governor declare an emergency shall be sent to the Office of Emergency Management. Cities must submit requests through the governing body of the county in which the majority of the cityÂs property is located. Requests from counties shall be in writing and include the following:

Â Â Â Â Â  (a) A certification signed by the county governing body that all local resources have been expended; and

Â Â Â Â Â  (b) A preliminary assessment of property damage or loss, injuries and deaths.

Â Â Â Â Â  (3)(a) If, in the judgment of the Superintendent of State Police, the Governor cannot be reached by available communications facilities in time to respond appropriately to an emergency, the superintendent shall notify the Secretary of State or, if the Secretary of State is not available, the State Treasurer that the Governor is not available.

Â Â Â Â Â  (b) After notice from the superintendent that the Governor is not available, the elected state official so notified may declare a state of emergency pursuant to the provisions of subsections (1) and (2) of this section.

Â Â Â Â Â  (c) If the Superintendent of State Police is unavailable to carry out the duties described in this subsection, such duties shall be performed by the Director of the Office of Emergency Management.

Â Â Â Â Â  (4) Any state of emergency declared by the Secretary of State or State Treasurer pursuant to this section has the same force and effect as if issued by the Governor, except that it must be affirmed by the Governor as soon as the Governor is reached. However, if the Governor does not set aside the proclamation within 24 hours of being reached, the proclamation shall be considered affirmed by the Governor.

Â Â Â Â Â  (5) Any proclamation of a state of emergency must specify the geographical area covered by the proclamation. Such area shall be no larger than necessary to effectively respond to the emergency. [1983 c.586 Â§4; 1991 c.605 Â§1; 1993 c.187 Â§3]

Â Â Â Â Â  401.060 [Amended by 1963 c.528 Â§4; 1967 c.595 Â§3; 1969 c.80 Â§11; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.064 [1975 c.379 Â§3; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.065 Police powers during state of emergency; suspension of agency rules. During a state of emergency, the Governor shall:

Â Â Â Â Â  (1) Have complete authority over all executive agencies of state government and the right to exercise, within the area designated in the proclamation, all police powers vested in the state by the Oregon Constitution in order to effectuate the purposes of ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580;

Â Â Â Â Â  (2) Have authority to suspend provisions of any order or rule of any state agency, if the Governor determines and declares that strict compliance with the provisions of the order or rule would in any way prevent, hinder or delay mitigation of the effects of the emergency; and

Â Â Â Â Â  (3) Have authority to direct any agencies in the state government to utilize and employ state personnel, equipment and facilities for the performance of any activities designed to prevent or alleviate actual or threatened damage due to the emergency, and may direct the agencies to provide supplemental services and equipment to local governments to restore any services in order to provide for the health and safety of the citizens of the affected area. [1983 c.586 Â§5]

Â Â Â Â Â  401.066 [1975 c.379 Â§2; 1977 c.248 Â§3; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.068 [1975 c.379 Â§4; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.070 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.074 Providing temporary housing during emergency. Whenever the Governor has declared a state of emergency under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 or the President of the United States has declared an emergency or a major disaster to exist in this state, the Governor, with the concurrence of the Joint Committee on Ways and Means or the Emergency Board, if the Legislative Assembly is not in session, is authorized:

Â Â Â Â Â  (1) To enter into purchase, lease or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and to make the units available to local governments of the state.

Â Â Â Â Â  (2) To assist any local government of this state which requires temporary housing for disaster victims following the declaration of a state of emergency to acquire and prepare a site to receive and utilize temporary housing units by:

Â Â Â Â Â  (a) Advancing or lending funds available to the Governor from any appropriation made by the Legislative Assembly or from any other source; and

Â Â Â Â Â  (b) Passing through funds made available by any public or private agency. [1983 c.586 Â§6]

Â Â Â Â Â  401.075 [1977 c.248 Â§2; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.080 [Amended by 1953 c.6 Â§4; 1967 c.595 Â§4; 1975 c.379 Â§11; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.085 Management of resources during emergency; rules. Whenever the Governor has declared a state of emergency under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, the Governor shall be authorized to issue, amend and enforce rules and orders to:

Â Â Â Â Â  (1) Control, restrict and regulate by rationing, freezing, use of quotas, prohibitions on shipments, price fixing, allocation or other means, the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods and services;

Â Â Â Â Â  (2) Prescribe and direct activities in connection with use, conservation, salvage and prevention of waste of materials, services and facilities, including, but not limited to, production, transportation, power and communication facilities training, and supply of labor, utilization of industrial plants, health and medical care, nutrition, housing, rehabilitation, education, welfare, child care, recreation, consumer protection and other essential civil needs; and

Â Â Â Â Â  (3) Take any other action that may be necessary for the management of resources following an emergency. [1983 c.586 Â§7]

Â Â Â Â Â  401.090 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.095 Effect of rules and orders during emergency; scope; effect; termination. (1) All rules and orders issued under authority conferred by ORS 401.065 to 401.085 shall have the full force and effect of law both during and after the declaration of a state of emergency. All existing laws, ordinances, rules and orders inconsistent with ORS 401.065 to 401.085 shall be inoperative during the period of time and to the extent such inconsistencies exist.

Â Â Â Â Â  (2) The authority exercised under ORS 401.065 to 401.085 may be exercised with respect to the entire territory over which the Governor has jurisdiction, or to any specified part thereof.

Â Â Â Â Â  (3) When real or personal property is taken under power granted by ORS 401.085, the owner of the property shall be entitled to reasonable compensation from the state.

Â Â Â Â Â  (4) The powers granted to the Governor by ORS 401.065 to 401.085 shall continue until termination of the state of emergency. The powers granted to the Governor by ORS 401.074 may continue beyond the termination of the state of emergency and shall be terminated by proclamation of the Governor or by joint resolution of the Legislative Assembly. [1983 c.586 Â§8]

Â Â Â Â Â  401.100 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.105 Termination of state of emergency. (1) The Governor shall terminate the state of emergency by proclamation when the emergency no longer exists, or when the threat of an emergency has passed.

Â Â Â Â Â  (2) The state of emergency proclaimed by the Governor may be terminated at any time by joint resolution of the Legislative Assembly. [1983 c.586 Â§9]

Â Â Â Â Â  401.110 [Amended by 1975 c.379 Â§12; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.115 Additional powers during emergency. During the existence of an emergency, the Governor may:

Â Â Â Â Â  (1) Assume complete control of all emergency operations in the area specified in a proclamation of a state of emergency issued under ORS 401.055, direct all rescue and salvage work and do all things deemed advisable and necessary to alleviate the immediate conditions.

Â Â Â Â Â  (2) Assume control of all police and law enforcement activities in such area, including the activities of all local police and peace officers.

Â Â Â Â Â  (3) Close all roads and highways in such area to traffic or by order of the Governor limit the travel on such roads to such extent as the Governor deems necessary and expedient.

Â Â Â Â Â  (4) Designate persons to coordinate the work of public and private relief agencies operating in such area and exclude from such area any person or agency refusing to cooperate with and work under such coordinator or to cooperate with other agencies engaged in emergency work.

Â Â Â Â Â  (5) Require the aid and assistance of any state or other public or quasi-public agencies in the performance of duties and work attendant upon the emergency conditions in such area. [Formerly 401.530]

Â Â Â Â Â  401.120 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.125 Authority concerning federal financial assistance to political subdivision. Whenever, at the request of the Governor, the President of the United States has declared a major disaster to exist in this state, the Governor is authorized:

Â Â Â Â Â  (1) Upon determination that a political subdivision of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of the political subdivision, for a loan; and to receive and disburse the proceeds of any approved loan to any applicant political subdivision.

Â Â Â Â Â  (2) To determine the amount needed to restore or resume its governmental functions, and to certify the same to the federal government, provided, however, that no application amount shall exceed 25 percent of the annual operating budget of the applicant political subdivision for the fiscal year in which the major disaster occurs.

Â Â Â Â Â  (3) To recommend to the federal government, based upon the review of the Governor, the cancellation of all or any part of repayment when, in the first three full fiscal year period following the major disaster, the revenues of the political subdivision are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character. [Formerly 401.630]

Â Â Â Â Â  401.130 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.135 Authority concerning federal financial assistance to individuals or families. Whenever the President of the United States, at the request of the Governor, with the concurrence of the Emergency Board or Joint Ways and Means Committee of the Legislative Assembly, has declared a major disaster to exist in this state, the Governor is authorized:

Â Â Â Â Â  (1) Upon determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance, to accept a grant by the federal government to fund such financial assistance, subject to such terms and conditions as may be imposed upon the grant.

Â Â Â Â Â  (2) To enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to participate in the funding of the assistance authorized in subsection (1) of this section in an amount not to exceed 25 percent thereof.

Â Â Â Â Â  (3) To make financial grants to help meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster which cannot otherwise adequately be met from other means of assistance. [Formerly 401.640; 1997 c.14 Â§1]

Â Â Â Â Â  401.140 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.145 Authority over removal of disaster debris or wreckage; unconditional authorization of community; liability for injury or damage. (1) Whenever the Governor has declared a disaster emergency to exist under the laws of this state, or the President of the United States, at the request of the Governor, has declared a major disaster or emergency to exist in this state, the Governor is authorized:

Â Â Â Â Â  (a) Through the use of state departments or agencies, or the use of any of the stateÂs instrumentalities, to clear or remove from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety, or public or private property.

Â Â Â Â Â  (b) To accept funds from the federal government and utilize such funds to make grants to any political subdivision for the purpose of removing debris or wreckage from publicly or privately owned land or water.

Â Â Â Â Â  (2) Authority under subsection (1) of this section shall not be exercised unless the affected political subdivision, corporation, organization, or individual shall first present an unconditional authorization for removal of such debris or wreckage from public and private property and, in the case of removal of debris or wreckage from private property, shall first agree to indemnify the state government against any claim arising from such removal.

Â Â Â Â Â  (3) Whenever the Governor provides for clearance of debris or wreckage pursuant to subsections (1) and (2) of this section, employees of the designated state agencies or individuals appointed by the Governor are authorized to enter upon private lands or waters and perform any tasks necessary to the removal or clearance operation.

Â Â Â Â Â  (4) Except in cases of willful misconduct, gross negligence or bad faith, any state employee or individual appointed by the Governor authorized to perform duties necessary to the removal of debris or wreckage shall not be liable for death of or injury to persons or damage to property. [Formerly 401.650]

Â Â Â Â Â  401.150 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.155 Rules to carry out ORS 401.125 to 401.145 and 401.335. The Governor is authorized to make rules and regulations as are necessary to carry out the purposes of ORS 401.125 to 401.145 and 401.335. [Formerly 401.660]

Â Â Â Â Â  401.160 [Amended by 1953 c.6 Â§4; 1955 c.451 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.170 [Amended by 1963 c.179 Â§1; 1971 c.766 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.180 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.190 [Amended by 1963 c.528 Â§5; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.195 [1981 c.763 Â§2; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.200 [1981 c.763 Â§3; 1983 c.586 Â§27; renumbered 401.355]

Â Â Â Â Â  401.205 [1981 c.763 Â§4; 1983 c.586 Â§28; renumbered 401.365]

Â Â Â Â Â  401.210 [Formerly 401.820; 1983 c.586 Â§29; renumbered 401.375]

Â Â Â Â Â  401.215 [Formerly 401.830; 1983 c.586 Â§30; renumbered 401.385]

Â Â Â Â Â  401.220 [1981 c.763 Â§5; 1983 c.586 Â§31; renumbered 401.395]

Â Â Â Â Â  401.225 [1981 c.763 Â§6; 1983 c.586 Â§32; renumbered 401.405]

Â Â Â Â Â  401.230 [1981 c.763 Â§7; 1983 c.586 Â§33; renumbered 401.415]

Â Â Â Â Â  401.235 [1981 c.763 Â§8; 1983 c.586 Â§34; renumbered 401.425]

Â Â Â Â Â  401.240 [1981 c.763 Â§9; 1983 c.586 Â§35; renumbered 401.435]

Â Â Â Â Â  401.245 [1981 c.763 Â§10; 1983 c.586 Â§36; renumbered 401.445]

Â Â Â Â Â  401.250 [1981 c.763 Â§11; 1983 c.586 Â§37; renumbered 401.455]

Â Â Â Â Â  401.255 [1981 c.763 Â§12; 1983 c.586 Â§38; renumbered 401.465]

(Office of Emergency Management)

Â Â Â Â Â  401.260 Office of Emergency Management; director; employees. (1) The Emergency Management Division that has operated under this chapter is continued as the Office of Emergency Management within the Department of State Police and is made the emergency management agency for the State of Oregon. The office shall be under the supervision of a director appointed by the Superintendent of State Police with the approval of the Governor. The appointee shall serve at the pleasure of the superintendent, shall not be subject to the State Personnel Relations Law and shall be qualified by education, training and experience in the emergency management profession. The office shall be responsible administratively to the superintendent, shall retain direct access to the Governor and shall simultaneously notify the Governor and the superintendent of all emergencies.

Â Â Â Â Â  (2) The Superintendent of State Police, with the approval of the Governor, may employ, subject to the applicable provisions of the State Personnel Relations Law, such personnel as are necessary to carry out the purposes of ORS 401.015 to 401.105, 401.260 to 401.325, 401.355 to 401.580 and 401.710 to 401.816, and shall fix their compensation in accordance with the compensation plan for classified employees and make expenditures within the appropriation therefor or from other funds made available to the office for purposes of emergency program management.

Â Â Â Â Â  (3) The continued mission of the Office of Emergency Management is to execute the GovernorÂs responsibilities to maintain an emergency services system as prescribed in this chapter by planning, preparing and providing for the prevention, mitigation and management of emergencies or disasters that present a threat to the lives and property of citizens of and visitors to the State of Oregon. [1983 c.586 Â§10; 1993 c.187 Â§4]

Â Â Â Â Â  401.270 Duties of director; rules. The Director of the Office of Emergency Management shall be responsible for coordinating and facilitating emergency planning, preparedness, response and recovery activities with the state and local emergency services agencies and organizations, and shall, with the approval of the Superintendent of State Police or as directed by the Governor:

Â Â Â Â Â  (1) Make rules that are necessary and proper for the administration and implementation of ORS 401.015 to 401.105, 401.260 to 401.325, 401.355 to 401.580 and 401.706;

Â Â Â Â Â  (2) Coordinate the activities of all public and private organizations specifically related to providing emergency services within this state;

Â Â Â Â Â  (3) Maintain a cooperative liaison with emergency management agencies and organizations of local governments, other states and the federal government;

Â Â Â Â Â  (4) Have such additional authority, duties and responsibilities authorized by ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 or as may be directed by the Governor;

Â Â Â Â Â  (5) Administer grants relating to emergency program management, seismic rehabilitation, emergency services for the state and the statewide 2-1-1 system as provided in ORS 401.294;

Â Â Â Â Â  (6) Provide for and staff a State Emergency Operations Center to aid the Governor and the Office of Emergency Management in the performance of duties under ORS 401.015 to 401.105, 401.260 to 401.325, 401.355 to 401.580 and 401.706;

Â Â Â Â Â  (7) Serve as the GovernorÂs authorized representative for coordination of certain response activities and managing the recovery process;

Â Â Â Â Â  (8) Establish training and professional standards for local emergency program management personnel;

Â Â Â Â Â  (9) Establish task forces and advisory groups to assist the office in achieving mandated responsibilities;

Â Â Â Â Â  (10) Enforce compliance requirements of federal and state agencies for receiving funds and conducting designated emergency functions;

Â Â Â Â Â  (11) Oversee the design, implementation and support of a statewide 2-1-1 system as provided under ORS 401.288; and

Â Â Â Â Â  (12) Coordinate the activities of state and local governments to enable state and local governments to work together during domestic incidents as provided in the National Incident Management System established by the Homeland Security Presidential Directive 5 of February 28, 2003. [1983 c.586 Â§11; 1993 c.187 Â§5; 2003 c.556 Â§2; 2005 c.526 Â§10; 2005 c.813 Â§3; 2005 c.825 Â§10]

Â Â Â Â Â  401.275 System for notification of emergencies; emergency management coordinators; rules. (1) The Department of State Police shall maintain a system for the notification and interagency coordination of state resources in response to natural and technological emergencies and civil disorder involving multijurisdictional cooperation between the various levels of government and private business entities.

Â Â Â Â Â  (2) The notification system shall be managed by the Office of Emergency Management as a continuously available communications network and a component of the stateÂs emergency operations center.

Â Â Â Â Â  (3) The notification system shall be the primary point of contact by which any public agency provides the state notification of an emergency or disaster, or requests access to state and federal resources.

Â Â Â Â Â  (4) Each department of state government, and those agencies of state government identified in the Oregon emergency management plan with emergency service or administrative responsibilities, shall appoint an emergency management coordinator as their representative to work with the office on the development and implementation of emergency plans and procedures.

Â Â Â Â Â  (5) The Department of State Police shall adopt rules relating to the planning, administration and operation of the notification system maintained under this section. [1993 c.187 Â§8]

Â Â Â Â Â  401.280 Federal grants for emergency management and services; authority of office. (1) The Office of Emergency Management is designated as the sole agency of the State of Oregon for the purpose of negotiating agreements with the Federal Emergency Management Agency or other appropriate federal agency, on behalf of the state, for the acquisition of federal funds for the purpose of providing emergency program management and emergency services. All city or county emergency management programs, emergency service agencies and state agencies applying for such funds shall coordinate with the Office of Emergency Management on development of proposals and shall submit applications to the agency to be reviewed or processed, or both.

Â Â Â Â Â  (2) The office is authorized to accept and receive on behalf of the state, counties and cities federal funds for purpose of emergency program management and emergency services, to deposit such funds in the Emergency Management Revolving Account and to authorize the disbursement and distribution of these funds in accordance with the applicable agreement. [1983 c.586 Â§22; 1993 c.187 Â§6]

(2-1-1 Telecommunications System)

Â Â Â Â Â  401.282 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The implementation of a single, easy-to-use telephone number, 2-1-1, will benefit the residents of this state by providing easier access to available health and human services and services after an emergency, by reducing inefficiencies in connecting people with desired service providers and by reducing duplication of efforts.

Â Â Â Â Â  (2) In a time of reduced resources for the provision of health and human services, establishing a cost-effective means to continue to inform the public about available services is a priority.

Â Â Â Â Â  (3) An integrated statewide system of local information and referral service providers will build upon an already existing network of experienced service providers without the necessity of creating a new agency or department. [2005 c.526 Â§1]

Â Â Â Â Â  Note: 401.282 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.284 Definitions for ORS 401.284 to 401.296. As used in ORS 401.284 to 401.296:

Â Â Â Â Â  (1) Â2-1-1Â means the abbreviated dialing code assigned by the Federal Communications Commission for consumer access to community information and referral services.

Â Â Â Â Â  (2) Â2-1-1 serviceÂ means a telephone service that provides information about and referral to health and human services and services after an emergency.

Â Â Â Â Â  (3) Â2-1-1 service areaÂ means an area in the state of Oregon where a 2-1-1 service provider provides 2-1-1 services.

Â Â Â Â Â  (4) Â2-1-1 service providerÂ means a public or nonprofit agency or organization that provides 2-1-1 services.

Â Â Â Â Â  (5) Â2-1-1 system facilitatorÂ means an Oregon nonprofit organization that is devoted to creating a statewide 2-1-1 system. [2005 c.526 Â§3]

Â Â Â Â Â  401.286 Public referral and information telephone number. 2-1-1 is created as the official state dialing code for public referral to and information about health and human services and services after an emergency. [2005 c.526 Â§4]

Â Â Â Â Â  401.288 Contract for 2-1-1 system facilitator. (1) Subject to subsection (3) of this section, the Office of Emergency Management shall enter into a contract with a 2-1-1 system facilitator to design, implement and support a statewide 2-1-1 system.

Â Â Â Â Â  (2) The contract shall ensure that the 2-1-1 system facilitator:

Â Â Â Â Â  (a) Creates a structure for a statewide 2-1-1 resources database that:

Â Â Â Â Â  (A) Meets standards for information and referral systems databases established by a nationally recognized corporation devoted to improving access to services through a mechanism of information and referral; and

Â Â Â Â Â  (B) Will be integrated with local resources databases maintained by approved 2-1-1 service providers;

Â Â Â Â Â  (b) Develops a statewide resources database for the 2-1-1 system; and

Â Â Â Â Â  (c) Maintains public information provided by state agencies and programs that provide health and human services for access by 2-1-1 service providers.

Â Â Â Â Â  (3) In awarding the contract under subsection (1) of this section, the office shall ensure that the 2-1-1 system facilitator has the funds and the financial capacity to carry out the terms of the contract and that the contract is cost-neutral to the office. [2005 c.526 Â§5]

Â Â Â Â Â  401.290 Approval of 2-1-1 service providers. (1) The 2-1-1 system facilitator shall recommend 2-1-1 service providers to the Office of Emergency Management based on the following criteria:

Â Â Â Â Â  (a) The ability of the proposed 2-1-1 service provider to meet the national 2-1-1 standards recommended by a nationally recognized corporation devoted to improving access to services through a mechanism of information and referral;

Â Â Â Â Â  (b) The financial stability of the proposed 2-1-1 service provider;

Â Â Â Â Â  (c) The community support for the proposed 2-1-1 service provider;

Â Â Â Â Â  (d) The relationships of the proposed 2-1-1 service provider with other information and referral services; and

Â Â Â Â Â  (e) Other criteria that the 2-1-1 system facilitator deems appropriate.

Â Â Â Â Â  (2) The office shall approve 2-1-1 service providers based on the recommendations of the 2-1-1 system facilitator. Only a 2-1-1 service provider approved by the office may provide 2-1-1 services. [2005 c.526 Â§6]

Â Â Â Â Â  401.292 Use of 2-1-1 system by state agencies providing health and human services. Before a state agency that provides health and human services establishes a new public information hotline, the state agency shall consult with the Office of Emergency Management about using the 2-1-1 system to provide public access to the information. [2005 c.526 Â§7]

Â Â Â Â Â  401.294 Contributions to support establishment of 2-1-1 system; use of contributions. (1) The Office of Emergency Management may accept contributions of moneys and assistance from the federal government or its agencies or from any other source, public or private, and agree to conditions placed on the moneys not inconsistent with the purpose of establishing a statewide 2-1-1 system.

Â Â Â Â Â  (2) The office may, from contributions of moneys received under subsection (1) of this section:

Â Â Â Â Â  (a) Provide grants to approved 2-1-1 service providers for the design, development, and implementation of 2-1-1 for their 2-1-1 service areas;

Â Â Â Â Â  (b) Provide grants to approved 2-1-1 service providers to enable the provision of 2-1-1 services on an ongoing basis; and

Â Â Â Â Â  (c) Provide grants to approved 2-1-1 service providers to enable the provision of 2-1-1 services 24 hours a day, seven days a week. [2005 c.526 Â§8]

Â Â Â Â Â  401.296 2-1-1 Account. The 2-1-1 Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Office of Emergency Management for the 2-1-1 system under ORS 401.294 shall be deposited into the account and are continuously appropriated to the Office of Emergency Management to be used only for the implementation and support of the 2-1-1 system. [2005 c.526 Â§9]

(Seismic Rehabilitation)

Â Â Â Â Â  401.300 Grant program for seismic rehabilitation of certain facilities. (1) The Director of the Office of Emergency Management, pursuant to the authority to administer grant programs for seismic rehabilitation provided in ORS 401.270, shall develop a grant program for the disbursement of funds for the seismic rehabilitation of critical public buildings, including hospital buildings with acute inpatient care facilities, fire stations, police stations, sheriffsÂ offices, other facilities used by state, county, district or municipal law enforcement agencies and buildings with a capacity of 250 or more persons that are routinely used for student activities by kindergarten through grade 12 public schools, community colleges, education service districts and institutions of higher education. The funds for the seismic rehabilitation of critical public buildings under the grant program are to be provided from the issuance of bonds pursuant to the authority provided in Articles XI-M and XI-N of the Oregon Constitution.

Â Â Â Â Â  (2) The grant program shall include the appointment of a grant committee. The grant committee may be composed of any number of persons with qualifications that the director determines necessary. However, the director shall include persons with experience in administering state grant programs and representatives of entities with responsibility over critical public buildings. The director shall also include as permanent members representatives of:

Â Â Â Â Â  (a) The Department of Human Services;

Â Â Â Â Â  (b) The State Department of Geology and Mineral Industries;

Â Â Â Â Â  (c) The Seismic Safety Policy Advisory Commission; and

Â Â Â Â Â  (d) The Oregon Department of Administrative Services.

Â Â Â Â Â  (3) The director shall determine the form and method of applying for grants from the grant program, the eligibility requirements for grant applicants, and general terms and conditions of the grants. The director shall also provide that the grant committee review grant applications and make a determination of funding based on a scoring system that is directly related to the statewide needs assessment performed by the State Department of Geology and Mineral Industries. Additionally, the grant process may:

Â Â Â Â Â  (a) Require that the grant applicant provide matching funds for completion of any seismic rehabilitation project.

Â Â Â Â Â  (b) Provide authority to the grant committee to waive requirements of the grant program based on special circumstances such as proximity to fault hazards, community value of the structure, emergency functions provided by the structure and storage of hazardous materials.

Â Â Â Â Â  (c) Allow an applicant to appeal any determination of grant funding to the director for reevaluation.

Â Â Â Â Â  (d) Provide that applicants release the state, the director and the grant committee from any claims of liability for providing funding for seismic rehabilitation.

Â Â Â Â Â  (e) Provide separate rules for funding rehabilitation of structural and nonstructural building elements.

Â Â Â Â Â  (4) Subject to the grant rules established by the director and subject to reevaluation by the director, the grant committee has the responsibility to review and make determinations on grant applications under the grant program established pursuant to this section. [2005 c.813 Â§2]

(Powers of Local Governments)

Â Â Â Â Â  401.305 Emergency management agency of city or county; emergency program manager; coordination of emergency management functions. (1) Each county of this state shall, and each city may, establish an emergency management agency which shall be directly responsible to the executive officer or governing body of the county or city.

Â Â Â Â Â  (2) The executive officer or governing body of each county and any city which participates shall appoint an emergency program manager who shall have responsibility for the organization, administration and operation of such agency, subject to the direction and control of the county or city.

Â Â Â Â Â  (3) The local governing bodies of counties and cities that have both city and county emergency management programs shall jointly establish policies which provide direction and identify and define the purpose and roles of the individual emergency management programs, specify the responsibilities of the emergency program managers and staff and establish lines of communication, succession and authority of elected officials for an effective and efficient response to emergency conditions.

Â Â Â Â Â  (4) Each emergency management agency shall perform emergency program management functions within the territorial limits of the county or city and may perform such functions outside the territorial limits as required under any mutual aid or cooperative assistance agreement or as authorized by the county or city.

Â Â Â Â Â  (5) The emergency management functions shall include, as a minimum:

Â Â Â Â Â  (a) Coordination of the planning activities necessary to prepare and maintain a current emergency operations plan, management and maintenance of emergency operating facilities from which elected and appointed officials can direct emergency and disaster response activities;

Â Â Â Â Â  (b) Establishment of an incident command structure for management of a coordinated response by all local emergency service agencies; and

Â Â Â Â Â  (c) Coordination with the Office of Emergency Management to integrate effective practices in emergency preparedness and response as provided in the National Incident Management System established by the Homeland Security Presidential Directive 5 of February 28, 2003. [1983 c.586 Â§12; 1993 c.187 Â§9; 2005 c.825 Â§11]

Â Â Â Â Â  401.309 Declaration of state of emergency by local government; procedures; mandatory evacuations. (1) Each county, city or other municipal corporation in this state may, by ordinance or resolution, establish procedures to prepare for and carry out any activity to prevent, minimize, respond to or recover from an emergency. The ordinance or resolution shall describe the conditions required for the declaration of a state of emergency within the jurisdiction and the agency or individual authorized to declare that a state of emergency exists.

Â Â Â Â Â  (2) An ordinance or resolution adopted under this section may designate the emergency management agency, if any, or any other agency or official of the county, city or municipal corporation as the agency or official charged with carrying out emergency duties or functions under the ordinance.

Â Â Â Â Â  (3) A county, city or municipal corporation may authorize an agency or official to order mandatory evacuations of residents and other individuals after a declaration of a state of emergency within the jurisdiction is declared. An evacuation under an ordinance or resolution authorized by this section shall be ordered only when necessary for public safety or when necessary for the efficient conduct of activities that minimize or mitigate the effects of the emergency.

Â Â Â Â Â  (4) Nothing in this section shall be construed to affect or diminish the powers of the Governor during a state of emergency declared under ORS 401.055. The provisions of ORS 401.015 to 401.105, 401.115 and 401.125 to 401.145 supersede the provisions of an ordinance or resolution authorized by this section when the Governor declares a state of emergency within any area in which such an ordinance or resolution applies.

Â Â Â Â Â  (5) As used in this section, ÂemergencyÂ has the meaning given that term in ORS 401.025. [1997 c.361 Â§2]

Â Â Â Â Â  401.310 [Amended by 1953 c.394 Â§10; 1969 c.80 Â§12; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.315 City or county authorized to incur obligations for emergency services; county determination of emergency. In carrying out the provisions of ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, counties or cities may enter into contracts and incur obligations necessary to mitigate, prepare for, respond to or recover from emergencies or major disaster. A county shall assess whether an emergency exists. [1983 c.586 Â§13; 1991 c.418 Â§2]

Â Â Â Â Â  401.320 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.325 Emergency management agency appropriation; tax levy. (1) Each county and city may make appropriations, in the manner provided by law for making appropriations for the expenses of the county or city, for the payment of expenses of its emergency management agency and may levy taxes upon the taxable property within the county or city.

Â Â Â Â Â  (2) An appropriation made under subsection (1) of this section shall be budgeted so that it is possible to identify it as a distinguishable expense category. [1983 c.586 Â§14]

Â Â Â Â Â  401.330 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.335 Temporary housing for disaster victims; political subdivisionÂs authority. Any political subdivision of this state is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims, and to enter into arrangements necessary to prepare or equip such sites to utilize the housing units. [Formerly 401.620]

(Seismic Safety)

Â Â Â Â Â  401.337 Seismic Safety Policy Advisory Commission; members; term. (1) There is established a Seismic Safety Policy Advisory Commission consisting of the following members:

Â Â Â Â Â  (a) The chief officer or the chief officerÂs designee of the following:

Â Â Â Â Â  (A) Department of Consumer and Business Services;

Â Â Â Â Â  (B) State Department of Geology and Mineral Industries;

Â Â Â Â Â  (C) Department of Land Conservation and Development;

Â Â Â Â Â  (D) Department of Transportation; and

Â Â Â Â Â  (E) Office of Emergency Management of the Department of State Police; and

Â Â Â Â Â  (b) Thirteen members appointed by the Governor as follows:

Â Â Â Â Â  (A) One representative of local government;

Â Â Â Â Â  (B) Six members representing the public interest, including:

Â Â Â Â Â  (i) One representative of a school district, community college or university;

Â Â Â Â Â  (ii) Two members of the Legislative Assembly; and

Â Â Â Â Â  (iii) Three members of the general public; and

Â Â Â Â Â  (C) Six members representing affected industries or stakeholders.

Â Â Â Â Â  (2) The term of office of each member, except a member of the Legislative Assembly, appointed under subsection (1)(b) of this section is four years, but a member serves at the pleasure of the Governor. The term of office of a member of the Legislative Assembly expires at the end of the term for which the member is elected. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. [1991 c.956 Â§2; 1993 c.187 Â§10; 1995 c.511 Â§1; 1997 c.520 Â§Â§1,1a]

Â Â Â Â Â  401.340 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.343 Mission of commission. (1) The mission of the Seismic Safety Policy Advisory Commission shall be to reduce exposure to earthquake hazards in Oregon by:

Â Â Â Â Â  (a) Developing and influencing policy at the federal, state and local levels;

Â Â Â Â Â  (b) Facilitating improved public understanding and encouraging identification of risk;

Â Â Â Â Â  (c) Supporting research and special studies;

Â Â Â Â Â  (d) Supporting appropriate mitigation;

Â Â Â Â Â  (e) Supporting response and recovery; and

Â Â Â Â Â  (f) Supporting and assisting in the coordination of a grant program for the disbursement of funds for seismic rehabilitation of schools and emergency facilities.

Â Â Â Â Â  (2) The commission shall utilize and influence existing agencies and institutions in meeting its goals and is in no way intended to replace or compete with existing authorities relative to earthquakes. Emphasis shall be on coordination and linking of existing resources and authorities.

Â Â Â Â Â  (3) To improve public understanding of earthquake hazards, reduce such hazards and mitigate the possible effects of potentially damaging earthquakes, the commission shall review and advise the Governor and the Legislative Assembly concerning all plans and proposals addressing seismic hazards in the areas of:

Â Â Â Â Â  (a) Any legislative proposals.

Â Â Â Â Â  (b) Plans and proposals of statewide impact.

Â Â Â Â Â  (c) Lists of recommendations for actions and potential rule changes specifically by state agency. [1991 c.956 Â§4; 1997 c.520 Â§2; 2005 c.813 Â§4]

Â Â Â Â Â  401.345 Officers; quorum; meetings; compensation and expenses. (1) The Seismic Safety Policy Advisory Commission shall select one of its members as chairperson and another as vice chairperson, for two-year terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every two months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (4) Each member of the commission, except a member of the Legislative Assembly, appointed under ORS 401.337 (1)(b) shall receive compensation and expenses as provided in ORS 292.495. A legislative member shall receive compensation and expenses as provided in ORS 171.072. [1991 c.956 Â§Â§5,6,7; 1995 c.511 Â§2; 1997 c.520 Â§3]

Â Â Â Â Â  401.347 Support services. The Office of Emergency Management shall provide technical, clerical and other necessary support services to the commission. The Department of Consumer and Business Services, the Department of Human Services, the State Department of Geology and Mineral Industries, the Department of Land Conservation and Development, the Department of Transportation, the Water Resources Department and the Oregon University System shall provide assistance, as required, to the commission to enable it to meet its objectives. [1991 c.956 Â§8]

Â Â Â Â Â  401.350 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.353 Advisory and technical committees; expense reimbursement. (1) To aid and advise the Seismic Safety Policy Advisory Commission in the performance of its functions, the commission may establish such advisory and technical committees as it considers necessary. These committees may be continuing or temporary. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495. [1991 c.956 Â§9]

(Emergency Service Workers)

Â Â Â Â Â  401.355 Eligibility of emergency service worker for benefits for injury sustained in emergency service. (1) An emergency service worker may apply for and may receive benefits as provided in ORS 401.355 to 401.465 for injury sustained in emergency service performed within or without the state:

Â Â Â Â Â  (a) Where the injury is proximately caused by or in the course of emergency service, with or without negligence of the emergency service worker.

Â Â Â Â Â  (b) Where the injury is not caused by the voluntary intoxication of the emergency service worker.

Â Â Â Â Â  (c) Where the injury is not intentionally self-inflicted.

Â Â Â Â Â  (2) No emergency service worker or beneficiary is eligible for benefits under ORS 401.355 to 401.465:

Â Â Â Â Â  (a) If the emergency service worker is entitled to receive benefits under the workersÂ compensation laws of this state or similar statutes in other states or under any disability, retirement or liability insurance program of the workerÂs regular employer who has contributed to the cost thereof, or under any federal or local program for compensation of injuries of public employees, in those cases where the injury is compensable because it arose out of and in the course of emergency service duties performed as part of the regular employment of the emergency service worker.

Â Â Â Â Â  (b) If the emergency service worker is a member of a federal emergency management or emergency service agency or an emergency management or emergency service agency of another state or foreign nation who is performing emergency services in this state. [Formerly 401.200]

Â Â Â Â Â  401.360 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.365 Registration and qualification of emergency management agencies. All state and local emergency management agencies may register and qualify to come within the provisions of ORS 401.355 to 401.465. [Formerly 401.205]

Â Â Â Â Â  401.370 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.375 ÂEmergency serviceÂ defined; service not in violation of child labor laws. Emergency service shall not be deemed employment in violation of any laws of this state relating to labor by minors. ÂEmergency serviceÂ includes all activities authorized and carried on pursuant to ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, including such training as is necessary and proper to engage in such activities. [Formerly 401.210]

Â Â Â Â Â  401.380 [1953 c.394 Â§8; 1959 c.403 Â§1; 1983 c.586 Â§39; renumbered 401.535]

Â Â Â Â Â  401.385 Record of enrollment of emergency service workers. Each emergency program manager of an emergency management agency shall maintain a record of enrollment of emergency service workers who are personnel of the agency. Each record shall contain the name and address of the worker, the name of the employer of the worker, date of enrollment and authorized classification of assignment to duty, including the times of assigned duty, as well as changes in enrollment. The record forms shall be supplied by the Office of Emergency Management. Records of membership in the Oregon State Defense Force shall be maintained by the Military Department of the State of Oregon. [Formerly 401.215; 1989 c.361 Â§9; 1993 c.187 Â§11]

Â Â Â Â Â  401.395 Benefits for injury sustained in emergency service. If an emergency service worker sustains an injury, benefits shall be paid in the same manner as provided for injured workers under the workersÂ compensation laws of this state, except that:

Â Â Â Â Â  (1) If the injury results in temporary partial disability, no benefits shall accrue to the injured emergency service worker on account of loss of wages due to such disability.

Â Â Â Â Â  (2) Costs of rehabilitation services to disabled emergency service workers shall be paid from funds specifically appropriated therefor in an amount approved by the Office of Emergency Management, which shall be the reasonable and necessary cost of such services, including services of a physician or rehabilitation facility specially qualified to render rehabilitation services. Expenses of rehabilitation may include travel, board and room, when necessary.

Â Â Â Â Â  (3) The maximum amount payable for medical, surgical or hospital expenses, compensation and rehabilitation on any one claim shall not exceed $20,000. [Formerly 401.220; 1993 c.187 Â§12]

Â Â Â Â Â  401.405 Benefits not assignable; exempt from execution, attachment and garnishment. No benefits payable under ORS 401.355 to 401.465 are subject to assignment prior to their receipt by the person entitled thereto, nor shall they pass by operation of law. These benefits and the right to receive them are also exempt from seizure on execution, attachment or garnishment, or by the process of any court. [Formerly 401.225]

Â Â Â Â Â  401.410 [1967 c.480 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.415 Benefits as exclusive remedy. The filing of claims for benefits under ORS 401.355 to 401.465 is the exclusive remedy of an emergency service worker or beneficiary for injuries compensable under ORS 401.355 to 401.465 against the state or its political subdivision or any emergency management agency or other person acting under governmental authority in furtherance of emergency service activities, regardless of negligence. [Formerly 401.230]

Â Â Â Â Â  401.420 [1967 c.480 Â§2; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.425 Claims for benefits. (1) Claims for benefits under ORS 401.355 to 401.465 shall be filed by application with the Office of Emergency Management in the manner provided by rules of the Department of State Police.

Â Â Â Â Â  (2) The right to benefits under ORS 401.355 to 401.465 shall be barred unless written claim is filed with the office within 90 days after the injury, or, if death results therefrom, within 90 days after death. However, if death occurs more than one year after the injury, the right shall be barred unless prior written claim based on the injury has been timely filed. The requirements of this subsection may be waived by the office on the ground that, for good and sufficient reason, claim could not be filed on time. [Formerly 401.235; 1993 c.187 Â§13]

Â Â Â Â Â  401.430 [1967 c.480 Â§3; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.435 Appeal. Any question of law or fact may be appealed to the circuit court of the county where the injury occurred within 30 days from the date of mailing of the final decision by the Office of Emergency Management, if the emergency service worker is dissatisfied with the final decision. [Formerly 401.240; 1993 c.187 Â§14]

Â Â Â Â Â  401.440 [1967 c.480 Â§4; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.445 Allocation of necessary funds. If funds are not available to the Office of Emergency Management to pay claims approved under ORS 401.355 to 401.465, the Department of State Police shall request allocation of necessary funds from the Emergency Board if the unavailability occurs during the interim between sessions of the Legislative Assembly. If the unavailability occurs during a session, the Department of State Police shall request the Joint Committee on Ways and Means to submit legislation necessary to provide such funds. [Formerly 401.245; 1993 c.187 Â§15]

Â Â Â Â Â  401.450 [1967 c.480 Â§5; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.455 Benefits limited by availability of funds; priority among claimants. Liability of the State of Oregon or any agency thereof for the payment of benefits under ORS 401.355 to 401.465 is contingent upon and limited by the availability of funds. In the event that funds are not sufficient to meet the benefit claims for a given period, priority among claimants shall be determined according to the time of filing of the claim. [Formerly 401.250]

Â Â Â Â Â  401.460 [1967 c.480 Â§6; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.465 Obtaining public or private insurance with available funds. Funds available for purposes of ORS 401.355 to 401.465 may be used to effect insurance or reinsurance with any authority or instrumentality, public or private, or otherwise to distribute the liability for compensation payable to emergency service workers. [Formerly 401.255; 1993 c.187 Â§16]

Â Â Â Â Â  401.470 [1967 c.480 Â§7; repealed by 1983 c.586 Â§49]

(Miscellaneous)

Â Â Â Â Â  401.480 Cooperative assistance agreements. The state, counties and cities may, in collaboration with public and private agencies, enter into cooperative assistance agreements for reciprocal emergency aid and resources. [1983 c.586 Â§15]

Â Â Â Â Â  401.485 Leaves of absence for disaster relief volunteers; requirements; maximum period; effect on status of employees. (1) State agencies and political subdivisions described in ORS 243.325 (2) to (6) may grant leaves of absence to any public employee who is a certified disaster services volunteer of the American Red Cross to participate in disaster relief services in the State of Oregon. Cumulative leave granted shall not exceed 15 work days in any 12-month period. Such leave granted shall not result in a loss of compensation, seniority, vacation time, sick leave or accrued overtime for which the employee is otherwise eligible. Compensation to an employee granted leave under this section shall be at the employeeÂs regular rate of pay for those regular work hours during which the employee is absent from work.

Â Â Â Â Â  (2) As used in this section, ÂdisasterÂ means those disasters designated at level II and above by the American Red Cross. [1995 c.70 Â§1]

Note: 401.485 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.490 Mutual use of supplies and services. In carrying out the provisions of ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, the Governor and the executive officers or governing bodies of the counties and cities may request and utilize the services, equipment, supplies and facilities of existing departments, offices and agencies of the state and of local governments. The officers and personnel of all local government departments, offices and agencies may cooperate with, and extend such services and facilities to the Governor, to the Office of Emergency Management and to emergency management agencies and emergency service agencies upon request. [1983 c.586 Â§16]

Â Â Â Â Â  401.500 Reimbursement by state for services provided by local government employees. The state shall reimburse a local government for the compensation paid and the actual and necessary travel, subsistence and maintenance expenses of employees of the local government while actually serving at the direction of the Governor or the Director of the Office of Emergency Management in a state function or capacity. [1983 c.586 Â§17]

Â Â Â Â Â  401.505 Acceptance of aid for emergency services. Whenever any organization, agency, person, firm, corporation or officer thereof offers to the state or to any county or city, services, equipment, supplies, material or funds by way of gift, grant or loan for purposes of emergency program management or emergency services, the state, acting through the Governor, or the county or city, acting through its executive officer or governing body, may accept the offer. Upon acceptance, the Governor or executive officer or governing body of a county or city, as the case may be, may authorize any officer thereof to receive the services, equipment, supplies, materials or funds on behalf of the state, county or city, subject to the terms of the offer and any rules of the agency making the offer. [1983 c.586 Â§19]

Â Â Â Â Â  401.510 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.515 Nonliability for emergency services; exception; emergency service workers as agents of state or local governments. (1) During the existence of an emergency, the state and any local government, any agent thereof or emergency service worker engaged in any emergency services activity, while complying with or attempting to comply with ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 or any rule adopted under those sections, is not, except in cases of willful misconduct, gross negligence or bad faith, liable for the death or injury of any person, or damage or loss of property, as a result of that activity.

Â Â Â Â Â  (2) There shall be no liability on the part of a person who owns or maintains any building or premises which has been designated by any emergency management agency or emergency service agency or any public body or officer of this state or the United States as a fallout shelter or a shelter from destructive operations or attacks by enemies of the United States for the death of or injury to any individual or damage to or loss of property while in or upon the building or premises as a result of the condition of the building or premises or as a result of any act or omission, except willful misconduct, gross negligence or bad faith of such person or the servants, agents or employees of the person when the dead or injured individual entered or went on or into the building or premises for the purpose of seeking refuge therein during or in anticipation of destructive operations or attacks by enemies of the United States or during tests ordered by lawful authority.

Â Â Â Â Â  (3) The provisions of ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 do not affect the right of any person to receive benefits or compensation to which the person would otherwise be entitled under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, under ORS chapter 656, under any pension or retirement law or under any act of Congress.

Â Â Â Â Â  (4) Emergency service workers, in carrying out, complying with or attempting to comply with any order or rule issued under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 or any local ordinance, or performing any of their authorized functions or duties or training for the performance of their authorized functions or duties, shall have the same degree of responsibility for their actions and enjoy the same immunities as officers and employees of the state and its local governments performing similar work.

Â Â Â Â Â  (5) This section does not excuse any governmental agency from liability for intentional confiscation or intentional destruction of private property.

Â Â Â Â Â  (6) A person who complies with a lawful order of the Governor under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580 incurs no liability for damages resulting from compliance.

Â Â Â Â Â  (7)(a) An officer, employee or agent of the federal government or another state, or an agency or political subdivision of another state, who is accepted by the Office of Emergency Management to act as an emergency service worker is an agent of this state for the purposes of this section and ORS 30.260 to 30.300.

Â Â Â Â Â  (b) An officer, employee or agent of the federal government or another state, or an agency or political subdivision of another state, who is accepted by a local government emergency management agency to act as an emergency service worker is an agent of the local government emergency management agency for the purposes of this section and ORS 30.260 to 30.300. [1983 c.586 Â§20; 2005 c.825 Â§12]

Â Â Â Â Â  401.520 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.525 Use of moneys and property for emergency services authorized. (1) The expenditure of necessary money and use of state property by any agency in performing duties in an emergency is authorized. Moneys so expended shall be deemed an administrative expense of the agency.

Â Â Â Â Â  (2) If the Governor finds that funds regularly appropriated to state and local governments are not sufficient to cope with a particular emergency, the Governor may, with the concurrence of the Joint Committee on Ways and Means or the Emergency Board, when the Legislative Assembly is not in session, transfer and expend moneys appropriated for other purposes. [1983 c.586 Â§21]

Â Â Â Â Â  401.530 [Amended by 1983 c.586 Â§39a; renumbered 401.115]

Â Â Â Â Â  401.535 Emergency Management Revolving Account; source; use. There is created in the General Fund in the State Treasury an account to be known as the Emergency Management Revolving Account. All contributions, grants-in-aid or other moneys received or collected by the Office of Emergency Management of the Department of State Police, and any other funds contributed, granted or appropriated for transfer to the revolving account under authority of law shall be placed in the General Fund and credited to the Emergency Management Revolving Account. Moneys in the Emergency Management Revolving Account are continuously appropriated to the Office of Emergency Management for the purpose of this section. The office may use the revolving account to pay for the purchase of organizational and mobile support equipment and surplus property, for shelter construction, administration and personal services, when the purchase or expense is incurred pursuant to the officeÂs agreements with the federal government, other state agencies or political subdivisions of the state. [Formerly 401.380; 1993 c.187 Â§17; 2005 c.755 Â§30]

Â Â Â Â Â  401.537 [1991 c.310 Â§4; renumbered 455.448 in 1995]

EMERGENCY RESPONSE DRILLS

Â Â Â Â Â  401.538 State and local agency emergency response drills. (1) Each state or local agency shall drill agency employees working in office buildings on emergency procedures so that the employees may respond to an earthquake emergency without confusion or panic. The agencies shall conduct the drills in accordance with Office of Emergency Management rules. The drills must include familiarization with routes and methods of exiting the building and methods of Âduck, cover and holdÂ during an earthquake. An agency shall conduct the drills annually. The Office of Emergency Management may, by rule or on application, grant exemptions from the drill requirement for good cause.

Â Â Â Â Â  (2) As used in this section, Âstate or local agencyÂ means a state or local office, department, division, bureau, board or commission that is assigned, renting, leasing, owning or controlling office space for carrying out its duties. ÂState or local agencyÂ includes the Legislative Assembly when in regular session. [2001 c.366 Â§1]

Â Â Â Â Â  Note: 401.538 to 401.546 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.539 [1991 c.310 Â§5; renumbered 455.449 in 1995]

Â Â Â Â Â  401.540 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.543 Private employer emergency response drills; exemptions. A person employing 250 or more full-time employees within this state shall drill employees working in office buildings on emergency procedures so that the employees may respond to an earthquake emergency without confusion or panic. The person shall conduct the drills in accordance with Office of Emergency Management rules. The drills must include familiarization with routes and methods of exiting the building and methods of Âduck, cover and holdÂ during an earthquake. The employer shall conduct the drills annually during the month of April. The Office of Emergency Management may, by rule or on application, grant exemptions from the drill requirement for good cause. [2001 c.366 Â§2]

Â Â Â Â Â  Note: See note under 401.538.

Â Â Â Â Â  401.546 Conduct of earthquake emergency drills; rules. The Office of Emergency Management, in consultation with the State Department of Geology and Mineral Industries, shall adopt rules governing the conduct of earthquake emergency drills required by ORS 401.538 and 401.543. In addition to the office submitting the rules for publication pursuant to ORS 183.360, the office and the department shall each post the rules on an electronic bulletin board, home page or similar site. [2001 c.366 Â§3]

Â Â Â Â Â  Note: See note under 401.538.

SEARCH AND RESCUE

(Generally)

Â Â Â Â Â  401.550 Search and Rescue Coordinator; appointment; duties. The Director of the Office of Emergency Management shall appoint a Search and Rescue Coordinator to:

Â Â Â Â Â  (1) Coordinate the search and rescue function of the Office of Emergency Management;

Â Â Â Â Â  (2) Coordinate the activities of state and federal agencies involved in search and rescue;

Â Â Â Â Â  (3) Establish liaison with the Oregon State SheriffsÂ Association and other public and private organizations and agencies involved in search and rescue;

Â Â Â Â Â  (4) Provide on-scene search and rescue coordination when requested by an authorized person;

Â Â Â Â Â  (5) Coordinate and process requests for the use of emergency service workers and equipment;

Â Â Â Â Â  (6) Assist in developing training and outdoor education programs;

Â Â Â Â Â  (7) Gather statistics in search and rescue operations; and

Â Â Â Â Â  (8) Gather and disseminate resource information of personnel, equipment and materials available for search and rescue. [1983 c.586 Â§23; 1993 c.18 Â§93]

Â Â Â Â Â  401.555 Program for air search and rescue. The Office of Emergency Management of the Department of State Police shall establish and maintain a program for the air search and rescue of lost aircraft and persons and for the air support of other emergency situations. The program established under this section may include, but shall not be limited to, the following:

Â Â Â Â Â  (1) The formation of a volunteer air search and rescue organization and provision of appropriate training to this organization.

Â Â Â Â Â  (2) Directing, coordinating and performing air activities in conjunction with air search and rescue and other emergency situations.

Â Â Â Â Â  (3) Entering into agreements with private persons, volunteer organizations, and federal, state and local agencies for air search and rescue and other emergency activities.

Â Â Â Â Â  (4) Such other related activities as may be deemed necessary and appropriate by the Director of the Office of Emergency Management. [Formerly 835.075]

Â Â Â Â Â  401.560 Search and rescue activities; responsibilities of sheriff; delegation of sheriffÂs duties. (1) The sheriff of each county has the responsibility for search and rescue activities within the county. The duty of a sheriff under this subsection may be delegated to a qualified deputy or emergency service worker.

Â Â Â Â Â  (2) If the sheriff does not accept the responsibility for search and rescue activities, the chief executive of the county shall designate the county emergency program manager to perform the duties and responsibilities required under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580.

Â Â Â Â Â  (3) The sheriff or authorized person of each county shall notify the Office of Emergency Management of each search and rescue in the county and shall request the assignment of incident numbers therefor.

Â Â Â Â Â  (4) The sheriff or authorized person of each county shall work with the county emergency program manager in coordinating search and rescue activities in the county of the sheriff and in registering emergency service workers. [1983 c.586 Â§25; 1993 c.187 Â§18]

Â Â Â Â Â  401.570 Restriction of access to search and rescue area. The sheriff of each county, the county emergency program manager performing the sheriffÂs duties under ORS 401.560 or duly assigned military or state police personnel may restrict access to a specific search and rescue area. No unauthorized person shall then enter into a restricted area or interfere with a search and rescue. Provision shall be made for reasonable access by members of the media in the performance of newsgathering and reporting. Access shall be restricted for a reasonable period of time necessary to accomplish the search and rescue. [1983 c.586 Â§24; 1993 c.187 Â§19]

Â Â Â Â Â  401.573 County sheriff to adopt search and rescue plan; contents; annual review. (1) The sheriff of each county shall adopt a search and rescue plan for the county. The search and rescue plan shall set forth search and rescue policies for the county and shall describe procedures for implementing those policies. A county search and rescue plan shall list and describe materials, equipment and personnel available within the county for search and rescue incidents. The plan shall also include:

Â Â Â Â Â  (a) A detailed description of activities and circumstances that constitute search and rescue in the county.

Â Â Â Â Â  (b) Identification of volunteer organizations available to the county for use for search and rescue.

Â Â Â Â Â  (c) Procedures for contacting and requesting assistance from volunteer organizations during search and rescue activities.

Â Â Â Â Â  (d) Procedures for contacting and requesting available assistance from other agencies and groups.

Â Â Â Â Â  (e) Minimum standards for individuals whose technical or professional skills may be required for search and rescue.

Â Â Â Â Â  (2) A county search and rescue plan adopted under this section shall require a person in charge of a search and rescue to complete a fact sheet for the incident. The fact sheet shall contain the incident number assigned under ORS 401.580 for search and rescue and such other information required under the search and rescue plan of the county.

Â Â Â Â Â  (3) The sheriff of each county shall review and, if necessary or desirable, revise the search and rescue plan annually. After the initial adoption of a search and rescue plan under this section and after each annual review or revision of the plan, the sheriff shall submit the plan to the Search and Rescue Coordinator appointed under ORS 401.550.

Â Â Â Â Â  (4) The Office of Emergency Management, after consultation with the Oregon State SheriffsÂ Association, may establish guidelines for county search and rescue plans.

Â Â Â Â Â  (5) The Office of Emergency Management shall annually publish and distribute to the sheriff of each county a search and rescue resource inventory, which shall include materials, equipment and personnel available from counties, agencies and the State of Oregon for use in search and rescue incidents. [1985 c.470 Â§2; 1993 c.18 Â§94; 1993 c.187 Â§20]

Â Â Â Â Â  401.576 Critique of search and rescue incident required; filing with Office of Emergency Management. After a search and rescue that, in the opinion of the sheriff, is other than routine or upon request for a critique from an individual directly involved in the incident, the sheriff of the county in which the search and rescue took place shall conduct a critique of the incident. As part of the critique, the sheriff shall examine the search and rescue report and may receive testimony and information from persons involved in the incident. When a critique of a search and rescue is conducted under this section, the sheriff shall prepare findings of fact concerning the search and rescue and may prepare recommendations for the conduct of future incidents or propose amendments to the search and rescue plan under which the search and rescue was conducted. If amendments to the search and rescue plan are proposed and adopted, the sheriff shall file the amended search and rescue plan with the Office of Emergency Management. [1985 c.470 Â§3; 1993 c.187 Â§21]

Â Â Â Â Â  401.580 Search and rescue incident number. (1) An incident number shall be assigned to each search and rescue reported by an authorized person under ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580.

Â Â Â Â Â  (2) The incident number assigned shall be referenced for:

Â Â Â Â Â  (a) The payment of workersÂ compensation benefits for those persons participating in search and rescue activities; and

Â Â Â Â Â  (b) The dispatch and request for state, federal and cooperative assistance resources. [1983 c.586 Â§26; 1993 c.187 Â§22]

Â Â Â Â Â  401.590 Reimbursement of public body for search and rescue by benefited persons; amount; exceptions. (1) A public body may collect an amount specified in this section as reimbursement for the cost of search and rescue activities when the public body conducts search and rescue activities for the benefit of hikers, climbers, hunters and other users of wilderness areas or unpopulated forested or mountainous recreational areas in this state.

Â Â Â Â Â  (2) The public body may collect moneys as authorized by this section from each person for whose benefit search and rescue activities are conducted. The public body may not collect more than $500 from an individual under this section and may not collect more than the actual cost of the search and rescue activities from all of the individuals for whose benefit the activities are conducted.

Â Â Â Â Â  (3) A public body may obtain reimbursement under this section only when:

Â Â Â Â Â  (a) Reasonable care was not exercised by the individuals for whose benefit the search and rescue activities are conducted; or

Â Â Â Â Â  (b) Applicable laws were violated by such individuals.

Â Â Â Â Â  (4) Any individual who is charged a fee for reimbursement under this section may appeal the charge or the amount of the fee to the public body that charged the fee.

Â Â Â Â Â  (5) For the purposes of subsection (3) of this section, evidence of reasonable care includes:

Â Â Â Â Â  (a) The individuals possessed experience and used equipment that was appropriate for the known conditions of weather and terrain.

Â Â Â Â Â  (b) The individuals used or attempted to use locating devices or cellular telephones when appropriate.

Â Â Â Â Â  (c) The individuals notified responsible persons or organizations of the expected time of departure and the expected time of return and the planned location or route of activity.

Â Â Â Â Â  (d) The individuals had maps and orienteering equipment and used trails or other routes that were appropriate for the conditions.

Â Â Â Â Â  (6) As used in this section, Âpublic bodyÂ means any unit of state or local government that conducts or has authority to conduct search and rescue activities. [1995 c.570 Â§1]

Â Â Â Â Â  Note: 401.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.600 [1975 c.624 Â§4; repealed by 1983 c.586 Â§49]

(Equipment and Signaling Devices)

Â Â Â Â Â  401.605 Definitions for ORS 401.605 to 401.635. As used in ORS 401.605 to 401.635:

Â Â Â Â Â  (1) ÂElectronic signaling deviceÂ includes, but is not limited to, a system consisting of an instrument which emits a radio signal, designed to be carried on the person, an instrument for locating the source of such signal, designed to be utilized by searchers and such instruments as may be employed for testing and maintaining the same.

Â Â Â Â Â  (2) ÂInherent risks of wilderness travel and mountain climbingÂ includes, but is not limited to, those dangers or conditions, the risk of which is an integral part of these activities, such as becoming lost, incapacitated or for some other reason being unable to return safely without outside assistance. ÂInherent risksÂ include the activities associated with search and rescue, due to the unpredictable circumstances under which search and rescue operations are conducted.

Â Â Â Â Â  (3) ÂWilderness travelÂ includes, but is not limited to, travel in areas not served by roads suitable for ordinary motor vehicles, whether or not such areas have been officially designated as wilderness areas. [1987 c.915 Â§1; 1993 c.18 Â§95]

Â Â Â Â Â  Note: 401.605 to 401.635 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.610 [1975 c.624 Â§5; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.615 Assumption of risk of wilderness travel or mountain climbing; use and effect of signal devices. (1) In accordance with ORS 31.600 and notwithstanding ORS 31.620 (2), an individual who engages in wilderness travel or mountain climbing accepts and assumes the inherent risks of wilderness travel or mountain climbing.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that the use of electronic signaling devices can aid in locating wilderness travelers or mountain climbers who require search and rescue, but that the use of such devices may be required in unpredictable circumstances which may not result in successful function of such devices. [1987 c.915 Â§2]

Â Â Â Â Â  Note: See note under 401.605.

Â Â Â Â Â  401.620 [1975 c.624 Â§6; renumbered 401.335]

Â Â Â Â Â  401.625 Required equipment when guiding children above timberline. A person who guides for compensation an organized group that includes children under 18 years of age on any mountain above the timberline must carry an altimeter, a contour map of the area and a compass. [1987 c.915 Â§4]

Â Â Â Â Â  Note: See note under 401.605.

Â Â Â Â Â  401.627 Exemption from liability for electronic signaling device; exceptions. No person may maintain an action against the manufacturer, distributor or supplier of an electronic signaling device for any loss or damage incurred during wilderness travel or mountain climbing, based on a claim that such a device failed to function successfully unless the person shows that the failure resulted from willful or wanton misconduct of the defendant or from the defendantÂs distributing or supplying such a device having actual knowledge that it fails to meet the specifications referred to in ORS 401.635. [1987 c.915 Â§3]

Â Â Â Â Â  Note: See note under 401.605.

Â Â Â Â Â  401.630 [1975 c.624 Â§7; renumbered 401.125]

Â Â Â Â Â  401.635 Electronic signaling devices; rulemaking authority of state police; advisory committee. The Department of State Police by rule shall adopt specifications and distribution procedures applicable to electronic signaling devices described in ORS 401.605 to 401.635. The department may appoint an advisory committee to advise it on the specifications and procedures. [1987 c.915 Â§5; 1993 c.18 Â§96]

Â Â Â Â Â  Note: See note under 401.605.

GOVERNORÂS NONEMERGENCY AUTHORITY TO ASSIGN COUNTY, CITY OR DISTRICT RESOURCES

Â Â Â Â Â  401.638 Assignment by Governor of local resources under direction of State Fire Marshal. (1) The Governor may assign and make available for use and duty in any county, city or district, under the direction and command of the State Fire Marshal or a designee of the State Fire Marshal, any personnel or equipment resources of a county, city or district for the purpose of responding to the structural collapse, or the threat of imminent structural collapse, of a fixture to real property. This section does not authorize the Governor to assign and make available the fire-fighting resources of a fire district that possesses only one self-propelled pumping unit.

Â Â Â Â Â  (2) The Governor may assign and make available local resources under this section without declaring a state of emergency and without regard to the criteria established in ORS 401.015 for assuming authority or responsibility for responding to an event. The State Fire Marshal, or a designee of the State Fire Marshal, may direct and command the use of the local resources made available by the Governor under this section regardless of whether the county, city or district to which the resources are made available has declared a state of emergency under ORS 401.309.

Â Â Â Â Â  (3) The State Fire Marshal shall prepare plans for effectively carrying out this section and shall provide advice and counsel to the Governor for the most practical utilization of local resources under this section. [2005 c.651 Â§1]

Â Â Â Â Â  Note: 401.638 to 401.645 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.639 Powers and duties of local personnel acting under direction of State Fire Marshal. If county, city or district personnel are assigned and used under ORS 401.638 to respond to a structural collapse or threat of imminent structural collapse in another county, city or district, the personnel have the same powers, duties, rights, privileges and immunities as they have when performing their duties in the county, city or district in which they are normally employed. [2005 c.651 Â§2]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.640 [1975 c.624 Â§11; renumbered 401.135]

Â Â Â Â Â  401.641 Liability for expenses incurred and for loss or damage to local equipment; filing claim. (1) If county, city or district equipment is assigned and used under ORS 401.638 to respond to a structural collapse or threat of imminent structural collapse in another county, city or district, the state:

Â Â Â Â Â  (a) Is liable for any resulting loss of, or damage to, the equipment.

Â Â Â Â Â  (b) Shall pay any expense incurred by the responding county, city or district for transportation, performance or maintenance of the equipment.

Â Â Â Â Â  (2) A claim for loss, damage or expense under subsection (1) of this section must be filed within 60 days after the loss, damage or expense is incurred, or within any extension of time for filing the claim granted by the Department of State Police. The claim must include an itemized notice of the claim, signed under oath, and be served by mail or personally upon the department. An accepted claim for loss, damage or expense shall be payable from moneys made available under ORS 401.355 to 401.465. [2005 c.651 Â§3]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.643 Liability for expenses incurred using local personnel. If county, city or district personnel are assigned and used under ORS 401.638 to respond to a structural collapse or threat of imminent structural collapse in another county, city or district and the response prevents the personnel from performing their duties in the county, city or district in which the personnel are normally employed, the state shall reimburse the county, city or district supplying the personnel for the compensation paid to the personnel during the response. The state shall also defray the actual travel and maintenance expenses for responding personnel incurred as a result of the response. [2005 c.651 Â§4]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.645 Immunity from liability for local personnel acting in line of duty; exception. Personnel assigned under ORS 401.638, the state or a county, city or district is not liable for any injury to person or property resulting from the performance of any duty under ORS 401.638 or an assignment, use or response under ORS 401.638. However, this section does not confer immunity from liability for injury to person or property resulting from intentional misconduct or gross negligence. The immunity from liability provided to responding personnel under this section is in addition to any immunity available to responding personnel under ORS 401.639. [2005 c.651 Â§5]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.650 [1975 c.624 Â§Â§8,9,10; renumbered 401.145]

EMERGENCY HEALTH CARE SERVICES

Â Â Â Â Â  401.651 Definitions for ORS 401.651 to 401.670. As used in ORS 401.651 to 401.670:

Â Â Â Â Â  (1) ÂHealth care facilityÂ means a health care facility as defined in ORS 442.015 that has been licensed under ORS chapter 441.

Â Â Â Â Â  (2) ÂHealth care providerÂ means an individual licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care services in the ordinary course of business or practice of a profession. [2003 c.298 Â§2]

Â Â Â Â Â  401.654 Registry of emergency health care providers. (1) The Department of Human Services may establish a registry of emergency health care providers who are available to provide health care services during an emergency or crisis. The department may require training related to the provision of health care services in an emergency or crisis as a condition of registration.

Â Â Â Â Â  (2) The department shall issue identification cards to health care providers included in the registry established under this section that:

Â Â Â Â Â  (a) Identify the health care provider;

Â Â Â Â Â  (b) Indicate that the health care provider is registered as an Oregon emergency health care provider;

Â Â Â Â Â  (c) Identify the license or certification held by the health care provider; and

Â Â Â Â Â  (d) Identify the health care providerÂs usual area of practice if that information is available and the department determines that it is appropriate to provide that information.

Â Â Â Â Â  (3) The department by rule shall establish a form for identification cards issued under subsection (2) of this section.

Â Â Â Â Â  (4) The department shall support and provide assistance to the Office of Emergency Management in emergencies or crises involving the public health or requiring emergency medical response. [2003 c.298 Â§3]

Â Â Â Â Â  401.657 Emergency health care facility; emergency operations plan; credentialing plan; rules. (1) The Department of Human Services may designate all or part of a health care facility or other location as an emergency health care center. Upon the Governor declaring a state of emergency under ORS 401.055, or proclaiming a state of impending public health crisis after determining that a threat to the public health is imminent and likely to be widespread, life-threatening and of a scope that requires immediate medical action to protect the public health, emergency health care centers may be used for:

Â Â Â Â Â  (a) Evaluation and referral of individuals affected by the emergency or crisis;

Â Â Â Â Â  (b) Provision of health care services; and

Â Â Â Â Â  (c) Preparation of patients for transportation.

Â Â Â Â Â  (2) The department may enter into cooperative agreements with local public health authorities that allow local public health authorities to designate emergency health care centers under this section.

Â Â Â Â Â  (3) An emergency health care center designated under this section must have an emergency operations plan and a credentialing plan that governs the use of emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services at the center under ORS 401.651 to 401.670. The emergency operations plan and credentialing plan must comply with rules governing those plans adopted by the department. [2003 c.298 Â§4]

Â Â Â Â Â  401.660 [1975 c.624 Â§12; 1983 c.586 Â§40; renumbered 401.155]

Â Â Â Â Â  401.661 Voluntary provision of health care services. Upon the Governor declaring a state of emergency under ORS 401.055, or proclaiming a state of impending public health crisis after determining that a threat to the public health is imminent and likely to be widespread, life-threatening and of a scope that requires immediate medical action to protect the public health:

Â Â Â Â Â  (1) The Department of Human Services may direct emergency health care providers registered under ORS 401.654 who are willing to provide health care services on a voluntary basis to proceed to any place in this state where health care services are required by reason of the emergency or crisis; and

Â Â Â Â Â  (2) Any emergency health care provider registered under ORS 401.654 or other health care provider may volunteer to perform health care services described in ORS 401.657 at any emergency health care center or health care facility in the manner provided by ORS 401.664. [2003 c.298 Â§5]

Â Â Â Â Â  401.664 Emergency operations plan; credentialing plans. (1) Emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services under ORS 401.651 to 401.670 must provide those services in accordance with the emergency operations plan and credentialing plan adopted by the emergency health care center or by the health care facility at which the services are rendered.

Â Â Â Â Â  (2) An emergency health care center or health care facility may determine the services to be provided by any emergency health care provider registered under ORS 401.654 or other health care provider who volunteers to perform health care services under ORS 401.651 to 401.670. [2003 c.298 Â§6]

Â Â Â Â Â  401.667 Agency of emergency health care providers and emergency health care facilities for purposes of ORS 30.260 to 30.300; rules. (1) Emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services without compensation under ORS 401.651 to 401.670 are agents of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of those services.

Â Â Â Â Â  (2) Health care facilities and other persons operating emergency health care centers designated under ORS 401.657 are agents of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of services provided without compensation through those centers or facilities under ORS 401.651 to 401.670.

Â Â Â Â Â  (3) An emergency health care provider registered under ORS 401.654 participating in training authorized by the Department of Human Services under ORS 401.651 to 401.670 is an agent of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of that training.

Â Â Â Â Â  (4) The provisions of subsections (1) and (2) of this section apply only to emergency health care centers or health care facilities that have adopted emergency operations plans and credentialing plans that govern the use of emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services under ORS 401.651 to 401.670. An emergency operations plan and a credentialing plan must comply with rules governing those plans adopted by the Department of Human Services. [2003 c.298 Â§7]

Â Â Â Â Â  401.670 Rules. The Department of Human Services shall adopt all rules necessary for the implementation of ORS 401.651 to 401.670. [2003 c.298 Â§8]

EMERGENCY TELECOMMUNICATIONS SYSTEMS

Â Â Â Â Â  401.706 Policy; deployment of broadband telecommunications services. It is the policy of the State of Oregon to encourage and support the rapid deployment of broadband telecommunications services in areas of the state where such services do not exist, to support redundancy of critical telecommunications assets in order to ensure homeland security protections in the state and to ensure that a secure conduit is available for emergency communications and public safety networks in all Oregon communities. [2003 c.556 Â§1]

Â Â Â Â Â  Note: 401.706 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.710 Definitions for ORS 305.823 and 401.710 to 401.816. As used in ORS 305.823 and 401.710 to 401.816, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccountÂ means the Emergency Communications Account.

Â Â Â Â Â  (2) ÂCentral officeÂ means a utility that houses the switching and trunking equipment serving telephones in a defined area.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂEmergency callÂ means a telephone request that results from a situation where prompt service is essential to preserve human life or property.

Â Â Â Â Â  (5) ÂEnhanced 9-1-1 telephone serviceÂ means 9-1-1 telephone service consisting of a network, database and on-premises equipment that provides automatic display at the designated public safety answering point of the address and telephone number at the time of receiving an incoming 9-1-1 call.

Â Â Â Â Â  (6) ÂExchange access servicesÂ means:

Â Â Â Â Â  (a) Telephone exchange access lines or channels that provide local access by a subscriber in this state to the local telecommunications network to effect the transfer of information; and

Â Â Â Â Â  (b) Unless a separate tariff rate is charged therefor, any facility or service provided in connection with the services described in paragraph (a) of this subsection.

Â Â Â Â Â  (7) ÂGoverning bodyÂ means the board of county commissioners of a county, city council of a city, other governing body of a city or county, board of directors of a special district or a 9-1-1 jurisdiction.

Â Â Â Â Â  (8) ÂLocal governmentÂ has the meaning given that term in ORS 190.710.

Â Â Â Â Â  (9) ÂOfficeÂ means the Office of Emergency Management of the Department of State Police.

Â Â Â Â Â  (10) ÂProviderÂ means a utility or other vendor or supplier of telecommunications service or equipment that provides telecommunications with access to the 9-1-1 emergency reporting system through local exchange service, cellular service or other wired or wireless means.

Â Â Â Â Â  (11) ÂPublic or private safety agencyÂ means any unit of state or local government, a special-purpose district or a private firm that provides or has authority to provide fire-fighting, police, ambulance or emergency medical services.

Â Â Â Â Â  (12) ÂPublic safety answering pointÂ means a 24-hour communications facility established as an answering location for 9-1-1 calls originating within a given service area. A Âprimary public safety answering pointÂ receives all calls directly from the public. A Âsecondary public safety answering pointÂ only receives calls from a primary public safety answering point on a transfer or relay basis.

Â Â Â Â Â  (13) ÂSubscriberÂ means a person who has telecommunication access to the 9-1-1 emergency reporting system through local exchange service, cellular service or other wired or wireless means.

Â Â Â Â Â  (14) ÂTTYÂ means a telephone-typewriter used by a hearing or speech impaired person to communicate with another device or individual.

Â Â Â Â Â  (15) ÂUtilityÂ means a utility as defined in ORS 759.005, a telecommunications carrier as defined in ORS 133.721 or a municipality or any provider of exchange access services.

Â Â Â Â Â  (16) ÂVendorÂ means any corporation, company, individual or association, providing telephone customer premises equipment or equipment specific to the operation of enhanced 9-1-1 telephone service.

Â Â Â Â Â  (17) Â9-1-1 emergency reporting systemÂ means a telephone service that provides the users of a public telephone system the ability to reach a primary public safety answering point by calling 9-1-1.

Â Â Â Â Â  (18) Â9-1-1 jurisdictionÂ means an entity created under ORS chapter 190, a county service district established under ORS chapter 451 to provide an emergency communications system, an emergency communications district created under ORS 401.818 to 401.857 or a group of public or private safety agencies who have agreed in writing to jointly plan the installation, maintenance, operation or improvement of a 9-1-1 emergency reporting system.

Â Â Â Â Â  (19) Â9-1-1 service areaÂ means the geographical area that contains the entire central office serving area from which the primary public safety answering point will have the capability to answer calls placed to 9-1-1. [1981 c.533 Â§1; 1987 c.447 Â§125; 1987 c.525 Â§5; 1987 c.671 Â§15; 1989 c.793 Â§2; 1991 c.743 Â§1; 1993 c.187 Â§23; 1995 c.276 Â§1; 1999 c.1093 Â§13]

Â Â Â Â Â  401.715 Exemption from liability for 9-1-1 providers. No provider or any subsidiary of a provider or any other person that supplies 9-1-1 emergency reporting system equipment, or enhanced 9-1-1 telephone service equipment or services, or the employees or agents thereof, or the 9-1-1 jurisdiction or the employees or agents thereof, shall be held civilly liable for the installation, performance, provision or maintenance of a 9-1-1 emergency reporting system or enhanced 9-1-1 telephone service if the provider, subsidiary or other supplier, or the employees or agents thereof, or the 9-1-1 jurisdiction or the employees or agents thereof, act without willful or wanton conduct. Nothing in this section shall affect any liability a 9-1-1 jurisdiction may have for operator or operator-supervisor negligence in receiving calls from the public and rendering dispatch services to the public. [1989 c.793 Â§5; 1991 c.743 Â§2]

Â Â Â Â Â  401.720 9-1-1 emergency reporting systems mandatory; requirements; Â9-1-1Â as primary emergency number; alternate numbers required; enhancement requirements. (1) The primary emergency telephone number within the state shall be 9-1-1, but a public or private safety agency shall maintain both a separate seven-digit secondary emergency number for use by the telephone company operator and a separate seven-digit nonemergency number.

Â Â Â Â Â  (2) Every public and private safety agency in this state shall participate in a 9-1-1 emergency reporting system.

Â Â Â Â Â  (3) No emergency telephone number other than 9-1-1 shall be published on the top three-quarters of the emergency listing page of a telephone book. However, an alternative nonemergency telephone number for a 9-1-1 jurisdiction may be printed on the top three-quarters of the emergency listing page of a telephone book. The remainder of the page may be used to list the Oregon Poison Center, Federal Bureau of Investigation, a designated mental health crises service and United States Coast Guard, where applicable. If there is more than one mental health crises service in a jurisdiction, the county health department shall decide which mental health crises service to list by using the criteria of a 24-hour staffed service, nonprofit organization, and non-9-1-1 participating agency. Referral to the community services section will be made for other numbers.

Â Â Â Â Â  (4) The 9-1-1 emergency reporting system shall include at a minimum:

Â Â Â Â Â  (a) A primary public safety answering point automatically accessible anywhere in the 9-1-1 jurisdiction service area by calling 9-1-1;

Â Â Â Â Â  (b) Central dispatch of public and private safety services in the 9-1-1 service area or relay or transfer of 9-1-1 calls to an appropriate public or private safety agency; and

Â Â Â Â Â  (c) Two 9-1-1 circuits from each utility central office to each primary public safety answering point.

Â Â Â Â Â  (5) Every public and private safety agency in this state shall establish or participate in a 9-1-1 emergency reporting system using enhanced 9-1-1 telephone service before January 1, 2000. In addition to the requirements set forth in subsection (4) of this section, enhanced 9-1-1 telephone service shall include:

Â Â Â Â Â  (a) Two call-taker stations with staffing required for one;

Â Â Â Â Â  (b) Automatic display at the designated public safety answering point of the address and telephone number at the time of receiving an incoming 9-1-1 call;

Â Â Â Â Â  (c) A network which is developed to transport address and telephone number information to the designated public safety answering point automatically upon a person placing a call to 9-1-1; and

Â Â Â Â Â  (d) Emergency telephone service in which no more than one call in 100 attempts will receive a busy signal on the first attempt during the average busiest hour or a minimum of two 9-1-1 circuits to the primary public safety answering point. [1981 c.533 Â§2; 1989 c.793 Â§8; 1991 c.743 Â§3; 1999 c.241 Â§1]

Â Â Â Â Â  401.730 Office of Emergency Management duties and powers; rules. (1) The Office of Emergency Management shall:

Â Â Â Â Â  (a) Adopt rules in accordance with ORS chapter 183 relating to the planning, administration and funding of 9-1-1 emergency reporting systems established pursuant to ORS 401.720.

Â Â Â Â Â  (b) Upon request of a 9-1-1 jurisdiction, local government or governing body, assist in planning 9-1-1 emergency reporting systems. In addition, the office may at the request of a 9-1-1 jurisdiction act as an agent of the 9-1-1 jurisdiction for the purposes of purchasing and maintaining equipment and services required to fulfill the requirements of ORS 401.720.

Â Â Â Â Â  (c) Report biennially to the Legislative Assembly the progress made in implementing ORS 305.823 and 401.710 to 401.816. The report shall include financial information concerning all revenues collected, distributed and expended by state agencies and 9-1-1 jurisdictions, and all account and subaccount balances, for the purposes of complying with ORS 401.710 to 401.816.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the office shall not require by rule or otherwise that the proposed or established 9-1-1 emergency reporting system of a 9-1-1 jurisdiction meet any technical standards in addition to those provided in ORS 401.720.

Â Â Â Â Â  (3) The office may establish advisory committees and study groups to study and advise on the planning and administration of 9-1-1 emergency reporting systems, multijurisdictional 9-1-1 emergency reporting systems and issues impacting 9-1-1 emergency reporting systems throughout the state. [1981 c.533 Â§3; 1989 c.793 Â§9; 1991 c.743 Â§4]

Â Â Â Â Â  401.733 [1991 c.743 Â§24; 1993 c.808 Â§5; repealed by 1995 c.79 Â§205]

Â Â Â Â Â  401.735 Minimum standards for public safety telecommunications personnel; operative date; training program; rules. (1) The Office of Emergency Management, by rule, shall adopt minimum standards for public safety telecommunications personnel, including but not limited to emergency telephone workers, as defined in ORS 243.736. In developing the standards, the office shall address the necessary multiagency support, coordination, planning, administration and ongoing maintenance of a certification program which includes testing to determine whether workers subject to the standards are in compliance.

Â Â Â Â Â  (2) The standards referred to in subsection (1) of this section shall not become operative until the Board on Public Safety Standards and Training determines that there has been an adequate personnel training period to permit compliance with the standards.

Â Â Â Â Â  (3) The Board on Public Safety Standards and Training shall develop a recommended training program and a plan for implementing the training program to provide workers that are subject to the minimum standards referred to in subsection (1) of this section with the training necessary to comply with the standards. The implementation plan shall address the cost considerations of the training program both to state and local government agencies whose workers are subject to the minimum standards. [1989 c.793 Â§9a; 1991 c.742 Â§12]

Â Â Â Â Â  401.740 [1981 c.533 Â§4; repealed by 1989 c.793 Â§17]

Â Â Â Â Â  401.750 [1981 c.533 Â§5; 1987 c.447 Â§127; repealed by 1989 c.793 Â§17]

Â Â Â Â Â  401.755 Submission of revised plan; review; cost estimates; approval of plan. (1) Each 9-1-1 jurisdiction shall submit to the Office of Emergency Management in writing within 30 days any change made to the 9-1-1 emergency telephone system which alters the final plan or system description on file with the office. Such changes may include but are not limited to, the address of the public safety answering point, telephone numbers used to satisfy requirements set forth in ORS 401.720, director changes, agencies served by the 9-1-1 jurisdiction and method used to direct the 9-1-1 call once received by the primary public safety answering point.

Â Â Â Â Â  (2) If an established 9-1-1 jurisdiction proposes to move its 9-1-1 emergency reporting system from one public safety answering point to another or a governing body proposes to establish a new 9-1-1 jurisdiction with a new primary public safety answering point and if either of these proposals will result in control of the 9-1-1 emergency reporting system by an agency or agencies other than as identified in the final plan approved by the office under ORS 401.750 (1987 Replacement Part), section 7, chapter 743, Oregon Laws 1991, or the system description filed with the office under ORS 401.750 (5) (1987 Replacement Part), the 9-1-1 jurisdiction or governing body shall submit a plan setting forth these changes to:

Â Â Â Â Â  (a) The Office of Emergency Management;

Â Â Â Â Â  (b) Public and private safety agencies in the 9-1-1 service area; and

Â Â Â Â Â  (c) Utilities which provide telephone service in the 9-1-1 service area.

Â Â Â Â Â  (3) In addition to meeting the requirements of ORS 401.720 and rules adopted pursuant to ORS 401.730, the plan shall include a description of all capital and recurring costs for the proposed 9-1-1 emergency reporting system.

Â Â Â Â Â  (4) The office shall review the revised plan for compliance with this section, ORS 401.720 and rules adopted pursuant to ORS 401.730 and, if the office determines that the plan is in compliance, the office shall approve the plan.

Â Â Â Â Â  (5) The office shall not approve a plan submitted under this section unless the plan is accompanied by written approval of the governing bodies of all public and private safety agencies affected by or providing service in the 9-1-1 service area. [1989 c.793 Â§4; 1991 c.743 Â§8]

Â Â Â Â Â  401.760 [1981 c.533 Â§6; 1989 c.793 Â§10; repealed by 1991 c.743 Â§22]

Â Â Â Â Â  401.765 When blocking of telephone numbers prohibited; confidential information; exemption from liability for supplying information to emergency service providers; when supplying information not required. (1) Each telecommunications utility or municipality that provides exchange access service or radio communications service and that provides automatic telephone number identification to public safety answering points may not block the number of the calling party from being forwarded on 9-1-1 calls.

Â Â Â Â Â  (2) Automatic telephone number identifications received by public safety answering points are confidential and are not subject to public disclosure unless and until an official report is written by the public or private safety agency and that agency does not withhold the telephone number under ORS 192.410 to 192.505 or other state and federal laws. Nonpublished and nonlisted telephone numbers may not be included in official reports of public safety answering points and public and private safety agencies or otherwise be subject to public disclosure without the permission of the subscriber.

Â Â Â Â Â  (3) Any telecommunications utility that in good faith provides confidential or nonpublic information, including nonpublished and nonlisted subscriber information, to emergency services providers who are responding to emergency calls placed to a 9-1-1 or an enhanced 9-1-1 emergency reporting system or notifying the public of an emergency is not subject to an action for civil damages as a result thereof. Nothing in this subsection compels a telecommunications utility to provide nonpublished and nonlisted subscriber information directly to emergency services providers or law enforcement agencies prior to placement of an emergency call to a 9-1-1 or an enhanced 9-1-1 emergency reporting system without process of law. Any subscriber information acquired by a 9-1-1 jurisdiction for the purpose of enhancing a 9-1-1 emergency reporting system is not subject to public disclosure and may not be used by other public agencies except:

Â Â Â Â Â  (a) To respond to a 9-1-1 call; or

Â Â Â Â Â  (b) If a telecommunications utility provides subscriber information to a 9-1-1 jurisdiction or emergency services provider, the 9-1-1 jurisdiction or emergency services provider may use the information to notify the public of an emergency by utilizing an automated telephone notification system. [1991 c.751 Â§2; 1999 c.1093 Â§14; 2003 c.382 Â§1]

Â Â Â Â Â  401.770 Pay phones to be converted to allow emergency calls without charge. Any person, partnership, corporation, company or association which provides telephone service through a coin or credit card operated pay station telephone in an area served by a 9-1-1 emergency reporting system established pursuant to ORS 401.720 shall convert every coin or credit pay station telephone to permit calling 9-1-1 and ÂOÂ-operator without depositing a coin or other charge to the caller. Conversion shall be completed at or before the time the 9-1-1 emergency reporting system is operational. [1981 c.533 Â§7; 1985 c.633 Â§6; 1989 c.793 Â§11]

Â Â Â Â Â  401.773 Use of 9-1-1 system by hearing or speech impaired users. All public safety answering points shall be capable of receiving 9-1-1 emergency calls from the hearing or speech impaired through a TTY. [1989 c.793 Â§6; 1995 c.276 Â§11]

Â Â Â Â Â  401.775 Jurisdictions to provide disaster recovery plan. Each 9-1-1 jurisdiction shall have a disaster recovery plan prepared for its 9-1-1 emergency reporting system by January 1, 1992. The disaster recovery plan shall include at a minimum:

Â Â Â Â Â  (1) Recovery procedures for service which is interrupted from the serving central office to and including the primary public safety answering point and corresponding secondary public safety answering points. This may include, but is not limited to, a hard-wired alternative route or a plan on file with the provider designating alternative routes or answering points.

Â Â Â Â Â  (2) A plan to switch public safety answering point operations to an alternate site in the event the primary public safety answering point becomes inoperable.

Â Â Â Â Â  (3) 24-hour emergency numbers for the providers serving the 9-1-1 jurisdiction. [1989 c.793 Â§7; 1991 c.743 Â§10]

Â Â Â Â Â  401.780 Agreements among certain safety agencies for rendering emergency services. Public or private safety agencies may enter into agreements which provide that an emergency unit dispatched by a 9-1-1 emergency reporting system established pursuant to ORS 401.720 shall render emergency services without regard to jurisdictional boundaries. [1981 c.533 Â§8; 1989 c.793 Â§12; 1991 c.743 Â§11]

Â Â Â Â Â  401.785 Mediation of disputes; arbitration; costs and fees. (1) All disputes between a governing body, 9-1-1 jurisdiction and public or private safety agency regarding a 9-1-1 system, not otherwise resolved in accordance with a written agreement shall be mediated. When a governing body or 9-1-1 jurisdiction obtains knowledge that a dispute exists and cannot be resolved by the agencies, it shall notify the Office of Emergency Management of the dispute in writing. Within 30 days of this notification, the disputing agencies shall mutually select a mediator and notify the office in writing of this selection. If a mediator is not mutually selected by the agencies within this period, the director of the office shall select a mediator from the list of mediators established under subsection (3) of this section. Once selected, the mediator shall establish a schedule for the mediation process. The disputing agencies shall have 60 days from the date the mediator is agreed upon or selected to mediate the dispute unless the agencies mutually agree in writing to an extension of this deadline. A copy of all extensions shall be submitted to the office.

Â Â Â Â Â  (2) When the mediation process in subsection (1) of this section ends, the mediator shall notify the office in writing of the outcome of the mediation. If the agencies are not able to resolve their dispute through mediation, the 9-1-1 jurisdiction or governing body and public or private safety agency or agencies shall submit the dispute to arbitration. The agencies shall have 30 days from the end of the mediation to select an arbitrator. If the disputing agencies are unable to mutually select an arbitrator within this period, the director of the office shall request the presiding judge for the judicial district in which the 9-1-1 system is located to select an arbitrator. The arbitrator shall have 30 days from selection to hear and decide the dispute unless the agencies mutually agree in writing to an extension of this deadline. A party to an arbitration under this subsection may seek confirmation, vacation, modification or correction of the arbitratorÂs decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate a decision only if there is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d). The court may modify or correct a decision only for the grounds given in ORS 36.710.

Â Â Â Â Â  (3) The office shall establish a roster of mediators qualified to mediate disputes under subsection (1) of this section. This list may be used by the disputing agencies when selecting a mediator.

Â Â Â Â Â  (4) Unless otherwise agreed upon, the costs of the mediation or arbitration, including the mediatorÂs or arbitratorÂs fees, shall be divided equally among the disputing agencies. [1991 c.743 Â§9; 1995 c.781 Â§42; 2003 c.598 Â§43]

Â Â Â Â Â  401.790 Office to ensure compliance; proceedings authorized. (1) The Office of Emergency Management may institute proceedings against a public or private safety agency, a 9-1-1 jurisdiction or other person to compel compliance with or to restrain further violation of ORS 305.823 and 401.710 to 401.816 or rules adopted pursuant to ORS 401.730.

Â Â Â Â Â  (2) Proceedings authorized by subsection (1) of this section may be instituted without office notice, hearing or order provided in ORS chapter 183; provided, however, that proceedings brought against a telecommunications utility shall be brought before the Public Utility Commission as provided by ORS chapter 756. [1981 c.533 Â§9; 1987 c.447 Â§128; 1989 c.793 Â§13]

TAX FOR EMERGENCY COMMUNICATIONS

Â Â Â Â Â  401.792 Imposition of tax; rate. (1) There is imposed on each paying retail subscriber who has telecommunication services with access to the 9-1-1 emergency reporting system a tax equal to 75 cents per month. The tax shall be applied on a telecommunications circuit designated for a particular subscriber. One subscriber line shall be counted for each circuit that is capable of generating usage on the line side of the switched network regardless of the quantity or ownership of customer premises equipment connected to each circuit. For providers of central office based services, the tax shall be applied to each line that has unrestricted connection to the switched network. Those central office based service lines that have restricted connection to the switched network shall be charged based on software design in the central office that restricts the number of station calls to and from the network. For cellular, wireless or other radio common carriers, the tax shall apply on a per instrument basis and only if the subscriberÂs place of primary use, as defined and determined under 4 U.S.C. 116 to 126, is within this state.

Â Â Â Â Â  (2) The subscriber shall be liable for the tax imposed by this section.

Â Â Â Â Â  (3) The amounts of tax collected by the provider shall be considered as payment by the subscriber for that amount of tax.

Â Â Â Â Â  (4) Any return made by the provider collecting the tax shall be accepted by the Department of Revenue as evidence of payments by the subscriber of amounts of tax so indicated upon the return. [1981 c.533 Â§10; 1989 c.793 Â§1; 1991 c.743 Â§12; 1993 c.808 Â§1; 1995 c.276 Â§2; 2001 c.740 Â§2; 2002 s.s.1 c.5 Â§1]

Â Â Â Â Â  Note: Section 4 (1), chapter 5, Oregon Laws 2002 (first special session), provides:

Â Â Â Â Â  Sec. 4. (1) Taxes imposed under section 10, chapter 533, Oregon Laws 1981 [401.792], as amended by section 1, chapter 793, Oregon Laws 1989, section 12, chapter 743, Oregon Laws 1991, section 1, chapter 808, Oregon Laws 1993, section 2, chapter 276, Oregon Laws 1995, section 2, chapter 740, Oregon Laws 2001, and section 1, chapter 5, Oregon Laws 2002, apply to subscriber bills issued on or after January 1, 2002, and before January 1, 2008. [2002 s.s.1 c.5 Â§4(1); 2002 s.s.3 c.4 Â§1(1)]

Â Â Â Â Â  401.794 Exemptions. The tax imposed by ORS 401.792 does not apply to:

Â Â Â Â Â  (1) Services that the state is prohibited from taxing under the Constitution or laws of the United States or the Constitution or laws of the State of Oregon.

Â Â Â Â Â  (2) Interconnection between telecommunications utilities and competitive access providers certified pursuant to ORS 759.020, radio common carriers and interexchange carriers. [1981 c.533 Â§11; 1995 c.276 Â§3]

Â Â Â Â Â  401.796 Duties of providers. Every provider responsible for the collection of the tax imposed by ORS 401.792 to 401.804 shall keep records, render statements, make returns and comply with rules adopted by the Department of Revenue with respect to the tax. Whenever in the judgment of the department it is necessary, the department may require the provider or subscriber, by notice served upon that person by first-class mail, to make returns, render statements or keep records sufficient to show whether there is tax liability under ORS 401.792 to 401.804. [1981 c.533 Â§12; 1991 c.743 Â§13; 1995 c.276 Â§4]

Â Â Â Â Â  401.798 Returns; payment of tax; election; rules. (1) The provider is responsible for collecting the tax under ORS 401.792 and shall file a return with the Department of Revenue on or before the last day of the month following the end of each calendar quarter, reporting the amount of tax due for access to the 9-1-1 emergency reporting system during the quarter. The department shall prescribe the form of the return required by this section and ORS 401.796. The rules of the department shall require that returns be made under penalties for false swearing.

Â Â Â Â Â  (2) When a return of the tax is required under ORS 401.796 or subsection (1) of this section, the provider required to make the return shall remit the tax due to the department at the time fixed for filing the return.

Â Â Â Â Â  (3) A provider described in subsection (1) of this section may elect to pay the tax based on either of the following:

Â Â Â Â Â  (a) The amount of tax actually collected during the quarter; or

Â Â Â Â Â  (b) The net amount of tax billed during the quarter. The net amount billed equals the gross amount of tax billed less adjustments for uncollectible accounts, refunds, incorrect billings and other appropriate adjustments.

Â Â Â Â Â  (4) Once a provider has made an election under subsection (3) of this section, the provider may not change the method of payment and reporting unless the provider first obtains the permission of the department. [1981 c.533 Â§13; 1991 c.743 Â§14; 1993 c.808 Â§2; 1995 c.276 Â§5]

Â Â Â Â Â  401.800 Refunds. (1) If the amount paid by the provider to the Department of Revenue under ORS 401.798 exceeds the amount of tax payable, the department shall refund the amount of the excess with interest thereon at the rate established under ORS 305.220 for each month or fraction of a month from the date of payment of the excess until the date of the refund. No refund shall be made to a provider who fails to claim the refund within two years after the due date for filing of the return with respect to which the claim for refund relates.

Â Â Â Â Â  (2) A subscriberÂs exclusive remedy in a dispute involving tax liability shall be to file a claim with the department. [1981 c.533 Â§14; 1982 s.s.1 c.16 Â§22; 1991 c.743 Â§15; 1993 c.808 Â§3; 1995 c.276 Â§6]

Â Â Â Â Â  401.802 Amounts collected held in trust; enforcement. (1) Every provider required to collect the tax imposed by ORS 401.792 to 401.804 shall be deemed to hold the same in trust for the State of Oregon and for the payment thereof to the Department of Revenue in the manner and at the time provided by ORS 401.798.

Â Â Â Â Â  (2) At any time the provider required to collect the tax fails to remit any amount deemed to be held in trust for the State of Oregon or if the subscriber fails to pay the tax, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes. [1981 c.533 Â§15; 1991 c.743 Â§16; 1995 c.276 Â§7; 2005 c.22 Â§268]

Â Â Â Â Â  401.804 Application of other laws. Unless the context requires otherwise, the provisions of ORS chapters 305, 314 and 316 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refunds, penalties, interest, jeopardy assessments, warrants, conferences and appeals to the Oregon Tax Court, and procedures relating thereto, shall apply to ORS 401.792 to 401.804 the same as if the tax were a tax imposed upon or measured by net income. All such provisions apply to the subscriber liable for the tax and to the provider required to collect the tax. As to any amount collected and required to be remitted to the Department of Revenue, the tax shall be considered a tax upon the provider required to collect the tax and that provider shall be considered a taxpayer. [1981 c.533 Â§16; 1991 c.743 Â§17; 1995 c.276 Â§8; 1995 c.650 Â§53]

Â Â Â Â Â  401.805 [1955 c.679 Â§1; 1967 c.595 Â§5; 1969 c.247 Â§3; 1975 c.379 Â§13; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.806 Emergency Communications Account; subaccounts. (1) The Emergency Communications Account is established separate and distinct from the General Fund in the State Treasury. All moneys received by the Department of Revenue pursuant to ORS 401.792 to 401.804 and interest thereon shall be paid to the State Treasurer to be held in a suspense account established under ORS 293.445. After payment of refunds, the balance of the moneys received shall be paid into the State Treasury and credited to the Emergency Communications Account. All earnings on investment of moneys in the Emergency Communications Account shall accrue to that account. All moneys in the account are appropriated continuously to the Office of Emergency Management and shall be used for the purposes described in ORS 401.808.

Â Â Â Â Â  (2) The Enhanced 9-1-1 Subaccount is established as a subaccount of the Emergency Communications Account. Thirty-five percent of the amount in the Emergency Communications Account on the date of distribution shall be credited to the Enhanced 9-1-1 Subaccount. All moneys in the account are continuously appropriated to the Office of Emergency Management and shall be used for the purposes described in ORS 401.808 (3), (4) and (5).

Â Â Â Â Â  (3) The Enhanced 9-1-1 Equipment Replacement Subaccount is established as a subaccount of the Emergency Communications Account. Two and one-half percent of the amount in the Emergency Communications Account shall be credited to the Enhanced 9-1-1 Equipment Replacement Subaccount. All moneys in the account are continuously appropriated to the Office of Emergency Management and shall be used for the purposes described in ORS 401.808 (7). [1981 c.533 Â§17; 1991 c.743 Â§18; 1993 c.808 Â§4; 1995 c.276 Â§9; 2001 c.740 Â§2a]

Â Â Â Â Â  401.807 [1987 c.671 Â§1; 1989 c.793 Â§21; renumbered 401.818 in 2003]

Â Â Â Â Â  401.808 Distribution of account proceeds; uses; reimbursement request review; reports. The Office of Emergency Management shall distribute quarterly the entire amount of the moneys in the Emergency Communications Account beginning in June 1982. The office shall pay the following amounts from the account:

Â Â Â Â Â  (1) Administrative costs incurred during the preceding calendar quarter by the Department of Revenue in carrying out ORS 401.792 to 401.804. The amount paid to the department shall not exceed one-half of one percent of the amount in the account on the date of distribution, or actual expenses incurred by the department, whichever is less.

Â Â Â Â Â  (2) Administrative costs incurred during the preceding calendar quarter by the Office of Emergency Management in carrying out its duties under ORS 305.823 and 401.710 to 401.816. The amount paid to the office shall not exceed four percent of the amount in the account on the date of distribution, or actual expenses incurred by the office, whichever is less. The office may provide funding under this subsection for the Oregon Emergency Response System in an amount not to exceed 15 percent of the legislatively approved budget for the Oregon Emergency Response System. Funding provided to the Oregon Emergency Response System under this subsection shall be in the manner prescribed by the office and shall be subject to the availability of funds for such funding.

Â Â Â Â Â  (3) Funds in the Enhanced 9-1-1 Subaccount shall be used to pay for costs incurred during the preceding calendar quarter for enhanced 9-1-1 telephone service established pursuant to ORS 401.720. Enhanced 9-1-1 subaccount funds shall not be disbursed to a 9-1-1 jurisdiction which does not have an approved final plan as required in section 7, chapter 743, Oregon Laws 1991. Payments shall be made only after a reimbursement request has been submitted to the Office of Emergency Management in the manner prescribed by the office. Reimbursement requests for recurring and nonrecurring charges necessary to enable the 9-1-1 jurisdiction to comply with ORS 401.720 shall be submitted directly to the Office of Emergency Management. The costs payable under this section are only those incurred for:

Â Â Â Â Â  (a) Modification of central office switching and trunking equipment;

Â Â Â Â Â  (b) Network development, operation and maintenance;

Â Â Â Â Â  (c) Database development, operation and maintenance;

Â Â Â Â Â  (d) On-premises equipment procurement, maintenance and replacement;

Â Â Â Â Â  (e) Conversion of pay station telephones required by ORS 401.770;

Â Â Â Â Â  (f) Collection of the tax imposed by ORS 401.792 to 401.804; and

Â Â Â Â Â  (g) Addressing if the reimbursement request is consistent with rules adopted by the office.

Â Â Â Â Â  (4) 9-1-1 jurisdictions who have enhanced 9-1-1 telephone service operational prior to December 31, 1991, shall receive funding based on cost information provided in their final plan required in section 7, chapter 743, Oregon Laws 1991. Plans submitted which meet the minimum requirements set forth in ORS 401.720 (2) and (4) shall be approved. Funding for costs incurred prior to the preceding calendar quarter shall be limited to charges associated with database development, network and on-premises equipment which satisfy the requirements of ORS 401.720 (2) and (4). Funding under this section shall be in the manner prescribed by the office and subject to the availability of funds therefor.

Â Â Â Â Â  (5) 9-1-1 jurisdictions may use funds distributed to the jurisdiction from any account described in ORS 401.806 to repay loans from the Special Public Works Fund if the loans were used for purposes that are allowable under ORS 401.710 to 401.816.

Â Â Â Â Â  (6) Any amounts remaining in the Enhanced 9-1-1 Subaccount shall be retained by the Office of Emergency Management and may be distributed in any subsequent quarter for those purposes set forth in subsections (3), (4) and (5) of this section.

Â Â Â Â Â  (7) The Enhanced 9-1-1 Equipment Replacement Subaccount shall be used by the Office of Emergency Management to provide funds to replace and upgrade equipment to carry out the provisions of ORS 401.710 to 401.816. If at any time unexpended and unobligated balances in the subaccount exceed $500,000, such excess amount shall be transferred and credited to the Emergency Communications Account and shall be used for the purposes otherwise provided by law.

Â Â Â Â Â  (8) The office shall review reimbursement requests for modification of central office switching and trunking equipment, conversion of pay station telephones, and network development, operation and maintenance costs necessary to comply with ORS 401.720 for the appropriateness of the costs claimed. The office shall approve or disapprove the reimbursement requests.

Â Â Â Â Â  (9) The office shall review reimbursement requests for database development, operation and maintenance, and on-premises equipment procurement, maintenance and replacement costs necessary to comply with ORS 401.720 for the appropriateness of the costs claimed.

Â Â Â Â Â  (10) After all amounts under subsections (1) and (2) of this section and ORS 401.806 (2) and (3) have been paid, the balance of the Emergency Communications Account shall be distributed to cities on a per capita basis and to counties on a per capita basis of each countyÂs unincorporated area, for distribution to 9-1-1 jurisdictions within the city or county, but each county shall receive a minimum of one percent of the balance of the account after the amounts under subsections (1) and (2) of this section and ORS 401.806 (2) and (3) have been paid. A 9-1-1 jurisdiction whose 9-1-1 service area includes more than one city or county shall receive funds from each city or county involved.

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, a city or county may have its quarterly distribution made payable and sent to the 9-1-1 jurisdiction responsible for providing the services required in ORS 401.720.

Â Â Â Â Â  (12) 9-1-1 jurisdictions shall submit an accounting report to the office annually. The report shall be provided in the manner prescribed by the office, and shall include but not be limited to:

Â Â Â Â Â  (a) Funds received and expended under subsection (10) or (11) of this section for the purposes of fulfilling the requirements of ORS 401.720;

Â Â Â Â Â  (b) Local funds received and expended for the purposes of fulfilling the requirements of ORS 401.720; and

Â Â Â Â Â  (c) Local funds received and expended for the purposes of providing emergency communications services. [1981 c.533 Â§18; 1987 c.218 Â§1; 1989 c.793 Â§14; 1991 c.743 Â§19; 1993 c.707 Â§11; 1995 c.276 Â§10; 2001 c.740 Â§2b]

Â Â Â Â Â  401.810 [1955 c.679 Â§Â§2,3; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.812 [1987 c.671 Â§2; 1989 c.793 c.22; 1989 c.1063 Â§1; 1993 c.441 Â§1; renumbered 401.821 in 2003]

Â Â Â Â Â  401.814 Use or investment of moneys. (1) Except as provided in subsection (2) of this section and rules adopted under ORS 401.730 (1)(a), moneys received under ORS 401.808 (10) may be used only to pay for planning, installation, maintenance, operation and improvement of a 9-1-1 emergency reporting system as it relates to getting the call from the citizen to the primary public safety answering point and in transmitting the information from the primary public safety answering point to the secondary public safety answering point or responding police, fire, medical or other emergency unit by telephone, radio or computerized means.

Â Â Â Â Â  (2) Moneys not then being used may be invested by a city or county. The income from the investments shall be used for the purposes described in subsection (1) of this section. [1981 c.533 Â§20; 1989 c.793 Â§16; 1991 c.743 Â§21; 2001 c.740 Â§2c]

Â Â Â Â Â  401.815 [1955 c.679 Â§11; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.816 Primary public safety answering points; rules. (1) The Director of the Office of Emergency Management shall establish by administrative rule the minimum standards for a primary public safety answering point.

Â Â Â Â Â  (2) If a primary public safety answering point does not meet the minimum standards established under subsection (1) of this section within 45 days after receipt of written notice from the Office of Emergency Management, the office shall designate an alternate primary public safety answering point that meets the minimum standards and cause calls to be rerouted to the designated primary public safety answering point. [2001 c.740 Â§6]

Â Â Â Â Â  401.817 [1987 c.671 Â§5; renumbered 401.823 in 2003]

EMERGENCY COMMUNICATIONS DISTRICTS

Â Â Â Â Â  401.818 Definitions for ORS 401.818 to 401.857. As used in ORS 401.818 to 401.857, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ means a 9-1-1 communications district formed under ORS 401.818 to 401.857.

Â Â Â Â Â  (2) ÂDistrict boardÂ or ÂboardÂ means the governing body of a district.

Â Â Â Â Â  (3) Â9-1-1 emergency reporting systemÂ means a system established under ORS 401.720.

Â Â Â Â Â  (4) Â9-1-1 jurisdictionÂ has the meaning given that term by ORS 401.710.

Â Â Â Â Â  (5) ÂPublic or private safety agencyÂ has the meaning given that term by ORS 401.710. [Formerly 401.807]

Â Â Â Â Â  Note: 401.818 to 401.857 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.820 [1955 c.679 Â§5; 1980 c.19 Â§3; renumbered 401.210]

Â Â Â Â Â  401.821 Formation of emergency communications district; boundaries; approval of formation by safety agencies. (1) A 9-1-1 communications district may be created as provided in ORS 198.705 to 198.955 and 401.818 to 401.857.

Â Â Â Â Â  (2) A 9-1-1 communications district shall consist of all the telephone exchange service areas located wholly or partly within a designated 9-1-1 jurisdictionÂs service area that is served by a public safety answering point. A district may include more than one city and county.

Â Â Â Â Â  (3) Before a petition for formation of a district is filed with the county board of the principal county under ORS 198.800, it shall be approved by indorsement thereon by two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district. A county governing body shall not adopt an order under ORS 198.835 for the formation of a district unless the governing body first obtains written approval for the formation of the district from two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

Â Â Â Â Â  (4) In addition to other required matters, the petition for formation shall state the number of district board members for the proposed district and the method of election of the board of the proposed district from among the methods described in ORS 401.836. [Formerly 401.812]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.822 Officers of district; qualifications. (1) The officers of the district shall be a board of five or seven members elected by the electors of the district.

Â Â Â Â Â  (2) Any elector residing within the district is qualified to serve as a district board member. [1987 c.671 Â§3; 1989 c.1063 Â§2]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.823 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of district board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [Formerly 401.817]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.825 [1955 c.679 Â§18; 1967 c.595 Â§6; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.827 Board as governing body of district; president of board. (1) The district board shall be the governing body of the district and shall exercise all powers thereof.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president. [1987 c.671 Â§6]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.830 [1955 c.679 Â§20; 1967 c.595 Â§7; 1980 c.19 Â§4; renumbered 401.215]

Â Â Â Â Â  401.832 Election of board members at formation election; terms of office. (1) Five or seven district board members, determined by the number of board members set forth in the petition for formation, shall be elected at the election for district formation. Nominating petitions shall be filed with the county governing body.

Â Â Â Â Â  (2) When the petition for formation provides for a five-member district board, if the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (3) When the petition for formation provides for a seven-member district board, if the effective date of the formation of the district occurs in an odd-numbered year, three district board members shall be elected for four-year terms and the other four district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, three district board members shall be elected for three-year terms and the other four district board members shall be elected for one-year terms.

Â Â Â Â Â  (4) Each district board member shall hold office until election and qualification of a successor.

Â Â Â Â Â  (5) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

Â Â Â Â Â  (6) The district board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (7) Except as otherwise provided in this section or in ORS 401.833, the term of a district board member is four years.

Â Â Â Â Â  (8) The terms of the members first elected to a district board shall be determined by lot. [1987 c.671 Â§4; 1989 c.1063 Â§3]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.833 Changing number of board members; election; notice to Secretary of State. (1) This section establishes the procedure for determining the following questions:

Â Â Â Â Â  (a) Whether a district having a five-member board shall increase the number of members to seven.

Â Â Â Â Â  (b) Whether a district having a seven-member board shall decrease the number of members to five.

Â Â Â Â Â  (2) The question of increasing or decreasing the membership of the district board shall be determined at a regular district election. The district board, by resolution, may order the question to be submitted to the electors of the district. The district board shall order the question to be submitted to the electors when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing the petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to seven members or decreased to five members if a majority of the votes cast on the question favors the increase or decrease. At an election to increase the membership, electors shall vote for candidates to fill the additional positions.

Â Â Â Â Â  (3) When a district is situated entirely within one county, if the electors approve the increase or decrease in board membership, not later than the 30th day after the election, the district board shall adjust and stagger the terms of the board members as necessary in order to continue biennial elections of board members in accordance with ORS 401.834. The district board shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 401.836.

Â Â Â Â Â  (4) When a district includes territory in more than one county, not later than the 40th day before the regular district election at which a question under this section will be submitted, the district elections authority shall notify the Secretary of State. If the electors favor the increase or decrease in board membership, not later than the 30th day after the election, the Secretary of State by rule shall adjust and stagger the terms of the board members as necessary in order to continue biennial elections of board members in accordance with ORS 401.834. The Secretary of State shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 401.836. [1989 c.1063 Â§5]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.834 Continuing schedule of biennial elections after change in number of board members. When a district expands the membership of its district board from five to seven members or reduces the membership of its board from seven to five members:

Â Â Â Â Â  (1) If the board is reduced to five members, at least two members shall be elected at each regular district election.

Â Â Â Â Â  (2) If the board is expanded to seven members, at least three members shall be elected at each regular district election. [1989 c.1063 Â§6]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.835 [1955 c.679 Â§4; 1957 c.353 Â§1; 1973 c.466 Â§1; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.836 Manner of electing board members. (1) The district board members may be elected in one of the following methods:

Â Â Â Â Â  (a) Elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. Each elector of the district shall be entitled to vote for candidates for election from all the zones in the district.

Â Â Â Â Â  (b) Elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. Each elector of the district shall be entitled to vote only for candidates for election from the zone in which the elector resides.

Â Â Â Â Â  (c) Except for one district board member-at-large, elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. The district board member-at-large shall be elected from the entire district. Each elector of the district shall be entitled to vote for the district board member-at-large and for candidates for election from the zone in which the elector resides.

Â Â Â Â Â  (d) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large shall be nominated by electors of the district.

Â Â Â Â Â  (3) Each candidate for election from a zone shall be a resident of that zone. [1989 c.1063 Â§7]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.837 [1987 c.671 Â§7; renumbered 401.857]

Â Â Â Â Â  401.838 Election of board members. At the regular district election, successors to the board members whose terms expire shall be elected as follows:

Â Â Â Â Â  (1) In an unzoned district, if two board members are to be elected, the candidates receiving the first and second highest vote shall be elected. If three or four board members are to be elected, the candidates receiving the first, second or third or first, second, third and fourth highest vote shall be elected.

Â Â Â Â Â  (2) In a district that is zoned under ORS 401.836:

Â Â Â Â Â  (a) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone shall be elected.

Â Â Â Â Â  (b) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone shall be elected. [1989 c.1063 Â§8]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.839 Changing manner of electing board members; requirements; election. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method. The question shall be decided by election. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the boundaries of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of nomination and election of board members from among the methods described in ORS 401.836.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustments made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the boundaries of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [1989 c.1063 Â§9; 1995 c.79 Â§206; 1995 c.534 Â§17]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.840 [1955 c.679 Â§9; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.841 Changing number and manner of electing board members at same election; separate questions. A question of changing the method of nominating and electing district board members under ORS 401.839 and a question of increasing or decreasing the number of district board members under ORS 401.833 may be submitted to the electors of a district at the same regular district election. However, the questions shall be submitted to the electors as separate questions. [1989 c.1063 Â§10]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.842 General district powers. A 9-1-1 communications district has the power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (4) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining a 9-1-1 emergency reporting system or any lawful claims against the district, and the operating expenses of the district.

Â Â Â Â Â  (5) To employ all necessary agents and assistants.

Â Â Â Â Â  (6) To call elections after the formation of the district.

Â Â Â Â Â  (7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed. [1987 c.671 Â§8; 1989 c.793 Â§23; 2001 c.104 Â§139; 2003 c.802 Â§111]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.844 Authority to issue general obligation bonds; elector approval required; bond debt limit. (1) For the purpose of carrying into effect the powers granted by ORS 401.818 to 401.857, as well as refunding outstanding obligations, a 9-1-1 communications district, when authorized by a majority of the votes cast at an election by electors of the district, may borrow money and sell and dispose of general obligation bonds.

Â Â Â Â Â  (2) The general obligations outstanding at any one time shall never exceed in aggregate principal amount one percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) The bonds shall mature serially not more than 30 years from the issue date and shall be issued and sold in the manner prescribed in ORS 287.014 to 287.028. [1995 c.333 Â§36]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.845 [1955 c.679 Â§10; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.847 Levy of taxes. (1) Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount of taxes levied in each year under this section shall not exceed one-tenth of one percent (0.001) of the real market value of all taxable property within the district computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) Each year a district shall also assess, levy and collect a special tax upon all such property, real and personal, in an amount sufficient to pay the yearly interest and principal due on any outstanding general obligation bonds for such year. [1987 c.671 Â§9; 1991 c.459 Â§396; 1995 c.333 Â§33]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  Note: Sections 12 to 14, chapter 671, Oregon Laws 1987, provide:

Â Â Â Â Â  Sec. 12. Section 9 of this Act [ORS 401.847] is repealed and section 13 of this Act is enacted in lieu thereof. [1987 c.671 Â§12]

Â Â Â Â Â  Sec. 13. (1) Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district.

Â Â Â Â Â  (2) Each year a district shall also assess, levy and collect a special tax upon all taxable property within the district in an amount sufficient to pay the yearly interest and principal due on any outstanding general obligation bonds for such year. [1987 c.671 Â§13; 1995 c.333 Â§34]

Â Â Â Â Â  Sec. 14. Sections 12 and 13 of this Act first become operative on the first day of the first tax year to which section 10, chapter 533, Oregon Laws 1981 [401.792], does not apply. [1987 c.671 Â§14]

Â Â Â Â Â  401.850 [1955 c.679 Â§Â§6,7; 1965 c.285 Â§80; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.852 Boundaries of zones for board members; adjustment for population and boundary changes; filing boundary change with county assessor and Department of Revenue. (1) The board shall adjust zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1989 c.1063 Â§11; 2001 c.138 Â§26]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.855 [1955 c.679 Â§17; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.857 Advisory committee; duties and powers; appointment by district board; terms and qualifications of members. (1) A district board shall appoint an advisory committee to advise and assist the board in carrying out the purposes of ORS 401.818 to 401.857. An advisory committee shall consist of one representative from each public or private safety agency included within the district. A member of the advisory committee shall reside within the district.

Â Â Â Â Â  (2) A member of an advisory committee shall serve for a term of two years. Of the members first appointed, however, one-half of the members shall serve for a term of one year. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee.

Â Â Â Â Â  (3) The advisory committee shall meet not less than four times a year to review the policies and practices of the district board. The advisory committee shall also meet on the call of the district board. The advisory committee may adopt rules for the conduct of its proceedings.

Â Â Â Â Â  (4) The advisory committee may propose changes to any of the boardÂs rules, policies or practices as it deems necessary or desirable. In addition to its other functions and duties, the advisory committee shall review the annual budget of the district. The advisory committee shall meet with the district board and may make such recommendations relating to the budget as the committee considers necessary or prudent. [Formerly 401.837]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.860 [1955 c.679 Â§8; repealed by 1980 c.19 Â§6]

TSUNAMI INUNDATION ZONE

Â Â Â Â Â  401.861 Definitions. (1) As used in this section:

Â Â Â Â Â  (a) ÂTransient lodging facilityÂ means a hotel, motel, inn, condominium, any other dwelling unit or a public or private park that is made available for transient occupancy or vacation occupancy as those terms are defined in ORS 90.100.

Â Â Â Â Â  (b) ÂTsunami inundation zoneÂ means an area of expected tsunami inundation, based on scientific evidence that may include geologic field data and tsunami modeling, determined by the governing board of the State Department of Geology and Mineral Industries, by rule, as required by ORS 455.446 (1)(b) and (c).

Â Â Â Â Â  (2) The Office of Emergency Management, in consultation and cooperation with the State Department of Geology and Mineral Industries, shall:

Â Â Â Â Â  (a) Develop and adopt by rule tsunami warning information and evacuation plans for distribution to transient lodging facilities located in a tsunami inundation zone; and

Â Â Â Â Â  (b) Facilitate and encourage broad distribution of the tsunami warning information and evacuation plans to transient lodging facilities and other locations within tsunami inundation zones frequented by visitors to the area.

Â Â Â Â Â  (3) The office is not required to carry out the duties assigned under subsection (2) of this section if sufficient moneys are not available under ORS 401.864. [2005 c.819 Â§1]

Â Â Â Â Â  Note: 401.861 to 401.864 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.863 Uniform tsunami warning signal; rules. (1) The Office of Emergency Management, in consultation with the State Department of Geology and Mineral Industries, shall establish by rule a uniform tsunami warning signal, including rules specifying the type, duration and volume of the warning signal and the location of warning signal delivery devices, for use on the Oregon coast.

Â Â Â Â Â  (2) The office is not required to carry out the duties assigned under subsection (1) of this section if sufficient moneys are not available under ORS 401.864. [2005 c.819 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 819, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. Except as provided in sections 1 (3) and 2 (2) of this 2005 Act [401.861 (3) and 401.863 (2)], the Office of Emergency Management shall adopt the rules required by sections 1 (2)(a) and 2 (1) of this 2005 Act [401.861 (2)(a) and 401.863 (1)] not later than March 1, 2006. [2005 c.819 Â§3]

Â Â Â Â Â  Note: See note under 401.861.

Â Â Â Â Â  401.864 Contributions to finance tsunami warning system. The Office of Emergency Management or the State Department of Geology and Mineral Industries may seek and accept gifts, grants and donations from any source to finance all or part of the duties assigned under ORS 401.861 and 401.863. [2005 c.819 Â§4]

Â Â Â Â Â  Note: See note under 401.861.

Â Â Â Â Â  401.865 [1955 c.679 Â§12; 1967 c.335 Â§48; 1967 c.637 Â§Â§9,9a; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.870 [1955 c.679 Â§15; repealed by 1980 c.19 Â§6]

STATE INTEROPERABILITY EXECUTIVE COUNCIL

Â Â Â Â Â  401.871 State Interoperability Executive Council. (1) The State Interoperability Executive Council is created within the Office of Emergency Management. The membership of the council shall consist of:

Â Â Â Â Â  (a) Two members from the Legislative Assembly, as follows:

Â Â Â Â Â  (A) The President of the Senate shall appoint one member from the Senate with an interest in public safety communications infrastructure; and

Â Â Â Â Â  (B) The Speaker of the House of Representatives shall appoint one member from the House of Representatives with an interest in public safety and wireless communications infrastructure.

Â Â Â Â Â  (b) The following members appointed by the Governor:

Â Â Â Â Â  (A) One member from the Department of State Police;

Â Â Â Â Â  (B) One member from the Office of Emergency Management;

Â Â Â Â Â  (C) One member from the State Forestry Department;

Â Â Â Â Â  (D) One member from the Department of Corrections;

Â Â Â Â Â  (E) One member from the Department of Transportation;

Â Â Â Â Â  (F) One member from the Oregon Department of Administrative Services;

Â Â Â Â Â  (G) One member from the Department of Human Services;

Â Â Â Â Â  (H) One member from the Oregon Military Department;

Â Â Â Â Â  (I) One member from the Department of Public Safety Standards and Training;

Â Â Â Â Â  (J) One member of an Indian tribe as defined in ORS 97.740;

Â Â Â Â Â  (K) One member from a nonprofit professional organization devoted to the enhancement of public safety communications systems; and

Â Â Â Â Â  (L) One member from the public.

Â Â Â Â Â  (c) The following members appointed by the Governor with the concurrence of the President of the Senate and the Speaker of the House of Representatives:

Â Â Â Â Â  (A) One member from the Oregon Fire ChiefsÂ Association;

Â Â Â Â Â  (B) One member from the Oregon Association Chiefs of Police;

Â Â Â Â Â  (C) One member from the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (D) One member from the Association of Oregon Counties;

Â Â Â Â Â  (E) One member from the League of Oregon Cities; and

Â Â Â Â Â  (F) One member from the Special Districts Association of Oregon.

Â Â Â Â Â  (2) Each agency or organization identified in subsection (1)(b)(A) to (I) and (1)(c) of this section shall recommend a person from the agency or organization for membership on the council.

Â Â Â Â Â  (3) Members of the council are not entitled to compensation, but in the discretion of the Director of the Office of Emergency Management may be reimbursed from funds available to the Office of Emergency Management for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495.

Â Â Â Â Â  (4) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only. [2005 c.825 Â§3]

Â Â Â Â Â  Note: 401.871 to 401.874 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.872 Duties of council. The State Interoperability Executive Council created under ORS 401.871 shall:

Â Â Â Â Â  (1) Work with public safety agencies in the state to develop a Public Safety Wireless Infrastructure Replacement Plan as provided under section 2, chapter 825, Oregon Laws 2005.

Â Â Â Â Â  (2) Develop an Oregon Interoperable Communication Plan. The goal of the plan shall be to achieve statewide interoperability within six years of September 2, 2005. In developing the plan, the council shall:

Â Â Â Â Â  (a) Recommend strategies to improve wireless interoperability among state and local public safety agencies;

Â Â Â Â Â  (b) Develop standards to promote consistent development of existing and future wireless communications infrastructures;

Â Â Â Â Â  (c) Identify immediate short-term technological and policy solutions to tie existing wireless communications infrastructures together into an interoperable communications system;

Â Â Â Â Â  (d) Develop long-term technological and policy recommendations to establish a statewide public safety radio system to improve emergency response and day-to-day public safety operations; and

Â Â Â Â Â  (e) Develop recommendations for legislation and for the development of state and local policies to promote wireless interoperability in Oregon.

Â Â Â Â Â  (3) Approve, subject to approval by the Director of the Office of Emergency Management, investments by the State of Oregon in public safety communications systems.

Â Â Â Â Â  (4) Coordinate state and local activities related to obtaining federal grants for support of interoperability.

Â Â Â Â Â  (5) Develop and provide technical assistance, training and, if requested, appropriate dispute resolution services to state and local agencies responsible for implementation of the Oregon Interoperable Communication Plan.

Â Â Â Â Â  (6) Report, in the manner required by ORS 192.245, to the Legislative Assembly on or before February 1 of each odd-numbered year on the development of the Oregon Interoperable Communication Plan and the councilÂs other activities.

Â Â Â Â Â  (7) Adopt rules necessary to carry out its duties and powers. [2005 c.825 Â§4]

Â Â Â Â Â  Note: See note under 401.871.

Â Â Â Â Â  Note: Sections 1 and 2, chapter 825, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) The Oregon Legislative Assembly finds that:

Â Â Â Â Â  (a) The public safety communications infrastructure of the State of Oregon is rapidly aging, outdated and at severe risk of failure;

Â Â Â Â Â  (b) The adopted policies and standards and specific deadlines mandated by the Federal Communications Commission will require replacement of statewide public safety communications infrastructure in the State of Oregon;

Â Â Â Â Â  (c) The reliability of mission-critical public safety communications infrastructure during a man-made or natural disaster is crucial to saving lives and property and to protecting the public during an emergency;

Â Â Â Â Â  (d) The deteriorating condition of our public safety radio systems is of immediate concern because it compromises the safety and well-being of the citizens of the State of Oregon who depend upon lifesaving communications systems used by first responders;

Â Â Â Â Â  (e) The majority of the communications systems in the State of Oregon are unreliable, greatly increasing the danger to first responders and law enforcement officers in carrying out their duty to protect the citizens and property of the State of Oregon;

Â Â Â Â Â  (f) It is in the public interest of Oregonians to plan for improvement of the public safety communications infrastructure to ensure long-term stability; and

Â Â Â Â Â  (g) Federal funding for homeland security may be available to facilitate all or part of the development and implementation of a plan for improvement of the public safety communications infrastructure in the State of Oregon.

Â Â Â Â Â  (2) It is the policy of the State of Oregon:

Â Â Â Â Â  (a) To develop, finance, maintain and operate a single emergency response wireless communications infrastructure that supports both the communications needs of all state agencies and ensures communications interoperability among all state, local, tribal and federal public safety agencies, thereby maximizing shared use of this invaluable public asset.

Â Â Â Â Â  (b) To meet Federal Communications Commission mandates for the conversion of public safety communications frequencies and spectrum allocation by 2013. [2005 c.825 Â§1]

Â Â Â Â Â  Sec. 2. (1) Under the direction of the Governor, the Office of Emergency Management shall coordinate the work of public safety agencies in the state and the State Interoperability Executive Council, created under section 3 of this 2005 Act [401.871], to develop a Public Safety Wireless Infrastructure Replacement Plan that:

Â Â Â Â Â  (a) Guides consolidation of existing radio infrastructure;

Â Â Â Â Â  (b) Provides for future management of the infrastructure;

Â Â Â Â Â  (c) Details the engineering and technology specifications for replacement and modernization of the public safety communications infrastructure, allowing for alternative options and phased system development; and

Â Â Â Â Â  (d) Describes the overall benefits and cost of the system including, but not limited to, specific descriptions of:

Â Â Â Â Â  (A) The capability of the system to facilitate interconnections among state, local and federal systems;

Â Â Â Â Â  (B) How the system will comply with Federal Communications Commission requirements; and

Â Â Â Â Â  (C) Avoided costs the shared system can provide.

Â Â Â Â Â  (2) The Office of Emergency Management shall:

Â Â Â Â Â  (a) Submit reports on the progress of plan development to the Emergency Board and the Joint Legislative Committee on Information Management and Technology on or before November 30, 2005, and June 30, 2006.

Â Â Â Â Â  (b) Submit the final plan to the Governor, the President of the Senate and the Speaker of the House of Representatives on or before January 12, 2007.

Â Â Â Â Â  (c) Concurrent with submission of the final plan, submit to the Legislative Assembly one or more proposals for financing implementation of the plan that include consideration of the following financial resources:

Â Â Â Â Â  (A) Federal funding sources;

Â Â Â Â Â  (B) Existing or new fee income or excise taxes; and

Â Â Â Â Â  (C) Cooperative local and state financing components. [2005 c.825 Â§2]

Â Â Â Â Â  401.874 Oregon Interoperability Communication Plan. (1) The Director of the Office of Emergency Management shall advise the State Interoperability Executive Council on the implementation of the Oregon Interoperable Communication Plan and coordinate interoperability among all state agencies.

Â Â Â Â Â  (2) State agencies that own or operate public safety communications systems shall coordinate their efforts and investments to achieve the statewide interoperability goal set by the council and implement the Oregon Interoperable Communication Plan approved by the director. [2005 c.825 Â§5]

Â Â Â Â Â  Note: See note under 401.871.

Â Â Â Â Â  401.875 [1955 c.679 Â§21; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.880 [1955 c.679 Â§19; repealed by 1980 c.19 Â§6]

OREGON HOMELAND SECURITY COUNCIL

Â Â Â Â Â  401.881 Oregon Homeland Security Council. (1) The Oregon Homeland Security Council is created within the Office of Emergency Management. The council shall:

Â Â Â Â Â  (a) Receive briefings on security matters for which the office is responsible at least annually from state agencies and organizations as determined by the council; and

Â Â Â Â Â  (b) Advise state agencies with responsibility for security matters on the future direction of the officeÂs planning, preparedness, response and recovery activities.

Â Â Â Â Â  (2) The membership of the council shall consist of:

Â Â Â Â Â  (a) Four members from the Legislative Assembly appointed as follows:

Â Â Â Â Â  (A) Two members from the Senate appointed by the President of the Senate; and

Â Â Â Â Â  (B) Two members from the House of Representatives appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (b) The Governor;

Â Â Â Â Â  (c) The Adjutant General;

Â Â Â Â Â  (d) The Superintendent of State Police;

Â Â Â Â Â  (e) The Director of the Office of Emergency Management; and

Â Â Â Â Â  (f) Additional members appointed by the Governor who the Governor determines necessary to fulfill the functions of the council, including state agency heads, elected state officials, local government officials, a member of the governing body of an Indian tribe and representatives from the private sector.

Â Â Â Â Â  (3) Each member appointed to the council under subsection (2)(a) and (f) of this section serves at the pleasure of the appointing authority. The membership of a public official ceases upon termination of the office held by the official at the time of appointment to the council.

Â Â Â Â Â  (4) The Governor shall be chairperson of the council.

Â Â Â Â Â  (5) Members of the council are not entitled to compensation but, at the discretion of the director, may be reimbursed, in the manner and amount provided in ORS 292.495, from funds available to the office for actual and necessary travel and other expenses incurred in the performance of their duties as members of the council. [2005 c.825 Â§8]

Â Â Â Â Â  Note: 401.881 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.885 [1955 c.679 Â§16; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.890 [1955 c.679 Â§14; repealed by 1980 c.19 Â§6]

PENALTIES

Â Â Â Â Â  401.990 Penalties. Any person knowingly violating any provision of ORS 401.015 to 401.105, 401.260 to 401.325 and 401.355 to 401.580, or any of the rules, regulations or orders adopted and promulgated under those sections, shall, upon conviction thereof, be guilty of a Class C misdemeanor. [1967 c.480 Â§8; 1977 c.248 Â§4; 1983 c.586 Â§41]

CHAPTERS 402 TO 405

Â [Reserved for expansion]

_______________



Chapter 406

Chapter 406 - Department of Veterans Affairs

2005 EDITION

TITLE 33

PRIVILEGES AND BENEFITS OF VETERANS AND SERVICE PERSONNEL

Chapter     406.     Department of Veterans Affairs

407.     Veterans Loans

408.     Miscellaneous Benefits for Veterans and Service Personnel

_______________

Chapter 406 - Department of Veterans Affairs

2005 EDITION

DEPARTMENT OF VETERANS AFFAIRS

BENEFITS OF VETERANS AND SERVICE PERSONNEL

DEPARTMENT OF VETERANS AFFAIRS

406.005     Department of Veterans Affairs

406.010     Definition

406.020     Director of Veterans Affairs; appointment; confirmation

406.030     Administration of veterans laws; rules

406.040     General powers and duties of department

406.050     Additional powers and duties of director or department; rules; service charges

406.060     Use of services and facilities of other state agencies

406.070     Director to qualify and furnish bond; reimbursement for expenses; location of office

406.085     Revolving account for department when acting as conservator or personal representative of estate of veteran

406.090     Sections not affected by parts of this chapter

406.100     Claims against estate by department when acting as conservator

406.110     Waiver of claims

406.120     Conservatorship Services Account; sources; use

406.130     Veterans Services Account; uses

ADVISORY COMMITTEE

406.210     Function of advisory committee; appointment, qualifications and term of members; chairperson; nominations by veterans organizations to fill vacancies

406.215     Additional duties of advisory committee

406.217     Duties of director concerning advisory committee

406.220     Meetings and reports

406.230     Compensation and expenses of members

RELATIONS WITH VETERANS ORGANIZATIONS

406.310     Director authorized to aid veterans organizations

406.320     Qualification of veterans organization for state aid

406.330     Power to establish regulations for aid program

406.340     Director authorized to accept voluntary services

ATTORNEY SERVICES FOR VETERANS

406.410     Director authority to contract with attorneys for legal services; types of services allowed; expense

406.420     Cooperative program with veterans organizations

406.430     Annual report required

COUNTY VETERANS SERVICE OFFICER PROGRAM

406.450     Services provided by county veterans service officers

406.452     State certification program for veterans service officers; rules

406.454     Distribution formula; rules

406.456     Rules

406.458     Consultation with Association of Oregon Counties

406.460     Limitation on use of funds by county governing body; exceptions

406.462     Distribution of moneys by Director of Veterans Affairs

DEPARTMENT OF VETERANS AFFAIRS

406.005 Department of Veterans Affairs. (1) The Department of Veterans Affairs is established.

(2) The department is under the supervision and control of a director appointed as provided in ORS 406.020.

(3) The department is responsible for the administration of federal and state laws relating to veterans. [2005 c.625 §1]

Note: 406.005 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

406.010 Definition. As used in this chapter, director means Director of Veterans Affairs. [Amended by 2005 c.22 §269]

406.020 Director of Veterans Affairs; appointment; confirmation. The Department of Veterans Affairs shall be under the supervision and control of the Director of Veterans Affairs. The Governor shall appoint the director subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. The appointment may not be made without the written approval of the Advisory Committee provided for in ORS 406.210. The director shall be a war veteran, chosen on the basis of executive and administrative ability. [Amended by 1973 c.792 §14; 2005 c.625 §5]

406.030 Administration of veterans laws; rules. (1) The Director of Veterans Affairs, in the performance of the duties of the director, shall organize and coordinate the administration of all present and future federal and state laws pertaining to war veterans and their dependents in this state.

(2) The Department of Veterans Affairs, with the advice of the Advisory Committee provided for in ORS 406.210, shall promulgate such rules and adopt such forms as the department considers necessary and expedient to carry out the provisions of ORS chapter 407 and ORS 88.710 to 88.740, 174.105, 406.010 to 406.090, 406.210 to 406.340, 406.410, 406.420, 408.010 to 408.090, 408.360, 408.365, 408.370, 408.375, 408.380 and 408.385. [Amended by 1971 c.221 §1; 1985 c.790 §4; 1991 c.441 §5; 1999 c.45 §1; 2001 c.104 §140; 2005 c.625 §6]

406.040 General powers and duties of department. The powers, authority and duties relating exclusively to war veterans affairs now or hereafter imposed by law upon any officer or agency of this state, are hereby also granted to and imposed upon the Department of Veterans Affairs. Subject to ORS 406.090, the department shall be responsible for and shall supervise the administration of all such laws. The department may employ such personnel as may be necessary to carry into effect the purposes of this chapter and may prescribe the duties and responsibilities of all such employees. [Amended by 2005 c.625 §7]

406.050 Additional powers and duties of director or department; rules; service charges. In addition to other powers and duties, the Director of Veterans Affairs or the Department of Veterans Affairs is authorized:

(1) To cooperate with officers and agencies of the United States in all matters affecting veterans welfare.

(2) To accept grants, donations and gifts on behalf of this state for veterans welfare from any person, corporation, government or governmental agency. Grants, donations and gifts so received shall be deposited with the State Treasurer and credited to a trust fund. Moneys in the trust fund are continuously appropriated to the department and expendable for the purposes specified in subsections (3) and (4) of this section. Interest earned on the moneys in the trust fund created under this subsection shall accrue to the trust fund.

(3) To expend all or any portion of a grant, donation or gift for the purposes specified in the grant, donation or gift.

(4) To expend all or any portion of a grant, donation or gift in the trust fund created under subsection (2) of this section for the administration of ORS 406.010 to 406.070, 406.090, 406.210, 406.220 and 406.340 and for the administration and purposes of ORS 408.368 when:

(a) The department determines that the purpose specified in the grant, donation or gift has been satisfied, or is not feasible or appropriate; or

(b) The grant, donation or gift specifies no purpose.

(5) To donate or otherwise transfer all or any portion of a grant, donation or gift to other persons, corporations or entities engaged in serving veterans if the department determines that the nature of the grant, donation or gift makes use by the department or conversion to cash for use by the department not feasible or appropriate.

(6) To act as agent or attorney in fact for any war veteran and the dependents or beneficiaries of any war veteran relating to rights under any federal or state law.

(7) To act without bond as conservator of the estate of:

(a) A person who qualifies for benefits from the United States Department of Veterans Affairs.

(b) A dependent, an immediate family member, a survivor or a former spouse who has not remarried of a person who qualifies for benefits, or who qualified for benefits while alive, from the United States Department of Veterans Affairs, as those persons are defined by rule by the director.

(8) On behalf of the State of Oregon to extend such assistance as the Department of Veterans Affairs shall determine to be reasonably required to any war veteran and to the dependents of any such war veteran, in the prosecution of any claim or claims before the United States Department of Veterans Affairs, or any other federal or state agency, the securing of employment or relief and any other benefits to which they might be entitled. The Department of Veterans Affairs may adopt rules and regulations with respect to all matters of administration to carry into effect the purposes of this section.

(9) To require and collect such reasonable service charges as the Department of Veterans Affairs deems necessary and expedient to carry out a duty, or to exercise a power or authority, conferred on the department by law. [Amended by 1965 c.374 §1; 1967 c.172 §1; 1973 c.823 §127; 1987 c.425 §5; 1991 c.67 §94; 1995 c.106 §1; 1999 c.52 §1; 2001 c.102 §1; 2003 c.152 §1; 2005 c.625 §8]

406.060 Use of services and facilities of other state agencies. The Department of Veterans Affairs may utilize the services and facilities of any state agency in the course of administration of any law of this state enacted for the benefit and welfare of war veterans and their dependents. All such agencies shall cooperate fully with the department in that regard and furnish such services and facilities when called upon by the department to do so. Neither the authority nor the duties referred to in this section shall be so exercised or performed as to impair the efficient administration of the laws applicable to any state agency. [Amended by 2005 c.625 §9]

406.070 Director to qualify and furnish bond; reimbursement for expenses; location of office. The Director of Veterans Affairs shall qualify in like manner as other heads of state departments, and furnish a fidelity bond in an amount to be fixed by the Governor. The director shall be reimbursed for necessary expenses incurred in the performance of the duties as are other state officers. The director shall maintain the main office of the director at the state capital. [Amended by 1967 c.2 §3]

406.080 [Amended by 1967 c.211 §9; 1987 c.652 §1; repealed by 1987 c.658 §3]

406.085 Revolving account for department when acting as conservator or personal representative of estate of veteran. The Conservatorship Revolving Account is created, separate and distinct from the General Fund, to provide for disbursement of funds for the beneficiary. Funds may also be disbursed from the Conservatorship Revolving Account to the Conservatorship Services Account in compensation for claims arising under ORS 406.100. The Conservatorship Revolving Account shall consist of all money received by the Department of Veterans Affairs as conservator or personal representative herein. Disbursement from the account shall be made by the department, and the Secretary of State shall post audit all the disbursements. Interest earned by the account shall be credited to the account. [1965 c.374 §2; 1973 c.823 §128; 1987 c.425 §6; 1989 c.932 §3; 1989 c.966 §44; 2005 c.625 §10]

406.090 Sections not affected by parts of this chapter. The administration of ORS 273.035 to 273.051, 273.071, 273.161 to 273.175 and 408.710 to 408.750 shall in no way be affected by ORS 406.010 to 406.070, 406.210, 406.220 and 406.340, and such laws are excepted from the operation thereof. The Department of Veterans Affairs shall cooperate with the person or agency responsible for the administration of such laws, and shall render such reasonable assistance in that regard as may be requested by any such person or agency. [Amended by 1967 c.421 §201; 1967 c.616 §§28,28a; 2005 c.625 §11]

406.100 Claims against estate by department when acting as conservator. If the Department of Veterans Affairs is appointed as a conservator under ORS 406.050 or a personal representative under ORS 113.085, the department shall have a claim against the estate of the protected person or the decedent, as the case may be, for all of the following:

(1) Reasonable expenses incurred by the department in the execution or administration of the estate.

(2) After the appointment of the department as conservator, compensation for ordinary services in an amount not to exceed five percent of income to the estate, and reasonable compensation for unusual services as set forth by rule by the department.

(3) After the appointment of the department as personal representative, compensation as provided in ORS 116.173.

(4) With prior approval by the court having probate jurisdiction over the estate, fees charged to the department by the Attorney General for advice or assistance in the performance of the departments duties as conservator or personal representative of the estate. [1987 c.425 §3; 2005 c.625 §12]

406.110 Waiver of claims. The Director of Veterans Affairs may waive all or any portion of a claim arising under ORS 406.100 if the director finds that payment of the claim, or a portion thereof, would pose a hardship to the person from whose estate the claim is payable, or would deplete the estate. [1987 c.425 §4]

406.120 Conservatorship Services Account; sources; use. (1) The Conservatorship Services Account is established as a separate account within the Oregon War Veterans Fund. The Conservatorship Services Account shall consist of all moneys received by the Department of Veterans Affairs as payment of claims arising under ORS 406.100.

(2) The moneys in the Conservatorship Services Account are continuously appropriated to the department for payment of expenses incurred while serving as conservator under ORS 406.050 or personal representative under ORS 406.085.

(3) Moneys in the Conservatorship Services Account shall be held and set aside separately from the other moneys in the Oregon War Veterans Fund, but such account may be accounted for as part of the Oregon War Veterans Fund. [1989 c.932 §2; 2005 c.625 §13]

406.130 Veterans Services Account; uses. There hereby is established in the General Fund of the State Treasury an account to be known as the Veterans Services Account. Moneys in the Veterans Services Account are continuously appropriated to the Department of Veterans Affairs and shall be used by the department for grants and services supplied to veterans by the department under ORS chapters 406 and 408, and for expenses of administration of such grants and services. [1987 c.658 §2; 2005 c.625 §14]

ADVISORY COMMITTEE

406.210 Function of advisory committee; appointment, qualifications and term of members; chairperson; nominations by veterans organizations to fill vacancies. (1) The Governor shall designate and appoint nine persons, all of whom are war veterans as defined by the laws of this state, who shall constitute the Advisory Committee and who shall act in an advisory capacity to the Director of Veterans Affairs concerning all matters upon which the director requests counsel.

(2) The representation on the committee provided for in this section shall be maintained by the Governor in making appointments to fill vacancies. When a vacancy occurs, the Governor shall solicit and consider nominations from the executive committees of congressionally chartered veterans organizations that maintain an Oregon state headquarters. A list of not more than three persons nominated by each executive committee shall be submitted to the Governor within 30 days after the vacancy occurs. Organizations interested in participating in the nomination process shall report the current address of their state headquarters to the Director of Veterans Affairs. The director shall notify those organizations of any current or anticipated vacancy.

(3) In addition to the other requirements of this section, until such time as no veteran of a period of service as described in ORS 174.105 or a period of service after January 31, 1955, is willing or able to serve, each period shall be represented by at least one member of the Advisory Committee.

(4) When appointing an individual to the Advisory Committee to succeed an at-large member who vacated or whose term of office is expiring, the Governor may consider the names of the persons recommended for appointment by the executive committees of congressionally chartered veterans organizations that maintain an Oregon state headquarters. Any recommendation for appointment must be received by the Governor within 30 days after a vacancy occurs or not later than 30 days prior to the expiration of a members term of office.

(5) The term of office of a member of the Advisory Committee is four years, and a member may be reappointed upon expiration of the members term. However, a member of the Advisory Committee shall not serve more than two consecutive terms.

(6) After consultation with the Director of Veterans Affairs, the Advisory Committee shall select one committee member to act as chairperson of the Advisory Committee, subject to approval by the Governor.

(7) Each participating congressionally chartered veterans organization shall furnish the director with a copy of its Congressional Charter including any subsequent amendments.

(8) In addition to the other requirements of this section, at least one member of the Advisory Committee shall be a veteran of the Korean conflict and at least three members shall be veterans of the period following the Korean conflict. [Amended by 1959 c.675 §1; 1975 c.603 §1; 1982 s.s.1 c.11 §8; 1991 c.798 §1]

406.215 Additional duties of advisory committee. In addition to any other powers and duties granted to the Advisory Committee by law, the Advisory Committee shall:

(1) Work with the Director of Veterans Affairs to insure that the needs of the veterans and their dependents and survivors who reside in this state are recognized and addressed in a timely and effective manner.

(2) Review current issues affecting veterans and their dependents and survivors who reside in this state and make recommendations relating to those issues.

(3) Review current operations of the Department of Veterans Affairs and make recommendations to the director concerning the operation of any part of the department.

(4) Make recommendations to the director for the establishment or revision of programs and entitlements for veterans. [1991 c.798 §2]

Note: 406.215 and 406.217 were added to and made a part of ORS chapter 406 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

406.217 Duties of director concerning advisory committee. The Director of Veterans Affairs shall:

(1) Solicit recommendations from the Advisory Committee on the administration of all federal and state laws affecting veterans and their dependents and survivors in this state.

(2) Instruct members of the Advisory Committee concerning the operation of all veterans programs administered by the director. [1991 c.798 §3]

Note: See note under 406.215.

406.220 Meetings and reports. The Advisory Committee shall meet within this state at least once each three months. At each such meeting the Director of Veterans Affairs shall report upon all matters concerning the administration of the office of the director, and shall request the advice and counsel of the committee on matters concerning the policy thereof. Each August the Advisory Committee shall report to the Governor on all matters which it deems pertinent concerning the administration of the office of the director during the preceding year, and concerning any specific matters previously requested by the Governor, and on the administration of ORS 406.010 to 406.070, 406.090 and 406.340. [Amended by 1957 c.25 §1]

406.230 Compensation and expenses of members. Each member of the Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 §33]

RELATIONS WITH VETERANS ORGANIZATIONS

406.310 Director authorized to aid veterans organizations. From funds available to the office of the Director of Veterans Affairs for this purpose, the director, with the approval of the Advisory Committee, is authorized to aid war veterans organizations that have been accredited by the United States Department of Veterans Affairs and counties of the state, in connection with their respective programs of service to war veterans. [Amended by 1991 c.67 §95]

406.320 Qualification of veterans organization for state aid. Organizations desiring to apply for benefits under ORS 406.310 shall submit to the Director of Veterans Affairs statements of their expenditures incurred in conducting their rehabilitation programs, in acting under power of attorney for veterans in connection with claims for benefits, in assisting veterans in prosecutions of their claims and in solution of problems arising out of previous military service. However, a veterans organization does not qualify for benefits under ORS 406.310 unless it has carried on a program of veterans rehabilitation work in Oregon for not less than two years immediately preceding.

406.330 Power to establish regulations for aid program. The Director of Veterans Affairs, with the consent and approval of the Advisory Committee, may adopt such procedural rules and regulations as the director deems advisable in making distribution of funds under ORS 406.310. The director shall also establish a general and uniform policy to be followed by the various organizations and counties in carrying out the work to which the state contributes aid under ORS 406.310. In establishing such policy the director shall give primary consideration to the rehabilitation of the greatest possible number of war veterans in Oregon. To that end the director shall eliminate, insofar as possible, a duplication of effort and inefficient expenditure of money.

406.340 Director authorized to accept voluntary services. In performance of the duties of the office of the Director of Veterans Affairs, the director may accept services voluntarily tendered by any person or organization, and may cooperate with the established service agencies and officers of any organization for the benefit and welfare of all war veterans in this state and their dependents or beneficiaries. Insofar as practicable and consistent with the faithful performance of the directors duties, the director shall avoid duplicating the efforts of voluntary service agencies and officers.

ATTORNEY SERVICES FOR VETERANS

406.410 Director authority to contract with attorneys for legal services; types of services allowed; expense. (1) The Director of Veterans Affairs, on behalf of this state, may, with the agreement of the Attorney General, contract with attorneys for the provision by the attorneys of services as counsel for war veteran residents of Oregon in the preparation, presentation and prosecution of claims under laws administered by the United States Department of Veterans Affairs.

(2) Legal services shall be provided under a contract only for claims arising from or relating to:

(a) The status of the war veteran as a prisoner of war under circumstances described in ORS 805.110 (2);

(b) Damages suffered by the war veteran due to exposure to causative agents, as defined in ORS 408.305 (4) while serving on active duty;

(c) Damages suffered by the war veteran as a consequence of exposure to radiation during testing of nuclear weapons; or

(d) Service by the war veteran in any combat zone while the Armed Forces of the United States were engaged in armed conflict with military forces of another nation.

(3) Insofar as possible, the expense of services provided under a contract authorized by this section shall be paid by the state to an attorney from funds available to the Department of Veterans Affairs.

(4) Attorneys who are parties to a contract authorized by this section shall be active members of the Oregon State Bar.

(5) A contract authorized by this section may allow law students enrolled in an accredited law school in this state, while under the supervision of a member of the Oregon State Bar, to participate in the preparation, presentation and prosecution of claims described in this section. [1985 c.790 §1; 1991 c.67 §96]

406.420 Cooperative program with veterans organizations. The Director of Veterans Affairs and county service officers appointed under ORS 408.410 shall institute a cooperative program with veterans organizations in this state to refer war veterans to appropriate state and federal agencies for the purpose of filing claims described in ORS 406.410 (2) and obtaining legal counsel and representation for such claims. [1985 c.790 §2]

406.430 Annual report required. The Director of Veterans Affairs shall submit a report each year to the Legislative Assembly or to the Emergency Board, as appropriate, concerning the programs instituted under ORS 406.030 and 406.410 to 406.430. The report shall be submitted not later than March 1 in each year. [1985 c.790 §3]

COUNTY VETERANS SERVICE OFFICER PROGRAM

406.450 Services provided by county veterans service officers. (1) The Director of Veterans Affairs shall establish a program to enhance and expand the services provided by county veterans service officers appointed under ORS 408.410.

(2) The program shall:

(a) Conduct outreach and provide veterans and their spouses and dependents with:

(A) Information regarding veterans benefit programs and other benefit programs; and

(B) Assistance by trained representatives who are certified by the state in applying for all federal and state veterans benefits and aid to which veterans and their spouses and dependents may be entitled on account of their military service and in appealing any denial of veterans benefits or aid;

(b) Develop and offer informational materials and training opportunities for county veterans service officers;

(c) Develop a comprehensive and coordinated statewide network of information and referral resources for veterans and their spouses and dependents;

(d) Ensure that the receipt of veterans benefits or aid does not adversely impact other benefits or aid that a veteran or the spouse or dependent of a veteran may be receiving or may be eligible to receive; and

(e) Facilitate coordination of computer systems to ensure the seamless transfer of information. [2005 c.836 §2]

406.452 State certification program for veterans service officers; rules. The Director of Veterans Affairs may establish by rule a state certification program for veterans service officers appointed under ORS 408.410 and other individuals providing similar services to ensure their competency. The program curriculum shall provide the training and education necessary to allow veterans service officers and other individuals to assist veterans and their spouses and dependents in applying for all federal and state veterans benefits and aid to which veterans and their spouses and dependents may be entitled and in appealing any denial of veterans benefits or aid. The curriculum shall include, but need not be limited to, training and education in the following areas:

(1) Applicable federal, state and local laws providing benefits or aid for veterans and their spouses and dependents and other benefits or aid for which veterans or their spouses or dependents may be eligible;

(2) Skills necessary to provide quality representation and advocacy on behalf of veterans or their spouses or dependents, including case preparation and handling of administrative hearings and appeals;

(3) Effective communication skills;

(4) Health care, human services and referral resources; and

(5) Claims management. [2005 c.836 §3]

406.454 Distribution formula; rules. (1) The Director of Veterans Affairs shall adopt by rule a formula to distribute to county governing bodies funds appropriated to the director to enhance and expand the services provided by county veterans service officers appointed under ORS 408.410. In developing the distribution formula, the director shall consider factors that include, but need not be limited to:

(a) The number of veterans residing in each county;

(b) A base amount to be distributed equally among counties;

(c) Retention of an amount, not to exceed six percent of the total amount appropriated to the director for the purposes of ORS 406.450, that would otherwise be distributed to a county governing body if the county governing body has not appointed county veterans service officers; and

(d) Criteria for withholding funds from a county governing body.

(2) Funds retained under subsection (1)(c) and (d) of this section must be spent on:

(a) Training costs of veterans service officers and other individuals providing similar services; and

(b) The coordination of computer systems and technology to facilitate efficient delivery of services to veterans and their spouses and dependents. [2005 c.836 §4]

406.456 Rules. The Director of Veterans Affairs shall adopt rules to implement ORS 406.450, 406.452 and 406.454. The rules shall include, but need not be limited to:

(1) Development and implementation of a distribution formula;

(2) Establishment of reporting and data collection requirements for county veterans service officers including, but not limited to, the number of interviews conducted, the number of veterans and spouses and dependents of veterans served by the program, the number of claims filed, the outcomes of claims filed and the outreach activities conducted; and

(3) Establishment of service outcomes for county veterans service officers. [2005 c.836 §5]

406.458 Consultation with Association of Oregon Counties. The Director of Veterans Affairs shall carry out the provisions of ORS 406.450, 406.452, 406.454 and 406.456 in consultation with the Association of Oregon Counties. [2005 c.836 §8]

Note: 406.458 to 406.462 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

406.460 Limitation on use of funds by county governing body; exceptions. (1) A county governing body that receives funds under ORS 406.454 may not use the funds to supplant moneys appropriated by the county governing body for county veterans service officers.

(2)(a) Notwithstanding subsection (1) of this section, if a county governing body reduces appropriations to county programs, the county governing body may reduce the amount of moneys appropriated for county veterans service officers by an amount not greater than the average percentage reduction imposed on all county programs for the same period of time.

(b) A county governing body that reduces the amount of moneys appropriated for county veterans services officers under paragraph (a) of this subsection shall certify to the Director of Veterans Affairs that the amount of the reduction is not greater than the average percentage reduction imposed on all county programs for the same period of time.

(3) Notwithstanding subsection (1) of this section, if the amount of moneys distributed to a county governing body by the Director of Veterans Affairs to enhance and expand the services provided by county veterans service officers appointed under ORS 408.410 for biennia beginning after June 30, 2007, is less than the amount of moneys distributed to the county governing body for the 2005-2007 biennium, the county governing body may reduce the amount of moneys appropriated by the county governing body for county veterans service officers by an amount not greater than the same percentage of reduction. [2005 c.836 §6]

Note: See note under 406.458.

406.462 Distribution of moneys by Director of Veterans Affairs. (1) Moneys appropriated to the Director of Veterans Affairs for the purposes described in ORS 406.450 must be distributed to county governing bodies and expended for the purposes of ORS 406.450 and may not be used to supplant moneys currently budgeted by the director for services provided by county veterans service officers.

(2) Notwithstanding subsection (1) of this section, the director may reduce the amount of moneys distributed to county governing bodies for county veterans service officers if there is a decrease in the amount of General Fund revenues appropriated to the director for the purposes described in ORS 406.450 for the same period of time. [2005 c.836 §7]

Note: See note under 406.458.

_______________



Chapter 407

Chapter 407 Â Veterans Loans

2005 EDITION

VETERANS LOANS

BENEFITS OF VETERANS AND SERVICE PERSONNEL

GENERAL PROVISIONS

407.075Â Â Â Â  Purpose; legislative intent

407.085Â Â Â Â  Definitions

407.095Â Â Â Â  Policy against foreclosure; rules

407.115Â Â Â Â  Administration of loan program; rules

407.125Â Â Â Â  Loans to qualified person

407.131Â Â Â Â  Discount of principal; rules

407.135Â Â Â Â  Authority of department; disposition of certain moneys

407.145Â Â Â Â  Purchase and control of property; disbursements to protect security

407.155Â Â Â Â  Execution and custody of documents

407.165Â Â Â Â  Authority to hold certain funds received from borrower

407.169Â Â Â Â  Escrow accounts; standards; interest; rules

407.177Â Â Â Â  Loan processing and servicing contracts with lending institutions; terms; procedures

407.179Â Â Â Â  Additional powers delegated to lending institution; authority retained by department

407.181Â Â Â Â  Authority of lending institution

407.185Â Â Â Â  Cash flow projection; annual review; report

407.195Â Â Â Â  Loans not being amortized; identification; notice to borrowers

407.201Â Â Â Â  Required disclosure of credit information and loan terms

LOAN PROCEDURES AND CONDITIONS

407.205Â Â Â Â  Application for loan; amount of loan; limit on number of loans; exception

407.215Â Â Â Â  Loan transferred by annulment or dissolution judgment excluded in determining maximum allowable

407.225Â Â Â Â  Investigation and processing of loan application; security; maximum amounts of loans

407.265Â Â Â Â  Loans for home or farm improvements; terms and conditions

407.275Â Â Â Â  Terms of loan to veteran and transferee

407.285Â Â Â Â  Rate of interest payable by certain transferees

407.295Â Â Â Â  Transfer to spouse; notice to department; notice of delinquent payment

407.305Â Â Â Â  Assumption of previous loan by eligible veteran; additional funds

407.315Â Â Â Â  Interest rate for veteranÂs assumption; variable rate; effect of rate on cash flow; rules

407.325Â Â Â Â  Rate of interest on loans

407.327Â Â Â Â  Department to prescribe fixed or variable interest rates

407.335Â Â Â Â  Rate of interest payable by transferee; limit on transfers; rules

407.349Â Â Â Â  Late charges authorized for periodic payments

407.375Â Â Â Â  Sale of foreclosed properties; improvement in lieu of down payment; interest rate; redemption of property; rules

407.377Â Â Â Â  Sale or management of foreclosed property under personal services contract

407.385Â Â Â Â  Prohibition against using loan for purpose other than farm or home acquisition; prompt use of farm or home as principal residence; extension; exception; penalty

GENERAL OBLIGATION BONDS

407.415Â Â Â Â  Issuance of bonds

407.425Â Â Â Â  Special bond issue; conditions

407.435Â Â Â Â  Issuance of bonds for tax payment; conditions; term

LIFE AND MORTGAGE INSURANCE

407.465Â Â Â Â  Loan cancellation life insurance

407.475Â Â Â Â  Persons insurable under ORS 407.465

407.480Â Â Â Â  Definitions for ORS 407.480 to 407.490

407.485Â Â Â Â  Agreements for mortgage insurance; terms; amount; required coverage

407.490Â Â Â Â  Mortgage insurance claims; liability of department

FINANCES

407.495Â Â Â Â  Oregon War VeteransÂ Fund; sources; uses

407.505Â Â Â Â  Loan moneys to be reserved for borrower prior to loan commitment

407.515Â Â Â Â  Oregon War VeteransÂ Bond Sinking Account; sources; use

407.525Â Â Â Â  Transfer of sinking account moneys to veteransÂ fund; retransfer

407.555Â Â Â Â  Auditing and payment of claims

407.565Â Â Â Â  Revolving account

MISCELLANEOUS

407.595Â Â Â Â  Loans not subject to execution or assignment

Â Â Â Â Â  407.010 [Amended by 1975 c.219 Â§1; 1977 c.383 Â§6; subsection (3) enacted as 1977 c.383 Â§9; 1979 c.176 Â§1; 1981 c.661 Â§1; 1982 s.s. 1 c.11 Â§10; 1983 c.445 Â§1; renumbered 407.085]

Â Â Â Â Â  407.020 [Amended by 1967 c.245 Â§1; 1971 c.221 Â§2; renumbered 407.115]

Â Â Â Â Â  407.030 [Amended by 1977 c.383 Â§8; renumbered 407.125]

Â Â Â Â Â  407.035 [1981 c.659 Â§7; renumbered 407.505]

Â Â Â Â Â  407.040 [Amended by 1953 c.97 Â§2; 1957 c.125 Â§1; 1963 c.163 Â§1; 1965 c.269 Â§1; 1967 c.112 Â§1; 1969 c.615 Â§1; 1971 c.221 Â§3; 1973 c.574 Â§1; 1975 c.6 Â§1; 1975 c.263 Â§1; 1977 c.676 Â§3; 1979 c.177 Â§1; 1981 c.604 Â§1; 1982 s.s.1 c.11 Â§12; 1983 c.387 Â§1; renumbered 407.205]

Â Â Â Â Â  407.042 [1981 c.366 Â§2; renumbered 407.385]

Â Â Â Â Â  407.043 [1977 c.676 Â§2; renumbered 407.397]

Â Â Â Â Â  407.045 [1969 c.523 Â§1; renumbered 407.215]

Â Â Â Â Â  407.048 [1977 c.315 Â§2; 1981 c.628 Â§1; 1982 s.s.1 c.11 Â§13; 1983 c.445 Â§4; renumbered 407.255]

Â Â Â Â Â  407.050 [Amended by 1957 c.125 Â§2; 1971 c.221 Â§4; 1973 c.574 Â§2; 1975 c.219 Â§2; renumbered 407.225]

Â Â Â Â Â  407.055 [1977 c.383 Â§1; 1981 c.565 Â§3; 1983 c.445 Â§5; renumbered 407.175]

Â Â Â Â Â  407.058 [1977 c.383 Â§3; 1983 c.445 Â§6; renumbered 407.235]

Â Â Â Â Â  407.060 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  407.061 [1977 c.383 Â§4; 1983 c.445 Â§7; renumbered 407.245]

Â Â Â Â Â  407.063 [1981 c.387 Â§1; 1982 s.s.1 c.11 Â§14; renumbered 407.305]

Â Â Â Â Â  407.065 [1979 c.176 Â§3; renumbered 407.265]

Â Â Â Â Â  407.070 [Amended by 1955 c.151 Â§1; 1957 c.125 Â§3; 1969 c.615 Â§5; 1971 c.221 Â§5; 1975 c.219 Â§3; 1977 c.676 Â§4; 1981 c.387 Â§2; 1982 s.s.1 c.11 Â§17; renumbered 407.275]

Â Â Â Â Â  407.072 [1969 c.615 Â§3; 1971 c.221 Â§6; 1975 c.219 Â§4; 1977 c.645 Â§1; 1981 c.659 Â§5; renumbered 407.325]

Â Â Â Â Â  407.073 [1969 c.615 Â§4; 1971 c.221 Â§7; 1977 c.676 Â§5; 1983 c.420 Â§3; renumbered 407.335]

Â Â Â Â Â  407.074 [1955 c.102 Â§Â§2,3,7; 1975 c.219 Â§5; 1979 c.238 Â§1; renumbered 407.465]

GENERAL PROVISIONS

Â Â Â Â Â  407.075 Purpose; legislative intent. (1) The provisions of this chapter are intended to carry out the purposes of Article XI-A of the Oregon Constitution. The Legislative Assembly recognizes that its authority to define the scope and purpose of this chapter is limited by the purposes expressed in Article XI-A.

Â Â Â Â Â  (2) The primary purpose of this chapter is to provide loan funds to qualifying Oregon veterans for the acquisition or improvement of farms and homes. The Legislative Assembly does not intend, by any past or present enactment, to establish as a principal purpose of this chapter the providing of subsidized energy financing. [1983 c.445 Â§9]

Note: 407.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 407 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  407.076 [1955 c.102 Â§Â§4,5,6; 1969 c.433 Â§1; 1979 c.35 Â§1; 1979 c.238 Â§2; renumbered 407.475]

Â Â Â Â Â  407.080 [Amended by 1975 c.219 Â§6; renumbered 407.135]

Â Â Â Â Â  407.085 Definitions. (1) As used in Article XI-A, Oregon Constitution, and this chapter, for the purposes of administration:

Â Â Â Â Â  (a) ÂAcquisitionÂ means:

Â Â Â Â Â  (A) Purchase and improvement of a home or farm.

Â Â Â Â Â  (B) Payment of the balance of the purchase price and interest on a purchase contract, and the improvement of property thereby acquired.

Â Â Â Â Â  (C) Refinance of an existing purchase-money mortgage or mortgage in the nature thereof, and the improvement of property thereby purchased.

Â Â Â Â Â  (D) Improvement of a home or farm.

Â Â Â Â Â  (b) ÂBondsÂ includes, but is not limited to, serial bonds, term bonds, notes, obligations, lines of credit, revolving credit agreements, loans, financing agreements or other evidence of indebtedness determined by the Department of VeteransÂ Affairs, with the approval of the State Treasurer, to be necessary or desirable to provide funds for the purposes expressed in Article XI-A of the Oregon Constitution.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) ÂCommitteeÂ means the Advisory Committee provided for by ORS 406.210.

Â Â Â Â Â  (b) ÂHomeÂ means any residential-type structure, including outbuildings and the real property in connection with it, if any, including long-term leaseholds, which is established, maintained and used primarily as a principal residence by the veteran.

Â Â Â Â Â  (c) ÂImprovementÂ means new construction or any necessary or beneficial additions, alterations or changes appurtenant to the home or farm which protect or improve the basic livability or energy efficiency of the premises.

Â Â Â Â Â  (d) ÂMobile homeÂ means a structure, transportable in one or more sections, which is 10 feet or more in width, and contains more than 500 square feet of living space figured on exterior dimensions of the structure, exclusive of any hitch and is designed to be used as a dwelling by one family, and which remains as personal property under the laws of this state. [Formerly 407.010; 2001 c.98 Â§5; 2005 c.625 Â§15]

Â Â Â Â Â  407.095 Policy against foreclosure; rules. (1) It is the policy of the State of Oregon to make every reasonable attempt to keep a veteran in the home purchased under the loan program when the veteran is unable to make required loan payments because of illness, injury, death, involuntary job loss or economic stress due to factors beyond individual control. The Department of VeteransÂ Affairs, by rule, shall implement such state policy. Rules adopted by the department under this section:

Â Â Â Â Â  (a) May provide for a temporary reduction of loan payment.

Â Â Â Â Â  (b) May provide for any other solution jointly agreed to by the borrower and the department.

Â Â Â Â Â  (c) Shall provide for repayment of the amount of any loan payments reduced under the rules in accordance with terms and conditions agreed upon by the borrower and the department.

Â Â Â Â Â  (2) In reducing loan payments under this section, the department must consider the effect of such reduction on the solvency of the program as a whole, on estimates of the most probable financial position of the program for one or more future periods, the condition of the tax exempt bond market, and the effect on other borrowers in the program. [1982 s.s.1 c.11 Â§3; 2005 c.625 Â§16]

Â Â Â Â Â  407.100 [Renumbered 407.155]

Â Â Â Â Â  407.110 [Renumbered 407.595]

Â Â Â Â Â  407.115 Administration of loan program; rules. The Department of VeteransÂ Affairs shall administer the provisions of ORS 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565. The department may adopt all necessary rules not inconsistent with those sections to carry into effect their provisions. The department may appoint assistants and agents necessary to expeditious and efficient administration and fix their compensation. [Formerly 407.020; 2005 c.625 Â§17]

Â Â Â Â Â  407.120 [Amended by 1975 c.219 Â§8; renumbered 407.165]

Â Â Â Â Â  407.125 Loans to qualified person. All moneys in the Oregon War VeteransÂ Fund created by ORS 407.495 may be advanced by the Department of VeteransÂ Affairs as loans to any person qualified for loans under the provisions of section 3, Article XI-A, Oregon Constitution, for the acquisition of farms and homes, as provided in ORS 407.115, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565 and not otherwise. [Formerly 407.030; 1991 c.798 Â§6; 1995 c.238 Â§3; 2005 c.625 Â§18]

Â Â Â Â Â  407.129 [1987 c.509 Â§Â§2,3; repealed by 1993 c.159 Â§1]

Â Â Â Â Â  407.130 [Amended by 1967 c.369 Â§2; 1979 c.115 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.131 Discount of principal; rules. The Department of VeteransÂ Affairs, by rule, may discount a portion of the principal payable to the department in connection with a home or farm loan or in connection with a purchase contract for a home or farm if such action results in economic benefit to the home and farm loan program after considering the time value of money. [1987 c.509 Â§4; 2005 c.625 Â§19]

Â Â Â Â Â  407.135 Authority of department; disposition of certain moneys. The Department of VeteransÂ Affairs is authorized and empowered, in the name and in behalf of the state to commence and prosecute to judgment all suits, actions and proceedings necessary to protect the interest of the state; to bid in property offered for sale under such proceedings and to acquire title to property for and in behalf of the state as a result of such proceedings; to accept deeds from borrowers in lieu of foreclosure; to sell, transfer, convey, lease or assign any property acquired by the department for and in behalf of the state; to make repairs and improvements or alterations; to pay taxes, liens and charges of every kind superior to the lien of the state; and otherwise to administer such property in such manner as the department deems to the best interest of the state. All money received by the department from the sale, leasing or other disposition of any property shall be paid over to the State Treasurer and deposited in the Oregon War VeteransÂ Bond Sinking Account. [Formerly 407.080; 1987 c.652 Â§3; 2003 c.576 Â§439; 2005 c.625 Â§20]

Â Â Â Â Â  407.140 [Amended by 1975 c.462 Â§12; 1981 c.660 Â§36; renumbered 407.415]

Â Â Â Â Â  407.145 Purchase and control of property; disbursements to protect security. (1) The Department of VeteransÂ Affairs may acquire property by purchase when the acquisition of such property is necessary to protect the interest of the state because of default in repayment of loans made in accordance with ORS 407.125 or statutes supplementary thereof. The department shall exercise control of all the property while the title remains vested in the state.

Â Â Â Â Â  (2) The department may take any action and make disbursements as may be necessary to protect the securities for loans acquired under this chapter. Any disbursement so made shall be added to the amount due from the borrower and shall bear interest at the rate then fixed for home improvement loans under ORS 407.325 or at the rate on the existing loan, whichever is higher. Any such disbursement shall be made only upon order of the department.

Â Â Â Â Â  (3) Funds for the protection of security may be disbursed from the Oregon War VeteransÂ Fund including the Oregon War VeteransÂ Bond Sinking Account as the department shall determine. [Formerly 407.090; 1987 c.131 Â§1; 1987 c.652 Â§4; 1997 c.214 Â§1; 2005 c.625 Â§21]

Â Â Â Â Â  407.150 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.155 Execution and custody of documents. All deeds, leases, contracts, releases of mortgages and other instruments necessary or proper in the administration of this chapter shall be executed in behalf of the state by the Department of VeteransÂ Affairs and shall be acknowledged by the department; and all deeds, mortgages, notes, insurance policies, abstracts and other instruments, documents and papers delivered to the department in the administration of those sections shall be kept in the custody of the department. [Formerly 407.100; 2005 c.625 Â§22]

Â Â Â Â Â  407.160 [Amended by 1967 c.335 Â§49; 1967 s.s. c.19 Â§2; 1983 c.798 Â§10; renumbered 407.495]

Â Â Â Â Â  407.165 Authority to hold certain funds received from borrower. The Department of VeteransÂ Affairs may receive and hold for future disposition conditional payments from borrowers who have executed mortgages and security instruments under authority of ORS 407.225, indemnities for fire losses on secured property, and such other sums as must be held by the department in suspense pending further or final disposition thereof. Said funds shall be deposited in the State Treasury in the revolving account authorized by ORS 407.565 until they can be properly applied to the purposes for which they were paid to and received by the department. [Formerly 407.120; 2005 c.625 Â§23]

Â Â Â Â Â  407.169 Escrow accounts; standards; interest; rules. (1) The Department of VeteransÂ Affairs shall make escrow accounts available to current and future borrowers and contract purchasers in connection with loan agreements and purchase contracts made under this chapter.

Â Â Â Â Â  (2) Escrow accounts established under this section shall be consistent with general lending and servicing standards for real estate loan agreements in this state and with the standards used by the United States Department of Veterans Affairs and the Federal Housing Administration.

Â Â Â Â Â  (3) Notwithstanding ORS 86.245 (5) and (7), the Department of VeteransÂ Affairs shall pay interest to a borrower or contract purchaser on funds deposited in the escrow account for the borrower or contract purchaser in the manner and at the rate of interest described in ORS 86.245 (1) to (4).

Â Â Â Â Â  (4) The department shall adopt such rules as the department considers necessary to establish criteria for implementation of this section.

Â Â Â Â Â  (5) As used in this section, Âescrow accountÂ means any account which is part of a real estate loan agreement or purchase contract, whether incorporated into the agreement or contract or as part of a separately executed document, whereby the borrower makes periodic prepayment to the department of estimated property taxes, and the department pays the charges out of the account at the due dates. [1989 c.580 Â§2; 1995 c.182 Â§4; 2005 c.625 Â§24]

Â Â Â Â Â  407.170 [Amended by 1967 c.335 Â§50; 1981 c.660 Â§37; renumbered 407.515]

Â Â Â Â Â  407.175 [Formerly 407.055; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.177 Loan processing and servicing contracts with lending institutions; terms; procedures. (1) When the Department of VeteransÂ Affairs considers such contracts necessary to improve the financial condition of the loan program conducted under this chapter, the department is authorized to enter into contracts with lending institutions under which the lending institutions may provide any of the following services:

Â Â Â Â Â  (a) Processing of new loans and purchase contracts; and

Â Â Â Â Â  (b) Management and servicing of new loans and purchase contracts.

Â Â Â Â Â  (2) Contracts entered into by the department under this section may provide that the lending institution:

Â Â Â Â Â  (a) Receive applications for loans for the acquisition of homes or farms under this chapter;

Â Â Â Â Â  (b) Immediately investigate and process an application for a loan as provided by law; and

Â Â Â Â Â  (c) For approved loans or contracts, if requested by the department, service the loan or purchase contract for a period of time specified by the department.

Â Â Â Â Â  (3) When a lending institution, pursuant to a contract authorized by this section, receives an application for a loan for the acquisition of a manufactured home, as defined in ORS 197.295, the lending institution shall investigate and process the application in the manner prescribed in the contract between the lending institution and the department.

Â Â Â Â Â  (4) When a lending institution, pursuant to a contract authorized by this section, investigates and processes a loan application that it considers eligible for approval under this chapter, the lending institution shall notify the department and state the reasons why the loan may be approved under this chapter. The department shall retain final authority to approve or disapprove the loan. If the department disapproves the loan, the department shall notify the lending institution and the applicant of the disapproval and shall indicate the reasons for the disapproval. When the department is satisfied that all requirements for approval of a loan have been met by the applicant and the lending institution and that the property offered as security for the loan protects the interests of the state, the department shall transfer to the lending institution an amount of money from the Oregon War VeteransÂ Fund equal to the loan amount approved by the department. The lending institution shall disburse the money in the manner prescribed by the department. The lending institution shall record the mortgage, trust deed, contract or other security agreement relating to the loan and then shall forward all the original loan documents to the department.

Â Â Â Â Â  (5) All moneys received by a lending institution as payments on principal and interest for loans made under this chapter shall be paid to the department in accordance with the terms of the contract between the department and the lending institution.

Â Â Â Â Â  (6) The department and lending institution shall mutually agree upon the compensation to be paid to the lending institution for services performed under a contract authorized by this section. Such compensation may be a fixed annual payment or a percentage of the amount of each loan or purchase contract processed or serviced by the lending institution under the contract.

Â Â Â Â Â  (7) Contracts entered into under this section are exempt from the requirements of the provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C regarding personal services contracts.

Â Â Â Â Â  (8) As used in this section, Âlending institutionÂ means an entity that is licensed to conduct business in the State of Oregon exclusively or in part as a mortgage lender or a conduit for mortgage loans and that, in the judgment of the department, is capable of meeting the needs of the department in carrying out this chapter. [1989 c.746 Â§2; 1993 c.35 Â§1; 1995 c.238 Â§4; 1997 c.802 Â§18; 1999 c.50 Â§1; 2003 c.794 Â§273; 2005 c.625 Â§Â§25,26]

Â Â Â Â Â  407.179 Additional powers delegated to lending institution; authority retained by department. In addition to the powers described in ORS 407.177, the Department of VeteransÂ Affairs also may delegate by contract to a lending institution any of the powers granted to the department in ORS 407.165 and 407.225. The department shall retain final authority to approve or disapprove loans and interpret the duties and responsibilities of borrowers under this chapter. [1989 c.746 Â§4; 1995 c.238 Â§5; 2005 c.625 Â§27]

Â Â Â Â Â  407.180 [Renumbered 407.525]

Â Â Â Â Â  407.181 Authority of lending institution. In exercising the authority granted to it by ORS 407.177 to 407.181, a lending institution shall perform only the services that are delegated to it by contract entered into under ORS 407.177, and shall comply with the terms of the contract and applicable laws. [1989 c.746 Â§3]

Â Â Â Â Â  407.183 [1967 s.s. c.1 Â§2; 1967 s.s. c.19 Â§1; 1969 c.615 Â§6; renumbered 407.535]

Â Â Â Â Â  407.185 Cash flow projection; annual review; report. In addition to, and not in lieu of, the audit required by ORS 297.210 the Department of VeteransÂ Affairs may contract with an independent public accountancy organization for a review of the cash flow projection for the loan program established under this chapter and Article XI-A of the Oregon Constitution and of the assumptions used in developing that projection. The review shall be conducted in accordance with the review guidelines developed by the American Institute of Certified Public Accountants (AICPA). Such contract shall require a written report, copies of which shall be provided to the Governor, the Secretary of State, the State Treasurer, the President of the Senate, and the Speaker of the House of Representatives by the department no later than December 31 of each year. Payment for the services required under the contract shall be paid from funds appropriated for the administration of the department. [1982 s.s.1 c.11 Â§4; 1989 c.489 Â§1; 1997 c.35 Â§1; 1999 c.322 Â§38; 2005 c.625 Â§28]

Â Â Â Â Â  407.186 [1967 s.s. c.1 Â§3; renumbered 407.545]

Â Â Â Â Â  407.190 [Amended by 1967 c.454 Â§45; 1971 c.80 Â§3; renumbered 407.555]

Â Â Â Â Â  407.195 Loans not being amortized; identification; notice to borrowers. (1) The Director of VeteransÂ Affairs shall identify each farm or home loan made under this chapter with moneys from the Oregon War VeteransÂ Fund which, at the current rate of payment by the borrower, is not being amortized or will not be fully amortized by the agreed to date.

Â Â Â Â Â  (2) The director shall notify each borrower making payments on a loan identified under subsection (1) of this section that, at the current rate of payment, the loan principal will not be fully paid by the final payment date. The notice shall also include:

Â Â Â Â Â  (a) The current principal balance.

Â Â Â Â Â  (b) The current monthly principal and interest payment.

Â Â Â Â Â  (c) The estimated monthly principal and interest payment necessary to reduce the principal balance to zero by the agreed to date.

Â Â Â Â Â  (d) The estimated time remaining until the obligation is fully paid at the current payment level and the difference between that time and the agreed to date.

Â Â Â Â Â  (3) The notice required under this section shall be made a part of the annual statement to borrowers for the calendar year 1989 and thereafter. [1987 c.652 Â§22]

Â Â Â Â Â  407.200 [Amended by 1967 c.189 Â§1; 1971 c.80 Â§4; 1983 c.740 Â§128; renumbered 407.565]

Â Â Â Â Â  407.201 Required disclosure of credit information and loan terms. (1) When making a loan or otherwise extending credit under this chapter with moneys from the Oregon War VeteransÂ Fund, the Department of VeteransÂ Affairs shall comply with Title I (Truth in Lending Act) of the Consumer Credit Protection Act, as amended (15 U.S.C. 1601 et seq.) in the same manner required for a bank or national bank, as defined in ORS 706.008, when the bank extends credit in a transaction in which a security interest in real property is or will be acquired.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, the department shall notify each person seeking to acquire a home or farm under this chapter, prior to the signing of a loan agreement or contract, of the variable interest rate provisions of ORS 407.275, 407.315, 407.325 and 407.335. Information required to be disclosed under this subsection includes a history of the interest rate increases on loans during the preceding 10 years and an estimate of the financial effect that an increase of one percent in the interest rate will have on the borrowerÂs obligation under the mortgage, contract or other security agreement. [1987 c.652 Â§20; 1997 c.631 Â§470; 2005 c.625 Â§29]

LOAN PROCEDURES AND CONDITIONS

Â Â Â Â Â  407.205 Application for loan; amount of loan; limit on number of loans; exception. (1) Applications for loans for acquisition of a home or farm under this chapter shall be made to the Department of VeteransÂ Affairs. Loans exclusive of funds disbursed under ORS 407.145 (2) and 407.275 (4) shall not exceed the maximum original principal balance permitted on a single-family first mortgage loan by the Federal National Mortgage Association, as published in its announcements and subsequently included in its Selling Guide, for a home or $185,000 for a farm at a rate of interest provided by ORS 407.325. Except as provided in subsection (2) of this section, an eligible individual shall not receive or, under ORS 407.305, assume more than two loans under this chapter. No applicant is entitled to borrow more than the maximum amount allowed under this section, except that when a loan is made on property which is destroyed by fire or other natural hazard, taken through condemnation or lost or disposed of for a compelling reason devoid of fault on the part of the applicant and when the loan is repaid or the property is transferred by deed or otherwise, the loan may be excluded from consideration in computing the maximum loan allowable. However, the loan right provided in this section may be restored not more than once while an unrepaid balance remains on a previous loan granted to the applicant.

Â Â Â Â Â  (2) The department may allow an eligible individual to receive or, under ORS 407.305, assume more than two loans under this chapter when:

Â Â Â Â Â  (a) The loan received or assumed is an additional loan made for the improvement of the farm or home acquired with an initial loan for the acquisition of that property; or

Â Â Â Â Â  (b) The last official certification of record by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States shows the eligible individual to be at least 50 percent disabled. However, a loan may be made to an eligible disabled veteran under this paragraph only if the veteran must acquire a different principal residence for compelling medical reasons or because the veteran is transferred by an employer for employment purposes or because the veteranÂs spouse is transferred by an employer for employment purposes and the spouse provides more than 50 percent of the household income.

Â Â Â Â Â  (3) For the purposes of this section, an applicant owns a home when the applicant has fee simple title to the home or is the purchaser of the home under a contract of sale or other instrument of sale. Earnest money or preliminary sales agreements, options or rights of first refusal are not contracts or instruments of sale under this subsection.

Â Â Â Â Â  (4) As used in this section, ÂhomeÂ includes mobile homes and houseboats. [Formerly 407.040; 1989 c.677 Â§5; 1991 c.67 Â§97; 1993 c.192 Â§1; 1997 c.36 Â§1; 1999 c.41 Â§1; 2005 c.625 Â§30]

Â Â Â Â Â  407.210 [Amended by 1963 c.9 Â§23; renumbered 407.575]

Â Â Â Â Â  407.215 Loan transferred by annulment or dissolution judgment excluded in determining maximum allowable. No applicant is entitled to borrow more than the maximum amount allowed under ORS 407.205 other than for reasons specified in ORS 407.205 except that when the property on which the loan was made becomes the property of the applicantÂs spouse as a result of a judgment declaring a marriage void or dissolved and the loan is repaid or remains unrepaid and there is an assumption of primary liability on the loan by a party, such loan may be excluded from consideration in computing the maximum loan allowable under ORS 407.205. [Formerly 407.045; 2003 c.576 Â§440]

Â Â Â Â Â  407.225 Investigation and processing of loan application; security; maximum amounts of loans. (1) When the Department of VeteransÂ Affairs receives an application pursuant to ORS 407.205, the department shall immediately investigate and process it as provided by law. The security for the loan shall consist of the property to be acquired by the veteran as a home or a farm. The security shall be secured by a mortgage or security agreement in the full amount of the loan which mortgage or security agreement shall be either a first lien or a lien insured by mortgageeÂs title insurance against loss from any prior encumbrance. The department may make subsequent loans for improvements to the security if there are no intervening liens between the first lien of the department created under this section and the recorded liens upon the security securing repayment of such subsequent improvement loans. Such consecutive liens, for the purposes of this chapter, shall be deemed collectively as a first lien upon the security. The mortgage or security agreement shall provide that the borrower, or any subsequent owner of the secured property, may pay all or any part of the loan at any time without penalty.

Â Â Â Â Â  (2) A mobile home shall be secured by a security agreement in the full amount of the loan and the department shall perfect a security interest in favor of the State of Oregon. The security agreement shall provide that the borrower or any subsequent owner of the mobile home, may pay all or any part of the loan at any time without penalty. The security agreement shall provide for immediate acceleration of the unpaid balance of the loan if the mobile home is moved from the original site listed in the security agreement without first obtaining the written consent of the department. The security agreement shall also provide that removal of the mobile home to a site outside of this state shall constitute an act of default and result in immediate acceleration of the unpaid balance of the loan.

Â Â Â Â Â  (3) Loans may not exceed:

Â Â Â Â Â  (a) 100 percent of the net appraised value on homes that are real property;

Â Â Â Â Â  (b) 85 percent of the net appraised value on homes that are not real property; and

Â Â Â Â Â  (c) 90 percent of the net appraised value on farms that are real property. [Formerly 407.050; 1985 c.296 Â§3; 1997 c.214 Â§2; 2003 c.49 Â§1; 2005 c.20 Â§1; 2005 c.625 Â§31]

Â Â Â Â Â  407.235 [Formerly 407.058; 1985 c.296 Â§4; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.245 [Formerly 407.061; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.255 [Formerly 407.048; 1987 c.652 Â§5; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.265 Loans for home or farm improvements; terms and conditions. (1) An applicant for a loan solely for the improvement of a home or farm may receive the loan if:

Â Â Â Â Â  (a) The applicant has not previously received a loan under this chapter;

Â Â Â Â Â  (b) The applicant has received a loan under this chapter for the acquisition of that home or farm for which there is an unpaid balance and repayment has been satisfactory; or

Â Â Â Â Â  (c) The applicant has previously received a loan under this chapter and there is no unpaid balance remaining on that loan.

Â Â Â Â Â  (2) Any loan made to an applicant who qualifies under subsection (1)(b) of this section for a loan solely for the improvement of a home or farm may be added to the amount due from the applicant and shall bear interest at the rate prescribed in ORS 407.325. [Formerly 407.065; 1987 c.221 Â§1; 1997 c.214 Â§3]

Â Â Â Â Â  407.275 Terms of loan to veteran and transferee. (1) Loans may be made bearing interest at the rate per annum prescribed as provided by ORS 407.325. Loans may be amortized over a period of not more than 30 years for homes other than mobile homes and not more than 40 years for farms. Loans for mobile homes may be amortized over a period not exceeding the expected life of the mobile home, as determined by the Department of VeteransÂ Affairs. The limitations contained in this subsection shall not preclude the department from later extending the amortization period.

Â Â Â Â Â  (2) If the ownership of the secured property is transferred by deed or otherwise to anyone other than the original borrower, the surviving spouse, unremarried former spouse, surviving child or stepchild of the original borrower, a governmental entity when the secured property is transferred for public use or a veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution, who assumes the previous loan for the property as described in ORS 407.305, the interest from the date of transfer shall be at the rate per annum then fixed as provided by ORS 407.335. However, the department, during the term of the loan, may periodically prescribe the interest rates to be paid by the transferee.

Â Â Â Â Â  (3) Ownership of property that constitutes security for a loan made under this chapter and Article XI-A of the Oregon Constitution may not be transferred by deed or otherwise to anyone other than the surviving spouse, unremarried former spouse, surviving child or stepchild of the original borrower, or a veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution, who assumes the previous loan as described in ORS 407.305, unless the property is used primarily as the principal residence of the transferee for at least two years after the transfer or such shorter period of time as the department for good cause may allow.

Â Â Â Â Â  (4) Mortgages, trust deeds or security agreements on property given to secure any loan made under ORS 407.125 or statutes supplementary thereof may provide that the taxes and insurance premiums may be paid by the department from the Oregon War VeteransÂ Bond Sinking Account. The amount so paid may be added to and become part of the principal of the loan and be repaid as prescribed by the department. The department may prescribe any method or period for repayment of the amount so paid that is not in conflict with the mortgage, trust deed or security agreement. The department may prescribe any method or period for repayment of interest on the amount so paid that is not in conflict with the mortgage, trust deed, security agreement or a separate agreement with the borrower. [Formerly 407.070; 1987 c.221 Â§2; 1987 c.652 Â§6; 1987 c.767 Â§1; 1995 c.238 Â§1; 2005 c.625 Â§32]

Â Â Â Â Â  407.285 Rate of interest payable by certain transferees. (1) Notwithstanding the repeal of section 5, chapter 11, Oregon Laws 1982 (first special session), during the term of a loan for which the interest rate was initially fixed under section 5, chapter 11, Oregon Laws 1982 (first special session), the Department of VeteransÂ Affairs may periodically prescribe the interest rate to be paid by the transferee. However, the interest rate for such loans may not at any time be less than the rate initially fixed under section 5, chapter 11, Oregon Laws 1982 (first special session), nor exceed a rate per annum which is one percent higher than the rate initially fixed under section 5, chapter 11, Oregon Laws 1982 (first special session).

Â Â Â Â Â  (2) The department may prescribe the interest rate to be paid by the transferee at a rate greater than the rate described in subsection (1) of this section, but only to the extent necessary to avoid invoking the provisions of section 4, Article XI-A of the Oregon Constitution. [1982 s.s.1 c.11 Â§7; 1987 c.221 Â§3; 2005 c.625 Â§33]

Â Â Â Â Â  407.295 Transfer to spouse; notice to department; notice of delinquent payment. When an ownership interest or possession of a home or farm securing a loan received under this chapter is transferred to the spouse or former spouse of the original borrower as a result of any judicial order or judgment, the Department of VeteransÂ Affairs shall be notified in writing of the transfer by the transferee not later than 30 days after the transfer occurs. If the original borrower remains obligated under the order or judgment to make the payments on the principal and interest of the loan, the department shall notify the transferee when any such loan payment is not received by the 30th day after the payment is due. [1983 c.420 Â§5; 2003 c.576 Â§441; 2005 c.625 Â§34]

Â Â Â Â Â  407.305 Assumption of previous loan by eligible veteran; additional funds. When a veteran who is eligible for a loan under this chapter and Article XI-A of the Oregon Constitution seeks to acquire a home or farm that is serving as security for a previous loan made under this chapter, the veteran may choose either to receive a new loan for the property or to assume the previous loan. If the loan balance for the loan being assumed does not exceed the amount of the veteranÂs entitlement under ORS 407.205, the interest rate to be paid on the assumed loan balance shall be the rate per annum prescribed under ORS 407.315. In addition to the amount assumed, the veteran may apply for and receive additional funds to be applied to the purchase price. The interest rate to be paid on the additional funds shall be the rate per annum currently prescribed under ORS 407.325. The sum of the assumed loan balance and the additional funds shall not exceed the amount of the veteranÂs entitlement under ORS 407.205 or the percentage of the net appraised value prescribed by ORS 407.225 (3). An assumption or an assumption with additional funds under this section shall be deemed to be one loan and the veteran making the assumption or the assumption with additional funds shall be deemed to be a borrower for the purposes of ORS 407.145, 407.205, 407.215, 407.325, 407.385, 407.465 and 407.475. [Formerly 407.063; 1985 c.296 Â§5; 1987 c.221 Â§4; 1995 c.238 Â§6]

Â Â Â Â Â  407.310 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.315 Interest rate for veteranÂs assumption; variable rate; effect of rate on cash flow; rules. (1) When a veteran assumes a previous loan under ORS 407.305, the interest rate to be paid by the veteran from the date of assumption shall be the rate per annum prescribed periodically by the Department of VeteransÂ Affairs, taking into consideration the solvency of the loan program and the interest rates currently prevailing in this state for loans secured by owner-occupied residential property.

Â Â Â Â Â  (2) The department shall make a cash flow projection to determine if assumptions at the interest rate established under subsection (1) of this section are among the causes of a negative cash flow projection for the loan program. The cash flow projection required by this section shall be an estimate of the revenue received from the repayment of mortgages, interest earnings, administrative expenses of the loan program, payment of interest and principal on outstanding debt and other relevant factors during the period in which current outstanding bonds are required to be retired.

Â Â Â Â Â  (3) If the cash flow projection required under subsection (2) of this section indicates that assumptions of loans at the interest rate established under subsection (1) of this section are a cause of a negative cash flow projection for the loan program, the department, by rule and notwithstanding ORS 407.325 (2), shall increase the interest rate to be paid for loans assumed under ORS 407.305 to the lowest rate per annum that assures a positive cash flow projection, but not exceeding the rate then prescribed under ORS 407.325. [1982 s.s.1 c.11 Â§15; 1987 c.221 Â§5; 1987 c.564 Â§1; 2005 c.625 Â§35]

Â Â Â Â Â  407.320 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.325 Rate of interest on loans. (1) The Department of VeteransÂ Affairs, with the advice of the Advisory Committee, will periodically, during the term of the loan, prescribe the interest rates to be paid by the applicant, taking into consideration the current value of the money, the solvency of the loan program, and the ratesÂ effect on veterans. If the department, after considering the factors specified in this section, determines that there is an economic need for a higher rate of interest on loans made for the acquisition of mobile homes and houseboats, the department shall prescribe the rate of interest for the acquisition of a mobile home or houseboat at not higher than two percent more per annum than the basic rate established by this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section:

Â Â Â Â Â  (a) The rate of interest on loans granted on or after May 27, 1971, and originally set at five and nine-tenths percent per annum may not be increased to more than seven and nine-tenths percent per annum.

Â Â Â Â Â  (b) The rate of interest on loans granted on or after January 1, 1981, and originally set at seven and two-tenths percent per annum may not be increased to more than nine and two-tenths percent per annum.

Â Â Â Â Â  (c) The rate of interest on a loan granted on or after May 27, 1971, for the acquisition of a mobile home or houseboat originally set at seven and nine-tenths percent per annum may not be increased to more than nine and nine-tenths percent per annum.

Â Â Â Â Â  (3) The department may prescribe the interest rates to be paid by the applicant at a rate greater than the rates described in subsection (2) of this section, but only if the department determines, at the sole discretion of the department, that such action reduces the probability that invoking the provisions of section 4, Article XI-A of the Oregon Constitution will become necessary.

Â Â Â Â Â  (4) When, during two consecutive fiscal years, the cash flow projection and the review of the projection performed under ORS 407.185 indicate that the Oregon War VeteransÂ Bond Sinking Account will maintain a balance throughout the term of the projections that exceeds the succeeding yearsÂ debt service and operating expenses for the loan program, the department shall prepare a program for reducing the interest rates charged under this section in such a manner as to insure the future solvency and self-supporting nature of the loan program. However, no reduction in interest rates shall occur if the variable rate debt, if converted to a fixed rate, requires retention of the amounts in order to meet projections.

Â Â Â Â Â  (5) Notwithstanding the rate prescribed for acquisition of a home as provided in subsections (1) to (4) of this section, the department may periodically establish separate and distinct interest rates for home improvement loans. [Formerly 407.072; 1985 c.296 Â§6; 1987 c.221 Â§7; 1989 c.171 Â§48; 1989 c.728 Â§4; 1997 c.214 Â§4; 2005 c.625 Â§36]

Â Â Â Â Â  407.327 Department to prescribe fixed or variable interest rates. (1) The Department of VeteransÂ Affairs may prescribe fixed or variable rates on the following:

Â Â Â Â Â  (a) Loans or purchase contracts made after September 27, 1987, for acquisition of homes or farms.

Â Â Â Â Â  (b) Obligations on loans or purchase contracts made on or before September 27, 1987, where ownership of the property subject to the loan or purchase contract is transferred after September 27, 1987.

Â Â Â Â Â  (2) The department may modify loan agreements or purchase contracts made before September 27, 1987, by changing fixed interest rates to variable or variable interest rates to fixed, if all the parties to such loan agreements or contracts agree in writing to such modification. [1987 c.221 Â§Â§11,12; 2005 c.625 Â§37]

Â Â Â Â Â  407.330 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.335 Rate of interest payable by transferee; limit on transfers; rules. (1) The rate of interest referred to in ORS 407.275 (2) shall be prescribed periodically by the Department of VeteransÂ Affairs, taking into consideration the solvency of the loan program and the interest rates currently prevailing in this state for loans secured by residential property. However, a transfer may not be made at a rate lower than the interest rate existing on the loan immediately prior to the transfer.

Â Â Â Â Â  (2) When the department considers it necessary to change the rate of interest under subsection (1) of this section, the department, after 30 daysÂ notice to the public, may prescribe a new rate under this section.

Â Â Â Â Â  (3) During the term of a loan for which the interest rate was initially prescribed under subsection (1) of this section, the department may periodically prescribe the interest rate to be paid by the transferee. However, the interest rate for such loans may not at any time be less than the rate initially prescribed under subsection (1) of this section nor exceed a rate which is one percent higher than the rate initially prescribed under subsection (1) of this section.

Â Â Â Â Â  (4) The department may prescribe the interest rate to be paid by the transferee at a rate greater than the rate described in subsection (3) of this section, but only to the extent necessary to avoid invoking the provisions of section 4, Article XI-A of the Oregon Constitution.

Â Â Â Â Â  (5) Except for a sale or transfer to the original borrower, the surviving spouse, unremarried former spouse, surviving child or stepchild of the original borrower, or a veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution, only one sale or transfer of the property referred to in ORS 407.275 (2) is permitted after July 20, 1983. In the event of a second sale or transfer of the property, or any part thereof, the entire unpaid balance of the loan for the property may become immediately due and payable at the discretion of the department as prescribed by rule. [Formerly 407.073; 1987 c.221 Â§8; 1987 c.653 Â§1; 1989 c.490 Â§1; 2005 c.625 Â§38]

Â Â Â Â Â  407.340 [Amended by 1975 c.462 Â§13; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.345 [1982 s.s.1 c.12 Â§2; 1987 c.652 Â§7; repealed by 1991 c.262 Â§1]

Â Â Â Â Â  407.349 Late charges authorized for periodic payments. When a periodic installment payment due under a loan agreement or purchase contract made pursuant to this section and ORS 407.169 or under a prior agreement or contract authorizing a late charge is not received by the Department of VeteransÂ Affairs by the due date, the department may impose a late charge with respect to any such payment as prescribed in ORS 86.160 to 86.185. [1989 c.580 Â§3; 1997 c.40 Â§1; 2005 c.625 Â§39]

Â Â Â Â Â  407.350 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.355 [1983 c.219 Â§2; 1985 c.287 Â§2; 1987 c.661 Â§2; 1991 c.262 Â§3; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.360 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.365 [1983 c.219 Â§3; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.370 [Amended by 1975 c.614 Â§15; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.375 Sale of foreclosed properties; improvement in lieu of down payment; interest rate; redemption of property; rules. (1) When the Department of VeteransÂ Affairs offers for sale a home or farm obtained for and in behalf of the state under ORS 407.135 and 407.145 (1), the department shall provide notice of the proposed sale to prospective purchasers. The notice shall state the minimum bid that will be accepted.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, the department shall accept the highest such bid or offer received during the 15-day period after a home or farm acquired under ORS 407.135 or 407.145 (1) is first offered for sale unless the person making the highest bid or offer is disqualified from such purchase based on prior credit history, inadequate income or other grounds for refusal established in rules adopted by the department. Prior to such refusal, the person making the highest bid or offer shall be given the opportunity to purchase the property for cash.

Â Â Â Â Â  (3) When the highest bid under subsection (2) of this section is made by a person who is not eligible for a loan under Article XI-A of the Oregon Constitution, the person who submits the highest bid or offer received from those persons eligible for a loan under Article XI-A of the Oregon Constitution shall be given the opportunity to purchase the property for the amount bid by the highest bidder. The property must be purchased by matching the highest bid within a period of time and at a place specified by rule of the department.

Â Â Â Â Â  (4) When the department sells a home or farm obtained under ORS 407.135 or 407.145 (1) to a person, the department may accept improvement of the property by such purchaser in lieu of other means of satisfying the requirements of ORS 407.225 (3). For the purpose of this section, all purchasers are subject to the provisions of ORS 407.225 (3). The department shall require the purchaser to provide an improvement plan containing a description of the proposed improvements to be made and the cost of the necessary work and materials. An appraiser employed by the department must certify that the ratio of the purchase price and the net appraised value of the home and farm after the proposed improvement is completed will satisfy the requirements of ORS 407.225 (3). The department may then approve the sale subject to the condition that the improvement of the home or farm be completed within 180 days after purchase. Failure by the applicant to complete the improvement within the time allowed shall be considered a breach of the purchase agreement and grounds for foreclosure by the department. Upon timely application and a showing that the improvement cannot be completed within the time allowed because of circumstances beyond the applicantÂs control, the department may grant the applicant an additional period not to exceed 180 days in which to complete the improvement.

Â Â Â Â Â  (5) The rate of interest for a contract made for the acquisition of a home or farm obtained by the department under ORS 407.135 or 407.145 (1) shall be the rate per annum prescribed by the department.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, if the provisions of subsections (1) to (3) of this section have been complied with and no satisfactory bid has been received, the department, after considering the time value of money, may sell the home or farm at a private negotiated sale at any price or at any rate of interest, either fixed or variable, that the department considers to be necessary and prudent to sell the property and that provides an economic benefit to the home and farm loan program that is equivalent to the property being marketed at the current appraised value of the property and the rate prescribed under subsection (5) of this section.

Â Â Â Â Â  (7) Except as provided in this subsection, redemption of a home or farm obtained and sold by the department under ORS 407.135 or 407.145 (1) shall be made as provided in ORS 18.960 to 18.985. When the department accepts improvement of property by a purchaser in lieu of purchase money or cash down payment under subsection (4) of this section, redemption shall be made by paying an amount equal to the fair market value of those improvements actually made to the property under the improvement plan described in subsection (4) of this section, with interest thereon at the rate of nine percent per annum from the date of sale. The department shall determine the fair market value of the improvements and such amount shall be paid in addition to the amount of purchase money and interest thereon required under ORS 18.966 and 18.967. [1982 s.s.1 c.11 Â§2; 1983 c.184 Â§1; 1985 c.287 Â§1; 1987 c.426 Â§3; 1987 c.661 Â§Â§5,6; 2005 c.542 Â§69; 2005 c.625 Â§40]

Â Â Â Â Â  407.377 Sale or management of foreclosed property under personal services contract. If the Department of VeteransÂ Affairs enters into any personal services contract under which any other person is authorized to sell or manage homes or farms obtained for and in behalf of this state under ORS 407.135 and 407.145 (1), then ORS 407.375 may not apply to the sale of such homes or farms by that person. [1987 c.661 Â§4; 2005 c.625 Â§41]

Â Â Â Â Â  407.380 [Amended by 1967 c.335 Â§51; repealed by 1980 c.17 Â§1 and by 1981 c.660 Â§18]

Â Â Â Â Â  407.385 Prohibition against using loan for purpose other than farm or home acquisition; prompt use of farm or home as principal residence; extension; exception; penalty. (1) Money received as a loan under this chapter shall be used only for the acquisition of a home or farm.

Â Â Â Â Â  (2) Except as provided in this section, use of all or any part of a loan received under this chapter for investment or any purpose other than the acquisition of a home or farm constitutes an act of default and results in immediate acceleration of the unpaid balance of the loan.

Â Â Â Â Â  (3) When the Department of VeteransÂ Affairs determines that a borrower is using loan moneys in violation of this section, the department shall immediately commence any action or proceeding necessary to recover for the state those moneys or any property obtained therewith.

Â Â Â Â Â  (4) A failure by a borrower to move into the home or farm securing the borrowerÂs loan and to use it as the borrowerÂs principal residence within 60 days after the loan or assumption is made, or within such extension as may be granted in writing by the department, shall be conclusively presumed to constitute a violation of this section. A request for an extension for good cause shall be made in writing within the 60-day period. The applicant may file a written request for a hearing within 30 days after a denial of the request for extension.

Â Â Â Â Â  (5) The department may not approve any rental or lease of a home or farm that affects the federally tax exempt status of bonds issued under Article XI-A of the Oregon Constitution. When the rental or lease does not affect the federally tax exempt status of such federally tax exempt bonds, the department may approve in writing the rental or lease of a home or farm after the home or farm is used as the principal residence of the borrower. The department may establish factors to consider when determining whether to approve the rental of a home or farm. [Formerly 407.042; 1987 c.767 Â§3; 1991 c.262 Â§2; 1995 c.238 Â§7; 1999 c.46 Â§1; 2001 c.98 Â§1; 2005 c.625 Â§42]

Â Â Â Â Â  407.390 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.395 [1953 c.595 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.397 [Formerly 407.043; repealed by 1985 c.296 Â§10]

Â Â Â Â Â  407.400 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.410 [Repealed by 1981 c.660 Â§18]

GENERAL OBLIGATION BONDS

Â Â Â Â Â  407.415 Issuance of bonds. In order to provide funds for the purposes specified in Article XI-A of the Oregon Constitution, bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061. Bonds issued under this section may be issued on a federally tax exempt or taxable basis. Bonds issued on a federally tax exempt basis may be issued under any applicable provisions of the Internal Revenue Code as may be determined by the Department of VeteransÂ Affairs. The department shall enter into such covenants and agreements with bondholders as may be necessary or appropriate to maintain the federally tax exempt status of interest on bonds issued on a federally tax exempt basis. [Formerly 407.140; 2001 c.98 Â§2; 2005 c.625 Â§43]

Â Â Â Â Â  407.420 [Amended by 1971 c.418 Â§12; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.425 Special bond issue; conditions. In issuing bonds under ORS 407.415, the State Treasurer may structure an issue of bonds with regard to amounts, maturity dates, interest rates and such other terms and conditions of the bonds. In order to meet the specific requirements of a selected group of applicants for loans under this chapter and before asking the State Treasurer to structure an issue of bonds under this authority, the Department of VeteransÂ Affairs may consider factors including, but not limited to, the number of applications and loans on hand, the amount of debt that will be financed or refinanced by the issue, directly or indirectly, the solvency of the program as a whole, the current value of money, the condition of the tax exempt and taxable bond markets and the effect of the issue on all veterans. [1982 s.s.1 c.12 Â§4; 2001 c.98 Â§3; 2005 c.625 Â§44]

Â Â Â Â Â  407.430 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  407.435 Issuance of bonds for tax payment; conditions; term. Notwithstanding the general obligation and revenue bond limits required by ORS 286.525, on behalf of the Department of VeteransÂ Affairs, the State Treasurer may issue general obligation bonds in an amount not to exceed the amount reasonably expected to be advanced for the payment of taxes for veterans each tax year. Such bonds shall mature in no more than 18 months and may be sold at public competitive bid or private negotiated sale, as determined by the State Treasurer. [1983 c.445 Â§11]

Â Â Â Â Â  407.440 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.445 [1982 s.s.1 c.12 Â§3; repealed by 1991 c.262 Â§1]

LIFE AND MORTGAGE INSURANCE

Â Â Â Â Â  407.465 Loan cancellation life insurance. (1) Subject to the limitations provided for in this chapter, the Department of VeteransÂ Affairs may provide loan cancellation life insurance for any person who receives or assumes a loan or makes a contract under this chapter for the acquisition of a home or farm, and the spouse or former spouse of that person.

Â Â Â Â Â  (2) The insurance may insure the life of the person who receives or assumes the loan or who is the contract purchaser and the life of the spouse or former spouse of that person for all or a portion of the amount of principal and interest due on the state loan or contract. However, for each loan or contract, the lives of not more than two persons shall be insured. The State of Oregon shall be named the beneficiary of the insurance. When an individual insured under this chapter dies, the proceeds of the insurance shall be used to pay all or the insured portion of the balance of the state loan or contract, and the department shall issue a revised payment plan or a satisfaction of the loan or contract.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall procure loan cancellation life insurance to meet the requirements of this chapter in compliance with the laws governing the purchase and furnishing of services to state agencies. [Formerly 407.074; 1985 c.221 Â§1; 1987 c.132 Â§1; 2005 c.625 Â§45]

Â Â Â Â Â  407.475 Persons insurable under ORS 407.465. Any person receiving or assuming a loan or making a contract under this chapter for the acquisition of a home or farm, and the spouse or former spouse of that person, may be insured under the insurance provided for by ORS 407.465 upon complying with such rules relating to that insurance as the director may adopt. [Formerly 407.076; 1985 c.221 Â§2; 1987 c.132 Â§2]

Â Â Â Â Â  407.480 Definitions for ORS 407.480 to 407.490. As used in ORS 407.480 to 407.490:

Â Â Â Â Â  (1) ÂInsuranceÂ means any mortgage guarantee or mortgage insurance against financial loss by reason of:

Â Â Â Â Â  (a) Collection activity;

Â Â Â Â Â  (b) Foreclosure; or

Â Â Â Â Â  (c) Foreclosure by the Department of VeteransÂ Affairs under ORS 407.135.

Â Â Â Â Â  (2) ÂMortgageÂ includes a trust deed. [1989 c.677 Â§2; 2005 c.625 Â§46]

Â Â Â Â Â  407.485 Agreements for mortgage insurance; terms; amount; required coverage. (1) The Department of VeteransÂ Affairs may enter into an agreement with any public or private organization or with any federal or state governmental agency to provide insurance for qualified mortgages.

Â Â Â Â Â  (2) The terms of the agreement for insurance, including the amount of insurance and the premium therefor, shall be agreed upon by the department and the organization or agency.

Â Â Â Â Â  (3) Insurance provided under this section may not exceed coverage of the loan balance for property secured by a mortgage or trust deed to the department.

Â Â Â Â Â  (4) If a qualified borrower borrows an amount under this chapter that is 80 percent or less of the net appraised value of the home or farm that secures the loan, the department may approve the loan without requiring insurance. [1989 c.677 Â§3; 1993 c.192 Â§2; 1995 c.238 Â§2; 2005 c.625 Â§47]

Â Â Â Â Â  407.490 Mortgage insurance claims; liability of department. After assignment transfer and delivery by the Department of VeteransÂ Affairs of all rights in the insured property to the organization or person providing insurance, the department shall not be liable to any borrower for any claim or grievance arising out of the insurance agreement or the loan agreement. [1989 c.677 Â§4; 2005 c.625 Â§48]

FINANCES

Â Â Â Â Â  407.495 Oregon War VeteransÂ Fund; sources; uses. (1) The money arising from the sale of each issue of bonds authorized under section 2, Article XI-A, of the Oregon Constitution, shall be deposited in the State Treasury and be credited to a special fund separate and distinct from the General Fund, to be known as the Oregon War VeteransÂ Fund; which fund hereby is appropriated for the purpose of carrying out the provisions of this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415 and 407.515 to 407.565 and to purchase bonds issued for the purposes of such provisions. With the approval of the Department of VeteransÂ Affairs, the moneys in the fund not immediately required for loaning may be invested as provided in ORS 293.701 to 293.820. The earnings from such investments shall inure to the Oregon War VeteransÂ Fund.

Â Â Â Â Â  (2) In addition to the money arising from the sale of such bonds, the Oregon War VeteransÂ Fund shall also consist of:

Â Â Â Â Â  (a) All moneys received as payments on principal and interest of loans made under ORS 407.125;

Â Â Â Â Â  (b) All moneys received as accrued interest upon bonds sold;

Â Â Â Â Â  (c) All moneys derived from tax levies provided for in ORS 291.445;

Â Â Â Â Â  (d) All moneys derived from the sale, rental or administration of property acquired by foreclosure or other proceeding, or deed;

Â Â Â Â Â  (e) All moneys received as interest earned on the investment of moneys in the Oregon War VeteransÂ Fund;

Â Â Â Â Â  (f) All moneys received as proceeds from the sale of refunding bonds; and

Â Â Â Â Â  (g) All other moneys accruing under this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.425, 407.435, 407.555 and 407.565.

Â Â Â Â Â  (3) All moneys in the Oregon War VeteransÂ Fund are continuously appropriated to the Department of VeteransÂ Affairs for the following purposes:

Â Â Â Â Â  (a) To carry out the provisions of this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.425, 407.435, 407.555 and 407.565;

Â Â Â Â Â  (b) To purchase bonds issued for the purposes of such provisions; and

Â Â Â Â Â  (c) Except for moneys derived from the sale of bonds or from tax levies, for payment of expenses of the administration of this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.425, 407.435, 407.555 and 407.565.

Â Â Â Â Â  (4) With the approval of the department, the moneys in the Oregon War VeteransÂ Fund not immediately required to provide loans for the acquisition of farms and homes may be invested as provided in ORS 293.701 to 293.820. The earnings from such investments shall be credited to the Oregon War VeteransÂ Fund. [Formerly 407.160; 1987 c.652 Â§10; 1991 c.220 Â§11; 2005 c.625 Â§49]

Â Â Â Â Â  407.505 Loan moneys to be reserved for borrower prior to loan commitment. (1) When the Department of VeteransÂ Affairs determines that an applicantÂs loan may be approved in accordance with this chapter, the department, before making a loan commitment, shall reserve an amount of money in the Oregon War VeteransÂ Fund equal to the amount requested by the applicant to be used only for payment to the applicant which shall be set aside in the Direct Commitment Reserve Account.

Â Â Â Â Â  (2) Moneys in the Oregon War VeteransÂ Fund Direct Commitment Reserve Account shall be reserved as loan proceeds for an applicant under subsection (1) of this section and may not be used for any other purpose unless the applicant cancels the application for the loan prior to receipt of the loan proceeds. [Formerly 407.035; 2005 c.625 Â§50]

Â Â Â Â Â  407.510 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.515 Oregon War VeteransÂ Bond Sinking Account; sources; use. (1) The Oregon War VeteransÂ Bond Sinking Account is created as a restricted account within the Oregon War VeteransÂ Fund. The sinking account shall consist of all moneys received as payments on principal and interest of loans made under ORS 407.125; all moneys received as accrued interest upon bonds sold; all moneys derived from tax levies provided for in ORS 291.445; all moneys derived from the sale, rental or administration of property acquired by foreclosure or other proceeding, or deed; all moneys received as interest upon investments of the account and the Oregon War VeteransÂ Fund; all moneys received as proceeds from the sale of refunding bonds; and all other moneys accruing under ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 not required to be credited to the Oregon War VeteransÂ Fund.

Â Â Â Â Â  (2) Disbursements from the sinking account shall be made upon submission of duly verified claims, approved by the Director of VeteransÂ Affairs, to the Secretary of State, who shall audit the same in the manner that other claims against the state are audited. The moneys in the sinking account, other than those derived from tax levies and from sales of refunding bonds, hereby are continuously appropriated for payment of expenses of administration of ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565. The moneys in the sinking account may be invested as provided in ORS 293.701 to 293.820.

Â Â Â Â Â  (3) Amounts in the sinking account shall be held and set aside separately from the amounts in the Oregon War VeteransÂ Fund and any other funds or assets of this state, but such account may be accounted for as part of the Oregon War VeteransÂ Fund.

Â Â Â Â Â  (4) The debt service reserve account within the sinking account shall be maintained as a subaccount within the sinking account dedicated to provide funds for the payment of bonds issued under authority of Article XI-A of the Oregon Constitution.

Â Â Â Â Â  (5) Nothing in this section shall be construed so as to impair any covenant or agreement with the holders of such bonds heretofore entered into by the director on behalf of this state with respect to the maintenance of the sinking account as heretofore constituted and any such covenant and agreement shall remain in full force and effect.

Â Â Â Â Â  (6) The director may create subaccounts in the sinking account necessary for appropriate administration of the directorÂs duties including, but not limited to, providing for the issuance, security, payment or administration of bonds or to preserve the federally tax exempt status of bonds issued on a federally tax exempt basis. The director may segregate such subaccounts from other subaccounts used for other purposes including, but not limited to, the issuance, security, payment or administration of bonds or other obligations, whether previously or subsequently issued. [Formerly 407.170; 1987 c.425 Â§7; 1987 c.652 Â§13; 1989 c.932 Â§4; 1991 c.220 Â§12; 2001 c.98 Â§4]

Â Â Â Â Â  407.520 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.525 Transfer of sinking account moneys to veteransÂ fund; retransfer. If, at any time, there are applications for loans aggregating a total in excess of the money available therefor in the Oregon War VeteransÂ Fund, the Department of VeteransÂ Affairs may transfer to said fund any moneys in the sinking account, except those derived from tax levies and those received from the sale of refunding bonds. When sufficient funds are available in the Oregon War VeteransÂ Fund, the department may transfer back to the sinking account an amount not exceeding the total so transferred from the sinking account to the Oregon War VeteransÂ Fund. [Formerly 407.180; 1987 c.652 Â§14; 2005 c.625 Â§51]

Â Â Â Â Â  407.530 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.535 [Formerly 407.183; repealed by 1987 c.652 Â§12]

Â Â Â Â Â  407.540 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.541 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.545 [Formerly 407.186; repealed by 1987 c.652 Â§12]

Â Â Â Â Â  407.550 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.555 Auditing and payment of claims. Except as provided in ORS 407.415, all claims duly approved by the Department of VeteransÂ Affairs, incurred in pursuance of ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565, shall be paid by warrants drawn upon the State Treasurer by the Oregon Department of Administrative Services upon the appropriate funds for the payment of such claims. [Formerly 407.190; 2005 c.625 Â§52]

Â Â Â Â Â  407.560 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.565 Revolving account. The Oregon Department of Administrative Services is authorized to draw a warrant on the Oregon War VeteransÂ Fund in favor of the Department of VeteransÂ Affairs in a sum not to exceed $2 million, which sum shall constitute an advance to be used in anticipation of the verified vouchers supplied in accordance with this section; and may be used only as a revolving account, separate and distinct from the General Fund, to be maintained with the State Treasurer, for receipt and disbursement of moneys received under authority of ORS 407.165 and for payment of general operating expenses. All reimbursement vouchers for claims paid from the revolving account shall be verified by the Department of VeteransÂ Affairs and presented to the Oregon Department of Administrative Services for payment. The warrants issued by the Oregon Department of Administrative Services shall be drawn in favor of the Department of VeteransÂ Affairs and shall be used to reimburse the revolving account. [Formerly 407.200; 1989 c.966 Â§45; 2005 c.625 Â§53]

Â Â Â Â Â  407.570 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.575 [Formerly 407.210; 1987 c.652 Â§11; repealed by 1991 c.220 Â§15]

Â Â Â Â Â  407.580 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.590 [Repealed by 1967 c.421 Â§206]

MISCELLANEOUS

Â Â Â Â Â  407.595 Loans not subject to execution or assignment. No right, payment or proceeds of any loan made under ORS 407.125 or statutes supplementary thereof shall be subject to garnishment, attachment or execution or the claim of any creditor; nor shall any such right or payment be capable of assignment except as may be necessary for completion of any loan applied for and then only under such rules and regulations as may be prescribed by the Department of VeteransÂ Affairs. [Formerly 407.110; 2005 c.625 Â§54]

Â Â Â Â Â  407.600 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.610 [Amended by 1953 c.106 Â§2; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.620 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.630 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.640 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.650 [Repealed by 1953 c.106 Â§2]

Â Â Â Â Â  407.660 [Repealed by 1953 c.106 Â§2]

Â Â Â Â Â  407.990 [Amended by 1967 c.421 Â§202; repealed by 1971 c.743 Â§432]

_______________



Chapter 408

Chapter 408 Â Miscellaneous Benefits for Veterans and Service Personnel

2005 EDITION

MISCELLANEOUS BENEFITS

BENEFITS OF VETERANS AND SERVICE PERSONNEL

EDUCATIONAL BENEFITS FOR VETERANS

408.010Â Â Â Â  Definitions for and application of ORS 408.010 to 408.090

408.020Â Â Â Â  Financial aid for educational purposes; limitations on eligibility for aid

408.030Â Â Â Â  Filing application with educational institution

408.040Â Â Â Â  Handling of application by institution and director; when benefits begin

408.050Â Â Â Â  Monthly statement by institution

408.060Â Â Â Â  Monthly payment of financial aid

408.070Â Â Â Â  Investigation of institutions; rules

408.090Â Â Â Â  Handling of donations

ADVANTAGES GIVEN VETERANS IN PUBLIC EMPLOYMENT

408.225Â Â Â Â  Definitions for ORS 408.225 to 408.235

408.230Â Â Â Â  VeteransÂ preference on civil service examinations

408.235Â Â Â Â  Eligibility for preference; limitation on use

408.238Â Â Â Â  ÂMilitary dutyÂ defined for ORS 408.240 to 408.280

408.240Â Â Â Â  Status and rights of public officer and employee during and after military duty

408.242Â Â Â Â  Public employees in Active Guard Reserve Program

408.250Â Â Â Â  Rights and duties of person replacing public officer in military service

408.260Â Â Â Â  Termination of term of office of substitute for officer in military service

408.270Â Â Â Â  Restoration of employeeÂs seniority and tenure

408.280Â Â Â Â  Reelection of public officer while in military service

408.290Â Â Â Â  Benefits for public employees on temporary active duty in Armed Forces

STATE AID TO VETERANS EXPOSED TO HERBICIDES

408.300Â Â Â Â  Short title

408.305Â Â Â Â  Definitions for ORS 408.305 to 408.340

408.310Â Â Â Â  Duty of physician to report symptoms attributable to herbicide exposure; consent of patient; report form; additional information

408.315Â Â Â Â  Application of ORS 408.310

408.320Â Â Â Â  Duties of Oregon Public Health Advisory Board

408.325Â Â Â Â  Referral program for affected veterans; rules

408.330Â Â Â Â  Suspension or termination of programs; conditions

408.335Â Â Â Â  Attorney General to represent veterans in certain proceedings; payment of expenses

408.340Â Â Â Â  Limitation of liability

OREGON VETERANSÂ HOMES

408.360Â Â Â Â  Oregon VeteransÂ Home; authority of Department of VeteransÂ Affairs; issuance of certificates of participation

408.365Â Â Â Â  Use of state moneys for operation of Oregon VeteransÂ Home

408.368Â Â Â Â  Oregon VeteransÂ Home Account

408.370Â Â Â Â  Application of other statutes

408.375Â Â Â Â  Second Oregon VeteransÂ Home; contract for operation and management

408.380Â Â Â Â  Application of other statutes to second Oregon VeteransÂ Home

408.385Â Â Â Â  Requirements for establishment of additional veteransÂ homes

408.390Â Â Â Â  City acquisition of land for Oregon VeteransÂ Home

408.393Â Â Â Â  Incurring city indebtedness for Oregon VeteransÂ Home

408.395Â Â Â Â  Condemnation of property for Oregon VeteransÂ Home

COUNTY AID TO VETERANS; MISCELLANEOUS BENEFITS

408.410Â Â Â Â  Appointment of county service officer; duties; annual budget requirement

408.420Â Â Â Â  Recording discharge papers

408.430Â Â Â Â  Free services to veterans rendered by court administrator or county clerk

408.440Â Â Â Â  Land of enlisted person exempt from foreclosure and judicial sale during war

408.450Â Â Â Â  Duty to pay fees during military duty

408.460Â Â Â Â  Certain claims payable out of General Fund

408.470Â Â Â Â  Persons entitled to interment in Spanish War VeteransÂ plot

408.480Â Â Â Â  Care of veterans ineligible for federal home

408.490Â Â Â Â  Purchase of United States flags for placement on veteransÂ graves

408.500Â Â Â Â  Oregon VeteransÂ Emergency Financial Assistance Program; rules

USE OF PUBLIC FACILITIES BY VETERANSÂ ORGANIZATIONS

408.540Â Â Â Â  Use of buildings by veteransÂ organizations

408.560Â Â Â Â  Use of public buildings for meetings of veteransÂ and auxiliary organizations

MENTALLY ILL VETERANS

408.570Â Â Â Â  Commitment of mentally ill veterans to federal hospitals

408.580Â Â Â Â  Transfer of mentally ill veterans from state to federal hospitals

BENEFITS TO INDIGENT VETERANS

408.710Â Â Â Â  Indigent war veteran defined; effect of property ownership

408.720Â Â Â Â  Tax levy to finance activities of veteransÂ service officer; use of proceeds; use of county general funds

408.730Â Â Â Â  Procedure when indigent veterans are cared for by veterans organizations

408.740Â Â Â Â  Appointment and duties of county veteransÂ relief officer

408.750Â Â Â Â  When county court must aid veterans; necessity of veterans organizationÂs consent before sending veterans to poorhouse

EDUCATIONAL BENEFITS FOR VETERANS

Â Â Â Â Â  408.010 Definitions for and application of ORS 408.010 to 408.090. As used in ORS 408.010 to 408.090, unless otherwise required by the context:

Â Â Â Â Â  (1) ÂDirectorÂ means Director of VeteransÂ Affairs.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means any person who served in the active Armed Forces of the United States between June 25, 1950, and January 31, 1955, or subsequent to June 30, 1958, and who was relieved or discharged from such service under honorable conditions and who was also a resident of Oregon at the time the person applied for benefits under ORS 408.010 to 408.090. However, unless otherwise required by context, no aliens, alien enemies, persons who avoided combat service by claiming to be conscientious objectors, persons who served less than 90 days in the Armed Forces, or persons inducted or enlisted into the military or naval service, who received civilian pay for civilian work, shall be given aid under ORS 408.010 to 408.090. [Amended by 1957 c.195 Â§1; 1965 c.517 Â§1; 1967 c.382 Â§1; 1993 c.139 Â§1; 2005 c.831 Â§1]

Â Â Â Â Â  408.020 Financial aid for educational purposes; limitations on eligibility for aid. (1) Beneficiaries who desire to pursue an approved course of study or professional training in or in connection with any accredited state or other public school or accredited private school or accredited college, shall have the right and privilege of state financial aid as provided in ORS 408.010 to 408.090, payable at the rate of $150 per month for each month of full-time study or training, not to exceed the total number of months served in the Armed Forces or a total of 36 months, whichever is less.

Â Â Â Â Â  (2) The Director of VeteransÂ Affairs may permit a beneficiary to attend a school or college outside of this state upon a satisfactory showing that the training required is not available in an accredited institution within this state.

Â Â Â Â Â  (3) A beneficiary may not receive payments or benefits under ORS 408.010 to 408.090 at the same time that the beneficiary is receiving educational aid under any federal Act based upon prior service in the Armed Forces. Time spent by a person who applies for benefits under ORS 408.010 to 408.090 in the army specialized training program, the Navy V-12 program or other like training program may not be counted as service in the Armed Forces within the purview of ORS 408.010 (2). [Amended by 1967 c.383 Â§1; 1995 c.343 Â§38; 2005 c.831 Â§2]

Â Â Â Â Â  408.025 [1955 c.206 Â§2; 1957 c.24 Â§1; repealed by 2005 c.831 Â§4]

Â Â Â Â Â  408.030 Filing application with educational institution. Any beneficiary who desires to pursue a course of study or professional training may file, upon a form approved by the Director of VeteransÂ Affairs, an application with the executive head of the institution in which the beneficiary desires to pursue such course. In the application the beneficiary shall set forth the date of enlistment or induction into the service of the United States, the date of discharge, a certified copy of the discharge or document evidencing release from active duty, the courses of study the beneficiary desires to pursue, and the length of time the beneficiary intends to pursue such courses. [Amended by 1995 c.343 Â§39]

Â Â Â Â Â  408.040 Handling of application by institution and director; when benefits begin. (1) The person to whom an application is made pursuant to ORS 408.030 shall examine and pass upon such application and shall, within 10 days after its receipt by the person, indorse approval or disapproval thereof. If the application is approved it shall be forthwith forwarded to the Director of VeteransÂ Affairs, who shall check it. The director shall determine whether or not the institution of learning or career school is accredited and if the tuition and other charges are reasonable. The director shall also determine whether or not the institution of learning or career school is reasonably qualified to provide the instruction desired by the beneficiary. The director shall be satisfied that the beneficiary has reasonable qualifications to pursue the course of study chosen and that such course, if satisfactorily completed, is likely to enable the beneficiary to become a more useful citizen. If all said conditions are met to the satisfaction of the director, the director may approve the application and file it in the office of the director; otherwise the director shall deny it.

Â Â Â Â Â  (2) Upon approval of an application, benefits are payable beginning with the first day of the applicantÂs attendance during the current term of an institution of learning or career school, after a finding by the director, supported by evidence satisfactory to the director, that any delay in making application was caused by excusable oversight or neglect. [Amended by 1995 c.343 Â§40]

Â Â Â Â Â  408.050 Monthly statement by institution. On or before the 10th day of each calendar month the executive head of the institution of learning or authorized representative, shall render a duly certified statement to the Director of VeteransÂ Affairs, setting forth the names of the beneficiaries attending the institution during the preceding calendar month and the amount of schooling or training furnished such beneficiaries in accordance with ORS 408.010 to 408.090. The statement shall contain a report of the attendance and general attitude and aptitude of each beneficiary, and the number of hours of recitation, lectures or other training scheduled, and a statement of the beneficiaryÂs diligence and progress.

Â Â Â Â Â  408.060 Monthly payment of financial aid. (1) The monthly payments provided in ORS 408.020 shall be allowed to any beneficiary who is enrolled in a full-time course of study or professional training.

Â Â Â Â Â  (2) Upon receipt of the monthly statement provided for in ORS 408.050, the Director of VeteransÂ Affairs, if the director finds that it is correct, shall issue a voucher to the Oregon Department of Administrative Services which shall issue a warrant on the State Treasurer in favor of each beneficiary. Such warrant shall be paid out of the funds appropriated for the administration of ORS 408.010 to 408.090. [Amended by 1983 c.740 Â§129; 2005 c.831 Â§3]

Â Â Â Â Â  408.070 Investigation of institutions; rules. (1) The Director of VeteransÂ Affairs shall investigate from time to time the institutions or other places where financial aid is being furnished to any beneficiary under ORS 408.010 to 408.090, to ascertain whether or not the spirit of those sections is being complied with. If the director determines, after such investigation as the director deems necessary, that any such institution or place is not furnishing bona fide courses of instruction to the beneficiary or beneficiaries, or that any beneficiary is abusing the privileges granted by ORS 408.020, no money shall be paid to any beneficiary who is not receiving bona fide instruction or who is abusing such privileges. In making the investigations, the director may use the services of any state or county agency, and said agencies are required to render any such service requested by the director.

Â Â Â Â Â  (2) The director may adopt and promulgate all necessary rules and regulations consistent with ORS 408.010 to 408.090 to carry those sections into effect.

Â Â Â Â Â  408.080 [Amended by 1953 c.62 Â§2; 1957 c.91 Â§1; repealed by 1961 c.326 Â§8]

Â Â Â Â Â  408.090 Handling of donations. (1) The Director of VeteransÂ Affairs, acting on behalf of the State of Oregon, is authorized to accept any donation, gift, grant, bequest or devise made in furtherance of the purposes of ORS 408.010 to 408.090, and if made in cash or its equivalent or reduced thereto, shall be promptly paid by the director to the State Treasurer, who shall credit the amount so received to the VeteransÂ Educational Aid Account in the General Fund. The director shall make such disposition of donations, gifts, grants, bequests or devises, not made in cash or its equivalent, as is specified by the donor thereof, and their earnings and proceeds shall inure to said account. All such donations, gifts, grants, bequests or devises accepted by the director are transfers exempt from taxes imposed on inheritances under the laws of this state.

Â Â Â Â Â  (2) All moneys in the VeteransÂ Educational Aid Account are continuously appropriated to the director and may be used by the director for the purposes authorized in ORS 408.010 to 408.090. [Amended by 1961 c.326 Â§7; 1997 c.99 Â§53; 2005 c.755 Â§31]

Â Â Â Â Â  408.100 [Repealed by 1961 c.326 Â§8]

Â Â Â Â Â  408.110 [Repealed by 1961 c.326 Â§8]

ADVANTAGES GIVEN VETERANS IN PUBLIC EMPLOYMENT

Â Â Â Â Â  408.210 [Renumbered 408.238 in 2005]

Â Â Â Â Â  408.220 [Repealed by 1977 c.854 Â§5]

Â Â Â Â Â  408.225 Definitions for ORS 408.225 to 408.235. As used in ORS 408.225 to 408.235:

Â Â Â Â Â  (1) ÂCombat zoneÂ means an area designated by the President of the United States by executive order in which, on the dates designated by executive order, the Armed Forces of the United States are or have engaged in combat.

Â Â Â Â Â  (2) ÂDisabled veteranÂ means a person entitled to disability compensation under laws administered by the United States Department of Veterans Affairs, a person whose discharge or release from active duty was for a disability incurred or aggravated in the line of duty or a person who was awarded the Purple Heart for wounds received in combat.

Â Â Â Â Â  (3)(a) ÂVeteranÂ means a person who served on active duty with the Armed Forces of the United States:

Â Â Â Â Â  (A) For a period of more than 178 consecutive days, and was discharged or released from active duty with other than a dishonorable discharge;

Â Â Â Â Â  (B) For 178 days or less and was discharged or released from active duty with other than a dishonorable discharge because of a service-connected disability;

Â Â Â Â Â  (C) For at least one day in a combat zone and was discharged or released from active duty with other than a dishonorable discharge; or

Â Â Â Â Â  (D) Received a combat or campaign ribbon for service in the Armed Forces of the United States.

Â Â Â Â Â  (b) As used in this subsection, Âactive dutyÂ does not include attendance at a school under military orders, except schooling incident to an active enlistment or a regular tour of duty, or normal military training as a reserve officer or member of an organized reserve or a National Guard unit. [1977 c.854 Â§1; 1981 c.493 Â§1; 1989 c.507 Â§1; 1991 c.67 Â§98; 1993 c.18 Â§97; 1995 c.777 Â§1; 2005 c.99 Â§1; 2005 c.831 Â§7]

Â Â Â Â Â  408.230 VeteransÂ preference on civil service examinations. (1) An eligible veteran or eligible disabled veteran who has successfully completed all phases of a civil service test shall be allowed preference on the list established as a result of such test. If the test results in a score, preference means that to the score of a veteran who has passed a test five points shall be added, and to the score of a disabled veteran who has passed a test 10 points shall be added. All such points shall be added to the total combined test score of the veteran and shall not be allocated to any single feature or part of the examination. If the test consists of interviews, performance, evaluation of experience and training, a supervisorÂs rating or any other method of ranking applicants that does not result in a score, preference must still be provided to veterans and disabled veterans. Preference does not mean that veterans must be appointed to vacant positions, but does provide a uniform method by which special consideration is given to eligible veterans and disabled veterans seeking public employment.

Â Â Â Â Â  (2) Any person who has been appointed permanently to a civil service position, granted military leave to serve in the armed services who would qualify as a veteran or disabled veteran and who has returned to duty in a permanent civil service position, shall be allowed such preference on any successfully completed promotion test for a position which would put the person in another class having a higher maximum salary rate. [Amended by 1977 c.854 Â§3; 1989 c.507 Â§2; 1999 c.792 Â§1]

Â Â Â Â Â  408.235 Eligibility for preference; limitation on use. (1) Except for a veteran described in subsection (2) of this section, a veteran is eligible to use the preference provided for in ORS 408.230 only for a position for which application is made within 15 years of discharge or release from service in the Armed Forces. Such time limit shall not apply in the case of a disabled veteran.

Â Â Â Â Â  (2) A veteran whose service in the Armed Forces of the United States occurred between January 1, 1962, and May 7, 1975, within the borders of Vietnam, Cambodia, Laos or Thailand may use the preference provided for in ORS 408.230 only for a position for which application is made by July 1, 1999.

Â Â Â Â Â  (3) Once a veteran has used the preference provided for in ORS 408.230 and has successfully completed trial service and attained regular employee status, the veteran may not use the preference again. The preference shall not be allowed on any promotion test for a civil service position except as provided in ORS 408.230 (2). Such limitations do not apply to a disabled veteran. [1977 c.854 Â§4; 1989 c.507 Â§3; 1995 c.777 Â§2; 1999 c.792 Â§2]

Â Â Â Â Â  408.238 ÂMilitary dutyÂ defined for ORS 408.240 to 408.280. As used in ORS 408.240 to 408.280, Âmilitary dutyÂ means training and service performed by an inductee, enlistee or reservist or any entrant into a temporary component of the Armed Forces of the United States, and authorized time spent reporting for and returning from such training or service, or, if a rejection occurs, from the place reported therefor; but does not include active duty training as a reservist in the Armed Forces of the United States or as a member of the National Guard of the United States where the call is for a period of 15 days or less. [Formerly 408.210]

Â Â Â Â Â  408.240 Status and rights of public officer and employee during and after military duty. (1) Whenever any public officer or employee leaves a position, whether voluntarily or involuntarily, in order to perform military duty, such office or position may not become vacant, nor shall the officer or employee be subject to removal as a consequence thereof. Unless the officer or employee dies, resigns or is relieved or discharged from such duty under other than honorable conditions, during the term for which the officer or employee was elected, appointed or employed, such officer or employee shall be deemed absent on leave until release from such active service has permitted the officer or employee to resume the duties of the office or position. While so absent on leave, the officer or employee may not receive the pay or other emolument of such office or position, nor become liable, as such officer or employee, on an official bond or otherwise, for the acts or omissions of any other person.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply unless the officer or employee, upon the termination of such military duty, is qualified to perform the duties of such position, and makes application within 90 days after the officer or employee is relieved from such military duty, or from hospitalization continuing after discharge for a period of not more than one year. If the officer or employee is not qualified to perform the duties of such position by reason of such service, but is qualified to perform the duties of any other public position, the officer or employee shall be restored to such other position, the duties of which the officer or employee is qualified to perform, as will provide the officer or employee like seniority, status and pay, or the nearest approximation thereof, consistent with the circumstances in the case.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, subsection (1) of this section does not apply if the total of such military duty exceeds five years. Subsection (1) of this section is applicable with regard to military duty that exceeds five years if the period of additional duty was imposed by law or resulted from inability of the officer or employee to obtain orders relieving the officer or employee from active duty.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) The State of Oregon shall continue coverage under an employer-sponsored health plan to a public officer or employee of the State of Oregon and any other individual provided coverage under the officerÂs or employeeÂs plan on the day before the date the officer or employee goes on leave for a period not exceeding a total of 24 months while the public officer or employee is absent on leave.

Â Â Â Â Â  (b) An employer other than the State of Oregon may provide coverage under an employer-sponsored health plan to an officer or employee and any other individual provided coverage under the officerÂs or employeeÂs plan on the day before the date the officer or employee goes on leave for the period during which the officer or employee is absent on leave.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (1) of this section, the State of Oregon, a county, a municipality or other political subdivision of the state may establish and administer a donated leave program that:

Â Â Â Â Â  (A) Allows an officer or employee who is absent on leave to receive donated leave; and

Â Â Â Â Â  (B) Allows an officer or employee to voluntarily donate vacation time to an eligible officer or employee who is absent on leave.

Â Â Â Â Â  (b) An officer or employee who is absent on leave and who receives donated leave under paragraph (a) of this subsection may receive an amount of donated leave that supplements any compensation received for performing military duty, but may not receive more than the amount of base salary the officer or employee was earning on the date the officer or employee began the leave of absence.

Â Â Â Â Â  (c) This subsection does not apply to a leave of absence under ORS 408.290. [Amended by 1979 c.468 Â§13; 2003 c.72 Â§1; 2003 c.387 Â§14; 2005 c.38 Â§3]

Â Â Â Â Â  408.242 Public employees in Active Guard Reserve Program. ORS 408.240 (4)(a) does not apply to a public employee who leaves a position under ORS 408.240 (1) to enter or reenter the Active Guard Reserve Program under 32 U.S.C. 502(f). [2005 c.38 Â§1]

Â Â Â Â Â  Note: 408.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  408.250 Rights and duties of person replacing public officer in military service. During the period any public officer is absent on leave pursuant to ORS 408.240, a substitute shall serve in the place and stead of the public officer. Such substitute shall be appointed by the authority having power to have appointed the substitute as successor had such office become vacant. The substitute shall qualify by taking an oath of office, and by giving bond in an amount and conditioned as required by law for the officer for whom the substitute has been appointed, or, in the event no bond is required by law, then as the appointing authority directs. The substitute shall be designated by the title of the office, followed by the words Âpro tem.Â The substitute shall be invested with the authority, duties and responsibilities, and shall receive the emoluments of the office, in lieu of the officer for whom the person is the substitute.

Â Â Â Â Â  408.260 Termination of term of office of substitute for officer in military service. When the absence on leave of a public officer, granted by ORS 408.240, has terminated, or a successor has been duly appointed and qualified to fill the vacancy created by the death or resignation of such officer, the appointment of the substitute shall terminate, and the substitute immediately shall deliver to such officer or successor all records and other incidents of the office, together with a full and detailed statement of accounting covering the entire period of service as substitute.

Â Â Â Â Â  408.270 Restoration of employeeÂs seniority and tenure. Upon the termination of any leave granted by ORS 408.240, every public employee shall be restored to the position without loss of seniority or other benefits. It is the intention of the Legislative Assembly that such employee shall be restored in such manner as to give the employee the status in employment that the employee would have enjoyed if the employee had continued in such employment continuously from the time of entering the Armed Forces until the time of restoration to such employment. Any person so restored to the position shall not be discharged from such position without cause within one year after such restoration. Any employee who has not completed the probationary period in the position at the time of leaving for military duty, shall, upon returning to such position, be required to serve the remainder of such probationary period, notwithstanding the granting of continuous time credit for time served in the Armed Forces.

Â Â Â Â Â  408.280 Reelection of public officer while in military service. Whenever the term of office of an elected public officer expires during military service in the Armed Forces of the United States for which a leave of absence has been granted pursuant to ORS 408.240 and the officer is reelected to such office, the officer shall continue in such office and on such leave of absence. The pro tem officer acting in the place and stead shall continue to act in said capacity during the continuation of such leave of absence of such public officer. Whenever the leave of absence of the reelected public officer has terminated, and the reelected public officer has qualified for the resumption of the duties of said office as required by law, and has conformed to the requirements of ORS 408.240, the appointment of the substitute of the reelected officer shall terminate in the same manner as provided in ORS 408.260.

Â Â Â Â Â  408.290 Benefits for public employees on temporary active duty in Armed Forces. (1) Except as provided in subsection (2) of this section, for all periods of annual active duty for training as a member of the National Guard, National Guard Reserve or of any reserve component of the Armed Forces of the United States or of the United States Public Health Service, any officer or employee of the state, or of any county, municipality or other subdivision of the state, is entitled, upon application therefor, to a leave of absence from duties for a period not exceeding 15 days in any one training year, without loss of time, pay or regular leave and without impairment of efficiency rating or other rights or benefits to which the officer or employee is entitled.

Â Â Â Â Â  (2) Unless the officer or employee has been employed by the state or by any county, municipality or other political subdivision of the state for a period of six months next preceding application, no officer or employee is entitled to receive pay for any period during which the officer or employee is on military leave.

Â Â Â Â Â  (3) As used in this section, Âtraining yearÂ means the federal fiscal year for any particular unit of the National Guard or a reserve component. [Amended by 1955 c.104 Â§1; 1969 c.368 Â§1; 1993 c.197 Â§1]

STATE AID TO VETERANS EXPOSED TO HERBICIDES

Â Â Â Â Â  408.300 Short title. ORS 408.305 to 408.340 shall be known and may be cited as the Oregon Vietnam Veteran Benefits Act of 1983. [1983 c.658 Â§1]

Â Â Â Â Â  408.305 Definitions for ORS 408.305 to 408.340. As used in ORS 408.305 to 408.340, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgent BlueÂ means the herbicide composed primarily of cacodylic acid (organic arsenic) and inorganic arsenic.

Â Â Â Â Â  (2) ÂAgent OrangeÂ means the herbicide composed primarily of trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.

Â Â Â Â Â  (3) ÂAgent WhiteÂ means any herbicide composed primarily of 2, 4, D and picloram.

Â Â Â Â Â  (4) ÂCausative agentÂ includes Agent Blue, Agent Orange, Agent White and any other combination of chemicals consisting primarily of 2, 4, D or 2, 4, 5, T or any other chemical or biological agent used by any government involved in the Vietnam Conflict, or diseases endemic to Southeast Asia, including, but not limited to, the disease known as melioidosis.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (6) ÂVeteranÂ means any individual who resides in this state, who served on active duty in the Armed Forces of the United States for a period of not less than 180 days any part of which occurred between January 1, 1962, and May 7, 1975, within the borders of Vietnam, Cambodia, Laos or Thailand, and who was either a resident of this state at the time of enlistment, induction or other entry into the Armed Forces or became a bona fide resident of Oregon prior to April 1, 1981. [1983 c.658 Â§2; 1985 c.574 Â§1]

Â Â Â Â Â  408.310 Duty of physician to report symptoms attributable to herbicide exposure; consent of patient; report form; additional information. (1) A physician who has primary responsibility for the treatment of a veteran who may have been exposed to causative agents while serving in the Armed Forces of the United States or for the treatment of a veteranÂs spouse, surviving spouse or minor child who may be exhibiting symptoms or conditions that may be attributable to the veteranÂs exposure to causative agents shall, at the request and direction of the veteran, veteranÂs spouse or surviving spouse or the parent or guardian of such minor child, submit a report to the Department of Human Services. The report shall be made on a form adopted by the department and made available to physicians and hospitals in this state.

Â Â Â Â Â  (2) If there is no physician having primary responsibility for the treatment of a veteran, veteranÂs spouse, surviving spouse or minor child, then the senior medical supervisor of the hospital or clinic treating the veteran, veteranÂs spouse, surviving spouse or minor child shall submit the report described in this section to the department at the request and direction of the veteran, veteranÂs spouse or surviving spouse or the parent or legal guardian of a veteranÂs minor child.

Â Â Â Â Â  (3) The form adopted by the department under this section shall list the symptoms commonly attributed to exposure to causative agents, and shall require the following information:

Â Â Â Â Â  (a) Symptoms of the patient which may be related to exposure to causative agents.

Â Â Â Â Â  (b) A diagnosis of the patientÂs condition.

Â Â Â Â Â  (c) Methods of treatment prescribed.

Â Â Â Â Â  (d) Any other information required by the department.

Â Â Â Â Â  (4) The department, after receiving a report from a physician, hospital or clinic under this section, may require the veteran, veteranÂs spouse, surviving spouse or minor child to provide such other information as may be required by the department. [1983 c.658 Â§3]

Â Â Â Â Â  408.315 Application of ORS 408.310. (1) ORS 408.310 applies to all veterans, spouses, surviving spouses and minor children of veterans treated by a physician, hospital or clinic after January 1, 1982. Physicians, hospitals or clinics shall submit the reports and study required under ORS 408.310 for veterans, spouses, surviving spouses and minor children of veterans treated prior to that date when requested and directed to do so by such individuals.

Â Â Â Â Â  (2) ORS 408.300 to 408.340 apply to all physicians, hospitals and clinics, whether public or private, within the State of Oregon. [1983 c.658 Â§8]

Â Â Â Â Â  408.320 Duties of Oregon Public Health Advisory Board. The Oregon Public Health Advisory Board created under ORS 431.195 shall:

Â Â Â Â Â  (1) Order the compilation of statistical data from information obtained under ORS 408.310 and determine the use and dissemination of that data.

Â Â Â Â Â  (2) Make recommendations to the Director of Human Services or the Director of VeteransÂ Affairs concerning the implementation and operation of programs authorized by ORS 408.300 to 408.340.

Â Â Â Â Â  (3) Assess programs of federal agencies operating for the benefit of veterans exposed to causative agents and their families, and make recommendations to the appropriate agencies for the improvement of those programs.

Â Â Â Â Â  (4) Suspend or terminate specific programs or duties required under ORS 408.300 to 408.340 when necessary to prevent duplication of those programs or duties by other governmental agencies.

Â Â Â Â Â  (5) Apply for, receive and accept any grants or contributions available from the United States or any of its agencies for the purpose of carrying out ORS 408.300 to 408.340.

Â Â Â Â Â  (6) When the advisory board considers it necessary for the health and welfare of veterans and the spouses, surviving spouses and minor children of veterans, ask the Attorney General to initiate proceedings as provided under ORS 408.335.

Â Â Â Â Â  (7) Report biennially to the Legislative Assembly or to the Emergency Board, as appropriate, as necessary to accomplish the objectives of ORS 408.300 to 408.340 concerning the programs instituted under ORS 408.300 to 408.340. [1983 c.658 Â§5]

Â Â Â Â Â  408.325 Referral program for affected veterans; rules. (1) The Department of Human Services and the Oregon Public Health Advisory Board shall institute a cooperative program to refer veterans to appropriate state and federal agencies for the purpose of filing claims to remedy medical and financial problems caused by exposure to causative agents.

Â Â Â Â Â  (2) The Director of Human Services, after receiving the recommendations of the advisory board, shall adopt rules to provide for the administration and operation of programs authorized by ORS 408.300 to 408.340. The Director of Human Services shall cooperate with appropriate state and federal agencies in providing services under ORS 408.300 to 408.340. [1983 c.658 Â§7]

Â Â Â Â Â  408.330 Suspension or termination of programs; conditions. If the Oregon Public Health Advisory Board determines that any federal agency is adequately performing the referral functions described in ORS 408.325, the advisory board may suspend or terminate any program or duty required under ORS 408.300 to 408.340 in order to avoid duplication of services. [1983 c.658 Â§9]

Â Â Â Â Â  408.335 Attorney General to represent veterans in certain proceedings; payment of expenses. (1) When requested to do so by the Director of VeteransÂ Affairs, the Attorney General shall represent, on behalf of all of the members of the class, one or more members of the class of veterans, spouses and surviving spouses of veterans and minor children of veterans who allege injuries caused by exposure to or contact with causative agents, and appear for them in any court or before any administrative agency in any proceeding to compel release of individual medical records, United States Department of Veterans Affairs medical and claim files or any other information relating to causative agents during military service.

Â Â Â Â Â  (2) When requested to do so by the Director of VeteransÂ Affairs, the Attorney General shall represent, on behalf of all of the members of the class of veterans, one or more veterans in any proceeding to compel the United States Department of Veterans Affairs to comply with the requirements of the VeteransÂ Health Care, Training, and Small Business Loan Act of 1981, P.L. 97-72 (38 U.S.C. 610 et seq.) or any other public law, regulation or administrative directive and to release any records or reports prepared under that Act relating to exposure to dioxin or other toxic substances found in a herbicide or defoliant used for military purposes.

Â Â Â Â Â  (3) The expenses incurred by the Attorney General under this section shall be paid from the General Fund.

Â Â Â Â Â  (4) The Attorney General shall seek a judgment ordering the payment of all expenses incurred by the Attorney General from the agency against which the action was brought. [1983 c.658 Â§6; 1985 c.574 Â§2; 1991 c.67 Â§99]

Â Â Â Â Â  408.340 Limitation of liability. (1) A physician, hospital or clinic subject to ORS 408.300 to 408.340 shall not be subject to any criminal or civil liability for providing information required under ORS 408.300 to 408.340.

Â Â Â Â Â  (2) Nothing in this section shall prevent, however, any action for negligence by a physician, hospital or clinic in choosing or providing medical treatment. [1983 c.658 Â§4]

OREGON VETERANSÂ HOMES

Â Â Â Â Â  408.360 Oregon VeteransÂ Home; authority of Department of VeteransÂ Affairs; issuance of certificates of participation. (1) Subject to approval by the Director of the Oregon Department of Administrative Services as provided in section 3, chapter 795, Oregon Laws 1993, the Department of VeteransÂ Affairs is authorized to issue certificates of participation for the purposes of constructing an Oregon VeteransÂ Home.

Â Â Â Â Â  (2) When issuance of the certificates of participation is approved by the Director of the Oregon Department of Administrative Services, the Department of VeteransÂ Affairs may issue the certificates of participation, but not earlier than the 120th day after September 8, 1993.

Â Â Â Â Â  (3) The Department of VeteransÂ Affairs shall expend the proceeds from the sale of the certificates of participation for construction of an Oregon VeteransÂ Home and shall take any other action considered by the department to be necessary or appropriate for the construction and operation of an Oregon VeteransÂ Home. [1993 c.795 Â§2; 2005 c.625 Â§55]

Â Â Â Â Â  Note: 408.360 to 408.385 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  408.365 Use of state moneys for operation of Oregon VeteransÂ Home. Moneys to pay for the expenses of operating the Oregon VeteransÂ Home may be appropriated from:

Â Â Â Â Â  (1) The General Fund;

Â Â Â Â Â  (2) The Oregon War VeteransÂ Fund pursuant to section 1 (1)(e), Article XI-A, Oregon Constitution; and

Â Â Â Â Â  (3) Moneys donated to the trust fund established by the Director of VeteransÂ Affairs under ORS 406.050 for the purpose of paying for the expenses of operating the Oregon VeteransÂ Home, or moneys in the trust fund that the director determines may be expended for those purposes. [1993 c.795 Â§7; 2001 c.102 Â§2; 2001 c.104 Â§141; 2003 c.302 Â§1]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.368 Oregon VeteransÂ Home Account. (1) There is created in the State Treasury, separate and distinct from the General Fund, the Oregon VeteransÂ Home Account. Moneys credited to the account are appropriated continuously to the Director of VeteransÂ Affairs to pay expenses that the director determines are appropriate for developing, operating and maintaining each Oregon VeteransÂ Home including, but not limited to, providing care and services to the residents of each home and the costs of administration incurred by the director.

Â Â Â Â Â  (2) The account shall consist of moneys received by the director that relate to the development, operation or maintenance of each Oregon VeteransÂ Home, including but not limited to residentsÂ fees and charges, per diem payments received from the United States Department of Veterans Affairs and Medicare payments. The director may transfer moneys to the account from the Oregon War VeteransÂ Fund and from other funds and accounts administered by the director.

Â Â Â Â Â  (3) Earnings on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) Disbursements from the account may be made by the director for the purposes set forth in subsection (1) of this section. The director may also transfer moneys from the account to the Oregon War VeteransÂ Fund. [1999 c.51 Â§1]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.370 Application of other statutes. (1) In addition to the other uses for the Oregon Housing Fund set forth in ORS 458.600 to 458.655, financial support for an Oregon VeteransÂ Home is a permitted use of moneys from the Oregon Housing Fund.

Â Â Â Â Â  (2) Notwithstanding ORS 442.315, 442.325 and 442.584, an Oregon VeteransÂ Home is not subject to any certificate of need requirement but is otherwise subject to the authority of the Health Resources Commission. [1993 c.795 Â§Â§1,4]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.375 Second Oregon VeteransÂ Home; contract for operation and management. The Director of VeteransÂ Affairs shall enter into a contract with a nongovernmental entity for the operation and management of the second Oregon VeteransÂ Home authorized by section 1, chapter 591, Oregon Laws 1995. The entity with whom the director contracts under this section shall be a person experienced in the operation and staffing of long term care facilities, as defined in ORS 442.015. The contract executed under this section shall be subject to the requirements of ORS chapters 279A and 279B, except ORS 279A.140 and 279B.235, and shall provide that:

Â Â Â Â Â  (1) The party who contracts to manage and operate the second Oregon VeteransÂ Home shall be responsible for hiring and maintaining the necessary staff for the facility.

Â Â Â Â Â  (2) The Director of VeteransÂ Affairs shall assign not more than one state employee on a full-time basis to provide oversight of the management of the facility.

Â Â Â Â Â  (3) The second Oregon VeteransÂ Home shall admit only patients who are war veterans, as defined in ORS 174.105. [1995 c.591 Â§4; 2003 c.794 Â§274]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.380 Application of other statutes to second Oregon VeteransÂ Home. (1) The Oregon VeteransÂ Home authorized by section 1, chapter 591, Oregon Laws 1995, is subject to all state laws and administrative rules and all federal laws and administrative regulations to which long term care facilities operated by nongovernmental entities are subject, including the requirement to obtain a certificate of need under ORS 442.315 from the Department of Human Services.

Â Â Â Â Â  (2) As used in this section, Âlong term care facilityÂ has the meaning given that term in ORS 442.015. [1995 c.591 Â§6; 2005 c.22 Â§270]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.385 Requirements for establishment of additional veteransÂ homes. The State of Oregon and the Director of VeteransÂ Affairs shall not establish more than two Oregon VeteransÂ Homes until the two facilities authorized by law on July 17, 1995, are constructed and have provided services to patients for a period of time that is sufficient to allow a determination to be made concerning the effectiveness and efficiency of the facilities in providing for the needs of the veterans of Oregon for long term care. Nothing in this section shall be construed to support any further consideration for additional veteransÂ homes. [1995 c.591 Â§5]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.390 City acquisition of land for Oregon VeteransÂ Home. When such power is conferred or contained in their charters or Acts of incorporation, incorporated cities may purchase, receive, take and acquire by eminent domain, or otherwise, and within or without corporate limits, land and necessary or convenient means of access thereto by roads, ways, streets, railroad spurs, bridges, or the like, and sell or donate the same to the Director of VeteransÂ Affairs for the construction thereon of an Oregon VeteransÂ Home. Such acquisition and donation shall be deemed for the general use and benefit of the inhabitants of any city exercising the powers granted by this section and for the general use and benefit of the veterans of the State of Oregon. For the purpose of exercising the power of eminent domain under this section and ORS 408.395 or under the provision in any municipal charter based upon this section, such taking or acquisition shall be deemed to be for a public and municipal use. [Formerly 408.510]

Â Â Â Â Â  408.393 Incurring city indebtedness for Oregon VeteransÂ Home. In connection with the exercise of the powers granted by ORS 408.390, such incorporated cities may incur such indebtedness and issue such bonds, warrants or other evidences of debt as their respective charters may authorize. [Formerly 408.520]

Â Â Â Â Â  408.395 Condemnation of property for Oregon VeteransÂ Home. For the purpose of exercising the powers conferred by ORS 408.390, any incorporated city may bring and maintain any suit or action for the appropriation, condemnation or taking of real property within or without its corporate limits, in fee simple or otherwise, including riparian rights, rights of way and other easements. The city may proceed to have such property appropriated and the compensation therefor determined and paid, in the manner provided by law for exercising of the power of eminent domain by municipal corporations. [Formerly 408.530]

COUNTY AID TO VETERANS; MISCELLANEOUS BENEFITS

Â Â Â Â Â  408.410 Appointment of county service officer; duties; annual budget requirement. The county governing body in each county may appoint a service officer who shall give aid and assistance to any veteran, the spouse or dependents of the veteran, in applying for all benefits and aid to which they are entitled by federal, state or local laws, rules and regulations. The county governing body shall fix the compensation of the service officer, provide the service officer with an office and the necessary equipment therefor in the same manner as provided for any other county officer. If a county governing body appoints a service officer, the governing body shall also provide in the annual budget for expenditure of moneys sufficient to enable the county to employ the service officer, to properly maintain the office provided for the service officer and to pay the costs incurred by the service officer in providing assistance to veterans, their spouses and dependents. The annual expenditures required by this section shall be made from the county funds referred to in ORS 408.720. [Amended by 1995 c.557 Â§1]

Â Â Â Â Â  408.420 Recording discharge papers. Each county clerk shall maintain in the office a special book in which the county clerk shall, upon request, record the final discharge of any war veteran. No recording fee shall be collected when the war veteran requesting such record is an actual resident of said county or was such a resident at the time of entrance into the service of the United States. In all other cases a legal fee shall be charged. There shall be kept in connection with such record, an alphabetical index referring to the name of the soldier, sailor or marine whose name appears in each discharge paper so recorded. Such books as are necessary for the recording of the discharge papers shall be paid for by the several counties in the manner provided for paying other claims against the county.

Â Â Â Â Â  408.430 Free services to veterans rendered by court administrator or county clerk. The county clerk or a court clerk or court administrator shall administer all oaths required in matters of pensions, certify pension vouchers, affix the seal of the court whenever required, and make and prepare copies of any documents of record in the office and certify thereto any matter required by veterans seeking benefits from any agency or department of the State of Oregon or federal government, without any charge, fee or compensation. [Amended by 1993 c.223 Â§9]

Â Â Â Â Â  408.440 Land of enlisted person exempt from foreclosure and judicial sale during war. No suit or action shall be commenced or maintained, during the period provided for in this section, to foreclose any mortgage upon real property, or to collect the debt secured thereby, if the land covered by the mortgage is owned, wholly or in part, by an enlisted person in the Army or Navy of the United States, who enlisted therein in the volunteer forces or who enlisted in the National Guard of the United States and of the State of Oregon and the organization of the enlisted person was called into the service of the United States. The lands of any such soldier or sailor shall be exempt from judicial sale for the satisfaction of any judgment during the period provided for in this section. This moratorium shall extend only during the period of actual service in the army or navy forces of the United States, and in no case shall begin prior to the day on which the Congress of the United States declares war, nor continue after 60 days subsequent to the conclusion of such war. All statutes of limitation in effect in this state shall be suspended during the period described in this section, as to such mortgages, debts and judgments.

Â Â Â Â Â  408.450 Duty to pay fees during military duty. No person in the military or naval service of the United States, or any auxiliary corps thereof, while exercising any privilege in this state by virtue of having paid an annual license or privilege fee to any state board or commission for the right to practice a profession or engage in a trade, shall lose such privilege because of failure to pay any such fee for any subsequent year during the period the person is in such service, unless dishonorably discharged therefrom. Upon being discharged from such service under honorable conditions and upon written application within 60 days of such discharge, every such person shall be restored to former status with respect to any such privilege without the necessity of paying the then current license fee.

Â Â Â Â Â  408.460 Certain claims payable out of General Fund. Lawful claims payable from the Memorial Fund, 116th Engineers, or the fund entitled Unclaimed Back Pay Due Second Oregon Volunteers, shall be paid, upon approval of the Adjutant General, from the General Fund.

Â Â Â Â Â  408.470 Persons entitled to interment in Spanish War VeteransÂ plot. All honorably discharged soldiers, sailors and marines who served in the forces of the United States during the Spanish War or Philippine Insurrection at any time between April 23, 1898, and July 4, 1902, who are now deceased or may hereafter die in Oregon or who being residents of Oregon die outside of Oregon, may be interred in the burial plot established pursuant to sections 1 to 3, chapter 72, Oregon Laws 1911.

Â Â Â Â Â  408.480 Care of veterans ineligible for federal home. In case of the establishment of a national soldiersÂ home or branch thereof at or near Roseburg, Douglas County, Oregon, and any persons lawfully entitled prior to February 26, 1931, to be cared for in the Oregon State SoldiersÂ Home formerly located at that location and not to be cared for in said national soldiersÂ home or branch thereof, then the Department of Human Services shall have authority to enter into contract with the United States Government for the care of such persons in such home.

Â Â Â Â Â  408.490 Purchase of United States flags for placement on veteransÂ graves. The county court or board of county commissioners of each county is authorized annually to budget and pay such amount of money as it may deem reasonable for the purpose of purchasing flags of the United States for placement, by any nationally chartered organization or organizations of war veterans, annually on or prior to Memorial Day, upon the graves of deceased war veterans of the United States who are interred within the county. [1953 c.355 Â§1]

Â Â Â Â Â  408.500 Oregon VeteransÂ Emergency Financial Assistance Program; rules. (1) The Oregon VeteransÂ Emergency Financial Assistance Program is created.

Â Â Â Â Â  (2) The purpose of the program is to provide emergency financial assistance to Oregon veterans and their immediate families for needs that include but are not limited to:

Â Â Â Â Â  (a) Emergency or temporary housing and related housing expenses, such as expenses for utilities, insurance, house repairs, rent assistance or food;

Â Â Â Â Â  (b) Emergency medical or dental expenses;

Â Â Â Â Â  (c) Emergency transportation;

Â Â Â Â Â  (d) Expenses related to starting a business, such as business licenses or occupational licenses;

Â Â Â Â Â  (e) Temporary income after military discharge; and

Â Â Â Â Â  (f) Legal assistance.

Â Â Â Â Â  (3) The Director of VeteransÂ Affairs shall adopt rules implementing subsection (2) of this section, including but not limited to establishing procedures for applying for emergency financial assistance and criteria for determining eligibility to receive emergency financial assistance.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂImmediate familyÂ means a spouse, child or stepchild.

Â Â Â Â Â  (b) ÂVeteranÂ means:

Â Â Â Â Â  (A) A veteran as defined in ORS 408.225;

Â Â Â Â Â  (B) A person who is a member of the Oregon National Guard who has been demobilized after serving on federal active duty for more than 30 days; or

Â Â Â Â Â  (C) A person who is an Oregon resident, is a member of the Reserves and has been demobilized after serving on federal active duty for more than 30 days. [2005 c.831 Â§6]

Â Â Â Â Â  Note: 408.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  408.510 [Amended by 1993 c.795 Â§8; renumbered 408.390 in 1999]

Â Â Â Â Â  408.520 [Renumbered 408.393 in 1999]

Â Â Â Â Â  408.530 [Renumbered 408.395 in 1999]

USE OF PUBLIC FACILITIES BY VETERANSÂ ORGANIZATIONS

Â Â Â Â Â  408.540 Use of buildings by veteransÂ organizations. All buildings acquired or constructed by county courts pursuant to chapter 595, Oregon Laws 1947, shall be made available for the use of any veteransÂ organizations and their auxiliaries located in the city, town or community where any such building is located.

Â Â Â Â Â  408.550 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  408.560 Use of public buildings for meetings of veteransÂ and auxiliary organizations. In counties where there is no armory belonging to or under control of state authority, the county courts or boards of county commissioners, upon written application of the commander or president of any organized unit of war veterans or its auxiliary, shall allow its unit organized in such county, free of cost, to occupy a portion of the courthouse or any other public building, when such occupancy does not materially interfere with occupancy of the building for the original purposes for which it was intended. [Amended by 1961 c.454 Â§210]

MENTALLY ILL VETERANS

Â Â Â Â Â  408.570 Commitment of mentally ill veterans to federal hospitals. When a veteran who has been adjudged mentally ill is eligible for treatment in a United States veterans facility and commitment is necessary for the proper care and treatment of such veteran, the Department of Human Services or community mental health and developmental disabilities program director, as provided under ORS 426.060, may, upon receipt of a certificate of eligibility from the United States Department of Veterans Affairs, assign the person to the United States Department of Veterans Affairs for care, custody and treatment in a United States veterans facility. Upon admission to any such facility, the veteran shall be subject to the rules and regulations of the United States Department of Veterans Affairs and provisions of ORS 426.060 to 426.395 and related rules and regulations of the Department of Human Services. The chief officer of such facility shall be vested with the same powers exercised by superintendents of state hospitals for the mentally ill within this state with reference to the retention, transfer, trial visit or discharge of the veteran so assigned. The commitment of a veteran to a veterans facility within this state by a court of another state under a similar provision of law has the same force and effect as if the veteran was committed to a veterans facility within that other state. [Amended by 1975 c.690 Â§26; 1991 c.67 Â§100]

Â Â Â Â Â  408.580 Transfer of mentally ill veterans from state to federal hospitals. Upon receipt of a certificate of eligibility and available facilities, the Department of Human Services may cause to be transferred any veteran from any facility to which the veteran has been assigned to a United States veterans facility. No veteran under sentence by any court, or committed by any court after having been charged with any crime and acquitted on the ground of mental disease or defect, may be transferred without an order of such court authorizing the transfer. Whenever any veteran, not a convict, has been committed by order of a court and is transferred as provided in this section, the order of commitment shall be held to apply to the facility to which the veteran is transferred as to any other facility to which the veteran could be assigned or transferred under ORS 426.060. [Amended by 1975 c.690 Â§27]

Â Â Â Â Â  408.590 [Repealed by 1963 c.540 Â§8]

BENEFITS TO INDIGENT VETERANS

Â Â Â Â Â  408.710 Indigent war veteran defined; effect of property ownership. (1) As used in ORS 408.710 to 408.750, Âindigent war veteranÂ means any war veteran who is without means of procuring the necessities of life.

Â Â Â Â Â  (2) No person shall be deprived of the benefits provided for in ORS 408.720 to 408.750 by reason of the fact that the person owns property which is not of such a character that it may be used to give assistance to the person, or owns a home which is not disproportionate to the needs of such veteran and family. No person shall be deprived of such benefits until the person has ceased to be domiciled in the county for a period of one year.

Â Â Â Â Â  408.720 Tax levy to finance activities of veteransÂ service officer; use of proceeds; use of county general funds. (1) Except as provided in subsection (3) of this section, in addition to the taxes now authorized to be levied by law, a county governing body may levy in each year a tax not exceeding one-eightieth of one percent (0.000125) of the real market value of all taxable property within the county, computed in accordance with ORS 308.207. The tax shall be levied and collected in the same manner as other county taxes and is subject to the limits set forth in ORS 310.150.

Â Â Â Â Â  (2) The taxes collected shall be set apart in the county treasury as a special fund for the purpose of financing the employment and the activities of the service officer appointed under ORS 408.410. If an unobligated balance remains in the special fund at the end of a fiscal year, the unobligated balance may be carried forward to the next fiscal year and expended for the purposes described in this subsection.

Â Â Â Â Â  (3) A county governing body need not levy the tax authorized under subsection (1) of this section in any fiscal year when, at the beginning of the fiscal year, the unobligated balance in the special fund described in subsection (2) of this section is sufficient to finance the employment and activities of the service officer for the entire fiscal year.

Â Â Â Â Â  (4) If the unobligated balance in the special fund at the beginning of a fiscal year is not sufficient to finance the employment and activities of the service officer for the entire fiscal year or if the levy authorized by subsection (1) of this section is not made by a county governing body for any year for the objects specified in subsection (2) of this section, all expenses incurred under ORS 408.410 and 408.720 to 408.750 shall be paid from the general funds in the treasury of the county the same as though such levy had been duly made. [Amended by 1963 c.9 Â§24; 1991 c.459 Â§398; 1995 c.557 Â§2]

Â Â Â Â Â  408.730 Procedure when indigent veterans are cared for by veterans organizations. (1) The commander or executive head of any veterans organization organized under a charter issued by an Act of Congress, proposing to undertake the relief provided for in ORS 408.720, shall file with the county clerk of the county in which the veterans organization may be situated, the names of its commander or executive head and its relief committee, if any. The commander or executive head shall also file a notice in writing that such veterans organization will undertake the relief of the indigent persons provided for in ORS 408.720, and by the fourth Monday in January of each year shall file with the county clerk a similar notice, and render and file a detailed statement of the relief furnished during the preceding year, including the amount thereof, the names of the persons to whom furnished and on whose recommendation, and such other facts and suggestions as are deemed material.

Â Â Â Â Â  (2) The commander or executive head shall also file a bond, with one or more sureties, to be approved by the county court or judge thereof, or board of county commissioners, in a sum not less than $100 and not more than $1,000. The amount of the bond shall be fixed by the court, judge or board. It shall run to the county, and be conditioned by stating that if said commander or executive head faithfully applies all funds that come into the hands of the commander or executive head for that purpose, to the relief of the indigent persons named in ORS 408.720, it is void. If the bond is enforced there shall be recovered from the principal and sureties thereon the amount which is found to be misappropriated, which shall be paid into the county treasury.

Â Â Â Â Â  (3) If the county operates on a fiscal year ending on June 30, the notice, statement and bond required by this section may be filed on the fourth Monday in July of each year rather than on the fourth Monday of January. If the statement required by subsection (1) of this section is filed at the time provided in this subsection, this statement shall cover the preceding fiscal year.

Â Â Â Â Â  (4) On the approval and filing of the bond, and on the recommendation of the relief committee of any such veterans organization, orders shall be drawn in favor of the commander or executive head in the same manner as orders are now drawn for the relief of the poor. The orders shall designate thereon the names of the persons for whom the relief is intended and, in like manner, a sum not exceeding $100 may be drawn to pay the funeral expenses of an indigent war veteran, and the indigent wives, widows and the minor children of such war veterans. [Amended by 1955 c.56 Â§1]

Â Â Â Â Â  408.740 Appointment and duties of county veteransÂ relief officer. The relief fund may be disbursed by an officer to be appointed by the county court or board of county commissioners. The commanders or executive heads of the various veterans organizations shall constitute an advisory board to consult and advise with the court or board relative to administration and disbursement of the fund. Such officer shall investigate all requests for relief, and no warrant shall be paid from the fund except upon the order of such officer. The officer shall give such bond as may be required and approved by the court or board, and may be removed at any time by the court or board. If any vacancy occurs in such office, the court or board shall appoint a successor to such officer. Such officer shall be paid a salary from funds of the county other than the relief fund, to be fixed by the court or board, and audited and paid in the manner that county officers are paid, as provided by law.

Â Â Â Â Â  408.750 When county court must aid veterans; necessity of veterans organizationÂs consent before sending veterans to poorhouse. (1) If there is no war veterans organization within any county in this state, the county judge thereof shall undertake the relief provided for in ORS 408.720.

Â Â Â Â Â  (2) The county judge in a county in which there is a war veterans organization, shall not send to the county poorhouse any person for whom relief is provided by ORS 408.720, without first obtaining the consent of the organizationÂs commander or executive head. All the indigent persons named in ORS 408.720 shall be provided for, so far as practicable, at their homes.

_______________



Chapter 409

Chapter 409  Department of Human Services

2005 EDITION

TITLE 34

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

Chapter     409.     Department of Human Services

410.     Senior and Disability Services

411.     Adult and Family Services; Public Assistance

414.     Medical Assistance

416.     Recovery of Assistance Payments

417.     Interstate Compacts on Juveniles and Children; Children and Family Services

418.     Child Welfare Services

419A.  Juvenile Code: General Provisions and Definitions

419B.  Juvenile Code: Dependency

419C.  Juvenile Code: Delinquency

420.     Youth Correction Facilities; Youth Care Centers

420A.  Oregon Youth Authority; Youth Correction Facilities

421.     Department of Corrections Institutions; Compacts

423.     Corrections and Crime Control Administration and Programs

_______________

Chapter 409  Department of Human Services

2005 EDITION

DEPARTMENT OF HUMAN SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

DEPARTMENT OF HUMAN SERVICES

(Generally)

409.010     Department of Human Services; duties; personnel

409.040     Federal law supersedes state law

409.050     Rules

409.055     Copies of rules to be available in local offices; availability for inspection

409.060     Department of Human Services Account

409.070     Department of Human Services Special Checking Account; petty cash fund

409.075     Volunteer Emergency Services Fund

409.080     Combination or elimination of accounts

409.093     Policy on incorporation of family support policies

409.096     Plan for incorporating family support consultants; development of protocol and training

(Director, Deputy, Assistant Directors)

409.100     Director; appointment; confirmation; salary and expenses

409.110     Authority of director; grants

409.120     Delegation of authority of director

409.130     Deputy director; assistant directors

409.140     Assistant director as appointing authority; assignment of employees by director

409.150     Assistant directors in unclassified service; other employees; salary; expenses

409.160     Information from personnel within department

409.180     Consolidation of internal audit units

(Temporary provisions relating to pilot program for faith-based and community organizations are compiled as notes following ORS 409.180)

(Child Welfare Services)

409.185     Standards and procedures for child protective services

409.192     Policy on internal review of department decisions

409.194     Establishment of review process; rules

409.220     Services relating to prevention, control and treatment of incest and sexual abuse; fees

409.225     Confidentiality of child welfare records, files, papers and communications; when disclosure required

409.230     Disclosure of information in department reports and other materials; immunities

409.240     Payment of expenses

409.250     Revolving fund

409.260     Services to Children and Families Account

(Sexual Assault Crisis Centers and Crisis Lines)

409.270     Definitions for ORS 409.273 to 409.285

409.273     Funding of sexual assault crisis centers and crisis lines; rulemaking

409.276     Standards for sexual assault crisis centers

409.279     Application for grants; notification of final action on application

409.282     Services provided by sexual assault crisis centers and crisis lines

409.285     Sexual Assault Victims Fund

(Family Violence Prevention Programs)

409.290     Definitions for ORS 409.290 to 409.300

409.292     Funding of programs relating to family violence; rulemaking

409.294     Standards for shelter homes and safe houses

409.296     Application for grants; notification of final action on application

409.298     Services provided by shelter homes, safe houses and crisis lines

409.300     Domestic Violence Fund

409.304     Limitation on administrative expenses

HEALTH-RELATED PROFESSIONAL LICENSING BOARDS

409.310     Policy regarding health-related professional licensing boards

409.320     Functions of director

409.330     Director as ex officio member of certain boards

VOLUNTEER PROGRAM

409.360     Authorization to establish volunteer program; volunteer as agent of state; rules

409.365     Department of Human Services Volunteer Program Donated Fund Account

ALCOHOL AND DRUG ABUSE PROGRAMS

409.410     Alcohol and Drug Abuse Programs; duties of director; rules

409.420     Other duties of director

409.425     Inhalant abuse; education resources

GAMBLING ADDICTION PROGRAMS

409.430     Gambling addiction programs; advisory committee

409.435     Problem Gambling Treatment Fund

RESPITE CARE PROGRAM

409.450     Definitions for ORS 409.450 to 409.478

409.454     Legislative findings on respite care

409.458     Oregon Lifespan Respite Care Program established; duties

409.462     Community programs; criteria; administrator of program; advisory council

409.466     Community program duties; advisory committee

409.470     Description of respite care services

409.474     Rules

409.478     Use of funds appropriated to program

PAIN MANAGEMENT COMMISSION

409.500     Pain Management Commission established; duties; staffing

409.510     Additional duties of commission

409.520     Membership of Pain Management Commission

409.530     Selection of chairperson and vice chairperson; requirements for commission meetings

409.540     Pain Management Fund established

409.550     Acceptance of contributions

409.560     Pain management education required of certain licensed health care professionals; duties of Board of Medical Examiners; rules

409.565     Completion of pain management education program

409.570     Rules

WOMEN, INFANTS AND CHILDREN PROGRAM

409.600     Women, Infants and Children Program; rulemaking; civil penalties

CHILD CARE SERVICES

409.610     Goal of Legislative Assembly

HEALTH CARE INTERPRETERS

409.615     Definitions for ORS 409.615 to 409.623

409.617     Legislative findings and policy on health care interpreters

409.619     Oregon Council on Health Care Interpreters

409.621     Testing, qualification and certification standards for health care interpreters

409.623     Rules on procedures for testing, qualification and certification of health care interpreters; fees

409.625     Moneys received credited to Department of Human Services Account

JOB REFERRALS

409.710     Certain job referrals prohibited; eligibility not conditioned on employment at work place involved in labor dispute

MISCELLANEOUS

409.740     Information provided to retired physicians and health care providers

409.742     Disclosure of information pertaining to cremated remains

409.745     Physician Visa Waiver Program; rules; fees

409.750     State goal to eliminate or alleviate poverty

HOSPITAL TAXES

(Temporary provisions relating to hospital taxes are compiled as notes following ORS 409.750)

LONG TERM CARE FACILITY TAXES

(Temporary provisions relating to long term care facility taxes are compiled as notes following ORS 409.750)

MEDICAID MANAGED CARE TAXES

(Temporary provisions relating to Medicaid managed care taxes are compiled as notes following ORS 409.750)

TAXES ON PROGRAMS OF ALL-INCLUSIVE CARE FOR ELDERLY PERSONS

(Temporary provisions relating to taxes on programs of all-inclusive care for elderly persons are compiled as notes following ORS 409.750)

DEPARTMENT OF HUMAN SERVICES

(Generally)

409.010 Department of Human Services; duties; personnel. (1) The Department of Human Services is created.

(2) The department is responsible for the delivery and administration of programs and services relating to:

(a) Children and families, including but not limited to child protective services, foster care, residential care for children and adoption services;

(b) Elderly persons and disabled persons, including but not limited to social, health and protective services and promotion of hiring of otherwise qualified persons who are certifiably disabled;

(c) Persons who, as a result of the persons or the persons familys economic, social or health condition, require financial assistance, institutional care, rehabilitation or other social and health services;

(d) Health and health-related affairs, including but not limited to medical assistance and services, public health services, migrant health services, licensing of health facilities and coordination of the activities of professional and occupational licensing boards;

(e) Mental health and developmental disabilities;

(f) Vocational rehabilitation for individuals with disabilities;

(g) Alcohol abuse, drug abuse, addiction and chemical dependency problems;

(h) Licensing and regulation of individuals, facilities and programs providing health and human services, in accordance with the provisions of state and federal law; and

(i) Any other health and human service programs and functions delegated to the department by or in accordance with the provisions of state and federal law.

(3) The department shall be the recipient of all federal funds paid or to be paid to the state to enable the state to provide the programs and services assigned to the department.

(4)(a) All personnel of the department, including those engaged in the administration of vocational rehabilitation programs, public assistance programs and services to families or children in compliance with the federal Social Security laws, shall be subject to the merit system prescribed in the State Personnel Relations Law. For purposes of the State Personnel Relations Law, the department is the appointing authority of all employees in the department.

(b) The Director of Human Services, in conformity with the State Personnel Relations Law, may appoint and employ such personnel as may be necessary for the department, and may appoint and fix the compensation of all assistants and employees of the department.

(c) The director may authorize reimbursement of such expenses as are approved by the department and incurred by assistants and employees of the department, and by volunteers or other persons not employed by the department, in carrying out duties assigned or authorized by the department.

(5) The director may designate employees to be custodians of records within any of the organizational units of the department, and persons so designated shall have the duties and powers of custodians of public records as prescribed by law. Such designation shall be in writing and notice thereof shall be filed in the office of the Secretary of State, with the director and in the organizational unit to which the authorization applies. [Formerly 184.750; 1993 c.344 §1; 1999 c.421 §1; 2001 c.900 §5]

409.015 [1993 c.674 §11; repealed by 1997 c.753 §20]

409.020 [Formerly 184.785; 1993 c.798 §48; repealed by 1997 c.704 §10a (409.021 enacted in lieu of 409.020)]

409.021 [1997 c.704 §10b (enacted in lieu of 409.020); 1999 c.1095 §2; repealed by 2003 c.73 §60]

409.030 [1991 c.697 §2; repealed by 1993 c.344 §49]

409.040 Federal law supersedes state law. (1) To the extent that there is any conflict between chapter 319, Oregon Laws 1971, and any federal law referred to or to be administered under chapter 319, Oregon Laws 1971, the federal law in effect on June 8, 1971, is controlling.

(2) In all cases where federally granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provision to the contrary in ORS 409.010, 409.060, 409.070, 409.093 to 409.160, 411.060 and this subsection. [Formerly 184.780]

Note: Legislative Counsel has substituted chapter 319, Oregon Laws 1971, for the words this Act in section 9, chapter 319, Oregon Laws 1971, compiled as 409.040 (formerly 184.780). Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

409.050 Rules. (1) Pursuant to ORS chapter 183, the Director of Human Services may adopt such administrative rules as the director considers necessary to carry out the functions of the Department of Human Services.

(2) Notwithstanding any other provision of law, the director by order may delegate authority under subsection (1) of this section to such extent as the director considers proper to assistant directors of the department. [Formerly 184.787; 2005 c.22 §271]

409.055 Copies of rules to be available in local offices; availability for inspection. The Department of Human Services shall maintain in each of its local offices copies of its rules and regulations that the department is required to file with the Secretary of State. Copies of the rules and regulations shall be available for public use and inspection during regular business hours and shall be compiled and indexed in a manner that will facilitate their use. [2001 c.900 §7]

409.060 Department of Human Services Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Department of Human Services Account. All moneys in this account are appropriated for and shall be used by the Department of Human Services for the respective purposes authorized by law. The moneys in the account and all appropriations for the account are subject to allotment control by the Oregon Department of Administrative Services.

(2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the account. The records shall indicate by separate cumulative accounts the source from which the moneys were derived and the individual activity or program against which each withdrawal is charged.

(3) The unobligated balance in the account on June 30 of each odd-numbered year shall be determined by the department as of September 30 next following, and certified to the Oregon Department of Administrative Services. Unless otherwise provided by law or action of the Emergency Board, the amount certified pursuant to this subsection shall revert to the General Fund and become available for general governmental purposes. [Formerly 184.795; 1999 c.421 §2]

409.070 Department of Human Services Special Checking Account; petty cash fund. (1) There is established a Department of Human Services Special Checking Account in the State Treasury. Upon the written request of the Director of Human Services, the Oregon Department of Administrative Services shall draw payments in favor of the Department of Human Services to be charged against appropriations and other moneys available to the Department of Human Services in the same manner as other claims against the state, as provided in ORS chapter 293. All such payments shall be deposited in the special checking account and may be disbursed by check or other means acceptable to the State Treasurer.

(2) The special checking account may be used for the purpose of paying the administrative expenses of programs and services as assigned to the Department of Human Services by law, including the payment of expenses to be reimbursed by the federal government.

(3) In addition to the authority provided in ORS 293.180, the Department of Human Services may establish petty cash funds out of the special checking account or any account established in the State Treasury for the department. Small cash disbursements to pay the expenses of the department may be made from a petty cash fund. Periodically, the department shall request reimbursement for disbursements made from a petty cash fund. Upon receipt of a reimbursement payment from an appropriate account, the department shall use the payment to reimburse the petty cash fund. [Formerly 184.800; 1999 c.421 §3; 1999 c.829 §2; 2001 c.900 §62]

409.075 Volunteer Emergency Services Fund. (1) There is established a Volunteer Emergency Services Fund in the State Treasury. The amount of the fund shall not exceed the aggregate sum of $10,000.

(2) The fund may be used to pay for purchases, by check or other acceptable means, necessary to assist clients of the Department of Human Services with emergency circumstances that qualify such clients for assistance from the fund.

(3) Claims for reimbursement of moneys paid from the Volunteer Emergency Services Fund shall be submitted to the Department of Human Services and the Oregon Department of Administrative Services for approval. When the claims have been approved, the Oregon Department of Administrative Services shall draw a warrant or make an electronic transfer in favor of the Department of Human Services to be charged to the appropriate fund or account to reimburse the Volunteer Emergency Services Fund. [1999 c.829 §3]

409.080 Combination or elimination of accounts. Notwithstanding any other law, the Department of Human Services may, with the approval of the Oregon Department of Administrative Services and the State Treasurer, combine or eliminate any accounts that are established in statute within the authority of the Department of Human Services when the Department of Human Services determines that economy and efficiency in operations can be obtained and that the combination or elimination of accounts does not substantially alter the intent of the authorizing statutes. When accounts are combined, the Department of Human Services retains the authority granted by the statutes establishing the accounts. [1999 c.829 §4; 2001 c.900 §63]

409.093 Policy on incorporation of family support policies. It shall be the policy of the Department of Human Services to incorporate the family support policies under ORS 417.340 to 417.348 into staff training and information given to the general public. [1995 c.486 §2; 2001 c.900 §244]

409.096 Plan for incorporating family support consultants; development of protocol and training. (1) The Department of Human Services shall develop a plan for incorporating family support consultants into a percentage of cases managed within the department. The consultants shall work directly with families to develop support in a manner consistent with the family support policies under ORS 417.340 to 417.348 and 417.349.

(2) The department shall consult with the Family Support Advisory Council established under ORS 417.346, to develop protocol and training consistent with the family support policies under ORS 417.340 to 417.348 and 417.349. [1995 c.486 §3; 2001 c.900 §245]

(Director, Deputy, Assistant Directors)

409.100 Director; appointment; confirmation; salary and expenses. (1) The Department of Human Services shall be under the supervision and control of the Director of Human Services, who is responsible for providing for programs for the delivery to the public of the services assigned to the department by ORS 409.010 or otherwise, and for undertaking long-range planning necessary for the effective and efficient delivery of these services.

(2) The Governor shall appoint the director. The director may be removed at any time at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

(3) The director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties. [Formerly 184.755; 1999 c.421 §§4,5]

409.110 Authority of director; grants. (1) The Director of Human Services, consistent with any federal requirements and with the prior consent of the Governor:

(a) May cause the organizational units within the Department of Human Services to make joint use of the personnel, resources, information and facilities available within the department;

(b) May combine or transfer components of organizational units within the department; and

(c) May organize and reorganize the department in the manner the director considers necessary to properly conduct the work of the department consistent with federal requirements and after consultation with parties affected by such change, including but not limited to service providers, advisory committees and county governments.

(2) The director may make financial grants to local units of government, nonprofit organizations and individuals from funds appropriated by the Legislative Assembly to carry out the departments responsibilities. [Formerly 184.770; 1999 c.421 §6; 2001 c.900 §64]

409.120 Delegation of authority of director. (1) The Director of Human Services may delegate to any of the officers and employees of the department the exercise or discharge in the directors name of any power, duty or function of whatever character vested in or imposed upon the director by law. However, all such delegations of a continuing nature involving provision for services performed by the department may be exercised by an officer or employee of the department only when specifically designated in writing by the director to do so.

(2) The official act of any person acting in the directors name and by the directors authority pursuant to subsection (1) of this section shall be considered an official act of the director. [Formerly 184.773]

409.130 Deputy director; assistant directors. (1) The Director of Human Services may appoint a deputy director, whose appointment is subject to approval by the Governor and who shall serve at the pleasure of the director. The deputy director shall have full authority to act for the director, subject to directions of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

(2) The director may appoint assistant directors as necessary to carry out the responsibilities of the Department of Human Services. The appointment of each assistant director is subject to approval by the Governor. An assistant director serves at the pleasure of the director. [Formerly 184.760; 1999 c.421 §7; 2001 c.900 §65]

409.140 Assistant director as appointing authority; assignment of employees by director. (1) For purposes of the State Personnel Relations Law, each assistant director appointed under ORS 409.130, and any other officer specifically designated by law, is considered to be the appointing authority with respect to officers and employees under the supervision of the assistant director or other officer, and ORS 240.400 applies to each such appointing authority.

(2) Notwithstanding subsection (1) of this section, the Director of Human Services at any time may assign an employee from one position to another position in the same class or rank within the department. Upon making such an assignment or transfer, the director forthwith shall give written notice of the action to the Administrator of the Personnel Division. ORS 240.400 applies to the power vested in the director under this subsection. [Formerly 184.767; 2003 c.14 §172]

409.150 Assistant directors in unclassified service; other employees; salary; expenses. Assistant directors appointed under ORS 409.130 shall be in the unclassified service of the state and shall receive such salaries as may be provided by law. With the approval of the Director of Human Services, each assistant director may appoint deputies and secretarial staff as necessary to conduct the work of the department who shall be in the unclassified service and receive such salaries as may be provided by law. In addition to their salaries, they shall, subject to the limitations otherwise provided by law, be reimbursed for all expenses actually and necessarily incurred in the performance of official duties. [Formerly 184.765; 2001 c.900 §66]

409.160 Information from personnel within department. (1) The Director of Human Services shall require from the personnel within the department such information, reports and documentation, as the director, in the discretion of the director, determines will be necessary to enable the director to:

(a) Execute responsibilities pursuant to law.

(b) Develop and report to the Governor from time to time on legislative, budgetary and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to the department.

(c) File with the Oregon Department of Administrative Services, for purposes of ORS 291.208, a budget report for the department.

(2) Where such information, reports or documentation is confidential in the hands of departmental personnel, it shall be confidential in the hands of the director. [Formerly 184.775; 2001 c.900 §67]

409.180 Consolidation of internal audit units. The Director of Human Services may consolidate the internal audits units within the Department of Human Services into an office of audits within the directors office, in order to achieve a higher level of independence and economy of management. [1991 c.321 §1]

(Child Welfare Services)

409.185 Standards and procedures for child protective services. (1) The Director of Human Services shall oversee the development of standards and procedures for assessment, investigation and enforcement of child protective services.

(2)(a) The Department of Human Services shall take action to implement the provision of child protective services as outlined in ORS 417.705 to 417.801 and 419A.170 and based on the recommendations in the 1992 Oregon Child Protective Services Performance Study published by the University of Southern Maine.

(b) In all substantiated cases of child abuse and neglect, the role of the department is to complete a comprehensive family assessment of risk of abuse or neglect, or both, assess service needs and provide immediate protective services as necessary.

(c) The department shall provide remedial services needed to ensure the safety of the child.

(d) In all cases of child abuse and neglect for which a criminal investigation is conducted, the role of law enforcement agencies is to provide a legally sound, child sensitive investigation of whether abuse or neglect or both have occurred and to gather other evidence and perform other responsibilities in accordance with interagency agreements.

(e) The department and law enforcement agencies shall conduct the investigation and assessment concurrently, based upon the protocols and procedures of the county multidisciplinary child abuse team in each jurisdiction.

(f) When the department and law enforcement agencies conduct a joint investigation and assessment, the activities of the department and agencies are to be clearly differentiated by the protocols of the county multidisciplinary child abuse team.

(g) Nothing in this subsection is intended to be inconsistent with ORS 418.702, 418.747 and 418.748 and ORS chapter 419B.

(h) In all cases of child abuse for which an investigation is conducted, the department shall provide a childs parent, guardian or caregiver with a clear written explanation of the investigation process, the court hearing process and the rights of the parent, guardian or caregiver in the abuse investigation and in the court proceedings related to the abuse investigation.

(3) Upon receipt of a recommendation of the Childrens Advocate under ORS 417.815 (2)(e), the department shall implement the recommendation or give the Childrens Advocate written notice of an intent not to implement the recommendation. [1993 c.676 §11; 1995 c.79 §397; 1997 c.130 §4; 1997 c.249 §126; 2001 c.900 §68; 2003 c.591 §7; 2005 c.499 §1; 2005 c.562 §24]

409.190 [1993 c.676 §28(1); 1997 c.130 §5; repealed by 2001 c.900 §261]

409.192 Policy on internal review of department decisions. It is the policy of the State of Oregon to ensure the integrity of the child welfare system. To this end it is necessary to provide for a process to allow for appropriate internal review of decisions made by the Department of Human Services. The state therefore requires that:

(1) Citizens shall be guaranteed the right to review of the actions and conduct of the department.

(2) Citizens shall be provided with a single place to file complaints concerning the actions and conduct of the department and shall be entitled to a response to the complaint within a reasonable period of time.

(3) Citizens shall not be subjected to reprisal for complaining of an action or conduct of the department. [1997 c.873 §28]

409.194 Establishment of review process; rules. (1) The Department of Human Services shall adopt rules establishing a review process to carry out the policy expressed in ORS 409.192.

(2) If the actions and conduct of the department are being addressed in a judicial or administrative proceeding, the review required by subsection (1) of this section may not be commenced or shall be stayed pending resolution of the judicial or administrative proceeding. [1997 c.873 §29]

409.210 [Formerly 184.805; repealed by 1993 c.676 §53]

409.220 Services relating to prevention, control and treatment of incest and sexual abuse; fees. (1) The Department of Human Services may provide services related to the prevention, control and treatment of incest and sexual abuse. Those services include, but are not limited to, consultation, counseling, therapy and treatment programs for children who are the victims of incest and sex offenses, their families and the perpetrators of the incest or sex offense.

(2) When the services described in subsection (1) of this section are provided, the department may charge the perpetrator a fee not to exceed the cost of the services. The fee shall vary according to the service provided, and shall be determined and applied through rules adopted by the department.

(3) The amount of fees collected under subsection (2) of this section are continuously appropriated to the department and shall be used to provide the services described in subsection (1) of this section. [Formerly 184.807]

409.225 Confidentiality of child welfare records, files, papers and communications; when disclosure required. (1) In the interest of family privacy and for the protection of children, families and other recipients of services, the Department of Human Services shall not disclose or use the contents of any child welfare records, files, papers or communications that contain any information about an individual child, family or other recipient of services for purposes other than those directly connected with the administration of child welfare laws or unless required or authorized by ORS 419A.255 or 419B.035. The records, files, papers and communications are confidential and are not available for public inspection. General information, policy statements, statistical reports or similar compilations of data are not confidential unless such information is identified with an individual child, family or other recipient of services or protected by other provision of law.

(2) Notwithstanding subsection (1) of this section, unless exempt from disclosure under ORS chapter 192, the department shall disclose child welfare records:

(a) About a recipient of services, to the recipient if the recipient is 18 years of age or older or is legally emancipated, unless prohibited by court order;

(b) Regarding a specific individual if the individual gives written authorization to release confidential information;

(c) Concerning a child receiving services on a voluntary basis, to the childs parent or legal guardian;

(d) To the juvenile court in proceedings regarding the child; and

(e) Concerning a child who is or has been in the custody of the department, to the childs parent or legal guardian except:

(A) When the child objects; or

(B) If disclosure would be contrary to the best interests of any child or could be harmful to the person caring for the child.

(3) Notwithstanding subsection (1) of this section, unless exempt from disclosure under ORS chapter 192, the department shall disclose child welfare records, if in the best interests of the child, to:

(a) Treatment providers, foster parents, adoptive parents, school officials or other persons providing services to the child or family to the extent that such disclosure is necessary to provide services to the child or family; or

(b) A person designated as a member of a sensitive review committee convened by the Director of Human Services when the purpose of the committee is to determine whether the department acted appropriately and to make recommendations to the department regarding policy and practice.

(4) Any record disclosed under subsection (1), (2) or (3) of this section shall be kept confidential by the person or entity to whom the record is disclosed and shall be used only for the purpose for which disclosure was made.

(5) Unless exempt from disclosure under ORS chapter 192, when an adult who is the subject of information made confidential by subsection (1) of this section publicly reveals or causes to be revealed any significant part of the confidential matter or information, the protections afforded by subsection (1) of this section are presumed voluntarily waived and confidential information about the person making or causing the public disclosure, not already disclosed but related to the information made public, may be disclosed if disclosure is in the best interests of the child or necessary to the administration of the child welfare laws.

(6) Notwithstanding subsection (1) of this section, unless exempt from disclosure under ORS chapter 192, the department shall disclose information related to the departments activities and responsibilities in a case where child abuse or neglect has resulted in a child fatality or near fatality or where an adult has been charged with a crime related to child abuse or neglect.

(7) Notwithstanding subsections (2), (3), (5) and (6) of this section, ORS 192.501 (3) shall apply to investigatory information compiled for criminal law purposes that may be in the possession of the department.

(8) As used in this section, adult means a person who is 18 years of age or older. [1997 c.415 §1; 2001 c.900 §69]

409.230 Disclosure of information in department reports and other materials; immunities. (1) Information contained in Department of Human Services reports and other materials relating to a childs history and prognosis that, in the professional judgment of the person providing the information for the reports or other materials, indicates a clear and immediate danger to another person or to society shall be disclosed to the appropriate authority and the person or entity who is in danger from the child.

(2) An agency or a person who discloses information under subsection (1) of this section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed for making the disclosure. The disclosure of information under this section does not make the information admissible in any court or administrative proceeding if it is not otherwise admissible. [1991 c.666 §2; 2001 c.900 §70]

409.240 Payment of expenses. Warrants shall be drawn by the Oregon Department of Administrative Services in favor of the Department of Human Services for the aggregate amounts of the Department of Human Services expenses. The Department of Human Services shall deposit all such warrants in the State Treasury in a checking account in reimbursement of those expenses. The Department of Human Services may draw its checks on the State Treasury in favor of the persons, firms, corporations, associations or counties entitled thereto under such rules as it shall adopt so as to include in single combined payments for specified periods all moneys allotted to particular payees from various sources for the period. [Formerly 184.820]

409.250 Revolving fund. (1) On written request of the Department of Human Services, the Oregon Department of Administrative Services shall draw warrants on amounts appropriated to the Department of Human Services for operating expenses for use by the Department of Human Services as a revolving fund. The revolving fund shall not exceed the aggregate sum of $100,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the Department of Human Services may draw checks.

(2) The revolving fund may be used by the Department of Human Services to pay for travel expenses for employees of the department and for any consultants or advisers for whom payment of travel expenses is authorized by law, or advances therefor, or for purchases required from time to time or for receipt or disbursement of federal funds available under federal law.

(3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the Department of Human Services and by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the Department of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [Formerly 184.810]

409.260 Services to Children and Families Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Services to Children and Families Account. All moneys in the Services to Children and Families Account are continuously appropriated to the Department of Human Services and shall be used by the department for the purposes authorized by law. The moneys in the Services to Children and Families Account are subject to allotment control by the Oregon Department of Administrative Services under ORS 291.230 to 291.260.

(2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Services to Children and Families Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(3) In addition to sources provided under other laws, the sources of revenues in the Services to Children and Families Account may include recoveries of the cost of care provided to clients, amounts paid to the Department of Human Services by other organizations and state agencies in support of the departments programs and activities and other moneys received by the department that are incidental to its operations. [Formerly 184.815; 1997 c.130 §6; 2005 c.755 §32]

(Sexual Assault Crisis Centers and Crisis Lines)

409.270 Definitions for ORS 409.273 to 409.285. As used in ORS 409.273 to 409.285:

(1) Crisis line means an emergency telephone service staffed by persons who are trained to provide emergency peer counseling, information, referral and advocacy to victims of sexual offenses and their families.

(2) Director means the Director of Human Services. [1999 c.943 §2; 2001 c.900 §71]

409.273 Funding of sexual assault crisis centers and crisis lines; rulemaking. (1) The Director of Human Services may make grants to and enter into contracts with private nonprofit organizations that provide intervention and support services to victims of sexual offenses and their families. Grants or contracts under this subsection may be:

(a) For the funding of sexual assault crisis centers; and

(b) For the funding of crisis lines providing services to victims of sexual offenses and their families.

(2) Notwithstanding the provisions of ORS 192.001 to 192.170, 192.210 to 192.505 and 192.610 to 192.990:

(a) The director may by rule provide that the locations of premises utilized for sexual assault crisis centers shall be kept confidential.

(b) All information maintained by the sexual assault crisis center or crisis line relating to clients is confidential. Except for the names of clients, necessary information may be disclosed to the director. [1999 c.943 §3]

409.276 Standards for sexual assault crisis centers. The Director of Human Services shall establish minimum standards for sexual assault crisis centers receiving grants or other financial assistance under ORS 409.273. [1999 c.943 §4]

409.279 Application for grants; notification of final action on application. (1) A private nonprofit organization operating a sexual assault crisis center or crisis line may apply to the Director of Human Services for a grant under ORS 409.273. The organization must submit to the director, at the time of application:

(a) A statement of services provided;

(b) Proof of maintenance of accurate and complete financial records;

(c) Clearly defined written policies and procedures; and

(d) A list of members of the governing board.

(2) The director shall approve or reject applications within 60 days after receipt. The director shall mail written notification to the applicant no later than five working days following final action taken on the application.

(3) The director shall consider the geographic area of the state from which an application is submitted to the end that all areas of the state develop programs to deal with the victims of sexual offenses. [1999 c.943 §5]

409.282 Services provided by sexual assault crisis centers and crisis lines. Services provided by sexual assault crisis centers and crisis lines receiving grants or other financial assistance under ORS 409.273 shall be made accessible and available to all persons who reside in the area served who may need the services. If a sexual assault crisis center or crisis line receiving funds under ORS 409.273 is unable to provide necessary services to a client, it shall refer the client to alternative community resources. [1999 c.943 §6]

409.285 Sexual Assault Victims Fund. (1) There is established the Sexual Assault Victims Fund in the Services to Children and Families Account of the General Fund established under ORS 409.260.

(2) All moneys credited to the Sexual Assault Victims Fund are continuously appropriated for the purposes of ORS 409.273 to be expended by the Director of Human Services as provided in ORS 409.273. However, the director shall expend not more than five percent of such moneys for administrative costs of the Department of Human Services incurred under ORS 409.273. [1999 c.943 §7]

(Family Violence Prevention Programs)

409.290 Definitions for ORS 409.290 to 409.300. As used in ORS 409.290 to 409.300 unless the context requires otherwise:

(1) Crisis line means an emergency telephone service staffed by persons who are trained to provide emergency peer counseling, information, referral and advocacy to victims of domestic violence and their families.

(2) Director means the Director of Human Services.

(3) Family violence means the physical injury, sexual abuse or forced imprisonment, or threat thereof, of a person by another who is related by blood, marriage or intimate cohabitation at the present or has been related at some time in the past, to the extent that the persons health or welfare is harmed or threatened thereby, as determined in accordance with rules prescribed by the director.

(4) Safe house means a place of temporary refuge, offered on an as needed basis to victims of domestic violence and their families.

(5) Shelter home means a place of temporary refuge, offered on a 24-hour, seven-day per week basis to victims of domestic violence and their children. [Formerly 108.610]

409.292 Funding of programs relating to family violence; rulemaking. (1) The Director of Human Services may make grants to and enter into contracts with nonprofit private organizations or public agencies for programs and projects designed to prevent, identify and treat family violence. Grants or contracts under this subsection may be:

(a) For the funding of shelter homes for spouses and children who are or have experienced family violence including acquisition and maintenance of shelter homes;

(b) For the funding of crisis lines providing services to victims of domestic violence and their families;

(c) For the funding of safe houses for victims of domestic violence and their families; and

(d) For the development and establishment of programs for professional and paraprofessional personnel in the fields of social work, law enforcement, education, law, medicine and other relevant fields who are engaged in the field of the prevention, identification and treatment of family violence and training programs in methods of preventing family violence.

(2) The director shall not make a grant to any organization or agency under this section except on the condition that a local governmental unit or community organization provide matching moneys equal to 25 percent of the amount of the grant. The applying organization itself may contribute to or provide the required local matching funds. The value of in kind contributions and volunteer labor from the community may be computed and included as a part of the local matching requirement imposed by this subsection.

(3) Notwithstanding the provisions of ORS 192.001 to 192.170, 192.210 to 192.505 and 192.610 to 192.990:

(a) The director may by rule provide that the locations of premises utilized for shelter homes or other physical facilities in family violence programs and projects shall be kept confidential.

(b) All information maintained by the shelter home, safe house or crisis line relating to clients is confidential. However, crisis lines specifically funded to provide services for victims of child abuse are subject to the requirements of ORS 419B.005 to 419B.050. Except for the names of clients, necessary information may be disclosed to the director. [Formerly 108.620]

409.294 Standards for shelter homes and safe houses. The Director of Human Services shall establish minimum standards to insure that shelter homes and safe houses receiving grants under ORS 409.292 provide services meeting basic survival needs, including, but not limited to, food, clothing, housing, safety, security, client advocacy and counseling. [Formerly 108.630]

409.296 Application for grants; notification of final action on application. (1) A public agency or nonprofit private organization operating a shelter home or safe house may apply to the Director of Human Services for a grant under ORS 409.292. The agency or organization must submit to the director, at the time of application:

(a) A statement of services provided;

(b) Proof of maintenance of accurate and complete financial records;

(c) Assurance of compliance with local building, fire and health codes for existing structures;

(d) Clearly defined written intake and referral policies and procedures; and

(e) If operated by a private organization, a list of members of the governing board.

(2) The director shall approve or reject applications within 60 days after receipt. The director shall mail written notification to the applicant no later than five working days following final action taken on the application.

(3) The director shall consider the geographic area of the state from which an application is submitted to the end that all areas of the state develop programs to deal with domestic violence. [Formerly 108.640]

409.298 Services provided by shelter homes, safe houses and crisis lines. Services provided by shelter homes, safe houses and crisis lines receiving grants or other financial assistance under ORS 409.292 shall be made accessible and available to all persons who reside in the area served who may need the services. If a shelter home, safe house or crisis line receiving funds pursuant to ORS 409.292 to 409.300 is unable to provide necessary services to a client, it shall refer the client to alternative community resources. [Formerly 108.650]

409.300 Domestic Violence Fund. (1) There is established the Domestic Violence Fund in the Services to Children and Families Account of the General Fund established under ORS 409.260.

(2) All moneys received by the Director of Human Services under ORS 106.045 (2) and any other funds allocated for expenditure under ORS 409.292 shall be credited to the Domestic Violence Fund.

(3) All moneys credited to the Domestic Violence Fund are continuously appropriated for the purposes of ORS 409.292 to be expended by the director as provided in ORS 409.290 and 409.292. However, the director shall expend not more than 10 percent of such moneys for administrative costs of the Department of Human Services incurred under ORS 409.290 and 409.292. [Formerly 108.660]

409.304 Limitation on administrative expenses. Grants awarded through funding from the Criminal Fine and Assessment Public Safety Fund for domestic violence programs shall be used to support direct services, with no more than five percent of each grant to be spent for administration. [Formerly 108.662]

Note: The amendments to 409.304 [formerly 108.662] by section 6, chapter 700, Oregon Laws 2005, take effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the users convenience.

409.304. Grants awarded through funding from the Criminal Fine and Assessment Account for domestic violence programs shall be used to support direct services, with no more than five percent of each grant to be spent for administration.

HEALTH-RELATED PROFESSIONAL LICENSING BOARDS

409.310 Policy regarding health-related professional licensing boards. It is the intention of the Legislative Assembly to provide for the more effective coordination of the administrative functions of boards charged with responsibility for protecting the public through the licensing and regulating of health-related professions practiced in this state. Further, it is the intention of the Legislative Assembly to retain responsibility and authority in the professional licensing boards, members of which are qualified by education, training and experience to make the necessary judgments, for decisions on qualifications, standards of practice, licensing, enforcement, discipline and other discretionary functions relating to professional activities. The professional licensing boards shall have authority to employ such personnel as they consider necessary to carry out their respective functions and shall maintain full budgetary control over the boards expenditures and their recommendations for legislation including but not limited to appropriations. Expenditures are subject to the allotment system under ORS 291.230 to 291.260 and rules adopted thereunder. Budgets shall be prepared pursuant to ORS 291.201 to 291.226 and rules adopted thereunder. [Formerly 184.830; 2001 c.900 §72]

409.320 Functions of director. The Director of Human Services shall require each licensing board in the Department of Human Services to maintain a register of the names and current addresses of all persons holding valid licenses, certificates of registration or other evidence of authority required to practice the occupation or profession, or operate the facility within the jurisdiction of such board and periodically, as the director may require, to file a copy of the register at the office of the department. Any board that is authorized or required to distribute a register described in this section may collect a fee to cover the costs of publication, such fee to be handled as other receipts of the board are handled. [Formerly 184.840; 2005 c.726 §24]

409.330 Director as ex officio member of certain boards. The Director of Human Services, or the designee of the director, shall serve as an ex officio member of all health-related licensing boards in the department, but without the right to vote. However, nothing in this section is intended to authorize the director to intervene in the internal functions and administration of the boards. [Formerly 184.835]

VOLUNTEER PROGRAM

409.360 Authorization to establish volunteer program; volunteer as agent of state; rules. (1) The Director of Human Services is authorized to establish the Department of Human Services Volunteer Program to assist in carrying out the duties of the Department of Human Services.

(2) A volunteer who is performing services pursuant to the Department of Human Services Volunteer Program established under subsection (1) of this section is an agent of the state for purposes of ORS 30.260 to 30.300 and is not an agent of local governments or nonprofit entities that utilize the volunteers services. However, local government or nonprofit entities are responsible for their own negligent acts or those of their own officers, employees and agents.

(3) The director is authorized to adopt all rules necessary to implement and administer the Department of Human Services Volunteer Program. [1997 c.597 §1; 1999 c.421 §8]

409.365 Department of Human Services Volunteer Program Donated Fund Account. (1) The Department of Human Services Volunteer Program Donated Fund Account is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account. The moneys in the account are appropriated continuously to the Department of Human Services.

(2) The Department of Human Services Volunteer Program shall keep a record of all moneys credited to and deposited in the Department of Human Services Volunteer Program Donated Fund Account. The record shall indicate the source from which the moneys are derived and the activity or program against which each withdrawal is charged.

(3) All private donations or contributions made for the use or benefit of the Department of Human Services Volunteer Program shall be deposited in the Department of Human Services Volunteer Program Donated Fund Account. All funds deposited in that account shall be used for direct program expenditures for the Department of Human Services Volunteer Program and shall not be used for direct or indirect administrative expenditures. [1997 c.597 §2; 1999 c.421 §9]

ALCOHOL AND DRUG ABUSE PROGRAMS

409.410 Alcohol and Drug Abuse Programs; duties of director; rules. (1) The Director of Human Services shall administer all alcohol and drug abuse programs, including but not limited to programs or components of programs described in ORS 430.397 to 430.401, 475.225, 743.557 and 743.558 and ORS chapters 430 and 801 to 822.

(2) Subject to ORS 417.300 and 417.305, the director shall:

(a) Report to the Legislative Assembly on accomplishments and issues occurring during each biennium, and report on a new biennial plan describing resources, needs and priorities for all alcohol and drug abuse programs.

(b) Develop within the Department of Human Services priorities for alcohol and drug abuse programs and activities.

(c) Monitor the priorities of approved alcohol and drug abuse related programs in all other state agencies.

(d) Conduct statewide and special planning processes which provide for participation from state and local agencies, groups and individuals.

(e) Identify the needs of special populations including minorities, elderly, youth, women and individuals with disabilities.

(f) Subject to ORS chapter 183, adopt such rules as are necessary for the performance of the duties and functions specified by this section, ORS 409.010 and 430.255 to 430.630, or otherwise lawfully delegated.

(3) The director may apply for, receive and administer funds, including federal funds and grants, from sources other than the state. Subject to expenditure limitation set by the Legislative Assembly, funds received under this subsection may be expended by the director:

(a) For the study, prevention or treatment of alcohol and drug abuse and dependence in this state.

(b) To provide training, both within this state and in other states, in the prevention and treatment of alcohol and drug abuse and dependence. [Formerly 184.757; 1997 c.166 §1; 2001 c.900 §73]

409.420 Other duties of director. In addition to the Director of Human Services other responsibilities, the director shall place special emphasis on all of the following:

(1) Establishing standards for both public and private alcohol and drug abuse prevention, intervention and treatment programs. It is the policy of the Legislative Assembly that all programs providing alcohol and drug abuse related prevention, intervention and treatment services in this state, with public funds, meet the standards established under this subsection.

(2) Providing training for state employees dealing directly with appropriate client groups to insure better recognition and understanding of alcohol and drug abuse problems. Training is also to be directed at increasing knowledge of appropriate and available resources for assisting clients with alcohol and drug abuse problems.

(3) Conducting continuing long-term evaluation of clients and other recipients of services from all Department of Human Services funded programs, for periods of up to 24 months following completion of service, to assess service effectiveness and enable appropriate corrective actions.

(4) Ensuring financial audits and program reviews of alcohol and drug abuse related programs and services that receive funds, including beer and wine tax revenues distributed under ORS 430.380 and 471.810, from any state agency. [Formerly 184.759; 2003 c.14 §173]

409.425 Inhalant abuse; education resources. (1) For purposes of this section, inhalant has the meaning given that term in ORS 167.808.

(2) The Director of Human Services shall develop education resources focusing on the problem of inhalant abuse by minors. The director shall ensure that special emphasis is placed on the education of parents about the risks of inhalant use. The director shall develop tools to help parents talk to their children about the extraordinary risks associated with even a single use of inhalants, as well as those risks that arise from repeated use.

(3) The director shall develop education resources focusing on merchants that sell products that contain inhalants. The director shall encourage merchants that sell products containing inhalants to post signs that inform the public that using inhalants for the purpose of intoxication is illegal and potentially deadly.

(4) The director shall develop and print a standard sign for the purposes of subsection (3) of this section, and shall make the sign available to merchants that elect to display the sign. The sign shall:

(a) Contain the message, Illegal to inhale fumes for purpose of intoxication. Fumes may cause serious injury or death!!

(b) Be at least five by seven inches in size with lettering that is at least three-eighths of an inch in height.

(c) Contain a graphic depiction of the message to convey the message to a person who cannot read the message. If the depiction includes a picture of a person, the depiction of the person shall be of a minor and shall not reflect any specific race or culture.

(5) The sign developed under subsection (4) of this section shall be in English and in such other languages as may be commonly used in this state. Merchants shall be encouraged to post signs in languages other than English if English is not the primary language of a significant number of the patrons of the business. [1999 c.229 §2; 2003 c.14 §174]

GAMBLING ADDICTION PROGRAMS

409.430 Gambling addiction programs; advisory committee. (1) The Department of Human Services, in collaboration with county representatives, prior to January 1, 2000, shall develop a plan for the administration of the statewide gambling addiction programs and delivery of program services.

(2) The Department of Human Services may appoint an advisory committee or designate an existing advisory committee to make recommendations to the department concerning:

(a) Performance standards and evaluation methodology;

(b) Fiscal reporting and accountability;

(c) Delivery of services; and

(d) A distribution plan for use of available funds.

(3) The distribution plan for the moneys available in the Problem Gambling Treatment Fund shall be based on performance standards.

(4) The Department of Human Services may enter into an intergovernmental agreement or other contract for the delivery of services related to programs for the prevention and treatment of gambling addiction and other emotional and behavioral problems related to gambling.

(5) Before entering into an agreement or contract under subsection (4) of this section, the Department of Human Services must consider the experience, performance and program capacity of those organizations currently providing services. [1999 c.985 §3]

409.435 Problem Gambling Treatment Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Problem Gambling Treatment Fund. All moneys in the Problem Gambling Treatment Fund are continuously appropriated to the Department of Human Services to be expended for programs for the prevention and treatment of gambling addiction and other emotional and behavioral problems related to gambling and for the administration of the programs.

(2) The Problem Gambling Treatment Fund shall consist of:

(a) The net proceeds from the Oregon State Lottery allocated to the fund under ORS 461.549;

(b) Moneys appropriated to the fund by the Legislative Assembly; and

(c) Interest earnings on moneys in the fund. [1999 c.985 §2]

RESPITE CARE PROGRAM

409.450 Definitions for ORS 409.450 to 409.478. As used in ORS 409.450 to 409.478:

(1) Caregiver means an individual providing ongoing care for an individual with special needs.

(2) Community lifespan respite care program means a noncategorical respite care program that:

(a) Is operated by community-based private nonprofit, for-profit or public agencies that provide respite care services;

(b) Receives funding through the Oregon Lifespan Respite Care Program established under ORS 409.458;

(c) Serves an area of one or more counties;

(d) Acts as a single local source of information and referral; and

(e) Facilitates access to local respite care services.

(3) Noncategorical care means care without regard to the status, including but not limited to age and type of special need of the individual receiving care.

(4) Provider means an individual or agency selected by a family or caregiver to provide respite care to an individual with special needs.

(5) Respite care means the provision of short-term relief to primary caregivers from the demands of ongoing care for an individual with special needs.

(6) Respite care services includes:

(a) Recruiting and screening of paid and unpaid respite care providers;

(b) Identifying local training resources and organizing training opportunities for respite care providers;

(c) Matching of families and caregivers with providers and other types of respite care;

(d) Linking families and caregivers with payment resources;

(e) Identifying, coordinating and developing community resources for respite care;

(f) Quality assurance and evaluation; and

(g) Assisting families and caregivers to identify respite care needs and resources.

(7) Special needs includes:

(a) Alzheimers disease and related disorders;

(b) Developmental disabilities;

(c) Physical disabilities;

(d) Chronic illness;

(e) Mental and emotional conditions that require supervision;

(f) Situations in which a high risk of abuse or neglect exists; and

(g) Such other situations or conditions as the Department of Human Services may establish by rule. [1997 c.745 §1]

409.454 Legislative findings on respite care. The Legislative Assembly finds that:

(1) Supporting the efforts of families and caregivers to care for individuals with special needs at home is efficient, cost effective and humane. Families receiving occasional respite care relief are less likely to request admission of an individual with special needs to nursing homes, foster care or other out-of-home care at public expense.

(2) Respite care reduces family and caregiver stress, enhances family and caregiver coping ability and strengthens family ability to meet the challenging demands of caring for individuals with special needs.

(3) Respite care reduces the risk of abuse and neglect of children, senior citizens and other vulnerable groups.

(4) Coordinated, noncategorical respite care services must be available locally to provide reliable short-term relief when it is needed by families and caregivers regardless of where they live in Oregon. [1997 c.745 §2]

409.458 Oregon Lifespan Respite Care Program established; duties. The Director of Human Services shall establish the Oregon Lifespan Respite Care Program to develop and encourage statewide coordination of respite care and to work with community-based private nonprofit, for-profit or public agencies and interested citizen groups in the establishment of community lifespan respite care programs. The Oregon Lifespan Respite Care Program shall:

(1) Provide policy and program development support, including but not limited to data collection and outcome measures;

(2) Identify and promote resolution of local and state level policy concerns;

(3) Provide technical assistance to community lifespan respite care programs;

(4) Develop and distribute respite care information;

(5) Promote the exchange of information and coordination among state and local government, community lifespan respite care programs, agencies serving individuals with special needs, families and respite care advocates to encourage efficient provision of respite care and reduce duplication of effort;

(6) Ensure statewide access to community lifespan respite care programs; and

(7) Monitor and evaluate implementation of community lifespan respite care programs. [1997 c.745 §3]

409.462 Community programs; criteria; administrator of program; advisory council. (1) The Department of Human Services through the Oregon Lifespan Respite Care Program shall coordinate the establishment of community lifespan respite care programs. The program shall accept proposals to operate community lifespan respite care programs, submitted in the form and manner required by the program, from community-based private nonprofit, for-profit or public agencies that provide respite care services. According to criteria established by the Department of Human Services, the Oregon Lifespan Respite Care Program shall designate and fund agencies described in this section to operate the community respite care programs.

(2) The Director of Human Services shall create the position of administrator of the Oregon Lifespan Respite Care Program to carry out the duties of the program.

(3) The Family Support Advisory Council established in ORS 417.346 shall appoint a subcommittee of the council to act as an advisory council to the Oregon Lifespan Respite Care Program. The subcommittee shall be composed of Family Support Advisory Council members and nonmembers including respite care providers, respite care program managers, respite care consumers, family members and other interested individuals. [1997 c.745 §4]

409.466 Community program duties; advisory committee. Each community lifespan respite care program established pursuant to ORS 409.458 shall:

(1) Involve key local individuals and agencies in the community lifespan respite care program planning process.

(2) Create an advisory committee composed of 15 members to advise the community lifespan respite care program on how the program may best serve the needs of families and caregivers of individuals with special needs. At least eight members of the advisory committee shall be family members and caregivers of individuals with special needs. Other members shall include respite care providers, representatives of local service agencies and other community representatives. Committee membership shall represent senior citizens, individuals with special needs, and families at risk of abuse or neglect. [1997 c.745 §5]

409.470 Description of respite care services. Respite care services made available through the Oregon Lifespan Respite Care Program shall:

(1) Include a flexible array of respite care options responsive to family and caregiver needs and available before families and caregivers are in a crisis situation;

(2) Be sensitive to the unique needs, strengths and multicultural values of an individual, family or caregiver;

(3) Offer the most efficient access to an array of coordinated respite care services that are built on existing community supports and services;

(4) Be driven by community strengths, needs and resources; and

(5) Use a variety of funds and resources, including but not limited to:

(a) Family or caregiver funds;

(b) Private and volunteer resources;

(c) Public funds; and

(d) Exchange of care among families or caregivers. [1997 c.745 §6]

409.474 Rules. The Department of Human Services shall adopt all rules necessary for the operation and administration of the Oregon Lifespan Respite Care Program, including but not limited to:

(1) Establishing criteria, procedures and timelines for designation of the community-based private nonprofit, for-profit or public agencies that will receive funding to provide respite services under community lifespan respite care programs; and

(2) Requiring that community lifespan respite care programs publicize the telephone number and address where families and caregivers may contact the program. [1997 c.745 §7]

409.478 Use of funds appropriated to program. The Oregon Lifespan Respite Care Program may use the funds appropriated to the program for the following purposes:

(1) The purposes established in ORS 409.458 and 409.462;

(2) Costs related to developing provider recruitment and training, information and referral, outreach and other components of the provision of local respite care;

(3) One time only start-up costs related to the establishment of the community lifespan respite care program; and

(4) Minimum administrative costs for maintaining ongoing program operation. [1997 c.745 §9]

PAIN MANAGEMENT COMMISSION

409.500 Pain Management Commission established; duties; staffing. (1) The Pain Management Commission is established within the Department of Human Services. The commission shall:

(a) Develop a pain management practice program for providers;

(b) Develop pain management recommendations;

(c) Develop ways to improve pain management services through research, policy analysis and model projects; and

(d) Represent the concerns of patients in Oregon on issues of pain management to the Governor and the Legislative Assembly.

(2) The pain management coordinator of the Department of Human Services shall serve as staff to the commission. [2001 c.987 §1]

409.510 Additional duties of commission. The Pain Management Commission shall:

(1) Develop a pain management education program curriculum and update it biennially;

(2) Provide health professional regulatory boards and other health boards, committees or task forces with the curriculum; and

(3) Work with health professional regulatory boards and other health boards, committees or task forces to develop approved pain management education programs as required. [2001 c.987 §3]

409.520 Membership of Pain Management Commission. (1) The Pain Management Commission shall consist of 19 members as follows:

(a) Seventeen members shall be appointed by the Director of Human Services. Prior to making appointments, the director shall request and consider recommendations from individuals and public and private agencies and organizations with experience or a demonstrated interest in pain management issues, including but not limited to:

(A) Physicians licensed under ORS chapter 677 or organizations representing physicians;

(B) Nurses licensed under ORS chapter 678 or organizations representing nurses;

(C) Psychologists licensed under ORS 675.010 to 675.150 or organizations representing psychologists;

(D) Physician assistants licensed under ORS 677.495 to 677.545 or organizations representing physician assistants;

(E) Chiropractic physicians licensed under ORS chapter 684 or organizations representing chiropractic physicians;

(F) Naturopaths licensed under ORS chapter 685 or organizations representing naturopaths;

(G) Clinical social workers licensed under ORS 675.510 to 675.600 or organizations representing clinical social workers;

(H) Acupuncturists licensed under ORS 677.759;

(I) Pharmacists licensed under ORS chapter 689;

(J) Palliative care professionals or organizations representing palliative care professionals;

(K) Mental health professionals or organizations representing mental health professionals;

(L) Health care consumers or organizations representing health care consumers;

(M) Hospitals and health plans or organizations representing hospitals and health plans;

(N) Patients or advocacy groups representing patients; and

(O) Members of the public.

(b) Two members shall be members of a legislative committee with jurisdiction over human services issues, one appointed by the President of the Senate and one appointed by the Speaker of the House of Representatives. Both members shall be nonvoting, ex officio members of the commission.

(2) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. [2001 c.987 §2; 2003 c.14 §175; 2005 c.162 §1]

409.530 Selection of chairperson and vice chairperson; requirements for commission meetings. (1) The Director of Human Services shall select one member of the Pain Management Commission as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the director determines.

(2) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every six months at a place, day and hour determined by the director. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [2001 c.987 §5]

409.540 Pain Management Fund established. There is established the Pain Management Fund in the Department of Human Services Account established under ORS 409.060. All moneys credited to the Pain Management Fund are continuously appropriated for the purposes of ORS 409.500 to 409.570 to be expended by the Pain Management Commission established under ORS 409.500. [2001 c.987 §9]

409.550 Acceptance of contributions. The Pain Management Commission may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the commission. All such funds shall be deposited in the Pain Management Fund established in ORS 409.540 to aid in financing the duties, functions and powers of the commission. [2001 c.987 §6]

409.560 Pain management education required of certain licensed health care professionals; duties of Board of Medical Examiners; rules. (1) A physician assistant licensed under ORS chapter 677, a nurse licensed under ORS chapter 678, a psychologist licensed under ORS 675.010 to 675.150, a chiropractic physician licensed under ORS chapter 684, a naturopath licensed under ORS chapter 685, an acupuncturist licensed under ORS 677.759 or a pharmacist licensed under ORS chapter 689 must complete one pain management education program described under ORS 409.510.

(2) The Board of Medical Examiners, in consultation with the Pain Management Commission, shall identify by rule physicians licensed under ORS chapter 677 who, on an ongoing basis, treat patients in chronic or terminal pain and who must complete one pain management education program established under ORS 409.510. The board may identify by rule circumstances under which the requirement under this section may be waived. [2001 c.987 §10; 2005 c.162 §2]

Note: 409.560 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 409 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

409.565 Completion of pain management education program. A person required to complete one pain management education program established under ORS 409.510 shall complete the program:

(1) Within 24 months of January 2, 2006;

(2) Within 24 months of the first renewal of the persons license after January 2, 2006; or

(3) For a physician assistant for whom an application under ORS 677.510 (1) has been approved before January 2, 2006, within 24 months after January 2, 2006. [2001 c.987 §11; 2001 c.987 §11a]

Note: 409.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 409 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

409.570 Rules. In accordance with applicable provisions of ORS chapter 183, the Pain Management Commission may adopt rules necessary to implement ORS 409.500 to 409.570. [2001 c.987 §8]

WOMEN, INFANTS AND CHILDREN PROGRAM

409.600 Women, Infants and Children Program; rulemaking; civil penalties. (1) The Women, Infants and Children Program is established in the Department of Human Services. The purpose of the program is to serve as an adjunct to health care by providing nutritious food, nutrition education and counseling, health screening and referral services to pregnant and breast-feeding women and to infants and children in certain high-risk categories.

(2) The department shall adopt:

(a) Standards and procedures to guide administration of the program by the state in conformity with federal requirements and to define the rights, responsibilities and legal procedures of program vendors; and

(b) Rules necessary to implement and carry out the provisions of this section.

(3)(a) In addition to any other penalty provided by law, the department may assess a civil penalty against any person for violation of any rule of the department relating to the Women, Infants and Children Program. The department shall adopt by rule criteria for the amount of civil penalties to be assessed under this section.

(b) All penalties recovered under this section shall be deposited into the General Fund of the State Treasury and credited to a subaccount of the Department of Human Services Account designated by the department. Moneys deposited are appropriated continuously to the department and shall be used only for the administration and enforcement of this section. [1999 c.822 §1]

CHILD CARE SERVICES

409.610 Goal of Legislative Assembly. It is the goal of the Legislative Assembly to provide programs to make child care services more affordable, to improve the quality of services offered and to increase the number of child care providers. Programs should be tailored to the needs of local communities and should include a combination of actions that will address both targeted populations, such as teen parents or disabled children, and low-income working or student parents. [1991 c.697 §1]

HEALTH CARE INTERPRETERS

409.615 Definitions for ORS 409.615 to 409.623. As used in ORS 409.615 to 409.623:

(1) Health care interpreter means a person who is readily able to communicate with a person with limited English proficiency and to accurately translate the written or oral statements of the person with limited English proficiency into English, and who is readily able to translate the written or oral statements of other persons into the language of the person with limited English proficiency.

(2) Health care means medical, surgical or hospital care or any other remedial care recognized by state law, including mental health care.

(3) Person with limited English proficiency means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate effectively with a health care provider. [2001 c.903 §1]

409.617 Legislative findings and policy on health care interpreters. (1) The Legislative Assembly finds that persons with limited English proficiency are often unable to interact effectively with health care providers. Because of language differences, persons with limited English proficiency are often excluded from health care services, experience delays or denials of health care services or receive health care services based on inaccurate or incomplete information.

(2) The Legislative Assembly further finds that the lack of competent health care interpreters among health care providers impedes the free flow of communication between the health care provider and patient, preventing clear and accurate communication and the development of empathy, confidence and mutual trust that is essential for an effective relationship between health care provider and patient.

(3) It is the policy of the Legislative Assembly that health care for persons with limited English proficiency be provided according to the guidelines established under the policy statement issued August 30, 2000, by the U.S. Department of Health and Human Services, Office for Civil Rights, entitled, Title VI of the Civil Rights Act of 1964; Policy Guidance on the Prohibition Against National Origin Discrimination As It Affects Persons With Limited English Proficiency, and the 1978 Patients Bill of Rights. [2001 c.903 §2]

409.619 Oregon Council on Health Care Interpreters. (1) The Oregon Council on Health Care Interpreters is created in the Department of Human Services. The council shall consist of 25 members appointed as follows:

(a) The Governor shall appoint two members from each of the following groups:

(A) Consumers of medical services who are persons with limited English proficiency and who use health care interpreters;

(B) Educators who either teach interpreters or persons in related educational fields, or who train recent immigrants and persons with limited English proficiency;

(C) Persons with expertise and experience in administration or policymaking related to the development and operation of policies, programs or services related to interpreters, and who have familiarity with the rulings of the federal Office for Civil Rights concerning interpreter services for various institutions;

(D) Health care providers, consisting of one physician and one registered nurse, who utilize interpreter services regularly in their practice;

(E) Representatives of safety net clinics that predominantly serve persons with limited English proficiency; and

(F) Representatives of hospitals, health systems and health plans predominantly serving persons with limited English proficiency.

(b) The Governor shall appoint one representative from each of the following agencies and organizations after consideration of nominations by the executive authority of each:

(A) The Commission on Asian Affairs;

(B) The Commission on Black Affairs;

(C) The Commission on Hispanic Affairs;

(D) The Commission on Indian Services;

(E) The International Refugee Center of Oregon;

(F) The Oregon Judicial Departments Certified Court Interpreter program;

(G) The Commission for Women; and

(H) The Institute for Health Professionals of Portland Community College.

(c) The Director of Human Services shall appoint one member from each of the following:

(A) The Department of Human Services;

(B) The Office of Medical Assistance Programs;

(C) The Mental Health and Developmental Disability Services Division;

(D) The Senior and Disabled Services Division; and

(E) The Health Division.

(d) The membership of the council shall be appointed so as to be representative of the racial, ethnic, cultural, social and economic diversity of the people of this state.

(2) The term of a member shall be three years. A member may be reappointed.

(3) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. The appointing authority may appoint a replacement for any member of the council who misses more than two consecutive meetings of the council. The newly appointed member shall represent the same group as the vacating member.

(4) The council shall select one member as chairperson and one member as vice chairperson, for such terms and with duties and powers as the council determines necessary for the performance of the functions of such offices.

(5) The council may establish such advisory and technical committees as it considers necessary to aid and advise the council in the performance of its functions. The committees may be continuing or temporary committees. The council shall determine the representation, membership, terms and organization of the committees and shall appoint committee members.

(6) A majority of the members of the council shall constitute a quorum for the transaction of business.

(7) Members of the council are not entitled to compensation, but at the discretion of the Director of Human Services may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495.

(8) The council may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, for purposes consistent with the purposes of the council.

(9) The Department of Human Services shall provide the council with such services and employees as the council requires to carry out its duties. [2001 c.903 §3]

409.620 [1991 c.697 §4; repealed by 1993 c.676 §53]

409.621 Testing, qualification and certification standards for health care interpreters. The Oregon Council on Health Care Interpreters shall work in cooperation with the Department of Human Services to:

(1) Develop testing, qualification and certification standards for health care interpreters for persons with limited English proficiency.

(2) Coordinate with other states to develop and implement educational and testing programs for health care interpreters.

(3) Examine operational and funding issues, including but not limited to the feasibility of developing a central registry and annual subscription mechanism for health care interpreters.

(4) Do all other acts as shall be necessary or appropriate under the provisions of ORS 409.615 to 409.623. [2001 c.903 §4]

409.623 Rules on procedures for testing, qualification and certification of health care interpreters; fees. (1) In consultation with the Oregon Council on Health Care Interpreters, the Department of Human Services shall by rule establish procedures for testing, qualification and certification of health care interpreters for persons with limited English proficiency, including but not limited to:

(a) Minimum standards for qualification and certification as a health care interpreter, including:

(A) Oral and written language skills in English and in the language for which health care interpreter qualification or certification is granted; and

(B) Formal education or training in medical terminology, anatomy and physiology, and medical ethics;

(b) Categories of expertise of health care interpreters based on the English and non-English skills and the medical terminology skills of the person seeking qualification or certification;

(c) Procedures for receiving applications and for examining applicants for qualification or certification;

(d) The content and administration of required examinations;

(e) The requirements and procedures for reciprocity of qualification and certification for health care interpreters qualified or certified in another state or territory of the United States; and

(f) Fees for application, examination, initial issuance, renewal and reciprocal acceptance of qualification or certification as a health care interpreter and for other fees deemed necessary by the department.

(2) Any person seeking qualification or certification as a health care interpreter must submit an application to the department. If the applicant meets the requirements for qualification or certification established by the department under this section, the department shall issue an annual certificate of qualification or a certification to the health care interpreter. The department shall collect a fee for the issuance of the certificate of qualification or the certification and for any required examinations in the amount established pursuant to subsection (1) of this section.

(3) The department shall work with other states to develop educational and testing programs and procedures for the qualification and certification of health care interpreters.

(4) In addition to the requirements for qualification established under subsection (1) of this section, a person may be qualified as a health care interpreter only if the person:

(a) Is able to fluently interpret or translate the dialect, slang or specialized vocabulary of the non-English language for which qualification is sought;

(b) Has had at least 60 hours of health care interpreter training that includes anatomy and physiology and concepts of medical interpretation; and

(c) Has had practical experience as an intern with a practicing health care interpreter.

(5) A person may not use the title of qualified health care interpreter unless the person has met the requirements for qualification established under subsections (1) and (4) of this section and has been issued a valid certificate of qualification by the department.

(6) In addition to the requirements for certification established under subsection (1) of this section, a person may be certified as a health care interpreter only if:

(a) The person has met all the requirements established under subsection (4) of this section; and

(b) The person has passed written and oral examinations required by the department in English, in the non-English language the person wishes to translate and in medical terminology.

(7) A person may not use the title of certified health care interpreter unless the person has met the requirements for certification established under subsections (1) and (6) of this section and has been issued a valid certification by the department. [2001 c.903 §5]

409.625 Moneys received credited to Department of Human Services Account. All moneys received by the Oregon Council on Health Care Interpreters under ORS 409.615 to 409.625 shall be paid into the General Fund in the State Treasury and placed to the credit of the Department of Human Services Account. Such moneys are appropriated continuously to the department and shall be used only for the administration and enforcement of the provisions of ORS 409.615 to 409.625. [2001 c.903 §7]

409.630 [1991 c.697 §6; repealed by 1993 c.676 §53]

JOB REFERRALS

409.710 Certain job referrals prohibited; eligibility not conditioned on employment at workplace involved in labor dispute. (1) The Department of Human Services may not refer any individual on a job referral that would aid in the filling of a job opening that exists because of a labor dispute.

(2) Notwithstanding any other provision of law, neither the department nor any other state agency may require as a condition of eligibility to receive benefits or services provided by the department or agency that an individual apply for or accept employment at any workplace where there is a labor dispute in progress.

(3) As used in this section, labor dispute has the meaning given that term in ORS 662.010. [Formerly 184.883; 2001 c.900 §74; 2003 c.14 §176]

MISCELLANEOUS

409.740 Information provided to retired physicians and health care providers. The Department of Human Services, in consultation with the appropriate professional and trade associations and licensing boards, shall inform retired physicians and health care providers regarding ORS 30.302 and 30.792. [2005 c.362 §1]

409.742 Disclosure of information pertaining to cremated remains. Notwithstanding any other provision of law, the Department of Human Services may disclose, for the following purposes, the name and the dates of birth and death of a person, if known, whose cremated remains are in the possession of the department:

(1) Interment of the cremated remains; or

(2) Creation of a memorial to those persons whose cremated remains are not claimed or interred. [2005 c.823 §1]

409.745 Physician Visa Waiver Program; rules; fees. (1) The Physician Visa Waiver Program is established in the Department of Human Services. The purpose of the program is to make recommendations to the United States Department of State for a waiver of the foreign country residency requirement on behalf of foreign physicians holding visas who seek employment in federally designated shortage areas.

(2) A foreign physician who has completed a residency in the United States may apply to the Department of Human Services for a recommendation for a waiver of the foreign country residency requirement in order to obtain employment in a federally designated shortage area in the state. Applications shall be on the forms of and contain the information requested by the department. Each application shall be accompanied by the application fee.

(3) The department reserves the right to recommend or decline to recommend any request for a waiver.

(4) The department shall adopt rules necessary to implement and administer the program, including but not limited to adopting an application fee not to exceed the cost of administering the program. [2003 c.608 §1]

409.750 State goal to eliminate or alleviate poverty. The State of Oregon desires to assist and enable the poor to achieve maximum feasible economic self-sufficiency. It shall be a state goal to eliminate or alleviate the causes and conditions of poverty in Oregon. The state shall assist community action agencies to stimulate a better focusing of all available local, state, federal and private resources upon the goal. [Formerly 184.801]

Note: Sections 1 to 10, 12 to 24, 27 to 31, 37 to 45 and 49 to 63, chapter 736, Oregon Laws 2003, provide:

HOSPITAL TAXES

Sec. 1. As used in sections 1 to 9 of this 2003 Act:

(1) Charity care means costs for providing inpatient or outpatient care services free of charge or at a reduced charge because of the indigence or lack of health insurance of the patient receiving the care services.

(2) Contractual adjustments means the difference between the amounts charged based on the hospitals full established charges and the amount received or due from the payor.

(3) Hospital has the meaning given that term in ORS 442.015 but does not include special inpatient care facilities.

(4) Net revenue:

(a) Means the total amount of charges for inpatient or outpatient care provided by the hospital to patients, less charity care, bad debts and contractual adjustments;

(b) Does not include revenue derived from sources other than inpatient or outpatient operations, including but not limited to interest and guest meals; and

(c) Does not include any revenue that is taken into account in computing a long term care facility assessment under sections 15 to 22 of this 2003 Act.

(5) Waivered hospital means a type A or type B hospital, as described in ORS 442.470, a hospital that provides only psychiatric care or a hospital identified by the Department of Human Services as appropriate for inclusion in the application described in section 4 of this 2003 Act. [2003 c.736 §1]

Sec. 2. (1) An assessment is imposed on each hospital in this state that is not a waivered hospital. The assessment shall be imposed at a rate determined by the Director of Human Services by rule that is the directors best estimate of the rate needed to fund the services and costs identified in section 9 of this 2003 Act. The rate of assessment shall be imposed on the net revenue of each hospital subject to assessment. The director shall consult with representatives of hospitals before setting the assessment.

(2) Notwithstanding subsection (1) of this section, the rate of assessment may not exceed three percent.

(3) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the 75th day following the end of the calendar quarter for which the assessment is being reported. The hospital shall pay the assessment at the time the hospital files the assessment report. The payment shall accompany the report.

(4) A hospital is not guaranteed that any additional moneys paid to the hospital in the form of payments for services shall equal or exceed the amount of the assessment paid by the hospital.

(5) Hospitals operated by the United States Department of Veterans Affairs and pediatric specialty hospitals providing care to children at no charge are exempt from the assessment imposed under this section. [2003 c.736 §2]

Sec. 3. Notwithstanding section 2 of this 2003 Act, the Director of Human Services shall reduce the rate of assessment imposed under section 2 of this 2003 Act to the maximum rate allowed under federal law if the reduction is required to comply with federal law. [2003 c.736 §3]

Sec. 4. (1) On or before January 1, 2004, the Department of Human Services shall submit an application to the Centers for Medicare and Medicaid Services to request a waiver of the broad-based tax requirement pursuant to 42 C.F.R. 433.68(e) to exempt waivered facilities from the assessment imposed under section 2 of this 2003 Act. The department shall ensure that the application requesting a waiver meets the requirements of 42 C.F.R. 433.68(e)(1).

(2) The Director of Human Services may include in the application requesting a waiver any hospital operated exclusively for a prepaid group practice health plan that serves at least 200,000 members in this state and that has been issued a certificate of authority by the Department of Consumer and Business Services as a health care service contractor if the application requesting a waiver meets the requirements of 42 C.F.R. 433.68(e)(1).

(3) The department shall notify waivered facilities that the department has submitted the application to the Centers for Medicare and Medicaid Services to request a waiver of the broad-based tax requirement pursuant to 42 C.F.R. 433.68(e) to exempt waivered facilities from the assessment imposed under section 2 of this 2003 Act.

(4) If an application to the Centers for Medicare and Medicaid Services for a waiver of the broad-based tax requirement pursuant to 42 C.F.R. 433.68(e) is denied, the Director of Human Services may resubmit the application with appropriate changes to receive a waiver of the broad-based tax requirement. [2003 c.736 §4]

Sec. 5. (1) A hospital that fails to file a report or pay an assessment under section 2 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060.

(3) Penalties paid under this section are in addition to and not in lieu of the assessment imposed under section 2 of this 2003 Act. [2003 c.736 §5]

Sec. 6. (1) Any hospital that has paid an amount that is not required under sections 1 to 9 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any hospital that is aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken pursuant to subsection (1) of this section shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §6]

Sec. 7. The Department of Human Services may audit the records of any hospital in this state to determine compliance with sections 1 to 9 of this 2003 Act. The department may audit records at any time for a period of five years following the date an assessment is due to be reported and paid under section 2 of this 2003 Act. [2003 c.736 §7]

Sec. 8. Amounts collected by the Department of Human Services from the assessments imposed under section 2, chapter 736, Oregon Laws 2003, shall be deposited in the Hospital Quality Assurance Fund established under section 9, chapter 736, Oregon Laws 2003. [2003 c.736 §8; 2005 c.757 §1]

Sec. 9. (1) The Hospital Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Hospital Quality Assurance Fund shall be credited to the Hospital Quality Assurance Fund.

(2) Amounts in the Hospital Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purpose of paying refunds due under section 6, chapter 736, Oregon Laws 2003, and funding health services under ORS 414.705 to 414.750, including but not limited to:

(a) Increasing reimbursement rates for inpatient and outpatient hospital services under ORS 414.705 to 414.750;

(b) Expanding, continuing or modifying hospital services for persons 19 years of age or older with incomes below 100 percent of the federal poverty guidelines who do not have federal Medicare coverage under ORS 414.705 to 414.750; and

(c) Paying administrative costs incurred by the department to administer the assessments imposed under section 2, chapter 736, Oregon Laws 2003. [2003 c.736 §9; 2005 c.757 §2]

Sec. 10. Sections 1 to 9 of this 2003 Act apply to net revenues earned by hospitals on or after January 1, 2004, and before January 1, 2008. [2003 c.736 §10]

Sec. 12. Sections 1 to 9 of this 2003 Act are repealed on January 2, 2010. [2003 c.736 §12]

Sec. 13. Nothing in the repeal of sections 1 to 9 of this 2003 Act by section 12 of this 2003 Act affects the imposition and collection of a hospital assessment under sections 1 to 9 of this 2003 Act for a calendar quarter beginning before January 1, 2008. [2003 c.736 §13]

Sec. 14. Any moneys remaining in the Hospital Quality Assurance Fund on December 31, 2009, are transferred to the General Fund. [2003 c.736 §14]

LONG TERM CARE FACILITY TAXES

Sec. 15. As used in sections 15 to 22, chapter 736, Oregon Laws 2003:

(1) Assessment rate means the rate established by the Director of Human Services under section 17, chapter 736, Oregon Laws 2003.

(2) Gross revenue:

(a) Means the revenue paid to a long term care facility for patient care, room, board and services, less contractual adjustments; and

(b) Does not include revenue derived from sources other than operations, including but not limited to interest and guest meals.

(3) Long term care facility has the meaning given that term in ORS 442.015, but does not include an intermediate care facility for the mentally retarded.

(4) Patient days means the total number of patients occupying beds in a long term care facility, determined as of 11:59 p.m. of each day, for all days in the calendar period for which an assessment is being reported and paid. For purposes of this subsection, if a long term care facility patient is admitted and discharged on the same day, the patient shall be deemed present on 11:59 p.m. of that day.

(5) Waivered long term care facility means:

(a) A long term care facility operated by a continuing care retirement community that is registered under ORS 101.030 and that admits:

(A) Residents of the continuing care retirement community; or

(B) Residents of the continuing care retirement community and nonresidents; or

(b) A long term care facility that is annually identified by the Department of Human Services as having a Medicaid recipient census that exceeds the census level established by the department. [2003 c.736 §15; 2005 c.757 §3]

Sec. 16. (1) A long term care facility assessment is imposed on each long term care facility in this state.

(2) The amount of the assessment equals the assessment rate times the number of patient days at the long term care facility for a calendar quarter.

(3) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the 30th day of the month following the end of the calendar quarter for which the assessment is being reported. The long term care facility shall pay the assessment at the time the facility files the assessment report. The payment shall accompany the report unless the payment is transmitted electronically.

(4) A long term care facility is not guaranteed that any additional moneys paid to the facility in the form of reimbursements calculated according to the methodology described in section 24 (4), chapter 736, Oregon Laws 2003, shall equal or exceed the amount of the long term care facility assessment paid by the facility. [2003 c.736 §16; 2005 c.757 §4]

Sec. 17. (1) On or before June 15 of each year, the Director of Human Services shall establish an assessment rate for long term care facilities that applies prospectively to the 12-month period beginning July 1 of that year. The assessment rate shall be a rate estimated to collect an amount that does not exceed six percent of the annual gross revenue of all long term care facilities in this state, as determined from the previous years cost reports or other required revenue reports, excluding the annual gross revenue of long term care facilities that are exempt from the assessment imposed under section 16, chapter 736, Oregon Laws 2003.

(2) On or before June 15 of each year, the Department of Human Services shall refund any overage in tax dollars collected under section 16, chapter 736, Oregon Laws 2003, that exceeds the maximum percentage of the projected annual gross revenue of all long term care facilities in this state as described in subsection (1) of this section. The department shall refund any overage described in this subsection by crediting the percentage of the overage attributable to each long term care facility subject to the assessment described in section 16, chapter 736, Oregon Laws 2003, against taxes owed by that facility in succeeding assessment periods. The department may collect any delinquent assessments, but may not collect any underages in actual collections through an adjustment in assessment rates. [2003 c.736 §17; 2005 c.757 §5]

Sec. 18. (1) The Oregon Veterans Home is exempt from the assessment imposed under section 16, chapter 736, Oregon Laws 2003.

(2) A waivered long term care facility is exempt from the long term care facility assessment imposed under section 16, chapter 736, Oregon Laws 2003. [2003 c.736 §18; 2003 c.736 §34; 2005 c.757 §7]

Sec. 19. (1) A long term care facility that fails to file a report or pay an assessment under section 16 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060.

(3) Penalties paid under this section are in addition to and not in lieu of the assessment imposed under section 16 of this 2003 Act. [2003 c.736 §19]

Sec. 20. (1) A long term care facility that has paid an amount that is not required under sections 15 to 22 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any long term care facility aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken under sections 15 to 22 of this 2003 Act shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §20]

Sec. 21. (1) Each long term care facility subject to assessment under section 16 of this 2003 Act shall maintain records sufficient to determine the amount of the assessment under section 16 of this 2003 Act.

(2) Unless otherwise exempt, a long term care facility shall report the payment of the assessment as an allowable cost for Medicaid reimbursement purposes.

(3) The Department of Human Services may audit the records of any long term care facility in this state to determine compliance with sections 15 to 22 of this 2003 Act. The department may audit records at any time for a period of three years following the date an assessment is due to be reported and paid under section 16 of this 2003 Act. [2003 c.736 §21]

Sec. 22. Amounts collected by the Department of Human Services from the assessment under section 16, chapter 736, Oregon Laws 2003 shall be deposited in the Long Term Care Facility Quality Assurance Fund established under section 24, chapter 736, Oregon Laws 2003. [2003 c.736 §22; 2005 c.757 §10]

Sec. 23. Sections 15 to 22, chapter 736, Oregon Laws 2003, apply to long term care facility assessments imposed in calendar quarters beginning on or after November 26, 2003, and before July 1, 2008. [2003 c.736 §23; 2005 c.757 §8]

Sec. 24. (1) The Long Term Care Facility Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Long Term Care Facility Quality Assurance Fund shall be credited to the fund.

(2) Amounts in the Long Term Care Facility Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purposes of paying refunds due under section 20, chapter 736, Oregon Laws 2003, and funding long term care facilities, as defined in section 15, chapter 736, Oregon Laws 2003, that are a part of the Oregon Medicaid reimbursement system.

(3) Funds in the Long Term Care Facility Quality Assurance Fund and the matching federal financial participation under Title XIX of the Social Security Act may be used to fund Medicaid-certified long term care facilities using only the reimbursement methodology described in subsection (4) of this section to achieve a rate of reimbursement greater than the rate in effect on June 30, 2003.

(4) The reimbursement methodology used to make additional payments to Medicaid-certified long term care facilities includes but is not limited to:

(a) Rebasing biennially, beginning on July 1 of each odd-numbered year;

(b) Adjusting for inflation in the nonrebasing year;

(c) Continuing the use of the pediatric rate;

(d) Continuing the use of the complex medical needs additional payment;

(e) Discontinuing the use of the relationship percentage, except when calculating the pediatric rate in paragraph (c) of this subsection; and

(f) Requiring the Department of Human Services to reimburse costs at a rate not lower than the 70th percentile ceiling of allowable costs for the 2005-2007 biennium. [2003 c.736 §24; 2005 c.757 §11]

Sec. 27. (1) Notwithstanding section 17 (1) of this 2003 Act and ORS 410.555, the assessment under section 16 of this 2003 Act for calendar quarters beginning on or after the effective date of this 2003 Act [November 26, 2003] and before July 1, 2004, shall be determined using an assessment rate of $8.25.

(2) An assessment in a calendar quarter may be adjusted as provided in section 17 (2) of this 2003 Act to take into account overages or underages raised under the assessment rate set under subsection (1) of this section, including but not limited to overages and underages caused by an approval or denial by the Centers for Medicare and Medicaid Services of an application to request a waiver made pursuant to section 33 of this 2003 Act. An adjustment under this subsection may be made at any time. [2003 c.736 §27]

Sec. 28. (1) Notwithstanding section 23 of this 2003 Act and ORS 410.555, a long term care facility assessment is imposed on long term care facilities for patient days on or after July 1, 2003, and before the first day of the calendar quarter that begins on or after the effective date of this 2003 Act [November 26, 2003].

(2) The assessment rate for the period described in subsection (1) of this section is $8.25.

(3) The assessment shall be computed and reported as described in section 16 of this 2003 Act and shall be paid to the Department of Human Services on or before the 30th day of the first month of the calendar quarter that begins on or after the effective date of this 2003 Act.

(4) The department shall deposit assessments collected under this section, and penalties associated with those assessments, in the suspense account described in section 22 of this 2003 Act.

(5) Unless the context requires otherwise, sections 15 to 22 of this 2003 Act apply to the assessments imposed under this section. [2003 c.736 §28]

Sec. 29. Notwithstanding sections 15 to 22 of this 2003 Act, an assessment under sections 15 to 22 of this 2003 Act may be imposed only in a calendar quarter for which the long term care facility reimbursement rate that is part of the Oregon Medicaid reimbursement system was calculated according to the methodology described in section 24 (4) of this 2003 Act. The department may make retroactive increases in payments for the first six months the assessment is imposed. [2003 c.736 §29]

Sec. 30. Notwithstanding ORS 410.555 and section 28 of this 2003 Act, an assessment under section 28 of this 2003 Act may be imposed only in a calendar quarter for which the long term care facility reimbursement rate that is part of the Oregon Medicaid reimbursement system was calculated according to the methodology described in section 24 (4) of this 2003 Act. [2003 c.736 §30]

Sec. 31. Sections 15 to 22 and 24, section 736, Oregon Laws 2003, are repealed on January 2, 2009. [2003 c.736 §31; 2005 c.757 §9]

MEDICAID MANAGED CARE TAXES

Sec. 37. As used in sections 37 to 44 of this 2003 Act:

(1) Managed care premiums means premium payments paid to a prepaid managed care health services organization, but does not include Medicare premiums.

(2) Prepaid managed care health services organization or organization means a managed health, dental, mental health or chemical dependency organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725. A prepaid managed care health services organization may be a dental care organization, fully capitated health plan, physician care organization, mental health organization or chemical dependency organization. [2003 c.736 §37]

Sec. 38. (1) An assessment is imposed on each prepaid managed care health services organization in this state. The assessment shall be imposed at a rate set by the Director of Human Services. The rate may not exceed six percent of managed care premiums paid to an organization.

(2) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the 75th day following the end of the calendar quarter for which the assessment is being reported. The organization shall pay the assessment at the time the organization files the assessment report. The payment shall accompany the report.

(3) A prepaid managed care health services organization is not guaranteed that any additional moneys paid to the organization shall equal or exceed the amount of the assessment paid by the organization. [2003 c.736 §38]

Sec. 39. Notwithstanding section 38 of this 2003 Act, the Director of Human Services may reduce the rate of assessment imposed under section 38 of this 2003 Act to the maximum rate allowed under federal law if the reduction is required to comply with federal law. [2003 c.736 §39]

Sec. 40. (1) A prepaid managed care health services organization that fails to file a report or pay an assessment under section 38 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060.

(3) Penalties paid under this section are in addition to and not in lieu of the assessment imposed under section 38 of this 2003 Act. [2003 c.736 §40]

Sec. 41. (1) A prepaid managed care health services organization that has paid an amount that is not required under sections 37 to 44 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any organization that is aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken pursuant to subsection (1) of this section shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §41]

Sec. 42. The Department of Human Services may audit the records of any organization in this state to determine compliance with sections 37 to 44 of this 2003 Act. The department may audit the records at any time for a period of five years following the date an assessment is due to be reported and paid under section 38 of this 2003 Act. [2003 c.736 §42]

Sec. 43. Amounts collected by the Department of Human Services from the assessments under section 38, chapter 736, Oregon Laws 2003, shall be deposited in the Medical Care Quality Assurance Fund established under section 44, chapter 736, Oregon Laws 2003. [2003 c.736 §43; 2005 c.757 §12]

Sec. 44. (1) The Medical Care Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Medical Care Quality Assurance Fund shall be credited to the Medical Care Quality Assurance Fund.

(2) Amounts in the Medical Care Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purpose of paying refunds due under section 41, chapter 736, Oregon Laws 2003, and funding the state medical assistance program, including but not limited to health services provided by prepaid managed care health services organizations. [2003 c.736 §44; 2005 c.757 §13]

Sec. 45. Sections 37 to 44 of this 2003 Act apply to managed care premiums received by prepaid managed care health services organizations on or after January 1, 2004, and before January 1, 2008. [2003 c.736 §45]

Sec. 49. Sections 37 to 44 of this 2003 Act are repealed on January 2, 2010. [2003 c.736 §49]

Sec. 50. Nothing in the repeal of sections 37 to 44 of this 2003 Act by section 49 of this 2003 Act affects the imposition and collection of a prepaid managed care health services organization assessment under sections 37 to 44 of this 2003 Act for a calendar quarter beginning before January 1, 2008. [2003 c.736 §50]

Sec. 51. Any moneys remaining in the Medical Care Quality Assurance Fund on December 31, 2009, are transferred to the General Fund. [2003 c.736 §51]

TAXES ON PROGRAMS OF ALL-INCLUSIVE

CARE FOR ELDERLY PERSONS

Sec. 52. As used in sections 52 to 59 of this 2003 Act, program of all-inclusive care for elderly persons or program means a program offering long term care services and medical, dental, mental health and social services to persons 55 years of age and older on a capitated basis that features a comprehensive service delivery system and integrated Medicare and Medicaid financing. [2003 c.736 §52]

Sec. 53. (1) An assessment is imposed on each program of all-inclusive care for elderly persons in this state. The assessment shall equal five percent of the total capitation rate paid by the Department of Human Services under a program contract.

(2) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the 75th day following the end of the calendar quarter for which the assessment is being reported. The program provider shall pay the assessment at the time the provider files the assessment report. The payment shall accompany the report. [2003 c.736 §53]

Sec. 54. Notwithstanding section 53 of this 2003 Act, the Director of Human Services may reduce the rate of assessment imposed under section 53 of this 2003 Act to the maximum rate allowed under federal law if the reduction is required to comply with federal law. [2003 c.736 §54]

Sec. 55. (1) A provider of a program of all-inclusive care for elderly persons that fails to file a report or pay an assessment under section 53 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060. [2003 c.736 §55]

Sec. 56. (1) A provider of a program of all-inclusive care for elderly persons that has paid an amount that is not required under sections 52 to 59 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any provider of a program that is aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken under sections 52 to 59 of this 2003 Act shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §56]

Sec. 57. (1) Unless otherwise exempt, a provider of a program of all-inclusive care for elderly persons shall report the payment of the assessment as an allowable cost for Medicaid reimbursement purposes.

(2) The Department of Human Services may audit the records of any program of all-inclusive care for elderly persons in this state to determine compliance with sections 52 to 59 of this 2003 Act. The department may audit records at any time for a period of five years following the date an assessment is due to be reported and paid under section 53 of this 2003 Act. [2003 c.736 §57]

Sec. 58. Amounts collected by the Department of Human Services from the assessment under section 53, chapter 736, Oregon Laws 2003, shall be deposited in the PACE Quality Assurance Fund established under section 62, chapter 736, Oregon Laws 2003. [2003 c.736 §58; 2005 c.757 §14]

Sec. 59. Sections 52 to 59 of this 2003 Act apply to capitation rates paid for programs of all-inclusive care for elderly persons for calendar months beginning on or after the effective date of this 2003 Act [November 26, 2003] and before July 1, 2007. [2003 c.736 §59]

Sec. 60. Sections 52 to 59 of this 2003 Act are repealed on January 2, 2008. [2003 c.736 §60]

Sec. 61. Nothing in the repeal of sections 52 to 59 of this 2003 Act by section 60 of this 2003 Act affects the imposition and collection of a program of all-inclusive care for elderly persons assessment under sections 52 to 59 of this 2003 Act for a calendar month beginning before July 1, 2007. [2003 c.736 §61]

Sec. 62. (1) The PACE Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the PACE Quality Assurance Fund shall be credited to the PACE Quality Assurance Fund.

(2) Amounts in the PACE Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purpose of paying refunds due under section 56, chapter 736, Oregon Laws 2003, and funding programs of all-inclusive care for elderly persons, as defined in section 52, chapter 736, Oregon Laws 2003, that are a part of the Oregon Medicaid reimbursement system. [2003 c.736 §62; 2005 c.757 §15]

Sec. 62a. Any moneys remaining in the PACE Quality Assurance Fund on December 31, 2009, are transferred to the General Fund. [2003 c.736 §62a]

Sec. 63. (1) Section 53 of this 2003 Act becomes operative on the day after the date of receipt of all necessary federal approvals by the Centers for Medicare and Medicaid Services.

(2) The Director of Human Services shall notify the Legislative Counsel upon receipt of the necessary federal approvals or denial of the federal approvals. [2003 c.736 §63]

_______________



Chapter 410

Chapter 410 Â Senior and Disability Services

2005 EDITION

SENIOR AND DISABILITY SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

SERVICES FOR SENIORS AND PEOPLE WITH DISABILITIES

(Generally)

410.010Â Â Â Â  State policy for seniors and people with disabilities

410.020Â Â Â Â  Implementation of state policy

410.030Â Â Â Â  Legislative findings on long term care options

410.040Â Â Â Â  Definitions for ORS 410.040 to 410.320

410.050Â Â Â Â  General policy

410.060Â Â Â Â  Policy for disabled persons served by department

(State Administration)

410.070Â Â Â Â  Duties of Department of Human Services; elderly and disabled persons

410.072Â Â Â Â  Determination of annual budget levels for type B area agencies; rules

410.074Â Â Â Â  Consultation with representatives of type B area agencies on rules establishing methodology

410.075Â Â Â Â  Authority of department to hold title to property; rules

410.080Â Â Â Â  Department as single state agency for federal programs

410.090Â Â Â Â  Department to implement supportive social services for persons age 60 and older; rules

410.100Â Â Â Â  When department to administer area agency programs

410.110Â Â Â Â  Revolving fund

410.120Â Â Â Â  Senior and Disabled Services Account

410.125Â Â Â Â  Residential Care Facility Licensing Moratorium Fee Subaccount

410.140Â Â Â Â  Records; rules

410.150Â Â Â Â  Use of files; confidentiality; privileged communications

410.160Â Â Â Â  Limitation on estate claims

410.180Â Â Â Â  Long term care reimbursement audit manual

410.190Â Â Â Â  Representation of corporation in contested case proceedings before department

(Area Agencies)

410.210Â Â Â Â  Area agency advisory councils; membership; duties

410.220Â Â Â Â  Use of state and local resources

410.230Â Â Â Â  Expenditure of local funds not required

(Type A Agencies)

410.240Â Â Â Â  Operation of type A agencies

410.250Â Â Â Â  Duties of type A agencies

(Type B Agencies)

410.270Â Â Â Â  Operation of type B agencies

410.280Â Â Â Â  Duties of type B agencies

410.290Â Â Â Â  Conditions to designation as type B agency; plan of operation

410.295Â Â Â Â  Authority of type B agency to regulate adult foster homes

410.300Â Â Â Â  Transfer of state employees to type B agency; conditions

GOVERNORÂS COMMISSION ON SENIOR SERVICES

410.320Â Â Â Â  GovernorÂs Commission on Senior Services

410.330Â Â Â Â  Legislator members; expenses

410.340Â Â Â Â  Appointments to fill vacancies

OREGON PROJECT INDEPENDENCE

410.410Â Â Â Â  Definitions for ORS 410.410 to 410.480

410.420Â Â Â Â  Use of funds; rules

410.422Â Â Â Â  Oregon Project Independence Fund

410.425Â Â Â Â  Separate accounts for persons age 60 and over and for persons with AlzheimerÂs disease or related disorders

410.430Â Â Â Â  Eligibility for services under ORS 410.410 to 410.480

410.435Â Â Â Â  Expansion of Oregon Project Independence; rules

410.440Â Â Â Â  Priorities for services

410.450Â Â Â Â  Determinations of eligibility

410.460Â Â Â Â  Computation of allowable costs

410.470Â Â Â Â  Fees; collection; records; use

410.480Â Â Â Â  Required record keeping; audit

ADULT DAY CARE SERVICE

410.485Â Â Â Â  Legislative findings

410.490Â Â Â Â  Duties of department; rules

410.495Â Â Â Â  Registry for adult day care programs in state

LONG TERM CARE

(Assessment of Needs)

410.505Â Â Â Â  Definitions for ORS 410.505 to 410.545

410.510Â Â Â Â  Establishment of procedure for assessment

410.515Â Â Â Â  Notice of availability of admission assessment services; disclosure form; department to provide services; maximum fees

410.520Â Â Â Â  When assessment to occur; exceptions

410.525Â Â Â Â  Disclosure of fees; waiver of assessment; additional assessment services

410.530Â Â Â Â  Department authority; delegation; advisory committee; rules

410.535Â Â Â Â  Rules

410.540Â Â Â Â  Compliance as condition for licensure

410.545Â Â Â Â  Implementation of ORS 410.505 to 410.545 requires federal funding

(Advisory Council)

410.550Â Â Â Â  Medicaid Long Term Care Quality and Reimbursement Advisory Council; membership; duties

410.555Â Â Â Â  Submission of changes to Medicaid reimbursement system to council; advisory recommendation; approval; report; budget review; rules

HOME CARE COMMISSION

410.600Â Â Â Â  Definitions for ORS 410.600 to 410.614

410.602Â Â Â Â  Home Care Commission; membership; rules

410.604Â Â Â Â  Duties of commission; executive director

410.606Â Â Â Â  Referral of qualified individuals on commission registry

410.608Â Â Â Â  Selection of home care worker; right to terminate employment; eligibility determination made by Department of Human Services

410.612Â Â Â Â  Collective bargaining

410.614Â Â Â Â  Rights of home care workers

STATE POLICY ON PERSONS WITH DISABILITIES

410.710Â Â Â Â  State policy on persons with disabilities

410.715Â Â Â Â  Person suffering brain injury to be considered person with disabilities

410.720Â Â Â Â  Mental health and addiction services for senior citizens and persons with disabilities

SELF-SUFFICIENCY AND DISABILITIES TRUST FUNDS

410.730Â Â Â Â  Self-Sufficiency Trust Fund; purpose; deposits; interest; use of funds; establishment of trusts; rights of beneficiaries and creditors of beneficiaries; implementation by Director of Human Services; rules

410.732Â Â Â Â  Disabilities Trust Fund; purpose; deposits; interest; use of funds; rights of beneficiaries and creditors of beneficiaries; implementation by Director of Human Services; rules

OREGON DEAF AND HARD-OF-HEARING SERVICES PROGRAM

410.740Â Â Â Â  Oregon Deaf and Hard-of-Hearing Services Program; advisory committee

MISCELLANEOUS

410.851Â Â Â Â  Policy on patient-based reimbursement system for long term care facilities; rules

PENALTIES

410.890Â Â Â Â  Civil penalty

SERVICES FOR SENIORS AND PEOPLE WITH DISABILITIES

(Generally)

Â Â Â Â Â  410.010 State policy for seniors and people with disabilities. (1) The Legislative Assembly finds and declares that, in keeping with the traditional concept of the inherent dignity of the individual in our democratic society, the older citizens of this state are entitled to enjoy their later years in health, honor and dignity, and disabled citizens are entitled to live lives of maximum freedom and independence.

Â Â Â Â Â  (2) The Legislative Assembly declares that the policy of this state is to provide and encourage programs necessary to fulfill the commitment stated in subsection (1) of this section and that the purpose of policies stated in this section and ORS 410.020 is to provide a guide for the establishment and implementation of programs for older citizens and disabled citizens in this state. It further declares that the programs shall be initiated, promoted and developed through:

Â Â Â Â Â  (a) Volunteers and volunteer groups;

Â Â Â Â Â  (b) Partnership with local governmental agencies;

Â Â Â Â Â  (c) Coordinated efforts of state agencies;

Â Â Â Â Â  (d) Coordination and cooperation with federal programs;

Â Â Â Â Â  (e) Partnership with private health and social service agencies;

Â Â Â Â Â  (f) A designated state agency that will encourage and work with older citizens and their organizations, that will coordinate state and local programs, that will encourage and monitor federal programs and that will act as an advocate for older Oregon citizens; and

Â Â Â Â Â  (g) A designated state agency that will encourage and work with disabled citizens and their organizations, that will coordinate state and local programs, that will encourage and monitor federal programs and that will act as an advocate for disabled Oregon citizens.

Â Â Â Â Â  (3) The Legislative Assembly declares that it shall be the policy of this state to give special attention to the special concerns of our most frail and vulnerable older citizens. Furthermore, it shall be the policy of this state to support strongly the full development and participation of disabled citizens in all aspects of social, political and community life.

Â Â Â Â Â  (4) Recognizing the diversity in geography, economy and life styles in Oregon and the diversity of local senior citizen networks, the Legislative Assembly declares that it is the policy of this state to avoid complete uniformity in planning and administering programs for older citizens and to encourage and emphasize local control to achieve the most effective blend of state and local authority, not precluding the ability of the state to perform its mandated responsibilities for planning and administration. Multipurpose senior centers may be considered as focal points for the delivery of services to older citizens in each community where practicable. Disability services should also be consolidated where possible to provide efficient and convenient delivery of services to disabled citizens. [1981 c.191 Â§1; 1985 c.180 Â§1; 1989 c.224 Â§70]

Â Â Â Â Â  410.020 Implementation of state policy. In carrying out the policies stated in ORS 410.010, the state shall:

Â Â Â Â Â  (1) Coordinate the effective and efficient provision of community services to older citizens and disabled citizens so that the services will be readily available to the greatest number over the widest geographic area; assure that information on these services is available in each locality, utilizing whenever possible existing information services; and assure that each new service receives maximum publicity at the time it is initiated.

Â Â Â Â Â  (2) Assure that older citizens and disabled citizens retain the right of free choice in planning and managing their lives; by increasing the number of options in life styles available to older citizens and disabled citizens; by aiding older citizens and disabled citizens to help themselves; by strengthening the natural support system of family, friends and neighbors to further self-care and independent living; and by encouraging all programs that seek to maximize self-care and independent living within the mainstream of life.

Â Â Â Â Â  (3) Assure that health and social services be available that:

Â Â Â Â Â  (a) Allow the older citizen and disabled citizen to live independently at home or with others as long as the citizen desires without requiring inappropriate or premature institutionalization.

Â Â Â Â Â  (b) Encourage, by expansion of existing programs for older citizens and disabled citizens, by school programs, by meals-on-wheels, by counseling or by other means, public and private development of nutrition programs for older citizens and disabled citizens that prevent or minimize illness or social isolation.

Â Â Â Â Â  (c) Assure that if institutionalization is necessary, the institution should be of the highest quality where the older citizen and disabled citizen may live in dignity.

Â Â Â Â Â  (d) Protect the older citizen and disabled citizen from physical and mental abuse and from fraudulent practices.

Â Â Â Â Â  (4) Foster both preventive and primary health care, including mental and physical health care, to keep older citizens and disabled citizens active and contributing members of society; and encourage full restorative services for those older citizens and disabled citizens who require institutional care to increase the possibility of their return to independent living.

Â Â Â Â Â  (5) Encourage public and private development of suitable housing for older citizens and disabled citizens, designed and located consistent with their special needs and available at costs they can afford.

Â Â Â Â Â  (6) In implementing subsections (1) to (5) of this section, develop and seek support for plans to assure access to information, counseling and screening, as appropriate, by persons potentially in need of long term care without regard to the personÂs income.

Â Â Â Â Â  (7) Recognize the necessity for a variety of ways to help older citizens and disabled citizens maintain sufficient income to meet their needs.

Â Â Â Â Â  (8) Encourage local transportation systems and volunteer groups to meet the daily transportation needs of older citizens and disabled citizens and to make accessible to them a broad range of services and programs, including social, health and religious services and programs.

Â Â Â Â Â  (9) Encourage and develop meaningful employment opportunities for older citizens and disabled citizens in positions commensurate with their abilities; eliminate discrimination to such employment; and whenever possible, employ older citizens in programs that affect older citizens and disabled citizens in programs that affect disabled citizens.

Â Â Â Â Â  (10) Involve older citizens and disabled citizens in the decision-making process for programs affecting their lives. Recognizing the ability of older citizens and disabled citizens to be advisors to the Legislative Assembly, agencies and professional staff, the Legislative Assembly intends that whenever possible older citizens and disabled citizens should assist in the development of policies affecting their lives.

Â Â Â Â Â  (11) Assure to older citizens and disabled citizens the right to pursue activities within the widest range of civic, cultural, entertainment and recreational opportunities by opening such opportunities to participation by older citizens and disabled citizens, by encouraging older citizens and disabled citizens to utilize their capabilities by participating in government and by assuring them the right to serve.

Â Â Â Â Â  (12) Make public educational facilities available to older citizens and disabled citizens and their organizations so older citizens and disabled citizens may pursue their educational interests; and encourage all institutions of learning and other appropriate agencies to develop and provide by outreach as well as by traditional means special education programs to meet the needs and interests of older citizens by addressing the problems and opportunities of aging and by responding to older citizensÂ interests in liberal arts as well as their interests in hobby and recreation courses.

Â Â Â Â Â  (13) Encourage the development of barrier-free construction and the removal of architectural barriers so that more facilities are accessible to older citizens and disabled citizens.

Â Â Â Â Â  (14) Promote development of programs to educate persons who work with older citizens in gerontology and geriatrics and encourage qualified persons to seek such education.

Â Â Â Â Â  (15) Encourage immediate application by both public and private agencies of knowledge acquired from research that can sustain and improve the health and happiness of older citizens and disabled citizens.

Â Â Â Â Â  (16) Recognize that older citizens who retire should be able to do so in honor and dignity.

Â Â Â Â Â  (17) Encourage and support:

Â Â Â Â Â  (a) Distribution of literature which accurately presents facts concerning aging and disabilities of citizens.

Â Â Â Â Â  (b) Efforts of schools, churches and other institutions, in teaching children and youth about the process of aging and disabilities of citizens so as to correct fallacies handed down from one generation to another.

Â Â Â Â Â  (c) Intergenerational programming and participation by community organizations and institutions to promote better understanding and warm social interaction and to counteract the tendency to isolation of individuals who are elderly or disabled.

Â Â Â Â Â  (d) Correction of stereotyping of individuals who are elderly or disabled in school texts and other books, newspapers, magazines, radio and television by encouraging review and analysis of these media by publishers, company ownership or other appropriate agencies.

Â Â Â Â Â  (e) Efforts which show that many misconceptions and stereotypes have no basis in fact so older citizens and disabled citizens will be freed from the destructive tendency to socially conform by embracing these fallacies. [1981 c.191 Â§2; 1983 c.312 Â§2; 1985 c.180 Â§2; 1989 c.224 Â§71]

Â Â Â Â Â  410.030 Legislative findings on long term care options. The Legislative Assembly of the State of Oregon finds the following regarding older citizens and disabled citizens:

Â Â Â Â Â  (1) That there are many older or disabled Oregonians who face difficulties in maintaining self-care and independent living within the mainstream of life, and who have not yet exhausted their financial resources. These persons are often dependent upon providers of care for advice regarding 24-hour care. These persons and providers are not always aware of options to, or within, such care;

Â Â Â Â Â  (2) That inappropriate or premature institutionalization of persons who have not exhausted their financial resources often leads to exhaustion of those resources, and to the expectation by these persons and providers that continued financing of inappropriate institutional care shall be available under Title XIX. However, under these circumstances, transfer of the person to appropriate, less costly noninstitutional or alternative institutional care, if available, is necessary in order that limited public funds can be utilized to provide appropriate care to as many persons in need as possible; and

Â Â Â Â Â  (3) That to minimize the need for such disruptive transfers, it is in the interest of older or disabled Oregonians and of providers of care that the Department of Human Services, or any designated state agency, develop plans for assuring access to information, counseling and screening, as appropriate, by persons potentially in need of long term care without regard to the personÂs income. [1983 c.312 Â§1; 1985 c.180 Â§3; 1989 c.224 Â§72]

Â Â Â Â Â  410.040 Definitions for ORS 410.040 to 410.320. As used in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630:

Â Â Â Â Â  (1) ÂAppropriate living arrangementÂ means any arrangement for an elderly citizen or disabled citizen in a residential setting which is appropriate for the individual considering, in order of priority, the following criteria:

Â Â Â Â Â  (a) Personal desires and goals of the individual;

Â Â Â Â Â  (b) The right of the individual to live as independently as possible, in the least restrictive environment; and

Â Â Â Â Â  (c) The cost of the living arrangement compared to other types of living arrangements, based on the criteria in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (2) ÂArea agencyÂ means:

Â Â Â Â Â  (a) An established or proposed type A or type B Area Agency on Aging within a planning and service area designated under Section 305 of the Older Americans Act; or

Â Â Â Â Â  (b) Any public or nonprofit private agency which is designated as a type A or type B Area Agency on Aging under Section 305 of the Older Americans Act.

Â Â Â Â Â  (3) ÂArea agency boardÂ means the local policy-making board which directs the actions of the area agency within state and federal laws and regulations.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂDisabled personÂ means a person with a physical or mental disability:

Â Â Â Â Â  (a) Who is eligible for Supplemental Security Income or for general assistance; and

Â Â Â Â Â  (b) Who meets one of the following criteria:

Â Â Â Â Â  (A) Is mentally retarded, developmentally disabled or mentally or emotionally disturbed and resides in or needs placement in a residential program administered by the department.

Â Â Â Â Â  (B) Is an alcohol or drug abuser and resides in or needs placement in a residential program administered by the department.

Â Â Â Â Â  (C) Has a physical or mental disability other than those described in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (6) ÂElderlyÂ or Âelderly personsÂ means persons who are served by type A area agencies or type B area agencies or by the department and who are 60 years of age or older.

Â Â Â Â Â  (7) ÂLocal governmentÂ means a political subdivision of the state whose authority is general or a combination of units of general purpose local governments.

Â Â Â Â Â  (8) ÂPreadmission screeningÂ means a professional program within the department or type B area agencies, with staff that includes registered nurses and social workers, that assesses the needs of clients and recommends appropriate placements in residential programs administered by the department or type B area agencies.

Â Â Â Â Â  (9) ÂProtective servicesÂ means a service to be provided by the department directly or through type B area agencies, in response to the need for protection from harm or neglect to elderly persons and disabled persons.

Â Â Â Â Â  (10) ÂTitle XIXÂ means long term care and health services programs in Title XIX of the Social Security Act available to elderly persons and disabled persons.

Â Â Â Â Â  (11) ÂType A area agencyÂ means an area agency:

Â Â Â Â Â  (a) For which either the local government or the area agency board does not agree to accept local administrative responsibility for Title XIX; and

Â Â Â Â Â  (b) That provides a service to elderly persons.

Â Â Â Â Â  (12) ÂType B area agencyÂ means an area agency:

Â Â Â Â Â  (a) For which the local government agrees to accept local administrative responsibility for Title XIX;

Â Â Â Â Â  (b) That provides a service to elderly persons or to elderly persons and disabled persons who require services similar to those required by elderly persons; and

Â Â Â Â Â  (c) That uses the term Âdisabled servicesÂ or Âdisability servicesÂ in its title to communicate the fact that it provides services to both populations described in paragraph (b) of this subsection. [1981 c.784 Â§1; 1985 c.180 Â§4; 1989 c.224 Â§73; 1993 c.116 Â§2; 2001 c.900 Â§75]

Â Â Â Â Â  410.050 General policy. (1) The State of Oregon finds:

Â Â Â Â Â  (a) That the needs of the elderly population can be best served and planned for at the local community level;

Â Â Â Â Â  (b) That a longer life expectancy and a growing elderly population demands services be provided in a coordinated manner and a single local agency system for such services be instituted;

Â Â Â Â Â  (c) That local resources and volunteer help will augment state funds and needed personnel;

Â Â Â Â Â  (d) That local flexibility in providing services should be encouraged; and

Â Â Â Â Â  (e) That a single state agency should regulate and provide leadership to ensure that the elderly citizens of Oregon will receive the necessary care and services at the least cost and in the least confining situation.

Â Â Â Â Â  (2) The State of Oregon further finds that within budgetary constraints, it is appropriate that savings in nursing home services allocations within a planning and service area be reallocated to alternative care services under Title XIX and Oregon Project Independence in that area. [1981 c.784 Â§2; 1993 c.116 Â§3; 2005 c.22 Â§272]

Â Â Â Â Â  410.060 Policy for disabled persons served by department. (1) It is the policy of the State of Oregon that disabled persons served by the Department of Human Services shall also receive necessary services, as appropriate for their needs, from other state agencies.

Â Â Â Â Â  (2) In carrying out the provisions in subsection (1) of this section, the Department of Human Services shall negotiate interagency agreements and coordinate services with the Employment Department and the Department of Education for the provision of appropriate services to disabled clients of the Department of Human Services.

Â Â Â Â Â  (3)(a) Prior to approval of an appropriate living arrangement, as defined in ORS 410.040, administered by the Department of Human Services, all disabled persons shall be assessed by preadmission screening to insure the appropriateness of the living arrangement.

Â Â Â Â Â  (b) If a disabled person is diagnosed as, or is reasonably believed to be, mentally retarded or developmentally disabled, preadmission screening shall include an assessment by the Developmental Disability Diagnosis and Evaluation Service established under ORS 427.104.

Â Â Â Â Â  (4) The Department of Human Services in coordination with the Department of Education shall work with nursing homes which have one or more residents under 18 years of age to develop a program appropriate to the needs of such residents. [1981 c.784 Â§4; 1985 c.180 Â§5; 1989 c.224 Â§74; 2001 c.900 Â§76]

(State Administration)

Â Â Â Â Â  410.070 Duties of Department of Human Services; elderly and disabled persons. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Serve as the central state agency with primary responsibility for the planning, coordination, development and evaluation of policy, programs and services for elderly persons and disabled persons in Oregon.

Â Â Â Â Â  (b) Function as the designated state unit on aging, as defined in the Older Americans Act of 1965.

Â Â Â Â Â  (c) With the advice of the GovernorÂs Commission on Senior Services and the Oregon Disabilities Commission, develop long-range state plans for programs, services and activities for elderly persons and disabled persons. State plans should be revised biennially and should be based on area agency plans, statewide priorities and state and federal requirements.

Â Â Â Â Â  (d) Have the authority to transfer state and federal funds, except Title III of the Older Americans Act funds, from one area agency to another area agency or from one program or service to another program or service after consultation with the area agencies involved in the transfer. However, no area agency shall suffer a reduction in state or federal funds due to increased local funds.

Â Â Â Â Â  (e) Receive and disburse all federal and state funds allocated to the department and solicit, accept and administer grants, including federal grants or gifts made to the department or to the state and enter into contracts with private entities for the purpose of providing or contracting for case management services for long term care insurance for the benefit of elderly persons and disabled persons in this state.

Â Â Â Â Â  (f) Provide technical, training and program assistance to area agencies and assist them to provide such assistance to public and private agencies and organizations.

Â Â Â Â Â  (g) Assist area agencies to stimulate more effective use of existing resources and services for elderly persons and develop programs, opportunities and services which are not otherwise provided for elderly persons, with the aim of developing a comprehensive and coordinated system for the delivery of social services to elderly persons.

Â Â Â Â Â  (h) Assist local department offices and area agencies which have assumed responsibility for disabled services to stimulate more effective use of existing resources and to develop programs, opportunities and services which are not otherwise provided for disabled persons, with the aim of developing a comprehensive and coordinated system for the delivery of social services to disabled persons.

Â Â Â Â Â  (i) Serve within government and in the state at large as an advocate for elderly persons and disabled persons by holding hearings and conducting studies or investigations concerning matters affecting the health, safety and welfare of elderly persons and disabled persons and by assisting elderly persons and disabled persons to assure their rights to apply for and receive services and to be given fair hearings when such services are denied.

Â Â Â Â Â  (j) Process fiscal and client data for all area agencies.

Â Â Â Â Â  (k) Conduct regulatory functions with regard to program operation, by adopting rules for providing social services, including protective services, to elderly persons and disabled persons who need services that the department or area agencies are authorized to provide and rules for standard rate setting and quality assurance.

Â Â Â Â Â  (L) Provide information and technical assistance to the GovernorÂs Commission on Senior Services, the Oregon Disabilities Commission and the Medicaid Long Term Care Quality and Reimbursement Advisory Council and keep the commissions and the council continually informed of the activities of the department.

Â Â Â Â Â  (m) Make recommendations for legislative action to the Governor and to the Legislative Assembly, after consultation with the GovernorÂs Commission on Senior Services, the Oregon Disabilities Commission and the Medicaid Long Term Care Quality and Reimbursement Advisory Council.

Â Â Â Â Â  (n) Conduct research and other appropriate activities to determine the needs of elderly persons and disabled persons in this state, including, but not limited to, their needs for social and health services, and to determine what existing services and facilities, private and public, are available to elderly persons and disabled persons to meet those needs.

Â Â Â Â Â  (o) Maintain a clearinghouse for information related to the needs and interests of elderly persons and disabled persons.

Â Â Â Â Â  (p) Provide area agencies with assistance in applying for federal, state and private grants and identifying new funding sources.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, the department shall:

Â Â Â Â Â  (a) Determine type A and type B area agencies annual budget levels for Oregon Project Independence and Title III of the Older Americans Act expenditures.

Â Â Â Â Â  (b) For type B area agencies:

Â Â Â Â Â  (A) Determine annual budget levels for planning Title XIX reimbursed services. In determining the budget levels, the department shall retain contingency reserves against overruns and transfers in use of Title XIX funds.

Â Â Â Â Â  (B) Provide timely management information so the area agencies and the departmentÂs disability services units can manage Title XIX reimbursements within budgeted levels.

Â Â Â Â Â  (C) Determine annual budget levels for planning and administering programs relating to social, health, independent living and protective services for disabled persons for the departmentÂs disability services units and type B area agencies which have assumed local responsibility for the programs and clients transferred under section 2 (2), chapter 787, Oregon Laws 1989.

Â Â Â Â Â  (c) Make payments for services within a central processing system for:

Â Â Â Â Â  (A) A type A area agency, at the request of the agency, for Oregon Project Independence or Title III of the Older Americans Act expenditures, or both.

Â Â Â Â Â  (B) A type B area agency, for Title XIX and Oregon Project Independence expenditures, and at the request of the agency, for Title III of the Older Americans Act expenditures.

Â Â Â Â Â  (d) Assume program responsibility for Title XIX programs in areas served by type A area agencies and in areas where no area agency is designated.

Â Â Â Â Â  (e) Assume planning and program responsibilities for disabled persons in areas served by type A area agencies, in areas served by type B agencies that serve only elderly persons and in areas where no area agency exists.

Â Â Â Â Â  (3) When developing programs affecting elderly persons, the department shall consult with the GovernorÂs Commission on Senior Services.

Â Â Â Â Â  (4) When developing programs affecting disabled persons, the department shall consult with the Oregon Disabilities Commission. [1981 c.784 Â§3; 1989 c.224 Â§75; 1989 c.787 Â§1; 1991 c.122 Â§12; 1993 c.116 Â§4; 1995 c.667 Â§4; 2001 c.900 Â§77]

Â Â Â Â Â  410.072 Determination of annual budget levels for type B area agencies; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Adopt by rule a methodology for determining annual budget levels for type B area agencies for planning and administering programs for elderly persons and persons with disabilities that:

Â Â Â Â Â  (a) Includes both direct and indirect costs; and

Â Â Â Â Â  (b) Results in a budget level for a type B area agency that is not less than 95 percent of the amount that would otherwise be budgeted for a local department office serving elderly persons and persons with disabilities;

Â Â Â Â Â  (2) Determine annual budget levels for planning and administering programs for elderly persons and persons with disabilities for type B area agencies using the methodology adopted under subsection (1) of this section; and

Â Â Â Â Â  (3) Consider the budget levels determined under subsection (2) of this section when making recommendations to the Governor on the level of funding for type B area agencies each biennium. [2003 c.772 Â§2]

Â Â Â Â Â  410.074 Consultation with representatives of type B area agencies on rules establishing methodology. Before adopting the rules described in ORS 410.072, the Department of Human Services shall consult with representatives of type B area agencies. [2003 c.772 Â§4]

Â Â Â Â Â  Note: 410.074 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 410 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  410.075 Authority of department to hold title to property; rules. The Department of Human Services may take title to real and personal property in performing its duties under ORS 411.630, 411.708, 411.795, 414.105 and 416.310. Title shall be taken in the name of the department. The department may convey the property by deed or other appropriate conveyance under procedures adopted by rule of the department. [1993 c.249 Â§2; 2005 c.381 Â§23]

Â Â Â Â Â  410.080 Department as single state agency for federal programs. (1) The Department of Human Services is the designated single state agency for all federal programs under ORS 409.010, 410.040 to 410.320, 411.590 and 441.630.

Â Â Â Â Â  (2) Except as provided in ORS 410.070 (2)(d) and 410.100, the administration of services to clients under ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 shall be through area agencies, and shall comply with all applicable federal regulations. [1981 c.784 Â§7; 2001 c.900 Â§246; 2005 c.22 Â§273]

Â Â Â Â Â  410.090 Department to implement supportive social services for persons age 60 and older; rules. (1) The Department of Human Services is directed to develop and place in effect a program of supportive social services for persons age 60 or older.

Â Â Â Â Â  (2) The Department of Human Services is authorized to develop and adopt such rules as necessary for the sound, efficient and economical administration of the provisions of this section and ORS 410.320 to 410.340, including the implementation of a fee for service schedule based upon ability to pay, and to assure that no eligible person, resident in a skilled nursing home or intermediate care facility, shall be removed and placed in an alternative care program unless such services are determined to be more appropriate for the individual citizen based upon appropriate, individual, service considerations. [Formerly 184.865]

Â Â Â Â Â  410.100 When department to administer area agency programs. (1) In the event that a local government withdraws the designation of an area agency, or the Department of Human Services withdraws the area agency designation in accordance with the Older Americans Act, the department shall administer the services to clients previously performed by the area agency until a new area agency is designated.

Â Â Â Â Â  (2) The department may withdraw any particular program or service, except Title III of the Older Americans Act programs, from the area agency, and administer such programs and services. Before such action is taken, the department must consult with the director of the area agency and the chief elected official of the affected local government. Such action shall be taken by the department only when it can be shown the federal or state laws or rules have not been complied with, state or federal funds are not being expended for the purposes for which they were intended, or the elderly are not receiving appropriate services within available resources. Withdrawal of any particular program or service is appealable to the Governor after requesting a reconsideration by the Director of Human Services. [1981 c.784 Â§10; 2001 c.900 Â§78]

Â Â Â Â Â  410.110 Revolving fund. (1) On written request of the Department of Human Services, the Oregon Department of Administrative Services shall draw warrants on amounts appropriated to the Department of Human Services for operating expenses for use by the Department of Human Services as a revolving fund. The revolving fund shall not exceed the aggregate sum of $50,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the Department of Human Services may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the Department of Human Services to pay for travel expenses for employees of the Department of Human Services and for any consultants or advisers for whom payment of travel expenses is authorized by law, or advances therefor, or for purchases required from time to time or for receipt or disbursement of federal funds available under federal law.

Â Â Â Â Â  (3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the Department of Human Services and by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the Department of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [1981 c.784 Â§24]

Â Â Â Â Â  410.120 Senior and Disabled Services Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Senior and Disabled Services Account. All moneys in the Senior and Disabled Services Account are continuously appropriated for and shall be used by the Department of Human Services for the respective purposes authorized by law. The moneys in the Senior and Disabled Services Account and all appropriations for the Department of Human Services shall be subject to allotment made by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Senior and Disabled Services Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The unobligated balance in the Senior and Disabled Services Account on June 30 of each odd-numbered year shall be determined by the Department of Human Services as of September 30 following the close of each biennium and certified to the Oregon Department of Administrative Services. The amount certified pursuant to this subsection shall revert to the General Fund and become available for general governmental purposes. [1981 c.784 Â§25; 1989 c.787 Â§11]

Â Â Â Â Â  410.125 Residential Care Facility Licensing Moratorium Fee Subaccount. (1) The Residential Care Facility Licensing Moratorium Fee Subaccount is established in the Senior and Disabled Services Account established under ORS 410.120. Fees collected by the Department of Human Services under section 3, chapter 690, Oregon Laws 2005, shall be deposited in the Residential Care Facility Licensing Moratorium Fee Subaccount. Moneys deposited in the subaccount are continuously appropriated to the department.

Â Â Â Â Â  (2) Notwithstanding ORS 410.120 (3), moneys in the subaccount at the end of a biennium are retained in the subaccount and do not revert to the General Fund. [2005 c.690 Â§7]

Â Â Â Â Â  Note: 410.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 410 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  410.130 [1981 c.784 Â§26; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  410.140 Records; rules. The Department of Human Services shall make and enforce rules governing the custody, use and preservation of the records, papers, files and communications by any other agency or department of government or person to which the records may be furnished. Use shall be limited to the purposes for which the records are furnished and by the provisions of the law under which they may be furnished. [1981 c.784 Â§27]

Â Â Â Â Â  410.150 Use of files; confidentiality; privileged communications. For the protection of applicants for and recipients of services, the Department of Human Services shall not disclose or use the contents of any records, files, papers or communications for purposes other than those directly connected with the administration of the laws of Oregon, and these records, files, papers and communications are considered confidential subject to the rules of the Department of Human Services, except as otherwise provided in ORS 411.320. In any judicial proceedings, except proceedings directly connected with the administration of public assistance laws, their contents are considered privileged communications. [1981 c.784 Â§28; 1997 c.581 Â§2]

Â Â Â Â Â  410.160 Limitation on estate claims. Nothing in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 extends estate claims requirements and procedures related to certain Title XIX services under current Oregon statutes and federal regulations to other services. [1981 c.784 Â§36; 1993 c.116 Â§5; 2005 c.22 Â§274]

Â Â Â Â Â  410.180 Long term care reimbursement audit manual. In carrying out the reimbursement system stated in the state policy on long term care reimbursement, the Department of Human Services shall develop, publish and make available an audit manual. The audit manual shall include clear guidelines on costs that are approved for reimbursement. [1983 c.406 Â§2]

Â Â Â Â Â  Note: 410.180 and 410.190 were enacted into law by the Legislative Assembly and were added to and made a part of ORS chapter 410 but not to any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  410.190 Representation of corporation in contested case proceedings before department. (1) Notwithstanding ORS 8.690, 9.160, 9.320, ORS chapter 180, ORS 203.145 or other law, in any contested case proceeding before the Department of Human Services, a corporation may be represented by an attorney or by any officer or authorized agent or employee of the corporation.

Â Â Â Â Â  (2) As used in this section, ÂcorporationÂ includes a public or private corporation, whether or not organized for profit. [1987 c.428 Â§34b]

Â Â Â Â Â  Note: See note under 410.180.

(Area Agencies)

Â Â Â Â Â  410.210 Area agency advisory councils; membership; duties. (1) Each area agency shall have an area agency advisory council, with members appointed by the area agency board.

Â Â Â Â Â  (a) For a type A area agency, membership of the council shall include consumers of services provided primarily to elderly persons under Department of Human Services programs, including low income and minority persons.

Â Â Â Â Â  (b) A type B area agency that serves elderly and disabled persons shall have two advisory councils. One shall include persons described in paragraph (a) of this subsection. The second shall be a disability services advisory council. That council shall have as a majority of its members disabled persons and shall include consumers of services and other interested persons. Any disability services advisory council in existence at the time the area agency assumes responsibility for providing services to disabled persons shall become the disability services advisory council for the area agency.

Â Â Â Â Â  (2) Each area agency advisory council shall:

Â Â Â Â Â  (a) Recommend basic policy guidelines for the administration of the activities of the area agencies on behalf of elderly persons or disabled persons, and advise the area agency on questions of policy.

Â Â Â Â Â  (b) Advise the area agency with respect to development of the area plan and budget, and review and comment on the completed area plan and budget before its transmittal to the Director of Human Services.

Â Â Â Â Â  (c) Review and evaluate the effectiveness of the area agency in meeting the needs of elderly persons or disabled persons in the planning and service area.

Â Â Â Â Â  (d) Meet at least quarterly. The meetings are subject to ORS 192.610 to 192.690. [1981 c.784 Â§11; 1989 c.224 Â§76; 1991 c.67 Â§101; 1993 c.116 Â§1; 2001 c.900 Â§79]

Â Â Â Â Â  410.220 Use of state and local resources. Each area agency may use, with the consent of state and municipal departments and agencies, their services, equipment, facilities and personnel, and pay therefor, within the limits of its resources, as agreed between the agencies and cooperate with other public and private agencies as to the use of services, equipment and facilities. [1981 c.784 Â§14]

Â Â Â Â Â  410.230 Expenditure of local funds not required. Nothing in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 requires an area agency or local governmental unit to expend local funds for the purpose of maintaining or expanding services to elderly and disabled persons. [1981 c.784 Â§37; 1989 c.224 Â§77; 2005 c.22 Â§275]

(Type A Agencies)

Â Â Â Â Â  410.240 Operation of type A agencies. On and after October 1, 1981, a type A area agency shall operate in the same manner as it operated with local administrative responsibility for Title III of the Older Americans Act and Oregon Project Independence before October 1, 1981. Nothing in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 requires a type A area agency to become a type B area agency. [1981 c.784 Â§8; 2005 c.22 Â§276]

Â Â Â Â Â  410.250 Duties of type A agencies. Each type A area agency shall:

Â Â Â Â Â  (1) Conduct local planning functions for Title III of the Older Americans Act and Oregon Project Independence.

Â Â Â Â Â  (2) Develop a local plan for service delivery that complies with federal and state requirements and is in accord with locally determined objectives consistent with the state policy on aging. This plan shall be reviewed and approved by the Department of Human Services.

Â Â Â Â Â  (3) Assess the needs of elderly persons within the planning and service delivery area for service for social and health services, and determine what resources are currently available to meet those needs.

Â Â Â Â Â  (4) Assume the responsibility of determining services required to meet the needs of elderly persons, assure that such services are provided within the resources available and determine when such services are no longer needed.

Â Â Â Â Â  (5) Endeavor to coordinate and expand existing resources in order to develop within its planning and service area a comprehensive and coordinated system for the delivery of social and health services to elderly persons.

Â Â Â Â Â  (6) Serve as an advocate within government and within the community at large for the interests of elderly persons within its planning and service area.

Â Â Â Â Â  (7) Make grants to or enter into contracts with any public or private agency for the provision of social or health services not otherwise sufficiently available to elderly persons within the planning and service area.

Â Â Â Â Â  (8) Monitor and evaluate the activities of its service providers to insure that the services being provided comply with the terms of the grant or contract. Where a provider is found to be in breach of the terms of its grant or contract, the area agency shall enforce the terms of the grant or contract.

Â Â Â Â Â  (9) Conduct research, evaluation, demonstration or training activities appropriate to the achievement of the goal of improving the quality of life for elderly persons within its planning and service area.

Â Â Â Â Â  (10) Comply with department requirements that have been developed in consultation with the area agencies for client and fiscal information and provide to the department information necessary for federal and state reporting, program evaluation, program management, fiscal control and research needs. [1981 c.784 Â§12]

(Type B Agencies)

Â Â Â Â Â  410.270 Operation of type B agencies. (1) A local government shall be responsible for all actions of a type B area agency in its jurisdiction, including but not limited to the accountability for funds and compliance with federal and state laws and rules. Such responsibility shall include all geographic areas in which the type B area agency is designated to operate.

Â Â Â Â Â  (2) The respective local government shall appoint a director of the type B area agency in its jurisdiction who must meet minimum qualifications established by the Department of Human Services. The director shall serve with the continuing approval of the Director of Human Services. Continuing approval may be withdrawn by the Director of Human Services only when it can be shown that the state or federal rules have not been complied with by the type B area agency, state or federal funds are not being expended for the purposes for which they were intended or the elderly are not receiving appropriate services within available funds. Withdrawal of continuing approval is appealable to the Governor by the local government after requesting a reconsideration by the Director of Human Services. [1981 c.784 Â§9; 1991 c.67 Â§102; 2001 c.900 Â§80]

Â Â Â Â Â  410.280 Duties of type B agencies. Each type B area agency shall:

Â Â Â Â Â  (1) Comply with the provisions of ORS 410.250 (1) and (3) to (10).

Â Â Â Â Â  (2) Conduct local planning functions for Title XIX of the Social Security Act.

Â Â Â Â Â  (3) Develop a local plan for service delivery subject to review and approval by the Department of Human Services and the responsible unit of local government that complies with federal and state requirements and in accord with locally determined objectives consistent with the state policy on aging.

Â Â Â Â Â  (4) Provide protective services within available resources. [1981 c.784 Â§13; 1993 c.116 Â§6]

Â Â Â Â Â  410.290 Conditions to designation as type B agency; plan of operation. (1) Prior to the designation of an area agency as a type B area agency, the area agency, the responsible unit of local government and the Department of Human Services must jointly agree upon a plan under which the area agency will operate.

Â Â Â Â Â  (2) The plan described in subsection (1) of this section shall:

Â Â Â Â Â  (a) Establish an administrative structure and qualifications for key personnel that reflect the population to be served.

Â Â Â Â Â  (b) Be developed in coordination with the appropriate local mental health authority.

Â Â Â Â Â  (c) Include any necessary interagency agreements regarding which agency is to have responsibility for each specific group of clients under 60 years of age.

Â Â Â Â Â  (d) Address necessary transfers of staff, available equipment and administrative and service funds.

Â Â Â Â Â  (e) Be prepared with the participation of potentially affected clients, staff and other individuals at the local level, including but not limited to physically disabled individuals. [1981 c.784 Â§16; 1989 c.224 Â§78]

Â Â Â Â Â  410.295 Authority of type B agency to regulate adult foster homes. (1) The Director of Human Services may delegate the following functions pertaining to regulation of adult foster homes for elderly persons and disabled persons to a type B area agency:

Â Â Â Â Â  (a) Conducting inspections and issuing and renewing licenses under ORS 443.735;

Â Â Â Â Â  (b) Investigating complaints under ORS 443.765; and

Â Â Â Â Â  (c) Other regulatory functions designated by the director by rule.

Â Â Â Â Â  (2) This section does not apply to adult foster homes in counties that have been granted an exemption under ORS 443.780.

Â Â Â Â Â  (3) As used in this section, Âadult foster homeÂ has the meaning given that term in ORS 443.705. [2005 c.219 Â§2]

Â Â Â Â Â  410.300 Transfer of state employees to type B agency; conditions. (1) A type B area agency may contract with the Department of Human Services for services of state employees or have such employees transferred to employment by the area agency by transfer agreement.

Â Â Â Â Â  (2) State employees whose services have been contracted to a type B area agency shall be supervised for program purposes by the area agency.

Â Â Â Â Â  (3) If state employees are transferred to a type B area agency, the provisions of ORS 236.610 to 236.640 shall apply.

Â Â Â Â Â  (4) Prior to transfer of any state employee to any other public employer under ORS 409.010, 410.040 to 410.320, 411.590 and 441.630, at a date to be determined by the Director of Human Services, each type B area agency shall prepare a plan in coordination with local staff of the department for implementation of ORS 409.010, 410.040 to 410.320, 411.590 and 441.630. The plan shall show how statutory responsibilities are to be met and how all staff are to be utilized. [1981 c.784 Â§15; 1993 c.18 Â§98; 2001 c.900 Â§81; 2005 c.22 Â§277]

GOVERNORÂS COMMISSION ON SENIOR SERVICES

Â Â Â Â Â  410.320 GovernorÂs Commission on Senior Services. (1) The GovernorÂs Commission on Senior Services is created. The commission shall consist of at least 21 members appointed by the Governor for terms of three years.

Â Â Â Â Â  (2) Prior to making appointments, the Governor shall request and consider recommendations from the area agencies on aging and other interested senior organizations. The Governor shall designate a member to serve at the pleasure of the Governor as chairperson for a term of two years with such duties as the Governor shall prescribe. The membership of the commission shall be composed of persons broadly representative of major public and private agencies who are experienced in or have demonstrated particular interest in the special needs of elderly persons, including persons who have been active in organizations and advocates on behalf of elderly persons. Additionally, membership shall include persons who are active in advocacy organizations representing the interests of disabled persons who are served in programs under the Department of Human Services and consumers of services provided primarily to elderly persons and disabled persons under department programs, including low income, minority and disabled persons. At least a majority of members shall be 60 years of age or older.

Â Â Â Â Â  (3) The GovernorÂs Commission on Senior Services shall advise the Governor and the Director of Human Services on needs of elderly persons, and recommend actions by the Governor, the Department of Human Services, other governmental entities and the private sector, appropriate to meet such needs.

Â Â Â Â Â  (4) The commission shall have authority to study programs and budgets of all state agencies that affect elderly persons. After such study, the commission shall make recommendations to the Governor and to the agencies involved. Such recommendations shall be designed to provide coordination of programs for elderly persons, to avoid unnecessary duplication in provision of services, and to point out gaps in provision of services. The commission shall also recommend development of a comprehensive plan for delivery of services to elderly persons. In carrying out these tasks, the commission shall coordinate its efforts with other advisory groups within the Department of Human Services to avoid duplication of effort.

Â Â Â Â Â  (5) The commission shall promote responsible statewide advocacy for elderly persons.

Â Â Â Â Â  (6) Members of the commission, other than legislators, shall be entitled to compensation and expenses as provided in ORS 292.495. [Formerly 184.900; 1983 c.740 Â§130; 1989 c.224 Â§79; 1991 c.67 Â§103; 2001 c.900 Â§82]

Â Â Â Â Â  410.330 Legislator members; expenses. (1) In addition to the members of the GovernorÂs Commission on Senior Services appointed under ORS 410.320, the President of the Senate shall appoint one member from the Senate and the Speaker of the House of Representatives shall appoint one member from the House of Representatives. If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the appropriate house to exercise powers as a member of the commission except that the alternate shall not preside if the Speaker or President is chairperson.

Â Â Â Â Â  (2) The members of the commission appointed under subsection (1) of this section shall be entitled to payment of compensation and expenses under ORS 171.072 from funds appropriated to the Legislative Assembly. [Formerly 184.905; 1983 c.740 Â§131; 1987 c.879 Â§15]

Â Â Â Â Â  410.340 Appointments to fill vacancies. In case of a vacancy on the GovernorÂs Commission on Senior Services, the appointing authority shall appoint a successor for the remainder of the unexpired term. [Formerly 184.910; 1983 c.740 Â§132]

OREGON PROJECT INDEPENDENCE

Â Â Â Â Â  410.410 Definitions for ORS 410.410 to 410.480. As used in ORS 410.410 to 410.480:

Â Â Â Â Â  (1) ÂAuthorized agencyÂ means any organization designated by the Department of Human Services as an area agency on aging.

Â Â Â Â Â  (2) ÂAuthorized serviceÂ means any service designated by the department pursuant to rule to be eligible for Oregon Project Independence funding.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂHome health serviceÂ means items and services furnished to an individual by a home health agency, or by others under arrangement with such agency, on a visiting basis in a place of temporary or permanent residence used as the individualÂs home for the purpose of maintaining that individual at home.

Â Â Â Â Â  (5) ÂService providerÂ means any agency or program that provides one or more authorized services under Oregon Project Independence. [1981 c.186 Â§1; 1983 c.740 Â§133]

Â Â Â Â Â  410.420 Use of funds; rules. (1) Funds appropriated for Oregon Project Independence shall only be expended for the following authorized services:

Â Â Â Â Â  (a) Homemaker;

Â Â Â Â Â  (b) Housekeeper;

Â Â Â Â Â  (c) Chore;

Â Â Â Â Â  (d) Escort;

Â Â Â Â Â  (e) Home health;

Â Â Â Â Â  (f) Personal care service;

Â Â Â Â Â  (g) Elderly day care; and

Â Â Â Â Â  (h) Other services authorized by the Department of Human Services.

Â Â Â Â Â  (2) The department shall adopt rules to implement ORS 410.410 to 410.480. [1981 c.186 Â§2; 1983 c.740 Â§134; 2001 c.900 Â§83]

Â Â Â Â Â  410.422 Oregon Project Independence Fund. (1) The Oregon Project Independence Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon Project Independence Fund shall be credited to the Oregon Project Independence Fund. Moneys in the Oregon Project Independence Fund at the end of a biennium are retained in the Oregon Project Independence Fund and do not revert to the General Fund.

Â Â Â Â Â  (2) The Oregon Project Independence Fund consists of moneys appropriated to the fund by the Legislative Assembly, interest earned by the fund, moneys contributed to the fund by donors and moneys transferred to the fund under ORS 311.701.

Â Â Â Â Â  (3) Moneys in the Oregon Project Independence Fund are continuously appropriated to the Department of Human Services for the purpose of funding Oregon Project Independence as provided in ORS 410.410 to 410.480. [2005 c.749 Â§1]

Â Â Â Â Â  410.425 Separate accounts for persons age 60 and over and for persons with AlzheimerÂs disease or related disorders. Except as provided in ORS 410.422, the funds available for purposes of ORS 410.410 to 410.480 shall be kept in separate accounts in the General Fund. One account shall be used for funds appropriated for persons otherwise eligible who are 60 years of age or older. The other account shall be used for funds appropriated for persons otherwise eligible who have AlzheimerÂs disease or a related disorder. [1987 c.692 Â§3; 2005 c.749 Â§2]

Â Â Â Â Â  410.430 Eligibility for services under ORS 410.410 to 410.480. (1) In order to qualify for services from an authorized agency or service provider, each client or recipient must:

Â Â Â Â Â  (a) Be 60 years old or older or have been diagnosed as having AlzheimerÂs disease or a related disorder;

Â Â Â Â Â  (b) Not be receiving financial assistance from the Department of Human Services, except food stamp benefits and limited medicare reimbursement benefits administered by the department; and

Â Â Â Â Â  (c) Be assessed to be at the risk of entering an institution.

Â Â Â Â Â  (2) Eligibility determination shall be required before any client may receive services from an authorized agency or service provider. [1981 c.186 Â§3; 1987 c.692 Â§1; 1997 c.581 Â§3; 1999 c.59 Â§105; 2001 c.900 Â§84]

Â Â Â Â Â  410.435 Expansion of Oregon Project Independence; rules. (1) Notwithstanding ORS 410.430 and subject to the conditions described in subsection (2) of this section, the Department of Human Services shall adopt rules:

Â Â Â Â Â  (a) Expanding the eligibility requirements of Oregon Project Independence to cover persons 19 years of age or older with physical disabilities; and

Â Â Â Â Â  (b) Expanding authorized services under Oregon Project Independence to include:

Â Â Â Â Â  (A) Public education on long term care planning and resources;

Â Â Â Â Â  (B) Establishment and maintenance of a website on long term care planning and resources; and

Â Â Â Â Â  (C) Long term care case management and case planning services offered for a fee to persons who are not eligible for services from Oregon Project Independence.

Â Â Â Â Â  (2) The department may not adopt the rules expanding Oregon Project Independence described in subsection (1) of this section unless the amount of moneys in the Oregon Project Independence Fund established in ORS 410.422 is sufficient to provide services to eligible clients under ORS 410.410 to 410.480 and is sufficient to fund the expansion of the program to persons with physical disabilities and the additional authorized services described in subsection (1) of this section.

Â Â Â Â Â  (3) Rules adopted under subsection (1) of this section are valid only for the biennium in which the rules are adopted. [2005 c.749 Â§9]

Â Â Â Â Â  410.440 Priorities for services. (1) Eligible clients shall receive authorized services on a priority basis, with highest priorities receiving services first.

Â Â Â Â Â  (2) Priority for receipt of authorized services shall be:

Â Â Â Â Â  (a) Clients already receiving authorized service as long as their condition indicates services are needed.

Â Â Â Â Â  (b) Clients who are to be placed immediately in an institution if needed authorized services are not provided.

Â Â Â Â Â  (c) Clients who are probably to be placed in an institution if needed authorized services are not provided. [1981 c.186 Â§4]

Â Â Â Â Â  410.450 Determinations of eligibility. (1) Eligibility determinations and determinations of services for Oregon Project Independence shall be made in accordance with rules of the Department of Human Services.

Â Â Â Â Â  (2) Determination of services shall be based on each clientÂs financial, physical, functional, medical and social need for such services.

Â Â Â Â Â  (3) Clients who appear eligible for services provided by the department because of disability or age and income shall be encouraged to apply to the department for service. [1981 c.186 Â§5; 1983 c.740 Â§135; 2005 c.22 Â§278]

Â Â Â Â Â  410.460 Computation of allowable costs. Allowable costs by authorized agencies are those associated with the direct provision of services to clients and such administrative costs as may be required to assure adequate services and to provide information to the Department of Human Services. [1981 c.186 Â§6; 1983 c.740 Â§136]

Â Â Â Â Â  410.470 Fees; collection; records; use. (1) The Department of Human Services shall establish fees for services provided under ORS 410.410 to 410.480 after consultation with area agencies on aging. The fees may differ for different areas and for different income levels.

Â Â Â Â Â  (2) Fees established under subsection (1) of this section shall be charged to all clients.

Â Â Â Â Â  (3) A record of all fees collected shall be kept by each authorized agency and made available upon request to the department.

Â Â Â Â Â  (4) Nothing prevents any client of Oregon Project Independence from making a contribution.

Â Â Â Â Â  (5) Fees and any contribution must be used to expand services. [1981 c.186 Â§7; 1983 c.740 Â§137; 2005 c.749 Â§10]

Â Â Â Â Â  410.480 Required record keeping; audit. (1) Each authorized agency and service provider shall maintain books, records, documents and accounting procedures which reflect costs and such other activities as the Department of Human Services may require. The books, records and documents shall be made available to the department upon request.

Â Â Â Â Â  (2) Each authorized agency shall submit to the department an audit of its financial records annually. Such audits shall be conducted by an individual holding a permit issued by the Oregon Board of Accountancy under ORS 673.010 to 673.457.

Â Â Â Â Â  (3) Fiscal and program reports shall be completed on forms provided by the department and be submitted to the department by the specified due dates.

Â Â Â Â Â  (4) The use or disclosure by any party of any information concerning a recipient or client of authorized services described in ORS 410.410 to 410.480 for any purpose not directly connected with the administration of the responsibilities of the department, or an authorized agency or a service provider is prohibited except with written consent of the recipient, or the legal representative thereof. [1981 c.186 Â§8; 1983 c.740 Â§138; 1999 c.322 Â§39]

ADULT DAY CARE SERVICE

Â Â Â Â Â  410.485 Legislative findings. The Legislative Assembly finds that there is a need for the Department of Human Services to promote the availability of adult day care services and that flexibility in the combination of adult day care with other community-based services gives individuals who would otherwise be placed in restrictive care settings a greater variety of choices. [1991 c.787 Â§1]

Â Â Â Â Â  410.490 Duties of department; rules. (1) To provide greater flexibility and availability of services, the Department of Human Services shall apply for waiver of federal statutory and regulatory requirements to make adult day care services available under ORS chapter 414.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules consistent with the rules adopted under ORS 410.495, that include a provision identifying adult day care as a service available for recipients eligible for medical assistance.

Â Â Â Â Â  (3) As used in ORS 410.485 and this section, Âadult day careÂ means community-based group programs designed to meet the needs of functionally and cognitively impaired adults through individual plans of care that are structured, comprehensive and provide a variety of health, social and related support services in protective settings during part of the day but provide less than 24-hour care. [1991 c.787 Â§Â§2,3]

Â Â Â Â Â  410.495 Registry for adult day care programs in state. (1) The Department of Human Services shall develop a registry of all adult day care programs in Oregon.

Â Â Â Â Â  (2) The department shall adopt rules, to be followed voluntarily, substantially consistent with standards established by the Oregon Association of Adult Day Care Services regarding adult day care programs. Each program in the registry shall indicate for inclusion in the registration data the extent to which the program agrees to operate in conformity with the rules adopted under this section.

Â Â Â Â Â  (3) As used in this section, Âadult day careÂ means a community-based group program designed to meet the needs of functionally or cognitively impaired adults through an individual plan of care. ÂAdult day careÂ means a structured, comprehensive program that provides a variety of health, social and related support services in a protective setting during part of a day but for less than 24 hours. [1991 c.788 Â§1]

LONG TERM CARE

(Assessment of Needs)

Â Â Â Â Â  410.505 Definitions for ORS 410.505 to 410.545. As used in ORS 410.505 to 410.545:

Â Â Â Â Â  (1) ÂAdmission assessmentÂ means a professional program that provides an assessment of the long term care needs of persons applying for or considering admission to an intermediate care facility or who have remained in a skilled nursing facility for more than 30 days, and who are not or do not appear to be Medicaid eligible. The program includes providing information regarding appropriate service and placement alternatives, including nursing facilities and community-based options. The program includes all services necessary to comply with the minimum federal criteria for preadmission screening established by the Health Care Financing Administration under the Omnibus Budget Reconciliation Act of 1987. The admission assessment shall provide the applicant with appropriate options but the recommendation of the admission assessment team is not binding; the applicant has the right to choose from any options which are available.

Â Â Â Â Â  (2) ÂIntermediate care facilityÂ means a facility as defined in ORS 442.015 and which is Medicaid certified.

Â Â Â Â Â  (3) ÂSkilled nursing facilityÂ means a facility as defined in ORS 442.015 and which is Medicaid certified. [1989 c.912 Â§2]

Â Â Â Â Â  410.510 Establishment of procedure for assessment. For reasons stated in ORS 410.030 (2), the Department of Human Services shall establish a procedure for assessment of the long term care needs of each person making application for admission to an intermediate care facility and for each person who remains in a skilled nursing facility for more than 30 days. [1989 c.912 Â§3]

Â Â Â Â Â  410.515 Notice of availability of admission assessment services; disclosure form; department to provide services; maximum fees. (1) Prior to admission to an adult foster home, as defined in ORS 443.705, a residential care facility, as defined in ORS 443.400, an assisted living facility or a nursing facility that is not Medicaid certified, the person seeking admission shall be advised by the facility of the availability of admission assessment services at the personÂs own expense and shall sign a disclosure form indicating that the person has been so advised.

Â Â Â Â Â  (2) The Department of Human Services shall establish a fee and provide assessment services to such persons upon request. The department shall establish a maximum fee that certified programs may charge such persons.

Â Â Â Â Â  (3) Adult foster homes, residential care facilities, assisted living facilities and nursing facilities that are not Medicaid certified shall maintain a record of such disclosure forms and shall make them available to the department or area agencies on aging upon request. [1989 c.912 Â§10]

Â Â Â Â Â  410.520 When assessment to occur; exceptions. (1) Subject to subsection (2) of this section, admission screening shall occur:

Â Â Â Â Â  (a) Before admission to an intermediate care facility; and

Â Â Â Â Â  (b) Within seven days following the 30th day from admission to a skilled nursing facility.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply for the following:

Â Â Â Â Â  (a) Patients transferred from one facility to another providing the same level of care;

Â Â Â Â Â  (b) Patients who are returning to an intermediate care facility after having entered acute care facilities from such facilities;

Â Â Â Â Â  (c) Patients who are being admitted to an intermediate care facility for less than 30 days. If a patient is admitted under this paragraph and is to remain in the facility for more than 30 days, the patient shall receive an assessment within seven days following the 30th day from admission;

Â Â Â Â Â  (d) Patients who must be admitted immediately to a nursing facility. Patients admitted under this paragraph shall receive an assessment within seven days of admission;

Â Â Â Â Â  (e) Patients who are entering a nursing home that is part of a continuing care retirement community; and

Â Â Â Â Â  (f) Patients discharged from an acute care facility who opt to receive assessment services beyond the minimum federal criteria from the Department of Human Services or an area agency on aging rather than from a certified program may receive these additional assessment services within seven days of admission. [1989 c.912 Â§4]

Â Â Â Â Â  410.525 Disclosure of fees; waiver of assessment; additional assessment services. (1) If the admission assessment is performed by a certified program, the program shall disclose to the person receiving the assessment any portion of the fee that may be charged to that person, and shall inform the person of the right of the person to receive an assessment from the Department of Human Services or an area agency on aging at no charge.

Â Â Â Â Â  (2) The department or area agencies on aging shall not charge any portion of the fee to the person receiving the assessment.

Â Â Â Â Â  (3) Once the person or persons performing the assessment have met the minimum federal criteria, the person receiving the assessment shall have the option to receive additional assessment services and information regarding appropriate placement alternatives. The person shall sign a form to be developed by the department indicating the personÂs preference. [1989 c.912 Â§6]

Â Â Â Â Â  410.530 Department authority; delegation; advisory committee; rules. (1) The Department of Human Services has the following authority which it may delegate to any program certified by the department to provide assessment services:

Â Â Â Â Â  (a) To provide information and education to the general public, hospitals, nursing facilities and physicians regarding availability of the assessment program.

Â Â Â Â Â  (b) To accept referrals from individuals, families, physicians, human service professionals, nursing home professionals, social service agencies or other organizations.

Â Â Â Â Â  (c) To assess the long term care needs of referred persons.

Â Â Â Â Â  (d) To identify available noninstitutional services to meet the needs of referred persons, including public and private case management services.

Â Â Â Â Â  (e) To prepare, explain and document recommendations for persons receiving assessment program services as to the need for skilled nursing care, for intermediate care as provided in a facility or for other care which is available in the community.

Â Â Â Â Â  (f) To inform referred persons of the extent to which home and community-based services are available, and of their right to choose among the appropriate alternatives that may be available, in consultation with an attending physician and a family member.

Â Â Â Â Â  (g) To provide public education targeted at older persons, care givers and families regarding alternative long term care services.

Â Â Â Â Â  (h) To determine and publish minimum qualifications for members of the admission assessment team.

Â Â Â Â Â  (2)(a) After consultation with the committee appointed under subsection (3) of this section, the Department of Human Services shall adopt by rule criteria and procedures for certifying and decertifying public or private admission assessment programs and contracting with certified programs. The department shall establish a maximum fee that a certified program may charge for assessment services. The rules shall specify that a certified program may not charge the person receiving assessment services for any portion of the fee associated with the services necessary to meet the minimum federal criteria.

Â Â Â Â Â  (b) In certifying a program, the department shall determine that the program includes:

Â Â Â Â Â  (A) Adequately trained personnel;

Â Â Â Â Â  (B) Information regarding appropriate service and placement alternatives, including nursing facilities and community-based options;

Â Â Â Â Â  (C) Provisions to the applicant of information about appropriate options; and

Â Â Â Â Â  (D) Prohibition of an assessment being provided by any certified program which has any financial interest in the facility to which placement is recommended.

Â Â Â Â Â  (c) The program shall not require the recommendation of the admission team be binding and the applicant has the right to choose from any options that are available.

Â Â Â Â Â  (3) The Director of Human Services shall appoint an advisory committee to advise the department in certifying and decertifying programs that provide or fail to provide the service described in this section. The director shall appoint representatives from the Oregon Association of Hospitals, the Oregon Health Care Association, the Oregon Association of Homes for the Aging and representatives of organizations of seniors. [1989 c.912 Â§5; 1991 c.67 Â§104]

Â Â Â Â Â  410.535 Rules. The Department of Human Services shall adopt rules to carry out the provisions of ORS 410.505 to 410.545, including, but not limited to:

Â Â Â Â Â  (1) Granting exceptions to ORS 410.540; and

Â Â Â Â Â  (2) Insuring confidentiality of all client information gathered during the admission assessment process. [1989 c.912 Â§8]

Â Â Â Â Â  410.540 Compliance as condition for licensure. Compliance with the provisions of ORS 410.505 to 410.545 shall be a condition for licensure as a nursing facility. [1989 c.912 Â§7]

Â Â Â Â Â  410.545 Implementation of ORS 410.505 to 410.545 requires federal funding. Implementation of ORS 410.505 to 410.545 is subject to federal fund participation of the admission assessment activities specified in ORS 410.510 to 410.530. [1989 c.912 Â§12]

(Advisory Council)

Â Â Â Â Â  410.550 Medicaid Long Term Care Quality and Reimbursement Advisory Council; membership; duties. (1) The Medicaid Long Term Care Quality and Reimbursement Advisory Council is created, to consist of 12 members. Appointed members shall be residents of the State of Oregon and representative of the geographic locations of all long term care facilities and community-based care facilities in this state. The members shall include:

Â Â Â Â Â  (a) The Long Term Care Ombudsman, who shall serve as a standing member of the council;

Â Â Â Â Â  (b) A representative of the GovernorÂs Commission on Senior Services, to be appointed by the commission;

Â Â Â Â Â  (c) A representative of the Oregon Disabilities Commission, to be appointed by the commission;

Â Â Â Â Â  (d) A representative of the Oregon Association of Area Agencies on Aging and Disabilities, to be appointed by the Governor;

Â Â Â Â Â  (e) A representative of a senior or disabilities advocacy organization or an individual who advocates on behalf of seniors or persons with disabilities, to be appointed by the Governor;

Â Â Â Â Â  (f) A nursing home administrator licensed under ORS 678.710 to 678.840 who has practiced continuously in Oregon in long term care for three years immediately preceding appointment, to be appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (g) Two consumers of long term care facilities or community-based care facilities or family members of such residents, to be appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (h) A director of nurses of an Oregon long term care facility who has practiced in this state in long term care for three years preceding appointment, to be appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (i) A representative of an assisted living facility or a residential care facility, to be appointed by the President of the Senate;

Â Â Â Â Â  (j) A representative of an adult foster home, to be appointed by the President of the Senate; and

Â Â Â Â Â  (k) An in-home care agency provider, to be appointed by the President of the Senate.

Â Â Â Â Â  (2) The term of office for each member appointed under this section shall be three years or until a successor has been appointed and qualified.

Â Â Â Â Â  (3) Members of the council shall receive no compensation for their services but unpaid volunteers not otherwise compensated shall be allowed actual and necessary travel expenses incurred in the performance of their duties.

Â Â Â Â Â  (4) The council shall:

Â Â Â Â Â  (a) Elect a chairperson from among its members and elect or appoint a secretary, each of whom shall hold office for one year or until successors are elected;

Â Â Â Â Â  (b) Hold an annual meeting and hold other meetings at such times and places as the Department of Human Services or the chairperson of the council may direct;

Â Â Â Â Â  (c) Keep a record of its proceedings that is open to inspection at all times; and

Â Â Â Â Â  (d) Act in an advisory capacity to the department on matters pertaining to quality of long term care facilities and community-based care facilities and reimbursement for long term care services and community-based care services. [1995 c.667 Â§1; 2001 c.104 Â§142]

Â Â Â Â Â  410.555 Submission of changes to Medicaid reimbursement system to council; advisory recommendation; approval; report; budget review; rules. (1) The Department of Human Services shall submit to the Medicaid Long Term Care Quality and Reimbursement Advisory Council, for the councilÂs review and recommendation, any proposed change or modification to the Oregon Medicaid reimbursement system for long term care services and community-based care services.

Â Â Â Â Â  (2) Upon review of any proposed change or modification under subsection (1) of this section, the council shall issue a written advisory recommendation to the department. The recommendation shall state whether the council supports or opposes the proposed change or modification and whether the council believes the proposed change or modification will have an adverse or positive effect on the quality of long term care services and community-based care services provided under the Oregon Medicaid program.

Â Â Â Â Â  (3) Prior to implementing any change or modification to the reimbursement system for long term care services and community-based care services, the Department of Human Services shall submit the councilÂs written recommendation to the Legislative Assembly or to the Emergency Board if the Legislative Assembly is not in session. Before instituting the proposed change or modification, the department shall obtain the approval of the Legislative Assembly or the Emergency Board if the Legislative Assembly is not in session. A proposed change or modification with an estimated fiscal impact of $100,000 or less shall be exempt from the provisions of this subsection.

Â Â Â Â Â  (4) At the beginning of each legislative session, the Medicaid Long Term Care Quality and Reimbursement Advisory Council shall review the GovernorÂs proposed budget for the Department of Human Services.

Â Â Â Â Â  (5) The Department of Human Services shall adopt such rules as are reasonably necessary for the enforcement of this section. The department shall submit to the council any proposed rule that directly or indirectly affects payment rates prior to proceeding with the notice requirements provided for in ORS 183.335. The department shall consider the comments of the council that pertain to the proposed rule. [1995 c.667 Â§2]

HOME CARE COMMISSION

Â Â Â Â Â  410.600 Definitions for ORS 410.600 to 410.614. As used in ORS 410.600 to 410.614:

Â Â Â Â Â  (1) ÂActivities of daily livingÂ includes but is not limited to the following:

Â Â Â Â Â  (a) Bathing and personal hygiene;

Â Â Â Â Â  (b) Dressing and grooming;

Â Â Â Â Â  (c) Eating;

Â Â Â Â Â  (d) Mobility;

Â Â Â Â Â  (e) Bowel and bladder management; and

Â Â Â Â Â  (f) Cognition.

Â Â Â Â Â  (2) ÂArea agencyÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (3) ÂCommissionÂ means the Home Care Commission established and operated pursuant to section 11, Article XV of the Oregon Constitution, and ORS 410.600 to 410.614.

Â Â Â Â Â  (4) ÂDisabled personÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (5) ÂElderlyÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (6) ÂHome care servicesÂ means assistance with activities of daily living and self-management provided by a home care worker in the home of an elderly or disabled person.

Â Â Â Â Â  (7) ÂHome care workerÂ means a person:

Â Â Â Â Â  (a) Who is hired directly by an elderly person or disabled person who receives moneys from the Department of Human Services for that purpose;

Â Â Â Â Â  (b) Whose compensation is paid in whole or in part by the department, an area agency or other public agency that receives moneys from the department for that purpose; and

Â Â Â Â Â  (c) Who provides either hourly or live-in home care services.

Â Â Â Â Â  (8) ÂSelf-managementÂ includes but is not limited to the following activities, other than activities of daily living, required by an individual to continue living independently in the individualÂs own home:

Â Â Â Â Â  (a) Medication and oxygen management;

Â Â Â Â Â  (b) Transportation;

Â Â Â Â Â  (c) Meal preparation;

Â Â Â Â Â  (d) Shopping; and

Â Â Â Â Â  (e) Client focused general household work. [2001 c.901 Â§1; 2003 c.14 Â§177]

Â Â Â Â Â  410.602 Home Care Commission; membership; rules. (1) The Home Care Commission is created, consisting of nine members appointed by the Governor and confirmed by the Senate as provided in ORS 171.562 and 171.565. Five members shall be elderly or disabled persons who are receiving or who have received home care services. One member shall be appointed to represent each of the following entities, or a successor entity, for as long as a comparable entity exists:

Â Â Â Â Â  (a) GovernorÂs Commission on Senior Services;

Â Â Â Â Â  (b) Department of Human Services;

Â Â Â Â Â  (c) Oregon Disabilities Commission; and

Â Â Â Â Â  (d) Oregon Association of Area Agencies on Aging and Disabilities.

Â Â Â Â Â  (2) The members shall be appointed for terms of three years. A member is eligible for reappointment and may serve no more than three consecutive terms. When making appointments to the commission, the Governor may consider recommendations from the entities listed in subsection (1) of this section and other organizations representing the interests of elderly and disabled persons.

Â Â Â Â Â  (3) If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The commission shall exercise all powers necessary to effectuate the purposes of ORS 410.600 to 410.614.

Â Â Â Â Â  (5) The Governor shall select annually from the membership of the commission a chairperson who serves at the pleasure of the Governor. The chairperson or majority of the members of the commission then in office shall have the power to call regular or special meetings of the commission. The commission shall meet at a place, date and hour determined by the commission.

Â Â Â Â Â  (6) Members of the commission shall be paid compensation and expenses as provided in ORS 292.495 from such funds as may be available to the commission.

Â Â Â Â Â  (7) Meetings of the commission shall be open and public in accordance with ORS 192.610 to 192.690. Records of the commission shall be open and available to the public in accordance with ORS 192.410 to 192.505. The commission shall meet regularly with the executive director of the Home Care Commission to make recommendations and set policy, to approve or reject reports of the director, to adopt rules and to transact other business.

Â Â Â Â Â  (8) A quorum of the commission shall consist of a majority of the members of the commission then in office. All decisions of the commission shall be made by a majority of all the members then in office.

Â Â Â Â Â  (9) The commission shall, in accordance with ORS chapter 183, adopt and enforce rules to carry out the provisions of ORS 410.600 to 410.614. [2001 c.901 Â§2]

Â Â Â Â Â  410.604 Duties of commission; executive director. (1) The Home Care Commission shall ensure the quality of home care services by:

Â Â Â Â Â  (a) Establishing qualifications for home care workers with the advice and consent of the Department of Human Services as the single state Medicaid agency;

Â Â Â Â Â  (b) Providing training opportunities for home care workers and elderly and disabled persons who employ home care workers;

Â Â Â Â Â  (c) Establishing and maintaining a registry of qualified home care workers;

Â Â Â Â Â  (d) Providing routine, emergency and respite referrals of home care workers;

Â Â Â Â Â  (e) Entering into contracts with public and private organizations and individuals for the purpose of obtaining or developing training materials and curriculum or other services as may be needed by the commission; and

Â Â Â Â Â  (f) Working cooperatively with area agencies and state and local agencies to accomplish the duties listed in paragraphs (a) to (e) of this subsection.

Â Â Â Â Â  (2) The commission shall employ an executive director who is appointed by the Governor and who shall serve at the pleasure of the Governor. The commission may employ other staff as may be necessary to carry out its functions. An employee of the commission is not an employee of the State of Oregon for any purpose.

Â Â Â Â Â  (3) When conducting its activities, and in making decisions relating to those activities, the commission shall first consider the effect of its activities and decisions on:

Â Â Â Â Â  (a) Improving the quality of service delivered by home care workers; and

Â Â Â Â Â  (b) Ensuring adequate hours of service are provided to elderly and disabled persons by home care workers.

Â Â Â Â Â  (4) The commission has the authority to contract, lease, acquire, hold, own, encumber, insure, sell, replace, deal in and with and dispose of real and personal property. [2001 c.901 Â§3]

Â Â Â Â Â  410.606 Referral of qualified individuals on commission registry. The Department of Human Services, an area agency or other public agency shall provide to an individual seeking a home care worker the names of qualified individuals, in the appropriate geographic area, who have been placed on the registry maintained by the Home Care Commission. [2001 c.901 Â§4]

Â Â Â Â Â  410.608 Selection of home care worker; right to terminate employment; eligibility determination made by Department of Human Services. (1) An elderly or disabled person who hires a home care worker has the right to select the elderly or disabled personÂs own home care worker, including a family member.

Â Â Â Â Â  (2) An elderly or disabled person who hires a home care worker has the right to terminate the employment of the home care worker at any time and for any reason.

Â Â Â Â Â  (3) The Department of Human Services shall determine the eligibility of an elderly or disabled person to receive home care services under the Medicaid program and state-funded long term care services. [2001 c.901 Â§5]

Â Â Â Â Â  410.610 [1981 c.183 Â§1; 1987 c.428 Â§27; 1989 c.721 Â§50; renumbered 124.050 in 1995]

Â Â Â Â Â  410.612 Collective bargaining. (1) For purposes of collective bargaining under ORS 243.650 to 243.782, the Home Care Commission is the employer of record for home care workers.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, home care workers may not be considered for any purposes to be an employee of the State of Oregon, an area agency or other public agency.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall represent the commission in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of home care workers. The department is authorized to agree to terms and conditions of collective bargaining agreements on behalf of the commission and the Department of Human Services. [2001 c.901 Â§6]

Â Â Â Â Â  410.614 Rights of home care workers. Notwithstanding ORS 243.650 (19) and (20), the Home Care Commission shall be considered a public employer and home care workers shall be considered public employees governed by ORS 243.650 to 243.782. Home care workers have the right to form, join and participate in the activities of labor organizations of their own choosing for the purpose of representation and collective bargaining with the commission on matters concerning employment relations. These rights shall be exercised in accordance with the rights granted to public employees with mediation and interest arbitration under ORS 243.742 as the method of concluding the collective bargaining process. Home care workers do not have the right to strike. [2001 c.901 Â§7]

Â Â Â Â Â  410.620 [1981 c.183 Â§2; renumbered 124.055 in 1995]

Â Â Â Â Â  410.630 [1981 c.183 Â§3; renumbered 124.060 in 1995]

Â Â Â Â Â  410.640 [1981 c.183 Â§4; 1983 c.434 Â§3; renumbered 124.065 in 1995]

Â Â Â Â Â  410.650 [1981 c.183 Â§5; 1983 c.434 Â§1; 1983 c.740 Â§139; renumbered 124.070 in 1995]

Â Â Â Â Â  410.660 [1981 c.183 Â§6; renumbered 124.075 in 1995]

Â Â Â Â Â  410.670 [1981 c.183 Â§7; 1987 c.428 Â§28; renumbered 124.080 in 1995]

Â Â Â Â Â  410.680 [1981 c.183 Â§8; 1985 c.651 Â§1; renumbered 124.085 in 1995]

Â Â Â Â Â  410.690 [1981 c.183 Â§9; 1983 c.434 Â§2; 1985 c.651 Â§2; renumbered 124.090 in 1995]

Â Â Â Â Â  410.700 [1981 c.183 Â§10; renumbered 124.095 in 1995]

STATE POLICY ON PERSONS WITH DISABILITIES

Â Â Â Â Â  410.710 State policy on persons with disabilities. The Legislative Assembly finds and declares that it is a policy of this state that:

Â Â Â Â Â  (1) All persons regardless of any disability have the right to live their lives with dignity and to participate in society and all state programs to the fullest extent possible.

Â Â Â Â Â  (2) There is a need for education of state employees and the public generally about the capacity of persons with disabilities to participate and compete in the mainstream of society.

Â Â Â Â Â  (3) Stereotypes and negative labels have no place in state laws and words such as Âvictim,Â Âafflicted,Â ÂcrippledÂ and ÂhandicappedÂ that have connotations of unclean, unworthy, unproductive and begging are judgmental. Wherever possible, words such as these shall be avoided.

Â Â Â Â Â  (4) The language of state laws shall reflect a positive outlook about persons with disabilities. The worth and uniqueness of each individual citizen is to be emphasized by using words and phrases that emphasize the person first and then identify any disability when relevant. [1989 c.224 Â§1; 2005 c.411 Â§3]

Â Â Â Â Â  410.715 Person suffering brain injury to be considered person with disabilities. It is the policy of the state that any person experiencing an injury defined as an injury to the brain caused by extrinsic forces where the injury results in the loss of cognitive, psychological, social, behavioral or physiological function for a sufficient time to affect that personÂs ability to perform activities of daily living shall be considered a person with disabilities. [1991 c.402 Â§1]

Â Â Â Â Â  410.720 Mental health and addiction services for senior citizens and persons with disabilities. (1) It is the policy of this state to provide mental health and addiction services for all Oregon senior citizens and persons with disabilities through a comprehensive and coordinated statewide network of local mental health services and alcohol and drug abuse education and treatment. These services should involve family and friends and be provided in the least restrictive and most appropriate settings.

Â Â Â Â Â  (2) The Department of Human Services shall facilitate the formation of local community partnerships between the senior, disability, mental health, alcohol and drug abuse and health care communities by supporting the development of program approaches including, but not limited to:

Â Â Â Â Â  (a) Mental health and addiction screenings and assessments in long term care settings;

Â Â Â Â Â  (b) Outreach services to seniors and persons with disabilities in their homes, including gatekeeper programs, neighborhood programs and programs designed for rural communities;

Â Â Â Â Â  (c) Multilingual and multicultural medical and psychiatric services for ethnic minorities with physical disabilities and hearing impairments;

Â Â Â Â Â  (d) Education and training for health care consumers, health care professionals and mental health and addiction services providers on mental health and addiction issues, programs and services for seniors and persons with disabilities; and

Â Â Â Â Â  (e) Education and consultation services for primary care physicians treating seniors and persons with disabilities.

Â Â Â Â Â  (3) In carrying out the provisions of subsections (1) and (2) of this section, the department shall:

Â Â Â Â Â  (a) Develop plans for service coordination within the department;

Â Â Â Â Â  (b) Recommend budget provisions for the delivery of needed services offered by the department; and

Â Â Â Â Â  (c) Develop plans for expanding mental health and addiction services for seniors and persons with disabilities to meet the increasing demand. [1991 c.775 Â§2; 2001 c.104 Â§143; 2001 c.900 Â§85; 2005 c.691 Â§6]

SELF-SUFFICIENCY AND DISABILITIES TRUST FUNDS

Â Â Â Â Â  410.730 Self-Sufficiency Trust Fund; purpose; deposits; interest; use of funds; establishment of trusts; rights of beneficiaries and creditors of beneficiaries; implementation by Director of Human Services; rules. (1) The Self-Sufficiency Trust Fund is established, separate and distinct from the General Fund, in the State Treasury. Interest earned, if any, shall inure to the benefit of this fund. The purpose of the Self-Sufficiency Trust Fund is to provide a life-care planning option to meet the supplemental service needs of individuals with disabilities by enabling parents, families and others to plan more secure futures for their disabled dependents or other named disabled beneficiaries without fear of loss of benefits or invasion of trust principal.

Â Â Â Â Â  (2) The State Treasurer shall be custodian of the Self-Sufficiency Trust Fund, and the Oregon Department of Administrative Services shall direct payments from the trust fund upon vouchers properly certified by the Director of Human Services.

Â Â Â Â Â  (3) The Director of Human Services may accept money from a self-sufficiency trust described in subsection (8) of this section for deposit in the Self-Sufficiency Trust Fund pursuant to an agreement with the trust. The Department of Human Services shall maintain separate accounting records in the Self-Sufficiency Trust Fund for each named beneficiary and shall promptly credit to each account moneys deposited in the Self-Sufficiency Trust Fund by a self-sufficiency trust described in subsection (8) of this section on behalf of a named beneficiary.

Â Â Â Â Â  (4) The agreement, naming one or more beneficiaries residing in this state who are developmentally disabled, mentally ill or physically disabled persons or persons otherwise eligible for benefits or services due to disability, shall specify the supplementary care, support or treatment to be provided for each named beneficiary with the moneys deposited in the Self-Sufficiency Trust Fund.

Â Â Â Â Â  (5) The State Treasurer shall credit interest on the Self-Sufficiency Trust Fund to the fund, and the Department of Human Services shall allocate the interest pro rata to the respective accounts of the named beneficiaries of the Self-Sufficiency Trust Fund.

Â Â Â Â Â  (6) The moneys in each account together with any accumulated interest on that account shall be expended only to provide supplementary care, support and treatment for the named beneficiary in accordance with the terms of the agreement. The moneys from each account shall not be expended to provide supplementary care, support and treatment unless the named beneficiary is 18 years of age or older or is emancipated, or the parents of the beneficiary have died, or in cases of extreme, unforeseen hardship. If the agreement so provides, the moneys in each account may be expended for purposes other than providing supplementary care, support and treatment upon a showing of extreme, unforeseen hardship. The Department of Human Services shall by rule establish criteria for determining what conditions constitute extreme, unforeseen hardship allowing expenditure of moneys for purposes other than providing supplementary care, support and treatment.

Â Â Â Â Â  (7) In the event that the Director of Human Services determines that the money in the account of a named beneficiary cannot be used for supplementary care, support or treatment of the beneficiary in a manner consistent with the agreement, the remaining money in the account, together with any accumulated interest, shall be promptly returned to the self-sufficiency trust which deposited the money in the Self-Sufficiency Trust Fund.

Â Â Â Â Â  (8) A nonprofit corporation that is a 501-C-3 organization under the United States Internal Revenue Code of 1954 and that is organized under the Nonprofit Corporation Act, Title 13-B, may establish a self-sufficiency trust for the purpose of providing for supplementary care, support or treatment of one or more developmentally disabled, mentally ill or physically disabled persons or persons otherwise eligible for benefits or services due to disability by depositing the proceeds in the Self-Sufficiency Trust Fund established under subsections (1) to (7) of this section.

Â Â Â Â Â  (9) The receipt by a beneficiary of supplementary care, support or treatment provided with money from the Self-Sufficiency Trust Fund shall not in any way reduce, impair or diminish the benefits to which the beneficiary is otherwise entitled by law. No interest in the principal or income of this trust shall be anticipated, assigned or encumbered, or shall be subject to any creditorÂs claim or to legal process, prior to its actual receipt by the beneficiary. Furthermore, because of the special needs of the beneficiary, no part of the corpus thereof, nor principal nor undistributed income shall be subject to the claims of voluntary or involuntary creditors for the provision of care and services, including residential care, by any public entity, office, department or agency of the State of Oregon or of any other state, or of the United States or any other governmental agency.

Â Â Â Â Â  (10) The Director of Human Services shall serve as the official who implements the provision of care, support or treatment for the beneficiary from moneys maintained in the Self-Sufficiency Trust Fund in the beneficiaryÂs name. The director shall adopt rules necessary for the administration and the implementation of this subsection. [Formerly 412.700]

Â Â Â Â Â  410.732 Disabilities Trust Fund; purpose; deposits; interest; use of funds; rights of beneficiaries and creditors of beneficiaries; implementation by Director of Human Services; rules. (1) The Disabilities Trust Fund is established, separate and distinct from the General Fund, in the State Treasury. The purpose of the Disabilities Trust Fund is to provide supplemental services to meet the needs of low income and indigent individuals with disabilities.

Â Â Â Â Â  (2) The State Treasurer shall be custodian of the Disabilities Trust Fund and the Oregon Department of Administrative Services, subject to appropriations, shall direct payments for the benefit of low income and indigent people with disabilities or recipients of services from the Department of Human Services, or both, from the trust fund as recommended by the Director of Human Services.

Â Â Â Â Â  (3) The Director of Human Services may accept for deposit in the Disabilities Trust Fund:

Â Â Â Â Â  (a) Moneys left to the Disabilities Trust Fund by donors of a self-sufficiency trust described in ORS 410.730 (8) at the death of the disabled beneficiary; and

Â Â Â Â Â  (b) Bequests and contributions from private donors, corporations or foundations.

Â Â Â Â Â  (4) The State Treasurer shall credit interest on the Disabilities Trust Fund to the fund.

Â Â Â Â Â  (5) Moneys in the Disabilities Trust Fund shall be expended only to provide supplemental services to meet the need for care, support or treatment for low income or indigent individuals with developmental disabilities, mental illness or physical disabilities or who are otherwise eligible to receive services or benefits because of disability.

Â Â Â Â Â  (6) The receipt by a beneficiary of supplementary care, support or treatment provided with money from the Disabilities Trust Fund shall not in any way reduce, impair or diminish the benefits to which the beneficiary is otherwise entitled by law. No interest in the principal or income of this trust shall be anticipated, assigned or encumbered, or shall be subject to any creditorÂs claim or to legal process, prior to its actual receipt by the beneficiary. Furthermore, because of the special needs of the beneficiary, no part of the corpus thereof, nor principal nor undistributed income shall be subject to the claims of voluntary or involuntary creditors for the provision of care and services, including residential care, by any public entity, office, department or agency of the State of Oregon or of any other state, or of the United States or any other governmental agency.

Â Â Â Â Â  (7) The Director of Human Services shall serve as the official who implements the provision of care, support or treatment for the beneficiary from moneys available from the Disabilities Trust Fund. The director shall adopt rules necessary for the administration and implementation of this section.

Â Â Â Â Â  (8) The care, support or treatment provided under ORS 410.730 and this section must conform to the waiver requirements of the federal Centers for Medicare and Medicaid Services.

Â Â Â Â Â  (9) Upon the death of a named beneficiary of a self-sufficiency trust established under ORS 410.730 (8), the balance of any money deposited to the account of the beneficiary in the Self-Sufficiency Trust Fund shall be transferred to the Disabilities Trust Fund for the purposes described in subsection (1) of this section unless the agreement entered into between the Director of Human Services and the self-sufficiency trust under ORS 410.730 (3) provides otherwise. The Director of Human Services shall enter into no agreement under ORS 410.730 (3) unless the agreement provides that at least 50 percent of any moneys credited to the account of the named beneficiary at the time of the beneficiaryÂs death be transferred from the Self-Sufficiency Trust Fund to the Disabilities Trust Fund upon the death of the beneficiary. [Formerly 412.710]

OREGON DEAF AND HARD-OF-HEARING SERVICES PROGRAM

Â Â Â Â Â  410.740 Oregon Deaf and Hard-of-Hearing Services Program; advisory committee. (1) The Oregon Deaf and Hard-of-Hearing Services Program is created in the Department of Human Services. The purpose of the program is to assist members of the public and state agencies in making agency programs available and accessible to individuals who are deaf or hard-of-hearing.

Â Â Â Â Â  (2) The program may also provide the following:

Â Â Â Â Â  (a) Identification and publicity of the needs and concerns of deaf or hard-of-hearing individuals as their needs and concerns relate to the full achievement of economic, social, legal and political equity.

Â Â Â Â Â  (b) Advice to the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on how state services for deaf or hard-of-hearing individuals might be improved or better coordinated to meet the needs of these individuals.

Â Â Â Â Â  (c) Provision of information to deaf or hard-of-hearing individuals about where they may obtain assistance in rehabilitation and employment and about laws prohibiting discrimination in employment as a result of disability.

Â Â Â Â Â  (d) Cooperation with and assistance to interest groups in rehabilitation and employment of deaf or hard-of-hearing individuals and encouragement of public and private employers to undertake affirmative action to ensure equitable employment of deaf or hard-of-hearing individuals.

Â Â Â Â Â  (e) Promotion of a continuous program of information and education to employers and the general public to increase awareness of and sensitivity to the needs of deaf or hard-of-hearing individuals for equitable education and training that will ensure for these individuals their full vocational potential.

Â Â Â Â Â  (f) Promotion of a continuous information program for placement of deaf or hard-of-hearing individuals in suitable employment.

Â Â Â Â Â  (3)(a) The Director of Human Services shall appoint an advisory committee to advise the director regarding the program. The director shall consult with the advisory committee regarding the services described in this section.

Â Â Â Â Â  (b) The director shall appoint to the advisory committee 12 individuals who have experience in issues that affect deaf or hard-of-hearing individuals. [2005 c.663 Â§11]

MISCELLANEOUS

Â Â Â Â Â  410.850 [1985 c.647 Â§2; repealed by 1987 c.523 Â§1 (410.851 enacted in lieu of 410.850)]

Â Â Â Â Â  410.851 Policy on patient-based reimbursement system for long term care facilities; rules. (1) The Legislative Assembly finds and declares that patients admitted to and cared for by long term care facilities in Oregon are more impaired than in the past. In keeping with the traditional commitment of the State of Oregon to the care and protection of its frail, elderly and handicapped citizens, as expressed in ORS 410.020 (1) to (6), the Legislative Assembly declares that a patient-based reimbursement system emphasizing quality incentives is appropriate for long term care facilities. Such a system would reward long term care facilities for outcomes, such as maintaining or improving a patientÂs condition, and meet the legitimate costs of caring for patients.

Â Â Â Â Â  (2) ÂPatient-based reimbursementÂ means reimbursement for direct patient care according to the needs of the patient, based on multiple levels of patient health, functioning and impairment. Notwithstanding the above, patient-based reimbursement does not require the Department of Human Services to assess each patient and reimburse long term care facilities according to the constantly changing conditions of the patients except for changes between skilled and intermediate levels of care which shall result in prompt readjustment of rates.

Â Â Â Â Â  (3) The Department of Human Services shall establish by rule definitions of levels of care and the payment rates for the patient-based reimbursement system. [1987 c.523 Â§2 (enacted in lieu of 410.850)]

PENALTIES

Â Â Â Â Â  410.890 Civil penalty. Violation of ORS 410.520 shall be subject to a civil penalty of not to exceed $5,000, imposed in the manner provided in ORS 441.705 to 441.745. [1989 c.912 Â§9; 1991 c.67 Â§105]

Â Â Â Â Â  410.990 [1981 c.183 Â§12; 1999 c.1051 Â§177; renumbered 124.990 in 2001]

_______________



Chapter 411

Chapter 411 Â Adult and Family Services; Public Assistance

2005 EDITION

ADULT & FAMILY SERVICES; PUBLIC ASSISTANCE

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

411.010Â Â Â Â  Definitions

411.060Â Â Â Â  State agency for public assistance

411.062Â Â Â Â  When bilingual services required

411.070Â Â Â Â  Statewide standards for public assistance

411.095Â Â Â Â  Procedure for hearings; rules; orders

411.097Â Â Â Â  Content of certain notices of termination

411.099Â Â Â Â  Assessment for service eligibility

411.101Â Â Â Â  Notification procedures and standards for communications; rules

411.105Â Â Â Â  Application required; declaration of eligibility; report on change in circumstance; recovery of amounts improperly paid

411.111Â Â Â Â  Reconsideration of grants of assistance

411.116Â Â Â Â  Rules, contracts and intergovernmental agreements for providing social services to individuals

411.117Â Â Â Â  Requirements when applicants or recipients victims of domestic violence; identification

411.118Â Â Â Â  Report to Legislative Assembly

411.119Â Â Â Â  Prohibition against denial of assistance based on drug conviction; exception

411.120Â Â Â Â  Authorized expenditures for public assistance

411.121Â Â Â Â  Local district pilot projects

411.122Â Â Â Â  Department to make dependent care payments directly to providers

411.125Â Â Â Â  Family Services Review Commission; appointment; duties

411.130Â Â Â Â  Quarterly allocation of funds for each category of public assistance

411.135Â Â Â Â  Cooperation with federal government in research and training personnel

411.137Â Â Â Â  Contributions by state and counties for medical assistance demonstration projects under ORS 411.135

411.145Â Â Â Â  County public welfare boards; appointment; term; expenses; termination

411.155Â Â Â Â  Duties of county public welfare boards

411.220Â Â Â Â  Deposit of funds received for public assistance purposes; appropriation thereof

411.230Â Â Â Â  Payment of claims

411.240Â Â Â Â  Public Welfare Account

411.242Â Â Â Â  Advancements from Public Welfare Account to meet claims payable from federal funds

411.245Â Â Â Â  Revolving fund

411.300Â Â Â Â  Rules and regulations concerning use and custody of records

411.320Â Â Â Â  Disclosure and use of public assistance records limited; contents as privileged communication; exceptions

411.335Â Â Â Â  Prohibited use of lists or names

411.375Â Â Â Â  Public assistance investigations; power to subpoena, administer oaths, take depositions and fix witness fees

411.380Â Â Â Â  Petition for enforcement of subpoena issued under ORS 411.375

411.385Â Â Â Â  Court order to show cause issued upon filing of petition for enforcement of subpoena

411.390Â Â Â Â  Court may compel appearance of witness before petitioner

411.575Â Â Â Â  Acceptance of gifts and grants for scholarships

411.580Â Â Â Â  Scholarships and grants for recipients

411.590Â Â Â Â  Housekeeper, homemaker or home care worker in residence of public assistance recipient not state employee; exception

411.595Â Â Â Â  Procedure where waiver of federal requirement involves policy change

411.598Â Â Â Â  Payment of monthly premium payments by recipients of medical assistance

411.600Â Â Â Â  Exemption from payment of monthly premium payments for certain recipients of medical assistance; rules

MISCELLANEOUS PROVISIONS RELATING TO PUBLIC ASSISTANCE

411.610Â Â Â Â  Indorsement by others of public assistance checks or warrants payable to deceased recipient; disposition of proceeds

411.620Â Â Â Â  Recovery of public assistance obtained or disposed of unlawfully

411.630Â Â Â Â  Unlawfully obtaining public assistance

411.632Â Â Â Â  Relief where assets transferred, removed or secreted

411.635Â Â Â Â  Recovery of improperly disbursed public assistance

411.640Â Â Â Â  Unlawfully receiving public assistance

411.650Â Â Â Â  Statement required to obtain public assistance

411.660Â Â Â Â  Modification, cancellation or suspension of public assistance

411.670Â Â Â Â  Definitions for ORS 411.670, 411.675 and 411.690

411.675Â Â Â Â  Submitting wrongful claim or payment prohibited

411.690Â Â Â Â  Liability of person wrongfully receiving payment; amount of recovery

411.692Â Â Â Â  Definition for ORS 93.268 and 411.694

411.694Â Â Â Â  Department of Human Services request for notice of transfer or encumbrance of real property; rules

411.700Â Â Â Â  Income and resources that may be disregarded in determining eligibility; presentation of fiscal analysis to Emergency Board

411.703Â Â Â Â  Issuance of warrants for overpayment of public assistance

OREGON SUPPLEMENTAL INCOME PROGRAM

411.704Â Â Â Â  Definitions for ORS 411.120, 411.706 and 411.708

411.706Â Â Â Â  Oregon Supplemental Income Program

411.708Â Â Â Â  Recovery of assistance from certain estates; exceptions; certain transfers of property voidable

GENERAL ASSISTANCE

411.710Â Â Â Â  Basis for granting general assistance

411.720Â Â Â Â  Residence required of applicants for general assistance

411.730Â Â Â Â  Application for general assistance; determination of eligibility and amount of grant

411.740Â Â Â Â  General assistance administration

411.750Â Â Â Â  Cooperation with federal government in providing general assistance

411.760Â Â Â Â  Assistance grants are inalienable

411.790Â Â Â Â  Assistance to certain persons receiving employment income

411.795Â Â Â Â  Claim against estate of deceased recipient

411.802Â Â Â Â  Compensation for in-home care by spouse

411.803Â Â Â Â  When spouse may be compensated for in-home care

FOOD STAMP BENEFITS

411.806Â Â Â Â  Definitions for ORS 411.806 to 411.845

411.811Â Â Â Â  Distribution by tribal councils; duties of department with respect to food distribution programs

411.816Â Â Â Â  Rules for eligibility and benefit level

411.825Â Â Â Â  Food stamp plan

411.827Â Â Â Â  Appropriation of sums received from federal government

411.830Â Â Â Â  Payment of losses from plan

411.835Â Â Â Â  Residence requirement

411.837Â Â Â Â  Compliance with state and federal laws required

411.840Â Â Â Â  Unlawfully obtaining or disposing of food stamp benefits

411.845Â Â Â Â  Prosecution; costs; accounting

COMMUNITY WORK AND TRAINING PROGRAMS

411.855Â Â Â Â  Definitions for ORS 411.855 to 411.870

411.860Â Â Â Â  Work relief programs authorized for general assistance applicants or recipients

411.865Â Â Â Â  Denial of general assistance to applicants or recipients; causes

411.870Â Â Â Â  Approval of programs; rules

411.875Â Â Â Â  Status of applicants, recipients, beneficiaries and trainees under community work and training program; workersÂ compensation coverage

JOBS PLUS PROGRAM

411.877Â Â Â Â  Definitions for program

411.878Â Â Â Â  Intent; state program creation; rules

411.880Â Â Â Â  Exemptions and waivers from federal law to be obtained

411.882Â Â Â Â  Maximizing use of federal grants and apportionments

411.884Â Â Â Â  Application of program

411.886Â Â Â Â  JOBS Plus Advisory Board; duties; membership

411.888Â Â Â Â  Vacancies on board; chairperson; meetings

411.889Â Â Â Â  Contracting with private institutions

411.890Â Â Â Â  JOBS Plus Implementation Council; duties; membership

411.892Â Â Â Â  Employer eligibility; job requirements; program participant eligibility; termination of participation; job assignment; exemptions; wages; reimbursement of employers

411.894Â Â Â Â  Oregon JOBS Individual Education Account; employer contribution; participant access; administered by Oregon Student Assistance Commission

411.896Â Â Â Â  Annual report on program

DISPLACED HOMEMAKERS

411.900Â Â Â Â  Definitions for ORS 411.900 to 411.910

411.905Â Â Â Â  Programs for displaced homemakers; scope of activities

411.910Â Â Â Â  Contracts with public and private agencies to carry out programs

PUBLIC ASSISTANCE ACCESSIBILITY PROGRAM

411.965Â Â Â Â  Policy on program accessibility

411.967Â Â Â Â  Forms and notices to be in plain language

411.969Â Â Â Â  Informational materials for applicants

411.972Â Â Â Â  Receipts for documents supplied by applicants and recipients

411.975Â Â Â Â  Time for issuance of recipient checks; effect of delay

411.977Â Â Â Â  Treatment of applicants and recipients; grievance procedure

PENALTIES

411.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  411.010 Definitions. As used in this chapter and in other statutes providing for assistance and services to needy persons, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂGeneral assistanceÂ means assistance or service of any character provided to needy persons not otherwise provided for to the extent of such need and the availability of funds, including medical, surgical and hospital or other remedial care.

Â Â Â Â Â  (3) ÂPublic assistanceÂ means the following types of assistance:

Â Â Â Â Â  (a) Temporary assistance for needy families granted under ORS 418.035 to 418.125;

Â Â Â Â Â  (b) General assistance granted under ORS 411.710 to 411.730;

Â Â Â Â Â  (c) Medical assistance;

Â Â Â Â Â  (d) Assistance provided by the Oregon Supplemental Income Program;

Â Â Â Â Â  (e) General assistance other than general assistance granted under ORS 411.710 to 411.730; and

Â Â Â Â Â  (f) Any other functions that may be delegated to the Director of Human Services by or in accordance with federal and state laws. [Amended by 1961 c.620 Â§1; 1963 c.599 Â§1; 1965 c.556 Â§15; 1969 c.597 Â§228; 1971 c.779 Â§7; 1973 c.464 Â§1; 1997 c.581 Â§4; 2005 c.381 Â§4]

Â Â Â Â Â  411.040 [1969 c.597 Â§227; 1983 c.740 Â§140; 1999 c.59 Â§106; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.050 [Amended by 1969 c.314 Â§34; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  411.060 State agency for public assistance. Subject to ORS 417.300 and 417.305, the Department of Human Services shall:

Â Â Â Â Â  (1) Administer and supervise all public assistance programs;

Â Â Â Â Â  (2) Determine eligibility for all public assistance programs; and

Â Â Â Â Â  (3) Adopt and enforce rules necessary to ensure full compliance with federal and state laws relating to public assistance programs. [Amended by 1969 c.597 Â§229; 1971 c.319 Â§8; subsection (2) enacted as 1971 c.779 Â§72; 1977 c.267 Â§17; 1989 c.834 Â§15; 2003 c.14 Â§178; 2005 c.381 Â§5]

Â Â Â Â Â  411.062 When bilingual services required. (1) When the caseload of a Department of Human Services local office consists of 35 or more non-English-speaking households which share the same language, the department shall provide at that local office written materials in that language and access to a bilingual assistance worker or caseworker fluent in both that language and English.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) A Ânon-English-speaking householdÂ is a household that does not have an adult member who is fluent in English.

Â Â Â Â Â  (b) ÂWritten materialsÂ includes all forms, notices and other documents which the Department of Human Services provides to any English-speaking client for the establishment, maintenance and explanation of eligibility for public assistance.

Â Â Â Â Â  (3) The Personnel Division of the Oregon Department of Administrative Services shall recruit qualified individuals and shall maintain lists of such individuals for purposes of meeting the requirements of this section. [1979 c.834 Â§2; 2001 c.900 Â§218]

Note: 411.062 was added to and made a part of ORS chapter 411 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.064 [1979 c.834 Â§3; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.070 Statewide standards for public assistance. The Department of Human Services shall by rule fix statewide uniform standards for all public assistance programs and effect uniform observance thereof throughout the state. In establishing statewide standards for public assistance, the department, within the limits of available funds, shall:

Â Â Â Â Â  (1) Take into consideration all basic requirements for a standard of living compatible with decency and health, including food, shelter, clothing, fuel, public utilities, telecommunications service, medical care and other essential items and, upon the basis of investigations of the facts, shall provide budgetary guides for determining minimum costs of meeting such requirements.

Â Â Â Â Â  (2) Develop standards for making payments and providing support services for the employment and self-sufficiency skills programs described in ORS 418.040. [Amended by 1955 c.613 Â§1; 1969 c.597 Â§229a; 1971 c.779 Â§8; 1987 c.447 Â§129; 1991 c.122 Â§9; 1993 c.18 Â§99; 1999 c.1093 Â§15; 2001 c.900 Â§219; 2003 c.567 Â§3]

Â Â Â Â Â  411.080 [Amended by 1969 c.597 Â§230; repealed by 1971 c.319 Â§11]

Â Â Â Â Â  411.090 [Amended by 1969 c.597 Â§231; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.095 Procedure for hearings; rules; orders. (1) Except as provided in subsection (2) of this section, when the Department of Human Services changes a benefit standard that results in the reduction, suspension or closure of a grant of general assistance or a grant of public assistance, the department shall mail a notice of intended action to each recipient affected by the change at least 30 days before the effective date of the action.

Â Â Â Â Â  (2) If the department has fewer than 60 days before the effective date to implement a proposed change described in subsection (1) of this section, the department shall mail a notice of intended action to each recipient affected by the change as soon as practicable but at least 10 working days before the effective date of the action.

Â Â Â Â Â  (3) When the department conducts a hearing pursuant to ORS 416.310 to 416.340 and 416.510 to 416.830 and 416.990 or when the department proposes to deny, reduce, suspend or terminate a grant of general assistance, a grant of public assistance or a support service payment used to support participation in the job opportunity and basic skills program, the department shall provide an opportunity for a hearing under ORS chapter 183.

Â Â Â Â Â  (4) When emergency assistance or the continuation of assistance pending a hearing on the reduction, suspension or termination of public assistance or a support service payment used to support participation in the job opportunity and basic skills program is denied, and the applicant for or recipient of public assistance or a support service payment requests a hearing on the denial, an expedited hearing on the denial shall be held within five working days after the request. A written decision shall be issued within three working days after the hearing is held.

Â Â Â Â Â  (5) For purposes of this section, a reduction or termination of services resulting from an assessment for service eligibility as defined in ORS 411.099 is a grant of public assistance.

Â Â Â Â Â  (6) Adoption of rules, conduct of hearings and issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [1971 c.734 Â§41; 1987 c.3 Â§9; 2001 c.900 Â§247; 2003 c.243 Â§1; 2003 c.567 Â§1; 2005 c.414 Â§1]

Â Â Â Â Â  411.097 Content of certain notices of termination. When the Department of Human Services terminates a grant of public assistance due to the ineligibility of a recipient or the termination of a public assistance program, the department shall include in the notice of termination a statement indicating that if circumstances affecting the eligibility of the recipient change, the recipient may contact the department and reapply for public assistance. [2005 c.692 Â§2]

Â Â Â Â Â  Note: 411.097 was added to and made a part of ORS chapter 411 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.099 Assessment for service eligibility. (1) As used in this section:

Â Â Â Â Â  (a) ÂActivities of daily livingÂ has the meaning given that term in ORS 410.600.

Â Â Â Â Â  (b) ÂAssessment for service eligibilityÂ means a process of evaluating the functional impairment levels of an individual and an individualÂs requirements for assistance in performing activities of daily living.

Â Â Â Â Â  (2)(a) No fewer than 14 days prior to conducting a reassessment for service eligibility, the Department of Human Services shall mail a notice of the assessment process to the individual to be assessed. The notice shall include a description and explanation of the assessment process, an explanation of the process for appealing the results of the assessment and a description of the rights described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) The individual being assessed has the right to set the date, time and place of the assessment at a location that is convenient for the individual and to invite other persons to participate in the assessment.

Â Â Â Â Â  (3) If the assessment for service eligibility results in a reduction or termination of services, the individual is entitled to an expedited hearing under ORS 411.095 (4). [2005 c.414 Â§2]

Â Â Â Â Â  Note: 411.099 and 411.101 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.100 [Repealed by 1971 c.779 Â§78]

Â Â Â Â Â  411.101 Notification procedures and standards for communications; rules. No later than July 1, 2006, the Department of Human Services shall adopt rules establishing notification procedures regarding reassessments for service eligibility and standards for communications between an individual being assessed, and caregivers and family of the individual being assessed, and the case managers who are responsible for implementing the notification procedures. [2005 c.414 Â§4]

Â Â Â Â Â  Note: See note under 411.099.

Â Â Â Â Â  411.105 Application required; declaration of eligibility; report on change in circumstance; recovery of amounts improperly paid. (1) A person seeking public assistance shall file an application for public assistance with the Department of Human Services. At the time of application, the applicant shall declare to the department any circumstance that directly affects the applicantÂs eligibility to receive assistance or the amount of assistance available to the applicant. Upon the receipt of property or income or upon any other change in circumstances that directly affects the eligibility of the recipient to receive assistance or the amount of assistance available to the recipient, the applicant, recipient or other person in the assistance household shall immediately notify the department of the receipt or possession of such property or income, or other change in circumstances. The department shall recover from the recipient the amount of assistance improperly disbursed by reason of failure to comply with the provision of this section.

Â Â Â Â Â  (2) The department may recover any cash assistance granted for general assistance under ORS 411.710 to 411.730 that has been paid to any recipient when that recipient is presently receiving or subsequently receives Supplemental Security Income. The amount of recovery shall be limited to the total amount of Supplemental Security Income that was received for the same time period that the general assistance was being paid.

Â Â Â Â Â  (3) Nothing in subsection (1) or (2) of this section shall be construed as to prevent the department from entering into a compromise agreement for recovery of assistance improperly disbursed, if the department determines that the administration and collection costs involved would exceed the amount that can reasonably be expected to be recovered. [1969 c.68 Â§3; 1975 c.178 Â§1; 1977 c.194 Â§1; 2005 c.381 Â§6]

Â Â Â Â Â  411.110 [Repealed by 1969 c.68 Â§1 (411.111 enacted in lieu of 411.110)]

Â Â Â Â Â  411.111 Reconsideration of grants of assistance. (1) The Department of Human Services may reconsider a grant of general assistance or a grant of public assistance only for the following purposes:

Â Â Â Â Â  (a) To correct an inadvertent clerical or mathematical error made when determining a grant of general assistance or a grant of public assistance;

Â Â Â Â Â  (b) To correct misinformation provided to an applicant or recipient by the department;

Â Â Â Â Â  (c) To consider facts not previously known to the department;

Â Â Â Â Â  (d) To correct errors caused by a misapplication of the law by the department;

Â Â Â Â Â  (e) To consider substantive changes in the applicable law; or

Â Â Â Â Â  (f) To consider a change in circumstances that directly affects the eligibility of a recipient of general assistance or public assistance.

Â Â Â Â Â  (2) A recipient of general assistance or public assistance may request reconsideration of a grant of general assistance or a grant of public assistance for the purposes described in subsection (1) of this section.

Â Â Â Â Â  (3) If the department reduces, suspends or terminates a grant of general assistance or a grant of public assistance after reconsideration under subsection (1) of this section, the department shall provide an opportunity for a hearing under ORS chapter 183.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the department may conduct periodic redeterminations of eligibility of recipients of grants of general assistance or grants of public assistance and participate in audits and other review activities as required by state or federal law. [1969 c.68 Â§2 (enacted in lieu of 411.110); 2005 c.381 Â§29]

Â Â Â Â Â  411.113 [1971 c.779 Â§73; 2001 c.900 Â§86; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  411.114 [1973 c.651 Â§2; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  411.115 [1957 c.572 Â§1; 1961 c.620 Â§2; 1965 c.556 Â§16; 1971 c.779 Â§9; repealed by 1975 c.180 Â§1 (411.116 enacted in lieu of 411.115)]

Â Â Â Â Â  411.116 Rules, contracts and intergovernmental agreements for providing social services to individuals. In addition to its other powers, the Department of Human Services may adopt rules and enter into contracts and intergovernmental agreements, subject to availability of funds therefor and consistent with federal and state law and regulations, for the purpose of providing social services, including protection, job preparation and support services, reduction of unintended pregnancy and provision of information and referrals for community, medical and social resources, to those individuals in need of, or who request such services. [1975 c.180 Â§2 (enacted in lieu of 411.115); 1997 c.581 Â§5]

Â Â Â Â Â  411.117 Requirements when applicants or recipients victims of domestic violence; identification. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Identify applicants for and recipients of assistance under the temporary assistance to needy families program who are currently victims of domestic violence, have been victims of domestic violence or are at risk of victimization by domestic violence.

Â Â Â Â Â  (b) Ensure that appropriate individuals on the local level who provide assistance to domestic violence victims participate in individualized case management with the department.

Â Â Â Â Â  (c) Refer individuals identified under this subsection to appropriate counseling and support services.

Â Â Â Â Â  (d) Waive or modify any temporary assistance to needy families program requirements that may make it more difficult for individuals identified under this subsection to escape domestic violence or place those individuals at risk of further or future domestic violence, including but not limited to:

Â Â Â Â Â  (A) Time limits on receipt of benefits;

Â Â Â Â Â  (B) Work requirements;

Â Â Â Â Â  (C) Paternity establishment and child support cooperation requirements;

Â Â Â Â Â  (D) Residency requirements;

Â Â Â Â Â  (E) Family cap provisions; and

Â Â Â Â Â  (F) Penalties for failure to comply with a program requirement.

Â Â Â Â Â  (e) Maintain emergency assistance eligibility and payment limits for victims of domestic violence or persons at risk of victimization by domestic violence identified under this section at no less than the levels in effect on January 1, 1997.

Â Â Â Â Â  (f) Allow eligibility for temporary assistance to needy families for persons identified under this section as victims of domestic violence or persons identified as at risk of victimization by domestic violence who would otherwise be eligible except for the fact that they are noncitizens.

Â Â Â Â Â  (2) All information received by the department in identifying the individuals described in subsection (1) of this section shall remain confidential.

Â Â Â Â Â  (3) For purposes of this section, Âdomestic violenceÂ means the occurrence of one or more of the following acts between family members, intimate partners or household members:

Â Â Â Â Â  (a) Attempting to cause or intentionally, knowingly or recklessly causing physical injury or emotional, mental or verbal abuse;

Â Â Â Â Â  (b) Intentionally, knowingly or recklessly placing another in fear of imminent serious physical injury;

Â Â Â Â Â  (c) Committing sexual abuse in any degree as defined in ORS 163.415, 163.425 and 163.427; or

Â Â Â Â Â  (d) Using coercive or controlling behavior. [1997 c.330 Â§2]

Â Â Â Â Â  411.118 Report to Legislative Assembly. The Department of Human Services shall report to each session of the Legislative Assembly on the status and efficacy of:

Â Â Â Â Â  (1) The domestic violence identification process under ORS 411.117;

Â Â Â Â Â  (2) Emergency assistance utilization for victims of domestic violence; and

Â Â Â Â Â  (3) Domestic violence training for department staff, information sharing and evaluation. [1997 c.330 Â§3]

Â Â Â Â Â  411.119 Prohibition against denial of assistance based on drug conviction; exception. (1) Except as provided in subsection (2) of this section, a person who is otherwise eligible to receive public assistance, including food stamp benefits, may not be denied assistance because the person has been convicted of a drug-related felony.

Â Â Â Â Â  (2) The Department of Human Services may suspend a personÂs food stamp benefits if:

Â Â Â Â Â  (a) The person has been convicted of the manufacture or delivery of a controlled substance under ORS 475.840 (1)(a) to (c); and

Â Â Â Â Â  (b) The person is on probation, parole or post-prison supervision and the agency supervising the person makes a recommendation to the department, pursuant to subsection (3) of this section, that the department suspend the personÂs food stamp benefits.

Â Â Â Â Â  (3) When making a recommendation to the department regarding the continuation or suspension of a personÂs food stamp benefits, a supervising authority shall consider, at a minimum, whether there is reason to believe:

Â Â Â Â Â  (a) That the person traded the personÂs food stamp benefits for controlled substances; and

Â Â Â Â Â  (b) That, as a result of the trading, a member of the personÂs household who is a dependent of the person did not receive the food stamp benefits for which the member is eligible.

Â Â Â Â Â  (4) The department shall reinstate the food stamp benefits of a person whose benefits were suspended under subsection (2) of this section if the department receives a recommendation from the supervising authority to reinstate the benefits pursuant to subsection (5) of this section.

Â Â Â Â Â  (5) When making a recommendation to the department regarding the reinstatement of food stamp benefits, the supervising authority shall consider, at a minimum, the following:

Â Â Â Â Â  (a) Whether members of the personÂs household are also receiving food stamp benefits; and

Â Â Â Â Â  (b) Whether the person is enrolled in and successfully participating in a rehabilitation program. [1997 c.581 Â§46; 2005 c.706 Â§22]

Â Â Â Â Â  411.120 Authorized expenditures for public assistance. The Department of Human Services may, subject to the allotment system provided for in ORS 291.234 to 291.260, expend such sums as are required to be expended in this state to provide public assistance excluding medical assistance. Expenditures for public assistance include, but are not limited to, expenditures for the following purposes:

Â Â Â Â Â  (1) General assistance to needy persons and their dependents.

Â Â Â Â Â  (2) Temporary assistance for needy families granted under ORS 418.035 to 418.125, including services to relatives with whom dependent children applying for or receiving temporary assistance for needy families are living in order to help such relatives attain the maximum self-support or self-care consistent with the maintenance of continuing parental care and protection or in order to maintain and strengthen family life for such children.

Â Â Â Â Â  (3) Assistance provided by the Oregon Supplemental Income Program.

Â Â Â Â Â  (4) General assistance granted under ORS 411.710 to 411.730.

Â Â Â Â Â  (5) Carrying out the provisions of law for child welfare purposes.

Â Â Â Â Â  (6) Scholarships or grants for qualified recipients to provide them education and professional, technical or other helpful training, payable to a publicly supported career school or educational institution on behalf of the recipient.

Â Â Â Â Â  (7) Other purposes for which the department is authorized to expend funds, including the administration expenses of the department.

Â Â Â Â Â  (8) Carrying out the provisions of ORS 411.116. [Amended by 1957 c.648 Â§1; 1961 c.600 Â§4; 1961 c.620 Â§3; 1965 c.556 Â§17; 1967 c.588 Â§3; 1969 c.123 Â§1; 1969 c.203 Â§1; 1971 c.779 Â§10; 1991 c.66 Â§1; 1995 c.343 Â§41; 1997 c.581 Â§6; 2005 c.381 Â§7]

Â Â Â Â Â  411.121 Local district pilot projects. (1) Notwithstanding ORS 411.070, the Department of Human Services is authorized to establish and implement local district pilot projects that promote the improvement of work skills, education and employability by offering client incentives that reward significant progress leading toward self-sufficiency. Client incentives offered under this section shall not exceed the equivalent of one monthÂs temporary assistance for needy families grant in any 12-month period. No applicant or recipient participating in a pilot program shall be disadvantaged by such participation.

Â Â Â Â Â  (2) The department shall monitor the results of any approved pilot projects to determine the types of client incentives that result in positive client performance. Within the limit of existing funds, the department may implement statewide those client incentives that prove to be cost-effective. The department shall solicit input from clients and client advocates prior to such statewide implementation.

Â Â Â Â Â  (3) The department shall adopt all rules necessary to implement and administer the provisions of this section. [1997 c.581 Â§47]

Â Â Â Â Â  411.122 Department to make dependent care payments directly to providers. The Department of Human Services shall provide dependent care payments directly to dependent care providers for eligible families. [1989 c.1047 Â§1; 1995 c.278 Â§47]

Â Â Â Â Â  Note: 411.122 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.125 Family Services Review Commission; appointment; duties. (1) There is established the Family Services Review Commission consisting of 16 members. The members shall be appointed by the Governor for a term of four years. In making the appointments, the Governor shall consider representatives of county public welfare boards, as well as representatives from all of the congressional districts. Four members shall be recipients or former recipients of cash or self-sufficiency-related services from the Department of Human Services. Four members shall be representatives of business and professional interests. Four members shall be public welfare policy specialists. Four members shall be advocates of public welfare from the state agencies or public or private organizations interested in public welfare. The commission shall receive compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The commission shall advise and consult with the Director of Human Services in carrying out the functions of the department relating to programs and services to persons who, as a result of the personÂs or the personÂs familyÂs economic, social or health condition, require medical assistance, financial assistance, institutional care, rehabilitation, vocational rehabilitation or other social or health services. The commission shall, through its chairperson, have access to information regarding persons receiving assistance and other relevant information about self-sufficiency programs of the department. [1969 c.597 Â§228b; 1971 c.779 Â§71; 1981 c.545 Â§8; 1991 c.10 Â§1; 1999 c.422 Â§1; 2001 c.900 Â§87]

Â Â Â Â Â  411.130 Quarterly allocation of funds for each category of public assistance. The Department of Human Services, taking into consideration the total amount of funds available for public assistance in Oregon during the biennial period beginning July 1 of each odd-numbered year, the estimated number of beneficiaries in each category thereof, current and estimated costs of essential needs to maintain a standard of living during such period compatible with decency and health and such other matters as it may deem pertinent, shall estimate and allocate the funds available for each category of public assistance on a monthly basis subject to the quarterly revisions. Changes in such allocations, if any, shall be uniform and, as nearly as practicable and considering the above factors, proportionately equal in each such category. The monthly amounts so found estimated and allocated shall be deemed to be the funds available for each category for public assistance in Oregon.

Â Â Â Â Â  411.135 Cooperation with federal government in research and training personnel. In addition to its other powers, the Department of Human Services may:

Â Â Â Â Â  (1) Enter into agreements with, join with or accept grants from, the federal government for cooperative research and demonstration projects for public welfare purposes, including, but not limited to, any project which:

Â Â Â Â Â  (a) Relates to the prevention and reduction of dependency.

Â Â Â Â Â  (b) Aids in effecting coordination of planning between private and public welfare agencies of the state.

Â Â Â Â Â  (c) Improves the administration and effectiveness of programs carried on or assisted by the department.

Â Â Â Â Â  (2) With the cooperation and the financial assistance of the federal government, train personnel employed or preparing for employment in the department. The training may be carried out in any manner, including but not limited to:

Â Â Â Â Â  (a) Directly by the department.

Â Â Â Â Â  (b) Indirectly through grants to public or other nonprofit institutions of learning or through grants of fellowships.

Â Â Â Â Â  (c) Any other manner for which federal aid in support of the training is available.

Â Â Â Â Â  (3) Subject to the allotment system provided for in ORS 291.234 to 291.260, expend the sums required to be expended for the programs and projects described in subsections (1) and (2) of this section. [1957 c.569 Â§1; 1961 c.600 Â§5; 1969 c.597 Â§232; 1971 c.779 Â§11; 1975 c.509 Â§1; 1991 c.66 Â§2]

Â Â Â Â Â  411.137 Contributions by state and counties for medical assistance demonstration projects under ORS 411.135. Exclusive of all sums of money contributed by the federal government for medical assistance and administration under ORS 414.033 (2) the State of Oregon shall contribute 40 percentum and the several counties of the state in which demonstration projects are operating shall each contribute 60 percentum of all sums, including administrative costs, required to be expended for such purposes in and for such respective counties. [1975 c.509 Â§8; 1991 c.66 Â§3]

Â Â Â Â Â  411.140 [Amended by 1961 c.517 Â§1; repealed by 1971 c.779 Â§78]

Â Â Â Â Â  411.145 County public welfare boards; appointment; term; expenses; termination. (1) A county public welfare board of not fewer than five nor more than seven members may be created within each county. The members shall be appointed by the governing body of the county, on the basis of recognized interest in and knowledge of the field of public assistance. Members of the governing body may be appointed to the board.

Â Â Â Â Â  (2) Members shall be appointed for a term of four years. Before the expiration of the term of a member of the county public welfare board, the governing body shall appoint the successor of the member to assume the duties of the member on July 1 next following. In case of a vacancy for any cause, the governing body shall make an appointment to be immediately effective for the unexpired term. Any member of the county public welfare board may be removed by the governing body at any time for cause. The governing body shall name the chairperson of the county public welfare board.

Â Â Â Â Â  (3) Members appointed shall receive no compensation for their services but shall be allowed the actual and necessary expenses incurred by them in attending any meeting of the Department of Human Services when such attendance is authorized by the Director of Human Services. The expenses authorized pursuant to this subsection shall be paid by the department out of the Public Welfare Account.

Â Â Â Â Â  (4) The governing body of the county may abolish the county public welfare board upon 60 daysÂ notice. On the effective date stated in the notice, the county public welfare board shall be abolished and the tenure of office of members shall cease.

Â Â Â Â Â  (5) Until the notice required in subsection (4) of this section is given, any county public welfare board in existence on November 4, 1993, shall continue and shall perform its duties under ORS 411.155. [1971 c.779 Â§69; 1993 c.88 Â§Â§1,2; 2001 c.900 Â§88]

Â Â Â Â Â  411.150 [Repealed by 1971 c.779 Â§78]

Â Â Â Â Â  411.155 Duties of county public welfare boards. The county public welfare board shall:

Â Â Â Â Â  (1) Receive information and complaints from local citizens and may at its discretion transmit such complaints to the Department of Human Services on matters relating to public assistance programs. The department shall, if requested, investigate and report on its findings pursuant to any complaint presented to it by a county public welfare board.

Â Â Â Â Â  (2) Evaluate the effectiveness of public welfare programs in relation to local needs, determine the need and develop locally sponsored programs to augment public welfare programs, interpret public welfare programs and inform the public.

Â Â Â Â Â  (3) Confer with local welfare offices on selection of special local programs, budget, eligibility for assistance, and other matters which will assist local offices in effectively serving local needs.

Â Â Â Â Â  (4) Recommend changes, if any are needed, in the program or delivery of services to improve the departmentÂs response to local problems. [1971 c.779 Â§70]

Â Â Â Â Â  411.160 [Amended by 1967 c.454 Â§46; 1967 c.561 Â§3; 1967 s.s. c.12 Â§1; repealed by 1969 c.45 Â§10]

Â Â Â Â Â  411.170 [Amended by 1963 c.143 Â§1; repealed by 1969 c.45 Â§11]

Â Â Â Â Â  411.180 [Amended by 1963 c.143 Â§2; repealed by 1969 c.45 Â§11]

Â Â Â Â Â  411.190 [Amended by 1955 c.443 Â§1; 1961 c.657 Â§1; 1967 c.240 Â§1; repealed by 1969 c.45 Â§11]

Â Â Â Â Â  411.200 [Repealed by 1969 c.45 Â§10]

Â Â Â Â Â  411.210 [Amended by 1967 c.240 Â§2; repealed by 1969 c.45 Â§10]

Â Â Â Â Â  411.220 Deposit of funds received for public assistance purposes; appropriation thereof. (1) The Department of Human Services shall deposit in the State Treasury to the credit of the General Fund all the amounts received by it from the United States Government or its agencies or from any other source for public assistance purposes. All such funds, together with any remaining balances of funds received for the purposes of public assistance of any type, hereby are appropriated for expenditure by the department for the type of public assistance for which such funds were granted to or received by the state or appropriated by the state, as the case may be.

Â Â Â Â Â  (2) All moneys received from refunds, cancellations or recoveries resulting from public assistance payments made from state funds, as differentiated from federal or county funds, shall be paid into the State Treasury and credited to the Public Welfare Account and hereby are appropriated for expenditure by the department for public assistance purposes. [Subsections (2) and (3) enacted as 1953 c.458 Â§Â§2,4; 1961 c.600 Â§6; 1961 c.620 Â§4; 1969 c.45 Â§1; 1969 c.203 Â§2]

Â Â Â Â Â  411.222 [1955 c.380 Â§Â§1,3; repealed by 1957 c.531 Â§3]

Â Â Â Â Â  411.230 Payment of claims. Warrants shall be drawn by the Oregon Department of Administrative Services in favor of the Department of Human Services for the aggregate amounts of public assistance or refunds to counties duly certified by the department to be due to any person or county in such amount as may be set forth in such certification. The department shall cause to be deposited all such warrants in payment of public assistance or refunds to counties in the State Treasury in a suspense checking account for distribution to those entitled thereto and may draw its checks on the State Treasury in favor of the persons, firms, corporations, associations or counties entitled thereto under such rules as it shall promulgate so as to include in single combined payments for specified periods all moneys allotted to particular payees from various sources for said period. [Amended by 1967 c.454 Â§47; 1971 c.80 Â§5]

Â Â Â Â Â  411.240 Public Welfare Account. (1) There hereby is established in the General Fund of the State Treasury an account to be known as the Public Welfare Account. All moneys in the Public Welfare Account hereby are appropriated for and shall be used by the Department of Human Services for the respective purposes authorized by law. The moneys in the Public Welfare Account and all appropriations from the account shall be subject to allotment made by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Public Welfare Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The unobligated balance in the Public Welfare Account on June 30 of each odd-numbered year shall be determined by the Department of Human Services as of September 30 following the close of each biennium and certified to the Oregon Department of Administrative Services. The amount certified pursuant to this subsection shall revert to the General Fund and become available for general governmental purposes. [Amended by 1961 c.600 Â§7; 1963 c.537 Â§4; 1965 c.440 Â§3; 1967 c.454 Â§107; 2003 c.14 Â§179]

Â Â Â Â Â  411.242 Advancements from Public Welfare Account to meet claims payable from federal funds. Pending receipt by the State Treasurer of federal funds for the payment of public assistance, the moneys in the Public Welfare Account appropriated for expenditure by the Department of Human Services for public assistance purposes shall be expended to the extent necessary to meet claims for public assistance which otherwise would be paid from such federal funds. Upon notice that such federal funds have been received by the State Treasurer, the department shall prepare a claim against such funds for the amount advanced from the Public Welfare Account for the purposes of this section and a warrant may be drawn by the Oregon Department of Administrative Services in favor of the State Treasurer in payment of such claim, for credit to and reimbursement of the Public Welfare Account. [1953 c.410 Â§1; 1961 c.600 Â§8; 1967 c.454 Â§48; 1971 c.80 Â§6]

Â Â Â Â Â  411.245 Revolving fund. The revolving fund in the amount of $50,000 established by warrant drawn on the State Treasurer by the Oregon Department of Administrative Services payable out of the Public Welfare Account in favor of the Department of Human Services is continued. The revolving fund shall be used by the Department of Human Services for the purpose of providing funds to pay current salaries and expenses, emergency public assistance advances and other expenses when it is necessary to make immediate cash payments. The revolving fund shall be deposited with the State Treasurer. For the purpose of providing working cash balances for emergency public assistance advances and other expenses when it is necessary to make immediate cash payments, the Department of Human Services may withdraw from the State Treasury portions of the fund to be used by designated custodians for the purposes authorized by this section. The designated custodians may hold the funds or may deposit the funds in any bank authorized as a depository of state funds, or may hold part and deposit the remainder. The revolving fund shall be reimbursed by warrants drawn by the Oregon Department of Administrative Services upon the verified claims of the Department of Human Services and warrants payable out of the Public Welfare Account. [1953 c.460 Â§1; 1967 c.71 Â§1; 1967 c.454 Â§49; 1971 c.80 Â§7; 1971 c.779 Â§12; 2003 c.14 Â§180]

Â Â Â Â Â  411.250 [Repealed by 1983 c.537 Â§7]

Â Â Â Â Â  411.260 [Amended by 1957 c.570 Â§1; 1969 c.597 Â§236; 1971 c.779 Â§13; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.270 [Amended by 1957 c.570 Â§2; 1969 c.597 Â§237; 1971 c.779 Â§14; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.280 [Amended by 1969 c.597 Â§238; 1971 c.779 Â§15; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.290 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  411.300 Rules and regulations concerning use and custody of records. (1) The Department of Human Services shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the department. The use of such records, papers, files and communications by any other agency or department of government or person to which they may be furnished shall be limited to the purposes for which they are furnished and by the provisions of the law under which they may be furnished.

Â Â Â Â Â  (2) No rules or regulations shall be made or administrative practice followed by the Department of Human Services pursuant to subsection (1) of this section that would interfere with the purposes of ORS 411.060, 411.155, 411.320 and 411.335. [Amended by 1953 c.500 Â§12; 1971 c.779 Â§16; 2005 c.381 Â§8]

Â Â Â Â Â  411.310 [Repealed by 1967 c.98 Â§1]

Â Â Â Â Â  411.320 Disclosure and use of public assistance records limited; contents as privileged communication; exceptions. (1) For the protection of applicants for and recipients of public assistance, except as otherwise provided in this section, the Department of Human Services shall not disclose or use the contents of any public assistance records, files, papers or communications for purposes other than those directly connected with the administration of the public assistance laws of Oregon or as necessary to assist public assistance applicants and recipients in accessing and receiving other governmental or private nonprofit services, and these records, files, papers and communications are considered confidential subject to the rules and regulations of the Department of Human Services. In any judicial or administrative proceeding, except proceedings directly connected with the administration of public assistance or child support enforcement laws, their contents are considered privileged communications.

Â Â Â Â Â  (2) Nothing in this section prohibits the disclosure or use of contents of records, files, papers or communications for purposes directly connected with the establishment and enforcement of support obligations pursuant to the Title IV-D program.

Â Â Â Â Â  (3) Nothing in this section prohibits the disclosure of the address, Social Security number and photograph of any applicant or recipient to a law enforcement official at the request of such official. To receive information pursuant to this section, the officer must furnish the agency the name of the applicant or recipient and advise that the applicant or recipient:

Â Â Â Â Â  (a) Is fleeing to avoid prosecution, custody or confinement after conviction for a felony;

Â Â Â Â Â  (b) Is violating a condition of probation or parole; or

Â Â Â Â Â  (c) Has information that is necessary for the officer to conduct the official duties of the officer and the location or apprehension of the applicant or recipient is within such official duties. [1953 c.500 Â§5; 1971 c.779 Â§17; 1995 c.609 Â§8; 1997 c.581 Â§7; 2001 c.900 Â§88a]

Â Â Â Â Â  411.325 [1953 c.500 Â§6; 1961 c.620 Â§5; 1963 c.70 Â§1; 1967 c.502 Â§16; 1971 c.779 Â§18; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.330 [1953 c.500 Â§Â§7,8; 1971 c.779 Â§19; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.335 Prohibited use of lists or names. No person or agency shall solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in or acquiesce in the use of, any lists or names for commercial or political purposes of any nature, or for any purpose not directly connected with the administration of the public assistance laws. [1953 c.500 Â§9; 1997 c.581 Â§8]

Â Â Â Â Â  411.350 [1967 c.578 Â§1; 1971 c.779 Â§20; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.375 Public assistance investigations; power to subpoena, administer oaths, take depositions and fix witness fees. (1) In connection with any public assistance investigation or hearing the Director of Human Services or any examiner, referee or other officer duly appointed to conduct the investigation or hearing may by subpoena compel the attendance and testimony of witnesses and the production of books, accounts, documents and other papers, and may administer oaths, take depositions and fix the fees and mileage of witnesses.

Â Â Â Â Â  (2) The Department of Human Services shall provide for defraying the expenses of such investigations or hearings, which may be held in any part of the state. [1955 c.364 Â§1; 1969 c.597 Â§240]

Â Â Â Â Â  411.380 Petition for enforcement of subpoena issued under ORS 411.375. (1) In case of the refusal of a witness to attend or testify or produce any papers required by such subpoena, the person designated by the subpoena as the person before whom the testimony is to be given or the papers produced, may petition the circuit court in and for the county in which the investigation or hearing is pending for an order directing the witness to attend and testify or produce the papers before the petitioner.

Â Â Â Â Â  (2) The petition shall allege that due notice was given of the time and place for the attendance of the witness or the production of the papers, that the witness was subpoenaed in the manner prescribed and that the witness failed and refused to attend, to produce the papers required by the subpoena or to answer questions propounded to the witness in the course of the investigation or hearing. [1955 c.364 Â§2]

Â Â Â Â Â  411.385 Court order to show cause issued upon filing of petition for enforcement of subpoena. Upon the filing of such a petition, the court shall enter an order, a copy of which shall be served upon the witness, directing the witness to appear before the court at a time and place to be fixed by the court in such order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended and testified or produced the papers as required by the subpoena. [1955 c.364 Â§3]

Â Â Â Â Â  411.390 Court may compel appearance of witness before petitioner. (1) If at the hearing provided for in ORS 411.385 it is apparent to the court that the subpoena was regularly issued, the court shall thereupon enter an order that the witness appear before the petitioner at a time and place to be fixed in such order, and testify and produce the required papers.

Â Â Â Â Â  (2) Failure by the witness to comply with an order made pursuant to subsection (1) of this section shall be dealt with as for contempt of court. [1955 c.364 Â§4]

Â Â Â Â Â  411.395 [1961 c.171 Â§2; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  411.405 [1965 c.556 Â§14; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.410 [Amended by 1961 c.605 Â§3; renumbered 416.020]

Â Â Â Â Â  411.415 [1971 c.617 Â§3; 1989 c.224 Â§80; 1991 c.93 Â§9; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.420 [Amended by 1957 c.154 Â§1; 1961 c.605 Â§4; renumbered 416.030]

Â Â Â Â Â  411.425 [1953 c.361 Â§3; 1955 c.501 Â§1; 1959 c.273 Â§1; 1961 c.605 Â§8; renumbered 416.060]

Â Â Â Â Â  411.428 [Formerly 411.440; renumbered 416.080]

Â Â Â Â Â  411.430 [Repealed by 1953 c.361 Â§19]

Â Â Â Â Â  411.434 [Formerly 411.450; 1955 c.501 Â§2; renumbered 416.090]

Â Â Â Â Â  411.438 [Formerly 411.460; renumbered 416.100]

Â Â Â Â Â  411.440 [Renumbered 411.428 and then 416.080]

Â Â Â Â Â  411.441 [1959 c.522 Â§Â§2,4; renumbered 416.110]

Â Â Â Â Â  411.442 [1953 c.361 Â§Â§4,5; 1961 c.605 Â§9; renumbered 416.120]

Â Â Â Â Â  411.444 [1953 c.361 Â§6; 1961 c.605 Â§10; renumbered 416.130]

Â Â Â Â Â  411.446 [1953 c.361 Â§7; 1961 c.605 Â§11; renumbered 416.140]

Â Â Â Â Â  411.448 [1953 c.361 Â§8; 1961 c.605 Â§17; renumbered 416.170]

Â Â Â Â Â  411.450 [Renumbered 411.434 and then 416.090]

Â Â Â Â Â  411.452 [1953 c.361 Â§9; renumbered 416.180]

Â Â Â Â Â  411.454 [1953 c.361 Â§10; renumbered 416.190]

Â Â Â Â Â  411.456 [1953 c.361 Â§11; renumbered 416.200]

Â Â Â Â Â  411.458 [1953 c.361 Â§12; renumbered 416.210]

Â Â Â Â Â  411.460 [Renumbered 411.438 and then 416.100]

Â Â Â Â Â  411.462 [1953 c.361 Â§13; 1961 c.605 Â§20; renumbered 416.230]

Â Â Â Â Â  411.464 [1953 c.361 Â§15; renumbered 416.240]

Â Â Â Â Â  411.466 [1953 c.361 Â§16; renumbered 416.250]

Â Â Â Â Â  411.470 [Amended by 1953 c.361 Â§19; renumbered 416.260]

Â Â Â Â Â  411.474 [1957 c.571 Â§1; renumbered 416.270]

Â Â Â Â Â  411.480 [Renumbered 416.310]

Â Â Â Â Â  411.490 [Amended by 1961 c.104 Â§1; renumbered 416.320]

Â Â Â Â Â  411.500 [Renumbered 416.330]

Â Â Â Â Â  411.510 [Amended by 1961 c.600 Â§9; renumbered 416.810]

Â Â Â Â Â  411.520 [Renumbered 416.820]

Â Â Â Â Â  411.530 [Renumbered 416.830]

Â Â Â Â Â  411.552 [1959 c.454 Â§1; 1961 c.620 Â§8; renumbered 416.510]

Â Â Â Â Â  411.554 [1959 c.454 Â§2; renumbered 416.520]

Â Â Â Â Â  411.556 [1959 c.454 Â§3; renumbered 416.530]

Â Â Â Â Â  411.558 [1959 c.454 Â§4; renumbered 416.540]

Â Â Â Â Â  411.560 [1959 c.454 Â§Â§5,7; renumbered 416.550]

Â Â Â Â Â  411.562 [1959 c.454 Â§6; renumbered 416.560]

Â Â Â Â Â  411.564 [1959 c.454 Â§8; renumbered 416.570]

Â Â Â Â Â  411.566 [1959 c.454 Â§9; renumbered 416.580]

Â Â Â Â Â  411.568 [1959 c.454 Â§11; renumbered 416.590]

Â Â Â Â Â  411.570 [1959 c.454 Â§12; renumbered 416.600]

Â Â Â Â Â  411.572 [1959 c.454 Â§10; renumbered 416.610]

Â Â Â Â Â  411.575 Acceptance of gifts and grants for scholarships. (1) In addition to other funds made available for education and training of public assistance recipients, the Department of Human Services may accept gifts and grants from private sources for the purpose of providing the scholarships or grants authorized under ORS 411.580.

Â Â Â Â Â  (2) The moneys received under subsection (1) of this section shall be deposited in a special account, separate and distinct from the General Fund, to be named the Department of Human Services Scholarship Account, which account is established. All moneys in the account and all earnings thereon are continuously appropriated to the Department of Human Services to be used together with any federal funds that may be available to provide scholarships or grants under ORS 411.580.

Â Â Â Â Â  (3) The amount in the Department of Human Services Scholarship Account that is available after scholarships and grants under ORS 411.580 have been awarded for any period shall be reported to the Oregon Investment Council by the Department of Human Services and shall be considered investment funds within the meaning of ORS 293.701 to 293.820 and shall be invested in accordance with the standards of ORS 293.726. All earnings on such investments shall be credited to the Department of Human Services Scholarship Account. [1967 c.588 Â§2; 1969 c.707 Â§1; 1971 c.774 Â§16; 1989 c.966 Â§46; 1997 c.130 Â§7; 2003 c.14 Â§181]

Â Â Â Â Â  411.580 Scholarships and grants for recipients. (1) In addition to any other scholarships or grants provided by law and subject to the availability of funds in the Department of Human Services Scholarship Account, the Department of Human Services may award tuition and fee-exempting scholarships or grants and additional funds for purchase of required books and supplies from other funds, whether from public or private sources, made available for training of recipients toward self-support to those qualified to receive welfare assistance, for enrollment at any publicly supported educational, vocational or training institution in this state.

Â Â Â Â Â  (2) Selection of scholarship or grant recipients shall be made by county public welfare board created by ORS 411.145, with the advice and assistance of all publicly supported educational, vocational or training institutions.

Â Â Â Â Â  (3) Scholarships or grants shall be awarded on the basis of the recipientÂs apparent ability and willingness to profit from the education or the vocational, technical, or other courses available, to the end that scholarships or grants awarded will benefit both the student and the people of this state.

Â Â Â Â Â  (4) In order to facilitate the most effective use of funds granted under this section, the Department of Human Services may apply funds available under this section to supportive services, including but not limited to transportation and child care, for scholarship or grant recipients whenever the availability of such services has been eliminated by the exhaustion of funds in the departmentÂs job related training program. [1967 c.588 Â§1; 1969 c.123 Â§2; 1971 c.227 Â§1; 1971 c.387 Â§1; 1971 c.774 Â§17; 1971 c.779 Â§21a; 1997 c.130 Â§8; 2003 c.14 Â§182]

Â Â Â Â Â  411.590 Housekeeper, homemaker or home care worker in residence of public assistance recipient not state employee; exception. A person who is hired as a housekeeper or homemaker, or home care worker as defined in ORS 410.600, and is not otherwise employed by the Department of Human Services, an area agency or other public agency, shall not for any purposes be deemed to be an employee of the State of Oregon or an area agency whether or not the department or agency selects the person for employment or exercises any direction or control over the personÂs employment. However, nothing in this section precludes the state or an area agency from being considered the employer of the person for purposes of ORS chapter 657. [1975 c.401 Â§5; 1981 c.784 Â§23; 1987 c.780 Â§1; 1999 c.548 Â§1; 2001 c.900 Â§89; 2001 c.901 Â§8]

Â Â Â Â Â  411.595 Procedure where waiver of federal requirement involves policy change. (1) As used in this section Âpolicy changeÂ includes any change in the operation of public assistance programs that affects recipients adversely in any substantial manner, including but not limited to the denial, reduction, modification or delay of benefits. ÂPolicy changeÂ does not include any procedural change that affects internal management but does not adversely and substantially affect the interest of public assistance recipients.

Â Â Â Â Â  (2) The Department of Human Services may submit applications for waiver of federal statutory or regulatory requirements to the federal government or any agency thereof. Following the submission of any application for waiver that involves a policy change, and prior to implementation, the department shall do the following:

Â Â Â Â Â  (a) Conduct a hearing in accordance with ORS chapter 183 regarding the waiver application or application for waiver renewals and the proposed rules;

Â Â Â Â Â  (b) Prepare a complete summary of the testimony and written comments received at the hearing;

Â Â Â Â Â  (c) Submit the application for waiver or application for waiver renewals involving a policy change to the legislative review agency, as defined in ORS 291.375, and present the summary of testimony and comments described in this section; and

Â Â Â Â Â  (d) Give notice of the date of its appearance before the Emergency Board or the Joint Committee on Ways and Means in accordance with ORS 183.335, and before the Family Services Review Commission. [1983 c.299 Â§2; 1987 c.3 Â§14; 2001 c.900 Â§90]

Â Â Â Â Â  411.598 Payment of monthly premium payments by recipients of medical assistance. (1) The Department of Human Services shall adopt rules:

Â Â Â Â Â  (a) Requiring recipients of medical assistance who are not otherwise exempt to pay monthly premium payments while receiving medical assistance; and

Â Â Â Â Â  (b) Granting recipients of medical assistance under ORS 414.706 (5) who are required to pay monthly premium payments a grace period of up to six months for payment of overdue premiums.

Â Â Â Â Â  (2) The department may not disenroll a recipient during the grace period described in subsection (1)(b) of this section.

Â Â Â Â Â  (3) A recipient or former recipient of medical assistance under ORS 414.706 (5) who did not pay one or more monthly premium payments while receiving medical assistance is not eligible to reapply for medical assistance under ORS 414.706 (5) until the recipient or former recipient has paid the amount of overdue premiums in full. [2005 c.692 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 692, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. (1) No later than 30 days after the effective date of this 2005 Act [August 3, 2005], the Department of Human Services shall apply for approval from the Centers for Medicare and Medicaid Services to implement section 6 of this 2005 Act [411.598].

Â Â Â Â Â  (2) The department shall adopt rules implementing section 6 of this 2005 Act as soon as practicable after receipt of the necessary approval. [2005 c.692 Â§7]

Â Â Â Â Â  411.600 Exemption from payment of monthly premium payments for certain recipients of medical assistance; rules. Notwithstanding ORS 414.065, the Department of Human Services shall adopt rules exempting recipients of medical assistance under ORS 414.706 (5) whose family income is no more than 10 percent of the federal poverty guidelines, as defined in ORS 414.340, from the requirement to pay monthly premium payments. [2005 c.692 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 692, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. (1) No later than 30 days after the effective date of this 2005 Act [August 3, 2005], the Department of Human Services shall apply for approval from the Centers for Medicare and Medicaid Services to exempt recipients of medical assistance under ORS 414.706 (5) whose family income is no more than 10 percent of the federal poverty guidelines, as defined in ORS 414.340, from the requirement to pay monthly premium payments.

Â Â Â Â Â  (2) The department shall adopt rules implementing section 4 of this 2005 Act [411.600] as soon as practicable after receipt of the necessary approval. [2005 c.692 Â§5]

MISCELLANEOUS PROVISIONS RELATING TO PUBLIC ASSISTANCE

Â Â Â Â Â  411.610 Indorsement by others of public assistance checks or warrants payable to deceased recipient; disposition of proceeds. Any check or warrant issued by the Department of Human Services to a recipient of public assistance who subsequently dies may be indorsed in the name of the deceased by the surviving spouse or a next of kin in the order described in ORS 293.490 (3); and payment may be made and the proceeds used without any of the restrictions enumerated in ORS 293.495 (1). [Amended by 1957 c.120 Â§1; 1981 c.594 Â§9]

Â Â Â Â Â  411.620 Recovery of public assistance obtained or disposed of unlawfully. (1) The Department of Human Services may prosecute a civil suit or action against any person who has obtained, for personal benefit or for the benefit of any other person, any amount or type of general assistance or public assistance, as defined in ORS 411.010, or has aided any other person to obtain such general assistance or public assistance, in violation of any provision of ORS 411.630, or in violation of ORS 411.640. In such suit or action the department may recover the amount or value of such general assistance or public assistance so obtained in violation of ORS 411.630, or in violation of ORS 411.640, with interest thereon, together with costs and disbursements incurred therein.

Â Â Â Â Â  (2) Excepting as to bona fide purchasers for value, the department, the conservator for the recipient or the personal representative of the estate of a deceased recipient may prosecute a civil suit or action to set aside the transfer, gift or other disposition of any money or property made in violation of any provisions of ORS 411.630, 411.708 and 414.105 and the department may recover out of such money or property, or otherwise, the amount or value of any general assistance or public assistance obtained as a result of such violation, with interest thereon, together with costs and disbursements incurred therein. [Amended by 1963 c.499 Â§1; 1971 c.334 Â§2; 1973 c.661 Â§1; 1983 c.638 Â§1; 2001 c.900 Â§220; 2005 c.381 Â§24]

Â Â Â Â Â  411.630 Unlawfully obtaining public assistance. (1) No person shall knowingly obtain or attempt to obtain, for the benefit of the person or of any other person, any public assistance, as defined in ORS 411.010, to which the person or such other person is not entitled under state law by means of:

Â Â Â Â Â  (a) Any false representation or fraudulent device, or

Â Â Â Â Â  (b) Failure to immediately notify the Department of Human Services of the receipt or possession of property or income, or of any other change of circumstances, which directly affects the eligibility for, or the amount of, such assistance.

Â Â Â Â Â  (2) No person shall transfer, conceal or dispose of any money or property with the intent:

Â Â Â Â Â  (a) To enable the person to meet or appear to meet any requirement of eligibility prescribed by state law or by rule or regulation promulgated by the department for a grant or an increase in a grant of any type of general assistance or public assistance, as defined in ORS 411.010; or

Â Â Â Â Â  (b) Except as to a conveyance by such person to create a tenancy by the entirety, to hinder or prevent the department from recovering any part of any claim which it may have against the person or the estate of the person.

Â Â Â Â Â  (3) No person shall knowingly aid or abet any person to violate any provision of this section.

Â Â Â Â Â  (4) No person shall receive, possess or conceal any money or property of an applicant for or recipient of any type of general assistance or public assistance, as defined in ORS 411.010, with the intent to enable such applicant or recipient to meet or appear to meet any requirement of eligibility referred to in subsection (2)(a) of this section or, except as to a conveyance by such applicant or recipient to create a tenancy by the entirety, with the intent to hinder or prevent the department from recovering any part of any claim which it may have against such applicant or recipient or the estate of the applicant or recipient. [Amended by 1963 c.499 Â§2; 1969 c.66 Â§1; 1971 c.779 Â§22]

Â Â Â Â Â  411.632 Relief where assets transferred, removed or secreted. If it reasonably appears that a customer who is a recipient of public assistance has assets in excess of those allowed to a recipient of such assistance under applicable federal and state statutes and regulations, and it reasonably appears that such assets may be transferred, removed, secreted or otherwise disposed, then the Department of Human Services may seek appropriate relief under ORCP 83 and 84, or any other provision of law but only to the extent of the liability. The state shall not be required to post a bond in seeking the relief. [1987 c.438 Â§6; 2001 c.900 Â§91]

Â Â Â Â Â  411.635 Recovery of improperly disbursed public assistance. Public assistance improperly disbursed as a result of recipient conduct that is not in violation of ORS 411.630 may be recouped pursuant to ORS 293.250 or from earnings that the state disregards pursuant to ORS 411.700 and 418.045 as follows:

Â Â Â Â Â  (1) The Department of Human Services shall notify the recipient that the recipient may elect to limit the recoupment monthly to an amount equal to one-half the amount of disregarded earnings by granting the department a confession of judgment for the amount of the overpayment.

Â Â Â Â Â  (2) If the recipient does not elect to grant the confession of judgment within 30 days the department may recoup the overpayment from the entire amount of disregarded earnings. The recipient may at any time thereafter elect to limit the monthly recoupment to one-half the disregarded earnings by granting the department a confession of judgment.

Â Â Â Â Â  (3) The department shall not execute on a confession of judgment until the recipient is no longer receiving public assistance and has either refused to agree to or has defaulted on a reasonable plan to satisfy the judgment.

Â Â Â Â Â  (4) Nothing in this section limits the authority of the department by rule to exempt from recoupment any portion of disregarded earnings. [1979 c.719 Â§2]

Â Â Â Â Â  411.640 Unlawfully receiving public assistance. No person shall receive, either for the benefit of the person or for the benefit of any other person, any amount or type of general assistance or public assistance, as defined in ORS 411.010, to which the person or such other person is not entitled under state law. [1963 c.499 Â§4]

Â Â Â Â Â  411.650 Statement required to obtain public assistance. (1) Every person 18 years of age or over who applies for or receives any type of general assistance or public assistance, as defined in ORS 411.010, whether such general assistance or public assistance is applied for or received for the benefit of the person or of another individual, shall execute to the Department of Human Services at the time of making such application, and at such times as may be required by the department in any case, written statements relating to each individual for whose benefit such general assistance or public assistance is applied for or received, and to any person who has a duty to support such individual, or to whom such individual owes a duty of support. Such statements shall include, but need not be limited to, so much of the following information, relating to each such individual or other person, as may be specified or required by the department:

Â Â Â Â Â  (a) The name of the individual, address, date and place of birth, residence, family relationships, and the composition of the household in which the individual lives;

Â Â Â Â Â  (b) The financial circumstances of the individual and means of and ability for support of the individual and other individuals, including but not limited to information concerning:

Â Â Â Â Â  (A) The employment of the individual and the nature and amount of the income of the individual, from whatever source derived;

Â Â Â Â Â  (B) The tangible and intangible assets of the individual, property and resources of any nature including, but not limited to, money, real and personal property, rights and expectancies as an heir, devisee, legatee, trustee or cestui que trust, and any rights, benefits, claims or choses in action, whether arising in tort or based upon statute, contract or judgment;

Â Â Â Â Â  (C) The receipt of the individual, transfer or disposal of any assets, property or resources, referred to in subparagraph (B) of this paragraph, within three years immediately preceding such application and during any period with respect to which such general assistance or public assistance is granted; and

Â Â Â Â Â  (D) Such other information as may be required pursuant to state or federal laws applicable to such general assistance or public assistance.

Â Â Â Â Â  (2) All applications for such general assistance or public assistance and all statements referred to in subsection (1) of this section shall be upon forms prescribed and furnished by the department. Each such statement shall be subscribed by each individual who executes or joins in the execution of such statement.

Â Â Â Â Â  (3) The spouse of any individual who applies for or receives such general assistance or public assistance may be required by the department to join in the execution of, or separately to execute, any statement referred to in subsection (1) of this section, under oath or affirmation, except during any period in which it appears to the department that:

Â Â Â Â Â  (a) Such individual and the spouse of the individual are estranged and are living apart;

Â Â Â Â Â  (b) The spouse is absent from this state or the whereabouts of the spouse is unknown; or

Â Â Â Â Â  (c) The spouse is physically or mentally incapable of executing such statement or of providing any information referred to in subsection (1) of this section. [1963 c.499 Â§5; 1965 c.300 Â§1; 1971 c.799 Â§23; 2003 c.576 Â§442]

Â Â Â Â Â  411.660 Modification, cancellation or suspension of public assistance. (1) If any person is convicted of a violation of any provision of ORS 411.630, any grant of general assistance or public assistance made wholly or partially to meet the needs of such person shall be modified, canceled or suspended for such time and under such terms and conditions as may be prescribed by or pursuant to rules or regulations of the Department of Human Services.

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit a grant of general assistance or public assistance to meet the needs of a child under the age of 18 years. [1963 c.499 Â§6; 2001 c.900 Â§92]

Â Â Â Â Â  411.670 Definitions for ORS 411.670, 411.675 and 411.690. As used in this section and ORS 411.675 and 411.690:

Â Â Â Â Â  (1) ÂClaims for paymentÂ includes bills, invoices, electronic transmissions and any other document requesting money in compensation for or reimbursement of needs which have been furnished to any public assistance recipient.

Â Â Â Â Â  (2) ÂNeedÂ means any type of care, service, commodity, shelter or living requirement.

Â Â Â Â Â  (3) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, governmental subdivisions and agencies and public and private organizations of any character. [1983 c.609 Â§2]

Â Â Â Â Â  411.675 Submitting wrongful claim or payment prohibited. No person shall obtain or attempt to obtain for personal benefit or the benefit of any other person, any payment for furnishing any need to or for the benefit of any public assistance recipient by knowingly:

Â Â Â Â Â  (1) Submitting or causing to be submitted to the Department of Human Services any false claim for payment;

Â Â Â Â Â  (2) Submitting or causing to be submitted to the department any claim for payment which has been submitted for payment already unless such claim is clearly labeled as a duplicate;

Â Â Â Â Â  (3) Submitting or causing to be submitted to the department any claim for payment which is a claim upon which payment has been made by the department or any other source unless clearly labeled as such; or

Â Â Â Â Â  (4) Accepting any payment from the department for furnishing any need if the need upon which the payment is based has not been provided. [1983 c.609 Â§3]

Â Â Â Â Â  411.690 Liability of person wrongfully receiving payment; amount of recovery. (1) Any person who accepts from the Department of Human Services any payment made to such person for furnishing any need to or for the benefit of a public assistance recipient shall be liable to refund or credit the amount of such payment to the department if such person has obtained or subsequently obtains from the recipient or from any source any additional payment received for furnishing the same need to or for the benefit of such recipient. However, the liability of such person shall be limited to the lesser of the following amounts:

Â Â Â Â Â  (a) The amount of the payment so accepted from the department; or

Â Â Â Â Â  (b) The amount by which the aggregate sum of all payments so accepted or received by such person exceeds the maximum amount payable for such need from public assistance funds under rules adopted by the department.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, any person who after having been afforded an opportunity for a hearing pursuant to the portions of ORS chapter 183 relating to a contested case, is found to violate ORS 411.675 shall be liable to the department for treble the amount of the payment received as a result of such violation.

Â Â Â Â Â  (3) The department may prosecute civil actions to recover moneys claimed due under this section and for costs and disbursements incurred in such actions. [1963 c.609 Â§11; 1977 c.669 Â§1; 1983 c.609 Â§4]

Â Â Â Â Â  411.692 Definition for ORS 93.268 and 411.694. As used in ORS 93.268 and 411.694, ÂencumbranceÂ means a voluntary instrument granting a security interest in the affected real property to secure a monetary obligation. [2003 c.638 Â§1; 2005 c.22 Â§279]

Â Â Â Â Â  Note: 411.692 and 411.694 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.694 Department of Human Services request for notice of transfer or encumbrance of real property; rules. (1) When an individual receives public assistance as defined in ORS 411.010 and the individual is the holder of record title to real property or the purchaser under a land sale contract, the Department of Human Services may present to the county clerk for recordation in the deed and mortgage records of a county a request for notice of transfer or encumbrance of the real property.

Â Â Â Â Â  (2) A title insurance company or agent shall provide the department with a notice of transfer or encumbrance as required by ORS 93.268.

Â Â Â Â Â  (3) If the department has caused a request for notice of transfer or encumbrance to be recorded in the deed and mortgage records, the department shall present to the county clerk for recordation a termination of request for notice of transfer or encumbrance when, in the judgment of the department, it is no longer necessary or appropriate for the department to monitor transfers or encumbrances related to the real property.

Â Â Â Â Â  (4) The department shall adopt by rule a form of the request for notice of transfer or encumbrance, the notice of transfer or encumbrance and the termination of request for notice of transfer or encumbrance that, at a minimum:

Â Â Â Â Â  (a) Contains the name of the public assistance recipient, a departmental case identifier or other appropriate information that links the individual who is the holder of record title to real property or the purchaser under a land sale contract to the individualÂs public assistance records;

Â Â Â Â Â  (b) Contains the legal description of the real property;

Â Â Â Â Â  (c) Contains a mailing address for the department to receive the notice of transfer or encumbrance; and

Â Â Â Â Â  (d) Complies with the requirements for recordation in ORS 205.232 and 205.234 for those forms intended to be recorded.

Â Â Â Â Â  (5) The department shall pay the recordation fee required by the county clerk under ORS 205.320.

Â Â Â Â Â  (6) The request for notice of transfer or encumbrance described in this section does not affect title to real property and is not a lien on, encumbrance of or other interest in the real property. [2003 c.638 Â§2]

Â Â Â Â Â  Note: See note under 411.692.

Â Â Â Â Â  411.700 Income and resources that may be disregarded in determining eligibility; presentation of fiscal analysis to Emergency Board. (1) In the determination of eligibility and the amount of need with respect to a recipient or applicant of public assistance under ORS 411.706 and ORS chapter 414, the Department of Human Services may disregard such amounts of income and resources as are required by federal law or rules adopted pursuant thereto or as are authorized by the Legislative Assembly including the following:

Â Â Â Â Â  (a) Any elderly rental assistance payments provided by ORS 310.635 or refunds in lieu of such relief shall be disregarded in determining eligibility and need.

Â Â Â Â Â  (b) Any increase in the amount of assistance that is authorized by section 4, Public Law 93-233 (87 Stat. 953) and which is also being paid on March 5, 1974, shall be disregarded in determining eligibility and need.

Â Â Â Â Â  (2) Any increase in the amount of assistance provided under Title XVI of the Social Security Act to meet changes in the cost of living that is an increase over that amount being paid on January 1, 1977, pursuant to an Act of Congress and which will first be paid after January 1, 1977, shall be disregarded in determining eligibility and need.

Â Â Â Â Â  (3) When considering an application for public assistance, the department shall exempt from consideration as a resource up to $10,000 equity value of any licensed and unlicensed vehicles owned by the applicant or recipient.

Â Â Â Â Â  (4) The department shall implement subsection (3) of this section statewide to the extent possible that is consistent with federal regulation to maintain state eligibility for federal participation in public assistance programs. In the event the department determines that this policy has a net fiscal cost to the state, the department shall present the fiscal analysis to the Emergency Board for additional funding or direction to modify or suspend the policy. [1974 c.17 Â§2; 1975 c.498 Â§1; 1977 c.841 Â§11; 1977 c.863 Â§1a; 1993 c.355 Â§1; 1997 c.170 Â§29; 1997 c.581 Â§9; 2005 c.381 Â§9]

Â Â Â Â Â  411.703 Issuance of warrants for overpayment of public assistance. (1) If an overpayment of public assistance, including food stamp benefits, is not repaid within 30 days of the payment due date, after an individual has been afforded an opportunity for a contested case hearing under ORS chapter 183 relating to the overpayment of public assistance, including food stamp benefits issued under ORS 411.806 to 411.845, the Department of Human Services may:

Â Â Â Â Â  (a) Issue a warrant that meets the requirements of ORS 205.125 for the overpayment; and

Â Â Â Â Â  (b) Present a warrant issued under this section for recordation in the County Clerk Lien Record of the county clerk of any county in the state.

Â Â Â Â Â  (2) The warrant must include the principal amount of the overpayment, interest accumulated pursuant to ORS 82.010 or other applicable law, costs associated with recording, indexing and serving the warrant and costs associated with an instrument evidencing satisfaction or release of the warrant.

Â Â Â Â Â  (3) The department shall mail a copy of the warrant to the debtor at the last known address of the debtor.

Â Â Â Â Â  (4) Upon receipt of the warrant for recordation, the county clerk shall record the warrant in the manner provided in ORS 205.125.

Â Â Â Â Â  (5) Upon recording, the warrant:

Â Â Â Â Â  (a) Has the effect described in ORS 205.125 and 205.126; and

Â Â Â Â Â  (b) May be enforced as provided in ORS 18.900 and 205.126. [2003 c.663 Â§2]

OREGON SUPPLEMENTAL INCOME PROGRAM

Â Â Â Â Â  411.704 Definitions for ORS 411.120, 411.706 and 411.708. As used in this section and ORS 411.120, 411.706 and 411.708:

Â Â Â Â Â  (1) ÂAssistanceÂ means:

Â Â Â Â Â  (a) Cash payments made under ORS 411.706 to or on behalf of a needy person who is a resident of this state and who is blind, disabled or 65 years of age or older; or

Â Â Â Â Â  (b) Special need allowances for one-time or ongoing needs.

Â Â Â Â Â  (2) ÂBlindÂ means having:

Â Â Â Â Â  (a) Visual acuity with corrective lenses that does not exceed 20/200 in the better eye, or vision in the better eye that is restricted to a field that subtends an angle of not greater than 20 degrees; or

Â Â Â Â Â  (b) An equivalent visual impairment, as determined by the Department of Human Services after examination by:

Â Â Â Â Â  (A) An ophthalmologist licensed to practice medicine and surgery in Oregon or in another state or territory of the United States having qualifications substantially similar to those of the State of Oregon; or

Â Â Â Â Â  (B) An optometrist licensed and practicing in Oregon or in another state or territory of the United States having qualifications substantially similar to those of the State of Oregon.

Â Â Â Â Â  (3) ÂDisabledÂ means having a physical or mental impairment that:

Â Â Â Â Â  (a) Is likely to continue without substantial improvement for no less than 12 months or to result in death; and

Â Â Â Â Â  (b) Prevents performance of substantially all the ordinary duties of occupations in which a person not having the physical or mental impairment is capable of engaging, having due regard to the training, experience and circumstances of the individual with the physical or mental impairment.

Â Â Â Â Â  (4)(a) ÂIncomeÂ means net income in cash or in kind available to the applicant or recipient, the receipt of which is regular and predictable enough to afford security in the sense that the applicant or recipient may rely upon it to contribute toward meeting the needs of the applicant or recipient.

Â Â Â Â Â  (b) ÂIncomeÂ does not include:

Â Â Â Â Â  (A) Earnings or other income that may be exempted in compliance with federal laws and regulations; or

Â Â Â Â Â  (B) Premiums on life insurance policies, whether paid by the applicant, recipient or other person.

Â Â Â Â Â  (5) ÂRecipientÂ means a person who is receiving assistance provided by the Oregon Supplemental Income Program.

Â Â Â Â Â  (6) ÂResourcesÂ means an asset that may be applied toward meeting the needs of the applicant or recipient, including real and personal property holdings contributing to the maintenance of the applicant or recipient or representing investments or savings that may be drawn upon for maintenance purposes. [2005 c.381 Â§2]

Â Â Â Â Â  411.705 [1975 c.672 Â§20; repealed by 1977 c.841 Â§13]

Â Â Â Â Â  411.706 Oregon Supplemental Income Program. (1) The Oregon Supplemental Income Program shall:

Â Â Â Â Â  (a) Provide supplemental cash payments to recipients of Supplemental Security Income; and

Â Â Â Â Â  (b) Grant special need allowances for one-time or ongoing needs.

Â Â Â Â Â  (2) The program shall grant assistance to eligible persons who are blind, disabled or 65 years of age or older. Persons granted assistance under this section shall receive medical assistance as defined in ORS 414.025.

Â Â Â Â Â  (3) The program shall grant assistance according to the rules of the Department of Human Services and on the basis of need, taking into account the income and resources available to the applicant or recipient. [2005 c.381 Â§3]

Â Â Â Â Â  411.708 Recovery of assistance from certain estates; exceptions; certain transfers of property voidable. (1) The amount of any assistance paid under ORS 411.706 is a claim against the property or interest in the property belonging to and a part of the estate of any deceased recipient. If the deceased recipient has no estate, the estate of the surviving spouse of the deceased recipient, if any, shall be charged for assistance granted under ORS 411.706 to the deceased recipient or the surviving spouse. There shall be no adjustment or recovery of assistance correctly paid on behalf of any deceased recipient under ORS 411.706 except after the death of the surviving spouse of the deceased recipient, if any, and only at a time when the deceased recipient has no surviving child who is under 21 years of age or who is blind or disabled. Transfers of real or personal property by recipients of assistance without adequate consideration are voidable and may be set aside under ORS 411.620 (2).

Â Â Â Â Â  (2) Except when there is a surviving spouse, or a surviving child who is under 21 years of age or who is blind or disabled, the amount of any assistance paid under ORS 411.706 is a claim against the estate in any conservatorship proceedings and may be paid pursuant to ORS 125.495.

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any assistance from the estate or surviving spouse of a recipient to the extent that the need for assistance resulted from a crime committed against the recipient. [Formerly 412.600]

GENERAL ASSISTANCE

Â Â Â Â Â  411.710 Basis for granting general assistance. (1) General assistance shall be granted in accordance with the rules and regulations of the Department of Human Services and on the basis of need, taking into account the income, resources and maintenance available to the individual from whatever source derived and the necessary expenditures of the individual and the conditions existing in each case.

Â Â Â Â Â  (2) With respect to health services and needs to be provided in any general assistance programs during any period, and within the limits of funds available therefor, the department shall determine and fix, subject to such revisions as it may make from time to time:

Â Â Â Â Â  (a) The types and extent of health services and needs to be provided to applicants and recipients.

Â Â Â Â Â  (b) Statewide uniform standards to be observed in the provision of health services and needs.

Â Â Â Â Â  (c) The maximum number of days of health services and needs toward the cost of which general assistance funds will be expended in the care of any applicant or recipient.

Â Â Â Â Â  (d) Schedules of maximum fees, charges and daily rates to which general assistance funds will be applied toward meeting the costs of providing health services and needs to an applicant or recipient.

Â Â Â Â Â  (3) The types and extent of health services and needs and the amounts to be paid in meeting the costs thereof, as determined and fixed by the department, shall be the total general assistance available to applicants and recipients for health services and needs and the total amounts from general assistance funds available to vendors in meeting such costs.

Â Â Â Â Â  (4) Payments of general assistance for medical care and services shall constitute payment in full for all such care and services for which the payments were made. [Amended by 1965 c.556 Â§18]

Â Â Â Â Â  411.720 Residence required of applicants for general assistance. No person shall be eligible for general assistance unless the person is a resident of the State of Oregon. [Amended by 1969 c.468 Â§1]

Â Â Â Â Â  411.730 Application for general assistance; determination of eligibility and amount of grant. The Department of Human Services shall receive all applications for general assistance, and shall determine in accordance with its rules and regulations the eligibility for and the amount of the assistance which any person shall receive. [Amended by 1955 c.613 Â§2; 1969 c.68 Â§4; 1971 c.779 Â§24]

Â Â Â Â Â  411.740 General assistance administration. The Department of Human Services shall administer and supervise the administration of general assistance and it shall prescribe the form of and supply all blank applications, reports, affidavits and such other forms as the department deems advisable. [Amended by 1969 c.597 Â§244; 1971 c.779 Â§25]

Â Â Â Â Â  411.750 Cooperation with federal government in providing general assistance. The Department of Human Services shall cooperate with the United States Government, departments and agencies of the State of Oregon and the counties of the state in providing general assistance, either direct relief, community work and training, medical and hospital care or other services for needy persons and shall receive, disburse or distribute all sums of money, commodities and other properties from the United States Government, departments or agencies of the State of Oregon and counties of the state for assistance purposes for needy persons. [Amended by 1967 c.130 Â§1]

Â Â Â Â Â  411.760 Assistance grants are inalienable. All moneys granted under the provisions of ORS 411.060, 411.070, 411.706 and 411.710 to 411.730 are inalienable by any assignment or transfer and are exempt from garnishment, levy or execution under the laws of this state. [Amended by 2005 c.381 Â§10]

Â Â Â Â Â  411.765 [1969 c.207 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.770 [Repealed by 1953 c.500 Â§12]

Â Â Â Â Â  411.775 [1969 c.207 Â§3; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.785 [1969 c.207 Â§4; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.790 Assistance to certain persons receiving employment income. (1) In granting general assistance, the Department of Human Services shall apply a graduated scale that disregards a portion of a personÂs income, if that income is earned in employment that is part of an approved treatment or rehabilitation program and if the person has been unemployed and receiving general assistance due to chronic mental illness.

Â Â Â Â Â  (2) The department shall continue to provide health services and needs, as described in ORS 411.710 (2), to a person described in subsection (1) of this section for a period of time not to exceed two years after the person ceases to receive general assistance if:

Â Â Â Â Â  (a) Group health insurance is not available to the person through employment or otherwise; and either

Â Â Â Â Â  (b) Termination of eligibility for health services and needs would seriously inhibit the personÂs ability to continue employment; or

Â Â Â Â Â  (c) The personÂs earnings are not sufficient to allow the person a reasonable equivalent of the general assistance and health service benefits which would be available to the person in the absence of the earnings.

Â Â Â Â Â  (3) If the person described in subsection (1) of this section is covered by a group health insurance plan, the department shall continue to provide health services and needs for the limited purpose of paying the costs of treatment for preexisting conditions until such costs are paid in whole or in part by the group health insurance policy.

Â Â Â Â Â  (4) For purposes of this section, Âapproved treatment and rehabilitation programÂ and Âchronic mental illnessÂ shall be defined by the department by rule.

Â Â Â Â Â  (5) For the purposes of general assistance, any work performed by a person while that person is hospitalized in a state or community psychiatric hospital shall not be considered employment.

Â Â Â Â Â  (6) Nothing in this section is intended to limit the authority of the department to disregard the income of, and extend the period of eligibility for health services and needs to, persons other than those described in subsection (1) of this section. [1981 c.341 Â§2; 2001 c.900 Â§93]

Â Â Â Â Â  411.795 Claim against estate of deceased recipient. (1) The amount of any general assistance paid under this chapter is a claim against the property or any interest therein belonging to and a part of the estate of any deceased recipient or if there be no estate or the estate does not have sufficient assets to satisfy the claim, the estate of the surviving spouse shall be charged for such aid paid to either or both; provided, however, that there shall be no adjustment or recovery of any general assistance correctly paid to or on behalf of any individual under this chapter except after the death of such individual and the surviving spouse of the individual, if any, and only at a time when the individual has no surviving child who is under 21 years of age or is blind or permanently and totally disabled.

Â Â Â Â Â  (2) Except where there is a surviving spouse, or a surviving child who is under 21 years of age or is blind or permanently and totally disabled, the amount of any general assistance paid under this chapter is a claim against the estate in any conservatorship proceedings and may be paid pursuant to ORS 125.495.

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any aid from the estate or the surviving spouse of a recipient to the extent that the need for aid resulted from a crime committed against the recipient.

Â Â Â Â Â  (4) As used in this section, Âgeneral assistanceÂ includes the stateÂs monthly contribution to the federal government to defray the costs of outpatient prescription drug coverage provided to a person who is eligible for Medicare Part D prescription drug coverage and who receives benefits under the state medical assistance program or Title XIX of the Social Security Act. [1971 c.422 Â§1; 1975 c.386 Â§1; 1985 c.522 Â§1; 1995 c.664 Â§91; 2005 c.754 Â§2]

Â Â Â Â Â  Note: 411.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 411 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.800 [1980 c.18 Â§1; 1983 c.2 Â§2; 1985 c.255 Â§1; 1985 c.819 Â§1; 1987 c.71 Â§1; 1989 c.1001 Â§1; 1991 c.39 Â§1; 1993 c.11 Â§1; 1995 c.148 Â§1; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.802 Compensation for in-home care by spouse. If an approved provider providing in-home care to a recipient of public assistance for compensation marries the recipient, the Department of Human Services shall consider the care provided as compensable even though provided by a spouse. The standard of compensation under this section shall be the same as the standard applied for in-home care provided by an approved provider not residing in the home of the recipient. [1987 c.629 Â§2; 2001 c.900 Â§94]

Â Â Â Â Â  411.803 When spouse may be compensated for in-home care. When a married recipient of public assistance provided under ORS 411.706 requires in-home care, the Department of Human Services shall provide that such care be compensated even though provided by the spouse, in the manner and to the extent specified by rule of the department based on the extent of need and the availability of funds therefor. [1985 c.638 Â§2; 2001 c.900 Â§95; 2005 c.381 Â§11]

Â Â Â Â Â  411.805 [1961 c.526 Â§1; repealed by 1963 c.599 Â§2 (411.806 enacted in lieu of 411.805)]

FOOD STAMP BENEFITS

Â Â Â Â Â  411.806 Definitions for ORS 411.806 to 411.845. As used in ORS 411.806 to 411.845, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂAdministrative costsÂ means, but is not limited to, costs in connection with:

Â Â Â Â Â  (a) Distributing food stamp benefits to recipients under a food stamp plan;

Â Â Â Â Â  (b) The compensation of personnel while employed in carrying out ORS 411.806 to 411.845; and

Â Â Â Â Â  (c) Reimbursement of the federal government for any loss described in ORS 411.830.

Â Â Â Â Â  (2) ÂFood stamp planÂ means a plan under which the federal government makes food stamp benefits available to this state or its agencies for distribution to individuals and households certified to be in economic need of and eligible to receive such food stamp benefits for the purchase of food commodities from retail food outlets.

Â Â Â Â Â  (3) ÂHouseholdÂ means two or more related or nonrelated individuals who do not reside in an institution.

Â Â Â Â Â  (4) ÂIssuing agencyÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂRecipientÂ means an individual or household determined and certified, pursuant to ORS 411.811 or 411.825, to be eligible to receive food stamp benefits under a food stamp plan. [1963 c.599 Â§3 (enacted in lieu of 411.805); 1971 c.779 Â§26; 1997 c.581 Â§10]

Â Â Â Â Â  411.810 [1961 c.526 Â§2; repealed by 1963 c.599 Â§4 (411.811 enacted in lieu of 411.810)]

Â Â Â Â Â  411.811 Distribution by tribal councils; duties of department with respect to food distribution programs. (1) A tribal council of an Indian tribe may make direct distribution of food commodities to recipients.

Â Â Â Â Â  (2) With respect to food distribution programs, the Department of Human Services shall:

Â Â Â Â Â  (a) Execute agreements necessary to maintain the eligibility of this state to receive food commodities, and to carry into effect ORS 411.806 to 411.845 relating to such programs, including agreements with other agencies of this state, with the federal government and its agencies, and with tribal councils of Indian tribes;

Â Â Â Â Â  (b) Order, ship and store food commodities pending their delivery to tribal councils of Indian tribes or otherwise for direct distribution to recipients;

Â Â Â Â Â  (c) Determine and require that the storage, distribution and handling of food commodities are made in accordance with state and federal laws, rules, regulations and requirements;

Â Â Â Â Â  (d) Determine the quantities of food commodities which recipients shall be entitled to receive with respect to any period and geographical area; and

Â Â Â Â Â  (e) Except as otherwise provided by ORS 411.816, adopt and enforce rules necessary to maintain the eligibility of this state to receive food commodities and to carry into effect ORS 411.806 to 411.845 relating to such programs. [1963 c.599 Â§5 (enacted in lieu of 411.810); 1971 c.779 Â§27; 1989 c.942 Â§1]

Â Â Â Â Â  411.815 [1961 c.526 Â§3; repealed by 1963 c.599 Â§6 (411.816 enacted in lieu of 411.815)]

Â Â Â Â Â  411.816 Rules for eligibility and benefit level. The Department of Human Services shall adopt rules conforming to federal laws and regulations required to be observed in maintaining the eligibility of this state to receive from the federal government, and to issue food stamp benefits under a food stamp plan. Rules adopted by the department pursuant to this section shall relate to and include, but shall not be limited to:

Â Â Â Â Â  (1) The classifications of and requirements of eligibility for individuals and households to receive food stamp benefits under such plans. The limitations upon the income and resources of individuals and households established as requirements of eligibility under this section shall not exceed the maximum limitations on income and resources allowable under federal laws, rules and regulations;

Â Â Â Â Â  (2) The periods during which individuals and households shall be certified or recertified to be eligible to receive food stamp benefits under such plans;

Â Â Â Â Â  (3) The amount of food stamp benefits to be issued or allotted to recipients, with respect to any period, under a food stamp plan;

Â Â Â Â Â  (4) Periodic redetermination and review of the eligibility of recipients to receive food stamp benefits issued under such plans;

Â Â Â Â Â  (5) Cancellation of certifications issued for, and adjustment of the numbers of individuals in any household eligible to receive food stamp benefits issued to recipients under such plans for any period in accordance with changes of circumstances in individual cases; and

Â Â Â Â Â  (6) Procedures to review, on the basis of substantial hardship, request for such adjustments. [1963 c.599 Â§7 (enacted in lieu of 411.815); 1969 c.571 Â§1; 1989 c.942 Â§2; 1997 c.581 Â§11]

Â Â Â Â Â  411.820 [1961 c.526 Â§Â§4,5; 1963 c.599 Â§12; 1975 c.179 Â§1; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.825 Food stamp plan. (1) The Department of Human Services shall determine and certify to the eligibility of all individuals and households to receive food stamp benefits under a food stamp plan.

Â Â Â Â Â  (2) The department shall:

Â Â Â Â Â  (a) Issue to recipients food stamp benefits made available from the federal government under such plan; and

Â Â Â Â Â  (b) Account to the federal government for all such food stamp benefits.

Â Â Â Â Â  (3) In order to carry out the provisions of ORS 411.806 to 411.845, the department is authorized to contract with any governmental agencies or private agencies for distribution of food stamp benefits. [1963 c.559 Â§10; 1971 c.779 Â§28; 1975 c.179 Â§2; 1997 c.581 Â§12]

Â Â Â Â Â  411.827 Appropriation of sums received from federal government. All sums received by the Department of Human Services from the federal government to assist in meeting the costs of processing applications from, and of certifying and recertifying, individuals and households under ORS 411.806 to 411.845 are hereby appropriated to the department for expenditure in meeting the costs of processing applications from, and making certifications and recertifications of, individuals and households for the benefits made available pursuant to ORS 411.806 to 411.845. [1963 c.599 Â§14]

Â Â Â Â Â  411.830 Payment of losses from plan. (1) Any loss for which this state or its agencies may be liable to reimburse the federal government, in accordance with federal laws or regulations applicable to food stamp plans, shall be paid from funds appropriated to the Department of Human Services for the purposes of ORS 411.806 to 411.845.

Â Â Â Â Â  (2) Subsection (1) of this section shall not relieve any person of any civil or criminal liability to this state. [1963 c.599 Â§15; 1981 c.858 Â§1; 1997 c.581 Â§13]

Â Â Â Â Â  411.835 Residence requirement. Individuals and households are not eligible to receive food stamp benefits under a food stamp plan unless they reside in a county in which such plan is in effect. [1963 c.599 Â§9; 1997 c.581 Â§14]

Â Â Â Â Â  411.837 Compliance with state and federal laws required. Counties, state institutions and agencies, issuing agencies, retail food outlets, wholesale food concerns, banks and all persons who participate in or administer any part of a food stamp plan shall comply with all state and federal laws, rules and regulations applicable to such plans. [1963 c.599 Â§11]

Â Â Â Â Â  411.840 Unlawfully obtaining or disposing of food stamp benefits. (1) No person shall knowingly obtain or attempt to obtain, or aid or abet another person in obtaining or attempting to obtain, any food stamp benefit under a food stamp plan to which the person or such other person is not entitled to receive or use under ORS 411.806 to 411.845, or under any rule or regulation promulgated pursuant to ORS 411.806 to 411.845.

Â Â Â Â Â  (2) No person shall knowingly give, sell, trade or otherwise dispose of to another person not entitled to receive or use the same pursuant to ORS 411.806 to 411.845, or pursuant to any rule or regulation promulgated pursuant to ORS 411.806 to 411.845:

Â Â Â Â Â  (a) Any food stamp benefit received under a food stamp plan; or

Â Â Â Â Â  (b) Any food commodity received wholly or partially in exchange for a food stamp benefit received under a food stamp plan. [1963 c.599 Â§16; 1997 c.581 Â§15]

Â Â Â Â Â  411.845 Prosecution; costs; accounting. (1) If any person obtains, gives, sells, trades or otherwise disposes of any food stamp benefit in violation of ORS 411.840, the district attorney shall prosecute, for and in the name of the State of Oregon, a civil action or suit to recover from such person:

Â Â Â Â Â  (a) The food stamp benefit so obtained by such person; or

Â Â Â Â Â  (b) The value of the food stamp benefit so obtained, given, sold, traded or otherwise disposed of by such person.

Â Â Â Â Â  (2) In any suit or action prosecuted under subsection (1) of this section, the state is entitled to recover interest and its costs and disbursements incurred in such suit or action.

Â Â Â Â Â  (3) Food stamp benefits and moneys recovered by the state under this section shall be accounted for or paid to the federal and state governments, as their respective interests therein may appear. [1963 c.599 Â§17; 1997 c.581 Â§16]

Â Â Â Â Â  411.848 [1991 c.965 Â§3; renumbered 458.530 in 1993]

Â Â Â Â Â  411.849 [1991 c.965 Â§4; 1993 c.271 Â§2; renumbered 458.532 in 1993]

Â Â Â Â Â  411.850 [1991 c.965 Â§5; renumbered 458.545 in 1993]

Â Â Â Â Â  411.851 [1991 c.965 Â§1; renumbered 458.540 in 1993]

COMMUNITY WORK AND TRAINING PROGRAMS

Â Â Â Â Â  411.855 Definitions for ORS 411.855 to 411.870. For the purposes of ORS 411.855 to 411.870:

Â Â Â Â Â  (1) ÂCommunity work and training programÂ means a program of a constructive nature designed to conserve work skills and to develop new skills of applicants and recipients of public assistance, pursuant to a plan jointly entered into by the Department of Human Services and a public entity, private nonprofit organization or private business under which such public entity, private nonprofit organization or private business undertakes to provide work or training to applicants or recipients of public assistance, who are required to participate without compensation in such program, and to provide supervision and control over such work or training.

Â Â Â Â Â  (2) ÂPrivate businessÂ means any business in which a profit may be made by the owner of the business.

Â Â Â Â Â  (3) ÂPrivate nonprofit organizationÂ means any organization which provides a service available to the general public where funding is based wholly or in part by donations from the general public and in which no part of the income of which is distributable to its members, directors or officers.

Â Â Â Â Â  (4) ÂPublic entityÂ means any agency of the federal or state government, county, city, town, public corporation or political subdivision in this state, including the Department of Human Services with respect to work or training in the department. [1961 c.631 Â§1; 1965 c.291 Â§1; 1967 c.130 Â§2; 1969 c.597 Â§245; 1971 c.779 Â§29; 1979 c.99 Â§1; 1993 c.739 Â§21]

Â Â Â Â Â  411.860 Work relief programs authorized for general assistance applicants or recipients. Subject to rules and regulations promulgated by the Department of Human Services, each employable applicant or recipient of general assistance may be required to participate without compensation in a community work and training program, as a condition to a grant of general assistance for the benefit of the applicant or recipient or those to whom the applicant or recipient owes a legal duty of support, and for periods of time limited by the amount of such assistance, in cash or in kind, provided through such grant. However, no applicant or recipient of general assistance shall be required or permitted to perform labor or services without compensation in a community work and training program if such labor or services can be performed by an employee of the public entity as a part of the regular duties of the employee. [1961 c.631 Â§2; 1965 c.291 Â§2; 1967 c.130 Â§3]

Â Â Â Â Â  411.865 Denial of general assistance to applicants or recipients; causes. The application for or grant of general assistance to any employable individual required to participate in a community work and training program may be denied or suspended for such time as may be fixed under rule or regulation of the Department of Human Services, if such individual without good cause:

Â Â Â Â Â  (1) Fails to participate satisfactorily in such community work and training program to which the individual may be assigned;

Â Â Â Â Â  (2) Fails to report for a community work and training program when and as directed by the department or by the supervisor of the individual therein;

Â Â Â Â Â  (3) Abandons or repeatedly is absent from such work or training;

Â Â Â Â Â  (4) Is insubordinate to the supervisor of the individual therein;

Â Â Â Â Â  (5) Fails therein to take due precaution for the safety of the individual or others, or to use safety clothing or equipment made available to the individual;

Â Â Â Â Â  (6) Is guilty of misconduct connected with such work or training; or

Â Â Â Â Â  (7) If, within 30 days prior to such application, the individual was rendered ineligible for general assistance in another county, or the grant of general assistance in another county was suspended, for any of the causes stated in subsections (1) to (6) of this section. [1961 c.631 Â§3; 1967 c.130 Â§4; 1971 c.779 Â§30]

Â Â Â Â Â  411.870 Approval of programs; rules. All community work and training programs shall be subject to approval of the Department of Human Services. The department shall promulgate and enforce rules and regulations necessary to carry into effect ORS 411.855 to 411.870. [1961 c.631 Â§4; 1967 c.130 Â§5]

Â Â Â Â Â  411.875 Status of applicants, recipients, beneficiaries and trainees under community work and training program; workersÂ compensation coverage. Persons who are applicants, recipients, beneficiaries or trainees in community work and training programs as defined by ORS 411.855, and persons who are volunteers during their participation in such programs:

Â Â Â Â Â  (1) Are not serving in positions in the services of a public entity as defined by ORS 411.855 for the purposes of any civil service law or of any retirement system of such public entity.

Â Â Â Â Â  (2) Are not employees as defined in ORS 657.015.

Â Â Â Â Â  (3) Shall be provided workersÂ compensation coverage under the state workersÂ compensation system through election under ORS 656.039 by the employer or the employerÂs agent or may be provided another program of insurance if the applicant, recipient, beneficiary or trainee is not otherwise covered by a program of insurance offering similar coverage. Coverage need not include time loss benefits. [1967 c.130 Â§8; 1993 c.739 Â§22]

JOBS PLUS PROGRAM

Â Â Â Â Â  411.877 Definitions for program. As used in ORS 316.680, 411.877 to 411.896 and 657.925:

Â Â Â Â Â  (1) ÂBoardÂ means the JOBS Plus Advisory Board established in ORS 411.886.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂJOBS PlusÂ or ÂprogramÂ means the JOBS Plus Program established in ORS 411.878. [1995 c.561 Â§2 and 1995 c.816 Â§15]

Â Â Â Â Â  Note: Chapter 561, Oregon Laws 1995, and sections 14 to 33, chapter 816, Oregon Laws 1995, were enacted by the Legislative Assembly as duplicate JOBS Plus Programs. Legislative Counsel has compiled the relevant sections of both chapters as ORS 316.680, 411.877 to 411.896 and 657.925. Legislative Counsel has not substituted ORS section references for provisions in chapter 816, Oregon Laws 1995, that technically are not related to the JOBS Plus Program.

Â Â Â Â Â  411.878 Intent; state program creation; rules. (1) In establishing and implementing a program to be known as the JOBS Plus Program, the Legislative Assembly recognizes that early attachment to work and development of knowledge and skills are the most effective means of helping people make the transition from dependence on public assistance and subsiding in poverty to regular employment and self-reliance. It is the intent of the Legislative Assembly to promote greater economic self-sufficiency among Oregon families and workers by:

Â Â Â Â Â  (a) Increasing the employability of unemployed and underemployed Oregonians through on-the-job training;

Â Â Â Â Â  (b) Invigorating the public-private workforce partnership through development of jobs with both private for-profit and public employers;

Â Â Â Â Â  (c) Ensuring that program participants through their employment development plans have opportunities to improve work skills, education and employability and to establish recent work histories with work site training, mentoring, individual education accounts and provision of necessary support service benefits that include child care, workersÂ compensation, job placement and a guarantee that participation in the JOBS Plus Program does not result in a reduction in net income to a participant when compared with the participantÂs combined income from the temporary assistance for needy families program, the food stamp program and the unemployment insurance program; and

Â Â Â Â Â  (d) Expeditiously placing program participants in subsidized and unsubsidized employment.

Â Â Â Â Â  (2) The JOBS Plus Program is created as a program in which residents of the State of Oregon shall, in lieu of receiving food stamp benefits and payments from the temporary assistance for needy families program, be provided jobs and paid in a way that promotes self-sufficiency and encourages unemployed Oregonians to improve their positions in the workforce. Recipients of unemployment insurance also shall be offered employment under the program. The JOBS Plus Program shall be a public assistance to work strategy for the State of Oregon and operate under the job opportunities and basic skills program and rules adopted thereunder to the extent such rules are not inconsistent with ORS 316.680, 411.877 to 411.896 and 657.925. These rules include but are not limited to rules regarding participation requirements, exemptions and support services. [1995 c.561 Â§3 and 1995 c.816 Â§16; 1997 c.581 Â§17]

Â Â Â Â Â  411.880 Exemptions and waivers from federal law to be obtained. The Governor and the Department of Human Services shall work diligently to obtain all exemptions and waivers from and amendments to federal statutes, rules and regulations necessary to implement the JOBS Plus Program at the earliest possible date, including but not limited to exemptions under section 1115 (42 U.S.C. 1315) of the Social Security Act and section 17 (7 U.S.C. 2026) of the Food Stamp Act. [1995 c.561 Â§4 and 1995 c.816 Â§17]

Â Â Â Â Â  411.882 Maximizing use of federal grants and apportionments. In administering the JOBS Plus Program and to the extent permitted by federal law, the Department of Human Services shall maximize the use of federal grants and apportionments of the temporary assistance for needy families program, the food stamp program and employment related child care. [1995 c.561 Â§5 and 1995 c.816 Â§18; 1997 c.581 Â§18]

Â Â Â Â Â  411.884 Application of program. The provisions of ORS 316.680, 411.877 to 411.896 and 657.925 apply to the entire state except to the extent the provisions of ORS 316.680, 411.877 to 411.896 and 657.925 are inconsistent with the control group study conducted pursuant to chapter 739, Oregon Laws 1993, in Clackamas, Lincoln, Malheur and Washington Counties. [1995 c.561 Â§6 and 1995 c.816 Â§19]

Â Â Â Â Â  411.886 JOBS Plus Advisory Board; duties; membership. (1) The JOBS Plus Advisory Board is established. The board shall advise the Department of Human Services and the Employment Department in the direction and administration of the JOBS Plus Program established under ORS 316.680, 411.877 to 411.896 and 657.925. The board shall have seven members, consisting of six representatives of the business community and one employed former recipient of temporary assistance for needy families, the food stamp program or the unemployment insurance program.

Â Â Â Â Â  (2) The Governor shall appoint new members from nominees recommended by the board.

Â Â Â Â Â  (3) Members appointed to the board shall serve terms of three years. [1995 c.561 Â§7 and 1995 c.816 Â§20; 1997 c.581 Â§19]

Â Â Â Â Â  411.888 Vacancies on board; chairperson; meetings. (1) Nominations for persons to fill scheduled vacancies must be made to the Governor not less than 30 days prior to the effective date of the vacancy. Nominations for persons to fill an unscheduled vacancy shall be made to the Governor not more than 30 days after the position becomes vacant.

Â Â Â Â Â  (2) The JOBS Plus Advisory Board shall select one of its members to serve as a chairperson for such terms and with duties and powers necessary for the performance of the functions of such office as the board determines. A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at least once each quarter with the Director of Human Services and the Director of the Employment Department.

Â Â Â Â Â  (4) The board shall report at least annually to the Governor and the Legislative Assembly on the status and progress of the JOBS Plus Program. The chairperson of the board shall have the additional duty to work with and coordinate the local councils created in ORS 411.890. [1995 c.561 Â§10(1) to (4) and 1995 c.816 Â§23(1) to (4)]

Â Â Â Â Â  411.889 Contracting with private institutions. The Employment Department and the Department of Human Services shall explore contracting for job procurement and placement services with private job placement institutions. If contracting is deemed beneficial, the Employment Department and the Department of Human Services are encouraged to and shall have the authority to contract with private placement firms. [1995 c.561 Â§10(5) and 1995 c.816 Â§23(5); 2001 c.657 Â§4]

Â Â Â Â Â  411.890 JOBS Plus Implementation Council; duties; membership. A JOBS Plus Implementation Council shall be established in service areas to be determined by the Director of Human Services to assist the JOBS Plus Advisory Board, the Department of Human Services and the Employment Department in the administration of the JOBS Plus Program and to allow local flexibility in dealing with the particular needs of each county. Each council shall be primarily responsible for recruiting and encouraging participation of employment providers in the county. Each council shall be composed of seven members who shall be appointed by the county commissioners in each county in the district. Council members shall be residents of the district in which they are appointed and shall serve four-year terms. Six members of the council shall be from the local business community. At least one member shall be a current or former recipient of the temporary assistance for needy families program, the food stamp program or the unemployment insurance program. [1995 c.561 Â§11 and 1995 c.816 Â§24; 1997 c.581 Â§20; 2001 c.900 Â§96]

Â Â Â Â Â  411.892 Employer eligibility; job requirements; program participant eligibility; termination of participation; job assignment; exemptions; wages; reimbursement of employers. (1)(a) All employers, including public and private sector employers within the State of Oregon, are eligible to participate in the JOBS Plus Program. The Department of Human Services or Employment Department, as appropriate, shall adopt by rule a method to disqualify employers from participating in the program. No employer is required to participate in the JOBS Plus Program. In the event that there are unassigned participants whom no employer desires to utilize, the participants may be assigned to work for a public agency.

Â Â Â Â Â  (b) The maximum number of program participants that any employer is authorized to receive at any one time may not exceed 10 percent of the total number of the employerÂs employees. However, each employer may receive one participant. The Director of Human Services or Director of the Employment Department, as appropriate, may waive the limit in special circumstances.

Â Â Â Â Â  (c) The Department of Human Services or Employment Department, as appropriate, by rule shall establish criteria for excluding employers from participation for failure to abide by program requirements, showing a pattern of terminating participants prior to the completion of training or other demonstrated unwillingness to comply with the stated intent of the program.

Â Â Â Â Â  (2) The Department of Human Services or Employment Department, as appropriate, shall ensure that jobs made available to program participants:

Â Â Â Â Â  (a) Do not require work in excess of 40 hours per week;

Â Â Â Â Â  (b) Are in conformity with section 3304(a)(5) of the Federal Unemployment Tax Act;

Â Â Â Â Â  (c) Are not used to displace regular employees or to fill unfilled positions previously established; and

Â Â Â Â Â  (d) Do not pay a wage that is substantially less than the wage paid for similar jobs in the local economy with appropriate adjustments for experience and training.

Â Â Â Â Â  (3)(a) Eligibility for the program shall be limited to residents who are:

Â Â Â Â Â  (A) Adults and caretaker relatives who are receiving temporary assistance for needy families benefits;

Â Â Â Â Â  (B) Adult food stamp program recipients except as described in subsection (5)(b) of this section;

Â Â Â Â Â  (C) Unemployment compensation recipients; and

Â Â Â Â Â  (D) Unemployed noncaretaker parents of children who are receiving temporary assistance for needy families benefits.

Â Â Â Â Â  (b) In addition to those residents eligible for the program under paragraph (a) of this subsection, additional residents who are seeking employment may be eligible for the program if there are legislatively allocated funds available from the savings attributable to the program in the Unemployment Compensation Trust Fund or in the temporary assistance for needy families budget of the Department of Human Services.

Â Â Â Â Â  (4)(a) Individuals desiring work through the program shall contact the nearest Department of Human Services office serving the county in which they reside if they are temporary assistance for needy families program or food stamp program applicants or recipients or noncustodial parents of individuals receiving temporary assistance for needy families. Unemployment insurance applicants or recipients or others seeking employment may gain access to the program through their local Employment Department office.

Â Â Â Â Â  (b) With the assistance of the local JOBS Plus Implementation Councils and the JOBS Plus Advisory Board, the Department of Human Services shall develop a job inventory of sufficient size to accommodate all of the participants who desire to work in the program. In consultation with the participant, the department shall try to match the profile of each participant with the needs of an employer when assigning a participant to work with the employer.

Â Â Â Â Â  (c) Either the employer or the participant may terminate the assignment by contacting the appropriate Department of Human Services or Employment Department office. In such event, the Department of Human Services or Employment Department shall reassess the needs of the participant and assign the participant to another JOBS Plus Program placement or another JOBS Program component and, at the employerÂs request, provide the employer with another participant.

Â Â Â Â Â  (d)(A) Subject to ORS 657.925 (6)(d), if after four months in a placement, a participant has not been hired for an unsubsidized position, the employer shall allow the worker to undertake eight hours of job search per week. Participating employers shall consider such time as hours worked for the purposes of paying wages.

Â Â Â Â Â  (B) Subject to ORS 657.925 (6)(d), if after six months in a placement, a participant has not been hired for an unsubsidized position, the placement shall be terminated, and the caseworker shall reassess the participantÂs employment development plan.

Â Â Â Â Â  (e) The Department of Human Services may pay placement and barrier removal payments to temporary assistance for needy families and food stamp program participants as necessary to enable participation in the JOBS Plus Program.

Â Â Â Â Â  (f) The Department of Human Services shall accept eligible volunteers into the program prior to mandating program participation by eligible persons.

Â Â Â Â Â  (5)(a) Assignment of participants to available jobs shall be based on a preference schedule developed by the Department of Human Services and the Employment Department. Any temporary assistance for needy families recipient or food stamp recipient may volunteer for the program.

Â Â Â Â Â  (b) The following individuals may not be required to participate in the program:

Â Â Â Â Â  (A) Temporary assistance for needy families and food stamp recipients who are eligible for Supplemental Security Income benefits or other ongoing state or federal maintenance benefits based on age or disability.

Â Â Â Â Â  (B) Food stamp applicants or recipients who are employed full-time or are college students eligible for food stamps and enrolled full-time in a community college or an institution of higher education, or enrolled half-time in a community college or an institution of higher education and working at least 20 hours per week.

Â Â Â Â Â  (C) Teenage parents who remain in high school if progressing toward a diploma. Teenage parents not in school are eligible for the JOBS Plus Program.

Â Â Â Â Â  (c) The Department of Human Services shall provide life skills classes and opportunities to achieve General Educational Development (GED) certificates to appropriate participants in conjunction with working in the JOBS Plus Program.

Â Â Â Â Â  (d) Temporary assistance for needy families and food stamp benefits shall be suspended at the end of the calendar month in which an employer makes the first wage payment to a participant who is a custodial parent in a family that receives temporary assistance for needy families or to any adult member of a household receiving food stamp benefits. Failure of the participant to cooperate with the requirements of the JOBS Plus Program may result in the participantÂs removal, in accordance with rules adopted by the Department of Human Services, from the JOBS Plus Program and suspension of the participantÂs temporary assistance for needy families grant and food stamp benefits. A temporary assistance for needy families and food stamp benefits recipient who has been removed from the program for failing to cooperate shall be eligible to reapply to participate in the program and shall have eligibility for program services determined without regard to the length of time the person was not participating following removal.

Â Â Â Â Â  (6)(a) Employers shall pay all participating individuals at least the hourly rate of the Oregon minimum wage.

Â Â Â Â Â  (b) Sick leave, holiday and vacation absences shall conform to the individual employerÂs rules for temporary employees.

Â Â Â Â Â  (c) Group health insurance benefits shall be provided by the employer to program participants if, and to the extent that, state or federal law requires the employer to provide such benefits.

Â Â Â Â Â  (d) All persons participating in the JOBS Plus Program shall be considered to be temporary employees of the individual employer providing the work and shall be entitled only to benefits required by state or federal law.

Â Â Â Â Â  (e) Employers shall provide workersÂ compensation coverage for each JOBS Plus Program participant.

Â Â Â Â Â  (7) In the event that the net monthly full-time wage paid to a participant would be less than the level of income from the temporary assistance for needy families program and the food stamp benefit amount equivalent that the participant would otherwise receive, the Department of Human Services shall determine and pay a supplemental payment as necessary to provide the participant with that level of net income. The department shall determine and pay in advance supplemental payments to participants on a monthly basis as necessary to ensure equivalent net program wages. Participants shall be compensated only for time worked.

Â Â Â Â Â  (8) In addition to and not in lieu of the payments provided for under subsections (6) and (7) of this section, participants shall be entitled to retain the full child support payments collected by the Department of Justice.

Â Â Â Â Â  (9) Program participants who are eligible for federally and state funded medical assistance at the time they enter the program shall remain eligible as long as they continue to participate in the program. In conformity with existing state day care program regulations, child day care shall be provided for all program participants who require it.

Â Â Â Â Â  (10) JOBS Plus Program employers shall:

Â Â Â Â Â  (a) Endeavor to make JOBS Plus Program placements positive learning and training experiences;

Â Â Â Â Â  (b) Maintain health, safety and working conditions at or above levels generally acceptable in the industry and no less than that of comparable jobs of the employer;

Â Â Â Â Â  (c) Provide on-the-job training to the degree necessary for the participants to perform their duties;

Â Â Â Â Â  (d) Recruit volunteer mentors from among their regular employees to assist the participants in becoming oriented to work and the workplace; and

Â Â Â Â Â  (e) Sign an agreement to abide by all requirements of the program, including the requirement that the program not supplant existing jobs. All agreements shall include provisions noting the employerÂs responsibility to repay reimbursements in the event the employer violates program rules. When a professional placement service, professional employment organization or temporary employment agency is acting as an employer pursuant to subsection (14) of this section, agreements under this paragraph shall require a three-party agreement between the professional placement service, professional employment organization or temporary employment agency, the organization where the participant has been placed to perform services and the State of Oregon. The three-party agreement shall include provisions requiring that all JOBS Plus reimbursements received by the professional placement service, professional employment organization or temporary employment agency be credited to the organization where the participant has been placed to perform services.

Â Â Â Â Â  (11) Program participant wages shall be subject to federal and state income taxes, Social Security taxes and unemployment insurance tax or reimbursement as applicable under ORS chapter 657, which shall be withheld and paid in accordance with state and federal law. Supplemental payments made pursuant to subsection (7) of this section shall not be subject to state income taxes under ORS chapter 316 and, to the extent allowed by federal law, shall not be subject to federal income taxes and Social Security taxes.

Â Â Â Â Â  (12)(a)(A) The Department of Human Services shall reimburse employers for the employersÂ share of Social Security, unemployment insurance and workersÂ compensation premiums paid on behalf of program participants, other than those who are unemployment insurance claimants, referred to the employer by the Department of Human Services, as well as the minimum wage earnings paid by the employer to program participants referred to the employer by the Department of Human Services.

Â Â Â Â Â  (B) The Employment Department shall reimburse employers $5 per hour paid by the employer as earnings to JOBS Plus Program participants, who are unemployment insurance claimants and are referred to the employer by the Employment Department.

Â Â Â Â Â  (b) If the Department of Human Services or Employment Department finds that an employer has violated any of the rules of the JOBS Plus Program, the appropriate department:

Â Â Â Â Â  (A) Shall withhold any amounts due to employers under paragraph (a) of this subsection.

Â Â Â Â Â  (B) May seek repayment of any amounts paid to employers under paragraph (a) of this subsection.

Â Â Â Â Â  (13) Subject to ORS 657.925 (6)(d), for unemployment insurance claimants participating in the JOBS Plus Program:

Â Â Â Â Â  (a) If after nine weeks in a placement, a participant has not been hired for an unsubsidized position, the employer shall allow the worker to undertake up to five hours of job search per week. Participating employers shall consider this time as hours worked for the purposes of paying wages.

Â Â Â Â Â  (b) If after 13 weeks in a placement, a participant has not been hired for an unsubsidized position, the employer shall terminate the placement and the Employment Department shall assess the participantÂs employment development plan.

Â Â Â Â Â  (14) For purposes of this section, ÂemployerÂ shall include professional placement services, professional employment organizations and temporary employment agencies. [1995 c.561 Â§13 and 1995 c.816 Â§28; 1997 c.181 Â§1; 1997 c.249 Â§127; 1997 c.581 Â§21; 1997 c.704 Â§44; 2001 c.657 Â§3]

Â Â Â Â Â  411.894 Oregon JOBS Individual Education Account; employer contribution; participant access; administered by Oregon Student Assistance Commission. (1) The Oregon JOBS Individual Education Account is established to improve the position of JOBS Plus participants in the workforce by increasing their access to continuing education. Employer contributions to the account under this section shall be used to pay for education expenses for the individual as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) After the participant has participated in the JOBS Plus Program for 30 days, the employer shall pay, in addition to the participant wage, one dollar for each participant hour worked into the participantÂs individual education account. Contributions to such an account shall be tax deferred or tax-exempt to the extent permitted by federal and state law.

Â Â Â Â Â  (b) Any participant for whom an Oregon JOBS Individual Education Account contribution is made shall be eligible for access to education benefits from that participantÂs individual education account for up to five years after the participant has left the JOBS Plus Program and has held a full-time, unsubsidized job for at least 30 days.

Â Â Â Â Â  (c) When any participant has qualified for use of that participantÂs individual education account, an amount equal to that participantÂs individual education account balance shall be transferred to the Oregon Student Assistance Commission for that participantÂs use. Only one individual education account shall be created for any participant. Each account shall be administered by the Oregon Student Assistance Commission and shall be used for continuing education and training for the participant and the participantÂs immediate family.

Â Â Â Â Â  (3)(a) The Oregon Student Assistance Commission may use any interest earned by an individual education account transferred to the commission under this section for payment of expenses incurred by the commission in carrying out its duties under this section.

Â Â Â Â Â  (b) The Department of Human Services shall transfer any interest earned by the Oregon JOBS Individual Education Account to the General Fund for general governmental purposes. The department shall transfer the interest no later than the close of each fiscal year in which the interest is earned.

Â Â Â Â Â  (4) Any unexpended or unobligated moneys remaining in an individual education account five years after the participant has left the JOBS Plus Program are appropriated and transferred to the Oregon Opportunity Grant Fund on that date. [1995 c.561 Â§14 and 1995 c.816 Â§29; 1999 c.704 Â§22; 1999 c.1070 Â§17; 2005 c.837 Â§16]

Â Â Â Â Â  411.896 Annual report on program. The Department of Human Services shall submit an annual written report to the Legislative Assembly and the Governor containing a full and complete analysis of the JOBS Plus Program. The report shall include recommendations from the department and the JOBS Plus Advisory Board regarding appropriate revisions to the program. [1995 c.561 Â§16 and 1995 c.816 Â§31]

DISPLACED HOMEMAKERS

Â Â Â Â Â  411.900 Definitions for ORS 411.900 to 411.910. As used in ORS 411.900 to 411.910 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (2) ÂDisplaced homemakerÂ means an individual who:

Â Â Â Â Â  (a) Has not worked in the labor force for a substantial number of years but has, during those years, worked in the home, providing unpaid household services for family members;

Â Â Â Â Â  (b) Has been dependent on public assistance or on the income of another family member but is no longer supported by that income, or is receiving public assistance on account of dependent children in the home, especially where such assistance will be terminated within one year as a result of the youngest child reaching the age of 18; or

Â Â Â Â Â  (c) Is currently unemployed and is experiencing difficulty in obtaining employment or is currently underemployed as defined in the Comprehensive Employment and Training Act, Section 675.4 (1979), and is experiencing difficulty in upgrading employment. [1977 c.150 Â§1; 1979 c.572 Â§1]

Note: 411.900 to 411.910 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 411 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.905 Programs for displaced homemakers; scope of activities. The Director of Human Services shall establish multipurpose service programs for displaced homemakers to be staffed to the maximum extent feasible by displaced homemakers. The programs shall include, but are not limited to:

Â Â Â Â Â  (1) Job placement, counseling and development services designed for a displaced homemaker entering the job market after a number of years as a homemaker outside of the labor force;

Â Â Â Â Â  (2) Job training services developed in cooperation with public and private employers to train displaced homemakers for available jobs in the public and private sectors, taking into account the skills and job experiences of a homemaker and to assist displaced homemakers in gaining admission to existing public and private job training programs;

Â Â Â Â Â  (3) Health education and counseling services with respect to general principles of preventative health care, health care consumer education particularly selection of physicians and health care services, family health care and nutrition education, addiction to drugs, controlled substances or alcohol and other related health care matters;

Â Â Â Â Â  (4) Financial management services which provide information and assistance on insurance, taxes, estate and probate problems, mortgages, loans and other related financial matters;

Â Â Â Â Â  (5) Coordination of program services and existing community services which may benefit the displaced homemaker; and

Â Â Â Â Â  (6) Information and referral services which will assist the displaced homemaker to identify and access resources designed to facilitate the development of independence and economic self-sufficiency in the client. [1977 c.150 Â§2; 1979 c.572 Â§2; 1979 c.744 Â§19; 1987 c.158 Â§72]

Note: See note under 411.900.

Â Â Â Â Â  411.910 Contracts with public and private agencies to carry out programs. (1) In carrying out the duties described in ORS 411.905, the Director of Human Services may enter into contracts with and make grants to public and private agencies for the purpose of establishing and operating multipurpose service programs.

Â Â Â Â Â  (2) In entering into contracts and making grants for the purpose of establishing and operating multipurpose service programs the director shall establish priorities among qualified public and private agencies on the basis of financial need, geographic distribution, community support and volunteer participation. [1977 c.150 Â§3; 1979 c.572 Â§3]

Note: See note under 411.900.

Â Â Â Â Â  411.920 [1999 c.1019 Â§1; 2001 c.684 Â§5; renumbered 660.309 in 2001]

Â Â Â Â Â  411.923 [1999 c.1019 Â§2; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  411.926 [1999 c.1019 Â§3; 2001 c.684 Â§6; renumbered 660.321 in 2001]

Â Â Â Â Â  411.929 [1999 c.1019 Â§4; 2001 c.684 Â§14; renumbered 660.324 in 2001]

Â Â Â Â Â  411.932 [1999 c.1019 Â§5; 2001 c.684 Â§7; renumbered 660.333 in 2001]

Â Â Â Â Â  411.935 [1999 c.1019 Â§6; 2001 c.684 Â§8; renumbered 660.330 in 2001]

Â Â Â Â Â  411.950 [1983 c.753 Â§5; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.955 [1983 c.753 Â§6; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.960 [1983 c.753 Â§7; repealed by 2001 c.900 Â§261]

PUBLIC ASSISTANCE ACCESSIBILITY PROGRAM

Â Â Â Â Â  411.965 Policy on program accessibility. The Legislative Assembly finds:

Â Â Â Â Â  (1) That many persons eligible for public assistance programs, especially those with the lowest incomes and the greatest need for assistance, are precluded from receiving benefits because of program inaccessibility;

Â Â Â Â Â  (2) That program inaccessibility stems from barriers that arise in learning of the availability of benefits, in applying for benefits and in maintaining eligibility once eligibility is established;

Â Â Â Â Â  (3) That a gap often exists between the reading and literacy skills possessed by potential applicants to programs and the skills demanded for completion of agency application forms and procedures. Most persons eligible for public assistance programs read at below the eighth-grade level and most public assistance forms require more than an eighth-grade reading level;

Â Â Â Â Â  (4) That simplifying program rules and rewriting forms and brochures to close the Âliteracy gapÂ would contribute to decreasing the program error rate and saving program costs; and

Â Â Â Â Â  (5) That the Department of Human Services would better serve the people of the State of Oregon by making public assistance programs accessible to those low-income persons legally entitled to assistance. [1987 c.3 Â§2]

Â Â Â Â Â  411.967 Forms and notices to be in plain language. Every form, notice, brochure or other written material of the Department of Human Services intended for use by persons inquiring about, applicants for or recipients of public assistance shall be written in plain language. A form, notice, or brochure is written in plain language if it substantially complies with all of the following tests:

Â Â Â Â Â  (1) Uses short sentences and paragraphs;

Â Â Â Â Â  (2) Uses everyday words readable at an eighth-grade level of reading ability;

Â Â Â Â Â  (3) Uses simple and active verb forms;

Â Â Â Â Â  (4) Uses type of readable size;

Â Â Â Â Â  (5) Uses uppercase and lowercase letters;

Â Â Â Â Â  (6) Heads sections and other subdivisions with captions which fairly reflect the content of the section or subdivision and which are in boldfaced type or otherwise stand out significantly from the text;

Â Â Â Â Â  (7) Uses layout and spacing which separate the paragraphs and sections of the document from each other and from the borders of the paper;

Â Â Â Â Â  (8) Is written and organized in a clear and coherent manner;

Â Â Â Â Â  (9) Is designed to facilitate ease of reading and comprehension; and

Â Â Â Â Â  (10) Is readable at the sixth-grade level of reading ability except for vocabulary referred to in subsection (2) of this section. [1987 c.3 Â§3(1)]

Â Â Â Â Â  411.969 Informational materials for applicants. (1) The Department of Human Services shall publish, make available and publicize to all persons inquiring about, applicants for and recipients of public assistance the following informational materials:

Â Â Â Â Â  (a) Brochures enumerating and explaining the public assistance programs administered by the department; and

Â Â Â Â Â  (b) Publications explaining how public assistance programs function, including but not limited to how grants are calculated, how overpayments are calculated, how child support is handled, the effect of earnings on grants, hearing rights and the right of the recipient to see the recipientÂs file.

Â Â Â Â Â  (2) All notices of overpayments shall show the calculation of the overpayment and contain an explanation of the calculation. [1987 c.3 Â§4]

Â Â Â Â Â  411.972 Receipts for documents supplied by applicants and recipients. The Department of Human Services shall provide written receipts to applicants and recipients for all documents delivered to a local office by the applicant or recipient upon the request of the applicant or recipient. [1987 c.3 Â§5; 2001 c.900 Â§248]

Â Â Â Â Â  411.975 Time for issuance of recipient checks; effect of delay. (1) For all recipients who are on the monthly reporting system, the Department of Human Services shall have 10 calendar days from the date the department receives a complete monthly report to issue the recipientÂs assistance check for that month.

Â Â Â Â Â  (2) If the department fails to issue a check in a timely manner pursuant to this section, the recipient may request same day issuance of the check from the local office. The department shall pay the recipient a sum equal to one-tenth of the householdÂs monthly assistance grant if the department fails to issue the check the same day. The payment shall be treated as a resource and not counted as income by the department.

Â Â Â Â Â  (3) As used in this section, Âsame dayÂ means that the request is received by the local office before 12 noon. [1987 c.3 Â§6; 2001 c.900 Â§249]

Â Â Â Â Â  411.977 Treatment of applicants and recipients; grievance procedure. (1) All applicants for and recipients of public assistance shall be treated in a courteous, fair and dignified manner by Department of Human Services personnel.

Â Â Â Â Â  (2) Any applicant or recipient who alleges discourteous, unfair or undignified treatment by department personnel or alleges that incorrect or inadequate information regarding public assistance programs has been provided by department personnel may file a grievance with the department. The department shall publicize the grievance system in each local office.

Â Â Â Â Â  (3) The grievance shall be discussed first with the supervisor of the employee against whom the grievance is filed. If the grievance is not resolved, the applicant or recipient may discuss the grievance with the local office manager.

Â Â Â Â Â  (4) The department shall compile a monthly report summarizing each grievance filed against department personnel and the action taken. The report shall identify each grievance by local office and indicate the number of grievances filed against individual employees. The report shall protect the anonymity of department personnel. The report shall be presented to the Family Services Review Commission and to all county public welfare boards. [1987 c.3 Â§7; 2001 c.900 Â§97]

Â Â Â Â Â  411.979 [1987 c.3 Â§8; repealed by 1993 c.742 Â§36]

PENALTIES

Â Â Â Â Â  411.990 Penalties. (1) Violation of ORS 411.320 or 411.335 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 60 days, or by both.

Â Â Â Â Â  (2) Violation of any provision of ORS 411.630 or 411.840 is a Class C felony which may be reduced to a Class A misdemeanor in accordance with ORS 161.705.

Â Â Â Â Â  (3) Violation of ORS 411.675 is a Class C felony.

Â Â Â Â Â  (4) Criminal prosecution of violators of ORS 411.675 shall be commenced in accordance with ORS 131.125 (6) and (7). [Subsection (2) of 1959 Replacement Part enacted as 1955 c.501 Â§3; subsection (3) of 1959 Replacement Part enacted as 1953 c.500 Â§10; part renumbered 416.990; 1963 c.599 Â§18; 1977 c.669 Â§2; 1981 c.713 Â§1; 1983 c.609 Â§5; 1989 c.831 Â§2; 1997 c.427 Â§2]

_______________



Chapter 412

Chapter 412 (Former Provisions)

Aid to Blind Persons and to Disabled Persons

AID TO BLIND PERSONS & TO DISABLED PERSONS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

412.005 [1961 c.633 §2; 1965 c.94 §1; 1969 c.69 §1; 1969 c.597 §246; 1973 c.651 §3; 2001 c.900 §98; repealed by 2005 c.381 §30]

412.010 [Repealed by 1961 c.633 §14]

412.015 [1961 c.633 §1; repealed by 2005 c.381 §30]

412.020 [Repealed by 1961 c.633 §14]

412.025 [1961 c.633 §5; 1963 c.446 §1; 1965 c.40 §1; 1973 c.651 §4; 2005 c.22 §280; repealed by 2005 c.381 §30]

412.030 [Repealed by 1961 c.633 §14]

412.035 [1961 c.633 §3; 1963 c.446 §2; 1967 c.204 §1; 1969 c.468 §2; repealed by 2005 c.381 §30]

412.040 [Repealed by 1961 c.633 §14]

412.045 [1961 c.633 §4; 1965 c.556 §19; repealed by 2005 c.381 §30]

412.050 [Repealed by 1961 c.633 §14]

412.055 [1961 c.633 §6; 1965 c.468 §1; 1967 c.116 §1; 1969 c.69 §2; 1969 c.636 §1; 1973 c.394 §1; repealed by 2005 c.381 §30]

412.060 [Repealed by 1961 c.633 §14]

412.065 [1961 c.633 §7; 1967 c.285 §1; 1969 c.68 §5; 1971 c.779 §31; repealed by 2005 c.381 §30]

412.070 [Amended by 1955 c.364 §5; repealed by 1961 c.633 §14]

412.075 [1961 c.633 §8; 1971 c.734 §42; 1971 c.779 §32; repealed by 2005 c.381 §30]

412.080 [Repealed by 1961 c.633 §14]

412.085 [1961 c.633 §13; 1967 c.285 §2; 1971 c.779 §33; repealed by 2005 c.381 §30]

412.090 [Repealed by 1961 c.633 §14]

412.095 [1961 c.633 §9; 1969 c.69 §3; repealed by 2005 c.381 §30]

412.100 [Repealed by 1961 c.633 §14]

412.105 [1961 c.633 §10; repealed by 2005 c.381 §30]

412.108 [1967 c.217 §3; 1973 c.823 §129; repealed by 2005 c.381 §30]

412.110 [Repealed by 1961 c.633 §14]

412.113 [1967 c.217 §2; 1969 c.597 §247; 1971 c.779 §34; repealed by 2005 c.381 §30]

412.115 [1961 c.633 §11; 1999 c.745 §4; repealed by 2005 c.381 §30]

412.120 [Repealed by 1961 c.633 §14]

412.125 [1961 c.633 §12; repealed by 2005 c.381 §30]

412.130 [Repealed by 1961 c.633 §14]

412.140 [Repealed by 1961 c.633 §14]

412.150 [Repealed by 1961 c.633 §14]

412.160 [Amended by 1957 c.56 §1; repealed by 1961 c.633 §14]

412.170 [Amended by 1955 c.444 §3; repealed by 1961 c.633 §14]

412.180 [Repealed by 1953 c.550 §12]

412.510 [Amended by 1959 c.409 §1; 1969 c.69 §4; repealed by 2005 c.381 §30]

412.520 [Amended by 1959 c.409 §2; 1965 c.556 §20; 1969 c.69 §5; 1969 c.468 §3; 1973 c.651 §5; repealed by 2005 c.381 §30]

412.530 [Amended by 1963 c.71 §1; 1965 c.42 §1; 1971 c.779 §35; 1973 c.651 §6; 2005 c.22 §281; repealed by 2005 c.381 §30]

412.540 [Amended by 1959 c.409 §3; 1965 c.93 §1; repealed by 2005 c.381 §30]

412.550 [Amended by 1959 c.409 §4; repealed by 2001 c.900 §261]

412.560 [Amended by 1959 c.409 §5; repealed by 2005 c.381 §30]

412.570 [Amended by 1955 c.364 §6; 1969 c.68 §6; 1971 c.779 §36; repealed by 2005 c.381 §30]

412.580 [Amended by 1969 c.597 §248; 1971 c.734 §43; 2001 c.900 §99; repealed by 2005 c.381 §30]

412.590 [Amended by 1953 c.500 §12; 1959 c.409 §6; 1971 c.779 §37; repealed by 2005 c.381 §30]

412.600 [Amended by 1971 c.335 §1; 1975 c.386 §2; 1985 c.522 §2; 1993 c.249 §3; 1995 c.664 §92; 2001 c.900 §221; 2005 c.22 §282; 2005 c.381 §12; renumbered 411.708 in 2005]

412.610 [Amended by 1999 c.745 §5; repealed by 2005 c.381 §30]

412.620 [Repealed by 2005 c.381 §30]

412.625 [1967 c.217 §5; repealed by 2005 c.381 §30]

412.630 [Amended by 1957 c.56 §2; repealed by 2005 c.381 §30]

412.700 [1989 c.922 §§1,2,3,4; 1991 c.412 §1; renumbered 410.730 in 2005]

412.710 [1989 c.922 §5; 1991 c.412 §2; 2003 c.14 §183; renumbered 410.732 in 2005]

412.990 [Repealed by 1953 c.500 §12]

_______________



Chapter 413

Chapter 413 (Former Provisions)

Old-Age Assistance

OLD-AGE ASSISTANCE

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

413.005 [Formerly 413.010; 1965 c.556 §21; 1973 c.651 §7; 2003 c.14 §184; repealed by 2005 c.381 §30]

413.009 [Formerly 413.020; 1965 c.556 §22; 1967 c.204 §2; 1969 c.468 §4; 1973 c.651 §8; repealed by 2005 c.381 §30]

413.010 [Amended by 1961 c.620 §9; renumbered 413.005]

413.015 [Formerly 413.030; repealed by 1969 c.69 §8]

413.019 [Formerly 413.040; 1967 c.116 §2; repealed by 2005 c.381 §30]

413.020 [Renumbered 413.009]

413.025 [Formerly 413.150; 1969 c.69 §6; repealed by 1981 c.784 §38]

413.029 [Formerly 413.190; repealed by 2005 c.381 §30]

413.030 [Amended by 1961 c.620 §10; renumbered 413.015]

413.035 [Formerly 413.211; repealed by 1973 c.651 §11]

413.039 [1961 c.620 §23; 1963 c.609 §4; 1965 c.556 §23; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.040 [Amended by 1961 c.620 §11; renumbered 413.019]

413.045 [1961 c.620 §22; 1963 c.609 §5; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.047 [1963 c.609 §2; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.049 [1961 c.620 §11b; repealed by 1963 c.609 §6]

413.050 [Amended by 1961 c.620 §12; renumbered 413.068]

413.052 [1963 c.609 §3; 1965 c.556 §24; repealed by 1965 c.556 §28; and 1969 c.203 §13]

413.055 [1961 c.620 §25; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.059 [1961 c.620 §§27,28; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.060 [Repealed by 1961 c.171 §4]

413.061 [1963 c.609 §9(4); repealed by 1969 c.203 §13]

413.063 [1963 c.609 §9(1), (2), (3); repealed by 1969 c.203 §13]

413.065 [1961 c.620 §29; repealed by 1963 c.609 §6]

413.066 [1963 c.609 §8; repealed by 1969 c.203 §13]

413.068 [Formerly 413.050; 1969 c.203 §3; 1971 c.779 §38; repealed by 2005 c.381 §30]

413.070 [Amended by 1961 c.620 §13; 1969 c.203 §4; 1971 c.779 §39; 2003 c.14 §185; repealed by 2005 c.381 §30]

413.080 [Repealed by 1969 c.597 §281]

413.090 [Amended by 1955 c.364 §7; 1961 c.620 §14; 1969 c.68 §7; 1971 c.779 §40; repealed by 2005 c.381 §30]

413.100 [Amended by 1971 c.734 §44; 1971 c.779 §41; repealed by 2005 c.381 §30]

413.110 [Amended by 1955 c.381 §1; 1971 c.779 §42; repealed by 2005 c.381 §30]

413.120 [Amended by 1955 c.381 §2; 1961 c.620 §15; 1965 c.43 §1; 1973 c.651 §9; 2005 c.22 §283; repealed by 2005 c.381 §30]

413.130 [Amended by 1961 c.620 §16; 1969 c.203 §6; repealed by 2005 c.381 §30]

413.140 [Amended by 1961 c.620 §17; 1969 c.203 §7; 2003 c.14 §186; repealed by 2005 c.381 §30]

413.150 [Renumbered 413.025]

413.160 [Amended by 1957 c.56 §3; 1971 c.779 §43; repealed by 2005 c.381 §30]

413.165 [1965 c.556 §26; 1971 c.779 §44; 1973 c.823 §130; 2001 c.900 §99a; repealed by 2005 c.381 §30]

413.170 [Amended by 1961 c.620 §18; 1969 c.203 §8; repealed by 2001 c.900 §261]

413.180 [Amended by 1961 c.620 §19; 1969 c.203 §9; 1971 c.779 §45; repealed by 2001 c.900 §261]

413.190 [Renumbered 413.029]

413.200 [Amended by 1955 c.444 §4; 1961 c.620 §20; subsection (2) enacted as 1961 c.620 §7; 1969 c.203 §10; 1971 c.455 §1; 1975 c.386 §3; 1985 c.522 §3; 1993 c.249 §4; 1995 c.664 §93; repealed by 2005 c.381 §30]

413.210 [Repealed by 1953 c.500 §12]

413.211 [1957 c.705 §2; renumbered 413.035]

413.220 [Repealed by 2005 c.381 §30]

413.230 [Amended by 1961 c.620 §31; 1991 c.67 §106; repealed by 2005 c.381 §30]

413.240 [1961 c.620 §30; 1969 c.203 §11; 2003 c.14 §187; repealed by 2005 c.381 §30]

413.990 [Repealed by 1953 c.500 §12]

_______________



Chapter 414

Chapter 414 Â Medical Assistance

2005 EDITION

MEDICAL ASSISTANCE

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

OREGON HEALTH PLAN

414.018Â Â Â Â  Goals; findings

414.019Â Â Â Â  Laws comprising Oregon Health Plan

414.021Â Â Â Â  Duties of administrator; staff; advisory committees; grants; meetings

414.022Â Â Â Â  Provision of mental health services; goals; criteria; reports

414.023Â Â Â Â  Chemical dependency services; goal

414.024Â Â Â Â  Guidelines for selecting areas for initial operation of programs

414.025Â Â Â Â  Definitions

MISCELLANEOUS PROVISIONS

414.031Â Â Â Â  Oregon Health Policy Commission to review changes proposed by Department of Human Services for medical assistance program and other health care programs

414.032Â Â Â Â  Medical assistance to categorically needy and medically needy

414.033Â Â Â Â  Expenditures for medical assistance authorized

414.034Â Â Â Â  Acceptance of federal billing, reimbursement and reporting forms

414.036Â Â Â Â  Policy on persons without access to health services

PROCEDURE TO OBTAIN MEDICAL ASSISTANCE

414.038Â Â Â Â  Payments in behalf of medically needy; determination of income

414.039Â Â Â Â  Medically needy program; rules

414.042Â Â Â Â  Determination of need and amount of aid; when specific appropriation required

414.047Â Â Â Â  Application for medical assistance

414.049Â Â Â Â  Documentation required for person applying for health services under ORS 414.705 to 414.750

414.051Â Â Â Â  Authorization and payment for dental services

414.055Â Â Â Â  Hearing on eligibility

414.057Â Â Â Â  Notice of change in circumstances

EXTENT AND COVERAGE OF MEDICAL ASSISTANCE

414.065Â Â Â Â  Standards for medical assistance; rules; effect of payment; extent of medical benefits

414.073Â Â Â Â  Information on all licensed healing arts to be made available

414.075Â Â Â Â  Payment of deductibles imposed under federal law

414.085Â Â Â Â  Cooperative agreements authorized

414.095Â Â Â Â  Exemptions applicable to payments

414.105Â Â Â Â  Recovery of certain medical assistance; certain transfers of property voidable; legal burden

414.106Â Â Â Â  Possible limitation on recovery of certain medical assistance; federal law

414.107Â Â Â Â  Entitlement to mental health care and chemical dependency services

414.109Â Â Â Â  Oregon Health Plan Fund

INSURANCE AND SERVICE CONTRACTS

414.115Â Â Â Â  Medical assistance by insurance or service contracts

414.125Â Â Â Â  Rates on insurance or service contracts; requirements for insurer or contractor

414.135Â Â Â Â  Contracts relating to direct providers of care and services

414.145Â Â Â Â  Implementation of ORS 414.115, 414.125 or 414.135

STATE AND LOCAL PUBLIC HEALTH PARTNERSHIP

414.150Â Â Â Â  Purpose of ORS 414.150 to 414.153

414.151Â Â Â Â  Enrollment of poverty level medical assistance program clients; agreements with local governments

414.152Â Â Â Â  Duties of state agencies

414.153Â Â Â Â  Authorization for payment for certain point of contact services

ADVISORY COMMITTEES

414.211Â Â Â Â  Medicaid Advisory Committee

414.221Â Â Â Â  Duties of committee

414.225Â Â Â Â  Department to consult with committee

414.227Â Â Â Â  Application of public meetings law to advisory committees

PRESCRIPTION DRUGS

(Oregon Prescription Drug Program)

414.312Â Â Â Â  Oregon Prescription Drug Program

414.314Â Â Â Â  Application and participation in Oregon Prescription Drug Program; prescription drug charges; fees

414.316Â Â Â Â  Preferred drug list for Oregon Prescription Drug Program

414.318Â Â Â Â  Prescription Drug Purchasing Fund

414.320Â Â Â Â  Rules

(General Provisions Regarding Medical Assistance Program)

414.325Â Â Â Â  Prescription drugs; use of legend or generic drugs; prior authorization

414.327Â Â Â Â  Electronically transmitted prescriptions; federal waiver; rules

414.329Â Â Â Â  Prescription drug benefits for certain persons who are eligible for Medicare Part D prescription drug coverage; rules

(Practitioner-Managed Prescription Drug Plan)

414.330Â Â Â Â  Legislative findings on prescription drugs

414.332Â Â Â Â  Policy for Practitioner-Managed Prescription Drug Plan

414.334Â Â Â Â  Practitioner-Managed Prescription Drug Plan for Oregon Health Plan

414.336Â Â Â Â  Limitation on rules regarding Practitioner-Managed Prescription Drug Plan

(Patient Prescription Drug Assistance Program)

414.338Â Â Â Â  Patient Prescription Drug Assistance Program; College of Pharmacy at Oregon State University to operate program

(Senior Prescription Drug Assistance Program)

414.340Â Â Â Â  Definitions for ORS 414.340, 414.342 and 414.348

414.342Â Â Â Â  Senior Prescription Drug Assistance Program; application and enrollment; enrollment fee; critical access pharmacies; rules

414.344Â Â Â Â  Contracts to provide services under Senior Prescription Drug Assistance Program

414.346Â Â Â Â  Rules

414.348Â Â Â Â  Senior Prescription Drug Assistance Fund

DRUG USE REVIEW BOARD

414.350Â Â Â Â  Definitions for ORS 414.350 to 414.415

414.355Â Â Â Â  Drug Use Review Board created; duties; members; term; qualifications

414.360Â Â Â Â  Duties of board on retrospective and prospective drug use review programs

414.365Â Â Â Â  Educational and informational duties of board; procedures to insure confidentiality

414.370Â Â Â Â  Authorized intervention procedures

414.375Â Â Â Â  Standards for prospective drug use review program

414.380Â Â Â Â  Standards for retrospective drug use review program

414.385Â Â Â Â  Compliance with Omnibus Budget Reconciliation Act of 1990

414.390Â Â Â Â  Unauthorized disclosure of information prohibited; staff access to information

414.395Â Â Â Â  When executive session authorized; public testimony

414.400Â Â Â Â  Board subject to public record laws; chairperson; expenses; quorum; advisory committees

414.410Â Â Â Â  Staff

414.415Â Â Â Â  Contents of annual report; public comment

MEDICAL ASSISTANCE FOR CERTAIN INDIVIDUALS

414.420Â Â Â Â  Suspension of medical assistance for pregnant women who are incarcerated

414.422Â Â Â Â  Conditions for coverage for pregnant women who are incarcerated

414.424Â Â Â Â  Suspension of medical assistance of persons with serious mental illness under certain circumstances

414.426Â Â Â Â  Payment of cost of medical care for institutionalized persons

414.428Â Â Â Â  Coverage for American Indian and Alaskan Native beneficiaries

414.500Â Â Â Â  Findings regarding medical assistance for persons with hemophilia

414.510Â Â Â Â  Definitions for ORS 414.500 to 414.530

414.520Â Â Â Â  Hemophilia services

414.530Â Â Â Â  When payments not made for hemophilia services

414.532Â Â Â Â  Definitions for ORS 414.534 to 414.538

414.534Â Â Â Â  Treatment for breast or cervical cancer; eligibility criteria for medical assistance

414.536Â Â Â Â  Presumptive eligibility for medical assistance for treatment of breast or cervical cancer

414.538Â Â Â Â  Prohibition on coverage limitations; priority to low-income women

414.540Â Â Â Â  Rules

414.550Â Â Â Â  Definitions for ORS 414.550 to 414.565

414.555Â Â Â Â  Findings regarding medical assistance for persons with cystic fibrosis

414.560Â Â Â Â  Cystic fibrosis services

414.565Â Â Â Â  When payments not made for cystic fibrosis services

OREGON HEALTH CARE COST CONTAINMENT SYSTEM

414.610Â Â Â Â  Legislative intent

414.620Â Â Â Â  System established

414.630Â Â Â Â  Prepaid capitated health care service contracts; when fee for services to be paid

414.640Â Â Â Â  Selection of providers; reimbursement for services not covered; actions as trade practice; actions not insurance; rules

414.660Â Â Â Â  Demonstration projects for medical service contracts

414.670Â Â Â Â  Phasing in eligible clients

DETERMINATION OF AND PAYMENT FOR ADDITIONAL HEALTH SERVICES

414.705Â Â Â Â  Definitions for ORS 414.705 to 414.750

414.706Â Â Â Â  Legislative approval and funding of health services to certain persons

414.707Â Â Â Â  Level of health services provided to certain persons

414.708Â Â Â Â  Conditions for coverage for certain elderly persons, blind persons or persons who are disabled

414.709Â Â Â Â  Adjustment of population of eligible persons in event of insufficient resources

414.710Â Â Â Â  Services available to certain eligible persons

414.712Â Â Â Â  Medical assistance for certain eligible persons

414.715Â Â Â Â  Health Services Commission; confirmation; qualifications; terms; expenses; subcommittees

414.720Â Â Â Â  Public hearings; public involvement; biennial reports on health services priorities; funding

414.725Â Â Â Â  Prepaid managed care health services contracts; case management systems; expenditure limitation; state supervision; notice to patient

414.727Â Â Â Â  Reimbursement of rural hospitals by prepaid managed care health services organization

414.728Â Â Â Â  Reimbursement of rural hospitals by Department of Human Services

414.730Â Â Â Â  Subcommittee on Mental Health Care and Chemical Dependency

414.735Â Â Â Â  Adjustment of reimbursement in event of insufficient resources; approval of Legislative Assembly or Emergency Board; notice to providers

414.736Â Â Â Â  Definitions

414.737Â Â Â Â  Mandatory enrollment in prepaid managed care health services organization

414.738Â Â Â Â  Use of physician care organizations

414.739Â Â Â Â  Circumstances under which fully capitated health plan may contract as physician care organization

414.740Â Â Â Â  Contracts with certain prepaid group practice health plan

414.741Â Â Â Â  Determination of benchmarks for setting per capita rates

414.742Â Â Â Â  Payment for mental health drugs

414.743Â Â Â Â  Payment of inpatient and outpatient hospital services; rules

414.744Â Â Â Â  Pharmacy benefit manager to manage prescription drug benefits

414.745Â Â Â Â  Liability of health care providers and plans

414.747Â Â Â Â  Supplemental rebates from pharmaceutical manufacturers

414.750Â Â Â Â  Authority of Legislative Assembly to authorize services for other persons

414.751Â Â Â Â  Office for Oregon Health Policy and Research Advisory Committee

PAYMENT OF MEDICAL EXPENSES OF PERSON IN CUSTODY OF LAW ENFORCEMENT OFFICER

414.805Â Â Â Â  Liability of individual for medical services received while in custody of law enforcement officer

414.807Â Â Â Â  Department to pay for medical services related to law enforcement activity; certification of injury

414.815Â Â Â Â  Law Enforcement Medical Liability Account; limited liability; rules; report

EXPANSION OF OREGON HEALTH PLAN

414.825Â Â Â Â  Policy

414.831Â Â Â Â  Family Health Insurance Assistance Program

414.839Â Â Â Â  Subsidies for health insurance coverage

Â Â Â Â Â  414.001 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.002 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.003 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.004 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.005 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.006 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.007 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.008 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.009 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.010 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.011 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.012 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.013 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.014 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.015 [Repealed by 1953 c.30 Â§2]

Â Â Â Â Â  414.016 [Repealed by 1953 c.30 Â§2]

Â Â Â Â Â  414.017 [Repealed by 1953 c.30 Â§2]

OREGON HEALTH PLAN

Â Â Â Â Â  414.018 Goals; findings. (1) It is the intention of the Legislative Assembly to achieve the goals of universal access to an adequate level of high quality health care at an affordable cost.

Â Â Â Â Â  (2) The Legislative Assembly finds:

Â Â Â Â Â  (a) A significant level of public and private funds is expended each year for the provision of health care to Oregonians;

Â Â Â Â Â  (b) The state has a strong interest in assisting Oregon businesses and individuals to obtain reasonably available insurance or other coverage of the costs of necessary basic health care services;

Â Â Â Â Â  (c) The lack of basic health care coverage is detrimental not only to the health of individuals lacking coverage, but also to the public welfare and the stateÂs need to encourage employment growth and economic development, and the lack results in substantial expenditures for emergency and remedial health care for all purchasers of health care including the state; and

Â Â Â Â Â  (d) The use of managed health care systems has significant potential to reduce the growth of health care costs incurred by the people of this state. [1993 c.815 Â§1]

Â Â Â Â Â  Note: 414.018 to 414.024 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.019 Laws comprising Oregon Health Plan. As used in ORS 414.018 to 414.024, 414.042, 414.107, 414.710 and 414.720, as of November 4, 1993, ÂOregon Health PlanÂ means chapter 815, Oregon Laws 1993, and the seven pieces of legislation enacted during the 1987, 1989 and 1991 legislative sessions, the goal of which is to ensure that Oregonians have access to health care coverage, including the high-risk pool created by chapter 838, Oregon Laws 1989, the employer-based coverage reforms contained in chapter 591, Oregon Laws 1987, chapter 381, Oregon Laws 1989, and chapter 916, Oregon Laws 1991, the cost containment and technology assessments contained in chapter 470, Oregon Laws 1991, and the prioritization and medical assistance reforms contained in chapter 836, Oregon Laws 1989, and chapter 753, Oregon Laws 1991. [1993 c.815 Â§2; 1999 c.547 Â§4; 2005 c.22 Â§284]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.020 [Repealed by 1953 c.204 Â§9]

Â Â Â Â Â  414.021 Duties of administrator; staff; advisory committees; grants; meetings. (1) The Administrator of the Office for Oregon Health Policy and Research shall be responsible for analyzing and reporting on the implementation of the elements of the Oregon Health Plan that are assigned to various state agencies, including but not limited to the Department of Human Services and the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The administrator shall administer the Health Services Commission, the Medicaid Advisory Committee and the Health Resources Commission and provide administrative support to the Oregon Health Policy Commission. Pursuant to the responsibilities described in this subsection and subsection (1) of this section, the administrator may review and monitor the progress of the various activities that comprise OregonÂs efforts to reform health care through state-funded and employer-based coverage. Except for administration of the Health Services Commission, the Medicaid Advisory Committee and the Health Resources Commission and providing administrative support to the Oregon Health Policy Commission and as specifically authorized in ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712, the administrator shall not be responsible for the day-to-day operations of the Oregon Health Plan, but shall exercise such oversight responsibilities as are necessary to further the Oregon Health PlanÂs goals.

Â Â Â Â Â  (3) The administrator shall employ such staff or utilize such state agency personnel as are necessary to fulfill the responsibilities and duties of the administrator. In addition, the administrator may contract with third parties for technical and administrative services necessary to carry out Oregon Health Plan activities where contracting promotes economy, avoids duplication of effort and makes best use of available expertise. The administrator may call upon other state agencies to provide available information as necessary to assist the administrator in meeting the responsibilities under ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712. The information shall be supplied as promptly as circumstances permit.

Â Â Â Â Â  (4) The Oregon Health Policy Commission shall serve as the primary advisory committee to the administrator, the Governor and the Legislative Assembly. The administrator also may appoint other technical or advisory committees to assist the Oregon Health Policy Commission in formulating its advice. Individuals appointed to any technical or other advisory committee shall serve without compensation for their services as members, but may be reimbursed for their travel expenses pursuant to ORS 292.495.

Â Â Â Â Â  (5) The administrator may apply for, receive and accept grants, gifts and other payments, including property and services, from any governmental or other public or private entity or person and may make arrangements for the use of these receipts, including the undertaking of special studies and other projects relating to health care costs and access to health care.

Â Â Â Â Â  (6) The directors of the Departments of Human Services and Consumer and Business Services and other state agency personnel responsible for implementing elements of the Oregon Health Plan shall cooperate fully with the administrator in carrying out their responsibilities under the Oregon Health Plan.

Â Â Â Â Â  (7) All health policy advisory committees reporting to the Office for Oregon Health Policy and Research and all advisory task forces on health policy appointed by the administrator shall report directly to the Oregon Health Policy Commission.

Â Â Â Â Â  (8)(a) ORS 192.610 to 192.690 apply to any meeting of any technical or advisory committee or advisory task force with the authority to make decisions for, conduct policy research for or make recommendations to the Office for Oregon Health Policy and Research.

Â Â Â Â Â  (b) Paragraph (a) of this subsection applies only to meetings attended by two or more committee or task force members who are not employed by a public body. [1993 c.815 Â§3; 1995 c.727 Â§19; 1997 c.683 Â§14; 1999 c.547 Â§5; 2003 c.47 Â§1; 2003 c.784 Â§6]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.022 Provision of mental health services; goals; criteria; reports. Mental health services shall be provided by the Department of Human Services, in collaboration with the Health Services Commission, for the purpose of determining how best to serve the range of mental health conditions statewide utilizing a capitated managed care system. The services shall begin as soon as feasible following receipt of the necessary waiver in anticipation that the services are to be available not later than January 1, 1995, and shall cover up to 25 percent of state-funded mental health services until July 1, 1997. After July 1, 1997, the services shall cover all of the state-funded eligible mental health services. The provision of services under this section shall support and be consistent with community mental health and developmental disabilities programs established and operated or contracted for under ORS chapter 430. The goals and criteria are:

Â Â Â Â Â  (1) Test actuarial assumptions used to project costs and utilization rates, and revise estimates of cost for statewide implementation.

Â Â Â Â Â  (2) Compare current medical assistance fee for service with capitated managed care mental health system, using state determined quality assurance standards to evaluate capacity, diagnosis, utilization and treatment:

Â Â Â Â Â  (a) Including components for testing full integration of physical medicine and mental health services and measuring the impact of mental health services on utilization of physical health services.

Â Â Â Â Â  (b) Comparing current medical assistance fee for service with capitated managed care system for utilization and length of stay in private and public hospitals, and in nonhospital residential care facilities.

Â Â Â Â Â  (c) Comparing for specific conditions, treatment configuration, effectiveness and disposition rates.

Â Â Â Â Â  (3) Design the services to assure geographic coverage of urban and rural areas including significant population bases, and areas with and without existing capacity to provide fully capitated managed care services including:

Â Â Â Â Â  (a) Requiring providers to maintain and report information about clients by type and amount of services in a predetermined uniform format for comparison with state established quality assurance standards.

Â Â Â Â Â  (b) Within the geographic areas in which services are provided, requiring providers to serve the full range of mental health populations and conditions.

Â Â Â Â Â  (c) Requiring providers to have the full range of eligible mental health services available including, but not limited to, assessment, case management, outpatient treatment and hospitalization.

Â Â Â Â Â  (4) The department shall report to the Emergency Board and other appropriate interim legislative committees and task forces by October 1, 1996, on the implementation of the services. [1993 c.815 Â§29; 1995 c.806 Â§3; 1995 c.807 Â§4; 1999 c.835 Â§1; 2001 c.900 Â§100]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.023 Chemical dependency services; goal. Chemical dependency services shall begin on January 1, 1995, to operate through June 30, 1996, in the Department of Human Services for the purpose of demonstrating the relationship of alcohol and drug services to the costs of physical medicine. After July 1, 1996, the services shall cover all of the eligible state-funded chemical dependency services. The goal of the services is to reduce the inappropriate use of physical medicine by providing treatment services in an integrated and managed care system. The services shall consist of outpatient services only and may be either statewide or geographically limited depending on the waiver agreement negotiated with the federal government. [1993 c.815 Â§30; 1997 c.249 Â§128]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.024 Guidelines for selecting areas for initial operation of programs. In the selection of any area of the state for the initial operation of the programs authorized by ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712, the Administrator of the Office for Oregon Health Policy and Research shall take into account the levels and rates of unemployment in different areas of the state, the need to provide basic health care coverage to a population reasonably representative of the portion of the stateÂs population that lacks such coverage and the need for geographic, demographic and economic diversity. [1993 c.815 Â§31; 1997 c.683 Â§15; 1999 c.547 Â§6]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.025 Definitions. As used in this chapter, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂCategory of aidÂ means assistance provided by the Oregon Supplemental Income Program, temporary assistance for needy families granted under ORS 418.035 to 418.125 or federal Supplemental Security Income payments.

Â Â Â Â Â  (2) ÂCategorically needyÂ means, insofar as funds are available for the category, a person who is a resident of this state and who:

Â Â Â Â Â  (a) Is receiving a category of aid.

Â Â Â Â Â  (b) Would be eligible for, but is not receiving a category of aid.

Â Â Â Â Â  (c) Is in a medical facility and, if the person left such facility, would be eligible for a category of aid.

Â Â Â Â Â  (d) Is under the age of 21 years and would be a dependent child under the program for temporary assistance for needy families except for age and regular attendance in school or in a course of professional or technical training.

Â Â Â Â Â  (e)(A) Is a caretaker relative named in ORS 418.035 (2)(a)(C) who cares for a dependent child who would be a dependent child under the program for temporary assistance for needy families except for age and regular attendance in school or in a course of professional or technical training; or

Â Â Â Â Â  (B) Is the spouse of such caretaker relative and fulfills the requirements of ORS 418.035 (1).

Â Â Â Â Â  (f) Is under the age of 21 years, is in a foster family home or licensed child-caring agency or institution under a purchase of care agreement and is one for whom a public agency of this state is assuming financial responsibility, in whole or in part.

Â Â Â Â Â  (g) Is a spouse of an individual receiving a category of aid and who is living with the recipient of a category of aid, whose needs and income are taken into account in determining the cash needs of the recipient of a category of aid, and who is determined by the Department of Human Services to be essential to the well-being of the recipient of a category of aid.

Â Â Â Â Â  (h) Is a caretaker relative named in ORS 418.035 (2)(a)(C) who cares for a dependent child receiving temporary assistance for needy families or is the spouse of such caretaker relative and fulfills the requirements of ORS 418.035 (1).

Â Â Â Â Â  (i) Is under the age of 21 years, is in a youth care center and is one for whom a public agency of this state is assuming financial responsibility, in whole or in part.

Â Â Â Â Â  (j) Is under the age of 21 years and is in an intermediate care facility which includes institutions for the mentally retarded; or is under the age of 22 years and is in a psychiatric hospital.

Â Â Â Â Â  (k) Is under the age of 21 years and is in an independent living situation with all or part of the maintenance cost paid by the Department of Human Services.

Â Â Â Â Â  (L) Is a member of a family that received temporary assistance for needy families in at least three of the six months immediately preceding the month in which such family became ineligible for such assistance because of increased hours of or increased income from employment. As long as the member of the family is employed, such families will continue to be eligible for medical assistance for a period of at least six calendar months beginning with the month in which such family became ineligible for assistance because of increased hours of employment or increased earnings.

Â Â Â Â Â  (m) Is an adopted person under 21 years of age for whom a public agency is assuming financial responsibility in whole or in part.

Â Â Â Â Â  (n) Is an individual or is a member of a group who is required by federal law to be included in the stateÂs medical assistance program in order for that program to qualify for federal funds.

Â Â Â Â Â  (o) Is an individual or member of a group who, subject to the rules of the department and within available funds, may optionally be included in the stateÂs medical assistance program under federal law and regulations concerning the availability of federal funds for the expenses of that individual or group.

Â Â Â Â Â  (p) Is a pregnant woman who would be eligible for temporary assistance for needy families including such aid based on the unemployment of a parent, whether or not the woman is eligible for cash assistance.

Â Â Â Â Â  (q) Would be eligible for temporary assistance for needy families pursuant to 42 U.S.C. 607 based upon the unemployment of a parent, whether or not the state provides cash assistance.

Â Â Â Â Â  (r) Except as otherwise provided in this section and to the extent of available funds, is a pregnant woman or child for whom federal financial participation is available under Title XIX of the federal Social Security Act.

Â Â Â Â Â  (s) Is not otherwise categorically needy and is not eligible for care under Title XVIII of the federal Social Security Act or is not a full-time student in a post-secondary education program as defined by the Department of Human Services by rule, but whose family income is less than the federal poverty level and whose family investments and savings equal less than the investments and savings limit established by the department by rule.

Â Â Â Â Â  (3) ÂIncomeÂ has the meaning given that term in ORS 411.704.

Â Â Â Â Â  (4) ÂInvestments and savingsÂ means cash, securities as defined in ORS 59.015, negotiable instruments as defined in ORS 73.0104 and such similar investments or savings as the Department of Human Services may establish by rule that are available to the applicant or recipient to contribute toward meeting the needs of the applicant or recipient.

Â Â Â Â Â  (5) ÂMedical assistanceÂ means so much of the following medical and remedial care and services as may be prescribed by the Department of Human Services according to the standards established pursuant to ORS 414.065, including payments made for services provided under an insurance or other contractual arrangement and money paid directly to the recipient for the purchase of medical care:

Â Â Â Â Â  (a) Inpatient hospital services, other than services in an institution for mental diseases;

Â Â Â Â Â  (b) Outpatient hospital services;

Â Â Â Â Â  (c) Other laboratory and X-ray services;

Â Â Â Â Â  (d) Skilled nursing facility services, other than services in an institution for mental diseases;

Â Â Â Â Â  (e) PhysiciansÂ services, whether furnished in the office, the patientÂs home, a hospital, a skilled nursing facility or elsewhere;

Â Â Â Â Â  (f) Medical care, or any other type of remedial care recognized under state law, furnished by licensed practitioners within the scope of their practice as defined by state law;

Â Â Â Â Â  (g) Home health care services;

Â Â Â Â Â  (h) Private duty nursing services;

Â Â Â Â Â  (i) Clinic services;

Â Â Â Â Â  (j) Dental services;

Â Â Â Â Â  (k) Physical therapy and related services;

Â Â Â Â Â  (L) Prescribed drugs, including those dispensed and administered as provided under ORS chapter 689;

Â Â Â Â Â  (m) Dentures and prosthetic devices; and eyeglasses prescribed by a physician skilled in diseases of the eye or by an optometrist, whichever the individual may select;

Â Â Â Â Â  (n) Other diagnostic, screening, preventive and rehabilitative services;

Â Â Â Â Â  (o) Inpatient hospital services, skilled nursing facility services and intermediate care facility services for individuals 65 years of age or over in an institution for mental diseases;

Â Â Â Â Â  (p) Any other medical care, and any other type of remedial care recognized under state law;

Â Â Â Â Â  (q) Periodic screening and diagnosis of individuals under the age of 21 years to ascertain their physical or mental impairments, and such health care, treatment and other measures to correct or ameliorate impairments and chronic conditions discovered thereby;

Â Â Â Â Â  (r) Inpatient hospital services for individuals under 22 years of age in an institution for mental diseases; and

Â Â Â Â Â  (s) Hospice services.

Â Â Â Â Â  (6) ÂMedical assistanceÂ includes any care or services for any individual who is a patient in a medical institution or any care or services for any individual who has attained 65 years of age or is under 22 years of age, and who is a patient in a private or public institution for mental diseases. ÂMedical assistanceÂ includes Âhealth servicesÂ as defined in ORS 414.705. ÂMedical assistanceÂ does not include care or services for an inmate in a nonmedical public institution.

Â Â Â Â Â  (7) ÂMedically needyÂ means a person who is a resident of this state and who is considered eligible under federal law for medically needy assistance.

Â Â Â Â Â  (8) ÂResourcesÂ has the meaning given that term in ORS 411.704. For eligibility purposes, ÂresourcesÂ does not include charitable contributions raised by a community to assist with medical expenses. [1965 c.556 Â§2; 1967 c.502 Â§3; 1969 c.507 Â§1; 1971 c.488 Â§1; 1973 c.651 Â§10; 1974 s.s. c.16 Â§1; 1977 c.114 Â§1; 1981 c.825 Â§3; 1983 c.415 Â§3; 1985 c.747 Â§9; 1987 c.872 Â§1; 1989 c.697 Â§2; 1989 c.836 Â§19; 1991 c.66 Â§6; 1995 c.343 Â§42; 1995 c.807 Â§1; 1997 c.581 Â§22; 1999 c.59 Â§107; 1999 c.350 Â§1; 1999 c.515 Â§1; 2003 c.14 Â§188; 2005 c.381 Â§13]

Â Â Â Â Â  414.026 [2001 c.980 Â§2; renumbered 414.420 in 2005]

Â Â Â Â Â  414.027 [2001 c.980 Â§3; renumbered 414.422 in 2005]

Â Â Â Â Â  414.028 [Formerly 414.305; renumbered 414.426 in 2005]

Â Â Â Â Â  414.029 [2003 c.76 Â§1; renumbered 414.428 in 2005]

Â Â Â Â Â  414.030 [Repealed by 1953 c.204 Â§9]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  414.031 Oregon Health Policy Commission to review changes proposed by Department of Human Services for medical assistance program and other health care programs. (1) The Department of Human Services shall submit to the Oregon Health Policy Commission any proposals to amend the State Medicaid Plan, modify Medicaid operational protocols, submit an application for a waiver to the Centers for Medicare and Medicaid Services or adopt or amend any administrative rules for the stateÂs medical assistance program and other health care programs.

Â Â Â Â Â  (2) If the commission has concerns regarding a State Medicaid Plan amendment, a modification in Medicaid operational protocols, an application for a waiver or adoption or amendment of an administrative rule proposed by the department, the department shall consider the concerns expressed by the commission during administrative decision-making. [2003 c.784 Â§9]

Â Â Â Â Â  Note: 414.031 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.032 Medical assistance to categorically needy and medically needy. Within the limits of funds available therefor, medical assistance shall be made available to persons who are categorically needy or medically needy. [1967 c.502 Â§4; 1985 c.747 Â§10]

Â Â Â Â Â  414.033 Expenditures for medical assistance authorized. The Department of Human Services may:

Â Â Â Â Â  (1) Subject to the allotment system provided for in ORS 291.234 to 291.260, expend such sums as are required to be expended in this state to provide medical assistance. Expenditures for medical assistance include, but are not limited to, expenditures for deductions, cost sharing, enrollment fees, premiums or similar charges imposed with respect to hospital insurance benefits or supplementary health insurance benefits, as established by federal law.

Â Â Â Â Â  (2) Enter into agreements with, join with or accept grants from, the federal government for cooperative research and demonstration projects for public welfare purposes, including, but not limited to, any project which determines the cost of providing medical assistance to the medically needy and evaluates service delivery systems. [1991 c.66 Â§5]

Â Â Â Â Â  414.034 Acceptance of federal billing, reimbursement and reporting forms. The Department of Human Services shall accept federal Centers for Medicare and Medicaid Services billing, reimbursement and reporting forms instead of department billing, reimbursement and reporting forms if the federal forms contain substantially the same information as required by the department forms. [2003 c.135 Â§1]

Â Â Â Â Â  Note: 414.034 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.035 [1965 c.556 Â§1; repealed by 1967 c.502 Â§21]

Â Â Â Â Â  414.036 Policy on persons without access to health services. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Hundreds of thousands of Oregonians have no health insurance or other coverage and lack the income and resources needed to obtain health care;

Â Â Â Â Â  (b) The number of persons without access to health services increases dramatically during periods of high unemployment;

Â Â Â Â Â  (c) Without health coverage, persons who lack access to health services may receive treatment, but through costly, inefficient, acute care;

Â Â Â Â Â  (d) The unpaid cost of health services for such persons is shifted to paying patients, driving up the cost of hospitalization and health insurance for all Oregonians; and

Â Â Â Â Â  (e) The stateÂs medical assistance program is increasingly unable to fund the health care needs of low-income citizens.

Â Â Â Â Â  (2) In order to provide access to health services for those in need, to contain rising health services costs through appropriate incentives to providers, payers and consumers, to reduce or eliminate cost shifting and to promote the stability of the health services delivery system and the health and well-being of all Oregonians, it is the policy of the State of Oregon to provide medical assistance to those individuals in need whose family income is below the federal poverty level and who are eligible for services under the programs authorized by this chapter. [1983 c.415 Â§2; 1989 c.836 Â§1; 1991 c.753 Â§1]

Â Â Â Â Â  414.037 [1967 c.502 Â§5; repealed by 1975 c.509 Â§2 (414.038 enacted in lieu of 414.037)]

PROCEDURE TO OBTAIN MEDICAL ASSISTANCE

Â Â Â Â Â  414.038 Payments in behalf of medically needy; determination of income. (1) Payments in behalf of medically needy individuals may be made for a member of a family which has annual income within the following levels:

Â Â Â Â Â  (a) One hundred thirty-three and one-third (133-1/3) percent of the highest money payment which would ordinarily be made under the stateÂs ADC plan to a family of the same size without any income or resources.

Â Â Â Â Â  (b) In the case of a single individual, an amount reasonably related to amounts payable to families consisting of two or more individuals who are without income or resources.

Â Â Â Â Â  (2) In computing a familyÂs or individualÂs income, as provided in subsection (1) of this section, any costs, whether in the form of insurance premiums or otherwise, incurred by the family or individual for medical care or for any other type of remedial care recognized under state law may be excluded, except to the extent that they are reimbursed by a third party. [1975 c.509 Â§Â§3,4 (enacted in lieu of 414.037)]

Â Â Â Â Â  414.039 Medically needy program; rules. (1) The Department of Human Services shall establish by rule a medically needy program providing services to which the categorically eligible are entitled.

Â Â Â Â Â  (2) These services shall be provided to persons who meet categorical eligibility requirements, other than requirements relating to income limitations. Maximum income eligibility for services through the medically needy program shall be set at up to 133-1/3 percent of the payment standard for temporary assistance for needy families eligibility, the percent to be set by the department in consultation with the Legislative Assembly. [1985 c.747 Â§12; 1989 c.31 Â§1; 1991 c.66 Â§7; 1997 c.581 Â§23]

Â Â Â Â Â  414.040 [1953 c.204 Â§2; renumbered 414.810 and then 566.310]

Â Â Â Â Â  414.042 Determination of need and amount of aid; when specific appropriation required. (1) The need for and the amount of medical assistance to be made available for each eligible group of recipients of medical assistance shall be determined, in accordance with the rules of the Department of Human Services, taking into account:

Â Â Â Â Â  (a) The requirements and needs of the person, the spouse and other dependents;

Â Â Â Â Â  (b) The income, resources and maintenance available to the person but, except as provided in ORS 414.025 (2)(s), resources shall be disregarded for those eligible by reason of having income below the federal poverty level and who are eligible for medical assistance only because of the enactment of chapter 836, Oregon Laws 1989;

Â Â Â Â Â  (c) The responsibility of the spouse and, with respect to a person who is blind or is permanently and totally disabled or is under 21 years of age, the responsibility of the parents; and

Â Â Â Â Â  (d) The report of the Health Services Commission as funded by the Legislative Assembly and such other programs as the Legislative Assembly may authorize. However, medical assistance, including health services, shall not be provided to persons described in ORS 414.025 (2)(s) unless the Legislative Assembly specifically appropriates funds to provide such assistance.

Â Â Â Â Â  (2) Such amounts of income and resources may be disregarded as the department may prescribe by rules, except that the department may not require any needy person over 65 years of age, as a condition of entering or remaining in a hospital, nursing home or other congregate care facility, to sell any real property normally used as such personÂs home. Any rule of the department inconsistent with this section is to that extent invalid. The amounts to be disregarded shall be within the limits required or permitted by federal law, rules or orders applicable thereto.

Â Â Â Â Â  (3) In the determination of the amount of medical assistance available to a medically needy person, all income and resources available to the person in excess of the amounts prescribed in ORS 414.038, within limits prescribed by the department, shall be applied first to costs of needed medical and remedial care and services not available under the medical assistance program and then to the costs of benefits under the medical assistance program. [1967 c.502 Â§6; 1971 c.503 Â§1; 1989 c.836 Â§20; 1991 c.66 Â§8; 1991 c.753 Â§2; 1993 c.815 Â§20; 1995 c.807 Â§2; 1997 c.581 Â§24]

Â Â Â Â Â  414.045 [1965 c.556 Â§3; repealed by 1967 c.502 Â§21]

Â Â Â Â Â  414.047 Application for medical assistance. (1) Application for any category of aid shall also constitute application for medical assistance.

Â Â Â Â Â  (2) Except as otherwise provided in this section, each person requesting medical assistance shall make application therefor to the Department of Human Services. The department shall determine eligibility for and fix the date on which such assistance may begin, and shall obtain such other information required by the rules of the department.

Â Â Â Â Â  (3) If an applicant is unable to make application for medical assistance, an application may be made by someone acting responsibly for the applicant. [1967 c.502 Â§7; 1969 c.68 Â§8; 1971 c.779 Â§46; 1991 c.66 Â§9; 2003 c.14 Â§189]

Â Â Â Â Â  414.049 Documentation required for person applying for health services under ORS 414.705 to 414.750. For each person applying for health services under ORS 414.705 to 414.750, the Department of Human Services shall fully document:

Â Â Â Â Â  (1) The category of aid as defined in ORS 414.025 that makes the person eligible for medical assistance or the way in which the person qualifies as categorically needy as defined in ORS 414.025;

Â Â Â Â Â  (2) The status of the person as a resident of this state; and

Â Â Â Â Â  (3) The financial income and resources of the person. [2003 c.810 Â§17]

Â Â Â Â Â  Note: 414.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.050 [1953 c.204 Â§2; renumbered 414.820 and then 566.320]

Â Â Â Â Â  414.051 Authorization and payment for dental services. The Department of Human Services shall approve or deny prior authorization requests for dental services not later than 30 days after submission thereof by the provider, and shall make payments to providers of prior authorized dental services not later than 30 days after receipt of the invoice of the provider. [1979 c.296 Â§2; 1991 c.66 Â§10]

Â Â Â Â Â  414.055 Hearing on eligibility. Any individual whose claim for medical assistance is denied or is not acted upon with reasonable promptness may petition the Department of Human Services for a fair hearing. The hearing shall be held at a time and place and shall be conducted in accordance with the rules of the department. [1965 c.556 Â§4; 1971 c.734 Â§45; 1971 c.779 Â§47; 1991 c.66 Â§11]

Â Â Â Â Â  414.057 Notice of change in circumstances. Upon the receipt of property or income or upon any other change in circumstances which directly affects the eligibility of the recipient to receive medical assistance or the amount of medical assistance available to the recipient, the recipient shall immediately notify the Department of Human Services of the receipt or possession of such property or income, or other change in circumstances. Failure to give the notice shall entitle the Department of Human Services to recover from the recipient the amount of assistance improperly disbursed by reason thereof. [1967 c.502 Â§8; 1971 c.779 Â§48; 1991 c.66 Â§12]

Â Â Â Â Â  414.060 [1953 c.204 Â§3; renumbered 414.830 and then 566.330]

EXTENT AND COVERAGE OF MEDICAL ASSISTANCE

Â Â Â Â Â  414.065 Standards for medical assistance; rules; effect of payment; extent of medical benefits. (1)(a) With respect to medical and remedial care and services to be provided in medical assistance during any period, and within the limits of funds available therefor, the Department of Human Services shall determine, subject to such revisions as it may make from time to time and with respect to the Âhealth servicesÂ defined in ORS 414.705, subject to legislative funding in response to the report of the Health Services Commission and paragraph (b) of this subsection:

Â Â Â Â Â  (A) The types and extent of medical and remedial care and services to be provided to each eligible group of recipients of medical assistance.

Â Â Â Â Â  (B) Standards to be observed in the provision of medical and remedial care and services.

Â Â Â Â Â  (C) The number of days of medical and remedial care and services toward the cost of which public assistance funds will be expended in the care of any person.

Â Â Â Â Â  (D) Reasonable fees, charges and daily rates to which public assistance funds will be applied toward meeting the costs of providing medical and remedial care and services to an applicant or recipient.

Â Â Â Â Â  (E) Reasonable fees for professional medical and dental services which may be based on usual and customary fees in the locality for similar services.

Â Â Â Â Â  (F) The amount and application of any copayment or other similar cost-sharing payment that the department may require a recipient to pay toward the cost of medical and remedial care or services.

Â Â Â Â Â  (b) Notwithstanding ORS 414.720 (8), the department shall adopt rules establishing timelines for payment of health services under paragraph (a) of this subsection.

Â Â Â Â Â  (2) The types and extent of medical and remedial care and services and the amounts to be paid in meeting the costs thereof, as determined and fixed by the department and within the limits of funds available therefor, shall be the total available for medical assistance and payments for such medical assistance shall be the total amounts from public assistance funds available to providers of medical and remedial care and services in meeting the costs thereof.

Â Â Â Â Â  (3) Except for payments under a cost-sharing plan, payments made by the department for medical assistance shall constitute payment in full for all medical and remedial care and services for which such payments of medical assistance were made.

Â Â Â Â Â  (4) Medical benefits, standards and limits established pursuant to subsection (1)(a)(A), (B) and (C) of this section for the eligible medically needy, except for persons receiving assistance under ORS 411.706, may be less than but may not exceed medical benefits, standards and limits established for the eligible categorically needy, except that, in the case of a research and demonstration project entered into under ORS 411.135, medical benefits, standards and limits for the eligible medically needy may exceed those established for specific eligible groups of the categorically needy. [1965 c.556 Â§5; 1967 c.502 Â§12; 1975 c.509 Â§5; 1981 c.825 Â§4; 1987 c.918 Â§4; 1989 c.836 Â§21; 1991 c.66 Â§13; 1991 c.753 Â§3; 1995 c.271 Â§1; 1995 c.807 Â§3; 1999 c.546 Â§1; 2001 c.875 Â§1; 2005 c.381 Â§14; 2005 c.806 Â§1]

Â Â Â Â Â  414.070 [1953 c.204 Â§4; renumbered 414.840 and then 566.340]

Â Â Â Â Â  414.073 Information on all licensed healing arts to be made available. When giving information concerning medical assistance, the Department of Human Services shall make available to applicants or recipients materials which include at least a listing of all the healing arts licensed in this state. [1971 c.188 Â§2; 1991 c.66 Â§14]

Â Â Â Â Â  414.075 Payment of deductibles imposed under federal law. Medical assistance provided to any individual who is covered by the hospital insurance benefits or supplementary health insurance benefits, or either of them, as established by federal law, may include:

Â Â Â Â Â  (1) The full amount of any deductible imposed with respect to such individual under the hospital insurance benefits; and

Â Â Â Â Â  (2) All or any part of any deductible, cost sharing, or similar charge imposed with respect to such individual under the health insurance benefits. [1965 c.556 Â§Â§8,9; 1967 c.502 Â§13; 1977 c.114 Â§2]

Â Â Â Â Â  414.080 [1953 c.204 Â§5; renumbered 414.850 and then 566.350]

Â Â Â Â Â  414.085 Cooperative agreements authorized. (1) The Department of Human Services may enter into cooperative arrangements with other state agencies and with public or private local agencies:

Â Â Â Â Â  (a) To establish and maintain standards for private or public institutions in which recipients of medical assistance may receive care or services.

Â Â Â Â Â  (b) To obtain maximum utilization of health services and vocational rehabilitation services in the provision of medical assistance.

Â Â Â Â Â  (c) To provide medical assistance in a manner consistent with simplicity of administration and the best interests of the recipients.

Â Â Â Â Â  (d) To arrange for joint planning and for development of alternate methods of care, making maximum utilization of available resources, with respect to recipients with mental diseases or tuberculosis, and to provide an individual plan for each such patient to assure that the institutional care provided is in the best interests of the patient.

Â Â Â Â Â  (e) To obtain satisfactory progress toward attaining a comprehensive mental health program, utilizing community mental health centers, nursing homes and other alternatives to care in a public institution for mental diseases.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall be construed to impose upon or grant to the department responsibility or authority for state programs relating to standards, licensing, vocational rehabilitation, mental health or tuberculosis not otherwise expressly so imposed or granted by law. [1965 c.556 Â§10; 1991 c.66 Â§15]

Â Â Â Â Â  414.090 [1953 c.204 Â§6; renumbered 414.860 and then 566.360]

Â Â Â Â Â  414.095 Exemptions applicable to payments. Neither medical assistance nor amounts payable to vendors out of public assistance funds are transferable or assignable at law or in equity and none of the money paid or payable under the provisions of this chapter is subject to execution, levy, attachment, garnishment or other legal process. [1965 c.556 Â§11; 1967 c.502 Â§14; 2001 c.900 Â§222]

Â Â Â Â Â  414.105 Recovery of certain medical assistance; certain transfers of property voidable; legal burden. (1) The Department of Human Services may recover from any person the amounts of medical assistance incorrectly paid on behalf of such person.

Â Â Â Â Â  (2) Medical assistance pursuant to this chapter paid on behalf of an individual who was 55 years of age or older when the individual received such assistance, or paid on behalf of a person of any age who was a permanently institutionalized inpatient in a nursing facility, intermediate care facility for the mentally retarded or other medical institution, may be recovered from the estate of the individual or from any recipient of property or other assets held by the individual at the time of death including the estate of the surviving spouse. Claim for such medical assistance correctly paid to the individual may be established against the estate, but there shall be no adjustment or recovery thereof until after the death of the surviving spouse, if any, and only at a time when the individual has no surviving child who is under 21 years of age or who is blind or permanently and totally disabled. Transfers of real or personal property by recipients of such aid without adequate consideration are voidable and may be set aside under ORS 411.620 (2).

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any aid from the estate or surviving spouse of a recipient to the extent that the need for aid resulted from a crime committed against the recipient.

Â Â Â Â Â  (4) In any action or proceeding under this section to recover medical assistance paid, it shall be the legal burden of the person who receives the property or other assets from a Medicaid recipient to establish the extent and value of the Medicaid recipientÂs legal title or interest in the property or assets in accordance with rules established by the department.

Â Â Â Â Â  (5) As used in this section, ÂestateÂ includes all real and personal property and other assets in which the deceased individual had any legal title or interest at the time of death including assets conveyed to a survivor, heir or assign of the deceased individual through joint tenancy, tenancy in common, survivorship, life estate, living trust or other similar arrangement. [1965 c.556 Â§12; 1967 c.502 Â§15; 1969 c.507 Â§2; 1971 c.334 Â§1; 1973 c.334 Â§1; part renumbered 416.280; 1975 c.386 Â§4; 1985 c.522 Â§4; 1991 c.66 Â§16; 1993 c.249 Â§5; 1995 c.642 Â§1; 2001 c.620 Â§5; 2001 c.900 Â§223]

Â Â Â Â Â  414.106 Possible limitation on recovery of certain medical assistance; federal law. (1) Subject to the requirements of subsection (2) of this section, if 42 U.S.C. 1396p (b)(1)(B) as in effect on January 1, 1995, is repealed without replacement or is declared unconstitutional, the Director of Human Services shall limit the recovery of medical assistance paid pursuant to ORS chapter 414 from the estate of an individual or a recipient of property or other assets held by an individual at the time of death, including a surviving spouse of the individual, to the recovery of medical assistance payments paid on behalf of the individual on or after the date that the individual attained 65 years of age.

Â Â Â Â Â  (2) The director shall limit the recovery of medical assistance as described under subsection (1) of this section only if the director determines, after receiving the written opinion of the Attorney General, that the recovery limitation will not violate any federal law in effect on the operative date of the recovery limitation. The director may condition, limit, modify or terminate any recovery limitation as the director considers necessary to avoid a violation of federal law. [1995 c.642 Â§2; 2001 c.900 Â§224]

Â Â Â Â Â  Note: 414.106 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.107 Entitlement to mental health care and chemical dependency services. Until such time as mental health care and chemical dependency services are integrated into the Health Services Commission priority list and the integrated list is funded by the Legislative Assembly and the necessary federal waivers are obtained, persons eligible for care and treatment under this chapter shall be entitled to such care and services. [1991 c.753 Â§5a; 1993 c.815 Â§15]

Â Â Â Â Â  Note: 414.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.109 Oregon Health Plan Fund. (1) The Oregon Health Plan Fund is established, separate and distinct from the General Fund. Interest earned by the Oregon Health Plan Fund shall be retained by the Oregon Health Plan Fund.

Â Â Â Â Â  (2) Moneys in the Oregon Health Plan Fund are continuously appropriated to the Department of Human Services for the purposes of funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan and funding the maintenance of the benefits available under the Oregon Health Plan. [2002 s.s.3 c.2 Â§9]

Â Â Â Â Â  Note: 414.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

INSURANCE AND SERVICE CONTRACTS

Â Â Â Â Â  414.115 Medical assistance by insurance or service contracts. (1) In lieu of providing one or more of the medical and remedial care and services available under medical assistance by direct payments to providers thereof and in lieu of providing such medical and remedial care and services made available pursuant to ORS 414.065, the Department of Human Services shall use available medical assistance funds to purchase and pay premiums on policies of insurance, or enter into and pay the expenses on health care service contracts, or medical or hospital service contracts that provide one or more of the medical and remedial care and services available under medical assistance for the benefit of the categorically needy or the medically needy, or both. Notwithstanding other specific provisions, the use of available medical assistance funds to purchase medical or remedial care and services may provide the following insurance or contract options:

Â Â Â Â Â  (a) Differing services or levels of service among groups of eligibles as defined by rules of the department; and

Â Â Â Â Â  (b) Services and reimbursement for these services may vary among contracts and need not be uniform.

Â Â Â Â Â  (2) The policy of insurance or the contract by its terms, or the insurer or contractor by written acknowledgment to the department must guarantee:

Â Â Â Â Â  (a) To provide medical and remedial care and services of the type, within the extent and according to standards prescribed under ORS 414.065;

Â Â Â Â Â  (b) To pay providers of medical and remedial care and services the amount due, based on the number of days of care and the fees, charges and costs established under ORS 414.065, except as to medical or hospital service contracts which employ a method of accounting or payment on other than a fee-for-service basis;

Â Â Â Â Â  (c) To provide medical and remedial care and services under policies of insurance or contracts in compliance with all laws, rules and regulations applicable thereto; and

Â Â Â Â Â  (d) To provide such statistical data, records and reports relating to the provision, administration and costs of providing medical and remedial care and services to the department as may be required by the department for its records, reports and audits. [1967 c.502 Â§9; 1975 c.401 Â§1; 1981 c.825 Â§5; 1991 c.66 Â§17]

Â Â Â Â Â  414.125 Rates on insurance or service contracts; requirements for insurer or contractor. (1) Any payment of available medical assistance funds for policies of insurance or service contracts shall be according to such uniform area-wide rates as the Department of Human Services shall have established and which it may revise from time to time as may be necessary or practical, except that, in the case of a research and demonstration project entered into under ORS 411.135 special rates may be established.

Â Â Â Â Â  (2) No premium or other periodic charge on any policy of insurance, health care service contract, or medical or hospital service contract shall be paid from available medical assistance funds unless the insurer or contractor issuing such policy or contract is by law authorized to transact business as an insurance company, health care service contractor or hospital association in this state. [1967 c.502 Â§10; 1975 c.509 Â§6; 1991 c.66 Â§18]

Â Â Â Â Â  414.135 Contracts relating to direct providers of care and services. The Department of Human Services may enter into nonexclusive contracts under which funds available for medical assistance may be administered and disbursed by the contractor to direct providers of medical and remedial care and services available under medical assistance in consideration of services rendered and supplies furnished by them in accordance with the provisions of this chapter. Payment shall be made according to the rules of the department pursuant to the number of days and the fees, charges and costs established under ORS 414.065. The contractor must guarantee the department by written acknowledgment:

Â Â Â Â Â  (1) To make all payments under this chapter promptly but not later than 30 days after receipt of the proper evidence establishing the validity of the providerÂs claim.

Â Â Â Â Â  (2) To provide such data, records and reports to the department as may be required by the department. [1967 c.502 Â§11; 1991 c.66 Â§19]

Â Â Â Â Â  414.145 Implementation of ORS 414.115, 414.125 or 414.135. (1) The provisions of ORS 414.115, 414.125 or 414.135 shall be implemented whenever it appears to the Department of Human Services that such implementation will provide comparable benefits at equal or less cost than provision thereof by direct payments by the department to the providers of medical assistance, but in no case greater than the legislatively approved budgeted cost per eligible recipient at the time of contracting.

Â Â Â Â Â  (2) When determining comparable benefits at equal or less cost as provided in subsection (1) of this section, the department must take into consideration the recipientsÂ need for reasonable access to preventive and remedial care, and the contractorÂs ability to assure continuous quality delivery of both routine and emergency services. [1967 c.502 Â§11a; 1975 c.401 Â§3; 1983 c.590 Â§9; 1985 c.747 Â§12a; 1991 c.66 Â§20]

STATE AND LOCAL PUBLIC HEALTH PARTNERSHIP

Â Â Â Â Â  414.150 Purpose of ORS 414.150 to 414.153. It is the purpose of ORS 414.150 to 414.153 to take advantage of opportunities to:

Â Â Â Â Â  (1) Enhance the state and local public health partnership;

Â Â Â Â Â  (2) Improve the access to care and health status of women and children; and

Â Â Â Â Â  (3) Strengthen public health programs and services at the county health department level. [1991 c.337 Â§1]

Â Â Â Â Â  Note: 414.150 to 414.153 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.151 Enrollment of poverty level medical assistance program clients; agreements with local governments. The Department of Human Services shall endeavor to develop agreements with local governments to facilitate the enrollment of poverty level medical assistance program clients. Subject to the availability of funds therefor, the agreement shall be structured to allow flexibility by the state and local governments and may allow any of the following options for enrolling clients in poverty level medical assistance programs:

Â Â Â Â Â  (1) Initial processing shall be done at the county health department by employees of the county, with eligibility determination completed at the local office of the Department of Human Services;

Â Â Â Â Â  (2) Initial processing and eligibility determination shall be done at the county health department by employees of the local health department; or

Â Â Â Â Â  (3) Application forms shall be made available at the county health department with initial processing and eligibility determination shall be done at the local office of the Department of Human Services. [1991 c.337 Â§2; 1993 c.18 Â§100; 2001 c.900 Â§101]

Â Â Â Â Â  Note: See note under 414.150.

Â Â Â Â Â  414.152 Duties of state agencies. To capitalize on the successful public health programs provided by county health departments and the sizable investment by state and local governments in the public health system, state agencies shall encourage agreements that allow county health departments and other publicly supported programs to continue to be the providers of those prevention and health promotion services now available, plus other maternal and child health services such as prenatal outreach and care, child health services and family planning services to women and children who become eligible for poverty level medical assistance program benefits pursuant to ORS 414.153. [1991 c.337 Â§3]

Â Â Â Â Â  Note: See note under 414.150.

Â Â Â Â Â  414.153 Authorization for payment for certain point of contact services. In order to make advantageous use of the system of public health services available through county health departments and other publicly supported programs and to insure access to public health services through contract under ORS chapter 414, the state shall:

Â Â Â Â Â  (1) Unless cause can be shown why such an agreement is not feasible, require and approve agreements between prepaid health plans and publicly funded providers for authorization of payment for point of contact services in the following categories:

Â Â Â Â Â  (a) Immunizations;

Â Â Â Â Â  (b) Sexually transmitted diseases; and

Â Â Â Â Â  (c) Other communicable diseases;

Â Â Â Â Â  (2) Allow enrollees in prepaid health plans to receive from fee-for-service providers:

Â Â Â Â Â  (a) Family planning services;

Â Â Â Â Â  (b) Human immunodeficiency virus and acquired immune deficiency syndrome prevention services; and

Â Â Â Â Â  (c) Maternity case management if the Department of Human Services determines that a prepaid plan cannot adequately provide the services;

Â Â Â Â Â  (3) Encourage and approve agreements between prepaid health plans and publicly funded providers for authorization of and payment for services in the following categories:

Â Â Â Â Â  (a) Maternity case management;

Â Â Â Â Â  (b) Well-child care;

Â Â Â Â Â  (c) Prenatal care;

Â Â Â Â Â  (d) School-based clinics;

Â Â Â Â Â  (e) Health services for children provided through schools and Head Start programs; and

Â Â Â Â Â  (f) Screening services to provide early detection of health care problems among low income women and children, migrant workers and other special population groups; and

Â Â Â Â Â  (4) Recognize the social value of partnerships between county health departments and other publicly supported programs and other health providers, and take appropriate measures to involve publicly supported health care and service programs in the development and implementation of managed health care programs in their areas of responsibility. [1991 c.337 Â§4; 1993 c.592 Â§1]

Â Â Â Â Â  Note: See note under 414.150.

Â Â Â Â Â  414.205 [1967 c.502 Â§18; 1981 c.825 Â§1; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  414.210 [1957 c.692 Â§1; repealed by 1963 c.631 Â§2]

ADVISORY COMMITTEES

Â Â Â Â Â  414.211 Medicaid Advisory Committee. (1) There is established a Medicaid Advisory Committee consisting of not more than 15 members appointed by the Governor.

Â Â Â Â Â  (2) The committee shall be composed of:

Â Â Â Â Â  (a) A physician licensed under ORS chapter 677;

Â Â Â Â Â  (b) Two members of health care consumer groups that include Medicaid recipients;

Â Â Â Â Â  (c) Two Medicaid recipients, one of whom shall be a disabled person;

Â Â Â Â Â  (d) The Director of Human Services or designee;

Â Â Â Â Â  (e) Health care providers;

Â Â Â Â Â  (f) Persons associated with health care organizations, including but not limited to managed care plans under contract to the Medicaid program; and

Â Â Â Â Â  (g) Members of the general public.

Â Â Â Â Â  (3) In making appointments, the Governor shall consult with appropriate professional and other interested organizations. All members appointed to the committee shall be familiar with the medical needs of low income persons.

Â Â Â Â Â  (4) The term of office for each member shall be two years, but each member shall serve at the pleasure of the Governor.

Â Â Â Â Â  (5) Members of the committee shall receive no compensation for their services but, subject to any applicable state law, shall be allowed actual and necessary travel expenses incurred in the performance of their duties from the Public Welfare Account. [1995 c.727 Â§43]

Â Â Â Â Â  Note: 414.211 and 414.221 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.215 [1967 c.502 Â§19; 1991 c.66 Â§21; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  414.220 [1957 c.692 Â§2; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.221 Duties of committee. The Medicaid Advisory Committee shall advise the Administrator of the Office for Oregon Health Policy and Research and the Department of Human Services on:

Â Â Â Â Â  (1) Medical care, including mental health and alcohol and drug treatment and remedial care to be provided under ORS chapter 414; and

Â Â Â Â Â  (2) The operation and administration of programs provided under ORS chapter 414. [1995 c.727 Â§44; 2003 c.784 Â§7]

Â Â Â Â Â  Note: See note under 414.211.

Â Â Â Â Â  414.225 Department to consult with committee. The Department of Human Services shall consult with the Medicaid Advisory Committee concerning the determinations required under ORS 414.065. [1967 c.502 Â§20; 1991 c.66 Â§22; 1995 c.727 Â§46; 2003 c.784 Â§8]

Â Â Â Â Â  414.227 Application of public meetings law to advisory committees. (1) ORS 192.610 to 192.690 apply to any meeting of an advisory committee with the authority to make decisions for, conduct policy research for or make recommendations to the Department of Human Services on administration or policy related to the medical assistance program operated under this chapter.

Â Â Â Â Â  (2) Subsection (1) of this section applies only to advisory committee meetings attended by two or more advisory committee members who are not employed by a public body. [2001 c.353 Â§2]

Â Â Â Â Â  414.230 [1957 c.692 Â§5; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.240 [1957 c.692 Â§3; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.250 [1957 c.692 Â§4; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.260 [1957 c.692 Â§6; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.270 [1957 c.692 Â§7(1); repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.280 [1957 c.692 Â§7(2); repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.290 [1957 c.692 Â§7(3); repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.300 [1957 c.692 Â§8; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.305 [1969 c.507 Â§3; 1971 c.33 Â§1; 1977 c.384 Â§5; 1991 c.66 Â§23; 2001 c.900 Â§102; renumbered 414.028 in 2001]

Â Â Â Â Â  414.310 [1957 c.692 Â§9; 1961 c.130 Â§2; repealed by 1963 c.631 Â§2]

PRESCRIPTION DRUGS

(Oregon Prescription Drug Program)

Â Â Â Â Â  414.312 Oregon Prescription Drug Program. (1) As used in ORS 414.312 to 414.318:

Â Â Â Â Â  (a) ÂPharmacy benefit managerÂ means an entity that, in addition to being a prescription drug claims processor, negotiates and executes contracts with pharmacies, manages preferred drug lists, negotiates rebates with prescription drug manufacturers and serves as an intermediary between the Oregon Prescription Drug Program, prescription drug manufacturers and pharmacies.

Â Â Â Â Â  (b) ÂPrescription drug claims processorÂ means an entity that processes and pays prescription drug claims, adjudicates pharmacy claims, transmits prescription drug prices and claims data between pharmacies and the Oregon Prescription Drug Program and processes related payments to pharmacies.

Â Â Â Â Â  (c) ÂProgram priceÂ means the reimbursement rates and prescription drug prices established by the administrator of the Oregon Prescription Drug Program.

Â Â Â Â Â  (2) The Oregon Prescription Drug Program is established in the Oregon Department of Administrative Services. The purpose of the program is to:

Â Â Â Â Â  (a) Purchase prescription drugs or reimburse pharmacies for prescription drugs in order to receive discounted prices and rebates;

Â Â Â Â Â  (b) Make prescription drugs available at the lowest possible cost to participants in the program; and

Â Â Â Â Â  (c) Maintain a list of prescription drugs recommended as the most effective prescription drugs available at the best possible prices.

Â Â Â Â Â  (3) The Director of the Oregon Department of Administrative Services shall appoint an administrator of the Oregon Prescription Drug Program. The administrator shall:

Â Â Â Â Â  (a) Negotiate price discounts and rebates on prescription drugs with prescription drug manufacturers;

Â Â Â Â Â  (b) Purchase prescription drugs on behalf of individuals and entities that participate in the program;

Â Â Â Â Â  (c) Contract with a prescription drug claims processor to adjudicate pharmacy claims and transmit program prices to pharmacies;

Â Â Â Â Â  (d) Determine program prices and reimburse pharmacies for prescription drugs;

Â Â Â Â Â  (e) Adopt and implement a preferred drug list for the program;

Â Â Â Â Â  (f) Develop a system for allocating and distributing the operational costs of the program and any rebates obtained to participants of the program; and

Â Â Â Â Â  (g) Cooperate with other states or regional consortia in the bulk purchase of prescription drugs.

Â Â Â Â Â  (4) The following individuals or entities may participate in the program:

Â Â Â Â Â  (a) Public EmployeesÂ Benefit Board;

Â Â Â Â Â  (b) Local governments as defined in ORS 174.116 and special government bodies as defined in ORS 174.117 that directly or indirectly purchase prescription drugs;

Â Â Â Â Â  (c) Enrollees in the Senior Prescription Drug Assistance Program created under ORS 414.342;

Â Â Â Â Â  (d) Oregon Health and Science University established under ORS 353.020;

Â Â Â Â Â  (e) State agencies that directly or indirectly purchase prescription drugs, including agencies that dispense prescription drugs directly to persons in state-operated facilities; and

Â Â Â Â Â  (f) Residents of this state who:

Â Â Â Â Â  (A) Are more than 54 years of age;

Â Â Â Â Â  (B) Have a gross annual income that does not exceed 185 percent of the federal poverty guidelines; and

Â Â Â Â Â  (C) Have not been covered under any private prescription drug benefit program for the previous six months.

Â Â Â Â Â  (5) The state agency that receives federal Medicaid funds and is responsible for implementing the stateÂs medical assistance program may not participate in the program.

Â Â Â Â Â  (6) The administrator may establish different reimbursement rates or prescription drug prices for pharmacies in rural areas to maintain statewide access to the program.

Â Â Â Â Â  (7) The administrator shall establish the terms and conditions for a pharmacy to enroll in the program. A licensed pharmacy that is willing to accept the terms and conditions established by the administrator may apply to enroll in the program.

Â Â Â Â Â  (8) Except as provided in subsection (9) of this section, the administrator may not:

Â Â Â Â Â  (a) Contract with a pharmacy benefit manager;

Â Â Â Â Â  (b) Establish a state-managed wholesale or retail drug distribution or dispensing system; or

Â Â Â Â Â  (c) Require pharmacies to maintain or allocate separate inventories for prescription drugs dispensed through the program.

Â Â Â Â Â  (9) The administrator shall contract with one or more entities to provide the functions of a prescription drug claims processor. The administrator may also contract with a pharmacy benefit manager to negotiate with prescription drug manufacturers on behalf of the administrator. [2003 c.714 Â§1]

Â Â Â Â Â  Note: 414.312 to 414.320 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.314 Application and participation in Oregon Prescription Drug Program; prescription drug charges; fees. (1) An individual or entity described in ORS 414.312 (4) may apply to participate in the Oregon Prescription Drug Program. Participants shall apply annually on an application provided by the Oregon Department of Administrative Services. The department may charge participants a nominal fee to participate in the program. The department shall issue a prescription drug identification card annually to participants of the program.

Â Â Â Â Â  (2) The department shall provide a mechanism to calculate and transmit the program prices for prescription drugs to a pharmacy. The pharmacy shall charge the participant the program price for a prescription drug.

Â Â Â Â Â  (3) A pharmacy may charge the participant the professional dispensing fee set by the department.

Â Â Â Â Â  (4) Prescription drug identification cards issued under this section must contain the information necessary for proper claims adjudication or transmission of price data. [2003 c.714 Â§2]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  414.316 Preferred drug list for Oregon Prescription Drug Program. The Office for Oregon Health Policy and Research shall develop and recommend to the Oregon Department of Administrative Services a preferred drug list that identifies preferred choices of prescription drugs within therapeutic classes for particular diseases and conditions, including generic alternatives, for use in the Oregon Prescription Drug Program. The office shall conduct public hearings and use evidence-based evaluations on the effectiveness of similar prescription drugs to develop the preferred drug list. [2003 c.714 Â§3]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  414.318 Prescription Drug Purchasing Fund. The Prescription Drug Purchasing Fund is established separate and distinct from the General Fund. The Prescription Drug Purchasing Fund shall consist of moneys appropriated to the fund by the Legislative Assembly and moneys received by the Oregon Department of Administrative Services for the purposes established in this section in the form of gifts, grants, bequests, endowments or donations. The moneys in the Prescription Drug Purchasing Fund are continuously appropriated to the Oregon Department of Administrative Services and shall be used to purchase prescription drugs, reimburse pharmacies for prescription drugs and reimburse the department for the costs of administering the Oregon Prescription Drug Program, including contracted services costs, computer costs, professional dispensing fees paid to retail pharmacies and other reasonable program costs. Interest earned on the fund shall be credited to the fund. [2003 c.714 Â§4]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  414.320 Rules. The Oregon Department of Administrative Services shall adopt rules to implement and administer ORS 414.312 to 414.318. The rules shall include but are not limited to establishing procedures for:

Â Â Â Â Â  (1) Issuing prescription drug identification cards to individuals and entities that participate in the Oregon Prescription Drug Program; and

Â Â Â Â Â  (2) Enrolling pharmacies in the program. [2003 c.714 Â§5]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  Note: Sections 2, 3 and 4, chapter 314, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. In addition to the notices required under ORS 183.335 (15), the Oregon Department of Administrative Services shall give notice to the individual members of any interim or session committee with authority over the subject matter of the rule if the department proposes to adopt a rule under ORS 414.320. [2005 c.314 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act applies to rules adopted by the Oregon Department of Administrative Services for the Oregon Prescription Drug Program on or after the effective date of this 2005 Act [June 28, 2005]. [2005 c.314 Â§3]

Â Â Â Â Â  Sec. 4. Sections 2 and 3 of this 2005 Act are repealed on January 2, 2008. [2005 c.314 Â§4]

(General Provisions Regarding Medical Assistance Program)

Â Â Â Â Â  414.325 Prescription drugs; use of legend or generic drugs; prior authorization. (1) As used in this section, Âlegend drugÂ means any drug requiring a prescription by a practitioner, as defined in ORS 689.005.

Â Â Â Â Â  (2) A licensed practitioner may prescribe such drugs under this chapter as the practitioner in the exercise of professional judgment considers appropriate for the diagnosis or treatment of the patient in the practitionerÂs care and within the scope of practice. Prescriptions shall be dispensed in the generic form pursuant to ORS 689.515 and pursuant to rules of the Department of Human Services unless the practitioner prescribes otherwise and an exception is granted by the department.

Â Â Â Â Â  (3) The department shall pay only for drugs in the generic form if the federal Food and Drug Administration has approved a generic version of a particular brand name drug that is chemically identical to the brand name drug according to federal Food and Drug Administration rating standards, unless an exception has been granted by the department.

Â Â Â Â Â  (4) An exception must be applied for and granted before the department is required to pay for minor tranquilizers and amphetamines and amphetamine derivatives, as defined by rule of the department.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (4) of this section, the department is authorized to:

Â Â Â Â Â  (a) Withhold payment for a legend drug when federal financial participation is not available; and

Â Â Â Â Â  (b) Require prior authorization of payment for drugs that the department has determined should be limited to those conditions generally recognized as appropriate by the medical profession.

Â Â Â Â Â  (6) Notwithstanding subsection (3) of this section, the department may not limit legend drugs when used as approved by the federal Food and Drug Administration to treat mental illness, HIV and AIDS, and cancer.

Â Â Â Â Â  (7)(a) The department shall pay a rural health clinic for a legend drug prescribed and dispensed under this chapter by a licensed practitioner at the rural health clinic for an urgent medical condition if:

Â Â Â Â Â  (A) There is not a pharmacy within 15 miles of the clinic;

Â Â Â Â Â  (B) The prescription is dispensed for a patient outside of the normal business hours of any pharmacy within 15 miles of the clinic; or

Â Â Â Â Â  (C) No pharmacy within 15 miles of the clinic dispenses legend drugs under this chapter.

Â Â Â Â Â  (b) As used in this subsection, Âurgent medical conditionÂ means a medical condition that arises suddenly, is not life-threatening and requires prompt treatment to avoid the development of more serious medical problems.

Â Â Â Â Â  (8) Notwithstanding ORS 414.334, the department may conduct prospective drug utilization review prior to payment for drugs for a patient whose prescription drug use exceeded 15 drugs in the preceding six-month period.

Â Â Â Â Â  (9) Notwithstanding subsection (3) of this section, the department may pay a pharmacy for a particular brand name drug rather than the generic version of the drug after notifying the pharmacy that the cost of the particular brand name drug, after receiving discounted prices and rebates, is equal to or less than the cost of the generic version of the drug. [1977 c.818 Â§Â§2,3; 1979 c.777 Â§45; 1979 c.785 Â§3; 1983 c.608 Â§2; 1999 c.529 Â§1; 2001 c.897 Â§5; 2003 c.14 Â§190; 2003 c.91 Â§1; 2003 c.810 Â§20; 2005 c.692 Â§8]

Â Â Â Â Â  Note: The amendments to 414.325 by section 6, chapter 897, Oregon Laws 2001, become operative January 2, 2007. See section 7, chapter 897, Oregon Laws 2001. The text that is operative on and after January 2, 2007, including amendments by section 191, chapter 14, Oregon Laws 2003, section 2, chapter 91, Oregon Laws 2003, section 21, chapter 810, Oregon Laws 2003, and section 9, chapter 692, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  414.325. (1) As used in this section, Âlegend drugÂ means any drug requiring a prescription by a practitioner, as defined in ORS 689.005.

Â Â Â Â Â  (2) A licensed practitioner may prescribe such drugs under this chapter as the practitioner in the exercise of professional judgment considers appropriate for the diagnosis or treatment of the patient in the practitionerÂs care and within the scope of practice. Prescriptions shall be dispensed in the generic form pursuant to ORS 689.515 and pursuant to rules of the Department of Human Services unless the practitioner prescribes otherwise and an exception is granted by the department.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the department shall place no limit on the type of legend drug that may be prescribed by a practitioner, but the department shall pay only for drugs in the generic form unless an exception has been granted by the department.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, an exception must be applied for and granted before the department is required to pay for minor tranquilizers and amphetamines and amphetamine derivatives, as defined by rule of the department.

Â Â Â Â Â  (5)(a) Notwithstanding subsections (1) to (4) of this section and except as provided in paragraph (b) of this subsection, the department is authorized to:

Â Â Â Â Â  (A) Withhold payment for a legend drug when federal financial participation is not available; and

Â Â Â Â Â  (B) Require prior authorization of payment for drugs that the department has determined should be limited to those conditions generally recognized as appropriate by the medical profession.

Â Â Â Â Â  (b) The department may not require prior authorization for therapeutic classes of nonsedating antihistamines and nasal inhalers, as defined by rule by the department, when prescribed by an allergist for treatment of any of the following conditions, as described by the Health Services Commission on the funded portion of its prioritized list of services:

Â Â Â Â Â  (A) Asthma;

Â Â Â Â Â  (B) Sinusitis;

Â Â Â Â Â  (C) Rhinitis; or

Â Â Â Â Â  (D) Allergies.

Â Â Â Â Â  (6)(a) The department shall pay a rural health clinic for a legend drug prescribed and dispensed under this chapter by a licensed practitioner at the rural health clinic for an urgent medical condition if:

Â Â Â Â Â  (A) There is not a pharmacy within 15 miles of the clinic;

Â Â Â Â Â  (B) The prescription is dispensed for a patient outside of the normal business hours of any pharmacy within 15 miles of the clinic; or

Â Â Â Â Â  (C) No pharmacy within 15 miles of the clinic dispenses legend drugs under this chapter.

Â Â Â Â Â  (b) As used in this subsection, Âurgent medical conditionÂ means a medical condition that arises suddenly, is not life-threatening and requires prompt treatment to avoid the development of more serious medical problems.

Â Â Â Â Â  (7) Notwithstanding ORS 414.334, the department may conduct prospective drug utilization review prior to payment for drugs for a patient whose prescription drug use exceeded 15 drugs in the preceding six-month period.

Â Â Â Â Â  (8) Notwithstanding subsection (3) of this section, the department may pay a pharmacy for a particular brand name drug rather than the generic version of the drug after notifying the pharmacy that the cost of the particular brand name drug, after receiving discounted prices and rebates, is equal to or less than the cost of the generic version of the drug.

Â Â Â Â Â  414.327 Electronically transmitted prescriptions; federal waiver; rules. (1) The Department of Human Services shall seek a waiver from the federal Centers for Medicare and Medicaid Services to allow the department to communicate prescription drug orders by electronic means from a practitioner authorized to prescribe drugs directly to the dispensing pharmacist.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules permitting the department to communicate prescription drug orders by electronic means from a practitioner authorized to prescribe drugs directly to the dispensing pharmacist. [2001 c.623 Â§8; 2003 c.14 Â§192]

Â Â Â Â Â  Note: 414.327 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.329 Prescription drug benefits for certain persons who are eligible for Medicare Part D prescription drug coverage; rules. (1) Notwithstanding ORS 414.705 to 414.750, the Department of Human Services shall adopt rules modifying the prescription drug benefits for persons who are eligible for Medicare Part D prescription drug coverage and who receive prescription drug benefits under the state medical assistance program or Title XIX of the Social Security Act. The rules shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of the Part D classes of drugs for which federal financial participation is not available and that are not covered classes of drugs;

Â Â Â Â Â  (b) Identification of the Part D classes of drugs for which federal financial participation is not available and that are covered classes of drugs;

Â Â Â Â Â  (c) Identification of the classes of drugs not covered under Medicare Part D prescription drug coverage for which federal financial participation is available and that are covered classes of drugs; and

Â Â Â Â Â  (d) Cost-sharing obligations related to the provision of Part D classes of drugs for which federal financial participation is not available.

Â Â Â Â Â  (2) As used in this section, Âcovered classes of drugsÂ means classes of prescription drugs provided to persons eligible for prescription drug coverage under the state medical assistance program or Title XIX of the Social Security Act. [2005 c.754 Â§1]

Â Â Â Â Â  Note: 414.329 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 5, chapter 754, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. During the 2005-2007 biennium, the Department of Human Services shall report regularly to the appropriate legislative interim committees with oversight of health care or human services programs on:

Â Â Â Â Â  (1) The adoption of rules under section 1 of this 2005 Act [414.329]; and

Â Â Â Â Â  (2) The implementation of the Medicare Part D prescription drug coverage for persons who are eligible for Medicare Part D prescription drug coverage and who receive prescription drug benefits under the state medical assistance program or Title XIX of the Social Security Act. [2005 c.754 Â§5]

(Practitioner-Managed Prescription Drug Plan)

Â Â Â Â Â  414.330 Legislative findings on prescription drugs. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The cost of prescription drugs in the Oregon Health Plan is growing and will soon be unsustainable;

Â Â Â Â Â  (2) The benefit of prescription drugs when appropriately used decreases the need for other expensive treatments and improves the health of Oregonians; and

Â Â Â Â Â  (3) Providing the most effective drugs in the most cost-effective manner will benefit both patients and taxpayers. [2001 c.897 Â§1]

Â Â Â Â Â  Note: 414.330 to 414.334 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.332 Policy for Practitioner-Managed Prescription Drug Plan. It is the policy of the State of Oregon that a Practitioner-Managed Prescription Drug Plan will ensure that:

Â Â Â Â Â  (1) Oregonians have access to the most effective prescription drugs appropriate for their clinical conditions;

Â Â Â Â Â  (2) Decisions concerning the clinical effectiveness of prescription drugs are made by licensed health practitioners, are informed by the latest peer-reviewed research and consider the health condition of a patient or characteristics of a patient, including the patientÂs gender, race or ethnicity; and

Â Â Â Â Â  (3) The cost of prescription drugs in the Oregon Health Plan is managed through market competition among pharmaceutical manufacturers by publicly considering, first, the effectiveness of a given drug and, second, its relative cost. [2001 c.897 Â§2]

Â Â Â Â Â  Note: See note under 414.330.

Â Â Â Â Â  414.334 Practitioner-Managed Prescription Drug Plan for Oregon Health Plan. (1) The Department of Human Services shall adopt a Practitioner-Managed Prescription Drug Plan for the Oregon Health Plan. The purpose of the plan is to ensure that enrollees of the Oregon Health Plan receive the most effective prescription drug available at the best possible price.

Â Â Â Â Â  (2) Before adopting the plan, the department shall conduct public meetings and consult with the Health Resources Commission.

Â Â Â Â Â  (3) The department shall consult with representatives of the regulatory boards and associations representing practitioners who are prescribers under the Oregon Health Plan and ensure that practitioners receive educational materials and have access to training on the Practitioner-Managed Prescription Drug Plan.

Â Â Â Â Â  (4) Notwithstanding the Practitioner-Managed Prescription Drug Plan adopted by the department, a practitioner may prescribe any drug that the practitioner indicates is medically necessary for an enrollee as being the most effective available.

Â Â Â Â Â  (5) An enrollee may appeal to the department a decision of a practitioner or the department to not provide a prescription drug requested by the enrollee.

Â Â Â Â Â  (6) This section does not limit the decision of a practitioner as to the scope and duration of treatment of chronic conditions, including but not limited to arthritis, diabetes and asthma. [2001 c.897 Â§3]

Â Â Â Â Â  Note: See note under 414.330.

Â Â Â Â Â  414.336 Limitation on rules regarding Practitioner-Managed Prescription Drug Plan. The Department of Human Services may not adopt or amend any rule that requires a prescribing practitioner to contact the department to request an exception for a medically appropriate or medically necessary drug that is not listed on the Practitioner-Managed Prescription Drug Plan drug list for that class of drugs adopted under ORS 414.334, unless otherwise authorized by enabling legislation setting forth the requirement for prior authorization. [2003 c.810 Â§22]

Â Â Â Â Â  Note: 414.336 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Patient Prescription Drug Assistance Program)

Â Â Â Â Â  414.338 Patient Prescription Drug Assistance Program; College of Pharmacy at Oregon State University to operate program. (1) The Patient Prescription Drug Assistance Program is established. The purpose of the program is to match low-income Oregonians who lack prescription drug benefit coverage with prescription drug assistance programs offered by pharmaceutical companies.

Â Â Â Â Â  (2) The program shall:

Â Â Â Â Â  (a) Provide information on:

Â Â Â Â Â  (A) Eligibility requirements and coverage provided by publicly funded prescription drug benefit programs administered by the Department of Human Services; and

Â Â Â Â Â  (B) The process for applying to receive publicly funded prescription drug benefits;

Â Â Â Â Â  (b) Assist a patient in applying to pharmaceutical companies for free or discounted prescription drug medications if the patient is not eligible for any publicly funded prescription drug benefit program;

Â Â Â Â Â  (c) Provide information, in an organized and easily understood manner, to patients, physicians, pharmacists and pharmacies regarding patient qualifications for prescription drug assistance programs;

Â Â Â Â Â  (d) Increase awareness of the various prescription drug assistance programs offered by pharmaceutical companies; and

Â Â Â Â Â  (e) Establish a toll-free hotline and Internet website to increase public awareness of the Patient Prescription Drug Assistance Program and to provide public access to the information and services provided through the program.

Â Â Â Â Â  (3)(a) The College of Pharmacy at Oregon State University shall operate the Patient Prescription Drug Assistance Program until June 30, 2003, and may operate the program thereafter unless the Department of Human Services enters into a contract described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) For periods on or after July 1, 2003, the Department of Human Services may contract with any pharmacy provider to operate the Patient Prescription Drug Assistance Program. [2001 c.869 Â§1]

Â Â Â Â Â  Note: 414.338 to 414.348 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Senior Prescription Drug Assistance Program)

Â Â Â Â Â  414.340 Definitions for ORS 414.340, 414.342 and 414.348. As used in this section and ORS 414.342 and 414.348:

Â Â Â Â Â  (1) ÂEligible personÂ means a resident of this state who:

Â Â Â Â Â  (a) Is 65 years of age or older;

Â Â Â Â Â  (b) Has a gross annual income that does not exceed the lesser of the maximum amount established by the Department of Human Services by rule or 185 percent of the federal poverty guidelines;

Â Â Â Â Â  (c) Has not been covered under any public or private prescription drug benefit program for the previous six months; and

Â Â Â Â Â  (d) Has less than $2,000 in resources.

Â Â Â Â Â  (2) ÂEnrolleeÂ means a person who has been found to be eligible for the Senior Prescription Drug Assistance Program, who has paid an enrollment fee of up to $50 and who has a Senior Prescription Drug Assistance Program enrollment card issued by the Department of Human Services.

Â Â Â Â Â  (3) ÂFederal poverty guidelinesÂ means the most recent poverty guidelines as published annually in the Federal Register by the United States Department of Health and Human Services.

Â Â Â Â Â  (4) ÂIncomeÂ has the meaning given that term in ORS 411.704.

Â Â Â Â Â  (5) ÂResourcesÂ includes but is not limited to cash, checking and savings accounts, certificates of deposit, money market funds, stocks and bonds. ÂResourcesÂ does not include the primary residence or car of an eligible person.

Â Â Â Â Â  (6) ÂSenior Prescription Drug Assistance Program priceÂ means the price of a prescription drug paid by an enrollee that is equal to or less than the Medicaid price. [2001 c.869 Â§3; 2005 c.381 Â§15]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.342 Senior Prescription Drug Assistance Program; application and enrollment; enrollment fee; critical access pharmacies; rules. (1) The Senior Prescription Drug Assistance Program is created in the Department of Human Services. The purpose of the program is to provide financial assistance to eligible persons for the purchase of prescription drugs.

Â Â Â Â Â  (2) A pharmacy shall charge an enrollee the Senior Prescription Drug Assistance Program price for a prescription drug upon presentation of a Senior Prescription Drug Assistance Program enrollment card.

Â Â Â Â Â  (3) A pharmacy may charge the enrollee an amount established by the Department of Human Services to cover the professional dispensing fee, which may not exceed the fee paid by the state Medicaid program.

Â Â Â Â Â  (4) This section does not apply to over-the-counter medications.

Â Â Â Â Â  (5) The department shall provide a mechanism to calculate and transmit the Senior Prescription Drug Assistance Program price to the pharmacy.

Â Â Â Â Â  (6) A person seeking to participate in the Senior Prescription Drug Assistance Program shall apply annually by completing and mailing a one-page application and including payment of an enrollment fee established by the department, not to exceed $50. The department shall issue an enrollment card annually to enrollees of the program. Each individualÂs application shall be considered separately, regardless of the number of persons in the individualÂs household.

Â Â Â Â Â  (7) The maximum prescription drug assistance available annually to an enrollee is $2,000.

Â Â Â Â Â  (8) Subject to funds available, the Department of Human Services may adjust the Senior Prescription Drug Assistance Program price to subsidize up to 50 percent of the Medicaid price of the prescription drug, using a sliding scale based on the income and resources of an enrollee.

Â Â Â Â Â  (9)(a) The department shall adopt rules that:

Â Â Â Â Â  (A) Identify critical access pharmacies; and

Â Â Â Â Â  (B) Provide for additional reimbursement to critical access pharmacies that participate in the Senior Prescription Drug Assistance Program.

Â Â Â Â Â  (b) In addition, a critical access pharmacy may charge an enrollee a fee of not more than $2 per prescription. The $2 charge shall be annually adjusted for inflation using the U.S. City Average Consumer Price Index, as defined in ORS 316.037. [2001 c.869 Â§4]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.344 Contracts to provide services under Senior Prescription Drug Assistance Program. The Department of Human Services may contract with a pharmacy provider or a pharmacy benefits manager to provide services under the Senior Prescription Drug Assistance Program established under ORS 414.342. [2001 c.869 Â§10]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.346 Rules. The Department of Human Services shall adopt rules necessary to implement ORS 414.342. [2001 c.869 Â§8]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.348 Senior Prescription Drug Assistance Fund. The Senior Prescription Drug Assistance Fund is established separate and distinct from the General Fund. The Senior Prescription Drug Assistance Fund may receive any appropriations, allocations, federal moneys or gifts designated for the Senior Prescription Drug Assistance Program. The moneys in the Senior Prescription Drug Assistance Fund are continuously appropriated to the Department of Human Services and shall be used to reimburse retail pharmacies for subsidized prices provided to enrollees and to reimburse the department for the costs of administering the program, including contracted services costs, computer costs, professional fees paid to retail pharmacies and other reasonable program costs. Interest earned on the fund accrues to the fund. [2001 c.869 Â§6; 2005 c.22 Â§285]

Â Â Â Â Â  Note: See note under 414.338.

DRUG USE REVIEW BOARD

Â Â Â Â Â  414.350 Definitions for ORS 414.350 to 414.415. As used in ORS 414.350 to 414.415:

Â Â Â Â Â  (1) ÂAppropriate and medically necessary useÂ means drug prescribing, drug dispensing and patient medication usage in conformity with the criteria and standards developed under ORS 414.350 to 414.415.

Â Â Â Â Â  (2) ÂBoardÂ means the Drug Use Review Board created under ORS 414.355.

Â Â Â Â Â  (3) ÂCompendiaÂ means those resources widely accepted by the medical profession in the efficacious use of drugs, including the following sources:

Â Â Â Â Â  (a) The American Hospital Formulary Services drug information.

Â Â Â Â Â  (b) The United States Pharmacopeia drug information.

Â Â Â Â Â  (c) The American Medical Association drug evaluations.

Â Â Â Â Â  (d) The peer-reviewed medical literature.

Â Â Â Â Â  (e) Drug therapy information provided by manufacturers of drug products consistent with the federal Food and Drug Administration requirements.

Â Â Â Â Â  (4) ÂCounselingÂ means the effective communication of information by a pharmacist, as defined by rules of the State Board of Pharmacy.

Â Â Â Â Â  (5) ÂCriteriaÂ means the predetermined and explicitly accepted elements based on the compendia that are used to measure drug use on an ongoing basis to determine if the use is appropriate, medically necessary and not likely to result in adverse medical outcomes.

Â Â Â Â Â  (6) ÂDrug-disease contraindicationÂ means the potential for, or the occurrence of, an undesirable alteration of the therapeutic effect of a given prescription because of the presence, in the patient for whom it is prescribed, of a disease condition or the potential for, or the occurrence of, a clinically significant adverse effect of the drug on the patientÂs disease condition.

Â Â Â Â Â  (7) ÂDrug-drug interactionÂ means the pharmacological or clinical response to the administration of at least two drugs different from that response anticipated from the known effects of the two drugs when given alone, which may manifest clinically as antagonism, synergism or idiosyncrasy. Such interactions have the potential to have an adverse effect on the individual or lead to a clinically significant adverse reaction, or both, that:

Â Â Â Â Â  (a) Is characteristic of one or any of the drugs present; or

Â Â Â Â Â  (b) Leads to interference with the absorption, distribution, metabolizing, excretion or therapeutic efficacy of one or any of the drugs.

Â Â Â Â Â  (8) ÂDrug use reviewÂ means the programs designed to measure and assess on a retrospective and a prospective basis, through an evaluation of claims data, the proper utilization, quantity, appropriateness as therapy and medical necessity of prescribed medication in the medical assistance program.

Â Â Â Â Â  (9) ÂInterventionÂ means an action taken by the Department of Human Services with a prescriber or pharmacist to inform about or to influence prescribing or dispensing practices or utilization of drugs.

Â Â Â Â Â  (10) ÂOverutilizationÂ means the use of a drug in quantities or for durations that put the recipient at risk of an adverse medical result.

Â Â Â Â Â  (11) ÂPharmacistÂ means an individual who is licensed as a pharmacist under ORS chapter 689.

Â Â Â Â Â  (12) ÂPrescriberÂ means any person authorized by law to prescribe drugs.

Â Â Â Â Â  (13) ÂProspective programÂ means the prospective drug use review program described in ORS 414.375.

Â Â Â Â Â  (14) ÂRetrospective programÂ means the retrospective drug use review program described in ORS 414.380.

Â Â Â Â Â  (15) ÂStandardsÂ means the acceptable prescribing and dispensing methods determined by the compendia, in accordance with local standards of medical practice for health care providers.

Â Â Â Â Â  (16) ÂTherapeutic appropriatenessÂ means drug prescribing based on scientifically based and clinically relevant drug therapy that is consistent with the criteria and standards developed under ORS 414.350 to 414.415.

Â Â Â Â Â  (17) ÂTherapeutic duplicationÂ means the prescribing and dispensing of two or more drugs from the same therapeutic class such that the combined daily dose puts the recipient at risk of an adverse medical result or incurs additional program costs without additional therapeutic benefits.

Â Â Â Â Â  (18) ÂUnderutilizationÂ means that a drug is used by a recipient in insufficient quantity to achieve a desired therapeutic goal. [1993 c.578 Â§1]

Â Â Â Â Â  Note: 414.350 to 414.415 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.355 Drug Use Review Board created; duties; members; term; qualifications. (1) There is created a 12-member Drug Use Review Board responsible for advising the Department of Human Services on the implementation of the retrospective and prospective drug utilization review programs.

Â Â Â Â Â  (2) The members of the board shall be appointed by the Director of Human Services and shall serve a term of two years. An individual appointed to the board may be reappointed upon completion of the individualÂs term. The membership of the board shall be composed of the following:

Â Â Â Â Â  (a) Four persons licensed as physicians and actively engaged in the practice of medicine or osteopathic medicine in Oregon, who may be from among persons recommended by the Oregon Medical Association, the Osteopathic Physicians and Surgeons of Oregon or other organization representing physicians;

Â Â Â Â Â  (b) One person licensed as a physician in Oregon who is actively engaged in academic medicine;

Â Â Â Â Â  (c) Three persons licensed and actively practicing pharmacy in Oregon who may be from among persons recommended by the Oregon State Pharmacists Association, the National Association of Chain Drug Stores, the Oregon Society of Hospital Pharmacists, the Oregon Society of Consultant Pharmacists or other organizations representing pharmacists whether affiliated or unaffiliated with any association;

Â Â Â Â Â  (d) One person licensed as a pharmacist in Oregon who is actively engaged in academic pharmacy;

Â Â Â Â Â  (e) Two persons who shall represent persons receiving medical assistance; and

Â Â Â Â Â  (f) One person licensed and actively practicing dentistry in Oregon who may be from among persons recommended by the Oregon Dental Association or other organizations representing dentists.

Â Â Â Â Â  (3) Board members must have expertise in one or more of the following:

Â Â Â Â Â  (a) Clinically appropriate prescribing of outpatient drugs covered by the medical assistance program.

Â Â Â Â Â  (b) Clinically appropriate dispensing and monitoring of outpatient drugs covered by the medical assistance program.

Â Â Â Â Â  (c) Drug use review, evaluation and intervention.

Â Â Â Â Â  (d) Medical quality assurance.

Â Â Â Â Â  (4) The director shall fill a vacancy on the board by appointing a new member to serve the remainder of the unexpired term based upon qualifications described in subsections (2) and (3) of this section.

Â Â Â Â Â  (5) A board member may be removed only by a vote of eight members of the board and the removal must be approved by the director. The director may remove a member, without board action, if a member fails to attend two consecutive meetings unless such member is prevented from attending by serious illness of the member or in the memberÂs family. [1993 c.578 Â§2]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.360 Duties of board on retrospective and prospective drug use review programs. (1) The Drug Use Review Board shall advise the Department of Human Services on:

Â Â Â Â Â  (a) Adoption of rules to implement ORS 414.350 to 414.415 in accordance with the provisions of ORS 183.710 to 183.725, 183.745 and 183.750 and ORS chapter 183.

Â Â Â Â Â  (b) Implementation of the medical assistance program retrospective and prospective programs as described in ORS 414.350 to 414.415, including the type of software programs to be used by the pharmacist for prospective drug use review and the provisions of the contractual agreement between the state and any entity involved in the retrospective drug use review program.

Â Â Â Â Â  (c) Development of and application of the criteria and standards to be used in retrospective and prospective drug utilization review in a manner that insures that such criteria and standards are based on the compendia, relevant guidelines obtained from professional groups through consensus-driven processes, the experience of practitioners with expertise in drug therapy, data and experience obtained from drug utilization review program operations. The board shall have an open professional consensus process for establishing and revising criteria and standards. Criteria and standards shall be available to the public. In developing recommendations for criteria and standards, the board shall establish an explicit ongoing process for soliciting and considering input from interested parties. The board shall make timely revisions to the criteria and standards based upon this input in addition to revisions based upon scheduled review of the criteria and standards. Further, the drug utilization review standards shall reflect the local practices of prescribers in order to monitor:

Â Â Â Â Â  (A) Therapeutic appropriateness.

Â Â Â Â Â  (B) Overutilization or underutilization.

Â Â Â Â Â  (C) Therapeutic duplication.

Â Â Â Â Â  (D) Drug-disease contraindications.

Â Â Â Â Â  (E) Drug-drug interactions.

Â Â Â Â Â  (F) Incorrect drug dosage or drug treatment duration.

Â Â Â Â Â  (G) Clinical abuse or misuse.

Â Â Â Â Â  (H) Drug allergies.

Â Â Â Â Â  (d) Development, selection and application of and assessment for interventions for medical assistance program prescribers, dispensers and patients that are educational and not punitive in nature.

Â Â Â Â Â  (2) In reviewing retrospective and prospective drug use, the board may consider only drugs that have received final approval from the federal Food and Drug Administration. [1993 c.578 Â§6; 2003 c.70 Â§1]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.365 Educational and informational duties of board; procedures to insure confidentiality. In addition to advising the Department of Human Services, the Drug Use Review Board shall do the following subject to the approval of the Director of Human Services:

Â Â Â Â Â  (1) Publish an annual report, as described in ORS 414.415.

Â Â Â Â Â  (2) Publish and disseminate educational information to prescribers and pharmacists regarding the board and the drug use review programs, including information on the following:

Â Â Â Â Â  (a) Identifying and reducing the frequency of patterns of fraud, abuse or inappropriate or medically unnecessary care among prescribers, pharmacists and recipients.

Â Â Â Â Â  (b) Potential or actual severe or adverse reactions to drugs.

Â Â Â Â Â  (c) Therapeutic appropriateness.

Â Â Â Â Â  (d) Overutilization or underutilization.

Â Â Â Â Â  (e) Appropriate use of generic products.

Â Â Â Â Â  (f) Therapeutic duplication.

Â Â Â Â Â  (g) Drug-disease contraindications.

Â Â Â Â Â  (h) Drug-drug interactions.

Â Â Â Â Â  (i) Drug allergy interactions.

Â Â Â Â Â  (j) Clinical abuse and misuse.

Â Â Â Â Â  (3) Adopt and implement procedures designed to insure the confidentiality of any information collected, stored, retrieved, assessed or analyzed by the board, staff of the board or contractors to the drug use review programs that identifies individual prescribers, pharmacists or recipients. [1993 c.578 Â§7]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.370 Authorized intervention procedures. In appropriate instances, interventions developed under ORS 414.360 (1)(d) may include the following:

Â Â Â Â Â  (1) Information disseminated to prescribers and pharmacists to insure that they are aware of the duties and powers of the Drug Use Review Board.

Â Â Â Â Â  (2) Written, oral or electronic reminders of recipient-specific or drug-specific information that are designed to insure recipient, prescriber and pharmacist confidentiality, and suggested changes in the prescribing or dispensing practices designed to improve the quality of care.

Â Â Â Â Â  (3) Face-to-face discussions between experts in drug therapy and the prescriber or pharmacist who has been targeted for educational intervention.

Â Â Â Â Â  (4) Intensified reviews or monitoring of selected prescribers or pharmacists.

Â Â Â Â Â  (5) Educational outreach through the retrospective program focusing on improvement of prescribing and dispensing practices.

Â Â Â Â Â  (6) The timely evaluation of interventions to determine if the interventions have improved the quality of care.

Â Â Â Â Â  (7) The review of case profiles before the conducting of an intervention. [1993 c.578 Â§8; 2003 c.70 Â§2]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.375 Standards for prospective drug use review program. The prospective drug use review program must be based on the guidelines established by the Department of Human Services in consultation with the Drug Use Review Board. The program must provide that prior to the prescription being filled or delivered a review will be conducted by the pharmacist at the point of sale to screen for potential drug therapy problems resulting from the following:

Â Â Â Â Â  (1) Therapeutic duplication.

Â Â Â Â Â  (2) Drug-drug interactions, including serious interactions with nonprescription or over-the-counter drugs.

Â Â Â Â Â  (3) Incorrect dosage and duration of treatment.

Â Â Â Â Â  (4) Drug-allergy interactions.

Â Â Â Â Â  (5) Clinical abuse and misuse.

Â Â Â Â Â  (6) Drug-disease contraindications. [1993 c.578 Â§13]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.380 Standards for retrospective drug use review program. The retrospective drug use review program must:

Â Â Â Â Â  (1) Be based on the guidelines established by the Department of Human Services in consultation with the Drug Use Review Board; and

Â Â Â Â Â  (2) Use the mechanized drug claims processing and information retrieval system to analyze claims data on drug use against explicit predetermined standards that are based on the compendia and other sources to monitor the following:

Â Â Â Â Â  (a) Therapeutic appropriateness.

Â Â Â Â Â  (b) Overutilization or underutilization.

Â Â Â Â Â  (c) Fraud and abuse.

Â Â Â Â Â  (d) Therapeutic duplication.

Â Â Â Â Â  (e) Drug-disease contraindications.

Â Â Â Â Â  (f) Drug-drug interactions.

Â Â Â Â Â  (g) Incorrect drug dosage or duration of drug treatment.

Â Â Â Â Â  (h) Clinical abuse and misuse. [1993 c.578 Â§12]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.385 Compliance with Omnibus Budget Reconciliation Act of 1990. The Drug Use Review Board, retrospective and prospective programs, and related educational programs shall be operated in accordance with the requirements of the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508). [1993 c.578 Â§11]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.390 Unauthorized disclosure of information prohibited; staff access to information. (1) Information collected under ORS 414.350 to 414.415 that identifies an individual is confidential and shall not be disclosed by the Drug Use Review Board, the retrospective drug use review program, or the Department of Human Services to any person other than a health care provider appearing on a recipientÂs medication profile.

Â Â Â Â Â  (2) The staff of the board may have access to identifying information for purposes of carrying out intervention activities. The identifying information shall not be released to anyone other than a staff member of the board, retrospective drug use review program, Department of Human Services, or to any health care provider appearing on a recipientÂs medication profile or, for purposes of investigating potential fraud in programs administered by the Department of Human Services, to the Department of Justice.

Â Â Â Â Â  (3) The board may release cumulative, nonidentifying information for the purposes of legitimate research and for educational purposes. [1993 c.578 Â§10]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.395 When executive session authorized; public testimony. (1) Notwithstanding ORS 192.660, the Drug Use Review Board may meet in an executive session for purposes of reviewing the prescribing or dispensing practices of individual physicians or pharmacists or to discuss drug use review data pertaining to individual physicians or pharmacists or to review profiles of individual clients. The meeting is subject to the requirements of ORS 192.650 (2).

Â Â Â Â Â  (2) The board shall provide appropriate opportunity for public testimony at the regularly scheduled board meetings. [1993 c.578 Â§14]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.400 Board subject to public record laws; chairperson; expenses; quorum; advisory committees. (1) The Drug Use Review Board shall operate in accordance with ORS chapter 192. The board shall annually elect a chairperson from the members of the board.

Â Â Â Â Â  (2) Each board member is entitled to reimbursement for actual and necessary travel expenses incurred in connection with the memberÂs duties, pursuant to ORS 292.495.

Â Â Â Â Â  (3) A quorum consists of eight members of the board.

Â Â Â Â Â  (4) The board may establish advisory committees to assist in carrying out the boardÂs duties under ORS 414.350 to 414.415 with approval of the Director of Human Services. [1993 c.578 Â§4; 2001 c.900 Â§103]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.410 Staff. The Department of Human Services shall provide staff to the Drug Use Review Board. [1993 c.578 Â§5]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.415 Contents of annual report; public comment. (1) The annual report under ORS 414.365 (1) shall be subject to public comments prior to its submission to the Director of Human Services. Copies of the annual report shall also be submitted to the President of the Senate, the Speaker of the House of Representatives and other persons who request copies of the report.

Â Â Â Â Â  (2) The annual report must include information on the following:

Â Â Â Â Â  (a) An overview of the activities of the Drug Use Review Board and the prospective and retrospective programs;

Â Â Â Â Â  (b) A summary of interventions made, including the number of cases brought before the board, and the number of interventions made;

Â Â Â Â Â  (c) An assessment of the impact of the interventions, criteria and standards used, including an overall assessment of the impact of the educational programs and interventions on prescribing and dispensing patterns;

Â Â Â Â Â  (d) An assessment of the impact of these criteria, standards and educational interventions on quality of care; and

Â Â Â Â Â  (e) An estimate of the cost savings generated as a result of the prospective and retrospective programs, including an overview of the fiscal impact of the programs to other areas of the medical assistance program such as hospitalization or long term care costs. This analysis should include a cost-benefit analysis of both the prospective and retrospective programs and should take into account the administrative costs of the drug utilization review program. [1993 c.578 Â§9]

Â Â Â Â Â  Note: See note under 414.350.

MEDICAL ASSISTANCE FOR CERTAIN INDIVIDUALS

Â Â Â Â Â  414.420 Suspension of medical assistance for pregnant women who are incarcerated. (1) When a woman who is enrolled in the Oregon Health Plan as a pregnant woman becomes an inmate residing in a public institution, the Department of Human Services shall suspend medical assistance under the plan.

Â Â Â Â Â  (2) The department shall continue to determine the eligibility of the pregnant woman as categorically needy as defined in ORS 414.025.

Â Â Â Â Â  (3) Upon notification that a pregnant woman described under subsection (1) of this section is no longer an inmate residing in a public institution, the department shall reinstate medical assistance under the plan if the woman is otherwise eligible for medical assistance. [Formerly 414.026]

Â Â Â Â Â  414.422 Conditions for coverage for pregnant women who are incarcerated. ORS 414.420 does not extend eligibility to an otherwise ineligible individual or extend medical assistance to an individual if matching federal funds are not available to pay for medical assistance. [Formerly 414.027]

Â Â Â Â Â  414.424 Suspension of medical assistance of persons with serious mental illness under certain circumstances. (1) As used in this section:

Â Â Â Â Â  (a) ÂPerson with a serious mental illnessÂ means a person who is diagnosed by a psychiatrist, a licensed clinical psychologist or a certified nonmedical examiner as suffering from dementia, schizophrenia, bipolar disorder, major depression or other affective disorder or psychotic mental disorder other than a disorder caused primarily by substance abuse.

Â Â Â Â Â  (b) ÂPublic institutionÂ means:

Â Â Â Â Â  (A) A state hospital as defined in ORS 162.135;

Â Â Â Â Â  (B) A local correctional facility as defined in ORS 169.005;

Â Â Â Â Â  (C) A Department of Corrections institution as defined in ORS 421.005; or

Â Â Â Â Â  (D) A youth correction facility as defined in ORS 162.135.

Â Â Â Â Â  (2) Except as provided in subsection (6) of this section, the Department of Human Services shall suspend the medical assistance of a person with a serious mental illness when:

Â Â Â Â Â  (a) The person receives medical assistance because of a serious mental illness; and

Â Â Â Â Â  (b) The person becomes an inmate residing in a public institution.

Â Â Â Â Â  (3) The department shall continue to determine the eligibility of the person as categorically needy as defined in ORS 414.025.

Â Â Â Â Â  (4) Upon notification that a person described in subsection (2) of this section is no longer an inmate residing in a public institution, the department shall reinstate the personÂs medical assistance if the person is otherwise eligible for medical assistance.

Â Â Â Â Â  (5) This section does not extend eligibility to an otherwise ineligible person or extend medical assistance to a person if matching federal funds are not available to pay for medical assistance.

Â Â Â Â Â  (6) Subsection (2) of this section does not apply to a person with a serious mental illness residing in a state hospital as defined in ORS 162.135 who is under 22 years of age or who is 65 years of age or older. [2005 c.494 Â§2]

Â Â Â Â Â  414.426 Payment of cost of medical care for institutionalized persons. The Department of Human Services is hereby authorized to pay the cost of care for patients in institutions operated under ORS 179.321 under the medical assistance program established by ORS chapter 414. [Formerly 414.028]

Â Â Â Â Â  Note: 414.426 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.428 Coverage for American Indian and Alaskan Native beneficiaries. (1) An individual described in ORS 414.025 (2)(s) who is eligible for or receiving medical assistance and who is an American Indian and Alaskan Native beneficiary shall receive the benefit package of health care services described in ORS 414.835 if:

Â Â Â Â Â  (a) The Department of Human Services receives 100 percent federal medical assistance percentage for payments made by the department for the health care services provided as part of the benefit package described in ORS 414.835 that are not included in the benefit package described in ORS 414.834; or

Â Â Â Â Â  (b) The department receives funding from the Indian tribes for which federal financial participation is available.

Â Â Â Â Â  (2) As used in this section, ÂAmerican Indian and Alaskan Native beneficiaryÂ means:

Â Â Â Â Â  (a) A member of a federally recognized Indian tribe, band or group;

Â Â Â Â Â  (b) An Eskimo or Aleut or other Alaskan native enrolled by the United States Secretary of the Interior pursuant to the Alaska Native Claims Settlement Act, 43 U.S.C. 1601; or

Â Â Â Â Â  (c) A person who is considered by the United States Secretary of the Interior to be an Indian for any purpose. [Formerly 414.029]

Â Â Â Â Â  Note: 414.428 becomes operative the day after the date the Department of Human Services receives approval from the federal Centers for Medicare and Medicaid Services to amend OregonÂs Medicaid waiver. See section 2, chapter 76, Oregon Laws 2003.

Â Â Â Â Â  Note: 414.428 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: 414.834 and 414.835 were repealed by section 5, chapter 735, Oregon Laws 2003. The text of 414.428 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 414.428 for the repeal of 414.834 and 414.835 has not been made.

Â Â Â Â Â  414.500 Findings regarding medical assistance for persons with hemophilia. The Legislative Assembly finds that there are citizens of this state who have the disease of hemophilia and that hemophilia is generally excluded from any private medical insurance coverage except in an employment situation under group coverage which is usually ended upon termination of employment. The Legislative Assembly further finds that there is a need for a statewide program for the medical care of persons with hemophilia who are unable to pay for their necessary medical services, wholly or in part. [1975 c.513 Â§1; 1989 c.224 Â§81]

Note: 414.500 to 414.530 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.510 Definitions for ORS 414.500 to 414.530. (1) ÂEligible individualÂ means a resident of the State of Oregon over the age of 20 years.

Â Â Â Â Â  (2) ÂHemophilia servicesÂ means a program for medical care, including the cost of blood transfusions and the use of blood derivatives. [1975 c.513 Â§2]

Note: See note under 414.500.

Â Â Â Â Â  414.520 Hemophilia services. Within the limit of funds expressly appropriated and available for medical assistance to hemophiliacs, hemophilia services under ORS 414.500 to 414.530 shall be made available to eligible persons as recommended by the Medical Advisory Committee of the Oregon Chapter of the National Hemophilia Foundation. [1975 c.513 Â§3]

Note: See note under 414.500.

Â Â Â Â Â  414.530 When payments not made for hemophilia services. Payments under ORS 414.500 to 414.530 shall not be made for any services which are available to the recipient under any other private, state or federal programs or under other contractual or legal entitlements. However, no provision of ORS 414.500 to 414.530 is intended to limit in any way state participation in any federal program for medical care of persons with hemophilia. [1975 c.513 Â§4]

Note: See note under 414.500.

Â Â Â Â Â  414.532 Definitions for ORS 414.534 to 414.538. As used in ORS 414.534 to 414.538:

Â Â Â Â Â  (1) ÂMedical assistanceÂ has the meaning given that term in ORS 414.025.

Â Â Â Â Â  (2) ÂProviderÂ has the meaning given that term in ORS 743.801. [2001 c.902 Â§1]

Â Â Â Â Â  Note: 414.532 to 414.540 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.534 Treatment for breast or cervical cancer; eligibility criteria for medical assistance. (1) The Department of Human Services shall provide medical assistance to a woman who:

Â Â Â Â Â  (a) Is screened for breast or cervical cancer through the Oregon Breast and Cervical Cancer Program operated by the department;

Â Â Â Â Â  (b) As a result of a screening in accordance with paragraph (a) of this subsection, is found by a provider to be in need of treatment for breast or cervical cancer;

Â Â Â Â Â  (c) Does not otherwise have creditable coverage, as defined in 42 U.S.C. 300gg(c); and

Â Â Â Â Â  (d) Is 64 years of age or younger.

Â Â Â Â Â  (2) The period of time a woman can receive medical assistance based on the eligibility criteria of subsection (1) of this section:

Â Â Â Â Â  (a) Begins:

Â Â Â Â Â  (A) On the date the department makes a formal determination that the woman is eligible for medical assistance in accordance with subsection (1) of this section; or

Â Â Â Â Â  (B) Up to three months prior to the month in which the woman applied for medical assistance if on the earlier date the woman met the eligibility criteria of subsection (1) of this section.

Â Â Â Â Â  (b) Ends when:

Â Â Â Â Â  (A) The woman is no longer in need of treatment; or

Â Â Â Â Â  (B) The department determines the woman no longer meets the eligibility criteria of subsection (1) of this section. [2001 c.902 Â§2]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.536 Presumptive eligibility for medical assistance for treatment of breast or cervical cancer. (1) The Department of Human Services shall provide medical assistance to a woman whom the department determines is presumptively eligible for medical assistance. As used in this section, a woman is Âpresumptively eligible for medical assistanceÂ if the department determines that the woman likely is eligible for medical assistance under ORS 414.534.

Â Â Â Â Â  (2) The period of time a woman may receive medical assistance based on presumptive eligibility is limited. The period of time:

Â Â Â Â Â  (a) Begins on the date that the department determines the woman likely meets the eligibility criteria under ORS 414.534; and

Â Â Â Â Â  (b) Ends on the earlier of the following dates:

Â Â Â Â Â  (A) If the woman applies for medical assistance following the determination by the department that the woman is presumptively eligible for medical assistance, the date on which a formal determination on eligibility is made by the department in accordance with ORS 414.534; or

Â Â Â Â Â  (B) If the woman does not apply for medical assistance following the determination by the department that the woman is presumptively eligible for medical assistance, the last day of the month following the month in which presumptive eligibility begins. [2001 c.902 Â§3]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.538 Prohibition on coverage limitations; priority to low-income women. (1) The Department of Human Services shall provide medical assistance under ORS 414.534 or 414.536 to a woman who meets general coverage requirements applicable to recipients of medical assistance. The department may not impose income or resource limitations or a prior period of uninsurance on a woman who otherwise qualifies for medical assistance under ORS 414.534 or 414.536.

Â Â Â Â Â  (2) In providing medical assistance under ORS 414.534 or 414.536, the Department of Human Services shall give priority to low-income women. [2001 c.902 Â§4]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.540 Rules. The Department of Human Services shall adopt rules necessary for the implementation and administration of ORS 414.534 to 414.538. [2001 c.902 Â§5]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.550 Definitions for ORS 414.550 to 414.565. As used in ORS 414.550 to 414.565:

Â Â Â Â Â  (1) ÂCystic fibrosis servicesÂ means a program for medical care, including the cost of prescribed medications and equipment, respiratory therapy, physical therapy, counseling services that pertain directly to cystic fibrosis related health needs and outpatient services including physiciansÂ fees, X-rays and necessary clinical tests to insure proper ongoing monitoring and maintenance of the patientÂs health.

Â Â Â Â Â  (2) ÂEligible individualÂ means a resident of the State of Oregon over 18 years of age. [1985 c.532 Â§2]

Note: 414.550 to 414.565 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.555 Findings regarding medical assistance for persons with cystic fibrosis. The Legislative Assembly finds that there are citizens of this state who have the disease of cystic fibrosis and that cystic fibrosis is generally excluded from any private medical insurance coverage except in an employment situation under group coverage which is usually ended upon termination of employment. The Legislative Assembly further finds that there is a need for a statewide program for the medical care of persons with cystic fibrosis who are unable to pay for their necessary medical services, wholly or in part. [1985 c.532 Â§1; 1989 c.224 Â§82]

Note: See note under 414.550.

Â Â Â Â Â  414.560 Cystic fibrosis services. (1) Within the limit of funds expressly appropriated and available for medical assistance to individuals who have cystic fibrosis, cystic fibrosis services under ORS 414.550 to 414.565 shall be made available by the Services for Children with Special Health Needs to eligible individuals as recommended by the review committee. The review committee shall consist of the Cystic Fibrosis Center Director, the Oregon Cystic Fibrosis Chapter Medical Advisory Committee and other recognized and knowledgeable community leaders in the area of health care delivery designated to serve on the review committee by the Director of the Services for Children with Special Health Needs.

Â Â Â Â Â  (2) No member of the review committee shall be held criminally or civilly liable for actions pursuant to this section provided the member acts in good faith, on probable cause and without malice. [1985 c.532 Â§3; 1989 c.224 Â§83]

Note: See note under 414.550.

Â Â Â Â Â  414.565 When payments not made for cystic fibrosis services. Payments under ORS 414.550 to 414.565 shall not be made for any services which are available to the recipient under any other private, state or federal programs or under other contractual or legal entitlements. However, no provision of ORS 414.550 to 414.565 is intended to limit in any way state participation in any federal program for medical care of persons with cystic fibrosis. [1985 c.532 Â§4]

Note: See note under 414.550.

OREGON HEALTH CARE COST CONTAINMENT SYSTEM

Â Â Â Â Â  414.610 Legislative intent. It is the intent of the Legislative Assembly to develop and implement new strategies for persons eligible to receive medical assistance that promote and change the incentive structure in the delivery and financing of medical care, that encourage cost consciousness on the part of the users and providers while maintaining quality medical care and that strive to make state payments for such medical care sufficient to compensate providers adequately for the reasonable costs of such care in order to minimize inappropriate cost shifts onto other health care payers. [1983 c.590 Â§1; 1985 c.747 Â§8]

Â Â Â Â Â  414.620 System established. There is established the Oregon Health Care Cost Containment System. The system shall consist of state policies and actions that encourage price competition among health care providers, that monitor services and costs of the health care system in Oregon, and that maintain the regulatory controls necessary to assure quality and affordable health services to all Oregonians. The system shall also include contracts with providers on a prepaid capitation basis for the provision of at least hospital or physician medical care, or both, to eligible persons as described in ORS 414.025. [1983 c.590 Â§2; 1985 c.747 Â§2]

Â Â Â Â Â  414.630 Prepaid capitated health care service contracts; when fee for services to be paid. (1) The Department of Human Services shall execute prepaid capitated health service contracts for at least hospital or physician medical care, or both, with hospital and medical organizations, health maintenance organizations and any other appropriate public or private persons.

Â Â Â Â Â  (2) For purposes of ORS 279A.025, 279A.140, 414.145 and 414.610 to 414.640, instrumentalities and political subdivisions of the state are authorized to enter into prepaid capitated health service contracts with the Department of Human Services and shall not thereby be considered to be transacting insurance.

Â Â Â Â Â  (3) In the event that there is an insufficient number of qualified bids for prepaid capitated health services contracts for hospital or physician medical care, or both, in some areas of the state, the department may continue a fee for service payment system.

Â Â Â Â Â  (4) Payments to providers may be subject to contract provisions requiring the retention of a specified percentage in an incentive fund or to other contract provisions by which adjustments to the payments are made based on utilization efficiency. [1983 c.590 Â§3; 1991 c.66 Â§24; 2003 c.794 Â§275]

Â Â Â Â Â  414.640 Selection of providers; reimbursement for services not covered; actions as trade practice; actions not insurance; rules. (1) Eligible persons shall select, to the extent practicable as determined by the Department of Human Services, from among available providers participating in the program.

Â Â Â Â Â  (2) The department by rule shall define the circumstances under which it may choose to reimburse for any medical services not covered under the prepaid capitation or costs of related services provided by or under referral from any physician participating in the program in which the eligible person is enrolled.

Â Â Â Â Â  (3) The department shall establish requirements as to the minimum time period that an eligible person is assigned to specific providers in the system.

Â Â Â Â Â  (4) Actions taken by providers, potential providers, contractors and bidders in specific accordance with this chapter in forming consortiums or in otherwise entering into contracts to provide medical care shall be considered to be conducted at the direction of this state, shall be considered to be lawful trade practices and shall not be considered to be the transaction of insurance for purposes of ORS 279A.025, 279A.140, 414.145 and 414.610 to 414.640. [1983 c.590 Â§4; 1991 c.66 Â§25; 2003 c.794 Â§276]

Â Â Â Â Â  414.650 [1983 c.590 Â§7; 1987 c.660 Â§19; 1989 c.513 Â§1; 1991 c.66 Â§26; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  414.660 Demonstration projects for medical service contracts. The Department of Human Services shall pursue demonstration projects for medical service contracts in at least the four standard metropolitan statistical areas in this state and is authorized to seek the necessary federal waivers in order to accomplish such contracts including but not limited to:

Â Â Â Â Â  (1) Limiting the scope of the system to selected geographic areas;

Â Â Â Â Â  (2) Allowing participating health plans to offer benefit enhancements;

Â Â Â Â Â  (3) Limiting the choice of eligible persons to those providers affiliated with a participating health plan;

Â Â Â Â Â  (4) Allowing primary care providers access to data concerning clientsÂ utilization of service from other providers; and

Â Â Â Â Â  (5) Allowing the department the reimbursement flexibility necessary to implement a prospective reimbursement system for hospital care. [1983 c.590 Â§5; 1985 c.747 Â§3; 1991 c.66 Â§27]

Â Â Â Â Â  414.670 Phasing in eligible clients. For the purpose of insuring that a maximum number of eligible persons are served by the Oregon Health Care Cost Containment System through prepaid capitated provider contracts, the Department of Human Services is directed to phase eligible clients into the newly formed systems as rapidly as possible. [1983 c.590 Â§6; 1985 c.747 Â§3a; 1991 c.66 Â§28]

DETERMINATION OF AND PAYMENT FOR ADDITIONAL HEALTH SERVICES

Â Â Â Â Â  414.705 Definitions for ORS 414.705 to 414.750. (1) As used in ORS 414.705 to 414.750, Âhealth servicesÂ means at least so much of each of the following as are approved and funded by the Legislative Assembly:

Â Â Â Â Â  (a) Services required by federal law to be included in the stateÂs medical assistance program in order for the program to qualify for federal funds;

Â Â Â Â Â  (b) Services provided by a physician as defined in ORS 677.010, a nurse practitioner certified under ORS 678.375 or other licensed practitioner within the scope of the practitionerÂs practice as defined by state law, and ambulance services;

Â Â Â Â Â  (c) Prescription drugs;

Â Â Â Â Â  (d) Laboratory and X-ray services;

Â Â Â Â Â  (e) Medical supplies;

Â Â Â Â Â  (f) Mental health services;

Â Â Â Â Â  (g) Chemical dependency services;

Â Â Â Â Â  (h) Emergency dental services;

Â Â Â Â Â  (i) Nonemergency dental services;

Â Â Â Â Â  (j) Provider services, other than services described in paragraphs (a) to (i), (k), (L) and (m) of this subsection, defined by federal law that may be included in the stateÂs medical assistance program;

Â Â Â Â Â  (k) Emergency hospital services;

Â Â Â Â Â  (L) Outpatient hospital services; and

Â Â Â Â Â  (m) Inpatient hospital services.

Â Â Â Â Â  (2) Health services approved and funded under subsection (1) of this section are subject to the prioritized list of health services required in ORS 414.720. [1989 c.836 Â§2; 1991 c.753 Â§4; 2003 c.735 Â§1; 2003 c.810 Â§7]

Â Â Â Â Â  Note: 414.705 to 414.750 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.706 Legislative approval and funding of health services to certain persons. The Legislative Assembly shall approve and fund health services to the following persons:

Â Â Â Â Â  (1) Persons who are categorically needy as described in ORS 414.025 (2)(n) and (o);

Â Â Â Â Â  (2) Pregnant women with incomes no more than 185 percent of the federal poverty guidelines;

Â Â Â Â Â  (3) Persons under 19 years of age with incomes no more than 200 percent of the federal poverty guidelines;

Â Â Â Â Â  (4) Persons described in ORS 414.708; and

Â Â Â Â Â  (5) Persons 19 years of age or older with incomes no more than 100 percent of the federal poverty guidelines who do not have federal Medicare coverage. [2003 c.735 Â§3]

Â Â Â Â Â  Note: 414.706 to 414.709 were added to and made a part of 414.705 to 414.750 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.707 Level of health services provided to certain persons. (1) Subject to funds available:

Â Â Â Â Â  (a) Persons who are categorically needy as described in ORS 414.025 (2)(n) and (o), and persons under 19 years of age and pregnant women who are eligible to receive health services under ORS 414.706, are eligible to receive all the health services approved and funded by the Legislative Assembly.

Â Â Â Â Â  (b) Persons described in ORS 414.708 are eligible to receive the health services described in ORS 414.705 (1)(c), (f) and (g).

Â Â Â Â Â  (c) Persons 19 years of age and older who are eligible to receive health services under ORS 414.706 are eligible to receive the health services described in ORS 414.705 (1)(b) to (m).

Â Â Â Â Â  (2) Persons who are categorically needy as described in ORS 414.025 (2)(n) and (o), and persons under 19 years of age and pregnant women who are eligible to receive health services under ORS 414.706, must be provided, at a minimum, the health services described in ORS 414.705 (1)(a) to (g).

Â Â Â Â Â  (3) Persons 19 years of age and older who are eligible to receive health services under ORS 414.706 must be provided, at a minimum, health services described in ORS 414.705 (1)(b) to (h).

Â Â Â Â Â  (4) Persons described in ORS 414.708 must be provided, at a minimum, the health services described in ORS 414.705 (1)(c).

Â Â Â Â Â  (5) The Department of Human Services shall:

Â Â Â Â Â  (a) Develop at least three benefit packages of provider services to be offered under ORS 414.705 (1)(j); and

Â Â Â Â Â  (b) Define by rule the services to be offered under ORS 414.705 (1)(k).

Â Â Â Â Â  (6) Notwithstanding ORS 414.735, the Legislative Assembly shall adjust health services funded under ORS 414.705 (1) by increasing or reducing benefit packages or health services and, subject to ORS 414.709, by increasing or reducing the population of eligible persons. [2003 c.735 Â§4]

Â Â Â Â Â  Note: See note under 414.706.

Â Â Â Â Â  414.708 Conditions for coverage for certain elderly persons, blind persons or persons who are disabled. (1) A person is eligible to receive the health services described in ORS 414.707 (1)(b) when the person is a resident of this state who:

Â Â Â Â Â  (a) Is 65 years of age or older or is blind or disabled as those terms are defined in ORS 411.704;

Â Â Â Â Â  (b) Has a gross annual income that does not exceed the standard established by the Department of Human Services; and

Â Â Â Â Â  (c) Is not covered under any public or private prescription drug benefit program.

Â Â Â Â Â  (2) A person receiving prescription drug services under ORS 414.707 (1)(b) shall pay up to a percentage of the Medicaid price of the prescription drug established by the department by rule and the dispensing fee. [2003 c.735 Â§11; 2005 c.381 Â§16]

Â Â Â Â Â  Note: See note under 414.706.

Â Â Â Â Â  414.709 Adjustment of population of eligible persons in event of insufficient resources. (1) Except as provided in subsection (2) of this section, if insufficient resources are available during a biennium, the population of eligible persons receiving health services may not be reduced below the population of eligible persons approved and funded in the legislatively adopted budget for the Department of Human Services for the biennium.

Â Â Â Â Â  (2) The Department of Human Services may periodically limit enrollment of persons described in ORS 414.708 in order to stay within the legislatively adopted budget for the department. [2003 c.735 Â§4a]

Â Â Â Â Â  Note: See note under 414.706.

Â Â Â Â Â  414.710 Services available to certain eligible persons. The following services are available to persons eligible for services under ORS 414.025, 414.036, 414.042, 414.065 and 414.705 to 414.750 but such services are not subject to ORS 414.720:

Â Â Â Â Â  (1) Nursing facilities and home- and community-based waivered services funded through the Department of Human Services;

Â Â Â Â Â  (2) Medical assistance to eligible persons who receive assistance under ORS 411.706 or to children described in ORS 414.025 (2)(f), (i), (j), (k) and (m), 418.001 to 418.034, 418.189 to 418.970 and 657A.020 to 657A.460;

Â Â Â Â Â  (3) Institutional, home- and community-based waivered services or community mental health program care for persons with mental retardation, a developmental disability or a severe mental illness and for the treatment of alcohol and drug dependent persons; and

Â Â Â Â Â  (4) Services to children who are wards of the Department of Human Services by order of the juvenile court and services to children and families for health care or mental health care through the department. [1989 c.836 Â§3; 1991 c.67 Â§107; 1991 c.753 Â§5; 1993 c.815 Â§17; 1997 c.581 Â§25; 1999 c.1084 Â§52; 2005 c.381 Â§17]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.712 Medical assistance for certain eligible persons. The Department of Human Services shall provide medical assistance under ORS 414.705 to 414.750 to eligible persons who receive assistance under ORS 411.706 and to children described in ORS 414.025 (2)(f), (i), (j), (k) and (m), 418.001 to 418.034, 418.189 to 418.970 and 657A.020 to 657A.460 and those mental health and chemical dependency services recommended according to standards of medical assistance and according to the schedule of implementation established by the Legislative Assembly. In providing medical assistance services described in ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712, the Department of Human Services shall also provide the following:

Â Â Â Â Â  (1) Ombudsman services for eligible persons who receive assistance under ORS 411.706. With the concurrence of the Governor, the Director of Human Services shall appoint ombudsmen and may terminate an ombudsman. Ombudsmen are under the supervision and control of the director. An ombudsman shall serve as a patientÂs advocate whenever the patient or a physician or other medical personnel serving the patient is reasonably concerned about access to, quality of or limitations on the care being provided by a health care provider. Patients shall be informed of the availability of an ombudsman. Ombudsmen shall report to the Governor in writing at least once each quarter. A report shall include a summary of the services that the ombudsman provided during the quarter and the ombudsmanÂs recommendations for improving ombudsman services and access to or quality of care provided to eligible persons by health care providers.

Â Â Â Â Â  (2) Case management services in each health care provider organization for those eligible persons who receive assistance under ORS 411.706. Case managers shall be trained in and shall exhibit skills in communication with and sensitivity to the unique health care needs of people who receive assistance under ORS 411.706. Case managers shall be reasonably available to assist patients served by the organization with the coordination of the patientÂs health care services at the reasonable request of the patient or a physician or other medical personnel serving the patient. Patients shall be informed of the availability of case managers.

Â Â Â Â Â  (3) A mechanism, established by rule, for soliciting consumer opinions and concerns regarding accessibility to and quality of the services of each health care provider.

Â Â Â Â Â  (4) A choice of available medical plans and, within those plans, choice of a primary care provider.

Â Â Â Â Â  (5) Due process procedures for any individual whose request for medical assistance coverage for any treatment or service is denied or is not acted upon with reasonable promptness. These procedures shall include an expedited process for cases in which a patientÂs medical needs require swift resolution of a dispute. [1991 c.753 Â§14; 1993 c.815 Â§18; 1997 c.581 Â§26; 1999 c.547 Â§7; 1999 c.1084 Â§53; 2003 c.14 Â§Â§193,193a; 2003 c.591 Â§Â§1,2; 2005 c.381 Â§18]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.715 Health Services Commission; confirmation; qualifications; terms; expenses; subcommittees. (1) The Health Services Commission is established, consisting of 11 members appointed by the Governor and confirmed by the Senate. Five members shall be physicians licensed to practice medicine in this state who have clinical expertise in the general areas of obstetrics, perinatal, pediatrics, adult medicine, mental health and chemical dependency, disabilities, geriatrics or public health. One of the physicians shall be a doctor of osteopathy. Other members shall include a public health nurse, a social services worker and four consumers of health care. In making the appointments, the Governor shall consult with professional and other interested organizations.

Â Â Â Â Â  (2) Members of the Health Services Commission shall serve for a term of four years, at the pleasure of the Governor.

Â Â Â Â Â  (3) Members shall receive no compensation for their services, but subject to any applicable state law, shall be allowed actual and necessary travel expenses incurred in the performance of their duties.

Â Â Â Â Â  (4) The commission may establish such subcommittees of its members and other medical, economic or health services advisers as it determines to be necessary to assist the commission in the performance of its duties. [1989 c.836 Â§4; 1991 c.753 Â§12]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.720 Public hearings; public involvement; biennial reports on health services priorities; funding. (1) The Health Services Commission shall conduct public hearings prior to making the report described in subsection (3) of this section. The commission shall solicit testimony and information from advocates representing seniors, persons with disabilities, mental health services consumers and low-income Oregonians, representatives of commercial carriers, representatives of small and large Oregon employers and providers of health care, including but not limited to physicians licensed to practice medicine, dentists, oral surgeons, chiropractors, naturopaths, hospitals, clinics, pharmacists, nurses and allied health professionals.

Â Â Â Â Â  (2) The commission shall actively solicit public involvement in a community meeting process to build a consensus on the values to be used to guide health resource allocation decisions.

Â Â Â Â Â  (3) The commission shall report to the Governor a list of health services ranked by priority, from the most important to the least important, representing the comparative benefits of each service to the entire population to be served. The list submitted by the commission pursuant to this subsection is not subject to alteration by any other state agency. The recommendation may include practice guidelines reviewed and adopted by the commission pursuant to subsection (4) of this section.

Â Â Â Â Â  (4) In order to encourage effective and efficient medical evaluation and treatment, the commission:

Â Â Â Â Â  (a) May include clinical practice guidelines in its prioritized list of services. The commission shall actively solicit testimony and information from the medical community and the public to build a consensus on clinical practice guidelines developed by the commission.

Â Â Â Â Â  (b) Shall consider both the clinical effectiveness and cost-effectiveness of health services in determining their relative importance using peer-reviewed medical literature as defined in ORS 743.695.

Â Â Â Â Â  (5) The commission shall make its report by July 1 of the year preceding each regular session of the Legislative Assembly and shall submit a copy of its report to the Governor, the Speaker of the House of Representatives and the President of the Senate.

Â Â Â Â Â  (6) The commission may alter the list during interim only under the following conditions:

Â Â Â Â Â  (a) Technical changes due to errors and omissions; and

Â Â Â Â Â  (b) Changes due to advancements in medical technology or new data regarding health outcomes.

Â Â Â Â Â  (7) If a service is deleted or added and no new funding is required, the commission shall report to the Speaker of the House of Representatives and the President of the Senate. However, if a service to be added requires increased funding to avoid discontinuing another service, the commission must report to the Emergency Board to request the funding.

Â Â Â Â Â  (8) The report listing services to be provided pursuant to ORS 414.036, 414.042, 414.065, 414.107, 414.705 to 414.725 and 414.735 to 414.750 shall remain in effect from October 1 of the odd-numbered year through September 30 of the next odd-numbered year. [1989 c.836 Â§4a; 1991 c.753 Â§6; 1991 c.916 Â§2a; 1993 c.754 Â§1; 1993 c.815 Â§19; 1997 c.245 Â§2; 2003 c.735 Â§10; 2003 c.810 Â§8]

Â Â Â Â Â  Note: 414.720 was added to and made a part of ORS chapter 414 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.725 Prepaid managed care health services contracts; case management systems; expenditure limitation; state supervision; notice to patient. (1)(a) Pursuant to rules adopted by the Department of Human Services, the department shall execute prepaid managed care health services contracts for health services funded by the Legislative Assembly. The contract must require that all services are provided to the extent and scope of the Health Services CommissionÂs report for each service provided under the contract. The contracts are not subject to ORS chapters 279A and 279B, except ORS 279A.250 to 279A.290 and 279B.235. Notwithstanding ORS 414.720 (8), the rules adopted by the department shall establish timelines for executing the contracts described in this paragraph.

Â Â Â Â Â  (b) It is the intent of ORS 414.705 to 414.750 that the state use, to the greatest extent possible, prepaid managed care health services organizations to provide physical health, dental, mental health and chemical dependency services under ORS 414.705 to 414.750.

Â Â Â Â Â  (c) The department shall solicit qualified providers or plans to be reimbursed for providing the covered services. The contracts may be with hospitals and medical organizations, health maintenance organizations, managed health care plans and any other qualified public or private prepaid managed care health services organization. The department may not discriminate against any contractors that offer services within their providersÂ lawful scopes of practice.

Â Â Â Â Â  (2) The department may institute a fee-for-service case management system or a fee-for-service payment system for the same physical health, dental, mental health or chemical dependency services provided under the health services contracts for persons eligible for health services under ORS 414.705 to 414.750 in designated areas of the state in which a prepaid managed care health services organization is not able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health, dental, mental health or chemical dependency services provided to the enrollee. In addition, the department may make other special arrangements as necessary to increase the interest of providers in participation in the stateÂs managed care system, including but not limited to the provision of stop-loss insurance for providers wishing to limit the amount of risk they wish to underwrite.

Â Â Â Â Â  (3) As provided in subsections (1) and (2) of this section, the aggregate expenditures by the department for health services provided pursuant to ORS 414.705 to 414.750 may not exceed the total dollars appropriated for health services under ORS 414.705 to 414.750.

Â Â Â Â Â  (4) Actions taken by providers, potential providers, contractors and bidders in specific accordance with ORS 414.705 to 414.750 in forming consortiums or in otherwise entering into contracts to provide health care services shall be performed pursuant to state supervision and shall be considered to be conducted at the direction of this state, shall be considered to be lawful trade practices and may not be considered to be the transaction of insurance for purposes of the Insurance Code.

Â Â Â Â Â  (5) Health care providers contracting to provide services under ORS 414.705 to 414.750 shall advise a patient of any service, treatment or test that is medically necessary but not covered under the contract if an ordinarily careful practitioner in the same or similar community would do so under the same or similar circumstances.

Â Â Â Â Â  (6) A prepaid managed care health services organization shall provide information on contacting available providers to an enrollee in writing within 30 days of assignment to the health services organization.

Â Â Â Â Â  (7) Each prepaid managed care health services organization shall provide upon the request of an enrollee or prospective enrollee annual summaries of the organizationÂs aggregate data regarding:

Â Â Â Â Â  (a) Grievances and appeals; and

Â Â Â Â Â  (b) Availability and accessibility of services provided to enrollees.

Â Â Â Â Â  (8) A prepaid managed care health services organization may not limit enrollment in a designated area based on the zip code of an enrollee or prospective enrollee. [1989 c.836 Â§6; 1991 c.753 Â§8; 2003 c.14 Â§194; 2003 c.735 Â§13; 2003 c.794 Â§277; 2003 c.810 Â§4; 2005 c.806 Â§8]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.727 Reimbursement of rural hospitals by prepaid managed care health services organization. (1) A prepaid managed care health services organization, as defined in ORS 414.736, that contracts with the Department of Human Services under ORS 414.725 (1) to provide prepaid managed care health services, including hospital services, shall reimburse Type A and Type B hospitals and rural critical access hospitals, as described in ORS 442.470 and identified by the Office of Rural Health as rural hospitals, fully for the cost of covered services based on the cost-to-charge ratio used for each hospital in setting the capitation rates paid to the prepaid managed care health services organization for the contract period.

Â Â Â Â Â  (2) The department shall base the capitation rates described in subsection (1) of this section on the most recent audited Medicare cost report for Oregon hospitals adjusted to reflect the Medicaid mix of services.

Â Â Â Â Â  (3) This section may not be construed to prohibit a prepaid managed care health services organization and a hospital from mutually agreeing to reimbursement other than the reimbursement specified in subsection (1) of this section.

Â Â Â Â Â  (4) Hospitals reimbursed under subsection (1) of this section are not entitled to any additional reimbursement for services provided. [1997 c.642 Â§2; 1999 c.546 Â§2; 2005 c.806 Â§2]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.728 Reimbursement of rural hospitals by Department of Human Services. For services provided to persons who are entitled to receive medical assistance and whose medical assistance benefits are not administered by a prepaid managed care health services organization, as defined in ORS 414.736, the Department of Human Services shall reimburse Type A and Type B hospitals and rural critical access hospitals, as described in ORS 442.470 and identified by the Office of Rural Health as rural hospitals, fully for the cost of covered services based on the most recent audited Medicare cost report for Oregon hospitals adjusted to reflect the Medicaid mix of services. [2005 c.806 Â§4]

Â Â Â Â Â  414.730 Subcommittee on Mental Health Care and Chemical Dependency. The Health Services Commission shall establish a Subcommittee on Mental Health Care and Chemical Dependency to assist the commission in determining priorities for mental health care and chemical dependency. The subcommittee shall include mental health and chemical dependency professionals who provide inpatient and outpatient mental health and chemical dependency care. [1989 c.836 Â§7; 1995 c.79 Â§209; 2005 c.22 Â§286]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.735 Adjustment of reimbursement in event of insufficient resources; approval of Legislative Assembly or Emergency Board; notice to providers. (1) If insufficient resources are available during a contract period:

Â Â Â Â Â  (a) The population of eligible persons determined by law shall not be reduced.

Â Â Â Â Â  (b) The reimbursement rate for providers and plans established under the contractual agreement shall not be reduced.

Â Â Â Â Â  (2) In the circumstances described in subsection (1) of this section, reimbursement shall be adjusted by reducing the health services for the eligible population by eliminating services in the order of priority recommended by the Health Services Commission, starting with the least important and progressing toward the most important.

Â Â Â Â Â  (3) The Department of Human Services shall obtain the approval of the Legislative Assembly or Emergency Board, if the Legislative Assembly is not in session, before instituting the reductions. In addition, providers contracting to provide health services under ORS 414.705 to 414.750 must be notified at least two weeks prior to any legislative consideration of such reductions. Any reductions made under this section shall take effect no sooner than 60 days following final legislative action approving the reductions. [1989 c.836 Â§8; 1991 c.753 Â§9; 2003 c.14 Â§195]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.736 Definitions. As used in this section and ORS 414.725, 414.737, 414.738, 414.739, 414.740, 414.741, 414.742, 414.743 and 414.744:

Â Â Â Â Â  (1) ÂDesignated areaÂ means a geographic area of the state defined by the Department of Human Services by rule that is served by a prepaid managed care health services organization.

Â Â Â Â Â  (2) ÂFully capitated health planÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that the health services provided under the contract are reasonably accessible to enrollees.

Â Â Â Â Â  (3) ÂPhysician care organizationÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that the health services described in ORS 414.705 (1)(b), (c), (d), (e), (g) and (j) are reasonably accessible to enrollees. A physician care organization may also contract with the department on a prepaid capitated basis to provide the health services described in ORS 414.705 (1)(k) and (L).

Â Â Â Â Â  (4) ÂPrepaid managed care health services organizationÂ means a managed physical health, dental, mental health or chemical dependency organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725. A prepaid managed care health services organization may be a dental care organization, fully capitated health plan, physician care organization, mental health organization or chemical dependency organization. [2003 c.810 Â§2]

Â Â Â Â Â  Note: 414.736 to 414.744 were added to and made a part of 414.705 to 414.750 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.737 Mandatory enrollment in prepaid managed care health services organization. (1) Except as provided in subsections (2) and (3) of this section, a person who is eligible for or receiving physical health, dental, mental health or chemical dependency services under ORS 414.705 to 414.750 must be enrolled in the prepaid managed care health services organizations to receive the health services for which the person is eligible.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is a noncitizen and who is eligible only for labor and delivery services and emergency treatment services;

Â Â Â Â Â  (b) A person who is an American Indian and Alaskan Native beneficiary; and

Â Â Â Â Â  (c) A person whom the department may by rule exempt from the mandatory enrollment requirement of subsection (1) of this section, including but not limited to:

Â Â Â Â Â  (A) A person who is also eligible for Medicare;

Â Â Â Â Â  (B) A woman in her third trimester of pregnancy at the time of enrollment;

Â Â Â Â Â  (C) A person under 19 years of age who has been placed in adoptive or foster care out of state;

Â Â Â Â Â  (D) A person under 18 years of age who is medically fragile and who has special health care needs; and

Â Â Â Â Â  (E) A person with major medical coverage.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a person who resides in a designated area in which a prepaid managed care health services organization providing physical health, dental, mental health or chemical dependency services is not able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health, dental, mental health or chemical dependency services provided to the enrollee.

Â Â Â Â Â  (4) As used in this section, ÂAmerican Indian and Alaskan Native beneficiaryÂ means:

Â Â Â Â Â  (a) A member of a federally recognized Indian tribe, band or group;

Â Â Â Â Â  (b) An Eskimo or Aleut or other Alaskan Native enrolled by the United States Secretary of the Interior pursuant to the Alaska Native Claims Settlement Act, 43 U.S.C. 1601; or

Â Â Â Â Â  (c) A person who is considered by the United States Secretary of the Interior to be an Indian for any purpose. [2003 c.810 Â§3]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.738 Use of physician care organizations. (1) If the Department of Human Services has not been able to contract with the fully capitated health plan or plans in a designated area, the department may contract with a physician care organization in the designated area.

Â Â Â Â Â  (2) The Office for Oregon Health Policy and Research shall develop criteria that the department shall consider when determining the circumstances under which the department may contract with a physician care organization. The criteria developed by the office shall include but not be limited to the following:

Â Â Â Â Â  (a) The physician care organization must be able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health services provided to the enrollee;

Â Â Â Â Â  (b) The contract with a physician care organization does not threaten the financial viability of other fully capitated health plans in the designated area; and

Â Â Â Â Â  (c) The contract with a physician care organization must be consistent with the legislative intent of using prepaid managed care health services organizations to provide services under ORS 414.705 to 414.750. [2003 c.810 Â§5]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.739 Circumstances under which fully capitated health plan may contract as physician care organization. (1) A fully capitated health plan may apply to the Department of Human Services to contract with the department as a physician care organization rather than as a fully capitated health plan to provide services under ORS 414.705 to 414.750.

Â Â Â Â Â  (2) The Office for Oregon Health Policy and Research shall develop the criteria that the department must use to determine the circumstances under which the department may accept an application by a fully capitated health plan to contract as a physician care organization. The criteria developed by the office shall include but not be limited to the following:

Â Â Â Â Â  (a) The fully capitated health plan must show documented losses due to hospital risk and must show due diligence in managing those risks; and

Â Â Â Â Â  (b) Contracting as a physician care organization is financially viable for the fully capitated health plan. [2003 c.810 Â§5a]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.740 Contracts with certain prepaid group practice health plan. (1) Notwithstanding ORS 414.738 (1), the Department of Human Services shall contract under ORS 414.725 with a prepaid group practice health plan that serves at least 200,000 members in this state and that has been issued a certificate of authority by the Department of Consumer and Business Services as a health care service contractor to provide health services as described in ORS 414.705 (1)(b), (c), (d), (e), (g) and (j). A health plan may also contract with the Department of Human Services on a prepaid capitated basis to provide the health services described in ORS 414.705 (1)(k) and (L). The Department of Human Services may accept financial contributions from any public or private entity to help implement and administer the contract. The Department of Human Services shall seek federal matching funds for any financial contributions received under this section.

Â Â Â Â Â  (2) In a designated area, in addition to the contract described in subsection (1) of this section, the Department of Human Services shall contract with prepaid managed care health services organizations to provide health services under ORS 414.705 to 414.750. [2003 c.810 Â§6]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.741 Determination of benchmarks for setting per capita rates. (1) The Health Services Commission shall retain an actuary to determine the benchmark for setting per capita rates necessary to reimburse prepaid managed care health services organizations and fee-for-service providers for the cost of providing health services under ORS 414.705 to 414.750.

Â Â Â Â Â  (2) The actuary retained by the commission shall use the following information to determine the benchmark for setting per capita rates:

Â Â Â Â Â  (a) For hospital services, the most recently available Medicare cost reports for Oregon hospitals;

Â Â Â Â Â  (b) For services of physicians licensed under ORS chapter 677 and other health professionals using procedure codes, the Medicare Resource Based Relative Value system conversion rates for Oregon;

Â Â Â Â Â  (c) For prescription drugs, the most recent payment methodologies in the fee-for-service payment system for the Oregon Health Plan;

Â Â Â Â Â  (d) For durable medical equipment and supplies, 80 percent of the Medicare allowable charge for purchases and rentals;

Â Â Â Â Â  (e) For dental services, the most recent payment rates obtained from dental care organization encounter data; and

Â Â Â Â Â  (f) For all other services not listed in paragraphs (a) to (e) of this subsection:

Â Â Â Â Â  (A) The Medicare maximum allowable charge, if available; or

Â Â Â Â Â  (B) The most recent payment rates obtained from the data available under subsection (3) of this section.

Â Â Â Â Â  (3) The actuary shall use the most current encounter data and the most current fee-for-service data that is available, reasonable trends for utilization and cost changes to the midpoint of the next biennium, appropriate differences in utilization and cost based on geography, state and federal mandates and other factors that, in the professional judgment of the actuary, are relevant to the fair and reasonable estimation of costs. The Department of Human Services shall provide the actuary with the data and information in the possession of the department or contractors of the department reasonably necessary to develop a benchmark for setting per capita rates.

Â Â Â Â Â  (4) The commission shall report the benchmark per capita rates developed under this section to the Director of the Oregon Department of Administrative Services, the Director of Human Services and the Legislative Fiscal Officer no later than August 1 of every even-numbered year.

Â Â Â Â Â  (5) The Department of Human Services shall retain an actuary to determine:

Â Â Â Â Â  (a) Per capita rates for health services that the department shall use to develop the departmentÂs proposed biennial budget; and

Â Â Â Â Â  (b) Capitation rates to reimburse physician care organizations for the cost of providing health services under ORS 414.705 to 414.750 using the same methodologies used to develop capitation rates for fully capitated health plans. The rates may not advantage or disadvantage fully capitated health plans for similar services.

Â Â Â Â Â  (6) The Department of Human Services shall submit to the Legislative Assembly no later than February 1 of every odd-numbered year a report comparing the per capita rates for health services on which the proposed budget of the department is based with the rates developed by the actuary retained by the Health Services Commission. If the rates differ, the department shall disclose, by provider categories described in subsection (2) of this section, the amount of and reason for each variance. [2003 c.810 Â§9]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.742 Payment for mental health drugs. The Department of Human Services may not establish capitation rates that include payment for mental health drugs. The department shall reimburse pharmacy providers for mental health drugs only on a fee-for-service payment basis. [2003 c.810 Â§11]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.743 Payment of inpatient and outpatient hospital services; rules. (1) As used in this section, Âfully capitated health planÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that all health services described in ORS 414.705 are reasonably accessible to enrollees.

Â Â Â Â Â  (2) A fully capitated health plan that does not have a contract with a hospital to provide inpatient or outpatient hospital services under ORS 414.705 to 414.750 must pay for hospital services as follows:

Â Â Â Â Â  (a) For inpatient hospital services, based on the capitation rates developed for the budget period, at the level of the statewide average unit cost, multiplied by the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (b) For outpatient hospital services, based on the capitation rates developed for the budget period, at the level of charges multiplied by the statewide average cost-to-charge ratio, the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (3) A hospital that does not have a contract with a fully capitated health plan to provide inpatient or outpatient hospital services under ORS 414.705 to 414.750 must accept payment for hospital services as follows:

Â Â Â Â Â  (a) For inpatient hospital services, based on the capitation rates developed for the budget period, at the level of the statewide average unit cost, multiplied by the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (b) For outpatient hospital services, based on the capitation rates developed for the budget period, at the level of charges multiplied by the statewide average cost-to-charge ratio, the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (4) This section does not apply to type A and type B hospitals, as described in ORS 442.470, and rural critical access hospitals, as defined in ORS 315.613.

Â Â Â Â Â  (5) The Department of Human Services shall adopt rules to implement and administer this section. [Subsection (1) of 2003 Edition enacted as 2003 c.735 Â§16(1); subsections (2) to (5) of 2003 Edition enacted as 2003 c.735 Â§16(2) to (5) and 2003 c.810 Â§12(1) to (4)]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.744 Pharmacy benefit manager to manage prescription drug benefits. (1) Subject to the provisions of subsection (4) of this section, the Department of Human Services shall contract with a pharmacy benefit manager to manage prescription drug benefits for the medical assistance program. The pharmacy benefit manager shall purchase prescription drugs in bulk or reimburse pharmacies for prescription drugs prescribed for eligible persons in the medical assistance program.

Â Â Â Â Â  (2) The pharmacy benefit manager shall establish two programs for the medical assistance program. One program shall purchase prescription drugs for or reimburse fully capitated health plans that use the pharmacy benefit manager under contract with the department. The second program shall reimburse fee-for-service pharmacy providers directly or provide for payment by the Department of Human Services.

Â Â Â Â Â  (3) Fully capitated health plans may use the pharmacy benefit manager under contract with the department under subsection (1) of this section.

Â Â Â Â Â  (4) In awarding a contract under this section, the department must ensure that the contractor has the capacity and competence to administer the services and that the contract is cost-neutral to the department.

Â Â Â Â Â  (5) ORS 414.325 and 414.334 apply to the management of prescription drug benefits under this section. [2003 c.810 Â§13]

Â Â Â Â Â  Note: 414.744 becomes operative the day after the date the Department of Human Services receives the necessary waivers from the Centers for Medicare and Medicaid Services. See section 18, chapter 810, Oregon Laws 2003.

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.745 Liability of health care providers and plans. Any health care provider or plan contracting to provide services to the eligible population under ORS 414.705 to 414.750 shall not be subject to criminal prosecution, civil liability or professional disciplinary action for failing to provide a service which the Legislative Assembly has not funded or has eliminated from its funding pursuant to ORS 414.735. [1989 c.836 Â§10; 1991 c.753 Â§10]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.747 Supplemental rebates from pharmaceutical manufacturers. (1) The Department of Human Services shall negotiate and enter into agreements with pharmaceutical manufacturers for supplemental rebates that are in addition to the discount required under federal law to participate in the medical assistance program.

Â Â Â Â Â  (2) The department may participate in a multistate prescription drug purchasing pool for the purpose of negotiating supplemental rebates.

Â Â Â Â Â  (3) ORS 414.325 and 414.334 apply to prescription drugs purchased for the medical assistance program under this section. [2003 c.810 Â§15]

Â Â Â Â Â  Note: 414.747 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.750 Authority of Legislative Assembly to authorize services for other persons. Nothing in ORS 414.036 and 414.705 to 414.750 is intended to limit the authority of the Legislative Assembly to authorize services for persons whose income exceeds 100 percent of the federal poverty level for whom federal medical assistance matching funds are available if state funds are available therefor. [1989 c.836 Â§18; 1991 c.753 Â§11]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.751 Office for Oregon Health Policy and Research Advisory Committee. (1) There is established in the Office for Oregon Health Policy and Research the Office for Oregon Health Policy and Research Advisory Committee composed of members appointed by the Governor. Members shall include:

Â Â Â Â Â  (a) Representatives of managed care health services organizations under contract with the Department of Human Services pursuant to ORS 414.725 and serving primarily rural areas of the state;

Â Â Â Â Â  (b) Representatives of managed care health services organizations under contract with the Department of Human Services pursuant to ORS 414.725 and serving primarily urban areas of the state;

Â Â Â Â Â  (c) Representatives of medical organizations representing health care providers under contract with managed care health services organizations pursuant to ORS 414.725 who serve patients in both rural and urban areas of the state;

Â Â Â Â Â  (d) One representative from Type A hospitals and one representative from Type B hospitals; and

Â Â Â Â Â  (e) Representatives of the Department of Human Services.

Â Â Â Â Â  (2) Members of the advisory committee shall not be entitled to compensation or per diem. [1997 c.683 Â§35; 2001 c.69 Â§2]

Â Â Â Â Â  Note: 414.751 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PAYMENT OF MEDICAL EXPENSES OF PERSON IN CUSTODY OF LAW ENFORCEMENT OFFICER

Â Â Â Â Â  414.805 Liability of individual for medical services received while in custody of law enforcement officer. (1) An individual who receives medical services while in the custody of a law enforcement officer is liable:

Â Â Â Â Â  (a) To the provider of the medical services for the charges and expenses therefor; and

Â Â Â Â Â  (b) To the Department of Human Services for any charges or expenses paid by the Department of Human Services out of the Law Enforcement Medical Liability Account for the medical services.

Â Â Â Â Â  (2) A person providing medical services to an individual described in subsection (1)(a) of this section shall first make reasonable efforts to collect the charges and expenses thereof from the individual before seeking to collect them from the Department of Human Services out of the Law Enforcement Medical Liability Account.

Â Â Â Â Â  (3)(a) If the provider has not been paid within 45 days of the date of the billing, the provider may bill the Department of Human Services who shall pay the account out of the Law Enforcement Medical Liability Account.

Â Â Â Â Â  (b) A bill submitted to the Department of Human Services under this subsection must be accompanied by evidence documenting that:

Â Â Â Â Â  (A) The provider has billed the individual or the individualÂs insurer or health care contractor for the charges or expenses owed to the provider; and

Â Â Â Â Â  (B) The provider has made a reasonable effort to collect from the individual or the individualÂs insurer or health care contractor the charges and expenses owed to the provider.

Â Â Â Â Â  (c) If the provider receives payment from the individual or the insurer or health care contractor after receiving payment from the Department of Human Services, the provider shall repay the department the amount received from the public agency less any difference between payment received from the individual, insurer or contractor and the amount of the billing.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂLaw enforcement officerÂ means an officer who is commissioned and employed by a public agency as a peace officer to enforce the criminal laws of this state or laws or ordinances of a public agency.

Â Â Â Â Â  (b) ÂPublic agencyÂ means the state, a city, port, school district, mass transit district or county. [1991 c.778 Â§7]

Â Â Â Â Â  Note: 414.805 to 414.815 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.807 Department to pay for medical services related to law enforcement activity; certification of injury. (1)(a) When charges and expenses are incurred for medical services provided to an individual for injuries related to law enforcement activity and subject to the availability of funds in the account, the cost of such services shall be paid by the Department of Human Services out of the Law Enforcement Medical Liability Account established in ORS 414.815 if the provider of the medical services has made all reasonable efforts to collect the amount, or any part thereof, from the individual who received the services.

Â Â Â Â Â  (b) When a law enforcement agency involved with an injury certifies that the injury is related to law enforcement activity, the Department of Human Services shall pay the provider:

Â Â Â Â Â  (A) If the provider is a hospital, in accordance with current fee schedules established by the Director of the Department of Consumer and Business Services for purposes of workersÂ compensation under ORS 656.248; or

Â Â Â Â Â  (B) If the provider is other than a hospital, 75 percent of the customary and usual rates for the services.

Â Â Â Â Â  (2) After the injured person is incarcerated and throughout the period of incarceration, the Department of Human Services shall continue to pay, out of the Law Enforcement Medical Liability Account, charges and expenses for injuries related to law enforcement activities as provided in subsection (1) of this section. Upon release of the injured person from actual physical custody, the Law Enforcement Medical Liability Account is no longer liable for the payment of medical expenses of the injured person.

Â Â Â Â Â  (3) If the provider of medical services has filed a medical services lien as provided in ORS 87.555, the Department of Human Services shall be subrogated to the rights of the provider to the extent of payments made by the Department of Human Services to the provider for the medical services. The Department of Human Services may foreclose the lien as provided in ORS 87.585.

Â Â Â Â Â  (4) The Department of Human Services shall deposit in the Law Enforcement Medical Liability Account all moneys received by the department from:

Â Â Â Â Â  (a) Providers of medical services as repayment;

Â Â Â Â Â  (b) Individuals whose medical expenses were paid by the department under this section; and

Â Â Â Â Â  (c) Foreclosure of a lien as provided in subsection (3) of this section.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂInjuries related to law enforcement activityÂ means injuries sustained prior to booking, citation in lieu of arrest or release instead of booking that occur during and as a result of efforts by a law enforcement officer to restrain or detain, or to take or retain custody of, the individual.

Â Â Â Â Â  (b) ÂLaw enforcement officerÂ has the meaning given that term in ORS 414.805. [1991 c.778 Â§2; 1993 c.196 Â§9]

Â Â Â Â Â  Note: See note under 414.805.

Â Â Â Â Â  414.810 [Formerly 414.040; renumbered 566.310]

Â Â Â Â Â  414.815 Law Enforcement Medical Liability Account; limited liability; rules; report. (1) The Law Enforcement Medical Liability Account is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account. The moneys in the Law Enforcement Medical Liability Account are appropriated continuously to the Department of Human Services to pay expenses in administering the account and paying claims out of the account as provided in ORS 414.807.

Â Â Â Â Â  (2) The liability of the Law Enforcement Medical Liability Account is limited to funds accrued to the account from assessments collected under ORS 137.309 (6), (8) or (9), or collected from individuals under ORS 414.805.

Â Â Â Â Â  (3) The Department of Human Services may contract with persons experienced in medical claims processing to provide claims processing for the account.

Â Â Â Â Â  (4) The Department of Human Services shall adopt rules to implement administration of the Law Enforcement Medical Liability Account including, but not limited to, rules that establish reasonable deadlines for submission of claims.

Â Â Â Â Â  (5) Each biennium, the Department of Human Services shall submit a report to the Legislative Assembly regarding the status of the Law Enforcement Medical Liability Account. Within 30 days of the convening of each regular legislative session, the department shall submit the report to the chair of the Senate Judiciary Committee and the chair of the House Judiciary Committee. The report shall include, but is not limited to, the number of claims submitted and paid during the biennium and the amount of money in the fund at the time of the report. [1991 c.778 Â§1; 1993 c.196 Â§10; 1999 c.1051 Â§256; 2005 c.804 Â§8]

Â Â Â Â Â  Note: See note under 414.805.

Â Â Â Â Â  414.820 [Formerly 414.050; renumbered 566.320]

EXPANSION OF OREGON HEALTH PLAN

Â Â Â Â Â  414.821 [2001 c.898 Â§1; 2003 c.14 Â§196; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.823 [2001 c.898 Â§2; 2003 c.14 Â§197; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.825 Policy. It is the policy of the State of Oregon that:

Â Â Â Â Â  (1) The state, in partnership with the private sector, move toward providing affordable access to basic health care services for OregonÂs low-income, uninsured children and families;

Â Â Â Â Â  (2) Subject to funds available, the state provide subsidies to low-income Oregonians, using federal and state resources, to make health care services affordable to OregonÂs low-income, uninsured children and families and that those subsidies should encourage the shared responsibility of employers and individuals in a public-private partnership;

Â Â Â Â Â  (3) The respective roles and responsibilities of government, employers, providers, individuals and the health care delivery system be clearly defined;

Â Â Â Â Â  (4) All public subsidies be clearly defined and based on an individualÂs ability to pay, not exceeding the cost of purchasing a basic package of health care services, except for those individuals with the greatest medical needs; and

Â Â Â Â Â  (5) The health care delivery system encourage the use of evidence-based health care services, including appropriate education, early intervention and prevention, and procedures that are effective and appropriate in producing good health. [2001 c.898 Â§3; 2003 c.14 Â§198]

Â Â Â Â Â  Note: 414.825, 414.831 and 431.839 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.827 [2001 c.898 Â§4; 2003 c.14 Â§199; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.829 [2001 c.898 Â§5; 2003 c.14 Â§200; repealed by 2003 c.684 Â§13 and 2003 c.735 Â§5]

Â Â Â Â Â  414.830 [Formerly 414.060; renumbered 566.330]

Â Â Â Â Â  414.831 Family Health Insurance Assistance Program. The Office of Private Health Partnerships shall focus on expanding group coverage provided by the Family Health Insurance Assistance Program. [2001 c.898 Â§5a; 2003 c.14 Â§201; 2003 c.684 Â§6; 2005 c.744 Â§37]

Â Â Â Â Â  Note: See note under 414.825.

Â Â Â Â Â  414.833 [2001 c.898 Â§6; 2003 c.14 Â§202; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.834 [2001 c.898 Â§7; 2003 c.14 Â§203; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.835 [2001 c.898 Â§8; 2003 c.14 Â§204; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.837 [2001 c.898 Â§10; 2003 c.14 Â§205; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.839 Subsidies for health insurance coverage. (1) Subject to funds available, the Department of Human Services may provide public subsidies for the purchase of health insurance coverage provided by public programs or private insurance, including but not limited to the Family Health Insurance Assistance Program, for currently uninsured individuals based on incomes up to 200 percent of the federal poverty level. The objective is to create a transition from dependence on public programs to privately financed health insurance.

Â Â Â Â Â  (2) Public subsidies shall apply only to health benefit plans that meet or exceed the basic benchmark health benefit plan or plans established under ORS 735.733.

Â Â Â Â Â  (3) Cost-sharing shall be permitted and structured in such a manner to encourage appropriate use of preventive care and avoidance of unnecessary services.

Â Â Â Â Â  (4) Cost-sharing shall be based on an individualÂs ability to pay and may not exceed the cost of purchasing a plan.

Â Â Â Â Â  (5) The state may pay a portion of the cost of the subsidy, based on the individualÂs income and other resources. [2001 c.898 Â§11; 2003 c.14 Â§206; 2003 c.684 Â§7; 2003 c.735 Â§9]

Â Â Â Â Â  Note: See note under 414.825.

Â Â Â Â Â  Note: Sections 10, 10a, 12a and 12b, chapter 810, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 10. (1) Subject to the provisions of subsections (2) to (6) of this section, the Department of Human Services shall contract with fully capitated health plans to provide administrative services as follows for eligible persons who receive one or more health services as defined in ORS 414.705 on a fee-for-service payment basis:

Â Â Â Â Â  (a) Prescription drug management services for all prescription drugs except mental health drugs;

Â Â Â Â Â  (b) Inpatient and outpatient hospital services;

Â Â Â Â Â  (c) Utilization of nonemergency medical transportation in designated areas where transportation brokerage services are not available; and

Â Â Â Â Â  (d) Durable medical equipment and supplies.

Â Â Â Â Â  (2) The department shall contract with one or more fully capitated health plans in a designated area to provide administrative services to eligible persons who are receiving health services on a fee-for-service payment basis. If the department is not able to contract with a fully capitated health plan in a designated area, the department may contract with a plan that serves another designated area. If the department is not able to contract with any plan, the department may contract with a third party to provide administrative services.

Â Â Â Â Â  (3) In awarding a contract, the department must ensure that the contract is cost-neutral to the department and that the contractor has the capacity and competence to provide administrative services for the additional persons.

Â Â Â Â Â  (4) ORS 414.325 and 414.334 apply to prescription drug management services provided under subsection (1)(a) of this section.

Â Â Â Â Â  (5) This section does not apply to institutional pharmacies that dispense prescription drugs on a fee-for-service payment basis to residents of nursing facilities and community-based residential facilities.

Â Â Â Â Â  (6) Notwithstanding subsection (1)(a) of this section, the department may contract with a fully capitated health plan or a mental health organization to provide administrative services related to mental health drugs. A fully capitated health plan or a mental health organization that contracts with the department under this subsection shall develop and implement local or regional drug management strategies that require the collaboration of fully capitated health plans or mental health organizations in the designated area that are not a party to the contract.

Â Â Â Â Â  (7) The department shall adopt rules to implement this section, including but not limited to defining eligible persons who are exempt from the provisions of this section. [2003 c.810 Â§10]

Â Â Â Â Â  Note: Section 10, chapter 810, Oregon Laws 2003, becomes operative the day after the date the Department of Human Services receives the necessary waivers from the Centers for Medicare and Medicaid Services. See section 18, chapter 810, Oregon Laws 2003.

Â Â Â Â Â  Sec. 10a. Section 10 of this 2003 Act is repealed on January 2, 2008. [2003 c.810 Â§10a]

Â Â Â Â Â  Sec. 12a. A fully capitated health plan or a physician care organization that offers enrollees the option of obtaining prescription drugs through a mail-order pharmacy may use the same mail-order pharmacy used by the Department of Human Services for the departmentÂs mail-order pharmacy program. [2003 c.810 Â§12a]

Â Â Â Â Â  Sec. 12b. Section 12a of this 2003 Act is repealed on January 2, 2008. [2003 c.810 Â§12b]

Â Â Â Â Â  414.840 [Formerly 414.070; renumbered 566.340]

Â Â Â Â Â  414.850 [Formerly 414.080; renumbered 566.350]

Â Â Â Â Â  414.860 [Formerly 414.090; renumbered 566.360]

_______________



Chapter 415

Chapter 415 (Former Provisions) - Alien and Nonresident Public Charges

ALIEN AND NONRESIDENT PUBLIC CHARGES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

415.010 [Amended by 1957 c.388 §1; repealed by 1985 c.511 §1]

415.020 [Repealed by 1957 c.388 §17]

415.030 [Amended by 1983 c.179 §1; repealed by 1985 c.511 §1]

415.040 [Amended by 1983 c.179 §2; repealed by 1985 c.511 §1]

415.050 [Repealed by 1983 c.179 §3]

415.060 [Amended by 1957 c.388 §2; 1969 c.597 §59; repealed by 1985 c.511 §1]

415.070 [Repealed by 1957 c.388 §3 (415.090 enacted in lieu of 415.070)]

415.080 [Repealed by 1957 c.388 §17]

415.090 [1957 c.388 §4 (enacted in lieu of 415.070); repealed by 1985 c.511 §1]

415.110 [Amended by 1957 c.388 §16; repealed by 1985 c.511 §1]

415.120 [Repealed by 1985 c.511 §1]

415.990 [Repealed by 1957 c.388 §17]

_______________



Chapter 416

Chapter 416 Â Recovery of Assistance Payments

2005 EDITION

RECOVERY OF ASSISTANCE PAYMENTS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

RECOVERY FROM ESTATES

416.310Â Â Â Â  Estate of deceased person liable for aid received; relatives not relieved from obligation of support

416.320Â Â Â Â  Manner of approval and payment of county claims against estate

416.340Â Â Â Â  Collection of claim against estate of deceased; waiver of claim

PARENTAL RESPONSIBILITY FOR DEPENDENT CHILDREN

416.400Â Â Â Â  Definitions for ORS 416.400 to 416.465

416.405Â Â Â Â  Policy

416.407Â Â Â Â  Parties to support proceedings; notice

416.415Â Â Â Â  Notice and finding of financial responsibility; request for hearing; order

416.417Â Â Â Â  When order of support contingent on child residing in state financed or supported residence

416.419Â Â Â Â  Tribunals for establishment of paternity or for child support order

416.422Â Â Â Â  Past support; consolidation in court proceeding

416.425Â Â Â Â  Motions to modify financial responsibility orders; service

416.427Â Â Â Â  Hearings procedure; parties; enforcement of order; appeal of order

416.429Â Â Â Â  Notice of intent to establish and enforce arrearages; request for hearing; order

416.430Â Â Â Â  Establishing paternity of child; certification of paternity issue to circuit court

416.435Â Â Â Â  Certification of paternity issue to circuit or juvenile court; trial

416.440Â Â Â Â  Filing order with court; order effective as circuit court judgment

416.443Â Â Â Â  Reopening issue of paternity; order

416.448Â Â Â Â  Multiple child support judgments

416.450Â Â Â Â  Preventing transfer of assets to evade compliance with order

416.455Â Â Â Â  Authority of administrator and administrative law judge; rules

416.460Â Â Â Â  Expeditious court hearings

416.465Â Â Â Â  Relief from compliance with order

YOUTH OFFENDERS

416.480Â Â Â Â  Definitions for ORS 416.480 to 416.486

416.483Â Â Â Â  Order for support of youth offender or other offender

416.486Â Â Â Â  Youth authority may enter into agreements for support enforcement services

LIEN ON RECIPIENTÂS CLAIM FOR DAMAGES FOR PERSONAL INJURIES

416.510Â Â Â Â  Definitions for ORS 416.510 to 416.610

416.520Â Â Â Â  Claim for damages for personal injuries not grounds for denying assistance

416.530Â Â Â Â  Notice of claim to department or prepaid managed care health services organization

416.540Â Â Â Â  Lien of department; assignment of lien to prepaid managed care health services organization

416.550Â Â Â Â  Procedure to perfect lien

416.560Â Â Â Â  Form of notice of lien

416.570Â Â Â Â  Notice to department when judgment rendered or claim settled; statement by department of amount of lien

416.580Â Â Â Â  Payment in satisfaction of lien

416.590Â Â Â Â  Procedure when recipient is minor

416.600Â Â Â Â  Release of portion of lien in certain cases

416.610Â Â Â Â  Action against recipient who fails to notify department or prepaid managed care health services organization of claim

MISCELLANEOUS PROVISIONS

416.810Â Â Â Â  Disposition of reimbursements for public assistance granted

416.820Â Â Â Â  Acceptance and disbursement of gifts for support of certain persons

416.830Â Â Â Â  Acceptance and disbursement of gifts for public assistance

PENALTIES

416.990Â Â Â Â  Penalties

Â Â Â Â Â  416.010 [1961 c.605 Â§2; 1969 c.597 Â§250; 1971 c.407 Â§1; 1995 c.79 Â§210; repealed by 2001

c.900 Â§261]

Â Â Â Â Â  416.020 [Formerly 411.410; 1971 c.480 Â§3; 1971 c.779 Â§49; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.030 [Formerly 411.420; 1967 c.549 Â§7; 1971 c.125 Â§1; 1971 c.750 Â§5; 1999 c.59 Â§108; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.035 [1971 c.750 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.040 [1961 c.605 Â§6; subsection (4) enacted as 1963 c.499 Â§8; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.050 [1961 c.605 Â§7; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.055 [1971 c.480 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.060 [Formerly 411.425; repealed by 1971 c.651 Â§1 (416.061 enacted in lieu of 416.060)]

Â Â Â Â Â  416.061 [1971 c.651 Â§2 (enacted in lieu of 416.060); repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.070 [1961 c.605 Â§16; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.080 [Formerly 411.440 and then 411.428; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.090 [Formerly 411.450 and then 411.434; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.100 [Formerly 411.460 and then 411.438; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.110 [Formerly 411.441; 1979 c.562 Â§14; 1983 c.740 Â§141; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.120 [Formerly 411.442; subsection (4) enacted as 1961 c.605 Â§15; 1971 c.734 Â§46; 1999 c.849 Â§Â§75,76; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.130 [Formerly 411.444; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.140 [Formerly 411.446; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  416.145 [1971 c.734 Â§48; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.150 [1961 c.605 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  416.160 [1961 c.605 Â§14; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  416.170 [Formerly 411.448; 1975 c.146 Â§5; 1983 c.696 Â§19; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.180 [Formerly 411.452; 1993 c.223 Â§10; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.190 [Formerly 411.454; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.200 [Formerly 411.456; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.210 [Formerly 411.458; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.220 [1961 c.605 Â§19; 1971 c.779 Â§50; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.230 [Formerly 411.462; 1971 c.407 Â§2; repealed by 1979 c.690 Â§19]

Â Â Â Â Â  416.240 [Formerly 411.464; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.250 [Formerly 411.466; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.260 [Formerly 411.470; 1969 c.45 Â§2; 1971 c.418 Â§13; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.270 [Formerly 411.474; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.280 [Formerly part of 414.105; repealed by 2001 c.900 Â§261]

RECOVERY FROM ESTATES

Â Â Â Â Â  416.310 Estate of deceased person liable for aid received; relatives not relieved from obligation of support. (1) Except as otherwise provided by ORS 411.708, the estate of every deceased person who received aid from the state or any county or whose burial expenses have been paid by the state or any county, other than aid received pursuant to ORS 418.040, 444.120 or 444.220, is liable for the actual cost of such aid so rendered or the actual expenses of such burial. The state or the county shall have a just and valid claim against such estate therefor.

Â Â Â Â Â  (2) Nothing in this section relieves the parents, children, brothers or sisters of any needy person from their obligation to support such person, or prevents the county court from recovering for such support.

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any aid from the estate or surviving spouse of a recipient to the extent that the need for aid resulted from a crime committed against the recipient. [Formerly 411.480; 1985 c.522 Â§5; 1993 c.249 Â§6; 2005 c.381 Â§25]

Â Â Â Â Â  416.320 Manner of approval and payment of county claims against estate. All claims of the type mentioned in ORS 416.310 shall be itemized and verified by the county clerk and presented by the county clerk to the administrator or executor of the estate; except that the claims shall be verified by the county accountant in counties having a county accountant authorized by ORS chapter 210. The claims shall be approved and paid by the administrator or executor in the manner and in the order of preference provided by law for approval and payment of claims and charges against estates of deceased persons. [Formerly 411.490; 1983 c.310 Â§19]

Â Â Â Â Â  416.330 [Formerly 411.500; repealed by 1983 c.537 Â§7]

Â Â Â Â Â  416.340 Collection of claim against estate of deceased; waiver of claim. (1) With respect to any claim which the Department of Human Services may have against the estate of a deceased person, the Department of Human Services may, subject to such terms as it may prescribe in any such case:

Â Â Â Â Â  (a) Secure payment of such claim in whole or in part by the acceptance of assignments, conveyances, notes, mortgages and other transfers of property or interests therein.

Â Â Â Â Â  (b) Waive such claim to the extent that the Department of Human Services finds that the enforcement thereof would tend to defeat the purpose of the public assistance laws.

Â Â Â Â Â  (2) To the extent that the need for aid resulted from a crime committed against the recipient, a claim for recovery of the amount of such aid defeats the purpose of the public assistance laws. [1963 c.114 Â§2; 1985 c.522 Â§6]

PARENTAL RESPONSIBILITY FOR DEPENDENT CHILDREN

Â Â Â Â Â  416.400 Definitions for ORS 416.400 to 416.465. As used in ORS 416.400 to 416.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (2) ÂCourtÂ means any circuit court of this state and any court in another state having jurisdiction to determine the liability of persons for the support of another person.

Â Â Â Â Â  (3) ÂCourt orderÂ means any judgment or order of any Oregon court that orders payment of a set or determinable amount of support money by the subject parent and does not include an order or judgment in any proceeding in which the court did not order support.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Justice of this state or its equivalent in any other state from which a written request for establishment or enforcement of a support obligation is received under ORS 416.415.

Â Â Â Â Â  (5) ÂDependent childÂ means any person under the age of 18 who is not otherwise emancipated, self-supporting, married or a member of the Armed Forces of the United States. ÂDependent childÂ also means a child attending school as defined in ORS 107.108.

Â Â Â Â Â  (6) ÂOfficeÂ means the office of the Division of Child Support or the office of the district attorney.

Â Â Â Â Â  (7) ÂParentÂ means the natural or adoptive father or mother of a dependent child or youth offender. ÂParentÂ also means stepparent when the person has an obligation to support a dependent child under ORS 108.045.

Â Â Â Â Â  (8) ÂPast supportÂ means the amount of child support that could have been ordered and accumulated as arrears against a parent for the benefit of a child for any period of time during which the child was not supported by the parent and for which period no support order was in effect.

Â Â Â Â Â  (9) ÂPublic assistanceÂ means any money payments made by the state that are paid to or for the benefit of any dependent child or youth offender, including but not limited to payments made so that food, shelter, medical care, clothing, transportation or other necessary goods, services or items may be provided, and payments made in compensation for the provision of the necessities.

Â Â Â Â Â  (10) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1979 c.421 Â§1; 1985 c.567 Â§1; 1985 c.671 Â§30; 1987 c.161 Â§1; 1989 c.519 Â§3; 1989 c.812 Â§11; 1995 c.343 Â§43; 1995 c.422 Â§131v; 1995 c.514 Â§8; 1997 c.704 Â§59; 1999 c.735 Â§20; 2001 c.455 Â§21; 2003 c.73 Â§61; 2003 c.576 Â§443]

Â Â Â Â Â  416.405 Policy. It is the public policy of this state that dependent children shall be maintained, as much as possible, from the resources of both of the parents, thereby relieving or avoiding, at least in part, the burden often borne by single parents or by the general citizenry through public assistance programs. The existing remedies pertaining to family desertion and nonsupport of dependent children are to be augmented by the additional remedies provided in ORS 416.400 to 416.465 which are directed to the real and personal property resources of the responsible parents. These additional remedies are not in lieu of existing law. ORS 416.400 to 416.465 shall be liberally construed and administered to implement the policy stated in this section. [1979 c.421 Â§2; 1985 c.671 Â§31]

Â Â Â Â Â  416.407 Parties to support proceedings; notice. (1) In any proceeding under ORS 416.400 to 416.465, the following are parties and shall be given notice of any such proceeding by the administrator:

Â Â Â Â Â  (a) The State of Oregon.

Â Â Â Â Â  (b) An obligee who has physical custody of a child for whose benefit a support order or an order establishing paternity is sought, is being modified or is being enforced under this chapter.

Â Â Â Â Â  (c) A noncustodial parent or a male who is alleged to be the father of a child when an action is initiated under this chapter to establish, modify or enforce a support or paternity order.

Â Â Â Â Â  (d) A person joined as a party under subsection (2) of this section.

Â Â Â Â Â  (2) Pursuant to administrative rule, a party may join a person who has physical custody of a child to a proceeding under ORS 416.400 to 416.465. [1993 c.596 Â§31; 1999 c.836 Â§2; 2005 c.560 Â§9]

Â Â Â Â Â  416.410 [1979 c.421 Â§3; 1985 c.671 Â§32; 1991 c.520 Â§4; repealed by 1995 c.514 Â§14]

Â Â Â Â Â  416.415 Notice and finding of financial responsibility; request for hearing; order. (1)(a) At any time after the state is assigned support rights, a public assistance payment is made, an application for enforcement services under ORS 25.080 is made by an individual who is not a recipient of public assistance or a written request for enforcement of a support obligation is received from the state agency of another state responsible for administering the federal child support enforcement program, the administrator may, if there is no court order, issue a notice and finding of financial responsibility. The notice shall be served upon the parent in the manner prescribed for service of summons in a civil action, or by certified mail, return receipt requested. Notices that involve the establishment of paternity must be served by personal service. All notices may be personally served by the administrator on the premises of the offices of the administrator.

Â Â Â Â Â  (b) The administrator shall serve the notice and finding issued under this section upon the obligee. Service shall be by regular mail.

Â Â Â Â Â  (2) The administrator shall include in the notice:

Â Â Â Â Â  (a) A statement of the name of the caretaker relative or agency and the name of the dependent child for whom support is to be paid;

Â Â Â Â Â  (b) A statement of the monthly support for which the parent shall be responsible;

Â Â Â Â Â  (c) A statement of the past support for which the parent shall be responsible;

Â Â Â Â Â  (d) A statement that the parent may be required to provide health care coverage for the dependent child whenever the coverage is available to the parent at a reasonable cost;

Â Â Â Â Â  (e) To the extent known, a statement of:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the dependent child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.425, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the dependent child;

Â Â Â Â Â  (f) A statement that if the parent or the obligee desires to discuss the amount of support or health care coverage that the parent is required to pay or provide, the parent or the obligee may contact the office that sent the notice and request a negotiation conference. If no agreement is reached on the monthly support to be paid, the administrator may issue a new notice and finding of financial responsibility, which may be sent to the parent and to the obligee by regular mail addressed to the parentÂs and to the obligeeÂs last-known address, or if applicable, the parentÂs or the obligeeÂs attorneyÂs last-known address;

Â Â Â Â Â  (g) A statement that if the parent or the obligee objects to all or any part of the notice and finding of financial responsibility, then the parent or the obligee must send to the office issuing the notice, within 20 days of the date of service, a written response that sets forth any objections and requests a hearing. In those cases where the administrator is seeking to establish paternity, then the alleged parent and the obligee will have 30 days to respond instead of 20 days;

Â Â Â Â Â  (h) A statement that if such a timely response is received by the appropriate office, either the parent or the obligee or both shall have the right to a hearing; and that if no timely written response is received, the administrator may enter an order in accordance with the notice and finding of financial responsibility;

Â Â Â Â Â  (i) A statement that as soon as the order is entered, the property of the parent is subject to collection action, including but not limited to wage withholding, garnishment and liens and execution thereon;

Â Â Â Â Â  (j) A reference to ORS 416.400 to 416.465;

Â Â Â Â Â  (k) A statement that both the parent and the obligee are responsible for notifying the office of any change of address or employment;

Â Â Â Â Â  (L) A statement that if the parent has any questions, the parent should telephone or visit the appropriate office or consult an attorney; and

Â Â Â Â Â  (m) Such other information as the administrator finds appropriate.

Â Â Â Â Â  (3) If the paternity of the dependent child has not been legally established, the notice and finding of financial responsibility shall also include:

Â Â Â Â Â  (a) An allegation that the person is the parent of the dependent child;

Â Â Â Â Â  (b) The name of the childÂs other parent;

Â Â Â Â Â  (c) The childÂs date of birth;

Â Â Â Â Â  (d) The probable time or period of time during which conception took place; and

Â Â Â Â Â  (e) A statement that if the alleged parent or the obligee does not timely send to the office issuing the notice a written response that denies paternity and requests a hearing, then the administrator, without further notice to the alleged parent, or to the obligee, may enter an order that declares and establishes the alleged parent as the legal parent of the child.

Â Â Â Â Â  (4) The statement of monthly future support required under subsection (2)(b) and the statement of past support required under subsection (2)(c) of this section are to be computed as follows:

Â Â Â Â Â  (a) If there is sufficient information available concerning the parentÂs financial and living situation, the formula provided for in ORS 25.275 and 25.280 shall be used; or

Â Â Â Â Â  (b) If there is insufficient information available to use the formula, an allegation of ability to pay shall be the basis of the statement.

Â Â Â Â Â  (5) The parent or alleged parent and the obligee shall have time to request a hearing as outlined in subsection (2)(g) of this section. The time limits may be extended by the administrator and are nonjurisdictional.

Â Â Â Â Â  (6) If a timely written response setting forth objections and requesting a hearing is received by the appropriate office, a hearing shall be held under ORS 416.427.

Â Â Â Â Â  (7) If no timely written response and request for hearing is received by the appropriate office, the administrator may enter an order in accordance with the notice, and shall include in that order:

Â Â Â Â Â  (a) If the paternity of the dependent child is established by the order, a declaration of that fact;

Â Â Â Â Â  (b) The amount of monthly support to be paid, with directions on the manner of payment;

Â Â Â Â Â  (c) The amount of past support to be ordered against the parent;

Â Â Â Â Â  (d) Whether health care coverage is to be provided for the dependent child;

Â Â Â Â Â  (e) The name of the caretaker relative or agency and the name and birthdate of the dependent child for whom support is to be paid; and

Â Â Â Â Â  (f) A statement that the property of the parent is subject to collection action, including but not limited to wage withholding, garnishment and liens and execution thereon.

Â Â Â Â Â  (8) The parent and the obligee shall be sent a copy of the order by regular mail addressed to the last-known address of each of the parties or if applicable, to the last-known address of an attorney of record for a party. The order is final, and action by the administrator to enforce and collect upon the order, including arrearages, may be taken from the date of issuance of the order.

Â Â Â Â Â  (9) The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school. [1979 c.421 Â§4; 1985 c.671 Â§33; 1989 c.566 Â§1; 1989 c.811 Â§7; 1993 c.596 Â§32; 1995 c.514 Â§9; 1997 c.704 Â§62; 2003 c.73 Â§62; 2003 c.116 Â§12; 2005 c.560 Â§10]

Â Â Â Â Â  416.417 When order of support contingent on child residing in state financed or supported residence. An order for support entered pursuant to ORS 416.400 to 416.465 for a child in the care and custody of the Department of Human Services, or a youth offender or other offender in the legal or physical custody of the Oregon Youth Authority, may be made contingent upon the child, youth offender or other offender residing in a state financed or supported residence, shelter or other facility or institution. A certificate signed by the Director of Human Services, the Administrator of the Division of Child Support or the Director of the Oregon Youth Authority shall be sufficient to establish the periods of residence and to satisfy the order for periods of nonresidence. A hearing to contest the period of nonresidency or failure to satisfy shall be held pursuant to ORS 416.427. [1985 c.610 Â§8; 1989 c.519 Â§4; 1995 c.422 Â§131w; 1999 c.213 Â§3; 2005 c.560 Â§11]

Â Â Â Â Â  416.419 Tribunals for establishment of paternity or for child support order. (1) Except as otherwise provided in subsection (2) of this section, the administrator may act as the tribunal described in ORS 110.304 in the establishment of paternity or of a child support order, or in the modification or enforcement of a child support order.

Â Â Â Â Â  (2)(a) When a hearing is requested pursuant to ORS 416.427, the tribunal is the Office of Administrative Hearings, except as provided in ORS 416.430.

Â Â Â Â Â  (b) When an order is appealed pursuant to ORS 416.427 (6), the tribunal is a circuit court. [1995 c.608 Â§15; 1997 c.704 Â§45; 1999 c.680 Â§4; 2005 c.560 Â§12]

Â Â Â Â Â  416.420 [1979 c.421 Â§8; repealed by 1989 c.811 Â§10]

Â Â Â Â Â  416.422 Past support; consolidation in court proceeding. (1) Past support may not be ordered for any period of time prior to the later of:

Â Â Â Â Â  (a) The date of the most recent application for service from the Child Support Program administered under Title IV-D of the Social Security Act; or

Â Â Â Â Â  (b) In the case of a mandatory referral based on the receipt of public assistance, the date of the last referral to the Child Support Program administered under Title IV-D of the Social Security Act.

Â Â Â Â Â  (2) If the administrator has issued a notice and finding of financial responsibility under ORS 416.415 that includes a statement of past support but the administrator or hearing officer has not issued an order, and a court proceeding that involves the same obligor and child support for the same child is pending or is commenced after the notice is issued, the administrator may certify all matters under the notice to the court for consolidation in the court proceeding. After the matter is certified to the court, the court may, in the same manner as the administrator, order a parent to pay an amount of past support.

Â Â Â Â Â  (3) If the administrator does not certify the matter to the court under subsection (2) of this section and the courtÂs judgment or order does not address past support, the administrator or a hearing officer may thereafter issue an order directing a parent to pay an amount of past support. [1995 c.514 Â§16; 2003 c.146 Â§9; 2003 c.576 Â§207]

Â Â Â Â Â  416.425 Motions to modify financial responsibility orders; service. (1) Any time support enforcement services are being provided under ORS 25.080, the obligor, the obligee, the party holding the support rights or the administrator may move for the existing order to be modified under this section. The motion shall be in writing in a form prescribed by the administrator, shall set out the reasons for modification and shall state the telephone number and address of the party requesting modification.

Â Â Â Â Â  (2) The moving party shall state in the motion, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the dependent child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.415, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the dependent child, other than the order the party is moving to modify.

Â Â Â Â Â  (3) The moving party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the order the party is moving to modify. The party shall use a certificate that is in a form prescribed by the administrator and include information required by the administrator and subsection (2) of this section.

Â Â Â Â Â  (4) The moving party shall serve the motion upon the obligor, the obligee, the party holding the support rights and the administrator, as appropriate. The nonrequesting parties must be served in the same manner as provided for service of the notice and finding of financial responsibility under ORS 416.415 (1)(a). Notwithstanding ORS 25.085, the requesting party must be served by first class mail to the requesting partyÂs last known address. The nonrequesting parties have 30 days to resolve the matter by stipulated agreement or to serve the moving party by regular mail with a written response setting forth any objections to the motion and a request for hearing. The hearing shall be conducted under ORS 416.427.

Â Â Â Â Â  (5) When the moving party is other than the administrator and no objections and request for hearing have been served within 30 days, the moving party may submit a true copy of the motion to the administrative law judge as provided in ORS 416.427, except the default may not be construed to be a contested case as defined in ORS chapter 183. Upon proof of service, the administrative law judge shall issue an order granting the relief sought.

Â Â Â Â Â  (6) When the moving party is the administrator and no objections and request for hearing have been served within 30 days, the administrator may enter an order granting the relief sought.

Â Â Â Â Â  (7) A motion for modification made under this section does not stay the administrator from enforcing and collecting upon the existing order unless so ordered by the court in which the order is entered.

Â Â Â Â Â  (8) An administrative order filed in accordance with ORS 416.440 is a final judgment as to any installment or payment of money that has accrued up to the time the nonrequesting party is served with a motion to set aside, alter or modify the judgment. The administrator may not set aside, alter or modify any portion of the judgment that provides for any payment of money for minor children that has accrued before the motion is served. However:

Â Â Â Â Â  (a) The administrator may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child; and

Â Â Â Â Â  (b) The administrator may allow a credit against child support arrearages for any Social Security or veteransÂ benefits paid retroactively to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of a parentÂs disability or retirement.

Â Â Â Â Â  (9) The party requesting modification has the burden of showing a substantial change of circumstances or that a modification is appropriate under the provisions of ORS 25.287.

Â Â Â Â Â  (10) An administrative order modifying a court order is not effective until the administrative order is reviewed and approved by the court that entered the court order. The court shall make a written finding on the record that the administrative order complies with the formula established by ORS chapter 25. The court may approve the administrative order at any time after the order is issued. If upon review the court finds that the administrative order should not be approved, the court shall set the matter for hearing de novo.

Â Â Â Â Â  (11) The obligee is a party to all proceedings under this section.

Â Â Â Â Â  (12) An order entered under this section that modifies a support order because of the incarceration of the obligor is effective only during the period of the obligorÂs incarceration and for 60 days after the obligorÂs release from incarceration. The previous support order is reinstated by operation of law on the 61st day after the obligorÂs release from incarceration. An order that modifies a support order because of the obligorÂs incarceration must contain a notice that the previous order will be reinstated on the 61st day after the obligorÂs release from incarceration. [1979 c.421 Â§5; 1985 c.671 Â§37; 1989 c.566 Â§2; 1991 c.519 Â§4; 1993 c.596 Â§33; 1995 c.609 Â§1; 1999 c.127 Â§1; 1999 c.836 Â§1; 2003 c.75 Â§88; 2003 c.116 Â§13; 2003 c.419 Â§4; 2003 c.572 Â§16b; 2003 c.576 Â§208a; 2005 c.560 Â§13]

Â Â Â Â Â  416.427 Hearings procedure; parties; enforcement of order; appeal of order. (1) When a party requests a hearing pursuant to ORS 416.415, 416.417, 416.425 (1) or 416.429, the contested case provisions of ORS chapter 183 apply except as provided in subsection (6) of this section.

Â Â Â Â Â  (2) Except as provided in ORS 416.430, hearings shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings.

Â Â Â Â Â  (3) The administrative law judge may issue subpoenas for witnesses necessary to develop a full record. The attorney of record for the office of the Division of Child Support or the office of the district attorney may issue subpoenas. Witnesses appearing pursuant to subpoena, other than parties or officers or employees of the administrator, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). Obedience to the subpoena may be compelled in the same manner as set out in ORS 183.440 (2).

Â Â Â Â Â  (4) Upon issuance of an order, action by the administrator to enforce and collect upon the order, including arrearages, may be taken. Action by the administrator may not be stayed or partially stayed pending appeal or by any court unless there is substantial evidence showing that the obligor would be irreparably harmed and that the obligee would not be irreparably harmed.

Â Â Â Â Â  (5) An order issued by the administrative law judge or the administrator is final. The order shall be in full force and effect while any appeal is pending unless the order is stayed by a court. A court may not grant a stay unless there is substantial evidence showing the obligor would be irreparably harmed and that the obligee would not be irreparably harmed.

Â Â Â Â Â  (6) Appeal of the order of the administrative law judge or any default or consent order entered by the administrator pursuant to ORS 416.400 to 416.465 may be taken to the circuit court of the county in which the order has been entered pursuant to ORS 416.440 for a hearing de novo. The appeal shall be by petition for review filed within 60 days after the order has been entered pursuant to ORS 416.440. Unless otherwise specifically provided by law, the appeal shall be conducted pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (7) The obligor, the obligee and the state are parties to any proceedings, including appeals, under this section. [1985 c.671 Â§35; 1989 c.566 Â§3; 1989 c.980 Â§13a; 1993 c.596 Â§34; 1995 c.608 Â§6; 1999 c.849 Â§Â§78,79; 2003 c.75 Â§34; 2003 c.576 Â§Â§209,210; 2005 c.560 Â§14]

Â Â Â Â Â  416.429 Notice of intent to establish and enforce arrearages; request for hearing; order. (1) The administrator may issue a notice of intent to establish and enforce arrearages for any support order that is registered, filed or entered in this state. The notice must be served upon the obligor in the manner prescribed for service of summons in a civil action or mailed to the obligor at the obligorÂs last-known address by certified mail, return receipt requested. The administrator shall mail the notice to the obligee by regular mail.

Â Â Â Â Â  (2) The notice shall include:

Â Â Â Â Â  (a) A statement of the name of the caretaker relative or agency and the name of the dependent child for whom support is to be paid;

Â Â Â Â Â  (b) A statement of the monthly support the obligor is required to pay under the support order;

Â Â Â Â Â  (c) A statement of the arrearages claimed to be owed under the support order;

Â Â Â Â Â  (d) A demand that the obligor make full payment to the Department of Justice or the clerk of the court, whichever is appropriate, within 14 days of the receipt or service of the notice;

Â Â Â Â Â  (e) A statement that if full payment or an objection is not received within 14 days, the administrator will enter an order directing that the amount of the arrearages stated in the notice be entered in the child support accounting record maintained by the Department of Justice;

Â Â Â Â Â  (f) A statement that if the obligor or the obligee objects to the enforcement of the arrearages, then the objecting party must send to the office issuing the notice, within 14 days of the date of service, a written response that sets forth any objections and requests a hearing;

Â Â Â Â Â  (g) A statement that the only basis upon which an obligor or an obligee may object to the enforcement of the arrearages is that the amount of the arrearages specified in the notice is incorrect;

Â Â Â Â Â  (h) A reference to ORS 416.400 to 416.465;

Â Â Â Â Â  (i) A statement that the obligor and the obligee are responsible for notifying the office of any change of address or employment;

Â Â Â Â Â  (j) A statement that if the obligor or the obligee has any questions, the obligor or obligee should telephone or visit the appropriate office or consult an attorney; and

Â Â Â Â Â  (k) Such other information as the administrator finds appropriate.

Â Â Â Â Â  (3) If a timely written response setting forth objections and requesting a hearing is received by the appropriate office, a hearing shall be held under ORS 416.427.

Â Â Â Â Â  (4) If no timely written response and request for hearing is received by the appropriate office, the administrator shall enter an order directing that the amount of the arrearages stated in the notice be entered in the child support accounting record maintained by the Department of Justice.

Â Â Â Â Â  (5) Action to administratively enforce and collect upon the arrearages established under this section may be taken 14 days after service of or receipt or refusal of the notice by the obligor or obligee.

Â Â Â Â Â  (6) Nothing in this section shall prevent the administrator from using other available enforcement remedies at any time. [1985 c.671 Â§36; 1991 c.520 Â§1; 1993 c.596 Â§35; 1995 c.608 Â§18; 1999 c.93 Â§1; 1999 c.735 Â§21; 2003 c.576 Â§211]

Â Â Â Â Â  416.430 Establishing paternity of child; certification of paternity issue to circuit court. (1) The administrator may establish paternity of a child in the course of a support proceeding under ORS 416.400 to 416.465 when both parents sign statements that paternity has not been legally established and that the male parent is the father of the child. The administrator may enter an order which establishes paternity.

Â Â Â Â Â  (2) If the parent fails to file a response denying paternity and requesting a hearing within the time period allowed in ORS 416.415 (2), then the administrator, without further notice to the parent, may enter an order, in accordance with ORS 416.415 (7), which declares and establishes the parent as the legal father of the child.

Â Â Â Â Â  (3) Any order entered pursuant to subsection (1) or (2) of this section establishes legal paternity for all purposes. The Center for Health Statistics of the Department of Human Services shall prepare a new birth certificate in the new name, if any, of the child. The original birth certificate shall be sealed and filed and may be opened only upon order of a court of competent jurisdiction.

Â Â Â Â Â  (4)(a) If paternity is alleged under ORS 416.415 (3) and a written response denying paternity and requesting a hearing is received within the time period allowed in ORS 416.415 (2), or if the administrator determines that there is a valid issue with respect to paternity of the child, the administrator, subject to the provisions of subsections (5) and (6) of this section, shall certify the matter to the circuit court for a determination based upon the contents of the file and any evidence which may be produced at trial. The proceedings in court shall for all purposes be deemed suits in equity. The provisions of ORS 109.145 to 109.230 apply to proceedings certified to court by the administrator pursuant to this section.

Â Â Â Â Â  (b) Any response denying paternity and requesting a hearing shall be sent by the enforcement office to the obligee by regular mail.

Â Â Â Â Â  (5) An action to establish paternity initiated under ORS 416.400 to 416.465 shall not be certified to court for trial unless all of the following have occurred:

Â Â Â Â Â  (a) Blood tests have been conducted;

Â Â Â Â Â  (b) The results of the blood tests have been served upon the parties and notice has been given that an order establishing paternity will be entered unless a written objection is received within 30 days; and

Â Â Â Â Â  (c) A written objection to the entry of an order has been timely received from a party.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsection (5) of this section, the administrator:

Â Â Â Â Â  (a) Shall certify the matter to court:

Â Â Â Â Â  (A) Within 30 days of receipt by the administrator of a timely written objection to the entry of an order by a party under subsection (5)(c) of this section;

Â Â Â Â Â  (B) When a party requests certification in writing after the administrator has received a partyÂs written denial of paternity if at least 120 days have elapsed from receipt of the denial; or

Â Â Â Â Â  (C) Upon receipt of blood test results with a cumulative paternity index of less than 99; and

Â Â Â Â Â  (b) May certify the matter to court at any time under any other circumstances.

Â Â Â Â Â  (7) If the blood tests conducted under ORS 109.250 to 109.262 result in a cumulative paternity index of 99 or greater, evidence of the tests, together with the testimony of the parent, shall be a sufficient basis upon which to establish paternity and the administrator may enter an order declaring the alleged father as the legal father of the child unless a party objects in writing to the entry of the order. The testimony of the parent may be presented by affidavit.

Â Â Â Â Â  (8) Prior to certification to court, the administrator may attempt to resolve the issue of paternity by discovery conducted under the Oregon Rules of Civil Procedure. Unless otherwise specifically provided by statute, the proceedings shall be conducted under the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (9) When, in accordance with subsection (6)(a)(A) of this section, a party objects to the entry of an order and the blood tests conducted under ORS 109.250 to 109.262 result in a cumulative paternity index of 99 or greater, notwithstanding the partyÂs objection, evidence of the tests, together with the testimony of a parent, is a sufficient basis upon which to presume paternity for purposes of establishing temporary support under this section. The court shall, upon motion of any party, enter a temporary order requiring the alleged father to provide support pending the determination of parentage by the court. In determining the amount of support, the court shall use the formula established under ORS 25.275. [1979 c.431 Â§7; 1983 c.709 Â§44; 1985 c.671 Â§38; 1989 c.566 Â§6; 1991 c.484 Â§2; 1993 c.596 Â§36; 1995 c.514 Â§13; 1995 c.609 Â§2; 1999 c.80 Â§28]

Â Â Â Â Â  416.435 Certification of paternity issue to circuit or juvenile court; trial. (1) Except as provided in subsection (2) of this section, when a response denying paternity and requesting a hearing is received pursuant to ORS 416.415 (3), or paternity is a valid issue as determined by the administrator under ORS 416.430, the certification to the circuit court shall be to the court in the judicial district where the parent or dependent child resides.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if there is an Oregon juvenile court case regarding the dependent child, the matter may be certified to the county that has jurisdiction of the juvenile court case.

Â Â Â Â Â  (3) The certification shall include true copies of the notice and finding of financial responsibility, the return of service, the denial of paternity and request for hearing and any other relevant papers.

Â Â Â Â Â  (4) The court shall set the matter for trial and notify the parties of the time and place of trial.

Â Â Â Â Â  (5) If paternity is established, the monthly support and the amount of past support to be ordered may be established under ORS 416.427. [1979 c.421 Â§6; 1985 c.671 Â§39; 1989 c.811 Â§8; 1991 c.519 Â§5; 1995 c.514 Â§10; 2003 c.572 Â§17]

Â Â Â Â Â  416.440 Filing order with court; order effective as circuit court judgment. (1) The documents required to be filed for purposes of subsection (2) of this section include all the following:

Â Â Â Â Â  (a) A true copy of any order entered, filed or registered by the administrator or administrative law judge pursuant to ORS 416.400 to 416.465 or ORS chapter 110.

Â Â Â Â Â  (b) A true copy of the return of service, if applicable.

Â Â Â Â Â  (c) A separate statement containing the information required to be contained in a judgment under ORS 18.042 (2).

Â Â Â Â Â  (2) The documents described under subsection (1) of this section shall be filed in the office of the clerk of the circuit court in the county in which either the parent or the dependent child resides or in the county where the court order was entered if the administrative order is an order modifying a court order. Upon receipt of the documents, the clerk shall enter the order in the register of the circuit court, shall note in the register that the order creates a lien and shall make the notations required by ORS 18.075 in the separate record maintained under ORS 18.075 (3).

Â Â Â Â Â  (3) Upon entry in the register under subsection (2) of this section, the order shall have all the force, effect and attributes of a judgment of the circuit court, including but not limited to:

Â Â Â Â Â  (a) Creation of a judgment lien under ORS chapter 18; and

Â Â Â Â Â  (b) Ability to be enforced by contempt proceedings and pursuant to ORS 18.252 to 18.993.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, an administrative order modifying a court order shall not become effective until reviewed and approved by the court under ORS 416.425 (10).

Â Â Â Â Â  (5) Notwithstanding subsections (2) and (3) of this section, the entry in the register of an order of the administrator or administrative law judge does not preclude any subsequent proceeding or remedy available under ORS 416.400 to 416.465.

Â Â Â Â Â  (6) A court or administrative order of another state may be filed, or if appropriate, registered, pursuant to this section for the purposes of ORS chapter 110. Notwithstanding any other provision of this chapter, an order of another state registered pursuant to ORS 110.405, 110.408 and 110.411 may not be modified unless the requirements of ORS 110.432 are met. [1979 c.421 Â§9; 1983 c.696 Â§20; 1985 c.671 Â§39a; 1989 c.566 Â§4; 1989 c.768 Â§Â§10,13; 1991 c.519 Â§6; 1995 c.608 Â§7; 2003 c.75 Â§89; 2003 c.116 Â§14; 2003 c.576 Â§212; 2005 c.568 Â§30]

Â Â Â Â Â  416.443 Reopening issue of paternity; order. (1) No later than one year after an order establishing paternity is entered under ORS 416.440 and if no genetic parentage test has been completed, a party may apply to the administrator to have the issue of paternity reopened. Upon receipt of a timely application, the administrator shall order:

Â Â Â Â Â  (a) The mother and the male party to submit to parentage tests; and

Â Â Â Â Â  (b) The person having physical custody of the child to submit the child to a parentage test.

Â Â Â Â Â  (2) If a party refuses to comply with an order under subsection (1) of this section, the issue of paternity shall be resolved against that party by an appropriate order of the court upon the motion of the administrator. Support paid before an order is vacated under this section shall not be returned to the payer. [1995 c.608 Â§43; 1999 c.735 Â§22; 2003 c.576 Â§213]

Â Â Â Â Â  416.445 [1979 c.421 Â§10; 1985 c.610 Â§4; 1989 c.726 Â§8; 1991 c.362 Â§4; 1991 c.519 Â§7; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  416.448 Multiple child support judgments. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild support judgmentÂ has the meaning given that term in ORS 25.089.

Â Â Â Â Â  (b) ÂGoverning child support judgmentÂ has the meaning given that term in ORS 25.091.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section or ORS 25.089, when two or more child support judgments exist involving the same obligor and child, and when one or more of the judgments was issued by a tribunal of another state, the administrator shall apply the provisions of ORS chapter 110 before enforcing or modifying a child support judgment under this section or ORS 25.089.

Â Â Â Â Â  (3) When the administrator finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state:

Â Â Â Â Â  (a) The administrator may petition the court for the county where a child who is subject to the judgments resides for a governing child support judgment under ORS 25.091; or

Â Â Â Â Â  (b) The administrator may apply the presumption described in ORS 25.091, determine the controlling terms of the child support judgments and issue a proposed governing child support order and notice to the parties in the manner prescribed by rules adopted by the Department of Justice under ORS 416.455. The proposed governing child support order must include all of the information described in ORS 25.091 (8). The administrator shall serve the proposed governing child support order and notice in the manner provided in ORS 416.425. The notice must include a statement that the proposed governing child support order shall become final unless a written objection is made to the administrator within 60 days after service of the proposed governing child support order and notice.

Â Â Â Â Â  (4) If the administrator receives a timely written objection to a proposed governing child support order issued under subsection (3)(b) of this section, the administrator shall certify the matter to the court for the county where a child who is subject to the judgments resides for a governing child support judgment under ORS 25.091.

Â Â Â Â Â  (5) If the administrator does not receive a timely written objection to a proposed governing child support order issued under subsection (3)(b) of this section, the governing child support order is final. The administrator shall certify the governing child support order to a court for review and approval under ORS 416.425 (10). The governing child support order is not effective until reviewed and approved by the court. If the court approves the governing child support order, the governing child support order becomes the governing child support judgment upon filing as provided in ORS 416.440.

Â Â Â Â Â  (6) When a governing child support judgment is entered as described in ORS 416.440, the noncontrolling terms of each earlier child support judgment regarding monetary support or a health benefit plan under ORS 25.321 to 25.343 are terminated. However, subject to subsection (7) of this section, the entry of a governing child support judgment does not affect any support payment arrearage or any liability related to health benefit plan coverage that has accrued under a child support judgment before the governing child support judgment is entered.

Â Â Â Â Â  (7) For purposes of reconciling any monetary support arrears or credits under all of the child support judgments, amounts collected and credited for a particular period under one child support judgment must be credited against the amounts accruing or accrued for the same period under any other child support judgment.

Â Â Â Â Â  (8) Not sooner than 30 days and not later than 60 days after entry of the governing child support judgment, the administrator shall file a certified copy of the governing child support judgment with each court that issued an earlier child support judgment. A failure to file does not affect the validity or enforceability of the governing child support judgment.

Â Â Â Â Â  (9) When an administrative law judge finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state, the administrative law judge shall remand the matter to the administrator to follow the provisions of subsection (3) of this section. [2003 c.146 Â§5; 2005 c.22 Â§287; 2005 c.83 Â§3]

Â Â Â Â Â  416.450 Preventing transfer of assets to evade compliance with order. If at any time subsequent to service, receipt or refusal of a notice pursuant to ORS 416.415, and prior to the entry of an order, the administrator reasonably believes that the parent is about to transfer, encumber, convey, sell, remove, secrete, waste or otherwise dispose of property which could be made subject to collection action to satisfy the order for past support, the administrator may certify the matter to the circuit court, accompanied by a legal description of the property in question, in order to obtain a temporary restraining order directing that such property not be transferred, encumbered, conveyed, sold, removed, secreted, wasted or otherwise disposed of pending entry of a support order by the circuit court. The administrator shall, in such cases, file in the case record a certified statement of the reasons upon which such belief is founded. If the parent furnishes a good and sufficient bond satisfactory to the court, the temporary restraining order shall be vacated. A certified copy of an order entered under this section may be recorded in the same manner as a notice of lis pendens under ORS 93.740. [1979 c.421 Â§11; 1995 c.514 Â§11]

Â Â Â Â Â  416.455 Authority of administrator and administrative law judge; rules. (1) In any individual case, commencing with the payment of public assistance, with the application for enforcement services under ORS 25.080 by an individual not receiving public assistance or upon receipt of a written request for enforcement of a support obligation from the state agency of another state responsible for administering the federal child support enforcement program, the administrator may take action under ORS 416.400 to 416.465. The administrator and, as appropriate, the administrative law judge, may establish, modify and terminate support orders, require health care coverage for dependent children, establish paternity and collect child support.

Â Â Â Â Â  (2) The Department of Justice may make such rules as may be necessary or desirable for carrying out ORS 416.400 to 416.465. [1979 c.421 Â§12; 1985 c.671 Â§40; 1993 c.18 Â§101; 2003 c.73 Â§63a; 2003 c.75 Â§90]

Â Â Â Â Â  416.460 Expeditious court hearings. The Supreme Court by administrative order shall provide, where necessary, for expeditious hearings on all matters referred to the circuit court pursuant to ORS 416.435 or 416.450. [1979 c.421 Â§13]

Â Â Â Â Â  416.465 Relief from compliance with order. The court may, upon such terms as may be just at any time within one year after notice thereof, relieve a parent from an administrative order taken against that parent because of mistake, inadvertence, surprise or excusable neglect. [1979 c.421 Â§15]

Â Â Â Â Â  416.470 [1979 c.421 Â§16; 1985 c.671 Â§41; 1989 c.566 Â§5; 2003 c.116 Â§15; repealed by 2005 c.560 Â§17]

YOUTH OFFENDERS

Â Â Â Â Â  416.480 Definitions for ORS 416.480 to 416.486. As used in ORS 416.480 to 416.486:

Â Â Â Â Â  (1) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (2) ÂCourtÂ means the juvenile court or the circuit court.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon Youth Authority.

Â Â Â Â Â  (4) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (5) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1995 c.422 Â§131s; 2001 c.455 Â§22]

Â Â Â Â Â  Note: 416.480 to 416.486 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 416 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  416.483 Order for support of youth offender or other offender. (1) After an opportunity for a hearing on the matter, the court or the administrator may enter an order in favor of the Oregon Youth Authority that requires a parent or other person to pay support toward the care and maintenance of a youth offender or other offender if:

Â Â Â Â Â  (a) The parent or other person is legally responsible for the support of the youth offender or other offender; and

Â Â Â Â Â  (b)(A) The youth offender is committed to the legal custody of the youth authority by order of the juvenile court; or

Â Â Â Â Â  (B) The other offender is placed in the physical custody of the youth authority under ORS 137.124.

Â Â Â Â Â  (2) The formula established under ORS 25.270 to 25.287 applies to an order entered under this section.

Â Â Â Â Â  (3) When the administrator makes an order under this section, the provisions of ORS 416.400 to 416.465 apply. [1995 c.422 Â§131t; 1999 c.213 Â§1]

Â Â Â Â Â  Note: See note under 416.480.

Â Â Â Â Â  416.486 Youth authority may enter into agreements for support enforcement services. The Director of the Oregon Youth Authority may apply to the Department of Justice for support enforcement services available under Title IV-D of the Social Security Act with respect to any youth offender or other offender in the legal or physical custody of the Oregon Youth Authority. The youth authority and the department may enter into agreements to implement this section. [1995 c.422 Â§131u; 1999 c.213 Â§2; 2003 c.73 Â§64]

Â Â Â Â Â  Note: See note under 416.480.

LIEN ON RECIPIENTÂS CLAIM FOR DAMAGES FOR PERSONAL INJURIES

Â Â Â Â Â  416.510 Definitions for ORS 416.510 to 416.610. As used in ORS 416.510 to 416.610, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActionÂ means an action, suit or proceeding.

Â Â Â Â Â  (2) ÂApplicantÂ means an applicant for assistance.

Â Â Â Â Â  (3) ÂAssistanceÂ means moneys paid by the Department of Human Services to persons directly and moneys paid by the department or by a prepaid managed care health services organization for services provided under contract pursuant to ORS 414.725 to others for the benefit of such persons.

Â Â Â Â Â  (4) ÂClaimÂ means a claim of a recipient of assistance for damages for personal injuries against any person or public body, agency or commission other than the State Accident Insurance Fund Corporation or WorkersÂ Compensation Board.

Â Â Â Â Â  (5) ÂCompromiseÂ means a compromise between a recipient and any person or public body, agency or commission against whom the recipient has a claim.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂJudgmentÂ means a judgment in any action or proceeding brought by a recipient to enforce the claim of the recipient.

Â Â Â Â Â  (8) ÂPrepaid managed care health services organizationÂ means a managed health, dental or mental health care organization that contracts with the Department of Human Services on a prepaid capitated basis under the Oregon Health Plan pursuant to ORS 414.725. Prepaid managed care health services organizations may be dental care organizations, fully capitated health plans, mental health organizations or chemical dependency organizations.

Â Â Â Â Â  (9) ÂRecipientÂ means a recipient of assistance.

Â Â Â Â Â  (10) ÂSettlementÂ means a settlement between a recipient and any person or public body, agency or commission against whom the recipient has a claim. [Formerly 411.552; 1969 c.203 Â§12; 2001 c.600 Â§1]

Â Â Â Â Â  416.520 Claim for damages for personal injuries not grounds for denying assistance. If any applicant or recipient has a claim for damages for personal injuries, the existence of such claim or any action to enforce such claim shall not be grounds for denying or discontinuing assistance to such applicant or recipient. [Formerly 411.554]

Â Â Â Â Â  416.530 Notice of claim to department or prepaid managed care health services organization. When any applicant or recipient makes a claim or, without making a claim, begins an action to enforce such claim, the applicant or recipient, or the attorney for the applicant or the recipient, shall immediately notify the Department of Human Services and the recipientÂs prepaid managed care health services organization, if the recipient is receiving services from the organization. If an applicant or recipient, or the attorney for the applicant or the recipient, has given notice that the applicant or recipient has made a claim, it shall not be necessary for the applicant or recipient, or the attorney for the applicant or the recipient, to give notice that the applicant or recipient has begun an action to enforce such claim. The notification shall include the name and address of each person or public body, agency or commission against whom claim is made or action is brought. If claim is made or action is brought against a corporation, the address given in such notification shall be that of its principal place of business. If the applicant or recipient is a minor, the parents, legal guardian or foster parents of the minor shall give the notification required by this section. [Formerly 411.556; 2001 c.600 Â§2]

Â Â Â Â Â  416.540 Lien of department; assignment of lien to prepaid managed care health services organization. (1) Except as provided in subsection (2) of this section and in ORS 416.590, the Department of Human Services shall have a lien upon the amount of any judgment in favor of a recipient or amount payable to the recipient under a settlement or compromise for all assistance received by such recipient from the date of the injury of the recipient to the date of satisfaction of such judgment or payment under such settlement or compromise.

Â Â Â Â Â  (2) The lien does not attach to the amount of any judgment, settlement or compromise to the extent of attorneyÂs fees, costs and expenses incurred by a recipient in securing such judgment, settlement or compromise and to the extent of medical, surgical and hospital expenses incurred by the recipient on account of the personal injuries for which the recipient had a claim.

Â Â Â Â Â  (3) The department may assign the lien described in subsection (1) of this section to a prepaid managed care health services organization for medical costs incurred by a recipient:

Â Â Â Â Â  (a) During a period for which the department paid a capitation or enrollment fee; and

Â Â Â Â Â  (b) On account of the personal injury for which the recipient had a claim.

Â Â Â Â Â  (4) A prepaid managed care health services organization to which the department has assigned a lien shall notify the department no later than 10 days after filing notice of a lien.

Â Â Â Â Â  (5) For the purposes of ORS 416.510 to 416.610, the department may designate the prepaid managed care health services organization to which a lien is assigned as its designee.

Â Â Â Â Â  (6) If the department and a prepaid managed care health services organization both have filed a lien, the departmentÂs lien shall be satisfied first. [Formerly 411.558; 2001 c.600 Â§4]

Â Â Â Â Â  416.550 Procedure to perfect lien. (1) Upon receiving notice under ORS 416.530, to perfect its lien the Department of Human Services shall:

Â Â Â Â Â  (a) File a notice of lien, substantially in the form prescribed in ORS 416.560, with the recording officer of the county in which the person against whom claim is made or action is brought resides. If the claim or action is against a corporation, the notice of lien shall be filed with the recording officer of the county within the state in which such corporation has its principal place of business. If the claim or action is against a public body, agency or commission, the notice of lien shall be filed with the recording officer of the county in which the public body, agency or commission has its main offices; and

Â Â Â Â Â  (b) Prior to the date of satisfaction of the judgment or payment under the settlement or compromise, send a certified copy of the notice of lien by registered mail or by certified mail with return receipt to each person or public body, agency or commission against whom claim is made or action is brought by the recipient.

Â Â Â Â Â  (2) Upon the filing of a notice of lien by the department, the recording officer shall enter the name of the injured person, the approximate date of the injury and the name of the department as lienor in the hospital lien docket provided for in ORS 87.575 and shall make an index thereto in the names of the injured persons and the department. [Formerly 411.560; 1991 c.249 Â§33; 2001 c.600 Â§5]

Â Â Â Â Â  416.560 Form of notice of lien. The form of the notice required by ORS 416.550 (1) shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Notice is hereby given that the Department of Human Services has rendered assistance to____________, a person who was injured on or about the ___ day of ______ in the city of ______ and State of ______, and the Department of Human Services hereby asserts a lien to the extent provided in ORS 416.510 to 416.610, for the amount of such assistance upon any amount due and owing ________ (name of injured person) under a judgment, settlement or compromise from ______ alleged to have caused such injuries and from any other person or public body, agency or commission liable for the injury or obligated to compensate the injured person on account of such injuries.

Department of Human Services

by____________,

Director of Human Services or designee.

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn on oath say: That I am the Director of Human Services or designee; that I have read the foregoing notice of lien and know the contents thereof and believe the same to be true.

Â ____________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of ______, ______.

____________, Notary Public.

______________________________________________________________________________

[Formerly 411.562; 1969 c.597 Â§251; 2001 c.600 Â§6]

Â Â Â Â Â  416.570 Notice to department when judgment rendered or claim settled; statement by department of amount of lien. Immediately after a judgment has been rendered in favor of a recipient or a settlement or compromise has been agreed upon, the person or public body, agency or commission bound by such judgment, settlement or compromise shall notify the Department of Human Services. After such notification the department shall send a statement of the amount of its lien to such person or public body, agency or commission by registered mail or by certified mail with return receipt. [Formerly 411.564; 1991 c.249 Â§34; 2001 c.600 Â§7]

Â Â Â Â Â  416.580 Payment in satisfaction of lien. (1) After a notice of lien is filed in the manner provided in ORS 416.550 (2), any person or public body, agency or commission who makes any payment to the injured recipient, the heirs, personal representatives or assigns of the recipient, or their attorneys, under a judgment, settlement or compromise without previously having paid to the Department of Human Services the amount of its lien, shall be liable to the State of Oregon, for the use and benefit of the department for a period of 180 days after the date of such payment for the amount of such payment to the extent that the lien attached thereto under ORS 416.540.

Â Â Â Â Â  (2) Any amount paid to the department in satisfaction of its lien shall be distributed by the department to the United States Government and the Public Welfare Account, as their interests may appear.

Â Â Â Â Â  (3) If the recipient is a minor, no payments to the department in satisfaction of its lien and, except to the extent of the fees, costs and expenses specified in ORS 416.540 (2), no payments to the recipient under a judgment, settlement or compromise shall be made until a hearing has taken place and the court has issued its order under ORS 416.590. [Formerly 411.566; 1969 c.45 Â§3; 2001 c.600 Â§8]

Â Â Â Â Â  416.590 Procedure when recipient is minor. (1) If the recipient is a minor, after the date on which a judgment in favor of the recipient is rendered or settlement or compromise is agreed upon, the guardian of the minor or the conservator of the estate of the minor shall petition the court having probate jurisdiction in the county in which the guardian or conservator was appointed to determine the sum that will be needed for the minorÂs complete physical rehabilitation. If the guardian or the conservator of the minorÂs estate fails to petition the court, any other interested person or public body, agency or commission may file the petition. The lien of the Department of Human Services provided for in ORS 416.510 to 416.610 shall not attach to the amount of the judgment, settlement or compromise to the extent of the sum needed for the rehabilitation. Among other data, the petition shall contain the name and address of each person or public body, agency or commission liable to the minor under the judgment, settlement or compromise.

Â Â Â Â Â  (2) The court shall conduct a hearing to determine the sum that will be needed by the minor and at least 10 days prior to the date of the hearing, the clerk of the court shall notify the conservator of the minorÂs estate, the department and the person who filed the petition, if the person is someone other than the guardian or the conservator of the minorÂs estate, of the date on which the hearing will be held. At the hearing any interested person as well as witnesses for the minor and for the department may testify on the question before the court. Upon reaching a decision, the court shall issue an order setting forth the decision and the clerk of the court shall enter the order in an appropriate record book. The clerk shall also send a copy of the order to the guardian or the conservator of the minorÂs estate, the person who filed the petition if the person is someone other than the guardian or the conservator of the minorÂs estate, the department and to each person or public body, agency or commission liable to the minor under the judgment, settlement or compromise. [Formerly 411.568; 1973 c.823 Â§131; 2001 c.600 Â§9]

Â Â Â Â Â  416.600 Release of portion of lien in certain cases. When the Department of Human Services determines that a recipient will incur additional medical, surgical or hospital expenses or that additional assistance will have to be given to the recipient after the date of satisfaction of judgment or payment under a settlement or compromise, the department may release any portion of its lien to the extent of such anticipated expenses and assistance. [Formerly 411.570; 2001 c.600 Â§10]

Â Â Â Â Â  416.610 Action against recipient who fails to notify department or prepaid managed care health services organization of claim. The Department of Human Services or the recipientÂs prepaid managed care health services organization, if the recipient is receiving services from the organization, shall have a cause of action against any recipient who fails to give the notification required by ORS 416.530 for amounts received by the recipient pursuant to a judgment, settlement or compromise to the extent that the department or the prepaid managed care health services organization could have had a lien against such amounts had such notice been given. [Formerly 411.572; 2001 c.600 Â§3]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  416.810 Disposition of reimbursements for public assistance granted. All sums of money recovered by or paid to the Department of Human Services as reimbursement for funds granted for public assistance shall be paid into the State Treasury and credited to the Public Welfare Account and may be expended for public assistance purposes in accordance with ORS 411.060 to 411.111, 411.250 and 411.710 to 411.730. However, the United States Government is entitled to a share of any amount received as its interest may appear, which shall be promptly paid to the United States Government. [Formerly 411.510; 1969 c.45 Â§4; 2003 c.14 Â§208]

Â Â Â Â Â  416.820 Acceptance and disbursement of gifts for support of certain persons. The Department of Human Services may accept funds, money or other valuable things from relatives, corporations or interested persons or organizations for the care and support of needy persons and may expend the same for the care and support of the individual or individuals for whom the money was paid. Funds accruing thereunder shall be deposited with the State Treasurer in a special account and shall be disbursed in accordance with ORS 411.060 to 411.111, 411.250 and 411.710 to 411.730. [Formerly 411.520; 1971 c.779 Â§51]

Â Â Â Â Â  416.830 Acceptance and disbursement of gifts for public assistance. The Department of Human Services may accept from persons, corporations and organizations contributions or gifts in cash or otherwise that shall be disbursed in the same manner as moneys appropriated for public assistance purposes, unless the donor of a gift stipulates a different manner in which a gift shall be expended. Moneys received under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. Moneys in the account are continuously appropriated to the department for the purposes specified in this section. [Formerly 411.530; 1971 c.779 Â§52; 1989 c.966 Â§47; 2005 c.755 Â§33]

PENALTIES

Â Â Â Â Â  416.990 Penalties. Any person who makes, renders, signs or verifies any false or fraudulent statement, or supplies any false or fraudulent information with intent to evade any lawful requirement of the Department of Human Services is guilty of a misdemeanor. [Formerly part of 411.990; 2001 c.900 Â§225]

_______________



Chapter 417

Chapter 417 Â Interstate Compacts on Juveniles and Children; Children and Family Services

2005 EDITION

INTERSTATE COMPACTS; CHILDREN & FAMILY SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

INTERSTATE COMPACT ON JUVENILES

417.010Â Â Â Â  ÂJuvenileÂ defined for ORS 417.010 to 417.080

417.020Â Â Â Â  Declaration of public policy

417.030Â Â Â Â  Interstate Compact on Juveniles

417.040Â Â Â Â  Juvenile Compact Administrator and staff; rules

417.050Â Â Â Â  Supplementary agreements

417.060Â Â Â Â  Proceedings for recovery of expenses in enforcing compact and agreements

417.070Â Â Â Â  Juvenile court jurisdiction

417.080Â Â Â Â  Enforcement of compact

INTERSTATE COMPACTS FOR ADOPTION ASSISTANCE

417.090Â Â Â Â  Definitions for ORS 417.090 to 417.105

417.095Â Â Â Â  Authority to enter into interstate compacts

417.100Â Â Â Â  Requirements for interstate compacts

417.105Â Â Â Â  Medical assistance identification document; penalty for false, misleading or fraudulent statement; rules

INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

417.200Â Â Â Â  Interstate Compact on Placement of Children

417.210Â Â Â Â  Financial responsibility for placed children

417.220Â Â Â Â  Agreements with other states; effect of financial provisions

417.230Â Â Â Â  Compliance with visitation, inspection or supervision requirements

417.240Â Â Â Â  Placement of children in institutions in other states

417.250Â Â Â Â  ÂExecutive headÂ defined

417.260Â Â Â Â  ORS 418.290 inapplicable to children placed pursuant to compact

POLICIES ON PROVIDING SERVICES TO CHILDREN AND FAMILIES

417.270Â Â Â Â  Policy on equal access; documentation of expenditure for males and females; identification of disparities; equal access plan

417.300Â Â Â Â  Purpose of ORS 417.305

417.305Â Â Â Â  Legislative findings relating to serving children and families

FAMILY SUPPORT SERVICES

417.340Â Â Â Â  Definitions for ORS 417.340 to 417.349

417.342Â Â Â Â  Family support services; principles

417.344Â Â Â Â  Types of services included

417.346Â Â Â Â  Duties of Director of Human Services; rules

417.348Â Â Â Â  Eligibility requirements

417.349Â Â Â Â  Department of Human Services to provide family support services

417.350Â Â Â Â  Family support services as social benefits

417.355Â Â Â Â  Principles of family law system

FAMILY- OR CLIENT-CENTERED SERVICE SYSTEM

417.360Â Â Â Â  Findings and policy

417.362Â Â Â Â  System requirements

FAMILY DECISION-MAKING MEETING

417.365Â Â Â Â  ÂFamily decision-making meetingÂ defined for ORS 417.365 to 417.375

417.368Â Â Â Â  Consideration of meeting required for certain cases

417.371Â Â Â Â  Notice to family members of meeting; definitions

417.375Â Â Â Â  Development of family plan; contents

SERVICES TO CHILDREN AND FAMILIES

(Generally)

417.705Â Â Â Â  Definitions for ORS 417.705 to 417.801

417.707Â Â Â Â  Duty of state agencies providing services for children and families

417.708Â Â Â Â  Legislative findings relating to young children

417.710Â Â Â Â  Statement of purpose

417.715Â Â Â Â  Policy; service system values and goals

417.720Â Â Â Â  Characteristics of service system

417.725Â Â Â Â  Key elements of system; family resource and community learning centers

417.727Â Â Â Â  Oregon Early Childhood System

417.728Â Â Â Â  Statewide early childhood system; requirements

(State Commission)

417.730Â Â Â Â  State Commission on Children and Families; members; appointments; qualifications

417.733Â Â Â Â  State Commission on Children and Families Account

417.735Â Â Â Â  Duties of state commission; rules

417.740Â Â Â Â  Officers; quorum; meetings

417.745Â Â Â Â  Rules

417.747Â Â Â Â  Foster care demonstration projects

417.750Â Â Â Â  Advisory and technical committees; expenses of committee members

(Local Commissions on Children and Families)

417.760Â Â Â Â  Local commissions; members; staff director; approval of local plan; revised or amended plans

417.765Â Â Â Â  Qualifications of members; terms

417.770Â Â Â Â  Regional commissions appointed pursuant to intergovernmental agreement

417.775Â Â Â Â  Purpose and duties of local commission; local coordinated comprehensive plan; community plan

417.777Â Â Â Â  Local early childhood system plan

417.780Â Â Â Â  State funds not replacement for county moneys; waiver for financial hardship

417.785Â Â Â Â  Local commission as recommended structure; approved alternative structure allowed

417.787Â Â Â Â  Transfer of funds to local commission; transfer of services

(Programs and Services)

417.788Â Â Â Â  Relief nurseries

417.790Â Â Â Â  Grants for services and initiatives, Great Start and juvenile services

417.793Â Â Â Â  Parents-as-teachers programs

417.795Â Â Â Â  Healthy Start Family Support Services programs; standards; coordination

(Evaluation of Local Plans)

417.797Â Â Â Â  Responsibility; requirements; review of outcomes

(Runaway and Homeless Youth)

417.799Â Â Â Â  Runaway and homeless youth; delivery of services; planning

417.800Â Â Â Â  State commission to coordinate efforts and make recommendations

417.801Â Â Â Â  Local commissions; duties

(Office of ChildrenÂs Advocate)

417.805Â Â Â Â  Toll-free child abuse hotline

417.810Â Â Â Â  Office of ChildrenÂs Advocate established; appointment; staff

417.815Â Â Â Â  Duties of office; confidentiality; protection for person filing complaint

417.825Â Â Â Â  Portions of certain filing fees dedicated to office

(Deschutes County Demonstration Project)

417.830Â Â Â Â  Authority of Deschutes County to establish demonstration project; plan

417.833Â Â Â Â  Appointment of local commission; duties; staff director

417.836Â Â Â Â  Intergovernmental agreement; federal waivers

417.839Â Â Â Â  Limitations on countyÂs authority

417.842Â Â Â Â  Reports to Legislative Assembly; legislative committee to monitor resources, provide forum and advise county

JUVENILE CRIME PREVENTION

417.845Â Â Â Â  Juvenile Crime Prevention Advisory Committee; membership; chairperson, staffing

417.850Â Â Â Â  Duties of committee

417.855Â Â Â Â  Local high-risk juvenile crime prevention plan

417.857Â Â Â Â  Deschutes County; waiver; early intervention

INDIVIDUAL CHILDRENÂS DEVELOPMENT ACCOUNT

417.900Â Â Â Â  Individual ChildrenÂs Development Account Program

PENALTIES

417.990Â Â Â Â  Penalty for placement of children in violation of compact

INTERSTATE COMPACT ON JUVENILES

Â Â Â Â Â  417.010 ÂJuvenileÂ defined for ORS 417.010 to 417.080. As used in ORS 417.010 to 417.080, ÂjuvenileÂ includes any person who is within the jurisdiction of the juvenile court. [1959 c.434 Â§8]

Â Â Â Â Â  417.020 Declaration of public policy. (1) It hereby is found and declared that:

Â Â Â Â Â  (a) Juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others; and

Â Â Â Â Â  (b) The cooperation of this state with other states is necessary to provide for the welfare and protection of juveniles and of the people of this state.

Â Â Â Â Â  (2) It is therefore the policy of this state, in adopting the Interstate Compact on Juveniles, to cooperate fully with other states in returning juveniles to such other states whenever their return is sought, to accept the return of juveniles whenever a juvenile residing in this state is found or apprehended in another state and to take all measures to initiate proceedings for the return of such juveniles. [1959 c.434 Â§1]

Â Â Â Â Â  417.030 Interstate Compact on Juveniles. The Governor hereby is authorized and directed to execute for, on behalf of and in the name of the State of Oregon, a compact with any state or states legally joining therein in the form substantially as follows:

______________________________________________________________________________

The contracting states solemnly agree:

ARTICLE I

FINDINGS AND PURPOSES

Â Â Â Â Â  That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to (1) cooperative supervision of delinquent juveniles on probation or parole; (2) the return, from one state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one state to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any two or more of the party states may find desirable to undertake cooperatively. In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

ARTICLE II

EXISTING RIGHTS AND REMEDIES

Â Â Â Â Â  That all remedies and procedures provided in this compact shall be in addition to and not in substitution for other rights, remedies and procedures and shall not be in derogation of parental rights and responsibilities.

ARTICLE III

DEFINITIONS

Â Â Â Â Â  That, for the purposes of this compact, Âdelinquent juvenileÂ means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or the jurisdiction or supervision of an agency or institution pursuant to an order of such court; Âprobation or paroleÂ means any kind of conditional release of juveniles authorized under the laws of the states party hereto; ÂcourtÂ means any court having jurisdiction over delinquent, neglected or dependent children; ÂstateÂ means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and ÂresidenceÂ or any variant thereof means a place at which a home or regular place of abode is maintained.

ARTICLE IV

RETURN OF RUNAWAYS

Â Â Â Â Â  (a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for the return of the juvenile. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenileÂs custody, the circumstances of the running away of the juvenile, location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering the welfare of the juvenile or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the document or documents on which the petitionerÂs entitlement to the juvenileÂs custody is based, such as birth certificates, letter of guardianship, or custody decrees. Such further affidavits and other documents as may be deemed proper may be submitted with such petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not the juvenile is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel a return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, the judge shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile. Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to legal custody, and that it is in the best interest and for the protection of such juvenile that the juvenile be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing the person to take into custody and detain such juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon such order shall be delivered over to the officer whom the court demanding shall have appointed to receive the juvenile, unless the juvenile shall first be taken forthwith before a judge of a court in the state, who shall inform the juvenile of the demand made for the return of the juvenile, and who may appoint counsel or guardian ad litem for the juvenile. If the judge of such court shall find that the requisition is in order, the judge shall deliver such juvenile over to the officer whom the court demanding shall have appointed to receive the juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Â Â Â Â Â  Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of the parent, guardian, person or agency entitled to legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for the personÂs own protection and welfare, for such a time not exceeding 30 days as will enable the return to another state party to this compact pursuant to a requisition for the return from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein the juvenile is found any criminal charge, or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in such state, or if the juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference. Upon the return to the state from which the juvenile ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

Â Â Â Â Â  (b) That the state to which a juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

Â Â Â Â Â  (c) That ÂjuvenileÂ as used in the Article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.

ARTICLE V

RETURN OF ESCAPEES AND ABSCONDERS

Â Â Â Â Â  (a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody the juvenile has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the name and age of the delinquent juvenile, the particulars of adjudication as a delinquent juvenile, the circumstances of the breach of the terms of probation or parole or of escape from an institution or agency vested with legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Such further affidavits and other documents as may be deemed proper may be submitted with such requisition. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing the person to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding shall have appointed to receive the juvenile, unless the juvenile shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform the juvenile of the demand made for the return and who may appoint counsel or guardian ad litem. If the judge of such court shall find that the requisition is in order, the judge shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding the juvenile shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Â Â Â Â Â  Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition. But in such event, the juvenile must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding 90 days, as will enable detention under a detention order issued on a requisition pursuant to this Article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with legal custody or supervision, there is pending in the state wherein the juvenile is detained any criminal charge or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in such state, or if the juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference. Upon the return to the state from which the juvenile escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

Â Â Â Â Â  (b) That the state to which a delinquent juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

ARTICLE Va

INTERSTATE RENDITION OF JUVENILES ALLEGED TO BE DELINQUENT

Â Â Â Â Â  (a) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.

Â Â Â Â Â  (b) All provisions and procedures of Articles V and VI of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in Article V of the Compact shall be forwarded by the judge of the court in which the petition has been filed.

ARTICLE VI

VOLUNTARY RETURN PROCEDURE

Â Â Â Â Â  That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of Article IV (a) or of Article V (a) of this compact, may consent to the immediate return to the state from which the juvenile absconded, escaped or ran away. Such consent shall be given by the juvenile or delinquent juvenile and counsel or guardian ad litem if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and counsel or guardian ad litem, if any, consent to the return to the demanding state. Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of the rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver the juvenile to the duly accredited officer or officers of the state demanding the return, and shall cause to be delivered to such officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned order the juvenile to return unaccompanied to such state and shall provide the juvenile with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the state to which such juvenile or delinquent juvenile is ordered to return.

ARTICLE VII

COOPERATIVE SUPERVISION OF

PROBATIONERS AND PAROLEES

Â Â Â Â Â  (a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called Âsending stateÂ) may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called Âreceiving stateÂ) while on probation or parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

Â Â Â Â Â  (b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

Â Â Â Â Â  (c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against the juvenile within the receiving state any criminal charge or any proceeding to have the juvenile adjudicated a delinquent juvenile for any act committed in such state, or if the juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

Â Â Â Â Â  (d) That the sending state shall be responsible under this Article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

ARTICLE VIII

RESPONSIBILITY FOR COSTS

Â Â Â Â Â  (a) That the provisions of Articles IV (b), V (b) and VII (d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Â Â Â Â Â  (b) That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Articles IV (b), V (b) or VII (d) of this compact.

ARTICLE IX

DETENTION PRACTICES

Â Â Â Â Â  That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

ARTICLE X

SUPPLEMENTARY AGREEMENTS

Â Â Â Â Â  That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation. Such care, treatment and rehabilitation may be provided in an institution located within any state entering into such supplementary agreement. Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to the juvenile being sent to another state for care, treatment and custody; (3) provide that the state receiving such a delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of such institutions by the sending state; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to the juvenile being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.

ARTICLE XI

ACCEPTANCE OF FEDERAL

AND OTHER AID

Â Â Â Â Â  That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE XII

COMPACT ADMINISTRATORS

Â Â Â Â Â  That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XIII

EXECUTION OF COMPACT

Â Â Â Â Â  That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

ARTICLE XIV

RENUNCIATION

Â Â Â Â Â  That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending six monthsÂ notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under Article VII of this compact shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article X of this compact shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six monthsÂ renunciation notice of this Article.

ARTICLE XV

SEVERABILITY

Â Â Â Â Â  That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________ [1959 c.434 Â§2; 1979 c.288 Â§4]

Â Â Â Â Â  417.040 Juvenile Compact Administrator and staff; rules. (1) The office of Juvenile Compact Administrator hereby is created. The Director of the Oregon Youth Authority shall be ex officio Juvenile Compact Administrator, with no additional compensation. The administrator shall act jointly with like officers of other party states in promulgating rules and regulations to carry out more effectively the terms of the compact. The administrator shall cooperate with all departments, agencies and officers of the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state thereunder.

Â Â Â Â Â  (2) The Juvenile Compact Administrator shall appoint a Deputy Juvenile Compact Administrator to serve at the pleasure of the administrator. The deputy shall be appointed on the basis of personal qualifications in accordance with standards fixed by the Oregon Youth Authority. The youth authority shall fix the salary of the deputy. Subject to the approval of the youth authority, and at salaries fixed by it, the administrator may employ such other personnel as may be necessary to accomplish the purposes of ORS 417.010 to 417.080. The administrator shall prescribe the duties of the deputy and such other personnel, and they shall be subject to the control and under the immediate supervision of the administrator. Personnel other than the administrator and the deputy shall be subject to any applicable provision of the State Personnel Relations Law. Subject to the approval of the youth authority, the administrator may also provide necessary offices, supplies and equipment. [1959 c.434 Â§3; 1971 c.401 Â§11; 2005 c.655 Â§1]

Â Â Â Â Â  417.050 Supplementary agreements. The Juvenile Compact Administrator may enter into supplementary agreements with appropriate officials of other states under the compact. In the event that a supplementary agreement requires or contemplates the use of any institution or facility of this state or requires or contemplates the providing of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the providing of the service. [1959 c.434 Â§4]

Â Â Â Â Â  417.060 Proceedings for recovery of expenses in enforcing compact and agreements. The Juvenile Compact Administrator may recover from parents or guardians any moneys expended by this state or any of its subdivisions in returning a delinquent or nondelinquent juvenile to this state, for care pending the return of the juvenile to this state or for care provided pursuant to any supplementary agreement. Proceedings to recover such moneys shall be brought before the juvenile court, which shall, upon the parent, parents or guardian being duly summoned or voluntarily appearing, enter such order or judgment as is equitable in the premises. The order or judgment may be enforced by execution or in any manner in which a court of equity may enforce its orders or judgments. No property belonging to persons subject to the order or judgment shall be exempt from levy and sale under execution. [1959 c.434 Â§5; 2003 c.576 Â§444]

Â Â Â Â Â  417.070 Juvenile court jurisdiction. The juvenile courts of this state have jurisdiction of juveniles within the operation of ORS 417.010 to 417.080. [1959 c.434 Â§7]

Â Â Â Â Â  417.080 Enforcement of compact. The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions. [1959 c.434 Â§6]

INTERSTATE COMPACTS

FOR ADOPTION ASSISTANCE

Â Â Â Â Â  417.090 Definitions for ORS 417.090 to 417.105. As used in ORS 417.090 to 417.105:

Â Â Â Â Â  (1) ÂAdoption assistanceÂ means financial and medical assistance to an adoptive family to assist the family with the costs associated with the needs of the adoptive child.

Â Â Â Â Â  (2) ÂAdoption assistance stateÂ means the state that has signed an adoption assistance agreement in a particular case.

Â Â Â Â Â  (3) ÂMedical assistanceÂ means programs for payment of medical and remedial care provided to eligible individuals.

Â Â Â Â Â  (4) ÂResidence stateÂ means the state in which a child who is the subject of an adoption assistance agreement is living.

Â Â Â Â Â  (5) ÂStateÂ means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of, or administered by, the United States. [1999 c.859 Â§1]

Â Â Â Â Â  417.095 Authority to enter into interstate compacts. (1) The Department of Human Services may develop, participate in the development of, negotiate and enter into one or more interstate compacts on behalf of this state with other states to:

Â Â Â Â Â  (a) Provide adoption assistance and other necessary services for children who are the subjects of adoption assistance agreements in one state and are residing in another state; and

Â Â Â Â Â  (b) Establish procedures for efficient interstate delivery of adoption assistance and related services and benefits that will protect the interests of adopted children who move from one state to another.

Â Â Â Â Â  (2) When the department enters into an interstate compact under this section, the compact has the force and effect of law for as long as it remains in effect. [1999 c.859 Â§2]

Â Â Â Â Â  417.100 Requirements for interstate compacts. (1) A compact entered into under ORS 417.095 must contain all of the following:

Â Â Â Â Â  (a) A provision making the compact available for joinder by all states.

Â Â Â Â Â  (b) A provision for withdrawal from the compact upon written notice to the parties with a period of one year between the date of the notice and the effective date of the withdrawal.

Â Â Â Â Â  (c) A requirement that, notwithstanding a stateÂs withdrawal from the compact, the state shall continue to provide the protections afforded by the compact for the duration of any adoption assistance agreement to all children and their adoptive parents who, on the effective date of the stateÂs withdrawal, are receiving adoption assistance from a state other than the residence state.

Â Â Â Â Â  (d) A requirement that:

Â Â Â Â Â  (A) Each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement;

Â Â Â Â Â  (B) An adoption assistance agreement be in writing and signed by the adoptive parents and the child welfare agency of the state that undertakes to provide the adoption assistance; and

Â Â Â Â Â  (C) An adoption assistance agreement is intended expressly for the benefit of the adopted child and is enforceable by the adoptive parents and the state agency providing the adoption assistance.

Â Â Â Â Â  (2) A compact entered into under ORS 417.095 may contain:

Â Â Â Â Â  (a) Provisions necessary to administer the compact.

Â Â Â Â Â  (b) Provisions establishing procedures for and entitlement to medical and necessary social services for a child when the child and the adoptive parents are living in a state other than the state responsible for or providing the services or the funds to pay part or all of the costs of the services. [1999 c.859 Â§3]

Â Â Â Â Â  417.105 Medical assistance identification document; penalty for false, misleading or fraudulent statement; rules. (1) The Department of Human Services shall issue a medical assistance identification document to a child who is living in this state if the child:

Â Â Â Â Â  (a) Is the subject of an adoption assistance agreement with another state;

Â Â Â Â Â  (b) Is eligible for medical assistance in the other state; and

Â Â Â Â Â  (c) Files with the department a certified copy of the adoption assistance agreement obtained from the adoption assistance state.

Â Â Â Â Â  (2) The department shall consider the holder of a medical assistance identification document issued under this section to be the same as a holder of any other medical assistance identification document issued under other laws of this state. The department shall process and make payment on claims on behalf of the holder in the same manner and subject to the same conditions and procedures as for other recipients of medical assistance.

Â Â Â Â Â  (3) The department shall provide coverage and benefits for a child who is in another state and is covered by an adoption assistance agreement made by the department if the coverage or benefits are not provided by the residence state. The adoptive parent may submit to the department evidence of payment for services or benefit amounts that are not payable in the residence state. The department shall reimburse the adoptive parent for services and benefit amounts covered by this stateÂs medical assistance program. However, the department may not reimburse the adoptive parent for services or benefit amounts covered under any insurance or other third-party medical contract or arrangement held by the child or the adoptive parent. The additional services and benefit amounts provided under this subsection are for services for which there is no federal contribution toward the cost of the services, or for services for which there is a federal contribution toward the cost of the services but the services are not provided by the residence state.

Â Â Â Â Â  (4)(a) For purposes of subsection (1) of this section, the department by rule may require the adoptive parents to show, at least annually, that the adoption assistance agreement is in force.

Â Â Â Â Â  (b) The department shall adopt rules implementing subsection (3) of this section. The department shall include in the rules procedures for obtaining prior approval for services in those instances when approval is required for the assistance.

Â Â Â Â Â  (5) A person who submits a false, misleading or fraudulent claim for payment or reimbursement for services or benefits under this section, or makes a false, misleading or fraudulent statement in connection therewith, commits a Class C felony if the person knows or should know that the claim or statement is false, misleading or fraudulent. [1999 c.859 Â§4]

INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

Â Â Â Â Â  417.200 Interstate Compact on Placement of Children. The Interstate Compact on the Placement of Children is enacted into law and entered into on behalf of this state with all other jurisdictions legally joining therein in form substantially as follows:

______________________________________________________________________________

INTERSTATE COMPACT ON

THE PLACEMENT OF CHILDREN

ARTICLE I

PURPOSE AND POLICY

Â Â Â Â Â  It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

Â Â Â Â Â  (a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

Â Â Â Â Â  (b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

Â Â Â Â Â  (c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis on which to evaluate a projected placement before it is made.

Â Â Â Â Â  (d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) ÂChildÂ means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

Â Â Â Â Â  (b) ÂSending agencyÂ means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

Â Â Â Â Â  (c) ÂReceiving stateÂ means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

Â Â Â Â Â  (d) ÂPlacementÂ means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III

CONDITIONS FOR PLACEMENT

Â Â Â Â Â  (a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

Â Â Â Â Â  (b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

Â Â Â Â Â  (1) The name, date and place of birth of the child.

Â Â Â Â Â  (2) The identity and address or addresses of the parents or legal guardian.

Â Â Â Â Â  (3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

Â Â Â Â Â  (4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

Â Â Â Â Â  (c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agencyÂs state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

Â Â Â Â Â  (d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV

PENALTY FOR ILLEGAL PLACEMENT

Â Â Â Â Â  The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V

RETENTION OF JURISDICTION

Â Â Â Â Â  (a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agencyÂs state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

Â Â Â Â Â  (b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

Â Â Â Â Â  (c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI

INSTITUTIONAL CARE

OF DELINQUENT CHILDREN

Â Â Â Â Â  A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to being sent to such other party jurisdiction for institutional care and the court finds that:

Â Â Â Â Â  (1) Equivalent facilities for the child are not available in the sending agencyÂs jurisdiction; and

Â Â Â Â Â  (2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII

COMPACT ADMINISTRATOR

Â Â Â Â Â  The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in the jurisdiction of the officer and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII

LIMITATIONS

Â Â Â Â Â  This compact shall not apply to:

Â Â Â Â Â  (a) The sending or bringing of a child into a receiving state by a parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

Â Â Â Â Â  (b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX

ENACTMENT AND WITHDRAWAL

Â Â Â Â Â  This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________ [1975 c.482 Â§1]

Â Â Â Â Â  417.210 Financial responsibility for placed children. (1) Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of ORS chapter 110 and any other applicable laws also may be invoked.

Â Â Â Â Â  (2) The Âappropriate public authoritiesÂ as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the Department of Human Services and the department shall receive and act with reference to notices required by Article III thereof.

Â Â Â Â Â  (3) As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the phrase Âappropriate authority in the receiving stateÂ with reference to this state shall mean the Department of Human Services. [1975 c.482 Â§2; 1995 c.608 Â§39; 1999 c.59 Â§109; 2001 c.900 Â§250]

Â Â Â Â Â  417.220 Agreements with other states; effect of financial provisions. The officers and agencies of this state and its subdivisions having authority to place children are authorized to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the State Treasurer in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state. [1975 c.482 Â§3]

Â Â Â Â Â  417.230 Compliance with visitation, inspection or supervision requirements. Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under ORS 418.250, 418.255 and 418.260 shall be considered to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children. [1975 c.482 Â§4]

Â Â Â Â Â  417.240 Placement of children in institutions in other states. Any court having jurisdiction pursuant to ORS 419B.100 or 419C.005 to place children may place a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof. [1975 c.482 Â§5; 1993 c.33 Â§324]

Â Â Â Â Â  417.250 ÂExecutive headÂ defined. As used in Article VII of the Interstate Compact on the Placement of Children, the term Âexecutive headÂ means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of said Article VII. [1975 c.482 Â§6]

Â Â Â Â Â  417.260 ORS 418.290 inapplicable to children placed pursuant to compact. The provisions of ORS 418.290 do not apply to a child placed or proposed to be placed in Oregon pursuant to the Interstate Compact on the Placement of Children. Application of the requirement contained in paragraph (d) of Article III of the Interstate Compact on the Placement of Children shall be in lieu of the requirements of ORS 418.290. [1975 c.482 Â§7]

POLICIES ON PROVIDING

SERVICES TO CHILDREN

AND FAMILIES

Â Â Â Â Â  417.270 Policy on equal access; documentation of expenditure for males and females; identification of disparities; equal access plan. (1) The Legislative Assembly hereby acknowledges that females under 18 years of age often lack equal access, both individually and as a group, when compared with males under 18 years of age, to the facilities, services and treatment available through human services and juvenile corrections programs provided by or funded by the State of Oregon.

Â Â Â Â Â  (2) The Legislative Assembly therefore declares that, as a matter of statewide concern, it is in the best interests of the people of this state that equal access for both males and females under 18 years of age to appropriate facilities, services and treatment be available through all state agencies providing or funding human services and juvenile corrections programs for children and adolescents.

Â Â Â Â Â  (3) Recognizing this concern, the Legislative Assembly further declares that:

Â Â Â Â Â  (a) Any state administrative agency that regularly provides services to minors shall, when the agency submits its annual budget to the Legislative Assembly, specify the percentages of moneys allocated to, and expended for, the two separate groups, males under 18 years of age and females under 18 years of age;

Â Â Â Â Â  (b) All state agencies providing human services and juvenile corrections programs shall identify existing disparities in the allocations of moneys and services to, and expended for, the two groups, males under 18 years of age and females under 18 years of age, and shall document such disparities, if any, for the purpose of reporting the information to the next session of the Legislative Assembly; and

Â Â Â Â Â  (c) The state agencies described in subsection (1) of this section shall:

Â Â Â Â Â  (A) Develop a plan to implement equal access to appropriate services and treatment, based on presenting behaviors, for both males under 18 years of age and females under 18 years of age, by January 1, 1995; and

Â Â Â Â Â  (B) Monitor the implementation and results of newly enacted legislation intended to improve services for females under 18 years of age.

Â Â Â Â Â  (4) As used in subsection (3)(b) of this section, disparities include, but are not limited to, disparities in:

Â Â Â Â Â  (a) The nature, extent and effectiveness of services offered for females under 18 years of age within the areas of teen pregnancy, physical and sexual abuse, alcohol and drug abuse, services offered for runaway and homeless females under 18 years of age and services offered for females under 18 years of age who are involved in gangs or other delinquent activity; and

Â Â Â Â Â  (b) The equity of services offered to at-risk children and youth with respect to gender within the areas of physical and sexual abuse, alcohol and drug abuse and services offered to runaway and homeless children and youth. [1993 c.461 Â§1]

Â Â Â Â Â  417.300 Purpose of ORS 417.305. The purpose of ORS 417.305 is to establish a state policy for serving OregonÂs children and families, in recognition that addressing the needs, strengths and assets of children necessarily requires addressing the needs, strengths and assets of families and communities, and to direct state agencies to work in partnership with local communities to plan, coordinate and provide programs accordingly. [1989 c.834 Â§2; 1999 c.1053 Â§1]

Â Â Â Â Â  417.305 Legislative findings relating to serving children and families. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Children are our future;

Â Â Â Â Â  (b) Healthy children and families are of fundamental importance to the vitality of Oregon;

Â Â Â Â Â  (c) Children are entitled to safety and health;

Â Â Â Â Â  (d) All children deserve love, respect and guidelines for responsible behavior;

Â Â Â Â Â  (e) Families should be supported and strengthened;

Â Â Â Â Â  (f) Communities provide the context for healthy children and families, and strong families and healthy communities are interdependent; and

Â Â Â Â Â  (g) Economic opportunity and social cohesion are essential for healthy communities.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that demands on families, created in part by changes in family structures and relationships, intensify the need for Oregon to support children and families toward the goals of family stability and broader access for children, youth and families to:

Â Â Â Â Â  (a) The best possible physical and mental health;

Â Â Â Â Â  (b) Adequate food and safe physical shelter;

Â Â Â Â Â  (c) A safe and healthy environment;

Â Â Â Â Â  (d) The highest quality child care;

Â Â Â Â Â  (e) The highest quality of educational opportunity;

Â Â Â Â Â  (f) Quality education;

Â Â Â Â Â  (g) Effective training, apprenticeship and productive employment;

Â Â Â Â Â  (h) A range of civic, cultural, educational, family support and positive youth development programs and activities that promote self-esteem, involvement and a sense of community;

Â Â Â Â Â  (i) Community services that are efficient, coordinated and readily available; and

Â Â Â Â Â  (j) Genuine participation in decisions concerning the planning and managing of their lives and respect for such decisions.

Â Â Â Â Â  (3) In the interest of ensuring coordination of all children and family services and education programs provided by or funded by the state and the effective use of state resources, the state shall:

Â Â Â Â Â  (a) Develop a plan for appropriating adequate funds;

Â Â Â Â Â  (b) Develop a cooperative partnership among state agencies that serve children, youth and families;

Â Â Â Â Â  (c) Establish state priorities; develop and implement service standards that reflect a balanced and comprehensive range of services for all children, youth and families; monitor and evaluate services and ensure accessibility of services for all children, youth and families; and

Â Â Â Â Â  (d) Actively seek the advice of local governmental jurisdictions, providers of services, educators, the private business sector, citizens and youth in effecting this subsection.

Â Â Â Â Â  (4) The Legislative Assembly finds that, in order to fulfill the purposes of this section, service delivery systems for children and families shall include:

Â Â Â Â Â  (a) Cooperative partnerships among state agencies that serve children, youth and families;

Â Â Â Â Â  (b) Methods of accountability to measure effectiveness of state-funded programs; and

Â Â Â Â Â  (c) Use of public resources for programs and services that move the state toward meeting the goals described in subsection (2) of this section. [1989 c.834 Â§3; 1991 c.715 Â§1; 1999 c.1053 Â§2; 2001 c.182 Â§1; 2001 c.831 Â§10a; 2003 c.293 Â§1]

Â Â Â Â Â  417.310 [1989 c.834 Â§4; 1991 c.715 Â§2; 1995 c.440 Â§49; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.315 [1989 c.834 Â§5; 1991 c.715 Â§3; 1993 c.676 Â§41a; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.320 [1989 c.834 Â§6; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.325 [1989 c.834 Â§7; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.330 [1989 c.834 Â§8; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.335 [1989 c.834 Â§1; repealed by 1993 c.676 Â§53]

FAMILY SUPPORT SERVICES

Â Â Â Â Â  417.340 Definitions for ORS 417.340 to 417.349. As used in ORS 417.340 to 417.348 and 417.349:

Â Â Â Â Â  (1) ÂFamilyÂ means the unit that consists of:

Â Â Â Â Â  (a) A member with a disability or chronic illness; and

Â Â Â Â Â  (b) One or more related persons who reside in the same household.

Â Â Â Â Â  (2) ÂFamily member with a disability or chronic illnessÂ means a person who has a disability or chronic illness that:

Â Â Â Â Â  (a) Is likely to continue indefinitely;

Â Â Â Â Â  (b) Results in substantial functional limitations in one or more of the following areas of major life activity:

Â Â Â Â Â  (A) Self-care;

Â Â Â Â Â  (B) Receptive and expressive language;

Â Â Â Â Â  (C) Learning;

Â Â Â Â Â  (D) Mobility;

Â Â Â Â Â  (E) Self-direction;

Â Â Â Â Â  (F) Capacity for independent living; or

Â Â Â Â Â  (G) Economic self-sufficiency; and

Â Â Â Â Â  (c) Reflects the personÂs need for special, interdisciplinary or generic care, treatment or other services that are of lifelong duration and must be individually planned and coordinated. [1991 c.122 Â§1; 2001 c.900 Â§251]

Â Â Â Â Â  417.342 Family support services; principles. (1) Family support services are based on the belief that all people, regardless of disability, chronic illness or special need, have the right to a permanent and stable familial relationship in the community. However, nothing in ORS 417.340 to 417.348 or 417.349 is intended to keep a family member with a disability or chronic illness in the family home or to require any person with a disability or chronic illness to live in the family home.

Â Â Â Â Â  (2) Family support services can provide the support necessary to enable the family to meet the needs of caring for a family member with a disability or chronic illness at home and, subject to available funds, shall be based on the following principles:

Â Â Â Â Â  (a) Family support services may use private and volunteer resources, publicly funded services and other flexible dollars to provide a family with the services needed to care for the family member with a disability or chronic illness.

Â Â Â Â Â  (b) Family support services must be sensitive to the unique needs, strengths and multicultural values of an individual and the family rather than fitting the individual and family into existing services.

Â Â Â Â Â  (c) Family support services must be built on a relationship of respect and trust that recognizes that families are better able to determine their own needs than have their needs determined by the state or a public agency.

Â Â Â Â Â  (d) Family support services shall be provided in a manner that develops comprehensive, responsive and flexible support to families in their role as primary caregivers for family members with disabilities or chronic illnesses.

Â Â Â Â Â  (e) Family support services shall focus on the entire family and be responsive to the needs of the individual and the family.

Â Â Â Â Â  (f) Family support services may be needed throughout the lifespan of the individual family member living at home who has a disability or chronic illness.

Â Â Â Â Â  (g) Family support services shall be available to families before they are in crisis.

Â Â Â Â Â  (h) Family support services may be a service option offered to families, but not imposed on them.

Â Â Â Â Â  (i) Family support services shall encourage maximum use of existing social networks and natural sources of support and should encourage community integration.

Â Â Â Â Â  (j) Family support services shall not be confined to a single program or set of services but shall be a philosophy that permeates all programs and services. [1991 c.122 Â§2; 2001 c.900 Â§252]

Â Â Â Â Â  417.344 Types of services included. Family support services may include but are not limited to:

Â Â Â Â Â  (1) Family support consultation;

Â Â Â Â Â  (2) Information and referral;

Â Â Â Â Â  (3) Financial assistance;

Â Â Â Â Â  (4) Emergency and outreach services; and

Â Â Â Â Â  (5) Individual and family centered assistance, including but not limited to:

Â Â Â Â Â  (a) Purchase of special equipment;

Â Â Â Â Â  (b) Respite care;

Â Â Â Â Â  (c) Recreation;

Â Â Â Â Â  (d) Transportation;

Â Â Â Â Â  (e) Special dietary needs;

Â Â Â Â Â  (f) Dependent care;

Â Â Â Â Â  (g) Medical services;

Â Â Â Â Â  (h) Housing modification;

Â Â Â Â Â  (i) Counseling; and

Â Â Â Â Â  (j) Support groups. [1991 c.122 Â§3; 1995 c.278 Â§48]

Â Â Â Â Â  417.346 Duties of Director of Human Services; rules. Subject to the availability of funds therefor, the Director of Human Services shall:

Â Â Â Â Â  (1) Identify current programs and potential resources available to families providing care for a family member with a disability or chronic illness.

Â Â Â Â Â  (2) Develop a biennial plan for adequate funding and recommend budgetary priorities for family support services.

Â Â Â Â Â  (3) Develop a biennial cooperative plan for assuring a statewide interagency system of family support services.

Â Â Â Â Â  (4) Adopt rules for family support services that are guided by the goals and principles set forth in ORS 417.340 to 417.348. These rules shall contain a grievance procedure.

Â Â Â Â Â  (5) Make a biennial report to the Legislative Assembly on the state of the family support system, including strengths, deficiencies, cost savings and recommendations. This report shall include a comprehensive statement of the efforts of the Department of Human Services to carry out the policies and principles set forth in this legislation. The report shall include but not be limited to a list of family support services, a summary of costs and the number of clients served.

Â Â Â Â Â  (6) Establish a Family Support Advisory Council whose purpose is to review and comment on plans and services provided or contracted for family support by state agencies and advise the director on the state plans for coordinated family support services.

Â Â Â Â Â  (a) The council shall meet a minimum of four times per year.

Â Â Â Â Â  (b) The membership of the council shall be 51 percent consumers of family support services.

Â Â Â Â Â  (c) The remaining membership shall be composed of representatives of agencies providing family support services and representatives of advocacy groups. One member shall be a representative of the Department of Education. [1991 c.122 Â§4; 2001 c.900 Â§109]

Â Â Â Â Â  417.348 Eligibility requirements. Subject to the availability of funds therefor, a family shall be eligible to receive family support services and goods if the family meets any of the following requirements:

Â Â Â Â Â  (1) The family has a family member requiring long term care due to disability or chronic illness whom the family desires to keep at home or return to the home from an institution or other out-of-home placement.

Â Â Â Â Â  (2) The family desires to care for the dependent family member at home if financial, physical or other barriers are reduced or eliminated and adequate community based support services are provided.

Â Â Â Â Â  (3) The family is caring for a family member who is waiting for residential or vocational services.

Â Â Â Â Â  (4) Other requirements established by the Department of Human Services. The requirements must be reviewed by the Family Support Advisory Council. [1991 c.122 Â§5; 2001 c.900 Â§110]

Â Â Â Â Â  417.349 Department of Human Services to provide family support services. In accordance with ORS 417.342 and 417.344, the Department of Human Services shall provide family support services throughout the department. Notwithstanding ORS 430.640, the department may contract directly with community organizations for the provision of family support services. [2001 c.900 Â§6]

Â Â Â Â Â  417.350 Family support services as social benefits. Funds, goods and services provided to families under ORS 417.340 to 417.348 are social benefits for the promotion of general welfare. The benefits may not be used to replace or reduce other state or federal benefits provided the families under Oregon law. [1993 c.241 Â§1]

Â Â Â Â Â  417.355 Principles of family law system. The Sixty-eighth Legislative Assembly accepts the recommendations of the Task Force on Family Law and recognizes that a comprehensive family law system must reflect the following principles:

Â Â Â Â Â  (1) The welfare of children shall be paramount in the resolution of family conflicts.

Â Â Â Â Â  (2) Children must learn to develop healthy relationships and to resolve conflicts in peaceful ways.

Â Â Â Â Â  (3) Whenever possible and appropriate, children shall continue to have both parents in their lives and parents shall be encouraged to work out agreements between themselves regarding their children.

Â Â Â Â Â  (4) The safety and economic well-being of family members shall be given priority.

Â Â Â Â Â  (5) Family members in conflict must have appropriate forums in which to grieve and accept change.

Â Â Â Â Â  (6) All families deserve respect and the support of social policy. [1995 c.800 Â§1]

FAMILY- OR CLIENT-CENTERED SERVICE SYSTEM

Â Â Â Â Â  417.360 Findings and policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The current delivery system for human services is fragmented and uncoordinated, producing service duplication and inappropriate or inadequate responses to individuals and to families;

Â Â Â Â Â  (b) Clients with multiple needs must interact with a variety of agencies and frequently feel powerless to negotiate the complicated array of services;

Â Â Â Â Â  (c) The system is too often perceived as victimizing the persons it is intended to serve;

Â Â Â Â Â  (d) Dedicated direct service workers become the target of disillusionment by clients even though the workers are equally frustrated by their lack of control over bureaucratic requirements; and

Â Â Â Â Â  (e) The state needs to rethink and restructure traditional methods of delivering human services. Organizations that have traditionally not viewed themselves as partners, such as social services and education, must be strongly encouraged to integrate their programs.

Â Â Â Â Â  (2) It shall be the policy of this state to foster a family-or client-centered service delivery system at the community level with the goal of providing more efficient and responsive services, driven by the needs of the individuals and families served and not by funding tied to traditional, categorical programs. Family services available through community level delivery systems should include, but need not be limited to, education, information and referral services. [1991 c.359 Â§1; 1995 c.800 Â§1a]

Â Â Â Â Â  417.362 System requirements. A family- or client-centered service system must be a system that:

Â Â Â Â Â  (1) Insures active participation of clients in service planning, decision making and service delivery;

Â Â Â Â Â  (2) Empowers direct service workers to gain access to a broad continuum of services and flexible funding to meet the needs of individuals and families served;

Â Â Â Â Â  (3) Pools funds of multiple service delivery agencies;

Â Â Â Â Â  (4) Generates policies for program planning and implementation at the community level rather than mandating policies at the state level; and

Â Â Â Â Â  (5) Supports and enhances family harmony with the goal of preserving the health and integrity of all family units. [1991 c.359 Â§2; 1995 c.800 Â§2]

Â Â Â Â Â  417.364 [1991 c.359 Â§3; repealed by 1993 c.676 Â§53]

FAMILY DECISION-MAKING MEETING

Â Â Â Â Â  417.365 ÂFamily decision-making meetingÂ defined for ORS 417.365 to 417.375. As used in ORS 417.365 to 417.375, Âfamily decision-making meetingÂ means a family-focused intervention facilitated by professional staff that is designed to build and strengthen the natural caregiving system for the child. Family decision-making meetings may include family group conferences, family unity meetings, family mediation or other professionally recognized interventions that include extended family and rely upon the family to make decisions about planning for its children. The purpose of the family decision-making meeting is to establish a plan that provides for the safety, attachment and permanency needs of the child. [1997 c.799 Â§1]

Â Â Â Â Â  417.368 Consideration of meeting required for certain cases. (1) The Department of Human Services shall consider the use of a family decision-making meeting in each case in which a child is placed in substitute care for more than 30 days.

Â Â Â Â Â  (2) When the department determines that the use of a family decision-making meeting is appropriate, the meeting shall be held, whenever possible, before the child has been in substitute care for 60 days.

Â Â Â Â Â  (3) If the department elects not to conduct a family decision-making meeting, the reasons for that decision shall be clearly documented in the written service plan of the child developed by the department. [1997 c.799 Â§2]

Â Â Â Â Â  417.371 Notice to family members of meeting; definitions. (1) If the Department of Human Services determines that the use of a family decision-making meeting is appropriate, the department shall conduct and document reasonable inquiries to promptly locate and notify the parents, grandparents and any other family member who has had significant, direct contact with the child in the year prior to the substitute care placement.

Â Â Â Â Â  (2) All family members notified by the department may attend the meeting unless the department determines that the safety of any attendee will be compromised by the attendance of any family member.

Â Â Â Â Â  (3) Any family member the department deems a safety risk may provide written statements that address the subject of any family decision-making meeting, including the determination of placement of the child or components of a service plan for the child and family members.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂFamily memberÂ means any person related to the child by blood, marriage or adoption, including but not limited to parents, grandparents, stepparents, aunts, uncles, sisters, brothers, cousins or great-grandparents. ÂFamily memberÂ also includes a child 12 years of age or older, or a child younger than 12 years of age when appropriate.

Â Â Â Â Â  (b) ÂReasonable inquiriesÂ means efforts that involve reviewing the case file for relevant information, contacting the parents or guardians and contacting additional sources of information that may lead to ascertaining the whereabouts of family members, if necessary. [1997 c.799 Â§3]

Â Â Â Â Â  417.375 Development of family plan; contents. (1) If the Department of Human Services conducts a family decision-making meeting under ORS 417.365 to 417.375, the meeting shall result in the development of a written family plan that may include a primary permanent plan, concurrent permanent plan, placement recommendations and service recommendations. The family plan or service agreement shall also include:

Â Â Â Â Â  (a) The expectations of the parents of the child and other family members;

Â Â Â Â Â  (b) Services the department will provide;

Â Â Â Â Â  (c) Timelines for implementation of the plan;

Â Â Â Â Â  (d) The benefits of compliance with the plan;

Â Â Â Â Â  (e) The consequences of noncompliance with the plan; and

Â Â Â Â Â  (f) A schedule of subsequent meetings, if appropriate.

Â Â Â Â Â  (2) Any family member participating in a family decision-making meeting shall sign a written acknowledgment of the content of the family plan developed at the family decision-making meeting and their attendance at the meeting.

Â Â Â Â Â  (3) The department shall incorporate the family plan developed at the family decision-making meeting into the departmentÂs service plan for the child to the extent that the family plan protects the child, builds on family strengths and is focused on achieving permanency for the child within a reasonable time.

Â Â Â Â Â  (4) If the family plan is not incorporated in the departmentÂs service plan for the child, the department shall document the reasons in the service plan.

Â Â Â Â Â  (5) The department shall send a copy of the family plan to the family participants, including those family members who participated in writing pursuant to ORS 417.371 (3), no later than 21 days after the conclusion of the family decision-making meeting. [1997 c.799 Â§4; 2001 c.686 Â§18]

Â Â Â Â Â  417.400 [1979 c.682 Â§1; 1989 c.835 Â§2; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.405 [1979 c.682 Â§3; 1985 c.631 Â§6; 1989 c.835 Â§3; 1991 c.581 Â§7; 1993 c.33 Â§325; 1993 c.546 Â§121; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.410 [1979 c.682 Â§2; 1985 c.499 Â§1; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.415 [1979 c.682 Â§8; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.420 [1979 c.682 Â§9; 1981 c.383 Â§1; 1989 c.835 Â§14; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.425 [1979 c.682 Â§10; 1981 c.383 Â§2; 1989 c.835 Â§15; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.430 [1979 c.682 Â§11; 1981 c.383 Â§3; 1985 c.618 Â§9; 1989 c.835 Â§16; 1993 c.33 Â§361; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.435 [1979 c.682 Â§12; 1985 c.499 Â§2; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.440 [1979 c.682 Â§13; 1989 c.835 Â§17; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.445 [1979 c.682 Â§14; 1985 c.499 Â§9; 1989 c.835 Â§18; 1991 c.581 Â§8; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.450 [1979 c.682 Â§15; 1981 c.383 Â§4; 1983 c.283 Â§1; 1985 c.499 Â§7; repealed by 1989 c.119 Â§1]

Â Â Â Â Â  417.455 [1979 c.682 Â§16; 1981 c.383 Â§5; 1985 c.499 Â§5; 1989 c.835 Â§21; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.475 [1979 c.682 Â§4; 1989 c.835 Â§4; 1991 c.581 Â§9; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.480 [1979 c.682 Â§5; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.485 [1979 c.682 Â§6; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.490 [1979 c.682 Â§7; 1981 c.869 Â§6; 1985 c.499 Â§6; 1987 c.320 Â§157; 1989 c.834 Â§16; 1989 c.835 Â§22; 1991 c.581 Â§10; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.500 [Repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.510 [1989 c.835 Â§1; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.600 [1987 c.906 Â§1; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.610 [1987 c.906 Â§2; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.620 [1987 c.906 Â§3; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.630 [1987 c.906 Â§4; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.640 [1987 c.906 Â§5; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.650 [1987 c.906 Â§6; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.660 [1987 c.906 Â§7; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.670 [1987 c.906 Â§9; 1989 c.994 Â§1; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.672 [1991 c.747 Â§1; repealed by 1993 c.33 Â§373 and 1993 c.676 Â§53]

Â Â Â Â Â  417.700 [1991 c.265 Â§Â§1,2; 1993 c.18 Â§102; 1993 c.676 Â§42; renumbered 417.900 in 1993]

SERVICES TO CHILDREN AND FAMILIES

(Generally)

Â Â Â Â Â  417.705 Definitions for ORS 417.705 to 417.801. As used in ORS 417.705 to 417.801:

Â Â Â Â Â  (1) ÂCommunity mobilizationÂ means government and private efforts to increase community awareness and facilitate the active participation of citizens and organizations in projects and issues that will have positive impact on the well-being of children, families and communities.

Â Â Â Â Â  (2) ÂEfficiencyÂ means a measurable indicator of the amount of resources required to produce an output.

Â Â Â Â Â  (3) ÂHigh-level outcomeÂ means the Oregon benchmarks adopted by the Oregon Progress Board and any other measurable indicators of societal well-being.

Â Â Â Â Â  (4) ÂIntermediate outcomeÂ means a measurable indicator of the effort by an agency or other entity toward achieving a high-level outcome target.

Â Â Â Â Â  (5) ÂLocal commissionÂ means a local commission on children and families established pursuant to ORS 417.760.

Â Â Â Â Â  (6) ÂLocal coordinated comprehensive planÂ or Âlocal planÂ means a local coordinated comprehensive plan for children and families that is developed pursuant to ORS 417.775 through a process coordinated and led by a local commission and that consists of:

Â Â Â Â Â  (a) A community plan that identifies the communityÂs needs, strengths, goals, priorities and strategies for:

Â Â Â Â Â  (A) Creating positive outcomes for children and families;

Â Â Â Â Â  (B) Community mobilization;

Â Â Â Â Â  (C) Coordinating programs, strategies and services for children who are 0 through 18 years of age and their families among community groups, government agencies, private providers and other parties; and

Â Â Â Â Â  (D) Addressing the needs of target populations; and

Â Â Â Â Â  (b) The service plans listed in ORS 417.775 (6) that designate specific services for the target populations identified in the community plan.

Â Â Â Â Â  (7) ÂOutcomeÂ means the measure of a desired result.

Â Â Â Â Â  (8) ÂOutputÂ means the amount or frequency of products or services delivered by an agency or other entity.

Â Â Â Â Â  (9) ÂPerformance measureÂ includes outcomes, outputs and efficiencies that indicate how well an agency or other entity is carrying out its mission and achieving its goals.

Â Â Â Â Â  (10) ÂServices for children and familiesÂ does not include services provided by the Department of Education or school districts that are related to curriculum or instructional programs.

Â Â Â Â Â  (11) ÂState commissionÂ means the State Commission on Children and Families established under ORS 417.730.

Â Â Â Â Â  (12) ÂTargetÂ means a specific level of achievement desired for a specific time, expressed numerically. [1993 c.676 Â§30; 1999 c.1053 Â§3; 2003 c.148 Â§1; 2003 c.553 Â§1]

Â Â Â Â Â  417.707 Duty of state agencies providing services for children and families. The purpose of ORS 417.705 to 417.801 and 419A.170, as described in ORS 417.708 to 417.725, shall be implemented by all state agencies providing services for children and families to guide the providing of those services. [Formerly 417.755]

Â Â Â Â Â  417.708 Legislative findings relating to young children. The Legislative Assembly finds:

Â Â Â Â Â  (1) The first three years of life are a crucial period in a childÂs life, and during this period a child is sensitive to the protective mechanisms of parental and family support.

Â Â Â Â Â  (2) Brain development that takes place during the first year of life is rapid and extensive and has implications for lifelong physical, social-emotional and cognitive well-being. [2001 c.831 Â§2]

Â Â Â Â Â  417.710 Statement of purpose. Subject to the availability of funds therefor and the specific provisions of ORS 417.705 to 417.801 and 419A.170, it is the purpose of ORS 417.705 to 417.801 and 419A.170 to:

Â Â Â Â Â  (1) Authorize the State Commission on Children and Families to set statewide guidelines for the planning, coordination and delivery of services for children and families in conjunction with other state agencies and other planning bodies;

Â Â Â Â Â  (2) Vest in local commissions on children and families the authority to distribute state and federal funds allocated to the local commissions to supervise services or to purchase services for children and families in the local area and to supervise the development of the local coordinated comprehensive plan;

Â Â Â Â Â  (3) Provide a process for comprehensive local planning for services for children and families to provide local services that are consistent with statewide guidelines;

Â Â Â Â Â  (4) Retain in the state the responsibility for funding of services for children and families through a combination of local, state and federal funding, including the leveraging of public and private funds available under ORS 417.705 to 417.801 and 419A.170; and

Â Â Â Â Â  (5) Retain state supervision of child protection and other services that should be uniform throughout the state and that are necessarily the stateÂs responsibility. [1993 c.676 Â§1; 1999 c.1053 Â§4; 2003 c.553 Â§2]

Â Â Â Â Â  417.715 Policy; service system values and goals. (1) It is the intent of the Legislative Assembly to enable families and communities to protect, nurture and realize the full physical, social, emotional, cognitive and cultural developmental potential of children in Oregon. Toward this end, the Legislative Assembly shall develop and implement a statewide system of services that is preventive, integrated in local communities and accessible to children and families and that focuses on promoting the wellness of OregonÂs children.

Â Â Â Â Â  (2) The service system shall be based on promoting the wellness of OregonÂs children and families. The following values shall guide the design and implementation of this system:

Â Â Â Â Â  (a) A commitment to children that ranks them as OregonÂs first priority;

Â Â Â Â Â  (b) A commitment to reducing the number of OregonÂs children and families living in poverty;

Â Â Â Â Â  (c) A commitment to equitable treatment of gender in both services and funding;

Â Â Â Â Â  (d) A view that strengthening families is of paramount concern, but that child safety must come first if a conflict between the well-being of a child and the well-being of a family arises;

Â Â Â Â Â  (e) A recognition of the central role of families as the best place for children to develop;

Â Â Â Â Â  (f) A realization that good parenting skills are fundamental to a healthy society;

Â Â Â Â Â  (g) A sensitivity to diversity that requires culturally competent services respectful of genders, cultures, orientations and disabilities;

Â Â Â Â Â  (h) An offering of opportunities for children to develop self-worth and concern for others, and to reach their full potential;

Â Â Â Â Â  (i) A fundamental assumption that children should be provided the means to attain safety and good health; and

Â Â Â Â Â  (j) A commitment to early detection and treatment of families at risk for child abuse and neglect.

Â Â Â Â Â  (3) The service system shall emphasize:

Â Â Â Â Â  (a) Services designed to identify risks and nurture potential at the earliest time in a childÂs life;

Â Â Â Â Â  (b) Services designed to respond to and reduce risks at the earliest possible point of detection;

Â Â Â Â Â  (c) A comprehensive continuum of services such as prevention, early intervention and treatment for children in all age groups;

Â Â Â Â Â  (d) The realization that funding one age group or gender of children at the expense of another is destructive of the wellness of children; and

Â Â Â Â Â  (e) That maintenance and enhancement of treatment services and augmentation of preventive services are paramount to the effective delivery of services to children and families.

Â Â Â Â Â  (4) The service system must begin at the local level, through cooperation and integration of all local and state providers, treat the whole person and be built on the strengths and natural supports of neighborhoods and communities. [1993 c.676 Â§1a]

Â Â Â Â Â  417.720 Characteristics of service system. The characteristics of the service system developed and implemented under ORS 417.705 to 417.801 and 419A.170 are that the system:

Â Â Â Â Â  (1) Is nonstigmatizing;

Â Â Â Â Â  (2) Is available and accessible when needed and is based on the perspective of children and families and, whenever possible, allows families to design their own service programs, based on assessment of their needs and their solutions and resources for change;

Â Â Â Â Â  (3) Is outcome-oriented;

Â Â Â Â Â  (4) Is integrated;

Â Â Â Â Â  (5) Recognizes the contributions of the systemÂs workers;

Â Â Â Â Â  (6) Promotes in the community a sense of responsibility for self and others and is committed to the well-being of children as well as support for families;

Â Â Â Â Â  (7) Emphasizes local planning for children and families and integrates local needs with statewide goals;

Â Â Â Â Â  (8) Provides services locally in a process that encourages partnerships, alliances and efficient use of resources; and

Â Â Â Â Â  (9) Provides local service delivery systems that build on the unique strengths of the county or community. [1993 c.676 Â§2]

Â Â Â Â Â  417.725 Key elements of system; family resource and community learning centers. (1) Key elements of the service system developed and implemented under ORS 417.705 to 417.801 and 419A.170 are:

Â Â Â Â Â  (a) A two-to-seven-year incremental implementation process with measurable outcomes;

Â Â Â Â Â  (b) An implementation process resulting in a voluntary system based on nurturing human development; and

Â Â Â Â Â  (c) A service continuum based on promoting wellness for the children of Oregon whose parents have given their express written consent. Family resource centers and community learning centers as defined in ORS 329.007 are a viable, but not the exclusive, structure for delivering a service continuum.

Â Â Â Â Â  (2) If a system of family resource centers and community learning centers is selected by a local commission on children and families established pursuant to ORS 417.760 to deliver services, the centers:

Â Â Â Â Â  (a) May serve as the prevention arm of the voluntary delivery system and may link and integrate neighborhood-based services with the intent that services be available to all families who have given their express written consent to promote their childrenÂs wellness;

Â Â Â Â Â  (b) Shall involve parents in the care and education of their children;

Â Â Â Â Â  (c) Shall involve the local community in developing and overseeing family resource center programs and community learning center programs;

Â Â Â Â Â  (d) Shall be consistent with the local coordinated comprehensive plan; and

Â Â Â Â Â  (e) Shall incorporate the requirements specified for community learning centers under ORS 329.156. [1993 c.676 Â§3; 2001 c.831 Â§10; 2003 c.153 Â§1]

Â Â Â Â Â  417.727 Oregon Early Childhood System. Based on the findings expressed in ORS 417.708, there is created the Oregon Early Childhood System. The goals of the system are to:

Â Â Â Â Â  (1) Prevent child abuse and neglect;

Â Â Â Â Â  (2) Improve the health and development of young children;

Â Â Â Â Â  (3) Promote bonding and attachment in the early years of a childÂs life;

Â Â Â Â Â  (4) Support parents in providing the optimum environment for their young children;

Â Â Â Â Â  (5) Link and integrate services and supports in the voluntary statewide early childhood system pursuant to ORS 417.728;

Â Â Â Â Â  (6) Link and integrate services and supports in the voluntary local early childhood system pursuant to ORS 417.777;

Â Â Â Â Â  (7) Ensure that children are entering school ready to learn; and

Â Â Â Â Â  (8) Ensure that children receive quality child care. [2001 c.831 Â§4]

Â Â Â Â Â  417.728 Statewide early childhood system; requirements. (1) The State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services shall lead a joint effort with other state and local early childhood partners to establish the policies necessary for a voluntary statewide early childhood system that shall be incorporated into the local coordinated comprehensive plan.

Â Â Â Â Â  (2) The voluntary statewide early childhood system shall be designed to achieve:

Â Â Â Â Â  (a) The appropriate early childhood benchmarks jointly identified by the State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services, with input from early childhood partners, as the appropriate benchmarks; and

Â Â Â Â Â  (b) Any other early childhood benchmark or intermediate outcome jointly identified by the State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services, with input from early childhood partners, as an appropriate benchmark or outcome.

Â Â Â Â Â  (3) The voluntary statewide early childhood system shall include the following components:

Â Â Â Â Â  (a) A process to identify as early as possible children and families who would benefit from early childhood services;

Â Â Â Â Â  (b) A plan to support the identified needs of the child and family that coordinates case management personnel and the delivery of services to the child and family; and

Â Â Â Â Â  (c) Services to support children who are zero through eight years of age and their families who give their express written consent, including:

Â Â Â Â Â  (A) Screening, assessment and home visiting services pursuant to ORS 417.795;

Â Â Â Â Â  (B) Specialized or targeted home visiting services;

Â Â Â Â Â  (C) Community-based services such as relief nurseries, family support programs and parent education programs;

Â Â Â Â Â  (D) High quality child care, as defined by the Commission for Child Care;

Â Â Â Â Â  (E) Preschool and other early education services;

Â Â Â Â Â  (F) Health services for children and pregnant women;

Â Â Â Â Â  (G) Mental health services;

Â Â Â Â Â  (H) Alcohol and drug treatment programs that meet the standards promulgated by the Department of Human Services pursuant to ORS 430.357;

Â Â Â Â Â  (I) Developmental disability services; and

Â Â Â Â Â  (J) Other state and local services.

Â Â Â Â Â  (4) The State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services shall jointly:

Â Â Â Â Â  (a) Consolidate administrative functions relating to the voluntary statewide early childhood system, to the extent practicable, including but not limited to training and technical assistance, planning and budgeting. This paragraph does not apply to the administrative functions of the Department of Education relating to education programs;

Â Â Â Â Â  (b) Adopt policies to establish training and technical assistance programs to ensure that personnel have skills in appropriate areas, including screening, family assessment, competency-based home visiting skills, cultural and gender differences and other areas as needed;

Â Â Â Â Â  (c) Identify research-based age-appropriate and culturally and gender appropriate screening and assessment tools that would be used as appropriate in programs and services of the voluntary statewide early childhood system;

Â Â Â Â Â  (d) Develop a plan for the implementation of a common data system for voluntary early childhood programs as provided in section 7, chapter 831, Oregon Laws 2001;

Â Â Â Â Â  (e) Coordinate existing and new early childhood programs to provide a range of community-based supports;

Â Â Â Â Â  (f) Establish a common set of quality assurance standards to guide local implementation of all elements of the voluntary statewide early childhood system, including voluntary universal screening and assessment, home visiting, staffing, evaluation and community-based services;

Â Â Â Â Â  (g) Ensure that all plans for voluntary early childhood services are coordinated and consistent with federal and state law, including but not limited to plans for Oregon prekindergarten programs, federal Head Start programs, early childhood special education services, early intervention services and public health services;

Â Â Â Â Â  (h) Identify how the voluntary statewide early childhood system for children who are zero through eight years of age will link with systems of support for older children and their families;

Â Â Â Â Â  (i) Contract for an evaluation of the outcomes of the voluntary statewide early childhood system; and

Â Â Â Â Â  (j) During January of each odd-numbered year, report to the Governor and the Legislative Assembly on the voluntary statewide early childhood system. The report shall include the evaluation described in paragraph (i) of this subsection.

Â Â Â Â Â  (5) The State Commission on Children and Families, the State Board of Education, the Employment Department and the Department of Human Services when adopting rules to administer voluntary early childhood programs under their individual authority shall adopt rules that are consistent with the requirements of the voluntary statewide early childhood system created under this section.

Â Â Â Â Â  (6) Information gathered in conjunction with the voluntary comprehensive screening and assessment of children and their families may be used only for the following purposes:

Â Â Â Â Â  (a) Providing services to children and families who give their express written consent;

Â Â Â Â Â  (b) Providing statistical data that are not personally identifiable;

Â Â Â Â Â  (c) Accomplishing other purposes for which the family has given express written consent; and

Â Â Â Â Â  (d) Meeting the requirements of mandatory state and federal disclosure laws. [Formerly 417.748; 2003 c.293 Â§2; 2005 c.271 Â§2]

(State Commission)

Â Â Â Â Â  417.730 State Commission on Children and Families; members; appointments; qualifications. (1) There is established a State Commission on Children and Families consisting of:

Â Â Â Â Â  (a) The Director of Human Services;

Â Â Â Â Â  (b) The Superintendent of Public Instruction;

Â Â Â Â Â  (c) The Director of the Employment Department or, at the GovernorÂs direction, the chairperson of the Commission for Child Care;

Â Â Â Â Â  (d) One member appointed by the President of the Senate, who shall be a member of the Senate and who shall be a nonvoting, advisory member;

Â Â Â Â Â  (e) One member appointed by the Speaker of the House of Representatives, who shall be a member of the House of Representatives and who shall be a nonvoting, advisory member; and

Â Â Â Â Â  (f) Twelve members appointed by the Governor.

Â Â Â Â Â  (2) The appointments made by the Governor shall reflect the stateÂs diverse populations and regions and shall include representatives with expertise along the full developmental continuum of a child from the prenatal stage through 18 years of age. The members appointed by the Governor shall include:

Â Â Â Â Â  (a) One representative from the Oregon Juvenile Department DirectorsÂ Association, from which the Governor may solicit suggestions for appointment;

Â Â Â Â Â  (b) Six public members who have demonstrated interest in children, with consideration given to a youth member and persons from the education community;

Â Â Â Â Â  (c) Two members from local commissions on children and families, one from a rural area and one from an urban area;

Â Â Â Â Â  (d) One social service professional; and

Â Â Â Â Â  (e) Two members from the business community who have demonstrated interest in children.

Â Â Â Â Â  (3) The term of office of each member appointed by the Governor is four years. Before the expiration of the term of an appointed member, the Governor shall appoint a successor whose term begins on October 1. An appointed member is eligible for reappointment. If there is a vacancy in an appointed position for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointments by the Governor to the state commission are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) An appointed member of the state commission who is not a member of the Legislative Assembly is entitled to compensation and expenses as provided in ORS 292.495. Members who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (6)(a) The majority of the members of the state commission shall be laypersons.

Â Â Â Â Â  (b) As used in this subsection, ÂlaypersonÂ means a person whose primary income is not derived from either offering direct service to children and youth or being an administrator for a program for children and youth. [1993 c.676 Â§4; 1999 c.1053 Â§5; 2001 c.104 Â§146; 2003 c.293 Â§3]

Â Â Â Â Â  417.733 State Commission on Children and Families Account. The State Commission on Children and Families Account is established separate and distinct from the General Fund. All moneys received by the State Commission on Children and Families, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the commission to carry out the duties, functions and powers of the commission. [2001 c.716 Â§14]

Â Â Â Â Â  Note: 417.733 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 417 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  417.735 Duties of state commission; rules. (1) The State Commission on Children and Families shall promote the wellness of children and families at the state level and shall act in accordance with the principles, characteristics and values identified in ORS 417.708 to 417.725. The state commission shall provide no direct services.

Â Â Â Â Â  (2)(a) Funds for local commissions shall consist of payments from moneys appropriated for local commissions to the State Commission on Children and Families by the Legislative Assembly. The state commission shall develop an equitable formula for the distribution of funds to counties or regions for services for children and families, and a minimum annual grant shall be provided to each county or region.

Â Â Â Â Â  (b) The state commission shall provide technical assistance and research-based information to local commissions to support the development of county goals, performance measures and outcomes for services and programs.

Â Â Â Â Â  (c) The state commission may withhold funds from a local commission if services and programs funded through the local commission do not meet appropriate performance measures and outcomes.

Â Â Â Â Â  (3) The state commission shall:

Â Â Â Â Â  (a) Set guidelines for the planning, coordination and delivery of services by local commissions in partnership with other planning bodies and agencies providing services for children and families. The guidelines shall be consistent with the key elements of the service system developed and implemented under ORS 417.705 to 417.801. In conjunction with other planning bodies and agencies providing social supports, the state commission shall use the local coordinated comprehensive plans to advise agencies, the Legislative Assembly and the Governor;

Â Â Â Â Â  (b) Advise the Legislative Assembly and the Governor concerning possible solutions to problems facing children and families;

Â Â Â Â Â  (c) In consultation with other agencies, identify high-level and intermediate outcomes relating to children and families and monitor the progress of local coordinated comprehensive plans in meeting intermediate outcome targets;

Â Â Â Â Â  (d) Encourage the development of innovative projects, based on proven practices of effectiveness, that benefit children and families;

Â Â Â Â Â  (e) Ensure that all services for children and families are integrated and evaluated according to their outcomes;

Â Â Â Â Â  (f) Compile, analyze and distribute information that informs and supports statewide coordinated planning;

Â Â Â Â Â  (g) Establish a uniform system of reporting and collecting statistical data from counties and other agencies serving children and families;

Â Â Â Â Â  (h) Provide a process whereby the Department of Human Services, Juvenile Crime Prevention Advisory Committee, Oregon Youth Authority, Department of Education, Department of Community Colleges and Workforce Development, Employment Department, Housing and Community Services Department and Economic and Community Development Department review all findings from data collected by the local commissions through the local coordinated comprehensive plans. The information gathered in this review shall be considered by those agencies in designing future economic resources and services and in the coordination of services;

Â Â Â Â Â  (i) Make recommendations to the Commission for Child Care for the development of the stateÂs biennial child care plan; and

Â Â Â Â Â  (j) Communicate information and policy advice on current research and proven practices of effectiveness, from both inside and outside the state, including successful local strategies, to local commissions, the Governor, the Legislative Assembly, state agencies and the public. The information shall include progress in meeting intermediate outcome targets identified in the local coordinated comprehensive plans.

Â Â Â Â Â  (4)(a) The state commission shall develop a review and approval process for local coordinated comprehensive plans that includes:

Â Â Â Â Â  (A) A requirement that the local plan has been approved by the board or boards of county commissioners;

Â Â Â Â Â  (B) Assurance that the local plan meets essential criteria and approval required by appropriate entities and meets appropriate systems and planning connections; and

Â Â Â Â Â  (C) Review of state expenditures of resources allocated to the local commissions on children and families.

Â Â Â Â Â  (b) The state commission shall develop the process under this subsection in consultation with other entities involved in the review and approval process.

Â Â Â Â Â  (c) The state commission shall act on any waiver request from a local commission within 90 days after receipt of the request.

Â Â Â Â Â  (d) The state commission may disapprove a local plan for failure to address the elements described in paragraph (a) of this subsection within 90 days after receipt of the request.

Â Â Â Â Â  (5) The state commission, in coordination with the local commissions on children and families, shall:

Â Â Â Â Â  (a) Assist the local commissions in the development and implementation of performance measures and outcomes for evaluating services at the local level;

Â Â Â Â Â  (b) Monitor the progress in meeting intermediate outcome targets in the local coordinated comprehensive plans;

Â Â Â Â Â  (c) In conjunction with the Department of Human Services and using the staff resources and other resources of the state commission, educate, inform and provide technical assistance to local commissions, including but not limited to technical assistance with:

Â Â Â Â Â  (A) Federal and state laws, regulations and rules, and changes therein, governing the use of federal and state funds;

Â Â Â Â Â  (B) Facilitation;

Â Â Â Â Â  (C) Planning;

Â Â Â Â Â  (D) Policy development;

Â Â Â Â Â  (E) Proven practices of effectiveness;

Â Â Â Â Â  (F) Local systems development;

Â Â Â Â Â  (G) Community problem solving and mobilization; and

Â Â Â Â Â  (H) Other services, as appropriate;

Â Â Â Â Â  (d) Conduct research and disseminate information to local commissions on children and families;

Â Â Â Â Â  (e) Negotiate federal waivers in consultation with the Department of Human Services; and

Â Â Â Â Â  (f) Develop a process for reviewing requests for waivers from requirements of the state commission. Requests for waivers shall be granted or denied as a part of the approval process for a local coordinated comprehensive plan. The state commission shall not grant a request for waiver that allows funds to be used for any purpose other than early childhood prevention, intervention and treatment programs.

Â Â Â Â Â  (6) The state commission shall employ a staff director who shall be responsible for hiring and supervising any additional personnel necessary to assist the state commission in performing its duties. The staff director shall be responsible for management functions of the state commission subject to policy direction by the state commission.

Â Â Â Â Â  (7) To the extent that federal funding is not jeopardized, the State Commission on Children and Families shall enter into an interagency agreement with the Department of Human Services in which they agree on a system to:

Â Â Â Â Â  (a) Distribute all Title XX Social Services Block Grant funds;

Â Â Â Â Â  (b) Ensure that federal and state requirements are met for federal funds administered by the state commission; and

Â Â Â Â Â  (c) Carry out the necessary auditing, monitoring and information requirements for federal funds distributed by the state commission.

Â Â Â Â Â  (8) In addition to the authority under subsection (5)(e) of this section, the state commission may direct the Department of Human Services or the appropriate state department providing services for children and families to negotiate federal waivers. If the Department of Human Services or any other state agency does not pursue a federal waiver recommended by the state commission, the state commission may ask the Governor to direct the Department of Human Services or other state agency to apply for and negotiate the waiver.

Â Â Â Â Â  (9) If the Department of Human Services or any other state agency refuses to distribute state or federal funds as requested by the state commission, the state commission may ask the Governor to direct the Department of Human Services or other state agency to distribute the funds.

Â Â Â Â Â  (10) The programs shall be funded as fully as possible by Title XX of the federal Social Security Act, consistent with the terms and conditions of the block grant program and the local coordinated comprehensive plans that reflect community priorities established by the local planning process.

Â Â Â Â Â  (11) In conjunction with the Department of Human Services, the state commission, as soon as possible, shall develop a plan to re-engineer and integrate the data processing systems related to childrenÂs programs with the objective of making management information more accessible. The state commission shall make regular presentations to the Joint Legislative Committee on Information Management and Technology on its progress in developing and implementing the plan.

Â Â Â Â Â  (12) Before each regular session of the Legislative Assembly, the state commission shall report, to the Governor and to the appropriate joint interim committee as determined by the Speaker of the House of Representatives and the President of the Senate, the following:

Â Â Â Â Â  (a) Any additional proposals contained in ÂA Positive Future for OregonÂs Children and FamiliesÂ by the 1991-1992 Oregon ChildrenÂs Care Team Interim Task Force that should be undertaken;

Â Â Â Â Â  (b) The status in all counties of local service systems related to the health and wellness of children and the adequacy of financial resources to deliver services;

Â Â Â Â Â  (c) The progress in achieving desired outcomes, including but not limited to the statewide guidelines set by the state commission under ORS 417.710 (1);

Â Â Â Â Â  (d) Barriers to achieving intermediate and high-level outcome targets as identified in local coordinated comprehensive plans;

Â Â Â Â Â  (e) Proposed solutions to barriers identified under paragraph (d) of this subsection, including proven, effective and innovative strategies; and

Â Â Â Â Â  (f) County and community mobilization to increase public awareness and involvement and funding of community determined priorities.

Â Â Â Â Â  (13)(a) The state commission may solicit, accept and receive federal moneys or moneys or other property from persons or corporations, public or private, for the purpose of carrying out the provisions of ORS 417.705 to 417.801 and 419A.170.

Â Â Â Â Â  (b) All federal moneys collected or received under paragraph (a) of this subsection shall be accepted and transferred or expended by the state commission upon such terms and conditions as are prescribed by the federal government.

Â Â Â Â Â  (c) All moneys and other property accepted by the state commission under this subsection shall be transferred, expended or used upon such terms and conditions as are prescribed by the donor in a manner consistent with applicable law.

Â Â Â Â Â  (14) The state commission shall:

Â Â Â Â Â  (a) Implement the recommendations of the Juvenile Crime Prevention Advisory Committee, as approved by the Governor; and

Â Â Â Â Â  (b) In cooperation with other state and federal agencies, coordinate technical assistance efforts on a statewide and county-specific basis relating to juvenile crime prevention programs and services.

Â Â Â Â Â  (15) The state commission may contract with local governments or other entities to administer juvenile crime prevention programs and services. In accordance with the applicable provisions of ORS chapter 183, the state commission may adopt rules necessary for the administration of juvenile crime prevention programs and services. [1993 c.676 Â§5; 1995 c.800 Â§3; 1997 c.249 Â§129; 1997 c.707 Â§30; 1999 c.1053 Â§6; 2001 c.831 Â§10b; 2001 c.905 Â§1; 2003 c.148 Â§2; 2003 c.293 Â§4; 2005 c.503 Â§9]

Â Â Â Â Â  417.740 Officers; quorum; meetings. (1) The Governor shall select a chairperson for the State Commission on Children and Families who shall be a layperson as defined in ORS 417.730 (6)(b). The state commission shall select one of its members as vice chairperson. The chairperson and vice chairperson shall serve for such terms and with such duties and powers as the state commission determines to be necessary to perform the functions of their offices.

Â Â Â Â Â  (2) A majority of the members of the state commission constitutes a quorum for the transaction of business. The affirmative vote of a majority of the members of the state commission is required for action by the state commission.

Â Â Â Â Â  (3) The state commission shall meet once a month for the first year and then at least once every three months at a place, day and hour determined by the state commission. The state commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [1993 c.676 Â§7]

Â Â Â Â Â  417.745 Rules. In accordance with applicable provisions of ORS chapter 183, the State Commission on Children and Families may adopt rules necessary to administer the duties of the state commission. [1993 c.676 Â§8]

Â Â Â Â Â  417.747 Foster care demonstration projects. (1) The Department of Human Services, in consultation with local commissions on children and families, may establish community-based foster care demonstration projects. The purposes of the demonstration projects are to:

Â Â Â Â Â  (a) Promote strategies that keep abused and neglected children in their familiar surroundings and neighborhood schools;

Â Â Â Â Â  (b) Recruit community volunteers to serve as foster parents for abused and neglected children who live in the community;

Â Â Â Â Â  (c) Identify barriers to recruiting community foster parents and recommend strategies to address those identified barriers; and

Â Â Â Â Â  (d) Create a community-based system of support for foster children and community foster parents.

Â Â Â Â Â  (2) A demonstration project shall be subject to federal requirements and the restrictions agreed upon between the department and the county where the demonstration project is located. [1993 c.676 Â§28(3); 1999 c.1053 Â§7; 2001 c.189 Â§1; 2001 c.900 Â§226]

Â Â Â Â Â  417.748 [1999 c.1053 Â§20; 2001 c.831 Â§5; renumbered 417.728 in 2001]

Â Â Â Â Â  417.750 Advisory and technical committees; expenses of committee members. (1) To aid and advise the State Commission on Children and Families in the performance of its functions, the state commission may establish such advisory and technical committees as it considers necessary. The state commission shall determine the representation, membership, terms and organization of the committees and shall appoint the members. The advisory and technical committees shall include members of local commissions on children and families.

Â Â Â Â Â  (2) Members of committees are not entitled to compensation, but at the discretion of the state commission may be reimbursed from funds available to the state commission for actual and necessary travel and other expenses incurred in the performance of their official duties, subject to ORS 292.495. [1993 c.676 Â§9; 1999 c.1053 Â§8]

Â Â Â Â Â  417.755 [1993 c.676 Â§10; 1999 c.1053 Â§10; renumbered 417.707 in 2001]

(Local Commissions on Children and Families)

Â Â Â Â Â  417.760 Local commissions; members; staff director; approval of local plan; revised or amended plans. (1) The board of county commissioners of a county or the boards of county commissioners of contiguous counties that agree to appoint a regional commission:

Â Â Â Â Â  (a) Shall appoint a chairperson and a minimum of eight members to a local commission on children and families in the manner described in ORS 417.765.

Â Â Â Â Â  (b) Shall appoint a local staff director. The staff director shall hire and supervise any other support staff necessary for operation of the local commission. The staff director and staff are subject to county personnel policies and other administration policies and ordinances. The staff director shall be responsible for all management functions of the local commission.

Â Â Â Â Â  (c) Must approve the local coordinated comprehensive plan before it may be submitted to the State Commission on Children and Families. If the local plan has been revised or is amended, the revised or amended local plan must be submitted to the board or boards for approval before it is submitted to the state commission.

Â Â Â Â Â  (2) The board or boards of county commissioners must approve any transfer of responsibility for a state service and its funding to a local commission.

Â Â Â Â Â  (3) Funds payable to implement local coordinated comprehensive plans shall be paid to the county. The board or boards of county commissioners are responsible for the expenditure of such funds subject to county budget and fiscal operating procedures. [1993 c.676 Â§12; 1999 c.59 Â§110; 1999 c.1053 Â§11]

Â Â Â Â Â  417.765 Qualifications of members; terms. (1) A majority of a local commission on children and families, including the chairperson, shall be laypersons as defined in ORS 417.730 (6)(b). Appointments to the local commission shall reflect the countyÂs or countiesÂ diverse populations and shall reflect expertise along the full spectrum of developmental stages of a child, from the prenatal stage through 18 years of age. Members shall include persons who have knowledge of the issues relating to children and families in the affected communities, including education, municipal government and the court system.

Â Â Â Â Â  (2) Members of the local commission shall be appointed to four-year terms. The appointing board or boards of county commissioners may appoint a member for additional terms or may limit the number of terms that a member may serve. [1993 c.676 Â§13; 1999 c.528 Â§1; 1999 c.1053 Â§12]

Â Â Â Â Â  417.770 Regional commissions appointed pursuant to intergovernmental agreement. (1) The boards of county commissioners of contiguous counties that agree to appoint a regional commission by intergovernmental agreement authorized by ORS chapter 190 shall provide in the agreement for the following:

Â Â Â Â Â  (a) The appointment of the chairperson and members of the regional commission in the manner described in ORS 417.760;

Â Â Â Â Â  (b) The adoption of procedures and policies to govern the regional commission, which adoption may be subject to concurrence by the boards of county commissioners;

Â Â Â Â Â  (c) The hiring and supervision of support staff necessary for the operation of the regional commission pursuant to ORS 417.760;

Â Â Â Â Â  (d) The methods for adoption of a budget for the regional commission, the expenditure of funds and fiscal operating procedures; and

Â Â Â Â Â  (e) Other conditions and procedures necessary for the cooperation of a regional agency.

Â Â Â Â Â  (2) The agreement may require the prior approval of the boards of county commissioners for the participating counties to transfer a state service and its funding to the regional commission. [1993 c.676 Â§13a]

Â Â Â Â Â  417.775 Purpose and duties of local commission; local coordinated comprehensive plan; community plan. (1) Under the direction of the board or boards of county commissioners, and in conjunction with the guidelines set by the State Commission on Children and Families, the main purposes of a local commission on children and families are to promote wellness for children of all ages and their families in the county or region, if the families have given their express written consent, to mobilize communities and to develop policy and oversee the implementation of a local coordinated comprehensive plan described in this section. A local commission shall:

Â Â Â Â Â  (a) Inform and involve citizens;

Â Â Â Â Â  (b) Identify and map the range of resources in the community;

Â Â Â Â Â  (c) Plan, advocate and fund research-based initiatives for children who are 0 through 18 years of age and their families;

Â Â Â Â Â  (d) Develop local policies, priorities, outcomes and targets;

Â Â Â Â Â  (e) Prioritize activities identified in the local plan and mobilize the community to take action;

Â Â Â Â Â  (f) Prioritize the use of nondedicated resources;

Â Â Â Â Â  (g) Monitor implementation of the local plan; and

Â Â Â Â Â  (h) Monitor and evaluate the intermediate outcome targets identified in the local plan that are reviewed under ORS 417.797, and report on the progress in addressing priorities and achieving outcomes.

Â Â Â Â Â  (2)(a) A local commission may not provide direct services for children and their families.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a local commission may provide direct services for children and their families for a period not to exceed six months if:

Â Â Â Â Â  (A)(i) The local commission determines that there is an emergency;

Â Â Â Â Â  (ii) A provider of services discontinues providing the services in the county or region; or

Â Â Â Â Â  (iii) No provider is able to offer the services in the county or region; and

Â Â Â Â Â  (B) The family has given its express written consent.

Â Â Â Â Â  (3) The local commission shall lead and coordinate a process to assess needs, strengths, goals, priorities and strategies, and identify county or regional outcomes to be achieved. The process shall be in conjunction with other coordinating bodies for services for children and their families and shall include representatives of education, mental health services, developmental disability services, alcohol and drug treatment programs, public health programs, local child care resource and referral agencies, child care providers, law enforcement and corrections agencies, private nonprofit entities, local governments, faith-based organizations, businesses, families, youth and the local community. The process shall include populations representing the diversity of the county or region.

Â Â Â Â Â  (4) Through the process described in subsection (3) of this section, the local commission shall coordinate the development of a single local plan for coordinating community programs, strategies and services for children who are 0 through 18 years of age and their families among community groups, government agencies, private providers and other parties. The local plan shall be a comprehensive area-wide service delivery plan for all services to be provided for children and their families in the county or region, if the families have given their express written consent. The local plan shall be designed to achieve state and county or regional outcomes based on state policies and guidelines and to maintain a level of services consistent with state and federal requirements.

Â Â Â Â Â  (5) The local commission shall prepare the local coordinated comprehensive plan and applications for funds to implement ORS 417.705 to 417.801 and 419A.170. The local plan, policies and proposed service delivery systems shall be submitted to the board or boards of county commissioners for approval prior to submission to the state commission. The local plan shall be based on identifying the most effective service delivery system allowing for the continuation of current public and private programs where appropriate. The local plan shall address needs, strengths and assets of all children, their families and communities, including those children and their families at highest risk.

Â Â Â Â Â  (6) Subject to the availability of funds:

Â Â Â Â Â  (a) The local coordinated comprehensive plan shall include:

Â Â Â Â Â  (A) Identification of ways to connect all state and local planning processes related to services for children and their families into the local coordinated comprehensive plan to create positive outcomes for children and their families; and

Â Â Â Â Â  (B) Provisions for a continuum of social supports at the community level for children from the prenatal stage through 18 years of age, and their families, that takes into account areas of need, service overlap, asset building and community strengths as outlined in ORS 417.305 (2).

Â Â Â Â Â  (b) The local coordinated comprehensive plan shall reference:

Â Â Â Â Â  (A) A voluntary local early childhood system plan created pursuant to ORS 417.777;

Â Â Â Â Â  (B) Local alcohol and other drug prevention and treatment plans developed pursuant to ORS 430.258;

Â Â Â Â Â  (C) Local service plans, developed pursuant to ORS 430.630, for the delivery of mental health services for children and their families;

Â Â Â Â Â  (D) Local public health plans, developed pursuant to ORS 431.385, that include public health issues such as prenatal care, immunizations, well-child checkups, tobacco use, nutrition, teen pregnancy, maternal and child health care and suicide prevention; and

Â Â Â Â Â  (E) The local high-risk juvenile crime prevention plan developed pursuant to ORS 417.855.

Â Â Â Â Â  (7) The local coordinated comprehensive plan shall include a list of staff positions budgeted to support the local commission on children and families. The list shall indicate the status of each position as a percentage of full-time equivalency dedicated to the implementation of the local coordinated comprehensive plan. The county board or boards of commissioners shall be responsible for providing the level of staff support detailed in the local plan and shall ensure that funds provided for these purposes are used to carry out the local plan.

Â Â Â Â Â  (8) The local coordinated comprehensive plan shall:

Â Â Â Â Â  (a) Improve results by addressing the needs, strengths and assets of all children, their families and communities in the county or region, including those children and their families at highest risk;

Â Â Â Â Â  (b) Improve results by identifying the methods that work best at the state and local levels to coordinate resources, reduce paperwork and simplify processes, including data gathering and planning;

Â Â Â Â Â  (c) Be based on local, state and federal resources;

Â Â Â Â Â  (d) Be based on proven practices of effectiveness for the specific community;

Â Â Â Â Â  (e) Contribute to a voluntary statewide system of formal and informal services and supports that is provided at the community level, that is integrated in local communities and that promotes improved outcomes for OregonÂs children;

Â Â Â Â Â  (f) Be presented to the citizens in each county for public review, comment and adjustment;

Â Â Â Â Â  (g) Be designed to achieve outcomes based on research-identified proven practices of effectiveness; and

Â Â Â Â Â  (h) Address other issues, local needs or children and family support areas as determined by the local commission pursuant to ORS 417.735.

Â Â Â Â Â  (9) In developing the local coordinated comprehensive plan, the local commission shall:

Â Â Â Â Â  (a) Secure active participation pursuant to subsection (3) of this section;

Â Â Â Â Â  (b) Provide for community participation in the planning process, including media notification;

Â Â Â Â Â  (c) Conduct an assessment of the community that identifies needs and strengths;

Â Â Â Â Â  (d) Identify opportunities for service integration; and

Â Â Â Â Â  (e) Develop a local coordinated comprehensive plan and budget to meet the priority needs of a county or region.

Â Â Â Â Â  (10) The state commission may disapprove the part of the local coordinated comprehensive plan relating to the planning process required by this section and the voluntary local early childhood system plan.

Â Â Â Â Â  (11)(a) The state commission may disapprove the planning process and the voluntary local early childhood system plan only upon making specific findings that the local plan substantially fails to conform to the principles, characteristics and values identified in ORS 417.708 to 417.725 and 417.735 (4) or that the local plan fails to conform with the planning process requirements of this section. The staff of the state commission shall assist the local commission in remedying the deficiencies in the planning process or the voluntary local early childhood system plan. The state commission shall set a date by which any deficient portions of the planning process or the voluntary local early childhood system plan must be revised and resubmitted to the state commission by the local commission.

Â Â Â Â Â  (b) The state commission does not have approval authority over the following service plans referenced in the local coordinated comprehensive plan:

Â Â Â Â Â  (A) The local alcohol and other drug prevention and treatment plans developed pursuant to ORS 430.258;

Â Â Â Â Â  (B) Local service plans, developed pursuant to ORS 430.630, relating to the delivery of mental health services;

Â Â Â Â Â  (C) Local public health plans developed pursuant to ORS 431.385; and

Â Â Â Â Â  (D) Local high-risk juvenile crime prevention plans developed pursuant to ORS 417.855.

Â Â Â Â Â  (12) The state commission, the GovernorÂs Council on Alcohol and Drug Abuse Programs, the Department of Human Services and the Juvenile Crime Prevention Advisory Committee may jointly approve the community plan that is part of the local coordinated comprehensive plan, but may not jointly approve the service plans that are referenced in the local plan. If the community plan is disapproved in whole, the agencies shall identify with particularity the manner in which the community plan is deficient and the service plans may be implemented. If only part of the community plan is disapproved, the remainder of the community plan and the service plans may be implemented. The staff of the agencies shall assist the local commission in remedying the disapproved portions of the community plan. The agencies shall jointly set a date by which the deficient portions of the community plan shall be revised and resubmitted to the agencies by the local commission. In reviewing the community plan, the agencies shall consider the impact of state and local budget reductions on the community plan.

Â Â Â Â Â  (13) If a local commission determines that the needs of the county or region it serves differ from those identified by the state commission, it may ask the state commission to waive specific requirements in its list of childrenÂs support areas. The process for granting waivers shall be developed by the state commission prior to the start of the review and approval process for the local coordinated comprehensive plan described in ORS 417.735 (4) and shall be based primarily on a determination of whether the absence of a waiver would prevent the local commission from best meeting the needs of the county or region.

Â Â Â Â Â  (14) From time to time, the local commission may amend the local coordinated comprehensive plan and applications for funds to implement ORS 417.705 to 417.801 and 419A.170. The local commission must amend the local plan to reflect current community needs, strengths, goals, priorities and strategies. Amendments become effective upon approval of the board or boards of county commissioners and the state commission.

Â Â Â Â Â  (15) The local commission shall keep an official record of any amendments to the local coordinated comprehensive plan under subsection (14) of this section.

Â Â Â Â Â  (16) The local commission shall provide an opportunity for public and private contractors to review the components of the local coordinated comprehensive plan and any amendments to the local plan, to receive notice of any component that the county or counties intend to provide through a county agency and to comment publicly to the board or boards of county commissioners if they disagree with the proposed service delivery plan. [1993 c.676 Â§14; 1999 c.1053 Â§13; 2001 c.179 Â§1; 2001 c.276 Â§2; 2001 c.831 Â§11; 2003 c.148 Â§3; 2003 c.293 Â§5; 2003 c.553 Â§3]

Â Â Â Â Â  417.777 Local early childhood system plan. (1) Each local commission on children and families, as part of the local coordinated comprehensive plan developed under ORS 417.775 for the county or region, shall lead and coordinate the development of a voluntary local early childhood system plan that shall focus on the needs of children who are zero through eight years of age and their families. Local Oregon prekindergarten programs, early childhood special education programs and early intervention services shall collaborate and participate with the local commission in the development and implementation of the voluntary early childhood system plan.

Â Â Â Â Â  (2) In the process of developing the voluntary local early childhood system plan, a local commission shall include parents, youth, community representatives and representatives of local providers of early childhood services that reflect the diversity of the county or region, including but not limited to representatives from:

Â Â Â Â Â  (a) Hospitals and the health professions;

Â Â Â Â Â  (b) Local interagency coordinating councils;

Â Â Â Â Â  (c) Oregon prekindergarten programs;

Â Â Â Â Â  (d) Contractors who are designated by the Superintendent of Public Instruction to be responsible for the administration of early childhood special education and early intervention services in a service area;

Â Â Â Â Â  (e) Community corrections agencies;

Â Â Â Â Â  (f) Mental health services;

Â Â Â Â Â  (g) County health departments;

Â Â Â Â Â  (h) Healthy Start Family Support Services programs;

Â Â Â Â Â  (i) Alcohol and drug treatment programs;

Â Â Â Â Â  (j) Local child care resource and referral agencies;

Â Â Â Â Â  (k) Child care providers;

Â Â Â Â Â  (L) Developmental disability services;

Â Â Â Â Â  (m) The kindergarten through grade 12 education community;

Â Â Â Â Â  (n) Faith-based organizations; and

Â Â Â Â Â  (o) Other providers of prenatal and perinatal services.

Â Â Â Â Â  (3) A voluntary local early childhood system plan shall:

Â Â Â Â Â  (a) Provide for the coordination of early childhood programs by creating a process to connect children and families with the most appropriate supports;

Â Â Â Â Â  (b) Include a description of how the components of the voluntary statewide early childhood system specified in ORS 417.728 will be implemented in the county or region;

Â Â Â Â Â  (c) Build on existing programs;

Â Â Â Â Â  (d) Identify ways to maximize the use of volunteers and other community resources; and

Â Â Â Â Â  (e) Ensure that the diverse populations within a community receive services that are culturally and gender appropriate.

Â Â Â Â Â  (4) Local communities are encouraged to:

Â Â Â Â Â  (a) Use private nonprofit organizations to raise community awareness and support for the voluntary local early childhood system; and

Â Â Â Â Â  (b) Involve the medical community to ensure appropriate referrals to services and supports that are provided through the voluntary local early childhood system. [2001 c.831 Â§9; 2003 c.293 Â§6]

Â Â Â Â Â  417.780 State funds not replacement for county moneys; waiver for financial hardship. Funds received by a county or counties from the state to implement ORS 417.705 to 417.801 and 419A.170 shall not be used to replace county general fund moneys, other than federal or state funds, currently being used by the county for existing programs for children and youth. However, in case of severe financial hardship demonstrated by a county or counties, the State Commission on Children and Families may waive the requirements of this section in approving the local coordinated comprehensive plan. [1993 c.676 Â§15; 1999 c.1053 Â§15]

Â Â Â Â Â  417.785 Local commission as recommended structure; approved alternative structure allowed. A local commission is the recommended local structure for implementation of ORS 417.705 to 417.801 and 419A.170. However, a county or counties may elect to offer another structure but shall submit only one local coordinated comprehensive plan. The alternative structure must be approved by the State Commission on Children and Families. [1993 c.676 Â§16; 1999 c.1053 Â§16]

Â Â Â Â Â  417.787 Transfer of funds to local commission; transfer of services. The State Commission on Children and Families shall:

Â Â Â Â Â  (1) Determine when funds for services for children and families not described in ORS 409.010 (2)(a) and 430.215 are to be transferred to the local commission. If a local commission with an approved local coordinated comprehensive plan requests a transfer, the state commission shall determine whether funds can be transferred.

Â Â Â Â Â  (2) Determine which, if any, services for children and families that are not described in ORS 409.010 (2)(a) and 430.215 are not to be transferred to local commissions but are to remain state responsibilities. [1993 c.676 Â§29; 1999 c.1053 Â§17; 2001 c.900 Â§227]

(Programs and Services)

Â Â Â Â Â  417.788 Relief nurseries. (1) The State Commission on Children and Families shall support relief nurseries statewide through local commissions on children and families as funding becomes available. Local commissions may establish relief nurseries for young children who are at risk and their families. Local commissions in adjoining counties may choose to establish regional relief nurseries. The relief nurseries shall:

Â Â Â Â Â  (a) Be consistent with the voluntary early childhood system plan that is part of the local coordinated comprehensive plan; and

Â Â Â Â Â  (b) Involve the parents of children served by the relief nurseries.

Â Â Â Â Â  (2) Programs at the relief nurseries shall include:

Â Â Â Â Â  (a) Therapeutic early childhood education programs; and

Â Â Â Â Â  (b) Parent education, training and support.

Â Â Â Â Â  (3) Each relief nursery that receives state funding shall have financial support from the community that is at least equal to 25 percent of any state allocation. [1999 c.1053 Â§22; 2001 c.831 Â§12]

Â Â Â Â Â  417.790 Grants for services and initiatives, Great Start and juvenile services. The State Commission on Children and Families shall:

Â Â Â Â Â  (1) Make grants to local commissions on children and families to fund research-based services and initiatives to improve outcomes for children, youth or families. The state commission shall assist counties in the implementation of community services that are efficient, accountable, coordinated and readily available. Grants for services and initiatives to support children, youth or families shall be used at the local level according to the countyÂs local coordinated comprehensive plan. These services shall be provided in accordance with ORS 417.715 and 417.720.

Â Â Â Â Â  (2) Make Great Start grants to local commissions on children and families to fund community-based programs for children who are newborn through eight years of age. A county or region shall use Great Start grant funds to provide research-based early childhood programs in community settings and to provide services that have proven to be successful and that meet the needs of the community as described in the countyÂs local coordinated comprehensive plan. These services shall be provided in accordance with ORS 417.728. [1993 c.676 Â§31; 2001 c.976 Â§1]

Â Â Â Â Â  417.793 Parents-as-teachers programs. The State Commission on Children and Families shall support parents-as-teachers programs statewide through local commissions on children and families as funding becomes available. If a local commission offers a program, the program shall be part of a comprehensive, research-based approach to parent education and support. The program shall be consistent with the voluntary early childhood system plan that is part of the local coordinated comprehensive plan. [2001 c.831 Â§12b]

Â Â Â Â Â  417.795 Healthy Start Family Support Services programs; standards; coordination. (1) The State Commission on Children and Families established under ORS 417.730 shall establish Healthy Start Family Support Services programs through contracts entered into by local commissions on children and families in all counties of this state as funding becomes available.

Â Â Â Â Â  (2) These programs shall be nonstigmatizing, voluntary and designed to achieve the appropriate early childhood benchmarks and shall:

Â Â Â Â Â  (a) Ensure that express written consent is obtained from the family prior to any release of information that is protected by federal or state law and before the family receives any services;

Â Â Â Â Â  (b) Ensure that services are voluntary and that, if a family chooses not to accept services or ends services, there are no adverse consequences for those decisions;

Â Â Â Â Â  (c) Offer a voluntary comprehensive screening and risk assessment of all newly born children and their families;

Â Â Â Â Â  (d) Ensure that the disclosure of information gathered in conjunction with the voluntary comprehensive screening and risk assessment of children and their families is limited pursuant to ORS 417.728 (6) to the following purposes:

Â Â Â Â Â  (A) Providing services under the programs to children and families who give their express written consent;

Â Â Â Â Â  (B) Providing statistical data that are not personally identifiable;

Â Â Â Â Â  (C) Accomplishing other purposes for which the family has given express written consent; and

Â Â Â Â Â  (D) Meeting the requirements of mandatory state and federal disclosure laws;

Â Â Â Â Â  (e) Ensure that risk factors used in the risk assessment are limited to those risk factors that have been shown by research to be associated with poor outcomes for children and families;

Â Â Â Â Â  (f) Identify, as early as possible, families that would benefit most from the programs;

Â Â Â Â Â  (g) Provide parenting education and support services, including but not limited to community-based home visiting services and primary health care services;

Â Â Â Â Â  (h) Provide other supports, including but not limited to referral to and linking of community and public services for children and families such as mental health services, alcohol and drug treatment programs that meet the standards promulgated by the Department of Human Services pursuant to ORS 430.357, child care, food, housing and transportation;

Â Â Â Â Â  (i) Coordinate services for children consistent with the voluntary local early childhood system plan developed pursuant to ORS 417.777;

Â Â Â Â Â  (j) Provide follow-up services and supports from birth through five years of age;

Â Â Â Â Â  (k) Integrate data with any common data system for early childhood programs implemented pursuant to section 7, chapter 831, Oregon Laws 2001;

Â Â Â Â Â  (L) Be included in a statewide independent evaluation to document:

Â Â Â Â Â  (A) Level of screening and assessment;

Â Â Â Â Â  (B) Incidence of child abuse and neglect;

Â Â Â Â Â  (C) Change in parenting skills; and

Â Â Â Â Â  (D) Rate of child development;

Â Â Â Â Â  (m) Be included in a statewide training program in the dynamics of the skills needed to provide early childhood services, such as assessment and home visiting; and

Â Â Â Â Â  (n) Meet voluntary statewide and local early childhood system quality assurance and quality improvement standards.

Â Â Â Â Â  (3) The Healthy Start Family Support Services programs, local health departments and other providers of prenatal and perinatal services in counties, as part of the voluntary local early childhood system, shall:

Â Â Â Â Â  (a) Identify existing services and describe and prioritize additional services necessary for a voluntary home visit system;

Â Â Â Â Â  (b) Build on existing programs;

Â Â Â Â Â  (c) Maximize the use of volunteers and other community resources that support all families;

Â Â Â Â Â  (d) Target, at a minimum, all first birth families in the county; and

Â Â Â Â Â  (e) Ensure that home visiting services provided by local health departments for children and pregnant women support and are coordinated with local Healthy Start Family Support Services programs.

Â Â Â Â Â  (4) Through a Healthy Start Family Support Services program, a trained family support worker or nurse shall be assigned to each family assessed as at risk that consents to receive services through the worker or nurse. The worker or nurse shall conduct home visits and assist the family in gaining access to needed services.

Â Â Â Â Â  (5) The services required by this section shall be provided by hospitals, public or private entities or organizations, or any combination thereof, capable of providing all or part of the family risk assessment and the follow-up services. In granting a contract, a local commission may utilize collaborative contracting or requests for proposals and shall take into consideration the most effective and consistent service delivery system.

Â Â Â Â Â  (6) The family risk assessment and follow-up services for families at risk shall be provided by trained family support workers or nurses organized in teams supervised by a manager and including a family services coordinator who is available to consult.

Â Â Â Â Â  (7) Each Healthy Start Family Support Services program shall adopt disciplinary procedures for family support workers, nurses and other employees of the program. The procedures shall provide appropriate disciplinary actions for family support workers, nurses and other employees who violate federal or state law or the policies of the program. [1993 c.677 Â§1; 1999 c.1053 Â§21; 2001 c.831 Â§14; 2003 c.14 Â§209; 2005 c.271 Â§3]

(Evaluation of Local Plans)

Â Â Â Â Â  417.797 Responsibility; requirements; review of outcomes. (1) Each state agency or other entity that is responsible for a component of the local coordinated comprehensive plan shall ensure that a biennial evaluation of the plan component is conducted according to a consistent framework. The program evaluation shall include:

Â Â Â Â Â  (a) An identified goal and associated Oregon benchmarks;

Â Â Â Â Â  (b) Proven practices of effectiveness and related Oregon data;

Â Â Â Â Â  (c) A target population and a description of local service systems that may be used in identifying, screening, recruiting and serving the target population;

Â Â Â Â Â  (d) Specific intermediate outcomes that measure progress in addressing risk contributors or developing core supports and competencies and specific tools and data sources to measure the intermediate outcomes;

Â Â Â Â Â  (e) Baseline data about the incidence of risk and asset and support factors with the goal of measuring change over time, including an assessment of local need;

Â Â Â Â Â  (f) Measures of fiscal accountability;

Â Â Â Â Â  (g) Identified roles and responsibilities for state agencies and local partners and performance measures to evaluate effectiveness in agreed-upon roles; and

Â Â Â Â Â  (h) Measures of the change in coordination among service providers and programs as a result of the local plan, including increases in access to services.

Â Â Â Â Â  (2) The State Commission on Children and Families shall disclose the results of the evaluations to any person upon request.

Â Â Â Â Â  (3) The Oregon Progress Board shall conduct a review of the intermediate outcome targets achieved by local coordinated comprehensive plans in accordance with ORS 417.735 (3)(c) for the purpose of identifying progress in achieving outcomes specified in local plans. The Oregon Progress Board shall coordinate the review with the evaluations conducted according to subsection (1) of this section. [1999 c.1053 Â§19; 2003 c.148 Â§4]

(Runaway and Homeless Youth)

Â Â Â Â Â  417.799 Runaway and homeless youth; delivery of services; planning. (1) The State Commission on Children and Families is responsible for coordinating statewide planning for delivery of services to runaway and homeless youth and their families.

Â Â Â Â Â  (2) The State Commission on Children and Families shall lead a process that will allow the state commission, the Juvenile Crime Prevention Advisory Committee, the Employment Department, the Department of Human Services, the Housing and Community Services Department, the Department of Community Colleges and Workforce Development, the Department of Education and the Oregon Youth Authority to develop a comprehensive and coordinated approach for services and support for runaway and homeless youth and their families. The approach shall include an assessment of service needs, the integration of existing services and the identification and tracking of a statewide high-level outcome related to runaway and homeless youth and their families.

Â Â Â Â Â  (3) Through the process, the agencies and other persons and entities involved in the process shall:

Â Â Â Â Â  (a) Recommend funding mechanisms, financial resources and policy changes that will support a continuum of services and that will ensure integration of services among state agencies that provide services to runaway and homeless youth and their families;

Â Â Â Â Â  (b) Identify means of service delivery that are culturally competent, gender specific and evidence based and that reflect differences in approaches for urban and rural runaway and homeless youth and their families;

Â Â Â Â Â  (c) Develop urban and rural demonstration sites to test effective service delivery models for the urban and rural populations;

Â Â Â Â Â  (d) Recommend policies and services that specifically address the needs and responsibilities of parents of runaway and homeless youth;

Â Â Â Â Â  (e) Review existing state laws regarding parental accountability to determine recommended enforcement levels and examine new strategies to encourage parents to be accountable for positive development of their children; and

Â Â Â Â Â  (f) Recommend policies that integrate a system of services for runaway and homeless youth into the stateÂs continuum of care for children who are 0 through 18 years of age.

Â Â Â Â Â  (4) In addition to the state agencies listed in subsection (2) of this section, the state commission shall include representatives of youth, nonprofit organizations and statewide coalitions related to runaway and homeless youth services and supports in the joint process described in subsection (2) of this section. [2005 c.495 Â§2]

Â Â Â Â Â  417.800 State commission to coordinate efforts and make recommendations. The State Commission on Children and Families shall coordinate the collection of data, provision of technical assistance to communities for assessing the needs of runaway and homeless youth, and identification and promotion of the best practices for service delivery, and shall recommend long term goals to identify and address the underlying causes of homelessness of youth. [2005 c.495 Â§3]

Â Â Â Â Â  417.801 Local commissions; duties. Local commissions on children and families shall consider the needs, resources and support for runaway and homeless youth and their families as part of the development of local coordinated comprehensive plans. As part of this process, local commissions shall provide information to the State Commission on Children and Families on the barriers to local implementation of care and services to runaway and homeless youth and their families that result from existing state level policies. [2005 c.495 Â§5]

(Office of ChildrenÂs Advocate)

Â Â Â Â Â  417.805 Toll-free child abuse hotline. The Office of ChildrenÂs Advocate shall maintain a state toll-free telephone line to allow the public to:

Â Â Â Â Â  (1) Access information and be referred to the appropriate services in matters of child abuse.

Â Â Â Â Â  (2) Voice concerns regarding the actions and conduct of the Department of Human Services relating to child abuse.

Â Â Â Â Â  (3) Have a single place to file complaints concerning the actions and conduct of the Department of Human Services relating to child abuse. [1993 c.678 Â§7; 2003 c.591 Â§3]

Â Â Â Â Â  417.810 Office of ChildrenÂs Advocate established; appointment; staff. (1) The Office of ChildrenÂs Advocate is established in the Department of Human Services. The office is under the supervision and control of the ChildrenÂs Advocate, who is responsible for the performance of the duties, functions and powers of the office. With the concurrence of the Governor, the Director of Human Services shall appoint the ChildrenÂs Advocate and may terminate the ChildrenÂs Advocate.

Â Â Â Â Â  (2) Subject to available funds and the applicable provisions of ORS chapter 240, the ChildrenÂs Advocate may hire staff to carry out the duties, functions and powers of the office and shall prescribe their duties and fix their compensation.

Â Â Â Â Â  (3) The ChildrenÂs Advocate shall be a person who has background and experience in:

Â Â Â Â Â  (a) Law enforcement with particular emphasis on crimes involving child victims; or

Â Â Â Â Â  (b) Social work with particular emphasis on child abuse. [1993 c.678 Â§8; 2003 c.591 Â§4]

Â Â Â Â Â  417.815 Duties of office; confidentiality; protection for person filing complaint. (1) The Office of ChildrenÂs Advocate shall be accessible to the public through the state toll-free telephone line maintained pursuant to ORS 417.805 and through other electronic and written forms of communication. The office shall:

Â Â Â Â Â  (a) Disseminate information and educate the public about the detection and prevention of child abuse and about the prosecution of persons accused of child abuse;

Â Â Â Â Â  (b) Cooperate with other units within the Department of Human Services and law enforcement officials in performing duties under ORS 418.747 and 418.748 and 419B.005 to 419B.050 when the investigation involves alleged child abuse;

Â Â Â Â Â  (c) Provide technical assistance in the development and implementation of state and local programs that relate to child abuse;

Â Â Â Â Â  (d) In cooperation with the department, objectively review the departmentÂs systems for handling child abuse cases; and

Â Â Â Â Â  (e) Analyze data collected by the office to discern general patterns and trends, chronic problems and other systemic difficulties in the detection, reporting, investigation, prosecution and resolution of cases of child abuse.

Â Â Â Â Â  (2) In addition to the duties required under subsection (1) of this section, the office shall:

Â Â Â Â Â  (a) Review any complaint regarding the departmentÂs involvement in a specific child abuse case, unless the office determines there is an adequate remedy for the complaint;

Â Â Â Â Â  (b) Make any appropriate referrals of the complaint or complainant at the time the office receives the complaint or during the officeÂs review process;

Â Â Â Â Â  (c) Inform the complainant of the referral of the complaint or any other action taken by the office on the complaint;

Â Â Â Â Â  (d) Inform the department of the officeÂs intention to review the departmentÂs action, unless the office determines that advance notice will unduly hinder the review; and

Â Â Â Â Â  (e) Conduct a review of the departmentÂs action when appropriate, and inform the department of the results of the review, including any recommendation the ChildrenÂs Advocate believes would resolve any case or any systemic issues identified in the review.

Â Â Â Â Â  (3) If the office has knowledge of confidential information relating to a child involved or allegedly involved in child abuse, the office shall keep the information confidential from public disclosure. However, the office is subject to legal mandates in ORS 418.747 and 418.748 and 419B.005 to 419B.050.

Â Â Â Â Â  (4) A person who files a complaint under this section or ORS 417.805 or participates in any investigation under this section may not be, because of that action:

Â Â Â Â Â  (a) Subject to any penalties, sanctions or restrictions imposed by the department;

Â Â Â Â Â  (b) Subject to any penalties, sanctions or restrictions connected with the personÂs employment; or

Â Â Â Â Â  (c) Denied any right, privilege or benefit.

Â Â Â Â Â  (5) If deemed necessary by the ChildrenÂs Advocate for the purposes of carrying out the duties of the office, the office may conduct criminal records checks pursuant to ORS 181.537 on a person through the Law Enforcement Data System maintained by the Department of State Police. [1993 c.678 Â§Â§9,10; 1995 c.79 Â§211; 2003 c.591 Â§5; 2005 c.730 Â§22]

Â Â Â Â Â  417.825 Portions of certain filing fees dedicated to office. (1) In addition to any other fees provided by law, the appropriate agency:

Â Â Â Â Â  (a) When birth certificates are registered with the state, shall pay a $1 fee on each birth certificate registered with the agency.

Â Â Â Â Â  (b) That issues birth certificates for the state or a county, shall collect a $1 fee on each birth certificate issued by the agency.

Â Â Â Â Â  (c) When adoptions and divorces are filed with the court, shall collect a $1 fee on each adoption and divorce filed with the agency.

Â Â Â Â Â  (2) The agencies paying or collecting the fees described in subsection (1) of this section shall transfer moneys from the fees imposed by this section to the State Treasurer for deposit in the Department of Human Services Account established under ORS 409.060. The moneys deposited under this section are appropriated continuously to the Department of Human Services for use by the Office of ChildrenÂs Advocate for the administration of ORS 417.805, 417.810 and 417.815. [1993 c.678 Â§11; 2003 c.591 Â§6]

(Deschutes County

Demonstration Project)

Â Â Â Â Â  417.830 Authority of Deschutes County to establish demonstration project; plan. (1) Consistent with the requirements of ORS 417.715 to 417.725, the governing body of Deschutes County may establish a demonstration project that authorizes the county to:

Â Â Â Â Â  (a) Within the county, assume responsibility for providing or obtaining some or all services to children and families that primarily focus on the welfare of the child and that would otherwise be provided or obtained by or through one or more state agencies with the exception of child protective services as described in ORS 418.747, 418.748 and 418.746 to 418.796; and

Â Â Â Â Â  (b) During the time the county assumes responsibility for the services and according to the provisions of the intergovernmental agreement by which the county assumes those responsibilities, receive the moneys available to state agencies to provide or obtain those services. If the moneys therefor are not transferred, the county is not required to assume responsibility for the service.

Â Â Â Â Â  (2) In order to exercise authority under subsection (1) of this section, the local commission appointed under ORS 417.833 shall develop for the governing body of Deschutes County a plan for assuming the responsibilities described in subsection (1)(a) of this section. The plan shall establish standards by which the appropriate state agencies may monitor and assure performance of the demonstration project. The standards shall not establish requirements for how the county provides or obtains the service, but shall address expected outcomes and goals. The plan may provide for the transfer of employees involved in the services. The provisions of ORS 423.549 shall apply to any transferred employees of the Department of Corrections and the provisions of ORS 236.605 to 236.640 apply to all other transferred employees.

Â Â Â Â Â  (3) The plan shall be submitted to the county governing body and may be submitted to the presiding judge for the judicial district for approval. No portion of the plan that relates to the administration, procedures or programs of the courts shall be submitted to the county governing body without the concurrence of the presiding judge for the judicial district.

Â Â Â Â Â  (4) The plan shall be specific about the services for which the county assumes responsibility and shall provide measures by which the state can assure that services are not being diminished from the level provided or obtained by the state. [1993 c.675 Â§1; 1995 c.161 Â§1; 1995 c.781 Â§48a]

Â Â Â Â Â  417.833 Appointment of local commission; duties; staff director. (1) The governing body of the county shall appoint a chairperson and a minimum of eight members to a local commission to develop and implement the plan. No member shall be appointed to the commission whose primary income is derived from either offering direct service to children and youth or being an administrator for a program for children and youth. Members of the commission shall be appointed to four-year terms. A member is eligible for reappointment.

Â Â Â Â Â  (2) There shall be a staff director for the local commission. The governing body shall hire the staff director. The staff director shall be supervised by the local commission. The staff director shall hire and supervise any other support staff necessary for operation of the local commission. Such staff shall be county employees subject to county personnel rules.

Â Â Â Â Â  (3) The governing body of the county may include the presiding judge for the judicial district in the appointment of the chairperson and members of the local commission, the hiring of the staff director and the approval of the plan.

Â Â Â Â Â  (4) The local commission shall establish a local advisory council to aid and advise the commission. Affected state, county and local agencies shall participate in activities of the council and shall identify current delivery systems and attached resources. [1993 c.675 Â§2; 1995 c.161 Â§2; 1995 c.781 Â§49]

Â Â Â Â Â  417.836 Intergovernmental agreement; federal waivers. (1) The governing body of Deschutes County shall:

Â Â Â Â Â  (a) Submit a request for an intergovernmental agreement to each state agency responsible for the services the county has determined to assume responsibility to provide or obtain. The request for intergovernmental agreement shall describe how the county developed the plan and include a proposal for the intergovernmental agreement. The county shall submit the request to the administrative head of the appropriate state agency then responsible for the services for which the county has determined to assume responsibility; and

Â Â Â Â Â  (b) Enter into an intergovernmental agreement with the appropriate state agencies to assume responsibility for the services by implementing the plan developed by the county. If the county submits a request under this subsection, each state agency receiving the request shall work in good faith to develop an intergovernmental agreement to transfer responsibility for such services to the county and to transfer to the county the moneys available to state agencies to provide and obtain those services.

Â Â Â Â Â  (2) Before the agreement becomes operative, all federal waivers necessary to enable the state to operate under the agreement without loss of federal funds shall be obtained. The county and state agencies shall cooperate in obtaining any necessary federal waivers. [1993 c.675 Â§3]

Â Â Â Â Â  417.839 Limitations on countyÂs authority. The authority of Deschutes County under ORS 417.830 (1) is subject to the following limitations:

Â Â Â Â Â  (1) Unless specifically authorized by the Superintendent of Public Instruction, Deschutes County shall not assume responsibility for any services provided or obtained by the Department of Education.

Â Â Â Â Â  (2) Unless specifically authorized by the State Court Administrator, Deschutes County shall not assume responsibility for any services provided or obtained by the Judicial Department or any court, division or agency within the Judicial Department. [1993 c.675 Â§4; 2001 c.962 Â§94]

Â Â Â Â Â  417.842 Reports to Legislative Assembly; legislative committee to monitor resources, provide forum and advise county. (1) Deschutes County and any state agency from which the county proposes to assume responsibility for services under ORS 417.830 to 417.842 shall report to the appropriate committees of the Legislative Assembly both during the regular session of the Legislative Assembly and during the legislative interim concerning the progress of the demonstration project and any problems or successes of the demonstration project.

Â Â Â Â Â  (2) In addition to any other duties the committees might have, the committees to which the Speaker of the House of Representatives and the President of the Senate assign the responsibility for monitoring the progress of the demonstration project under this section shall also:

Â Â Â Â Â  (a) Monitor the identification of resources available to be transferred to Deschutes County when it assumes responsibilities for services under this section; and

Â Â Â Â Â  (b) Provide a forum for presenting and discussing problems that arise between Deschutes County and state agencies when the county proposes to assume responsibilities for services under ORS 417.830 to 417.842. When requested by the county or a state agency during the process of the countyÂs proposal to assume responsibilities under ORS 417.830 to 417.842, the committee shall give advice as to the resolution of any conflict concerning the proposal. [1993 c.675 Â§5]

JUVENILE CRIME PREVENTION

Â Â Â Â Â  417.845 Juvenile Crime Prevention Advisory Committee; membership; chairperson, staffing. (1) The Juvenile Crime Prevention Advisory Committee is created within the State Commission on Children and Families.

Â Â Â Â Â  (2) The committee shall have the following members:

Â Â Â Â Â  (a) The Director of the Oregon Youth Authority or a designee of the director;

Â Â Â Â Â  (b) The staff director of the State Commission on Children and Families or a designee of the staff director;

Â Â Â Â Â  (c) The Director of Human Services or one or more designees of the director, one of whom has expertise in treatment and prevention of substance abuse;

Â Â Â Â Â  (d) The executive director of the Oregon Criminal Justice Commission or a designee of the executive director;

Â Â Â Â Â  (e) The Superintendent of Public Instruction or a designee of the superintendent;

Â Â Â Â Â  (f) The Superintendent of State Police or a designee of the superintendent;

Â Â Â Â Â  (g) The Director of the Department of Corrections or a designee of the director;

Â Â Â Â Â  (h) One designee of the Governor;

Â Â Â Â Â  (i) One member appointed by the President of the Senate, who shall be a member of the Senate and who shall be a nonvoting, advisory member;

Â Â Â Â Â  (j) One member appointed by the Speaker of the House of Representatives, who shall be a member of the House of Representatives and who shall be a nonvoting, advisory member; and

Â Â Â Â Â  (k) One designee of the Chief Justice of the Supreme Court from the Judicial Department who serves as a nonvoting member to provide information and support the partnership role of the courts in an effective comprehensive statewide approach to high-risk youth and their families.

Â Â Â Â Â  (3) In addition to the members listed in subsection (2) of this section, the Governor shall appoint the following members who shall be representative of the geographic and cultural diversity of the state:

Â Â Â Â Â  (a) To represent local public and private entities:

Â Â Â Â Â  (A) A county commissioner;

Â Â Â Â Â  (B) A local juvenile director;

Â Â Â Â Â  (C) A director of a local commission on children and families;

Â Â Â Â Â  (D) Two law enforcement officials;

Â Â Â Â Â  (E) A county mental health director;

Â Â Â Â Â  (F) An alcohol and drug abuse professional;

Â Â Â Â Â  (G) A school superintendent;

Â Â Â Â Â  (H) A private youth service provider; and

Â Â Â Â Â  (I) An elected city official;

Â Â Â Â Â  (b) A researcher;

Â Â Â Â Â  (c) A citizen member; and

Â Â Â Â Â  (d) Other members as determined by the Governor.

Â Â Â Â Â  (4) Each member of the committee appointed by the Governor under subsection (3) of this section shall serve a term of four years. Members appointed by the Governor shall serve at the pleasure of the Governor. A vacancy in the office of any member appointed by the Governor under subsection (3) of this section shall be filled by the Governor by appointment for the unexpired term.

Â Â Â Â Â  (5) The Governor shall select one of the members of the committee as chairperson and one of its members as vice chairperson.

Â Â Â Â Â  (6) The committee shall meet at times, places and intervals deemed advisable by a majority of the members.

Â Â Â Â Â  (7) The State Commission on Children and Families shall provide staff support to the committee. [1999 c.1053 Â§36; 2001 c.900 Â§111; 2001 c.904 Â§8; 2001 c.905 Â§9; 2005 c.503 Â§8]

Â Â Â Â Â  417.850 Duties of committee. The Juvenile Crime Prevention Advisory Committee shall:

Â Â Â Â Â  (1) Review the budget and allocation formula for appropriations for the purpose of juvenile crime prevention;

Â Â Â Â Â  (2) Review the components of the local coordinated comprehensive plans for children and families created pursuant to ORS 417.775 that address local high-risk juvenile crime prevention plans developed under ORS 417.855 and make recommendations to the Governor about the local plans;

Â Â Â Â Â  (3) Ensure that high-risk juvenile crime prevention planning criteria are met by state and local public and private entities;

Â Â Â Â Â  (4) Recommend high-risk juvenile justice and juvenile crime prevention policies to the Governor and the Legislative Assembly;

Â Â Â Â Â  (5) Ensure initiation of contracts based on approved local high-risk juvenile crime prevention plans and oversee contract changes;

Â Â Â Â Â  (6) Review data and outcome information;

Â Â Â Â Â  (7) Establish and publish review and assessment criteria for the local high-risk juvenile crime prevention plans. The criteria shall include, but not be limited to, measuring changes in juvenile crime and juvenile recidivism;

Â Â Â Â Â  (8) Review and coordinate county youth diversion plans and basic services grants with the local high-risk juvenile crime prevention plans. Basic services grants may be used for detention and other juvenile department services including:

Â Â Â Â Â  (a) Shelter care;

Â Â Â Â Â  (b) Treatment services;

Â Â Â Â Â  (c) Graduated sanctions; and

Â Â Â Â Â  (d) Aftercare for youth offenders;

Â Â Â Â Â  (9) Work to ensure broad-based citizen involvement in the planning and execution of high-risk juvenile crime prevention plans at both the state and local levels;

Â Â Â Â Â  (10) Develop a funding policy that provides incentives for flexible programming and promotes strategies that stress reinvestment in youth;

Â Â Â Â Â  (11) Periodically report to the Governor and the Legislative Assembly on the progress of the committee;

Â Â Â Â Â  (12) Oversee and approve funding and policy recommendations of the state advisory group as required by the federal Juvenile Justice and Delinquency Prevention Act of 1974, 42 U.S.C. 5601 et seq.; and

Â Â Â Â Â  (13) Work with tribal governments to develop tribal high-risk juvenile crime prevention plans. [1999 c.1053 Â§38]

Â Â Â Â Â  417.855 Local high-risk juvenile crime prevention plan. (1) Each board of county commissioners shall designate an agency or organization to serve as the lead planning organization to facilitate the creation of a partnership among state and local public and private entities in each county. The partnership shall include, but is not limited to, local commissions on children and families, education representatives, public health representatives, local alcohol and drug planning committees, representatives of the court system, local mental health planning committees, city or municipal representatives and local public safety coordinating councils. The partnership shall develop a local high-risk juvenile crime prevention plan that shall be incorporated into the local coordinated comprehensive plans created pursuant to ORS 417.775.

Â Â Â Â Â  (2) The local high-risk juvenile crime prevention plans shall use services and activities to meet the needs of a targeted population of youths who:

Â Â Â Â Â  (a) Have more than one of the following risk factors:

Â Â Â Â Â  (A) Antisocial behavior;

Â Â Â Â Â  (B) Poor family functioning or poor family support;

Â Â Â Â Â  (C) Failure in school;

Â Â Â Â Â  (D) Substance abuse problems; or

Â Â Â Â Â  (E) Negative peer association; and

Â Â Â Â Â  (b) Are clearly demonstrating at-risk behaviors that have come to the attention of government or community agencies, schools or law enforcement and will lead to imminent or increased involvement in the juvenile justice system.

Â Â Â Â Â  (3)(a) The State Commission on Children and Families shall allocate funds available to support the local high-risk juvenile crime prevention plans to counties based on the youth population age 18 or younger in those counties.

Â Â Â Â Â  (b) The state commission shall award a minimum grant to small counties. The minimum grant level shall be determined by the Juvenile Crime Prevention Advisory Committee through a public process and reviewed by the committee biennially. [1999 c.1053 Â§39; 2005 c.503 Â§10]

Â Â Â Â Â  417.857 Deschutes County; waiver; early intervention. (1) Deschutes County may place greater emphasis on early intervention and work with younger children than required by the Juvenile Crime Prevention Advisory Committee if the county has been granted a waiver pursuant to this section.

Â Â Â Â Â  (2) The Juvenile Crime Prevention Advisory Committee shall develop an objective process, review criteria and timetable for consideration of a waiver request. A waiver granted under this section applies to the requirements for basic services grants described in ORS 417.850 (8) and high-risk juvenile crime prevention resources managed by the State Commission on Children and Families. The waiver shall be consistent with the goals of ORS 417.705 to 417.801, 417.850, 417.855, 430.250, 430.255, 430.257, 430.258 and 430.259.

Â Â Â Â Â  (3) Any documentation required for a waiver under this section shall be obtained to the greatest extent possible from material contained in the countyÂs juvenile crime prevention plan and from material as determined through biennial intergovernmental agreements. The Juvenile Crime Prevention Advisory Committee may ask the county to submit additional information regarding how the county intends to use crime prevention funds under the waiver.

Â Â Â Â Â  (4) The Juvenile Crime Prevention Advisory Committee shall grant a waiver or continue a waiver based on criteria that include:

Â Â Â Â Â  (a) The rate of Oregon Youth Authority discretionary bed usage compared to other counties;

Â Â Â Â Â  (b) The countyÂs rates of first-time juvenile offenders, chronic juvenile offenders and juvenile recidivism compared to other counties;

Â Â Â Â Â  (c) The amount and allocation of expenditures from all funding sources for juvenile crime prevention, including prevention and early intervention strategies, and how the requested waiver addresses the needs and priorities for the target population described in ORS 417.855 and for the target population described in the waiver;

Â Â Â Â Â  (d) Inclusion of prevention or early intervention strategies in the juvenile crime prevention plan;

Â Â Â Â Â  (e) Investments in evidence-based crime prevention programs and practices;

Â Â Â Â Â  (f) Support of the local public safety coordinating council, local commission on children and families and board of county commissioners;

Â Â Â Â Â  (g) Local integration practices including citizens, victims, courts, law enforcement, business and schools;

Â Â Â Â Â  (h) Identification of the risk factors for the target population described in the waiver; and

Â Â Â Â Â  (i) Changes in the risk factors for the target population described in the waiver.

Â Â Â Â Â  (5) The committee shall review and act on any request for a waiver within 90 days after receipt of the request.

Â Â Â Â Â  (6) The duration of a waiver granted under this section is four years. Before the expiration of a waiver granted under this section, the county may submit a request for another waiver. [1999 c.1053 Â§40; 2005 c.503 Â§18; 2005 c.517 Â§1]

INDIVIDUAL CHILDRENÂS DEVELOPMENT ACCOUNT

Â Â Â Â Â  417.900 Individual ChildrenÂs Development Account Program. (1) The State Commission on Children and Families shall administer the Individual ChildrenÂs Development Account Program. The program shall include but not be limited to:

Â Â Â Â Â  (a) Eligibility criteria for state participation in the funding of the Individual ChildrenÂs Development Accounts, including but not limited to, utilization of a sliding scale based on family income;

Â Â Â Â Â  (b) A mechanism for community and business contributions to Individual ChildrenÂs Development Accounts;

Â Â Â Â Â  (c) Proposal for tax incentives for the establishment and maintenance of such accounts; and

Â Â Â Â Â  (d) Recommendations regarding account purposes, including but not limited to, the purposes set forth in subsection (2) of this section.

Â Â Â Â Â  (2) As used in this section, ÂIndividual ChildrenÂs Development Account ProgramÂ means a program established by parents or by the government with parental consent for an Oregon child less than 18 years of age at the time of its establishment that may be used at any age by that child for one or more of these purposes:

Â Â Â Â Â  (a) Securing post-high-school education, including but not limited to, community college, four-year college or university or post-college graduate education;

Â Â Â Â Â  (b) Securing post-high-school job training, including but not limited to, a career school;

Â Â Â Â Â  (c) Purchasing a home for the first time, either alone or with another; or

Â Â Â Â Â  (d) Capitalizing a business. [Formerly 417.700; 1995 c.343 Â§44]

PENALTIES

Â Â Â Â Â  417.990 Penalty for placement of children in violation of compact. The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of the Interstate Compact on the Placement of Children is a Class A misdemeanor. [1975 c.482 Â§8]

_______________



Chapter 418

Chapter 418 Â Child Welfare Services

2005 EDITION

CHILD WELFARE SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

CHILD WELFARE SERVICES GENERALLY

418.001Â Â Â Â  Definition for ORS 418.005 to 418.030

418.005Â Â Â Â  Powers of department in connection with child welfare services; rules; advisory committee

418.010Â Â Â Â  Children not to be taken charge of when parents object

418.015Â Â Â Â  Custody and care of needy children by department; placement

418.016Â Â Â Â  Criminal records checks required for caregivers of children and for other persons in household; rules

418.017Â Â Â Â  Parent allowed to anonymously leave child at authorized facility; facility immunity; notification to department

418.018Â Â Â Â  Department required to inform public about ORS 418.017 and affirmative defense; funding

418.020Â Â Â Â  Unexpended balances of budgeted county funds may be expended as aid for children

418.025Â Â Â Â  Prevention, reduction or control of juvenile delinquency by county programs and activities

418.027Â Â Â Â  Agreements for custody, care or treatment

418.030Â Â Â Â  Services to prevent, control and treat juvenile delinquency

418.032Â Â Â Â  Department subrogated to right of support for certain children in department custody; child support agreements for children with disabilities

418.033Â Â Â Â  Release of records to citizen review board; when findings of board public

418.034Â Â Â Â  Department responsible for costs of medical care of certain children in detention or lockup facilities; recovery of costs; obtaining additional funds

TEMPORARY ASSISTANCE FOR NEEDY FAMILIES PROGRAM

418.035Â Â Â Â  Definitions for ORS 418.035 to 418.172

418.040Â Â Â Â  Eligibility for aid; exemption from programs to develop skills; rules

418.042Â Â Â Â  Assignment of support rights; cooperation required for establishing paternity of child or obtaining support; exceptions; sanctions

418.045Â Â Â Â  Determination of amount of aid; reduction of aid for failure to cooperate in programs; termination of aid; rules

418.047Â Â Â Â  Direct deposit services; statewide electronic transfer system; debit card

418.050Â Â Â Â  Payment of aid to other than relative

418.054Â Â Â Â  Petition for and appointment of guardian or conservator; costs; compensation

418.059Â Â Â Â  Expenditures limited to needs of beneficiary

418.070Â Â Â Â  Special definitions for ORS 418.035 to 418.185

418.075Â Â Â Â  Denial of aid when unemployed parent refuses employment

418.085Â Â Â Â  Cooperation of department with Director of Employment Department to find employment for parent

418.095Â Â Â Â  Community work and training programs for parents

418.097Â Â Â Â  Cooperation with other agencies to provide vocational training

418.100Â Â Â Â  Powers and duties of department; rules

418.110Â Â Â Â  Application for aid

418.115Â Â Â Â  Investigation of eligibility of child

418.120Â Â Â Â  Determination of eligibility; commencement of aid

418.125Â Â Â Â  Appeal from failure to act on application or denial thereof or from modification or cancellation of aid

418.130Â Â Â Â  Use and custody of records of temporary assistance for needy families program

418.131Â Â Â Â  Limitation on receiving aid; exceptions; report on persons receiving aid

418.132Â Â Â Â  Restrictions on minor parents who receive temporary assistance for needy families; termination of assistance; exceptions; eligibility to receive services

418.134Â Â Â Â  Referral to mental health or drug abuse professional; provision of resources; staff training

418.135Â Â Â Â  Public officials to cooperate in locating and furnishing information concerning parents of children receiving public assistance, and in prosecuting nonsupport cases; use of information restricted

418.140Â Â Â Â  Sharing assistance prohibited; exception

418.145Â Â Â Â  Report required where subsistence or lodging provided nonrecipient

418.147Â Â Â Â  Policy on absent parent

418.149Â Â Â Â  When child deprived of parental support of absent parent; effect of joint custody decree

WORK INCENTIVE PROGRAMS

418.150Â Â Â Â  Policy on self-care and self-support

418.155Â Â Â Â  Definitions for ORS 418.150 to 418.172

418.160Â Â Â Â  Duties of department relating to federal law

418.163Â Â Â Â  Duties of department relating to other agencies

418.172Â Â Â Â  Additional monthly payments of elderly rental assistance

ENROLLMENT IN EDUCATIONAL INSTITUTION

(Temporary provisions relating to enrollment in educational institution are compiled as notes following ORS 418.172)

UNEMPLOYED PARENTS PROGRAM

418.180Â Â Â Â  Policy

418.185Â Â Â Â  Unemployed parents program

PREVENTION OF CHILD ABUSE AND NEGLECT

418.189Â Â Â Â  Policy on child abuse and neglect

CHILD-CARING AGENCIES; PLACEMENT IN FOSTER HOMES BY CHILD-CARING AGENCIES

418.205Â Â Â Â  Definitions for ORS 418.205 to 418.310 and 418.992 to 418.998

418.210Â Â Â Â  Application of ORS 418.205 to 418.325

418.215Â Â Â Â  Private child-caring agency to be licensed; fine assessment

418.240Â Â Â Â  Licensing criteria; duration

418.243Â Â Â Â  Outdoor Youth Program Advisory Board; duties; membership; staff

418.244Â Â Â Â  Officers of Outdoor Youth Program Advisory Board; quorum; meetings

418.246Â Â Â Â  Bond for outdoor youth program licensure

418.250Â Â Â Â  Supervision of child-caring agencies

418.255Â Â Â Â  Inspection and supervision

418.260Â Â Â Â  Investigation of abuses, derelictions or deficiencies in child-caring agencies

418.265Â Â Â Â  Reports; audit

418.270Â Â Â Â  Surrender of child to private child-caring agency; consent to adoption; time for adoption proceedings; effect of release and surrender

418.275Â Â Â Â  Private child-caring agency as guardian of child; power of agency

418.280Â Â Â Â  Placement of children

418.285Â Â Â Â  Authority of department same as private child-caring agency under ORS 418.270 to 418.280

418.290Â Â Â Â  Child placement by nonresident

418.295Â Â Â Â  Certain attorneys not to represent prospective adoptive parents; employees not to recommend any attorney to prospective adoptive parents

418.300Â Â Â Â  When child placement by private persons prohibited

418.302Â Â Â Â  Administrative review required for certain children in voluntary placement

418.305Â Â Â Â  Authority of department to visit placed-out children; location and relationships confidential

418.306Â Â Â Â  Denial of visitation by child-caring agency as disciplinary measure prohibited

418.307Â Â Â Â  Medical or dental treatment of children without consent; conditions; immunity of treating personnel

418.310Â Â Â Â  Application of statutes to institutions caring for adults and children

418.312Â Â Â Â  When transfer of custody not required; voluntary placement agreement; review of children placed in certain institutions

418.315Â Â Â Â  Department may provide foster care for children surrendered or committed to department

418.319Â Â Â Â  Goal regarding placed children receiving federal assistance

418.325Â Â Â Â  Medical examinations required; frequency; childÂs health record; other health care; explanation to adoptive parents

418.327Â Â Â Â  Licensing of certain schools and organizations offering residential programs; rules

PAYMENTS TO ADOPTIVE PARENTS

418.330Â Â Â Â  Payments to adoptive parents; conditions; limitations

418.335Â Â Â Â  Determination of eligibility for payments; review; hearing

418.340Â Â Â Â  Rulemaking authority

SHELTER-CARE HOMES

418.470Â Â Â Â  Authority to pay for shelter-care homes

418.472Â Â Â Â  Siting of shelter-care home

INDEPENDENT RESIDENCE FACILITIES

418.475Â Â Â Â  Independent residence facilities; extent and nature of agreement between minor and department

PURCHASE OF CARE

418.480Â Â Â Â  ÂPurchase of careÂ defined

418.485Â Â Â Â  Policy

418.490Â Â Â Â  Coordination of state activities

418.495Â Â Â Â  Authority to purchase care; agreement content

418.500Â Â Â Â  Out-of-state care for children

USE OF PSYCHOTROPIC MEDICATIONS

418.517Â Â Â Â  Procedures for use of psychotropic medications for children in foster care; rules; hearing

FOSTER HOMES NOT SUPERVISED BY CHILD-CARING AGENCIES

418.625Â Â Â Â  Definitions for ORS 418.625 to 418.645

418.627Â Â Â Â  Placement consistent with the Indian Child Welfare Act

418.630Â Â Â Â  Foster home must be certified as approved

418.635Â Â Â Â  Certificate of approval; revocation

418.640Â Â Â Â  Supervision of foster homes; foster parent training; rules; law enforcement officer training

418.642Â Â Â Â  Confidentiality of information about person who maintains foster home; exceptions; rules

418.643Â Â Â Â  Denial of visitation by foster home as disciplinary measure prohibited

418.645Â Â Â Â  Appeal from decision of department

418.648Â Â Â Â  Rights of foster parents

OREGON YOUTH CONSERVATION CORPS

418.650Â Â Â Â  Policy; purpose

418.653Â Â Â Â  Oregon Youth Conservation Corps; advisory committee; appointment; term; duties

418.657Â Â Â Â  Duties of program director; participant eligibility; rules; staff

418.658Â Â Â Â  Oregon Community Stewardship Corps; projects; tuition vouchers for program participants; sponsors; criteria

418.660Â Â Â Â  Projects; consistency with public land law

418.663Â Â Â Â  Employment goals

A. R. BURBANK TRUST FUND

418.675Â Â Â Â  Powers and duties of trustees of A. R. Burbank Trust Fund

418.680Â Â Â Â  Annual report of trustees

418.685Â Â Â Â  Certain agencies declared to be orphansÂ homes

GENERAL POLICY

418.688Â Â Â Â  Policy

YOUTH SPORTS ACTIVITIES

418.691Â Â Â Â  Definitions for ORS 418.691 to 418.701

418.696Â Â Â Â  Youth sports providers encouraged to perform certain activities related to qualifications of coaches or supervisors

418.699Â Â Â Â  Additional duties or liabilities not imposed on youth sports providers

418.701Â Â Â Â  Youth sports providers authorized to request criminal background checks from Department of State Police

MISCELLANEOUS PROVISIONS

418.702Â Â Â Â  Training and continuing education for investigators; curriculum; notice to persons required to report child abuse

418.704Â Â Â Â  Youth Suicide Prevention Coordinator; duties

418.706Â Â Â Â  State Technical Assistance Team for child fatalities; duties

DOMESTIC VIOLENCE FATALITY REVIEW TEAMS

418.712Â Â Â Â  Definitions for ORS 418.714 and 418.718

418.714Â Â Â Â  Domestic violence fatality review teams

418.718Â Â Â Â  Statewide team

INVESTIGATION OF CHILD ABUSE, RAPE AND SUICIDE

418.746Â Â Â Â  Child Abuse Multidisciplinary Intervention Account; uses; eligibility determination; plans; rules

418.747Â Â Â Â  County teams for investigation; duties; training; method of investigation

418.748Â Â Â Â  Statewide team on child abuse and suicide

418.751Â Â Â Â  Training and education for persons investigating child abuse

REGIONAL ASSESSMENT CENTERS AND COMMUNITY ASSESSMENT SERVICES

418.780Â Â Â Â  Purpose

418.782Â Â Â Â  Definitions for ORS 418.746 to 418.796

418.783Â Â Â Â  Child Abuse Multidisciplinary Intervention Program

418.784Â Â Â Â  Advisory Council on Child Abuse Assessment; membership; officers; meetings; quorum

418.785Â Â Â Â  Child Fatality Review Teams

418.786Â Â Â Â  Grant program

418.788Â Â Â Â  Grant application; criteria for awarding grants; rules

418.790Â Â Â Â  Application contents for regional centers

418.792Â Â Â Â  Application contents for community assessment center

418.793Â Â Â Â  Report to Child Abuse Multidisciplinary Intervention Program; rules

418.794Â Â Â Â  Confidentiality of video recordings

418.795Â Â Â Â  Confidentiality of information and records

418.796Â Â Â Â  Authority of council to solicit and accept contributions

418.800Â Â Â Â  Review of certain cases by county multidisciplinary child abuse team

REFUGEE CHILDREN

418.925Â Â Â Â  ÂRefugee childÂ defined

418.927Â Â Â Â  When refugee child may be removed from home; placement

418.930Â Â Â Â  Petition to juvenile court required upon removal of refugee child

418.933Â Â Â Â  Judicial determination on removal required

418.935Â Â Â Â  Petition by relative of refugee child

418.937Â Â Â Â  Placement decision; order of preference for placement

418.939Â Â Â Â  Record for refugee child; content

418.941Â Â Â Â  Refugee Child Welfare Advisory Committee; duties; access to juvenile records

418.943Â Â Â Â  Annual report

418.945Â Â Â Â  Rulemaking

LOCAL RESIDENTIAL CHILD CARE FACILITIES

418.950Â Â Â Â  Definitions for ORS 418.950 to 418.970

418.955Â Â Â Â  Policy

418.960Â Â Â Â  City and county siting of child-caring facilities; applications; denial procedure; proof of facility qualifications

418.965Â Â Â Â  Approval or denial of applications

418.970Â Â Â Â  ORS 418.950 to 418.970 inapplicable to existing facilities

PENALTIES

418.990Â Â Â Â  Criminal penalties

418.992Â Â Â Â  Civil penalty

418.993Â Â Â Â  Procedure

418.994Â Â Â Â  Schedule of penalties; rules

418.995Â Â Â Â  Factors considered in imposing penalty

418.997Â Â Â Â  Judicial review

418.998Â Â Â Â  Disposition of penalties

CHILD WELFARE SERVICES GENERALLY

Â Â Â Â Â  418.001 Definition for ORS 418.005 to 418.030. As used in ORS 418.005 to 418.030, ÂchildÂ or ÂjuvenileÂ means an individual under 21 years of age. [1973 c.827 Â§34]

Â Â Â Â Â  418.003 [1973 c.463 Â§Â§2,3; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  418.005 Powers of department in connection with child welfare services; rules; advisory committee. (1) In order to establish, extend and strengthen welfare services for the protection and care of homeless, dependent or neglected children or children in danger of becoming delinquent, the Department of Human Services may:

Â Â Â Â Â  (a) Make all necessary rules and regulations for administering child welfare services under this section.

Â Â Â Â Â  (b) Accept and disburse any and all federal funds made available to the State of Oregon for child welfare services.

Â Â Â Â Â  (c) Make such reports in such form and containing such information as may from time to time be required by the federal government and comply with such provisions as may from time to time be found necessary to insure correctness and verification of such reports.

Â Â Â Â Â  (d) Cooperate with medical, health, nursing and welfare groups and organizations and with any agencies in the state providing for protection and care of homeless, dependent or neglected children or children in danger of becoming delinquent.

Â Â Â Â Â  (e) Cooperate with the United States Government or any of its agencies in administering the provisions of this section.

Â Â Â Â Â  (2)(a) There is created an advisory committee that shall consist of 21 members to advise the department on the development and administration of child welfare policies, programs and practices. Members shall be appointed by and serve at the pleasure of the Director of Human Services.

Â Â Â Â Â  (b) Advisory committee membership shall include representatives of other state agencies concerned with services, representatives of professional, civic or other public or private organizations, private citizens interested in service programs, and recipients of assistance or service or their representatives.

Â Â Â Â Â  (c) Members of the advisory committee shall receive no compensation for their services. Members of the advisory committee other than members employed in full-time public service shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties by the department. Such reimbursements shall be subject to the provisions of ORS 292.210 to 292.288. Members of the advisory committee who are employed in full-time public service may be reimbursed for their actual and necessary expenses incurred in the performance of their duties by their employing agency.

Â Â Â Â Â  (d) The advisory committee shall meet at least once every three months.

Â Â Â Â Â  (3) Subject to the allotment system provided for in ORS 291.234 to 291.260, the department may expend the amounts necessary to carry out the purposes and administer the provisions of this section. [Formerly 419.002; 1971 c.401 Â§12; 1975 c.352 Â§1; 1997 c.249 Â§130; 2001 c.900 Â§112; 2003 c.14 Â§210]

Â Â Â Â Â  418.010 Children not to be taken charge of when parents object. Nothing in ORS 418.005 shall be construed as authorizing any state official, agent or representative, in carrying out any of the provisions of that section, to take charge of any child over the objection of either of the parents of such child or of the person standing in loco parentis to such child. [Formerly 419.004]

Â Â Â Â Â  418.015 Custody and care of needy children by department; placement. (1) The Department of Human Services may, in its discretion, accept custody of children and may provide care, support and protective services for children who are dependent, neglected, mentally or physically disabled or who for other reasons are in need of public service.

Â Â Â Â Â  (2) The department shall accept any child placed in its custody by a court under, but not limited to ORS chapter 419B or 419C, and shall provide such services for the child as the department finds to be necessary.

Â Â Â Â Â  (3) All children in the legal custody of the department who, in the judgment of the Director of Human Services or the authorized representative for the director are in need of care or treatment services, may be placed with any person or family of good standing or any child caring agency for such services under an agreement pursuant to ORS 418.027. [Formerly 419.006; 1971 c.401 Â§13; 1971 c.698 Â§1; 1977 c.117 Â§1; 1987 c.157 Â§1; 1993 c.33 Â§326]

Â Â Â Â Â  418.016 Criminal records checks required for caregivers of children and for other persons in household; rules. (1) To protect the health and safety of children who are in the custody of the Department of Human Services and who may be placed in a foster home or adoptive home or with a relative caregiver, the department shall adopt rules pursuant to ORS 181.534 and ORS chapter 418 to require that criminal records checks be conducted under ORS 181.534 on:

Â Â Â Â Â  (a) All persons who seek to be foster parents, adoptive parents or relative caregivers; and

Â Â Â Â Â  (b) Other individuals over 18 years of age who will be in the household of the foster parent, adoptive parent or relative caregiver.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall include:

Â Â Â Â Â  (a) A list of crimes for which a conviction disqualifies a person from becoming a foster parent, adoptive parent or relative caregiver;

Â Â Â Â Â  (b) A requirement that persons who have been convicted of crimes listed in the rules are disqualified from becoming a foster parent, adoptive parent or relative caregiver; and

Â Â Â Â Â  (c) A provision that the department may approve a person who has been convicted of certain crimes listed in the rules if the person demonstrates to the department that:

Â Â Â Â Â  (A) The person possesses the qualifications to be a foster parent or adoptive parent regardless of having been convicted of a listed crime; or

Â Â Â Â Â  (B) The disqualification would create emotional harm to the child for whom the person is seeking to become a foster parent, adoptive parent or relative caregiver and placement of the child with the person would be a safe placement that is in the best interests of the child.

Â Â Â Â Â  (3) In accordance with 42 U.S.C. 671(a)(20)(B), the Legislative Assembly elects to make the provisions related to criminal records checks set forth in 42 U.S.C. 671(a)(20)(A) inapplicable to this state. [2001 c.686 Â§26; 2005 c.730 Â§23]

Â Â Â Â Â  Note: 418.016 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.017 Parent allowed to anonymously leave child at authorized facility; facility immunity; notification to department. (1) A parent may leave an infant at an authorized facility in the physical custody of an agent, employee, physician or other medical professional working at the authorized facility if the infant:

Â Â Â Â Â  (a) Is 30 days of age or younger as determined to a reasonable degree of medical certainty; and

Â Â Â Â Â  (b) Has no evidence of abuse.

Â Â Â Â Â  (2) A parent leaving an infant under this section is not required to provide any identifying information about the infant or the parent.

Â Â Â Â Â  (3) An agent, employee, physician or other medical professional working at an authorized facility shall receive an infant brought to the authorized facility under this section.

Â Â Â Â Â  (4) If acting in good faith in receiving an infant, an authorized facility receiving an infant under this section and any agent, employee, physician or other medical professional working at the authorized facility are immune from any criminal or civil liability that otherwise might result from their actions relating to receiving the infant. A city, county or other political subdivision of this state that operates a sheriffÂs office, police station or fire station that receives an infant under this section is immune from any criminal or civil liability that otherwise might result from the actions taken by its employees or agents in receiving the infant.

Â Â Â Â Â  (5) When an infant has been left at an authorized facility as provided in this section:

Â Â Â Â Â  (a) The authorized facility shall notify the Department of Human Services that an infant has been left at the facility as provided in subsection (1) of this section no later than 24 hours after receiving the infant.

Â Â Â Â Â  (b) The infant is deemed abandoned for purposes of ORS 419B.100, and the department is deemed to have protective custody of the infant under ORS 419B.150 from the moment the infant was left at the facility. The department shall comply with the applicable provisions of ORS chapter 419B with regard to the infant.

Â Â Â Â Â  (6) The authorized facility shall release the infant to the department when release is appropriate considering the infantÂs medical condition and shall provide the department with all information the facility has regarding the infant.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂAbuseÂ has the meaning given that term in ORS 419B.005.

Â Â Â Â Â  (b) ÂAuthorized facilityÂ means a hospital as described in ORS 442.015, freestanding birthing center as defined in ORS 442.015, physicianÂs office, sheriffÂs office, police station or fire station.

Â Â Â Â Â  (c) ÂPhysicianÂ means a person licensed by the Board of Medical Examiners for the State of Oregon to practice medicine and surgery. [2001 c.597 Â§1; 2005 c.22 Â§288]

Â Â Â Â Â  Note: 418.017 and 418.018 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.018 Department required to inform public about ORS 418.017 and affirmative defense; funding. (1) The Department of Human Services shall inform the public about the provisions of ORS 418.017 and the affirmative defense created in ORS 163.535.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the Department of Human Services may accept gifts, grants or contributions from any source, whether public or private, for the purpose of carrying out subsection (1) of this section. Moneys accepted under this subsection shall be deposited in the State Treasury to the credit of the department and are continuously appropriated to the department for the payment of expenses and costs incurred in carrying out subsection (1) of this section. [2001 c.597 Â§3]

Â Â Â Â Â  Note: See note under 418.017.

Â Â Â Â Â  418.020 Unexpended balances of budgeted county funds may be expended as aid for children. The governing body of any county may expend as aid for homeless, neglected or abused children, foundlings or orphans, wayward children or children in need of correctional or institutional care or committed to a youth care center, as defined in ORS 420.855, the whole or any part of any unexpended balance of any fund budgeted by the county for any purpose whatsoever. [Formerly 419.008; 1965 c.567 Â§Â§10,11; 1967 c.444 Â§8]

Â Â Â Â Â  418.025 Prevention, reduction or control of juvenile delinquency by county programs and activities. (1) The governing body of any county, or its representatives designated by it for the purpose, on behalf of the county, may:

Â Â Â Â Â  (a) Conduct programs and carry on and coordinate activities for the prevention, reduction or control of juvenile delinquency, including but not limited to the establishment and operation of youth care centers, as defined in ORS 420.855, to care for children committed to the custody of the centers under ORS 420.865.

Â Â Â Â Â  (b) Cooperate, coordinate or act jointly with any other county, any city or any appropriate officer or public or private agency in conducting programs and carrying on and coordinating activities for the prevention, reduction or control of juvenile delinquency, including but not limited to the establishment, support and maintenance of joint agencies, institutions or youth care centers to conduct such programs and carry on and coordinate such activities.

Â Â Â Â Â  (c) Expend county moneys for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) Accept and use or expend property or moneys from any public or private source made available for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (2) All officers and agencies of a county, upon request, shall cooperate in so far as possible with the governing body of the county, or its designated representatives, in conducting programs and carrying on and coordinating activities under subsection (1) of this section. [Formerly 419.010; 1965 c.567 Â§Â§12,13; 1967 c.444 Â§9]

Â Â Â Â Â  418.027 Agreements for custody, care or treatment. (1) The Director of Human Services or the authorized representative of the director may enter into agreements with persons, families or child caring agencies found suitable for the placement of children in the legal custody of the Department of Human Services. If, in the judgment of the director or the authorized representative of the director, a child needs placement services after reaching 18 years of age, such services must be approved by the director or authorized representative.

Â Â Â Â Â  (2) The agreement shall provide for such services as the child might require, such as the custody, care or treatment of the child for a time fixed in the agreement but not to exceed the time when the child reaches 21 years of age.

Â Â Â Â Â  (3) The agreement shall be signed by the person or authorized representative of the agency providing the care or treatment and by the director or the authorized representative of the director.

Â Â Â Â Â  (4) If the agreement provides for payments to the agency providing such services as the child may require, the department shall make these payments.

Â Â Â Â Â  (5) The department shall adopt rules specifying criteria upon which the director shall base the judgment that a child needs placement services after reaching 18 years of age. [1987 c.157 Â§3]

Â Â Â Â Â  418.030 Services to prevent, control and treat juvenile delinquency. The Department of Human Services may provide consultation services related to the prevention, control and treatment of juvenile delinquency to local and statewide public and private agencies, groups and individuals or may initiate such consultation services. Consultation services include but are not limited to conducting studies and surveys, sponsoring or participating in education programs, and advising and assisting agencies, groups and individuals. [1971 c.401 Â§90; 1975 c.795 Â§1; 1995 c.79 Â§212]

Â Â Â Â Â  418.032 Department subrogated to right of support for certain children in department custody; child support agreements for children with disabilities. (1) Whenever the Department of Human Services has accepted custody of a child under the provisions of ORS 418.015 and is required to provide financial assistance for the care and support of the child, the state shall, by operation of law, be assignee of and subrogated to any right to support from any other person including any sums that may have accrued, up to the amount of assistance provided by the department. If the right to support is contained in a judgment or order that requires a single gross monthly payment for the support of two or more children, the assignment and right of subrogation shall be of such childÂs proportionate share of the gross amount. The assignment shall be as provided in ORS 418.042.

Â Â Â Â Â  (2) The department shall attempt to enter into agreements with any person who voluntarily gives custody of a child with mental or physical disabilities to the department. Any agreement entered into shall set out the timely and nonadversarial settlement of child support obligations that the person may have with respect to the child. [1979 c.343 Â§4; 1995 c.502 Â§1; 1999 c.80 Â§75; 2003 c.73 Â§65; 2003 c.576 Â§445]

Â Â Â Â Â  418.033 Release of records to citizen review board; when findings of board public. The Department of Human Services may release pertinent portions of client or provider records to citizen review boards established by the department to hear client or provider grievances pursuant to rules of the department. The citizen review boards may make such information available to participants in the review of client or provider grievances. The findings of the citizen review board in client or provider grievances may be disclosed to the public, at the discretion of the department, if the aggrieved client or provider has disclosed information concerning the grievance to the public either directly or through another person or persons acting on behalf of the aggrieved client or provider. [1985 c.601 Â§3]

Â Â Â Â Â  418.034 Department responsible for costs of medical care of certain children in detention or lockup facilities; recovery of costs; obtaining additional funds. (1) Notwithstanding ORS 169.140 or any other provision of law, within the availability of funds therefor, the Department of Human Services shall be responsible for the costs and expenses associated with the provision of medical care for any child in the care and custody of the Department of Human Services who is held in a juvenile detention facility or in a local correctional facility or lockup as defined in ORS 169.005.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prevents the Department of Human Services from obtaining reimbursement for such costs and expenses as provided in ORS 419B.400, 419B.402, 419B.404, 419B.406, 419C.590, 419C.592, 419C.595 or 419C.597.

Â Â Â Â Â  (3) If funds are not available to pay for medical costs as required by subsection (1) of this section, the Department of Human Services shall apply to the Emergency Board or to the Legislative Assembly for additional necessary funds.

Â Â Â Â Â  (4) As used in this section, Âmedical careÂ means emergency medical care or medical care for a medical condition that existed prior to the childÂs being held in a juvenile detention facility or in a local correctional facility or lockup. [1979 c.97 Â§1; 1993 c.33 Â§327]

TEMPORARY ASSISTANCE FOR NEEDY FAMILIES PROGRAM

Â Â Â Â Â  418.035 Definitions for ORS 418.035 to 418.172. As used in ORS 418.035 to 418.172, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂAidÂ means money payments with respect to, or on behalf of, a dependent child or children and includes:

Â Â Â Â Â  (a) Money payments to meet the needs of the relative with whom the child is living and:

Â Â Â Â Â  (A) The spouse of the relative if the spouse lives with the relative, the relative is the childÂs parent and the child is a dependent child by reason of the physical or mental incapacity of a parent; or

Â Â Â Â Â  (B) The spouse of the relative if the spouse lives with the relative, the relative is the childÂs parent and the child is a dependent child as defined in ORS 418.070 (2)(a) and is dependent by reason of the unemployment of parents.

Â Â Â Â Â  (b) Payments made to a representative payee or guardian pursuant to ORS 418.050 or 418.054.

Â Â Â Â Â  (2)(a) ÂDependent childÂ means a needy child:

Â Â Â Â Â  (A) Who has been deprived of parental support or care by reason of the death, continued absence from the home or physical or mental incapacity of a parent;

Â Â Â Â Â  (B) Whose relatives are not able to provide adequate care and support for the child without public assistance, as defined in ORS 411.010;

Â Â Â Â Â  (C) Who is living with the childÂs father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first cousin, nephew or niece in a place of residence maintained by one or more of such relatives as the childÂs or their own home; and

Â Â Â Â Â  (D) Who meets the requirements of paragraph (b) of this subsection.

Â Â Â Â Â  (b)(A) Except as provided in subparagraphs (B) and (C) of this paragraph, a Âdependent childÂ must be under the age of 18 years.

Â Â Â Â Â  (B) A child may qualify as a Âdependent child,Â subject to the availability of funds, if the child is 18 or 19 or 20 years of age and a student regularly attending a school in grade 12 or below or regularly attending a course of professional or technical training designed to fit the child for gainful employment, other than a course provided by or through a college or university.

Â Â Â Â Â  (C) Students under the age of 21 years and regularly attending a school, college or university or regularly attending a course of professional or technical training designed to fit the child for gainful employment may be included in the description in subparagraph (B) of this paragraph at the option of the Department of Human Services.

Â Â Â Â Â  (3) ÂRepresentative payeeÂ means an individual designated by the department to receive money payments of aid pursuant to ORS 418.050. [Formerly 419.052 and then 418.055; 1967 c.155 Â§1; 1969 c.69 Â§7; 1981 c.819 Â§1; 1983 c.414 Â§2; 1995 c.343 Â§45; 1999 c.59 Â§111; 2003 c.14 Â§211]

Â Â Â Â Â  418.040 Eligibility for aid; exemption from programs to develop skills; rules. (1) Aid pursuant to the temporary assistance for needy families program shall be granted under ORS 418.035 to 418.125 to any dependent child who is living in a home meeting the standards of care and health fixed by the rules and regulations of the Department of Human Services and who is a resident of the State of Oregon, if the parent or other relative with whom the child is living is a resident of the State of Oregon.

Â Â Â Â Â  (2) No parent of a child receiving aid under ORS 418.035 to 418.125 shall be exempt from a requirement to participate in programs to develop employment or self-sufficiency skills due to the age of the child except:

Â Â Â Â Â  (a) During the first two months of the third trimester of pregnancy, the parent shall not be required to participate more than 10 hours per week and shall be exempt from participation during the last month of pregnancy; and

Â Â Â Â Â  (b) During the first 90 days after the birth of a child.

Â Â Â Â Â  (3) No individual in a household receiving aid under ORS 418.035 to 418.125 shall be exempt, due to the pregnancy of the individual, from a requirement to obtain a high school diploma or its equivalent or to participate in programs to develop employment or self-sufficiency skills.

Â Â Â Â Â  (4) No parent shall be eligible to receive aid under ORS 418.035 to 418.125 if the parent fails to participate in programs to develop employment or self-sufficiency skills during the period of eligibility determination.

Â Â Â Â Â  (5) The provisions of subsection (3) of this section shall not apply to an individual experiencing medical complications due to pregnancy, as determined by a person licensed by the Board of Medical Examiners or the Oregon State Board of Nursing, that prohibit participation in the activities otherwise required.

Â Â Â Â Â  (6) Notwithstanding section 16, chapter 739, Oregon Laws 1993, and subsection (5) of this section, no individual in a household receiving aid under ORS 418.035 to 418.125 shall be exempt from any requirement to participate in programs to develop employment or self-sufficiency skills, as defined by the department, unless the individual and the individualÂs department case manager agree in writing that the exemption is appropriate under guidelines developed by the department.

Â Â Â Â Â  (7) The department by rule shall define programs to develop employment or self-sufficiency skills for purposes of this section. [Formerly 419.054 and then 418.060; 1969 c.468 Â§5; 1995 c.816 Â§1; 1997 c.581 Â§27; 2005 c.22 Â§289]

Â Â Â Â Â  418.042 Assignment of support rights; cooperation required for establishing paternity of child or obtaining support; exceptions; sanctions. (1) Aid, as defined in ORS 418.035, may not be granted to, or on behalf of, any applicant or recipient and for as long as the applicant or recipient refuses to assign to the state any rights to support from any other person such applicant may have personally or in behalf of any other family member for whom the applicant is applying for or receiving aid, and that have accrued at any time such assignment is executed. If aid is paid and received for the support of a child, the rights to child support that any person may have for the child are deemed to have been assigned by operation of law to the state. Notice of the assignment by operation of law shall be given to the applicant at the time of application for public assistance, and shall be given to any obligee who may hold some interest in such support rights by depositing a notice in the United States mail, postage prepaid, addressed to the last-known address of such person. Assignment of support rights to the state shall be as set forth in rules adopted by the Department of Human Services and the Department of Justice.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, an applicant or recipient who receives aid as defined in ORS 418.035 shall cooperate with the Department of Human Services and the Department of Justice in establishing the paternity of the applicantÂs or recipientÂs child born out of wedlock and in obtaining support or other payments or property due the applicant or child. An applicant or recipient is not required to cooperate if there is good cause or some other exception to the cooperation requirement that takes into account the best interest of the child. The Department of Human Services shall adopt rules defining good cause, other exceptions to cooperation and noncooperation by an applicant or recipient, and setting the sanction for noncooperation. The sanction may include total ineligibility of the family for aid, but in no situation may the sanction be less than a 25 percent reduction of the monthly grant amount. At the time an applicant applies for aid, the Department of Human Services shall inform the applicant, in writing, of the requirement of and exceptions to cooperation and the sanctions for noncooperation, and shall inform recipients, in writing, whenever eligibility for aid is redetermined. [1975 c.458 Â§12; 1983 c.767 Â§4; 1995 c.816 Â§9; 1999 c.80 Â§74; 2003 c.14 Â§212; 2003 c.73 Â§66]

Â Â Â Â Â  418.045 Determination of amount of aid; reduction of aid for failure to cooperate in programs; termination of aid; rules. (1) The need for and amount of aid pursuant to the temporary assistance for needy families to be granted for any dependent child or relative pursuant to ORS 418.035 to 418.172 shall be determined, in accordance with the rules and regulations of the Department of Human Services, taking into account:

Â Â Â Â Â  (a) The income, resources and maintenance available to such child and relative from whatever source derived, allowable deductions and the statewide income and payment standards.

Â Â Â Â Â  (b) The income and financial condition of the stepparent, if any, of the child for whom aid is sought.

Â Â Â Â Â  (2) Subsection (1)(b) of this section is not intended to relieve any father of any legal obligation in respect of the support of the natural or adopted children of the father.

Â Â Â Â Â  (3) In the determination of eligibility and the amount of need, and in any reconsideration thereof, with respect to an applicant or recipient of aid pursuant to ORS 418.035 to 418.172, such amounts of income and resources may be disregarded as the department may prescribe by rules and regulations promulgated by it. The amounts to be disregarded shall be within the limits required or permitted by federal laws and by federal rules and orders thereto applicable.

Â Â Â Â Â  (4)(a) Notwithstanding section 16 (5)(d), chapter 739, Oregon Laws 1993, an individual who fails to cooperate in such education, employment or job training programs as may be required by law shall have aid payments reduced by the amount of $50 for a period of two months.

Â Â Â Â Â  (b) Continued failure of an adult aid recipient to cooperate in mandatory education, employment or job training programs for more than two months as described in paragraph (a) of this subsection shall result in the removal of the noncooperating adult from the eligibility determination for the corresponding recipient family for a period of two months in addition to the period required under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Subsequent and continued failure of an individual to cooperate in mandatory education, employment or job training programs beyond the period described in paragraph (b) of this subsection shall result in termination of all aid.

Â Â Â Â Â  (d) The department shall adopt rules defining standards for cooperation in programs for education, employment or job training as provided in this subsection.

Â Â Â Â Â  (5) Aid terminated under subsection (4) of this section shall be restored upon demonstrated cooperation, as defined by the department, in applicable education, employment or job training programs. [Formerly 419.056 and then 418.065; 1965 c.41 Â§1; 1995 c.816 Â§2; 1997 c.581 Â§28]

Â Â Â Â Â  418.047 Direct deposit services; statewide electronic transfer system; debit card. (1) The Department of Human Services shall provide direct deposit services for any person receiving temporary assistance for needy families who has an appropriate account at a qualified financial institution.

Â Â Â Â Â  (2) The department shall negotiate with electronic transfer processors to establish a system for providing temporary assistance for needy families to eligible individuals through an electronic transfer system. To the extent practicable, the department shall include food stamp assistance received under ORS 411.806 to 411.845 in any electronic debit card system established under this section.

Â Â Â Â Â  (3) The department shall seek all state and federal approvals necessary for implementation of an electronic transfer system as described in subsection (2) of this section. The department shall establish a statewide electronic transfer system within six months of receiving all necessary approvals. [1995 c.816 Â§7; 1997 c.581 Â§29]

Â Â Â Â Â  Note: 418.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.050 Payment of aid to other than relative. Subject to rules of the Department of Human Services and to such conditions and limitations as may be prescribed pursuant to the temporary assistance for needy families program:

Â Â Â Â Â  (1) Money payments of aid with respect to the temporary assistance for needy families program, including payments to meet the needs of the relative, and the relativeÂs spouse, with whom a dependent child is living, may be made to an individual other than such relative or spouse if it is determined by the department that the relative to whom such payments are made has such inability to manage funds that continuation of such payments to the relative would be contrary to the welfare of such child and that, therefore, it is necessary to provide such aid through payments in the manner authorized by this section. Such determination shall be subject to review and hearing, upon application of such relative, in the manner prescribed pursuant to ORS 418.125. However, the pendency of such application, review or hearing shall not stay the effect of such determination.

Â Â Â Â Â  (2) The department may designate any responsible individual, including any public officer or employee, as a representative payee if such individual is willing to act in such capacity. Representative payees shall receive no compensation for their services, but shall be allowed expenses actually and necessarily incurred by them in the performance of their duties under ORS 418.059. Such expenses shall be paid from funds appropriated to the department for administrative expenditures.

Â Â Â Â Â  (3) During the time payments of aid pursuant to the temporary assistance for needy families program with respect to a dependent child or relative are made to a representative payee, the department shall:

Â Â Â Â Â  (a) Undertake and continue special efforts to develop greater ability on the part of such relative to manage funds in such manner as to protect the welfare of the relative and the family of the relative; and

Â Â Â Â Â  (b) Periodically review the determination made pursuant to subsection (1) of this section and terminate payments to the representative payee if it is established by such review that the conditions justifying such determination no longer exist. [1963 c.610 Â§5; 1975 c.243 Â§1; 1997 c.581 Â§30; 2001 c.900 Â§113]

Â Â Â Â Â  418.054 Petition for and appointment of guardian or conservator; costs; compensation. (1) If, after such period as may be prescribed by the Department of Human Services, it appears to the department that the need for money payments of aid to a representative payee is continuing or likely to continue in any case, the department may petition for the judicial appointment of a guardian or a conservator of the estate of the relative referred to in ORS 418.050 (1). If a guardian or a conservator of the estate of the relative is appointed and duly qualified, money payments of aid otherwise payable to the relative, or representative payee, shall be paid to the guardian or the conservator until the department determines that the conditions which would justify money payments of aid to a representative payee under ORS 418.050 no longer exist.

Â Â Â Â Â  (2) Subject to funds made available to the department for administrative expenditures, the department shall, with respect to any guardianship or conservatorship established under this section:

Â Â Â Â Â  (a) Pay all costs and fees reasonably incurred in obtaining the appointment of the guardian or the conservator, including any necessary bond premiums;

Â Â Â Â Â  (b) Pay all costs and fees necessarily incurred by the guardian or the conservator in administering money payments of aid received by the guardian or conservator under this section; and

Â Â Â Â Â  (c) Compensate the guardian or the conservator, for the fees in administering the money payments, according to schedules of fees prescribed by rule or regulation of the department. [1963 c.610 Â§6; 1973 c.823 Â§132]

Â Â Â Â Â  418.055 [Formerly 419.052; 1963 c.610 Â§1; renumbered 418.035]

Â Â Â Â Â  418.059 Expenditures limited to needs of beneficiary. Each money payment of aid made to a representative payee or to a guardian or a conservator under ORS 418.050 or 418.054 shall be expended by the representative payee, guardian or conservator solely to purchase the needs of the individuals with respect to whom the payment is made. However, from the money payments the individuals may receive from the representative payee, guardian or conservator such sums of money and at such intervals as may be permitted by rule or regulation of the Department of Human Services. [1963 c.610 Â§7; 1973 c.823 Â§133]

Â Â Â Â Â  418.060 [Formerly 419.054; renumbered 418.040]

Â Â Â Â Â  418.065 [Formerly 419.056; 1963 c.610 Â§2; renumbered 418.045]

Â Â Â Â Â  418.070 Special definitions for ORS 418.035 to 418.185. For the purposes of ORS 418.035 to 418.185, with respect to any period for which federal funds are made available to this state in aid of a state-administered program of aid to any child defined in and meeting the requirements of this section:

Â Â Â Â Â  (1) ÂAidÂ includes foster care in behalf of a child described in subsection (2)(b) of this section in the foster home of any individual or in a licensed nonprofit private child-caring agency.

Â Â Â Â Â  (2) ÂDependent childÂ includes:

Â Â Â Â Â  (a) A needy child meeting the requirements of ORS 418.035 (2)(b)(A) or (B) who has been deprived of parental support or care by reason of the unemployment of a parent or parents and who is living with any of the relatives specified in ORS 418.035 (2) in a place of residence maintained by one or more of such relatives as the relativeÂs or relativesÂ own home.

Â Â Â Â Â  (b) A child:

Â Â Â Â Â  (A) Who would meet the requirements of ORS 418.035 (2) or of paragraph (a) of this subsection except for removal from the home of a relative specified in ORS 418.035 (2) as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of such child;

Â Â Â Â Â  (B) Who has been accepted for placement and care by the Department of Human Services;

Â Â Â Â Â  (C) Who has been placed in a foster home or licensed nonprofit private child-caring agency as a result of such determination; and

Â Â Â Â Â  (D) Who received aid in or for the month in which court proceedings leading to such determination were initiated, or would have received such aid in or for such month if application had been made therefor, or in the case of a child who had been living with a relative specified in ORS 418.035 (2) within six months prior to the month in which such proceedings were initiated, would have received such aid in or for such month if in such month the child had been living with and removed from the home of such a relative and application had been made therefor.

Â Â Â Â Â  (3) ÂFoster homeÂ means a foster home which is certified by this state or has been approved, by the agency of this state responsible for the certification of foster homes, as meeting the standards established for such certification.

Â Â Â Â Â  (4) ÂUnemployment of parentÂ shall be defined by the department and such definition may take into account definitions used to establish the availability of federal funds for the program of temporary assistance for needy families. [1961 c.712 Â§2; 1963 c.610 Â§3; 1967 c.155 Â§2; 1969 c.65 Â§1; 1973 c.464 Â§2; 1983 c.414 Â§3; 1985 c.622 Â§2; 1997 c.581 Â§31; 1999 c.59 Â§112; 2001 c.900 Â§114; 2003 c.14 Â§213]

Â Â Â Â Â  418.075 Denial of aid when unemployed parent refuses employment. Aid, as defined in ORS 418.035, shall not be granted with respect to, or on behalf of, a dependent child as defined in ORS 418.070 (2)(a) if, and for as long as, the unemployed parent of such child refuses without good cause to accept employment in which the unemployed parent is able to engage and which is offered through any employment office defined in ORS 657.010 or which is otherwise offered by any employer if such offer is determined by the Department of Human Services after notification by such employer to be a bona fide offer of such employment. [1961 c.712 Â§3; 1971 c.779 Â§54; 2003 c.14 Â§214; 2005 c.218 Â§7]

Â Â Â Â Â  418.080 [1961 c.712 Â§5; repealed by 1965 c.538 Â§1]

Â Â Â Â Â  418.085 Cooperation of department with Director of Employment Department to find employment for parent. During any period in which aid may be granted with respect to, or on behalf of, a dependent child as defined in ORS 418.070 (2)(a), the Department of Human Services and the Director of the Employment Department shall enter into cooperative arrangements looking toward employment of the unemployed parent of any such child, shall provide for the registration and periodic reregistration of such parent at employment offices established pursuant to ORS 657.705 to 657.725 and shall, with respect to such parent, effect maximum utilization of the job placement services and other services and facilities of such offices. [1961 c.712 Â§4; 2003 c.14 Â§215]

Â Â Â Â Â  418.090 [1961 c.712 Â§6; repealed by 1971 c.779 Â§78]

Â Â Â Â Â  418.095 Community work and training programs for parents. (1) Community work and training programs, as defined in ORS 411.855, may be made available to persons whose needs are included in a grant of public assistance pursuant to ORS 418.035 to 418.172.

Â Â Â Â Â  (2) Subject to rules and regulations of the Department of Human Services, the employable applicant or recipient of aid who is a parent of a dependent child defined in ORS 418.035 or 418.070 may be required to participate without compensation in a community work and training program as a condition to a grant of aid or other public assistance for the benefit of the applicant or recipient or those to whom the applicant or recipient owes a legal duty of support, and for periods of time limited by the amount of such aid or other assistance, in cash or in kind, provided through such grant. However, if any of the provisions of this subsection are found to be not in conformity with the federal Social Security Act, or with any of the rules, regulations or requirements promulgated thereunder, such provisions are inoperative to the extent that they are not so in conformity. [1961 c.712 Â§7; 1965 c.291 Â§3; 1967 c.130 Â§6]

Â Â Â Â Â  418.097 Cooperation with other agencies to provide vocational training. The Department of Human Services and any other state agency, which administers, supervises or participates in the administration of programs of public vocational or adult education services available in this state, may enter into and execute cooperative arrangements looking toward maximum utilization of such services to encourage the training or retraining of individuals participating in a community work and training program as defined in ORS 411.855, and otherwise to assist such individuals in preparing for regular employment. [1963 c.610 Â§8; 1967 c.130 Â§7]

Â Â Â Â Â  418.100 Powers and duties of department; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Supervise the administration of the temporary assistance for needy families program under ORS 418.035 to 418.172.

Â Â Â Â Â  (2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out ORS 418.035 to 418.172.

Â Â Â Â Â  (3) Prescribe the form of and print and supply such forms as it deems necessary and advisable.

Â Â Â Â Â  (4) Cooperate with the federal government in matters of mutual concern pertaining to temporary assistance for needy families, including the adoption of such methods of administration as are found by the federal government to be necessary for the efficient operation of the plan for such aid.

Â Â Â Â Â  (5) Accept and disburse any and all federal funds made available to the State of Oregon for temporary assistance for needy families purposes. [Formerly 419.058; 1971 c.779 Â§56; 1975 c.242 Â§1; 1997 c.581 Â§32]

Â Â Â Â Â  418.105 [Formerly 419.060; repealed by 1971 c.779 Â§78]

Â Â Â Â Â  418.110 Application for aid. Application for aid under ORS 418.035 to 418.125 shall be made to the Department of Human Services by the relative with whom the child lives. The application shall be in the manner and upon the form prescribed by the department. [Formerly 419.062; 1969 c.68 Â§9; 1971 c.779 Â§57]

Â Â Â Â Â  418.115 Investigation of eligibility of child. Whenever the Department of Human Services receives a notification of the dependency of a child or an application for aid, a record shall promptly be made of the circumstances, relating the facts supporting the application and such other information as may be required by the rules and regulations of the department. [Formerly 419.064; 1969 c.68 Â§10; 1971 c.779 Â§58]

Â Â Â Â Â  418.120 Determination of eligibility; commencement of aid. The Department of Human Services shall decide whether the child is eligible for aid under ORS 418.035 to 418.125 and determine the date on which the aid granted shall begin. [Formerly 419.066; 1969 c.68 Â§11; 1971 c.779 Â§59]

Â Â Â Â Â  418.125 Appeal from failure to act on application or denial thereof or from modification or cancellation of aid. If an application is not acted upon within a reasonable time after the filing of the application or is denied in whole or in part, or if any grant of aid is modified or canceled, the applicant or recipient may petition the Department of Human Services for review in the county which the applicant or recipient elects as provided by ORS chapter 183. [Formerly 419.068; 1971 c.779 Â§60; 1973 c.612 Â§16]

Â Â Â Â Â  418.130 Use and custody of records of temporary assistance for needy families program. (1) Except as otherwise provided in this section and except for purposes directly connected with the administration of the temporary assistance for needy families program, delivery or administration of programs and services the Department of Human Services is authorized to deliver and administer pursuant to ORS 409.010 or as necessary to assist public assistance applicants and recipients in accessing and receiving other governmental or private nonprofit services and in accordance with the rules of the department, a person may not solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of, any list of or names of, or any information concerning, persons applying for or receiving such aid, directly or indirectly derived from the records, papers, files or communications of the department or acquired in the course of the performance of official duties.

Â Â Â Â Â  (2) Nothing in this section prohibits the disclosure and use of information about applicants and recipients as is necessary to carry out the child support enforcement laws of this state and of the United States.

Â Â Â Â Â  (3) Nothing in this section prohibits the disclosure of the address of any applicant or recipient to a law enforcement official at the request of such official. To receive information pursuant to this section, the official must furnish the agency the name of the applicant or recipient and advise that the applicant or recipient:

Â Â Â Â Â  (a) Is fleeing to avoid prosecution, custody or confinement after conviction for a felony;

Â Â Â Â Â  (b) Is violating a condition of probation or parole; or

Â Â Â Â Â  (c) Has information that is necessary for the official to conduct the official duties of the official and the location or apprehension of the applicant or recipient is within such official duties. [Formerly 419.070; 1975 c.387 Â§1; 1995 c.609 Â§9; 1997 c.581 Â§33; 2001 c.900 Â§115; 2003 c.14 Â§216]

Â Â Â Â Â  418.131 Limitation on receiving aid; exceptions; report on persons receiving aid. (1) A person shall not receive aid for more than a total of 24 months in any period of 84 consecutive months.

Â Â Â Â Â  (2) For purposes of determining the 24-month limitation described in subsection (1) of this section, a month in which one parent of a family receiving aid under ORS 418.035 to 418.125 receives gross earnings in an amount equal to 173 times the hourly minimum wage as provided in ORS 653.025 but in an amount that does not exceed the eligibility requirements for aid under ORS 418.035 to 418.125 shall be counted as two-fifths of a month.

Â Â Â Â Â  (3) The 24-month limitation described in subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) A month in which a dependent child receiving aid resides with a person other than the childÂs natural or adoptive parent;

Â Â Â Â Â  (b) Up to three months within a two-year period for the care of any family members who suffer serious health conditions as defined in ORS 659A.150; or

Â Â Â Â Â  (c) A household with only one parent in which the basis of eligibility is the incapacity of that parent or, in a household with two parents, if both parents are incapacitated or one parent is required in the home to care for the incapacitated parent.

Â Â Â Â Â  (4) A person whose aid is terminated under subsection (1) of this section may become eligible to receive aid, as determined by the Department of Human Services, in excess of 24 months if:

Â Â Â Â Â  (a) The former recipient is a dependent child in a two-parent household and the primary wage earner in the household dies;

Â Â Â Â Â  (b) The former recipient is a dependent child and the child resides with a person other than the parent, parents or legal guardian with whom the child lived at the time the child was receiving aid; or

Â Â Â Â Â  (c) The former recipient is a parent of a dependent child receiving aid and the department determines that the parent is making diligent efforts in good faith to obtain permanent employment. The number of families receiving aid under this paragraph in any month may not exceed one percent of the total number of families receiving aid in that month or 400 families, whichever is greater.

Â Â Â Â Â  (5)(a) The time limitations described in subsection (1) of this section do not apply to any person who is:

Â Â Â Â Â  (A) Required to participate in the JOBS Program unless the person has been offered the opportunity to participate in an education, employment or job training program including teen parent programs as defined by the department.

Â Â Â Â Â  (B) Participating in an employment and training program including any employment search activities required by the program.

Â Â Â Â Â  (C) Enrolled at an educational institution under section 1, chapter 212, Oregon Laws 2003.

Â Â Â Â Â  (b) The department shall report to each session of the Legislative Assembly the number of families whose period of time receiving aid has exceeded the time limitations of subsection (1) of this section because of the exceptions provided under paragraph (a) of this subsection. The report shall include information sufficient to permit the Legislative Assembly to determine if the exceptions make a significant contribution to increased self-sufficiency of persons granted an exemption.

Â Â Â Â Â  (6)(a) The Department of Human Services shall monitor the average period of time a person receives aid and shall record such information by family size. The department shall monitor the wages and benefits received by an individual who becomes employed while receiving aid, including medical and child care benefits. The department shall monitor and record the rate at which persons who cease receiving aid for employment subsequently apply for and receive aid.

Â Â Â Â Â  (b) The department shall report the results of the monitoring required under paragraph (a) of this subsection to the Legislative Assembly not later than the 15th day of each legislative session. [1995 c.816 Â§4; 2003 c.212 Â§3]

Â Â Â Â Â  Note: See note under 418.172.

Â Â Â Â Â  418.132 Restrictions on minor parents who receive temporary assistance for needy families; termination of assistance; exceptions; eligibility to receive services. (1) A person who is a minor parent of a child and is receiving or applying for aid as defined in ORS 418.035 shall reside with the personÂs parent, parents or legal guardian. The person may substitute an alternative supervised living arrangement if the Department of Human Services determines that it is unsafe or impractical for the person to reside with the personÂs parent, parents or legal guardian. Failure of a minor parent applying for or receiving temporary assistance for needy families to reside with the personÂs parent, parents or legal guardian or in an alternative supervised living arrangement shall result in the termination of aid.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall not apply to an applicant for or recipient of temporary assistance for needy families when circumstances or conditions exist that the department by rule establishes are not in the best interest of the child.

Â Â Â Â Â  (3) If a person who is a minor parent receiving aid and who is not living with the personÂs parent, parents or legal guardian subsequently returns to reside with the parent, parents or guardian and is determined ineligible to receive aid by reason of the parentÂs or guardianÂs income, the minor parent shall be eligible to receive such services, including medical care, as the department determines are necessary to allow the minor parent to attain a high school diploma or the equivalent, or to participate in programs to develop employment or self-sufficiency skills as described by the department in ORS 418.040. [1995 c.816 Â§5; 1997 c.581 Â§34]

Â Â Â Â Â  418.133 [1995 c.816 Â§11; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  418.134 Referral to mental health or drug abuse professional; provision of resources; staff training. (1) The Department of Human Services shall refer a person applying for or receiving temporary assistance for needy families to an evaluation by a mental health or drug abuse professional if the department reasonably believes such referral is necessary. The Department of Human Services shall develop guidelines to assist in the identification and referral of individuals requiring mental health or drug abuse treatment.

Â Â Â Â Â  (2) If an evaluation conducted under subsection (1) of this section determines that mental health or drug abuse treatment is necessary for the person to function successfully in the workplace, the department shall provide such resources as are necessary and available for the person to participate in and successfully complete treatment.

Â Â Â Â Â  (3) A person who refuses to participate in an evaluation under subsection (1) of this section or treatment under subsection (2) of this section shall have payments reduced by the amount of $50 for a period of two months. Continued refusal to participate during the two months of payment reduction shall result in removal of the nonparticipating person from the eligibility determination for two months. Continued refusal to participate during the two months of ineligibility shall result in termination of all aid payments for the family.

Â Â Â Â Â  (4) The department shall provide training to staff who work directly with persons applying for or receiving temporary assistance for needy families in assessment and evaluation of mental health disorders, addictions and battered womenÂs syndrome as may be necessary to implement the provisions of subsection (1) of this section. [1995 c.816 Â§6; 1997 c.581 Â§35]

Â Â Â Â Â  418.135 Public officials to cooperate in locating and furnishing information concerning parents of children receiving public assistance, and in prosecuting nonsupport cases; use of information restricted. (1) All state, county and city agencies, officers and employees shall cooperate in the location of parents who have abandoned or deserted, or are failing to support, children receiving public assistance and shall on request supply the Department of Human Services, the Division of Child Support of the Department of Justice or the district attorney of any county in the state with all information on hand relative to the location, income and property of such parents. The granting of aid to the applicant shall not be delayed or contingent upon receipt of the answer to such requests by the Department of Human Services, the Division of Child Support or the district attorney. The Department of Human Services shall use such information only for the purposes of administration of public assistance to such children, and the district attorney and the Division of Child Support shall use such information only for the purpose of enforcing the liability of such parents to support such children, and neither shall use the information or disclose it for any other purpose. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided in ORS 314.991 (2).

Â Â Â Â Â  (2) The Department of Human Services shall cooperate with the Division of Child Support or the district attorney prosecuting or considering the prosecution of such parent for nonsupport and shall report to the Division of Child Support or the district attorney all information contained in the case record which concerns the question of nonsupport and the suitability of prosecution as a method of obtaining support for the child in each case. [Formerly 419.072; 1971 c.779 Â§61; 1979 c.690 Â§14]

Â Â Â Â Â  418.140 Sharing assistance prohibited; exception. (1) No person over the age of 18 years, other than a stepchild, shall habitually accept subsistence or lodging in the dwelling place of any householder, who is a recipient of aid, to whom the person is neither married nor related within the fourth degree of consanguinity computed according to the rules of the civil law.

Â Â Â Â Â  (2) It shall be a defense to a charge of violation of subsection (1) of this section that the person accused has fully paid to the householder, in cash or in kind, the actual costs of any such subsistence and the value of any such lodging so accepted. However, such payment shall constitute a defense to a charge of violation of subsection (1) of this section only if:

Â Â Â Â Â  (a) The payment was made before the commencement of the criminal action based upon such violation;

Â Â Â Â Â  (b) The payment was made pursuant to an express agreement entered into between the householder and the person accused, before acceptance of the subsistence or lodging; and

Â Â Â Â Â  (c) The person accused or the householder has, within three days after entering into such agreement, furnished the Department of Human Services with a true and complete statement of the terms and conditions of such agreement. [1961 c.341 Â§2; 1963 c.332 Â§1; 1969 c.246 Â§1]

Â Â Â Â Â  418.145 Report required where subsistence or lodging provided nonrecipient. (1) Subject to rules and regulations of the Department of Human Services, each person 18 years of age or over to whom or for whose benefit a grant of aid is made, and who provides subsistence or lodging to any individual whose needs are not provided for in such grant, shall, within three days after first providing such subsistence or lodging, and at such other times as may be required, promptly furnish the department with a true and complete statement of the circumstances, terms and conditions under which the individual provides subsistence or lodging to such individual.

Â Â Â Â Â  (2) The department may modify, cancel or suspend a grant of aid for the benefit of any person who fails to comply with subsection (1) of this section for such a period of time and under such terms and conditions as may be prescribed by rules or regulations of the department.

Â Â Â Â Â  (3) Nothing set forth in subsections (1) and (2) of this section or no regulation of the department shall be construed to prevent two or more members of the same sex who are recipients of temporary assistance for needy families grants from entering into a communal lodging arrangement nor shall any recipient of such a grant have the grant reduced solely by reason of such communal lodging arrangement. Any lodging accepted by recipients for the purpose of establishing a communal lodging arrangement as specified in this section shall be subject to the approval of the department which shall determine adequacy of such lodging. [1963 c.332 Â§3; 1967 c.446 Â§1; 1971 c.779 Â§62; 1997 c.581 Â§36]

Â Â Â Â Â  418.147 Policy on absent parent. (1) The Legislative Assembly declares that the policy of this state is that, to the extent consistent with federal law, the temporary assistance for needy families program policy and practice shall recognize that an absent parent is often an important influence in the life of a child.

Â Â Â Â Â  (2) Program policy and practice:

Â Â Â Â Â  (a) Shall recognize that regular, frequent visits with absent parents are often in the best interests of needy children;

Â Â Â Â Â  (b) Shall not interfere with the continuing relationship of absent parents with their children, whether the parents are temporarily or permanently out of the homes of their children; and

Â Â Â Â Â  (c) Shall not restrict parents in adopting plans that they consider to be in the best interests of their children. [1987 c.3 Â§10; 1997 c.581 Â§37]

Â Â Â Â Â  418.149 When child deprived of parental support of absent parent; effect of joint custody decree. (1) For purposes of ORS 418.035, where a parent is living out of the home in which the child resides, it shall be assumed that the child is deprived of parental support or care by reason of the continued absence of the parent unless:

Â Â Â Â Â  (a) The parent visits the child in the childÂs home more than four times per week or more than a total of 12 hours per week; and

Â Â Â Â Â  (b) The functioning of the parent as a provider of maintenance, physical care and guidance is not interrupted or terminated as a result of absence of the parent from the home.

Â Â Â Â Â  (2) A determination that a needy child is not deprived of parental support or care by reason of the continued absence of a parent shall not be based solely on an award by a court of joint legal custody. [1987 c.3 Â§Â§11,12]

WORK INCENTIVE PROGRAMS

Â Â Â Â Â  418.150 Policy on self-care and self-support. (1) The Legislative Assembly declares that it is in the public interest of the State of Oregon to assist appropriate individuals who are current, former or potential recipients of, or who are included in assistance households receiving, temporary assistance for needy families to attain self-care or self-support.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is in the public interest of the State of Oregon that all available workforce services, including those authorized under other provisions of law, be utilized to provide incentives, opportunities and necessary services to appropriate individuals in order that they may be employed in the regular economy, may be trained for regular employment and may participate in special work projects. [1969 c.281 Â§2; 1997 c.581 Â§38; 2005 c.22 Â§290]

Â Â Â Â Â  418.155 Definitions for ORS 418.150 to 418.172. As used in ORS 418.150 to 418.172, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂEmployment and training programÂ means a program for placing as many individuals as is possible in employment.

Â Â Â Â Â  (2) ÂJOBS Plus Program and work experience programÂ and Âon the job trainingÂ mean work site programs for those individuals for whom such training is likely to lead to regular employment.

Â Â Â Â Â  (3) ÂJOBS programÂ means programs established by the Department of Human Services, pursuant to the temporary assistance for needy families program and rules adopted thereunder. [1969 c.281 Â§3; 1973 c.222 Â§1; 1995 c.816 Â§12; 1997 c.581 Â§39; 2003 c.14 Â§217]

Â Â Â Â Â  418.160 Duties of department relating to federal law. The Department of Human Services shall have the responsibility and authority to provide such services as are necessary to maintain the intent of and compliance with federal requirements for the programs defined in ORS 418.155. [1969 c.281 Â§4; 1973 c.222 Â§2; 1979 c.452 Â§1; 1995 c.816 Â§13]

Â Â Â Â Â  418.163 Duties of department relating to other agencies. The Department of Human Services shall have the responsibility and authority to provide such services and engage in such cooperative and coordinated efforts with the Employment Department and other appropriate agencies as are necessary to maintain the intent of and compliance with federal requirements for the programs defined in ORS 418.155. [1973 c.222 Â§4; 1979 c.452 Â§2; 2001 c.900 Â§116]

Â Â Â Â Â  418.165 [1969 c.281 Â§5; repealed by 1973 c.222 Â§5]

Â Â Â Â Â  418.170 [1969 c.281 Â§6; repealed by 1973 c.222 Â§5]

Â Â Â Â Â  418.172 Additional monthly payments of elderly rental assistance. The Department of Human Services shall include in the payment made under ORS 418.035 to 418.172 a monthly amount to be designated elderly rental assistance. The amount shall be determined by the department, subject to the total amount appropriated for that purpose by the Legislative Assembly. [1975 c.734 Â§3; 1977 c.841 Â§12; 1997 c.170 Â§30]

ENROLLMENT IN EDUCATIONAL INSTITUTION

Â Â Â Â Â  Note: Sections 1, 2 and 4, chapter 212, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. Enrollment in educational institution as allowable work activity. (1) Subject to the limitation in section 2 of this 2003 Act, a parent who applies for or receives temporary assistance for needy families under ORS 418.035 to 418.125 who meets the criteria described in subsection (2) of this section may enroll in and attend a two-year or four-year program at an educational institution as an allowable work activity for purposes of ORS 418.035 to 418.125.

Â Â Â Â Â  (2) To enroll in and attend an educational institution as an allowable work activity, a parent must:

Â Â Â Â Â  (a) Be accepted for full-time attendance into or be enrolled full-time at an educational institution;

Â Â Â Â Â  (b) Demonstrate that completion of the educational program is likely to result in employment that provides the wages and benefits necessary for the parent to support the parentÂs family without temporary assistance for needy families; and

Â Â Â Â Â  (c) Make satisfactory academic progress, as defined by the educational institution, toward a degree or certificate.

Â Â Â Â Â  (3) A parent who is enrolled at an educational institution under this section shall receive temporary assistance for needy families under ORS 418.035 to 418.125 as well as be eligible for all other support services under the temporary assistance for needy families program. Assistance under this section does not include tuition and fees associated with enrollment at an educational institution.

Â Â Â Â Â  (4) The Department of Human Services shall inform all parents applying for or participating in the temporary assistance for needy families program of the option to enroll in an educational institution and the requirements under subsection (2) of this section.

Â Â Â Â Â  (5) The department shall adopt rules to implement and administer this section.

Â Â Â Â Â  (6) As used in this section, Âeducational institutionÂ has the meaning given that term in ORS 348.105. [2003 c.212 Â§1]

Â Â Â Â Â  Sec. 2. Limitation on enrollment. For a calendar year, the number of parents enrolled in an educational institution under section 1 of this 2003 Act may not exceed one percent of the number of households receiving temporary assistance for needy families on January 1 of the calendar year. [2003 c.212 Â§2]

Â Â Â Â Â  Sec. 4. When enrollment in educational institution is permitted. Sections 1 and 2 of this 2003 Act and the amendments to ORS 418.131 by section 3 of this 2003 Act apply to any period during which the necessary waivers from the United States Department of Health and Human Services are in effect or federal law permits enrollment at an educational institution as an allowable work activity. [2003 c.212 Â§4]

Â Â Â Â Â  418.175 [1969 c.281 Â§Â§7,8; repealed by 1973 c.222 Â§5]

UNEMPLOYED PARENTS PROGRAM

Â Â Â Â Â  418.180 Policy. The Legislative Assembly finds:

Â Â Â Â Â  (1) That the provision of public assistance to children dependent by reasons of unemployment of parents would help keep families together and reduce hardship in times of high unemployment;

Â Â Â Â Â  (2) That the lack of public assistance to two-parent unemployed families does not produce significant financial savings for the State of Oregon since family break-up increases the number of single-parent families receiving public assistance;

Â Â Â Â Â  (3) That children in two-parent unemployed families have needs as urgent as those of children in single-parent unemployed families;

Â Â Â Â Â  (4) That the provision of public assistance to two-parent unemployed families would provide access to medical care for these families, health being one of the prerequisites to seeking and maintaining employment;

Â Â Â Â Â  (5) That because federal law now requires recent employment and active work search to be eligible for federal funds for public assistance to two-parent unemployed families, the availability of federal funds helps those families who are trying hardest to help themselves be self-supporting; and

Â Â Â Â Â  (6) That additional funds need to be made available in the temporary assistance for needy families program to effectuate this policy. [1983 c.414 Â§1; 1985 c.622 Â§1; 1997 c.581 Â§40]

Â Â Â Â Â  418.185 Unemployed parents program. Within the limits of funds expressly appropriated and specifically available for a temporary assistance for needy families program, such assistance shall be available for aid to dependent children of unemployed parents. [1983 c.414 Â§4; 1995 c.816 Â§10; 1997 c.581 Â§41]

PREVENTION OF CHILD ABUSE AND NEGLECT

Â Â Â Â Â  418.187 [1985 c.549 Â§1; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.189 Policy on child abuse and neglect. The Legislative Assembly recognizes that children are societyÂs most valuable resource and that child abuse and neglect is a threat to the physical, mental and emotional health of children. The Legislative Assembly further recognizes that assisting community-based private nonprofit and public organizations, agencies or school districts in identifying and establishing needed primary prevention programs will reduce the incidence of child abuse and neglect, and the necessity for costly subsequent intervention in family life by the state. Child abuse and neglect prevention programs can be most effectively and economically administered through the use of trained volunteers and the cooperative efforts of the communities, citizens and the state. [1985 c.549 Â§2]

Â Â Â Â Â  418.191 [1985 c.549 Â§Â§3,7; 1993 c.678 Â§1; 1995 c.440 Â§43; 1999 c.1053 Â§28; 1999 c.1084 Â§42; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.193 [1985 c.549 Â§4; 1993 c.678 Â§2; 1995 c.440 Â§44; 1999 c.1053 Â§29; 1999 c.1084 Â§43; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.195 [1985 c.549 Â§5; 1999 c.1084 Â§44; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.197 [1985 c.549 Â§6; 1999 c.1084 Â§45; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.198 [1995 c.440 Â§46; repealed by 1999 c.1084 Â§37]

Â Â Â Â Â  418.199 [1985 c.549 Â§8; 1987 c.771 Â§3; 1989 c.966 Â§48; 1993 c.678 Â§3; 1995 c.440 Â§48; repealed by 1999 c.1084 Â§37]

CHILD-CARING AGENCIES; PLACEMENT IN FOSTER HOMES BY CHILD-CARING AGENCIES

Â Â Â Â Â  418.205 Definitions for ORS 418.205 to 418.310 and 418.992 to 418.998. As used in ORS 418.205 to 418.310 and 418.992 to 418.998, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChildÂ means an unmarried person under 18 years of age.

Â Â Â Â Â  (2)(a) ÂChild-caring agencyÂ means any private agency or private organization providing:

Â Â Â Â Â  (A) Day treatment for disturbed children;

Â Â Â Â Â  (B) Adoption placement services;

Â Â Â Â Â  (C) Residential care, including but not limited to foster care or residential treatment for children;

Â Â Â Â Â  (D) Outdoor youth programs; or

Â Â Â Â Â  (E) Other similar services for children.

Â Â Â Â Â  (b) ÂChild-caring agencyÂ does not include residential facilities or foster care homes certified or licensed by the Department of Human Services under ORS 443.400 to 443.455, 443.830 and 443.835 for children receiving developmental disability services.

Â Â Â Â Â  (3)(a) ÂOutdoor youth programÂ means a program that provides, in an outdoor living setting, services to children who have behavioral problems, mental health problems or problems with abuse of alcohol or drugs.

Â Â Â Â Â  (b) ÂOutdoor youth programÂ does not include any program, facility or activity:

Â Â Â Â Â  (A) Operated by a governmental entity;

Â Â Â Â Â  (B) Operated or affiliated with the Oregon Youth Conservation Corps; or

Â Â Â Â Â  (C) Licensed by the Department of Human Services under other authority of the department.

Â Â Â Â Â  (4) ÂPrivateÂ means not owned, operated or administered by any governmental agency or unit. [Formerly 419.101; 1975 c.310 Â§1; 1983 c.510 Â§1; 1999 c.316 Â§3; 2001 c.809 Â§1; 2001 c.900 Â§117]

Â Â Â Â Â  418.210 Application of ORS 418.205 to 418.325. ORS 418.205 to 418.325 shall not apply to:

Â Â Â Â Â  (1) Homes established and maintained by fraternal organizations wherein only members, their wives, widows and children are admitted as residents;

Â Â Â Â Â  (2) Any family foster home that is subject to ORS 418.625 to 418.645; or

Â Â Â Â Â  (3) Any child care facility that is subject to ORS 657A.030 and 657A.250 to 657A.450. [Formerly 419.105; 1975 c.310 Â§2; 1983 c.510 Â§2; 1995 c.278 Â§49]

Â Â Â Â Â  418.215 Private child-caring agency to be licensed; fine assessment. (1) No private child-caring agency shall provide or engage in any care or service described in ORS 418.205 unless the agency is at the time:

Â Â Â Â Â  (a) Duly incorporated under the corporation laws of any state; and

Â Â Â Â Â  (b) Licensed to provide or engage in the care or service by the Department of Human Services under the provisions of ORS 418.205 to 418.325.

Â Â Â Â Â  (2) The fine which may be imposed for violation of the provisions of this section, as provided in ORS 418.990, may be assessed by any court of competent jurisdiction upon presentation of evidence of such action. [Formerly 419.106; 1975 c.310 Â§3; 1977 c.717 Â§16; 1983 c.510 Â§3; 1987 c.94 Â§131]

Â Â Â Â Â  418.220 [Formerly 419.108; 1971 c.401 Â§14; 1975 c.310 Â§4; 1983 c.510 Â§4; repealed by 1987 c.94 Â§171]

Â Â Â Â Â  418.225 [Formerly 419.110; 1971 c.401 Â§15; 1975 c.310 Â§5; 1975 c.795 Â§2; 1983 c.510 Â§5; repealed by 1987 c.94 Â§171]

Â Â Â Â Â  418.230 [Formerly 419.112; repealed by 1983 c.510 Â§21]

Â Â Â Â Â  418.235 [Formerly 419.114; 1971 c.401 Â§16; 1973 c.367 Â§17; 1983 c.510 Â§6; repealed by 1987 c.94 Â§171]

Â Â Â Â Â  418.240 Licensing criteria; duration. (1) All private child-caring agencies subject to ORS 418.205 to 418.325 shall obtain from the Department of Human Services a license authorizing their work. The department shall use the criteria designated in this subsection, and such rules pursuant thereto as the department may develop subject to ORS chapter 183, as the basis of judgment in granting, withholding, suspending or revoking such licenses. The criteria are as follows:

Â Â Â Â Â  (a) The fitness of the applicant.

Â Â Â Â Â  (b) The employment of capable, trained or experienced staff who are not applicants for the approval.

Â Â Â Â Â  (c) Sufficient financial backing to insure effective work.

Â Â Â Â Â  (d) The probability of permanence in the proposed organization.

Â Â Â Â Â  (e) The care and services provided to the children served will be in their best interests and that of society.

Â Â Â Â Â  (f) That the agency is in compliance with the standards of care and treatment established in rules by the department.

Â Â Â Â Â  (2) In addition to the licensing requirements of subsection (1) of this section, a private child-caring agency shall submit written proof of compliance with ORS 336.575 to the department.

Â Â Â Â Â  (3) The department shall charge no fee for its own inspections leading to its decisions regarding such licensing, nor for issuance of such licenses, but may impose fees to cover costs of related inspections done for the department by other governmental agencies.

Â Â Â Â Â  (4) A license issued by the department under this section shall be valid for a period of two years, unless suspended or revoked sooner by the department. However, the department at any time may require amendments to an existing license to accommodate changes in the factors upon which an existing license was based. [Formerly 419.116; 1971 c.401 Â§17; 1983 c.510 Â§7; 1985 c.264 Â§2; 1987 c.94 Â§132]

Â Â Â Â Â  418.243 Outdoor Youth Program Advisory Board; duties; membership; staff. (1) There is established the Outdoor Youth Program Advisory Board for the purpose of providing advice to the Department of Human Services on licensing outdoor youth programs as child-caring agencies. The department shall consult with the board on the licensure of outdoor youth programs as child-caring agencies prior to the adoption of rules and on a regular basis.

Â Â Â Â Â  (2) The board shall provide advice to the department in the following areas:

Â Â Â Â Â  (a) Policies adopted by the department regarding outdoor youth programs;

Â Â Â Â Â  (b) Requirements for treatment programs provided by outdoor youth programs;

Â Â Â Â Â  (c) Requirements for behavior management by outdoor youth programs;

Â Â Â Â Â  (d) Requirements for health and safety; and

Â Â Â Â Â  (e) Any other requirements the department imposes on outdoor youth programs.

Â Â Â Â Â  (3) The board shall be appointed by the Governor and consist of:

Â Â Â Â Â  (a) Three members who are providers of outdoor youth programs or employed by outdoor youth programs;

Â Â Â Â Â  (b) Two members of the general public; and

Â Â Â Â Â  (c) One member from an agency that regulates public lands.

Â Â Â Â Â  (4) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) The appointment of a member of the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (6) A member of the board is entitled to expenses as provided in ORS 292.495 (2).

Â Â Â Â Â  (7) The department shall provide the board with the necessary clerical and support staff to assist the board in carrying out the responsibilities of the board. [2001 c.809 Â§3]

Â Â Â Â Â  Note: 418.243 to 418.246 were added to and made a part of 418.205 to 418.310 by legislative action but were not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.244 Officers of Outdoor Youth Program Advisory Board; quorum; meetings. (1) The Outdoor Youth Program Advisory Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board. [2001 c.809 Â§5]

Â Â Â Â Â  Note: See note under 418.243.

Â Â Â Â Â  418.245 [Formerly 419.118; repealed by 1975 c.310 Â§9]

Â Â Â Â Â  418.246 Bond for outdoor youth program licensure. (1) In addition to any requirements for licensure established by the Department of Human Services, each outdoor youth program that is applying for licensure as a child-caring agency shall file with the department a bond in the amount of $50,000 or 50 percent of the programÂs yearly budget, whichever amount is less. The bond shall be issued by a surety company or an insured institution, as defined in ORS 706.008, authorized to do business in this state.

Â Â Â Â Â  (2) The bond required under subsection (1) of this section shall be continuous until canceled and shall remain in full force and unimpaired at all times to comply with this section. The surety or insured institution shall give the department at least 30 daysÂ written notice before it cancels or terminates its liability under the bond.

Â Â Â Â Â  (3) An action on the bond may be brought by any person aggrieved by the misconduct of an outdoor youth program required to be licensed under ORS 418.205 to 418.310. [2001 c.809 Â§6]

Â Â Â Â Â  Note: See note under 418.243.

Â Â Â Â Â  418.250 Supervision of child-caring agencies. (1) In order to enable it to supervise all child-caring agencies and institutions in this state, public and private, and also all homeless or neglected children in this state, whether kept in such agencies or institutions or not, the Department of Human Services may require such agencies or institutions, and also any court functioning as a juvenile court, to furnish at any time, on blanks prepared or recommended by the department, such information as the department in its judgment may require in regard to each child in any such agency or institution or any record of each child that has been placed out under order of any such court. The agency, institution or court shall furnish such information to the department upon request. All such information so requested and received by the department shall be considered and treated at all times as confidential and not as a public record.

Â Â Â Â Â  (2) No employee of the department shall disclose any such information contrary to the provisions of subsection (1) of this section. [Formerly 419.120; 1971 c.401 Â§18]

Â Â Â Â Â  418.255 Inspection and supervision. (1) The Department of Human Services shall inspect and supervise all private child-caring agencies, whether incorporated or not, within this state, and may inspect and supervise public child-caring agencies within the state. The department is hereby given right of entrance, privilege of inspection, and access to all accounts and records of work and children, for the purpose of ascertaining the kind and quality of work done and to obtain a proper basis for its decisions and recommendations.

Â Â Â Â Â  (2) Inspection and visitation of child-caring agencies by the department shall be made at unexpected times, with irregular intervals between visits, and without previous notice to the agency visited. In addition to such official inspection, many other informal visits shall be made. The department and its agents shall advise agency and institution officers and workers in regard to approved methods of child care, best types of housing and equipment and adequate records of agency or institutional work. The principal purpose of such advice shall be to offer friendly counsel and assistance on child welfare problems and advice on progressive methods and improvement of the service. [Formerly 419.122; 1971 c.401 Â§19; 1983 c.510 Â§8]

Â Â Â Â Â  418.260 Investigation of abuses, derelictions or deficiencies in child-caring agencies. If any abuses, derelictions or deficiencies are made known to the Department of Human Services or its agents during their inspection of any child-caring agency or institution, or at any time are reported to the department, the department shall at once carefully investigate the reports or rumors and take such action as the matters require. If any abuses, derelictions or deficiencies are found in any state child-caring institution or agency, they shall be reported at once in writing to the responsible state agency. If any such abuses, derelictions or deficiencies are found in any other public institution, they shall be reported in like manner to the proper authority or governing board. In either case, if such abuses, derelictions or deficiencies are not corrected in a reasonable time, the same shall be reported in writing to the legislature or the appropriate interim committee if the legislature is not in session. If any such abuses, derelictions or deficiencies are found in any private child-caring agency, they shall be brought at once to the attention of its trustees or managers. If they are not corrected in a reasonable time, the department shall suspend or revoke its approval of such agency. However, if the abuses, derelictions or deficiencies found in a private child-caring agency are determined by the department to be or threaten a serious danger to any child or to the public, the department may immediately suspend or revoke the agencyÂs license, subject to the provisions of ORS 183.430. [Formerly 419.124; 1971 c.401 Â§20; 1975 c.310 Â§6; 1983 c.510 Â§9]

Â Â Â Â Â  418.265 Reports; audit. (1) At the request of the Department of Human Services, each public or private child-caring agency or institution within this state shall make a report of its work to the department in such form and detail as the department prescribes.

Â Â Â Â Â  (2) The reports may include detailed statistics of all children served, financial statements of the expense of their care, the number and kind of workers employed, the value and conditions of the plant owned or used, the amount of the endowment or invested funds and any other essential matters that may be indicated by the requirements of the department.

Â Â Â Â Â  (3) The department shall prepare and supply to the various child-caring agencies and institutions the necessary printed blanks to record the desired information. Within any year, the department may require such further detailed information and audit of the financial affairs of such agency or institution as it deems to be in the public interest and may make such inspection of the books and records of such agency or institution as it deems necessary. Such audit and inspection of books and records of such agencies and institutions shall be at the expense of the department.

Â Â Â Â Â  (4) All such agencies or institutions shall conform their records to the statutory fiscal year of the state.

Â Â Â Â Â  (5) All reports required of agencies and institutions shall be filed with the department not later than 60 days from the date of request. [Formerly 419.126; 1971 c.401 Â§21; 1983 c.478 Â§1]

Â Â Â Â Â  418.270 Surrender of child to private child-caring agency; consent to adoption; time for adoption proceedings; effect of release and surrender. (1) If licensed for such purposes by the Department of Human Services, a private child-caring agency may receive children from their parents or legal guardians for special, temporary or continued care. The parents or guardians may sign releases or surrenders giving to such agencies guardianship and control of the persons of such children during the period of such care, which may be extended until the children arrive at legal age. Such releases do not surrender the rights of such parents or guardians in respect to the adoption of such children and do not entitle such organization to give consent to the adoption of the children unless the release or surrender expressly recites that it is given for the purpose of adoption. Private child-caring agencies are authorized to place children for adoption or foster care only if authorized by the department in the license issued by the department.

Â Â Â Â Â  (2) Any entire severance of family ties of such children by adoption or otherwise shall be accomplished only by the order of a court of competent jurisdiction.

Â Â Â Â Â  (3) In the absence of the certificate provided for in subsection (4) of this section, it is unlawful to present a child surrendered to an agency by a parent, parents or guardian for a court to pass upon the adoption of the child until at least six months have elapsed after signing the surrender.

Â Â Â Â Â  (4) Parents or legal guardians of children whom they have by release or surrender agreement given into the guardianship of incorporated child-caring agencies for the purpose of adoption may, concurrently or subsequently and without any adoption proceeding having been initiated, agree that the release or surrender shall become irrevocable as soon as the child is placed by the agency in the physical custody of a person or persons for the purpose of adoption by them, and waive their right to personal appearance in court in matters of adoption of such children, by a duly signed and attested certificate. From and after such physical placement for adoption such certificate of irrevocability and waiver and the release or surrender may not be revoked by the parent or guardian unless fraud or duress is affirmatively proved.

Â Â Â Â Â  (5) No agreement to release or surrender a child for adoption, or other agreement or waiver of rights having the same effect, executed before March 24, 1971, in connection with the surrender of a child into the guardianship of a child-caring agency for purposes of adoption, may be revoked or held invalid for any reason except upon affirmative proof of fraud or duress. [Formerly 419.128; 1971 c.26 Â§1; 1975 c.310 Â§7; 1983 c.510 Â§10]

Â Â Â Â Â  418.275 Private child-caring agency as guardian of child; power of agency. (1) A private child-caring agency shall be the guardian of each child released or surrendered to it under the conditions provided in ORS 418.270 and of each child committed to it through a permanent order of a court of competent jurisdiction.

Â Â Â Â Â  (2) The agency may retain children released, surrendered or committed to it in institutional care, or may place them in private family homes temporarily or as members of families. If the agency deems the action proper and desirable, it may consent in loco parentis to the legal adoptions of the children, subject to the conditions provided in ORS 418.270. [Formerly 419.130; 1967 c.375 Â§1; 1973 c.823 Â§134; 1983 c.510 Â§11]

Â Â Â Â Â  418.280 Placement of children. Private child-caring agencies, in placing children in private families, shall:

Â Â Â Â Â  (1) Safeguard the welfare of the children by the thorough investigation of each applicant and home and its environment;

Â Â Â Â Â  (2) Carefully select the child to suit the new relationship and location;

Â Â Â Â Â  (3) Personally and adequately supervise each home and child until the latter returns to the direct care of the agency or, if permanently placed, receives legal adoption or attains legal age; and

Â Â Â Â Â  (4) So far as practicable, place such children in families of the same religious faith as that held by the children or their parents. [Formerly 419.132; 1983 c.510 Â§12; 2003 c.14 Â§218]

Â Â Â Â Â  418.285 Authority of department same as private child-caring agency under ORS 418.270 to 418.280. In addition to its other powers and responsibilities, the Department of Human Services has the same authority as a private child-caring agency under ORS 418.270 to 418.280. In exercising this authority, the department shall comply with the provisions of ORS 418.270 to 418.280 the same as a private child-caring agency. [Formerly 419.133; 1971 c.401 Â§22; 2003 c.14 Â§219]

Â Â Â Â Â  418.290 Child placement by nonresident. No person, agent, agency or institution of another state shall place a child in a family home in this state without first having furnished the Department of Human Services such guarantee as the department may require against the child becoming a public charge within five years from the date of such placement. [Formerly 419.134; 1971 c.401 Â§23; 1975 c.310 Â§8]

Â Â Â Â Â  418.295 Certain attorneys not to represent prospective adoptive parents; employees not to recommend any attorney to prospective adoptive parents. (1) No attorney employed by the State of Oregon shall represent prospective adoptive parents in their attempt to adopt a child being cared for under the provisions of ORS 418.005 to 418.025, 418.035 to 418.185, 418.205 to 418.315, and 418.625 to 418.685.

Â Â Â Â Â  (2) No employee of the Department of Human Services shall recommend any attorney to serve as counsel for prospective adoptive parents. [Formerly 419.135; 1969 c.597 Â§254; 1971 c.401 Â§24; 2001 c.900 Â§118]

Â Â Â Â Â  418.300 When child placement by private persons prohibited. No private individual, including midwives, physicians, nurses, hospital officials and all officers and employees or representatives of unauthorized agencies, organizations or institutions, shall engage in child-placing work, except that relatives of the first and second degrees may thus provide for children of their own blood. [Formerly 419.136; 1983 c.510 Â§13]

Â Â Â Â Â  418.302 Administrative review required for certain children in voluntary placement. For those children who have remained in voluntary placement for 18 months, an administrative review by the Department of Human Services shall be required. The department shall review the same information required in reports on children placed pursuant to court order. [1981 c.777 Â§3]

Â Â Â Â Â  418.305 Authority of department to visit placed-out children; location and relationships confidential. The Department of Human Services may require any child-caring agency to divulge the location and relationship of any of its placed-out children. The department or its agents may visit the location to ascertain the condition of such children or the quality of the child-placing work done. The location and relationship of each placed-out child shall be confidentially held by the department and its agents and revealed only when the welfare of the child requires such action on order of a court of competent jurisdiction. [Formerly 419.138; 1971 c.401 Â§25; 2003 c.14 Â§220]

Â Â Â Â Â  418.306 Denial of visitation by child-caring agency as disciplinary measure prohibited. A child-caring agency providing residential care shall not deny a parent or guardian of a child who is under the care of the child-caring agency the right to visit the child solely as a disciplinary measure against the child. [1993 c.785 Â§2]

Â Â Â Â Â  418.307 Medical or dental treatment of children without consent; conditions; immunity of treating personnel. (1) A physician licensed by the Board of Medical Examiners, or a dentist licensed by the Oregon Board of Dentistry, or a hospital licensed by the Department of Human Services is authorized to treat a child who is ward of the court or is a dependent or delinquent child in accord with the physicianÂs best medical judgment and without consent if:

Â Â Â Â Â  (a) Because of the general state of the childÂs health or any particular condition, the physician, dentist, or responsible official of the hospital determines that in the medical judgment of the physician, dentist or responsible official prompt action is reasonably necessary to avoid unnecessary suffering or discomfort or to effect a more expedient or effective cure; and

Â Â Â Â Â  (b) It is impossible or highly impractical to obtain consent for treating the child from the child-caring agency, the childÂs parent or the childÂs legal guardian.

Â Â Â Â Â  (2) No charge of assault or battery shall be made against a physician, dentist, or hospital official or employee who provides medical treatment pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) A minor child described in subsection (1) of this section who is 15 years of age or older may consent to medical treatment pursuant to ORS 109.640. [1975 c.580 Â§2]

Â Â Â Â Â  418.310 Application of statutes to institutions caring for adults and children. ORS 418.205 to 418.310 and 418.992 to 418.998 apply to private agencies and institutions for the combined care of adults and children where the care for children includes day or residential treatment or care. [Formerly 419.140; 1983 c.510 Â§14]

Â Â Â Â Â  418.312 When transfer of custody not required; voluntary placement agreement; review of children placed in certain institutions. (1) The Department of Human Services may not require any parent or legal guardian to transfer legal custody of a child in order to have the child placed under ORS 418.205 to 418.310, 418.480 to 418.500 and 418.992 to 418.998 in a foster home, group home or institutional child care setting, when the sole reason for the placement is the need to obtain services for the childÂs emotional, behavioral or mental disorder or developmental or physical disability. In all such cases, the child shall be placed pursuant to a voluntary placement agreement. When a child is placed pursuant to a voluntary placement agreement, the department shall have responsibility for the childÂs placement and care. When a child remains in voluntary placement for more than 180 days, the juvenile court shall make a judicial determination, within the first 180 days of the placement, that the placement is in the best interests of the child. In addition, the juvenile court shall hold a permanency hearing as provided in ORS 419B.476 no later than 14 months after the childÂs original voluntary placement, and not less frequently than once every 12 months thereafter during the continuation of the childÂs original voluntary placement, to determine the future status of the child.

Â Â Â Â Â  (2) As used in this section, Âvoluntary placement agreementÂ means a binding, written agreement between the department and the parent or legal guardian of a minor child that does not transfer legal custody to the department but that specifies, at a minimum, the legal status of the child and the rights and obligations of the parent or legal guardian, the child and the department while the child is in placement. [1979 c.746 Â§1; 1993 c.348 Â§1; 1995 c.79 Â§213; 1999 c.59 Â§113; 2001 c.686 Â§6]

Â Â Â Â Â  Note: 418.312 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.315 Department may provide foster care for children surrendered or committed to department. The Department of Human Services may, in its discretion, provide foster care and other services for any child who has been surrendered under ORS 418.270, as authorized by ORS 418.285, to the department for adoption or has been permanently committed to the department by order of court. [Formerly 419.142; 1969 c.45 Â§9; 1971 c.401 Â§26; 1971 c.779 Â§63]

Â Â Â Â Â  418.319 Goal regarding placed children receiving federal assistance. For each federal fiscal year beginning on and after October 1, 1983, the Department of Human Services establishes as a goal that no more than 33 percent of the children receiving assistance in foster home or substitute care placements under Title 4E of the Social Security Act shall have been in such placement at any time during that fiscal year for a period in excess of 24 months. The department shall report to the regular session of the Legislative Assembly next following October 1 with its plan for achieving its goal and any plans for reducing the number or percentage of children in such placements during the period before the next October 1. [1981 c.251 Â§1]

Â Â Â Â Â  Note: 418.319 was enacted into law by the Legislative Assembly but was not added to or made a part of any series within ORS chapter 418 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.320 [Formerly 419.144; repealed by 1971 c.401 Â§120]

Â Â Â Â Â  418.325 Medical examinations required; frequency; childÂs health record; other health care; explanation to adoptive parents. (1) A child-caring agency shall safeguard the health of each ward or other dependent or delinquent child in its care by providing for medical examinations of each child by a qualified physician at the following intervals:

Â Â Â Â Â  (a) Three examinations during the first year of the childÂs life;

Â Â Â Â Â  (b) One examination during the second year of the childÂs life;

Â Â Â Â Â  (c) One examination at the age of four;

Â Â Â Â Â  (d) One examination at the age of six;

Â Â Â Â Â  (e) One examination at the age of nine; and

Â Â Â Â Â  (f) One examination at the age of 14.

Â Â Â Â Â  (2) If an examination under subsection (1) of this section has not occurred within six months prior to the transfer for adoption of the custody of a child by a child-caring agency to the prospective adoptive parents of such child, a child-caring agency shall provide for a medical examination of such child within six months prior to such transfer.

Â Â Â Â Â  (3) Any testing that occurs at intervals other than those specified in subsections (1) and (2) of this section shall not be considered to be in lieu of the required examinations. However, nothing in subsections (1) and (2) of this section is intended to limit more frequent examinations that are dictated by the general state of the childÂs health or by any particular condition.

Â Â Â Â Â  (4) Within 90 days of obtaining guardianship over a child under six years of age, a child-caring agency shall provide for such child to be:

Â Â Â Â Â  (a) Inoculated as determined appropriate by the county public health department; and

Â Â Â Â Â  (b) Tested for:

Â Â Â Â Â  (A) Phenylketonuria pursuant to ORS 433.285;

Â Â Â Â Â  (B) Visual and aural acuity consistent with the childÂs age;

Â Â Â Â Â  (C) Sickle-cell anemia;

Â Â Â Â Â  (D) Effects of rubella, if any;

Â Â Â Â Â  (E) Effects of parental venereal disease, if any; and

Â Â Â Â Â  (F) The hereditary or congenital effects of parental use of drugs or controlled substances.

Â Â Â Â Â  (5) Within six months prior to the transfer for adoption of the custody of a child by a child-caring agency to the prospective adoptive parents of such child, the child-caring agency shall provide for such child to have a complete physical examination by a physician, including but not limited to inspection for evidence of child abuse in accordance with rules of the Department of Human Services, and be tested for visual and aural acuity consistent with the childÂs age.

Â Â Â Â Â  (6) A child-caring agency shall record the results of tests provided a child pursuant to subsections (1) to (5) of this section in the childÂs health record. The childÂs health record shall be kept as a part of the agencyÂs total records of that child. The childÂs health record shall be made available to both natural parents and to both prospective foster or adoptive parents of that child. A qualified member of a child-caring agency under the supervision of a qualified physician shall explain to adoptive parents the medical factors possible as a result of a childÂs birth history, hereditary or congenital defects, or disease or disability experience. [1973 c.545 Â§2; 1979 c.492 Â§5; 1979 c.744 Â§20; 2003 c.14 Â§221]

Â Â Â Â Â  418.327 Licensing of certain schools and organizations offering residential programs; rules. (1) Inspections and reviews of private schools or other organizations offering residential programs for children may be conducted by the Department of Human Services at times and frequencies of the departmentÂs choosing. The department shall consult with representatives of the private schools and organizations in developing the standards that shall be the basis for inspections and reviews.

Â Â Â Â Â  (2) Upon finding that the facilities and operation of a school or organization described in subsection (1) of this section meet the standards of the department for the physical health, care and safety of the children, the department shall issue a license to operate the residential program. The license shall be valid for a period of two years, unless sooner suspended or revoked by the department. However, the department may require that application be made for amendment to an existing license when changes in a facility or program are to occur. The department shall charge no fee for its own inspections or reviews, nor for issuing licenses, but may charge fees to cover costs of inspections done by other governmental agencies for the department.

Â Â Â Â Â  (3) No person or organization shall operate a facility described in subsection (1) of this section without having a current, valid license issued by the department.

Â Â Â Â Â  (4) Any person, including the Director of Human Services, may file a complaint with the department alleging that children attending a private school which provides boarding or residential programs, or that children within the control of any other organization which provides boarding or residential programs, are not receiving shelter, food, guidance, training or education necessary to the health, safety, welfare or social growth of the children or necessary to serve the best interests of society.

Â Â Â Â Â  (5) The department shall investigate complaints made under subsection (4) of this section and, if a reasonable basis for sustaining the complaint appears, shall set a hearing to examine publicly the complaint. The department shall conduct its investigation under the standards and authority provided under ORS 418.215 to 418.325. Except as provided in subsection (7) of this section, at least two weeksÂ written notice of the hearing and substance of the complaint and the evidence in support thereof shall be provided to the operator of the school or organization. The parents of the child or children involved shall be notified if such persons can be conveniently located. Notice shall be served personally on the operator of the school or organization, but may be served by mail at the last-known or determined address of the parent or other adult responsible for the child.

Â Â Â Â Â  (6) The hearing shall comply with the provisions of ORS chapter 183 as to procedures, findings and orders. Where the evidence at the hearing justifies such an order, the department is authorized to order the private school or organization to correct the conditions not in conformity with standards. If corrections are not made within time limits set by the department, the department may suspend or revoke the license or may refuse to renew the license and is empowered to make any other lawful orders necessary to the protection of the child or children involved.

Â Â Â Â Â  (7) Where a condition exists that immediately endangers the health or safety of a child, the Director of Human Services may issue an interim order without any notice, or with such notice as is practical under the circumstances, requiring the school or organization to alter the conditions under which the child lives or receives schooling. Such interim emergency order shall remain in force until a final order, after a hearing as provided in subsection (5) of this section, is entered.

Â Â Â Â Â  (8) Any school or organization shall cooperate with the department in making any inspection or review or investigating any complaint made under this section.

Â Â Â Â Â  (9) The Superintendent of Public Instruction shall cooperate with the department upon request by advising the department as to whether or not the educational program conducted at the school or organization meets minimum standards required of public educational institutions.

Â Â Â Â Â  (10) Nothing in this section applies to public or private institutions of higher education, community colleges, common or union high school districts that provide board and room in lieu of transportation or any other child-caring program already subject to state licensing procedures by any agency of this state.

Â Â Â Â Â  (11) Subject to ORS chapter 183, the department may adopt rules to implement this section.

Â Â Â Â Â  (12) In addition to remedies otherwise provided under this section and under ORS 418.990, the department may commence an action to enjoin operation of a private school or other organization offering residential programs for children:

Â Â Â Â Â  (a) If the school or organization is being operated without a valid license issued under subsection (2) of this section; or

Â Â Â Â Â  (b) If the private school or organization fails to correct the conditions not in conformity with standards, as set out in an order issued under subsection (6) of this section, within the time specified in the order. [1975 c.313 Â§1; 1977 c.232 Â§1; 1979 c.284 Â§140; 1983 c.510 Â§15]

PAYMENTS TO ADOPTIVE PARENTS

Â Â Â Â Â  418.330 Payments to adoptive parents; conditions; limitations. (1) The Department of Human Services may make payments to adoptive parents on behalf of a child placed for adoption by the department or by an approved child-caring agency when the department determines:

Â Â Â Â Â  (a) The child has special needs because of a handicap to adoptive placement by reason of the childÂs physical or mental condition, race, age, or membership in a sibling group; or

Â Â Â Â Â  (b) The adoptive family is capable of providing the permanent family relationships needed by the child in all respects other than financial, and the needs of the child are beyond the economic ability and resources of the family.

Â Â Â Â Â  (2) Payments in subsidization of adoption may include but are not limited to the maintenance costs, medical and surgical expenses, and other costs incidental to the care, training and education of the child. Such payments may not exceed the cost of providing comparable assistance in foster care and shall not be made after the adoptive child becomes 18 years of age. [1971 c.129 Â§Â§1,2]

Â Â Â Â Â  418.335 Determination of eligibility for payments; review; hearing. (1) Qualification for payments in subsidization of adoption shall be determined and approved by the Department of Human Services prior to the completion of the adoption proceeding, and shall be redetermined annually thereafter. The department may increase, decrease, suspend or terminate payments at any time in its discretion.

Â Â Â Â Â  (2) If a payment in subsidization of adoption is suspended or terminated prior to the 18th birthday of the child, the parents of the child may petition the department for a review of the case. The department shall afford the petitioner an opportunity for a hearing which shall be held in the county the petitioner elects. [1971 c.129 Â§Â§3,4]

Â Â Â Â Â  418.340 Rulemaking authority. The Department of Human Services shall make all necessary rules and regulations for administering the program for payments in subsidization of adoptions. [1971 c.129 Â§5]

Â Â Â Â Â  418.342 [1989 c.306 Â§2; renumbered 657A.100 in 1993]

Â Â Â Â Â  418.344 [1989 c.306 Â§1; renumbered 657A.110 in 1993]

Â Â Â Â Â  418.346 [1989 c.306 Â§3; renumbered 657A.120 in 1993]

Â Â Â Â Â  418.348 [1989 c.306 Â§4; renumbered 657A.130 in 1993]

Â Â Â Â Â  418.350 [1989 c.306 Â§5; renumbered 657A.140 in 1993]

Â Â Â Â Â  418.352 [1989 c.306 Â§6; renumbered 657A.150 in 1993]

Â Â Â Â Â  418.354 [1989 c.306 Â§7; renumbered 657A.160 in 1993]

Â Â Â Â Â  418.355 [Formerly 419.152; 1971 c.401 Â§28; repealed by 1989 c. 41 Â§2]

Â Â Â Â Â  418.356 [1989 c.306 Â§8; renumbered 657A.170 in 1993]

Â Â Â Â Â  418.358 [1989 c.306 Â§9; 1993 c.344 Â§28; renumbered 657A.180 in 1993]

Â Â Â Â Â  418.360 [Formerly 419.154; 1971 c.401 Â§29; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.361 [1989 c.306 Â§10; 1993 c.344 Â§29; renumbered 657A.020 in 1993]

Â Â Â Â Â  418.363 [1989 c.306 Â§11; renumbered 657A.190 in 1993]

Â Â Â Â Â  418.365 [Formerly 419.156; 1971 c.401 Â§30; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.370 [Formerly 419.158; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.373 [1973 c.610 Â§2; 1985 c.753 Â§6; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.375 [1973 c.610 Â§1; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.379 [1973 c.610 Â§3; 1977 c.554 Â§1; 1979 c.524 Â§7; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.380 [1971 c.533 Â§1; renumbered 418.400]

Â Â Â Â Â  418.381 [1973 c.610 Â§4; 1977 c. 554 Â§2; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.383 [1973 c.610 Â§Â§5,7; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.385 [1971 c.533 Â§2; renumbered 418.401]

Â Â Â Â Â  418.386 [1973 c.610 Â§8; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.388 [1973 c.610 Â§Â§9,10; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.390 [1971 c.533 Â§3; renumbered 418.402]

Â Â Â Â Â  418.391 [1973 c.610 Â§11; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.393 [1973 c.610 Â§12; 1979 c.524 Â§8; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.395 [1973 c.610 Â§14; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.397 [1973 c.610 Â§13; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.399 [1973 c.610 Â§6; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.400 [Formerly 418.380; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.401 [Formerly 418.385; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.402 [Formerly 418.390; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.405 [Formerly 419.202; 1963 c.451 Â§1; 1971 c.401 Â§31; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.410 [Formerly 419.204; 1967 c.89 Â§1; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.415 [Formerly 419.206; 1971 c.401 Â§32; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.420 [Formerly 419.208; 1969 c.440 Â§1; 1971 c.401 Â§33; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.425 [Formerly 419.210; 1971 c.401 Â§34; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.430 [Formerly 419.212; 1967 c.454 Â§50; 1971 c.401 Â§35; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.435 [Formerly 419.214; 1963 c.450 Â§1; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.440 [Formerly 419.216; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.445 [Formerly 419.218; 1967 c.534 Â§18; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.450 [Formerly 419.220; repealed by 1967 c.534 Â§34]

Â Â Â Â Â  418.455 [Formerly 419.222; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.460 [Formerly 419.566 and then 419.224; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.465 [1963 c.150 Â§2; repealed by 1989 c.41 Â§2]

SHELTER-CARE HOMES

Â Â Â Â Â  418.470 Authority to pay for shelter-care homes. (1) The Department of Human Services may engage and make reasonable payment for services of persons to make available, maintain and operate shelter-care homes for the safekeeping of children taken into temporary custody pending investigation and disposition.

Â Â Â Â Â  (2) The services, pursuant to specific prior authorization of the department, shall be deemed actually rendered if the shelter-care home is made available, maintained and operated to receive such children.

Â Â Â Â Â  (3) As used in this section and ORS 418.472, Âshelter-care homeÂ means a certified foster home or a licensed facility contracted with by the Department of Human Services for the purpose of safekeeping of children taken into temporary custody pending investigation and disposition where the circumstances are such that the child need not be kept in secure custody. [1969 c.184 Â§1; 1971 c.401 Â§36; 1985 c.791 Â§1; 2003 c.14 Â§222]

Â Â Â Â Â  418.472 Siting of shelter-care home. The governing body of a county or its designee in a county with a population of less than 400,000 may allow the operation of a shelter-care home, as defined in ORS 418.470, upon a lot or parcel in any zone, including an exclusive farm use or forest use zone, if the shelter-care home is an existing use on that lot or parcel on September 20, 1985. [1985 c.791 Â§2]

INDEPENDENT RESIDENCE FACILITIES

Â Â Â Â Â  418.475 Independent residence facilities; extent and nature of agreement between minor and department. (1) Within the limit of moneys appropriated therefor, the Department of Human Services may establish or certify independent residence facilities for minors who:

Â Â Â Â Â  (a) Are 16 years of age or older;

Â Â Â Â Â  (b) Have been placed in at least one substitute care resource;

Â Â Â Â Â  (c) Have been determined by the department to be unsuitable for placement in a substitute care resource;

Â Â Â Â Â  (d) Have received permission from the appropriate juvenile court, if they are wards of the court; and

Â Â Â Â Â  (e) Have been determined by the department to be suitable for an independent resident program.

Â Â Â Â Â  (2) Residence facilities shall provide independent housing arrangements with counseling services and minimal supervision available from at least one counselor. All residential facilities having six or more residents shall be licensed by the department under ORS 443.400 to 443.455 and 443.991 (2).

Â Â Â Â Â  (3) Each resident shall be required to maintain a program of education or employment, or a combination thereof, amounting to full-time activity and shall be required to pay a portion or all of the residentÂs housing expenses and other support costs.

Â Â Â Â Â  (4) The department may make payment grants directly to minors enrolled in an independent living program for food, shelter, clothing and incidental expenses. Such payment grants shall be subject to an agreement between the minor and the department which establishes a budget of expenses.

Â Â Â Â Â  (5) The department may establish cooperative financial management agreements with a minor and for that purpose may enter into joint bank accounts requiring two signatures for withdrawals. Such management agreements or joint accounts shall not subject the department or any counselor involved to any liability for debts or other responsibilities of the minor.

Â Â Â Â Â  (6) The department shall make periodic reports to the juvenile court as required by the court regarding any minor who is ward of the court enrolled in an independent living program.

Â Â Â Â Â  (7) The enrollment of a minor in an independent living program in accordance with the provisions of subsection (1) of this section shall not remove or limit in any way the obligation of the parent of the minor to pay support as ordered by a court under the provisions of ORS 419B.400 or 419C.590. [1973 c.801 Â§1; 1977 c.717 Â§17; 1981 c.283 Â§1; 1993 c.33 Â§328; 2003 c.14 Â§223]

PURCHASE OF CARE

Â Â Â Â Â  418.480 ÂPurchase of careÂ defined. As used in ORS 418.480 to 418.500, Âpurchase of careÂ includes the purchase of institutional and foster family care and services, adoptive services, services to the unwed mother and her child and such other care and services as the Department of Human Services shall determine to be necessary to carry out the policy stated in ORS 418.485. [1971 c.457 Â§1; 2001 c.900 Â§119]

Â Â Â Â Â  418.485 Policy. It is the policy of the State of Oregon to strengthen family life and to insure the protection of all children either in their own homes or in other appropriate care outside their homes. In affording such protection, the Director of Human Services shall in cooperation with public and private child-caring agencies develop a set of short-range and long-range priorities for the development of needed child care and services, such priorities to be periodically reviewed and revised as necessary. Such priorities are to be set out in a form enumerating the number of children in each category of need, the type of child care and services needed, the areas of the state where such care and services are needed, and the projected costs. The State of Oregon hereby commits itself to the purchase of care and services for children who need care and to encourage private child-caring agencies to develop programs required to meet the needs of the children of this state and money may be appropriated therefor. In developing programs necessary to meet the needs of the children of this state, the Director of Human Services shall make every attempt feasible to develop community organizations. Such efforts to develop community organizations are to be documented and presented to the next session of the Legislative Assembly. [1971 c.457 Â§2; 1975 c.795 Â§3]

Â Â Â Â Â  418.490 Coordination of state activities. In carrying out the policies of this state as stated in ORS 418.485, it shall be the responsibility of the Director of Human Services to coordinate the activities of all state agencies that have responsibilities for care of children to insure the best care possible and to avoid duplication of effort or conflict in policy. [1971 c.457 Â§3]

Â Â Â Â Â  418.495 Authority to purchase care; agreement content. Within the limits of funds available therefor, the Department of Human Services may enter into agreements with licensed child-caring agencies and other appropriate facilities, including youth care centers, for the purchase of care for children who require and are eligible for such care, regardless of whether the children are wards of the state or whether the department is their guardian or has their custody or whether the children are surrendered to a child-caring agency or committed thereto by order of a court under ORS chapter 419B or 419C. The agreement shall prescribe the procedures for payment, the rate of payment and may contain such other conditions as the department and the agency or facility may agree. [1971 c.457 Â§4; 1993 c.33 Â§329]

Â Â Â Â Â  418.500 Out-of-state care for children. If the Department of Human Services determines that need exists for care and treatment of a child who is eligible for such care and treatment that is not available through any public or private agency or facility in this state, it may enter into an agreement with a public or private agency outside this state for the purchase of care for the child. Such agreements shall contain the matter described in ORS 418.495 and shall apply to children described therein. [1971 c.457 Â§5]

Â Â Â Â Â  418.505 [Formerly 419.252; 1963 c.451 Â§2; 1967 c.89 Â§2; 1967 c.454 Â§51; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.510 [Formerly 419.254; 1967 c.454 Â§52; 1971 c.401 Â§37; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.515 [Formerly 419.256; 1963 c.451 Â§3; 1969 c.440 Â§2; 1971 c.401 Â§38; repealed by 1989 c.41 Â§2]

USE OF PSYCHOTROPIC MEDICATIONS

Â Â Â Â Â  418.517 Procedures for use of psychotropic medications for children in foster care; rules; hearing. (1) The Department of Human Services shall develop by rule procedures for the use of psychotropic medications for children placed in foster care by the department.

Â Â Â Â Â  (2) The procedures shall include but not be limited to:

Â Â Â Â Â  (a) Required notice by the foster parent to the department within one working day after receiving a new prescription of the psychotropic medication.

Â Â Â Â Â  (b) Required timely notice by the department to the childÂs parent and the parentÂs legal representative, if any, and the childÂs legal representative or the court appointed special advocate containing the following information:

Â Â Â Â Â  (A) The prescribed psychotropic medication;

Â Â Â Â Â  (B) The amount of the dosage;

Â Â Â Â Â  (C) The dosage recommended by the manufacturer or the United States Food and Drug Administration;

Â Â Â Â Â  (D) The reason for the medication;

Â Â Â Â Â  (E) The efficacy of the medication; and

Â Â Â Â Â  (F) The side effects of the medication.

Â Â Â Â Â  (c) Specified follow-up and monitoring by the department of a child taking psychotropic medication.

Â Â Â Â Â  (3) Any parent, legal representative of the parent, legal representative of the child or court appointed special advocate may petition the juvenile court for a hearing if the parent, the representative of the parent, if any, the legal representative of the child or the advocate objects to the use of or the prescribed dosage of the psychotropic medication. The court may order an independent evaluation of the need for or the prescribed dosage of the medication. The court may order that administration of the medication be discontinued or the prescribed dosage be modified upon a showing that either the prescribed medication or the dosage, or both, are inappropriate.

Â Â Â Â Â  (4) As used in this section, Âpsychotropic medicationÂ means medication the prescribed intent of which is to affect or alter thought processes, mood or behavior, including but not limited to antipsychotic, antidepressant and anxiolytic medication and behavior medications. The classification of a medication depends upon its stated, intended effect when prescribed because it may have many different effects. [1993 c.361 Â§1]

Â Â Â Â Â  Note: 418.517 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.520 [Formerly 419.258; 1971 c.401 Â§39; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.525 [Formerly 419.260; 1967 c.454 Â§53; 1971 c.401 Â§40; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.530 [Formerly 419.262; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.555 [Formerly 419.302; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.560 [Formerly 419.304; 1971 c.401 Â§41; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.565 [Formerly 419.306; 1967 c.454 Â§54; 1969 c.597 Â§255; 1971 c.401 Â§42; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.570 [Formerly 419.530 and then 419.308; repealed by 1963 c.451 Â§4]

Â Â Â Â Â  418.605 [Formerly 419.352; repealed by 1971 c.401 Â§120]

Â Â Â Â Â  418.610 [Formerly 419.356; repealed by 1983 c.537 Â§7 and 1983 c.740 Â§142]

FOSTER HOMES NOT SUPERVISED BY CHILD-CARING AGENCIES

Â Â Â Â Â  418.625 Definitions for ORS 418.625 to 418.645. As used in ORS 418.625 to 418.645:

Â Â Â Â Â  (1) ÂCertificateÂ means a written approval to operate a foster home issued by the Department of Human Services on a form prescribed by the department that states the name of the foster parent, the address of the premises to which the certificate applies and the maximum number of children to be maintained or boarded in the foster home at any one time.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂFoster homeÂ means any home maintained by a person who has under the care of the person in such home any child under the age of 21 years not related to the person by blood or marriage and unattended by its parent or guardian, for the purpose of providing such child with care, food and lodging, but does not include:

Â Â Â Â Â  (a) Any boarding school that is essentially and primarily engaged in educational work;

Â Â Â Â Â  (b) Any home in which a child is provided board and room by a school board;

Â Â Â Â Â  (c) Any foster home under the direct supervision of a private child-caring agency or institution certified by the department;

Â Â Â Â Â  (d) Any home under the direct supervision of a custodial parent for the purpose of providing respite care as defined by rule; or

Â Â Â Â Â  (e) Any developmental disability child foster home as defined in ORS 443.830. [Formerly 419.402; 1971 c.401 Â§44; 1975 c.267 Â§1; 1995 c.564 Â§1; 1997 c.130 Â§9; 2001 c.686 Â§4; 2001 c.900 Â§120; 2005 c.679 Â§2]

Â Â Â Â Â  418.627 Placement consistent with the Indian Child Welfare Act. (1) The Legislative Assembly finds that in the Indian Child Welfare Act, Public Law 95-608, the United States Congress recognized the special legal status of Indian tribes and their members. This section implements the federal policy of protecting Indian cultures by insuring the placement of Indian children within Indian families or communities, and that as a consequence, the State of Oregon should take the actions provided in subsections (2) to (4) of this section.

Â Â Â Â Â  (2) A person providing a foster home to an American Indian child shall be eligible for payments under ORS 418.625 to 418.645 regardless of the relationship by blood or marriage that the person has to the child where the childÂs placement in the foster home is pursuant to the Indian Child Welfare Act (25 U.S.C. 1901 et seq.).

Â Â Â Â Â  (3) Certification of a foster home described in subsection (2) of this section shall be pursuant to standards set out in an agreement between the Department of Human Services and the tribe of which the child is a member or, if there is no such agreement, certification shall be pursuant to standards adopted by a federally recognized Indian tribe.

Â Â Â Â Â  (4) If subsection (2) or (3) of this section is found to be unconstitutional for any reason, then the entire section shall be null and void. [1987 c.773 Â§Â§2,3]

Â Â Â Â Â  418.630 Foster home must be certified as approved. No person shall operate a foster home without a certificate of approval issued by the Department of Human Services. [Formerly 419.404; 1971 c.401 Â§45]

Â Â Â Â Â  418.635 Certificate of approval; revocation. Application for a certificate to operate a foster home shall be made to the Department of Human Services upon a form to be furnished by the department. Upon receipt of such application, the department shall cause an investigation of the qualifications of the foster home to be made to determine which type of certificate should be issued in accordance with the rules of the department pertinent to the certification of foster homes, and shall issue an appropriate certificate to any person maintaining a foster home which complies with ORS 418.625 to 418.645. Such certificate may be revoked by the department following notice and opportunity for hearing as provided in ORS chapter 183 because of violation of any of the provisions of ORS 418.625 to 418.645 or of the rules provided for in ORS 418.640. Such certificate shall apply only to the premises designated on the certificate at the time of issue and a change of residence shall automatically terminate the certificate. [Formerly 419.406; 1973 c.612 Â§17; 1975 c.267 Â§2; 2001 c.686 Â§5]

Â Â Â Â Â  418.640 Supervision of foster homes; foster parent training; rules; law enforcement officer training. (1) The Department of Human Services shall adopt such rules, not inconsistent with ORS 418.625 to 418.645, as it deems necessary or advisable to protect the best interests of children in foster homes and to carry out the intent and purpose of ORS 418.625 to 418.645.

Â Â Â Â Â  (2) The department shall adopt rules assuring that all foster parents receive training designed to assist the foster parent in both understanding the mental and emotional problems that occur in child victims of abuse and neglect, including sexual abuse and rape of a child, as defined in ORS 419B.005, and in managing the behavior that may result from such problems. The training shall be provided in accordance with rules adopted by the department.

Â Â Â Â Â  (3) The Board on Public Safety Standards and Training shall develop a training program for law enforcement officers investigating child abuse cases and interviewing child abuse victims. The curriculum shall address the area of training and education necessary to facilitate the skills necessary to investigate reports of child abuse. The curriculum shall include, but not be limited to:

Â Â Â Â Â  (a) Assessment of risk to child;

Â Â Â Â Â  (b) Dynamics of child abuse; and

Â Â Â Â Â  (c) Legally sound and age appropriate interview and investigatory techniques.

Â Â Â Â Â  (4) The department or duly authorized representative shall visit every certified foster home from time to time and as often as appears necessary to determine that such foster home consistently maintains the standards fixed by the department and that proper care is being given to the children therein. [Formerly 419.408; 1971 c.401 Â§46; 1989 c.998 Â§1; 1993 c.622 Â§Â§4,4a; 2005 c.22 Â§291]

Â Â Â Â Â  418.642 Confidentiality of information about person who maintains foster home; exceptions; rules. (1) Notwithstanding ORS 192.410 to 192.505, the name, address and other identifying information about a person who maintains a foster home are confidential and not accessible for public inspection.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Department of Human Services may adopt rules that allow the department to disclose information about a person who maintains a foster home if the department deems:

Â Â Â Â Â  (a) It necessary or advisable to protect the best interests of a child; or

Â Â Â Â Â  (b) It necessary for the administration of the child welfare laws. [1999 c.465 Â§2]

Â Â Â Â Â  418.643 Denial of visitation by foster home as disciplinary measure prohibited. A foster home shall not deny a parent or guardian of a child who is under the care of the foster home the right to visit the child solely as a disciplinary measure against the child. [1993 c.785 Â§4]

Â Â Â Â Â  418.645 Appeal from decision of department. Any person affected by any decision or order of the Department of Human Services made pursuant to ORS 418.625 to 418.645 may appeal therefrom to the Court of Appeals as provided in ORS 183.480 for the review of orders in contested cases. [Formerly 419.410; 1969 c.597 Â§256; 1971 c.401 Â§47; 1973 c.612 Â§18]

Â Â Â Â Â  418.648 Rights of foster parents. A foster parent has the right to:

Â Â Â Â Â  (1) Be treated with dignity, respect and trust as a member of a team, including respect for the family values and routines of the foster parent.

Â Â Â Â Â  (2) Be included as a valued member of a team that provides care and planning for a foster child placed in the home of the foster parent.

Â Â Â Â Â  (3) Receive support services, as resources permit, from the Department of Human Services that are designed to assist in the care of the foster child placed in the home of the foster parent.

Â Â Â Â Â  (4) Be informed of any condition that relates solely to a foster child placed in the home of the foster parent that may jeopardize the health or safety of the foster parent or other members of the home or alter the manner in which foster care should be provided to the foster child. The information shall include complete access to written reports, psychological evaluations and diagnoses that relate solely to a foster child placed in the home of the foster parent provided that confidential information given to a foster parent must be kept confidential by the foster parent, except as necessary to promote or to protect the health and welfare of the foster child and the community.

Â Â Â Â Â  (5) Have input into a permanency plan for a foster child placed in the home of the foster parent.

Â Â Â Â Â  (6) Receive assistance from the department in dealing with family loss and separation when the foster child leaves the home of the foster parent.

Â Â Â Â Â  (7) Be informed of all policies and procedures of the department that relate to the role of the foster parent.

Â Â Â Â Â  (8) Be informed of how to receive services and to have access to department personnel or service providers 24 hours a day, seven days a week.

Â Â Â Â Â  (9) Initiate an inactive referral status for a reasonable period of time, not to exceed 12 months, to allow a foster parent relief from caring for foster children.

Â Â Â Â Â  (10) Not be discriminated against on the basis of race, color, religion, sex, national origin, age or disability.

Â Â Â Â Â  (11) Be notified of the foster parentÂs right to limited participation in proceedings in the juvenile court and provided with an explanation of that right. [2005 c.676 Â§1]

Â Â Â Â Â  Note: 418.648 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON YOUTH CONSERVATION CORPS

Â Â Â Â Â  418.650 Policy; purpose. (1) The Legislative Assembly of the State of Oregon finds and declares that:

Â Â Â Â Â  (a) It is the policy of the State of Oregon to maintain a strong economy in order to provide its citizens a stable and plentiful job market, and to conserve and protect its natural resources, scenic beauty, historical and cultural sites and other community facilities;

Â Â Â Â Â  (b) The development and maintenance of a healthy economy for Oregon depends substantially upon a strong work ethic among OregonÂs disadvantaged and at-risk young adults;

Â Â Â Â Â  (c) Many public lands and environmental resources, including parks, rangelands, forests, wildlife habitats, fisheries, soils and waters are and will continue to be subject to resource production demand and public uses;

Â Â Â Â Â  (d) In order to instill and preserve superior work attitudes among OregonÂs disadvantaged and at-risk young adults and to maintain, protect and conserve the valuable resources of the State of Oregon, programs need to be implemented which will assure continued economic productivity and scenic beauty, as well as the public health, safety and social benefit;

Â Â Â Â Â  (e) To these ends, conservation work programs may prove successful and cost-effective both in providing jobs for disadvantaged and at-risk young adults and in assisting land preservation and management agencies to conserve and protect natural and urban facilities; and

Â Â Â Â Â  (f) As a result of such employment opportunities, benefits will redound to the stateÂs environmental maintenance and productivity, the stateÂs economy and to the disadvantaged and at-risk youth participants who benefit from the exposure to and respect for the work ethic in the context of safeguarding and improving the environmental resources of the state.

Â Â Â Â Â  (2) The general purposes of ORS 418.650 to 418.663 are:

Â Â Â Â Â  (a) To establish a disadvantaged and at-risk youth work program in order to perform conservation work of public value in the most cost-effective manner;

Â Â Â Â Â  (b) To utilize such a program as a means of needed assistance to protect, conserve, rehabilitate and improve the natural, historical and cultural resources of the state; and

Â Â Â Â Â  (c) To utilize such a program to increase educational, training and employment opportunities for disadvantaged and at-risk youth for the purpose of improving work skills, instilling the work ethic and increasing employability. [1987 c.326 Â§Â§1,2; 1991 c.581 Â§1]

Â Â Â Â Â  Note: 418.650 to 418.663 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.653 Oregon Youth Conservation Corps; advisory committee; appointment; term; duties. (1) Subject to the availability of funds therefor, there is created an Oregon Youth Conservation Corps that shall provide emergency services, public conservation, rehabilitation and improvement programs. The corps shall be headed by a program director, and shall be administered through the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (2) Upon implementation of subsection (1) of this section, there shall be created an Oregon Youth Conservation Corps Advisory Committee to consist of nine members, three to be appointed by the President of the Senate, three to be appointed by the Speaker of the House of Representatives and three public members to be appointed by the Governor. No more than one Senator and one Representative shall be appointed.

Â Â Â Â Â  (3) Committee members may receive reimbursement of necessary and actual expenses under ORS 292.495 (2), but may not receive compensation under ORS 292.495 (1) or otherwise for participation as a committee member.

Â Â Â Â Â  (4) Committee members may be removed by the appointing authority. Vacancies shall be filled by the appointing authority. Committee members shall serve for a term of three years and may be reappointed for an additional consecutive term.

Â Â Â Â Â  (5) The advisory committee established under subsection (2) of this section shall advise the program director on the implementation of ORS 418.650 to 418.663. [1987 c.326 Â§3; 1989 c.786 Â§6; 1991 c.581 Â§2; 1993 c.676 Â§43; 1999 c.71 Â§1; 2001 c.259 Â§2]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.657 Duties of program director; participant eligibility; rules; staff. (1) In consultation with the Oregon Youth Conservation Corps Advisory Committee and the Commissioner for Community College Services, the program director of the Oregon Youth Conservation Corps shall:

Â Â Â Â Â  (a) Establish eligibility criteria for participants. Such criteria shall not render the program ineligible for federal funds. Participants shall be lawful permanent residents of the state.

Â Â Â Â Â  (b) Establish criteria in order to make the required determination that enrollment in the corps was not the reason that an individual ceased attendance at a secondary school.

Â Â Â Â Â  (c) Assume that application of the eligibility and participation criteria results in enrollment of at least 75 percent disadvantaged and at-risk youth among the total number of participants.

Â Â Â Â Â  (2) The program director, in consultation with the Commissioner for Community College Services, may take the following actions, including but not limited to:

Â Â Â Â Â  (a) Applying for and accepting grants or contributions of funds from any public or private source;

Â Â Â Â Â  (b) Making agreements with any local, state or federal agency to utilize any service, material or property of any such agency, where such agreements are considered reasonable and necessary; and

Â Â Â Â Â  (c) Purchasing or contracting for necessary private services, equipment, materials and property where such are needed to carry out the projects approved for and undertaken by the corps.

Â Â Â Â Â  (3) The State Board of Education may adopt all necessary rules to carry out the purposes and objectives of the program and to regulate the standards of conduct and other operating guidelines for corps members and other personnel.

Â Â Â Â Â  (4) Corps members are exempt from:

Â Â Â Â Â  (a) State Personnel Relations Law; and

Â Â Â Â Â  (b) ORS 279C.800 to 279C.870. [1987 c.326 Â§Â§5,6; 1989 c.786 Â§7; 1991 c.581 Â§3; 1993 c.676 Â§44; 1999 c.71 Â§2; 2003 c.43 Â§1; 2003 c.794 Â§278a]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.658 Oregon Community Stewardship Corps; projects; tuition vouchers for program participants; sponsors; criteria. (1) The program director of the Oregon Youth Conservation Corps shall establish a separate program known as the Oregon Community Stewardship Corps. In addition to the established purposes of the Oregon Youth Conservation Corps, the purpose of the Oregon Community Stewardship Corps is to promote community service activities throughout the state for a broad cross section of Oregon disadvantaged and at-risk youth through programs that also include appropriate educational and job training opportunities for participants.

Â Â Â Â Â  (2) In addition to projects submitted under ORS 418.660 (1), projects of the Oregon Community Stewardship Corps may include, but shall not be limited to:

Â Â Â Â Â  (a) Child care services.

Â Â Â Â Â  (b) Elderly and disabled care services.

Â Â Â Â Â  (c) Literacy education programs.

Â Â Â Â Â  (d) Recycling and other waste reduction services.

Â Â Â Â Â  (3) The Oregon Community Stewardship Corps shall offer employment and educational opportunities of at least three but not more than 12 monthsÂ duration for selected participants.

Â Â Â Â Â  (4) Under rules adopted by the State Board of Education, participants who successfully complete any 12-month program under this section shall be eligible for $1,500 in tuition vouchers that can be used at any career school or post-secondary educational institution that is qualified to receive assistance through the Oregon Student Assistance Commission.

Â Â Â Â Â  (5) All Oregonians who are at least 13 years of age and under 25 years of age are eligible to participate in the program. To ensure that Oregon Community Stewardship Corps participants represent a broad cross section of Oregonians, special emphasis shall be given to recruiting school dropouts and other disadvantaged and at-risk youth, according to criteria established by the Oregon Youth Conservation Corps Advisory Committee.

Â Â Â Â Â  (6) To the extent practicable, the program director shall enlist state and federal agencies, local government, nonprofit organizations and private businesses, and any combination of such entities, to act as sponsors for programs administered under this section. Selection of sponsors shall be based on criteria that include the following:

Â Â Â Â Â  (a) The availability of other resources on a matching basis, including contributions from private sources, other federal, state and local agencies, and moneys available through the federal Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);

Â Â Â Â Â  (b) The provision of related educational and job training programs to participants, including but not limited to school and college coursework, General Educational Development (GED) tests equivalency training, project-related education and professional training;

Â Â Â Â Â  (c) Assurances that proposed projects will not displace existing employees or duplicate existing private or government programs; and

Â Â Â Â Â  (d) Assurances that proposed projects are devoted to the enhancement of the community and are not based in maintenance activities and that these projects meet an identified need.

Â Â Â Â Â  (7) In consultation with the advisory committee and the Commissioner for Community College Services, the program director shall make grants for programs administered under this section. [1989 c.786 Â§9; 1991 c.581 Â§4; 1993 c.676 Â§45; 1995 c.343 Â§46; 1997 c.249 Â§131; 1999 c.59 Â§114; 1999 c.71 Â§3; 2001 c.259 Â§1; 2001 c.684 Â§27; 2003 c.43 Â§2]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.660 Projects; consistency with public land law. (1) The programs established under ORS 418.650 to 418.663 may include, but shall not be limited to, projects such as:

Â Â Â Â Â  (a) Rangeland conservation, rehabilitation and improvement;

Â Â Â Â Â  (b) Endangered species and other wildlife habitat conservation, rehabilitation and improvement;

Â Â Â Â Â  (c) Urban revitalization;

Â Â Â Â Â  (d) Historical and cultural site preservation and maintenance;

Â Â Â Â Â  (e) Recreational area development, maintenance, improvement and beautification;

Â Â Â Â Â  (f) Road and trail maintenance and improvement;

Â Â Â Â Â  (g) Soil conservation work, including erosion control;

Â Â Â Â Â  (h) Flood, drought and storm damage assistance and relief;

Â Â Â Â Â  (i) Stream, lake, waterfront harbor and port improvement and pollution control;

Â Â Â Â Â  (j) Fish culture and habitat maintenance and improvement;

Â Â Â Â Â  (k) Insect, disease, rodent and other pestilence control;

Â Â Â Â Â  (L) Improvement of abandoned railroad land and right of way;

Â Â Â Â Â  (m) Land reclamation and improvement, including strip-mined lands, public landscape work and tree planting programs;

Â Â Â Â Â  (n) Energy conservation projects including assistance in the performance of energy efficiency audits, weatherization and renewable resource enhancement;

Â Â Â Â Â  (o) Emergency assistance in times of natural or other disaster; and

Â Â Â Â Â  (p) Recycling projects.

Â Â Â Â Â  (2) In consultation with the Oregon Youth Conservation Corps Advisory Committee and the Commissioner for Community College Services, the program director of the Oregon Youth Conservation Corps shall ensure that projects selected under ORS 418.650 to 418.663 shall be consistent with all other provisions of applicable state and federal law relating to the management, oversight and administration of affected public lands. [1987 c.326 Â§Â§7,8; 1989 c.786 Â§8; 1991 c.581 Â§5; 1993 c.676 Â§46; 1999 c.71 Â§4; 2003 c.43 Â§3]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.663 Employment goals. (1) Projects selected under ORS 418.650 to 418.663 shall:

Â Â Â Â Â  (a) Result in an increase in employment opportunities for disadvantaged and at-risk youth over those opportunities which would otherwise be available;

Â Â Â Â Â  (b) Not result in the displacement of currently employed workers, including partial displacement such as reduction in the hours of nonovertime work or wages or employment benefits;

Â Â Â Â Â  (c) Not impair existing contracts for services or result in the substitution of state for other funds in connection with work that would otherwise be performed;

Â Â Â Â Â  (d) Not substitute jobs assisted under ORS 418.650 to 418.663 for existing federally assisted jobs;

Â Â Â Â Â  (e) Not employ any person when any other person is on layoff by an employer from the same or any substantially equivalent job in the same area; and

Â Â Â Â Â  (f) Not be used to employ any person to fill a job opening created by the act of an employer in laying off or terminating employment of any regular employee, otherwise reducing the regular workforce not supported under ORS 418.650 to 418.663, in anticipation of filling the vacancy so created by hiring a person to be supported under ORS 418.650 to 418.663.

Â Â Â Â Â  (2) Where a labor organization represents employees who are engaged in similar work or a workersÂ cooperative is engaged in work in the same area to that proposed to be performed under the program for which an application is being developed, the organization or cooperative shall be notified and shall be afforded a reasonable period of time prior to the submission of the application in which to make comments to the applicant and to the program director of the Oregon Youth Conservation Corps. [1987 c.326 Â§9; 1991 c.581 Â§6; 1999 c.71 Â§5]

Â Â Â Â Â  Note: See note under 418.650.

A. R. BURBANK TRUST FUND

Â Â Â Â Â  418.675 Powers and duties of trustees of A. R. Burbank Trust Fund. The Governor, Secretary of State and State Treasurer constitute the Board of Trustees of the A. R. Burbank Trust Fund and may receive or reject on behalf of the state all moneys and property, real and personal, given, devised or bequeathed to the State of Oregon in trust for the use and benefit of an orphansÂ home located at Salem or Portland; make, on behalf of the state, all deeds of conveyance conveying real property owned by the state as trustee; receive and satisfy mortgages in that behalf and execute all other contracts or instruments necessary to be executed on behalf of the state for the above-named purposes. Such board of trustees shall have full control and management of said trust funds and may loan and invest the same on good securities, in the same manner that funds of the Common School Fund are loaned. The same laws governing the school fund shall apply to loans made from this fund as far as practicable. All lawful expenses necessarily incurred in loaning said money or in the management of said fund may be paid out of the interest. No part of the principal shall ever be used toward the support of such home. [Formerly 419.452]

Â Â Â Â Â  418.680 Annual report of trustees. On October 1 of each year the Board of Trustees of the A. R. Burbank Trust Fund shall make and file with the Secretary of State a full report of the condition of the trust fund, showing the amount thereof, moneys outstanding and any other data necessary to a full understanding of its condition. [Formerly 419.454; 1975 c.605 Â§20]

Â Â Â Â Â  418.685 Certain agencies declared to be orphansÂ homes. For the purposes of ORS 418.675, the BoysÂ and GirlsÂ Aid Society and the Baby Home at Portland hereby are declared to be orphansÂ homes. [Formerly 419.456]

GENERAL POLICY

Â Â Â Â Â  418.687 [1973 c.629 Â§1; 1981 c.230 Â§1; repealed by 1989 c.786 Â§13; amended by 1989 c.904 Â§64; amendment treated as reenactment, see 418.688]

Â Â Â Â Â  418.688 Policy. The Legislative Assembly recognizes that it is in the public interest to provide employment for young people within the existing administrative and financial capabilities of the Department of Transportation, the State Fish and Wildlife Commission, the State Forestry Department, the State Parks and Recreation Department and the Department of State Lands. [1989 c.904 Â§64 amending 418.687 treated as reenactment of 418.687 repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.690 [1973 c.629 Â§2; repealed by 1989 c.786 Â§13]

YOUTH SPORTS ACTIVITIES

Â Â Â Â Â  418.691 Definitions for ORS 418.691 to 418.701. As used in ORS 418.691 to 418.701:

Â Â Â Â Â  (1) ÂSubject individualÂ means any person who is or will be directly involved with the coaching or supervision of children participating in an organized youth sports activity.

Â Â Â Â Â  (2) ÂYouth sports activityÂ does not include any activity operated by a school district or public charter school.

Â Â Â Â Â  (3) ÂYouth sports providerÂ means any person, organization or agency that operates in Oregon and is directly involved with children participating in an organized youth sports activity. [2001 c.550 Â§1]

Â Â Â Â Â  Note: 418.691 to 418.701 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.693 [1973 c.629 Â§3; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.695 [1973 c.629 Â§4; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.696 Youth sports providers encouraged to perform certain activities related to qualifications of coaches or supervisors. Every youth sports provider is encouraged to:

Â Â Â Â Â  (1) Create and adopt a list of crimes that disqualify a subject individual from coaching or supervising a youth sports activity for the youth sports provider if the subject individual has been convicted of the crime or has been convicted of a substantially equivalent crime in another jurisdiction;

Â Â Â Â Â  (2) Complete a criminal records check on subject individuals who coach or supervise a youth sports activity for the youth sports provider; and

Â Â Â Â Â  (3) Require all subject individuals who coach or supervise a youth sports activity to complete a sports education program. [2001 c.550 Â§2]

Â Â Â Â Â  Note: See note under 418.691.

Â Â Â Â Â  418.697 [1973 c.629 Â§5; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.699 Additional duties or liabilities not imposed on youth sports providers. Nothing in ORS 418.691 to 418.701 imposes any additional duty or liability on any youth sports provider by reason of the youth sports provider not performing a duty that is encouraged by ORS 418.696. [2001 c.550 Â§4]

Â Â Â Â Â  Note: See note under 418.691.

Â Â Â Â Â  418.701 Youth sports providers authorized to request criminal background checks from Department of State Police. (1) Upon the request of a youth sports provider, and in compliance with procedures adopted by the Department of State Police under ORS 181.555, the Department of State Police shall furnish to the authorized staff of the youth sports provider such information on a subject individual as the Department of State Police may have in its possession from its central bureau of criminal identification, including but not limited to manual or computerized criminal offender information. With the approval of the Department of State Police, a local law enforcement agency may furnish the information described in this subsection to a youth sports provider.

Â Â Â Â Â  (2)(a) Subsequent to furnishing the information required under subsection (1) of this section, the Department of State Police shall conduct nationwide criminal records checks of the subject individual through the Federal Bureau of Investigation by use of the subject individualÂs fingerprints and shall report the results to the staff of the youth sports provider, who must be specifically authorized to receive the information. In accordance with the procedures of the Department of State Police, a local law enforcement agency may conduct the criminal records check described in this paragraph if the local law enforcement agency has received approval under subsection (1) of this section.

Â Â Â Â Â  (b) The Department of State Police or a local law enforcement agency may not transfer the fingerprint card used to conduct a criminal records check unless the public agency or person receiving the fingerprint card agrees to destroy the fingerprint card or return the fingerprint card to the Department of State Police or local law enforcement agency.

Â Â Â Â Â  (c) If a public agency or person returns a fingerprint card to the Department of State Police or local law enforcement agency, the Department of State Police or local law enforcement agency shall destroy the fingerprint card or return the fingerprint card to the subject individual. The Department of State Police or local law enforcement agency may not keep a record of the fingerprints. [2001 c.550 Â§3]

Â Â Â Â Â  Note: See note under 418.691.

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  418.702 Training and continuing education for investigators; curriculum; notice to persons required to report child abuse. (1) The Department of Human Services shall implement a training and continuing education curriculum for persons other than law enforcement officers required by law to investigate allegations of child abuse. The curriculum shall address the areas of training and education necessary to facilitate the skills necessary to investigate reports of child abuse and shall include but not be limited to:

Â Â Â Â Â  (a) Assessment of risk to the child;

Â Â Â Â Â  (b) Dynamics of child abuse, child sexual abuse and rape of children; and

Â Â Â Â Â  (c) Legally sound and age appropriate interview and investigatory techniques.

Â Â Â Â Â  (2) The Oregon State Bar and each board that licenses, certifies or registers public and private officials required to report child abuse under ORS 419B.010 shall identify those persons regulated by the board who in their official capacity have regular and on-going contact with children and shall notify those persons every two years of their duty to report child abuse. Such notice shall contain what the person is required to report and where such report shall be made and also advise of the symptoms to look for and provide a contact number for further information.

Â Â Â Â Â  (3) The department shall develop content of the notice for such a mailing. The cost of distribution shall be paid by the board.

Â Â Â Â Â  (4) The department shall develop and make available, at cost, training materials that may be used at training conferences and other similar events involving such public and private officials, as defined in ORS 419B.005. [Formerly 418.749]

Â Â Â Â Â  Note: 418.702 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.704 Youth Suicide Prevention Coordinator; duties. There is established a Youth Suicide Prevention Coordinator within the Department of Human Services. The coordinator shall:

Â Â Â Â Â  (1) Facilitate the development of a statewide strategic plan to address youth suicide;

Â Â Â Â Â  (2) Improve outreach to special populations of youth that are at risk for suicide; and

Â Â Â Â Â  (3) Provide technical assistance to state and local partners and coordinate interagency efforts to establish prevention and intervention strategies. [Formerly 418.756]

Â Â Â Â Â  Note: 418.704 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.705 [1961 c.621 Â§1; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.706 State Technical Assistance Team for child fatalities; duties. The State Technical Assistance Team for child fatalities is established in the Department of Human Services. The purpose of the State Technical Assistance Team is to provide staff support for the statewide interdisciplinary team, as described in ORS 418.748, and, upon request, to provide technical assistance to the child fatality review teams established under ORS 418.785. The duties of the State Technical Assistance Team shall include but are not limited to:

Â Â Â Â Â  (1) Designing, implementing and maintaining an information management system for child fatalities;

Â Â Â Â Â  (2) Providing training assistance and support for identified individuals on county multidisciplinary child abuse teams in accurate data collection and input;

Â Â Â Â Â  (3) Compiling and analyzing data on child fatalities;

Â Â Â Â Â  (4) Using data concerning child deaths to identify strategies for the prevention of child fatalities and serving as a resource center to promote the use of the strategies at the county level; and

Â Â Â Â Â  (5) Upon request of a county multidisciplinary child abuse team, providing technical assistance and consultation services on a variety of issues related to child fatalities including interagency agreements, team building, case review and prevention strategies. [Formerly 418.753]

Â Â Â Â Â  Note: 418.706 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.710 [1961 c.621 Â§4; repealed by 1989 c.786 Â§13]

DOMESTIC VIOLENCE FATALITY REVIEW TEAMS

Â Â Â Â Â  418.712 Definitions for ORS 418.714 and 418.718. As used in ORS 418.714 and 418.718, Âdomestic violence fatalityÂ means a fatality in which:

Â Â Â Â Â  (1) The deceased was the victim of a homicide committed by a current or former spouse, fiancé, fiancée or dating partner;

Â Â Â Â Â  (2) The deceased was the victim of a suicide and there is evidence that the suicide is related to previous domestic violence;

Â Â Â Â Â  (3) The deceased was the perpetrator of the homicide of a current or former spouse, fiancé, fiancée or dating partner and the perpetrator also died in the course of the domestic violence incident;

Â Â Â Â Â  (4) The deceased was a child who died in the course of a domestic violence incident in which either a parent of the child or the perpetrator also died;

Â Â Â Â Â  (5) The deceased was a current or former spouse, fiancé, fiancée or dating partner of the current or former spouse, fiancé, fiancée or dating partner of the perpetrator; or

Â Â Â Â Â  (6) The deceased was a person 18 years of age or older not otherwise described in this section and was the victim of a homicide related to domestic violence. [2005 c.547 Â§1]

Â Â Â Â Â  Note: 418.712 to 418.718 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.714 Domestic violence fatality review teams. (1) A local domestic violence coordinating council recognized by the local public safety coordinating council or by the governing body of the county may establish a multidisciplinary domestic violence fatality review team to assist local organizations and agencies in identifying and reviewing domestic violence fatalities. When no local domestic violence coordinating council exists, a similar interdisciplinary group may establish the fatality review team.

Â Â Â Â Â  (2) The purpose of a fatality review team is to review domestic violence fatalities and make recommendations to prevent domestic violence fatalities by:

Â Â Â Â Â  (a) Improving communication between public and private organizations and agencies;

Â Â Â Â Â  (b) Determining the number of domestic violence fatalities occurring in the teamÂs county and the factors associated with those fatalities;

Â Â Â Â Â  (c) Identifying ways in which community response might have intervened to prevent a fatality;

Â Â Â Â Â  (d) Providing accurate information about domestic violence to the community; and

Â Â Â Â Â  (e) Generating recommendations for improving community response to and prevention of domestic violence.

Â Â Â Â Â  (3) A fatality review team shall include but is not limited to the following members, if available:

Â Â Â Â Â  (a) Domestic violence program service staff or other advocates for battered women;

Â Â Â Â Â  (b) Medical personnel with expertise in the field of domestic violence;

Â Â Â Â Â  (c) Local health department staff;

Â Â Â Â Â  (d) The local district attorney or the district attorneyÂs designees;

Â Â Â Â Â  (e) Law enforcement personnel;

Â Â Â Â Â  (f) Civil legal services attorneys;

Â Â Â Â Â  (g) Protective services workers;

Â Â Â Â Â  (h) Community corrections professionals;

Â Â Â Â Â  (i) Judges, court administrators or their representatives;

Â Â Â Â Â  (j) Perpetrator treatment providers;

Â Â Â Â Â  (k) A survivor of domestic violence; and

Â Â Â Â Â  (L) Medical examiners or other experts in the field of forensic pathology.

Â Â Â Â Â  (4) Other individuals may, with the unanimous consent of the team, be included in a fatality review team on an ad hoc basis. The team, by unanimous consent, may decide the extent to which the individual may participate as a full member of the team for a particular review.

Â Â Â Â Â  (5) Upon formation and before reviewing its first case, a fatality review team shall adopt a written protocol for review of domestic violence fatalities. The protocol must be designed to facilitate communication among organizations and agencies involved in domestic violence cases so that incidents of domestic violence and domestic violence fatalities are identified and prevented. The protocol shall define procedures for case review and preservation of confidentiality, and shall identify team members.

Â Â Â Â Â  (6) Consistent with recommendations provided by the statewide interdisciplinary team under ORS 418.718, a local fatality review team shall provide the statewide team with information regarding domestic violence fatalities.

Â Â Â Â Â  (7) To ensure consistent and uniform results, fatality review teams may collect and summarize data to show the statistical occurrence of domestic violence fatalities in the teamÂs county.

Â Â Â Â Â  (8) Each organization or agency represented on a fatality review team may share with other members of the team information concerning the victim who is the subject of the review. Any information shared between team members is confidential.

Â Â Â Â Â  (9) An individual who is a member of an organization or agency that is represented on a fatality review team is not required to disclose information. The intent of this section and ORS 418.718 is to allow the voluntary disclosure of information.

Â Â Â Â Â  (10) An oral or written communication or a document related to a domestic violence fatality review that is shared within or produced by a fatality review team is confidential, not subject to disclosure and not discoverable by a third party. An oral or written communication or a document provided by a third party to a fatality review team is confidential, not subject to disclosure and not discoverable by a third party. All information and records acquired by a team in the exercise of its duties are confidential and may be disclosed only as necessary to carry out the purposes of the fatality review. However, recommendations of a team upon the completion of a review may be disclosed without personal identifiers at the discretion of two-thirds of the members of the team.

Â Â Â Â Â  (11) Information, documents and records otherwise available from other sources are not immune from discovery or introduction into evidence solely because the information, documents or records were presented to or reviewed by a fatality review team.

Â Â Â Â Â  (12) ORS 192.610 to 192.690 do not apply to meetings of a fatality review team.

Â Â Â Â Â  (13) Each fatality review team shall develop written agreements signed by member organizations and agencies that specify the organizationsÂ and agenciesÂ understanding of and agreement with the principles outlined in this section. [2005 c.547 Â§2]

Â Â Â Â Â  Note: See note under 418.712.

Â Â Â Â Â  418.715 [1961 c.621 Â§Â§2,5; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.718 Statewide team. (1) The Department of Human Services may form a statewide interdisciplinary team to meet twice a year to review domestic violence fatality cases, identify domestic violence trends, make recommendations and take actions involving statewide issues.

Â Â Â Â Â  (2) The statewide interdisciplinary team may recommend specific cases to a local multidisciplinary domestic violence fatality review team for review under ORS 418.714.

Â Â Â Â Â  (3) The statewide interdisciplinary team shall provide recommendations to local fatality review teams in the development of protocols. The recommendations must be designed to facilitate communication among organizations and agencies involved in domestic violence fatality cases so that incidents of domestic violence and fatalities related to domestic violence are identified and prevented. The recommendations must include procedures relevant for both urban and rural counties. [2005 c.547 Â§3]

Â Â Â Â Â  Note: See note under 418.712.

Â Â Â Â Â  418.720 [1961 c.621 Â§3; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.725 [1961 c.621 Â§6; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.730 [1961 c.621 Â§7; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.740 [1971 c.451 Â§2; 1973 c.408 Â§32; 1975 c.644 Â§2; 1979 c.731 Â§4; 1985 c.723 Â§1a; 1989 c.65 Â§1; 1989 c.721 Â§Â§9,51; 1991 c.386 Â§11; 1991 c.544 Â§1; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.745 [1971 c.451 Â§1; 1975 c.644 Â§3; repealed by 1993 c.546 Â§141]

INVESTIGATION OF CHILD ABUSE, RAPE AND SUICIDE

Â Â Â Â Â  418.746 Child Abuse Multidisciplinary Intervention Account; uses; eligibility determination; plans; rules. (1) The Child Abuse Multidisciplinary Intervention Account is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account. All moneys deposited in the account are continuously appropriated to the Department of Justice for the purposes of ORS 418.751 and this section.

Â Â Â Â Â  (2) The Child Abuse Multidisciplinary Intervention Program, with the advice of the Advisory Council on Child Abuse Assessment, created by ORS 418.784, shall allocate moneys from the Child Abuse Multidisciplinary Intervention Account to eligible county multidisciplinary child abuse teams formed under ORS 418.747, or entities designated by the teams, serving the counties from which the moneys were collected. The program may award only one grant per county. The moneys shall be allocated by the same formula as, or a formula similar to, the formula used by the Attorney General for equitable distribution of the fund for victimÂs assistance programs under ORS 147.227 (1). Moneys allocated under this subsection may not be used as replacement revenues for currently available funds previously allocated by the county for child abuse intervention.

Â Â Â Â Â  (3) The Child Abuse Multidisciplinary Intervention Program shall determine eligibility of the applicants and:

Â Â Â Â Â  (a) Allocate funds if the applicant is deemed eligible;

Â Â Â Â Â  (b) Conditionally allocate funds, with appropriate conditions, when necessary to establish eligibility; or

Â Â Â Â Â  (c) Deny funding.

Â Â Â Â Â  (4) In making the eligibility determination, the Child Abuse Multidisciplinary Intervention Program shall consider the following nonexclusive list of factors:

Â Â Â Â Â  (a) Whether the services offered by an applicant substantially further the goals and purposes of ORS 418.747, 418.790 and 418.792;

Â Â Â Â Â  (b) Whether the county multidisciplinary child abuse team or the entity designated by the team has properly allocated other available funds;

Â Â Â Â Â  (c) Any evaluations of previously funded services as required by subsection (7) of this section;

Â Â Â Â Â  (d) The extent to which the countyÂs coordinated child abuse multidisciplinary intervention plan provides for comprehensive services to the victims of child abuse;

Â Â Â Â Â  (e) Whether the funds are being used as replacement revenues as prohibited by subsection (2) of this section;

Â Â Â Â Â  (f) Whether there is a community assessment center or advocacy center in existence or planned in the county; and

Â Â Â Â Â  (g) The extent to which funding a community assessment center is given priority in the intervention plan as required under subsection (5) of this section.

Â Â Â Â Â  (5)(a) At least once a biennium, the county multidisciplinary child abuse team shall submit to the Child Abuse Multidisciplinary Intervention Program a coordinated child abuse multidisciplinary intervention plan. The intervention plan must:

Â Â Â Â Â  (A) Describe all sources of funding, other than moneys that may be allocated from the Child Abuse Multidisciplinary Intervention Account, including in-kind contributions that are available for the intervention plan;

Â Â Â Â Â  (B) Describe the critical needs of victims of child abuse in the county, including but not limited to assessment, advocacy and treatment, and how the intervention plan addresses those needs in a comprehensive manner;

Â Â Â Â Â  (C) Include the countyÂs written protocol and agreements required by ORS 418.747 (2) and 418.785; and

Â Â Â Â Â  (D) Describe how the intervention plan gives priority to funding a community assessment center and how the funding supports the center.

Â Â Â Â Â  (b) When submitting the intervention plan, the county multidisciplinary child abuse team shall also submit:

Â Â Â Â Â  (A) Those applications for funding received from entities under subsection (6) of this section that the team determines best meet the needs of the countyÂs intervention plan and a recommendation that the applications for funding be granted; and

Â Â Â Â Â  (B) If the team is seeking funding from the Child Abuse Multidisciplinary Intervention Program, an application setting forth the information required by rule of the program.

Â Â Â Â Â  (6) An entity wishing to apply for funding from the Child Abuse Multidisciplinary Intervention Program shall submit an application to the county multidisciplinary child abuse team for the county in which the entity proposes to provide services. The application shall:

Â Â Â Â Â  (a) Describe the services to be funded with moneys from the Child Abuse Multidisciplinary Intervention Program according to the coordinated child abuse multidisciplinary intervention plan and the anticipated outcomes in terms of benefits to children and families; and

Â Â Â Â Â  (b) Describe how the services further the goals and purposes of ORS 418.747, 418.790 and 418.792.

Â Â Â Â Â  (7)(a) A designated entity providing services according to a coordinated child abuse multidisciplinary intervention plan funded with moneys from the Child Abuse Multidisciplinary Intervention Program shall submit an annual report to the county multidisciplinary child abuse team. A multidisciplinary child abuse team shall submit an annual report to the Child Abuse Multidisciplinary Intervention Program.

Â Â Â Â Â  (b) The annual report filed by the county multidisciplinary child abuse team must:

Â Â Â Â Â  (A) Document how the moneys were utilized and describe to what extent the services were able to meet anticipated outcomes in terms of benefits to children and families.

Â Â Â Â Â  (B) Include local and state issues and recommendations relating to the prevention of child fatalities identified in the fatality review process under ORS 418.785.

Â Â Â Â Â  (c) A county multidisciplinary child abuse team receiving a report from a designated entity shall review the report and take into account success of the entity at meeting service outcomes before making future recommendations regarding allocation of moneys.

Â Â Â Â Â  (d) The Child Abuse Multidisciplinary Intervention Program shall review reports received under this section before making future eligibility and allocation decisions and when evaluating services funded under this section.

Â Â Â Â Â  (8) Two or more county multidisciplinary child abuse teams may join together to develop joint child abuse multidisciplinary intervention plans. The joint intervention plans shall be submitted as provided in subsection (5) of this section.

Â Â Â Â Â  (9) The Child Abuse Multidisciplinary Intervention Program may adopt rules to carry out the provisions of ORS 418.751 and this section including, but not limited to, the following:

Â Â Â Â Â  (a) Notices and time limits for applications;

Â Â Â Â Â  (b) Method of review and the role of advisory bodies; and

Â Â Â Â Â  (c) Reallocation of moneys not applied for or disbursed. [1993 c.637 Â§Â§3,7; 1997 c.872 Â§31; 2001 c.624 Â§4; 2001 c.829 Â§8; 2003 c.354 Â§1; 2005 c.562 Â§5]

Â Â Â Â Â  Note: 418.746 to 418.796 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.747 County teams for investigation; duties; training; method of investigation. (1) The district attorney in each county shall be responsible for developing county multidisciplinary child abuse teams to consist of but not be limited to law enforcement personnel, Department of Human Services child protective service workers, school officials, county health department personnel, county mental health department personnel who have experience with children and family mental health issues, child abuse intervention center workers, if available, and juvenile department representatives, as well as others specially trained in child abuse, child sexual abuse and rape of children investigation.

Â Â Â Â Â  (2) The teams shall develop a written protocol for immediate investigation of and notification procedures for child abuse cases and for interviewing child abuse victims. Each team also shall develop written agreements signed by member agencies that are represented on the team that specify:

Â Â Â Â Â  (a) The role of each agency;

Â Â Â Â Â  (b) Procedures to be followed to assess risks to the child;

Â Â Â Â Â  (c) Guidelines for timely communication between member agencies;

Â Â Â Â Â  (d) Guidelines for completion of responsibilities by member agencies;

Â Â Â Â Â  (e) That upon clear disclosure that the alleged child abuse occurred in a child care facility as defined in ORS 657A.250, immediate notification of parents or guardians of children attending the child care facility is required regarding any abuse allegation and pending investigation; and

Â Â Â Â Â  (f) Criteria and procedures to be followed when removal of the child is necessary for the childÂs safety.

Â Â Â Â Â  (3) Each team member and the personnel conducting child abuse investigations and interviews of child abuse victims shall be trained in risk assessment, dynamics of child abuse, child sexual abuse and rape of children and legally sound and age appropriate interview and investigatory techniques.

Â Â Â Â Â  (4) All investigations of child abuse and interviews of child abuse victims shall be carried out by appropriate personnel using the protocols and procedures called for in this section. If trained personnel are not available in a timely fashion and, in the judgment of a law enforcement officer or child protective services worker, there is reasonable cause to believe a delay in investigation or interview of the child abuse victim could place the child in jeopardy of physical harm, the investigation may proceed without full participation of all personnel. This authority applies only for as long as reasonable danger to the child exists. A law enforcement officer or child protective services worker shall make a reasonable effort to find and provide a trained investigator or interviewer.

Â Â Â Â Â  (5) To ensure the protection and safe placement of a child, the Department of Human Services may request that team members obtain criminal history information on any person who is part of the household where the department may place or has placed a child who is in the departmentÂs custody. All information obtained by the team members and the department in the exercise of their duties is confidential and may be disclosed only when necessary to ensure the safe placement of a child.

Â Â Â Â Â  (6) Each team shall classify, assess and review cases under investigation.

Â Â Â Â Â  (7)(a) Each team shall develop and implement procedures for evaluating and reporting compliance of member agencies with the protocols and procedures required under this section. Each team shall submit to the administrator of the Child Abuse Multidisciplinary Intervention Program copies of the protocols and procedures required under this section and the results of the evaluation as requested.

Â Â Â Â Â  (b) The administrator may:

Â Â Â Â Â  (A) Consider the evaluation results when making eligibility determinations under ORS 418.746 (3);

Â Â Â Â Â  (B) If requested by the Advisory Council on Child Abuse Assessment, ask a team to revise the protocols and procedures being used by the team based on the evaluation results; or

Â Â Â Â Â  (C) Ask a team to evaluate the teamÂs compliance with the protocols and procedures in a particular case.

Â Â Â Â Â  (c) The information and records compiled under this subsection are exempt from ORS 192.410 to 192.505.

Â Â Â Â Â  (8) Each team shall develop policies that provide for an independent review of investigation procedures of sensitive cases after completion of court actions on particular cases. The policies shall include independent citizen input. Parents of child abuse victims shall be notified of the review procedure. [1989 c.998 Â§4; 1991 c.451 Â§1; 1993 c.622 Â§5; 1995 c.134 Â§1; 1997 c.703 Â§2; 2001 c.900 Â§121; 2003 c.354 Â§2; 2005 c.562 Â§6]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.748 Statewide team on child abuse and suicide. (1) The Department of Human Services shall form a statewide interdisciplinary team to meet twice a year to review child fatality cases where child abuse or suicide is suspected, identify trends, make recommendations and take actions involving statewide issues.

Â Â Â Â Â  (2) The statewide interdisciplinary team may recommend specific cases to a child fatality review team for its review under ORS 418.785.

Â Â Â Â Â  (3) The statewide interdisciplinary team shall provide recommendations to child fatality review teams in the development of protocols. The recommendations shall address investigation, training, case selection and fatality review of child deaths, including but not limited to child abuse and youth suicide cases. [1989 c.998 Â§5; 1991 c.451 Â§4; 1997 c.714 Â§2; 2005 c.562 Â§7]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.749 [1989 c.998 Â§6; 1993 c.546 Â§104; 1993 c.622 Â§6; renumbered 418.702 in 2005]

Â Â Â Â Â  418.750 [1971 c.451 Â§3; 1973 c.110 Â§2; 1975 c.644 Â§4; 1981 c.892 Â§94; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.751 Training and education for persons investigating child abuse. (1) The Department of Human Services, as provided in ORS 418.702, and the Department of Justice shall ensure that training and education are provided for persons, other than law enforcement officers, who are required to investigate allegations of child abuse. The Department of Human Services and the Department of Justice shall consult with the State Commission on Children and Families in assessing the grant funding that might be distributed to enhance and support training and continuing education for the county multidisciplinary child abuse teams.

Â Â Â Â Â  (2) The Department of Human Services and the Department of Justice shall work with the Board on Public Safety Standards and Training to ensure that the training that is offered to persons under subsection (1) of this section and ORS 418.702 is coordinated with the training given to law enforcement officers. [1993 c.637 Â§Â§6,12; 2001 c.624 Â§5; 2005 c.562 Â§8]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.753 [1995 c.757 Â§1; 1997 c.714 Â§3; 2005 c.562 Â§9; renumbered 418.706 in 2005]

Â Â Â Â Â  418.755 [1971 c.451 Â§4; 1975 c.644 Â§7; 1977 c.741 Â§1; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.756 [1997 c.714 Â§1; renumbered 418.704 in 2005]

Â Â Â Â Â  418.760 [1971 c.451 Â§5; 1975 c.644 Â§8; 1977 c.741 Â§2; 1983 c.815 Â§13; 1985 c.723 Â§2; 1989 c.998 Â§2; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.762 [1975 c.644 Â§6; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.764 [1977 c.97 Â§2; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.765 [1971 c.451 Â§6; 1973 c.306 Â§1; 1975 c.644 Â§9; 1977 c.741 Â§3; 1989 c.371 Â§1; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.770 [1971 c.451 Â§7; 1973 c.306 Â§2; 1975 c.644 Â§10; 1977 c.741 Â§4; 1983 c.153 Â§1; 1985 c.601 Â§1; 1987 c.906 Â§8; 1993 c.33 Â§330; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.775 [Formerly 146.770; 1973 c.110 Â§1; 1975 c.644 Â§11; 1981 c.892 Â§95; repealed by 1993 c.546 Â§141]

REGIONAL ASSESSMENT CENTERS AND COMMUNITY ASSESSMENT SERVICES

Â Â Â Â Â  418.780 Purpose. (1) The Legislative Assembly recognizes that:

Â Â Â Â Â  (a) Protection of the child is of primary importance.

Â Â Â Â Â  (b) A serious need exists for a coordinated multidisciplinary approach to the prevention and investigation of child abuse, for intervention and for the treatment of children who are victims of child abuse in a manner that is sensitive to the needs of children. No child in this state should be denied access to a child abuse medical assessment because of an inability to pay. The cost of not assessing and treating abused children with the aid of specially trained personnel is too high.

Â Â Â Â Â  (2) The purpose of ORS 418.746 to 418.796 is to establish and maintain:

Â Â Â Â Â  (a) Sufficient county multidisciplinary child abuse teams to conduct timely investigations of allegations of child abuse and provide comprehensive services to victims of child abuse through coordinated child abuse multidisciplinary intervention plans.

Â Â Â Â Â  (b) Sufficient regional assessment centers and community assessment centers in Oregon to ensure that every child reasonably suspected to have been subjected to child abuse receives a skilled, complete and therapeutic child abuse medical assessment. [1991 c.898 Â§1; 1993 c.33 Â§331; 1997 c.872 Â§32; 2001 c.624 Â§6; 2005 c.562 Â§4]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.782 Definitions for ORS 418.746 to 418.796. As used in ORS 418.746 to 418.796:

Â Â Â Â Â  (1) ÂChild abuseÂ means ÂabuseÂ as defined by ORS 419B.005.

Â Â Â Â Â  (2) ÂChild abuse medical assessmentÂ means an assessment by or under the direction of a licensed physician or other licensed health care professional trained in the evaluation, diagnosis and treatment of child abuse. ÂChild abuse medical assessmentÂ includes the taking of a thorough medical history, a complete physical examination and an interview for the purpose of making a medical diagnosis, determining whether or not the child has been abused and identifying the appropriate treatment or referral for follow-up for the child.

Â Â Â Â Â  (3) ÂCommunity assessment centerÂ means a neutral, child-sensitive community-based facility or service provider to which a child from the community may be referred to receive a thorough child abuse medical assessment for the purpose of determining whether the child has been abused or neglected.

Â Â Â Â Â  (4) ÂRegional assessment centerÂ means a facility operated by a community assessment center that provides child abuse medical assessments, assistance with difficult or complex child abuse medical assessments, education, training, consultation, technical assistance and referral services for community assessment centers or county multidisciplinary child abuse teams in a region or regions designated by the administrator of the Child Abuse Multidisciplinary Intervention Program. [1991 c.898 Â§2; 1993 c.546 Â§105; 1993 c.622 Â§8; 1997 c.872 Â§33; 1997 c.873 Â§32; 2005 c.562 Â§10]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.783 Child Abuse Multidisciplinary Intervention Program. (1) The Child Abuse Multidisciplinary Intervention Program is established in the Department of Justice. The purpose of the program is to:

Â Â Â Â Â  (a) Establish and maintain a coordinated multidisciplinary community-based system for responding to allegations of child abuse that is sensitive to the needs of children;

Â Â Â Â Â  (b) Ensure the safety and health of children who are victims of child abuse to the greatest extent possible; and

Â Â Â Â Â  (c) Administer the grant programs established under ORS 418.746 and 418.786.

Â Â Â Â Â  (2) The Attorney General or the Attorney GeneralÂs designee is the administrator of the Child Abuse Multidisciplinary Intervention Program and of the Child Abuse Multidisciplinary Intervention Account established in ORS 418.746. [2005 c.562 Â§2]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.784 Advisory Council on Child Abuse Assessment; membership; officers; meetings; quorum. (1) There is created the Advisory Council on Child Abuse Assessment, consisting of at least nine members appointed by the Attorney General. The Attorney General shall serve as an ex officio member of the council. The council shall direct the administrator of the Child Abuse Multidisciplinary Intervention Program on the administration of funds to establish and maintain regional assessment centers or community assessment centers under ORS 418.746 to 418.796.

Â Â Â Â Â  (2) Of the members appointed to the council:

Â Â Â Â Â  (a) One member shall be an employee of the Department of Human Services with duties related to child protective services;

Â Â Â Â Â  (b) One member shall be a physician licensed to practice medicine in Oregon who specializes in children and families;

Â Â Â Â Â  (c) One member shall be a person having experience dealing with child abuse;

Â Â Â Â Â  (d) One member shall be a district attorney or the designee of a district attorney;

Â Â Â Â Â  (e) One member shall be an employee of a law enforcement agency, in addition to the member who is a district attorney or the designee of a district attorney;

Â Â Â Â Â  (f) One member shall be from an operating regional assessment center; and

Â Â Â Â Â  (g) At least three members shall be citizens with appropriate interest in advocating for the medical interest of abused children.

Â Â Â Â Â  (3) Members of the council who are not state employees:

Â Â Â Â Â  (a) Are not entitled to compensation; and

Â Â Â Â Â  (b) Are entitled to reimbursement for actual and necessary travel expenses incurred by them in the performance of their official duties as members of the council if there are sufficient funds available in the Child Abuse Multidisciplinary Intervention Account established in ORS 418.746.

Â Â Â Â Â  (4) Members of the council who are state employees carrying out their state employment functions are entitled to compensation and reimbursement by their employing agencies for actual and necessary travel and other expenses incurred by them in the performance of their official duties as members of the council.

Â Â Â Â Â  (5) The council shall elect one of its members to serve as chairperson, for such terms and with such duties and powers as the council determines.

Â Â Â Â Â  (6) The council shall meet at least four times per year at a place, day and hour determined by the council.

Â Â Â Â Â  (7) A majority of the members of the council constitutes a quorum for the transaction of business. [1991 c.898 Â§3; 1993 c.33 Â§332; 1997 c.872 Â§34; 1999 c.59 Â§115; 2001 c.624 Â§7; 2003 c.354 Â§3; 2005 c.562 Â§25]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.785 Child Fatality Review Teams. (1) Each county multidisciplinary child abuse team shall establish a child fatality review team to conduct child fatality reviews. The purpose of the review process is to help prevent severe and fatal child abuse and neglect by:

Â Â Â Â Â  (a) Identifying local and state issues related to preventable child fatalities; and

Â Â Â Â Â  (b) Promoting implementation of recommendations at the county level.

Â Â Â Â Â  (2) In establishing the review process and carrying out reviews, the child fatality review team shall be assisted by the county medical examiner or county health officer as well as other professionals who are specially trained in areas relevant to the purpose of the team.

Â Â Â Â Â  (3) The categories of fatalities reviewed by the child fatality review team include:

Â Â Â Â Â  (a) Child fatalities in which child abuse or neglect may have occurred at any time prior to death or may have been a factor in the fatality;

Â Â Â Â Â  (b) Any category established by the county multidisciplinary child abuse team;

Â Â Â Â Â  (c) All child fatalities where the child is less than 18 years of age and there is an autopsy performed by the medical examiner; and

Â Â Â Â Â  (d) Any specific cases recommended for local review by the statewide interdisciplinary team established under ORS 418.748.

Â Â Â Â Â  (4) A child fatality review team shall develop a written protocol for review of child fatalities. The protocol shall be designed to facilitate communication and the exchange of information between persons who perform autopsies and those professionals and agencies concerned with the prevention, investigation and treatment of child abuse and neglect.

Â Â Â Â Â  (5) Within the guidelines, and in a format, established by the statewide interdisciplinary team established under ORS 418.748, the child fatality review team shall provide the statewide interdisciplinary team with information regarding the categories of child fatalities described under subsection (3) of this section. [2005 c.562 Â§20]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.786 Grant program. To accomplish the purpose described in ORS 418.780, with the assistance of the Advisory Council on Child Abuse Assessment, the administrator of the Child Abuse Multidisciplinary Intervention Program shall develop and administer a grant program to establish and maintain regional assessment centers and community assessment centers under ORS 418.746 to 418.796. [1991 c.898 Â§4; 1993 c.33 Â§333; 1997 c.872 Â§35; 2001 c.624 Â§8; 2005 c.562 Â§11]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.788 Grant application; criteria for awarding grants; rules. (1) Subject to the availability of funds under the provisions of ORS 418.796, the administrator of the Child Abuse Multidisciplinary Intervention Program shall make grants for the establishment and maintenance of regional assessment centers or community assessment centers.

Â Â Â Â Â  (2) A public or private agency may apply to the administrator for a grant to establish and maintain a regional assessment center or community assessment center under ORS 418.746 to 418.796. The administrator may consolidate applications from more than one public or private agency or may return the application with the recommendation that the application be consolidated.

Â Â Â Â Â  (3) The administrator shall by rule establish criteria for awarding grants to establish and maintain regional assessment centers or community assessment centers under ORS 418.746 to 418.796, including but not limited to:

Â Â Â Â Â  (a) Expenses eligible for reimbursement from funds under ORS 418.796;

Â Â Â Â Â  (b) The extent to which the applicantÂs proposed assessment center will best accomplish the purposes of ORS 418.746 to 418.796;

Â Â Â Â Â  (c) The extent to which an applicant meets criteria for receiving a grant to establish and maintain a regional assessment center or community assessment center; and

Â Â Â Â Â  (d) For a regional assessment center, the extent to which the applicantÂs proposed assessment center meets the documented needs of the communities, community assessment centers and county multidisciplinary child abuse teams in the region or regions to be served by the center.

Â Â Â Â Â  (4) The administrator is not required to fund any grant in the total amount requested in the application. [1991 c.898 Â§5; 1993 c.33 Â§334; 1997 c.872 Â§36; 2001 c.624 Â§9; 2003 c.354 Â§4; 2005 c.562 Â§12]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.790 Application contents for regional centers. Each application for funds to establish or maintain a regional assessment center shall include:

Â Â Â Â Â  (1) A description of how the services of the proposed regional assessment center are to be delivered, including but not limited to:

Â Â Â Â Â  (a) A coordinated investigation of child abuse allegations;

Â Â Â Â Â  (b) A child abuse medical assessment in the region or regions served by the center, including assessments requested by county multidisciplinary child abuse teams;

Â Â Â Â Â  (c) A neutral, nonintrusive video-recorded interview pursuant to interviewing guidelines adopted by the Advisory Council on Child Abuse Assessment;

Â Â Â Â Â  (d) Mental health treatment or referral for mental health treatment, if indicated as necessary by the assessments; and

Â Â Â Â Â  (e) A complete written report of the assessment results.

Â Â Â Â Â  (2) A description of any interagency agreements, as required by ORS 418.747, with the Department of Human Services, local law enforcement agencies, other regional assessment centers or other agencies involved in child abuse cases.

Â Â Â Â Â  (3) A description of procedures to be followed in the proposed regional assessment center, including but not limited to:

Â Â Â Â Â  (a) The contents, availability and distribution of written reports for each assessment;

Â Â Â Â Â  (b) The availability of regional assessment center staff to testify in cases involving alleged abuse of children evaluated by the assessment center;

Â Â Â Â Â  (c) Coordination with child witness programs and other child advocacy groups;

Â Â Â Â Â  (d) The level of support available to the regional assessment center through in-kind contributions from the community; and

Â Â Â Â Â  (e) A plan for providing training, education, consultation, technical assistance and referral services to community assessment centers or intervention services in the region.

Â Â Â Â Â  (4) Evidence indicating that the applicant has state-of-the-art equipment and adequately trained staff to perform child abuse medical assessments and interviews, including but not limited to:

Â Â Â Â Â  (a) A physician who is trained in the evaluation, diagnosis and treatment of child abuse and who is licensed to practice medicine in Oregon by the Board of Medical Examiners for the State of Oregon; and

Â Â Â Â Â  (b) An interviewer who has an advanced academic degree in human services or who has comparable specialized training and experience.

Â Â Â Â Â  (5) A description of where the regional assessment center is to be physically located, including but not limited to a hospital, medical clinic or other appropriate public or private agency. The proposed center may not be located in an office of the Department of Human Services or in the office of any law enforcement agency.

Â Â Â Â Â  (6) A description of the region to be served.

Â Â Â Â Â  (7) A description of the geographic location of the proposed regional assessment center. The proposed center shall be located so that it is reasonably accessible by the community assessment centers in the region.

Â Â Â Â Â  (8) Evidence that the applicant has a sufficiently trained staff to provide education, training, consultation, technical assistance and referral services for community assessment centers in the region. [1991 c.898 Â§Â§6,8; 1993 c.33 Â§335; 1997 c.872 Â§37; 2001 c.104 Â§147; 2001 c.624 Â§14; 2003 c.354 Â§5; 2005 c.562 Â§13]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.792 Application contents for community assessment center. Each application for funds to provide a community assessment center shall include:

Â Â Â Â Â  (1) Evidence indicating that the applicant has at least one medical practitioner trained in the evaluation, diagnosis and treatment of child abuse and neglect.

Â Â Â Â Â  (2) A commitment by the medical practitioner:

Â Â Â Â Â  (a) To attend annual continuing education courses regarding evaluation and diagnosis of child abuse and neglect; and

Â Â Â Â Â  (b) To refer complex cases, as defined by the Advisory Council on Child Abuse Assessment by rule, to a regional assessment center.

Â Â Â Â Â  (3) Evidence indicating the proposed community assessment center has access to special equipment used in the evaluation of child abuse.

Â Â Â Â Â  (4) A description of where the community assessment center is to be located, including but not limited to a hospital, medical clinic or other appropriate public or private agency. However, the proposed center shall not be located in an office of the Department of Human Services or in the office of any law enforcement agency.

Â Â Â Â Â  (5) The level of support available to the proposed community assessment center through in-kind contributions from the community.

Â Â Â Â Â  (6) A description of procedures to be followed by the proposed community assessment center, including the availability of personnel from the community assessment center to testify in cases involving alleged abuse of children evaluated by the center. [1991 c.898 Â§7; 1997 c.130 Â§10; 1997 c.872 Â§38; 2005 c.562 Â§14]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.793 Report to Child Abuse Multidisciplinary Intervention Program; rules. Once each year, a regional assessment center or community assessment center established under ORS 418.746 to 418.796 shall submit a report to the Child Abuse Multidisciplinary Intervention Program describing how the assessment center has met the purposes of ORS 418.746 to 418.796. The program may prescribe by rule a form for the report. [2001 c.624 Â§12; 2005 c.562 Â§15]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.794 Confidentiality of video recordings. Video recordings produced pursuant to ORS 418.746 to 418.796 shall remain in the custody of the regional assessment center or the community assessment center and shall remain confidential and not subject to public disclosure except under a lawfully issued subpoena and protective order. [1991 c.898 Â§9; 1993 c.33 Â§336; 2005 c.562 Â§16]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.795 Confidentiality of information and records. (1) All information and records acquired by a county multidisciplinary child abuse team established under ORS 418.747 or a child fatality review team established under ORS 418.785 in the exercise of its duties are confidential and may be disclosed only when necessary to carry out the purposes of the child abuse investigation or the child fatality review process.

Â Â Â Â Â  (2) A member agency of a county multidisciplinary child abuse team or a member of the team may use or disclose protected health information without obtaining an authorization from an individual or a personal representative of the individual if use or disclosure is necessary for public health purposes, including the prevention, investigation and treatment of child abuse.

Â Â Â Â Â  (3) A child fatality review team shall have access to and subpoena power to obtain all medical records, hospital records and records maintained by any state, county or local agency, including, but not limited to, police investigative data, coroner or medical examiner investigative data and social services records, as necessary to complete a child abuse investigation or a review of a specific fatality under ORS 418.785.

Â Â Â Â Â  (4) As used in this section, Âpersonal representativeÂ and Âprotected health informationÂ have the meanings given those terms in ORS 192.519. [2005 c.562 Â§19]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.796 Authority of council to solicit and accept contributions. The Advisory Council on Child Abuse Assessment may solicit and accept contributions of funds and assistance from the United States, its agencies or from other sources, public or private, and agree to conditions not inconsistent with the purposes of ORS 418.746 to 418.796. All funds received are to aid in financing the functions of the advisory council and the purposes of ORS 418.746 to 418.796 and shall be deposited in the General Fund of the State Treasury to the credit of a separate account and are continuously appropriated to the Child Abuse Multidisciplinary Intervention Program established by ORS 418.783 for the purposes of ORS 418.746 to 418.796. [1991 c.898 Â§10; 1993 c.33 Â§337; 1997 c.872 Â§39; 2001 c.624 Â§10; 2005 c.562 Â§17]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.800 Review of certain cases by county multidisciplinary child abuse team. (1) If, in a case of alleged child sexual abuse as described in ORS 419B.005 (1)(a)(C), (D) or (E) by a parent, guardian or caregiver living in the childÂs home, the Department of Human Services asks the parent, guardian or caregiver to move from the family home during the investigation and the parent, guardian or caregiver consents to leave the family home, the department shall notify the district attorney responsible for the county multidisciplinary child abuse team for the county in which the child resides about the case. The notification shall be in writing and be given no later than three business days after the departure of the parent, guardian or caregiver from the family home.

Â Â Â Â Â  (2) A parent, guardian or caregiver who consents to leave the family home as described in subsection (1) of this section or the spouse of the parent, guardian or caregiver may ask the district attorney responsible for the team for a review of the case by the team.

Â Â Â Â Â  (3) No later than 90 days after receiving a request under subsection (2) of this section, the team shall:

Â Â Â Â Â  (a) Review the case and consider at least the following:

Â Â Â Â Â  (A) Whether the investigation should continue;

Â Â Â Â Â  (B) The welfare of the child and the adults living in the family home; and

Â Â Â Â Â  (C) The proposed timeline for completing the investigation; and

Â Â Â Â Â  (b) Provide to the person who requested the review a summary of the proposed timeline for completing the investigation.

Â Â Â Â Â  (4)(a) This section may not be construed to create a new private right of action against a district attorney or any member of a county multidisciplinary child abuse team.

Â Â Â Â Â  (b) A district attorney and members of a county multidisciplinary child abuse team reviewing a case under subsection (2) of this section are immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to reviewing a case, failing to review a case referred to the team under subsection (2) of this section or providing to the person who requested the review a summary of the proposed timeline for completing the investigation.

Â Â Â Â Â  (c) The act of reviewing a case or failing to review a case referred to the team under subsection (2) of this section or providing or failing to provide a summary to the person who requested the review may not be used by a defendant in any subsequent criminal prosecution or juvenile proceeding. [2005 c.499 Â§2]

Â Â Â Â Â  Note: 418.800 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.805 [1969 c.641 Â§1; 1977 c.717 Â§20; 1979 c.745 Â§1; 1987 c.794 Â§1; renumbered 657A.250 in 1993]

Â Â Â Â Â  418.810 [1969 c.641 Â§2; 1971 c.401 Â§48; 1975 c.311 Â§1; 1987 c.794 Â§4; 1993 c.344 Â§31; 1993 c.469 Â§6; renumbered 657A.280 in 1993]

Â Â Â Â Â  418.815 [1969 c.641 Â§3; 1971 c.401 Â§49; 1985 c.792 Â§2; 1991 c.390 Â§3; 1993 c.344 Â§32; renumbered 657A.290 in 1993]

Â Â Â Â Â  418.817 [1987 c.621 Â§12; 1987 c.794 Â§3; renumbered 657A.440 in 1993]

Â Â Â Â Â  418.820 [1969 c.641 Â§4; 1975 c.268 Â§1; 1985 c.792 Â§3; 1989 c.439 Â§2; 1991 c.390 Â§2; 1993 c.344 Â§33; renumbered 657A.260 in 1993]

Â Â Â Â Â  418.825 [1969 c.641 Â§5; 1971 c.401 Â§50; 1993 c.344 Â§34; renumbered 657A.300 in 1993]

Â Â Â Â Â  418.830 [1969 c.641 Â§6; 1971 c.401 Â§51; 1975 c.311 Â§2; 1993 c.344 Â§35; renumbered 657A.310 in 1993]

Â Â Â Â Â  418.835 [1969 c.641 Â§7; 1971 c.401 Â§52; 1993 c.344 Â§36; 1993 c.733 Â§4; renumbered 657A.270 in 1993]

Â Â Â Â Â  418.840 [1969 c.641 Â§8; 1975 c.268 Â§2; 1993 c.344 Â§37; 1993 c.733 Â§5; renumbered 657A.350 in 1993]

Â Â Â Â Â  418.845 [1969 c.641 Â§9; 1971 c.401 Â§53; 1973 c.612 Â§19; 1993 c.344 Â§38; 1993 c.733 Â§6; renumbered 657A.360 in 1993]

Â Â Â Â Â  418.850 [1969 c.641 Â§11; 1971 c.401 Â§54; 1975 c.311 Â§3; 1993 c.344 Â§39; renumbered 657A.390 in 1993]

Â Â Â Â Â  418.855 [1969 c.641 Â§12; 1971 c.401 Â§55; 1987 c.794 Â§6; 1993 c.344 Â§40; renumbered 657A.400 in 1993]

Â Â Â Â Â  418.860 [1969 c.641 Â§13; 1971 c.401 Â§56; 1993 c.344 Â§41; renumbered 657A.410 in 1993]

Â Â Â Â Â  418.865 [1969 c.641 Â§15; 1971 c.401 Â§57; 1993 c.344 Â§42; renumbered 657A.420 in 1993]

Â Â Â Â Â  418.870 [1969 c.641 Â§14; 1971 c.401 Â§58; 1993 c.344 Â§43; renumbered 657A.370 in 1993]

Â Â Â Â Â  418.875 [1969 c.641 Â§4a; 1971 c.401 Â§59; repealed by 1975 c.352 Â§2]

Â Â Â Â Â  418.880 [1969 c.641 Â§Â§4b,4c; 1971 c.401 Â§60; repealed by 1975 c.352 Â§2]

Â Â Â Â Â  418.885 [1969 c.641 Â§10; 1971 c.401 Â§61; 1993 c.344 Â§44; renumbered 657A.450 in 1993]

Â Â Â Â Â  418.890 [1979 c.745 Â§2; renumbered 657A.460 in 1993]

Â Â Â Â Â  418.900 [1979 c.524 Â§1; 1989 c.302 Â§1; renumbered 657A.500 in 1993]

Â Â Â Â Â  418.905 [1979 c.524 Â§2; 1985 c.650 Â§1; 1987 c.585 Â§2; 1989 c.302 Â§2; 1993 c.344 Â§45; renumbered 657A.510 in 1993]

Â Â Â Â Â  418.910 [1979 c.524 Â§3; 1989 c.302 Â§3; 1993 c.344 Â§46; renumbered 657A.520 in 1993]

Â Â Â Â Â  418.915 [1979 c.524 Â§4; 1991 c.67 Â§109; 1993 c.344 Â§47; renumbered 657A.530 in 1993]

Â Â Â Â Â  418.920 [1979 c.524 Â§5; 1991 c.67 Â§110; repealed by 1993 c.344 Â§49]

REFUGEE CHILDREN

Â Â Â Â Â  418.925 ÂRefugee childÂ defined. As used in ORS 418.925 to 418.945, Ârefugee childÂ is a person under 18 years of age who has entered the United States and is unwilling or unable to return to the personÂs country because of persecution or a well-founded fear of persecution on account of race, religion, nationality, membership in a particular group or political opinion, or whose parents entered the United States within the preceding 10 years and are or were unwilling or unable to return to their country because of persecution or a well-founded fear of persecution on account of race, religion, nationality, membership in a particular group or political opinion. [1985 c.358 Â§1]

Â Â Â Â Â  418.927 When refugee child may be removed from home; placement. (1) The Department of Human Services shall not remove a refugee child from the childÂs home pursuant to ORS 419B.150 or 419C.080 unless, in addition to the requirements of ORS 419B.150 or 419C.080, removal is necessary to prevent imminent serious emotional or physical harm to the child and the provision of preventative or remedial services do not alleviate the harm.

Â Â Â Â Â  (2) Whenever the department removes a refugee child from the childÂs home pursuant to the temporary custody provisions of ORS 419B.150 or 419C.080, the department shall place the child according to ORS 418.937. [1985 c.358 Â§2; 1993 c.33 Â§338]

Â Â Â Â Â  418.930 Petition to juvenile court required upon removal of refugee child. Within one working day of the removal of a refugee child, the Department of Human Services shall file a petition with the juvenile court containing, in addition to the facts required by ORS 419B.809 or 419C.255, a specific and detailed account of the circumstances which led the department to conclude that the child was in imminent danger of serious emotional or physical harm. [1985 c.358 Â§5; 1993 c.33 Â§339; 2001 c.622 Â§43]

Â Â Â Â Â  418.933 Judicial determination on removal required. (1) No refugee child shall remain out of the childÂs home pursuant to ORS 418.927 for longer than five days unless there has been a judicial determination supported by clear and convincing evidence that:

Â Â Â Â Â  (a) Preventative or remedial services provided by the Department of Human Services have failed to alleviate the need for removal; and

Â Â Â Â Â  (b) Return to the home will likely result in psychological or physical damage to the child.

Â Â Â Â Â  (2) The department must include in its petition in addition to the material required under ORS 418.930 and 419B.809 or ORS 419C.255, the following:

Â Â Â Â Â  (a) Specific actions the department is taking or has taken to alleviate the need for removal.

Â Â Â Â Â  (b) Assurance that the department has complied with the placement preferences of ORS 418.937.

Â Â Â Â Â  (c) Assurance that the department is making or has made diligent efforts to locate and to give notice to all affected refugee family members and to the Refugee Child Welfare Advisory Committee of the pendency of the petition. [1985 c.358 Â§6; 1993 c.33 Â§340; 2001 c.622 Â§44]

Â Â Â Â Â  418.935 Petition by relative of refugee child. Any person within the fifth degree of consanguinity of a refugee child may petition the juvenile court for standing in actions arising under ORS 419B.150, 419C.080 or 419C.088 equal to that of the primary parenting family where the primary parenting family has been determined incompetent, missing, dead or has had parental rights terminated as a result of judicial proceedings. [1985 c.358 Â§9; 1993 c.33 Â§341]

Â Â Â Â Â  418.937 Placement decision; order of preference for placement. When making any placement decision involving a refugee child under ORS 419B.150, 419C.080 or 419C.088, the Department of Human Services and the juvenile court shall consider that childÂs culture and tradition. Unless shown to be inappropriate and inconsistent with the best interests of the child, the department and juvenile court shall place the child with the following in order of preference:

Â Â Â Â Â  (1) Natural parents.

Â Â Â Â Â  (2) Extended family members.

Â Â Â Â Â  (3) Members of the same cultural heritage.

Â Â Â Â Â  (4) Persons with knowledge and appreciation of the cultural heritage of the child. [1985 c.358 Â§3; 1993 c.33 Â§342]

Â Â Â Â Â  418.939 Record for refugee child; content. The Department of Human Services shall maintain a record for each refugee child in its care containing:

Â Â Â Â Â  (1) The name, age, former residence, legal status, health records, sex, race and accumulated length of time in foster care;

Â Â Â Â Â  (2) The name, former residence, health history and character of each genetic parent;

Â Â Â Â Â  (3) The date of reception, placing out and adoption of each child and the name, race, occupation and residence of the person with whom a child is placed;

Â Â Â Â Â  (4) The date of the removal of any child to another home and the reason for removal;

Â Â Â Â Â  (5) The date of termination of guardianship;

Â Â Â Â Â  (6) The history of each child until the child reaches 18 years of age, is legally adopted or is discharged according to law; and

Â Â Â Â Â  (7) Such other further demographic information as is required. [1985 c.358 Â§7]

Â Â Â Â Â  418.941 Refugee Child Welfare Advisory Committee; duties; access to juvenile records. (1) In cooperation with refugee community resources, the Department of Human Services shall establish a Refugee Child Welfare Advisory Committee. The department shall assist the committee in its required tasks.

Â Â Â Â Â  (2) The committee shall:

Â Â Â Â Â  (a) Assist in the review of the departmentÂs implementation of ORS 418.925 to 418.945.

Â Â Â Â Â  (b) Assist in the identification, development and certification of foster family homes that meet the requirements of ORS 418.925 to 418.945 for the placement of refugee children. Special emphasis shall be placed on locating refugee homes.

Â Â Â Â Â  (c) Assist the department in developing training programs to insure the availability of culturally sensitive social work.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 40.225 to 40.275, 418.130, 419A.255, 419B.035 and 419B.045, the committee shall have access to any records of the juvenile court which are pertinent to the care of an individual refugee child. [1985 c.358 Â§4; 1993 c.33 Â§362; 1993 c.546 Â§106]

Â Â Â Â Â  418.943 Annual report. The Department of Human Services shall publish annually a report on refugee children in its care. The report shall include, by county and statewide, information on legal status, living arrangement, age, sex, race, accumulated length of time in foster care and other demographic information deemed appropriate. The report shall also state the extent to which the department has complied with ORS 418.925 to 418.945 and shall include descriptions of the methods of compliance. [1985 c.358 Â§8]

Â Â Â Â Â  418.945 Rulemaking. The Department of Human Services shall adopt rules necessary to implement ORS 418.925 to 418.945. [1985 c.358 Â§10]

LOCAL RESIDENTIAL CHILD CARE FACILITIES

Â Â Â Â Â  418.950 Definitions for ORS 418.950 to 418.970. As used in ORS 418.950 to 418.970, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means any person or organization providing substitute residential care for an average daily population of eight or fewer children. ÂAgencyÂ includes but is not limited to:

Â Â Â Â Â  (a) Child-caring agencies licensed by the Department of Human Services under ORS 418.205 to 418.325;

Â Â Â Â Â  (b) Foster homes as defined in ORS 418.625 providing care for more than four children; and

Â Â Â Â Â  (c) Youth care centers as defined in ORS 420.855.

Â Â Â Â Â  (2) ÂAverage daily populationÂ means the sum of days in residence of all children residing in a child-caring facility during a certain period divided by the number of days in the period.

Â Â Â Â Â  (3) ÂChild-caring facilityÂ means a residence or building used by an agency to provide substitute residential care for children. [1979 c.597 Â§2; 1987 c.94 Â§133]

Â Â Â Â Â  418.955 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of this state to encourage and promote the provision of local residential care for the disadvantaged children of this state;

Â Â Â Â Â  (2) There is a growing need for community-based child-caring facilities to provide quality care and protect the welfare of these children;

Â Â Â Â Â  (3) Restrictions on the siting of such facilities have become a problem in the state;

Â Â Â Â Â  (4) It is the policy of this state to provide for the equitable distribution of child-caring facilities throughout the cities and counties of the state; and

Â Â Â Â Â  (5) It is a matter of statewide concern that procedures be adopted by cities and counties for determining the siting of child-caring facilities. [1979 c.597 Â§1]

Â Â Â Â Â  418.960 City and county siting of child-caring facilities; applications; denial procedure; proof of facility qualifications. (1) Each city and county may adopt a procedure which will provide opportunities for the siting of child-caring facilities within its jurisdiction including the siting of such facilities in single-family residential zones. The procedure shall specify all conditions the requirements of which must be satisfied for the approval of an application for the siting of a child-caring facility, including any applicable zoning or land use restrictions.

Â Â Â Â Â  (2) If a city or county denies an application for the siting of a child-caring facility, it shall make formal findings under the provisions of the procedure adopted under subsection (1) of this section.

Â Â Â Â Â  (3) Denial of an application for the siting of a child-caring facility by an agency, board or commission of a city or county may be appealed to the governing body of the city or county.

Â Â Â Â Â  (4) A city or county shall not require, under the procedure established under this section, independent satisfaction of conditions that have been required by the state for certification of the child-caring facility, unless, in the case of the particular facility, the city or county finds:

Â Â Â Â Â  (a) That circumstances have changed;

Â Â Â Â Â  (b) That additional information about those conditions is necessary; or

Â Â Â Â Â  (c) That review of such conditions is necessary to respond to the residents of the jurisdiction.

Â Â Â Â Â  (5) Upon request, an agency applying for certification of a child-caring facility shall supply the city or county with a copy of the agencyÂs application for state certification of the facility. [1979 c.597 Â§3]

Â Â Â Â Â  418.965 Approval or denial of applications. (1) A city or county shall approve or deny an application for the siting of a child-caring facility within 90 days after the date of application, unless both the applicant and the city or county agree to an extension of time.

Â Â Â Â Â  (2) A city or county may not deny an application for the siting of a child-caring facility unless it has adopted the procedure authorized by ORS 418.960. [1979 c.597 Â§Â§4,5; 2005 c.22 Â§292]

Â Â Â Â Â  418.970 ORS 418.950 to 418.970 inapplicable to existing facilities. The provisions of ORS 418.950 to 418.970 do not apply to child-caring facilities in existence and operating on October 3, 1979. [1979 c.597 Â§6]

PENALTIES

Â Â Â Â Â  418.990 Criminal penalties. (1) A person who violates ORS 418.130 or 418.140 (1) commits a Class A misdemeanor.

Â Â Â Â Â  (2) A person who violates ORS 418.250 (2), 418.255, 418.290 or 418.300 commits a Class D violation.

Â Â Â Â Â  (3) A person who violates ORS 418.630 commits a Class B misdemeanor.

Â Â Â Â Â  (4) Violation of ORS 418.215, 418.250 (1) or 418.327 (3) is a Class A misdemeanor. Each day of violation is a separate offense. [Formerly part of 419.990; subsection (2) enacted as 1961 c.341 Â§3; subsection (5) enacted as 1969 c.641 Â§20; subsection (6) enacted as 1971 c.451 Â§8; subsection (7) enacted as 1973 c.306 Â§3; 1975 c.644 Â§12; 1977 c.232 Â§2; 1983 c.510 Â§16; 1985 c.723 Â§3; 1987 c.94 Â§134; 1987 c.794 Â§5; 1993 c.546 Â§107; part renumbered 657A.990 in 1993; 1999 c.1051 Â§178]

Â Â Â Â Â  418.992 Civil penalty. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on a private child-caring agency for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a license issued under ORS 418.205 to 418.310 and 418.992 to 418.998.

Â Â Â Â Â  (b) Violation of any rule or general order of the Department of Human Services that pertains to a private child-caring agency.

Â Â Â Â Â  (c) Violation of any final order of the director that pertains specifically to the private child-caring agency.

Â Â Â Â Â  (2) A civil penalty may not be imposed under this section for violations other than:

Â Â Â Â Â  (a) Those involving direct care or feeding of children, staff to child ratio, sanitation involving direct care; or

Â Â Â Â Â  (b) Unless a violation is found on two consecutive surveys of the private child-caring agency.

Â Â Â Â Â  (3) The director in every case shall prescribe a reasonable time for elimination of a violation:

Â Â Â Â Â  (a) Not to exceed 30 days after first notice of a violation; or

Â Â Â Â Â  (b) In cases where the violation requires more than 30 days to correct, such time as is specified in a plan of correction found acceptable by the director.

Â Â Â Â Â  (4) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the director considers proper and consistent with the public health and safety. [1983 c.510 Â§23]

Â Â Â Â Â  418.993 Procedure. (1) Any civil penalty under ORS 418.992 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the private child-caring agency to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Human Services. [1983 c.510 Â§24; 1991 c.734 Â§19]

Â Â Â Â Â  418.994 Schedule of penalties; rules. After public hearing, the Director of Human Services by rule shall adopt a schedule establishing the civil penalty that may be imposed under ORS 418.992. However, the civil penalty shall not exceed $500 for each violation. [1983 c.510 Â§25]

Â Â Â Â Â  418.995 Factors considered in imposing penalty. In imposing a penalty pursuant to the schedule adopted pursuant to ORS 418.992, the Director of Human Services shall consider the following factors:

Â Â Â Â Â  (1) The past history of the private child-caring agency incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (2) Any prior violations of statutes or rules pertaining to private child-caring agencies.

Â Â Â Â Â  (3) The economic and financial conditions of the private child-caring agency incurring the penalty.

Â Â Â Â Â  (4) The immediacy and extent to which the violation threatens the health, safety and well-being of the children. [1983 c.510 Â§26]

Â Â Â Â Â  418.996 [1983 c.510 Â§27; 1989 c.706 Â§12; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  418.997 Judicial review. Judicial review of civil penalties imposed under ORS 418.992, shall be as provided under ORS 183.480, except that the court may, in its discretion, reduce the amount of the penalty. [1983 c.510 Â§28]

Â Â Â Â Â  418.998 Disposition of penalties. All penalties recovered under ORS 418.992 to 418.998 shall be paid into the State Treasury and credited to the General Fund. [1983 c.510 Â§29]

_______________



Chapter 419

Chapter 419 (Former Provisions)

Juvenile Court Proceedings; County Juvenile Departments; Local Citizen Review Boards

JUVENILE COURT PROCEEDINGS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

419.002 [Amended by 1961 c.600 §10; renumbered 418.005]

419.004 [Renumbered 418.010]

419.006 [Renumbered 418.015]

419.008 [Renumbered 418.020]

419.010 [1959 c.610 §1; renumbered 418.025]

419.052 [Amended by 1957 c.150 §1; renumbered 418.055 and then 418.035]

419.054 [Renumbered 418.060 and then 418.040]

419.056 [Amended by 1953 c.269 §2; 1955 c.700 §1; subsection (2) of 1959 Replacement Part enacted as 1955 c.700 §2; renumbered 418.065 and then 418.045]

419.058 [Renumbered 418.100]

419.060 [Renumbered 418.105]

419.062 [Renumbered 418.110]

419.064 [Renumbered 418.115]

419.066 [Renumbered 418.120]

419.068 [Renumbered 418.125]

419.070 [Renumbered 418.130]

419.072 [1955 c.329 §1; 1961 c.423 §1; renumbered 418.135]

419.101 [1959 c.432 §66 (enacted in lieu of 419.102 and 419.104); renumbered 418.205]

419.102 [Repealed by 1959 c.432 §65 (419.101 enacted in lieu of 419.102 and 419.104)]

419.104 [Repealed by 1959 c.432 §65 (419.101 enacted in lieu of 419.102 and 419.104)]

419.105 [Renumbered 418.210]

419.106 [Renumbered 418.215]

419.108 [Renumbered 418.220]

419.110 [Renumbered 418.225]

419.112 [Renumbered 418.230]

419.114 [Renumbered 418.235]

419.116 [Renumbered 418.240]

419.118 [Amended by 1957 c.710 §13; 1959 c.432 §67; renumbered 418.245]

419.120 [Renumbered 418.250]

419.122 [Renumbered 418.255]

419.124 [Renumbered 418.260]

419.126 [Amended by 1961 c.171 §3; renumbered 418.265]

419.128 [Renumbered 418.270]

419.130 [Renumbered 418.275]

419.132 [Renumbered 418.280]

419.133 [1959 c.429 §2; renumbered 418.285]

419.134 [Renumbered 418.290]

419.135 [1959 c.429 §6; renumbered 418.295]

419.136 [Renumbered 418.300]

419.138 [Renumbered 418.305]

419.140 [Amended by 1959 c.432 §68; renumbered 418.310]

419.142 [1959 c.429 §5; renumbered 418.315]

419.144 [1959 c.429 §4; renumbered 418.320]

419.152 [Renumbered 418.355]

419.154 [Renumbered 418.360]

419.156 [Renumbered 418.365]

419.158 [Renumbered 418.370]

419.202 [Renumbered 418.405]

419.204 [Amended by 1961 c.316 §4; renumbered 418.410]

419.206 [Renumbered 418.415]

419.208 [Amended by 1955 c.301 §1; 1959 c.368 §1; renumbered 418.420]

419.210 [Renumbered 418.425]

419.212 [Renumbered 418.430]

419.214 [Renumbered 418.435]

419.216 [Renumbered 418.440]

419.218 [Renumbered 418.445]

419.220 [Renumbered 418.450]

419.222 [Renumbered 418.455]

419.224 [Formerly 419.566; renumbered 418.460]

419.252 [Amended by 1961 c.316 §5; renumbered 418.505]

419.254 [Renumbered 418.510]

419.256 [Amended by 1955 c.301 §2; 1959 c.368 §2; renumbered 418.515]

419.258 [Renumbered 418.520]

419.260 [Renumbered 418.525]

419.262 [Renumbered 418.530]

419.302 [Renumbered 418.555]

419.304 [Renumbered 418.560]

419.306 [Renumbered 418.565]

419.308 [Formerly 419.530; renumbered 418.570]

419.352 [Amended by 1959 c.432 §69; renumbered 418.605]

419.354 [Repealed by 1959 c.432 §59]

419.356 [Amended by 1959 c.432 §70; renumbered 418.610]

419.402 [Renumbered 418.625]

419.404 [Renumbered 418.630]

419.406 [Renumbered 418.635]

419.408 [Renumbered 418.640]

419.410 [Renumbered 418.645]

419.452 [Renumbered 418.675]

419.454 [Renumbered 418.680]

419.456 [Renumbered 418.685]

419.472 [1959 c.432 §1; 1979 c.836 §8; 1987 c.809 §4; 1993 c.18 §103; repealed by 1993 c.33 §373]

419.474 [Subsection (1) enacted as 1959 c.432 §3(1); subsection (2) enacted as 1959 c.432 §57; repealed by 1993 c.33 §373]

419.476 [Subsection (1) enacted as 1959 c.432 §2; subsection (3) enacted as 1959 c.432 §3 (2); 1963 c.496 §1; 1971 c.451 §17; 1977 c.525 §6; 1983 c.338 §926; repealed by 1993 c.33 §373]

419.477 [1979 c.288 §2; repealed by 1993 c.33 §373]

419.478 [1959 c.432 §4; repealed by 1993 c.33 §373]

419.479 [1979 c.275 §2; 1983 c.815 §12; repealed by 1993 c.33 §373]

419.480 [1959 c.432 §5; repealed by 1979 c.275 §6]

419.482 [1959 c.432 §6; 1983 c.507 §3; 1985 c.16 §462; repealed by 1993 c.33 §373]

419.484 [1959 c.432 §7; 1969 c.274 §3; 1971 c.151 §1; 1983 c.740 §143; 1983 c.815 §17; repealed by 1993 c.33 §373]

419.486 [1959 c.432 §8; 1969 c.274 §4; 1983 c.815 §18; 1985 c.515 §1; repealed by 1993 c.33 §373]

419.488 [1959 c.432 §9; 1969 c.591 §298; 1979 c.284 §141; 1987 c.606 §7; 1991 c.249 §35; repealed by 1993 c.33 §373]

419.490 [1959 c.432 §10; repealed by 1993 c.33 §373]

419.492 [1959 c.432 §11; repealed by 1993 c.33 §373]

419.494 [1959 c.432 §12; renumbered 419A.295 in 1993]

419.496 [1959 c.432 §13; repealed by 1993 c.33 §373]

419.497 [1991 c.188 §2; repealed by 1993 c.33 §373]

419.498 [1959 c.432 §14; 1973 c.455 §1; 1979 c.583 §1; 1979 c.867 §8; 1981 c.174 §3; 1981 s.s. c.3 §65; 1983 c.369 §4; 1983 c.401 §3; 1983 c.815 §19; 1987 c.606 §8; 1987 c.803 §22; 1987 c.892 §7; 1989 c.171 §49; repealed by 1993 c.33 §373]

419.500 [1959 c.432 §§15, 80; 1965 c.524 §1; 1971 c.31 §1; repealed by 1993 c.33 §373]

419.502 [Repealed by 1959 c.432 §59]

419.503 [Repealed by 1959 c.432 §59]

419.504 [Amended by 1955 c.3 §1; repealed by 1959 c.432 §59]

419.505 [1959 c.432 §16; 1987 c.809 §5; 1993 c.18 §104; repealed by 1993 c.33 §373]

419.506 [Repealed by 1959 c.432 §59]

419.507 [1959 c.432 §17; 1963 c.81 §1; 1965 c.616 §88; 1969 c.679 §1; 1971 c.401 §91; 1971 c.698 §2; 1973 c.495 §1; 1975 c.662 §7; subsection (4) enacted as 1981 c.648 §2; 1983 c.510 §17; 1983 c.815 §5; 1985 c.824 §1; 1987 c.94 §135; 1987 c.320 §158; 1987 c.665 §1a; 1987 c.778 §1; 1987 c.892 §5; 1989 c.171 §50; 1989 c.462 §1; 1989 c.814 §1; 1989 c.844 §3; 1989 c.1075 §4; 1991 c.460 §17; 1991 c.818 §1; subsection (11) enacted as 1991 c.669 §10; repealed by 1993 c.33 §373]

419.508 [Repealed by 1959 c.432 §59]

419.509 [1959 c.432 §18; 1963 c.344 §1; 1969 c.679 §2; 1971 c.105 §1; 1971 c.401 §92; 1971 c.698 §3; 1975 c.718 §3; 1983 c.815 §3; repealed by 1993 c.33 §373]

419.510 [Repealed by 1959 c.432 §59]

419.511 [1959 c.432 §19; 1963 c.344 §2; 1965 c.616 §89; 1969 c.679 §3; 1971 c.401 §93; 1971 c.571 §1; 1973 c.823 §135; 1983 c.815 §4; 1991 c.224 §1; repealed by 1993 c.33 §373]

419.512 [Repealed by 1959 c.432 §59]

419.513 [1959 c.432 §20; 1979 c.343 §5; 1983 c.761 §14; 1985 c.610 §9; 1989 c.519 §5; 1989 c.811 §9; repealed by 1993 c.33 §373]

419.514 [Repealed by 1959 c.432 §59]

419.515 [1959 c.432 §21; 1979 c.284 §142; 1989 c.726 §9; repealed by 1993 c.33 §373]

419.516 [Repealed by 1959 c.432 §59]

419.517 [1959 c.432 §22; repealed by 1993 c.33 §373]

419.518 [Repealed by 1959 c.432 §59]

419.519 [1959 c.432 §23; repealed by 1993 c.33 §373]

419.520 [Repealed by 1959 c.432 §59]

419.521 [1959 c.432 §§24, 25; 1961 c.344 §105; 1973 c.823 §136; repealed by 1993 c.33 §373]

419.522 [Repealed by 1959 c.432 §59]

419.523 [1959 c.432 §26; 1963 c.152 §1; 1973 c.804 §1; 1979 c.744 §21; 1989 c.907 §2; repealed by 1993 c.33 §373]

419.524 [Repealed by 1959 c.432 §59]

419.525 [1959 c.432 §27; 1985 c.820 §1; 1987 c.803 §21; 1989 c.171 §51; repealed by 1993 c.33 §373]

419.526 [Repealed by 1959 c.432 §59]

419.527 [1959 c.432 §28; repealed by 1993 c.33 §373]

419.528 [Repealed by 1959 c.432 §59]

419.529 [1959 c.432 §29; 1963 c.496 §2; repealed by 1993 c.33 §373]

419.530 [Renumbered 419.308 and then 418.570]

419.531 [1959 c.432 §30; 1979 c.275 §3; repealed by 1993 c.33 §373]

419.532 [Repealed by 1959 c.432 §59]

419.533 [1959 c.432 §31; 1971 c.199 §3; subsections (3) and (4) enacted as 1971 c.199 §2; 1975 c.596 §1; 1985 c.631 §1; 1991 c.900 §1; repealed by 1993 c.33 §373]

419.534 [Repealed by 1959 c.432 §59]

419.535 [1959 c.432 §32; 1971 c.199 §4; 1983 c.507 §4; 1985 c.16 §463; repealed by 1993 c.33 §373]

419.536 [Repealed by 1959 c.432 §59]

419.537 [1959 c.432 §33; 1971 c.199 §5; 1983 c.507 §5; 1985 c.16 §464; repealed by 1993 c.33 §373]

419.538 [Repealed by 1959 c.432 §59]

419.539 [1959 c.432 §34; 1971 c.199 §6; 1983 c.507 §6; 1985 c.16 §465; repealed by 1993 c.33 §373]

419.540 [Repealed by 1959 c.432 §59]

419.541 [1959 c.432 §35; 1971 c.199 §7; 1983 c.507 §7; repealed by 1993 c.33 §373]

419.542 [Amended by 1957 c.414 §1; repealed by 1959 c.432 §59]

419.543 [1959 c.432 §36; repealed by 1993 c.33 §373]

419.544 [Repealed by 1959 c.432 §59]

419.545 [1959 c.432 §37; repealed by 1979 c.275 §6]

419.546 [Repealed by 1959 c.432 §59]

419.547 [1959 c.432 §38; 1979 c.275 §4; repealed by 1993 c.33 §373]

419.548 [Repealed by 1959 c.432 §59]

419.549 [1959 c.432 §39; repealed by 1993 c.33 §373]

419.550 [Repealed by 1957 c.413 §2]

419.551 [1957 c.413 §1; repealed by 1959 c.432 §59]

419.552 [Repealed by 1959 c.432 §59]

419.553 [1959 c.432 §40; repealed by 1993 c.33 §373]

419.554 [Repealed by 1955 c.491 §9]

419.555 [1959 c.432 §41; repealed by 1979 c.275 §6]

419.556 [Repealed by 1955 c.491 §9]

419.557 [1959 c.432 §42; 1965 c.151 §1; 1979 c.275 §5; repealed by 1993 c.33 §373]

419.558 [Repealed by 1959 c.432 §59]

419.559 [1959 c.432 §43; 1963 c.82 §1; 1989 c.445 §1; repealed by 1993 c.33 §373]

419.560 [Repealed by 1955 c.491 §9]

419.561 [1959 c.432 §44; 1969 c.198 §80; 1973 c.649 §1; 1979 c.588 §3; 1983 c.815 §14; 1991 c.210 §1; repealed by 1993 c.33 §373]

419.562 [Repealed by 1959 c.432 §59]

419.563 [1959 c.432 §45; 1969 c.409 §1; 1977 c.335 §1; 1979 c.867 §9; 1985 c.502 §24; repealed by 1993 c.33 §373]

419.564 [Repealed by 1959 c.432 §59]

419.565 [1957 c.276 §1; repealed by 1959 c.652 §24]

419.566 [Amended by 1959 c.432 §71; renumbered 419.224 and then 418.460]

419.567 [1959 c.432 §46; subsection (4) enacted as 1969 c.274 §2; 1971 c.24 §1; 1979 c.836 §13; 1981 c.524 §1; 1991 c.666 §1; repealed by 1993 c.33 §373]

419.568 [Renumbered 419.618]

419.569 [1959 c.432 §47; 1971 c.401 §94; 1985 c.618 §1; repealed by 1993 c.33 §373]

419.570 [Repealed by 1959 c.432 §59]

419.571 [1959 c.432 §48; repealed by 1993 c.33 §373]

419.572 [Repealed by 1959 c.432 §59]

419.573 [1959 c.432 §49; 1985 c.618 §2; repealed by 1993 c.33 §373]

419.574 [Repealed by 1959 c.432 §59]

419.575 [1959 c.432 §50; 1975 c.718 §1; 1979 c.338 §1; 1981 c.648 §3; 1985 c.500 §13; 1985 c.618 §3a; 1985 c.631 §4; 1989 c.1033 §2; repealed by 1993 c.33 §373]

419.576 [1979 c.502 §2; 1981 c.777 §1; 1983 c.815 §6; 1987 c.809 §6; 1993 c.18 §105; repealed by 1993 c.33 §373]

419.577 [1959 c.432 §51; 1969 c.274 §5; 1975 c.718 §2; 1981 c.887 §1; 1983 c.815 §15; 1985 c.618 §§4, 4a; 1987 c.892 §6; 1989 c.1033 §3; repealed by 1993 c.33 §373]

419.578 [1979 c.588 §2; repealed by 1993 c.33 §373]

419.579 [1959 c.432 §52; 1985 c.618 §8; 1989 c.1033 §4; repealed by 1993 c.33 §373]

419.580 [1983 c.815 §11; repealed by 1993 c.33 §373]

419.581 [1959 c.432 §53; 1969 c.274 §6; 1981 s.s. c.3 §4; repealed by 1993 c.33 §373]

419.582 [1983 c.815 §16; subsections (1) and (2) enacted by 1987 c.665 §2; 1989 c.844 §4; repealed by 1993 c.33 §373]

419.583 [1959 c.432 §54; repealed by 1993 c.33 §373]

419.584 [1977 c.577 §1; 1983 c.815 §1; 1989 c.464 §1; repealed by 1993 c.33 §373]

419.585 [1959 c.432 §55; 1969 c.679 §4; 1971 c.401 §95; 1973 c.453 §1; repealed by 1977 c.577 §2]

419.586 [1971 c.226 §2; repealed by 1975 c.680 §13]

419.587 [1959 c.432 §56; 1975 c.795 §4; 1979 c.250 §1; repealed by 1993 c.33 §373]

419.588 [1991 c.898 §12; repealed by 1993 c.33 §373]

419.590 [1973 c.202 §3; repealed by 1993 c.33 §373]

419.591 [1973 c.202 §1; repealed by 1993 c.33 §373]

419.593 [1979 c.836 §10; 1989 c.224 §84; repealed by 1993 c.33 §373]

419.595 [1979 c.836 §11; 1989 c.224 §85; repealed by 1993 c.33 §373]

419.597 [1979 c.836 §12; 1983 c.294 §2; repealed by 1993 c.33 §373]

419.598 [1985 c.612 §3; 1987 c.892 §1; repealed by 1989 c.1033 §8]

419.599 [1985 c.618 §7; repealed by 1989 c.1033 §8]

419.600 [1985 c.618 §6; 1987 c.892 §2; repealed by 1989 c.1033 §8]

419.601 [1989 c.1033 §1; repealed by 1993 c.33 §373]

419.602 [1955 c.491 §1; repealed by 1993 c.33 §373]

419.604 [1955 c.491 §2; 1963 c.186 §1; 1987 c.779 §1; repealed by 1993 c.33 §373]

419.606 [1955 c.491 §3; repealed by 1993 c.33 §373]

419.608 [1955 c.491 §4; repealed by 1993 c.33 §373]

419.609 [1989 c.1033 §6; repealed by 1993 c.33 §373]

419.610 [1955 c.491 §5; repealed by 1993 c.33 §373]

419.612 [1955 c.491 §7; 1981 c.869 §8; repealed by 1993 c.33 §373]

419.613 [1989 c.1033 §7; repealed by 1993 c.33 §373]

419.614 [1955 c.491 §8; 1985 c.500 §9; repealed by 1993 c.33 §373]

419.616 [1955 c.491 §6; 1987 c.779 §2; repealed by 1993 c.33 §373]

419.618 [Formerly 419.568; 1963 c.519 §37; repealed by 1993 c.33 §373]

419.630 [1979 c.339 §1; repealed by 1993 c.33 §373]

419.635 [1979 c.339 §2; 1983 c.815 §20; repealed by 1993 c.33 §373]

419.640 [1979 c.339 §3; 1983 c.815 §21; 1991 c.460 §18; 1991 c.818 §2; repealed by 1993 c.33 §373]

419.645 [1979 c.339 §4; 1983 c.815 §22; repealed by 1993 c.33 §373]

419.650 [1979 c.339 §5; 1983 c.815 §23; repealed by 1993 c.33 §373]

419.655 [1979 c.339 §6; repealed by 1993 c.33 §373]

419.710 [1953 c.576 §1; 1973 c.827 §37; 1977 c.525 §7; repealed by 1993 c.33 §373]

419.720 [1953 c.576 §2; repealed by 1993 c.33 §373]

419.730 [1953 c.576 §3; repealed by 1963 c.356 §3]

419.740 [1953 c.576 §4; repealed by 1993 c.33 §373]

419.750 [1963 c.356 §1; repealed by 1993 c.33 §373]

419.760 [1963 c.356 §2; repealed by 1993 c.33 §373]

419.770 [1985 c.721 §§5,8; 1987 c.809 §3a; 1989 c.294 §3; repealed by 1993 c.33 §373]

419.772 [1985 c.721 §4; 1989 c.294 §1; repealed by 1993 c.33 §373]

419.774 [1989 c.294 §2; repealed by 1993 c.33 §373]

419.776 [1985 c.721 §6; 1989 c.294 §4; repealed by 1993 c.33 §373]

419.778 [1985 c.721 §9; repealed by 1993 c.33 §373]

419.780 [1985 c.721 §11; 1987 c.809 §1; 1989 c.294 §5; repealed by 1993 c.33 §373]

419.782 [1985 c.721 §10; repealed by 1993 c.33 §373]

419.784 [1985 c.721 §12; 1987 c.809 §2; 1989 c.294 §6; repealed by 1993 c.33 §373]

419.786 [1985 c.721 §14; repealed by 1993 c.33 §373]

419.788 [1985 c.721 §13; repealed by 1993 c.33 §373]

419.790 [1985 c.721 §15; 1987 c.809 §3; 1989 c.294 §7; repealed by 1993 c.33 §373]

419.792 [1985 c.721 §16; repealed by 1993 c.33 §373]

419.794 [1985 c.721 §17a; repealed by 1993 c.33 §373]

419.800 [1975 c.680 §2; 1977 c.558 §1; 1979 c.841 §1; 1983 c.820 §1; 1989 c.774 §2; 1991 c.386 §12; 1991 c.669 §11; 1991 c.681 §1; 1991 c.830 §7; repealed by 1993 c.33 §373]

419.802 [1983 c.820 §5; repealed by 1993 c.33 §373]

419.804 [1983 c.820 §6; repealed by 1993 c.33 §373]

419.805 [1975 c.680 §3; 1979 c.841 §2; 1983 c.820 §2; 1991 c.681 §2; repealed by 1993 c.33 §373]

419.810 [1975 c.680 §4; 1979 c.841 §3; 1983 c.820 §3; 1991 c.681 §3; repealed by 1993 c.33 §373]

419.815 [1975 c.680 §5; 1979 c.841 §4; repealed by 1993 c.33 §373]

419.817 [1983 c.820 §7; repealed by 1993 c.33 §373]

419.820 [1975 c.680 §7; 1983 c.820 §8; repealed by 1993 c.33 §373]

419.823 [1983 c.820 §9; repealed by 1993 c.33 §373]

419.825 [1975 c.680 §8; repealed by 1983 c.820 §18]

419.827 [1983 c.820 §10; repealed by 1993 c.33 §373]

419.830 [1975 c.680 §9; 1983 c.820 §11; repealed by 1993 c.33 §373]

419.835 [1975 c.680 §10; 1983 c.820 §12; repealed by 1993 c.33 §373]

419.837 [1983 c.820 §15; repealed by 1993 c.33 §373]

419.838 [1983 c.820 §14; repealed by 1993 c.33 §373]

419.839 [1983 c.820 §13; repealed by 1993 c.33 §373]

419.840 [1975 c.680 §12; 1981 c.897 §50; repealed by 1981 c.820 §18]

419.990 [Subsection (4) of 1959 Replacement Part enacted as 1953 c.576 §2(2); 1959 c.432 §72; subsections (1), (2) and (3) of 1959 Replacement Part renumbered as part of ORS 418.990; subsection (2) enacted as 1975 c.680 §11; repealed by 1993 c.33 §373]

_______________



Chapter 419a

Chapter 419A Â Juvenile Code: General Provisions and Definitions

2005 EDITION

JUVENILE CODE: GENERAL PROVISIONS AND DEFINITIONS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

419A.004Â  Definitions

COUNTY JUVENILE DEPARTMENT

419A.010Â  Appointment of counselors and director

419A.012Â  Duties of director or counselor

419A.014Â  Reports by juvenile department

419A.015Â  Reports to school districts concerning youth offenders on probation

419A.016Â  Powers of director or counselor

419A.018Â  Juvenile department is county agency

419A.020Â  County responsibility for expenses of juvenile department

419A.022Â  Responsibility of counties over 400,000 population

COURT SERVICES

419A.045Â  Policy

419A.046Â  Definition for ORS 419A.046 to 419A.048

419A.047Â  Financial aid to counties for court services

419A.048Â  Court to comply with fiscal reporting procedures

DETENTION AND SHELTER FACILITIES

419A.050Â  Authority to acquire, equip and maintain detention and shelter facilities

419A.052Â  Specifications of facilities

419A.055Â  Examination of facilities; capacity limits

419A.057Â  Payment of maintenance expenses; admission of youth offenders

419A.059Â  Designation of detention and shelter facilities

419A.061Â  Inspection of detention facilities

419A.063Â  Requirements for detention facilities

LOCAL CITIZEN REVIEW BOARDS

419A.090Â  Local citizen review boards

419A.092Â  Membership; training

419A.094Â  Additional boards; creation

419A.096Â  Duties of Judicial Department in administering boards

419A.098Â  Rules

419A.100Â  Confidentiality of information; penalty

419A.102Â  Access to confidential information by boards; procedure

419A.104Â  Report on children and wards in substitute care

419A.106Â  Review of cases generally

419A.107Â  Review of cases of youth offenders

419A.108Â  Procedure for conflicts of interest

419A.109Â  Review of cases of children for whom guardian has been appointed; rules

419A.110Â  Immunity of participants in case review

419A.112Â  Disclosure of information to participants in case review; confidentiality

419A.114Â  When presence of agency personnel at board hearings required

419A.116Â  Findings and recommendations; judicial review

419A.118Â  Records; disclosure of findings and recommendations

419A.120Â  Court use of findings and recommendations

419A.122Â  Use of findings and recommendations by Department of Human Services

419A.124Â  Policy and procedure recommendations

419A.128Â  State Citizen Review Board Operating Account

JUVENILE COURT REFEREES

419A.150Â  Appointment; qualifications; hearings; orders; rehearings

COURT APPOINTED SPECIAL ADVOCATES

419A.170Â  Appointment; duties; immunity; access to information; CASA Fund; rules

CONTEMPT

419A.180Â  Power of court to enforce orders by contempt order

FORMER JEOPARDY

419A.190Â  Effect of adjudicatory hearing or admission

APPEALS

419A.200Â  Who may appeal; time limitations; procedure; effect of filing appeal

419A.205Â  Judgments described

419A.208Â  Orders subject to appeal by state; effect of appeal of preadjudicatory order

419A.211Â  Appointment of counsel

FINGERPRINTING AND PHOTOGRAPHING

419A.250Â  Authority; segregation of records; access; when records may be kept with those of adults; destruction of records; missing children

RECORDS

419A.253Â  When information in report or material considered by court must be identified in record

419A.255Â  Maintenance; disclosure; providing transcript; exceptions to confidentiality

419A.256Â  When transcript of proceeding is part of record of case; disclosure

419A.257Â  Disclosure to district attorney and other state and county entities

419A.260Â  Expunction; definitions

419A.262Â  Expunction proceeding; effect of expunction; confidentiality; penalties

MISCELLANEOUS

419A.300Â  Reports to school districts concerning young persons on conditional release

Â Â Â Â Â

Â Â Â Â Â  419A.002 [1993 c.33 Â§1; 1993 c.546 Â§1; 1997 c.873 Â§1; repealed by 2003 c.396 Â§143]

GENERAL PROVISIONS

Â Â Â Â Â  419A.004 Definitions. As used in this chapter and ORS chapters 419B and 419C, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCASA Volunteer ProgramÂ means a program approved or sanctioned by the juvenile court to recruit, train and supervise volunteer persons to serve as court appointed special advocates.

Â Â Â Â Â  (2) ÂChild care centerÂ means a residential facility for wards or youth offenders that is licensed under the provisions of ORS 418.240.

Â Â Â Â Â  (3) ÂCommunity serviceÂ has the meaning given that term in ORS 137.126.

Â Â Â Â Â  (4) ÂConflict of interestÂ means a person appointed to a local citizen review board who has a personal or pecuniary interest in a case being reviewed by that board.

Â Â Â Â Â  (5) ÂCounselorÂ means a juvenile department counselor or a county juvenile probation officer.

Â Â Â Â Â  (6) ÂCourtÂ means the juvenile court.

Â Â Â Â Â  (7) ÂCourt appointed special advocateÂ or ÂCASAÂ means a person appointed by the court pursuant to a CASA Volunteer Program to act as special advocate pursuant to ORS 419A.170.

Â Â Â Â Â  (8) ÂCourt facilityÂ has the meaning given that term in ORS 166.360.

Â Â Â Â Â  (9) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (10) ÂDetentionÂ or Âdetention facilityÂ means a facility established under ORS 419A.010 to 419A.020 and 419A.050 to 419A.063 for the detention of children, wards, youths or youth offenders pursuant to a judicial commitment or order.

Â Â Â Â Â  (11) ÂDirectorÂ means the director of a juvenile department established under ORS 419A.010 to 419A.020 and 419A.050 to 419A.063.

Â Â Â Â Â  (12) ÂGuardianÂ means guardian of the person and not guardian of the estate.

Â Â Â Â Â  (13) ÂIndian childÂ means any unmarried person less than 18 years of age who is:

Â Â Â Â Â  (a) A member of an Indian tribe; or

Â Â Â Â Â  (b) Eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe.

Â Â Â Â Â  (14) ÂJuvenile courtÂ means the court having jurisdiction of juvenile matters in the several counties of this state.

Â Â Â Â Â  (15) ÂLocal citizen review boardÂ means the board specified by ORS 419A.090 and 419A.092.

Â Â Â Â Â  (16) ÂParentÂ means the biological or adoptive mother and the legal father of the child, ward, youth or youth offender. As used in this subsection, Âlegal fatherÂ means:

Â Â Â Â Â  (a) A man who has adopted the child, ward, youth or youth offender or whose paternity has been established or declared under ORS 109.070 or 416.400 to 416.465 or by a juvenile court; and

Â Â Â Â Â  (b) In cases in which the Indian Child Welfare Act applies, a man who is a father under applicable tribal law.

Â Â Â Â Â  (17) ÂPermanent foster careÂ means an out-of-home placement in which there is a long-term contractual foster care agreement between the foster parents and the department that is approved by the juvenile court and in which the foster parents commit to raise a ward in substitute care or youth offender until the age of majority.

Â Â Â Â Â  (18) ÂPlanned permanent living arrangementÂ means an out-of-home placement other than by adoption, placement with a relative or placement with a legal guardian that is consistent with the case plan and in the best interests of the ward.

Â Â Â Â Â  (19) ÂPublic buildingÂ has the meaning given that term in ORS 166.360.

Â Â Â Â Â  (20) ÂReasonable timeÂ means a period of time that is reasonable given a child or wardÂs emotional and developmental needs and ability to form and maintain lasting attachments.

Â Â Â Â Â  (21) ÂRecordsÂ means any information in written form, pictures, photographs, charts, graphs, recordings or documents pertaining to a case.

Â Â Â Â Â  (22) ÂResidesÂ or Âresidence,Â when used in reference to the residence of a child, ward, youth or youth offender, means the place where the child, ward, youth or youth offender is actually living or the jurisdiction in which wardship or jurisdiction has been established.

Â Â Â Â Â  (23) ÂRestitutionÂ has the meaning given that term in ORS 137.103.

Â Â Â Â Â  (24) ÂSerious physical injuryÂ means:

Â Â Â Â Â  (a) A serious physical injury as defined in ORS 161.015; or

Â Â Â Â Â  (b) A physical injury that:

Â Â Â Â Â  (A) Has a permanent or protracted significant effect on a childÂs daily activities;

Â Â Â Â Â  (B) Results in substantial and recurring pain; or

Â Â Â Â Â  (C) In the case of a child under 10 years of age, is a broken bone.

Â Â Â Â Â  (25) ÂShelter careÂ means a home or other facility suitable for the safekeeping of a child, ward, youth or youth offender who is taken into temporary custody pending investigation and disposition.

Â Â Â Â Â  (26) ÂShort-term detention facilityÂ means a facility established under ORS 419A.050 (3) for holding children, youths and youth offenders pending further placement.

Â Â Â Â Â  (27) ÂSubstitute careÂ means an out-of-home placement directly supervised by the department or other agency, including placement in a foster family home, group home or other child caring institution or facility. ÂSubstitute careÂ does not include care in:

Â Â Â Â Â  (a) A detention facility, forestry camp or youth correction facility;

Â Â Â Â Â  (b) A family home that the court has approved as a wardÂs permanent placement, when a private child caring agency has been appointed guardian of the ward and when the wardÂs care is entirely privately financed; or

Â Â Â Â Â  (c) In-home placement subject to conditions or limitations.

Â Â Â Â Â  (28) ÂSurrogateÂ means a person appointed by the court to protect the right of the child, ward, youth or youth offender to receive procedural safeguards with respect to the provision of free appropriate public education.

Â Â Â Â Â  (29) ÂTribal courtÂ means a court with jurisdiction over child custody proceedings and that is either a Court of Indian Offenses, a court established and operated under the code of custom of an Indian tribe or any other administrative body of a tribe that is vested with authority over child custody proceedings.

Â Â Â Â Â  (30) ÂWardÂ means a person within the jurisdiction of the juvenile court under ORS 419B.100.

Â Â Â Â Â  (31) ÂYouthÂ means a person under 18 years of age who is alleged to have committed an act that is a violation, or, if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city.

Â Â Â Â Â  (32) ÂYouth care centerÂ has the meaning given that term in ORS 420.855.

Â Â Â Â Â  (33) ÂYouth offenderÂ means a person who has been found to be within the jurisdiction of the juvenile court under ORS 419C.005 for an act committed when the person was under 18 years of age. [1993 c.33 Â§2; 1993 c.546 Â§2; 1995 c.422 Â§65; 1997 c.130 Â§11; 1997 c.696 Â§2; 1997 c.873 Â§4; 1999 c.59 Â§116; 1999 c.109 Â§3; 1999 c.577 Â§11; 1999 c.859 Â§6; 1999 c.1095 Â§17; 2001 c.485 Â§3; 2001 c.900 Â§122; 2001 c.904 Â§12; 2001 c.910 Â§2; 2003 c.396 Â§1; 2003 c.576 Â§446; 2005 c.160 Â§1; 2005 c.517 Â§2]

Â Â Â Â Â  Note: The amendments to 419A.004 by section 1, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419A.004. As used in this chapter and ORS chapters 419B and 419C, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCASA Volunteer ProgramÂ means a program approved or sanctioned by the juvenile court to recruit, train and supervise volunteer persons to serve as court appointed special advocates.

Â Â Â Â Â  (2) ÂChild care centerÂ means a residential facility for wards or youth offenders that is licensed under the provisions of ORS 418.240.

Â Â Â Â Â  (3) ÂCommunity serviceÂ has the meaning given that term in ORS 137.126.

Â Â Â Â Â  (4) ÂConflict of interestÂ means a person appointed to a local citizen review board who has a personal or pecuniary interest in a case being reviewed by that board.

Â Â Â Â Â  (5) ÂCounselorÂ means a juvenile department counselor or a county juvenile probation officer.

Â Â Â Â Â  (6) ÂCourtÂ means the juvenile court.

Â Â Â Â Â  (7) ÂCourt appointed special advocateÂ or ÂCASAÂ means a person appointed by the court pursuant to a CASA Volunteer Program to act as special advocate pursuant to ORS 419A.170.

Â Â Â Â Â  (8) ÂCourt facilityÂ has the meaning given that term in ORS 166.360.

Â Â Â Â Â  (9) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (10) ÂDetentionÂ or Âdetention facilityÂ means a facility established under ORS 419A.010 to 419A.020 and 419A.050 to 419A.063 for the detention of children, wards, youths or youth offenders pursuant to a judicial commitment or order.

Â Â Â Â Â  (11) ÂDirectorÂ means the director of a juvenile department established under ORS 419A.010 to 419A.020 and 419A.050 to 419A.063.

Â Â Â Â Â  (12) ÂGuardianÂ means guardian of the person and not guardian of the estate.

Â Â Â Â Â  (13) ÂIndian childÂ means any unmarried person less than 18 years of age who is:

Â Â Â Â Â  (a) A member of an Indian tribe; or

Â Â Â Â Â  (b) Eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe.

Â Â Â Â Â  (14) ÂJuvenile courtÂ means the court having jurisdiction of juvenile matters in the several counties of this state.

Â Â Â Â Â  (15) ÂLocal citizen review boardÂ means the board specified by ORS 419A.090 and 419A.092.

Â Â Â Â Â  (16) ÂParentÂ means the biological or adoptive mother and the legal father of the child, ward, youth or youth offender. As used in this subsection, Âlegal fatherÂ means:

Â Â Â Â Â  (a) A man who has adopted the child, ward, youth or youth offender or whose paternity has been established or declared under ORS 109.070 or 416.400 to 416.465 or by a juvenile court; and

Â Â Â Â Â  (b) In cases in which the Indian Child Welfare Act applies, a man who is a father under applicable tribal law.

Â Â Â Â Â  (17) ÂPermanent foster careÂ means an out-of-home placement in which there is a long-term contractual foster care agreement between the foster parents and the department that is approved by the juvenile court and in which the foster parents commit to raise a ward in substitute care or youth offender until the age of majority.

Â Â Â Â Â  (18) ÂPlanned permanent living arrangementÂ means an out-of-home placement other than by adoption, placement with a relative or placement with a legal guardian that is consistent with the case plan and in the best interests of the ward.

Â Â Â Â Â  (19) ÂPublic buildingÂ has the meaning given that term in ORS 166.360.

Â Â Â Â Â  (20) ÂReasonable timeÂ means a period of time that is reasonable given a child or wardÂs emotional and developmental needs and ability to form and maintain lasting attachments.

Â Â Â Â Â  (21) ÂRecordsÂ means any information in written form, pictures, photographs, charts, graphs, recordings or documents pertaining to a case.

Â Â Â Â Â  (22) ÂResidesÂ or Âresidence,Â when used in reference to the residence of a child, ward, youth or youth offender, means the place where the child, ward, youth or youth offender is actually living or the jurisdiction in which wardship or jurisdiction has been established.

Â Â Â Â Â  (23) ÂRestitutionÂ has the meaning given that term in ORS 137.103.

Â Â Â Â Â  (24) ÂSerious physical injuryÂ means:

Â Â Â Â Â  (a) A serious physical injury as defined in ORS 161.015; or

Â Â Â Â Â  (b) A physical injury that:

Â Â Â Â Â  (A) Has a permanent or protracted significant effect on a childÂs daily activities;

Â Â Â Â Â  (B) Results in substantial and recurring pain; or

Â Â Â Â Â  (C) In the case of a child under 10 years of age, is a broken bone.

Â Â Â Â Â  (25) ÂShelter careÂ means a home or other facility suitable for the safekeeping of a child, ward, youth or youth offender who is taken into temporary custody pending investigation and disposition.

Â Â Â Â Â  (26) ÂShort-term detention facilityÂ means a facility established under ORS 419A.050 (3) for holding children, youths and youth offenders pending further placement.

Â Â Â Â Â  (27) ÂSubstitute careÂ means an out-of-home placement directly supervised by the department or other agency, including placement in a foster family home, group home or other child caring institution or facility. ÂSubstitute careÂ does not include care in:

Â Â Â Â Â  (a) A detention facility, forestry camp or youth correction facility;

Â Â Â Â Â  (b) A family home that the court has approved as a wardÂs permanent placement, when a private child caring agency has been appointed guardian of the ward and when the wardÂs care is entirely privately financed; or

Â Â Â Â Â  (c) In-home placement subject to conditions or limitations.

Â Â Â Â Â  (28) ÂSurrogateÂ means a person appointed by the court to protect the right of the child, ward, youth or youth offender to receive procedural safeguards with respect to the provision of free appropriate public education.

Â Â Â Â Â  (29) ÂTribal courtÂ means a court with jurisdiction over child custody proceedings and that is either a Court of Indian Offenses, a court established and operated under the code of custom of an Indian tribe or any other administrative body of a tribe that is vested with authority over child custody proceedings.

Â Â Â Â Â  (30) ÂWardÂ means a person within the jurisdiction of the juvenile court under ORS 419B.100.

Â Â Â Â Â  (31) ÂYoung personÂ means a person who has been found responsible except for insanity under ORS 419C.411 and placed under the jurisdiction of the Psychiatric Security Review Board.

Â Â Â Â Â  (32) ÂYouthÂ means a person under 18 years of age who is alleged to have committed an act that is a violation, or, if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city.

Â Â Â Â Â  (33) ÂYouth care centerÂ has the meaning given that term in ORS 420.855.

Â Â Â Â Â  (34) ÂYouth offenderÂ means a person who has been found to be within the jurisdiction of the juvenile court under ORS 419C.005 for an act committed when the person was under 18 years of age.

COUNTY JUVENILE DEPARTMENT

Â Â Â Â Â  419A.010 Appointment of counselors and director. (1)(a) Subject to paragraph (b) of this subsection, the governing body of any county, after consultation with the judges of the juvenile court in that county, shall appoint or designate one or more persons of good moral character as counselors of the juvenile department of the county, to serve at the pleasure of and at a salary designated by the governing body of the county.

Â Â Â Â Â  (b) The governing bodies of two or more contiguous counties may, pursuant to an agreement between the counties concerned, and after consultation with the judges of the juvenile courts in those counties, jointly appoint one or more persons of good moral character as counselors of the juvenile departments of the counties, to serve at the pleasure of and at a salary designated by the governing bodies of the counties concerned.

Â Â Â Â Â  (c) When more than one person is appointed under this subsection, the appointing authority may designate one as director of the juvenile department or departments and the others to serve as juvenile counselors or staff members.

Â Â Â Â Â  (d) Additional qualifications for a person appointed director of a juvenile department of a county under this subsection may be established by the governing body of a county, subject to the approval of such qualifications by the judge of the juvenile court in that county.

Â Â Â Â Â  (e) When the chairperson of the governing body of the county is also the judge of the juvenile court under ORS 5.020, only the judge shall make the decisions described in this subsection.

Â Â Â Â Â  (2) The director shall be the administrator of the juvenile department or departments for the county or counties, including any juvenile detention facilities maintained by the county or by the counties jointly, and the supervisor of the staff of the juvenile department or departments and detention facilities, subject to the direction of the appointing authority. [1993 c.33 Â§4; 1993 c.546 Â§3]

Â Â Â Â Â  419A.012 Duties of director or counselor. The director of a juvenile department or one of the counselors shall:

Â Â Â Â Â  (1) Make or cause to be made an investigation of every child, ward, youth or youth offender brought before the court and report fully thereon to the court.

Â Â Â Â Â  (2) Be present in court to represent the interests of the child, ward, youth or youth offender when the case is heard.

Â Â Â Â Â  (3) Furnish such information and assistance as the court requires.

Â Â Â Â Â  (4) Take charge of any child, ward, youth or youth offender before and after the hearing as may be directed by the court. [1993 c.33 Â§5; 2003 c.396 Â§2]

Â Â Â Â Â  419A.014 Reports by juvenile department. The juvenile department of a county shall report annually to the Oregon Criminal Justice Commission the frequency with which runaway children held under ORS 419C.156, youths and youth offenders are held in preadjudicative detention and the duration of the detention. [1993 c.33 Â§6; 2001 c.904 Â§2; 2001 c.905 Â§3; 2003 c.396 Â§3]

Â Â Â Â Â  419A.015 Reports to school districts concerning youth offenders on probation. (1)(a) Once each month, a county juvenile department shall provide to each school district in the county a list of all youth offenders enrolled in a school in the school district who are on probation by order of the juvenile court in the county. The department shall include in the list the name and business telephone number of the juvenile counselor assigned to each case.

Â Â Â Â Â  (b) When a youth offender who is on probation transfers from one school district to a different school district, the juvenile counselor assigned to the case shall notify the superintendent of the school district to which the youth offender has transferred of the youth offenderÂs probation status. The juvenile counselor shall make the notification no later than 72 hours after the juvenile counselor knows of the transfer.

Â Â Â Â Â  (2) Upon request by the school district, the juvenile department shall provide additional information, including the offense that brought the youth offender within the jurisdiction of the juvenile court and such other information that is subject to disclosure under ORS 419A.255 (5).

Â Â Â Â Â  (3) In addition to the general notification required by subsection (1) of this section, the juvenile department:

Â Â Â Â Â  (a) Shall notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a firearm or delivery of a controlled substance.

Â Â Â Â Â  (b) May notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a violation of ORS 163.355 to 163.445 or 163.465 or any other offense if the juvenile department believes the youth offender represents a risk to other students or school staff.

Â Â Â Â Â  (4) When a school district receives notice under this section, the school district may disclose the information only to those school employees the district determines need the information in order to safeguard the safety and security of the school, students and staff. A person to whom personally identifiable information is disclosed under this subsection may not disclose the information to another person except to carry out the provisions of this subsection.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 192.490, a juvenile department, school district or anyone employed or acting on behalf of a juvenile department or school district who sends or receives records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1997 c.765 Â§2; 1999 c.620 Â§9; 1999 c.963 Â§1a; 2005 c.517 Â§3]

Note: 419A.015 was added to and made a part of ORS chapter 419A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419A.016 Powers of director or counselor. Any director or counselor has the power of a peace officer as to any child, ward, youth or youth offender committed to the care of the director or counselor. Any director or counselor may, in the discretion of the director or counselor and at any time, bring a child, ward, youth or youth offender committed to the custody and care by the juvenile court before the court for any further action the court considers advisable. [1993 c.33 Â§7; 2003 c.396 Â§4]

Â Â Â Â Â  419A.018 Juvenile department is county agency. Except as provided in ORS 419A.010, the juvenile department of a county is and shall be considered a county agency for all purposes. [1993 c.33 Â§15]

Â Â Â Â Â  419A.020 County responsibility for expenses of juvenile department. (1) The cost of maintaining a juvenile department and all expenditures incidental thereto, including traveling expenses, and necessarily incurred in supplying the immediate necessities of children, wards, youths or youth offenders while committed to the charge of a director or counselor, and all salaries for the personnel of a juvenile department and of any detention facilities maintained in the county, are payable upon the order of the board of county commissioners or county court of the county from county funds budgeted and levied for that purpose in any manner provided by law.

Â Â Â Â Â  (2) When two or more counties have counselors appointed to serve the counties jointly, each county shall provide funds to pay its share of the costs and expenses of the employment of counselors and maintaining juvenile departments. The method of determining the portion of such costs and expenses each county is to bear must be provided in the agreement made between the counties under ORS 419A.010 (1)(b). [1993 c.33 Â§16; 2003 c.396 Â§5]

Â Â Â Â Â  419A.022 Responsibility of counties over 400,000 population. The board of county commissioners or county court of counties having more than 400,000 inhabitants, according to the latest federal decennial census, shall provide proper accommodations for detention rooms and hospital wards, as may be necessary for the care, custody and discipline of children, wards, youths or youth offenders. The expense of the same shall be audited and paid in the same manner as other bills in such county are audited and paid. [1993 c.33 Â§17; 2003 c.396 Â§6]

Â Â Â Â Â  419A.044 [Formerly 423.310; repealed by 2001 c.904 Â§9 and 2001 c.905 Â§11]

COURT SERVICES

Â Â Â Â Â  419A.045 Policy. It is declared to be the legislative policy of the State of Oregon to recognize county juvenile courts and departments as a basic foundation for the provision of services to children, wards, youths, youth offenders and their families and, with the limited amount of funds available, to assist counties in financing certain juvenile court-related services on a continuing basis. The purpose of ORS 419A.045 to 419A.048 is to provide basic grants to juvenile departments to assist them in the administration of court services as defined in ORS 3.250. [Formerly 423.315; 2003 c.396 Â§7]

Â Â Â Â Â  419A.046 Definition for ORS 419A.046 to 419A.048. As used in ORS 419A.046 to 419A.048, Âstate contributionÂ means the amount of money to which each county is entitled from the funds appropriated for the purposes of carrying out the provisions of ORS 419A.046 to 419A.048. [Formerly 423.330]

Â Â Â Â Â  419A.047 Financial aid to counties for court services. (1) The state shall provide financial assistance to the counties for the implementation of local coordinated comprehensive plans from funds appropriated for that purpose for court services, as defined in ORS 3.250.

Â Â Â Â Â  (2) The Oregon Youth Authority shall determine each countyÂs estimated percentage share of the amount to be appropriated for the purposes of this section. Such determination must be based upon each countyÂs respective share of residents under the age of 18.

Â Â Â Â Â  (3) The numbers of residents under the age of 18 for each county must be certified to the Oregon Youth Authority by January 1 of each odd-numbered year by the Center for Population Research and Census. [Formerly 423.340; 2001 c.904 Â§3; 2001 c.905 Â§4; 2003 c.396 Â§8]

Â Â Â Â Â  419A.048 Court to comply with fiscal reporting procedures. Any court with juvenile court jurisdiction that receives financial assistance under ORS 419A.045 to 419A.048 shall comply with fiscal reporting procedures developed and approved by the Oregon Youth Authority. [Formerly 423.350; 2001 c.904 Â§4; 2001 c.905 Â§5]

DETENTION AND SHELTER FACILITIES

Â Â Â Â Â  419A.050 Authority to acquire, equip and maintain detention and shelter facilities. (1) Any county may acquire in any lawful manner, equip and maintain within the county suitable facilities for the shelter or detention of children, wards, youths and youth offenders confined pursuant to a judicial commitment or order pending final adjudication of the case by the juvenile court.

Â Â Â Â Â  (2) When two or more counties have entered into an agreement under ORS 419A.010, the counties jointly may acquire in any lawful manner, equip and maintain, at a suitable site or sites in the counties, facilities suitable for the shelter or detention of children, wards, youths and youth offenders confined pursuant to judicial commitment or order pending final adjudication of the case by the juvenile court.

Â Â Â Â Â  (3) Any county may designate, equip and maintain a short-term detention facility for children, youths and youth offenders in transit. The facility may house up to a total of five children, youths and youth offenders in transit for a period not to exceed four continuous days pending further placement. Short-term detention facilities:

Â Â Â Â Â  (a) May not be located with detention facilities established under subsection (1) or (2) of this section; and

Â Â Â Â Â  (b) Are subject to the standards and specifications found in ORS 169.740 and 419A.052. Upon written request of the county, the Department of Corrections may approve waivers and variances from the standards and specifications as long as the waivers or variances are consistent with the safety and welfare of detained children, youths and youth offenders. [1993 c.33 Â§8; 1993 c.546 Â§4; 1997 c.696 Â§1; 2003 c.396 Â§9]

Â Â Â Â Â  419A.052 Specifications of facilities. (1) Suitable detention facilities must be of Class I construction and comply with the State of Oregon Structural Specialty Code and Fire and Life Safety Code. In addition, the facilities must provide:

Â Â Â Â Â  (a) Sanitary drinking water in living units and dayrooms;

Â Â Â Â Â  (b) Toilets and washbasins accessible to detainees in all housing and activity areas;

Â Â Â Â Â  (c) At least one shower for every 10 detainees;

Â Â Â Â Â  (d) A heating system and all equipment required to ensure healthful and comfortable living and working conditions, and that maintains a temperature no lower than 64 degrees;

Â Â Â Â Â  (e) Lighting at 20 footcandles density; and

Â Â Â Â Â  (f) Verbal or mechanical communications from sleeping rooms to staff.

Â Â Â Â Â  (2) New or major renovated facilities must conform to the requirements of subsection (1) of this section and must also provide:

Â Â Â Â Â  (a) That any single sleeping rooms located therein are at least 70 square feet and that any dormitories located therein are at least 50 square feet per detainee and house no more than five detainees each;

Â Â Â Â Â  (b) At least one toilet and washbasin for every five detainees;

Â Â Â Â Â  (c) Corridors of at least six feet in width;

Â Â Â Â Â  (d) Thirty square feet of dayroom space per detainee;

Â Â Â Â Â  (e) Heating units capable of maintaining 68 to 85 degrees temperature;

Â Â Â Â Â  (f) Tamper-proof lighting with capability of 20 footcandles;

Â Â Â Â Â  (g) Air circulation of 10 cubic feet of fresh air per minute, per detainee;

Â Â Â Â Â  (h) Sleeping roomsÂ water valves accessible for staff control;

Â Â Â Â Â  (i) Rooms provided for classes, library, arts and crafts; and

Â Â Â Â Â  (j) Indoor and outdoor recreation and exercise areas. [1993 c.33 Â§9; 1999 c.59 Â§117; 2003 c.396 Â§10]

Â Â Â Â Â  419A.055 Examination of facilities; capacity limits. The county court or board of commissioners of a county may institute an examination of the countyÂs juvenile detention facility and establish its capacity in accordance with constitutional standards. If a county court or board of commissioners adopts a capacity limit and that limit is exceeded, the county, through the juvenile department director, shall immediately notify the judge of the juvenile court who shall authorize the release of a sufficient number of detainees to reduce the population of the detention facility to the established capacity. [1993 c.33 Â§10; 2003 c.396 Â§11]

Â Â Â Â Â  419A.057 Payment of maintenance expenses; admission of youth offenders. (1) All expenses incurred in the maintenance of the facilities for detention and the personnel required for the facilities, except as otherwise provided in subsection (2) of this section, shall be paid upon order of the board of county commissioners or county court from county funds duly levied and collected in any manner provided by law. When joint detention facilities are maintained as provided in ORS 419A.050 (2), each county shall pay its share of the costs and expenses of acquiring, equipping and maintaining the joint detention facilities, to be determined pursuant to an agreement between the counties. Counties may accept gifts or donations of property, including money, for the use of detention facilities to be expended and used as directed by the board of county commissioners.

Â Â Â Â Â  (2) When a county operates a combined facility to provide both care and rehabilitation services, under ORS 420.855 to 420.885, and detention facilities, the county may also receive state support for the care and rehabilitation services as permitted by ORS 420.880.

Â Â Â Â Â  (3) When a county operates a combined facility as described in subsection (2) of this section, only youth offenders may be admitted to the youth care center of the facility and only following court review of the admission. [1993 c.33 Â§11; 1993 c.546 Â§5; 2003 c.396 Â§12; 2005 c.159 Â§2]

Â Â Â Â Â  419A.059 Designation of detention and shelter facilities. The juvenile court of each county shall designate the place or places in which children, wards, youths or youth offenders are to be placed in detention or shelter care when taken into temporary custody. If the county is adjacent to another state, the court may designate a place or places in the adjoining state where children, wards, youths or youth offenders, pursuant to an agreement between such place or places and the juvenile department of the county, may be placed in detention or shelter care when taken into custody. A county juvenile department may not enter into an agreement with an out-of-state place for placement in detention as provided in this section, unless the place or places conform to standards of this state for such a place and unless the agreement includes a provision that the place be subject to inspection by officers of this state under ORS 419A.061. [1993 c.33 Â§12; 2003 c.396 Â§13]

Â Â Â Â Â  419A.061 Inspection of detention facilities. Inspection of juvenile detention facilities, including jails or lockups, and enforcement of the juvenile detention standards contained in ORS 419A.059 or otherwise established by statute, must be conducted in the same manner as provided in ORS 169.070 and 169.080. [1993 c.33 Â§13; 2003 c.396 Â§14]

Â Â Â Â Â  419A.063 Requirements for detention facilities. (1) The juvenile court may not place a youth offender in a detention facility under ORS 419C.453 unless the facility:

Â Â Â Â Â  (a) Houses youth offenders in a room or ward screened from the sight and sound of adults who may be detained in the facility; and

Â Â Â Â Â  (b) Is staffed by juvenile department employees.

Â Â Â Â Â  (2) In no case may the court order, pursuant to ORS 419C.453, that a youth offender under 14 years of age be placed in any detention facility in which adults are detained or imprisoned.

Â Â Â Â Â  (3) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [1993 c.33 Â§14; 2003 c.396 Â§15; 2003 c.442 Â§6]

LOCAL CITIZEN REVIEW BOARDS

Â Â Â Â Â  419A.090 Local citizen review boards. Subject to the availability of funds, the Judicial Department shall establish local citizen review boards. There shall be at least one local citizen review board in each county with a population of 5,000 or more, except that for two or more contiguous counties, each with a population of fewer than 100,000, there may be joint local citizen review boards. [1993 c.33 Â§18]

Â Â Â Â Â  419A.092 Membership; training. (1) Each local citizen review board shall be composed of at least three and not more than seven members appointed by the Chief Justice of the Supreme Court of the State of Oregon. If more than five members are appointed to a local citizen review board, the additional members serve as alternate members. Each member appointed shall be sworn in by a judge of the court to which the member is to be appointed to serve. The Chief Justice shall appoint local citizen review boards according to the following guidelines:

Â Â Â Â Â  (a) Members of each local citizen review board shall be recruited from groups with special knowledge or interest in foster care, child welfare and juvenile corrections, which may include but are not limited to adoptive parents and members of the professions of law, medicine, psychology, social work, law enforcement, corrections and education;

Â Â Â Â Â  (b) As far as practicable, members of each local citizen review board shall represent the various socioeconomic and ethnic groups of the area served;

Â Â Â Â Â  (c) A person providing child protective services employed by the Department of Human Services, by any private agency regulated, certified, directed or licensed by or contracting with the department or by any juvenile court may not serve on any local citizen review board reviewing cases under ORS 419A.106;

Â Â Â Â Â  (d) A person employed by the Oregon Youth Authority, by any private agency regulated, certified, directed or licensed by or contracting with the Oregon Youth Authority or by any juvenile court may not serve on any local citizen review board reviewing cases under ORS 419A.107;

Â Â Â Â Â  (e) The appointment of any individual member of a local citizen review board may be made only from a list approved by the presiding judge of the court to which the individual member is to be appointed to serve; and

Â Â Â Â Â  (f) Members of local citizen review boards must be domiciled or employed within the counties of the court that they are appointed to serve.

Â Â Â Â Â  (2) Prior to reviewing cases, all persons appointed to serve as local citizen review board members must participate in a 16-hour orientation training program established and approved by the Supreme Court of the State of Oregon. In addition, each local citizen review board member must receive eight hours of training annually. [1993 c.33 Â§19; 1993 c.412 Â§1; 2001 c.241 Â§1; 2003 c.442 Â§8]

Â Â Â Â Â  419A.094 Additional boards; creation. Local citizen review boards shall be added when the number of cases requiring review by existing boards exceeds a number per month established by rule under ORS 419A.096, as the maximum number that may be reviewed by a single board. [1993 c.33 Â§20]

Â Â Â Â Â  419A.096 Duties of Judicial Department in administering boards. (1) Subject to the availability of funds, the Judicial Department, in accordance with the direction of the Supreme Court of the State of Oregon, shall:

Â Â Â Â Â  (a) Establish and approve policies and procedures for the operation of local citizen review boards;

Â Â Â Â Â  (b) Approve and cause to have conducted training programs for local citizen review board members;

Â Â Â Â Â  (c) Provide consultation services on request to local citizen review boards;

Â Â Â Â Â  (d) Establish reporting procedures to be followed by the local citizen review boards to provide data for the evaluation of ORS 419A.090 to 419A.128, 419B.470, 419B.473, 419B.476, 419B.500 and 419B.502; and

Â Â Â Â Â  (e) Employ staff and provide for support services for the local citizen review boards.

Â Â Â Â Â  (2) The Supreme Court shall establish requirements and procedures necessary for compliance with subsection (1) of this section and shall direct the State Court Administrator to carry out duties prescribed by the Supreme Court relating to the administration of the local citizen review board program established under this section and ORS 419A.090, 419A.092, 419A.094 and 419A.098. [1993 c.33 Â§21]

Â Â Â Â Â  419A.098 Rules. The Chief Justice, in consultation with the Supreme Court, shall adopt rules under ORS 1.002 that may include any procedures for the administration of the local citizen review board program regarding:

Â Â Â Â Â  (1) Removal of members of local citizen review boards;

Â Â Â Â Â  (2) The time, content and manner in which case plans and case progress reports shall be provided by the Department of Human Services or other agency or individual directly responsible for the care of the child or ward to the local citizen review board. These rules may require that such information be provided in shorter time periods than those contained in ORS 419B.443, and that information in addition to that specified by ORS 419B.443 be provided;

Â Â Â Â Â  (3) Procedures for providing written notice of the review to the department, any other agency directly responsible for the care or placement of the child or ward, the parents or their attorneys, foster parents, surrogate parents, mature children and wards or their attorneys, the appointed attorney or court appointed special advocate of any child or ward, any district attorney or attorney general actively involved in the case and other interested persons. The notice shall include advice that persons receiving a notice may participate in the hearing and be accompanied by a representative;

Â Â Â Â Â  (4) Procedures for securing or excusing the presence at the review of caseworkers and other employees of the department or other agencies directly responsible for the care of the child or ward;

Â Â Â Â Â  (5) Procedures by which boards can remove cases from review when such review is not required under federal law;

Â Â Â Â Â  (6) Grounds for removal of members;

Â Â Â Â Â  (7) Terms of board members; and

Â Â Â Â Â  (8) Organization of individual boards. [1993 c.33 Â§23; 1993 c.546 Â§6; 2001 c.962 Â§95; 2003 c.396 Â§Â§16,17]

Â Â Â Â Â  419A.100 Confidentiality of information; penalty. (1) Before beginning to serve on a local citizen review board, each member shall swear or affirm to the court that the member shall keep confidential the information reviewed by the board and its actions and recommendations in individual cases.

Â Â Â Â Â  (2) The members and staff of a local citizen review board are not subject to subpoena to appear in court to testify regarding information reviewed by the board or actions taken or recommendations made by the board in individual cases.

Â Â Â Â Â  (3) A member of a local citizen review board who violates the duty imposed by subsection (1) of this section commits a Class A violation. [1993 c.33 Â§27; 1993 c.412 Â§3; 1999 c.1051 Â§179]

Â Â Â Â Â  419A.102 Access to confidential information by boards; procedure. (1) Notwithstanding the provisions of ORS 40.225 to 40.275, 418.130, 419B.035, 419B.045, 419B.440, 419B.443, 419B.446, 419B.449, 419B.452 and 419B.460, each local citizen review board shall have access to:

Â Â Â Â Â  (a) Any records of the court which are pertinent to the case; and

Â Â Â Â Â  (b) Any records of the Department of Human Services that would be admissible in a permanency hearing conducted under ORS 419B.470, 419B.473 and 419B.476, including school records and reports of private service providers contained in the records of the department or other agency.

Â Â Â Â Â  (2) All requested records not already before the local citizen review board shall be submitted by the department within five working days after receipt of the request. The following provisions apply:

Â Â Â Â Â  (a) Copies may be sent in lieu of originals.

Â Â Â Â Â  (b) Except as otherwise provided in this paragraph, the local citizen review boards and the staff provided for the boards must return all records and copies received from the department to the department within seven working days after completion of the review. The staff of a local citizen review board may retain a reference copy of case materials used by the local citizen review board to make its recommendation if the following apply:

Â Â Â Â Â  (A) The material is necessary for the ongoing work of the board with regard to the particular case or to work of the board; and

Â Â Â Â Â  (B) The confidentiality of the material is continued and protected in the same manner as other materials received from the department. Materials thus retained by the local boards are exempt from disclosure under the public records law.

Â Â Â Â Â  (3) If a local citizen review board is denied access to requested records, it may request a court hearing. The court may require the organization in possession of the records to show cause why the records should not be made available as provided by this section. [1993 c.33 Â§28; 1993 c.546 Â§91; 1999 c.859 Â§17]

Â Â Â Â Â  419A.104 Report on children and wards in substitute care. Within seven working days after the first of each month, the Department of Human Services shall send to the citizen review board state administrative office the federally required report listing all children and wards in substitute care. The report must include the dates of placement and the dates by which a review must be conducted. [1993 c.412 Â§5 (enacted in lieu of 1993 c.33 Â§29); 2003 c.396 Â§18]

Â Â Â Â Â  419A.106 Review of cases generally. (1) Except for cases removed from review under procedures established under ORS 419A.098, the local citizen review board shall review the case of each child and ward in substitute care which is assigned by the court. The following provisions apply:

Â Â Â Â Â  (a) The review shall take place at times set by the board, the first review to be no more than six months after the child or ward is placed in substitute care and subsequent reviews to take place no less frequently than once every six months thereafter until the child or ward is no longer within the jurisdiction of the court, no longer in substitute care or until an adoption proceeding becomes final.

Â Â Â Â Â  (b) The court, by rule of the court or on an individual case basis, may relieve the local citizen review board of its responsibility to review a case if a complete judicial review has taken place within 60 days prior to the next scheduled board review. A complete judicial review is a hearing that results in a written order that contains the findings required under ORS 419B.476 or includes substantially the same findings as are required under ORS 419A.116.

Â Â Â Â Â  (c) The court shall notify the local citizen review board of a denial of a petition to terminate parental rights within 10 days of the denial. As soon as practical but no later than 45 days after the denial, the board shall review any case where a petition to terminate parental rights has been denied.

Â Â Â Â Â  (2) The local citizen review board may hold joint or separate reviews for groups of siblings.

Â Â Â Â Â  (3) At any review conducted under this section or at a court hearing conducted in lieu of that review, the court or local citizen review board shall inquire of those present as to the parentÂs current address and telephone numbers and, if the parent has a contact person, the name, current address and telephone number of the contact person. When appropriate, the court may enter a protective order limiting disclosure of information obtained under this subsection. [1993 c.33 Â§30; 1993 c.412 Â§6; 2001 c.686 Â§Â§19,19a; 2003 c.396 Â§19]

Â Â Â Â Â  419A.107 Review of cases of youth offenders. (1) Subject to the availability of funds, a local citizen review board shall review cases of youth offenders in the custody of the Oregon Youth Authority and placed in substitute care. The local citizen review board shall focus on public safety, youth offender accountability and reformation in conducting the reviews.

Â Â Â Â Â  (2) The Judicial Department and the Oregon Youth Authority shall enter into an intergovernmental agreement regarding the reviews conducted under subsection (1) of this section. The intergovernmental agreement must outline the:

Â Â Â Â Â  (a) Timing of the reviews;

Â Â Â Â Â  (b) Participants to be invited to the reviews; and

Â Â Â Â Â  (c) Process to be followed in conducting the reviews.

Â Â Â Â Â  (3) The local citizen review board shall forward findings and recommendations generated at a review under subsection (1) of this section to the court and any other parties designated in the agreement under subsection (2) of this section. The court shall cause the findings and recommendations to become part of the juvenile court file for consideration by the juvenile court judge. [1999 c.187 Â§1; 2001 c.241 Â§2]

Â Â Â Â Â  Note: 419A.107 was added to and made a part of ORS chapter 419A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419A.108 Procedure for conflicts of interest. Whenever a member of a local citizen review board has a potential conflict of interest in a case being reviewed, the member shall declare to the local citizen review board the nature of the potential conflict prior to participating in the case review. The following apply as described:

Â Â Â Â Â  (1) The declaration of the member shall be recorded in the official records of the board.

Â Â Â Â Â  (2) If, in the judgment of the majority of the local board, the potential conflict of interest may prevent the member from fairly and objectively reviewing the case, the local board may remove the member from participation in the review. [1993 c.33 Â§32]

Â Â Â Â Â  419A.109 Review of cases of children for whom guardian has been appointed; rules. (1) Subject to the availability of funds and upon request of a court under ORS 419B.367, a local citizen review board shall review the case of a child for whom a guardian has been appointed under ORS 419B.365 or 419B.366. In the request for review, the court shall notify the local citizen review board of the names and addresses of the parties.

Â Â Â Â Â  (2) The review shall take place within 45 days, or as soon as is practicable given the schedule of the local citizen review board, after the local citizen review board receives the request for review by the court.

Â Â Â Â Â  (3) The local citizen review board shall send notice of the review to all parties.

Â Â Â Â Â  (4) The Chief Justice of the Supreme Court, in consultation with the Supreme Court, shall adopt rules under ORS 1.002 that may include any procedures for the administration of the local citizen review board program regarding:

Â Â Â Â Â  (a) The time, content and manner in which the guardian must provide reports to the local citizen review board; and

Â Â Â Â Â  (b) The process to be followed in conducting the reviews.

Â Â Â Â Â  (5) The local citizen review board shall forward findings and recommendations generated at a review under subsection (1) of this section to the court and all parties. The court shall cause the findings and recommendations to become part of the juvenile court file for consideration by the juvenile court judge. The court shall give the local citizen review board written notice if the court modifies, alters or takes action on a case as a result of the recommendations of the local citizen review board. [2003 c.229 Â§8; 2005 c.84 Â§2]

Â Â Â Â Â  Note: 419A.109 was added to and made a part of ORS chapter 419A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419A.110 Immunity of participants in case review. Anyone participating in a case review by a local citizen review board shall have:

Â Â Â Â Â  (1) Immunity from any liability, civil or criminal, for defamation for statements made in good faith by the participant, orally or in writing, in the course of such case review.

Â Â Â Â Â  (2) The same immunity with respect to participating in any judicial proceeding resulting from the review or recommendation of a local board to the juvenile court. [1993 c.33 Â§35]

Â Â Â Â Â  419A.112 Disclosure of information to participants in case review; confidentiality. (1) The local citizen review board may disclose records disclosed to the local board under ORS 419A.102 to:

Â Â Â Â Â  (a) Parents and their attorneys;

Â Â Â Â Â  (b) Foster parents;

Â Â Â Â Â  (c) Mature children;

Â Â Â Â Â  (d) Mature wards;

Â Â Â Â Â  (e) The attorneys for children and wards; and

Â Â Â Â Â  (f) Other persons authorized by the local board to participate in the case review.

Â Â Â Â Â  (2) Before participating in a local citizen review board case review, each participant, other than parents, children and wards, shall swear or affirm to the board that the participant shall keep confidential the information disclosed by the board in the case review and to disclose it only as authorized by law. [1993 c.33 Â§34; 1997 c.328 Â§2; 1999 c.92 Â§5; 2003 c.396 Â§20; 2005 c.159 Â§3]

Â Â Â Â Â  419A.114 When presence of agency personnel at board hearings required. (1) Unless excused from doing so by the local citizen review board, the Department of Human Services and any other agency directly responsible for the care and placement of the child or ward shall require the presence of any employees having knowledge of the case at local board meetings.

Â Â Â Â Â  (2) The local citizen review board may require the presence of specific employees of the department or agency at local board meetings. If an employee fails to be present at such a meeting, the local review board may request a court hearing. The court may require the employee to be present and show cause why the employee should not be compelled to appear before the local citizen review board.

Â Â Â Â Â  (3) As used in this section, ÂpresenceÂ includes telephone participation except that the caseworker on the case at the time of the meeting must be physically present if required. [1993 c.33 Â§37; 2003 c.396 Â§21]

Â Â Â Â Â  419A.116 Findings and recommendations; judicial review. (1) After reviewing each case, the local citizen review board shall make written findings and recommendations with respect to:

Â Â Â Â Â  (a) Whether reasonable efforts were made prior to the placement, to prevent or eliminate the need for removal of the child or ward from the home;

Â Â Â Â Â  (b) If the case plan at the time of the review is to reunify the family, whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home and whether the parent has made sufficient progress to make it possible for the child or ward to safely return home;

Â Â Â Â Â  (c) If the case plan at the time of the review is something other than to reunify the family, whether the department has made reasonable efforts to place the child or ward in a timely manner in accordance with the case plan and to complete the steps necessary to finalize the permanent placement of the child or ward;

Â Â Â Â Â  (d) The continuing need for and appropriateness of the placement;

Â Â Â Â Â  (e) Compliance with the case plan;

Â Â Â Â Â  (f) The progress which has been made toward alleviating the need for placement;

Â Â Â Â Â  (g) A likely date by which the child or ward may be returned home or placed for adoption;

Â Â Â Â Â  (h) Other problems, solutions or alternatives the board determines should be explored; and

Â Â Â Â Â  (i) Whether the court should appoint an attorney or other person as special advocate to represent or appear on behalf of the child or ward under ORS 419B.195.

Â Â Â Â Â  (2) The local citizen review board may, if the case plan has changed during the period since the last review by a local citizen review board or court hearing, make written findings and recommendations with respect to:

Â Â Â Â Â  (a) Whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home and whether the parent has made sufficient progress to make it possible for the child or ward to safely return home, if a plan to reunify the family was in effect for any part of the period since the last review or hearing; or

Â Â Â Â Â  (b) Whether the department has made reasonable efforts to place the child or ward in a timely manner in accordance with the case plan and complete the steps necessary to finalize the permanent placement of the child or ward, if a case plan other than to reunify the family was in effect for any part of the period since the last review or hearing.

Â Â Â Â Â  (3) In determining whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home, the local citizen review board shall consider the child or wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (4) No later than 10 days after receiving the findings and recommendations of the local citizen review board, a party adversely affected by the findings and recommendations may request judicial review. [1993 c.33 Â§31; 2001 c.686 Â§20; 2003 c.396 Â§22]

Â Â Â Â Â  419A.118 Records; disclosure of findings and recommendations. The local citizen review board shall keep accurate records and retain these records on file. The local citizen review board shall send copies of its written findings and recommendations to the following:

Â Â Â Â Â  (1) The court;

Â Â Â Â Â  (2) The Department of Human Services; and

Â Â Â Â Â  (3) Other participants in the review. [1993 c.33 Â§33]

Â Â Â Â Â  419A.120 Court use of findings and recommendations. Upon receipt of findings and recommendations from the local citizen review board, the court shall:

Â Â Â Â Â  (1) Review the findings and recommendations of the local citizen review board within 10 days after the findings and recommendations are received by the court. If the court finds it appropriate, the court may on its own motion schedule a review hearing.

Â Â Â Â Â  (2) Cause the findings and recommendations of the local citizen review board to become part of the juvenile court file.

Â Â Â Â Â  (3) Give the local citizen review board written notice if the court modifies, alters or takes action on a case as a result of the boardÂs recommendations. [1993 c.33 Â§38]

Â Â Â Â Â  419A.122 Use of findings and recommendations by Department of Human Services. Upon receipt of findings and recommendations from the local citizen review board, the Department of Human Services shall:

Â Â Â Â Â  (1) Review the findings and recommendations of the local citizen review board within 10 days after the findings and recommendations are received by the department. The recommendations shall be implemented and the case plan modified as the department deems appropriate and resources permit.

Â Â Â Â Â  (2) Give the local citizen review board written notice of such intent within 17 days of receipt of the report if the department does not intend to implement the recommendations.

Â Â Â Â Â  (3) Cause the findings and recommendations of the local citizen review board to become part of the case file of the department. [1993 c.33 Â§39; 1993 c.412 Â§7]

Â Â Â Â Â  419A.124 Policy and procedure recommendations. In addition to reviewing individual cases of children and wards in substitute care, local citizen review boards may make recommendations to the court and the Department of Human Services concerning substitute care services, policies, procedures and laws. [1993 c.33 Â§36; 2003 c.396 Â§23]

Â Â Â Â Â  419A.128 State Citizen Review Board Operating Account. (1) There is created a State Citizen Review Board Operating Account in the General Fund which is continuously appropriated to the State Court Administrator to pay the expenses incurred under ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476. Such expenses shall be paid only from funds specifically appropriated for the purposes of ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476 and no other moneys appropriated to the State Court Administrator shall be used for these purposes.

Â Â Â Â Â  (2) The State Court Administrator may accept funds and assistance from public and private sources for carrying out the purposes of ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476 and may agree to conditions on the funds and assistance that are not inconsistent with ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476. Such funds shall be credited to the State Citizen Review Board Operating Account. [1993 c.33 Â§42; 2003 c.442 Â§9]

JUVENILE COURT REFEREES

Â Â Â Â Â  419A.150 Appointment; qualifications; hearings; orders; rehearings. (1) The judge of the juvenile court may appoint one or more persons as referee of the juvenile court. A referee shall be appointed in every county in which there is no resident juvenile court judge. A person appointed referee must be qualified by training and experience in the handling of juvenile matters, must have such further qualifications as may be prescribed by law and holds office as referee at the pleasure of the judge. The state shall pay the compensation of a referee appointed by the judge of a circuit court from funds available for the purpose. The county shall pay the compensation of a referee appointed by the judge of a county court.

Â Â Â Â Â  (2) The judge may direct that any case, or all cases of a class designated by the judge, be processed or heard in the first instance by a referee in the manner provided for the hearing of cases by the court. Upon conclusion of the hearing in each case, the referee shall transmit to the judge the findings, recommendations or order in writing of the referee.

Â Â Â Â Â  (3) When the referee conducts a hearing, the persons entitled to request rehearing as provided in subsection (7) of this section must be notified of the refereeÂs findings, recommendations or order, together with a notice to the effect that a rehearing may be had before a judge if requested within 10 days. A rehearing before a judge of the juvenile court may be determined on the same evidence introduced before the referee if a stenographic transcript of the proceedings was kept, but, in any case, additional evidence may be presented.

Â Â Â Â Â  (4) All orders of a referee become immediately effective, subject to the right of review provided in this section, and continue in full force and effect, unless stayed by order of the referee or by a juvenile court judge, until vacated or modified upon rehearing by order of a judge of the juvenile court. Any order entered by a referee becomes a final order of the juvenile court upon expiration of 10 days following its entry, unless a rehearing is ordered or requested.

Â Â Â Â Â  (5) The judge of the juvenile court or, in counties having more than one judge of the juvenile court, the presiding judge of the juvenile court may establish requirements that any or all orders of referees must be expressly approved by a judge of the juvenile court before becoming effective.

Â Â Â Â Â  (6) A judge of the juvenile court may, on the judgeÂs own motion, order a rehearing of any matter heard before a referee.

Â Â Â Â Â  (7) At any time prior to the expiration of 10 days after the entry of the order and findings of a referee into the court register, a child, ward, youth, youth offender, the parent, guardian, district attorney, Department of Human Services, juvenile department or other party affected by the order may request rehearing. The request for rehearing must be served upon all parties by the party requesting the rehearing.

Â Â Â Â Â  (8) All rehearings of matters heard before a referee shall be heard expeditiously by a judge of the juvenile court within 30 days after the filing of the request, unless the court orders a continuance. In no event may the rehearing occur later than 45 days after the date of the filing of the request. The rehearing is conducted de novo.

Â Â Â Â Â  (9) Notwithstanding subsection (7) of this section, when a referee finds that a youth is not within the jurisdiction of the court in a proceeding brought under ORS 419C.005, the district attorney may not request a rehearing. [1993 c.33 Â§43; 1993 c.546 Â§7; 2003 c.396 Â§24]

COURT APPOINTED SPECIAL ADVOCATES

Â Â Â Â Â  419A.170 Appointment; duties; immunity; access to information; CASA Fund; rules. (1) In every case under ORS chapter 419B, the court shall appoint a court appointed special advocate. The court appointed special advocate is deemed a party in these proceedings, and in the furtherance thereof, may be represented by counsel, file pleadings and request hearings and may subpoena, examine and cross-examine witnesses. If the court appointed special advocate is represented by counsel, counsel shall be paid from funds available to the Court Appointed Special Advocate Volunteer Program. No funds from the Public Defense Services Account or Judicial Department operating funds may be used for this purpose.

Â Â Â Â Â  (2) Subject to the direction of the court, the duties of the court appointed special advocate are to:

Â Â Â Â Â  (a) Investigate all relevant information about the case;

Â Â Â Â Â  (b) Advocate for the child or ward, ensuring that all relevant facts are brought before the court;

Â Â Â Â Â  (c) Facilitate and negotiate to ensure that the court, Department of Human Services, if applicable, and the child or wardÂs attorney, if any, fulfill their obligations to the child or ward in a timely fashion; and

Â Â Â Â Â  (d) Monitor all court orders to ensure compliance and to bring to the courtÂs attention any change in circumstances that may require a modification of the courtÂs order.

Â Â Â Â Â  (3) If a juvenile court does not have available to it a CASA Volunteer Program, or a sufficient number of qualified CASA volunteers, the court may, in fulfillment of the requirements of this section, appoint a juvenile department employee or other suitable person to represent the child or wardÂs interest in court pursuant to ORS 419A.012 or 419B.195.

Â Â Â Â Â  (4) Any person appointed as a court appointed special advocate in any judicial proceeding on behalf of the child or ward is immune from any liability for defamation or statements made in good faith by that person, orally or in writing, in the course of the case review or judicial proceeding.

Â Â Â Â Â  (5) Any person appointed as a court appointed special advocate, CASA Volunteer Program director, CASA Volunteer Program employee or member of the board of directors or trustees of any CASA Volunteer Program is immune from any liability for acts or omissions or errors in judgment made in good faith in the course or scope of that personÂs duties or employment as part of a CASA Volunteer Program.

Â Â Â Â Â  (6) Whenever the court appoints a court appointed special advocate or other person under subsections (1) to (3) of this section to represent the child or ward, it may require a parent, if able, or guardian of the estate, if the estate is able, to pay, in whole or in part, the reasonable costs of CASA services including reasonable attorney fees. The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419B.408.

Â Â Â Â Â  (7) Upon presentation of the order of appointment by the court appointed special advocate, any agency, hospital, school organization, division, office or department of the state, doctor, nurse or other health care provider, psychologist, psychiatrist, police department or mental health clinic shall permit the court appointed special advocate to inspect and copy any records relating to the child or ward involved in the case, without the consent of the child, ward or parents.

Â Â Â Â Â  (8) All records and information acquired or reviewed by a court appointed special advocate during the course of official duties are deemed confidential under ORS 419A.255.

Â Â Â Â Â  (9) For the purposes of a Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) grant to this state under Public Law No. 93-247, or any related state or federal legislation, a court appointed special advocate or other person appointed pursuant to subsections (1) to (3) of this section is deemed a guardian ad litem to represent the interests of the child or ward in proceedings before the court. Any provisions of this section and ORS 419B.035 and 419B.045 that cause this state to lose federal funding are null and void.

Â Â Â Â Â  (10) There is created a Court Appointed Special Advocate (CASA) Fund in the General Fund. The fund consists of all moneys credited to it. Moneys in the Court Appointed Special Advocate Fund are continuously appropriated to the State Commission on Children and Families and may be used only to carry out the purposes of this section. The commission may apply for and receive funds from federal and private sources for carrying out the provisions of this section.

Â Â Â Â Â  (11) The state commission may expend moneys from the Court Appointed Special Advocate Fund directly or indirectly through contracts or grants for the creation, supervision and operation of CASA Volunteer Programs statewide in accordance with the provisions of ORS 419A.045 to 419A.048. The commission may also expend moneys from the Court Appointed Special Advocate Fund to pay the reasonable costs of its administration of the Court Appointed Special Advocate Fund. The commission shall adopt rules for carrying out its responsibilities under this section and ORS 419B.035 and 419B.045. [1993 c.33 Â§44; 1993 c.546 Â§92; 1993 c.676 Â§41; 1997 c.130 Â§12; 2001 c.962 Â§91; 2003 c.396 Â§Â§25,26; 2005 c.755 Â§35]

CONTEMPT

Â Â Â Â Â  419A.180 Power of court to enforce orders by contempt order. In case of failure to comply with any order of the juvenile court, the court may proceed for contempt of court against the person failing to comply. [1993 c.33 Â§45]

FORMER JEOPARDY

Â Â Â Â Â  419A.190 Effect of adjudicatory hearing or admission. Except as provided in ORS 153.108 (1), proceedings in adult criminal court and other juvenile court adjudicatory proceedings based on an act alleged in a petition or citation to have been committed by a child, ward, youth or youth offender or allegations arising out of the same conduct are barred when the juvenile court judge or referee has begun taking evidence in an adjudicatory hearing or has accepted a child, ward, youth or youth offenderÂs admission or answer of no contest to the allegations of the petition or citation. This section does not prevent appeal of any preadjudicatory order of the court that could be appealed in a criminal case, including, but not limited to, an order suppressing evidence. [1993 c.33 Â§46; 1999 c.1051 Â§134; 2003 c.396 Â§27]

APPEALS

Â Â Â Â Â  419A.200 Who may appeal; time limitations; procedure; effect of filing appeal. (1) Except as provided in ORS 419A.190, any person or entity, including, but not limited to, a party to a juvenile court proceeding under ORS 419B.875 (1) or 419C.285 (1), whose rights or duties are adversely affected by a judgment of the juvenile court may appeal therefrom. An appeal from a circuit court must be taken to the Court of Appeals, and an appeal from a county court must be taken to the circuit court.

Â Â Â Â Â  (2) If the proceeding is in the circuit court and no record of the proceedings was kept, the court, on motion made not later than 15 days after the entry of the courtÂs judgment, shall grant a rehearing and shall direct that a record of the proceedings be kept. However, the court may not grant a rehearing in a case barred by ORS 419A.190 without the consent of the child, ward, youth or youth offender affected by such case. If a rehearing is held, the time for taking an appeal runs from the date of entry of the courtÂs judgment after the rehearing.

Â Â Â Â Â  (3)(a) The appeal may be taken by causing a notice of appeal, in the form prescribed by ORS 19.250, to be served:

Â Â Â Â Â  (A) On all parties who have appeared in the proceeding;

Â Â Â Â Â  (B) On the trial court administrator or other person serving as clerk of the juvenile court; and

Â Â Â Â Â  (C) On the juvenile court transcript coordinator, if a transcript is designated in connection with the appeal.

Â Â Â Â Â  (b) The original of the notice with proof of service must be filed with:

Â Â Â Â Â  (A) The Court of Appeals if the appeal is from a circuit court; or

Â Â Â Â Â  (B) The circuit court if the appeal is from a county court.

Â Â Â Â Â  (c) The notice must be filed not later than 30 days after the entry of the courtÂs judgment. On appeal from the county court, the circuit court shall hear the matter de novo and its judgment is appealable to the Court of Appeals in the same manner as if the proceeding had been commenced in the circuit court.

Â Â Â Â Â  (4) The counsel in the proceeding from which the appeal is being taken shall file and serve those documents necessary to commence an appeal if the counsel is requested to do so by the party the counsel represents.

Â Â Â Â Â  (5)(a) Upon motion of a person, other than the state, entitled to appeal under subsection (1) of this section, the appellate court shall grant the person leave to file a notice of appeal after the time limits described in subsection (3) of this section if:

Â Â Â Â Â  (A) The person shows a colorable claim of error in the proceeding from which the appeal is taken; and

Â Â Â Â Â  (B) The person shows that the failure to file a timely notice of appeal is not personally attributable to the person.

Â Â Â Â Â  (b) A person other than the state is not entitled to relief under this subsection for failure to file timely notice of cross-appeal when the state appeals pursuant to ORS 419A.208.

Â Â Â Â Â  (c) The request for leave to file a notice of appeal after the time limits prescribed in subsection (3) of this section must be filed no later than 90 days after entry of the judgment being appealed and must be accompanied by the notice of appeal sought to be filed. A request for leave under this subsection may be filed by mail and is deemed filed on the date of mailing if the request is mailed as provided in ORS 19.260.

Â Â Â Â Â  (d) The court may not grant relief under this subsection unless the state has notice and opportunity to respond to the personÂs request for relief.

Â Â Â Â Â  (6) An appeal to the Court of Appeals must be conducted in the same manner as an appeal under ORS chapter 19 except that:

Â Â Â Â Â  (a) The court shall advance the appeal on the courtÂs docket in the same manner as appeals in criminal cases; and

Â Â Â Â Â  (b) The courtÂs scope of review is de novo on the record.

Â Â Â Â Â  (7)(a) Except as provided in ORS 419A.208 (2), or when otherwise ordered by the appellate court, the filing of an appeal does not suspend an order or judgment of the juvenile court nor discharge the ward or youth offender from the custody of the person, institution or agency in whose custody the ward or youth offender may have been placed nor preclude the juvenile court after notice and hearing from entering such further orders relating to the ward or youth offenderÂs custody pending final disposition of the appeal as it finds necessary by reason only of matters transpiring subsequent to the order or judgment appealed from. The trial court administrator shall immediately file certified copies of any such order or judgment with the Court of Appeals.

Â Â Â Â Â  (b) Notwithstanding the filing of an appeal from a jurisdictional or dispositional judgment or an order entered pursuant to ORS 419B.449 or 419B.476, the juvenile court may proceed with the adjudication of a petition seeking termination of the parental rights of a parent of the ward who is subject to the judgment from which the appeal is taken.

Â Â Â Â Â  (c) The appeal of any judgment entered in a termination of parental rights proceeding under paragraph (b) of this subsection must be consolidated, if appropriate, with any pending appeal of an order or judgment entered under ORS 419B.325, 419B.449 or 419B.476. The consolidated appeal must be conducted and advanced on the courtÂs docket in the same manner as termination of parental rights cases.

Â Â Â Â Â  (8) On appeal of a judgment or final order, the appellate court may review any interlocutory order that:

Â Â Â Â Â  (a) Involves the merits or necessarily affects the judgment or final order appealed from; and

Â Â Â Â Â  (b) Was made after entry of the last appealable judgment or final order preceding entry of the judgment or final order being appealed.

Â Â Â Â Â  (9) The district attorney or Attorney General shall represent the state in the appeal. [1993 c.33 Â§47; 1995 c.79 Â§214; 1995 c.422 Â§66; 1997 c.389 Â§10; 1997 c.761 Â§5; 1999 c.263 Â§1; 1999 c.859 Â§15a; 2001 c.480 Â§Â§3,3a; 2001 c.910 Â§3; 2003 c.396 Â§28]

Â Â Â Â Â  419A.205 Judgments described. (1) For the purpose of being appealed, the following are judgments:

Â Â Â Â Â  (a) A judgment finding a child or youth to be within the jurisdiction of the court;

Â Â Â Â Â  (b) A judgment disposing of a petition including, but not limited to, a disposition under ORS 419B.325 or 419C.411;

Â Â Â Â Â  (c) Any final disposition of a petition; and

Â Â Â Â Â  (d) A final order adversely affecting the rights or duties of a party and made in a proceeding after judgment including, but not limited to, a final order under ORS 419B.449 or 419B.476.

Â Â Â Â Â  (2) An appeal from a judgment finding a child or youth to be within the jurisdiction of the court does not deprive the juvenile court of jurisdiction to proceed with a disposition of the matter.

Â Â Â Â Â  (3) If an appeal is taken from a judgment finding a child or youth to be within the jurisdiction of the court before the juvenile court enters a judgment disposing of the matter under ORS 419B.325 or 419C.411, any necessary modification of the appeal must be made according to the rules of the appellate court.

Â Â Â Â Â  (4) When an appeal is taken from a judgment finding a child or youth to be within the jurisdiction of the court, if the appellate court:

Â Â Â Â Â  (a) Reverses the judgment, the judgment disposing of the matter is reversed; or

Â Â Â Â Â  (b) Modifies the judgment, a party may move for relief as otherwise provided by law. [2001 c.480 Â§2; 2003 c.348 Â§1; 2003 c.396 Â§29]

Â Â Â Â Â  419A.208 Orders subject to appeal by state; effect of appeal of preadjudicatory order. (1) In addition to the stateÂs right to appeal under ORS 419A.200, the state may appeal from any of the following orders of a judge or referee:

Â Â Â Â Â  (a) An order made prior to an adjudicatory hearing dismissing or setting aside a delinquency petition;

Â Â Â Â Â  (b) An order that sets aside a petition for delinquency if the order is made after an adjudicatory hearing in which the youth is found to be within the jurisdiction of the court;

Â Â Â Â Â  (c) An order made prior to an adjudicatory hearing suppressing or limiting evidence or refusing to suppress or limit evidence; or

Â Â Â Â Â  (d) An order made prior to an adjudicatory hearing for the return or restoration of things seized.

Â Â Â Â Â  (2) If the state pursuant to subsection (1) of this section appeals a preadjudicatory order, and the youth is in detention in the same proceeding pursuant to ORS 419C.109, 419C.136, 419C.139, 419C.170 and 419C.173, the juvenile court shall consider release of the youth from detention during the pendency of the appeal in accordance with the following provisions:

Â Â Â Â Â  (a) When the youth is charged with an act that would be murder if committed by an adult, release shall be denied when the proof is evident or the presumption strong that the youth committed the act.

Â Â Â Â Â  (b) The youth shall be released upon the youthÂs personal recognizance unless release criteria show to the satisfaction of the juvenile court that the youth would not be likely to appear before the court as ordered upon later appearance dates and that such a release is therefore unwarranted. Release criteria include the following:

Â Â Â Â Â  (A) The youthÂs education and employment status and history and financial condition;

Â Â Â Â Â  (B) The nature and extent of the youthÂs family relationships;

Â Â Â Â Â  (C) The youthÂs past and present residences;

Â Â Â Â Â  (D) The names of persons who agree to assist the youth in attending court at the proper time;

Â Â Â Â Â  (E) The nature of the current petition;

Â Â Â Â Â  (F) The youthÂs juvenile record, if any, and, if the youth has previously been released pending trial, whether the youth appeared as required;

Â Â Â Â Â  (G) Any facts indicating the possibility of violations of law if the youth is released without restrictions;

Â Â Â Â Â  (H) Any facts tending to indicate that the youth has strong ties to the community; and

Â Â Â Â Â  (I) Any other facts tending to indicate the likelihood that the youth will appear before the court as ordered upon later appearance dates.

Â Â Â Â Â  (c) If the court finds that release of the youth on the youthÂs personal recognizance is unwarranted, it shall order conditional release. The court may impose upon the released youth one or more of the following conditions, but shall impose the least onerous condition reasonably likely to ensure the youthÂs later appearance:

Â Â Â Â Â  (A) Release of the youth into the care of a parent or other responsible person or organization for supervising the youth and assisting the youth in appearing in court. The supervisor shall immediately notify the court in the event that the youth breaches the terms of the conditional release.

Â Â Â Â Â  (B) Reasonable restrictions on the activities, movements, associations and residences of the youth.

Â Â Â Â Â  (C) Any other reasonable restriction designed to ensure the youthÂs appearance. [2001 c.480 Â§5; 2003 c.396 Â§30]

Â Â Â Â Â  419A.211 Appointment of counsel. (1) If the child, ward, youth, youth offender, parent or guardian is determined to be entitled to, and financially eligible for, appointment of counsel at state expense in an appeal as provided in ORS 419A.200 and 419A.208, the court, upon request of the person or upon its own motion, shall appoint suitable counsel to represent the person. Counsel appointed by the court shall be paid compensation determined by the public defense services executive director as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or the Supreme Court is the appellate court. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (2)(a) When the court appoints counsel to represent the child, ward, youth or youth offender, it may order the parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the ability of the parents or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (b) The test of the parentÂs or estateÂs ability to pay costs under paragraph (a) of this subsection is the same test as applied to appointment of counsel for defendants under ORS 151.216. If counsel is provided at state expense, the court shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (c) If counsel is provided at state expense, the court shall determine the amount the parents or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (d) The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419B.408 and 419C.600.

Â Â Â Â Â  (3) When the court appoints counsel and the child, ward, youth, youth offender, parent or guardian has been determined to be entitled to, and financially eligible for, appointed counsel at state expense, the compensation for counsel and costs and expenses necessary to the appeal shall be determined and paid as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or the Supreme Court is the appellate court. [2001 c.480 Â§6; 2001 c.962 Â§56; 2003 c.396 Â§Â§31,32; 2003 c.449 Â§50]

FINGERPRINTING AND PHOTOGRAPHING

Â Â Â Â Â  419A.250 Authority; segregation of records; access; when records may be kept with those of adults; destruction of records; missing children. (1) A child, ward, youth or youth offender may be photographed or fingerprinted by a law enforcement agency:

Â Â Â Â Â  (a) Pursuant to a search warrant;

Â Â Â Â Â  (b) According to laws concerning adults if the youth has been transferred to criminal court for prosecution;

Â Â Â Â Â  (c) Upon consent of both the child or youth and the child or youthÂs parent after advice that they are not required to give such consent;

Â Â Â Â Â  (d) Upon request or consent of the childÂs parent alone if the child is less than 10 years of age, and if the law enforcement agency delivers the original photographs or fingerprints to the parent and does not make or retain any copies thereof; or

Â Â Â Â Â  (e) By order of the juvenile court.

Â Â Â Â Â  (2) When a youth is taken into custody under ORS 419C.080, the law enforcement agency taking the youth into custody shall photograph and fingerprint the youth. When a youth is found within the jurisdiction of the juvenile court for the commission of an act that would constitute a crime if committed by an adult, the court shall ensure that the youth offenderÂs fingerprints have been taken. The law enforcement agency attending upon the court is the agency responsible for obtaining the fingerprints. The law enforcement agency attending upon the court may, by agreement, arrange for another law enforcement agency to obtain the fingerprints on the attending agencyÂs behalf.

Â Â Â Â Â  (3) Fingerprint and photograph files or records of children, wards, youths and youth offenders must be kept separate from those of adults, and fingerprints and photographs known to be those of a child may be maintained on a local basis only and may not be sent to a central state or federal depository.

Â Â Â Â Â  (4) Fingerprint and photograph files or records of a child, ward, youth or youth offender are open to inspection only by, or the contents disclosed only to, the following:

Â Â Â Â Â  (a) Public agencies for use in investigation or prosecution of crimes and of conduct by a child, ward, youth or youth offender that if committed by an adult would be an offense, provided that a law enforcement agency may provide information to another agency only when the information is pertinent to a specific investigation by that agency;

Â Â Â Â Â  (b) The juvenile department and the juvenile court having the child, ward, youth or youth offender before it in any proceeding;

Â Â Â Â Â  (c) Caseworkers and counselors taking action or otherwise responsible for planning and care of the child, ward, youth or youth offender;

Â Â Â Â Â  (d) The parties to the proceeding and their counsel; and

Â Â Â Â Â  (e) The victim or a witness of an act or behavior described under ORS 419C.005 (1) or the victimÂs parent, guardian, personal representative or subrogee, when necessary to identify the youth or youth offender committing the act or behavior and identifying the apparent extent of the youth or youth offenderÂs involvement in the act or behavior.

Â Â Â Â Â  (5)(a) Fingerprint and photograph files or records of youths and youth offenders must be sent to a central state depository in the same manner as fingerprint and photograph files or records of adults. The fingerprint and photograph files or records of a youth or youth offender sent to a central depository under this subsection are open to inspection in the same manner and under the same circumstances as fingerprint and photograph files or records of adults.

Â Â Â Â Â  (b) A party filing a petition alleging that a youth is within the jurisdiction of the court under ORS 419C.005 shall notify the central state depository of the following:

Â Â Â Â Â  (A) The filing of a petition alleging that a youth committed an act that if committed by an adult would constitute a crime; or

Â Â Â Â Â  (B) The dismissal of a petition alleging that a youth committed an act that if committed by an adult would constitute a crime.

Â Â Â Â Â  (c) The juvenile court shall notify the central state depository of the disposition of a case in which jurisdiction is based on ORS 419C.005.

Â Â Â Â Â  (d) The Department of State Police shall delete the fingerprint and photograph files or records of a youth or youth offender from the depository and destroy the files or records relating to the conduct that caused the files or records to be sent to the depository:

Â Â Â Â Â  (A) One year after receiving the files, if the central state depository has not received notice under paragraph (b) of this subsection;

Â Â Â Â Â  (B) No later than one year following receipt of a notice of dismissal of a petition under paragraph (b)(B) of this subsection; or

Â Â Â Â Â  (C) In all other circumstances, no later than five years and 30 days after fingerprint and photograph files or records are sent to the central state depository.

Â Â Â Â Â  (6) Fingerprint and photograph files and records of a child, ward, youth or youth offender must be expunged when the juvenile court orders expunction of a child, ward, youth or youth offenderÂs record pursuant to ORS 419A.260 and 419A.262.

Â Â Â Â Â  (7) The parent or guardian of a missing child may submit a fingerprint card and photograph of the child to a law enforcement agency at the time a missing person report is made. The law enforcement agency may submit the fingerprint file to the Department of State Police Bureau of Criminal Identification. The information must be entered into the Law Enforcement Data System and the Western Identification Network Automated Fingerprint Identification System.

Â Â Â Â Â  (8) When fingerprint files or records are submitted under subsection (7) of this section, the Department of State Police shall enter in a special index in the computerized criminal history files the name of the child and the name of the county or agency that submitted the fingerprint file or record.

Â Â Â Â Â  (9) Fingerprints and other information entered in any data system pursuant to subsection (7) of this section must be deleted when the child is located. [1993 c.33 Â§48; 1993 c.602 Â§1; 1995 c.422 Â§67; 1999 c.111 Â§3; 2003 c.396 Â§33]

RECORDS

Â Â Â Â Â  419A.253 When information in report or material considered by court must be identified in record. (1) When, for the purpose of a hearing or proceeding that will result in the entry of an order or judgment, the juvenile court considers information in a report or other material described in ORS 419A.255 (2) and no party has offered the report or material as an exhibit or asked the court to take judicial notice of the information, the court shall identify on the record the report or material, or the part of the report or material, that the court has considered. Subject to the courtÂs ruling on objections by the parties, the court shall either take judicial notice of the information pursuant to ORS 40.060 to 40.085 or cause the report or material, or the part of the report or material, to be marked and received as an exhibit. The court shall cause a list to be made that reasonably identifies, by reference to its source, information judicially noticed under this subsection. The list may be included in the order or judgment or may be set out in a separate document attached to the order or judgment. If an appeal is taken from the order or judgment following the hearing or proceeding and the designation of record on appeal includes exhibits, the court or the trial court administrator shall cause the exhibits and any report or other materials containing judicially noticed information to be transmitted to the appellate court as part of the record on appeal.

Â Â Â Â Â  (2) The list described in subsection (1) of this section is part of the record of the case maintained by the clerk of the court under ORS 419A.255 (1).

Â Â Â Â Â  (3) Nothing in ORS 419A.255 limits access to any juvenile court records by an appellate court reviewing a juvenile court order or judgment. Appellate court rules may establish procedures for appellate court access to juvenile court records. [2005 c.451 Â§2]

Â Â Â Â Â  419A.255 Maintenance; disclosure; providing transcript; exceptions to confidentiality. (1) The clerk of the court shall keep a record of each case, including therein the summons and other process, the petition and all other papers in the nature of pleadings, motions, orders of the court and other papers filed with the court, but excluding reports and other material relating to the child, ward, youth or youth offenderÂs history and prognosis. The record of the case shall be withheld from public inspection but is open to inspection by the child, ward, youth, youth offender, parent, guardian, court appointed special advocate, surrogate or a person allowed to intervene in a proceeding involving the child, ward, youth or youth offender, and their attorneys. The attorneys are entitled to copies of the record of the case.

Â Â Â Â Â  (2) Reports and other material relating to the child, ward, youth or youth offenderÂs history and prognosis are privileged and, except at the request of the child, ward, youth or youth offender, may not be disclosed directly or indirectly to anyone other than the judge of the juvenile court, those acting under the judgeÂs direction, service providers in the case and the attorneys of record for the child, ward, youth or youth offender or the child, ward, youth or youth offenderÂs parent, guardian, court appointed special advocate, surrogate or person allowed to intervene in a proceeding involving the child, ward, youth or youth offender. Reports and other material relating to a youth offenderÂs history and prognosis in cases under ORS 419C.005 may be disclosed to the superintendent of the school district in which the youth offender resides. The service providers in the case, school superintendents and attorneys are entitled to examine and obtain copies of any reports or other material relating to the child, ward, youth or youth offenderÂs history and prognosis. Any service provider in the case, school superintendent or attorney who examines or obtains copies of such reports or materials is responsible for preserving their confidentiality. A service provider or school superintendent who obtains copies of such reports or materials shall return the copies to the court upon the conclusion of the service providerÂs or superintendentÂs involvement in the case.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (7) of this section, no information appearing in the record of the case or in reports or other material relating to the child, ward, youth or youth offenderÂs history or prognosis may be disclosed to any person not described in subsection (2) of this section without the consent of the court, except for purposes of evaluating the child, ward, youth or youth offenderÂs eligibility for special education as provided in ORS chapter 343, and no such information may be used in evidence in any proceeding to establish criminal or civil liability against the child, ward, youth or youth offender, whether such proceeding occurs after the child, ward, youth or youth offender has reached 18 years of age or otherwise, except for the following purposes:

Â Â Â Â Â  (a) In connection with a presentence investigation after guilt has been admitted or established in a criminal court.

Â Â Â Â Â  (b) In connection with a proceeding in another juvenile court concerning the child, ward, youth or youth offender or an appeal from the juvenile court.

Â Â Â Â Â  (4) If the court finds that the child, ward, youth, youth offender or parent is without financial means to purchase all or a necessary part of the transcript of the evidence or proceedings, the court shall order upon motion the transcript or part thereof to be furnished. The transcript or part thereof furnished under this subsection shall be paid for in the same manner as furnished transcripts are paid for in criminal cases.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, the following are not confidential and not exempt from disclosure:

Â Â Â Â Â  (a) The name and date of birth of the youth or youth offender;

Â Â Â Â Â  (b) The basis for the juvenile courtÂs jurisdiction over the youth or youth offender;

Â Â Â Â Â  (c) The date, time and place of any juvenile court proceeding in which the youth or youth offender is involved;

Â Â Â Â Â  (d) The act alleged in the petition that if committed by an adult would constitute a crime if jurisdiction is based on ORS 419C.005;

Â Â Â Â Â  (e) That portion of the juvenile court order providing for the legal disposition of the youth or youth offender when jurisdiction is based on ORS 419C.005;

Â Â Â Â Â  (f) The names and addresses of the youth or youth offenderÂs parents or guardians; and

Â Â Â Â Â  (g) The register described in ORS 7.020 when jurisdiction is based on ORS 419C.005.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, when a youth has been taken into custody under ORS 419C.080, the following information shall be disclosed unless, and only for so long as, there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim:

Â Â Â Â Â  (a) The youthÂs name and age and whether the youth is employed or in school;

Â Â Â Â Â  (b) The youth offense for which the youth was taken into custody;

Â Â Â Â Â  (c) The name and age of the adult complaining party and the adult victim, unless the disclosure of such information is otherwise prohibited or restricted;

Â Â Â Â Â  (d) The identity of the investigating and arresting agency; and

Â Â Â Â Â  (e) The time and place that the youth was taken into custody and whether there was resistance, pursuit or a weapon used in taking the youth into custody.

Â Â Â Â Â  (7)(a) Information contained in reports and other materials relating to a child, ward, youth or youth offenderÂs history and prognosis that, in the professional judgment of the juvenile counselor, caseworker, school superintendent, teacher or detention worker to whom the information for the reports or other materials has been provided, indicates a clear and immediate danger to another person or to society shall be disclosed to the appropriate authority and the person or entity who is in danger from the child, ward, youth or youth offender.

Â Â Â Â Â  (b) An agency or a person who discloses information under paragraph (a) of this subsection has immunity from any liability, civil or criminal, that might otherwise be incurred or imposed for making the disclosure.

Â Â Â Â Â  (c) Nothing in this subsection affects the provisions of ORS 146.750, 146.760, 419B.035, 419B.040 and 419B.045. The disclosure of information under this section does not make the information admissible in any court or administrative proceeding if it is not otherwise admissible.

Â Â Â Â Â  (8) A county juvenile department is the agency responsible for disclosing youth and youth offender records if the records are subject to disclosure.

Â Â Â Â Â  (9) A petition filed under ORS 419B.851 alleging that a child who is a foreign national is within the jurisdiction of the court, or a motion requesting an implementation plan other than return of a ward to the wardÂs parent, is subject to disclosure to the consulate for the child or wardÂs country as provided under ORS 419B.851 (3).

Â Â Â Â Â  (10) Nothing in this section prohibits a guardian appointed under ORS 419B.365 or 419B.366 from disclosing or providing copies of letters of guardianship when so required to fulfill the duties of a guardian. [1993 c.33 Â§49; 1993 c.234 Â§3; 1993 c.546 Â§8; 1995 c.422 Â§68; 1997 c.724 Â§Â§3,4; 1999 c.59 Â§118; 1999 c.620 Â§8; 2001 c.904 Â§11; 2001 c.910 Â§1; 2003 c.143 Â§4; 2003 c.229 Â§9; 2003 c.396 Â§34a]

Â Â Â Â Â  419A.256 When transcript of proceeding is part of record of case; disclosure. (1) Once prepared and filed with the court, a transcript of a juvenile court proceeding is part of the record of the case maintained by the clerk of the court under ORS 419A.255 (1) and is subject to the provisions of ORS 419A.255 (1) and (3) governing access and disclosure.

Â Â Â Â Â  (2) The official audio, video or other recording of a juvenile court proceeding shall be withheld from public inspection but is open to inspection by the child, ward, youth, youth offender, parent, guardian, court appointed special advocate, surrogate or a person allowed to intervene in a proceeding involving the child, ward, youth or youth offender, and their attorneys. [2005 c.451 Â§3]

Â Â Â Â Â  419A.257 Disclosure to district attorney and other state and county entities. (1) The district attorney or assistant attorney general representing the state in a juvenile court proceeding, the juvenile department, the Department of Human Services and the Oregon Youth Authority may inspect and obtain from the court copies of the records, reports and other materials described in ORS 419A.255 (1) and (2) to the same extent that attorneys for the other parties and the other parties are authorized to inspect and obtain copies of the records, reports and other materials. An agency or person that inspects or obtains records, reports or materials under this subsection is subject to ORS 419A.255 (3).

Â Â Â Â Â  (2) Nothing in ORS 419A.255 prohibits the district attorney or assistant attorney general representing the state in a juvenile court proceeding, the juvenile department, the Department of Human Services, the Oregon Youth Authority or the other parties in the proceeding or their attorneys from disclosing to each other records, reports and other materials described in ORS 419A.255 (1) and (2) if the disclosure is reasonably necessary to perform official duties related to the involvement of the child, ward, youth or youth offender with the juvenile court or juvenile department. An agency or person to whom records, reports or materials are disclosed under this subsection is subject to ORS 419A.255 (3).

Â Â Â Â Â  (3) An agency or person that inspects or obtains records, reports or materials under subsection (1) of this section or to whom records, reports or materials are disclosed under subsection (2) of this section may not use or disclose the records, reports or materials except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section;

Â Â Â Â Â  (b) In the juvenile court proceeding for which the records, reports or materials were sought or disclosed;

Â Â Â Â Â  (c) With the consent of the court as provided in ORS 419A.255 (2) or (3); or

Â Â Â Â Â  (d) As provided in ORS 419A.253. [2005 c.451 Â§4]

Â Â Â Â Â  419A.260 Expunction; definitions. (1) As used in this section and ORS 419A.262:

Â Â Â Â Â  (a) ÂContactÂ means any instance in which a personÂs act or behavior, or alleged act or behavior, which could result in a juvenile courtÂs assumption of jurisdiction under ORS 419B.100 (1)(a) to (c) and (f) or 419C.005 comes to the attention of an agency specified in paragraph (d) of this subsection.

Â Â Â Â Â  (b) ÂExpunctionÂ means:

Â Â Â Â Â  (A) The removal and destruction or sealing of a judgment or order related to a contact and all records and references; and

Â Â Â Â Â  (B) Where a record is kept by the Department of Human Services or the Oregon Youth Authority, either the sealing of such record by the department or the Oregon Youth Authority or, in a multiperson file, the affixing to the front of the file, by the department or the youth authority, a stamp or statement identifying the name of the individual, the date of expunction and instruction that no further reference shall be made to the material that is subject to the expunction order except upon an order of a court of competent jurisdiction.

Â Â Â Â Â  (c) ÂPersonÂ includes a person under 18 years of age.

Â Â Â Â Â  (d) ÂRecordÂ includes a fingerprint or photograph file, report, exhibit or other material which contains information relating to a personÂs contact with any law enforcement agency or juvenile court or juvenile department and is kept manually, through the use of electronic data processing equipment, or by any other means by a law enforcement or public investigative agency, a juvenile court or juvenile department or an agency of the State of Oregon. ÂRecordÂ does not include:

Â Â Â Â Â  (A) A transcript of a studentÂs Youth Corrections Education Program academic record;

Â Â Â Â Â  (B) Material on file with a public agency which is necessary for obtaining federal financial participation regarding financial assistance or services on behalf of a person who has had a contact;

Â Â Â Â Â  (C) Records kept or disseminated by the Department of Transportation, State Marine Board and State Fish and Wildlife Commission pursuant to juvenile or adult order or recommendation;

Â Â Â Â Â  (D) Police and court records related to an order of waiver where the matter is still pending in the adult court or on appeal therefrom, or to any disposition as an adult pursuant to such order;

Â Â Â Â Â  (E) Records related to a support obligation;

Â Â Â Â Â  (F) Medical records;

Â Â Â Â Â  (G) Records of a proposed or adjudicated termination of parental rights and adoptions;

Â Â Â Â Â  (H) Any law enforcement record of a person who currently does not qualify for expunction or of current investigations or cases waived to the adult court;

Â Â Â Â Â  (I) Records and case reports of the Oregon Supreme Court and the Oregon Court of Appeals;

Â Â Â Â Â  (J) Any records in cases under ORS 419C.005 in which a juvenile court found a person to be within the jurisdiction of the court based upon the personÂs commission of an act which if done by an adult would constitute one of the following offenses:

Â Â Â Â Â  (i) Aggravated murder under ORS 163.095;

Â Â Â Â Â  (ii) Murder under ORS 163.115;

Â Â Â Â Â  (iii) Attempt, solicitation or conspiracy to commit murder or aggravated murder;

Â Â Â Â Â  (iv) Manslaughter in the first degree under ORS 163.118;

Â Â Â Â Â  (v) Manslaughter in the second degree under ORS 163.125;

Â Â Â Â Â  (vi) Criminally negligent homicide under ORS 163.145;

Â Â Â Â Â  (vii) Assault in the first degree under ORS 163.185;

Â Â Â Â Â  (viii) Criminal mistreatment in the first degree under ORS 163.205;

Â Â Â Â Â  (ix) Kidnapping in the first degree under ORS 163.235;

Â Â Â Â Â  (x) Rape in the third degree under ORS 163.355;

Â Â Â Â Â  (xi) Rape in the second degree under ORS 163.365;

Â Â Â Â Â  (xii) Rape in the first degree under ORS 163.375;

Â Â Â Â Â  (xiii) Sodomy in the third degree under ORS 163.385;

Â Â Â Â Â  (xiv) Sodomy in the second degree under ORS 163.395;

Â Â Â Â Â  (xv) Sodomy in the first degree under ORS 163.405;

Â Â Â Â Â  (xvi) Unlawful sexual penetration in the second degree under ORS 163.408;

Â Â Â Â Â  (xvii) Unlawful sexual penetration in the first degree under ORS 163.411;

Â Â Â Â Â  (xviii) Sexual abuse in the third degree under ORS 163.415;

Â Â Â Â Â  (xix) Sexual abuse in the second degree under ORS 163.425;

Â Â Â Â Â  (xx) Sexual abuse in the first degree under ORS 163.427;

Â Â Â Â Â  (xxi) Promoting prostitution under ORS 167.012;

Â Â Â Â Â  (xxii) Compelling prostitution under ORS 167.017; or

Â Â Â Â Â  (xxiii) An attempt to commit a crime listed in this subparagraph other than manslaughter in the second degree and criminally negligent homicide;

Â Â Â Â Â  (K) Blood samples, buccal samples and other physical evidence and identification information obtained, stored or maintained by the Department of State Police under authority of ORS 137.076, 181.085 or 419C.473; or

Â Â Â Â Â  (L) Records maintained in the Law Enforcement Data System under ORS 181.592.

Â Â Â Â Â  (e) ÂTerminationÂ means:

Â Â Â Â Â  (A) For a person who is the subject of a record kept by a juvenile court or juvenile department, the final disposition of a case by informal means, by a decision not to place the person on probation or make the person a ward of the court after the person has been found to be within the courtÂs jurisdiction, or by a discontinuance of probation or of the courtÂs wardship.

Â Â Â Â Â  (B) For a person who is the subject of a record kept by a law enforcement or public investigative agency, a juvenile court or juvenile department or an agency of the State of Oregon, the final disposition of the personÂs most recent contact with a law enforcement agency.

Â Â Â Â Â  (2) The juvenile court or juvenile department shall make reasonable effort to provide written notice to a child who is within the courtÂs jurisdiction under ORS 419B.100 (1)(a) to (c) and (f) or to a youth who is within the courtÂs jurisdiction under ORS 419C.005, and to the childÂs or youthÂs parent, of the procedures for expunction of a record, the right to counsel under this chapter, the legal effect of an expunction order and the procedures for seeking relief from the duty to report as a sex offender provided under ORS 181.607, at the following times:

Â Â Â Â Â  (a) At any dispositional hearing or at the time of entering into a formal accountability agreement;

Â Â Â Â Â  (b) At the time of termination;

Â Â Â Â Â  (c) Upon notice to the subject of an expunction pending pursuant to application of a juvenile department or motion on a juvenile court; and

Â Â Â Â Â  (d) At the time of notice of execution of an expunction order. [1993 c.33 Â§50; 1993 c.546 Â§93; 1993 c.602 Â§2; 1995 c.422 Â§69; 1999 c.97 Â§4; 1999 c.111 Â§1; 1999 c.626 Â§17; amendments by 1999 c.626 Â§40 repealed by 2001 c.884 Â§1; 2001 c.884 Â§Â§3b,3d]

Â Â Â Â Â  419A.262 Expunction proceeding; effect of expunction; confidentiality; penalties. (1) An expunction proceeding shall be commenced in the county where the subject person resided at the time of the most recent termination.

Â Â Â Â Â  (2) Upon application of either a person who is the subject of a record or a juvenile department, or upon its own motion, the juvenile court shall order expunction if, after a hearing when the matter is contested, it finds that:

Â Â Â Â Â  (a) At least five years have elapsed since the date of the personÂs most recent termination;

Â Â Â Â Â  (b) Since the date of the most recent termination, the person has not been convicted of a felony or a Class A misdemeanor;

Â Â Â Â Â  (c) No proceedings seeking a criminal conviction or an adjudication in a juvenile court are pending against the person;

Â Â Â Â Â  (d) The person is not within the jurisdiction of any juvenile court on the basis of a petition alleging an act or behavior as defined in ORS 419B.100 (1)(a) to (c) and (f) or 419C.005; and

Â Â Â Â Â  (e) The juvenile department is not aware of any pending investigation of the conduct of the person by any law enforcement agency.

Â Â Â Â Â  (3) In the case of an application by the juvenile department or of the court acting upon its own motion, expunction shall not be ordered if actual notice of expunction has not been given to the person in accordance with subsection (10) of this section unless the person has reached 21 years of age.

Â Â Â Â Â  (4) When a person who is the subject of a record kept by a juvenile court or juvenile department reaches 18 years of age, the juvenile court, after a hearing when the matter is contested, shall order expunction if:

Â Â Â Â Â  (a) The person never has been found to be within the jurisdiction of the court; or

Â Â Â Â Â  (b) The conditions of subsection (2) of this section have been met.

Â Â Â Â Â  (5) Expunction shall not be ordered under this section if actual notice of expunction has not been given to the person in accordance with subsection (10) of this section unless the person has reached 21 years of age.

Â Â Â Â Â  (6) Subsections (4) and (5) of this section shall apply only to cases which result in termination after September 13, 1975.

Â Â Â Â Â  (7) Notwithstanding subsections (2) and (4) to (6) of this section, upon application of a person who is the subject of a record kept by a juvenile court or juvenile department, upon application of the juvenile department, or upon its own motion, the juvenile court, after a hearing when the matter is contested, may order expunction of all or any part of the personÂs record if it finds that to do so would be in the best interests of the person and the public. In the case of an application by the juvenile department or of the court acting upon its own motion, expunction shall not be ordered if actual notice of expunction has not been given to the person in accordance with subsection (10) of this section unless the person has reached 21 years of age.

Â Â Â Â Â  (8) When an expunction proceeding is commenced by application of the person whose records are to be expunged, the person shall set forth as part of the application the names of the juvenile courts, juvenile departments, institutions and law enforcement and other agencies which the person has reason to believe possess an expungible record of the person. The juvenile department shall provide the names and addresses of the juvenile courts, juvenile departments, institutions and law enforcement and other agencies which a reasonable search of department files indicates have expungible records.

Â Â Â Â Â  (9) When an expunction proceeding is commenced by application of the juvenile department or upon the courtÂs own motion, the application or motion shall set forth the names and addresses of the juvenile courts, juvenile departments, institutions and law enforcement and other agencies which a reasonable search of department files indicates have expungible records and those provided by the subject person.

Â Â Â Â Â  (10) Notice of an application for expunction under subsections (2) to (7) of this section shall be given to:

Â Â Â Â Â  (a) The district attorney of the county in which the expunction proceeding is commenced and the district attorney of each county in which the record sought to be expunged is kept; and

Â Â Â Â Â  (b) The person who is the subject of the record if the person has not initiated the expunction proceeding.

Â Â Â Â Â  (11) Within 30 days of receiving the notice of application for expunction under subsection (10) of this section, a district attorney shall give written notice of any objection and the grounds therefor to the person whose records are to be expunged and to the juvenile court. If no objection is filed the court may decide the issue of expunction either without a hearing or after full hearing pursuant to subsections (12) to (15) of this section.

Â Â Â Â Â  (12) When an expunction is pending pursuant to subsections (2) to (7) of this section, the court may proceed with or without a hearing, except that:

Â Â Â Â Â  (a) The court may not enter an expunction judgment without a hearing if a timely objection to expunction has been filed pursuant to subsection (11) of this section; and

Â Â Â Â Â  (b) The court may not deny an expunction without a hearing if the proceeding is based on an application of the subject.

Â Â Â Â Â  (13) Notice of a hearing on a pending expunction shall be served on the subject and any district attorney filing a timely objection pursuant to subsection (11) of this section.

Â Â Â Â Â  (14) The court shall conduct a hearing on a pending expunction in accord with the provisions of ORS 419B.195, 419B.198, 419B.201, 419B.205, 419B.208, 419B.310, 419B.812 to 419B.839 and 419B.908. Rules of evidence shall be as in a hearing to establish juvenile court jurisdiction and as defined in ORS 419B.310 (3) and 419C.400 (2). The burden of proof shall be with the party contesting expunction.

Â Â Â Â Â  (15) At the conclusion of a hearing on a pending expunction, the court shall issue judgment granting or denying expunction.

Â Â Â Â Â  (16) The juvenile court or juvenile department shall send a copy of an expunction judgment to each agency subject to the judgment. Upon receipt of a copy of the judgment, an agency subject thereto shall comply and, within 21 days of the date of receipt, return the copy to the juvenile court or juvenile department with an indorsement indicating compliance.

Â Â Â Â Â  (17) When all agencies subject to an expunction judgment have indicated their compliance or in any event no later than six weeks following the date the judgment was delivered as required by subsection (16) of this section, the juvenile court shall provide the person who is the subject of the record with a copy of the expunction judgment, a list of complying and noncomplying agencies, and a written notice of rights and effects of expunction. The juvenile court and juvenile department then shall expunge forthwith all records which they possess and which are subject to the judgment, except the original expunction judgment and the list of complying and noncomplying agencies which shall be preserved under seal.

Â Â Â Â Â  (18) In addition to those agencies identified in ORS 419A.260 (1)(d), the juvenile, circuit, municipal and justice courts, and the district and city attorneys of this state, are bound by an expunction judgment of any juvenile court of appropriate jurisdiction in this state issuing an expunction judgment.

Â Â Â Â Â  (19) Upon entry of an expunction judgment, the contact which is the subject of the expunged record shall not be disclosed by any agency. An agency that is subject to an expunction judgment shall respond to any inquiry about the contact by indicating that no record or reference concerning the contact exists.

Â Â Â Â Â  (20) A person who is the subject of a record which has been expunged under this section may assert that the record never existed and that the contact, which was the subject of the record, never occurred without incurring a penalty for perjury or false swearing under the laws of this state.

Â Â Â Â Â  (21) Juvenile courts, by court rule or by order related to a particular matter, may direct that records concerning a subject person be destroyed. No such records shall be destroyed until at least three years have elapsed after the date of the subjectÂs most recent termination. In the event the record has been expunged, the expunction judgment and list of complying and noncomplying agencies shall not be destroyed, but shall be preserved under seal. The destruction herein defined does not constitute expunction.

Â Â Â Â Â  (22) An expunction judgment and list of complying and noncomplying agencies shall be released from confidentiality only on order of the court originating the expunction judgment, based on a finding that review of a particular case furthers compliance with the expunction provisions of this chapter.

Â Â Â Â Â  (23) A subject has a right of action against any person who intentionally violates the confidentiality provisions of this section. In any such proceeding, punitive damages up to an amount of $1,000 may be sought in addition to any actual damages. The prevailing party shall be entitled to costs and reasonable attorney fees.

Â Â Â Â Â  (24) Intentional violation of the confidentiality provisions of this section by a public employee is cause for dismissal.

Â Â Â Â Â  (25) A person who intentionally releases all or part of an expunged record commits a Class C misdemeanor. [1993 c.33 Â§51; 1993 c.546 Â§9; 1997 c.249 Â§132; 1999 c.111 Â§2; 2001 c.480 Â§7; 2001 c.622 Â§45]

Â Â Â Â Â  419A.290 [1993 c.33 Â§52; 1993 c.546 Â§114; repealed by 1995 c.422 Â§138]

Â Â Â Â Â  419A.295 [Formerly 419.494; repealed by 1995 c.79 Â§215]

MISCELLANEOUS

Â Â Â Â Â  419A.300 Reports to school districts concerning young persons on conditional release. (1)(a) Once each month, the Department of Human Services shall provide to each school district a list of all young persons enrolled in a school in the school district who are on conditional release. The department shall include in the list the name and business telephone number of the caseworker assigned to each case.

Â Â Â Â Â  (b) When a young person who is on conditional release transfers from one school district to a different school district, the caseworker assigned to the case shall notify the superintendent of the school district to which the young person has transferred of the young personÂs status. The caseworker shall make the notification no later than 72 hours after the caseworker knows of the transfer.

Â Â Â Â Â  (2) Upon request by the school district, the department shall provide additional information, including the offense that brought the young person within the jurisdiction of the juvenile court and such other information that is subject to disclosure under ORS 419A.255 (5).

Â Â Â Â Â  (3) In addition to the general notification required by subsection (1) of this section, the department:

Â Â Â Â Â  (a) Shall notify the school district of the specific offense if the act that brought the young person within the jurisdiction of the juvenile court involved a firearm or delivery of a controlled substance.

Â Â Â Â Â  (b) May notify the school district of the specific offense if the act that brought the young person within the jurisdiction of the juvenile court involved a violation of ORS 163.355 to 163.445 or 163.465 or any other offense if the department believes the young person represents a risk to other students or school staff.

Â Â Â Â Â  (4) ORS 419A.015 (4) and (5) apply to persons sending or receiving records under this section. [2005 c.843 Â§29]

Â Â Â Â Â  Note: 419A.300 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

_______________



Chapter 419b

Chapter 419B Â Juvenile Code: Dependency

2005 EDITION

JUVENILE CODE: DEPENDENCY

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

REPORTING OF CHILD ABUSE

419B.005Â  Definitions

419B.007Â  Policy

419B.010Â  Duty of officials to report child abuse; exceptions; penalty

419B.015Â  Report form and content; notice to law enforcement agencies and local office of Department of Human Services

419B.017Â  Time limits for notification between law enforcement agencies and Department of Human Services; rules

419B.020Â  Duty of department or law enforcement agency receiving report; investigation; notice to parents; physical examination; childÂs consent

419B.025Â  Immunity of person making report in good faith

419B.028Â  Photographing child during investigation; photographs as records

419B.030Â  Central registry of reports

419B.035Â  Confidentiality of records; when available to others

419B.040Â  Certain privileges not grounds for excluding evidence in court proceedings on child abuse

419B.045Â  Investigation conducted on public school premises; notification; role of school personnel

419B.050Â  Authority of health care provider to disclose information; immunity from liability

JUVENILE COURT

(Generally)

419B.090Â  Juvenile court; jurisdiction; policy

419B.100Â  Jurisdiction; bases; Indian children

419B.110Â  Emergency medical care; court may authorize

419B.116Â  Intervention; caregiver relationship; rights of limited participation

419B.117Â  Notice to parents or guardian of child; when given; contents

419B.118Â  Venue

419B.121Â  Return of runaway children to another state

419B.124Â  Transfer to juvenile court from another court

419B.127Â  Transfer to court of county of child or wardÂs residence

419B.130Â  Delegation of jurisdiction by county of residence

419B.132Â  Delegation of jurisdiction among county juvenile courts

419B.135Â  Transfer of case; transportation of child or ward

(Protective Custody)

419B.150Â  When protective custody authorized; disposition of runaway child taken into protective custody

419B.155Â  Protective custody not arrest

419B.157Â  Jurisdiction attaches at time of custody

419B.160Â  Place of detention; record; parental notice required

419B.165Â  Release of child taken into custody

419B.168Â  Procedure when child is not released

419B.171Â  Report required when child is taken into custody

419B.175Â  Initial disposition of child taken into custody

(Shelter Hearings)

419B.180Â  Shelter and detention facilities

419B.183Â  Speedy hearing required

419B.185Â  Evidentiary hearing

(Placement of Child or Ward)

419B.192Â  Placement of child or ward; preference given to relatives and certain other persons

(Court-Appointed Counsel)

419B.195Â  When counsel to be appointed for child or ward

419B.198Â  Responsibility for payment of costs related to provision of appointed counsel for child or ward

419B.201Â  Compensation for court-appointed counsel for child or ward under ORS 135.055

419B.205Â  When counsel to be appointed for parent or legal guardian

419B.208Â  Other law applicable to appointment of counsel

(Educational Surrogate)

419B.220Â  Appointment of surrogate

419B.223Â  Duties and tenure of surrogate

(Guardian Ad Litem for Parent)

419B.231Â  Appointment; hearing; findings

419B.234Â  Qualifications; duties; privilege

419B.237Â  Duration of appointment; compensation

(Hearings)

419B.305Â  When hearing must be held; continuation

419B.310Â  Conduct of hearings

(Disposition)

419B.325Â  Disposition required; evidence

419B.328Â  Ward of the court; duration of wardship

419B.331Â  When protective supervision authorized; conditions that may be imposed

419B.334Â  Placement out of state

419B.337Â  Commitment to custody of Department of Human Services

419B.340Â  Reasonable or active efforts determination

419B.343Â  Recommendations of committing court; case planning; plan contents

419B.346Â  Medical planning

419B.349Â  Court authority to review placement

419B.352Â  Hospitalization; mental health examination

(Guardianships)

419B.365Â  Permanent guardianship; petition; when filed; procedure

419B.366Â  Guardianship; motion; procedure

419B.367Â  Letters of guardianship; reports by guardian; review of reports

419B.368Â  Review, modification or vacation of guardianship order

419B.369Â  Guardianship study; rules

(Legal Custodian of Child)

419B.370Â  Guardianship as incident of custody

419B.373Â  Duties and authority of legal custodian

(Guardian)

419B.376Â  Duties and authority of guardian

419B.379Â  Guardian is not conservator

(Authority Over Parents)

419B.385Â  Parent or guardian as party

419B.387Â  Parent participation in treatment or training

419B.389Â  Inability of parent to comply with order of court

(Paternity)

419B.395Â  Judgment of paternity or nonpaternity

(Support)

419B.400Â  Authority to order support; collection

419B.402Â  Support order is judgment

419B.404Â  Support for child or ward in state financed or supported institution

419B.406Â  Assignment of support order to state

419B.408Â  Enforcement of support order

(Reports by Guardians and Custodians)

419B.440Â  Circumstances requiring reports

419B.443Â  Time and content of reports

419B.446Â  Filing report with local citizen review board

419B.449Â  Review hearing by court; findings

419B.452Â  Distribution of report by court

(Child Surrendered for Adoption)

419B.460Â  AgencyÂs responsibility

(Permanency Hearing)

419B.470Â  Permanency hearing; schedule

419B.473Â  Notice; appearance

419B.476Â  Conduct of hearing; court determinations; orders

(Termination of Parental Rights)

419B.498Â  Termination of parental rights; petition by Department of Human Services; when required

419B.500Â  Termination of parental rights; generally

419B.502Â  Termination upon finding of extreme conduct

419B.504Â  Termination upon finding of unfitness

419B.506Â  Termination upon finding of neglect

419B.508Â  Termination upon finding of abandonment

419B.517Â  Mediation to be encouraged

419B.518Â  Appointment of counsel for parents

419B.521Â  Conduct of termination hearing

419B.524Â  Effect of termination order

419B.527Â  Disposition of ward after termination

419B.529Â  Authority of court to enter judgment of adoption

419B.530Â  Representation by Attorney General

(Emancipation of Minor)

419B.550Â  Definitions for ORS 419B.550 to 419B.558

419B.552Â  Application for emancipation judgment; effect of judgment

419B.555Â  Hearing; notice to parent; duty to advise minor of liabilities of emancipated person; filing fee

419B.558Â  Entry of judgment of emancipation

JUVENILE COURT DEPENDENCY PROCEDURE

419B.800Â  Applicability of ORS 419B.800 to 419B.929

419B.803Â  Jurisdiction

419B.806Â  Consolidation; when required; procedures

419B.809Â  Petition; contents; form; dismissal

419B.812Â  Issuance of summons; time for hearing on petition

419B.815Â  Summons for proceeding to establish jurisdiction under ORS 419B.100; contents; failure to appear

419B.816Â  Contesting petition to establish jurisdiction under ORS 419B.815

419B.818Â  Form of summons under ORS 419B.815

419B.819Â  Summons for proceeding to establish permanent guardianship or terminate parental rights; contents; failure to appear

419B.820Â  Contesting petition to establish permanent guardianship or terminate parental rights

419B.822Â  Form of summons under ORS 419B.819

419B.823Â  Service of summons generally

419B.824Â  Methods of serving summons

419B.827Â  Responsibility for costs of service of summons and travel expenses of party summoned

419B.830Â  Return of summons

419B.833Â  Proof of service of summons or mailing

419B.836Â  Effect of error in summons or service of summons

419B.839Â  Required and discretionary summons

419B.842Â  When arrest warrant for summoned person authorized

419B.845Â  Restraining order when child abuse alleged

419B.846Â  Service of restraining order

419B.848Â  Process generally

419B.851Â  Service of process; filing; proof of service

419B.854Â  Computing statutory time periods

419B.857Â  Pleadings; construction

419B.860Â  Motions

419B.863Â  Pleadings; captions

419B.866Â  Signing pleadings required; effect of signing or not signing

419B.869Â  Responding to pleadings; time limit

419B.872Â  Amendment of pleadings

419B.875Â  Parties to proceedings; rights of limited participation; status of grandparents; interpreters

419B.878Â  Applicability of Indian Child Welfare Act

419B.881Â  Disclosure; scope; when required; exceptions

419B.884Â  Depositions; procedure

419B.887Â  Objections at depositions; effect of failure to make timely objection

419B.890Â  Dismissal of petition at end of petitionerÂs case

419B.893Â  Subpoenas generally

419B.896Â  Subpoena for production of books, papers, documents and other tangible things

419B.899Â  Issuance of subpoena

419B.902Â  Service of subpoena

419B.905Â  Subpoena of incarcerated witness

419B.908Â  Witness fees; payment

419B.911Â  Failure to obey subpoena

419B.914Â  Proceeding when person entitled to service is not summoned and is not before court

419B.918Â  Manner of appearance

419B.920Â  New hearings

419B.923Â  Modifying or setting aside order or judgment

419B.926Â  Stay of order or judgment pending appeal

419B.929Â  Enforcement of certain orders and judgments

MISCELLANEOUS

419B.950Â  Educational program regarding federal and state adoption and child welfare laws; establishment; purpose

REPORTING OF CHILD ABUSE

Â Â Â Â Â  419B.005 Definitions. As used in ORS 419B.005 to 419B.050, unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂAbuseÂ means:

Â Â Â Â Â  (A) Any assault, as defined in ORS chapter 163, of a child and any physical injury to a child which has been caused by other than accidental means, including any injury which appears to be at variance with the explanation given of the injury.

Â Â Â Â Â  (B) Any mental injury to a child, which shall include only observable and substantial impairment of the childÂs mental or psychological ability to function caused by cruelty to the child, with due regard to the culture of the child.

Â Â Â Â Â  (C) Rape of a child, which includes but is not limited to rape, sodomy, unlawful sexual penetration and incest, as those acts are defined in ORS chapter 163.

Â Â Â Â Â  (D) Sexual abuse, as defined in ORS chapter 163.

Â Â Â Â Â  (E) Sexual exploitation, including but not limited to:

Â Â Â Â Â  (i) Contributing to the sexual delinquency of a minor, as defined in ORS chapter 163, and any other conduct which allows, employs, authorizes, permits, induces or encourages a child to engage in the performing for people to observe or the photographing, filming, tape recording or other exhibition which, in whole or in part, depicts sexual conduct or contact, as defined in ORS 167.002 or described in ORS 163.665 and 163.670, sexual abuse involving a child or rape of a child, but not including any conduct which is part of any investigation conducted pursuant to ORS 419B.020 or which is designed to serve educational or other legitimate purposes; and

Â Â Â Â Â  (ii) Allowing, permitting, encouraging or hiring a child to engage in prostitution, as defined in ORS chapter 167.

Â Â Â Â Â  (F) Negligent treatment or maltreatment of a child, including but not limited to the failure to provide adequate food, clothing, shelter or medical care that is likely to endanger the health or welfare of the child.

Â Â Â Â Â  (G) Threatened harm to a child, which means subjecting a child to a substantial risk of harm to the childÂs health or welfare.

Â Â Â Â Â  (H) Buying or selling a person under 18 years of age as described in ORS 163.537.

Â Â Â Â Â  (I) Permitting a person under 18 years of age to enter or remain in or upon premises where methamphetamines are being manufactured.

Â Â Â Â Â  (J) Unlawful exposure to a controlled substance, as defined in ORS 475.005, that subjects a child to a substantial risk of harm to the childÂs health or safety.

Â Â Â Â Â  (b) ÂAbuseÂ does not include reasonable discipline unless the discipline results in one of the conditions described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂChildÂ means an unmarried person who is under 18 years of age.

Â Â Â Â Â  (3) ÂPublic or private officialÂ means:

Â Â Â Â Â  (a) Physician, including any intern or resident.

Â Â Â Â Â  (b) Dentist.

Â Â Â Â Â  (c) School employee.

Â Â Â Â Â  (d) Licensed practical nurse or registered nurse.

Â Â Â Â Â  (e) Employee of the Department of Human Services, State Commission on Children and Families, Child Care Division of the Employment Department, the Oregon Youth Authority, a county health department, a community mental health and developmental disabilities program, a county juvenile department, a licensed child-caring agency or an alcohol and drug treatment program.

Â Â Â Â Â  (f) Peace officer.

Â Â Â Â Â  (g) Psychologist.

Â Â Â Â Â  (h) Member of the clergy.

Â Â Â Â Â  (i) Licensed clinical social worker.

Â Â Â Â Â  (j) Optometrist.

Â Â Â Â Â  (k) Chiropractor.

Â Â Â Â Â  (L) Certified provider of foster care, or an employee thereof.

Â Â Â Â Â  (m) Attorney.

Â Â Â Â Â  (n) Naturopathic physician.

Â Â Â Â Â  (o) Licensed professional counselor.

Â Â Â Â Â  (p) Licensed marriage and family therapist.

Â Â Â Â Â  (q) Firefighter or emergency medical technician.

Â Â Â Â Â  (r) A court appointed special advocate, as defined in ORS 419A.004.

Â Â Â Â Â  (s) A child care provider registered or certified under ORS 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (t) Member of the Legislative Assembly.

Â Â Â Â Â  (4) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (a) Any city or municipal police department.

Â Â Â Â Â  (b) Any county sheriffÂs office.

Â Â Â Â Â  (c) The Oregon State Police.

Â Â Â Â Â  (d) A county juvenile department. [1993 c.546 Â§12; 1993 c.622 Â§1a; 1995 c.278 Â§50; 1995 c.766 Â§1; 1997 c.127 Â§1; 1997 c.561 Â§3; 1997 c.703 Â§3; 1997 c.873 Â§30; 1999 c.743 Â§22; 1999 c.954 Â§4; 2001 c.104 Â§148; 2003 c.191 Â§1; 2005 c.562 Â§26; 2005 c.708 Â§4]

Â Â Â Â Â  419B.007 Policy. The Legislative Assembly finds that for the purpose of facilitating the use of protective social services to prevent further abuse, safeguard and enhance the welfare of abused children, and preserve family life when consistent with the protection of the child by stabilizing the family and improving parental capacity, it is necessary and in the public interest to require mandatory reports and investigations of abuse of children and to encourage voluntary reports. [1993 c.546 Â§13]

Â Â Â Â Â  419B.010 Duty of officials to report child abuse; exceptions; penalty. (1) Any public or private official having reasonable cause to believe that any child with whom the official comes in contact has suffered abuse or that any person with whom the official comes in contact has abused a child shall immediately report or cause a report to be made in the manner required in ORS 419B.015. Nothing contained in ORS 40.225 to 40.295 or 419B.234 (6) affects the duty to report imposed by this section, except that a psychiatrist, psychologist, member of the clergy, attorney or guardian ad litem appointed under ORS 419B.231 is not required to report such information communicated by a person if the communication is privileged under ORS 40.225 to 40.295 or 419B.234 (6). An attorney is not required to make a report under this section by reason of information communicated to the attorney in the course of representing a client if disclosure of the information would be detrimental to the client.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a report need not be made under this section if the public or private official acquires information relating to abuse by reason of a report made under this section, or by reason of a proceeding arising out of a report made under this section, and the public or private official reasonably believes that the information is already known by a law enforcement agency or the Department of Human Services.

Â Â Â Â Â  (3) A person who violates subsection (1) of this section commits a Class A violation. Prosecution under this subsection shall be commenced at any time within 18 months after commission of the offense. [1993 c.546 Â§14; 1999 c.1051 Â§180; 2001 c.104 Â§149; 2001 c.904 Â§15; 2005 c.450 Â§7]

Â Â Â Â Â  419B.015 Report form and content; notice to law enforcement agencies and local office of Department of Human Services. (1)(a) A person making a report of child abuse, whether voluntarily or pursuant to ORS 419B.010, shall make an oral report by telephone or otherwise to the local office of the Department of Human Services, to the designee of the department or to a law enforcement agency within the county where the person making the report is located at the time of the contact. The report shall contain, if known, the names and addresses of the child and the parents of the child or other persons responsible for care of the child, the childÂs age, the nature and extent of the abuse, including any evidence of previous abuse, the explanation given for the abuse and any other information that the person making the report believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator.

Â Â Â Â Â  (b) When a report of child abuse is received by the department, the department shall notify a law enforcement agency within the county where the report was made. When a report of child abuse is received by a designee of the department, the designee shall notify, according to the contract, either the department or a law enforcement agency within the county where the report was made. When a report of child abuse is received by a law enforcement agency, the agency shall notify the local office of the department within the county where the report was made.

Â Â Â Â Â  (2) When a report of child abuse is received under subsection (1)(a) of this section, the entity receiving the report shall make the notification required by subsection (1)(b) of this section according to rules adopted by the department under ORS 419B.017. [1993 c.546 Â§15; 1993 c.734 Â§1a; 2005 c.250 Â§1]

Â Â Â Â Â  419B.017 Time limits for notification between law enforcement agencies and Department of Human Services; rules. (1) The Department of Human Services shall adopt rules establishing:

Â Â Â Â Â  (a) The time within which the notification required by ORS 419B.015 (1)(a) must be made. At a minimum, the rules shall:

Â Â Â Â Â  (A) Establish which reports of child abuse require notification within 24 hours after receipt;

Â Â Â Â Â  (B) Provide that all other reports of child abuse require notification within 10 days after receipt; and

Â Â Â Â Â  (C) Establish criteria that enable the department, the designee of the department or a law enforcement agency to quickly and easily identify reports that require notification within 24 hours after receipt.

Â Â Â Â Â  (b) How the notification is to be made.

Â Â Â Â Â  (2) The department shall appoint an advisory committee to advise the department in adopting rules required by this section. The department shall include as members of the advisory committee representatives of law enforcement agencies and multidisciplinary teams formed pursuant to ORS 418.747 and other interested parties.

Â Â Â Â Â  (3) In adopting rules required by this section, the department shall balance the need for providing other entities with the information contained in a report received under ORS 419B.015 with the resources required to make the notification.

Â Â Â Â Â  (4) The department may recommend practices and procedures to local law enforcement agencies to meet the requirements of rules adopted under this section. [2005 c.250 Â§3]

Â Â Â Â Â  Note: 419B.017 was added to and made a part of 419B.005 to 419B.050 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.020 Duty of department or law enforcement agency receiving report; investigation; notice to parents; physical examination; childÂs consent. (1) Upon receipt of an oral report of child abuse, the Department of Human Services or the law enforcement agency shall immediately:

Â Â Â Â Â  (a) Cause an investigation to be made to determine the nature and cause of the abuse of the child; and

Â Â Â Â Â  (b) Notify the Child Care Division if the alleged child abuse occurred in a child care facility as defined in ORS 657A.250.

Â Â Â Â Â  (2) If the law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the law enforcement agency shall notify by oral report followed by written report the local office of the department. The department shall provide protective social services of its own or of other available social agencies if necessary to prevent further abuses to the child or to safeguard the childÂs welfare.

Â Â Â Â Â  (3) If a child is taken into protective custody by the department, the department shall promptly make reasonable efforts to ascertain the name and address of the childÂs parents or guardian.

Â Â Â Â Â  (4)(a) If a child is taken into protective custody by the department or a law enforcement official, the department or law enforcement official shall, if possible, make reasonable efforts to advise the parents or guardian immediately, regardless of the time of day, that the child has been taken into custody, the reasons the child has been taken into custody and general information about the childÂs placement, and the telephone number of the local office of the department and any after-hours telephone numbers.

Â Â Â Â Â  (b) Notice may be given by any means reasonably certain of notifying the parents or guardian, including but not limited to written, telephonic or in-person oral notification. If the initial notification is not in writing, the information required by paragraph (a) of this subsection also shall be provided to the parents or guardian in writing as soon as possible.

Â Â Â Â Â  (c) The department also shall make a reasonable effort to notify the noncustodial parent of the information required by paragraph (a) of this subsection in a timely manner.

Â Â Â Â Â  (d) If a child is taken into custody while under the care and supervision of a person or organization other than the parent, the department, if possible, shall immediately notify the person or organization that the child has been taken into protective custody.

Â Â Â Â Â  (5) If a law enforcement officer or the department, when taking a child into protective custody, has reasonable cause to believe that the child has been affected by sexual abuse and rape of a child as defined in ORS 419B.005 (1)(a)(C) and that physical evidence of the abuse exists and is likely to disappear, the court may authorize a physical examination for the purposes of preserving evidence if the court finds that it is in the best interest of the child to have such an examination. Nothing in this section affects the authority of the department to consent to physical examinations of the child at other times.

Â Â Â Â Â  (6) A minor child of 12 years of age or older may refuse to consent to the examination described in subsection (5) of this section. The examination shall be conducted by or under the supervision of a physician licensed under ORS chapter 677 or a nurse practitioner licensed under ORS chapter 678 and, whenever practicable, trained in conducting such examinations. [1993 c.546 Â§16; 1993 c.622 Â§7a; 1997 c.130 Â§13; 1997 c.703 Â§1; 1997 c.873 Â§33]

Â Â Â Â Â  419B.025 Immunity of person making report in good faith. Anyone participating in good faith in the making of a report of child abuse and who has reasonable grounds for the making thereof shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report. [1993 c.546 Â§17]

Â Â Â Â Â  419B.028 Photographing child during investigation; photographs as records. (1) In carrying out its duties under ORS 419B.020, any law enforcement agency or the Department of Human Services may photograph or cause to have photographed any child subject of the investigation for purposes of preserving evidence of the childÂs condition at the time of the investigation.

Â Â Â Â Â  (2) For purposes of ORS 419B.035, photographs taken under authority of subsection (1) of this section shall be considered records. [1993 c.546 Â§18]

Â Â Â Â Â  419B.030 Central registry of reports. (1) A central state registry shall be established and maintained by the Department of Human Services. The local offices of the department shall report to the state registry in writing when an investigation has shown reasonable cause to believe that a childÂs condition was the result of abuse even if the cause remains unknown. Each registry shall contain current information from reports catalogued both as to the name of the child and the name of the family.

Â Â Â Â Â  (2) When the department provides specific case information from the central state registry, the department shall include a notice that the information does not necessarily reflect any subsequent proceedings that are not within the jurisdiction of the department. [1993 c.546 Â§19]

Â Â Â Â Â  419B.035 Confidentiality of records; when available to others. (1) Notwithstanding the provisions of ORS 192.001 to 192.170, 192.210 to 192.505 and 192.610 to 192.990 relating to confidentiality and accessibility for public inspection of public records and public documents, reports and records compiled under the provisions of ORS 419B.010 to 419B.050 are confidential and may not be disclosed except as provided in this section. The Department of Human Services shall make the records available to:

Â Â Â Â Â  (a) Any law enforcement agency or a child abuse registry in any other state for the purpose of subsequent investigation of child abuse;

Â Â Â Â Â  (b) Any physician, at the request of the physician, regarding any child brought to the physician or coming before the physician for examination, care or treatment;

Â Â Â Â Â  (c) Attorneys of record for the child or childÂs parent or guardian in any juvenile court proceeding;

Â Â Â Â Â  (d) Citizen review boards established by the Judicial Department for the purpose of periodically reviewing the status of children, youths and youth offenders under the jurisdiction of the juvenile court under ORS 419B.100 and 419C.005. Citizen review boards may make such records available to participants in case reviews;

Â Â Â Â Â  (e) A court appointed special advocate in any juvenile court proceeding in which it is alleged that a child has been subjected to child abuse or neglect;

Â Â Â Â Â  (f) The Child Care Division for certifying, registering or otherwise regulating child care facilities;

Â Â Â Â Â  (g) The Office of ChildrenÂs Advocate; and

Â Â Â Â Â  (h) Any person, upon request to the Department of Human Services, if the reports or records requested regard an incident in which a child, as the result of abuse, died or suffered serious physical injury as defined in ORS 161.015. Reports or records disclosed under this paragraph must be disclosed in accordance with ORS 192.410 to 192.505.

Â Â Â Â Â  (2)(a) When disclosing reports and records pursuant to subsection (1)(h) of this section, the Department of Human Services may exempt from disclosure the names, addresses and other identifying information about other children, witnesses, victims or other persons named in the report or record if the department determines, in written findings, that the safety or well-being of a person named in the report or record may be jeopardized by disclosure of the names, addresses or other identifying information, and if that concern outweighs the publicÂs interest in the disclosure of that information.

Â Â Â Â Â  (b) If the Department of Human Services does not have a report or record of abuse regarding a child who, as the result of abuse, died or suffered serious physical injury as defined in ORS 161.015, the department may disclose that information.

Â Â Â Â Â  (3) The Department of Human Services may make reports and records compiled under the provisions of ORS 419B.010 to 419B.050 available to any person, administrative hearings officer, court, agency, organization or other entity when the department determines that such disclosure is necessary to administer its child welfare services and is in the best interests of the affected child, or that such disclosure is necessary to investigate, prevent or treat child abuse and neglect, to protect children from abuse and neglect or for research when the Director of Human Services gives prior written approval. The Department of Human Services shall adopt rules setting forth the procedures by which it will make the disclosures authorized under this subsection or subsection (1) or (2) of this section. The name, address and other identifying information about the person who made the report may not be disclosed pursuant to this subsection and subsection (1) of this section.

Â Â Â Â Â  (4) A law enforcement agency may make reports and records compiled under the provisions of ORS 419B.010 to 419B.050 available to other law enforcement agencies, district attorneys, city attorneys with criminal prosecutorial functions and the Attorney General when the law enforcement agency determines that disclosure is necessary for the investigation or enforcement of laws relating to child abuse and neglect.

Â Â Â Â Â  (5) A law enforcement agency, upon completing an investigation and closing the file in a specific case relating to child abuse or neglect, shall make reports and records in the case available upon request to any law enforcement agency or community corrections agency in this state, to the Department of Corrections or to the State Board of Parole and Post-Prison Supervision for the purpose of managing and supervising offenders in custody or on probation, parole, post-prison supervision or other form of conditional or supervised release. A law enforcement agency may make reports and records compiled under the provisions of ORS 419B.010 to 419B.050 available to law enforcement, community corrections, corrections or parole agencies in an open case when the law enforcement agency determines that the disclosure will not interfere with an ongoing investigation in the case. The name, address and other identifying information about the person who made the report may not be disclosed under this subsection or subsection (6)(b) of this section.

Â Â Â Â Â  (6)(a) Any record made available to a law enforcement agency or community corrections agency in this state, to the Department of Corrections or the State Board of Parole and Post-Prison Supervision or to a physician in this state, as authorized by subsections (1) to (5) of this section, shall be kept confidential by the agency, department, board or physician. Any record or report disclosed by the Department of Human Services to other persons or entities pursuant to subsections (1) and (3) of this section shall be kept confidential.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) A law enforcement agency, a community corrections agency, the Department of Corrections and the State Board of Parole and Post-Prison Supervision may disclose records made available to them under subsection (5) of this section to each other, to law enforcement, community corrections, corrections and parole agencies of other states and to authorized treatment providers for the purpose of managing and supervising offenders in custody or on probation, parole, post-prison supervision or other form of conditional or supervised release.

Â Â Â Â Â  (B) A person may disclose records made available to the person under subsection (1)(h) of this section if the records are disclosed for the purpose of advancing the public interest.

Â Â Â Â Â  (7) An officer or employee of the Department of Human Services or of a law enforcement agency or any person or entity to whom disclosure is made pursuant to subsections (1) to (6) of this section may not release any information not authorized by subsections (1) to (6) of this section.

Â Â Â Â Â  (8) As used in this section, Âlaw enforcement agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (9) A person who violates subsection (6)(a) or (7) of this section commits a Class A violation. [1993 c.546 Â§Â§20,20a; 1995 c.278 Â§51; 1997 c.328 Â§8; 1999 c.1051 Â§181; 2003 c.14 Â§224; 2003 c.412 Â§1; 2003 c.591 Â§8; 2005 c.317 Â§1; 2005 c.659 Â§2]

Â Â Â Â Â  419B.040 Certain privileges not grounds for excluding evidence in court proceedings on child abuse. (1) In the case of abuse of a child, the privileges created in ORS 40.230 to 40.255, including the psychotherapist-patient privilege, the physician-patient privilege, the privileges extended to nurses, to staff members of schools and to registered clinical social workers and the husband-wife privilege, shall not be a ground for excluding evidence regarding a childÂs abuse, or the cause thereof, in any judicial proceeding resulting from a report made pursuant to ORS 419B.010 to 419B.050.

Â Â Â Â Â  (2) In any judicial proceedings resulting from a report made pursuant to ORS 419B.010 to 419B.050, either spouse shall be a competent and compellable witness against the other. [1993 c.546 Â§21]

Â Â Â Â Â  419B.045 Investigation conducted on public school premises; notification; role of school personnel. If an investigation of a report of child abuse is conducted on public school premises, the school administrator shall first be notified that the investigation is to take place, unless the school administrator is a subject of the investigation. The school administrator or a school staff member designated by the administrator may, at the investigatorÂs discretion, be present to facilitate the investigation. The Department of Human Services or the law enforcement agency making the investigation shall be advised of the childÂs disabling conditions, if any, prior to any interview with the affected child. A school administrator or staff member is not authorized to reveal anything that transpires during an investigation in which the administrator or staff member participates nor shall the information become part of the childÂs school records. The school administrator or staff member may testify at any subsequent trial resulting from the investigation and may be interviewed by the respective litigants prior to any such trial. [1993 c.546 Â§22; 2003 c.14 Â§225]

Â Â Â Â Â  419B.050 Authority of health care provider to disclose information; immunity from liability. (1) Upon notice by a law enforcement agency, the Department of Human Services, a member agency of a county multidisciplinary child abuse team or a member of a county multidisciplinary child abuse team that a child abuse investigation is being conducted under ORS 419B.020, a health care provider must permit the law enforcement agency, the department, the member agency of the county multidisciplinary child abuse team or the member of the county multidisciplinary child abuse team to inspect and copy medical records, including, but not limited to, prenatal and birth records, of the child involved in the investigation without the consent of the child, or the parent or guardian of the child. A health care provider who in good faith disclosed medical records under this section is not civilly or criminally liable for the disclosure.

Â Â Â Â Â  (2) As used in this section, Âhealth care providerÂ has the meaning given that term in ORS 192.519. [1997 c.873 Â§27; 1999 c.537 Â§3; 2001 c.104 Â§150; 2005 c.562 Â§27]

JUVENILE COURT

(Generally)

Â Â Â Â Â  419B.090 Juvenile court; jurisdiction; policy. (1) The juvenile court is a court of record and exercises jurisdiction as a court of general and equitable jurisdiction and not as a court of limited or inferior jurisdiction. The juvenile court is called ÂThe _________ Court of _________ County, Juvenile Department.Â

Â Â Â Â Â  (2)(a) It is the policy of the State of Oregon to recognize that children are individuals who have legal rights. Among those rights are the right to:

Â Â Â Â Â  (A) Permanency with a safe family;

Â Â Â Â Â  (B) Freedom from physical, sexual or emotional abuse or exploitation; and

Â Â Â Â Â  (C) Freedom from substantial neglect of basic needs.

Â Â Â Â Â  (b) Parents and guardians have a duty to afford their children the rights listed in paragraph (a) of this subsection. Parents and guardians have a duty to remove any impediment to their ability to perform parental duties that afford these rights to their children. When a parent or guardian fails to fulfill these duties, the juvenile court may determine that it is in the best interests of the child to remove the child from the parent or guardian either temporarily or permanently.

Â Â Â Â Â  (c) The provisions of this chapter shall be liberally construed to the end that a child coming within the jurisdiction of the court may receive such care, guidance, treatment and control as will lead to the childÂs welfare and the protection of the community.

Â Â Â Â Â  (3) It is the policy of the State of Oregon to guard the liberty interest of parents protected by the Fourteenth Amendment to the United States Constitution and to protect the rights and interests of children, as provided in subsection (2) of this section. The provisions of this chapter shall be construed and applied in compliance with federal constitutional limitations on state action established by the United States Supreme Court with respect to interference with the rights of parents to direct the upbringing of their children, including, but not limited to:

Â Â Â Â Â  (a) Guide the secular and religious education of their children;

Â Â Â Â Â  (b) Make health care decisions for their children; and

Â Â Â Â Â  (c) Discipline their children.

Â Â Â Â Â  (4) It is the policy of the State of Oregon, in those cases not described as extreme conduct under ORS 419B.502, to offer appropriate reunification services to parents and guardians to allow them the opportunity to adjust their circumstances, conduct or conditions to make it possible for the child to safely return home within a reasonable time. Although there is a strong preference that children live in their own homes with their own families, the state recognizes that it is not always possible or in the best interests of the child or the public for children who have been abused or neglected to be reunited with their parents or guardians. In those cases, the State of Oregon has the obligation to create or provide an alternative, safe and permanent home for the child.

Â Â Â Â Â  (5) The State of Oregon recognizes the value of the Indian Child Welfare Act, 25 U.S.C. 1901 to 1923, and hereby incorporates the policies of that Act. [1997 c.873 Â§2a; 1999 c.859 Â§22; 2001 c.686 Â§21]

Â Â Â Â Â  419B.100 Jurisdiction; bases; Indian children. (1) Except as otherwise provided in subsection (6) of this section and ORS 107.726, the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:

Â Â Â Â Â  (a) Who is beyond the control of the personÂs parents, guardian or other person having custody of the person;

Â Â Â Â Â  (b) Whose behavior is such as to endanger the welfare of the person or of others;

Â Â Â Â Â  (c) Whose condition or circumstances are such as to endanger the welfare of the person or of others;

Â Â Â Â Â  (d) Who is dependent for care and support on a public or private child-caring agency that needs the services of the court in planning for the best interest of the person;

Â Â Â Â Â  (e) Whose parents or any other person or persons having custody of the person have:

Â Â Â Â Â  (A) Abandoned the person;

Â Â Â Â Â  (B) Failed to provide the person with the care or education required by law;

Â Â Â Â Â  (C) Subjected the person to cruelty, depravity or unexplained physical injury; or

Â Â Â Â Â  (D) Failed to provide the person with the care, guidance and protection necessary for the physical, mental or emotional well-being of the person;

Â Â Â Â Â  (f) Who has run away from the home of the person; or

Â Â Â Â Â  (g) Who has filed a petition for emancipation pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (2) The court shall have jurisdiction under subsection (1) of this section even though the child is receiving adequate care from the person having physical custody of the child.

Â Â Â Â Â  (3) The practice of a parent who chooses for the parent or the child of the parent treatment by prayer or spiritual means alone shall not be construed as a failure to provide physical care within the meaning of this chapter, but shall not prevent a court of competent jurisdiction from exercising that jurisdiction under subsection (1)(c) of this section.

Â Â Â Â Â  (4) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a child.

Â Â Â Â Â  (5) The court shall have no further jurisdiction as provided in subsection (1) of this section after a minor has been emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (6)(a) An Indian tribe has exclusive jurisdiction over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of the tribe, except where the jurisdiction is otherwise vested in the state by existing federal law.

Â Â Â Â Â  (b) Upon the petition of either parent, the Indian custodian or the Indian childÂs tribe, the juvenile court, absent good cause to the contrary and absent objection by either parent, shall transfer a proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian childÂs tribe, to the jurisdiction of the tribe.

Â Â Â Â Â  (c) The juvenile court shall give full faith and credit to the public acts, records and judicial proceedings of an Indian tribe applicable to an Indian child custody proceeding to the same extent that the juvenile court gives full faith and credit to the public acts, records and judicial proceedings of any other entity. [1993 c.33 Â§53; 1993 c.546 Â§10; 1993 c.643 Â§5]

Â Â Â Â Â  Note: The amendments to 419B.100 by section 31, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

419B.100. (1) Except as otherwise provided in subsection (6) of this section and ORS 107.726, the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:

Â Â Â Â Â  (a) Who is beyond the control of the personÂs parents, guardian or other person having custody of the person;

Â Â Â Â Â  (b) Whose behavior is such as to endanger the welfare of the person or of others;

Â Â Â Â Â  (c) Whose condition or circumstances are such as to endanger the welfare of the person or of others;

Â Â Â Â Â  (d) Who is dependent for care and support on a public or private child-caring agency that needs the services of the court in planning for the best interest of the person;

Â Â Â Â Â  (e) Whose parents or any other person or persons having custody of the person have:

Â Â Â Â Â  (A) Abandoned the person;

Â Â Â Â Â  (B) Failed to provide the person with the care or education required by law;

Â Â Â Â Â  (C) Subjected the person to cruelty, depravity or unexplained physical injury; or

Â Â Â Â Â  (D) Failed to provide the person with the care, guidance and protection necessary for the physical, mental or emotional well-being of the person;

Â Â Â Â Â  (f) Who has run away from the home of the person;

Â Â Â Â Â  (g) Who has filed a petition for emancipation pursuant to ORS 419B.550 to 419B.558; or

Â Â Â Â Â  (h) Who is subject to an order entered under ORS 419C.411 (7)(a).

Â Â Â Â Â  (2) The court shall have jurisdiction under subsection (1) of this section even though the child is receiving adequate care from the person having physical custody of the child.

Â Â Â Â Â  (3) The practice of a parent who chooses for the parent or the child of the parent treatment by prayer or spiritual means alone may not be construed as a failure to provide physical care within the meaning of this chapter, but does not prevent a court of competent jurisdiction from exercising that jurisdiction under subsection (1)(c) of this section.

Â Â Â Â Â  (4) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a child.

Â Â Â Â Â  (5) The court does not have further jurisdiction as provided in subsection (1) of this section after a minor has been emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (6)(a) An Indian tribe has exclusive jurisdiction over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of the tribe, except where the jurisdiction is otherwise vested in the state by existing federal law.

Â Â Â Â Â  (b) Upon the petition of either parent, the Indian custodian or the Indian childÂs tribe, the juvenile court, absent good cause to the contrary and absent objection by either parent, shall transfer a proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian childÂs tribe, to the jurisdiction of the tribe.

Â Â Â Â Â  (c) The juvenile court shall give full faith and credit to the public acts, records and judicial proceedings of an Indian tribe applicable to an Indian child custody proceeding to the same extent that the juvenile court gives full faith and credit to the public acts, records and judicial proceedings of any other entity.

Â Â Â Â Â  419B.110 Emergency medical care; court may authorize. Whether or not a petition has been filed, if a child requires emergency medical care, including surgery, and no parent is available or willing to consent to the care, a judge of the juvenile court may authorize the care. The judge may thereafter direct the filing of a new petition. [1993 c.546 Â§24]

Â Â Â Â Â  419B.115 [1993 c.546 Â§25; 1997 c.479 Â§2; 1997 c.873 Â§21; 1999 c.859 Â§7; 2001 c.214 Â§1; 2001 c.622 Â§Â§39,39a; 2001 c.962 Â§83; renumbered 419B.875 in 2001]

Â Â Â Â Â  419B.116 Intervention; caregiver relationship; rights of limited participation. (1)(a) As used in this section, Âcaregiver relationshipÂ means a relationship between a person and a child or ward:

Â Â Â Â Â  (A) That has existed:

Â Â Â Â Â  (i) For the 12 months immediately preceding the initiation of the dependency proceeding;

Â Â Â Â Â  (ii) For at least six months during the dependency proceeding; or

Â Â Â Â Â  (iii) For half of the child or wardÂs life if the child or ward is less than six months of age;

Â Â Â Â Â  (B) In which the person had physical custody of the child or ward or resided in the same household as the child or ward;

Â Â Â Â Â  (C) In which the person provided the child or ward on a daily basis with the love, nurturing and other necessities required to meet the child or wardÂs psychological and physical needs; and

Â Â Â Â Â  (D) On which the child depended to meet the child or wardÂs needs.

Â Â Â Â Â  (b) ÂCaregiver relationshipÂ does not include a relationship between a child or ward and a person who is the nonrelated foster parent of the child or ward unless the relationship continued for a period of at least six consecutive months.

Â Â Â Â Â  (2) A person asserting that the person has a caregiver relationship with a child or ward may file a motion for intervention in a juvenile dependency proceeding.

Â Â Â Â Â  (3) Filing a motion under subsection (2) of this section is the sole means by which a person may become a party to a juvenile dependency proceeding as an intervenor. An order granting intervention under this section is exclusively for juvenile dependency proceedings and does not confer standing or rights of intervention in any other action. Intervention is not allowed in proceedings under ORS 419B.500.

Â Â Â Â Â  (4) A motion for intervention under subsection (2) of this section must state:

Â Â Â Â Â  (a) The personÂs relationship to the child or ward and the personÂs involvement in the child or wardÂs life;

Â Â Â Â Â  (b) The reason that intervention is sought;

Â Â Â Â Â  (c) How the personÂs intervention is in the best interests of the child or ward;

Â Â Â Â Â  (d) Why the existing parties cannot adequately present the case; and

Â Â Â Â Â  (e) What specific relief is being sought.

Â Â Â Â Â  (5)(a) If a party wishes to oppose a motion for intervention, the party must file a written objection to the motion stating the grounds for the objection no later than 21 days after the motion is filed. If no written objection is filed as provided in this paragraph, the court may grant the motion without a hearing. Except as provided in paragraph (b) of this subsection, if a written objection is filed as provided in this paragraph, the court shall hold a hearing on the motion.

Â Â Â Â Â  (b) If a motion for intervention does not state a prima facie case as to the facts that must be proved under paragraph (c) of this subsection, the court may deny the motion without a hearing.

Â Â Â Â Â  (c) If the court holds a hearing on the motion for intervention, the court may grant the motion for intervention if the person moving to intervene in the case proves by a preponderance of the evidence that:

Â Â Â Â Â  (A) A caregiver relationship exists between the person and the child or ward;

Â Â Â Â Â  (B) The intervention is in the best interests of the child or ward;

Â Â Â Â Â  (C) The reason for intervention and the specific relief sought are consistent with the best interests of the child or ward; and

Â Â Â Â Â  (D) The existing parties cannot adequately protect the best interests of the child or ward without the intervention.

Â Â Â Â Â  (6) A person granted intervention is a party to the case and, except as provided in subsection (10) of this section, may be granted such relief as the court determines to be appropriate and in the best interests of the child or ward.

Â Â Â Â Â  (7) A person who is not a party under ORS 419B.875 may seek rights of limited participation by filing a written motion for limited participation in a juvenile court proceeding. The motion must state:

Â Â Â Â Â  (a) The reason that limited participation is being sought;

Â Â Â Â Â  (b) How the personÂs limited participation is in the best interests of the child or ward;

Â Â Â Â Â  (c) Why the parties cannot adequately present the case; and

Â Â Â Â Â  (d) The specific rights of limited participation that are being sought.

Â Â Â Â Â  (8)(a) If a party wishes to oppose a motion filed under subsection (7) of this section, the party must file a written objection to the motion stating the grounds for the objection no later than 21 days after the motion is filed. If no written objection is filed as provided in this paragraph, the court may grant the motion without a hearing.

Â Â Â Â Â  (b) If a motion seeking rights of limited participation does not state a prima facie case as to the facts that must be proved under paragraph (c) of this subsection, the court may deny the motion without a hearing.

Â Â Â Â Â  (c) If the court holds a hearing on the motion seeking rights of limited participation, the court may grant the motion if the person seeking rights of limited participation proves by a preponderance of the evidence that:

Â Â Â Â Â  (A) The personÂs limited participation is in the best interests of the child or ward;

Â Â Â Â Â  (B) The reason for limited participation and the specific rights sought are consistent with the best interests of the child or ward; and

Â Â Â Â Â  (C) The parties cannot adequately present the case.

Â Â Â Â Â  (9) If the court grants a motion under subsection (8) of this section, the court shall specify in the order the rights of limited participation that are being granted.

Â Â Â Â Â  (10)(a) At any time, a person granted intervention or a person granted rights of limited participation may move to be considered a temporary placement or visitation resource for the child or ward.

Â Â Â Â Â  (b) At any time after a court has determined at a permanency hearing that the permanent plan for the child or ward should be something other than to return home, a person granted intervention may move to be considered the permanent placement resource for the child or ward.

Â Â Â Â Â  (11) The court may modify or set aside any order granting intervention or rights of limited participation as provided in ORS 419B.923. [2001 c.624 Â§3; 2003 c.14 Â§226; 2003 c.231 Â§3; 2003 c.315 Â§2; 2003 c.396 Â§35a; 2005 c.449 Â§2; 2005 c.676 Â§2]

Â Â Â Â Â  419B.117 Notice to parents or guardian of child; when given; contents. (1) At the first appearance by the parents or guardian of a child before the court, the court shall inform the parents or guardian verbally and provide a standard notice describing:

Â Â Â Â Â  (a) The obligation of the parents or guardian to pay for compensation and reasonable expenses for counsel for the child, support of the child while the child is in the custody of a state-financed or state-supported residence and any other obligations to pay money that may arise as a result of the child being within the jurisdiction of the court;

Â Â Â Â Â  (b) The assignment of support rights under ORS 419B.406;

Â Â Â Â Â  (c) The right of the parents or guardian to appeal a decision on jurisdiction or disposition made by the court; and

Â Â Â Â Â  (d) The time for filing an appeal of a decision by the court.

Â Â Â Â Â  (2) The court shall prepare and provide the standard notice required under subsection (1) of this section.

Â Â Â Â Â  (3) The court shall place a notation in the record of the case of the date that the parents or guardian were provided information under this section. [1997 c.748 Â§2]

Â Â Â Â Â  419B.118 Venue. (1) Subject to the provisions of subsections (2), (3) and (4) of this section, a juvenile court proceeding shall commence in the county of wardship if, at the commencement of the proceeding, wardship exists as a result of proceedings under this chapter, or, in the absence of such wardship, in the county where the child resides.

Â Â Â Â Â  (2) If the proceeding is based on allegations of jurisdiction under ORS 419B.100 (1)(a), (b) or (c), the proceeding may also commence in the county in which the alleged act or behavior took place.

Â Â Â Â Â  (3) If the proceeding is based on allegations of jurisdiction under ORS 419B.100 (1)(b), (c), (d), (e) or (f), the proceedings may also commence in the county where the child is present when the proceeding begins.

Â Â Â Â Â  (4) A termination of parent-child relationship proceeding may be commenced in the county of wardship or where the child or ward resides or is found unless the child is an Indian child subject to the Indian Child Welfare Act and the tribal court has assumed jurisdiction. [1993 c.33 Â§54; 1993 c.546 Â§26; 2003 c.396 Â§36]

Â Â Â Â Â  419B.121 Return of runaway children to another state. Notwithstanding ORS 419C.145, the court may order the detention of a child who resides in another state if the court finds probable cause to believe that the child has run away from home or from a placement. If a child is ordered detained under this section, the court shall make such orders as are necessary to cause the child to be immediately returned to the childÂs state of residence. [1993 c.33 Â§55]

Â Â Â Â Â  419B.124 Transfer to juvenile court from another court. If during the pendency of a proceeding in any court other than a juvenile court it is ascertained that the age of the person who is the subject of the proceeding is such that the matter is within the exclusive jurisdiction of the juvenile court, it is the duty of the court in which the proceeding is pending forthwith to transfer the proceeding, together with all the papers, documents and testimony connected therewith, to the juvenile court of the county in which the proceeding is pending. [1993 c.33 Â§56]

Â Â Â Â Â  419B.127 Transfer to court of county of child or wardÂs residence. If a proceeding is initiated in a court of a county other than the county in which the child resides, that court, on its own motion or on the motion of a party made at any time prior to disposition, shall transfer the proceeding to the court of the county of the childÂs residence for such further proceeding as the receiving court finds proper. A like transfer may be made if the residence of a child or ward changes during the proceeding, or if the ward has been adjudicated within the jurisdiction of the court when the proceeding is initiated on grounds specified in ORS 419B.100 (1)(b) or (c) and other proceedings involving the ward are pending in the county of the wardÂs residence. Certified copies of the court records pertaining to the immediate proceeding shall accompany the case on transfer. [1993 c.33 Â§57; 2003 c.396 Â§37]

Â Â Â Â Â  419B.130 Delegation of jurisdiction by county of residence. Where a juvenile court proceeding is pending in a county other than the county in which the child resides and the case is transferable under ORS 419B.124 or 419B.127, the juvenile court of the county in which the child resides may authorize the court in which the case is pending to proceed with the case in either of the following ways where it will facilitate disposition of the case without adverse effect on the interests of the child:

Â Â Â Â Â  (1) To hear, determine and dispose of the case in its entirety; or

Â Â Â Â Â  (2) Prior to transferring the case, to conduct a hearing into the facts alleged to bring the child within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the juvenile court of the county in which the child resides. [1993 c.33 Â§58]

Â Â Â Â Â  419B.132 Delegation of jurisdiction among county juvenile courts. (1) When a proceeding is pending in the juvenile court of any county, the juvenile court of that county may authorize the juvenile court of any other county to do one or both of the following, when it will facilitate the disposition of the case without adverse effect on the interests of the child or ward:

Â Â Â Â Â  (a) To conduct a hearing into the facts alleged to bring the child within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the court in which the case is pending.

Â Â Â Â Â  (b) To assume jurisdiction over the case and administer protection supervision of the ward, when the court in which the proceeding is pending:

Â Â Â Â Â  (A) Finds that the ward has moved to the other county or orders as part of its disposition of the proceeding that legal custody of the ward be given to a person residing in the other county; and

Â Â Â Â Â  (B) Is advised that the court of the other county will accept the wardship and jurisdiction of the case. The county accepting wardship and jurisdiction shall pay the cost of administering protective supervision of the ward, unless the transferring and receiving counties otherwise agree. The county transferring jurisdiction shall pay the cost of transporting the ward, unless the transferring and receiving counties otherwise agree.

Â Â Â Â Â  (2) When the juvenile court of one county is authorized by the juvenile court of another county to conduct a hearing into facts as provided in this section or ORS 419B.130, the facts so found and certified may be taken as established by the court of the county authorizing the hearing and, if adopted by written order of the latter court, form a part of its record in the case. [1993 c.33 Â§59; 2003 c.396 Â§38]

Â Â Â Â Â  419B.135 Transfer of case; transportation of child or ward. If the child or ward who is the subject of the proceeding is, at the time of a transfer or temporary transfer provided for in ORS 419B.127, 419B.130 and 419B.132, in shelter care or for other reason needs transportation to the other county, the county in which the child or ward resides shall make such order or provision for the transportation and safekeeping of the child or ward as is appropriate in the circumstances, including an order directing any peace officer of the county in which the child or ward resides to transfer the child or ward in the manner directed. [1993 c.33 Â§60; 2003 c.396 Â§39]

(Protective Custody)

Â Â Â Â Â  419B.150 When protective custody authorized; disposition of runaway child taken into protective custody. (1) A child may be taken into protective custody by a peace officer, counselor, employee of the Department of Human Services or any other person authorized by the juvenile court of the county in which the child is found, in the following circumstances:

Â Â Â Â Â  (a) When the childÂs condition or surroundings reasonably appear to be such as to jeopardize the childÂs welfare;

Â Â Â Â Â  (b) When the juvenile court, by order indorsed on the summons as provided in ORS 419B.839 or otherwise, has ordered that the child be taken into protective custody; or

Â Â Â Â Â  (c) When it reasonably appears that the child has run away from home.

Â Â Â Â Â  (2)(a) Before issuing an order under subsection (1)(b) of this section, the court shall review an affidavit sworn on information and belief provided by a peace officer, counselor or employee of the department or other person authorized by the juvenile court that sets forth with particularity the facts and circumstances on which the request for protective custody is based, why protective custody is in the best interests of the child and the reasonable efforts or, if the Indian Child Welfare Act applies, active efforts made by the department to eliminate the need for protective custody of the child.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, an order directing that a child be taken into protective custody under subsection (1) of this section shall contain written findings, including a brief description of the reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to eliminate the need for protective custody of the child that the department has made and why protective custody is in the best interests of the child.

Â Â Â Â Â  (c) The court may issue an order even though no services have been provided if the court makes written findings that no existing services could eliminate the need for protective custody of the child and that protective custody is in the best interests of the child.

Â Â Â Â Â  (3) When a child is taken into protective custody as a runaway under subsection (1) of this section, the peace officer or other person who takes the child into custody:

Â Â Â Â Â  (a)(A) Shall release the child without unnecessary delay to the custody of the childÂs parent or guardian or to a shelter facility that has agreed to provide care and services to children who have run away from home and that has been designated by the juvenile court to provide such care and services; or

Â Â Â Â Â  (B) Shall follow the procedures described in ORS 419B.160, 419B.165, 419B.168 and 419B.171;

Â Â Â Â Â  (b) Shall, if possible, determine the preferences of the child and the childÂs parent or guardian as to whether the best interests of the child are better served by placement in a shelter facility that has agreed to provide care and services to children who have run away from home and that has been designated by the juvenile court to provide such care and services or by release to the childÂs parent or guardian; and

Â Â Â Â Â  (c) Notwithstanding ORS 419B.165 and subsection (1) of this section, shall release the child to a shelter facility that has agreed to provide care and services to children who have run away from home and that has been designated by the juvenile court to provide such care and services if it reasonably appears that the child would not willingly remain at home if released to the childÂs parent or guardian. [1993 c.33 Â§61; 1993 c.546 Â§27; 1997 c.873 Â§10; 1999 c.691 Â§1; amendments by 1999 c.691 Â§2 repealed by 2001 c.484 Â§1; 2001 c.622 Â§Â§46,47; 2001 c.686 Â§Â§1,2]

Â Â Â Â Â  419B.155 Protective custody not arrest. (1) Protective custody shall not be deemed an arrest so far as the child is concerned.

Â Â Â Â Â  (2) A peace officer taking a child into protective custody has all the privileges and immunities of a peace officer making an arrest. [1993 c.33 Â§62; 1993 c.546 Â§28]

Â Â Â Â Â  419B.157 Jurisdiction attaches at time of custody. Except as otherwise provided in ORS 419B.168, 419C.094 and 419C.103, the jurisdiction of the juvenile court of the county in which a child is taken into protective custody shall attach from the time the child is taken into custody. [1993 c.33 Â§63; 1993 c.546 Â§29]

Â Â Â Â Â  419B.160 Place of detention; record; parental notice required. (1) A child or ward may not be detained at any time in a police station, jail, prison or other place where adults are detained, except that a child or ward may be detained in a police station for up to five hours when necessary to obtain the child or wardÂs name, age, residence and other identifying information.

Â Â Â Â Â  (2) All peace officers shall keep a record of children taken into protective custody and shall promptly notify the juvenile court or counselor of all children taken into protective custody.

Â Â Â Â Â  (3) As soon as practicable after the child is taken into custody, the person taking the child into custody shall notify the childÂs parent, guardian or other person responsible for the child. The notice shall inform the parent, guardian or other person of the action taken and the time and place of the hearing. [1993 c.33 Â§64; 1993 c.320 Â§1; 1993 c.546 Â§30; 2003 c.396 Â§40]

Â Â Â Â Â  419B.165 Release of child taken into custody. The person taking the child into custody shall release the child to the custody of the childÂs parent or other responsible person in this state, except in the following cases:

Â Â Â Â Â  (1) Where the court has issued an order directing that the child be taken into protective custody.

Â Â Â Â Â  (2) Where the person taking the child into custody has probable cause to believe that the welfare of the child or others may be immediately endangered by the release of the child. [1993 c.33 Â§65; 1993 c.546 Â§31]

Â Â Â Â Â  419B.168 Procedure when child is not released. (1) If a child taken into protective custody is not released as provided in ORS 419B.165 and the juvenile court for the county has not established the alternative procedure authorized in subsection (4) of this section, the person taking the child into custody shall, without unnecessary delay, do one of the following:

Â Â Â Â Â  (a) Take the child before the court or a person appointed by the court to effect disposition under ORS 419B.165.

Â Â Â Â Â  (b) Take the child to a place of detention or shelter care or a public or private agency designated by the court and as soon as possible thereafter notify the court that the child has been taken into custody.

Â Â Â Â Â  (2) Where a child residing in some other county is taken into protective custody the child may be:

Â Â Â Â Â  (a) Released to the childÂs parent or other responsible person in this state as provided in ORS 419B.165.

Â Â Â Â Â  (b) Delivered to a peace officer or juvenile counselor in the county in which the child resides, if such delivery can be made without unnecessary delay. In such event, the person to whom the child is delivered shall assume protective custody of the child and shall proceed as provided in this chapter.

Â Â Â Â Â  (3) Where a child is released or delivered as provided in subsection (2) of this section, the jurisdiction of the juvenile court of the county in which the child resides shall attach from the time the child is taken into custody.

Â Â Â Â Â  (4) The juvenile court may establish, as an alternative to the provisions of subsection (1) of this section, that if a child taken into protective custody is not released as provided in ORS 419B.165, procedures shall be followed that comply with the following:

Â Â Â Â Â  (a) The person taking the child into custody may communicate, by telecommunications or otherwise, with the person appointed by the court to effect disposition under ORS 419B.175.

Â Â Â Â Â  (b) After interviewing the person taking the child into custody and obtaining such other information as is considered necessary, the person appointed by the court under ORS 419B.175 to effect disposition may exercise the authority granted under that section and shall, in such case, direct that the person taking the child into custody release the child or deliver the child in accordance with such direction.

Â Â Â Â Â  (c) The person taking the child into custody shall comply with the direction of the person appointed by the court to effect disposition. [1993 c.33 Â§66; 1993 c.546 Â§32]

Â Â Â Â Â  419B.171 Report required when child is taken into custody. Except where the child is taken into custody pursuant to an order of the court, the person taking the child into custody shall promptly file with the court or a counselor a brief written report stating all of the following:

Â Â Â Â Â  (1) The childÂs name, age and address.

Â Â Â Â Â  (2) The name and address of the person having legal or physical custody of the child.

Â Â Â Â Â  (3) Efforts to notify the person having legal or physical custody of the child and the results of those efforts.

Â Â Â Â Â  (4) Reasons for and circumstances under which the child was taken into protective custody.

Â Â Â Â Â  (5) If the child is not taken to court, the placement of the child.

Â Â Â Â Â  (6) If the child was not released, the reason why the child was not released.

Â Â Â Â Â  (7) If the child is not taken to court, why the type of placement was chosen.

Â Â Â Â Â  (8) Efforts to determine whether the child or the parents have any Indian heritage and the results of those efforts. If the child is an Indian child, the placement of the child shall be according to the preferences and criteria set out in the Indian Child Welfare Act. [1993 c.33 Â§67; 1993 c.546 Â§33]

Â Â Â Â Â  419B.175 Initial disposition of child taken into custody. (1) This subsection establishes the authority and procedures that apply to a person designated by a court to effect disposition of a child taken into protective custody or brought before the court under ORS 419B.160, 419B.165, 419B.168 or 419B.171. The person shall, when the person has taken custody of a child or has authority to effect disposition of a child taken into custody:

Â Â Â Â Â  (a) Release the child to the custody of a parent, guardian or other responsible person;

Â Â Â Â Â  (b) Release the child on the childÂs own recognizance when appropriate;

Â Â Â Â Â  (c) Subject to ORS 419B.121 or 419B.180, place the child in shelter care or detention. The child shall be placed in shelter care rather than detention, unless the person has probable cause to believe that the court will be able to detain the child under ORS 419B.121; or

Â Â Â Â Â  (d) Pursuant to order of the court made after the filing of a petition, hold, retain or place the child in shelter care subject to further order.

Â Â Â Â Â  (2) If the child is released under subsection (1)(a) of this section, the person releasing the child shall inform the juvenile court. [1993 c.33 Â§69; 1993 c.546 Â§35]

(Shelter Hearings)

Â Â Â Â Â  419B.180 Shelter and detention facilities. The juvenile court of each county shall designate the place or places in which children are to be placed in detention or shelter care when taken into protective custody. If the county is adjacent to another state, the court may designate a place or places in the adjoining state where children, pursuant to an agreement between such place or places and the juvenile department of the county, may be placed in detention when taken into custody. A county juvenile department shall not enter into an agreement with an out-of-state place for detention of juveniles, as provided in this section, unless the place or places conform to standards of this state for such a place and unless the agreement includes a provision that the place be subject to inspection by officers of this state under ORS 419A.061. [1993 c.33 Â§68; 1993 c.546 Â§34]

Â Â Â Â Â  419B.183 Speedy hearing required. A child or ward may not be held in detention or shelter care more than 24 hours, excluding Saturdays, Sundays and judicial holidays, except on order of the court made pursuant to a hearing. [1993 c.33 Â§70; 2003 c.396 Â§41]

Â Â Â Â Â  419B.185 Evidentiary hearing. (1) When a child or ward is taken, or is about to be taken, into protective custody pursuant to ORS 419B.150, 419B.160, 419B.165, 419B.168 and 419B.171 and placed in detention or shelter care, a parent, child or ward shall be given the opportunity to present evidence to the court at the hearings specified in ORS 419B.183, and at any subsequent review hearing, that the child or ward can be returned home without further danger of suffering physical injury or emotional harm, endangering or harming others, or not remaining within the reach of the court process prior to adjudication. At the hearing:

Â Â Â Â Â  (a) The court shall make written findings as to whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for removal of the child or ward from the home and to make it possible for the child or ward to safely return home. When the court finds that no services were provided but that reasonable services would not have eliminated the need for protective custody, the court shall consider the department to have made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for protective custody. The court shall include in the written findings a brief description of what preventive and reunification efforts were made by the department.

Â Â Â Â Â  (b) In determining whether a child or ward shall be removed or continued out of home, the court shall consider whether the provision of reasonable services can prevent or eliminate the need to separate the family.

Â Â Â Â Â  (c) In determining whether the department has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for removal of the child or ward from the home and to make it possible for the child or ward to safely return home, the court shall consider the child or wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (d) The court shall make a written finding in every order of removal that describes why it is in the best interests of the child or ward that the child or ward be removed from the home or continued in care.

Â Â Â Â Â  (e) The court shall determine whether the child or ward is an Indian child as defined in ORS 419A.004 or in the applicable State-Tribal Indian Child Welfare Agreement.

Â Â Â Â Â  (f) The court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determinations and findings required under this section. As used in this paragraph, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (2) To aid the court in making the written findings required by subsection (1)(a) and (d) of this section, the department shall present written documentation to the court outlining the reasonable or active efforts made to prevent taking the child or ward into protective custody and to provide services to make it possible for the child or ward to safely return home and why protective custody is in the best interests of the child or ward. [1993 c.33 Â§71; 1993 c.295 Â§5; 1993 c.546 Â§123; 1997 c.873 Â§19; 1999 c.859 Â§8; 2001 c.686 Â§3; 2003 c.355 Â§1; 2003 c.396 Â§42]

Â Â Â Â Â  419B.190 [1993 c.295 Â§2; 1997 c.863 Â§3; 1999 c.65 Â§1; 2001 c.622 Â§37; renumbered 419B.845 in 2001]

(Placement of Child or Ward)

Â Â Â Â Â  419B.192 Placement of child or ward; preference given to relatives and certain other persons. (1) If the court finds that a child or ward is in need of placement or continuation in substitute care, there shall be a preference given to placement with relatives and persons who have a caregiver relationship with the child or ward as defined in ORS 419B.116. The Department of Human Services shall make reasonable efforts to place the child or ward with such persons and shall report to the court what efforts were made to effectuate such a placement.

Â Â Â Â Â  (2) In attempting to place the child or ward pursuant to subsection (1) of this section, the department shall consider, but not be limited to, the following:

Â Â Â Â Â  (a) The ability of the person being considered to provide safety for the child or ward, including a willingness to cooperate with any restrictions placed on contact between the child or ward and others, and to prevent anyone from influencing the child or ward in regard to the allegations of the case;

Â Â Â Â Â  (b) The ability of the person being considered to support the efforts of the department to implement the permanent plan for the child or ward;

Â Â Â Â Â  (c) The ability of the person being considered to meet the child or wardÂs physical, emotional and educational needs, including the child or wardÂs need to continue in the same school or educational placement; and

Â Â Â Â Â  (d) Which person has the closest existing personal relationship with the child or ward if more than one person requests to have the child or ward placed with them pursuant to this section.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, in cases where the Indian Child Welfare Act applies, the placement preferences of the Indian Child Welfare Act shall be followed. [1997 c.479 Â§4; 1999 c.569 Â§9; 2003 c.396 Â§43; 2005 c.449 Â§1; 2005 c.521 Â§2]

(Court-Appointed Counsel)

Â Â Â Â Â  419B.195 When counsel to be appointed for child or ward. (1) If the child, ward, parent or guardian requests counsel for the child or ward but is without sufficient financial means to employ suitable counsel possessing skills and experience commensurate with the nature of the petition and the complexity of the case, the court may appoint suitable counsel to represent the child or ward at state expense if the child or ward is determined to be financially eligible under the policies, procedures, standards and guidelines of the Public Defense Services Commission. Whenever requested to do so, the court shall appoint counsel to represent the child or ward in a case filed pursuant to ORS 419B.100. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (2) Upon presentation of the order of appointment under this section by the attorney for the child or ward, any agency, hospital, school organization, division or department of the state, doctor, nurse or other health care provider, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney to inspect and copy any records of the child or ward involved in the case, without the consent of the child or ward or parents. This subsection does not apply to records of a police agency relating to an ongoing investigation prior to charging. [1993 c.33 Â§72; 1993 c.234 Â§1; 1993 c.546 Â§38; 2001 c.962 Â§43; 2003 c.396 Â§Â§44,45; 2003 c.449 Â§Â§9,46]

Â Â Â Â Â  419B.198 Responsibility for payment of costs related to provision of appointed counsel for child or ward. (1) When the court appoints counsel to represent a child or ward, it may order the parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the ability of the parents or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (2) The test of the parentÂs or estateÂs ability to pay costs under subsection (1) of this section is the same test as applied to appointment of counsel for defendants under ORS 135.050 or under the policies, procedures, standards and guidelines adopted under ORS 151.216. If counsel is provided at state expense, the court shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (3) If counsel is provided at state expense, the court shall determine the amount the parents or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (4) The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419B.408. [1993 c.33 Â§73; 1997 c.761 Â§6; 2001 c.962 Â§44; 2003 c.396 Â§Â§46,47; 2003 c.449 Â§10]

Â Â Â Â Â  419B.201 Compensation for court-appointed counsel for child or ward under ORS 135.055. When the court appoints counsel for the child or ward and the child or ward is determined to be entitled to, and financially eligible for, appointment of counsel at state expense, and the parent or guardian is without sufficient financial means to employ counsel, the compensation for counsel and reasonable fees and expenses of investigation, preparation and presentation paid or incurred shall be determined and paid as provided in ORS 135.055. [1993 c.33 Â§74; 2001 c.962 Â§45; 2003 c.396 Â§Â§48,49; 2003 c.449 Â§30]

Â Â Â Â Â  419B.205 When counsel to be appointed for parent or legal guardian. (1) Counsel shall be appointed for the parent or legal guardian whenever the nature of the proceedings and due process so require, and when the parent or legal guardian has been determined by the court to be eligible to receive appointed counsel under the standard in ORS 135.050 or the policies, procedures, standards and guidelines adopted under ORS 151.216. In deciding whether to appoint counsel under this section, the court shall consider the following factors:

Â Â Â Â Â  (a) The duration and degree of invasiveness of the interference with the parent-child relationship that possibly could result from the proceeding;

Â Â Â Â Â  (b) The complexity of the issues and evidence;

Â Â Â Â Â  (c) The nature of allegations and evidence contested by the parent or legal guardian; and

Â Â Â Â Â  (d) The effect the facts found or the disposition in the proceeding may have on later proceedings or events, including but not limited to termination of parental rights or criminal proceedings.

Â Â Â Â Â  (2) The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216. [1993 c.33 Â§75; 2001 c.962 Â§46; 2003 c.449 Â§Â§11,47]

Â Â Â Â Â  419B.208 Other law applicable to appointment of counsel. Appointment of counsel for the child, ward or parent is subject to ORS 135.055, 151.216 and 151.219. [1993 c.33 Â§76; 2001 c.962 Â§47; 2003 c.396 Â§Â§50,51]

(Educational Surrogate)

Â Â Â Â Â  419B.220 Appointment of surrogate. (1) Upon the request of any party, the court shall appoint a surrogate for a child who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court if:

Â Â Â Â Â  (a) The court finds that the child may be eligible for special education programs because of a disabling condition as provided in ORS chapter 343;

Â Â Â Â Â  (b) The child does not already have a surrogate appointed by a school district or other educational agency; and

Â Â Â Â Â  (c) The requesting party nominates a person who is willing to serve as the surrogate and who meets the requirements described in subsection (2) of this section.

Â Â Â Â Â  (2) A surrogate appointed under this section:

Â Â Â Â Â  (a) May not be an employee of the state educational agency, a school district or any other agency that is involved in the education or care of the child;

Â Â Â Â Â  (b) May not have a conflict of interest that would interfere with the surrogate representing the special education interests of the child; and

Â Â Â Â Â  (c) Shall have knowledge and skills that ensure that the surrogate can adequately represent the child in special education decisions. [1993 c.33 Â§77; 2005 c.662 Â§14]

Â Â Â Â Â  419B.223 Duties and tenure of surrogate. A person that is appointed surrogate for a ward has the duty and authority to protect the due process rights of the ward with respect to the provision of free appropriate public education. A surrogate appointed by the court shall immediately apply to the attending school district for an evaluation of the wardÂs eligibility for special education and shall participate in the development of the wardÂs educational plan as provided in ORS chapter 343. The duties and responsibilities of the surrogate shall continue until whichever of the following occurs first:

Â Â Â Â Â  (1) The ward is 21 years of age;

Â Â Â Â Â  (2) The ward is determined to be no longer eligible for special education; or

Â Â Â Â Â  (3) The juvenile court terminates wardship and determines that the childÂs parent or guardian is both known and available to protect the special educational rights of the child. [1993 c.33 Â§78; 2003 c.396 Â§52]

Â Â Â Â Â  419B.230 [1993 c.33 Â§85; 1993 c.546 Â§39; repealed by 2001 c.622 Â§57]

(Guardian Ad Litem for Parent)

Â Â Â Â Â  419B.231 Appointment; hearing; findings. (1) In a proceeding under this chapter, including a proceeding for the termination of parental rights, the court, on its own motion or on the written or oral motion of a party in the proceeding, may appoint a guardian ad litem for a parent involved in the proceeding as provided in this section.

Â Â Â Â Â  (2) The court shall conduct a hearing to determine whether to appoint a guardian ad litem in a proceeding under this chapter if:

Â Â Â Â Â  (a) A party moves for the appointment and the affidavit or oral representations submitted in support of the motion state facts that, if proved at a hearing under this section, would establish that it is more probable than not that:

Â Â Â Â Â  (A) Due to the parentÂs mental or physical disability or impairment, the parent lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; and

Â Â Â Â Â  (B) The appointment of a guardian ad litem is necessary to protect the parentÂs rights in the proceeding during the period of the parentÂs disability or impairment; or

Â Â Â Â Â  (b) The court has a reasonable belief that:

Â Â Â Â Â  (A) Due to the parentÂs mental or physical disability or impairment, the parent lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; and

Â Â Â Â Â  (B) The appointment of a guardian ad litem is necessary to protect the parentÂs rights in the proceeding during the period of the parentÂs disability or impairment.

Â Â Â Â Â  (3)(a) A court may not appoint a guardian ad litem under this section unless the court conducts a hearing. At the hearing, the court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is:

Â Â Â Â Â  (A) Relevant to the findings required under this section; and

Â Â Â Â Â  (B) Of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs.

Â Â Â Â Â  (b) For purposes of this subsection, evidence is relevant if it is Ârelevant evidenceÂ as defined in ORS 40.150.

Â Â Â Â Â  (4) A court may not appoint a guardian ad litem for a parent unless the court finds by a preponderance of the evidence presented at the hearing that:

Â Â Â Â Â  (a) Due to the parentÂs mental or physical disability or impairment, the parent lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; and

Â Â Â Â Â  (b) The appointment of a guardian ad litem is necessary to protect the parentÂs rights in the proceeding during the period of the parentÂs disability or impairment.

Â Â Â Â Â  (5) The fact that a guardian ad litem has been appointed under this section may not be used as evidence of mental or emotional illness in any juvenile court proceeding, any civil commitment proceeding or any other civil proceeding. [2005 c.450 Â§2]

Â Â Â Â Â  419B.233 [1993 c.33 Â§87; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.234 Qualifications; duties; privilege. (1) A person appointed as a guardian ad litem under ORS 419B.231:

Â Â Â Â Â  (a) Must be a licensed mental health professional or attorney;

Â Â Â Â Â  (b) Must be familiar with legal standards relating to competence;

Â Â Â Â Â  (c) Must have skills and experience in representing persons with mental and physical disabilities or impairments; and

Â Â Â Â Â  (d) May not be a member of the parentÂs family.

Â Â Â Â Â  (2) The guardian ad litem is not a party in the proceeding but is a representative of the parent.

Â Â Â Â Â  (3) The guardian ad litem shall:

Â Â Â Â Â  (a) Consult with the parent, if the parent is able, and with the parentÂs attorney and make any other inquiries as are appropriate to assist the guardian ad litem in making decisions in the juvenile court proceeding.

Â Â Â Â Â  (b) Make legal decisions that the parent would ordinarily make concerning the juvenile court proceeding including, but not limited to, whether to:

Â Â Â Â Â  (A) Admit or deny the allegations of any petition;

Â Â Â Â Â  (B) Agree to or contest jurisdiction, wardship, temporary commitment, guardianship or permanent commitment;

Â Â Â Â Â  (C) Accept or decline a conditional postponement; or

Â Â Â Â Â  (D) Agree to or contest specific services or placement.

Â Â Â Â Â  (c) Make decisions concerning the adoption of a child of the parent including release or surrender, certificates of irrevocability and consent to adoption under ORS 109.312 or 418.270 and agreements under ORS 109.305.

Â Â Â Â Â  (d) Control the litigation and provide direction to the parentÂs attorney on the decisions that would ordinarily be made by the parent in the proceeding.

Â Â Â Â Â  (e) Inform the court if the parent no longer needs a guardian ad litem.

Â Â Â Â Â  (4) In making decisions under subsection (3) of this section, the guardian ad litem shall make the decisions consistent with what the guardian ad litem believes the parent would decide if the parent did not lack substantial capacity to either understand the nature and consequences of the proceeding or give direction or assistance to the parentÂs attorney on decisions the parent must make in the proceeding.

Â Â Â Â Â  (5) The parentÂs attorney shall follow directions provided by the guardian ad litem on decisions that are ordinarily made by the parent in the proceeding. The parentÂs attorney shall inquire at every critical stage in the proceeding as to whether the parentÂs competence has changed and, if appropriate, shall request removal of the guardian ad litem.

Â Â Â Â Â  (6)(a) A parent for whom a guardian ad litem has been appointed under ORS 419B.231 has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional services to the parent:

Â Â Â Â Â  (A) Between the guardian ad litem and the parentÂs attorney or a representative of the attorney; or

Â Â Â Â Â  (B) Between the guardian ad litem and the parent.

Â Â Â Â Â  (b) The privilege created by this subsection:

Â Â Â Â Â  (A) May be claimed by the parent or the guardian ad litem. The guardian ad litem may claim the privilege only on behalf of the parent.

Â Â Â Â Â  (B) Is subject to ORS 40.280, 40.285 and 40.290. [2005 c.450 Â§3]

Â Â Â Â Â  419B.236 [1993 c.33 Â§88; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.237 Duration of appointment; compensation. (1) The appointment of a guardian ad litem under ORS 419B.231 continues until:

Â Â Â Â Â  (a) The court terminates the appointment;

Â Â Â Â Â  (b) The juvenile court proceeding is dismissed; or

Â Â Â Â Â  (c) The parentÂs parental rights are terminated, unless the court continues the appointment.

Â Â Â Â Â  (2) A party to the proceeding or the attorney for the parent for whom a guardian ad litem has been appointed may request removal of the guardian ad litem. The court:

Â Â Â Â Â  (a) Shall remove the guardian ad litem if the court determines that the parent no longer lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; or

Â Â Â Â Â  (b) May remove the guardian ad litem on other grounds as the court determines appropriate.

Â Â Â Â Â  (3) The Public Defense Services Commission shall compensate a guardian ad litem for duties the guardian ad litem performs in the proceeding from funds appropriated to the commission. [2005 c.450 Â§4]

Â Â Â Â Â  419B.239 [1993 c.33 Â§89; 1993 c.546 Â§40; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.242 [1993 c.33 Â§90; 1993 c.546 Â§41; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.245 [1993 c.33 Â§91; 2001 c.622 Â§38; renumbered 419B.872 in 2001]

Â Â Â Â Â  419B.260 [1993 c.546 Â§43 (enacted in lieu of 1993 c.33 Â§92); 1997 c.707 Â§31; 1997 c.873 Â§12; 1999 c.302 Â§1; 2001 c.622 Â§36; renumbered 419B.806 in 2001]

Â Â Â Â Â  419B.265 [1993 c.33 Â§93; 1993 c.546 Â§44; 1995 c.273 Â§21; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.268 [1993 c.33 Â§94; 1993 c.295 Â§3; 1993 c.546 Â§45; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.271 [1993 c.33 Â§95; 1993 c.295 Â§4; 1993 c.546 Â§46; 1995 c.273 Â§22; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.274 [1993 c.33 Â§96; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.277 [1993 c.33 Â§97; 1993 c.546 Â§47; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.280 [1993 c.33 Â§98; renumbered 419B.827 in 2001]

Â Â Â Â Â  419B.282 [1993 c.33 Â§99; 2001 c.622 Â§48; renumbered 419B.842 in 2001]

Â Â Â Â Â  419B.285 [1993 c.33 Â§100; 1993 c.546 Â§48; 2001 c.622 Â§41; renumbered 419B.914 in 2001]

Â Â Â Â Â  419B.300 [1993 c.546 Â§50; 2001 c.622 Â§40; renumbered 419B.881 in 2001]

(Hearings)

Â Â Â Â Â  419B.305 When hearing must be held; continuation. (1) Except as otherwise provided in this section, no later than 60 days after a petition alleging that a child is within the jurisdiction of the court under ORS 419B.100 has been filed, the court shall hold a hearing on the petition and enter an order under ORS 419B.325 (1). Upon written order supported by factual findings of good cause, the court may continue a petition beyond 60 days.

Â Â Â Â Â  (2) No later than 30 days after a petition alleging jurisdiction under ORS 419B.100 is filed all parties shall comply with ORS 419B.881.

Â Â Â Â Â  (3) When a person denies allegations in the petition, the court shall set the case for a hearing within the time limits prescribed by subsection (1) of this section. Upon written order supported by factual findings of good cause, the court may continue the hearing beyond the 60-day time limit.

Â Â Â Â Â  (4) Upon expiration of any continuance granted by this section, the court shall give a petition filed under ORS 419B.100 that is beyond the time limit imposed by subsection (1) of this section the highest priority on the court docket. [1997 c.873 Â§18; 1999 c.859 Â§9; 2001 c.622 Â§53]

Â Â Â Â Â  419B.310 Conduct of hearings. (1) The hearing shall be held by the court without a jury and may be continued from time to time. During the hearing of a case filed pursuant to ORS 419B.100, the court, on its own motion or upon the motion of a party, may take testimony from any child appearing as a witness and may exclude the childÂs parents and other persons if the court finds such action would be likely to be in the best interests of the child. However, the court shall not exclude the attorney for each party and the testimony shall be reported.

Â Â Â Â Â  (2) Stenographic notes or other report of the hearings shall be taken only when required by the court.

Â Â Â Â Â  (3) The facts alleged in the petition showing the child to be within the jurisdiction of the court as provided in ORS 419B.100 (1), unless admitted, must be established by a preponderance of competent evidence. [1993 c.33 Â§101; 1993 c.546 Â§51; 2001 c.622 Â§54]

Â Â Â Â Â  419B.315 [1993 c.546 Â§53; 2001 c.622 Â§55; renumbered 419B.884 in 2001]

Â Â Â Â Â  419B.317 [1993 c.33 Â§102; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.320 [1993 c.33 Â§103; 2001 c.104 Â§151; 2001 c.338 Â§1; 2001 c.962 Â§48; renumbered 419B.908 in 2001]

(Disposition)

Â Â Â Â Â  419B.325 Disposition required; evidence. (1) At the termination of the hearing or hearings in the proceeding, the court shall enter an appropriate order directing the disposition to be made of the case.

Â Â Â Â Â  (2) For the purpose of determining proper disposition of the ward, testimony, reports or other material relating to the wardÂs mental, physical and social history and prognosis may be received by the court without regard to their competency or relevancy under the rules of evidence. [1993 c.33 Â§104; 2003 c.396 Â§53]

Â Â Â Â Â  419B.328 Ward of the court; duration of wardship. (1) The court shall make a child found to be within the jurisdiction of the court as provided in ORS 419B.100 a ward of the court.

Â Â Â Â Â  (2) The courtÂs wardship continues, and the ward is subject to the courtÂs jurisdiction, until one of the following occurs:

Â Â Â Â Â  (a) The court dismisses the petition concerning the ward;

Â Â Â Â Â  (b) The court transfers jurisdiction over the ward as provided in ORS 419B.127, 419B.130 and 419B.132;

Â Â Â Â Â  (c) The court enters an order terminating the wardship;

Â Â Â Â Â  (d) A judgment of adoption of the ward is entered by a court of competent jurisdiction; or

Â Â Â Â Â  (e) The ward becomes 21 years of age. [1993 c.33 Â§105; 1995 c.422 Â§70; 2003 c.396 Â§54; 2003 c.576 Â§447]

Â Â Â Â Â  419B.331 When protective supervision authorized; conditions that may be imposed. When the court determines it would be in the best interest and welfare of a ward, the court may place the ward under protective supervision. The court may direct that the ward remain in the legal custody of the wardÂs parents or other person with whom the ward is living, or the court may direct that the ward be placed in the legal custody of some relative or some person maintaining a foster home approved by the court, or in a child care center or a youth care center authorized to accept the ward. The court may specify particular requirements to be observed during the protective supervision consistent with recognized juvenile court practice, including but not limited to restrictions on visitation by the wardÂs parents, restrictions on the wardÂs associates, occupation and activities, restrictions on and requirements to be observed by the person having the wardÂs legal custody, and requirements for visitation by and consultation with a juvenile counselor or other suitable counselor. [1993 c.33 Â§106; 2003 c.396 Â§55]

Â Â Â Â Â  419B.334 Placement out of state. When the court determines it would be in the best interest and welfare of a ward, the court may, if there is an interstate compact or agreement or an informal arrangement with another state permitting the ward to reside in another state while under protective supervision, or to be placed in an institution or with an agency in another state, place the ward under protective supervision in such other state. [1993 c.33 Â§107; 2003 c.396 Â§56]

Â Â Â Â Â  419B.337 Commitment to custody of Department of Human Services. (1) When the court determines it would be in the best interest and for the welfare of a ward, the court may place the ward in the legal custody of the Department of Human Services for care, placement and supervision. When the court enters an order removing a ward from the wardÂs home or an order continuing care, the court shall make a written finding as to whether:

Â Â Â Â Â  (a) Removal of the ward from the wardÂs home or continuation of care is in the best interest and for the welfare of the ward; and

Â Â Â Â Â  (b) Reasonable efforts, considering the circumstances of the ward and parent, have been made to prevent or eliminate the need for removal of the ward from the home or to make it possible for the ward to safely return home. In making this finding, the court shall consider the wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (2) The court may specify the particular type of care, supervision or services to be provided by the Department of Human Services to wards placed in the departmentÂs custody and to the parents or guardians of the wards, but the actual planning and provision of such care, supervision or services is the responsibility of the department. The department may place the ward in a child care center authorized to accept the ward.

Â Â Â Â Â  (3) Uniform commitment blanks, in a form approved by the Director of Human Services, shall be used by all courts for placing wards in the legal custody of the Department of Human Services.

Â Â Â Â Â  (4) If the ward has been placed in the custody of the Department of Human Services, the court shall make no commitment directly to any residential facility, but shall cause the ward to be delivered into the custody of the department at the time and place fixed by rules of the department. A ward so committed may not be placed in a Department of Corrections institution.

Â Â Â Â Â  (5) Commitment of a ward to the Department of Human Services continues until dismissed by the court or until the ward becomes 21 years of age.

Â Â Â Â Â  (6) A court may dismiss commitment of a ward to the Department of Human Services if:

Â Â Â Â Â  (a)(A) Dismissal is appropriate because the ward has been safely reunited with a parent or because a safe alternative to reunification has been implemented for the ward; and

Â Â Â Â Â  (B) The ward is at least 14 years of age but less than 21 years of age and the court finds that:

Â Â Â Â Â  (i) The department has provided case planning pursuant to ORS 419B.343 that addresses the wardÂs needs and goals for a successful transition to independent living, including needs and goals relating to housing, physical and mental health, education, employment, community connections and supportive relationships;

Â Â Â Â Â  (ii) The department has provided appropriate services pursuant to the case plan;

Â Â Â Â Â  (iii) The department has involved the ward in the development of the case plan and in the provision of appropriate services; and

Â Â Â Â Â  (iv) The ward has safe and stable housing and is unlikely to become homeless as a result of dismissal of commitment of the ward to the department; or

Â Â Â Â Â  (b) The ward has been committed to the custody of the Oregon Youth Authority. [1993 c.33 Â§108; 1993 c.546 Â§129; 1999 c.859 Â§10; 2003 c.396 Â§57; 2005 c.679 Â§1]

Â Â Â Â Â  419B.340 Reasonable or active efforts determination. (1) If the court awards custody to the Department of Human Services, the court shall include in the disposition order a determination whether the department has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for removal of the ward from the home. If the ward has been removed prior to the entry of the order, the order shall also include a determination whether the department has made reasonable or active efforts to make it possible for the ward to safely return home. In making the determination under this subsection, the court shall consider the wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (2) In support of its determination whether reasonable or active efforts have been made by the department, the court shall enter a brief description of what preventive and reunification efforts were made and why further efforts could or could not have prevented or shortened the separation of the family.

Â Â Â Â Â  (3) When the first contact with the family has occurred during an emergency in which the ward could not remain without jeopardy at home even with reasonable services being provided, the department shall be considered to have made reasonable or active efforts to prevent or eliminate the need for removal.

Â Â Â Â Â  (4) When the court finds that preventive or reunification efforts have not been reasonable or active, but further preventive or reunification efforts could not permit the ward to remain without jeopardy at home, the court may authorize or continue the removal of the ward.

Â Â Â Â Â  (5) If a court determines that one of the following circumstances exist, the juvenile court may make a finding that the department is not required to make reasonable efforts to make it possible for the ward to safely return home:

Â Â Â Â Â  (a) Aggravated circumstances including, but not limited to, the following:

Â Â Â Â Â  (A) The parent by abuse or neglect has caused the death of any child;

Â Â Â Â Â  (B) The parent has attempted, solicited or conspired, as described in ORS 161.405, 161.435 or 161.450 or under comparable laws of any jurisdiction, to cause the death of any child;

Â Â Â Â Â  (C) The parent by abuse or neglect has caused serious physical injury to any child;

Â Â Â Â Â  (D) The parent has subjected any child to rape, sodomy or sexual abuse;

Â Â Â Â Â  (E) The parent has subjected any child to intentional starvation or torture;

Â Â Â Â Â  (F) The parent has abandoned the ward as described in ORS 419B.100 (1)(e); or

Â Â Â Â Â  (G) The parent has unlawfully caused the death of the other parent of the ward;

Â Â Â Â Â  (b) The parent has been convicted in any jurisdiction of one of the following crimes:

Â Â Â Â Â  (A) Murder of another child of the parent, which murder would have been an offense under 18 U.S.C. 1111(a);

Â Â Â Â Â  (B) Manslaughter in any degree of another child of the parent, which manslaughter would have been an offense under 18 U.S.C. 1112(a);

Â Â Â Â Â  (C) Aiding, abetting, attempting, conspiring or soliciting to commit an offense described in subparagraph (A) or (B) of this paragraph; or

Â Â Â Â Â  (D) Felony assault that results in serious physical injury to the ward or another child of the parent; or

Â Â Â Â Â  (c) The parentÂs rights to another child have been terminated involuntarily.

Â Â Â Â Â  (6) If, pursuant to a determination under subsection (5) of this section, the juvenile court makes a finding that the department is not required to make reasonable efforts to prevent or eliminate the need for removal of the ward from the home or to make it possible for the ward to safely return home, and the department determines that it will not make such efforts, the court shall conduct a permanency hearing as provided in ORS 419B.470 no later than 30 days after the judicial finding under subsection (5) of this section.

Â Â Â Â Â  (7) When an Indian child is involved, the department must satisfy the court that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family and that these efforts have proven unsuccessful. Foster care placement may not be ordered in a proceeding in the absence of a determination, supported by clear and convincing evidence, including the testimony of expert witnesses, that the continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical injury to the Indian child. [1993 c.33 Â§109; 1993 c.546 Â§124; 1999 c.859 Â§11; 2001 c.686 Â§14; 2003 c.396 Â§58]

Â Â Â Â Â  419B.343 Recommendations of committing court; case planning; plan contents. (1) To ensure effective planning for wards, the Department of Human Services shall take into consideration recommendations and information provided by the committing court before placement in any facility. The department shall ensure that the case planning in any case:

Â Â Â Â Â  (a) For the reunification of the family bears a rational relationship to the jurisdictional findings that brought the ward within the courtÂs jurisdiction under ORS 419B.100;

Â Â Â Â Â  (b) Incorporates the perspective of the ward and the family and, whenever possible, allows the family to assist in designing its own service programs, based on an assessment of the familyÂs needs and the familyÂs solutions and resources for change; and

Â Â Â Â Â  (c) Is integrated with other agencies in cooperation with the caseworkers.

Â Â Â Â Â  (2) Except in cases when the plan is something other than to reunify the family, the department shall include in the case plan:

Â Â Â Â Â  (a) Appropriate services to allow the parent the opportunity to adjust the parentÂs circumstances, conduct or conditions to make it possible for the ward to safely return home within a reasonable time; and

Â Â Â Â Â  (b) A concurrent permanent plan to be implemented if the parent is unable or unwilling to adjust the parentÂs circumstances, conduct or conditions in such a way as to make it possible for the ward to safely return home within a reasonable time.

Â Â Â Â Â  (3) Any time after a ward attains 14 years of age, if the department determines that it is appropriate, but in no case later than the date the ward attains 16 years of age, the department shall ensure that the case planning in the case addresses the wardÂs needs and goals for a successful transition to independent living, including needs and goals related to housing, physical and mental health, education, employment, community connections and supportive relationships. [1993 c.33 Â§110; 1995 c.770 Â§1; 1997 c.873 Â§13; 1999 c.859 Â§12; 2001 c.686 Â§15; 2003 c.396 Â§59; 2003 c.544 Â§3a]

Â Â Â Â Â  419B.346 Medical planning. Whenever a ward who is in need of medical care or other special treatment by reason of physical or mental condition is placed in the custody of the Department of Human Services by the juvenile court, the department shall prepare a plan for care or treatment within 14 days after assuming custody of the ward. The court may indicate in general terms the type of care which it regards as initially appropriate. A copy of the plan, including a time schedule for its implementation, shall be sent to the juvenile court that committed the ward to the department. The court may at any time request regular progress reports on implementation of the plan. The department shall notify the court when the plan is implemented, and shall report to the court concerning the progress of the ward annually thereafter. If the plan is subsequently revised, the department shall notify the court of the revisions and the reasons for the revisions. [1993 c.33 Â§111; 2003 c.396 Â§60]

Â Â Â Â Â  419B.349 Court authority to review placement. Commitment of a child or ward to the Department of Human Services does not terminate the courtÂs continuing jurisdiction to protect the rights of the child or ward or the child or wardÂs parents or guardians. Notwithstanding ORS 419B.337 (4), if upon review of a placement of a child or ward made by the department the court determines that the placement is not in the best interest of the child or ward, the court may direct the department to place the child or ward in foster care, residential care, group care or some other specific type of residential placement, but unless otherwise required by law, the court may not direct a specific placement. The actual planning and placement of the child or ward is the responsibility of the department. Nothing in this section affects any contractual right of a private agency to refuse or terminate a placement. [1993 c.33 Â§112; 1997 c.497 Â§1; 1997 c.764 Â§1; 2003 c.396 Â§61]

Â Â Â Â Â  419B.350 [1997 c.873 Â§15; 1999 c.859 Â§13; repealed by 2001 c.686 Â§25]

Â Â Â Â Â  419B.352 Hospitalization; mental health examination. The court may direct that the child or ward be examined or treated by a physician, psychiatrist or psychologist, or receive other special care or treatment in a hospital or other suitable facility. If the court determines that mental health examination and treatment should be provided by services delivered through the Department of Human Services, the department shall determine the appropriate placement or services in consultation with the court and other affected agencies. If an affected agency objects to the type of placement or services, the court shall determine the appropriate type of placement or service. During the examination or treatment of the child or ward, the department may, if appropriate, be appointed guardian of the child or ward. [1993 c.33 Â§113; 2001 c.900 Â§123; 2003 c.396 Â§62]

(Guardianships)

Â Â Â Â Â  419B.365 Permanent guardianship; petition; when filed; procedure. (1) At any time following establishment of jurisdiction and wardship under ORS 419B.100, but prior to filing of a petition under ORS 419B.500, or after dismissal of a petition filed under ORS 419B.500 if it fails to result in termination of the parentÂs rights, a party, or person granted rights of limited participation for the purpose of filing a guardianship petition, may file, and the court may hear, a petition for permanent guardianship. If the Department of Human Services chooses not to participate in a proceeding initiated by an intervenor under ORS 419B.875, the state is not foreclosed from filing a subsequent action should the intervenorÂs petition be denied.

Â Â Â Â Â  (2) The grounds for granting a permanent guardianship are the same as those for termination of parental rights.

Â Â Â Â Â  (3) The court shall grant a permanent guardianship if it finds by clear and convincing evidence that:

Â Â Â Â Â  (a) The grounds cited in the petition are true; and

Â Â Â Â Â  (b) It is in the best interest of the ward that the parent never have physical custody of the ward but that other parental rights and duties should not be terminated.

Â Â Â Â Â  (4) If an Indian child is involved, the permanent guardianship must be in compliance with the Indian Child Welfare Act. Notwithstanding subsection (3) of this section, the facts supporting any finding made to establish a permanent guardianship for an Indian child, including the finding that continued custody by the parents or Indian custodian would result in serious emotional or physical harm to the child, must be established beyond a reasonable doubt.

Â Â Â Â Â  (5) Unless vacated under ORS 419B.368, a guardianship established under this section continues as long as the ward is subject to the courtÂs jurisdiction as provided in ORS 419B.328. [1997 c.873 Â§3; 1999 c.59 Â§119; 1999 c.859 Â§23; 2003 c.229 Â§6; 2003 c.396 Â§63a]

Â Â Â Â Â  419B.366 Guardianship; motion; procedure. (1) A party, or a person granted rights of limited participation for the purpose of filing a guardianship motion, may file a motion to establish a guardianship. The motion must be in writing and state with particularity the factual and legal grounds for the motion.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, the facts supporting any finding made or relief granted under this section must be established by a preponderance of evidence.

Â Â Â Â Â  (3) If an Indian child is involved, the guardianship must be in compliance with the Indian Child Welfare Act. The facts supporting any finding made to establish a guardianship for an Indian child, including the finding that continued custody by the parents or Indian custodian would result in serious emotional or physical harm to the child, must be established by clear and convincing evidence.

Â Â Â Â Â  (4) In a proceeding under this section, the court may receive testimony and reports as provided in ORS 419B.325.

Â Â Â Â Â  (5) If the court has approved a plan of guardianship under ORS 419B.476, the court may grant the motion for guardianship if the court determines, after a hearing, that:

Â Â Â Â Â  (a) The child cannot safely return to a parent within a reasonable time;

Â Â Â Â Â  (b) Adoption is not an appropriate plan for the child;

Â Â Â Â Â  (c) The proposed guardian is suitable to meet the needs of the child and is willing to accept the duties and authority of a guardian; and

Â Â Â Â Â  (d) Guardianship is in the childÂs best interests. In determining whether guardianship is in the childÂs best interests, the court shall consider the childÂs wishes.

Â Â Â Â Â  (6) Unless vacated pursuant to ORS 419B.368, a guardianship established under this section continues as long as the child is subject to the courtÂs jurisdiction as provided in ORS 419B.328. [2003 c.229 Â§2]

Â Â Â Â Â  419B.367 Letters of guardianship; reports by guardian; review of reports. (1) Upon granting a motion for guardianship under ORS 419B.366 or upon granting a petition for guardianship under ORS 419B.365, the court shall issue letters of guardianship to the guardian. As provided in ORS 419A.255, a guardian may disclose letters of guardianship when necessary to fulfill the duties of a guardian. Letters of guardianship must be in substantially the following form:

______________________________________________________________________________

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) LETTERS OF

County of___Â Â Â Â Â Â Â Â Â Â Â Â Â  ) GUARDIANSHIP

Â Â Â Â Â  BY THESE LETTERS OF GUARDIANSHIP be informed:

Â Â Â Â Â  That on ______ (month) ___(day), 2___, the ______ Court, ______ County, State of Oregon, appointed ________ (name of guardian) guardian for ________ (name of child) and that the named guardian has qualified and has the authority and duties of guardian for the named child including legal custody of the child, except as provided below.

Â Â Â Â Â  IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ______ (month) ___(day), 2___.

Â (Seal)

______, Clerk of the Court

By______, Deputy

______________________________________________________________________________

Â Â Â Â Â  (2) In the order appointing the guardian, the court shall require the guardian to file with the court a verified written report within 30 days after each anniversary of appointment and may:

Â Â Â Â Â  (a) Specify the frequency and nature of visitation or contact between relatives, including siblings, and the child, if the court determines that visitation or contact is in the childÂs best interests;

Â Â Â Â Â  (b) Enter an order for child support pursuant to ORS 419B.400 that complies with ORS 25.275; and

Â Â Â Â Â  (c) Make any other order to provide for the childÂs continuing safety and well-being.

Â Â Â Â Â  (3)(a) Upon timely receipt of a report under subsection (2) of this section, the court shall review the report and cause the report to become part of the juvenile court file and may:

Â Â Â Â Â  (A) Direct the local citizen review board to conduct a review;

Â Â Â Â Â  (B) Subject to the availability of funds, appoint a court visitor and require the visitor to file a report with the court; or

Â Â Â Â Â  (C) Conduct a court review.

Â Â Â Â Â  (b) If the court does not receive a report under subsection (2) of this section in a timely manner, the court shall:

Â Â Â Â Â  (A) Direct the local citizen review board to conduct a review;

Â Â Â Â Â  (B) Subject to the availability of funds, appoint a court visitor and require the visitor to file a report with the court; or

Â Â Â Â Â  (C) Conduct a court review.

Â Â Â Â Â  (4) Except as otherwise limited by the court, a person appointed guardian has legal custody of the child and the duties and authority of legal custodian and guardian under ORS 419B.373 and 419B.376. A guardian is not liable to third persons for acts of the child solely by reason of being appointed guardian. [2003 c.229 Â§3; 2005 c.84 Â§1]

Â Â Â Â Â  419B.368 Review, modification or vacation of guardianship order. (1) The court, on its own motion or upon the motion of a party and after such hearing as the court may direct, may review, modify or vacate a guardianship order.

Â Â Â Â Â  (2) The court may modify a guardianship order if the court determines to do so would be in the childÂs best interests.

Â Â Â Â Â  (3) The court may vacate a guardianship order, return the child to the custody of a parent and make any other order the court is authorized to make under this chapter if the court determines that:

Â Â Â Â Â  (a) It is in the childÂs best interests to vacate the guardianship;

Â Â Â Â Â  (b) The conditions and circumstances giving rise to the establishment of the guardianship have been ameliorated; and

Â Â Â Â Â  (c) The parent is presently able and willing to adequately care for the child.

Â Â Â Â Â  (4) The court may vacate a guardianship order after determining that the guardian is no longer willing or able to fulfill the duties of a guardian. Upon vacating a guardianship order under this subsection, the court shall conduct a hearing:

Â Â Â Â Â  (a) Within 14 days, make written findings required in ORS 419B.185 (1)(a) to (d) and make any order directing disposition of the child that the court is authorized to make under this chapter; and

Â Â Â Â Â  (b) Pursuant to ORS 419B.476 within 90 days.

Â Â Â Â Â  (5) In determining whether it is in the childÂs best interests to modify or vacate a guardianship, the court shall consider, but is not limited to considering:

Â Â Â Â Â  (a) The childÂs emotional and developmental needs;

Â Â Â Â Â  (b) The childÂs need to maintain existing attachments and relationships and to form attachments and relationships, including those with the birth family;

Â Â Â Â Â  (c) The childÂs health and safety; and

Â Â Â Â Â  (d) The childÂs wishes.

Â Â Â Â Â  (6) In addition to service required under ORS 419B.851, a party filing a motion to vacate a guardianship shall serve the motion upon the Department of Human Services.

Â Â Â Â Â  (7) Notwithstanding subsection (1) of this section, a parent may not move the court to vacate a guardianship once a guardianship is granted under ORS 419B.365. [2003 c.229 Â§4]

Â Â Â Â Â  419B.369 Guardianship study; rules. (1) When a child is in the legal custody of the Department of Human Services, the department shall conduct a guardianship study of the proposed guardianÂs home and provide a report to the court regarding the suitability of the proposed guardian and whether guardianship is in the childÂs best interests. The department shall adopt rules necessary to carry out the duties imposed by this subsection.

Â Â Â Â Â  (2) When a child is not in the legal custody of the department, the court may order the proposed guardian to obtain, at the proposed guardianÂs expense, a guardianship study of the proposed guardianÂs home and provide a report to the court regarding the suitability of the proposed guardian and whether guardianship is in the childÂs best interests. [2003 c.229 Â§5]

(Legal Custodian of Child)

Â Â Â Â Â  419B.370 Guardianship as incident of custody. (1) When the court grants legal custody to the Department of Human Services, it may also grant guardianship of the ward to the department, to remain in effect solely while the ward remains in the legal custody of the department.

Â Â Â Â Â  (2) When the court grants legal custody to a private institution or agency or to a suitable person or entity, the court may grant guardianship of the ward to the private institution or agency to which the ward is committed or to the suitable person or entity if it appears necessary to do so in the interests of the ward.

Â Â Â Â Â  (3) Unless guardianship is granted as provided in subsection (1) or (2) of this section, the court as an incident of its wardship has the duties and authority of the guardian as provided in ORS 419B.376 and 419B.379. [1993 c.33 Â§114; 1993 c.367 Â§3; 2003 c.229 Â§10; 2003 c.396 Â§64]

Â Â Â Â Â  419B.373 Duties and authority of legal custodian. A person, agency or institution having legal custody of a ward has the following duties and authority:

Â Â Â Â Â  (1) To have physical custody and control of the ward.

Â Â Â Â Â  (2) To supply the ward with food, clothing, shelter and incidental necessaries.

Â Â Â Â Â  (3) To provide the ward with care, education and discipline.

Â Â Â Â Â  (4) To authorize ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for the ward, and, in an emergency where the wardÂs safety appears urgently to require it, to authorize surgery or other extraordinary care.

Â Â Â Â Â  (5) To make such reports and to supply such information to the court as the court may from time to time require.

Â Â Â Â Â  (6) To apply for any Social Security benefits or public assistance to which the ward is otherwise entitled and to use the benefits or assistance to pay for the care of the ward. [1993 c.33 Â§115; 1993 c.367 Â§1; 2003 c.396 Â§65]

(Guardian)

Â Â Â Â Â  419B.376 Duties and authority of guardian. A person, agency or institution having guardianship of a ward by reason of appointment by the court has the duties and authority of a guardian of the ward, including but not limited to the following:

Â Â Â Â Â  (1) To authorize surgery for the ward, but this authority does not prevent the person having legal custody of the ward from acting under ORS 419B.373 (4).

Â Â Â Â Â  (2) To authorize the ward to enlist in the Armed Forces of the United States.

Â Â Â Â Â  (3) To consent to the wardÂs marriage.

Â Â Â Â Â  (4) When the ward has been committed under ORS 419B.527, to consent to the adoption of the ward.

Â Â Â Â Â  (5) To make other decisions concerning the ward of substantial legal significance.

Â Â Â Â Â  (6) To make such reports and to supply such information to the court as the court may from time to time require. [1993 c.33 Â§116; 2003 c.396 Â§66]

Â Â Â Â Â  419B.379 Guardian is not conservator. A person appointed guardian of the ward by the court is guardian only and not a conservator of the estate of the ward, unless that person is appointed conservator of the wardÂs estate in a protective proceeding as provided in ORS chapter 125. [1993 c.33 Â§117; 1995 c.664 Â§94; 2003 c.396 Â§67]

(Authority Over Parents)

Â Â Â Â Â  419B.385 Parent or guardian as party. A parent or legal guardian of a ward, if such parent or guardian was served with summons under ORS 419B.812 to 419B.839 prior to the adjudication, is subject to the jurisdiction of the court for purposes of this section. The court may order the parent or guardian to assist the court in any reasonable manner in providing appropriate education or counseling for the ward. [1993 c.33 Â§118; 2001 c.622 Â§49; 2003 c.396 Â§68]

Â Â Â Â Â  419B.387 Parent participation in treatment or training. If the court finds in an evidentiary hearing that treatment or training is needed by a parent to correct the circumstances that resulted in wardship or to prepare the parent to resume the care of the ward, the court may order the parent to participate in the treatment or training if the participation is in the wardÂs best interests. [1993 c.546 Â§55 (enacted in lieu of 1993 c.33 Â§Â§119 and 120); 2003 c.396 Â§69]

Â Â Â Â Â  419B.389 Inability of parent to comply with order of court. A parent who believes or claims that financial, health or other problems will prevent or delay the parentÂs compliance with an order of the court must inform the court of the relevant circumstances as soon as reasonably possible and, if appropriate, seek relief from the order under ORS 419B.923. [2001 c.360 Â§3; 2003 c.315 Â§1]

(Paternity)

Â Â Â Â Â  419B.395 Judgment of paternity or nonpaternity. (1) If in any proceeding under ORS 419B.100 or 419B.500 the juvenile court determines that the child or ward has no legal father or that paternity is disputed as allowed in ORS 109.070, the court may enter a judgment of paternity or a judgment of nonpaternity in compliance with the provisions of ORS 109.070, 109.124 to 109.230, 109.250 to 109.262 and 109.326.

Â Â Â Â Â  (2) Before entering a judgment under subsection (1) of this section, the court must find that adequate notice and an opportunity to be heard was provided to:

Â Â Â Â Â  (a) The parties to the proceeding;

Â Â Â Â Â  (b) The man alleged or claiming to be the child or wardÂs father; and

Â Â Â Â Â  (c) The Administrator of the Division of Child Support of the Department of Justice or the branch office providing support services to the county in which the court is located.

Â Â Â Â Â  (3) When appropriate, the court shall inform a man before the court claiming to be the father of a child or ward that paternity establishment services may be available through the administrator if the child or ward:

Â Â Â Â Â  (a) Is a child born out of wedlock;

Â Â Â Â Â  (b) Has not been placed for adoption; and

Â Â Â Â Â  (c) Has no legal father.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (b) ÂChild born out of wedlockÂ has the meaning given that term in ORS 109.124.

Â Â Â Â Â  (c) ÂLegal fatherÂ has the meaning given that term in ORS 419A.004 (16). [2005 c.160 Â§8]

(Support)

Â Â Â Â Â  419B.400 Authority to order support; collection. (1) The court may, after a hearing on the matter, require the parents or other person legally obligated to support a child alleged to be within the jurisdiction of the court under ORS 419B.100 or a ward to pay toward the child or wardÂs support such amounts at such intervals as the court may direct, even though the child or ward is over 18 years of age as long as the child or ward is a child attending school, as defined in ORS 107.108.

Â Â Â Â Â  (2) At least 21 days before the hearing, the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child or ward, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child or ward.

Â Â Â Â Â  (3) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (2) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (2)(a) and (b) to the courts.

Â Â Â Â Â  (4) The court, in determining the amount to be paid, shall use the scale and formula provided for in ORS 25.275 and 25.280. Unless otherwise ordered, the amounts so required to be paid shall be paid to the Department of Justice or the county clerk, whichever is appropriate, for transmission to the person, institution or agency having legal custody of the child or ward. [1993 c.33 Â§121; 1997 c.704 Â§Â§46,60; 2003 c.116 Â§16; 2003 c.396 Â§70a]

Â Â Â Â Â  419B.402 Support order is judgment. Any order for support entered pursuant to ORS 419B.400 shall be entered as a judgment and the court does not have the power to set aside, alter or modify the judgment, or any portion thereof, which provides for any payment of money, either for minor children or the support of a party, which has accrued prior to the filing of a motion to set aside, alter or modify the judgment. [1993 c.33 Â§122; 2003 c.576 Â§252]

Â Â Â Â Â  419B.404 Support for child or ward in state financed or supported institution. Any order for support entered pursuant to ORS 419B.400 for a child or ward in the care and custody of the Department of Human Services may be made contingent upon the child or ward residing in a state financed or supported residence, shelter or other facility or institution. A certificate signed by the Director of Human Services, the Administrator of the Division of Child Support or the administratorÂs authorized representative shall be sufficient to establish such periods of residence and to satisfy the order for periods of nonresidence. [1993 c.33 Â§123; 2003 c.396 Â§71]

Â Â Â Â Â  419B.406 Assignment of support order to state. When a child or ward is in the legal custody of the Department of Human Services and the child or ward is the beneficiary of an order of support in a judgment of dissolution or other order and the department is required to provide financial assistance for the care and support of the child or ward, the state is assignee of and subrogated to the child or wardÂs proportionate share of the support obligation including sums that have accrued whether or not the support order or judgment provides for separate monthly amounts for the support of each of two or more children or wards or a single monthly gross payment for the benefit of two or more children or wards, up to the amount of assistance provided by the department. The assignment shall be as provided in ORS 418.042. [1993 c.33 Â§124; 1999 c.80 Â§76; 2003 c.73 Â§67; 2003 c.396 Â§72; 2003 c.572 Â§18; 2003 c.576 Â§448]

Â Â Â Â Â  419B.408 Enforcement of support order. (1) An order of support entered pursuant to ORS 419B.400 may be enforced by execution or in the manner provided by law for the enforcement of a judgment granting an equitable remedy or by an order to withhold pursuant to ORS 25.372 to 25.427.

Â Â Â Â Â  (2) No property of the child or wardÂs parents, or either of them, or other person legally obligated to support the child or ward is exempt from levy and sale or other process to enforce collection of the amounts ordered by the court to be paid toward the support of the child or ward. [1993 c.33 Â§125; 1993 c.798 Â§31; 2003 c.396 Â§73]

Â Â Â Â Â  419B.420 [1993 c.33 Â§126; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.423 [1993 c.33 Â§127; 1993 c.546 Â§125; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.426 [1993 c.33 Â§128; repealed by 2001 c.622 Â§57]

(Reports by Guardians and Custodians)

Â Â Â Â Â  419B.440 Circumstances requiring reports. Any public or private agency having guardianship or legal custody of a child or ward pursuant to court order shall file reports on the child or ward with the juvenile court that entered the original order concerning the child or ward or, when no such order exists, with the juvenile court of the county of the child or wardÂs residence in the following circumstances:

Â Â Â Â Â  (1) When the child or ward has been placed with the agency as a result of a court order and prior to, or as soon as practicable after the agency places the child or ward in any placement including, but not limited to, the child or wardÂs home, shelter care, substitute care or a child care center, unless the court has previously received a report or treatment plan indicating the actual physical placement of the child or ward;

Â Â Â Â Â  (2) When the child or ward has been placed with the agency as the result of a court order and remains under agency care for six consecutive months from date of initial placement; or

Â Â Â Â Â  (3) When the child or ward has been surrendered for adoption or the parentsÂ rights have been terminated and the agency has not physically placed the child or ward for adoption or initiated adoption proceedings within six months of receiving the child or ward. [1993 c.33 Â§129; 2003 c.396 Â§74]

Â Â Â Â Â  419B.443 Time and content of reports. (1) The agency shall file the reports required by ORS 419B.440 (2) and (3) at the end of the initial six-month period and no less frequently than each six months thereafter. The agency shall file reports more frequently if the court so orders. The reports shall include, but not be limited to:

Â Â Â Â Â  (a) A description of the problems or offenses that necessitated the placement of the child or ward with the agency;

Â Â Â Â Â  (b) A description of the type and an analysis of the effectiveness of the care, treatment and supervision that the agency has provided for the child or ward, together with a list of all placements made since the child or ward has been in the guardianship or legal custody of an agency and the length of time the child or ward has spent in each placement;

Â Â Â Â Â  (c) A description of agency efforts to return the child or ward to the parental home or find permanent placement for the child or ward, including, when applicable, efforts to assist the parents in remedying factors which contributed to the removal of the child or ward from the home;

Â Â Â Â Â  (d) A proposed treatment plan or proposed continuation or modification of an existing treatment plan, including, when applicable, terms of visitation to be allowed and expected of parents and a description of efforts expected of the child or ward and the parents to remedy factors that have prevented the child or ward from safely returning home within a reasonable time; and

Â Â Â Â Â  (e) If continued substitute care is recommended, a proposed timetable for the child or wardÂs return home or other permanent placement or a justification of why extended substitute care is necessary.

Â Â Â Â Â  (2) Notwithstanding the requirements of subsection (1) of this section, reports following the initial report need not contain information contained in prior reports. [1993 c.33 Â§130; 2001 c.686 Â§22; 2003 c.396 Â§75]

Â Â Â Â Â  419B.446 Filing report with local citizen review board. Notwithstanding the requirements under ORS 419B.440 that reports be filed with the court, any report after the initial report that is required by ORS 419B.443 on a child or ward whose case is being regularly reviewed by a local citizen review board shall be filed with that local citizen review board rather than the court. [1993 c.33 Â§131; 2003 c.396 Â§76]

Â Â Â Â Â  419B.449 Review hearing by court; findings. (1) Upon receiving any report required by ORS 419B.440 and 419B.443, the court may hold a hearing to review the child or wardÂs condition and circumstances and to determine if the court should continue jurisdiction and wardship or order modifications in the care, placement and supervision of the child or ward. The court shall hold a hearing:

Â Â Â Â Â  (a) In all cases under ORS 419B.440 (3) when the parentsÂ rights have been terminated; or

Â Â Â Â Â  (b) If requested by the child or ward, the attorney for the child or ward, if any, the parents or the public or private agency having guardianship or legal custody of the child or ward within 30 days of receipt of the notice provided in ORS 419B.452.

Â Â Â Â Â  (2) The court shall conduct a hearing provided in subsection (1) of this section in the manner provided in ORS 419B.310, except that the court may receive testimony and reports as provided in ORS 419B.325. At the conclusion of the hearing, the court shall enter findings of fact if the decision is to continue the child or ward in substitute care. Such findings shall specifically state:

Â Â Â Â Â  (a) Why continued care is necessary as opposed to returning the child or ward home or taking prompt action to secure another permanent placement; or

Â Â Â Â Â  (b) The expected timetable for return or other permanent placement.

Â Â Â Â Â  (3) In making the findings under subsection (2) of this section, the court shall consider the efforts made to develop the concurrent case plan, including, but not limited to, identification and selection of a suitable adoptive placement for the child or ward when adoption is the concurrent case plan.

Â Â Â Â Â  (4) In addition to findings of fact required by subsection (2) of this section, the court may order the Department of Human Services to consider additional information in developing the case plan or concurrent case plan.

Â Â Â Â Â  (5) Any final decision of the court made pursuant to the hearing provided in subsection (1) of this section is appealable under ORS 419A.200. [1993 c.33 Â§132; 1999 c.568 Â§1; 2001 c.480 Â§8; 2001 c.910 Â§4; 2003 c.396 Â§77]

Â Â Â Â Â  419B.452 Distribution of report by court. Except when a child or ward has been surrendered for adoption or the parentsÂ rights have been terminated, the court shall send a copy of the report required by ORS 419B.440 to the parents and shall notify the parents either that a hearing will be held or that the parents may request a hearing at which time they may ask for modifications in the care, treatment and supervision of the child or ward. If the court finds that informing the parents of the identity and location of the foster parents of the child or ward is not in the best interest of the child or ward, the court may order such information deleted from the report before sending the report to the parents. If an Indian child is involved, the court shall send a copy of the report to the Indian childÂs tribe as required by the notice requirements of the Indian Child Welfare Act. [1993 c.33 Â§133; 1993 c.546 Â§126; 2003 c.396 Â§78]

(Child Surrendered for Adoption)

Â Â Â Â Â  419B.460 AgencyÂs responsibility. Where a child has been surrendered for adoption and the agency has not physically placed the child for adoption or initiated adoption proceedings within six months of receiving the child, the agency shall file a petition alleging that the child comes within the jurisdiction of the court. [1993 c.33 Â§134]

(Permanency Hearing)

Â Â Â Â Â  419B.470 Permanency hearing; schedule. (1) The court shall conduct a permanency hearing within 30 days after a judicial finding is made under ORS 419B.340 (5) if, based upon that judicial finding, the Department of Human Services determines that it will not make reasonable efforts to reunify the family.

Â Â Â Â Â  (2) In all other cases when a child or ward is in substitute care, the court shall conduct a permanency hearing no later than 12 months after the ward was found within the jurisdiction of the court under ORS 419B.100 or 14 months after the child or ward was placed in substitute care, whichever is the earlier.

Â Â Â Â Â  (3) If a ward is removed from court sanctioned permanent foster care, the department shall request and the court shall conduct a permanency hearing within three months after the date of the change in placement.

Â Â Â Â Â  (4) Unless good cause otherwise is shown, the court shall also conduct a permanency hearing at any time upon the request of the department, an agency directly responsible for care or placement of the child or ward, parents whose parental rights have not been terminated, an attorney for the child or ward, a court appointed special advocate, a citizen review board, a tribal court or upon its own motion. The court shall schedule the hearing as soon as possible after receiving a request.

Â Â Â Â Â  (5) After the initial permanency hearing conducted under subsection (1) or (2) of this section or any permanency hearing conducted under subsection (3) or (4) of this section, the court shall conduct subsequent permanency hearings not less frequently than once every 12 months for as long as the child or ward remains in substitute care.

Â Â Â Â Â  (6) If a child returns to substitute care after a courtÂs previously established jurisdiction over the child has been dismissed or terminated, a permanency hearing shall be conducted no later than 12 months after the child is found within the jurisdiction of the court on a newly filed petition or 14 months after the childÂs most recent placement in substitute care, whichever is the earlier. [1993 c.33 Â§135; 1993 c.546 Â§127; 1999 c.859 Â§14; 2001 c.686 Â§7; 2003 c.396 Â§79]

Â Â Â Â Â  419B.473 Notice; appearance. (1) The court may order that the child or ward or any other person be present during the hearing.

Â Â Â Â Â  (2) The court shall notify the parties listed in ORS 419B.470 and any other interested parties of the hearing. The notice shall state the time and place of the hearing. Upon request of the court, the Department of Human Services or other legal custodian of the child or ward shall provide the court with information concerning the whereabouts and identity of such parties. [1993 c.33 Â§136; 2003 c.396 Â§80]

Â Â Â Â Â  419B.476 Conduct of hearing; court determinations; orders. (1) A permanency hearing shall be conducted in the manner provided in ORS 418.312, 419B.310, 419B.812 to 419B.839 and 419B.908, except that the court may receive testimony and reports as provided in ORS 419B.325.

Â Â Â Â Â  (2) At a permanency hearing the court shall:

Â Â Â Â Â  (a) If the case plan at the time of the hearing is to reunify the family, determine whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the ward to safely return home and whether the parent has made sufficient progress to make it possible for the ward to safely return home. In making its determination, the court shall consider the wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (b) If the case plan at the time of the hearing is something other than to reunify the family, determine whether the department has made reasonable efforts to place the ward in a timely manner in accordance with the plan and to complete the steps necessary to finalize the permanent placement.

Â Â Â Â Â  (3)(a) In the circumstances described in paragraph (b) of this subsection, in addition to making the determination required by subsection (2)(a) or (b) of this section, at a permanency hearing the court shall review the comprehensive plan for the wardÂs transition to independent living and determine and make findings as to:

Â Â Â Â Â  (A) Whether the plan is adequate to ensure the wardÂs successful transition to independent living;

Â Â Â Â Â  (B) Whether the department has offered appropriate services pursuant to the plan; and

Â Â Â Â Â  (C) Whether the department has involved the ward in the development of the plan.

Â Â Â Â Â  (b) The requirements of paragraph (a) of this subsection apply when:

Â Â Â Â Â  (A) The ward is 16 years of age or older; or

Â Â Â Â Â  (B) The ward is 14 years of age or older and there is a comprehensive plan for the wardÂs transition to independent living.

Â Â Â Â Â  (4) At a permanency hearing the court may:

Â Â Â Â Â  (a) If the case plan changed during the period since the last review by a local citizen review board or court hearing and a plan to reunify the family was in effect for any part of that period, determine whether the department has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the ward to safely return home. In making its determination, the court shall consider the wardÂs health and safety the paramount concerns;

Â Â Â Â Â  (b) If the case plan changed during the period since the last review by a local citizen review board or court hearing and a plan other than to reunify the family was in effect for any part of that period, determine whether the department has made reasonable efforts to place the ward in a timely manner in accordance with the plan and to complete the steps necessary to finalize the permanent placement;

Â Â Â Â Â  (c) If the court determines that further efforts will make it possible for the ward to safely return home within a reasonable time, order that the parents participate in specific services for a specific period of time and make specific progress within that period of time;

Â Â Â Â Â  (d) Determine the adequacy and compliance with the case plan and the case progress report;

Â Â Â Â Â  (e) Review the efforts made by the department to develop the concurrent permanent plan, including but not limited to, identification and selection of a suitable adoptive placement for the ward;

Â Â Â Â Â  (f) Order the department to develop or expand the case plan or concurrent permanent plan and provide a case progress report to the court and other parties within 10 days after the permanency hearing;

Â Â Â Â Â  (g) Order the department or agency to modify the care, placement and supervision of the ward;

Â Â Â Â Â  (h) Order the local citizen review board to review the status of the ward prior to the next court hearing; or

Â Â Â Â Â  (i) Set another court hearing at a later date.

Â Â Â Â Â  (5) The court shall enter an order within 20 days after the permanency hearing. In addition to any determinations or orders the court may make under subsection (4) of this section, the order shall include:

Â Â Â Â Â  (a) The courtÂs determination required under subsections (2) and (3) of this section, including a brief description of the efforts the department has made with regard to the case plan in effect at the time of the permanency hearing;

Â Â Â Â Â  (b) The courtÂs determination of the permanency plan for the ward that includes whether and, if applicable, when:

Â Â Â Â Â  (A) The ward will be returned to the parent;

Â Â Â Â Â  (B) The ward will be placed for adoption, and a petition for termination of parental rights will be filed;

Â Â Â Â Â  (C) The ward will be referred for establishment of legal guardianship; or

Â Â Â Â Â  (D) The ward will be placed in another planned permanent living arrangement;

Â Â Â Â Â  (c) If the court determines that the permanency plan for the ward should be to return home because further efforts will make it possible for the ward to safely return home within a reasonable time, the courtÂs determination of the services in which the parents are required to participate, the progress the parents are required to make and the period of time within which the specified progress must be made;

Â Â Â Â Â  (d) If the court determines that the permanency plan for the ward should be adoption, the courtÂs determination of whether one of the circumstances in ORS 419B.498 (2) is applicable;

Â Â Â Â Â  (e) If the court determines that the permanency plan for the ward should be establishment of a legal guardianship or placement with a fit and willing relative, the courtÂs determination of why neither placement with parents nor adoption is appropriate;

Â Â Â Â Â  (f) If the court determines that the permanency plan for the ward should be a planned permanent living arrangement, the courtÂs determination of a compelling reason, that must be documented by the department, why it would not be in the best interests of the ward to be returned home, placed for adoption, placed with a legal guardian or placed with a fit and willing relative;

Â Â Â Â Â  (g) If the current placement is not expected to be permanent, the courtÂs projected timetable for return home or for placement in another planned permanent living arrangement. If the timetable set forth by the court is not met, the department shall promptly notify the court and parties; and

Â Â Â Â Â  (h) If an Indian child is involved, the tribal affiliation of the ward.

Â Â Â Â Â  (6) If an Indian child is involved, the court shall follow the placement preference established by the Indian Child Welfare Act.

Â Â Â Â Â  (7) Any final decision of the court made pursuant to the permanency hearing is appealable under ORS 419A.200. On appeal of a final decision of the court under this subsection, the courtÂs finding, if any, under ORS 419B.340 (5) that the department is not required to make reasonable efforts to make it possible for the ward to safely return home is an interlocutory order to which a party may assign error. [1993 c.33 Â§137; 1993 c.546 Â§128; 1999 c.568 Â§2; 1999 c.859 Â§15; 2001 c.480 Â§9; 2001 c.622 Â§50; 2001 c.686 Â§16; 2001 c.910 Â§5; 2003 c.396 Â§81; 2003 c.544 Â§1a]

(Termination of Parental Rights)

Â Â Â Â Â  419B.498 Termination of parental rights; petition by Department of Human Services; when required. (1) Except as provided in subsection (2) of this section, the Department of Human Services shall simultaneously file a petition to terminate the parental rights of a child or wardÂs parents and identify, recruit, process and approve a qualified family for adoption if the child or ward is in the custody of the department and:

Â Â Â Â Â  (a) The child or ward has been in substitute care under the responsibility of the department for 15 months of the most recent 22 months;

Â Â Â Â Â  (b) A parent has been convicted of murder of another child of the parent, voluntary manslaughter of another child of the parent, aiding, abetting, attempting, conspiring or soliciting to commit murder or voluntary manslaughter of the child or ward or of another child of the parent or felony assault that has resulted in serious physical injury to the child or ward or to another child of the parent; or

Â Â Â Â Â  (c) A court of competent jurisdiction has determined that the child or ward is an abandoned child.

Â Â Â Â Â  (2) The department shall file a petition to terminate the parental rights of a parent in the circumstances described in subsection (1) of this section unless:

Â Â Â Â Â  (a) The child or ward is being cared for by a relative and that placement is intended to be permanent;

Â Â Â Â Â  (b) There is a compelling reason, which is documented in the case plan, for determining that filing such a petition would not be in the best interests of the child or ward. Such compelling reasons include, but are not limited to:

Â Â Â Â Â  (A) The parent is successfully participating in services that will make it possible for the child or ward to safely return home within a reasonable time as provided in ORS 419B.476 (5)(c);

Â Â Â Â Â  (B) Another permanent plan is better suited to meet the health and safety needs of the child or ward; or

Â Â Â Â Â  (C) The court or local citizen review board in a prior hearing or review determined that while the case plan was to reunify the family the department did not make reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home; or

Â Â Â Â Â  (c) The department has not provided to the family of the child or ward, consistent with the time period in the case plan, such services as the department deems necessary for the child or ward to safely return home, if reasonable efforts to make it possible for the child or ward to safely return home are required to be made with respect to the child or ward. [1999 c.859 Â§21; 2001 c.686 Â§17; 2003 c.396 Â§82; 2003 c.544 Â§2]

Â Â Â Â Â  419B.500 Termination of parental rights; generally. The parental rights of the parents of a ward may be terminated as provided in this section and ORS 419B.502 to 419B.524, only upon a petition filed by the state or the ward for the purpose of freeing the ward for adoption if the court finds it is in the best interest of the ward. If an Indian child is involved, the termination of parental rights must be in compliance with the Indian Child Welfare Act. The rights of one parent may be terminated without affecting the rights of the other parent. [1993 c.33 Â§138; 1993 c.546 Â§56; 1997 c.873 Â§6; 2003 c.396 Â§83]

Â Â Â Â Â  419B.502 Termination upon finding of extreme conduct. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents are unfit by reason of a single or recurrent incident of extreme conduct toward any child. In such case, no efforts need to be made by available social agencies to help the parent adjust the conduct in order to make it possible for the child or ward to safely return home within a reasonable amount of time. In determining extreme conduct, the court shall consider the following:

Â Â Â Â Â  (1) Rape, sodomy or sex abuse of any child by the parent.

Â Â Â Â Â  (2) Intentional starvation or torture of any child by the parent.

Â Â Â Â Â  (3) Abuse or neglect by the parent of any child resulting in death or serious physical injury.

Â Â Â Â Â  (4) Conduct by the parent to aid or abet another person who, by abuse or neglect, caused the death of any child.

Â Â Â Â Â  (5) Conduct by the parent to attempt, solicit or conspire, as described in ORS 161.405, 161.435 or 161.450 or under comparable laws of any jurisdiction, to cause the death of any child.

Â Â Â Â Â  (6) Previous involuntary terminations of the parentÂs rights to another child if the conditions giving rise to the previous action have not been ameliorated.

Â Â Â Â Â  (7) Conduct by the parent that knowingly exposes any child of the parent to the storage or production of methamphetamines from precursors. In determining whether extreme conduct exists under this subsection, the court shall consider the extent of the child or wardÂs exposure and the potential harm to the physical health of the child or ward. [1993 c.33 Â§139; 1995 c.767 Â§1; 1997 c.873 Â§5; 1999 c.859 Â§16; 2001 c.575 Â§1; 2001 c.686 Â§23; 2003 c.396 Â§84]

Â Â Â Â Â  419B.504 Termination upon finding of unfitness. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents are unfit by reason of conduct or condition seriously detrimental to the child or ward and integration of the child or ward into the home of the parent or parents is improbable within a reasonable time due to conduct or conditions not likely to change. In determining such conduct and conditions, the court shall consider but is not limited to the following:

Â Â Â Â Â  (1) Emotional illness, mental illness or mental deficiency of the parent of such nature and duration as to render the parent incapable of providing proper care for the child or ward for extended periods of time.

Â Â Â Â Â  (2) Conduct toward any child of an abusive, cruel or sexual nature.

Â Â Â Â Â  (3) Addictive or habitual use of intoxicating liquors or controlled substances to the extent that parental ability has been substantially impaired.

Â Â Â Â Â  (4) Physical neglect of the child or ward.

Â Â Â Â Â  (5) Lack of effort of the parent to adjust the circumstances of the parent, conduct, or conditions to make it possible for the child or ward to safely return home within a reasonable time or failure of the parent to effect a lasting adjustment after reasonable efforts by available social agencies for such extended duration of time that it appears reasonable that no lasting adjustment can be effected.

Â Â Â Â Â  (6) Criminal conduct that impairs the parentÂs ability to provide adequate care for the child or ward. [1993 c.33 Â§140; 1997 c.873 Â§7; 2001 c.686 Â§24; 2003 c.396 Â§85]

Â Â Â Â Â  419B.506 Termination upon finding of neglect. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents have failed or neglected without reasonable and lawful cause to provide for the basic physical and psychological needs of the child or ward for six months prior to the filing of a petition. In determining such failure or neglect, the court shall disregard any incidental or minimal expressions of concern or support and shall consider but is not limited to one or more of the following:

Â Â Â Â Â  (1) Failure to provide care or pay a reasonable portion of substitute physical care and maintenance if custody is lodged with others.

Â Â Â Â Â  (2) Failure to maintain regular visitation or other contact with the child or ward that was designed and implemented in a plan to reunite the child or ward with the parent.

Â Â Â Â Â  (3) Failure to contact or communicate with the child or ward or with the custodian of the child or ward. In making this determination, the court may disregard incidental visitations, communications or contributions. [1993 c.33 Â§141; 1997 c.873 Â§8; 2003 c.396 Â§86]

Â Â Â Â Â  419B.508 Termination upon finding of abandonment. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents have abandoned the child or ward or the child or ward was left under circumstances such that the identity of the parent or parents of the child or ward was unknown and could not be ascertained, despite diligent searching, and the parent or parents have not come forward to claim the child or ward within three months following the finding of the child or ward. [1993 c.33 Â§142; 2003 c.396 Â§87]

Â Â Â Â Â  419B.515 [1993 c.33 Â§143; 1993 c.546 Â§57; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.517 Mediation to be encouraged. The use of mediation shall be encouraged in cases involving:

Â Â Â Â Â  (1) A parent or guardian in a juvenile dependency proceeding in which the child is taken into protective custody or placed in substitute care; or

Â Â Â Â Â  (2) The termination of parental rights. [1995 c.767 Â§4; 2005 c.656 Â§1]

Â Â Â Â Â  Note: 419B.517 was added to and made a part of ORS chapter 419B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.518 Appointment of counsel for parents. (1) If the parents are determined to be financially eligible, and request the assistance of appointed counsel, the court shall appoint an attorney to represent them at state expense. Appointment of counsel under this section is subject to ORS 135.055, 151.216 and 151.219.

Â Â Â Â Â  (2) The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216. [1993 c.33 Â§144; 2001 c.962 Â§55; 2005 c.449 Â§4]

Â Â Â Â Â  419B.521 Conduct of termination hearing. (1) The court shall hold a hearing on the question of terminating the rights of the parent or parents. The court may not hold the hearing any earlier than 10 days after service or final publication of the summons. The facts on the basis of which the rights of the parents are terminated, unless admitted, must be established by clear and convincing evidence and a stenographic or other report authorized by ORS 8.340 shall be taken of the hearing.

Â Â Â Â Â  (2) Not earlier than provided in subsection (1) of this section and not later than six months from the date on which summons for the petition to terminate parental rights is served, the court before which the petition is pending shall hold a hearing on the petition except for good cause shown. When determining whether or not to grant a continuance for good cause, the judge shall take into consideration the age of the child or ward and the potential adverse effect delay may have on the child or ward. The court shall make written findings when granting a continuance.

Â Â Â Â Â  (3) The court, on its own motion or upon the motion of a party, may take testimony from any child appearing as a witness and may exclude the childÂs parents and other persons if the court finds such action would be likely to be in the best interests of the child. However, the court may not exclude the attorney for each party and any testimony taken under this subsection shall be recorded.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, if an Indian child is involved, termination of parental rights must be supported by evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that continued custody of the child is likely to result in serious emotional or physical harm to the child. [1993 c.33 Â§145; 1993 c.546 Â§58; 1995 c.767 Â§2; 1997 c.873 Â§9; 2003 c.396 Â§88]

Â Â Â Â Â  419B.524 Effect of termination order. Unless there is an appeal from the order terminating the rights of the parent or parents, the order permanently terminates all rights of the parent or parents whose rights are terminated and the parent or parents have no standing to appear as such in any legal proceeding concerning the ward. [1993 c.33 Â§146; 2003 c.396 Â§89]

Â Â Â Â Â  419B.527 Disposition of ward after termination. (1) After the entry of an order terminating the rights of the parent or parents of the ward, the court may:

Â Â Â Â Â  (a) Place the ward in the legal custody and guardianship of a public or private institution or agency authorized to consent in loco parentis to the adoption of children. An order pursuant to this paragraph is a Âpermanent commitmentÂ for the purposes of ORS 109.305, 109.309, 109.312 to 109.330 and 109.350 to 109.390; or

Â Â Â Â Â  (b) Make any order directing disposition of the ward that it is empowered to make under this chapter.

Â Â Â Â Â  (2) If the rights of only one parent have been terminated, the authority to consent to the adoption of the ward as provided in subsection (1)(a) of this section is effective only with respect to the parent whose rights have been terminated. [1993 c.33 Â§147; 2003 c.396 Â§90]

Â Â Â Â Â  419B.529 Authority of court to enter judgment of adoption. (1) Notwithstanding ORS 109.309, a prospective adoptive parent is not required to file a petition for adoption when:

Â Â Â Â Â  (a) A juvenile court that is a circuit court has entered an order of permanent commitment of a ward to the Department of Human Services under ORS 419B.527 or the parent has signed and the department has accepted a release and surrender to the department and a certificate of irrevocability and waiver as provided in ORS 418.270 regarding a child;

Â Â Â Â Â  (b) The department has completed a home study as defined in ORS 109.304 that finds the prospective parent is suitable to adopt the child or ward and the department consents to the adoption of the child or ward by the prospective parent;

Â Â Â Â Â  (c) A home study and a placement report requesting the juvenile court to enter a judgment of adoption have been filed in the juvenile court proceeding; and

Â Â Â Â Â  (d) At the time the placement report is filed under paragraph (c) of this subsection, the prospective adoptive parent files the adoption report form required under ORS 109.400.

Â Â Â Â Â  (2) Notwithstanding ORS 21.114, the clerk of the juvenile court may not charge or collect first appearance or hearing fees for a proceeding under this section.

Â Â Â Â Â  (3) After the filing of the home study and the placement report requesting the court to enter a judgment of adoption, the juvenile court that entered the order of permanent commitment may proceed as provided in ORS 109.307 and 109.350 and may enter a judgment of adoption.

Â Â Â Â Â  (4) Records of adoptions filed and established under this section shall be kept in accordance with, and are subject to, ORS 7.211. [1997 c.873 Â§24; 1999 c.859 Â§24; 2003 c.396 Â§91; 2003 c.576 Â§449]

Â Â Â Â Â  419B.530 Representation by Attorney General. (1) Whenever a juvenile court has before it an action to terminate parental rights, the juvenile court or the Department of Human Services may request the services of the Attorney General.

Â Â Â Â Â  (2) Whenever an action to terminate parental rights is before a juvenile court pursuant to ORS 419B.500, 419B.502, 419B.504, 419B.506 and 419B.508, the Attorney General shall have the same authority to assist the court as is granted to the district attorney under ORS 8.685. [1993 c.33 Â§148]

(Emancipation of Minor)

Â Â Â Â Â  419B.550 Definitions for ORS 419B.550 to 419B.558. As used in ORS 419B.550 to 419B.558:

Â Â Â Â Â  (1) ÂDomicileÂ of a minor means the legal residence or domicile of the custodial parent or guardian.

Â Â Â Â Â  (2) ÂEmancipationÂ means conferral of certain rights of majority upon a minor, as enumerated in ORS 419B.552.

Â Â Â Â Â  (3) ÂMinorÂ means a person under the age of 18 years.

Â Â Â Â Â  (4) ÂParentÂ means legal guardian or custodian, natural parent or adoptive parent if the minor has been legally adopted.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, if a minor is subject to the jurisdiction of the juvenile court pursuant to ORS 419B.100 or 419C.005, the domicile of that minor shall be that of the court which has jurisdiction. [1993 c.546 Â§133]

Â Â Â Â Â  419B.552 Application for emancipation judgment; effect of judgment. (1) A juvenile court, upon the written application of a minor who is domiciled within the jurisdiction of such court, is authorized to enter a judgment of emancipation in the manner provided in ORS 419B.558. A judgment of emancipation shall serve only to:

Â Â Â Â Â  (a) Recognize the minor as an adult for the purposes of contracting and conveying, establishing a residence, suing and being sued, and recognize the minor as an adult for purposes of the criminal laws of this state.

Â Â Â Â Â  (b) Terminate as to the parent and child relationship the provisions of ORS 109.010 until the child reaches the age of majority.

Â Â Â Â Â  (c) Terminate as to the parent and child relationship the provisions of ORS 108.045, 109.100, 419B.373, 419B.400, 419B.402, 419B.404, 419B.406, 419B.408, 419C.550, 419C.590, 419C.592, 419C.595, 419C.597 and 419C.600.

Â Â Â Â Â  (2) A judgment of emancipation shall not affect any age qualification for purchasing alcoholic liquor, the requirements for obtaining a marriage license, nor the minorÂs status under ORS 109.510. [1993 c.546 Â§134; 2003 c.576 Â§450]

Â Â Â Â Â  419B.555 Hearing; notice to parent; duty to advise minor of liabilities of emancipated person; filing fee. (1) The juvenile court shall conduct a preliminary hearing on the minorÂs application for emancipation within 10 days of the date on which it is filed or as soon as possible thereafter. At the time of the preliminary hearing, the court may issue a temporary custody order, stay any pending proceedings or enter any other temporary order appropriate to the circumstances. No action of the court pursuant to this subsection may be extended beyond the date set for a final hearing.

Â Â Â Â Â  (2) The final hearing shall be held no later than 60 days or as soon as possible after the date on which the application is filed.

Â Â Â Â Â  (3) Notice to the parent or parents of the applicant shall be made pursuant to ORS 419B.812 to 419B.839.

Â Â Â Â Â  (4) At the preliminary hearing, the court shall advise the minor of the civil and criminal rights and civil and criminal liabilities of an emancipated minor. This advice shall be recited in the judgment of emancipation.

Â Â Â Â Â  (5) The hearing mentioned in subsection (2) of this section may be waived by the minor and parent or parents.

Â Â Â Â Â  (6) A uniform filing fee of $70 shall be charged and collected by the court for each application for emancipation. In addition, the court shall collect any other fees required by law.

Â Â Â Â Â  (7) In addition to the fee provided for in subsection (6) of this section, for the period commencing September 1, 2003, and ending December 31, 2006, the court shall charge and collect a surcharge of $21 for each application for emancipation. [1993 c.546 Â§135; 1997 c.801 Â§33; 2001 c.622 Â§51; 2003 c.576 Â§451; 2003 c.737 Â§Â§68,69; 2005 c.702 Â§Â§81,82]

Â Â Â Â Â  Note: The amendments to 419B.555 by section 83, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 84, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

419B.555. (1) The juvenile court shall conduct a preliminary hearing on the minorÂs application for emancipation within 10 days of the date on which it is filed or as soon as possible thereafter. At the time of the preliminary hearing, the court may issue a temporary custody order, stay any pending proceedings or enter any other temporary order appropriate to the circumstances. No action of the court pursuant to this subsection may be extended beyond the date set for a final hearing.

Â Â Â Â Â  (2) The final hearing shall be held no later than 60 days or as soon as possible after the date on which the application is filed.

Â Â Â Â Â  (3) Notice to the parent or parents of the applicant shall be made pursuant to ORS 419B.812 to 419B.839.

Â Â Â Â Â  (4) At the preliminary hearing, the court shall advise the minor of the civil and criminal rights and civil and criminal liabilities of an emancipated minor. This advice shall be recited in the judgment of emancipation.

Â Â Â Â Â  (5) The hearing mentioned in subsection (2) of this section may be waived by the minor and parent or parents.

Â Â Â Â Â  (6) A uniform filing fee of $77 shall be charged and collected by the court for each application for emancipation. In addition, the court shall collect any other fees required by law.

Â Â Â Â Â  419B.558 Entry of judgment of emancipation. (1) The juvenile court in its discretion may enter a judgment of emancipation where the minor is at least 16 years of age and the court finds that the best interests of the minor will be served by emancipation. In making its determination, the court shall take into consideration the following factors:

Â Â Â Â Â  (a) Whether the parent of the minor consents to the proposed emancipation;

Â Â Â Â Â  (b) Whether the minor has been living away from the family home and is substantially able to be self-maintained and self-supported without parental guidance and supervision; and

Â Â Â Â Â  (c) Whether the minor can demonstrate to the satisfaction of the court that the minor is sufficiently mature and knowledgeable to manage the minorÂs affairs without parental assistance.

Â Â Â Â Â  (2) Upon entry of a judgment of emancipation by the court, the applicant shall be given a copy of the judgment. The judgment shall instruct that the applicant obtain an Oregon driverÂs license or an Oregon identification card through the Department of Transportation and that the Department of Transportation make a notation of the minorÂs emancipated status on the license or identification card.

Â Â Â Â Â  (3) An emancipated minor shall be subject to the jurisdiction of the adult courts for all criminal offenses. [1993 c.546 Â§136; 2003 c.576 Â§452]

JUVENILE COURT DEPENDENCY PROCEDURE

Â Â Â Â Â  419B.800 Applicability of ORS 419B.800 to 419B.929. (1) ORS 419B.800 to 419B.929 govern procedure and practice in all juvenile court proceedings under this chapter. The Oregon Rules of Civil Procedure do not apply in these proceedings.

Â Â Â Â Â  (2) ORS 419B.800 to 419B.929 apply to all proceedings under this chapter pending on or filed on or after January 1, 2002, except when, in the opinion of the court, application in a case pending on January 1, 2002, would not be feasible or would work an injustice.

Â Â Â Â Â  (3) ORS 419B.800 to 419B.929 do not preclude a court in which they apply from regulating pleading, practice and procedure in any manner not inconsistent with ORS 419B.800 to 419B.929. [2001 c.622 Â§2]

Â Â Â Â Â  419B.803 Jurisdiction. (1) A juvenile court having subject matter jurisdiction has jurisdiction over:

Â Â Â Â Â  (a) A party, who has been served in the matter as provided in ORS 419B.812 to 419B.839 to the extent that prosecution of the action is not inconsistent with the Constitution of this state and the Constitution of the United States;

Â Â Â Â Â  (b) A child under 12 years of age who is the subject of a petition filed pursuant to ORS 419B.100; and

Â Â Â Â Â  (c) Any other party specified in ORS 419B.875 (1).

Â Â Â Â Â  (2) Juvenile court jurisdiction is subject to ORS 109.701 to 109.834. [2001 c.622 Â§3]

Â Â Â Â Â  419B.806 Consolidation; when required; procedures. (1) As used in this section, ÂconsolidatedÂ means that actions are heard before one judge of the circuit court to determine issues regarding a child or ward.

Â Â Â Â Â  (2) In any action filed in the juvenile court in which the legal or physical custody of a child or ward is at issue and there is also a child custody, parenting time, visitation, restraining order, filiation or Family Abuse Prevention Act action involving the child or ward in a domestic relations, filiation or guardianship proceeding, the matters shall be consolidated. Actions must be consolidated under this subsection regardless of whether the actions to be consolidated were filed or initiated before or after the filing of the petition under ORS 419B.100.

Â Â Â Â Â  (3) Consolidation does not merge the procedural or substantive law of the individual actions. Parties to the individual consolidated actions do not have standing, solely by virtue of the consolidation, in every action subject to the order of consolidation. Parties must comply with provisions for intervention or participation in a particular action under the provisions of law applicable to that action.

Â Â Â Â Â  (4) Upon entry of an order of consolidation, all pending issues pertaining to the actions subject to the order shall be heard together in juvenile court. The court shall hear the juvenile matters first unless the court finds that it is in the best interest of the child or ward to proceed otherwise.

Â Â Â Â Â  (5) A judge shall make and modify orders and findings in actions subject to the order of consolidation upon the filing of proper motions and notice as provided by law applicable to the actions. Any findings, orders or modifications must be consistent with the juvenile court orders, and persons who were parties to the juvenile court action may not relitigate issues in consolidated actions.

Â Â Â Â Â  (6) The judge shall set out separately from orders entered under this chapter or ORS chapter 419C any orders or judgments made in other actions subject to the consolidation order. The trial court administrator shall file the orders and judgments in the appropriate actions subject to the consolidation order. An order or judgment in an individual juvenile court action is final if it finally disposes of the rights and duties of the parties to that action, without reference to whether the order or judgment disposes of the rights and duties of the parties to another action with which the action has been consolidated.

Â Â Â Â Â  (7)(a) When the actions described in subsection (2) of this section exist in two or more judicial districts, the judges assigned to the actions shall confer to determine the appropriate judicial district in which to consolidate and hear the actions. The judges shall confer not later than 10 judicial days after a court has received notice of the existence of an action in another judicial district.

Â Â Â Â Â  (b) If the judges agree on the judicial district in which the actions should be consolidated, the judges shall take such action as is necessary to consolidate the actions in the circuit court of that district.

Â Â Â Â Â  (c) If the judges do not agree on the judicial district in which the actions should be consolidated, the actions must be consolidated in the judicial district in which the juvenile action is filed or, if more than one juvenile action is pending, in the judicial district in which the first juvenile action was filed.

Â Â Â Â Â  (8) Nothing in this section requires the consolidation of any administrative proceeding under ORS chapter 25 or 416 with a juvenile court or other action. [Formerly 419B.260; 2003 c.396 Â§92]

Â Â Â Â Â  419B.809 Petition; contents; form; dismissal. (1) Any person may file a petition in the juvenile court alleging that a child named therein is within the jurisdiction of the court under ORS 419B.100.

Â Â Â Â Â  (2) The petition and all subsequent court documents in the proceeding must be entitled ÂIn the matter of_____, a child.Â The petition must be in writing, signed by the petitioner or the petitionerÂs attorney and verified.

Â Â Â Â Â  (3) When the petition is filed by a peace officer, district attorney, attorney general, juvenile department counselor, employee of the Department of Human Services or employee of the Oregon Youth Authority, the petition may be verified upon the information and belief of the petitioner. In all other cases, the petition must be based on the personal knowledge of the petitioner.

Â Â Â Â Â  (4) The petition alleging jurisdiction must set forth in ordinary and concise language such of the following facts as are known and indicate any that are not known. The petition shall:

Â Â Â Â Â  (a) Contain the name, age and residence of the child.

Â Â Â Â Â  (b) Contain the facts that bring the child within the jurisdiction of the court, including sufficient information to put the parties on notice of the issues in the proceeding.

Â Â Â Â Â  (c) Contain the name and residence of the childÂs parent and, in cases under ORS 419B.100, the names of persons with whom, and the places where, the child has resided for the previous five years.

Â Â Â Â Â  (d) Indicate whether there is a proceeding involving the custody of the child pending in any court.

Â Â Â Â Â  (e) Indicate whether a person other than a parent has or claims to have physical custody of the child and, if so, the name and residence of the person having physical custody of the child.

Â Â Â Â Â  (f) Indicate whether the petitioner has participated in any capacity in any other proceeding concerning the custody of or parenting time or visitation with the child and, if so, the court, case number and date of any child custody determination.

Â Â Â Â Â  (g) Indicate whether the petitioner knows of any proceeding that could affect the current proceeding and, if so, the court, case number and date of the proceeding.

Â Â Â Â Â  (5) At any time after a petition is filed, the court may make an order providing for temporary custody of the child.

Â Â Â Â Â  (6) The court, on motion of an interested party or on its own motion, may at any time direct that the petition be amended. If the amendment results in a substantial departure from the facts originally alleged, the court shall grant such continuance as the interests of justice may require.

Â Â Â Â Â  (7) Prior to an adjudicatory hearing on the petition, the court may dismiss the petition provided that every party has had an opportunity to investigate and present a case supporting the petition or has waived the opportunity to investigate and the right to present a case. At or after an adjudicatory hearing, the court may dismiss the petition at any other stage of the proceedings.

Â Â Â Â Â  (8) The petition for jurisdiction must be in substantially the following form.

______________________________________________________________________________

IN THE CIRCUIT COURT

OF THE STATE OF OREGON

FOR ____________ COUNTY

In the Matter ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Petition No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  A Child.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITION

TO THE ABOVE-ENTITLED COURT:

Petitioner, whose name appears below, respectfully represents to the Court as follows:

1.Â Â  The name, age and residence of the above-named child are as follows: (name); (age);

(DOB); (resides at), _______________, Oregon. (Alternative: The name and age of the above-named

child are as follows:________. The childÂs residence is provided in a sealed document because

providing that information would jeopardize the health, safety or liberty of the child or of

a party to the case. ORS 109.767.)

2.Â Â  The child is within the jurisdiction of the Court by reason of the following facts:

Â Â Â Â Â  A.Â  _______________

Â Â Â Â Â  B.Â  _______________

3.Â Â  Uniform Child Custody Jurisdiction and Enforcement Act information:

Â Â Â Â Â  A.Â  Child(ren)Âs present address: _______________(Alternative: The childÂs present address is

Â Â Â Â Â  provided in a sealed document because providing that information would jeopardize the

Â Â Â Â Â  health, safety or liberty of the child or of a party to the case. ORS 109.767.)

Â Â Â Â Â  B.Â  Places the child(ren) has lived during the previous five years:

Â Â Â Â Â  _______________

Â Â Â Â Â  _______________

Â Â Â Â Â  C.Â  Names and present addresses of persons with whom child(ren) has lived during that

period:

Â Â Â Â Â  _______________

Â Â Â Â Â  _______________

Â Â Â Â Â  D.Â  The petitioner has/has not participated as a party or witness or in any other

capacity in any other proceeding concerning the custody of or parenting time or visitation

with the child. Court, case number and date of any child custody determination:

Â Â Â Â Â  _______________

Â Â Â Â Â  E.Â Â  Petitioner knows/does not know of any proceeding that could affect the current

proceeding. Court, case number and date of the proceeding:

Â Â Â Â Â  _______________

Â Â Â Â Â  F.Â Â  Petitioner knows/does not know of any person who has physical custody of the

child(ren) or claims rights of legal custody, physical custody, parenting time or visitation

with the child(ren). Names and addresses of such persons:

Â Â Â Â Â  _______________

4.Â Â  The child resides in ___________ County.

5.Â Â  The name and present address of each parent is as follows:

Â Â Â Â Â  _______________

6.Â Â  The petition is not filed pursuant to the direction of this Court.

Â Â Â Â Â  WHEREFORE, petitioner prays this Court to have an investigation made of the circumstances concerning the above-named child and to make such order or orders as are appropriate in the circumstances.

Â Â Â Â Â  DATED:____________, 2___.

__________________

Petitioner

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn, on oath or upon affirmation, depose and say that I am the petitioner in the above-entitled proceeding, that I have read the foregoing petition, know the contents thereof, and the same is true as I am informed and believe.

__________________

Petitioner

Â Â Â Â Â  SIGNED AND SWORN to before me on____________, 2___.

_____________________

SEAL (Alternate Verification)

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn, on oath or upon affirmation, depose and say that I am the petitioner in the above-entitled proceeding, that I have read the foregoing petition, know the contents thereof, and the same is true based on my personal knowledge of this matter.

__________________

Petitioner

Â Â Â Â Â  SIGNED AND SWORN to before me on____________, 2___.

_____________________

SEAL

______________________________________________________________________________ [2001 c.622 Â§4]

Â Â Â Â Â  419B.812 Issuance of summons; time for hearing on petition. (1) As used in this section and ORS 419B.815, 419B.819 and 419B.824, a Âtrue copyÂ of a summons or petition means an exact and complete copy of the original summons or petition with a certificate upon the copy signed by an attorney of record or a party that indicates that the copy is exact and complete.

Â Â Â Â Â  (2) A summons under ORS 419B.815 or 419B.819 must be titled ÂIn the matter of_____, a childÂ and must contain the name of the person to be served and the address at which the summons and petition may be served.

Â Â Â Â Â  (3) The summons must be issued no later than 30 days after the filing of a petition alleging jurisdiction under ORS 419B.100, a petition to establish a permanent guardianship under ORS 419B.365 or a petition seeking termination of parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508.

Â Â Â Â Â  (4) The petitioner, the petitionerÂs attorney, the juvenile department, the district attorney, the Attorney General or the Department of Human Services may issue a summons.

Â Â Â Â Â  (5) The summons must be signed by the:

Â Â Â Â Â  (a) Petitioner;

Â Â Â Â Â  (b) PetitionerÂs attorney;

Â Â Â Â Â  (c) Juvenile department;

Â Â Â Â Â  (d) District attorney;

Â Â Â Â Â  (e) Attorney General; or

Â Â Â Â Â  (f) Department of Human Services.

Â Â Â Â Â  (6) The summons must be served with a true copy of the petition.

Â Â Â Â Â  (7) The summons and petition may be served by any competent person 18 years of age or older who is a resident of the state where service is made or of this state.

Â Â Â Â Â  (8) The summons and petition may be transmitted by telegraph or facsimile as provided in ORS 419B.848 (3).

Â Â Â Â Â  (9) The court shall fix the date and time for the hearing on a petition at a reasonable time after service or, if service is by publication, final publication of the summons. The time may not be less than 24 hours after service or, if service is by publication, final publication in a proceeding to establish jurisdiction under ORS 419B.100 and may not be less than 10 days after service or, if service is by publication, final publication in a proceeding to establish permanent guardianship or terminate parental rights. [2001 c.622 Â§5; 2003 c.205 Â§1]

Â Â Â Â Â  419B.815 Summons for proceeding to establish jurisdiction under ORS 419B.100; contents; failure to appear. (1) A court may make an order establishing jurisdiction under ORS 419B.100 only after service of summons and a true copy of the petition as provided in ORS 419B.812, 419B.823, 419B.824, 419B.827, 419B.830, 419B.833 and 419B.839.

Â Â Â Â Â  (2) A summons under this section must require one of the following:

Â Â Â Â Â  (a) That the person appear personally before the court at the time and place specified in the summons for a hearing on the allegations of the petition;

Â Â Â Â Â  (b) That the person appear personally before the court at the time and place specified in the summons to admit or deny the allegations of the petition; or

Â Â Â Â Â  (c) That the person file a written answer to the petition within 30 days from the date on which the person is served with the summons.

Â Â Â Â Â  (3) If the court does not direct the type of response to be required by the summons under subsection (2) of this section, the summons shall require the person being summoned to respond in the manner authorized by subsection (2)(c) of this section.

Â Â Â Â Â  (4) A summons under this section must contain:

Â Â Â Â Â  (a) A statement that the petition seeks to establish jurisdiction under ORS 419B.100 and that, if the person fails to appear at the time and place specified in the summons or an order under ORS 419B.816 or, if the summons requires the filing of a written answer, fails to file the answer within the time provided, the court may establish jurisdiction without further notice either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child.

Â Â Â Â Â  (b) A notice that the person has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you are the child or the parent or legal guardian of the child and you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone ________ for further information.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (c) A statement that the person has the responsibility to maintain contact with the personÂs attorney and to keep the attorney advised of the personÂs whereabouts.

Â Â Â Â Â  (d) A statement that no later than 30 days after the petition is filed each party about whom allegations have been made must admit or deny the allegations and that, unless the court specifies otherwise, the admission or denial may be made orally at the hearing or filed with the court in writing.

Â Â Â Â Â  (e) A statement that if the petition alleges that the child has been physically or sexually abused, the court, at the hearing, may enter an order restraining the alleged perpetrator of the abuse from having contact with the child or attempting to contact the child and requiring the alleged perpetrator to move from the household in which the child resides.

Â Â Â Â Â  (f) A statement that the parent or other person legally obligated to support the child may be required to pay at some future date for all or a portion of the support of the child, including the cost of out-of-home placement, depending upon the ability of the parent or other person to pay support.

Â Â Â Â Â  (5) If the summons requires the person to appear before the court to admit or deny the allegations of the petition or requires the person to file a written answer to the petition, the summons must advise the person that, if the person contests the petition, the court:

Â Â Â Â Â  (a) Will schedule a hearing on the allegations of the petition and order the person to appear personally; and

Â Â Â Â Â  (b) May schedule other hearings related to the petition and order the person to appear personally.

Â Â Â Â Â  (6) At a hearing, when the person is required to appear personally, or in the personÂs written answer to the petition, the person shall inform the court and the petitioner of the personÂs current residence address, mailing address and telephone number.

Â Â Â Â Â  (7) If a person fails to appear for any hearing related to the petition, or fails to file a written answer, as directed by summons or court order under this section or ORS 419B.816, the court may establish jurisdiction without further notice, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child. [2001 c.622 Â§6; 2001 c.962 Â§54; 2003 c.205 Â§Â§10,11]

Â Â Â Â Â  419B.816 Contesting petition to establish jurisdiction under ORS 419B.815. If the person appears in the manner provided in ORS 419B.815 (2)(b) or (c) and the person contests the petition, the court, by written order provided to the person in person or mailed to the person at the address provided by the person, or by oral order made on the record, shall:

Â Â Â Â Â  (1) Inform the person of the time, place and purpose of the next hearing or hearings related to the petition;

Â Â Â Â Â  (2) Require the person to appear personally at the next hearing or hearings related to the petition; and

Â Â Â Â Â  (3) Inform the person that, if the person fails to appear as ordered for any hearing related to the petition, the court may establish jurisdiction without further notice, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child. [2003 c.205 Â§10b]

Â Â Â Â Â  419B.818 Form of summons under ORS 419B.815. The summons for appearance in a proceeding to establish jurisdiction under ORS 419B.100 must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

OF THE STATE OF OREGON

FOR ____________ COUNTY

In the Matter ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Petition No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  A Child.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMONS

TO: Name and address

IN THE NAME OF THE STATE OF OREGON:

You are directed:

_____To appear before this Court at _______________ (address), Courtroom #_____, _______________, Oregon, on: the _____ day of_____, 2___, at ___ oÂclock__.m. for a hearing on the allegations of the petition and at any subsequent court-ordered hearing.

_____To appear before this Court at _______________ (address), Courtroom #_____, _______________, Oregon, on the _____ day of_____, 2___, at ___ oÂclock__.m. to admit or deny the allegations of the petition and at any subsequent court-ordered hearing.

_____To file a written answer to the petition no later than 30 days after the date you were served with this summons and to appear at any court-ordered hearing.

NOTICE:

READ THESE PAPERS CAREFULLY!!

A petition has been filed to establish jurisdiction under ORS 419B.100. A copy of the petition is attached.

No later than 30 days from the date the petition is filed, each person about whom allegations have been made in the petition must admit or deny the allegations. Unless directed otherwise above, the admission or denial may be made orally at the hearing or filed with the court in writing.

If you do not appear or file a written answer as directed above, or do not appear at any subsequent court-ordered hearing, the Court may proceed without further notice and take jurisdiction of the child(ren) either on the date specified in this summons or on a future date, and make such orders and take such action as authorized by law including, but not limited to, establishing wardship over the child, ordering the removal of the child(ren) from the legal and physical custody of the parent(s) or guardian(s) and, if the petition alleges that the child(ren) has (have) been physically or sexually abused, restraining you from having contact with, or attempting to contact, the child(ren) and requiring you to move from the household in which the child(ren) resides (reside).

RIGHTS AND OBLIGATIONS

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you are the child or the parent or legal guardian of the child and you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone _____ for further information. It is your responsibility to maintain contact with your attorney and to keep your attorney advised of your whereabouts.

If you are a parent or other person legally obligated to support the child(ren), you have the obligation to support the child(ren). You may be required to pay for compensation and reasonable expenses for the child(ren)Âs attorney. You may be required to pay support for the child(ren) while the child(ren) is (are) in state financed or state supported custody. You may be required to provide health insurance coverage for the child(ren) while the child(ren) is (are) in state financed or state supported custody. You may be required to pay other costs that arise from the child(ren) being in the jurisdiction of the Court. If you are ordered to pay for the child(ren)Âs support or there is an existing order of support from a divorce or other proceeding, that support order may be assigned to the state to apply to the costs of the child(ren)Âs care.

If this summons requires you to appear before the court to admit or deny the allegations of the petition or requires you to file a written answer to the petition and you contest the petition, the court will schedule a hearing on the allegations of the petition and order you to appear personally and may schedule other hearings related to the petition and order you to appear personally.

By: (Name and Title)

Date Issued: ____________

______________________________________________________________________________ [2001 c.622 Â§7; 2003 c.73 Â§68; 2003 c.205 Â§8]

Â Â Â Â Â  419B.819 Summons for proceeding to establish permanent guardianship or terminate parental rights; contents; failure to appear. (1) A court may make an order establishing permanent guardianship under ORS 419B.365 or terminating parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 only after service of summons and a true copy of the petition on the parent, as provided in ORS 419B.812, 419B.823, 419B.824, 419B.827, 419B.830 and 419B.833. A putative father who satisfies the criteria set out in ORS 419B.839 (1)(d) or 419B.875 (1)(a)(C) also must be served with summons and a true copy of the petition, unless a court of competent jurisdiction has found him not to be the child or wardÂs legal father or he has filed a petition for filiation that was dismissed and no appeal of the judgment or order is pending.

Â Â Â Â Â  (2) A summons under this section must require one of the following:

Â Â Â Â Â  (a) That the parent appear personally before the court at the time and place specified in the summons for a hearing on the allegations of the petition;

Â Â Â Â Â  (b) That the parent appear personally before the court at the time and place specified in the summons to admit or deny the allegations of the petition; or

Â Â Â Â Â  (c) That the parent file a written answer to the petition within 30 days from the date on which the parent is served with the summons.

Â Â Â Â Â  (3) If the court does not direct the type of response to be required by the summons under subsection (2) of this section, the summons shall require the parent to respond in the manner authorized by subsection (2)(c) of this section.

Â Â Â Â Â  (4) A summons under this section must contain:

Â Â Â Â Â  (a) A statement that the rights of the parent are proposed to be terminated or, if the petition seeks to establish a permanent guardianship, that a permanent guardianship is proposed to be established.

Â Â Â Â Â  (b) A statement that, if the parent fails to appear at the time and place specified in the summons or in an order under ORS 419B.820 or, if the summons requires the filing of a written answer, fails to file the answer within the time provided, the court may, without further notice and in the parentÂs absence, terminate the parentÂs rights or grant the guardianship petition, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law.

Â Â Â Â Â  (c) A notice that the parent has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone ________ for further information.

______________________________________________________________________________

Â Â Â Â Â  (d) A statement that the parent has the responsibility to maintain contact with the parentÂs attorney and to keep the attorney advised of the parentÂs whereabouts.

Â Â Â Â Â  (5) If the summons requires the parent to appear before the court to admit or deny the allegations of the petition or requires the parent to file a written answer to the petition, the summons must advise the parent that, if the parent contests the petition, the court:

Â Â Â Â Â  (a) Will schedule a hearing on the allegations of the petition and order the parent to appear personally; and

Â Â Â Â Â  (b) May schedule other hearings related to the petition and order the parent to appear personally.

Â Â Â Â Â  (6) At a hearing, when the parent is required to appear personally, or in the parentÂs written answer to the petition, the parent shall inform the court and the petitioner of the parentÂs current residence address, mailing address and telephone number.

Â Â Â Â Â  (7) If a parent fails to appear for any hearing related to the petition, or fails to file a written answer, as directed by summons or court order under this section or ORS 419B.820, the court, without further notice and in the parentÂs absence, may:

Â Â Â Â Â  (a) Terminate the parentÂs rights or, if the petition seeks to establish a permanent guardianship, grant the guardianship petition either on the date specified in the summons or order or on a future date; and

Â Â Â Â Â  (b) Take any other action that is authorized by law.

Â Â Â Â Â  (8) If a guardian ad litem has been appointed for a parent under ORS 419B.231, a copy of the summons served on the parent under this section must be provided to the guardian ad litem. [2003 c.205 Â§3; 2005 c.160 Â§2; 2005 c.450 Â§5]

Â Â Â Â Â  419B.820 Contesting petition to establish permanent guardianship or terminate parental rights. If the parent appears in the manner provided in ORS 419B.819 (2)(b) or (c) and the parent contests the petition, the court, by written order provided to the parent in person or mailed to the parent at the address provided by the parent or by oral order made on the record, shall:

Â Â Â Â Â  (1) Inform the parent of the time, place and purpose of the next hearing or hearings related to the petition;

Â Â Â Â Â  (2) Require the parent to appear personally at the next hearing or hearings related to the petition; and

Â Â Â Â Â  (3) Inform the parent that, if the parent fails to appear as ordered for any hearing related to the petition, the court, without further notice and in the parentÂs absence, may:

Â Â Â Â Â  (a) Terminate the parentÂs rights or, if the petition seeks to establish a permanent guardianship, grant the guardianship petition either on the date specified in the order or on a future date; and

Â Â Â Â Â  (b) Take any other action that is authorized by law. [2003 c.205 Â§5]

Â Â Â Â Â  Note: 419B.820 was added to and made a part of ORS chapter 419B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.821 [2001 c.622 Â§8; 2003 c.230 Â§1; renumbered 419B.823 in 2003]

Â Â Â Â Â  419B.822 Form of summons under ORS 419B.819. The summons for appearance in a proceeding to establish permanent guardianship under ORS 419B.365 or to terminate parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

OF THE STATE OF OREGON

FOR ____________ COUNTY

In the Matter ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Petition No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  A Child.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMONS

TO: Name and address

IN THE NAME OF THE STATE OF OREGON:

You are directed:

___To appear before this Court at _______________ (address), Courtroom #_____, _______________, Oregon, on: the _____ day of_____, 2___, at ___ oÂclock__.m. for a hearing on the allegations of the petition and at any subsequent court-ordered hearing.

___To appear before this Court at _______________ (address), Courtroom #_____, _______________, Oregon, on: the _____ day of_____, 2___, at ___ oÂclock__.m. to admit or deny the allegations of the petition and at any subsequent court-ordered hearing.

___To file a written answer to the petition no later than 30 days after the date you were served with this summons and to appear at any court-ordered hearing.

NOTICE:

READ THESE PAPERS CAREFULLY!!

A petition has been filed to:

___Establish a permanent guardianship under ORS 419B.365.

___Terminate your parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508.

A copy of the petition is attached.

If you do not appear or file a written answer as directed above, or do not appear at any subsequent court-ordered hearing, the Court may proceed without further notice and (establish a permanent guardianship) (terminate your parental rights) either on the date specified in this summons or on a future date, and make such orders and take such action as authorized by law.

RIGHTS AND OBLIGATIONS

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone _____ for further information. It is your responsibility to maintain contact with your attorney and to keep your attorney advised of your whereabouts.

If this summons requires you to appear before the court to admit or deny the allegations of the petition or requires you to file a written answer to the petition and you contest the petition, the court will schedule a hearing on the allegations of the petition and order you to appear personally and may schedule other hearings related to the petition and order you to appear personally.

By: (Name and Title)

Date Issued: ____________

______________________________________________________________________________ [2003 c.205 Â§7]

Â Â Â Â Â  419B.823 Service of summons generally. The summons must be served, either inside or outside of the state, in a manner reasonably calculated under all the circumstances to apprise the person served of the existence and pendency of the juvenile proceeding and to afford the person a reasonable opportunity to appear. Service of summons may be made, subject to the restrictions and requirements of ORS 419B.824, by the following methods:

Â Â Â Â Â  (1) Personal service of the summons and petition upon the person to be served;

Â Â Â Â Â  (2) Substituted service by leaving a copy of the summons and petition at a personÂs dwelling house or usual place of abode;

Â Â Â Â Â  (3) Office service by leaving the summons and petition with a person who is apparently in charge of an office;

Â Â Â Â Â  (4) Service by mail; or

Â Â Â Â Â  (5) Alternative service as ordered by the court under ORS 419B.824 (5). [Formerly 419B.821]

Â Â Â Â Â  419B.824 Methods of serving summons. (1) Personal service may be made by delivery of a true copy of the summons and a true copy of the petition to the person to be served.

Â Â Â Â Â  (2) Substituted service may be made by delivering a true copy of the summons and a true copy of the petition at the dwelling house or usual place of abode of the person to be served to any person 14 years of age or older residing in the dwelling house or usual place of abode. When substituted service is used, the person effecting service shall cause to be mailed a true copy of the summons and a true copy of the petition and a statement of the date, time, and place at which substituted service was made. The summons, petition and statement must be mailed by first class mail to the dwelling house or usual place of abode of the person who has been served as soon as is practicable after the substituted service was made. When the computation of a period of time is based on service of summons, substituted service is complete upon such mailing.

Â Â Â Â Â  (3) If the person to be served maintains an office for conducting business, office service may be made by leaving a true copy of the summons and a true copy of the petition at the office during normal working hours with the person who is apparently in charge. When office service is used, the person effecting service shall cause to be mailed a true copy of the summons and a true copy of the petition and a statement of the date, time, and place at which office service was made. The summons, petition and statement must be mailed by first class mail to the person who has been served at the personÂs dwelling house or usual place of abode, place of business or such other place under the circumstances that is most reasonably calculated to apprise the person of the existence and pendency of the juvenile proceeding. The summons, petition and statement must be mailed as soon as is practicable after the office service was made. When the computation of a period of time is based on service of summons, office service is complete upon such mailing.

Â Â Â Â Â  (4) Service by mail must be made by mailing a true copy of the summons and a true copy of the petition to the person to be served by first class mail and another true copy of the petition and another true copy of the summons by certified or registered mail, return receipt requested, or by express mail. Service by mail is not complete unless the person to be served signs a receipt for the mail. Service by mail is complete on the date that the person to be served signs a receipt for the mail.

Â Â Â Â Â  (5)(a) If any parent or guardian required to be summoned as provided in ORS 419B.812 to 419B.839 cannot be served as provided in ORS 419B.823 (1) to (4), the court may order alternative service of summons on the parent or guardian in any of the following methods or combination of methods that under the circumstances is most reasonably calculated to notify the parent or guardian of the existence and pendency of the action:

Â Â Â Â Â  (A) By sending the parent or guardian a copy of the summons by first class mail and an additional copy by registered or certified mail, return receipt requested, to one or more addresses;

Â Â Â Â Â  (B) By posting at specified locations; or

Â Â Â Â Â  (C) By publication of summons pursuant to subsection (6) of this section.

Â Â Â Â Â  (b) If alternative service is ordered the court shall specify a time for response.

Â Â Â Â Â  (6)(a) On written motion and affidavit that service cannot be made by any method otherwise specified in this section, the court may order service by publication.

Â Â Â Â Â  (b) In addition to the contents of a summons as described in ORS 419B.815 or 419B.819, a published summons must also contain the date of first publication of the summons. If the names of one or both parents or the guardian are unknown, they may be summoned as ÂThe parent(s) or guardian of (naming or describing the child), found (stating the address or place where the child was found)Â.

Â Â Â Â Â  (c) An order for publication must direct that publication be made in a newspaper of general circulation in the county where the action is commenced or, if there is no such newspaper, in a newspaper to be designated as most likely to give notice to the person to be served. The summons must be published three times in successive calendar weeks. If the person effecting service knows of a specific location other than the county where the action is commenced where publication might reasonably result in actual notice to the person to be served, the person effecting service shall so state in the affidavit required by paragraph (a) of this subsection, and the court may order publication in a comparable manner at such location in addition to, or in lieu of, publication in the county where the action is commenced.

Â Â Â Â Â  (d) If the court orders service by publication and the person effecting service does not know and cannot upon diligent inquiry ascertain the current address of a person being served, a copy of the summons and the petition must be mailed by the methods specified in subsection (4) of this section to the person being served at that personÂs last known address. If the person effecting service does not know, and cannot ascertain upon diligent inquiry, the current or last known address of the person being served, mailing of a copy of the summons and the petition is not required.

Â Â Â Â Â  (7) For purposes of this section, Âfirst class mailÂ does not include certified or registered mail or any other form of mail that may delay actual delivery of the mail to the addressee. [2001 c.622 Â§9; 2003 c.205 Â§14; 2003 c.230 Â§2]

Â Â Â Â Â  419B.827 Responsibility for costs of service of summons and travel expenses of party summoned. The court may authorize payment of travel expenses of any party summoned. Except as provided in this section, responsibility for the payment of the cost of service of summons or other process on any party, and for payment of travel expenses so authorized, shall be borne by the party issuing the summons or requesting the court to issue the summons. When the Department of Human Services issues the summons or requests the court to issue the summons, responsibility for such payment shall be borne by the county. [Formerly 419B.280]

Â Â Â Â Â  419B.830 Return of summons. The summons must be promptly returned to the clerk with whom the petition is filed with proof of service or mailing or with proof that the person to be served cannot be found. The summons may be returned by first class mail. [2001 c.622 Â§10]

Â Â Â Â Â  419B.833 Proof of service of summons or mailing. (1) Except for service by publication, proof of service of summons or mailing must be made by:

Â Â Â Â Â  (a) The certificate of the server if the summons is not served by a sheriff or a sheriffÂs deputy. The certificate must indicate the time, place and manner of service, that the server is a competent person of at least 18 years of age and is a resident of the state of service or of this state and that the server reasonably believes that the person served is the identical one named in the summons. If the person served was not personally served, the server shall state in the certificate when, where and with whom a copy of the summons and petition was left or describe in detail the manner and circumstances of service. If the summons and petition were mailed, the certificate may be made by the person completing the mailing or the attorney for any party and must state the circumstances of mailing and have the return receipt attached.

Â Â Â Â Â  (b) The sheriffÂs or sheriffÂs deputyÂs certificate of service if the summons is served by a sheriff or a sheriffÂs deputy. The certificate must indicate the time, place and manner of service and, if the person served was not personally served, when, where and with whom a copy of the summons and petition was left or describe in detail the manner and circumstances of service. If the summons and petition were mailed, the certificate must state the circumstances of mailing and have the return receipt attached.

Â Â Â Â Â  (2) Service by publication must be proved by an affidavit in substantially the following form:

______________________________________________________________________________

AFFIDAVIT OF PUBLICATION

STATE OF OREGONÂ Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

I, ________, being first duly sworn, depose and say that I am the ________ (here set forth the title or job description of the person making the affidavit), of the________, a newspaper of general circulation published at ________ in the aforesaid county and state; that I know from my personal knowledge that the________, a printed copy of which is hereto annexed, was published in the entire issue of said newspaper three times in the following issues: (here set forth dates of issues in which the same was published).

Subscribed and sworn to before me this _____ day of____________, 2___.

__________________

Notary Public for Oregon

My commission expires:____________.

______________________________________________________________________________

Â Â Â Â Â  (3) The affidavit of service may be made and certified before a notary public or other official authorized to administer oaths by the United States, any state or territory of the United States or the District of Columbia. The notary public or official shall affix the notaryÂs or officialÂs official seal, if any, to the affidavit. The signature of the notary or other official, when attested by the affixing of the official seal of the person, is prima facie evidence of authority to make and certify the affidavit.

Â Â Â Â Â  (4) A certificate or affidavit containing proof of service may be made upon the summons or as a separate document attached to the summons.

Â Â Â Â Â  (5) In addition to the other ways specified in this section, proof of service may be made by a written acceptance of service by the person who was served.

Â Â Â Â Â  (6) If summons has been properly served, failure to make or file a proper proof of service does not affect the validity of the service. [2001 c.622 Â§11]

Â Â Â Â Â  419B.836 Effect of error in summons or service of summons. Failure to comply with provisions of ORS 419B.812, 419B.815, 419B.818, 419B.819, 419B.822 and 419B.839 relating to the form of summons, issuance of summons or who may serve summons does not affect the validity of service of summons or the existence of jurisdiction over the person if the court determines that the served person received actual notice of the substance and pendency of the action. The court may allow amendment to a summons or affidavit or certificate of service of summons. The court shall disregard any error in the content of summons that does not materially prejudice the substantive rights of the party to whom summons was issued. If service is made in any manner complying with ORS 419B.812 to 419B.839, the court shall also disregard any error in the service of summons that does not violate the due process rights of the party against whom summons was issued. [2001 c.622 Â§12; 2003 c.205 Â§15]

Â Â Â Â Â  419B.839 Required and discretionary summons. (1) Summons in proceedings to establish jurisdiction under ORS 419B.100 must be served on:

Â Â Â Â Â  (a) The parents of the child without regard to who has legal or physical custody of the child;

Â Â Â Â Â  (b) The legal guardian of the child;

Â Â Â Â Â  (c) A putative father of the child who satisfies the criteria set out in ORS 419B.875 (1)(a)(C), except as provided in subsection (4) of this section;

Â Â Â Â Â  (d) A putative father of the child if notice of the initiation of filiation or paternity proceedings was on file with the Center for Health Statistics of the Department of Human Services prior to the initiation of the juvenile court proceedings, except as provided in subsection (4) of this section;

Â Â Â Â Â  (e) The person who has physical custody of the child, if the child is not in the physical custody of a parent; and

Â Â Â Â Â  (f) The child, if the child is 12 years of age or older.

Â Â Â Â Â  (2) If it appears to the court that the welfare of the child or of the public requires that the child immediately be taken into custody, the court may indorse an order on the summons directing the officer serving it to take the child into custody.

Â Â Â Â Â  (3) Summons may be issued requiring the appearance of any person whose presence the court deems necessary.

Â Â Â Â Â  (4) Summons under subsection (1) of this section is not required to be given to a putative father whom a court of competent jurisdiction has found not to be the childÂs legal father or who has filed a petition for filiation that was dismissed if no appeal from the judgment or order is pending.

Â Â Â Â Â  (5) If a guardian ad litem has been appointed for a parent under ORS 419B.231, a copy of a summons served on the parent under this section must be provided to the guardian ad litem. [2001 c.622 Â§13; 2003 c.205 Â§9; 2005 c.160 Â§3; 2005 c.450 Â§6]

Â Â Â Â Â  419B.842 When arrest warrant for summoned person authorized. (1) No person required to appear as provided in ORS 419B.812 to 419B.839 shall without reasonable cause fail to appear or, where directed in the summons, to bring the child before the court.

Â Â Â Â Â  (2) If the summons cannot be served, if the person to whom the summons is directed fails to obey it or if it appears to the court that the summons will be ineffectual, the court may direct issuance of a warrant of arrest against the person summoned or against the child. [Formerly 419B.282]

Â Â Â Â Â  419B.845 Restraining order when child abuse alleged. (1)(a) When a petition has been filed alleging that the child has been physically or sexually abused, the court may enter an order restraining the alleged perpetrator of the abuse from having contact with the child or attempting to contact the child and requiring the alleged perpetrator to move from the household in which the child resides. The court may issue a restraining order only if the court finds that:

Â Â Â Â Â  (A) There is probable cause to believe the abuse occurred and that the person to be restrained committed the abuse; and

Â Â Â Â Â  (B) The order is in the best interest of the child.

Â Â Â Â Â  (b) Upon finding that to do so would aid in protecting the victim of the alleged abuse, the court may enter, in addition to a restraining order described in paragraph (a) of this subsection, other appropriate orders including, but not limited to, orders that control contact between the alleged abuser and other children in the household.

Â Â Â Â Â  (c) The court shall include in an order entered under this subsection the following information about the person to be restrained:

Â Â Â Â Â  (A) Name;

Â Â Â Â Â  (B) Address;

Â Â Â Â Â  (C) Age and birth date;

Â Â Â Â Â  (D) Race;

Â Â Â Â Â  (E) Sex;

Â Â Â Â Â  (F) Height and weight; and

Â Â Â Â Â  (G) Color of hair and eyes.

Â Â Â Â Â  (d) The court may include in the order a provision that a peace officer accompany the restrained person to the household when it is necessary for the restrained person to remove personal property.

Â Â Â Â Â  (2) If the court enters an order under this section:

Â Â Â Â Â  (a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to effect service and shall have a true copy of the petition and order delivered to the sheriff or other person qualified to serve the order for service upon the person to be restrained; and

Â Â Â Â Â  (b) The sheriff or other person qualified to serve the order shall serve the person to be restrained personally unless that person is present at the hearing. After accepting the order, if the sheriff or other person cannot complete service within 10 days, the sheriff or other person shall hold the order for future service and file a return to the clerk of the court showing that service was not completed.

Â Â Â Â Â  (3) Within 30 days after an order is served under this section, the restrained person may file a written request with the court and receive a court hearing on any portion of the order. If the restrained person requests a hearing under this subsection:

Â Â Â Â Â  (a) The clerk of the court shall notify the parties and, if the restrained person is not a party, the restrained person of the date and time of the hearing; and

Â Â Â Â Â  (b) The court shall hold the hearing within 21 days after the request and may cancel or modify the order.

Â Â Â Â Â  (4) Upon receipt of proof of service, when required, and a true copy of the order, the sheriff shall immediately enter the order into the Law Enforcement Data System maintained by the Department of State Police. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order shall be fully enforceable in any county in this state.

Â Â Â Â Â  (5) A restraining order issued pursuant to this section remains in effect for a period of one year or until the order is modified, amended or terminated by court order.

Â Â Â Â Â  (6) A court that issued a restraining order under this section may renew the order for a period of up to one year if the court finds that there is probable cause to believe the renewal is in the best interest of the child. The court may renew the order on motion alleging facts supporting the required finding. If the renewal order is granted, subsections (2) and (3) of this section apply.

Â Â Â Â Â  (7) If a restraining order issued pursuant to this section is terminated before its expiration date, the clerk of the court shall promptly deliver a true copy of the termination order to the sheriff. The sheriff shall promptly remove the original order from the Law Enforcement Data System.

Â Â Â Â Â  (8) Pending a contempt hearing for alleged violation of a restraining order issued under this section, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Unless the order provides otherwise, the security amount for release shall be $5,000.

Â Â Â Â Â  (9) When a restraining order entered under this section prohibits the restrained person from contacting the protected person in writing, the restrained person does not violate the restraining order by serving on the protected person a copy of a notice of appeal of the restraining order or any other document required by law to be served on the adverse party to an appeal if:

Â Â Â Â Â  (a) Neither the restrained person nor the protected person is represented by counsel;

Â Â Â Â Â  (b) The restrained person serves the document by mail; and

Â Â Â Â Â  (c) The contents of the document are not intended to harass or intimidate the protected person. [Formerly 419B.190]

Â Â Â Â Â  419B.846 Service of restraining order. A sheriff may serve a restraining order under ORS 419B.845 in the county in which the sheriff was elected and in any other county that is adjacent to the county in which the sheriff was elected. [2003 c.304 Â§14]

Â Â Â Â Â  419B.848 Process generally. (1) All process authorized to be issued by any court or officer of the court runs in the name of the State of Oregon and must be signed by the officer issuing the process, and if the process is issued by a clerk of the court, the seal of office of the clerk must be affixed to the process. Summonses and subpoenas are not process.

Â Â Â Â Â  (2) A civil process may be served or executed on Sunday or any legal holiday. No limitation or prohibition stated in ORS 1.060 applies to the service or execution of a civil process on a Sunday or legal holiday.

Â Â Â Â Â  (3) An order in any case, and all other papers requiring service, may be transmitted by telegraph or facsimile for service in any place. The facsimile or telegraphic copy, as defined in ORS 165.840, of the order or paper transmitted may be served or executed by the officer or person to whom it is sent for that purpose and returned by the officer or person if any return is required in the same manner and with the same force and effect in all respects as if the copy were the original. The officer or person serving or executing the order or paper has the same authority and is subject to the same liabilities as if the copy were the original. The original, if an order, must be filed in the court from which it was issued and a certified copy of the order must be preserved in the office from which it was sent. The operator may use either the original or certified copy to transmit the order or paper.

Â Â Â Â Â  (4) Proof of service or execution of process must be made as provided in ORS 419B.833. [2001 c.622 Â§14]

Â Â Â Â Â  419B.851 Service of process; filing; proof of service. (1) Except as otherwise provided in ORS 419B.800 to 419B.929, every order, every petition and answer subsequent to the original petition, every written motion other than one that may be heard ex parte and every written request and similar paper must be served upon each of the parties.

Â Â Â Â Â  (2)(a) Whenever under ORS 419B.800 to 419B.929 service is required or permitted to be made upon a party, and that party is represented by an attorney, the service must be made upon the attorney unless otherwise ordered by the court. Service upon the attorney or upon a party must be made by delivering a copy to the attorney or party, by mailing it to the attorneyÂs or partyÂs last known address or, if the party is represented by an attorney, by facsimile communication device as provided in subsection (6) of this section. As used in this paragraph, Âdelivery of a copyÂ means:

Â Â Â Â Â  (A) Handing it to the person to be served;

Â Â Â Â Â  (B) Leaving it at the personÂs office with the personÂs clerk or a person apparently in charge of the office or, if there is no one in charge, leaving it in a conspicuous place in the office; or

Â Â Â Â Â  (C) If the office is closed or the person to be served has no office, leaving it at the personÂs dwelling house or usual place of abode with a person who is over 14 years of age and who resides at the dwelling house or usual place of abode.

Â Â Â Â Â  (b) A party who has appeared without providing an appropriate address for service may be served by placing a copy of the paper required to be served in the court file. Service by mail is complete upon mailing. Service of any notice or other paper to bring a party into contempt may only be upon such party personally.

Â Â Â Â Â  (3) When a petition is filed under subsection (1) of this section alleging that a child who is a foreign national is within the jurisdiction of the court, or when a motion is filed requesting implementation of a plan other than return of a ward to the wardÂs parent, a copy of the petition or motion shall be served on the consulate for the child or wardÂs country.

Â Â Â Â Â  (4) All papers required to be served upon a party under subsection (1) of this section must be filed with the court within a reasonable time after service. Except as otherwise provided in ORS 419B.812 to 419B.839 and 419B.845, proof of service of all papers required or permitted to be served may be by written acknowledgment of service, by an affidavit of the person making service or by a certificate of an attorney. Proof of service may be made upon the papers served or as a separate document attached to the papers. When service is made by facsimile communication device, proof of service must be made by an affidavit of the person making service or by a certificate of an attorney. The printed confirmation of receipt of the message generated by the facsimile machine must be attached to the affidavit or certificate.

Â Â Â Â Â  (5) The filing of any papers with the court must be made by filing them with the clerk of the court or the person exercising the duties of that office. The clerk or the person exercising the duties of that office shall indorse the time of day, day of the month, month and year upon the paper. The clerk or person exercising the duties of that office is not required to receive any paper for filing unless:

Â Â Â Â Â  (a) The contents of the paper are legible; and

Â Â Â Â Â  (b) All of the following are legibly indorsed on the front of the paper:

Â Â Â Â Â  (A) The name of the court;

Â Â Â Â Â  (B) The title of the cause and the paper;

Â Â Â Â Â  (C) The names of the parties; and

Â Â Â Â Â  (D) If there is one, the name of the attorney for the parties requesting filing.

Â Â Â Â Â  (6) Whenever under ORS 419B.800 to 419B.929 service is required or permitted to be made upon a party and that party is represented by an attorney, the service may be made upon the attorney by means of a facsimile if the attorney maintains such a device at the attorneyÂs office and the device is operating at the time service is made. [2001 c.622 Â§15; 2003 c.143 Â§5; 2003 c.396 Â§34b]

Â Â Â Â Â  419B.854 Computing statutory time periods. (1) In computing any period of time prescribed or allowed by any applicable statute, by the local rules of any court or by order of court, the day of the act or event from which the designated period of time begins to run is not included. The last day of the period so computed is included, unless it is a Saturday or legal holiday, in which event the period runs until the end of the next day that is not a Saturday or a legal holiday. If the period of time relates to serving a public officer or filing a document at a public office and if the last day falls on a day when that particular office is closed before the end of or for all of the normal work day, the last day is excluded in computing the period of time, in which event the period runs until the close of office hours on the next day the office is open for business. When the period of time prescribed or allowed, without including the extra time allowed by subsection (2) of this section, is less than seven days, intermediate Saturdays and legal holidays are excluded in the computation. As used in this subsection, a Âlegal holidayÂ means a day described in ORS 187.010 or 187.020.

Â Â Â Â Â  (2) Except for service of summons, whenever a party has the right or is required to do some act within a prescribed period after the service of a notice or other paper upon the party and the notice or paper is served by mail, three days are added to the prescribed period. [2001 c.622 Â§16]

Â Â Â Â Â  419B.857 Pleadings; construction. (1) All petitions, answers, motions and other papers must be liberally construed with a view of substantial justice between the parties.

Â Â Â Â Â  (2) In every stage of an action, the court shall disregard an error or defect in a petition, answer, motion, other paper or proceeding that does not affect the substantial rights of the adverse party. [2001 c.622 Â§17]

Â Â Â Â Â  419B.860 Motions. (1) An application for an order is a motion. Unless a motion is made in court, the motion must be in writing, state with particularity the factual and legal grounds for the motion and set forth the relief or order sought.

Â Â Â Â Â  (2) ORS 419B.863 and 419B.866 and any local rules of any court applicable to captions, signing and other matters of form of petitions and answers apply to all motions and other papers provided for by ORS 419B.800 to 419B.929. [2001 c.622 Â§18]

Â Â Â Â Â  419B.863 Pleadings; captions. (1) Every petition, answer, motion or other paper must contain a caption setting forth the name of the court, the title of the action and the register number of the case.

Â Â Â Â Â  (2) When a party does not know the name of another party and alleges that lack of knowledge in a petition, answer, motion or other paper, the other party may be designated by any name. When the other partyÂs true name is discovered, the process and all petitions, answers, motions, other papers and proceedings in the case may be amended by substituting the true name. [2001 c.622 Â§19]

Â Â Â Â Â  419B.866 Signing pleadings required; effect of signing or not signing. (1) If a party is represented by an attorney, every answer, motion and other paper of the party must be signed by an attorney of record who is an active member of the Oregon State Bar. If a party is not represented by an attorney, the party shall sign the petition, answer, motion or other paper and state the address of the party. Only petitions need be verified. Motions must be accompanied by an affidavit unless the parties agree otherwise.

Â Â Â Â Â  (2) If a petition, answer, motion or other paper is not signed, it must be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.

Â Â Â Â Â  (3)(a) Except as otherwise provided in paragraph (d) of this subsection, by signing, filing or otherwise submitting an argument in support of a petition, answer, motion or other paper, an attorney or party makes the certifications to the court identified in paragraphs (b), (c) and (d) of this subsection and further certifies that the certifications are based on the personÂs reasonable knowledge, information and belief formed after the making of any inquiry that is reasonable under the circumstances.

Â Â Â Â Â  (b) A party or attorney certifies that the petition, answer, motion or other paper is not being presented for any improper purpose including, but not limited to, harassing or causing unnecessary delay or needless increase in the cost of litigation.

Â Â Â Â Â  (c) An attorney certifies that the claims and other legal positions taken in the petition, answer, motion or other paper are warranted by existing law or by a nonfrivolous argument for the extension, modification or reversal of existing law or the establishment of new law.

Â Â Â Â Â  (d) A party or attorney certifies that the allegations and other factual assertions in the petition, answer, motion or other paper are supported by evidence. An allegation or other factual assertion that the party or attorney does not wish to certify is supported by evidence must be specifically identified. The party or attorney certifies that the party or attorney reasonably believes that an allegation or other factual assertion so identified will be supported by evidence after further investigation and discovery. [2001 c.622 Â§20]

Â Â Â Â Â  419B.869 Responding to pleadings; time limit. (1) No later than 30 days after a petition alleging jurisdiction under ORS 419B.100 is filed, each party about whom allegations have been made shall admit or deny the allegations. Unless the court specifies how admissions or denials are to be made pursuant to ORS 419B.800, admissions and denials may be made orally in court or in writing.

Â Â Â Â Â  (2) Allegations in a petition that are not admitted or denied are denied. [2001 c.622 Â§21]

Â Â Â Â Â  419B.872 Amendment of pleadings. (1) A petition, answer, motion or other paper may be amended by a party within a reasonable time before an adjudication on the petition, answer, motion or other paper. Whenever an amended petition, answer, motion or other paper is filed, it shall be served upon all parties. When the interests of justice require additional time to prepare, due to the amendments to the petition, answer, motion or other paper, the court shall grant such additional time as is reasonable.

Â Â Â Â Â  (2) The court, on motion of an interested party or on its own motion, may at any time direct that the petition be amended. If the amendment results in a substantial departure from the facts originally alleged, the court shall grant such continuance as the interests of justice may require. [Formerly 419B.245]

Â Â Â Â Â  419B.875 Parties to proceedings; rights of limited participation; status of grandparents; interpreters. (1)(a) Parties to proceedings in the juvenile court under ORS 419B.100 and 419B.500 are:

Â Â Â Â Â  (A) The child or ward;

Â Â Â Â Â  (B) The parents or guardian of the child or ward;

Â Â Â Â Â  (C) A putative father of the child or ward who has demonstrated a direct and significant commitment to the child or ward by assuming, or attempting to assume, responsibilities normally associated with parenthood, including but not limited to:

Â Â Â Â Â  (i) Residing with the child or ward;

Â Â Â Â Â  (ii) Contributing to the financial support of the child or ward; or

Â Â Â Â Â  (iii) Establishing psychological ties with the child or ward;

Â Â Â Â Â  (D) The state;

Â Â Â Â Â  (E) The juvenile department;

Â Â Â Â Â  (F) A court appointed special advocate, if appointed;

Â Â Â Â Â  (G) The Department of Human Services or other child-caring agency if the agency has temporary custody of the child or ward; and

Â Â Â Â Â  (H) The tribe in cases subject to the Indian Child Welfare Act if the tribe has intervened pursuant to the Indian Child Welfare Act.

Â Â Â Â Â  (b) An intervenor who is granted intervention under ORS 419B.116 is a party to a proceeding under ORS 419B.100. An intervenor under this paragraph is not a party to a proceeding under ORS 419B.500.

Â Â Â Â Â  (2) The rights of the parties include, but are not limited to:

Â Â Â Â Â  (a) The right to notice of the proceeding and copies of the petitions, answers, motions and other papers;

Â Â Â Â Â  (b) The right to appear with counsel and, except for intervenors under subsection (1)(b) of this section, to have counsel appointed as otherwise provided by law;

Â Â Â Â Â  (c) The right to call witnesses, cross-examine witnesses and participate in hearings;

Â Â Â Â Â  (d) The right of appeal; and

Â Â Â Â Â  (e) The right to request a hearing.

Â Â Â Â Â  (3) A putative father who satisfies the criteria set out in subsection (1)(a)(C) of this section shall be treated as a parent, as that term is used in this chapter and ORS chapters 419A and 419C, until the court confirms his paternity or finds that he is not the legal father of the child or ward.

Â Â Â Â Â  (4) If no appeal from the judgment or order is pending, a putative father whom a court of competent jurisdiction has found not to be the child or wardÂs legal father or who has filed a petition for filiation that was dismissed is not a party under subsection (1) of this section.

Â Â Â Â Â  (5)(a) A person granted rights of limited participation under ORS 419B.116 is not a party to a proceeding under ORS 419B.100 or 419B.500 but has only those rights specified in the order granting rights of limited participation.

Â Â Â Â Â  (b) Persons moving for or granted rights of limited participation are not entitled to appointed counsel but may appear with retained counsel.

Â Â Â Â Â  (6) If a foster parent, preadoptive parent or relative is currently providing care for a child or ward, the Department of Human Services shall give the foster parent, preadoptive parent or relative notice of a hearing concerning the child or ward and the court shall give the person an opportunity to be heard. Except when allowed to intervene, the foster parent, preadoptive parent or relative providing care for the child or ward is not considered a party to the juvenile court proceeding solely because of notice and an opportunity to be heard.

Â Â Â Â Â  (7) When a legal grandparent of a child or ward requests in writing and provides a mailing address, the Department of Human Services shall give the legal grandparent notice of a hearing concerning the child or ward and the court shall give the legal grandparent an opportunity to be heard. Except when allowed to intervene, a legal grandparent is not considered a party to the juvenile court proceeding solely because of notice and an opportunity to be heard.

Â Â Â Â Â  (8) Interpreters for parties and persons granted rights of limited participation shall be appointed in the manner specified by ORS 45.275 and 45.285. [Formerly 419B.115; 2003 c.231 Â§Â§1,2; 2003 c.396 Â§Â§93a,94a; 2005 c.160 Â§4; 2005 c.450 Â§8]

Â Â Â Â Â  419B.878 Applicability of Indian Child Welfare Act. When a court conducts a hearing, the court shall inquire whether a child is an Indian child subject to the Indian Child Welfare Act. If the court knows or has reason to know that an Indian child is involved, the court shall enter an order requiring the Department of Human Services to notify the Indian childÂs tribe of the pending proceedings and of the tribeÂs right to intervene and shall enter an order that the case be treated as an Indian Child Welfare Act case until such time as the court determines that the case is not an Indian Child Welfare Act case. [2001 c.622 Â§22]

Â Â Â Â Â  419B.881 Disclosure; scope; when required; exceptions.(1) In all proceedings brought under ORS 419B.100 or 419B.500, each party, including the state, shall disclose to each other party and to a guardian ad litem appointed under ORS 419B.231 the following information and material within the possession or under the control of the party:

Â Â Â Â Â  (a) The names and addresses of all persons the party intends to call as witnesses at any stage of the hearing, together with any relevant written or recorded statements or memoranda of any oral statements of such persons;

Â Â Â Â Â  (b) Any written or recorded statements or memoranda of any oral statements made either by the parent or by the child to any other party or agent for any other party;

Â Â Â Â Â  (c) Any reports or statements of experts who will be called as witnesses, including the results of any physical or mental examinations and of comparisons or experiments that the party intends to offer in evidence at the hearing; and

Â Â Â Â Â  (d) Any books, papers, documents or photographs that the party intends to offer in evidence at the hearing, or that were obtained from or belong to any other party.

Â Â Â Â Â  (2)(a) Disclosure shall be made as soon as practicable following the filing of a petition and no later than:

Â Â Â Â Â  (A) Thirty days after a petition alleging jurisdiction has been filed.

Â Â Â Â Â  (B) Three days before any review hearing, except for information received or discovered less than three days prior to the hearing.

Â Â Â Â Â  (C) Ten days before a termination trial, except for information received or discovered less than 10 days prior to the trial.

Â Â Â Â Â  (b) The court may supervise the exercise of discovery to the extent necessary to insure that it proceeds properly and expeditiously.

Â Â Â Â Â  (3) The obligation to disclose is an ongoing obligation and if a party finds, either before or during the hearing, additional material or information that is subject to disclosure, the information or material shall be promptly disclosed.

Â Â Â Â Â  (4) The following material and information need not be disclosed:

Â Â Â Â Â  (a) Attorney work product; and

Â Â Â Â Â  (b) Transcripts, recordings or memoranda of testimony of witnesses before the grand jury, except transcripts or recordings of testimony of a party to the current juvenile court proceeding.

Â Â Â Â Â  (5) Upon a showing of good cause, the court may at any time order that specified disclosure be denied, restricted or deferred or make such other order as is appropriate.

Â Â Â Â Â  (6) Upon request of a party, the court may permit a showing of good cause for denial or regulation of disclosure by the parties or the contents of subpoenaed materials, or portion of the showing, to be made in camera. A record shall be made of the proceeding.

Â Â Â Â Â  (7) If the court enters an order following an in camera showing, the entire record of the showing shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal. The trial court may, after disposition, unseal the record.

Â Â Â Â Â  (8) When some parts of certain material are subject to disclosure and other parts are not, as much of the material as is subject to disclosure shall be disclosed.

Â Â Â Â Â  (9) Upon being notified of any breach of a duty to disclose material or information, the court may:

Â Â Â Â Â  (a) Order the violating party to permit inspection of the material;

Â Â Â Â Â  (b) Grant a continuance;

Â Â Â Â Â  (c) Refuse to permit the witness to testify;

Â Â Â Â Â  (d) Refuse to receive in evidence the material that was not disclosed; or

Â Â Â Â Â  (e) Enter such other order as the court considers appropriate. [Formerly 419B.300; 2005 c.450 Â§9]

Â Â Â Â Â  419B.884 Depositions; procedure. (1) After the commencement of a proceeding under ORS 419B.100 or 419B.500, a party may move the court for an order allowing a deposition to be taken to perpetuate the testimony of a witness who is:

Â Â Â Â Â  (a) Outside the jurisdiction of, or otherwise not subject to the process of, the court; or

Â Â Â Â Â  (b) Unable to attend because of age, sickness, infirmity, imprisonment or undue hardship.

Â Â Â Â Â  (2) The affidavit in support of the motion to take a deposition to perpetuate testimony, in addition to setting forth the reasons described in subsection (1)(a) and (b) of this section, shall also set forth:

Â Â Â Â Â  (a) The reasons why the testimony of the witness sought to be deposed cannot be taken by telephone at the time of the hearing;

Â Â Â Â Â  (b) Where the deposition is to be taken;

Â Â Â Â Â  (c) The manner of recording the deposition; and

Â Â Â Â Â  (d) A brief statement of the substance of the testimony that the witness is expected to give.

Â Â Â Â Â  (3) If the court finds that taking a deposition will best promote the just, speedy and inexpensive resolution of one or more issues in the proceeding or that taking a deposition is necessary to meet the requirements of due process, the court shall grant the motion.

Â Â Â Â Â  (4) If the motion is granted, the court may, in its discretion, set conditions regarding the time, place and method of taking the deposition. [Formerly 419B.315]

Â Â Â Â Â  419B.887 Objections at depositions; effect of failure to make timely objection. (1) As used in this section, ÂdepositionÂ means a deposition taken under ORS 419B.884.

Â Â Â Â Â  (2) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of a deposition unless the ground for the objection is one that might have been obviated or removed if presented before or during the taking of the deposition.

Â Â Â Â Â  (3) Unless seasonable objection is made at the time the deposition is taken, the following are waived:

Â Â Â Â Â  (a) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation or in the conduct of the parties; and

Â Â Â Â Â  (b) Errors of any kind that might be obviated, removed or cured if promptly presented.

Â Â Â Â Â  (4) Unless a motion to suppress the deposition or some part of the deposition is made with reasonable promptness after the error or irregularity is, or with due diligence might have been, ascertained, errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, indorsed, transmitted and filed are waived. [2001 c.622 Â§23]

Â Â Â Â Â  419B.890 Dismissal of petition at end of petitionerÂs case. (1) After the proponent of the petition has completed the presentation of evidence, any other party, without waiving the right to offer evidence in the event the motion is not granted, may move for dismissal of any or all of the allegations of the petition on the ground that upon the facts and the law the proponent of the petition has failed to prove the allegations or, if proven, the allegations do not constitute a legal basis for the relief sought by the petition. The court may order dismissal of the petition or one or more of the allegations of the petition, or the court may decline to render any order until the close of all the evidence.

Â Â Â Â Â  (2) Unless the court in its judgment of dismissal otherwise specifies, a dismissal under this section operates as an adjudication without prejudice.

Â Â Â Â Â  (3) At any time at the request of a party or upon the courtÂs own motion, the court may order a settlement conference or, if funds are available for a mediator, mediation. [2001 c.622 Â§24]

Â Â Â Â Â  419B.893 Subpoenas generally. (1) A subpoena is a writ or an order directed to a person and may require the attendance of the person at a particular time and place to testify as a witness on behalf of a particular party mentioned in the subpoena or may require the person to produce books, papers, documents or other tangible things and permit inspection of them at a particular time and place. A subpoena may be for a trial, a hearing of any kind or a deposition under ORS 419B.884. A subpoena requiring attendance to testify as a witness requires that the witness remain until the testimony is closed unless sooner discharged, but at the end of each dayÂs attendance a witness may demand of the party, or the partyÂs attorney, the payment of legal witness fees for the next following day and if not then paid, the witness is not obliged to remain longer in attendance. Every subpoena must state the name of the court and the title of the action.

Â Â Â Â Â  (2) Any party may have compulsory attendance of witnesses or the compulsory production of records. [2001 c.622 Â§25; 2003 c.14 Â§227]

Â Â Â Â Â  419B.896 Subpoena for production of books, papers, documents and other tangible things. A subpoena may command the person to whom it is directed to produce and permit inspection and copying, at the time and place specified in the subpoena, of designated books, papers, documents or other tangible things in the possession, custody or control of the person. A command to produce books, papers, documents or other tangible things and permit inspection of them may be joined with a command to appear at trial or hearing or, if the books, papers, documents or other tangible things are to be produced before trial, the command may be issued separately. A person commanded to produce and permit inspection and copying of designated books, papers, documents or other tangible things but not commanded to also appear for deposition under ORS 419B.884, hearing or trial may, within 14 days after service of the subpoena or before the time specified for compliance if such time is less than 14 days after service, serve upon the party or attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena may not inspect and copy the materials except pursuant to an order of the court in whose name the subpoena was issued. If objection has been made, the party serving the subpoena, upon notice to the person commanded to produce, may move for an order to compel production. When a subpoena commands production of books, papers, documents or other tangible things, the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance with the subpoena, may:

Â Â Â Â Â  (1) Quash or modify the subpoena if it is unreasonable and oppressive; or

Â Â Â Â Â  (2) Condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents or other tangible things. [2001 c.622 Â§26; 2003 c.14 Â§228]

Â Â Â Â Â  419B.899 Issuance of subpoena. (1) A subpoena may be issued:

Â Â Â Â Â  (a) To require attendance before a court, at the trial of an issue in a court or, if separate from a subpoena commanding the attendance of a person, to produce and permit inspection of books, papers, documents or other tangible things. A subpoena may be issued under this paragraph:

Â Â Â Â Â  (A) In blank by the clerk of the court in which the action is pending or, if there is no clerk, by a judge or justice of the court; or

Â Â Â Â Â  (B) By an attorney of record of the party to the action in whose behalf the witness is required to appear, subscribed by the signature of the attorney.

Â Â Â Â Â  (b) To require attendance at a deposition authorized under ORS 419B.884.

Â Â Â Â Â  (c) To require attendance out of court in cases not provided for in paragraph (a) of this subsection, before a judge, justice or other officer authorized to administer oaths or take testimony in any matter under the laws of this state. A subpoena may be issued under this paragraph by the judge, justice or other officer before whom the attendance is required.

Â Â Â Â Â  (2) Upon the request of a party or attorney, any subpoena issued by a clerk of court may be issued in blank and delivered to the party or attorney requesting it, who must fill it in before service.

Â Â Â Â Â  (3) A subpoena to produce and permit inspection of records of a person who is not a party to the action must be served on the person and, if the person is represented, the personÂs attorney at least 10 days before the subpoena is served on the keeper or custodian of the records. [2001 c.622 Â§27; 2003 c.14 Â§229]

Â Â Â Â Â  419B.902 Service of subpoena. (1) A subpoena may be served by the party or any other person 18 years of age or older. Except as provided in subsections (2), (3) and (4) of this section, the service must be made by delivering a copy to the witness personally. The service must be made so as to allow the witness a reasonable time for preparation and travel to the place of attendance. If the subpoena is not accompanied by a command to appear at trial, hearing or deposition under ORS 419B.884, whether the subpoena is served personally or by mail, copies of a subpoena commanding production and inspection of books, papers, documents or other tangible things before trial must be served on each party at least seven days before the subpoena is served on the person required to produce and permit inspection, unless the court orders a shorter period.

Â Â Â Â Â  (2)(a) A law enforcement agency shall designate an individual upon whom service of a subpoena may be made. A designated individual must be available during normal business hours. In the absence of a designated individual, service of a subpoena under paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

Â Â Â Â Â  (b) If a peace officerÂs attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on the officer by delivering a copy personally to the officer or to an individual designated by the agency that employs the officer no later than 10 days prior to the date attendance is sought. A subpoena may be served in this manner only if the officer is currently employed as a peace officer and is present within the state at the time of service.

Â Â Â Â Â  (c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to give actual notice to the officer whose attendance is sought of the date, time and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall promptly notify the court and a postponement or continuance may be granted to allow the officer to be personally served.

Â Â Â Â Â  (d) As used in this subsection, Âlaw enforcement agencyÂ means the Oregon State Police, a county sheriffÂs department or a municipal police department.

Â Â Â Â Â  (3) Under the following circumstances, service of a subpoena to a witness by mail has the same legal force and effect as personal service:

Â Â Â Â Â  (a) The attorney mailing the subpoena certifies in connection with or upon the return of service that the attorney, or the attorneyÂs agent, has had personal or telephone contact with the witness and the witness indicated a willingness to appear at trial if subpoenaed; or

Â Â Â Â Â  (b) The subpoena was mailed to the witness more than five days before trial by certified mail or some other designation of mail that provides a receipt for the mail signed by the recipient and the attorney received a return receipt signed by the witness prior to trial.

Â Â Â Â Â  (4) Service of subpoena by mail may be used for a subpoena commanding production of books, papers, documents or other tangible things that is not accompanied by a command to appear at trial or hearing or at a deposition under ORS 419B.884.

Â Â Â Â Â  (5) Proof of service of a subpoena is made in the same manner as proof of service of a summons except that the server is not required to certify that the server is not a party in the action or an attorney for a party in the action. [2001 c.622 Â§28; 2003 c.14 Â§230]

Â Â Â Â Â  419B.905 Subpoena of incarcerated witness. If a witness is confined in a prison or jail in this state, a subpoena may be served on the witness and attendance of the witness may be compelled. The subpoena and court order must be served upon the custodian of the witness. The court may order:

Â Â Â Â Â  (1) Temporary removal and production of the witness for the purpose of giving testimony;

Â Â Â Â Â  (2) That the witness be allowed to testify by telephone or closed circuit television; or

Â Â Â Â Â  (3) That the testimony of the witness be taken by deposition under ORS 419B.884 at the place of confinement. [2001 c.622 Â§29]

Â Â Â Â Â  419B.908 Witness fees; payment. Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases. Except as provided by this section, responsibility for the per diem and mileage fees of any witness, and travel expenses if so ordered by the court, shall be borne by the party who subpoenas the witness or requests the court to subpoena the witness. If the witness was subpoenaed by more than one party, the witness shall be paid by the party who first subpoenas the witness. The court may then, thereafter, order that the costs be distributed equally among all parties who subpoenaed the witness and that the original payor of the costs be reimbursed accordingly. When the witness has been subpoenaed on behalf of a party who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. [Formerly 419B.320]

Â Â Â Â Â  419B.911 Failure to obey subpoena. Disobedience to a subpoena or a refusal to be sworn or answer as a witness is punishable as contempt by the court before whom the action is pending or by the judge or justice issuing the subpoena. [2001 c.622 Â§30]

Â Â Â Â Â  419B.914 Proceeding when person entitled to service is not summoned and is not before court. If the child or ward is before the court, the court has the power to proceed with the case without service upon those entitled to service under ORS 419B.812 to 419B.839 if diligent efforts have failed to reveal the identity or the whereabouts of the person, except that:

Â Â Â Â Â  (1) No order entered pursuant to ORS 419B.500, 419B.502, 419B.504, 419B.506 and 419B.508 may be entered unless ORS 419B.518, 419B.521, 419B.524 and 419B.812 to 419B.839 are complied with.

Â Â Â Â Â  (2) No order for support as provided in ORS 419B.400, 419B.402, 419B.404 and 419B.406 may be entered against a person unless that person is served as provided in ORS 419B.812 to 419B.839. [Formerly 419B.285; 2003 c.396 Â§95]

Â Â Â Â Â  419B.917 [2001 c.622 Â§31; repealed by 2003 c.205 Â§12 (419B.918 enacted in lieu of 419B.917)]

Â Â Â Â Â  419B.918 Manner of appearance. (1) Notwithstanding ORS 419B.815, 419B.819 and 419B.820, on timely motion of a person showing good cause, a court may permit the person, instead of appearing personally, to participate in any hearing related to a petition alleging jurisdiction under ORS 419B.100, a petition to establish a permanent guardianship under ORS 419B.365 or a petition seeking termination of parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 in any manner that complies with the requirements of due process including, but not limited to, telephonic or other electronic means.

Â Â Â Â Â  (2) If a person who is summoned or ordered to appear under ORS 419B.815, 419B.816, 419B.819 or 419B.820 seeks to reschedule any hearing at which the person is required to appear, the person must:

Â Â Â Â Â  (a) Appear personally at the time specified in the summons or order to request the change; or

Â Â Â Â Â  (b) Include in the personÂs written motion requesting the change the personÂs current mailing address, to which the court may send notice of the new date for the hearing if the motion is granted. [2003 c.205 Â§13 (enacted in lieu of 419B.917)]

Â Â Â Â Â  419B.920 New hearings. If it appears to the court that a person required to be summoned under ORS 419B.812 to 419B.839 was not served as required by ORS 419B.812 to 419B.839 or was served on such short notice that the person did not have a reasonable opportunity to appear at the time fixed, upon motion of the person, the court shall reopen the case for full consideration. A motion for a new hearing must be made not later than 10 days after entry of the order for which a new hearing is sought. [2001 c.622 Â§32]

Â Â Â Â Â  419B.923 Modifying or setting aside order or judgment. (1) Except as otherwise provided in this section, on motion and such notice and hearing as the court may direct, the court may modify or set aside any order or judgment made by it. Reasons for modifying or setting aside an order or judgment include, but are not limited to:

Â Â Â Â Â  (a) Clerical mistakes in judgments, orders or other parts of the record and errors in the order or judgment arising from oversight or omission. These mistakes and errors may be corrected by the court at any time on its own motion or on the motion of a party and after notice as the court orders to all parties who have appeared. During the pendency of an appeal, an order or judgment may be corrected as provided in subsection (7) of this section.

Â Â Â Â Â  (b) Excusable neglect.

Â Â Â Â Â  (c) Newly discovered evidence that by due diligence could not have been discovered in time to present it at the hearing from which the order or judgment issued.

Â Â Â Â Â  (2) A motion to modify or set aside an order or judgment or request a new hearing must be accompanied by an affidavit that states with reasonable particularity the facts and legal basis for the motion.

Â Â Â Â Â  (3) A motion to modify or set aside an order or judgment must be made within a reasonable time except no order or judgment pursuant to ORS 419B.527 may be set aside or modified during the pendency of a proceeding for the adoption of the ward, nor after a petition for adoption has been granted.

Â Â Â Â Â  (4) Except as provided in subsection (6) of this section, notice and a hearing as provided in ORS 419B.195, 419B.198, 419B.201, 419B.205, 419B.208, 419B.310, 419B.325 and 419B.893 must be provided in any case when the effect of modifying or setting aside the order or judgment will or may be to deprive a parent of the legal custody of the child or ward, to place the child or ward in an institution or agency or to transfer the child or ward from one institution or agency to another. The provisions of this subsection do not apply to a parent whose rights have been terminated under ORS 419B.500 to 419B.524 or whose child has been permanently committed by order or judgment of the court unless an appeal from the order or judgment is pending.

Â Â Â Â Â  (5) When an Indian child is involved, notice must be provided as required under the Indian Child Welfare Act.

Â Â Â Â Â  (6) Except when the child or ward is an Indian child, notice and a hearing are not required when the effect of modifying or setting aside the order or judgment will be to transfer the child or ward from one foster home to another.

Â Â Â Â Â  (7) A motion under subsection (1) of this section may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial courtÂs order or judgment in the appellate court within seven days of the date of the trial court order or judgment. Any necessary modification of the appeal required by the court order or judgment must be pursuant to rule of the appellate court.

Â Â Â Â Â  (8) This section does not limit the inherent power of a court to modify an order or judgment within a reasonable time or the power of a court to set aside an order or judgment for fraud upon the court. [2001 c.622 Â§33; 2003 c.396 Â§97]

Â Â Â Â Â  419B.926 Stay of order or judgment pending appeal. (1) On its own motion or on the motion of a party, the court may stay the effect of any order or judgment made by it pending appeal as provided in ORS 19.335, 19.340 and 19.350 or other provision of law.

Â Â Â Â Â  (2) This section does not limit the right of a party to a stay otherwise provided for by law. [2001 c.622 Â§34]

Â Â Â Â Â  419B.929 Enforcement of certain orders and judgments. A court may enforce an order or judgment directing a party to perform a specific act by punishing the party refusing or neglecting to comply with the order or judgment, as for a contempt as provided in ORS 33.015 to 33.155. [2001 c.622 Â§35]

MISCELLANEOUS

Â Â Â Â Â  419B.950 Educational program regarding federal and state adoption and child welfare laws; establishment; purpose. The State Court Administrator shall establish a statewide program to educate judges who hear dependency cases under ORS chapter 419B about federal and state adoption and child welfare laws. The program shall include continuing legal education concerning changes in federal and state laws. The purpose of the program is to ensure that judges are knowledgeable about current adoption and child welfare laws, so that they may make decisions as to the best interests of a child. To that end, the State Court Administrator shall:

Â Â Â Â Â  (1) Establish a program administering continuing legal education for judges who hear dependency cases under ORS chapter 419B.

Â Â Â Â Â  (2) Conduct seminars for judges who hear dependency cases under ORS chapter 419B.

Â Â Â Â Â  (3) Identify family law resources in the public and private sectors to administer continuing legal education on current adoption and child welfare laws. [1997 c.593 Â§1]

Â Â Â Â Â  Note: 419B.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 419B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 419c

Chapter 419C Â Juvenile Code: Delinquency

2005 EDITION

JUVENILE CODE: DELINQUENCY

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERALLY

419C.001Â  Purposes of juvenile justice system in delinquency cases; audits

419C.005Â  Jurisdiction

419C.010Â  Extradition

419C.013Â  Venue

419C.020Â  Notice to parents or guardian of youth; when given; contents

419C.025Â  Appearance by telephone or closed circuit television

TRANSFER

419C.050Â  Transfer to juvenile court from another court

419C.053Â  Transfer to court of county of youthÂs residence

419C.056Â  Transfer of jurisdiction by court in county of youthÂs residence

419C.059Â  Facilitation of disposition; interests of youth; authority of court where proceeding pending to allow other county to conduct hearing or assume jurisdiction

419C.062Â  Fact-finding when other county conducts hearing; record

419C.065Â  Transportation of youth whose case is transferred

419C.067Â  Case transferred to juvenile court after verdict in criminal court

CUSTODY

419C.080Â  Custody; when authorized

419C.085Â  Citation in lieu of custody

419C.088Â  Custody by private person

419C.091Â  Custody not arrest

419C.094Â  Jurisdiction attaches at time youth taken into custody

419C.097Â  Notice to parents

419C.100Â  Release of youth taken into custody; exceptions

419C.103Â  Procedure when youth is not released

419C.106Â  Report required when youth is taken into custody

419C.109Â  Initial disposition of youth taken into custody

DETENTION

419C.125Â  Detention in place where adults are detained of certain persons alleged to be within courtÂs jurisdiction

419C.130Â  Youth or youth offender may not be detained where adults are detained; exceptions

419C.133Â  Detention of youth under 12 years of age; judicial review required

419C.136Â  Temporary hold to develop release plan; duration

419C.139Â  Speedy hearing on detention cases

419C.142Â  Notice of detention hearing

419C.145Â  Preadjudication detention; grounds

419C.150Â  Time limitations on detention

419C.153Â  Detention review or release hearing

419C.156Â  Detention of runaway from another state

419C.159Â  Escape; punishment

SHELTER HEARINGS

419C.170Â  Time limitations on shelter care

419C.173Â  Evidentiary hearing

419C.176Â  Conditional release by court

419C.179Â  Release security provisions not applicable

COURT-APPOINTED COUNSEL

419C.200Â  Court-appointed counsel for youth

419C.203Â  Payment for compensation of counsel

419C.206Â  Compensation for counsel when youth, parent or guardian cannot pay

419C.209Â  Applicability of other laws

EDUCATIONAL SURROGATE

419C.220Â  Appointment of surrogate

419C.223Â  Duties and tenure

AUTHORIZED DIVERSION PROGRAMS

419C.225Â  Authorized diversion programs

419C.226Â  Youth courts

FORMAL ACCOUNTABILITY AGREEMENTS

419C.230Â  Formal accountability agreements; when appropriate

419C.233Â  Nature of agreement

419C.236Â  Agreement may require counseling, community service, education, treatment or training; restitution

419C.237Â  Agreement may require mental health evaluation

419C.239Â  Requirements of agreement

419C.242Â  Revocation and modification of agreement

419C.245Â  Right to counsel

PETITION

419C.250Â  Who may file petition; form

419C.255Â  Facts to be pleaded

419C.258Â  Service

419C.261Â  Amendment and dismissal of petition

CRIMINAL PROCEDURE LAWS

419C.270Â  Application of criminal procedure laws

CONSOLIDATION

419C.280Â  Consolidation

PARTIES

419C.285Â  Parties to delinquency proceeding; rights of limited participation; interpreters

SUMMONS

419C.300Â  Time limits on issuance of summons

419C.303Â  Form of summons; content

419C.306Â  Effect of summons; to whom issued

419C.309Â  Service of summons or other process

419C.312Â  Alternate service

419C.315Â  Travel expenses of party summoned

419C.317Â  Compliance with summons

419C.320Â  When arrest warrant for summoned person authorized

419C.323Â  Proceeding when summoned party not before court

WAIVER

419C.340Â  Authority to waive youth to adult court

419C.343Â  Depositions

419C.346Â  Juvenile courtÂs retention of authority over parent

419C.349Â  Grounds for waiving youth to adult court

419C.352Â  Grounds for waiving youth under 15 years of age

419C.355Â  Written findings required

419C.358Â  Consolidation of nonwaivable and waivable charges

419C.361Â  Disposition of nonwaivable consolidated charges and lesser included offenses

419C.364Â  Waiver of future cases

419C.367Â  Vacating order waiving future cases

419C.370Â  Waiver of motor vehicle, boating, game, violation and property cases

419C.372Â  Handling of motor vehicle, boating or game cases not requiring waiver

419C.374Â  Alternative conduct of proceedings involving traffic, boating and game cases

ADJUDICATION

419C.400Â  Conduct of hearings

419C.405Â  Witnesses; subpoena

419C.408Â  Witness fees

419C.411Â  Authority to make disposition order; factors to be considered

419C.420Â  Adjudication without hearing

DISPOSITION

419C.440Â  When court has duties and authority of guardian

419C.441Â  Mental health evaluation, care and treatment

419C.443Â  Diversion; marijuana offenses; requirements

419C.446Â  Probation; requirements

419C.449Â  Supervision fee

419C.450Â  Restitution

419C.453Â  Detention; when authorized

419C.456Â  Detention after escape

419C.459Â  Fines

419C.461Â  Disposition for graffiti related offenses

419C.462Â  Community service

419C.465Â  Service to victim

419C.470Â  Opportunities to fulfill obligations imposed by court

419C.472Â  Suspension of driving privileges

419C.473Â  Authority to order blood or buccal samples

419C.475Â  Authority to order HIV testing

419C.478Â  Commitment to Oregon Youth Authority or Department of Human Services

419C.481Â  Guardianship and legal custody of youth offender committed to Oregon Youth Authority

419C.486Â  Consideration of recommendations of committing court; case planning

419C.489Â  Condition requiring medical care or special treatment; preparation of plan; progress reports

419C.492Â  CourtÂs authority to review placement

419C.495Â  When commitment to youth correction facility authorized

419C.498Â  Disposition under compact, agreement or arrangement with another state

419C.501Â  Duration of disposition

419C.504Â  Duration of probation

419C.507Â  Additional options; consultation

419C.510Â  Advisory committee to study dispositions; recommendations

MENTAL DISEASE OR DEFECT

419C.520Â  Definitions

419C.522Â  Mental disease or defect as affirmative defense

419C.524Â  Notice prerequisite to defense; timing

419C.527Â  Right of state to obtain mental examination of youth; limitations

419C.529Â  Finding of mental disease or defect; jurisdiction of Psychiatric Security Review Board; conditional release or commitment

419C.532Â  Hearings of juvenile panel of Psychiatric Security Review Board; requirements; standards; dispositions

419C.535Â  Appointed counsel; representation of state in contested hearings before panel

419C.538Â  Conditional release

419C.540Â  Discharge or conditional release after commitment

419C.542Â  Hearings before juvenile panel of Psychiatric Security Review Board

419C.544Â  Transfer of cases from juvenile panel to adult panel of Psychiatric Security Review Board

LEGAL CUSTODIAN OF YOUTH OR YOUTH OFFENDER

419C.550Â  Duties and authority

GUARDIAN

419C.555Â  Authority to appoint guardian

419C.558Â  Duties and authority of guardian

419C.561Â  Limitation of guardianship granted by juvenile court

AUTHORITY OF COURT OVER PARENT OR GUARDIAN

419C.570Â  Parent or guardian summoned subject to jurisdiction of court; probation contract

419C.573Â  Court may order education or counseling

419C.575Â  Court may order drug or alcohol treatment; hearing required

SUPPORT

419C.590Â  Authority of court to order support; hearing; determination of amount

419C.592Â  Support order is judgment and final

419C.595Â  Support for youth offender in state financed or supported residence

419C.597Â  Assignment of support obligation to state

419C.600Â  Enforcement

MODIFICATION OF ORDERS

419C.610Â  Authority to modify or set aside orders

419C.613Â  Notice of modification

419C.615Â  Grounds for setting aside order; procedure; appeal

419C.616Â  Effect of prior proceeding on petition under ORS 419C.615

419C.617Â  Time limitation for certain adults seeking relief under ORS 419C.615

REPORTS BY AGENCY HAVING GUARDIANSHIP OR LEGAL CUSTODY

419C.620Â  Circumstances requiring report

419C.623Â  Frequency and content of report

419C.626Â  Review hearing by court; findings; appeal

419C.629Â  Distribution of report by court

DISPOSITIONAL REVIEW HEARINGS

419C.653Â  Notice; appearance

CURFEW

419C.680Â  Curfew; parental responsibility; authority of political subdivisions; criminal penalty

Â Â Â Â Â  Note: Sections 1 to 3, chapter 415, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. Section 2 of this 2003 Act is added to and made a part of ORS chapter 419C. [2003 c.415 Â§1]

Â Â Â Â Â  Sec. 2. (1) The presiding judge of the twenty-second judicial district, with the approval of the Chief Justice of the Supreme Court, may enter into a memorandum of understanding with the Confederated Tribes of Warm Springs regarding the adjudication and disposition of youths and youth offenders.

Â Â Â Â Â  (2) A memorandum of understanding entered into under subsection (1) of this section may allow the juvenile court of the judicial district:

Â Â Â Â Â  (a) To waive its jurisdiction over a youth and transfer the case, notwithstanding ORS 419C.005, to the jurisdiction of the tribal court of the Confederated Tribes of Warm Springs for adjudication; or

Â Â Â Â Â  (b) After finding the youth to be within its jurisdiction under ORS 419C.005, to transfer the case to the tribal court of the Confederated Tribes of Warm Springs for disposition.

Â Â Â Â Â  (3) A memorandum of understanding entered into under subsection (1) of this section applies only to youths or youth offenders who are enrolled members of a federally recognized tribe and who reside on the Warm Springs Reservation.

Â Â Â Â Â  (4) A memorandum of understanding entered into under subsection (1) of this section may contain, but is not limited to, provisions relating to:

Â Â Â Â Â  (a) The duration of the memorandum of understanding;

Â Â Â Â Â  (b) The cases that are subject to transfer;

Â Â Â Â Â  (c) Who may request a transfer;

Â Â Â Â Â  (d) The custody of a youth or youth offender after transfer; and

Â Â Â Â Â  (e) The sharing of information about a case after it has been transferred. [2003 c.415 Â§2]

Â Â Â Â Â  Sec. 3. Section 2, chapter 415, Oregon Laws 2003, is repealed on January 2, 2010. [2003 c.415 Â§3; 2005 c.478 Â§1]

GENERALLY

Â Â Â Â Â  419C.001 Purposes of juvenile justice system in delinquency cases; audits. (1) The Legislative Assembly declares that in delinquency cases, the purposes of the Oregon juvenile justice system from apprehension forward are to protect the public and reduce juvenile delinquency and to provide fair and impartial procedures for the initiation, adjudication and disposition of allegations of delinquent conduct. The system is founded on the principles of personal responsibility, accountability and reformation within the context of public safety and restitution to the victims and to the community. The system shall provide a continuum of services that emphasize prevention of further criminal activity by the use of early and certain sanctions, reformation and rehabilitation programs and swift and decisive intervention in delinquent behavior. The system shall be open and accountable to the people of Oregon and their elected representatives.

Â Â Â Â Â  (2)(a) Programs, policies and services shall be regularly and independently audited as to their effectiveness in providing public safety and preventing a youthÂs return to criminal behavior. The Secretary of State shall select and oversee the auditors. Audits performed under this subsection must include program audits and performance audits, as defined in ORS 297.070. Programs, policies and services that were established before, on or after June 30, 1995, are subject to audit under this subsection.

Â Â Â Â Â  (b) The programs, policies and services of county juvenile departments shall be audited pursuant to this subsection.

Â Â Â Â Â  (c) ORS 297.405 to 297.555 do not apply to an audit conducted pursuant to this subsection.

Â Â Â Â Â  (3) To facilitate an audit under subsection (2) of this section:

Â Â Â Â Â  (a) The Secretary of State may subpoena witnesses, require the production of books and papers and the rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough investigation.

Â Â Â Â Â  (b) The custodian of information that the Secretary of State deems necessary to conduct the audit shall provide the Secretary of State or the auditor selected by the Secretary of State access to the information notwithstanding the fact that the information may be made confidential or access to the information restricted by ORS 419A.255 or another law. Information obtained by the Secretary of State or the auditor pursuant to this paragraph and made confidential by ORS 419A.255 or another law may be used by the Secretary of State, the officers and employees of the Secretary of State or the auditor solely for the purpose of performing the audit required by subsection (2) of this section and may not be used or disclosed for any other purpose. [1995 c.422 Â§1a; 2001 c.904 Â§16]

Â Â Â Â Â  419C.005 Jurisdiction. (1) Except as otherwise provided in ORS 137.707, the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and who has committed an act that is a violation, or that if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a youth.

Â Â Â Â Â  (3) The court does not have jurisdiction as provided in subsection (1) of this section after a minor has been emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (4) The courtÂs jurisdiction over a person under this section or ORS 419C.067 continues until one of the following occurs:

Â Â Â Â Â  (a) The court dismisses a petition filed under this chapter or waives the case under ORS 419C.340. If jurisdiction is based on a previous adjudication, then dismissal or waiver of a later case does not terminate jurisdiction under the previous case unless the court so orders.

Â Â Â Â Â  (b) The court transfers jurisdiction of the case as provided in ORS 419C.053, 419C.056 and 419C.059.

Â Â Â Â Â  (c) The court enters an order terminating jurisdiction.

Â Â Â Â Â  (d) The person becomes 25 years of age. [1993 c.33 Â§149; 1995 c.422 Â§73; 2003 c.396 Â§98]

Â Â Â Â Â  Note: The amendments to 419C.005 by section 7, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419C.005. (1) Except as otherwise provided in ORS 137.707, the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and who has committed an act that is a violation, or that if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a youth.

Â Â Â Â Â  (3) The court does not have jurisdiction as provided in subsection (1) of this section after a minor has been emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (4) The courtÂs jurisdiction over a person under this section or ORS 419C.067 continues until one of the following occurs:

Â Â Â Â Â  (a) The court dismisses a petition filed under this chapter or waives the case under ORS 419C.340. If jurisdiction is based on a previous adjudication, then dismissal or waiver of a later case does not terminate jurisdiction under the previous case unless the court so orders.

Â Â Â Â Â  (b) The court transfers jurisdiction of the case as provided in ORS 419C.053, 419C.056 and 419C.059.

Â Â Â Â Â  (c) The court enters an order terminating jurisdiction.

Â Â Â Â Â  (d) The person becomes 25 years of age.

Â Â Â Â Â  (e) The court places the person under the jurisdiction of the Psychiatric Security Review Board as provided in ORS 419C.529. If the court also has jurisdiction over the person based on a previous adjudication under this chapter or ORS chapter 419B, placing a person under the jurisdiction of the board in a later case does not terminate wardship under the previous case unless the court so orders.

Â Â Â Â Â  419C.010 Extradition. (1) The provisions of this chapter shall not apply to a youth who, while under the age of 18 years, commits an act which is a violation, or which if done by an adult would constitute a violation, of a law or ordinance of this state or any of its political subdivisions, punishable by imprisonment, and thereafter flees from this state.

Â Â Â Â Â  (2) The youth described in subsection (1) of this section may be proceeded against in the manner provided in ORS 133.743 to 133.857.

Â Â Â Â Â  (3) Upon the return of the youth described in subsection (1) of this section to this state by extradition or otherwise, any proceedings against the youth shall be commenced in the same manner as provided in this chapter.

Â Â Â Â Â  (4) If a youth described in subsection (1) of this section has fled to a state which has adopted the Rendition Amendment to the Interstate Compact on Juveniles, the return of the youth shall be sought in accordance with the provisions of that compact. [1993 c.33 Â§150]

Â Â Â Â Â  419C.013 Venue. (1) A juvenile proceeding based on allegations of jurisdiction under ORS 419C.005 shall commence in either the county where the youth resides or the county in which the alleged act was committed.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 34.320, an application for a writ of habeas corpus brought by or on behalf of a person who has been committed or placed in a youth correction facility which attacks the validity of the order of commitment shall be brought in the county in which the court that entered the order of commitment is located. [1993 c.33 Â§151; 1995 c.422 Â§73a]

Â Â Â Â Â  419C.020 Notice to parents or guardian of youth; when given; contents. (1) At the first appearance by the parents or guardian of a youth before the court, the court shall inform the parents or guardian verbally and provide a standard notice describing:

Â Â Â Â Â  (a) The obligation of the parents or guardian to pay for compensation and reasonable expenses for counsel for the youth, support of the youth while the youth is in the custody of a state-financed or state-supported residence and any other obligations to pay money that may arise as a result of the youth being within the jurisdiction of the court;

Â Â Â Â Â  (b) The assignment of support rights under ORS 419C.597;

Â Â Â Â Â  (c) The right of the parents or guardian to appeal a decision on jurisdiction or disposition made by the court; and

Â Â Â Â Â  (d) The time for filing an appeal of a decision by the court.

Â Â Â Â Â  (2) The Oregon Youth Authority shall prepare and provide the standard notice required under subsection (1) of this section.

Â Â Â Â Â  (3) The court shall place a notation in the record of the case of the date that the parents or guardian were provided information under this section. [1997 c.748 Â§4; 2003 c.396 Â§99]

Â Â Â Â Â  419C.025 Appearance by telephone or closed circuit television. (1) Except as provided in subsection (2) of this section, when a person is directed to appear before the court in a proceeding under this chapter, the person may appear by telephone or closed circuit television as long as all parties having an interest in the proceeding have access to the telephone or television circuit used for the appearance and as long as the appearance is made publicly audible within the courtroom of the court under whose authority the hearing is held.

Â Â Â Â Â  (2) A person may not appear before the court as provided in subsection (1) of this section if:

Â Â Â Â Â  (a) The proceeding is a contested adjudication;

Â Â Â Â Â  (b) The proceeding is a contested waiver hearing;

Â Â Â Â Â  (c) The proceeding is a contested dispositional hearing;

Â Â Â Â Â  (d) The person has been issued a summons under ORS 419C.306 (2); or

Â Â Â Â Â  (e) The person who is the subject of the proceeding objects to appearance by telephone or closed circuit television and the court finds that such appearance would be detrimental to the best interest of the person making the objection.

Â Â Â Â Â  (3) A person who appears before the court under subsection (1) of this section shall be provided with the opportunity to consult privately with counsel during the proceeding. [2003 c.687 Â§11]

TRANSFER

Â Â Â Â Â  419C.050 Transfer to juvenile court from another court. Except as otherwise provided in ORS 137.707, if during the pendency of a proceeding involving an allegation of a crime in any court other than a juvenile court it is ascertained that the age of the person who is the subject of the proceeding is such that the matter is within the exclusive jurisdiction of the juvenile court, it is the duty of the court in which the proceeding is pending forthwith to transfer the proceeding, together with all the papers, documents and testimony connected therewith, to the juvenile court of the county in which the proceeding is pending. [1993 c.33 Â§152; 1995 c.422 Â§73b]

Â Â Â Â Â  419C.053 Transfer to court of county of youthÂs residence. (1) If a proceeding is initiated in a court of a county other than the county in which the youth resides, that court, on its own motion or on the motion of a party made at any time prior to disposition, may transfer the proceeding to the court of the county of the youthÂs residence for such further proceeding as the receiving court finds proper. A like transfer may be made if the residence of the youth changes during the proceeding, or if the youth has been adjudicated within the jurisdiction of the court where the proceeding is initiated on grounds specified in ORS 419C.005 (1), and other proceedings involving the youth are pending in the county of the youthÂs residence. Certified copies of the court records pertaining to the immediate proceeding shall accompany the case on transfer.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if a youth has no ascertainable residence in any county in this state, the court of the county wherein a proceeding is initiated may adjudicate any petition under ORS 419C.005 (1). [1993 c.33 Â§153; 1995 c.422 Â§73c]

Â Â Â Â Â  419C.056 Transfer of jurisdiction by court in county of youthÂs residence. Where a juvenile court proceeding is pending in a county other than the county in which the youth resides and the case is transferable, the juvenile court of the county in which the youth resides may authorize the court in which the case is pending to proceed with the case in either of the following ways where it will facilitate disposition of the case without adverse effect on the interests of the youth:

Â Â Â Â Â  (1) To hear, determine and dispose of the case in its entirety; or

Â Â Â Â Â  (2) Prior to transferring the case, to conduct a hearing into the facts alleged to bring the youth within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the juvenile court of the county in which the youth resides. [1993 c.33 Â§154]

Â Â Â Â Â  419C.059 Facilitation of disposition; interests of youth; authority of court where proceeding pending to allow other county to conduct hearing or assume jurisdiction. Where a proceeding is pending in the juvenile court of any county, the juvenile court of that county may authorize the juvenile court of any other county to do one or both of the following, where it will facilitate the disposition of the case without adverse effect on the interests of the youth:

Â Â Â Â Â  (1) To conduct a hearing into the facts alleged to bring the youth within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the court in which the case is pending.

Â Â Â Â Â  (2) To assume jurisdiction over the case and administer probation or protection supervision of the youth, where the court in which the proceeding is pending:

Â Â Â Â Â  (a) Finds that the youth has moved to the other county or orders as part of its disposition of the proceeding that legal custody of the youth be given to a person residing in the other county; and

Â Â Â Â Â  (b) Is advised that the court of the other county will accept jurisdiction of the case. The cost of administering probation or protective supervision of the youth shall be paid by the county accepting jurisdiction, unless the transferring and receiving counties otherwise agree. The cost of transporting the youth shall be paid by the county transferring jurisdiction, unless the transferring and receiving counties otherwise agree. [1993 c.33 Â§155]

Â Â Â Â Â  419C.062 Fact-finding when other county conducts hearing; record. Where the juvenile court of one county is authorized by the juvenile court of another county to conduct a hearing into facts as provided in ORS 419C.056 (2) or 419C.059 (1), the facts so found and certified may be taken as established by the court of the county authorizing the hearing and, if adopted by written order of the latter court, form a part of its record in the case. [1993 c.33 Â§156]

Â Â Â Â Â  419C.065 Transportation of youth whose case is transferred. If the youth who is the subject of the proceeding is, at the time of the transfer or temporary transfer provided for in ORS 419C.053, 419C.056 or 419C.059, in detention or shelter care or for other reason needs transportation to the other county, the county in which the youth resides shall make such order or provision for the transportation and safekeeping of the youth as is appropriate in the circumstances, including an order directing any peace officer of the county in which the youth resides to transfer the youth in the manner directed. [1993 c.33 Â§157]

Â Â Â Â Â  419C.067 Case transferred to juvenile court after verdict in criminal court. When a case is transferred to the juvenile court under ORS 137.707, the juvenile court shall enter an order finding the youth within the jurisdiction of the court under ORS 419C.005 based on the verdict in the criminal court. The juvenile courtÂs order has the same effect as an adjudication under ORS 419C.400. [1995 c.422 Â§82]

CUSTODY

Â Â Â Â Â  419C.080 Custody; when authorized. (1) A peace officer, or any other person authorized by the juvenile court of the county in which the youth is found, may take a youth into custody in the following circumstances:

Â Â Â Â Â  (a) When, if the youth were an adult, the youth could be arrested without a warrant; or

Â Â Â Â Â  (b) When the juvenile court, by order indorsed on the summons as provided in ORS 419C.306 or otherwise, has ordered that the youth be taken into custody.

Â Â Â Â Â  (2) In any order issued under subsection (1)(b) of this section that may result in a substitute care placement or detention, the court shall include a written finding describing why it is in the best interests of the youth to be taken into custody.

Â Â Â Â Â  (3) A peace officer or person authorized by the juvenile court shall take a youth into custody if the peace officer or person authorized by the juvenile court has probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382. [1993 c.33 Â§158; 1993 c.546 Â§59; 1997 c.727 Â§1; 1999 c.577 Â§3; 1999 c.1095 Â§13; 2001 c.686 Â§8]

Â Â Â Â Â  419C.085 Citation in lieu of custody. In lieu of taking a youth into custody, a peace officer may issue a citation to a youth for the same offenses and under the same circumstances that a citation may be issued to an adult. Unless the citation is issued for violation of law or ordinance for which an order has been entered pursuant to ORS 419C.370, the citation is returnable to the juvenile court of the county in which the citation is issued. Law enforcement agencies in a county, in consultation with the juvenile court of the county, may develop a form for citations issued pursuant to this section. The peace officer shall send a copy of the citation to the district attorney. [1993 c.33 Â§159; 2001 c.870 Â§16]

Â Â Â Â Â  419C.088 Custody by private person. A private person may take a youth into custody in circumstances where, if the youth were an adult, the person could arrest the youth. [1993 c.546 Â§160; 1993 c.33 Â§60; 1997 c.727 Â§2]

Â Â Â Â Â  419C.091 Custody not arrest. (1) Custody under ORS 419C.080 and 419C.088 shall not be deemed an arrest so far as the youth is concerned. All peace officers shall keep a record of youths taken into custody and shall promptly notify the juvenile court or counselor of all youths taken into custody.

Â Â Â Â Â  (2) A peace officer taking a youth into custody has all the privileges and immunities of a peace officer making an arrest. [1993 c.33 Â§161; 1993 c.546 Â§61; 1997 c.727 Â§3]

Â Â Â Â Â  419C.094 Jurisdiction attaches at time youth taken into custody. Except as otherwise provided in ORS 419C.103 (3) and (4), the jurisdiction of the juvenile court of the county in which a youth is taken into custody under ORS 419C.080 and 419C.088 shall attach from the time the youth is taken into custody. [1993 c.33 Â§162; 1993 c.546 Â§62; 1997 c.727 Â§4; 1999 c.577 Â§9]

Â Â Â Â Â  419C.097 Notice to parents. As soon as practicable after the youth is taken into custody under ORS 419C.080 and 419C.088, the person taking the youth into custody shall notify the youthÂs parent, guardian or other person responsible for the youth. The notice shall inform the parent, guardian or other person of the action taken and the time and place of the hearing. [1993 c.33 Â§163; 1993 c.320 Â§2; 1993 c.546 Â§63; 1997 c.727 Â§5]

Â Â Â Â Â  419C.100 Release of youth taken into custody; exceptions. The person taking the youth into custody under ORS 419C.080 and 419C.088 shall release the youth to the custody of the youthÂs parent, guardian or other responsible person in this state, except in the following cases:

Â Â Â Â Â  (1) When the court has issued a warrant of arrest against the youth.

Â Â Â Â Â  (2) When the person taking the youth into custody has probable cause to believe that the welfare of the youth or others may be endangered by the release of the youth.

Â Â Â Â Â  (3) When the person taking the youth into custody has probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382. [1993 c.33 Â§164; 1993 c.546 Â§64; 1997 c.727 Â§6; 1999 c.577 Â§4; 1999 c.615 Â§2; 1999 c.1095 Â§14]

Â Â Â Â Â  419C.103 Procedure when youth is not released. (1) Except as otherwise provided in subsection (2) of this section, if a youth taken into custody is not released as provided in ORS 419C.100 and the juvenile court for the county has not established the alternative procedure authorized in subsection (5) of this section, the person taking the youth into custody shall, without unnecessary delay, do one of the following:

Â Â Â Â Â  (a) Take the youth before the court or a person appointed by the court to effect disposition under ORS 419C.109 and 419C.136.

Â Â Â Â Â  (b) Take the youth to a place of detention or shelter care or a public or private agency designated by the court and as soon as possible thereafter notify the court that the youth has been taken into custody.

Â Â Â Â Â  (2) If the person taking the youth into custody has probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382, the person may not release the youth from custody and shall do one of the following without unnecessary delay:

Â Â Â Â Â  (a) Take the youth before the court for a determination of initial disposition under ORS 419C.109 (3); or

Â Â Â Â Â  (b) Notwithstanding ORS 419C.133, take the youth to a place of detention and, as soon as possible thereafter, notify the court and the juvenile department that the youth has been taken into custody and detained.

Â Â Â Â Â  (3) Where a youth residing in some other county is taken into custody the youth may be:

Â Â Â Â Â  (a) Released to the youthÂs parent, guardian or other responsible person in this state as provided in ORS 419C.100.

Â Â Â Â Â  (b) Delivered to a peace officer or juvenile counselor in the county in which the youth resides, if such delivery can be made without unnecessary delay. In such event, the person to whom the youth is delivered shall assume custody of the youth and shall proceed as provided in this chapter.

Â Â Â Â Â  (4) Where a youth is released or delivered as provided in subsection (3) of this section, the jurisdiction of the juvenile court of the county in which the youth resides shall attach from the time the youth is taken into custody.

Â Â Â Â Â  (5) The juvenile court may establish, as an alternative to the provisions of subsection (1) of this section, that if a youth taken into custody is not released as provided in ORS 419C.100, procedures shall be followed that comply with the following:

Â Â Â Â Â  (a) The person taking the youth into custody may communicate, by telecommunications or otherwise, with the person appointed by the court to effect disposition under ORS 419C.109.

Â Â Â Â Â  (b) After interviewing the person taking the youth into custody and obtaining such other information as is considered necessary, the person appointed by the court under ORS 419C.109 to effect disposition may exercise the authority granted under that section and shall, in such case, direct that the person taking the youth into custody release the youth or deliver the youth in accordance with such direction.

Â Â Â Â Â  (c) The person taking the youth into custody shall comply with the direction of the person appointed by the court to effect disposition. [1993 c.33 Â§165; 1993 c.546 Â§65; 1997 c.727 Â§7; 1999 c.577 Â§5; 1999 c.1095 Â§15]

Â Â Â Â Â  419C.106 Report required when youth is taken into custody. (1) Except where the youth is taken into custody pursuant to an order of the court, the person taking the youth into custody under ORS 419C.080 and 419C.088 shall promptly file with the court or a counselor a brief written report stating all of the following:

Â Â Â Â Â  (a) The youthÂs name, age and address.

Â Â Â Â Â  (b) The name and address of the person having legal or physical custody of the youth.

Â Â Â Â Â  (c) Efforts to notify the person having legal or physical custody of the youth and the results of those efforts.

Â Â Â Â Â  (d) Reasons for and circumstances under which the youth was taken into custody.

Â Â Â Â Â  (e) If the youth is not taken to court, the placement of the youth.

Â Â Â Â Â  (f) If the youth was not released, the reason why the youth was not released.

Â Â Â Â Â  (g) If the youth is not taken to court, why the type of placement was chosen.

Â Â Â Â Â  (2) The person taking the youth into custody under ORS 419C.080 and 419C.088 shall also send a copy of the report under subsection (1) of this section to the district attorney. [1993 c.33 Â§166; 1993 c.546 Â§66; 1997 c.727 Â§8; 2001 c.870 Â§17]

Â Â Â Â Â  419C.109 Initial disposition of youth taken into custody. (1) Except as otherwise provided in subsection (3) of this section, the court may designate a person to effect disposition of a youth taken into custody or brought before the court under ORS 419C.097, 419C.100, 419C.103 and 419C.106. If the requirements of ORS 419C.145 (3) are met, the person may do any of the following when the person has taken custody of a youth or has authority to effect disposition of a youth taken into custody:

Â Â Â Â Â  (a) Release the youth to the custody of a parent, guardian or other responsible person.

Â Â Â Â Â  (b) Release the youth on the youthÂs own recognizance when appropriate.

Â Â Â Â Â  (c) Upon a finding that release of the youth on the youthÂs own recognizance is unwarranted, or upon order of the court or if probable cause exists to believe the youth may be detained under ORS 419C.145, 419C.150, 419C.153, 419C.156, 419C.159 or 419C.453, place the youth on conditional release.

Â Â Â Â Â  (d) Subject to ORS 419A.059, 419A.061, 419C.130 and 419C.133, place the youth in shelter care or detention. The youth shall be placed in shelter care rather than detention, unless the person has probable cause to believe that the court will be able to detain the youth under ORS 419C.145, 419C.150, 419C.153, 419C.156, 419C.159 or 419C.453.

Â Â Â Â Â  (e) Pursuant to order of the court made subsequent to the filing of a petition, hold, retain or place the youth in detention or shelter care subject to further order.

Â Â Â Â Â  (f) Exercise authority to detain the youth as provided in ORS 419C.136.

Â Â Â Â Â  (2) If the youth is released under subsection (1) of this section, the person releasing the youth may issue a summons to the youth requiring the youth to appear before the court. The summons must include the date, time and location for the youth to appear before the court. The person releasing the youth shall inform the juvenile court, which may review the release as provided in ORS 419C.153. If the youth fails to appear on the date and time required by the summons, the court may issue a warrant for the arrest of the youth.

Â Â Â Â Â  (3)(a) When a youth is retained in custody under ORS 419C.100 (3) and 419C.103 (2) and a petition is filed under ORS 419C.005 alleging that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382, the court shall determine the youthÂs initial disposition at a hearing conducted pursuant to ORS 419C.145. The parties to the hearing are the youth, the juvenile department and the state, represented by the district attorney.

Â Â Â Â Â  (b) The court shall inform the youth:

Â Â Â Â Â  (A) Of the youthÂs rights, including the right to be represented by counsel and the right to remain silent; and

Â Â Â Â Â  (B) Of the allegations against the youth.

Â Â Â Â Â  (c) The court shall make a determination under ORS 419C.145 whether the youth should remain in detention pending adjudication on the merits. The court may order that the hearing be continued and that the youth remain in detention for a reasonable period of time not to exceed seven days if the court finds:

Â Â Â Â Â  (A) That additional information concerning the youth is necessary to aid the court in making the determination under ORS 419C.145; and

Â Â Â Â Â  (B) There is probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382.

Â Â Â Â Â  (d) If the court orders that the hearing be continued and that the youth remain in detention under paragraph (c) of this subsection, in addition to and not in lieu of any other order the court may make, the court may order a mental health assessment or screening of the youth.

Â Â Â Â Â  (e) If the court determines that the youth should not be detained pending adjudication on the merits, the court may order any other preadjudication disposition authorized. [1993 c.33 Â§169; 1993 c.546 Â§67; 1995 c.422 Â§73d; 1999 c.577 Â§6; 1999 c.1095 Â§16]

DETENTION

Â Â Â Â Â  419C.125 Detention in place where adults are detained of certain persons alleged to be within courtÂs jurisdiction. (1) A juvenile court may order a person who is 18 years of age or older and alleged to be within the jurisdiction of the juvenile court under ORS 419C.005 to be detained in a jail or other place where adults are detained only in those circumstances in which the juvenile court could detain a youth before adjudication on the merits in a detention facility.

Â Â Â Â Â  (2) In order to detain a person under subsection (1) of this section, the court shall make case-specific findings at a hearing under ORS 419C.145 that placement in a jail or other place where adults are detained meets the specific needs of the person alleged to be within the jurisdiction of the court.

Â Â Â Â Â  (3) The court may not detain a person under subsection (1) of this section unless, except for the personÂs age, the court would detain the person under ORS 419C.145 (2).

Â Â Â Â Â  (4) The provisions of ORS 419C.153 apply to a person detained under subsection (1) of this section except that a person detained under subsection (1) of this section has the right to appear in person at any hearing held under ORS 419C.153.

Â Â Â Â Â  (5) The provisions of ORS 419C.150 apply to a person detained under subsection (1) of this section.

Â Â Â Â Â  (6) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [2003 c.442 Â§2]

Â Â Â Â Â  419C.130 Youth or youth offender may not be detained where adults are detained; exceptions. (1) A youth or youth offender may not be detained at any time in a police station, jail, prison or other place where adults are detained, except as follows:

Â Â Â Â Â  (a) A youth or youth offender may be detained in a police station for up to five hours when necessary to obtain the youth or youth offenderÂs name, age, residence and other identifying information.

Â Â Â Â Â  (b) A youth waived under ORS 419C.349 or 419C.364 to the court handling criminal actions or to municipal court may be detained in a jail or other place where adults are detained, except that any such person under 16 years of age shall, prior to conviction or after conviction but prior to execution of sentence, be detained, if at all, in a facility used by the county for the detention of youths.

Â Â Â Â Â  (c) When detention is authorized by ORS 419C.453, a youth offender may be detained in a jail or other place where adults are detained.

Â Â Â Â Â  (2) A youth waived to the court handling criminal actions or to municipal court pursuant to a standing order of the juvenile court under ORS 419C.370, including a youth accused of nonpayment of fines, may not be detained in a jail or other place where adults are detained.

Â Â Â Â Â  (3) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [1993 c.33 Â§167; 1993 c.546 Â§115; 2003 c.442 Â§4]

Â Â Â Â Â  419C.133 Detention of youth under 12 years of age; judicial review required. No youth under 12 years of age shall be placed in detention except pursuant to judicial review and written findings describing why it is in the best interests of the youth to be placed in detention. Such review may be ex parte, and the youth does not need to be present. However, a juvenile court judge or referee must determine that the youth is eligible for detention under ORS 419C.145 or 419C.156 and that appropriate alternative methods of controlling the youthÂs behavior are unavailable. A youth detained under this section shall have the right to a hearing as provided in ORS 419C.153. [1993 c.33 Â§168; 2001 c.686 Â§9]

Â Â Â Â Â  419C.136 Temporary hold to develop release plan; duration. If a parent, guardian or other person responsible for the youth cannot be found or will not take responsibility for the youth, no appropriate shelter care space is available and the youth cannot be released safely on recognizance or conditionally, a youth who is accused of an act which would be a crime if committed by an adult may be detained for a period of time not exceeding 36 hours from the time the youth first is taken into custody to allow the juvenile department counselor or other person designated by the juvenile court to develop a release plan to insure the youthÂs safety and appearance in court. Such detention shall conform to the limitations of ORS 419C.130. [1993 c.33 Â§170; 1995 c.422 Â§73e]

Â Â Â Â Â  419C.139 Speedy hearing on detention cases. No youth shall be held in detention or shelter care more than 36 hours, excluding Saturdays, Sundays and judicial holidays, except on order of the court made pursuant to a hearing under ORS 419C.109 (3), 419C.145, 419C.150, 419C.153, 419C.156 and 419C.159. [1993 c.33 Â§171; 1995 c.422 Â§73f; 1999 c.577 Â§7]

Â Â Â Â Â  419C.142 Notice of detention hearing. Whenever a hearing concerning the detention of a youth under this chapter is held, notice of the hearing shall be given to the youth and, if any can be found, to a parent or guardian of the youth or to any other person responsible for the youth. The notice shall state the time, place and purpose of the hearing. If a parent, guardian or other person cannot be found and personally notified prior to the hearing, a written notice of the hearing shall be left at the residence, if known, of a parent, guardian or other person. [1993 c.33 Â§172]

Â Â Â Â Â  419C.145 Preadjudication detention; grounds. (1) A youth may be held or placed in detention before adjudication on the merits if one or more of the following circumstances exists:

Â Â Â Â Â  (a) The youth is a fugitive from another jurisdiction;

Â Â Â Â Â  (b) The youth is alleged to be within the jurisdiction of the court under ORS 419C.005, by having committed or attempted to commit an offense which, if committed by an adult, would be chargeable as:

Â Â Â Â Â  (A) A crime involving infliction of physical injury to another person;

Â Â Â Â Â  (B) A misdemeanor under ORS 166.023; or

Â Â Â Â Â  (C) Any felony crime;

Â Â Â Â Â  (c) The youth has willfully failed to appear at one or more juvenile court proceedings by having disobeyed a proper summons, citation or subpoena;

Â Â Â Â Â  (d) The youth is currently on probation imposed as a consequence of the youth previously having been found to be within the jurisdiction of the court under ORS 419C.005, and there is probable cause to believe the youth has violated one or more of the conditions of that probation;

Â Â Â Â Â  (e) The youth is subject to conditions of release pending or following adjudication of a petition alleging that the youth is within the jurisdiction of the court pursuant to ORS 419C.005 and there is probable cause to believe the youth has violated a condition of release; or

Â Â Â Â Â  (f) The youth is alleged to be in possession of a firearm in violation of ORS 166.250.

Â Â Â Â Â  (2) A youth detained under subsection (1) of this section must be released to the custody of a parent or other responsible person, released upon the youthÂs own recognizance or placed in shelter care unless the court or its authorized representative makes written findings that there is probable cause to believe that the youth may be detained under subsection (1) of this section, that describe why it is in the best interests of the youth to be placed in detention and that one or more of the following circumstances are present:

Â Â Â Â Â  (a) No means less restrictive of the youthÂs liberty gives reasonable assurance that the youth will attend the adjudicative hearing; or

Â Â Â Â Â  (b) The youthÂs behavior endangers the physical welfare of the youth or another person, or endangers the community.

Â Â Â Â Â  (3) When a youth is ordered held or placed in detention, the court or its authorized representative shall state in writing the basis for its detention decision and a finding describing why it is in the best interests of the youth to be placed in detention. The youth shall have the opportunity to rebut evidence received by the court and to present evidence at the hearing.

Â Â Â Â Â  (4) In determining whether release is appropriate under subsection (2) of this section, the court or its authorized representative shall consider the following:

Â Â Â Â Â  (a) The nature and extent of the youthÂs family relationships and the youthÂs relationships with other responsible adults in the community;

Â Â Â Â Â  (b) The youthÂs previous record of referrals to juvenile court and recent demonstrable conduct;

Â Â Â Â Â  (c) The youthÂs past and present residence;

Â Â Â Â Â  (d) The youthÂs education status and school attendance record;

Â Â Â Â Â  (e) The youthÂs past and present employment;

Â Â Â Â Â  (f) The youthÂs previous record regarding appearance in court;

Â Â Â Â Â  (g) The nature of the charges against the youth and any mitigating or aggravating factors;

Â Â Â Â Â  (h) The youthÂs mental health; and

Â Â Â Â Â  (i) Any other facts relevant to the likelihood of the youthÂs appearance in court or likelihood that the youth will comply with the law and other conditions of release. [1993 c.33 Â§173; 1993 c.546 Â§130; 1995 c.422 Â§73g; 1999 c.577 Â§10; 2001 c.686 Â§10; 2005 c.631 Â§5]

Â Â Â Â Â  419C.150 Time limitations on detention. (1) A youth may be held in detention under this section and ORS 419C.145, 419C.153 and 419C.156 for a maximum of 28 days except for good cause shown prior to the expiration of the 28-day period. If good cause for continued detention is shown, the period of detention may be extended for no more than an additional 28 days unless the adjudication is continued with the express consent of the youth.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a youth alleged to be within the jurisdiction of the juvenile court for having committed an act that would be murder, attempted murder, conspiracy to commit murder or treason if committed by an adult and if proof of the act is evident or the presumption strong that the youth committed the act. The juvenile court may conduct such hearing as the court considers necessary to determine whether the proof is evident or the presumption strong. [1993 c.33 Â§174]

Â Â Â Â Â  419C.153 Detention review or release hearing. Any youth ordered detained under ORS 419C.145, 419C.150 and 419C.156 shall have a review hearing at least every 10 days, excluding Saturdays, Sundays and judicial holidays. At the review hearing the court shall determine whether sufficient cause exists to require continued detention of the youth. In addition, the court may review and may confirm, revoke or modify any order for the detention or release of the youth under this section or ORS 419C.109, 419C.136, 419C.139, 419C.145, 419C.150 or 419C.156 and, in the event that the youth is alleged to have committed an offense which if committed by an adult would be a misdemeanor or Class C felony, may do so ex parte. Release of a youth may not be revoked, however, except upon a finding that the youth may be detained under this section or ORS 419C.145, 419C.150 and 419C.156, and after a hearing is held in accordance with ORS 419C.109, 419C.136 and 419C.139. [1993 c.33 Â§175; 2003 c.687 Â§12]

Â Â Â Â Â  419C.156 Detention of runaway from another state. Notwithstanding ORS 419C.145 (1) and (2), the court may order the detention of a youth who resides in another state if the court makes written findings that there is probable cause to believe that the youth has run away from home or from a placement and that describe why it is in the best interests of the youth to be placed in detention. If a youth is ordered detained under this section, the court shall make such orders as are necessary to cause the youth to be immediately returned to the youthÂs state of residence. [1993 c.33 Â§176; 2001 c.686 Â§11]

Â Â Â Â Â  419C.159 Escape; punishment. Any youth 12 years of age or older, alleged to be within the jurisdiction of the juvenile court by reason of having committed an act which would be a crime if committed by an adult, who escapes from a juvenile detention facility as defined in ORS 419A.004 after having been placed in the facility pursuant to the filing of a petition alleging that the youth has committed an act which would be a crime if committed by an adult commits a violation punishable by placement in a detention facility for youths for a specific period of time not to exceed eight days, in addition to time already spent in the facility, when such punishment is ordered by the juvenile court pursuant to ORS 419C.453. [1993 c.33 Â§177]

SHELTER HEARINGS

Â Â Â Â Â  419C.170 Time limitations on shelter care. No youth shall be held in shelter care more than 36 hours, excluding Saturdays, Sundays and judicial holidays, except on order of the court made pursuant to a hearing under ORS 419C.145, 419C.150, 419C.153 and 419C.156. [1993 c.33 Â§178; 1995 c.422 Â§73h]

Â Â Â Â Â  419C.173 Evidentiary hearing. When the youth is taken, or is about to be taken, into temporary custody pursuant to ORS 419C.080 and 419C.088 and placed in shelter care, a parent or youth shall be given the opportunity to present evidence to the court at the hearing specified in ORS 419C.170, and at any subsequent review hearing, that the youth can be returned home without further danger of suffering physical injury or emotional harm, endangering or harming others, or not remaining within the reach of the court process prior to adjudication. At the hearing:

Â Â Â Â Â  (1) The court shall make a written finding as to whether reasonable efforts have been made, considering the circumstances of the youthÂs conduct, to prevent or eliminate the need for removal of the youth from the home;

Â Â Â Â Â  (2) In determining whether a youth shall be removed or continued out of the home, the court shall consider whether the provision of reasonable and available services can prevent or eliminate the need to remove the youth from the home; and

Â Â Â Â Â  (3) The court shall make a written finding in every order of removal that it is in the best interest of the youth and the community that the youth be removed from the home or continued in care. [1993 c.33 Â§179; 1993 c.295 Â§6; 1993 c.546 Â§131; 1999 c.92 Â§1]

Â Â Â Â Â  419C.176 Conditional release by court. If the court finds that release of the youth on the youthÂs own recognizance is unwarranted and if probable cause exists to believe that the youth may be detained under ORS 419A.063, 419C.145 or 419C.453, the court may make a conditional release of the youth subject to such conditions as will protect the safety of the youth, other persons and the community and insure the youthÂs appearance in court. [1993 c.33 Â§180]

Â Â Â Â Â  419C.179 Release security provisions not applicable. Provisions regarding security for release in criminal cases shall not be applicable to youths held or taken into custody as provided in this chapter. [1993 c.33 Â§181; 1999 c.1051 Â§271]

COURT-APPOINTED COUNSEL

Â Â Â Â Â  419C.200 Court-appointed counsel for youth. (1) If the youth, the parent or guardian requests counsel for the youth but is without sufficient financial means to employ suitable counsel possessing skills and experience commensurate with the nature of the petition and the complexity of the case, the court may appoint suitable counsel to represent the youth at state expense if the youth is determined to be financially eligible under the policies, procedures, standards and guidelines of the Public Defense Services Commission. Whenever requested to do so, the court shall appoint counsel to represent the youth in every case filed pursuant to ORS 419C.005 in which the youth would be entitled to appointed counsel if the youth were an adult charged with the same offense. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (2) Upon presentation of the order of appointment under this section by the attorney for the youth, any agency, hospital, school organization, division or department of the state, doctor, nurse or other health care provider, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney to inspect and copy any records of the youth or youths involved in the case, without the consent of the youth or youths or parents. This subsection does not apply to records of a police agency relating to an ongoing investigation prior to charging. [1993 c.33 Â§182; 1993 c.234 Â§2; 1993 c.546 Â§68; 2001 c.962 Â§49; 2003 c.449 Â§Â§12,48]

Â Â Â Â Â  419C.203 Payment for compensation of counsel. (1) When the court appoints counsel to represent a youth, it may order the youth, if able, parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the ability of the youth, parents or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (2) The test of the youthÂs, parentÂs or estateÂs ability to pay costs under subsection (1) of this section is the same test as applied to appointment of counsel for defendants under ORS 135.050 or under the policies, procedures, standards and guidelines adopted under ORS 151.216. If counsel is provided at state expense, the court shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (3) If counsel is provided at state expense, the court shall determine the amount the youth, parents or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (4) In determining whether to order the youth to pay costs under subsection (1) of this section, the court shall also consider the reformative effect of having the youth pay. The court may order that a portion of any moneys earned by the youth in juvenile work projects be used to pay costs ordered under subsection (1) of this section.

Â Â Â Â Â  (5) The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419C.600. [1993 c.33 Â§183; 1997 c.761 Â§Â§7,7a; 2001 c.962 Â§50; 2003 c.449 Â§13]

Â Â Â Â Â  419C.206 Compensation for counsel when youth, parent or guardian cannot pay. When the court appoints counsel for the youth and the youth is determined to be entitled to, and financially eligible for, appointment of counsel at state expense and the parent or guardian is without sufficient financial means to employ counsel, the compensation for counsel and reasonable fees and expenses of investigation, preparation and presentation paid or incurred shall be determined and paid as provided in ORS 135.055. [1993 c.33 Â§184; 2001 c.962 Â§51; 2003 c.449 Â§31]

Â Â Â Â Â  419C.209 Applicability of other laws. Appointment of counsel for the youth or parent is subject to ORS 135.055, 151.216 and 151.219. [1993 c.33 Â§186; 2001 c.962 Â§52]

EDUCATIONAL SURROGATE

Â Â Â Â Â  419C.220 Appointment of surrogate. (1) Upon the request of any party, the court shall appoint a surrogate for a youth or youth offender who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court if:

Â Â Â Â Â  (a) The court finds that the youth or youth offender may be eligible for special education programs because of a disabling condition as provided in ORS chapter 343;

Â Â Â Â Â  (b) The youth or youth offender does not already have a surrogate appointed by a school district or other educational agency; and

Â Â Â Â Â  (c) The requesting party nominates a person who is willing to serve as the surrogate and who meets the requirements described in subsection (2) of this section.

Â Â Â Â Â  (2) A surrogate appointed under this section:

Â Â Â Â Â  (a) May not be an employee of the state educational agency, a school district or any other agency that is involved in the education or care of the youth or youth offender;

Â Â Â Â Â  (b) May not have a conflict of interest that would interfere with the surrogate representing the special education interests of the youth or youth offender; and

Â Â Â Â Â  (c) Shall have knowledge and skills that ensure that the surrogate can adequately represent the youth or youth offender in special education decisions. [1993 c.33 Â§187; 2003 c.396 Â§100; 2005 c.662 Â§15]

Â Â Â Â Â  419C.223 Duties and tenure. A person that is appointed surrogate for a youth offender has the duty and authority to protect the due process rights of the youth offender with respect to the provision of free appropriate public education. A surrogate appointed by the court shall immediately apply to the attending school district for an evaluation of the youth offenderÂs eligibility for special education and shall participate in the development of the youth offenderÂs educational plan as provided in ORS chapter 343. The duties and responsibilities of the surrogate shall continue until whichever of the following occurs first:

Â Â Â Â Â  (1) The youth offender is 21 years of age;

Â Â Â Â Â  (2) The youth offender is determined to be no longer eligible for special education; or

Â Â Â Â Â  (3) The juvenile court terminates jurisdiction of the youth offender and determines that the youth offenderÂs parent or guardian is both known and available to protect the special educational rights of the youth offender. [1993 c.33 Â§188; 2003 c.396 Â§101]

AUTHORIZED DIVERSION PROGRAMS

Â Â Â Â Â  419C.225 Authorized diversion programs. (1) Following a review of a police report and other relevant information, a county juvenile department may refer a youth to an authorized diversion program if the youth is eligible to enter into a formal accountability agreement under ORS 419C.230.

Â Â Â Â Â  (2) An authorized diversion program may include a youth court, mediation program, crime prevention or chemical substance abuse education program or other program established for the purpose of providing consequences and reformation and preventing future delinquent acts. [2001 c.485 Â§5]

Â Â Â Â Â  419C.226 Youth courts. (1) An organization may establish and operate a youth court only with the agreement and cooperation of a county juvenile department. To establish a youth court, the organization and the county juvenile department must enter into a written agreement that:

Â Â Â Â Â  (a) Describes the types of cases that may be referred to the youth court;

Â Â Â Â Â  (b) Establishes protocols for handling the cases, including time limits to be observed; and

Â Â Â Â Â  (c) Establishes data collection and outcome reporting requirements.

Â Â Â Â Â  (2) A youth court in existence on January 1, 2002, may continue to operate in the form in which it exists on January 1, 2002.

Â Â Â Â Â  (3) A youth court may be described by other terms including, but not limited to, a peer court, teen court or peer jury. [2001 c.485 Â§6]

Â Â Â Â Â  Note: Section 2, chapter 250, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 2. (1) Following a review of a police report and other relevant information, a county juvenile department may refer a youth to a youth court if the youth is eligible to enter into a formal accountability agreement under ORS 419C.230.

Â Â Â Â Â  (2)(a) An organization may establish and operate a youth court only with the agreement and cooperation of a county juvenile department. To establish a youth court, the organization and the county juvenile department must enter into a written agreement that:

Â Â Â Â Â  (A) Describes the types of cases to be referred to the youth court;

Â Â Â Â Â  (B) Establishes protocols for handling the cases, including time limits to be observed; and

Â Â Â Â Â  (C) Establishes data collection and outcome reporting requirements.

Â Â Â Â Â  (b) A youth court in existence on the effective date of this 2001 Act [January 1, 2002] may continue to operate in the form in which it exists on the effective date of this 2001 Act.

Â Â Â Â Â  (c) A youth court may be described by other terms including, but not limited to, a peer court, teen court or peer jury. [2001 c.250 Â§2]

FORMAL ACCOUNTABILITY AGREEMENTS

Â Â Â Â Â  419C.230 Formal accountability agreements; when appropriate. (1) A formal accountability agreement may be entered into when a youth has been referred to a county juvenile department, and a juvenile department counselor has probable cause to believe that the youth may be found to be within the jurisdiction of the juvenile court for one or more acts specified in ORS 419C.005.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, unless authorized by the district attorney, a formal accountability agreement may not be entered into when the youth:

Â Â Â Â Â  (a) Is alleged to have committed an act that if committed by an adult would constitute:

Â Â Â Â Â  (A) A felony sex offense under ORS 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427; or

Â Â Â Â Â  (B) An offense involving the use or possession of a firearm, as defined in ORS 166.210, or destructive device, as described in ORS 166.382; or

Â Â Â Â Â  (b) Is being referred to the county juvenile department for a second or subsequent time for commission of an act that if committed by an adult would constitute a felony. [1993 c.33 Â§189; 1995 c.422 Â§74; 1999 c.577 Â§8]

Â Â Â Â Â  419C.233 Nature of agreement. A formal accountability agreement is a voluntary contract between a youth described in ORS 419C.230 and a juvenile department whereby the youth agrees to fulfill certain conditions in exchange for not having a petition filed against the youth. [1993 c.33 Â§190; 1995 c.422 Â§123]

Â Â Â Â Â  419C.236 Agreement may require counseling, community service, education, treatment or training; restitution. (1) A formal accountability agreement may require participation in or referral to counseling, a period of community service, drug or alcohol education or treatment, vocational training or any other legal activity which in the opinion of the counselor would be beneficial to the youth.

Â Â Â Â Â  (2) A formal accountability agreement may require that the youth make restitution to any person who was physically injured or who suffered loss of or damage to property as a result of the conduct alleged. Before setting the amount of restitution, the juvenile department shall consult with the victim concerning the amount of damage. Restitution does not limit or impair the right of a victim to sue in a civil action for damages suffered, nor shall the fact of consultation by the victim be admissible in such civil action to prove consent or agreement by the victim. However, the court shall credit any restitution paid by the youth to a victim against any judgment in favor of the victim in such civil action. [1993 c.33 Â§191; 1995 c.422 Â§124]

Â Â Â Â Â  419C.237 Agreement may require mental health evaluation. If a youth enters into a formal accountability agreement under ORS 419C.230, and a juvenile department counselor has probable cause to believe that the youth may be found to be within the jurisdiction of the juvenile court for an act that would be a violation of ORS 167.315, 167.320, 167.322 or 167.333 if done by an adult, the agreement may provide for the youth to undergo psychiatric, psychological or mental health evaluation and, if warranted by the mental condition of the youth, undergo appropriate care or treatment. [2001 c.926 Â§5]

Â Â Â Â Â  419C.239 Requirements of agreement. (1) A formal accountability agreement shall:

Â Â Â Â Â  (a) Be completed within a period of time not to exceed one year;

Â Â Â Â Â  (b) Be voluntarily entered into by all parties;

Â Â Â Â Â  (c) Be revocable by the youth at any time by a written revocation;

Â Â Â Â Â  (d) Be revocable by the juvenile department in the event the department has reasonable cause to believe the youth has failed to carry out the terms of the formal accountability agreement or has committed a subsequent offense;

Â Â Â Â Â  (e) Not be used as evidence against the youth at any adjudicatory hearing;

Â Â Â Â Â  (f) Be executed in writing and expressed in language understandable to the persons involved;

Â Â Â Â Â  (g) Be signed by the juvenile department, the youth, the youthÂs parent or parents or legal guardian, and the youthÂs counsel, if any;

Â Â Â Â Â  (h) Become part of the youthÂs juvenile department record; and

Â Â Â Â Â  (i) When the youth has been charged with having committed the youthÂs first violation of a provision under ORS 475.860 (3)(b) or 475.864 (3) and unless the juvenile department determines that it would be inappropriate in the particular case:

Â Â Â Â Â  (A) Require the youth to participate in a diagnostic assessment and an information or treatment program as recommended by the assessment. The agencies or organizations providing assessment or programs of information or treatment must be the same as those designated by the court under ORS 419C.443 (1) and must meet the standards set by the Director of Human Services. The parent of the youth shall pay the cost of the youthÂs participation in the program based upon the ability of the parent to pay.

Â Â Â Â Â  (B) Monitor the youthÂs progress in the program which shall be the responsibility of the diagnostic assessment agency or organization. It shall make a report to the juvenile department stating the youthÂs successful completion or failure to complete all or any part of the program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the juvenile department and the diagnostic assessment agency or organization. The juvenile department shall make the report a part of the record of the case.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the following information contained in a formal accountability agreement under ORS 419C.230 is not confidential and is not exempt from disclosure:

Â Â Â Â Â  (a) The name and date of birth of the youth;

Â Â Â Â Â  (b) The act alleged; and

Â Â Â Â Â  (c) The portion of the agreement providing for the disposition of the youth. [1993 c.33 Â§192; 1995 c.422 Â§76; 1995 c.440 Â§4; 1997 c.615 Â§1; 2005 c.708 Â§53]

Â Â Â Â Â  419C.242 Revocation and modification of agreement. (1) If a formal accountability agreement is revoked pursuant to ORS 419C.239, the juvenile department shall either extend the agreement pursuant to subsection (2) of this section or file a petition with the juvenile court, and an adjudicatory hearing may be held.

Â Â Â Â Â  (2) If the juvenile department has reasonable cause to believe that the youth has failed to carry out the terms of the formal accountability agreement or has committed a subsequent offense, in lieu of revoking the agreement, the department may modify the terms of the agreement and extend the period of the agreement for an additional six months from the date on which the modification was made with the consent of the youth and the youthÂs counsel, if any. The period of a formal accountability agreement may be extended only once under this subsection. [1993 c.33 Â§193; 1995 c.422 Â§125]

Â Â Â Â Â  419C.245 Right to counsel. The juvenile department counselor shall inform a youth and the youthÂs parents or guardian of the youthÂs right to counsel and to appointed counsel at state expense, if the youth is determined to be financially eligible under the policies, procedures, standards and guidelines of the Public Defense Services Commission. The right to counsel shall attach prior to the youthÂs entering into a formal accountability agreement. [1993 c.33 Â§194; 1995 c.422 Â§126; 2001 c.962 Â§84; 2003 c.449 Â§14]

PETITION

Â Â Â Â Â  419C.250 Who may file petition; form. (1) The state, acting through the district attorney, Attorney General or, when authorized by the district attorney, the juvenile department counselor, may file a petition alleging that a youth is within the jurisdiction of the court as provided in ORS 419C.005.

Â Â Â Â Â  (2) At any time after a petition is filed, the court may make an order providing for the temporary custody of the youth.

Â Â Â Â Â  (3) The petition and all subsequent court documents in the proceeding shall be entitled, ÂIn the Matter of________, a youth.Â The petition shall be in writing and verified upon the information and belief of the petitioner. [1993 c.546 Â§70 (enacted in lieu of 1993 c.33 Â§195); 1995 c.422 Â§77; 1999 c.59 Â§120]

Â Â Â Â Â  419C.255 Facts to be pleaded. (1) The petition shall set forth in ordinary and concise language such of the following facts as are known and indicate any which are not known:

Â Â Â Â Â  (a) The name, age and residence of the youth.

Â Â Â Â Â  (b) The facts which bring the youth within the jurisdiction of the court as provided in ORS 419C.005.

Â Â Â Â Â  (c) The name and residence of the youthÂs parents or, if the youth has no parents or the names and residences of both parents are unknown, then the name and address of the youthÂs guardian, if the youth has a guardian.

Â Â Â Â Â  (d) The name and residence of the person having physical custody of the youth.

Â Â Â Â Â  (2) A petition alleging jurisdiction under ORS 419C.005 shall set forth in addition the name and city of residence if known of any person who was physically injured or who suffered loss of or damage to property as a result of the conduct alleged. [1993 c.33 Â§198]

Â Â Â Â Â  419C.258 Service. A true copy of the petition shall be served, together with the summons, upon all persons upon whom summonses are served under ORS 419C.300, 419C.303 and 419C.306. The petitioner, or an attorney for the petitioner, must certify on the copy that the copy is an exact and complete copy of the original summons and complaint. [1993 c.33 Â§199; 1995 c.273 Â§23]

Â Â Â Â Â  419C.261 Amendment and dismissal of petition. (1) The court, on motion of an interested party or on its own motion, may at any time direct that the petition be amended. If the amendment results in a substantial departure from the facts originally alleged, the court shall grant such continuance as the interests of justice may require. When the court directs the amendment of a petition alleging that a youth has committed an act that would constitute a sex crime, as defined in ORS 181.594, if committed by an adult, the court shall make written findings stating the reason for directing the amendment.

Â Â Â Â Â  (2) The court may set aside or dismiss a petition filed under ORS 419C.005 in furtherance of justice after considering the circumstances of the youth and the interests of the state in the adjudication of the petition. When the court sets aside or dismisses a petition alleging that a youth has committed an act that would constitute a sex crime, as defined in ORS 181.594, if committed by an adult, the court shall make written findings stating the reason for setting aside or dismissing the petition. [1993 c.33 Â§200; 1995 c.422 Â§77a; 2001 c.803 Â§7]

CRIMINAL PROCEDURE LAWS

Â Â Â Â Â  419C.270 Application of criminal procedure laws. In all proceedings brought under ORS 419C.005, the following rules of criminal procedure apply:

Â Â Â Â Â  (1) ORS 133.673, 133.693 and 133.703;

Â Â Â Â Â  (2) ORS 135.455, 135.465 and 135.470;

Â Â Â Â Â  (3) ORS 135.610, 135.630 (3) to (6), 135.640 and 135.670;

Â Â Â Â Â  (4) ORS 135.711, 135.713, 135.715, 135.717, 135.720, 135.725, 135.727, 135.730, 135.733, 135.735, 135.737, 135.740 and 135.743;

Â Â Â Â Â  (5) ORS 135.805 and 135.815 (1)(a) to (e);

Â Â Â Â Â  (6) ORS 135.825, 135.835, 135.845 and 135.855 to 135.873;

Â Â Â Â Â  (7) ORS 135.970; and

Â Â Â Â Â  (8) ORS 136.432, 147.417, 147.419 and 147.421. [1993 c.546 Â§72; 1997 c.313 Â§31; 1999 c.304 Â§Â§7,8]

CONSOLIDATION

Â Â Â Â Â  419C.280 Consolidation. Juvenile court hearings shall be held at a special session of the court for that purpose and each case shall be heard separately, except that two or more cases may be heard together in the following instances:

Â Â Â Â Â  (1) Cases involving violations of motor vehicle laws or ordinances where none of the cases involves death or serious injury to persons.

Â Â Â Â Â  (2) Cases arising in whole or in part out of a single transaction or series of related transactions. [1993 c.33 Â§201]

PARTIES

Â Â Â Â Â  419C.285 Parties to delinquency proceeding; rights of limited participation; interpreters. (1) At the adjudication stage of a delinquency proceeding, the parties to the proceeding are the youth and the state, represented by the district attorney or the juvenile department. At the dispositional stage of a delinquency proceeding, the following are also parties:

Â Â Â Â Â  (a) The parents or guardian of the youth;

Â Â Â Â Â  (b) A court appointed special advocate, if appointed;

Â Â Â Â Â  (c) The Oregon Youth Authority or other child care agency, if the youth is temporarily committed to the agency; and

Â Â Â Â Â  (d) An intervenor who petitions or files a motion on the basis of a child-parent relationship under ORS 109.119.

Â Â Â Â Â  (2) The rights of the parties include, but are not limited to:

Â Â Â Â Â  (a) The right to notice of the proceeding and copies of the pleadings;

Â Â Â Â Â  (b) The right to appear with counsel and to have counsel appointed if otherwise provided by law;

Â Â Â Â Â  (c) The right to call witnesses, cross-examine witnesses and participate in hearings;

Â Â Â Â Â  (d) The right to appeal; and

Â Â Â Â Â  (e) The right to request a hearing.

Â Â Â Â Â  (3)(a) Persons who are not parties under subsection (1) of this section may petition the court for rights of limited participation. The petition must be filed and served on all parties no later than two weeks before a proceeding in the case in which participation is sought. The petition must state:

Â Â Â Â Â  (A) The reason the participation is sought;

Â Â Â Â Â  (B) How the personÂs involvement is in the best interest of the youth or the administration of justice;

Â Â Â Â Â  (C) Why the parties cannot adequately present the case; and

Â Â Â Â Â  (D) What specific relief is being sought.

Â Â Â Â Â  (b) If the court finds that the petition is well founded, the court may grant rights of limited participation as specified by the court.

Â Â Â Â Â  (c) Persons petitioning for rights of limited participation are not entitled to appointed counsel.

Â Â Â Â Â  (4) In all delinquency proceedings, interpreters shall be appointed in the manner specified by ORS 45.275 and 45.285 for the parties to the proceeding, any person granted rights of limited participation, and any parent or guardian of the youth without regard to whether the parent or guardian is a party to the proceeding. [1993 c.546 Â§73; 1997 c.873 Â§22; 2001 c.214 Â§2; 2001 c.962 Â§85; 2003 c.396 Â§Â§102,103]

Â Â Â Â Â  Note: The amendments to 419C.285 by section 8, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419C.285. (1) At the adjudication stage of a delinquency proceeding, the parties to the proceeding are the youth and the state, represented by the district attorney or the juvenile department. At the dispositional stage of a delinquency proceeding, the following are also parties:

Â Â Â Â Â  (a) The parents or guardian of the youth;

Â Â Â Â Â  (b) A court appointed special advocate, if appointed;

Â Â Â Â Â  (c) The Oregon Youth Authority or other child care agency, if the youth is temporarily committed to the agency; and

Â Â Â Â Â  (d) An intervenor who petitions or files a motion on the basis of a child-parent relationship under ORS 109.119.

Â Â Â Â Â  (2) The rights of the parties include, but are not limited to:

Â Â Â Â Â  (a) The right to notice of the proceeding and copies of the pleadings;

Â Â Â Â Â  (b) The right to appear with counsel and to have counsel appointed if otherwise provided by law;

Â Â Â Â Â  (c) The right to call witnesses, cross-examine witnesses and participate in hearings;

Â Â Â Â Â  (d) The right to appeal;

Â Â Â Â Â  (e) The right to request a hearing; and

Â Â Â Â Â  (f) The right to notice of any proceeding before the Psychiatric Security Review Board.

Â Â Â Â Â  (3)(a) Persons who are not parties under subsection (1) of this section may petition the court for rights of limited participation. The petition must be filed and served on all parties no later than two weeks before a proceeding in the case in which participation is sought. The petition must state:

Â Â Â Â Â  (A) The reason the participation is sought;

Â Â Â Â Â  (B) How the personÂs involvement is in the best interest of the youth or the administration of justice;

Â Â Â Â Â  (C) Why the parties cannot adequately present the case; and

Â Â Â Â Â  (D) What specific relief is being sought.

Â Â Â Â Â  (b) If the court finds that the petition is well founded, the court may grant rights of limited participation as specified by the court.

Â Â Â Â Â  (c) Persons petitioning for rights of limited participation are not entitled to appointed counsel.

Â Â Â Â Â  (4) In all delinquency proceedings, interpreters shall be appointed in the manner specified by ORS 45.275 and 45.285 for the parties to the proceeding, any person granted rights of limited participation, and any parent or guardian of the youth without regard to whether the parent or guardian is a party to the proceeding.

SUMMONS

Â Â Â Â Â  419C.300 Time limits on issuance of summons. Promptly after the petition is filed, there shall be an investigation of the circumstances concerning the youth. No later than 60 days after the petition is filed, summons may be issued. [1993 c.33 Â§202]

Â Â Â Â Â  419C.303 Form of summons; content. The summons shall be signed by a counselor or some other person acting under the direction of the court and shall contain the name of the court, the title of the proceeding and, except for a published summons, a brief statement of the substance of the facts required by ORS 419C.255 (1)(b). The summons shall also include a notice that the parent or other person legally obligated to support the youth may be required to pay, at some future date, for all or a portion of the support of the youth, including the cost of out-of-home placement, depending upon the ability of the parent to pay support. [1993 c.33 Â§203; 1993 c.546 Â§94]

Â Â Â Â Â  419C.306 Effect of summons; to whom issued. (1) The summons shall require the person or persons who have physical custody of the youth to appear and bring the youth before the court at the time and place stated in the summons. The time for the hearing on the petition shall be fixed at a reasonable time, not less than 24 hours, after the issuance of the summons. If it appears to the court that the welfare of the youth or of the public requires that the youth immediately be taken into custody, the court may indorse an order on the summons as provided in ORS 419C.080 (2) directing the officer serving it to take the youth into custody.

Â Â Â Â Â  (2)(a) Summons shall be issued to the legal parents of the youth, without regard to who has legal or physical custody of the youth, and to the legal guardians, if any, of the youth.

Â Â Â Â Â  (b) Parents or guardians summoned pursuant to paragraph (a) of this subsection shall appear personally pursuant to the summons. Following the initial appearance, parents or guardians shall appear as directed by the court.

Â Â Â Â Â  (c) An employer may not discharge, threaten to discharge, intimidate or coerce any employee by reason of the employeeÂs attendance at a juvenile court hearing as required under paragraph (a) of this subsection.

Â Â Â Â Â  (d) This subsection may not be construed to alter or affect an employerÂs policies or agreements with employees concerning employeesÂ wages during times when an employee attends a juvenile court hearing under paragraph (a) of this subsection.

Â Â Â Â Â  (3) If the youth is 12 years of age or older, a certified copy of the summons shall be served upon the youth. If the petition alleges that the youth is within the jurisdiction of the court for having violated ORS 471.430, the summons must contain a statement that, if the youth fails to appear as required in the summons, the driving privileges of the youth are subject to suspension under ORS 419C.472.

Â Â Â Â Â  (4) Summons may be issued requiring the appearance of any person whose presence the court deems necessary. When a summons is issued to a youth pursuant to a petition alleging jurisdiction under ORS 419C.005, a copy of the summons shall be mailed to all victims whose names appear on the petition pursuant to ORS 419C.255 (2). The copy of the summons shall be accompanied by a notice that the victim may be present for the youthÂs appearance before the court and is entitled to request and receive notification of future hearings before the court in regard to the particular case. The copy of the summons shall also be accompanied by a notice informing the victim of the provisions of ORS 30.765. [1993 c.33 Â§204; 1993 c.546 Â§74; 1999 c.965 Â§1; 2001 c.686 Â§12; 2001 c.817 Â§7; 2003 c.687 Â§13]

Â Â Â Â Â  419C.309 Service of summons or other process. Summonses or other process issuing from the juvenile court may be served without further indorsement in any county of the state by an officer of the county in which the proceeding is pending, by an officer of the county in which the person to be served is found or by any person authorized by the court to serve the process. Except as otherwise provided in this chapter, the provisions of law or the Oregon Rules of Civil Procedure applicable to summonses in civil cases apply to summonses issued from juvenile court. [1993 c.33 Â§205]

Â Â Â Â Â  419C.312 Alternate service. (1) If any parent or guardian required to be summoned as provided in ORS 419C.306 cannot be found within the state, a summons may be served on the parent or guardian in any of the following ways:

Â Â Â Â Â  (a) If the address of the parent or guardian is known, by sending the parent or guardian a copy of the summons by registered or certified mail with a return receipt to be signed by the addressee only.

Â Â Â Â Â  (b) By personal service outside the state.

Â Â Â Â Â  (2) Service as provided in this section and ORS 419C.309 shall vest the court with jurisdiction over the parents or guardian in the same manner and to the same extent as if the person served were served personally within this state. [1993 c.33 Â§206; 1993 c.546 Â§75]

Â Â Â Â Â  419C.315 Travel expenses of party summoned. The court may authorize payment of travel expenses of any party summoned. Except as provided in this section, responsibility for the payment of the cost of service of summons or other process on any party, and for payment of travel expenses so authorized, shall be borne by the party issuing the summons or requesting the court to issue the summons. When the Oregon Youth Authority issues the summons or requests the court to issue the summons, responsibility for such payment shall be borne by the county. [1993 c.33 Â§207]

Â Â Â Â Â  419C.317 Compliance with summons. No person required to appear as provided in ORS 419C.306 shall without reasonable cause fail to appear or, where directed in the summons, to bring the youth before the court. [1993 c.33 Â§208]

Â Â Â Â Â  419C.320 When arrest warrant for summoned person authorized. If the summons cannot be served, if the person to whom the summons is directed fails to obey it or if it appears to the court that the summons will be ineffectual, the court may direct issuance of a warrant of arrest against the person summoned or against the youth. [1993 c.33 Â§209]

Â Â Â Â Â  419C.323 Proceeding when summoned party not before court. If the youth is before the court, the court has jurisdiction to proceed with the case notwithstanding the failure to serve summons upon any person required to be served by ORS 419C.300, 419C.303 and 419C.306, except that:

Â Â Â Â Â  (1) No order for support as provided in ORS 419C.590, 419C.592, 419C.595 and 419C.597 may be entered against a person unless that person is served as provided in ORS 419C.309.

Â Â Â Â Â  (2) If it appears to the court that a parent or guardian required to be served by ORS 419C.300, 419C.303 and 419C.306 was not served as provided in ORS 419C.309, 419C.312 and 419C.315, or was served on such short notice that the parent or guardian did not have a reasonable opportunity to appear at the time fixed, the court shall, upon petition by the parent or guardian, reopen the case for full consideration. [1993 c.33 Â§210]

WAIVER

Â Â Â Â Â  419C.340 Authority to waive youth to adult court. In the circumstances set forth in ORS 419C.349, 419C.352, 419C.364, 419C.367 and 419C.370, the court may waive the youth to the appropriate court handling criminal actions, or to municipal court. [1993 c.33 Â§211; 1993 c.546 Â§76]

Â Â Â Â Â  419C.343 Depositions. (1) After the commencement of any proceeding in which a motion to waive has been filed, a party may move the court for an order allowing the taking of a deposition to perpetuate the testimony of a witness who is:

Â Â Â Â Â  (a) Outside of the jurisdiction of, or otherwise not subject to the process of, the court; or

Â Â Â Â Â  (b) Unable to attend because of age, sickness, infirmity, imprisonment or undue hardship.

Â Â Â Â Â  (2) The affidavit in support of the motion to take a deposition to perpetuate testimony, in addition to setting forth the reasons described in subsection (1)(a) and (b) of this section, shall also set forth:

Â Â Â Â Â  (a) The reasons why the testimony of the witness sought to be deposed cannot be taken by telephone at the time of the hearing;

Â Â Â Â Â  (b) Where the deposition is to be taken;

Â Â Â Â Â  (c) The manner of recording the deposition; and

Â Â Â Â Â  (d) A brief statement of the substance of the testimony that the witness is expected to give.

Â Â Â Â Â  (3) If the court finds that taking a deposition will best promote the just, speedy and inexpensive resolution of one or more issues in the proceeding or that taking a deposition is necessary to meet the requirements of due process, the court shall grant the motion.

Â Â Â Â Â  (4) If the motion is granted, the court may, in its discretion, set conditions regarding the time, place and method of taking the deposition.

Â Â Â Â Â  (5) All objections to any testimony or evidence taken at the deposition shall be made at the time and noted upon the record. The court before which the testimony is offered shall rule on any objections before the testimony is offered. Any objection not made at the deposition is waived. [1993 c.546 Â§81]

Â Â Â Â Â  419C.346 Juvenile courtÂs retention of authority over parent. If the juvenile court waives a youth to another court under ORS 419C.349, 419C.355 and 419C.370 for disposition as an adult, the juvenile court nevertheless may retain jurisdiction over the youthÂs parents or guardians under ORS 419C.570. However, if the court enters an order of waiver under ORS 419C.364, jurisdiction over the parents or guardians under ORS 419C.570 shall terminate. [1993 c.33 Â§212; 1993 c.546 Â§77]

Â Â Â Â Â  419C.349 Grounds for waiving youth to adult court. The juvenile court, after a hearing except as otherwise provided in ORS 419C.364 or 419C.370, may waive a youth to a circuit, justice or municipal court of competent jurisdiction for prosecution as an adult if:

Â Â Â Â Â  (1) The youth is 15 years of age or older at the time of the commission of the alleged offense;

Â Â Â Â Â  (2) The youth, except as otherwise provided in ORS 419C.364 and 419C.370, is alleged to have committed a criminal offense constituting:

Â Â Â Â Â  (a) Murder under ORS 163.115 or any aggravated form thereof;

Â Â Â Â Â  (b) A Class A or Class B felony;

Â Â Â Â Â  (c) Any of the following Class C felonies:

Â Â Â Â Â  (A) Escape in the second degree under ORS 162.155;

Â Â Â Â Â  (B) Assault in the third degree under ORS 163.165;

Â Â Â Â Â  (C) Coercion under ORS 163.275 (1)(a);

Â Â Â Â Â  (D) Arson in the second degree under ORS 164.315; or

Â Â Â Â Â  (E) Robbery in the third degree under ORS 164.395;

Â Â Â Â Â  (d) Any Class C felony in which the youth used or threatened to use a firearm; or

Â Â Â Â Â  (e) Any other felony or any misdemeanor if the youth and the state stipulate to the waiver;

Â Â Â Â Â  (3) The youth at the time of the alleged offense was of sufficient sophistication and maturity to appreciate the nature and quality of the conduct involved; and

Â Â Â Â Â  (4) The juvenile court, after considering the following criteria, determines by a preponderance of the evidence that retaining jurisdiction will not serve the best interests of the youth and of society and therefore is not justified:

Â Â Â Â Â  (a) The amenability of the youth to treatment and rehabilitation given the techniques, facilities and personnel for rehabilitation available to the juvenile court and to the criminal court which would have jurisdiction after transfer;

Â Â Â Â Â  (b) The protection required by the community, given the seriousness of the offense alleged;

Â Â Â Â Â  (c) The aggressive, violent, premeditated or willful manner in which the offense was alleged to have been committed;

Â Â Â Â Â  (d) The previous history of the youth, including:

Â Â Â Â Â  (A) Prior treatment efforts and out-of-home placements; and

Â Â Â Â Â  (B) The physical, emotional and mental health of the youth;

Â Â Â Â Â  (e) The youthÂs prior record of acts which would be crimes if committed by an adult;

Â Â Â Â Â  (f) The gravity of the loss, damage or injury caused or attempted during the offense;

Â Â Â Â Â  (g) The prosecutive merit of the case against the youth; and

Â Â Â Â Â  (h) The desirability of disposing of all cases in one trial if there were adult cooffenders. [1993 c.33 Â§213; 1993 c.546 Â§78; 1999 c.951 Â§1; 2003 c.404 Â§1]

Â Â Â Â Â  419C.352 Grounds for waiving youth under 15 years of age. The juvenile court, after a hearing, except as provided in ORS 419C.364 or 419C.370, may waive a youth under 15 years of age at the time the act was committed to circuit court for prosecution as an adult if:

Â Â Â Â Â  (1) The youth is represented by counsel during the waiver proceedings;

Â Â Â Â Â  (2) The juvenile court makes the findings required under ORS 419C.349 (3) and (4); and

Â Â Â Â Â  (3) The youth is alleged to have committed an act or acts that if committed by an adult would constitute one or more of the following crimes:

Â Â Â Â Â  (a) Murder or any aggravated form thereof under ORS 163.095 or 163.115;

Â Â Â Â Â  (b) Rape in the first degree under ORS 163.375 (1)(a);

Â Â Â Â Â  (c) Sodomy in the first degree under ORS 163.405 (1)(a); or

Â Â Â Â Â  (d) Unlawful sexual penetration in the first degree under ORS 163.411 (1)(a). [1993 c.33 Â§214; 1993 c.546 Â§79; 1995 c.422 Â§78]

Â Â Â Â Â  419C.355 Written findings required. The juvenile court shall make a specific, detailed, written finding of fact to support any determination under ORS 419C.349 (3) and (4). [1993 c.33 Â§215]

Â Â Â Â Â  419C.358 Consolidation of nonwaivable and waivable charges. When a person is waived for prosecution as an adult, the person shall be waived only on the actual charges justifying the waiver under ORS 419C.349 (2) or 419C.352, as the case may be. Any nonwaivable charges arising out of the same act or transaction as the waivable charge shall be consolidated with the waivable charge for purposes of conducting the adjudicatory hearing on the nonwaivable charges. [1993 c.33 Â§216; 1993 c.546 Â§82]

Â Â Â Â Â  419C.361 Disposition of nonwaivable consolidated charges and lesser included offenses. (1) Notwithstanding that the juvenile court has waived the case under ORS 419C.349, 419C.352, 419C.355, 419C.358, 419C.364, 419C.367 and 419C.370, the court of waiver shall return the case to the juvenile court unless an accusatory instrument is filed in the court of waiver alleging, in the case of a person under 16 years of age, a crime listed in ORS 419C.352 or, in the case of any other person, a crime listed in ORS 419C.349 (2). Also in the case of a waived person, when a trial has been held in the court of waiver upon an accusatory instrument alleging a crime listed in ORS 419C.349 (2) or 419C.352, as the case may be, and the person is found guilty of any lesser included offense that is not itself a waivable offense, the trial court shall not sentence the defendant therein, but the trial court shall order a presentence report to be made in the case, shall set forth in a memorandum such observations as the court may make regarding the case and shall then return the case to the juvenile court in order that the juvenile court make disposition in the case based upon the guilty finding in the court of waiver. Disposition shall be as if the juvenile court itself had found the youth to be in its jurisdiction pursuant to ORS 419C.005. The records and consequences of the case shall, in all respects, be as if the juvenile court itself had found the youth to be in its jurisdiction pursuant to ORS 419C.005. When the person is found guilty of a nonwaivable charge that was consolidated with a waivable charge under ORS 419C.358, the case shall be returned to the juvenile court for disposition as provided in this subsection for lesser included offenses.

Â Â Â Â Â  (2) Nothing in this section or ORS 419C.358 applies to a waiver under ORS 419C.364 or 419C.370. [1993 c.33 Â§217; 1993 c.546 Â§83]

Â Â Â Â Â  419C.364 Waiver of future cases. After the juvenile court has entered an order waiving a youth to an adult court under ORS 419C.349, the court may, if the youth is 16 years of age or older, enter a subsequent order providing that in all future cases involving the same youth, the youth shall be waived to the appropriate court without further proceedings under ORS 419C.349 and 419C.370. [1993 c.33 Â§218; 1993 c.546 Â§84]

Â Â Â Â Â  419C.367 Vacating order waiving future cases. The juvenile court may at any time direct that the subsequent order entered under ORS 419C.364 be vacated or that a pending case be waived to the juvenile court for further proceedings. The court may make such a direction on any case but shall do so and require a pending case to be waived to the juvenile court if it cannot support the finding required under ORS 419C.355. The juvenile court shall direct that the subsequent order entered under ORS 419C.364 shall be vacated when the youth is not convicted in the waived case that preceded the order under ORS 419C.364. [1993 c.33 Â§219; 1993 c.546 Â§85; 1995 c.79 Â§216]

Â Â Â Â Â  419C.370 Waiver of motor vehicle, boating, game, violation and property cases. (1) The juvenile court may enter an order directing that all cases involving:

Â Â Â Â Â  (a) Violation of a law or ordinance relating to the use or operation of a motor vehicle, boating laws or game laws be waived to criminal or municipal court;

Â Â Â Â Â  (b) An offense classified as a violation under the laws of this state or a political subdivision of this state be waived to municipal court if the municipal court has agreed to accept jurisdiction; and

Â Â Â Â Â  (c) A misdemeanor that entails theft, destruction, tampering with or vandalism of property be waived to municipal court if the municipal court has agreed to accept jurisdiction.

Â Â Â Â Â  (2) Cases waived under subsection (1) of this section are subject to the following:

Â Â Â Â Â  (a) That the criminal or municipal court prior to hearing a case, other than a case involving a parking violation, in which the defendant is or appears to be under 18 years of age notify the juvenile court of that fact; and

Â Â Â Â Â  (b) That the juvenile court may direct that any such case be waived to the juvenile court for further proceedings.

Â Â Â Â Â  (3)(a) When a person who has been waived under subsection (1)(c) of this section is convicted of a property offense, the municipal court may impose any sanction authorized for the offense except for incarceration. The municipal court shall notify the juvenile court of the disposition of the case.

Â Â Â Â Â  (b) When a person has been waived under subsection (1) of this section and fails to appear as summoned or is placed on probation and is alleged to have violated a condition of the probation, the juvenile court may recall the case to the juvenile court for further proceedings. When a person has been returned to juvenile court under this paragraph, the juvenile court may proceed as though the person had failed to appear as summoned to the juvenile court or had violated a juvenile court probation order under ORS 419C.446.

Â Â Â Â Â  (4) Records of cases waived under subsection (1)(c) of this section are juvenile records for purposes of expunction under ORS 419A.260. [1993 c.33 Â§220; 1993 c.546 Â§86; 1995 c.481 Â§1; 1999 c.158 Â§1; 1999 c.615 Â§1; 2003 c.396 Â§104]

Â Â Â Â Â  419C.372 Handling of motor vehicle, boating or game cases not requiring waiver. If the youthÂs conduct consists, or is alleged to consist, of a violation of a law or ordinance relating to the use or operation of a motor vehicle, boating laws or game laws and it appears to the court that the nature of the offense and the youthÂs background are such that a proceeding as provided in this chapter is not warranted, the court may handle:

Â Â Â Â Â  (1) Cases involving boating laws or game laws as provided in ORS 419C.374.

Â Â Â Â Â  (2) Cases involving the use or operation of a motor vehicle as provided under ORS 809.412. [1993 c.33 Â§221; 1993 c.546 Â§95]

Â Â Â Â Â  419C.374 Alternative conduct of proceedings involving traffic, boating and game cases. (1) A petition relating to boating or game offenses shall be filed as provided in ORS 419C.250, 419C.255 and 419C.258. Motor vehicle offenses are subject to ORS 809.412.

Â Â Â Â Â  (2) Summons as provided in ORS 419C.300 shall be issued to the parent or other person having physical custody of the youth, requiring the parent or other person to appear with the youth before the court at the time and place stated in the summons.

Â Â Â Â Â  (3) The summons may be served as provided in ORS 419C.309, 419C.312 and 419C.315 or by mailing a copy thereof to the parent or other person having physical custody of the youth. If the summons is served personally, a warrant may be issued as provided in ORS 419C.320.

Â Â Â Â Â  (4) A hearing shall be held as provided in ORS 419C.142, 419C.280 and 419C.400. At the termination of the hearing, if the court finds the matters alleged in the petition to be true, it may enter an order finding the youth to be a:

Â Â Â Â Â  (a) Youth motor vehicle offender and dispose of the case as provided in ORS 809.412; or

Â Â Â Â Â  (b) Youth boating law offender or a game law offender and may dispose of the case as provided in subsection (5) of this section.

Â Â Â Â Â  (5) In a proceeding under this chapter, the juvenile court may suspend a hunting or fishing license or permit where a game violation is involved and may make such other recommendations where a boating violation is involved. [1993 c.33 Â§222; 1995 c.422 Â§79]

ADJUDICATION

Â Â Â Â Â  419C.400 Conduct of hearings. (1) The hearing shall be held by the court without a jury and may be continued from time to time.

Â Â Â Â Â  (2) The facts alleged in the petition showing the youth to be within the jurisdiction of the court as provided in ORS 419C.005, unless admitted, must be established beyond a reasonable doubt.

Â Â Â Â Â  (3) For the purpose of determining proper disposition of the youth, testimony, reports or other material relating to the youthÂs mental, physical and social history and prognosis may be received by the court without regard to their competency or relevancy under the rules of evidence.

Â Â Â Â Â  (4) An adjudication by a juvenile court that a youth is within its jurisdiction is not a conviction of a crime or offense. [1993 c.33 Â§223; 1993 c.546 Â§87]

Â Â Â Â Â  Note: The amendments to 419C.400 by section 9, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419C.400. (1) The hearing shall be held by the court without a jury and may be continued from time to time.

Â Â Â Â Â  (2) The facts alleged in the petition showing the youth to be within the jurisdiction of the court as provided in ORS 419C.005, unless admitted, must be established beyond a reasonable doubt.

Â Â Â Â Â  (3) If the youth files written notice of intent to rely on the defense set forth in ORS 419C.522, the youth has the burden of proving the defense by a preponderance of the evidence.

Â Â Â Â Â  (4) For the purpose of determining proper disposition of the youth, testimony, reports or other material relating to the youthÂs mental, physical and social history and prognosis may be received by the court without regard to their competency or relevancy under the rules of evidence.

Â Â Â Â Â  (5) An adjudication by a juvenile court that a youth is within its jurisdiction is not a conviction of a crime or offense.

Â Â Â Â Â  419C.405 Witnesses; subpoena. (1) Witnesses or other persons necessary for the conduct of the hearing may be subpoenaed. The youth, parents, guardian or any person appearing in the youthÂs behalf may have compulsory attendance of witnesses in the youthÂs or their behalf in the same manner as provided in ORS 136.567 to 136.603. The form of the subpoena shall be substantially as provided in ORS 136.575 (4) or (6), but shall describe the action as a Âjuvenile court proceedingÂ and the appearance as on behalf of Âthe court,Â Âthe youth,Â and so on, as the case may be.

Â Â Â Â Â  (2) In addition to the subpoena available under subsection (1) of this section, when the petition alleges that the youth is within the jurisdiction of the court by reason of a ground set forth in ORS 419C.005, the youth or any person appearing in behalf of the youth or the state may secure the attendance of out-of-state witnesses in the same manner as provided in ORS 136.623 to 136.637. [1993 c.33 Â§224]

Â Â Â Â Â  419C.408 Witness fees. Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases. Except as provided by this section, responsibility for the per diem and mileage fees of any witness, and travel expenses if so ordered by the court, shall be borne by the party who subpoenas the witness or requests the court to subpoena the witness. If the witness was subpoenaed to appear on behalf of the Oregon Youth Authority, responsibility for per diem, mileage fees and travel expenses shall be borne by the county. If the witness was subpoenaed by more than one party, the witness shall be paid by the party who first subpoenas the witness. The court may then, thereafter, order that the costs be distributed equally among all parties who subpoenaed the witness and that the original payor of the costs be reimbursed accordingly. When the witness has been subpoenaed on behalf of a party who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. [1993 c.33 Â§225; 2001 c.962 Â§53]

Â Â Â Â Â  419C.411 Authority to make disposition order; factors to be considered. (1) At the termination of the hearing or hearings in the proceeding or after entry of an order under ORS 419C.067, the court shall enter an appropriate order directing the disposition to be made of the case.

Â Â Â Â Â  (2) In determining the disposition of the case, the court shall consider each of the following:

Â Â Â Â Â  (a) The gravity of the loss, damage or injury caused or attempted during, or as part of, the conduct that is the basis for jurisdiction under ORS 419C.005;

Â Â Â Â Â  (b) Whether the manner in which the youth offender engaged in the conduct was aggressive, violent, premeditated or willful;

Â Â Â Â Â  (c) Whether the youth offender was held in detention under ORS 419C.145 and, if so, the reasons for the detention;

Â Â Â Â Â  (d) The immediate and future protection required by the victim, the victimÂs family and the community; and

Â Â Â Â Â  (e) The youth offenderÂs juvenile court record and response to the requirements and conditions imposed by previous juvenile court orders.

Â Â Â Â Â  (3) In addition to the factors listed in subsection (2) of this section, the court may consider the following:

Â Â Â Â Â  (a) Whether the youth offender has made any efforts toward reform or rehabilitation or making restitution;

Â Â Â Â Â  (b) The youth offenderÂs educational status and school attendance record;

Â Â Â Â Â  (c) The youth offenderÂs past and present employment;

Â Â Â Â Â  (d) The disposition proposed by the youth offender;

Â Â Â Â Â  (e) The recommendations of the district attorney and the juvenile court counselor and the statements of the victim and the victimÂs family;

Â Â Â Â Â  (f) The youth offenderÂs mental, emotional and physical health and the results of the mental health or substance abuse treatment; and

Â Â Â Â Â  (g) Any other relevant factors or circumstances raised by the parties.

Â Â Â Â Â  (4) The courtÂs consideration of matters under this section may be addressed on appeal only if raised by a party at a dispositional hearing or by a motion to modify or set aside under ORS 419C.610. [1993 c.33 Â§226; 1995 c.422 Â§80; 2003 c.396 Â§105]

Â Â Â Â Â  Note: The amendments to 419C.411 by section 10, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419C.411. (1) At the termination of the hearing or hearings in the proceeding or after entry of an order under ORS 419C.067, the court shall enter an appropriate order directing the disposition to be made of the case.

Â Â Â Â Â  (2) The court shall find a youth responsible except for insanity if:

Â Â Â Â Â  (a) The youth asserted mental disease or defect as a defense as provided in ORS 419C.524; and

Â Â Â Â Â  (b) The court determined by a preponderance of the evidence that, as a result of mental disease or defect at the time the youth committed the act alleged in the petition, the youth lacked substantial capacity either to appreciate the nature and quality of the act or to conform the youthÂs conduct to the requirements of law.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (6) and (7) of this section, in determining the disposition of the case, the court shall consider each of the following:

Â Â Â Â Â  (a) The gravity of the loss, damage or injury caused or attempted during, or as part of, the conduct that is the basis for jurisdiction under ORS 419C.005;

Â Â Â Â Â  (b) Whether the manner in which the youth offender engaged in the conduct was aggressive, violent, premeditated or willful;

Â Â Â Â Â  (c) Whether the youth offender was held in detention under ORS 419C.145 and, if so, the reasons for the detention;

Â Â Â Â Â  (d) The immediate and future protection required by the victim, the victimÂs family and the community; and

Â Â Â Â Â  (e) The youth offenderÂs juvenile court record and response to the requirements and conditions imposed by previous juvenile court orders.

Â Â Â Â Â  (4) In addition to the factors listed in subsection (3) of this section, the court may consider the following:

Â Â Â Â Â  (a) Whether the youth offender has made any efforts toward reform or rehabilitation or making restitution;

Â Â Â Â Â  (b) The youth offenderÂs educational status and school attendance record;

Â Â Â Â Â  (c) The youth offenderÂs past and present employment;

Â Â Â Â Â  (d) The disposition proposed by the youth offender;

Â Â Â Â Â  (e) The recommendations of the district attorney and the juvenile court counselor and the statements of the victim and the victimÂs family;

Â Â Â Â Â  (f) The youth offenderÂs mental, emotional and physical health and the results of the mental health or substance abuse treatment; and

Â Â Â Â Â  (g) Any other relevant factors or circumstances raised by the parties.

Â Â Â Â Â  (5) The courtÂs consideration of matters under this section may be addressed on appeal only if raised by a party at a dispositional hearing or by a motion to modify or set aside under ORS 419C.610.

Â Â Â Â Â  (6) When a youth is found responsible except for insanity, the court shall order a disposition under ORS 419C.529 if the court finds by a preponderance of the evidence that, at the time of disposition, the youth:

Â Â Â Â Â  (a) Has a serious mental condition; or

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others.

Â Â Â Â Â  (7) When a youth is found responsible except for insanity and the court does not make a finding described in subsection (6) of this section, the court may:

Â Â Â Â Â  (a) Enter an order finding the youth to be within the courtÂs jurisdiction under ORS 419B.100 and make any disposition authorized by ORS chapter 419B;

Â Â Â Â Â  (b) Initiate civil commitment proceedings; or

Â Â Â Â Â  (c) Enter an order of discharge.

Â Â Â Â Â  419C.420 Adjudication without hearing. If a youth is cited or summoned for a violation under ORS 471.430, 475.860 (3) or 475.864 (3) and fails to appear, the court may adjudicate the citation or petition and enter a disposition without a hearing. [2001 c.904 Â§14; 2005 c.708 Â§54]

DISPOSITION

Â Â Â Â Â  419C.440 When court has duties and authority of guardian. Unless guardianship is granted as provided in ORS 419C.555, the court as an incident of its jurisdiction over the youth offender has the duties and authority of the guardian as provided in ORS 419C.558. [1993 c.33 Â§227; 2003 c.396 Â§106]

Â Â Â Â Â  419C.441 Mental health evaluation, care and treatment. A court having jurisdiction pursuant to ORS 419C.005 over a youth offender who commits an act that would be a violation of ORS 167.315, 167.320, 167.322 or 167.333 if done by an adult may, in addition to any other exercise of jurisdiction over the youth offender, order that the youth offender undergo psychiatric, psychological or mental health evaluation. If warranted by the mental condition of the youth offender, the court may order that the youth offender undergo appropriate care or treatment. [2001 c.926 Â§4; 2003 c.396 Â§107]

Â Â Â Â Â  419C.443 Diversion; marijuana offenses; requirements. (1) Except when otherwise provided in subsection (3) of this section, when a youth offender has been found to be within the jurisdiction of the court under ORS 419C.005 for a first violation of the provisions under ORS 475.860 (3)(b) or 475.864 (3), the court shall order an evaluation and designate agencies or organizations to perform diagnostic assessment and provide programs of information and treatment. The designated agencies or organizations must meet the standards set by the Director of Human Services. Whenever possible, the court shall designate agencies or organizations to perform the diagnostic assessment that are separate from those that may be designated to carry out a program of information or treatment. The parent of the youth offender shall pay the cost of the youth offenderÂs participation in the program based upon the ability of the parent to pay. The petition shall be dismissed by the court upon written certification of the youth offenderÂs successful completion of the program from the designated agency or organization providing the information and treatment.

Â Â Â Â Â  (2) Monitoring the youth offenderÂs progress in the program shall be the responsibility of the diagnostic assessment agency or organization. The agency or organization shall make a report to the court stating the youth offenderÂs successful completion or failure to complete all or any part of the program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the court and the diagnostic assessment agency or organization. The court shall make the report a part of the record of the case.

Â Â Â Â Â  (3) The court is not required to make the disposition required by subsection (1) of this section if the court determines that the disposition is inappropriate in the case or if the court finds that the youth offender has previously entered into a formal accountability agreement under ORS 419C.239 (1)(i). [1993 c.33 Â§228; 1995 c.422 Â§135; 1995 c.440 Â§5; 2003 c.396 Â§108; 2005 c.22 Â§295; 2005 c.708 Â§55]

Â Â Â Â Â  419C.446 Probation; requirements. (1) When a court determines it would be in the best interest and welfare of a youth offender, the court may place the youth offender on probation. The court may direct that the youth offender remain in the legal custody of the youth offenderÂs parents or other person with whom the youth offender is living, or the court may direct that the youth offender be placed in the legal custody of some relative or some person maintaining a foster home approved by the court, or in a child care center or a youth care center authorized to accept the youth offender.

Â Â Â Â Â  (2) The court may specify particular requirements to be observed during the probation consistent with recognized juvenile court practice, including but not limited to restrictions on visitation by the youth offenderÂs parents, restrictions on the youth offenderÂs associates, occupation and activities, restrictions on and requirements to be observed by the person having the youth offenderÂs legal custody, requirements that the youth offender pay any assessment under ORS 137.290, requirements for visitation by and consultation with a juvenile counselor or other suitable counselor, requirements to make restitution under ORS 419C.450, requirements of a period of detention under ORS 419C.453, requirements to pay a fine under ORS 419C.459, requirements to pay a supervision fee under ORS 419C.449, requirements to perform community service under ORS 419C.462, or service for the victim under ORS 419C.465, or requirements to submit to blood or buccal testing under ORS 419C.473.

Â Â Â Â Â  (3) If the youth offender is a sex offender, as defined in ORS 181.594, the juvenile department shall notify the chief of police, if the youth offender is going to reside within a city, and the county sheriff of the county in which the youth offender is going to reside of the youth offenderÂs release on probation and the requirements imposed on the youth offenderÂs probation under subsection (2) of this section. [1993 c.33 Â§229; 1993 c.546 Â§88; 1997 c.725 Â§1; 1999 c.97 Â§5; 2001 c.884 Â§8; 2003 c.396 Â§109]

Â Â Â Â Â  419C.449 Supervision fee. (1) In determining whether to impose a supervision fee under ORS 419C.446 (2), the court shall consider whether the youth offender or the parent or legal guardian of the youth offender will be able to pay the fee. When a supervision fee is required, the fee shall be determined and fixed by the county juvenile department.

Â Â Â Â Â  (2) The county shall collect or provide by contract for the collection of the supervision fee from the youth offender or the parent or legal guardian of the youth offender and shall retain the fee to be used by the county for funding of its juvenile department program. [1997 c.725 Â§3; 2001 c.485 Â§2; 2003 c.396 Â§110]

Â Â Â Â Â  419C.450 Restitution. (1)(a) It is the policy of the State of Oregon to encourage and promote the payment of restitution and other obligations by youth offenders as well as by adult offenders. In any case within the jurisdiction of the juvenile court pursuant to ORS 419C.005 in which the youth offender caused another person any physical, emotional or psychological injury or any loss of or damage to property, the district attorney shall investigate and present to the court, prior to or at the time of adjudication, evidence of the nature and amount of the injury, loss or damage. If the court finds from the evidence presented that a victim suffered injury, loss or damage, in addition to any other sanction it may impose, the court shall:

Â Â Â Â Â  (A) Include in the judgment a requirement that the youth offender pay the victim restitution in a specific amount that equals the full amount of the victimÂs injury, loss or damage as determined by the court; or

Â Â Â Â Â  (B) Include in the judgment a requirement that the youth offender pay the victim restitution, and that the specific amount of restitution will be established by a supplemental judgment based upon a determination made by the court within 90 days of entry of the judgment. In the supplemental judgment, the court shall establish a specific amount of restitution that equals the full amount of the victimÂs injury, loss or damage as determined by the court. The court may extend the time within which the determination and supplemental judgment may be completed for good cause. The lien, priority of the lien and ability to enforce a specific amount of restitution established under this subparagraph by a supplemental judgment relates back to the date of the original judgment that is supplemented.

Â Â Â Â Â  (b) After the district attorney makes a presentation described in paragraph (a) of this subsection, if the court is unable to find from the evidence presented that a victim suffered injury, loss or damage, the court shall make a finding on the record to that effect.

Â Â Â Â Â  (c) No finding made by the court or failure of the court to make a finding under this subsection limits or impairs the rights of a person injured to sue and recover damages in a civil action under subsection (2) of this section.

Â Â Â Â Â  (d) The court may order restitution, including but not limited to counseling and treatment expenses, for emotional or psychological injury under this section only:

Â Â Â Â Â  (A) When the act that brought the youth offender within the jurisdiction of the court would constitute aggravated murder, murder or a sex crime if committed by an adult; and

Â Â Â Â Â  (B) For an injury suffered by the victim or a member of the victimÂs family who observed the act.

Â Â Â Â Â  (2) Restitution for injury inflicted upon a person by the youth offender, for property taken, damaged or destroyed by the youth offender and for a reward offered by the victim or an organization authorized by the victim and paid for information leading to the apprehension of the youth offender, shall be required as a condition of probation. Restitution does not limit or impair the right of a victim to sue in a civil action for damages suffered, nor shall the fact of consultation by the victim be admissible in such civil action to prove consent or agreement by the victim. However, the court shall credit any restitution paid by the youth offender to a victim against any judgment in favor of the victim in such civil action. Before setting the amount of such restitution, the court shall notify the person upon whom the injury was inflicted or the owner of the property taken, damaged or destroyed and give such person an opportunity to be heard on the issue of restitution.

Â Â Â Â Â  (3) If a judgment or supplemental judgment described in subsection (1) of this section includes restitution, a court may delay the enforcement of the monetary sanctions, including restitution, only if the youth offender alleges and establishes to the satisfaction of the court the youth offenderÂs inability to pay the judgment in full at the time the judgment is entered. If the court finds that the youth offender is unable to pay, the court may establish or allow an appropriate supervising authority to establish a payment schedule, taking into consideration:

Â Â Â Â Â  (a) The availability to the youth offender of paid employment during such time as the youth offender may be committed to a youth correction facility;

Â Â Â Â Â  (b) The financial resources of the youth offender and the burden that payment of restitution will impose, with due regard to the other obligations of the youth offender;

Â Â Â Â Â  (c) The present and future ability of the youth offender to pay restitution on an installment basis or on other conditions to be fixed by the court; and

Â Â Â Â Â  (d) The rehabilitative effect on the youth offender of the payment of restitution and the method of payment.

Â Â Â Â Â  (4) Notwithstanding ORS 419C.501 and 419C.504, when the court has ordered a youth offender to pay restitution, as provided in this section, the judgment shall be entered in the register or docket of the court in the manner provided by ORS chapter 18 and enforced in the manner provided by ORS 18.252 to 18.993. The judgment is in favor of the state and may be enforced only by the state. Notwithstanding ORS 419A.255, a judgment for restitution entered under this subsection is a public record. Judgments entered under this subsection are subject to ORS 18.048.

Â Â Â Â Â  (5) A person required to pay restitution under subsection (1) of this section may file a motion supported by an affidavit for satisfaction of the judgment or supplemental judgment requiring payment of restitution in the circuit court of the county in which the original judgment was entered if:

Â Â Â Â Â  (a) At least 50 percent of the monetary obligation is satisfied or at least 10 years have passed since the original judgment was entered;

Â Â Â Â Â  (b) The person has substantially complied with all established payment plans;

Â Â Â Â Â  (c) The person has not been found to be within the jurisdiction of the juvenile court under ORS 419C.005 or convicted of an offense since the date the original judgment of restitution was entered; and

Â Â Â Â Â  (d) The person has satisfactorily completed any required period of probation or parole for the act for which the judgment of restitution was entered.

Â Â Â Â Â  (6) When a person files a motion described in subsection (5) of this section, the district attorney for the county in which the motion was filed shall promptly notify the victim for whose benefit the judgment of restitution was entered that the person has filed the motion and that the victim may object in writing to the motion through the district attorney.

Â Â Â Â Â  (7) If the victim does not object to the motion as provided in subsection (6) of this section, the court shall hold a hearing on the motion and may enter an order granting a full or partial satisfaction if the allegations in the affidavit supporting the motion are true and failure to grant the motion would result in an injustice. In determining whether an injustice would result, the court shall take into account:

Â Â Â Â Â  (a) The financial resources of the defendant and the burden that continued payment of restitution will impose, with due regard to the other obligations of the defendant;

Â Â Â Â Â  (b) The ability of the defendant to continue paying restitution on an installment basis or under other conditions to be fixed by the court; and

Â Â Â Â Â  (c) The rehabilitative effect on the defendant of the continued payment of restitution and the method of payment.

Â Â Â Â Â  (8) A person may file a motion under subsection (5) of this section no more than one time per year for each judgment of restitution entered against the person. [1993 c.33 Â§230; 1993 c.405 Â§1; 1995 c.422 Â§83; 1997 c.313 Â§32; 1997 c.727 Â§11; 2001 c.202 Â§1; 2003 c.576 Â§214; 2003 c.670 Â§4]

Â Â Â Â Â  419C.453 Detention; when authorized. (1) Pursuant to a hearing, the juvenile court may order a youth offender placed in a detention facility for a specific period of time not to exceed eight days, in addition to time already spent in the facility, unless a program plan that is in conformance with standards established by the State Commission on Children and Families has been filed with and approved by the commission, in which case the youth offender may be held in detention for a maximum of 30 days in addition to time already spent in the facility, when:

Â Â Â Â Â  (a) The youth offender has been found to be within the jurisdiction of the juvenile court by reason of having committed an act which would be a crime if committed by an adult; or

Â Â Â Â Â  (b) The youth offender has been placed on formal probation for an act which would be a crime if committed by an adult, and has been found to have violated a condition of that probation.

Â Â Â Â Â  (2) Pursuant to a hearing, the juvenile court may order a youth offender who is at least 18 years of age placed in a jail or other place where adults are detained. The placement must be for a specific period of time and may not exceed eight days in addition to time already spent in a juvenile detention facility or jail. The court may order placement under this subsection when:

Â Â Â Â Â  (a) The youth offender has been found to be within the jurisdiction of the juvenile court by reason of having committed an act which would be a crime if committed by an adult; or

Â Â Â Â Â  (b) The youth offender has been placed on formal probation for an act which would be a crime if committed by an adult, and has been found to have violated a condition of that probation.

Â Â Â Â Â  (3) In order to detain a youth offender under subsection (2) of this section, the court shall make case-specific findings that placement in a jail or other place where adults are detained meets the specific needs of the youth offender.

Â Â Â Â Â  (4) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [1993 c.33 Â§231; 2001 c.904 Â§5; 2001 c.905 Â§6; 2003 c.396 Â§111; 2003 c.442 Â§3; 2005 c.503 Â§17]

Â Â Â Â Â  419C.456 Detention after escape. Pursuant to a hearing, the juvenile court may order a youth offender 12 years of age or older placed in a detention facility for a specific period of time not to exceed eight days, in addition to time already spent in the facility, when the youth offender has been found to be within the jurisdiction of the juvenile court by reason of having escaped from a detention facility, after having been placed in the facility pursuant to the filing of a petition alleging that the youth has committed an act which would be a crime if committed by an adult or the offense described in ORS 419C.159. [1993 c.33 Â§232; 2003 c.396 Â§112]

Â Â Â Â Â  419C.459 Fines. In circumstances under which, if the youth offender were an adult, a fine not exceeding a certain amount could be imposed under the Oregon Criminal Code, the court may impose such a fine upon the youth offender. In determining whether to impose a fine and, if so, then in what amount, the court shall consider whether the youth offender will be able to pay a fine and whether payment of a fine is likely to have a rehabilitative effect on the youth offender. Fines ordered paid under this section shall be collected by the clerk of the court. [1993 c.33 Â§233; 2003 c.396 Â§113]

Â Â Â Â Â  419C.461 Disposition for graffiti related offenses. (1) When a youth offender has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a violation of ORS 164.383 or 164.386 or criminal mischief and the act consisted of defacing property by creating graffiti, the court, in addition to any other disposition, may order the youth offender to perform:

Â Â Â Â Â  (a) Personal service, as provided in ORS 419C.465, consisting of removing graffiti; or

Â Â Â Â Â  (b) If the victim does not agree to the personal service, community service consisting of removing graffiti at some location other than that defaced by the youth offender.

Â Â Â Â Â  (2) In no case shall the youth offender, pursuant to this section, perform more hours of personal or community service than would be indicated by dividing the monetary damage caused by the youth offender by the legal minimum wage.

Â Â Â Â Â  (3)(a) When a youth offender has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a violation of ORS 164.383, the court may find the parent, legal guardian or other person lawfully charged with the care or custody of the youth offender liable for actual damages to person or property caused by the youth offender. However, a parent who is not entitled to legal custody of the youth offender at the time of the act is not liable for the damages.

Â Â Â Â Â  (b) The legal obligation of the parent, legal guardian or other person under this subsection may not exceed the liability provided in ORS 30.765.

Â Â Â Â Â  (c) The court may, with the consent of the parent, legal guardian or other person, order the parent, legal guardian or other person to complete a parent effectiveness program approved by the court. Upon the parentÂs, legal guardianÂs or other personÂs completion of the program to the satisfaction of the court, the court may dismiss any other penalties imposed upon the parent, legal guardian or other person. [1995 c.615 Â§6; 2003 c.396 Â§114]

Â Â Â Â Â  419C.462 Community service. The court may order a youth offender to perform appropriate community service for a number of hours not to exceed that which could be required under ORS 137.129 if the youth offender were an adult. [1993 c.33 Â§234; 2003 c.396 Â§115]

Â Â Â Â Â  419C.465 Service to victim. Upon agreement of the youth offender, the youth offenderÂs parent or guardian and the victim of the youth offenderÂs conduct, the court may order a youth offender to perform personal service for the victim as a condition of probation. Contact with a victim to determine whether the victim is willing to agree to such personal service shall be by a person to be designated by the court and may not be by the youth offender. The victim shall be advised by such person of any prior findings of juvenile court jurisdiction of the youth offender under ORS 419C.005. The court shall specify the nature and length of the service as the court finds appropriate. Personal service performed pursuant to the order shall constitute full or partial satisfaction of any restitution ordered by the court, as provided by agreement prior to the making of the order. However, in no case shall the youth offender, pursuant to this section, perform more hours of personal service than would be indicated by dividing the victimÂs monetary loss by the legal minimum wage. [1993 c.33 Â§235; 2003 c.396 Â§116]

Â Â Â Â Â  419C.470 Opportunities to fulfill obligations imposed by court. The Oregon Youth Authority and county juvenile departments, respectively, and to the extent practicable, shall create opportunities for youth offenders placed in the legal custody of the youth authority or under the supervision of a county juvenile department to pay restitution as ordered by the court and the assessment under ORS 137.290, and to perform any community service ordered by the court, as well as to fulfill any other obligation imposed by the court. [1993 c.33 Â§236; 1995 c.422 Â§84]

Â Â Â Â Â  419C.472 Suspension of driving privileges. (1) The court may order that the driving privileges of a youth be suspended if:

Â Â Â Â Â  (a) The petition alleges that the youth is within the jurisdiction of the court for violating ORS 471.430;

Â Â Â Â Â  (b) The youth has been issued a summons under ORS 419C.306; and

Â Â Â Â Â  (c) The youth fails to appear as required by the summons.

Â Â Â Â Â  (2) When a court issues an order under subsection (1) of this section:

Â Â Â Â Â  (a) The court shall send a notice to the Department of Transportation certifying that the youth failed to appear and that the court has ordered the suspension of the driving privileges of the youth; and

Â Â Â Â Â  (b) Neither the state nor a juvenile department counselor may file a petition under ORS 419C.250 alleging that the youth is within the jurisdiction of the court for having committed an act that if committed by an adult would constitute a violation of ORS 153.992. [2001 c.817 Â§5]

Â Â Â Â Â  419C.473 Authority to order blood or buccal samples. (1) Whenever a youth offender has been found to be within the jurisdiction of the court under ORS 419C.005 for having committed an act that if done by an adult would constitute a felony listed in subsection (2) of this section, the court shall order the youth offender to submit to the obtaining of a blood or buccal sample in the manner provided by ORS 137.076. The court shall further order that as soon as practicable after the entry of the dispositional order, the law enforcement agency attending upon the court shall cause a blood or buccal sample to be obtained and transmitted in accordance with ORS 137.076. The court may also order the youth offender to reimburse the appropriate agency for the cost of obtaining and transmitting the blood or buccal sample.

Â Â Â Â Â  (2) The felonies to which subsection (1) of this section applies are:

Â Â Â Â Â  (a) Rape, sodomy, unlawful sexual penetration, sexual abuse in the first or second degree, public indecency, incest or using a child in a display of sexually explicit conduct, as those offenses are defined in ORS 163.355 to 163.427, 163.465 (1)(c), 163.525 and 163.670;

Â Â Â Â Â  (b) Burglary in the second degree, as defined in ORS 164.215, when committed with intent to commit any offense listed in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Promoting or compelling prostitution, as defined in ORS 167.012 and 167.017;

Â Â Â Â Â  (d) Burglary in the first degree, as defined in ORS 164.225;

Â Â Â Â Â  (e) Assault in the first degree, as defined in ORS 163.185;

Â Â Â Â Â  (f) Conspiracy or attempt to commit any Class A or Class B felony listed in paragraphs (a) to (e) of this subsection; or

Â Â Â Â Â  (g) Murder or aggravated murder.

Â Â Â Â Â  (3) No order for the obtaining and transmitting of a blood or buccal sample is required to be entered if:

Â Â Â Â Â  (a) The Department of State Police notifies the court or the law enforcement agency attending upon the court that it has previously received an adequate blood or buccal sample taken from the youth offender in accordance with this section, ORS 137.076 or 161.325 (4); or

Â Â Â Â Â  (b) The court determines that obtaining a sample would create a substantial and unreasonable risk to the health of the youth offender.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, blood and buccal samples and other physical evidence and criminal identification information obtained under authority of this section or as a result of analysis conducted pursuant to ORS 181.085 may be maintained, stored, destroyed and released to authorized persons or agencies under the conditions established in ORS 181.085 and rules adopted by the Department of State Police under the authority of that section. [1993 c.33 Â§237; 1999 c.97 Â§6; 2001 c.852 Â§4; 2003 c.396 Â§117]

Â Â Â Â Â  419C.475 Authority to order HIV testing. (1) Whenever a youth offender has been found to be within the jurisdiction of the court under ORS 419C.005 (1) for having committed an act from which it appears that the transmission of body fluids from one person to another as described in ORS 135.139 may have been involved or a sexual act may have occurred, the court shall order the youth offender to submit to HIV testing as provided in ORS 135.139 if the victim, or parent or guardian of the victim, requests the court to make such an order.

Â Â Â Â Â  (2) The court may also order the youth offender or the parent or guardian of the youth offender to reimburse the appropriate agency for the cost of the test. [1993 c.331 Â§3; 2003 c.396 Â§118]

Â Â Â Â Â  419C.478 Commitment to Oregon Youth Authority or Department of Human Services. (1) The court may, in addition to probation or any other dispositional order, place a youth offender who is at least 12 years of age in the legal custody of the Oregon Youth Authority for care, placement and supervision or, when authorized under subsection (3) of this section, place a youth offender in the legal custody of the Department of Human Services for care, placement and supervision. In any order issued under this section, the court shall include written findings describing why it is in the best interests of the youth offender to be placed with the youth authority or the department.

Â Â Â Â Â  (2) If the court places a youth offender under subsection (1) of this section, the court may specify the type of care, supervision or services to be provided by the youth authority or the department to youth offenders placed in the youth authorityÂs or departmentÂs custody and to the parents or guardians of the youth offenders, but the actual planning and provision of the care, supervision, security or services is the responsibility of the youth authority or the department. The youth authority or the department may place the youth offender in a youth care center or other facility authorized to accept the youth offender.

Â Â Â Â Â  (3) The court may place a youth offender in the legal custody of the department under subsection (1) of this section if:

Â Â Â Â Â  (a) The court has determined that a period of out-of-home placement and supervision should be part of the disposition in the case;

Â Â Â Â Â  (b) The court finds that, because of the youth offenderÂs age or mental or emotional condition, the youth offender:

Â Â Â Â Â  (A) Is not amenable to reform and rehabilitation through participation in the programs provided and administered by the youth authority; and

Â Â Â Â Â  (B) Is amenable to reform and rehabilitation through participation in the programs provided and administered by the department;

Â Â Â Â Â  (c) The court finds that the department can provide adequate security to protect the community and the youth offender;

Â Â Â Â Â  (d) The court provides for periodic review of the placement; and

Â Â Â Â Â  (e) The court, in making the findings and determinations required by this subsection, has considered the relevant facts and circumstances of the case, as provided in ORS 419C.411.

Â Â Â Â Â  (4) Uniform commitment blanks, in a form approved by the director of the youth authority, or by the Director of Human Services for placements under subsection (3) of this section, shall be used by all courts for placing youth offenders in the legal custody of the youth authority or the department.

Â Â Â Â Â  (5) If the youth offender has been placed in the custody of the youth authority or the department, the court may not make a commitment directly to any residential facility, but shall cause the youth offender to be delivered into the custody of the youth authority or the department at the time and place fixed by rules of the youth authority or the department. A youth offender committed under this subsection may not be placed in a Department of Corrections institution.

Â Â Â Â Â  (6) When the court places a youth offender in the legal custody of the department under subsection (1) of this section, ORS 419B.440, 419B.443, 419B.446, 419B.449, 419B.452, 419B.470, 419B.473 and 419B.476 apply as if the youth offender were a ward. [1993 c.33 Â§238; 1993 c.546 Â§89; 1995 c.422 Â§130; 2001 c.686 Â§13; 2003 c.396 Â§119; 2005 c.159 Â§4]

Â Â Â Â Â  419C.481 Guardianship and legal custody of youth offender committed to Oregon Youth Authority. (1) The juvenile court retains jurisdiction and the Oregon Youth Authority retains legal custody of a youth offender committed to it regardless of the physical placement of the youth offender by the youth authority.

Â Â Â Â Â  (2) When the court grants legal custody to the youth authority, it may also grant guardianship of the youth offender to the youth authority, to remain in effect solely while the youth offender remains in the legal custody of the youth authority.

Â Â Â Â Â  (3) The director of the youth authority may authorize the superintendent of the youth correction facility, as defined in ORS 420.005, in which the youth offender is placed, if any, to exercise the duties and authority of a guardian of the youth offender under ORS 419C.558 and to determine parole and final release under ORS 420.045. [1993 c.33 Â§239; 1993 c.367 Â§4; 2003 c.396 Â§120]

Â Â Â Â Â  419C.483 [1993 c.33 Â§241; repealed by 1999 c.92 Â§7]

Â Â Â Â Â  419C.486 Consideration of recommendations of committing court; case planning. To ensure effective planning for youth offenders committed to its custody, the Oregon Youth Authority shall take into consideration recommendations and information provided by the committing court before placement in any facility. The youth authority shall ensure that the case planning in any case:

Â Â Â Â Â  (1) Serves the purposes of and is consistent with the principles of ORS 419C.001;

Â Â Â Â Â  (2) Incorporates the perspective of the youth offender and the family; and

Â Â Â Â Â  (3) Is integrated with the efforts of other agencies responsible for providing services to the youth offender or the family. [1993 c.33 Â§240; 1995 c.770 Â§2; 2003 c.396 Â§121; 2005 c.159 Â§1]

Â Â Â Â Â  419C.489 Condition requiring medical care or special treatment; preparation of plan; progress reports. Whenever a youth offender who is in need of medical care or other special treatment by reason of physical or mental condition is placed in the custody of the Oregon Youth Authority by the juvenile court, the youth authority shall prepare a plan for care or treatment within 14 days after assuming custody of the youth offender. The court may indicate in general terms the type of care which it regards as initially appropriate. A copy of the plan, including a time schedule for its implementation, shall be sent to the juvenile court that committed the youth offender to the youth authority. The court may at any time request regular progress reports on implementation of the plan. The youth authority shall notify the court when the plan is implemented, and shall report to the court concerning the progress of the youth offender annually thereafter. If the plan is subsequently revised, the youth authority shall notify the court of the revisions and the reasons therefor. [1993 c.33 Â§242; 2003 c.396 Â§122]

Â Â Â Â Â  419C.492 CourtÂs authority to review placement. Commitment of a youth offender to the Oregon Youth Authority or the Department of Human Services does not terminate the courtÂs continuing jurisdiction to protect the rights of the youth offender or the youth offenderÂs parents or guardians. Notwithstanding ORS 419C.478 (5), if upon review of a placement of a youth offender made by the youth authority or the department, the court determines that the placement is so inappropriate as to violate the rights of the youth offender or the youth offenderÂs parents or guardians, the court may direct the youth authority or the department to place the youth offender in a specific type of residential placement, but the actual planning and placement of the youth offender shall be the responsibility of the youth authority or the department. Nothing in this section affects any contractual right of a private agency to refuse or terminate a placement. [1993 c.33 Â§243; 1995 c.422 Â§131]

Â Â Â Â Â  419C.495 When commitment to youth correction facility authorized. (1) A youth offender placed in the legal custody of the Oregon Youth Authority may be placed in a youth correction facility or in a private institution operated as a facility for youth offenders requiring secure custody only when the juvenile court having jurisdiction so recommends.

Â Â Â Â Â  (2) A youth offender who is admitted to a youth correction facility may be retained in the facility for the duration of the commitment period. In no case may a youth offender be retained in a youth correction facility after the youth offender has attained 25 years of age.

Â Â Â Â Â  (3) No youth offender shall be transferred or returned after discharge to a facility described in subsection (1) of this section, except upon court order under this chapter.

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall be deemed to prohibit return of a youth offender to a facility described in subsection (1) of this section, in the discretion of the youth authority, if the youth offender has been released from the facility on temporary or indefinite parole, or to prohibit transfer of a youth offender from one such facility to another. [1993 c.33 Â§244; 1999 c.109 Â§2]

Â Â Â Â Â  419C.498 Disposition under compact, agreement or arrangement with another state. If there is an interstate compact or agreement or an informal arrangement with another state permitting the youth offender to reside in another state while on probation or under protective supervision, or to be placed in an institution or with an agency in another state, the court may place the youth offender on probation or under protective supervision in such other state, or, subject to ORS 419C.495, place the youth offender in an institution in such other state in accordance with the compact, agreement or arrangement. [1993 c.33 Â§245; 2003 c.396 Â§123]

Â Â Â Â Â  419C.501 Duration of disposition. (1) The duration of any disposition made pursuant to this chapter shall be fixed by the court and may be for an indefinite period. Any placement in the legal custody of the Department of Human Services or the Oregon Youth Authority under ORS 419C.478 shall be for an indefinite period. However, in cases under ORS 419C.005, the period of institutionalization or commitment may not exceed:

Â Â Â Â Â  (a) The period of time specified in the statute defining the crime for an act that would constitute an unclassified misdemeanor if committed by an adult;

Â Â Â Â Â  (b) Thirty days for an act that would constitute a Class C misdemeanor if committed by an adult;

Â Â Â Â Â  (c) Six months for an act that would constitute a Class B misdemeanor if committed by an adult;

Â Â Â Â Â  (d) One year for an act that would constitute a Class A misdemeanor if committed by an adult;

Â Â Â Â Â  (e) Five years for an act that would constitute a Class C felony if committed by an adult;

Â Â Â Â Â  (f) Ten years for an act that would constitute a Class B felony if committed by an adult; and

Â Â Â Â Â  (g) Twenty years for an act that would constitute a Class A felony if committed by an adult.

Â Â Â Â Â  (2) The period of any disposition may not extend beyond the date on which the youth offender becomes 25 years of age. [1993 c.33 Â§246; 1995 c.422 Â§85; 1999 c.964 Â§1]

Â Â Â Â Â  Note: The amendments to 419C.501 by section 11, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419C.501. (1) The court shall fix the duration of any disposition made pursuant to this chapter and the duration may be for an indefinite period. Any placement in the legal custody of the Department of Human Services or the Oregon Youth Authority under ORS 419C.478 or placement under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529 shall be for an indefinite period. However, the period of institutionalization or commitment may not exceed:

Â Â Â Â Â  (a) The period of time specified in the statute defining the crime for an act that would constitute an unclassified misdemeanor if committed by an adult;

Â Â Â Â Â  (b) Thirty days for an act that would constitute a Class C misdemeanor if committed by an adult;

Â Â Â Â Â  (c) Six months for an act that would constitute a Class B misdemeanor if committed by an adult;

Â Â Â Â Â  (d) One year for an act that would constitute a Class A misdemeanor if committed by an adult;

Â Â Â Â Â  (e) Five years for an act that would constitute a Class C felony if committed by an adult;

Â Â Â Â Â  (f) Ten years for an act that would constitute a Class B felony if committed by an adult;

Â Â Â Â Â  (g) Twenty years for an act that would constitute a Class A felony if committed by an adult; and

Â Â Â Â Â  (h) Life for a young person who was found to have committed an act that, if committed by an adult would constitute murder or any aggravated form of murder under ORS 163.095 or 163.115.

Â Â Â Â Â  (2) Except as provided in subsection (1)(h) of this section, the period of any disposition may not extend beyond the date on which the young person or youth offender becomes 25 years of age.

Â Â Â Â Â  419C.504 Duration of probation. In any case under ORS 419C.005 the court, notwithstanding ORS 419C.501, may place the youth offender on probation to the court for a period not to exceed five years. However, the period of probation shall not extend beyond the date on which the youth offender becomes 23 years of age. [1993 c.33 Â§247; 1995 c.422 Â§86]

Â Â Â Â Â  419C.507 Additional options; consultation. The court may, in lieu of or in addition to any disposition under this chapter, direct that a youth offender be examined or treated by a physician, psychiatrist or psychologist, or receive other special care or treatment in a hospital or other suitable facility. If the court determines that mental health examination and treatment should be provided by services delivered through the Department of Human Services, the department shall determine the appropriate placement or services in consultation with the court, the Oregon Youth Authority and other affected agencies. If the youth authority or another affected agency objects to the type of placement or services, the court shall determine the appropriate type of placement or service. During the examination or treatment of the youth offender, the department may, if appropriate, be appointed guardian of the youth offender. [1993 c.33 Â§248; 2001 c.900 Â§124; 2003 c.396 Â§124]

Â Â Â Â Â  419C.510 Advisory committee to study dispositions; recommendations. The Chief Justice of the Supreme Court shall create an advisory committee consisting of three judges appointed by the Chief Justice. The advisory committee shall study dispositions imposed in juvenile court cases under ORS 419C.005 and make recommendations for disposition criteria that consider:

Â Â Â Â Â  (1) The protection of the community;

Â Â Â Â Â  (2) The accountability of the offender; and

Â Â Â Â Â  (3) The competency of the offender. [1995 c.422 Â§127]

Â Â Â Â Â  Note: 419C.510 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 419C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MENTAL DISEASE OR DEFECT

Â Â Â Â Â  419C.520 Definitions. As used in ORS 419C.411, 419C.522 to 419C.527 and 419C.529 to 419C.544:

Â Â Â Â Â  (1) ÂConditional releaseÂ includes but is not limited to the monitoring of mental and physical health treatment.

Â Â Â Â Â  (2) ÂMental disease or defectÂ does not include:

Â Â Â Â Â  (a) An abnormality:

Â Â Â Â Â  (A) Manifested only by repeated criminal or otherwise antisocial conduct;

Â Â Â Â Â  (B) Constituting solely a personality disorder; or

Â Â Â Â Â  (C) Constituting solely a conduct disorder; or

Â Â Â Â Â  (b) A mental defect manifesting in significantly subaverage general intellectual functioning that is accompanied by significant limitations in adaptive functioning in at least two areas or characterized by severe and pervasive impairment manifested during the developmental period.

Â Â Â Â Â  (3) ÂSerious mental conditionÂ means a condition that requires supervision and treatment services for the safety of others and is:

Â Â Â Â Â  (a) A mental illness of major depression;

Â Â Â Â Â  (b) A mental illness of bipolar disorder; or

Â Â Â Â Â  (c) A mental illness of psychotic disorder. [2005 c.843 Â§3]

Â Â Â Â Â  Note: 419C.520 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.522 Mental disease or defect as affirmative defense. Mental disease or defect constituting insanity under ORS 419C.411 (2) is an affirmative defense. [2005 c.843 Â§4]

Â Â Â Â Â  Note: 419C.522 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.524 Notice prerequisite to defense; timing. (1) A youth may not introduce evidence on the issue of the defense set forth in ORS 419C.522 unless the youth gives notice of intent to do so in the manner provided in subsection (2) of this section.

Â Â Â Â Â  (2) A youth who is required under subsection (1) of this section to give notice must do so by filing a written notice of intent. A youth who is not in detention must file the notice of intent no later than 60 days after the petition is filed unless the court finds good cause to extend the time. If the youth fails to file notice timely, the youth may not introduce evidence for the establishment of the defense set forth in ORS 419C.522 unless the court permits the evidence to be introduced when just cause for failure to file the notice is shown.

Â Â Â Â Â  (3) Just cause for failure to file notice timely exists if the youth was not represented by counsel until after the filing period.

Â Â Â Â Â  (4) The filing of a notice of intent under this section by a youth in detention constitutes express consent of the youth for continued detention under ORS 419C.150. [2005 c.843 Â§5]

Â Â Â Â Â  Note: 419C.524 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.527 Right of state to obtain mental examination of youth; limitations. Upon the filing of a written notice of intent or the introduction of evidence by the youth as provided in ORS 419C.524, the state may have at least one psychiatrist certified, or eligible to be certified, by the Board of Medical Examiners in child psychiatry or licensed psychologist with expertise in child psychology of its selection examine the youth. Unless the court finds good cause to extend the time, the state must obtain an examination under this section no later than 60 days after the notice of intent was filed or the evidence was introduced. The state shall file notice with the court of its intention to have the youth examined. Upon filing of the notice, the court shall order the youth to participate in an examination. If the youth objects to the examiner chosen by the state, the court for good cause shown may direct the state to select a different examiner. The examiner shall provide a copy of the report generated from the examination to the state. A report generated from an examination under this section is a report relating to the youthÂs history and prognosis under ORS 419A.255 (2). [2005 c.843 Â§6]

Â Â Â Â Â  Note: 419C.527 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.529 Finding of mental disease or defect; jurisdiction of Psychiatric Security Review Board; conditional release or commitment. (1) After the entry of a jurisdictional order under ORS 419C.411 (2), if the court finds by a preponderance of the evidence that the young person, at the time of disposition, has a serious mental condition or has a mental disease or defect other than a serious mental condition and presents a substantial danger to others, requiring conditional release or commitment to a hospital or facility designated by the Department of Human Services, the court shall order the young person placed under the jurisdiction of the Psychiatric Security Review Board.

Â Â Â Â Â  (2) The court shall determine whether the young person should be committed to a hospital or facility designated by the department or conditionally released pending a hearing before the juvenile panel of the Psychiatric Security Review Board as follows:

Â Â Â Â Â  (a) If the court finds that the young person is not a proper subject for conditional release, the court shall order the young person committed to a hospital or facility designated by the department for custody, supervision and treatment pending a hearing before the juvenile panel in accordance with ORS 419C.532, 419C.535, 419C.538, 419C.540 and 419C.542 and shall order the young person placed under the jurisdiction of the board.

Â Â Â Â Â  (b) If the court finds that the young person can be adequately controlled with supervision and treatment services if conditionally released and that necessary supervision and treatment services are available, the court may order the young person conditionally released, subject to those supervisory orders of the court that are in the best interests of justice and the young person. The court shall designate a qualified mental health treatment provider or state, county or local agency to supervise the young person on release, subject to those conditions as the court directs in the order for conditional release. Prior to the designation, the court shall notify the qualified mental health treatment provider or agency to whom conditional release is contemplated and provide the qualified mental health treatment provider or agency an opportunity to be heard before the court. After receiving an order entered under this paragraph, the qualified mental health treatment provider or agency designated shall assume supervision of the young person subject to the direction of the juvenile panel. The qualified mental health treatment provider or agency designated as supervisor shall report in writing no less than once per month to the juvenile panel concerning the supervised young personÂs compliance with the conditions of release.

Â Â Â Â Â  (c) For purposes of determining whether to order commitment to a hospital or facility or conditional release, the primary concern of the court is the protection of society.

Â Â Â Â Â  (3) In determining whether a young person should be conditionally released, the court may order examinations or evaluations deemed necessary.

Â Â Â Â Â  (4) Upon placing a young person on conditional release and ordering the young person placed under the jurisdiction of the board, the court shall notify the juvenile panel in writing of the courtÂs conditional release order, the supervisor designated and all other conditions of release pending a hearing before the juvenile panel in accordance with ORS 419C.532, 419C.535, 419C.538, 419C.540 and 419C.542.

Â Â Â Â Â  (5) When making an order under this section, the court shall:

Â Â Â Â Â  (a) Determine whether the parent or guardian of the young person is able and willing to assist the young person in obtaining necessary mental health services and is willing to acquiesce in the decisions of the juvenile panel. If the court finds that the parent or guardian:

Â Â Â Â Â  (A) Is able and willing to do so, the court shall order the parent or guardian to sign an irrevocable consent form in which the parent agrees to any placement decision made by the juvenile panel.

Â Â Â Â Â  (B) Is unable or unwilling to do so, the court shall order that the young person be placed in the legal custody of the Department of Human Services for the purpose of obtaining necessary mental health services.

Â Â Â Â Â  (b) Make specific findings on whether there is a victim and, if so, whether the victim wishes to be notified of any board hearings concerning the young person and of any conditional release, discharge or escape of the young person.

Â Â Â Â Â  (c) Include in the order a list of the persons who wish to be notified of any board hearing concerning the young person.

Â Â Â Â Â  (d) Determine on the record the act committed by the young person for which the young person was found responsible except for insanity.

Â Â Â Â Â  (e) State on the record the mental disease or defense on which the young person relied for the responsible except for insanity defense. [2005 c.843 Â§13]

Â Â Â Â Â  Note: 419C.529 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  Note: Section 37, chapter 843, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 37. The dispositions described in section 13 of this 2005 Act [419C.529] apply to any proceeding initiated by a petition alleging jurisdiction under ORS 419C.005 for which the court has not entered an order directing disposition of the case before the operative date [July 1, 2007] of section 4 of this 2005 Act [419C.522]. [2005 c.843 Â§37]

Â Â Â Â Â  419C.532 Hearings of juvenile panel of Psychiatric Security Review Board; requirements; standards; dispositions. (1) The juvenile panel of the Psychiatric Security Review Board shall conduct hearings on an application for discharge, conditional release, commitment or modification filed under or required by ORS 419C.538, 419C.540 and 419C.542, and shall make findings on the issues before the juvenile panel.

Â Â Â Â Â  (2) In every hearing before the juvenile panel, the juvenile panel shall determine whether the young person:

Â Â Â Â Â  (a) Has a serious mental condition; or

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others.

Â Â Â Â Â  (3) The juvenile panel shall order a young person discharged from commitment or conditional release if the juvenile panel finds that the young person:

Â Â Â Â Â  (a) No longer has a mental disease or defect; or

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition but no longer presents a substantial danger to others.

Â Â Â Â Â  (4) The juvenile panel shall order a young person conditionally released subject to ORS 419C.538 if the juvenile panel finds that:

Â Â Â Â Â  (a) The young person:

Â Â Â Â Â  (A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others;

Â Â Â Â Â  (b) The young person can be adequately controlled with treatment services as a condition of release; and

Â Â Â Â Â  (c) Necessary supervision and treatment services are available.

Â Â Â Â Â  (5) The juvenile panel shall order a young person committed to, or retained in, a hospital or facility designated by the Department of Human Services for custody, supervision and treatment subject to ORS 419C.540 if the juvenile panel finds that the young person:

Â Â Â Â Â  (a)(A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others; and

Â Â Â Â Â  (b) Cannot be adequately controlled if conditionally released.

Â Â Â Â Â  (6) In determining whether a young person should be committed to or retained in a hospital or facility, conditionally released or discharged, the primary concern of the juvenile panel is the protection of society.

Â Â Â Â Â  (7) In a hearing before the juvenile panel, a young person who has a mental disease or defect in a state of remission is considered to have a mental disease or defect if the mental disease or defect may, with reasonable medical probability, occasionally become active.

Â Â Â Â Â  (8) At any time, the juvenile panel may appoint a psychiatrist certified, or eligible to be certified, by the Board of Medical Examiners in child psychiatry or a licensed psychologist with expertise in child psychology to examine the young person and submit a written report to the juvenile panel. Reports filed with the juvenile panel pursuant to the examination must include, but need not be limited to, an opinion as to whether the young person:

Â Â Â Â Â  (a)(A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others; and

Â Â Â Â Â  (b) Could be adequately controlled with treatment services as a condition of release.

Â Â Â Â Â  (9) The juvenile panel may make a determination regarding discharge or conditional release based upon the written report submitted under subsection (8) of this section or ORS 419C.540 (3). If a member of the juvenile panel desires further information from the examining psychiatrist or licensed psychologist who submitted the report, the juvenile panel shall summon the psychiatrist or psychologist to give testimony.

Â Â Â Â Â  (10) The juvenile panel shall consider all available evidence that is material, relevant and reliable regarding the issues before the juvenile panel. Evidence may include, but is not limited to, the record of the juvenile court adjudication, information supplied by the attorney representing the state or by any other interested person, including the young person, information concerning the young personÂs mental condition and the entire psychiatric and juvenile court history of the young person. All evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs is admissible at the hearings. Testimony must be taken upon oath or affirmation of the witness from whom received. The officer presiding at the hearing shall administer oaths and affirmations to witnesses.

Â Â Â Â Â  (11) The standard of proof on all issues at a hearing of the juvenile panel is by a preponderance of the evidence.

Â Â Â Â Â  (12)(a) The juvenile panel shall furnish written notice of any hearing pending under this section within a reasonable time prior to the hearing to:

Â Â Â Â Â  (A) The young person about whom the hearing is being conducted;

Â Â Â Â Â  (B) The attorney representing the young person;

Â Â Â Â Â  (C) The young personÂs parents or guardians, if known;

Â Â Â Â Â  (D) The person having legal custody of the young person;

Â Â Â Â Â  (E) The Attorney General or other attorney representing the state, if any; and

Â Â Â Â Â  (F) The district attorney and the court or juvenile department of the county in which the young person was adjudicated.

Â Â Â Â Â  (b) The juvenile panel shall include in the notice required by paragraph (a) of this subsection:

Â Â Â Â Â  (A) The time, place and location of the hearing;

Â Â Â Â Â  (B) The nature of the hearing, the specific action for which the hearing has been requested, the issues to be considered at the hearing and a reference to the particular sections of the statutes and rules involved;

Â Â Â Â Â  (C) A statement of the authority and jurisdiction under which the hearing is to be held; and

Â Â Â Â Â  (D) A statement of all rights under subsection (13) of this section.

Â Â Â Â Â  (13) A young person about whom a hearing is being held has the right:

Â Â Â Â Â  (a) To appear at all proceedings held under this section, except juvenile panel deliberations.

Â Â Â Â Â  (b) To cross-examine all witnesses appearing to testify at the hearing.

Â Â Â Â Â  (c) To subpoena witnesses and documents as provided in ORS 161.395.

Â Â Â Â Â  (d) To be represented by suitable legal counsel possessing skills and experience commensurate with the nature and complexity of the case, to consult with counsel prior to the hearing and, if financially eligible, to have suitable counsel appointed at state expense.

Â Â Â Â Â  (e) To examine all information, documents and reports that the juvenile panel considers and, if the information, documents and reports are available to the juvenile panel before the hearing, to examine them prior to the hearing.

Â Â Â Â Â  (14) Except for deliberations of the juvenile panel, the juvenile panel shall keep a record of all hearings before the juvenile panel.

Â Â Â Â Â  (15) Upon request of a person listed in subsection (12)(a) of this section or on its own motion, the juvenile panel may continue a hearing for a reasonable period not to exceed 60 days to obtain additional information or testimony or for other good cause shown.

Â Â Â Â Â  (16) Within 15 days after the conclusion of the hearing, the juvenile panel shall provide written notice of the juvenile panelÂs decision to the young person, the attorney representing the young person, the young personÂs parents or guardians, if known, the person having legal custody of the young person, the district attorney of the county in which the young person was adjudicated and the Attorney General or other attorney representing the state, if any.

Â Â Â Â Â  (17) The juvenile panel shall maintain and keep current the medical, social and delinquency history of all young persons. The juvenile panel shall determine the confidentiality of records maintained by the juvenile panel pursuant to ORS 192.501 to 192.505. [2005 c.843 Â§14]

Â Â Â Â Â  Note: 419C.532 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.535 Appointed counsel; representation of state in contested hearings before panel. (1) If the juvenile panel of the Psychiatric Security Review Board determines that a young person about whom a hearing under ORS 419C.532 is being held is financially eligible, the juvenile panel shall appoint suitable counsel to represent the young person. Counsel appointed must be an attorney who satisfies the professional qualification standards established by the Public Defense Services Commission under ORS 151.216. The public defense services executive director shall determine and allow fair compensation for counsel appointed under this subsection and the reasonable expenses of the young person in respect to the hearing. Compensation payable to appointed counsel may not be less than the applicable compensation level established under ORS 151.216. The public defense services executive director shall pay compensation and expenses allowed from funds available for that purpose.

Â Â Â Â Â  (2) When the juvenile panel appoints counsel to represent the young person, the juvenile panel may order the young person, if able, parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part, the administrative costs of determining the ability of the young person, parent or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel. The juvenile panelÂs order of payment may be entered in the County Clerk Lien Record and enforced as provided in ORS 205.126.

Â Â Â Â Â  (3) The test of the young personÂs, parentÂs or estateÂs ability to pay costs under subsection (2) of this section is the same test as applied to appointment of counsel for defendants under ORS 135.050 or under the rules adopted under ORS 151.216. If counsel is provided at state expense, the juvenile panel shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (4) If counsel is provided at state expense, the juvenile panel shall determine the amount the young person, parent or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (5) The Attorney General may represent the state at contested hearings before the juvenile panel unless the district attorney of the county in which the young person was adjudicated elects to represent the state. The district attorney of the county in which the young person was adjudicated shall cooperate with the Attorney General in securing the material necessary for presenting a contested hearing before the juvenile panel. If the district attorney elects to represent the state, the district attorney shall give timely written notice to the Attorney General, the juvenile panel and the attorney representing the young person. [2005 c.843 Â§15]

Â Â Â Â Â  Note: 419C.535 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.538 Conditional release. (1) When the juvenile panel of the Psychiatric Security Review Board orders a young person conditionally released under ORS 419C.532 (4), the juvenile panel may designate a qualified mental health treatment provider or state, county or local agency to supervise the young person on release subject to those conditions as the juvenile panel directs in the order for conditional release. Prior to the designation, the juvenile panel shall notify the qualified mental health treatment provider or agency to whom conditional release is contemplated and provide the qualified mental health treatment provider or agency an opportunity to be heard before the juvenile panel. After receiving an order entered under ORS 419C.532 (4), the qualified mental health treatment provider or agency designated shall assume supervision of the young person pursuant to the direction of the juvenile panel.

Â Â Â Â Â  (2) Conditions of release contained in orders entered under ORS 419C.532 (4) may be modified from time to time and conditional release may be terminated by order of the juvenile panel as provided in ORS 419C.532 and 419C.542.

Â Â Â Â Â  (3)(a) As a condition of release, the juvenile panel may require the young person to report to any state, county or local mental health facility for evaluation. Whenever medical, psychiatric or psychological treatment is recommended, the juvenile panel may order the young person, as a condition of release, to cooperate with and accept the treatment of the facility.

Â Â Â Â Â  (b) The facility to which the young person has been referred for evaluation shall perform the evaluation and submit a written report of its findings to the juvenile panel. If the facility finds that treatment of the young person is appropriate, the facility shall include its recommendations for treatment in the report to the juvenile panel.

Â Â Â Â Â  (c) Whenever treatment is provided by the facility, the facility shall furnish reports to the juvenile panel on a regular basis concerning the progress of the young person.

Â Â Â Â Â  (d) The facility shall comply with any other conditions of release prescribed by order of the juvenile panel.

Â Â Â Â Â  (4) If at any time it appears to the juvenile panel or the chairperson of the juvenile panel that a young person has violated the terms of conditional release or that the mental health of the young person has changed, the juvenile panel or the chairperson of the juvenile panel may order the young person returned to a hospital or facility designated by the Department of Human Services for evaluation and treatment. A written order of the juvenile panel, or the chairperson of the juvenile panel on behalf of the juvenile panel, is sufficient warrant for any peace officer to take the young person into custody and transport the young person accordingly. A peace officer shall execute the order, and the young person shall be returned as soon as practicable to a facility designated by the department. Within 20 days following the return of the young person to the facility designated by the department, the juvenile panel shall conduct a hearing. At a hearing required by this subsection, the state has the burden of proving the young personÂs lack of fitness for conditional release.

Â Â Â Â Â  (5) The community mental health and developmental disabilities program director, the director of the facility providing treatment for the young person on conditional release, a peace officer or a person responsible for the supervision of a young person on conditional release may take a young person into custody or request that the young person be taken into custody if there is reasonable cause to believe the young person presents a substantial danger to others and that the young person is in need of immediate custody, supervision and treatment. A young person taken into custody under this subsection must immediately be transported to a hospital or facility designated by the department. Within 20 days following the return of the young person to the facility designated by the department, the juvenile panel shall conduct a hearing. At a hearing required by this subsection, the state has the burden of proving the young personÂs lack of fitness for conditional release.

Â Â Â Â Â  (6)(a) A young person conditionally released under ORS 419C.532 (4) may apply to the juvenile panel for discharge from or modification of an order of conditional release on the ground that the young person no longer has a mental disease or defect or, if affected by a mental disease or defect other than a serious mental condition, no longer presents a substantial danger to others and no longer requires supervision or treatment services. Within 60 days after receiving an application under this paragraph, the juvenile panel shall conduct a hearing. At a hearing required by this paragraph, the young person has the burden of proving the young personÂs fitness for discharge or modification of the order of conditional release. A young person may not apply for discharge or modification of conditional release more often than once every six months.

Â Â Â Â Â  (b) Upon application by any qualified mental health treatment provider or state, county or local agency responsible for supervision or treatment services pursuant to an order of conditional release, the juvenile panel shall conduct a hearing to determine if the conditions of release should be continued, modified or terminated. The application must be accompanied by a report setting forth the facts supporting the application. At a hearing required by this paragraph, the state has the burden of proving the young personÂs lack of fitness for discharge or modification of the order of conditional release. [2005 c.843 Â§16]

Â Â Â Â Â  Note: 419C.538 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.540 Discharge or conditional release after commitment. (1) The director of a hospital or facility to which a young person was committed under ORS 419C.532 (5) shall apply to the juvenile panel of the Psychiatric Security Review Board for an order of discharge or conditional release of the young person if, at any time after the commitment, the director is of the opinion that the young person:

Â Â Â Â Â  (a) No longer has a mental disease or defect;

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition but no longer presents a substantial danger to others; or

Â Â Â Â Â  (c) Can be controlled with proper supervision and treatment services if conditionally released.

Â Â Â Â Â  (2) The director shall include in an application under subsection (1) of this section a report setting forth the facts that support the opinion of the director. If the application is for conditional release, the director shall also include a verified conditional release plan. The juvenile panel shall hold a hearing on an application under subsection (1) of this section within 30 days of its receipt. Not less than 10 days prior to the hearing before the juvenile panel, copies of the report must be sent to the Attorney General or other attorney representing the state, if any, the district attorney of the county in which the young person was adjudicated, the young person, the young personÂs attorney, the young personÂs parents or guardians, if known, and the person having legal custody of the young person.

Â Â Â Â Â  (3) The attorney representing the state may choose a psychiatrist certified, or eligible to be certified, by the Board of Medical Examiners in child psychiatry or a licensed psychologist with expertise in child psychology to examine the young person prior to any decision of the juvenile panel on discharge or conditional release. The results of the examination must be in writing and filed with the juvenile panel and must include, but need not be limited to, an opinion as to whether the young person:

Â Â Â Â Â  (a)(A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others; and

Â Â Â Â Â  (b) Could be adequately controlled with treatment services as a condition of release.

Â Â Â Â Â  (4) A young person who has been committed to a hospital or facility under ORS 419C.532 (5) or the young personÂs parents or guardians acting on the young personÂs behalf may apply to the juvenile panel for an order of discharge or conditional release upon the grounds that the young person:

Â Â Â Â Â  (a) No longer has a mental disease or defect;

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition but no longer presents a substantial danger to others; or

Â Â Â Â Â  (c) Can be controlled with proper supervision and treatment services if conditionally released.

Â Â Â Â Â  (5) When an application is made under subsection (4) of this section, the juvenile panel shall require a report from the director of the hospital or facility. The director shall prepare and transmit the report as provided in subsection (2) of this section.

Â Â Â Â Â  (6) At a hearing on an application under subsection (4) of this section:

Â Â Â Â Â  (a) The applicant has the burden of proving the young personÂs fitness for discharge or conditional release; or

Â Â Â Â Â  (b) If more than two years have passed since the state had the burden of proving the young personÂs lack of fitness for discharge or conditional release, the state has the burden of proving the young personÂs lack of fitness for discharge or conditional release.

Â Â Â Â Â  (7) A person may not file an application for discharge or conditional release under subsection (4) of this section:

Â Â Â Â Â  (a) Sooner than 90 days after the initial juvenile panel hearing concerning the young person.

Â Â Â Â Â  (b) If another application for discharge or conditional release of the young person was filed during the immediately preceding 90 days.

Â Â Â Â Â  (8) The juvenile panel shall hold a hearing on an application under subsection (4) of this section within 30 days after the application is filed. [2005 c.843 Â§17]

Â Â Â Â Â  Note: 419C.540 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.542 Hearings before juvenile panel of Psychiatric Security Review Board. (1) A young person committed by the court under ORS 419C.529 to a hospital or facility designated by the Department of Human Services may not be held in the hospital or facility for more than 90 days from the date of the courtÂs commitment order without an initial hearing before the juvenile panel of the Psychiatric Security Review Board to determine whether the young person should be discharged or conditionally released.

Â Â Â Â Â  (2) A young person may not be held pursuant to an order under ORS 419C.532 (5) for a period of time exceeding one year without a hearing before the juvenile panel to determine whether the young person should be discharged or conditionally released.

Â Â Â Â Â  (3) When a young person has spent three years on conditional release, the juvenile panel shall bring the young person before the juvenile panel no later than 30 days after the expiration of the three-year period. The juvenile panel shall review the young personÂs status and determine whether the young person should be discharged from the jurisdiction of the board.

Â Â Â Â Â  (4) Notwithstanding the fact that a young person who is brought before the juvenile panel under subsection (3) of this section continues to have a serious mental condition, the juvenile panel may discharge the young person if the young person did not exhibit behaviors that presented a substantial danger to others during the period of conditional release and no longer requires supervision by the juvenile panel. [2005 c.843 Â§18]

Â Â Â Â Â  Note: 419C.542 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

Â Â Â Â Â  419C.544 Transfer of cases from juvenile panel to adult panel of Psychiatric Security Review Board. (1) When a young person attains 18 years of age, the juvenile panel of the Psychiatric Security Review Board shall transfer the young personÂs case to the adult panel of the board if the act that brought the young person within the boardÂs jurisdiction would constitute murder or any aggravated form of murder if committed by an adult.

Â Â Â Â Â  (2) At any time after a young person not described in subsection (1) of this section attains 18 years of age, the juvenile panel of the board may hold a hearing to determine whether it is in the young personÂs best interest to transfer the young personÂs case to the adult panel of the board. The juvenile panel of the board shall transfer the young personÂs case to the adult panel of the board unless good cause is shown for retaining the young personÂs case with the juvenile panel. [2005 c.843 Â§19]

Â Â Â Â Â  Note: 419C.544 becomes operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005.

LEGAL CUSTODIAN OF YOUTH OR YOUTH OFFENDER

Â Â Â Â Â  419C.550 Duties and authority. A person, agency or institution having legal custody of a youth or youth offender has the following duties and authority:

Â Â Â Â Â  (1) To have physical custody and control of the youth or youth offender.

Â Â Â Â Â  (2) To supply the youth or youth offender with food, clothing, shelter and incidental necessaries.

Â Â Â Â Â  (3) To provide the youth or youth offender with care, education and discipline.

Â Â Â Â Â  (4) To authorize ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for the youth or youth offender, and, in an emergency when the youth or youth offenderÂs safety appears urgently to require it, to authorize surgery or other extraordinary care.

Â Â Â Â Â  (5) To make such reports and to supply such information to the court as the court may from time to time require.

Â Â Â Â Â  (6) To apply for any Social Security benefits or public assistance to which the youth or youth offender is otherwise entitled and to use the benefits or assistance to pay for the care of the youth or youth offender. [1993 c.33 Â§250; 1993 c.367 Â§2; 2003 c.396 Â§125]

GUARDIAN

Â Â Â Â Â  419C.555 Authority to appoint guardian. Except when the court grants legal custody to the Oregon Youth Authority, the court may grant guardianship of the youth offender to a private institution or agency to which the youth offender is committed or to some suitable person or entity if it appears necessary to do so in the interests of the youth offender. [1993 c.33 Â§249; 2003 c.396 Â§126]

Â Â Â Â Â  419C.558 Duties and authority of guardian. A person, agency or institution having guardianship of a youth offender by reason of appointment by the court has the duties and authority of a guardian of the youth offender, including but not limited to the following:

Â Â Â Â Â  (1) To authorize surgery for the youth offender, but this authority does not prevent the person having legal custody of the youth offender from acting under ORS 419C.550 (4).

Â Â Â Â Â  (2) To authorize the youth offender to enlist in the Armed Forces of the United States.

Â Â Â Â Â  (3) To consent to the youth offenderÂs marriage.

Â Â Â Â Â  (4) To make other decisions concerning the youth offender of substantial legal significance.

Â Â Â Â Â  (5) To make such reports and to supply such information to the court as the court may from time to time require. [1993 c.33 Â§251; 2003 c.396 Â§127]

Â Â Â Â Â  419C.561 Limitation of guardianship granted by juvenile court. A person appointed guardian of a youth offender by the court is guardian only and not a conservator of the estate of the youth offender, unless that person is appointed conservator of the youth offenderÂs estate in a protective proceeding as provided in ORS chapter 125. [1993 c.33 Â§252; 1995 c.664 Â§95; 2003 c.396 Â§128]

AUTHORITY OF COURT OVER PARENT OR GUARDIAN

Â Â Â Â Â  419C.570 Parent or guardian summoned subject to jurisdiction of court; probation contract. (1)(a) A parent or legal guardian of a youth offender, if the parent or guardian was served with summons under ORS 419C.300, 419C.303 and 419C.306 prior to the adjudication or at least 10 days prior to disposition, is subject to the jurisdiction of the court for purposes of this section. The court may:

Â Â Â Â Â  (A) Order the parent or guardian to assist the court in any reasonable manner in providing appropriate education or counseling for the youth offender;

Â Â Â Â Â  (B) If the youth offender is within the jurisdiction of the court for having committed an act that if committed by an adult would constitute a violation of ORS 166.250, 166.370 or 166.382, require the parent or guardian to pay or cause to be paid all or part of the reasonable costs of any mental health assessment or screening ordered by the court under ORS 419C.109 (3);

Â Â Â Â Â  (C) If the court orders probation, require the parent or guardian to enter into a contract with the juvenile department in regard to the supervision and implementation of the youth offenderÂs probation; or

Â Â Â Â Â  (D) If the court orders probation, require the parent or guardian to pay all or a portion of the supervision fee if a supervision fee is imposed under ORS 419C.446 (2).

Â Â Â Â Â  (b) In all cases in which a youth offender is placed on probation, the juvenile department and the parent or guardian shall develop a plan for supervision of the youth offender. The plan must be reasonably calculated to provide the supervision necessary to prevent further acts of delinquency given the individual circumstances of the youth offender. The court shall review and ratify the plan and make the plan a part of the probation order.

Â Â Â Â Â  (2) The court may require the parent or guardian to pay a specific sum not to exceed $1,000 for a violation by the parent or guardian of the courtÂs order or the contract under subsection (1)(a) of this section.

Â Â Â Â Â  (3) The court may not revoke a youth offenderÂs probation solely because of a failure of the youth offenderÂs parent or guardian to comply with an order or a contract under subsection (1)(a) of this section. [1993 c.33 Â§253; 1995 c.592 Â§1; 1999 c.577 Â§12; 2001 c.485 Â§1; 2003 c.396 Â§129]

Â Â Â Â Â  419C.573 Court may order education or counseling. (1)(a) The court may order the parent or guardian to participate in any educational or counseling programs as are reasonably directed toward improvement of parenting skills and the ability of the parent to supervise the youth offender if the court finds:

Â Â Â Â Â  (A) That a deficiency in parenting skills has significantly contributed to the circumstances bringing the youth offender within the jurisdiction of the court; and

Â Â Â Â Â  (B) That participation would be consistent with the best interests of the youth offender.

Â Â Â Â Â  (b) The programs may include, but need not be limited to, parenting classes.

Â Â Â Â Â  (c) The court may order such participation with the youth offender or separately.

Â Â Â Â Â  (2) As an alternative to a contempt proceeding, the court may require a parent or guardian to pay a specific sum not to exceed $1,000 for a violation by the parent or guardian of an order under subsection (1) of this section.

Â Â Â Â Â  (3) The court may not revoke a youth offenderÂs probation solely because of a failure of the youth offenderÂs parent or guardian to comply with an order under subsection (1) of this section. [1993 c.33 Â§254; 1995 c.592 Â§2; 2003 c.396 Â§130]

Â Â Â Â Â  419C.575 Court may order drug or alcohol treatment; hearing required. If the court finds that the parentÂs or guardianÂs addiction to or habitual use of alcohol or controlled substances has significantly contributed to the circumstances bringing the youth offender within the jurisdiction of the court, the court may conduct a special hearing to determine if the court should order the parent or guardian to participate in treatment and pay the costs thereof. Notice of this hearing shall be by special petition and summons to be filed by the court and served upon the parent or guardian. The court shall appoint counsel to represent the parent or guardian if the parent or guardian is eligible under ORS 135.050. If, at this hearing, the court finds it is in the best interest of the youth offender for the parent or guardian to be directly involved in treatment, the judge may order the parent or guardian to participate in treatment. The dispositional order shall be in writing and shall contain appropriate findings of fact and conclusions of law. The judge shall state with particularity, both orally and in the written order of the disposition, the precise terms of the disposition. [1993 c.33 Â§255; 1993 c.546 Â§90; 1995 c.422 Â§87; 2003 c.396 Â§131]

SUPPORT

Â Â Â Â Â  419C.590 Authority of court to order support; hearing; determination of amount. (1) The court may, after a hearing on the matter, require the parents or other person legally obligated to support a youth offender to pay toward the youth offenderÂs support such amounts at such intervals as the court may direct, while the youth offender is within the jurisdiction of the court even though the youth offender is over 18 years of age as long as the youth offender is a child attending school, as defined in ORS 107.108.

Â Â Â Â Â  (2) At least 21 days before the hearing, the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the youth offender, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465 or 419B.400 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the youth offender.

Â Â Â Â Â  (3) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (2) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (2)(a) and (b) to the courts.

Â Â Â Â Â  (4) The court, in determining the amount to be paid, shall use the scale and formula provided for in ORS 25.275 and 25.280. Unless otherwise ordered, the amounts so required to be paid shall be paid to the Department of Justice or the county clerk, whichever is appropriate, for transmission to the person, institution or agency having legal custody of the youth offender. [1993 c.33 Â§256; 1997 c.704 Â§Â§47,61; 2003 c.116 Â§17; 2003 c.396 Â§132a]

Â Â Â Â Â  419C.592 Support order is judgment and final. Any order for support entered pursuant to ORS 419C.590 is a judgment and is final as to any installment or payment of money which has accrued up to the time either party makes a motion to set aside, alter or modify the order, and the court does not have the power to set aside, alter or modify such order, or any portion thereof, which provides for any payment of money, either for minor children or the support of a party, which has accrued prior to the filing of such motion. [1993 c.33 Â§257; 2003 c.576 Â§253]

Â Â Â Â Â  419C.595 Support for youth offender in state financed or supported residence. Any order for support entered pursuant to ORS 419C.590 for a youth offender in the care and custody of the Oregon Youth Authority may be made contingent upon the youth offender residing in a state financed or supported residence, shelter or other facility or institution. A certificate signed by the director of the youth authority, the Administrator of the Division of Child Support or the administratorÂs authorized representative is sufficient to establish such periods of residence and to satisfy the order for periods of nonresidence. [1993 c.33 Â§259; 2003 c.396 Â§133]

Â Â Â Â Â  419C.597 Assignment of support obligation to state. When a youth offender or other offender is in the legal or physical custody of the Oregon Youth Authority and the offender is the beneficiary of an order of support in a judgment of dissolution or other order and the youth authority is required to provide financial assistance for the care and support of the offender, the youth authority shall be assignee of and subrogated to the offenderÂs proportionate share of any such support obligation including sums that have accrued whether or not the support order or judgment provides for separate monthly amounts for the support of each of two or more children or a single monthly gross payment for the benefit of two or more children, up to the amount of assistance provided by the youth authority. The assignment shall be as provided in ORS 418.042. [1993 c.33 Â§258; 1999 c.80 Â§77; 2001 c.455 Â§23; 2003 c.572 Â§19; 2003 c.576 Â§453]

Â Â Â Â Â  419C.600 Enforcement. (1) An order of support entered pursuant to ORS 419C.590, 419C.592, 419C.595 and 419C.597 may be enforced by execution or in the manner provided by law for the enforcement of a judgment granting an equitable remedy or by an order to withhold pursuant to ORS 25.372 to 25.427.

Â Â Â Â Â  (2) No property of the youth offenderÂs parents, or either of them, or other person legally obligated to support the youth offender is exempt from levy and sale or other process to enforce collection of the amounts ordered by the court to be paid toward the support of the youth offender. [1993 c.33 Â§260; 1993 c.798 Â§31a; 2003 c.396 Â§134]

MODIFICATION OF ORDERS

Â Â Â Â Â  419C.610 Authority to modify or set aside orders. (1) Except as provided in ORS 419C.613, 419C.615 and 419C.616, the court may modify or set aside any order made by it upon such notice and with such hearing as the court may direct.

Â Â Â Â Â  (2) When the court modifies or sets aside an order of jurisdiction based on a petition alleging that a youth offender has committed an act that would constitute a sex crime, as defined in ORS 181.594, if committed by an adult, the court shall make written findings stating the reason for modifying or setting aside the order. [1993 c.33 Â§261; 2001 c.803 Â§1]

Â Â Â Â Â  419C.613 Notice of modification. (1) Except as provided in subsection (2) of this section, notice and a hearing as provided in this chapter shall be granted in any case where the effect of modifying or setting aside the order will or may be to deprive a parent of the legal custody of the youth offender, to place the youth offender in an institution or agency or to transfer the youth offender from one institution or agency to another. However, the provisions of this subsection do not apply to a parent whose rights have been terminated by the court or whose child has been permanently committed by order of the court unless an appeal from such order is pending.

Â Â Â Â Â  (2) Notice and a hearing as provided in subsection (1) of this section are not required where the effect of modifying or setting aside the order will be to transfer the youth offender from one foster home to another. [1993 c.33 Â§262; 2003 c.396 Â§135]

Â Â Â Â Â  419C.615 Grounds for setting aside order; procedure; appeal. (1) In addition to any other grounds upon which a person may petition a court under ORS 419C.610, a person may petition the court on the following grounds to set aside an order finding the person to be within the jurisdiction of the court under ORS 419C.005:

Â Â Â Â Â  (a) A substantial denial in the proceedings resulting in the personÂs adjudication, or in the appellate review of the adjudication, of the personÂs rights under the United States Constitution or the Oregon Constitution, or both, and the denial rendered the adjudication void; or

Â Â Â Â Â  (b) Unconstitutionality of the statute making criminal, if the person were an adult, the acts for which the person was adjudicated.

Â Â Â Â Â  (2) When a person petitions the court on one of the grounds listed in subsection (1) of this section:

Â Â Â Â Â  (a) A copy of the petition shall be served on the district attorney, who shall represent the state in the matter.

Â Â Â Â Â  (b) The court shall decide the issues raised. The court may receive proof by affidavits, depositions and other competent evidence. Oral testimony may be taken by telephone or other means approved by the court. The petitioner has the burden of proving by a preponderance of the evidence the facts alleged in the petition.

Â Â Â Â Â  (c) The court shall set aside the order finding the petitioner to be within the jurisdiction of the court if the petitioner establishes one of the grounds set forth in subsection (1) of this section.

Â Â Â Â Â  (3) Either the petitioner or the state may appeal from the courtÂs order granting or denying a petition for relief under this section. The manner of taking the appeal and the scope of review are the same as provided under ORS 419A.200.

Â Â Â Â Â  (4) Nothing in this section may be construed to limit the original jurisdiction of the Supreme Court in habeas corpus as provided by the Oregon Constitution. [2001 c.803 Â§3]

Â Â Â Â Â  419C.616 Effect of prior proceeding on petition under ORS 419C.615. (1) The effect of a prior proceeding concerning the adjudication of the person that is challenged in a petition under ORS 419C.615 is as follows:

Â Â Â Â Â  (a) The failure of the petitioner to have sought appellate review of the adjudication, or to have raised matters alleged in the petition at the prior proceeding, does not affect the availability of relief under ORS 419C.615. No proceeding under ORS 419C.615 may be pursued while direct appellate review of the adjudication remains available.

Â Â Â Â Â  (b) When the petitioner sought and obtained direct appellate review of the adjudication, no ground for relief may be asserted in a petition for relief under ORS 419C.615 unless the ground was not asserted and could not reasonably have been asserted in the direct appellate review proceeding. If the petitioner was not represented by counsel in the direct appellate review proceeding, due to lack of funds to retain such counsel and the failure of the court to appoint counsel for that proceeding, any ground for relief under ORS 419C.615 that was not specifically decided by the appellate court may be asserted in the petition described in ORS 419C.615.

Â Â Â Â Â  (2) The court may grant leave, at any time prior to entry of an order granting or denying relief, to withdraw the petition. The court may make appropriate orders as to the amendment of the petition or any other pleading, as to the filing of further pleadings, or as to extending the time of filing of any pleading other than the original petition.

Â Â Â Â Â  (3) All grounds for relief claimed in a petition described in ORS 419C.615 must be asserted in the original or amended petition, and any grounds not asserted are deemed waived, unless the court on hearing a subsequent petition finds grounds for relief asserted therein that could not reasonably have been raised in the original or amended petition. However, any prior petition or amended petition that was withdrawn prior to the entry of an order granting or denying relief by leave of the court, as provided in subsection (2) of this section, has no effect on the right of the petitioner to bring a subsequent petition. [2001 c.803 Â§4]

Â Â Â Â Â  419C.617 Time limitation for certain adults seeking relief under ORS 419C.615. If a person seeking relief under ORS 419C.615 is over 18 years of age and is no longer within the jurisdiction of the juvenile court, the petition must be filed within two years of the following, unless the court on hearing a subsequent petition finds grounds for relief asserted therein that could not reasonably have been raised in the original petition or an amended petition:

Â Â Â Â Â  (1) If no appeal is taken, the date the juvenile court adjudication was entered in the register.

Â Â Â Â Â  (2) If an appeal is taken, the date the appeal is final in the Oregon appellate courts. [2001 c.803 Â§5]

REPORTS BY AGENCY HAVING GUARDIANSHIP OR LEGAL CUSTODY

Â Â Â Â Â  419C.620 Circumstances requiring report. When required by the court, the Oregon Youth Authority or a private agency having guardianship or legal custody of a youth offender pursuant to court order shall file reports on the youth offender with the juvenile court that entered the original order concerning the youth offender. [1993 c.33 Â§263; 1999 c.92 Â§2; 2005 c.159 Â§5]

Â Â Â Â Â  419C.623 Frequency and content of report. (1) The Oregon Youth Authority or private agency shall file the reports required by ORS 419C.620 at times required by the court, required by the youth offenderÂs reformation plan or case plan and as determined necessary by the youth authority or agency. The youth authority or agency shall file reports more frequently if the court so orders. The reports shall include, but need not be limited to:

Â Â Â Â Â  (a) A description of the offenses that necessitated the placement of the youth offender with the youth authority or agency;

Â Â Â Â Â  (b) A description of the youth offenderÂs risk to reoffend and an analysis of the need for services and assistance; and

Â Â Â Â Â  (c) A proposed reformation plan or case plan, or proposed continuation or modification of an existing reformation plan or case plan, including, where applicable, a description of services to be provided in furtherance of the youth offenderÂs reformation and safe return to the community.

Â Â Â Â Â  (2) Notwithstanding the requirements of subsection (1) of this section, reports following the first report that is required by subsection (1) of this section need not contain information contained in prior reports.

Â Â Â Â Â  (3) Notwithstanding the requirements under ORS 419C.620 that reports be filed with the court, any report after the first report that is required by subsection (1) of this section on a youth offender whose case is being regularly reviewed by a local citizen review board shall be filed with that local citizen review board rather than with the court. [1993 c.33 Â§264; 1999 c.92 Â§3; 2005 c.159 Â§6]

Â Â Â Â Â  419C.626 Review hearing by court; findings; appeal. (1) Upon receiving a report required by ORS 419C.620:

Â Â Â Â Â  (a) The court may hold a hearing to review the youth offenderÂs condition and circumstances and to determine if the court should continue jurisdiction over the youth offender or order modifications in the custody, placement and supervision of the youth offender.

Â Â Â Â Â  (b) And if requested by the youth offender, the attorney for the youth offender, if any, the parents of the youth offender if parental rights have not been terminated, a court appointed special advocate, a local citizen review board, the Oregon Youth Authority, a district attorney or a private agency having guardianship or legal custody of the youth offender, the court shall hold a hearing within 30 days of receipt of the request.

Â Â Â Â Â  (2) The court, on its own motion, may hold a review hearing at any time. Unless good cause otherwise is shown, the court shall hold a review hearing at any time upon the request of the youth offender, the attorney for the youth offender, if any, the parents of the youth offender if parental rights have not been terminated, a court appointed special advocate, a local citizen review board, the youth authority, a district attorney or a private agency having guardianship or legal custody of the youth offender.

Â Â Â Â Â  (3) A hearing under subsection (1) or (2) of this section shall be conducted in the manner provided in ORS 419C.400 (1), 419C.405 and 419C.408, except that the court may receive testimony and reports as provided in ORS 419C.400 (3). At the conclusion of the hearing, the court shall enter findings of fact if the decision is to continue the youth offender in an out-of-home placement in the legal custody of the youth authority or a private agency. The findings shall specifically state:

Â Â Â Â Â  (a) Why continued out-of-home placement is necessary as opposed to returning the youth offender to the youth offenderÂs home or promptly securing another placement;

Â Â Â Â Â  (b) The expected timetable for return home; and

Â Â Â Â Â  (c) Whether the youth offenderÂs reformation plan or case plan should be modified.

Â Â Â Â Â  (4) The court may direct the local citizen review board to review the status of the youth offender prior to the courtÂs next review under ORS 419A.106, 419A.108, 419A.110, 419A.112, 419A.116 and 419A.118.

Â Â Â Â Â  (5) Any final decision of the court made pursuant to a hearing under subsection (1) or (2) of this section is appealable under ORS 419A.200. [1993 c.33 Â§265; 1999 c.92 Â§4; 2001 c.480 Â§10; 2001 c.910 Â§6; 2005 c.159 Â§7]

Â Â Â Â Â  Note: The amendments to 419C.626 by section 26, chapter 843, Oregon Laws 2005, become operative July 1, 2007. See section 38, chapter 843, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  419C.626. (1) Upon receiving a report required by ORS 419C.620:

Â Â Â Â Â  (a) The court may hold a hearing to review the youth offenderÂs condition and circumstances and to determine if the court should continue jurisdiction over the youth offender or order modifications in the custody, placement and supervision of the youth offender.

Â Â Â Â Â  (b) And if requested by the youth offender, the attorney for the youth offender, if any, the parents of the youth offender if parental rights have not been terminated, a court appointed special advocate, a local citizen review board, the Oregon Youth Authority, a district attorney or a private agency having guardianship or legal custody of the youth offender, the court shall hold a hearing within 30 days of receipt of the request.

Â Â Â Â Â  (2) The court, on its own motion, may hold a review hearing at any time. Unless good cause otherwise is shown, the court shall hold a review hearing at any time upon the request of the youth offender, the attorney for the youth offender, if any, the parents of the youth offender if parental rights have not been terminated, a court appointed special advocate, a local citizen review board, the youth authority, a district attorney or a private agency having guardianship or legal custody of the youth offender.

Â Â Â Â Â  (3) A hearing under subsection (1) or (2) of this section shall be conducted in the manner provided in ORS 419C.400 (1), 419C.405 and 419C.408, except that the court may receive testimony and reports as provided in ORS 419C.400 (4). At the conclusion of the hearing, the court shall enter findings of fact if the decision is to continue the youth offender in an out-of-home placement in the legal custody of the youth authority or a private agency. The findings shall specifically state:

Â Â Â Â Â  (a) Why continued out-of-home placement is necessary as opposed to returning the youth offender to the youth offenderÂs home or promptly securing another placement;

Â Â Â Â Â  (b) The expected timetable for return home; and

Â Â Â Â Â  (c) Whether the youth offenderÂs reformation plan or case plan should be modified.

Â Â Â Â Â  (4) The court may direct the local citizen review board to review the status of the youth offender prior to the courtÂs next review under ORS 419A.106, 419A.108, 419A.110, 419A.112, 419A.116 and 419A.118.

Â Â Â Â Â  (5) Any final decision of the court made pursuant to a hearing under subsection (1) or (2) of this section is appealable under ORS 419A.200.

Â Â Â Â Â  419C.629 Distribution of report by court. Except when a youth offender has been surrendered for adoption or the parentsÂ rights have been terminated, the court shall send a copy of a report required by ORS 419C.620 to the parents of the youth offender and shall notify the parents either that a hearing will be held or that the parents may request a hearing at which time they may ask for modifications in the custody, placement and supervision of the youth offender. If the court finds that informing the parents of the identity and location of the foster parents of the youth offender or providing other information in the youth offenderÂs reformation plan or case plan is not in the best interest of the youth offender, the court may order the information deleted from the report before sending the report to the parents. [1993 c.33 Â§266; 1999 c.92 Â§6; 2005 c.159 Â§8]

Â Â Â Â Â  419C.640 [1993 c.33 Â§267; repealed by 1999 c.92 Â§7]

DISPOSITIONAL REVIEW HEARINGS

Â Â Â Â Â  419C.650 [1993 c.33 Â§268; 2003 c.396 Â§136; repealed by 2005 c.159 Â§10]

Â Â Â Â Â  419C.653 Notice; appearance. (1) The court may order that the youth offender or any other person be present during a hearing under ORS 419C.626.

Â Â Â Â Â  (2) The court shall notify the parties listed in ORS 419C.626 and any other interested parties of the hearing. The notice shall state the time and place of the hearing. Upon request of the court, the Oregon Youth Authority or other legal custodian of the youth offender shall provide the court with information concerning the whereabouts and identity of such parties. [1993 c.33 Â§269; 2003 c.396 Â§137; 2005 c.159 Â§9]

Â Â Â Â Â  419C.656 [1993 c.33 Â§270; 2001 c.480 Â§11; 2001 c.910 Â§7; 2003 c.396 Â§138; repealed by 2005 c.159 Â§10]

CURFEW

Â Â Â Â Â  419C.680 Curfew; parental responsibility; authority of political subdivisions; criminal penalty. (1) No minor shall be in or upon any street, highway, park, alley or other public place between the hours of 12 midnight and 4 a.m. of the following morning, unless:

Â Â Â Â Â  (a) Such minor is accompanied by a parent, guardian or other person 18 years of age or over and authorized by the parent or by law to have care and custody of the minor;

Â Â Â Â Â  (b) Such minor is then engaged in a lawful pursuit or activity which requires the presence of the minor in such public places during the hours specified in this section; or

Â Â Â Â Â  (c) The minor is emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (2) No parent, guardian or person having the care and custody of a minor under the age of 18 years shall allow such minor to be in or upon any street, highway, park, alley or other public place between the hours specified in subsection (1) of this section, except as otherwise provided in that subsection.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not affect the authority of any political subdivision to make regulations concerning the conduct of minors in public places by ordinance or other local law, provided, that the local ordinance or law restricts curfew hours at least to the extent required by subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The county court or board of county commissioners of any county may provide by ordinance for a curfew restriction on minors applicable to areas not within a city, which has the same terms provided in subsection (1) of this section except that the period of curfew may include hours in addition to those specified in subsection (1) of this section. The ordinance may provide different periods of curfew for different age groups.

Â Â Â Â Â  (5) Any minor who violates subsection (1) of this section or an ordinance established under subsection (4) of this section may be taken into custody as provided in ORS 419C.080, 419C.085 and 419C.088 and may be subjected to further proceedings as provided in this chapter. [1993 c.33 Â§271; 1993 c.546 Â§140; 1995 c.593 Â§2; 1997 c.727 Â§9]

_______________



Chapter 420

Although efforts have been made to match the database text to the official legal text they represent, substantive errors or differences may remain. It is the userÂs responsibility to verify the legal accuracy of all legal text. The Legislative Counsel Committee claims copyright protection in those parts of Oregon Revised Statutes that are legally subject to copyright protection. The State of Oregon is not liable for any loss or damage resulting from errors introduced into the materials supplied by the Legislative Counsel Committee, by a user or any third party, or resulting from any defect in or misuse of any search software, drivers or other equipment.

Hint: Use your browser's Find feature (usually found in the Edit menu) to get to a section more quickly.

Chapter 420 Â Youth Correction Facilities; Youth Care Centers

2003 EDITION

YOUTH CORRECTION FACILITIES; YOUTH CENTERS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

DESCHUTES COUNTY DELINQUENT YOUTH DEMONSTRATION PROJECT

(Temporary provisions relating to Deschutes County Delinquent Youth Demonstration Project are compiled as notes preceding ORS 420.005)

GENERAL PROVISIONS

420.005Â Â Â Â  Definitions

420.011Â Â Â Â  Admissions to youth correction facilities; assignment of persons within custody of Department of Corrections; temporary assignment; return to Department of Corrections custody

420.014Â Â Â Â  Population limits; controlling admissions; rules

420.017Â Â Â Â  Diversion plan

420.019Â Â Â Â  Implementation of diversion plan

420.021Â Â Â Â  Expenses borne by county

420.031Â Â Â Â  Wardship over youth offender at youth correction facility; legal custody of youth offender

420.040Â Â Â Â  Liability for misconduct of youth offender placed in youth correction facility

420.045Â Â Â Â  Parole; discharge; revocation of parole

420.048Â Â Â Â  Notice required when youth offender transfers to new school district

420.054Â Â Â Â  Authorization for medical and other remedial care and treatment of person in physical custody of youth authority

EMPLOYMENT PROGRAM

420.060Â Â Â Â  Employment agreements; definitions

420.065Â Â Â Â  Youth offenderÂs compensation; disposition of compensation

420.070Â Â Â Â  Youth offender in legal custody of superintendent

420.074Â Â Â Â  Employment status of youth offender

PETTY CASH FUND

420.077Â Â Â Â  Petty cash fund

WORK AND TRAINING CAMPS

420.210Â Â Â Â  Establishing work and training camps for youth offenders

420.215Â Â Â Â  Operation of camps by Director of Oregon Youth Authority

420.220Â Â Â Â  Responsibility for custody of youth offenders assigned to camp

420.225Â Â Â Â  Cooperation with public agencies in work assignments

420.230Â Â Â Â  Contracts with public agencies

420.235Â Â Â Â  Return of rule violator or bad security risk to more secure youth correction facility

COMMITMENT OF YOUTH OFFENDERS TO MENTAL INSTITUTIONS

420.500Â Â Â Â  Restriction on transfer of youth offenders to mental institutions

420.505Â Â Â Â  Application by youth offender in youth correction facility for admission to mental institution; examination of applicant; limitation on involuntary retention at institution

420.525Â Â Â Â  County of youthÂs residence to pay certain expenses of commitment proceedings

PLACEMENT OF YOUTHS IN FOSTER HOMES

420.810Â Â Â Â  Placement of youths in foster homes

420.815Â Â Â Â  Placement agreements with persons or families

420.821Â Â Â Â  Visiting of foster homes by staff members

420.825Â Â Â Â  Return of youth to facility

420.835Â Â Â Â  Prohibition of interference with control of placed child

420.840Â Â Â Â  Cooperation of superintendents with other child welfare agencies

YOUTH CARE CENTERS

420.855Â Â Â Â  Definitions for ORS 420.855 to 420.885

420.860Â Â Â Â  Policy and intent

420.865Â Â Â Â  Commitment to youth care center

420.870Â Â Â Â  Standards for approval of youth care centers

420.875Â Â Â Â  Application for state support of center; required reports

420.880Â Â Â Â  Level of state support

420.885Â Â Â Â  Audit and payment of claims

YOUTH OFFENDER FOSTER HOMES

420.888Â Â Â Â  Definitions for ORS 420.888 to 420.892

420.890Â Â Â Â  Certification; application; hearing

420.892Â Â Â Â  Certification standards; rules

APPREHENSION OF ESCAPED, ABSENT OR PAROLED YOUTH OFFENDERS

420.905Â Â Â Â  Definitions for ORS 420.905 to 420.915

420.910Â Â Â Â  Arrest and detention of escaped, absent or paroled youth offenders

420.915Â Â Â Â  Procedure upon apprehension of escapee, absentee or parole violator

PENALTIES

420.990Â Â Â Â  Penalties

DESCHUTES COUNTY DELINQUENT YOUTH DEMONSTRATION PROJECT

Â Â Â Â Â  Note: Sections 142 to 145, chapter 801, Oregon Laws 1997, provide:

Â Â Â Â Â  Sec. 142. (1) The governing body of Deschutes County may establish a demonstration project that assumes local management responsibility for certain adjudicated delinquent youth to reduce reliance on the stateÂs close custody system. Deschutes County shall include the demonstration project as part of the regional intergovernmental agreement between the Oregon Youth Authority, Deschutes County and the Central and Eastern Oregon Juvenile Justice Consortium as part of the annual diversion plan for the region as authorized in ORS 420.017. The guiding principles of the project are to:

Â Â Â Â Â  (a) Ensure youth and parental accountability, safety of the public and consideration of needs and interests of victims;

Â Â Â Â Â  (b) Emphasize investments with long-term benefits for public safety, community justice and the development of healthy, responsible and educated youths;

Â Â Â Â Â  (c) Establish incentives for the county to manage resources in an effort to reduce the likelihood that local youths will become wards of the state;

Â Â Â Â Â  (d) Maximize community resources and involvement through greater local responsibility for a continuum of preventative and remedial services and supports; and

Â Â Â Â Â  (e) Demonstrate an effective state and local partnership on an issue of statewide importance, that of improving outcomes for youths while reducing the long-term burden on the stateÂs youth and adult corrections systems of the cost of crime.

Â Â Â Â Â  (2) From within the available funding and resources authorized for this project, an independent entity, agreed upon by the parties to the agreement, shall conduct an evaluation of specific results and outcomes as described in the intergovernmental agreement. The independent entity shall conduct the evaluation process in consultation with the Oregon Youth Authority, the Central and Eastern Oregon Juvenile Justice Consortium, the Oregon Juvenile Department DirectorsÂ Association and the Association of Oregon Counties.

Â Â Â Â Â  (3) Deschutes County shall provide interim progress reports to the Emergency Board, to the legislative committees dealing with judicial matters and, upon request, to any other interested legislative committees as part of any request for authorization for additional phases of the project.

Â Â Â Â Â  (4) No later than June 30, 2002, the Oregon Youth Authority, Deschutes County and the Central and Eastern Oregon Juvenile Justice Consortium shall submit a final evaluation of the project to the Legislative Assembly and to any other interested parties.

Â Â Â Â Â  (5) The county, the Central and Eastern Oregon Juvenile Justice Consortium, or the state may discontinue participation in the demonstration project, if any of these parties determines that the risk exceeds the level of resources available. If any of the parties wants to discontinue participation, they must make written notification to the Oregon Youth Authority and to the other parties at least 90 days before terminating their participation. The parties to the agreement shall include in the agreement provisions addressing how to best continue the demonstration project in the event the consortium ceases to be a viable contracting entity.

Â Â Â Â Â  (6) In order to exercise its option under subsection (1) of this section, Deschutes County shall develop an implementation plan for the first phase of the project for review and authorization by the Emergency Board. Deschutes County shall include in the plan a description of the services needed to divert the commitment of youth from youth correction facilities, and how these services are to be administered, if funds are authorized by the Emergency Board for the first phase of the project.

Â Â Â Â Â  (7) The local commission on children and families shall develop the implementation plan referred to in subsection (6) of this section as part of its comprehensive plan for juvenile crime prevention and intervention in collaboration with the local public safety coordinating council. Following review and comment by the Central and Eastern Oregon Juvenile Justice Consortium and the Oregon Juvenile Department DirectorsÂ Association, the plan must be approved by the governing body of the county with a letter of concurrence from the presiding judge of the circuit court. [1997 c.801 Â§142; 2001 c.904 Â§18]

Â Â Â Â Â  Sec. 143. (1) Deschutes County shall include in the project youth who are placed in state close custody and youth who, without the demonstration project, would be placed in state close custody. The county may not include youth convicted under ORS 137.707 or youth placed in the public safety reserve beds as part of the formula described in subsection (2) of this section.

Â Â Â Â Â  (2) The state shall annually determine Deschutes CountyÂs share of state close custody, excluding youth ineligible for the project as described in subsection (1) of this section, through application of a formula established by the Oregon Youth Authority in consultation with the Oregon Juvenile Department DirectorsÂ Association.

Â Â Â Â Â  (3) Deschutes County shall place youth placed in state close custody in the community according to the procedures set forth in ORS 420.019 (1)(c). The trial judge originally placing the youth in state close custody, or the presiding judge, may conduct a review hearing at the request of Deschutes County or the state.

Â Â Â Â Â  (4) Deschutes County shall provide youth targeted for the demonstration project with services similar to but not necessarily the same as those that the youth would have received in state close custody. For each youth eligible for the demonstration project, Deschutes County ensures that the communityÂs need for safety will be met.

Â Â Â Â Â  (5) Prior to removing youth from state close custody into community placements, Deschutes County shall develop individual plans for eligible youth.

Â Â Â Â Â  (6) Deschutes County shall implement this demonstration project by accessing existing or developing new community services. Deschutes County may not access state operated community placements at a higher level than an equitable portion of state resources as determined by the Oregon Youth Authority, and the percentage of Deschutes County youth waived to adult court may not exceed the rate per population base prior to the demonstration project. [1997 c.801 Â§143]

Â Â Â Â Â  Sec. 144. (1) For each eligible youth moved from state close custody into a community placement, the state shall provide Deschutes County with funds equal to the average daily cost of the Oregon Youth AuthorityÂs close custody services. The state shall adjust the amount annually to reflect cost adjustments within the state system of close custody.

Â Â Â Â Â  (2) Beginning July 1, 1999, and annually thereafter, Deschutes County shall inform the Oregon Youth Authority of the number of eligible youth the county intends to serve in community placements for the entire year. The state shall provide the county with demonstration funds for those youth.

Â Â Â Â Â  (3) Deschutes County shall ensure availability of secure placements and services for eligible youth placed in the community prior to reinvesting any funds in other juvenile crime prevention activities. The county shall invest any excess funds in community based programs and services designed to reduce juvenile crime. The county shall document its use of demonstration funds.

Â Â Â Â Â  (4) Beginning July 1, 1999, and annually thereafter, Deschutes County shall inform the Oregon Youth Authority of the number of state close custody beds necessary for eligible project youth. If the actual number of eligible youth placed in state close custody exceeds the projected need, Deschutes County shall pay for state close custody placements at the same daily rate as described in subsection (1) of this section. The Oregon Youth Authority shall receive funds only for the actual number of days these youth are in state close custody.

Â Â Â Â Â  (5) Reconciliation between the amount owed the county or the state shall occur at the close of each fiscal year.

Â Â Â Â Â  (6) The parties to the intergovernmental agreement shall report to the Emergency Board, to the legislative committees dealing with judicial matters and, upon request, to any other interested legislative committees on the status of the project on a quarterly basis until such time as the demonstration project is fully implemented. Following full implementation, the parties shall report annually to the Emergency Board, to the legislative committees dealing with judicial matters and, upon request, to any other interested legislative committees. The county shall provide the following information for inclusion in these reports:

Â Â Â Â Â  (a) Demographic information on all project youth, including their offenses.

Â Â Â Â Â  (b) A description of placements and services provided for all demonstration project youth.

Â Â Â Â Â  (c) Recidivism rates for demonstration project youth.

Â Â Â Â Â  (d) A financial report detailing how demonstration project funds were expended.

Â Â Â Â Â  (e) Outcome data for prevention programs that were funded with demonstration project funds. [1997 c.801 Â§144]

Â Â Â Â Â  Sec. 145. (1) There is appropriated to the Emergency Board, for the biennium beginning July 1, 1997, out of the General Fund, the sum of $835,000. The Emergency Board may allocate any or all of the funds appropriated by this section to the Oregon Youth Authority for this project in the following sequence and manner:

Â Â Â Â Â  (a) The parties to the intergovernmental agreement described in section 142, chapter 801, Oregon Laws 1997, shall appear before the Emergency Board at the first meeting of the board after October 4, 1997. The parties shall submit a copy of the agreement between the parties to the board, and shall request start-up funds for the purpose of preparing for implementation of the demonstration project and establishing community placements and services for the youth to be paroled from state close custody.

Â Â Â Â Â  (b) The parties to the intergovernmental agreement shall appear before the Emergency Board in January 1998 to describe the initial phase of the demonstration project, including those youth to be paroled from close custody into community placements and to request funds associated with those youth.

Â Â Â Â Â  (c) Until such time as the demonstration project is fully implemented, the parties to the intergovernmental agreement shall appear quarterly to report as described in section 144 (6), chapter 801, Oregon Laws 1997, and to request funds for continued implementation of the demonstration project.

Â Â Â Â Â  (d) Contingent upon continued implementation of the regional intergovernmental agreement and approval of the Legislative Assembly, the Oregon Youth Authority shall, during subsequent biennia, continue to include project funds in an intergovernmental agreement with Deschutes County through June 30, 2005. If the evaluation in 2002 indicates that the demonstration project has been successful, the Oregon Youth Authority and Deschutes County may agree to continue the local system for management of close custody resources beyond the demonstration period.

Â Â Â Â Â  (2) If any of the moneys appropriated to the Emergency Board under the provisions of this section are not allocated by the Emergency Board before November 1, 1998, the unallocated moneys on that date become available for any other purpose for which the Emergency Board may lawfully allocate funds. [1997 c.801 Â§145; 2001 c.904 Â§17]

GENERAL PROVISIONS

Â Â Â Â Â  420.005 Definitions. As used in ORS 420.005 to 420.048, 420.060 to 420.235, 420.810 to 420.840 and 420.905 to 420.915, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDesign capacityÂ means the number of youth offenders or other persons a youth correction facility is able to hold based on applicable safety codes and standards.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Youth Authority.

Â Â Â Â Â  (3) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (4) ÂYouth correction facilityÂ means a facility used for the confinement of youth offenders and other persons placed in the legal or physical custody of the youth authority and includes secure regional youth facilities, regional accountability camps, residential academies and satellites, camps and branches of those facilities.

Â Â Â Â Â  (5) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1965 c.616 Â§29; 1969 c.597 Â§128; 1971 c.401 Â§96; 1985 c.229 Â§1; 1995 c.422 Â§88; 1999 c.109 Â§4; 2001 c.295 Â§13; 2003 c.396 Â§139]

Â Â Â Â Â  420.010 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.011 Admissions to youth correction facilities; assignment of persons within custody of Department of Corrections; temporary assignment; return to Department of Corrections custody. (1) Except as provided in subsections (2) and (3) of this section, admissions to the youth correction facilities are limited to youth offenders who are at least 12 but less than 19 years of age, found by the juvenile court to have committed an act that if committed by an adult would constitute aggravated murder, murder, a felony or a Class A misdemeanor and placed in the legal custody of the Oregon Youth Authority. A youth offender admitted to a youth correction facility may not be transferred by administrative process to any penal or correctional institution.

Â Â Â Â Â  (2)(a) In addition to the persons placed in the legal custody of the youth authority under ORS 419C.478 (1) or 419C.481, and with the concurrence of the Director of the Oregon Youth Authority or the directorÂs designee, persons who are committed to the Department of Corrections under ORS 137.124 and meet the requirements of ORS 137.124 (5) or (7) may be temporarily assigned to a youth correction facility as provided by ORS 137.124 (5) or (7). A person assigned on such a temporary basis remains within the legal custody of the Department of Corrections and such reassignment is subject to termination by the Director of the Oregon Youth Authority by referring the person back to the Department of Corrections as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) After a person is transferred to the physical custody of the youth authority under ORS 137.124 (5) or (7), the Director of the Oregon Youth Authority may refer the person back to the Department of Corrections for physical custody and placement if the director, after consulting with the Department of Corrections, determines that the person:

Â Â Â Â Â  (A) Poses a substantial danger to youth authority staff or persons in the custody of the youth authority; or

Â Â Â Â Â  (B) Is not likely, in the foreseeable future, to benefit from the rehabilitation and treatment programs administered by the youth authority and is appropriate for placement in a Department of Corrections institution.

Â Â Â Â Â  (3) Any person under 18 years of age at the time of committing the crime and under 20 years of age at the time of sentencing and commitment who, after waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712, is sentenced to a term of imprisonment in the custody of the Department of Corrections, and any person under 16 years of age who after waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712 is sentenced to a term of imprisonment in the county jail, shall be temporarily assigned to a youth correction facility by the Department of Corrections, or by the sheriff to whose custody the person has been committed, pursuant to ORS 137.124 (6). The director shall designate the appropriate youth correction facility or schools for such assignment. A person assigned to a youth correction facility under ORS 137.124 (6) and this subsection remains within the legal custody of the Department of Corrections or sheriff to whose custody the person was committed. The assignment of such a person to the youth correction facility is subject, when the person is 16 years of age or older, to termination by the director by referring the person back to the Department of Corrections or the sheriff to serve the balance of the personÂs sentence. Assignment to a youth correction facility pursuant to ORS 137.124 (6) and this subsection, if not terminated earlier by the director, shall terminate upon the personÂs attaining the age specified in ORS 420A.010 (5) setting the age limits for which the Oregon Youth Authority may retain legal and physical custody of the person, and the person shall be referred to the Department of Corrections or the sheriff having legal custody of the person to serve the balance of the personÂs sentence.

Â Â Â Â Â  (4) Whenever a person committed to the custody of the Department of Corrections is temporarily assigned to a youth correction facility pursuant to this section, the youth authority may provide programs and treatment for the person, and may adopt rules relating to conditions of confinement at the youth correction facility, as the youth authority determines are appropriate. However, the person remains subject to laws and rules of the State Board of Parole and Post-Prison Supervision relating to parole. [1965 c.616 Â§31; 1969 c.679 Â§5; 1971 c.401 Â§98; 1971 c.458 Â§1; 1975 c.182 Â§1; 1983 c.815 Â§2; 1985 c.631 Â§7; 1987 c.320 Â§159; 1993 c.33 Â§343; 1993 c.546 Â§122; 1995 c.422 Â§Â§89,89a; 1995 c.423 Â§28; 1997 c.433 Â§13; 1999 c.109 Â§1; 2003 c.396 Â§140]

Â Â Â Â Â  420.014 Population limits; controlling admissions; rules. (1) The total population of youth offenders confined in the youth correction facilities may not exceed the design capacity of the facilities designated for close custody purposes by the Director of the Oregon Youth Authority. The total population limit shall include offenders in the youth correction facility who were waived by the juvenile court to be prosecuted as adults or who were prosecuted as adults under ORS 137.707.

Â Â Â Â Â  (2) The director by rule shall determine reasonable standards for care and treatment of youth offenders housed in youth correction facilities. Within the total limit established under subsection (1) of this section, the Director of the Oregon Youth Authority shall establish and impose a maximum allowable population level for each youth correction facility. The maximum allowable population shall not exceed the design capacity for the facility and shall be further limited by the ability of the facility to meet the standard of care and treatment established by rule under this subsection, protect communities, hold youth offenders accountable for their behavior and improve the competency of youth offenders to become responsible and productive members of their communities.

Â Â Â Â Â  (3) The director by rule shall establish criteria upon which the decision to place a youth in a youth correction facility must be based, and which, in turn, shall be based upon behaviors and characteristics of youths otherwise eligible for commitment to a youth correction facility.

Â Â Â Â Â  (4) After conferring with the juvenile court judges, the director shall develop and implement by rule, a method of controlling admissions to the youth correction facilities so as not to exceed maximum levels determined under subsections (1) and (2) of this section. [1985 c.500 Â§4; 1987 c.507 Â§1; 1993 c.762 Â§1; 1995 c.422 Â§90; 2001 c.904 Â§6; 2001 c.905 Â§7]

Â Â Â Â Â  Note: 420.014 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420.015 [1959 c.432 Â§73; 1963 c.256 Â§1; 1965 c.616 Â§35; renumbered 420.031]

Â Â Â Â Â  420.016 [Formerly 420.150 and then 420.050; repealed by 1971 c.698 Â§7]

Â Â Â Â Â  420.017 Diversion plan. (1) The Oregon Youth Authority shall develop annually a plan for diversion of delinquent youth from commitment to the youth correction facilities to alternative community services.

Â Â Â Â Â  (2) In consultation with the local commissions on children and families established under ORS 417.760, the juvenile departments shall develop a plan for services needed to divert the commitment of youth from the youth correction facilities, and how these services are to be administered if funds are provided. Following review and comment by local commissions, the plan must be approved in the form of a resolution by the governing body of the appropriate county and of a letter of concurrence from the presiding judge for the judicial district in which the juvenile court is located.

Â Â Â Â Â  (3) The youth authority shall develop and implement a statewide diversion plan after taking the local juvenile departmentsÂ plans into consideration and after consulting with affected service providers. [1985 c.500 Â§7; 1993 c.676 Â§47; 1993 c.742 Â§88; 1995 c.422 Â§91; 1995 c.781 Â§44]

Â Â Â Â Â  420.019 Implementation of diversion plan. (1)(a) The Oregon Youth Authority may contract with the governing body of a county or two or more counties, if the counties have joined together as a consortium or region, for implementing the statewide diversion plan, which may include juvenile parole and probation services or out-of-home placement.

Â Â Â Â Â  (b) A county or counties that contract with the Oregon Youth Authority under this section shall have access to a continuum of out-of-home placement options including, but not limited to, youth correction facilities, youth care centers, foster care and private placements. Participating counties shall be ensured access to an equitable share of out-of-home placements.

Â Â Â Â Â  (c) A county or counties that contract with the Oregon Youth Authority under this section have the responsibility for parole decisions regarding youths from the county or counties committed to youth correction facilities. In the event that a county or counties are operating over the allocated youth correction facility cap, the youth authority may assume parole authority until the county population is at the cap.

Â Â Â Â Â  (d) The state and county may agree that the governing body of the county or counties may subcontract for services or that the state will provide services or that the county or counties may subcontract for some services and the state provide other services as stipulated in the contract with the youth authority.

Â Â Â Â Â  (e) When services previously provided by the Oregon Youth Authority transfer to a county or counties, terms of the contract must include, but need not be limited to, the actual cost of employee salaries, benefits and other payroll expenses, plus support costs necessary for the transferred positions.

Â Â Â Â Â  (f) The youth authority is responsible for performance auditing of contracts and subcontracts.

Â Â Â Â Â  (g) The youth authority shall contract directly with service providers in those counties where the governing body of the county or counties chooses not to contract with the youth authority.

Â Â Â Â Â  (h) The funds provided to implement the diversion plan or provide for out-of-home placement or parole and probation services shall not be used by a county to supplant moneys otherwise provided to the county juvenile department for services to delinquent youth.

Â Â Â Â Â  (2)(a) Unless otherwise provided in the contract, a county that is contracting with the youth authority under subsection (1) of this section shall supervise state employees providing parole and probation services within the county.

Â Â Â Â Â  (b) Subject to a collective bargaining agreement, supervision under this subsection includes discipline, performance evaluation, training and all other functions previously carried out by state employed supervisors. [1985 c.500 Â§8; 1995 c.422 Â§92; 1997 c.249 Â§134]

Â Â Â Â Â  420.020 [Amended by 1955 c.89 Â§1; 1965 c.616 Â§40; renumbered 420.075]

Â Â Â Â Â  420.021 Expenses borne by county. All traveling and other expenses incurred in placing a person in a youth correction facility in the legal custody of the Oregon Youth Authority and delivering the person into the custody of the youth authority under ORS 419B.337 (1), 419C.478 (1) or 419C.481 shall be borne by the county from which the person was placed in the legal custody of the youth authority. [Formerly 420.160; amended by 1969 c.679 Â§6; 1971 c.401 Â§97; 1993 c.33 Â§344; 1995 c.422 Â§93]

Â Â Â Â Â  420.025 [Formerly 420.170; 1969 c.679 Â§7; repealed by 1971 c.401 Â§120]

Â Â Â Â Â  420.030 [Amended by 1959 c.432 Â§74; 1963 c.256 Â§2; 1965 c.616 Â§41; renumbered 420.080]

Â Â Â Â Â  420.031 Wardship over youth offender at youth correction facility; legal custody of youth offender. (1) The granting of legal custody and guardianship over the youth offender to the Oregon Youth Authority does not terminate the juvenile courtÂs jurisdiction over the youth offender.

Â Â Â Â Â  (2) Upon parole of the youth offender from a youth correction facility, the legal custody of the youth offender is vested in the parents of the youth offender or other person to whom the youth offender is returned, subject to ORS 420.045 (3). [Formerly 420.015; amended by 1969 c.679 Â§8; 1971 c.401 Â§99; 1995 c.422 Â§94; 2003 c.396 Â§141]

Â Â Â Â Â  420.035 [1985 c.500 Â§5; repealed by 1993 c.742 Â§82]

Â Â Â Â Â  420.037 [1985 c.500 Â§6; repealed by 1993 c.742 Â§82]

Â Â Â Â Â  420.040 Liability for misconduct of youth offender placed in youth correction facility. The youth correction facility, the superintendents thereof, the director and personnel of the Oregon Youth Authority are not liable for any damages whatsoever that are sustained by any person on account of the actions or misconduct of a youth offender placed in a youth correction facility. [1963 c.256 Â§10; 1965 c.616 Â§39; 1969 c.597 Â§129; 1971 c.401 Â§100; 1995 c.422 Â§95]

Â Â Â Â Â  420.045 Parole; discharge; revocation of parole. (1) Upon finding that a youth offender placed in a youth correction facility is ready for release therefrom and that the youth offender had best be returned to the parent or guardian of the youth offender or to a suitable and desirable home or facility, the Director of the Oregon Youth Authority may, after advising the committing court, release the youth offender on parole conditioned upon good behavior.

Â Â Â Â Â  (2) At such time as the Director of the Oregon Youth Authority finds that final release is compatible with the safety of the community and the best interests of the youth offender, with the consent of the committing court, the Director of the Oregon Youth Authority may make and issue a final order discharging the youth offender.

Â Â Â Â Â  (3) The Director of the Oregon Youth Authority may revoke a parole if the conditions of the parole have been violated or if the continuation of the youth offender on parole would not be in the best interests of the youth offender or the community. After the revocation of parole, the Director of the Oregon Youth Authority shall immediately advise the committing court thereof. [1965 c.616 Â§37; 1969 c.679 Â§9; 1971 c.401 Â§101; 1995 c.422 Â§96]

Â Â Â Â Â  420.048 Notice required when youth offender transfers to new school district. (1)(a) When a youth offender who is in the legal custody of the Oregon Youth Authority transfers from one school district to a different school district, the person responsible for supervising the youth offender shall notify the superintendent of the school district to which the youth offender has transferred of the youth offenderÂs status as a youth offender. The person shall make the notification no later than 72 hours after the person knows of the transfer.

Â Â Â Â Â  (b) When a school district receives notification under this section, the school district may request the Oregon Youth Authority to provide additional information about the youth offender. The youth authority shall provide additional information, including the offense that brought the youth offender within the jurisdiction of the juvenile court and such other information that is subject to disclosure under ORS 419A.255 (5).

Â Â Â Â Â  (2) In addition to the general notification required by subsection (1)(a) of this section, the youth authority:

Â Â Â Â Â  (a) Shall notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a firearm or delivery of a controlled substance.

Â Â Â Â Â  (b) May notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a violation of ORS 163.355 to 163.445 or 163.465 or any other offense if the youth authority believes the youth offender represents a risk to other students or school staff.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 192.490, the youth authority, a school district or anyone employed or acting on behalf of the youth authority or school district who sends or receives records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.963 Â§3]

Â Â Â Â Â  420.050 [Formerly 420.150; amended by 1965 c.616 Â§32; renumbered 420.016]

Â Â Â Â Â  420.051 [1965 c.616 Â§38; repealed by 1967 c.586 Â§1]

Â Â Â Â Â  420.054 Authorization for medical and other remedial care and treatment of person in physical custody of youth authority. The Oregon Youth Authority may authorize ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for a person under 18 years of age who is placed in the physical custody of the youth authority under ORS 137.124 and, in an emergency in which the safety of the person appears urgently to require it, may authorize surgery or other extraordinary care. [2001 c.195 Â§3]

Â Â Â Â Â  420.055 [1969 c.679 Â§10; 1971 c.401 Â§102; repealed by 1995 c.422 Â§139]

EMPLOYMENT PROGRAM

Â Â Â Â Â  420.060 Employment agreements; definitions. (1) Upon finding that the education and training of a youth offender placed in a youth correction facility will be furthered if the youth offender is permitted to work at gainful employment on a temporary basis, the superintendent may enter into an agreement with any suitable person or business establishment for the temporary employment of the youth offender.

Â Â Â Â Â  (2) For the purposes of ORS 420.060 to 420.074, Âyouth correction facilityÂ includes youth care centers as defined in ORS 420.855 and approved by the Oregon Youth Authority pursuant to ORS 420.865, and ÂsuperintendentÂ includes the person in charge of any such youth care center. [1969 c.410 Â§1; 1971 c.401 Â§103; 1995 c.422 Â§97]

Â Â Â Â Â  420.065 Youth offenderÂs compensation; disposition of compensation. (1) Such agreements shall provide for compensation to be paid for the youth offenderÂs work at the prevailing wages for such work in the community where the youth offender is employed or at a wage rate approved by the superintendent.

Â Â Â Â Â  (2) All sums earned by a youth offender placed in a youth correction facility, other than amounts involuntarily withheld by the employer of the youth offender, shall be paid directly to the superintendent or to the youth offender if so directed by the superintendent. Except as otherwise provided in ORS 419C.203, all moneys received by the superintendent under this section shall be placed in a trust account to be used solely for the benefit of the youth offender. [1969 c.410 Â§2; 1995 c.422 Â§98; 1997 c.724 Â§2]

Â Â Â Â Â  420.070 Youth offender in legal custody of superintendent. While temporarily employed under ORS 420.060 to 420.074, a youth offender placed in a youth correction facility shall remain in the legal custody of the superintendent. The superintendent shall continue to exercise appropriate supervision over the youth offender during the period of the temporary employment of the youth offender. [1969 c.410 Â§3; 1995 c.422 Â§99]

Â Â Â Â Â  420.074 Employment status of youth offender. While temporarily employed under the provisions of ORS 420.060 to 420.074, youth offenders placed in a youth correction facility are entitled to the protection and benefits of ORS chapters 652, 654 and 656 to the same extent as other employees of their employer under 21, except that:

Â Â Â Â Â  (1) Payment of wages by an employer of a youth offender directly to the superintendent as provided by ORS 420.065 (2) shall not be deemed in violation of ORS chapter 652; and

Â Â Â Â Â  (2) Compensation paid under ORS chapter 656 that is not expended on medical services shall be treated in the same manner as the youth offenderÂs earnings under ORS 420.065, so long as the youth offender remains in the legal custody of the youth correction facility. [1969 c.410 Â§4; 1995 c.79 Â§217; 1995 c.422 Â§100]

Â Â Â Â Â  420.075 [Formerly 420.020; repealed by 1969 c.597 Â§281]

PETTY CASH FUND

Â Â Â Â Â  420.077 Petty cash fund. (1) The institution petty cash fund shall be used by the Oregon Youth Authority to meet immediate spending needs such as clothing, transportation, supplies, and other incidentals for clients at the youth correction facilities.

Â Â Â Â Â  (2) The Director of the Oregon Youth Authority shall designate custodians for subaccounts of the institution petty cash fund at each of the youth correction facilities. To establish the subaccounts, the youth authority may prepare vouchers in favor of the persons designated as custodians. Warrants shall be drawn for the amounts of the vouchers.

Â Â Â Â Â  (3) Subject to rule established by the Oregon Department of Administrative Services:

Â Â Â Â Â  (a) The designated custodians may make disbursements as authorized by subsection (1) of this section.

Â Â Â Â Â  (b) With the approval of the State Treasurer and notwithstanding ORS 293.265, the designated custodians may hold institution petty cash funds in cash or may deposit them to the account of the Oregon Youth Authority, in any bank or banks in the state authorized as a depository of state funds, or in the State Treasury, or may hold part in cash and deposit the remainder.

Â Â Â Â Â  (4) The designated custodians shall at least monthly submit to the director verified reimbursement vouchers properly supported by evidences of disbursements from the subaccounts of the petty cash fund. Upon allowance of the reimbursement vouchers, the Oregon Department of Administrative Services shall issue a warrant on the State Treasurer in favor of the designated custodians, payable out of Oregon Youth Authority trust fund subaccounts equal to the amounts expended. [1985 c.490 Â§4; 1987 c.158 Â§73; 1989 c.51 Â§2; 1995 c.422 Â§101]

Â Â Â Â Â  Note: 420.077 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420.080 [Formerly 420.030; amended by 1969 c.314 Â§35; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  420.110 [Repealed by 1965 c.616 Â§101]

WORK AND TRAINING CAMPS

Â Â Â Â Â  420.120 [Amended by 1965 c.616 Â§42; 1971 c.401 Â§104; 1971 c.722 Â§1; 1995 c.422 Â§102; 1997 c.433 Â§14; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  420.130 [Repealed by 1959 c.432 Â§59]

Â Â Â Â Â  420.140 [Amended by 1959 c.432 Â§75; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.150 [Amended by 1963 c.256 Â§3; renumbered 420.050 and then 420.016]

Â Â Â Â Â  420.160 [Amended by 1963 c.432 Â§76; 1965 c.616 Â§33; renumbered 420.021]

Â Â Â Â Â  420.170 [Amended by 1965 c.616 Â§34; renumbered 420.025]

Â Â Â Â Â  420.180 [Repealed by 1957 c.210 Â§1; (420.181 enacted in lieu of 420.180)]

Â Â Â Â Â  420.181 [1957 c.210 Â§2 (enacted in lieu of 420.180); 1963 c.256 Â§4; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.190 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.200 [Amended by 1953 c.111 Â§3; repealed by 1959 c.507 Â§1]

Â Â Â Â Â  420.210 Establishing work and training camps for youth offenders. The Director of the Oregon Youth Authority, in cooperation with any public agency, may establish at any place in this state one or more work and training camps for any youth offenders committed to the custody of the Oregon Youth Authority who are determined by the director to be qualified and amenable as security risks for work and training in such camps. [1953 c.154 Â§1; 1963 c.256 Â§5; 1969 c.597 Â§130; 1971 c.401 Â§105; 1995 c.422 Â§103; 2001 c.295 Â§1]

Â Â Â Â Â  420.215 Operation of camps by Director of Oregon Youth Authority. Any camp established pursuant to ORS 420.210 shall be maintained and operated under the supervision of the Director of the Oregon Youth Authority and shall be governed, as far as applicable, by the rules and regulations concerning discipline, care and education of the youth authority. [1953 c.154 Â§2; 1995 c.422 Â§104; 2001 c.295 Â§2]

Â Â Â Â Â  420.220 Responsibility for custody of youth offenders assigned to camp. The Director of the Oregon Youth Authority is responsible for the care and custody of all youth offenders assigned to a camp established under ORS 420.210. [1953 c.154 Â§3; 1995 c.422 Â§105; 2001 c.295 Â§3]

Â Â Â Â Â  420.225 Cooperation with public agencies in work assignments. The Director of the Oregon Youth Authority and the persons employed by the director or designated to have direct control of the youth offenders at camp shall cooperate to the fullest extent with any public agency assisting in the camp program in making assignments and in supervising any work or training of youth offenders who are physically able to perform manual labor. [1953 c.154 Â§4; 1963 c.256 Â§6; 1995 c.422 Â§106; 2001 c.295 Â§4]

Â Â Â Â Â  420.230 Contracts with public agencies. The Director of the Oregon Youth Authority may enter into contracts with any public agency cooperating or willing to cooperate in the camp program to carry into effect the purposes of ORS 420.210 to 420.235, providing among other things for the type of work to be performed by youth offenders at any camp, for rate of payment and other matters relating to the maintenance and training of the youth offenders while at a camp. [1953 c.154 Â§5; 1963 c.256 Â§7; 1969 c.597 Â§131; 1971 c.401 Â§106; 1995 c.422 Â§107; 2001 c.295 Â§5]

Â Â Â Â Â  420.235 Return of rule violator or bad security risk to more secure youth correction facility. Any youth offender who violates the rules and regulations relating to discipline of a camp or who appears to the Director of the Oregon Youth Authority to be a bad security risk may be returned to a more secure youth correction facility on order of the director. [1953 c.154 Â§6; 1995 c.422 Â§108; 2001 c.295 Â§6]

Â Â Â Â Â  420.310 [Repealed by 1959 c.432 Â§77 (420.331 enacted in lieu of 420.310 and 420.330)]

Â Â Â Â Â  420.320 [Amended by 1965 c.616 Â§43; 1971 c.722 Â§2; 1995 c.422 Â§109; 1997 c.433 Â§15; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  420.330 [Repealed by 1959 c.432 Â§77 (420.331 enacted in lieu of 420.310 and 420.330)]

Â Â Â Â Â  420.331 [1959 c.432 Â§78 (enacted in lieu of 420.310 and 420.330); repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.340 [Amended by 1957 c.210 Â§3; repealed by 1959 c.432 Â§59]

Â Â Â Â Â  420.350 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.360 [Repealed by 1959 c.191 Â§1]

Â Â Â Â Â  420.370 [Repealed by 1957 c.210 Â§4 (420.371 enacted in lieu of 420.370)]

Â Â Â Â Â  420.371 [1957 c.210 Â§5 (enacted in lieu of 420.370); 1963 c.256 Â§8; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.380 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.390 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.400 [Repealed by 1987 c.158 Â§74]

Â Â Â Â Â  420.405 [1993 c.766 Â§1; 1995 c.422 Â§110a; 1995 c.649 Â§8; 1995 c.798 Â§5; renumbered 326.700 in 1995]

COMMITMENT OF YOUTH OFFENDERS TO MENTAL INSTITUTIONS

Â Â Â Â Â  420.500 Restriction on transfer of youth offenders to mental institutions. No youth offender in a youth correction facility may be transferred to an institution for the mentally ill or mentally deficient for a period of more than 14 days unless the youth offender has been committed to an institution for the mentally ill or mentally deficient in the manner specified in ORS 420.505 and 420.525. [1975 c.662 Â§3; 1995 c.422 Â§111]

Â Â Â Â Â  420.505 Application by youth offender in youth correction facility for admission to mental institution; examination of applicant; limitation on involuntary retention at institution. (1) A youth offender at a youth correction facility may apply for admission to an institution for the mentally ill. The application may be made on behalf of the youth offender by the parents or legal guardian of the youth offender. However, the superintendent shall not be required to cause the examination of a youth offender who applies under this section more often than once in six months.

Â Â Â Â Â  (2) Within five working days after receipt of the application, the superintendent of the youth correction facility shall cause the youth offender to be examined by one or more qualified persons at the school and shall request the examination of the youth offender by one or more qualified persons employed or designated by the Department of Human Services. The examination conducted or authorized by the department shall take place within five working days after receipt of the request from the superintendent. The examiners shall prepare separate reports and shall submit such reports to the superintendent. A copy of the reports shall be given to the applicant.

Â Â Â Â Â  (3) If the superintendent finds that there is a probable cause to believe that the youth offender is mentally ill and that it would be in the best interests of the youth offender to be admitted to an institution under the jurisdiction of the department, the superintendent shall notify the department and shall order the youth offender transferred pursuant to ORS 179.475.

Â Â Â Â Â  (4) No youth offender at a youth correction facility voluntarily admitted to any state institution for the mentally ill under ORS 179.475 shall be detained therein more than 72 hours after the youth offender is of the age specified in ORS 420A.010 (5) setting the age limits for which the Oregon Youth Authority may retain legal and physical custody of the youth offender and has given notice in writing of the desire of the youth offender to be released. If the youth offender is under the age specified in ORS 420A.010 (5) setting the age limits for which the Oregon Youth Authority may retain legal and physical custody of the youth offender, the youth offender may be returned to the youth correction facility after notice in writing has been given by the parent or legal guardian of the youth offender, that such parent or guardian desires that the youth offender be discharged from the state institution for the mentally ill. [1975 c.662 Â§4; 1977 c.601 Â§7; 1995 c.422 Â§112; 1997 c.433 Â§16]

Â Â Â Â Â  420.510 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.515 [1975 c.662 Â§5; repealed by 1977 c.601 Â§8]

Â Â Â Â Â  420.520 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.525 County of youthÂs residence to pay certain expenses of commitment proceedings. The costs of the hearings held under ORS 179.473, 419B.328, 419B.331, 419B.334, 419B.337, 419B.343, 419B.346, 419B.349, 419C.446, 419C.450, 419C.478, 419C.481, 419C.486, 419C.489, 419C.492, 419C.498 and 420.500 to 420.525 and the fees for physicians and other qualified persons appointed under ORS 179.473, 419B.328, 419B.331, 419B.334, 419B.337, 419B.343, 419B.346, 419B.349, 419C.446, 419C.450, 419C.478, 419C.481, 419C.486, 419C.489, 419C.492, 419C.498 and 420.500 to 420.525 shall be charged to the county of the youthÂs residence prior to the initial commitment of the youth to a youth correction facility or to the county of the inmateÂs residence prior to the initial commitment of the inmate to a penal or correctional institution. Attorney fees may also be charged to that county if the youth or inmate has no separate estate or if the parents of the youth refuse or are unable to provide an attorney. [1975 c.662 Â§6; 1993 c.33 Â§345; 1995 c.422 Â§113]

Â Â Â Â Â  420.530 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.540 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.550 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.560 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.570 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.580 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.590 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.600 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.610 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.620 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.630 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.640 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.710 [Repealed by 1957 c.160 Â§6]

Â Â Â Â Â  420.720 [Repealed by 1957 c.160 Â§6]

Â Â Â Â Â  420.730 [Repealed by 1957 c.160 Â§6]

PLACEMENT OF YOUTHS IN FOSTER HOMES

Â Â Â Â Â  420.810 Placement of youths in foster homes. All children in the legal custody of the Department of Human Services, who in the judgment of the Director of Human Services or the authorized representative of the director have made sufficient progress in rehabilitation and reform, may be placed with any person or family of good standing and character for care and education under an agreement pursuant to ORS 420.815. [1953 c.153 Â§1; 1965 c.616 Â§44; 1971 c.84 Â§1]

Â Â Â Â Â  420.815 Placement agreements with persons or families. (1) The Director of Human Services or the authorized representative of the director may enter into agreements with persons or families found suitable for the placement of children in the legal custody of the Department of Human Services.

Â Â Â Â Â  (2) The agreement shall provide for the custody, care, education, maintenance and earnings of the child placed for a time fixed in the agreement but not to exceed the time when the child reaches the age of 21 years.

Â Â Â Â Â  (3) The agreement shall be signed by the person assuming the foster care and by the director or the authorized representative of the director.

Â Â Â Â Â  (4) If the agreement provides for payments to the person assuming the foster care, the department shall make these payments. [1953 c.153 Â§2; 1957 c.77 Â§1; 1959 c.311 Â§1; 1965 c.616 Â§45; 1971 c.84 Â§2]

Â Â Â Â Â  420.820 [1953 c.153 Â§3; repealed by 1971 c.84 Â§3 (420.821 enacted in lieu of 420.820)]

Â Â Â Â Â  420.821 Visiting of foster homes by staff members. The Director of Human Services or the authorized representative of the director shall designate members of the staff of the director as visiting agents. As required by the director or the authorized representative of the director, these visiting agents shall:

Â Â Â Â Â  (1) Visit the foster homes and children placed therein;

Â Â Â Â Â  (2) Ascertain whether the children are properly placed; and

Â Â Â Â Â  (3) Make reports to the director or the designated representative of the director concerning the investigations and visits. [1971 c.84 Â§4 (420.821 enacted in lieu of 420.820)]

Â Â Â Â Â  420.825 Return of youth to facility. Any child placed pursuant to ORS 420.810 to 420.840 may on order of the Director of Human Services or the authorized representative of the director be returned to a youth correction facility or replaced, if in the opinion of the director or the authorized representative of the director the child would benefit by removal from the foster home. [1953 c.153 Â§4; 1971 c.84 Â§5]

Â Â Â Â Â  420.830 [1953 c.153 Â§5; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  420.835 Prohibition of interference with control of placed child. No parent or other person not a party to the placement agreement shall interfere with or assume any control over the placed child. [1953 c.153 Â§6]

Â Â Â Â Â  420.840 Cooperation of superintendents with other child welfare agencies. The Director of Human Services or the authorized representative of the director in carrying out the provisions of ORS 420.810 to 420.840 may cooperate with and consult any private or public agency concerned with child welfare. [1953 c.153 Â§8; 1971 c.84 Â§6]

YOUTH CARE CENTERS

Â Â Â Â Â  420.855 Definitions for ORS 420.855 to 420.885. As used in ORS 418.020, 418.025 and 420.855 to 420.885, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂJuvenile courtÂ means the court exercising jurisdiction under ORS chapters 419B and 419C in the county.

Â Â Â Â Â  (2) ÂYouthÂ means a youth as defined in ORS 419A.004 who is at least 12 years of age and has been found to be within the jurisdiction of the juvenile court under ORS 419C.005.

Â Â Â Â Â  (3) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (4) ÂYouth care centerÂ or ÂcenterÂ means a facility established and operated by a public or private agency or a combination thereof, primarily to provide care and rehabilitation services for youths committed to the custody of the youth care center by the juvenile court or placed by the youth authority. ÂYouth care centerÂ or ÂcenterÂ does not include detention facilities established under ORS 419A.050 to 419A.057 except that when a county operates a combined facility to provide both care and rehabilitation services under ORS 420.855 to 420.885, and detention facilities, the combined facility may be considered a Âyouth care centerÂ to the extent that it is used to provide the care and rehabilitation services for youths not in detention. [1967 c.444 Â§1; 1969 c.597 Â§139; 1971 c.401 Â§62; 1971 c.698 Â§4; 1985 c.500 Â§10; 1993 c.33 Â§346; 1995 c.422 Â§114]

Â Â Â Â Â  420.860 Policy and intent. It is declared to be the policy and intent of the Legislative Assembly that the State of Oregon shall encourage, aid and financially assist its county governments and public and private agencies in the establishment and development of youth care centers for youths found to be in need of care and rehabilitation pursuant to ORS 419C.446, 419C.450, 419C.478, 419C.481, 419C.486, 419C.489, 419C.492 and 419C.498. [1967 c.444 Â§10; 1993 c.33 Â§347; 1995 c.422 Â§115]

Â Â Â Â Â  420.865 Commitment to youth care center. (1) The Oregon Youth Authority may place a youth who has been placed in its legal custody pursuant to ORS 419C.478 or 419C.481 in a youth care center if the center complies with the provisions of ORS 420.855 to 420.885 and has been approved by the youth authority.

Â Â Â Â Â  (2) Placement of a youth by the youth authority in a youth care center does not terminate the juvenile courtÂs wardship over the youth or the custody of the youth authority. The center may retain such youths in full- or part-time residential care or, with the consent of the youth authority, may place them on a full- or part-time basis in foster homes. [1967 c.444 Â§Â§2,4; 1971 c.401 Â§63; 1971 c.698 Â§5; 1993 c.33 Â§348; 1995 c.422 Â§116]

Â Â Â Â Â  420.870 Standards for approval of youth care centers. Approval of the youth care center by the Oregon Youth Authority, required by ORS 420.865, shall be based on reasonable and satisfactory assurance that:

Â Â Â Â Â  (1) Adequate physical facilities exist which comply with applicable rules of the Department of Human Services and the State Fire Marshal.

Â Â Â Â Â  (2) There is employment of capable and trained or experienced personnel.

Â Â Â Â Â  (3) The youth care programs include educational, vocational, recreational and counseling opportunities that will be in the best interests of the youth.

Â Â Â Â Â  (4) A county must demonstrate that an adequate probation system for youths exists in the county in order to be eligible for state support for a youth care center. [1967 c.444 Â§3; 1971 c.401 Â§64; 1989 c.41 Â§1; 1995 c.422 Â§117]

Â Â Â Â Â  420.875 Application for state support of center; required reports. (1) An approved youth care center is eligible for state support from funds appropriated to the Oregon Youth Authority for that purpose to meet its operating expenses. Public or private agencies operating a youth care center shall make application for state support to the youth authority. The application shall contain such information as may be required by the youth authority.

Â Â Â Â Â  (2) Upon receiving the application, the youth authority shall cause an investigation of the affairs and methods of the youth care center and, if it finds that the center meets the requirements of ORS 420.870, shall grant its application for state support.

Â Â Â Â Â  (3) At such times as the youth authority may require, all youth care centers receiving state support under the provisions of ORS 420.855 to 420.885, shall file with the youth authority a financial and statistical report, and a report on the content and conduct of the youth care center, in such form as may be prescribed by the youth authority. If any youth care center fails to file the prescribed reports within 30 calendar days after requested by the youth authority, no further state support shall be paid until it has complied with the provisions of this subsection. [1967 c.444 Â§5; 1969 c.196 Â§1; 1971 c.401 Â§65; 1995 c.422 Â§118]

Â Â Â Â Â  420.880 Level of state support. Subject to the availability of funds, each youth care center that has received approval from the Oregon Youth Authority and continues to meet the requirements of ORS 420.855 to 420.885 and the rules of the youth authority is eligible to receive state support in an amount to be negotiated between the youth care center and the youth authority. [1967 c.444 Â§6; 1969 c.196 Â§2; 1971 c.401 Â§66; 1971 c.698 Â§6; 1974 c.57 Â§1; 1977 c.279 Â§1; 1985 c.500 Â§11; 1995 c.422 Â§119; 2001 c.295 Â§7]

Â Â Â Â Â  420.885 Audit and payment of claims. (1) The youth care center shall present to the Oregon Youth Authority an itemized statement showing the names of the youths being cared for during the period for which the statement is submitted and the amount which the center claims for the period. The youth authority shall investigate the claim and approve only that portion which is in accordance with the provisions of ORS 420.855 to 420.885 and the rules of the youth authority.

Â Â Â Â Â  (2) When certified by the youth authority, claim for state reimbursements shall be presented to the Oregon Department of Administrative Services and paid in the same manner as the claims against the state are paid.

Â Â Â Â Â  (3) If the center is operated jointly by more than one public or private agency, each agency participating in the operation shall be entitled to a pro rata share of the amount due, to be determined by the contribution of each to the operating cost of the center. [1967 c.444 Â§7; 1969 c.196 Â§3; 1971 c.401 Â§67; 1995 c.422 Â§120]

YOUTH OFFENDER FOSTER HOMES

Â Â Â Â Â  420.888 Definitions for ORS 420.888 to 420.892. As used in ORS 420.888 to 420.892:

Â Â Â Â Â  (1) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (2) ÂYouth offenderÂ means a person at least 12 years of age and under 18 years of age who has been found to be within the jurisdiction of the juvenile court under ORS 419C.005.

Â Â Â Â Â  (3) ÂYouth offender foster homeÂ means any home maintained by a person who has under the care of the person in the home a youth offender for the purpose of providing the youth offender with supervision, food and lodging. The youth offender must be under 18 years of age, unrelated to the person by blood or marriage and unattended by the youth offenderÂs parent or guardian. ÂYouth offender foster homeÂ may include, but need not be limited to, a foster home under the direct supervision of a private child-caring agency or institution providing services by contract with the Oregon Youth Authority. ÂYouth offender foster homeÂ does not mean:

Â Â Â Â Â  (a) A boarding school that is essentially and primarily engaged in educational work; or

Â Â Â Â Â  (b) A home in which a child is provided with room and board by a school board.

Â Â Â Â Â  (4) ÂCertificate of approvalÂ means:

Â Â Â Â Â  (a) A provisional certificate issued for 90 days; or

Â Â Â Â Â  (b) A regular certificate that is effective for one year. [1995 c.422 Â§131m; 1997 c.727 Â§12]

Â Â Â Â Â  Note: 420.888 to 420.892 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 420 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420.890 Certification; application; hearing. (1) A person may not operate a youth offender foster home without a certificate of approval issued by the Oregon Youth Authority.

Â Â Â Â Â  (2) A person may apply for a certificate of approval to operate a youth offender foster home by submitting an application to the youth authority on a form furnished by the youth authority.

Â Â Â Â Â  (3)(a) Upon receipt of an application under subsection (2) of this section, the youth authority shall cause an investigation to be made of the applicant and the applicantÂs home. The youth authority, in accordance with rules adopted under ORS 420.892, shall determine whether to issue a certificate of approval to the applicant and, if a certificate of approval is to be issued, whether to issue a provisional certificate or a regular certificate. The certificate must be in the form prescribed by the youth authority and must state the period of time for which it is issued, the name of the foster parent, the address of the premises to which the certificate applies and the maximum number of youth offenders to be maintained in the youth offender foster home at any one time. The certificate applies only to the premises designated in the certificate and a change of residence automatically terminates the certificate.

Â Â Â Â Â  (b) After notice and opportunity for hearing as provided in ORS 183.310 to 183.482, the youth authority may deny an application for a certificate of approval under paragraph (a) of this subsection. A person whose application for a certificate of approval has been denied may appeal the decision to the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases.

Â Â Â Â Â  (4)(a) After notice and opportunity for hearing as provided in ORS 183.310 to 183.482, the youth authority may revoke, deny an application to renew or attach conditions to a certificate of approval issued under subsection (3)(a) of this section for a violation of any provision of this section or ORS 420.892 or of the rules adopted under ORS 420.892.

Â Â Â Â Â  (b) A person whose certificate of approval is revoked, not renewed or is made subject to conditions by a decision of the youth authority under paragraph (a) of this subsection may appeal the decision to the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases. [1995 c.422 Â§131n]

Â Â Â Â Â  Note: See note under 420.888.

Â Â Â Â Â  420.892 Certification standards; rules. (1) The Oregon Youth Authority shall adopt the rules it deems necessary or advisable to carry out the intent and purposes of this section and ORS 420.890.

Â Â Â Â Â  (2) The youth authority shall adopt rules establishing standards for certification of youth offender foster homes. The youth authority shall include in the rules requirements that a foster parent receive training designed to assist the foster parent in understanding juvenile delinquency and managing the behavior that results from juvenile delinquency.

Â Â Â Â Â  (3) The youth authority or its representative shall visit every certified youth offender foster home from time to time as often as appears necessary to determine whether:

Â Â Â Â Â  (a) The youth offender foster home consistently maintains the standards established by the youth authority; and

Â Â Â Â Â  (b) Proper care is being provided to youth offenders at the youth offender foster home.

Â Â Â Â Â  (4) A person operating a youth offender foster home may not, as a disciplinary measure against a youth offender in the youth offender foster home, deny a parent or guardian of the youth offender the right to visit the youth offender. [1995 c.422 Â§131o]

Â Â Â Â Â  Note: See note under 420.888.

APPREHENSION OF ESCAPED, ABSENT OR PAROLED YOUTH OFFENDERS

Â Â Â Â Â  420.905 Definitions for ORS 420.905 to 420.915. As used in ORS 420.905 to 420.915, Âpeace officerÂ means any sheriff, constable, marshal, or the deputy of any such officer, any member of the state police or any member of the police force of any city. [1957 c.129 Â§5]

Â Â Â Â Â  420.910 Arrest and detention of escaped, absent or paroled youth offenders. (1)(a) When a youth offender placed in a youth correction facility has escaped or is absent without authorization from the youth correction facility or from the custody of any person in whose charge the youth offender lawfully has been placed, the superintendent of the youth correction facility concerned, or the superintendentÂs authorized representative, may order the arrest and detention of the youth offender.

Â Â Â Â Â  (b) When a youth offender on parole from a youth correction facility is absent from the custody of a person in whose charge the youth offender lawfully has been placed, or has failed to abide by rules of parole supervision or to respond successfully to prior sanctions imposed by the Oregon Youth Authority pursuant to administrative rule, the superintendent of the youth correction facility from which the youth offender is on parole, or the superintendentÂs authorized representative, may order the arrest and detention of the youth offender.

Â Â Â Â Â  (c) The superintendent or authorized representative may issue an order under this subsection based on a reasonable belief that grounds exist for issuing the order. Where reasonable, the superintendent or representative shall investigate to ascertain whether such grounds exist.

Â Â Â Â Â  (2) Any order issued by the superintendent of a youth correction facility, or the superintendentÂs representative, as authorized by subsection (1) of this section constitutes full authority for the arrest and detention of the escapee, absentee or parole violator, and all laws applicable to warrants of arrest shall apply to such orders.

Â Â Â Â Â  (3) In lieu of the procedure in subsection (1) of this section, the juvenile court of the county from which the youth offender or parolee was committed may direct issuance of a warrant of arrest against the youth offender or parolee when notified by the superintendent or authorized representative of the superintendent of the youth correction facility concerned that any youth offender placed in a youth correction facility has escaped or is absent without authorization from the institution to which committed, from parole supervision or from the custody of any person in whose charge the youth offender lawfully has been placed. [1957 c.129 Â§1; 1957 c.481 Â§1; 1963 c.256 Â§9; 1965 c.616 Â§46; 1985 c.229 Â§2; 1987 c.892 Â§3; 1995 c.422 Â§121]

Â Â Â Â Â  420.915 Procedure upon apprehension of escapee, absentee or parole violator. (1) Upon issuance of an order or warrant of arrest, any peace officer may apprehend and deliver to a juvenile detention facility as described in ORS 419A.050 and 419A.052 the escapee, absentee or parole violator described in ORS 420.910 who is under 18 years of age. If the escapee, absentee or parole violator is 18 years of age or older, any peace officer may deliver such person to an adult detention facility.

Â Â Â Â Â  (2) A youth correction facility escapee or absentee described in ORS 420.910 may be held in a juvenile detention facility as described in ORS 419A.050 and 419A.052 or an adult detention facility as provided in subsection (1) of this section for up to 36 hours.

Â Â Â Â Â  (3) The parole violator described in ORS 420.910 may be held in a juvenile detention facility as described in ORS 419A.050 and 419A.052 or an adult detention facility as provided in subsection (1) of this section no more than 72 hours, excluding Saturdays, Sundays and judicial holidays, except pursuant to such provisions as the Oregon Youth Authority may adopt by rule to govern the use of detention for parolees and review of revocation of parole.

Â Â Â Â Â  (4) The director or authorized representative of the juvenile department in whose juvenile detention facility the escapee or absentee from a youth correction facility is held, or the administrator of the adult detention facility in which the escapee or absentee is held, shall immediately inform the institution to which such escapee or absentee was committed and shall surrender the escapee or absentee to any person authorized by the superintendent or authorized representative of such institution to receive the escapee or absentee.

Â Â Â Â Â  (5) The director or authorized representative of the juvenile department in whose juvenile detention facility the parole violator is held, or the administrator of the adult detention facility in which the violator is held, shall immediately inform the paroling authority.

Â Â Â Â Â  (6) Except as provided in subsection (3) of this section, the provisions of ORS 419B.175, 419B.183, 419B.185, 419C.109, 419C.136, 419C.139, 419C.145, 419C.150, 419C.153, 419C.170 and 419C.173 do not apply to the detention of an escapee, absentee or parole violator under this section. [1957 c.129 Â§Â§2,4; 1985 c.229 Â§3; 1985 c.618 Â§4c; 1987 c.892 Â§4; 1989 c.1033 Â§5; 1993 c.33 Â§349; 1995 c.422 Â§122]

Â Â Â Â Â  420.920 [1957 c.129 Â§3; repealed by 1965 c.616 Â§101]

PENALTIES

Â Â Â Â Â  420.990 Penalties. Violation of ORS 420.835 is a misdemeanor. [1953 c.153 Â§7]

_______________



Chapter 420a

Chapter 420A Â Oregon Youth Authority; Youth Correction Facilities

2005 EDITION

OREGON YOUTH AUTHORITY; YOUTH CORRECTIONS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

420A.005Â  Definitions

OREGON YOUTH AUTHORITY

420A.010Â  Creation and duties

420A.012Â  Recidivism; definition; reporting system; duties of Oregon Youth Authority and juvenile departments

420A.014Â  Enumeration of duties not exclusive

420A.015Â  Director; appointment

420A.017Â  Senate confirmation of director

420A.020Â  Subordinate officers and employees; appointment

420A.021Â  Authority of Oregon Youth Authority to require fingerprints

420A.023Â  Authority of director to authorize youth correction officers to exercise power of peace officer

420A.025Â  Rulemaking authority; general

420A.030Â  Oregon Youth Authority Account

420A.032Â  Revolving fund

420A.035Â  Authorization to deposit money belonging to youth offenders in trust account

420A.040Â  Provision of juvenile corrections programs to tribal youth offender; agreements

YOUTH CORRECTION FACILITIES

420A.100Â  Authority to establish and operate

420A.105Â  Rulemaking authority

420A.108Â  Policy regarding rules and dispositions for violations of rules; review of dispositions

420A.111Â  Levels of custody; transfer between levels; significance

420A.115Â  Parole of youth offenders

420A.120Â  Suspension of parole or conditional release; rules

420A.122Â  Notice of release or discharge of youth offender

420A.125Â  Youth offenders; intake assessments; reformation plan; placement

420A.135Â  Secure regional youth facilities

420A.145Â  Regional youth accountability camps

420A.147Â  Placement in regional youth accountability camps

420A.155Â  Regional residential academies

SECOND LOOK

420A.200Â  Duration of custody of Oregon Youth Authority

420A.203Â  Eligibility for second look; report to sentencing court; hearing; disposition

420A.206Â  Conditional release; release plan; conditions; effect of violation of release plan; revocation

MISCELLANEOUS PROVISIONS

420A.220Â  Damage to property of employee of Oregon Youth Authority; claims; payment

420A.223Â  Juvenile Justice Information System; establishment; rules

GENERAL PROVISIONS

Â Â Â Â Â  420A.005 Definitions. As used in ORS 420A.005 to 420A.155, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCognitive restructuringÂ means any rehabilitation process that redirects the thinking of an offender into more socially acceptable directions and that is generally accepted by rehabilitation professionals.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Youth Authority.

Â Â Â Â Â  (3) ÂReformation planÂ means a written plan prepared by the Oregon Youth Authority that is tailored to the youth offenderÂs unique requirements as identified by the initial assessment. ÂReformation planÂ includes, but is not limited to, a plan for medical, educational, vocational, social and psychological services and training as well as other rehabilitative services designed to reduce future criminal and antisocial conduct and to provide the youth offender with clear expectations about what programs must be successfully completed by the youth offender.

Â Â Â Â Â  (4) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (5) ÂYouth correction facilityÂ has the meaning given that term in ORS 420.005.

Â Â Â Â Â  (6) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1995 c.422 Â§1b; 1997 c.433 Â§6]

OREGON YOUTH AUTHORITY

Â Â Â Â Â  420A.010 Creation and duties. (1) The Oregon Youth Authority is established. The youth authority shall:

Â Â Â Â Â  (a) Supervise the management and administration of youth correction facilities, state parole and probation services, community out-of-home placement for youth offenders committed to its legal custody and other functions related to state programs for youth corrections;

Â Â Â Â Â  (b) Provide capital improvements and capital construction necessary for the implementation of all youth correction facilities;

Â Â Â Â Â  (c) Carry out dispositions of youth offenders committed to its legal custody;

Â Â Â Â Â  (d) Exercise custody and supervision over those youth offenders committed to the youth authority by order of the juvenile court and persons placed in the physical custody of the youth authority under ORS 137.124 or other statute until the time that a lawful release authority authorizes release or terminates the commitment or placement;

Â Â Â Â Â  (e) Provide adequate food, clothing, health and medical care, sanitation and security for confined youth offenders and others in youth authority custody;

Â Â Â Â Â  (f) Provide youth offenders and others in youth authority custody with opportunities for self-improvement and work; and

Â Â Â Â Â  (g) Conduct investigations and prepare reports for release authorities.

Â Â Â Â Â  (2) To meet the individual circumstances of each person committed to its custody, the youth authority shall:

Â Â Â Â Â  (a) Develop a flexible fee-for-service provider system that can respond quickly to each personÂs identified and changing circumstances; and

Â Â Â Â Â  (b) Develop a process for joint state and county review of contracts entered into under subsection (6)(b) of this section and paragraph (a) of this subsection based on:

Â Â Â Â Â  (A) Measurable outcomes, which must include in dominant part the reduction of future criminal or antisocial conduct and which also must include:

Â Â Â Â Â  (i) Academic progress;

Â Â Â Â Â  (ii) Social adjustments;

Â Â Â Â Â  (iii) Behavioral improvements;

Â Â Â Â Â  (iv) Rearrests; and

Â Â Â Â Â  (v) Other measurements as determined by the youth authority;

Â Â Â Â Â  (B) Performance measurements including:

Â Â Â Â Â  (i) Fiscal accountability;

Â Â Â Â Â  (ii) Compliance with state and federal regulations;

Â Â Â Â Â  (iii) Record keeping, including data collection and management; and

Â Â Â Â Â  (iv) Reporting; and

Â Â Â Â Â  (C) Provision of services identified under the reformation plan.

Â Â Â Â Â  (3) In order to measure performance as required in subsection (2) of this section, the youth authority shall require parties to the contracts to compile, manage and exchange data to the extent of available information systems resources to facilitate the measurement of outcomes including, but not limited to, reduction in future criminal or antisocial conduct.

Â Â Â Â Â  (4) The youth authority may administer a program of state assistance to counties for the construction and operation of local youth detention facilities or to purchase detention services.

Â Â Â Â Â  (5) The youth authority shall accept and exercise legal or physical custody of youth offenders and others 12 years of age and over and under 25 years of age who are committed to, or placed with, the youth authority pursuant to:

Â Â Â Â Â  (a) A juvenile court adjudication and disposition under ORS chapter 419C; or

Â Â Â Â Â  (b) ORS 137.124.

Â Â Â Â Â  (6)(a) The youth authority shall cooperate with and assist county governments and juvenile departments in carrying out the principles and purposes of the juvenile justice system as provided in ORS 419C.001.

Â Â Â Â Â  (b) The youth authority is authorized to contract with counties, groups of counties or private providers to administer juvenile corrections programs and services as provided in ORS 420.017, 420.019, 420A.145 and 420A.155 (1) to (4).

Â Â Â Â Â  (c) The youth authority may provide consultation services related to the juvenile justice system to local or statewide public or private agencies, groups and individuals or may initiate such consultation services. Consultation services include, but are not limited to, conducting studies and surveys, sponsoring or participating in educational programs and providing advice and assistance. Nothing in ORS 419C.001 and 420A.005 to 420A.155 is intended to diminish the stateÂs efforts to plan, evaluate and deliver effective human services programs to youth offenders, either in a youth correction facility or on probation or parole. Therefore, the Oregon Youth Authority and the Department of Human Services shall jointly develop and implement needed social and rehabilitative services.

Â Â Â Â Â  (7) The youth authority is the recipient of all federal funds paid or to be paid to the state to enable the state to provide youth correction programs and services assigned to the Department of Human Services prior to January 1, 1996.

Â Â Â Â Â  (8) The youth authority shall report its progress in implementing the provisions of chapter 422, Oregon Laws 1995, to the Legislative Assembly at each regular session.

Â Â Â Â Â  (9) The equal access provisions of ORS 417.270 apply to the youth authorityÂs development and administration of youth correction facilities, programs and services, including the development and implementation of the statewide diversion plan described in ORS 420.017.

Â Â Â Â Â  (10) The youth authority shall:

Â Â Â Â Â  (a) Be cognizant of and sensitive to the issue of overrepresentation of minority youth offenders in youth correction facilities;

Â Â Â Â Â  (b) Endeavor to develop and operate, and require its subcontractors to develop and operate, culturally appropriate programs for youth offenders; and

Â Â Â Â Â  (c) Keep data reflecting the ethnicity and gender of all youth offenders committed to its care.

Â Â Â Â Â  (11) The youth authority is a designated agency as defined in ORS 181.010. [1995 c.422 Â§2; 1997 c.433 Â§7; 2003 c.396 Â§142]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 422, Oregon Laws 1995,Â for the words Âthis ActÂ in section 2, chapter 422, Oregon Laws 1995, compiled as 420A.010. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  420A.012 Recidivism; definition; reporting system; duties of Oregon Youth Authority and juvenile departments. (1) The Oregon Youth Authority, in consultation with the Oregon Juvenile Department DirectorsÂ Association, shall adopt one or more definitions of recidivism and establish a recidivism reporting system applicable to youth offenders. The definition must be designed to address outcomes including, but not limited to, community safety and rehabilitation.

Â Â Â Â Â  (2) The juvenile department of a county annually shall submit to the Oregon Youth Authority, in the form established under subsection (1) of this section, statistical data relating to the recidivism of delinquent youths experienced by the county during the previous year.

Â Â Â Â Â  (3) The Oregon Youth Authority shall publish an annual comprehensive report that includes the data provided by the counties under subsection (2) of this section and similar data that measures the recidivism of youths supervised by the youth authority who are on probation or parole.

Â Â Â Â Â  (4) The Oregon Youth Authority shall cooperate and, to the extent of available information systems resources, shall share data with the Department of Corrections to enable the department to track youth offenders who later enter the adult corrections system and to assess the effect of juvenile corrections on future criminal conduct that occurs during and after supervision by the Oregon Youth Authority and county juvenile departments. The Department of Corrections shall manage data under this subsection in a manner consistent with the confidentiality of juvenile court records and the effectiveness of orders of expunction. [1995 c.422 Â§Â§128,129; 1997 c.433 Â§8; 2001 c.904 Â§7; 2001 c.905 Â§8]

Â Â Â Â Â  Note: 420A.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420A.014 Enumeration of duties not exclusive. The enumeration of duties, functions and powers in ORS 420A.010 is not intended to be exclusive nor limit the duties, functions and powers imposed on or vested in the Oregon Youth Authority by other statutes. [1995 c.422 Â§3]

Â Â Â Â Â  420A.015 Director; appointment. (1) The Oregon Youth Authority is under the supervision and control of a director, who is responsible for the performance of the duties, functions and powers of the youth authority.

Â Â Â Â Â  (2) The Governor shall appoint the director, who holds office at the pleasure of the Governor.

Â Â Â Â Â  (3) The director shall receive a salary as provided by law or, if not so provided, as prescribed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties.

Â Â Â Â Â  (4) For purposes of administration, subject to the approval of the Governor, the Director of the Oregon Youth Authority may organize and reorganize the youth authority as the director considers necessary to conduct properly the work of the youth authority.

Â Â Â Â Â  (5) The director may divide the functions of the youth authority into administrative divisions. Each division is under the supervision of a person appointed by the director, subject to the approval of the Governor, to serve at the pleasure of the director and not to be subject to the State Personnel Relations Law. Each person must be well qualified by technical training and experience in the functions to be performed by the person. [1995 c.422 Â§5]

Â Â Â Â Â  420A.017 Senate confirmation of director. The appointment of the Director of the Oregon Youth Authority is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. [1995 c.422 Â§6]

Â Â Â Â Â  420A.020 Subordinate officers and employees; appointment. (1) The Director of the Oregon Youth Authority may appoint, subject to the approval of the Governor, a deputy director to serve at the pleasure of the director, with authority to act for the director in the absence of the director but subject to the control of the director at all times. The designation of the deputy director must be by written order, filed with the Secretary of State.

Â Â Â Â Â  (2) Subject to any applicable provisions of the State Personnel Relations Law, the director shall appoint all subordinate officers and employees of the youth authority, prescribe their duties and fix their compensation. [1995 c.422 Â§7]

Â Â Â Â Â  420A.021 Authority of Oregon Youth Authority to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Youth Authority may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the youth authority; or

Â Â Â Â Â  (2) Provides services or seeks to provide services to the youth authority as a contractor, vendor or volunteer. [2005 c.730 Â§61]

Â Â Â Â Â  Note: 420A.021 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420A.023 Authority of director to authorize youth correction officers to exercise power of peace officer. (1) The Director of the Oregon Youth Authority may authorize an individual youth correction officer or group of youth correction officers to exercise the powers and authority of a peace officer in the supervision and custody of youth offenders and persons in the physical custody of the youth authority under ORS 137.124 or other applicable law.

Â Â Â Â Â  (2) The authority of a youth correction officer acting as a peace officer under subsection (1) of this section includes but is not limited to:

Â Â Â Â Â  (a) Preventing an escape from the grounds of a youth correction facility by a person in the custody of the youth authority; and

Â Â Â Â Â  (b) Going beyond the grounds of a youth correction facility to:

Â Â Â Â Â  (A) Pursue a person in the custody of the youth authority who is in the act of escaping from a youth correction facility;

Â Â Â Â Â  (B) Search for a person in the custody of the youth authority who is in the act of escaping from a youth correction facility; and

Â Â Â Â Â  (C) Recapture a person in the custody of the youth authority who is in the act of escaping from a youth correction facility.

Â Â Â Â Â  (3) A youth correction officer acting as a peace officer under subsection (1) of this section retains the authority until the law enforcement agency that has general jurisdiction over the area in which the escape or attempted escape took place assumes responsibility for recapturing the person.

Â Â Â Â Â  (4) The Oregon Youth Authority shall inform the appropriate law enforcement agency of the escape or attempted escape of a person in youth authority custody as soon as is reasonably practicable. [1995 c.422 Â§9]

Â Â Â Â Â  420A.025 Rulemaking authority; general. In accordance with applicable provisions of ORS chapter 183, the Director of the Oregon Youth Authority may adopt rules necessary for the administration of the laws that the Oregon Youth Authority is charged with administering. [1995 c.422 Â§8]

Â Â Â Â Â  420A.030 Oregon Youth Authority Account. (1) The Oregon Youth Authority Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all fees, assessments and other moneys received by the Oregon Youth Authority shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously and shall be used by the youth authority for purposes authorized by law.

Â Â Â Â Â  (2) The youth authority shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The Oregon Youth Authority is authorized to accept gifts, grants and donations from any source to carry out the duties imposed upon the youth authority. [1995 c.422 Â§Â§10,11]

Â Â Â Â Â  420A.032 Revolving fund. (1) Upon written request of the Oregon Youth Authority, the Oregon Department of Administrative Services shall establish a revolving fund by drawing warrants on amounts appropriated to the Oregon Youth Authority for operating expenses. The revolving fund shall be deposited with the State Treasurer, to be held in a special account against which the Oregon Youth Authority may draw checks.

Â Â Â Â Â  (2) The revolving fund established under subsection (1) of this section may be used by the Oregon Youth Authority to pay expenses of youth authority operations when it is appropriate to make immediate payments for goods and services, including advance payments of travel expenses or emergency payroll draws.

Â Â Â Â Â  (3) The revolving fund shall be reimbursed by funds drawn as authorized by law and charged against the appropriate fund or account. [1995 c.422 Â§12]

Â Â Â Â Â  420A.035 Authorization to deposit money belonging to youth offenders in trust account. The Oregon Youth Authority may deposit money belonging to youth offenders in a trust account in the State Treasury separate and distinct from the General Fund. Interest earned by the account, if any, shall accrue to the benefit of the account. [1995 c.422 Â§12a]

Â Â Â Â Â  420A.040 Provision of juvenile corrections programs to tribal youth offender; agreements. An agency that provides juvenile corrections programs may enter into an agreement with a tribe for the purposes of placing a tribal youth offender into a state youth correction facility or program. The tribe shall pay the agency reasonable expenses associated with the incarceration and treatment of the youth offender. As used in this section, ÂtribeÂ means a tribe located in Oregon that is recognized by the United States Secretary of the Interior. [1995 c.422 Â§131L]

Â Â Â Â Â  Note: 420A.040 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

YOUTH CORRECTION FACILITIES

Â Â Â Â Â  420A.100 Authority to establish and operate. (1) The Oregon Youth Authority may establish and operate youth correction facilities. If the youth authority establishes youth correction facilities, the youth authority shall site the facilities in accordance with applicable state and local laws.

Â Â Â Â Â  (2) Youth correction facilities must be used for the confinement of youth offenders and others placed in the custody of the youth authority and for the development of those persons into productive members of society. [1995 c.422 Â§13]

Â Â Â Â Â  420A.105 Rulemaking authority. The Director of the Oregon Youth Authority may adopt rules necessary to carry out the provisions of ORS 420A.105 to 420A.155. The rules must include but need not be limited to:

Â Â Â Â Â  (1) Procedures by which youth offenders may apply for transfers from one level of custody to another; and

Â Â Â Â Â  (2) Rules applicable to parole of youth offenders. [1995 c.422 Â§15]

Â Â Â Â Â  420A.108 Policy regarding rules and dispositions for violations of rules; review of dispositions. (1) It is the policy of the State of Oregon that:

Â Â Â Â Â  (a) Rules regulating the conduct of youth offenders be based on the following principles and goals:

Â Â Â Â Â  (A) Concrete expectations and goals for the conduct of youth offenders;

Â Â Â Â Â  (B) Safety of youth correction facility staff, the public, visitors and youth offenders;

Â Â Â Â Â  (C) Maintenance of order within youth correction facilities;

Â Â Â Â Â  (D) Maintenance of a structured environment within youth correction facilities; and

Â Â Â Â Â  (E) Maintenance of an atmosphere necessary for effective education, training, treatment and reform within youth correction facilities.

Â Â Â Â Â  (b) Dispositions and sanctions for violations of rules regulating the conduct of youth offenders must be structured to reflect the severity and frequency of the violations and must be consistently and promptly imposed.

Â Â Â Â Â  (2) The Director of the Oregon Youth Authority, upon request, shall review any disposition that results in the transfer of a youth offender to a different youth correction facility no later than 72 hours after the transfer. [1995 c.422 Â§19]

Â Â Â Â Â  420A.111 Levels of custody; transfer between levels; significance. (1) The Director of the Oregon Youth Authority may authorize the transfer of a youth offender from one level of custody to another.

Â Â Â Â Â  (2) Before a transfer under subsection (1) of this section may take place, the Director of the Oregon Youth Authority shall review the record of the youth offender and enter an order granting or denying the transfer.

Â Â Â Â Â  (3) The youth offender subject to a transfer order, or an order denying transfer, may request a hearing. The request must be in writing and submitted no later than 10 days after receipt of the order.

Â Â Â Â Â  (4) In a hearing that would result in the transfer of a youth offender to a less restrictive setting, the youth offender has the burden of demonstrating that the transfer is warranted and consistent with ORS 419C.001.

Â Â Â Â Â  (5) Different levels of custody in youth correction facilities reflect the differences between the level of security and direct supervision of the facilities. [1995 c.422 Â§Â§14,18]

Â Â Â Â Â  420A.115 Parole of youth offenders. (1) The Director of the Oregon Youth Authority may authorize any youth offender to go on parole, subject to conditions of supervision and custody established by the Director of the Oregon Youth Authority and subject to being taken into custody and detained under written order of the Director of the Oregon Youth Authority or as provided in ORS 420A.120.

Â Â Â Â Â  (2) The Director of the Oregon Youth Authority shall determine whether violations of conditions of parole have occurred. [1995 c.422 Â§16]

Â Â Â Â Â  420A.120 Suspension of parole or conditional release; rules. (1) The Oregon Youth Authority, upon being informed and having reasonable grounds to believe that a youth offender under the youth authorityÂs supervision or control has violated the conditions of parole or other conditional release from custody, may suspend the youth offenderÂs parole or conditional release and order that the youth offender be taken into custody and detained. The written order of the youth authority is sufficient warrant for any law enforcement officer to take custody of the youth offender.

Â Â Â Â Â  (2) The youth authority shall adopt rules establishing standards and procedures for revocation of parole and conditional release. The rules must be consistent with the requirements of due process and other applicable law.

Â Â Â Â Â  (3) If the juvenile court has committed a youth offender to the legal custody of the youth authority and has placed the youth offender on probation, and the youth authority has probable cause to believe that the youth offender has violated a condition of probation, the juvenile court, upon request of the youth authority, may order that the youth offender be taken into custody as provided in ORS chapter 419C. [1995 c.422 Â§17; 1997 c.727 Â§10]

Â Â Â Â Â  420A.122 Notice of release or discharge of youth offender. (1) Prior to a youth offenderÂs release or discharge from a youth correction facility, the Oregon Youth Authority shall notify the following of the release or discharge:

Â Â Â Â Â  (a) Law enforcement agencies in the community in which the youth offender is going to reside; and

Â Â Â Â Â  (b) The school district in which the youth offender is going to reside.

Â Â Â Â Â  (2) The youth authority shall include in the notification:

Â Â Â Â Â  (a) The youth offenderÂs name and date of release or discharge;

Â Â Â Â Â  (b) The type of placement to which the youth offender is released;

Â Â Â Â Â  (c) Whether school attendance is a condition of release; and

Â Â Â Â Â  (d) If the youth offender is a sex offender, as defined in ORS 181.594, all other conditions of release.

Â Â Â Â Â  (3) The youth authority, a law enforcement agency or anyone employed by or acting on behalf of the youth authority or law enforcement agency who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section.

Â Â Â Â Â  (4) No later than seven days after a youth offenderÂs release or discharge from a youth correction facility, the Department of Education or its contractor shall provide the youth offenderÂs education records to the school district in which the youth offender enrolls. [1999 c.620 Â§4; 2001 c.884 Â§7]

Â Â Â Â Â  Note: 420A.122 was added to and made a part of 420A.005 to 420A.155 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420A.125 Youth offenders; intake assessments; reformation plan; placement. (1) The Oregon Youth Authority shall conduct, or cause to be conducted, intake assessments when youth offenders and other persons are initially placed in a youth correction facility.

Â Â Â Â Â  (2) At the time of the intake assessment, the youth authority shall provide the person with a copy of the rules of conduct for youth offenders and other persons in custody in youth correction facilities. The youth authority shall also provide a youth offender with information concerning the process for transferring from one level of custody to another.

Â Â Â Â Â  (3) An intake assessment shall include the following for each person:

Â Â Â Â Â  (a) A physical health evaluation;

Â Â Â Â Â  (b) If appropriate, a psychiatric evaluation;

Â Â Â Â Â  (c) A psychological evaluation if a psychological evaluation of the person has not been done in the six months prior to the personÂs commitment to the youth correction facility;

Â Â Â Â Â  (d) A drug and alcohol abuse evaluation;

Â Â Â Â Â  (e) If appropriate, a sex offender evaluation; and

Â Â Â Â Â  (f) If appropriate, a vocational evaluation.

Â Â Â Â Â  (4) For a youth offender, the intake assessment must also include an educational evaluation to be provided by the Department of Education. The educational evaluation must include evaluations for special education as required by the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq.

Â Â Â Â Â  (5) Following assessment of a youth offender, the Director of the Oregon Youth Authority shall prepare, or cause to be prepared, a reformation plan for the youth offender and make the initial placement of the youth offender based upon the plan. The director shall base the placement on:

Â Â Â Â Â  (a) The evaluations required by subsections (3) and (4) of this section;

Â Â Â Â Â  (b) The severity of the conduct engaged in by the youth offender;

Â Â Â Â Â  (c) The juvenile record of the youth offender; and

Â Â Â Â Â  (d) The conduct of the youth offender during assessment. [1995 c.422 Â§20; 1999 c.369 Â§1]

Â Â Â Â Â  420A.135 Secure regional youth facilities. (1) The Oregon Youth Authority may establish up to five secure regional youth facilities.

Â Â Â Â Â  (2) A secure regional youth facility shall:

Â Â Â Â Â  (a) Provide secure incarceration;

Â Â Â Â Â  (b) Provide education and job and life skills training including, but not limited to, anger management and self-control; and

Â Â Â Â Â  (c) Include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357.

Â Â Â Â Â  (3) The Director of the Oregon Youth Authority is solely responsible for determining which persons committed to, or placed in the custody of, the youth authority are eligible to participate in, and are accepted for placement in, a secure regional youth facility. The juvenile court may recommend to the Oregon Youth Authority that a youth offender be placed in a secure regional youth facility, but the recommendation is not binding on the youth authority. [1995 c.422 Â§Â§21,22; 2005 c.271 Â§4]

Â Â Â Â Â  420A.145 Regional youth accountability camps. (1) The Oregon Youth Authority may establish up to eight regional youth accountability camps.

Â Â Â Â Â  (2) A regional youth accountability camp shall:

Â Â Â Â Â  (a) Be based on a military basic training model that includes discipline, physical work, physical exercise and military drill;

Â Â Â Â Â  (b) Provide for cognitive restructuring in conformance with generally accepted rehabilitative standards; and

Â Â Â Â Â  (c) Include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357.

Â Â Â Â Â  (3) The youth authority may contract with all of the governing bodies of the counties in a region to administer cooperatively a regional youth accountability camp subject to the provisions of ORS 420.011, 420.014, 420A.108 and 420A.111 (5).

Â Â Â Â Â  (4) The youth authority may contract with any private agency to administer a regional youth accountability camp subject to the provisions of ORS 420A.108 and 420A.111 (5). [1995 c.422 Â§23; 2005 c.271 Â§5]

Â Â Â Â Â  420A.147 Placement in regional youth accountability camps. (1) The Director of the Oregon Youth Authority is solely responsible for determining which persons committed to, or placed in the custody of, the youth authority are eligible to participate in, and are accepted for, a regional youth accountability camp. The juvenile court may recommend to the Oregon Youth Authority that a youth offender be placed in a regional youth accountability camp, but the recommendation is not binding on the youth authority.

Â Â Â Â Â  (2) In determining whether to place a person in a regional youth accountability camp, the Director of the Oregon Youth Authority must find that the person is physically and mentally able to withstand the rigors of the program or that the program can be modified to accommodate a personÂs physical or mental limitations. If the Director of the Oregon Youth Authority determines that a personÂs acceptance into a regional youth accountability camp is consistent with the safety of the community, the welfare of the person, the objectives of the regional youth accountability camp and the rules of the youth authority, the Director of the Oregon Youth Authority may place the person into the program. [1995 c.422 Â§24]

Â Â Â Â Â  420A.155 Regional residential academies. (1) The Oregon Youth Authority may establish up to four regional residential academies.

Â Â Â Â Â  (2) A regional residential academy shall:

Â Â Â Â Â  (a) Provide a secure, closed residential campus;

Â Â Â Â Â  (b) Provide year-round education, job and life skills training, vocational training and apprenticeship programs; and

Â Â Â Â Â  (c) Include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357.

Â Â Â Â Â  (3) The youth authority may contract with all of the governing bodies of the counties in a region to administer cooperatively a regional residential academy subject to the provisions of ORS 420.011, 420.014, 420A.108 and 420A.111 (5).

Â Â Â Â Â  (4) The youth authority may contract with any private agency to administer a regional residential academy subject to the provisions of ORS 420A.108 and 420A.111 (5).

Â Â Â Â Â  (5) The Director of the Oregon Youth Authority is solely responsible for determining which persons committed to, or placed in the physical custody of, the youth authority are eligible to participate in, and are accepted for, a regional residential academy. The juvenile court may recommend to the Oregon Youth Authority that a youth offender be placed in a regional residential academy, but the recommendation is not binding on the youth authority. [1995 c.422 Â§Â§25,26; 2005 c.271 Â§6]

SECOND LOOK

Â Â Â Â Â  420A.200 Duration of custody of Oregon Youth Authority. (1) A person may not continue in the legal or physical custody of the Oregon Youth Authority after the person attains 25 years of age.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 137.124 and 420.011, when a person in the physical custody of the Oregon Youth Authority under ORS 137.124 attains 24 years and 11 months of age and if the person will not complete the term of imprisonment imposed before the person attains 25 years of age, the Oregon Youth Authority shall transfer the person to the physical custody of the Department of Corrections. [1995 c.422 Â§52]

Â Â Â Â Â  420A.203 Eligibility for second look; report to sentencing court; hearing; disposition. (1)(a) This section and ORS 420A.206 apply only to persons who were under 18 years of age at the time of the commission of the offense for which the persons were sentenced to a term of imprisonment, who committed the offense on or after June 30, 1995, and who were:

Â Â Â Â Â  (A) Sentenced to a term of imprisonment of at least 24 months following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370; or

Â Â Â Â Â  (B) Sentenced to a term of imprisonment of at least 24 months under ORS 137.707 (5)(b)(A) or (7)(b).

Â Â Â Â Â  (b) When a person described in paragraph (a) of this subsection has served one-half of the sentence imposed, the sentencing court shall determine what further commitment or disposition is appropriate as provided in this section. As used in this subsection and subsection (2) of this section, Âsentence imposedÂ means the total period of mandatory incarceration imposed for all convictions resulting from a single prosecution or criminal proceeding not including any reduction in the sentence under ORS 421.121 or any other statute.

Â Â Â Â Â  (2)(a) No more than 120 days and not less than 60 days before the date on which a person has served one-half of the sentence imposed, the Oregon Youth Authority or the Department of Corrections, whichever has physical custody of the person, shall file in the sentencing court a notice and request that the court set a time and place for the hearing required under this section. The youth authority or department shall serve the person with a copy of the notice and request for hearing on or before the date of filing.

Â Â Â Â Â  (b) Upon receiving the notice and request for a hearing under paragraph (a) of this subsection, the sentencing court shall schedule a hearing for a date not more than 30 days after the date on which the person will have served one-half of the sentence imposed or such later date as is agreed upon by the parties.

Â Â Â Â Â  (c) The court shall notify the following of the time and place of the hearing:

Â Â Â Â Â  (A) The person and the personÂs parents;

Â Â Â Â Â  (B) The records supervisor of the correctional institution in which the person is incarcerated; and

Â Â Â Â Â  (C) The district attorney who prosecuted the case.

Â Â Â Â Â  (d) The court shall make reasonable efforts to notify the following of the time and place of the hearing:

Â Â Â Â Â  (A) The victim and the victimÂs parents or legal guardian; and

Â Â Â Â Â  (B) Any other person who has filed a written request with the court to be notified of any hearing concerning the transfer, discharge or release of the person.

Â Â Â Â Â  (3) In a hearing under this section:

Â Â Â Â Â  (a) The person and the state are parties to the proceeding.

Â Â Â Â Â  (b) The person has the right to appear with counsel. If the person requests that the court appoint counsel and the court determines that the person is financially eligible for appointed counsel at state expense, the court shall order that counsel be appointed.

Â Â Â Â Â  (c) The district attorney represents the state.

Â Â Â Â Â  (d) The court shall determine admissibility of evidence as if the hearing were a sentencing proceeding.

Â Â Â Â Â  (e) The court may consider, when relevant, written reports of the Oregon Youth Authority, the Department of Corrections and qualified experts, in addition to the testimony of witnesses. Within a reasonable time before the hearing, as determined by the court, the person must be given the opportunity to examine all reports and other documents concerning the person that the state, the Oregon Youth Authority or the Department of Corrections intends to submit for consideration by the court at the hearing.

Â Â Â Â Â  (f) Except as otherwise provided by law or by order of the court based on good cause, the person must be given access to the records maintained in the personÂs case by the Oregon Youth Authority and the Department of Corrections.

Â Â Â Â Â  (g) The person may examine all of the witnesses called by the state, may subpoena and call witnesses to testify on the personÂs behalf and may present evidence and argument. The court may permit witnesses to appear by telephone or other two-way electronic communication device.

Â Â Â Â Â  (h) The hearing must be recorded.

Â Â Â Â Â  (i) The hearing and the record of the hearing are open to the public.

Â Â Â Â Â  (j) The question to be decided is which of the dispositions provided in subsection (4) of this section should be ordered in the case.

Â Â Â Â Â  (k) The person has the burden of proving by clear and convincing evidence that the person has been rehabilitated and reformed, and if conditionally released, the person would not be a threat to the safety of the victim, the victimÂs family or the community and that the person would comply with the release conditions.

Â Â Â Â Â  (4)(a) At the conclusion of the hearing and after considering and making findings regarding each of the factors in paragraph (b) of this subsection, the court shall order one of the following dispositions:

Â Â Â Â Â  (A) Order that the person serve the entire remainder of the sentence of imprisonment imposed, taking into account any reduction in the sentence under ORS 421.121 or any other statute, with the personÂs physical custody determined under ORS 137.124, 420.011 and 420A.200.

Â Â Â Â Â  (B) Order that the person be conditionally released under ORS 420A.206 at such time as the court may order, if the court finds that the person:

Â Â Â Â Â  (i) Has been rehabilitated and reformed;

Â Â Â Â Â  (ii) Is not a threat to the safety of the victim, the victimÂs family or the community; and

Â Â Â Â Â  (iii) Will comply with the conditions of release.

Â Â Â Â Â  (b) In making the determination under this section, the court shall consider:

Â Â Â Â Â  (A) The experiences and character of the person before and after commitment to the Oregon Youth Authority or the Department of Corrections;

Â Â Â Â Â  (B) The personÂs juvenile and criminal records;

Â Â Â Â Â  (C) The personÂs mental, emotional and physical health;

Â Â Â Â Â  (D) The gravity of the loss, damage or injury caused or attempted, during or as part of the criminal act for which the person was convicted and sentenced;

Â Â Â Â Â  (E) The manner in which the person committed the criminal act for which the person was convicted and sentenced;

Â Â Â Â Â  (F) The personÂs efforts, participation and progress in rehabilitation programs since the personÂs conviction;

Â Â Â Â Â  (G) The results of any mental health or substance abuse treatment;

Â Â Â Â Â  (H) Whether the person demonstrates accountability and responsibility for past and future conduct;

Â Â Â Â Â  (I) Whether the person has made and will continue to make restitution to the victim and the community;

Â Â Â Â Â  (J) Whether the person will comply with and benefit from all conditions that will be imposed if the person is conditionally released;

Â Â Â Â Â  (K) The safety of the victim, the victimÂs family and the community;

Â Â Â Â Â  (L) The recommendations of the district attorney, the Oregon Youth Authority and the Department of Corrections; and

Â Â Â Â Â  (M) Any other relevant factors or circumstances raised by the state, the Oregon Youth Authority, the Department of Corrections or the person.

Â Â Â Â Â  (5) The court shall provide copies of its disposition order under subsection (4) of this section to the parties, to the records supervisor of the correctional institution in which the person is incarcerated and to the manager of the institution-based records office of the Department of Corrections.

Â Â Â Â Â  (6) The person or the state may appeal an order entered under this section. On appeal, the appellate courtÂs review is limited to claims that:

Â Â Â Â Â  (a) The disposition is not authorized under this section;

Â Â Â Â Â  (b) The court failed to comply with the requirements of this section in imposing the disposition; or

Â Â Â Â Â  (c) The findings of the court are not supported by substantial evidence in the record. [1995 c.422 Â§53; 1997 c.727 Â§15; 2001 c.962 Â§99]

Â Â Â Â Â  420A.206 Conditional release; release plan; conditions; effect of violation of release plan; revocation. (1)(a) If, after the hearing required by ORS 420A.203, the court determines that conditional release is the appropriate disposition, the court shall direct the Department of Corrections to prepare a proposed release plan. The Department of Corrections shall submit the release plan no later than 45 days after completion of the hearing. The Department of Corrections shall incorporate any conditions recommended by the court and shall consider any recommendations made by the Oregon Youth Authority. The release plan submitted to the court must include:

Â Â Â Â Â  (A) A description of support services and program opportunities available to the person;

Â Â Â Â Â  (B) The recommended conditions of the release and supervision;

Â Â Â Â Â  (C) The level of supervision required;

Â Â Â Â Â  (D) Conditions or requirements that provide for the safety of the victim, the victimÂs family and the community;

Â Â Â Â Â  (E) For persons whose sentences include a requirement to make restitution or to pay compensatory fines or attorney fees and who have not yet made full payment, a payment schedule;

Â Â Â Â Â  (F) Any conditions reasonably necessary to further the reform and rehabilitation of the person and to ensure compliance with the other conditions imposed; and

Â Â Â Â Â  (G) Any special conditions necessary because of the personÂs individual circumstances.

Â Â Â Â Â  (b) If the court does not approve the proposed release plan, the court shall return the plan to the Department of Corrections with recommended modifications and additions. The Department of Corrections shall submit a revised plan to the court no later than 15 days after receipt of the courtÂs recommended modifications and additions.

Â Â Â Â Â  (c) If the court does not approve the revised plan, the court shall make any changes that the court deems appropriate and prepare the final release plan. The final release plan must require, in addition to any other conditions, that the person:

Â Â Â Â Â  (A) Comply with the conditions of post-release supervision;

Â Â Â Â Â  (B) Be under the supervision of the Department of Corrections and its representatives and follow the direction and counsel of the Department of Corrections and its representatives;

Â Â Â Â Â  (C) Answer all reasonable inquiries of the court or the supervisory authority of the Department of Corrections;

Â Â Â Â Â  (D) Report to the supervision officer as directed by the court or the supervisory authority of the Department of Corrections;

Â Â Â Â Â  (E) Not own, possess or be in control of any dangerous weapon or deadly weapon, as those terms are defined in ORS 161.015, or any dangerous animal;

Â Â Â Â Â  (F) Respect and obey all municipal, county, state and federal laws;

Â Â Â Â Â  (G) Participate in a victim impact treatment program; and

Â Â Â Â Â  (H) Pay any restitution, compensatory fine or attorney fees ordered and regularly perform any community service ordered.

Â Â Â Â Â  (2) When the court has approved a final release plan, the court shall enter an order conditionally releasing the person. The order of conditional release shall:

Â Â Â Â Â  (a) State the conditions of release;

Â Â Â Â Â  (b) Require the person to comply fully with all of the conditions of release;

Â Â Â Â Â  (c) Confirm that the person has been given a copy of the conditions of release;

Â Â Â Â Â  (d) Continue the personÂs commitment to the legal custody of the Department of Corrections;

Â Â Â Â Â  (e) Provide that the Department of Corrections or its designee shall supervise the person;

Â Â Â Â Â  (f) Provide that the period of supervision is the entire remainder of the sentence of imprisonment imposed, taking into account any reduction in the sentence under ORS 421.121 or any other statute, unless the conditional release is revoked or suspended; and

Â Â Â Â Â  (g) Require that the Department of Corrections or its designee submit a report to the court no later than 90 days after the person is conditionally released and at least every 180 days thereafter informing the court of the personÂs circumstances and progress on conditional release.

Â Â Â Â Â  (3)(a) A person conditionally released under this section remains within the jurisdiction of the sentencing court for the period of the conditional release.

Â Â Â Â Â  (b) At any time after the entry of an order of conditional release, the court, on its own motion or on motion of the Department of Corrections, may amend the conditional release order to modify the conditions of the personÂs release and supervision, providing that the modifications are consistent with the requirements for conditions of release in subsections (1) and (2) of this section. Before entering an amended order under this paragraph, the court shall provide the Department of Corrections and the person with a reasonable amount of time to comment on the proposed modifications. The court shall serve the Department of Corrections and the person with a copy of the amended order at least 15 days before the order takes effect.

Â Â Â Â Â  (c) The Department of Corrections and the supervisory authority may adjust the level of the personÂs supervision as is appropriate to the personÂs progress and conduct in the community.

Â Â Â Â Â  (4)(a) If an officer of the Department of Corrections or the supervisory authority or a law enforcement officer has reasonable grounds to believe that a person released under this section has violated a condition of the release, the officer may take the person into custody and detain the person pending a hearing on the alleged violation as provided in paragraph (c) of this subsection. No later than 24 hours after a person is taken into custody under this subsection, the Department of Corrections or the supervisory authority shall file a notice and affidavit with the court as provided in paragraph (b) of this subsection and serve a copy of the notice and affidavit on the person.

Â Â Â Â Â  (b) When a notice and affidavit is filed under paragraph (a) of this subsection and if the court finds that the notice and affidavit state reasonable grounds to believe the person has violated a condition of the release, the court shall issue an order that the person appear and show cause why the conditional release should not be revoked or suspended as a sanction for the alleged violation. When a court issues an order under this paragraph, the court shall:

Â Â Â Â Â  (A) Serve a copy of the order to show cause on the person and the district attorney; and

Â Â Â Â Â  (B) Provide the person with written notice containing the following information:

Â Â Â Â Â  (i) The time, place and purpose of the hearing;

Â Â Â Â Â  (ii) That the person has the right to have adverse witnesses present at the hearing for purpose of confrontation and cross-examination unless the court determines that good cause exists for not permitting confrontation;

Â Â Â Â Â  (iii) That the person has the right to subpoena witnesses and present documentary evidence and testimony of witnesses;

Â Â Â Â Â  (iv) That the person has the right to be represented by counsel and, if financially eligible, to have counsel appointed at state expense as provided in paragraph (d) of this subsection; and

Â Â Â Â Â  (v) The possible sanction authorized if the court determines that the person has violated the conditions of release.

Â Â Â Â Â  (c) The court shall hold the hearing no more than 15 days after issuing the order to appear and show cause. The court may order the person to be detained pending the hearing and disposition.

Â Â Â Â Â  (d) In a hearing under this subsection:

Â Â Â Â Â  (A) The person has the right to be represented by counsel and, if financially eligible, to have counsel appointed at state expense if the court determines, after request, that the request is based on a timely and colorable claim that:

Â Â Â Â Â  (i) The person has not committed the alleged violation of the release conditions;

Â Â Â Â Â  (ii) Even if the violation is a matter of public record or is uncontested, there are substantial reasons that justify or mitigate the violation and make revocation inappropriate and the reasons are complex or otherwise difficult to develop or present; or

Â Â Â Â Â  (iii) The person, in doubtful cases, appears to be incapable of speaking effectively on the personÂs own behalf;

Â Â Â Â Â  (B) The Department of Corrections or the supervisory authority has the burden of proving the alleged violation by a preponderance of the evidence;

Â Â Â Â Â  (C) The state is a party and is represented by the district attorney;

Â Â Â Â Â  (D) The standards for the introduction and admissibility of evidence in contested case hearings under ORS 183.450 (1) and (2) apply in the hearing;

Â Â Â Â Â  (E) If the court finds that the person has violated the conditions of release and that subsection (5) of this section does not apply, the person has the burden of establishing good cause why the conditional release should not be revoked or suspended; and

Â Â Â Â Â  (F) At the conclusion of the hearing, the court shall enter an order containing findings of fact and, if the court finds that the person violated a condition of release, stating what sanctions are imposed.

Â Â Â Â Â  (e) Except as provided in subsection (5) of this section, when the court finds that the person has violated a condition of release, the court shall impose one or more of the following sanctions:

Â Â Â Â Â  (A) Adjustments to the level of supervision;

Â Â Â Â Â  (B) Modifications of the conditions of release;

Â Â Â Â Â  (C) Any appropriate available local sanctions including, but not limited to, community service work, house arrest, electronic surveillance, restitution centers, work release centers or day centers;

Â Â Â Â Â  (D) Suspension of conditional release for up to 180 days; or

Â Â Â Â Â  (E) Revocation of conditional release.

Â Â Â Â Â  (5) At the conclusion of the hearing, the court shall revoke the personÂs conditional release and order the person committed to the physical custody of the Department of Corrections to be confined for the entire remainder of the sentence of imprisonment imposed, taking into account any reduction in the sentence under ORS 421.121 or any other statute, if the court finds that:

Â Â Â Â Â  (a) The person has been convicted of a new criminal offense;

Â Â Â Â Â  (b) The person has violated the condition prohibiting ownership, possession or control of a dangerous weapon or deadly weapon, as those terms are defined in ORS 161.015, or a dangerous animal; or

Â Â Â Â Â  (c) The personÂs conditional release has been suspended twice under this section within the past 18 months.

Â Â Â Â Â  (6)(a) The state, the Department of Corrections or the person may appeal from an order of conditional release under this section. The appellate courtÂs review is limited to claims that the court failed to comply with the requirements of law in ordering the conditional release.

Â Â Â Â Â  (b) The state, the Department of Corrections or the person may appeal from an order of the court entered under subsection (4) or (5) of this section. The appellate courtÂs review is limited to claims that:

Â Â Â Â Â  (A) The disposition is not authorized under this section;

Â Â Â Â Â  (B) The court failed to comply with the requirements of law; and

Â Â Â Â Â  (C) The finding of the court that the person did or did not violate a condition of release is not supported by substantial evidence in the record. [1995 c.422 Â§56; 1997 c.727 Â§16; 2001 c.962 Â§92]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  420A.220 Damage to property of employee of Oregon Youth Authority; claims; payment. (1) The Oregon Youth Authority may audit, allow and pay a claim for damage to property made by an employee from funds appropriated to the youth authority if:

Â Â Â Â Â  (a) The damage to property arises out of the employeeÂs employment at one of the institutions or facilities operated by the youth authority; and

Â Â Â Â Â  (b) The employee files a written claim with the employeeÂs employer within 180 days after the employee discovers or should have discovered the damage.

Â Â Â Â Â  (2) No claim under subsection (1) of this section shall be paid:

Â Â Â Â Â  (a) That exceeds, in the aggregate with payments of other claims, the moneys appropriated for such purpose.

Â Â Â Â Â  (b) To the extent that the person incurring damage has been or may be compensated by liability insurance or otherwise.

Â Â Â Â Â  (c) If the youth authority determines the cause or occasion of the accident resulting in damage is chargeable to the conduct or negligence of the person damaged.

Â Â Â Â Â  (3) The decision of the youth authority to reject any claim filed under this section is final and is not subject to review under ORS chapter 183 or by any other agency or court. The provisions of this section do not affect any other remedy that may be available to the claimant under law.

Â Â Â Â Â  (4)(a) If any person owes a debt to this state or a state agency, and the debt has been fixed by final judgment of a court of competent jurisdiction or is no longer subject to judicial review, the youth authority shall deduct the amount of the debt from any award made to that person under this section.

Â Â Â Â Â  (b) The youth authority shall request the State Treasurer to transfer to the appropriate fund or account to which the debt is owed, an amount equal to the amount deducted from the award under paragraph (a) of this subsection, for use during that biennium in accordance with law by the state agency administering the fund or account to which the debt is owed. The State Treasurer shall evidence the transfer by proper bookkeeping entries. If the youth authority or State Treasurer cannot determine the appropriate fund or account, the amount shall be transferred to the General Fund for general governmental purposes.

Â Â Â Â Â  (c) Any debt owed by a person to this state or a state agency is satisfied, upon the completion of a transfer made pursuant to paragraph (b) of this subsection, to the extent of the amount so transferred. [1999 c.905 Â§10]

Â Â Â Â Â  420A.223 Juvenile Justice Information System; establishment; rules. (1) The Juvenile Justice Information System, an electronic information system administered by the state through the Oregon Youth Authority, is established. The youth authority shall adopt rules governing the administration of the Juvenile Justice Information System including, but not limited to:

Â Â Â Â Â  (a) Confidentiality of information;

Â Â Â Â Â  (b) State and county roles and costs; and

Â Â Â Â Â  (c) County reporting requirements.

Â Â Â Â Â  (2) The youth authority shall develop and administer the Juvenile Justice Information System according to the Criminal Justice Information Standards program established under ORS 181.715.

Â Â Â Â Â  (3) Counties shall provide the youth authority with required data elements in the format required by the rules of the youth authority at no cost to the state. [1999 c.595 Â§1]

_______________



Chapter 421

Chapter 421 Â Department of Corrections Institutions; Compacts

2005 EDITION

CORRECTIONS INSTITUTIONS; COMPACTS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

421.005Â Â Â Â  Definitions

ADMINISTRATION

421.068Â Â Â Â  Revenue from certain sources to be used to enhance inmate activities and programs

421.073Â Â Â Â  Housing of Inmates from Other Jurisdictions Account

421.081Â Â Â Â  Corrections Education Advisory Committee; membership; duties

421.084Â Â Â Â  Inmate functional literacy program; contents

INMATE RIGHTS

421.085Â Â Â Â  Experimentation on inmates prohibited; inmateÂs right to judicial restraint of violation; action for damages

CUSTODY OF INMATES

421.105Â Â Â Â  Enforcement of rules; violence and injury to inmates prohibited

421.120Â Â Â Â  Reduction in term of sentence of inmates; rules

421.121Â Â Â Â  Reduction in term of incarceration; rules

421.122Â Â Â Â  Status of time enrolled in work release

421.125Â Â Â Â  Clothing and money for released inmate; inmate moneys; rules

421.137Â Â Â Â  Labeling of goods made in hobby and recreation programs; disposition of sale price

421.142Â Â Â Â  Manufacture and sale of handiwork; disposition of sale price

421.145Â Â Â Â  Disposition of moneys earned by inmates

421.147Â Â Â Â  Disposition of unclaimed or abandoned tangible property of inmates; rules

421.150Â Â Â Â  Custody of federal prisoners

421.155Â Â Â Â  Dangerous offenders to be observed and treated

421.160Â Â Â Â  Written report concerning conduct of dangerous offenders

421.166Â Â Â Â  Emergency leave; rules

421.168Â Â Â Â  Transitional leave; rules

421.170Â Â Â Â  Enrollment of inmate in work release program

INMATE DISCIPLINE

421.180Â Â Â Â  Disciplinary procedures; rules

421.185Â Â Â Â  Assistance and representation in disciplinary procedures

421.190Â Â Â Â  Admissible evidence at disciplinary hearing

421.194Â Â Â Â  Disciplinary orders not subject to judicial review

TRANSFER OF INMATES

421.205Â Â Â Â  Contracts with federal government, other states or counties, or other agencies for detention and care of inmates

421.210Â Â Â Â  Transfer of inmates to contract institutions; term of confinement

421.213Â Â Â Â  Records of transfer; availability of information; rules

421.215Â Â Â Â  Procurement of transferred inmates when required for judicial proceedings

421.220Â Â Â Â  Return of transferred inmates

421.225Â Â Â Â  Expenses of superintendents

421.229Â Â Â Â  Transfer of foreign inmates; authority of Governor; written approval of inmate

INTERSTATE CORRECTIONS COMPACT

421.245Â Â Â Â  Interstate Corrections Compact

421.250Â Â Â Â  Powers of Governor; delegation of authority

421.254Â Â Â Â  Priority of corrections compacts

WESTERN INTERSTATE CORRECTIONS COMPACT

421.282Â Â Â Â  Definitions for ORS 421.282 to 421.294

421.284Â Â Â Â  Western Interstate Corrections Compact

421.286Â Â Â Â  Commitments or transfers of inmates to institution in another state

421.288Â Â Â Â  Enforcing and administering compact

421.290Â Â Â Â  Hearings by director

421.292Â Â Â Â  Hearings in another state

421.294Â Â Â Â  Contracts to implement compact

INTERSTATE FOREST FIRE SUPPRESSION COMPACT

421.296Â Â Â Â  Interstate Forest Fire Suppression Compact

421.297Â Â Â Â  Powers of Governor; delegation of authority

421.298Â Â Â Â  Duties of State Forester

INMATE INDUSTRIES AND COMMODITIES

421.305Â Â Â Â  Establishment of industries in institutions; authority of Oregon Corrections Enterprises; rules; fees

421.312Â Â Â Â  Contracts with federal government for producing goods or furnishing services of inmates during national emergency authorized

421.340Â Â Â Â  Rules for exchange of products among institutions

OREGON CORRECTIONS ENTERPRISES

421.344Â Â Â Â  Creation of Oregon Corrections Enterprises as semi-independent agency; administrator

421.347Â Â Â Â  Advisory council; membership; duties

421.349Â Â Â Â  Advisory committee; duties

421.352Â Â Â Â  Applicability of certain statutes to Oregon Corrections Enterprises

421.354Â Â Â Â  Authority of Oregon Corrections Enterprises

421.357Â Â Â Â  Limitation on amount agency may charge Oregon Corrections Enterprises; costs of audits

421.359Â Â Â Â  Disposition of income and revenues

421.362Â Â Â Â  Continuation of employment of certain Department of Corrections employees; alternative retirement programs

421.364Â Â Â Â  Provision of legal services to Oregon Corrections Enterprises

421.367Â Â Â Â  Report to Governor and Legislative Assembly

INMATE LABOR GENERALLY

421.405Â Â Â Â  Use of inmate labor for benefit of officials prohibited; exceptions

421.412Â Â Â Â  Use of inmate labor in acquisition of crops to be consumed in state institutions

421.420Â Â Â Â  Use of inmate labor to clear unimproved land

PRISON WORK PROGRAMS

421.437Â Â Â Â  Inmate compensation; rules

421.438Â Â Â Â  Authority to enter into contracts concerning certain operations and programs

421.442Â Â Â Â  Creation of accounts and subaccounts relating to prison work and on-the-job training programs

421.444Â Â Â Â  Intellectual property; acquisition and development

421.445Â Â Â Â  Supervision of inmates in Oregon Corrections Enterprises program; agreements

FOREST AND WORK CAMPS

421.450Â Â Â Â  Definitions for ORS 421.455 to 421.480

421.455Â Â Â Â  Forest work camps; restrictions on placement at camps

421.465Â Â Â Â  Transfer of state inmates to forest work camp; limitations and conditions

421.467Â Â Â Â  Transfer of local inmates to forest work camp; limitations and conditions

421.468Â Â Â Â  Prior approval required for transfer of local inmate; return; custody and jurisdiction

421.470Â Â Â Â  Authority over inmates in camps; cost of care

421.476Â Â Â Â  Compensation of inmates for labor at forest camps; rules

421.480Â Â Â Â  Return of inmate to institution

421.490Â Â Â Â  Work camps

ALTERNATIVE INCARCERATION PROGRAM

421.500Â Â Â Â  Findings

421.502Â Â Â Â  Definitions for ORS 421.502 to 421.512

421.504Â Â Â Â  Alternative incarceration program; requirements

421.506Â Â Â Â  Intensive alternative incarceration addiction program; requirements

421.508Â Â Â Â  Determination of eligibility for program; denial; suspension; completion

421.510Â Â Â Â  Eligibility for transitional leave

421.512Â Â Â Â  Rulemaking

MEDICAL TREATMENT PROGRAMS

421.590Â Â Â Â  Medical treatment programs; sex offenders; establishment; rules

STATE PENITENTIARY

421.605Â Â Â Â  Location and use of penitentiary

421.609Â Â Â Â  New correctional facilities; authorization; limitation on

CORRECTIONS FACILITIES SITING

(Generally)

421.611Â Â Â Â  Findings

421.612Â Â Â Â  Definitions

421.614Â Â Â Â  Corrections facilities; determining location

421.616Â Â Â Â  When department required to nominate sites for corrections facilities; criteria for nominations; report required

421.618Â Â Â Â  Meetings to discuss site selections

421.621Â Â Â Â  Corrections Facilities Siting Authority; membership; duties

421.623Â Â Â Â  Hearings in region where nominated site located; ranking sites; findings

421.626Â Â Â Â  Notification to Governor; approval or disapproval of sites

421.628Â Â Â Â  Effect of decision of Corrections Facilities Siting Authority; public services necessary for constructing and operating facility

421.630Â Â Â Â  Judicial review

(WomenÂs Facility and Intake Center)

421.635Â Â Â Â  Definitions for ORS 421.635 to 421.657

421.637Â Â Â Â  When department required to propose site; criteria; report; media notice

421.639Â Â Â Â  Exclusion of F. H. Dammasch State Hospital as department facility

421.641Â Â Â Â  Hearings in region where proposed site located; report

421.643Â Â Â Â  Notice to Governor regarding proposed site

421.645Â Â Â Â  Issuing permits necessary for construction and operation of facility; rules

421.647Â Â Â Â  Review of decision relating to permits

421.649Â Â Â Â  Provision of public services

421.651Â Â Â Â  Prison Advisory Committee; duties

421.653Â Â Â Â  Judicial review

421.655Â Â Â Â  Proceedings for review; consolidation; priority

421.657Â Â Â Â  Condemnation of property

BRANCH INSTITUTIONS

421.805Â Â Â Â  Siting of branch institutions

PENALTIES

421.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  421.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartment of Corrections institutionsÂ means those Department of Corrections facilities used for the incarceration of persons sentenced to the custody of the Department of Corrections, and includes the satellites, camps or branches of those facilities.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (4) ÂDischargeÂ means any lawful release from a state correctional institution pursuant to the expiration of a judicial sentence or other incarcerative sanction.

Â Â Â Â Â  (5) ÂRelease authorityÂ means an entity having authority to grant release in a particular case. [Amended by 1959 c.687 Â§6; 1965 c.616 Â§47; 1969 c.502 Â§8; 1971 c.212 Â§1; 1983 c.505 Â§7; 1987 c.320 Â§7; 1989 c.790 Â§55]

Â Â Â Â Â  421.010 [Renumbered 421.605]

Â Â Â Â Â  421.012 [Formerly 421.086; repealed by 1969 c.502 Â§27]

Â Â Â Â Â  421.015 [Amended by 1953 c.476 Â§5; repealed by 1965 c.616 Â§48 (421.016 enacted in lieu of 421.015)]

Â Â Â Â Â  421.016 [1965 c.616 Â§49 (enacted in lieu of 421.015); 1969 c.502 Â§1; 1971 c.212 Â§2; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  421.020 [Amended by 1953 c.476 Â§5; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.025 [Amended by 1953 c.476 Â§5; repealed by 1959 c.80 Â§2]

Â Â Â Â Â  421.030 [Renumbered 421.615]

Â Â Â Â Â  421.035 [Amended by 1955 c.660 Â§28; repealed by 1963 c.554 Â§3]

Â Â Â Â Â  421.055 [Amended by 1965 c.616 Â§50; 1987 c.320 Â§160; repealed by 1997 c.851 Â§17]

Â Â Â Â Â  421.060 [Amended by 1959 c.687 Â§7; repealed by 1995 c.384 Â§28]

Â Â Â Â Â  421.065 [Amended by 1959 c.687 Â§8; 1965 c.616 Â§51; 1975 c.631 Â§2; 1987 c.320 Â§161; 1993 c.18 Â§106; repealed by 1995 c.384 Â§28]

ADMINISTRATION

Â Â Â Â Â  421.068 Revenue from certain sources to be used to enhance inmate activities and programs. (1) Revenues, less operating expenses, from the following sources shall be deposited into an account established by the Department of Corrections to provide money to enhance inmate activities and programs including education programs:

Â Â Â Â Â  (a) Operation of correctional institution canteens;

Â Â Â Â Â  (b) Operation of the vending machines in the inmate visiting area of correctional institutions;

Â Â Â Â Â  (c) Operation of inmate telephones in correctional institutions;

Â Â Â Â Â  (d) Funds confiscated from the inmates under existing disciplinary procedures; and

Â Â Â Â Â  (e) Funds donated under administrative rules promulgated by the Director of the Department of Corrections.

Â Â Â Â Â  (2) The Department of Corrections shall limit use of the fund to uses benefiting the general inmate population and enhancing inmate activities and programs including education programs. [1991 c.663 Â§1]

Â Â Â Â Â  Note: 421.068 and 421.081 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.070 [Amended by 1959 c.687 Â§9; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.073 Housing of Inmates from Other Jurisdictions Account. The Housing of Inmates from Other Jurisdictions Account is created within the General Fund. Moneys credited to the account are continuously appropriated to the Department of Corrections for costs of incarceration. The Department of Corrections shall deposit all moneys received by the department as reimbursement under ORS 169.053 (3) into the account. [1996 c.1 Â§2]

Â Â Â Â Â  Note: 421.073 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.075 [Amended by 1955 c.389 Â§1; 1959 c.687 Â§10; 1965 c.616 Â§52; 1969 c.597 Â§132; repealed by 1983 c.574 Â§5]

Â Â Â Â Â  421.077 [1975 c.443 Â§1; repealed by 1979 c.204 Â§1]

Â Â Â Â Â  421.080 [1955 c.660 Â§1; renumbered 421.705]

Â Â Â Â Â  421.081 Corrections Education Advisory Committee; membership; duties. (1) A Corrections Education Advisory Committee is established. Membership of the committee consists of:

Â Â Â Â Â  (a) The Administrator of Correctional Education, who shall be the chairperson of the committee;

Â Â Â Â Â  (b) The Superintendent of Public Instruction, or a person designated by the superintendent;

Â Â Â Â Â  (c) The Commissioner for Community College Services, or a person designated by the commissioner;

Â Â Â Â Â  (d) The chairperson of the State Board of Parole and Post-Prison Supervision, or a person designated by the chairperson; and

Â Â Â Â Â  (e) A public member, to be appointed by the Governor, with professional experience in correctional education.

Â Â Â Â Â  (2) The Administrator of Correctional Education shall plan, design and implement a correctional educational delivery system that can be operated within the existing correctional institutions for inmates of those institutions. The Corrections Education Advisory Committee shall advise the administrator in the planning, design and implementation.

Â Â Â Â Â  (3)(a) The primary objective of the correctional education system is the functional literacy program created in ORS 421.084.

Â Â Â Â Â  (b) The secondary objective is to provide professional and technical education that will insure that inmates who complete the professional and technical program will possess, at a minimum, entry-level marketable professional and technical skills in an occupational field for which there is a demand in this state.

Â Â Â Â Â  (4) The Administrator of Correctional Education shall provide staff for the committee and shall have administrative control and accountability for the work of the committee. [1991 c.855 Â§2]

Â Â Â Â Â  Note: See note under 421.068.

Â Â Â Â Â  421.082 [1975 c.443 Â§2; 1987 c.320 Â§162; 1989 c.363 Â§1; repealed by 1991 c.855 Â§6]

Â Â Â Â Â  421.083 [1955 c.660 Â§2; renumbered 421.710]

Â Â Â Â Â  421.084 Inmate functional literacy program; contents. (1) The Corrections Education Advisory Committee shall assist in the development, and the Administrator of Correctional Education shall design a functional literacy program for all individuals in the custody of the Department of Corrections. The program shall:

Â Â Â Â Â  (a) Test individuals for functional literacy level. Testing for basic intelligence, learning disabilities, developmental disabilities and adaptive behavior skills shall be administered as needed except that the administrator may accept equivalent test results from other sources;

Â Â Â Â Â  (b) Except as provided in subsection (2) of this section, be mandatory for all individuals testing below a functional literacy level which is defined as a score of 230 on the Oregon Basic Adult Skills Inventory System functional literacy test or a 8.0 grade equivalency on other standardized tests;

Â Â Â Â Â  (c) Consist of a minimum of 90 days of instruction in functional literacy consisting of one and one-half hours of instruction per day for five days per week, provide progress testing and certification and provide for voluntary attendance beyond the 90-day minimum program;

Â Â Â Â Â  (d) Provide strong incentives for entering and successfully completing the literacy program and for continuing in the program beyond the 90-day minimum period; and

Â Â Â Â Â  (e) Maintain records of an individualÂs achievement in the program and make those records available to the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) Testing for functional literacy level and participation in the functional literacy program are not required for inmates:

Â Â Â Â Â  (a) Sentenced to less than one year;

Â Â Â Â Â  (b) Sentenced to life imprisonment without parole;

Â Â Â Â Â  (c) Sentenced to death; or

Â Â Â Â Â  (d) Who are developmentally disabled.

Â Â Â Â Â  (3) For the purposes of this section, Âfunctional literacyÂ means those educational skills necessary to function independently in society, including but not limited to, reading, writing, comprehension and arithmetic computation. [1989 c.363 Â§3; 1991 c.855 Â§4]

INMATE RIGHTS

Â Â Â Â Â  421.085 Experimentation on inmates prohibited; inmateÂs right to judicial restraint of violation; action for damages. (1) As used in this section:

Â Â Â Â Â  (a) ÂMedical experimentation or researchÂ includes, but is not limited to, the testing and use of drugs and medication, medical and surgical procedures, exposure to substances or conditions or physical manipulation to ascertain their nontherapeutic effect on human beings, and any substance, condition, drug, medication, treatment, or procedure that is not generally recognized and accepted as therapeutic in the medical profession.

Â Â Â Â Â  (b) ÂPsychiatric or psychological experimentation or researchÂ includes, but is not limited to, any treatment, therapy, drug, medication, procedure, surgery, or device not generally recognized and accepted as therapeutic in the psychiatric and psychological professions.

Â Â Â Â Â  (2) There shall be no medical, psychiatric, or psychological experimentation or research with inmates in Department of Corrections institutions of the State of Oregon.

Â Â Â Â Â  (3) Notwithstanding ORS 137.260, an inmate in any Department of Corrections institution is entitled to maintain an action to restrain any violation of this section or to maintain an action to recover damages caused by a violation of this section. [1973 c.371 Â§2; 1987 c.320 Â§163]

Â Â Â Â Â  421.086 [1955 c.660 Â§11; renumbered 421.012]

Â Â Â Â Â  421.095 [1973 c.210 Â§2; 1987 c.320 Â§164; repealed by 1997 c.851 Â§17]

CUSTODY OF INMATES

Â Â Â Â Â  421.105 Enforcement of rules; violence and injury to inmates prohibited. (1) The superintendent may enforce obedience to the rules for the government of the inmates in the institution under the supervision of the superintendent by appropriate punishment but neither the superintendent nor any other prison official or employee may strike or inflict physical violence except in self-defense, or inflict any cruel or unusual punishment.

Â Â Â Â Â  (2) The person of an inmate sentenced to imprisonment in the Department of Corrections institution is under the protection of the law and the inmate shall not be injured except as authorized by law. [Amended by 1953 c.476 Â§5; 1969 c.502 Â§9; 1987 c.158 Â§75; 1987 c.320 Â§165]

Â Â Â Â Â  421.110 [Amended by 1955 c.532 Â§1; subsection (3) of 1959 Replacement Part enacted as 1955 c.485 Â§2; 1961 c.412 Â§2; renumbered 137.240]

Â Â Â Â Â  421.112 [1955 c.660 Â§10; 1961 c.412 Â§3; renumbered 137.250]

Â Â Â Â Â  421.115 [Repealed by 1955 c.532 Â§3]

Â Â Â Â Â  421.120 Reduction in term of sentence of inmates; rules. (1) As used in this section, Âprison employmentÂ includes actual work in prison industry, meritorious work in connection with prison maintenance and operation, actual work in agriculture and actual work at work camp.

Â Â Â Â Â  (2) Each inmate confined in execution of the judgment of sentence upon any conviction in the Department of Corrections institution, for any term other than life, and whose record of conduct shows that the inmate faithfully has observed the rules of the institution, shall be entitled to a deduction from the term of sentence to be computed as follows:

Â Â Â Â Â  (a) From the term of a sentence of not less than six months nor more than one year, one day shall be deducted for every six days of the sentence actually served in the Department of Corrections institution.

Â Â Â Â Â  (b) From the term of a sentence of more than one year, one day shall be deducted for every two days of the sentence actually served in the Department of Corrections institution.

Â Â Â Â Â  (c) From the term of any sentence, one day shall be deducted for every 15 days of work actually performed in prison industry, or in meritorious work in connection with prison maintenance and operation, or of enrollment in an educational activity as certified by the educational director of the institution during the first year of prison employment or educational activity, and one day shall be deducted for every seven days of such work actually performed or educational activity certified after the first year to and including the fifth year of prison employment or educational activity certified, and one day for every six days of the work actually performed or educational activity certified after the fifth year of prison employment.

Â Â Â Â Â  (d) From the term of any sentence, one day shall be deducted for every 10 days of work actually performed in agriculture during the first year of prison employment, and one day for every six days of the work actually performed thereafter.

Â Â Â Â Â  (e) From the term of any sentence, one day shall be deducted for every six daysÂ work performed at work camp during the first year of prison employment, and one day for every four days thereafter. Once the four-day rate is achieved, it may be applied to subsequent work or education release programs while the inmate is serving the same term.

Â Â Â Â Â  (3) The deductions allowed in subsection (2)(c), (d) and (e) of this section shall be in addition to those allowed in subsection (2)(a) and (b) of this section.

Â Â Â Â Â  (4) The Department of Corrections shall develop pursuant to the rulemaking provisions of ORS chapter 183 a uniform procedure for granting, retracting and restoring deductions allowed in subsection (2) of this section.

Â Â Â Â Â  (5) When a paroled inmate violates any condition of parole, no deduction from the term of sentence, as provided in subsection (2) of this section, shall be made for service by the inmate in the Department of Corrections institution prior to acceptance and release on parole, except when authorized by the State Board of Parole and Post-Prison Supervision upon recommendation of the superintendent thereof.

Â Â Â Â Â  (6) The provisions of this section shall apply only to offenders sentenced for felonies committed prior to November 1, 1989. [Amended by 1953 c.560 Â§2; 1955 c.505 Â§1; 1957 c.686 Â§1; 1969 c.502 Â§10; 1973 c.562 Â§1; 1975 c.264 Â§1; 1977 c.374 Â§2; 1981 c.425 Â§2; 1985 c.53 Â§1; 1987 c.320 Â§166; 1989 c.790 Â§56; 2003 c.14 Â§231]

Â Â Â Â Â  421.121 Reduction in term of incarceration; rules. (1) Except as provided in ORS 137.635, each inmate sentenced to the custody of the Department of Corrections for felonies committed on or after November 1, 1989, shall be eligible for a reduction in the term of incarceration for appropriate institutional behavior, as defined by rule of the Department of Corrections, and for participation in the functional literacy program described in ORS 421.084.

Â Â Â Â Â  (2) The maximum amount of time credits earned for appropriate institutional behavior or for participation in the functional literacy program described in ORS 421.084 shall not exceed 20 percent of the total term of incarceration in a Department of Corrections institution.

Â Â Â Â Â  (3) The time credits shall not be used to shorten the term of actual prison confinement to less than six months.

Â Â Â Â Â  (4) The department shall adopt rules pursuant to the rulemaking provisions of ORS chapter 183 to establish a process for granting, retracting and restoring the time credits earned by the offender as allowed in subsections (1) to (3) of this section. [1989 c.790 Â§Â§60,61; 1991 c.855 Â§5]

Â Â Â Â Â  421.122 Status of time enrolled in work release. For purposes of ORS 421.120, the time that a person is enrolled in good standing in the work release program is considered to be part of the sentence of the person actually served in the Department of Corrections institution. Employment performed by an enrollee while so enrolled is considered to be prison employment and shall qualify for the reduction in sentence authorized under ORS 421.120 (2)(d) in addition to any other reduction for which the enrollee may qualify. [1965 c.463 Â§15; 1969 c.361 Â§1; 1987 c.320 Â§167; 2003 c.14 Â§232]

Â Â Â Â Â  421.125 Clothing and money for released inmate; inmate moneys; rules. (1) Upon the discharge or parole of any inmate from the Department of Corrections, the department shall see that such discharged or paroled inmate is properly clothed.

Â Â Â Â Â  (2) It is the responsibility of every inmate of the Department of Corrections, during the inmateÂs term of imprisonment, to accumulate funds in anticipation of parole, discharge or other authorized prerelease and for the purposes set out in this subsection. The Department of Corrections shall adopt rules to:

Â Â Â Â Â  (a) Safeguard inmate moneys, whether such moneys are from earnings of the inmate while in a Department of Corrections facility, or from other sources, and to provide for disbursement of such moneys to the inmate following the inmateÂs release from imprisonment;

Â Â Â Â Â  (b) Establish, within appropriations provided for this purpose, a program of release funds to be provided for those inmates who have not been able to accumulate sufficient moneys to accommodate their release needs;

Â Â Â Â Â  (c) Assess fees to the inmate for self-improvement programs, services and assistance provided by the department when the inmate has moneys to pay for such programs, services and assistance;

Â Â Â Â Â  (d) Permit inmates to purchase elective programs, services or assistance which are approved by, but are not provided by, the department; and

Â Â Â Â Â  (e) Assess the inmate for damages or destruction caused by willful misconduct of the inmate.

Â Â Â Â Â  (3) An inmate sentenced to the custody of the Department of Corrections by an Oregon court is eligible to apply for release funds for a period up to 90 days following the release of the inmate from the Department of Corrections facility by parole or discharge, including a release to the legal custody of another authority in this state. However, inmates eligible to apply for release funds do not include inmates released to the legal custody of another authority in this state for ultimate transfer to the custody of a law enforcement or corrections agency in another state. An inmate released to the legal custody of another authority in this state is not eligible to apply for release funds so long as the person is imprisoned under such authority. [Amended by 1955 c.265 Â§1; 1967 c.612 Â§1; 1969 c.502 Â§11; 1969 c.597 Â§122b; 1969 c.678 Â§3; 1983 c.447 Â§1; 1987 c.320 Â§168]

Â Â Â Â Â  421.130 [Repealed by 1959 c.687 Â§24]

Â Â Â Â Â  421.135 [Renumbered 421.625]

Â Â Â Â Â  421.137 Labeling of goods made in hobby and recreation programs; disposition of sale price. (1) The requirements imposed by this chapter on the labeling and sale of goods, wares and merchandise made by inmates in any Department of Corrections institution do not apply to any goods, wares or merchandise made as part of any hobby or recreation program at the institutions or made by an inmate on the inmateÂs own time.

Â Â Â Â Â  (2) The balance of any proceeds from the sale of any goods, wares or merchandise made by an inmate made as part of a hobby or recreation program or on the inmateÂs own time, after deducting any amount that has been distributed to the inmate as spending money in accordance with rules made by the Director of the Department of Corrections, shall be paid to the inmate upon release. [1971 c.275 Â§2; 1987 c.320 Â§169]

Â Â Â Â Â  421.140 [Renumbered 421.408]

Â Â Â Â Â  421.142 Manufacture and sale of handiwork; disposition of sale price. (1) The superintendent of the Department of Corrections institution hereby is vested with authority, in the discretion of the superintendent, to allow the manufacture of small articles of handiwork by the inmates of the Department of Corrections institution, out of raw materials purchased by the inmates with their own funds, which articles may be sold to the public at the Department of Corrections institution. State-owned property shall not be sold or given to inmates under this section.

Â Â Â Â Â  (2) The superintendent of the Department of Corrections institution in which the inmate manufacturing the article is confined may provide that all or a part of the sales price of the articles be deposited to the account of the inmate manufacturing the article. [1953 c.537 Â§1; 1969 c.502 Â§12; 1987 c.320 Â§170]

Â Â Â Â Â  421.145 Disposition of moneys earned by inmates. No moneys obtained from the sale of the products of any inmateÂs labor shall be applied toward the maintenance of the inmate or the support of the dependents of the inmate, or shall become a part of the betterment fund of the Department of Corrections institution, until all the cost of operation, maintenance, depreciation and other expenses in connection with the plant of the Department of Corrections institution industry in which the inmate is employed are fully paid from the fund arising from the sale of such products. [Amended by 1959 c.687 Â§11; 1987 c.320 Â§171]

Â Â Â Â Â  421.147 Disposition of unclaimed or abandoned tangible property of inmates; rules. Notwithstanding ORS 98.302 to 98.436, the Department of Corrections shall determine and direct the disposition of the unclaimed or abandoned tangible property of an inmate of a Department of Corrections institution held by the department. The department shall adopt rules to carry out the duties imposed by this section. [2005 c.184 Â§2]

Â Â Â Â Â  421.150 Custody of federal prisoners. Whenever the proper authorities of the United States desire that United States prisoners be imprisoned in a Department of Corrections institution, the Department of Corrections may make arrangements for the custody of the prisoners upon terms that will be just to both this state and the United States. [Formerly 421.230; 1987 c.320 Â§172]

Â Â Â Â Â  421.155 Dangerous offenders to be observed and treated. Any person sentenced under ORS 161.725 and 161.735, shall be given such physical, mental and psychiatric observation and treatment as is available and may tend to rehabilitate such person and make possible the earliest possible release from the Department of Corrections institution in which such person is confined, with the least possible danger to the health and safety of others. [Formerly 421.232; 1971 c.743 Â§364; 1987 c.320 Â§173]

Â Â Â Â Â  421.160 Written report concerning conduct of dangerous offenders. The executive officer of the Department of Corrections institution in which a person sentenced under ORS 161.725 and 161.735 is confined, shall make the reports required by ORS 144.228 (2). All such reports shall be made available to the Director of the Department of Corrections. [Formerly 421.233; 1969 c.597 Â§133; 1971 c.743 Â§365; 1987 c.320 Â§174]

Â Â Â Â Â  421.165 [Formerly 421.239; 1963 c.269 Â§1; 1967 c.354 Â§2; 1969 c.502 Â§13; 1969 c.597 Â§134; 1980 c.9 Â§1; 1983 c.516 Â§1; 1987 c.320 Â§175; 1989 c.790 Â§57; 1989 c.1024 Â§1; repealed by 1989 c.790 Â§58]

Â Â Â Â Â  421.166 Emergency leave; rules. The Director of the Department of Corrections shall establish by rule an emergency leave program. An inmate may be granted emergency leave not to exceed 10 days in length for the following purposes:

Â Â Â Â Â  (1) To visit a terminally ill member of the inmateÂs family if the member lives within the state.

Â Â Â Â Â  (2) To visit a gravely ill or injured child of the inmate if the child lives within the state.

Â Â Â Â Â  (3) To attend the funeral of a member of the inmateÂs immediate family if the funeral is in the state. [1989 c.790 Â§62]

Â Â Â Â Â  421.168 Transitional leave; rules. (1) The Director of the Department of Corrections shall establish by rule a short-term transitional leave program. The program shall provide inmates with an opportunity to secure appropriate transitional support when necessary for successful reintegration into the community prior to the inmateÂs discharge to post-prison supervision.

Â Â Â Â Â  (2) An inmate may submit a transition plan to the Department of Corrections. The plan shall indicate that the inmate has secured an employment, educational or other transitional opportunity in the community to which the offender will be released and that a leave of up to 30 days is an essential part of the offenderÂs successful reintegration into the community.

Â Â Â Â Â  (3) Upon verification of the inmateÂs transition plan, the department may grant a transitional leave no more than 30 days prior to the inmateÂs discharge date.

Â Â Â Â Â  (4) No inmate shall be eligible for transitional leave before having served six months of prison incarceration.

Â Â Â Â Â  (5) The department shall establish by rule a set of release conditions for offenders released on transitional leave status. An offender on transitional leave status shall be subject to immediate return to prison for any violation of the conditions of release.

Â Â Â Â Â  (6) The provisions of this section do not apply to inmates whose sentences were imposed under ORS 137.635. [1989 c.790 Â§63]

Â Â Â Â Â  421.170 Enrollment of inmate in work release program. The superintendent of the Department of Corrections institution in which an inmate is confined may recommend to the Director of the Department of Corrections that an inmate of the Department of Corrections institution be enrolled in the work release program established under ORS 144.420. If the inmate has not served at least one-fourth of the maximum term of the sentence, the superintendent must, prior to making a recommendation, consider the original recommendation, if any, of the sentencing court. [1965 c.463 Â§6; 1969 c.502 Â§14; 1987 c.320 Â§176]

INMATE DISCIPLINE

Â Â Â Â Â  421.180 Disciplinary procedures; rules. The Department of Corrections by rule shall adopt procedures to be utilized in disciplining persons committed to the physical and legal custody of the department. [1973 c.621 Â§4; 1983 c.211 Â§1; 1987 c.320 Â§177]

Â Â Â Â Â  421.185 Assistance and representation in disciplinary procedures. The procedures adopted pursuant to ORS 421.180 shall provide that an inmate shall be entitled to assistance and representation under terms and conditions established by the Department of Corrections. Nothing in this section shall be construed to limit the authority of the department to designate persons eligible to assist and represent the inmate. [1973 c.621 Â§5; 1987 c.320 Â§178]

Â Â Â Â Â  421.190 Admissible evidence at disciplinary hearing. Evidence may be received at disciplinary hearings even though inadmissible under rules of evidence applicable to court procedure and the department shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same in order to afford the inmate a reasonable opportunity for a fair hearing. [1973 c.621 Â§6; 1987 c.320 Â§179]

Â Â Â Â Â  421.194 Disciplinary orders not subject to judicial review. (1) Disciplinary orders of the Department of Corrections issued under procedures adopted pursuant to ORS 421.180 are not subject to judicial review by any court of this state.

Â Â Â Â Â  (2) This section does not affect any right that an inmate may have to prosecute a writ of habeas corpus. [1995 c.108 Â§2]

Â Â Â Â Â  421.195 [1973 c.621 Â§7; 1977 c.323 Â§1; 1977 c.374 Â§4; 1983 c.740 Â§144; 1987 c.320 Â§180; repealed by 1995 c.108 Â§5]

TRANSFER OF INMATES

Â Â Â Â Â  421.205 Contracts with federal government, other states or counties, or other agencies for detention and care of inmates. (1) The Department of Corrections may enter into contracts or arrangements with the authorities of the federal government, of any state having a reformatory or prison for the confinement and detention of inmates that is not a party to the Interstate Corrections Compact under ORS 421.245 or the Western Interstate Corrections Compact under ORS 421.284, or of any county in this state. This contract may provide for the reception, detention, care, maintenance and employment of persons convicted of felony in the courts of this state and sentenced to a term of imprisonment therefor.

Â Â Â Â Â  (2) The Department of Corrections may enter into contracts or arrangements with the federal government and with states that are not parties to the Interstate Corrections Compact under ORS 421.245 or the Western Interstate Corrections Compact under ORS 421.284 to receive, detain, care for, maintain and employ persons convicted of felony by the federal government or in such other states, on such basis as it may agree with the authorities of the federal government or of each state. [Amended by 1959 c.290 Â§9; 1971 c.242 Â§1; 1973 c.444 Â§1; 1979 c.486 Â§4; 1987 c.320 Â§181]

Â Â Â Â Â  421.210 Transfer of inmates to contract institutions; term of confinement. After the making of a contract under ORS 421.205, persons convicted of felony in the courts of this state and sentenced to the legal and physical custody of the Department of Corrections, including those who, at the date of entering into the contract, are in the legal and physical custody of the Department of Corrections, may be conveyed, as provided by law, by the Department of Corrections to the jurisdiction named in the contract. They shall be delivered to the authorities of said jurisdiction, there to be confined until their respective sentences have expired or until they are otherwise discharged by law. [Amended by 1959 c.290 Â§10; 1969 c.502 Â§15; 1973 c.444 Â§2; 1987 c.320 Â§182]

Â Â Â Â Â  421.211 [1955 c.309 Â§2; 1959 c.290 Â§11; 1959 c.687 Â§12; 1969 c.502 Â§16; repealed by 1973 c.444 Â§3]

Â Â Â Â Â  421.213 Records of transfer; availability of information; rules. Whenever an inmate serving a sentence imposed by a court of this state is transferred from a Department of Corrections institution under this chapter, the superintendent of the Department of Corrections institution in which the inmate was confined shall retain a record of the transfer and shall make such information available to law enforcement agencies and the courts upon request. The Department of Corrections shall adopt rules governing the release of this information to other interested parties under ORS 192.410 to 192.505. [1955 c.309 Â§7; 1959 c.687 Â§13; 1967 c.471 Â§5; 1969 c.502 Â§17; 1983 c.248 Â§1; 1987 c.320 Â§183]

Â Â Â Â Â  421.215 Procurement of transferred inmates when required for judicial proceedings. If the presence of any inmate confined in a county jail or in the institution of another state or the federal government, is required in any judicial proceeding of this state, the superintendent in charge of the institution from which the inmate was conveyed, upon being so directed by the Director of the Department of Corrections or upon the written order or direction of any court of competent jurisdiction or of a judge thereof, shall procure such inmate, bring the inmate to the place directed in such order and hold the inmate in custody subject to the further order and direction of the director, or of the court or of a judge thereof, until the inmate is lawfully discharged from custody. The superintendent shall, by direction of the director or of the court or a judge thereof, deliver such inmate into the custody of the sheriff of the county in which the inmate was convicted, and shall, by like order, return such inmate to the institution from which the inmate was taken. [Amended by 1955 c.309 Â§3; 1959 c.687 Â§14; 1965 c.616 Â§53; 1969 c.502 Â§18; 1983 c.740 Â§145; 1987 c.320 Â§184]

Â Â Â Â Â  421.220 Return of transferred inmates. Upon the expiration of any contract entered into under ORS 421.205, all inmates of this state confined in such institution or jail shall be returned by the Department of Corrections to department custody, or delivered to such other institution as the Department of Corrections has contracted with under ORS 421.205. [Amended by 1955 c.309 Â§4; 1959 c.687 Â§15; 1965 c.616 Â§54; 1969 c.502 Â§19; 1983 c.740 Â§146; 1987 c.320 Â§185]

Â Â Â Â Â  421.225 Expenses of superintendents. The superintendents shall be allowed and paid all their necessary expenses and disbursements incurred while performing any duty required of them by ORS 421.205, 421.210, 421.215 and 421.220. [Amended by 1955 c.309 Â§5; 1959 c.687 Â§16; 1969 c.502 Â§20]

Â Â Â Â Â  421.229 Transfer of foreign inmates; authority of Governor; written approval of inmate. When a treaty is in effect between the United States and a foreign country providing for the transfer of a convicted criminal offender who is a citizen or national of a foreign country to the foreign country of which the offender is a citizen or national, the Governor is authorized to act, in accordance with the treaty, on behalf of the State of Oregon and to approve the transfer of the convicted criminal offender, provided that such offender approves of the transfer in writing. [1979 c.486 Â§5]

Â Â Â Â Â  Note: 421.229 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.230 [Amended by 1959 c.687 Â§17; renumbered 421.150]

Â Â Â Â Â  421.232 [1955 c.636 Â§4; 1961 c.424 Â§7; renumbered 421.155]

Â Â Â Â Â  421.233 [1955 c.636 Â§8; 1961 c.424 Â§8; renumbered 421.160]

Â Â Â Â Â  421.235 [Repealed by 1957 c.160 Â§6]

Â Â Â Â Â  421.237 [1955 c.254 Â§2; repealed by 1957 c.160 Â§6]

Â Â Â Â Â  421.239 [1955 c.59 Â§1; 1959 c.687 Â§18; renumbered 421.165]

Â Â Â Â Â  421.240 [Amended by 1953 c.111 Â§3; renumbered 421.270]

INTERSTATE CORRECTIONS COMPACT

Â Â Â Â Â  421.245 Interstate Corrections Compact. The Interstate Corrections Compact is enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE AND POLICY

Â Â Â Â Â  The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact, unless the context clearly requires otherwise:

Â Â Â Â Â  (1) ÂStateÂ means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico.

Â Â Â Â Â  (2) ÂSending stateÂ means a state party to this compact in which conviction or court commitment was had.

Â Â Â Â Â  (3) ÂReceiving stateÂ means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

Â Â Â Â Â  (4) ÂInmateÂ means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

Â Â Â Â Â  (5) ÂInstitutionÂ means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in subsection (4) of this Article may lawfully be confined.

ARTICLE III

CONTRACTS

Â Â Â Â Â  (1) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

Â Â Â Â Â  (a) Its duration.

Â Â Â Â Â  (b) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

Â Â Â Â Â  (c) Participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom.

Â Â Â Â Â  (d) Delivery and retaking of inmates.

Â Â Â Â Â  (e) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

Â Â Â Â Â  (2) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

PROCEDURES AND RIGHTS

Â Â Â Â Â  (1) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

Â Â Â Â Â  (2) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

Â Â Â Â Â  (3) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

Â Â Â Â Â  (4) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

Â Â Â Â Â  (5) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

Â Â Â Â Â  (6) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subsection, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

Â Â Â Â Â  (7) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

Â Â Â Â Â  (8) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the status of the inmate changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

Â Â Â Â Â  (9) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

ACTS NOT REVIEWABLE IN RECEIVING STATE; EXTRADITION

Â Â Â Â Â  (1) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

Â Â Â Â Â  (2) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained in this compact shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

FEDERAL AID

Â Â Â Â Â  Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

ENTRY INTO FORCE

Â Â Â Â Â  This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

WITHDRAWAL AND TERMINATION

Â Â Â Â Â  This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

OTHER ARRANGEMENTS UNAFFECTED

Â Â Â Â Â  Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1979 c.486 Â§1]

Â Â Â Â Â  Note: 421.245 to 421.254 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.250 Powers of Governor; delegation of authority. The Governor is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and the Governor may in the discretion of the Governor delegate this authority to the Director of the Department of Corrections. [1979 c.486 Â§2; 1987 c.320 Â§186]

Â Â Â Â Â  Note: See note under 421.245.

Â Â Â Â Â  421.254 Priority of corrections compacts. Whenever any state that is a party to the Western Interstate Corrections Compact becomes a party to the Interstate Corrections Compact, this state will perform its duty toward that state under the Interstate Corrections Compact instead of under the Western Interstate Corrections Compact in so far as the two compacts conflict. [1979 c.486 Â§3]

Â Â Â Â Â  Note: See note under 421.245.

Â Â Â Â Â  421.255 [1955 c.660 Â§6; 1959 c.550 Â§1; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.260 [1955 c.660 Â§7; 1959 c.550 Â§2; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.265 [1955 c.660 Â§8; 1959 c.550 Â§3; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.270 [Formerly 421.240; repealed by 1959 c.550 Â§4]

WESTERN INTERSTATE CORRECTIONS COMPACT

Â Â Â Â Â  421.282 Definitions for ORS 421.282 to 421.294. As used in ORS 421.282 to 421.294, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCompactÂ means the Western Interstate Corrections Compact as set forth in ORS 421.284.

Â Â Â Â Â  (2) ÂInmate,Â ÂinstitutionÂ and ÂstateÂ have the meanings defined in Article II of the compact. [1959 c.290 Â§2]

Â Â Â Â Â  421.284 Western Interstate Corrections Compact. The Western Interstate Corrections Compact hereby is enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE AND POLICY

Â Â Â Â Â  The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact, unless the context clearly requires otherwise:

Â Â Â Â Â  (a) ÂStateÂ means a state of the United States or, subject to the limitation contained in Article VII, Guam.

Â Â Â Â Â  (b) ÂSending stateÂ means a state party to this compact in which conviction was had.

Â Â Â Â Â  (c) ÂReceiving stateÂ means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had.

Â Â Â Â Â  (d) ÂInmateÂ means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

Â Â Â Â Â  (e) ÂInstitutionÂ means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined.

ARTICLE III

CONTRACTS

Â Â Â Â Â  (a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

Â Â Â Â Â  1. Its duration.

Â Â Â Â Â  2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

Â Â Â Â Â  3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

Â Â Â Â Â  4. Delivery and retaking of inmates.

Â Â Â Â Â  5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

Â Â Â Â Â  (b) Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that monies are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

Â Â Â Â Â  (c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

PROCEDURES AND RIGHTS

Â Â Â Â Â  (a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

Â Â Â Â Â  (b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

Â Â Â Â Â  (c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

Â Â Â Â Â  (d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

Â Â Â Â Â  (e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

Â Â Â Â Â  (f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

Â Â Â Â Â  (g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

Â Â Â Â Â  (h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the status of the inmate changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

Â Â Â Â Â  (i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

ACTS NOT REVIEWABLE IN RECEIVING STATE: EXTRADITION

Â Â Â Â Â  (a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

Â Â Â Â Â  (b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

FEDERAL AID

Â Â Â Â Â  Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

ENTRY INTO FORCE

Â Â Â Â Â  This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purposes of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the states of California, Oregon and Washington; and to Guam. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of Congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington.

ARTICLE VIII

WITHDRAWAL AND TERMINATION

Â Â Â Â Â  This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

OTHER ARRANGEMENTS UNAFFECTED

Â Â Â Â Â  Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________ [1959 c.290 Â§3; 2005 c.22 Â§296]

Â Â Â Â Â  421.286 Commitments or transfers of inmates to institution in another state. Any court, agency or officer of this state having power to commit or transfer an inmate to an institution for confinement may commit or transfer the inmate to any institution in another state if this state has entered into a contract for the confinement of inmates in an institution of the other state pursuant to Article III of the compact. [1959 c.290 Â§4]

Â Â Â Â Â  421.288 Enforcing and administering compact. All courts, agencies and officers of this state or any political subdivision therein shall enforce the compact and carry out its provisions including, but not limited to, making and submitting such reports as the compact requires. [1959 c.290 Â§5]

Â Â Â Â Â  421.290 Hearings by director. (1) The Director of the Department of Corrections shall hold such hearings as are requested by another state pursuant to Article IV (f) of the compact. ORS chapter 183 does not apply to these hearings, which shall be conducted in compliance with Article IV (f) of the compact.

Â Â Â Â Â  (2) The cost of any hearing conducted under subsection (1) of this section shall be paid out of the Department of Corrections Revolving Fund. Reimbursements received from the state that requested the hearing shall be paid into the revolving fund. [1959 c.290 Â§6; 1965 c.616 Â§55; 1969 c.597 Â§135; 1987 c.320 Â§187]

Â Â Â Â Â  421.292 Hearings in another state. (1) The State Board of Parole and Post-Prison Supervision may hold hearings in another state in connection with the case of an inmate confined in an institution of another state that is a party to the compact, or may request a hearing to be held by officers of the other state under Article IV (f) of the compact.

Â Â Â Â Â  (2) The cost of any hearing conducted under subsection (1) of this section shall be paid by the Department of Corrections out of money appropriated to the department for the purpose of paying lawful expenses of the department. [1959 c.290 Â§7; 1969 c.597 Â§136; 1983 c.740 Â§147; 1987 c.320 Â§188]

Â Â Â Â Â  421.294 Contracts to implement compact. The Department of Corrections may enter into any contracts on behalf of this state, not prohibited by any law of this state, as it considers appropriate to implement the participation of this state in the compact pursuant to Article III thereof. However, the department shall not enter into any contract:

Â Â Â Â Â  (1) Relating to commitments or transfers of children who are under 12 years of age;

Â Â Â Â Â  (2) Providing for commitments or transfers of inmates from another state who are 19 years of age or older to a youth correction facility, as defined in ORS 420.005; or

Â Â Â Â Â  (3) Providing for commitments or transfers of youths in this state who are under 17 years of age to an institution in another state if any of the inmates in that institution are 21 years of age or older. [1959 c.290 Â§8; 1987 c.320 Â§189; 1996 c.4 Â§6; 2001 c.295 Â§14]

INTERSTATE FOREST FIRE SUPPRESSION COMPACT

Â Â Â Â Â  421.296 Interstate Forest Fire Suppression Compact. The Interstate Forest Fire Suppression Compact is enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

Purpose

Â Â Â Â Â  The purpose of this compact is to provide for the development and execution of programs to facilitate the use of offenders in the forest fire suppression efforts of the party states for the ultimate protection of life, property and natural resources in the party states. The purpose of this compact is also, in emergent situations, to allow a sending state to cross state lines with an inmate when, because of weather or road conditions, it is necessary to cross state lines to facilitate the transport of an inmate.

ARTICLE II

Definitions

Â Â Â Â Â  (1) ÂSending stateÂ means a state party to this compact from which a fire suppression unit is traveling.

Â Â Â Â Â  (2) ÂReceiving stateÂ means a state party to this compact to which a fire suppression unit is traveling.

Â Â Â Â Â  (3) ÂInmateÂ means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

Â Â Â Â Â  (4) ÂInstitutionÂ means any prison, reformatory, honor camp or other correctional facility, except facilities for the mentally ill or mentally handicapped, in which inmates may lawfully be confined.

Â Â Â Â Â  (5) ÂFire suppression unitÂ means a group of inmates selected by the sending states, corrections personnel and any other persons deemed necessary for the transportation, supervision, care, security and discipline of inmates to be used in forest fire suppression efforts in the receiving state.

Â Â Â Â Â  (6) ÂForest fireÂ means any fire burning in any land designated by a party state or the federal land management agencies as forestland.

ARTICLE III

Contracts

Â Â Â Â Â  (1) Each party state may make one or more contracts with any one or more of the other party states for the assistance of one or more fire suppression units in forest fire suppression efforts. Any such contract shall provide for matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

Â Â Â Â Â  (2) The terms and provisions of this compact shall be part of any contract entered into by the authority of, or pursuant to, this compact. Nothing in any such contract may be inconsistent with this compact.

ARTICLE IV

Procedures and Rights

Â Â Â Â Â  (1) Each party state shall appoint a liaison for the coordination and deployment of the fire suppression units of each party state.

Â Â Â Â Â  (2) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, which has entered into a contract pursuant to this compact, decide that the assistance of a fire suppression unit of a party state is required for forest fire suppression efforts, the authorities may request the assistance of one or more fire suppression units of any state party to this compact through an appointed liaison.

Â Â Â Â Â  (3) Inmates who are members of a fire suppression unit shall at all times be subject to the jurisdiction of the sending state and at all times shall be under the ultimate custody of corrections officers duly accredited by the sending state.

Â Â Â Â Â  (4) The receiving state must make adequate arrangements for the confinement of inmates who are members of a fire suppression unit of a sending state in the event corrections officers duly accredited by the sending state make a discretionary determination that an inmate requires institutional confinement.

Â Â Â Â Â  (5) Cooperative efforts shall be made by corrections officers and personnel of the receiving state located at a fire camp with the corrections officers and other personnel in the establishment and maintenance of fire suppression unit base camps.

Â Â Â Â Â  (6) All inmates who are members of a fire suppression unit of a sending state shall be cared for and treated equally with such similar inmates of the receiving state.

Â Â Â Â Â  (7) Further, in emergent situations, a sending state shall be granted authority and all the protections of this compact to cross state lines with an inmate when, because of road conditions, it is necessary to facilitate the transport of an inmate.

ARTICLE V

Acts Not Reviewable in Receiving State: Extradition

Â Â Â Â Â  (1) If while located within the territory of a receiving state there occurs against the inmate within such state any criminal charge or if the inmate is suspected of committing within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

Â Â Â Â Â  (2) An inmate member of a fire suppression unit of the sending state who is deemed to have escaped by a duly accredited corrections officer of a sending state shall be under the jurisdiction of both the sending state and the receiving state. Nothing contained in this Article shall be construed to prevent or affect the activities of officers and guards of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Entry into Force

Â Â Â Â Â  This compact shall enter into force and become effective and binding upon approval of this compact by at least two of the states from among the States of Idaho, Oregon and Washington.

ARTICLE VII

Withdrawal and Termination

Â Â Â Â Â  This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states.

ARTICLE VIII

Other Arrangements Unaffected

Â Â Â Â Â  Nothing contained in this compact shall be construed to abrogate or impair any agreement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE IX

Construction and Severability

Â Â Â Â Â  The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________ [1991 c.302 Â§2]

Â Â Â Â Â  421.297 Powers of Governor; delegation of authority. The Governor is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and the Governor may in the discretion of the Governor delegate this authority to the Director of the Department of Corrections. [1991 c.302 Â§3]

Â Â Â Â Â  421.298 Duties of State Forester. The State Forester shall make reasonable efforts to use local available crews within Oregon before calling on fire suppression units from other states. [1991 c.302 Â§4]

INMATE INDUSTRIES AND COMMODITIES

Â Â Â Â Â  421.305 Establishment of industries in institutions; authority of Oregon Corrections Enterprises; rules; fees. (1) Subject to the authority of the Director of the Department of Corrections over care, custody and control of inmates and of corrections institutions, in carrying out the powers and duties generally described by ORS 421.354, Oregon Corrections Enterprises may:

Â Â Â Â Â  (a) Install and equip plants in any of the Department of Corrections institutions, or any other location, for the employment of any of the inmates therein in forms of industry and employment not inconsistent with section 41, Article I, Oregon Constitution, and this chapter.

Â Â Â Â Â  (b) Purchase, acquire, install, maintain and operate materials, machinery and appliances necessary in the conduct and operation of such plants.

Â Â Â Â Â  (c) Make any and all contracts or agreements, enter into any partnerships, joint ventures or other business arrangements, create and participate fully in the operation of any business structure, including but not limited to the development of business structures for inmate work program systems and networks with any public, private, government, nonprofit or for-profit person or entity that in the judgment of Oregon Corrections Enterprises is necessary or appropriate to accomplish the marketing of products or services produced by inmates or the production of goods, wares or services by inmates.

Â Â Â Â Â  (d) Acquire, receive, hold, keep, pledge, control, convey, manage, use, lend, expend and invest all funds, appropriations and revenues received by Oregon Corrections Enterprises from any source.

Â Â Â Â Â  (e) Determine, approve or adopt policies for the organization, administration and development of Oregon Corrections Enterprises.

Â Â Â Â Â  (f) Sue in the name of Oregon Corrections Enterprises and be sued, plead and be impleaded in all actions, suits or proceedings in any forum brought by or against Oregon Corrections Enterprises by any and all private or local, federal or other public entities, agencies or persons. Oregon Corrections Enterprises shall not have authority to sue or be sued by the State of Oregon.

Â Â Â Â Â  (g) Appoint and employ any instructional, administrative, professional, trade, occupational and other personnel as are necessary or appropriate to carry out the duties and missions of Oregon Corrections Enterprises, and prescribe their compensation and terms of office or employment.

Â Â Â Â Â  (h) Purchase, acquire, receive, hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use, dispose of and hold title to real and personal property of any nature, including intellectual property, in the name of Oregon Corrections Enterprises.

Â Â Â Â Â  (i) Hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use and dispose of any and all Oregon Corrections Enterprises products and services. Oregon Corrections Enterprises shall adopt policies regarding the sale of products and services of Oregon Corrections Enterprises, which products and services shall be sold for cash or on such terms as are approved by the administrator.

Â Â Â Â Â  (j) Subject to ORS 283.085 to 283.092, borrow money for the needs of Oregon Corrections Enterprises in such amounts and for such time and upon such terms as may be determined by the administrator.

Â Â Â Â Â  (k) Erect, construct, improve, develop, repair, maintain, equip, furnish, lease, lend, convey, sell, manage, operate, use, dispose of and hold title to buildings, structures and lands for Oregon Corrections Enterprises.

Â Â Â Â Â  (L) Authorize, create, eliminate, establish, operate, reorganize, reduce or expand any program, system, facility or other unit of operation in furthering the missions of Oregon Corrections Enterprises.

Â Â Â Â Â  (m) Establish, charge, collect and use charges and fees for Oregon Corrections Enterprises services and the use of Oregon Corrections Enterprises facilities.

Â Â Â Â Â  (n) Establish agreements with any state agency for the performance of such duties, functions and powers as the administrator may determine to be appropriate.

Â Â Â Â Â  (o) Make available, by lease or otherwise, or control access to any Oregon Corrections Enterprises facilities or services or other of its properties and assets to such persons, firms, partnerships, associations or corporations and on such terms the administrator considers appropriate, charge and collect rent or other fees or charges therefor and terminate or deny any such access or any such lease or other agreement for such reasons as the administrator considers appropriate and as may be consistent with the obligations of Oregon Corrections Enterprises under any such lease or other agreement.

Â Â Â Â Â  (p) Contract for the operation of any department, section, equipment or holdings of Oregon Corrections Enterprises and enter into any agreements with a person, firm or corporation for the management by a person, firm or corporation on behalf of Oregon Corrections Enterprises of any of its properties or for the more efficient or economical performance of clerical, accounting, administrative and other functions relating to its inmate work program facilities.

Â Â Â Â Â  (q) Enter into affiliation, cooperation, territorial, management or other similar agreements with other public or private inmate work programs for the sharing, division, allocation or furnishing of services on an exclusive or a nonexclusive basis, management of facilities, formation of Oregon Corrections Enterprises systems and other similar activities.

Â Â Â Â Â  (2) Products and services provided to a private vendor pursuant to a contract under subsection (1)(c) of this section are not subject to the limits imposed by ORS 421.312.

Â Â Â Â Â  (3)(a) Plants may be installed or equipped for purposes of this section on the premises of a Department of Corrections institution upon approval by the Director of the Department of Corrections.

Â Â Â Â Â  (b) The director shall have sole discretion regarding whether a plant may be installed on the premises of a Department of Corrections institution, and the director shall determine the manner of such installation.

Â Â Â Â Â  (c) The director shall have sole discretion regarding access by any person to any plant under construction, installed or located on the premises of a Department of Corrections institution.

Â Â Â Â Â  (d) The director may enter into any and all contracts or agreements, enter into any partnership, joint venture or other business arrangement and create and participate fully in the operation of any business structure, including but not limited to the development of business structures for inmate work program systems and networks with any public, private, government, nonprofit or for-profit person or entity that in the judgment of the director is necessary or appropriate to accomplish the production services by inmates.

Â Â Â Â Â  (4) Compensation, if any, paid to inmates assigned to work in industries under this section shall be determined and established by the administrator of Oregon Corrections Enterprises upon the approval of the director. The prevailing wage paid in the marketplace for the work performed shall be paid to workers, other than inmates, who are employed to operate the industry provided for in this section.

Â Â Â Â Â  (5) The director, in consultation with the administrator of Oregon Corrections Enterprises, shall adopt rules providing for the disposition of any compensation earned under this section. [Amended by 1965 c.616 Â§57; 1983 c.574 Â§1; 1987 c.320 Â§190; 1995 c.384 Â§11; 1997 c.851 Â§3; 1999 c.955 Â§15]

Â Â Â Â Â  421.310 [Amended by 1955 c.55 Â§3; 1965 c.616 Â§58; 1969 c.349 Â§4; 1981 c.380 Â§1; 1983 c.574 Â§2; 1987 c.153 Â§2; 1987 c.320 Â§191; 1989 c.89 Â§1; 1995 c.384 Â§12; repealed by 1997 c.851 Â§17]

Â Â Â Â Â  421.312 Contracts with federal government for producing goods or furnishing services of inmates during national emergency authorized. (1) The Department of Corrections or Oregon Corrections Enterprises may enter into contracts or agreements with any agency of the federal government providing for the sale to such agency of goods, wares or merchandise manufactured, mined or produced in any of the Department of Corrections institutions of this state or by Oregon Corrections Enterprises, or providing for the furnishing of the labor or services of inmates of any such institutions to such agency, or containing both such provisions, when the President of the United States has, by official action, recognized the existence of a national emergency.

Â Â Â Â Â  (2) A contract or agreement made pursuant to subsection (1) of this section may authorize the use of the facilities of any Department of Corrections institution or Oregon Corrections Enterprises facilities in conjunction with:

Â Â Â Â Â  (a) The manufacturing, mining or producing of any goods, wares or merchandise being sold to an agency of the federal government.

Â Â Â Â Â  (b) The furnishing of the labor or services of inmates of any Department of Corrections institution to any agency of the federal government. [1955 c.55 Â§2; 1965 c.616 Â§59; 1987 c.320 Â§192; 1999 c.955 Â§16]

Â Â Â Â Â  421.315 [Amended by 1955 c.55 Â§4; 1965 c.616 Â§60; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.320 [Amended by 1965 c.616 Â§61; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.325 [Amended by 1959 c.687 Â§19; 1983 c.574 Â§4; 1987 c.320 Â§193; 1995 c.384 Â§13; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.330 [Amended by 1965 c.616 Â§62; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.335 [Amended by 1965 c.616 Â§63; 1969 c.349 Â§5; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.340 Rules for exchange of products among institutions. The Department of Corrections and such officials as may direct or control the management of penal, correctional, custodial and charitable institutions of the state or its political subdivisions, and the youth correction facilities, shall jointly annually promulgate rules to authorize the purchase by such institutions of the products to be manufactured by Oregon Corrections Enterprises. [Amended by 1965 c.616 Â§64; 1987 c.320 Â§194; 1999 c.955 Â§17]

Â Â Â Â Â  421.343 [1989 c.82 Â§1; repealed by 1999 c.955 Â§28]

OREGON CORRECTIONS ENTERPRISES

Â Â Â Â Â  421.344 Creation of Oregon Corrections Enterprises as semi-independent agency; administrator. There is established Oregon Corrections Enterprises, a semi-independent agency. The Director of the Department of Corrections shall assign or appoint an administrator who shall serve at the pleasure of the director. The administrator shall have authority to do all things necessary and convenient to carry out ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. [1999 c.955 Â§3]

Â Â Â Â Â  421.345 [Amended by 1955 c.445 Â§1; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.347 Advisory council; membership; duties. (1) The administrator of Oregon Corrections Enterprises shall establish, by the issuance of a policy directive or order, an advisory council consisting of not fewer than three members to provide policy input concerning Oregon Corrections Enterprises operations and its discharge of the functions and duties prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. The council shall select one of its members as chairperson. The council shall meet not less frequently than semiannually at the offices of Oregon Corrections Enterprises. The council shall meet at such other times and places specified by the administrator. All members shall be entitled to expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The membership of the advisory council shall consist of at least one representative of each of the following interests, as determined at the discretion of the administrator:

Â Â Â Â Â  (a) At least one member shall be a person who has experience in, and can represent the interests and perspective of the banking or finance industry;

Â Â Â Â Â  (b) At least one member shall be a person who has experience in and can represent the interests and perspective of private business in Oregon; and

Â Â Â Â Â  (c) At least one member shall be a person who has experience in the field of labor relations and can represent the interests and perspective of organized labor.

Â Â Â Â Â  (3) Members of the advisory council must be citizens of the United States and residents of the State of Oregon. No member of the council may be an employee of the Department of Corrections or of Oregon Corrections Enterprises.

Â Â Â Â Â  (4) The order or policy directive that establishes the advisory council may specify the terms of office of members of the council and may provide for removal of members from the advisory council by the administrator, either at the pleasure of the administrator or for other grounds specified in the order or policy directive. Upon the expiration or termination of the term of any member appointed to represent an interest under subsection (2) of this section, the administrator shall appoint a successor to represent that interest. A member of the advisory council shall be eligible for reappointment. [1999 c.955 Â§4]

Â Â Â Â Â  421.349 Advisory committee; duties. In addition to the advisory council required by ORS 421.347, the administrator may establish, by the issuance of a policy directive or order, one or more advisory committees, bodies or advisors to advise and assist Oregon Corrections Enterprises in discharging its functions and duties as prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. The administrator may authorize the payment of expenses, as provided in ORS 292.495, to the members of any advisory committee or body established under this section. [1999 c.955 Â§5]

Â Â Â Â Â  421.350 [Amended by 1965 c.616 Â§65; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.352 Applicability of certain statutes to Oregon Corrections Enterprises. (1) The provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292 and 293 and ORS 35.550 to 35.575, 183.710 to 183.725, 183.745, 183.750, 184.345, 190.430, 190.490, 200.035, 236.380, 236.605 to 236.640, 243.303, 243.305, 243.315, 243.325 to 243.335, 243.345, 243.350, 243.696, 279.835 to 279.855, 282.010 to 282.150 and 656.017 (2) shall not apply to Oregon Corrections Enterprises.

Â Â Â Â Â  (2) Oregon Corrections Enterprises shall not be subject to any provision of law enacted after December 2, 1999, that governs state agencies generally unless the provision specifically provides that it applies to Oregon Corrections Enterprises. [1999 c.955 Â§6; 2003 c.794 Â§279]

Â Â Â Â Â  421.354 Authority of Oregon Corrections Enterprises. (1) Oregon Corrections Enterprises may engage eligible inmates in state corrections institutions in work or on-the-job training. This authority is subject to the authority granted the Director of the Department of Corrections by section 41, Article I of the Oregon Constitution, and to any rules or orders issued by the director regarding care, custody and control of inmates. Oregon Corrections Enterprises shall ensure that all inmate work and on-the-job training programs are cost-effective and designed to develop inmate motivation, work capabilities, cooperation and successful transition into the community.

Â Â Â Â Â  (2) Oregon Corrections Enterprises may enter into contracts or agreements with private persons or government agencies for the purpose of:

Â Â Â Â Â  (a) Accomplishing the production and marketing of products or services produced or performed by inmates;

Â Â Â Â Â  (b) Making prison work products or services available to any public agency and to any private enterprise; or

Â Â Â Â Â  (c) Making prison work products available to any private person.

Â Â Â Â Â  (3) Oregon Corrections Enterprises may make or enter into any agreement to assist inmates in making a successful transition upon release by state correction institutions.

Â Â Â Â Â  (4) Oregon Corrections Enterprises shall carry out the public purposes and missions stated in section 41, Article I of the Oregon Constitution, and in this section in the manner that, in the determination of Oregon Corrections Enterprises, best promotes the public welfare of the people of the State of Oregon. [1999 c.955 Â§7]

Â Â Â Â Â  421.355 [Amended by 1965 c.616 Â§66; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.357 Limitation on amount agency may charge Oregon Corrections Enterprises; costs of audits. (1) A state agency shall not charge Oregon Corrections Enterprises for services or products provided by the agency in an amount that exceeds the amount the agency charges other state agencies for the same services or products.

Â Â Â Â Â  (2) Oregon Corrections Enterprises shall pay the cost of audits of Oregon Corrections Enterprises performed pursuant to the Secretary of StateÂs statutory and constitutional authority. [1999 c.955 Â§11]

Â Â Â Â Â  421.359 Disposition of income and revenues. All income and revenues generated or received by Oregon Corrections Enterprises shall remain within, and are continuously appropriated to, Oregon Corrections Enterprises for the purposes of discharging the functions and duties prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. There shall be no commingling of funds between Oregon Corrections Enterprises and the Department of Corrections. [1999 c.955 Â§9]

Â Â Â Â Â  421.360 [Repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.362 Continuation of employment of certain Department of Corrections employees; alternative retirement programs. (1) All persons employed by the Department of Corrections in inmate work programs on December 2, 1999, shall be offered continuation of their employment with Oregon Corrections Enterprises. Those employees who continue employment with Oregon Corrections Enterprises shall retain their Public Employees Retirement System status granted prior to December 2, 1999. The terms and conditions of the continued employment shall be determined by the administrator. The terms and conditions of employment for Oregon Corrections Enterprises employees who may become represented for collective bargaining in the appropriate bargaining unit shall be determined in accordance with ORS 243.650 to 243.782, except for ORS 243.696. For purposes of collective bargaining, the appropriate bargaining unit shall be a separate unit composed exclusively of Oregon Corrections Enterprises employees.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 237, Oregon Corrections Enterprises may offer to its employees alternative retirement programs in addition to the Public Employees Retirement System. [1999 c.955 Â§13]

Â Â Â Â Â  421.364 Provision of legal services to Oregon Corrections Enterprises. Notwithstanding any other provision of law, the Attorney General, at the request of Oregon Corrections Enterprises, shall identify one or more assistant attorneys general to provide legal services related to the inmate work programs of Oregon Corrections Enterprises. At least one assistant attorney general shall have an office located at the main office of Oregon Corrections Enterprises as a primary office location. [1999 c.955 Â§14]

Â Â Â Â Â  421.365 [Repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.367 Report to Governor and Legislative Assembly. (1) Oregon Corrections Enterprises shall report annually to the Governor and the Legislative Assembly regarding Oregon Corrections Enterprises activities and operations for the preceding year.

Â Â Â Â Â  (2) Notwithstanding ORS 421.352, Oregon Corrections Enterprises shall provide to the Oregon Department of Administrative Services such financial information as the Oregon Department of Administrative Services may require for purposes of completing the financial report described in ORS 291.040. [1999 c.955 Â§8]

Â Â Â Â Â  421.400 [1989 c.855 Â§1; repealed by 1997 c.851 Â§17]

INMATE LABOR GENERALLY

Â Â Â Â Â  421.405 Use of inmate labor for benefit of officials prohibited; exceptions. (1) Except as provided in subsection (2) of this section, no officer or employee of this state shall receive the use or profit of the labor or services of any inmate of a Department of Corrections institution, or be directly or indirectly interested in any contract or work upon which inmates are employed. However, this subsection does not prohibit inmates from doing work or services:

Â Â Â Â Â  (a) As janitors or gardeners in or about the institutional premises or premises owned or controlled by Oregon Corrections Enterprises.

Â Â Â Â Â  (b) As chauffeur or driver of a vehicle used by any prison official or employees of Oregon Corrections Enterprises in the discharge of official business.

Â Â Â Â Â  (c) Contemplated under ORS 421.455 to 421.480.

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit inmates from performing work or services as apprentices or trainees in a program conducted pursuant to ORS 660.002 to 660.210 for any officer or employee of this state who does not exercise direct Department of Corrections institution supervisory authority over the inmates. [Amended by 1959 c.687 Â§20; 1961 c.213 Â§1; 1965 c.616 Â§67; 1969 c.502 Â§21; 1979 c.68 Â§1; 1987 c.320 Â§195; 1999 c.955 Â§18]

Â Â Â Â Â  421.408 [Formerly 421.140; 1965 c.616 Â§68; 1969 c.502 Â§22; 1969 c.570 Â§1; 1987 c.320 Â§196; repealed by 1995 c.384 Â§28]

Â Â Â Â Â  421.410 [Amended by 1957 c.343 Â§1; 1961 c.213 Â§2; 1965 c.463 Â§20; 1965 c.616 Â§69; 1979 c.68 Â§2; 1981 c.380 Â§2; 1983 c.574 Â§3; 1987 c.320 Â§197; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.412 Use of inmate labor in acquisition of crops to be consumed in state institutions. (1) Notwithstanding any other provision of law, the Department of Corrections or Oregon Corrections Enterprises may enter into a contract with a person for the purchase or donation of fruit, vegetables or other crops for use or consumption in state institutions. The contract may provide that any or all labor required inside or outside of the Department of Corrections institutions to harvest, load and transport the fruit, vegetables or other crop shall be performed by inmates confined in such institutions. The department or Oregon Corrections Enterprises may enter into a contract pursuant to this section only if it appears to the department or Oregon Corrections Enterprises that the contract would be advantageous.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the Director of the Department of Corrections, in compliance with the rules of the department, may authorize the use of inmates from the institution for the purpose of harvesting, loading and transporting the fruit, vegetables or other crops which are the subject matter of a contract made under subsection (1) of this section.

Â Â Â Â Â  (3) This section authorizes use of inmate labor for cultivating, clearing, grading, draining, restoring riparian areas and other improvement of private or public land, or any contract or agreement therefor. [1955 c.253 Â§2; 1959 c.687 Â§21; 1965 c.616 Â§70; 1969 c.502 Â§23; 1987 c.320 Â§198; 1999 c.955 Â§19]

Â Â Â Â Â  421.415 [Amended by 1959 c.687 Â§22; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.420 Use of inmate labor to clear unimproved land. The Department of Corrections may enter into a contract with any person whom it considers advisable in connection with a Department of Corrections institution for employment of inmates therein in clearing unimproved land in the state. [Amended by 1959 c.687 Â§23; 1965 c.616 Â§71; 1987 c.320 Â§199]

Â Â Â Â Â  421.425 [Renumbered 421.620]

Â Â Â Â Â  421.430 [Repealed by 1959 c.687 Â§24]

Â Â Â Â Â  421.431 [1995 c.384 Â§1; repealed by 1997 c.851 Â§17]

Â Â Â Â Â  421.434 [1995 c.384 Â§2; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.435 [Repealed by 1959 c.687 Â§24]

Â Â Â Â Â  421.436 [1995 c.384 Â§14; repealed by 1997 c.851 Â§17]

PRISON WORK PROGRAMS

Â Â Â Â Â  421.437 Inmate compensation; rules. (1) Inmates who participate in programs operated by the Department of Corrections or Oregon Corrections Enterprises shall be permitted to retain a portion of compensation earned, if any, for their personal use as determined and established by the Director of the Department of Corrections by rule. The director shall ensure that the rules adopted under this section are designed to:

Â Â Â Â Â  (a) Instill in inmates a viable work ethic;

Â Â Â Â Â  (b) Emulate private gainful employment;

Â Â Â Â Â  (c) Encourage productivity; or

Â Â Â Â Â  (d) Maintain the safe, secure and orderly operation and management of department facilities.

Â Â Â Â Â  (2) Except as otherwise required by federal law to permit transportation in interstate commerce of goods, wares or merchandise manufactured, produced or mined, wholly or in part by inmates, the rules adopted under subsection (1) of this section may not authorize inmates engaged in prison work programs to retain for their personal use more than 20 percent of gross compensation paid. [1997 c.851 Â§11; 1999 c.955 Â§20]

Â Â Â Â Â  421.438 Authority to enter into contracts concerning certain operations and programs. (1) The Department of Corrections may enter into contracts for the purchase or other acquisition, transfer or disposition of supplies, materials, equipment, products and other personal property, and services for the following prison operations and programs:

Â Â Â Â Â  (a) Prison work and on-the-job training programs;

Â Â Â Â Â  (b) Forest and work camps established under ORS chapter 421;

Â Â Â Â Â  (c) Farm and agricultural operations and programs;

Â Â Â Â Â  (d) Food services operations and programs; and

Â Â Â Â Â  (e) Facility or property maintenance operations and programs.

Â Â Â Â Â  (2) Notwithstanding ORS 179.040 or any other law, the provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to contracts entered into by the department under this section. [1995 c.384 Â§17; 1997 c.802 Â§19; 1997 c.851 Â§4; 2003 c.794 Â§280]

Â Â Â Â Â  Note: 421.438 and 421.442 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.440 [1995 c.384 Â§25; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.442 Creation of accounts and subaccounts relating to prison work and on-the-job training programs. (1) The Department of Corrections may create accounts and subaccounts as reasonably required to discharge the functions and duties prescribed by section 41, Article I of the Oregon Constitution, including accounts and subaccounts for the deposit of income generated from prison work programs. Accounts and subaccounts created under this subsection shall be maintained separate and distinct from the General Fund. Moneys credited to the accounts and subaccounts are continuously appropriated to the department for the purpose of implementing, maintaining and developing prison work programs. Moneys in the department accounts or subaccounts may be transferred to the inmate injury component of the Insurance Fund for the payment of expenses therefrom authorized by law. Moneys in the accounts or subaccounts may be invested as provided in ORS 293.701 to 293.790 and as authorized by ORS 421.305. Earnings on the investment of moneys in the accounts or subaccounts shall be credited to the respective account or subaccount.

Â Â Â Â Â  (2) Oregon Corrections Enterprises may create accounts and subaccounts as reasonably required to discharge the functions and duties prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.444 and 421.445 and this section, including accounts and subaccounts for the deposit of income generated from prison work programs. All moneys collected or received by Oregon Corrections Enterprises shall be deposited into an account or subaccounts established by Oregon Corrections Enterprises in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. The administrator shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. All moneys in the account or subaccounts are continuously appropriated to Oregon Corrections Enterprises for the purpose of implementing, maintaining and developing prison work programs. Moneys in the accounts or subaccounts may be invested as provided in ORS 293.701 to 293.790 and as authorized by ORS 421.305. Earnings on the investment of moneys in the accounts or subaccounts shall be credited to the respective account or subaccount.

Â Â Â Â Â  (3) Moneys credited to or received by inmate work programs conducted by the department may not be commingled with moneys credited to or received by inmate work programs conducted by Oregon Corrections Enterprises.

Â Â Â Â Â  (4) Moneys in the accounts or subaccounts are available for implementing, maintaining and developing prison work and on-the-job training programs, including, but not limited to:

Â Â Â Â Â  (a) The purchase of all necessary machinery and equipment for establishing, equipping and enlarging prison industries;

Â Â Â Â Â  (b) The purchase of raw materials, the payment of salaries and wages and all other expenses necessary and proper in the judgment of the Director of the Department of Corrections or the administrator of Oregon Corrections Enterprises in the conduct and operation of prison industries; and

Â Â Â Â Â  (c) Department transfers to the inmate injury component of the Insurance Fund from the payment of expenses authorized by law.

Â Â Â Â Â  (5) No part of the accounts or subaccounts may be expended for maintenance, repairs, construction or reconstruction, or general or special expenses of a Department of Corrections institution, other than for prison work and on-the-job training programs.

Â Â Â Â Â  (6) The transfers referred to in subsections (1) and (4)(c) of this section may be authorized by the Legislative Assembly, or the Emergency Board if the Legislative Assembly is not in session, whenever it appears to the Legislative Assembly or the board, as the case may be, that there are insufficient moneys in the inmate injury component of the Insurance Fund for the payment of expenses authorized by law. [1995 c.384 Â§26; 1997 c.851 Â§5; 1999 c.955 Â§27; 2003 c.405 Â§8]

Â Â Â Â Â  Note: See note under 421.438.

Â Â Â Â Â  421.444 Intellectual property; acquisition and development. (1) The Department of Corrections and Oregon Corrections Enterprises each may acquire or develop intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, trademarks, inventions, discoveries, processes and ideas.

Â Â Â Â Â  (2) The department and Oregon Corrections Enterprises each may manage, license, market, develop or dispose of its intellectual property, in whole or in part, in any manner deemed by the department or Oregon Corrections Enterprises to be advisable for implementing, maintaining and developing prison work programs.

Â Â Â Â Â  (3) Money received by the department or Oregon Corrections Enterprises as a result of its use, ownership, disposal or management of property acquired under this section or of transactions regarding such property shall be deposited in accounts maintained by the department or Oregon Corrections Enterprises as authorized by law. [1997 c.851 Â§12; 1999 c.955 Â§21]

Â Â Â Â Â  421.445 Supervision of inmates in Oregon Corrections Enterprises program; agreements. Notwithstanding any other law, inmates participating in a program operated by Oregon Corrections Enterprises may be supervised by any employee or agent of a local, state or federal governmental agency pursuant to an agreement between the agency and Oregon Corrections Enterprises. An agreement entered into under this section must require that the person exercising custodial supervision over inmates receive security training approved and provided by the Department of Corrections. [1997 c.851 Â§18; 1999 c.955 Â§22]

Â Â Â Â Â  Note: 421.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FOREST AND WORK CAMPS

Â Â Â Â Â  421.450 Definitions for ORS 421.455 to 421.480. As used in ORS 421.455 to 421.480, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂLocal inmateÂ means a person sentenced by a court or legal authority to serve sentence in a county or city jail, but does not include a child detained by order of the juvenile court.

Â Â Â Â Â  (2) ÂState inmateÂ means an inmate of a Department of Corrections institution. [1967 c.504 Â§2; 1987 c.320 Â§200]

Â Â Â Â Â  421.455 Forest work camps; restrictions on placement at camps. (1) The Director of the Department of Corrections shall establish at places in state forests recommended by the State Board of Forestry one or more forest work camps at which state inmates and local inmates may be employed. Only such state inmates as are determined by the Department of Corrections to require minimum security may be placed at a forest work camp, but the Department of Corrections shall not place an inmate at a forest work camp if the department is aware that the inmate has ever been convicted, of:

Â Â Â Â Â  (a) Rape in the first degree, as described in ORS 163.375.

Â Â Â Â Â  (b) Rape in the second degree, as described in ORS 163.365.

Â Â Â Â Â  (c) Rape in the third degree, as described in ORS 163.355.

Â Â Â Â Â  (d) Sodomy in the first degree, as described in ORS 163.405.

Â Â Â Â Â  (e) Sodomy in the second degree, as described in ORS 163.395.

Â Â Â Â Â  (f) Sodomy in the third degree, as described in ORS 163.385.

Â Â Â Â Â  (g) Unlawful sexual penetration in the first degree, as described in ORS 163.411.

Â Â Â Â Â  (h) Unlawful sexual penetration in the second degree, as described in ORS 163.408.

Â Â Â Â Â  (i) Sexual abuse in the first degree, as described in ORS 163.427.

Â Â Â Â Â  (j) Sexual abuse in the second degree, as described in ORS 163.425.

Â Â Â Â Â  (k) Any crime in any other jurisdiction that would constitute a crime described in this subsection if presently committed in this state.

Â Â Â Â Â  (L) Any attempt to commit a crime described in this subsection.

Â Â Â Â Â  (2) The State Board of Forestry may make contracts with any other state agency in order to effectuate the purposes of ORS 421.455, 421.465, 421.470 and 421.476. [Amended by 1965 c.616 Â§72; 1967 c.504 Â§5; 1987 c.320 Â§201; 1987 c.478 Â§1; 1991 c.386 Â§13; 1991 c.830 Â§12]

Â Â Â Â Â  421.460 [Amended by 1961 c.656 Â§2; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.465 Transfer of state inmates to forest work camp; limitations and conditions. (1) Upon the requisition of the State Forester, the superintendent shall send at the time and to the place designated as many state inmates requisitioned from the institution under the supervision of the superintendent as have been determined under rules adopted by the Director of the Department of Corrections to be eligible for employment at a forest work camp and as are available.

Â Â Â Â Â  (2) Before a state inmate is sent to any forest work camp, the superintendent of the institution in which the inmate is confined shall cause the inmate to be given such inoculations as are necessary in the public interest.

Â Â Â Â Â  (3) While a state inmate is at a forest work camp, the superintendent of the institution in which the inmate was confined is responsible for the custody and care of the inmate. [Amended by 1961 c.656 Â§3; 1965 c.616 Â§73; 1967 c.504 Â§6; 1969 c.502 Â§24; 1987 c.320 Â§202]

Â Â Â Â Â  421.467 Transfer of local inmates to forest work camp; limitations and conditions. (1) Subject to ORS 421.468, the governing body of a county or city in this state may transfer a local inmate to the temporary custody of the Department of Corrections solely for employment at a forest work camp established under ORS 421.455 to 421.480. The county or city transferring the local inmate shall pay the cost of transportation and other expenses incidental to the local inmateÂs conveyance to the forest work camp and the return of the local inmate to the county or city, including the expenses of law enforcement officers accompanying the local inmate, and is responsible for costs of any medical treatment of the local inmate while the local inmate is employed at the forest work camp not compensated under ORS 655.505 to 655.555.

Â Â Â Â Â  (2) Before a local inmate is sent to a forest work camp, the governing body of the county or city shall cause the local inmate to be given such inoculations as are necessary in the public interest, and must submit to the Department of Corrections a certificate, signed by a physician licensed under ORS chapter 677, that the local inmate is physically and mentally able to perform the work described in ORS 421.470, and is free from communicable disease. [1967 c.504 Â§3; 1987 c.320 Â§203]

Â Â Â Â Â  421.468 Prior approval required for transfer of local inmate; return; custody and jurisdiction. (1) A local inmate may not be transferred under ORS 421.467 without the prior approval of the Director of the Department of Corrections. The director shall return each local inmate to the county or city from which the local inmate was transferred at such time as the local inmate is to be released by the county or city, or upon request of the governing body of the county or city.

Â Â Â Â Â  (2) While employed at a forest work camp established under ORS 421.455 to 421.480, a local inmate is temporarily within the custody of the Director of the Department of Corrections and subject to rules promulgated by the director governing such custody and employment, but remains subject to the jurisdiction of the county or city. [1967 c.504 Â§4; 1987 c.320 Â§204]

Â Â Â Â Â  421.470 Authority over inmates in camps; cost of care. (1) The Director of the Department of Corrections has authority over the forest work camps except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The State Forester shall assign and supervise the work of the state inmates and local inmates, which work shall be:

Â Â Â Â Â  (a) Manual labor, as far as possible, of the type contemplated by ORS 530.210 to 530.280.

Â Â Â Â Â  (b) Fire-fighting labor of the type contemplated for forest protection districts under ORS chapter 477.

Â Â Â Â Â  (3) Moneys for the cost of custody of the state inmates and local inmates, and for the labor done by them under this section, shall be paid from funds appropriated and made available to the State Board of Forestry. Moneys for the cost of care of each local inmate shall be paid by the county or city from which the local inmate was transferred under ORS 421.467, but not to exceed $2 a day for each local inmate. Additional moneys required for the cost of care of local inmates shall be paid from funds appropriated and made available to the State Board of Forestry. All such moneys shall be collected by the Director of the Department of Corrections who shall deposit such funds to the credit of the State Prison Work Programs Account. [Amended by 1961 c.213 Â§3; 1961 c.656 Â§4; 1965 c.253 Â§142; 1967 c.504 Â§7; 1987 c.320 Â§205; 1995 c.384 Â§15]

Â Â Â Â Â  421.475 [Amended by 1955 c.433 Â§1; 1961 c.656 Â§5; 1965 c.616 Â§74; 1967 c.504 Â§8; 1969 c.570 Â§2; 1987 c.320 Â§206; 1995 c.384 Â§16; repealed by 1997 c.851 Â§6 (421.476 enacted in lieu of 421.475)]

Â Â Â Â Â  421.476 Compensation of inmates for labor at forest camps; rules. The Director of the Department of Corrections shall determine and establish compensation, if any, to be paid to inmates assigned to work in forest work camps. The director shall adopt rules providing for the disposition of any compensation earned under this section. [1997 c.851 Â§7 (enacted in lieu of 421.475)]

Â Â Â Â Â  421.480 Return of inmate to institution. When the need for the labor of a state inmate or local inmate transferred to a forest work camp has ceased or when the inmate is guilty of any violation of the rules of the Director of the Department of Corrections, the director may return the inmate to the institution, county or city from which the inmate was transferred. [Amended by 1961 c.656 Â§6; 1967 c.504 Â§9; 1987 c.320 Â§207]

Â Â Â Â Â  421.490 Work camps. In addition to camps established under ORS 421.455 to 421.480 the Department of Corrections may execute agreements for the establishment and operation of work camps for minimum custody inmates of Department of Corrections institutions in cooperation with all public agencies. [1963 c.157 Â§2; 1987 c.320 Â§208]

ALTERNATIVE INCARCERATION PROGRAM

Â Â Â Â Â  421.500 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There is no method in this state for diverting sentenced offenders from a traditional correctional setting;

Â Â Â Â Â  (2) The absence of a program that instills discipline, enhances self-esteem and promotes alternatives to criminal behavior has a major impact on overcrowding of prisons and criminal recidivism in this state; and

Â Â Â Â Â  (3) An emergency need exists to implement a highly structured corrections program that involves intensive mental and physical training and substance abuse treatment. [1993 c.681 Â§1; 1999 c.239 Â§2]

Â Â Â Â Â  Note: 421.500 to 421.512 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.502 Definitions for ORS 421.502 to 421.512. As used in ORS 421.502 to 421.512:

Â Â Â Â Â  (1) ÂCognitive restructuringÂ means any rehabilitation process that redirects the thinking of an offender into more socially acceptable directions and that is generally accepted by rehabilitation professionals.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (3)(a) ÂOffenderÂ includes a person who:

Â Â Â Â Â  (A) Is in the custody of the department; and

Â Â Â Â Â  (B) Is at least 18 years of age at the time of entry into the program.

Â Â Â Â Â  (b) ÂOffenderÂ includes a person who is under 18 years of age and has been convicted of a crime upon remand from the juvenile court.

Â Â Â Â Â  (c) ÂOffenderÂ does not include a person convicted of a crime described in ORS 163.095, 163.115, 163.118, 163.235, 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.415, 163.425, 163.427, 163.435, 163.525, 164.325 or 164.415.

Â Â Â Â Â  (4) ÂProgramÂ means the special alternative incarceration program established under ORS 421.504 and the intensive alternative incarceration addiction program established under ORS 421.506. [1993 c.681 Â§2; 1999 c.239 Â§1; 2003 c.464 Â§3]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.504 Alternative incarceration program; requirements. (1) The Department of Corrections, in consultation with the Oregon Criminal Justice Commission, shall establish a special alternative incarceration program stressing a highly structured and regimented routine. The program:

Â Â Â Â Â  (a) Shall be based on a military basic training model that includes extensive discipline, physical work, physical exercise and military drill;

Â Â Â Â Â  (b) Shall provide for cognitive restructuring in conformance with generally accepted rehabilitative standards;

Â Â Â Â Â  (c) Shall include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357; and

Â Â Â Â Â  (d) Shall be no longer than 270 daysÂ duration.

Â Â Â Â Â  (2) The department shall provide capital improvements and capital construction necessary for the implementation of the program.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department may convert the special alternative incarceration program required by this section into an intensive alternative incarceration addiction program as described in ORS 421.506 if the department determines that the needs of offenders in the departmentÂs custody would be better served by an intensive alternative incarceration addiction program than by the special alternative incarceration program. [1993 c.681 Â§3; 1997 c.63 Â§3; 2005 c.271 Â§7; 2005 c.708 Â§12]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.506 Intensive alternative incarceration addiction program; requirements. The Department of Corrections shall establish an intensive alternative incarceration addiction program. The program shall:

Â Â Â Â Â  (1) Be based on intensive interventions, rigorous personal responsibility and accountability, physical labor and service to the community;

Â Â Â Â Â  (2) Require strict discipline and compliance with program rules;

Â Â Â Â Â  (3) Provide 14 hours of highly structured and regimented routine every day;

Â Â Â Â Â  (4) Provide for cognitive restructuring to enable offenders participating in the program to confront and alter their criminal thinking patterns;

Â Â Â Â Â  (5) Provide addiction treatment that incorporates proven, research-based interventions; and

Â Â Â Â Â  (6) Be at least 270 daysÂ duration. [2003 c.464 Â§2]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.508 Determination of eligibility for program; denial; suspension; completion. (1)(a) The Department of Corrections is responsible for determining which offenders are eligible to participate in, and which offenders are accepted for, a program. However, the department may not consider an offender for a program unless authorized to do so as provided in ORS 137.750.

Â Â Â Â Â  (b) The department may not accept an offender into a program unless the offender submits a written request to participate. The request must contain a signed statement providing that the offender:

Â Â Â Â Â  (A) Is physically and mentally able to withstand the rigors of the program; and

Â Â Â Â Â  (B) Has reviewed the program description provided by the department and agrees to comply with each of the requirements of the program.

Â Â Â Â Â  (c) The department may deny, for any reason, a request to participate in a program. The department shall make the final determination regarding an offenderÂs physical or mental ability to withstand the rigors of the program.

Â Â Â Â Â  (d) If the department determines that an offenderÂs participation in a program is consistent with the safety of the community, the welfare of the applicant, the program objectives and the rules of the department, the department may, in its discretion, accept the offender into the program.

Â Â Â Â Â  (2) The department may suspend an offender from a program for administrative or disciplinary reasons.

Â Â Â Â Â  (3) When an offender has successfully completed a program, the department may release the offender on post-prison supervision. Successful completion of a program does not relieve the offender from fulfilling any other obligations imposed as part of the sentence including, but not limited to, the payment of restitution and fines. [1993 c.681 Â§4; 1997 c.313 Â§17; 2003 c.464 Â§4]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.510 Eligibility for transitional leave. Offenders participating in a program are eligible for transitional leave as provided in ORS 421.168. Notwithstanding the 30-day maximum period allowed in ORS 421.168, the Department of Corrections may grant a transitional leave of up to 90 days for an offender in a program. The offender may not be released on transitional leave more than 90 days prior to the offenderÂs discharge date. [1997 c.63 Â§2; 2003 c.464 Â§5]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.512 Rulemaking. (1) The Department of Corrections shall adopt rules to carry out the provisions of ORS 421.504, 421.506 and 421.508.

Â Â Â Â Â  (2) The Oregon Criminal Justice Commission shall adopt or amend rules as necessary to integrate the programs into sentencing guidelines. [1993 c.681 Â§5; 2003 c.464 Â§6]

Â Â Â Â Â  Note: See note under 421.500.

MEDICAL TREATMENT PROGRAMS

Â Â Â Â Â  421.590 Medical treatment programs; sex offenders; establishment; rules. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂMedical treatment programÂ means a treatment program based on a successful medical model that has been proven to reduce recidivism, and that may include treatment by prescribed medication when recommended by a qualified psychiatrist or physician, psychological treatment, or both. Any treatment administered under a medical treatment program must be within the range of treatments generally recognized as acceptable within the medical community.

Â Â Â Â Â  (b) ÂProgram participantÂ means a person sentenced for a term of imprisonment based on conviction of a sex crime or a felony attempt to commit a sex crime, or a person who is eligible for parole or post-prison supervision after a term of imprisonment based on conviction of a sex crime or a felony attempt to commit a sex crime, who agrees to participate in a medical treatment program after having been evaluated to be a suitable candidate and who has been provided with adequate information to give informed consent to participation.

Â Â Â Â Â  (c) ÂSex crimeÂ means rape in any degree, sodomy in any degree, unlawful sexual penetration in any degree and sexual abuse in the first or second degree.

Â Â Â Â Â  (2) The Department of Corrections shall establish a medical treatment program for persons convicted of a sex crime or a felony attempt to commit a sex crime. Any person sentenced for a sex crime or a felony attempt to commit a sex crime may be evaluated to determine if available medical or psychological treatment would be likely to reduce the biological, emotional or psychological impulses that were the probable cause of the personÂs criminal conduct. If the evaluation determines that the person is a suitable candidate, the department shall offer to allow the person to participate in the medical treatment program. The person must agree to become a program participant.

Â Â Â Â Â  (3) The State Board of Parole and Post-Prison Supervision shall offer as a condition of parole or post-prison supervision to persons convicted of a sex crime or a felony attempt to commit a sex crime the opportunity to participate in a medical treatment program established by the Department of Corrections under this section. Any person eligible for release for a sex crime or felony attempt to commit a sex crime may be evaluated to determine if available medical or psychological treatment would be likely to reduce the biological, emotional or psychological impulses that were the probable cause of the personÂs criminal conduct. If the evaluation determines that the person is a suitable candidate, the board shall offer to allow the person to participate in the medical treatment program. The person must agree to become a program participant.

Â Â Â Â Â  (4) The Department of Corrections shall adopt rules prescribing the procedures and guidelines for implementing the medical treatment programs required under the provisions of this section. [1993 c.807 Â§5; 2003 c.14 Â§233]

Â Â Â Â Â  Note: 421.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

STATE PENITENTIARY

Â Â Â Â Â  421.605 Location and use of penitentiary. The Oregon State Penitentiary, located in Salem, Marion County, shall be used as a Department of Corrections institution for the imprisonment of male persons committed to the custody of the Department of Corrections. [Formerly 421.010; 1971 c.212 Â§3; 1987 c.320 Â§208a]

Â Â Â Â Â  421.609 New correctional facilities; authorization; limitation on. (1) The Department of Corrections may not seek authorization for construction or expansion of new correctional facilities or expansion of existing correctional facilities in this state unless the department:

Â Â Â Â Â  (a) Has evaluated the availability and cost of using correctional facilities outside this state; and

Â Â Â Â Â  (b) Has determined that constructing new correctional facilities, including costs of debt service and infrastructure improvements, or expanding existing correctional facilities in this state is less expensive than using correctional facilities outside this state after considering constitutional requirements, requirements of state law and available programs that enhance the likelihood of offenders successfully functioning in society upon release.

Â Â Â Â Â  (2) If the Department of Corrections determines that using appropriate correctional facilities outside this state is less expensive than constructing new correctional facilities, including costs of debt service and infrastructure improvements, or expanding existing correctional facilities, the department shall use correctional facilities outside this state. [1997 c.715 Â§6(1),(2)]

Â Â Â Â Â  Note: 421.609 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.610 [1961 c.491 Â§1; 1971 c.212 Â§4; repealed by 1987 c.320 Â§246]

CORRECTIONS FACILITIES SITING

(Generally)

Â Â Â Â Â  421.611 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There is a serious and urgent need to construct and operate additional correctional facilities in this state to accommodate current and projected prison populations.

Â Â Â Â Â  (2) Immediate corrections facility planning and siting requires an expedited process. Existing corrections facility siting procedures are inadequate to meet the current and projected need for the siting of additional correctional facilities in this state. [1995 c.745 Â§1]

Â Â Â Â Â  Note: 421.611 to 421.630 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.612 Definitions. As used in ORS 421.611 to 421.630, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAuthorityÂ means the Corrections Facilities Siting Authority as established in ORS 421.621.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections. [1995 c.745 Â§2]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.614 Corrections facilities; determining location. (1) The Department of Corrections shall determine locations for corrections facilities pursuant to the provisions of ORS 421.611 to 421.630.

Â Â Â Â Â  (2) The department shall establish, by rule, mandatory and desirable criteria to be used in the nominations made under ORS 421.616. [1995 c.745 Â§3]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.615 [Formerly 421.030; 1969 c.502 Â§25; repealed by 1971 c.212 Â§6]

Â Â Â Â Â  421.616 When department required to nominate sites for corrections facilities; criteria for nominations; report required. When directed by executive order of the Governor to initiate the corrections facility siting process established in ORS 421.611 to 421.630, the Department of Corrections shall:

Â Â Â Â Â  (1) Nominate sites for the construction and operation of additional corrections facilities in this state, based on the criteria adopted by the department pursuant to ORS 421.614, and the following criteria:

Â Â Â Â Â  (a) The interest demonstrated by local jurisdictions in having a site selected for a corrections facility within their jurisdiction.

Â Â Â Â Â  (b) The availability or the ability of the local jurisdictions to provide adequate infrastructure to serve the facility.

Â Â Â Â Â  (c) Natural features that allow design to promote compatibility with surroundings.

Â Â Â Â Â  (d) The availability of or ability to provide local support facilities.

Â Â Â Â Â  (e) The cost of developing the proposed facility, including but not limited to:

Â Â Â Â Â  (A) The cost of land acquisition and construction including the availability of land or facilities owned by the State of Oregon.

Â Â Â Â Â  (B) The cost of operating the facility.

Â Â Â Â Â  (f) The location and dispersal of social service residential facilities and other corrections facilities.

Â Â Â Â Â  (2) Publish an initial report stating the conclusions of the department with regard to each site nominated.

Â Â Â Â Â  (3) Provide copies of the report to:

Â Â Â Â Â  (a) Each of the county commissioners in the county where any of the nominated sites are located;

Â Â Â Â Â  (b) Each of the city council members where that site is located if any one of the sites is in a city;

Â Â Â Â Â  (c) Governmental agencies that may be called upon to provide services to the facility at any of the sites, including police, fire, water, sewage, roads and public transit; and

Â Â Â Â Â  (d) Any member of the public who requests a copy and pays a fee as set by the department.

Â Â Â Â Â  (4) Provide media notice regarding the process and the sites nominated, including but not limited to publication in a newspaper of general circulation in the county or counties where the sites are located. [1995 c.745 Â§4]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.618 Meetings to discuss site selections. Prior to nominating sites pursuant to ORS 421.616, the Department of Corrections shall hold a meeting or multiple meetings with the elected local government officials involved to discuss the site selections, the on-site and off-site improvements needed at each site and the site preferences of the local governments. [1995 c.745 Â§5]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.620 [Formerly 421.425; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.621 Corrections Facilities Siting Authority; membership; duties. (1) There is established a Corrections Facilities Siting Authority. Subject to the approval of the Governor, the authority shall make corrections facility site selection decisions as set forth in ORS 421.623. The authority shall consist of five persons, to be appointed by the Governor and to serve at the GovernorÂs pleasure. The Governor shall appoint one of the members as chairperson.

Â Â Â Â Â  (2) A majority of the authority members constitutes a quorum for the transaction of business. Members of the authority are entitled to compensation and expenses as provided in ORS 292.495. Any vacancy shall be filled by the Governor.

Â Â Â Â Â  (3) The authority shall:

Â Â Â Â Â  (a) Direct such staff as assigned to it by the Department of Corrections;

Â Â Â Â Â  (b) Consult with the department, local government officials and others as it deems necessary;

Â Â Â Â Â  (c) Hold hearings; and

Â Â Â Â Â  (d) Make decisions on the siting of corrections facilities. [1995 c.745 Â§6]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.623 Hearings in region where nominated site located; ranking sites; findings. (1) Within 30 days after nomination of sites as set forth in ORS 421.616, the Corrections Facilities Siting Authority shall hold a hearing within the region where each nominated site is located to receive Department of Corrections, local government, neighborhood, law enforcement and public testimony regarding the sites nominated and conditions proposed therefor.

Â Â Â Â Â  (2) Not later than 10 days before the hearing held by the authority as required by subsection (1) of this section, any affected local government or any person may submit proposed conditions to the authority. Each proposed condition shall:

Â Â Â Â Â  (a) Be stated separately;

Â Â Â Â Â  (b) Be in writing;

Â Â Â Â Â  (c) Identify the site to which the condition, if approved, would attach;

Â Â Â Â Â  (d) Be specific;

Â Â Â Â Â  (e) Directly relate to any site or its proposed development, infrastructure, access thereto or physical condition on or in the immediate vicinity of such site; and

Â Â Â Â Â  (f) Be supported by a statement of the need or reasons therefor.

Â Â Â Â Â  (3)(a) Within 45 days after nomination of the sites as set forth in ORS 421.616, the authority shall select and rank in order of preference such sites as the Governor deems necessary or advisable for the construction and operation of corrections facilities, and specify site development conditions for each site, supported by findings, which findings shall address the criteria specified by the department pursuant to ORS 421.614 and in ORS 421.616.

Â Â Â Â Â  (b) In addition to the findings required by paragraph (a) of this subsection, when the authority refuses to adopt a proposed condition submitted in accordance with subsection (2) of this section, the authority shall state on the record why, in its judgment, the refusal to adopt the proposed condition is in the public interest.

Â Â Â Â Â  (4) If one or more of the nominated sites meets the mandatory criteria established by the department pursuant to ORS 421.614, the local jurisdiction demonstrates interest as described in subsection (5) of this section, and the authority selects a site that has not demonstrated interest as described under subsection (5) of this section, the authority shall make findings that demonstrate why it selected the site in which the local jurisdiction did not demonstrate interest.

Â Â Â Â Â  (5) A local jurisdiction may demonstrate interest by presenting to the Department of Corrections a resolution that sets forth such interest no later than 30 days from issuance of an executive order under ORS 421.616. [1995 c.745 Â§7; 1999 c.853 Â§1]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.625 [Formerly 421.135; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.626 Notification to Governor; approval or disapproval of sites. (1) As soon as practicable after making the siting decisions, the Corrections Facilities Siting Authority shall notify the Governor and shall make available for the GovernorÂs review any documents or materials that the Governor may request.

Â Â Â Â Â  (2) Within 15 days after receiving the notification required by subsection (1) of this section, the Governor shall approve or disapprove such sites as selected and ranked by the authority as the Governor deems necessary and advisable.

Â Â Â Â Â  (3) If the Governor disapproves one or more of the sites, the Governor may direct the authority to make and rank an additional selection or selections, as appropriate, from the nominated sites and notify the Governor of the selection. Within 15 days of receiving any new selection, the Governor shall approve or disapprove such additional sites as selected and ranked by the authority as the Governor deems necessary or advisable. [1995 c.745 Â§8]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.628 Effect of decision of Corrections Facilities Siting Authority; public services necessary for constructing and operating facility. (1) Notwithstanding ORS 169.690, 195.025, 197.180, 215.130 (4) and 227.286 or any other provision of law, including but not limited to statutes, ordinances, regulations and charter provisions, the decisions of the Corrections Facilities Siting Authority, if approved by the Governor, shall bind the state and all counties, cities and political subdivisions in this state as to the approval of the sites and the construction and operation of the proposed corrections facilities. Affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates and enter into any intergovernmental agreements as necessary for construction and operation of the facilities, subject only to the conditions of the siting decisions.

Â Â Â Â Â  (2) Each state or local governmental agency that issues a permit, license or certificate shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (3) Except as provided in subsections (4) to (16) of this section, nothing in ORS 421.611 to 421.630 expands or alters the obligations of cities, counties and political subdivisions to pay for infrastructure improvements for the proposed corrections facilities.

Â Â Â Â Â  (4) The Department of Corrections shall seek to obtain public services necessary for the construction and operation of corrections facilities from a public body providing such services. The department shall not acquire or develop and furnish its own public services under this section that could be provided by a public body unless the department concludes that the state can achieve significant cost savings by doing so.

Â Â Â Â Â  (5) Upon request of the Department of Corrections, a public body furnishing public services shall make public services available to the department that are either necessary for the construction and operation of a corrections facility or required by additions to or remodeling of a corrections facility sited or constructed under ORS 421.611 to 421.630 or any other law. All rates, terms and conditions of furnishing public services shall be just, fair and reasonable. A just, fair and reasonable rate shall assure the public body the recovery of the additional costs of providing and maintaining the requested service to the corrections facility, including, but not limited to, feasibility and design engineering costs, and reasonable capacity replacement, but shall not exceed the public bodyÂs actual capital and operating expenses, including reasonable reserves charged to all ratepayers, for such service. The public bodyÂs rates, terms and conditions shall be conclusively deemed to be just, fair and reasonable if the department and public body so agree in writing.

Â Â Â Â Â  (6) If the Department of Corrections and the public body cannot agree on the rates, terms and conditions of furnishing necessary public services to a corrections facility, either the department or the public body may deliver to the other a notice of request to mediate any disputed issues, including, but not limited to, whether the department can achieve significant cost savings to the state by acquiring or developing and furnishing its own public services. If either the department or the public body requests mediation, the other shall participate in good faith in such mediation. Unless otherwise agreed by the department and the public body, the mediation shall be concluded within 30 days of delivery of the notice of request to mediate.

Â Â Â Â Â  (7) If the mediation fails to resolve the issues in dispute, or if mediation is not requested by either the Department of Corrections or the public body, the department and the public body may agree to submit any disputed matters to arbitration. The arbitration may be either binding or nonbinding. If the department and the public body cannot agree on the selection of the arbitrator and the arbitration rules and procedure, upon motion directed to the Court of Appeals, the Chief Judge of the Court of Appeals shall select the arbitrator and decide the rules and procedure. The arbitratorÂs decision and award shall be guided by the standards set forth in this section. The decision and award of the arbitrator shall be final and binding on the department and the public body only if they agree to enter into binding arbitration prior to the initiation of the arbitration. If the department and public body have agreed to binding arbitration of disputed issues, either the department or the public body, if dissatisfied with the arbitratorÂs decision and award, may file exceptions in the Court of Appeals within 21 days of the issuance of the decision and award. Exceptions shall be limited to the causes set forth in ORS 36.705 (1)(a) to (d), and to the grounds for modification or correction of an award under ORS 36.710. If any of the exceptions requires consideration of facts that do not appear on the face of the arbitratorÂs decision and award or is not stipulated to by the parties, the court may appoint a master to take evidence and make the necessary factual findings. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (8) If the Department of Corrections and the public body have submitted disputed matters to nonbinding arbitration or if the department and public body have chosen not to submit disputed matters to arbitration, the department shall issue a preliminary order to the public body that either concludes that the state can achieve significant costs savings by acquiring or developing and furnishing its own public services, or establishes the rates, terms and conditions upon which the public body shall make necessary public services available to the department for the corrections facility. The public body, no later than 15 days following the departmentÂs issuance of its preliminary order, may contest the preliminary order by filing a written notice to that effect with the department. The preliminary order shall become final, binding and conclusive if the public body fails to request a hearing within the time permitted in this section.

Â Â Â Â Â  (9) If a hearing is requested, the department shall provide the public body with an opportunity to be heard and shall issue its final order upon conclusion of the hearing. The department shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same in order to afford the public body a reasonable opportunity for a fair hearing. The procedures shall ensure that the public body has a reasonable opportunity to place in the record the information upon which the public body relies as a basis for its position. The departmentÂs order shall be guided by the standards set forth in this section.

Â Â Â Â Â  (10) Proceedings for review of the departmentÂs final order shall be instituted when the affected public body files a petition with the Court of Appeals that meets the following requirements:

Â Â Â Â Â  (a) The petition shall be filed within 21 days of issuance of the final order on which the petition is based.

Â Â Â Â Â  (b) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (11) Within 30 days after service of the petition, the department shall transmit to the Court of Appeals the original or a certified copy of the entire record and any findings that may have been made.

Â Â Â Â Â  (12) The Court of Appeals shall review the final order of the Department of Corrections de novo on the record created before the department. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (13) Proceedings for review in the Court of Appeals under this section shall be given priority over all other matters before the Court of Appeals.

Â Â Â Â Â  (14) The Department of Corrections or other state agency shall not be required to make payments to the public body for necessary public services to a corrections facility in excess of funds that are legally available for such purposes.

Â Â Â Â Â  (15) Nothing in this section shall require a public body to furnish public services to the Department of Corrections for a corrections facility in the event that the Legislative Assembly fails to make funds available in an amount sufficient to pay the stateÂs share of costs of such services as determined under this section.

Â Â Â Â Â  (16) As used in this section, Âpublic servicesÂ means off-site infrastructure, including, but not limited to, sewer and water systems and service, and road improvements. [1995 c.745 Â§9; 1997 c.715 Â§4; 2003 c.598 Â§44]

Â Â Â Â Â  Note: Operation of the amendments to 421.628 by section 9, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 45, chapter 598, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  421.628. (1) Notwithstanding ORS 169.690, 195.025, 197.180, 215.130 (4) and 227.286 or any other provision of law, including but not limited to statutes, ordinances, regulations and charter provisions, and except for permit decisions delegated by the federal government to the Department of State Lands, the decisions of the Corrections Facilities Siting Authority, if approved by the Governor, shall bind the state and all counties, cities and political subdivisions in this state as to the approval of the sites and the construction and operation of the proposed corrections facilities. Except for those statutes and rules for which permit decisions have been delegated by the federal government to the Department of State Lands, all affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates and enter into any intergovernmental agreements as necessary for construction and operation of the facilities, subject only to the conditions of the siting decisions.

Â Â Â Â Â  (2) Each state or local governmental agency that issues a permit, license or certificate shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (3) Except as provided in subsections (4) to (16) of this section, nothing in ORS 421.611 to 421.630 expands or alters the obligations of cities, counties and political subdivisions to pay for infrastructure improvements for the proposed corrections facilities.

Â Â Â Â Â  (4) The Department of Corrections shall seek to obtain public services necessary for the construction and operation of corrections facilities from a public body providing such services. The department may not acquire or develop and furnish its own public services under this section that could be provided by a public body unless the department concludes that the state can achieve significant cost savings by doing so.

Â Â Â Â Â  (5) Upon request of the Department of Corrections, a public body furnishing public services shall make public services available to the department that are either necessary for the construction and operation of a corrections facility or required by additions to or remodeling of a corrections facility sited or constructed under ORS 421.611 to 421.630 or any other law. All rates, terms and conditions of furnishing public services shall be just, fair and reasonable. A just, fair and reasonable rate shall assure the public body the recovery of the additional costs of providing and maintaining the requested service to the corrections facility, including, but not limited to, feasibility and design engineering costs, and reasonable capacity replacement, but may not exceed the public bodyÂs actual capital and operating expenses, including reasonable reserves charged to all ratepayers, for such service. The public bodyÂs rates, terms and conditions shall be conclusively deemed to be just, fair and reasonable if the department and public body so agree in writing.

Â Â Â Â Â  (6) If the Department of Corrections and the public body cannot agree on the rates, terms and conditions of furnishing necessary public services to a corrections facility, either the department or the public body may deliver to the other a notice of request to mediate any disputed issues, including, but not limited to, whether the department can achieve significant cost savings to the state by acquiring or developing and furnishing its own public services. If either the department or the public body requests mediation, the other shall participate in good faith in such mediation. Unless otherwise agreed by the department and the public body, the mediation shall be concluded within 30 days of delivery of the notice of request to mediate.

Â Â Â Â Â  (7) If the mediation fails to resolve the issues in dispute, or if mediation is not requested by either the Department of Corrections or the public body, the department and the public body may agree to submit any disputed matters to arbitration. The arbitration may be either binding or nonbinding. If the department and the public body cannot agree on the selection of the arbitrator and the arbitration rules and procedure, upon motion directed to the Court of Appeals, the Chief Judge of the Court of Appeals shall select the arbitrator and decide the rules and procedure. The arbitratorÂs decision and award shall be guided by the standards set forth in this section. The decision and award of the arbitrator shall be final and binding on the department and the public body only if they agree to enter into binding arbitration prior to the initiation of the arbitration. If the department and public body have agreed to binding arbitration of disputed issues, either the department or the public body, if dissatisfied with the arbitratorÂs decision and award, may file exceptions in the Court of Appeals within 21 days of the issuance of the decision and award. Exceptions shall be limited to the causes set forth in ORS 36.705 (1)(a) to (d), and to the grounds for modification or correction of an award under ORS 36.710. If any of the exceptions requires consideration of facts that do not appear on the face of the arbitratorÂs decision and award or is not stipulated to by the parties, the court may appoint a master to take evidence and make the necessary factual findings. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (8) If the Department of Corrections and the public body have submitted disputed matters to nonbinding arbitration or if the department and public body have chosen not to submit disputed matters to arbitration, the department shall issue a preliminary order to the public body that either concludes that the state can achieve significant costs savings by acquiring or developing and furnishing its own public services, or establishes the rates, terms and conditions upon which the public body shall make necessary public services available to the department for the corrections facility. The public body, no later than 15 days following the departmentÂs issuance of its preliminary order, may contest the preliminary order by filing a written notice to that effect with the department. The preliminary order shall become final, binding and conclusive if the public body fails to request a hearing within the time permitted in this section.

Â Â Â Â Â  (9) If a hearing is requested, the department shall provide the public body with an opportunity to be heard and shall issue its final order upon conclusion of the hearing. The department shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same in order to afford the public body a reasonable opportunity for a fair hearing. The procedures shall ensure that the public body has a reasonable opportunity to place in the record the information upon which the public body relies as a basis for its position. The departmentÂs order shall be guided by the standards set forth in this section.

Â Â Â Â Â  (10) Proceedings for review of the departmentÂs final order shall be instituted when the affected public body files a petition with the Court of Appeals that meets the following requirements:

Â Â Â Â Â  (a) The petition shall be filed within 21 days of issuance of the final order on which the petition is based.

Â Â Â Â Â  (b) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (11) Within 30 days after service of the petition, the department shall transmit to the Court of Appeals the original or a certified copy of the entire record and any findings that may have been made.

Â Â Â Â Â  (12) The Court of Appeals shall review the final order of the Department of Corrections de novo on the record created before the department. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (13) Proceedings for review in the Court of Appeals under this section shall be given priority over all other matters before the Court of Appeals.

Â Â Â Â Â  (14) The Department of Corrections or other state agency is not required to make payments to the public body for necessary public services to a corrections facility in excess of funds that are legally available for such purposes.

Â Â Â Â Â  (15) This section does not require a public body to furnish public services to the Department of Corrections for a corrections facility in the event that the Legislative Assembly fails to make funds available in an amount sufficient to pay the stateÂs share of costs of such services as determined under this section.

Â Â Â Â Â  (16) As used in this section, Âpublic servicesÂ means off-site infrastructure, including, but not limited to, sewer and water systems and service, and road improvements.

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.630 Judicial review. (1) Notwithstanding ORS 183.400, 183.482, 183.484 and 197.825 or any other law, exclusive jurisdiction for review of any decision relating to the establishment of, addition to, remodeling of or siting of a corrections facility including the establishment of criteria under ORS 421.614, the nomination of sites under ORS 421.616 or any actions under ORS 421.623 or 421.626 is conferred upon the Supreme Court.

Â Â Â Â Â  (2) Proceedings for review shall be instituted when any person or local government adversely affected files a petition with the Supreme Court that meets the following requirements:

Â Â Â Â Â  (a) The petition shall be filed within 21 days of issuance of the specific decision on which the petition is based, except that a petition based on a decision to adopt criteria pursuant to ORS 421.614 shall be filed within 21 days of the issuance of the criteria. A decision made pursuant to ORS 421.623 or 421.626 with respect to any site may be reviewed by the Supreme Court as provided in ORS 421.611 to 421.630.

Â Â Â Â Â  (b) The petition shall state the nature of the decision the petitioner desires reviewed, in what manner the decision below rejected the position raised by the petitioner below and shall state, by supporting affidavit, the facts showing how the petitioner is adversely affected. In the case of a decision by the Corrections Facilities Siting Authority, the petitioner is adversely affected only when the petitioner can establish by clear and convincing evidence in the affidavit that:

Â Â Â Â Â  (A) The petitioner participated before the authority;

Â Â Â Â Â  (B) The petitioner will be within sight or sound of the facility or is affected economically in excess of $5,000 in value; and

Â Â Â Â Â  (C) The petitioner proposed conditions as required by ORS 421.623 (2) that were rejected by the authority.

Â Â Â Â Â  (c) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections, the authority and the Attorney General.

Â Â Â Â Â  (d) Within 30 days after service of the petition, the department shall transmit to the Supreme Court, or a special master it designates, the original or a certified copy of the entire record and any findings that may have been made. The court shall not substitute its judgment for that of the Governor, the department or the authority as to any issue of fact or issue within executive branch discretion.

Â Â Â Â Â  (3) If the petition is for review of a decision made by the siting authority, the record shall include only:

Â Â Â Â Â  (a) The report of the authority.

Â Â Â Â Â  (b) The conditions, if any, on the nomination.

Â Â Â Â Â  (c) The transcript of the hearing before the authority. However, on motion of the authority, the Supreme Court may limit the transcript to those matters in which the petitioner is interested as provided in subsection (2)(b) of this section.

Â Â Â Â Â  (d) Evidence submitted by the petitioner to the authority, but on motion of any party to the judicial review, the Supreme Court may supplement the record with additional materials from the hearing before the authority.

Â Â Â Â Â  (e) The transcript of the decision-making meeting of the authority.

Â Â Â Â Â  (f) The authority findings and decision.

Â Â Â Â Â  (4) Upon review, the Supreme Court may reverse or remand the decision if the Supreme Court concludes that the department, the authority or the Governor:

Â Â Â Â Â  (a) Exceeded the statutory or constitutional authority of the decision maker;

Â Â Â Â Â  (b) Made a decision based on findings that are not supported by substantial evidence in the record as described in ORS 183.482 (8)(c); or

Â Â Â Â Â  (c) Refused to adopt a proposed condition submitted under ORS 421.623 (2) and failed to provide the statement required by ORS 421.623 (3)(b).

Â Â Â Â Â  (5) Proceedings for review under this section shall be given priority over all other matters before the Supreme Court. [1995 c.745 Â§10; 1999 c.853 Â§2]

Â Â Â Â Â  Note: See note under 421.611.

(WomenÂs Facility and Intake Center)

Â Â Â Â Â  421.635 Definitions for ORS 421.635 to 421.657. As used in ORS 421.635 to 421.657:

Â Â Â Â Â  (1) ÂAdversely affectedÂ has the meaning used in ORS 183.480. A person within sight or sound of the womenÂs correctional facility and intake center complex is presumed to be adversely affected by decisions or actions under ORS 421.635 to 421.657.

Â Â Â Â Â  (2) ÂComplexÂ means a womenÂs correctional facility and intake center, administration and other associated buildings, roads, sewer and water lines and other public services, and any other improvements made to the real property approved for siting under ORS 421.643.

Â Â Â Â Â  (3) ÂPublic servicesÂ means off-site infrastructure to support the construction and operation of a complex. ÂPublic servicesÂ includes but is not limited to electric and telecommunications services, sewer and water systems, fire and life safety services and road improvements.

Â Â Â Â Â  (4) ÂState building codeÂ has the meaning given that term in ORS 455.010. [1999 c.982 Â§2]

Â Â Â Â Â  421.637 When department required to propose site; criteria; report; media notice. When directed by executive order of the Governor, the Department of Corrections shall:

Â Â Â Â Â  (1) Propose a site for the construction and operation of a womenÂs correctional facility and intake center complex in this state. The department shall consider the following criteria:

Â Â Â Â Â  (a) Interest demonstrated by local jurisdictions in having the site selected for a womenÂs correctional facility and intake center complex. A local jurisdiction may demonstrate interest by presenting to the Director of the Department of Corrections a resolution setting forth such interest.

Â Â Â Â Â  (b) The availability or the ability of local jurisdictions to provide adequate infrastructure to serve the complex.

Â Â Â Â Â  (c) Natural features that allow design features to promote compatibility with surroundings.

Â Â Â Â Â  (d) The availability of the site by purchase, condemnation, exchange or otherwise.

Â Â Â Â Â  (e) The sufficiency of the size and shape of the site to accommodate the complex.

Â Â Â Â Â  (f) Whether the site is located in an area designated as a 100-year floodplain on a current map of the Federal Emergency Management Agency.

Â Â Â Â Â  (g) Whether the site is located in a tsunami inundation zone.

Â Â Â Â Â  (h) Whether the site either has infrastructure available on-site or the infrastructure otherwise can be provided and maintained. For purposes of this paragraph, ÂinfrastructureÂ includes but is not limited to:

Â Â Â Â Â  (A) Water for domestic use, fire protection and irrigation;

Â Â Â Â Â  (B) Sanitary sewer collection and treatment;

Â Â Â Â Â  (C) Surface drainage storm water collection and disposal; and

Â Â Â Â Â  (D) Electricity, natural gas, oil or propane and telecommunications.

Â Â Â Â Â  (i) Whether the site is served by a road or highway system capable of supporting the complex. New roadway improvements should be able to be constructed and available at the time the complex is scheduled to open.

Â Â Â Â Â  (2) Publish an initial report stating the conclusions of the department with regard to the proposed site.

Â Â Â Â Â  (3) Provide copies of the report to:

Â Â Â Â Â  (a) Each of the county commissioners in the county where the proposed site is located;

Â Â Â Â Â  (b) Each of the city council members where the proposed site is located if the site is in a city;

Â Â Â Â Â  (c) Governmental agencies that may be called upon to provide services to the complex, including police, fire, water, sewage, roads and public transit; and

Â Â Â Â Â  (d) Any member of the public who requests a copy and pays a fee as set by the department.

Â Â Â Â Â  (4) Provide media notice regarding the process and the proposed site, including but not limited to publication in a newspaper of general circulation in the county or counties where the site is located. [1999 c.982 Â§3]

Â Â Â Â Â  421.639 Exclusion of F. H. Dammasch State Hospital as department facility. Notwithstanding ORS 421.611 to 421.630 or any actions taken under ORS 421.611 to 421.630, and notwithstanding ORS 421.637, 421.641 and 421.643, the real property known as the F. H. Dammasch State Hospital shall not be used as a Department of Corrections facility. [1999 c.982 Â§6]

Â Â Â Â Â  421.641 Hearings in region where proposed site located; report. (1) Within 21 days after a site is proposed under ORS 421.637, the Director of the Department of Corrections shall hold a hearing within the region where the proposed site is located to receive Department of Corrections, local government, neighborhood, law enforcement and public testimony regarding the proposed site.

Â Â Â Â Â  (2) Not later than seven days before the hearing held under subsection (1) of this section, any affected local government or any person may submit proposed conditions to the director. Each proposed condition shall:

Â Â Â Â Â  (a) Be stated separately;

Â Â Â Â Â  (b) Be in writing;

Â Â Â Â Â  (c) Be specific;

Â Â Â Â Â  (d) Directly relate to the site and the criteria described in ORS 421.637 (1); and

Â Â Â Â Â  (e) Be supported by a statement of the need or reasons therefor.

Â Â Â Â Â  (3) Within seven days following the hearing required under subsection (1) of this section, the director shall issue a final report regarding the proposed site. If the director recommends that the proposed site be used for the construction and operation of a womenÂs correctional facility and intake center complex, the director shall specify in the report those conditions the director deems necessary and appropriate for the site.

Â Â Â Â Â  (4) If the director recommends a site for which the local government did not express interest as described in ORS 421.637 (1)(a), the director shall make findings that demonstrate why the director selected the site. [1999 c.982 Â§4]

Â Â Â Â Â  421.643 Notice to Governor regarding proposed site. Within 30 days of the date of the executive order described in ORS 421.637, the Director of the Department of Corrections shall notify the Governor of the site proposed for the construction and operation of a womenÂs correctional facility and intake center complex. The director shall make available for the GovernorÂs review the final report required under ORS 421.641 and any other documents or materials that the Governor may request. The Governor shall approve or disapprove the site as the Governor deems necessary or advisable. [1999 c.982 Â§5]

Â Â Â Â Â  421.645 Issuing permits necessary for construction and operation of facility; rules. (1) Notwithstanding ORS 195.025, 197.175, 197.180, 215.130 (4), 227.286, 455.148 or 455.150 or any other provision of law, including but not limited to statutes, ordinances, regulations and charter provisions, the Director of the Department of Consumer and Business Services, through the Building Codes Division, shall exercise authority for the issuance of all permits required under the state building code for the construction and operation of the womenÂs correctional facility and intake center complex approved under ORS 421.643.

Â Â Â Â Â  (2) All other state agencies, including but not limited to the Department of Environmental Quality, shall issue such permits within the authority of the agency as may be necessary for the construction and operation of the complex.

Â Â Â Â Â  (3) Within the authority of the city, county or political subdivision, each city, county and political subdivision shall issue the appropriate permits, licenses and certificates not issued under subsections (1) and (2) of this section, including all necessary construction permits over public rights of way, and enter into any intergovernmental agreements as may be necessary for the construction and operation of the complex.

Â Â Â Â Â  (4) A state agency or local government that issues a permit, license or certificate under subsections (1) to (7) of this section shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (5) Except as provided in ORS 421.649, nothing in ORS 421.635 to 421.657 expands or otherwise alters the obligations of a city, county or political subdivision to pay for infrastructure improvements for the complex.

Â Â Â Â Â  (6)(a) State agencies and local governments shall issue any permit, license or certificate required under subsections (1) to (3) of this section within 60 days of receiving a completed application for the permit, license or certificate from the Department of Corrections or a person acting on behalf of the department. A state agency or local government may impose reasonable conditions on any permit, license or certificate but may not deny the permit, license or certificate unless denial is required under federal law.

Â Â Â Â Â  (b) If a permit, license or certificate required under subsections (1) to (7) of this section is not issued within 60 days of receiving a completed application, the Department of Corrections may file a petition for a writ of mandamus in the circuit court for the jurisdiction of the affected local government to compel issuance of the permit, license or certificate. The writ shall issue unless the local government can demonstrate by clear and convincing evidence that issuing the permit, license or certificate would violate a substantive provision of the state building code, exceed the local governmentÂs statutory authority or violate federal law.

Â Â Â Â Â  (c) Proceedings on a petition for a writ of mandamus under this subsection shall comply with the applicable provisions of ORS chapter 34.

Â Â Â Â Â  (7) The issuance of any permit, license or certificate under subsections (1) to (7) of this section and any construction or development undertaken pursuant to such permit, license or certificate shall not be considered in support of or in opposition to an application for a land use decision under ORS chapter 197, 215 or 227.

Â Â Â Â Â  (8) In accordance with the applicable provisions of ORS chapter 183 and notwithstanding ORS 455.035, the Director of the Department of Consumer and Business Services shall adopt such rules as the director determines necessary to implement the provisions of subsections (1) to (7) of this section. [1999 c.982 Â§Â§7,8(1); 2001 c.573 Â§4]

Â Â Â Â Â  421.647 Review of decision relating to permits. (1) Notwithstanding ORS 183.400, 183.482, 183.484 or 197.825 or any other law, review of any decision or action relating to the issuance or denial of a permit, license or certificate under ORS 421.645 (1) to (7) is as described in this section.

Â Â Â Â Â  (2) A person or governmental entity adversely affected by a decision or action may institute a proceeding for review by filing a petition in Marion County Circuit Court that meets the following requirements:

Â Â Â Â Â  (a) The petition must be filed within 21 days of issuance of the specific decision or action on which the petition is based.

Â Â Â Â Â  (b) The petition must include the following:

Â Â Â Â Â  (A) A statement of the nature of the decision or action the petitioner desires to be reviewed.

Â Â Â Â Â  (B) A statement of the constitutional, statutory or other legal provision providing a basis for the challenge.

Â Â Â Â Â  (C) A statement of whether the validity of the decision or action depends on factual findings and whether it is necessary to create a record in order to review the challenge.

Â Â Â Â Â  (D) A statement and supporting affidavit showing how the petitioner is adversely affected by the decision or action.

Â Â Â Â Â  (c) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (3) The court may affirm, reverse or remand the decision or action. The court shall reverse or remand the decision or action if the court finds that the entity making the decision or taking the action:

Â Â Â Â Â  (a) Exceeded its statutory or constitutional authority; or

Â Â Â Â Â  (b) Made a decision or took an action, the validity of which depends on the existence of one or more facts, when the requisite fact or facts do not exist.

Â Â Â Â Â  (4) As to any decision or action, the validity of which depends on the existence of a particular fact:

Â Â Â Â Â  (a) The court shall first decide whether any claims of error require fact-finding because the challenged decision or action depends on the existence of one or more facts. If the court determines that the claim of error requires fact-finding, the court shall decide whether additional evidence is required in order to determine whether the necessary fact exists. To be considered by the court, the evidence, if required, need not have been before the decision maker at the time of making the decision or taking the action.

Â Â Â Â Â  (b) In determining the existence of a necessary fact, the fact shall be deemed to exist if the court finds, based on the record presented to or made before it, that there is evidence, taken in isolation, from which a reasonable person could conclude that the fact exists.

Â Â Â Â Â  (5) If the court determines that the claim of error may be resolved without taking additional evidence, the court shall certify the matter to the Supreme Court and the Supreme Court shall accept the certification. The Supreme Court shall conduct its review as provided in subsections (3) and (4) of this section.

Â Â Â Â Â  (6) Any party to the proceedings before the court may appeal from the judgment of that court to the Supreme Court by filing a petition meeting the criteria set forth in subsection (2) of this section. The petition must be filed within 21 days after the entry of the judgment. The Supreme Court shall conduct its review as provided in subsections (3) and (4) of this section. [1999 c.982 Â§9]

Â Â Â Â Â  421.649 Provision of public services. (1) The Department of Corrections shall obtain public services necessary for the construction and operation of a womenÂs correctional facility and intake center complex in the manner provided under ORS 421.628 (4) to (15).

Â Â Â Â Â  (2) Regardless of the territorial limits of the public body providing public services to the complex, and notwithstanding any other law, upon request or application from the department, the public body shall provide any public service necessary for the construction and operation of the complex. During the pendency of any mediation, arbitration or judicial review proceeding under this section, the public body shall provide any public service necessary for the continued construction and operation of the complex, as requested by the department.

Â Â Â Â Â  (3) The existence of a public service provided to the complex shall not be a consideration in support of or in opposition to an application for a land use decision, limited land use decision or expedited land division under ORS chapter 197, 215 or 227. [1999 c.982 Â§10]

Â Â Â Â Â  421.651 Prison Advisory Committee; duties. (1) Within 60 days after August 20, 1999, the Director of the Department of Corrections shall form a Prison Advisory Committee. The committee shall meet to discuss, and make recommendations to the director about, potential construction and operational impacts of the womenÂs correctional facility and intake center complex. Impacts may include plans for buffering, lighting and noise mitigation to minimize intrusion into the privacy of surrounding residences. The director shall consider the recommendations and shall adopt such recommendations as practicable, considering safety, security and operational needs of the complex.

Â Â Â Â Â  (2) The Department of Corrections shall maintain a policy or plan for notifying local jurisdictions and surrounding residents of inmate escapes and other incidents that, in the directorÂs judgment, may raise local safety concerns.

Â Â Â Â Â  (3) Any decision made or action taken under this section is final and is not subject to judicial review. [1999 c.982 Â§11]

Â Â Â Â Â  421.653 Judicial review. (1) Except as provided in ORS 421.647 and notwithstanding ORS 183.400, 183.482, 183.484 or 197.825 or any other law, exclusive jurisdiction for review of the constitutionality of ORS 421.635 to 421.651 and any decision relating to the siting of a womenÂs correctional facility and intake center complex under ORS 421.637, 421.641, 421.643, 421.645 (8), 421.649 and 421.651 and section 8 (2), chapter 982, Oregon Laws 1999, is conferred upon the Supreme Court.

Â Â Â Â Â  (2) A person or local government adversely affected by ORS 421.635 to 421.651 may institute a proceeding for review by filing with the Supreme Court a petition that meets the following requirements:

Â Â Â Â Â  (a) The petition for review of the constitutionality of ORS 421.635 to 421.657 and section 8 (2), chapter 982, Oregon Laws 1999, must be filed within 21 days after August 20, 1999. The petition must include the following:

Â Â Â Â Â  (A) A statement of the constitutional provision providing a basis for the challenge.

Â Â Â Â Â  (B) A statement and supporting affidavit showing how the petitioner is adversely affected.

Â Â Â Â Â  (b) A petition for review of a decision made under ORS 421.637, 421.641, 421.643, 421.645 (8), 421.649 and 421.651 and section 8 (2), chapter 982, Oregon Laws 1999, shall be filed within 21 days of issuance of the specific decision on which the petition is based.

Â Â Â Â Â  (3) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (4) A petition filed under subsection (2)(b) of this section shall state the nature of the decision the petitioner desires reviewed and in what manner the decision below rejected the position raised by the petitioner.

Â Â Â Â Â  (5) Within 30 days after service of the petition under subsection (2)(a) of this section, the department shall transmit to the Supreme Court, or a special master it designates, the original or a certified copy of the entire record and any findings that may have been made. The court shall not substitute its judgment for that of the Governor or the Director of the Department of Corrections as to any issue of fact or issue within executive branch discretion.

Â Â Â Â Â  (6) If the petition is filed under subsection (2)(b) of this section, the record shall include only:

Â Â Â Â Â  (a) The directorÂs final report prepared under ORS 421.641.

Â Â Â Â Â  (b) The conditions, if any, on the proposed site.

Â Â Â Â Â  (c) The transcript of the hearing before the department. However, on motion of the director, the Supreme Court may limit the transcript to those matters in which the petitioner is interested as provided in subsection (2)(b) of this section.

Â Â Â Â Â  (d) Evidence submitted by the petitioner to the director, but on motion of any party to the judicial review, the Supreme Court may supplement the record with additional materials from the hearing before the director.

Â Â Â Â Â  (7) Upon review, the Supreme Court may reverse or remand a decision made under ORS 421.637, 421.641, 421.643, 421.645 (8), 421.649 and 421.651 and section 8 (2), chapter 982, Oregon Laws 1999, if the Supreme Court finds the director, Department of Corrections or the Governor:

Â Â Â Â Â  (a) Exceeded the statutory or constitutional authority of the decision maker; or

Â Â Â Â Â  (b) Made a decision not supported by substantial evidence. For purposes of this subsection, Âsubstantial evidenceÂ means evidence that, taken in isolation, a reasonable mind could accept as adequate to support a conclusion. The substantiality of the evidence shall not be evaluated by considering the whole record.

Â Â Â Â Â  (8) Proceedings for review under this section shall be given priority over all other matters before the Supreme Court. [1999 c.982 Â§12]

Â Â Â Â Â  421.655 Proceedings for review; consolidation; priority. (1) To the extent practicable, the appropriate court shall consolidate any proceedings for review under ORS 421.635 to 421.657.

Â Â Â Â Â  (2) A circuit court, the Court of Appeals and the Supreme Court shall give proceedings for review under ORS 421.635 to 421.657, and all appeals therefrom, priority over all other matters before the court.

Â Â Â Â Â  (3) Except for proceedings on a petition for a writ of mandamus under ORS 421.645 (1) to (7), the circuit court may not issue an injunction or a stay in a proceeding under ORS 421.635 to 421.657. [1999 c.982 Â§13]

Â Â Â Â Â  421.657 Condemnation of property. The condemnation of any real property required under ORS 421.635 to 421.657 and section 8 (2), chapter 982, Oregon Laws 1999, by the Department of Corrections, or on behalf of the department, shall be conducted according to the applicable provisions of ORS chapter 35. Amounts paid in just compensation for condemned real property shall be determined according to ORS 35.346. [1999 c.982 Â§14]

Â Â Â Â Â  421.705 [Formerly 421.080; 1965 c.616 Â§75; 1983 c.505 Â§8; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  421.710 [Formerly 421.083; 1983 c.505 Â§9; repealed by 1987 c.320 Â§246]

BRANCH INSTITUTIONS

Â Â Â Â Â  421.805 Siting of branch institutions. The Department of Corrections may establish and operate institutions, other domiciliary facilities or branches of existing Department of Corrections institutions or domiciliary facilities. Siting of such institutions, branches or domiciliary facilities must be done in accordance with statutes governing the siting or locating of correctional institutions. The institutions, branches or facilities shall be used for the care and custody of inmates assigned thereto and shall be operated to facilitate the return of the inmates to society. [1969 c.580 Â§2; 1983 c.740 Â§148; 1987 c.320 Â§209]

Â Â Â Â Â  Note: 421.805 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  421.990 Penalties. (1) Violation of ORS 421.340 is punishable upon conviction by a fine not exceeding $1,000 or by imprisonment in the county jail for a term not exceeding one year, or both.

Â Â Â Â Â  (2) Violation of ORS 421.105 (2) is punishable in the same manner as if the individual injured unlawfully was not convicted or sentenced. [Amended by 1965 c.616 Â§76; 1981 c.380 Â§3; 1997 c.851 Â§13; 1999 c.955 Â§25]

CHAPTER 422

Â [Reserved for expansion]

_______________



Chapter 423

Chapter 423 Â Corrections and Crime Control Administration and Program

2005 EDITION

CORRECTIONS AND CRIME CONTROL

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

NoteÂ Â Â Â Â Â Â Â Â  Planning and advisory committee on health and well-being of children of parents involved in criminal justice system--2001 c.635 Â§16

(Temporary provisions relating to provision of correctional services in facility located in another state are compiled as notes preceding ORS 423.010)

GENERAL PROVISIONS

423.010Â Â Â Â  Definitions for ORS 423.010 to 423.070

423.020Â Â Â Â  Department of Corrections; duties and powers; fees

423.030Â Â Â Â  Department not limited by ORS 423.020

423.035Â Â Â Â  Application of ORS 409.710 (1)

423.070Â Â Â Â  Deposit and disbursement of funds received under Western Interstate Corrections Compact

423.075Â Â Â Â  Director; appointment; duties; rules

423.076Â Â Â Â  DirectorÂs authority to grant peace officer power to corrections officer

423.078Â Â Â Â  Visitors; visiting status; administrative review of status changes; rules

423.085Â Â Â Â  Administrator of Correctional Education

423.090Â Â Â Â  Establishment or designation of diagnostic facilities

423.093Â Â Â Â  Reimbursement of expenses from prisoner; limitation

423.097Â Â Â Â  Department of Corrections Account

423.100Â Â Â Â  Revolving fund

CORRECTIONS OMBUDSMAN

423.400Â Â Â Â  Office established; appointment by Governor

423.405Â Â Â Â  Qualifications for office; prohibited activities

423.410Â Â Â Â  Term; reappointment

423.415Â Â Â Â  Deputy and additional officers and employees

423.420Â Â Â Â  General duties and powers; rules

423.425Â Â Â Â  Investigatory authority

423.430Â Â Â Â  Investigative priority; confidentiality of matters; charging fees prohibited

423.435Â Â Â Â  Recommendations following investigation; notice from Department of Corrections of action taken; notice to Legislative Assembly of recommended statutory changes

423.440Â Â Â Â  Letters between ombudsman and persons in custody; immunity of complainants and ombudsman; privilege against giving evidence or testifying

423.445Â Â Â Â  Witness rights; fees; expenses of state agency personnel

423.450Â Â Â Â  Contempt proceedings against person interfering with ombudsman

COMMUNITY CORRECTIONS

423.475Â Â Â Â  Findings

423.478Â Â Â Â  Duties of department and counties; authority of county supervisory authority

423.483Â Â Â Â  Baseline funding; basis on which county can discontinue participation

423.500Â Â Â Â  Definitions for ORS 423.500 to 423.560

423.505Â Â Â Â  Legislative policy on program funding

423.520Â Â Â Â  Financial grants to counties from Department of Corrections

423.525Â Â Â Â  Application for financial aid; review of application; rules for program evaluation; use of funds; community corrections manager; modification of plan

423.530Â Â Â Â  Procedure for determining amount of financial grants; rules

423.535Â Â Â Â  Biennial community corrections plan required; county authority to contract for services

423.540Â Â Â Â  Program compliance review by Director of Department of Corrections; effect of failure to comply

423.549Â Â Â Â  State positions in community corrections branch; abolishment; county authority; affected employees; pay

423.555Â Â Â Â  Statewide program evaluation and information system

423.560Â Â Â Â  Local public safety coordinating council; duties

423.565Â Â Â Â  Additional duties of public safety coordinating council

PAYMENTS BY SUPERVISED PERSON

423.570Â Â Â Â  Monthly fee payable by person on supervised release; use; payment as condition of release; waiver

Â Â Â Â Â  Note: Section 16, chapter 635, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 16. Planning and advisory committee on health and well-being of children of parents involved in criminal justice system. (1) For the 2005-2007 biennium, there is created a planning and advisory committee to make recommendations on how to improve the health and well-being of children whose parents are involved in the criminal justice system.

Â Â Â Â Â  (2) The planning and advisory committee shall have one representative from each of the following:

Â Â Â Â Â  (a) The Department of Corrections, appointed by the Director of the Department of Corrections;

Â Â Â Â Â  (b) The Oregon Youth Authority, appointed by the Director of the Oregon Youth Authority;

Â Â Â Â Â  (c) The State Court Administrator, appointed by the administrator;

Â Â Â Â Â  (d) The State Commission on Children and Families, appointed by the staff director of the State Commission on Children and Families;

Â Â Â Â Â  (e) The Department of Education, appointed by the Superintendent of Public Instruction;

Â Â Â Â Â  (f) The Department of Human Services, appointed by the Director of Human Services;

Â Â Â Â Â  (g) The Oregon Youth Conservation Corps, appointed by the program director of the Oregon Youth Conservation Corps; and

Â Â Â Â Â  (h) The Oregon State SheriffsÂ Association.

Â Â Â Â Â  (3) In addition to the representatives listed in subsection (2) of this section, the planning and advisory committee shall solicit representatives from the following entities to join the committee:

Â Â Â Â Â  (a) Local public safety coordinating councils;

Â Â Â Â Â  (b) Local family law advisory committees;

Â Â Â Â Â  (c) Local commissions on children and families;

Â Â Â Â Â  (d) Local public health agencies;

Â Â Â Â Â  (e) Appropriate research and advocacy groups;

Â Â Â Â Â  (f) Law enforcement agencies;

Â Â Â Â Â  (g) Community corrections agencies;

Â Â Â Â Â  (h) Community colleges;

Â Â Â Â Â  (i) The Oregon University System;

Â Â Â Â Â  (j) Nonprofit organizations that provide services relevant to the work of the committee; and

Â Â Â Â Â  (k) Public safety training programs.

Â Â Â Â Â  (4) In soliciting representatives under subsection (3) of this section, the planning and advisory committee shall ensure that the representatives reflect the diversity of communities throughout the state.

Â Â Â Â Â  (5) The planning and advisory committee members shall jointly designate facilitators for the committee.

Â Â Â Â Â  (6)(a) The planning and advisory committee shall develop recommendations that address the specific issues and problems faced by the children of parents involved in the following stages of the criminal justice system:

Â Â Â Â Â  (A) Arrest;

Â Â Â Â Â  (B) Judicial proceedings;

Â Â Â Â Â  (C) Incarceration in a local jail;

Â Â Â Â Â  (D) Incarceration in a state prison; and

Â Â Â Â Â  (E) Transition from incarceration into the community.

Â Â Â Â Â  (b) When appropriate, the planning and advisory committee shall assist in the implementation of its recommendations.

Â Â Â Â Â  (c) No later than December 1, 2006, the planning and advisory committee shall submit its recommendations to the appropriate legislative interim committees and to the agencies listed in subsection (2) of this section.

Â Â Â Â Â  (7) The planning and advisory committee shall share its recommendations and the results of implementation efforts with state and local governmental agencies and the public at large.

Â Â Â Â Â  (8) The Department of Corrections shall provide staff support for the planning and advisory committee. [2001 c.635 Â§16; 2003 c.460 Â§1; 2005 c.497 Â§1]

(Temporary provisions relating to provision of correctional services in facility located in another state)

Â Â Â Â Â  Note: Sections 1 to 3, chapter 422, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. (1) The Department of Corrections may enter into a contract with a public entity for the provision of correctional services in a correctional facility that is located in another state if the facility is suitable for the confinement and care of persons committed to the legal and physical custody of the department.

Â Â Â Â Â  (2) Contracts entered into under subsection (1) of this section are exempt from the provisions of ORS chapter 279 [chapter became ORS 279.835 to 279.855] and sections 1 to 46 [ORS chapter 279A], 47 to 87 [ORS chapter 279B] and 88 to 179 [ORS chapter 279C] of this 2003 Act.

Â Â Â Â Â  (3)(a) After entering into a contract under subsection (1) of this section, the department:

Â Â Â Â Â  (A) May convey a person committed to the legal and physical custody of the department to a correctional facility owned or operated by the public entity with whom the department has contracted; and

Â Â Â Â Â  (B) May transfer physical custody of the person to the custodial authorities of the facility.

Â Â Â Â Â  (b) A person whose physical custody is transferred under this subsection shall be confined in the correctional facility to which the person was conveyed until:

Â Â Â Â Â  (A) The personÂs sentence has expired or the person is otherwise discharged by law; or

Â Â Â Â Â  (B) The department directs that the person:

Â Â Â Â Â  (i) Be returned to the physical custody of the department; or

Â Â Â Â Â  (ii) Be conveyed to another correctional facility.

Â Â Â Â Â  (c) Except as otherwise provided in the contract entered into under subsection (1) of this section, a person whose physical custody is transferred under this subsection is subject to the operational policies and procedures of the correctional facility to which the person is transferred, including but not limited to policies and procedures for the conduct and discipline of persons incarcerated in the correctional facility.

Â Â Â Â Â  (4) When a contract under subsection (1) of this section expires, the department shall return all persons confined in a correctional facility pursuant to the contract to the physical custody of the department or convey the persons to another correctional facility pursuant to another contract. [2003 c.422 Â§1; 2003 c.794 Â§331b]

Â Â Â Â Â  Sec. 2. The Department of Corrections may not enter into a contract under section 1 of this 2003 Act unless the department:

Â Â Â Â Â  (1) Evaluates the availability and cost of correctional facilities in this state considering constitutional requirements, state law requirements and the availability of programs that enhance the likelihood of offenders successfully functioning in society upon release; and

Â Â Â Â Â  (2) Determines that appropriate correctional facilities are not available in this state. [2003 c.422 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2003 Act are repealed on December 31, 2009. [2003 c.422 Â§3]

GENERAL PROVISIONS

Â Â Â Â Â  423.010 Definitions for ORS 423.010 to 423.070. As used in ORS 423.010 to 423.070, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartment of Corrections institutionsÂ has the meaning given that term in ORS 421.005.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (4) ÂYouth correction facilityÂ has the meaning given that term in ORS 420.005. [1965 c.616 Â§1; 1969 c.597 Â§96; 1983 c.505 Â§13; 1987 c.320 Â§210; 1997 c.249 Â§135; 2001 c.295 Â§15]

Â Â Â Â Â  423.020 Department of Corrections; duties and powers; fees. (1) The Department of Corrections is created. The department shall:

Â Â Â Â Â  (a) Supervise the management and administration of the Department of Corrections institutions, parole and probation services, community corrections and other functions related to state programs for corrections;

Â Â Â Â Â  (b) Carry out legally mandated sanctions for the punishment of persons committed to its jurisdiction by the courts of this state;

Â Â Â Â Â  (c) Exercise custody over those persons sentenced to a period of incarceration until such time as a lawful release authority authorizes their release;

Â Â Â Â Â  (d) Provide adequate food, clothing, health and medical care, sanitation and security for persons confined;

Â Â Â Â Â  (e) Provide persons who are motivated, capable and cooperative with opportunities for self-improvement and work;

Â Â Â Â Â  (f) Conduct investigations and prepare reports for release authorities; and

Â Â Â Â Â  (g) Supervise persons sentenced or placed in the community for the period of time specified and in accordance with conditions of supervision ordered by the release authority.

Â Â Â Â Â  (2) The Department of Corrections may provide consultation services related to the criminal justice system to local or statewide public or private agencies, groups, and individuals, or initiate such consultation services. Consultation services shall include, but not be limited to, conducting studies and surveys, sponsoring or participating in educational programs, and advising and assisting these agencies, groups or individuals. Nothing in chapter 320, Oregon Laws 1987, is intended to diminish the stateÂs efforts to plan, evaluate and deliver effective human services programs to offenders, either in an institution or on probation or parole. Therefore, the Department of Corrections and the Department of Human Services shall continue to jointly develop and implement needed social and rehabilitative services, including services for inmates housed in regional minimum security facilities.

Â Â Â Â Â  (3) The Department of Corrections shall be the recipient of all federal funds paid or to be paid to the state to enable the state to provide corrections programs and services assigned to the Department of Human Services before June 15, 1987.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, the department may charge a person confined in a Department of Corrections institution a reasonable health care fee for any health care services, medications and equipment provided the person during the personÂs confinement if the department:

Â Â Â Â Â  (a) Provides necessary medical care regardless of the personÂs ability to pay;

Â Â Â Â Â  (b) Provides equal treatment to all persons confined in a department institution regardless of a personÂs ability to pay;

Â Â Â Â Â  (c) Establishes a system that notifies the person of the fees and what services are covered; and

Â Â Â Â Â  (d) Establishes a grievance system that allows a person to challenge the deduction of a fee from the personÂs account.

Â Â Â Â Â  (5) The department may provide ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for a person under 18 years of age who is confined in a Department of Corrections institution and, in an emergency in which the safety of the person appears urgently to require it, may authorize surgery or other extraordinary care. [1965 c.616 Â§2; 1967 c.352 Â§1; 1967 c.585 Â§6; 1969 c.597 Â§98; 1971 c.401 Â§107; 1987 c.320 Â§1; 1995 c.523 Â§2; 2001 c.195 Â§1]

Â Â Â Â Â  Note: The Legislative Counsel has not, pursuant to 173.160, undertaken to substitute specific ORS references for the words Âchapter 320, Oregon Laws 1987.Â Chapter 320, Oregon Laws 1987, enacted into law and amended the ORS sections which may be found by referring to the 1987 Comparative Section Table located in Volume 20 of Oregon Revised Statutes.

Â Â Â Â Â  423.025 [1969 c.597 Â§Â§97,137; repealed by 1971 c.319 Â§11]

Â Â Â Â Â  423.027 [1969 c.597 Â§111; 1975 c.605 Â§21; repealed by 1985 c.565 Â§66]

Â Â Â Â Â  423.030 Department not limited by ORS 423.020. The enumeration of duties, functions and powers in ORS 423.020 is not exclusive nor intended as a limitation on the powers and authority vested in the Department of Corrections by other provisions of law. [1965 c.616 Â§3; 1969 c.597 Â§99; 1987 c.320 Â§211]

Â Â Â Â Â  423.035 Application of ORS 409.710 (1). ORS 409.710 (1) applies to the Department of Corrections. [Derived from 1987 c.781 Â§2]

Â Â Â Â Â  Note: 423.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 423 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  423.040 [1965 c.616 Â§4; 1967 c.7 Â§39; 1969 c.597 Â§100; 1971 c.319 Â§7; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  423.050 [1965 c.616 Â§5; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  423.060 [1965 c.616 Â§6; 1969 c.597 Â§101; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  423.070 Deposit and disbursement of funds received under Western Interstate Corrections Compact. All funds received by this state or by the Department of Corrections under a lawful contract with another party to the Western Interstate Corrections Compact made in compliance with Article III thereof, shall be paid into the State Treasury. The Director of the Department of Corrections shall expend these funds in compliance with the contract. [Formerly 179.122; 1987 c.320 Â§212]

Â Â Â Â Â  423.075 Director; appointment; duties; rules. (1) The Department of Corrections shall be under the supervision and control of a director who is responsible for providing for programs for the delivery to the public of the services assigned to the department, and for undertaking long-range planning necessary for the effective and efficient delivery of these services.

Â Â Â Â Â  (2) The Governor shall appoint the director for a term of four years, but the director may be removed at any time during such term at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties.

Â Â Â Â Â  (4) The director may appoint a deputy director, whose appointment is subject to approval by the Governor and who shall serve at the pleasure of the director. The deputy director shall have full authority to act for the director, subject to directions of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (5) The Director of the Department of Corrections shall:

Â Â Â Â Â  (a) For purposes of administration and control, and with the approval of the Governor, organize and reorganize the department in whatever manner the director deems necessary to conduct the work of the department.

Â Â Â Â Â  (b) Appoint all subordinate superintendents, officers and employees, whether classified or unclassified, of the department, prescribe their duties and fix their compensation, subject to applicable provisions of the State Personnel Relations Law.

Â Â Â Â Â  (c) Delegate to departmental employees such responsibilities and authority as the director determines to be necessary.

Â Â Â Â Â  (d) Provide for the safety of all prisoners in the custody of the department and may adopt rules for the government and administration of the department. [1987 c.320 Â§Â§2,3]

Â Â Â Â Â  423.076 DirectorÂs authority to grant peace officer power to corrections officer. (1) The Director of the Department of Corrections may grant to an individual corrections officer or classification of corrections officer all the powers and authority of a peace officer over inmates.

Â Â Â Â Â  (2) A corrections officer granted the authority of a peace officer under subsection (1) of this section shall have the authority to:

Â Â Â Â Â  (a) Prevent an escape from the grounds of a correctional facility by an inmate; and

Â Â Â Â Â  (b) Go beyond the grounds of a correctional facility to:

Â Â Â Â Â  (A) Pursue an inmate if the inmate is in the act of escaping from a correctional facility;

Â Â Â Â Â  (B) Search for an inmate if the inmate is in the act of escaping from a correctional facility; and

Â Â Â Â Â  (C) Recapture an inmate if the inmate is in the act of escaping from a correctional facility.

Â Â Â Â Â  (3) A corrections officer who has been granted the authority of a peace officer under subsection (1) of this section shall retain the authority until the law enforcement agency having general jurisdiction over the area in which the escape or attempted escape of the inmate took place assumes responsibility for recapture of the inmate.

Â Â Â Â Â  (4) The Department of Corrections shall inform the appropriate law enforcement agency of an escape or attempted escape of an inmate as soon as is reasonably practicable.

Â Â Â Â Â  (5) As used in this section, ÂinmateÂ means a person sentenced to a period of incarceration in a prison or other correctional facility until such time as a lawful release authority authorizes the release of the person. [1991 c.879 Â§1]

Â Â Â Â Â  423.078 Visitors; visiting status; administrative review of status changes; rules. The Department of Corrections shall establish by rule an internal procedure for administrative review of decisions to revoke or restrict an approved visitorÂs visiting status within a department facility. The department shall include in the internal procedure established under this section an opportunity for the person to obtain final administrative review of the disputed action from a department official who is assigned to the departmentÂs central administration. [1999 c.679 Â§2]

Â Â Â Â Â  423.080 [1967 c.564 Â§Â§8,9; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  423.085 Administrator of Correctional Education. (1) The Director of the Department of Corrections shall appoint an unclassified employee to the position of Administrator of Correctional Education.

Â Â Â Â Â  (2) The Administrator of Correctional Education shall be employed full-time with authority over, and responsibility for, statewide corrections education programs. The administrator shall:

Â Â Â Â Â  (a) Chair the Corrections Education Advisory Committee created in ORS 421.081;

Â Â Â Â Â  (b) Plan, design and implement the correctional education programs required in ORS 421.081; and

Â Â Â Â Â  (c) Recommend to the Director of the Department of Corrections rules as necessary to carry out the responsibilities of the office of Administrator of Correctional Education.

Â Â Â Â Â  (3)(a) The Department of Corrections, through the Administrator of Correctional Education, may negotiate contracts with organizations and agencies to implement the provisions of ORS 421.081, 421.084 and this section. The Department of Corrections, in discharging its duties under this section, shall honor provisions of existing collective bargaining agreements with current employees of the department that provide for contracting out.

Â Â Â Â Â  (b) All moneys appropriated to the Department of Corrections for general, professional and technical education instruction shall be expended only for those purposes. [1977 c.435 Â§7; 1987 c.320 Â§213; 1989 c.363 Â§4; 1991 c.855 Â§1]

Â Â Â Â Â  423.090 Establishment or designation of diagnostic facilities. The Department of Corrections may establish or designate facilities to be used for diagnostic purposes for such categories of persons as the department may by rule assign to the facility. Such assignments shall not exceed 60 days in duration. [1967 c.585 Â§1; 1987 c.320 Â§214]

Â Â Â Â Â  423.093 Reimbursement of expenses from prisoner; limitation. Neither the Department of Corrections nor any city or county may seek reimbursement for expenses incurred in safekeeping and maintaining prisoners through a counterclaim or request for setoff in an action by a person against the department or the county or city. [2001 c.641 Â§4]

Â Â Â Â Â  423.097 Department of Corrections Account. (1) The Department of Corrections Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all fees, assessments, proceeds from the issuance of certificates of participation and other moneys received by the Department of Corrections shall be paid into the State Treasury and credited to the account. All moneys in the account are continuously appropriated to the department for purposes authorized by law.

Â Â Â Â Â  (2) The department shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The department may accept gifts, grants and donations from any source to carry out the duties imposed upon the department. [1999 c.909 Â§10]

Â Â Â Â Â  423.100 Revolving fund. (1) On written request of the Department of Corrections, the Oregon Department of Administrative Services shall establish a revolving fund of not to exceed $15,000, including unreimbursed advances, by drawing warrants on amounts appropriated to the Department of Corrections for operating expenses. The revolving fund shall be deposited with the State Treasurer, to be held in a special account against which the department may draw checks.

Â Â Â Â Â  (2) The revolving fund established under subsection (1) of this section may be used by the department to pay for:

Â Â Â Â Â  (a) Travel expenses for employees of the department and for any consultants or advisors for whom payment of travel expenses is authorized by law, or advances therefor;

Â Â Â Â Â  (b) Purchases not exceeding $100 each, which may be required from time to time;

Â Â Â Â Â  (c) Receipt or disbursement of federal funds available under federal law;

Â Â Â Â Â  (d) Emergency expenses of indigent inmates released on any form of temporary release or transitional leave; or

Â Â Â Â Â  (e) Settlement of legal claims against the department in cases where immediate payment is necessary or advisable.

Â Â Â Â Â  (3) The revolving fund shall be reimbursed by warrants drawn by the Oregon Department of Administrative Services upon the verified claims of the department charged against the appropriate fund or account. [1973 c.818 Â§5; 1974 s.s. c.13 Â§6; 1987 c.320 Â§215; 1989 c.790 Â§64]

Â Â Â Â Â  423.205 [1969 c.177 Â§7; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.210 [1967 c.572 Â§1; 1969 c.177 Â§4; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.220 [1967 c.572 Â§2; 1969 c.177 Â§1; 1973 c.212 Â§1; 1973 c.792 Â§15; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.230 [1967 c.572 Â§3; 1969 c.177 Â§2; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.240 [1967 c.572 Â§4; 1969 c.177 Â§3; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.280 [1967 c.572 Â§5; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.310 [1967 c.534 Â§7; 1971 c.401 Â§108; 1981 c.171 Â§3; renumbered 419A.044 in 1997]

Â Â Â Â Â  423.315 [1981 c.171 Â§2; renumbered 419A.045 in 1997]

Â Â Â Â Â  423.320 [1967 c.534 Â§8; 1971 c.401 Â§109; repealed by 1981 c.171 Â§7]

Â Â Â Â Â  423.330 [1969 c.498 Â§2; 1971 c.429 Â§2; 1981 c.171 Â§4; renumbered 419A.046 in 1997]

Â Â Â Â Â  423.340 [1969 c.498 Â§3; 1971 c.429 Â§3; 1981 c.171 Â§5; renumbered 419A.047 in 1997]

Â Â Â Â Â  423.350 [1969 c.498 Â§4; 1971 c.401 Â§110; 1971 c.429 Â§1; 1981 c.171 Â§6; renumbered 419A.048 in 1997]

Â Â Â Â Â  423.360 [1969 c.498 Â§5; 1971 c.401 Â§111; repealed by 1981 c.171 Â§7]

CORRECTIONS OMBUDSMAN

Â Â Â Â Â  423.400 Office established; appointment by Governor. The office of Corrections Ombudsman is established in the office of the Governor. The Governor shall appoint the Corrections Ombudsman. [1977 c.378 Â§1]

Â Â Â Â Â  423.405 Qualifications for office; prohibited activities. (1) The Corrections Ombudsman shall be a person of recognized judgment, objectivity and integrity who is qualified by training and experience to analyze problems of law enforcement, corrections administration and public policy.

Â Â Â Â Â  (2) No person while serving as Corrections Ombudsman shall:

Â Â Â Â Â  (a) Be actively involved in political party activities;

Â Â Â Â Â  (b) Be a candidate for or hold other public office, whether elective or appointive; or

Â Â Â Â Â  (c) Be engaged in any other full-time occupation, business or profession. [1977 c.378 Â§2]

Â Â Â Â Â  423.410 Term; reappointment. The Corrections Ombudsman shall serve at the pleasure of the Governor for a term of four years. The Corrections Ombudsman may be reappointed for additional terms. [1977 c.378 Â§3]

Â Â Â Â Â  423.415 Deputy and additional officers and employees. The Corrections Ombudsman may appoint a Deputy Ombudsman and any other subordinate officers and employees necessary to the performance of the duties of the ombudsman and shall prescribe their duties and fix their compensation. [1977 c.378 Â§4]

Â Â Â Â Â  423.420 General duties and powers; rules. The Corrections Ombudsman shall have the power:

Â Â Â Â Â  (1) To investigate, on complaint or on the ombudsmanÂs own motion, any action by the Department of Corrections or any employee thereof without regard to its finality;

Â Â Â Â Â  (2) To adopt rules required for the discharge of the duties of office, including procedures for receiving and processing complaints, conducting investigations, and reporting findings, not inconsistent with ORS 423.400 to 423.450;

Â Â Â Â Â  (3) To examine by subpoena the records and documents of the Department of Corrections or any employee thereof;

Â Â Â Â Â  (4) To enter and inspect without notice any premises under the jurisdiction of the Department of Corrections;

Â Â Â Â Â  (5) To subpoena any person to appear, to give sworn testimony or to produce documentary or other evidence that is reasonably material to an inquiry;

Â Â Â Â Â  (6) To undertake, participate in or cooperate with persons and agencies in such conferences, inquiries, meetings or studies as might lead to improvements in the functioning of the Department of Corrections;

Â Â Â Â Â  (7) To bring suit in the Circuit Court for Marion County to enforce ORS 423.400 to 423.450;

Â Â Â Â Â  (8) To establish and administer a budget for the office; and

Â Â Â Â Â  (9) To strengthen procedures and practices which lessen the possibility that objectionable corrections actions will occur. [1977 c.378 Â§5; 1987 c.320 Â§216]

Â Â Â Â Â  423.425 Investigatory authority. (1) The Corrections Ombudsman shall investigate, on complaint or on the ombudsmanÂs own motion, any corrections action that is or is alleged to be:

Â Â Â Â Â  (a) Contrary to or inconsistent with law or Department of Corrections practice;

Â Â Â Â Â  (b) Based on mistaken facts or irrelevant considerations;

Â Â Â Â Â  (c) Inadequately explained when reasons should have been revealed;

Â Â Â Â Â  (d) Inefficiently performed; or

Â Â Â Â Â  (e) Unreasonable, unfair, or otherwise objectionable, even though in accordance with law.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Corrections Ombudsman may decide not to investigate because:

Â Â Â Â Â  (a) The complainant could reasonably be expected to use a different administrative remedy or action;

Â Â Â Â Â  (b) The complaint is trivial, frivolous, vexatious or not made in good faith; or

Â Â Â Â Â  (c) The complaint has been too long delayed to justify present examination. [1977 c.378 Â§6; 1987 c.320 Â§217]

Â Â Â Â Â  423.430 Investigative priority; confidentiality of matters; charging fees prohibited. The Corrections Ombudsman shall:

Â Â Â Â Â  (1) Give priority to investigating administrative actions that are not otherwise reviewable by either administrative or judicial action;

Â Â Â Â Â  (2) Treat confidentially all matters and the identities of the complainants or witnesses coming before the ombudsman; and

Â Â Â Â Â  (3) Not levy any fees for the submission or investigation of complaints. [1977 c.378 Â§7]

Â Â Â Â Â  423.435 Recommendations following investigation; notice from Department of Corrections of action taken; notice to Legislative Assembly of recommended statutory changes. (1) After investigation of any action, the Corrections Ombudsman shall state the recommendations and reasons if, in the ombudsmanÂs opinion, the Department of Corrections or any employee thereof should:

Â Â Â Â Â  (a) Consider the matter further;

Â Â Â Â Â  (b) Modify or cancel any action;

Â Â Â Â Â  (c) Alter a rule, practice or ruling;

Â Â Â Â Â  (d) Explain more fully the administrative action in question;

Â Â Â Â Â  (e) Rectify an omission; or

Â Â Â Â Â  (f) Take any other action.

Â Â Â Â Â  (2) If the Corrections Ombudsman so requests, the Department of Corrections shall, within the time specified, inform the ombudsman about the action taken on the recommendations or the reasons for not complying with them. After a reasonable period of time has elapsed, the Corrections Ombudsman may issue a report.

Â Â Â Â Â  (3) If the Corrections Ombudsman believes that any action has been dictated by laws whose results are unfair or otherwise objectionable, and could be revised by legislative action, the ombudsman shall bring to notice of the Legislative Assembly any views concerning desirable statutory change. [1977 c.378 Â§8; 1987 c.320 Â§218]

Â Â Â Â Â  423.440 Letters between ombudsman and persons in custody; immunity of complainants and ombudsman; privilege against giving evidence or testifying. (1) A letter to the Corrections Ombudsman from a person held in custody, including by detention, incarceration and hospitalization, by the Department of Corrections shall be forwarded immediately, unopened, to the Corrections Ombudsman. A letter from the Corrections Ombudsman to such person shall be immediately delivered, unopened, to the person.

Â Â Â Â Â  (2) No person who files a complaint pursuant to ORS 423.400 to 423.450 shall be subject to any penalties, sanctions or restrictions because of such complaint.

Â Â Â Â Â  (3) The Corrections Ombudsman and the staff of the office shall have the same immunities from civil and criminal liabilities as a judge of this state.

Â Â Â Â Â  (4) The Corrections Ombudsman and the staff of the ombudsman shall not be compelled to testify or produce evidence in any judicial or administrative proceeding with respect to any matter involving the exercise of their official duties except as may be necessary to enforce ORS 423.400 to 423.450. [1977 c.378 Â§9; 1987 c.320 Â§219]

Â Â Â Â Â  423.445 Witness rights; fees; expenses of state agency personnel. (1) Any person required to testify under ORS 423.400 to 423.450 shall be accorded the same privileges and immunities, receive the same fees and mileage and be subject to the same penalties provided in ORS 183.440.

Â Â Â Â Â  (2) The fees and mileage shall be paid by warrant upon the State Treasurer upon the certificate of the Corrections Ombudsman. No tender of witness fees or mileage in advance shall be necessary.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a representative of a state agency shall receive actual necessary traveling expenses only. [1977 c.378 Â§10]

Â Â Â Â Â  423.450 Contempt proceedings against person interfering with ombudsman. If any person willfully obstructs or hinders the proper and lawful exercise of the Corrections OmbudsmanÂs powers, or willfully misleads or attempts to mislead the Corrections Ombudsman in inquiries under ORS 423.400 to 423.450, the judge of the Circuit Court for Marion County, on application of the ombudsman, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1977 c.378 Â§11]

COMMUNITY CORRECTIONS

Â Â Â Â Â  423.475 Findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Passage by the voters of chapter 2, Oregon Laws 1995, has created mandatory minimum penalties for certain violent offenses, and the probable effect thereof will be a significant increase in the demands placed on state secure facilities.

Â Â Â Â Â  (2) These demands are a shared responsibility of the State of Oregon and its county governments. The state recognizes that it is in a better position than counties to assume responsibility for serious violent offenders and career property offenders.

Â Â Â Â Â  (3) Counties are willing, in the context of a partnership with the state, to assume responsibility for felony offenders sentenced to a term of incarceration of 12 months or less.

Â Â Â Â Â  (4) Under the terms of the partnership agreement, the counties agree to assume responsibility for the offenders described in subsection (3) of this section, subject to the state agreeing to provide adequate funding to the counties for this responsibility.

Â Â Â Â Â  (5) The amendments to statutes made by sections 1a to 5, 7, 8, 9a, 9b, 9c, 10 to 14, 17 to 19 and 22 to 29, chapter 423, Oregon Laws 1995, and the provisions of ORS 423.478, 423.483 and 423.549 and section 5a, chapter 423, Oregon Laws 1995, are intended to acknowledge and implement the terms of the partnership between the state and the counties. [1995 c.423 Â§1]

Â Â Â Â Â  423.478 Duties of department and counties; authority of county supervisory authority. (1) The Department of Corrections shall:

Â Â Â Â Â  (a) Operate prisons for offenders sentenced to terms of incarceration for more than 12 months;

Â Â Â Â Â  (b) Provide central information and data services sufficient to:

Â Â Â Â Â  (A) Allow tracking of offenders; and

Â Â Â Â Â  (B) Permit analysis of correlations between sanctions, supervision, services and programs, and future criminal conduct; and

Â Â Â Â Â  (c) Provide interstate compact administration and jail inspections.

Â Â Â Â Â  (2) Subject to ORS 423.483, the county, in partnership with the department, shall assume responsibility for community-based supervision, sanctions and services for offenders convicted of felonies who are:

Â Â Â Â Â  (a) On parole;

Â Â Â Â Â  (b) On probation;

Â Â Â Â Â  (c) On post-prison supervision;

Â Â Â Â Â  (d) Sentenced, on or after January 1, 1997, to 12 months or less incarceration;

Â Â Â Â Â  (e) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for violation of a condition of parole, probation or post-prison supervision; and

Â Â Â Â Â  (f) On conditional release under ORS 420A.206.

Â Â Â Â Â  (3) Notwithstanding the fact that the court has sentenced a person to a term of incarceration, when an offender is committed to the custody of the supervisory authority of a county under ORS 137.124 (2) or (4), the supervisory authority may execute the sentence by imposing sanctions other than incarceration if deemed appropriate by the supervisory authority. If the supervisory authority releases a person from custody under this subsection and the person is required to report as a sex offender under ORS 181.595, the supervisory authority, as a condition of release, shall order the person to report to the Department of State Police, a chief of police or a county sheriff or to the supervising agency, if any:

Â Â Â Â Â  (a) When the person is released;

Â Â Â Â Â  (b) Within 10 days of a change of residence;

Â Â Â Â Â  (c) Once each year within 10 days of the personÂs birth date;

Â Â Â Â Â  (d) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (e) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (4) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [1995 c.423 Â§9; 1997 c.313 Â§33; 1997 c.433 Â§9; 1999 c.156 Â§1; 1999 c.626 Â§21; amendments by 1999 c.626 Â§44 repealed by 2001 c.884 Â§1; 2005 c.567 Â§12]

Â Â Â Â Â  423.483 Baseline funding; basis on which county can discontinue participation. (1) The baseline funding for biennia beginning after June 30, 1999, is the current service level for the expenses of providing management, support services, supervision and sanctions for offenders described in ORS 423.478 (2). At a minimum, each bienniumÂs appropriation must be established at this baseline.

Â Â Â Â Â  (2) If the total state community corrections appropriation is less than the baseline calculated under subsection (1) of this section, a county may discontinue participation by written notification to the director 180 days prior to implementation of the change. If a county discontinues participation, the responsibility for correctional services transferred to the county, and the portion of funding made available to the county under ORS 423.530 reverts to the Department of Corrections. In no case does responsibility for supervision and provision of correctional services to misdemeanor offenders revert to the department.

Â Â Â Â Â  (3) As used in this section, Âcurrent service levelÂ means the calculated cost of continuing current legislatively funded programs, phased in programs and increased caseloads minus one-time costs, decreased caseloads, phased out programs and pilot programs with the remainder adjusted for inflation as determined by the Legislative Assembly in its biennial appropriation to the Department of Corrections. [1995 c.423 Â§6; 1999 c.952 Â§1]

Â Â Â Â Â  423.500 Definitions for ORS 423.500 to 423.560. As used in ORS 423.500 to 423.560, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (3) ÂPlanÂ means the biennial community corrections plan required by ORS 423.535. [1977 c.412 Â§1a; 1979 c.160 Â§2; 1987 c.320 Â§220; 1995 c.423 Â§1a]

Â Â Â Â Â  423.505 Legislative policy on program funding. Because counties are in the best position for the management, oversight and administration of local criminal justice matters and for determining local resource priorities, it is declared to be the legislative policy of this state to establish an ongoing partnership between the state and counties and to finance with appropriations from the General Fund statewide community correction programs on a continuing basis. The intended purposes of this program are to:

Â Â Â Â Â  (1) Provide appropriate sentencing and sanctioning options including incarceration, community supervision and services;

Â Â Â Â Â  (2) Provide improved local services for persons charged with criminal offenses with the goal of reducing the occurrence of repeat criminal offenses;

Â Â Â Â Â  (3) Promote local control and management of community corrections programs;

Â Â Â Â Â  (4) Promote the use of the most effective criminal sanctions necessary to protect public safety, administer punishment to the offender and rehabilitate the offender;

Â Â Â Â Â  (5) Enhance, increase and support the state and county partnership in the management of offenders; and

Â Â Â Â Â  (6) Enhance, increase and encourage a greater role for local government and the local criminal justice system in the planning and implementation of local public safety policies. [1977 c.412 Â§1; 1989 c.607 Â§1; 1995 c.423 Â§2]

Â Â Â Â Â  423.510 [1977 c.412 Â§2; 1985 c.44 Â§3; 1985 c.558 Â§7; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.515 [1977 c.412 Â§4; 1987 c.320 Â§220a; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.520 Financial grants to counties from Department of Corrections. The Department of Corrections shall make grants to assist counties in the implementation and operation of community corrections programs including, but not limited to, preventive or diversionary correctional programs, probation, parole, work release and local correctional facilities and programs for offenders. The department shall require recipients of the grants to cooperate, to the extent of available information systems resources, in the collection and sharing of data necessary to evaluate the effect of community corrections programs on future criminal conduct. [1977 c.412 Â§5; 1987 c.320 Â§221; 1995 c.423 Â§3; 1997 c.433 Â§10]

Â Â Â Â Â  423.525 Application for financial aid; review of application; rules for program evaluation; use of funds; community corrections manager; modification of plan. (1) A county, group of counties or intergovernmental corrections entity shall apply to the Director of the Department of Corrections in a manner and form prescribed by the director for funding made available under ORS 423.500 to 423.560. The application shall include a community corrections plan. The Department of Corrections shall provide consultation and technical assistance to counties to aid in the development and implementation of community corrections plans.

Â Â Â Â Â  (2)(a) From July 1, 1995, until June 30, 1999, a county, group of counties or intergovernmental corrections entity may make application requesting funding for the construction, acquisition, expansion or remodeling of correctional facilities to serve the county, group of counties or intergovernmental corrections entity. The department shall review the application for funding of correctional facilities in accordance with criteria that consider design, cost, capacity, need, operating efficiency and viability based on the countyÂs, group of countiesÂ or intergovernmental corrections entityÂs ability to provide for ongoing operations.

Â Â Â Â Â  (b)(A) If the application is approved, the department shall present the application with a request to finance the facility with financing agreements to the State Treasurer and the Director of the Oregon Department of Administrative Services. Except as otherwise provided in subparagraph (B) of this paragraph, upon approval of the request by the State Treasurer and the Director of the Oregon Department of Administrative Services, the facility may be financed with financing agreements, and certificates of participation issued pursuant thereto, as provided in ORS 283.085 to 283.092. All decisions approving or denying applications and requests for financing under this section are final. No such decision is subject to judicial review of any kind.

Â Â Â Â Â  (B) If requests to finance county correctional facility projects are submitted after February 22, 1996, and the requests have not been approved by the department on the date a session of the Legislative Assembly convenes, the requests are also subject to the approval of the Legislative Assembly.

Â Â Â Â Â  (c) After approval but prior to the solicitation of bids or proposals for the construction of a project, the county, group of counties or intergovernmental corrections entity and the department shall enter into a written agreement that determines the procedures, and the parties responsible, for the awarding of contracts and the administration of the construction project for the approved correctional facility. If the parties are unable to agree on the terms of the written agreement, the Governor shall decide the terms of the agreement. The GovernorÂs decision is final.

Â Â Â Â Â  (d) After approval of a construction project, the administration of the project shall be conducted as provided in the agreement required by paragraph (c) of this subsection. The agreement must require at a minimum that the county, group of counties or intergovernmental corrections entity shall submit to the department any change order or alteration of the design of the project that, singly or in the aggregate, reduces the capacity of the correctional facility or materially changes the services or functions of the project. The change order or alteration is not effective until approved by the department. In reviewing the change order or alteration, the department shall consider whether the implementation of the change order or alteration will have any material adverse impact on the parties to any financing agreements or the holders of any certificates of participation issued to fund county correctional facilities under this section. In making its decision, the department may rely on the opinions of the Department of Justice, bond counsel or professional financial advisers.

Â Â Â Â Â  (3) Notwithstanding ORS 283.085, for purposes of this section, Âfinancing agreementÂ means a lease purchase agreement, an installment sale agreement, a loan agreement or any other agreement to finance a correctional facility described in this section, or to refinance a previously executed financing agreement for the financing of a correctional facility. The state is not required to own or operate a correctional facility in order to finance it under ORS 283.085 to 283.092 and this section. The state, an intergovernmental corrections entity, county or group of counties may enter into any agreements, including, but not limited to, leases and subleases, that are reasonably necessary or generally accepted by the financial community for purposes of acquiring or securing financing as authorized by this section. In financing county correctional facilities under this section, Âproperty rightsÂ as used in ORS 283.085 includes leasehold mortgages of the stateÂs rights under leases of correctional facilities from counties.

Â Â Â Â Â  (4) Notwithstanding any other provision of state law, county charter or ordinance, a county may convey or lease to the State of Oregon, acting by and through the Department of Corrections, title to interests in, or a lease of, any real property, facilities or personal property owned by the county for the purpose of financing the construction, acquisition, expansion or remodeling of a correctional facility. Upon the payment of all principal and interest on, or upon any other satisfaction of, the financing agreement used to finance the construction, acquisition, expansion or remodeling of a correctional facility, the state shall reconvey its interest in, or terminate and surrender its leasehold of, the property or facilities, including the financed construction, acquisition, expansion or remodeling, to the county. In addition to any authority granted by ORS 283.089, for the purposes of obtaining financing, the state may enter into agreements under which the state may grant to trustees or lenders leases, subleases and other security interests in county property conveyed or leased to the state under this subsection and in the property or facilities financed by financing agreements.

Â Â Â Â Â  (5) In connection with the financing of correctional facilities, the Director of the Oregon Department of Administrative Services may bill the Department of Corrections, and the Department of Corrections shall pay the amounts billed, in the same manner as provided in ORS 283.089. As required by ORS 283.091, the Department of Corrections and the Oregon Department of Administrative Services shall include in the GovernorÂs budget request to the Legislative Assembly all amounts that will be due in each fiscal period under financing agreements for correctional facilities. Amounts payable by the state under a financing agreement for the construction, acquisition, expansion or remodeling of a correctional facility are limited to available funds as defined in ORS 283.085, and no lender, trustee, certificate holder or county has any claim or recourse against any funds of the state other than available funds.

Â Â Â Â Â  (6) The director shall adopt rules that may be necessary for the administration, evaluation and implementation of ORS 423.500 to 423.560. The standards shall be sufficiently flexible to foster the development of new and improved supervision or rehabilitative practices and maximize local control.

Â Â Â Â Â  (7) When a county assumes responsibility under ORS 423.500 to 423.560 for correctional services previously provided by the department, the county and the department shall enter into an intergovernmental agreement that includes a local community corrections plan consisting of program descriptions, budget allocation, performance objectives and methods of evaluating each correctional service to be provided by the county. The performance objectives must include in dominant part reducing future criminal conduct. The methods of evaluating services must include, to the extent of available information systems resources, the collection and analysis of data sufficient to determine the apparent effect of the services on future criminal conduct.

Â Â Â Â Â  (8) All community corrections plans shall comply with rules adopted pursuant to ORS 423.500 to 423.560, and shall include but need not be limited to an outline of the basic structure and the supervision, services and local sanctions to be applied to offenders convicted of felonies who are:

Â Â Â Â Â  (a) On parole;

Â Â Â Â Â  (b) On probation;

Â Â Â Â Â  (c) On post-prison supervision;

Â Â Â Â Â  (d) Sentenced, on or after January 1, 1997, to 12 months or less incarceration;

Â Â Â Â Â  (e) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision; and

Â Â Â Â Â  (f) On conditional release under ORS 420A.206.

Â Â Â Â Â  (9) All community corrections plans shall designate a community corrections manager of the county or counties and shall provide that the administration of community corrections under ORS 423.500 to 423.560 shall be under such manager.

Â Â Â Â Â  (10) No amendment to or modification of a county-approved community corrections plan shall be placed in effect without prior notice to the director for purposes of statewide data collection and reporting.

Â Â Â Â Â  (11) The obligation of the state to provide funding and the scheduling for providing funding of a project approved under this section is dependent upon the ability of the state to access public security markets to sell financing agreements.

Â Â Â Â Â  (12) No later than January 1 of each odd-numbered year, the Department of Corrections shall:

Â Â Â Â Â  (a) Evaluate the community corrections policy established in ORS 423.475, 423.478, 423.483 and 423.500 to 423.560; and

Â Â Â Â Â  (b) Assess the effectiveness of local revocation options. [1977 c.412 Â§6; 1987 c.320 Â§222; 1989 c.790 Â§65; 1995 c.79 Â§218; 1995 c.423 Â§Â§4,4a; 1996 c.4 Â§Â§7,8; 1997 c.433 Â§11; 1999 c.156 Â§2; 1999 c.952 Â§2]

Â Â Â Â Â  423.530 Procedure for determining amount of financial grants; rules. (1) Financial grants for community corrections pursuant to ORS 423.500 to 423.560 consist of the Grant-in-Aid Program. The Grant-in-Aid Program consists of moneys appropriated to the Department of Corrections for the purposes of management, support services and supervision of offenders described in ORS 423.478 (2). The department shall determine, prior to July 1 of each odd-numbered year, each countyÂs percentage share of the amount appropriated for the purposes of this subsection. Such determination shall be based upon a weighted formula of workload and population as adopted by the department by rule. In adopting the rule, the department shall consult with a broad based committee including, but not limited to, representatives of the Department of Corrections, local county community corrections, county boards of commissioners and county sheriffs.

Â Â Â Â Â  (2) Funding received by a county pursuant to ORS 423.500 to 423.560 approved for county corrections programs shall not be reduced by the department except by action of the Legislative Assembly or the Emergency Board. Such reductions shall be made proportionately using the applicable allocation formula. [1977 c.412 Â§7; 1979 c.160 Â§1; 1985 c.708 Â§1; 1987 c.320 Â§223; 1989 c.613 Â§1; 1989 c.790 Â§66; 1993 c.680 Â§1; 1995 c.423 Â§5]

Â Â Â Â Â  423.535 Biennial community corrections plan required; county authority to contract for services. (1) Prior to receiving funds, the county shall have a biennial community corrections plan.

Â Â Â Â Â  (2) The county and the Department of Corrections shall enter into an intergovernmental agreement referring to the plan.

Â Â Â Â Â  (3) The county may contract with public or private agencies including, but not limited to, other counties, cities, special districts and public or private agencies for the provision of services to offenders. [1977 c.412 Â§13; 1987 c.320 Â§224; 1989 c.613 Â§2; 1995 c.423 Â§7]

Â Â Â Â Â  423.540 Program compliance review by Director of Department of Corrections; effect of failure to comply. The Director of the Department of Corrections shall annually review a countyÂs compliance with the intergovernmental agreement under ORS 423.500 to 423.560. A county must substantially comply with the provisions of its community corrections intergovernmental agreement and plan established pursuant to ORS 423.525 (7). If the director determines that there are reasonable grounds to believe that a county is not in substantial compliance with the intergovernmental agreement or plan, the director shall contact the county regarding the alleged noncompliance and offer technical assistance to reach compliance. If the county does not resolve the alleged noncompliance, the director shall, after giving the county not less than 30 daysÂ notice, conduct a hearing to ascertain whether there is substantial compliance or satisfactory progress being made toward compliance. After technical assistance is provided and the hearing occurs, the director may suspend any portion of the funding made available to the county under ORS 423.500 to 423.560 until the required compliance occurs. [1977 c.412 Â§8; 1979 c.487 Â§14; 1987 c.320 Â§225; 1995 c.423 Â§8; 1997 c.715 Â§5]

Â Â Â Â Â  423.545 [1977 c.412 Â§9; 1987 c.320 Â§226; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.549 State positions in community corrections branch; abolishment; county authority; affected employees; pay. (1) Notwithstanding ORS 236.605 to 236.640, all state positions in the state community corrections branch of the Department of Corrections, the funding for which is transferred to counties, are abolished on January 1, 1997. Counties have sole discretion in the development of methods and means of county community corrections operation under ORS 423.500 to 423.560 including establishment of wages, benefits and working conditions and selection of any employees to operate supervision programs or other services and sanctions under ORS 423.478 and 423.525. The implementation of this section does not give rise to any bargaining obligation under ORS 243.650 to 243.782. Notwithstanding any collective bargaining agreement, the department shall first offer to any employee so affected and not hired by a county a vacant position in other department branches and operations for which the employee is qualified. This preference lapses 90 days after the operative date of this section. The department has sole discretion in selecting and filling vacant positions from among affected employees having preference.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, for each month of employment during the period of January 1, 1997, through June 30, 1997, a county shall pay each affected employee hired by the county in regular full-time employment to provide or to support the provision of community corrections programs and services the same minimum gross monthly salary or hourly wage that the affected employee received in state employment immediately prior to termination of the employeeÂs state position. In the event an affected employee formerly employed by the state in a supervisory position is hired by a county in a nonsupervisory position, the county shall pay the affected employee during this period the same minimum gross monthly salary or hourly wage to which an affected employee in the nonsupervisory position would have been entitled to receive in state employment at the top step of the state pay classification for that position immediately prior to its termination. A county shall also provide to each affected employee during this period the same benefits provided to existing county employees performing the same or substantially similar work, giving full consideration to the length of the employeeÂs state service as though the service had been in and for the county. [1995 c.423 Â§16 (enacted in lieu of 423.550)]

Â Â Â Â Â  423.550 [1977 c.412 Â§10; 1987 c.320 Â§227; 1989 c.607 Â§3; 1989 c.614 Â§3; 1993 c.680 Â§2; repealed by 1995 c.423 Â§15 (423.549 enacted in lieu of 423.550)]

Â Â Â Â Â  423.551 [1989 c.614 Â§5; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.552 [1989 c.510 Â§2; repealed by 1995 c.423 Â§30]

Â Â Â Â Â  423.553 [1989 c.510 Â§3; repealed by 1995 c.423 Â§30]

Â Â Â Â Â  423.554 [1989 c.510 Â§Â§4,5; repealed by 1995 c.423 Â§30]

Â Â Â Â Â  423.555 Statewide program evaluation and information system. The Department of Corrections shall establish and operate, with the cooperation and participation of county community corrections agencies, a statewide evaluation and information system to monitor the effectiveness of correctional services provided to criminal offenders under ORS 423.500 to 423.560. To the extent of available information systems resources, the system shall permit ongoing evaluation of apparent correlations between services provided and future criminal conduct. [1977 c.412 Â§11; 1987 c.320 Â§228; 1995 c.423 Â§10; 1997 c.433 Â§12]

Â Â Â Â Â  423.560 Local public safety coordinating council; duties. (1) The board or boards of county commissioners of a county shall convene a local public safety coordinating council. The council shall include, but need not be limited to:

Â Â Â Â Â  (a) A police chief selected by the police chiefs in the county;

Â Â Â Â Â  (b) The sheriff of the county or, if two or more counties have joined together to provide community corrections services, a sheriff selected by the sheriffs in the counties;

Â Â Â Â Â  (c) The district attorney of the county or, if two or more counties have joined together to provide community corrections services, a district attorney selected by the district attorneys of the counties;

Â Â Â Â Â  (d) A state court judge, and a public defender or defense attorney, both appointed by the presiding judge of the judicial district in which the county is located;

Â Â Â Â Â  (e) A director of community corrections, a county commissioner, a juvenile department director, a health director, a mental health director and at least one lay citizen, all appointed by the county commissioners;

Â Â Â Â Â  (f) A city councilor or mayor and a city manager or other city representative, both selected by the cities in the county;

Â Â Â Â Â  (g) A representative of the Oregon State Police, who is a nonvoting member of the council, selected by the Superintendent of State Police; and

Â Â Â Â Â  (h) A representative of the Oregon Youth Authority, who is a nonvoting member of the council, selected by the Director of the Oregon Youth Authority.

Â Â Â Â Â  (2) The boards of county commissioners of two or more counties may jointly convene a single, regional local public safety coordinating council by means of an intergovernmental agreement. Local officials may combine the council with existing local criminal justice advisory councils established under ORS 1.851.

Â Â Â Â Â  (3) The local public safety coordinating council shall, at a minimum:

Â Â Â Â Â  (a) Develop and recommend to the county board of commissioners a plan for use of:

Â Â Â Â Â  (A) State resources to serve the local offender population; and

Â Â Â Â Â  (B) State and local resources to serve the needs of that part of the local offender population who are at least 15 years of age and less than 18 years of age, which plan must provide for coordination of community-wide services involving prevention, treatment, education, employment resources and intervention strategies; and

Â Â Â Â Â  (b) Coordinate local criminal justice policy among affected criminal justice entities.

Â Â Â Â Â  (4) Nonvoting members of a local public safety coordinating council may not be counted in determining whether a quorum exists. [1977 c.412 Â§12; 1995 c.423 Â§11; 1997 c.249 Â§136; 1997 c.698 Â§1; 2003 c.162 Â§1]

Â Â Â Â Â  423.565 Additional duties of public safety coordinating council. In addition to the duties assigned to it under ORS 423.560, the local public safety coordinating council convened by the board of commissioners shall, at a minimum:

Â Â Â Â Â  (1) Develop and recommend to the county board of commissioners the plan for use of state resources to serve the local youth offender population;

Â Â Â Â Â  (2) Coordinate local juvenile justice policy among affected juvenile justice entities; and

Â Â Â Â Â  (3) In consultation with the local commission on children and families, develop and recommend to the county board of commissioners a plan designed to prevent criminal involvement by youth. The plan must provide for coordination of community-wide services involving treatment, education, employment and intervention strategies aimed at crime prevention. [1995 c.422 Â§75; 1995 c.423 Â§11a]

PAYMENTS BY SUPERVISED PERSON

Â Â Â Â Â  423.570 Monthly fee payable by person on supervised release; use; payment as condition of release; waiver. (1) A person sentenced to probation or placed by an authority on parole, post-prison supervision or other form of release, subject to supervision by a community corrections program established under ORS 423.500 to 423.560, shall be required to pay a monthly fee to offset costs of supervising the probation, parole, post-prison supervision or other supervised release.

Â Â Â Â Â  (2) A person sentenced to probation or placed by an authority on parole, post-prison supervision or other form of release, subject to supervision other than by a community corrections program established under ORS 423.500 to 423.560, may be required by the releasing authority to pay a monthly fee to offset costs of supervising the probation, parole, post-prison supervision or other supervised release.

Â Â Â Â Â  (3) When a fee is required under subsection (1) of this section, the fee shall be determined and fixed by the releasing authority but shall be at least $25, and if the releasing authority fails to establish the amount of a released personÂs required fee, the fee shall be $25.

Â Â Â Â Â  (4) Fees are payable one month following the commencement of probation, parole, post-prison supervision or other supervised release and at one-month intervals thereafter. If the released person is supervised under county authority, the county shall collect or provide by contract for the collection of the fee from the released person and shall retain the fee to be used by the county for funding of its community corrections program.

Â Â Â Â Â  (5) Except in the case of a probation granted by a court before that date, the fee requirements imposed by this section apply beginning July 1, 1981, to all persons under supervised probation, parole, post-prison supervision or other form of supervised release pursuant to subsection (1) of this section, including persons on such supervised release in this state under any interstate agreement. Timely payment of the fee is hereby made a condition of such probation, parole, post-prison supervision or other supervised release. In the case of a probation granted by a court prior to July 1, 1981, the court may amend its order granting probation to provide for payment of the fee.

Â Â Â Â Â  (6) In cases of financial hardship or when otherwise advisable in the interest of the released personÂs rehabilitation:

Â Â Â Â Â  (a) The community corrections manager may waive or reduce the amount of the fee.

Â Â Â Â Â  (b) The sentencing court may waive or reduce the amount of the fee for any person whom the court has sentenced to probation. If any of the fee requirement is reduced by the court, only the court may restore the requirement. [1981 c.169 Â§1; 1983 c.252 Â§1; 1987 c.320 Â§229; 1989 c.497 Â§1; 1989 c.790 Â§67; 1993 c.14 Â§23; 1995 c.423 Â§14]

CHAPTERS 424 AND 425

[Reserved for expansion]

_______________



Chapter 426

Chapter 426  Persons With Mental Illness; Sexually Dangerous Persons

2005 EDITION

TITLE 35

MENTAL HEALTH AND DEVELOPMENTAL DISABILITIES;

ALCOHOL AND DRUG ABUSE

Chapter     426.     Persons With Mental Illness; Sexually Dangerous Persons

427.     Persons With Mental Retardation; Persons With Developmental Disabilities

428.     Nonresident Persons With Mental Disabilities

430.     Administration; Alcohol and Drug Abuse Programs

_______________

Chapter 426  Persons With Mental Illness; Sexually Dangerous Persons

2005 EDITION

MENTALLY ILL AND SEXUALLY DANGEROUS PERSONS

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

PERSONS WITH MENTAL ILLNESS

(Definitions)

426.005     Definitions for ORS 426.005 to 426.390

(Hospitals)

426.010     State hospitals for mentally ill persons

426.020     Superintendents; chief medical officer

426.060     Commitment to Department of Human Services; authority of department to direct placement; transfer authority; delegation

(Commitment Procedure)

426.070     Initiation; notification required; recommendation to court; citation

426.072     Custody; care; responsibilities of treating physician; rules

426.074     Investigation; procedure; content; report

426.075     Notice and records of treatment prior to hearing; procedures

426.080     Execution and return of citation or warrant of detention

426.090     Citation; service

426.095     Commitment hearing; postponement; right to cross-examine; admissibility of investigation report

426.100     Advice of court; appointment of legal counsel; costs; representation of states interest

426.110     Appointment of examiners; qualifications; costs

426.120     Examination report; rules

426.123     Observation of person in custody; warning; evidence

426.125     Qualifications and requirements for conditional release

426.127     Outpatient commitment

426.130     Court determination of mental illness; discharge; release for voluntary treatment; conditional release; commitment; prohibition relating to firearms; period of commitment

426.135     Counsel on appeal; costs of appeal

426.140     Place of confinement; attendant

426.150     Transportation to treatment facility

426.155     Release of information about person held in custody pending commitment proceeding or while committed or recommitted

426.160     Record of proceedings

426.170     Delivery of certified copy of record

(Emergency and Voluntary Admissions)

426.180     Emergency commitment of certain Native Americans

426.190     Admission on emergency commitment

426.200     Duties following emergency admission; application for voluntary admission; court commitment

426.210     Limit of detention after commitment in emergency proceedings

426.217     Change of status of committed patient to voluntary patient; effect of change

426.220     Voluntary admission; leave of absence; notice to parent or guardian

426.223     Retaking persons in custody of or committed to department; assistance of peace officers and others

426.225     Voluntary admission to state hospital of committed person; examination by physician

(Emergency Care and Treatment)

426.228     Custody; authority of peace officers and other persons; transporting to facility; reports; examination of person

426.231     Physician hold; when authorized; statement required

426.232     Physician emergency admission; notice; limit of hold

426.233     Authority of community mental health and developmental disabilities program director and of other persons; costs of transportation

426.234     Duties of professionals at facility where person admitted; notification; duties of court

426.235     Transfer between hospital and nonhospital facilities

426.236     Rules

426.237     Prehearing detention; duties of community mental health and developmental disabilities program director; certification for treatment; court proceedings

426.238     Classifying facilities

(Costs)

426.241     Payment of care, custody and treatment costs; denial of payment; rules

426.250     Payment of costs related to commitment proceedings

426.255     County to pay costs

(Trial Visits; Conditional Release; Outpatient Commitment; Early Release)

426.273     Trial visits

426.275     Effect of failure to adhere to condition of placement

426.278     Distribution of copies of conditions for outpatient commitment or trial visit

426.292     Release prior to expiration of term of commitment

(Competency and Discharge)

426.295     Judicial determination of competency; restoration of competency

426.297     Payment of expenses for proceeding under ORS 426.295

426.300     Discharge of patients; application for public assistance

426.301     Release of committed patient; certification of continued mental illness; service of certificate; content; period of further commitment; effect of failure to protest further commitment

426.303     Effect of protest of further commitment; advice of court

426.307     Court hearing; continuance; attorney; examination; determination of mental illness; order of further commitment; period of commitment

426.309     Effect of ORS 426.217 and 426.301 to 426.307 on other discharge procedure

(Miscellaneous)

426.310     Reimbursement of county in case of nonresident patients

426.320     Payment of certain expenses by the state

426.330     Presentation and payment of claims

426.335     Limitations on liability

426.370     Withholding information obtained in certain commitment or admission investigations

(Rights of Committed Persons)

426.380     Availability of writ of habeas corpus

426.385     Rights of committed persons; notice of limitation of rights; consent for certain procedures; psychosurgery prohibited; mechanical restraints

426.390     Construction

426.395     Posting of statement of patient rights

(Licensing of Persons Who May Order Restraint or Seclusion)

426.415     Licensing of persons who may order and oversee use of restraint and seclusion in facilities providing mental health treatment to individuals under 21 years of age; rules

PERSONS WITH CHRONIC MENTAL ILLNESS

(Generally)

426.490     Policy

426.495     Definitions for ORS 426.490 to 426.500

426.500     Powers and duties of Department of Human Services; rules

(Community Housing)

426.502     Definitions for ORS 426.502 to 426.508

426.504     Authority of department to develop community housing for chronically mentally ill persons; sale of community housing; conditions

426.506     Community Mental Health Housing Fund; Community Housing Trust Account; report

426.508     Sale of F. H. Dammasch State Hospital; fair market value; redevelopment of property; property reserved for community housing

SEXUALLY DANGEROUS PERSONS

426.510     Sexually dangerous person defined

426.650     Voluntary admission to state institution

426.670     Treatment programs for sexually dangerous persons

426.675     Determination of sexually dangerous persons; custody pending sentencing; hearing; sentencing; rules

426.680     Trial visits for probationer

PERSONS WITH MENTAL ILLNESS

(Definitions)

426.005 Definitions for ORS 426.005 to 426.390. (1) As used in ORS 426.005 to 426.390, unless the context requires otherwise:

(a) Department means the Department of Human Services.

(b) Director of the facility means a superintendent of a state mental hospital, the chief of psychiatric services in a community hospital or the person in charge of treatment and rehabilitation programs at other treatment facilities.

(c) Facility means a state mental hospital, community hospital, residential facility, detoxification center, day treatment facility or such other facility as the department determines suitable, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation for committed mentally ill persons.

(d) Mentally ill person means a person who, because of a mental disorder, is one or more of the following:

(A) Dangerous to self or others.

(B) Unable to provide for basic personal needs and is not receiving such care as is necessary for health or safety.

(C) A person who:

(i) Is chronically mentally ill, as defined in ORS 426.495;

(ii) Within the previous three years, has twice been placed in a hospital or approved inpatient facility by the department under ORS 426.060;

(iii) Is exhibiting symptoms or behavior substantially similar to those that preceded and led to one or more of the hospitalizations or inpatient placements referred to in sub-subparagraph (ii) of this subparagraph; and

(iv) Unless treated, will continue, to a reasonable medical probability, to physically or mentally deteriorate so that the person will become a person described under either or both subparagraph (A) or (B) of this paragraph.

(e) Nonhospital facility means any facility, other than a hospital, that is approved by the department to provide adequate security, psychiatric, nursing and other services to persons under ORS 426.232 or 426.233.

(f) Prehearing period of detention means a period of time calculated from the initiation of custody during which a person may be detained under ORS 426.228, 426.231, 426.232 or 426.233.

(2) Whenever a community mental health and developmental disabilities program director, director of the facility, superintendent of a state hospital or administrator of a facility is referred to, the reference includes any designee such person has designated to act on the persons behalf in the exercise of duties. [1961 c.706 §25; 1973 c.838 §1; 1987 c.903 §5; 1989 c.993 §3; 1993 c.484 §11; 2001 c.900 §125]

(Hospitals)

426.010 State hospitals for mentally ill persons. Except as otherwise ordered by the Department of Human Services pursuant to ORS 179.325, the Oregon State Hospital in Salem, Marion County, and the Eastern Oregon Psychiatric Center in Pendleton, Umatilla County, shall be used as state hospitals for the care and treatment of mentally ill persons who are assigned to the care of such institutions by the department or who have previously been committed to such institutions. [Amended by 1955 c.651 §3; 1965 c.339 §23; 1965 c.595 §2; 1983 c.505 §1; 1999 c.983 §6]

426.020 Superintendents; chief medical officer. The superintendents of the hospitals mentioned in ORS 426.010 shall be persons the Department of Human Services considers qualified to administer the hospital. If the superintendent of any hospital is a physician licensed by the Board of Medical Examiners for the State of Oregon, the superintendent shall serve as chief medical officer. If the superintendent is not a physician, the Director of Human Services or the designee of the director shall appoint a physician to serve as chief medical officer who shall be in the unclassified service. [Amended by 1955 c.651 §4; 1969 c.391 §1; 1973 c.807 §2; 1987 c.158 §76; 2003 c.14 §234]

426.030 [Amended by 1955 c.651 §5; 1957 c.43 §1; repealed by 1999 c.983 §7]

426.060 Commitment to Department of Human Services; authority of department to direct placement; transfer authority; delegation. (1) Commitments to the Department of Human Services shall be made only by the judge of a circuit court in a county of this state.

(2) The following is a nonexclusive list of powers the department may exercise concerning the placement of persons committed or persons receiving emergency care and treatment under ORS 426.070, 426.228 to 426.235 or 426.237:

(a) In its discretion and for reasons which are satisfactory to the department, the department may direct any court committed person to the facility best able to treat the person. The authority of the department on such matters shall be final.

(b) At any time, for good cause and in the best interest of the mentally ill person, the department may transfer a committed person from one facility to another. When transferring a person under this paragraph, the department shall make the transfer:

(A) If the transfer is from a facility in one class to a facility of the same class, as provided by rule of the department;

(B) If the transfer is from a facility in one class to a facility in a less restrictive class, by following the procedures for trial visits under ORS 426.273; and

(C) If the transfer is from a facility in one class to a facility in a more restrictive class, by following the procedures under ORS 426.275.

(c) At any time, for good cause and in the best interest of the mentally ill person, the department may transfer a person receiving emergency care and treatment under ORS 426.070 or 426.228 to 426.235, or intensive treatment under ORS 426.237, between hospitals and nonhospital facilities approved by the department to provide emergency care or treatment as defined by rule of the department.

(d) Pursuant to its rules, the department may delegate to a community mental health and developmental disabilities program director the responsibility for assignment of mentally ill persons to suitable facilities or transfer between such facilities under conditions which the department may define. [Amended by 1955 c.651 §6; 1963 c.254 §1; 1967 c.534 §19; 1973 c.838 §2; 1975 c.690 §1; 1987 c.903 §6; 1993 c.484 §12]

(Commitment Procedure)

426.070 Initiation; notification required; recommendation to court; citation. (1) Any of the following may initiate commitment procedures under this section by giving the notice described under subsection (2) of this section:

(a) Two persons;

(b) The county health officer; or

(c) Any magistrate.

(2) For purposes of subsection (1) of this section, the notice must comply with the following:

(a) It must be in writing under oath;

(b) It must be given to the community mental health and developmental disabilities program director or a designee of the director in the county where the allegedly mentally ill person resides;

(c) It must state that a person within the county other than the person giving the notice is a mentally ill person and is in need of treatment, care or custody;

(d) If the commitment proceeding is initiated by two persons under subsection (1)(a) of this section, it may include a request that the court notify the two persons:

(A) Of the issuance or nonissuance of a warrant under this section; or

(B) Of the courts determination under ORS 426.130 (1); and

(e) If the notice contains a request under paragraph (d) of this subsection, it must also include the addresses of the two persons making the request.

(3) Upon receipt of a notice under subsections (1) and (2) of this section or when notified by a circuit court that the court received notice under ORS 426.234, the community mental health and developmental disabilities program director, or designee of the director, shall:

(a) Immediately notify the judge of the court having jurisdiction for that county under ORS 426.060 of the notification described in subsections (1) and (2) of this section.

(b) Immediately notify the Department of Human Services if commitment is proposed because the person appears to be a mentally ill person, as defined in ORS 426.005 (1)(d)(C). When such notice is received, the department may verify, to the extent known by the department, whether or not the person meets the criteria described in ORS 426.005 (1)(d)(C)(i) and (ii) and so inform the community mental health and developmental disabilities program director or designee of the director.

(c) Initiate an investigation under ORS 426.074 to determine whether there is probable cause to believe that the person is in fact a mentally ill person.

(4) Upon completion, a recommendation based upon the investigation report under ORS 426.074 shall be promptly submitted to the court. If the community mental health and developmental disabilities program director determines that probable cause does not exist to believe that a person released from detention under ORS 426.234 (2)(c) or (3)(b) is a mentally ill person, the community mental health and developmental disabilities program director shall not submit a recommendation to the court.

(5) When the court receives notice under subsection (3) of this section:

(a) If the court, following the investigation, concludes that there is probable cause to believe that the person investigated is a mentally ill person, it shall, through the issuance of a citation as provided in ORS 426.090, cause the person to be brought before it at a time and place as it may direct, for a hearing under ORS 426.095 to determine whether the person is mentally ill. The person shall be given the opportunity to appear voluntarily at the hearing unless the person fails to appear or unless the person is detained pursuant to paragraph (b) of this subsection.

(b)(A) The judge may cause the allegedly mentally ill person to be taken into custody pending the investigation or hearing by issuing a warrant of detention under this subsection. A judge may only issue a warrant under this subsection if the court finds that there is probable cause to believe that failure to take the person into custody would pose serious harm or danger to the person or to others.

(B) To cause the custody of a person under this paragraph, the judge must issue a warrant of detention to the community mental health and developmental disabilities program director or designee, the sheriff of the county or designee, directing that person to take the allegedly mentally ill person into custody and produce the person at the time and place stated in the warrant.

(C) At the time the person is taken into custody, the person shall be informed by the community mental health and developmental disabilities program director, the sheriff or a designee of the following:

(i) The persons rights with regard to representation by or appointment of counsel as described in ORS 426.100;

(ii) The warning under ORS 426.123; and

(iii) The persons right, if the community mental health and developmental disabilities program director, sheriff or designee reasonably suspects that the person is a foreign national, to communicate with an official from the consulate of the persons country. A community mental health and developmental disabilities program director, sheriff or designee is not civilly or criminally liable for failure to provide the information required by this sub-subparagraph. Failure to provide the information required by this sub-subparagraph does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding.

(D) The court may make any orders for the care and custody of the person prior to the hearing as it considers necessary.

(c) If the notice includes a request under subsection (2)(d)(A) of this section, the court shall notify the two persons of the issuance or nonissuance of a warrant under this subsection. [Amended by 1957 c.329 §1; 1967 c.534 §20; 1973 c.838 §3; 1975 c.690 §2; 1979 c.408 §1; 1983 c.740 §149; 1987 c.903 §7; 1989 c.993 §4; 1993 c.484 §26; 1995 c.201 §2; 1995 c.498 §1; 2003 c.14 §235; 2003 c.109 §3]

426.072 Custody; care; responsibilities of treating physician; rules. (1) A hospital or nonhospital facility and a treating physician must comply with the following when an allegedly mentally ill person is placed in custody at the hospital or nonhospital facility:

(a) By a warrant of detention under ORS 426.070;

(b) By a peace officer under ORS 426.228 or other person authorized under ORS 426.233; or

(c) By a physician under ORS 426.232.

(2) In circumstances described under subsection (1) of this section, the hospital or nonhospital facility and treating physician must comply with the following:

(a) The person shall receive the care, custody and treatment required for mental and physical health and safety;

(b) The treating physician shall report any care, custody and treatment to the court as required in ORS 426.075;

(c) All methods of treatment, including the prescription and administration of drugs, shall be the sole responsibility of the treating physician. However, the person shall not be subject to electroshock therapy or unduly hazardous treatment and shall receive usual and customary treatment in accordance with medical standards in the community;

(d) The treating physician shall be notified immediately of any use of mechanical restraints on the person. Every use of a mechanical restraint and the reasons therefor shall be made a part of the clinical record of the person over the signature of the treating physician; and

(e) The treating physician shall give the person the warning under ORS 426.123 at times the treating physician determines the person will reasonably understand the notice. This paragraph only requires the notice to be given as often as the physician determines is necessary to assure that the person is given an opportunity to be aware of the notice.

(3) The Department of Human Services shall adopt rules necessary to carry out this section, including rules regarding the content of the medical record compiled during the current period of custody. [1987 c.903 §9; 1993 c.484 §13; 1997 c.531 §1]

426.074 Investigation; procedure; content; report. The following is applicable to an investigation initiated by a community mental health and developmental disabilities program director, or a designee of the director, as part of commitment procedures under ORS 426.070 and 426.228 to 426.235:

(1) If the allegedly mentally ill person is held in custody before the hearing the investigation shall be completed at least 24 hours before the hearing under ORS 426.095, otherwise the investigation shall comply with the following time schedule:

(a) If the allegedly mentally ill person can be located, the investigator shall contact the person within three judicial days from the date the community mental health and developmental disabilities program director or a designee receives a notice under ORS 426.070 alleging that the person is mentally ill.

(b) Within 15 days from the date the community mental health and developmental disabilities program director or a designee receives a notice under ORS 426.070 alleging that a person is mentally ill, one of the following shall occur:

(A) The investigation shall be completed and submitted to the court.

(B) An application for extension shall be made to the court under paragraph (c) of this subsection.

(c) The community mental health and developmental disabilities program director, a designee or the investigator may file for an extension of the time under paragraph (b) of this subsection only if one of the following occurs:

(A) A treatment option less restrictive than involuntary in-patient commitment is actively being pursued.

(B) The allegedly mentally ill person cannot be located.

(d) A court may grant an extension under paragraph (c) of this subsection for a time and upon the terms and conditions the court considers appropriate.

(2) This subsection establishes a nonexclusive list of provisions applicable to the content of the investigation, as follows:

(a) The investigation conducted should, where appropriate, include an interview or examination of the allegedly mentally ill person in the home of the person or other place familiar to the person.

(b) Whether or not the allegedly mentally ill person consents, the investigation should include interviews with any persons that the investigator has probable cause to believe have pertinent information regarding the investigation. If the allegedly mentally ill person objects to the contact with any person, the objection shall be noted in the investigators report.

(c) The investigator shall be allowed access to physicians, nurses or social workers and to medical records compiled during the current involuntary prehearing period of detention to determine probable cause and to develop alternatives to commitment. If commitment is proposed because the person appears to be a mentally ill person as defined in ORS 426.005 (1)(d)(C), the investigator shall be allowed access to medical records necessary to verify the existence of criteria described in ORS 426.005 (1)(d)(C). The investigator shall include pertinent parts of the medical record in the investigation report. Records and communications described in this paragraph and communications related thereto are not privileged under ORS 40.230, 40.235, 40.240 or 40.250.

(3) A copy of the investigation report shall be provided as soon as possible, but in no event later than 24 hours prior to the hearing, to the allegedly mentally ill person and to that persons counsel. Copies shall likewise be provided to counsel assisting the court, to the examiners and to the court for use in questioning witnesses. [1987 c.903 §10; 1989 c.993 §5; 1993 c.484 §14; 1997 c.649 §1]

426.075 Notice and records of treatment prior to hearing; procedures. This section establishes procedures that are required to be followed before the hearing if a court, under ORS 426.070, orders a hearing under ORS 426.095. The following apply as described:

(1) The court shall be fully advised of all drugs and other treatment known to have been administered to the allegedly mentally ill person that may substantially affect the ability of the person to prepare for or function effectively at the hearing. The following shall advise the court as required by this subsection:

(a) When not otherwise provided by paragraph (b) of this subsection, the community mental health and developmental disabilities program director or designee.

(b) When the person has been detained by a warrant of detention under ORS 426.070, 426.180, 426.228, 426.232 or 426.233, the treating physician.

(2) The court shall appoint examiners under ORS 426.110 sufficiently long before the hearing so that they may begin their preparation for the hearing. The records established by the Department of Human Services by rule and the investigation report shall be made available to the examiners at least 24 hours before the hearing in order that the examiners may review the medical record and have an opportunity to inquire of the medical personnel concerning the treatment of the allegedly mentally ill person relating to the detention period prior to the hearing.

(3) The medical record described in subsection (2) of this section shall be made available to counsel for the allegedly mentally ill person at least 24 hours prior to the hearing.

(4) When requested by a party to the action, the partys attorney shall subpoena physicians who are or have been treating the allegedly mentally ill person. Any treating physician subpoenaed under this subsection shall be subpoenaed as an expert witness. [1973 c.838 §8; 1975 c.690 §3; 1979 c.408 §2; 1987 c.903 §12; 1989 c.189 §1; 1993 c.484 §15]

426.080 Execution and return of citation or warrant of detention. The person serving a warrant of detention or the citation provided for by ORS 426.090 shall, immediately after service thereof, make a return upon the original warrant or citation showing the time, place and manner of such service and file it with the clerk of the court. In executing the warrant of detention or citation, the person has all the powers provided by ORS 133.235 and 161.235 to 161.245 and may require the assistance of any peace officer or other person. [Amended by 1971 c.743 §366; 1973 c.836 §348; 1973 c.838 §4a]

426.090 Citation; service. The judge shall cause a citation to issue to the allegedly mentally ill person stating the nature of the information filed concerning the person and the specific reasons the person is believed to be mentally ill. The citation shall further contain a notice of the time and place of the commitment hearing, the right to legal counsel, the right to have legal counsel appointed if the person is unable to afford legal counsel, and, if requested, to have legal counsel immediately appointed, the right to subpoena witnesses in behalf of the person to the hearing and other information as the court may direct. The citation shall be served upon the person by delivering a duly certified copy of the original thereof to the person in person prior to the hearing. The person shall have an opportunity to consult with legal counsel prior to being brought before the court. [Amended by 1957 c.329 §2; 1967 c.459 §1; 1971 c.368 §1; 1973 c.838 §5; 1975 c.690 §4]

426.095 Commitment hearing; postponement; right to cross-examine; admissibility of investigation report. The following is applicable to a commitment hearing held by a court under ORS 426.070:

(1) The hearing may be held in a hospital, the persons home or in some other place convenient to the court and the allegedly mentally ill person.

(2) The court shall hold the hearing at the time established according to the following:

(a) Except as provided by paragraph (b) or (c) of this subsection, a hearing shall be held five judicial days from the day a court under ORS 426.070 issues a citation provided under ORS 426.090.

(b) Except as provided by paragraph (c) of this subsection, if a person is detained by a warrant of detention under ORS 426.070, a hearing shall be held within five judicial days of the commencement of detention.

(c) If requested under this paragraph, the court, for good cause, may postpone the hearing for not more than five judicial days in order to allow preparation for the hearing. The court may make orders for the care and custody of the person during a postponement as it deems necessary. If a person is detained before a hearing under ORS 426.070, 426.180, 426.228, 426.232 or 426.233 and the hearing is postponed under this paragraph, the court, for good cause, may allow the person to be detained during the postponement if the postponement is requested by the person or the legal counsel of the person. Any of the following may request a postponement under this paragraph:

(A) The allegedly mentally ill person.

(B) The legal counsel or guardian of the allegedly mentally ill person.

(C) The person representing the states interest.

(3) The allegedly mentally ill person and the person representing the states interest shall have the right to cross-examine all the following:

(a) Witnesses.

(b) The person conducting the investigation.

(c) The examining physicians or other qualified persons recommended by the Department of Human Services who have examined the person.

(4) The provisions of ORS 40.230, 40.235, 40.240 and 40.250 shall not apply to and the court may consider as evidence any of the following:

(a) Medical records for the current involuntary prehearing period of detention.

(b) Statements attributed by the maker of the medical records or the investigation report to witnesses concerning their own observations in the absence of objection or if such persons are produced as witnesses at the hearing available for cross-examination.

(c) The testimony of any treating physicians, nurses or social workers for the prehearing period of detention. Any treating physician, nurse or social worker who is subpoenaed as a witness for the proceeding shall testify as an expert witness under the provisions of ORS 40.410, 40.415, 40.420 and 40.425 and is subject to treatment as an expert witness in the payment of witness fees and costs.

(d) The investigation report prepared under ORS 426.074. Subject to the following, the investigation report shall be introduced in evidence:

(A) Introduction of the report under this paragraph does not require the consent of the allegedly mentally ill person.

(B) Upon objection by any party to the action, the court shall exclude any part of the investigation report that may be excluded under the Oregon Evidence Code on grounds other than those set forth in ORS 40.230, 40.235, 40.240 or 40.250.

(C) Neither the investigation report nor any part thereof shall be introduced into evidence under this paragraph unless the investigator is present during the proceeding to be cross-examined or unless the presence of the investigator is waived by the allegedly mentally ill person or counsel for the allegedly mentally ill person. [1973 c.838 §9; 1975 c.690 §5; 1987 c.903 §13; 1993 c.484 §16; 1997 c.649 §2]

426.100 Advice of court; appointment of legal counsel; costs; representation of states interest. (1) At the time the allegedly mentally ill person is brought before the court, the court shall advise the person of the following:

(a) The reason for being brought before the court;

(b) The nature of the proceedings;

(c) The possible results of the proceedings;

(d) The right to subpoena witnesses; and

(e) The persons rights regarding representation by or appointment of counsel.

(2) Subsection (3) of this section establishes the rights of allegedly mentally ill persons in each of the following circumstances:

(a) When the person is held by warrant of detention issued under ORS 426.070.

(b) In commitment hearings under ORS 426.095.

(c) When the person is detained as provided under ORS 426.228, 426.232 or 426.233.

(d) In recommitment hearings under ORS 426.307.

(3) When provided under subsection (2) of this section, an allegedly mentally ill person has the following rights relating to representation by or appointment of counsel:

(a) The right to obtain suitable legal counsel possessing skills and experience commensurate with the nature of the allegations and complexity of the case during the proceedings.

(b) If the person is determined to be financially eligible for appointed counsel at state expense, the court will appoint legal counsel to represent the person. If a person is appointed counsel at state expense, payment of expenses and compensation relating to legal counsel shall be made as provided under ORS 426.250.

(c) If the allegedly mentally ill person does not request legal counsel, the legal guardian, relative or friend may request the assistance of suitable legal counsel on behalf of the person.

(d) If no request for legal counsel is made, the court shall appoint suitable legal counsel unless counsel is expressly, knowingly and intelligently refused by the person.

(e) If the person is being involuntarily detained before a hearing on the issue of commitment, the right under paragraph (a) of this subsection to contact an attorney or under paragraph (b) of this subsection to have an attorney appointed may be exercised as soon as reasonably possible.

(f) In all cases suitable legal counsel shall be present at the hearing and may be present at examination and may examine all witnesses offering testimony, and otherwise represent the person.

(4) The responsibility for representing the states interest in commitment proceedings, including, but not limited to, preparation of the states case and appearances at commitment hearings is as follows:

(a) The Attorney Generals office shall have the responsibility relating to proceedings initiated by state hospital staff that are any of the following:

(A) Recommitment proceedings under ORS 426.307; or

(B) Proceedings under ORS 426.228, 426.232 or 426.233.

(b) The district attorney if requested to do so by the governing body of the county.

(c) In lieu of the district attorney under paragraph (b) of this subsection, a counsel designated by the governing body of a county shall take the responsibility. A county governing body may designate counsel to take responsibility under this paragraph either for single proceedings or for all such proceedings the county will be obligated to pay for under ORS 426.250. If a county governing body elects to proceed under this paragraph, the county governing body shall so notify the district attorney. The expenses of an attorney appointed under this paragraph shall be paid as provided under ORS 426.250. [Amended by 1967 c.458 §1; 1971 c.368 §2; 1973 c.838 §6; 1975 c.690 §6; 1977 c.259 §1; 1979 c.574 §§1,2; 1979 c.867 §10; 1981 s.s. c.3 §133; 1987 c.903 §14; 1993 c.484 §17; 2001 c.962 §57]

426.110 Appointment of examiners; qualifications; costs. The following requirements relating to the appointment of examiners for purposes of a hearing under ORS 426.095 apply as described:

(1) The judge shall appoint one qualified examiner. If requested, the judge shall appoint one additional qualified examiner. A request for an additional examiner under this subsection must be made in writing and must be made by the allegedly mentally ill person or the attorney for the allegedly mentally ill person.

(2) To be qualified for purposes of this section, an examiner must meet all of the following qualifications:

(a) The person must agree to be an examiner.

(b) The person must be one of the following:

(A) A physician licensed by the Board of Medical Examiners for the State of Oregon who is competent to practice psychiatry as provided by the Department of Human Services by rule.

(B) Certified as a mental health examiner qualified to make examinations for involuntary commitment proceedings by the department. The department has authority to establish, by rule, requirements for certification as a mental health examiner for purposes of this subparagraph.

(3) The cost of examiners under this section shall be paid as provided under ORS 426.250. [Amended by 1973 c.838 §10; 1987 c.158 §77; 1987 c.903 §15]

426.120 Examination report; rules. (1) Persons appointed under ORS 426.110 to conduct the examination shall do the following:

(a) Examine the person as to mental condition;

(b) Initiate the examination process prior to the hearing. Any failure to comply with this paragraph shall not, in itself, constitute sufficient grounds to challenge the examination conducted by an examiner;

(c) Make their separate reports in writing, under oath, to the court; and

(d) Upon completion of the hearing, file the reports with the clerk of the court.

(2) The following is a nonexclusive list of requirements relating to the content of examination reports prepared under subsection (1) of this section:

(a) If the examining persons find, and show by their reports, that the person examined is a mentally ill person, the reports shall include a recommendation as to the type of treatment facility best calculated to help the person recover from mental illness.

(b) Each report shall also advise the court whether in the opinion of the examiner the mentally ill person would cooperate with and benefit from a program of voluntary treatment.

(c) Reports shall contain the information required by the Department of Human Services by rule. The department shall adopt rules necessary to carry out this paragraph.

(3) The examiner shall be allowed access to physicians, nurses or social workers and to medical records compiled during the current involuntary prehearing period of detention and the investigation report. Records and communications described in this subsection and communications related thereto are not privileged under ORS 40.230, 40.235, 40.240 or 40.250. [Amended by 1973 c.838 §11; 1975 c.690 §7; 1987 c.903 §16; 1997 c.649 §3]

426.123 Observation of person in custody; warning; evidence. (1) Whenever specifically required under ORS 426.070, 426.072, 426.180 or 426.234, a person shall be given a warning that observations of the person by the staff of the facility where the person is in custody may be used as evidence in subsequent court proceedings to determine whether the person should be or should continue to be committed as a mentally ill person.

(2) The warning described under subsection (1) of this section shall be given both orally and in writing.

(3) Failure to give a warning under this section does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding. [1987 c.903 §11; 1993 c.484 §18]

426.125 Qualifications and requirements for conditional release. The following qualifications, requirements and other provisions relating to a conditional release under ORS 426.130 apply as described:

(1) A court may only order conditional release if all of the following occur:

(a) The conditional release is requested by the legal guardian, relative or friend of the mentally ill person.

(b) The person requesting the conditional release requests to be allowed to care for the mentally ill person during the period of commitment in a place satisfactory to the judge.

(c) The person requesting the release establishes all of the following to the satisfaction of the court:

(A) Ability to care for the mentally ill person.

(B) That there are adequate financial resources available for the care of the mentally ill person.

(2) If the court determines to allow conditional release, the court shall order that the mentally ill person be conditionally released and placed in the care of the requester. The court shall establish any terms and conditions on the conditional release that the court determines appropriate.

(3) Any conditional release ordered under this section is subject to the provisions under ORS 426.275. [1987 c.903 §18]

426.127 Outpatient commitment. The following provisions are applicable to outpatient commitment under ORS 426.130 as described:

(1) The Department of Human Services may only place a person in an outpatient commitment if an adequate treatment facility is available.

(2) Conditions for the outpatient commitment shall be set at the time of the hearing under ORS 426.095 by the community mental health and developmental disabilities program director, or a designee for the director, for the county in which the hearing takes place. The conditions shall include, but not be limited to, the following:

(a) Provision for outpatient care.

(b) A designation of a facility, service or other provider to provide care or treatment.

(3) A copy of the conditions shall be given to all of the persons described in ORS 426.278.

(4) Any outpatient commitment ordered under this section is subject to the provisions under ORS 426.275.

(5) The community mental health and developmental disabilities program director or designee, for the county where a person is on outpatient commitment, may modify the conditions for outpatient commitment when a modification is in the best interest of the person. The community mental health and developmental disabilities program director or designee shall send notification of such changes and the reasons for the changes to all those who received a copy of the original conditions under ORS 426.278. [1987 c.903 §19; 1989 c.171 §52; 2003 c.14 §236]

426.130 Court determination of mental illness; discharge; release for voluntary treatment; conditional release; commitment; prohibition relating to firearms; period of commitment. (1) After hearing all of the evidence, and reviewing the findings of the examining persons, the court shall determine whether the person is mentally ill. If, in the opinion of the court, the person is:

(a) Not mentally ill, the person shall be discharged forthwith.

(b) Mentally ill based upon clear and convincing evidence, the court:

(A) Shall order the release of the individual and dismiss the case if:

(i) The mentally ill person is willing and able to participate in treatment on a voluntary basis; and

(ii) The court finds that the person will probably do so.

(B) May order conditional release under this subparagraph subject to the qualifications and requirements under ORS 426.125. If the court orders conditional release under this subparagraph, the court shall establish a period of commitment for the conditional release.

(C) May order commitment of the individual to the Department of Human Services for treatment if, in the opinion of the court, subparagraph (A) or (B) of this paragraph is not in the best interest of the mentally ill person. If the court orders commitment under this subparagraph:

(i) The court shall establish a period of commitment.

(ii) The department may place the committed person in outpatient commitment under ORS 426.127.

(D) Shall order that the person be prohibited from purchasing or possessing a firearm if, in the opinion of the court, there is a reasonable likelihood the person would constitute a danger to self or others or to the community at large as a result of the persons mental or psychological state as demonstrated by past behavior or participation in incidents involving unlawful violence or threats of unlawful violence, or by reason of a single incident of extreme, violent, unlawful conduct. When a court makes an order under this subparagraph, the court shall cause a copy of the order to be delivered to the sheriff of the county who will enter the information into the Law Enforcement Data System.

(2) A court that orders a conditional release or a commitment under this section shall establish a period of commitment for the person subject to the order. Any period of commitment ordered for commitment or conditional release under this section shall be for a period of time not to exceed 180 days.

(3) If the commitment proceeding was initiated under ORS 426.070 (1)(a) and if the notice included a request under ORS 426.070 (2)(d)(B), the court shall notify the two persons of the courts determination under subsection (1) of this section. [Amended by 1973 c.838 §12; 1975 c.690 §8; 1979 c.408 §3; 1987 c.903 §17; 1989 c.839 §36; 1993 c.735 §9; 1995 c.498 §2]

426.135 Counsel on appeal; costs of appeal. If a person determined to be mentally ill as provided in ORS 426.130 appeals the determination or disposition based thereon, and is determined to be financially eligible for appointed counsel at state expense, upon request of the person or upon its own motion, the court shall appoint suitable legal counsel to represent the person. The compensation for legal counsel and costs and expenses necessary to the appeal shall be determined and paid by the public defense services executive director as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or Supreme Court is the appellate court. The compensation, costs and expenses shall be paid as provided in ORS 138.500. [1979 c.867 §12; 1981 s.s. c.3 §134; 1985 c.502 §25; 2001 c.962 §58]

426.140 Place of confinement; attendant. (1) No person, not incarcerated upon a criminal charge, who has been adjudged a mentally ill person or one against whom commitment proceedings have been instituted shall be confined in any prison, jail or other enclosure where those charged with a crime or a violation of a municipal ordinance are incarcerated, unless the person represents an immediate and serious danger to staff or physical facilities of a hospital or other facility approved by the Department of Human Services for the care, custody and treatment of the person.

(2) No allegedly mentally ill person who has been taken into custody shall be confined, either before or after the commitment hearing, without an attendant in direct charge of the person; and, if not confined in a community hospital, the sheriff or community mental health and developmental disabilities program director having the person in custody shall select some suitable person to act as attendant in quarters suitable for the comfortable, safe and humane confinement of the person and approved by the department. [Amended by 1973 c.838 §23; 1975 c.690 §9; 1977 c.764 §1]

426.150 Transportation to treatment facility. (1) Upon receipt of the order of commitment, the Department of Human Services or its designee shall take the mentally ill person into its custody, and insure the safekeeping and proper care of the person until delivery is made to an assigned treatment facility or its representative. The representative of the treating facility to which the person has been assigned, accompanied by any assistants the department or its designee may deem necessary, shall proceed to the place where the person is to be delivered into custody, and upon demand shall be given custody of the mentally ill person, together with the certified record required by ORS 426.170. The representative shall issue appropriate receipts therefor and immediately proceed to transport the committed mentally ill person safely to the facility to which the person has been assigned by the department and there make delivery of the person and the record to the director or a designated employee of the facility. In taking custody of the person, the department, its designee, or the representative of the facility has all the powers provided by ORS 133.225 and 161.255 and may require the assistance of any peace officer or other person.

(2) The committing judge, upon approval of the examining physicians or other qualified persons as recommended by the department and upon request of a guardian, friend or relative of the mentally ill person, may authorize the guardian, friend or relative to transport the person to the designated facility when the committing judge determines that means of transportation would not be detrimental to the welfare of the mentally ill person or to the public. [Amended by 1963 c.325 §1; 1973 c.838 §24; 1975 c.690 §10]

426.155 Release of information about person held in custody pending commitment proceeding or while committed or recommitted. (1) The provisions of this section apply to the release of information about a person who is held in custody either pending a commitment proceeding under ORS 426.070, 426.140, 426.228, 426.232, 426.233 or 426.237 (1)(b) or while committed or recommitted under ORS 426.005 to 426.390.

(2) Notwithstanding the provisions of ORS 179.495, 179.505 or 192.502 (2) and notwithstanding any other provision of ORS 426.005 to 426.390, a facility or nonhospital facility where a person is held shall establish procedures for releasing information as required under subsections (3) and (4) of this section.

(3)(a) If a person described in subsection (1) of this section authorizes disclosure as provided in subsection (5) of this section, upon request of a member of the family of the person, or any other person designated by the person, a facility or nonhospital facility where the person is held shall provide the family member or the designee with the following information:

(A) The persons diagnosis;

(B) The persons prognosis;

(C) The medications prescribed for the person and the side effects of medications prescribed, if any;

(D) The persons progress;

(E) Information about any civil commitment process, including the date, time and location of the persons commitment hearing; and

(F) Where and when the person may be visited.

(b) If a request for information is made under this subsection and the person described in subsection (1) of this section is unable to authorize disclosure as provided in subsection (5) of this section, the person requesting information shall be provided notice of the presence of the person described in subsection (1) of this section in any facility or nonhospital facility. Information shall not be provided under this paragraph if the physician of the person described in subsection (1) of this section determines that it would not be in the persons best interest to provide the information or if providing the information is prohibited by federal law.

(4) Upon the admission of any person to a facility or nonhospital facility under ORS 426.005 to 426.390, the facility or nonhospital facility shall make reasonable attempts to notify the persons next of kin, or any other person designated by the person, of the persons admission, unless the person requests that this information not be provided. The facility or nonhospital facility shall make reasonable attempts to notify the persons next of kin, or any other person designated by the person, of the persons release, transfer, serious illness, injury or death upon request of the family member or designee, unless the person requests that this information not be provided. The person shall be advised by the facility or nonhospital facility that the person has the right to request that this information not be provided.

(5) The person who is held in custody shall be notified by the facility or nonhospital facility that information about the person has been requested. Except as provided in subsection (3) of this section, the consent of the person who is held is required for release of information under subsections (3) and (4) of this section. If, when initially informed of the request for information, the person is unable to give voluntary and informed consent to authorize the release of information, notation of the attempt shall be made in the persons treatment record and daily efforts shall be made to secure the persons consent or refusal of authorization.

(6) Notwithstanding any other provision of this section, an individual eligible to receive information under subsection (3) of this section may not receive information unless the individual first agrees to make no further disclosure of the information. The agreement may be made orally.

(7) A facility or nonhospital facility that releases information under subsection (3) or (4) of this section shall:

(a) Notify the person who is held to whom, when and what information was released; and

(b) Note in the medical record of the person who is held:

(A) The basis for finding that the person gave voluntary and informed consent;

(B) The oral or written consent of the person who is held;

(C) To whom, when and what information was released;

(D) The agreement to the requirements of subsection (6) of this section by the person who requested information; and

(E) Any determination made by the persons physician under subsection (3)(b) of this section regarding the provision of notice of the presence of the person in any facility or nonhospital facility.

(8) A facility or nonhospital facility, including the staff of such facilities and nonhospital facilities, that releases information under this section or rules adopted under ORS 426.236 may not be held civilly or criminally liable for damages caused or alleged to be caused by the release of information or the failure to release information as long as the release was done in good faith and in compliance with subsections (3) and (4) of this section or rules adopted under ORS 426.236.

(9) The provisions of subsections (3) and (4) of this section do not limit the ability or obligation of facilities, nonhospital facilities, physicians, mental health care providers or licensed mental health professionals to provide information as otherwise allowed or required by law. [2001 c.481 §2]

Note: 426.155 was added to and made a part of 426.005 to 426.390 by legislative action but was not added to any other series therein. See Preface to Oregon Revised Statutes for further explanation.

426.160 Record of proceedings. The judge shall cause to be recorded in the court records a full account of proceedings had at all hearings and examinations conducted pursuant to ORS 426.005, 426.060 to 426.170, 426.217, 426.228, 426.255 to 426.292, 426.300 to 426.309, 426.335, 426.385 and 426.395, together with the judgments and orders of the court and a copy of the orders issued. The account of the proceedings and transcripts of testimony if taken there at shall be delivered to the court clerk or court administrator who shall cause it to be sealed and neither the account of the proceedings nor the transcript of testimony if taken shall be disclosed to any person except:

(1) As provided in ORS 426.070 (5)(c), 426.130 (3) or 426.170;

(2) Upon request of the person subject to the proceedings, the legal representatives, or the attorney of the person; or

(3) Pursuant to court order. [Amended by 1965 c.420 §1; 1969 c.148 §1; 1973 c.838 §21; 1993 c.223 §11; 1993 c.484 §19; 1995 c.498 §3]

426.170 Delivery of certified copy of record. If any person is adjudged mentally ill and ordered committed to the Department of Human Services, a copy of the complete record in the case, certified to by the court clerk or court administrator, shall be given to the health officer of the county, or to the sheriff, for delivery to the director of the facility to which such mentally ill person is assigned. The record shall include the name, residence, nativity, sex and age of such mentally ill person and all other information that may be required by the rules and regulations promulgated by the department. [Amended by 1973 c.838 §25; 1993 c.223 §12]

426.175 [1969 c.371 §1; 1975 c.690 §11; 1977 c.764 §2; 1987 c.903 §20; 1991 c.901 §1; repealed by 1993 c.484 §27]

(Emergency and Voluntary Admissions)

426.180 Emergency commitment of certain Native Americans. (1) This section applies to commitments of a person from a reservation for land-based tribes of Native Americans when, under federal law, the state does not have jurisdiction of commitments on the reservation.

(2) When this section is applicable as provided under subsection (1) of this section, a person alleged to be mentally ill by affidavit of two other persons may be admitted to a state hospital for the mentally ill for emergency treatment, care and custody, provided such affidavit includes or is accompanied by all of the following:

(a) The circumstances constituting the emergency.

(b) Written application for admission to the hospital, executed in duplicate.

(c) A certificate to the effect that the person is so mentally ill as to be in need of immediate hospitalization.

(d) A medical history, including the name, condition, sex and age of the person.

(e) The name and address of the nearest relative or legal guardian, if any, of the person.

(3) The certificates, applications and medical histories shall be made upon forms prescribed by the Department of Human Services and shall be executed by the county health officer or by two physicians licensed by the Board of Medical Examiners, none of whom shall be related to the person by blood or marriage.

(4) When a person is admitted to a state hospital under this section, any physician treating the person shall give the person the warning under ORS 426.123.

(5) This section may be applied as provided by agreement with the ruling body of the reservation. Payment of costs for a commitment made under this section shall be as provided under ORS 426.250. [Amended by 1953 c.442 §2; 1975 c.690 §12; 1987 c.903 §21]

426.190 Admission on emergency commitment. Immediately upon execution of the documents mentioned in ORS 426.180, the person, together with the documents, shall be transported by the sheriff or other person on the authorization of the county health officers or deputy to the state hospital indicated by law to receive such patient. The chief medical officer of the state hospital may refuse to admit the person unless the chief medical officer is satisfied from the documents that an emergency exists, and that the person is so mentally ill as to be in need of immediate hospitalization. The superintendent shall file such documents in the office of the hospital, where they shall remain a matter of record. If the superintendent is satisfied that an emergency exists, and that such person is so mentally ill as to be in need of immediate hospitalization, the superintendent shall receive and care for as a patient in the hospital the person named in the documents. [Amended by 1969 c.391 §2]

426.200 Duties following emergency admission; application for voluntary admission; court commitment. Within 48 hours after admission under ORS 426.190, an examination as to the mental condition of any person so admitted shall be commenced and shall be conducted as expeditiously as possible by two staff physicians of the state hospital where the person has been received. If, after completion of the examination, the physicians certify that the person is so mentally ill as to be in need of treatment, care or custody, the superintendent shall, if the superintendent determines that further hospitalization is necessary, within 48 hours thereafter, either obtain from the mentally ill person a signed application for voluntary admission under the provisions of ORS 426.220 or file a complaint with the court having jurisdiction under ORS 426.060 in the county where the hospital is located, requesting a court commitment as provided by law. If the examining physicians certify that the person is not so mentally ill as to be in need of treatment, care or custody, the superintendent of the state hospital shall immediately discharge the person. Costs shall be paid as provided under ORS 426.250. [Amended by 1963 c.325 §2; 1975 c.690 §13; 1987 c.903 §22]

426.210 Limit of detention after commitment in emergency proceedings. In no event shall any person admitted to a state hospital pursuant to the emergency proceedings provided by ORS 426.180 to 426.200 be detained therein by virtue of such proceedings for more than five judicial days following admission. The court, for good cause, may allow a postponement and detention during the postponement as provided under ORS 426.095. [Amended by 1987 c.903 §23]

426.215 [1965 c.628 §1; 1973 c.838 §32; 1975 c.690 §14; 1977 c.764 §3; 1979 c.408 §4; 1985 c.743 §§1,2,3; 1987 c.368 §1; 1987 c.903 §§24,25; repealed by 1993 c.484 §27]

426.217 Change of status of committed patient to voluntary patient; effect of change. At any time after commitment by the court, the person, with the approval of the Department of Human Services or its designee, may change the status of the person to that of a voluntary patient. Notwithstanding ORS 426.220, any person who alters status to that of a voluntary patient under this section shall be released from the treating facility within 72 hours of the request of the person for release. [1973 c.838 §14; 1975 c.690 §15]

426.220 Voluntary admission; leave of absence; notice to parent or guardian. (1) Pursuant to rules and regulations promulgated by the Department of Human Services, the superintendent of any state hospital for the treatment and care of the mentally ill may admit and hospitalize therein as a patient, any person who may be suffering from nervous disorder or mental illness, and who voluntarily has made written application for such admission. No person under the age of 18 years shall be admitted as a patient to any such state hospital unless an application therefor in behalf of the person has been executed by the parent, adult next of kin or legal guardian of the person. Except when a period of longer hospitalization has been imposed as a condition of admission, pursuant to rules and regulations of the department, no person voluntarily admitted to any state hospital shall be detained therein more than 72 hours after the person, if at least 18 years of age, has given notice in writing of a desire to be discharged therefrom, or, if the patient is under the age of 18 years, after notice in writing has been given by the parent, adult next of kin or legal guardian of the person that such parent, adult next of kin or legal guardian desires that such person be discharged therefrom.

(2) Any person voluntarily admitted to a state hospital pursuant to this section may upon application and notice to the superintendent of the hospital concerned, be granted a temporary leave of absence from the hospital if such leave, in the opinion of the superintendent, will not interfere with the successful treatment or examination of the applicant for leave.

(3) Upon admission or discharge of a minor to or from a state hospital the superintendent shall immediately notify the parent or guardian. [Amended by 1953 c.127 §2; 1963 c.325 §3; 1967 c.371 §1; 1969 c.273 §1]

426.222 [1953 c.597 §1; 1961 c.385 §1; 1969 c.391 §3; 1969 c.638 §4; repealed by 1975 c.690 §28]

426.223 Retaking persons in custody of or committed to department; assistance of peace officers and others. In retaking custody of a mentally ill person who has been committed to the Department of Human Services under ORS 426.130 and who has, without lawful authority, left the custody of the facility to which the person has been assigned under ORS 426.060, or in the case of an allegedly mentally ill person who is in custody under ORS 426.070, 426.095, 426.228 to 426.235 or 426.237 at a hospital or nonhospital facility and who has, without lawful authority, left the hospital or nonhospital facility, the facility director or designee has all the powers provided by ORS 133.225 and 161.255 and may require the assistance of any peace officer or other person. [1975 c.690 §25; 1993 c.484 §20]

426.224 [1953 c.597 §2; 1961 c.385 §2; 1969 c.391 §4; 1969 c.638 §5; repealed by 1975 c.690 §28]

426.225 Voluntary admission to state hospital of committed person; examination by physician. (1) If any person who has been committed to the Department of Human Services under ORS 426.127 or 426.130 (1)(b)(B) or (C) requests, during this period of commitment, voluntary admission to a state hospital, the superintendent shall cause the person to be examined immediately by a physician. If the physician finds the person to be in need of immediate care or treatment for mental illness, the person shall be voluntarily admitted upon request of the person.

(2) If any person who has been committed to the department under ORS 426.127 or 426.130 (1)(b)(B) or (C) requests, during this period of commitment, voluntary admission to a facility approved by the department, the administrator of the facility shall cause the person to be examined immediately by a physician. If the physician finds the person to be in need of immediate care or treatment for mental illness, and the department grants approval, the person shall be voluntarily admitted upon request of the person. [1989 c.993 §2]

426.226 [1953 c.597 §3; 1969 c.391 §5; 1969 c.638 §6; repealed by 1975 c.690 §28]

(Emergency Care and Treatment)

426.228 Custody; authority of peace officers and other persons; transporting to facility; reports; examination of person. (1) A peace officer may take into custody a person who the officer has probable cause to believe is dangerous to self or to any other person and is in need of immediate care, custody or treatment for mental illness. As directed by the community mental health and developmental disabilities program director, a peace officer shall remove a person taken into custody under this section to the nearest hospital or nonhospital facility approved by the Department of Human Services. The officer shall prepare a written report and deliver it to the treating physician. The report shall state:

(a) The reason for custody;

(b) The date, time and place the person was taken into custody; and

(c) The name of the community mental health and developmental disabilities program director and a telephone number where the director may be reached at all times.

(2) A peace officer shall take a person into custody when the community mental health and developmental disabilities program director, pursuant to ORS 426.233, notifies the peace officer that the director has probable cause to believe that the person is imminently dangerous to self or to any other person. As directed by the community mental health and developmental disabilities program director, the peace officer shall remove the person to a hospital or nonhospital facility approved by the department. The community mental health and developmental disabilities program director shall prepare a written report that the peace officer shall deliver to the treating physician. The report shall state:

(a) The reason for custody;

(b) The date, time and place the person was taken into custody; and

(c) The name of the community mental health and developmental disabilities program director and a telephone number where the director may be reached at all times.

(3) If more than one hour will be required to transport the person to the hospital or nonhospital facility from the location where the person was taken into custody, the peace officer shall obtain, if possible, a certificate from a physician licensed by the Board of Medical Examiners for the State of Oregon stating that the travel will not be detrimental to the persons physical health and that the person is dangerous to self or to any other person and is in need of immediate care or treatment for mental illness. The physician shall have personally examined the allegedly mentally ill person within 24 hours prior to signing the certificate.

(4) When a peace officer or other authorized person, acting under this section, delivers a person to a hospital or nonhospital facility, a physician licensed by the Board of Medical Examiners for the State of Oregon shall examine the person immediately. If the physician finds the person to be in need of emergency care or treatment for mental illness, the physician shall proceed under ORS 426.232, otherwise the person shall not be retained in custody. If the person is to be released from custody, the peace officer or the community mental health and developmental disabilities program director shall return the person to the place where the person was taken into custody unless the person declines that service.

(5) A peace officer may transfer a person in custody under this section to the custody of a person authorized by the county governing body under ORS 426.233 (3). The peace officer may meet the authorized person at any location that is in accordance with ORS 426.140 to effect the transfer. When transferring a person in custody to an authorized person, the peace officer shall deliver the report required under subsections (1) and (2) of this section to the authorized person.

(6) A person authorized under ORS 426.233 (3) shall take a person into custody when directed to do so by a peace officer or by a community mental health and developmental disabilities program director under ORS 426.233.

(7) A person authorized under ORS 426.233 (3) shall perform the duties of the peace officer or the community mental health and developmental disabilities program director required by this section and ORS 426.233 if the peace officer or the director has not already done so.

(8) A person authorized under ORS 426.233 (3) may transfer a person in custody under this section to the custody of another person authorized under ORS 426.233 (3) or a peace officer. The authorized person transferring custody may meet another authorized person or a peace officer at any location that is in accordance with ORS 426.140 to effect the transfer.

(9)(a) When a peace officer takes a person into custody under this section, and the peace officer reasonably suspects that the person is a foreign national, the peace officer shall inform the person of the persons right to communicate with an official from the consulate of the persons country.

(b) A peace officer is not civilly or criminally liable for failure to provide the information required by this subsection. Failure to provide the information required by this subsection does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding. [1993 c.484 §2; 1997 c.531 §2; 2003 c.109 §2]

Note: 426.228 to 426.238 were added to and made a part of 426.005 to 426.390 by legislative action but were not added to any other series therein. See Preface to Oregon Revised Statutes for further explanation.

426.230 [Amended by 1955 c.651 §7; repealed by 1957 c.388 §17]

426.231 Physician hold; when authorized; statement required. (1) A physician licensed by the Board of Medical Examiners for the State of Oregon may hold a person for transportation to a treatment facility for up to 12 hours in a health care facility licensed under ORS chapter 431 and approved by the Department of Human Services if:

(a) The physician believes the person is dangerous to self or to any other person and is in need of emergency care or treatment for mental illness;

(b) The physician is not related to the person by blood or marriage; and

(c) An admitting physician at the receiving facility consents to the transporting.

(2) Before transporting the person, the physician shall prepare a written statement that:

(a) The physician has examined the person within the preceding 12 hours;

(b) An admitting physician at the receiving facility has consented to the transporting of the person for examination and admission if appropriate; and

(c) The physician believes the person is dangerous to self or to any other person and is in need of emergency care or treatment for mental illness.

(3) The written statement required by subsection (2) of this section authorizes a peace officer, a person authorized under ORS 426.233 or the designee of a community mental health and developmental disabilities program director to transport a person to the treatment facility indicated on the statement. [1993 c.484 §3; 1997 c.531 §3]

Note: See note under 426.228.

426.232 Physician emergency admission; notice; limit of hold. (1) When a physician licensed to practice medicine by the Board of Medical Examiners for the State of Oregon believes a person who is brought to a hospital or nonhospital facility by a peace officer under ORS 426.228, a person authorized under ORS 426.233 or a person who is at a hospital or nonhospital facility is dangerous to self or to any other person and is in need of emergency care or treatment for mental illness, the physician may do one of the following:

(a) After consulting with a physician or a qualified mental health professional, as defined by rule of the Department of Human Services, detain the person and cause the person to be admitted or, if the person is already admitted, cause the person to be retained in a hospital where the physician has admitting privileges or is on staff. Neither the physician nor the qualified mental health professional may be related by blood or marriage to the person.

(b) Approve the person for emergency care or treatment at a nonhospital facility approved by the department.

(2) When approving a person for emergency care or treatment at a nonhospital facility under this section, the physician shall notify immediately the community mental health and developmental disabilities program director in the county where the person was taken into custody and maintain the person, if the person is being held at a hospital, for as long as is feasible given the needs of the person for mental or physical health or safety. However, under no circumstances may the person be held for longer than five judicial days. [1993 c.484 §4; 1995 c.201 §3; 1997 c.531 §4]

Note: See note under 426.228.

426.233 Authority of community mental health and developmental disabilities program director and of other persons; costs of transportation. (1)(a) A community mental health and developmental disabilities program director operating under ORS 430.610 to 430.695 or a designee thereof, under authorization of a county governing body, may take one of the actions listed in paragraph (b) of this subsection when the community mental health and developmental disabilities program director or designee has probable cause to believe a person:

(A) Is dangerous to self or to any other person and is in need of immediate care, custody or treatment for mental illness; or

(B)(i) Is a mentally ill person placed on conditional release under ORS 426.125, outpatient commitment under ORS 426.127 or trial visit under ORS 426.273; and

(ii) Is dangerous to self or to any other person or is unable to provide for basic personal needs and is not receiving the care that is necessary for health and safety and is in need of immediate care, custody or treatment for mental illness.

(b) The community mental health and developmental disabilities program director or designee under the circumstances set out in paragraph (a) of this subsection may:

(A) Notify a peace officer to take the person into custody and direct the officer to remove the person to a hospital or nonhospital facility approved by the Department of Human Services;

(B) Authorize involuntary admission of, or, if already admitted, cause to be involuntarily retained in a nonhospital facility approved by the department, a person approved for care or treatment at a nonhospital facility by a physician under ORS 426.232;

(C) Notify a person authorized under subsection (3) of this section to take the person into custody and direct the authorized person to remove the person in custody to a hospital or nonhospital facility approved by the department;

(D) Direct a person authorized under subsection (3) of this section to transport a person in custody from a hospital or a nonhospital facility approved by the department to another hospital or nonhospital facility approved by the department as provided under ORS 426.235; or

(E) Direct a person authorized under subsection (3) of this section to transport a person in custody from a facility approved by the department to another facility approved by the department as provided under ORS 426.060.

(2) A designee under subsection (1) of this section must be recommended by the community mental health and developmental disabilities program director, meet the standards established by rule of the department and be approved by the county governing body before assuming the authority permitted under subsection (1) of this section.

(3) The county governing body may, upon recommendation by the community mental health and developmental disabilities program director, authorize any person to provide custody and secure transportation services for a person in custody under ORS 426.228. In authorizing a person under this subsection, the county governing body shall grant the person the authority to do the following:

(a) Accept custody from a peace officer of a person in custody under ORS 426.228;

(b) Take custody of a person upon notification by the community mental health and developmental disabilities program director under the provisions of this section;

(c) Remove a person in custody to an approved hospital or nonhospital facility as directed by the community mental health and developmental disabilities program director;

(d) Transfer a person in custody to another person authorized under this subsection or a peace officer;

(e) Transfer a person in custody from a hospital or nonhospital facility to another hospital facility or nonhospital facility when directed to do so by the community mental health and developmental disabilities program director; and

(f) Retain a person in custody at the approved hospital or nonhospital facility until a physician makes a determination under ORS 426.232.

(4) A person authorized under subsection (3) of this section must be recommended by the community mental health and developmental disabilities program director, meet the standards established by rule of the department and be approved by the governing body before assuming the authority granted under this section.

(5) The costs of transporting a person as authorized under ORS 426.060, 426.228 or 426.235 by a person authorized under subsection (3) of this section shall be the responsibility of the county whose peace officer or community mental health and developmental disabilities program director directs the authorized person to take custody of a person and to transport the person to a facility approved by the department, but the county shall not be responsible for costs that exceed the amount provided by the state for that transportation. A person authorized to act under subsection (3) of this section shall charge the cost of emergency medical transportation to, and collect that cost from, the person, third party payers or otherwise legally responsible persons or agencies in the same manner that costs for the transportation of other persons are charged and collected. [1993 c.484 §5; 1997 c.531 §5]

Note: See note under 426.228.

426.234 Duties of professionals at facility where person admitted; notification; duties of court. (1) At the time a person is admitted to or retained in a hospital or nonhospital facility under ORS 426.232 or 426.233, a physician, nurse or qualified mental health professional at the hospital or nonhospital facility shall:

(a) Inform the person of the persons right to representation by or appointment of counsel as described in ORS 426.100;

(b) Give the person the warning under ORS 426.123;

(c) Immediately examine the allegedly mentally ill person;

(d) Set forth, in writing, the condition of the person and the need for emergency care or treatment; and

(e) If the physician, nurse or qualified mental health professional reasonably suspects that the person is a foreign national, inform the person of the persons right to communicate with an official from the consulate of the persons country. A physician, nurse or qualified mental health professional is not civilly or criminally liable for failure to provide the information required by this paragraph. Failure to provide the information required by this paragraph does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding.

(2)(a) At the time the person is admitted to or retained in a hospital under ORS 426.232, the physician shall contact the community mental health and developmental disabilities program director of the county in which the person resides, if the county of residence is different from the county in which the hospital is located. The community mental health and developmental disabilities program director may request that the physician notify the circuit court in the county in which the person resides. If the community mental health and developmental disabilities program director does not make the request authorized by this paragraph, the physician shall notify, immediately and in writing, the circuit court in the county in which the person is hospitalized.

(b) At the time the person is admitted to a hospital under ORS 426.232 after being brought to the hospital by a peace officer under ORS 426.228, the physician shall contact the community mental health and developmental disabilities program director of the county in which the person is hospitalized. The community mental health and developmental disabilities program director of the county in which the person is hospitalized may request that the physician notify the circuit court in the county in which the person is hospitalized. If the community mental health and developmental disabilities program director does not make the request authorized by this paragraph, the physician shall notify, immediately and in writing, the circuit court in the county in which the person was taken into custody.

(c) If, at any time prior to the hearing under ORS 426.070 to 426.130, the physician responsible for a person admitted or retained under ORS 426.232 determines that the person is not dangerous to self or others and is not in need of emergency care or treatment for mental illness, the physician may release the person from the detention authorized by ORS 426.232. The physician shall immediately notify the circuit court notified under this subsection and the community mental health and developmental disabilities program director of the persons release from detention.

(3)(a) At the time the person is admitted to or retained in a nonhospital facility under ORS 426.233, the community mental health and developmental disabilities program director in the county where the person was taken into custody shall contact the community mental health and developmental disabilities program director of the county in which the person resides, if the county of residence is different from the county in which the person was taken into custody. The community mental health and developmental disabilities program director of the county in which the person resides may request that the community mental health and developmental disabilities program director of the county in which the person was taken into custody notify the circuit court in the county where the person resides. Otherwise, the community mental health and developmental disabilities program director of the county in which the person was taken into custody shall notify, immediately and in writing, the circuit court in the county in which the person was taken into custody.

(b) If, at any time prior to the hearing under ORS 426.070 to 426.130, a community mental health and developmental disabilities program director, after consultation with a physician, determines that a person admitted or retained under ORS 426.233 is not dangerous to self or others and is not in need of immediate care, custody or treatment for mental illness, the community mental health and developmental disabilities program director may release the person from detention. The community mental health and developmental disabilities program director shall immediately notify the circuit court originally notified under paragraph (a) of this subsection of the persons release from detention.

(4) When the judge of the circuit court receives notice under subsection (2) or (3) of this section, the judge immediately shall commence proceedings under ORS 426.070 to 426.130. In a county having a population of 100,000 or more, and when feasible in a county with a lesser population, the community mental health and developmental disabilities program director or designee who directs the peace officer or other authorized person to take a person into custody under ORS 426.233 shall not also conduct the investigation as provided for under ORS 426.074. Except when a person is being held under ORS 426.237 (1)(b), a person shall not be held under ORS 426.232 or 426.233 for more than five judicial days without a hearing being held under ORS 426.070 to 426.130.

(5) When the judge of the circuit court receives notice under subsection (2)(c) or (3)(b) of this section that a person has been released, and unless the court receives the recommendation required by ORS 426.070 (4), the judge shall dismiss the case no later than 14 days after the date the person was initially detained. [1993 c.484 §6; 1995 c.201 §1; 1997 c.531 §6; 2001 c.481 §3; 2003 c.109 §4]

Note: See note under 426.228.

426.235 Transfer between hospital and nonhospital facilities. (1) The community mental health and developmental disabilities program director may transfer a person in custody under ORS 426.232, 426.233 or 426.237 (1)(b) to a hospital or nonhospital facility approved by the Department of Human Services at any time during the period of detention.

(2) A person in custody at a hospital may be transferred from the hospital only with the consent of the treating physician and when the director of a nonhospital facility approved by the department agrees to admit the person.

(3) A person in custody at a nonhospital facility approved by the department may be transferred to a hospital approved by the department only when a physician with admitting privileges agrees to admit the person.

(4) In transporting a person between a hospital and nonhospital facility under this section, the community mental health and developmental disabilities program director has all the powers provided in ORS 133.225 and 161.255 and may compel the assistance of any peace officer or other person.

(5) When a person is transferred under this section, the community mental health and developmental disabilities program director shall notify immediately the court notified under ORS 426.234 (2) or (3) of the fact of the transfer and of the location of the person. [1993 c.484 §7]

Note: See note under 426.228.

426.236 Rules. The Department of Human Services shall adopt rules necessary to carry out the provisions of ORS 426.155 and 426.228 to 426.238. [1993 c.484 §8; 2001 c.481 §4]

Note: See note under 426.228.

426.237 Prehearing detention; duties of community mental health and developmental disabilities program director; certification for treatment; court proceedings. (1) During a prehearing period of detention as provided in ORS 426.070, 426.140, 426.232 or 426.233, the community mental health and developmental disabilities program director shall do one of the following:

(a) Recommend, in an investigation report as provided in ORS 426.074, that the circuit court not proceed further in the matter if the community mental health and developmental disabilities program director does not believe the person is a mentally ill person.

(b) No later than three judicial days after initiation of a prehearing period of detention as provided in ORS 426.070, 426.140, 426.232 or 426.233, certify the detained person for a 14-day period of intensive treatment if:

(A) The community mental health and developmental disabilities program director and a psychiatrist, as defined by rule by the Department of Human Services, have probable cause to believe the person is a mentally ill person;

(B) The community mental health and developmental disabilities program director in the county where the person resides verbally approves the arrangements for payment for the services at the hospital or nonhospital facility; and

(C) The community mental health and developmental disabilities program director locates a hospital or nonhospital facility that:

(i) Is approved by the department and the community mental health and developmental disabilities program director in the county where the person resides; and

(ii) Can, in the opinion of the community mental health and developmental disabilities program director and the psychiatrist, provide intensive care or treatment for mental illness necessary and sufficient to meet the emergency psychiatric needs of the person.

(c) Recommend, in an investigation report as provided in ORS 426.074, that the circuit court hold a hearing under ORS 426.070 to 426.130 if the community mental health and developmental disabilities program director has probable cause to believe the person is a mentally ill person.

(2)(a) If the circuit court adopts the recommendation of the community mental health and developmental disabilities program director under subsection (1)(a) of this section, the circuit court shall enter an order releasing the person and dismissing the case. Unless the person agrees to voluntary treatment, if the person is being detained in a:

(A) Nonhospital facility, the community mental health and developmental disabilities program director shall make discharge plans and insure the discharge of the person.

(B) Hospital, the treating physician shall make discharge plans and discharge the person.

(b) Upon release of the person, the community mental health and developmental disabilities program director shall attempt to notify the persons next of kin if the person consents to the notification.

(3)(a) If the detained person is certified for treatment under subsection (1)(b) of this section, the community mental health and developmental disabilities program director shall:

(A) Deliver immediately a certificate to the court having jurisdiction under ORS 426.060; and

(B) Orally inform the person of the certification and deliver a copy of the certificate to the person.

(b) The certificate required by paragraph (a) of this subsection shall include:

(A) A written statement under oath by the community mental health and developmental disabilities program director and the psychiatrist that they have probable cause to believe the person is a mentally ill person in need of care or treatment for mental illness;

(B) A treatment plan that describes, in general terms, the types of treatment and medication to be provided to the person during the 14-day period of intensive treatment;

(C) A notice of the persons right to an attorney and that an attorney will be appointed by the court or as otherwise obtained under ORS 426.100 (3);

(D) A notice that the person has a right to request and be provided a hearing under ORS 426.070 to 426.130 at any time during the 14-day period; and

(E) The date and time the copy of the certificate was delivered to the person.

(c) Immediately upon receipt of a certificate under paragraph (a) of this subsection, the court shall notify the persons attorney or appoint an attorney for the person if the person cannot afford one. Within 24 hours of the time the certificate is delivered to the court, the persons attorney shall review the certificate with the person. If the person and the persons attorney consent to the certification within one judicial day of the time the certificate is delivered to the circuit court and, except as provided in subsection (4) of this section, the court shall postpone the hearing required by ORS 426.070 to 426.130 for 14 days.

(d) When a person is certified for treatment under subsection (1)(b) of this section and accepts the certification:

(A) Except as otherwise provided in this paragraph, all methods of treatment, including the prescription and administration of drugs, shall be the sole responsibility of the treating physician. However, the person shall not be subject to electroshock therapy or unduly hazardous treatment and shall receive usual and customary treatment in accordance with medical standards in the community.

(B) Except when the person expressly refuses treatment, the treating physician shall treat the person within the scope of the treatment plan provided the person under paragraph (b) of this subsection. The persons refusal of treatment constitutes sufficient grounds for the community mental health and developmental disabilities program director to request a hearing as provided in subsection (4)(a) of this section.

(C) If the person is in a hospital and the community mental health and developmental disabilities program director locates a nonhospital facility, approved by the department, that, in the opinion of the community mental health and developmental disabilities program director and the treating physician, can provide care or treatment for mental illness necessary and sufficient to meet the emergency psychiatric needs of the person, the treating physician shall discharge the person from the hospital and the community mental health and developmental disabilities program director shall remove the person to the nonhospital facility for the remainder of the 14-day intensive treatment period. If, however, in the opinion of the treating physician, the persons condition requires the person to receive medical care or treatment, the physician shall retain the person in the hospital.

(D) If the person is in a nonhospital facility, the community mental health and developmental disabilities program director shall transfer the person to a hospital approved by the department under the following conditions:

(i) If, in the opinion of a physician, the persons condition requires the person to receive medical care or treatment in a hospital; and

(ii) The physician agrees to admit the person to a hospital, approved by the department, where the physician has admitting privileges.

(E) If the person is transferred as provided in subparagraph (C) or (D) of this paragraph, the community mental health and developmental disabilities program director shall notify the circuit court, in the county where the certificate was filed, of the location of the person. The person may appeal the transfer as provided by rules of the department.

(e) If the person is in a hospital, the treating physician may discharge the person at any time during the 14-day period. The treating physician shall confer with the community mental health and developmental disabilities program director and the persons next of kin, if the person consents to the consultation, prior to discharging the person. Immediately upon discharge of the person, the treating physician shall notify the court in the county in which the certificate was filed initially.

(f) If the person is in a nonhospital facility, the community mental health and developmental disabilities program director may discharge the person at any time during the 14-day period. The community mental health and developmental disabilities program director shall consult with the treating physician and the persons next of kin, if the person consents to the consultation, prior to discharging the person. Immediately upon discharge of the person, the community mental health and developmental disabilities program director shall notify the court in the county in which the certificate was filed initially.

(g) The person may agree to voluntary treatment at any time during the 14-day period. When a person agrees to voluntary treatment under this paragraph, the community mental health and developmental disabilities program director immediately shall notify the court in the county in which the certificate was filed initially.

(h) A person consenting to 14 days of treatment under subsection (3)(c) of this section shall not be held longer than 14 days from the time of consenting without a hearing as provided in ORS 426.070 to 426.130.

(i) When the court receives notification under paragraph (e), (f) or (g) of this subsection, the court shall dismiss the case.

(4) The judge of the circuit court shall immediately commence proceedings under ORS 426.070 to 426.130 when:

(a) The person consenting to 14 days of treatment or the community mental health and developmental disabilities program director requests a hearing. The hearing shall be held without unreasonable delay. In no case shall the person be held in a hospital or nonhospital facility longer than five judicial days after the request for a hearing is made without a hearing being held under ORS 426.070 to 426.130.

(b) The community mental health and developmental disabilities program director acts under subsection (1)(c) of this section. In no case shall the person be held longer than five judicial days without a hearing under this subsection. [1993 c.484 §9; 2003 c.14 §237]

Note: See note under 426.228.

426.238 Classifying facilities. The Department of Human Services may assign classifications, as defined by rule of the department, to facilities that provide care and treatment for persons committed to the department under ORS 426.130 or provide emergency care or treatment for persons pursuant to ORS 426.070, 426.228 to 426.235 or 426.237. The department may authorize a facility to retake custody of a person who unlawfully leaves a facility as provided in ORS 426.223. [1993 c.484 §10]

Note: See note under 426.228.

426.240 [Amended by 1959 c.652 §22; 1975 c.690 §16; repealed by 1977 c.764 §4 (426.241 enacted in lieu of 426.240)]

(Costs)

426.241 Payment of care, custody and treatment costs; denial of payment; rules. (1) The cost of emergency psychiatric care, custody and treatment related to or resulting from such psychiatric condition, provided by a hospital or other facility approved by the Department of Human Services and the community mental health and developmental disabilities program director of the county in which the facility is located, except a state mental hospital, for an allegedly mentally ill person admitted or detained under ORS 426.070, 426.140, 426.228, 426.232 or 426.233, or for a mentally ill person admitted or detained under ORS 426.150, 426.223, 426.273, 426.275 or 426.292, shall be paid by the county of which the person is a resident from state funds provided it for this purpose. The county is responsible for the cost when state funds available therefor are exhausted. The hospital or other facility shall charge to and collect from the person, third party payers or other persons or agencies otherwise legally responsible therefor, the costs of the emergency care, custody and treatment, as it would for any other patient, and any funds received shall be applied as an offset to the cost of the services provided under this section.

(2) If any person is admitted to or detained in a state mental hospital under ORS 426.070, 426.140, 426.180 to 426.210, 426.228, 426.232 or 426.233 for emergency care, custody or treatment, the department shall charge to and collect from the person, third party payers or other persons or agencies otherwise legally responsible therefor, the costs as it would for other patients of the state mental hospitals under the provisions of ORS 179.610 to 179.770.

(3) If any person is adjudged mentally ill under the provisions of ORS 426.130, and the person receives care and treatment in a state mental hospital, the person, third party payers or other persons or agencies otherwise legally responsible therefor, shall be required to pay for the costs of the hospitalization at the state hospital, as provided by ORS 179.610 to 179.770, if financially able to do so.

(4) For purposes of this section and ORS 426.310 resident means resident of the county in which the person maintains a current mailing address or, if the person does not maintain a current mailing address within the state, the county in which the person is found, or the county in which a court committed mentally ill person has been conditionally released.

(5)(a) The department may deny payment for part or all of the emergency psychiatric services provided by a hospital or nonhospital facility under ORS 426.232, 426.233 or 426.237 when the department finds, upon review, that the allegedly mentally ill persons condition did not meet the admission criteria in ORS 426.232 (1), 426.233 (1) or 426.237 (1)(b)(A). The payer responsible under this section shall make a request for denial of payment for emergency psychiatric services provided under ORS 426.232, 426.233 or 426.237 in writing to the department.

(b) The department may require the following to provide the department with any information the department determines necessary to review a request for denial of payment made under this subsection and to make a finding, or to conduct review of emergency psychiatric services for the purpose of planning or defining standards in department rule:

(A) A hospital or nonhospital facility approved under ORS 426.228 to 426.235 or 426.237.

(B) A physician or a person providing emergency psychiatric services under ORS 426.228 to 426.235 or 426.237.

(c) The department shall adopt rules necessary to carry out the purposes of this subsection. [1977 c.764 §5 (enacted in lieu of 426.240); 1979 c.392 §1; 1981 c.750 §16; 1987 c.527 §1; 1993 c.484 §21]

426.250 Payment of costs related to commitment proceedings. The following is a nonexclusive list of responsibilities for payment of various costs related to commitment proceedings under this chapter and ORS 430.397 to 430.401 as described:

(1) Any physician or qualified person recommended by the Department of Human Services who is employed under ORS 426.110 to make an examination as to the mental condition of a person alleged to be mentally ill shall be allowed a fee as the court in its discretion determines reasonable for the examination.

(2) Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases, and are subject to compulsory attendance in the same manner as provided in ORS 136.567 to 136.603. The attendance of out-of-state witnesses may be secured in the same manner as provided in ORS 136.623 to 136.637. The party who subpoenas the witness or requests the court to subpoena the witness is responsible for payment of the cost of the subpoena and payment for the attendance of the witness at a hearing. When the witness has been subpoenaed on behalf of an allegedly mentally ill person who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. If the costs of witnesses subpoenaed by the allegedly mentally ill person are paid as provided under this subsection, the procedure for subpoenaing witnesses shall comply with ORS 136.570.

(3) If a person with a right to a counsel under ORS 426.100 is determined to be financially eligible for appointed counsel at state expense, the public defense services executive director shall determine and pay, as provided in ORS 135.055, the reasonable expenses related to the representation of the person and compensation for legal counsel. The expenses and compensation so allowed shall be paid by the public defense services executive director from funds available for the purpose.

(4) The department shall pay the costs of expenses incurred under ORS 426.100 by the Attorney Generals office. Any costs for district attorneys or other counsel appointed to assume responsibility for presenting the states case shall be paid by the county where the commitment hearing is held, subject to reimbursement under ORS 426.310.

(5) All costs incurred in connection with a proceeding under ORS 426.200, including the costs of transportation, commitment and delivery of the person, shall be paid by the county of which the person is a resident; or, if the person is not a resident of this state, then by the county from which the emergency admission was made.

(6) All costs incurred in connection with a proceeding under ORS 426.180 for the commitment of a person from a reservation for land-based tribes of Native Americans, including the cost of transportation, commitment and delivery of the person, shall be paid by the ruling body of the reservation of which the person is a resident. [Amended by 1965 c.420 §2; 1975 c.690 §17; 1977 c.764 §6; 1987 c.606 §9; 1987 c.903 §§26,26a; 2001 c.962 §59]

426.255 County to pay costs. Costs of hearings conducted pursuant to ORS 426.307, and the fees for physicians and other qualified persons shall be charged to the county of the persons residence in the same manner provided by ORS 426.310, whether the hearing is held in the county of residence or county of the treating facility. [1973 c.838 §19; 1987 c.803 §23; 1987 c.903 §27]

426.260 [Amended by 1955 c.651 §8; repealed by 1957 c.160 §6]

426.270 [Amended by 1955 c.651 §9; repealed by 1957 c.160 §6]

(Trial Visits; Conditional Release; Outpatient Commitment; Early Release)

426.273 Trial visits. (1) During a period of commitment of a patient under ORS 426.130, the Department of Human Services may grant a trial visit to the patient for a period of time and under any conditions the department shall establish. The department shall only grant a trial visit under this section if the trial visit is agreed to by the community mental health and developmental disabilities program director, or the designee of the director, for the county in which the person would reside.

(2) When in the opinion of the department, the committed person can be appropriately served by outpatient care during the period of commitment, the outpatient care may be required as a condition for trial visit for a period which, when added to the inpatient treatment period, shall not exceed the period of commitment. If outpatient care is required as a condition for a trial visit, the conditions shall include a designation of a facility, service or other provider to provide care or treatment.

(3) A copy of the conditions for trial visit shall be given to all of the persons listed in ORS 426.278.

(4) Any trial visit granted under this section is subject to the provisions under ORS 426.275.

(5) The director of the community mental health and developmental disabilities program, or designee, of the county in which a person who is on trial visit lives while on trial visit may modify the conditions for continued trial visit when such modification is in the best interest of the person. The director shall send notification of such changes and the reasons for the changes to all those who received a copy of the original conditions under ORS 426.278. [1985 c.242 §2 (enacted in lieu of 426.290); 1987 c.903 §28]

426.275 Effect of failure to adhere to condition of placement. The following are applicable to placements of mentally ill persons that are made as conditional release under ORS 426.125, outpatient commitments under ORS 426.127 or trial visits under ORS 426.273 as described:

(1) If the person responsible under this subsection determines that the mentally ill person is failing to adhere to the terms and conditions of the placement, the responsible person shall notify the court having jurisdiction that the mentally ill person is not adhering to the terms and conditions of the placement. If the placement is an outpatient commitment under ORS 426.127 or a trial visit under ORS 426.273, the notifications shall include a copy of the conditions for the placement. The person responsible for notifying the court under this subsection is as follows:

(a) For conditional releases under ORS 426.125, the guardian, relative or friend in whose care the mentally ill person is conditionally released.

(b) For outpatient commitments under ORS 426.127, the community mental health and developmental disabilities program director, or designee of the director, of the county in which the person on outpatient commitment lives.

(c) For trial visits under ORS 426.273, the community mental health and developmental disabilities program director, or designee of the director, of the county in which the person on trial visit is to receive outpatient treatment.

(2) On its own motion, the court with jurisdiction of a mentally ill person on such placement may cause the person to be brought before it for a hearing to determine whether the person is or is not adhering to the terms and conditions of the placement. The person shall have the same rights with respect to notice, detention stay, hearing and counsel as for a hearing held under ORS 426.095. The court shall hold the hearing within five judicial days of the date the mentally ill person receives notice under this section. The court may allow postponement and detention during postponement as provided under ORS 426.095.

(3) Pursuant to the determination of the court upon hearing under this section, a person on placement shall either continue the placement on the same or modified conditions or shall be returned to the Department of Human Services for involuntary care and treatment on an inpatient basis subject to discharge at the end of the commitment period or as otherwise provided under this chapter and ORS 430.397 to 430.401.

(4) If the person on placement is living in a county other than the county of the court that established the current period of commitment under ORS 426.130 during which the trial visit, conditional release or outpatient commitment takes place, the court establishing the current period of commitment shall transfer jurisdiction to the appropriate court of the county in which the person is living while on the placement and the court receiving the transfer shall accept jurisdiction.

(5) The court may proceed as provided in ORS 426.307 or this section when the court:

(a) Receives notice under ORS 426.070 or 426.228 to 426.235; and

(b) Determines that the person is a mentally ill person on conditional release under ORS 426.125, outpatient commitment under ORS 426.127 or trial visit under ORS 426.273. [1985 c.242 §3 (enacted in lieu of 426.290); 1987 c.903 §29; 1993 c.484 §22]

426.278 Distribution of copies of conditions for outpatient commitment or trial visit. The following persons shall be given a copy of the conditions of a placement of a mentally ill person that is made as an outpatient commitment under ORS 426.127 or as a trial visit under ORS 426.273:

(1) The committed person;

(2) The community mental health and developmental disabilities program director, or designee of the director, of the county in which the committed person is to receive outpatient treatment;

(3) The director of any facility, service or other provider designated to provide care or treatment;

(4) The court of current commitment; and

(5) The appropriate court of the county in which the committed person lives during the commitment period if the person is living in a different county than the county of the court that made the current commitment. [1987 c.903 §30]

426.280 [Amended by 1961 c.228 §1; 1961 c.706 §26; 1969 c.597 §91; 1973 c.838 §26; 1985 c.242 §5; 1987 c.903 §31; 1993 c.484 §23; 1997 c.531 §7; renumbered 426.335 in 2003]

426.290 [Amended by 1959 c.513 §1; 1961 c.228 §2; 1969 c.391 §6; 1973 c.838 §27; 1975 c.690 §18; repealed by 1985 c.242 §1 (426.273, 426.275 and 426.292 enacted in lieu of 426.290)]

426.292 Release prior to expiration of term of commitment. Nothing in this chapter and ORS 430.397 to 430.401 prohibits the Department of Human Services from releasing a person from a hospital or other facility in which the person is being treated prior to the expiration of the period of commitment under ORS 426.130 when, in the opinion of the director of the facility or treating physician, the person is no longer mentally ill. [1985 c.242 §4 (enacted in lieu of 426.290)]

(Competency and Discharge)

426.295 Judicial determination of competency; restoration of competency. (1) No person admitted to a state hospital for the treatment of mental illness shall be considered by virtue of the admission to be incompetent.

(2) Upon petition of a person committed to a state hospital, or the guardian, relative or creditor of the person or other interested person, the court of competent jurisdiction in the county in which the state hospital is located or, if the petitioner requests a hearing in the county where the commitment originated, then the court in such county shall hold a hearing to determine whether or not the person in the state hospital is competent. A guardian who is not the petitioner shall be notified of the hearing at least three days before the date set for hearing. After the hearing the court shall enter an order pursuant to its finding and serve a copy of the order on the petitioner and forward a copy of the order to the committing court.

(3) When a person committed to a state hospital has been declared incompetent pursuant to subsection (2) of this section and is discharged from the hospital, the superintendent of the hospital shall advise the court which entered the order of incompetency whether or not, in the opinion of the chief medical officer of the hospital on the basis of medical evidence, the person is competent. The superintendent shall make a reasonable effort to notify the discharged person of the advice to the court. If the court is advised that the person is competent, the court shall enter an order to that effect. If the court is advised that the person is not competent, upon petition of the person, the guardian, relative or creditor of the person or other interested person, the court shall hold a hearing to determine whether or not the discharged person is competent. The court shall serve a copy of any order entered pursuant to this subsection on the person and forward a copy of such order to the committing court. [1965 c.628 §2; 1967 c.460 §1; 1969 c.391 §7]

426.297 Payment of expenses for proceeding under ORS 426.295. (1) The expenses of a proceeding under ORS 426.295 (2) shall be paid by the person, unless it appears from the affidavit of the person or other evidence that the person is unable to pay the expenses. If the person is unable to pay, the expenses of the proceedings shall be paid by the county of which the mentally ill person was a resident at the time of admission. If the county of residence cannot be established, the county from which the person was admitted shall pay the expenses.

(2) The expenses of the proceeding under ORS 426.295 (3) shall be paid by the petitioner.

(3) Any physician employed by the court to make an examination as to the mental condition of a person subject to a competency proceeding under ORS 426.295 or 426.380 to 426.390 shall be allowed a reasonable professional fee by order of the court. Witnesses summoned and giving testimony shall receive the same fees as are paid in ORS 44.415 (2). [1967 c.460 §2; 1989 c.980 §14]

426.300 Discharge of patients; application for public assistance. (1) The Department of Human Services shall, by filing a written certificate with the last committing court and the court of residence, discharge any patient from court commitment, except one held upon an order of a court or judge having criminal jurisdiction in an action or proceeding arising out of criminal offense when in its opinion the individual is no longer a mentally ill person or when in its opinion the transfer of the individual to a voluntary status is in the best interest of the treatment of the patient.

(2) The department may sign applications for public assistance on behalf of those patients who may be eligible for public assistance. [Amended by 1963 c.325 §4; 1967 c.549 §8; 1973 c.838 §22; 1997 c.249 §137]

426.301 Release of committed patient; certification of continued mental illness; service of certificate; content; period of further commitment; effect of failure to protest further commitment. (1) At the end of the 180-day period of commitment, any person whose status has not been changed to voluntary shall be released unless the Department of Human Services certifies to the court in the county where the treating facility is located that the person is still mentally ill and in need of further treatment. The department, pursuant to its rules, may delegate to the director of the treating facility the responsibility for making the certification. The director of the treating facility shall consult with the community mental health and developmental disabilities program director of the county of residence prior to making the certification. If the certification is made, the person will not be released, but the director of the treating facility shall immediately issue a copy of the certification to the person and to the community mental health and developmental disabilities program director of the county of residence.

(2) The certification shall be served upon the person by the director of the facility wherein the person is confined or the designee of the director. The director of the facility shall inform the court in writing that service has been made and the date thereof.

(3) The certification shall advise the person of all the following:

(a) That the department or facility has requested that commitment be continued for an additional period of time.

(b) That the person may consult with legal counsel and that legal counsel will be provided for the person without cost if the person is unable to afford legal counsel.

(c) That the person may protest this further commitment within 14 days, and if the person does not commitment will be continued for an indefinite period of time up to 180 days.

(d) That if the person does protest a further period of commitment, the person is entitled to a hearing before the court on whether commitment should be continued.

(e) That the person may protest either orally or in writing by signing the form accompanying the certification; that the person is entitled to have a physician or other qualified person as recommended by the department, other than a member of the staff at the facility where the person is confined, examine the person and report to the court the results of the examination.

(f) That the person may subpoena witnesses and offer evidence on behalf of the person at the hearing.

(g) That if the person is without funds to retain legal counsel or an examining physician or qualified person as recommended by the department, the court will appoint legal counsel, a physician or other qualified person.

(4) Nothing in subsection (3) of this section requires the giving of the warning under ORS 426.123.

(5) The person serving the certification shall read and deliver the certification to the person and ask whether the person protests a further period of commitment. The person may protest further commitment either orally or by signing a simple protest form to be given to the person with the certification. If the person does not protest a further period of commitment within 14 days of service of the certification, the department or facility shall so notify the court and the court shall, without further hearing, order the commitment of the person for an additional indefinite period of time up to 180 days. [1973 c.838 §15; 1975 c.690 §19; 1987 c.903 §32; 2001 c.962 §60]

426.303 Effect of protest of further commitment; advice of court. When the person protests a further period of commitment the Department of Human Services or facility designated in accordance with ORS 426.301 shall immediately notify the court and the court shall have the person brought before it and shall again advise the person that the department or facility has requested that commitment be continued for an additional period of time and that if the person does not protest this commitment the commitment will be continued for an indefinite period of time up to 180 days. The person shall also be informed of the rights set forth in ORS 426.301. [1973 c.838 §16; 1975 c.690 §20]

426.305 [1955 c.522 §4; 1963 c.325 §5; repealed by 1965 c.628 §3]

426.307 Court hearing; continuance; attorney; examination; determination of mental illness; order of further commitment; period of commitment. If the person requests a hearing under ORS 426.301 or if the court proceeds under ORS 426.275 (5), the following provisions apply as described:

(1) The hearing shall be conducted as promptly as possible and at a time and place as the court may direct.

(2) If the person requests a continuance in order to prepare for the hearing or to obtain legal counsel to represent the person, the court may grant postponement and detention during postponement as provided under ORS 426.095.

(3) The person has the right to representation by or appointment of counsel as provided under ORS 426.100 subject to ORS 135.055, 151.216 and 151.219.

(4) If the person requests an examination by a physician or other qualified person as recommended by the Department of Human Services and is without funds to retain a physician or other qualified person for purposes of the examination, the court shall appoint a physician or other qualified person, other than a member of the staff from the facility where the person is confined, to examine the person at no expense to the person and to report to the court the results of the examination.

(5) The provisions of ORS 40.230, 40.235, 40.240 and 40.250 do not apply to the use of medical records from the current period of commitment or to testimony related to such records or period of commitment in connection with hearings under this section. The court may consider as evidence such reports and testimony.

(6) The court shall then conduct a hearing and after hearing the evidence and reviewing the recommendations of the treating and examining physicians or other qualified persons, the court shall determine whether the person is still a mentally ill person and in need of further treatment. If in the opinion of the court the individual is still a mentally ill person by clear and convincing evidence and in need of further treatment, the court may order commitment to the department for an additional indefinite period of time up to 180 days.

(7) At the end of the 180-day period, the person shall be released unless the department or facility again certifies to the committing court that the person is still a mentally ill person and in need of further treatment, in which event the procedures set forth in ORS 426.301 to 426.307 shall be followed. [1973 c.838 §17; 1975 c.690 §21; 1979 c.408 §5; 1987 c.803 §24; 1987 c.903 §§33,33a; 1989 c.171 §53; 1993 c.484 §24; 1997 c.649 §4; 2001 c.962 §61]

426.309 Effect of ORS 426.217 and 426.301 to 426.307 on other discharge procedure. ORS 426.217 and 426.301 to 426.307 do not restrict or limit the discharge procedures set forth in ORS 426.300. [1973 c.838 §20]

(Miscellaneous)

426.310 Reimbursement of county in case of nonresident patients. (1) If the mentally ill person is a resident of some other county in this state, the county making the commitment shall be reimbursed by the county of which the person is a resident. All reasonable and actual expenses incurred and paid by the county by reason of the care, custody, treatment, investigation examination and commitment hearing shall, upon presentation of a copy of the order of the judge making the examination and commitment, together with a properly itemized and certified claim covering the expense, be promptly paid to the county by the county of which the person was a resident. The expenses reimbursed under this subsection shall include any expenses incurred to pay for representation of the states interest under ORS 426.100 and 426.250.

(2) If an allegedly mentally ill person is a resident of some other county in this state, a county attempting a commitment shall be reimbursed by the county of which the person is a resident, as defined in ORS 426.241, for all actual, reasonable expenses incurred and paid by the county attempting commitment by reason of the care, custody, treatment, investigation examination and commitment hearing. The expenses reimbursed under this subsection shall include any expenses incurred to pay for representation of the states interest under ORS 426.100 and 426.250. [Amended by 1975 c.690 §22; 1977 c.764 §7; 1979 c.392 §2; 1987 c.903 §34]

426.320 Payment of certain expenses by the state. When a mentally ill person is assigned to or transferred to a state mental hospital, all actual and necessary expenses incurred by the agent or attendant from the state hospital and the assistants of the agent or attendant, together with those of the person for transportation to the hospital, shall be paid by the state in the manner provided in ORS 426.330. [Amended by 1975 c.690 §23]

426.330 Presentation and payment of claims. The special funds authorized for the use of the superintendents of the Oregon State Hospital, the Eastern Oregon Psychiatric Center and the Eastern Oregon Training Center to better enable them promptly to meet the advances and expenses necessary in the matter of transferring patients to the state hospitals are continued in existence. The superintendents shall present their claims monthly with proper vouchers attached, showing the expenditures from the special funds during the preceding month, which claims, when approved by the Department of Human Services, shall be paid by warrant upon the State Treasurer against the fund appropriated to cover the cost of transporting the mentally diseased. [Amended by 1975 c.614 §14; 1985 c.565 §67]

426.335 Limitations on liability. The following limitations on liability and circumstances are applicable to situations within this chapter and ORS 430.397 to 430.401:

(1) None of the following shall in any way be held criminally or civilly liable for the making of the notification under ORS 426.070, provided the person acts in good faith, on probable cause and without malice:

(a) The community mental health and developmental disabilities program director or designee of the director.

(b) The two petitioning persons.

(c) The county health officer.

(d) Any magistrate.

(e) Any peace officer or parole and probation officer.

(f) Any physician attending the allegedly mentally ill person.

(g) The physician attached to a hospital or institution wherein the allegedly mentally ill person is a patient.

(2) The person conducting the investigation under ORS 426.070 and 426.074 shall not be held criminally or civilly liable for conducting the investigation, provided the investigator acts in good faith, on probable cause and without malice.

(3) The person representing the states interest under ORS 426.100 shall not be held criminally or civilly liable for performing responsibilities under ORS 426.100 as long as the person acts in good faith and without malice.

(4) No person appointed under ORS 426.110 to conduct an examination under ORS 426.120 shall be held criminally or civilly liable for actions pursuant to ORS 426.120 if the examiner acts in good faith and without malice.

(5) No physician, hospital or judge shall be held criminally or civilly liable for actions pursuant to ORS 426.228, 426.231, 426.232, 426.234 or 426.235 if the physician, hospital or judge acts in good faith, on probable cause and without malice.

(6) No peace officer, person authorized under ORS 426.233, community mental health director or designee, hospital or other facility, physician or judge shall in any way be held criminally or civilly liable for actions pursuant to ORS 426.228 to 426.235 if the individual or facility acts in good faith, on probable cause and without malice.

(7) Any guardian, relative or friend of a mentally ill person who assumes responsibility for the mentally ill person under a conditional release under ORS 426.125 shall not be liable for any damages that are sustained by any person on account of the misconduct of the mentally ill person while on conditional release if the guardian, relative or friend acts in good faith and without malice.

(8) The persons designated in this subsection shall not be liable for damages that are sustained by any person or property on account of the misconduct of a mentally ill person while the mentally ill person is on outpatient commitment under ORS 426.127 if the designated person acts without willful and wanton neglect of duty. This subsection is applicable to all of the following:

(a) The community mental health and developmental disabilities program director and the designee of the director for the county in which the committed person resides.

(b) The superintendent or director of any staff of any facility where the mentally ill person receives treatment during the outpatient commitment.

(c) The Director of Human Services.

(d) The physician and the facility granting an outpatient commitment to a patient.

(9) For trial visits granted under ORS 426.273 and 426.275:

(a) None of the following shall be liable for a patients expenses while on trial visit:

(A) The physician and the facility granting a trial visit to a patient;

(B) The superintendent or director of the facility granting a trial visit;

(C) The Director of Human Services; and

(D) The chief medical officer of the facility.

(b) The following persons shall not be liable for damages that are sustained by any person on account of the misconduct of such patient while on trial visit if the person acts without willful and wanton neglect of duty:

(A) The community mental health and developmental disabilities program director for the county in which the person resides;

(B) The superintendent, director or chief medical officer of any facility granting a trial visit to a patient;

(C) The physician responsible for the patients trial visit;

(D) The Director of Human Services; or

(E) The employees and agents of persons listed in this paragraph. [Formerly 426.280; 2005 c.264 §21]

426.340 [Repealed by 1975 c.690 §28]

426.350 [Amended by 1961 c.152 §1; repealed by 1971 c.64 §12]

426.360 [1961 c.513 §§1,2,3; 1969 c.597 §92; 1971 c.655 §246; 1977 c.253 §40; repealed by 2001 c.900 §261]

426.370 Withholding information obtained in certain commitment or admission investigations. A community mental health and developmental disabilities program director or designee may withhold information obtained during an investigation under ORS 426.070, 426.228, 426.232, 426.233 or 426.234 if the community mental health and developmental disabilities program director determines:

(1) That information was not included in its investigation report or otherwise used in a material way to support a determination by the community mental health and developmental disabilities program director that there was probable cause to believe a person was a mentally ill person; and

(2) Release of the information would constitute a clear and immediate danger to any person. [1989 c.993 §6; 1993 c.484 §25]

Note: 426.370 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 426 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

426.375 [1967 c.460 §5; repealed by 1973 c.838 §29]

(Rights of Committed Persons)

426.380 Availability of writ of habeas corpus. Any individual committed pursuant to ORS 426.005 to 426.223 and 426.241 to 426.380 shall be entitled to the writ of habeas corpus upon proper petition by the individual or a friend to any court generally empowered to issue the writ of habeas corpus in the county in which the state hospital in which the person is detained is located. [1967 c.460 §6]

426.385 Rights of committed persons; notice of limitation of rights; consent for certain procedures; psychosurgery prohibited; mechanical restraints. (1) Every mentally ill person committed to the Department of Human Services shall have the right to:

(a) Communicate freely in person and by reasonable access to telephones;

(b) Send and receive sealed mail, except that this right may be limited for security reasons in state institutions as described in ORS 426.010;

(c) Wear the clothing of the person;

(d) Keep personal possessions, including toilet articles;

(e) Religious freedom;

(f) A private storage area with free access thereto;

(g) Be furnished with a reasonable supply of writing materials and stamps;

(h) A written treatment plan, kept current with the progress of the person;

(i) Be represented by counsel whenever the substantial rights of the person may be affected;

(j) Petition for a writ of habeas corpus;

(k) Not be required to perform routine labor tasks of the facility except those essential for treatment;

(L) Be given reasonable compensation for all work performed other than personal housekeeping duties;

(m) Such other rights as may be specified by rule; and

(n) Exercise all civil rights in the same manner and with the same effect as one not admitted to the facility, including, but not limited to, the right to dispose of real property, execute instruments, make purchases, enter contractual relationships, and vote, unless the person has been adjudicated incompetent and has not been restored to legal capacity. Disposal of personal property in possession of the person in a state institution described in ORS 426.010 is subject to limitation for security reasons.

(2)(a) A person must be immediately informed, verbally and in writing, of any limitation:

(A) Of the right to send or receive sealed mail under subsection (1)(b) of this section; or

(B) Regarding the disposal of personal property under subsection (1)(n) of this section.

(b) Any limitation under this subsection and the reasons for the limitation must be stated in the persons written treatment plan.

(c) The person has the right to challenge any limitation under this subsection pursuant to rules adopted by the department. The person must be informed, verbally and in writing, of this right.

(3) Mentally ill persons committed to the department shall have the right to be free from potentially unusual or hazardous treatment procedures, including convulsive therapy, unless they have given their express and informed consent or authorized the treatment pursuant to ORS 127.700 to 127.737. This right may be denied to such persons for good cause as defined in administrative rule only by the director of the facility in which the person is confined, but only after consultation with and approval of an independent examining physician. Any denial shall be entered into the patients treatment record and shall include the reasons for the denial. No patient shall be subjected to psychosurgery, as defined in ORS 677.190 (22)(b).

(4) Mechanical restraints shall not be applied to a person admitted to a facility unless it is determined by the chief medical officer of the facility or designee to be required by the medical needs of the person. Every use of a mechanical restraint and the reasons therefor shall be made a part of the clinical record of the person over the signature of the chief medical officer of the facility or designee.

(5) Nothing in this section prevents the department from acting to exclude contraband from its facilities and to prevent possession or use of contraband in its facilities.

(6) As used in this section:

(a) Contraband has the meaning given that term in ORS 162.135.

(b) Security reasons means the protection of the mentally ill person from serious and immediate harm and the protection of others from threats or harassment as defined by rule of the department. [1967 c.460 §4; 1973 c.838 §28; 1981 c.372 §3; 1983 c.486 §1; 1993 c.442 §16; 1995 c.141 §1; 2001 c.104 §152]

426.390 Construction. Nothing in ORS 426.295, 426.297 and 426.380 to 426.390 is intended to detract from the powers of a court under ORS chapter 125 or ORS 179.640. [1967 c.460 §7; 1973 c.823 §137; 1995 c.664 §96]

426.395 Posting of statement of patient rights. A simple and clear statement of rights guaranteed to patients committed to the Department of Human Services shall be prominently posted in each room frequented by patients in all facilities housing such patients. A copy of the statement shall be given to each patient upon admission and sent, upon request, to the legal counsel, guardian, relative or friend of the patient. [1973 c.838 §31; 2003 c.14 §238]

426.405 [1983 c.536 §1; repealed by 2001 c.900 §261]

426.407 [1983 c.536 §2; repealed by 2001 c.900 §261]

426.410 [1969 c.638 §1; repealed by 1975 c.690 §28]

(Licensing of Persons Who May Order Restraint or Seclusion)

426.415 Licensing of persons who may order and oversee use of restraint and seclusion in facilities providing mental health treatment to individuals under 21 years of age; rules. (1) The Director of Human Services may adopt rules establishing requirements and procedures for licensing persons who may order, monitor and evaluate the use of restraint and seclusion in facilities providing intensive mental health treatment services to individuals under 21 years of age.

(2) A license may not be issued or renewed under rules adopted under this section unless the person applying for the license or renewal:

(a) Is employed by or providing services under contract with a provider that is certified by the Department of Human Services to provide intensive mental health treatment services for individuals under 21 years of age;

(b) Has successfully completed an emergency safety intervention training program approved by the director;

(c) Provides documented evidence of the persons ability to assess the psychological and physical well-being of individuals under 21 years of age;

(d) Meets other qualifications established by the director by rule for qualified mental health professionals; and

(e) Demonstrates knowledge of federal and state rules governing the use of restraint and seclusion in intensive mental health treatment programs for individuals under 21 years of age.

(3) The rules described in subsection (1) of this section shall:

(a) Specify procedures for issuing and renewing licenses;

(b) Establish a term of licensure;

(c) Require a person issued a license to satisfy annual training requirements relating to emergency safety intervention procedures;

(d) Specify grounds for denial, suspension or revocation of a license;

(e) Set any license or renewal fees the director determines are necessary; and

(f) Specify any other licensing provisions the director determines are necessary to comply with federal law or regulations or to operate a licensing system described in this section. [2001 c.807 §1]

Note: 426.415 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 426 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

426.450 [1971 c.622 §6; renumbered 430.397 in 1995]

426.460 [1971 c.622 §7; 1973 c.795 §3; 1979 c.744 §22; 1981 c.809 §1; 1985 c.565 §68; renumbered 430.399 in 1995]

426.470 [1971 c.622 §8; renumbered 430.401 in 1995]

PERSONS WITH CHRONIC MENTAL ILLNESS

(Generally)

426.490 Policy. It is declared to be the policy and intent of the Legislative Assembly that the State of Oregon shall assist in improving the quality of life of chronically mentally ill persons within this state by insuring the availability of an appropriate range of residential opportunities and related support services. [1979 c.784 §1]

Note: 426.490 to 426.500 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 426 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

426.495 Definitions for ORS 426.490 to 426.500. As used in ORS 426.490 to 426.500, unless the context requires otherwise:

(1) Case manager means a person who works on a continuing basis with the chronically mentally ill person and is responsible for assuring the continuity of the various services called for in the discharge plan of the chronically mentally ill person including services for basic personal maintenance, mental and personal treatment, and appropriate education and employment.

(2) Chronically mentally ill means an individual who is:

(a) Eighteen years of age or older; and

(b) Diagnosed by a psychiatrist, a licensed clinical psychologist or a nonmedical examiner certified by the Department of Human Services as suffering from chronic schizophrenia, a chronic major affective disorder, a chronic paranoid disorder or another chronic psychotic mental disorder other than those caused by substance abuse. For purposes of providing services in the community, the department may adopt rules consistent with this section and accepted professional practices in the fields of psychology and psychiatry more specifically to specify other criteria for determining who is chronically mentally ill.

(3) Discharge plan means a written plan prepared jointly with the chronically mentally ill person, mental health staff and case manager prior to discharge, prescribing for the basic and special needs of the person upon release from the hospital. [1979 c.784 §2; 1987 c.903 §35]

Note: See note under 426.490.

426.500 Powers and duties of Department of Human Services; rules. For the purpose of carrying out the policy and intent of ORS 426.490 to 426.500, the Department of Human Services shall:

(1) Adopt rules for the administration of ORS 426.490 to 426.500;

(2) Prepare a written discharge plan for each chronically mentally ill person who is a patient at a state mental institution or who is committed to the department pursuant to ORS 426.005 to 426.223 and 426.241 to 426.380;

(3) Ensure that case managers are provided for each chronically mentally ill person described in subsection (2) of this section; and

(4) Disburse from any available funds:

(a) Funds for one LINC model in the area served by F. H. Dammasch State Hospital and one LINC model in the area served by the Oregon State Hospital licensed under ORS 443.415;

(b) Discretionary funds for services necessary to implement a discharge plan, including but not limited to transportation, medication, recreation and socialization; and

(c) Funds to provide day treatment services, community psychiatric inpatient services, and work activity services for chronically mentally ill persons where needed. [1979 c.784 §3; 1999 c.59 §121]

Note: See note under 426.490.

(Community Housing)

426.502 Definitions for ORS 426.502 to 426.508. As used in ORS 426.502 to 426.508:

(1) Chronically mentally ill has the meaning given that term in ORS 426.495.

(2) Community housing means property and related equipment that are used or could be used to house chronically mentally ill persons and their care providers. Community housing includes single-family housing and multiple-unit residential housing.

(3) Construct means to build, install, assemble, expand, alter, convert, replace or relocate. Construct includes to install equipment and to prepare a site.

(4) Department means the Department of Human Services.

(5) Equipment means furnishings, fixtures or appliances that are used or could be used to provide care in community housing.

(6) Multiple-unit residential housing means housing that provides two or more living units and spaces for common use by the occupants in social and recreational activities. Multiple-unit residential housing may include nonhousing facilities incidental or appurtenant to the housing that, in the determination of the department, improve the quality of the housing.

(7) Single-family housing means a detached living unit with common living room and dining facilities for at least three occupants with chronic mental illness. Single-family housing may include nonhousing facilities incidental or appurtenant to the housing that, in the determination of the department, improve the quality of the housing. [1999 c.983 §2; 2005 c.11 §1]

426.504 Authority of department to develop community housing for chronically mentally ill persons; sale of community housing; conditions. (1) The Department of Human Services may, through contract or otherwise, acquire, purchase, receive, hold, exchange, demolish, construct, lease, maintain, repair, replace, improve and equip community housing for the purpose of housing chronically mentally ill persons.

(2) The department may dispose of community housing acquired under subsection (1) of this section in a public or private sale, upon such terms and conditions as the department considers advisable to increase the quality and quantity of community housing available for chronically mentally ill persons. Except as provided in subsection (3) of this section, in any instrument conveying fee title to community housing, the department shall include language that restricts the use of the community housing to housing for chronically mentally ill persons. Such restriction is not a violation of ORS 93.270.

(3) If the department determines that community housing acquired under subsection (1) of this section is no longer suitable for use as community housing, the department may sell or otherwise dispose of the community housing without including in any instrument conveying fee title to the community housing any language that restricts the use of the community housing. Proceeds from the sale or disposition of community housing under this subsection are considered proceeds described in ORS 426.506 (4)(c).

(4) When exercising the authority granted to the department under this section, the department is not subject to ORS chapter 273 or ORS 270.100 to 270.190, 276.900 to 276.915 or 279A.250 to 279A.290. [1999 c.983 §3; 2003 c.794 §281; 2005 c.11 §2]

426.506 Community Mental Health Housing Fund; Community Housing Trust Account; report. (1) There is created in the State Treasury, separate and distinct from the General Fund, the Community Mental Health Housing Fund. All earnings on investments of moneys in the Community Mental Health Housing Fund shall accrue to the fund. Interest earned on moneys in the fund shall be credited to the fund. All moneys in the fund are continuously appropriated to the Department of Human Services to carry out the provisions of ORS 426.504.

(2) The Community Mental Health Housing Fund shall be administered by the department to provide housing for chronically mentally ill persons. As used in this subsection, housing may include acquisition, maintenance, repair, furnishings and equipment.

(3)(a) There is established within the Community Mental Health Housing Fund a Community Housing Trust Account. Notwithstanding the provisions of ORS 270.150, the department shall deposit into the account the proceeds, less costs to the state, received by the department from the sale of F. H. Dammasch State Hospital property under ORS 426.508. The department may expend, for the purposes set forth in ORS 426.504, any earnings credited to the account, including any interest earned on moneys deposited in the account, and up to five percent of the sale proceeds initially credited to the account by the Oregon Department of Administrative Services. At least 95 percent of the sale proceeds shall remain in the account in perpetuity. Proceeds deposited in the account may not be commingled with proceeds from the sale of any surplus real property owned, operated or controlled by the Department of Human Services and used as a state training center.

(b) Interest earned on moneys in the Community Housing Trust Account may be expended in the following manner:

(A) Seventy percent of interest earned on deposits in the account shall be expended for community housing purposes; and

(B) Thirty percent of interest earned on deposits in the account shall be expended for institutional housing purposes.

(c) Interest earned on deposits in the account shall not be used to support operating expenses of the department.

(4) The Community Mental Health Housing Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly;

(b) Sale proceeds and earnings from the account under subsection (3) of this section;

(c) Proceeds from the sale, transfer or lease of any surplus real property owned, operated or controlled by the department and used as community housing;

(d) Moneys reallocated from other areas of the departments budget;

(e) Interest and earnings credited to the fund; and

(f) Gifts of money or other property from any source, to be used for the purposes of developing housing for chronically mentally ill persons.

(5) The department shall adopt policies:

(a) To establish priorities for the use of moneys in the Community Mental Health Housing Fund for the sole purpose of developing housing for chronically mentally ill persons;

(b) To match public and private moneys available from other sources for developing housing for chronically mentally ill persons; and

(c) To administer the fund in a manner that will not exceed the State Treasurys maximum cost per transaction.

(6) The Department of Human Services shall collaborate with the Housing and Community Services Department to ensure the highest return and best value for community housing from the Community Mental Health Housing Fund.

(7) The Department of Human Services shall provide a report of revenues to and expenditures from the Community Mental Health Housing Fund as part of its budget submission to the Governor and Legislative Assembly under ORS chapter 291. [1999 c.983 §4; 2001 c.954 §31]

426.508 Sale of F. H. Dammasch State Hospital; fair market value; redevelopment of property; property reserved for community housing. (1) Notwithstanding ORS 421.611 to 421.630 or any actions taken under ORS 421.611 to 421.630, the Department of Corrections shall transfer the real property known as the F. H. Dammasch State Hospital and all improvements to the Oregon Department of Administrative Services to be sold for the benefit of the Department of Human Services.

(2)(a) Notwithstanding ORS 270.100 to 270.190, and except as provided in subsection (4) of this section, the Oregon Department of Administrative Services shall sell or otherwise convey the real property known as the F. H. Dammasch State Hospital in a manner consistent with the provisions of this section. Conveyance shall not include transfer to a state agency. The sale price of the real property shall equal or exceed the fair market value of the real property. The Oregon Department of Administrative Services shall engage the services of a licensed real estate broker or principal real estate broker to facilitate the sale of the real property.

(b) The Oregon Department of Administrative Services shall retain from the sale or other conveyance of the real property those costs incurred by the state in selling or conveying the real property, including costs incurred by the Department of Corrections in transferring the real property to the Oregon Department of Administrative Services. The remaining proceeds from the sale or other conveyance shall be transferred to the Community Housing Trust Account created under ORS 426.506 (3).

(3) Redevelopment of the real property formerly occupied by the F. H. Dammasch State Hospital shall be consistent with the Dammasch Area Transportation Efficient Land Use Plan developed by Clackamas County, the City of Wilsonville, the Oregon Department of Administrative Services, the Department of Land Conservation and Development, the Department of Transportation, the State Housing Council, the Department of Human Services and the Department of State Lands.

(4) The Oregon Department of Administrative Services shall reserve from the sale of the real property under subsection (2) of this section not more than 10 acres. The real property reserved from sale shall be transferred to the Department of Human Services for use by the Department of Human Services to develop community housing for chronically mentally ill persons. The Oregon Department of Administrative Services and the Department of Human Services shall jointly coordinate with the City of Wilsonville to identify the real property reserved from sale under this subsection. [1999 c.983 §5; 2001 c.300 §76; 2001 c.900 §253]

SEXUALLY DANGEROUS PERSONS

426.510 Sexually dangerous person defined. As used in ORS 426.510 to 426.680, unless the context otherwise requires, sexually dangerous person means a person who because of repeated or compulsive acts of misconduct in sexual matters, or because of a mental disease or defect, is deemed likely to continue to perform such acts and be a danger to other persons. [1963 c.467 §1; 1977 c.377 §1]

426.520 [1963 c.467 §2; repealed by 1977 c.377 §6]

426.530 [1963 c.467 §3; 1971 c.743 §367; 1973 c.836 §349; repealed by 1977 c.377 §6]

426.540 [1963 c.467 §4; repealed by 1977 c.377 §6]

426.550 [1963 c.467 §5; repealed by 1977 c.377 §6]

426.560 [1963 c.467 §6; repealed by 1977 c.377 §6]

426.570 [1963 c.467 §7; 1973 c.836 §350; repealed by 1977 c.377 §6]

426.580 [1963 c.467 §§8,9; 1973 c.443 §1; repealed by 1977 c.377 §6]

426.590 [1963 c.467 §10; repealed by 1977 c.377 §6]

426.610 [1963 c.467 §11; 1973 c.443 §2; repealed by 1977 c.377 §6]

426.620 [1963 c.467 §12; repealed by 1977 c.377 §6]

426.630 [1963 c.467 §13; repealed by 1977 c.377 §6]

426.640 [1963 c.467 §14; 1973 c.443 §3; 1975 c.380 §8; repealed by 1977 c.377 §6]

426.650 Voluntary admission to state institution. (1) Pursuant to rules promulgated by the Department of Human Services, the superintendent of any state hospital for the treatment and care of the mentally ill may admit and hospitalize therein as a patient any person in need of medical or mental therapeutic treatment as a sexually dangerous person who voluntarily has made written application for such admission. No person under the age of 18 years shall be admitted as a patient to any such state hospital unless an application therefor in behalf of the person has been executed by the parent, adult next of kin or legal guardian of the person. Pursuant to rules and regulations of the department, no person voluntarily admitted to any state hospital shall be detained therein more than 72 hours after the person, if at least 18 years of age, has given notice in writing of desire to be discharged therefrom, or, if the patient is under the age of 18 years, after notice in writing has been given by the parent, adult next of kin or legal guardian of the person that such parent, adult next of kin or legal guardian desires that such person be discharged therefrom.

(2) Any person voluntarily admitted to a state facility pursuant to this section may upon application and notice to the superintendent of the institution concerned, be granted a temporary leave of absence from the institution if such leave, in the opinion of the chief medical officer, will not interfere with the successful treatment or examination of the applicant. [1963 c.467 §15; 1969 c.391 §8; 1973 c.443 §4; 1973 c.827 §43; 1974 c.36 §11]

426.660 [1963 c.467 §16; repealed by 1973 c.443 §5]

426.670 Treatment programs for sexually dangerous persons. The Department of Human Services hereby is directed and authorized to establish and operate treatment programs, either separately within an existing state Department of Corrections institution, as part of an existing program within a Department of Human Services institution, or in specified and approved sites in the community to receive, treat, study and retain in custody, as required, such sexually dangerous persons as are committed under ORS 426.510 to 426.670. [1963 c.467 §17; 1965 c.481 §1; 1979 c.606 §1; 1987 c.320 §230]

426.675 Determination of sexually dangerous persons; custody pending sentencing; hearing; sentencing; rules. (1) When a defendant has been convicted of a sexual offense under ORS 163.305 to 163.467 or 163.525 and there is probable cause to believe the defendant is a sexually dangerous person, the court prior to imposing sentence may continue the time for sentencing and commit the defendant to a facility designated under ORS 426.670 for a period not to exceed 30 days for evaluation and report.

(2) If the facility reports to the court that the defendant is a sexually dangerous person and that treatment available may reduce the risk of future sexual offenses, the court shall hold a hearing to determine by clear and convincing evidence that the defendant is a sexually dangerous person. The state and the defendant shall have the right to call and cross-examine witnesses at such hearing. The defendant may waive the hearing required by this subsection.

(3) If the court finds that the defendant is a sexually dangerous person and that treatment is available which will reduce the risk of future sexual offenses, it may, in its discretion at the time of sentencing:

(a) Sentence the defendant to probation on the condition that the person participate in and successfully complete a treatment program for sexually dangerous persons pursuant to ORS 426.670;

(b) Impose a sentence of imprisonment with the order that the defendant be assigned by the Director of the Department of Corrections to participate in a treatment program for sexually dangerous persons pursuant to ORS 426.670. The Department of Corrections and Department of Human Services shall jointly adopt administrative rules to coordinate assignment and treatment of prisoners under this subsection; or

(c) Impose any other sentence authorized by law. [1977 c.377 §3; 1979 c.606 §2; 1987 c.320 §231; 1993 c.14 §24]

426.680 Trial visits for probationer. (1) The superintendent of the facility designated under ORS 426.670 to receive commitments for medical or mental therapeutic treatment of sexually dangerous persons may grant a trial visit to a defendant committed as a condition of probation where:

(a) The trial visit is not inconsistent with the terms and conditions of probation; and

(b) The trial visit is agreed to by the community mental health and developmental disabilities program director for the county in which the person would reside.

(2) Trial visit here shall correspond to trial visit as described in ORS 426.273 to 426.292 and 426.335, except that the length of a trial visit may be for the duration of the period of probation, subject to the consent of the sentencing court. [1973 c.443 §7; 1977 c.377 §4; 1985 c.242 §7]

426.700 [1973 c.616 §1; repealed by 1981 c.372 §2]

426.705 [1973 c.616 §2; repealed by 1981 c.372 §2]

426.710 [1973 c.616 §6; repealed by 1981 c.372 §2]

426.715 [1973 c.616 §7; repealed by 1981 c.372 §2]

426.720 [1973 c.616 §8; repealed by 1981 c.372 §2]

426.725 [1973 c.616 §9; repealed by 1981 c.372 §2]

426.730 [1973 c.616 §10; repealed by 1981 c.372 §2]

426.735 [1973 c.616 §11; repealed by 1981 c.372 §2]

426.740 [1973 c.616 §12; repealed by 1981 c.372 §2]

426.745 [1973 c.616 §§13,14,15; repealed by 1981 c.372 §2]

426.750 [1973 c.616 §3; repealed by 1981 c.372 §2]

426.755 [1973 c.616 §4; repealed by 1981 c.372 §2]

426.760 [1977 c.148 §5; repealed by 1981 c.372 §2]

_______________



Chapter 427

Chapter 427 Â Persons With Mental Retardation; Persons With Developmental Disabilities

2005 EDITION

MENTAL RETARDATION; DEVELOPMENTAL DISABILITIES

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

GENERAL PROVISIONS

427.005Â Â Â Â  Definitions

427.007Â Â Â Â  Policy; Department of Human Services to plan and facilitate community services

EASTERN OREGON TRAINING CENTER

427.010Â Â Â Â  Eastern Oregon Training Center; care provided; fees; superintendent

427.020Â Â Â Â  Review of plan of care for residents; certification for continued care and training; notice to resident

427.031Â Â Â Â  Rights of residents

427.041Â Â Â Â  Leave of absence for resident; damages caused by resident while on leave

427.051Â Â Â Â  Effect of admission to training center on competency

427.061Â Â Â Â  Payment for care and treatment in state training center

DIAGNOSTIC EVALUATIONS

427.104Â Â Â Â  Developmental Disability Diagnosis and Evaluation Service; duties and powers

427.105Â Â Â Â  Diagnostic evaluations; contents; purpose

427.108Â Â Â Â  Fee schedules for diagnosis and evaluation services

427.112Â Â Â Â  Certain facilities to charge for performing diagnostic evaluations

ADMISSION TO STATE TRAINING CENTER

427.175Â Â Â Â  Admission to training center

427.180Â Â Â Â  Requirements for admission

427.185Â Â Â Â  Application for admission; diagnostic evaluation; costs of transportation and maintenance during evaluation

427.190Â Â Â Â  Determination of eligibility and priority for admission; notice of admission; appeal

427.195Â Â Â Â  Schedule of admissions; priority admissions; costs of transportation and maintenance

427.205Â Â Â Â  State Training Center Review Board; appointment; terms; compensation and expenses; duties

INVOLUNTARY COMMITMENTS OF PERSONS WITH MENTAL RETARDATION

427.215Â Â Â Â  Definitions for ORS 427.061 and 427.235 to 427.290

427.235Â Â Â Â  Notice to court of need for commitment; investigation; report and recommendation

427.245Â Â Â Â  Hearing to determine mental retardation; citation to appear; notice; right to legal counsel

427.255Â Â Â Â  Detention prior to investigation or hearing; care and maintenance while under custody

427.265Â Â Â Â  Court to advise person of nature of proceeding and rights; appointment of legal counsel

427.270Â Â Â Â  Report of diagnostic evaluation; recommendations of examining facility; appointment of persons to conduct additional examination

427.275Â Â Â Â  Fees of persons appointed by court to perform diagnostic evaluations; payment by counties; witnesses; fees; costs

427.280Â Â Â Â  Treatment given after citation issued; notice to court

427.285Â Â Â Â  Witnesses required at hearing; cross-examination

427.290Â Â Â Â  Determination by court of mental retardation; discharge; conditional release; commitment; appointment of guardian or conservator

427.293Â Â Â Â  Record of proceedings; sealed records; disclosure

427.295Â Â Â Â  Appeal of determination; appointment of legal counsel; costs

427.300Â Â Â Â  Assignment to appropriate facility; notice of transfer or discharge; appeal; hearing

427.306Â Â Â Â  Confinement of mentally retarded persons in certain facilities prohibited; attendants required; least restrictive setting required

COMMUNITY HOUSING

427.330Â Â Â Â  Definitions for ORS 427.330 to 427.345

427.335Â Â Â Â  Authority of department to develop community housing; sale of community housing; conditions; financial assistance to providers

427.340Â Â Â Â  Developmental Disabilities Community Housing Fund; Community Housing Trust Account; reports

427.345Â Â Â Â  Sale of state training center; fair market value; use of proceeds

GENERAL PROVISIONS

Â Â Â Â Â  427.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAdaptive behaviorÂ means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected for age and cultural group.

Â Â Â Â Â  (2) ÂCareÂ means supportive services, including, but not limited to, provision of room and board; supervision; protection; and assistance in bathing, dressing, grooming, eating, management of money, transportation or recreation.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDevelopmental periodÂ means the period of time between birth and the 18th birthday.

Â Â Â Â Â  (5) ÂDirector of the facilityÂ means the superintendent of a state training center, or the person in charge of care, treatment and training programs at other facilities.

Â Â Â Â Â  (6) ÂFacilityÂ means a state training center, community hospital, group home, activity center, intermediate care facility, community mental health clinic, or such other facility or program as the department approves to provide necessary services to mentally retarded persons.

Â Â Â Â Â  (7) ÂIncapacitatedÂ means a person is unable, without assistance, to properly manage or take care of personal affairs or is incapable, without assistance, of self-care.

Â Â Â Â Â  (8) ÂIndependenceÂ means the extent to which persons with mental retardation or developmental disabilities exert control and choice over their own lives.

Â Â Â Â Â  (9) ÂIntegrationÂ means use by persons with mental retardation or developmental disabilities of the same community resources that are used by and available to other persons and participation in the same community activities in which nondisabled persons participate, together with regular contact with nondisabled persons, and residence by persons with developmental disabilities in homes or in home-like settings which are in proximity to community resources, together with regular contact with nondisabled persons in their community.

Â Â Â Â Â  (10) ÂIntellectual functioningÂ means functioning as assessed by one or more of the individually administered general intelligence tests developed for the purpose.

Â Â Â Â Â  (11) ÂMental retardationÂ means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period. Persons of borderline intelligence may be considered mentally retarded if there is also serious impairment of adaptive behavior. Definitions and classifications shall be consistent with the ÂManual on Terminology and Classification in Mental RetardationÂ of the American Association on Mental Deficiency, 1977 Revision. Mental retardation is synonymous with mental deficiency.

Â Â Â Â Â  (12) ÂMinorÂ means an unmarried person under 18 years of age.

Â Â Â Â Â  (13) ÂPhysicianÂ means a person licensed by the Board of Medical Examiners for the State of Oregon to practice medicine and surgery.

Â Â Â Â Â  (14) ÂProductivityÂ means engagement in income-producing work by a person with mental retardation or developmental disabilities which is measured through improvements in income level, employment status or job advancement or engagement by a person with mental retardation or developmental disabilities in work contributing to a household or community.

Â Â Â Â Â  (15) ÂResidentÂ means a person admitted to a state training center either voluntarily or after commitment to the department.

Â Â Â Â Â  (16) ÂSignificantly subaverageÂ means a score on a test of intellectual functioning that is two or more standard deviations below the mean for the test.

Â Â Â Â Â  (17) ÂState training centerÂ means Eastern Oregon Training Center and any other facility operated by the department for the care, treatment and training of the mentally retarded.

Â Â Â Â Â  (18) ÂTrainingÂ means the systematic, planned maintenance, development or enhancement of self-care, social or independent living skills; or the planned sequence of systematic interactions, activities, structured learning situations or education designed to meet each residentÂs specified needs in the areas of physical, emotional, intellectual and social growth.

Â Â Â Â Â  (19) ÂTreatmentÂ means the provision of specific physical, mental, social interventions and therapies which halt, control or reverse processes that cause, aggravate or complicate malfunctions or dysfunctions. [1959 c.331 Â§10; 1961 c.706 Â§27; 1965 c.339 Â§1; subsection (2) enacted as 1965 c.595 Â§5; 1967 c.299 Â§1; 1979 c.683 Â§2; 1985 c.463 Â§1; 1985 c.565 Â§69; 1991 c.67 Â§111; 2001 c.900 Â§126]

Â Â Â Â Â  427.007 Policy; Department of Human Services to plan and facilitate community services. (1) The Legislative Assembly finds and declares that a significant number of persons with mental retardation or other developmental disabilities currently reside in state-operated hospitals and training centers or lack needed services simply because appropriate community-based services, including residential facilities, day programs, home care and other support, care and training programs, do not exist. The Legislative Assembly further finds that families are the major providers of support, care, training and other services to their members with mental retardation or other developmental disabilities who live at home, and many of these families experience exceptionally high financial outlays and extraordinary physical and emotional challenges due to the unavailability of appropriate family support services. Such services pertain to the needs of the person with disabilities, the needs of other family members related to their care-giving and nurturing capacity, and specialized needs for environmental accommodation to reduce dependency of the family member with mental retardation or other developmental disabilities. Therefore, the Department of Human Services is directed to facilitate the development of appropriate community-based services, including family support, residential facilities, day programs, home care and other necessary support, care and training programs, in an orderly and systematic manner. The role of state-operated hospitals and training centers in Oregon shall be as specialized back-up facilities to a primary system of community-based services for persons with mental retardation or other developmental disabilities.

Â Â Â Â Â  (2) In carrying out the directive in subsection (1) of this section, the department shall develop a biennial plan in conjunction with the budgeting process for review by each Legislative Assembly. In developing this plan, the department shall meet with and consider the input of representatives from the following constituencies: Consumer organizations, parent-family organizations, advocacy organizations, unions representing workers in state-operated hospitals and training centers, community provider organizations, state and local education officials and community mental health departments or programs. Such plans shall include, where appropriate:

Â Â Â Â Â  (a) Proposals for the decrease in the number of persons with mental retardation or other developmental disabilities to be served in state-operated hospitals and training centers at a steady and planned rate until such time that the Legislative Assembly shall determine that each person served in programs or facilities operated or supported by the department is being served according to the best contemporary professional practices in the least restrictive environment, with preference given to the community-based setting over the institutional. However, no person shall be moved from any facility until a comprehensive assessment of the personÂs medical, treatment, training and support service needs has been completed, the move determined to be in the personÂs best interest and appropriate service alternatives procured.

Â Â Â Â Â  (b) Proposals for the orderly development of community-based services, including family support, residential facilities, day programs, home care and other necessary support, care and training programs, to accommodate persons coming out of state-operated hospitals and training centers and to serve persons already in the community waiting for services. The proposals shall include services developed for persons in the community waiting for services that are at least equal in number to those services developed for those coming out of state-operated hospitals and training centers, and shall include services for all persons who are leaving the public education system, in order to further prevent unnecessary institutionalization of persons with mental retardation or other developmental disabilities. Funding for these services shall be commensurate with individual need. These proposals may include provisions for an array of both publicly and privately operated services and shall include specific implementation plans requiring that new services developed are designed to significantly increase the independence, productivity and integration into the community of persons with mental retardation and developmental disabilities.

Â Â Â Â Â  (c) Proposals for the location of community-based services for persons with mental retardation or other developmental disabilities in proximity to family, friends, supportive services and home communities whenever possible.

Â Â Â Â Â  (3) In further carrying out the directive in subsection (1) of this section, the department shall develop monitoring and evaluation systems which insure competent management, program quality and cost-effectiveness of community-based services. Such systems shall include, where appropriate:

Â Â Â Â Â  (a) A comprehensive system of case management which assures an orderly movement of persons with mental retardation or other developmental disabilities from state-operated hospitals and training centers to community-based services, and between community-based service alternatives, and assures an effective system of service delivery to persons with mental retardation or other developmental disabilities living in the community, based on individualized planning and close cooperation with consumers, families and guardians.

Â Â Â Â Â  (b) An annual progress assessment of every person with mental retardation or other developmental disabilities served in programs or facilities operated or supported by the department. This assessment shall measure the degree to which a family with a member with mental retardation or other developmental disabilities demonstrates enhanced care-giving and nurturing capacities, and the degree to which the independence, productivity and integration into the community of each person with mental retardation or other developmental disabilities has been increased as a result of receiving such services. The overall results of these assessments shall annually be aggregated and analyzed for each program or facility operated or supported by the department, and shall be made available for public inspection and review by the Legislative Assembly.

Â Â Â Â Â  (c) The development of specific standards for each component within the array of services, for persons with mental retardation or other developmental disabilities, either operated or supported by the department and assure the competent management, program quality and cost-effectiveness of such services.

Â Â Â Â Â  (4) Subject to available funds, the department shall insure that each family with a member with mental retardation or other developmental disabilities has access to family support services, and that each person with mental retardation or developmental disabilities living in the community, including those leaving the public education system, has access to community-based services necessary to enable the person to strive to achieve independence, productivity and integration. Specific services proposed for the person shall be identified in an individual habilitation plan or in a family support service plan.

Â Â Â Â Â  (5) Subject to available funds, the department shall determine the content of individual habilitation plans and family support service plans, and the process whereby such plans are developed and updated.

Â Â Â Â Â  (6) The department shall establish grievance procedures for mediation of disputes concerning eligibility for or appropriateness of services in individual cases. [1981 c.287 Â§1; 1985 c.463 Â§2; 1987 c.353 Â§1; 1987 c.609 Â§1; 1989 c.505 Â§1; 2001 c.900 Â§127]

Â Â Â Â Â  Note: 427.007 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 427 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  427.009 [1987 c.870 Â§1; repealed by 2001 c.900 Â§261]

EASTERN OREGON TRAINING CENTER

Â Â Â Â Â  427.010 Eastern Oregon Training Center; care provided; fees; superintendent. (1) Except as otherwise ordered by the Department of Human Services pursuant to ORS 179.325, the Eastern Oregon Training Center in Pendleton, Umatilla County, shall be used for the care, treatment and training of such mentally retarded persons as are assigned to the care of the institution by the department according to procedures defined in ORS 427.185 or who were residents on October 3, 1979.

Â Â Â Â Â  (2) Upon receipt of an application approved by the department or its designee, pursuant to its rules, a mentally retarded person may be entitled to admission to the state training center for emergency, respite or part-time care. Part-time care means presence of the person at the facility less than 24 hours per day and may include day or night care. Admission for emergency care or respite care shall in no case exceed 90 days. Admission for part-time care may exceed 90 days. The fee schedule for such care, training and treatment in the training center shall be established by the department in the same manner as for other residents. The fees shall be charged and collected by the department in the same manner as charges are collected under ORS 179.610 to 179.770.

Â Â Â Â Â  (3) The superintendent of the training center named in subsection (1) of this section shall be a person the department considers qualified to administer the training center. If the superintendent of the training center is a physician licensed by the Board of Medical Examiners for the State of Oregon, the superintendent shall serve as chief medical officer. If not a physician, the superintendent shall appoint a physician to serve as chief medical officer who shall be in the unclassified service. [Amended by 1953 c.155 Â§7; 1965 c.339 Â§2; 1965 c.595 Â§3; 1969 c.391 Â§9; 1971 c.75 Â§1; 1973 c.262 Â§1; 1973 c.807 Â§3; 1979 c.683 Â§6; 1983 c.505 Â§2; 1983 c.740 Â§150; 2001 c.900 Â§128]

Â Â Â Â Â  427.012 [Formerly 428.548; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.015 [1961 c.661 Â§2; 1967 c.534 Â§21; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.020 Review of plan of care for residents; certification for continued care and training; notice to resident. (1) State training centers shall annually review the plan of care for each resident and certify the residentÂs eligibility and need for continued residential care and training and shall present each certification with clear and convincing justification for continued residential care and training to the State Training Center Review Board for review and action pursuant to this section. If the board does not approve of the certification or, if the resident objects to continued residential care and training, the resident shall be released pursuant to ORS 427.300 or, if the Department of Human Services considers release not to be in the best interest of the resident, the superintendent of the state training center where the person is a resident shall initiate commitment proceedings pursuant to ORS 427.235 to 427.270, 427.280 and 427.285. The board may require the physical presence of any resident during the review. However, the board shall require the physical presence of each resident at least once every three years of residence in a state training center.

Â Â Â Â Â  (2) The plan of care for each resident shall include, but not be limited to, the following:

Â Â Â Â Â  (a) Current diagnosis;

Â Â Â Â Â  (b) Level of functioning;

Â Â Â Â Â  (c) Current habilitation and health programs in which the resident is participating;

Â Â Â Â Â  (d) Statement as to continued eligibility and continued need for residential care;

Â Â Â Â Â  (e) Statement of long-term and short-term goals for the resident; and

Â Â Â Â Â  (f) Verification that the person has been advised of the facilityÂs statement of rights and the policies governing the immediate living area of the person.

Â Â Â Â Â  (3) The state training center shall notify the resident orally. In addition, the resident, the residentÂs parent, guardian or person entitled to custody shall be notified by certified mail of the intent to certify the need for the residentÂs continued commitment. The notification shall include the following:

Â Â Â Â Â  (a) Time, place and location of the hearing of the State Training Center Review Board;

Â Â Â Â Â  (b) Explanation of the possible consequences of the proceedings; and

Â Â Â Â Â  (c) Explanation of the residentÂs right to appear before the board on the residentÂs own behalf or to be represented at the proceeding by the residentÂs parent, guardian, the person entitled to custody or other person, including counsel, of the residentÂs choosing.

Â Â Â Â Â  (4) In the event the resident, because of severe disability, is unable to receive and acknowledge the communication required by subsection (3) of this section, that fact shall be documented in the residentÂs record and conveyed to the board. [1979 c.683 Â§28]

Â Â Â Â Â  427.025 [1961 c.661 Â§3; 1965 c.339 Â§3; 1967 c.534 Â§22; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.030 [Amended by 1953 c.155 Â§7; 1957 c.403 Â§6; 1959 c.331 Â§7; repealed by 1961 c.661 Â§20]

Â Â Â Â Â  427.031 Rights of residents. (1) Every resident shall have the right to exercise all civil rights in the same manner, and with the same effect, as one not admitted to a state training center, including, but not limited to, the right to dispose of property, execute instruments, make purchases, enter contractual relationships, and vote, unless the resident has been adjudicated incompetent and has not been restored to legal capacity.

Â Â Â Â Â  (2) Pursuant to rules of the Department of Human Services, a statement of rights guaranteed to residents admitted to state training centers shall be prominently posted in all facilities housing such residents. Each resident shall be encouraged and assisted to understand and exercise these rights which shall include, but not be limited to, the right to:

Â Â Â Â Â  (a) Communicate freely in person by sending and receiving sealed mail and by reasonable access to telephones;

Â Â Â Â Â  (b) Wear the residentÂs own clothing;

Â Â Â Â Â  (c) Keep personal possessions, including toilet articles;

Â Â Â Â Â  (d) Religious freedom;

Â Â Â Â Â  (e) A private storage area with free access thereto;

Â Â Â Â Â  (f) Be furnished with a reasonable supply of writing materials and stamps;

Â Â Â Â Â  (g) Be represented by counsel whenever the substantial rights of the resident may be affected;

Â Â Â Â Â  (h) Petition for a writ of habeas corpus;

Â Â Â Â Â  (i) Not be required to perform labor tasks of the facility except those essential for treatment and training; and

Â Â Â Â Â  (j) Be given reasonable compensation for all work performed other than personal housekeeping duties.

Â Â Â Â Â  (3) Every resident shall have the right to the least hazardous treatment procedures available in the least restrictive state training center living area according to personal need and provisions of law.

Â Â Â Â Â  (4) Mechanical restraints shall not be applied to a resident of a state training center unless it is determined by the chief medical officer of the facility or the designee of the chief medical officer to be required for the safety and welfare of the person or the safety of others. Every use of a mechanical restraint and the reasons therefor shall be made a part of the clinical record of the person over the signature of the chief medical officer of the facility or the designee of the chief medical officer. [1979 c.683 Â§29]

Â Â Â Â Â  427.035 [1961 c.661 Â§4; 1965 c.339 Â§4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.040 [Amended by 1953 c.155 Â§7; repealed by 1961 c.661 Â§20]

Â Â Â Â Â  427.041 Leave of absence for resident; damages caused by resident while on leave. The superintendent of a state training center for the care, treatment and training of the mentally retarded may grant a temporary leave of absence to any resident of the state training center pursuant to the rules of the Department of Human Services. The state training center, the superintendent and the chief medical officer thereof, and the Director of Human Services shall not be liable for a residentÂs expenses while on temporary leave of absence nor shall they be liable for any damages whatsoever that are sustained by a person on account of the actions or misconduct of a resident while on leave of absence. [Formerly 427.150]

Â Â Â Â Â  427.045 [1961 c.661 Â§Â§5,6; 1965 c.339 Â§5; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.050 [Amended by 1953 c.155 Â§7; 1957 c.388 Â§12; 1961 c.661 Â§11; renumbered 427.065]

Â Â Â Â Â  427.051 Effect of admission to training center on competency. No person admitted to a state training center for the treatment and training of the mentally retarded shall be considered by virtue of the admission to be incompetent. [Formerly 427.305]

Â Â Â Â Â  427.055 [1961 c.661 Â§Â§7,8; 1965 c.339 Â§6; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.059 [1961 c.661 Â§Â§9,10; 1965 c.339 Â§7; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.060 [Amended by 1961 c.661 Â§12; renumbered 427.067]

Â Â Â Â Â  427.061 Payment for care and treatment in state training center. (1) If any mentally retarded person is admitted to and detained in a state training center under ORS 427.255, the Department of Human Services shall charge to and collect from appropriate persons the costs in the same manner as it would for other residents of the state training center under the provisions of ORS 179.610 to 179.770.

Â Â Â Â Â  (2) If any person is adjudged mentally retarded as provided by ORS 427.255, and the person receives care, treatment and training in a state training center, the person, or other persons or agencies legally responsible for the support of the person, may be required to pay the cost of the care of the person at the state training center, as provided by ORS 179.610 to 179.770. [1979 c.683 Â§32]

Â Â Â Â Â  427.062 [1969 c.632 Â§Â§2,3,4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.065 [Formerly 427.050; 1965 c.339 Â§8; 1975 c.155 Â§4; 1979 c.683 Â§12; renumbered 427.195]

Â Â Â Â Â  427.067 [Formerly 427.060; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.070 [Amended by 1961 c.661 Â§13; repealed by 1965 c.339 Â§27]

Â Â Â Â Â  427.075 [1969 c.38 Â§2; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.080 [Repealed by 1961 c.661 Â§20]

Â Â Â Â Â  427.085 [1961 c.661 Â§15; 1967 c.534 Â§23; 1969 c.591 Â§299; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.090 [Amended by 1961 c.661 Â§16; 1965 c.339 Â§9; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.100 [Amended by 1965 c.339 Â§10; repealed by 1979 c.683 Â§37]

DIAGNOSTIC EVALUATIONS

Â Â Â Â Â  427.104 Developmental Disability Diagnosis and Evaluation Service; duties and powers. The Department of Human Services with funds appropriated for that purpose by the legislature, shall establish and operate a Developmental Disability Diagnosis and Evaluation Service for people with mental retardation or developmental disabilities. The Developmental Disability Diagnosis and Evaluation Service shall provide all or part of diagnostic evaluations, as defined in ORS 427.105, when complete evaluations are not available through community mental health and developmental disabilities programs, and the Developmental Disability Diagnosis and Evaluation Service shall:

Â Â Â Â Â  (1) Provide consultation and training to community mental health and developmental disabilities programs in the development of local diagnosis and evaluation services;

Â Â Â Â Â  (2) Develop and periodically revise department standards and procedures for diagnosis and evaluation services;

Â Â Â Â Â  (3) Coordinate diagnostic evaluations statewide to minimize duplication of tests and examinations;

Â Â Â Â Â  (4) Approve applications for admission to the training center;

Â Â Â Â Â  (5) Provide necessary information to the State Training Center Review Board when a decision of the Developmental Disability Diagnosis and Evaluation Service regarding admission to the state training center is appealed by the person, the parents or legal guardian of the person;

Â Â Â Â Â  (6) Provide consultation to appropriate agencies and individuals regarding persons evaluated; and

Â Â Â Â Â  (7) Process and coordinate all placements of residents from the state training center. [1953 c.631 Â§1; 1965 c.339 Â§21; 1971 c.74 Â§1; 1979 c.683 Â§13; 2001 c.900 Â§129]

Â Â Â Â Â  427.105 Diagnostic evaluations; contents; purpose. (1) Pursuant to rules of the Department of Human Services, a diagnostic evaluation shall include, but not be limited to, the following:

Â Â Â Â Â  (a) A social history;

Â Â Â Â Â  (b) A psychological evaluation, including an appropriate individual test of intellectual capacity, an academic achievement test, a social development assessment and an adaptive behavior assessment;

Â Â Â Â Â  (c) A medical evaluation including prenatal, natal, early postnatal and other past and family history, a complete physical examination including tests of visual function, and any specialized examinations necessary;

Â Â Â Â Â  (d) A speech and hearing screening; and

Â Â Â Â Â  (e) A dental screening.

Â Â Â Â Â  (2) The diagnostic evaluation shall also attempt to determine the existence of related conditions such as epilepsy, cerebral palsy, autism and specific learning disorders and to outline the most appropriate services for the treatment and training of the person, whether those services are immediately available or not.

Â Â Â Â Â  (3) A facility approved by the department to conduct diagnostic evaluations may contract with qualified persons to perform components of the evaluation. [1979 c.683 Â§14]

Â Â Â Â Â  427.106 [1953 c.631 Â§2; 1965 c.339 Â§22; 1969 c.53 Â§1; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.108 Fee schedules for diagnosis and evaluation services. The Department of Human Services shall establish fee schedules for services under ORS 427.104. All fees collected under this section shall be deposited in the Mental Health and Developmental Disability Services Account. [1953 c.631 Â§3; 1977 c.384 Â§6; 1979 c.683 Â§15]

Â Â Â Â Â  427.110 [Repealed by 1953 c.155 Â§7]

Â Â Â Â Â  427.112 Certain facilities to charge for performing diagnostic evaluations. A general hospital, community mental health and developmental disabilities program, or other facility, except a state training center, providing diagnostic evaluations under ORS 427.105 shall charge to and collect from the person, third party payers, or other persons or agencies otherwise legally responsible therefor, the costs of the diagnostic evaluation or emergency care, custody and treatment, as the facility would for any other client or resident. [1979 c.683 Â§30]

Â Â Â Â Â  427.120 [Amended by 1953 c.155 Â§7; 1959 c.331 Â§8; 1965 c.339 Â§11; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.130 [Amended by 1955 c.651 Â§10; repealed by 1957 c.160 Â§6]

Â Â Â Â Â  427.140 [Repealed by 1957 c.388 Â§17]

Â Â Â Â Â  427.150 [1953 c.155 Â§5; 1963 c.411 Â§1; 1965 c.339 Â§12; 1969 c.597 Â§93; 1979 c.683 Â§27; renumbered 427.041]

ADMISSION TO STATE TRAINING CENTER

Â Â Â Â Â  427.175 Admission to training center. Pursuant to reasonable rules of the Department of Human Services and in conformity with ORS 427.180 to 427.190, the superintendent of a state training center shall admit as a resident and take custody of any person who meets the admission requirements set out in ORS 427.180. [Formerly 427.220]

Â Â Â Â Â  427.180 Requirements for admission. (1) A person shall be admitted to a state training center only after:

Â Â Â Â Â  (a) The person has either been committed to the Department of Human Services as a mentally retarded person under ORS 427.290, or an application for admission has been filed either by the person or by another in the manner set forth in ORS 427.185;

Â Â Â Â Â  (b) The person has undergone a diagnostic evaluation as defined in ORS 427.105 and the completed evaluation has been provided to the Developmental Disability Diagnosis and Evaluation Service established under ORS 427.104; and

Â Â Â Â Â  (c) Either the Developmental Disability Diagnosis and Evaluation Service or, upon appeal, the Director of Human Services finds that the person meets the requirements set out in subsection (2) of this section and approves the person for admission.

Â Â Â Â Â  (2) A person shall be approved for admission under subsection (1)(c) of this section if the following conditions exist:

Â Â Â Â Â  (a) The person is mentally retarded;

Â Â Â Â Â  (b) Programs and services needed by the person are available in a training center and comparable services are not available in community mental health and developmental disabilities programs or other human service agencies;

Â Â Â Â Â  (c) Admission to a state training center is the best available plan and in the best interest of the person, family of the person and the community; and

Â Â Â Â Â  (d) Space is available or may become available within a reasonable time in an appropriate unit of a state training center. [1979 c.683 Â§8]

Â Â Â Â Â  427.185 Application for admission; diagnostic evaluation; costs of transportation and maintenance during evaluation. (1) A person seeking admission to a state training center shall apply on forms and in the manner established by the Department of Human Services, to the community mental health and developmental disabilities program serving the area in which the applicant currently resides. If the person seeking admission is a minor or is incapacitated, the application shall be made by the personÂs parents or guardian or by the person entitled to custody.

Â Â Â Â Â  (2) Upon receipt of an application, the community mental health and developmental disabilities program shall provide or arrange a diagnostic evaluation, meeting the requirements set forth in ORS 427.105, of the person on whose behalf the application for admission is made at a facility approved by the department. The community mental health and developmental disabilities program or its designee shall schedule a date for the diagnostic evaluation and notify the applicant or person having custody. No person shall be kept in residence in a training center for a diagnostic evaluation longer than 10 business days.

Â Â Â Â Â  (3) The costs of transportation to the community mental health and developmental disabilities program or designated facility shall be paid by the applicant. The cost of maintenance for any period of residence in a training center shall be determined as provided for in ORS 179.610 to 179.770 and paid by the applicant or other persons or agencies legally responsible. [Formerly 427.225]

Â Â Â Â Â  427.190 Determination of eligibility and priority for admission; notice of admission; appeal. (1) Upon receipt of a completed diagnostic evaluation, the community mental health and developmental disabilities program shall forward the completed application and the completed diagnostic evaluation to the Developmental Disability Diagnosis and Evaluation Service.

Â Â Â Â Â  (2) Upon receipt of a completed application and diagnostic evaluation from the community mental health and developmental disabilities program, the Developmental Disability Diagnosis and Evaluation Service shall promptly determine the eligibility and priority for admission in accordance with ORS 427.180 and 427.195.

Â Â Â Â Â  (3) When space in an appropriate unit of a training center becomes available for a person otherwise eligible for admission under ORS 427.180, the Developmental Disability Diagnosis and Evaluation Service shall notify the applicant or, if the person is committed, the director of the community mental health and developmental disabilities program in the county of the personÂs residence that the person has been accepted for admission. The notice shall establish the date when the admission is to be made. If the person does not appear at the designated training center within 15 days after the date established for admission, the application of the person may be canceled by the Developmental Disability Diagnosis and Evaluation Service.

Â Â Â Â Â  (4) A person applying for admission to a state training center or, if the person is a minor or incapacitated, the person applying for admission on behalf of the minor or incapacitated person may appeal any decision of the Developmental Disability Diagnosis and Evaluation Service regarding admission to the Director of Human Services. The appeal shall be filed within 30 days of receipt of notice of the decision and shall set forth the reasons for the appeal. The director shall convene the State Training Center Review Board, established under ORS 427.205, within 30 days of receipt of the appeal. The board shall advise the director regarding disposition of the appeal, and the director shall make a decision on the appeal within 30 days of the meeting of the board. The decision of the director shall be final. [1979 c.683 Â§10]

Â Â Â Â Â  427.195 Schedule of admissions; priority admissions; costs of transportation and maintenance. (1) Persons are entitled to admission to state training centers in the order in which completed applications are received and filed by the Developmental Disability Diagnosis and Evaluation Service, whether the person has been committed to the Department of Human Services or is voluntarily requesting admission. However, pursuant to rules of the department, persons may be admitted on a priority basis if their behavior or condition is a threat to their welfare or safety or to the safety of others.

Â Â Â Â Â  (2) A person committed to the department and approved for admission by the Developmental Disability Diagnosis and Evaluation Service shall be conveyed to the designated training center by a member of the family of the person or other persons legally responsible for the person. The expense of the transportation of the person to the designated training center shall be paid by the county in which the petition of commitment is filed.

Â Â Â Â Â  (3) The costs of transportation for a voluntary applicant to the designated training center shall be paid by the applicant or, if the applicant is a minor or incapacitated person, by the parents or person entitled to custody of the applicant.

Â Â Â Â Â  (4) The cost of maintenance for the period of residence shall be determined as provided for in ORS 179.610 to 179.770 and paid by the appropriate persons or agencies, whether the resident was committed to the department or voluntarily applied for admission to the training center. [Formerly 427.065]

Â Â Â Â Â  427.200 [1953 c.615 Â§1; repealed by 1957 c.202 Â§6]

Â Â Â Â Â  427.205 State Training Center Review Board; appointment; terms; compensation and expenses; duties. (1) The Director of Human Services shall appoint a State Training Center Review Board composed of three members. The Oregon Association for Retarded Citizens, the Fairview Parents Association and the Oregon Developmental Disabilities Council or their successor organizations may each recommend three persons to the director. The director may select one person from each list to serve as a member of the board. Each board member shall have had at least five years of involvement and active interest in programs for mentally retarded persons. None shall be an employee of the Department of Human Services.

Â Â Â Â Â  (2) The term of office of each member is two years. The director may remove any member for misconduct or neglect of duty. Replacement of board members shall be accomplished by the same procedure as that used in subsection (1) of this section for selection. The director shall request a new list of three persons from the organization whose nominee for board member is to be replaced.

Â Â Â Â Â  (3) A member of the board not otherwise employed full-time by the state shall be paid on a per diem basis an amount equal to four percent of the gross monthly salary of a member of the State Board of Parole and Post-Prison Supervision for each day during which the member is engaged in the performance of official duties, including necessary travel time. In addition, subject to ORS 292.220 to 292.250 regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred by the member in the performance of official duties.

Â Â Â Â Â  (4) The board shall perform the following duties:

Â Â Â Â Â  (a) Review decisions of the Developmental Disability Diagnosis and Evaluation Service regarding admissions to training centers that have been appealed by the applicant or, if a minor or incapacitated person, by the person applying on the behalf of the minor or incapacitated person and advise the director regarding the appropriateness for the admission.

Â Â Â Â Â  (b) Review decisions of the department pursuant to ORS 427.300 (2) when the resident, parent of the resident, guardian or person entitled to custody has appealed the decision and advised the director regarding the appropriateness of the decision.

Â Â Â Â Â  (c) Annually review state training center plans for continuing residential care and training of residents pursuant to ORS 427.020.

Â Â Â Â Â  (5) The board shall operate pursuant to rules promulgated by the department. [1979 c.683 Â§11; 1989 c.1006 Â§3]

Â Â Â Â Â  427.210 [1959 c.331 Â§1; 1965 c.339 Â§13; 1973 c.827 Â§44; repealed by 1979 c.683 Â§37]

INVOLUNTARY COMMITMENTS OF PERSONS WITH MENTAL RETARDATION

Â Â Â Â Â  427.215 Definitions for ORS 427.061 and 427.235 to 427.290. As used in ORS 427.061 and 427.235 to 427.290, unless the context requires otherwise, Âmentally retarded personÂ applies only to a person who, because of mental retardation, is or is alleged to be either:

Â Â Â Â Â  (1) Dangerous to self or others; or

Â Â Â Â Â  (2) Unable to provide for basic personal needs and not receiving care as is necessary for the health, safety or habilitation of the person. [1979 c.683 Â§16; 2001 c.104 Â§153]

Â Â Â Â Â  427.220 [1959 c.331 Â§2; 1961 c.661 Â§17; 1965 c.339 Â§14; 1973 c.277 Â§1; 1979 c.683 Â§7; renumbered 427.175]

Â Â Â Â Â  427.225 [1961 c.661 Â§19; 1965 c.339 Â§15; 1973 c.277 Â§2; 1979 c.683 Â§9; renumbered 427.185]

Â Â Â Â Â  427.230 [1959 c.331 Â§6; 1965 c.339 Â§16; 1973 c.277 Â§3; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.235 Notice to court of need for commitment; investigation; report and recommendation. (1) Any two persons may notify the judge of the court having probate jurisdiction for the county or the circuit court, if it is not the probate court but its jurisdiction has been extended to include commitment of the mentally retarded under ORS 3.275, that a person within the county is a mentally retarded person in need of commitment for residential care, treatment and training. Such notice shall be in writing and sworn to before an officer qualified to administer an oath and shall set forth the facts sufficient to show the need for investigation. The circuit court shall forward notice to the community mental health and developmental disabilities program director in the county if it finds the notice sufficient to show the need for investigation. The director or the designee of the director shall immediately investigate to determine whether the person is in fact a mentally retarded person. However, if the petition for commitment is from a state training center, the duties of the community mental health and developmental disabilities program director under ORS 427.235 to 427.270, 427.280 and 427.285 shall be the responsibility of the superintendent of the state training center or the designee of the superintendent.

Â Â Â Â Â  (2) Any person who acts in good faith shall not be held civilly liable for making of the notification under subsection (1) of this section.

Â Â Â Â Â  (3) Any investigation conducted by the community mental health and developmental disabilities program director or the designee of the director under subsection (1) of this section shall commence with an interview or examination of the allegedly mentally retarded person, where possible, in the home of the allegedly mentally retarded person or other place familiar to the allegedly mentally retarded person. Further investigation if warranted shall include a diagnostic evaluation as defined in ORS 427.105 and may also include interviews with the allegedly mentally retarded personÂs relatives, neighbors, teachers and physician. The investigation shall also determine if any alternatives to commitment are available. The investigator shall also determine and recommend to the court whether the person is incapacitated and in need of a guardian or conservator.

Â Â Â Â Â  (4) The investigation report shall be submitted to the court within 30 days of receipt of notice from the court. A copy of the investigation report and diagnostic evaluation, if any, shall also be made available to the Developmental Disability Diagnosis and Evaluation Service and to the allegedly mentally retarded person and, where the allegedly mentally retarded person is a minor or incapacitated, to the parents of the allegedly mentally retarded person or guardian as soon as possible after its completion but in any case prior to a hearing held under ORS 427.245.

Â Â Â Â Â  (5) Any person conducting an evaluation or investigation under this section shall in no way be held civilly liable for conducting the investigation or performing the diagnostic evaluation.

Â Â Â Â Â  (6) If requested by a person conducting an investigation under this section, a physician who has examined the allegedly mentally retarded person may, with patient authorization or in response to a court order, provide any relevant information the physician has regarding the allegedly mentally retarded person. [1979 c.683 Â§17; 2003 c.89 Â§4]

Â Â Â Â Â  427.240 [1959 c.331 Â§3; 1965 c.339 Â§17; 1969 c.391 Â§10; 1973 c.277 Â§4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.245 Hearing to determine mental retardation; citation to appear; notice; right to legal counsel. (1) If the court, following receipt of an investigation report under ORS 427.235, concludes that there is probable cause to believe that the subject of the investigation is in fact a mentally retarded person, it shall, through the issuance of a citation as provided in subsection (2) of this section, cause the person to be brought before it at such time and place as it may direct for a hearing to determine whether the person is mentally retarded. The person shall be given the opportunity to appear at the hearing. If the person is detained pursuant to ORS 427.255, the court shall hold the hearing within seven judicial days.

Â Â Â Â Â  (2) Upon a determination under subsection (1) of this section that probable cause exists to believe that the person is in fact a mentally retarded person, the judge shall cause a citation to issue to the person or, if the person is a minor or incapacitated, to the parent or legal guardian of the person. The citation shall state the specific reasons the person is believed to be mentally retarded. The citation shall also contain a notice of the time and place of the commitment hearing, the right to legal counsel, the right to have legal counsel appointed if the person is unable to afford legal counsel, the right to have legal counsel appointed immediately if so requested, the right to subpoena witnesses in behalf of the person to testify at the hearing, the right to cross-examine all witnesses and such other information as the court may direct. The citation shall be served on the person by the community mental health and developmental disabilities program director or the designee of the director delivering a duly certified copy of the original to the person prior to the hearing. The person, the parents of the person or the legal guardian of the person shall have the opportunity to consult with legal counsel prior to being brought before the court. The community mental health and developmental disabilities program director or the designee of the director shall advise the person of the purpose of the citation and the possible consequences of the proceeding. [1979 c.683 Â§18; 1989 c.242 Â§1]

Â Â Â Â Â  427.250 [1959 c.331 Â§4; 1965 c.339 Â§18; 1969 c.391 Â§11; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.255 Detention prior to investigation or hearing; care and maintenance while under custody. (1) If the court finds that there is probable cause to believe that failure to take an allegedly mentally retarded person into custody pending an investigation or hearing would pose an imminent and serious danger to the person or to others, the judge may issue a warrant of detention to either the community mental health and developmental disabilities program director or the sheriff of the county directing that the person or the designee of the person take the allegedly mentally retarded person into custody and produce the mentally retarded person at the time and place stated in the warrant. At the time the person is taken into custody, the person taking the person into custody shall advise the allegedly mentally retarded person or, if the allegedly mentally retarded person is incapacitated or a minor, the parents or guardian of the allegedly mentally retarded person of the personÂs right to counsel, to have legal counsel appointed if the allegedly mentally retarded person is unable to afford legal counsel, and, if requested, to have legal counsel appointed immediately.

Â Â Â Â Â  (2) A person taken into custody under subsection (1) of this section shall be provided all care, custody, evaluation and treatment required for the mental and physical health and safety of the person and the director of the facility retaining custody shall report any care, custody, evaluation or treatment provided the person to the court as required by ORS 427.280. Any diagnostic evaluation performed on such person shall be consistent with Department of Human Services rules and ORS 427.105. Any prescription or administration of drugs shall be the sole responsibility of the treating physician. The allegedly mentally retarded person shall have the right to the least hazardous treatment procedures while in custody, and the treating physician shall be notified immediately of the use of any mechanical restraints on the person. A note of each use of mechanical restraint and the reasons therefor shall be made a part of the personÂs clinical record over the signature of the treating physician. [1979 c.683 Â§19]

Â Â Â Â Â  427.260 [1959 c.331 Â§5; 1965 c.339 Â§19; 1973 c.277 Â§5; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.265 Court to advise person of nature of proceeding and rights; appointment of legal counsel. (1) At the time the allegedly mentally retarded person is brought before the court, the court shall advise the person of the reason for being brought before the court, the nature of the proceedings and the possible results of the proceedings. The court shall also advise the allegedly mentally retarded person of the right to subpoena witnesses and to suitable legal counsel possessing skills and experience commensurate with the nature of the allegations and complexity of the case during the proceedings, and that if the person does not have funds with which to retain suitable legal counsel, the court shall appoint such legal counsel to represent the person. If the allegedly mentally retarded person does not request legal counsel, the legal guardian, relative or friend may request the assistance of legal counsel on behalf of the person.

Â Â Â Â Â  (2) If no request for legal counsel is made, the court shall appoint suitable legal counsel.

Â Â Â Â Â  (3) If the person is unable to afford legal counsel, the court, if the matter is before a county or justice court, or the public defense services executive director, if the matter is before the circuit court, shall determine and allow, as provided in ORS 135.055, the reasonable expenses of the person and compensation for legal counsel. The expenses and compensation so allowed by a county court shall be paid by the county of residence of the allegedly mentally retarded person. The expenses and compensation determined by the public defense services executive director shall be paid by the public defense services executive director from funds available for the purpose. In all cases legal counsel shall be present at the hearing and may examine all witnesses offering testimony, and otherwise represent the person.

Â Â Â Â Â  (4) If the allegedly mentally retarded person, the legal counsel, parent, guardian, an examiner or the court requests, the court may, for good cause, postpone the hearing for not more than 72 hours in order to allow preparation for the hearing. The court may, for good cause, order the continuation of detention authorized under ORS 427.255, during a postponement. [1979 c.683 Â§20; 1979 c.867 Â§13; 1981 s.s. c.3 Â§135; 2001 c.962 Â§71]

Â Â Â Â Â  427.270 Report of diagnostic evaluation; recommendations of examining facility; appointment of persons to conduct additional examination. (1) The examining facility conducting the diagnostic evaluation shall make its report in writing to the court. Where components of the diagnostic evaluation have been performed within the previous year according to Department of Human Services rules and ORS 427.105, and the records of the evaluation are available to the examining facility pursuant to ORS 179.505 and department rules, the results of such evaluation may be introduced in court in lieu of repetition of those components by the examining facility. If the facility finds, and shows by its report, that the person examined is a mentally retarded person, the report shall include a recommendation as to the type of treatment or training facility best calculated to habilitate the person. The report shall also advise the court whether in the opinion of the examining facility the mentally retarded person and, if the mentally retarded person is a minor or incapacitated, the parents or legal guardian of the mentally retarded person would cooperate with voluntary treatment or training and whether the person would benefit either from voluntary treatment or training or from appointment of a legal guardian or conservator.

Â Â Â Â Â  (2) If the allegedly mentally retarded person or the parent, legal guardian or legal counsel of the allegedly mentally retarded person requests, the judge shall appoint an additional physician or psychologist, or both, to examine the person and make separate reports in writing to the court. However, the court shall not appoint more than one additional physician and one additional psychologist to examine the person. [1979 c.683 Â§21]

Â Â Â Â Â  427.275 Fees of persons appointed by court to perform diagnostic evaluations; payment by counties; witnesses; fees; costs. (1) Any physician or psychologist employed by the judge to make a diagnostic evaluation of a person alleged to be mentally retarded shall be allowed a fee as the court in its discretion determines reasonable for the evaluation. The costs of the evaluation shall be paid by the county of residence of the person or, if the person has no residence within the state, by the county in which the person is taken into custody. The county shall not be held responsible for the costs of prior examinations or tests reported to the court, or of diagnostic evaluations performed or arranged by the community mental health and developmental disabilities program or Department of Human Services.

Â Â Â Â Â  (2) Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases and are subject to compulsory attendance in the same manner as provided in ORS 136.567 to 136.603. The attendance of out-of-state witnesses may be secured in the same manner as provided in ORS 136.623 to 136.637. The party who subpoenas the witness or requests the court to subpoena the witness is responsible for payment of the cost of the subpoena and payment for the attendance of the witness at a hearing. When the witness has been subpoenaed on behalf of an allegedly mentally retarded person who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. [1979 c.683 Â§31; 1987 c.606 Â§10; 2001 c.962 Â§72]

Â Â Â Â Â  427.280 Treatment given after citation issued; notice to court. The court shall be fully advised by the community mental health and developmental disabilities program director or, when the person has been detained under ORS 427.255, by the director of the facility retaining custody of all treatment known to have been administered to the allegedly mentally retarded person after a citation has been issued to the person. [1979 c.683 Â§22]

Â Â Â Â Â  427.285 Witnesses required at hearing; cross-examination. The investigator and other appropriate persons or professionals as necessary shall appear at the hearing and present the evidence. The allegedly mentally retarded person shall have the right to cross-examine all witnesses, the investigator and the representative. [1979 c.683 Â§23]

Â Â Â Â Â  427.290 Determination by court of mental retardation; discharge; conditional release; commitment; appointment of guardian or conservator. After hearing all of the evidence, and reviewing the findings of the investigation and other examiners, the court shall determine whether the person is mentally retarded and because of mental retardation is either dangerous to self or others or is unable to provide for the personal needs of the person and is not receiving care as is necessary for the health, safety or habilitation of the person. If in the opinion of the court the person is not mentally retarded, the person shall be discharged forthwith. If in the opinion of the court the person is, by clear and convincing evidence, mentally retarded, the court may order as follows:

Â Â Â Â Â  (1) If the mentally retarded person can give informed consent and is willing and able to participate in treatment and training on a voluntary basis, and the court finds that the person will do so, the court shall order release of the person and dismiss the case.

Â Â Â Â Â  (2) If a relative, a friend or legal guardian of the mentally retarded person requests that the relative, friend or legal guardian be allowed to care for the mentally retarded person for a period of one year in a place satisfactory to the judge and shows that the relative, friend or legal guardian is able to care for the mentally retarded person and that there are adequate financial resources available for the care of the mentally retarded person, the court may commit the mentally retarded person and order that the mentally retarded person be conditionally released and placed in the care and custody of the relative, friend or legal guardian. The order may be revoked and the mentally retarded person committed to the Department of Human Services for the balance of the year whenever, in the opinion of the court, it is in the best interest of the mentally retarded person.

Â Â Â Â Â  (3) If in the opinion of the court voluntary treatment and training or conditional release is not in the best interest of the mentally retarded person, the court may order the commitment of the person to the department for care, treatment or training. The commitment shall be for a period not to exceed one year with provisions for continuing commitment pursuant to ORS 427.020.

Â Â Â Â Â  (4) If in the opinion of the court the mentally retarded person may be incapacitated, the court may appoint a legal guardian or conservator pursuant to ORS chapter 125. The appointment of a guardian or conservator shall be a separate order from the order of commitment. [1979 c.683 Â§24; 1995 c.664 Â§97]

Â Â Â Â Â  427.293 Record of proceedings; sealed records; disclosure. (1) The court shall cause to be recorded in the court records:

Â Â Â Â Â  (a) A full account of all proceedings conducted under ORS 427.235 to 427.290;

Â Â Â Â Â  (b) Reports submitted to the court under ORS 427.270;

Â Â Â Â Â  (c) The judgments and orders of the court; and

Â Â Â Â Â  (d) A copy of the judgments and orders issued.

Â Â Â Â Â  (2) The account of the proceedings, including any transcript of testimony, and reports submitted to the court under ORS 427.270 shall be delivered to the court clerk or court administrator who shall cause them to be sealed. The account of the proceedings, the reports and any transcript of testimony may not be disclosed to any person except upon:

Â Â Â Â Â  (a) Request of the person subject to the proceedings or the legal representative or attorney of the person; or

Â Â Â Â Â  (b) Order of the court. [1999 c.82 Â§2]

Â Â Â Â Â  427.295 Appeal of determination; appointment of legal counsel; costs. If a person determined by a court to be mentally retarded appeals the determination or disposition based thereon, and is determined to be financially eligible for appointed counsel at state expense, the court, upon request of the person or upon its own motion, shall appoint suitable legal counsel to represent the person. The compensation for legal counsel and costs and expenses necessary to the appeal shall be determined and paid by the public defense services executive director as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or Supreme Court is the appellate court. The compensation, costs and expenses so allowed shall be paid as provided in ORS 138.500. [1979 c.867 Â§15; 1981 s.s. c.3 Â§136; 1985 c.502 Â§26; 2001 c.962 Â§73]

Â Â Â Â Â  427.300 Assignment to appropriate facility; notice of transfer or discharge; appeal; hearing. (1) The Department of Human Services may, at its discretion, direct any court-committed mentally retarded person to the facility best able to treat and train the person. The authority of the department on such matters shall be final.

Â Â Â Â Â  (2) At any time, for good cause and in the best interest of the mentally retarded person, the department may decide to transfer a resident from one facility to another or discharge a resident as no longer in need of residential care, treatment or training in a state training center. Fifteen days prior to department action, the department shall notify the resident and the parent, guardian or person entitled to custody of the resident by certified mail of its decision. The notice shall indicate the right of the aforementioned parties to appeal this decision to the State Training Center Review Board in writing within 10 days after receipt of notice. Within 30 days from the date the appeal is received by the department, the State Training Center Review Board shall hold a hearing at which the department and the person having filed the appeal shall present their case and shall communicate its recommendation to the Director of Human Services pursuant to ORS 427.205 (4)(b); and the director shall communicate the decision of the director by certified mail to the appealing party.

Â Â Â Â Â  (3) The department, pursuant to its rules, may delegate to a community mental health and developmental disabilities program director the responsibility for assignment of mentally retarded persons to suitable facilities or transfer between such facilities under conditions which the department may define. Any voluntary client or resident shall be released from the treating or training facility within 15 business days of the request of the client or resident for release, unless commitment procedures are initiated under ORS 427.235. [1979 c.683 Â§25]

Â Â Â Â Â  427.305 [1973 c.585 Â§2; 1979 c.683 Â§33; renumbered 427.051]

Â Â Â Â Â  427.306 Confinement of mentally retarded persons in certain facilities prohibited; attendants required; least restrictive setting required. (1) No person, not incarcerated upon a criminal charge, who has been alleged or adjudged a mentally retarded person shall be confined in any prison, jail or other enclosure where those charged with a crime or a violation of a municipal ordinance are incarcerated.

Â Â Â Â Â  (2) No person alleged or adjudged a mentally retarded person, not incarcerated on a criminal charge, shall be confined without an attendant in charge of the person. If not confined in a community hospital, the community mental health and developmental disabilities program director or sheriff having the person in custody shall select some suitable person to act as attendant in quarters suitable for the comfortable, safe and humane confinement of the person. The person shall be detained in the least restrictive setting consistent with the personÂs emotional and physical needs and the protection of others. [1979 c.683 Â§26]

Â Â Â Â Â  427.310 [1973 c.585 Â§3; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.315 [1973 c.585 Â§6; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.320 [1973 c.585 Â§4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.325 [1973 c.585 Â§5; repealed by 1979 c.683 Â§37]

COMMUNITY HOUSING

Â Â Â Â Â  427.330 Definitions for ORS 427.330 to 427.345. As used in ORS 427.330 to 427.345:

Â Â Â Â Â  (1) ÂCare providerÂ means an individual, family member or entity that provides care.

Â Â Â Â Â  (2)(a) ÂCommunity housingÂ includes:

Â Â Â Â Â  (A) Real property, including but not limited to buildings, structures, improvements to real property and related equipment, that is used or could be used to house and provide care for individuals with mental retardation or other developmental disability; and

Â Â Â Â Â  (B) A single-family home or multiple-unit residential housing that an individual with mental retardation or other developmental disability shares with other inhabitants, including but not limited to family members, care providers or friends.

Â Â Â Â Â  (b) ÂCommunity housingÂ does not include the Eastern Oregon Training Center.

Â Â Â Â Â  (3) ÂConstructÂ means to build, install, assemble, expand, alter, convert, replace or relocate. ÂConstructÂ includes to install equipment and to prepare a site.

Â Â Â Â Â  (4) ÂDevelopmental disabilityÂ means a disability attributable to mental retardation, cerebral palsy, epilepsy or other neurological handicapping condition or severe physical impairment that requires training similar to that required by mentally retarded persons, and the disability:

Â Â Â Â Â  (a) Originates before the person attains the age of 22 years;

Â Â Â Â Â  (b) Has continued or can be expected to continue indefinitely; and

Â Â Â Â Â  (c) Constitutes a substantial handicap to the ability of the person to function in society.

Â Â Â Â Â  (5) ÂEquipmentÂ means furnishings, fixtures, appliances, special adaptive equipment or supplies that are used or could be used to provide care in community housing.

Â Â Â Â Â  (6) ÂFamily memberÂ means an individual who is related by blood or marriage to an individual with mental retardation or other developmental disability.

Â Â Â Â Â  (7) ÂFinancial assistanceÂ means a grant or loan to pay expenses incurred to provide community housing.

Â Â Â Â Â  (8) ÂHousing providerÂ means an individual or entity that provides community housing. [1999 c.753 Â§2; 2001 c.900 Â§130]

Â Â Â Â Â  427.335 Authority of department to develop community housing; sale of community housing; conditions; financial assistance to providers. (1) The Department of Human Services may, through contract or otherwise, acquire, purchase, receive, hold, exchange, operate, demolish, construct, lease, maintain, repair, replace, improve and equip community housing for the purpose of providing care to individuals with mental retardation or other developmental disability.

Â Â Â Â Â  (2) The department may dispose of community housing acquired under subsection (1) of this section in a public or private sale, upon such terms and conditions as the department considers advisable to increase the quality and quantity of community housing for individuals with mental retardation or other developmental disability. The department may include in any instrument conveying fee title to community housing language that restricts the use of the community housing to provide care for individuals with mental retardation or other developmental disability. Such restriction is not a violation of ORS 93.270. Any instrument conveying fee title to community housing under this subsection shall provide that equipment in the community housing is a part of and shall remain with the real property unless such equipment was modified or designed specifically for an individualÂs use, in which case such equipment shall follow the individual.

Â Â Â Â Â  (3) The department may provide financial assistance to a housing provider or a care provider that wishes to provide community housing for individuals with mental retardation or other developmental disability under rules promulgated by the department.

Â Â Â Â Â  (4) The department may transfer its ownership of equipment to care providers.

Â Â Â Â Â  (5) When exercising the authority granted to the department under this section, the department is not subject to ORS 276.900 to 276.915 or 279A.250 to 279A.290 or ORS chapters 270 and 273. [1999 c.753 Â§3; 2003 c.794 Â§282]

Â Â Â Â Â  427.340 Developmental Disabilities Community Housing Fund; Community Housing Trust Account; reports. (1) There is established a Developmental Disabilities Community Housing Fund in the State Treasury, separate and distinct from the General Fund. All moneys in the fund are continuously appropriated to the Department of Human Services to pay expenses incurred by the Department of Human Services in carrying out the provisions of ORS 427.330 and 427.335. Interest earned on moneys in the fund shall be credited to the fund.

Â Â Â Â Â  (2) There is established within the fund a Community Housing Trust Account. Notwithstanding the provisions of ORS 270.150, the Department of Human Services shall negotiate with the Oregon Department of Administrative Services to apply the proceeds from the sale, transfer or lease of any surplus real property owned, operated or controlled by the Department of Human Services and used as a state training center to the account. The Department of Human Services may expend, for the purposes of ORS 427.330 to 427.345, any earnings credited to the account, including any income from the lease of surplus property and any interest earned on moneys deposited in the account, and up to five percent of any sale or transfer proceeds initially credited to the account by the Oregon Department of Administrative Services. At least 95 percent of all sale or transfer proceeds shall remain in the account in perpetuity.

Â Â Â Â Â  (3) The fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Repayment of financial assistance provided to housing providers or care providers for community housing under ORS 427.335 (3);

Â Â Â Â Â  (c) Proceeds from the account under subsection (2) of this section;

Â Â Â Â Â  (d) Moneys reallocated from other areas of the Department of Human ServicesÂ budget; and

Â Â Â Â Â  (e) Interest credited to the fund.

Â Â Â Â Â  (4) The Department of Human Services shall provide a report of revenues to and expenditures from the fund as part of its budget submission to the Governor and Legislative Assembly under ORS chapter 291. [1999 c.753 Â§4; 2001 c.954 Â§32]

Â Â Â Â Â  427.345 Sale of state training center; fair market value; use of proceeds. (1) When the Department of Human Services sells any surplus real property owned by the department and used as a state training center, the sale price shall equal or exceed the fair market value of the property.

Â Â Â Â Â  (2) The proceeds from the sale of any real property owned by the department and used as a state training center shall be applied under the provisions of ORS 427.340 (2). [1999 c.753 Â§5]

_______________



Chapter 428

Chapter 428 Â Nonresident Persons With Mental Disabilities

2005 EDITION

NONRESIDENT PERSONS WITH MENTAL DISABILITIES

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

OBLIGATIONS CONCERNING NONRESIDENT PERSONS WITH MENTAL DISABILITIES

428.205Â Â Â Â  Declaration of policy

428.210Â Â Â Â  Definitions for ORS 428.210 to 428.270

428.220Â Â Â Â  Determining residence; admission to state hospital of person whose residence is not established

428.230Â Â Â Â  Return of nonresident patients; admission of eligible persons

428.240Â Â Â Â  Reciprocal agreements for interstate exchange of nonresident patients

428.250Â Â Â Â  Liability for expenses of returning nonresident patients

428.260Â Â Â Â  Transportation of nonresident patients; payment of expenses

428.270Â Â Â Â  Liability of persons for care and return of nonresident persons with mental disabilities

INTERSTATE COMPACT ON MENTAL HEALTH

428.310Â Â Â Â  Execution and termination of compact concerning persons with mental disabilities

428.320Â Â Â Â  Department of Human Services as compact administrator; rules; supplementary agreements

428.330Â Â Â Â  Dealing with state not party to compact

Â Â Â Â Â  428.010 [Amended by 1955 c.597 Â§2; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.020 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.030 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.040 [Amended by 1957 c.388 Â§13; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.050 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.060 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.070 [Amended by 1957 c.92 Â§1; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.080 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.090 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.100 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.110 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.120 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.130 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.140 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.144 [1955 c.597 Â§4; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.146 [1955 c.597 Â§5; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.148 [1955 c.597 Â§6; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.150 [Repealed by 1959 c.652 Â§24]

OBLIGATIONS CONCERNING NONRESIDENT PERSONS WITH MENTAL DISABILITIES

Â Â Â Â Â  428.205 Declaration of policy. It is declared to be the policy and intent of the Legislative Assembly that whenever a person physically present in the State of Oregon is in need of institutionalization by reason of mental illness or mental deficiency, the person shall be eligible for care and treatment in an institution of the State of Oregon irrespective of the residence of the person, settlement or citizenship qualifications. [1975 c.155 Â§2]

Â Â Â Â Â  428.210 Definitions for ORS 428.210 to 428.270. As used in ORS 428.210 to 428.270:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂForeign hospitalÂ means an institution in any other state which corresponds to the institutions defined in subsection (7) of this section.

Â Â Â Â Â  (3) ÂNonresidentÂ means any person who is not a resident of this state as defined in subsection (6) of this section.

Â Â Â Â Â  (4) ÂOther stateÂ includes all the states, territories, possessions, commonwealths and agencies of the United States and the District of Columbia, with the exception of the State of Oregon.

Â Â Â Â Â  (5) ÂPatientÂ means any person who has been committed by a court of competent jurisdiction to a state hospital, except a person committed to a state hospital pursuant to ORS 136.150 (1969 Replacement Part), 136.160 (1969 Replacement Part), 161.341 or 161.370.

Â Â Â Â Â  (6) ÂResident of this stateÂ means a person who has lived in this state continuously for a period of one year and who has not acquired legal residence in any other state by living continuously therein for at least one year subsequent to the residence of the person in this state. However, a service man or woman on active duty in the Armed Forces of the United States who was domiciled in Oregon upon entry into active duty and who has acquired no other domicile shall be entitled to have his or her children considered a resident of this state so long as no other domicile is acquired by the service man or woman.

Â Â Â Â Â  (7) ÂState hospitalÂ means any institution listed in ORS 426.010 or 427.010. [1957 c.388 Â§5; 1959 c.588 Â§19; 1967 c.299 Â§2; 1971 c.743 Â§368; 1977 c.380 Â§20; 2001 c.900 Â§131]

Â Â Â Â Â  428.220 Determining residence; admission to state hospital of person whose residence is not established. (1) In determining whether or not any person committed by a court of competent jurisdiction to a state hospital or foreign hospital is a resident of this state:

Â Â Â Â Â  (a) The time spent in a state hospital or foreign hospital or on parole therefrom shall not be counted in determining the residence of such person in this or any other state.

Â Â Â Â Â  (b) The residence of such person at the time of commitment shall remain the residence of the person for the duration of the commitment of the person.

Â Â Â Â Â  (2) The Department of Human Services may give written authorization for the admission to a state hospital whenever:

Â Â Â Â Â  (a) The residence of any person cannot be established after reasonable and diligent investigation and effort.

Â Â Â Â Â  (b) The peculiar circumstances of a case, in the judgment of the department, provide a sufficient reason for the suspension of the residence requirement provided by ORS 428.210 (6). [1957 c.388 Â§6]

Â Â Â Â Â  428.230 Return of nonresident patients; admission of eligible persons. (1) Except as provided in ORS 428.205, 428.220 and 428.330, the Department of Human Services shall return nonresident patients to any other state in which they may have legal residence.

Â Â Â Â Â  (2) The department may give written authorization for the return to a state hospital of a resident of Oregon who has been committed by a court of competent jurisdiction to a foreign hospital.

Â Â Â Â Â  (3) The superintendent of any state hospital shall admit and care for any person eligible for admission pursuant to subsection (2) of this section or ORS 428.220 (2) upon receipt of a certified copy of the commitment papers and the written authorization of the department. [1957 c.388 Â§7; 1975 c.155 Â§5]

Â Â Â Â Â  428.240 Reciprocal agreements for interstate exchange of nonresident patients. (1) For the purpose of facilitating the return of nonresident patients, the Department of Human Services may enter into a reciprocal agreement with any other state for the mutual exchange of persons committed by a court of competent jurisdiction to any state hospital or foreign hospital, whose legal residence is in the otherÂs jurisdiction.

Â Â Â Â Â  (2) In such agreements, the department may:

Â Â Â Â Â  (a) Only for purposes of mutual exchange with the other state, vary the period of residence required by ORS 428.210 (6).

Â Â Â Â Â  (b) Provide for the arbitration of disputes arising out of the mutual exchange of such persons between this state and any other state. [1957 c.388 Â§8]

Â Â Â Â Â  428.250 Liability for expenses of returning nonresident patients. (1) Except as provided in ORS 428.270, all expenses incurred under ORS 428.230 and 428.240 in returning nonresident patients from this state to any other state shall be paid by this state.

Â Â Â Â Â  (2) All expenses of returning residents of this state shall be borne by the other state making the return. [1957 c.388 Â§9]

Â Â Â Â Â  428.260 Transportation of nonresident patients; payment of expenses. (1) For the purpose of carrying out the provisions of ORS 428.210 to 428.270, the Department of Human Services may employ all help necessary in arranging for and transporting nonresident patients.

Â Â Â Â Â  (2) The cost and expense of providing such assistance and all expenses incurred in effecting the transportation of such patients shall be paid from funds appropriated for that purpose upon vouchers approved by the department and the superintendent of the state hospital from which such patients are transported. [1957 c.388 Â§10; 1985 c.511 Â§2]

Â Â Â Â Â  428.270 Liability of persons for care and return of nonresident persons with mental disabilities. (1) Any person, except an officer, agent or employee of a common carrier acting in the line of duty, who brings or in any way aids in bringing into this state any patient without the written authorization of the Department of Human Services, shall be liable to this state for all expenses incurred in the care of such patient and in the transportation of such patient to the other state where the patient legally resides.

Â Â Â Â Â  (2) Hospitals and sanitariums, other than state hospitals, which care for and treat mentally ill and mentally deficient persons shall be responsible for the return of mentally ill or mentally deficient persons to their places of residence or domicile outside the state if they are brought into this state for treatment and care and are discharged from such institutions without being fully recovered.

Â Â Â Â Â  (3) Failure to comply with the provisions of subsection (2) of this section shall render the person operating the hospital or sanitarium liable to reimburse the state for all expenses incurred in the care, maintenance and return of the mentally ill or mentally deficient persons to their places of residence or domicile outside the state. [1957 c.388 Â§11]

INTERSTATE COMPACT ON MENTAL HEALTH

Â Â Â Â Â  428.310 Execution and termination of compact concerning persons with mental disabilities. The Department of Human Services may execute and terminate a compact on behalf of the State of Oregon with any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico joining therein, in the form substantially as follows:

______________________________________________________________________________

Â Â Â Â Â

The contracting states solemnly agree that:

ARTICLE I

Â Â Â Â Â  The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) ÂSending stateÂ shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

Â Â Â Â Â  (b) ÂReceiving stateÂ shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

Â Â Â Â Â  (c) ÂInstitutionÂ shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

Â Â Â Â Â  (d) ÂPatientÂ shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

Â Â Â Â Â  (e) ÂAfter-careÂ shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

Â Â Â Â Â  (f) ÂMental illnessÂ shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

Â Â Â Â Â  (g) ÂMental deficiencyÂ shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

Â Â Â Â Â  (h) ÂStateÂ shall mean any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

ARTICLE III

Â Â Â Â Â  (a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, the person shall be eligible for care and treatment in an institution in that state irrespective of the residence, settlement or citizenship qualifications of the person.

Â Â Â Â Â  (b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patientÂs full record with due regard for the location of the patientÂs family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

Â Â Â Â Â  (c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

Â Â Â Â Â  (d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that the patient would be taken if the patient were a local patient.

Â Â Â Â Â  (e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

Â Â Â Â Â  (a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patientÂs intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

Â Â Â Â Â  (b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

Â Â Â Â Â  (c) In supervising, treating or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

ARTICLE V

Â Â Â Â Â  Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, the patient shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

Â Â Â Â Â  The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

Â Â Â Â Â  (a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

Â Â Â Â Â  (b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

Â Â Â Â Â  (c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Â Â Â Â Â  (d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

Â Â Â Â Â  (e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

Â Â Â Â Â  (a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties and responsibilities of any patientÂs guardian on the guardianÂs own behalf or in respect of any patient for whom the guardian may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue the power and responsibility of the guardian, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

Â Â Â Â Â  (b) The term ÂguardianÂ as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with responsibility for the property of a patient.

ARTICLE IX

Â Â Â Â Â  (a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

Â Â Â Â Â  (b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

Â Â Â Â Â  (a) Each party state shall appoint a Âcompact administratorÂ who, on behalf of the state of the compact administrator, shall act as general coordinator of activities under the compact in the state of the compact administrator and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by the state of the compact administrator either in the capacity of sending or receiving state. The compact administrator or the duly designated representative of the compact administrator shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

Â Â Â Â Â  (b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

Â Â Â Â Â  The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

Â Â Â Â Â  This compact shall enter into full force and effect as to any state when entered into according to law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

Â Â Â Â Â  (a) A state party to this compact may withdraw therefrom as provided by law and such renunciation shall be by the same authority which executed it. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

Â Â Â Â Â  (b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1957 c.388 Â§14]

Â Â Â Â Â  428.320 Department of Human Services as compact administrator; rules; supplementary agreements. The Department of Human Services shall carry out the duties of compact administrator, may promulgate rules and regulations to carry out more effectively the terms of the compact, and may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. The power of termination of the compact formerly vested in the Board of Control under ORS 428.310 is vested in the department. [1957 c.388 Â§15; 1961 c.706 Â§28]

Â Â Â Â Â  428.330 Dealing with state not party to compact. (1) The Department of Human Services may comply with the terms of the Interstate Compact on Mental Health in dealing with a state which is not a party of the interstate compact.

Â Â Â Â Â  (2) When the department acts under subsection (1) of this section, the term Âparty state,Â as used in the Interstate Compact on Mental Health, includes states which are not parties of the interstate compact. [1975 c.155 Â§3]

Â Â Â Â Â  428.410 [1959 c.588 Â§1; 1965 c.339 Â§24; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.420 [1959 c.588 Â§2; 1965 c.339 Â§25; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.430 [1959 c.588 Â§3; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.440 [1959 c.588 Â§4; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.450 [1959 c.588 Â§5; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.460 [1959 c.588 Â§6; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.470 [1959 c.588 Â§7; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.480 [1959 c.588 Â§8; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.490 [1959 c.588 Â§12; 1963 c.395 Â§1; 1969 c.597 Â§95; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.500 [1959 c.588 Â§11; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.510 [1959 c.588 Â§16; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.520 [1959 c.588 Â§9; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.530 [1959 c.588 Â§10; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.540 [1959 c.588 Â§14; renumbered 427.012]

Â Â Â Â Â  428.550 [1959 c.588 Â§26; repealed by 1971 c.75 Â§2]

CHAPTER 429

[Reserved for expansion]

_______________



Chapter 430

Chapter 430 Â Administration; Alcohol and Drug Abuse Programs

2005 EDITION

ADMINISTRATION; ALCOHOL AND DRUG ABUSE

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

DEFINITIONS

430.010Â Â Â Â  Definitions

MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

430.021Â Â Â Â  Functions of Department of Human Services

430.030Â Â Â Â  Application of ORS 430.021

430.050Â Â Â Â  Mental Health Advisory Board; qualifications; duties; compensation and expenses; Disability Issues Advisory Committee

430.065Â Â Â Â  Standards for insurance reimbursement treatment programs; application and certification fees

430.140Â Â Â Â  Federal grants for promoting mental health

430.160Â Â Â Â  Federal funds deposited in special account

430.165Â Â Â Â  Fee schedules; collection of fees; definition

430.170Â Â Â Â  Revolving fund

430.180Â Â Â Â  Mental Health and Developmental Disability Services Account

430.190Â Â Â Â  Mental Health and Developmental Disability Services Institution Account

430.195Â Â Â Â  Department of Human Services receipt of funds for client use; disbursements from trust accounts; authority of other agencies

430.205Â Â Â Â  Definitions for ORS 430.205 and 430.210

430.210Â Â Â Â  Rights of persons receiving mental health or developmental disability services; status of rights

430.212Â Â Â Â  Reconnection of family members with individual with developmental disability; rules

430.215Â Â Â Â  Department of Human Services responsibility for developmental disability services and psychiatric treatment services for children

430.218Â Â Â Â  Application of savings generated by support service brokerages

ALCOHOL AND DRUG ABUSE PREVENTION, INTERVENTION AND TREATMENT

430.240Â Â Â Â  Goal of treatment programs for drug-dependent persons

430.250Â Â Â Â  Policy

430.255Â Â Â Â  GovernorÂs Council on Alcohol and Drug Abuse Programs; qualifications; duties; compensation and expenses; removal

430.257Â Â Â Â  Legislative findings; comprehensive state plan; assistance for council

430.258Â Â Â Â  Statewide plan of services for alcohol and drug abuse prevention and treatment

430.259Â Â Â Â  State agencies to cooperate in plan

430.265Â Â Â Â  Contracts with federal government for services to alcohol and drug-dependent persons

430.270Â Â Â Â  Publicizing effects of alcohol and drugs

430.290Â Â Â Â  Prevention of alcoholism and drug dependency

430.306Â Â Â Â  Definitions for ORS 430.315 to 430.335, 430.397 and 430.399

430.315Â Â Â Â  Policy

430.325Â Â Â Â  Prohibitions on local governments as to certain crimes

430.335Â Â Â Â  Authority of Department of Human Services relating to alcohol and drug dependence

430.338Â Â Â Â  Purposes of laws related to alcoholism

430.342Â Â Â Â  Local alcoholism planning committees; duties; members

430.345Â Â Â Â  Grants for alcohol and drug abuse prevention, intervention and treatment

430.347Â Â Â Â  Definitions for ORS 430.345 to 430.380

430.350Â Â Â Â  Assistance and recommendation of local planning committee

430.355Â Â Â Â  Grant application may cover more than one service

430.357Â Â Â Â  Rules for ORS 430.345 to 430.380

430.359Â Â Â Â  Funding of services

430.362Â Â Â Â  Application requirements for priority consideration

430.364Â Â Â Â  Consideration given requests for priority

430.366Â Â Â Â  Requirements for service proposals

430.368Â Â Â Â  Appeal and review of funding requests; conclusiveness of review

430.370Â Â Â Â  County contracts for services; joint county-city operation

430.375Â Â Â Â  Fee schedule

430.380Â Â Â Â  Mental Health Alcoholism and Drug Services Account; uses

430.385Â Â Â Â  Construction

430.395Â Â Â Â  Funding of regional centers for treatment of drug and alcohol dependent adolescents; rules; criteria for areas served by centers

430.397Â Â Â Â  Voluntary admission of person to treatment facility; notice to parent or guardian

430.399Â Â Â Â  When person must be taken to treatment facility; admission or referral; when jail custody may be used; confidentiality of records

430.401Â Â Â Â  Liability of public officers

PREVENTION OF DRUG ABUSE

430.405Â Â Â Â  Definitions for ORS 161.125, 430.270, 430.405 and 430.415

430.415Â Â Â Â  Drug dependence as illness

DRUG TREATMENT FOR OFFENDERS

430.420Â Â Â Â  Integration of drug treatment services into criminal justice system; plans

430.422Â Â Â Â  Drug Prevention and Education Fund

430.424Â Â Â Â  Distribution of funds; funding criteria

430.426Â Â Â Â  Rules; acceptance of gifts, grants and donations

DIVERSION PROGRAMS

(Definitions)

430.450Â Â Â Â  Definitions for ORS 430.450 to 430.555

(Treatment Program)

430.455Â Â Â Â  Information to drug-dependent person upon arrest

430.460Â Â Â Â  Consent to evaluation; effect of refusal

430.465Â Â Â Â  Referral for evaluation

430.470Â Â Â Â  Notice of right to evaluation if not given at time of arrest

430.475Â Â Â Â  Evaluation results as evidence; admissibility at subsequent trial; privileged communication

430.480Â Â Â Â  Effect of ORS 430.450 to 430.555 on other evidence

430.485Â Â Â Â  Treatment may be ordered

430.490Â Â Â Â  Diversion plan for defendant; participation as condition of probation or parole

430.495Â Â Â Â  Content of diversion plan; duration

430.500Â Â Â Â  Dismissal of charges

430.505Â Â Â Â  Expunction of verdict

430.510Â Â Â Â  Notice when treatment unsuccessful

430.515Â Â Â Â  Procedure to terminate treatment

(Administration)

430.535Â Â Â Â  Duties of Department of Human Services; bilingual forms

430.540Â Â Â Â  Designation of and standards for evaluation sites

430.545Â Â Â Â  Procedures at evaluation sites; administration of antagonist drugs

430.550Â Â Â Â  Discrimination prohibited

430.555Â Â Â Â  Liability for violation of civil rights or injuries to participant

DRUG DEPENDENCY TREATMENT PROGRAMS

430.560Â Â Â Â  Drug dependency treatment programs established by Department of Human Services; contracts; rules

430.565Â Â Â Â  Nonapplicability of drug laws to certain persons in treatment program

430.570Â Â Â Â  Information concerning opiate inhibitors to drug dependent persons

430.590Â Â Â Â  Regulation of location of methadone clinic; enforcement

LOCAL MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

430.610Â Â Â Â  Legislative policy

430.620Â Â Â Â  Establishment of community mental health and developmental disabilities program by one or more counties

430.625Â Â Â Â  Local advisory committees

430.630Â Â Â Â  Services to be provided by community mental health and developmental disabilities program; local mental health authorities; local mental health services plan

430.632Â Â Â Â  Biennial report on implementation of comprehensive local plan for delivery of mental health services

430.635Â Â Â Â  Priority for preventive services for children

430.640Â Â Â Â  Duties of Department of Human Services in assisting and supervising community mental health and developmental disabilities programs

430.660Â Â Â Â  Federal laws, rules and regulations govern activities under ORS 430.610 to 430.695 when federal granted funds involved

430.665Â Â Â Â  Evaluation of programs; population schedule for distributing funds

430.670Â Â Â Â  Contracts to provide services; approval of department; competition for subcontracts; exception

430.672Â Â Â Â  Contract requirements for community mental health and developmental disabilities programs

430.673Â Â Â Â  Mediation; retaliation prohibited; action for damages; attorney fees; rules

430.675Â Â Â Â  Priorities for services provided by community mental health and developmental disabilities program

430.685Â Â Â Â  Priorities for services for mentally and emotionally disturbed persons

430.690Â Â Â Â  Funding distribution formula; matching funds; administrative expenses

430.695Â Â Â Â  Treatment of certain receipts as offsets to state funds; contracts for statewide or regional services; retention of receipts

CHILDRENÂS MENTAL HEALTH SERVICES

430.705Â Â Â Â  Mental health services for children

430.715Â Â Â Â  Hospital services; child care and residential treatment programs; other services

430.725Â Â Â Â  Gifts and grants

ABUSE REPORTING FOR PERSONS WHO ARE MENTALLY ILL OR HAVE DEVELOPMENTAL DISABILITY

430.735Â Â Â Â  Definitions for ORS 430.735 to 430.765

430.737Â Â Â Â  Mandatory reports and investigations

430.743Â Â Â Â  Abuse report; content; action on report; notice to law enforcement agency and Department of Human Services

430.745Â Â Â Â  Investigation of abuse report; notice to medical examiners; findings; recommendations

430.746Â Â Â Â  Training requirements for persons investigating reports of alleged abuse

430.747Â Â Â Â  Photographs of victim during investigation; exception; photographs as records

430.753Â Â Â Â  Immunity of persons making reports in good faith; confidentiality

430.755Â Â Â Â  Retaliation prohibited; liability for retaliation

430.757Â Â Â Â  Reports of abuse to be maintained by Department of Human Services

430.763Â Â Â Â  Confidentiality of records; when record may be made available to agency

430.765Â Â Â Â  Duty of officials to report abuse; exceptions for privileged communications; exception for religious practice

430.768Â Â Â Â  Claims of self-defense addressed in certain reports of abuse; review teams; rules

PROGRAM FOR PERSONS CONVICTED OF DRIVING UNDER INFLUENCE OF ALCOHOL; CRIMES COMMITTED WHILE INTOXICATED

430.850Â Â Â Â  Treatment program; eligibility

430.860Â Â Â Â  Participation in program; report to court

430.870Â Â Â Â  Rules

430.880Â Â Â Â  Authority to accept gifts, grants or services

ALCOHOL AND DRUG TREATMENT DURING PREGNANCY

430.900Â Â Â Â  Definitions for ORS 430.900 to 430.930

430.905Â Â Â Â  Policy

430.915Â Â Â Â  Health care providers to encourage counseling and therapy

430.920Â Â Â Â  Risk assessment for drug and alcohol use; informing patient of results; assistance to patient in reducing need for controlled substances

430.925Â Â Â Â  Demonstration pilot projects; goals

430.930Â Â Â Â  Drug and alcohol abuse education at Oregon Health and Science University

430.955Â Â Â Â  Standardized screening instrument; assessing drug use during pregnancy

DEFINITIONS

Â Â Â Â Â  430.010 Definitions. As used in ORS 430.010 to 430.050, 430.140 to 430.170, 430.265, 430.270 and 430.610 to 430.695:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHealth facilityÂ means a facility licensed as required by ORS 441.015 or a facility accredited by the Joint Commission on Accreditation of Hospitals, either of which provides full-day or part-day acute treatment for alcoholism, drug addiction or mental or emotional disturbance, and is licensed to admit persons requiring 24-hour nursing care.

Â Â Â Â Â  (3) ÂResidential facilityÂ or Âday or partial hospitalization programÂ means a program or facility providing an organized full-day or part-day program of treatment. Such a program or facility shall be licensed, approved, established, maintained, contracted with or operated by the department under:

Â Â Â Â Â  (a) ORS 430.265 to 430.380 and 430.610 to 430.880 for alcoholism;

Â Â Â Â Â  (b) ORS 430.265 to 430.380, 430.405 to 430.565 and 430.610 to 430.880 for drug addiction; or

Â Â Â Â Â  (c) ORS 430.610 to 430.880 for mental or emotional disturbance.

Â Â Â Â Â  (4) ÂOutpatient serviceÂ means:

Â Â Â Â Â  (a) A program or service providing treatment by appointment and by medical or osteopathic physicians licensed by the Board of Medical Examiners for the State of Oregon under ORS 677.010 to 677.450; psychologists licensed by the State Board of Psychologist Examiners under ORS 675.010 to 675.150; nurse practitioners registered by the Oregon State Board of Nursing under ORS 678.010 to 678.410; or clinical social workers licensed by the State Board of Clinical Social Workers under ORS 675.510 to 675.600; or

Â Â Â Â Â  (b) A program or service providing treatment by appointment that is licensed, approved, established, maintained, contracted with or operated by the department under:

Â Â Â Â Â  (A) ORS 430.265 to 430.380 and 430.610 to 430.880 for alcoholism;

Â Â Â Â Â  (B) ORS 430.265 to 430.380, 430.405 to 430.565 and 430.610 to 430.880 for drug addiction; or

Â Â Â Â Â  (C) ORS 430.610 to 430.880 for mental or emotional disturbance. [Derived from 1961 c.706 Â§Â§1, 37; 1969 c.597 Â§81; 1983 c.601 Â§1; 1987 c.411 Â§4; 1989 c.721 Â§52; 1991 c.292 Â§1; 2001 c.900 Â§132]

Â Â Â Â Â  430.020 [1961 c.706 Â§2; 1965 c.339 Â§20; repealed by 1969 c.597 Â§82 (430.021 enacted in lieu of 430.020)]

MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

Â Â Â Â Â  430.021 Functions of Department of Human Services. Subject to ORS 417.300 and 417.305:

Â Â Â Â Â  (1) The Department of Human Services shall direct, promote, correlate and coordinate all the activities, duties and direct services for the mentally or emotionally disturbed, mentally retarded and developmentally disabled, alcoholic and drug-dependent persons; and promote, correlate and coordinate the mental health and developmental disabilities activities of all governmental organizations throughout the state in which there is any direct contact with mental health and developmental disabilities programs.

Â Â Â Â Â  (2) The department shall develop cooperative programs with interested private groups throughout the state to effect better community awareness and action in the field of mental health and developmental disabilities, and encourage and assist in all necessary ways community general hospitals to establish psychiatric services.

Â Â Â Â Â  (3) To the greatest extent possible, the least costly settings for treatment, outpatient services and residential facilities shall be widely available and utilized except when contraindicated because of individual health care needs. State agencies that purchase treatment for mental or emotional disturbances shall develop criteria consistent with this policy. In reviewing applications for certificates of need, the Director of Human Services shall take this policy into account.

Â Â Â Â Â  (4) The department shall establish, coordinate, assist and direct a community mental health and developmental disabilities program in cooperation with local government units and integrate such a program with the total state mental and developmental disabilities health program.

Â Â Â Â Â  (5) The department shall promote public education in the state concerning mental health and developmental disabilities and act as the liaison center for work with all interested public and private groups and agencies in the field of mental health and developmental disabilities services.

Â Â Â Â Â  (6) The department shall accept the custody of persons committed to its care by the courts of this state. [1969 c.597 Â§83 (enacted in lieu of 430.020); 1973 c.795 Â§4; 1983 c.601 Â§4; 1987 c.660 Â§20; 1989 c.116 Â§3; 1989 c.834 Â§17; 1991 c.122 Â§8; 2001 c.900 Â§133]

Â Â Â Â Â  430.030 Application of ORS 430.021. The enumeration of duties, functions and powers under ORS 430.021 shall not be deemed exclusive nor construed as a limitation on the powers and authority vested in the Department of Human Services by other provisions of law. [1961 c.706 Â§3; 1969 c.597 Â§85]

Â Â Â Â Â  430.040 [1961 c.706 Â§Â§6, 8(2); repealed by 1963 c.490 Â§1 (430.041 enacted in lieu of 430.040)]

Â Â Â Â Â  430.041 [1963 c.490 Â§2 (enacted in lieu of 430.040); repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.050 Mental Health Advisory Board; qualifications; duties; compensation and expenses; Disability Issues Advisory Committee. (1) The Director of Human Services, with the approval of the Governor, shall appoint at least 15 but not more than 20 members of a Mental Health Advisory Board, composed of both lay and professionally trained individuals, qualified by training or experience to study the problems of mental health and make recommendations for the development of policies and procedures with respect to the state mental health programs. The membership shall provide balanced representation of program areas and shall include persons who represent the interests of children. At least four members of the board shall be disabled persons who shall serve as the Disability Issues Advisory Committee which is hereby established. The members of the board shall serve for terms of four years and are entitled to compensation and expenses as provided in ORS 292.495. The director may remove any member of the board for misconduct, incapacity or neglect of duty.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules specifying the duties of the board. In addition to those duties assigned by rule, the board shall assist the department in planning and preparation of administrative rules for the assumption of responsibility for psychiatric care in state and community hospitals by community mental health and developmental disabilities programs, in accordance with ORS 430.630 (3)(e).

Â Â Â Â Â  (3) The board shall meet at least once each quarter.

Â Â Â Â Â  (4) The director may make provision for technical and clerical assistance to the Mental Health Advisory Board and for the expenses of such assistance.

Â Â Â Â Â  (5) The Disability Issues Advisory Committee shall meet at least once annually to make recommendations to the Mental Health Advisory Board.

Â Â Â Â Â  (6) As used in this section, Âdisabled personÂ means any person who:

Â Â Â Â Â  (a) Has a physical or mental impairment which substantially limits one or more major life activities;

Â Â Â Â Â  (b) Has a record of such an impairment; or

Â Â Â Â Â  (c) Is regarded as having such an impairment. [1961 c.706 Â§18; 1969 c.314 Â§36; 1969 c.597 Â§86; 1981 c.750 Â§12; 1989 c.116 Â§4; 1989 c.777 Â§1]

Â Â Â Â Â  430.060 [1961 c.706 Â§9; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.065 Standards for insurance reimbursement treatment programs; application and certification fees. (1) In adopting rules pursuant to ORS 743.556 (3), the Department of Human Services may consider standards proposed by the American Association of Partial Hospitalization as one possible source for such rules. In addition, an insurer or insurers and the department may mutually develop agreements, standards and procedures for programs that are approved by the department and that provide alternative arrangements for supervision or for review of treatment plans to become qualified to receive payments for treatment.

Â Â Â Â Â  (2) The Department of Human Services may require payment of an application fee and a certification fee for the approval of noninpatient programs described in ORS 743.556 (3) and (4).

Â Â Â Â Â  (3) Subject to the review of the Oregon Department of Administrative Services, the Department of Human Services may establish any fees to be imposed under subsection (2) of this section. The fees and charges established under this section shall not exceed the cost of administering the regulatory program of the Department of Human Services pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly for the departmentÂs budget, as the budget may be modified by the Emergency Board. [1991 c.654 Â§1; 2001 c.900 Â§134]

Â Â Â Â Â  Note: 430.065 is repealed January 1, 2007. See sections 2 and 4, chapter 705, Oregon Laws 2005.

Â Â Â Â Â  Note: 430.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.070 [1961 c.706 Â§10; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.080 [1961 c.706 Â§7; 1967 c.263 Â§1; 1973 c.697 Â§6; renumbered 430.270]

Â Â Â Â Â  430.090 [1961 c.706 Â§8(1); renumbered 430.260]

Â Â Â Â Â  430.095 [1969 c.637 Â§1; renumbered 430.265]

Â Â Â Â Â  430.100 [1961 c.706 Â§19; 1967 c.263 Â§2; 1969 c.314 Â§37; 1969 c.597 Â§87; 1971 c.622 Â§5; 1973 c.697 Â§7; repealed by 1985 c.740 Â§18]

Â Â Â Â Â  430.103 [1969 c.459 Â§1; 1971 c.484 Â§1; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  430.107 [1969 c.442 Â§3; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  430.110 [1961 c.706 Â§16; 1969 c.597 Â§88; 1973 c.247 Â§1; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.120 [1961 c.706 Â§17; 1963 c.471 Â§3; repealed by 1973 c.807 Â§4]

Â Â Â Â Â  430.130 [1961 c.706 Â§12; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.140 Federal grants for promoting mental health. (1) The Department of Human Services is designated as the state agency to apply to and receive from the federal government or any agency thereof such grants for promoting mental health, including grants for mental hygiene programs, as may be available to this state or any of its political subdivisions or agencies.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the department is designated the Mental Health Authority for the State of Oregon and shall:

Â Â Â Â Â  (a) Disburse or supervise the disbursement of all funds made available at any time by the federal government or this state for those purposes, except the funds made available by the state for the care of dependent or delinquent children in public or private institutions.

Â Â Â Â Â  (b) Adopt, carry out and administer plans for those purposes. Plans so adopted shall be made statewide in application insofar as reasonably feasible, possible or permissible, and shall be so devised as to meet the approval of the federal government or any of its agencies, not inconsistent with the laws of the state. [1961 c.706 Â§15]

Â Â Â Â Â  430.150 [1961 c.706 Â§Â§13,14; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.160 Federal funds deposited in special account. All funds applied for and received by the Department of Human Services and allotted to the state by the Surgeon General, the Treasury Department, or other agency of the United States for the construction and operation of community facilities in carrying out the state plan for the promotion of mental health and retardation services, shall be deposited with the State Treasurer and shall be credited to a special account in the State Treasury, separate from the General Fund, to be used as a depository for such federal funds. Such funds hereby are continuously appropriated and shall be expended solely for the purpose of construction and operation of community facilities and in accordance with the plan upon which the allotment to the state was based. [1965 c.557 Â§5]

Â Â Â Â Â  430.165 Fee schedules; collection of fees; definition. The Department of Human Services may prescribe fee schedules for any of the programs that it establishes and operates under ORS 430.265, 430.306 to 430.375, 430.405, 430.415, 430.850 to 430.880, 813.500 and 813.510. The fees shall be charged and collected by the department in the same manner as charges are collected under ORS 179.610 to 179.770. When the department acts under this section, Âperson in a state institutionÂ or Âperson at a state institutionÂ or any similar phrase, as defined in ORS 179.610, includes a person who receives services from a program for which fee schedules are established under this section. [1975 c.181 Â§2; 1983 c.338 Â§927; 2001 c.900 Â§228]

Â Â Â Â Â  430.170 Revolving fund. (1) On request of the Department of Human Services, the Oregon Department of Administrative Services shall draw on amounts appropriated to the Department of Human Services for operating expenses for use by the Department of Human Services as a revolving fund. The revolving fund shall not exceed the aggregate sum of $25,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the Department of Human Services may draw checks. The Department of Human Services may establish petty cash funds within the revolving fund by drawing checks upon the revolving fund payable to the custodians of the petty cash funds.

Â Â Â Â Â  (2) The revolving fund may be used by the Department of Human Services to pay incidental expenses for which the department has appropriated funds.

Â Â Â Â Â  (3) Claims for reimbursement of amounts paid from the revolving fund shall be submitted to the Department of Human Services and the Oregon Department of Administrative Services for approval. When such claims have been approved by the Department of Human Services and the Oregon Department of Administrative Services, a payment covering them shall be drawn in favor of the Department of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [1971 c.306 Â§8; 1999 c.829 Â§5]

Â Â Â Â Â  430.180 Mental Health and Developmental Disability Services Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Mental Health and Developmental Disability Services Account, to which all reimbursements to the Department of Human Services for cost and care of persons in state programs collected pursuant to ORS 179.610 to 179.770, 426.241, 427.108 and 430.165 shall be deposited.

Â Â Â Â Â  (2) The moneys in the Mental Health and Developmental Disability Services Account are hereby continuously appropriated to the Department of Human Services for the purposes of paying the expenses of those state programs and associated administrative costs for which revenues are collected pursuant to ORS 179.770, 426.241 and 430.165 and revenues collected for those programs established pursuant to ORS 427.104, 427.106 (1977 Replacement Part) and 427.108.

Â Â Â Â Â  (3) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Mental Health and Developmental Disability Services Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived.

Â Â Â Â Â  (4) In order to facilitate financing the costs advanced as set forth in subsection (2) of this section, the department may at any time during the biennium transfer to the Mental Health and Developmental Disability Services Account, with the approval of the Director of the Oregon Department of Administrative Services, such funds as it deems necessary, not to exceed $4 million, from funds duly appropriated to the department for a biennial period. Such funds so transferred shall be retransferred from the Mental Health and Developmental Disability Services Account by the department to the appropriation from which the original transfer was made. The retransfers shall be accomplished prior to the last day of each biennial period. [1977 c.384 Â§2; 1989 c.116 Â§6; 2001 c.487 Â§15]

Â Â Â Â Â  430.190 Mental Health and Developmental Disability Services Institution Account. There is hereby established in the General Fund the Mental Health and Developmental Disability Services Institution Account. Such amounts appropriated, collected or received by the Department of Human Services for the purpose of institution operations shall be available for deposit in the Mental Health and Developmental Disability Services Institution Account. The Mental Health and Developmental Disability Services Institution Account is continuously appropriated to the Department of Human Services for institution operations. [1983 c.562 Â§4; 1985 c.494 Â§4; 1989 c.116 Â§8; 2001 c.900 Â§232]

Â Â Â Â Â  430.195 Department of Human Services receipt of funds for client use; disbursements from trust accounts; authority of other agencies. (1) The Department of Human Services may receive funds that are the property of the departmentÂs clients or are contributed for the use of the departmentÂs clients. The department shall deposit such funds in trust accounts established under ORS 293.445. Interest earned by a trust account shall be credited to the account.

Â Â Â Â Â  (2) Disbursements from a trust account shall be made for purposes for which the contributions or payments were made to the department. When such purposes include the care or maintenance of a client, the department may reimburse itself for care and services provided to the client.

Â Â Â Â Â  (3) The department may by interagency agreement authorize another state agency to exercise the authority granted under this section. Any system of accounts used for purposes of this subsection shall provide detailed accountability for each receipt and disbursement of funds for each client. The department shall remain accountable for the proper handling of the trust accounts authorized by this section. [1999 c.829 Â§7]

Â Â Â Â Â  Note: 430.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.205 Definitions for ORS 430.205 and 430.210. As used in this section and ORS 430.210:

Â Â Â Â Â  (1) ÂFacilityÂ means any of the following which are licensed or certified by the Department of Human Services or which contract with that department or a program for the provision of services:

Â Â Â Â Â  (a) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (b) A domiciliary care facility as defined in ORS 443.205;

Â Â Â Â Â  (c) A residential facility as defined in ORS 443.400; or

Â Â Â Â Â  (d) An adult foster home as defined in ORS 443.705.

Â Â Â Â Â  (2) ÂPersonÂ means an individual who has a mental illness or developmental disability and receives services from a program or facility.

Â Â Â Â Â  (3) ÂProgramÂ means a community mental health and developmental disabilities program as described in ORS 430.610 to 430.695 and agencies with which it contracts to provide services.

Â Â Â Â Â  (4) ÂServicesÂ means mental health and developmental disabilities services provided under ORS 430.630. [1993 c.96 Â§2]

Â Â Â Â Â  430.210 Rights of persons receiving mental health or developmental disability services; status of rights. (1) While receiving services, every person shall have the right to:

Â Â Â Â Â  (a) Choose from available services those which are appropriate, consistent with the plan developed in accordance with paragraphs (b) and (c) of this subsection and provided in a setting and under conditions that are least restrictive to the personÂs liberty, that are least intrusive to the person and that provide for the greatest degree of independence.

Â Â Â Â Â  (b) An individualized written service plan, services based upon that plan and periodic review and reassessment of service needs.

Â Â Â Â Â  (c) Ongoing participation in planning of services in a manner appropriate to the personÂs capabilities, including the right to participate in the development and periodic revision of the plan described in paragraph (b) of this subsection, and the right to be provided with a reasonable explanation of all service considerations.

Â Â Â Â Â  (d) Not receive services without informed voluntary written consent except in a medical emergency or as otherwise permitted by law.

Â Â Â Â Â  (e) Not participate in experimentation without informed voluntary written consent.

Â Â Â Â Â  (f) Receive medication only for the personÂs individual clinical needs.

Â Â Â Â Â  (g) Not be involuntarily terminated or transferred from services without prior notice, notification of available sources of necessary continued services and exercise of a grievance procedure.

Â Â Â Â Â  (h) A humane service environment that affords reasonable protection from harm and affords reasonable privacy.

Â Â Â Â Â  (i) Be free from abuse or neglect and to report any incident of abuse without being subject to retaliation.

Â Â Â Â Â  (j) Religious freedom.

Â Â Â Â Â  (k) Not be required to perform labor, except personal housekeeping duties, without reasonable and lawful compensation.

Â Â Â Â Â  (L) Visit with family members, friends, advocates and legal and medical professionals.

Â Â Â Â Â  (m) Exercise all rights set forth in ORS 426.385 and 427.031 if the individual is committed to the Department of Human Services.

Â Â Â Â Â  (n) Be informed at the start of services and periodically thereafter of the rights guaranteed by this section and the procedures for reporting abuse, and to have these rights and procedures prominently posted in a location readily accessible to the person and made available to the personÂs guardian and any representative designated by the person.

Â Â Â Â Â  (o) Assert grievances with respect to infringement of the rights described in this section, including the right to have such grievances considered in a fair, timely and impartial grievance procedure.

Â Â Â Â Â  (p) Have access to and communicate privately with any public or private rights protection program or rights advocate.

Â Â Â Â Â  (q) Exercise all rights described in this section without any form of reprisal or punishment.

Â Â Â Â Â  (2) An individual who is receiving developmental disability services under ORS 430.630 has the right to be informed and have the individualÂs guardian and any representative designated by the individual be informed that a family member has contacted the department to determine the location of the individual, and to be informed of the name and contact information, if known, of the family member.

Â Â Â Â Â  (3) The rights described in this section are in addition to, and do not limit, all other statutory and constitutional rights which are afforded all citizens including, but not limited to, the right to vote, marry, have or not have children, own and dispose of property, enter into contracts and execute documents.

Â Â Â Â Â  (4) The rights described in this section may be asserted and exercised by the person, the personÂs guardian and any representative designated by the person.

Â Â Â Â Â  (5) Nothing in this section may be construed to alter any legal rights and responsibilities between parent and child. [1993 c.96 Â§3; 2005 c.550 Â§1]

Â Â Â Â Â  430.212 Reconnection of family members with individual with developmental disability; rules. (1) The Department of Human Services shall establish a process by rule that implements the reconnection of family members with an individual with a developmental disability as defined in ORS 427.330.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall include a process that provides guidance for the release of information about the individual to family members when:

Â Â Â Â Â  (a) The individual is incapable of providing consent for the release of information;

Â Â Â Â Â  (b) The individual does not have a guardian or any representative designated by the individual who is authorized to release information; and

Â Â Â Â Â  (c) The release of information is in the best interests of the individual as determined by the department. [2005 c.550 Â§2]

Â Â Â Â Â  Note: 430.212 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.215 Department of Human Services responsibility for developmental disability services and psychiatric treatment services for children. The Department of Human Services shall be responsible for:

Â Â Â Â Â  (1) Planning, policy development, administration and delivery of services to children with developmental disabilities and their families. Services to children with developmental disabilities may include, but are not limited to, case management, family support, crisis and diversion services, intensive in-home services, and residential and foster care services; and

Â Â Â Â Â  (2) Psychiatric residential and day treatment services for children with mental or emotional disturbances. [1993 c.676 Â§28(2); 1999 c.316 Â§1]

Â Â Â Â Â  Note: 430.215 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.218 Application of savings generated by support service brokerages. The Department of Human Services shall apply any savings generated by support service brokerages developed under the Staley Settlement Agreement to provide services to individuals who are awaiting adult developmental disability support services and who are not receiving any services. [2005 c.805 Â§1]

Â Â Â Â Â  Note: 430.218 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ALCOHOL AND DRUG ABUSE PREVENTION, INTERVENTION AND TREATMENT

Â Â Â Â Â  430.240 Goal of treatment programs for drug-dependent persons. The Department of Human Services in developing treatment programs for drug-dependent persons shall develop programs that assist drug-dependent persons to become persons who are able to live healthy and productive lives without the use of any natural or synthetic opiates. [1991 c.574 Â§2]

Â Â Â Â Â  Note: 430.240 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.250 Policy. (1) The Legislative Assembly recognizes that:

Â Â Â Â Â  (a) Dependence on alcohol or other drugs is treatable and preventable;

Â Â Â Â Â  (b) The Legislative Assembly has a responsibility to the citizens of the state to ensure that all related services and resources are provided in an effective and efficient manner; and

Â Â Â Â Â  (c) State agencies are accountable to coordinate all related services to the maximum extent possible.

Â Â Â Â Â  (2) The GovernorÂs Council on Alcohol and Drug Abuse Programs, created pursuant to ORS 430.255, shall implement the state policy as set forth in subsection (1) of this section by:

Â Â Â Â Â  (a) Developing a statewide alcohol and other drug abuse plan that:

Â Â Â Â Â  (A) Incorporates priorities and recommendations contained in the alcohol and drug abuse related components of each local coordinated comprehensive plan;

Â Â Â Â Â  (B) Describes the need for services and the process by which state resources shall be prioritized in order to meet the demand for services for children and families;

Â Â Â Â Â  (C) Sets forth principles to guide the state in purchasing alcohol and other drug abuse prevention materials and treatment services; and

Â Â Â Â Â  (D) Recommends goals, specific priorities and programs for review by the Governor and the Legislative Assembly; and

Â Â Â Â Â  (b) Monitoring those programs and financial efforts of the state which prevent, intervene in and treat alcohol and other drug problems for compliance with the approved statewide alcohol and drug abuse plan.

Â Â Â Â Â  (3) The Legislative Assembly expects as a condition of budget approval that all appropriate state agencies work with and through the GovernorÂs Council on Alcohol and Drug Abuse Programs to assist:

Â Â Â Â Â  (a) In the preparation of the proposed statewide alcohol and drug abuse plan;

Â Â Â Â Â  (b) In the implementation, monitoring and evaluation of the statewide plan approved by the Legislative Assembly; and

Â Â Â Â Â  (c) In developing and implementing methods for evaluating the effectiveness and efficiency of their respective alcohol and drug abuse prevention, intervention or treatment or rehabilitation services, or any of them. [1985 c.740 Â§1; 1999 c.1053 Â§33]

Â Â Â Â Â  Note: 430.250 to 430.257 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.255 GovernorÂs Council on Alcohol and Drug Abuse Programs; qualifications; duties; compensation and expenses; removal. (1)(a) There is created in the office of the Governor the GovernorÂs Council on Alcohol and Drug Abuse Programs. The council shall consist of not more than 11 members who are appointed by the Governor for terms of four years. Members are eligible for one reappointment. Members must be without conflicting interests and as representative as possible of:

Â Â Â Â Â  (A) Geographic regions of the state;

Â Â Â Â Â  (B) At-risk populations, including among others, youth, the elderly, minorities and women;

Â Â Â Â Â  (C) Knowledgeable professionals, such as pharmacists, physicians, attorneys and the like who are not necessarily representatives of professional organizations, but who may be recovering;

Â Â Â Â Â  (D) Knowledgeable nonprofessionals who may represent advocate groups and who may be recovering; and

Â Â Â Â Â  (E) Local advisory groups.

Â Â Â Â Â  (b) In addition to the members appointed to the council under paragraph (a) of this subsection, the council shall include:

Â Â Â Â Â  (A) One member appointed by the President of the Senate, who shall be a member of the Senate and who shall be a nonvoting, advisory member; and

Â Â Â Â Â  (B) One member appointed by the Speaker of the House of Representatives, who shall be a member of the House of Representatives and who shall be a nonvoting, advisory member.

Â Â Â Â Â  (2) The duties of the GovernorÂs Council on Alcohol and Drug Abuse Programs are to:

Â Â Â Â Â  (a) Assess the economic and social impact of alcohol and drug abuse on the State of Oregon and report the findings and recommendations to the Governor by January 1 of each even-numbered year.

Â Â Â Â Â  (b) Review and make recommendations to the Governor on the goals, financing, priorities and a state plan for prevention, intervention and treatment of alcohol and drug abuse problems, which encompasses all appropriate state agencies and is consistent with ORS 430.258, by January 1 of each even-numbered year.

Â Â Â Â Â  (c) Review alcohol and drug abuse programs and make recommendations to the Governor on the effectiveness and priorities for improvements of all such prevention and treatment programs for alcohol and drug problems engaged in or financed through state agencies by January 1 of each even-numbered year.

Â Â Â Â Â  (d) Review and approve the components of the local coordinated comprehensive plan created pursuant to ORS 417.775 that address alcohol and other drug prevention and treatment plans developed under ORS 430.258.

Â Â Â Â Â  (e) Work to ensure broad-based citizen involvement in the planning and execution of the alcohol and drug prevention and treatment plans at both the state and local level.

Â Â Â Â Â  (3) Members of the council are entitled to compensation and expenses as provided under ORS 292.495.

Â Â Â Â Â  (4) The Governor may remove any member for misconduct, incapacity or neglect of duty.

Â Â Â Â Â  (5) The Director of Human Services shall provide the technical and financial support as is required and authorized by the Legislative Assembly and as is necessary to carry out this section and ORS 409.010, 430.250, 430.257, 430.258, 430.259, 430.270, 430.290, 430.359, 430.368, 430.535 and 430.630. [1985 c.740 Â§4; 1999 c.1053 Â§34]

Â Â Â Â Â  Note: See note under 430.250.

Â Â Â Â Â  430.257 Legislative findings; comprehensive state plan; assistance for council. (1) The Legislative Assembly finds that alcohol and other drug use, abuse and addiction:

Â Â Â Â Â  (a) Pose significant social and public health problems for Oregon;

Â Â Â Â Â  (b) Impact the budgets and workloads of state and local agencies that provide services for children and families and contribute to incidences of crime, violence, accidents and deaths, as well as reducing worker productivity; and

Â Â Â Â Â  (c) Contribute substantially to the problems faced by a significant number of persons served by the Department of Human Services, Department of Corrections, Oregon Youth Authority, Juvenile Crime Prevention Advisory Committee and State Commission on Children and Families.

Â Â Â Â Â  (2) The Department of Human Services, Department of Corrections, Oregon Youth Authority, Juvenile Crime Prevention Advisory Committee and State Commission on Children and Families shall contribute to the development of a comprehensive state plan for alcohol and other drug prevention, intervention and treatment services.

Â Â Â Â Â  (3) The administrative heads of the Department of Education, Department of Human Services, Oregon State Police, Department of Transportation, Oregon Liquor Control Commission, Juvenile Crime Prevention Advisory Committee and State Commission on Children and Families shall each designate an individual, or in the instance of multidivisional departments, individuals, to serve as liaison to and assist the GovernorÂs Council on Alcohol and Drug Abuse Programs in meeting the policies, duties and responsibilities set forth in this section and ORS 409.010, 430.250, 430.255, 430.258, 430.259, 430.270, 430.290, 430.359, 430.368, 430.535 and 430.630. [1985 c.740 Â§6; 1987 c.660 Â§21; 1991 c.453 Â§2; 1999 c.1053 Â§35; 2001 c.900 Â§135]

Â Â Â Â Â  Note: See note under 430.250.

Â Â Â Â Â  430.258 Statewide plan of services for alcohol and drug abuse prevention and treatment. The GovernorÂs Council on Alcohol and Drug Abuse Programs shall prepare criteria and policies for a statewide plan of services for alcohol and other drug prevention and treatment for children and families to guide local alcohol and drug councils. Local commissions on children and families shall incorporate alcohol and other drug prevention and treatment plans developed pursuant to this section into the local coordinated comprehensive plan created under ORS 417.775. The criteria and policies prepared for the statewide plan of services shall:

Â Â Â Â Â  (1) Describe the need for prevention and treatment services and strategies, and the method by which state and federal resources shall be prioritized in order to meet the needs, including prevention and treatment for families with young children and adolescents;

Â Â Â Â Â  (2) Set forth principles guiding the purchase of prevention and treatment services and strategies from local community providers;

Â Â Â Â Â  (3) Identify outcomes for the provision of prevention and treatment services and strategies and a method for monitoring those outcomes;

Â Â Â Â Â  (4) Identify consistent standards for measuring prevention and treatment provision and success;

Â Â Â Â Â  (5) Outline a process for providing training and technical assistance to state and local community providers, including prevention and treatment for special needs populations; and

Â Â Â Â Â  (6) Identify how prevention and treatment services and strategies will link to other services and supports for children and families. [1999 c.1053 Â§31]

Â Â Â Â Â  430.259 State agencies to cooperate in plan. All state agencies providing alcohol and other drug prevention and treatment services and strategies, or purchasing prevention and treatment services and strategies from local community providers approved or licensed by the Department of Human Services, shall coordinate with the office to report expenditures and client data for the purposes of service capacity utilization and monitoring resources and outcomes coordination in the statewide plan of services and strategies for alcohol and other drug prevention and treatment for children and families prepared under ORS 430.258. [1999 c.1053 Â§32]

Â Â Â Â Â  430.260 [Formerly 430.090; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.265 Contracts with federal government for services to alcohol and drug-dependent persons. The Department of Human Services is authorized to contract with the federal government for services to alcohol and drug-dependent persons who are either residents or nonresidents of the State of Oregon. [Formerly 430.095]

Â Â Â Â Â  430.270 Publicizing effects of alcohol and drugs. The Department of Human Services, in consultation with the GovernorÂs Council on Alcohol and Drug Abuse Programs, shall take such means as it considers most effective to bring to the attention of the general public, employers, the professional community and particularly the youth of the state, the harmful effects to the individual and society of the irresponsible use of alcoholic beverages, controlled substances and other chemicals, and substances with abuse potential. [Formerly 430.080; 1979 c.744 Â§23; 1985 c.740 Â§12]

Â Â Â Â Â  430.290 Prevention of alcoholism and drug dependency. (1) The objective of this section is to prevent alcoholism and drug dependency.

Â Â Â Â Â  (2) To carry out the objective of this section, the Department of Human Services shall:

Â Â Â Â Â  (a) Consult with and be advised by the GovernorÂs Council on Alcohol and Drug Abuse Programs and the Mental Health Advisory Board in identifying program priorities for the primary prevention of alcoholism and drug dependency.

Â Â Â Â Â  (b) Solicit program proposals that address identified priorities from agencies, associations, individuals or any political subdivision of this state and award and distribute moneys under this section in accordance with the provisions of this section.

Â Â Â Â Â  (3) Every applicant for a grant to develop a primary prevention of alcoholism program shall be assisted in its preparation by the local alcohol planning committee, if there be one, operating in the area to which the application relates. Every applicant shall establish to the satisfaction of the department that the committee was actively involved in the development and preparation of such program.

Â Â Â Â Â  (4) Every grant applicant shall include the recommendations of the local alcohol planning committee, if there be one, operating in the area. The department shall take the recommendations of the local alcohol planning committee into consideration before making or refusing a grant. [1973 c.582 Â§Â§1,2; 1985 c.740 Â§13]

Â Â Â Â Â  430.305 [1971 c.622 Â§2; repealed by 1973 c.682 Â§1 (430.306 enacted in lieu of 430.305)]

Â Â Â Â Â  430.306 Definitions for ORS 430.315 to 430.335, 430.397 and 430.399. As used in ORS 430.315 to 430.335, 430.397 and 430.399, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlcoholicÂ means any person who has lost the ability to control the use of alcoholic beverages, or who uses alcoholic beverages to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. An alcoholic may be physically dependent, a condition in which the body requires a continuing supply of alcohol to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of alcoholic beverages.

Â Â Â Â Â  (2) ÂApplicantÂ means a city, county or any combination thereof.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDetoxification centerÂ means a publicly or privately operated profit or nonprofit facility approved by the department that provides emergency care or treatment for alcoholics or drug-dependent persons.

Â Â Â Â Â  (5) ÂDirector of the treatment facilityÂ means the person in charge of treatment and rehabilitation programs at a treatment facility.

Â Â Â Â Â  (6) ÂDrug-dependent personÂ means one who has lost the ability to control the personal use of controlled substances or other substances with abuse potential, or who uses such substances or controlled substances to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. A drug-dependent person may be physically dependent, a condition in which the body requires a continuing supply of a drug or controlled substance to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of a drug or controlled substance.

Â Â Â Â Â  (7) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit, residential facility approved by the department that provides rehabilitative care and treatment for alcoholics or drug-dependent persons.

Â Â Â Â Â  (8) ÂLocal alcoholism planning committeeÂ means a committee appointed or designated by the county governing body under ORS 430.342.

Â Â Â Â Â  (9) ÂOther treatment facilityÂ includes outpatient facilities, inpatient facilities and such other facilities as the department determines suitable, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation for alcoholics or drug-dependent persons and which operate in the form of a general hospital, a state hospital, a foster home, a hostel, a clinic or other suitable form approved by the department. [1973 c.682 Â§1a (enacted in lieu of 430.305); 1977 c.856 Â§2; 1979 c.744 Â§24; 1987 c.61 Â§1; 2001 c.900 Â§136]

Â Â Â Â Â  430.310 [1961 c.706 Â§21; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.315 Policy. The Legislative Assembly finds alcoholism or drug dependence is an illness. The alcoholic or drug-dependent person is ill and should be afforded treatment for that illness. To the greatest extent possible, the least costly settings for treatment, outpatient services and residential facilities shall be widely available and utilized except when contraindicated because of individual health care needs. State agencies that purchase treatment for alcoholism or drug dependence shall develop criteria consistent with this policy in consultation with the Department of Human Services. In reviewing applications for certificate of need, the Director of Human Services shall take this policy into account. [1971 c.622 Â§1; 1973 c.795 Â§5; 1983 c.601 Â§3; 1987 c.660 Â§22; 2001 c.900 Â§137]

Â Â Â Â Â  430.320 [1961 c.706 Â§22; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.325 Prohibitions on local governments as to certain crimes. (1) A political subdivision in this state shall not adopt or enforce any local law or regulation that makes any of the following an offense, a violation or the subject of criminal or civil penalties or sanctions of any kind:

Â Â Â Â Â  (a) Public intoxication.

Â Â Â Â Â  (b) Public drinking, except as to places where any consumption of alcoholic beverages is generally prohibited.

Â Â Â Â Â  (c) Drunk and disorderly conduct.

Â Â Â Â Â  (d) Vagrancy or other behavior that includes as one of its elements either drinking alcoholic beverages or using controlled substances in public, being an alcoholic or a drug-dependent person, or being found in specified places under the influence of alcohol or controlled substances.

Â Â Â Â Â  (e) Using or being under the influence of controlled substances.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall affect any local law or regulation of any political subdivision in this state against driving while under the influence of intoxicants, as defined in ORS 813.010, or other similar offenses that involve the operation of motor vehicles. [1971 c.622 Â§3; 1973 c.795 Â§6; 1975 c.715 Â§1; 1977 c.745 Â§39; 1983 c.338 Â§928]

Â Â Â Â Â  430.330 [1961 c.706 Â§23; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.335 Authority of Department of Human Services relating to alcohol and drug dependence. Subject to the availability of funds therefor, the Department of Human Services may:

Â Â Â Â Â  (1) Provide directly through publicly operated treatment facilities, which shall not be considered to be state institutions, or by contract with publicly or privately operated profit or nonprofit treatment facilities, for the care of alcoholics or drug-dependent persons.

Â Â Â Â Â  (2) Sponsor and encourage research of alcoholism and drug dependence.

Â Â Â Â Â  (3) Seek to coordinate public and private programs relating to alcoholism and drug dependence.

Â Â Â Â Â  (4) Apply for federally granted funds available for study or prevention and treatment of alcoholism and drug dependence. [1971 c.622 Â§4; 1973 c.795 Â§7; 1987 c.61 Â§2]

Â Â Â Â Â  430.338 Purposes of laws related to alcoholism. The purposes of ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050 are:

Â Â Â Â Â  (1) To encourage local units of government to provide treatment and rehabilitation services to persons suffering from alcoholism;

Â Â Â Â Â  (2) To foster sound local planning to address the problem of alcoholism and its social consequences;

Â Â Â Â Â  (3) To promote a variety of treatment and rehabilitation services for alcoholics designed to meet the therapeutic needs of diverse segments of a communityÂs population, recognizing that no single approach to alcoholism treatment and rehabilitation is suitable to every individual;

Â Â Â Â Â  (4) To increase the independence and ability of individuals recovering from alcoholism to lead satisfying and productive lives, thereby reducing continued reliance upon therapeutic support;

Â Â Â Â Â  (5) To insure sufficient emphasis upon the unique treatment and rehabilitation needs of minorities; and

Â Â Â Â Â  (6) To stimulate adequate evaluation of alcoholism treatment and rehabilitation programs. [1977 c.856 Â§1]

Â Â Â Â Â  Note: 430.338 and 430.342 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.340 [1961 c.706 Â§11; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.342 Local alcoholism planning committees; duties; members. (1) The governing body of each county or combination of counties in a mental health administrative area, as designated by the Department of Human Services shall appoint a local alcoholism planning committee or shall designate an already existing body to act as the local alcoholism planning committee.

Â Â Â Â Â  (2) The committee shall identify needs and establish priorities for alcoholism services. In doing so, it shall coordinate its activities with existing community mental health planning bodies.

Â Â Â Â Â  (3) Members of the committee shall be representative of the geographic area and shall be persons with interest or experience in developing programs dealing with alcohol problems. The membership of the committee shall include a number of minority members which reasonably reflects the proportion of the need for alcoholism treatment and rehabilitation services of minorities in the community. [1977 c.856 Â§3; 2001 c.899 Â§3]

Â Â Â Â Â  Note: See note under 430.338.

Â Â Â Â Â  430.345 Grants for alcohol and drug abuse prevention, intervention and treatment. Upon application therefor, the Department of Human Services may make grants from funds specifically appropriated for the purposes of carrying out ORS 430.345 to 430.380 to any applicant for the establishment, operation and maintenance of alcohol and drug abuse prevention, early intervention and treatment services. When necessary, a portion of the appropriated funds may be designated by the division for training and technical assistance, or additional funds may be appropriated for this purpose. Alcohol and drug abuse prevention, early intervention and treatment services shall be approved if the applicant establishes to the satisfaction of the department:

Â Â Â Â Â  (1) The adequacy of the services to accomplish the goals of the applicant and the program goals are consonant with the purposes of ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050 and goals of the State Plan for Alcohol Problems.

Â Â Â Â Â  (2) The community need for the services as documented in the annual community mental health plan.

Â Â Â Â Â  (3) That an appropriate operating relationship exists, or will exist with other community facilities able to assist in providing alcohol and drug abuse prevention, early intervention and treatment services, including nearby detoxification centers and halfway houses.

Â Â Â Â Â  (4) That the services comply with the rules adopted by the department pursuant to ORS 430.357. [1973 c.682 Â§3; 1977 c.856 Â§4; 1987 c.53 Â§1]

Â Â Â Â Â  430.347 Definitions for ORS 430.345 to 430.380. As used in ORS 430.345 to 430.380:

Â Â Â Â Â  (1) ÂApplicantÂ means a county or combination of counties.

Â Â Â Â Â  (2) ÂMinoritiesÂ means persons who are:

Â Â Â Â Â  (a) Black Americans or persons having origins in any of the black racial groups of Africa.

Â Â Â Â Â  (b) Hispanic Americans or persons of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race.

Â Â Â Â Â  (c) Native Americans or persons who are American Indian, Eskimo, Aleut or Native Hawaiian.

Â Â Â Â Â  (d) Asian-Pacific Americans or persons whose origins are from Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, Guam, the United States Trust Territories of the Pacific or the Northern Marianas.

Â Â Â Â Â  (e) Asian-Indian Americans or persons whose origins are from India, Pakistan or Bangladesh.

Â Â Â Â Â  (3) ÂMinority programÂ is a treatment and rehabilitation program that provides services primarily to minorities and that is intended to present treatment and rehabilitation opportunities designed to meet the particular needs of minorities, whether by its geographic location, methods of treatment or other factors. [1975 c.424 Â§7; 1977 c.856 Â§5; 1987 c.53 Â§2; 1987 c.167 Â§1]

Â Â Â Â Â  430.350 Assistance and recommendation of local planning committee. (1) Every applicant for a grant made under ORS 430.345 to 430.380 shall be assisted in the preparation and development of alcohol and drug abuse prevention, early intervention and treatment services by the local planning committee operating in the area to which the application relates. Every application shall establish to the satisfaction of the Department of Human Services that the committee was actively involved in the development and preparation of such program.

Â Â Â Â Â  (2) The department shall require of every applicant for a grant made under ORS 430.345 to 430.380 the recommendation of the local planning committee in the area to which the application relates. The department shall take such recommendation into consideration before making or refusing grants under ORS 430.345 to 430.380. [1973 c.682 Â§4; 1977 c.856 Â§6; 1987 c.53 Â§3]

Â Â Â Â Â  430.355 Grant application may cover more than one service. An application for funds under ORS 430.345 to 430.380 may contain requests for funds to establish, operate and maintain any number of alcohol and drug abuse prevention, early intervention and treatment services. [1973 c.682 Â§5; 1977 c.856 Â§7; 1987 c.53 Â§4]

Â Â Â Â Â  430.357 Rules for ORS 430.345 to 430.380. (1) The Department of Human Services shall make all necessary and proper rules governing the administration of ORS 430.345 to 430.380, including but not limited to standards, consistent with modern knowledge about alcohol and drug abuse prevention, early intervention and treatment services.

Â Â Â Â Â  (2) All standards and guidelines adopted by the Department of Human Services to implement programs authorized under ORS 430.345 to 430.380 shall be adopted as rules pursuant to ORS chapter 183 regardless of whether they come within the definition of rule in ORS 183.310 (8). [Formerly 430.360; 1985 c.565 Â§70; 1987 c.53 Â§5]

Â Â Â Â Â  430.359 Funding of services. (1) Upon approval of an application, the Department of Human Services shall enter into a matching fund relationship with the applicant. In all cases the amount granted by the department under the matching formula shall not exceed 50 percent of the total estimated costs, as approved by the department, of the alcohol and drug abuse prevention, early intervention and treatment services.

Â Â Â Â Â  (2) The amount of state funds shall be apportioned among the applicants according to the community need of the applicant for services as compared with the community needs of all applicants. In evaluating the community needs of the applicant, the department, in consultation with the GovernorÂs Council on Alcohol and Drug Abuse Programs, shall give priority consideration to those applications that identify and include alcohol and drug abuse prevention, early intervention and treatment services aimed at providing services to minorities with a significant population of affected persons. The funds granted shall be distributed monthly.

Â Â Â Â Â  (3) Federal funds at the disposal of an applicant for use in providing alcohol and drug abuse prevention, early intervention and treatment services may be counted toward the percentage contribution of an applicant.

Â Â Â Â Â  (4) An applicant that is, at the time of a grant made under this section, expending funds appropriated by its governing body for the alcohol and drug abuse prevention, early intervention and treatment services shall, as a condition to the receipt of funds under this section, maintain its financial contribution to these programs at an amount not less than the preceding year. However, the financial contribution requirement may be waived in its entirety or in part in any year by the Department of Human Services because of:

Â Â Â Â Â  (a) The severe financial hardship that would be imposed to maintain the contribution in full or in part;

Â Â Â Â Â  (b) The application of any special funds for the alcohol and drug abuse prevention, early intervention and treatment services in the prior year when such funds are not available in the current year;

Â Â Â Â Â  (c) The application of federal funds, including but not limited to general revenue sharing, distributions from the Oregon and California land grant fund and block grant funds to the alcohol and drug abuse prevention, early intervention and treatment services in the prior year when such funds are not available for such application in the current year; or

Â Â Â Â Â  (d) The application of fund balances resulting from fees, donations or underexpenditures in a given year of the funds appropriated to counties pursuant to ORS 430.380 (2) to the alcohol and drug abuse prevention, early intervention and treatment services in the prior year when such funds are not available for such application in the current year.

Â Â Â Â Â  (5) Any moneys received by an applicant from fees, contributions or other sources for alcohol and drug abuse prevention, early intervention and treatment services for service purposes, including federal funds, shall be considered a portion of an applicantÂs contribution for the purpose of determining the matching fund formula relationship. All moneys so received shall only be used for the purposes of carrying out ORS 430.345 to 430.380.

Â Â Â Â Â  (6) Grants made pursuant to ORS 430.345 to 430.380 shall be paid from funds specifically appropriated therefor and shall be paid in the same manner as other claims against the state are paid. [Formerly 430.365; 1985 c.517 Â§1; 1985 c.740 Â§14; 1987 c.53 Â§6]

Â Â Â Â Â  430.360 [1973 c.682 Â§6; 1977 c.856 Â§9; renumbered 430.357]

Â Â Â Â Â  430.362 Application requirements for priority consideration. (1) To receive priority consideration under ORS 430.359 (2), an applicant shall clearly set forth in its application:

Â Â Â Â Â  (a) The number of minorities within the county with significant populations of affected persons and an estimate of the nature and extent of the need within each minority population for alcohol and drug abuse prevention, early intervention and treatment services; and

Â Â Â Â Â  (b) The manner in which the need within each minority population is to be addressed, including support for minority programs under the application.

Â Â Â Â Â  (2) Minority program funding proposals included within an application must be clearly identified as minority programs and must include distinct or severable budget statements.

Â Â Â Â Â  (3) Nothing in this section is intended to preclude any minority program from being funded by a city or county or to preclude any other program from serving the needs of minorities. [1977 c.856 Â§10; 1987 c.53 Â§7]

Â Â Â Â Â  430.364 Consideration given requests for priority. Within the limits of available funds, in giving priority consideration under ORS 430.359 (2), the Department of Human Services shall:

Â Â Â Â Â  (1) Identify all applications containing funding proposals for minority programs and assess the extent to which such funding proposals address the needs of minorities as stated in ORS 430.362, adjusting such amounts as it deems justified on the basis of the facts presented for its consideration and such additional information as may be necessary to determine an appropriate level of funding for such programs, and award such funds to those applicants for the purposes stated in the application; and

Â Â Â Â Â  (2) After making a determination of the appropriate level of funding minority programs under subsection (1) of this section, assess the remaining portions of all applications containing minority program funding proposals together with applications which do not contain funding proposals for minority programs on the basis of the remaining community need stated in ORS 430.345, adjusting such amounts as it deems justified on the basis of the facts presented for its consideration and such additional information as may be necessary to determine an appropriate level of funding such programs, and award such funds to those applicants. [1977 c.856 Â§11]

Â Â Â Â Â  430.365 [1973 c.682 Â§Â§7,11; 1975 c.424 Â§8; 1977 c.856 Â§9; renumbered 430.359]

Â Â Â Â Â  430.366 Requirements for service proposals. (1) Every proposal for alcohol and drug abuse prevention, early intervention and treatment services received from an applicant shall contain:

Â Â Â Â Â  (a) A clear statement of the goals and objectives of the program for the following fiscal year, including the number of persons to be served and methods of measuring the success of services rendered;

Â Â Â Â Â  (b) A description of services to be funded; and

Â Â Â Â Â  (c) A statement of the minorities to be served, if a minority program.

Â Â Â Â Â  (2) Thirty days before the end of each fiscal year, every service funded under ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050 shall file a concise progress report with the Department of Human Services, including a narrative statement of progress made in meeting its goals and objectives for the year.

Â Â Â Â Â  (3) The department shall assemble all progress reports received in each biennium and transmit them to the succeeding session of the Legislative Assembly. [1977 c.856 Â§12; 1987 c.53 Â§8]

Â Â Â Â Â  430.368 Appeal and review of funding requests; conclusiveness of review. (1) Any alcohol and drug abuse prevention, early intervention and treatment service, including but not limited to minority programs, aggrieved by any final action of an applicant with regard to requesting funding for the program from the Department of Human Services, may appeal the applicantÂs action to the Director of Human Services within 30 days of the action. For the purposes of this section Âfinal actionÂ means the submission of the applicantÂs compiled funding requests to the department. The director shall review, in consultation with the GovernorÂs Council on Alcohol and Drug Abuse Programs, all appealed actions for compliance with the purposes and requirements of ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050, including but not limited to ORS 430.338 (5).

Â Â Â Â Â  (2) The director shall act on all appeals within 60 days of filing, or before the time of the departmentÂs decision on the applicantÂs funding request, whichever is less. The director is not required to follow procedures for hearing a contested case, but shall set forth written findings justifying the action. The decision of the director shall be final, and shall not be subject to judicial review. [1977 c.856 Â§13; 1983 c.740 Â§15; 1987 c.53 Â§9; 2003 c.14 Â§239]

Â Â Â Â Â  430.370 County contracts for services; joint county-city operation. (1) A county may provide alcohol and drug abuse prevention, early intervention and treatment services by contracting therefor with public or private, profit or nonprofit agencies. A county entering into such a contract shall receive grants under ORS 430.345 to 430.380 only if the contracting agency meets the requirements of ORS 430.345.

Â Â Â Â Â  (2) A city and county, or any combination thereof, may enter into a written agreement, as provided in ORS 190.003 to 190.620, jointly to establish, operate and maintain alcohol and drug abuse prevention, early intervention and treatment services. [1973 c.682 Â§Â§8, 9; 1977 c.856 Â§14; 1987 c.53 Â§10; 1987 c.61 Â§3]

Â Â Â Â Â  430.375 Fee schedule. The Department of Human Services shall recommend fee schedules to be used in determining the dollar fee to charge a person admitted to approved alcohol and drug abuse prevention, early intervention and treatment services for the expenses incurred by the service in offering alcohol and drug abuse prevention, early intervention and treatment services. An individual facility may adopt the schedules developed by the department or may, subject to the approval of the department, develop and adopt its own fee schedules. The fee schedules adopted by each facility shall be applied uniformly to all persons admitted to the facility and shall be based on the costs of a personÂs alcohol and drug abuse prevention, early intervention and treatment services and the ability of the person to pay. The person admitted shall be liable to the facility only to the extent indicated by the fee schedules. [1973 c.682 Â§10; 1977 c.856 Â§15; 1987 c.53 Â§11]

Â Â Â Â Â  430.380 Mental Health Alcoholism and Drug Services Account; uses. (1) There is established in the General Fund of the State Treasury an account to be known as the Mental Health Alcoholism and Drug Services Account. Moneys deposited in the account are continuously appropriated for the purposes of ORS 430.345 to 430.380. Moneys deposited in the account may be invested in the manner prescribed in ORS 293.701 to 293.820.

Â Â Â Â Â  (2) Forty percent of the moneys in the Mental Health Alcoholism and Drug Services Account shall be continuously appropriated to the counties on the basis of population. The counties must use the moneys for the establishment, operation and maintenance of alcohol and drug abuse prevention, early intervention and treatment services and for local matching funds under ORS 430.345 to 430.380.

Â Â Â Â Â  (3) Forty percent of the moneys shall be continuously appropriated to the Department of Human Services to be used for state matching funds to counties for alcohol and drug abuse prevention, early intervention and treatment services pursuant to ORS 430.345 to 430.380.

Â Â Â Â Â  (4) Twenty percent of the moneys shall be continuously appropriated to the Department of Human Services to be used for alcohol and drug abuse prevention, early intervention and treatment services for inmates of correctional and penal institutions and for parolees therefrom and for probationers as provided pursuant to rules of the department. However, prior to expenditure of moneys under this subsection, the department must present its program plans for approval to the appropriate legislative body which is either the Joint Ways and Means Committee during a session of the Legislative Assembly or the Emergency Board during the interim between sessions. [1975 c.424 Â§5; 1977 c.856 Â§16; 1987 c.53 Â§12]

Â Â Â Â Â  430.385 Construction. Nothing in ORS 430.347, 430.359, 430.380, 471.805, 471.810, 473.030 or this section shall be construed as justification for a reduction in General Fund support of local alcohol and drug abuse prevention, early intervention and treatment services. [1975 c.424 Â§1; 1987 c.53 Â§13]

Â Â Â Â Â  430.395 Funding of regional centers for treatment of drug and alcohol dependent adolescents; rules; criteria for areas served by centers. (1) Subject to the availability of funds, the Department of Human Services may fund regional centers for the treatment of adolescents with drug and alcohol dependencies.

Â Â Â Â Â  (2) The Department of Human Services shall define by rule a minimum number of inpatient beds and outpatient slots necessary for effective treatment and economic operation of any regional center funded by state funds.

Â Â Â Â Â  (3) The areas to be served by any treatment facility shall be determined by the following:

Â Â Â Â Â  (a) Areas that demonstrate the most need;

Â Â Â Â Â  (b) Areas with no treatment program or an inadequate program; and

Â Â Â Â Â  (c) Areas where there is strong, organized community support for youth treatment programs.

Â Â Â Â Â  (4) The area need is determined by:

Â Â Â Â Â  (a) Current area youth admissions to treatment programs;

Â Â Â Â Â  (b) Per capita consumption of alcohol in the area;

Â Â Â Â Â  (c) Percentage of area population between 10 and 18 years of age;

Â Â Â Â Â  (d) Whether the area has effective, specialized outpatient and early intervention services in place;

Â Â Â Â Â  (e) Whether the area suffers high unemployment and economic depression; and

Â Â Â Â Â  (f) Other evidence of need.

Â Â Â Â Â  (5) As used in this section, Âregional centerÂ means a community residential treatment facility including intensive residential and outpatient care for adolescents with drug and alcohol dependencies. [1989 c.997 Â§1]

Â Â Â Â Â  Note: 430.395 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.397 Voluntary admission of person to treatment facility; notice to parent or guardian. Any person may voluntarily apply for admission to any treatment facility, as defined in ORS 430.306, operated pursuant to rules of the Department of Human Services. The director of the treatment facility shall determine whether the person shall be admitted as a patient, or referred to another appropriate treatment facility or denied referral or admission. If the person is under 18 years of age or an incompetent, the director of the treatment facility shall notify the personÂs parents or guardian of the admission or referral. [Formerly 426.450]

Â Â Â Â Â  Note: 430.397 to 430.401 were added to and made a part of ORS chapter 426 by legislative action but were not added to ORS chapter 430 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.399 When person must be taken to treatment facility; admission or referral; when jail custody may be used; confidentiality of records. (1) Any person who is intoxicated or under the influence of controlled substances in a public place may be taken or sent home or to a treatment facility by the police. However, if the person is incapacitated, the health of the person appears to be in immediate danger, or the police have reasonable cause to believe the person is dangerous to self or to any other person, the person shall be taken by the police to an appropriate treatment facility. A person shall be deemed incapacitated when in the opinion of the police officer or director of the treatment facility the person is unable to make a rational decision as to acceptance of assistance.

Â Â Â Â Â  (2) The director of the treatment facility shall determine whether a person shall be admitted as a patient, or referred to another treatment facility or denied referral or admission. If the person is incapacitated or the health of the person appears to be in immediate danger, or if the director has reasonable cause to believe the person is dangerous to self or to any other person, the person must be admitted. The person shall be discharged within 48 hours unless the person has applied for voluntary admission to the treatment facility.

Â Â Â Â Â  (3) In the absence of any appropriate treatment facility, an intoxicated person or a person under the influence of controlled substances who would otherwise be taken by the police to a treatment facility may be taken to the city or county jail where the person may be held until no longer intoxicated, under the influence of controlled substances or incapacitated.

Â Â Â Â Â  (4) An intoxicated person or person under the influence of controlled substances, when taken into custody by the police for a criminal offense, shall immediately be taken to the nearest appropriate treatment facility when the condition of the person requires emergency medical treatment.

Â Â Â Â Â  (5) The records of a patient at a treatment facility shall not be revealed to any person other than the director and staff of the treatment facility without the consent of the patient. A patientÂs request that no disclosure be made of admission to a treatment facility shall be honored unless the patient is incapacitated or disclosure of admission is required by ORS 430.397.

Â Â Â Â Â  (6) As used in this section, Âtreatment facilityÂ has the meaning given Âother treatment facilityÂ in ORS 430.306. [Formerly 426.460]

Â Â Â Â Â  Note: See note under 430.397.

Â Â Â Â Â  430.400 [Formerly 475.295; repealed by 1995 c.440 Â§41]

Â Â Â Â Â  430.401 Liability of public officers. No peace officer, treatment facility and staff, physician or judge shall be held criminally or civilly liable for actions pursuant to ORS 430.315 to 430.335 and 430.397 to 430.401 provided the actions are in good faith, on probable cause and without malice. [Formerly 426.470]

Â Â Â Â Â  Note: See note under 430.397.

PREVENTION OF DRUG ABUSE

Â Â Â Â Â  430.405 Definitions for ORS 161.125, 430.270, 430.405 and 430.415. As used in ORS 161.125, 430.270, 430.405 and 430.415:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirector of the treatment facilityÂ means the person in charge of treatment and rehabilitation programs at the treatment facility.

Â Â Â Â Â  (3) ÂDrug abuseÂ means repetitive, excessive use of drugs or controlled substances short of dependence, without legal or medical supervision, that may have a detrimental effect on the individual or society.

Â Â Â Â Â  (4) ÂDrug-dependent personÂ means one who has lost the ability to control the use of controlled substances or other substances with abuse potential, or who uses such substances or controlled substances to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. A drug-dependent person may be physically dependent, a condition in which the body requires a continuing supply of a drug or controlled substance to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of a drug or controlled substance.

Â Â Â Â Â  (5) ÂTreatment facilityÂ means profit or nonprofit, public or private detoxification centers, outpatient clinics, residential facilities, hospitals and such other facilities as the Department of Human Services determines suitable, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation for drug-dependent persons. [1973 c.697 Â§3; 1977 c.745 Â§47; 1979 c.744 Â§25; 1979 c.777 Â§46a; 1987 c.61 Â§4; 2001 c.900 Â§138]

Â Â Â Â Â  430.415 Drug dependence as illness. The Legislative Assembly finds drug dependence is an illness. The drug-dependent person is ill and shall be afforded treatment for the illness of the drug-dependent person. [1973 c.697 Â§2]

DRUG TREATMENT FOR OFFENDERS

Â Â Â Â Â  430.420 Integration of drug treatment services into criminal justice system; plans. (1) In collaboration with local seizing agencies, the district attorney, the local public safety coordinating council and the local mental health advisory committee, a local alcoholism planning committee appointed or designated pursuant to ORS 430.342 shall develop a plan to integrate drug treatment services into the criminal justice system for offenders who commit nonviolent felony drug possession offenses. The plan may also include property offenders as provided for under ORS 475.245. The plan developed under this subsection must be incorporated into the local coordinated comprehensive plan required by ORS 417.775.

Â Â Â Â Â  (2)(a) A plan may include, but need not be limited to, programs that occur before adjudication, after adjudication as part of a sentence of probation or as part of a conditional discharge.

Â Â Â Â Â  (b) A plan must include, but need not be limited to:

Â Â Â Â Â  (A) A description of local criminal justice and treatment coordination efforts;

Â Â Â Â Â  (B) A description of the method by which local, state and federal treatment resources are prioritized and allocated to meet the needs of the drug abusing offender population;

Â Â Â Â Â  (C) The principles that guide criminal justice strategies for supervision and treatment of drug abusing offenders and the purchase of treatment services from local community providers;

Â Â Â Â Â  (D) The desired outcomes for criminal justice strategies for supervision and treatment of drug abusing offenders and the provision of treatment services and identification of a method for monitoring and reporting the outcomes; and

Â Â Â Â Â  (E) Consistent standards for measuring the success of criminal justice strategies for supervision and treatment of drug abusing offenders and the provision of treatment.

Â Â Â Â Â  (3) A program must include, but need not be limited to:

Â Â Â Â Â  (a) Ongoing oversight of the participant;

Â Â Â Â Â  (b) Frequent monitoring to determine whether a participant is using controlled substances unlawfully; and

Â Â Â Â Â  (c) A coordinated strategy governing responses to a participantÂs compliance or noncompliance with the program.

Â Â Â Â Â  (4) The local alcoholism planning committee shall submit the plan to the Department of Human Services and shall provide the county board of commissioners with a copy of the plan. [2005 c.830 Â§43]

Â Â Â Â Â  Note: 430.420 to 430.426 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.422 Drug Prevention and Education Fund. The Drug Prevention and Education Fund is established separate and distinct from the General Fund. The Drug Prevention and Education Fund consists of moneys deposited in the fund under ORS 131.597 and 430.426, and other moneys as may be appropriated to the fund by law. The moneys in the Drug Prevention and Education Fund are continuously appropriated to the Department of Human Services for the purpose of assisting counties in paying the costs incurred by the counties in providing drug treatment services pursuant to plans submitted under ORS 430.420. [2005 c.830 Â§46]

Â Â Â Â Â  Note: See note under 430.420.

Â Â Â Â Â  430.424 Distribution of funds; funding criteria. The Department of Human Services shall distribute moneys in the Drug Prevention and Education Fund established in ORS 430.422 based on a review of the plans submitted to the office under ORS 430.420. Funding criteria include, but need not be limited to, whether the plan includes the existence or development of a drug treatment court or a drug diversion program. [2005 c.830 Â§44]

Â Â Â Â Â  Note: See note under 430.420.

Â Â Â Â Â  430.425 [1973 c.697 Â§Â§4,5; repealed by 1985 c.740 Â§18]

Â Â Â Â Â  430.426 Rules; acceptance of gifts, grants and donations. (1) The Department of Human Services shall adopt rules necessary to carry out the provisions of ORS 430.420 to 430.426.

Â Â Â Â Â  (2) The department may accept gifts, grants and donations from any source, public or private. Moneys accepted under this section must be deposited in the Drug Prevention and Education Fund to be used for the purposes for which the fund is established. [2005 c.830 Â§45]

Â Â Â Â Â  Note: See note under 430.420.

DIVERSION PROGRAMS

(Definitions)

Â Â Â Â Â  430.450 Definitions for ORS 430.450 to 430.555. As used in ORS 430.450 to 430.555, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommunity diversion planÂ means a system of services approved and monitored by the Department of Human Services in accordance with approved county mental health plans, which may include but need not be limited to, medical, educational, vocational, social and psychological services, training, counseling, provision for residential care, and other rehabilitative services designed to benefit the defendant and protect the public.

Â Â Â Â Â  (2) ÂCrimes of violence against the personÂ means criminal homicide, assault and related offenses as defined in ORS 163.165 to 163.208, rape and sexual abuse, incest, or any other crime involving the use of a deadly weapon or which results in physical harm or death to a victim.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDiversionÂ means the referral or transfer from the criminal justice system into a program of treatment or rehabilitation of a defendant diagnosed as drug dependent and in need of treatment at department approved sites, on the condition that the defendant successfully fulfills the specified obligations of a program designed for rehabilitation.

Â Â Â Â Â  (5) ÂDiversion coordinatorÂ means a person designated by a county mental health program director to work with the criminal justice system and health care delivery system to screen defendants who may be suitable for diversion; to coordinate the formulation of individual diversion plans for such defendants; and to report to the court the performance of those defendants being treated under an individual diversion plan.

Â Â Â Â Â  (6) ÂDirector of the treatment facilityÂ means the person in charge of treatment and rehabilitation programs at the treatment facility.

Â Â Â Â Â  (7) ÂDrug abuseÂ means repetitive, excessive use of a drug or controlled substance short of dependence, without medical supervision, which may have a detrimental effect on the individual or society.

Â Â Â Â Â  (8) ÂDrug-dependent personÂ means one who has lost the ability to control the personal use of controlled substances or other substances with abuse potential, or who uses such substances or controlled substances to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. A drug-dependent person may be physically dependent, a condition in which the body requires a continuing supply of a drug or controlled substance to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of a drug or controlled substance.

Â Â Â Â Â  (9) ÂEvaluationÂ means any diagnostic procedures used in the determination of drug dependency, and may include but are not limited to chemical testing, medical examinations and interviews.

Â Â Â Â Â  (10) ÂIndividual diversion planÂ means a system of services tailored to the individualÂs unique needs as identified in the evaluation, which may include but need not be limited to medical, educational, vocational, social and psychological services, training, counseling, provision for residential care, and other rehabilitative services designed to benefit the defendant and protect the public. The plan shall include appropriate methods for monitoring the individualÂs progress toward achievement of the defined treatment objectives and shall also include periodic review by the court.

Â Â Â Â Â  (11) ÂTreatment facilityÂ means detoxification centers, outpatient clinics, residential care facilities, hospitals and such other facilities determined to be suitable by the Department of Human Services, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation. [1977 c.871 Â§2; 1979 c.744 Â§26; 2001 c.900 Â§139]

(Treatment Program)

Â Â Â Â Â  430.455 Information to drug-dependent person upon arrest. When a person is arrested for violation of the criminal statutes of this state which do not involve crimes of violence against another person, and the officer or person making the arrest has reasonable grounds for believing the arrested individual is a drug-dependent person, the officer or person making the arrest may:

Â Â Â Â Â  (1) Fully inform the arrested person of the right of the arrested person to evaluation and the possible consequences of such evaluation;

Â Â Â Â Â  (2) Inform the arrested person of the right of the arrested person to counsel before consenting to evaluation; and

Â Â Â Â Â  (3) Fully explain the voluntary nature of the evaluation and the limitations upon the confidentiality of the information obtained during the evaluation. [1977 c.871 Â§7]

Â Â Â Â Â  430.460 Consent to evaluation; effect of refusal. Upon obtaining the written consent of the arrested person, the officer or person making the arrest shall request an approved site to conduct an evaluation to determine whether the arrested person is drug dependent. Refusal of the arrested person to consent to the evaluation is not admissible in evidence upon the trial of the arrested person. [1977 c.871 Â§8]

Â Â Â Â Â  430.465 Referral for evaluation. A defendant may be informed of the rights of the defendant to evaluation and, upon giving written consent, may be referred for such evaluation at any time prior to conviction for the offense for which the defendant is charged, notwithstanding prior refusal to submit to evaluation. The procedures stipulated in ORS 430.455 and 430.460 shall be followed whenever the right to evaluation is restated under this section. [1977 c.871 Â§9]

Â Â Â Â Â  430.470 Notice of right to evaluation if not given at time of arrest. (1) In the event that an officer or person making the arrest fails to inform the person arrested of the right to evaluation, and possible diversion, within 24 hours from the time of booking, an officer of the court or diversion coordinator may do so.

Â Â Â Â Â  (2) At the time of arraignment, the judge shall inform the defendant of the rights described in ORS 430.455. [1977 c.871 Â§10]

Â Â Â Â Â  430.475 Evaluation results as evidence; admissibility at subsequent trial; privileged communication. (1) The results of the evaluation of an arrested person suspected of being drug dependent shall be made available to the prosecuting and defense attorneys and the presiding judge for the judicial district, but shall not be entered into evidence in any subsequent trial of the accused except upon written consent of the accused or upon a finding by the court that the relevance of the results outweighs their prejudicial effect.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, results of evaluation or information voluntarily provided to evaluation or treatment personnel by a person under ORS 430.450 to 430.555 shall be confidential and shall not be admitted as evidence in criminal proceedings. Reports submitted to the court or the prosecutor by the diversion coordinator shall consist solely of matters required to be reported by the terms of the diversion plan, together with an assessment of the personÂs progress toward achieving the goals set forth in the plan. Communications between the person participating in the plan and the diversion coordinator shall be privileged unless they relate directly to the elements required to be reported under the diversion plan. [1977 c.871 Â§Â§11,27; 1995 c.781 Â§45]

Â Â Â Â Â  430.480 Effect of ORS 430.450 to 430.555 on other evidence. Nothing in ORS 430.450 to 430.555 is intended to limit the introduction of other evidence bearing upon the question of whether or not a person is using or is under the influence of controlled substances. [1977 c.871 Â§12; 1979 c.744 Â§27]

Â Â Â Â Â  430.485 Treatment may be ordered. When the results of the evaluation obtained under ORS 430.460 or 430.465 indicate that the defendant is a drug-dependent person within the meaning of ORS 430.450 to 430.555, and the results of the evaluation indicate that such person may benefit in a substantial manner from treatment for drug dependence, the prosecutor, with the concurrence of the court, may direct the defendant to receive treatment as a contingent alternative to prosecution. If defendant refuses treatment, criminal proceedings shall be resumed. [1977 c.871 Â§15]

Â Â Â Â Â  430.490 Diversion plan for defendant; participation as condition of probation or parole. (1) Prior to the initiation of diversion, the local diversion coordinator shall submit an individual diversion plan for the defendant. Upon approval of the plan by the prosecutor and the court, the person diverted shall be required to follow the diversion plan as a condition of continuance in treatment. The plan shall be entered into the record of the court.

Â Â Â Â Â  (2) Participation in a diversion program may be made a condition of probation or parole. [1977 c. 871 Â§Â§16,28]

Â Â Â Â Â  430.495 Content of diversion plan; duration. (1) The diversion plan shall include appropriate methods for monitoring the progress of the diverted individual toward the achievement of the defined treatment objectives. In the presence of counsel, the defendant shall review the terms of the individual diversion plan, including methods for monitoring progress, and execute a written statement indicating consent. Such statement shall include a voluntary waiver of stipulated rights as necessary to implement the approved plan. Any authorized waiver under this section shall not extend beyond the time of participation by the person in the diversion plan.

Â Â Â Â Â  (2) No individual diversion plan shall continue for more than the maximum time a person can be sentenced for the offense charged. [1977 c.871 Â§Â§17,21]

Â Â Â Â Â  430.500 Dismissal of charges. (1) Upon successful completion of treatment, as outlined in the individual diversion plan, a request may be made to dismiss charges against the individual related to the offense for which diversion was initiated as an alternative to prosecution.

Â Â Â Â Â  (2) When the prosecutor and the court have determined that the individual has successfully completed treatment, as outlined in the diversion plan, the prosecutor shall dismiss charges against the individual related to the offense for which diversion was initiated as an alternative to prosecution. [1977 c.871 Â§Â§18,19]

Â Â Â Â Â  430.505 Expunction of verdict. If a person is diverted after conviction, but prior to sentencing, the court may order expunction from the record of the verdict of the court and all proceedings incident thereto upon successful completion of the diversion plan and a post-treatment period of three years, provided there have been no new convictions for misdemeanor or felony offenses. [1977 c.871 Â§20]

Â Â Â Â Â  430.510 Notice when treatment unsuccessful. If treatment under ORS 430.450 to 430.555 is unsuccessful, the prosecuting attorney and the court shall be notified before the defendant is released from treatment. After such notice the prosecution may be resumed. If the person has been convicted of the offense for which the person has been arrested, the court may proceed to impose sentence, which shall take into account the period during which the person participated in treatment. [1977 c.871 Â§25]

Â Â Â Â Â  430.515 Procedure to terminate treatment. Termination of treatment under ORS 430.450 to 430.555 may be instituted at any time by either the prosecutor, the director of the treatment facility, the court or the person diverted into treatment. An order to terminate treatment shall be based upon a finding of substantial violation of the diversion plan or upon a showing to the satisfaction of the court that the person diverted constitutes a threat to the peace and safety of the public and that continued treatment will involve direct risk to the community or the treatment facility. Such findings and showing shall be made before the court in open hearing, with the person under treatment entitled to counsel and to due process of law. [1977 c.871 Â§26]

Â Â Â Â Â  430.520 [1977 c.871 Â§4; repealed by 1985 c.740 Â§18]

Â Â Â Â Â  430.525 [1977 c.871 Â§Â§5,13; repealed by 1985 c.740 Â§18]

(Administration)

Â Â Â Â Â  430.535 Duties of Department of Human Services; bilingual forms. (1) The Department of Human Services and the GovernorÂs Council on Alcohol and Drug Abuse Programs shall, subject to the availability of funds, develop bilingual forms to assist non-English-speaking persons in understanding their rights under ORS 430.450 to 430.555.

Â Â Â Â Â  (2) The department shall assist county mental health programs in the development of comprehensive and coordinated identification, evaluation, treatment, education and rehabilitation services for the drug-dependent person. The State Plan for Drug Problems shall be consistent with such system. [1977 c.871 Â§Â§3,14; 1985 c.740 Â§16]

Â Â Â Â Â  430.540 Designation of and standards for evaluation sites. (1) The county mental health program director shall designate sites for evaluation in the county plan of individuals who may be or are known to be drug dependent. The Department of Human Services shall establish standards for such sites and periodically publish a list of approved sites.

Â Â Â Â Â  (2) The costs of evaluation shall be borne by the county of appropriate jurisdiction. [1977 c.871 Â§6]

Â Â Â Â Â  430.545 Procedures at evaluation sites; administration of antagonist drugs. (1) Evaluation sites provided for under ORS 430.450 to 430.555 shall conduct such procedures as may be necessary to determine if an individual is a drug-dependent person. A person shall be evaluated only with that personÂs written consent. Subject to approval of the Department of Human Services, the director of a treatment facility or the director of an evaluation site may designate personnel to provide treatment or evaluation as appropriate under the lawful limitations of their certification, licensure or professional practice.

Â Â Â Â Â  (2) Antagonist drugs may be administered for diagnosis of addiction by a registered nurse at an approved site when the nurse has completed required training and a physician is available on call. Antagonist drugs shall not be administered without informed written consent of the person. [1977 c.871 Â§22; 1979 c.744 Â§28]

Â Â Â Â Â  430.550 Discrimination prohibited. No person, otherwise eligible, shall be denied evaluation or treatment under ORS 430.450 to 430.555 on account of age, sex, race, nationality, religious preference or ability to pay. [1977 c.871 Â§24]

Â Â Â Â Â  430.555 Liability for violation of civil rights or injuries to participant. Liability for violation of civil rights under ORS 430.450 to 430.555 or injuries to a person participating in a diversion program or caused by a person in a diversion program under ORS 430.450 to 430.555 shall, except in the case of gross negligence, be borne by the county making the arrest and the state in equal shares, and shall not extend to persons administering the provisions of ORS 430.450 to 430.555. [1977 c.871 Â§23]

DRUG DEPENDENCY TREATMENT PROGRAMS

Â Â Â Â Â  430.560 Drug dependency treatment programs established by Department of Human Services; contracts; rules. (1) The Department of Human Services shall establish for drug-dependent persons treatment programs that involve:

Â Â Â Â Â  (a) Detoxification;

Â Â Â Â Â  (b) Detoxification with acupuncture and counseling; and

Â Â Â Â Â  (c) The supplying of synthetic opiates to such persons under close supervision and control. However, the supplying of synthetic opiates shall be used only when detoxification or detoxification with acupuncture and counseling has proven ineffective or upon a written request of a physician licensed by the Board of Medical Examiners for the State of Oregon showing medical need for synthetic opiates if the request is approved in writing by the parole and probation officer, if any, of the drug-dependent person. The copy of the request and the approval must be included in the clientÂs permanent treatment and releasing authority records.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, synthetic opiates may be made available to a pregnant woman with her informed consent without prior resort to the treatment programs described in subsection (1)(a) and (b) of this section.

Â Â Â Â Â  (3) In establishing the programs authorized by subsection (1) of this section, the Department of Human Services may enter into contracts with detoxification programs, physicians licensed by the Board of Medical Examiners for the State of Oregon, acupuncturists, counselors, licensed pharmacies and any agency of this state or a political subdivision in this state to conduct the required examinations and to supply the services used in the programs.

Â Â Â Â Â  (4) The department shall establish rules of eligibility for the programs authorized by ORS 430.565 and this section, considering such factors as residency, duration of dependency on drugs or controlled substances, failure of previous attempts at abstinence and other relevant factors. The department shall establish reasonable fees for participation in the programs.

Â Â Â Â Â  (5) Pursuant to ORS chapter 183, the department shall adopt rules governing the administration of the programs authorized by ORS 430.565 and this section. [Formerly 475.715; 1979 c.744 Â§29; 1991 c.574 Â§3; 2005 c.264 Â§22]

Â Â Â Â Â  430.565 Nonapplicability of drug laws to certain persons in treatment program. The provisions of any law restricting the use, possession, control or administration of a controlled substance shall not apply to any physician, pharmacist or other person while participating in the program authorized by ORS 430.560 (1)(c) so long as the physician, pharmacist or other person complies with provisions of ORS 430.560 and this section and the rules of the Department of Human Services made pursuant to ORS 430.560 and this section. [Formerly 475.725; 1979 c.744 Â§30; 1991 c.574 Â§4]

Â Â Â Â Â  430.570 Information concerning opiate inhibitors to drug dependent persons. The Department of Human Services shall cause information concerning the usefulness and feasibility of opiate inhibitors to be made available to persons involved in administering diversion programs, corrections programs and other programs for drug dependent persons. [1987 c.618 Â§4]

Â Â Â Â Â  430.580 [1983 c.601 Â§2; repealed by 1987 c.411 Â§5]

Â Â Â Â Â  430.590 Regulation of location of methadone clinic; enforcement. (1) It is unlawful for any person to commence operating a methadone clinic:

Â Â Â Â Â  (a) Within 1,000 feet of the real property comprising an existing public or private elementary, secondary or career school attended primarily by minors; or

Â Â Â Â Â  (b) Within 1,000 feet of the real property comprising an existing licensed child care facility. As used in this section, Âlicensed child care facilityÂ means a child care center certified under ORS 657A.280 that is operating under authority of a valid business license.

Â Â Â Â Â  (2) Commencing operation of a methadone clinic within 1,000 feet of a school or licensed child care facility is a nuisance and operation of the clinic shall be enjoined and abated as provided in ORS 105.550 to 105.600. [1991 c.574 Â§5; 1995 c.278 Â§52; 1995 c.343 Â§47; 2003 c.293 Â§14]

Â Â Â Â Â  Note: 430.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOCAL MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

Â Â Â Â Â  430.610 Legislative policy. It is declared to be the policy and intent of the Legislative Assembly that:

Â Â Â Â Â  (1) Subject to the availability of funds, mental health services should be available to all mentally or emotionally disturbed, mentally retarded and developmentally disabled, alcohol abuser, alcoholic, drug abuser and drug-dependent persons regardless of age, county of residence or ability to pay;

Â Â Â Â Â  (2) The Department of Human Services and other state agencies shall conduct their activities in the least costly and most efficient manner so that delivery of services to the mentally or emotionally disturbed, mentally retarded and developmentally disabled, alcohol abuser, alcoholic, drug abuser and drug-dependent persons shall be effective and coordinated;

Â Â Â Â Â  (3) To the greatest extent possible, mental health services shall be delivered in the community where the person lives in order to achieve maximum coordination of services and minimum disruption in the life of the person; and

Â Â Â Â Â  (4) The State of Oregon shall encourage, aid and financially assist its county governments in the establishment and development of community mental health and developmental disabilities programs, including but not limited to, treatment and rehabilitation services for the mentally or emotionally disturbed, mentally retarded and developmentally disabled, alcohol abuser, alcoholic, drug abuser and drug-dependent persons and prevention of these problems through county administered community mental health and developmental disabilities programs. [1961 c.706 Â§36; 1973 c.639 Â§1; 1981 c.750 Â§1; 2001 c.900 Â§140]

Â Â Â Â Â  430.620 Establishment of community mental health and developmental disabilities program by one or more counties. (1) The county court or board of county commissioners, or its representatives designated by it for the purpose, of any county, on behalf of the county, may:

Â Â Â Â Â  (a) In conformity with the rules of the Department of Human Services, establish and operate, or contract with a public agency or private corporation for, a community mental health and developmental disabilities program.

Â Â Â Â Â  (b) Cooperate, coordinate or act jointly with any other county or counties or any appropriate officer or agency of such counties in establishing and operating or contracting for a community mental health and developmental disabilities program to service all such counties in conformity with the regulations of the department.

Â Â Â Â Â  (c) Expend county moneys for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) Accept and use or expend property or moneys from any public or private source made available for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (2) All officers and agencies of a county, upon request, shall cooperate insofar as possible with the county court or board of county commissioners, or its designated representatives, in conducting programs and carrying on and coordinating activities under subsection (1) of this section. [1961 c.706 Â§39; 1973 c.639 Â§2; 1981 c.750 Â§2; 1989 c.116 Â§10]

Â Â Â Â Â  430.625 Local advisory committees. (1) If any local mental health program has an advisory committee, disabled persons, as defined in ORS 430.050 (6), and older adults shall be appointed to serve on the advisory committee.

Â Â Â Â Â  (2) The disabled persons described in subsection (1) of this section shall meet separately as a disability issues advisory committee. [1989 c.777 Â§2; 2005 c.691 Â§1]

Â Â Â Â Â  Note: 430.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.630 Services to be provided by community mental health and developmental disabilities program; local mental health authorities; local mental health services plan. (1) In addition to any other requirements that may be established by rule by the Department of Human Services and subject to the availability of funds, each community mental health and developmental disabilities program shall provide the following basic services to persons with mental retardation and developmental disabilities and alcohol abuse, alcoholism, drug abuse and drug dependence:

Â Â Â Â Â  (a) Outpatient services;

Â Â Â Â Â  (b) Aftercare for persons released from hospitals and training centers;

Â Â Â Â Â  (c) Training, case and program consultation and education for community agencies, related professions and the public;

Â Â Â Â Â  (d) Guidance and assistance to other human service agencies for joint development of prevention programs and activities to reduce factors causing mental retardation and developmental disabilities and alcohol abuse, alcoholism, drug abuse and drug dependence; and

Â Â Â Â Â  (e) Age-appropriate treatment options for older adults.

Â Â Â Â Â  (2) As alternatives to state hospitalization, it is the responsibility of the community mental health and developmental disabilities program to ensure that, subject to the availability of funds, the following services for the mentally retarded and developmentally disabled, alcohol abuser, alcoholic, drug abuser and drug-dependent persons are available when needed and approved by the Department of Human Services:

Â Â Â Â Â  (a) Emergency services on a 24-hour basis, such as telephone consultation, crisis intervention and prehospital screening examination;

Â Â Â Â Â  (b) Care and treatment for a portion of the day or night, which may include day treatment centers, work activity centers and preschool programs;

Â Â Â Â Â  (c) Residential care and treatment in facilities such as halfway houses, detoxification centers and other community living facilities;

Â Â Â Â Â  (d) Continuity of care, such as that provided by service coordinators, community case development specialists and core staff of federally assisted community mental health centers;

Â Â Â Â Â  (e) Inpatient treatment in community hospitals; and

Â Â Â Â Â  (f) Other alternative services to state hospitalization as defined by the department.

Â Â Â Â Â  (3) In addition to any other requirements that may be established by rule of the department, each community mental health and developmental disabilities program, subject to the availability of funds, shall provide or ensure the provision of the following services to persons with mental or emotional disturbances:

Â Â Â Â Â  (a) Screening and evaluation to determine the clientÂs service needs;

Â Â Â Â Â  (b) Crisis stabilization to meet the needs of persons suffering acute mental or emotional disturbances, including the costs of investigations and prehearing detention in community hospitals or other facilities approved by the department for persons involved in involuntary commitment procedures;

Â Â Â Â Â  (c) Vocational and social services that are appropriate for the clientÂs age, designed to improve the clientÂs vocational, social, educational and recreational functioning;

Â Â Â Â Â  (d) Continuity of care to link the client to housing and appropriate and available health and social service needs;

Â Â Â Â Â  (e) Psychiatric care in state and community hospitals, subject to the provisions of subsection (4) of this section;

Â Â Â Â Â  (f) Residential services;

Â Â Â Â Â  (g) Medication monitoring;

Â Â Â Â Â  (h) Individual, family and group counseling and therapy;

Â Â Â Â Â  (i) Public education and information;

Â Â Â Â Â  (j) Prevention of mental or emotional disturbances and promotion of mental health;

Â Â Â Â Â  (k) Consultation with other community agencies;

Â Â Â Â Â  (L) Preventive mental health services for children and adolescents, including primary prevention efforts, early identification and early intervention services. Preventive services should be patterned after service models that have demonstrated effectiveness in reducing the incidence of emotional, behavioral and cognitive disorders in children. As used in this paragraph:

Â Â Â Â Â  (A) ÂEarly identificationÂ means detecting emotional disturbance in its initial developmental stage;

Â Â Â Â Â  (B) ÂEarly intervention servicesÂ for children at risk of later development of emotional disturbance means programs and activities for children and their families that promote conditions, opportunities and experiences that encourage and develop emotional stability, self-sufficiency and increased personal competence; and

Â Â Â Â Â  (C) ÂPrimary prevention effortsÂ means efforts that prevent emotional problems from occurring by addressing issues early so that disturbances do not have an opportunity to develop; and

Â Â Â Â Â  (m) Preventive mental health services for older adults, including primary prevention efforts, early identification and early intervention services. Preventive services should be patterned after service models that have demonstrated effectiveness in reducing the incidence of emotional and behavioral disorders and suicide attempts in older adults. As used in this paragraph:

Â Â Â Â Â  (A) ÂEarly identificationÂ means detecting emotional disturbance in its initial developmental stage;

Â Â Â Â Â  (B) ÂEarly intervention servicesÂ for older adults at risk of development of emotional disturbance means programs and activities for older adults and their families that promote conditions, opportunities and experiences that encourage and maintain emotional stability, self-sufficiency and increased personal competence and that deter suicide; and

Â Â Â Â Â  (C) ÂPrimary prevention effortsÂ means efforts that prevent emotional problems from occurring by addressing issues early so that disturbances do not have an opportunity to develop.

Â Â Â Â Â  (4) A community mental health and developmental disabilities program shall assume responsibility for psychiatric care in state and community hospitals, as provided in subsection (3)(e) of this section, in the following circumstances:

Â Â Â Â Â  (a) The person receiving care is a resident of the county served by the program. For purposes of this paragraph, ÂresidentÂ means the resident of a county in which the person maintains a current mailing address or, if the person does not maintain a current mailing address within the state, the county in which the person is found, or the county in which a court committed mentally ill person has been conditionally released.

Â Â Â Â Â  (b) The person has been hospitalized involuntarily or voluntarily, pursuant to ORS 426.130 or 426.220, except for persons confined to the Secure Child and Adolescent Treatment Unit at Oregon State Hospital, or has been hospitalized as the result of a revocation of conditional release.

Â Â Â Â Â  (c) Payment is made for the first 60 consecutive days of hospitalization.

Â Â Â Â Â  (d) The hospital has collected all available patient payments and third-party reimbursements.

Â Â Â Â Â  (e) In the case of a community hospital, the department has approved the hospital for the care of mentally or emotionally disturbed persons, the community mental health and developmental disabilities program has a contract with the hospital for the psychiatric care of residents and a representative of the program approves voluntary or involuntary admissions to the hospital prior to admission.

Â Â Â Â Â  (5) Subject to the review and approval of the department, a community mental health and developmental disabilities program may initiate additional services after the services defined in this section are provided.

Â Â Â Â Â  (6) Each community mental health and developmental disabilities program and the state hospital serving the programÂs geographic area shall enter into a written agreement concerning the policies and procedures to be followed by the program and the hospital when a patient is admitted to, and discharged from, the hospital and during the period of hospitalization.

Â Â Â Â Â  (7) Each community mental health and developmental disabilities program shall have a mental health advisory committee, appointed by the board of county commissioners or the county court or, if two or more counties have combined to provide mental health services, the boards or courts of the participating counties or, in the case of a Native American reservation, the tribal council.

Â Â Â Â Â  (8) A community mental health and developmental disabilities program may request and the department may grant a waiver regarding provision of one or more of the services described in subsection (3) of this section upon a showing by the county and a determination by the department that mentally or emotionally disturbed persons in that county would be better served and unnecessary institutionalization avoided.

Â Â Â Â Â  (9) Each community mental health and developmental disabilities program shall cooperate fully with the GovernorÂs Council on Alcohol and Drug Abuse Programs in the performance of its duties.

Â Â Â Â Â  (10)(a) As used in this subsection, Âlocal mental health authorityÂ means one of the following entities:

Â Â Â Â Â  (A) The board of county commissioners of one or more counties that establishes or operates a community mental health and developmental disabilities program;

Â Â Â Â Â  (B) The tribal council, in the case of a federally recognized tribe of Native Americans that elects to enter into an agreement to provide mental health services; or

Â Â Â Â Â  (C) A regional local mental health authority comprised of two or more boards of county commissioners.

Â Â Â Â Â  (b) Each local mental health authority that provides mental health services shall determine the need for local mental health services and adopt a comprehensive local plan for the delivery of mental health services for children, families, adults and older adults that describes the methods by which the local mental health authority shall provide those services. The local mental health authority shall review and revise the local plan biennially. The purpose of the local plan is to create a blueprint to provide mental health services that are directed by and responsive to the mental health needs of individuals in the community served by the local plan.

Â Â Â Â Â  (c) The local plan shall identify ways to:

Â Â Â Â Â  (A) Coordinate and ensure accountability for all levels of care described in paragraph (e) of this subsection;

Â Â Â Â Â  (B) Maximize resources for consumers and minimize administrative expenses;

Â Â Â Â Â  (C) Provide supported employment and other vocational opportunities for consumers;

Â Â Â Â Â  (D) Determine the most appropriate service provider among a range of qualified providers;

Â Â Â Â Â  (E) Ensure that appropriate mental health referrals are made;

Â Â Â Â Â  (F) Address local housing needs for persons with mental health disorders;

Â Â Â Â Â  (G) Develop a process for discharge from state and local psychiatric hospitals and transition planning between levels of care or components of the system of care;

Â Â Â Â Â  (H) Provide peer support services, including but not limited to drop-in centers and paid peer support;

Â Â Â Â Â  (I) Provide transportation supports; and

Â Â Â Â Â  (J) Coordinate services among the criminal and juvenile justice systems, adult and juvenile corrections systems and local mental health programs to ensure that persons with mental illness who come into contact with the justice and corrections systems receive needed care and to ensure continuity of services for adults and juveniles leaving the corrections system.

Â Â Â Â Â  (d) When developing a local plan, a local mental health authority shall:

Â Â Â Â Â  (A) Coordinate with the budgetary cycles of state and local governments that provide the local mental health authority with funding for mental health services;

Â Â Â Â Â  (B) Involve consumers, advocates, families, service providers, schools and other interested parties in the planning process;

Â Â Â Â Â  (C) Coordinate with the local public safety coordinating council to address the services described in paragraph (c)(J) of this subsection;

Â Â Â Â Â  (D) Conduct a population based needs assessment to determine the types of services needed locally;

Â Â Â Â Â  (E) Determine the ethnic, age-specific, cultural and diversity needs of the population served by the local plan;

Â Â Â Â Â  (F) Describe the anticipated outcomes of services and the actions to be achieved in the local plan;

Â Â Â Â Â  (G) Ensure that the local plan coordinates planning, funding and services with:

Â Â Â Â Â  (i) The educational needs of children, adults and older adults;

Â Â Â Â Â  (ii) Providers of social supports, including but not limited to housing, employment, transportation and education; and

Â Â Â Â Â  (iii) Providers of physical health and medical services;

Â Â Â Â Â  (H) Describe how funds, other than state resources, may be used to support and implement the local plan;

Â Â Â Â Â  (I) Demonstrate ways to integrate local services and administrative functions in order to support integrated service delivery in the local plan; and

Â Â Â Â Â  (J) Involve the local mental health advisory committees described in subsection (7) of this section.

Â Â Â Â Â  (e) The local plan must describe how the local mental health authority will ensure the delivery of and be accountable for clinically appropriate services in a continuum of care based on consumer needs. The local plan shall include, but not be limited to, services providing the following levels of care:

Â Â Â Â Â  (A) Twenty-four-hour crisis services;

Â Â Â Â Â  (B) Secure and nonsecure extended psychiatric care;

Â Â Â Â Â  (C) Secure and nonsecure acute psychiatric care;

Â Â Â Â Â  (D) Twenty-four-hour supervised structured treatment;

Â Â Â Â Â  (E) Psychiatric day treatment;

Â Â Â Â Â  (F) Treatments that maximize client independence;

Â Â Â Â Â  (G) Family and peer support and self-help services;

Â Â Â Â Â  (H) Support services;

Â Â Â Â Â  (I) Prevention and early intervention services;

Â Â Â Â Â  (J) Transition assistance between levels of care;

Â Â Â Â Â  (K) Dual diagnosis services;

Â Â Â Â Â  (L) Access to placement in state-funded psychiatric hospital beds;

Â Â Â Â Â  (M) Precommitment and civil commitment in accordance with ORS chapter 426; and

Â Â Â Â Â  (N) Outreach to older adults at locations appropriate for making contact with older adults, including senior centers, long term care facilities and personal residences.

Â Â Â Â Â  (f) In developing the part of the local plan referred to in paragraph (c)(J) of this subsection, the local mental health authority shall collaborate with the local public safety coordinating council to address the following:

Â Â Â Â Â  (A) Training for all law enforcement officers on ways to recognize and interact with persons with mental illness, for the purpose of diverting them from the criminal and juvenile justice systems;

Â Â Â Â Â  (B) Developing voluntary locked facilities for crisis treatment and follow-up as an alternative to custodial arrests;

Â Â Â Â Â  (C) Developing a plan for sharing a daily jail and juvenile detention center custody roster and the identity of persons of concern and offering mental health services to those in custody;

Â Â Â Â Â  (D) Developing a voluntary diversion program to provide an alternative for persons with mental illness in the criminal and juvenile justice systems; and

Â Â Â Â Â  (E) Developing mental health services, including housing, for persons with mental illness prior to and upon release from custody.

Â Â Â Â Â  (g) Services described in the local plan shall:

Â Â Â Â Â  (A) Address the vision, values and guiding principles described in the Report to the Governor from the Mental Health Alignment Workgroup, January 2001;

Â Â Â Â Â  (B) Be provided to children, older adults and families as close to their homes as possible;

Â Â Â Â Â  (C) Be culturally appropriate and competent;

Â Â Â Â Â  (D) Be, for children, older adults and adults with mental health needs, from providers appropriate to deliver those services;

Â Â Â Â Â  (E) Be delivered in an integrated service delivery system with integrated service sites or processes, and with the use of integrated service teams;

Â Â Â Â Â  (F) Ensure consumer choice among a range of qualified providers in the community;

Â Â Â Â Â  (G) Be distributed geographically;

Â Â Â Â Â  (H) Involve consumers, families, clinicians, children and schools in treatment as appropriate;

Â Â Â Â Â  (I) Maximize early identification and early intervention;

Â Â Â Â Â  (J) Ensure appropriate transition planning between providers and service delivery systems, with an emphasis on transition between children and adult mental health services;

Â Â Â Â Â  (K) Be based on the ability of a client to pay;

Â Â Â Â Â  (L) Be delivered collaboratively;

Â Â Â Â Â  (M) Use age-appropriate, research-based quality indicators;

Â Â Â Â Â  (N) Use best-practice innovations; and

Â Â Â Â Â  (O) Be delivered using a community-based, multisystem approach.

Â Â Â Â Â  (h) A local mental health authority shall submit to the Department of Human Services a copy of the local plan and biennial revisions adopted under paragraph (b) of this subsection at time intervals established by the department.

Â Â Â Â Â  (i) Each local commission on children and families shall reference the local plan for the delivery of mental health services in the local coordinated comprehensive plan created pursuant to ORS 417.775. [1961 c.706 Â§40; 1973 c.639 Â§3; 1981 c.750 Â§3; 1985 c.740 Â§17; 1987 c.903 Â§37; 1991 c.777 Â§2; 1995 c.79 Â§219; 2001 c.899 Â§1; 2003 c.553 Â§5; 2003 c.782 Â§1; 2005 c.22 Â§297; 2005 c.691 Â§2]

Â Â Â Â Â  430.632 Biennial report on implementation of comprehensive local plan for delivery of mental health services. A local mental health authority shall submit to the Department of Human Services by October 1 of each even-numbered year a report on the implementation of the comprehensive local plan adopted under ORS 430.630 (10). [2001 c.899 Â§5]

Â Â Â Â Â  Note: 430.632 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.635 Priority for preventive services for children. The childrenÂs mental health programs of the Department of Human Services shall address preventive services under ORS 430.630 (3)(L). The department budget shall give high priority to such services. [1991 c.777 Â§1]

Â Â Â Â Â  Note: 430.635 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.640 Duties of Department of Human Services in assisting and supervising community mental health and developmental disabilities programs. (1) The Department of Human Services, in carrying out the legislative policy declared in ORS 430.610, subject to the availability of funds shall:

Â Â Â Â Â  (a) Assist Oregon counties and groups of Oregon counties in the establishment and financing of community mental health and developmental disabilities programs operated or contracted for by one or more counties.

Â Â Â Â Â  (b) If a county declines to operate or contract for a community mental health and developmental disabilities program, contract with another public agency or private corporation to provide the program. The county must be provided with an opportunity to review and comment.

Â Â Â Â Â  (c) In an emergency situation when no community mental health and developmental disabilities program is operating within a county or when a county is unable to provide a service essential to public health and safety, operate the program or service on a temporary basis.

Â Â Â Â Â  (d) At the request of the tribal council of a federally recognized tribe of Native Americans, contract with the tribal council for the establishment and operation of a community mental health and developmental disabilities program in the same manner that the department contracts with a county court or board of county commissioners.

Â Â Â Â Â  (e) If a county agrees, contract with a public agency or private corporation for all services within one or more of the following program areas: Mental or emotional disturbances, drug abuse, mental retardation or other developmental disabilities and alcohol abuse and alcoholism.

Â Â Â Â Â  (f) Approve or disapprove the biennial plan and budget information for the establishment and operation of each community mental health and developmental disabilities program. Subsequent amendments to or modifications of an approved plan or budget information involving more than 10 percent of the state funds provided for services under ORS 430.630 may not be placed in effect without prior approval of the department. However, an amendment or modification affecting 10 percent or less of state funds for services under ORS 430.630 within the portion of the program for persons with mental or emotional disturbances, or within the portion for persons with mental retardation and developmental disabilities or within the portion for persons with alcohol and drug dependence may be made without department approval.

Â Â Â Â Â  (g) Make all necessary and proper rules to govern the establishment and operation of community mental health and developmental disabilities programs, including adopting rules defining the range and nature of the services which shall or may be provided under ORS 430.630.

Â Â Â Â Â  (h) Collect data and evaluate services in the state hospitals in accordance with the same methods prescribed for community mental health and developmental disabilities programs under ORS 430.665.

Â Â Â Â Â  (i) Develop guidelines that include, for the development of comprehensive local plans in consultation with local mental health authorities:

Â Â Â Â Â  (A) The use of integrated services;

Â Â Â Â Â  (B) The outcomes expected from services and programs provided;

Â Â Â Â Â  (C) Incentives to reduce the use of state hospitals;

Â Â Â Â Â  (D) Mechanisms for local sharing of risk for state hospitalization;

Â Â Â Â Â  (E) The provision of clinically appropriate levels of care based on an assessment of the mental health needs of consumers;

Â Â Â Â Â  (F) The transition of consumers between levels of care; and

Â Â Â Â Â  (G) The development, maintenance and continuation of older adult mental health programs with mental health professionals trained in geriatrics.

Â Â Â Â Â  (j) Work with local mental health authorities to provide incentives for community-based care whenever appropriate while simultaneously ensuring adequate statewide capacity.

Â Â Â Â Â  (k) Provide technical assistance and information regarding state and federal requirements to local mental health authorities throughout the local planning process required under ORS 430.630 (10).

Â Â Â Â Â  (L) Provide incentives for local mental health authorities to enhance or increase vocational placements for adults with mental health needs.

Â Â Â Â Â  (m) Develop or adopt nationally recognized system-level performance measures, linked to the Oregon Benchmarks, for state-level monitoring and reporting of mental health services for children, adults and older adults, including but not limited to quality and appropriateness of services, outcomes from services, structure and management of local plans, prevention of mental health disorders and integration of mental health services with other needed supports.

Â Â Â Â Â  (n) Develop standardized criteria for each level of care described in ORS 430.630 (10), including protocols for implementation of local plans, strength-based mental health assessment and case planning.

Â Â Â Â Â  (o) Develop a comprehensive long-term plan for providing appropriate and adequate mental health treatment and services to children, adults and older adults that is derived from the needs identified in local plans, is consistent with the vision, values and guiding principles in the Report to the Governor from the Mental Health Alignment Workgroup, January 2001, and addresses the need for and the role of state hospitals.

Â Â Â Â Â  (p) Report biennially to the Governor and the Legislative Assembly on the progress of the local planning process and the implementation of the local plans adopted under ORS 430.630 (10)(b) and the state planning process described in paragraph (o) of this subsection, and on the performance measures and performance data available under paragraph (m) of this subsection.

Â Â Â Â Â  (q) On a periodic basis, not to exceed 10 years, reevaluate the methodology used to estimate prevalence and demand for mental health services using the most current nationally recognized models and data.

Â Â Â Â Â  (r) Encourage the development of regional local mental health authorities comprised of two or more boards of county commissioners that establish or operate a community mental health and developmental disabilities program.

Â Â Â Â Â  (2) The department may provide technical assistance and other incentives to assist in the planning, development and implementation of regional local mental health authorities whenever the department determines that a regional approach will optimize the comprehensive local plan described under ORS 430.630 (10).

Â Â Â Â Â  (3) The enumeration of duties and functions in subsection (1) of this section shall not be deemed exclusive nor construed as a limitation on the powers and authority vested in the department by other provisions of law. [1961 c.706 Â§38; 1973 c.639 Â§4; 1981 c.750 Â§7; 2001 c.325 Â§1; 2001 c.694 Â§1; 2001 c.899 Â§2; 2005 c.691 Â§3]

Â Â Â Â Â  430.642 [1995 c.270 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.650 [1961 c.706 Â§41; 1963 c.490 Â§3; 1965 c.179 Â§1; 1967 c.70 Â§1; 1973 c.639 Â§5; 1974 s.s. c.56 Â§1; repealed by 1981 c.750 Â§17]

Â Â Â Â Â  430.655 [1973 c.639 Â§9; repealed by 1981 c.750 Â§17]

Â Â Â Â Â  430.660 Federal laws, rules and regulations govern activities under ORS 430.610 to 430.695 when federal granted funds involved. In all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provision to the contrary in ORS 430.610 to 430.695. [1961 c.706 Â§42; 1973 c.639 Â§6]

Â Â Â Â Â  430.665 Evaluation of programs; population schedule for distributing funds. (1) In order to improve services to mentally or emotionally disturbed persons and provide information for uniform analysis, each community mental health and developmental disabilities program shall collect and report data and evaluate programs in accordance with methods prescribed by the Department of Human Services after consultation with the program directors.

Â Â Â Â Â  (2) Information collected by the department under subsection (1) of this section shall include, but need not be limited to:

Â Â Â Â Â  (a) Numbers of persons served;

Â Â Â Â Â  (b) Ages of persons served;

Â Â Â Â Â  (c) Types of services provided; and

Â Â Â Â Â  (d) Cost of services.

Â Â Â Â Â  (3) Within the limits of available funds allocated for the administration of community mental health and developmental disabilities programs, community mental health and developmental disabilities programs shall collect data and evaluate programs with moneys provided by the department. The department shall distribute funds so that programs within the same population grouping shall receive equal amounts of funds. The population groupings are:

Â Â Â Â Â  (a) More than 400,000 population.

Â Â Â Â Â  (b) Less than 400,000 but more than 100,000.

Â Â Â Â Â  (c) Less than 100,000 but more than 50,000.

Â Â Â Â Â  (d) Less than 50,000.

Â Â Â Â Â  (4) During the first biennium that a new service is funded by the department, two percent of the service funds shall be set aside for use in data collection and evaluation of the service. Thereafter, the service shall be evaluated as a part of the total community mental health program. [1981 c.750 Â§5; 2005 c.691 Â§4]

Â Â Â Â Â  430.670 Contracts to provide services; approval of department; competition for subcontracts; exception. (1) A community mental health and developmental disabilities program may provide services by contracting therefor with a public agency, private corporation or individual. All elements of service provided for in the contract shall be considered as a part of a community mental health program for all purposes of ORS 430.610 to 430.695. Contracts authorized by this section shall comply with rules adopted by the Department of Human Services.

Â Â Â Â Â  (2) A private corporation that contracts with a county or the Department of Human Services to operate a community mental health and developmental disabilities program shall provide an opportunity for competition among private care providers when awarding subcontracts for provision of services described in ORS 430.630 (1) to (3).

Â Â Â Â Â  (3) In keeping with the principles of family support expressed in ORS 417.342 and notwithstanding subsection (2) of this section or ORS 291.047 (3), an entity operating a community mental health and developmental disabilities program may purchase services for an individual from a service provider without first providing an opportunity for competition among other service providers if the service provider is selected by the individual, the individualÂs family or the individualÂs guardian, as long as the service provider has been approved by the department to provide such service. [1963 c.117 Â§1; 1973 c.639 Â§7; 1981 c.750 Â§14; 1999 c.524 Â§1]

Â Â Â Â Â  430.672 Contract requirements for community mental health and developmental disabilities programs. (1) Except for community mental health and developmental disabilities programs operated by the county, a county may impose only standards, requirements and conditions for mental health and developmental disabilities programs that are substantially similar to the standards, requirements and conditions established for such programs by the Department of Human Services.

Â Â Â Â Â  (2) When a county contracts with a public agency or private corporation for a community mental health and developmental disabilities program, the county shall include in the contract only terms that are substantially similar to model contract terms developed by the department under ORS 430.640 (1)(g). The county may not add contractual requirements, including qualifications for contractor selection, that are nonessential to the services provided under ORS 430.630. The county may add contract requirements that the county considers necessary to ensure the siting and maintenance of facilities of the community mental health and developmental disabilities program.

Â Â Â Â Â  (3) The provisions of subsections (1) and (2) of this section apply only insofar as funds are provided by the department to the county for community mental health and developmental disabilities programs.

Â Â Â Â Â  (4) As used in this section, Âcommunity mental health and developmental disabilities programÂ includes those program elements that serve only persons with developmental disabilities. [1999 c.524 Â§3; 2001 c.899 Â§4]

Â Â Â Â Â  430.673 Mediation; retaliation prohibited; action for damages; attorney fees; rules. (1) When a dispute exists between a county and a community mental health and developmental disabilities program that is a private corporation or individual regarding the terms of their contract or the interpretation of an administrative rule of the Department of Human Services relating to department programs under this chapter, either party may request mediation under rules adopted by the department.

Â Â Â Â Â  (2) A county may not retaliate against a community mental health and developmental disabilities program solely because the program:

Â Â Â Â Â  (a) Requested mediation under subsection (1) of this section;

Â Â Â Â Â  (b) Requested dispute resolution or filed an appeal under rules adopted by the department under this section with respect to a dispute described in subsection (1) of this section; or

Â Â Â Â Â  (c) Initiated a contested case proceeding otherwise available under ORS chapter 183 with respect to a dispute described in subsection (1) of this section.

Â Â Â Â Â  (3) For purposes of this section, ÂretaliateÂ means an adverse action taken by a county against a community mental health and developmental disabilities program to:

Â Â Â Â Â  (a) Materially alter or terminate the contract between the county and the community mental health and developmental disabilities program; or

Â Â Â Â Â  (b) Fail to renew the contract between the county and the community mental health and developmental disabilities program.

Â Â Â Â Â  (4) Notwithstanding any other remedy provided by law, a community mental health and developmental disabilities program against which a county has retaliated in violation of subsection (2) of this section may bring an action against the county for actual damages or $1,000, whichever is greater. The court shall award reasonable attorney fees to the prevailing party in an action under this subsection. An action described in this section shall be considered a tort claim under ORS 30.260 to 30.300. Except as provided in this section, the provisions of ORS 30.260 to 30.300 apply to an action described in this section.

Â Â Â Â Â  (5) In accordance with any applicable provision of ORS chapter 183, the department may adopt rules to carry out the provisions of this section. [1999 c.524 Â§4; 2003 c.430 Â§1]

Â Â Â Â Â  430.675 Priorities for services provided by community mental health and developmental disabilities program. Within the limits of available funds, community mental health and developmental disabilities programs shall provide those services as defined in ORS 430.630 (3)(a) to (h) to persons in the following order of priority:

Â Â Â Â Â  (1) Those persons who, in accordance with the assessment of professionals in the field of mental health, are at immediate risk of hospitalization for the treatment of mental or emotional disturbances or are in need of continuing services to avoid hospitalization or pose a hazard to the health and safety of themselves, including the potential for suicide, or others and those persons under 18 years of age who, in accordance with the assessment of professionals in the field of mental health, are at immediate risk of removal from their homes for treatment of mental or emotional disturbances or exhibit behavior indicating high risk of developing disturbances of a severe or persistent nature;

Â Â Â Â Â  (2) Those persons who, because of the nature of their illness, their geographic location or their family income, are least capable of obtaining assistance from the private sector; and

Â Â Â Â Â  (3) Those persons who, in accordance with the assessment of professionals in the field of mental health, are experiencing mental or emotional disturbances but will not require hospitalization in the foreseeable future. [1981 c.750 Â§6; 2005 c.691 Â§5]

Â Â Â Â Â  430.685 Priorities for services for mentally and emotionally disturbed persons. In allocating funds for community mental health and developmental disabilities programs affecting the mentally and emotionally disturbed, the Department of Human Services shall observe the following priorities:

Â Â Â Â Â  (1) To assure the establishment and operation of community mental health and developmental disabilities programs for the mentally and emotionally disturbed in every geographic area of the state to provide some services in each category of services described in ORS 430.630 (3) unless a waiver has been granted;

Â Â Â Â Â  (2) To assure survival of services that address the needs of persons within the priority of services under ORS 430.675 and that meet department standards;

Â Â Â Â Â  (3) To develop the interest and capacity of community mental health and developmental disabilities programs to provide new or expanded services to meet the needs for services under ORS 430.675 and to promote the equal availability of such services throughout the state; and

Â Â Â Â Â  (4) To encourage and assist in the development of model projects to test new services and innovative methods of service delivery. [1981 c.750 Â§10]

Â Â Â Â Â  430.690 Funding distribution formula; matching funds; administrative expenses. (1) Within the limits of state funds, community mental health and developmental disabilities program services shall be funded as follows:

Â Â Â Â Â  (a) Services defined in ORS 430.630 (1) and (2) shall be funded up to 100 percent with state funds.

Â Â Â Â Â  (b) State funds available for payments to community mental health and developmental disabilities programs for services under ORS 430.630 (3) shall be paid by the Department of Human Services to the programs under the priorities set forth in ORS 430.685.

Â Â Â Â Â  (2) If a group of counties acts jointly to operate a community mental health and developmental disabilities program, state funds shall be allocated, and the countiesÂ contributions shall be prorated, in accordance with the agreement establishing the program.

Â Â Â Â Â  (3) The counties or other entities operating community mental health and developmental disabilities programs shall not be required to match funds granted under subsections (1) and (2) of this section. However, the department may require matching funds if they are required as a condition of receipt of federal funds and the county or entity agrees to match funds.

Â Â Â Â Â  (4) A reasonable portion of state funds granted under subsection (1)(b) of this section may be expended by community mental health and developmental disabilities programs and their subcontractors for expenses incurred in administering services. [1981 c.750 Â§Â§8,11]

Â Â Â Â Â  430.695 Treatment of certain receipts as offsets to state funds; contracts for statewide or regional services; retention of receipts. (1) Any program fees, third-party reimbursements, contributions or funds from any source, except client resources applied toward the cost of care in group homes for the mentally retarded and mentally ill and client resources and third-party payments for community psychiatric inpatient care, received by a community mental health and developmental disabilities program are not an offset to the costs of the services and shall not be applied to reduce the programÂs eligibility for state funds providing such funds are expended for mental health services approved by the Department of Human Services.

Â Â Â Â Â  (2) Within the limits of available funds, the department may contract for specialized, statewide and regional services including but not limited to group homes for the mentally retarded or mentally or emotionally disturbed persons, day and residential treatment programs for mentally or emotionally disturbed children and adolescents and community services for clients of the Psychiatric Security Review Board.

Â Â Â Â Â  (3) Beginning July 1, 1981, fees and third-party reimbursements, including all amounts paid pursuant to Title XIX of the Social Security Act by the Department of Human Services, for services rendered by the community mental health and developmental disabilities program and interest earned on such funds shall be retained by the program and expended for any service which meets the standards of the department. [1981 c.750 Â§9]

Â Â Â Â Â  430.700 [1981 c.750 Â§13; repealed by 1995 c.79 Â§220]

CHILDRENÂS MENTAL HEALTH SERVICES

Â Â Â Â Â  430.705 Mental health services for children. Notwithstanding ORS 430.640, the State of Oregon, through the Department of Human Services, may establish the necessary facilities and provide comprehensive mental health services for children throughout the state. These services may include, but not be limited to the prevention of mental illness, and the prevention, treatment and restoration of emotionally disturbed, mentally ill and drug-dependent children. [1971 c.300 Â§2; 1999 c.59 Â§122; 2001 c.900 Â§140a]

Â Â Â Â Â  430.710 [1963 c.581 Â§1; repealed by 1969 c.321 Â§9 and 1969 c.597 Â§281]

Â Â Â Â Â  430.715 Hospital services; child care and residential treatment programs; other services. The Department of Human Services may contract for general hospital services and may provide or contract with public or private agencies or persons to provide child care and residential treatment programs to implement the objectives of ORS 430.705. The Department of Human Services may also purchase or contract for specific services and supplies for treatment of individual children. [1971 c.300 Â§3; 1995 c.278 Â§53]

Â Â Â Â Â  430.720 [1963 c.581 Â§2; repealed by 1969 c.321 Â§9 and 1969 c.597 Â§281]

Â Â Â Â Â  430.725 Gifts and grants. The Department of Human Services shall have authority to contract with private, nonprofit agencies and persons for receipt of grants-in-aid and other funds to be applied to child mental health service programs. [1971 c.300 Â§4]

Â Â Â Â Â  430.730 [1963 c.581 Â§3; repealed by 1971 c.109 Â§1]

ABUSE REPORTING FOR PERSONS WHO ARE MENTALLY ILL OR HAVE DEVELOPMENTAL DISABILITY

Â Â Â Â Â  430.735 Definitions for ORS 430.735 to 430.765. As used in ORS 430.735 to 430.765:

Â Â Â Â Â  (1) ÂAbuseÂ means one or more of the following:

Â Â Â Â Â  (a) Any death caused by other than accidental or natural means.

Â Â Â Â Â  (b) Any physical injury caused by other than accidental means, or that appears to be at variance with the explanation given of the injury.

Â Â Â Â Â  (c) Willful infliction of physical pain or injury.

Â Â Â Â Â  (d) Sexual harassment or exploitation, including but not limited to any sexual contact between an employee of a facility or community program and an adult.

Â Â Â Â Â  (e) Neglect that leads to physical harm through withholding of services necessary to maintain health and well-being. For purposes of this paragraph, ÂneglectÂ does not include a failure of the state or a community program to provide services due to a lack of funding available to provide the services.

Â Â Â Â Â  (2) ÂAdultÂ means a person who is mentally ill or developmentally disabled, who is 18 years of age or older and receives services from a community program or facility.

Â Â Â Â Â  (3) ÂAdult protective servicesÂ means the necessary actions taken to prevent abuse or exploitation of an adult, to prevent self-destructive acts and to safeguard an adultÂs person, property and funds. Any actions taken to protect an adult shall be undertaken in a manner that is least intrusive to the adult and provides for the greatest degree of independence.

Â Â Â Â Â  (4) ÂCare providerÂ means an individual or facility that has assumed responsibility for all or a portion of the care of an adult as a result of a contract or agreement.

Â Â Â Â Â  (5) ÂCommunity programÂ means a community mental health and developmental disabilities program as established in ORS 430.610 to 430.695.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂFacilityÂ means a residential treatment home or facility, residential care facility, adult foster care home, residential training home or facility or crisis respite facility.

Â Â Â Â Â  (8) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (a) Any city or municipal police department;

Â Â Â Â Â  (b) Any county sheriffÂs office;

Â Â Â Â Â  (c) The Oregon State Police; or

Â Â Â Â Â  (d) Any district attorney.

Â Â Â Â Â  (9) ÂPublic or private officialÂ means:

Â Â Â Â Â  (a) Physician, naturopathic physician, osteopathic physician, psychologist, chiropractor or podiatric physician and surgeon, including any intern or resident;

Â Â Â Â Â  (b) Licensed practical nurse, registered nurse, nurseÂs aide, home health aide or employee of an in-home health service;

Â Â Â Â Â  (c) Employee of the Department of Human Services, county health department, community mental health and developmental disabilities program or private agency contracting with a public body to provide any community mental health service;

Â Â Â Â Â  (d) Peace officer;

Â Â Â Â Â  (e) Member of the clergy;

Â Â Â Â Â  (f) Licensed clinical social worker;

Â Â Â Â Â  (g) Physical, speech or occupational therapist;

Â Â Â Â Â  (h) Information and referral, outreach or crisis worker;

Â Â Â Â Â  (i) Attorney;

Â Â Â Â Â  (j) Licensed professional counselor or licensed marriage and family therapist; or

Â Â Â Â Â  (k) Any public official who comes in contact with adults in the performance of the officialÂs duties. [1991 c.744 Â§2; 1999 c.463 Â§7; 2003 c.443 Â§4]

Â Â Â Â Â  Note: 430.735 to 430.765 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.737 Mandatory reports and investigations. The Legislative Assembly finds that for the purpose of preventing abuse and safeguarding and enhancing the welfare of adults who are mentally ill or developmentally disabled, it is necessary and in the public interest to require mandatory reports and thorough and unbiased investigations of allegedly abused mentally ill and developmentally disabled adults. [1991 c.744 Â§1; 2003 c.443 Â§1]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.740 [1963 c.581 Â§4; repealed by 1969 c.321 Â§9]

Â Â Â Â Â  430.743 Abuse report; content; action on report; notice to law enforcement agency and Department of Human Services. (1) When a report is required under ORS 430.765 (1) and (2), an oral report shall be made immediately by telephone or otherwise to the designee of the Department of Human Services or a law enforcement agency within the county where the person making the report is at the time of contact. If known, the report shall include:

Â Â Â Â Â  (a) The name, age and present location of the allegedly abused adult;

Â Â Â Â Â  (b) The names and addresses of persons responsible for the adultÂs care;

Â Â Â Â Â  (c) The nature and extent of the alleged abuse, including any evidence of previous abuse;

Â Â Â Â Â  (d) Any information that led the person making the report to suspect that abuse has occurred plus any other information that the person believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator; and

Â Â Â Â Â  (e) The date of the incident.

Â Â Â Â Â  (2) When a report is received by the departmentÂs designee under this section, the designee shall immediately determine whether the reported victim has sustained any serious injury. If so, the designee shall immediately notify the department. If there is reason to believe a crime has been committed, the designee shall notify the law enforcement agency having jurisdiction within the county where the report was made. If the designee is unable to gain access to the allegedly abused adult, the designee may contact the law enforcement agency for assistance and the agency shall provide assistance. When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not. The receiving agency shall also immediately notify the department in cases of serious injury or death. [1991 c.744 Â§4; 2001 c.900 Â§141]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.745 Investigation of abuse report; notice to medical examiners; findings; recommendations. (1) Upon receipt of any report of alleged abuse of an adult, the Department of Human Services or its designee shall investigate promptly to determine the nature and cause of the abuse. If the department or its designee determines that a law enforcement agency is conducting an investigation of the same incident, the department or its designee need not conduct its own investigation.

Â Â Â Â Â  (2) The department or its designee may enter a facility and inspect and copy records of a facility or community program if necessary for the completion of its investigation.

Â Â Â Â Â  (3) In cases in which the department, its designee or the law enforcement agency conducting the investigation finds reasonable cause to believe that an adult has died as a result of abuse, it shall report that information to the appropriate medical examiner. The medical examiner shall complete an investigation as required under ORS chapter 146 and report the findings to the department, its designee or the law enforcement agency.

Â Â Â Â Â  (4) Upon completion of an investigation conducted by a law enforcement agency, that agency shall provide the department or its designee with a report of its findings and supporting evidence.

Â Â Â Â Â  (5) If the department or its designee determines that there is reasonable cause to believe that abuse occurred at a facility or that abuse was caused or aided by a person licensed by a licensing agency to provide care or services, it shall immediately notify each appropriate licensing agency and provide each licensing agency with a copy of its investigative findings.

Â Â Â Â Â  (6) Upon completion of the investigation, the department or its designee shall prepare written findings which include recommended actions and a determination of whether protective services are needed. Appropriate protective services shall be provided as necessary to prevent further abuse of the adult. Any protective services provided shall be undertaken in a manner that is least intrusive to the adult and provides for the greatest degree of independence that is available within existing resources. [1991 c.744 Â§5]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.746 Training requirements for persons investigating reports of alleged abuse. Any designee of the Department of Human Services who makes a determination or conducts an investigation under ORS 430.743 or 430.745 shall receive training and consultation that is necessary to allow the designee to make the determination or conduct a thorough and unbiased investigation. The training required under this section shall address the cultural and social diversity of the people of this state. [2003 c.443 Â§3]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.747 Photographs of victim during investigation; exception; photographs as records. (1) In carrying out its duties under ORS 430.735 to 430.765, a law enforcement agency or the Department of Human ServicesÂ designee may photograph or cause to have photographed any victim who is the subject of the investigation for purposes of preserving evidence of the condition of the victim at the time of investigation unless the victim knowingly refuses to be photographed.

Â Â Â Â Â  (2) For purposes of ORS 430.763, photographs taken under authority of subsection (1) of this section shall be considered case records. [1991 c.744 Â§6]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.750 [1963 c.581 Â§5; repealed by 1969 c.321 Â§9]

Â Â Â Â Â  430.753 Immunity of persons making reports in good faith; confidentiality. (1) Anyone participating in good faith in making a report of abuse pursuant to ORS 430.743 and 430.765 (1) and (2) and who has reasonable grounds for making the report, shall have immunity from any civil liability that might otherwise be incurred or imposed with respect to the making or content of the report. The participant shall have the same immunity with respect to participating in any judicial proceeding resulting from the report.

Â Â Â Â Â  (2) The identity of the person making the report shall be treated as confidential information and shall be disclosed only with the consent of that person, by judicial order or as otherwise permitted by ORS 430.763. [1991 c.744 Â§7]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.755 Retaliation prohibited; liability for retaliation. (1) A facility, community program or person shall not retaliate against any person who reports in good faith suspected abuse or against the allegedly abused adult with respect to any report.

Â Â Â Â Â  (2) Any facility, community program or person that retaliates against any person because of a report of suspected abuse shall be liable in a private action to that person for actual damages and, in addition, a penalty up to $1,000, notwithstanding any other remedy provided by law.

Â Â Â Â Â  (3)(a) Any adverse action is evidence of retaliation if taken within 90 days of a report.

Â Â Â Â Â  (b) For purposes of this subsection, Âadverse actionÂ means any action taken by a facility, community program or person involved in a report against the person making the report or against the adult with respect to whom the report was made because of the report, and includes but is not limited to:

Â Â Â Â Â  (A) Discharge or transfer from the facility, except for clinical reasons;

Â Â Â Â Â  (B) Discharge from or termination of employment;

Â Â Â Â Â  (C) Demotion or reduction in remuneration for services; or

Â Â Â Â Â  (D) Restriction or prohibition of access to the facility or its residents. [1991 c.744 Â§8; 2003 c.443 Â§5]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.757 Reports of abuse to be maintained by Department of Human Services. A proper record of all reports of abuse made under ORS 430.743 and 430.765 (1) and (2) shall be maintained by the Department of Human Services. [1991 c.744 Â§9]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.760 [1969 c.253 Â§1; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.763 Confidentiality of records; when record may be made available to agency. Notwithstanding the provisions of ORS 192.410 to 192.505, the names of persons who made reports of abuse, witnesses of alleged abuse and the affected adults and materials under ORS 430.747 maintained under the provisions of ORS 430.757 are confidential and are not accessible for public inspection. However, the Department of Human Services shall make this information and any investigative report available to any law enforcement agency, to any public agency that licenses or certifies facilities or licenses or certifies the persons practicing therein and to any public agency providing protective services for the adult, if appropriate. The department shall also make this information and any investigative report available to any private agency providing protective services for the adult and to the system described in ORS 192.517 (1). When this information and any investigative report is made available to a private agency, the confidentiality requirements of this section apply to the private agency. [1991 c.744 Â§10; 2003 c.14 Â§240; 2005 c.498 Â§9]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.765 Duty of officials to report abuse; exceptions for privileged communications; exception for religious practice. (1) Any public or private official who has reasonable cause to believe that any adult with whom the official comes in contact while acting in an official capacity, has suffered abuse, or that any person with whom the official comes in contact while acting in an official capacity has abused an adult shall report or cause a report to be made in the manner required in ORS 430.743.

Â Â Â Â Â  (2) Nothing contained in ORS 40.225 to 40.295 affects the duty to report imposed by subsections (1) and (2) of this section, except that a psychiatrist, psychologist, member of the clergy or attorney shall not be required to report such information communicated by a person if the communication is privileged under ORS 40.225 to 40.295.

Â Â Â Â Â  (3) An adult who in good faith is voluntarily under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall for this reason alone not be considered subjected to abuse under ORS 430.735 to 430.765. [1991 c.744 Â§Â§3,11]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.768 Claims of self-defense addressed in certain reports of abuse; review teams; rules. (1) When the Department of Human Services investigates a report of abuse under ORS 430.735 to 430.765 at a residential training home as defined in ORS 443.400 that is operated by the department or a report of abuse at a state hospital described in ORS 426.010, the department shall address in the written report of its findings whether the person alleged to be responsible for the abuse was acting in self-defense.

Â Â Â Â Â  (2) The department shall make a finding that the allegation of abuse is unsubstantiated if the department finds that:

Â Â Â Â Â  (a) The person was acting in self-defense in response to the use or imminent use of physical force;

Â Â Â Â Â  (b) The amount of force used was reasonably necessary to protect the person from violence or assault; and

Â Â Â Â Â  (c) The person used the least restrictive procedures necessary under the circumstances in accordance with an approved behavior management plan or other method of response approved by the department by rule.

Â Â Â Â Â  (3) Notwithstanding ORS 179.505, the department shall disclose to the person alleged to be responsible for the abuse a copy of its findings under subsection (1) of this section if the allegation of abuse is substantiated.

Â Â Â Â Â  (4) If a person makes a claim of self-defense during an investigation of a report of abuse and the allegation is found to be substantiated, the person may ask the Director of Human Services to review the finding. The director shall appoint a review team to conduct the review and make a recommendation to the director under procedures adopted by the director by rule.

Â Â Â Â Â  (5) As used in this section, Âself-defenseÂ means the use of physical force upon another person in self-defense or to defend a third person. [2005 c.660 Â§1]

Â Â Â Â Â  Note: 430.768 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.770 [1969 c.253 Â§2; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.780 [1969 c.253 Â§3; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.790 [1969 c.253 Â§4; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.810 [1969 c.253 Â§5; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.820 [1969 c.253 Â§6; repealed by 1985 c.555 Â§26]

PROGRAM FOR PERSONS CONVICTED OF DRIVING UNDER INFLUENCE OF ALCOHOL; CRIMES COMMITTED WHILE INTOXICATED

Â Â Â Â Â  430.850 Treatment program; eligibility. (1) Subject to the availability of funds therefor, the Department of Human Services may establish and administer a treatment program with courts, with the consent of the judge thereof, for any person convicted of driving under the influence of alcohol, or of any crime committed while the defendant was intoxicated when the judge has probable cause to believe the person is an alcoholic or problem drinker and would benefit from treatment, who is eligible under subsection (2) of this section to participate in such program. The program shall involve medical and mental treatment to include at least the supplying of disulfiram or any other agent that interferes with normal metabolic degradation of alcohol in the body resulting in an increase in acetaldehyde concentrate in the blood, at regular intervals and under close supervision and control.

Â Â Â Â Â  (2) A person eligible to participate in the program is a person who:

Â Â Â Â Â  (a) Has been convicted of driving under the influence of alcohol if such conviction has not been appealed, or if such conviction has been appealed, whose conviction has been sustained upon appeal; or

Â Â Â Â Â  (b) Has been convicted of any crime committed while the defendant was intoxicated if such conviction has not been reversed on appeal, and when the judge has probable cause to believe the person is an alcoholic or problem drinker and would benefit from treatment; and

Â Â Â Â Â  (c) Has been referred by the participating court to the Department of Human Services for participation in the treatment program; and

Â Â Â Â Â  (d) Prior to sentencing, has been medically evaluated by the Department of Human Services and accepted by the department as a participant in the program; and

Â Â Â Â Â  (e) Has consented as a condition to probation to participate in the program; and

Â Â Â Â Â  (f) Has been sentenced to probation by the court, a condition of which probation is participation in the program according to the rules adopted by the Department of Human Services under ORS 430.870. [1973 c.340 Â§1; 1993 c.14 Â§25]

Â Â Â Â Â  430.860 Participation in program; report to court. The Department of Human Services may:

Â Â Â Â Â  (1) Accept for medical evaluation any person meeting the conditions defined in ORS 430.850 (2)(a) or (b) and referred for participation in the program by a participating court, cause such medical evaluation to be made and report the results of the evaluation to the referring court;

Â Â Â Â Â  (2) Within the limitation of funds available to the program, accept any person as a participant in the program who is eligible under ORS 430.850 (2) and whose medical evaluation shows the person suitable to participate in the program; and

Â Â Â Â Â  (3) Report to the referring court the progress of, and any violation of rules of the department adopted under ORS 430.870 by, a participant. [1973 c.340 Â§2]

Â Â Â Â Â  430.870 Rules. The Department of Human Services shall adopt rules necessary to the efficient administration and functioning of the program and rules regulating the conduct of participants in the program. Rules regulating the conduct of participants in the program shall include but not be limited to rules requiring participants to keep appointments and the time, place and frequency of any dosages. [1973 c.340 Â§3]

Â Â Â Â Â  430.880 Authority to accept gifts, grants or services. (1) The Department of Human Services may accept gifts and apply for and accept grants or services from the federal government or any of its agencies, from associations, individuals and private corporations to carry out the purposes of ORS 430.850 to 430.880.

Â Â Â Â Â  (2) All moneys received by the department under ORS 430.850 to 430.880 shall be paid into the State Treasury and deposited in the General Fund to the credit of a special account. Such moneys are appropriated continuously to the department for the purposes of ORS 430.850 to 430.880. [1973 c.340 Â§4]

Â Â Â Â Â  430.890 [1973 c.817 Â§4; repealed by 1979 c.419 Â§3]

Â Â Â Â Â  430.891 [1975 c.150 Â§4; repealed by 1979 c.419 Â§3]

ALCOHOL AND DRUG TREATMENT DURING PREGNANCY

Â Â Â Â Â  430.900 Definitions for ORS 430.900 to 430.930. As used in ORS 430.900 to 430.930, ÂsubstanceÂ has the meaning of Âcontrolled substanceÂ as defined in ORS 475.005 and includes alcoholic beverages or other substances with abuse potential. [1989 c.1046 Â§7]

Â Â Â Â Â  430.905 Policy. The Legislative Assembly declares:

Â Â Â Â Â  (1) Because the growing numbers of pregnant substance users and drug- and alcohol-affected infants place a heavy financial burden on OregonÂs taxpayers and those who pay for health care, it is the policy of this state to take effective action that will minimize these costs.

Â Â Â Â Â  (2) Special attention must be focused on preventive programs and services directed at women at risk of becoming pregnant substance users as well as on pregnant women who use substances or who are at risk of substance use or abuse.

Â Â Â Â Â  (3) It is the policy of this state to achieve desired results such as alcohol- and drug-free pregnant women and healthy infants through a holistic approach covering the following categories of needs:

Â Â Â Â Â  (a) Biological-physical need, including but not limited to detoxification, dietary and obstetrical.

Â Â Â Â Â  (b) Psychological need, including but not limited to support, treatment for anxiety, depression and low self-esteem.

Â Â Â Â Â  (c) Instrumental need, including but not limited to child care, transportation to facilitate the receipt of services and housing.

Â Â Â Â Â  (d) Informational and educational needs, including but not limited to prenatal and postpartum health, substance use and parenting. [1989 c.1046 Â§1]

Â Â Â Â Â  430.910 [1989 c.1046 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.915 Health care providers to encourage counseling and therapy. If during routine pregnancy or prenatal care, the attending health care provider determines that the patient uses or abuses drugs or alcohol or uses unlawful controlled substances, or the patient admits such use to the provider, it is the policy of this state that the provider encourage and facilitate counseling, drug therapy and other assistance to the patient in order to avoid having the child, when born, become subject to protective services. [1989 c.1046 Â§3]

Â Â Â Â Â  430.920 Risk assessment for drug and alcohol use; informing patient of results; assistance to patient in reducing need for controlled substances. (1) The attending health care provider shall perform during the first trimester of pregnancy or as early as possible a risk assessment which shall include an assessment for drug and alcohol usage. If the results of the assessment indicate that the patient uses or abuses drugs or alcohol or uses unlawful controlled substances, the provider shall tell the patient about the potential health effects of continued substance abuse and recommend counseling by a trained drug or alcohol abuse counselor.

Â Â Â Â Â  (2) The provider shall supply to the local public health administrator demographic information concerning patients described in subsection (1) of this section without revealing the identity of the patients. The local administrator shall use forms prescribed by the Department of Human Services and shall send copies of the forms and any compilation made from the forms to the Department of Human Services at such times as the department may require by rule.

Â Â Â Â Â  (3) The provider, if otherwise authorized, may administer or prescribe controlled substances that relieve withdrawal symptoms and assist the patient in reducing the need for unlawful controlled substances according to medically acceptable practices. [1989 c.1046 Â§4]

Â Â Â Â Â  430.925 Demonstration pilot projects; goals. Subject to the availability of federal funds, the Department of Human Services shall design and place in operation as soon as possible after August 5, 1989, two demonstration pilot projects in local health departments to alleviate the health related problems of pregnant and postpartum women and their infants which arise from substance use. One project shall be within a metropolitan statistical area and one project shall be in a rural area outside of a metropolitan statistical area. The project designs shall take account of the findings, policies and intent of ORS 430.900 to 430.930. Projects shall incorporate promising or innovative services and activities intended to realize the following goals:

Â Â Â Â Â  (1) Promote the involvement and coordinated participation of multiple organizations in the delivery of comprehensive services for substance-using pregnant and postpartum women and their infants;

Â Â Â Â Â  (2) Increase the availability and accessibility of prevention, early intervention and treatment services for these populations;

Â Â Â Â Â  (3) Improve the identification of substance-using women and their recruitment into and retention in appropriate treatment programs;

Â Â Â Â Â  (4) Decrease the incidence and prevalence of drug and alcohol use among pregnant and postpartum women;

Â Â Â Â Â  (5) Decrease the incidence of pregnancy among women who use alcohol and other drugs through intensive family planning counseling and referral;

Â Â Â Â Â  (6) Improve the birth outcomes of women who used alcohol and other drugs during pregnancy and to decrease the incidence of infants affected by maternal substance use;

Â Â Â Â Â  (7) Reduce the severity of impairment among children born to substance-using women; and

Â Â Â Â Â  (8) Promote continuing education among health providers to improve identification of pregnant women at risk of substance abuse or abusing substances and improved services to these women and their infants. [1989 c.1046 Â§5]

Â Â Â Â Â  430.930 Drug and alcohol abuse education at Oregon Health and Science University. The Oregon Health and Science University shall have an integrated curriculum in the medical school to teach medical students drug and alcohol abuse assessment and treatment procedures and practices. [1989 c.1046 Â§6]

Â Â Â Â Â  430.950 [1991 c.706 Â§1; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.955 Standardized screening instrument; assessing drug use during pregnancy. (1) The Department of Human Services and the Oregon Health and Science University shall develop a standardized screening instrument designed to identify the use of substances during pregnancy.

Â Â Â Â Â  (2) The department and the Oregon Health and Science University shall request the boards responsible for the licensing of health care providers and appropriate professional organizations to work with them to conduct a series of training sessions for health professionals who provide maternity care on how to assess drug use in pregnancy. [1991 c.706 Â§4; 2001 c.900 Â§142]

Â Â Â Â Â  Note: 430.955 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________






Volume 11, Chapters 431 - 470

Chapter 431

Chapter 431 Â State and Local Administration and Enforcement of Health Laws

2005 EDITION

TITLE 36

PUBLIC HEALTH AND SAFETY

ChapterÂ Â Â Â  431.Â Â Â Â  State and Local Administration and Enforcement of Health Laws

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  432.Â Â Â Â  Vital Statistics

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  433.Â Â Â Â  Disease and Condition Control; Mass Gatherings; Indoor Air

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  435.Â Â Â Â  Birth Control; Termination of Pregnancy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  436.Â Â Â Â  Sterilization

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  437.Â Â Â Â  Tuberculosis

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  438.Â Â Â Â  Clinical and Environmental Laboratories

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  440.Â Â Â Â  Health Districts; Port Hospitals

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  441.Â Â Â Â  Health Care Facilities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  442.Â Â Â Â  Health Planning

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  443.Â Â Â Â  Home Health Agencies; Residential Facilities; Hospice Programs

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  444.Â Â Â Â  Special Medical Services for Children

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  445.Â Â Â Â  Indigents Injured in Motor Vehicle Accidents

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  446.Â Â Â Â  Manufactured Dwellings and Structures; Parks; Tourist Facilities; OwnershipÂ Â  Â Â Â Â Â Â Â Â Â Â  Records; Dealers and Dealerships

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447.Â Â Â Â  Plumbing; Architectural Barriers

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448.Â Â Â Â  Pool Facilities; Water and Sewage Systems

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450.Â Â Â Â  Sanitary Districts and Authorities; Water Authorities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451.Â Â Â Â  County Service Facilities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452.Â Â Â Â  Vector and Weed Control

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453.Â Â Â Â  Hazardous Substances; Radiation Sources

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454.Â Â Â Â  Sewage Treatment and Disposal Systems

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  455.Â Â Â Â  Building Code

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456.Â Â Â Â  Housing

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457.Â Â Â Â  Urban Renewal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  458.Â Â Â Â  Housing and Community Services Programs; Individual Development Accounts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459.Â Â Â Â  Solid Waste Management

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459A.Â  Reuse and Recycling

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  460.Â Â Â Â  Elevators; Amusement Rides and Devices

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  461.Â Â Â Â  Oregon State Lottery

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  462.Â Â Â Â  Racing

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  463.Â Â Â Â  Boxing and Wrestling

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  464.Â Â Â Â  Games

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  465.Â Â Â Â  Hazardous Waste and Hazardous Materials I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  466.Â Â Â Â  Hazardous Waste and Hazardous Materials II

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  467.Â Â Â Â  Noise Control

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  468.Â Â Â Â  Environmental Quality Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  468A.Â  Air Quality

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  468B.Â  Water Quality

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  469.Â Â Â Â  Energy; Conservation Programs; Energy Facilities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  470.Â Â Â Â  Small Scale Local Energy Projects

_______________

Chapter 431 Â State and Local Administration and Enforcement of Health Laws

2005 EDITION

ADMINISTRATION OF HEALTH LAWS

PUBLIC HEALTH AND SAFETY

STATE ADMINISTRATION

431.035Â Â Â Â  DirectorÂs authority to delegate functions

431.045Â Â Â Â  Public Health Officer; appointment; qualifications; duties

ENFORCEMENT OF HEALTH LAWS AND RULES

431.110Â Â Â Â  General powers of Department of Human Services

431.120Â Â Â Â  Duties of Department of Human Services; rules

431.140Â Â Â Â  Enforcement of rules

431.150Â Â Â Â  Enforcement of health laws generally

431.155Â Â Â Â  Restraining violation of public health laws

431.157Â Â Â Â  County authority to restrain violation of public health laws

431.160Â Â Â Â  Commencement of prosecutions

431.170Â Â Â Â  Enforcing health laws and rules when local officers are delinquent

431.175Â Â Â Â  Warrant procedure

431.180Â Â Â Â  Interference with individualÂs selection of physician or treatment or with religious practice prohibited

431.190Â Â Â Â  Advisory board on health care professions; duties; purpose of board rules

431.195Â Â Â Â  Oregon Public Health Advisory Board; members; terms; meetings; compensation; duties

FINANCIAL ADMINISTRATION; SURPLUS PROPERTY; FEDERAL AID

431.210Â Â Â Â  Public Health Account

431.220Â Â Â Â  Record of moneys in Public Health Account

431.230Â Â Â Â  Emergency or revolving fund

431.250Â Â Â Â  Federal grants to be handled by Department of Human Services; disbursement; planning

BONE MARROW DONOR PROGRAM

431.270Â Â Â Â  Department duties

SPINAL CORD INJURY RESEARCH BOARD

431.290Â Â Â Â  Spinal Cord Injury Research Board; members; terms; chairperson; meetings; rules

431.292Â Â Â Â  Duties of board; grants

431.294Â Â Â Â  Spinal Cord Injury Research Fund

STATE LABORATORY

431.310Â Â Â Â  Bacteriological and other examinations and newborn screening by state laboratory; rules; fees

CONFERENCE OF LOCAL HEALTH OFFICIALS

431.330Â Â Â Â  Conference of Local Health Officials; officers of conference

431.335Â Â Â Â  Meetings of conference; notice; expenses of members and officers of conference

431.340Â Â Â Â  Recommendations of conference

431.345Â Â Â Â  Minimum standards for financial assistance to local boards of health

431.350          Department to adopt rules for ORS 431.330 to 431.350

LOCAL PUBLIC HEALTH SERVICES

431.375Â Â Â Â  Policy on local public health services; local public health authority; contracts for provision of maternal and child public health services by tribal governing council

431.380Â Â Â Â  Distribution of funds for local purposes

431.385Â Â Â Â  Local annual plan; effect of failure to submit plan; approval; disapproval; variance

LOCAL BOARDS OF HEALTH

431.405Â Â Â Â  Purpose of ORS 431.405 to 431.510

431.410Â Â Â Â  Boards of health for counties

431.412Â Â Â Â  County board of health; formation; composition; advisory board

431.414Â Â Â Â  District board of health; formation; composition; advisory board

431.415Â Â Â Â  Powers and duties of local health boards; fee schedules

431.416Â Â Â Â  Local public health authority or health district; duties

431.418Â Â Â Â  Local public health administrator; health officer; duties; salary

431.440Â Â Â Â  Public health administrators have police powers

431.480Â Â Â Â  City boards abolished; expenditure of funds obtained from school district

431.510Â Â Â Â  Quarters and funds for local health boards

431.520Â Â Â Â  Disposal of local health records

431.530Â Â Â Â  Authority of local health administrator in emergency

431.550Â Â Â Â  Authority of Department of Human Services to collect information from local public health administrators

EMERGENCY MEDICAL SERVICES AND TRAUMA SYSTEMS

431.607Â Â Â Â  Department of Human Services to develop comprehensive emergency medical services and trauma system

431.609Â Â Â Â  Designation of trauma areas; trauma system hospitals

431.611Â Â Â Â  Department to adopt rules; contents

431.613Â Â Â Â  Area trauma advisory boards; duties; members

431.617Â Â Â Â  Liability of provider

431.619Â Â Â Â  Continuous duties of department

431.623Â Â Â Â  Program created in Department of Human Services

431.627Â Â Â Â  Designation of other trauma centers

431.633Â Â Â Â  Reporting of certain patients; reimbursement for certain services

431.671Â Â Â Â  Emergency Medical Services for Children Program; duties of Department of Human Services

AUTOMATED EXTERNAL DEFIBRILLATORS

431.680Â Â Â Â  Automated external defibrillators required at health clubs; exceptions

HEALTH HAZARD ANNEXATIONS OR DISTRICT FORMATION

431.705Â Â Â Â  Definitions for ORS 431.705 to 431.760

431.710Â Â Â Â  When department to initiate district formation or annexation

431.715Â Â Â Â  Resolution requesting department to initiate formation or annexation

431.717Â Â Â Â  Compelling adoption of resolution

431.720Â Â Â Â  Commission to review certain plans; approval of plans

431.725Â Â Â Â  Department to review resolution; notice of hearing

431.730Â Â Â Â  Conduct of hearing

431.735Â Â Â Â  DirectorÂs authority under ORS 431.705 to 431.760

431.740Â Â Â Â  Notice to boundary commission; service facilities to conform to plans and schedules

431.745Â Â Â Â  Petition for alternative plan

431.750Â Â Â Â  Commission review of alternative plan; certification of alternative plan

431.756Â Â Â Â  Judicial review

431.760Â Â Â Â  Certain persons prohibited from participating in proceedings

RECOMBINANT DNA

431.805Â Â Â Â  Definitions for ORS 431.805 and 431.810

431.810Â Â Â Â  Recombinant DNA research to comply with federal guidelines

SPECIAL PROGRAMS

431.825Â Â Â Â  Fetal alcohol syndrome pamphlets

431.827Â Â Â Â  Female genital mutilation prevention and education activities

431.830Â Â Â Â  Acquired immune deficiency syndrome services and programs

SMOKING CESSATION AND TOBACCO USE REDUCTION

431.831Â Â Â Â  Smoking cessation program reimbursement; rules

431.832Â Â Â Â  Tobacco Use Reduction Account established

431.834Â Â Â Â  Department to adopt rules; contents

431.836Â Â Â Â  Department to prepare report

REGULATION OF TOBACCO SALES

431.840Â Â Â Â  Free distribution to minors prohibited; restriction on sales; notice

431.845Â Â Â Â  Civil penalty for violation of ORS 431.840

431.850Â Â Â Â  Procedure applicable to penalty

431.853Â Â Â Â  Random inspections of sellers of tobacco products; site; frequency; rules

ALZHEIMERÂS DISEASE

431.855Â Â Â Â  AlzheimerÂs Disease Research Fund

431.860Â Â Â Â  Control of fund

TOXIC HOUSEHOLD PRODUCTS

431.870Â Â Â Â  Definitions for ORS 431.870 to 431.915

431.875Â Â Â Â  Legislative findings

431.880Â Â Â Â  Aversive agent required

431.885Â Â Â Â  Toxic household products required to comply with aversive agent requirement; exemptions

431.887Â Â Â Â  Limitation on liability; application

431.890Â Â Â Â  Poison Prevention Task Force; members; meetings; duties

431.895Â Â Â Â  Efficacy and toxicity data available to task force; use; confidentiality of data

431.900Â Â Â Â  Reports to legislature

431.905Â Â Â Â  Enforcement by civil action; injunction; damages; attorney fees

431.910Â Â Â Â  Prohibited conduct

431.915Â Â Â Â  Civil penalty for violation of ORS 431.870 to 431.915

LEAD POISONING PREVENTION

431.920Â Â Â Â  Training provider accreditation; lead poisoning prevention programs; fees

REGULATION OF TANNING FACILITIES

431.925Â Â Â Â  Definitions for ORS 431.925 to 431.955

431.930Â Â Â Â  Purpose of ORS 431.925 to 431.955

431.935Â Â Â Â  Tanning device to comply with federal requirements; exception for certain phototherapy devices

431.940Â Â Â Â  Standards and regulation of tanning devices; rules; fee; inspection

431.945Â Â Â Â  Written warning statement and sign; content; rules

431.950Â Â Â Â  Civil penalty for violation of ORS 431.925 to 431.955

431.955Â Â Â Â  Disposition of receipts

PENALTIES

431.990Â Â Â Â  Penalties

Â Â Â Â Â  431.005 [1973 c.358 Â§1; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  431.010 [Amended by 1967 c.461 Â§1; 1969 c.695 Â§7; 1971 c.650 Â§5; repealed by 1973 c.358 Â§15]

Â Â Â Â Â  431.015 [1973 c.358 Â§2; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  431.019 [1973 c.358 Â§2a; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  431.020 [Amended by 1967 c.461 Â§2; 1971 c.650 Â§6; repealed by 1973 c.358 Â§15]

Â Â Â Â Â  431.023 [1973 c.358 Â§4; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  431.025 [1971 c.650 Â§11; repealed by 1973 c.358 Â§15]

Â Â Â Â Â  431.030 [Repealed by 1971 c.650 Â§51]

STATE ADMINISTRATION

Â Â Â Â Â  431.035 DirectorÂs authority to delegate functions. (1) The Director of Human Services may delegate to any of the officers and employees of the Department of Human Services the exercise or discharge in the directorÂs name of any power, duty or function of whatever character vested in or imposed upon the director by the laws of Oregon. However, the power to administer oaths and affirmations, subpoena witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records may be exercised by an officer or employee of the department only when specifically delegated in writing by the director.

Â Â Â Â Â  (2) The official act of any such person so acting in the directorÂs name and by the authority of the director shall be deemed to be an official act of the director. [1973 c.829 Â§2]

Â Â Â Â Â  431.040 [Amended by 1969 c.314 Â§39; 1971 c.650 Â§7; repealed by 1973 c.358 Â§15]

Â Â Â Â Â  431.045 Public Health Officer; appointment; qualifications; duties. The Director of Human Services shall appoint a physician licensed by the Board of Medical Examiners for the State of Oregon and certified by the American Board of Preventive Medicine who shall serve as the Public Health Officer and be responsible for the medical and paramedical aspects of the health programs within the department. [1971 c.650 Â§2; 1973 c.358 Â§5; 1977 c.267 Â§18; 1987 c.618 Â§1; 2001 c.900 Â§143]

Â Â Â Â Â  431.050 [Amended by 1967 c.461 Â§3; repealed by 1971 c.650 Â§51]

Â Â Â Â Â  431.053 [1973 c.358 Â§3; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  431.055 [1967 c.363 Â§2; repealed by 1971 c.650 Â§51]

Â Â Â Â Â  431.060 [Repealed by 1971 c.650 Â§51]

Â Â Â Â Â  431.065 [1971 c.37 Â§2; 1977 c.582 Â§7; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  431.070 [1961 c.723 Â§1; 1969 c.314 Â§40; repealed by 1971 c.650 Â§51]

ENFORCEMENT OF HEALTH LAWS AND RULES

Â Â Â Â Â  431.110 General powers of Department of Human Services. Subject to ORS 417.300 and 417.305, the Department of Human Services shall:

Â Â Â Â Â  (1) Have direct supervision of all matters relating to the preservation of life and health of the people of the state.

Â Â Â Â Â  (2) Keep the vital statistics and other health related statistics of the state.

Â Â Â Â Â  (3) Make sanitary surveys and investigations and inquiries respecting the causes and prevention of diseases, especially of epidemics.

Â Â Â Â Â  (4) Investigate, conduct hearings and issue findings in connection with annexations proposed by cities as provided in ORS 222.840 to 222.915.

Â Â Â Â Â  (5) Have full power in the control of all communicable diseases.

Â Â Â Â Â  (6) Have authority to send a representative of the department to any part of the state when deemed necessary.

Â Â Â Â Â  (7) From time to time, publish and distribute to the public in such form as the department determines, such information as in its judgment may be useful in carrying on the work or purposes for which the department was established.

Â Â Â Â Â  (8) Carry out the duties imposed on the department under ORS chapter 690. [Amended by 1955 c.105 Â§1; 1967 c.624 Â§18; 1971 c.650 Â§9; 1977 c.582 Â§8; 1987 c.414 Â§83; 1989 c.834 Â§18; 1991 c.122 Â§11; 2001 c.900 Â§254]

Â Â Â Â Â  431.120 Duties of Department of Human Services; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Enforce state health policies and rules.

Â Â Â Â Â  (2) Have the custody of all books, papers, documents and other property belonging to the State Health Commission, which may be deposited in the departmentÂs office.

Â Â Â Â Â  (3) Give any instructions that may be necessary, and forward them to the various local public health administrators throughout the state.

Â Â Â Â Â  (4) Routinely conduct epidemiological investigations for each case of sudden infant death syndrome including, but not limited to, the identification of risk factors such as birth weight, maternal age, prenatal care, history of apnea and socioeconomic characteristics. The department may conduct the investigations through local health departments only upon adoption by rule of a uniform epidemiological data collection method.

Â Â Â Â Â  (5) Adopt rules related to loans and grants awarded under ORS 285B.560 to 285B.599 or 541.700 to 541.855 for the improvement of drinking water systems for the purpose of maintaining compliance with applicable state and federal drinking water quality standards. In adopting rules under this subsection, the Department of Human Services shall coordinate the departmentÂs rulemaking process with the Water Resources Department and the Economic and Community Development Department in order to ensure that rules adopted under this subsection are consistent with rules adopted under ORS 285B.563 and 541.845.

Â Â Â Â Â  (6) Control health care capital expenditures by administering the state certificate of need program pursuant to ORS 442.325 to 442.344. [Amended by 1971 c.650 Â§10; 1977 c.582 Â§9; 1981 c.385 Â§1; 1991 c.944 Â§4; 1993 c.18 Â§107; 1993 c.754 Â§8; 2005 c.835 Â§24]

Â Â Â Â Â  431.130 [Amended by 1959 c.629 Â§5; 1959 c.684 Â§2; 1961 c.725 Â§10; 1963 c.32 Â§1; 1965 c.362 Â§3; 1969 c.14 Â§2; 1969 c.641 Â§16; 1971 c.195 Â§1; 1971 c.413 Â§13; 1971 c.763 Â§13; 1973 c.408 Â§33; 1973 c.833 Â§41; 1973 c.835 Â§233; repealed by 1977 c.582 Â§61]

Â Â Â Â Â  431.140 Enforcement of rules. All state and local officers and employees, including peace officers, shall enforce rules adopted by the Department of Human Services relating to public health and other health matters subject to the authority of the Director of Human Services. [Amended by 1959 c.314 Â§21; 1973 c.833 Â§42; 1977 c.582 Â§10; 2001 c.900 Â§144]

Â Â Â Â Â  431.150 Enforcement of health laws generally. (1) The local public health administrators are charged with the strict and thorough enforcement of the public health laws of this state in their districts, under the supervision and direction of the Department of Human Services. They shall make an immediate report to the department of any violation of such laws coming to their notice by observation, or upon the complaint of any person, or otherwise.

Â Â Â Â Â  (2) The department is charged with the thorough and efficient execution of the public health laws of this state in every part of the state, and with supervisory powers over all local public health administrators, to the end that all the requirements are complied with.

Â Â Â Â Â  (3) The department may investigate cases of irregularity or violation of law. All local public health administrators shall aid the department, upon request, in such investigation.

Â Â Â Â Â  (4) When any case of violation of the public health laws of this state is reported to any district attorney or official acting in said capacity, such official shall forthwith initiate and promptly follow up the necessary proceedings against the parties responsible for the alleged violations of law.

Â Â Â Â Â  (5) Upon request of the department, the Attorney General shall likewise assist in the enforcement of the public health laws of this state. [Amended by 1959 c.314 Â§22; 1971 c.650 Â§12; 1973 c.833 Â§43; 1973 c.835 Â§165; 1974 c.36 Â§12; 1977 c.582 Â§11]

Â Â Â Â Â  431.155 Restraining violation of public health laws. (1) Whenever it appears to the Department of Human Services that any person is engaged or about to engage in any acts or practices that constitute a violation of any statute relating to public health administered by the department, or any rule or order issued thereunder, the department may institute proceedings in the circuit courts to enforce obedience thereto by injunction, or by other processes, mandatory or otherwise, restraining such person, or its officers, agents, employees and representatives from further violation of such statute, rule or order, and enjoining upon them obedience thereto.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in substitution of any other enforcement provisions contained in any statute administered by the department. [1967 c.94 Â§2; 1971 c.650 Â§13; 1977 c.582 Â§12; 2001 c.900 Â§145]

Â Â Â Â Â  431.157 County authority to restrain violation of public health laws. Pursuant to ORS 448.100 (1) and 446.425 (1), the county is delegated the authority granted to the Director of Human Services in ORS 431.155. [1983 c.370 Â§4; 2003 c.309 Â§5]

Â Â Â Â Â  Note: 431.157 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.160 Commencement of prosecutions. The district attorney, county attorney or Attorney General may institute prosecutions for violation of any public health statute by information, by indictment or by complaint verified before any magistrate. [Amended by 1959 c.314 Â§23; 1973 c.833 Â§44; 1977 c.582 Â§13; 1995 c.658 Â§104]

Â Â Â Â Â  431.170 Enforcing health laws and rules when local officers are delinquent. (1) The Director of Human Services shall take direct charge of the functions that are necessary to preserve the public health in any county or district whenever any county or district official fails or refuses to administer or enforce the public health laws or rules that the director or board is charged to enforce.

Â Â Â Â Â  (2) The director may call to the aid of the director such assistance as is necessary for the enforcement of such statutes and rules, the expense of which shall be borne by the county or district making the use of this procedure necessary, to be paid out of the respective county or district treasury upon vouchers properly certified by the director. [Amended by 1959 c.314 Â§24; 1973 c.833 Â§45; 1977 c.582 Â§14; 2001 c.900 Â§146]

Â Â Â Â Â  431.175 Warrant procedure. If necessary, the Director of Human Services or a designee thereof, the State Fire Marshal or a designee thereof or an officer of a law enforcement agency may appear before any magistrate empowered to issue warrants in criminal cases, and require such magistrate to issue a warrant, directing it to any sheriff or deputy or any constable or police officer, to enter the described property or to remove any person or obstacle, or to defend any threatened violence to the director or a designee thereof, the State Fire Marshal or a designee thereof or an officer, upon entering private property, or to assist the director in any way. [Formerly 433.025; 1991 c.67 Â§112]

Â Â Â Â Â  431.180 Interference with individualÂs selection of physician or treatment or with religious practice prohibited. Nothing in the public health laws shall be construed to empower or authorize the Department of Human Services or its representatives, or any county or district board of health or its representatives to interfere in any manner with the individualÂs right to select the physician or mode of treatment of the choice of the individual, nor interfere with the practice of any person whose religion treats or administers to the sick or suffering by purely spiritual means. However, sanitary laws and rules must be complied with. [Amended by 1977 c.582 Â§15]

Â Â Â Â Â  431.190 Advisory board on health care professions; duties; purpose of board rules. The Director of Human Services shall appoint, not later than 60 days after October 4, 1977, an advisory board to study the practices and procedures of the health care professions in this state and to recommend rules relating to the auditing of health care practices in hospitals which will:

Â Â Â Â Â  (1) Promote standard record keeping by hospitals and persons practicing any of the healing arts in hospitals;

Â Â Â Â Â  (2) Establish those criteria most appropriate for determining the proper objects of such auditing; and

Â Â Â Â Â  (3) Insure auditing of those practices and procedures most relevant to the causes and occurrence of professional negligence in hospitals. [1977 c.448 Â§8; 1993 c.742 Â§96]

Â Â Â Â Â  431.195 Oregon Public Health Advisory Board; members; terms; meetings; compensation; duties. (1) There is established the Oregon Public Health Advisory Board to serve as an advisory body to the Director of Human Services.

Â Â Â Â Â  (2) The members of the board shall be residents of this state and shall be appointed by the Governor. The board shall consist of 15 members at least one-half of whom shall be public members broadly representing the state as a whole and the others to include representatives of local government and public and private health providers.

Â Â Â Â Â  (3) The Oregon Public Health Advisory Board shall:

Â Â Â Â Â  (a) Advise the director on policy matters related to the operation of the Department of Human Services.

Â Â Â Â Â  (b) Provide a review of statewide public health issues and make recommendations to the director.

Â Â Â Â Â  (c) Participate in public health policy development.

Â Â Â Â Â  (4) Members shall be appointed for four-year terms. No person shall serve more than two consecutive terms.

Â Â Â Â Â  (5) The board shall meet at least quarterly.

Â Â Â Â Â  (6) Members of the board shall be entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) Vacancies on the board shall be filled by appointments of the Governor for the unexpired term. [1983 c.653 Â§1; 2001 c.900 Â§147; 2003 c.784 Â§10; 2005 c.771 Â§3]

Â Â Â Â Â  Note: 431.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FINANCIAL ADMINISTRATION; SURPLUS PROPERTY; FEDERAL AID

Â Â Â Â Â  431.210 Public Health Account. (1) There is established in the General Fund the Public Health Account, classified separately as to federal and other moneys.

Â Â Â Â Â  (2) All fines, fees, penalties, federal apportionments or contributions and other moneys received by the Department of Human Services relating to public health shall be turned over to the State Treasurer not later than the 10th day of the calendar month next succeeding their receipt by the department and shall be credited to the Public Health Account.

Â Â Â Â Â  (3) All moneys credited to the Public Health Account are continuously appropriated to the department for the payment of expenses of the department. [Amended by 1971 c.650 Â§14; 1973 c.427 Â§5; 1977 c.582 Â§16; 2001 c.900 Â§148; 2005 c.755 Â§36]

Â Â Â Â Â  431.220 Record of moneys in Public Health Account. The department shall keep a record of all moneys deposited in the Public Health Account. This record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [Amended by 1973 c.427 Â§6; 1977 c.582 Â§17]

Â Â Â Â Â  431.230 Emergency or revolving fund. (1) The Director of Human Services may request the Oregon Department of Administrative Services to, and when so requested, the Oregon Department of Administrative Services shall, draw a payment on the Public Health Account in favor of the Director of Human Services in a sum not exceeding $25,000, which sum shall be used by the director as an emergency or revolving fund.

Â Â Â Â Â  (2) The emergency or revolving fund shall be deposited with the State Treasurer, and shall be at the disposal of the Director of Human Services. It may be used to pay advances for salaries, travel expenses or any other proper claim against, or expense of, the Department of Human Services or the health-related licensing boards for whom the department provides accounting services.

Â Â Â Â Â  (3) Claims for reimbursement of advances paid from the emergency or revolving fund shall be submitted to the department for approval. When such claims are so approved, payments covering them shall be drawn in favor of the Director of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the emergency or revolving fund.

Â Â Â Â Â  (4) The department may establish petty cash funds within the emergency or revolving fund by drawing checks upon the emergency or revolving fund payable to the custodians of the petty cash funds. [Amended by 1973 c.427 Â§7; 1975 c.614 Â§16; 1999 c.829 Â§6; 2003 c.14 Â§241]

Â Â Â Â Â  431.240 [Repealed by 1955 c.147 Â§1]

Â Â Â Â Â  431.250 Federal grants to be handled by Department of Human Services; disbursement; planning. (1) The Department of Human Services hereby is designated as the state agency to apply to and receive from the federal government or any agency thereof such grants for promoting public health and the prevention of disease, including grants for cancer control and industrial hygiene programs, as may be available to this state or any of its political subdivisions or agencies.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the department shall:

Â Â Â Â Â  (a) Disburse or supervise the disbursement of all funds made available at any time by the federal government or this state for those purposes.

Â Â Â Â Â  (b) Adopt, carry out and administer plans for those purposes. Plans so adopted shall be made statewide in application insofar as reasonably feasible, possible or permissible, and shall be so devised as to meet the approval of the federal government or any of its agencies, not inconsistent with the laws of the state. [Amended by 1961 c.706 Â§20a; 1967 c.343 Â§1; 1971 c.650 Â§15; 1973 c.829 Â§20; 1977 c.751 Â§34; subsections (3), (4) renumbered 442.110; 2001 c.900 Â§149]

BONE MARROW DONOR PROGRAM

Â Â Â Â Â  431.270 Department duties. (1) The Department of Human Services shall educate residents of this state about:

Â Â Â Â Â  (a) The need for bone marrow donors;

Â Â Â Â Â  (b) The procedures required to become registered as a potential bone marrow donor, including procedures for determining a personÂs tissue type; and

Â Â Â Â Â  (c) The medical procedures a donor must undergo to donate bone marrow or other sources of blood stem cells.

Â Â Â Â Â  (2) The Department of Human Services shall make special efforts to educate and recruit citizens of Oregon with a special emphasis on minority populations to volunteer as potential bone marrow donors. Means of communication may include use of press, radio and television, and placement of educational materials in appropriate health care facilities, blood banks and state and local agencies. The Department of Human Services in conjunction with the Department of Transportation shall make educational materials available at all places where driver licenses are issued or renewed. [1991 c.652 Â§1]

Â Â Â Â Â  Note: 431.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.275 [1991 c.652 Â§5; repealed by 1999 c.59 Â§123]

Â Â Â Â Â  431.280 [1991 c.652 Â§6; repealed by 1999 c.59 Â§123]

SPINAL CORD INJURY RESEARCH BOARD

Â Â Â Â Â  431.290 Spinal Cord Injury Research Board; members; terms; chairperson; meetings; rules. (1) There is established a Spinal Cord Injury Research Board consisting of 11 members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The appointment of a member to the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) The members of the Spinal Cord Injury Research Board shall be citizens of this state who are well informed on the issues relating to spinal cord injuries and related disabilities. Members may include, but are not limited to:

Â Â Â Â Â  (a) A minimum of five health professionals with clinical practice experience in each of the practice fields of neuroscience, neurology, neurosurgery, neuropharmacology and spinal cord rehabilitative medicine;

Â Â Â Â Â  (b) A representative of the Oregon Disabilities Commission;

Â Â Â Â Â  (c) A representative of a disabilities advocacy organization or an individual who advocates on behalf of persons with spinal cord injuries;

Â Â Â Â Â  (d) A representative of the Department of Human Services;

Â Â Â Â Â  (e) Members of the Legislative Assembly; and

Â Â Â Â Â  (f) A person with a spinal cord injury.

Â Â Â Â Â  (5) The board shall elect one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (6) The board shall meet at least once every three months at a place, day and hour determined by the chairperson. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (7) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of the grant program and fund described in ORS 431.292 and 431.294. [1999 c.1044 Â§Â§1,3]

Â Â Â Â Â  Note: 431.290 to 431.294 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.292 Duties of board; grants. (1) The Spinal Cord Injury Research Board may solicit, receive and review applications from public and private agencies, organizations and research institutions for grants from the Spinal Cord Injury Research Fund created under ORS 431.294, to conduct research programs that focus on the treatment and cure of spinal cord injury.

Â Â Â Â Â  (2) After review of a grant application, the board shall grant approval of the application and disburse moneys from the Spinal Cord Injury Research Fund if the application meets the criteria established by the board and if money exists in the fund.

Â Â Â Â Â  (3) The board may solicit contributions to the fund from public and private sources.

Â Â Â Â Â  (4) The board shall provide the Governor and the Legislative Assembly with a biennial report no later than January 31 of each odd-numbered year that summarizes the status of funds appropriated for spinal cord injury research and the progress of the board in encouraging spinal cord injury research. [1999 c.1044 Â§4]

Â Â Â Â Â  Note: See note under 431.290.

Â Â Â Â Â  431.294 Spinal Cord Injury Research Fund. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Spinal Cord Injury Research Fund administered by the Spinal Cord Injury Research Board. Moneys in the fund are continuously appropriated for the purpose of carrying out ORS 431.292.

Â Â Â Â Â  (2) The Spinal Cord Injury Research Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly; and

Â Â Â Â Â  (b) Moneys obtained from gifts or grants by any public or private source received by the board under ORS 431.292 (3). [1999 c.1044 Â§5]

Â Â Â Â Â  Note: See note under 431.290.

STATE LABORATORY

Â Â Â Â Â  431.310 Bacteriological and other examinations and newborn screening by state laboratory; rules; fees. (1) For the better protection of the public health the laboratory of the Department of Human Services shall make bacteriological and other examinations of water, milk, blood, secretions or tissues required by any state, county or city institution, or officer, and may make such examinations for any licensed physician in accordance with the rules of the department.

Â Â Â Â Â  (2) The department shall establish by rule and collect fees for tests performed in the state public health laboratory, not to exceed:

Â Â Â Â Â  (a) $50 per test for tests other than newborn screening tests; and

Â Â Â Â Â  (b) $30 per specimen for newborn screening tests.

Â Â Â Â Â  (3) All money received for such tests shall be deposited in the Public Health Account to be used for expenses of the state public health laboratory. [Amended by 1977 c.582 Â§18; 1981 c.630 Â§1; 1983 c.351 Â§1; 1993 c.374 Â§1; 2001 c.760 Â§1]

Â Â Â Â Â  431.320 [Repealed by 1967 c.146 Â§1 (431.330, 431.335, 431.340, 431.345 and 431.350 enacted in lieu of 431.320)]

Â Â Â Â Â  431.325 [1971 c.650 Â§17; 1977 c.582 Â§19; repealed by 1993 c.742 Â§95]

CONFERENCE OF LOCAL HEALTH OFFICIALS

Â Â Â Â Â  431.330 Conference of Local Health Officials; officers of conference. (1) The Conference of Local Health Officials is created. The conference shall consist of all local health officers and public health administrators, appointed pursuant to ORS 431.418 and such other local health personnel as may be included by the rules of the conference.

Â Â Â Â Â  (2) The Conference of Local Health Officials shall select one of its members as chairperson, another as vice chairperson and another as secretary with such powers and duties necessary to the performance of the functions of such offices as the conference shall determine. The chairperson, after consultation with the Director of Human Services, shall appoint from the conference membership an executive committee. The executive committee with the chairperson shall advise the director in the administration of ORS 431.330 to 431.350. [1967 c.146 Â§2 (enacted in lieu of 431.320); 1977 c.582 Â§20; 1979 c.96 Â§1]

Â Â Â Â Â  431.335 Meetings of conference; notice; expenses of members and officers of conference. (1) The Conference of Local Health Officials shall meet at least annually at a place, day and hour determined by the executive committee and the Director of Human Services. The conference may meet specially at such other times as the director or the executive committee considers necessary.

Â Â Â Â Â  (2) The director shall cause at least 10 daysÂ notice of each meeting date to be given to the members. The chairperson or an authorized representative of the chairperson shall preside at all meetings of the conference.

Â Â Â Â Â  (3) Each conference member shall receive from the local board which the conference member represents from funds available under ORS 431.510, the actual and necessary travel and other expenses incurred by the conference member in attendance at no more than two meetings of the conference per year. Additionally, subject to applicable law regulating travel and other expenses for state officers, a local health official who is a member of the executive committee of the conference or who is the chairperson shall receive from funds available to the Department of Human Services, actual and necessary travel and other expenses for attendance at no more than six meetings per year of the executive committee called by the department. [1967 c.146 Â§3 (enacted in lieu of 431.320); 1977 c.582 Â§21]

Â Â Â Â Â  431.340 Recommendations of conference. The Conference of Local Health Officials may submit to the Department of Human Services such recommendations on the rules and standards specified in ORS 431.345 and 431.350. [1967 c.146 Â§6 (enacted in lieu of 431.320); 1977 c.582 Â§22]

Â Â Â Â Â  431.345 Minimum standards for financial assistance to local boards of health. In order to establish criteria for local boards of health to qualify for such financial assistance as may be made available, the Department of Human Services, upon receipt of written approval from the Conference of Local Health Officials shall adopt minimum standards governing:

Â Â Â Â Â  (1) Education and experience for professional and technical personnel employed in local health departments, such standards to be consistent with any applicable merit system.

Â Â Â Â Â  (2) Organization, operation and extent of activities which are required or expected of local health departments to carry out their responsibilities in implementing the public health laws of this state and the rules of the Department of Human Services. [1967 c.146 Â§5 (enacted in lieu of 431.320); 1977 c.582 Â§23]

Â Â Â Â Â  431.350 Department to adopt rules for ORS 431.330 to 431.350. Upon receipt of written approval from the Conference of Local Health Officials the Department of Human Services shall adopt rules necessary for the administration of ORS 431.330 to 431.350. [1967 c.146 Â§4 (enacted in lieu of 431.320); 1977 c.582 Â§24]

LOCAL PUBLIC HEALTH SERVICES

Â Â Â Â Â  431.375 Policy on local public health services; local public health authority; contracts for provision of maternal and child public health services by tribal governing council. (1) The Legislative Assembly of the State of Oregon finds that each citizen of this state is entitled to basic public health services which promote and preserve the health of the people of Oregon. To provide for basic public health services the state, in partnership with county governments, shall maintain and improve public health services through county or district administered public health programs.

Â Â Â Â Â  (2) County governments or health districts established under ORS 431.414 are the local public health authority responsible for management of local public health services unless the county contracts with private persons or an agency to act as the local public health authority or the county relinquishes authority to the state. If authority is relinquished, the state may then contract with private persons or an agency or perform the services.

Â Â Â Â Â  (3) All expenditure of public funds utilized to provide public health services on the local level must be approved by the local public health authority unless the county has relinquished authority to the state or an exception has been approved by the Department of Human Services with the concurrence of the Conference of Local Health Officials.

Â Â Â Â Â  (4) The Department of Human Services:

Â Â Â Â Â  (a) Shall contract for the provision of maternal and child public health services with any tribal governing council of a federally recognized Indian tribe that requests to receive funding and to deliver services under the federal Title V Maternal and Child Health Services Block Grant Program.

Â Â Â Â Â  (b) May contract directly with any tribal governing council of a federally recognized Indian tribe for provision of public health services and programs not required under paragraph (a) of this subsection.

Â Â Â Â Â  (5) Contracts authorized by subsection (4) of this section must specify that:

Â Â Â Â Â  (a) Payments will be made to the tribe on a per capita or other equitable formula basis;

Â Â Â Â Â  (b) The tribe must provide services that are comparable to the services provided by a local public health authority; and

Â Â Â Â Â  (c) The tribe must comply with any state or federal requirements with which a local public health authority providing the same services must comply. [1983 c.398 Â§1; 2005 c.493 Â§1]

Â Â Â Â Â  Note: 431.375 to 431.385 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.380 Distribution of funds for local purposes. (1) From funds available to the Department of Human Services for local public health purposes, regardless of the source, the department shall provide payments to the local public health authority on a per capita or other equitable formula basis to be used for public health services. Funding formulas shall be determined by the department with the concurrence of the Conference of Local Health Officials.

Â Â Â Â Â  (2) With respect to counties that have established joint public health services with another county, either by agreement or the formation of a district board of health, distribution of funds made available under the provisions of this section shall be prorated to such counties as provided by agreement or under ORS 431.510. [1983 c.398 Â§2]

Â Â Â Â Â  Note: See note under 431.375.

Â Â Â Â Â  431.385 Local annual plan; effect of failure to submit plan; approval; disapproval; variance. (1) The local public health authority shall submit an annual plan to the Department of Human Services for performing services pursuant to ORS 431.375 to 431.385 and 431.416. The annual plan shall be submitted no later than May 1 of each year or on a date mutually agreeable to the department and the local public health authority.

Â Â Â Â Â  (2) If the local public health authority decides not to submit an annual plan under the provisions of ORS 431.375 to 431.385 and 431.416, the department shall become the local public health authority for that county or health district.

Â Â Â Â Â  (3) The department shall review and approve or disapprove each plan. Variances to the local public health plan must be approved by the department. In consultation with the Conference of Local Health Officials, the department shall establish the elements of a plan and an appeals process whereby a local health authority may obtain a hearing if its plan is disapproved.

Â Â Â Â Â  (4) Each local commission on children and families shall reference the local public health plan in the local coordinated comprehensive plan created pursuant to ORS 417.775. [1983 c.398 Â§3; 2003 c.553 Â§6]

Â Â Â Â Â  Note: See note under 431.375.

LOCAL BOARDS OF HEALTH

Â Â Â Â Â  431.405 Purpose of ORS 431.405 to 431.510. It is the purpose of ORS 431.405 to 431.510 to encourage improvement and standardization of health departments in order to provide a more effective and more efficient public health service throughout the state. [1961 c.610 Â§1]

Â Â Â Â Â  431.410 Boards of health for counties. The governing body of each county shall constitute a board of health ex officio for each county of the state and may appoint a public health advisory board as provided in ORS 431.412 (5) to advise the governing body on matters of public health. [Amended by 1953 c.189 Â§3; 1961 c.610 Â§2; 1973 c.829 Â§20a]

Â Â Â Â Â  431.412 County board of health; formation; composition; advisory board. (1) The governing body of any county shall establish a county board of health, when authorized to do so by a majority of electors of the county at any general or special election, and may, if such authorization is made, establish a public health advisory board as provided in subsection (5) of this section.

Â Â Â Â Â  (2) The county board of health shall consist of:

Â Â Â Â Â  (a) One member of the county governing body selected by the body.

Â Â Â Â Â  (b) One member of a common school district board having jurisdiction over the entire county or of the education service district board who resides in the county and is selected by the education service district board, or the designee of that member.

Â Â Â Â Â  (c) One physician who has been licensed to practice medicine in this state by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (d) One dentist who has been licensed to practice dentistry in this state by the Oregon Board of Dentistry.

Â Â Â Â Â  (e) Three other members.

Â Â Â Â Â  (3) The members referred to in subsection (2)(c) to (e) of this section shall be appointed by the members serving under subsection (2)(a) and (b) of this section. The term of office of each of such appointed members shall be four years, terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years, as designated by the appointing members of the board.

Â Â Â Â Â  (4) Whenever a county board of health is created under this section, such board shall be in lieu of the board provided for in ORS 431.410.

Â Â Â Â Â  (5) The governing body of the county may, as provided in subsection (1) of this section, appoint a public health advisory board for terms of four years, the terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years as designated by the governing body. The advisory board shall meet regularly to advise the county board of health on matters of public health. The advisory board shall consist of:

Â Â Â Â Â  (a) Persons licensed by this state as health care practitioners.

Â Â Â Â Â  (b) Persons who are well informed on public health matters. [Formerly 431.470; 1963 c.544 Â§49; 1977 c.582 Â§25; 1981 c.127 Â§1; 1987 c.618 Â§2; 1991 c.167 Â§26; 2003 c.226 Â§22]

Â Â Â Â Â  431.414 District board of health; formation; composition; advisory board. (1) Two or more contiguous counties may combine for the purpose of forming a district health unit when the governing body of each of the counties concerned adopt resolutions signifying their intention to do so.

Â Â Â Â Â  (2) The governing bodies of the counties forming the district may meet together, elect a chairperson and transact business as a district board of health whenever a majority of the members of the governing bodies from each of the participating counties are present at any meeting.

Â Â Â Â Â  (3) In lieu of the procedure in subsection (2) of this section, the governing bodies of the counties forming the district may, by a two-thirds vote of the members from each participating county, establish and, except as provided in paragraph (f) of this subsection, appoint a district board of health which shall consist of:

Â Â Â Â Â  (a) One member from each participating county governing body selected by such body.

Â Â Â Â Â  (b) One member from a school administrative unit within the district.

Â Â Â Â Â  (c) One member from the administrative staff of a city within the district.

Â Â Â Â Â  (d) Two physicians who have been licensed to practice medicine in this state by the Board of Medical Examiners for the State of Oregon and who are residents of the district.

Â Â Â Â Â  (e) One dentist who has been licensed to practice dentistry in this state by the Oregon Board of Dentistry and who is a resident of the district.

Â Â Â Â Â  (f) One person who is a resident of the district and who is to be appointed by the members serving under paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (4) The term of office of the members referred to in subsection (3)(a) to (f) of this section shall be four years, the terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years, as may be designated by two-thirds vote of the members from each participating county.

Â Â Â Â Â  (5) Whenever a district board of health is created under this section, such board shall be in lieu of the board provided for in ORS 431.410 or 431.412.

Â Â Â Â Â  (6) The governing bodies of the counties making up the district may appoint a public health advisory board for terms of four years, the terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years as designated by the governing body. The advisory board shall meet regularly to advise the district board of health on matters of public health. The advisory board shall consist of:

Â Â Â Â Â  (a) Persons licensed by this state as health care practitioners.

Â Â Â Â Â  (b) Persons who are well informed on public health matters. [Formerly 431.610; 1973 c.829 Â§21; 1977 c.582 Â§26; 1987 c.618 Â§3]

Â Â Â Â Â  431.415 Powers and duties of local health boards; fee schedules. (1) The district or county board of health is the policymaking body of the county or district in implementing the duties of local departments of health under ORS 431.416.

Â Â Â Â Â  (2) The district or county board of health shall adopt rules necessary to carry out its policies under subsection (1) of this section. The county or district board of health shall adopt no rule or policy which is inconsistent with or less strict than any public health law or rule of the Department of Human Services.

Â Â Â Â Â  (3) With the permission of the county governing body, a county board may, and with the permission of the governing bodies of the counties involved, a district board may, adopt schedules of fees for public health services reasonably calculated not to exceed the cost of the services performed. The health department shall charge fees in accordance with such schedule or schedules adopted. [1961 c.610 Â§6; 1973 c.829 Â§22; 1977 c.582 Â§27]

Â Â Â Â Â  431.416 Local public health authority or health district; duties. The local public health authority or health district shall:

Â Â Â Â Â  (1) Administer and enforce the rules of the local public health authority or the health district and public health laws and rules of the Department of Human Services.

Â Â Â Â Â  (2) Assure activities necessary for the preservation of health or prevention of disease in the area under its jurisdiction as provided in the annual plan of the authority or district are performed. These activities shall include but not be limited to:

Â Â Â Â Â  (a) Epidemiology and control of preventable diseases and disorders;

Â Â Â Â Â  (b) Parent and child health services, including family planning clinics as described in ORS 435.205;

Â Â Â Â Â  (c) Collection and reporting of health statistics;

Â Â Â Â Â  (d) Health information and referral services; and

Â Â Â Â Â  (e) Environmental health services. [1961 c.610 Â§8; 1973 c.829 Â§23; 1977 c.582 Â§28; 1983 c.398 Â§4; 2001 c.900 Â§150]

Â Â Â Â Â  431.418 Local public health administrator; health officer; duties; salary. (1) Each district board of health shall appoint a qualified public health administrator to supervise the activities of the district in accordance with law. Each county governing body in a county that has created a county board of health under ORS 431.412 shall appoint a qualified public health administrator to supervise the activities of the county health department in accordance with law. In making such appointment, the district or county board of health shall consider standards for selection of administrators prescribed by the Department of Human Services.

Â Â Â Â Â  (2) When the public health administrator is a physician licensed by the Board of Medical Examiners for the State of Oregon, the administrator shall serve as health officer for the district or county board of health. When the public health administrator is not a physician licensed by the Board of Medical Examiners for the State of Oregon, the administrator will employ or otherwise contract for services with a health officer who shall be a licensed physician and who will perform those specific medical responsibilities requiring the services of a physician and shall be responsible to the public health administrator for the medical and paramedical aspects of the health programs.

Â Â Â Â Â  (3) The public health administrator shall:

Â Â Â Â Â  (a) Serve as the executive secretary of the district or county health board, act as the administrator of the district or county health department and supervise the officers and employees appointed under paragraph (b) of this subsection.

Â Â Â Â Â  (b) Appoint with the approval of the health board, administrators, medical officers, public health nurses, environmental health specialists and such other employees as are necessary to carry out the duties and responsibilities of the office.

Â Â Â Â Â  (c) Provide the board at appropriate intervals information concerning the activities of the county health department and submit an annual budget for the approval of the county governing body except that, in the case of the district public health administrator, the budget shall be submitted to the governing bodies of the participating counties for approval.

Â Â Â Â Â  (d) Act as the agent of the Department of Human Services in enforcing state public health laws and rules of the Department of Human Services, including such sanitary inspection of hospitals and related institutions as may be requested by the Department of Human Services.

Â Â Â Â Â  (e) Perform such other duties as may be required by law.

Â Â Â Â Â  (4) The public health administrator shall serve until removed by the appointing board. The public health administrator shall engage in no occupation which conflicts with official duties and shall devote sufficient time to duties as public health administrator as may be necessary to fulfill the requirements of subsection (3) of this section. However, if the board of health is not created under ORS 431.412, it may, with the approval of the Director of Human Services, require less than full-time service of the public health administrator.

Â Â Â Â Â  (5) The public health administrator shall receive a salary fixed by the appointing board and shall be reimbursed for actual and necessary expenses incurred in the performance of duties. [1961 c.610 Â§7; 1973 c.829 Â§24; 1977 c.582 Â§29; 1981 c.127 Â§2; 1993 c.26 Â§1; 2003 c.14 Â§242; 2003 c.547 Â§112]

Â Â Â Â Â  431.420 [Amended by 1961 c.610 Â§9; 1973 c.829 Â§25; 1977 c.582 Â§30; repealed by 1981 c.127 Â§4]

Â Â Â Â Â  431.430 [Amended by 1961 c.610 Â§10; 1973 c.829 Â§26; repealed by 1981 c.127 Â§4]

Â Â Â Â Â  431.440 Public health administrators have police powers. All district and county public health administrators shall possess the powers of constables or other peace officers in all matters pertaining to the public health. [Amended by 1961 c.610 Â§11; 1973 c.829 Â§27]

Â Â Â Â Â  431.450 [Amended by 1961 c.610 Â§14; 1973 c.829 Â§28; repealed by 1981 c.127 Â§4]

Â Â Â Â Â  431.460 [Amended by 1961 c.610 Â§12; 1973 c.829 Â§29; repealed by 1981 c.127 Â§4]

Â Â Â Â Â  431.470 [Amended by 1961 c.610 Â§3; renumbered 431.412]

Â Â Â Â Â  431.480 City boards abolished; expenditure of funds obtained from school district. (1) All city boards of health are abolished.

Â Â Â Â Â  (2) Any school district may appropriate money to be expended for public health measures in such school district by the county or district board of health. [Amended by 1961 c.610 Â§5; 1973 c.829 Â§30]

Â Â Â Â Â  431.490 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.500 [Amended by 1953 c.189 Â§3; repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.510 Quarters and funds for local health boards. (1) The governing body of the county shall provide adequate quarters and facilities for the office and health work of the county board of health and shall appropriate sufficient funds for the administration of the board and the operation of the health department.

Â Â Â Â Â  (2) Where a district board is established under ORS 431.414, the governing body of each participating county shall appropriate annually a sum which shall be specifically designated for the operation of the board of health and the district department of health. [Amended by 1961 c.610 Â§13; 1973 c.829 Â§31]

Â Â Â Â Â  431.520 Disposal of local health records. Public records, as defined in ORS 192.005, of district and county departments of health and community mental health clinics may be destroyed or otherwise disposed of in accordance with rules prescribed by the State Archivist. However, no records shall be required to be maintained for more than seven years from the date of the last entry for purposes of preserving evidence for any action, suit or proceeding. [1969 c.446 Â§2; 1973 c.829 Â§32]

Â Â Â Â Â  431.530 Authority of local health administrator in emergency. (1) The local public health administrator may take any action which the Department of Human Services or its director could have taken, if an emergency endangering the public health occurs within the jurisdiction of any local public health administrator and:

Â Â Â Â Â  (a) The circumstances of the emergency are such that the department or its director cannot take action in time to meet the emergency; and

Â Â Â Â Â  (b) Delay in taking action to meet the emergency will increase the hazard to public health.

Â Â Â Â Â  (2) Any local public health administrator who acts under subsection (1) of this section shall report the facts constituting the emergency and any action taken under the authority granted by subsection (1) of this section to the Director of Human Services by the fastest possible means. [1973 c.829 Â§9; 1977 c.582 Â§31]

Â Â Â Â Â  431.550 Authority of Department of Human Services to collect information from local public health administrators. Nothing in ORS 431.412, 431.418 and this section shall be construed to limit the authority of the Department of Human Services to require facts and statistics from local public health administrators under its general supervisory power over all matters relating to the preservation of life and health of the people of the state. [1981 c.127 Â§3]

Â Â Â Â Â  431.605 [1971 c.650 Â§44; repealed by 1973 c.358 Â§15]

EMERGENCY MEDICAL SERVICES AND TRAUMA SYSTEMS

Â Â Â Â Â  431.607 Department of Human Services to develop comprehensive emergency medical services and trauma system. In cooperation with representatives of the emergency medical services professions, the Department of Human Services shall develop a comprehensive emergency medical services and trauma system. The department shall report progress on the system to the Legislative Assembly. [1985 c.191 Â§1]

Â Â Â Â Â  431.608 [1987 c.918 Â§9; repealed by 1997 c.546 Â§4]

Â Â Â Â Â  431.609 Designation of trauma areas; trauma system hospitals. (1) With the advice of the State Trauma Advisory Board, the Department of Human Services shall:

Â Â Â Â Â  (a) Develop and monitor a statewide trauma system; and

Â Â Â Â Â  (b) Designate within the state, trauma areas consistent with local resources, geography and current patient referral patterns.

Â Â Â Â Â  (2) Each trauma area shall have:

Â Â Â Â Â  (a) Central medical control for all field care and transportation consistent with geographic and current communications capability.

Â Â Â Â Â  (b) The development of triage protocols.

Â Â Â Â Â  (c) One or more hospitals categorized according to trauma care capabilities using standards adopted by the department by rule. Such rules shall be modeled after the American College of Surgeons Committee on Trauma standards.

Â Â Â Â Â  (d) The establishment of area trauma advisory boards to develop trauma system plans for each trauma area.

Â Â Â Â Â  (3) On and after July 1, 1986, the department may designate trauma system hospitals in accordance with area trauma advisory board plans which meet state objectives and standards.

Â Â Â Â Â  (4) Trauma system plans shall be implemented by June 30, 1987, in Health Systems Area I, and June 30, 1988, in Health Systems Areas II and III. [1985 c.191 Â§2]

Â Â Â Â Â  431.610 [Amended by 1961 c.610 Â§4; renumbered 431.414]

Â Â Â Â Â  431.611 Department to adopt rules; contents. (1) Prior to approval and implementation of area trauma plans submitted to the Department of Human Services by area trauma advisory boards, the department shall adopt rules pursuant to ORS chapter 183 which specify state trauma objectives and standards, hospital categorization criteria and criteria and procedures to be utilized in designating trauma system hospitals.

Â Â Â Â Â  (2) For approved area trauma plans recommending designation of trauma system hospitals, the department rules shall provide for:

Â Â Â Â Â  (a) The transport of a member of a health maintenance organization, or other managed health care system, as defined by rule, to a hospital that contracts with the health maintenance organization when central medical control determines that the condition of the member permits such transport; and

Â Â Â Â Â  (b) The development and utilization of protocols between designated trauma hospitals and health maintenance organizations, or other managed health care systems, as defined by rule, including notification of admission of a member to a designated trauma hospital within 48 hours of admission, and coordinated discharge planning between a designated trauma hospital and a hospital that contracts with a health maintenance organization to facilitate transfer of the member when the medical condition of the member permits. [1985 c.191 Â§4]

Â Â Â Â Â  431.613 Area trauma advisory boards; duties; members. (1) Area trauma advisory boards shall meet as often as necessary to identify specific trauma area needs and problems and propose to the Department of Human Services area trauma system plans and changes that meet state standards and objectives. The department acting with the advice of the State Trauma Advisory Board will have the authority to implement these plans.

Â Â Â Â Â  (2) In concurrence with the Governor, the department shall select members for each area from lists submitted by local associations of emergency medical technicians, emergency nurses, emergency physicians, surgeons, hospital administrators, emergency medical services agencies and citizens at large. Members shall be broadly representative of the trauma area as a whole and shall consist of at least 15 members per area trauma advisory board, including:

Â Â Â Â Â  (a) Three surgeons;

Â Â Â Â Â  (b) Two physicians serving as emergency physicians;

Â Â Â Â Â  (c) Two hospital administrators from different hospitals;

Â Â Â Â Â  (d) Two nurses serving as emergency nurses;

Â Â Â Â Â  (e) Two emergency medical technicians serving different emergency medical services;

Â Â Â Â Â  (f) Two representatives of the public at large selected from among those submitting letters of application in response to public notice by the department. Public members shall not have an economic interest in any decision of the health care service areas;

Â Â Â Â Â  (g) One representative of any bordering state which is included within the patient referral area;

Â Â Â Â Â  (h) One anesthesiologist; and

Â Â Â Â Â  (i) One ambulance service owner or operator or both. [1985 c.191 Â§6]

Â Â Â Â Â  431.615 [1971 c.650 Â§45; repealed by 1973 c.358 Â§15]

Â Â Â Â Â  431.617 Liability of provider. No provider shall be held liable for acting in accordance with approved trauma system plans. [1985 c.191 Â§7]

Â Â Â Â Â  431.619 Continuous duties of department. The Department of Human Services shall continuously identify the causes of trauma in Oregon, and propose programs of prevention thereof for consideration by the Legislative Assembly or others. [1985 c.191 Â§8]

Â Â Â Â Â  431.620 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.623 Program created in Department of Human Services. (1) The Emergency Medical Services and Trauma Systems Program is created within the Department of Human Services for the purpose of administering and regulating ambulances, training and certifying emergency medical technicians, establishing and maintaining emergency medical systems including trauma systems and obtaining appropriate data from the Oregon Injury Registry as necessary for trauma reimbursement, system quality assurance and assuring cost efficiency.

Â Â Â Â Â  (2) For purposes of ORS 431.607 to 431.619 and ORS chapter 682, the duties vested in the department shall be performed by the Emergency Medical Services and Trauma Systems Program.

Â Â Â Â Â  (3) The program shall be administered by a director.

Â Â Â Â Â  (4) With moneys transferred to the program by ORS 442.625, the program shall apply those moneys to:

Â Â Â Â Â  (a) Developing state and regional standards of care;

Â Â Â Â Â  (b) Developing a statewide educational curriculum to teach standards of care;

Â Â Â Â Â  (c) Implementing quality improvement programs;

Â Â Â Â Â  (d) Creating a statewide data system for prehospital care; and

Â Â Â Â Â  (e) Providing ancillary services to enhance OregonÂs emergency medical service system. [1991 c.784 Â§1; 1999 c.1056 Â§6]

Â Â Â Â Â  Note: 431.623 to 431.633 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.625 [1971 c.650 Â§46; repealed by 1977 c.582 Â§61 and 1977 c.751 Â§17a]

Â Â Â Â Â  431.627 Designation of other trauma centers. (1) In addition to and not in lieu of ORS 431.607 to 431.617, the Department of Human Services shall designate trauma centers in areas that are within the jurisdiction of trauma advisory boards other than in the area within the jurisdiction of area trauma advisory board 1.

Â Â Â Â Â  (2) The department shall enter into contracts with designated trauma centers and monitor and assure quality of care and appropriate costs for trauma patients meeting trauma system entry criteria.

Â Â Â Â Â  (3) All findings and conclusions, interviews, reports, studies, communications and statements procured by or furnished to the department, the State Trauma Advisory Board or an area trauma advisory board in connection with obtaining the data necessary to perform patient care quality assurance functions shall be confidential pursuant to ORS 192.501 to 192.505.

Â Â Â Â Â  (4)(a) All data received or compiled by the State Trauma Advisory Board or any area trauma advisory board in conjunction with department monitoring and assuring quality of trauma patient care shall be confidential and privileged, nondiscoverable and inadmissible in any proceeding. No person serving on or communicating information to the State Trauma Advisory Board or an area trauma advisory board shall be examined as to any such communications or to the findings or recommendations of such board. A person serving on or communicating information to the State Trauma Advisory Board or an area trauma advisory board shall not be subject to an action for civil damages for actions taken or statements made in good faith. Nothing in this section affects the admissibility in evidence of a partyÂs medical records not otherwise confidential or privileged dealing with the partyÂs medical care. The confidentiality provisions of ORS 41.675 and 41.685 shall also apply to the monitoring and quality assurance activities of the State Trauma Advisory Board, area trauma advisory boards and the department.

Â Â Â Â Â  (b) As used in this section, ÂdataÂ includes but is not limited to written reports, notes, records and recommendations.

Â Â Â Â Â  (5) Final reports by the department, the State Trauma Advisory Board and area trauma advisory boards shall be available to the public.

Â Â Â Â Â  (6) The department shall publish a biennial report of the Emergency Medical Services and Trauma Systems Program and trauma systems activities. [1991 c.784 Â§3]

Â Â Â Â Â  Note: See note under 431.623.

Â Â Â Â Â  431.630 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.633 Reporting of certain patients; reimbursement for certain services. (1) Designated trauma centers and providers, physical rehabilitation centers, alcohol and drug rehabilitation centers and ambulances shall develop a monthly log of all unsponsored, inadequately insured trauma system patients determined by the hospital to have an injury severity score greater than or equal to 13, and submit monthly to the Emergency Medical Services and Trauma Systems Program the true costs and unpaid balance for the care of these patients.

Â Â Â Â Â  (2) No reimbursement for these patients shall occur until:

Â Â Â Â Â  (a) All information required by the Emergency Medical Services and Trauma Systems Program rules is submitted to the Oregon Injury Registry; and

Â Â Â Â Â  (b) The Emergency Medical Services and Trauma Systems Program confirms that the injury severity score, as defined by the Department of Human Services by rule, is greater than or equal to 13.

Â Â Â Â Â  (3) The Emergency Medical Services and Trauma Systems Program shall cause providers to be reimbursed in the following decreasing order of priority:

Â Â Â Â Â  (a) Designated trauma centers and providers;

Â Â Â Â Â  (b) Physical rehabilitation centers;

Â Â Â Â Â  (c) Alcohol and drug rehabilitation centers; and

Â Â Â Â Â  (d) Ambulances.

Â Â Â Â Â  (4) Subject to the availability of funds, the Emergency Medical Services and Trauma Systems Program shall cause the designated trauma centers and providers to be paid first in full. Subsequent providers shall be paid from the balance remaining according to priority.

Â Â Â Â Â  (5) Any matching funds, available pursuant to the federal Trauma Care Systems and Development Act of 1990 (H.R. 1602), that are available for purposes of the Emergency Medical Services and Trauma Systems Program may be used for related studies and projects and reimbursement for uncompensated care. [1991 c.784 Â§4]

Â Â Â Â Â  Note: See note under 431.623.

Â Â Â Â Â  431.640 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.650 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.660 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.670 [Repealed by 1961 c.610 Â§18]

Â Â Â Â Â  431.671 Emergency Medical Services for Children Program; duties of Department of Human Services. (1) Subject to available funding from gifts, grants or donations, the Emergency Medical Services for Children Program is established in the Department of Human Services. The Emergency Medical Services for Children Program shall operate in cooperation with the Emergency Medical Services and Trauma Systems Program to promote the delivery of emergency medical and trauma services to the children of Oregon.

Â Â Â Â Â  (2) The Department of Human Services shall:

Â Â Â Â Â  (a) Employ or contract with professional, technical, research and clerical staff as required to implement this section.

Â Â Â Â Â  (b) Provide technical assistance to the State Trauma Advisory Board on the integration of an emergency medical services for children program into the statewide emergency medical services and trauma system.

Â Â Â Â Â  (c) Provide advice and technical assistance to area trauma advisory boards on the integration of an emergency medical services for children program into area trauma system plans.

Â Â Â Â Â  (d) Establish an Emergency Medical Services for Children Advisory Committee.

Â Â Â Â Â  (e) Establish guidelines for:

Â Â Â Â Â  (A) The approval of emergency and critical care medical service facilities for pediatric care, and for the designation of specialized regional pediatric critical care centers and pediatric trauma care centers.

Â Â Â Â Â  (B) Referring children to appropriate emergency or critical care medical facilities.

Â Â Â Â Â  (C) Necessary prehospital and other pediatric emergency and critical care medical service equipment.

Â Â Â Â Â  (D) Developing a coordinated system that will allow children to receive appropriate initial stabilization and treatment with timely provision of, or referral to, the appropriate level of care, including critical care, trauma care or pediatric subspecialty care.

Â Â Â Â Â  (E) Protocols for prehospital and hospital facilities encompassing all levels of pediatric emergency services, pediatric critical care and pediatric trauma care.

Â Â Â Â Â  (F) Rehabilitation services for critically ill or injured children.

Â Â Â Â Â  (G) An interfacility transfer system for critically ill or injured children.

Â Â Â Â Â  (H) Initial and continuing professional education programs for emergency medical services personnel, including training in the emergency care of infants and children.

Â Â Â Â Â  (I) A public education program concerning the Emergency Medical Services for Children Program including information on emergency access telephone numbers.

Â Â Â Â Â  (J) The collection and analysis of statewide pediatric emergency and critical care medical services data from emergency and critical care medical service facilities for the purpose of quality improvement by such facilities, subject to relevant confidentiality requirements.

Â Â Â Â Â  (K) The establishment of cooperative interstate relationships to facilitate the provision of appropriate care for pediatric patients who must cross state borders to receive emergency and critical care services.

Â Â Â Â Â  (L) Coordination and cooperation between the Emergency Medical Services for Children Program and other public and private organizations interested or involved in emergency and critical care for children. [2001 c.717 Â§1]

Â Â Â Â Â  Note: 431.671 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

AUTOMATED EXTERNAL DEFIBRILLATORS

Â Â Â Â Â  431.680 Automated external defibrillators required at health clubs; exceptions. (1) As used in this section, Âhealth clubÂ means an indoor facility:

Â Â Â Â Â  (a) With the primary purpose of offering exercise or athletic activities that patrons or members may participate in for a fee; and

Â Â Â Â Â  (b) That typically has at the facility on a regular business day 100 or more persons who are employees, patrons or members participating in the exercise or athletic activities offered at the facility.

Â Â Â Â Â  (2) The owner of a health club shall have on the premises at all times at least one automated external defibrillator.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to:

Â Â Â Â Â  (a) Any facility owned by an education service district, public charter school or school district; or

Â Â Â Â Â  (b) Any facility owned by a hotel as defined in ORS 699.005. [2005 c.551 Â§6]

Â Â Â Â Â  Note: 431.680 becomes operative July 1, 2006. See section 7, chapter 551, Oregon Laws 2005.

Â Â Â Â Â  Note: 431.680 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

HEALTH HAZARD ANNEXATIONS OR DISTRICT FORMATION

Â Â Â Â Â  431.705 Definitions for ORS 431.705 to 431.760. As used in ORS 431.705 to 431.760, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected territoryÂ means an area that is the subject of a proceedings under ORS 431.705 to 431.760 where there is a danger to public health or an alleged danger to public health.

Â Â Â Â Â  (2) ÂBoundary commissionÂ means a local government boundary commission created under ORS 199.410 to 199.430, 199.435 to 199.464, 199.480 to 199.505 and 199.510.

Â Â Â Â Â  (3) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (4) ÂDanger to public healthÂ means a condition which is conducive to the propagation of communicable or contagious disease-producing organisms and which presents a reasonably clear possibility that the public generally is being exposed to disease-caused physical suffering or illness, including a condition such as:

Â Â Â Â Â  (a) Impure or inadequate domestic water.

Â Â Â Â Â  (b) Inadequate installations for the disposal or treatment of sewage, garbage or other contaminated or putrefying waste.

Â Â Â Â Â  (c) Inadequate improvements for drainage of surface water and other fluid substances.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (7) ÂDistrictÂ means any one of the following:

Â Â Â Â Â  (a) A metropolitan service district formed under ORS chapter 268.

Â Â Â Â Â  (b) A county service district formed under ORS chapter 451.

Â Â Â Â Â  (c) A sanitary district formed under ORS 450.005 to 450.245.

Â Â Â Â Â  (d) A sanitary authority, water authority or joint water and sanitary authority formed under ORS 450.600 to 450.989.

Â Â Â Â Â  (e) A domestic water supply district formed under ORS chapter 264.

Â Â Â Â Â  (8) ÂRequesting bodyÂ means the county court, or local or district board of health that makes a request under ORS 431.715.

Â Â Â Â Â  (9) ÂService facilitiesÂ means water or sewer installations or works. [1973 c.361 Â§1; 1975 c.266 Â§1; 1981 c.452 Â§1; 1993 c.577 Â§20; 2001 c.900 Â§151]

Â Â Â Â Â  431.710 When department to initiate district formation or annexation. (1) ORS 431.705 to 431.760 shall not apply if the affected territory could be subject to an annexation proceeding under ORS 222.840 to 222.915.

Â Â Â Â Â  (2) If the Department of Human Services, in accordance with ORS 431.705 to 431.760, finds that a danger to public health exists within the affected territory and that such danger could be removed or alleviated by the construction, maintenance and operation of service facilities, the department shall initiate proceedings for the formation of or annexation to a district to serve the affected territory. If the affected territory is located within a district that has the authority to provide the service facilities, the department shall order the district to provide service facilities in the affected territory. [1973 c.361 Â§2; 1981 c.888 Â§3]

Â Â Â Â Â  431.715 Resolution requesting department to initiate formation or annexation. (1) The county court or the local or district board of health having jurisdiction over territory where it believes conditions dangerous to the public health exist shall adopt a resolution requesting the Department of Human Services to initiate proceedings for the formation of a district or annexation of territory to, or delivery of appropriate water or sewer services by, an existing district without vote or consent in the affected territory. The resolution shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected territory;

Â Â Â Â Â  (b) Describe the conditions alleged to be causing a danger to public health;

Â Â Â Â Â  (c) Request the department to ascertain whether conditions dangerous to public health exist in the affected territory and whether such conditions could be removed or alleviated by the provision of service facilities; and either

Â Â Â Â Â  (d) Recommend a district that the affected territory could be included in or annexed to for the purpose of providing the requested service facilities; or

Â Â Â Â Â  (e) Recommend that an existing district provide service facilities in the affected territory.

Â Â Â Â Â  (2) The requesting body shall cause a certified copy of the resolution, together with the time schedule and preliminary plans and specifications, prepared in accordance with subsection (3) of this section, to be forwarded to the department.

Â Â Â Â Â  (3) The requesting body shall cause a study to be made and preliminary plans and specifications prepared for the service facilities considered necessary to remove or alleviate the conditions causing a danger to public health. The requesting body shall prepare a schedule setting out the steps necessary to put the facilities into operation and the time required for each step in implementation of the plans.

Â Â Â Â Â  (4) If the preliminary plans involve facilities that are subject to the jurisdiction of the Environmental Quality Commission, a copy of the documents submitted to the department under subsection (2) of this section shall be submitted to the commission for review, in accordance with ORS 431.725, of those facilities that are subject to its jurisdiction. No order or findings shall be adopted under ORS 431.735 or 431.756 until the plans of the requesting body for such facilities, if any, have been approved by the commission. [1973 c.361 Â§3; 1981 c.888 Â§4]

Â Â Â Â Â  431.717 Compelling adoption of resolution. (1) Any person who may be adversely affected by the failure of a county court to adopt a resolution as required by ORS 431.715 (1) may seek to compel the adoption of such resolution through a writ of mandamus under ORS 34.105 to 34.240.

Â Â Â Â Â  (2) The prevailing party in a proceeding under ORS 34.105 to 34.240 authorized by subsection (1) of this section is entitled to reasonable attorney fees in addition to costs and necessary disbursements. [1981 c.888 Â§6]

Â Â Â Â Â  431.720 Commission to review certain plans; approval of plans. (1) Upon receipt of the documents submitted under ORS 431.715 (4), the Environmental Quality Commission shall review them to determine whether the conditions dangerous to public health within the affected territory could be removed or alleviated by the provision of service facilities that are subject to the jurisdiction of the commission.

Â Â Â Â Â  (2) If the commission considers such proposed facilities and the time schedule for installation of such facilities adequate to remove or alleviate the dangerous conditions, it shall approve the part of the plans that are subject to its jurisdiction and certify its approval to the Department of Human Services.

Â Â Â Â Â  (3) If the commission considers the proposed facilities or time schedule inadequate, it shall disapprove the part of the plans that are subject to its jurisdiction and certify its disapproval to the department. The commission shall also inform the requesting body of its approval or disapproval and, in case of disapproval, of the particular matters causing the disapproval. The requesting body may then submit additional or revised plans. [1973 c.361 Â§4]

Â Â Â Â Â  431.725 Department to review resolution; notice of hearing. (1) Upon receipt of the certified copy of a resolution adopted under ORS 431.715, the Department of Human Services shall contact the requesting body within 30 days of receipt of the request and schedule the review and investigation of conditions in the affected territory. The department shall review and investigate conditions in the affected territory in accordance with the agreed upon schedule unless both parties agree to an extension. If it finds substantial evidence that a danger to public health exists in the territory, it shall issue an order setting a time and place for a hearing on the resolution. The hearing shall be held within the affected territory, or at a place near the territory if there is no suitable place within the territory at which to hold the hearing, not less than 30 or more than 50 days after the date of the order.

Â Â Â Â Â  (2) Upon issuance of an order for a hearing, the department shall immediately give notice of the time and place of the hearing on the resolution by publishing the order and resolution in a newspaper of general circulation within the territory once each week for two successive weeks and by posting copies of the order in four public places within the territory prior to the hearing. [1973 c.361 Â§5; 1981 c.452 Â§2]

Â Â Â Â Â  431.730 Conduct of hearing. (1) At the hearing on the resolution, any interested person shall be given a reasonable opportunity to be heard or to present written statements. The hearing shall be for the sole purpose of determining whether a danger to public health exists due to conditions in the affected territory and whether such conditions could be removed or alleviated by the provision of service facilities. Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. It shall be conducted in accordance with the provisions of ORS chapter 183. The Department of Human Services shall publish a notice of the issuance of said findings and recommendations in the newspaper utilized for the notice of hearing under ORS 431.725 (2) advising of the opportunity for presentation of a petition under subsection (2) of this section.

Â Â Â Â Â  (2) Within 15 days after the publication of notice of issuance of findings in accordance with subsection (1) of this section, any person who may be affected by the findings, or the affected district, may petition the Director of Human Services according to rules of the department to present written or oral arguments relative to the proposal. If a petition is received, the director may set a time and place for receipt of argument. [1973 c.361 Â§6; 1975 c.266 Â§2; 1999 c.849 Â§Â§81,82; 2003 c.75 Â§35]

Â Â Â Â Â  431.735 DirectorÂs authority under ORS 431.705 to 431.760. (1) If the Director of Human Services after investigation finds that no danger to public health exists because of conditions within the affected territory, or that such a danger does exist but the conditions causing it could not be removed or alleviated by the provision of service facilities, the director shall issue an order terminating the proceedings under ORS 431.705 to 431.760 with reference to the affected territory.

Â Â Â Â Â  (2) If the director finds, after investigation and the hearing required by ORS 431.725, that a danger to public health exists because of conditions within the territory, and that such conditions could be removed or alleviated by the provisions of service facilities in accordance with the plans and specifications and the time schedule proposed, the director shall enter findings in an order, directed to the officers described by ORS 431.740, setting out the service facilities to be provided.

Â Â Â Â Â  (3) If the director determines that a danger to public health exists because of conditions within only part of the affected territory, or that such conditions could be removed or alleviated in only part of the affected territory by the provision of service facilities, the director may, subject to conditions stated in ORS 431.705 to 431.760, reduce the boundaries of the affected territory to that part which presents a danger or in which the conditions could be removed or alleviated if the area to be excluded would not be surrounded by the territory remaining to be annexed and would not be directly served by the sanitary, water or other facilities necessary to remove or alleviate the danger to public health existing within the territory remaining to be annexed. The findings shall describe the boundaries of the area as reduced by the director.

Â Â Â Â Â  (4) In determining whether to exclude any area the director may consider whether or not such exclusion would unduly interfere with the removal or alleviation of the danger to public health in the area remaining to be annexed and whether the exclusion would result in an illogical boundary for the provision of services.

Â Â Â Â Â  (5) The requesting body or the boundary commission shall, when requested, aid in the determinations made under subsections (3) and (4) of this section and, if necessary, cause a study to be made. [1973 c.361 Â§7; 1975 c.266 Â§3]

Â Â Â Â Â  431.740 Notice to boundary commission; service facilities to conform to plans and schedules. (1) If a boundary commission has jurisdiction of the affected territory, the Director of Human Services shall file the findings and order with such boundary commission. If the affected territory is not within the jurisdiction of a boundary commission, the director shall file the findings and order with the county court of the county having jurisdiction of the territory.

Â Â Â Â Â  (2) The Department of Human Services and the Environmental Quality Commission shall use their applicable powers of enforcement to insure that the service facilities are constructed or installed in conformance with the approved plans and schedules. [1973 c.361 Â§8]

Â Â Â Â Â  431.745 Petition for alternative plan. (1) At any time after the adoption of a resolution under ORS 431.715, a petition, signed by not less than 51 percent of the electors registered in the affected territory, may be filed with the Department of Human Services. The petition shall suggest an alternative plan to the proposed formation or annexation for removal or alleviation of the conditions dangerous to public health. The petition shall state the intent of the residents to seek annexation to an existing city or special district authorized by law to provide service facilities necessary to remove or alleviate the dangerous conditions. The petition shall be accompanied by a proposed plan which shall state the type of facilities to be constructed, a proposed means of financing the facilities and an estimate of the time required to construct such facilities and place them in operation.

Â Â Â Â Â  (2) Upon receipt of the petition, the department shall immediately forward a copy of the petition to the Environmental Quality Commission, if the plan accompanying the petition involves facilities that are subject to the jurisdiction of the commission. The department also shall forward a copy of the petition to the requesting body and to the county court or boundary commission where the department filed its findings under ORS 431.740 and direct the county court or boundary commission to stay the proceedings pending the review permitted under this section and ORS 431.750. [1973 c.361 Â§9; 1983 c.83 Â§84]

Â Â Â Â Â  431.750 Commission review of alternative plan; certification of alternative plan. (1) If the alternative plan submitted under ORS 431.745 (1) involves service facilities that are subject to the jurisdiction of the commission, the alternative plan shall be submitted to and reviewed by the Environmental Quality Commission and shall be approved or rejected by the commission within 30 days from the date of filing with the Department of Human Services. In reviewing the alternative plan, the commission shall consider whether, in its judgment, the plan contains a preferable alternative for the alleviation or removal of the conditions dangerous to public health. If the commission determines that the original plan provides the better and most expeditious method of removing or alleviating the dangerous conditions, it shall disapprove the alternative plan and inform the department of its decision. The department shall order the proceedings on the finding filed under ORS 431.740 to resume.

Â Â Â Â Â  (2) If the commission finds that the alternative plan provides a preferable method of alleviating or removing the dangerous conditions, the petitioners shall be granted six months within which to present to the commission information showing:

Â Â Â Â Â  (a) That the affected territory has annexed to a city or special district authorized by law to provide the service facilities necessary to remove or alleviate the dangerous conditions, and that the financing of the extension of such facilities to the territory has been assured.

Â Â Â Â Â  (b) Detailed plans and specifications for the construction of such facilities.

Â Â Â Â Â  (c) A time schedule for the construction of such facilities.

Â Â Â Â Â  (d) That such facilities, if constructed, will remove or alleviate the conditions dangerous to public health in a manner as satisfactory and expeditious as would be accomplished by the formation or annexation proposed by the original plans.

Â Â Â Â Â  (3) The commission shall review the plan presented to it by the petitioners under subsection (2) of this section and shall promptly certify to the department whether the requirements of subsection (2) of this section have been met. If the requirements have been met, the department shall certify the alternative plan to the county court or boundary commission having jurisdiction and direct it to proceed in accordance with the alternative plan and in lieu of the plans filed under ORS 431.740. If the requirements of subsection (2) of this section are not met by the petitioners, the department shall certify that fact to the county court or boundary commission having jurisdiction and direct it to continue the proceedings on the plans filed under ORS 431.740. [1973 c.361 Â§10]

Â Â Â Â Â  431.755 [1973 c.361 Â§11; repealed by 1975 c.266 Â§4 (431.756 enacted in lieu of 431.755)]

Â Â Â Â Â  431.756 Judicial review. Judicial review of orders under ORS 431.705 to 431.760 shall be as provided in ORS 183.480, 183.485, 183.490 and 183.500. [1975 c.266 Â§5 (enacted in lieu of 431.755)]

Â Â Â Â Â  431.760 Certain persons prohibited from participating in proceedings. (1) A person who owns property or resides within affected territory that is subject to proceedings under the provisions of ORS 431.705 to 431.760 shall not participate in an official capacity in any investigation, hearing or recommendation relating to such proceedings. If the Director of Human Services is such a person, the director shall so inform the Governor, who shall appoint another person to fulfill the duties of the director in any investigation, hearing or recommendation relating to the such proceeding.

Â Â Â Â Â  (2) Subsection (1) of this section does not excuse a member of a county court from voting on the order required by ORS 198.792 (2) or 451.445 (1). [1973 c.361 Â§12]

RECOMBINANT DNA

Â Â Â Â Â  431.805 Definitions for ORS 431.805 and 431.810. As used in ORS 431.805 and 431.810:

Â Â Â Â Â  (1) ÂPersonÂ includes an individual, partnership, association, corporation, private institution or governmental entity.

Â Â Â Â Â  (2) ÂRecombinant DNA researchÂ means research on molecules that consist of segments of deoxyribonucleic acid from different organisms which are joined together in cell-free systems and which have the capacity to infect and replicate in some host cell, either autonomously or as an integrated part of the host genome. [1983 c.358 Â§1]

Â Â Â Â Â  Note: 431.805 and 431.810 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.810 Recombinant DNA research to comply with federal guidelines. Persons carrying out recombinant DNA research must comply with the recombinant research guidelines adopted by the National Institutes of Health and any subsequent modifications thereof. [1983 c.358 Â§2]

Â Â Â Â Â  Note: See note under 431.805.

Â Â Â Â Â  431.815 [1983 c.358 Â§Â§3,4; repealed by 1999 c.108 Â§1]

SPECIAL PROGRAMS

Â Â Â Â Â  431.825 Fetal alcohol syndrome pamphlets. The Department of Human Services shall provide to the counties of this state pamphlets described in ORS 106.081. The department may produce such pamphlets with moneys available for the purpose or may accept a gift of such pamphlets from any public or private source if the content is acceptable to the department. [1987 c.340 Â§4]

Â Â Â Â Â  Note: 431.825 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.827 Female genital mutilation prevention and education activities. The Department of Human Services shall establish and implement appropriate education, prevention and outreach activities in communities that traditionally practice female circumcision, excision or infibulation for the purpose of informing:

Â Â Â Â Â  (1) Those communities of the health risks and emotional trauma inflicted by the practices;

Â Â Â Â Â  (2) Those communities and the medical community as to the existence and ramifications of ORS 163.207; and

Â Â Â Â Â  (3) Those communities that the practices constitute physical injuries to a child for purposes of ORS 419B.005. [1999 c.737 Â§2]

Â Â Â Â Â  Note: 431.827 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.830 Acquired immune deficiency syndrome services and programs. (1) The Department of Human Services shall establish an acquired immune deficiency syndrome program:

Â Â Â Â Â  (a) To provide education and prevention services to its clients; and

Â Â Â Â Â  (b) To provide education and prevention services to the public.

Â Â Â Â Â  (2) Programs authorized by this section may be operated by the department directly or under contract with public and private agencies. [1987 c.114 Â§1; 2001 c.900 Â§152]

Â Â Â Â Â  Note: 431.830 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SMOKING CESSATION AND TOBACCO USE REDUCTION

Â Â Â Â Â  431.831 Smoking cessation program reimbursement; rules. (1) The Department of Human Services shall develop a program to reimburse smoking cessation program providers for services provided to residents of this state who are not insured for smoking cessation costs.

Â Â Â Â Â  (2) The department shall adopt rules for the program established under subsection (1) of this section that include but are not limited to criteria for provider and participant eligibility and other program specifications. The rules shall establish a maximum reimbursement limit for each participant.

Â Â Â Â Â  (3) Costs for smoking cessation programs funded under subsection (1) of this section are eligible for reimbursement from funds received by the State of Oregon from tobacco products manufacturers under the Master Settlement Agreement of 1998. [1999 c.1025 Â§1]

Â Â Â Â Â  Note: 431.831 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.832 Tobacco Use Reduction Account established. (1) There is established in the General Fund the Tobacco Use Reduction Account.

Â Â Â Â Â  (2) Amounts credited to the Tobacco Use Reduction Account are continuously appropriated to the Department of Human Services for the funding of prevention and education programs designed to reduce cigarette and tobacco use. [1997 c.2 Â§13]

Â Â Â Â Â  Note: 431.832 to 431.836 were adopted by the people by initiative petition and were added to and made a part of ORS chapter 431 but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.834 Department to adopt rules; contents. The Department of Human Services shall develop and adopt rules for awarding grants to programs for educating the public on the risk of tobacco use, including but not limited to:

Â Â Â Â Â  (1) Educating children on the health hazards and consequences of tobacco use; and

Â Â Â Â Â  (2) Promoting enrollment in smoking cessation programs and programs that prevent smoking-related diseases including cancer and other diseases of the heart, lungs and mouth. [1997 c.2 Â§14]

Â Â Â Â Â  Note: See note under 431.832.

Â Â Â Â Â  431.836 Department to prepare report. During each biennium, the Department of Human Services shall prepare a report regarding the awarding of grants from the Tobacco Use Reduction Account and the formation of public-private partnerships in connection with the receipt of funds from the account. The department shall present the report to the Governor and to those committees of the Legislative Assembly to which matters of public health are assigned. [1997 c.2 Â§15]

Â Â Â Â Â  Note: See note under 431.832.

REGULATION OF TOBACCO SALES

Â Â Â Â Â  431.840 Free distribution to minors prohibited; restriction on sales; notice. (1) It shall be unlawful to do any of the following:

Â Â Â Â Â  (a) To distribute free tobacco products to persons under 18 years of age as part of a marketing strategy to encourage the use of tobacco products.

Â Â Â Â Â  (b) To fail as a retailer to post a notice substantially similar to that set forth in subsection (3) of this section in a location clearly visible to the seller and the purchaser that sale of tobacco products to persons under 18 years of age is prohibited.

Â Â Â Â Â  (c) To sell cigarettes in any form other than a sealed package.

Â Â Â Â Â  (2) As used in this section Âtobacco productsÂ means bidis, cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking, and shall include cigarettes as defined in ORS 323.010 (1).

Â Â Â Â Â  (3) The notice shall be substantially as follows:

______________________________________________________________________________

NOTICE

Â Â Â Â Â  The sale of tobacco in any form to persons under 18 years of age is prohibited by law. Any person who knowingly sells, or causes to be sold, tobacco to a person under 18 years of age commits the crime of endangering the welfare of a minor, pursuant to ORS 163.575.

______________________________________________________________________________ [1989 c.764 Â§1; 2001 c.187 Â§1]

Â Â Â Â Â  Note: 431.840 to 431.853 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.845 Civil penalty for violation of ORS 431.840. (1) The civil penalty for violation of any provision of ORS 431.840 shall not be less than $100 nor exceed $500.

Â Â Â Â Â  (2) The amounts collected under subsection (1) of this section shall be deposited to the credit of the General Fund. [1989 c.764 Â§2; 1991 c.970 Â§6]

Â Â Â Â Â  Note: See note under 431.840.

Â Â Â Â Â  431.850 Procedure applicable to penalty. Any civil penalty under ORS 431.845 shall be imposed as provided by ORS 183.745. [1989 c.764 Â§Â§3,6; 1991 c.734 Â§20]

Â Â Â Â Â  Note: See note under 431.840.

Â Â Â Â Â  431.853 Random inspections of sellers of tobacco products; site; frequency; rules. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Coordinate with law enforcement agencies to conduct random, unannounced inspections of Oregon wholesalers and retailers of tobacco products to insure compliance with Oregon laws designed to discourage the use of tobacco by minors including ORS 163.575, 163.580, 167.400, 167.402 and 431.840; and

Â Â Â Â Â  (b) Submit a report describing:

Â Â Â Â Â  (A) The activities carried out to enforce the laws listed in paragraph (a) of this subsection during the previous fiscal year;

Â Â Â Â Â  (B) The extent of success achieved in reducing the availability of tobacco products to minors; and

Â Â Â Â Â  (C) The strategies to be utilized for enforcing the laws listed in paragraph (a) of this subsection during the year following the report.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules concerning random inspections of places that sell tobacco products consistent with section 1921, Public Law 102-321, 1992. The rules shall provide that inspections may take place:

Â Â Â Â Â  (a) Only in areas open to the public;

Â Â Â Â Â  (b) Only during hours that tobacco products are sold or distributed; and

Â Â Â Â Â  (c) No more frequently than once a month in any single establishment unless a compliance problem exists or is suspected. [1993 c.788 Â§1]

Â Â Â Â Â  Note: See note under 431.840.

ALZHEIMERÂS DISEASE

Â Â Â Â Â  431.855 AlzheimerÂs Disease Research Fund. (1) There is established as a separate and distinct fund in the State Treasury an AlzheimerÂs Disease Research Fund. The AlzheimerÂs Disease Research Fund shall consist of:

Â Â Â Â Â  (a) An amount credited to the fund under ORS 305.749, which shall be transferred by the Department of Revenue to the fund.

Â Â Â Â Â  (b) Gifts, grants and donations, in money or otherwise, for use as described in subsection (2) of this section, which the State Treasurer may solicit and accept from private and public sources and shall cause to be deposited and credited to the AlzheimerÂs Disease Research Fund.

Â Â Â Â Â  (c) Interest or other earnings on the amounts described in paragraphs (a) and (b) of this subsection which shall inure to the benefit of the AlzheimerÂs Disease Research Fund.

Â Â Â Â Â  (2) Moneys contained in the AlzheimerÂs Disease Research Fund are continuously appropriated for the purpose of grants to the AlzheimerÂs Disease Center of Oregon, a cooperative venture between Oregon Health and Science University, Good Samaritan Hospital and Medical Center, the United States Department of Veterans Affairs and the AlzheimerÂs Disease and Related Disorders Association to carry out research on AlzheimerÂs disease and related disorders. [1987 c.902 Â§3; 1989 c.987 Â§23; 1991 c.67 Â§113]

Â Â Â Â Â  Note: 431.855 and 431.860 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.860 Control of fund. Oregon Health and Science University shall have access to and control of the moneys held in the AlzheimerÂs Disease Research Fund established under ORS 431.855 but shall use such moneys only for the purposes specified in ORS 431.855 (2). [1989 c.987 Â§24]

Â Â Â Â Â  Note: See note under 431.855.

TOXIC HOUSEHOLD PRODUCTS

Â Â Â Â Â  431.870 Definitions for ORS 431.870 to 431.915. As used in ORS 431.870 to 431.915:

Â Â Â Â Â  (1) ÂHousehold productÂ means any product intended for use under any of the following circumstances:

Â Â Â Â Â  (a) In, on or around any structure, vehicle, article, surface or area associated with the household, including but not limited to nonagricultural outbuildings, noncommercial greenhouses, pleasure boats and recreational vehicles.

Â Â Â Â Â  (b) In or around any preschool or child care facility.

Â Â Â Â Â  (2) ÂTask forceÂ means the Poison Prevention Task Force.

Â Â Â Â Â  (3) ÂToxic household productÂ means any product listed in ORS 431.885 that is customarily produced or distributed for sale for use in or about the household or is customarily stored by individuals in or about the household. [1991 c.915 Â§2; 1995 c.278 Â§54]

Â Â Â Â Â  Note: 431.870 to 431.915 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.875 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Most poisonings involve children under six years of age.

Â Â Â Â Â  (2) The federal Poison Prevention Packaging Act of 1970 requires child-resistant safety packaging for various toxic household products in order to inhibit a childÂs ability to access poisonous substances. This effort, in conjunction with the formation of poison control centers, education efforts, availability of ipecac syrup for home treatment and labeling requirements, has significantly reduced the number of poisonings. However, most poisonings occur while the product is in use, rather than when stored, and many toxic household products are exempt from the child-resistant safety packaging laws.

Â Â Â Â Â  (3) The National Safety Council, the American Medical Association and the American Association of Poison Control Centers have noted that the addition of nontoxic aversive agents to toxic household products may make these products so unpalatable that many children reject the products upon, or shortly after, tasting them. These organizations have urged manufacturers of toxic household products to add nontoxic aversive agents to their products in addition to child resistant closures in order that ingestion of these products may be reduced, thus providing another means to prevent or mitigate severe poisonings.

Â Â Â Â Â  (4) Aversive agents are currently being used in various household products to mitigate child poisonings. [1991 c.915 Â§1]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.880 Aversive agent required. Any toxic household product that is listed in ORS 431.885 and is manufactured on or after July 1, 1993, and sold in this state, shall include an aversive agent approved by the Poison Prevention Task Force within the product in a concentration so as to render the product unpalatable. [1991 c.915 Â§3]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.885 Toxic household products required to comply with aversive agent requirement; exemptions. (1) The following toxic household products must comply with ORS 431.880:

Â Â Â Â Â  (a) Antifreeze containing 10 percent or more ethylene glycol by weight.

Â Â Â Â Â  (b) Windshield washer fluid containing four percent or more methyl alcohol (methanol) by weight.

Â Â Â Â Â  (2) The following toxic household products are exempted from the requirements of ORS 431.880:

Â Â Â Â Â  (a) Pesticide products subject to registration under ORS chapter 634 or under the Federal Insecticide, Fungicide, Rodenticide Act.

Â Â Â Â Â  (b) Any drug as defined in the Federal Food, Drug and Cosmetic Act (21 U.S.C.Â§301 et seq.) or in ORS 689.005.

Â Â Â Â Â  (c) Products exempted under the provisions of section 7, chapter 915, Oregon Laws 1991. [1991 c.915 Â§4]

Â Â Â Â Â  Note: Section 7, chapter 915, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 7. (1) A manufacturer shall apply to the Poison Prevention Task Force on or before April 1, 1993, for an exemption from the requirements of this Act [431.870 to 431.915] for a toxic household product that contains chemicals in which any aversive agent would be nonsoluble, nondispersible, unstable or would interfere with the safety or function of the product.

Â Â Â Â Â  (2) The task force may grant an exemption if the manufacturer demonstrates to the task force, and the task force finds, that the toxic household product meets the exemption criteria described in subsection (1) of this section. [1991 c.915 Â§7]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.887 Limitation on liability; application. (1) A manufacturer, distributor or seller of a toxic household product that is required to contain an aversive agent under the provisions of ORS 431.880 is not liable to any person for any personal injury, death or property damage that results from the inclusion of the aversive agent in the toxic household product.

Â Â Â Â Â  (2) The limitation on liability provided by this section is only applicable if the aversive agent is included in the toxic household product in concentrations approved by the Poison Prevention Task Force.

Â Â Â Â Â  (3) The limitation on liability provided by this section does not apply if the personal injury, death or property damage results from willful and wanton misconduct by the manufacturer, distributor or seller of the toxic household product. [1995 c.76 Â§2]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.890 Poison Prevention Task Force; members; meetings; duties. (1) The Poison Prevention Task Force is created in the Poison Center of the Oregon Health and Science University and consists of five members as follows:

Â Â Â Â Â  (a) The Medical Director of the Oregon Poison Center or designee, who shall serve as chairperson.

Â Â Â Â Â  (b) The Director of Human Services or a designee.

Â Â Â Â Â  (c) A pediatrician licensed under ORS chapter 677, appointed by the Governor.

Â Â Â Â Â  (d) A chemist from an academic institution, appointed by the Governor.

Â Â Â Â Â  (e) A representative of a manufacturer of toxic household products, appointed by the Governor.

Â Â Â Â Â  (2) Each member shall serve without compensation.

Â Â Â Â Â  (3) The task force shall meet as considered necessary by the chairperson or on the call of three members of the task force.

Â Â Â Â Â  (4) The task force shall meet for the purposes of reviewing, granting or denying requests for exemptions from and extensions of the requirements of ORS 431.870 to 431.915.

Â Â Â Â Â  (5) The task force shall obtain and evaluate statewide poisoning incidence and severity data over a period of every two years for the purpose of making recommendations for the addition or deletion of products to ORS 431.885. [1991 c.915 Â§5]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.895 Efficacy and toxicity data available to task force; use; confidentiality of data. (1) The Poison Prevention Task Force may request efficacy and toxicity data, or other pertinent data it considers necessary, from the manufacturer of any toxic household product. The information shall be made available by the manufacturer to the task force upon request and shall remain confidential, if so requested.

Â Â Â Â Â  (2) The task force may request data from and utilize the technical expertise of other state agencies or health care providers, or both, to evaluate the incidence and severity of poisoning, drug overdose and toxic exposure. [1991 c.915 Â§8]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.900 Reports to legislature. The Poison Prevention Task Force shall report to the Legislative Assembly as necessary with recommendations for the addition or deletion of products from the list set forth in ORS 431.885. The task force shall report to the Legislative Assembly any additional recommended measures which shall include reducing the incidence and severity of poisoning, poison prevention education activities and child resistant closure effectiveness. [1991 c.915 Â§9]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.905 Enforcement by civil action; injunction; damages; attorney fees. (1) Any person may bring a civil action in a court of competent jurisdiction to enforce the requirements of ORS 431.870 to 431.915. The court may grant injunctive relief in any action brought pursuant to this section.

Â Â Â Â Â  (2) Punitive damages may also be awarded in any action brought pursuant to this section.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1991 c.915 Â§11; 1995 c.618 Â§70]

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.910 Prohibited conduct. (1) It is unlawful for any person to distribute or sell a toxic household product or cause a toxic household product to be distributed or sold in this state if it does not meet the requirements of ORS 431.870 to 431.915.

Â Â Â Â Â  (2) The prohibition contained in subsection (1) of this section does not apply to a person engaged in the business of wholesale or retail distribution of a toxic household product, unless the person is engaged in the manufacture of the product, or has knowledge that a toxic household product which the person is distributing or selling is in violation of ORS 431.870 to 431.915.

Â Â Â Â Â  (3) A distributor of a house brand shall not be considered a manufacturer for purposes of filing an application for an extension pursuant to section 6, chapter 915, Oregon Laws 1991, or for an exemption pursuant to section 7, chapter 915, Oregon Laws 1991. Nothing in this subsection is intended to exempt a distributor of a house brand from any other provisions of ORS 431.870 to 431.915. [1991 c.915 Â§10]

Â Â Â Â Â  Note: See first note under 431.885.

Â Â Â Â Â  Note: See note under 431.870.

Â Â Â Â Â  431.915 Civil penalty for violation of ORS 431.870 to 431.915. (1) Any person who violates any provision of ORS 431.870 to 431.915 shall be liable for a civil penalty not to exceed $5,000 for each day of violation, which shall be assessed and recovered in a civil action brought by the Department of Human Services.

Â Â Â Â Â  (2) All civil penalties collected pursuant to subsection (1) of this section shall be deposited in the General Fund. [1991 c.915 Â§Â§12,13]

Â Â Â Â Â  Note: See note under 431.870.

LEAD POISONING PREVENTION

Â Â Â Â Â  431.920 Training provider accreditation; lead poisoning prevention programs; fees. The Department of Human Services shall:

Â Â Â Â Â  (1) Develop accreditation programs for training providers;

Â Â Â Â Â  (2) Prescribe the requirements for and the manner of testing the competency of license applicants for the protection of the public and as required by federal law;

Â Â Â Â Â  (3) Prescribe those actions or circumstances that constitute failure to achieve or maintain competency, or that otherwise are contrary to the public interest, for which the agency may refuse to issue or renew or may suspend or revoke a certification;

Â Â Â Â Â  (4) Develop and conduct programs to screen blood lead levels, to identify hazards and to educate the public, including parents, residential dwelling owners and child care facility operators, about the dangers of lead-based paint hazards and of appropriate precautions that should be taken to reduce the possibility of childhood lead poisoning; and

Â Â Â Â Â  (5) Impose fees to the extent necessary to pay the costs of the following:

Â Â Â Â Â  (a) Certification of training curriculums, up to $1,500;

Â Â Â Â Â  (b) Annual renewal of training providers and curriculums, up to $500;

Â Â Â Â Â  (c) Certification of trainers, up to $500;

Â Â Â Â Â  (d) Annual renewal of trainerÂs certification, up to $250; and

Â Â Â Â Â  (e) Certification test, up to $85. [1995 c.795 Â§6]

Â Â Â Â Â  Note: 431.920 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

REGULATION OF TANNING FACILITIES

Â Â Â Â Â  431.925 Definitions for ORS 431.925 to 431.955. As used in ORS 431.925 to 431.955, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPhototherapy deviceÂ means equipment that emits ultraviolet radiation used by a health care professional in the treatment of disease or illness.

Â Â Â Â Â  (2) ÂTanning deviceÂ means any equipment that emits electromagnetic radiation with wavelengths in the air between 200 and 400 nanometers used for tanning of the skin including, but not limited to, a sunlamp, tanning booth or tanning bed. ÂTanning deviceÂ also means any accompanying equipment including, but not limited to, protective eye wear, timers and handrails.

Â Â Â Â Â  (3) ÂTanning facilityÂ means any location, place, area, structure or business that provides persons access to any tanning device. [1991 c.619 Â§1]

Â Â Â Â Â  Note: 431.925 to 431.955 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  431.930 Purpose of ORS 431.925 to 431.955. It is the purpose of ORS 431.925 to 431.955 to regulate tanning facilities to minimize the risks associated with suntanning with artificial ultraviolet light. These risks include, but may not be limited to:

Â Â Â Â Â  (1) Sunburn;

Â Â Â Â Â  (2) Premature aging of the skin;

Â Â Â Â Â  (3) Skin cancer;

Â Â Â Â Â  (4) Retinal damage;

Â Â Â Â Â  (5) Formation of cataracts;

Â Â Â Â Â  (6) Suppression of the immune system; and

Â Â Â Â Â  (7) Damage to the vascular system. [1991 c.619 Â§2]

Â Â Â Â Â  Note: See note under 431.925.

Â Â Â Â Â  431.935 Tanning device to comply with federal requirements; exception for certain phototherapy devices. (1) Any tanning device used by a tanning facility shall comply with all applicable federal laws and regulations.

Â Â Â Â Â  (2) ORS 431.925 to 431.955 do not apply to a phototherapy device used by or under the direct supervision of a physician licensed under ORS chapter 677. [1991 c.619 Â§Â§3,4]

Â Â Â Â Â  Note: See note under 431.925.

Â Â Â Â Â  431.940 Standards and regulation of tanning devices; rules; fee; inspection. (1) The Department of Human Services shall adopt by rule standards and a system of registration for tanning devices. Any entity doing business in this state as a tanning facility shall register the tanning devices with the department in a manner prescribed by rule.

Â Â Â Â Â  (2) The registration shall include payment of an annual registration fee of, not to exceed per tanning device, $76, prescribed by rule in an amount sufficient to cover the costs of administering the regulatory program.

Â Â Â Â Â  (3) The department may conduct inspections of tanning facilities to insure compliance with ORS 431.925 to 431.955. [1991 c.619 Â§5; 1993 c.728 Â§2]

Â Â Â Â Â  Note: See note under 431.925.

Â Â Â Â Â  431.945 Written warning statement and sign; content; rules. (1) A tanning facility shall give each customer a written statement warning that:

Â Â Â Â Â  (a) Not wearing the protective eye wear provided to each customer by the tanning facility may cause damage to the eyes.

Â Â Â Â Â  (b) Overexposure to the tanning process causes burns.

Â Â Â Â Â  (c) Repeated exposure to the tanning process may cause skin cancer or premature aging of the skin, or both.

Â Â Â Â Â  (d) Abnormal skin sensitivity or burning may result from the tanning process if the customer is also consuming or using certain:

Â Â Â Â Â  (A) Foods.

Â Â Â Â Â  (B) Cosmetics.

Â Â Â Â Â  (C) Medications such as tranquilizers, antibiotics, diuretics, high blood pressure medication, antineoplastics or birth control pills.

Â Â Â Â Â  (e) Any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

Â Â Â Â Â  (2) In addition to giving customers the written statement required by subsection (1) of this section, the tanning facility shall post a warning sign in any area where a tanning device is used. The Department of Human Services shall adopt by rule the language for the warning sign. [1991 c.619 Â§Â§6,7]

Â Â Â Â Â  Note: See note under 431.925.

Â Â Â Â Â  431.950 Civil penalty for violation of ORS 431.925 to 431.955. The Department of Human Services may impose a civil penalty in an amount not to exceed $500 for a violation of ORS 431.925 to 431.955 or rules of the department adopted pursuant to ORS 431.925 to 431.955. Civil penalties under this section shall be imposed in the manner provided by ORS 183.745. [1991 c.619 Â§Â§9,13]

Â Â Â Â Â  Note: See note under 431.925.

Â Â Â Â Â  431.955 Disposition of receipts. Except as otherwise provided by law, all fees and other moneys received by the Department of Human Services pursuant to ORS 431.925 to 431.955 shall be paid into the State Treasury and placed to the credit of the Public Health Account and are continuously appropriated to the department for the purposes of carrying out the provisions of ORS 431.925 to 431.955. If moneys received under ORS 431.925 to 431.955 are in excess of moneys required to administer the program authorized by ORS 431.925 to 431.955, the moneys may be used by the department to meet expenses of other programs administered by the department if an appropriate expenditure increase is approved by the Emergency Board. [1991 c.619 Â§11]

Â Â Â Â Â  Note: See note under 431.925.

PENALTIES

Â Â Â Â Â  431.990 Penalties. Unless otherwise specifically provided by any other statute, failure to obey any rules relating to public health of the Department of Human Services or failure to obey any lawful written order relating to public health issued by the Director of Human Services or any district or county public health administrator is a Class A misdemeanor. [Amended by 1959 c.629 Â§46; 1961 c.610 Â§15; 1973 c.408 Â§34; 1973 c.829 Â§33; 1977 c.582 Â§32; 2001 c.900 Â§153]

_______________



Chapter 432

Chapter 432 Â Vital Statistics

2005 EDITION

VITAL STATISTICS

PUBLIC HEALTH AND SAFETY

VITAL AND PUBLIC HEALTH STATISTICS SYSTEM; STATE, COUNTY AND LOCAL

REGISTRARS

432.005Â Â Â Â  Definitions

432.010Â Â Â Â  Center for Health Statistics; standards

432.015Â Â Â Â  Rules

432.020Â Â Â Â  State registrar; appointment

432.025Â Â Â Â  Assistant state registrars

432.030Â Â Â Â  Duties of state registrar

432.035Â Â Â Â  County registrars

432.040Â Â Â Â  Duties of county and local registrars

432.060Â Â Â Â  Confidentiality and inadmissibility of information obtained in connection with epidemiologic morbidity and mortality studies; exceptions; nonliability of informants

432.075Â Â Â Â  Duty to furnish information to state registrar; immunity

432.080Â Â Â Â  Copy of vital records furnished without charge for use in proceeding on war veteranÂs benefits

432.085Â Â Â Â  Sale of birth and death certificate copies; rules

432.090Â Â Â Â  Issuance of additional birth certificate; fee; form; distribution of funds received

432.095Â Â Â Â  Application of chapter provisions

GENERAL PROVISIONS ON CERTIFICATION AND RECORDS; FEES

432.105Â Â Â Â  Procedure for transmitting and filing certificates

432.115Â Â Â Â  Form of records and reports; status; disposition; rules

432.119Â Â Â Â  Abstracts of birth and death certificates as public records; limitations

432.121Â Â Â Â  Disclosure and certification of records and reports; rules

432.122Â Â Â Â  Verification of birth certificate and death records; rules

432.124Â Â Â Â  Disclosure of death records filed in conjunction with claims or interests in land

432.130Â Â Â Â  Compelling access to records

432.140Â Â Â Â  Application for delayed certificates

432.142Â Â Â Â  Procedure when application for delayed certificate denied

432.146Â Â Â Â  Fees

432.165Â Â Â Â  Death records

432.180Â Â Â Â  Certified copies of vital records or vital reports; evidentiary value; fraud or misrepresentation

RECORDS OF BIRTHS; CERTIFICATION OF UNRECORDED BIRTHS; VOLUNTARY

ACKNOWLEDGMENT OF PATERNITY

432.206Â Â Â Â  Compulsory registration of births; rules; persons required to file

432.230Â Â Â Â  When new certificate issued; contents; amendment upon adoption; delayed certificate

432.235Â Â Â Â  Amendment of certificate or report; rules

432.240Â Â Â Â  Issuance of certified copy of certificate of birth to adopted persons; Contact Preference Form

432.266Â Â Â Â  Commemorative Certificate of Stillbirth; rules

432.285Â Â Â Â  Availability of voluntary acknowledgment of paternity form; responsibility of health care facility and parents

432.287Â Â Â Â  Voluntary acknowledgment of paternity form; rules; filing; when form is sworn document; copy to child support agency

432.289Â Â Â Â  Full faith and credit

DETERMINATION OF DEATH

432.300Â Â Â Â  Determination of death

DEATH CERTIFICATES; BURIAL PERMITS

432.307Â Â Â Â  Compulsory filing of death certificates; persons required to file

432.312Â Â Â Â  Death certificate fee; use; limitation

432.317Â Â Â Â  Report upon receipt of body or fetus; authorization for final disposition; rules

432.327Â Â Â Â  Authority to grant extensions on certificates, reports and permits; rules

432.333Â Â Â Â  Reports on fetal deaths

432.337Â Â Â Â  Status of reports under ORS 435.496; rules

RECORDS OF MARRIAGES, DIVORCES, ADOPTIONS, ANNULMENTS AND CERTAIN

BIRTHS

432.405Â Â Â Â  Filing of marriage record; rules

432.408Â Â Â Â  Record of dissolution of marriage judgment; rules

432.412Â Â Â Â  Marriage and divorce records subject to full disclosure; exemption

432.415Â Â Â Â  Reports on adoptions

432.420Â Â Â Â  Access to adoption records

432.430Â Â Â Â  Duty to report on child of unknown parentage; rules

CANCER AND TUMOR REGISTRY SYSTEM

432.500Â Â Â Â  Definitions

432.510Â Â Â Â  Cancer and tumor registry system; purpose; rulemaking; duties of Department of Human Services

432.520Â Â Â Â  Reporting requirement; review of records; special studies

432.530Â Â Â Â  Confidentiality of information

432.540Â Â Â Â  Use of confidential data; rules

432.550Â Â Â Â  Action for damages; license; disciplinary action prohibited for good faith participation in reporting of data

432.570Â Â Â Â  No requirement or prohibition regarding operation of separate cancer and tumor registry

PENALTIES

432.900Â Â Â Â  Civil penalty

432.993Â Â Â Â  Unlawful use of vital record or vital report; criminal penalty

432.995Â Â Â Â  Obstructing the keeping of vital records or vital reports; criminal penalty

VITAL AND PUBLIC HEALTH STATISTICS SYSTEM; STATE, COUNTY AND LOCAL

REGISTRARS

Â Â Â Â Â  432.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDead bodyÂ means a human body or such parts of such human body from the condition of which it reasonably may be concluded that death occurred.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂDivorceÂ means dissolution of a marriage.

Â Â Â Â Â  (5) ÂFetal deathÂ means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy. The death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of the voluntary muscles.

Â Â Â Â Â  (6) ÂFileÂ means the presentation and acceptance of a vital record or vital report provided for in this chapter by the Center for Health Statistics.

Â Â Â Â Â  (7) ÂFinal dispositionÂ means the burial, interment, cremation, removal from the state or other authorized disposition of a dead body or fetus, except that when removal from the state is conducted by the holder of a certificate of removal registration issued under ORS 692.270, the final disposition may not be considered complete until the certificate of death is filed.

Â Â Â Â Â  (8) ÂInduced termination of pregnancyÂ means the purposeful interruption of an intrauterine pregnancy with the intention other than to produce a live-born infant and that does not result in a live birth.

Â Â Â Â Â  (9) ÂInstitutionÂ means any establishment, public or private, that provides inpatient or outpatient medical, surgical or diagnostic care or treatment or nursing, custodial or domiciliary care, or to which persons are committed by law.

Â Â Â Â Â  (10) ÂLive birthÂ means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, that, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

Â Â Â Â Â  (11) ÂPerson acting as a funeral service practitionerÂ means:

Â Â Â Â Â  (a) A person other than a funeral service practitioner licensed under ORS 692.045, including but not limited to a relative, friend or other interested party, who performs the duties of a funeral service practitioner without payment; or

Â Â Â Â Â  (b) A funeral service practitioner who files death certificates in another state if the funeral service practitioner is employed by a funeral establishment licensed in another state and registered with the State Mortuary and Cemetery Board under ORS 692.270.

Â Â Â Â Â  (12) ÂPhysicianÂ means a person authorized or licensed under the laws of this state to practice medicine, osteopathy, chiropractic or naturopathic medicine.

Â Â Â Â Â  (13) ÂRegistrationÂ means the process by which vital records and vital reports are completed, filed and incorporated into the official records of the Center for Health Statistics.

Â Â Â Â Â  (14) ÂState registrarÂ means the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (15) ÂSystem of vital statisticsÂ means the registration, collection, preservation, amendment and certification of vital records and vital reports; the collection of other reports required by this chapter, and activities related thereto including the tabulation, analysis, dissemination and publication of vital statistics and training in the use of health data.

Â Â Â Â Â  (16) ÂVital recordsÂ means certificates or reports of birth, death, marriage, dissolution of marriage and data related thereto.

Â Â Â Â Â  (17) ÂVital reportsÂ means reports of fetal death, induced termination of pregnancy, suicide attempts by persons under 18 years of age and survey and questionnaire documents and data related thereto.

Â Â Â Â Â  (18) ÂVital statisticsÂ means the data derived from certificates and reports of birth, death, fetal death, induced termination of pregnancy, marriage, dissolution of marriage, suicide attempts by persons under 18 years of age and related reports. [Subsections (1) and (2) enacted as 1973 c.829 Â§15; 1983 c.709 Â§1; 1997 c.783 Â§1; 1999 c.254 Â§4; 1999 c.724 Â§7; 2001 c.900 Â§154]

Â Â Â Â Â  432.010 Center for Health Statistics; standards. (1) The Department of Human Services shall establish the Center for Health Statistics, which shall install, maintain and operate the system of vital statistics throughout this state in cooperation with appropriate units of local government. The Center for Health Statistics shall be responsible for the proper administration of the system of vital statistics and for the preservation and security of its official records.

Â Â Â Â Â  (2) In order to promote and maintain nationwide uniformity in the system of vital statistics, the State Registrar of the Center for Health Statistics may refer to the 1992 federal revision of the Model State Vital Statistics Act and Regulations for recommendations regarding the forms of certificates and reports required by this chapter.

Â Â Â Â Â  (3) Each certificate, report and other document required by this chapter shall be on a form or in a format prescribed by the state registrar.

Â Â Â Â Â  (4) All vital records shall contain the date of filing.

Â Â Â Â Â  (5) Information required in certificates, forms, records or reports authorized by this chapter may be filed, verified, registered and stored by photographic, electronic or other means as prescribed by the state registrar. [Amended by 1983 c.709 Â§2; 1993 c.324 Â§2; 1997 c.783 Â§2]

Â Â Â Â Â  432.015 Rules. The State Registrar of the Center for Health Statistics, under the supervision of the Director of Human Services, in compliance with ORS chapter 183, shall adopt rules necessary to the installation and efficient performance of an adequate system of vital and public health statistics including rules for the return of evidence affecting delayed certificates, or affecting alteration of a certificate, after the certificate has been filed with the state registrar. [Amended by 1961 c.191 Â§4; 1983 c.709 Â§3; 1997 c.783 Â§3]

Â Â Â Â Â  432.020 State registrar; appointment. The Director of Human Services shall appoint the State Registrar of the Center for Health Statistics who shall qualify in accordance with standards of education and experience as the director shall determine. [Amended by 1973 c.829 Â§34; 1983 c.709 Â§26]

Â Â Â Â Â  432.025 Assistant state registrars. The State Registrar of the Center for Health Statistics, with the approval of the Director of Human Services, may appoint, when necessary, assistant state registrars who shall be assistants to the state registrar. [Amended by 1983 c.709 Â§27]

Â Â Â Â Â  432.030 Duties of state registrar. (1) The State Registrar of the Center for Health Statistics shall:

Â Â Â Â Â  (a) Under the supervision of the Director of Human Services, have charge of the Center for Health Statistics.

Â Â Â Â Â  (b) Administer and enforce the provisions of this chapter and the rules adopted pursuant thereto for the efficient administration of the system of vital statistics.

Â Â Â Â Â  (c) Direct and supervise the system of vital statistics and the Center for Health Statistics and be custodian of its records.

Â Â Â Â Â  (d) Direct, supervise and control the activities of all persons when they are engaged in activities pertaining to the operation of the system of vital statistics.

Â Â Â Â Â  (e) Conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the system of vital statistics.

Â Â Â Â Â  (f) Prescribe, furnish and distribute such forms as are required by this chapter and the rules adopted pursuant thereto or prescribe other means for transmission of data to accomplish the purpose of complete and accurate reporting and registration.

Â Â Â Â Â  (g) Prepare and publish reports of vital statistics of this state and such other reports as may be required by the Department of Human Services.

Â Â Â Â Â  (h) Provide to local health agencies such copies of or data derived from certificates and reports required under this chapter as the state registrar shall determine are necessary for local health planning and program activities. The state registrar shall establish a schedule with each local health agency for transmittal of the copies or data. The copies or data shall remain the property of the Center for Health Statistics and the uses that may be made of them shall be determined by the state registrar.

Â Â Â Â Â  (i) Provide local health agencies training and consultation in working with health data.

Â Â Â Â Â  (2) The state registrar may delegate such functions and duties vested in the state registrar to employees of the Center for Health Statistics and to employees of any office established or designated under ORS 432.035. [Amended by 1975 c.605 Â§22; 1983 c.709 Â§4; 1997 c.783 Â§4]

Â Â Â Â Â  432.035 County registrars. The State Registrar of the Center for Health Statistics shall designate for each county a county registrar. In consultation with the state registrar, the county registrar may designate one or more deputy county registrars in any county. So far as practical, a county health official shall be designated county registrar. [Amended by 1983 c.709 Â§5; 1985 c.207 Â§3; 1997 c.783 Â§5]

Â Â Â Â Â  432.040 Duties of county and local registrars. The county and local registrars and their deputies shall:

Â Â Â Â Â  (1) Comply with all instructions of the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) Check upon the compliance by others with the provisions of this chapter and with the rules of the state registrar.

Â Â Â Â Â  (3) Make an immediate report to the state registrar of any violation of this chapter or of the rules of the state registrar coming to their notice by observation or upon complaint of any person, or otherwise. [Amended by 1983 c.709 Â§28]

Â Â Â Â Â  432.045 [Amended by 1971 c.16 Â§1; 1983 c.709 Â§29; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.050 [Amended by 1983 c.709 Â§30; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.055 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  432.060 Confidentiality and inadmissibility of information obtained in connection with epidemiologic morbidity and mortality studies; exceptions; nonliability of informants. (1)(a) All information procured by or furnished to the Department of Human Services, any federal public health agency or any nonprofit health agency that is exempt from taxation under the laws of this state or procured by any agency, organization or person acting jointly with or at the request of the department, in connection with special epidemiologic morbidity and mortality studies, is confidential, nondiscoverable and inadmissible in any proceeding and is exempt from disclosure under ORS 192.410 to 192.505. A person communicating information in connection with special epidemiologic morbidity and mortality studies pursuant to this subsection may not be examined about the communication or the information.

Â Â Â Â Â  (b) Nothing in this subsection affects the confidentiality or admissibility into evidence of data not otherwise confidential or privileged that is obtained from sources other than the department.

Â Â Â Â Â  (c) As used in this subsection, ÂinformationÂ includes, but is not limited to, written reports, notes, records, statements and studies.

Â Â Â Â Â  (2) The furnishing of morbidity and mortality information to the department or health agency, to its authorized representatives or to any other agency, organization or person cooperating in a special epidemiologic study, does not subject any hospital, sanitarium, rest home, nursing home or other organization or person furnishing such information to an action for damages.

Â Â Â Â Â  (3) Subsection (1) of this section does not prevent the department or a health agency from publishing:

Â Â Â Â Â  (a) Statistical compilations and reports relating to special epidemiologic morbidity and mortality studies, if such compilations and reports do not identify individual cases and sources of information.

Â Â Â Â Â  (b) General morbidity and mortality studies customarily and continuously conducted by the department or health agency that do not involve patient identification.

Â Â Â Â Â  (4) Nothing in this section prevents disposition of records described in subsection (1) of this section pursuant to ORS 192.105. [1961 c.191 Â§Â§2,3; 1983 c.709 Â§31; 2005 c.342 Â§1]

Â Â Â Â Â  432.075 Duty to furnish information to state registrar; immunity. (1) Any person having knowledge of the facts shall furnish all information the person may possess regarding any birth, death, fetal death, induced termination of pregnancy, marriage, dissolution of marriage or suicide attempt by a person under 18 years of age, upon demand of the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) Any person or institution that in good faith provides information required by this chapter or by rules adopted pursuant thereto shall not be subject to any action for civil damages. [1983 c.709 Â§23; 1997 c.783 Â§6]

Â Â Â Â Â  432.080 Copy of vital records furnished without charge for use in proceeding on war veteranÂs benefits. Notwithstanding ORS 432.146, the State Registrar of the Center for Health Statistics or the county registrar shall furnish, without charge therefor, a certified copy of a vital record to the United States Department of Veterans Affairs, the Director of VeteransÂ Affairs or any county service officer appointed under ORS 408.410 when the record is requested by the agency or officer in connection with, or for use as evidence in, any proceeding involving a claim based upon war veteransÂ benefits. [1985 c.397 Â§1; 1991 c.67 Â§114; 1997 c.783 Â§8]

Â Â Â Â Â  Note: 432.080 and 432.085 were added to and made a part of ORS chapter 432 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.085 Sale of birth and death certificate copies; rules. The Department of Human Services shall adopt, taking into consideration local service needs and interests, rules to allow a county registrar to sell, within six months of the date of the event occurring in the county, certified copies of birth certificates and death certificates. [1985 c.397 Â§2; 1993 c.18 Â§108; 1997 c.783 Â§9]

Â Â Â Â Â  Note: See note under 432.080.

Â Â Â Â Â  432.090 Issuance of additional birth certificate; fee; form; distribution of funds received. (1) In addition to the original birth certificate, the State Registrar of the Center for Health Statistics shall issue upon request and upon payment of a fee in an amount set by the state registrar a birth certificate representing that the birth of the person named thereon is recorded in the office of the state registrar. The certificate issued under this section shall be in a form consistent with the need to protect the integrity of vital records but shall be suitable for display. It may bear the seal of the state printed thereon and may be signed by the Governor. It shall have the same status as evidence as the original birth certificate.

Â Â Â Â Â  (2) Of the funds received under subsection (1) of this section, the amount needed to reimburse the state registrar for expenses incurred in administering this section shall be credited to the Public Health Account. The remainder shall be credited to the subaccount created pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund.

Â Â Â Â Â  (3) In setting the fee amount under subsection (1) of this section, the state registrar shall give substantial consideration to the amount suggested by the holder of the subaccount created pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund. [1985 c.549 Â§10; 1997 c.783 Â§Â§10,10a; 1999 c.1084 Â§46]

Â Â Â Â Â  432.095 Application of chapter provisions. The provisions of this chapter regarding the copying, inspection, disclosure or furnishing of vital records and vital reports also apply to all certificates or reports of birth, death, marriage, dissolution of marriage, fetal death, induced termination of pregnancy and suicide attempt by a person under 18 years of age received prior to October 4, 1997, by the Vital Statistics Unit or in the custody of any other custodian of vital records. [1997 c.783 Â§44]

Â Â Â Â Â  Note: 432.095 was added to and made a part of ORS chapter 432 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

GENERAL PROVISIONS ON CERTIFICATION AND RECORDS; FEES

Â Â Â Â Â  432.105 Procedure for transmitting and filing certificates. (1) Each local registrar shall promptly transmit each birth certificate and each death certificate filed with the local registrar to the county registrar. The county registrar shall maintain an abstract of each death certificate and may prepare and maintain an abstract for each birth certificate as follows:

Â Â Â Â Â  (a) The abstract of death shall include the information contained on the report of death card prescribed by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (b) The abstract of birth shall contain only the full names of the child and the parent or parents, sex of the child, the county and date of birth, the residence address of the mother, date of filing and local file number.

Â Â Â Â Â  (2) Abstracts shall be filed and indexed in alphabetical order and safely kept by the county registrar. [Amended by 1973 c.829 Â§35; 1983 c.709 Â§32; 1997 c.783 Â§11]

Â Â Â Â Â  432.110 [Repealed by 1971 c.16 Â§3]

Â Â Â Â Â  432.115 Form of records and reports; status; disposition; rules. To preserve vital records and vital reports, the State Registrar of the Center for Health Statistics is authorized to prepare typewritten, photographic, electronic or other reproductions of certificates or reports in the Center for Health Statistics. Such reproductions when verified and approved by the state registrar shall be accepted as original records, and the documents from which permanent reproductions have been made may be disposed of as provided by rule of the state registrar, rule of the Secretary of State and ORS 192.105. [Amended by 1983 c.709 Â§19; 1997 c.783 Â§12]

Â Â Â Â Â  432.119 Abstracts of birth and death certificates as public records; limitations. (1) Abstracts of birth and death certificates as provided in ORS 432.105 are public records and open to public inspection except as provided in this section. The county registrar shall mark the abstract of birth in a manner designated by the State Registrar of the Center for Health Statistics to indicate that the record is not to be used by any person compiling a list for publication or a business contact list under the following conditions:

Â Â Â Â Â  (a) If a birth certificate indicates any of the following:

Â Â Â Â Â  (A) The father of the child is not identified.

Â Â Â Â Â  (B) The infant dies after birth.

Â Â Â Â Â  (C) Congenital anomaly is reported.

Â Â Â Â Â  (D) Maternal disability or death is indicated.

Â Â Â Â Â  (b) If the parent of the infant requests that the record not be made available for publication or business contact lists.

Â Â Â Â Â  (2) The Department of Human Services or local health department, as provided in ORS 431.416, may use any birth record or abstract as a source of information for activities necessary for the preservation of health or prevention of disease. [1973 c.829 Â§11; 1979 c.426 Â§1; 1983 c.709 Â§33; 1997 c.783 Â§13]

Â Â Â Â Â  432.120 [Amended by 1983 c.709 Â§20; repealed by 1997 c.783 Â§14 (432.121 enacted in lieu of 432.120)]

Â Â Â Â Â  432.121 Disclosure and certification of records and reports; rules. (1) To protect the integrity of vital records and vital reports, to ensure their proper use and to ensure the efficient and proper administration of the system of vital statistics, it shall be unlawful for any person to permit inspection of, or to disclose information from vital records or vital reports in the custody of the State Registrar of the Center for Health Statistics, county registrar or local registrar or to copy or issue a copy of all or part of any such record or report unless authorized by this chapter and by rules adopted pursuant thereto or by order of a court of competent jurisdiction. Rules adopted under this section shall provide for adequate standards of security and confidentiality of vital records and vital reports. The state registrar shall adopt rules to ensure that, for records of dissolution of marriage issued in proceedings under ORS 107.085 or 107.485, Social Security numbers of the parties are kept confidential and exempt from public inspection.

Â Â Â Â Â  (2) The State Registrar of the Center for Health Statistics shall authorize the inspection, disclosure and copying of the information referred to in subsection (1) of this section as follows:

Â Â Â Â Â  (a) To the subject of the record; spouse, child, parent, sibling or legal guardian of the subject of the record; an authorized representative of the subject of the record, spouse, child, parent, sibling or legal guardian of the subject of the record; and, in the case of death, marriage or divorce records, to other next of kin.

Â Â Â Â Â  (b) When a person demonstrates that a death, marriage or divorce record is needed for the determination or protection of a personal or property right.

Â Â Â Â Â  (c) When 100 years have elapsed after the date of birth or 50 years have elapsed after the date of death, marriage or divorce.

Â Â Â Â Â  (d) When the person requesting the information demonstrates that the person intends to use the information solely for research purposes. In order to receive the information, the person must submit a written request to the state registrar requesting a research agreement. The state registrar shall issue a research agreement if the person demonstrates that the information will be used only for research and will be held confidential. The research agreement shall prohibit the release by the person of any information other than that authorized by the agreement that might identify any person or institution.

Â Â Â Â Â  (e) To the federal agency responsible for national vital statistics, upon request. The copies or data may be used solely for the conduct of official duties. Before furnishing the records, reports or data, the state registrar shall enter into an agreement with the federal agency indicating the statistical or research purposes for which the records, reports or data may be used. The agreement shall also set forth the support to be provided by the federal agency for the collection, processing and transmission of the records, reports or data. Upon written request of the federal agency, the state registrar may approve, in writing, additional statistical or research uses of the records, reports or data supplied under the agreement.

Â Â Â Â Â  (f) To federal, state and local governmental agencies, upon request. The copies or data may be used solely for the conduct of official duties of the requesting governmental agency.

Â Â Â Â Â  (g) To offices of vital statistics outside this state when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. Before furnishing the records, reports or data, the state registrar shall enter into an agreement with the office of vital statistics. The agreement shall specify the statistical and administrative purposes for which the records, reports or data may be used and the agreement shall further provide instructions for the proper retention and disposition of the copies. Copies received by the Center for Health Statistics from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

Â Â Â Â Â  (h) To an investigator licensed under ORS 703.430, upon request.

Â Â Â Â Â  (3) The state registrar, upon request of a family member or legal representative, shall issue a certified copy or other copy of a death certificate containing the cause of death information as provided in subsection (2) of this section or as follows:

Â Â Â Â Â  (a) When a person has demonstrated through documented evidence a need for the cause of death to establish a legal right or claim.

Â Â Â Â Â  (b) When the request for the copy is made by or on behalf of an organization that provides benefits to the decedentÂs survivors or beneficiaries.

Â Â Â Â Â  (4) Nothing in this section prohibits the release of information or data that would not identify any person or institution named in a vital record or a vital report.

Â Â Â Â Â  (5) Nothing in this section shall prohibit a health care provider from disclosing information contained in the providerÂs records as otherwise allowed by law.

Â Â Â Â Â  (6) Nothing in this section shall be construed to permit disclosure of information contained in the ÂInformation for Medical and Health Use OnlyÂ section of the birth certificate, fetal death report or the ÂInformation for Statistical Purposes OnlyÂ section of the certificate of marriage or certificate of divorce, unless specifically authorized by the state registrar for statistical or research purposes. The data shall not be subject to subpoena or court order and shall not be admissible before any court, tribunal or judicial body.

Â Â Â Â Â  (7) All forms and procedures used in the issuance of certified copies of vital records and vital reports shall be uniform and provided by or approved by the state registrar. All certified copies issued shall have security features that safeguard the document against alteration, counterfeiting, duplication or simulation without ready detection.

Â Â Â Â Â  (8) Each copy issued shall show the date of filing. Copies issued from records marked ÂAmendedÂ shall be similarly marked and shall show the effective date of the amendment. Copies issued from records marked ÂDelayedÂ shall be similarly marked and shall include the date of filing and a description of the evidence used to establish the delayed certificate.

Â Â Â Â Â  (9) Any copy issued of a certificate of foreign birth shall indicate this fact and show the actual place of birth and the fact that the certificate is not proof of United States citizenship for an adoptive child.

Â Â Â Â Â  (10) Appeals from decisions of the state registrar to refuse to disclose information or to permit inspection or copying of records as prescribed by this section and rules adopted pursuant thereto shall be made under ORS chapter 183.

Â Â Â Â Â  (11) The state registrar shall adopt rules to implement this section in accordance with the applicable sections of ORS chapter 183.

Â Â Â Â Â  (12) Indexes of deaths, marriages or divorces that list names, dates of events, county of events or certificate numbers may be disclosed. [1997 c.783 Â§15 (enacted in lieu of 432.120); 1999 c.254 Â§1; 1999 c.312 Â§3; 2001 c.838 Â§23; 2003 c.380 Â§8]

Â Â Â Â Â  432.122 Verification of birth certificate and death records; rules. To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the State Registrar of the Center for Health Statistics is authorized to match birth and death certificates, in accordance with rules adopted by the state registrar that require proof beyond a reasonable doubt the fact of death, and to post the facts of death to the appropriate birth certificate. Copies issued from birth certificates marked ÂdeceasedÂ shall be similarly marked. [1983 c.709 Â§24; 1997 c.783 Â§18]

Â Â Â Â Â  432.124 Disclosure of death records filed in conjunction with claims or interests in land. Notwithstanding any other provision of law, all death records filed in conjunction with owning or having a claim or interest in land in the county that are in the custody of a county clerk or county recording officer are open and subject to full disclosure. [1999 c.254 Â§7]

Â Â Â Â Â  Note: 432.124 was added to and made a part of ORS chapter 432 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.125 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.130 Compelling access to records. Any person who is refused an inspection of any record provided for in this chapter may proceed in the manner set forth in ORS 183.480 and 183.484 to seek access to the record. [Amended by 1983 c.709 Â§25]

Â Â Â Â Â  432.135 [Amended by 1983 c.709 Â§9; renumbered 432.142]

Â Â Â Â Â  432.140 Application for delayed certificates. (1) When a certificate of birth of a person born in this state has not been filed within one year after the date of birth, a delayed certificate of birth may be filed in accordance with rules of the State Registrar of the Center for Health Statistics. If a hospital fails to file a certificate of birth within one year after the date of birth, a certificate of birth may be filed as provided by rule of the state registrar. No delayed certificate shall be registered until the evidentiary requirements as specified by rule have been met.

Â Â Â Â Â  (2) A certificate of birth registered one year or more after the date of birth shall be registered on a delayed certificate of birth form and show on its face the date of filing.

Â Â Â Â Â  (3) A summary statement of the evidence submitted in support of the delayed registration shall be indorsed on the certificate.

Â Â Â Â Â  (4)(a) When an applicant does not submit the minimum documentation required by rule of the state registrar for delayed registration or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall enter an order to that effect stating the reasons for the action. The state registrar shall advise the applicant of the right to appeal under ORS 183.480 to 183.484.

Â Â Â Â Â  (b) The state registrar by rule may provide for the dismissal of an application which is not actively prosecuted. [Amended by 1983 c.709 Â§8; 1997 c.783 Â§19]

Â Â Â Â Â  432.142 Procedure when application for delayed certificate denied. (1) If the State Registrar of the Center for Health Statistics refuses to file a delayed certificate of birth under the provisions of ORS 432.140, the applicant may file a signed and sworn petition with a court of competent jurisdiction seeking an order establishing a record of the date and place of birth and the parentage of the person whose birth is to be registered.

Â Â Â Â Â  (2) The petition shall be made on a form prescribed and furnished or approved by the state registrar and shall allege:

Â Â Â Â Â  (a) That the person for whom a delayed certificate of birth is sought was born in this state;

Â Â Â Â Â  (b) That no certificate of birth of the person can be found in the records of the Center for Health Statistics;

Â Â Â Â Â  (c) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with ORS 432.140 and rules adopted pursuant thereto;

Â Â Â Â Â  (d) That the state registrar has refused to file a delayed certificate of birth; and

Â Â Â Â Â  (e) Such other allegations as may be required under ORS 183.480 and 183.484.

Â Â Â Â Â  (3) The petition shall be accompanied by a statement made in accordance with ORS 432.140 and all documentary evidence which was submitted to the state registrar in support of the filing.

Â Â Â Â Â  (4) The court shall fix a time and place for hearing the petition and shall give the state registrar notice of the hearing. The state registrar or an authorized representative may appear and testify in the proceeding.

Â Â Â Â Â  (5) If the court finds, from the evidence presented, that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage and such other findings as may be required and shall issue an order, on a form prescribed and furnished or approved by the state registrar, to establish a court-ordered certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented and the date of the courtÂs action.

Â Â Â Â Â  (6) The clerk of the court shall forward each order to the state registrar not later than the 10th day of the calendar month following the month in which it was entered. The order shall be registered by the state registrar and shall constitute the certificate of birth. [Formerly 432.135; 1997 c.783 Â§20]

Â Â Â Â Â  432.145 [Amended by 1957 c.339 Â§1; 1971 c.16 Â§2; 1979 c.696 Â§1; 1983 c.709 Â§21; repealed by 1991 c.245 Â§1 (432.146 enacted in lieu of 432.145)]

Â Â Â Â Â  432.146 Fees. Except as provided in ORS 432.090 and 432.312, subject to the review of the Oregon Department of Administrative Services, the Department of Human Services shall establish all fees for services or records provided under ORS 432.005 to 432.165. The fees and charges established under this section shall be authorized by the Legislative Assembly for the departmentÂs budget, as the budget may be modified by the Emergency Board. [1991 c.245 Â§2; 1993 c.345 Â§1; 1997 c.636 Â§2]

Â Â Â Â Â  432.150 [Amended by 1957 c.185 Â§1; repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.155 [Repealed by 1979 c.696 Â§14]

Â Â Â Â Â  432.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  432.165 Death records. (1) All superintendents or managers or other persons in charge of institutions shall keep a record of personal data concerning each person admitted or confined to the institution. This record shall include information as required for the certificates of birth and death and the reports of fetal death and induced termination of pregnancy required by this chapter. The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

Â Â Â Â Â  (2) When a dead body or fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, Social Security number, if issued, date of death, name and address of the person to whom the body or fetus is released and the date of removal from the institution. If final disposition is made by the institution, the date, place and manner of disposition shall also be recorded.

Â Â Â Â Â  (3) A funeral service practitioner, embalmer, sexton or other person who removes from the place of death, transports or makes final disposition of a dead body or fetus, in addition to filing any certificate or other report required by this chapter or rules adopted pursuant thereto, shall keep a record which shall identify the body, and information pertaining to receipt, removal, delivery, burial or cremation of the body as may be required by rules adopted by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (4) A medical examiner, physician or nurse practitioner authorized by law to sign a death certificate who is notified of the death of a person not under the care of institutions shall keep a record.

Â Â Â Â Â  (5) Copies of records described in this section shall be sent to the state registrar at least monthly. Records maintained under this section shall be retained by the institution, medical examiner, physician or nurse practitioner and the persons described in subsection (3) of this section for a period of not less than two years and shall be made available for inspection by the state registrar or a representative of the state registrar upon demand. [Amended by 1983 c.709 Â§22; 1985 c.207 Â§4; 1997 c.783 Â§21; 1999 c.80 Â§70; 2005 c.471 Â§4]

Â Â Â Â Â  432.175 [Formerly 43.380; 1983 c.709 Â§34; 1985 c.565 Â§71; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.180 Certified copies of vital records or vital reports; evidentiary value; fraud or misrepresentation. (1) A certified copy of a vital record or vital report or any part thereof shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated therein. However, the evidentiary value of a record or report filed more than one year after the event, a record or report that has been amended or a certificate of foreign birth shall be determined by the judicial or administrative body or official before whom the record or report is offered as evidence.

Â Â Â Â Â  (2) The contents, or part of the contents, and the due execution of any certificate on file in the Center for Health Statistics may be evidenced by a copy of the material in the certificate, as certified by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (3) When the state registrar receives information that a certificate may have been registered through fraud or misrepresentation, the state registrar shall withhold issuance of any copy of that certificate. The state registrar shall advise the applicant of the right to appeal under ORS 183.480 to 183.484. If fraud or misrepresentation is found, the state registrar shall remove the certificate from the file. The certificate and evidence shall be retained but shall not be subject to inspection or copying except upon order of a court of competent jurisdiction or by the state registrar for purposes of administering the system of vital statistics.

Â Â Â Â Â  (4) No person may prepare or issue any certificate that purports to be an original, certified copy or copy of a vital record or vital report except as authorized in this chapter or rules adopted pursuant thereto. No person may prepare or issue any certified copies of birth or death abstracts. [1997 c.783 Â§17]

RECORDS OF BIRTHS; CERTIFICATION OF UNRECORDED BIRTHS; VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

Â Â Â Â Â  432.205 [Amended by 1979 c.426 Â§2; 1983 c.709 Â§6; 1995 c.514 Â§5; repealed by 1997 c.783 Â§22 (432.206 enacted in lieu of 432.205)]

Â Â Â Â Â  432.206 Compulsory registration of births; rules; persons required to file. (1) A certificate of birth for each birth that occurs in this state shall be filed with the county registrar of the county in which the birth occurred or with the Center for Health Statistics, or as otherwise directed by the State Registrar of the Center for Health Statistics, within five days after the birth and shall be registered if the certificate has been completed and filed in accordance with this section. Any birth certificate not containing the name of the father or on which the surname of the father is at variance with that of the child, at the request of either parent, may be filed with the state registrar and not with the registrar of the county in which the birth occurred.

Â Â Â Â Â  (2) When a birth occurs in an institution or en route thereto, the person in charge of the institution or authorized designee shall obtain the personal data, prepare the certificate, certify either by signature or by an approved electronic process that the child was born alive at the place and time and on the date stated and file the certificate as directed in subsection (1) of this section. The physician or other person in attendance shall provide the medical information required by the certificate within 72 hours after the birth.

Â Â Â Â Â  (3) When a birth occurs outside of an institution:

Â Â Â Â Â  (a) The certificate shall be prepared and filed within five days after the birth by one of the following in the indicated order of priority, in accordance with rules adopted by the state registrar:

Â Â Â Â Â  (A) The physician in attendance at the birth or immediately after the birth, or in the absence of such a person;

Â Â Â Â Â  (B) The midwife in attendance at the birth or immediately after the birth, or in the absence of such a person;

Â Â Â Â Â  (C) Any other person in attendance at the birth or immediately after the birth, or in the absence of such a person; or

Â Â Â Â Â  (D) The father, the mother or, in the absence of the father and the inability of the mother, the person with authority over the premises where the birth occurred.

Â Â Â Â Â  (b) The state registrar shall by rule determine what evidence shall be required to establish the facts of birth.

Â Â Â Â Â  (4) When a birth occurs on a moving conveyance:

Â Â Â Â Â  (a) Within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth.

Â Â Â Â Â  (b) While in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined.

Â Â Â Â Â  (5) If the mother is not married at the time of birth, the name of the father shall not be entered on the certificate unless:

Â Â Â Â Â  (a) The mother was married to and cohabiting with her husband at the time of conception, in which case the husbandÂs name shall be entered on the certificate, provided that the husband was not impotent or sterile; or

Â Â Â Â Â  (b) Both the father and mother have signed a voluntary acknowledgment of paternity form that has been executed in accordance with ORS 432.287 and filed with the registrar.

Â Â Â Â Â  (6) In the case of a child born to a married woman as a result of artificial insemination with the consent of her husband, the husbandÂs name shall be entered on the certificate.

Â Â Â Â Â  (7) If the mother was not married at the time of either conception or birth or between conception and birth, the name of the father shall not be entered on the certificate unless a voluntary acknowledgment of paternity form or other form prescribed under ORS 432.287 signed by the mother and the person to be named as the father is filed with the state registrar.

Â Â Â Â Â  (8) In any case in which paternity of a child is determined by a court of competent jurisdiction, or by an administrative determination of paternity, the Center for Health Statistics shall enter the name of the father on the new certificate of birth. The Center for Health Statistics shall change the surname of the child if so ordered by the court or, in a proceeding under ORS 416.430, by the administrator as defined in ORS 25.010.

Â Â Â Â Â  (9) If the father is not named on the certificate of birth, no other information about the father shall be entered on the legal portion of the certificate. Information pertaining to the father may be entered in the ÂMedical and ConfidentialÂ section of the certificate of birth.

Â Â Â Â Â  (10) Certificates of birth filed after five days, but within one year after the date of birth, shall be registered on the standard form of birth certificate in the manner prescribed in this section. The certificates shall not be marked ÂDelayed.Â The state registrar may require additional evidence in support of the facts of birth. [1997 c.783 Â§23 (enacted in lieu of 432.205); 1999 c.254 Â§2; 1999 c.840 Â§1; 2001 c.455 Â§24]

Â Â Â Â Â  432.210 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.215 [Amended by 1983 c.709 Â§35; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.220 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.230 When new certificate issued; contents; amendment upon adoption; delayed certificate. (1) The State Registrar of the Center for Health Statistics shall establish a new certificate of birth for a person born in this state when the state registrar receives either of the following:

Â Â Â Â Â  (a) A report of adoption as provided in ORS 432.415 or a report of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the judgment of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth, except that a new certificate of birth shall not be established if so requested by the court entering the judgment of adoption, the adoptive parents or the adopted person.

Â Â Â Â Â  (b) A request that a new certificate of birth be established as prescribed by rule and the evidence required by rule of the state registrar proving that:

Â Â Â Â Â  (A) The person has been legitimated;

Â Â Â Â Â  (B) A court of competent jurisdiction has determined the paternity of the person;

Â Â Â Â Â  (C) An administrative determination of paternity has been filed; or

Â Â Â Â Â  (D) Both parents have voluntarily acknowledged the paternity of the person and requested that the surname be changed from that shown on the original certificate.

Â Â Â Â Â  (2) When a new certificate of birth is established, the actual city or county, or both, and date of birth shall be shown. The new certificate shall be substituted for the original certificate of birth in the files, and the original certificate of birth and the evidence of adoption, legitimation, court determination of paternity, administrative determination of paternity, voluntary acknowledgment of paternity or other form prescribed in ORS 432.287 shall not be subject to inspection except upon order of a court or as provided by rule of the state registrar.

Â Â Â Â Â  (3) Upon receipt of a report of an amended judgment of adoption, the certificate of birth shall be amended as provided by rule of the state registrar.

Â Â Â Â Â  (4) Upon receipt of a report or judgment of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the adoption certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by rule of the state registrar.

Â Â Â Â Â  (5) Upon written request of both parents and receipt of a voluntary acknowledgment of paternity form or other form prescribed in ORS 432.287 signed by both parents of a child born out of wedlock, the state registrar shall issue a new certificate of birth to show such paternity if paternity is not already shown on the certificate of birth. Such certificate shall not be marked ÂAmended.Â

Â Â Â Â Â  (6) If no certificate of birth is on file for the person for whom a new birth certificate is to be established under this section, and the date and place of birth have not been determined in the adoption or paternity proceedings, a delayed certificate of birth shall be filed with the state registrar as provided in ORS 432.140 and 432.142, before a new certificate of birth is established. The new birth certificate shall be prepared on the delayed birth certificate form.

Â Â Â Â Â  (7) When a new certificate of birth is established by the state registrar, all copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection or forwarded to the state registrar as the state registrar shall direct.

Â Â Â Â Â  (8) The state registrar, upon request, shall prepare and register a certificate in this state for a person born in a foreign country who is not a citizen of the United States and who was adopted through a court of competent jurisdiction in this state. The certificate shall be established upon receipt of a report of a judgment of adoption from the court, proof of the date and place of the personÂs birth, and a request from the court, the adopting parents or the adopted person, if 18 years of age or over, that such a certificate be prepared. The certificate shall be labeled ÂCertificate of Foreign BirthÂ and shall show the actual country of birth. A statement shall also be included on the certificate indicating that it is not evidence of United States citizenship for the person for whom it is issued. After registration of the birth certificate in the new name of the adopted person, the state registrar shall seal the report of adoption, which shall not be subject to inspection except upon order of a court of competent jurisdiction. [1983 c.709 Â§11a; 1997 c.783 Â§24; 2003 c.576 Â§454]

Â Â Â Â Â  432.235 Amendment of certificate or report; rules. (1) A certificate or report registered under this chapter may be amended only in accordance with this chapter and rules adopted by the State Registrar of the Center for Health Statistics to protect the integrity and accuracy of vital records and vital reports.

Â Â Â Â Â  (2) A certificate or report that is amended under this section shall indicate that it has been amended, except as otherwise provided in ORS 432.230, this section or by rule of the state registrar. A record shall be maintained that identifies the evidence upon which the amendment was based, the date of the amendment and the identity of the person making the amendment. The state registrar shall prescribe by rule the conditions under which additions or minor corrections may be made to certificates or reports within one year without the certificate or report indicating that it has been amended.

Â Â Â Â Â  (3) Upon receipt of a certified copy of an order of a court changing the name of a person born in this state and upon request of such person or if the person is a minor or incompetent, the parents, guardian or legal representative of the person, the state registrar shall amend the certificate of birth to show the new name.

Â Â Â Â Â  (4) Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual born in this state has been changed by surgical procedure and whether such individualÂs name has been changed, the certificate of birth of such individual shall be amended as prescribed by rule of the state registrar.

Â Â Â Â Â  (5) When an applicant does not submit the minimum documentation required by rule of the state registrar for amending a vital record or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action and shall further advise the applicant of the right of appeal under ORS 183.480 and 183.484.

Â Â Â Â Â  (6) When a certificate or report is amended under this section by the state registrar, the state registrar shall report the amendment to any other custodian of the vital record and the record of the other custodian shall be amended accordingly.

Â Â Â Â Â  (7) When an amendment is made to a certificate of marriage by the local official issuing the marriage license, copies of the amendment shall be forwarded to the state registrar.

Â Â Â Â Â  (8)(a) When a party or legal representative proposes to set aside or change any information recorded in a dissolution of marriage judgment filed pursuant to ORS 432.408, the party or legal representative seeking the amendment or set aside order shall prepare a summary of the changes in the form prescribed or furnished by the state registrar and shall present the form to the clerk of the court along with the proposed supplemental judgment. In all cases the completed form shall be a prerequisite to the entry of the supplemental judgment.

Â Â Â Â Â  (b) The clerk of the court shall complete and forward to the Center for Health Statistics the records of each such supplemental judgment in the same manner prescribed by ORS 432.408. [Formerly 432.290; 1997 c.783 Â§25; 2003 c.576 Â§455]

Â Â Â Â Â  432.240 Issuance of certified copy of certificate of birth to adopted persons; Contact Preference Form. (1) Upon receipt of a written application to the state registrar, any adopted person 21 years of age and older born in the State of Oregon shall be issued a certified copy of his/her unaltered, original and unamended certificate of birth in the custody of the state registrar, with procedures, filing fees, and waiting periods identical to those imposed upon nonadopted citizens of the State of Oregon pursuant to ORS 432.121 and 432.146. Contains no exceptions.

Â Â Â Â Â  (2) A birth parent may at any time request from the State Registrar of the Center for Health Statistics or from a voluntary adoption registry a Contact Preference Form that shall accompany a birth certificate issued under subsection (1) of this section. The Contact Preference Form shall provide the following information to be completed at the option of the birth parent:

______________________________________________________________________________

Â Â Â Â Â  (a) I would like to be contacted;

Â Â Â Â Â  (b) I would prefer to be contacted only through an intermediary; or

Â Â Â Â Â  (c) I prefer not to be contacted at this time. If I decide later that I would like to be contacted, I will register with the voluntary adoption registry. I have completed an updated medical history and have filed it with the voluntary adoption registry. Attached is a certificate from the voluntary adoption registry verifying receipt of the updated medical history.

______________________________________________________________________________

Â Â Â Â Â  (3) The certificate from the voluntary adoption registry verifying receipt of an updated medical history under subsection (2) of this section shall be in a form prescribed by the Department of Human Services and shall be supplied upon request of the birth parent by the voluntary adoption registry.

Â Â Â Â Â  (4) When the State Registrar of the Center for Health Statistics receives a completed Contact Preference Form from a birth parent, the state registrar shall match the Contact Preference Form with the adopted personÂs sealed file. The Contact Preference Form shall be placed in the adopted personÂs sealed file when a match is made.

Â Â Â Â Â  (5) A completed Contact Preference Form shall be confidential and shall be placed in a secure file until a match with the adopted personÂs sealed file is made and the Contact Preference Form is placed in the adopted personÂs file.

Â Â Â Â Â  (6) Only those persons who are authorized to process applications made under subsection (1) of this section may process Contact Preference Forms. [1999 c.2; 1999 c.604 Â§1]

Â Â Â Â Â  Note: 432.240 was adopted by the people by initiative petition but was not added to or made a part of ORS chapter 432 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.255 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.260 [Amended by 1981 c.6 Â§1; repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.265 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.266 Commemorative Certificate of Stillbirth; rules. (1) The State Registrar of the Center for Health Statistics shall establish a Commemorative Certificate of Stillbirth. The certificate shall be signed by the state registrar.

Â Â Â Â Â  (2) The state registrar shall issue a Commemorative Certificate of Stillbirth for a stillbirth occurring on or after January 1, 1999, upon:

Â Â Â Â Â  (a) Request of a biological parent of the stillborn fetus; and

Â Â Â Â Â  (b) Payment of the fee adopted by the state registrar by rule.

Â Â Â Â Â  (3) The state registrar shall adopt by rule:

Â Â Â Â Â  (a) A form for the certificate;

Â Â Â Â Â  (b) The type of information that may be included on the form; and

Â Â Â Â Â  (c) The fee required for issuance of the certificate.

Â Â Â Â Â  (4) A certificate issued under this section is for commemorative purposes only and has no legal effect. [2005 c.769 Â§1]

Â Â Â Â Â  432.270 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.275 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.280 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.285 Availability of voluntary acknowledgment of paternity form; responsibility of health care facility and parents. Any health care facility as defined in ORS 442.015 shall make available to the biological parents of any child born live, or expected to be born within the health care facility, a voluntary acknowledgment of paternity form when the facility has reason to believe that the mother of the child is unmarried. The responsibility of the health care facility is limited to providing the form and submitting the form with the birth certificate to the State Registrar of the Center for Health Statistics. The biological parents are responsible for ensuring that the form is accurately completed. This form shall be as prescribed by ORS 432.287. [1995 c.514 Â§3; 1997 c.783 Â§26]

Â Â Â Â Â  432.287 Voluntary acknowledgment of paternity form; rules; filing; when form is sworn document; copy to child support agency. (1) The Director of Human Services shall adopt by rule a form of a voluntary acknowledgment of paternity that includes the minimum requirements specified by the United States Secretary of Health and Human Services. When the form is signed by both biological parents and witnessed by a third party, the form establishes paternity for all purposes when filed with the State Registrar of the Center for Health Statistics, provided there is no male parent already named on the birth certificate. Establishment of paternity under this section is subject to the provisions and the requirements in ORS 109.070. When there is no other male named as father on the childÂs birth certificate, the filing of such voluntary acknowledgment of paternity form shall cause the state registrar to place the name of the male parent who has signed the voluntary acknowledgment of paternity form on the birth certificate of the child or, if appropriate, issue a new birth certificate containing the name of the childÂs male parent, as that parent is named in the voluntary acknowledgment of paternity form. When signed by both parents in the health care facility of the childÂs birth within five days after the birth, the voluntary acknowledgment of paternity form is not a sworn document. When thus signed, a staff member of the health care facility shall witness the signatures of the parents. In all other circumstances, the form is a sworn document. The filing of the voluntary acknowledgment of paternity form created by this section is subject to the payment of any fees that may apply.

Â Â Â Â Â  (2) The voluntary acknowledgment of paternity form must contain:

Â Â Â Â Â  (a) A statement of rights and responsibilities including any rights afforded to a minor parent;

Â Â Â Â Â  (b) A statement of the alternatives to and consequences of signing the acknowledgment;

Â Â Â Â Â  (c) Instructions on how to file the form with the state registrar and information about any fee required;

Â Â Â Â Â  (d) Lines for the Social Security numbers and addresses of the parents; and

Â Â Â Â Â  (e) A statement that the rights, responsibilities, alternatives and consequences listed on the acknowledgment were read to the parties prior to signing the acknowledgment.

Â Â Â Â Â  (3) Upon request, the state registrar shall provide a copy of any voluntary acknowledgment of paternity form to the state agency responsible for administration of the child support enforcement program created under Title IV-D of the Social Security Act. The duty imposed upon the state registrar by this section is limited to birth certificates executed and filed with the state registrar after October 1, 1995. [1995 c.514 Â§4; 1997 c.783 Â§27; 1999 c.80 Â§21]

Â Â Â Â Â  432.289 Full faith and credit. A determination of paternity by another state is entitled to full faith and credit. [1995 c.514 Â§4a]

Â Â Â Â Â  432.290 [1981 c.221 Â§3; 1983 c.709 Â§18; 1995 c.514 Â§6; renumbered 432.235 in 1995]

DETERMINATION OF DEATH

Â Â Â Â Â  432.300 Determination of death. (1) A person is dead if the person has sustained either:

Â Â Â Â Â  (a) Irreversible cessation of circulatory and respiratory functions; or

Â Â Â Â Â  (b) Irreversible cessation of all functions of the entire brain, including the brain stem.

Â Â Â Â Â  (2) A determination of whether the conditions described in subsection (1)(a) or (b) of this section have occurred must be made in accordance with accepted medical standards.

Â Â Â Â Â  (3) For purposes of this section as it relates to fetal death, heartbeats shall be distinguished from transient cardiac contractions and breathing shall be distinguished from fleeting respiratory efforts or gasps.

Â Â Â Â Â  (4) This section may be cited as the Uniform Determination of Death Act. [1987 c.517 Â§2 (enacted in lieu of 146.001); 1997 c.783 Â§28]

Â Â Â Â Â  432.305 [Repealed by 1963 c.200 Â§6]

DEATH CERTIFICATES; BURIAL PERMITS

Â Â Â Â Â  432.307 Compulsory filing of death certificates; persons required to file. (1) A certificate of death for each death that occurs in this state shall be submitted to the county registrar of the county in which the death occurred or to the Center for Health Statistics, or as otherwise directed by the State Registrar of the Center for Health Statistics, within five days after death or the finding of a dead body and prior to final disposition, and shall be registered if it has been completed and filed in accordance with this section.

Â Â Â Â Â  (a) If the place of death is unknown, but the dead body is found in this state, the certificate of death shall be completed and filed in accordance with this section. The place where the body is found shall be shown as the place of death. If the date of death is unknown, it shall be determined by approximation. If the date cannot be determined by approximation, the date the dead body is found shall be entered and identified as the date of death.

Â Â Â Â Â  (b) When death occurs in a moving conveyance:

Â Â Â Â Â  (A) In the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where it is first removed shall be considered the place of death.

Â Â Â Â Â  (B) While in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death insofar as can be determined.

Â Â Â Â Â  (c) In all other cases, the place where death is pronounced shall be considered the place where death occurred.

Â Â Â Â Â  (2) The funeral service practitioner or person acting as a funeral service practitioner who first assumes custody of the dead body shall submit the certificate of death. The funeral service practitioner or person acting as a funeral service practitioner shall obtain the personal data from the next of kin or the best qualified person or source available and shall obtain the medical certification from the person responsible therefor. The funeral service practitioner or person acting as a funeral service practitioner shall provide the certificate of death containing information as specified by rule to identify the decedent to the certifier within 48 hours after death.

Â Â Â Â Â  (3) The physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677 or certified nurse practitioner, in charge of the care of the patient for the illness or condition that resulted in death shall complete, sign and return the medical certification of death to the funeral service practitioner or person acting as a funeral service practitioner within 48 hours after receipt of the certificate of death by the physician, physician assistant or nurse practitioner, except when inquiry is required by ORS chapter 146. In the absence or inability of the physician, physician assistant or nurse practitioner, or with the approval of the physician, the medical certification of death may be completed by an associate physician, the chief medical officer of the institution in which death occurred or the physician who performed an autopsy upon the decedent, provided that the individual has access to the medical history of the case and death is due to natural causes. The person completing the medical certification of death shall attest to its accuracy either by signature or by an approved electronic process.

Â Â Â Â Â  (4) When inquiry is required by ORS chapter 146, the medical examiner shall determine the cause of death and shall complete and sign the medical certification of death within 48 hours after taking charge of the case.

Â Â Â Â Â  (5) If the cause of death cannot be determined within the time prescribed, the medical certification of death shall be completed as provided by rule of the state registrar. The attending physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677, nurse practitioner or medical examiner shall give the funeral service practitioner or person acting as a funeral service practitioner notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the attending physician, physician assistant, nurse practitioner or medical examiner.

Â Â Â Â Â  (6) Upon receipt of autopsy results or other information that would change the information in the ÂCause of DeathÂ section of the certificate of death from that originally reported, the certifier shall immediately file a supplemental report of cause of death with the Center for Health Statistics to amend the certificate.

Â Â Â Â Â  (7) When a death is presumed to have occurred within this state but the body cannot be located, a certificate of death may be registered by the state registrar only upon receipt from the State Medical Examiner. Such a death certificate shall be marked ÂPresumptiveÂ and shall show on its face the date of registration.

Â Â Â Â Â  (8) When a death occurring in this state has not been registered within the time period prescribed by this section, a certificate of death may be filed in accordance with rules of the state registrar. The certificate shall be registered subject to evidentiary requirements as the state registrar by rule shall prescribe to substantiate the alleged facts of death.

Â Â Â Â Â  (9) A certificate of death registered one year or more after the date of death or the date the dead body was found shall be marked ÂDelayedÂ and shall show on its face the date of the delayed registration.

Â Â Â Â Â  (10) When an applicant does not submit the minimum documentation required by rule of the state registrar for delayed registration or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statement or the documentary evidence and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of death and shall advise the applicant of the right of appeal under ORS 183.480 to 183.484.

Â Â Â Â Â  (11) A certificate of death required to be filed under this section shall contain the Social Security number of the decedent whenever the Social Security number is reasonably available from other records concerning the decedent or can be obtained from the person in charge of the final disposition of the decedent. [1963 c.200 Â§2; 1965 c.221 Â§26; 1977 c.582 Â§33; 1983 c.709 Â§12; 1985 c.207 Â§5; 1997 c.783 Â§29; 1999 c.80 Â§71; 1999 c.724 Â§1; 2001 c.357 Â§2; 2003 c.104 Â§3]

Â Â Â Â Â  432.310 [Amended by 1959 c.629 Â§32; repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.312 Death certificate fee; use; limitation. (1) The Department of Human Services shall impose and collect a filing fee of $7 for each certificate of death. Of the fee, $2 shall be deposited to the credit of the Public Health Account and used to carry out the purposes of ORS 97.170 (5) and $5 shall be deposited to the credit of the State Mortuary and Cemetery Board Account and used in the same manner as funds credited to the account under ORS 692.375.

Â Â Â Â Â  (2) The expenditures under ORS 97.170 (5) and 692.375 shall not exceed the funds collected under subsection (1) of this section, and in no event shall expenditure on the administration of the funds exceed five percent of the moneys collected. [1993 c.345 Â§3; 1997 c.783 Â§30; 2005 c.726 Â§3]

Â Â Â Â Â  432.315 [Amended by 1959 c.629 Â§33; repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.317 Report upon receipt of body or fetus; authorization for final disposition; rules. (1) The funeral service practitioner or person acting as a funeral service practitioner who first assumes possession of a dead body or fetus shall make a written report to the county registrar in the county in which death occurred or in which the body or fetus was found within 24 hours after taking possession of the body or fetus. The report shall be on a form prescribed and furnished by the State Registrar of the Center for Health Statistics and in accordance with rules adopted by the Department of Human Services.

Â Â Â Â Â  (2) Prior to final disposition of the body, the funeral service practitioner or person acting as a funeral service practitioner who first assumes custody of a dead body shall, prior to final disposition of the body, obtain written authorization for final disposition of the body from the physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677, certified nurse practitioner or medical examiner who certifies the cause of death as provided in ORS 432.307 (3) on a form prescribed and furnished by the state registrar. If the funeral service practitioner or person acting as a funeral service practitioner is unable to obtain such written authorization prior to final disposition of the body, the practitioner or person, with the oral consent of the physician, the physician assistant, the nurse practitioner, the medical examiner or a licensed health professional authorized to give such consent on behalf of the physician or medical examiner who is responsible for certifying the cause of death, may authorize final disposition of the body on a form prescribed and furnished by the state registrar.

Â Â Â Â Â  (3) Prior to final disposition of a fetus, irrespective of the duration of pregnancy, the funeral service practitioner, the person in charge of the institution or other person assuming responsibility for final disposition of the fetus shall authorize final disposition of the fetus on a form prescribed and furnished or approved by the state registrar.

Â Â Â Â Â  (4) With the consent of the physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677, nurse practitioner or medical examiner who is to certify the cause of death, a dead body may be moved from the place of death for the purpose of being prepared for final disposition.

Â Â Â Â Â  (5) An authorization for final disposition issued under the laws of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state. Permits for transporting a body or fetus out of another state issued under the laws of another state shall be authority for transporting a body or fetus into Oregon.

Â Â Â Â Â  (6) No sexton or other person in charge of any place in which interment or other disposition of dead bodies is made shall inter or allow interment or other disposition of a dead body or fetus unless it is accompanied by authorization for final disposition.

Â Â Â Â Â  (7) Each person in charge of any place for final disposition shall include in the authorization the date of disposition and shall complete and return all authorizations to the county registrar within 10 days after the date of the disposition. When there is no person in charge of the place for final disposition, a responsible party other than the funeral service practitioner or person acting as a funeral service practitioner shall complete and return the authorization to the county registrar within 10 days after the date of disposition.

Â Â Â Â Â  (8) Authorization for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus. The authorization shall be issued by the state registrar to a licensed funeral service practitioner or person acting as a funeral service practitioner, upon proper application.

Â Â Â Â Â  (9) Prior to removing a dead body or fetus from the State of Oregon under ORS 692.270, a person acting as a funeral service practitioner as defined in ORS 432.005 (11)(b) shall submit a written notice of removal to the county registrar in the county in which death occurred or in which the body or fetus was found. The notice shall be on a form prescribed and furnished by the State Registrar of the Center for Health Statistics and in accordance with rules adopted by the Department of Human Services. A copy of the written notice of removal shall serve as a transit permit for the remains of the decedent named on the notice. [1963 c.200 Â§3; 1983 c.709 Â§16; 1985 c.207 Â§6; 1987 c.252 Â§9; 1989 c.669 Â§2; 1997 c.783 Â§31; 1999 c.724 Â§4; 2001 c.357 Â§3; 2003 c.104 Â§4]

Â Â Â Â Â  432.320 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.325 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.327 Authority to grant extensions on certificates, reports and permits; rules. Upon such conditions as the State Registrar of the Center for Health Statistics may prescribe to ensure compliance with the purposes of this chapter, by rule the state registrar may provide for the extension, not to exceed 60 days, of the periods prescribed in ORS 432.307 and 432.317 for the filing of certificates of death and fetal death reports, medical certifications of death, and for the obtaining of permits for disposition of human remains in cases where compliance with the applicable prescribed period would result in undue hardship. [1963 c.200 Â§4; 1983 c.709 Â§36; 1997 c.783 Â§32]

Â Â Â Â Â  432.330 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.333 Reports on fetal deaths. (1) Each fetal death of 350 grams or more, or, if weight is unknown, of 20 completed weeks gestation or more, calculated from the date last normal menstrual period began to the date of delivery, that occurs in this state shall be reported within five days after delivery to the county registrar of the county in which the fetal death occurred or to the Center for Health Statistics or as otherwise directed by the State Registrar of the Center for Health Statistics. All induced terminations of pregnancy shall be reported in the manner prescribed in ORS 435.496 and shall not be reported as fetal deaths.

Â Â Â Â Â  (2) When a fetus is delivered in an institution, the person in charge of the institution or a designated representative shall prepare and file the report.

Â Â Â Â Â  (3) When a fetus is delivered outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the report.

Â Â Â Â Â  (4) When a fetal death required to be reported by this section occurs without attendance by a physician at or immediately after the delivery or when inquiry is required by ORS 146.003 to 146.165 and 146.710 to 146.992, the medical examiner shall investigate the cause of fetal death and shall prepare and file the report.

Â Â Â Â Â  (5) When a fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a fetus is found in this state and the place of fetal death is unknown, the fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the fetus was found shall be considered the place of fetal death.

Â Â Â Â Â  (6) All information regarding the father shall be entered on the fetal death report if the father is identified. [1983 c.709 Â§13; 1989 c.171 Â§54; 1997 c.783 Â§33]

Â Â Â Â Â  432.335 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.337 Status of reports under ORS 435.496; rules. The reports required under ORS 435.496 are statistical reports to be used only for medical and health purposes and shall not be incorporated into the permanent official records of the system of vital statistics. A schedule for the disposition of these reports may be provided by rule of the State Registrar of the Center for Health Statistics. [1983 c.709 Â§15; 1997 c.783 Â§34]

Â Â Â Â Â  432.340 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.345 [Repealed by 1983 c.709 Â§45]

RECORDS OF MARRIAGES, DIVORCES, ADOPTIONS, ANNULMENTS AND CERTAIN BIRTHS

Â Â Â Â Â  432.405 Filing of marriage record; rules. (1) A record of each marriage performed in this state shall be filed with the Center for Health Statistics and shall be registered if it has been completed and filed in accordance with this section and rules adopted by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) The county clerk or county official who issues the marriage license shall prepare the record in the form prescribed or furnished by the state registrar upon the basis of information obtained from the parties to be married.

Â Â Â Â Â  (3) Each person who performs a marriage ceremony shall certify the fact of marriage and return the record to the official who issued the license within 10 days after the ceremony.

Â Â Â Â Â  (4) Every official issuing marriage licenses shall complete and forward to the Center for Health Statistics on or before the 10th day of each calendar month the records of marriages returned to such official during the preceding calendar month.

Â Â Â Â Â  (5) A marriage record not filed within the time prescribed by this section may be registered in accordance with rules adopted by the state registrar. [Amended by 1983 c.709 Â§17; 1997 c.783 Â§35]

Â Â Â Â Â  432.408 Record of dissolution of marriage judgment; rules. (1) A record of each dissolution of marriage judgment by any court in this state shall be filed by the clerk of the court with the Center for Health Statistics and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or a legal representative of the petitioner in the form prescribed or furnished by the State Registrar of the Center for Health Statistics and shall be presented to the clerk of the court with the petition. In all cases the completed record shall be prerequisite to the entry of the judgment. The state registrar shall design the record so that, for judgments or orders issued in proceedings under ORS 107.085 or 107.485, the state registrar, county clerks, county recording officers and state courts may keep Social Security numbers confidential and exempt from public inspection.

Â Â Â Â Â  (2) The clerk of the court shall complete and forward to the Center for Health Statistics on or before the 10th day of each calendar month the records of each dissolution of marriage judgment granted during the preceding calendar month. The clerk shall comply with procedures established under ORS 107.840 to ensure that, in the records completed and forwarded under this subsection, the Social Security numbers of parties to a proceeding under ORS 107.085 or 107.485 are kept confidential and exempt from public inspection.

Â Â Â Â Â  (3) A dissolution of marriage record not filed within the time prescribed by subsection (2) of this section may be registered in accordance with rules adopted by the state registrar. [1997 c.783 Â§37; 2003 c.380 Â§9; 2003 c.576 Â§456a]

Â Â Â Â Â  432.410 [Repealed by 1959 c.430 Â§5]

Â Â Â Â Â  432.412 Marriage and divorce records subject to full disclosure; exemption. (1) Except as provided in subsection (2) of this section, notwithstanding any other provision of law, all marriage records and all divorce records in the custody of a county clerk or county recording officer and all divorce records in the custody of the state courts are open and subject to full disclosure.

Â Â Â Â Â  (2) Divorce records in the custody of the state courts shall be completed and maintained in accordance with procedures established under ORS 107.840 to ensure that the Social Security numbers of parties to proceedings under ORS 107.085 and 107.485 are kept confidential and exempt from public inspection. [1999 c.254 Â§6; 2003 c.380 Â§10]

Â Â Â Â Â  432.415 Reports on adoptions. (1) For each judgment of adoption entered by a court in this state, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the State Registrar of the Center for Health Statistics. The report shall:

Â Â Â Â Â  (a) Include such facts as are necessary to locate and identify the certificate of birth of the person adopted or, in the case of a person who was born in a foreign country, evidence from sources determined to be reliable by the court as to the date and place of birth of the person;

Â Â Â Â Â  (b) Provide information necessary to establish a new certificate of birth of the person adopted; and

Â Â Â Â Â  (c) Identify the order of adoption and be certified by the clerk of the court.

Â Â Â Â Â  (2) Information necessary to prepare the report of adoption shall be furnished by each petitioner for adoption or the attorney of the petitioner. The Department of Human Services or any person having knowledge of the facts shall supply the court with such additional information as may be necessary to complete the report of adoption. The provision of such information shall be prerequisite to the issuance of a judgment of adoption.

Â Â Â Â Â  (3) Whenever an adoption judgment is amended or annulled, the clerk of the court shall prepare a report thereof, which shall include such facts as are necessary to identify the original adoption report and the facts amended in the adoption judgment as shall be necessary to properly amend the birth record.

Â Â Â Â Â  (4) Not later than the 10th day of each calendar month or more frequently, as directed by the state registrar, the clerk of the court shall forward to the state registrar reports of adoption, reports of annulment of adoption and amendments of judgments of adoption that were entered in the preceding month, together with such related reports as the state registrar shall require.

Â Â Â Â Â  (5) When the state registrar receives a report of adoption, report of annulment of adoption or amendment of a judgment of adoption for a person born outside this state, the state registrar shall forward such report to the state registrar in the state of birth.

Â Â Â Â Â  (6) If the birth occurred in a foreign country, except Canada, and the person is not a citizen of the United States at the time of birth, the state registrar shall prepare a certificate of foreign birth as provided by ORS 432.230. If the person was born in Canada, the state registrar shall forward the report of adoption, report of annulment of adoption or amendment of a judgment of adoption to the appropriate registration authority in Canada.

Â Â Â Â Â  (7) If the person was born in a foreign country but was a citizen of the United States at the time of birth, the state registrar shall not prepare a certificate of foreign birth and shall notify the adoptive parents of the procedures for obtaining a revised birth certificate for the person through the United States Department of State. [Amended by 1959 c.430 Â§2; 1983 c.709 Â§10; 1997 c.783 Â§38; 2003 c.576 Â§457]

Â Â Â Â Â  432.420 Access to adoption records. The documents forwarded to the State Registrar of the Center for Health Statistics or sealed under ORS 432.230 may be opened by the state registrar only upon an order of an Oregon court of competent jurisdiction or when requested by an agency operating a voluntary adoption registry as defined in ORS 109.425 for the purpose of facilitating the identification of persons registering under the provisions of ORS 109.425 and 109.435 to 109.507. [Amended by 1957 c.193 Â§1; 1983 c.672 Â§18; 1995 c.79 Â§221; 1995 c.730 Â§11; 1997 c.783 Â§39; 1999 c.254 Â§3]

Â Â Â Â Â  432.425 [Amended by 1955 c.680 Â§1; repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.430 Duty to report on child of unknown parentage; rules. (1) A person who assumes the custody of a child of unknown parentage shall report on a form and in a manner prescribed by the State Registrar of the Center for Health Statistics, within five days of assuming custody, to the state registrar the following information:

Â Â Â Â Â  (a) The date and the city or county, or both, where the child was found.

Â Â Â Â Â  (b) Sex and approximate birth date of child.

Â Â Â Â Â  (c) Name and address of the person or institution with whom the child has been placed for care.

Â Â Â Â Â  (d) Name given to the child by the custodian of the child.

Â Â Â Â Â  (e) Other data required by the state registrar.

Â Â Â Â Â  (2) The place where the child was found shall be entered as the place of birth.

Â Â Â Â Â  (3) The report registered under this section shall constitute the certificate of birth for the child.

Â Â Â Â Â  (4) If the child is identified and a certificate of birth is found or obtained, the report registered under this section shall be placed in a sealed file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by rule of the state registrar. [Amended by 1983 c.709 Â§7; 1997 c.783 Â§40]

CANCER AND TUMOR REGISTRY SYSTEM

Â Â Â Â Â  432.500 Definitions. As used in ORS 432.510 to 432.550 and 432.900:

Â Â Â Â Â  (1) ÂClinical laboratoryÂ means a facility where microbiological, serological, chemical, hematological, immunohematological, immunological, toxicological, cytogenetical, exfoliative cytological, histological, pathological or other examinations are performed on material derived from the human body, for the purpose of diagnosis, prevention of disease or treatment of patients by physicians, dentists and other persons who are authorized by license to diagnose or treat humans.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services or its authorized representative.

Â Â Â Â Â  (3) ÂHealth care facilityÂ means a hospital, as defined in ORS 442.015 (19), or an ambulatory surgical center, as defined in ORS 442.015.

Â Â Â Â Â  (4) ÂPractitionerÂ means any person whose professional license allows the person to diagnose or treat cancer in patients. [1995 c.585 Â§1; 2001 c.104 Â§154; 2003 c.14 Â§243; 2003 c.269 Â§1]

Â Â Â Â Â  Note: 432.500 to 432.570 and 432.900 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 432 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.510 Cancer and tumor registry system; purpose; rulemaking; duties of Department of Human Services. (1) The Department of Human Services shall establish a uniform, statewide, population-based registry system for the collection of information determining the incidence of cancer and benign tumors of the brain and central nervous system and related data. The purpose of the registry shall be to provide information to design, target, monitor, facilitate and evaluate efforts to determine the causes or sources of cancer and benign tumors among the residents of Oregon and to reduce the burden of cancer and benign tumors in Oregon. Such efforts may include but are not limited to:

Â Â Â Â Â  (a) Targeting populations in need of cancer screening services or evaluating screening or other cancer control services;

Â Â Â Â Â  (b) Supporting the operation of hospital registries in monitoring and upgrading the care and the end results of treatment for cancer and benign tumors;

Â Â Â Â Â  (c) Investigating suspected clusters or excesses of cancer and benign tumors both in occupational settings and in the stateÂs environment generally;

Â Â Â Â Â  (d) Conducting studies to identify cancer hazards to the public health and cancer hazard remedies; and

Â Â Â Â Â  (e) Projecting the benefits or costs of alternative policies regarding the prevention or treatment of cancer and benign tumors.

Â Â Â Â Â  (2) The department shall adopt rules necessary to carry out the purposes of ORS 432.510 to 432.550 and 432.900, including but not limited to designating which types of cancer and benign tumors of the brain and central nervous system are reportable to the statewide registry, the data to be reported, the data reporting standards and format and the effective date after which reporting by health care facilities, clinical laboratories and practitioners shall be required. When adopting rules under this subsection, the department shall, to the greatest extent practicable, conform the rules to the standards and procedures established by the American College of Surgeons Commission on Cancer, with the goal of achieving uniformity in the collection and reporting of data.

Â Â Â Â Â  (3) The department shall:

Â Â Â Â Â  (a) Conduct a program of epidemiologic analyses of registry data collected under subsection (1) of this section to assess control, prevention, treatment and causation of cancer and benign tumors in Oregon; and

Â Â Â Â Â  (b) Utilize the data to promote, facilitate and evaluate programs designed to reduce the burden of cancer and benign tumors among the residents of Oregon.

Â Â Â Â Â  (4) The department shall:

Â Â Â Â Â  (a) Collaborate in studies of cancer and benign tumors with clinicians and epidemiologists and publish reports on the results of such studies; and

Â Â Â Â Â  (b) Cooperate with the National Institutes of Health and the Centers for Disease Control in providing incidence data for cancer and benign tumors.

Â Â Â Â Â  (5) The department shall establish a training program for the personnel of participating health care facilities and a quality control program for data for cancer and benign tumors reported to the state registry. [1995 c.585 Â§2; 2003 c.269 Â§2]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.520 Reporting requirement; review of records; special studies. (1) Except as provided in subsection (2) of this section, any health care facility in which patients are diagnosed or provided treatment for cancer or benign tumors of the brain and central nervous system shall report each case of cancer or benign tumors of the brain and central nervous system to the Department of Human Services within a time period and in a format prescribed by the department. The department shall provide, at cost, reporting services to any health care facility at the option of the health care facility. Health care facilities may also purchase reporting services from another facility or commercial vendor. If a health care facility is unable to report in conformance with the format and standards prescribed by the department, the department may, after consultation with the health care facility, elect to activate its reporting service for the facility. When activated, the department may enter the facility, obtain the information and report it in conformance with the appropriate format and standards. In these instances, the facility shall reimburse the department or its authorized representative for the cost of obtaining and reporting the information.

Â Â Â Â Â  (2) Upon application to the department by a health care facility, the department shall grant to the health care facility an extension of time in which to meet the reporting requirements of this section. In no event shall the extension of time exceed two years from the date of application.

Â Â Â Â Â  (3) Any practitioner diagnosing or providing treatment to patients with cancer or benign tumors of the brain and central nervous system shall report each case to the department or its authorized representative within a time period and in a format prescribed by the department. Those cases diagnosed or treated at an Oregon health care facility or previously admitted to an Oregon health care facility for diagnosis or treatment of that instance of cancer or benign tumors of the brain and central nervous system shall be considered by the department to have been reported by the health care practitioner.

Â Â Â Â Â  (4) Any clinical laboratory diagnosing cases of cancer or benign tumors of the brain and central nervous system shall report each case to the department or its authorized representative within a time period and in a format prescribed by the department.

Â Â Â Â Â  (5) For the purpose of assuring the accuracy and completeness of reported data, the department shall have the right to periodically review all records that would:

Â Â Â Â Â  (a) Identify cases of cancer and benign tumors, the treatment of the cancer or benign tumors or the medical status of any patient identified as being treated for cancer or benign tumors; or

Â Â Â Â Â  (b) Establish characteristics of the cancer or benign tumors.

Â Â Â Â Â  (6) The department may conduct special studies of cancer morbidity and mortality. As part of such studies, registry personnel may obtain additional information that applies to a patientÂs cancer or benign tumors and that may be in the medical record of the patient. The record holder may either provide the requested information to the registry personnel or provide the registry personnel access to the relevant portions of the patientÂs medical record. Neither the department nor the record holder shall bill the other for the cost of providing or obtaining this information. [1995 c.585 Â§3; 2003 c.269 Â§3]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.530 Confidentiality of information. (1) All identifying information regarding individual patients, health care facilities and practitioners reported pursuant to ORS 432.520 shall be confidential and privileged. Except as required in connection with the administration or enforcement of public health laws or rules, no public health official, employee or agent shall be examined in an administrative or judicial proceeding as to the existence or contents of data collected under the registry system for cancer and benign tumors of the brain and central nervous system.

Â Â Â Â Â  (2) All additional information reported in connection with a special study shall be confidential and privileged and shall be used solely for the purposes of the study, as provided by ORS 432.060. Nothing in this section shall prevent the Department of Human Services from publishing statistical compilations relating to morbidity and mortality studies that do not identify individual cases or prevent use of this data by third parties to conduct research as provided by ORS 432.540 (1). [1995 c.585 Â§5; 2003 c.269 Â§4]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.540 Use of confidential data; rules. (1) The Department of Human Services shall adopt rules under which confidential data may be used by third parties to conduct research and studies for the public good. Research and studies conducted using confidential data from the statewide registry must be reviewed and approved by the Committee for the Protection of Human Research Subjects established in accordance with 45 C.F.R. 46.

Â Â Â Â Â  (2) The department may enter into agreements to exchange information with other registries for cancer and benign tumors of the brain and central nervous system in order to obtain complete reports of Oregon residents diagnosed or treated in other states and to provide information to other states regarding the residents of other states diagnosed or treated in Oregon. Prior to providing information to any other registry, the department shall ensure that the recipient registry has comparable confidentiality protections. [1995 c.585 Â§6; 2003 c.269 Â§6]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.550 Action for damages; license; disciplinary action prohibited for good faith participation in reporting of data. (1) No action for damages arising from the disclosure of confidential or privileged information may be maintained against any person, or the employer or employee of any person, who participates in good faith in the reporting of registry data for cancer or benign tumors of the brain and central nervous system or data for cancer morbidity or mortality studies in accordance with ORS 432.510 to 432.540 and 432.900.

Â Â Â Â Â  (2) No license of a health care facility or practitioner may be denied, suspended or revoked for the good faith disclosure of confidential or privileged information in the reporting of registry data for cancer or benign tumors of the brain and central nervous system or data for cancer morbidity or mortality studies in accordance with ORS 432.510 to 432.540 and 432.900.

Â Â Â Â Â  (3) Nothing in this section shall be construed to apply to the unauthorized disclosure of confidential or privileged information when such disclosure is due to gross negligence or willful misconduct. [1995 c.585 Â§7; 2003 c.269 Â§5]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.560 [1995 c.585 Â§8; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  432.570 No requirement or prohibition regarding operation of separate cancer and tumor registry. Nothing in ORS 432.510 to 432.550 and 432.900 shall prohibit a health care facility from operating its own registry for cancer and benign tumors of the brain and central nervous system or require a health care facility to operate its own registry for cancer and benign tumors. [1995 c.585 Â§9; 2003 c.269 Â§7]

Â Â Â Â Â  Note: See note under 432.500.

PENALTIES

Â Â Â Â Â  432.900 Civil penalty. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on any person for willful failure to comply with any part of ORS 432.520. A civil penalty may be imposed against a health care facility for each day compliance is refused. The penalty shall be $50 per day for the first 30 days and $500 per day thereafter. A civil penalty of $50 may be imposed against a practitioner for each day compliance is refused.

Â Â Â Â Â  (2) Any fines collected pursuant to subsection (1) of this section shall be paid into the State Treasury and deposited in the General Fund.

Â Â Â Â Â  (3) Civil penalties described in subsection (1) of this section shall be imposed in the manner provided in ORS 183.745. [1995 c.585 Â§4]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.990 [Amended by 1963 c.200 Â§5; 1971 c.743 Â§369; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.993 Unlawful use of vital record or vital report; criminal penalty. (1) A person commits the crime of unlawful use of a vital record or vital report if the person willfully and knowingly:

Â Â Â Â Â  (a) Makes any false statement in a certificate, record or report required by this chapter or in an application for an amendment thereof, or in an application for a certified copy of a vital record or vital report, or supplies false information intending that the information be used in the preparation of any certificate, record or report, or amendment thereto;

Â Â Â Â Â  (b) Without lawful authority and with intent to deceive, makes, counterfeits, alters, amends or mutilates any certificate, record or report required by this chapter or a certified copy of a certificate, record or report;

Â Â Â Â Â  (c) Obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell or furnish to another, for any purpose of deception, any certificate, record or report required by this chapter or certified copy thereof so made, counterfeited, altered, amended or mutilated, or that is false in whole or in part or that relates to the birth of another person, whether living or deceased;

Â Â Â Â Â  (d) Without lawful authority, possesses any certificate, record or report required by this chapter or a copy or certified copy of a certificate, record or report that has been stolen or otherwise unlawfully obtained; or

Â Â Â Â Â  (e) As an employee of the Center for Health Statistics or of any office established pursuant to ORS 432.035, furnishes or processes a certificate of birth, knowing that the certificate or copy is to be used for the purposes of deception.

Â Â Â Â Â  (2) Unlawful use of a vital record or vital report is a Class C felony. [1997 c.783 Â§42]

Â Â Â Â Â  432.995 Obstructing the keeping of vital records or vital reports; criminal penalty. (1) A person commits the crime of obstructing the keeping of vital records or vital reports if the person knowingly and willfully:

Â Â Â Â Â  (a) Refuses to provide information required by this chapter or rules adopted thereunder;

Â Â Â Â Â  (b) Transports or accepts for transportation, interment or other disposition a dead body without an accompanying permit as provided in this chapter; or

Â Â Â Â Â  (c) Fails to perform in a timely manner any of the provisions of this chapter.

Â Â Â Â Â  (2) The provisions of subsection (1)(c) of this section do not apply to the officers or employees of the courts of this state acting in an official capacity.

Â Â Â Â Â  (3) Obstructing the keeping of vital records or vital reports is a Class A misdemeanor. [1997 c.783 Â§43]

_______________



Chapter 433

Chapter 433 Â Disease and Condition Control; Mass Gatherings; Indoor Air

2005 EDITION

DISEASE AND CONDITION CONTROL; INDOOR AIR

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

433.001Â Â Â Â  Definitions for ORS 433.001 to 433.045 and 433.106 to 433.770

433.004Â Â Â Â  Reportable diseases; duty to report; effect of failure to report; rules

433.006Â Â Â Â  Investigation and control measures

433.008Â Â Â Â  Confidentiality of disclosure; exception; privilege; authorization of disclosure

433.009Â Â Â Â  Reporting by law enforcement unit

433.010Â Â Â Â  Spreading disease prohibited; health certificates to be issued by physicians; rules

433.012Â Â Â Â  Department to provide laboratory examination

433.017Â Â Â Â  Test of blood of pregnant woman required; patient consent; rules

433.019Â Â Â Â  Procedure to impose public health measure; enforcement

433.022Â Â Â Â  Taking subject into custody; information to subject; notice to court; court order; duration of custody

433.035Â Â Â Â  Examination of certain persons prior to imposition of public health measure

VACCINE EDUCATION AND PRIORITIZATION

433.040Â Â Â Â  Vaccine Education and Prioritization Plan; implementation of plan during vaccine shortage; rules; penalties

HIV AND HEPATITIS TESTING

433.045Â Â Â Â  Consent to HIV test required; exceptions

433.055Â Â Â Â  Prevalence studies

433.060Â Â Â Â  Definitions for ORS 433.060 to 433.085

433.065Â Â Â Â  Procedures for HIV testing; rules

433.070Â Â Â Â  Compliance with procedures required

433.075Â Â Â Â  Informed consent required; confidentiality

433.080Â Â Â Â  When test may be required; procedure to require test; rules

433.085Â Â Â Â  HIV and hepatitis testing at request of licensed health care provider or certain public officials; procedure

IMMUNIZATION REGISTRY AND TRACKING SYSTEM

433.090Â Â Â Â  Definitions for ORS 433.090 to 433.102

433.092Â Â Â Â  Purpose of ORS 433.090 to 433.102; waivers of consent to release certain medical information

433.094Â Â Â Â  Development of immunization registry and tracking and recall system; standards

433.096Â Â Â Â  Authority to disclose registry information

433.098Â Â Â Â  Nonliability for disclosure; confidential status of information; availability with consent of client

433.100Â Â Â Â  Rules; parental consent not required for enrollment in registry; fees

433.102Â Â Â Â  Parental responsibility for immunization; medical or religious exemptions

433.104Â Â Â Â  Use of immunization registry for potential catastrophic disease threat

PUBLIC HEALTH MEASURES

433.106Â Â Â Â  Power to impose public health measures

433.110Â Â Â Â  Duties of physicians and nurses in controlling communicable disease

433.130Â Â Â Â  MagistrateÂs authority to enforce public health measures

433.135Â Â Â Â  Providing for quarantined persons

433.140Â Â Â Â  Payment of quarantine expenses; assistance

433.150Â Â Â Â  Quarantine hospital; seizure, control of and compensation for emergency hospital

433.156Â Â Â Â  Enforcement of isolation or quarantine by police

433.216Â Â Â Â  Detaining conveyance for inspection or investigation

433.220Â Â Â Â  Measures taken on discovery of disease or toxic substance; rules; jurisdiction over emergency

DISEASE CONTROL IN SCHOOLS

433.235Â Â Â Â  Definitions for ORS 433.235 to 433.284

433.240Â Â Â Â  Parental responsibility

433.245Â Â Â Â  Advisory committee; membership

433.255Â Â Â Â  Persons with or exposed to restrictable disease excluded from school or childrenÂs facility

433.260Â Â Â Â  Exclusion of persons exposed to or having restrictable disease from school or childrenÂs facility; certificate for readmission

433.267Â Â Â Â  Immunization of school children; rules; exceptions; effect of failure to comply

433.269Â Â Â Â  Immunization by local health departments; rules; records and reports

433.271Â Â Â Â  Thimerosal prohibited in school entry immunizations provided by Department of Human Services; exceptions

433.273Â Â Â Â  Rules

433.280Â Â Â Â  Status of immunization records as public records

433.282Â Â Â Â  Required immunizations at certain post-secondary educational institutions; rules

433.283Â Â Â Â  Immunizations against measles for certain students at community colleges; rules

433.284Â Â Â Â  Adoption of more stringent immunization requirements

CONTROL OF METABOLIC DISEASES

433.285Â Â Â Â  Policy to control metabolic diseases; testing; fees; exemptions; waiver of fees; rules

433.290Â Â Â Â  Department to conduct educational program concerning metabolic diseases

433.295Â Â Â Â  Report of cases required; forms to be furnished

VITAMIN K FOR NEWBORNS

433.303Â Â Â Â  Policy on vitamin K

433.306Â Â Â Â  Duty to administer vitamin; religious objection; effect of inability to pay

433.312Â Â Â Â  Determining dosage; rules; notice to practitioners

433.314Â Â Â Â  Educational program

NEWBORN HEARING SCREENING TEST

433.321Â Â Â Â  Hearing screening tests for newborns; disclosure of information; exemptions

433.323Â Â Â Â  Newborn hearing screening test registry and tracking and recall system; rules

433.326Â Â Â Â  Waiver of requirement of authorization to disclose information

433.327Â Â Â Â  Limitation on liability for good faith disclosure

RABIES CONTROL

433.340Â Â Â Â  Definitions for ORS 433.340 to 433.390

433.345Â Â Â Â  Report of animal bites; rules; handling and disposition of animals

433.350Â Â Â Â  Authority to take possession and order destruction of animal

433.355Â Â Â Â  Procedure to force compliance with ORS 433.350

433.360Â Â Â Â  Report of rabies cases; quarantine

433.365Â Â Â Â  Inoculation against rabies; rules; exception; costs

433.367Â Â Â Â  Department to establish vaccination clinics; payment of costs by dog owners

433.370Â Â Â Â  Inoculation certificate

433.375Â Â Â Â  Filing of inoculation certificate; certificate required for license; issuance of tag

433.377Â Â Â Â  Issuance of license as verification of inoculation; issuance of tag not required

433.379Â Â Â Â  Disposal of inoculation certificates

433.380Â Â Â Â  Tag fee; status of fee

433.385Â Â Â Â  Impoundment of animals; notice to owner; redeeming animal; disposition of animals

433.875          County dog control fund; sources and uses

PROCEDURE WHERE WORKERS EXPOSED TO INFECTIOUS DISEASE

433.407Â Â Â Â  Definitions for ORS 433.407 to 433.423

433.411Â Â Â Â  Legislative finding

433.416Â Â Â Â  When employer to provide preventive immunization

433.419Â Â Â Â  Notice to employer and worker of exposure

433.423Â Â Â Â  Content of Department of Human Services rules

IMPENDING PUBLIC HEALTH CRISES

433.441Â Â Â Â  Proclamation of state of impending public health crisis

433.443Â Â Â Â  Authority of Department of Human Services during state of impending public health crisis; penalties; access to and use of individually identifiable health information; definitions

433.446Â Â Â Â  Authority of Governor during state of impending public health crisis

433.448Â Â Â Â  Use of immunization registry and tracking and recall system during state of impending public health crisis

433.452Â Â Â Â  Detaining persons exposed to reportable condition or condition that is basis for state of impending public health crisis

INDOOR AIR POLLUTION

433.502Â Â Â Â  Definitions

433.507Â Â Â Â  Legislative findings

433.511Â Â Â Â  Public information program

433.517Â Â Â Â  Field investigations and epidemiological studies

433.521Â Â Â Â  Indoor air quality standards

433.526Â Â Â Â  Public recognition program for compliance; rules

MISCELLANEOUS SANITATION PROVISIONS

433.715Â Â Â Â  Exposed merchandise; intermingling or sale without disinfectant prohibited

REGULATION OF OUTDOOR MASS GATHERINGS

433.735Â Â Â Â  Definitions for ORS 433.735 to 433.770

433.740Â Â Â Â  Policy

433.745Â Â Â Â  Outdoor mass gathering without permit prohibited

433.750Â Â Â Â  Permit application; procedure for issuance of permit; fee

433.755Â Â Â Â  Additional information required before permit issued; liability of permit holder; casualty insurance; county as additional insured

433.760Â Â Â Â  Rulemaking authority

433.763Â Â Â Â  Compliance with land use regulations required; criteria for approval

433.765Â Â Â Â  Effect on county ordinances adopted under county charter

433.767Â Â Â Â  Application to gatherings defined by county ordinance

433.770Â Â Â Â  Enforcement

PROGRAMS TO TREAT ALLERGIC RESPONSE OR HYPOGLYCEMIA

433.800Â Â Â Â  Definitions for ORS 433.800 to 433.830

433.805Â Â Â Â  Policy

433.810Â Â Â Â  Duties of Department of Human Services; rules

433.815Â Â Â Â  Educational training

433.820Â Â Â Â  Eligibility for training

433.825Â Â Â Â  Availability of doses of epinephrine and glucagon to trained persons

433.830Â Â Â Â  Immunity of trained person and institution rendering emergency assistance

OREGON INDOOR CLEAN AIR ACT

433.835Â Â Â Â  Definitions for ORS 433.835 to 433.875

433.840Â Â Â Â  Policy

433.845Â Â Â Â  Smoking prohibited except in designated areas

433.850Â Â Â Â  Smoke free place of employment required; exceptions; posting signs

433.855Â Â Â Â  Duties of Department of Human Services; rules; limitations; compliance checks

433.860Â Â Â Â  Enforcement

433.863Â Â Â Â  Limitation on prohibition of smoking by local government

433.865Â Â Â Â  Waiver authorized

433.870Â Â Â Â  Regulation in addition to other smoking regulations

433.875          Short title

PENALTIES

433.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  433.001 Definitions for ORS 433.001 to 433.045 and 433.106 to 433.770. As used in ORS 433.001 to 433.045 and 433.106 to 433.770 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommunicable diseaseÂ means a disease or condition, the infectious agent of which may be transmitted from one person or an animal to another person, either by direct contact or through an intermediate host, vector or inanimate object, and that may result in illness, death or severe disability.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂLocal public health administratorÂ means the local public health administrator of the county or district under ORS 431.418 or the authorized representative of the public health administrator.

Â Â Â Â Â  (5) ÂPropertyÂ means animals, inanimate objects, vessels, public conveyances, buildings and all other real or personal property.

Â Â Â Â Â  (6) ÂPublic health measureÂ means isolation, quarantine or other preventative public health measure imposed on persons or property in order to prevent the spread of or exposure to diseases or contaminants of threat to the public.

Â Â Â Â Â  (7) ÂReportable diseaseÂ means a disease or condition, the reporting of which enables a public health agency to take action to protect or to benefit the public health.

Â Â Â Â Â  (8) ÂToxic substanceÂ means a substance that may cause illness, disability or death to persons who are exposed to it. [1973 c.259 Â§2; 1987 c.600 Â§1; 2001 c.900 Â§155]

Â Â Â Â Â  433.003 [1973 c.259 Â§4 (enacted in lieu of 433.005); repealed by 1987 c.600 Â§18]

Â Â Â Â Â  433.004 Reportable diseases; duty to report; effect of failure to report; rules. (1) The Department of Human Services shall by rule:

Â Â Â Â Â  (a) Specify reportable diseases;

Â Â Â Â Â  (b) Identify those categories of persons who must report reportable diseases and the circumstances under which the reports must be made;

Â Â Â Â Â  (c) Prescribe the procedures and forms for making such reports and transmitting the reports to the department; and

Â Â Â Â Â  (d) Prescribe measures for investigating the source and controlling reportable diseases.

Â Â Â Â Â  (2) Persons required under the rules to report reportable diseases shall do so by reporting to the local public health administrator. The local public health administrator shall transmit such reports to the department.

Â Â Â Â Â  (3) In addition to other grounds for which a state agency may exercise disciplinary action against its licensees or certificate holders, the substantial or repeated failure of such a licensee or certificate holder to report under subsection (2) of this section when required by department rule to do so shall be cause for the exercise of any of such agencyÂs disciplinary powers. [1987 c.600 Â§3]

Â Â Â Â Â  433.005 [Repealed by 1973 c.259 Â§3 (433.003 enacted in lieu of 433.005)]

Â Â Â Â Â  433.006 Investigation and control measures. In response to each report of a reportable disease, the local public health administrator shall assure that investigations and control measures, as prescribed by Department of Human Services rule, shall be conducted. [1987 c.600 Â§4]

Â Â Â Â Â  433.008 Confidentiality of disclosure; exception; privilege; authorization of disclosure. (1) Notwithstanding ORS 192.410 to 192.505, the Department of Human Services, the local public health administrator, all officers and employees thereof and all persons to whom disclosures are made under this subsection or subsection (2) of this section shall not disclose the name or address of, or otherwise disclose the identity of, any person reported under ORS 433.004 except to officers or employees of federal, state or local government public health agencies as may be necessary for the administration or enforcement of public health laws or rules.

Â Â Â Â Â  (2) If the department or local public health administrator has determined that a reported personÂs disease or condition is in a contagious state and that the person is violating the rules of the department pertaining to control of that disease, it may disclose that personÂs name and address to persons other than those stated in subsection (1) of this section if clear and convincing evidence in the particular instance requires disclosure to avoid a clear and immediate danger to other individuals or to the public generally. A decision not to disclose information under this subsection, if made in good faith, shall not subject the entity or person withholding the information to any liability.

Â Â Â Â Â  (3) Except where required in connection with the administration or enforcement of public health laws or rules, no public health official or employee shall be examined in an administrative or judicial proceeding as to the existence or contents of a report under ORS 433.004 or any record thereof.

Â Â Â Â Â  (4) The disclosures and examination prohibited by this section may otherwise be authorized by the specific written consent of the person who is the subject of the report or the authorized representative of the person. [1987 c.600 Â§5]

Â Â Â Â Â  433.009 Reporting by law enforcement unit. (1) Notwithstanding ORS 192.501 (3), 192.502 (2) and 433.045, if, during the course of a criminal investigation, a law enforcement unit acquires information that the person who is charged with a crime or sentenced for a crime has a reportable disease, the law enforcement unit shall disclose that information to the public health authorities who shall confirm the diagnosis and notify any police officer, corrections officer or emergency medical technician who had significant exposure to the person.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEmergency medical technicianÂ has the meaning given that term in ORS 682.025.

Â Â Â Â Â  (b) ÂLaw enforcement unit,Â Âpolice officerÂ and Âcorrections officerÂ have the meanings given those terms in ORS 181.610.

Â Â Â Â Â  (c) ÂReportable diseaseÂ has the meaning given the term in ORS 433.001. [1995 c.657 Â§10; 2003 c.86 Â§10]

Â Â Â Â Â  Note: 433.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.010 Spreading disease prohibited; health certificates to be issued by physicians; rules. (1) No person shall willfully cause the spread of any communicable disease within this state.

Â Â Â Â Â  (2) Whenever Oregon Revised Statutes require a person to secure a health certificate, such certificate shall be acquired from a physician licensed by the Board of Medical Examiners for the State of Oregon or the Board of Naturopathic Examiners in accordance with the rules of the Department of Human Services. [Amended by 1973 c.259 Â§5; 1979 c.731 Â§5; 2001 c.104 Â§155]

Â Â Â Â Â  433.012 Department to provide laboratory examination. The Department of Human Services shall provide the necessary laboratory examinations requested by local health departments for the diagnosis of those communicable diseases identified by rule of the department to be a reportable disease. [1987 c.600 Â§7]

Â Â Â Â Â  433.015 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.017 Test of blood of pregnant woman required; patient consent; rules. (1) Every licensed physician attending a pregnant woman in this state for conditions relating to her pregnancy during the period of gestation or at the time of delivery shall, as required by rule of the Department of Human Services, take or cause to be taken a sample of blood of every woman so attended at the time of the first professional visit or within 10 days thereafter. The blood specimen thus obtained shall be submitted to a licensed laboratory for such tests related to any infectious condition which may affect a pregnant woman or fetus, as the department shall by rule require, including but not limited to an HIV test as defined in ORS 433.045.

Â Â Â Â Â  (2) Every other person permitted by law to attend a pregnant woman in this state, but not permitted by law to take blood samples, shall, as required by rule of the department, cause a sample of blood of such pregnant woman to be taken by a licensed physician, and have such sample submitted to a licensed laboratory for the tests described under subsection (1) of this section.

Â Â Â Â Â  (3) In all cases under subsections (1) and (2) of this section the physician shall request consent of the patient to take a blood sample. No sample shall be taken without such consent. [1987 c.600 Â§8; 2005 c.516 Â§2]

Â Â Â Â Â  433.019 Procedure to impose public health measure; enforcement. (1) As used in this section:

Â Â Â Â Â  (a) ÂPersonÂ includes an identified or unidentified individual known to be on the property that is the subject of the petition.

Â Â Â Â Â  (b) ÂSubject of the petitionÂ means the person or the property upon which the public health measure is sought to be imposed.

Â Â Â Â Â  (2) Except as provided in ORS 433.022, proceedings for imposing a public health measure shall be initiated by filing a petition in the circuit court for the county in which the subject of the petition is located. If the property which is the subject of the petition is in more than one county, then the petition may be filed in the circuit court for any one of those counties. The petition shall name as the respondent, the person who is the subject of the petition or the person who possesses the property which is the subject of the petition. The petition shall be accompanied by an affidavit or affidavits based upon the investigation of the Director of Human Services or the local public health administrator supporting the allegations in the petition. The petition shall describe the public health measure requested and shall allege:

Â Â Â Â Â  (a)(A) The subject of the petition has, or contains persons or property having, an infectious agent of a communicable disease designated a reportable disease by the Department of Human Services;

Â Â Â Â Â  (B) The subject of the petition is contaminated with or contains property contaminated with a toxic substance; or

Â Â Â Â Â  (C) The subject of the petition has been exposed to, or the Director of Human Services or the local public health administrator reasonably believes that the subject of the petition has been exposed to, a condition that is the basis for a state of impending public health crisis declared by the Governor as authorized by ORS 433.441.

Â Â Â Â Â  (b) The subject of the petition poses a substantial threat to public health;

Â Â Â Â Â  (c) The respondent is unable or unwilling to behave or to control the subject of the petition so as not to expose other persons to danger of infection or contamination; and

Â Â Â Â Â  (d) The public health measure requested is necessary and the least restrictive alternative measure under the circumstances to protect or preserve the public health.

Â Â Â Â Â  (3) If the court, upon the basis of the affidavits, concludes that there is probable cause for the allegations in the petition, it shall issue a citation as provided in subsection (11) of this section. The court shall also issue a warrant of detention to the sheriff of the county or counties, directing the sheriff or the sheriffÂs designee to place the subject of the petition under custody.

Â Â Â Â Â  (4) At the time the subject of the petition is placed under custody, the respondent shall be served certified copies of the warrant of detention, the citation and petition. The sheriff or designee shall also read the citation to the respondent and inform the respondent that a request for hearing may be made within 14 days by signing and filing with the petitioner a simple request form to be given to the respondent with the citation:

Â Â Â Â Â  (a) If the respondent does not file a signed request for a hearing within 14 days of service of the citation, the petitioner shall so notify the court and the court shall have the respondent brought before it or communicate with the respondent by telephone. If the court then determines that the respondent does not request a hearing, it may, without hearing, order imposition of the requested public health measure effective for a period of time not to exceed 60 days or, if substantial medical evidence indicates that the condition is spread by the airborne route and either that it cannot be rendered noninfectious within 60 days or that it may recur after the public health measure is discontinued, for a period not to exceed 180 days. However, if at the time of inquiry by the court it determines that the respondent does request a hearing, one shall be conducted at a time and place the court may direct consistent with subsection (6) of this section.

Â Â Â Â Â  (b) If the respondent files a signed request for a hearing within 14 days of service of the citation, the petitioner shall immediately notify the court and the court shall have the respondent brought before it or communicate with the respondent, or if represented the respondentÂs counsel, by telephone. If the request for hearing is confirmed, one shall be conducted at a time and place the court may direct consistent with subsection (6) of this section. If at the time of inquiry by the court it is determined that the respondent does not request a hearing, it may without hearing, order imposition of the requested public health measure effective for a period of time not to exceed 60 days or, if substantial medical evidence indicates that the condition is spread by the airborne route and either that it cannot be rendered noninfectious within 60 days or that it may recur after the public health measure is discontinued, for a period not to exceed 180 days.

Â Â Â Â Â  (5) A person placed under custody under subsection (4) of this section may as appropriate and as directed by the court be held in a residence or in a health care or other facility consistent with the requirements of subsection (19) of this section and receive the care, custody and treatment required for mental and physical health and safety. The treating physician shall report any care, custody and treatment to the court as required in subsection (9) of this section. All methods of treatment, including the prescription and administration of drugs, shall be the sole responsibility of the treating physician. Property placed under custody shall be detained as described by the court either under the possession of the respondent or under the possession of the sheriff, or the sheriffÂs designee. Property detained under the possession of the sheriff will be provided care and treatment which is reasonable under the circumstances.

Â Â Â Â Â  (6) The hearing may be held in the place where the subject of the petition is being held in custody or in some other place convenient to the court and the respondent. The hearing shall be held within three judicial days of the respondentÂs initial appearance before the court requesting a hearing. The court may for good cause, allow the person or property to be detained up to an additional 72 hours if additional time is requested by the respondent or the legal counsel of the respondent. The court may make any orders for the care and custody of the subject of the petition as it deems necessary.

Â Â Â Â Â  (7) The petitioner shall prepare or cause to be prepared an investigative report setting forth the evidence on which the petition is based. A copy of the investigative report shall be provided upon request to the respondent and to the respondentÂs counsel. Copies shall likewise be provided to counsel assisting the court, to the examiners and to the court for the use in questioning witnesses in a hearing under this section.

Â Â Â Â Â  (8) The provisions of ORS 40.230 to 40.240 shall not apply in a hearing under this section insofar as the information is relevant to the proceeding. Such evidence shall be disclosed only to the court, the examiners, the parties and their attorneys or persons authorized by the court and shall not be disclosed to the public.

Â Â Â Â Â  (9) In a hearing under this section, the court shall be fully advised by the treating physician of all drugs and other treatment known to have been administered to the subject of the petition, which may be pertinent to the subjectÂs infectious or contaminated state. The medical record of treatment shall be made available in order that the examiners may review the medical record of treatment and have an opportunity to inquire of the medical personnel concerning the treatment of the respondent during the detention period prior to the hearing. Such record shall be made available to counsel for said respondent at least 24 hours prior to the hearing.

Â Â Â Â Â  (10) The person serving a warrant of detention, citation and petition provided for by subsection (4) of this section shall, immediately after service thereof, make a return showing the time, place and manner of such service and file it with the clerk of the court. In executing the warrant of detention, the person has all the powers provided by ORS 133.235 and 161.235 to 161.245 and may require the assistance of any peace officer or other person.

Â Â Â Â Â  (11) The citation issued to the respondent shall state the nature of the proceedings and the public health measure requested in the petition. The citation shall further contain a notice that the respondent may file a request with the petitioner for a court hearing on the petition within 14 days and, if the respondent does not do so, the court will order imposition of the public health measure requested in the petition. The citation shall also notify of the right to legal counsel, the right to have legal counsel appointed if the respondent is unable to afford legal counsel, and, if requested, to have legal counsel immediately appointed, the right to subpoena witnesses in behalf of the respondent to the hearing and other information as the court may direct. The respondent shall have an opportunity to consult with legal counsel when requested.

Â Â Â Â Â  (12) In a hearing under this section, the respondent shall have the right to cross-examine all witnesses, the person conducting the investigation, the examining physicians or other qualified persons who have examined the subject of the petition.

Â Â Â Â Â  (13) At the time the respondent appears before the court, the court shall advise the respondent of the nature of the proceedings and the possible results of the proceedings. The court shall also advise respondent of the right to subpoena witnesses and to obtain suitable legal counsel possessing skills and experience commensurate with the nature of the allegations and complexity of the case during the proceedings, and if the respondent is an individual in custody under subsection (4) of this section and does not have funds with which to retain legal counsel, the court shall appoint legal counsel to represent the respondent. If the respondent is an individual in custody under subsection (4) of this section and does not request legal counsel, the legal guardian, relative or friend may request the assistance of suitable legal counsel on behalf of the respondent.

Â Â Â Â Â  (a) If no request for legal counsel is made by an individual in custody, the court shall appoint suitable legal counsel therefor unless counsel is expressly, knowingly and intelligently refused by the respondent.

Â Â Â Â Â  (b) If the respondent is an individual in custody and is unable to afford legal counsel, the public defense services executive director shall determine and pay, as provided in ORS 135.055, the reasonable expenses of the person and compensation for legal counsel. In such cases suitable legal counsel shall be present at the hearing and examination and may examine all witnesses offering testimony, and otherwise represent the respondent and may be present in other cases.

Â Â Â Â Â  (c) The governing body of the county shall designate either the district attorney or counsel appointed pursuant to ORS 203.145 to assist the court in the conduct of the hearing if the court requests assistance. If the person so designated has a conflict of interest in a particular case, the court may appoint private counsel to render such assistance.

Â Â Â Â Â  (d) If the respondent, the legal counsel or guardian, or examiners request, the court may, for good cause, postpone the hearing for not more than 72 hours in order to allow preparation for the hearing. The court may make orders for the care and custody of the subject of the petition during a postponement as it deems necessary.

Â Â Â Â Â  (14)(a) In the case where it is alleged that the subject of the petition has or contains an infectious agent of a communicable disease, when a hearing is requested the court shall appoint at least one competent physician, licensed by the Board of Medical Examiners for the State of Oregon and expert in the field of infectious diseases or public health to examine the respondent as to the matters alleged in the petition. The person appointed may be the county health officer or other person recommended by the local public health administrator.

Â Â Â Â Â  (b) In the case where it is alleged that the subject of the petition is contaminated with a toxic substance, when a hearing is requested the court shall appoint an expert on the particular subject, who may be the county health officer or other person recommended by the local public health administrator, to examine the subject of the petition as to the matters alleged in the petition.

Â Â Â Â Â  (c) If the respondent requests in writing that one additional examining physician or qualified person be appointed, or, in the absence of such request by the respondent, if such request is made by the legal guardian, relative or friend of the respondent, the court shall appoint an additional physician or other qualified person.

Â Â Â Â Â  (15) The persons appointed to conduct the examination shall make their separate report in writing, under oath, to the court. The reports shall be filed immediately with the clerk of the court. If the examining persons find, and show by their reports, that the allegations described in subsection (2)(a) to (c) of this section are true, the reports shall include a recommendation as to whether the allegations described under subsection (2)(d) of this section are true or as to alternative measures that would satisfy subsection (2)(d) of this section.

Â Â Â Â Â  (16) After hearing all of the evidence and reviewing the findings of the examining persons, the court shall determine the truth of the allegations contained in the petition and the need for the requested public health measure. If, based upon clear and convincing evidence, it is the opinion of the court that the allegations are true, the court shall order the requested order or such other measure the court deems appropriate to satisfy subsection (2)(d) of this section.

Â Â Â Â Â  (17) The order shall be effective for a period of time not to exceed 60 days or, if substantial medical evidence indicates that the condition is spread by the airborne route and either that it cannot be rendered noninfectious within 60 days or that it may recur after the public health measure is discontinued, for a period not to exceed 180 days.

Â Â Â Â Â  (18) If a respondent who is an individual in custody under subsection (4) of this section appeals the determination or disposition based thereon, and is determined to be financially eligible for appointed counsel at state expense, the court, upon request of the respondent in custody or upon its own motion, shall appoint suitable legal counsel to represent the respondent. The compensation for legal counsel and costs and expenses necessary to the appeal shall be determined and paid as provided in ORS 138.500.

Â Â Â Â Â  (19)(a) Any person who is not incarcerated upon a criminal charge and is the subject of a petition under this section, shall not be confined in any prison, jail or other enclosure where those charged with a crime or a violation of a municipal ordinance are incarcerated, unless the person represents an immediate and serious danger to staff or physical facilities of a hospital or other facility to which committed, or unless the person has been found in contempt of court because of failure to obey a court order or other public health measure.

Â Â Â Â Â  (b) Any respondent who is the subject of a petition and has been taken into custody shall not be confined, either before or after the hearing, without an attendant in direct charge of the person. If the respondent is not confined in a health care facility, the sheriff having the person in custody shall select some suitable person to act as attendant in quarters suitable for the comfortable, safe and humane confinement of the person and approved by the assistant administrator or local public health administrator.

Â Â Â Â Â  (20)(a) Upon receipt of the order of the court, the sheriff or the sheriffÂs designee shall take the subject of the petition into custody or continue custody, and insure the safekeeping and proper care of the subject until delivery is made to an assigned facility or other location. During custody of the subject, the sheriff or sheriffÂs designee or the representative of the facility has all the powers provided by ORS 133.225 and 161.255 and may require the assistance of any peace officer or other person.

Â Â Â Â Â  (b) The court may authorize the guardian, custodian, friend or relative to transport the subject of the petition to the designated facility or location when the court determines that the means of transportation would not be detrimental to the welfare of the subject or to the public.

Â Â Â Â Â  (21) The judge shall cause to be recorded and filed in the court records a full account of proceedings had at all hearings and examinations conducted pursuant to this section together with the judgments and orders of the court and a copy of the orders issued. If the respondent is the subject of the petition, the court clerk shall seal the record and it shall not be disclosed to any person except:

Â Â Â Â Â  (a) The assistant administrator or local public health administrator;

Â Â Â Â Â  (b) As provided in subsection (22) of this section;

Â Â Â Â Â  (c) Upon request of the respondent, the legal representatives or the attorney of the person; or

Â Â Â Â Â  (d) Pursuant to court order.

Â Â Â Â Â  (22) If the subject of the petition is ordered committed to a facility, a copy of the judgment and orders of the court, medical records and such other information as the court deems necessary, certified by the court clerk shall be given to the sheriff, for delivery to the director of the facility to which such person is committed.

Â Â Â Â Â  (23) The petitioner shall, by filing a written certificate with the ordering court, discharge the subject of the petition except when the subject is being held, upon an order of a court or judge having criminal jurisdiction, in an action or proceeding arising out of a criminal offense, when in the petitionerÂs opinion the matters alleged in the petition are no longer true.

Â Â Â Â Â  (24)(a) At the end of the 60-day or 180-day period, the subject of the petition shall be released from an order imposing a public health measure under this section unless the petitioner certifies to the ordering court that the order should be continued. If the certification is made, the subject shall not be released from the order but the petitioner shall immediately issue a copy of the certification to the respondent.

Â Â Â Â Â  (b) The certification shall be served upon the respondent by the sheriff or the sheriffÂs designee. The sheriff shall inform the court in writing that service has been made and the date thereof.

Â Â Â Â Â  (c) The certification shall advise the respondent:

Â Â Â Â Â  (A) That the petitioner has requested that the order be continued for an additional period of time;

Â Â Â Â Â  (B) That the respondent may consult with legal counsel and that legal counsel shall be provided for the respondent who is an individual in custody without cost if the respondent is unable to afford legal counsel;

Â Â Â Â Â  (C) That the respondent may protest this further extension of the order within 14 days and, if the respondent does not, it shall be continued for an indefinite period of time up to 60 days;

Â Â Â Â Â  (D) That, if the respondent does protest a further extension of the order, the respondent is entitled to a hearing before the court on whether the order should be continued;

Â Â Â Â Â  (E) That the respondent may protest in writing by signing a simple protest form accompanying the certification by filing it with the petitioner within 14 days;

Â Â Â Â Â  (F) That the respondent is entitled to have a physician or other qualified person examine the subject of the petition and report to the court the results of the examination;

Â Â Â Â Â  (G) That the respondent may subpoena witnesses and offer evidence on behalf of the respondent at the hearing; and

Â Â Â Â Â  (H) That, if the respondent is an individual in custody and is without funds to retain legal counsel or an examining physician or qualified person, the court shall appoint legal counsel, a physician or other qualified person.

Â Â Â Â Â  (25) The person serving the certification shall read and deliver the certification to the respondent. If the respondent does not file a protest of the extension of order within 14 days, the procedures in subsection (4)(a) of this section shall be followed before ordering an extension of the order. If the respondent files a protest of the extension of order, the procedures in subsection (4)(b) of this section shall be followed before setting a hearing on the extension of the order.

Â Â Â Â Â  (26) If, at the time of inquiry by the court, it is determined that no hearing is requested by the respondent the court, without hearing, may order an extension of the order effective for a period of time not to exceed 60 days.

Â Â Â Â Â  (27) If at the time of inquiry the respondent requests a hearing, the hearing shall be conducted as promptly as possible and at a time and place the court may direct. If the respondent requests a continuance in order to prepare for the hearing or to obtain legal counsel to represent the respondent, the court may grant a continuance for up to 72 hours for this purpose. In the event the respondent is an individual in custody and requests the appointment of legal counsel and is without funds to retain legal counsel, the court shall appoint legal counsel to represent the respondent. If no request for legal counsel is made, the court shall appoint legal counsel to represent a respondent who is an individual in custody unless legal counsel is expressly, knowingly and intelligently refused by the respondent. If such respondent requests an examination by a physician or other qualified person and is without funds to retain a physician or other qualified person for purposes of the examination, the court shall appoint a physician or other qualified person, other than a member of the staff from the facility where the respondent may be confined, to examine the respondent at no expense to the respondent and to report to the court the results of the examination. The court shall then conduct a hearing and after hearing the evidence and reviewing the recommendations of the treating and examining physician or other qualified person, the court shall determine whether the order should be continued. If in the opinion of the court the allegations of the original petition are still applicable to the subject of the petition by clear and convincing evidence the court may continue the order for an additional indefinite period of time up to 60 days or may order such other measure to satisfy subsection (2)(d) of this section. At the end of the 60-day period, the subject of the petition shall be released unless the Director of Human Services or local public health administrator again certifies to the committing court that the order should be extended in which event the procedures set forth in subsections (24) to (27) of this section shall be followed.

Â Â Â Â Â  (28) Neither the director or any local public health administrator, sheriff, peace officer, physician, attorney, judge or other person or entity shall in any way be held criminally or civilly liable for actions pursuant to this section and ORS 433.022 provided the actions are taken in good faith, without malice and based on reasonable belief.

Â Â Â Â Â  (29) Failure to obey a court order or other public health measure issued under this section shall subject the individual in violation of the order or measure to contempt proceedings. [1987 c.600 Â§10; 1989 c.224 Â§86; 1991 c.207 Â§1; 2001 c.962 Â§74; 2003 c.555 Â§Â§7,8]

Â Â Â Â Â

Â Â Â Â Â  433.020 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.022 Taking subject into custody; information to subject; notice to court; court order; duration of custody. (1) Without the necessity of first filing a petition and affidavits under ORS 433.019, if the Director of Human Services or local public health administrator has probable cause to believe that the person or property which is the subject of a petition under ORS 433.019 requires immediate custody in order to avoid a clear and immediate danger to other individuals or to the public generally, the director or local public health administrator may direct a sheriff or other peace officer to take the subject into custody and the peace officer shall do so immediately.

Â Â Â Â Â  (2) A person or property taken into custody under this section shall be immediately removed to the nearest health care facility or other location consistent with ORS 433.019 (5) and (19).

Â Â Â Â Â  (3) At the time the peace officer takes custody of the person or property, the peace officer shall inform the person in custody, or the person who possesses the property, of the action being taken and the right of the person to have legal counsel, and if requested, to have legal counsel immediately appointed.

Â Â Â Â Â  (4) The director or the local public health administrator, after authorizing the taking of a person or property into custody under this section, shall immediately notify a circuit court in the county in which the person or property was taken into custody of the fact the person was taken into custody and the personÂs or propertyÂs whereabouts. When the judge of such a court is so informed the judge shall immediately hear evidence on the matter, determine whether probable cause exists for the custody and enter an order as deemed appropriate by the court pending the filing of a petition and affidavits under ORS 433.019. The court shall not allow the person or property to be held in custody for longer than two judicial days without a petition being filed under ORS 433.019. [1987 c.600 Â§11]

Â Â Â Â Â  433.025 [Amended by 1973 c.259 Â§6; 1987 c.600 Â§15; 1989 c.915 Â§8; renumbered 431.175 in 1989]

Â Â Â Â Â  433.035 Examination of certain persons prior to imposition of public health measure. (1) Whenever the Director of Human Services or any local public health administrator reasonably believes any person within the jurisdiction of the director or local public health administrator has any communicable disease identified by rule of the Department of Human Services to be a reportable disease or a condition that is the basis of a state of impending public health crisis declared by the Governor as authorized by ORS 433.441, the director or local public health administrator may cause a medical examination to be made of such person to determine whether the person has a communicable disease. The person who orders an examination pursuant to this section shall, in the order, make written findings stating the communicable disease that the person ordering the examination believes the person has, the reasons for that belief, that medical or laboratory confirmation of the disease is feasible and possible and that such confirmation would enable control measures to be taken to minimize infection of others with the disease. The order shall also include a statement that the person may refuse to submit to the examination and that if so, a public health measure may be imposed.

Â Â Â Â Â  (2) When any person is directed to submit to an examination under subsection (1) of this section and the person agrees to do so, the person shall submit to such examination as may be necessary to establish the presence or absence of the communicable disease for which the medical examination was directed. The examination shall be carried out by the local health officer or a physician licensed by the Board of Medical Examiners for the State of Oregon or the Board of Naturopathic Examiners. A written report of the results of such examination shall be made to the person ordering the examination. Laboratory examinations, if any, shall be carried out by the laboratory of the department whenever such examinations are within the scope of the tests conducted by the laboratory. If treatment is needed, the person, the parent or guardian of the person shall be liable for the costs of treatment based on the examination carried out under this section, when able to pay such costs. Cost of any examination performed by a physician in private practice shall be paid from public funds available to the local public health administrator, if any, or from county funds available for general governmental expenses in the county for which the local public health administrator serves or in the county where the person examined resides if the local public health administrator serves more than one county or the examination was ordered by the director.

Â Â Â Â Â  (3) If the person directed to submit to a medical examination pursuant to subsection (1) of this section refuses to do so the director or the local public health administrator may impose a public health measure pursuant to ORS 433.019, 433.022 and 433.106.

Â Â Â Â Â  (4) In any proceeding under ORS 433.019, 433.022 and 433.106, the lack of confirming medical or laboratory evidence that could be obtained by an examination which was refused when requested under this section shall not preclude a finding that probable cause exists. [1967 c.617 Â§1 (enacted in lieu of 434.060); 1973 c.259 Â§7; 1979 c.731 Â§6; 1987 c.600 Â§6; 1989 c.224 Â§87; 2003 c.14 Â§244; 2003 c.555 Â§9]

VACCINE EDUCATION AND PRIORITIZATION

Â Â Â Â Â  433.040 Vaccine Education and Prioritization Plan; implementation of plan during vaccine shortage; rules; penalties. (1) As used in this section, ÂvaccineÂ includes vaccines, immune products and chemoprophylactic medications.

Â Â Â Â Â  (2) When the State Health Officer of the Department of Human Services determines that there is clear evidence that adverse and avoidable health outcomes from a preventable and acute communicable disease are expected to affect identifiable categories of high-risk individuals throughout Oregon and that assistance with the administration of vaccine is warranted due to a vaccine shortage to protect or treat such individuals, the health officer shall implement the Oregon Vaccine Education and Prioritization Plan as provided in subsection (3) of this section.

Â Â Â Â Â  (3) The Department of Human Services shall develop and adopt by rule the Oregon Vaccine Education and Prioritization Plan to protect the public health during a vaccine shortage. The plan shall consist of:

Â Â Â Â Â  (a) Guidelines for physicians, nurses, hospitals, health systems, pharmacies and others that hold vaccines for the distribution and administration of vaccines. The guidelines shall include, but are not limited to, a definition of high-risk groups for priority protection or treatment in the event a vaccine shortage is imminent;

Â Â Â Â Â  (b) Rules for imposing a civil penalty of $500 against persons who knowingly violate the guidelines for each repeat violation of the guidelines; and

Â Â Â Â Â  (c) Procedures for:

Â Â Â Â Â  (A) Mobilizing public and private health resources to assist in vaccine distribution and administration; and

Â Â Â Â Â  (B) Notifying health professional regulatory boards and licensing authorities of repeated violations of the guidelines by health professionals regulated by the board or licensed by the authority. [2001 c.627 Â§2]

Â Â Â Â Â  Note: 433.040 was added to and made a part of 433.001 to 433.045 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

HIV AND HEPATITIS TESTING

Â Â Â Â Â  433.045 Consent to HIV test required; exceptions. (1) Except as provided in ORS 433.017, 433.055 (3) and 433.080, no person shall subject the blood of an individual to an HIV test without first obtaining informed consent as described in subsection (2) or (7) of this section.

Â Â Â Â Â  (2) A physician licensed under ORS chapter 677 shall comply with the requirement of subsection (1) of this section through the procedure in ORS 677.097. Any other licensed health care provider or facility shall comply with the requirement of subsection (1) of this section through a procedure substantially similar to that specified in ORS 677.097. Any other person shall comply with this requirement through use of such forms, procedures and educational materials as the Department of Human Services shall specify.

Â Â Â Â Â  (3) Regardless of the manner of receipt or the source of the information, including information received from the tested individual, no person shall disclose or be compelled to disclose the identity of any individual upon whom an HIV-related test is performed, or the results of such a test in a manner which permits identification of the subject of the test, except as required or permitted by federal law, the law of this state or any rule, including any Department of Human Services rule considered necessary for public health or health care purposes, or as authorized by the individual whose blood is tested.

Â Â Â Â Â  (4) Any person who complies with the requirements of this section shall not be subject to an action for civil damages.

Â Â Â Â Â  (5) An HIV test shall be considered diagnosis of venereal disease for purposes of ORS 109.610.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂHIV testÂ means a test of an individual for the presence of human immunodeficiency virus (HIV), or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV.

Â Â Â Â Â  (b) ÂPersonÂ includes but is not limited to any health care provider, health care facility, clinical laboratory, blood or sperm bank, insurer, insurance producer, insurance-support organization, as defined in ORS 746.600, government agency, employer, research organization or agent of any of them. For purposes of subsection (3) of this section, ÂpersonÂ does not include an individual acting in a private capacity and not in an employment, occupational or professional capacity.

Â Â Â Â Â  (7) Whenever an insurer, insurance producer or insurance-support organization asks an applicant for insurance to take an HIV test in connection with an application for insurance, the use of such a test must be revealed to the applicant and the written consent thereof obtained. The consent form shall disclose the purpose of the test and the persons to whom the results may be disclosed. [1987 c.600 Â§17; 1989 c.878 Â§6; 1997 c.854 Â§14; 2003 c.14 Â§245; 2003 c.364 Â§51; 2005 c.516 Â§1]

Â Â Â Â Â  433.055 Prevalence studies. (1) The Department of Human Services shall conduct studies of the prevalence of the HIV infection in this state. Its findings shall be reported to the Public Health Advisory Board, the Conference of Local Health Officials, the Emergency Board and other interested bodies at regular intervals, commencing in January 1988. The Department of Human Services may cause the prevalence study of persons sentenced to the Department of Corrections of this state, as defined in ORS 421.005, to be made.

Â Â Â Â Â  (2) The Department of Human Services shall contract with an appropriate education agency to prepare a curriculum regarding HIV infection, acquired immune deficiency syndrome (AIDS) and prevention of the spread of AIDS for all school districts and offer workshops to prepare teachers and parents to implement the curriculum. The department shall award incentive grants from funds available therefor to school districts to encourage use of the curriculum in the schools.

Â Â Â Â Â  (3) Prior informed consent to HIV antibody testing need not be obtained from an individual if the test is for the purpose of research as authorized by the Department of Human Services and if the testing is performed in a manner by which the identity of the test subject is not known, and may not be retrieved by the researcher. [1987 c.600 Â§19]

Â Â Â Â Â  433.060 Definitions for ORS 433.060 to 433.085. As used in ORS 433.060 to 433.085 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHealth care facilityÂ means a facility as defined in ORS 442.015 and a mental health facility, alcohol treatment facility or drug treatment facility licensed or operated under ORS chapter 426 and 430.397 to 430.401 or ORS chapter 430.

Â Â Â Â Â  (3) ÂHepatitis testÂ means a test of an individual for the presence of hepatitis B or C or for any other substance specifically indicating the presence of hepatitis B or C.

Â Â Â Â Â  (4) ÂHIV testÂ means a test of an individual for the presence of human immunodeficiency virus (HIV), or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV.

Â Â Â Â Â  (5) ÂLicensed health care providerÂ or Âhealth care providerÂ means a person licensed or certified to provide health care under ORS chapter 677, 678, 679, 680, 684 or 685 or ORS 682.216, or under comparable statutes of any other state.

Â Â Â Â Â  (6) ÂLocal public health administratorÂ means the public health administrator of the county or district health department for the jurisdiction in which the reported substantial exposure occurred.

Â Â Â Â Â  (7) ÂLocal public health officerÂ means the health officer, as described in ORS 431.418, of the county or district health department for the jurisdiction in which the substantial exposure occurred.

Â Â Â Â Â  (8) ÂOccupational exposureÂ means a substantial exposure of a worker in the course of the workerÂs occupation.

Â Â Â Â Â  (9) ÂSource personÂ means a person who is the source of the blood or body fluid in the instance of a substantial exposure of another person.

Â Â Â Â Â  (10) ÂSubstantial exposureÂ means an exposure to blood or certain body fluids as defined by rule of the Department of Human Services to have a potential for transmitting the human immunodeficiency virus based upon current scientific information.

Â Â Â Â Â  (11) ÂWorkerÂ means a person who is licensed or certified to provide health care under ORS chapters 677, 678, 679, 680, 684 or 685 or ORS 682.216, an employee of a health care facility, of a licensed health care provider or of a clinical laboratory, as defined in ORS 438.010 (1), a firefighter, a law enforcement officer, as defined in ORS 414.805, a corrections officer or a parole and probation officer. [1989 c.878 Â§1; 1993 c.196 Â§7; 1999 c.807 Â§1; 2005 c.264 Â§23]

Â Â Â Â Â  433.065 Procedures for HIV testing; rules. (1) The Department of Human Services shall by rule prescribe procedures:

Â Â Â Â Â  (a) Whereby a worker who has experienced an occupational exposure may request or cause to be requested the source personÂs voluntary informed consent to an HIV test;

Â Â Â Â Â  (b) Whereby a person who, while being administered health care, has experienced a substantial exposure from a worker shall be given notice of such exposure and be given opportunity to request or cause to be requested the workerÂs voluntary informed consent to an HIV test; and

Â Â Â Â Â  (c) Whereby a person who has experienced a substantial exposure shall be offered information about HIV infection, methods of preventing HIV infection and HIV tests.

Â Â Â Â Â  (2) Rules prescribing procedures under subsection (1)(a) of this section may require the participation or intervention of the health care facility and licensed health care provider providing care to the source person and may require the further participation or intervention of the local public health administrator or local public health officer.

Â Â Â Â Â  (3) Where the source person under subsection (1)(a) of this section is not known to be under the care of a health care facility or provider or cannot be located, and in the case of procedures under subsection (2) of this section, the rules may require the participation and intervention of the local public health administrator.

Â Â Â Â Â  (4) The rules under this section may also include, but need not be limited to, time frames within which the notice and other procedures are to be performed and by whom, prescribed forms for reporting of exposures, and for recording of results of procedures undertaken and restrictions upon disclosure of such reports and records only to specific persons. [1989 c.878 Â§2]

Â Â Â Â Â  433.070 Compliance with procedures required. (1) Workers, health care facilities, licensed health care providers, local public health administrators and officers and others upon whom duties are imposed by rules adopted under ORS 433.065 shall comply with such requirements.

Â Â Â Â Â  (2) Any person having information as to the location of a source person shall, when requested for the purpose of carrying out ORS 433.045 and 433.060 to 433.085 and rules hereunder, provide that information. [1989 c.878 Â§3]

Â Â Â Â Â  433.075 Informed consent required; confidentiality. (1) The informed consent provisions of ORS 433.045 (1) and (2) apply to any request for consent to an HIV test under rules adopted pursuant to ORS 433.065.

Â Â Â Â Â  (2) When a source person is deceased, consent for voluntary informed consent under ORS 433.065 shall be from the next of kin.

Â Â Â Â Â  (3) When an HIV test is performed pursuant to ORS 433.080 or rules adopted under ORS 433.065, the exposed person requesting the test, or the exposed personÂs employer in the case of an occupational exposure, shall be responsible for the cost of the testing.

Â Â Â Â Â  (4) Where an employer provides a program of prevention, education and testing for HIV exposures for its employees, the employee to be tested under the provisions of this Act shall comply with the procedures provided by such program. Such program must be approved by the Department of Human Services.

Â Â Â Â Â  (5) When an HIV test is performed pursuant to ORS 433.080 or rules adopted under ORS 433.065, the results shall be reported confidentially to the person who suffered the substantial exposure giving rise to the test.

Â Â Â Â Â  (6) The confidentiality provisions of ORS 433.045 (3) apply to any person who receives an HIV test result pursuant to ORS 433.080 or rules adopted under ORS 433.065. Any person who complies with the requirements of this subsection shall not be subject to an action for damages. [1989 c.878 Â§4]

Â Â Â Â Â  433.080 When test may be required; procedure to require test; rules. When the Department of Human Services declares by rule that mandatory testing of source persons could help a defined class of workers from being infected or infecting others with the human immunodeficiency virus, the following apply:

Â Â Â Â Â  (1) When a source person, after having been first requested to consent to testing by rules adopted under ORS 433.065, has refused or within a time period prescribed by rule of the department has failed to submit to the requested test, except when the exposed person has knowledge that the exposed person has a history of a positive HIV test, the exposed person may seek mandatory testing of the source person by filing a petition with the circuit court for the county in which the exposure occurred. The form for the petition shall be as prescribed by the department and shall be obtained from the local public health department.

Â Â Â Â Â  (2) The petition shall name the source person as the respondent and shall include a short and plain statement of facts alleging:

Â Â Â Â Â  (a) The petitioner is a worker subjected to an occupational exposure or a person who has been subjected to a substantial exposure by a worker administering health care and the respondent is the source person;

Â Â Â Â Â  (b) The petitioner is in the class of workers defined by rule of the Department of Human Services under this section;

Â Â Â Â Â  (c) All procedures for obtaining the respondentÂs consent to an HIV test by rules adopted under ORS 433.065 have been exhausted by the petitioner and the respondent has refused to consent to the test, or within the time period prescribed by rule of the department has failed to submit to the test;

Â Â Â Â Â  (d) The petitioner has no knowledge that the petitioner has a history of a positive HIV test and has since the exposure, within a time period prescribed by rule of the department, submitted a specimen from the petitioner for an HIV test; and

Â Â Â Â Â  (e) The injury that petitioner is suffering or will suffer if the source person is not ordered to submit to an HIV test.

Â Â Â Â Â  (3) The petition shall be accompanied by the certificate of the local public health administrator declaring that, based upon information in the possession of the administrator, the facts stated in the allegations under subsection (2)(a), (b) and (c) of this section are true.

Â Â Â Â Â  (4) Upon the filing of the petition, the court shall issue a citation to the respondent stating the nature of the proceedings, the statutes involved and the relief requested and, that if the respondent does not appear at the time and place for hearing stated in the citation, that the court will order the relief requested in the petition.

Â Â Â Â Â  (5) The citation shall be served on the respondent together with a copy of the petition by the county sheriff or deputy. The person serving the citation and petition shall, immediately after service thereof, make a return showing the time, place and manner of such service and file it with the clerk of the court.

Â Â Â Â Â  (6) The hearing shall be held within three days of the service of the citation upon the respondent. The court may for good cause allow an additional period of 48 hours if additional time is requested by the respondent.

Â Â Â Â Â  (7) Both the petitioner and the local public health administrator certifying to the matter alleged in the petition shall appear at the hearing. The hearing of the case shall be informal with the object of resolving the issue before the court promptly and economically between the parties. The parties shall be entitled to subpoena witnesses, to offer evidence and to cross-examine. The judge may examine witnesses to insure a full inquiry into the facts necessary for a determination of the matter before the court.

Â Â Â Â Â  (8) After hearing all of the evidence, the court shall determine the truth of the allegations contained in the petition. The court shall order the respondent to submit to the requested test by a licensed health care provider without delay if, based upon clear and convincing evidence, the court finds that:

Â Â Â Â Â  (a) The allegations in the petition are true;

Â Â Â Â Â  (b) The injury the petitioner is suffering or will suffer is an injury that only the relief requested will adequately remedy; and

Â Â Â Â Â  (c) The interest of the petitioner in obtaining the relief clearly outweighs the privacy interest of the respondent in withholding consent.

Â Â Â Â Â  (9) If the court does not make the finding described in subsection (8) of this section, the court shall dismiss the petition.

Â Â Â Â Â  (10) Failure to obey the order of the court shall be subject to contempt proceedings pursuant to law. [1989 c.878 Â§5]

Â Â Â Â Â  433.085 HIV and hepatitis testing at request of licensed health care provider or certain public officials; procedure. (1) Notwithstanding any other provision of law, any law enforcement officer as defined in ORS 414.805, parole and probation officer, corrections officer, emergency medical technician, licensed health care provider, firefighter or paramedic who in the performance of the individualÂs official duties comes into contact with the bodily fluids of another person may seek to have the source person tested for HIV and hepatitis B or C by petitioning the circuit court for an order compelling the testing.

Â Â Â Â Â  (2) The petition submitted to the court must set forth the facts and circumstances of the contact and the reasons the petitioner and a medically trained person representing the petitioner, if available, believe the exposure was substantial and the testing would be appropriate. The petition must also include information sufficient to identify the alleged source person and the location of the alleged source person, if known. The court shall hold an ex parte hearing in person or by telephone on the day of receipt of the petition, if possible, or within a reasonable period not to exceed three judicial days. Upon a showing that the petitioner has been exposed to the bodily fluids of another person and the circumstances create probable cause to conclude that a significant possibility exists that the petitioner has been exposed to HIV or hepatitis B or C, the court shall order the testing of the source person.

Â Â Â Â Â  (3) If the court orders a test under subsection (2) of this section:

Â Â Â Â Â  (a) The order shall direct the source person to allow the required test to be performed by a licensed health care provider without delay and may specify a time when the test must be completed. If the source person is in custody or otherwise subject to the legal control of another person, the order may be directed to the agency with custody of, or the other person with legal control over, the source person and direct the agency or other person to provide the source person with a copy of the order and ensure that the required test is performed.

Â Â Â Â Â  (b) The petitioner shall designate a physician or nurse practitioner to receive the test results on behalf of the petitioner.

Â Â Â Â Â  (c) The order must inform the source person, agency or other person of who is to receive the results of the test and of how to obtain payment for costs under subsection (6) of this section.

Â Â Â Â Â  (d) The order shall be served on the source person, or the agency with custody of or other person with legal control over the source person, in the manner directed by the court. The court may provide for service of the order by any means appropriate to the circumstances of the source person, including but not limited to service by the petitioner or by directing the sheriff to serve the order. Any costs of service shall be paid as provided under subsection (6) of this section.

Â Â Â Â Â  (e) The order is enforceable through the contempt powers of the court.

Â Â Â Â Â  (4) The results of any test ordered under this section are confidential and subject to the confidentiality provisions of ORS 433.045 (3). The results shall be made available only to those persons authorized under ORS 433.045 (3) and to the petitioner, any physician or nurse practitioner designated by the petitioner to receive the results, the Department of Human Services and the source person.

Â Â Â Â Â  (5) If the test results are negative, the court may order the source person to submit to additional testing six months after the first test was conducted.

Â Â Â Â Â  (6) No charge or filing fee may be imposed for the filing of a petition under this section. The cost of any testing ordered under this section shall be the responsibility of the employer of the petitioner. [1999 c.807 Â§3; 2005 c.471 Â§2]

IMMUNIZATION REGISTRY AND TRACKING SYSTEM

Â Â Â Â Â  433.090 Definitions for ORS 433.090 to 433.102. As used in ORS 433.090 to 433.102:

Â Â Â Â Â  (1) ÂAuthorized userÂ means a person or entity authorized to provide information to or to receive information from an immunization registry or immunization tracking and recall system under ORS 433.090 to 433.102. ÂAuthorized userÂ includes, but is not limited to, licensed health care providers, health care institutions, insurance carriers, the Oregon medical assistance program, parents, schools, childrenÂs facilities, local health departments, the Department of Human Services and agents of the department.

Â Â Â Â Â  (2) ÂChildrenÂs facilityÂ has the meaning given that term in ORS 433.235.

Â Â Â Â Â  (3) ÂClientÂ means any person registered with any Oregon immunization tracking and recall system.

Â Â Â Â Â  (4) ÂImmunization recordÂ includes but is not limited to the following:

Â Â Â Â Â  (a) Any immunization received;

Â Â Â Â Â  (b) Date immunization was received;

Â Â Â Â Â  (c) Complication or side effect associated with immunization;

Â Â Â Â Â  (d) Date and place of birth of a client;

Â Â Â Â Â  (e) Hospital where a client was born;

Â Â Â Â Â  (f) ClientÂs name; and

Â Â Â Â Â  (g) MotherÂs name.

Â Â Â Â Â  (5) ÂImmunization registryÂ means any listing of clients and information relating to their immunization status, without regard to whether the registry is maintained in this state or elsewhere.

Â Â Â Â Â  (6) ÂImmunization tracking and recall recordÂ includes but is not limited to the clientÂs name, address of the parent or guardian of the client, telephone number, insurance carrier, health care provider and other information needed to send reminder cards to, place telephone calls to or personally contact the client or the parent or the guardian of a client for the purposes of informing the client, parent or guardian that the client is late in receiving the recommended immunizations.

Â Â Â Â Â  (7) ÂLocal health departmentÂ has the meaning given that term in ORS 433.235.

Â Â Â Â Â  (8) ÂParent or guardianÂ has the meaning given the term ÂparentÂ in ORS 433.235.

Â Â Â Â Â  (9) ÂProviderÂ means a physician or a health care professional who is acting within the scope of their licensure and responsible for providing immunization services or for coordinating immunization services within a clinic, public health site, school or other immunization site.

Â Â Â Â Â  (10) ÂSchoolÂ has the meaning given that term in ORS 433.235.

Â Â Â Â Â  (11) ÂTracking and recall systemÂ means a system attached to an immunization registry designed to contact clients listed in the immunization registry for the purposes of assisting in the completion of the immunization series in a timely manner. [1993 c.297 Â§1; 2003 c.573 Â§1; 2003 c.593 Â§1]

Â Â Â Â Â  433.092 Purpose of ORS 433.090 to 433.102; waivers of consent to release certain medical information. The purpose of ORS 433.090 to 433.102 is to waive the requirement of consent for release of information from, or providing information to, the immunization record of a client of any immunization registry and to waive issues of confidentiality in regard to this information. The waiver allows providers, the Department of Human Services and local health departments and their agents, parents or guardians, schools and childrenÂs facilities to share information from the immunization record through or between immunization registries without violating confidentiality. The immunization registries and the associated tracking and recall systems are designed to increase the stateÂs immunization rates for clients and help prevent the spread of the diseases at which the immunizations are aimed. Immunizations are a proven benefit to individuals and society. An immunization registry reduces inappropriate immunizations and increases appropriate immunizations because clientsÂ records will be easily available to all providers. [1993 c.297 Â§2]

Â Â Â Â Â  433.094 Development of immunization registry and tracking and recall system; standards. The Department of Human Services, a local health department, or both, or their agents or other providers may develop an immunization registry and an associated tracking and recall system to include, but not be limited to, children and young adults. This system shall include, but not be limited to, the following:

Â Â Â Â Â  (1) Registering all clients born in, living in or receiving services in this state;

Â Â Â Â Â  (2) Tracking and updating immunization histories of the registered clients and retaining in appropriate form information about clients who have attained 18 years of age for release only as provided in ORS 433.098 (2);

Â Â Â Â Â  (3) Allowing a provider to provide information to and obtain information from the immunization and immunization tracking and recall records contained in an immunization registry without the consent of the client or the parent or guardian of the client;

Â Â Â Â Â  (4) Allowing an immunization record of a client to be released to that clientÂs parent, guardian, school, childrenÂs facility or provider;

Â Â Â Â Â  (5) Notifying in writing the parent or guardian of a client, at least through five years of age, when the tracking and recall system indicates that a client has missed a scheduled immunization and, if the client has not been immunized after two notifications, arranging to have the parent or guardian contacted personally;

Â Â Â Â Â  (6) Integrating with any immunization registry and its associated tracking and recall systems; and

Â Â Â Â Â  (7) Working with health care providers to develop easy information transfer systems. [1993 c.297 Â§3; 2003 c.573 Â§2; 2003 c.593 Â§2]

Â Â Â Â Â  433.096 Authority to disclose registry information. Nothing in ORS 179.505, 192.410 to 192.505, 192.518 to 192.526 or 677.190 (5) or the client and provider privilege prevents:

Â Â Â Â Â  (1) A provider, a local health department, the Department of Human Services, the parent or guardian of a client, a school or a childrenÂs facility from providing information to and receiving information from the immunization record of a client from the immunization registry; or

Â Â Â Â Â  (2) The immunization registry from:

Â Â Â Â Â  (a) Providing immunization information to or receiving immunization information from a clientÂs immunization record from a provider, a local health department, the Department of Human Services or the parent or guardian of a client, a school or a childrenÂs facility;

Â Â Â Â Â  (b) Notifying or personally contacting a client or the parent or guardian of that client about the clientÂs immunization status; or

Â Â Â Â Â  (c) Providing or publishing information in aggregate form that does not identify a client. [1993 c.297 Â§4; 2003 c.86 Â§11]

Â Â Â Â Â  433.098 Nonliability for disclosure; confidential status of information; availability with consent of client. (1) A provider, or a local health department, the Department of Human Services or the agents of any of them, childrenÂs facilities and schools shall not be subject to an action or be liable for sharing information from the immunization record or using information from the immunization tracking and recall record for purposes of tracking immunizations of clients and for outreach to clients who have missed immunizations.

Â Â Â Â Â  (2) Information in an immunization registry or in the immunization tracking and recall record or derived therefrom is confidential and shall not be disclosed to any person who is not specifically authorized to receive information under ORS 433.090 to 433.102. However, when a client attains 18 years of age, information in the registry shall be made available only with the written consent of the client unless the requester shows a public health need for the information. Upon the written request of a client who is at least 18 years of age, the registry shall purge that clientÂs immunization record and tracking and recall record from the registry.

Â Â Â Â Â  (3) Before sharing data with any immunization registry, an immunization registry maintained in Oregon must ensure that the immunization registry receiving the data has confidentiality and security policies at least as stringent as the policies of the registry sharing the data. [1993 c.297 Â§8; 2003 c.573 Â§3]

Â Â Â Â Â  433.100 Rules; parental consent not required for enrollment in registry; fees. (1) The Department of Human Services shall adopt rules pertaining to the development and implementation of the immunization registries and their associated tracking and recall systems. The rules shall include a process by which a custodial parent or guardian can control the transfer of information from the immunization record or the immunization tracking and recall record when such control is necessary to protect the health or safety of the family.

Â Â Â Â Â  (2) Nothing in this section requires the consent of a parent or guardian prior to enrolling the child in the registry or restricts the registry from providing tracking and recall information to a custodial parent or guardian.

Â Â Â Â Â  (3)(a) Pursuant to rules adopted by the department, the department may charge fees to authorized users, except hospitals, schools and individual health care providers, for services requested from an immunization registry, including associated tracking and recall systems maintained by the department. Authorized users may make voluntary contributions to the department to help support the operation of an immunization registry established under ORS 433.094.

Â Â Â Â Â  (b) Fees authorized under paragraph (a) of this subsection shall be assessed only against managed care organizations, health maintenance organizations, physician organizations and insurance carriers that are using the information from the registries for quality improvement activities for their privately insured patients.

Â Â Â Â Â  (c) All moneys received by the department under this section shall be paid into the State Treasury and placed in the General Fund to the credit of the Public Health Account. Such moneys are continuously appropriated to the department and shall be used only for the administration and enforcement of ORS 433.090 to 433.102. [1993 c.297 Â§5; 2003 c.593 Â§3]

Â Â Â Â Â  433.102 Parental responsibility for immunization; medical or religious exemptions. (1) Nothing in ORS 433.090 to 433.102 is intended to affect the responsibility of a parent or guardian to have a child of that parent or guardian properly immunized.

Â Â Â Â Â  (2) Nothing in ORS 433.090 to 433.102 is intended to require immunization or tracking of any child otherwise exempt from immunization requirements under ORS 433.267 (1)(b) or (c). [1993 c.297 Â§Â§6,7]

Â Â Â Â Â  433.104 Use of immunization registry for potential catastrophic disease threat. (1) The immunization registry and associated tracking and recall systems established under ORS 433.094 may be used as a vaccination management and tracking system in preparation for a potential catastrophic disease threat, such as smallpox or pandemic influenza.

Â Â Â Â Â  (2) When used as authorized by this section, the immunization registry may include persons of any age, and vaccination records may be shared with authorized users of the registry without obtaining the prior consent of the clients of the registry.

Â Â Â Â Â  (3) As used in this section, ÂclientÂ and Âimmunization registryÂ have the meanings given those terms in ORS 433.090. [2003 c.593 Â§4]

Â Â Â Â Â  433.105 [Repealed by 1973 c.259 Â§8 (433.106 enacted in lieu of 433.105)]

PUBLIC HEALTH MEASURES

Â Â Â Â Â  433.106 Power to impose public health measures. (1) When compliance with a necessary control measure is not voluntarily obtained or where noncompliance is imminently threatened, the Director of Human Services or any local public health administrator, in the manner described in ORS 433.019 and 433.022, may impose a public health measure on a person or property in order to prevent the spread of or exposure to a disease or a contaminant that is a threat to the public.

Â Â Â Â Â  (2) Nothing in this section or in ORS 433.019 or 433.022 prohibits excluding any person from any occupation or from attendance in any school or facility as is otherwise authorized by law. [1973 c.259 Â§9 (enacted in lieu of 433.105); 1987 c.600 Â§9]

Â Â Â Â Â  433.110 Duties of physicians and nurses in controlling communicable disease. Every physician or nurse attending a person affected with any communicable disease shall use all precautionary measures to prevent the spread of the disease as the Department of Human Services may prescribe by rule. [Amended by 1973 c.259 Â§10; 2005 c.471 Â§3]

Â Â Â Â Â  433.115 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.120 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.125 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.130 MagistrateÂs authority to enforce public health measures. Any magistrate authorized to issue warrants in criminal cases shall issue a warrant upon affidavit of the Director of Human Services or any local public health officer, directing the warrant to the sheriff of the county or the deputy of the sheriff, or to any constable or police officer, requiring them under the direction of the Department of Human Services to enforce all public health measures required by orders under ORS 433.019, 433.022 and 433.106. [Amended by 1973 c.259 Â§11; 1987 c.600 Â§12]

Â Â Â Â Â  433.135 Providing for quarantined persons. When a person is quarantined on account of a communicable disease, the local board of health having jurisdiction may provide for such persons confined, the necessities of life, including medical care when necessary. [Amended by 1973 c.259 Â§12]

Â Â Â Â Â  433.140 Payment of quarantine expenses; assistance. (1) The expenses incurred under ORS 433.135, when properly certified by the executive officer of such board, shall be paid by the person quarantined, when able to pay them.

Â Â Â Â Â  (2) The Department of Human Services may provide general assistance, including medical care for such person, on the basis of need, provided that no payment shall be made for the care of any such person in or under the care of any public institution or public agency or municipality. [Amended by 1971 c.779 Â§64]

Â Â Â Â Â  433.145 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.150 Quarantine hospital; seizure, control of and compensation for emergency hospital. (1) Any city or municipality may establish a quarantine hospital within or without its own limits, but if within its own limits, consent of the municipality within which it is proposed to establish such hospital shall be first obtained. Such consent shall not be necessary if the hospital is more than 800 feet from any occupied house or public highway.

Â Â Â Â Â  (2) When a great emergency exists the board of health may seize and occupy temporarily for such quarantine hospital any suitable vacant house or building within its jurisdiction and the board of health of any city or municipality having a quarantine hospital shall have control over the same. However, in case of use of such house or premises, due compensation shall be tendered for their use.

Â Â Â Â Â  433.155 [Repealed by 1973 c.259 Â§13 (433.156 enacted in lieu of 433.155)]

Â Â Â Â Â  433.156 Enforcement of isolation or quarantine by police. All state and local police officers shall cooperate with any officer authorized to impose isolation or quarantine in the enforcement thereof. [1973 c.259 Â§14 (enacted in lieu of 433.155)]

Â Â Â Â Â  433.160 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.205 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.210 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.215 [Repealed by 1973 c.259 Â§15 (433.216 enacted in lieu of 433.215)]

Â Â Â Â Â  433.216 Detaining conveyance for inspection or investigation. If the Director of Human Services finds that there is an imminent risk of the introduction into the state by means of any public or private conveyance of any dangerous communicable disease or toxic substance which presents a substantial threat to public health, the director may detain such conveyance for inspection or investigation. [1973 c.259 Â§16 (enacted in lieu of 433.215); 1987 c.600 Â§13]

Â Â Â Â Â  433.220 Measures taken on discovery of disease or toxic substance; rules; jurisdiction over emergency. (1) If upon inspection pursuant to ORS 433.216, there is discovered among the passengers or goods therein the existence of any communicable disease or toxic substance which presents a substantial threat to public health, the Director of Human Services, under rules of the Department of Human Services may:

Â Â Â Â Â  (a) Isolate or quarantine or impose other public health measures on such persons or goods in accordance with ORS 433.019, 433.022 and 433.106.

Â Â Â Â Â  (b) Cause the passengers and material in the involved conveyance to be subjected to requirements by the department for the control of the specific communicable disease or prevention of harm to the public health from the toxic substance.

Â Â Â Â Â  (c) Offer free immunization in those diseases to which such prophylactic treatment is applicable to all persons exposed in any conveyance.

Â Â Â Â Â  (2) Should any question arise as to the existence of any emergency, the director shall have final jurisdiction. [Amended by 1973 c.259 Â§17; 1987 c.600 Â§14]

Â Â Â Â Â  433.225 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.230 [Repealed by 1973 c.259 Â§20]

DISEASE CONTROL IN SCHOOLS

Â Â Â Â Â  433.235 Definitions for ORS 433.235 to 433.284. As used in ORS 433.235 to 433.284:

Â Â Â Â Â  (1) ÂAdministratorÂ means the principal or other person having general control and supervision of a school or childrenÂs facility.

Â Â Â Â Â  (2) ÂChildrenÂs facilityÂ or ÂfacilityÂ means:

Â Â Â Â Â  (a) A certified child care facility as described in ORS 657A.030 and 657A.250 to 657A.450, except as exempted by rule of the Department of Human Services;

Â Â Â Â Â  (b) A program operated by, or sharing the premises with, a certified child care facility, school or post-secondary institution where care is provided to children, six weeks of age to kindergarten entry, except as exempted by rule of the department; or

Â Â Â Â Â  (c) A program providing child care or educational services to children, six weeks of age to kindergarten entry, in a residential or nonresidential setting, except as exempted by rule of the department.

Â Â Â Â Â  (3) ÂLocal health departmentÂ means the district or county board of health, public health officer, public health administrator or health department having jurisdiction within the area.

Â Â Â Â Â  (4) ÂParentÂ means a parent or guardian of a child or any adult responsible for the child.

Â Â Â Â Â  (5) ÂPhysicianÂ means a physician licensed by the Board of Medical Examiners for the State of Oregon or by the Board of Naturopathic Examiners or a physician similarly licensed by another state or country in which the physician practices or a commissioned medical officer of the Armed Forces or Public Health Service of the United States.

Â Â Â Â Â  (6) ÂSchoolÂ means a public, private, parochial, charter or alternative educational program offering kindergarten through grade 12 or any part thereof, except as exempted by rule of the Department of Human Services. [Formerly 433.263; 1991 c.255 Â§1; 1995 c.278 Â§55; 2001 c.900 Â§156; 2003 c.14 Â§246; 2005 c.343 Â§1]

Â Â Â Â Â  433.240 Parental responsibility. (1) In adopting ORS 433.235 to 433.284, the Legislative Assembly recognizes the obligation of parents to have their children properly immunized and to provide to schools and facilities accurate records of immunization.

Â Â Â Â Â  (2) Notwithstanding ORS 339.030, nothing in ORS 433.235 to 433.284 operates to remove parental liability under compulsory attendance laws. [1981 c.78 Â§Â§9,10; 1985 c.579 Â§5; 1989 c.619 Â§6]

Â Â Â Â Â  433.245 Advisory committee; membership. (1) The Director of Human Services shall appoint a committee to advise the Department of Human Services on the administration of the provisions of ORS 433.235 to 433.284, including the adoption of rules pursuant to ORS 433.269 (2), 433.273, 433.282 and 433.283.

Â Â Â Â Â  (2) Members of the committee appointed pursuant to subsection (1) of this section shall include, but need not be limited to, representatives of the Department of Human Services, the Department of Education, public, private and parochial schools, childrenÂs facilities, institutions of post-secondary education, education service districts, local health departments, the boards of county commissioners or county courts and the public. [1981 c.78 Â§8; 1991 c.255 Â§2]

Â Â Â Â Â  433.255 Persons with or exposed to restrictable disease excluded from school or childrenÂs facility. Except in strict conformity with the rules of the Department of Human Services, no child or employee shall be permitted to be in any school or childrenÂs facility when:

Â Â Â Â Â  (1) That child or employee has any restrictable disease;

Â Â Â Â Â  (2) That child or employee comes from any house in which exists any restrictable disease; or

Â Â Â Â Â  (3) That child has been excluded as provided in ORS 433.267 (5) or (7). [Amended by 1973 c.259 Â§18; 1981 c.78 Â§2; 1989 c.224 Â§88; 1991 c.67 Â§115; 1991 c.255 Â§4; 2005 c.343 Â§2]

Â Â Â Â Â  433.260 Exclusion of persons exposed to or having restrictable disease from school or childrenÂs facility; certificate for readmission. (1) Whenever any administrator has reason to suspect that any child or employee has or has been exposed to any restrictable disease and is required by the rules of the Department of Human Services to be excluded from a school or childrenÂs facility, the administrator shall send such person home and, if the disease is one that must be reported to the department, report the occurrence to the local health department by the most direct means available.

Â Â Â Â Â  (2) Any person excluded under subsection (1) of this section may not be permitted to be in the school or facility until the person presents a certificate from a physician, nurse practitioner, local health department nurse or school nurse stating that the person does not have or is not a carrier of any restrictable disease. [Amended by 1973 c.259 Â§19; 1979 c.731 Â§7; 1981 c.78 Â§3; 1989 c.224 Â§89; 1991 c.255 Â§5; 2001 c.900 Â§157; 2005 c.471 Â§1]

Â Â Â Â Â  433.263 [1973 c.566 Â§1; 1979 c.731 Â§8; 1981 c.78 Â§1; renumbered 433.235]

Â Â Â Â Â  433.265 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.267 Immunization of school children; rules; exceptions; effect of failure to comply. (1) As a condition of attendance in any school or childrenÂs facility in this state, every child through grade 12 shall submit to the administrator one of the following statements unless the school or facility which the child attends already has on file a record which indicates that the child has received immunizations against the restrictable diseases prescribed by rules of the Department of Human Services as provided in ORS 433.273:

Â Â Â Â Â  (a) A statement signed by the parent, a practitioner of the healing arts who has within the scope of the practitionerÂs license the authority to administer immunizations or a representative of the local health department certifying the immunizations the child has received;

Â Â Â Â Â  (b) A statement signed by a physician or a representative of the local health department that the child should be exempted from receiving specified immunization because of indicated medical diagnosis; or

Â Â Â Â Â  (c) A statement signed by the parent that the child has not been immunized as described in paragraph (a) of this subsection because the child is being reared as an adherent to a religion the teachings of which are opposed to such immunization.

Â Â Â Â Â  (2)(a) A newly entering child or a transferring child shall be required to submit the statement described in subsection (1) of this section prior to attending the school or facility.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a child transferring from a school in the United States must submit the statement required by subsection (1) of this section not later than the exclusion date set by rule of the department.

Â Â Â Â Â  (3) Persons who have been emancipated pursuant to ORS 419B.558 or who have reached the age of consent for medical care pursuant to ORS 109.640 may sign those statements on their own behalf otherwise requiring the signatures of parents under subsection (1) of this section.

Â Â Â Â Â  (4) The administrator shall conduct a primary evaluation of the records submitted pursuant to subsection (1) of this section to determine whether the child is entitled to begin attendance by reason of having submitted a statement that complies with the requirements of subsection (1) of this section.

Â Â Â Â Â  (5) If the records do not meet the initial minimum requirements established by rule, the child may not be allowed to attend until the requirements are met. If the records meet the initial minimum requirements, the child shall be allowed to attend.

Â Â Â Â Â  (6) At the time specified by the department by rule, records for children meeting the initial minimum requirements and records previously on file shall be reviewed for completion of requirements by the administrator to determine whether the child is entitled to continue in attendance. If the records do not comply, the administrator shall notify the local health department and shall transmit any records concerning the childÂs immunization status to the local health department.

Â Â Â Â Â  (7) The local health department shall provide for a secondary evaluation of the records to determine whether the child should be excluded for noncompliance with the requirements stated in subsection (1)(a) or (b) of this section. If the child is determined to be in noncompliance, the local health department shall issue an exclusion order and shall send copies of the order to the parent or the person who is emancipated or has reached the age of majority and the administrator. On the effective date of the order, the administrator shall exclude the child from the school or facility and not allow the child to attend the school or facility until the requirements of this section have been met.

Â Â Â Â Â  (8) The administrator shall readmit the child to the school or facility when in the judgment of the local health department the child is in compliance with the requirements of this section.

Â Â Â Â Â  (9) The administrator shall be responsible for updating the statement described in subsection (1)(a) of this section as necessary to reflect the current status of the immunization of the child and the time at which the child comes into compliance with immunizations against the restrictable diseases prescribed by rules of the department pursuant to ORS 433.273.

Â Â Â Â Â  (10) Nothing in this section shall be construed as relieving agencies, in addition to school districts, which are involved in the maintenance and evaluation of immunization records on April 27, 1981, from continuing responsibility for these activities.

Â Â Â Â Â  (11) All statements required by this section shall be on forms approved or provided by the department.

Â Â Â Â Â  (12) In lieu of signed statements from practitioners of the healing arts, the department may accept immunization record updates using practitioner documented immunization records generated by electronic means or on practitioner letterhead but unsigned, if the department determines such records are accurate.

Â Â Â Â Â  (13) As used in this section:

Â Â Â Â Â  (a) ÂNewly entering childÂ means a child who is initially attending:

Â Â Â Â Â  (A) A facility in this state;

Â Â Â Â Â  (B) A school at the entry grade level;

Â Â Â Â Â  (C) Either a school at any grade level or a facility from homeschooling; or

Â Â Â Â Â  (D) A school at any grade level or a facility after entering the United States from another country.

Â Â Â Â Â  (b) ÂTransferring childÂ means a child moving from:

Â Â Â Â Â  (A) One facility to another facility;

Â Â Â Â Â  (B) One school in this state to another school in this state when the move is not the result of a normal progression of grade level; or

Â Â Â Â Â  (C) A school in another state to a school in this state. [1973 c.566 Â§2; 1977 c.457 Â§1; 1981 c.78 Â§4; 1991 c.255 Â§3; 1993 c.546 Â§139; 2001 c.900 Â§158; 2005 c.343 Â§3]

Â Â Â Â Â  433.269 Immunization by local health departments; rules; records and reports. (1) Local health departments shall make available immunizations to be administered under the direction of the local health officer in convenient areas and at convenient times. No person shall be refused service because of inability to pay.

Â Â Â Â Â  (2) The local health department and all schools and childrenÂs facilities shall report annually to the Department of Human Services as specified in the rules of the Department of Human Services on the number of children in the area served and those children who are susceptible to restrictable disease as prescribed by rules of the Department of Human Services pursuant to ORS 433.273 by reason of noncompliance. A child exempted under ORS 433.267 shall be considered to be susceptible.

Â Â Â Â Â  (3) The administrator shall maintain immunization records of children, including children in attendance conditionally because of incomplete immunization schedules and children exempted under ORS 433.267. [1973 c.566 Â§3; 1981 c.78 Â§5; 1991 c.255 Â§6]

Â Â Â Â Â  433.270 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.271 Thimerosal prohibited in school entry immunizations provided by Department of Human Services; exceptions. The Department of Human Services may not purchase or distribute a pediatric vaccine necessary for school entry immunization requirements if the vaccine contains thimerosal, unless thimerosal is detectable only in trace amounts or no other vaccine for the same purpose is commercially available in a form that does not contain thimerosal. The department may purchase and distribute a pediatric vaccine that contains thimerosal if no other vaccine for the same purpose is commercially available in a form that does not contain thimerosal. [2001 c.720 Â§2]

Â Â Â Â Â  Note: 433.271 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.273 Rules. The Department of Human Services shall adopt rules pertaining to the implementation of ORS 433.235 to 433.284, which shall include, but need not be limited to:

Â Â Â Â Â  (1) The definition of ÂrestrictableÂ disease;

Â Â Â Â Â  (2) The required immunization against diseases, including rubella, considered to be dangerous to the public health under ORS 433.267;

Â Â Â Â Â  (3) The time schedule for immunization;

Â Â Â Â Â  (4) The approved means of immunization;

Â Â Â Â Â  (5) The procedures and time schedule whereby children may be excluded from attendance in schools or facilities, including service of notice to parents;

Â Â Â Â Â  (6) The manner in which immunization records for children are established, evaluated and maintained;

Â Â Â Â Â  (7) The exempted schools and childrenÂs facilities; and

Â Â Â Â Â  (8) The implementation of ORS 433.282 and 433.283. [1973 c.566 Â§4; 1977 c.457 Â§2; 1981 c.78 Â§6; 1991 c.255 Â§7]

Â Â Â Â Â  433.275 [1973 c.566 Â§5; repealed by 1981 c.78 Â§15]

Â Â Â Â Â  433.280 Status of immunization records as public records. Nothing in ORS 179.505, 192.518 to 192.526, 326.565, 326.575 or 336.187 prevents:

Â Â Â Â Â  (1) Inspection by or release to administrators by local health departments of information relating to the status of a personÂs immunization against restrictable diseases without the consent of the person, if the person has been emancipated or has reached the age of majority, or the parent of a child.

Â Â Â Â Â  (2) Local health departments from releasing information concerning the status of a personÂs immunization against restrictable diseases by telephone to the parent, administrators and public health officials. [1981 c.78 Â§11; 1991 c.255 Â§8; 2003 c.86 Â§12]

Â Â Â Â Â  433.282 Required immunizations at certain post-secondary educational institutions; rules. (1) The Department of Human Services may require each post-secondary educational institution, except a community college or a career school, to require that each entering full-time student has current immunizations, as required for children attending school pursuant to rules adopted by the department under ORS 433.273, prior to the studentÂs second quarter or semester of enrollment on an Oregon campus, using procedures developed by the institution.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the department may require each post-secondary educational institution, except a community college or a career school, to document, using procedures developed by the institution, that each entering full-time student has current immunizations, as required for children attending school pursuant to rules adopted by the department under ORS 433.273, prior to the student attending classes if the student will be attending the institution pursuant to a nonimmigrant visa.

Â Â Â Â Â  (3) The department by rule shall establish immunization schedules and may further limit the students and programs to which the requirement applies.

Â Â Â Â Â  (4) The department may conduct validation surveys to ensure compliance with this section. [1991 c.255 Â§10; 1995 c.343 Â§48; 2005 c.343 Â§4]

Â Â Â Â Â  433.283 Immunizations against measles for certain students at community colleges; rules. (1) The Department of Human Services may require each community college to require that students involved in clinical experiences in allied health programs, practicum experiences in education and child care programs and membership on intercollegiate sports teams have current immunizations for measles prior to each studentÂs participation. The requirement shall apply only to those students born on or after January 1, 1957.

Â Â Â Â Â  (2) The State Board of Education by rule shall define clinical experiences in allied health programs, practicum experiences in education and child care programs and membership on intercollegiate sports teams at the community colleges. The Department of Human Services by rule shall establish immunization schedules and may further limit the students and programs to which the requirement applies. Each community college shall develop procedures to implement and maintain this requirement.

Â Â Â Â Â  (3) The Department of Human Services may conduct validation surveys to insure compliance with this section. Community colleges shall be required to keep immunization records only while the student is involved in the program. [1991 c.255 Â§11]

Â Â Â Â Â  433.284 Adoption of more stringent immunization requirements. Private schools, childrenÂs facilities and post-secondary educational institutions may adopt additional or more stringent requirements as long as medical and religious exemptions are included and the requirements are in compliance with the United States Public Health Service Advisory Committee on Immunization Practices recommendations. [1991 c.255 Â§12]

CONTROL OF METABOLIC DISEASES

Â Â Â Â Â  433.285 Policy to control metabolic diseases; testing; fees; exemptions; waiver of fees; rules. (1) It hereby is declared to be a matter of public policy of the State of Oregon that in the interest of public health and the prevention of mental retardation, every infant, shall be given tests approved by the Department of Human Services for the detection of the disease of phenylketonuria and other metabolic diseases.

Â Â Â Â Â  (2) The Department of Human Services by rule shall specify the diseases for which infants shall be tested under subsection (1) of this section, the appropriate time following delivery for collecting specimens, the manner in which the specimens are to be submitted, the persons responsible for submitting the specimens, the methods of testing and the manner of payment of the fees.

Â Â Â Â Â  (3) The testing required by subsection (1) of this section shall not be required if the infant is being reared as an adherent to a religion the teachings of which are opposed to such testing. The person responsible for submitting specimens under the rules of the Department of Human Services shall be responsible for submitting a statement signed by the infantÂs parent that the infant is being so reared. The department by rule shall prescribe the form of the statement.

Â Â Â Â Â  (4) The Department of Human Services shall adopt by rule a procedure whereby the fees established under subsection (2) of this section shall be waived and no infant refused service because of the parentÂs inability to pay the fee.

Â Â Â Â Â  (5) The Department of Human Services by rule shall prescribe the procedure to be followed in cases where initial testing for metabolic diseases is administered too early to detect these diseases, where the sample submitted for testing is improperly collected and where a sample shows an abnormal result. The Department of Human Services, within the limits of funds available from fees collected under this section, shall institute a pilot program for follow-up on abnormal test results. [1963 c.190 Â§1; 1965 c.88 Â§1; 1977 c.582 Â§34; 1981 c.630 Â§2; 1983 c.490 Â§2]

Â Â Â Â Â  433.290 Department to conduct educational program concerning metabolic diseases. (1) The Legislative Assembly finds that many newborn children are given their first tests for metabolic diseases too early for the detection of these diseases because parents remove these newborn infants from the hospital before the optimum testing period commences. To assure proper first testing and follow-up testing and increase knowledge about the nature and results of these diseases, the Department of Human Services shall institute and carry on an intensive educational program among physicians, hospitals, public health nurses, the parents of newborn children and the public concerning the disease of phenylketonuria and other metabolic diseases. This educational program shall include information concerning:

Â Â Â Â Â  (a) The nature of these diseases; and

Â Â Â Â Â  (b) Examinations for the detection of these diseases in infancy in order that measures may be taken to prevent the mental retardation resulting from these diseases.

Â Â Â Â Â  (2) The Department of Human Services shall make a special effort specifically to inform expectant parents and parents of newborn children of the necessity of newborn infants receiving appropriate tests within the optimum time range after birth to prevent the mental retardation or other serious complications resulting from these diseases. [1963 c.190 Â§2; 1977 c.582 Â§35; 1983 c.490 Â§1]

Â Â Â Â Â  433.295 Report of cases required; forms to be furnished. (1) All physicians, public health nurses and the administrators of hospitals shall report the discovery of cases of phenylketonuria to the Department of Human Services.

Â Â Â Â Â  (2) The Department of Human Services shall furnish all physicians, public health nurses and hospitals forms on which the result of tests for phenylketonuria shall be reported to the Department of Human Services. [1963 c.190 Â§3]

VITAMIN K FOR NEWBORNS

Â Â Â Â Â  433.303 Policy on vitamin K. It is the policy of the State of Oregon that all newborn infants born in hospital or out of hospital receive vitamin K before they are 24 hours old. [1983 c.585 Â§1]

Â Â Â Â Â  433.305 [Repealed by 1969 c.685 Â§23]

Â Â Â Â Â  433.306 Duty to administer vitamin; religious objection; effect of inability to pay. (1) A physician licensed under ORS chapters 677, 684 and 685 or the midwife attending the mother at the birth of the child shall be responsible for insuring that the newborn infant shall receive vitamin K within 24 hours after birth by the most appropriate means, either by injection or orally.

Â Â Â Â Â  (2) The procedure described in subsection (1) of this section does not apply to any infant whose parents object to the procedure on the grounds that the procedure conflicts with the religious tenets and practices of the parents. The parents must sign a statement saying the infant is being so reared.

Â Â Â Â Â  (3) No infant shall be refused the procedure described in subsection (1) of this section because of the parentÂs inability to pay. [1983 c.585 Â§2]

Â Â Â Â Â  433.307 [1973 c.470 Â§1; 1981 c.630 Â§3; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.309 [1973 c.470 Â§2; 1981 c.630 Â§4; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.310 [Amended by 1969 c.314 Â§41; 1969 c.685 Â§17; renumbered 438.410]

Â Â Â Â Â  433.311 [1973 c.470 Â§3; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.312 Determining dosage; rules; notice to practitioners. (1) The Department of Human Services in consultation with the Oregon Pediatric Society by rule shall establish the appropriate dosage of vitamin K and the procedures for administering vitamin K which may be either by injection or orally.

Â Â Â Â Â  (2) The Department of Human Services in cooperation with the licensing boards established in ORS chapters 677, 684 and 685 shall notify their licensees of these rules. Any association of midwives shall also be notified. [1983 c.585 Â§3]

Â Â Â Â Â  433.313 [1973 c.470 Â§4; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.314 Educational program. The Department of Human Services shall institute and carry on an educational program among medical and naturopathic physicians, chiropractors, midwives, potential parents and the public concerning the need for newborn infants to receive vitamin K within 24 hours after birth. [1983 c.585 Â§4]

Â Â Â Â Â  433.315 [Repealed by 1969 c.685 Â§23]

Â Â Â Â Â  433.320 [Repealed by 1969 c.685 Â§23]

NEWBORN HEARING SCREENING TEST

Â Â Â Â Â  433.321 Hearing screening tests for newborns; disclosure of information; exemptions. (1) In all Oregon hospitals and birthing centers with more than 200 live births per year, each newborn child shall receive a newborn hearing screening test within one month of the date of birth. A hospital or birthing center shall attempt to conduct the test required under this subsection prior to the discharge of the child from the facility.

Â Â Â Â Â  (2) All Oregon hospitals and birthing centers with fewer than 200 live births per year shall provide the parent or guardian of a newborn child with the appropriate information furnished by the Department of Human Services concerning the importance of newborn hearing screening tests.

Â Â Â Â Â  (3) All Oregon hospitals and birthing centers conducting newborn hearing screening tests shall, within 10 days of the test:

Â Â Â Â Â  (a) Notify the parent or guardian and the health care provider for the newborn child of the test results;

Â Â Â Â Â  (b) With the results of the test, provide names and contact information for diagnostic facilities in the community; and

Â Â Â Â Â  (c) Report to the department the results of the test for the newborn child and information identifying the newborn child.

Â Â Â Â Â  (4) A diagnostic facility conducting newborn hearing tests shall report, within 10 days of the test, to the department the results of the test for the newborn child and information identifying the newborn child.

Â Â Â Â Â  (5) Each public and private educational institution that provides early intervention services as defined in ORS 343.035 shall disclose to the department information identifying the children referred to the educational institution with diagnosed hearing loss and the enrollment status of the children. The institution may disclose to the department additional information regarding children with hearing loss who are receiving early intervention services if the educational institution has obtained consent to disclose the information.

Â Â Â Â Â  (6) The department, in collaboration with the Child Development and Rehabilitation Center of the Oregon Health and Science University shall, on an annual basis, provide to all Oregon hospitals and birthing centers the following information:

Â Â Â Â Â  (a) A description of the responsibilities created by this section;

Â Â Â Â Â  (b) A list of appropriate screening devices and descriptions of training protocols to ensure that staff members are adequately trained in the use of screening equipment;

Â Â Â Â Â  (c) A list of newborn hearing screening testing and diagnostic facilities;

Â Â Â Â Â  (d) A list of public and private educational institutions that provide early intervention services and a description of the geographic area served by each institution; and

Â Â Â Â Â  (e) Other information related to newborn hearing screening tests that the department deems appropriate.

Â Â Â Â Â  (7) A hospital or birthing center directed to provide newborn hearing screening tests under this section is exempt from providing such services if the parent or guardian of the newborn child objects to the testing procedure on the grounds that the procedure conflicts with the religious tenets and practices of the parent or guardian. The parent or guardian must sign a statement that the newborn infant is being so reared.

Â Â Â Â Â  (8) No newborn child may be refused the procedure described in subsection (1) of this section because of an inability of the parent or guardian to pay for the procedure. [1999 c.958 Â§1; 2003 c.240 Â§1]

Â Â Â Â Â  Note: 433.321 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.323 Newborn hearing screening test registry and tracking and recall system; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂNewborn hearing screening test registryÂ means a listing of newborn children and information related to their newborn hearing screening tests.

Â Â Â Â Â  (b) ÂTracking and recall systemÂ means a system attached to the newborn hearing screening test registry designed to contact the parent or guardian of a newborn child listed in the newborn hearing screening test registry for the purposes of assisting in testing and in enrollment of the newborn child in early intervention services in a timely manner.

Â Â Â Â Â  (2) The Department of Human Services shall implement a newborn hearing screening test registry and tracking and recall system. The registry and system shall include, but are not limited to, the following:

Â Â Â Â Â  (a) Information on the results of newborn hearing screening tests performed at Oregon hospitals, birthing centers and diagnostic facilities.

Â Â Â Â Â  (b) Notification of the parent or guardian and the health care provider of a newborn child and of the local public health agency of the county in which the parent or guardian resides when the system indicates that a newborn child has not received a newborn hearing screening test, has been referred to a diagnostic facility for a diagnostic evaluation but has not received the evaluation or has been diagnosed with hearing loss but has not been enrolled in an educational institution providing early intervention services.

Â Â Â Â Â  (3) The department shall adopt rules:

Â Â Â Â Â  (a) Implementing this section and ORS 433.321;

Â Â Â Â Â  (b) Ensuring the privacy of individuals about whom information is collected pursuant to this section and ORS 433.321; and

Â Â Â Â Â  (c) Specifying the forms to be used by hospitals, birthing centers, diagnostic facilities and educational institutions to provide the information required under this section and ORS 433.321.

Â Â Â Â Â  (4) The department shall analyze the information collected under this section to determine the efficacy of this section and ORS 433.321 in identifying hearing loss in the newborn child population and enrolling newborn children in early intervention services.

Â Â Â Â Â  (5) The department shall issue an annual report detailing the results of newborn hearing screening tests, diagnostic evaluations and participation in early intervention services.

Â Â Â Â Â  (6) The department shall implement the newborn hearing screening test registry within existing resources. The department may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions not inconsistent with the purposes of the registry. [1999 c.958 Â§2; 2003 c.240 Â§2]

Â Â Â Â Â  Note: 433.323 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.325 [Amended by 1969 c.685 Â§19; renumbered 438.420]

Â Â Â Â Â  433.326 Waiver of requirement of authorization to disclose information. The purpose of ORS 433.321, 433.323 and 433.327 and section 4, chapter 240, Oregon Laws 2003, is to waive the requirement of authorization to disclose information from, or provide information to, the record of a newborn child in the newborn hearing screening test registry and to waive confidentiality in regard to this information. The waiver allows providers, the Department of Human Services and local health departments and their agents, parents or guardians and diagnostic facilities to share information from the newborn hearing screening test registry without violating confidentiality. The newborn hearing screening test registry and the associated tracking and recall system are designed to increase early and appropriate intervention to minimize delays in developing language skills by the children of this state. [2003 c.240 Â§5]

Â Â Â Â Â  Note: 433.326 and 433.327 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.327 Limitation on liability for good faith disclosure. A person may not maintain an action for damages against an Oregon hospital, birthing center, diagnostic facility or educational institution offering early intervention services as defined in ORS 343.035 or their employees for disclosures of information made in good faith in accordance with ORS 433.321 and 433.323. [2003 c.240 Â§3]

Â Â Â Â Â  Note: See note under 433.326.

Â Â Â Â Â  433.330 [Repealed by 1969 c.685 Â§23]

Â Â Â Â Â  433.335 [Amended by 1969 c.685 Â§15; renumbered 438.450]

RABIES CONTROL

Â Â Â Â Â  433.340 Definitions for ORS 433.340 to 433.390. As used in ORS 433.340 to 433.390 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnimalÂ means a dog or other animal of a species susceptible to rabies.

Â Â Â Â Â  (2) ÂOwnerÂ means any person having a right of property in an animal or who harbors an animal or who has it in the care of the person, or acts as its custodian, or who knowingly permits an animal to remain on or about any premises occupied by the person. ÂOwnerÂ does not include veterinarians or kennel operators temporarily maintaining on their premises animals owned by other persons for a period of not more than 30 days. [1971 c.413 Â§1]

Â Â Â Â Â  433.345 Report of animal bites; rules; handling and disposition of animals. (1) If an animal bites a person and the bite causes a break in the skin, or if an animal is suspected of rabies or has been in close contact with an animal suspected of rabies, the facts shall be immediately reported to the local health officer by any person having direct knowledge.

Â Â Â Â Â  (2) The Department of Human Services, in consultation with the State Department of Agriculture, shall promulgate rules relating to the handling and disposition of animals that have bitten a person or are suspected of rabies or that have been in close contact with an animal suspected of rabies. Such rules may include requirements for confinement, isolation and inoculation. Owners or persons in possession of animals subject to such rules, shall handle or dispose or allow the handling or disposal of such animals strictly in accordance with such rules. [1971 c.413 Â§2; 1977 c.189 Â§4; 2001 c.636 Â§2]

Â Â Â Â Â  433.350 Authority to take possession and order destruction of animal. When confinement and observation of an animal for purposes of determining infection with rabies will not avoid the necessity of the application of painful or possibly dangerous preventative treatment to a person who has been bitten or scratched by such animal, the Director of Human Services may order possession of the animal to be immediately relinquished to the director or to the authorized representative of the director and may order the animal destroyed for examination of its bodily tissues. [1971 c.413 Â§3]

Â Â Â Â Â  433.355 Procedure to force compliance with ORS 433.350. (1) In the event of the refusal of the owner or person in possession of an animal to comply with an order of the Director of Human Services under ORS 433.350, the Director of Human Services or the authorized representative of the director may petition the circuit court of the county in which such animal is located for an order requiring such owner or person to comply with such order.

Â Â Â Â Â  (2) The petition shall be verified and shall set forth the facts relative to the refusal to comply with the order. A copy of the petition shall be served upon the owner or person in possession of the animal in the manner provided for service of summons in civil actions. Such owner or person in possession shall appear and answer the petition at a time and place set by the court in an order, a copy of which shall be served with the petition, directing the defendant to appear at such time and place, and to then and there show cause, if any, why an order directing compliance with the order of the Director of Human Services should not be granted. The time set by the court for the hearing to show cause shall be made with due regard for the circumstances of the person or persons who have been subjected to the bite or scratch of the animal and whose health or life may be in jeopardy.

Â Â Â Â Â  (3) If the owner or person in possession fails to appear or the court either with or without such appearance finds the allegations of the petition are true and the order of the Director of Human Services is necessary under ORS 433.350, the court shall enter its order requiring the owner or person in possession of such animal to comply with the order of the Director of Human Services.

Â Â Â Â Â  (4) The sheriff of the county in which the animal is located shall execute such order by serving upon the owner or person in possession a copy thereof duly certified to by the clerk of the circuit court and by enforcing the provisions thereof. [1971 c.413 Â§4]

Â Â Â Â Â  433.360 Report of rabies cases; quarantine. (1) Whenever a case of animal rabies occurs, the fact shall be reported to the Director of Human Services and to the State Department of Agriculture immediately.

Â Â Â Â Â  (2) The State Department of Agriculture in consultation with the Director of Human Services shall establish such quarantine under ORS chapter 596 as the State Department of Agriculture and the Director of Human Services may deem necessary.

Â Â Â Â Â  (3) The State Department of Agriculture and the Director of Human Services may contract with counties for the purpose of carrying out the provisions of ORS 433.350, 433.355 and subsection (2) of this section. [1971 c.413 Â§5; 1975 c.750 Â§1; 1977 c.189 Â§5]

Â Â Â Â Â  433.365 Inoculation against rabies; rules; exception; costs. (1) A dog that has permanent canine teeth or that is six months of age or older must be inoculated against rabies, unless specifically exempted by rule of the Department of Human Services or the State Department of Agriculture.

Â Â Â Â Â  (2) Unless pursuant to conditions specified in ORS 430.357, any rules of the State Department of Agriculture or the Director of Human Services with respect to inoculation shall:

Â Â Â Â Â  (a) Not apply to animals brought temporarily into the state for periods of less than 30 days but may require that the animals be kept under strict supervision by the owners of the animals.

Â Â Â Â Â  (b) Not apply to dogs or to any other animal specifically exempted from the inoculation requirement by rule of the Department of Human Services or the State Department of Agriculture.

Â Â Â Â Â  (3) The costs of all such required inoculations shall be borne by the owners of the animal. [1971 c.413 Â§7; 1975 c.750 Â§2; 2001 c.636 Â§3]

Â Â Â Â Â  433.367 Department to establish vaccination clinics; payment of costs by dog owners. The Department of Human Services shall be responsible for development and coordination of vaccination clinics at sufficient and reasonable times at various locations throughout the state for the inoculation of dogs against rabies. Costs of vaccination shall be borne by the dog owner. [1977 c.189 Â§2]

Â Â Â Â Â  433.370 Inoculation certificate. Every veterinarian inoculating an animal against rabies shall supply to the owner evidence of inoculation which shall consist of a certificate issued and signed by the veterinarian. The form of the certificate shall be prescribed by the Department of Human Services. [1971 c.413 Â§8; 1975 c.750 Â§3; 1977 c.189 Â§6; 1985 c.793 Â§1]

Â Â Â Â Â  433.375 Filing of inoculation certificate; certificate required for license; issuance of tag. (1) The owner of the animal shall present by mail or otherwise the inoculation certificate, together with the fee fixed pursuant to ORS 433.380, if any, to the clerk of the county in which the owner resides.

Â Â Â Â Â  (2) The county shall upon receipt of the fee and presentation of the certificate issue to the owner a serial-numbered tag, legibly identifying its expiration date as such date is determined in accordance with rules of the Department of Human Services relating to intervals of inoculation. The tag shall be designed for and shall be attached to a collar or harness which shall be worn by the dog for which the tag and certificate is issued at all times when off or outside the premises of the owner. Whenever an original tag is lost, mutilated or destroyed, upon application and payment of the fee prescribed under ORS 433.380, if any, a replacement tag, to be dated, designed and worn as the original, shall be issued.

Â Â Â Â Â  (3) No official of any county shall issue a license for a dog until the official has been shown a proper certification, or its equivalent, of a rabies inoculation.

Â Â Â Â Â  (4) If the county files the certificate upon which a tag is issued, it shall be cross-referenced to the tag number. If the certificate is not filed, the county shall keep an appropriate record of the expiration date and number, if any, of the certificate cross-referenced to the tag number. Notwithstanding ORS 205.320 (1), a fee is not required for filing the certificate.

Â Â Â Â Â  (5) Unexpired tags shall be honored in all counties when the animal is in transit or where the owner has established a new residence.

Â Â Â Â Â  (6) The provisions of this section apply to a city, rather than a county, in a city which has a dog licensing program. [1971 c.413 Â§9; 1975 c.750 Â§4; 1977 c.189 Â§6a; 1985 c.793 Â§2; 1991 c.230 Â§34]

Â Â Â Â Â  433.377 Issuance of license as verification of inoculation; issuance of tag not required. Notwithstanding ORS 433.375 or any other provision of law, a county or city may consider issuance of a license for a dog as verification of there being a certificate of inoculation on file and need not issue a tag pursuant to ORS 433.375 (2). [1977 c.189 Â§3]

Â Â Â Â Â  433.379 Disposal of inoculation certificates. Notwithstanding ORS 192.001 to 192.170, the county or city may dispose of certificates of inoculation upon their expiration date. [1977 c.189 Â§12]

Â Â Â Â Â  433.380 Tag fee; status of fee. A fee for the tag and replacement tag may be fixed in each county by the governing body of the county in such amount as it finds necessary to enable the county to carry out the provisions of ORS 433.365, 433.370 and 433.380 to 433.390 and the regulations promulgated hereunder and shall not be considered a license or tax within the meaning of ORS 609.100. [1971 c.413 Â§10]

Â Â Â Â Â  433.385 Impoundment of animals; notice to owner; redeeming animal; disposition of animals. (1) Any animal in violation of ORS 433.365 shall be apprehended and impounded.

Â Â Â Â Â  (2) All animals apprehended and impounded under this section shall be held in adequate and sanitary pounds to be established or contracted for in each county by the governing body of the county. All animals so impounded shall be given proper care and maintenance.

Â Â Â Â Â  (3) When an animal is apprehended and impounded, the owner, if known, shall be given notice of not less than five days from the date of such impounding before the animal is destroyed or otherwise disposed of. An owner appearing to redeem the animal may do so if the provisions of ORS 433.365 are complied with and if the owner pays the expense of keeping the animal during the time it was impounded and in addition thereto, the sum established by the county governing body. If the animal is subject to any other impounding law the requirements for release under that law shall also be met except that the expense of keeping the animal shall be payable only once for the period of impoundment. If the owner does not appear to redeem the animal after the notice provided for herein, or otherwise, after five days, or if the owner is not known, after three days, the governing body of the county may provide for animals impounded to be released to any other person upon the conditions outlined in this subsection or otherwise disposed of in a humane manner.

Â Â Â Â Â  (4) If the owner desires to redeem an animal impounded pursuant to this section or the animal is to be released to any other person as provided in subsection (3) of this section, the person shall post a $20 deposit with the county and obtain possession of the animal for the purpose of complying with ORS 433.365. The county shall refund the deposit to a person who, on or before the eighth day after obtaining possession of the animal, demonstrates proof of rabies inoculation or exemption from the inoculation requirement and, if applicable, proof of purchase of a license as required under ORS 609.100. Failure to demonstrate proof of rabies inoculation or exemption and proof of licensing within the prescribed time shall forfeit the deposit to the county.

Â Â Â Â Â  (5) The governing body of the county shall designate persons responsible for the enforcement of this section. [1971 c.413 Â§11; 1977 c.189 Â§7; 2001 c.636 Â§4]

Â Â Â Â Â  433.390 County dog control fund; sources and uses. (1) All moneys received by a county under ORS 433.340 to 433.390 and 433.990 (5) shall be paid to the county dog control fund.

Â Â Â Â Â  (2) The governing body of the county may, in the event of a rabies outbreak within the county, use such portion of the dog control fund as it deems necessary to purchase rabies vaccine for administration to animals under the direction of the state and local health officers. [1971 c.413 Â§12; 1977 c.189 Â§8; 1987 c.158 Â§78; 1987 c.905 Â§22; 2001 c.104 Â§156]

Â Â Â Â Â  433.405 [Amended by 1973 c.779 Â§4; 1979 c.828 Â§5; repealed by 1981 c.198 Â§2]

PROCEDURE WHERE WORKERS EXPOSED TO INFECTIOUS DISEASE

Â Â Â Â Â  433.407 Definitions for ORS 433.407 to 433.423. As used in ORS 433.407 to 433.423 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHealth care facilityÂ means a facility as defined in ORS 442.015 and a mental health facility, alcohol treatment facility or drug treatment facility licensed or operated under ORS chapter 426 and 430.397 to 430.401 or ORS chapter 430.

Â Â Â Â Â  (3) ÂWorkerÂ means a person who is licensed or certified to provide health care under ORS chapter 677, 678, 679, 680, 684 or 685 or ORS 682.216, an employee of a health care facility, of a licensed health care provider or of a clinical laboratory as defined in ORS 438.010 (1), a firefighter, a law enforcement officer as defined in ORS 414.805, a corrections officer or a parole and probation officer. [1989 c.949 Â§2; 1993 c.196 Â§8; 2005 c.264 Â§24]

Â Â Â Â Â  Note: 433.407 to 433.423 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.410 [Amended by 1973 c.779 Â§5; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.411 Legislative finding. The Legislative Assembly finds that by reason of and in the course of their employment, health care workers and emergency response employees, are subject to exposure to infectious diseases, that this exposure is not fully preventable due to the nature of their duties and that health care workers should be informed of exposure to infectious diseases as soon as is practicable to initiate appropriate medical care and to prevent exposing other persons to infectious diseases. [1989 c.949 Â§1]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.415 [Amended by 1973 c.779 Â§6; 1979 c.590 Â§1; 1979 c.828 Â§6; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.416 When employer to provide preventive immunization. (1) An employer of a health care worker at risk of contracting an infectious disease in the course of employment shall provide to the worker preventive immunization for infectious disease if such preventive immunization is available and is medically appropriate.

Â Â Â Â Â  (2) Such preventive immunization shall be provided by the employer at no cost to the worker.

Â Â Â Â Â  (3) A worker shall not be required as a condition of work to be immunized under this section, unless such immunization is otherwise required by federal or state law, rule or regulation. [1989 c.949 Â§3]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.419 Notice to employer and worker of exposure. When a local health department or the Department of Human Services learns of a case or suspected case of an infectious disease which may have exposed a worker to risk of infection, the local health department or the Department of Human Services shall make every reasonable effort to notify the worker and employer of the exposure as soon as medically appropriate given the urgency of the disease or suspected disease. Notification shall include recommendations to the worker and employer that are medically appropriate. [1989 c.949 Â§4]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.420 [Amended by 1973 c.779 Â§7; 1979 c.828 Â§7; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.423 Content of Department of Human Services rules. (1) The Department of Human Services shall adopt rules implementing ORS 433.407 to 433.423. Such rules shall include, but need not be limited to:

Â Â Â Â Â  (a) The development of curriculum dealing with the exposure of workers to infectious diseases;

Â Â Â Â Â  (b) Development and conduct of training programs for local health department personnel to prepare them to train workers about the subject of infectious diseases;

Â Â Â Â Â  (c) Information on the manner in which infectious diseases are transmitted; and

Â Â Â Â Â  (d) Guidelines that can assist workers and their employers in distinguishing between conditions in which such workers are or are not at risk with respect to infectious diseases.

Â Â Â Â Â  (2) The rules adopted by the Department of Human Services shall require that implementation of ORS 433.407 to 433.423 be accomplished in such a manner as to protect the confidentiality of persons with infectious diseases and workers exposed to such persons. [1989 c.949 Â§5]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.425 [Amended by 1973 c.779 Â§8; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.430 [Amended by 1973 c.779 Â§9; repealed by 1981 c. 198 Â§2]

Â Â Â Â Â  433.435 [Amended by 1973 c.779 Â§10; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.440 [Repealed by 1981 c.198 Â§2]

IMPENDING PUBLIC HEALTH CRISES

Â Â Â Â Â  433.441 Proclamation of state of impending public health crisis. (1) The Governor may proclaim a state of impending public health crisis after determining that a threat to the public health is imminent and likely to be widespread, life-threatening and of a scope that requires immediate medical action as authorized by ORS 433.441 to 433.452 to protect the public health.

Â Â Â Â Â  (2) A proclamation of a state of impending public health crisis must specify the nature of the impending public health crisis. A public health crisis can result from bioterrorism, chemical or radiological contamination, pandemic influenza or any other unusual or extraordinary incidence of a communicable or reportable disease.

Â Â Â Â Â  (3) Nothing in ORS 433.441 to 433.452 limits the authority of the Governor to declare a state of emergency under ORS 401.055. If a state of emergency is declared as authorized under ORS 401.055, the Governor may implement any action authorized by ORS 433.441 to 433.452.

Â Â Â Â Â  (4) A proclamation of a state of impending public health crisis expires when terminated by a declaration of the Governor or 14 days after the date it is proclaimed unless the proclamation is expressly extended for an additional 14-day period by the Governor. [2003 c.555 Â§1]

Â Â Â Â Â  433.443 Authority of Department of Human Services during state of impending public health crisis; penalties; access to and use of individually identifiable health information; definitions. (1)(a) During a proclaimed state of impending public health crisis, the Department of Human Services may:

Â Â Â Â Â  (A) Adopt reporting requirements for and provide notice of those requirements to health care providers, institutions and facilities for the purpose of obtaining information directly related to the impending public health crisis;

Â Â Â Â Â  (B) After consultation with appropriate medical experts, create diagnostic and treatment protocols to respond to the impending public health crisis and provide notice of those protocols to health care providers, institutions and facilities;

Â Â Â Â Â  (C) Order, or authorize local public health administrators to order, public health measures, including temporary isolation or quarantine of individuals or groups, as provided in ORS 433.019, 433.022, 433.035 and 433.106;

Â Â Â Â Â  (D) Upon approval of the Governor, take other reasonable administrative actions necessary to address the impending public health crisis and provide notice of those actions to health care providers, institutions and facilities; and

Â Â Â Â Â  (E) Impose civil penalties of up to $500 per day against individuals, institutions or facilities that knowingly fail to comply with requirements resulting from actions taken in accordance with the powers granted to the Department of Human Services under subparagraphs (A), (B) and (D) of this paragraph.

Â Â Â Â Â  (b) The authority of the Department of Human Services to take administrative action, and the effectiveness of any action taken, under paragraph (a)(A), (B) and (D) of this subsection terminates upon the expiration of the proclaimed state of impending public health crisis, unless the actions are continued under other applicable law.

Â Â Â Â Â  (2) Civil penalties under subsection (1) of this section shall be imposed in the manner provided in ORS 183.745. The Department of Human Services must establish that the individual, institution or facility subject to the civil penalty had actual notice of the action taken that is the basis for the penalty. The maximum aggregate total for penalties that may be imposed against an individual, institution or facility under subsection (1) of this section is $500 for each day of violation, regardless of the number of violations of subsection (1) of this section that occurred on each day of violation.

Â Â Â Â Â  (3)(a) During a proclaimed state of impending public health crisis, the Department of Human Services and local public health administrators shall be given immediate access to individually identifiable health information necessary to:

Â Â Â Â Â  (A) Determine the causes of an illness related to the impending public health crisis;

Â Â Â Â Â  (B) Identify persons at risk;

Â Â Â Â Â  (C) Identify patterns of transmission;

Â Â Â Â Â  (D) Provide treatment; and

Â Â Â Â Â  (E) Take steps to control the disease.

Â Â Â Â Â  (b) Individually identifiable health information accessed as provided by paragraph (a) of this subsection may not be used for conducting nonemergency epidemiologic research or to identify persons at risk for post-traumatic mental health problems.

Â Â Â Â Â  (c) Individually identifiable health information obtained by the Department of Human Services or local public health administrators under this subsection may not be disclosed without written authorization of the identified individual except:

Â Â Â Â Â  (A) Directly to the individual who is the subject of the information or to the legal representative of that individual;

Â Â Â Â Â  (B) To state, local or federal agencies authorized to receive such information by state or federal law;

Â Â Â Â Â  (C) To identify or to determine the cause or manner of death of a deceased individual; or

Â Â Â Â Â  (D) Directly to a health care provider, institution or facility for the evaluation or treatment of a condition that is the subject of a proclamation of a state of impending public health crisis issued under ORS 433.441.

Â Â Â Â Â  (d) Upon expiration of the state of impending public health crisis, the Department of Human Services or local public health administrators may not use or disclose any individually identifiable health information that has been obtained under subsections (1) to (4) of this section. If a state of emergency that is related to the state of impending public health crisis has been declared under 401.055, the Department of Human Services and local public health administrators may continue to use any information obtained as provided in subsections (1) to (4) of this section until termination of the state of emergency.

Â Â Â Â Â  (4) As used in subsections (1) to (4) of this section:

Â Â Â Â Â  (a) ÂCovered entityÂ means:

Â Â Â Â Â  (A) The ChildrenÂs Health Insurance Program;

Â Â Â Â Â  (B) The Family Health Insurance Assistance Program established under ORS 735.722;

Â Â Â Â Â  (C) A health insurer that is an insurer as defined in ORS 731.106 and that issues health insurance as defined in ORS 731.162;

Â Â Â Â Â  (D) The state medical assistance program; and

Â Â Â Â Â  (E) A health care provider.

Â Â Â Â Â  (b) ÂHealth care providerÂ includes but is not limited to:

Â Â Â Â Â  (A) A psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist licensed under ORS chapter 675 or an employee of the psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist;

Â Â Â Â Â  (B) A physician, podiatric physician and surgeon, physician assistant or acupuncturist licensed under ORS chapter 677 or an employee of the physician, podiatric physician and surgeon, physician assistant or acupuncturist;

Â Â Â Â Â  (C) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

Â Â Â Â Â  (D) A dentist licensed under ORS chapter 679 or an employee of the dentist;

Â Â Â Â Â  (E) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

Â Â Â Â Â  (F) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

Â Â Â Â Â  (G) An emergency medical technician certified under ORS chapter 682;

Â Â Â Â Â  (H) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

Â Â Â Â Â  (I) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

Â Â Â Â Â  (J) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

Â Â Â Â Â  (K) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

Â Â Â Â Â  (L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

Â Â Â Â Â  (M) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

Â Â Â Â Â  (N) A radiologic technologist licensed under ORS 688.405 to 688.605 or an employee of the radiologic technologist;

Â Â Â Â Â  (O) A respiratory care practitioner licensed under ORS 688.800 to 688.840 or an employee of the respiratory care practitioner;

Â Â Â Â Â  (P) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

Â Â Â Â Â  (Q) A dietitian licensed under ORS 691.405 to 691.585 or an employee of the dietitian;

Â Â Â Â Â  (R) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

Â Â Â Â Â  (S) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (T) A home health agency as defined in ORS 443.005;

Â Â Â Â Â  (U) A hospice program as defined in ORS 443.850;

Â Â Â Â Â  (V) A clinical laboratory as defined in ORS 438.010;

Â Â Â Â Â  (W) A pharmacy as defined in ORS 689.005;

Â Â Â Â Â  (X) A diabetes self-management program as defined in ORS 743.694; and

Â Â Â Â Â  (Y) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

Â Â Â Â Â  (c) ÂIndividually identifiable health informationÂ means any oral or written health information in any form or medium that is:

Â Â Â Â Â  (A) Created or received by a covered entity, an employer or a health care provider that is not a covered entity; and

Â Â Â Â Â  (B) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (i) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (ii) The provision of health care to an individual; or

Â Â Â Â Â  (iii) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (5) All civil penalties recovered under subsections (1) to (4) of this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [2003 c.555 Â§Â§2,3]

Â Â Â Â Â  433.445 [Amended by 1973 c.779 Â§11; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.446 Authority of Governor during state of impending public health crisis. The Governor may seek assistance under the Emergency Management Assistance Compact during a state of impending public health crisis to obtain additional resources for providing services directly related to mitigation of the crisis. [2003 c.555 Â§4]

Â Â Â Â Â  433.448 Use of immunization registry and tracking and recall system during state of impending public health crisis. (1)(a) During a state of impending public health crisis proclaimed under ORS 433.441 or during a state of emergency declared under ORS 401.055 that is related to a state of impending public health crisis that has not expired, the immunization registry and tracking and recall system established under ORS 433.094 may be used as a vaccination management and tracking system for the purpose of preventing the spread of diseases that can be prevented by vaccination or for tracking the mass administration of antibiotic prophylaxis.

Â Â Â Â Â  (b) When being used as authorized by this section, an immunization registry may include persons of any age, and vaccination records may be shared with authorized users of the registry for purposes related to the proclaimed state of impending public health crisis without obtaining the prior authorization of the clients of the registry.

Â Â Â Â Â  (2) As used in this section, ÂclientÂ and Âimmunization registryÂ have the meaning given those terms in ORS 433.090. [2003 c.555 Â§5]

Â Â Â Â Â  433.450 [Amended by 1973 c.779 Â§12; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.452 Detaining persons exposed to reportable condition or condition that is basis for state of impending public health crisis. (1) If the Director of Human Services or the local public health administrator reasonably believes a person within the jurisdiction of the director or the administrator may have been exposed to a communicable disease identified by rule of the Department of Human Services to be a reportable disease or condition or a condition that is the basis for a state of impending public health crisis declared by the Governor as authorized by ORS 433.441, the person may be detained for as long as reasonably necessary for the director or administrator to convey information to the person regarding the communicable disease or condition and to obtain contact information, including but not limited to the personÂs residence and employment addresses, date of birth, telephone numbers and any other contact information required by the director or administrator.

Â Â Â Â Â  (2) If a person detained under subsection (1) of this section refuses to provide the information requested, the director or administrator may impose a public health measure pursuant to ORS 433.019 and 433.022. [2003 c.555 Â§11]

Â Â Â Â Â  433.455 [Amended by 1973 c.779 Â§13; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.460 [Amended by 1973 c.779 Â§14; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.465 [Amended by 1973 c.779 Â§15; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.470 [Amended by 1973 c.779 Â§16; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.475 [Amended by 1979 c.590 Â§2; 1979 c.828 Â§8; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.480 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.485 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.490 [Amended by 1973 c.779 Â§17; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.495 [Amended by 1967 c.187 Â§1; 1973 c.779 Â§18; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.500 [Amended by 1967 c.187 Â§2; 1973 c.779 Â§19; repealed by 1981 c.198 Â§2]

INDOOR AIR POLLUTION

Â Â Â Â Â  433.502 Definitions. As used in ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785:

Â Â Â Â Â  (1) ÂOffice workplaceÂ means any enclosed nonmanufacturing indoor area, located in a building of more than 4,000 square feet, and in which 50 or more employees, as defined in ORS 654.005 spend any part of their working hours.

Â Â Â Â Â  (2) ÂPublic areaÂ means any enclosed indoor area open to and frequented by the public and where, during a representative 24-hour period the number of public occupants exceeds the number of employees, except private residences. ÂPublic areaÂ includes a health care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) ÂRemodelingÂ means any change, addition or modification in the ventilation system for which a building permit is or was required.

Â Â Â Â Â  (4) ÂSignificant indoor air pollutantÂ means any solid, liquid, semisolid, dissolved solid, biological organism, aerosol or gaseous material, including combinations or mixtures of substances, which has an adverse effect on human health and has been designated by the state for regulation under ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785. [1989 c.1070 Â§1]

Â Â Â Â Â  Note: 433.502 to 433.526 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.505 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.507 Legislative findings. The Legislative Assembly finds and declares:

Â Â Â Â Â  (1) Scientific studies reveal that indoor concentrations of some pollutants are frequently higher than outdoor concentrations of those pollutants and that indoor pollutant concentrations can exceed health-based standards.

Â Â Â Â Â  (2) On the average, people spend at least 90 percent of their time indoors, and, as a result, the population has a significant potential for exposure to indoor air pollutants.

Â Â Â Â Â  (3) Indoor air pollution poses one of the most serious environmental threats to public health, including cancer, respiratory illness, multiple chemical sensitivities, skin and eye irritation and related effects, and is estimated to cause significant increases in medical costs and claims, and declines in work productivity. Indoor air pollution also has been linked significantly to improperly maintained ventilation systems that increase consumption of energy.

Â Â Â Â Â  (4) Existing state environmental and occupational health programs do not adequately protect the public from exposure to indoor air pollution that may occur in public areas or office workplaces.

Â Â Â Â Â  (5) It is in the public interest to reduce exposure to indoor air pollution by developing a comprehensive program to investigate and remedy indoor air pollution and to educate the public. [1989 c.1070 Â§2]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.510 [Amended by 1973 c.779 Â§20; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.511 Public information program. Subject to available funds, the Department of Human Services may establish a broad public information program to educate the public on indoor air pollutants, their identities, causes and effects, and on effective practical methods for preventing, detecting and correcting the causes of indoor air pollution. [1989 c.1070 Â§3]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.515 [Repealed by 1973 c.779 Â§21 (433.516 enacted in lieu of 433.515)]

Â Â Â Â Â  433.516 [1973 c.779 Â§22 (enacted in lieu of 433.515); 1979 c.828 Â§9; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.517 Field investigations and epidemiological studies. Subject to available funds, the Department of Human Services may conduct field investigations and epidemiological studies to quantify the extent of indoor air pollution levels and public exposure in Oregon. Field investigations shall be conducted in a manner that does not compete with the business of private contractors. Epidemiological studies may be conducted to look for the causes of illness and collect and analyze data to identify trends and health impacts, especially where national information on significant potential problems is lacking. [1989 c.1070 Â§4]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.520 [Amended by 1973 c.779 Â§23; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.521 Indoor air quality standards. (1) Based upon the recommendations of the Indoor Air Pollution Task Force, the Department of Human Services may establish indoor air quality standards for significant indoor air pollutants. If established, the standards:

Â Â Â Â Â  (a) Shall include an adequate margin of safety;

Â Â Â Â Â  (b) Shall be adequate to protect the population, including sensitive groups; and

Â Â Â Â Â  (c) May be revised as appropriate.

Â Â Â Â Â  (2) If established, indoor air quality standards shall be at least for the following significant indoor air pollutants:

Â Â Â Â Â  (a) Particulate matter;

Â Â Â Â Â  (b) Aldehydes;

Â Â Â Â Â  (c) Radon;

Â Â Â Â Â  (d) Carbon monoxide;

Â Â Â Â Â  (e) Carbon dioxide;

Â Â Â Â Â  (f) Ozone; and

Â Â Â Â Â  (g) Water vapor.

Â Â Â Â Â  (3) In developing the indoor air quality standards, the Department of Human Services shall consult with the Department of Environmental Quality, the Department of Consumer and Business Services and the Indoor Air Pollution Task Force.

Â Â Â Â Â  (4) The standards established by the Department of Human Services shall not take effect before July 1, 1991. The Department of Human Services shall seek voluntary compliance with the standards. [1989 c.1070 Â§5; 1993 c.744 Â§227]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.525 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.526 Public recognition program for compliance; rules. (1) The Department of Human Services may establish by rule a public recognition program for office workplaces, buildings and public areas that consistently meet the indoor air quality requirements of ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785. Any workplace, building or public area that qualifies for such recognition may display a notice indicating that the building exceeds the requirements of OregonÂs indoor clean air statutes.

Â Â Â Â Â  (2) To qualify for recognition under this section, an office workplace, building or public area shall:

Â Â Â Â Â  (a) Comply with all applicable provisions of ORS 433.835 to 433.875;

Â Â Â Â Â  (b) Demonstrate a consistent pattern of compliance in meeting all indoor air quality standards and other requirements of ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785; and

Â Â Â Â Â  (c) Demonstrate to the satisfaction of the Department of Human Services that all technically and economically practicable steps have been taken to minimize significant sources of indoor air pollution.

Â Â Â Â Â  (3) The Department of Human Services by rule may establish a fee to be submitted by the owner or responsible party of a building, workplace or public area who requests certification under this section. The fee shall be an amount sufficient to pay the departmentÂs costs in carrying out the provisions of this section. [1989 c.1070 Â§8]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.530 [Amended by 1973 c.779 Â§24; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.535 [Amended by 1973 c.779 Â§25; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.540 [Amended by 1973 c.779 Â§26; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.545 [Amended by 1973 c.779 Â§27; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.550 [Amended by 1973 c.779 Â§28; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.555 [Amended by 1973 c.779 Â§29; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.560 [Repealed by 1963 c.574 Â§1 (433.561 enacted in lieu of 433.560)]

Â Â Â Â Â  433.561 [1963 c.574 Â§2 (enacted in lieu of 433.560); 1973 c.779 Â§30; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.565 [Repealed by 1963 c.574 Â§3 (433.566 enacted in lieu of 433.565)]

Â Â Â Â Â  433.566 [1963 c.574 Â§4 (enacted in lieu of 433.565); 1973 c.779 Â§31; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.570 [Amended by 1973 c.779 Â§32; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.575 [Amended by 1973 c.779 Â§33; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.580 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.585 [Amended by 1973 c.779 Â§34; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.590 [Amended by 1973 c.779 Â§35; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.595 [Amended by 1973 c.779 Â§36; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.600 [Amended by 1973 c.779 Â§37; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.605 [Amended by 1973 c.779 Â§38; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.610 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.615 [Amended by 1963 c.574 Â§5; 1969 c.449 Â§1; 1973 c.779 Â§39; 1975 c.526 Â§1; 1977 c.696 Â§1; 1979 c.590 Â§3; 1979 c.828 Â§10; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.620 [Repealed by 1963 c.574 Â§6 (433.621 enacted in lieu of 433.620)]

Â Â Â Â Â  433.621 [1963 c.574 Â§7 (enacted in lieu of 433.620); repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.625 [Amended by 1963 c.574 Â§8; 1973 c.779 Â§40; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.630 [Amended by 1973 c.779 Â§41; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.635 [Repealed by 1973 c.427 Â§8 (433.636 enacted in lieu of 433.635)]

Â Â Â Â Â  433.636 [1973 c.427 Â§9 (enacted in lieu of 433.635); repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.640 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.645 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  433.650 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.655 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.660 [Amended by 1973 c.779 Â§42; 1977 c.582 Â§36; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.665 [Amended by 1973 c.779 Â§43; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.670 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.675 [Amended by 1969 c.314 Â§42; 1973 c.779 Â§44; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.680 [Amended by 1973 c.779 Â§45; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.685 [1973 c.779 Â§2; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.690 [1973 c.779 Â§3; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.705 [Amended by 1977 c.582 Â§38; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  433.710 [Amended by 1977 c.582 Â§39; renumbered 603.059 in 1999]

MISCELLANEOUS SANITATION PROVISIONS

Â Â Â Â Â  433.715 Exposed merchandise; intermingling or sale without disinfectant prohibited. No person having delivered merchandise, such as clothing, wearing apparel of every description, hair goods, brushes, rubber goods, books, mattresses, blankets, sheets, pillows or other kinds of bedding, to any person or institution at or thereafter taken to any place where any communicable disease exists or may exist, after the delivery of such merchandise, shall intermingle the same with the goods for sale or offer the same for sale or sell the same, or receive any merchandise from any place or premises where any communicable disease exists or has existed, and intermingle such goods with other goods for sale or offer the same for sale or sell the same, until such goods have been thoroughly disinfected in accordance with the rules and regulations of the Department of Human Services.

Â Â Â Â Â  433.720 [Amended by 1967 c.428 Â§10; 1969 c.593 Â§35; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  433.725 [Amended by 1967 c.428 Â§11; 1969 c.593 Â§36; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  433.730 [1957 c.422 Â§1; 1967 c.428 Â§12; 1969 c.593 Â§37; repealed by 1971 c.648 Â§33]

REGULATION OF OUTDOOR MASS GATHERINGS

Â Â Â Â Â  433.735 Definitions for ORS 433.735 to 433.770. As used in ORS 433.735 to 433.770 and 433.990 (6):

Â Â Â Â Â  (1) ÂOutdoor mass gathering,Â unless otherwise defined by county ordinance, means an actual or reasonably anticipated assembly of more than 3,000 persons which continues or can reasonably be expected to continue for more than 24 consecutive hours but less than 120 hours within any three-month period and which is held primarily in open spaces and not in any permanent structure.

Â Â Â Â Â  (2) ÂOrganizerÂ includes any person who holds, stages or sponsors an outdoor mass gathering and the owner, lessee or possessor of the real property upon which the outdoor mass gathering is to take place.

Â Â Â Â Â  (3) ÂPermanent structureÂ includes a stadium, an arena, an auditorium, a coliseum, a fairgrounds or other similar established places for assemblies.

Â Â Â Â Â  (4) ÂTemporary structureÂ includes tents, trailers, chemical toilet facilities and other structures customarily erected or sited for temporary use. [1971 c.597 Â§1a; 1981 c.82 Â§3; 1985 c.758 Â§1; 2001 c.104 Â§157]

Â Â Â Â Â  433.740 Policy. The Legislative Assembly finds that the uncontrolled outdoor gatherings of large groups of persons for extended periods of time have necessitated a need for the establishment of reasonable health and safety rules to regulate such outdoor mass gatherings. [1971 c.597 Â§1]

Â Â Â Â Â  433.745 Outdoor mass gathering without permit prohibited. (1) No organizer shall hold, conduct, advertise or otherwise promote an outdoor mass gathering or allow an outdoor mass gathering to be held on real property the organizer owns, leases or possesses unless a permit to hold such outdoor mass gathering has been issued by the county governing body in which the outdoor mass gathering is to take place.

Â Â Â Â Â  (2) A permit issued under this section does not entitle the organizer to make any permanent physical alterations to or on the real property which is the site of the outdoor mass gathering. [1971 c.597 Â§2; 1985 c.758 Â§3]

Â Â Â Â Â  433.750 Permit application; procedure for issuance of permit; fee. (1) The governing body of a county in which an outdoor mass gathering is to take place shall issue a permit upon application when the organizer demonstrates compliance with or the ability to comply with the health and safety rules governing outdoor mass gatherings to be regulated according to the anticipated crowd and adopted by the Department of Human Services. The application shall include all of the following:

Â Â Â Â Â  (a) Name and address of the applicant.

Â Â Â Â Â  (b) Legal description of the place of the proposed gathering.

Â Â Â Â Â  (c) Date of the proposed gathering.

Â Â Â Â Â  (d) Estimated attendance at the proposed gathering.

Â Â Â Â Â  (e) Nature of the proposed gathering.

Â Â Â Â Â  (f) Such other appropriate information as the county governing body may require in order to insure compliance with rules of the Department of Human Services.

Â Â Â Â Â  (2) Notice of the application shall be sent by the county governing body to the county sheriff or county chief law enforcement officer, the county health officer and the chief of the fire district in which the gathering is to be held.

Â Â Â Â Â  (3) Each officer receiving notice of the application under subsection (2) of this section who wishes to comment on the application shall submit such comment in writing to the county governing body not later than the hearing date. The comment may include recommendations related to the official functions of the officer as to granting the permit and any recommended conditions that should be imposed.

Â Â Â Â Â  (4) The county governing body shall hold a public hearing on the issue of compliance with this section. Notice of the time and place of such hearing including a general explanation of the matter to be considered shall be published at least 10 calendar days before the hearing in a newspaper of general circulation in the county or, if there is none, it shall be posted in at least three public places in the county.

Â Â Â Â Â  (5) Any decision of a county governing body on an application for a permit to hold an outdoor mass gathering may be appealed to a circuit court for the county as provided in ORS 34.020 to 34.100.

Â Â Â Â Â  (6) A county governing body may charge permit applicants a fee reasonably calculated to reimburse the county for its reasonable and necessary costs in receiving, processing and reviewing applications for permits to hold outdoor mass gatherings. However, a fee authorized by this subsection shall not exceed $5,000 and shall not be charged when the governing body finds, by a preponderance of the evidence presented to the governing body, that the applicant is unable to reimburse the governing body. [1971 c.597 Â§3; 1985 c.758 Â§4; 1993 c.779 Â§1]

Â Â Â Â Â  433.755 Additional information required before permit issued; liability of permit holder; casualty insurance; county as additional insured. (1) In reviewing an application for a permit to hold an outdoor mass gathering, the county governing body may require such plans, specifications and reports as it may deem necessary for proper review and it may request and shall receive from all public officers, departments and agencies of the state and its political subdivisions such cooperation and assistance as it may deem necessary. If the county governing body determines upon examination of the permit application that the outdoor mass gathering creates a potential for injury to persons or property, the county governing body may require organizers to obtain an insurance policy in an amount commensurate with the risk, but not exceeding $1 million. The policy of casualty insurance shall provide coverage against liability for death, injury or disability of any human or for damage to property arising out of the outdoor mass gathering. The county shall be named as an additional insured under the policy.

Â Â Â Â Â  (2) In the event of failure to remove all debris or residue and repair any damage to personal or real property arising out of the outdoor mass gathering within 72 hours after its termination and to remove any temporary structures used at the outdoor mass gathering within three weeks after its termination, the county governing body may file suit against the organizer for financial settlement as is needed to remove debris, residue or temporary structures and to repair such damage to real or personal property of persons not attending the outdoor mass gathering. The organizer shall be wholly responsible for payment of any fines imposed under ORS 433.990 (6). [1971 c.597 Â§4; 1985 c.758 Â§5; 1993 c.779 Â§2; 2001 c.104 Â§158]

Â Â Â Â Â  433.760 Rulemaking authority. Notwithstanding any other provisions of law, the Department of Human Services shall, in accordance with the provisions of ORS chapter 183, make rules regulated according to anticipated crowds with respect to health and safety at outdoor mass gatherings which provide for:

Â Â Â Â Â  (1) Adequate water supply, drainage and sewerage facilities;

Â Â Â Â Â  (2) Adequate toilet facilities;

Â Â Â Â Â  (3) Adequate refuse storage and disposal facilities;

Â Â Â Â Â  (4) Adequate food and sanitary food service, if supplied;

Â Â Â Â Â  (5) Adequate emergency medical facilities and communication systems;

Â Â Â Â Â  (6) Adequate fire protection; and

Â Â Â Â Â  (7) Adequate security personnel and traffic control. [1971 c.597 Â§5; 1981 c.82 Â§4; 1985 c.758 Â§8]

Â Â Â Â Â  433.763 Compliance with land use regulations required; criteria for approval. (1) Any gathering of more than 3,000 persons which continues or can reasonably be expected to continue for more than 120 hours within any three-month period and any part of which is held in open spaces shall be allowed by a county planning commission if all of the following occur:

Â Â Â Â Â  (a) The organizer makes application for a permit to the county planning commission.

Â Â Â Â Â  (b) The applicant demonstrates to the county planning commission that the applicant has complied or can comply with the requirements for an outdoor mass gathering permit set out in ORS 433.750.

Â Â Â Â Â  (c) The county planning commission shall make findings that:

Â Â Â Â Â  (A) Any permits required by the applicable land use regulations have been granted; and

Â Â Â Â Â  (B) The proposed gathering:

Â Â Â Â Â  (i) Is compatible with existing land uses; and

Â Â Â Â Â  (ii) Does not materially alter the stability of the overall land use pattern of the area.

Â Â Â Â Â  (2) The provisions of ORS 433.755 apply to any gatherings reviewed or approved under this section.

Â Â Â Â Â  (3) A decision granting or denying a permit under this section may be appealed to the county governing body as provided in ORS 215.402 to 215.438.

Â Â Â Â Â  (4) If a county has not created a planning commission as provided in ORS 215.030, the county governing body, or such other person as the governing body designates shall receive the application and make the findings and decision required by this section. [1985 c.758 Â§7]

Â Â Â Â Â  433.765 Effect on county ordinances adopted under county charter. Ordinances or regulations of a county enacted under a county charter adopted pursuant to section 10, Article VI, Oregon Constitution, and not inconsistent with ORS 433.735 to 433.770 and 433.990 (6) or any rules adopted under ORS 433.735 to 433.770 and 433.990 (6), are not superseded by ORS 433.735 to 433.770 and 433.990 (6) or such rules. Nothing in ORS 433.735 to 433.770 and 433.990 (6) or any rules adopted under ORS 433.735 to 433.770 and 433.990 (6) precludes the right of a county to enact ordinances or regulations under a county charter if such ordinances or regulations are not inconsistent with ORS 433.735 to 433.770 and 433.990 (6) or any rules adopted under ORS 433.735 to 433.770 and 433.990 (6). [1971 c.597 Â§6; 2001 c.104 Â§159]

Â Â Â Â Â  433.767 Application to gatherings defined by county ordinance. ORS 433.735 to 433.770 and 433.990 (6) apply to outdoor mass gatherings defined by county ordinance as well as to those defined by ORS 433.735 (1). [1981 c.82 Â§2; 2001 c.104 Â§160]

Â Â Â Â Â  433.770 Enforcement. (1) In addition to and not in lieu of the maintenance of other actions for any violation of ORS 433.745, the district attorney for the county in which an outdoor mass gathering is to be held may maintain an action in any court of general equitable jurisdiction to prevent, restrain or enjoin any violation of ORS 433.745.

Â Â Â Â Â  (2) Cases filed under the provisions of this section or an appeal therefrom shall be given preference on the docket over all other civil cases except those given equal preference by statute. [1971 c.597 Â§6a; 1979 c.284 Â§143]

PROGRAMS TO TREAT ALLERGIC RESPONSE OR HYPOGLYCEMIA

Â Â Â Â Â  433.800 Definitions for ORS 433.800 to 433.830. As used in ORS 433.800 to 433.830, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAllergenÂ means a substance, usually a protein, which evokes a particular adverse response in a sensitive individual.

Â Â Â Â Â  (2) ÂAllergic responseÂ means a medical condition caused by exposure to an allergen, with physical symptoms that may be life threatening, ranging from localized itching to severe anaphylactic shock and death.

Â Â Â Â Â  (3) ÂHypoglycemiaÂ means a condition in which a person experiences low blood sugar, producing symptoms that may range from drowsiness to loss of muscle control so that chewing or swallowing is impaired, to irrational behavior in which food intake is resisted, or to convulsions, fainting or coma.

Â Â Â Â Â  (4) ÂOther treatmentÂ means oral administration of food containing glucose or other forms of carbohydrate, such as jelly or candy.

Â Â Â Â Â  (5) ÂOther treatment has failedÂ means the hypoglycemic studentÂs symptoms have worsened or the student has become incoherent, unconscious or unresponsive. [1989 c.299 Â§2; 1997 c.345 Â§1]

Â Â Â Â Â  433.805 Policy. It is the purpose of ORS 433.800 to 433.830 to provide a means of authorizing certain individuals when a licensed health care professional is not immediately available to administer lifesaving treatment to persons who have severe allergic responses to insect stings and other specific allergens and to persons who are experiencing severe hypoglycemia when other treatment has failed or cannot be initiated. [1981 c.367 Â§1; 1989 c.299 Â§3; 1997 c.345 Â§2]

Â Â Â Â Â  433.810 Duties of Department of Human Services; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Adopt rules necessary for the administration of ORS 433.800 to 433.830 including defining circumstances under which 433.800 to 433.815 and 433.825 shall apply. The department shall include input from the educational system, health care provider organizations and other interested parties when adopting rules or amending those rules.

Â Â Â Â Â  (2) Develop or approve protocols for educational training as described in ORS 433.815, including the use of mechanisms for periodic retraining of individuals, and provide the protocols for educational training upon request to schools, health care professionals, parents or guardians of students or other interested parties. [1981 c.367 Â§2; 1989 c.299 Â§4; 1997 c.345 Â§3]

Â Â Â Â Â  433.815 Educational training. Educational training required by ORS 433.800 to 433.830 shall be conducted under the supervision of a physician licensed under ORS chapter 677 or a nurse practitioner licensed under ORS chapter 678 to practice in this state. The training may be conducted by a health care professional licensed under ORS chapter 678 as delegated by a supervising professional. The curricula shall minimally include the following subjects:

Â Â Â Â Â  (1) Recognition of the symptoms of systemic allergic responses to insect stings and other allergens;

Â Â Â Â Â  (2) Recognition of the symptoms of hypoglycemia;

Â Â Â Â Â  (3) Familiarity with common factors that are likely to elicit systemic allergic responses and common factors that may induce hypoglycemia;

Â Â Â Â Â  (4) Proper administration of a subcutaneous injection of epinephrine for severe allergic responses to insect stings and other specific allergens;

Â Â Â Â Â  (5) Proper administration of a subcutaneous injection of glucagon for severe hypoglycemia when other treatment has failed or cannot be initiated; and

Â Â Â Â Â  (6) Necessary follow-up treatment. [1981 c.367 Â§3; 1989 c.299 Â§5; 1997 c.345 Â§4]

Â Â Â Â Â  433.820 Eligibility for training. A person eligible to receive the training described in ORS 433.815 must meet the following requirements:

Â Â Â Â Â  (1) Be 21 years of age or older; and

Â Â Â Â Â  (2) Have, or reasonably expect to have, responsibility for or contact with at least one other person as a result of the eligible personÂs occupational or volunteer status, such as camp counselors, scout leaders, school personnel, forest rangers, tour guides or chaperones. [1981 c.367 Â§4; 1997 c.345 Â§5]

Â Â Â Â Â  433.825 Availability of doses of epinephrine and glucagon to trained persons. (1) A person who has successfully completed educational training described in ORS 433.815 for severe allergic responses may receive from any health care professional with appropriate prescriptive privileges licensed under ORS chapter 677 or 678 in this state a prescription for premeasured doses of epinephrine and the necessary paraphernalia for administration. The person may possess and administer in an emergency situation when a licensed health care professional is not immediately available such prescribed epinephrine to any person suffering a severe allergic response.

Â Â Â Â Â  (2) A person who has successfully completed educational training in the administration of glucagon as described in ORS 433.815 for hypoglycemia may receive from the parent or guardian of a student doses of glucagon prescribed by a health care professional with appropriate prescriptive privileges licensed under ORS chapter 677 or 678 in this state, as well as the necessary paraphernalia for administration. The person may possess and administer glucagon to the student for whom the glucagon is prescribed, if the student is suffering a severe hypoglycemic reaction in an emergency situation when a licensed health care professional is not immediately available and other treatment has failed or cannot be initiated. [1981 c.367 Â§5; 1989 c.299 Â§6; 1997 c.345 Â§6]

Â Â Â Â Â  433.830 Immunity of trained person and institution rendering emergency assistance. (1) No cause of action shall arise against a person who has successfully completed an educational training program described in ORS 433.815 for any act or omission of the person when acting in good faith while rendering emergency treatment pursuant to the authority granted by ORS 433.800 to 433.830, except where such conduct can be described as wanton misconduct.

Â Â Â Â Â  (2) No cause of action shall arise against an institution, facility, agency or organization when acting in good faith to allow for the rendering of emergency treatment pursuant to the authority granted by ORS 433.800 to 433.830, except where such conduct can be described as wanton misconduct. [1981 c.367 Â§6; 1997 c.345 Â§7]

OREGON INDOOR CLEAN AIR ACT

Â Â Â Â Â  433.835 Definitions for ORS 433.835 to 433.875. As used in ORS 433.835 to 433.875:

Â Â Â Â Â  (1) ÂEnclosed areaÂ means all space between a floor and a ceiling that is enclosed on all sides by solid walls or windows, exclusive of doors or passageways, that extend from the floor to the ceiling, including all space therein screened by partitions that do not extend to the ceiling.

Â Â Â Â Â  (2) ÂPlace of employmentÂ means every enclosed area under the control of a public or private employer that employees frequent during the course of employment, including but not limited to work areas, employee lounges, rest rooms, conference rooms, classrooms, cafeterias and hallways. ÂPlace of employmentÂ does not include a private residence unless it is used as a child care facility as defined in ORS 657A.250, a facility providing adult day care as defined in ORS 410.490 or a health care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) ÂPublic placeÂ means any enclosed indoor area open to and frequented by the public, except those public places subject to ORS 441.815, including but not limited to restaurants, as defined in ORS 624.010, retail stores, banks, commercial establishments, educational facilities, nursing homes, auditoriums, arenas, meeting rooms and grocery stores.

Â Â Â Â Â  (4) ÂSmoking instrumentÂ means any cigar, cigarette, pipe or other smoking equipment. [1981 c.384 Â§2; 2001 c.990 Â§1]

Â Â Â Â Â  433.840 Policy. The people of Oregon find that because the smoking of tobacco creates a health hazard to those present in confined places, it is necessary to reduce exposure to tobacco smoke by requiring nonsmoking areas in certain places. [1981 c.384 Â§1]

Â Â Â Â Â  433.845 Smoking prohibited except in designated areas. No person shall smoke or carry any lighted smoking instrument in a public place except in areas designated as smoking areas pursuant to ORS 433.850. Smoking is prohibited in a room during the time that jurors are required to use the room. [1981 c.384 Â§3; 1985 c.752 Â§1]

Â Â Â Â Â  433.850 Smoke free place of employment required; exceptions; posting signs. (1) Except as provided in subsection (2) of this section, an employer shall provide a place of employment that is free of tobacco smoke for all employees.

Â Â Â Â Â  (2) The following areas are not subject to the smoking restrictions in subsection (1) of this section:

Â Â Â Â Â  (a) Retail businesses primarily engaged in the sale of tobacco or tobacco products.

Â Â Â Â Â  (b) Restaurants posted as off-limits to minors or areas of restaurants posted as off-limits to minors under rules adopted by the Oregon Liquor Control Commission.

Â Â Â Â Â  (c) Bars or taverns posted as off-limits to minors under rules adopted by the Oregon Liquor Control Commission.

Â Â Â Â Â  (d) Rooms or halls being used by a charitable, fraternal or religious organization to conduct bingo games under a license issued pursuant to ORS 464.270.

Â Â Â Â Â  (e) Bowling centers.

Â Â Â Â Â  (f) Rooms designated by the owner or person in charge of a hotel or motel as rooms in which smoking is permitted.

Â Â Â Â Â  (g) Employee lounges designated by an employer for smoking if:

Â Â Â Â Â  (A) The lounge is not accessible to minors;

Â Â Â Â Â  (B) The air in the lounge is exhausted directly to the outside by an exhaust fan and not recirculated to other parts of the building;

Â Â Â Â Â  (C) The lounge is in compliance with ventilation standards established by rule by the Department of Human Services;

Â Â Â Â Â  (D) The lounge is located in a nonwork area where no employee is required to enter as part of the employeeÂs work responsibilities. For purposes of this paragraph, Âwork responsibilitiesÂ does not include custodial or maintenance work carried out in a lounge when it is unoccupied; and

Â Â Â Â Â  (E) There are sufficient nonsmoking lounges to accommodate nonsmokers.

Â Â Â Â Â  (3) An employer, except in those places described in subsection (2) of this section, shall post appropriate signs. [1981 c.384 Â§Â§4,5; 2001 c.104 Â§161; 2001 c.990 Â§2]

Â Â Â Â Â  433.855 Duties of Department of Human Services; rules; limitations; compliance checks. (1) The Department of Human Services, in accordance with the provisions of ORS chapter 183:

Â Â Â Â Â  (a) Shall adopt rules necessary to implement the provisions of ORS 433.835 to 433.875 and 433.990 (4);

Â Â Â Â Â  (b) Shall be responsible for compliance with such rules; and

Â Â Â Â Â  (c) May impose a civil penalty not to exceed the amount specified in ORS 433.990 (4) for each violation of a rule of the department applicable to ORS 433.850, to be collected in the manner provided in ORS 441.705 to 441.745. All penalties recovered shall be paid into the State Treasury and credited to the General Fund.

Â Â Â Â Â  (2) In carrying out its duties under this section, the Department of Human Services is not authorized to require any changes in ventilation or barriers in any public place. However, nothing in this subsection is intended to limit the authority of the department to impose any requirements under any other provision of law.

Â Â Â Â Â  (3) In public places which the Department of Human Services regularly inspects, the Department of Human Services shall check for compliance with the provisions of ORS 433.835 to 433.875 and 433.990 (4). In other public places, the Department of Human Services shall respond in writing or orally by telephone to complaints, notifying the proprietor or person in charge of responsibilities of the proprietor or person in charge under ORS 433.835 to 433.875 and 433.990 (4). If repeated complaints are received, the Department of Human Services may take appropriate action to insure compliance.

Â Â Â Â Â  (4) When a county has received delegation of the duties and responsibilities under ORS 446.425 and 448.100, or contracted with the Department of Human Services under ORS 190.110, the county shall be responsible for enforcing the provisions of ORS 433.835 to 433.875 and 433.990 (4) that are applicable to those licensed facilities and shall have the same authority as the Department of Human Services for such enforcement. [1981 c.384 Â§6; 1991 c.734 Â§21; 2001 c.104 Â§162; 2001 c.990 Â§6; 2003 c.309 Â§6]

Â Â Â Â Â  433.860 Enforcement. The Department of Human Services or local board of health may institute an action in the circuit court of the county where the violation occurred to enjoin repeated violations of ORS 433.850. [1981 c.384 Â§7]

Â Â Â Â Â  433.863 Limitation on prohibition of smoking by local government. (1) A local government may not prohibit smoking in any areas listed in ORS 433.850 (2) unless the local government prohibition was passed before July 1, 2001.

Â Â Â Â Â  (2) As used in this section, Âlocal governmentÂ means any county, district, municipality, port or political subdivision of this state. [2001 c.990 Â§4]

Â Â Â Â Â  433.865 Waiver authorized. Upon request, the Department of Human Services may waive the provisions of ORS 433.835 to 433.875 and 433.990 (4) for any public place if it determines that:

Â Â Â Â Â  (1) There are valid reasons to do so; and

Â Â Â Â Â  (2) A waiver will not significantly affect the health and comfort of nonsmokers. [1981 c.384 Â§8; 2001 c.104 Â§163]

Â Â Â Â Â  433.870 Regulation in addition to other smoking regulations. The regulations authorized by ORS 433.855, 433.860 and 433.865 are in addition to and not in lieu of any other law regulating smoking. [1981 c.384 Â§11; 2001 c.104 Â§164; 2001 c.990 Â§5]

Â Â Â Â Â  433.875 Short title. ORS 433.835 to 433.875 and 433.990 (4) shall be cited as the Oregon Indoor Clean Air Act. [1981 c.384 Â§12; 2001 c.104 Â§165]

PENALTIES

Â Â Â Â Â  433.990 Penalties. (1) Violation of ORS 433.004 or 433.008, 433.255, 433.260 or 433.715 is a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 433.010 is punishable, upon conviction, by imprisonment in the custody of the Department of Corrections for not more than three years.

Â Â Â Â Â  (3) Violation of ORS 433.035 is punishable upon conviction by a fine of not less than $10 nor more than $100, or by imprisonment for not less than 10 days nor more than 30 days, or by both.

Â Â Â Â Â  (4) Violation of ORS 433.850 is a Class D violation punishable by fines totaling not more than $50 per day, not to exceed $1,000 in any 30-day period.

Â Â Â Â Â  (5) Violation of ORS 433.345 or 433.365 is a Class B violation. Failure to obey any lawful order of the Director of Human Services issued under ORS 433.350 is a Class C misdemeanor.

Â Â Â Â Â  (6) Any organizer, as defined in ORS 433.735, violating ORS 433.745 is punishable, upon conviction, by a fine of not more than $10,000. [Subsection (8) (1969 Replacement Part) enacted as 1957 c.422 Â§2; subsection (8) derived from 434.990; 1971 c.648 Â§23; subsection (9) enacted as 1971 c.413 Â§6; subsection (10) enacted as 1971 c.597 Â§7; 1973 c.779 Â§46; 1979 c.492 Â§6; 1979 c.828 Â§13; subsection (5) enacted as 1981 c.384 Â§10; 1987 c.320 Â§232; 1987 c.600 Â§16; 1999 c.1051 Â§182; 2001 c.104 Â§166; 2001 c.636 Â§5; 2001 c.990 Â§7]

_______________



Chapter 434

Chapter 434 (Former Provisions)

Venereal Diseases

VENEREAL DISEASES

PUBLIC HEALTH AND SAFETY

434.005 [1973 c.829 §13; 1977 c.582 §40; repealed by 1987 c.600 §18]

434.010 [Amended by 1973 c.829 §36; repealed by 1977 c.582 §61]

434.020 [Amended by 1973 c.829 §37; 1977 c.582 §56; repealed by 1987 c.600 §18]

434.030 [Repealed by 1973 c.829 §71]

434.040 [Repealed by 1973 c.829 §71]

434.050 [Amended by 1973 c.829 §38; 1977 c.582 §57; repealed by 1987 c.600 §18]

434.055 [1975 c.343 §2; repealed by 1987 c.600 §18]

434.060 [Repealed by 1967 c.617 §2 (433.035 enacted in lieu of 434.060)]

434.070 [Amended by 1977 c.582 §41; 1981 c.152 §5; repealed by 1987 c.600 §18]

434.080 [Amended by 1973 c.829 §39; repealed by 1987 c.600 §18]

434.090 [Amended by 1973 c.829 §40; repealed by 1987 c.600 §18]

434.100 [Amended by 1973 c.829 §41; 1979 c.731 §9; repealed by 1987 c.600 §18]

434.110 [Repealed by 1973 c.829 §71]

434.130 [Amended by 1973 c.829 §42; repealed by 1987 c.600 §18]

434.140 [Amended by 1973 c.829 §43; 1977 c.582 §42; repealed by 1987 c.600 §18]

434.150 [Repealed by 1973 c.829 §71]

434.160 [Amended by 1973 c.829 §44; 1987 c.158 §79; repealed by 1987 c.600 §18]

434.170 [Amended by 1973 c.829 §45; repealed by 1987 c.600 §18]

434.180 [Amended by 1973 c.829 §46; 1987 c.158 §80; repealed by 1987 c.600 §18]

434.190 [Repealed by 1987 c.600 §18]

434.200 [Amended by 1973 c.829 §47; repealed by 1987 c.600 §18]

434.210 [Amended by 1973 c.829 §48; repealed by 1987 c.600 §18]

434.250 [Amended by 1977 c.582 §43; repealed by 1987 c.600 §18]

434.260 [Amended by 1973 c.829 §49; 1977 c.582 §44; repealed by 1987 c.600 §18]

434.270 [Repealed by 1987 c.600 §18]

434.990 [Amended by 1973 c.829 §50; repealed by 1987 c.600 §18]

_______________



Chapter 435

Chapter 435 Â Birth Control; Termination of Pregnancy

2005 EDITION

BIRTH CONTROL; TERMINATION OF PREGNANCY

PUBLIC HEALTH AND SAFETY

CONTRACEPTIVES; CONDOMS

435.010Â Â Â Â  License required for manufacture or sale of contraceptives; exception

435.020Â Â Â Â  Types of licenses; application; display

435.030Â Â Â Â  Wholesale and manufacturer license

435.050Â Â Â Â  License issuance; fee; duration

435.060Â Â Â Â  Revocation of licenses and seizure of equipment

435.070Â Â Â Â  Appeal of revocation and seizure orders

435.080Â Â Â Â  Publication of licensing regulations

435.090Â Â Â Â  Labeling; standards; expiration date

435.100Â Â Â Â  Standards; rules regarding enforcement

435.105Â Â Â Â  Inspection program of certain stock of vendors

435.120Â Â Â Â  Disposition of receipts

435.130Â Â Â Â  Jurisdiction over prosecutions

FAMILY PLANNING AND BIRTH CONTROL

435.205Â Â Â Â  Family planning and birth control services by public agencies; fees

435.215Â Â Â Â  Right to refuse services protected

435.225Â Â Â Â  Refusal by employee to offer services

435.235Â Â Â Â  Construction of ORS 435.205 to 435.235

VOLUNTARY STERILIZATION

435.305Â Â Â Â  Voluntary sterilization authorized; advice; consent

TERMINATION OF PREGNANCY

435.435Â Â Â Â  Effect of refusal to consent to termination

435.475Â Â Â Â  Refusal to admit patient for termination

435.485Â Â Â Â  Medical personnel not required to participate in termination

435.496Â Â Â Â  Report to Center for Health Statistics; who has duty; report content

PENALTIES

435.990Â Â Â Â  Penalties

CONTRACEPTIVES; CONDOMS

Â Â Â Â Â  435.010 License required for manufacture or sale of contraceptives; exception. (1) No appliances, drugs or medicinal preparations intended or having special utility for the prevention of conception or venereal diseases, or both, shall be manufactured or sold at wholesale in this state without a license issued by the State Board of Pharmacy, as provided in ORS 435.010 to 435.130, which licenses shall be in addition to other licenses required by law.

Â Â Â Â Â  (2) The prohibitions of subsection (1) of this section do not apply to practitioners as defined in ORS 689.005. [Amended by 1969 c.328 Â§1; 1977 c.328 Â§1; 1979 c.777 Â§47]

Â Â Â Â Â  435.020 Types of licenses; application; display. (1) The following types of licenses shall be issued by the State Board of Pharmacy under ORS 435.010 to 435.130:

Â Â Â Â Â  (a) Wholesale licenses.

Â Â Â Â Â  (b) Manufacturing licenses.

Â Â Â Â Â  (2) The license application shall be made in writing on a form prescribed and furnished by the board and one such license shall be obtained for each wholesaler or manufacturer. Such licenses shall be publicly or conspicuously displayed, and open to inspection by the board or other authorized persons. [Amended by 1969 c.328 Â§2; 1973 c.104 Â§5; 1975 c.285 Â§1]

Â Â Â Â Â  435.030 Wholesale and manufacturer license. Wholesale and manufacturer licenses shall be issued only to persons authorized to sell or distribute the appliances, drugs or medicinal preparations mentioned in ORS 435.010. [Amended by 1969 c.328 Â§3; 1977 c.328 Â§2]

Â Â Â Â Â  435.035 [1973 c.104 Â§2; repealed by 1975 c.285 Â§8]

Â Â Â Â Â  435.040 [Amended by 1969 c.328 Â§4; 1973 c.104 Â§6; repealed by 1975 c.285 Â§8]

Â Â Â Â Â  435.050 License issuance; fee; duration. (1) All licenses shall be issued by the State Board of Pharmacy on written application and payment of an annual license fee for each manufacturer or wholesale license, which fee shall not exceed $300.

Â Â Â Â Â  (2) Licenses shall be in effect for one year from January 1 of each year. [Amended by 1963 c.96 Â§2; 1967 c.183 Â§1; 1973 c.104 Â§4; 1975 c.285 Â§2; 1993 c.18 Â§109; 1993 c.571 Â§23]

Â Â Â Â Â  435.060 Revocation of licenses and seizure of equipment. (1) Notwithstanding ORS chapter 183, the State Board of Pharmacy may revoke any license for violation of ORS 435.010 to 435.130 by notice in writing to the holder of such license, stating specifically the reasons for revocation.

Â Â Â Â Â  (2) The board shall transmit a copy of such revocation to the Attorney General, who shall thereupon instruct the sheriff of the county in which such licensee is doing business thereunder to seize the written license. [Amended by 1969 c.328 Â§5; 1971 c.734 Â§49; 1975 c.285 Â§3]

Â Â Â Â Â  435.070 Appeal of revocation and seizure orders. (1) A licensee may, within 30 days from the date of the service of notice of revocation, appeal to the circuit court of the county in which the licensee is doing business under the license for a review of the action of the State Board of Pharmacy in revoking the license and of the action of the sheriff in making a seizure thereunder.

Â Â Â Â Â  (2) The appeal shall be taken by filing in the circuit court a copy of the notice of revocation and a denial or statement in writing and sworn to by the licensee putting in issue such facts in connection therewith as the licensee may desire to dispute or put in controversy. A copy of this sworn statement shall be served upon the State Board of Pharmacy by the licensee at the time of filing the same.

Â Â Â Â Â  (3) The court may then proceed to hear and dispose of the matter in a summary manner upon such testimony and evidence as the licensee and the State Board of Pharmacy, the Attorney General or the district attorney of the county in question shall offer.

Â Â Â Â Â  (4) If the court finds that the action of the State Board of Pharmacy in revoking such license or in making such seizure was without sufficient grounds, it shall order the license to be reinstated and the property seized to be restored. If the court finds that the licensee has been guilty of a violation of ORS 435.010 to 435.130 and that the revocation of license was justifiable, the property seized shall be ordered by the court to be destroyed and the sheriff shall carry out such order.

Â Â Â Â Â  435.080 Publication of licensing regulations. The State Board of Pharmacy shall prepare, print and distribute rules and regulations not inconsistent with law, for the conduct of proceedings for the issue, enforcement and revocation of the licenses provided in ORS 435.010 to 435.130. [Amended by 1995 c.79 Â§222]

Â Â Â Â Â  435.090 Labeling; standards; expiration date. (1) Goods of the class specified in ORS 435.010 shall be sold at wholesale or at retail in this state only if they:

Â Â Â Â Â  (a) Specifically identify the manufacturer, date of manufacture or an expiration date and the distributor thereof by firm name and address on the container in which the goods are sold or are intended to be distributed. All such goods manufactured after December 31, 1994, shall bear an expiration date.

Â Â Â Â Â  (b) Comply with the standards as to such goods, respecting grade and quality, prescribed by the Department of Human Services under ORS 435.100.

Â Â Â Â Â  (2) Relative to drugs or medicinal preparations intended or having special utility for the prevention of conception, each individual container manufactured for sale in Oregon must bear the date of manufacture or an expiration date. All such drugs or medicinal preparations manufactured after December 31, 1994, shall bear an expiration date. [Amended by 1975 c.285 Â§4; 1977 c.328 Â§3; 1993 c.571 Â§24]

Â Â Â Â Â  435.100 Standards; rules regarding enforcement. (1) The Department of Human Services shall adopt and promulgate from time to time and have jurisdiction over the establishing of such standards relating to and governing the articles and medicinal preparations mentioned in ORS 435.010 as may be deemed necessary by the department in the interest of disease prevention.

Â Â Â Â Â  (2) The State Board of Pharmacy may adopt other rules to enforce and carry out the provisions of ORS 435.010 to 435.130 in cooperation with the department.

Â Â Â Â Â  (3) The department shall cause to have published the brand names of all goods of the class specified in ORS 435.010 that comply with the standards prescribed under subsection (1) of this section. [Amended by 1975 c.285 Â§5]

Â Â Â Â Â  435.105 Inspection program of certain stock of vendors. In lieu of its own inspection program, the State Board of Pharmacy may enter into an agreement with the Department of Human Services or a county or district board of health. The agreement shall authorize the department or the board to make inspections of the condom stock to determine that the stock consists only of brands that comply with standards promulgated under ORS 435.100 (1). The agreement shall include authority to enforce applicable rules of the State Board of Pharmacy and the department and such rules of the board shall be considered rules of the department or the county or district board of health. [1973 c.104 Â§3; 1975 c.285 Â§6]

Â Â Â Â Â  435.110 [Amended by 1969 c.328 Â§6; repealed by 1975 c.285 Â§8]

Â Â Â Â Â  435.120 Disposition of receipts. All license fees collected under ORS 435.010 to 435.130 shall be retained and used by the board in carrying out and enforcing ORS 435.010 to 435.130, except as provided in this section. [Amended by 1987 c.905 Â§23]

Â Â Â Â Â  435.130 Jurisdiction over prosecutions. Justice courts have concurrent jurisdiction with the circuit courts over all violations of ORS 435.010 to 435.130.

FAMILY PLANNING AND BIRTH CONTROL

Â Â Â Â Â  435.205 Family planning and birth control services by public agencies; fees. (1) The Department of Human Services and every county health department shall offer family planning and birth control services within the limits of available funds. Both agencies jointly may offer such services. The Director of Human Services or a designee shall initiate and conduct discussions of family planning with each person who might have an interest in and benefit from such service. The Department of Human Services shall furnish consultation and assistance to county health departments.

Â Â Â Â Â  (2) Family planning and birth control services may include interviews with trained personnel; distribution of literature; referral to a licensed physician for consultation, examination, medical treatment and prescription; and, to the extent so prescribed, the distribution of rhythm charts, the initial supply of a drug or other medical preparation, contraceptive devices and similar products.

Â Â Â Â Â  (3) Any literature, charts or other family planning and birth control information offered under this section in counties in which a significant segment of the population does not speak English shall be made available in the appropriate foreign language for that segment of the population.

Â Â Â Â Â  (4) In carrying out its duties under this section, and with the consent of the county governing body, any county health department may adopt a fee schedule for services provided by the county health department. The fees shall be reasonably calculated not to exceed costs of services provided and may be adjusted on a sliding scale reflecting ability to pay.

Â Â Â Â Â  (5) The county health department shall collect fees according to the schedule adopted under subsection (4) of this section. Such fees may be used to meet the expenses of providing the services authorized by this section. [1967 c.491 Â§Â§1,2; 1971 c.396 Â§1; 1971 c.779 Â§65; 1973 c.253 Â§1; 2001 c.900 Â§159]

Â Â Â Â Â  435.215 Right to refuse services protected. The refusal of any person to accept family planning and birth control services shall in no way affect the right of such person to receive public assistance or any other public benefit and every person to whom such services are offered shall be so advised initially both orally and in writing. Employees engaged in the administration of ORS 435.205 to 435.235 shall recognize that the right to make decisions concerning family planning and birth control is a fundamental personal right of the individual and nothing in ORS 435.205 to 435.235 shall in any way abridge such individual right, nor shall any individual be required to state the reason for refusing the offer of family planning and birth control services. [1967 c.491 Â§3; 1971 c.779 Â§66; 1987 c.158 Â§81]

Â Â Â Â Â  435.225 Refusal by employee to offer services. Any employee of the Department of Human Services may refuse to accept the duty of offering family planning and birth control services to the extent that such duty is contrary to the personal or religious beliefs of the employee. However, such employee shall notify the immediate supervisor in writing of such refusal in order that arrangements may be made for eligible persons to obtain such information and services from another employee. Such refusal shall not be grounds for any disciplinary action, for dismissal, for any interdepartmental transfer, for any other discrimination in employment, or for suspension from employment, or for any loss in pay or other benefits. [1967 c.491 Â§4; 1971 c.779 Â§67]

Â Â Â Â Â  435.235 Construction of ORS 435.205 to 435.235. ORS 435.205 to 435.235 shall be liberally construed to protect the rights of all individuals to pursue their religious beliefs, to follow the dictates of their own consciences, to prevent the imposition upon any individual of practices offensive to the individualÂs moral standards, to respect the right of every individual to self-determination in the procreation of children, and to insure a complete freedom of choice in pursuance of constitutional rights. [1967 c.491 Â§5]

VOLUNTARY STERILIZATION

Â Â Â Â Â  435.305 Voluntary sterilization authorized; advice; consent. (1) A person may be sterilized by appropriate means upon request and upon the advice of a physician licensed by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (2) No physician or hospital may be held liable for performing a sterilization without obtaining the consent of the spouse of the person sterilized.

Â Â Â Â Â  (3) Free clinics to sterilize males under subsection (1) of this section may be conducted as a part of the program provided for in ORS 435.205.

Â Â Â Â Â  (4)(a) A nurse practitioner licensed by the Oregon State Board of Nursing under ORS 678.375 and acting within the scope of practice authorized by the board may provide medical advice to any person about a sterilization procedure.

Â Â Â Â Â  (b) A nurse practitioner may acknowledge and sign a consent to sterilization procedure form if, no fewer than 30 days before the procedure, the form is provided to and signed by the person on whom the procedure will be performed.

Â Â Â Â Â  (c) A nurse practitioner may not acknowledge or sign a consent to sterilization procedure form if the form is provided to or signed by the person on whom the procedure will be performed fewer than 30 days before the procedure.

Â Â Â Â Â  (d) A nurse practitioner may not perform a sterilization procedure on any person. [1967 c.441 Â§15; 1969 c.31 Â§1; 1973 c.479 Â§1; 1975 c.591 Â§1; 1987 c.158 Â§82; 2005 c.471 Â§5]

Â Â Â Â Â  435.405 [1969 c.684 Â§1; 1971 c.743 Â§370; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.415 [1969 c.684 Â§3; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.425 [1969 c.684 Â§4; repealed by 1983 c.470 Â§1]

TERMINATION OF PREGNANCY

Â Â Â Â Â  435.435 Effect of refusal to consent to termination. The refusal of any person to consent to a termination of pregnancy or to submit thereto shall not be grounds for loss of any privilege or immunity to which the person is otherwise entitled nor shall consent to or submission to a termination of pregnancy be imposed as a condition to the receipt of any public benefits. [1969 c.684 Â§Â§7,12; 1983 c.470 Â§5]

Â Â Â Â Â  435.445 [1969 c.684 Â§8; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.455 [1969 c.684 Â§Â§2,5; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.465 [1969 c.684 Â§6; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.475 Refusal to admit patient for termination. (1) Except as provided in subsection (3) of this section, no hospital is required to admit any patient for the purpose of terminating a pregnancy. No hospital is liable for its failure or refusal to participate in such termination if the hospital has adopted a policy not to admit patients for the purposes of terminating pregnancies. However, the hospital must notify the person seeking admission to the hospital of its policy.

Â Â Â Â Â  (2) All hospitals that have not adopted a policy not to admit patients seeking termination of a pregnancy shall admit patients seeking such termination in the same manner and subject to the same conditions as imposed on any other patient seeking admission to the hospital.

Â Â Â Â Â  (3) No hospital operated by this state or by a political subdivision in this state is authorized to adopt a policy of excluding or denying admission to any person seeking termination of a pregnancy. [1969 c.684 Â§9; 1983 c.470 Â§2]

Â Â Â Â Â  435.485 Medical personnel not required to participate in termination. (1) No physician is required to give advice with respect to or participate in any termination of a pregnancy if the refusal to do so is based on an election not to give such advice or to participate in such terminations and the physician so advises the patient.

Â Â Â Â Â  (2) No hospital employee or member of the hospital medical staff is required to participate in any termination of a pregnancy if the employee or staff member notifies the hospital of the election not to participate in such terminations. [1969 c.684 Â§Â§10,11; 1983 c.470 Â§3]

Â Â Â Â Â  435.495 [1969 c.684 Â§13; repealed by 1983 c.470 Â§1 and 1983 c.709 Â§14 (435.496 enacted in lieu of 435.495)]

Â Â Â Â Â  435.496 Report to Center for Health Statistics; who has duty; report content. (1) Each induced termination of pregnancy which occurs in this state, regardless of the length of gestation, shall be reported to the Center for Health Statistics within 30 days by the person in charge of the institution in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution, the attending physician shall prepare and file the report.

Â Â Â Â Â  (2) If the person who is required to file the report under subsection (1) of this section has knowledge that the person who underwent the induced termination of pregnancy also underwent a follow-up visit or had follow-up contact with a health care provider, the person shall include the fact of the follow-up visit or contact, and whether any complications were noted, in the report. If the person filing the report is not personally aware of the follow-up visit or contact but was informed of the visit or contact, the person shall include the source of that information in the report.

Â Â Â Â Â  (3) Reports submitted under this section shall not disclose the names or identities of the parents. [1983 c.709 Â§14a (enacted in lieu of 435.495); 1997 c.783 Â§46]

PENALTIES

Â Â Â Â Â  435.990 Penalties. (1) Violation of any of the provisions of ORS 435.010 to 435.130 is punishable, upon conviction, by a fine not to exceed $200 or imprisonment in a county jail for not exceeding 60 days, or both.

Â Â Â Â Â  (2) Sale at wholesale or retail of any goods of the class specified in ORS 435.010 that do not comply with standards promulgated under ORS 435.100 (1) is a Class C misdemeanor. [Subsection (2) enacted as 1975 c.285 Â§7]

_______________



Chapter 436

Chapter 436 Â Sterilization

2005 EDITION

STERILIZATION

PUBLIC HEALTH AND SAFETY

436.205Â Â Â Â  Definitions

436.215Â Â Â Â  Legislative finding

436.225Â Â Â Â  Obtaining informed consent

436.235Â Â Â Â  Petition to determine ability to give informed consent

436.245Â Â Â Â  Petition content

436.255Â Â Â Â  Court hearing on petition; notice

436.265Â Â Â Â  Appointment of counsel; payment of expenses

436.275Â Â Â Â  Admissible evidence; subpoenas

436.285Â Â Â Â  Presence of respondent; waiver; medication

436.295Â Â Â Â  Court determination of ability to consent

436.305Â Â Â Â  Evidence on best interests of respondent

436.315Â Â Â Â  Appointment of appeal counsel; payment of expenses

436.325Â Â Â Â  Effect on surgical procedures

436.335Â Â Â Â  Report on disposition; biennial review; report to Legislative Assembly

Â Â Â Â Â  436.010 [Amended by 1967 c.441 Â§1; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.020 [Amended by 1955 c.556 Â§1; 1955 c.660 Â§29; 1967 c.441 Â§4; 1969 c.314 Â§43; 1971 c.650 Â§16; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.025 [1967 c.441 Â§3 (1); repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.030 [Amended by 1955 c.651 Â§11; 1955 c.660 Â§30; 1961 c.173 Â§1; repealed by 1965 c.264 Â§12]

Â Â Â Â Â  436.035 [1967 c.441 Â§3 (2); repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.040 [Repealed by 1965 c.264 Â§1 (436.041 enacted in lieu of 436.040)]

Â Â Â Â Â  436.041 [1965 c.264 Â§2 (enacted in lieu of 436.040); 1967 c.441 Â§5; 1971 c.734 Â§50; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.050 [Amended by 1961 c.173 Â§2; 1965 c.264 Â§3; part renumbered 436.055; 1967 c.441 Â§6; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.055 [Formerly part of 436.050; repealed by 1967 c.441 Â§7 (436.056 enacted in lieu of 436.055)]

Â Â Â Â Â  436.056 [1967 c.441 Â§8 (enacted in lieu of 436.055); repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.060 [Repealed by 1965 c.264 Â§4 (436.061 enacted in lieu of 436.060)]

Â Â Â Â Â  436.061 [1965 c.264 Â§5 (enacted in lieu of 436.060); 1967 c.441 Â§9; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.070 [Amended by 1965 c.264 Â§6; 1967 c.441 Â§10; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.080 [Repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.090 [Amended by 1965 c.264 Â§7; 1967 c.441 Â§11; 1973 c.823 Â§138; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.100 [Amended by 1965 c.264 Â§8; 1967 c.441 Â§12; 1969 c.391 Â§12; 1973 c.823 Â§139; 1973 c.829 Â§51; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.110 [Amended by 1965 c.264 Â§9; 1967 c.441 Â§13; 1971 c.734 Â§51; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.115 [1971 c.734 Â§53; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.120 [Amended by 1965 c.264 Â§10; 1967 c.441 Â§14; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  436.125 [1971 c.734 Â§54; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.130 [Amended by 1965 c.264 Â§11; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  436.140 [Repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.150 [Amended by 1973 c.829 Â§52; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.205 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBest interestÂ means that:

Â Â Â Â Â  (a) The individual is physically capable of procreating;

Â Â Â Â Â  (b) The individual is likely to engage in sexual activity at the present or in the near future under circumstances likely to result in pregnancy;

Â Â Â Â Â  (c) All less drastic alternative contraceptive methods, including supervision, education and training, have proved unworkable or inapplicable, or are medically contraindicated;

Â Â Â Â Â  (d) The proposed method of sterilization conforms with standard medical practice, is the least intrusive method available and appropriate, and can be carried out without unreasonable risk to the life and health of the individual; and

Â Â Â Â Â  (e) The nature and extent of the individualÂs disability, as determined by empirical evidence and not solely on the basis of standardized tests, renders the individual permanently incapable of caring for and raising a child, even with reasonable assistance.

Â Â Â Â Â  (2) ÂInformed consentÂ means consent given by an individual 15 years of age or older for sterilization that is:

Â Â Â Â Â  (a) Based upon a full understanding of the nature and consequences of sterilization pursuant to information requirements set forth in ORS 436.225 (1);

Â Â Â Â Â  (b) Given by an individual competent to make such a decision; and

Â Â Â Â Â  (c) Wholly voluntary and free from coercion, express or implied.

Â Â Â Â Â  (3) ÂRespondentÂ is the individual for whom sterilization is sought and is the subject of a petition pursuant to this chapter.

Â Â Â Â Â  (4) ÂSterilizationÂ means any medical procedure, treatment or operation for the purpose of rendering an individual permanently incapable of procreating. [1983 c.460 Â§3; 1991 c.67 Â§116]

Â Â Â Â Â  436.215 Legislative finding. The Legislative Assembly finds and declares that sterilization procedures are highly intrusive, generally irreversible and represent potentially permanent and highly significant consequences for individuals incapable of giving informed consent. The Legislative Assembly recognizes that certain legal safeguards are required to prevent indiscriminate and unnecessary sterilization of such individuals, and to assure equal access to desired medical procedures for these Oregon citizens. [1983 c.460 Â§4]

Â Â Â Â Â  436.225 Obtaining informed consent. (1) In obtaining informed consent for sterilization a physician must offer to answer any questions the individual to be sterilized may have concerning the proposed procedure, and must provide orally all of the following information or advice to the individual to be sterilized:

Â Â Â Â Â  (a) Advice that the individual is free to withhold or withdraw consent to the procedure at any time before the sterilization without affecting the right to future care or treatment;

Â Â Â Â Â  (b) A description of available alternative methods of family planning and birth control;

Â Â Â Â Â  (c) Advice that the sterilization procedure is considered to be irreversible;

Â Â Â Â Â  (d) A thorough explanation of the specific sterilization procedure to be performed;

Â Â Â Â Â  (e) A full description of the discomforts and risks that may accompany or follow the performing of the procedure, including an explanation of the type and possible effects of any anesthetic to be used; and

Â Â Â Â Â  (f) A full description of the benefits or advantages that may be expected as a result of the sterilization.

Â Â Â Â Â  (2) A natural parent, or a legal guardian or conservator of a minor child or protected person appointed under ORS chapter 125, may not give substitute consent for sterilization.

Â Â Â Â Â  (3) Whenever any physician has reason to believe an individual 15 years of age or older is unable to give informed consent, no sterilization shall be performed until it is determined by a circuit court that the individual involved is able to and has given informed consent. Whenever the court determines, under the provisions of this chapter, that a person lacks the ability to give informed consent, the court shall permit sterilization only if the person is 18 years of age or older and only upon showing that such operation, treatment or procedure is in the best interest of the individual.

Â Â Â Â Â  (4) Informed consent may not be obtained while the individual to be sterilized is:

Â Â Â Â Â  (a) In labor or childbirth;

Â Â Â Â Â  (b) Seeking to obtain or obtaining an abortion; or

Â Â Â Â Â  (c) Under the influence of alcohol or other substances that affect the individualÂs state of awareness. [1983 c.460 Â§5; 1995 c.664 Â§98]

Â Â Â Â Â  436.235 Petition to determine ability to give informed consent. A petition for a determination of a personÂs ability to give informed consent to a sterilization procedure may be filed by the person seeking sterilization, the attending physician of the person seeking sterilization, or by an interested person concerned with the respondentÂs health and well-being. Such a petition shall be filed in the circuit court in the county in which the respondent resides or has domicile. [1983 c.460 Â§6]

Â Â Â Â Â  436.245 Petition content. The petition for determination of ability to give informed consent for sterilization shall be executed under oath and shall set forth:

Â Â Â Â Â  (1) The name, age and residence of the respondent.

Â Â Â Â Â  (2) The names and residences of any parents, spouse, legal guardian or conservator of the respondent.

Â Â Â Â Â  (3) A statement of the facts describing the respondentÂs alleged inability to give informed consent for sterilization.

Â Â Â Â Â  (4) A statement of facts indicating the likelihood or unlikelihood that the respondent will have the ability to make an informed decision about sterilization in the foreseeable future.

Â Â Â Â Â  (5) A statement of the reasons for which sterilization is sought.

Â Â Â Â Â  (6) The name, position and statement of interest of the person initiating the petition or any person assisting the respondent with a self-initiated petition. [1983 c.460 Â§7]

Â Â Â Â Â  436.255 Court hearing on petition; notice. (1) Upon such a petition for determination of ability to give informed consent, the court shall assign a time, not later than 30 days thereafter, and a place for hearing the petition.

Â Â Â Â Â  (2) The court may, at its discretion, hold a hearing on the petition at a place other than the courtroom if it would facilitate the presence of the respondent. The court shall cause a copy of the petition and notice of the hearing to be served on the respondent and the respondentÂs parent, legal guardian or conservator, if any, at least 14 days prior to the hearing date. Notice is also required to the following:

Â Â Â Â Â  (a) The spouse of the respondent, if any;

Â Â Â Â Â  (b) The sibling of the respondent if there are no living parents;

Â Â Â Â Â  (c) The system described in ORS 192.517 (1); and

Â Â Â Â Â  (d) Such other persons as the court may determine have an interest in the respondent.

Â Â Â Â Â  (3) If the parent or legal guardian of the respondent is not a resident of this state, notice may be served by registered mail or by certified mail with return receipt. If the residence of the respondentÂs parent or legal guardian is unknown, an affidavit so stating shall be filed in lieu of service. [1983 c.460 Â§8; 1991 c.249 Â§36; 2003 c.14 Â§247; 2005 c.498 Â§10]

Â Â Â Â Â  436.265 Appointment of counsel; payment of expenses. (1) If the respondent requests counsel but is determined to be financially eligible for appointed counsel at state expense, the court shall appoint suitable counsel to represent the respondent at state expense.

Â Â Â Â Â  (2) If the respondent is not represented by counsel and appears to be unable to request counsel, the court shall appoint suitable counsel to represent the respondent.

Â Â Â Â Â  (3) Counsel appointed by the court shall be paid compensation, as provided in ORS 135.055. When the court appoints counsel and the respondent is without sufficient financial means to employ counsel, the compensation for counsel and reasonable expenses of investigation, preparation and presentation paid or incurred shall be determined and paid as provided in ORS 135.055. [1983 c.460 Â§9; 2001 c.962 Â§75]

Â Â Â Â Â  436.275 Admissible evidence; subpoenas. (1) At any hearing upon such petition, the court shall receive evidence concerning the respondentÂs ability to give informed consent. Such evidence shall include, but shall not be limited to:

Â Â Â Â Â  (a) Testimony from the respondent regarding the respondentÂs receipt and understanding of the information set forth in ORS 436.225 (1); and

Â Â Â Â Â  (b) Reports from an interdisciplinary team of at least three professionals who have experience working with disabilities similar to those affecting the respondent. The reports shall:

Â Â Â Â Â  (A) Contain specific information regarding the respondentÂs ability to give informed consent;

Â Â Â Â Â  (B) Indicate the specific aspects, if any, of informed consent that the respondent lacks; and

Â Â Â Â Â  (C) Contain a statement by each professional explaining the reason for the professionalÂs opinion.

Â Â Â Â Â  (2) For purposes of subsection (1)(a) of this section, ÂtestimonyÂ means:

Â Â Â Â Â  (a) Sworn testimony given in person by the respondent to the court at any hearing on the respondentÂs ability to give informed consent to sterilization; or

Â Â Â Â Â  (b) A sworn affidavit, if the respondentÂs presence has been waived pursuant to ORS 436.285.

Â Â Â Â Â  (3) The respondent or the respondentÂs counsel shall have the right to present evidence and to cross-examine witnesses who testify at the hearing.

Â Â Â Â Â  (4) Witnesses or other persons necessary for the conduct of the hearing may be subpoenaed. The person filing the petition or the respondent may have compulsory attendance of witnesses on behalf of the requesting party in the same manner as provided in ORS 136.567 to 136.603. The form of the subpoena shall be substantially as provided in ORS 136.575 (4) or (6), but shall describe the action as a Âprobate sterilization proceedingÂ and the appearance as on behalf of Âthe petitioner,Â or Âthe respondent.Â [1983 c.460 Â§10; 2001 c.255 Â§1]

Â Â Â Â Â  436.285 Presence of respondent; waiver; medication. The respondent shall be present at any hearing regarding respondentÂs ability to give informed consent to sterilization, unless that right is waived by the person, personally or through the respondentÂs attorney. The court shall approve of a waiver only if the presence of the respondent grossly interrupts the proceeding or such presence is medically contraindicated. The court shall inquire at the time of the hearing as to the types and effects of any medication being administered to or taken by the respondent. [1983 c.460 Â§11; 1991 c.67 Â§117]

Â Â Â Â Â  436.295 Court determination of ability to consent. (1) If the court does not determine by clear and convincing evidence that the respondent lacks the ability to give informed consent for sterilization:

Â Â Â Â Â  (a) If the court determines that the respondent has the ability to give informed consent to sterilization, the court shall issue an order so stating and permitting the sterilization to be performed. Prior to the performance of the sterilization, the physician and hospital involved shall obtain the written informed consent of the person for sterilization.

Â Â Â Â Â  (b) If the respondent refuses to consent to sterilization, the court shall issue an order so stating and forbidding sterilization of the respondent, unless the respondent later makes a different choice and only after a rehearing under this section.

Â Â Â Â Â  (2) If the court determines by clear and convincing evidence that the respondent lacks the ability to give informed consent for sterilization, the court shall retain its jurisdiction and continue the hearing to determine whether sterilization is in the best interests of the respondent. [1983 c.460 Â§12; 2001 c.255 Â§2]

Â Â Â Â Â  436.305 Evidence on best interests of respondent. (1) In determining whether sterilization is in the best interest of the respondent, the court shall hear evidence including, but not limited to, medical, psychological and social evidence as to whether such sterilization is in the best interest of the individual as defined in ORS 436.205 (1).

Â Â Â Â Â  (2) The respondent or counsel shall have the right to present evidence and to cross-examine witnesses who testify at the hearing. Witnesses or other persons necessary for the conduct of the hearing may be subpoenaed.

Â Â Â Â Â  (3) The court shall give its consent to sterilization only if it finds by clear and convincing evidence that sterilization is in the best interest of the respondent. The court shall furnish findings to support its conclusion. [1983 c.460 Â§13]

Â Â Â Â Â  436.315 Appointment of appeal counsel; payment of expenses. If the respondent is determined to be financially eligible for appointed counsel at state expense, the court, upon the request of the person or upon its own motion, shall appoint suitable counsel to represent the respondent on appeal. Counsel appointed by the court shall be paid compensation, as provided in ORS 138.500. Compensation for counsel and costs and expenses necessary shall be determined and paid as provided in ORS 138.500. [1983 c.460 Â§16; 1985 c.502 Â§27; 2001 c.962 Â§76]

Â Â Â Â Â  436.325 Effect on surgical procedures. Nothing in this chapter limits surgical procedures which are medically indicated and which may result in sterilization. However, a hysterectomy shall not be performed solely for the purpose of sterilization or for the purpose of hygiene and sanitary care of a femaleÂs menses. [1983 c.460 Â§14]

Â Â Â Â Â  436.335 Report on disposition; biennial review; report to Legislative Assembly. (1) The disposition of all cases under this chapter shall be reported to the State Court Administrator. The State Court Administrator shall forward any reported information to the system described in ORS 192.517 (1).

Â Â Â Â Â  (2) The system described in ORS 192.517 (1) shall review biennially all cases pertaining to sterilization under this chapter and shall report to the Legislative Assembly its assessment of the need for any changes in the procedures or standards set forth in this chapter. [1983 c.460 Â§15; 1985 c.309 Â§1; 1987 c.158 Â§83; 2003 c.14 Â§248; 2005 c.498 Â§11]

_______________



Chapter 437

Chapter 437 Â Tuberculosis

2005 EDITION

TUBERCULOSIS

PUBLIC HEALTH AND SAFETY

TUBERCULOSIS REPORTING

437.010Â Â Â Â  Reporting known cases; records maintained

437.030Â Â Â Â  Investigation and control of reported cases; rules

PENALTIES

437.990Â Â Â Â  Penalties

TUBERCULOSIS REPORTING

Â Â Â Â Â  437.005 [1973 c.829 Â§15a; repealed by 2001 c.104 Â§167]

Â Â Â Â Â  437.010 Reporting known cases; records maintained. Any representative of a religious denomination, householder, nurse, parent, guardian or other person attending to, or in any way having knowledge of the existence of a case of pulmonary tuberculosis, including the affected person, must immediately report the fact to the Department of Human Services. The names and addresses of all persons reported as having pulmonary tuberculosis shall be recorded in the office of the department. [Amended by 1989 c.224 Â§90]

Â Â Â Â Â  437.020 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.030 Investigation and control of reported cases; rules. The Department of Human Services shall, upon receiving a report that any person has tuberculosis, make such investigation of the case as is necessary to determine whether or not the person reported has communicable tuberculosis. Upon finding that any person is suffering from communicable tuberculosis, the department shall exercise such control over the affected person and contacts with other persons as may be necessary for the protection of the public health, pursuant to its rules and regulations. In exercising such control over any afflicted person the department may make such rules or orders governing such personÂs conduct as are necessary to prevent the spread of the disease. [Amended by 1989 c.224 Â§91]

Â Â Â Â Â  437.040 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.110 [Amended by 1959 c.588 Â§20; 1963 c.632 Â§1; repealed by 1967 c.346 Â§12]

Â Â Â Â Â  437.120 [Repealed by 1959 c.588 Â§27]

Â Â Â Â Â  437.130 [Repealed by 1959 c.97 Â§3]

Â Â Â Â Â  437.135 [1957 c.695 Â§Â§1,2,3,4; repealed by 1959 c.51 Â§1]

Â Â Â Â Â  437.140 [Amended by 1959 c.588 Â§21; 1963 c.632 Â§2; 1965 c.14 Â§43; 1967 c.346 Â§4; repealed by 1983 c.740 Â§153]

Â Â Â Â Â  437.150 [Amended by 1959 c.588 Â§22; 1963 c.632 Â§3; 1967 c.346 Â§5; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.160 [Amended by 1959 c.588 Â§23; 1967 c.346 Â§6; 1971 c.154 Â§1; 1989 c.224 Â§92; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.170 [Amended by 1959 c.588 Â§24; 1963 c.632 Â§4; 1967 c.346 Â§7; 1991 c.67 Â§118; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.180 [1967 c.346 Â§10; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.210 [Amended by 1959 c.588 Â§25; 1967 c.346 Â§8; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.220 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.230 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.240 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.250 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.260 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.270 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.280 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.290 [Amended by 1955 c.702 Â§1; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.300 [Amended by 1955 c.702 Â§2; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.310 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.320 [Amended by 1955 c.702 Â§3; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.330 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.340 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.350 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.360 [1953 c.371 Â§1; repealed by 1959 c.588 Â§27]

Â Â Â Â Â  437.410 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.420 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.430 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.440 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.450 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.460 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.470 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.480 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.490 [Amended by 1969 c.14 Â§3; repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.500 [Amended by 1969 c.14 Â§4; repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.510 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.520 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.530 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.540 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.550 [Repealed by 1969 c.14 Â§1]

PENALTIES

Â Â Â Â Â  437.990 Penalties. Violation of ORS 437.010 is punishable, upon conviction, as provided in ORS 431.990. [Amended by 1969 c.14 Â§5; 1973 c.829 Â§53; 1983 c.740 Â§153a]

_______________



Chapter 438

Chapter 438 Â Clinical and Environmental Laboratories

2005 EDITION

CLINICAL AND ENVIRONMENTAL LABORATORIES

PUBLIC HEALTH AND SAFETY

CLINICAL LABORATORIES

(Generally)

438.010Â Â Â Â  Definitions for ORS 438.010 to 438.510

438.030Â Â Â Â  Policy

438.040Â Â Â Â  Laboratory Â license required; director to be qualified; permit required of out-of-state laboratory

438.050Â Â Â Â  Application; exceptions

438.055Â Â Â Â  Exemption

438.060Â Â Â Â  When permit required for health screen testing; exception

438.070Â Â Â Â  Personnel; rules

(Clinical Laboratory License)

438.110Â Â Â Â  Standards for issuance and renewal of laboratory license

438.120Â Â Â Â  Standards for licensing specialties; exceptions

438.130Â Â Â Â  License application; fees; expiration and renewal

438.140Â Â Â Â  License content; display; nontransferability; voidability; special permit when director changes

438.150Â Â Â Â  Temporary permit; fees; health screen testing permit; conditions and limitations; rules

438.160Â Â Â Â  Refusal to issue or renew license; suspension or revocation of license or permit

(Clinical Laboratory Director)

438.210Â Â Â Â  Qualifications of laboratory director

438.220Â Â Â Â  Special qualifications for laboratory director at chiropractic college

(Inspection and Evaluation)

438.310Â Â Â Â  Inspection of laboratory premises; owner to submit reports and findings on communicable disease; information confidential

438.320Â Â Â Â  Laboratory evaluation system; rules; quality control systems

(Miscellaneous)

438.420Â Â Â Â  Communicable disease reports to be from licensed laboratory

438.430Â Â Â Â  Examination, specimens; reports and results

438.435Â Â Â Â  Testing for substance of abuse; rules; fees

438.440Â Â Â Â  Disposition of fees

438.450Â Â Â Â  Rules

438.510Â Â Â Â  Prohibited acts

ENVIRONMENTAL LABORATORIES

438.605Â Â Â Â  Definitions for ORS 438.605 to 438.620, 448.280 and 448.285

438.610Â Â Â Â  Standards for accreditation; rules

438.615Â Â Â Â  Environmental laboratory accreditation program; rules

438.620Â Â Â Â  Accreditation fees; disposition of fees

PENALTIES

438.990Â Â Â Â  Penalties

CLINICAL LABORATORIES

(Generally)

Â Â Â Â Â  438.010 Definitions for ORS 438.010 to 438.510. As used in ORS 438.010 to 438.510, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂClinical laboratoryÂ or ÂlaboratoryÂ means a facility where the microbiological, serological, chemical, hematological, immunohematological, immunological, toxicological, cytogenetical, exfoliative cytological, histological, pathological or other examinations are performed on materials derived from the human body, for the purpose of diagnosis, prevention of disease or treatment of patients by physicians, dentists and other persons who are authorized by license to diagnose or treat humans.

Â Â Â Â Â  (2) ÂClinical laboratory specialtyÂ or Âlaboratory specialtyÂ means the examination of materials derived from the human body for the purpose of diagnosis and treatment of patients or assessment of health, employing one of the following sciences: Serology, microbiology, chemistry, hematology, immunohematology, immunology, toxicology, cytogenetics, exfoliative cytology, histology or pathology.

Â Â Â Â Â  (3) ÂClinicianÂ means a nurse practitioner licensed and certified by the Oregon State Board of Nursing, or a physician assistant licensed by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (4) ÂCustody chainÂ means the handling of specimens in a way that supports legal testimony to prove that the sample integrity and identification of the sample have not been violated, as well as the documentation describing those procedures from specimen collection to the final report.

Â Â Â Â Â  (5) ÂDentistÂ means a person licensed to practice dentistry by the Oregon Board of Dentistry.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂDirector of clinical laboratoryÂ or ÂdirectorÂ means the person who plans, organizes, directs and participates in any or all of the technical operations of a clinical laboratory, including but not limited to reviewing laboratory procedures and their results, training and supervising laboratory personnel, and evaluating the technical competency of such personnel.

Â Â Â Â Â  (8) ÂHealth screen testingÂ means tests performed for the purpose of identifying health risks, providing health information and referring the person being tested to medical care.

Â Â Â Â Â  (9) ÂHigh complexity laboratoryÂ means a facility that performs testing classified as highly complex in the specialties of microbiology, chemistry, hematology, diagnostic immunology, immunohematology, clinical cytogenetics, cytology, histopathology, oral pathology, pathology, radiobioassay and histocompatibility and that may also perform moderate complexity tests and waived tests.

Â Â Â Â Â  (10) ÂHigh complexity testÂ means a procedure performed on materials derived from the human body that meet the criteria for this category of testing in the specialties of microbiology, chemistry, hematology, immunohematology, diagnostic immunology, clinical cytogenetics, cytology, histopathology, oral pathology, pathology, radiobioassay and histocompatibility as established by the department.

Â Â Â Â Â  (11) ÂLaboratory evaluation systemÂ means a system of testing clinical laboratory methods, procedures and proficiency by periodic performance and reporting on test specimens submitted for examination.

Â Â Â Â Â  (12) ÂModerate complexity laboratoryÂ means a facility that performs testing classified as moderately complex in the specialties of microbiology, hematology, chemistry, immunohematology or diagnostic immunology and may also perform any waived test.

Â Â Â Â Â  (13) ÂModerate complexity testÂ means a procedure performed on materials derived from the human body that meet the criteria for this category of testing in the specialties of microbiology, hematology, chemistry, immunohematology or diagnostic immunology as established by the department.

Â Â Â Â Â  (14) ÂOperator of a substances of abuse on-site screening facilityÂ or ÂoperatorÂ means the person who plans, organizes, directs and participates in any or all of the technical and administrative operations of a substances of abuse on-site screening facility.

Â Â Â Â Â  (15) ÂOwner of a clinical laboratoryÂ means the person who owns the clinical laboratory, or a county or municipality operating a clinical laboratory or the owner of any institution operating a clinical laboratory.

Â Â Â Â Â  (16) ÂPhysicianÂ means a person licensed to practice medicine by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (17) ÂPhysician performed microscopy procedureÂ means a test personally performed by a physician or other clinician during a patientÂs visit on a specimen obtained during the examination of the patient.

Â Â Â Â Â  (18) ÂPhysician performed microscopy proceduresÂ means a limited group of tests that are performed only by a physician or clinician.

Â Â Â Â Â  (19) ÂSpecimenÂ means materials derived from a human being or body.

Â Â Â Â Â  (20) ÂSubstances of abuseÂ means ethanol and controlled substances, except those used as allowed by law and as defined in ORS chapter 475 or as used in ORS 689.005.

Â Â Â Â Â  (21) ÂSubstances of abuse on-site screening facilityÂ or Âon-site facilityÂ means a location where on-site tests are performed on specimens for the purpose of screening for the detection of substances of abuse.

Â Â Â Â Â  (22) ÂSubstances of abuse on-site screening testÂ or Âon-site testÂ means a substances of abuse test that is easily portable and can meet the requirements of the federal Food and Drug Administration for commercial distribution or an alcohol screening test that meets the requirements of the conforming products list found in the United States Department of Transportation National Highway Traffic Safety Administration Docket No. 94-004 and meets the standards of the United States Department of Transportation Alcohol Testing Procedure, 49 C.F.R. part 40, in effect on October 23, 1999.

Â Â Â Â Â  (23) ÂWaived testÂ means a procedure performed on materials derived from the human body that meet the criteria for this category of testing as established by the department. [1969 c.685 Â§2; 1989 c.776 Â§1; 1993 c.109 Â§3; 1997 c.355 Â§1; 1999 c.739 Â§1; 2001 c.104 Â§168; 2001 c.900 Â§255]

Â Â Â Â Â  438.030 Policy. It shall be the declarative purpose of ORS 438.010 to 438.510 to ensure the quality of medical laboratory work in order to protect the health and welfare of the people of the State of Oregon by establishing a regulatory program for clinical laboratories. [1969 c.685 Â§1; 2001 c.104 Â§169]

Â Â Â Â Â  438.040 Laboratory license required; director to be qualified; permit required of out-of-state laboratory. It is unlawful:

Â Â Â Â Â  (1) For any owner or director of a clinical laboratory to operate or maintain a clinical laboratory without a license issued under ORS 438.110 or without a temporary permit issued under ORS 438.150 or to perform or permit the performance of any laboratory specialty for which the laboratory is not licensed except as specified under ORS 438.050, unless the laboratory has been issued a valid certificate from the federal government under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578, 42 U.S.C. 201 and 263a).

Â Â Â Â Â  (2) For an out-of-state laboratory to perform health screen testing in Oregon without a permit issued under ORS 438.150 (5).

Â Â Â Â Â  (3) For any person to serve in the capacity of director of a clinical laboratory without being qualified as a clinical laboratory director under ORS 438.210. [1969 c.685 Â§3; 1999 c.341 Â§1; 2005 c.22 Â§298]

Â Â Â Â Â  438.050 Application; exceptions. (1) ORS 438.010 to 438.510 apply to all clinical laboratories and laboratory personnel within the State of Oregon, except:

Â Â Â Â Â  (a) Clinical laboratories operated by the United States Government.

Â Â Â Â Â  (b) Clinical laboratories operated and maintained purely for research or teaching purposes, and that involve no patient or public health services.

Â Â Â Â Â  (2) Nothing in ORS 438.010 to 438.510 is intended to confer on any licensed practitioner of the healing arts any authority the practitioner would not otherwise possess under the license. [1969 c.685 Â§Â§4,20; 1973 c.829 Â§54; 1979 c.193 Â§1; 1993 c.109 Â§4; 2001 c.104 Â§170]

Â Â Â Â Â  438.055 Exemption. Clinical laboratories operated by physicians or clinicians that conduct only waived tests and physician performed microscopy procedures used exclusively for the diagnosis and treatment of their patients shall not be subject to regulation that is more strict than regulation imposed under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578; 42 U.S.C. 201 and 263a). [1993 c.109 Â§12; 1999 c.341 Â§2]

Â Â Â Â Â  438.060 When permit required for health screen testing; exception. Notwithstanding ORS 438.050, any person performing health screen testing must obtain a permit under ORS 438.150 (5). However, an employer providing health screen testing to employees of the employer is exempt from the applications of ORS 438.010, 438.130, 438.150 and this section if such employer contracts for the testing through a licensed physician, a clinical laboratory or a hospital, which is a permittee of the Department of Human Services as provided in this section. [1989 c.776 Â§3]

Â Â Â Â Â  438.070 Personnel; rules. The Department of Human Services shall establish by rule the qualifications and responsibilities of technical and clinical consultants, general and technical supervisors and testing personnel. A person is qualified to act as a technical or clinical consultant, a general or technical supervisor, or a testing person in a clinical laboratory if the person meets the requirements established by the department. Rules adopted under this section shall not be more stringent than comparable rules adopted under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578; 42 U.S.C. 201 and 263a). [1993 c.109 Â§2]

(Clinical Laboratory License)

Â Â Â Â Â  438.110 Standards for issuance and renewal of laboratory license. (1) The Department of Human Services shall establish four levels of laboratory licenses as follows:

Â Â Â Â Â  (a) A high complexity laboratory license;

Â Â Â Â Â  (b) A moderate complexity laboratory license;

Â Â Â Â Â  (c) A physician performed microscopy laboratory license; and

Â Â Â Â Â  (d) A waived laboratory license.

Â Â Â Â Â  (2) The department shall issue and renew licenses required under ORS 438.040 for any or all clinical laboratory specialties to the owners of clinical laboratories who demonstrate to the satisfaction of the department that:

Â Â Â Â Â  (a) The clinical laboratory is in compliance with ORS 438.010 to 438.510 and the rules of the department adopted under ORS 438.450;

Â Â Â Â Â  (b) The laboratory is adequately equipped to perform proficiently within the scope of its license;

Â Â Â Â Â  (c) The clinical laboratory has facilities for retaining and does retain complete laboratory records for an appropriate length of time as the department by rule may require; and

Â Â Â Â Â  (d) The clinical laboratory meets the standards of the department for safety, sanitary conditions, plumbing, ventilation, handling of specimens, maintenance of equipment and requirements of general hygiene to insure protection of the public health. [1969 c.685 Â§5; 1971 c.650 Â§18; 1993 c.109 Â§5; 1999 c.341 Â§3; 2001 c.104 Â§171]

Â Â Â Â Â  438.120 Standards for licensing specialties; exceptions. (1) In determining the specialties that are authorized to be performed in a clinical laboratory, the Department of Human Services shall consider laboratory personnel, with particular emphasis on the qualifications of the director, laboratory equipment and any other relevant factors affecting the ability of the laboratory to perform different laboratory specialties.

Â Â Â Â Â  (2) No laboratory shall be licensed to perform examinations in the fields of surgical pathology, autopsy pathology, exfoliative cytology, or immunohematology, except as the Department of Human Services may establish exemptions from the requirements of this subsection in the field of immunohematology, unless its director is a physician or dentist specifically qualified in these fields.

Â Â Â Â Â  (3) The list of waived tests, physician performed microscopy procedures and moderate and high complexity tests shall be established by the department. [1969 c.685 Â§6; 1993 c.109 Â§6; 1999 c.341 Â§4]

Â Â Â Â Â  438.130 License application; fees; expiration and renewal. (1) The application for a license for a clinical laboratory shall be made on forms provided by the Department of Human Services and shall be executed by the owner or one of the owners or by an officer of the firm or corporation owning the clinical laboratory, or in the case of a county or municipality, by the public official responsible for operation of the laboratory, or in the case of an institution, by the administrator of the institution. The application shall contain the names of the owner, the director or directors of the clinical laboratory, the location and physical description of the clinical laboratory, the laboratory specialties for which a license is requested and such other information as the department may require.

Â Â Â Â Â  (2)(a) The application shall be accompanied by an annual or biennial license fee to be established by the department. The fee shall be based on test volume, test complexity, the number of specialties performed and private laboratory accreditation. For each level of laboratory testing, the fee shall be not more than 100 percent of the corresponding fee charged by the federal laboratory certification program known as the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578, 42 U.S.C. 201 and 263a) in effect on July 1, 1999. The fee for substance of abuse screening laboratories not certified under the Clinical Laboratory Improvement Amendments of 1988 shall be comparable to the clinical laboratory fee established under this section.

Â Â Â Â Â  (b) The department may establish prorated fees for licenses issued for a year or less and when there is a change in the laboratoryÂs owner, director or address. A prorated license fee shall be issued to a laboratory accredited by an organization recognized by the department.

Â Â Â Â Â  (3) Unless sooner voided, suspended or revoked, all licenses issued under this section expire on June 30 of the one- or two-year cycle following the date of issuance and shall be renewable in the manner prescribed by the department.

Â Â Â Â Â  (4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the Department of Human Services pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the departmentÂs budget, as the budget may be modified by the Emergency Board. [1969 c.685 Â§7; 1977 c.284 Â§3; 1979 c.696 Â§2; 1989 c.776 Â§5; 1991 c.703 Â§6; 1993 c.109 Â§7; 1999 c.341 Â§Â§5,6]

Â Â Â Â Â  438.140 License content; display; nontransferability; voidability; special permit when director changes. (1) A license issued to the owner of a clinical laboratory shall show on its face the names of the owners and directors, the location of the laboratory and the clinical laboratory specialties authorized under the license. The license shall be displayed at all times in a prominent place in the laboratory.

Â Â Â Â Â  (2) A license issued to the owner of a clinical laboratory is not transferable. The license of the laboratory is voided 30 days after a change in its director if it has only one director or if all directors change or a change in the ownership or in the location of the laboratory. In case of death of a director, immediate notification to the Director of Human Services or a designee who shall be empowered to issue a special temporary permit of 30 daysÂ duration issued to a designated substitute director is required. If a license is voided or a special temporary permit is issued under this section, a new license application, accompanied by the nonrefundable license fee prescribed in ORS 438.130, shall be filed with the Department of Human Services. [1969 c.685 Â§8]

Â Â Â Â Â  438.150 Temporary permit; fees; health screen testing permit; conditions and limitations; rules. (1) In addition to the license of a clinical laboratory required by ORS 438.040, the Department of Human Services may issue a temporary permit valid for a period, to be determined by the department, from the date of issuance in any or all clinical laboratory specialties upon payment of the respective required fees as described in ORS 438.130 (2).

Â Â Â Â Â  (2) In issuing the temporary permit, the department may require that:

Â Â Â Â Â  (a) Plans for compliance with applicable laws and rules be submitted with the application for the temporary permit; and

Â Â Â Â Â  (b) During the period in which the temporary permit is in effect periodic reports be submitted on the progress of the plans for compliance; and

Â Â Â Â Â  (c) Special temporary provisions specified by the department upon application of the temporary permit be maintained for the protection of the public.

Â Â Â Â Â  (3) If at any time the department determines that the clinical laboratory can no longer operate in a manner which protects the public health and safety or that the requirements imposed under subsection (2) of this section are not being maintained, the department shall cancel the temporary permit.

Â Â Â Â Â  (4) One renewal of the temporary permit may be granted if deemed to be in the best interest of public health by the department. The fee for renewal is the respective required fee as described in ORS 438.130 (2).

Â Â Â Â Â  (5) The department may issue permits for health screen testing.

Â Â Â Â Â  (6) The department by rule shall specify:

Â Â Â Â Â  (a) Appropriate quality assurance procedures;

Â Â Â Â Â  (b) Personnel qualifications;

Â Â Â Â Â  (c) Standards for counseling and referral of persons being tested;

Â Â Â Â Â  (d) Tests a health testing service may conduct;

Â Â Â Â Â  (e) The procedure for applying for a permit; and

Â Â Â Â Â  (f) The procedure for reporting to the department the location of all health screening facilities.

Â Â Â Â Â  (7) The department by rule may specify the maximum length of time a health screen testing service may remain in one location. [1969 c.685 Â§9; 1989 c.776 Â§2]

Â Â Â Â Â  438.160 Refusal to issue or renew license; suspension or revocation of license or permit. Subject to ORS chapter 183, the Department of Human Services may refuse to issue or renew the license, or may suspend or revoke the license or health screen testing permit, of a clinical laboratory if it finds that the owner or director has:

Â Â Â Â Â  (1) Intentionally made false statements on an application for a clinical laboratory license or any other documents required by the department, or made any misrepresentation in seeking to obtain or retain a license.

Â Â Â Â Â  (2) Demonstrated incompetence as defined pursuant to regulations promulgated after public hearing.

Â Â Â Â Â  (3) Intentionally falsified any report.

Â Â Â Â Â  (4) Referred a specimen for examination to a nonlicensed or an unlicensed clinical laboratory in this state unless the laboratory is exempt from the application of ORS 438.010 to 438.510.

Â Â Â Â Â  (5) Misrepresented the scope of laboratory service offered by the clinical laboratory or the clinical laboratory specialties authorized by the license.

Â Â Â Â Â  (6) Rendered a report on clinical laboratory work actually performed in another clinical laboratory without designating the name and address of the clinical laboratory in which the test was performed.

Â Â Â Â Â  (7) Knowingly had professional connection with or permitted the use of the name of the licensed clinical laboratory or its director by a clinical laboratory that is required to but has not obtained a license.

Â Â Â Â Â  (8) Failed to perform or cause to be performed within the time specified analysis of test samples as authorized by ORS 438.320, or failed to report on the results of such analysis within the specified time.

Â Â Â Â Â  (9) Failed to permit within a reasonable time the entry or inspection authorized by ORS 438.310.

Â Â Â Â Â  (10) Failed to continue to meet requirements of ORS 438.110 and 438.120.

Â Â Â Â Â  (11) Violated any provision of ORS 438.010 to 438.510. [1969 c.685 Â§10; 1993 c.109 Â§13; 1999 c.341 Â§8; 2001 c.104 Â§172]

(Clinical Laboratory Director)

Â Â Â Â Â  438.210 Qualifications of laboratory director. A person is qualified to act as a laboratory director of a clinical laboratory if:

Â Â Â Â Â  (1) The person is a pathologist certified in clinical or anatomical pathology by a national organization or organizations recognized by the Department of Human Services, or is a physician who possesses qualifications equivalent to those required for such certification;

Â Â Â Â Â  (2) The person is a physician who possesses special qualifications that enable the person to perform as a laboratory director, or is directing a laboratory on January 1, 1970;

Â Â Â Â Â  (3) The person has an earned degree of Doctor of Science or Doctor of Philosophy, or an acceptable degree as determined by the department, from an accredited college or university, with a major in the chemical, physical, or biological sciences and possesses special qualifications as described in the administrative rules of the department that enable the person to perform as a laboratory director;

Â Â Â Â Â  (4) The person is the member of a group of five or more physicians who operate on November 4, 1993, a laboratory performing work only on their patients and who is designated by the group to be the director; or

Â Â Â Â Â  (5) The person was responsible for the direction of a clinical laboratory for at least 12 months within the five years preceding January 1, 1970, and has had at least two years of pertinent clinical laboratory experience, as determined by the department. [1969 c.685 Â§12; 1993 c.109 Â§8]

Â Â Â Â Â  438.220 Special qualifications for laboratory director at chiropractic college. Notwithstanding ORS 438.210, a person is qualified to act as the laboratory director of the clinical laboratory at any accredited chiropractic college in this state for the benefit of chiropractic patients if that person is a chiropractic physician licensed by the State Board of Chiropractic Examiners, and possesses special qualifications, as determined by the State Board of Chiropractic Examiners, that enable that person to perform as a laboratory director. [1979 c.303 Â§2]

(Inspection and Evaluation)

Â Â Â Â Â  438.310 Inspection of laboratory premises; owner to submit reports and findings on communicable disease; information confidential. (1) The Department of Human Services or its authorized representative may:

Â Â Â Â Â  (a) At reasonable times enter the premises of a clinical laboratory licensed or subject to being licensed under ORS 438.010 to 438.510 to inspect the facilities, methods, procedures, materials, staff, equipment, laboratory results and records of the clinical laboratory.

Â Â Â Â Â  (b) Require the owner or director to submit reports on the operations and procedures of the laboratory.

Â Â Â Â Â  (c) Require the owner or director to submit initial laboratory findings indicative of communicable disease as defined by law or by rule. Each report shall include the name of the person from whom the specimen was obtained, if the name was reported to the laboratory, and the name and address of the physician for whom such examination or test was made. Such reports shall not be construed as constituting a diagnosis nor shall any laboratory making such report be held liable under the laws of this state for having violated a trust or confidential relationship.

Â Â Â Â Â  (2) The Director of Human Services or a designee, the department, or any employee thereof, shall not disclose information contained in reports on communicable diseases submitted to the department under subsection (1) of this section except as such information is made available to employees of the department and to local health officers for purposes of administering the public health laws of this state. However, information contained in such reports may be used in compiling statistical and other data in which persons are not identified by name or otherwise.

Â Â Â Â Â  (3) The department shall by rule set standards for the recognition of private laboratory accrediting organizations whose standards meet or exceed federal standards. A laboratory that is accredited by a private laboratory accrediting organization recognized by the department under this section may submit proof of such accreditation to the department. Upon receipt of such proof, the department shall issue a license pursuant to ORS 438.130. [1969 c.685 Â§13; 1993 c.109 Â§9; 2001 c.104 Â§173]

Â Â Â Â Â  438.320 Laboratory evaluation system; rules; quality control systems. (1) The Department of Human Services shall institute a laboratory evaluation system, as defined in ORS 438.010, and shall make such rules as are necessary to insure quality control of laboratory work.

Â Â Â Â Â  (2) As part of this system, the department may require each laboratory to:

Â Â Â Â Â  (a) Participate in on-site inspection and testing;

Â Â Â Â Â  (b) Analyze test samples submitted by the department prior to, during or subsequent to the inspection; and

Â Â Â Â Â  (c) Contract with, at the laboratoryÂs own expense, a department-approved source of test samples for such test samples to be submitted periodically to the laboratory and to be returned to that source for grading after testing. The test results shall be made available to the department.

Â Â Â Â Â  (3) The procedures under subsection (2) of this section shall be referred to as external quality control. The samples are to be tested by regularly assigned personnel using routine methods. The test samples shall be confined to the specialty of the laboratory as indicated on the license. A specified time shall be allowed for such testing and reporting of the results and shall be the time required under conditions of normal operation.

Â Â Â Â Â  (4) In addition to external quality control, each clinical laboratory shall establish an internal laboratory quality control system pursuant to rules of the department including but not necessarily limited to the testing of reference or control sera and other biological samples, verifying concurrent calibration standards and control charts recordings, and reporting on its control system as required by the department. [1969 c.685 Â§14; 1983 c.740 Â§154; 1993 c.109 Â§10]

Â Â Â Â Â  438.410 [Formerly 433.310; repealed by 1971 c.650 Â§51]

(Miscellaneous)

Â Â Â Â Â  438.420 Communicable disease reports to be from licensed laboratory. When the control or release of a case contact or carrier of a communicable disease is dependent on laboratory findings, the health officer may require such findings to be obtained by a clinical laboratory licensed by the Department of Human Services. [Formerly 433.325]

Â Â Â Â Â  438.430 Examination, specimens; reports and results. (1) Except as otherwise provided in ORS 438.010 to 438.510, a clinical laboratory shall examine specimens only at the request of a physician, dentist, or other person authorized by law to use the findings of laboratory examinations.

Â Â Â Â Â  (2) A person may not report the result of any test, examination, or analysis of a specimen submitted for evidence of human disease except to:

Â Â Â Â Â  (a) The patient; and

Â Â Â Â Â  (b) A physician, dentist, their agents, or other person authorized by law to employ the results thereof in the conduct of a practice or in the fulfillment of official duties.

Â Â Â Â Â  (3) Not sooner than seven days after receiving a request from a patient for the results of any test, examination or analysis of a specimen submitted by the patient, a clinical laboratory shall provide the results in writing to the patient. [1969 c.685 Â§21; 2001 c.104 Â§174; 2003 c.376 Â§1]

Â Â Â Â Â  438.435 Testing for substance of abuse; rules; fees. (1) In addition to duties which a clinical laboratory may perform under ORS 438.010 to 438.510, a laboratory is authorized to perform appropriate tests, examinations or analyses on materials derived from the human body for the purpose of detecting substances of abuse in the body. All laboratories performing the tests, examinations or analyses must be licensed under the provisions of ORS 438.010 to 438.510 and must employ qualified technical personnel to perform the tests, examinations and analyses.

Â Â Â Â Â  (2) In order to perform such tests, examinations or analyses, the laboratory may examine specimens submitted by persons other than those described in ORS 438.430 (1) and shall report the result of any test, examination or analysis to the person who submitted the specimen. When the substance of abuse test is for nonmedical employment or pre-employment purposes, and a written request is provided, the test result shall be reported to the person from whom the specimen was originally obtained.

Â Â Â Â Â  (3) When the specimen of a person tested for substances of abuse is submitted to the laboratory and the test result is positive, the laboratory shall perform a confirming test which has been designated by rule of the Department of Human Services as the best available technology for use to determine whether or not the substance of abuse identified by the first test is present in the specimen prior to reporting the test results.

Â Â Â Â Â  (4) The department by rule shall set standards for special category laboratories that engage only in the initial testing for substances of abuse in the body, including registration procedures for such laboratories and personnel.

Â Â Â Â Â  (5) The operator of a substances of abuse on-site screening facility may use substances of abuse on-site screening tests if the test results are not for use in diagnosing or preventing disease and are not for use by physicians, dentists or other licensed health care professionals in treating humans. Any entity using the test shall pay a yearly filing fee, not to exceed $50, and file a registration form as provided by rule of the department that:

Â Â Â Â Â  (a) States the current name and address of the entity, the telephone number of the entity, if any, and the name of a contact individual at each on-site facility operated by the entity; and

Â Â Â Â Â  (b) Certifies that:

Â Â Â Â Â  (A) The tests are being administered according to the federal Food and Drug Administration package insert that accompanies the test;

Â Â Â Â Â  (B) The tests are being administered according to the instructions of the manufacturer;

Â Â Â Â Â  (C) Custody chain procedures are being followed;

Â Â Â Â Â  (D) Operators of the substances of abuse on-site screening facility are trained in the use of the substances of abuse on-site screening tests by the manufacturer; and

Â Â Â Â Â  (E) If the substances of abuse on-site screening facility obtains a positive test result on a specimen and the entity indicates that the test result is to be used to deny or deprive any person of employment or any benefit, or may otherwise result in adverse employment action, the same specimen shall be submitted to a clinical laboratory licensed under ORS 438.110 and 438.150 or an equivalent out-of-state facility and the presence of a substance of abuse confirmed prior to release of the on-site test result.

Â Â Â Â Â  (6) The department by rule shall set reasonable standards for the screening by correctional agencies of inmates within state and local correctional facilities and offenders on parole, probation or post-prison supervision for substances of abuse. The standards shall include, but not be limited to, the establishment of written procedures and protocols, the qualifications and training of individuals who perform screening tests, the approval of specific technologies and the minimum requirements for record keeping, quality control and confirmation of positive screening results.

Â Â Â Â Â  (7) If an initial test by a special category laboratory under subsection (4) of this section or a special category screening under subsection (6) of this section shows a result indicating the presence of a substance of abuse in the body, a confirmatory test shall be conducted in a licensed clinical laboratory if the results are to be used to deprive or deny any person of any employment or benefit. If a screening test of an inmate of a state or local correctional facility is positive for a substance of abuse, the inmate may be held in a secure facility pending the outcome of the confirmatory test. If the confirmatory test is positive, the inmate may be held in a secure facility pending the outcome of any hearing to determine what action will be taken.

Â Â Â Â Â  (8) If any test for substances of abuse is performed outside this state the results of which are to be used to deprive or deny any person any employment or any benefit, the person desiring to use the test shall have the burden to show that the testing procedure used meets or exceeds the testing standards of this state. [1987 c.669 Â§2; 1991 c.808 Â§1; 1997 c.355 Â§2; 1999 c.739 Â§2; 2001 c.104 Â§175]

Â Â Â Â Â  438.440 Disposition of fees. All moneys received by the Department of Human Services under ORS 438.010 to 438.510 and 438.990 shall be credited to the Public Health Account and shall be used for payment of the expenses of the department in administering the provisions of ORS 438.010 to 438.510 and 438.990. [1969 c.685 Â§16]

Â Â Â Â Â  438.450 Rules. The Department of Human Services shall make such rules as are necessary for carrying out ORS 438.010 to 438.510 in accordance with ORS 183.330. [Formerly 433.335; 2001 c.104 Â§176]

Â Â Â Â Â  438.510 Prohibited acts. It is unlawful for the owner of a clinical laboratory or the director of a clinical laboratory to:

Â Â Â Â Â  (1) Operate or maintain a clinical laboratory unless the laboratory is under personal supervision of a director who is qualified to supervise the laboratory.

Â Â Â Â Â  (2) Violate any provision of ORS 438.010 to 438.510. [1969 c.685 Â§11; 1987 c.669 Â§3; 2001 c.104 Â§177]

ENVIRONMENTAL LABORATORIES

Â Â Â Â Â  438.605 Definitions for ORS 438.605 to 438.620, 448.280 and 448.285. As used in ORS 438.605 to 438.620, 448.280 and 448.285:

Â Â Â Â Â  (1) ÂAccrediting authorityÂ means the official accrediting authority for the Oregon environmental laboratory accreditation program comprised of the Director of Human Services or designee, the Director of the Department of Environmental Quality or designee and the Director of Agriculture or designee.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂEnvironmental laboratoryÂ means a fixed location or mobile facility that performs chemical, physical, radiological, microbiological or biological testing of environmental samples or the collection of environmental samples.

Â Â Â Â Â  (4) ÂEnvironmental testingÂ means laboratory analysis of any matter, pollutant, contaminant or hazardous substance subject to regulation pursuant to:

Â Â Â Â Â  (a) Rules adopted or enforced by the Department of Human Services, the Department of Environmental Quality or the State Department of Agriculture; or

Â Â Â Â Â  (b) A federal environmental statute or regulation administered or enforced by the United States Environmental Protection Agency. [1999 c.1063 Â§1]

Â Â Â Â Â  438.610 Standards for accreditation; rules. (1) The Department of Human Services, in concurrence with the accrediting authority, may adopt by rule standards for any laboratory seeking accreditation and performing environmental testing for a fee or for determining compliance with environmental statutes, rules or regulations.

Â Â Â Â Â  (2) In developing standards under subsection (1) of this section, the department shall cooperate with and may seek advice from the United States Environmental Protection Agency and any other state or federal agency that may have adopted rules or regulations for environmental monitoring.

Â Â Â Â Â  (3) The standards adopted under this section may address testing and sampling procedures or methods, record keeping, disposal or retention of testing materials or samples, or any other practice related to work performed by an environmental laboratory. [1999 c.1063 Â§2]

Â Â Â Â Â  438.615 Environmental laboratory accreditation program; rules. The Department of Human Services, in concurrence with the accrediting authority, shall establish by rule and implement an environmental laboratory accreditation program. The standards for accreditation may be equivalent to, but may not exceed, standards adopted by national accreditation programs. [1999 c.1063 Â§3]

Â Â Â Â Â  438.620 Accreditation fees; disposition of fees. (1) In conjunction with the environmental laboratory accreditation program established under ORS 438.615, the Department of Human Services may establish and collect a fee for laboratory accreditation under the program. A fee imposed under this section shall not exceed the cost of administering the program.

Â Â Â Â Â  (2) Prior to imposing the fee under subsection (1) of this section, the Department of Human Services shall obtain the approval of the Oregon Department of Administrative Services and report to the appropriate legislative committee.

Â Â Â Â Â  (3) All moneys collected by the Department of Human Services under this section shall be deposited in a dedicated account of the department. Such moneys are continuously appropriated to the Department of Human Services to pay the costs of the Department of Human Services, the State Department of Agriculture and the Department of Environmental Quality in administering the environmental laboratory accreditation program established under ORS 438.615. [1999 c.1063 Â§4]

PENALTIES

Â Â Â Â Â  438.990 Penalties. Violation of any provision of ORS 438.040 or 438.510 is a Class A misdemeanor. Each day of continuing violation shall be considered a separate offense. [1969 c.685 Â§22; 1977 c.582 Â§45]

_______________

CHAPTER 439

Â [Reserved for expansion]



Chapter 440

Chapter 440 Â Health Districts; Port Hospitals

2005 EDITION

HEALTH DISTRICTS; PORT HOSPITALS

PUBLIC HEALTH AND SAFETY

HEALTH DISTRICTS

440.305Â Â Â Â  District created coterminous with each district existing on July 2, 1957; districts existing on July 2, 1957, abolished

440.310Â Â Â Â  New district succeeds to and replaces abolished district

440.315Â Â Â Â  Definitions for ORS 440.315 to 440.410

440.320Â Â Â Â  Health districts authorized

440.325Â Â Â Â  Board of directors; qualifications

440.327Â Â Â Â  First board of directors; how first terms computed; oath; terms; vacancy

440.330Â Â Â Â  Number of directors; terms; effect of absence; district employee not eligible to serve on board

440.335Â Â Â Â  Election of officers of board of directors; duties; quorum

440.340Â Â Â Â  Directors; meetings

440.345Â Â Â Â  Position numbers for election of directors

440.347Â Â Â Â  District elections

440.350Â Â Â Â  Call of special elections

440.360Â Â Â Â  Powers of health districts

440.365Â Â Â Â  User charges

440.370Â Â Â Â  Eminent domain

440.375Â Â Â Â  Authority to issue bonds

440.380Â Â Â Â  Bonds; maturity; interest; conditions

440.385Â Â Â Â  Pledge of income and revenues to secure payment of bonds

440.390Â Â Â Â  Advertisement and sale of bonds

440.395Â Â Â Â  Tax levies; use; extension; collection; default

440.397Â Â Â Â  Filing of boundary change

440.400Â Â Â Â  Expenditure and accounting of district funds

440.403Â Â Â Â  Adoption of health district budget

440.405Â Â Â Â  District records open to inspection; preservation of records

440.410Â Â Â Â  Annual audit

440.420Â Â Â Â  Medicaid Upper Payment Limit Account

PORT HOSPITALS

440.505Â Â Â Â  Port hospitals; levy of taxes; property exempt from taxation

Â Â Â Â Â  440.010 [Amended by 1963 c.607 Â§1; 1967 c.613 Â§1; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.020 [Amended by 1967 c.613 Â§2; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.030 [Amended by 1963 c.607 Â§2; 1967 c.613 Â§4; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.040 [1967 c.613 Â§3; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.110 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.120 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.130 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.140 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.150 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.160 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.170 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.180 [Amended by 1967 c.317 Â§1; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.190 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.200 [Amended by 1967 c.317 Â§2; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.210 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.220 [Amended by 1963 c.607 Â§3; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.230 [Repealed by 1981 c.45 Â§1]

HEALTH DISTRICTS

Â Â Â Â Â  440.305 District created coterminous with each district existing on July 2, 1957; districts existing on July 2, 1957, abolished. (1) There hereby is created a health district territorially coterminous with each health district existing on July 2, 1957, if such existing health district was at that time a valid health district but for the fact that the electors of the district were required to have resided in the district for a period of not less than 90 days next preceding an election. In determining the boundaries of health districts created by this subsection, full effect shall be given to annexations effected by health districts prior to November 22, 1957, under ORS 441.205 to 441.410 (1957 Replacement Part).

Â Â Â Â Â  (2) Health districts created by subsection (1) of this section are subject to and shall be governed by ORS 440.315 to 440.410.

Â Â Â Â Â  (3) Health districts territorially coterminous with health districts created by subsection (1) of this section hereby are abolished. [Formerly 441.195]

Â Â Â Â Â  440.310 New district succeeds to and replaces abolished district. Each health district created by ORS 440.305 (1) shall in all respects be the successor of and replace the territorially coterminous health district abolished by ORS 440.305 (3). Without limiting the foregoing:

Â Â Â Â Â  (1) A successor health district is:

Â Â Â Â Â  (a) The owner of all assets of the succeeded health district, including real and personal property, money, water, water rights and riparian rights.

Â Â Â Â Â  (b) Successor party to the contracts of the succeeded health district.

Â Â Â Â Â  (c) Successor party to court proceedings in which the succeeded health district was a party.

Â Â Â Â Â  (d) Successor obligor and subject to the indebtedness, bonded or otherwise, of the succeeded health district.

Â Â Â Â Â  (2) A successor health district shall levy and collect any tax lawfully assessed or collect any tax lawfully assessed and levied, as the case may be, by the succeeded health district.

Â Â Â Â Â  (3) The rules and regulations of the succeeded health district are the rules and regulations of the successor health district until changed under ORS 440.315 to 440.410.

Â Â Â Â Â  (4) The directors and officers of the succeeded health district are the directors and officers of the successor health district. [Formerly 441.200; 1987 c.158 Â§84]

Â Â Â Â Â  440.315 Definitions for ORS 440.315 to 440.410. As used in ORS 440.315 to 440.410, unless the context requires otherwise:

Â Â Â Â Â  (1) "County board" means the county court or board of county commissioners, as the case may be, of the county in which a district, or the greater portion of the taxable assessed value thereof, is located.

Â Â Â Â Â  (2) "County clerk" means the county clerk of the county in which a district, or the greater portion of the taxable assessed value thereof, is located.

Â Â Â Â Â  (3) "District board" or "board" means the board of directors of a district.

Â Â Â Â Â  (4) "Health district" or "district" means any district formed pursuant to ORS 440.315 to 440.410.

Â Â Â Â Â  (5) "Owner" means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract. [Formerly 441.205; 1975 c.701 Â§1; 1983 c.83 Â§85]

Â Â Â Â Â  440.320 Health districts authorized. (1)(a) Health districts may be formed for the purposes of:

Â Â Â Â Â  (A) Providing clinically related diagnostic, treatment and rehabilitative services on an inpatient or outpatient basis;

Â Â Â Â Â  (B) Providing outreach programs in health care education, health care research and patient care;

Â Â Â Â Â  (C) Serving as a resource for health care providers in the district; and

Â Â Â Â Â  (D) Promoting the physical and mental health and well-being of district residents.

Â Â Â Â Â  (b) Health districts may consist of territory in one or more counties, or of a city with or without unincorporated territory. A city shall not be divided in the formation of a health district.

Â Â Â Â Â  (c) A health district may provide services to persons residing outside its boundaries. A health district may provide services within the boundaries of another health district only with the written permission of that health district.

Â Â Â Â Â  (2) A health district may include within its boundaries all or any part of the territory of a port district organized under ORS chapter 777 if the port district does not then operate a hospital. [Formerly 441.210; 1999 c.630 Â§1; 2003 c.802 Â§112]

Â Â Â Â Â  440.325 Board of directors; qualifications. The power and authority given to health districts, except as otherwise provided by ORS 440.315 to 440.410, is vested in and shall be exercised by a board of directors each of whom shall be an elector of the district. [Formerly 441.280; 1979 c.520 Â§1; 1983 c.83 Â§86; 1983 c.350 Â§255; 1983 c.699 Â§5]

Â Â Â Â Â  440.327 First board of directors; how first terms computed; oath; terms; vacancy. (1) At the election for the first board of directors, five directors shall be elected. Their terms shall commence on the 30th day after the election. The terms of the candidates for the first board of directors who receive the first and second highest number of votes expire June 30 next following the second regular district election. The terms of the candidates who receive the third, fourth and fifth highest votes expire June 30 next following the first regular district election.

Â Â Â Â Â  (2) Not later than the 10th day after the issuance of the order of formation, the directors of the first board shall take and subscribe an oath of office and then meet and organize.

Â Â Â Â Â  (3) Except as provided in subsection (1) of this section, the term of a director is four years.

Â Â Â Â Â  (4) The board of directors shall fill any vacancy on the board as provided in ORS 198.320. [1983 c.350 Â§257]

Â Â Â Â Â  440.330 Number of directors; terms; effect of absence; district employee not eligible to serve on board. (1) The board of directors of a district, by resolution offered and adopted at any regular meeting of the board, may increase the number of directors from five to no more than 15.

Â Â Â Â Â  (2) If the number of directors is increased by action of the board, the board shall not fill by appointment any newly created position on the board, but shall provide for the election at the next regular district election of a sufficient number of additional directors to fill the newly created positions on the board.

Â Â Â Â Â  (3) The term of office of each director elected under subsection (2) of this section shall begin July 1 following the next regular district election.

Â Â Â Â Â  (4) The directors who are elected under subsection (2) of this section shall determine by lot the length of term each shall hold office. The terms of not more than one-half of the directors who are appointed or elected shall expire June 30 next following the first regular district election after the appointment or election. The terms of the remainder shall expire June 30 next following the second regular district election after the appointment or election.

Â Â Â Â Â  (5) The term of a director shall expire when the director is absent from four or more consecutive regular meetings of the board and the board declares the position vacant. The vacancy shall be filled as provided by ORS 198.320 (1) and (2).

Â Â Â Â Â  (6) An individual who is an employee of a health district is not eligible to serve as a director of the health district by which the individual is employed. [Formerly 441.285; 1979 c.520 Â§3; 1981 c.508 Â§1; 1983 c.350 Â§258; 1983 c.699 Â§1a; 1989 c.478 Â§1]

Â Â Â Â Â  440.335 Election of officers of board of directors; duties; quorum. (1) The directors shall, at the time of their organization, choose from their number a chairperson, a secretary and a treasurer, who shall hold their offices until their successors are elected and qualified.

Â Â Â Â Â  (2) These officers shall have, respectively, the powers and shall perform the duties usual in such cases and shall be known as the president, secretary and treasurer of the health district.

Â Â Â Â Â  (3) A majority shall constitute a quorum to do business and, in the absence of the chairperson, any other member may preside at any meeting. [Formerly 441.290]

Â Â Â Â Â  440.340 Directors; meetings. The district board shall hold meetings at such time and place within the district as it may, from time to time, determine, but it shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings under such rules as it may make. [Formerly 441.295]

Â Â Â Â Â  440.345 Position numbers for election of directors. (1) Each office of director of a health district shall be designated by number as Position No. 1, Position No. 2 and so forth.

Â Â Â Â Â  (2) The secretary of a district shall assign a position number to each office on the board. The secretary shall certify the number so assigned to the director in office holding that position and shall file one copy of the certification in the records of the elections officer for the district. [Formerly 441.305; 1983 c.350 Â§259]

Â Â Â Â Â  440.347 District elections. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§261]

Â Â Â Â Â  440.350 Call of special elections. The board, at any regular meeting, may call a special election of the electors of the district. [Formerly 441.305]

Â Â Â Â Â  440.355 [Formerly 441.315; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  440.360 Powers of health districts. A health district has all powers necessary to carry out the purposes of ORS 440.315 to 440.410, including, but not limited to, the power:

Â Â Â Â Â  (1) To provide directly or indirectly any physical or mental health related service.

Â Â Â Â Â  (2) To make any contract or agreement, to purchase and lease real and personal property, to enter into business arrangements or relationships with public or private entities and to create and participate fully in the operation of any business structure, including the development of business structures and arrangements for health care delivery systems and managed care plans.

Â Â Â Â Â  (3) To participate in community sponsored health screening, prevention, wellness, improvement or other activities that address the physical or mental health needs of district residents. Such participation may include clinical, financial, administrative, volunteer or other support considered appropriate by the board.

Â Â Â Â Â  (4) To perform any other acts that in the judgment of the board are necessary or appropriate to accomplish the purposes of ORS 440.315 to 440.410. [Formerly 441.320; 1979 c.520 Â§2; 1981 c.508 Â§3; 1983 c.699 Â§2; 1983 c.740 Â§155; 1985 c.747 Â§50; 1987 c.850 Â§1; 1997 c.857 Â§1; 1999 c.630 Â§2; 2003 c.802 Â§113]

Â Â Â Â Â  440.365 User charges. A health district is authorized to charge persons who use district facilities and services. [Formerly 441.325; 1999 c.630 Â§3]

Â Â Â Â Â  440.370 Eminent domain. A health district may exercise within its boundaries the power of eminent domain and may purchase, sell, condemn and appropriate real property, water, water rights and riparian rights. [Formerly 441.330; 2003 c.802 Â§114]

Â Â Â Â Â  440.375 Authority to issue bonds. (1) For the purpose of carrying into effect the powers granted by ORS 440.315 to 440.410, a health district, when authorized at any properly called election held for that purpose, may borrow money and sell and dispose of general obligation bonds.

Â Â Â Â Â  (2) If prior to April 1, 1983, a health district had outstanding indebtedness incurred pursuant to ORS 440.360 (1)(k) (1997 Edition), a health district may issue general obligation bonds pursuant to this section in an amount not to exceed the unpaid principal of and interest on such indebtedness plus costs incidental to the bonds to be sold.

Â Â Â Â Â  (3) The general obligation bonds outstanding at one time shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (3) of this section, if the district has within its limits a population of 300 or over, it shall be permitted to have bonds outstanding in an amount which shall not exceed in the aggregate 10 percent of the real market value.

Â Â Â Â Â  (5) The bonds shall be issued from time to time by the district board in behalf of the health district as authorized by its electors. [Formerly 441.335; 1983 c.191 Â§1; 1991 c.459 Â§399; 1997 c.857 Â§2; 1999 c.630 Â§4]

Â Â Â Â Â  440.380 Bonds; maturity; interest; conditions. (1) The bonds shall mature serially within not to exceed 30 years from issue date.

Â Â Â Â Â  (2) The bonds shall bear such rate of interest as the district board shall determine.

Â Â Â Â Â  (3) The bonds shall be so conditioned that the health district agrees therein to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached. [Formerly 441.345; 1977 c.188 Â§3; 1981 c.94 Â§36; 1983 c.347 Â§27; 2001 c.215 Â§5]

Â Â Â Â Â  440.385 Pledge of income and revenues to secure payment of bonds. (1) For the purpose of additionally securing the payment of the principal of and interest on general obligation bonds issued under ORS 440.375, a health district may, by resolution of the district board, which resolution shall constitute part of the contract with the holders of such general obligation bonds, pledge all or any part of the net income or revenue of its properties.

Â Â Â Â Â  (2) The district board may adopt such a resolution without submitting the question of such pledge to electors of the health district. [Formerly 441.350]

Â Â Â Â Â  440.390 Advertisement and sale of bonds. All general obligation bonds issued under ORS 440.375 shall be advertised and sold as provided in ORS 287.014 to 287.022 for the sale of city bonds. [Formerly 441.355]

Â Â Â Â Â  440.395 Tax levies; use; extension; collection; default. (1) Any health district may assess, levy and collect taxes not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. The proceeds of such taxes shall be applied by it in carrying out the objects and purposes provided in ORS 440.320.

Â Â Â Â Â  (2) A health district, each year, may also assess, levy and collect a special tax upon all such property, real and personal, in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within such year. The special tax shall be applied only in payment of interest and principal of bonds issued by the health district, but the district may apply any funds it may have toward the payment of principal and interest of any such bonds.

Â Â Â Â Â  (3) All taxes needed shall be levied and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) All taxes levied by a health district shall become payable at the same time and be collected by the same officer who collects county taxes. The proceeds of the taxes collected under this section shall be turned over to the health district according to law.

Â Â Â Â Â  (5) The county officer whose duty it is to extend the county levy shall extend the levy of the health district in the same manner as city taxes are extended.

Â Â Â Â Â  (6) Property is subject to sale for the nonpayment of taxes levied by the health district in like manner and with like effect as in the case of county and state taxes. [Formerly 441.360; 1991 c.459 Â§400; 2001 c.215 Â§6]

Â Â Â Â Â  440.397 Filing of boundary change. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§28]

Â Â Â Â Â  440.400 Expenditure and accounting of district funds. (1) Except as otherwise provided by subsections (3) and (4) of this section, all money of a health district shall be deposited in one or more depositories, as defined in ORS 295.005, as designated by the district board. It shall be withdrawn or paid out only when previously ordered by resolution or vote of the board, and upon checks signed as provided by subsection (2) of this section. Receipts or vouchers, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) Except for checks issued in accordance with subsection (3) of this section, checks of a district shall be signed:

Â Â Â Â Â  (a) By the treasurer and countersigned by the chairperson, or in the absence or inability of the chairperson to act, by the secretary; or

Â Â Â Â Â  (b) By an administrative employee of the district designated by the board of directors, and countersigned by a director of the district.

Â Â Â Â Â  (3) The district board may, by resolution:

Â Â Â Â Â  (a) Set aside specified amounts from money available for operating the district hospital facility; and

Â Â Â Â Â  (b) Delegate to an administrative officer of the district in charge of the hospital facility the authority to approve specified claims for expenses previously authorized by the board and to issue and sign checks in payment thereof.

Â Â Â Â Â  (4) Moneys of a health district may be invested as provided by ORS 294.035 and 294.040. [Formerly 441.365; 1983 c.699 Â§3; 2001 c.215 Â§7]

Â Â Â Â Â  440.403 Adoption of health district budget. (1) A health district shall adopt an annual budget by:

Â Â Â Â Â  (a) Preparing a proposed budget for the fiscal year not later than June 1 of each year;

Â Â Â Â Â  (b) Publishing a notice of the proposed budget and of the date and place of a hearing on the proposed budget five to 30 days prior to the hearing;

Â Â Â Â Â  (c) Holding a public hearing on the proposed budget;

Â Â Â Â Â  (d) Adopting a final budget by resolution not later than June 30 of each year; and

Â Â Â Â Â  (e) Filing a written notice pursuant to ORS 310.060 not later than July 15 of each year if the district seeks to impose property taxes.

Â Â Â Â Â  (2) A health district may adopt a supplemental budget by resolution at a regular meeting of the district board. A supplemental budget may not extend beyond the end of the fiscal year during which it is submitted.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "Budget" means a plan of financial operation embodying an estimate of expenditures for a given period or purpose and the proposed means of financing the estimated expenditures.

Â Â Â Â Â  (b) "Fiscal year" means the period beginning on July 1 of any year and ending on June 30 of the next year.

Â Â Â Â Â  (c) "Publish" means giving notice or making information or documents available to members of the general public by printing the notice, information or documents in one or more newspapers of general circulation within the jurisdictional boundaries of the health district. [2001 c.251 Â§2]

Â Â Â Â Â  440.405 District records open to inspection; preservation of records. (1) All the proceedings of the district board shall be entered at large in a record book.

Â Â Â Â Â  (2) All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the health district shall be carefully preserved and shall be open to inspection as public records. [Formerly 441.370]

Â Â Â Â Â  440.410 Annual audit. An annual audit of the district shall be made by an auditor. A true and complete copy of the auditor's report of such audit shall be filed in the office of the county clerk of the principal county, as defined by ORS 198.705, and shall remain a public record therein. [Formerly 441.375]

Â Â Â Â Â  440.420 Medicaid Upper Payment Limit Account. (1) The Medicaid Upper Payment Limit Account is established in the State Treasury separate and distinct from the General Fund. Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services for health-related programs.

Â Â Â Â Â  (2) The Department of Human Services shall transfer to the Medicaid Upper Payment Limit Account that portion of the payment received by the department from health districts in this state under the Proportionate Share Incentive Adjustment State Plan Amendment to the State Medicaid Plan and under intergovernmental agreements with the health districts that is attributable to the federal funds portion of the total payment made by the department to the health districts during the biennium. [2001 c.405 Â§1]

PORT HOSPITALS

Â Â Â Â Â  440.505 Port hospitals; levy of taxes; property exempt from taxation. (1) A port may construct, maintain and operate hospitals within its boundaries, subject to the provisions and limitations upon indebtedness of the port imposed by law. However, after June 23, 1967, a port may not construct or acquire a hospital if any part of a health district organized pursuant to ORS 440.315 to 440.410 lies within the boundaries of the port.

Â Â Â Â Â  (2) Should any port district under authority of subsection (1) of this section after August 20, 1957, construct, maintain and operate a hospital or hospital facilities and levy a tax for any indebtedness or other expense incurred therefor, all taxable property in the port district and also within a health district then operating hospital facilities shall be exempt from all taxes levied by a port district for such hospital purposes. [Formerly 441.505; 2003 c.802 Â§115]

_______________



Chapter 441

Chapter 441 Â Health Care Facilities

2005 EDITION

HEALTH CARE FACILITIES

PUBLIC HEALTH AND SAFETY

LICENSING AND SUPERVISION OF FACILITIES AND ORGANIZATIONS

441.015Â Â Â Â  Licensing of facilities and health maintenance organizations; compliance with rules and standards

441.017Â Â Â Â  Exclusions from licensing requirements for health care facilities

441.020Â Â Â Â  Application; fees

441.022Â Â Â Â  Factors to be considered in licensing

441.025Â Â Â Â  License issuance; renewal; disclosure; transfer; posting

441.030Â Â Â Â  Denial, suspension or revocation of licenses; restrictions on admission

441.037Â Â Â Â  Hearings; procedures; judicial review

441.050Â Â Â Â  Additional remedies

441.055Â Â Â Â  Rules; evidence of compliance; health care facilities to ensure compliance; medical staff bylaws; peer review; procedure

441.057Â Â Â Â  Rules concerning complaints about care; reporting by employee

441.059Â Â Â Â  Access to previous X-rays and reports by patients of chiropractic physicians

441.060Â Â Â Â  Inspections; approval of plans and specifications; rules; fees

441.061Â Â Â Â  Delegation of health inspections to local governmental agencies; financial assistance

441.062Â Â Â Â  Coordination of inspections; rules

441.063Â Â Â Â  Use of facilities by licensed podiatric physicians and surgeons; regulation of admission and conduct

441.064Â Â Â Â  Use of facilities by licensed nurse practitioners; rules regarding admissions and privileges

441.065Â Â Â Â  Exemption of certain religious institutions

441.067Â Â Â Â  Inspection reports, complaint procedures and rules; posting

441.073Â Â Â Â  Rules regarding staff ratio in long term care facilities; variances; posting

441.077Â Â Â Â  Revocation of license and other penalties for imposing restrictions upon certain physicians; construction of section

441.083Â Â Â Â  Drug information to be provided patients of long term and intermediate care facilities

441.084Â Â Â Â  Choice of patient on suppliers of drugs and supplies

441.085Â Â Â Â  Rules establishing licensing classifications; use of descriptive titles limited

441.087Â Â Â Â  General inspection

441.089Â Â Â Â  Application of Health Care Quality Improvement Act of 1986

441.094Â Â Â Â  Denial of emergency medical services because of inability to pay prohibited

441.096Â Â Â Â  Identification badges

ADMISSION TO OR MOVE FROM LONG TERM CARE FACILITY OR RESIDENTIAL

CARE FACILITY OF PERSON CONVICTED OF SEX CRIME

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to admission to or move from long term care facility or residential care facility of person convicted of sex crime are compiled as notes following ORS 441.096)

LONG TERM CARE OMBUDSMAN

441.100Â Â Â Â  Definitions

441.103Â Â Â Â  Office of Long Term Care Ombudsman; terms; appointment; confirmation; qualifications

441.107Â Â Â Â  Funding of office

441.109Â Â Â Â  Duties of ombudsman; rules

441.113Â Â Â Â  Procedures to maintain confidentiality

441.117Â Â Â Â  Right of entry into facilities and access to records

441.121Â Â Â Â  Report after investigation; referral to other agencies

441.124Â Â Â Â  Notice of complaint procedures; posting

441.127Â Â Â Â  Immunity of employees

441.131Â Â Â Â  Appointment of designees; qualifications; duties

441.133Â Â Â Â  Effect of ORS 441.100 to 441.153 on right to visitors

441.137Â Â Â Â  Long Term Care Advisory Committee; appointment; confirmation; term; qualifications

441.142Â Â Â Â  Duties

441.146Â Â Â Â  Appeal to Long Term Care Advisory Committee

441.147Â Â Â Â  Officers; quorum; meetings; expenses

441.153Â Â Â Â  Long Term Care Ombudsman Account

HOSPITAL NURSING SERVICES

441.160Â Â Â Â  Definition for ORS 441.162 to 441.170

441.162Â Â Â Â  Written staffing plan for nursing services

441.164Â Â Â Â  Variances in staffing plan requirements

441.166Â Â Â Â  Need for replacement staff

441.168Â Â Â Â  Leaving a patient care assignment

441.170Â Â Â Â  Civil penalties; suspension or revocation of license; rules; compliance audits

441.172Â Â Â Â  Definitions for ORS 441.172 to 441.182

441.174Â Â Â Â  Retaliation prohibited

441.176Â Â Â Â  Remedies for retaliation

441.178Â Â Â Â  Unlawful employment practices; civil action for retaliation

441.180Â Â Â Â  Hospital posting of notice

441.182Â Â Â Â  Rights, privileges or remedies of nursing staff

441.192Â Â Â Â  Notice of employment outside of hospital

TRUSTEE TO ENSURE COMPLIANCE WITH CARE RULES

441.277Â Â Â Â  Definitions for ORS 441.277 to 441.323

441.281Â Â Â Â  Petition for appointment of trustee; hearing; order

441.286Â Â Â Â  Grounds for appointment of trustee

441.289Â Â Â Â  Powers and duties of trustee

441.293Â Â Â Â  Liability to trustee for goods and services after notice; effect of nonpayment

441.296Â Â Â Â  Liability for rent or contracts

441.301Â Â Â Â  Payment of expenses when income inadequate

441.303Â Â Â Â  Fees from facilities in addition to license fee; use of fees

441.306Â Â Â Â  Compensation of trustee

441.309Â Â Â Â  Trustee as public employee

441.312Â Â Â Â  License renewal of facility placed in trust

441.316Â Â Â Â  Termination of trust; extension; license revocation

441.318Â Â Â Â  Trustee accounting; lien

441.323Â Â Â Â  Effect of trust on prior obligations or civil or criminal liabilities

MOVES FROM LONG TERM CARE FACILITIES

441.357Â Â Â Â  Definitions for ORS 441.357 to 441.367

441.362Â Â Â Â  Notice by Department of Human Services prior to move or termination; hearing; consent to move; who may consent

441.367Â Â Â Â  Facility required to give notice of base rate and policy on nonpayment; rules; notice of changes; civil penalty

FINANCING OF HEALTH CARE FACILITIES CONSTRUCTION

441.525Â Â Â Â  Definitions for ORS 441.525 to 441.595

441.530Â Â Â Â  Policy

441.532Â Â Â Â  Municipalities authorized to create authority; issuance of obligations; conditions; purpose of authority

441.535Â Â Â Â  Procedure to create public authority

441.540Â Â Â Â  Board of directors; appointment; expenses; rules; quorum; personnel

441.545Â Â Â Â  Authority not to levy taxes

441.550Â Â Â Â  General powers

441.555Â Â Â Â  Issuance of revenue obligations; nature of obligation; refunding

441.560Â Â Â Â  Borrowing; bond anticipation notes

441.565Â Â Â Â  Obligations of authority not obligations of municipality

441.570Â Â Â Â  Payment of principal and interest

441.575Â Â Â Â  Authorities may act jointly

441.580Â Â Â Â  Authority as public body; tax status of assets, income and bonds

441.585Â Â Â Â  Disposition of excess earnings; disposition of assets on dissolution

441.590Â Â Â Â  Authority granted by ORS 441.525 to 441.595

441.595Â Â Â Â  Construction of ORS 441.525 to 441.595

LONG TERM CARE FACILITIES

(Nursing Home Patients' Bill of Rights)

441.600Â Â Â Â  Definitions for ORS 441.600 to 441.625

441.605Â Â Â Â  Legislative declaration of rights intended for residents

441.610Â Â Â Â  Nursing home patients' bill of rights; adoption; standards

441.615Â Â Â Â  Powers and responsibilities of department; rules

441.620Â Â Â Â  Disclosure of business information required

(Enforcement of Nursing Home Laws)

441.624Â Â Â Â  Purpose

441.625Â Â Â Â  Retaliation against resident exercising rights prohibited

(Resident Abuse)

441.630Â Â Â Â  Definitions for ORS 441.630 to 441.680 and 441.995

441.635Â Â Â Â  Legislative finding

441.637Â Â Â Â  Rules; submission of rules to advisory group

441.640Â Â Â Â  Report of suspected abuse of resident required

441.645Â Â Â Â  Oral report to area agency on aging, department or law enforcement agency

441.650Â Â Â Â  Investigation of abuse complaint; initial status report; content; distribution of report; duties of investigator; investigation report

441.655Â Â Â Â  Immunity provided reporter of abuse

441.660Â Â Â Â  Photographing resident; photograph as record

441.665Â Â Â Â  Record of reports; classification of investigation report

441.671Â Â Â Â  Confidentiality of reports; when available

441.675Â Â Â Â  Certain evidentiary privileges inapplicable

441.676Â Â Â Â  Investigation of licensing violations; powers of investigator

441.677Â Â Â Â  Letter of determination; determination rules; distribution of letter; notice to nursing assistant

441.678Â Â Â Â  Review of finding that nursing assistant responsible for abuse; name placed in registry

441.679Â Â Â Â  Preemployment inquiries; when employment prohibited

441.680Â Â Â Â  Spiritual healing alone not considered abuse of resident

441.685Â Â Â Â  Monitors; designation; duties; peer review of facilities

(Investigation of Complaints)

441.690Â Â Â Â  Complainant may accompany investigator

441.695Â Â Â Â  Conduct of investigation

(Drug Supplies for Unscheduled Leaves)

441.697Â Â Â Â  Prescribed drug supply for unscheduled therapeutic leave from long term care facility; dispensing of drugs by registered nurse

(Access)

441.700Â Â Â Â  Access to facilities by persons providing services

(Complaint File)

441.703Â Â Â Â  Complaint file; summary; availability on request

CIVIL PENALTIES

441.705Â Â Â Â  Definitions for ORS 441.705 to 441.745

441.710Â Â Â Â  Civil penalties; when imposed

441.712Â Â Â Â  Notice of civil penalty

441.715Â Â Â Â  Objective criteria for civil penalties; rules

441.720Â Â Â Â  Remittance or reduction of penalties

441.740Â Â Â Â  Judicial review

441.745Â Â Â Â  Penalties to General Fund

SUICIDE ATTEMPTS BY MINORS

441.750Â Â Â Â  Suicide attempts by minors; referral; report; disclosure of information; limitation of liability

441.755Â Â Â Â  Report form; contents

MISCELLANEOUS

441.815Â Â Â Â  Smoking of tobacco in certain hospital rooms prohibited

441.820Â Â Â Â  Procedure for termination of physician's privilege to practice medicine at health care facility; immunity from damage action for good faith report

441.825Â Â Â Â  Authority of hospital to require medical staff to provide professional liability insurance

PENALTIES

441.990Â Â Â Â  Criminal penalties

441.995Â Â Â Â  Factors considered in determining penalties under ORS 441.630 to 441.680; civil penalty

Â Â Â Â Â  441.005 [Amended by 1971 c.730 Â§1; 1973 c.840 Â§1; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.007 [1973 c.840 Â§2; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.010 [Amended by 1971 c.730 Â§3; 1973 c.840 Â§3; 1977 c.751 Â§18; renumbered 442.300]

LICENSING AND SUPERVISION OF FACILITIES AND ORGANIZATIONS

Â Â Â Â Â  441.015 Licensing of facilities and health maintenance organizations; compliance with rules and standards. (1) No person or governmental unit, acting severally or jointly with any other person or governmental unit, shall establish, conduct, maintain, manage or operate a health care facility or health maintenance organization, as defined in ORS 442.015, in this state without a license.

Â Â Â Â Â  (2) Any health care facility or health maintenance organization which is in operation at the time of promulgation of any applicable rules or minimum standards under ORS 441.055 or 731.072 shall be given a reasonable length of time within which to comply with such rules or minimum standards. [Amended by 1971 c.730 Â§4; 1973 c.840 Â§4; 1977 c.751 Â§19; 2003 c.14 Â§249]

Â Â Â Â Â  441.017 Exclusions from licensing requirements for health care facilities. For purposes of licensing health care facilities, health care facility, as defined in ORS 442.015, does not include:

Â Â Â Â Â  (1) Facilities established by ORS 430.306 to 430.335 for treatment of alcoholism or drug abuse; and

Â Â Â Â Â  (2) Community mental health and development disabilities programs established under ORS 430.610 to 430.695. [1981 c.231 Â§2; 1987 c.753 Â§1]

Â Â Â Â Â  441.020 Application; fees. (1) Licenses for health care facilities including long term care facilities, as defined in ORS 442.015, shall be obtained from the Department of Human Services.

Â Â Â Â Â  (2) Applications shall be upon such forms and shall contain such information as the department may reasonably require, which may include affirmative evidence of ability to comply with such reasonable standards and rules as may lawfully be prescribed under ORS 441.055.

Â Â Â Â Â  (3) Each application shall be accompanied by the license fee. If the license is denied, the fee shall be refunded to the applicant. If the license is issued, the fee shall be paid into the State Treasury to the credit of the Department of Human Services Account for carrying out the functions under ORS 441.015 to 441.063 and 431.607 to 431.619.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, for hospitals with:

Â Â Â Â Â  (a) Fewer than 26 beds, the annual license fee shall be $750.

Â Â Â Â Â  (b) Twenty-six beds or more but fewer than 50 beds, the annual license fee shall be $1,000.

Â Â Â Â Â  (c) Fifty or more beds but fewer than 100 beds, the annual license fee shall be $1,900.

Â Â Â Â Â  (d) One hundred beds or more but fewer than 200 beds, the annual license fee shall be $2,900.

Â Â Â Â Â  (e) Two hundred or more beds, the annual license fee shall be $3,400.

Â Â Â Â Â  (5) For long term care facilities with:

Â Â Â Â Â  (a) Fewer than 16 beds, the annual license fee shall be up to $120.

Â Â Â Â Â  (b) Sixteen beds or more but fewer than 50 beds, the annual license fee shall be up to $175.

Â Â Â Â Â  (c) Fifty beds or more but fewer than 100 beds, the annual license fee shall be up to $350.

Â Â Â Â Â  (d) One hundred beds or more but fewer than 200 beds, the annual license fee shall be up to $450.

Â Â Â Â Â  (e) Two hundred beds or more, the annual license fee shall be up to $580.

Â Â Â Â Â  (6) For special inpatient care facilities with:

Â Â Â Â Â  (a) Fewer than 26 beds, the annual license fee shall be $750.

Â Â Â Â Â  (b) Twenty-six beds or more but fewer than 50 beds, the annual license fee shall be $1,000.

Â Â Â Â Â  (c) Fifty beds or more but fewer than 100 beds, the annual license fee shall be $1,900.

Â Â Â Â Â  (d) One hundred beds or more but fewer than 200 beds, the annual license fee shall be $2,900.

Â Â Â Â Â  (e) Two hundred beds or more, the annual license fee shall be $3,400.

Â Â Â Â Â  (7) For ambulatory surgical centers, the annual license fee shall be $1,000.

Â Â Â Â Â  (8) For birthing centers, the annual license fee shall be $250.

Â Â Â Â Â  (9) For outpatient renal dialysis facilities, the annual license fee shall be $1,500.

Â Â Â Â Â  (10) During the time the licenses remain in force holders thereof are not required to pay inspection fees to any county, city or other municipality.

Â Â Â Â Â  (11) Any health care facility license may be indorsed to permit operation at more than one location. In such case the applicable license fee shall be the sum of the license fees which would be applicable if each location were separately licensed.

Â Â Â Â Â  (12) Licenses for health maintenance organizations shall be obtained from the Director of the Department of Consumer and Business Services pursuant to ORS 731.072. [Amended by 1957 c.697 Â§1; 1971 c.650 Â§19; 1971 c.730 Â§5; 1973 c.840 Â§5; 1977 c.284 Â§4; 1977 c.751 Â§20a; 1979 c.696 Â§15; 1987 c.428 Â§3; 1987 c.918 Â§7; 1995 c.449 Â§1; 1997 c.249 Â§139; 2001 c.100 Â§2; 2001 c.900 Â§161]

Â Â Â Â Â  441.022 Factors to be considered in licensing. In determining whether to license a health care facility pursuant to ORS 441.025, the Department of Human Services shall consider only factors relating to the health and safety of individuals to be cared for therein and shall not consider whether the health care facility is or will be a governmental, charitable or other nonprofit institution or whether it is or will be an institution for profit. [1967 c.584 Â§2; 1971 c.730 Â§6; 1973 c.840 Â§6; 1987 c.428 Â§4; 2001 c.900 Â§162]

Â Â Â Â Â  441.025 License issuance; renewal; disclosure; transfer; posting. (1) Upon receipt of an application and the license fee, the Department of Human Services shall issue a license if it finds that the applicant and health care facility comply with ORS 441.015 to 441.063, 441.085 and 441.087 and the rules of the department provided that it does not receive within the time specified a certificate of noncompliance issued by the State Fire Marshal, deputy, or approved authority pursuant to ORS 479.215.

Â Â Â Â Â  (2) Each license, unless sooner suspended or revoked, shall be renewable annually for the calendar year upon payment of the fee, provided that a certificate of noncompliance has not been issued by the State Fire Marshal, deputy, or approved authority pursuant to ORS 479.215.

Â Â Â Â Â  (3) Each license shall be issued only for the premises and persons or governmental units named in the application and shall not be transferable or assignable.

Â Â Â Â Â  (4) Licenses shall be posted in a conspicuous place on the licensed premises as prescribed by rule of the department.

Â Â Â Â Â  (5) No license shall be issued or renewed for any health care facility or health maintenance organization that offers or proposes to develop a new health service unless a certificate of need has first been issued therefor pursuant to ORS 442.340 (1987 Replacement Part) or approval has been granted under ORS 442.315 or section 9, chapter 1034, Oregon Laws 1989.

Â Â Â Â Â  (6) No license shall be issued or renewed for any skilled nursing facility or intermediate care facility, as defined in ORS 442.015, unless the applicant has included in the application the name and such other information as may be necessary to establish the identity and financial interests of any person who has incidents of ownership in the facility representing an interest of 10 percent or more thereof. If the person having such interest is a corporation, the name of any stockholder holding stock representing an interest in the facility of 10 percent or more shall also be included in the application. If the person having such interest is any other entity, the name of any member thereof having incidents of ownership representing an interest of 10 percent or more in the facility shall also be included in the application.

Â Â Â Â Â  (7) A license may be denied to any applicant for a license or renewal thereof or any stockholder of any such applicant who has incidents of ownership in the facility representing an interest of 10 percent or more thereof, or an interest of 10 percent or more of a lease agreement for the facility, if during the five years prior to the application the applicant or any stockholder of the applicant had an interest of 10 percent or more in the facility or of a lease for the facility and has divested that interest after receiving written notice from the department of intention to suspend or revoke the license or to decertify the home from eligibility to receive payments for services provided under this section.

Â Â Â Â Â  (8) No license shall be issued or renewed for any long term care facility, as defined in ORS 442.015, unless the applicant has included in the application the identity of any person who has incident of ownership in the facility who also has a financial interest in any pharmacy, as defined in ORS 689.005. [Amended by 1957 c.697 Â§2; 1961 c.316 Â§6; 1967 c.89 Â§3; 1971 c.730 Â§7; 1973 c.38 Â§1; 1973 c.840 Â§7; 1977 c.261 Â§3; 1977 c.751 Â§21; 1979 c.336 Â§1; 1983 c.740 Â§156; 1985 c.747 Â§20; 1987 c.428 Â§5; 1989 c.1034 Â§4; 2001 c.900 Â§163]

Â Â Â Â Â  441.030 Denial, suspension or revocation of licenses; restrictions on admission. (1) The Department of Human Services, pursuant to ORS 479.215, shall deny, suspend or revoke a license in any case where the State Fire Marshal, or the representative of the State Fire Marshal, certifies that there is a failure to comply with all applicable laws, lawful ordinances and rules relating to safety from fire.

Â Â Â Â Â  (2) The department may deny, suspend or revoke a license in any case where it finds that there has been a substantial failure to comply with ORS 441.015 to 441.063, 441.085, 441.087, 441.990 (3) or the rules or minimum standards adopted under those statutes.

Â Â Â Â Â  (3) The department may suspend or revoke a license issued under ORS 441.025 for failure to comply with a department order arising from a health care facility's substantial lack of compliance with the provisions of ORS 441.015 to 441.063, 441.084 to 441.087 and 441.990 (3) or ORS 441.162 or 441.166, or the rules adopted thereunder, or for failure to pay a civil penalty imposed under ORS 441.170 or 441.710.

Â Â Â Â Â  (4) The department may order a long term care facility licensed under ORS 441.025 to restrict the admission of patients when the department finds an immediate threat to patient health and safety arising from failure of the long term care facility to be in compliance with ORS 441.015 to 441.063, 441.084 to 441.087 and the rules adopted pursuant thereto.

Â Â Â Â Â  (5) Any long term care facility which has been ordered to restrict the admission of patients pursuant to subsection (4) of this section shall post a notice of such restriction, provided by the department, on all doors providing ingress to and egress from the facility, for the duration of the restriction. [Amended by 1959 c.222 Â§1; 1961 c.316 Â§7; 1971 c.730 Â§8; 1977 c.582 Â§46; 1987 c.428 Â§6; 1989 c.171 Â§55; 1991 c.734 Â§22; 2001 c.609 Â§8; 2001 c.900 Â§164]

Â Â Â Â Â  441.035 [Amended by 1959 c.222 Â§2; 1959 c.466 Â§1; 1971 c.730 Â§9; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  441.037 Hearings; procedures; judicial review. (1) When the Department of Human Services proposes to refuse to issue or renew a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Adoption of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [1971 c.734 Â§56; 1977 c.582 Â§47; 1987 c.428 Â§7; 2001 c.900 Â§165]

Â Â Â Â Â  441.040 [Amended by 1959 c.222 Â§3; 1971 c.730 Â§10; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  441.045 [Amended by 1959 c.222 Â§4; 1959 c.466 Â§2; 1971 c.730 Â§11; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  441.050 Additional remedies. Notwithstanding the existence and pursuit of any other remedy, the Department of Human Services may, in the manner provided by law, maintain an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a health care facility or health maintenance organization without a license. [Amended by 1971 c.730 Â§12; 1973 c.840 Â§8; 1977 c.751 Â§22; 1987 c.428 Â§8; 2001 c.900 Â§166]

Â Â Â Â Â  441.055 Rules; evidence of compliance; health care facilities to ensure compliance; medical staff bylaws; peer review; procedure. (1) The Department of Human Services shall adopt such rules with respect to the different types of health care facilities as may be designed to further the accomplishment of the purposes of ORS 441.015 to 441.087. No rules shall require any specific food so long as the necessary nutritional food elements are present.

Â Â Â Â Â  (2) Rules describing care given in health care facilities shall include, but not be limited to, standards of patient care or patient safety, adequate professional staff organizations, training of staff for whom no other state regulation exists, suitable delineation of professional privileges and adequate staff analyses of clinical records. The department may in its discretion accept certificates by the Joint Commission on Accreditation of Hospitals or the Committee on Hospitals of the American Osteopathic Association as evidence of compliance with acceptable standards.

Â Â Â Â Â  (3) The governing body of each health care facility shall be responsible for the operation of the facility, the selection of the medical staff and the quality of care rendered in the facility. The governing body shall:

Â Â Â Â Â  (a) Ensure that all health care personnel for whom state licenses, registrations or certificates are required are currently licensed, registered or certified;

Â Â Â Â Â  (b) Ensure that physicians admitted to practice in the facility are granted privileges consistent with their individual training, experience and other qualifications;

Â Â Â Â Â  (c) Ensure that procedures for granting, restricting and terminating privileges exist and that such procedures are regularly reviewed to assure their conformity to applicable law;

Â Â Â Â Â  (d) Ensure that physicians admitted to practice in the facility are organized into a medical staff in such a manner as to effectively review the professional practices of the facility for the purposes of reducing morbidity and mortality and for the improvement of patient care; and

Â Â Â Â Â  (e) Ensure that a physician is not denied medical staff membership or privileges at the facility solely on the basis that the physician holds medical staff membership or privileges at another health care facility.

Â Â Â Â Â  (4) The physicians organized into a medical staff pursuant to subsection (3) of this section shall propose medical staff bylaws to govern the medical staff. The bylaws shall include, but not be limited to the following:

Â Â Â Â Â  (a) Procedures for physicians admitted to practice in the facility to organize into a medical staff pursuant to subsection (3) of this section;

Â Â Â Â Â  (b) Procedures for ensuring that physicians admitted to practice in the facility are granted privileges consistent with their individual training, experience and other qualifications;

Â Â Â Â Â  (c) Provisions establishing a framework for the medical staff to nominate, elect, appoint or remove officers and other persons to carry out medical staff activities with accountability to the governing body;

Â Â Â Â Â  (d) Procedures for ensuring that physicians admitted to practice in the facility are currently licensed by the Board of Medical Examiners for the State of Oregon;

Â Â Â Â Â  (e) Procedures for ensuring that the facility's procedures for granting, restricting and terminating privileges are followed and that such procedures are regularly reviewed to assure their conformity to applicable law; and

Â Â Â Â Â  (f) Procedures for ensuring that physicians provide services within the scope of the privileges granted by the governing body.

Â Â Â Â Â  (5) Amendments to medical staff bylaws shall be accomplished through a cooperative process involving both the medical staff and the governing body. Medical staff bylaws shall be adopted, repealed or amended when approved by the medical staff and the governing body. Approval shall not be unreasonably withheld by either. Neither the medical staff nor the governing body shall withhold approval if such repeal, amendment or adoption is mandated by law, statute or regulation or is necessary to obtain or maintain accreditation or to comply with fiduciary responsibilities or if the failure to approve would subvert the stated moral or ethical purposes of the institution.

Â Â Â Â Â  (6) The Board of Medical Examiners for the State of Oregon may appoint one or more physicians to conduct peer review for a health care facility upon request of such review by all of the following:

Â Â Â Â Â  (a) The physician whose practice is being reviewed.

Â Â Â Â Â  (b) The executive committee of the health care facility's medical staff.

Â Â Â Â Â  (c) The governing body of the health care facility.

Â Â Â Â Â  (7) The physicians appointed pursuant to subsection (6) of this section shall be deemed agents of the Board of Medical Examiners for the State of Oregon, subject to the provisions of ORS 30.310 to 30.400 and shall conduct peer review. Peer review shall be conducted pursuant to the bylaws of the requesting health care facility.

Â Â Â Â Â  (8) Any person serving on or communicating information to a peer review committee shall not be subject to an action for damages for action or communications or statements made in good faith.

Â Â Â Â Â  (9) All findings and conclusions, interviews, reports, studies, communications and statements procured by or furnished to the peer review committee in connection with a peer review are confidential pursuant to ORS 192.501 to 192.505 and 192.690 and all data is privileged pursuant to ORS 41.675.

Â Â Â Â Â  (10) Notwithstanding subsection (9) of this section, a written report of the findings and conclusions of the peer review shall be provided to the governing body of the health care facility who shall abide by the privileged and confidential provisions set forth in subsection (9) of this section.

Â Â Â Â Â  (11) Procedures for peer review established by subsections (6) to (10) of this section are exempt from ORS chapter 183.

Â Â Â Â Â  (12) The department shall adopt by rule standards for rural hospitals, as defined in ORS 442.470, that specifically address the provision of care to postpartum and newborn patients so long as patient care is not adversely affected.

Â Â Â Â Â  (13) For purposes of this section, "physician" has the meaning given the term in ORS 677.010. [Amended by 1965 c.352 Â§1; 1971 c.730 Â§13; 1973 c.837 Â§14; 1973 c.840 Â§9; 1977 c.261 Â§4; 1977 c.448 Â§10; 1977 c.751 Â§23a; 1987 c.428 Â§9; 1987 c.850 Â§2; 1993 c.269 Â§1; 1995 c.727 Â§38; 1995 c.763 Â§1; 1999 c.542 Â§1; 2001 c.900 Â§167]

Â Â Â Â Â  441.057 Rules concerning complaints about care; reporting by employee. (1) Rules adopted by the Department of Human Services pursuant to ORS 441.055 shall include procedures for the filing of complaints as to the standard of care in any health care facility and provide for the confidentiality of the identity of any complainant.

Â Â Â Â Â  (2) No health care facility, or person acting in the interest of the facility, shall take any disciplinary or other adverse action against any employee who in good faith brings evidence of inappropriate care or any other violation of law or rules to the attention of the proper authority solely because of the employee's action as described in this subsection.

Â Â Â Â Â  (3) Any employee who has knowledge of inappropriate care or any other violation of law or rules shall utilize established reporting procedures of the health care facility administration before notifying the department or other state agency of the alleged violation, unless the employee believes that patient health or safety is in immediate jeopardy or the employee makes the report to the department under the confidentiality provisions of subsection (1) of this section.

Â Â Â Â Â  (4) The protection of health care facility employees under subsection (2) of this section shall commence with the reporting of the alleged violation by the employee to the administration of the health care facility or to the department or other state agency pursuant to subsection (3) of this section.

Â Â Â Â Â  (5) Any person suffering loss or damage due to any violation of subsection (2) of this section has a right of action for damages in addition to other appropriate remedy.

Â Â Â Â Â  (6) The provisions of this section do not apply to a nursing staff, as defined in ORS 441.172, who claims to be aggrieved by a violation of ORS 441.174 committed by a hospital. [1975 c.360 Â§2; 1981 c.336 Â§1; 1987 c.428 Â§10; 2001 c.609 Â§16; 2001 c.900 Â§168]

Â Â Â Â Â  441.058 [1977 c.532 Â§2; 1979 c.168 Â§1; repealed by 1983 c.781 Â§8]

Â Â Â Â Â  441.059 Access to previous X-rays and reports by patients of chiropractic physicians. The rules of a hospital that govern patient access to previously performed X-rays or diagnostic laboratory reports shall not discriminate between patients of chiropractic physicians and patients of other licensed medical practitioners permitted access to such X-rays and diagnostic laboratory reports. [1979 c.490 Â§2]

Â Â Â Â Â  441.060 Inspections; approval of plans and specifications; rules; fees. (1) The Department of Human Services shall make or cause to be made such inspections as it may deem necessary.

Â Â Â Â Â  (2) The Department of Human Services may prescribe by rule that any licensee or prospective applicant desiring to make specified types of alteration or addition to its facilities or to construct new facilities shall, before commencing such alteration, addition or new construction, either prior to or after receiving a certificate of need pursuant to ORS 442.340 (1987 Replacement Part), if required, submit plans and specifications therefor to the department for preliminary inspection and approval or recommendations with respect to compliance with the rules authorized by ORS 441.055 and 443.420 and for compliance with National Fire Protection Association standards when the facility is also to be Medicare or Medicaid certified. The department may require by rule payment of a fee for project review services at a variable rate, dependent on total project cost. For health care facilities, the department shall develop a review fee schedule as minimally necessary to support the staffing level and expenses required to administer the program. The fee for project review of residential care facilities shall equal two-thirds that required of health care facilities. The department may also conduct an on-site review of projects as a prerequisite to licensure of new facilities, major renovations and expansions. The department shall, at least annually, with the advice of facilities covered by this review, present proposed rule changes regarding facility design and construction to such agencies for their consideration. The department shall also publish a state submissions guide for health and residential care facility projects and advise project sponsors of applicable requirements of federal, state and local regulatory agencies. [Amended by 1965 c.352 Â§2; 1971 c.730 Â§14; 1973 c.840 Â§10; 1985 c.747 Â§29; 1987 c.428 Â§11; 1987 c.660 Â§23; 2001 c.104 Â§178; 2001 c.900 Â§169]

Â Â Â Â Â  441.061 Delegation of health inspections to local governmental agencies; financial assistance. (1) Upon agreement, the Director of Human Services may grant specific authorization to any county or district board of health to administer and enforce any law or rules of the Department of Human Services relating to inspections and issuance, revocation and suspension of licenses, or portion thereof, for long term care facilities.

Â Â Â Â Â  (2) Pursuant to an agreement as provided in subsection (1) of this section, the director may provide funds and other resources to the county or district board of health necessary to enable the county or district board of health to perform the agreed upon functions. [1977 c.261 Â§2; 1987 c.428 Â§12]

Â Â Â Â Â  441.062 Coordination of inspections; rules. (1) In conducting inspections for the purpose of licensing health care facilities under ORS 441.020, the Department of Human Services shall avoid unnecessary facility disruption by coordinating inspections performed by the department with inspections performed by other federal, state and local agencies that have responsibility for health care facility licensure.

Â Â Â Â Â  (2) Whenever possible, the department shall avoid duplication of inspections by accepting inspection reports or surveys prepared by other state agencies that have responsibility for health care facility licensure for purposes of the inspection required for licensure.

Â Â Â Â Â  (3) The department shall adopt all rules necessary to implement this section. [1995 c.449 Â§6; 2001 c.900 Â§170]

Â Â Â Â Â  Note: 441.062 was added to and made a part of 441.015 to 441.087 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.063 Use of facilities by licensed podiatric physicians and surgeons; regulation of admission and conduct. The rules of the hospital shall include provisions for the use of the hospital facilities by duly licensed podiatric physicians and surgeons subject to rules and regulations governing such use established by the medical staff and the podiatric staff of the hospital. Such staff comprised of physicians and or podiatric physicians and surgeons, shall regulate the admission and the conduct of the podiatric physicians and surgeons while using the facilities of the hospital and shall prescribe procedures whereby the podiatric physician and surgeon's use of the facilities may be suspended or terminated. [1973 c.279 Â§2]

Â Â Â Â Â  441.064 Use of facilities by licensed nurse practitioners; rules regarding admissions and privileges. (1) The rules of any hospital in this state may grant admitting privileges to nurse practitioners licensed and certified under ORS 678.375 for purposes of patient care, subject to hospital and medical staff bylaws, rules and regulations governing admissions and staff privileges.

Â Â Â Â Â  (2) Rules shall be in writing and may include, but need not be limited to:

Â Â Â Â Â  (a) Limitations on the scope of privileges;

Â Â Â Â Â  (b) Monitoring and supervision of nurse practitioners in the hospital by physicians who are members of the medical staff;

Â Â Â Â Â  (c) A requirement that a nurse practitioner co-admit patients with a physician who is a member of the medical staff; and

Â Â Â Â Â  (d) Qualifications of nurse practitioners to be eligible for privileges including but not limited to requirements of prior clinical and hospital experience.

Â Â Â Â Â  (3) The rules may also regulate the admissions and the conduct of nurse practitioners while using the facilities of the hospital and may prescribe procedures whereby a nurse practitioner's privileges may be suspended or terminated. The hospital may refuse such privileges to nurse practitioners only upon the same basis that privileges are refused to other medical providers.

Â Â Â Â Â  (4) For purposes of this section, "physician" has the meaning given the term in ORS 677.010. [1993 c.34 Â§1; 1995 c.763 Â§2]

Â Â Â Â Â  Note: 441.064 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.065 Exemption of certain religious institutions. (1) ORS 441.015 to 441.063, 441.085, 441.087 or the rules adopted pursuant thereto do not authorize the supervision, regulation or control of the remedial care or treatment of residents or patients in any home or institution that is described under subsection (2) of this section and is conducted for those who rely upon treatment solely by prayer or spiritual means, except as to the sanitary and safe conditions of the premises, cleanliness of operation and its physical equipment. This section does not exempt such a home or institution from the licensing requirements of ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463.

Â Â Â Â Â  (2) To qualify under subsection (1) of this section, a home or institution must:

Â Â Â Â Â  (a) Be owned by an entity that is registered with the Secretary of State as a nonprofit corporation and that does not own, hold a financial interest in, control or operate any facility, wherever located, of a type providing medical health care and services; and

Â Â Â Â Â  (b) Provide 24 hour a day availability of nonmedical care and services.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "Medical health care and services" means medical screening, examination, diagnosis, prognosis, treatment and drug administration. "Medical health care and services" does not include counseling or the provision of social services or dietary services.

Â Â Â Â Â  (b) "Nonmedical care and services" means assistance or services, other than medical health care and services, provided by attendants for the physical, mental, emotional or spiritual comfort and well being of residents or patients. [Amended by 1971 c.730 Â§17; 1973 c.840 Â§11; 1977 c.751 Â§24; 1997 c.490 Â§1]

Â Â Â Â Â  441.067 Inspection reports, complaint procedures and rules; posting. (1) The Department of Human Services shall provide to each licensed long term care facility in the state in writing in clear concise language readily comprehensible by the average person:

Â Â Â Â Â  (a) The most recent inspection report conducted by the department of that facility;

Â Â Â Â Â  (b) An outline of the procedures for filing complaints against long term care facilities; and

Â Â Â Â Â  (c) A summary of rules of the department affecting patient care standards for long term care facilities.

Â Â Â Â Â  (2) The owner or operator of a long term care facility shall post the information provided pursuant to subsection (1) of this section in a prominent place and shall, upon request, provide a copy of the information to each patient of, or person applying for admission to, the facility, or the guardian or conservator of the applicant or patient. [1975 c.360 Â§3; 1987 c.428 Â§13]

Â Â Â Â Â  441.070 [Amended by 1959 c.222 Â§5; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.073 Rules regarding staff ratio in long term care facilities; variances; posting. (1) The Department of Human Services shall adopt rules specifying maximum number of patients per nursing assistant per shift in long term care facilities.

Â Â Â Â Â  (2) The department may grant variances in the staffing requirements within a shift based on patient care needs or nursing practices.

Â Â Â Â Â  (3) A statement of the specific staffing requirement for each time period required by subsection (1) or (2) of this section in a particular facility shall be posted by the facility in a public place within the facility. [1981 c.574 Â§Â§2,3,4; 1987 c.428 Â§14]

Â Â Â Â Â  441.075 [Amended by 1969 c.314 Â§44; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.077 Revocation of license and other penalties for imposing restrictions upon certain physicians; construction of section. (1) If the governing body of a health care facility or health maintenance organization excludes or expels a person licensed under ORS chapter 677 from staff membership, or limits in any way the professional privilege of the person in the health care facility or health maintenance organization solely because of the school of medicine to which the person belongs, the license of the health care facility shall be subject to revocation in the manner provided in ORS 441.015 to 441.065. A health maintenance organization which violates this section shall be subject to penalties provided in ORS 731.988 and 731.992.

Â Â Â Â Â  (2) Nothing in this section is intended to limit the authority of the governing body of a health care facility or health maintenance organization with respect to a person who has violated the reasonable rules and regulations of the health care facility or health maintenance organization or who has violated the provisions of ORS chapter 677 if the governing body has reported the violation of ORS chapter 677 to the Board of Medical Examiners for the State of Oregon in writing. [1971 c.274 Â§1; 1973 c.840 Â§12; 1977 c.751 Â§25]

Â Â Â Â Â  Note: 441.077 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.080 [Repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.081 [1979 c.680 Â§2; repealed by 1981 c.784 Â§38]

Â Â Â Â Â  441.083 Drug information to be provided patients of long term and intermediate care facilities. (1) If a long term care facility or an intermediate care facility required to be licensed pursuant to ORS 441.015 charges patients for drugs, the following shall be made available to the patient on request:

Â Â Â Â Â  (a) Name of the drug;

Â Â Â Â Â  (b) Amount paid by the facility for the drug; and

Â Â Â Â Â  (c) Amount charged by the facility for the drug.

Â Â Â Â Â  (2) If a pharmacy charges any person for a drug administered to a patient in a long term care facility or an intermediate care facility, the pharmacy shall provide on request a written bill listing the:

Â Â Â Â Â  (a) Name of the drug; and

Â Â Â Â Â  (b) Amount charged by the pharmacy for the drug.

Â Â Â Â Â  (3) As used in this section, "person" includes the patient and any insurance company or other party responsible for health care costs incurred by the patient. [1979 c.680 Â§3]

Â Â Â Â Â  441.084 Choice of patient on suppliers of drugs and supplies. (1) A patient in a long term care facility or an intermediate care facility required to be licensed under ORS 441.015 must have a choice:

Â Â Â Â Â  (a) From among prescription drug delivery systems so long as the system selected:

Â Â Â Â Â  (A) Provides for timely delivery of drugs;

Â Â Â Â Â  (B) Provides adequate protection to prevent tampering with drugs;

Â Â Â Â Â  (C) Provides that drugs are delivered in a unit of use compatible with the established system of the facility for dispensing drugs, whether that system is provided by a facility pharmacy or by a contract with a pharmacy; and

Â Â Â Â Â  (D) Provides a 24-hour emergency service procedure either directly or by contract with another pharmacy;

Â Â Â Â Â  (b) From among suppliers of nonprescriptive medication but no facility is required to accept any opened container of such medication;

Â Â Â Â Â  (c) From among suppliers of nonprescriptive sickroom supplies so long as any items supplied can be maintained in a clean manner with equipment available at the facility; and

Â Â Â Â Â  (d) For purposes of paragraphs (b) and (c) of this subsection, "supplier" includes an authorized representative of the patient who purchases nonprescriptive medication or nonprescriptive sickroom supplies at retail.

Â Â Â Â Â  (2) If the established system of the facility, whether that system is provided by a facility pharmacy or a pharmacy under contract, provides patient profile information, the pharmacy chosen by the patient under subsection (1)(a) of this section must also provide that information for any patient it serves at the facility. [1983 c.328 Â§1]

Â Â Â Â Â  441.085 Rules establishing licensing classifications; use of descriptive titles limited. (1) The Department of Human Services may by rule establish classifications and descriptions for the various types of health care facilities that are licensed under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463.

Â Â Â Â Â  (2) A health care facility licensed by the department shall neither assume a descriptive title nor be represented under any descriptive title other than the classification title established by the department and under which it is licensed. [1971 c.730 Â§2; 1973 c.840 Â§13; 1977 c.751 Â§26; 1987 c.428 Â§15; 2001 c.900 Â§171]

Â Â Â Â Â  441.087 General inspection. (1) The Department of Human Services shall, in addition to any inspections conducted pursuant to complaints filed against long term care facilities, conduct at least one general inspection of each long term care facility in the state each calendar year, including, but not limited to, entering the facility, interviewing residents and reviewing records. No advance notice shall be given of any inspection conducted pursuant to this section.

Â Â Â Â Â  (2) Any state employee giving advance notice in violation of subsection (1) of this section shall be suspended from all duties without pay for a period of at least 10 working days, or for a longer period as determined by the Director of Human Services. [1975 c.294 Â§Â§2,3; 1977 c.751 Â§27; 1987 c.428 Â§16; 2003 c.14 Â§250]

Â Â Â Â Â  441.089 Application of Health Care Quality Improvement Act of 1986. The provisions of the Health Care Quality Improvement Act of 1986, P.L. No. 99-660, 100 Stat. p. 3743, 3784 (1986) apply within this state for professional review actions pursuant to ORS 441.015 to 441.087. [1987 c.850 Â§5]

Â Â Â Â Â  441.090 [1971 c.730 Â§15; 1973 c.358 Â§6; 1973 c.840 Â§14; 1975 c.485 Â§1; 1977 c.751 Â§28; renumbered 442.320]

Â Â Â Â Â  441.092 [1975 c.485 Â§4; 1977 c.751 Â§29; renumbered 442.330]

Â Â Â Â Â  441.094 Denial of emergency medical services because of inability to pay prohibited. (1) No officer or employee of a hospital licensed by the Department of Human Services that has an emergency department may deny to a person an appropriate medical screening examination within the capability of the emergency department, including ancillary services routinely available to the emergency department, to determine whether a need for emergency medical services exists.

Â Â Â Â Â  (2) No officer or employee of a hospital licensed by the Department of Human Services may deny to a person diagnosed by an admitting physician as being in need of emergency medical services the emergency medical services customarily provided at the hospital because the person is unable to establish the ability to pay for the services.

Â Â Â Â Â  (3) Nothing in this section is intended to relieve a person of the obligation to pay for services provided by a hospital.

Â Â Â Â Â  (4) A hospital that does not have physician services available at the time of the emergency shall not be in violation of this section if, after a reasonable good faith effort, a physician is unable to provide or delegate the provision of emergency medical services.

Â Â Â Â Â  (5) All prepaid capitated health service contracts executed by the Department of Human Services and private health maintenance organizations and managed care organizations shall include a provision that encourages a managed care plan to establish agreements with hospitals in the plan's service area for payment of emergency screening examinations.

Â Â Â Â Â  (6) As used in subsections (1) and (2) of this section, "emergency medical services" means medical services that are usually and customarily available at the respective hospital and that must be provided immediately to sustain a person's life, to prevent serious permanent disfigurement or loss or impairment of the function of a bodily member or organ, or to provide care of a woman in her labor where delivery is imminent if the hospital is so equipped and, if the hospital is not equipped, to provide necessary treatment to allow the woman to travel to a more appropriate facility without undue risk of serious harm. [1987 c.386 Â§1; 1995 c.449 Â§2]

Â Â Â Â Â  Note: 441.094 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.095 [1971 c.730 Â§16; 1973 c.358 Â§7; 1973 c.840 Â§15; 1975 c.485 Â§2; 1977 c.751 Â§30; renumbered 442.340]

Â Â Â Â Â  441.096 Identification badges. (1) A health care practitioner working at a health care facility and providing direct care to a patient shall wear an identification badge indicating the practitioner's name and professional title.

Â Â Â Â Â  (2) A health care facility shall develop policies that specify the size and content of the identification badge required by subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, "health care facility" means a health care facility as defined in ORS 442.015 or a mental health facility, alcohol treatment facility or drug treatment facility licensed or operated under ORS 430.397 to 430.401 or ORS chapter 426 or 430. [2005 c.231 Â§1]

Â Â Â Â Â  Note: 441.096 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ADMISSION TO OR MOVE FROM LONG TERM CARE FACILITY OR RESIDENTIAL CARE FACILITY OF PERSON CONVICTED OF SEX CRIME

Â Â Â Â Â  Note: Sections 13 and 16, chapter 671, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 13. (1) As used in this section:

Â Â Â Â Â  (a) "Area agency" has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (b) "Long term care facility" has the meaning given that term in ORS 442.015.

Â Â Â Â Â  (c) "Move from a long term care facility" has the meaning given that term in ORS 441.357.

Â Â Â Â Â  (d) "Residential care facility" has the meaning given that term in ORS 443.400.

Â Â Â Â Â  (2) If the Department of Human Services or an area agency knows that a person who is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594, is applying for admission to a long term care facility or a residential care facility, the department or area agency shall notify the facility of the person's status as a sex offender.

Â Â Â Â Â  (3) When a person who is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594, applies for admission to a long term care facility or a residential care facility, the person shall notify the facility of the person's status as a sex offender.

Â Â Â Â Â  (4) A long term care facility or a residential care facility may refuse admission to a person who is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594.

Â Â Â Â Â  (5) Notwithstanding ORS 441.362 and 441.605 (4), the department may move a resident from a long term care facility without providing 30 days' written notice to the resident if the department or area agency learns that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594. The department shall give the resident a copy of a written notice containing information about the resident's right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move at the time the department moves the resident.

Â Â Â Â Â  (6)(a) Notwithstanding ORS 441.605 (4), a long term care facility may transfer or discharge a resident without reasonable advance notice of the transfer or discharge if:

Â Â Â Â Â  (A) The facility was not notified prior to admission of the resident that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594;

Â Â Â Â Â  (B) The facility learns that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594; and

Â Â Â Â Â  (C) The resident meets the criteria established by the department by rule for transfer or discharge under this subsection.

Â Â Â Â Â  (b) The facility shall give the resident a copy of a written notice containing information about the resident's right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move at the time the facility transfers or discharges the resident.

Â Â Â Â Â  (7)(a) A residential care facility may transfer or discharge a resident without reasonable advance notice of the transfer or discharge if:

Â Â Â Â Â  (A) The facility was not notified prior to admission of the resident that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594;

Â Â Â Â Â  (B) The facility learns that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594; and

Â Â Â Â Â  (C) The resident meets the criteria established by the department by rule for transfer or discharge under this subsection.

Â Â Â Â Â  (b) The facility shall give the resident a copy of a written notice containing information about the resident's right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move at the time the facility transfers or discharges the resident.

Â Â Â Â Â  (8) If a resident requests a hearing under subsection (5), (6) or (7) of this section, the hearing must be held within five business days of the move, transfer or discharge of the resident.

Â Â Â Â Â  (9) The department shall establish the criteria required by subsections (6)(a)(C) and (7)(a)(C) of this section so that application of the criteria results in the identification of only those persons who present a current risk of harm to another person within the facility. [2005 c.671 Â§13]

Â Â Â Â Â  Sec. 16. Section 13 of this 2005 Act is repealed on January 2, 2010. [2005 c.671 Â§16]

Â Â Â Â Â  441.097 [1987 c.428 Â§2c; repealed by 2001 c.900 Â§261]

LONG TERM CARE OMBUDSMAN

Â Â Â Â Â  441.100 Definitions. (1) "Administrative action" means any action or decision made by an owner, employee or agent of a long term care facility or by a public agency that affects the services to residents.

Â Â Â Â Â  (2) "Committee" means the Long Term Care Advisory Committee.

Â Â Â Â Â  (3) "Designee" means an individual appointed by the Long Term Care Ombudsman to serve as a representative in order to carry out the purpose of ORS 441.100 to 441.153.

Â Â Â Â Â  (4) "Long term care facility" means any licensed skilled nursing facility intermediate care facility, as defined in rules adopted under ORS 442.015, adult foster care homes with residents over 60 years of age and residential care facility as defined in ORS 443.400. [1981 c.534 Â§1; 1985 c.153 Â§1]

Â Â Â Â Â  441.103 Office of Long Term Care Ombudsman; terms; appointment; confirmation; qualifications. (1) The office of the Long Term Care Ombudsman is established. The Long Term Care Ombudsman shall function separately and independently from any other state agency. The Governor shall appoint the Long Term Care Ombudsman for a four-year term from a list of three nominees nominated by the Long Term Care Advisory Committee established under ORS 441.137. Vacancies shall be filled within 60 days in the same manner as appointments are made, subject to Senate confirmation under ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The Long Term Care Ombudsman may be removed for just cause, upon recommendation to the Governor by the Long Term Care Advisory Committee.

Â Â Â Â Â  (3) The Long Term Care Ombudsman shall have background and experience in the following areas:

Â Â Â Â Â  (a) The field of aging;

Â Â Â Â Â  (b) Health care;

Â Â Â Â Â  (c) Working with community programs;

Â Â Â Â Â  (d) Strong understanding of long term care issues, both regulatory and policy;

Â Â Â Â Â  (e) Working with health care providers;

Â Â Â Â Â  (f) Working with and involvement in volunteer programs; and

Â Â Â Â Â  (g) Administrative and managerial experience. [1981 c.534 Â§2; 1985 c.153 Â§2]

Â Â Â Â Â  441.105 [Amended by 1955 c.464 Â§1; 1965 c.308 Â§1; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.107 Funding of office. The funding for the office of the Long Term Care Ombudsman shall include at least one percent of Title III(B) of the Older Americans Act (Public Law 89-73) funding received by this state. [1981 c.534 Â§3]

Â Â Â Â Â  441.109 Duties of ombudsman; rules. The office of the Long Term Care Ombudsman shall carry out the following duties:

Â Â Â Â Â  (1) Investigate and resolve complaints made by or for residents of long term care facilities about administrative actions that may adversely affect their health, safety, welfare or rights, including subpoenaing any person to appear, give sworn testimony or to produce documentary or other evidence that is reasonably material to any matter under investigation.

Â Â Â Â Â  (2) Undertake, participate in or cooperate with persons and agencies in such conferences, inquiries, meetings or studies as may lead to improvements in the functioning of long term care facilities.

Â Â Â Â Â  (3) Monitor the development and implementation of federal, state and local laws, regulations and policies that relate to long term care facilities in this state.

Â Â Â Â Â  (4) Provide information to public agencies about the problems of residents of long term care facilities.

Â Â Â Â Â  (5) Work closely with cooperative associations and citizen groups in this state.

Â Â Â Â Â  (6) Widely publicize the Long Term Care Ombudsman's service, purpose and mode of operation.

Â Â Â Â Â  (7) Collaborate with the Department of Human Services and the Board of Examiners of Nursing Home Administrators to establish a statewide system to collect and analyze information on complaints and conditions in long term care facilities for the purpose of publicizing improvements and resolving significant problems.

Â Â Â Â Â  (8) Appoint designees to serve as local representatives of the office in various districts of the state and regularly monitor their functions.

Â Â Â Â Â  (9) Specify qualifications and duties of designees.

Â Â Â Â Â  (10) Adopt rules necessary for carrying out ORS 441.100 to 441.133, after consultation with the committee.

Â Â Â Â Â  (11) Provide periodically, or at least twice annually, a report to the Governor, department and the Legislative Assembly.

Â Â Â Â Â  (12) Prepare necessary reports with the assistance of the department. [1981 c.534 Â§4; 1985 c.153 Â§3; 2001 c.900 Â§172]

Â Â Â Â Â  441.110 [Amended by 1955 c.464 Â§2; 1965 c.308 Â§2; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.113 Procedures to maintain confidentiality. The Long Term Care Ombudsman shall establish procedures to maintain the confidentiality of the records and files of residents of long term care facilities. These procedures must meet the following requirements:

Â Â Â Â Â  (1) The ombudsman or designee shall not disclose, except to state agencies, the identity of any resident unless the complainant or the resident, or the legal representative of either, consents in writing to the disclosure and specifies to whom the disclosure may be made.

Â Â Â Â Â  (2) The identity of any complainant or resident on whose behalf a complaint is made, or individual providing information on behalf of the resident or complainant, shall be confidential. If the complaint becomes the subject of judicial proceedings, the investigative information held by the ombudsman or designee shall be disclosed for the purpose of the proceedings if requested by the court. [1981 c.534 Â§5]

Â Â Â Â Â  441.115 [Amended by 1965 c.308 Â§3; 1969 c.314 Â§45; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.117 Right of entry into facilities and access to records. (1) The Long Term Care Ombudsman and each designee shall have the right of entry into long term care facilities at any time considered necessary and reasonable by the ombudsman or the designee for the purpose of:

Â Â Â Â Â  (a) Investigating and resolving complaints by residents or on their behalf;

Â Â Â Â Â  (b) Interviewing residents, with their consent, in private;

Â Â Â Â Â  (c) Offering the services of the ombudsman or designee to any resident, in private;

Â Â Â Â Â  (d) Interviewing employees or agents of the long term care facility;

Â Â Â Â Â  (e) Consulting regularly with the facility administration; and

Â Â Â Â Â  (f) Providing services authorized by law or by rule.

Â Â Â Â Â  (2) The Long Term Care Ombudsman shall have access to any resident's records, and to records of any public agency necessary to the duties of the office, including records on patient abuse complaints made pursuant to ORS 441.630 to 441.680 and 441.995. Nothing contained in ORS 192.518 to 192.526 is intended to limit the access of the Long Term Care Ombudsman to medical records of residents of long term care facilities. Designees may have access to individual resident's records, including medical records as authorized by the resident or resident's legal representative, if needed to investigate a complaint.

Â Â Â Â Â  (3) Entry and investigation authorized by this section shall be done in a manner that does not disrupt significantly the providing of nursing or other personal care to residents.

Â Â Â Â Â  (4) The ombudsman or the designee must show identification to the person in charge of the facility. The resident shall have the right to refuse to communicate with the ombudsman or designee. The refusal shall be made directly to the ombudsman or designee and not through an intermediary.

Â Â Â Â Â  (5) The resident shall have the right to participate in planning any course of action to be taken on behalf of the resident by the ombudsman or the designee. [1981 c.534 Â§6; 2001 c.104 Â§179; 2003 c.86 Â§13]

Â Â Â Â Â  441.120 [Repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.121 Report after investigation; referral to other agencies. Following an investigation, the ombudsman or the designee shall report opinions or recommendations to the party or parties affected thereby and shall attempt to resolve the complaint, using, whenever possible, informal techniques of mediation, conciliation and persuasion. Complaints of conditions adversely affecting residents of long term care facilities, or those threatening the safety or well-being of residents that cannot be resolved in the manner described in this section, shall be referred to an appropriate state agency. Programs that promote the safety or emotional or physical well-being of long term care residents shall be promoted and publicized by the ombudsman and the designees. [1981 c.534 Â§7]

Â Â Â Â Â  441.124 Notice of complaint procedures; posting. (1) The Long Term Care Ombudsman shall prepare and distribute to each long term care facility in this state a written notice describing the procedures to follow in making a complaint, including the address and telephone number of the ombudsman and local designee, if any.

Â Â Â Â Â  (2) The administrator of each long term care facility shall post the written notice required by this section in conspicuous places in the facility in accordance with procedures provided by the ombudsman and shall give such notice to any resident and legally appointed guardian, if any. [1981 c.534 Â§8; 2003 c.14 Â§253]

Â Â Â Â Â  441.125 [Amended by 1955 c.464 Â§3; 1971 c.730 Â§18; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.127 Immunity of employees. (1) Any employee or agent of the long term care facility acting in good faith in discussing patient care pursuant to ORS 441.117 shall have immunity from any civil liability, that might otherwise be incurred or imposed with respect to the making of such report.

Â Â Â Â Â  (2) Any employee or agent who makes a report pursuant to ORS 441.117 shall not be subjected to any retaliation by any official or other employee of a long term care facility solely for making a report, including but not limited to restriction of otherwise lawful access to the facility or to any resident thereof, or, if an employee, to dismissal or harassment.

Â Â Â Â Â  (3) The ombudsman or the designee acting in good faith in discussing patient care pursuant to ORS 441.117 shall have immunity from any civil liability, that might otherwise be incurred or imposed with respect to the discussion. [1981 c.534 Â§9]

Â Â Â Â Â  441.130 [Amended by 1955 c.464 Â§4; 1971 c.730 Â§19; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.131 Appointment of designees; qualifications; duties. (1) The appointments of designees shall be made in consultation with a local screening committee which may consist of but not be limited to persons representing:

Â Â Â Â Â  (a) The area agency on aging.

Â Â Â Â Â  (b) The local office of the Department of Human Services.

Â Â Â Â Â  (c) The local health department.

Â Â Â Â Â  (d) Senior citizens groups in the area.

Â Â Â Â Â  (e) Long term care facilities in the area.

Â Â Â Â Â  (f) Local elected officials.

Â Â Â Â Â  (2) To be appointed as a designee, a person must complete six days of initial training and attend quarterly training sessions which are approved by the Long Term Care Ombudsman and which shall be coordinated and funded by the Department of Human Services subject to the availability of funds therefor. Local screening committees shall be appointed by and serve at the pleasure of the ombudsman.

Â Â Â Â Â  (3) Designees must sign a contract with the state which outlines the scope of their duties. In districts where a designee is an employee or agent of a local entity, a three-party contract shall be executed. Violation of the contract is cause for the termination of the appointment. A directory of all designees shall be maintained in the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (4) The qualifications of designees shall include experience with long term care facilities or residents thereof or potential residents including the ability to communicate well, to understand laws, rules and regulations, and to be assertive, yet objective.

Â Â Â Â Â  (5) Experience in either social service, gerontology, nursing or paralegal work shall be preferred.

Â Â Â Â Â  (6) The contract shall include statements that the purpose of the Long Term Care Ombudsman Program is to:

Â Â Â Â Â  (a) Promote rapport and trust between the residents, staff of the nursing home and nursing home ombudsman program;

Â Â Â Â Â  (b) Assist nursing home residents with participating more actively in determining the delivery of services in long term care facilities;

Â Â Â Â Â  (c) Serve as an educational resource;

Â Â Â Â Â  (d) Receive, resolve or relay concerns to the Long Term Care Ombudsman or the appropriate agency; and

Â Â Â Â Â  (e) Assure equitable resolution of problems.

Â Â Â Â Â  (7) The duties of the designees are to:

Â Â Â Â Â  (a) Visit each assigned long term care facility on a regular basis:

Â Â Â Â Â  (A) Upon arrival and departure, inform a specified staff member.

Â Â Â Â Â  (B) Review, with a specified staff member, any problems or concerns which need to be considered.

Â Â Â Â Â  (C) Visit individual residents and resident councils.

Â Â Â Â Â  (b) Maintain liaison with appropriate agencies and the Long Term Care Ombudsman.

Â Â Â Â Â  (c) Report, in writing, monthly to the Long Term Care Ombudsman.

Â Â Â Â Â  (d) Keep residents and long term care staff informed of the Long Term Care Ombudsman Program.

Â Â Â Â Â  (e) Periodically review the Patients' Bill of Rights with residents, families, guardians, administrators and staff.

Â Â Â Â Â  (f) Perform other related duties as specified. [1981 c.534 Â§10; 1985 c.153 Â§4]

Â Â Â Â Â  441.133 Effect of ORS 441.100 to 441.153 on right to visitors. Nothing in ORS 441.100 to 441.153 shall affect the right of residents of a long term care facility to see visitors of their choice. [1981 c.534 Â§11]

Â Â Â Â Â  441.135 [Amended by 1955 c.464 Â§5; 1965 c.308 Â§4; 1971 c.730 Â§20; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.137 Long Term Care Advisory Committee; appointment; confirmation; term; qualifications. (1) There is established a Long Term Care Advisory Committee of seven members to be appointed in the following manner:

Â Â Â Â Â  (a) One person appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (b) One person appointed by the President of the Senate;

Â Â Â Â Â  (c) One person appointed by the House Minority Leader;

Â Â Â Â Â  (d) One person appointed by the Senate Minority Leader;

Â Â Â Â Â  (e) Two persons, from a list of four names submitted by the organizations of seniors, appointed by the Governor; and

Â Â Â Â Â  (f) One person appointed by the Governor.

Â Â Â Â Â  (2) All members are subject to confirmation by the Senate under ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The term of office of each member is four years. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The members of the committee must be citizens of this state who are broadly representative to the extent possible of persons over 55 years of age, including disabled persons and members of racial and ethnic minorities, who have knowledge and interest in the problems of the elderly and are representative of all areas of the state. At least five members shall be at least 60 years of age. [1985 c.153 Â§6; 1989 c.224 Â§93]

Â Â Â Â Â  441.140 [Amended by 1955 c.464 Â§6; 1971 c.730 Â§21; 1977 c.751 Â§31; renumbered 442.350]

Â Â Â Â Â  441.142 Duties. The Long Term Care Advisory Committee shall:

Â Â Â Â Â  (1) Monitor the Long Term Care Ombudsman Program.

Â Â Â Â Â  (2) Advise the Governor and the Legislative Assembly on the Long Term Care Ombudsman Program.

Â Â Â Â Â  (3) Nominate, after interviews and according to prescribed criteria, three persons to fill the office of Long Term Care Ombudsman. [1985 c.153 Â§11]

Â Â Â Â Â  441.145 [Amended by 1955 c.464 Â§7; 1965 c.308 Â§5; 1965 c.439 Â§5; 1971 c.730 Â§22; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.146 Appeal to Long Term Care Advisory Committee. (1) A long term care facility that files a complaint against a designee appointed under ORS 441.131 and objects to the action of the Long Term Care Ombudsman in resolving the complaint may appeal the ombudsman's action to a panel of the Long Term Care Advisory Committee.

Â Â Â Â Â  (2) The committee on its own motion may review any action by the ombudsman appealable under this section. The review shall provide an opportunity for written and oral presentation by the long term care facility and the ombudsman. The committee shall issue its findings and any instructions to the ombudsman in written form consistent with the federal Older Americans Act.

Â Â Â Â Â  (3) If the committee disagrees with the action of the ombudsman, the committee may refer the resolution back to the ombudsman with instructions consistent with the federal Older Americans Act to conform the ombudsman's action in the matter to the recommendations of the committee. [1995 c.789 Â§1]

Â Â Â Â Â  Note: 441.146 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.147 Officers; quorum; meetings; expenses. (1) The Long Term Care Advisory Committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (2) A majority of the members of the committee constitutes a quorum for the transaction of business. Decisions may be made by a majority of the quorum.

Â Â Â Â Â  (3) The committee shall meet at least once each month at a place, day and hour determined by the committee. The committee also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the committee. The committee shall confer each month with the Long Term Care Ombudsman.

Â Â Â Â Â  (4) A member of the Long Term Care Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495. [1985 c.153 Â§Â§8,9,10]

Â Â Â Â Â  441.150 [Amended by 1971 c.730 Â§23; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.153 Long Term Care Ombudsman Account. The Long Term Care Ombudsman Account is established separate and distinct from the General Fund. All miscellaneous receipts, gifts and federal and other grants received by the Long Term Care Ombudsman shall be deposited into the Long Term Care Ombudsman Account and are continuously appropriated to the Long Term Care Ombudsman for carrying out the responsibilities of the Long Term Care Ombudsman. [1985 c.153 Â§14 (3); 2001 c.716 Â§29]

HOSPITAL NURSING SERVICES

Â Â Â Â Â  441.160 Definition for ORS 441.162 to 441.170. As used in ORS 441.162 to 441.170, "hospital" includes a hospital as described in ORS 442.015 and an acute inpatient care facility as defined in ORS 442.470. [2001 c.609 Â§1]

Â Â Â Â Â  Note: 441.160 to 441.192 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.162 Written staffing plan for nursing services. (1) A hospital shall be responsible for the implementation of a written hospital-wide staffing plan for nursing services. The staffing plan shall be developed, monitored, evaluated and modified by a hospital staffing plan committee. To the extent possible, the committee shall:

Â Â Â Â Â  (a) Include equal numbers of hospital nurse managers and direct care registered nurses;

Â Â Â Â Â  (b) Include at least one direct care registered nurse from each hospital nurse specialty or unit, to be selected by direct care registered nurses from the particular specialty or unit. The hospital shall define its own specialties or units; and

Â Â Â Â Â  (c) Have as its primary consideration the provision of safe patient care and an adequate nursing staff pursuant to ORS chapter 441.

Â Â Â Â Â  (2) The hospital shall evaluate and monitor the staffing plan for effectiveness and revise the staffing plan as necessary as part of the hospital's quality assurance process. The hospital shall maintain written documentation of these quality assurance activities.

Â Â Â Â Â  (3) The written staffing plan shall:

Â Â Â Â Â  (a) Be based on an accurate description of individual and aggregate patient needs and requirements for nursing care and include a periodic quality evaluation process to determine whether the staffing plan is appropriately and accurately reflecting patient needs over time.

Â Â Â Â Â  (b) Be based on the specialized qualifications and competencies of the nursing staff. The skill mix and the competency of the staff shall ensure that the nursing care needs of the patients are met and shall ensure patient safety.

Â Â Â Â Â  (c) Be consistent with nationally recognized evidence-based standards and guidelines established by professional nursing specialty organizations and recognize differences in patient acuteness.

Â Â Â Â Â  (d) Establish minimum numbers of nursing staff including licensed practical nurses and certified nursing assistants required on specified shifts. At least one registered nurse and one other nursing staff member must be on duty in a unit when a patient is present.

Â Â Â Â Â  (e) Include a formal process for evaluating and initiating limitations on admission or diversion of patients to another acute care facility when, in the judgment of the direct care registered nurse, there is an inability to meet patient care needs or a risk of harm to existing and new patients.

Â Â Â Â Â  (4) The hospital shall maintain and post a list of on-call nursing staff or staffing agencies to provide replacement for nursing staff in the event of vacancies. The list of on-call nurses or agencies must be sufficient to provide replacement staff.

Â Â Â Â Â  (5)(a) An employer may not impose upon unionized nursing staff any changes in wages, hours or other terms and conditions of employment pursuant to a staffing plan developed or modified under subsection (1) of this section unless the employer first provides notice to and, on request, bargains with the union as the exclusive collective bargaining representative of the nursing staff in the bargaining unit.

Â Â Â Â Â  (b) A staffing plan developed or modified under subsection (1) of this section does not create, preempt or modify a collective bargaining agreement or require a union or employer to bargain over the staffing plan while a collective bargaining agreement is in effect. [2001 c.609 Â§2; 2005 c.665 Â§2]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.164 Variances in staffing plan requirements. Upon request of a hospital, the Department of Human Services may grant variances in the written staffing plan requirements based on patient care needs or the nursing practices of the hospital. [2001 c.609 Â§3]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.166 Need for replacement staff. (1) When a hospital learns about the need for replacement staff, the hospital shall make every reasonable effort to obtain registered nurses, licensed practical nurses or certified nursing assistants for unfilled hours or shifts before requiring a registered nurse, licensed practical nurse or certified nursing assistant to work overtime.

Â Â Â Â Â  (2) A hospital may not require a registered nurse, licensed practical nurse or certified nursing assistant to work:

Â Â Â Â Â  (a) Beyond the agreed-upon shift;

Â Â Â Â Â  (b) More than 48 hours in any hospital-defined work week; or

Â Â Â Â Â  (c) More than 12 consecutive hours in a 24-hour time period, except that a hospital may require an additional hour of work beyond the 12 hours if:

Â Â Â Â Â  (A) A staff vacancy for the next shift becomes known at the end of the current shift; or

Â Â Â Â Â  (B) There is a potential harm to an assigned patient if the registered nurse, licensed practical nurse or certified nursing assistant leaves the assignment or transfers care to another.

Â Â Â Â Â  (3)(a) Time spent in required meetings or receiving education or training shall be included as hours worked for purposes of subsection (2) of this section.

Â Â Â Â Â  (b) Time spent on call but away from the premises of the employer may not be included as hours worked for purposes of subsection (2) of this section.

Â Â Â Â Â  (c) Time spent on call or on standby when the registered nurse, licensed practical nurse or certified nursing assistant is required to be at the premises of the employer shall be included as hours worked for purposes of subsection (2) of this section.

Â Â Â Â Â  (4) The provisions of this section do not apply to nursing staff needs:

Â Â Â Â Â  (a) In the event of a national or state emergency or circumstances requiring the implementation of a facility disaster plan;

Â Â Â Â Â  (b) In emergency circumstances identified by the Department of Human Services by rule; or

Â Â Â Â Â  (c) If a hospital has made reasonable efforts to contact all of the on-call nursing staff or staffing agencies on the list described in ORS 441.162 and is unable to obtain replacement staff in a timely manner. [2001 c.609 Â§4; 2005 c.665 Â§1]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.168 Leaving a patient care assignment. A registered nurse at a hospital may not place a patient at risk of harm by leaving a patient care assignment during an agreed upon shift or an agreed upon extended shift without authorization from the appropriate supervisory personnel. [2001 c.609 Â§5]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.170 Civil penalties; suspension or revocation of license; rules; compliance audits. (1) The Department of Human Services may impose civil penalties in the manner provided in ORS 183.745 or suspend or revoke a license of a hospital for a violation of any provision of ORS 441.162 or 441.166. The department shall adopt by rule a schedule establishing the amount of civil penalty that may be imposed for any violation of ORS 441.162 or 441.166 when there is a reasonable belief that safe patient care has been or may be negatively impacted. A civil penalty imposed under this subsection may not exceed $5,000. Each violation of a nursing staff plan shall be considered a separate violation. Any license that is suspended or revoked under this subsection shall be suspended or revoked as provided in ORS 441.030.

Â Â Â Â Â  (2) The department shall maintain for public inspection records of any civil penalties or license suspensions or revocations imposed on hospitals penalized under subsection (1) of this section.

Â Â Â Â Â  (3) The department shall conduct an annual random audit of not less than seven percent of all hospitals in this state solely to verify compliance with the requirements of ORS 441.162, 441.166 and 441.192. Surveys made by private accrediting organizations may not be used in lieu of the audit required under this subsection. The department shall compile and maintain for public inspection an annual report of the audit conducted under this subsection.

Â Â Â Â Â  (4) The costs of the audit required under subsection (3) of this section may be paid out of funds from licensing fees paid by hospitals under ORS 441.020. [2001 c.609 Â§6]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.172 Definitions for ORS 441.172 to 441.182. As used in ORS 441.172 to 441.182:

Â Â Â Â Â  (1) "Affiliated hospital" means a hospital that has a business relationship with another hospital.

Â Â Â Â Â  (2) "Hospital" means:

Â Â Â Â Â  (a) An acute inpatient care facility, as defined in ORS 442.470; or

Â Â Â Â Â  (b) A hospital as described in ORS 442.015.

Â Â Â Â Â  (3) "Manager" means a person who:

Â Â Â Â Â  (a) Has authority to direct and control the work performance of nursing staff;

Â Â Â Â Â  (b) Has authority to take corrective action regarding a violation of law or a rule or a violation of professional standards of practice, about which a nursing staff has complained; or

Â Â Â Â Â  (c) Has been designated by a hospital to receive the notice described in ORS 441.174 (2).

Â Â Â Â Â  (4) "Nursing staff" means a registered nurse, a licensed practical nurse, a nursing assistant or any other assistive nursing personnel.

Â Â Â Â Â  (5) "Public body" has the meaning given that term in ORS 30.260.

Â Â Â Â Â  (6) "Retaliatory action" means the discharge, suspension, demotion, harassment, denial of employment or promotion, or layoff of a nursing staff, or other adverse action taken against a nursing staff in the terms or conditions of employment of the nursing staff, as a result of filing a complaint. [2001 c.609 Â§9]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.174 Retaliation prohibited. (1) A hospital may not take retaliatory action against a nursing staff because the nursing staff:

Â Â Â Â Â  (a) Discloses or intends to disclose to a manager, a private accreditation organization or a public body an activity, policy or practice of the hospital or of a hospital that the nursing staff reasonably believes is in violation of law or a rule or is a violation of professional standards of practice that the nursing staff reasonably believes poses a risk to the health, safety or welfare of a patient or the public;

Â Â Â Â Â  (b) Provides information to or testifies before a private accreditation organization or a public body conducting an investigation, hearing or inquiry into an alleged violation of law or rule or into an activity, policy or practice that may be in violation of professional standards of practice by a hospital that the nursing staff reasonably believes poses a risk to the health, safety or welfare of a patient or the public;

Â Â Â Â Â  (c) Objects to or refuses to participate in any activity, policy or practice of a hospital that the nursing staff reasonably believes is in violation of law or rule or is a violation of professional standards of practice that the nursing staff reasonably believes poses a risk to the health, safety or welfare of a patient or the public; or

Â Â Â Â Â  (d) Participates in a committee or peer review process or files a report or a complaint that discusses allegations of unsafe, dangerous or potentially dangerous care.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the protection against retaliatory action in subsection (1) of this section does not apply to a nursing staff, unless the nursing staff, before making a disclosure to a private accreditation organization or a public body as described in subsection (1)(a) of this section:

Â Â Â Â Â  (a) Gives written notice to a manager of the hospital of the activity, policy, practice or violation of professional standards of practice that the nursing staff reasonably believes poses a risk to public health; and

Â Â Â Â Â  (b) Provides the manager a reasonable opportunity to correct the activity, policy, practice or violation.

Â Â Â Â Â  (3) A nursing staff is not required to comply with the provisions of subsection (2) of this section if the nursing staff:

Â Â Â Â Â  (a) Is reasonably certain that the activity, policy, practice or violation is known to one or more managers of the hospital or an affiliated hospital and an emergency situation exists;

Â Â Â Â Â  (b) Reasonably fears physical harm as a result of the disclosure; or

Â Â Â Â Â  (c) Makes the disclosure to a private accreditation organization or a public body for the purpose of providing evidence of an activity, policy, practice or violation of a hospital or an affiliated hospital that the nursing staff reasonably believes is a crime. [2001 c.609 Â§10]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.176 Remedies for retaliation. (1) A nursing staff aggrieved by an act prohibited by ORS 441.174 may bring an action in circuit court of the county in which the hospital is located. All remedies available in a common law tort action are available to a nursing staff if the nursing staff prevails in an action brought under this subsection and are in addition to any remedies provided in subsection (2) of this section.

Â Â Â Â Â  (2) In an action brought under subsection (1) of this section, a circuit court may do any of the following:

Â Â Â Â Â  (a) Issue a temporary restraining order or a preliminary or permanent injunction to restrain a continued violation of ORS 441.174.

Â Â Â Â Â  (b) Reinstate the nursing staff to the same or equivalent position that the nursing staff held before the retaliatory action.

Â Â Â Â Â  (c) Reinstate full benefits and seniority rights to the nursing staff as if the nursing staff had continued in employment.

Â Â Â Â Â  (d) Compensate the nursing staff for lost wages, benefits and other remuneration, including interest, as if the nursing staff had continued in employment.

Â Â Â Â Â  (e) Order the hospital to pay reasonable litigation costs of the nursing staff, including reasonable expert witness fees and reasonable attorney fees.

Â Â Â Â Â  (f) Award punitive damages as provided in ORS 31.730.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, in any action brought by a nursing staff under subsection (1) of this section, if the court finds that the nursing staff had no objectively reasonable basis for asserting the claim, the court may award costs, expert witness fees and reasonable attorney fees to the hospital.

Â Â Â Â Â  (4) A nursing staff may not be assessed costs or fees under subsection (3) of this section if, upon exercising reasonable and diligent efforts after filing the action, the nursing staff moves to dismiss the action against the hospital after determining that no issue of law or fact exists that supports the action against the hospital. [2001 c.609 Â§11]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.178 Unlawful employment practices; civil action for retaliation. (1) A hospital that takes any retaliatory action described in ORS 441.174 against a nursing staff commits an unlawful employment practice.

Â Â Â Â Â  (2) A nursing staff claiming to be aggrieved by an alleged violation of ORS 441.174 may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. Except for the provisions of ORS 659A.870, 659A.875, 659A.880 and 659A.885, violation of ORS 441.174 is subject to enforcement under ORS chapter 659A.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a civil action under ORS 441.176 must be commenced within one year after the occurrence of the unlawful employment practice unless a complaint has been timely filed under ORS 659A.820.

Â Â Â Â Â  (4) The nursing staff who has filed a complaint under ORS 659A.820 must commence a civil action under ORS 441.176 within 90 days after a 90-day notice is mailed to the nursing staff under this section.

Â Â Â Â Â  (5) The commissioner shall issue a 90-day notice to the nursing staff:

Â Â Â Â Â  (a) If the commissioner dismisses the complaint within one year after the filing of the complaint and the dismissal is for any reason other than the fact that a civil action has been filed.

Â Â Â Â Â  (b) On or before the one-year anniversary of the filing of the complaint unless a 90-day notice has previously been issued under paragraph (a) of this subsection or the matter has been resolved by the execution of a settlement agreement.

Â Â Â Â Â  (6) A 90-day notice under this section must be in writing and must notify the nursing staff that a civil action against the hospital under ORS 441.176 may be filed within 90 days after the date of mailing of the 90-day notice and that any right to bring a civil action against the hospital under ORS 441.176 will be lost if the action is not commenced within 90 days after the date of mailing of the 90-day notice.

Â Â Â Â Â  (7) The remedies under this section and ORS 441.176 are supplemental and not mutually exclusive. [2001 c.609 Â§12; 2001 c.609 Â§12a]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.180 Hospital posting of notice. (1) A hospital shall post a notice summarizing the provisions of ORS 441.162, 441.166, 441.168, 441.174, 441.176, 441.178 and 441.192 in a conspicuous place on the premises of the hospital. The notice must be posted where notices to employees and applicants for employment are customarily displayed.

Â Â Â Â Â  (2) Any hospital that willfully violates this section is subject to a civil penalty not to exceed $500. Civil penalties under this section shall be imposed by the Department of Human Services in the manner provided by ORS 183.745. [2001 c.609 Â§13]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.182 Rights, privileges or remedies of nursing staff. (1) Except as provided in subsection (2) of this section, nothing in ORS 441.176 and 441.178 shall be deemed to diminish any rights, privileges or remedies of a nursing staff under federal or state law or regulation or under any collective bargaining agreement or employment contract.

Â Â Â Â Â  (2) ORS 441.176 and 441.178 provide the only remedies under state law for a nursing staff for an alleged violation of ORS 441.174 committed by a hospital. [2001 c.609 Â§14]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.192 Notice of employment outside of hospital. (1) A hospital, as defined in ORS 441.172, may require a registered nurse who is receiving full employment benefits from the hospital to provide notice of any outside employment that may reasonably impede the ability of the nurse to fulfill the nurse's obligation to the hospital in providing nursing services to patients under the hospital's care.

Â Â Â Â Â  (2) If a hospital determines that the outside employment causes a risk to patients receiving services in the hospital, the hospital may require the nurse to discontinue the outside employment.

Â Â Â Â Â  (3) A hospital may not unreasonably restrict the outside employment of nurses and may restrict outside employment only if the hospital provides in writing to the nurse an explanation of the hospital's documentation that the outside employment creates a risk to patients in the hospital. A nurse who does not discontinue outside employment if required by the hospital may be disciplined or terminated from employment by the hospital.

Â Â Â Â Â  (4) A nurse who does not provide notice as required by a hospital pursuant to this section may be disciplined or terminated from employment by the hospital if the failure to provide notice creates a risk to a patient in the hospital. [2001 c.609 Â§18]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.195 [1957 s.s. c.13 Â§1; renumbered 440.305]

Â Â Â Â Â  441.200 [1951 s.s. c.13 Â§2; renumbered 440.310]

Â Â Â Â Â  441.205 [Amended by 1969 c.343 Â§1; renumbered 440.315]

Â Â Â Â Â  441.210 [Amended by 1969 c.343 Â§2; 1971 c.727 Â§114; renumbered 440.320]

Â Â Â Â Â  441.215 [Repealed by 1957 s.s. c.13 Â§4 (441.216 enacted in lieu of 441.215)]

Â Â Â Â Â  441.216 [1957 s.s. c.13 Â§5 (enacted in lieu of 441.215); 1969 c.343 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.220 [Amended by 1969 c.343 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.225 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.227 [1965 c.403 Â§2; 1969 c.343 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.230 [Amended by 1965 c.403 Â§3; 1969 c.343 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.235 [Amended by 1969 c.343 Â§7; repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  441.240 [Amended by 1959 c.69 Â§1; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.245 [Repealed by 1957 s.s. c.13 Â§8]

Â Â Â Â Â  441.250 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.255 [Repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  441.260 [Amended by 1969 c.343 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.265 [Repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  441.270 [Amended by 1969 c.343 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.275 [Amended by 1969 c.343 Â§10; repealed by 1971 c.727 Â§203]

TRUSTEE TO ENSURE COMPLIANCE WITH CARE RULES

Â Â Â Â Â  441.277 Definitions for ORS 441.277 to 441.323. As used in ORS 441.277 to 441.323:

Â Â Â Â Â  (1) "Department" means the Department of Human Services.

Â Â Â Â Â  (2) "Director" means the Director of Human Services.

Â Â Â Â Â  (3) "Facility" means a long term care facility as defined in ORS 442.015 or a residential care facility as defined in ORS 443.400. Facilities licensed under ORS 418.205 to 418.325 by the department are exempt from ORS 441.277 to 441.323.

Â Â Â Â Â  (4) "Monitor" means an agent of the director designated by the director to observe the operation of a facility. [1981 c.868 Â§1; 1987 c.428 Â§17; 1987 c.548 Â§5; 2001 c.900 Â§173; 2003 c.14 Â§254]

Â Â Â Â Â  441.280 [Amended by 1969 c.343 Â§11; 1971 c.727 Â§117; renumbered 440.325]

Â Â Â Â Â  441.281 Petition for appointment of trustee; hearing; order. (1) The Director of Human Services may petition the circuit court for the county in which a facility is located for an order appointing a trustee to administer the facility for a period not to exceed 18 months.

Â Â Â Â Â  (2) The court shall hold a hearing on a petition filed under subsection (1) of this section within 10 days of the filing of the petition. The petition shall be placed at the head of the docket.

Â Â Â Â Â  (3) The petition and notice of the hearing shall be served on the person or body legally responsible for the facility. Service at the facility to the individual in charge shall be considered service on the owner.

Â Â Â Â Â  (4) If the court determines at the hearing that grounds exist for the appointment of a trustee under ORS 441.286, the court shall enter the order. [1981 c.868 Â§2; 1985 c.648 Â§1; 1987 c.428 Â§18]

Â Â Â Â Â  441.285 [Amended by 1969 c.343 Â§12; repealed by 1969 c.343 Â§28; amended by 1969 c.669 Â§8; 1973 c.796 Â§61; renumbered 440.330]

Â Â Â Â Â  441.286 Grounds for appointment of trustee. The grounds for the appointment of a trustee shall be that the health and welfare of patients in a facility are now or in the immediate future will be in jeopardy based on:

Â Â Â Â Â  (1) Sufficient prior surveys or investigations of complaints resulting in the determination that the complaints are supported by findings, and evidence that the Department of Human Services has attempted by findings of survey deficiencies and imposition of civil penalties to bring the long term care facility into compliance with statute and rules.

Â Â Â Â Â  (2) No improvement in patient care, health and welfare over a seven-day period after the survey or investigation as defined by:

Â Â Â Â Â  (a) Physicians' orders not being followed correctly.

Â Â Â Â Â  (b) The lack of, or inadequate direct patient care to the point that the patient has or is suffering physical harm.

Â Â Â Â Â  (c) Deficient staffing to the point of causing physical or mental harm to the patient.

Â Â Â Â Â  (d) Physical injury to a patient of a long term care facility which has been determined by the department to be caused by other than accidental means and for which the administrator has not taken necessary action.

Â Â Â Â Â  (3) The person or body legally responsible is unwilling or unable, or both, to upgrade the quality of patient care to the level necessary to protect the health and welfare of the patients.

Â Â Â Â Â  (4) The facility is insolvent.

Â Â Â Â Â  (5) The department has revoked or suspended the license of the facility.

Â Â Â Â Â  (6) The operator intends to close the facility and has not made adequate arrangements for relocation of the residents.

Â Â Â Â Â  (7) The facility refuses to allow the monitors access to the facility. [1981 c.868 Â§3; 1985 c.648 Â§2; 1987 c.428 Â§19]

Â Â Â Â Â  441.289 Powers and duties of trustee. A trustee appointed under ORS 441.286:

Â Â Â Â Â  (1) May exercise any powers and shall perform any duties required by the court.

Â Â Â Â Â  (2) Shall operate the facility in such a manner as to protect the health and welfare of the patients.

Â Â Â Â Â  (3) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for the appointment of the trustee is filed as the person or body legally responsible would have had if the trustee had not been appointed.

Â Â Â Â Â  (4) Shall take such action as is reasonably necessary to protect and conserve the assets and property the trustee takes in possession, or the proceeds of any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

Â Â Â Â Â  (5) May receive and spend the facility's income and encumber its assets to the extent specifically authorized by the court and do all acts necessary or appropriate to promote the health and safety of the residents.

Â Â Â Â Â  (6) Shall have the power to maintain an action to reach the assets of the parent corporation if it appears to the court that the parent corporation is the actual controlling owner of the facility and that the named owner is not in control of the facility.

Â Â Â Â Â  (7) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to patients at the time the petition for the appointment of the trustee was filed.

Â Â Â Â Â  (8) Shall collect payments for all goods and services provided to patients during the period of the trust, at the same rate of payment charged by the facility at the time the petition for the appointment of the trustee was filed, unless a different rate is set by the court.

Â Â Â Â Â  (9) May correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the health or welfare of the patients while they remain in the facility. However, the total cost of correction shall not exceed $3,000 unless the court orders expenditures for this purpose in excess of $3,000 upon application by the trustee.

Â Â Â Â Â  (10) May make contracts and hire agents and employees to assist the trustee in carrying out the powers and duties described in this section, subject to approval by the court.

Â Â Â Â Â  (11) Except as provided in ORS 441.296, shall honor all leases, mortgages and secured transactions governing the building in which this facility is located and all goods and fixtures in the building of which the trustee has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the trust, or which, in the case of a purchase agreement, come due during the period of the trust.

Â Â Â Â Â  (12) May direct, manage and discharge employees of the facility, subject to any contract rights they may have.

Â Â Â Â Â  (13) Shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the owner, operator or other controlling person, except the trustee shall compensate employees only for time actually worked during the period of the trust and shall not be responsible for reimbursement for vacations or periods of sick leave. However, in no case shall a trustee compensate any employee of a facility in an amount which is less than the minimum amount required by law.

Â Â Â Â Â  (14) Shall be entitled to take possession of all property or assets belonging to patients which are in the possession of the long term care facility.

Â Â Â Â Â  (15) Shall preserve and protect all property, assets and records of patients of which the trustee takes possession.

Â Â Â Â Â  (16) Shall, if the facility ceases to operate during the period of the trust and any patient is transferred as a result thereof, ensure that:

Â Â Â Â Â  (a) Transportation of the patient, the patient's belongings and the medical record to the new location is provided.

Â Â Â Â Â  (b) Aid for locating alternative placements is available to the patient or the patient's legal representative.

Â Â Â Â Â  (c) Each patient is physically and mentally prepared for transfer to avoid possible trauma due to the transfer.

Â Â Â Â Â  (d) Each patient or the patient's legal representative is permitted to participate in the selection of the new placement.

Â Â Â Â Â  (17) Is an agent of the state for purposes of ORS 30.260 to 30.300 for which the Department of Human Services shall be assessed and the department may use the account established under ORS 441.303 to pay the assessment. [1981 c.868 Â§4; 1985 c.731 Â§28; 1987 c.428 Â§20; 1997 c.249 Â§140]

Â Â Â Â Â  441.290 [Renumbered 440.335]

Â Â Â Â Â  441.293 Liability to trustee for goods and services after notice; effect of nonpayment. (1) A person who is served with notice of an order of the court appointing a trustee, with the trustee's name and address, shall be liable to pay the trustee for any goods or services provided by the trustee after the date of the order if the person would have been liable for the goods or services as supplied by the person or body legally responsible for the facility. The trustee shall give a receipt for each payment and shall keep a copy of each receipt on file. The trustee shall deposit amounts received in a special account and may use this or any other similar account for disbursements.

Â Â Â Â Â  (2) The trustee may bring an action to enforce the liability created by subsection (1) of this section. Proof of payment to the trustee is as effective in favor of the person making the payment as payment of the amount to the person who would have been entitled to receive the sum so paid.

Â Â Â Â Â  (3) A patient shall not be discharged, nor shall any contract or rights be forfeited or impaired, nor shall forfeiture or liability be increased, by reason of an omission to pay a person or body legally responsible for the facility a sum paid to the trustee. [1981 c.868 Â§5]

Â Â Â Â Â  441.295 [Amended by 1969 c.343 Â§Â§13,27; 1969 c.344 Â§6; 1971 c.403 Â§7; renumbered 440.340]

Â Â Â Â Â  441.296 Liability for rent or contracts. (1) A trustee is not required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the person or body legally responsible for the facility if in the judgment of the court the terms thereof are unconscionable.

Â Â Â Â Â  (2) If the trustee is in possession of real estate or goods subject to a lease, mortgage or security interest which the trustee is permitted to avoid under subsection (1) of this section, and if the real estate or goods are necessary for the continued operation of the facility, the trustee may apply to the court to set a reasonable rental. The court shall hold a hearing on the application within 15 days. The trustee shall send notice of the application to any known owners of the property involved at least 10 days prior to the hearing. Payment by the trustee of the amount determined by the court to be reasonable is a defense to any action against the trustee for payment or for possession of the goods or real estate subject to the lease or mortgage involved by any person who received such notice. However, the payment does not relieve the person or body legally responsible for the facility of any liability for the difference between the amount paid by the trustee and the amount due under the original lease or mortgage involved. [1981 c.868 Â§6]

Â Â Â Â Â  441.300 [Amended by 1969 c.343 Â§14; repealed by 1969 c.343 Â§29 and 1969 c.345 Â§20]

Â Â Â Â Â  441.301 Payment of expenses when income inadequate. If funds collected under ORS 441.289 and 441.293 are insufficient to meet the expenses of performing the powers and duties conferred on the trustee by ORS 441.277 to 441.323, or if there are insufficient funds on hand to meet those expenses, the Department of Human Services may draw from the supplemental funds created under ORS 441.303 to pay those expenses. Operating funds collected under this section and not applied to the expenses of the trust shall be used to reimburse the fund for advances made under this section. [1981 c.868 Â§7]

Â Â Â Â Â  441.303 Fees from facilities in addition to license fee; use of fees. (1) To establish and maintain a fund to meet expenses of a trustee if moneys collected under ORS 441.289 and 441.293 are insufficient, the Department of Human Services shall require a payment equal to the equivalent of the annual license fee for the facility. The payment shall be due annually on a date fixed by the department and enforced in the same manner as the license fee for the particular facility is payable and enforceable. The amount of payments shall be set so as to acquire in the account the $300,000 described in subsection (3) of this section at the end of six years from the initial payment year.

Â Â Â Â Â  (2) Funds collected under this section and, notwithstanding ORS 293.140, all interest earned on cash balances thereof invested by the State Treasurer shall be maintained as a fund in the State Treasury, separate and distinct from the General Fund, and are continuously appropriated to the department to pay the expenses of the trust.

Â Â Â Â Â  (3) Whenever the fund established under this section reaches $300,000, the department shall discontinue collecting the payment described in subsection (1) of this section. However, whenever the fund falls below $300,000, the department shall reinstitute the payment described in subsection (1) of this section until the fund is restored to $300,000. If the amount collected would raise more than required, the department shall prorate the payment of each facility so as to raise no more than required. The department may use reasonable amounts from the fund necessary to administer the fund.

Â Â Â Â Â  (4) Whenever the department is required to use any amount in the fund to operate a facility under ORS 441.289 and 441.293, the amount used shall constitute a loan to the facility and shall be repayable to the fund under such terms and conditions as the facility and the department agree. The rate of interest shall be set by the department to reflect the prevailing market rate on similar loans. The interest shall be credited to the separate fund described in subsection (2) of this section.

Â Â Â Â Â  (5) The assessment imposed under this section shall be considered an allowable cost in setting the reimbursement rates of a facility by the department.

Â Â Â Â Â  (6) The court may order that the trustee file an undertaking with the clerk of the court. The fund collected under this section may serve as surety for the undertaking. [1981 c.868 Â§7a; 1983 c.787 Â§1; 1987 c.428 Â§21; 1989 c.966 Â§49; 2003 c.14 Â§255]

Â Â Â Â Â  441.305 [Amended by 1969 c.343 Â§15; 1971 c.647 Â§79; renumbered 440.350]

Â Â Â Â Â  441.306 Compensation of trustee. The court shall set the compensation of the trustee. That compensation and the compensation of the employees shall be considered a necessary expense of the trust. [1981 c.868 Â§8]

Â Â Â Â Â  441.307 [1957 s.s. c.13 Â§7; 1969 c.343 Â§16; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.308 [Repealed by 1957 s.s. c.13 Â§8]

Â Â Â Â Â  441.309 Trustee as public employee. (1) In any action or special proceeding brought against a trustee in the trustee's official capacity for acts committed while carrying out the powers granted and duties imposed by ORS 441.277 to 441.323, the trustee shall be considered a public employee.

Â Â Â Â Â  (2) A trustee may be held liable in a personal capacity only for the trustee's own gross negligence, intentional acts or breach of fiduciary duty. [1981 c.868 Â§9]

Â Â Â Â Â  441.310 [Amended by 1959 c.616 Â§1; 1969 c.343 Â§17; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.312 License renewal of facility placed in trust. Notwithstanding other provisions of law concerning licensing of long term care facilities, a license renewal may be issued to a facility placed in trust under ORS 441.286. The duration of a license issued under this section is limited to the duration of the trust. [1981 c.868 Â§10]

Â Â Â Â Â  441.315 [Amended by 1971 c.647 Â§80; renumbered 440.355]

Â Â Â Â Â  441.316 Termination of trust; extension; license revocation. (1) The court may terminate a trust if the time period specified in the order appointing the trustee lapses or if the patients in the facility have been provided with care in another facility or upon petition of the person or body legally responsible for the facility if the person or body legally responsible intends to discontinue the operation of or close the facility during the period of the trust. The court may use its discretion in terminating a trust upon petition of the person or body legally responsible for the facility to determine whether discontinuance or closure will promote the health and safety of the patients.

Â Â Â Â Â  (2) At the expiration of the period for which the trustee was appointed, the court shall make a determination as to the future of the facility based upon evidence presented to the court. At that time the court may decide to:

Â Â Â Â Â  (a) Order the Department of Human Services to issue a new license to the owners, body or person legally responsible for the facility and permit the facility to continue in operation;

Â Â Â Â Â  (b) Extend the period of appointment of the trustee by not more than 90 days; or

Â Â Â Â Â  (c) Order the department without further administrative hearing to revoke the license of the facility.

Â Â Â Â Â  (3) Nothing in ORS 441.277 to 441.323 is intended to limit or prohibit any person or body legally responsible for the facility from ceasing the operation of and closing a facility during the period of the trust. However, the person or body legally responsible intending to do so shall give written notice of the intended action of the trustee pursuant to rules of the department. The trustee may continue to operate the facility for a period of not more than 60 days after notice is received. The person or body legally responsible shall be liable for any expenses incurred in the operation of the facility during this period. [1981 c.868 Â§11; 1987 c.428 Â§22]

Â Â Â Â Â  441.318 Trustee accounting; lien. (1) Within 60 days following the creation of the trust by the court, and every 60 days thereafter, and within 30 days after the termination of the trust, the trustee shall give the court and the Department of Human Services a complete accounting of all property of which the trustee has taken possession, all funds collected under ORS 441.289 and 441.293 and all expenses incurred by the trust. The trustee shall prepare a report and file it with the court and the department making recommendations concerning the current condition of the facility and projections for future operation of the facility and the conditions of the health and welfare of the patients.

Â Â Â Â Â  (2) If the operating funds collected by the trustee under ORS 441.289 and 441.293 exceed the reasonable expenses of the trust, the court shall order payment of the surplus to the person or body legally responsible after reimbursement to the department of funds contributed under ORS 441.303. If the operating funds are insufficient to cover the reasonable expenses of the trust, the person or body legally responsible for the facility shall be liable for the deficiency. The person or body legally responsible for the facility may apply to the court to determine the reasonableness of any expense incurred by the trust. The person or body responsible for the facility shall not be responsible for expenses in excess of what the court finds to be reasonable. Payment recovered from the person or body legally responsible for the facility shall be credited to reimburse the account for funds contributed by the department under ORS 441.303.

Â Â Â Â Â  (3) The department shall have a lien for any deficiency under subsection (2) of this section upon any beneficial interest, direct or indirect, of any person or body legally responsible for the facility operation, of any person or body legally responsible for the building in which the facility is located or the land on which the facility is located and any fixtures, equipment or goods used in the operation of the facility and the proceeds from any conveyance of such property made by the person or body legally responsible within one year prior to the filing of the petition for appointment of a trustee.

Â Â Â Â Â  (4) The lien provided in subsection (3) of this section is prior to any lien or other interest which originates subsequent to the filing of a petition for appointment of a trustee under ORS 441.286, except for a construction lien arising out of work performed with the express consent of the trustee. [1981 c.868 Â§12; 1987 c.428 Â§23]

Â Â Â Â Â  441.320 [Amended by 1967 c.37 Â§1; 1967 c.353 Â§1; 1971 c.89 Â§1; 1971 c.727 Â§118; renumbered 440.360]

Â Â Â Â Â  441.323 Effect of trust on prior obligations or civil or criminal liabilities. (1) Nothing in ORS 441.277 to 441.323 is intended:

Â Â Â Â Â  (a) To relieve any person or body legally responsible for the facility placed in trust of any civil or criminal liability incurred, or any duty imposed by law by reason of acts or omissions of the person or body legally responsible prior to the appointment of a trustee under ORS 441.286.

Â Â Â Â Â  (b) To suspend any obligation of the person or body legally responsible for payment of taxes or other operating and maintenance expenses of the facility or payment of mortgages or other liens during the term of the trust.

Â Â Â Â Â  (2) No person or body legally responsible shall be held professionally liable for acts or omissions of the trustee or the trustee's employees during the term of the trust. [1981 c.868 Â§13]

Â Â Â Â Â  441.325 [Renumbered 440.365]

Â Â Â Â Â  441.330 [Renumbered 440.370]

Â Â Â Â Â  441.335 [Amended by 1963 c.9 Â§25; 1969 c.343 Â§18; renumbered 440.375]

Â Â Â Â Â  441.340 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.345 [Amended by 1969 c.2 Â§1; 1969 c.343 Â§19; 1969 c.694 Â§7; 1971 c.36 Â§4; renumbered 440.380]

Â Â Â Â Â  441.350 [Amended by 1969 c.343 Â§20; renumbered 440.385]

Â Â Â Â Â  441.355 [Renumbered 440.390]

MOVES FROM LONG TERM CARE FACILITIES

Â Â Â Â Â  441.357 Definitions for ORS 441.357 to 441.367. As used in ORS 441.357 to 441.367:

Â Â Â Â Â  (1) "Informed written consent" means voluntary consent in writing given after receipt and understanding of a written statement of a resident's rights under ORS 441.362 (1) to (5).

Â Â Â Â Â  (2) "Long term care facility" means any long term care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) "Move from a long term care facility" means any move, relocation, discharge or transfer out of a long term care facility which terminates residence at the long term care facility.

Â Â Â Â Â  (4) "Resident" means an individual receiving care in a long term care facility. [1983 c.269 Â§1; 1985 c.747 Â§51]

Â Â Â Â Â  441.360 [Amended by 1963 c.9 Â§26; 1969 c.694 Â§8; renumbered 440.395]

Â Â Â Â Â  441.362 Notice by Department of Human Services prior to move or termination; hearing; consent to move; who may consent. (1) The Department of Human Services shall not move any resident from a long term care facility or terminate payment for a resident of a long term care facility without providing 30 days' written notice to the resident of the reasons for the move or termination of payment, the resident's right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move or termination of payment.

Â Â Â Â Â  (2) Written notice in accordance with this section shall be provided by the department in all moves, including situations where the resident requests or initiates the move.

Â Â Â Â Â  (3) The request for hearing must be made to the department within 10 days of the service or delivery of the written notice to move.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the department may move a resident less than 30 days after the service of the notice if the resident gives informed written consent to the move or termination of payment.

Â Â Â Â Â  (5) In the event the resident is cognitively impaired, informed written consent can only be given by a guardian, conservator, person holding a general power of attorney, person designated by the resident to receive notice of a move or termination of payment or person who requested the receipt of notice of a move or termination of payment. [1983 c.269 Â§2]

Â Â Â Â Â  441.365 [Amended by 1961 c.396 Â§1; 1969 c.343 Â§20a; 1969 c.694 Â§9; 1971 c.36 Â§5; 1973 c.284 Â§3; renumbered 440.400]

Â Â Â Â Â  441.367 Facility required to give notice of base rate and policy on nonpayment; rules; notice of changes; civil penalty. (1) The Department of Human Services by rule shall require long term care facilities licensed under ORS 441.020 to provide written and oral notice before or at the time of admission to any resident who does not receive medical assistance under ORS chapter 414, specifying:

Â Â Â Â Â  (a) The base daily rate and any additional expenses reasonably to be expected including medical supplies, pharmacy and doctor visits and the charges for incontinency care, feeding and laundry; and

Â Â Â Â Â  (b) The long term care facility's policy regarding residents who become unable to pay facility charges by reason of exhaustion of all income and resources to or below the level of eligibility for medical assistance.

Â Â Â Â Â  (2) A long term care facility shall give 30 days' notice in writing to all residents of changes in additional expenses or charges.

Â Â Â Â Â  (3) The Director of Human Services may impose a civil penalty for violation of subsection (1) of this section under ORS 441.710 (1)(b). [1983 c.269 Â§Â§3,4,5; 1987 c.428 Â§24]

Â Â Â Â Â  441.370 [Amended by 1969 c.343 Â§21; renumbered 440.405]

Â Â Â Â Â  441.375 [Amended by 1973 c.284 Â§4; renumbered 440.410]

Â Â Â Â Â  441.380 [Amended by 1969 c.343 Â§22; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.385 [Amended by 1969 c.343 Â§23; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.390 [Amended by 1969 c.343 Â§24; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.395 [Subsection (2) enacted as 1957 c.584 Â§1; repealed by 1969 c.343 Â§30]

Â Â Â Â Â  441.400 [Amended by 1969 c.343 Â§25; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.405 [Amended by 1969 c.343 Â§26; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.410 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.415 [1973 c.837 Â§2; 1977 c.751 Â§40; renumbered 442.400]

Â Â Â Â Â  441.420 [1973 c.837 Â§1; 1977 c.751 Â§41; renumbered 442.405]

Â Â Â Â Â  441.425 [1973 c.837 Â§3; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.430 [1973 c.837 Â§4; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.435 [1973 c.837 Â§6; 1977 c.751 Â§42; renumbered 442.420]

Â Â Â Â Â  441.440 [1973 c.837 Â§7; renumbered 442.425]

Â Â Â Â Â  441.445 [1973 c.837 Â§8; renumbered 442.430]

Â Â Â Â Â  441.460 [1973 c.837 Â§9; 1977 c.751 Â§43; renumbered 442.435]

Â Â Â Â Â  441.465 [1973 c.837 Â§10; renumbered 442.440]

Â Â Â Â Â  441.470 [1973 c.837 Â§11; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.475 [1973 c.837 Â§5; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.480 [1973 c.837 Â§12; renumbered 442.445]

Â Â Â Â Â  441.505 [Subsection (2) enacted as 1957 c.584 Â§2; 1967 c.498 Â§5; renumbered 440.505]

Â Â Â Â Â  441.510 [Renumbered 441.810]

Â Â Â Â Â  441.515 [1971 c.166 Â§1; renumbered 441.815]

FINANCING OF HEALTH CARE FACILITIES CONSTRUCTION

Â Â Â Â Â  441.525 Definitions for ORS 441.525 to 441.595. As used in ORS 441.525 to 441.595, unless the context requires otherwise:

Â Â Â Â Â  (1) "Adult congregate living facility" means any institution, building or buildings, residential facility for elderly and disabled persons, or other place, operated as a nonprofit corporation which undertakes through its ownership or management to provide housing, meals and the availability of other supportive services.

Â Â Â Â Â  (2) "Authority" means any public authority organized or existing pursuant to ORS 441.525 to 441.595.

Â Â Â Â Â  (3) "Governing body" means the county court, board of county commissioners, council or other legislative body of any municipality.

Â Â Â Â Â  (4) "Hospital facility" means any structure, system, machinery, equipment or other real or personal property useful for or incidental to inpatient or outpatient care or administration, service or support for such care or any combination thereof which is provided by a political subdivision of this state or any private nonprofit corporation, which is operating or proposes to operate an adult congregate living facility, or a health care facility as defined by ORS 442.015.

Â Â Â Â Â  (5) "Municipality" means any health district, city or county and further means any municipal corporation resulting from a city-county or city consolidation or a merger of cities. [1973 c.153 Â§2; 1981 c.161 Â§1; 1983 c.740 Â§157; 1989 c.224 Â§94]

Â Â Â Â Â  441.530 Policy. In order to provide the people of Oregon with access to adequate medical care and hospital facilities, the Legislative Assembly finds that it is necessary and desirable to authorize the creation in the several counties and cities of public authorities having the power to acquire, own, lease, sell and otherwise dispose of hospital facilities, and to authorize municipalities which create authorities to utilize those authorities to issue bonds and other obligations on behalf of such municipalities in order that the municipalities may provide hospital facilities. [1973 c.153 Â§1; 1977 c.201 Â§2]

Â Â Â Â Â  441.532 Municipalities authorized to create authority; issuance of obligations; conditions; purpose of authority. Only a municipality may create an authority. Such a municipality may utilize an authority to issue obligations on behalf of the municipality in order to provide hospital facilities for the people of the municipality. No authority shall issue obligations on behalf of more than one municipality. An authority shall not be created or continued in existence for any purpose other than to provide hospital facilities as provided in ORS 441.525 to 441.595. [1977 c.201 Â§3]

Â Â Â Â Â  441.535 Procedure to create public authority. (1) A governing body may upon its own motion, and shall upon the written request of any three or more natural persons, consider whether it is advisable to create a public authority for the purpose of providing hospital facilities.

Â Â Â Â Â  (2) If the governing body, after public hearing according to its rules, determines that it is wise and desirable to create in a public authority the power and duties set forth in ORS 441.525 to 441.595, it shall by ordinance or resolution establish such an authority. The ordinance or resolution shall set forth:

Â Â Â Â Â  (a) The name of the authority, which shall be "The Hospital Facility Authority of (Municipality), Oregon" or other similar distinctive name.

Â Â Â Â Â  (b) The number of directors of the authority, which shall not be less than five nor more than 11.

Â Â Â Â Â  (c) The names of the initial directors and their terms of service, which shall not exceed six years. At least one director shall also be a member of the governing body. Such director shall serve only so long as the director is a member of the governing body and, in any event, no longer than six years.

Â Â Â Â Â  (d) Such other provisions as may be appropriate and not inconsistent with ORS 441.525 to 441.595 or the laws of Oregon.

Â Â Â Â Â  (3) Upon the adoption of such an ordinance or resolution, the authority shall be deemed established as a municipal corporation of this state and as a body corporate and politic exercising public powers.

Â Â Â Â Â  (4) An authority so organized shall have all the powers and duties contained in ORS 441.525 to 441.595. The governing body, at its sole discretion and at any time, may alter or change the structure, organization, programs or activities of the authority, subject to any limitations imposed by law on the impairment of contracts. The governing body may dissolve the authority at any time, provided the authority has no bonds or other obligations outstanding. [1973 c.153 Â§3; 1977 c.201 Â§4]

Â Â Â Â Â  441.540 Board of directors; appointment; expenses; rules; quorum; personnel. (1) An authority shall be managed and controlled by a board of directors, who shall be appointed by the governing body. The directors may be removed for cause or at the will of the governing body. The directors shall serve without compensation. However, the authority may reimburse the directors for their expenses incurred in the performance of their duties.

Â Â Â Â Â  (2) The board of directors shall adopt and may amend rules for calling and conducting its meetings and carrying out its business and may adopt an official seal. All decisions of the board shall be by motion or resolution and shall be recorded in the board's minute book which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business and a majority thereof shall be sufficient for the passage of any such motion or resolution.

Â Â Â Â Â  (3) The board may employ such employees and agents as it deems appropriate and provide for their compensation. [1973 c.153 Â§4; 1977 c.201 Â§5]

Â Â Â Â Â  441.545 Authority not to levy taxes. An authority shall not have the right or power to levy taxes or to operate a hospital facility. [1973 c.153 Â§5]

Â Â Â Â Â  441.550 General powers. Except as otherwise provided in ORS 441.545, an authority shall have all powers necessary to accomplish the purpose of providing hospital facilities for the people of Oregon, including without limitation the power:

Â Â Â Â Â  (1) To sue and be sued in its own name.

Â Â Â Â Â  (2) To acquire by purchase, construction, exchange, gift, lease, or otherwise, and to improve, extend, maintain, equip and furnish hospital facilities, which hospital facilities may be either within or without the corporate limits of the municipality by which the authority is created.

Â Â Â Â Â  (3) To lease such hospital facilities to any one or more political subdivisions of this state or any private nonprofit corporations which are operating or propose to operate an inpatient care facility subject to the licensing and supervision requirements of ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463 upon such terms and conditions as the board deems appropriate, to charge and collect rents and to terminate any such lease upon default of the lessee.

Â Â Â Â Â  (4) To enter into options and agreements for the renewal or extension of such leases of hospital facilities or for the conveyance of such hospital facilities.

Â Â Â Â Â  (5) To sell, exchange, donate and convey any or all of its hospital facilities or other assets.

Â Â Â Â Â  (6) To borrow money and to issue notes and revenue bonds for the purpose of carrying out its powers.

Â Â Â Â Â  (7) To mortgage and pledge its assets, or any portion thereof, whether then owned or thereafter acquired, to pledge the revenues and receipts from such assets, to acquire, hold, and dispose of mortgages and other similar documents relating to hospital facilities, and to arrange and provide for guarantee and other security agreements therefor.

Â Â Â Â Â  (8) To loan money for the construction of and improvements to hospital facilities.

Â Â Â Â Â  (9) To enter into contracts, leases and other undertakings in its own name.

Â Â Â Â Â  (10) To adopt and amend ordinances and resolutions. [1973 c.153 Â§6; 1983 c.413 Â§1]

Â Â Â Â Â  441.555 Issuance of revenue obligations; nature of obligation; refunding. (1) To accomplish its purposes, an authority shall have the power to issue revenue obligations payable from the revenues derived by it from repayment of loans or from its ownership or sale of any one or more hospital facilities. The issuance of such revenue obligations shall be governed by the provisions of subsections (2) to (8) of this section, and shall not be subject to the prior approval of the electors of the municipality.

Â Â Â Â Â  (2) The authority shall issue revenue obligations only by bond resolution duly adopted by its board of directors. The bond resolution shall specify the public purposes for which the proceeds of the revenue obligations shall be expended, declare the estimated cost of carrying out such purposes, contain such covenants, and provide for the issuance and sale of revenue obligations in such form and amount as the directors determine. In declaring such cost, the directors may include the funds necessary for working capital during construction, reserves, interest during construction, the payment of organizational, planning, financing and legal expenses, the repayment of advances and the start-up costs. The bond resolution may provide that hospital facilities subsequently acquired or constructed by the authority shall be deemed betterments or additions to, or extensions of, the specified hospital facility, whether or not physically connected.

Â Â Â Â Â  (3) The bond resolution shall provide for the establishment of one or more special funds, and such funds may be under the control of the board or one or more trustees. The bond resolution shall obligate the authority to deposit and expend the proceeds of the revenue obligations only into and from such fund or funds, and to set aside and pay into such fund or funds any fixed proportion or fixed amount of the revenues derived by it from any or all of its hospital facilities or other corporate activities, as the board finds in the best interest of the authority and the payment of its obligations. The authority may issue and sell revenue obligations payable as to interest and principal only out of such fund or funds.

Â Â Â Â Â  (4) Any revenue obligations issued against any fund or funds provided for in subsection (3) of this section shall be a valid claim of the holder thereof only as against such special fund or funds, the proportion or amount of the revenues pledged to such fund or funds and such assets as the authority may have pledged. Each such revenue obligation shall state on its face that it is payable from a special fund or funds, naming the fund or funds and the resolution creating it or them.

Â Â Â Â Â  (5) Any pledge of revenues or other moneys or obligations or assets made by an authority shall be valid and binding from the time that the pledge is made against any parties having subsequent claims of any kind in tort, contract, or otherwise against an authority, irrespective of whether such parties have actual notice thereof. The pledge shall be noted in the authority's minute book which shall be constructive notice thereof to all parties and neither the resolution nor other instrument by which a pledge is created need be otherwise recorded, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge. Revenues or other moneys or obligations or assets so pledged and later received by an authority shall immediately be subject to the lien of the pledge without any physical delivery or further act.

Â Â Â Â Â  (6) The revenue obligations issued under the provisions of subsections (1) to (5) of this section shall bear such date or dates, mature at such time or times, be in such denominations, be in such form, either coupon or registered or both, carry such registration privileges, be made transferable, exchangeable and interchangeable, be payable in such medium, at such place or places, contain such covenants, and be subject to such terms of redemption as the board of directors shall declare in the bond resolution.

Â Â Â Â Â  (7) Notwithstanding any other provision of law, the revenue obligations issued by an authority may be sold by the board of directors upon such terms and conditions and at such rate or rates of interest and for such price or prices as it may deem most advantageous to the authority, with or without public bidding. The authority may make contracts for future sale from time to time of revenue obligations by which the contract purchasers shall be committed to the prices, terms and conditions stated in such contract, and the board of directors may pay such consideration as it deems proper for such commitments.

Â Â Â Â Â  (8) The board of directors may provide by resolution for the issuance of funding and refunding revenue obligations in order to take up and refund any one or more series, or portion of a series, of outstanding revenue obligations at such time or times as it may determine. Such refunding revenue obligations may be sold or exchanged at par or otherwise as the board of directors determines is in the best interest of the authority.

Â Â Â Â Â  (9) All revenue obligations issued pursuant to this section shall be legal securities which may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys and shall constitute legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations, and insurance companies. All such revenue obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state. [1973 c.153 Â§7; 1983 c.413 Â§2; 1997 c.631 Â§471]

Â Â Â Â Â  441.560 Borrowing; bond anticipation notes. An authority may borrow from banks or other lenders such sums on such terms as the board of directors deems necessary or advisable. An authority may also issue, sell and assume bond anticipation notes or their equivalent, which shall bear such date or dates, mature at such time or times, be in such denominations and in such form, be payable in such medium, at such place or places, and be subject to such terms of redemption, as the board deems necessary or advisable. [1973 c.153 Â§8]

Â Â Â Â Â  441.565 Obligations of authority not obligations of municipality. The revenue bonds and other obligations of an authority shall not be a general obligation of the municipality nor a charge upon the tax revenues of the municipality. [1973 c.153 Â§9]

Â Â Â Â Â  441.570 Payment of principal and interest. The board of directors shall establish rentals, selling prices, and other charges at least adequate to pay the principal of and interest on the obligations of the authority as the same become due, including payments to any special fund or funds, together with the financing and other costs of the authority. [1973 c.153 Â§10]

Â Â Â Â Â  441.575 Authorities may act jointly. All powers and responsibilities provided in ORS 441.525 to 441.595 may be exercised and discharged by two or more authorities acting jointly to effectuate the purposes of ORS 441.525 to 441.595. [1973 c.153 Â§11]

Â Â Â Â Â  441.580 Authority as public body; tax status of assets, income and bonds. An authority is hereby declared to be a public body performing a public function. Accordingly, an authority, all assets at any time owned by it, the income therefrom, and all bonds issued by an authority, together with the coupons applicable thereto, and the income therefrom, shall be exempt from all taxation in the State of Oregon; provided, however, that real and personal property owned by the authority and leased to a third party shall be subject to property taxation if such property would be subject to taxation if owned by the lessee thereof. All bonds issued by an authority shall be deemed to be securities issued by a political subdivision of the State of Oregon. [1973 c.153 Â§12]

Â Â Â Â Â  441.585 Disposition of excess earnings; disposition of assets on dissolution. The earnings of the authority in excess of the amount required for the retirement of indebtedness or the accomplishment of the purposes stated in ORS 441.525 to 441.595 shall not inure to the benefit of any person or body other than the municipality creating the authority. Upon dissolution of an authority, any assets remaining after provision for payment of the obligations and expenses of the authority shall become the assets of the municipality. [1973 c.153 Â§13; 1977 c.201 Â§6]

Â Â Â Â Â  441.590 Authority granted by ORS 441.525 to 441.595. ORS 441.525 to 441.595 are complete authority for the organization of authorities and for the issuance and sale of revenue bonds and refunding revenue bonds. Any restrictions, limitations, conditions or procedures provided by other statutes, including but not limited to the provisions of ORS chapter 198 and ORS 440.305 to 440.410, do not apply to the organization of authorities and the issuance and sale of revenue bonds pursuant to ORS 441.525 to 441.595. However, nothing contained in ORS 441.525 to 441.595 shall be construed as a restriction or limitation upon any powers which an authority might otherwise have under any law of this state or the charter of any municipality. [1973 c.153 Â§14; 2005 c.443 Â§25]

Â Â Â Â Â  441.595 Construction of ORS 441.525 to 441.595. ORS 441.525 to 441.595 shall be liberally construed to effect its purposes. In the event that any portion of ORS 441.525 to 441.595 is declared invalid or otherwise unenforceable by a court of record, the remaining provisions of ORS 441.525 to 441.595 shall nevertheless remain in full force and effect. [1973 c.153 Â§15]

LONG TERM CARE FACILITIES

(Nursing Home Patients' Bill of Rights)

Â Â Â Â Â  441.600 Definitions for ORS 441.600 to 441.625. As used in ORS 441.600 to 441.625 unless the context requires otherwise:

Â Â Â Â Â  (1) "Department" means the Department of Human Services.

Â Â Â Â Â  (2) "Facility" means a long term care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) "Legal representative" means attorney at law, person holding a general power of attorney, guardian, conservator or any person appointed by a court to manage the personal or financial affairs of a resident or person or agency legally responsible for the welfare or support of a resident.

Â Â Â Â Â  (4) "Person" means an individual and every form of organization, whether incorporated or unincorporated, including partnership, corporation, trust, association or administrative agency or political subdivision of this state.

Â Â Â Â Â  (5) "Resident" means an individual under care in a facility. [1979 c.261 Â§2; 1987 c.428 Â§25]

Â Â Â Â Â  441.605 Legislative declaration of rights intended for residents. It is the intent of the Legislative Assembly that facilities guarantee at a minimum that each resident has the right to be:

Â Â Â Â Â  (1) Fully informed of all resident rights and all facility rules governing resident conduct and responsibilities.

Â Â Â Â Â  (2) Fully informed which services are available and of any additional charges not covered by the daily rates or by Medicare or Medicaid.

Â Â Â Â Â  (3) Informed by a physician of the medical condition of the resident unless medically contraindicated in the medical record, and given the opportunity to participate in planning medical treatment and to refuse experimental research.

Â Â Â Â Â  (4) Transferred or discharged only for medical reasons, or for the welfare of the resident or of other residents of the facility, or for nonpayment and to be given reasonable advance notice to insure orderly transfer or discharge.

Â Â Â Â Â  (5) Encouraged and assisted while in the facility to exercise rights as a citizen, and to voice grievances and suggest changes in policies and services to either staff or outside representatives without fear of restraint, interference, coercion, discrimination or reprisal.

Â Â Â Â Â  (6) Allowed either to manage personal finances or be given a quarterly report of account if the facility has been delegated in writing to carry out this responsibility.

Â Â Â Â Â  (7) Free from mental and physical abuse and assured that no chemical or physical restraints will be used except on order of a physician.

Â Â Â Â Â  (8) Assured that medical and personal records are kept confidential and unless the resident transferred, or examination of the records is required by the third party payment contractor, are not released outside the facility. However, nothing in this subsection is intended to prevent a resident from authorizing access to the resident's medical and personal records by another person.

Â Â Â Â Â  (9) Treated with respect and dignity and assured complete privacy during treatment and when receiving personal care.

Â Â Â Â Â  (10) Assured that the resident will not be required to perform services for the facility that are not for therapeutic purposes as identified in the plan of care for the resident.

Â Â Â Â Â  (11) Allowed to associate and communicate privately with persons of the resident's choice and send and receive personal mail unopened unless medically contraindicated by the attending physician in the medical record of the resident.

Â Â Â Â Â  (12) Allowed to participate in activities of social, religious and community groups at the discretion of the resident unless medically contraindicated.

Â Â Â Â Â  (13) Able to keep and use personal clothing and possessions as space permits unless to do so infringes on other residents' rights and unless medically contraindicated and upon the resident's request and the facility management's consent have access to a private locker, chest or chest drawer that is provided by the resident or the facility that is large enough to accommodate jewelry and small personal property and that can be locked by the resident although both the resident and the facility management may have keys.

Â Â Â Â Â  (14) Provided, if married, with privacy for visits by the resident's spouse. If both spouses are residents in the facility, they are permitted to share a room.

Â Â Â Â Â  (15) Not required to sign a contract or waiver that waives the resident's right to collect payment for lost or stolen articles. [1979 c.261 Â§4; 1981 c.326 Â§1; 1987 c.397 Â§1]

Â Â Â Â Â  441.610 Nursing home patients' bill of rights; adoption; standards. (1) The Department of Human Services shall adopt a nursing home patients' bill of rights consistent with the principles set forth in ORS 441.605. The rules shall be applicable to all residents and as far as practicable shall conform to any federal nursing home patients' bill of rights.

Â Â Â Â Â  (2) The department shall periodically review the rules to assure that they meet the principles set forth in ORS 441.605 and that they are in conformity with federal standards but in no case shall the rules be less protective than required by ORS 441.605.

Â Â Â Â Â  (3) The department shall be guided by federal interpretative standards in its enforcement of the nursing home patients' bill of rights. [1979 c.261 Â§5; 1987 c.397 Â§2]

Â Â Â Â Â  441.615 Powers and responsibilities of department; rules. In the administration of ORS 441.600 to 441.625, 441.710 and 441.715, the Department of Human Services shall have the following powers and responsibilities:

Â Â Â Â Â  (1) To inspect any facility and the records of any facility to insure compliance with ORS 441.600 to 441.625, 441.710 and 441.715.

Â Â Â Â Â  (2) To adopt rules in accordance with ORS chapter 183, including but not limited to procedures for investigations and administrative hearings.

Â Â Â Â Â  (3) To file complaints and initiate proceedings for the enforcement of ORS 441.600 to 441.625, 441.710 and 441.715 or of rules adopted under ORS 441.600 to 441.625, 441.710 and 441.715.

Â Â Â Â Â  (4) To issue subpoenas. [1979 c.261 Â§3]

Â Â Â Â Â  441.620 Disclosure of business information required. Each facility shall disclose to the resident in writing its legal name and business address, and the name and business address of the administrator of the facility, at the time of admission of a resident. Information required to be disclosed by this section shall be kept current. [1979 c.261 Â§6]

(Enforcement of Nursing Home Laws)

Â Â Â Â Â  441.623 [1987 c.428 Â§1; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  441.624 Purpose. (1) ORS 124.050, 124.080, 410.190, 441.020 to 441.057, 441.060, 441.061, 441.067, 441.073, 441.085, 441.087, 441.277 to 441.289, 441.303, 441.316, 441.318, 441.367, 441.600, 441.610, 441.630, 441.650 to 441.665, 441.685, 441.690, 441.703 and 441.705 to 441.720 address the consolidation of the regulatory functions of licensing, certification, inspection of care, utilization review, abuse reporting and abuse investigation.

Â Â Â Â Â  (2) It is legislative intent that:

Â Â Â Â Â  (a) The Department of Human Services focus administrative effort on the integration and consistent application and interpretation of the regulatory functions at the nursing facility level;

Â Â Â Â Â  (b) Surveys and other reports, especially with respect to client assessment, be consistently and reliably performed throughout the state;

Â Â Â Â Â  (c) Positive and negative findings and sanctions be proportional to the strengths and problems identified, within the limits of federal statute and regulations; and

Â Â Â Â Â  (d) The interpretation of regulatory criteria be independent of influence from budgetary limitations. [1987 c.428 Â§1a; 2001 c.900 Â§229]

Â Â Â Â Â  Note: 441.624 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.625 Retaliation against resident exercising rights prohibited. No facility, or any person subject to the supervision, direction or control of a facility, shall retaliate against a resident by increasing charges, decreasing services, rights or privileges, or threatening to increase charges or decrease services, rights or privileges, by taking or threatening any action to coerce or compel the resident to leave the facility, or by abusing or threatening to harass or to abuse a resident in any manner, after the resident or the resident's legal representative has engaged in exercising rights given under ORS 441.605 or under rules of the Department of Human Services under ORS 441.610. [1979 c.261 Â§7]

(Resident Abuse)

Â Â Â Â Â  441.630 Definitions for ORS 441.630 to 441.680 and 441.995. As used in ORS 441.630 to 441.680 and 441.995:

Â Â Â Â Â  (1) "Abuse" means:

Â Â Â Â Â  (a) Any physical injury to a resident of a long term care facility which has been caused by other than accidental means.

Â Â Â Â Â  (b) Failure to provide basic care or services, which failure results in physical harm or unreasonable discomfort or serious loss of human dignity.

Â Â Â Â Â  (c) Sexual contact with a resident caused by an employee, agent or other resident of a long term care facility by force, threat, duress or coercion.

Â Â Â Â Â  (d) Illegal or improper use of a resident's resources for the personal profit or gain of another person.

Â Â Â Â Â  (e) Verbal or mental abuse as prohibited by federal law.

Â Â Â Â Â  (f) Corporal punishment.

Â Â Â Â Â  (g) Involuntary seclusion for convenience or discipline.

Â Â Â Â Â  (2) "Abuse complaint" means any oral or written communication to the department, one of its agents or a law enforcement agency alleging abuse.

Â Â Â Â Â  (3) "Department" means the Department of Human Services or a designee of the department.

Â Â Â Â Â  (4) "Facility" means a long term care facility, as defined in ORS 442.015.

Â Â Â Â Â  (5) "Law enforcement agency" means:

Â Â Â Â Â  (a) Any city or municipal police department.

Â Â Â Â Â  (b) Any county sheriff's office.

Â Â Â Â Â  (c) The Oregon State Police.

Â Â Â Â Â  (d) Any district attorney.

Â Â Â Â Â  (6) "Public or private official" means:

Â Â Â Â Â  (a) Physician, including any intern or resident.

Â Â Â Â Â  (b) Licensed practical nurse or registered nurse.

Â Â Â Â Â  (c) Employee of the Department of Human Services, county health department, community mental health and developmental disabilities programs or a long term care facility or person who contracts to provide services to a long term care facility.

Â Â Â Â Â  (d) Peace officer.

Â Â Â Â Â  (e) Member of the clergy.

Â Â Â Â Â  (f) Licensed clinical social worker.

Â Â Â Â Â  (g) Physical, speech and occupational therapists.

Â Â Â Â Â  (h) Legal counsel for a resident or guardian or family member of the resident. [1979 c.770 Â§1; 1981 c.470 Â§7; 1981 c.784 Â§22; 1987 c.428 Â§26; 1989 c.721 Â§53; 1993 c.759 Â§1; 2001 c.104 Â§180]

Â Â Â Â Â  441.635 Legislative finding. The Legislative Assembly finds that for the purpose of preventing abuse, safeguarding and enhancing the welfare of residents and assuring the dignity and care to which residents are entitled, it is necessary and in the public interest to require mandatory reports and investigations of allegedly abused residents. [1979 c.770 Â§2; 1993 c.759 Â§2]

Â Â Â Â Â  441.637 Rules; submission of rules to advisory group. (1) The Department of Human Services shall implement the provisions of ORS 441.630 to 441.680 and 441.995 and shall adopt such rules as are reasonably necessary for the enforcement of ORS 441.630 to 441.680 and 441.995.

Â Â Â Â Â  (2) Prior to proceeding with the procedures for notice prescribed under ORS 183.335, the department shall submit any proposed rules to an advisory group consisting of representatives of long term care providers, long term care advocates, relevant licensing boards and the department. The department shall consider and respond to the comments of the advisory group that pertain to any proposed rules before the department adopts the rules. [1993 c.759 Â§10(1),(2)]

Â Â Â Â Â  Note: 441.637, 441.676, 441.677, 441.678, 441.679 and 441.995 were added to and made a part of 441.630 to 441.680 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.640 Report of suspected abuse of resident required. Any public or private official having reasonable cause to believe that any resident in a long term care facility, with whom the official comes in contact while acting in an official capacity, has suffered abuse, or that any person with whom the official comes in contact while acting in an official capacity has abused a resident in a long term care facility, shall report or cause a report to be made in the manner required in ORS 441.645. [1979 c.770 Â§3; 1993 c.759 Â§3]

Â Â Â Â Â  441.645 Oral report to area agency on aging, department or law enforcement agency. (1) An oral report shall be made immediately by telephone or otherwise to the local office of the area agency on aging or of the Department of Human Services or to a law enforcement agency within the county where the person making the report is at the time of contact. If known, such reports shall contain the names and addresses of the resident and any persons responsible for the care of the resident, the nature and the extent of the abuse, including any evidence of previous abuse, the explanation given for the abuse and any other information which the person making the report believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator.

Â Â Â Â Â  (2) When a report is received by the area agency or department, the area agency or the department may notify the law enforcement agency having jurisdiction within the county where the report was made. When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not and the local office of the area agency or the department in the county where the report was made. [1979 c.770 Â§4; 1985 c.651 Â§4; 1993 c.759 Â§4]

Â Â Â Â Â  441.650 Investigation of abuse complaint; initial status report; content; distribution of report; duties of investigator; investigation report. (1) Upon receipt of the oral or written report required under ORS 441.640, or of an abuse complaint, the area agency on aging, the Department of Human Services or the law enforcement agency shall cause an investigation to be commenced as follows:

Â Â Â Â Â  (a) Within two hours, if the complaint alleges that a resident's health or safety is in imminent danger or that the resident has recently died, been hospitalized or been treated in an emergency room; or

Â Â Â Â Â  (b) Prior to the end of the next working day, if the complaint alleges that circumstances exist that could result in abuse and that the circumstances could place a resident's health or safety in imminent danger.

Â Â Â Â Â  (2) If the law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the law enforcement agency shall notify in writing the local office of the area agency or the department as appropriate. Except in cases where the investigation is part of nursing facility surveyor activity pursuant to federal law, the area agency or the department shall complete an initial status report within two working days of the start of the investigation that includes:

Â Â Â Â Â  (a) A summary of the complaint that identifies each alleged incident or problem;

Â Â Â Â Â  (b) The status of the investigation;

Â Â Â Â Â  (c) Whether an abuse complaint was initially filed at the direction of the administration of the facility;

Â Â Â Â Â  (d) A determination of whether protection of the resident is needed and whether the facility must take action;

Â Â Â Â Â  (e) The name and telephone number of the investigator; and

Â Â Â Â Â  (f) The projected date that the investigation report will be completed and a statement that the report will be available upon request after the department issues a letter of determination.

Â Â Â Â Â  (3) The initial status report described in subsection (2) of this section shall be provided either in person or by mail to the following individuals as soon as practicable, but no later than two working days after its completion:

Â Â Â Â Â  (a) The complainant, unless the complainant waives the requirement;

Â Â Â Â Â  (b) If the complaint involves a specific resident, the resident or a person designated to receive information concerning the resident;

Â Â Â Â Â  (c) A representative of the Long Term Care Ombudsman, upon request; and

Â Â Â Â Â  (d) The long term care facility.

Â Â Â Â Â  (4) The initial status report described in subsection (2) of this section shall be available for public inspection.

Â Â Â Â Â  (5) When copies of the initial status report described in subsection (2) of this section are made available to individuals listed in subsection (3) of this section, the names of the resident involved, the complainant and any individuals interviewed by the investigator shall be deleted from the copies.

Â Â Â Â Â  (6) In investigating an abuse complaint, the investigator shall:

Â Â Â Â Â  (a) Make an unannounced visit to the facility, except as provided by ORS 441.690, to determine the nature and cause of the abuse of the resident;

Â Â Â Â Â  (b) Interview all available witnesses identified by any source as having personal knowledge relevant to the abuse complaint, such interviews to be private unless the witness expressly requests the interview not to be private;

Â Â Â Â Â  (c) Make personal inspection of all physical circumstances that are relevant and material and that are susceptible to objective observation; and

Â Â Â Â Â  (d) Write an investigation report that includes:

Â Â Â Â Â  (A) The investigator's personal observations;

Â Â Â Â Â  (B) A review of documents and records;

Â Â Â Â Â  (C) A summary of all witness statements; and

Â Â Â Â Â  (D) A statement of the factual basis for the findings for each incident or problem alleged in the complaint.

Â Â Â Â Â  (7) Within five working days of completion of the investigation and not later than 60 days from completion of the initial status report described in subsection (2) of this section, the investigator shall provide the department with the written report required by subsection (6) of this section. The department shall make the investigation report available upon request after the letter of determination is complete. When copies of the report are made available, the names of the resident involved, the complainant and any individuals interviewed by the investigator shall be deleted from the copies. [1979 c.770 Â§5; 1987 c.428 Â§29; 1993 c.759 Â§5]

Â Â Â Â Â  441.655 Immunity provided reporter of abuse. (1) Anyone participating in good faith in the making of a report pursuant to ORS 441.630 to 441.650 and who has reasonable grounds for the making thereof, shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report.

Â Â Â Â Â  (2) Anyone who makes a report pursuant to ORS 441.630 to 441.650 shall not be subjected to any retaliation by any official or employee of a long term care facility for making a report, including but not limited to restriction of otherwise lawful access to the facility or to any resident thereof, or, if an employee, to dismissal or harassment. [1979 c.770 Â§6]

Â Â Â Â Â  441.660 Photographing resident; photograph as record. (1) In carrying out its duties under ORS 441.650, the law enforcement agency, the Department of Human Services or the area agency on aging may photograph or cause to have photographed any resident subject of the investigation for purposes of preserving evidence of the condition of the resident at the time of the investigation.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 192.410 to 192.505, photographs taken under authority of subsection (1) of this section shall not be considered records. [1979 c.770 Â§7; 1981 c.470 Â§6; 1987 c.428 Â§30; 1993 c.759 Â§8; 2005 c.268 Â§1]

Â Â Â Â Â  441.665 Record of reports; classification of investigation report. (1) A proper record of reports under ORS 441.640, 441.645 and 441.676 on residents in long term care facilities shall be maintained by the Department of Human Services. Each problem or incident alleged in a report shall be determined to be abuse, other licensing violation or no violation. Each incident of abuse or other licensing violation alleged in a report shall be classified as substantiated, unsubstantiated or unable to substantiate or recorded as under appeal by the facility.

Â Â Â Â Â  (2) All reports shall be catalogued under the name of the long term care facility associated with the complaint. [1979 c.770 Â§8; 1987 c.428 Â§31; 1993 c.759 Â§9]

Â Â Â Â Â  441.670 [1979 c.770 Â§9; repealed by 1981 c.470 Â§1 (441.671 enacted in lieu of 441.670)]

Â Â Â Â Â  441.671 Confidentiality of reports; when available. (1) Notwithstanding the provisions of ORS 192.410 to 192.505, the names of complainants and residents compiled under the provisions of ORS 441.640 to 441.660 are confidential and are not accessible for public inspection. However, the Department of Human Services shall make the information available to any law enforcement agency, to any public agency which licenses or certifies long term care facilities or licenses or certifies the persons practicing the healing arts therein and to the Long Term Care Ombudsman.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the provisions of ORS 192.410 to 192.505 apply to all records and reports compiled under ORS 441.640 to 441.665. [1981 c.470 Â§2 (enacted in lieu of 441.670); 1993 c.759 Â§11]

Â Â Â Â Â  441.675 Certain evidentiary privileges inapplicable. In the case of abuse of a resident in a long term care facility, the privileges extended under ORS 40.225 to 40.295 shall not be a ground for excluding evidence regarding the abuse of a resident, or the cause thereof, in any judicial proceeding resulting from a report made pursuant to ORS 441.640. [1979 c.770 Â§10; 1983 c.740 Â§158; 1993 c.759 Â§12]

Â Â Â Â Â  441.676 Investigation of licensing violations; powers of investigator. (1) For complaints of licensing violations other than abuse, the Department of Human Services shall cause an investigation to be completed within 90 days of the receipt of the complaint.

Â Â Â Â Â  (2) Except in cases where the investigation is part of nursing facility surveyor activity pursuant to federal law, an investigator investigating a complaint other than a complaint of abuse shall:

Â Â Â Â Â  (a) Make an unannounced visit to the facility, while complying with ORS 441.690;

Â Â Â Â Â  (b) Interview all available witnesses identified by any source as having personal knowledge relevant to the complaint, such interviews to be private unless the witness expressly requests the interview not to be private;

Â Â Â Â Â  (c) Make personal inspection of all physical circumstances that are relevant and material and that are susceptible to objective observation; and

Â Â Â Â Â  (d) Write an investigation report that includes:

Â Â Â Â Â  (A) The investigator's personal observations;

Â Â Â Â Â  (B) A review of documents and records;

Â Â Â Â Â  (C) A summary of all witness statements; and

Â Â Â Â Â  (D) A statement of the factual basis for the findings for each incident or problem alleged in the complaint. [1993 c.759 Â§6]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.677 Letter of determination; determination rules; distribution of letter; notice to nursing assistant. (1) Within 60 days of receipt of the investigation documents and the written report described in ORS 441.650 (6)(d) and 441.676 (2)(d), the Department of Human Services shall prepare a written letter of determination that states the department's determinations concerning each incident or problem alleged in the complaint. The department shall determine whether the alleged incident or problem was substantiated or unsubstantiated or whether the department was unable to substantiate the alleged incident or problem. The department shall adopt by rule definitions for the terms "substantiated," "unsubstantiated" and "unable to substantiate." If the department determines that an incident or problem alleged in the complaint is substantiated, the letter of determination shall state whether the substantiated incident was abuse or violation of another rule. If abuse is substantiated, the letter of determination shall state whether the facility or an individual, or both, was responsible. The department shall adopt by rule criteria for determining responsibility for substantiated abuse.

Â Â Â Â Â  (2) A copy of the letter of determination shall be placed in the facility's complaint file. Copies shall be sent to the facility, the complainant and the local office of the department. The facility and the complainant receiving the letter of determination shall be given 10 days to respond with additional information and shall be informed of the appeals process.

Â Â Â Â Â  (3) If the department determines that an individual who holds a license or certificate for a health occupation is directly responsible for the abuse, the department shall send a copy of its letter of determination and investigation report to the state agency responsible for licensing or certifying the individual in the health occupation. In instances involving conduct of a nursing assistant, the department shall give the nursing assistant 10 days to respond with additional information. The department also shall notify by mail the nursing assistant implicated in the investigation of:

Â Â Â Â Â  (a) The nature of the allegations;

Â Â Â Â Â  (b) The date and time of occurrence;

Â Â Â Â Â  (c) The right to an administrative review under ORS 441.678;

Â Â Â Â Â  (d) The department's intent to report the substantiated findings to the registry maintained under ORS 678.150 after the nursing assistant has had an opportunity for administrative review; and

Â Â Â Â Â  (e) The fact that the nursing assistant's failure to request an administrative review within 30 days from the date of the notice will result in the department's reporting the substantiated findings to the registry maintained under ORS 678.150.

Â Â Â Â Â  (4) Notice sent to the nursing assistant's last-known address is sufficient to meet the requirements of subsection (3) of this section. [1993 c.759 Â§7]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.678 Review of finding that nursing assistant responsible for abuse; name placed in registry. (1) If a nursing assistant found by the Department of Human Services to be responsible for abuse does not respond to the department within 30 days after notice of the opportunity for an administrative review, the department shall notify the Oregon State Board of Nursing, which shall place the abuse finding in the registry maintained under ORS 678.150.

Â Â Â Â Â  (2) If a nursing assistant is found to be responsible for abuse, neglect or misappropriation of a resident's funds, the nursing assistant is entitled to an administrative review under subsection (3) of this section. If, after the review, the nursing assistant is found responsible, the department shall notify the Oregon State Board of Nursing of its finding, which shall place the finding in the registry maintained under ORS 678.150.

Â Â Â Â Â  (3) The administrative review shall be conducted by a panel of three persons, consisting of one person from the department's management staff who is responsible for the monitoring of nursing homes, one person who is a registered nurse and who is on the staff of the Oregon State Board of Nursing and one person who is on the staff of the department but not directly involved in the monitoring of nursing homes and who has expertise in areas related to nursing care in a facility. [1993 c.759 Â§16; 2001 c.900 Â§174]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.679 Preemployment inquiries; when employment prohibited. (1) Before employing a registered nurse, licensed practical nurse or nursing assistant, a long term care facility shall contact the Oregon State Board of Nursing and inquire whether the person is currently licensed or certified by the board and whether there has been any disciplinary action against the person or substantiated abuse findings against a nursing assistant.

Â Â Â Â Â  (2) A facility shall not employ or retain in employment any person found responsible in an administrative procedure that is not appealed or in a court of law for abusing, neglecting or mistreating a person receiving long term care services, nor shall a facility employ or retain in employment any nursing assistant against whom a finding of resident abuse has been entered into the registry maintained under ORS 678.150. [1993 c.759 Â§15]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.680 Spiritual healing alone not considered abuse of resident. A resident who in good faith is under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall, for this reason alone, not be considered an abused resident within the meaning of ORS 441.630 to 441.680 and 441.995. [1979 c.770 Â§11; 1993 c.759 Â§13]

Â Â Â Â Â  441.685 Monitors; designation; duties; peer review of facilities. (1) Upon receipt of a report under ORS 441.645 to 441.680 or upon receipt of a complaint by a resident or legal guardian of a resident, or other public or private official, as defined in ORS 441.630 by the Department of Human Services, the Director of Human Services may designate monitors who shall observe the activities of the facility and report to the director. The monitors may be designated without prior notice to the operator or owner of the facility. The monitors shall observe the operations of the facility for a period of not to exceed 10 days, assist the facility by advising it on how to comply with state requirements and shall submit a written report periodically to the director on the operation and condition of the facility.

Â Â Â Â Â  (2) The monitors shall have access to the facilities to the extent necessary to carry out their duties. The monitors shall also have access to all records pertaining to the operation of the facility.

Â Â Â Â Â  (3) Upon completion of their investigations, the monitors shall file a final report with the director and may:

Â Â Â Â Â  (a) Find that problems in the facility have been resolved and recommend that further action by the department is unnecessary;

Â Â Â Â Â  (b) Find that the problems in the facility are continuing but the facility owner, operator or other controlling person can resolve them within a period of not more than three months, and that during the three-month period the health and welfare of the residents of the facility are not jeopardized thereby; or

Â Â Â Â Â  (c) Find that the problems of the facility have not been resolved and the department should take steps to obtain compliance with resident care standards and continue monitoring for an additional period.

Â Â Â Â Â  (4) Associations representing long term care facilities may initiate a peer review process for any facility that is a member of the association and that is the subject of any complaint filed against it under ORS 441.630 to 441.685, 678.037 and 678.155 or any other provision of law. The report of the peer review process shall be submitted to the department. The peer review described in this subsection is in addition to and not in lieu of any other investigation, observation or report of the monitors otherwise required or authorized by ORS 441.630 to 441.685, 678.037 and 678.155. The association and persons conducting the peer review process acting in good faith shall not be subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) "Department" means the Department of Human Services.

Â Â Â Â Â  (b) "Director" means the Director of Human Services.

Â Â Â Â Â  (c) "Facility" means a long term care facility as defined in ORS 442.015.

Â Â Â Â Â  (d) "Monitor" means an agent of the director designated by the director to observe the operation of a facility. [1979 c.770 Â§Â§12,13; 1987 c.428 Â§32; 1993 c.759 Â§14; 2001 c.900 Â§175]

(Investigation of Complaints)

Â Â Â Â Â  441.690 Complainant may accompany investigator. Upon the request of any person filing a complaint to be investigated by the Department of Human Services against a long term care facility, as defined in ORS 442.015, or against a residential care facility, as defined in ORS 443.400, the complainant or a designee thereof, or both, shall be allowed to accompany an investigator to the site of the alleged violation. [1981 c.241 Â§1; 1987 c.428 Â§33; 1987 c.548 Â§6; 2001 c.900 Â§176]

Â Â Â Â Â  441.695 Conduct of investigation. In investigating all complaints under ORS 441.690, the investigator shall:

Â Â Â Â Â  (1) Interview all available witnesses identified by any sources as having personal knowledge relevant to the complaint;

Â Â Â Â Â  (2) Make personal inspection of all physical circumstances that are relevant and material to the complaint and which are susceptible of objective observation;

Â Â Â Â Â  (3) Not decline to interview a witness or consider the testimony of the witness solely because the witness is neither a health care professional nor an employee of the facility; and

Â Â Â Â Â  (4) Write a report which includes:

Â Â Â Â Â  (a) The investigator's personal observations;

Â Â Â Â Â  (b) A review of documents and records;

Â Â Â Â Â  (c) A summary of all witness statements; and

Â Â Â Â Â  (d) A statement of the basis for the finding. [1981 c.241 Â§2]

(Drug Supplies for Unscheduled Leaves)

Â Â Â Â Â  441.697 Prescribed drug supply for unscheduled therapeutic leave from long term care facility; dispensing of drugs by registered nurse. (1) When a resident of a long term care facility has the opportunity for an unscheduled therapeutic leave that would be precluded by the lack of an available pharmacist to dispense drugs prescribed by a licensed practitioner, a registered nurse designated by the facility who agrees to such designation may provide the resident or a responsible person with up to a 72-hour supply of a prescribed drug or drugs for use during that leave from the resident's previously dispensed package of such drugs.

Â Â Â Â Â  (2) The drugs shall only be provided in accordance with protocols developed by the pharmaceutical services committee of the long term facility and the protocol shall be available for inspection. These protocols shall include the following:

Â Â Â Â Â  (a) Criteria as to what constitutes an unscheduled therapeutic leave requiring the provision of drugs by the registered nurse or consultant or staff pharmacist;

Â Â Â Â Â  (b) Procedures for repackaging and labeling the limited supply of previously dispensed drugs by the designated registered nurse that comply with all state and federal laws concerning the packaging and labeling of drugs;

Â Â Â Â Â  (c) Provision to assure that none of the medication provided to the resident or responsible person may be returned to the resident's previously dispensed package of such drug or to the facility's stock; and

Â Â Â Â Â  (d) A record-keeping mechanism that provides for the maintenance of a permanent log that includes the following information:

Â Â Â Â Â  (A) The name of the person to whom the drug was provided;

Â Â Â Â Â  (B) The drug and quantity provided;

Â Â Â Â Â  (C) The date and time that the request for the drug was made;

Â Â Â Â Â  (D) The date and time that the drug was provided;

Â Â Â Â Â  (E) The name of the registered nurse who provided the drug; and

Â Â Â Â Â  (F) The conditions or circumstances that precluded a pharmacist from providing the drug. [1987 c.205 Â§1]

Â Â Â Â Â  Note: 441.697 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Access)

Â Â Â Â Â  441.700 Access to facilities by persons providing services. (1) Long term care facilities, as defined in ORS 442.015, and residential care facilities, as defined in ORS 443.400, subject to ORS 441.605 (11), shall permit individuals and representatives of community service organizations, including community legal services programs, whose purpose is rendering service without charge to residents, to have full and free access to the facility during reasonable visiting hours to:

Â Â Â Â Â  (a) Visit, talk with and make personal, social and legal services available to all residents.

Â Â Â Â Â  (b) Inform residents of their rights and entitlements, and their corresponding obligations, under federal and state laws by means of distribution of educational materials and discussion in groups and with individual residents.

Â Â Â Â Â  (c) Assist residents in asserting their rights regarding claims for public assistance, medical assistance and Social Security benefits and other rights. Assistance may be provided individually, as well as on a group basis.

Â Â Â Â Â  (d) Engage in all other methods of assisting, advising and representing residents so as to extend to them the full enjoyment of their rights.

Â Â Â Â Â  (2) A resident retains the right to refuse contact by any individual or group having access to the facility under this section.

Â Â Â Â Â  (3) As used in this section, "full and free access" means access to the fullest extent possible without undue adverse interference on the operation of the facility. [1981 c.99 Â§1; 1987 c.548 Â§7]

(Complaint File)

Â Â Â Â Â  441.703 Complaint file; summary; availability on request. (1) Except as provided in subsection (2) of this section, the Department of Human Services shall maintain a listing of all long term care facilities, as defined in ORS 442.015, by name and address and for each indicating:

Â Â Â Â Â  (a) The complaint file number.

Â Â Â Â Â  (b) The category of the complaint, whether staffing, food, patient care or other.

Â Â Â Â Â  (c) A brief description of the complaint.

Â Â Â Â Â  (d) The department's finding.

Â Â Â Â Â  (e) Action taken by the department.

Â Â Â Â Â  (f) Fines assessed, if any.

Â Â Â Â Â  (g) Fines paid, if any.

Â Â Â Â Â  (2) The department shall maintain a separate listing of all complaints it considers unsupported by findings indicating the information required by subsection (1)(a) to (d) of this section.

Â Â Â Â Â  (3) The information described in subsections (1) and (2) of this section shall be noted in summary form on annual cover sheets for the file on a particular facility. The cover sheets shall not contain any of the information made confidential under ORS 441.671. Copies of the cover sheets shall be made available to the public at cost on request. Upon such request, the department shall provide only copies of the cover sheets described in subsection (1) of this section unless the information described in subsection (2) of this section is specifically requested.

Â Â Â Â Â  (4) The listing maintained pursuant to subsection (1) of this section shall contain the following notice:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  NOTICE: This cover sheet does not contain information on complaints that the Department of Human Services considers unsupported by findings or on complaints still under investigation by the department. The department will make information regarding such complaints available upon request.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (5) The department shall provide a written explanation summarizing the complaint system with each copy of a cover sheet provided under subsection (3) of this section. [1981 c.721 Â§1; 1987 c.428 Â§34]

Â Â Â Â Â  441.704 [1983 c.484 Â§1; repealed by 1985 c.647 Â§3]

CIVIL PENALTIES

Â Â Â Â Â  441.705 Definitions for ORS 441.705 to 441.745. As used in ORS 441.705 to 441.745:

Â Â Â Â Â  (1) "Direct patient care or feeding" means any care provided directly to or for any patient related to that patient's physical, medical and dietary well-being as defined by rules of the Department of Human Services.

Â Â Â Â Â  (2) "Person" means a licensee under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463, or a person whom the Director of Human Services finds should be so licensed but is not, but does not include any employee of such licensee or person.

Â Â Â Â Â  (3) "Staff to patient ratio" means the number and training of persons providing direct patient care as defined in rules of the department. [1975 c.328 Â§9; 1977 c.261 Â§7; 1987 c.428 Â§35; 2001 c.900 Â§177; 2003 c.14 Â§256]

Â Â Â Â Â  Note: 441.705 to 441.745 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.710 Civil penalties; when imposed. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on a person for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a license issued under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463 for a long term care facility, as defined in ORS 442.015.

Â Â Â Â Â  (b) Violation of any rule or general order of the Department of Human Services that pertains to a long term care facility.

Â Â Â Â Â  (c) Violation of any final order of the director that pertains specifically to the long term care facility owned or operated by the person incurring the penalty.

Â Â Â Â Â  (d) Violation of ORS 441.605 or of rules required to be adopted under ORS 441.610.

Â Â Â Â Â  (e) Violation of ORS 443.880 or 443.881.

Â Â Â Â Â  (2) A civil penalty may not be imposed under this section for violations other than those involving direct patient care or feeding, an adequate staff to patient ratio, sanitation involving direct patient care or a violation of ORS 441.605 or 443.880 or 443.881 or of the rules required to be adopted by ORS 441.610 unless a violation is found on two consecutive surveys of the long term care facility. The director in every case shall prescribe a reasonable time for elimination of a violation:

Â Â Â Â Â  (a) Not to exceed 30 days after first notice of a violation; or

Â Â Â Â Â  (b) In cases where the violation requires more than 30 days to correct, such time as is specified in a plan of correction found acceptable by the director. [1975 c.328 Â§1; 1977 c.261 Â§8; 1979 c.261 Â§8; 1983 c.740 Â§159; 1987 c.428 Â§36; 1991 c.413 Â§4]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.712 Notice of civil penalty. (1) Any civil penalty under ORS 441.710 shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Human Services. [1977 c.261 Â§6; 1987 c.428 Â§37; 1991 c.734 Â§23; 2003 c.14 Â§257]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.715 Objective criteria for civil penalties; rules. (1)(a) After public hearing, the Director of Human Services by rule shall adopt objective criteria for establishing the civil penalty that may be imposed under ORS 441.710. However, the civil penalty may not exceed $500 for each violation, except as otherwise provided in ORS 441.637 and 441.995.

Â Â Â Â Â  (b) Notwithstanding the limitations on the civil penalty in paragraph (a) of this subsection, for any violation involving direct resident care or feeding, an adequate staff to resident ratio, sanitation involving direct resident care or a violation of ORS 441.605 or rules required to be adopted under ORS 441.610, a penalty may be imposed for each day the violation occurs in an amount not to exceed $500 per day.

Â Â Â Â Â  (2) The penalties assessed under subsection (1) of this section shall not exceed $6,000 in the aggregate or as otherwise required by federal law with respect to a single long term care facility within any 90-day period. [1975 c.328 Â§2; 1977 c.261 Â§9; 1979 c.261 Â§9; 1987 c.428 Â§38; 1993 c.759 Â§17]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.720 Remittance or reduction of penalties. A civil penalty imposed under ORS 441.710 may be remitted or reduced upon such terms and conditions as the Director of Human Services considers proper and consistent with the public health and safety. [1975 c.328 Â§3; 1987 c.428 Â§39]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.725 [1975 c.328 Â§4; 1985 c.648 Â§3; 1987 c.428 Â§40; repealed by 1993 c.759 Â§19]

Â Â Â Â Â  441.730 [1975 c.328 Â§5; repealed by 1977 c.261 Â§11]

Â Â Â Â Â  441.735 [1975 c.328 Â§6; 1977 c.261 Â§10; 1989 c.706 Â§13; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  441.740 Judicial review. Judicial review of civil penalties imposed under ORS 441.710, shall be as provided under ORS 183.480, except that the court may, in its discretion, reduce the amount of the penalty. [1975 c.328 Â§7]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.745 Penalties to General Fund. All penalties recovered under ORS 441.710 to 441.740 shall be paid into the State Treasury and credited to the General Fund. [1975 c.328 Â§8]

Â Â Â Â Â  Note: See note under 441.705.

SUICIDE ATTEMPTS BY MINORS

Â Â Â Â Â  441.750 Suicide attempts by minors; referral; report; disclosure of information; limitation of liability. (1) Any hospital which treats as a patient a person under 18 years of age because the person has attempted to commit suicide:

Â Â Â Â Â  (a) Shall cause that person to be provided with information and referral to in-patient or out-patient community resources, crisis intervention or other appropriate intervention by the patient's attending physician, hospital social work staff or other appropriate staff.

Â Â Â Â Â  (b) Shall report statistical information to the Department of Human Services about the person described in this subsection but is not required to report the name of the person.

Â Â Â Â Â  (2) Any disclosure authorized by this section or any unauthorized disclosure of information or communications made privileged and confidential by this section shall not in any way abridge or destroy the confidential or privileged character thereof except for the purposes for which any authorized disclosure is made. Any person making a disclosure authorized by this section shall not be liable therefor, notwithstanding any contrary provisions of law.

Â Â Â Â Â  (3) No physician, hospital or hospital employee shall be held criminally or civilly liable for action pursuant to this section, provided the physician, hospital or hospital employee acts in good faith on probable cause and without malice. [1987 c.189 Â§1]

Â Â Â Â Â  Note: 441.750 and 441.755 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.755 Report form; contents. (1) The Department of Human Services shall prescribe a form to be used by hospitals to make the report required by ORS 441.750 (1)(b) and shall prescribe the frequency of such reports.

Â Â Â Â Â  (2) The report form may include the name of the hospital reporting, the date of birth, race and sex of person described in subsection (1) of this section, the suicide method used by the person and known prior attempts in the past 12 months.

Â Â Â Â Â  (3) The department shall compile the results from the reports and report the results to the public. [1987 c.189 Â§2]

Â Â Â Â Â  Note: See note under 441.750.

Â Â Â Â Â  441.810 [Formerly 441.510; repealed by 1979 c.284 Â§199]

MISCELLANEOUS

Â Â Â Â Â  441.815 Smoking of tobacco in certain hospital rooms prohibited. (1) No hospital employee, patient or visitor shall smoke any cigar, cigarette or tobacco in any form in any:

Â Â Â Â Â  (a) Room of the hospital in which more than one patient is accommodated, unless the room is specifically designated for smoking; or

Â Â Â Â Â  (b) Other areas where patient care is provided in the hospital.

Â Â Â Â Â  (2) The administrator or person in charge of a hospital shall designate reasonable areas in lobbies and waiting rooms where smoking is not permitted.

Â Â Â Â Â  (3) The administrator or person in charge of the hospital shall designate a reasonable number of rooms in the hospital where smoking is not permitted.

Â Â Â Â Â  (4) As used in this section, "hospital" has the meaning given the term in ORS 442.015. [Formerly 441.515; 1977 c.173 Â§1; 1983 c.740 Â§160]

Â Â Â Â Â  441.820 Procedure for termination of physician's privilege to practice medicine at health care facility; immunity from damage action for good faith report. (1) When a health care facility restricts or terminates the privileges of a physician to practice medicine at that facility, it shall promptly report, in writing, to the Board of Medical Examiners for the State of Oregon all the facts and circumstances that resulted in the restriction or termination.

Â Â Â Â Â  (2) A health care facility which reports or provides information to the Board of Medical Examiners for the State of Oregon under this section and which provides information in good faith shall not be subject to an action for civil damages as a result thereof. [1977 c.448 Â§7]

Â Â Â Â Â  441.825 Authority of hospital to require medical staff to provide professional liability insurance. (1) A governing body of a hospital licensed under ORS 441.015 to 441.087 may require all members of its medical staff to:

Â Â Â Â Â  (a) Provide evidence of professional medical liability insurance in a reasonable amount as specified by the hospital governing board;

Â Â Â Â Â  (b) Post a bond in lieu of evidence of professional medical liability insurance in a reasonable amount as specified by the hospital governing board; or

Â Â Â Â Â  (c) Demonstrate annually financial responsibility for a reasonable amount as specified by the hospital governing board.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) "Medical staff" includes those individuals licensed by this state under ORS chapter 677 and granted privileges to practice in the hospital by the hospital governing board.

Â Â Â Â Â  (b) "Professional medical liability insurance" means casualty insurance against legal liability for death, injury or disability of a human being arising from any medical, surgical or dental treatment, omission or operation. [1977 c.449 Â§1; 1981 c.377 Â§1]

Â Â Â Â Â  Note: 441.825 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.827 [1991 c.774 Â§Â§1,2; renumbered 676.300 in 2003]

Â Â Â Â Â  441.840 [1987 c.670 Â§1; repealed by 1989 c.800 Â§8]

PENALTIES

Â Â Â Â Â  441.990 Criminal penalties. (1) Violation of ORS 441.015 (1) is a violation punishable, upon conviction, by a fine of not more than $100 for the first violation and not more than $500 for each subsequent violation. Each day of continuing violation after a first conviction shall be considered a subsequent violation.

Â Â Â Â Â  (2)(a) Violation of ORS 441.815 (1) is a violation punishable by a fine of $10.

Â Â Â Â Â  (b) Violation of ORS 441.815 (2) or (3) is a Class D violation.

Â Â Â Â Â  (3) Any person who willfully prevents, interferes with, or attempts to impede in any way the work of any duly authorized representative of the Department of Human Services in the lawful carrying out of the provisions of ORS 441.087 (1) is guilty of a Class C misdemeanor.

Â Â Â Â Â  (4) The removal of the notice required by ORS 441.030 (5) by any person other than an official of the department is a Class C misdemeanor. [Subsection (2) enacted as 1971 c.166 Â§2; subsection (3) enacted as 1975 c.294 Â§4; 1977 c.173 Â§2; 1977 c.582 Â§48; 1987 c.428 Â§41; 1989 c.171 Â§56; 1999 c.1051 Â§183; 2001 c.900 Â§178]

Â Â Â Â Â  441.995 Factors considered in determining penalties under ORS 441.630 to 441.680; civil penalty. (1) In adopting criteria for establishing the amount of civil penalties for violations of ORS 441.630 to 441.680, the Department of Human Services shall consider:

Â Â Â Â Â  (a) Any prior violations of laws or rules pertaining to facilities;

Â Â Â Â Â  (b) The financial benefits, if any, realized by the facility as a result of the violation;

Â Â Â Â Â  (c) The gravity of the violation, including the actual or potential threat to the health, safety and well-being of one or more residents;

Â Â Â Â Â  (d) The severity of the actual or potential harm caused by the violation; and

Â Â Â Â Â  (e) The facility's past history of correcting violations and preventing the recurrence of violations.

Â Â Â Â Â  (2) The department may impose a civil penalty for abuse in accordance with rules adopted under ORS 441.637 (1). Facilities assessed civil penalties for abuse shall be entitled to a contested case hearing under ORS chapter 183.

Â Â Â Â Â  (3) If the department finds the facility is responsible for abuse and if the abuse resulted in a resident's death or serious injury, the department shall impose a civil penalty of not less than $500 nor more than $1,000 for each violation, or as otherwise required by federal law.

Â Â Â Â Â  (4) Nothing in ORS 441.637 and this section is intended to expand, replace or supersede the department's authority to impose civil penalties pursuant to ORS 441.710 or 441.715 for violations that do not constitute abuse. [1993 c.759 Â§10 (3),(4),(5),(6); 2005 c.22 Â§299]

Â Â Â Â Â  Note: See note under 441.637.

_______________



Chapter 442

Chapter 442 Â Health Planning

2005 EDITION

HEALTH PLANNING

PUBLIC HEALTH AND SAFETY

ADMINISTRATOR OF THE OFFICE FOR OREGON HEALTH POLICY AND RESEARCH

442.011Â Â Â Â  Office for Oregon Health Policy and Research created; appointment of administrator

ADMINISTRATION

442.015Â Â Â Â  Definitions

442.025Â Â Â Â  Findings and policy

442.035Â Â Â Â  Oregon Health Policy Commission; qualifications; terms; officers; meetings; compensation and expenses

442.045Â Â Â Â  Commission duties

442.057Â Â Â Â  Commission subcommittees and advisory committees

442.120Â Â Â Â  Ambulatory surgery and inpatient discharge abstract records; alternative data; rules; fees

CERTIFICATES OF NEED FOR HEALTH SERVICES

442.315Â Â Â Â  Certificate of need; rules; fees; enforcement; exceptions; letter of intent

442.325Â Â Â Â  Certificate for health care facility of health maintenance organization; exempt activities; policy relating to health maintenance organizations

442.342Â Â Â Â  Waiver of requirements; rules; penalties

442.344Â Â Â Â  Exemptions from requirements

442.347Â Â Â Â  Rural hospital required to report certain actions

HEALTH CARE COST REVIEW

442.400Â Â Â Â  "Health care facility" defined

442.405Â Â Â Â  Legislative findings and policy

442.420Â Â Â Â  Application for financial assistance; financial analysis and investigation authority; rules

442.425Â Â Â Â  Authority over reporting systems of facilities

442.430Â Â Â Â  Investigations; confidentiality of data

442.445Â Â Â Â  Civil penalty for failure to perform

442.450Â Â Â Â  Exemption from cost review regulations

442.460Â Â Â Â  Information about utilization and cost of health care services

442.463Â Â Â Â  Annual utilization report; contents; approval; rules

RURAL HEALTH

442.470Â Â Â Â  Definitions for ORS 442.470 to 442.507

442.475Â Â Â Â  Office of Rural Health

442.480Â Â Â Â  Rural Health Care Revolving Account

442.485Â Â Â Â  Responsibilities of Office of Rural Health

442.490Â Â Â Â  Rural Health Coordinating Council; membership; terms; officers; compensation and expenses

442.495Â Â Â Â  Responsibilities of council

442.500Â Â Â Â  Technical and financial assistance to rural communities

442.502Â Â Â Â  Determination of size of rural hospital

442.503Â Â Â Â  Eligibility for economic development grants

442.505Â Â Â Â  Technical assistance to rural hospitals

442.507Â Â Â Â  Assistance to rural emergency medical service systems

442.515Â Â Â Â  Rural hospitals; findings

442.520Â Â Â Â  Risk assessment formula; relative risk of rural hospitals

NURSING SERVICES PROGRAM

442.535Â Â Â Â  Definitions for ORS 442.540 and 442.545

442.540Â Â Â Â  Nursing Services Program created; criteria for participation; rules

442.545Â Â Â Â  Conditions of participation in Nursing Services Program

RURAL HEALTH SERVICES PROGRAM

442.550Â Â Â Â  Definitions for ORS 442.550 to 442.570

442.555Â Â Â Â  Rural Health Services Program created; criteria for participation

442.560Â Â Â Â  Conditions of participation in Rural Health Services Program

442.561Â Â Â Â  Certifying individuals licensed under ORS chapter 679 for tax credit

442.562Â Â Â Â  Certifying podiatric physicians and surgeons for tax credit

442.563Â Â Â Â  Certifying certain individuals providing rural health care for tax credit; rules

442.564Â Â Â Â  Certifying optometrists for tax credit

442.566Â Â Â Â  Certifying emergency medical technicians for tax credit

442.568Â Â Â Â  Oregon Health and Science University to recruit persons interested in rural practice

442.570Â Â Â Â  Rural Health Services Fund; matching funds

HEALTH RESOURCES COMMISSION

442.575Â Â Â Â  Definitions for ORS 442.575 to 442.584

442.580Â Â Â Â  Health Resources Commission; membership; terms

442.581Â Â Â Â  Officers; quorum; meetings; staffing

442.583Â Â Â Â  Medical technology assessment program; content; advisory committee

442.584Â Â Â Â  Application for certificate of need

442.588Â Â Â Â  Employees

MISCELLANEOUS

442.600Â Â Â Â  Policy on maternity care

442.625Â Â Â Â  Emergency Medical Services Enhancement Account; distribution of moneys in account

COOPERATIVE PROGRAM ON HEART AND KIDNEY TRANSPLANTS

442.700Â Â Â Â  Definitions for ORS 442.700 to 442.760

442.705Â Â Â Â  Legislative findings; goals

442.710Â Â Â Â  Application for approval of cooperative program; form; content; review; modification; order

442.715Â Â Â Â  Authorized practices under approved cooperative program

442.720Â Â Â Â  Board of governors for cooperative program

442.725Â Â Â Â  Annual report of board of governors

442.730Â Â Â Â  Review and evaluation of report; modification or revocation of order of approval

442.735Â Â Â Â  Complaint procedure

442.740Â Â Â Â  Powers of director over action under cooperative program

442.745Â Â Â Â  Disclosure of confidential information not waiver of right to protect information

442.750Â Â Â Â  Status of actions under cooperative program; effect on other liability

442.755Â Â Â Â  Rules; costs; fees

442.760Â Â Â Â  Status to contest order

ADVISORY COMMITTEE ON PHYSICIAN CREDENTIALING INFORMATION

442.800Â Â Â Â  Advisory Committee on Physician Credentialing Information; membership; terms

442.805Â Â Â Â  Committee recommendations

442.807Â Â Â Â  Implementation of recommendations; rules

OREGON PATIENT SAFETY COMMISSION

NoteÂ Â Â Â Â Â Â Â Â  Definitions--2003 c.686 Â§1

442.820Â Â Â Â  Oregon Patient Safety Commission

442.825Â Â Â Â  Funds received by commission

442.830Â Â Â Â  Oregon Patient Safety Commission Board of Directors

442.835Â Â Â Â  Appointment of administrator

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to Oregon Patient Safety Reporting Program are compiled as notes following ORS 442.835)

Â Â Â Â Â  442.005 [1955 c.533 Â§2; 1973 c.754 Â§1; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.010 [Amended by 1955 c.533 Â§3; 1971 c.650 Â§20; repealed by 1977 c.717 Â§23]

ADMINISTRATOR OF THE OFFICE FOR OREGON HEALTH POLICY AND RESEARCH

Â Â Â Â Â  442.011 Office for Oregon Health Policy and Research created; appointment of administrator. (1) There is created in the Oregon Department of Administrative Services the Office for Oregon Health Policy and Research. The Administrator of the Office for Oregon Health Policy and Research shall be appointed by the Governor and the appointment shall be subject to Senate confirmation in the manner prescribed in ORS 171.562 and 171.565. The administrator shall be an individual with demonstrated proficiency in planning and managing programs with complex public policy and fiscal aspects such as those involved in the Oregon Health Plan. Before making the appointment, the Governor must advise the President of the Senate and the Speaker of the House of Representatives of the names of at least three finalists and shall consider their recommendation in appointing the administrator.

Â Â Â Â Â  (2) In carrying out the responsibilities and duties of the administrator, the administrator shall consult with and be advised by the Oregon Health Policy Commission. [1993 c.725 Â§33; 1997 c.683 Â§16; 2001 c.69 Â§1; 2003 c.784 Â§5]

ADMINISTRATION

Â Â Â Â Â  442.015 Definitions. As used in ORS chapter 441 and this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Acquire" or "acquisition" means obtaining equipment, supplies, components or facilities by any means, including purchase, capital or operating lease, rental or donation, with intention of using such equipment, supplies, components or facilities to provide health services in Oregon. When equipment or other materials are obtained outside of this state, acquisition is considered to occur when the equipment or other materials begin to be used in Oregon for the provision of health services or when such services are offered for use in Oregon.

Â Â Â Â Â  (2) "Adjusted admission" means the sum of all inpatient admissions divided by the ratio of inpatient revenues to total patient revenues.

Â Â Â Â Â  (3) "Affected persons" has the same meaning as given to "party" in ORS 183.310.

Â Â Â Â Â  (4) "Ambulatory surgical center" means a facility that performs outpatient surgery not routinely or customarily performed in a physician's or dentist's office, and is able to meet health facility licensure requirements.

Â Â Â Â Â  (5) "Audited actual experience" means data contained within financial statements examined by an independent, certified public accountant in accordance with generally accepted auditing standards.

Â Â Â Â Â  (6) "Budget" means the projections by the hospital for a specified future time period of expenditures and revenues with supporting statistical indicators.

Â Â Â Â Â  (7) "Case mix" means a calculated index for each hospital, based on financial accounting and case mix data collection as set forth in ORS 442.425, reflecting the relative costliness of that hospital's mix of cases compared to a state or national mix of cases.

Â Â Â Â Â  (8) "Commission" means the Oregon Health Policy Commission.

Â Â Â Â Â  (9) "Department" means the Department of Human Services of the State of Oregon.

Â Â Â Â Â  (10) "Develop" means to undertake those activities that on their completion will result in the offer of a new institutional health service or the incurring of a financial obligation, as defined under applicable state law, in relation to the offering of such a health service.

Â Â Â Â Â  (11) "Director" means the Director of Human Services.

Â Â Â Â Â  (12) "Expenditure" or "capital expenditure" means the actual expenditure, an obligation to an expenditure, lease or similar arrangement in lieu of an expenditure, and the reasonable value of a donation or grant in lieu of an expenditure but not including any interest thereon.

Â Â Â Â Â  (13) "Freestanding birthing center" means a facility licensed for the primary purpose of performing low risk deliveries.

Â Â Â Â Â  (14) "Governmental unit" means the state, or any county, municipality or other political subdivision, or any related department, division, board or other agency.

Â Â Â Â Â  (15) "Gross revenue" means the sum of daily hospital service charges, ambulatory service charges, ancillary service charges and other operating revenue. "Gross revenue" does not include contributions, donations, legacies or bequests made to a hospital without restriction by the donors.

Â Â Â Â Â  (16)(a) "Health care facility" means a hospital, a long term care facility, an ambulatory surgical center, a freestanding birthing center or an outpatient renal dialysis facility.

Â Â Â Â Â  (b) "Health care facility" does not mean:

Â Â Â Â Â  (A) An establishment furnishing residential care or treatment not meeting federal intermediate care standards, not following a primarily medical model of treatment, prohibited from admitting persons requiring 24-hour nursing care and licensed or approved under the rules of the Department of Human Services or the Department of Corrections; or

Â Â Â Â Â  (B) An establishment furnishing primarily domiciliary care.

Â Â Â Â Â  (17) "Health maintenance organization" or "HMO" means a public organization or a private organization organized under the laws of any state that:

Â Â Â Â Â  (a) Is a qualified HMO under section 1310 (d) of the U.S. Public Health Services Act; or

Â Â Â Â Â  (b)(A) Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services:

Â Â Â Â Â  (i) Usual physician services;

Â Â Â Â Â  (ii) Hospitalization;

Â Â Â Â Â  (iii) Laboratory;

Â Â Â Â Â  (iv) X-ray;

Â Â Â Â Â  (v) Emergency and preventive services; and

Â Â Â Â Â  (vi) Out-of-area coverage;

Â Â Â Â Â  (B) Is compensated, except for copayments, for the provision of the basic health care services listed in subparagraph (A) of this paragraph to enrolled participants on a predetermined periodic rate basis; and

Â Â Â Â Â  (C) Provides physicians' services primarily directly through physicians who are either employees or partners of such organization, or through arrangements with individual physicians or one or more groups of physicians organized on a group practice or individual practice basis.

Â Â Â Â Â  (18) "Health services" means clinically related diagnostic, treatment or rehabilitative services, and includes alcohol, drug or controlled substance abuse and mental health services that may be provided either directly or indirectly on an inpatient or ambulatory patient basis.

Â Â Â Â Â  (19) "Hospital" means a facility with an organized medical staff, with permanent facilities that include inpatient beds and with medical services, including physician services and continuous nursing services under the supervision of registered nurses, to provide diagnosis and medical or surgical treatment primarily for but not limited to acutely ill patients and accident victims, to provide treatment for the mentally ill or to provide treatment in special inpatient care facilities.

Â Â Â Â Â  (20) "Institutional health services" means health services provided in or through health care facilities and includes the entities in or through which such services are provided.

Â Â Â Â Â  (21) "Intermediate care facility" means a facility that provides, on a regular basis, health-related care and services to individuals who do not require the degree of care and treatment that a hospital or skilled nursing facility is designed to provide, but who because of their mental or physical condition require care and services above the level of room and board that can be made available to them only through institutional facilities.

Â Â Â Â Â  (22) "Long term care facility" means a facility with permanent facilities that include inpatient beds, providing medical services, including nursing services but excluding surgical procedures except as may be permitted by the rules of the director, to provide treatment for two or more unrelated patients. "Long term care facility" includes skilled nursing facilities and intermediate care facilities but may not be construed to include facilities licensed and operated pursuant to ORS 443.400 to 443.455.

Â Â Â Â Â  (23) "Major medical equipment" means medical equipment that is used to provide medical and other health services and that costs more than $1 million. "Major medical equipment" does not include medical equipment acquired by or on behalf of a clinical laboratory to provide clinical laboratory services, if the clinical laboratory is independent of a physician's office and a hospital and has been determined under Title XVIII of the Social Security Act to meet the requirements of paragraphs (10) and (11) of section 1861(s) of that Act.

Â Â Â Â Â  (24) "Net revenue" means gross revenue minus deductions from revenue.

Â Â Â Â Â  (25) "New hospital" means a facility that did not offer hospital services on a regular basis within its service area within the prior 12-month period and is initiating or proposing to initiate such services. "New hospital" also includes any replacement of an existing hospital that involves a substantial increase or change in the services offered.

Â Â Â Â Â  (26) "New skilled nursing or intermediate care service or facility" means a service or facility that did not offer long term care services on a regular basis by or through the facility within the prior 12-month period and is initiating or proposing to initiate such services. "New skilled nursing or intermediate care service or facility" also includes the rebuilding of a long term care facility, the relocation of buildings that are a part of a long term care facility, the relocation of long term care beds from one facility to another or an increase in the number of beds of more than 10 or 10 percent of the bed capacity, whichever is the lesser, within a two-year period.

Â Â Â Â Â  (27) "Offer" means that the health care facility holds itself out as capable of providing, or as having the means for the provision of, specified health services.

Â Â Â Â Â  (28) "Operating expenses" means the sum of daily hospital service expenses, ambulatory service expenses, ancillary expenses and other operating expenses, excluding income taxes.

Â Â Â Â Â  (29) "Outpatient renal dialysis facility" means a facility that provides renal dialysis services directly to outpatients.

Â Â Â Â Â  (30) "Person" means an individual, a trust or estate, a partnership, a corporation (including associations, joint stock companies and insurance companies), a state, or a political subdivision or instrumentality, including a municipal corporation, of a state.

Â Â Â Â Â  (31) "Skilled nursing facility" means a facility or a distinct part of a facility, that is primarily engaged in providing to inpatients skilled nursing care and related services for patients who require medical or nursing care, or an institution that provides rehabilitation services for the rehabilitation of injured, disabled or sick persons.

Â Â Â Â Â  (32) "Special inpatient care facility" means a facility with permanent inpatient beds and other facilities designed and utilized for special health care purposes, including but not limited to a rehabilitation center, a college infirmary, a chiropractic facility, a facility for the treatment of alcoholism or drug abuse, an inpatient care facility meeting the requirements of ORS 441.065, and any other establishment falling within a classification established by the Department of Human Services, after determination of the need for such classification and the level and kind of health care appropriate for such classification.

Â Â Â Â Â  (33) "Total deductions from gross revenue" or "deductions from revenue" means reductions from gross revenue resulting from inability to collect payment of charges. Such reductions include bad debts, contractual adjustments, uncompensated care, administrative, courtesy and policy discounts and adjustments and other such revenue deductions. The deduction shall be net of the offset of restricted donations and grants for indigent care. [1977 c.751 Â§1; 1979 c.697 Â§2; 1979 c.744 Â§31; 1981 c.693 Â§1; 1983 c.482 Â§1; 1985 c.747 Â§16; 1987 c.320 Â§233; 1987 c.660 Â§4; 1987 c.753 Â§2; 1989 c.708 Â§5; 1989 c.1034 Â§5; 1991 c.470 Â§9; 2001 c.100 Â§1; 2001 c.104 Â§181a; 2001 c.900 Â§179; 2003 c.75 Â§91; 2003 c.784 Â§11; 2005 c.22 Â§300]

Â Â Â Â Â  442.020 [Amended by 1955 c.533 Â§4; 1973 c.754 Â§2; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.025 Findings and policy. (1) The Legislative Assembly finds that the achievement of reasonable access to quality health care at a reasonable cost is a priority of the State of Oregon.

Â Â Â Â Â  (2) Problems preventing the priority in subsection (1) of this section from being attained include:

Â Â Â Â Â  (a) The inability of many citizens to pay for necessary health care, being covered neither by private insurance nor by publicly funded programs such as Medicare and Medicaid;

Â Â Â Â Â  (b) Rising costs of medical care which exceed substantially the general rate of inflation;

Â Â Â Â Â  (c) Insufficient price competition in the delivery of health care services that would provide a greater cost consciousness among providers, payers and consumers;

Â Â Â Â Â  (d) Inadequate incentives for the use of less costly and more appropriate alternative levels of health care;

Â Â Â Â Â  (e) Insufficient or inappropriate use of existing capacity, duplicated services and failure to use less costly alternatives in meeting significant health needs; and

Â Â Â Â Â  (f) Insufficient primary and emergency medical care services in medically underserved areas of the state.

Â Â Â Â Â  (3) As a result of rising health care costs and the concern expressed by health care providers, health care users, third-party payers and the general public, there is an urgent need to abate these rising costs so as to place the cost of health care within reach of all Oregonians without affecting the quality of care.

Â Â Â Â Â  (4) To foster the cooperation of the separate industry forces, there is a need to compile and disseminate accurate and current data, including but not limited to price and utilization data, to meet the needs of the people of Oregon and improve the appropriate usage of health care services.

Â Â Â Â Â  (5) It is the purpose of this chapter to establish area-wide and state planning for health services, staff and facilities in light of the findings of subsection (1) of this section and in furtherance of health planning policies of this state.

Â Â Â Â Â  (6) It is further declared that hospital costs should be contained through improved competition between hospitals and improved competition between insurers and through financial incentives on behalf of providers, insurers and consumers to contain costs. As a safety net, it is the intent of the Legislative Assembly to monitor hospital performance. [1977 c.751 Â§2; 1981 c.693 Â§2; 1983 c.482 Â§2; 1985 c.747 Â§1; 1987 c.660 Â§3]

Â Â Â Â Â  442.030 [Amended by 1955 c.533 Â§5; 1961 c.316 Â§8; 1967 c.89 Â§4; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.035 Oregon Health Policy Commission; qualifications; terms; officers; meetings; compensation and expenses. (1) The Oregon Health Policy Commission is established to serve as the policy-making body responsible for health policy and planning for the state.

Â Â Â Â Â  (2) The members of the commission shall be residents of the State of Oregon and shall be appointed by the Governor, subject to the following:

Â Â Â Â Â  (a) The commission shall have 10 public members and shall include at least one member from each congressional district of the state.

Â Â Â Â Â  (b) The membership of the commission shall broadly represent the geographic, social, economic, occupational, linguistic and racial population of the state and shall include individuals who represent Oregon's rural and urban medically underserved populations.

Â Â Â Â Â  (c) The commission shall have a majority of members who are not direct providers of health care and shall include individuals who represent Oregon's rural and urban medically underserved populations.

Â Â Â Â Â  (d) The commission shall have at least one member who is a physician licensed to practice in this state. For the purposes of this paragraph, "physician" has the meaning given that term in ORS 677.010.

Â Â Â Â Â  (e) Members shall be appointed to three-year terms.

Â Â Â Â Â  (f) A member may not serve more than two consecutive terms.

Â Â Â Â Â  (3) Voting members of the commission shall serve at the Governor's pleasure.

Â Â Â Â Â  (4) Voting members shall select a chairperson and a vice chairperson from among themselves.

Â Â Â Â Â  (5) The commission shall meet at least quarterly.

Â Â Â Â Â  (6) Members are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) If a vacancy of a voting member is created on the commission for any reason, the Governor shall fill the vacancy by appointing a member to a three-year term.

Â Â Â Â Â  (8) In addition to the members appointed to the commission under subsection (2) of this section:

Â Â Â Â Â  (a) The President of the Senate, in consultation with leadership from the minority party, shall appoint two members of the Senate to the commission, one from the majority party and one from the minority party, who shall be nonvoting, advisory members; and

Â Â Â Â Â  (b) The Speaker of the House of Representatives, in consultation with leadership from the minority party, shall appoint two members of the House of Representatives to the commission, one from the majority party and one from the minority party, who shall be nonvoting, advisory members. [1977 c.751 Â§3; 1979 c.697 Â§3; 1981 c.693 Â§3; 1983 c.482 Â§3; 1985 c.747 Â§4; 1987 c.660 Â§1; 1995 c.727 Â§20; 1997 c.683 Â§17; 2001 c.280 Â§1; 2003 c.784 Â§1; 2005 c.771 Â§2]

Â Â Â Â Â  Note: Section 1, chapter 771, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. Notwithstanding ORS 442.035 (2)(e), the terms of office of the first three members appointed by the Governor to the Oregon Health Policy Commission on or after the effective date of this 2005 Act [August 23, 2005] shall be four years. [2005 c.771 Â§1]

Â Â Â Â Â  442.040 [Amended by 1955 c.533 Â§6; 1973 c.754 Â§3; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.045 Commission duties. The Oregon Health Policy Commission shall perform the following functions:

Â Â Â Â Â  (1) Develop a plan for and monitor the implementation of the state health policy.

Â Â Â Â Â  (2) Act as the policy-making body for a statewide data clearinghouse established within the Department of Human Services or among other state agencies as appropriate for the acquisition, compilation, correlation and dissemination of data from health care providers, other state and local agencies including the state Medicaid program, third-party payers and other appropriate sources in furtherance of the purpose and intent of the Legislative Assembly as expressed in ORS 442.025.

Â Â Â Â Â  (3) Review reports provided at least biennially by the Administrator of the Office for Oregon Health Policy and Research on the findings, trends and long-term implications arising from data collected pursuant to ORS 442.120 and 442.400 to 442.463 and by the statewide data clearinghouse authorized by subsection (2) of this section.

Â Â Â Â Â  (4) Provide a forum for discussion of health policy and health care issues facing the citizens of the State of Oregon.

Â Â Â Â Â  (5) Identify and analyze significant health policy and health care issues affecting the state and make policy recommendations to the Governor.

Â Â Â Â Â  (6) Prepare and submit to the Governor and the Legislative Assembly resolutions relating to health policy and health care reform.

Â Â Â Â Â  (7) Review State Medicaid Plan amendments, modifications in Medicaid operational protocols, applications for waivers to the Centers for Medicare and Medicaid Services proposed by the Department of Human Services and administrative rules for the state's medical assistance program and other health care programs.

Â Â Â Â Â  (8) Act as the primary advisory committee to the Office for Oregon Health Policy and Research, the Governor and the Legislative Assembly.

Â Â Â Â Â  (9) Perform all other functions authorized or required by state law. [1977 c.751 Â§4; 1981 c.693 Â§4; 1983 c.482 Â§4; 1985 c.187 Â§1; 1985 c.747 Â§5; 1987 c.660 Â§2; 1991 c.470 Â§17; 1995 c.727 Â§22; 1997 c.683 Â§18; 1999 c.581 Â§1; 2003 c.784 Â§3]

Â Â Â Â Â  442.050 [Amended by 1957 c.697 Â§3; 1969 c.535 Â§2; 1973 c.754 Â§4; 1977 c.284 Â§50; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.053 [1955 c.533 Â§7; 1973 c.754 Â§5; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.055 [1955 c.533 Â§8; repealed by 1973 c.754 Â§8]

Â Â Â Â Â  442.057 Commission subcommittees and advisory committees. The Oregon Health Policy Commission may establish subcommittees and may appoint advisory committees to advise it in carrying out its duties. Members of advisory committees shall not be eligible for compensation but shall be entitled to receive actual and necessary travel and other expenses incurred in the performance of their official duties. [1977 c.751 Â§15; 1981 c.693 Â§5; 2003 c.784 Â§4]

Â Â Â Â Â  442.060 [Amended by 1963 c.92 Â§1; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.070 [Amended by 1961 c.316 Â§9; 1967 c.89 Â§5; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  442.075 [1971 c.734 Â§58; repealed by 1973 c.754 Â§6 (442.076 enacted in lieu of 442.075)]

Â Â Â Â Â  442.076 [1973 c.754 Â§7 (enacted in lieu of 442.075); repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.080 [Repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.085 [1977 c.751 Â§5; 1981 c.693 Â§6; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.090 [Repealed by 1955 c.533 Â§10]

Â Â Â Â Â  442.095 [1977 c.751 Â§6; 1981 c.693 Â§7; 1983 c.482 Â§5; 1985 c.747 Â§7; 1987 c.660 Â§5; 1993 c.754 Â§6; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  442.100 [1977 c.751 Â§7; repealed by 1981 c.693 Â§31]

Â Â Â Â Â  442.105 [1977 c.751 Â§38; 1981 c.693 Â§8; 1983 c.482 Â§6; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.110 [Formerly 431.250 (3), (4); repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.120 Ambulatory surgery and inpatient discharge abstract records; alternative data; rules; fees. In order to provide data essential for health planning programs:

Â Â Â Â Â  (1) The Office for Oregon Health Policy and Research may request, by July 1 of each year, each general hospital to file with the office ambulatory surgery and inpatient discharge abstract records covering all patients discharged during the preceding calendar year. The ambulatory surgery and inpatient discharge abstract record for each patient must include the following information, and may include other information deemed necessary by the office for developing or evaluating statewide health policy:

Â Â Â Â Â  (a) Date of birth;

Â Â Â Â Â  (b) Sex;

Â Â Â Â Â  (c) Zip code;

Â Â Â Â Â  (d) Inpatient admission date or outpatient service date;

Â Â Â Â Â  (e) Inpatient discharge date;

Â Â Â Â Â  (f) Type of discharge;

Â Â Â Â Â  (g) Diagnostic related group or diagnosis;

Â Â Â Â Â  (h) Type of procedure performed;

Â Â Â Â Â  (i) Expected source of payment, if available;

Â Â Â Â Â  (j) Hospital identification number; and

Â Â Â Â Â  (k) Total hospital charges.

Â Â Â Â Â  (2) By July 1 of each year, the office may request from ambulatory surgery centers licensed under ORS 441.015 ambulatory surgery discharge abstract records covering all patients admitted during the preceding year. Ambulatory surgery discharge abstract records must include information similar to that requested from general hospitals under subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of abstracting and compiling the records itself, the office may solicit the voluntary submission of such data from Oregon hospitals or other sources to enable it to carry out its responsibilities under this section. If such data is not available to the office on an annual and timely basis, the office may establish by rule a fee to be charged each hospital.

Â Â Â Â Â  (4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board, if the Legislative Assembly is not in session, prior to adopting the fee, and within the budget authorized by the Legislative Assembly as the budget may be modified by the Emergency Board, the fee established under subsection (3) of this section shall not exceed the cost of abstracting and compiling the records.

Â Â Â Â Â  (5) The office may specify by rule the form in which the records are to be submitted. If the form adopted by rule requires conversion from the form regularly used by a hospital, reasonable costs of such conversion shall be paid by the office.

Â Â Â Â Â  (6) Abstract records must include a patient identifier that allows for the statistical matching of records over time to permit public studies of issues related to clinical practices, health service utilization and health outcomes. Provision of such a patient identifier must not allow for identification of the individual patient.

Â Â Â Â Â  (7) In addition to the records required in subsection (1) of this section, the office may obtain abstract records for each patient that identify specific services, classified by International Classification of Disease Code, for special studies on the incidence of specific health problems or diagnostic practices. However, nothing in this subsection shall authorize the publication of specific data in a form that allows identification of individual patients or licensed health care professionals.

Â Â Â Â Â  (8) The office may provide by rule for the submission of records for enrollees in a health maintenance organization from a hospital associated with such an organization in a form the office determines appropriate to the office's needs for such data and the organization's record keeping and reporting systems for charges and services. [Formerly 442.355; 1991 c.703 Â§7; 1993 c.754 Â§7; 1995 c.727 Â§23; 1997 c.683 Â§19; 1999 c.581 Â§2]

Â Â Â Â Â  442.150 [1977 c.751 Â§10; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.155 [1977 c.751 Â§11; 1983 c.482 Â§7; 1985 c.747 Â§6; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.160 [1977 c.751 Â§12; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.165 [1977 c.751 Â§13; 1981 c.693 Â§9; repealed by 1983 c.482 Â§23]

Â Â Â Â Â  442.170 [1977 c.751 Â§14; repealed by 1983 c.482 Â§23]

Â Â Â Â Â  442.300 [Formerly 441.010; repealed by 1981 c.693 Â§31]

CERTIFICATES OF NEED FOR HEALTH SERVICES

Â Â Â Â Â

Â Â Â Â Â  442.315 Certificate of need; rules; fees; enforcement; exceptions; letter of intent. (1) Any new hospital or new skilled nursing or intermediate care service or facility not excluded pursuant to ORS 441.065 shall obtain a certificate of need from the Department of Human Services prior to an offering or development.

Â Â Â Â Â  (2) The department shall adopt rules specifying criteria and procedures for making decisions as to the need for the new services or facilities.

Â Â Â Â Â  (3)(a) An applicant for a certificate of need shall apply to the department on forms provided for this purpose by department rule.

Â Â Â Â Â  (b) An applicant shall pay a fee prescribed as provided in this section. Subject to the approval of the Oregon Department of Administrative Services, the Department of Human Services shall prescribe application fees, based on the complexity and scope of the proposed project.

Â Â Â Â Â  (4) The Department of Human Services shall be the decision-making authority for the purpose of certificates of need.

Â Â Â Â Â  (5)(a) An applicant or any affected person who is dissatisfied with the proposed decision of the department is entitled to an informal hearing in the course of review and before a final decision is rendered.

Â Â Â Â Â  (b) Following a final decision being rendered by the department, an applicant or any affected person may request a reconsideration hearing pursuant to ORS chapter 183.

Â Â Â Â Â  (c) In any proceeding brought by an affected person or an applicant challenging a department decision under this subsection, the department shall follow procedures consistent with the provisions of ORS chapter 183 relating to a contested case.

Â Â Â Â Â  (6) Once a certificate of need has been issued, it may not be revoked or rescinded unless it was acquired by fraud or deceit. However, if the department finds that a person is offering or developing a project that is not within the scope of the certificate of need, the department may limit the project as specified in the issued certificate of need or reconsider the application. A certificate of need is not transferable.

Â Â Â Â Â  (7) Nothing in this section applies to any hospital, skilled nursing or intermediate care service or facility that seeks to replace equipment with equipment of similar basic technological function or an upgrade that improves the quality or cost-effectiveness of the service provided. Any person acquiring such replacement or upgrade shall file a letter of intent for the project in accordance with the rules of the department if the price of the replacement equipment or upgrade exceeds $1 million.

Â Â Â Â Â  (8) Except as required in subsection (1) of this section for a new hospital or new skilled nursing or intermediate care service or facility not operating as a Medicare swing bed program, nothing in this section requires a rural hospital as defined in ORS 442.470 (5)(a)(A) and (B) to obtain a certificate of need.

Â Â Â Â Â  (9) Nothing in this section applies to basic health services, but basic health services do not include:

Â Â Â Â Â  (a) Magnetic resonance imaging scanners;

Â Â Â Â Â  (b) Positron emission tomography scanners;

Â Â Â Â Â  (c) Cardiac catheterization equipment;

Â Â Â Â Â  (d) Megavoltage radiation therapy equipment;

Â Â Â Â Â  (e) Extracorporeal shock wave lithotriptors;

Â Â Â Â Â  (f) Neonatal intensive care;

Â Â Â Â Â  (g) Burn care;

Â Â Â Â Â  (h) Trauma care;

Â Â Â Â Â  (i) Inpatient psychiatric services;

Â Â Â Â Â  (j) Inpatient chemical dependency services;

Â Â Â Â Â  (k) Inpatient rehabilitation services;

Â Â Â Â Â  (L) Open heart surgery; or

Â Â Â Â Â  (m) Organ transplant services.

Â Â Â Â Â  (10) In addition to any other remedy provided by law, whenever it appears that any person is engaged in, or is about to engage in, any acts that constitute a violation of this section, or any rule or order issued by the department under this section, the department may institute proceedings in the circuit courts to enforce obedience to such statute, rule or order by injunction or by other processes, mandatory or otherwise.

Â Â Â Â Â  (11) As used in this section, "basic health services" means health services offered in or through a hospital licensed under ORS chapter 441, except skilled nursing or intermediate care nursing facilities or services and those services specified in subsection (9) of this section. [1989 c.1034 Â§2; 1993 c.722 Â§3; 1995 c.727 Â§39; 2001 c.875 Â§3; 2003 c.14 Â§258]

Â Â Â Â Â  442.320 [Formerly 441.090; 1979 c.697 Â§4; 1981 c.693 Â§10; 1983 c.482 Â§8; 1985 c.747 Â§31; 1987 c.660 Â§6; 1989 c.708 Â§6; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.325 Certificate for health care facility of health maintenance organization; exempt activities; policy relating to health maintenance organizations. (1) A certificate of need shall be required for the development or establishment of a health care facility of any new health maintenance organization.

Â Â Â Â Â  (2) Any activity of a health maintenance organization which does not involve the direct delivery of health services, as distinguished from arrangements for indirect delivery of health services through contracts with providers, shall be exempt from certificate of need review.

Â Â Â Â Â  (3) Nothing in ORS 244.050, 431.250, 441.015 to 441.087, 442.015 to 442.420 and 442.450 applies to any decision of a health maintenance organization involving its organizational structure, its arrangements for financing health services, the terms of its contracts with enrolled beneficiaries or its scope of benefits.

Â Â Â Â Â  (4) With the exception of certificate of need requirements, when applicable, the licensing and regulation of health maintenance organizations shall be controlled by ORS 750.005 to 750.095 and statutes incorporated by reference therein.

Â Â Â Â Â  (5) It is the policy of ORS 244.050, 431.250, 441.015 to 441.087, 442.015 to 442.420 and 442.450 to encourage the growth of health maintenance organizations as an alternative delivery system and to provide the facilities for the provision of quality health care to the present and future members who may enroll within their defined service area.

Â Â Â Â Â  (6)(a) It is also the policy of ORS 244.050, 431.250, 441.015 to 441.087, 442.015 to 442.420 and 442.450 to consider the special needs and circumstances of health maintenance organizations. Such needs and circumstances include the needs of and costs to members and projected members of the health maintenance organization in obtaining health services and the potential for a reduction in the use of inpatient care in the community through an extension of preventive health services and the provision of more systematic and comprehensive health services. The consideration of a new health service proposed by a health maintenance organization shall also address the availability and cost of obtaining the proposed new health service from the existing providers in the area that are not health maintenance organizations.

Â Â Â Â Â  (b) The Department of Human Services shall issue a certificate of need for beds, services or equipment to meet the needs or reasonably anticipated needs of members of health maintenance organizations when beds, services or equipment are not available from nonplan providers. [1977 c.751 Â§56; 1981 c.693 Â§11; 1995 c.727 Â§40; 1999 c.581 Â§9]

Â Â Â Â Â  442.330 [Formerly 441.092; 1979 c.697 Â§5; repealed by 1981 c.693 Â§31]

Â Â Â Â Â  442.335 [1977 c.751 Â§8; 1981 c.693 Â§12; 1983 c.482 Â§9; 1987 c.660 Â§7; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.340 [Formerly 441.095; 1979 c.174 Â§1; 1979 c.285 Â§2; 1979 c.697 Â§6; 1981 c.693 Â§13; 1983 c.482 Â§10; 1985 c.747 Â§33; 1987 c.660 Â§8; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.342 Waiver of requirements; rules; penalties. (1) Notwithstanding any other provision of law, a hospital licensed under ORS 441.025, in accordance with rules adopted by the Department of Human Services, may apply for waiver from the provisions of ORS 442.325 and section 9, chapter 1034, Oregon Laws 1989, and the department shall grant such waiver if, for the most recently completed hospital fiscal year preceding the date of application for waiver and each succeeding fiscal year thereafter, the percentage of qualified inpatient revenue is not less than that described in subsection (2) of this section.

Â Â Â Â Â  (2)(a) The percentage of qualified inpatient revenue for the first year in which a hospital is granted a waiver under subsection (1) of this section shall not be less than 60 percent.

Â Â Â Â Â  (b) The percentage in paragraph (a) of this subsection shall be increased by five percentage points in each succeeding hospital fiscal year until the percentage of qualified inpatient revenue equals or exceeds 75 percent.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "Qualified inpatient revenue" means revenue earned from public and private payers for inpatient hospital services approved by the department pursuant to rules, including:

Â Â Â Â Â  (A) Revenue earned pursuant to Title XVIII, United States Social Security Act, when such revenue is based on diagnostic related group prices which include capital-related expenses or other risk-based payment programs as approved by the department;

Â Â Â Â Â  (B) Revenue earned pursuant to Title XIX, United States Social Security Act, when such revenue is based on diagnostic related group prices which include capital-related expenses;

Â Â Â Â Â  (C) Revenue earned under negotiated arrangements with public or private payers based on all-inclusive per diem rates for one or more hospital service categories;

Â Â Â Â Â  (D) Revenue earned under negotiated arrangements with public or private payers based on all-inclusive per discharge or per admission rates related to diagnostic related groups or other service or intensity-related measures;

Â Â Â Â Â  (E) Revenue earned under arrangements with one or more health maintenance organizations; or

Â Â Â Â Â  (F) Other prospectively determined forms of inpatient hospital reimbursement approved in advance by the department in accordance with rules.

Â Â Â Â Â  (b) "Percentage of qualified inpatient revenue" means qualified inpatient revenue divided by total gross inpatient revenue as defined by administrative rule of the department.

Â Â Â Â Â  (4)(a) The department shall hold a hearing to determine the cause if any hospital granted a waiver pursuant to subsection (1) of this section fails to reach the applicable percentage of qualified inpatient revenue in any subsequent fiscal year of the hospital.

Â Â Â Â Â  (b) If the department finds that the failure was without just cause and that the hospital has undertaken projects that, except for the provisions of this section would have been subject to ORS 442.325 or section 9, chapter 1034, Oregon Laws 1989, the department shall impose one of the penalties outlined in paragraph (c) of this subsection.

Â Â Â Â Â  (c)(A) A one-time civil penalty of not less than $25,000 or more than $250,000; or

Â Â Â Â Â  (B) An annual civil penalty equal to an amount not to exceed 110 percent of the net profit derived from such project or projects for a period not to exceed five years.

Â Â Â Â Â  (5) Nothing in this section shall be construed to permit a hospital to develop a new inpatient hospital facility or provide new services authorized by facilities defined as "long term care facility" under ORS 442.015 under a waiver granted pursuant to subsection (1) of this section. [1985 c.747 Â§35; 1987 c.660 Â§9; 1991 c.470 Â§18; 1995 c.727 Â§41]

Â Â Â Â Â  Note: 442.342 was enacted into law by the Legislative Assembly and added to or made a part of ORS chapter 442 by legislative action but not to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.344 Exemptions from requirements. In furtherance of the purpose and intent of the Legislative Assembly as expressed in ORS 442.025 to achieve reasonable access to quality health care at a reasonable cost, the requirements of ORS 442.325 shall not apply to ambulatory surgical centers performing only ophthalmic surgery. [1987 c.723 Â§1]

Â Â Â Â Â  Note: 442.344 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.345 [1977 c.751 Â§33; 1981 c.693 Â§14; 1985 c.747 Â§36; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.347 Rural hospital required to report certain actions. A rural hospital exempted from the certificate of need requirement by ORS 442.315 (8) shall report any action taken by the hospital that would have required a certificate of need if the exemption did not exist. [1993 c.722 Â§4]

Â Â Â Â Â  Note: 442.347 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.350 [Formerly 441.140; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.355 [1983 c.482 Â§12; 1985 c.747 Â§14; renumbered 442.120]

Â Â Â Â Â  442.360 [1977 c.751 Â§9; 1979 c.697 Â§7; 1981 c.693 Â§25; 1985 c.747 Â§37; repealed by 1989 c.1034 Â§11]

HEALTH CARE COST REVIEW

Â Â Â Â Â  442.400 "Health care facility" defined. As used in ORS 442.400 to 442.463, unless the context requires otherwise, "health care facility" or "facility" means such facility as defined by ORS 442.015, exclusive of a long term care facility, and includes all publicly and privately owned and operated health care facilities, but does not include facilities described in ORS 441.065. [Formerly 441.415; 1979 c.697 Â§8; 1981 c.693 Â§15]

Â Â Â Â Â  442.405 Legislative findings and policy. The Legislative Assembly finds that rising costs and charges of health care facilities are a matter of vital concern to the people of this state. The Legislative Assembly finds and declares that it is the policy of this state:

Â Â Â Â Â  (1) To require health care facilities to file for public disclosure reports that will enable both private and public purchasers of services from such facilities to make informed decisions in purchasing such services; and

Â Â Â Â Â  (2) To encourage development of programs of research and innovation in the methods of delivery of institutional health care services of high quality with costs and charges reasonably related to the nature and quality of the services rendered. [Formerly 441.420; 1999 c.581 Â§3]

Â Â Â Â Â  442.410 [1977 c.751 Â§45; 1981 c.693 Â§16; 1983 c.482 Â§13; 1985 c.747 Â§38; 1995 c.727 Â§24; 1997 c.683 Â§20; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.415 [1977 c.751 Â§46; 1983 c.482 Â§14; 1995 c.727 Â§25; 1997 c.683 Â§21; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.420 Application for financial assistance; financial analysis and investigation authority; rules. (1) The Office for Oregon Health Policy and Research may apply for, receive and accept grants, gifts, payments and other funds and advances, appropriations, properties and services from the United States, the State of Oregon or any governmental body, agency or agencies or from any other public or private corporation or person, and enter into agreements with respect thereto, including the undertaking of studies, plans, demonstrations or projects.

Â Â Â Â Â  (2) The Administrator of the Office for Oregon Health Policy and Research shall conduct or cause to have conducted such analyses and studies relating to costs of health care facilities as considered desirable, including but not limited to methods of reducing such costs, utilization review of services of health care facilities, peer review, quality control, financial status of any facility subject to ORS 442.400 to 442.463 and sources of public and private financing of financial requirements of such facilities.

Â Â Â Â Â  (3) The administrator may also:

Â Â Â Â Â  (a) Hold public hearings, conduct investigations and require the filing of information relating to any matter affecting the costs of and charges for services in all health care facilities;

Â Â Â Â Â  (b) Subpoena witnesses, papers, records and documents the administrator considers material or relevant in connection with functions of the office subject to the provisions of ORS chapter 183;

Â Â Â Â Â  (c) Exercise, subject to the limitations and restrictions imposed by ORS 442.400 to 442.463, all other powers which are reasonably necessary or essential to carry out the express objectives and purposes of ORS 442.400 to 442.463; and

Â Â Â Â Â  (d) Adopt rules in accordance with ORS chapter 183 necessary in the administrator's judgment for carrying out the functions of the office. [Formerly 441.435; 1981 c.693 Â§17; 1983 c.482 Â§15; 1985 c.747 Â§39; 1995 c.727 Â§26; 1997 c.683 Â§22; 1999 c.581 Â§4]

Â Â Â Â Â  442.425 Authority over reporting systems of facilities. (1) The Administrator of the Office for Oregon Health Policy and Research by rule may specify one or more uniform systems of financial reporting necessary to meet the requirements of ORS 442.400 to 442.463. Such systems shall include such cost allocation methods as may be prescribed and such records and reports of revenues, expenses, other income and other outlays, assets and liabilities, and units of service as may be prescribed. Each facility under the administrator's jurisdiction shall adopt such systems for its fiscal period starting on or after the effective date of such system and shall make the required reports on such forms as may be required by the administrator. The administrator may extend the period by which compliance is required upon timely application and for good cause. Filings of such records and reports shall be made at such times as may be reasonably required by the administrator.

Â Â Â Â Â  (2) Existing systems of reporting used by health care facilities shall be given due consideration by the administrator in carrying out the duty of specifying the systems of reporting required by ORS 442.400 to 442.463. The administrator insofar as reasonably possible shall adopt reporting systems and requirements that will not unreasonably increase the administrative costs of the facility.

Â Â Â Â Â  (3) The administrator may allow and provide for modifications in the reporting systems in order to correctly reflect differences in the scope or type of services and financial structure between the various categories, sizes or types of health care facilities and in a manner consistent with the purposes of ORS 442.400 to 442.463.

Â Â Â Â Â  (4) The administrator may establish specific annual reporting provisions for facilities that receive a preponderance of their revenue from associated comprehensive group-practice prepayment health care service plans. Notwithstanding any other provisions of ORS 441.055 and 442.400 to 442.463, such facilities shall be authorized to utilize established accounting systems and to report costs and revenues in a manner consistent with the operating principles of such plans and with generally accepted accounting principles. When such facilities are operated as units of a coordinated group of health facilities under common ownership, the facilities shall be authorized to report as a group rather than as individual institutions, and as a group shall submit a consolidated balance sheet, income and expense statement and statement of source and application of funds for such group of health facilities. [Formerly 441.440; 1981 c.693 Â§18; 1995 c.727 Â§27; 1997 c.683 Â§23; 1999 c.581 Â§5]

Â Â Â Â Â  442.430 Investigations; confidentiality of data. (1) Whenever a further investigation is considered necessary or desirable by the Office for Oregon Health Policy and Research to verify the accuracy of the information in the reports made by health care facilities, the office may make any necessary further examination of the facility's records and accounts. Such further examinations include, but are not limited to, requiring a full or partial audit of all such records and accounts.

Â Â Â Â Â  (2) In carrying out the duties prescribed by ORS 441.055 and 442.400 to 442.463, the office may utilize its own staff or may contract with any appropriate, independent, qualified third party. No such contractor shall release or publish or otherwise use any information made available to it under its contractual responsibility unless such permission is specifically granted by the office. [Formerly 441.445; 1995 c.727 Â§28; 1997 c.683 Â§24]

Â Â Â Â Â  442.435 [Formerly 441.460; 1983 c.482 Â§16; 1987 c.660 Â§27; 1995 c.727 Â§29; 1997 c.683 Â§25; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.440 [Formerly 441.465; 1983 c.482 Â§17; 1983 c.740 Â§161; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.442 [1979 c.697 Â§10; repealed by 1981 c.693 Â§31]

Â Â Â Â Â  442.445 Civil penalty for failure to perform. (1) Any health care facility that fails to perform as required in ORS 442.400 to 442.463 and rules of the Office for Oregon Health Policy and Research may be subject to a civil penalty.

Â Â Â Â Â  (2) The Administrator of the Office for Oregon Health Policy and Research shall adopt a schedule of penalties not to exceed $500 per day of violation, determined by the severity of the violation.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Civil penalties imposed under this section may be remitted or mitigated upon such terms and conditions as the administrator considers proper and consistent with the public health and safety.

Â Â Â Â Â  (5) Civil penalties incurred under any law of this state are not allowable as costs for the purpose of rate determination or for reimbursement by a third-party payer. [Formerly 441.480; 1981 c.693 Â§19; 1983 c.482 Â§18; 1983 c.696 Â§21; 1991 c.734 Â§24; 1993 c.18 Â§110; 1995 c.727 Â§30; 1997 c.683 Â§26; 1999 c.581 Â§6]

Â Â Â Â Â  442.450 Exemption from cost review regulations. The following are not subject to ORS 442.400 to 442.463:

Â Â Â Â Â  (1) Physicians in private practice, solo or in a group or partnership, who are not employed by, or hold ownership or part ownership in, a health care facility; or

Â Â Â Â Â  (2) Health care facilities described in ORS 441.065. [1977 c.751 Â§55]

Â Â Â Â Â  442.460 Information about utilization and cost of health care services. In order to obtain regional or statewide data about the utilization and cost of health care services, the Office for Oregon Health Policy and Research may accept information relating to the utilization and cost of health care services identified by the Administrator of the Office for Oregon Health Policy and Research from physicians, insurers or other third-party payers or employers or other purchasers of health care. [1985 c.747 Â§15; 1995 c.727 Â§31; 1997 c.683 Â§27; 1999 c.581 Â§7]

Â Â Â Â Â  442.463 Annual utilization report; contents; approval; rules. (1) Each licensed health facility shall file with the Office for Oregon Health Policy and Research an annual report containing such information related to the facility's utilization as may be required by the Administrator of the Office for Oregon Health Policy and Research, in such form as the administrator prescribes by rule.

Â Â Â Â Â  (2) The annual report shall contain such information as may be required by rule of the administrator and must be approved by the administrator. [1985 c.747 Â§Â§18,19; 1995 c.727 Â§32; 1997 c.683 Â§28; 1999 c.581 Â§8]

Â Â Â Â Â  442.465 [1985 c.747 Â§22; 1987 c.660 Â§10; 1989 c.1034 Â§6; 1995 c.727 Â§33; 1997 c.683 Â§29; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.467 [1985 c.747 Â§23; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.469 [1985 c.747 Â§24; 1987 c.660 Â§11; 1989 c.1034 Â§7; 1995 c.727 Â§34; 1997 c.683 Â§30; repealed by 1999 c.581 Â§11]

RURAL HEALTH

Â Â Â Â Â  442.470 Definitions for ORS 442.470 to 442.507. As used in ORS 442.470 to 442.507:

Â Â Â Â Â  (1) "Acute inpatient care facility" means a licensed hospital with an organized medical staff, with permanent facilities that include inpatient beds, and with comprehensive medical services, including physician services and continuous nursing services under the supervision of registered nurses, to provide diagnosis and medical or surgical treatment primarily for but not limited to acutely ill patients and accident victims.

Â Â Â Â Â  (2) "Council" means the Rural Health Coordinating Council.

Â Â Â Â Â  (3) "Office" means the Office of Rural Health.

Â Â Â Â Â  (4) "Primary care physician" means a doctor licensed under ORS chapter 677 whose specialty is family practice, general practice, internal medicine, pediatrics or obstetrics and gynecology.

Â Â Â Â Â  (5)(a) "Rural hospital" means a hospital characterized as one of the following:

Â Â Â Â Â  (A) A type A hospital, which is a small and remote hospital that has 50 or fewer beds and is more than 30 miles from another acute inpatient care facility;

Â Â Â Â Â  (B) A type B hospital, which is a small and rural hospital that has 50 or fewer beds and is 30 miles or less from another acute inpatient care facility;

Â Â Â Â Â  (C) A type C hospital, which is considered to be a rural hospital and has more than 50 beds, but is not a referral center; or

Â Â Â Â Â  (D) A rural critical access hospital as defined in ORS 315.613.

Â Â Â Â Â  (b) "Rural hospital" does not include a hospital of any class that was designated by the federal government as a rural referral hospital before January 1, 1989. [1979 c.513 Â§1; 1987 c.660 Â§12; 1987 c.918 Â§5; 1989 c.893 Â§8a; 1991 c.947 Â§1; 2001 c.875 Â§2]

Â Â Â Â Â  442.475 Office of Rural Health. There is created the Office of Rural Health in the Oregon Health and Science University. [1979 c.513 Â§2; 1987 c.660 Â§13; 1989 c.708 Â§4]

Â Â Â Â Â  442.480 Rural Health Care Revolving Account. (1) There is established the Rural Health Care Revolving Account in the General Fund.

Â Â Â Â Â  (2) All moneys appropriated for the purposes of ORS 442.470 to 442.507 and all moneys paid to the Office of Rural Health by reason of loans, fees, gifts or grants for the purposes of ORS 442.470 to 442.507 shall be credited to the Rural Health Care Revolving Account.

Â Â Â Â Â  (3) All moneys contained in the Rural Health Care Revolving Account are continuously appropriated to the Oregon Department of Administrative Services for the Office of Rural Health and shall be used for the purposes of ORS 442.470 to 442.507. [1979 c.513 Â§3; 1987 c.660 Â§14; 1989 c.708 Â§1; 2005 c.755 Â§37]

Â Â Â Â Â  442.485 Responsibilities of Office of Rural Health. The responsibilities of the Office of Rural Health shall include but not be limited to:

Â Â Â Â Â  (1) Coordinating statewide efforts for providing health care in rural areas.

Â Â Â Â Â  (2) Accepting and processing applications from communities interested in developing health care delivery systems. Application forms shall be developed by the agency.

Â Â Â Â Â  (3) Through the agency, applying for grants and accepting gifts and grants from other governmental or private sources for the research and development of rural health care programs and facilities.

Â Â Â Â Â  (4) Serving as a clearinghouse for information on health care delivery systems in rural areas.

Â Â Â Â Â  (5) Helping local boards of health care delivery systems develop ongoing funding sources.

Â Â Â Â Â  (6) Developing enabling legislation to facilitate further development of rural health care delivery systems. [1979 c.513 Â§4; 1983 c.482 Â§19; 1987 c.660 Â§15]

Â Â Â Â Â  442.490 Rural Health Coordinating Council; membership; terms; officers; compensation and expenses. (1) In carrying out its responsibilities, the Office of Rural Health shall be advised by the Rural Health Coordinating Council. All members of the Rural Health Coordinating Council shall have knowledge, interest, expertise or experience in rural areas and health care delivery. The membership of the Rural Health Coordinating Council shall consist of:

Â Â Â Â Â  (a) One primary care physician who is appointed by the Oregon Medical Association and one primary care physician appointed by the Oregon Osteopathic Association;

Â Â Â Â Â  (b) One nurse practitioner who is appointed by the Oregon Nursing Association;

Â Â Â Â Â  (c) One pharmacist who is appointed by the State Board of Pharmacy;

Â Â Â Â Â  (d) Five consumers who are appointed by the Governor as follows:

Â Â Â Â Â  (A) One consumer representative from each of the three health service areas; and

Â Â Â Â Â  (B) Two consumer representatives at large from communities of less than 3,500 people;

Â Â Â Â Â  (e) One representative appointed by the Conference of Local Health Officials;

Â Â Â Â Â  (f) One volunteer emergency medical technician from a community of less than 3,500 people appointed by the Oregon State EMT Association;

Â Â Â Â Â  (g) One representative appointed by the Oregon Association for Home Care;

Â Â Â Â Â  (h) One representative from the Oregon Health and Science University, appointed by the president of the Oregon Health and Science University;

Â Â Â Â Â  (i) One representative from the Oregon Association of Hospitals, appointed by the Oregon Association of Hospitals;

Â Â Â Â Â  (j) One dentist appointed by the Oregon Dental Association;

Â Â Â Â Â  (k) One optometrist appointed by the Oregon Association of Optometry;

Â Â Â Â Â  (L) One physician assistant who is appointed by the Oregon Society of Physician Assistants; and

Â Â Â Â Â  (m) One naturopathic physician appointed by the Oregon Association of Naturopathic Physicians.

Â Â Â Â Â  (2) The Rural Health Coordinating Council shall elect a chairperson and vice chairperson.

Â Â Â Â Â  (3) A member of the council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) The chairperson may appoint nonvoting, advisory members of the Rural Health Coordinating Council. However, advisory members without voting rights are not entitled to compensation or reimbursement as provided in ORS 292.495.

Â Â Â Â Â  (5) Members shall serve for two-year terms.

Â Â Â Â Â  (6) The Rural Health Coordinating Council shall report its findings to the Office of Rural Health. [1979 c.513 Â§5; 1981 c.693 Â§20; 1983 c.482 Â§19a; 1989 c.708 Â§2]

Â Â Â Â Â  442.495 Responsibilities of council. The responsibilities of the Rural Health Coordinating Council shall be to:

Â Â Â Â Â  (1) Advise the Office of Rural Health on matters related to the health care services and needs of rural communities;

Â Â Â Â Â  (2) Develop general recommendations to meet the identified needs of rural communities; and

Â Â Â Â Â  (3) To view applications and recommend to the office which communities should receive assistance, how much money should be granted or loaned and the ability of the community to repay a loan. [1979 c.513 Â§6; 1981 c.693 Â§21; 1983 c.482 Â§20]

Â Â Â Â Â  442.500 Technical and financial assistance to rural communities. (1) The Office of Rural Health shall provide technical assistance to rural communities interested in developing health care delivery systems.

Â Â Â Â Â  (2) Communities shall make application for this technical assistance on forms developed by the office for this purpose.

Â Â Â Â Â  (3) The office shall make the final decision concerning which communities receive the money and whether a loan is made or a grant is given.

Â Â Â Â Â  (4) The office may make grants or loans to rural communities for the purpose of establishing or maintaining medical care services.

Â Â Â Â Â  (5) The office shall provide technical assistance and coordination of rural health activities through staff services which include monitoring, evaluation, community needs analysis, information gathering and disseminating, guidance, linkages and research. [1979 c.513 Â§8; 1981 c.693 Â§22; 1983 c.482 Â§21]

Â Â Â Â Â  442.502 Determination of size of rural hospital. (1) For purposes of determining the size of a rural hospital, beds certified by the Department of Human Services on the license of the hospital as special inpatient care beds shall not be included.

Â Â Â Â Â  (2) As used in this section, "special inpatient care beds" means beds that:

Â Â Â Â Â  (a) Are used for the treatment of the mentally ill or for the treatment of alcoholism or drug abuse, or are located in a rehabilitation center, a college infirmary, a chiropractic facility, a freestanding hospice facility, an infirmary for the homeless or an inpatient care facility described in ORS 441.065;

Â Â Â Â Â  (b) Are physically separate from acute inpatient care beds, at least by being located on separate floors or wings of the same building;

Â Â Â Â Â  (c) Are never used for acute patient care;

Â Â Â Â Â  (d) Are staffed by dedicated direct care personnel for whom separate employment records are maintained;

Â Â Â Â Â  (e) Have separate medical directors; and

Â Â Â Â Â  (f) Maintain separate admission, discharge and patient records. [1993 c.765 Â§55]

Â Â Â Â Â  442.503 Eligibility for economic development grants. In addition to any other authorized uses of funds for economic development available from the Administrative Services Economic Development Fund, economic development grants may be made for the purpose of constructing, equipping, refurbishing, modernizing and making other capital improvements for type A and B rural hospitals, as defined under ORS 442.470. [1989 c.893 Â§10]

Â Â Â Â Â  Note: 442.503 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.505 Technical assistance to rural hospitals. The Office of Rural Health shall institute a program to provide technical assistance to hospitals defined by the office as rural. The Office of Rural Health shall be primarily responsible for providing:

Â Â Â Â Â  (1) A recruitment and retention program for physicians and other primary care providers in rural areas.

Â Â Â Â Â  (2) An informational link between rural hospitals and state and federal policies regarding regulations and payment sources.

Â Â Â Â Â  (3) A system for effectively networking rural hospitals and providers so that they may compete or negotiate with urban based health maintenance organizations.

Â Â Â Â Â  (4) Assistance to rural hospitals in identifying strengths, weaknesses, opportunities and threats.

Â Â Â Â Â  (5) In conjunction with the Oregon Association of Hospitals, a report that identifies models that will replace or restructure inefficient health services in rural areas. [1987 c.918 Â§3; 2005 c.22 Â§301]

Â Â Â Â Â  442.507 Assistance to rural emergency medical service systems. (1) With the moneys transferred to the Office of Rural Health by ORS 442.625, the office shall establish a dedicated grant program for the purpose of providing assistance to rural communities to enhance emergency medical service systems.

Â Â Â Â Â  (2) Communities, as well as nonprofit or governmental agencies serving those communities, may apply to the office for grants on forms developed by the office.

Â Â Â Â Â  (3) The office shall make the final decision concerning which entities receive grants, but the office may seek advice from the Rural Health Coordinating Council, the State Emergency Medical Service Committee and other appropriate individuals experienced with emergency medical services.

Â Â Â Â Â  (4) The office may make grants to entities for the purchase of equipment, the establishment of new rural emergency medical service systems or the improvement of existing rural emergency medical service systems.

Â Â Â Â Â  (5) With the exception of printing and mailing expenses associated with the grant program, the Office of Rural Health shall pay for administrative costs of the program with funds other than those transferred under ORS 442.625. [1999 c.1056 Â§5]

Â Â Â Â Â  442.515 Rural hospitals; findings. The Legislative Assembly finds that Oregon rural hospitals are an integral part of the communities and geographic area where they are located. Their impact on the economic well-being and health status of the citizens is vast. The problems faced by rural hospitals include a general decline in rural economies, the age of the rural populations, older physical plants, lack of physicians and other health care providers and a poor financial outlook. The Legislative Assembly recognizes that the loss of essential hospital services is imminent in many communities. [1987 c.918 Â§1]

Â Â Â Â Â  442.520 Risk assessment formula; relative risk of rural hospitals. (1) Subject to the formula set out in subsection (2) of this section, the Office of Rural Health, in consultation with the Oregon Association of Hospitals, shall establish a risk assessment formula to identify the relative risk of a rural hospital, as defined in ORS 442.470.

Â Â Â Â Â  (2) To assess the degree of risk faced by each rural hospital, the risk assessment formula developed by the Office of Rural Health, in consultation with the Oregon Association of Hospitals, shall include the following categories:

Â Â Â Â Â  (a) Organizational risk: The financial situation of each facility, as measured by a nationally accepted formula that identifies the hospital's current and future financial viability;

Â Â Â Â Â  (b) Population risk: The impact that a hospital closure would have on the health care needs of the citizens of each hospital's respective service area, as measured by an index that includes medically underserved, distance and target population components; and

Â Â Â Â Â  (c) Economic risk: The direct and indirect economic contribution made to the communities of each hospital's respective service area, as measured by an index that measures the overall economic benefit added to the service area community by the hospital. [1991 c.947 Â§20]

Â Â Â Â Â  Note: 442.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.525 [1989 c.893 Â§9; 1993 c.765 Â§50; repealed by 2005 c.806 Â§5]

NURSING SERVICES PROGRAM

Â Â Â Â Â

Â Â Â Â Â  442.535 Definitions for ORS 442.540 and 442.545. As used in ORS 442.540 and 442.545:

Â Â Â Â Â  (1) "Commission" means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) "Nurse" means any person who is licensed under ORS 678.010 to 678.410 as a registered nurse.

Â Â Â Â Â  (3) "Nursing critical shortage area" means a locality or practice specialty identified as such by the Oregon State Board of Nursing, in consultation with the Office of Rural Health, under ORS 442.540.

Â Â Â Â Â  (4) "Qualifying loan" means any loan made to a nursing student under:

Â Â Â Â Â  (a) Programs under Title IV, parts B, D and E, of the Higher Education Act of 1965, as amended; or

Â Â Â Â Â  (b) The Nursing Student Loan and Health Education Assistance Loan programs administered by the United States Department of Health and Human Services. [2001 c.599 Â§1]

Â Â Â Â Â  Note: 442.535 to 442.545 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.540 Nursing Services Program created; criteria for participation; rules. (1) There is created the Nursing Services Program, to be administered by the Oregon Student Assistance Commission pursuant to rules adopted by the commission. The purpose of the program is to provide loan repayments on behalf of nurses who agree to practice in nursing critical shortage areas.

Â Â Â Â Â  (2) To be eligible to participate in the program, a nurse or prospective nurse shall submit a letter of interest to the commission. Applicants who are selected for participation according to criteria adopted by the commission under subsection (3) of this section shall sign a letter of agreement stipulating that the applicant agrees to abide by the terms of the program described in ORS 442.545.

Â Â Â Â Â  (3) The commission shall by rule adopt, in consultation with the Oregon State Board of Nursing and the Office of Rural Health, criteria for participation in the program.

Â Â Â Â Â  (4) The Oregon State Board of Nursing by rule shall annually identify, in consultation with the Office of Rural Health, those areas that are considered nursing critical shortage areas.

Â Â Â Â Â  (5) Amounts paid to the commission as penalties under ORS 442.545 shall be credited and deposited in the Nursing Services Account created under ORS 348.570. The commission, in consultation with the Oregon State Board of Nursing, by rule shall allow waiver of all or part of any fees or penalties owed to the commission due to circumstances that prevent a nurse from fulfilling a service obligation under ORS 442.545. [2001 c.599 Â§2]

Â Â Â Â Â  Note: See note under 442.535.

Â Â Â Â Â  442.545 Conditions of participation in Nursing Services Program. (1) A nurse or prospective nurse applicant who is a graduate of an accredited nursing program with a baccalaureate or associate degree and who wishes to participate in the Nursing Services Program established under ORS 442.540 shall agree that:

Â Â Â Â Â  (a) For each year of nursing school, the applicant designates an agreed amount, not to exceed $8,800 or the amount determined under subsection (2) of this section, as a qualifying loan for the program.

Â Â Â Â Â  (b) In the four years following the execution of a Nursing Services Program agreement with the Oregon Student Assistance Commission, a nurse agrees to practice for at least two full years in a nursing critical shortage area in Oregon.

Â Â Â Â Â  (c) For not less than two nor more than four years that the nurse practices in a nursing critical shortage area, the commission shall annually pay:

Â Â Â Â Â  (A) For full-time practice, an amount equal to 25 percent of the total of all qualifying loans made to the nurse.

Â Â Â Â Â  (B) For half-time practice, an amount equal to 12.5 percent of the total of all qualifying loans made to the nurse.

Â Â Â Â Â  (d) If the nurse does not complete the full service obligation set forth in paragraphs (b) and (c) of this subsection, the commission shall collect 100 percent of any payments made by the commission to the nurse under the Nursing Services Program. In addition, the commission shall assess against the nurse a penalty equal to 50 percent of the qualifying loans and interest paid by the commission.

Â Â Â Â Â  (2)(a) On July 1 of each year, beginning in 2002 and ending in 2007, the Oregon Student Assistance Commission shall adjust the maximum dollar amount allowed under subsection (1)(a) of this section as a qualifying loan by multiplying the amount by a cost-of-living adjustment as specified in this subsection.

Â Â Â Â Â  (b) The cost-of-living adjustment applied on July 1 each year by the commission shall be equal to the ratio of the seasonally adjusted United States City Average Consumer Price Index for All Urban Consumers as published by the Bureau of Labor Statistics of the United States Department of Labor for April of the calendar year divided by the value of the same index for April 2001.

Â Â Â Â Â  (c) Beginning on July 1, 2008, the commission shall use the cost-of-living adjustment calculated for July 1, 2007.

Â Â Â Â Â  (d) If the value of the dollar amount determined under paragraph (a) of this subsection is not a multiple of $100, the commission shall round the dollar amount to the next lower multiple of $100. [2001 c.599 Â§3]

Â Â Â Â Â  Note: See note under 442.535.

RURAL HEALTH SERVICES PROGRAM

Â Â Â Â Â  442.550 Definitions for ORS 442.550 to 442.570.

As used in ORS 442.550 to 442.570:

Â Â Â Â Â  (1) "Commission" means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) "Nurse practitioner" means any person who is licensed under ORS 678.375.

Â Â Â Â Â  (3) "Pharmacist" means any person licensed as a pharmacist under ORS chapter 689.

Â Â Â Â Â  (4) "Physician" means any person licensed to practice medicine under ORS chapter 677.

Â Â Â Â Â  (5) "Physician assistant" means any person licensed under ORS 677.495 and 677.505 to 677.525.

Â Â Â Â Â  (6) "Qualifying loan" means any loan made to a medical student, physician assistant student, pharmacy student or nursing student under:

Â Â Â Â Â  (a) Common School Fund loan program under ORS 348.040 to 348.090;

Â Â Â Â Â  (b) Programs under Title IV parts B, D and E, of the Higher Education Act of 1965, as amended; and

Â Â Â Â Â  (c) The Health Professions Student Loan, Nursing Student Loan, Health Education Assistance Loan and Primary Care Loan programs administered by the United States Department of Health and Human Services. [1989 c.893 Â§16; 1991 c.947 Â§5; 1999 c.582 Â§11; 1999 c.704 Â§23; 2001 c.336 Â§1; 2005 c.357 Â§3]

Â Â Â Â Â  Note: 442.550 to 442.570 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.555 Rural Health Services Program created; criteria for participation. (1) There is created the Rural Health Services Program, to be administered by the Oregon Student Assistance Commission, pursuant to rules adopted by the commission. The purpose of the program is to provide loan repayments on behalf of physicians, physician assistants, pharmacists and nurse practitioners who agree to practice in a rural hospital as defined in ORS 442.470, in a rural health clinic, in a medically underserved rural community in Oregon as determined in subsection (4) of this section or in a pharmacy that is located in a medically underserved rural community in Oregon or a federally designated health professional shortage area and that is not part of a group of six or more pharmacies under common ownership.

Â Â Â Â Â  (2) To be eligible to participate in the program, a prospective physician, physician assistant, pharmacist or nurse practitioner shall submit a letter of interest to the commission. Applicants who are selected for participation according to criteria adopted by the commission in consultation with the Office of Rural Health shall sign a letter of agreement stipulating that the applicant agrees to abide by the terms stated in ORS 442.560.

Â Â Â Â Â  (3) Subject to available resources, the commission may enter into agreements with not to exceed 10 prospective physicians, 10 prospective physician assistants, 10 prospective pharmacists and 10 prospective nurse practitioners each year.

Â Â Â Â Â  (4) The Office of Rural Health shall adopt criteria to be applied to determine medically underserved communities for purposes of ORS 442.550 to 442.570 and for the purposes of compliance with federal Public Law 95-210, establishing rural health clinics. [1989 c.893 Â§17; 1991 c.877 Â§20; 1991 c.947 Â§6; 1993 c.765 Â§52; 1999 c.291 Â§32; 1999 c.704 Â§24; 2005 c.357 Â§1]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.560 Conditions of participation in Rural Health Services Program. (1) Prospective physicians, physician assistants, pharmacists and nurse practitioners who wish to participate in the Rural Health Services Program shall agree that:

Â Â Â Â Â  (a) For each year of medical, physician assistant, pharmacy or graduate school, the applicant designates an agreed amount, not to exceed $25,000, as a qualifying loan subject to ORS 442.550 to 442.570.

Â Â Â Â Â  (b) In the five years following the completion of all residency requirements or the five years following the execution of a Rural Health Services agreement with the Oregon Student Assistance Commission, whichever comes later, a physician agrees to practice for at least three full years in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community in Oregon.

Â Â Â Â Â  (c) For not less than three nor more than five years that a physician serves in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community, the commission shall annually pay an amount equal to 20 percent of the total of all qualifying loans made to the physician through the programs described in ORS 442.550.

Â Â Â Â Â  (d) In the four years following the completion of physician assistant or graduate school or the four years following the execution of a Rural Health Services agreement with the commission, whichever comes later, a physician assistant or nurse practitioner agrees to practice for at least two years in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community in Oregon.

Â Â Â Â Â  (e) For not less than two nor more than four years that a physician assistant or nurse practitioner practices in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community, the commission shall annually pay an amount equal to 25 percent of the total of all qualifying loans made to the physician assistant or nurse practitioner through the programs described in ORS 442.550.

Â Â Â Â Â  (f) In the five years following the completion of all pharmacy residency requirements or the five years following the execution of a Rural Health Services agreement with the commission, whichever comes later, a pharmacist agrees to practice for at least three full years in a rural hospital as defined in ORS 442.470, in a rural health clinic, in a medically underserved rural community in Oregon or in a pharmacy that is located in a medically underserved rural community in Oregon or a federally designated health professional shortage area and that is not part of a group of six or more pharmacies under common ownership.

Â Â Â Â Â  (g) For not less than three nor more than five years that a pharmacist serves in a rural hospital as defined in ORS 442.470, in a rural health clinic, in a medically underserved rural community or in a pharmacy that is located in a medically underserved rural community or a federally designated health professional shortage area and that is not part of a group of six or more pharmacies under common ownership, the commission shall annually pay an amount equal to 20 percent of the total of all qualifying loans made to the pharmacist through the programs described in ORS 442.550.

Â Â Â Â Â  (2) If the participant does not complete the full service obligation set forth in subsection (1)(b), (d) or (f) of this section, the commission shall collect 100 percent of any payments made by the commission to the participant under this program. In addition, a penalty equal to 50 percent of the qualifying loans and interest paid by the commission shall be assessed by the commission, to be credited to and deposited in the Rural Health Services Fund established under ORS 442.570.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission, in consultation with the Office of Rural Health, shall establish rules to allow waiver of all or part of the fees and penalties owed to the commission due to circumstances that prevent the participant from fulfilling the service obligation. [1989 c.893 Â§18; 1991 c.877 Â§21; 1991 c.947 Â§3; 1993 c.765 Â§53; 1993 c.813 Â§13; 2005 c.357 Â§2]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.561 Certifying individuals licensed under ORS chapter 679 for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are licensed under ORS chapter 679 as eligible for the tax credit authorized by ORS 315.616. Upon application therefor and upon a finding that the applicant is or will be providing dental services to one or more rural communities and otherwise meets the eligibility criteria established by the office, the office shall certify individuals eligible for the tax credit authorized by ORS 315.616. [1995 c.746 Â§40; 1999 c.291 Â§33; 1999 c.459 Â§2]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.562 Certifying podiatric physicians and surgeons for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are licensed as podiatric physicians and surgeons under ORS chapter 677 as eligible for the tax credit authorized by ORS 315.616. Upon application therefor and upon a finding that the applicant is or will be providing podiatric services to one or more rural communities and otherwise meets the eligibility criteria established by the office, the office shall certify individuals eligible for the tax credit authorized by ORS 315.616. [1995 c.746 Â§41; 1999 c.291 Â§34; 1999 c.459 Â§3]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.563 Certifying certain individuals providing rural health care for tax credit; rules. (1) Subject to ORS 442.560, the Office of Rural Health shall establish criteria for certifying individuals eligible for the tax credit authorized by ORS 315.613, 315.616 or 315.619. Upon application therefor, the office shall certify individuals eligible for the tax credit authorized by ORS 315.613.

Â Â Â Â Â  (2) The classification of rural hospitals for purposes of determining eligibility under this section shall be the classification of the hospital in effect on January 1, 1991. [1989 c.893 Â§7; 1991 c.877 Â§19; 1995 c.746 Â§35; 1999 c.291 Â§35; 1999 c.459 Â§4]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.564 Certifying optometrists for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are licensed as optometrists under ORS 683.010 to 683.335 as eligible for the tax credit authorized by ORS 315.616. Upon application therefor and upon a finding that the applicant is or will be providing optometry services to one or more rural communities and otherwise meets the eligibility criteria established by the office, the office shall certify individuals eligible for the tax credit authorized by ORS 315.616. [1997 c.787 Â§2; 1999 c.291 Â§36; 1999 c.459 Â§5]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.565 [1989 c.893 Â§19; renumbered 442.568 in 2005]

Â Â Â Â Â  442.566 Certifying emergency medical technicians for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are certified as emergency medical technicians under ORS chapter 682 as eligible for the tax credit authorized by ORS 315.622. Upon application for the credit and upon a finding that the applicant will be providing emergency medical technician services in one or more rural areas and otherwise meets the eligibility criteria established by the office, the office shall certify the individual as eligible for the tax credit authorized by ORS 315.622. [2005 c.832 Â§65]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.568 Oregon Health and Science University to recruit persons interested in rural practice. (1) The Oregon Health and Science University shall develop and implement a program to focus recruitment efforts on students who reside in or who are interested in practicing in rural areas.

Â Â Â Â Â  (2) The university shall reserve a number of admissions to each class at the medical school for qualified students who agree to participate in the Rural Health Services Program. The number of admissions under this section is not required to exceed 15 percent of each class, but that figure is a goal consistent with the long term intention of the Legislative Assembly to encourage the availability of medical services in rural areas.

Â Â Â Â Â  (3) In the event that the university is unable to recruit the number of qualified students required under subsection (2) of this section, after having made a reasonable effort to do so, the university is authorized to fill the remaining positions with other eligible candidates. [Formerly 442.565]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.570 Rural Health Services Fund; matching funds. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Rural Health Services Fund, for investments as provided by ORS 293.701 to 293.820, for the payment of expenses of the Oregon Student Assistance Commission in carrying out the purposes of ORS 315.613, 315.616, 315.619, 353.450, 442.470, 442.503 and 442.550 to 442.570. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The Office of Rural Health shall seek matching funds from communities that benefit from placement of practitioners under ORS 442.550 to 442.570. The office shall establish a program to enroll interested communities in this program and deposit money proceeds from this effort in the Rural Health Services Fund. In addition, the office shall explore other funding sources including federal grant programs. [1989 c.893 Â§21; 1991 c.877 Â§22; 1991 c.947 Â§4]

Â Â Â Â Â  Note: See note under 442.550.

HEALTH RESOURCES COMMISSION

Â Â Â Â Â  442.575 Definitions for ORS 442.575 to 442.584. As used in ORS 442.575 to 442.584:

Â Â Â Â Â  (1) "Commission" means the Health Resources Commission established pursuant to ORS 442.580.

Â Â Â Â Â  (2) "Established medical technology" means a medical technology that is in widespread use and considered by practitioners as accepted or standard practice for addressing a specific clinical condition.

Â Â Â Â Â  (3) "Medical technology" means drugs, medical equipment and devices, and medical or surgical procedures and techniques used by health care providers in delivering medical care to individuals, and the organizational or supportive systems within which such care is delivered.

Â Â Â Â Â  (4) "Medical technology assessment" means evaluation of indicators for use, clinical effectiveness and cost of a technology in comparison with its alternatives.

Â Â Â Â Â  (5) "New and emerging medical technology" means a medical technology that is not in widespread use or does not constitute standard practice for a particular clinical condition. [1993 c.754 Â§3]

Â Â Â Â Â  442.580 Health Resources Commission; membership; terms. (1) There is created the Health Resources Commission, consisting of eleven members appointed by the Governor.

Â Â Â Â Â  (2) The commission shall include:

Â Â Â Â Â  (a) Four physicians, one of whom engages in family practice, and each of whom shall be licensed to practice in this state and experienced in health research and the evaluation of medical technologies and clinical outcomes;

Â Â Â Â Â  (b) One representative of hospitals;

Â Â Â Â Â  (c) One insurance industry representative;

Â Â Â Â Â  (d) One business representative;

Â Â Â Â Â  (e) One representative of labor organizations;

Â Â Â Â Â  (f) One consumer representative; and

Â Â Â Â Â  (g) Two pharmacists engaged in the practice of pharmacy, one of whom engages in the practice of pharmacy at a retail drug outlet. For the purposes of this paragraph:

Â Â Â Â Â  (A) "Pharmacist" has the meaning given that term in ORS 689.005;

Â Â Â Â Â  (B) "Practice of pharmacy" has the meaning given that term in ORS 689.015; and

Â Â Â Â Â  (C) "Retail drug outlet" has the meaning given that term in ORS 689.005.

Â Â Â Â Â  (3) The term of office of each member of the commission is three years. Each member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The consumer representative on the commission shall be entitled to compensation and expenses as provided in ORS 292.495. The other members shall not be entitled to compensation or expenses. [1991 c.470 Â§2; 2001 c.238 Â§1]

Â Â Â Â Â  442.581 Officers; quorum; meetings; staffing. (1) The Health Resources Commission shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers as the commission determines necessary for the performance of the functions of such offices.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every two months at a place, day and hour determined by the chairperson. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (4) The commission may use advisory committees or subcommittees, the members to be appointed by the chairperson of the commission subject to approval by a majority of the members of the commission.

Â Â Â Â Â  (5) The Office for Oregon Health Policy and Research shall provide the commission such staff and support services as it requires. [1991 c.470 Â§4; 1995 c.727 Â§37; 1997 c.683 Â§31]

Â Â Â Â Â  442.582 [1991 c.470 Â§5; repealed by 1993 c.754 Â§4 (442.583 enacted in lieu of 442.582)]

Â Â Â Â Â  442.583 Medical technology assessment program; content; advisory committee. (1)(a) The Health Resources Commission shall develop a medical technology assessment program that addresses the introduction, diffusion and utilization of medical technologies and their associated services and shall make recommendations regarding the program's implementation.

Â Â Â Â Â  (b) The assessment program developed pursuant to paragraph (a) of this subsection shall include the results of at least two medical technology assessments to be selected by the commission. The commission shall select one new and emerging medical technology and one established medical technology to be assessed.

Â Â Â Â Â  (c) The program shall include criteria for selection of the medical technologies to be assessed.

Â Â Â Â Â  (d) The commission shall appoint and work with an advisory committee whose members shall have the appropriate expertise to develop a medical technology assessment program. The advisory committee shall present its recommendations to the commission at a public hearing. The commission shall conduct public hearings to solicit testimony and information from health care consumers prior to making the report described in subsection (2) of this section. The commission shall give strong consideration to the recommendations of the advisory committee and public testimony in developing its report.

Â Â Â Â Â  (2)(a) The commission shall present its findings and recommendations in a report to the Governor and the appropriate interim legislative committees on or before April 1, 1994. The report shall include, in addition to at least two medical technology assessments, a determination of the supply and distribution of medical technology and associated services that are required to meet the need for medical technology in the five years following the completion of the assessment.

Â Â Â Â Â  (b) The report also shall identify strategies and contain recommendations:

Â Â Â Â Â  (A) Regarding the program's implementation, including which agency should implement the program;

Â Â Â Â Â  (B) To promote compliance with the program regarding the introduction, diffusion and utilization of those medical technologies assessed;

Â Â Â Â Â  (C) Regarding whether the state should have a regulatory function and, if so, which agency should carry out that function; and

Â Â Â Â Â  (D) Regarding the collection, storage and dissemination of data required for a technology assessment program.

Â Â Â Â Â  (3) To insure that confidentiality is maintained, no identification of a patient or a person licensed to provide health services shall be included with the data submitted under this section, and the commission shall release such data only in aggregate statistical form. All findings and conclusions, interviews, reports, studies, communications and statements procured by or furnished to the commission in connection with obtaining the data necessary to perform its functions shall be confidential pursuant to ORS 192.501 to 192.505.

Â Â Â Â Â  (4) All data and information collected, analyzed and summarized by professional and trade associations conducting quality assurance and improvement programs shall be considered confidential and shall not be admissible in any legal proceeding or used to create a legal standard of care. However, such data and information may be submitted to the commission on request and shall remain confidential and inadmissible. [1993 c.754 Â§5 (enacted in lieu of 442.582)]

Â Â Â Â Â  442.584 Application for certificate of need. (1) All applicants for a certificate of need for any of the technologies or services under study by the Health Resources Commission shall provide the information specified in paragraphs (a) to (f) of this subsection. This information may be utilized by the commission in performing its functions under ORS 442.583. The information shall include:

Â Â Â Â Â  (a) The estimated number of patients needing the service or procedure who are not currently being served and who cannot be served by existing programs in the service area.

Â Â Â Â Â  (b) The anticipated number of procedures to be performed per year for a five-year period commencing on the date the service is started or the technology is acquired.

Â Â Â Â Â  (c) The anticipated number of patients to be served by the applicant, based on the incidence in the population to be served or the conditions for which the technology or service will be used.

Â Â Â Â Â  (d) Clinical indications for ordering use of the technology or service, with appropriate references to relevant literature.

Â Â Â Â Â  (e) An estimate of the treatment decisions likely to result from use of the technology or service.

Â Â Â Â Â  (f) A proposed method for collecting data on the patients served, costs engendered directly or indirectly and the health outcomes resulting from use of the technology or service.

Â Â Â Â Â  (2) An application shall be decided in accordance with the statutes and rules in effect at the time of filing of a completed letter of intent for that application. [1991 c.470 Â§Â§7,22]

Â Â Â Â Â  442.586 [1991 c.470 Â§8; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  442.588 Employees. Nothing in ORS 414.720, 431.120, 442.120, 442.575, 442.583 and 442.588 is intended to limit the authority of the Health Resources Commission and Health Services Commission to appoint their own employees. [1993 c.754 Â§10; 1995 c.727 Â§47]

Â Â Â Â Â  Note: 442.588 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  442.600 Policy on maternity care. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Maternity care is the cornerstone of health care delivery in the state. It provides a proven, cost-effective foundation for improving the health of all Oregonians, and a healthy start in life allows our future citizens to achieve their full potential.

Â Â Â Â Â  (2) Although great strides have been made to improve maternity care, barriers continue to exist as indicated by high rates of inadequate prenatal care and lack of coordination between prenatal and delivery services.

Â Â Â Â Â  (3) Individual communities have unique combinations of barriers and resources. Therefore, planning and solutions must be developed at the local level whenever possible, with the state providing guidelines, standards and support.

Â Â Â Â Â  (4) Local resources are strained and communities need a structure and technical assistance to assure development of access to a coordinated system of maternity care.

Â Â Â Â Â  (5) There is a need for a system to assure coordination of all maternity service providers to develop a comprehensive service system for Oregon that addresses all barriers to guide the state's action in this area.

Â Â Â Â Â  (6)(a) Therefore, it is the intent of this state that there shall be a comprehensive system of maternity care based on the plan that includes prenatal, delivery and postpartum care and that meets the unique needs of the individual pregnant woman, available to all pregnant women in this state.

Â Â Â Â Â  (b) As used in this subsection, "plan" means the Maternity Care Access Planning Commission's comprehensive statewide plan for a maternity care system dated March 1993 and titled "Comprehensive Perinatal Health Services: A Strategy Toward Universal Access to Care in Oregon." [1991 c.760 Â§1; 1993 c.514 Â§1]

Â Â Â Â Â  Note: 442.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.625 Emergency Medical Services Enhancement Account; distribution of moneys in account. (1) The Emergency Medical Services Enhancement Account is established separate and distinct from the General Fund. Interest earned on moneys in the account shall accrue to the account. All moneys deposited in the account are continuously appropriated to the Department of Revenue for the purposes of this section.

Â Â Â Â Â  (2) The Department of Revenue shall distribute moneys in the Emergency Medical Services Enhancement Account in the following manner:

Â Â Â Â Â  (a) 35 percent of the moneys in the account shall be transferred to the Office of Rural Health established under ORS 442.475 for the purpose of enhancing emergency medical services in rural areas as specified in ORS 442.507.

Â Â Â Â Â  (b) 25 percent of the moneys in the account shall be transferred to the Emergency Medical Services and Trauma Systems Program established under ORS 431.623.

Â Â Â Â Â  (c) 35 percent of the moneys in the account shall be transferred to the Area Health Education Center program established under ORS 353.450.

Â Â Â Â Â  (d) 5 percent of the moneys in the account shall be transferred to the Oregon Poison Center referred to in ORS 431.890. [1999 c.1056 Â§3]

Â Â Â Â Â  Note: 442.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

COOPERATIVE PROGRAM ON HEART AND KIDNEY TRANSPLANTS

Â Â Â Â Â  442.700 Definitions for ORS 442.700 to 442.760. As used in ORS 442.700 to 442.760:

Â Â Â Â Â  (1) "Board of governors" means the governors of a cooperative program as described in ORS 442.720.

Â Â Â Â Â  (2) "Cooperative program" means a program among two or more health care providers for the purpose of providing heart and kidney transplant services including, but not limited to, the sharing, allocation and referral of physicians, patients, personnel, instructional programs, support services, facilities, medical, diagnostic, laboratory or therapeutic services, equipment, devices or supplies, and other services traditionally offered by health care providers.

Â Â Â Â Â  (3) "Director" means the Director of Human Services.

Â Â Â Â Â  (4) "Health care provider" means a hospital, physician or entity, a significant part of whose activities consist of providing hospital or physician services in this state. For purposes of the immunities provided by ORS 442.700 to 442.760 and 646.740, "health care provider" includes any officer, director, trustee, employee, or agent of, or any entity under common ownership and control with, a health care provider.

Â Â Â Â Â  (5) "Hospital" means a hospital, as defined in ORS 442.015 (19), or a long term care facility or an ambulatory surgical center, as those terms are defined in ORS 442.015, that is licensed under ORS 441.015 to 441.089. "Hospital" includes community health programs established under ORS 430.610 to 430.695.

Â Â Â Â Â  (6) "Order" means a decision issued by the director under ORS 442.710 either approving or denying an application for a cooperative program and includes modifications of an original order under ORS 442.730 (3)(b) and ORS 442.740 (1) and (4).

Â Â Â Â Â  (7) "Party to a cooperative program agreement" or "party" means an entity that enters into the principal agreement to establish a cooperative program and applies for approval under ORS 442.700 to 442.760 and 646.740 and any other entity that, with the approval of the director, becomes a member of a cooperative program.

Â Â Â Â Â  (8) "Physician" means a physician defined in ORS 677.010 (12) and licensed under ORS chapter 677. [1993 c.769 Â§3; 2001 c.104 Â§182]

Â Â Â Â Â  442.705 Legislative findings; goals. (1) The Legislative Assembly finds that direct competition among health care providers in the field of heart and kidney transplant services may not result in the most cost efficient and least expensive transplant services for the citizens of this state and that it is in the public interest to allow cooperative programs among health care providers providing heart and kidney transplant services.

Â Â Â Â Â  (2) The Legislative Assembly declares that, to the extent provided in ORS 442.700 to 442.760, it is the policy and intent of this state to displace competition among health care providers providing heart and kidney transplant services by allowing health care providers to enter into cooperative programs governing the provision of heart and kidney transplant services in order to achieve in each instance the following goals:

Â Â Â Â Â  (a) Reduction of, or protection against, rising costs of heart and kidney transplant services;

Â Â Â Â Â  (b) Reduction of, or protection against, rising prices for heart and kidney transplant services;

Â Â Â Â Â  (c) Improvement or maintenance of the quality of heart and kidney transplant services provided in this state;

Â Â Â Â Â  (d) Reduction of, or protection against, duplication of resources including, without limitation, expensive medical specialists, medical equipment and sites of service;

Â Â Â Â Â  (e) Improvement or maintenance of efficiency in the delivery of heart and kidney transplant services;

Â Â Â Â Â  (f) Improvement or maintenance of public access to heart and kidney transplant services;

Â Â Â Â Â  (g) Increase in donations of organs for transplantation; and

Â Â Â Â Â  (h) Improvement in the continuity of patient care.

Â Â Â Â Â  (3) The Legislative Assembly further declares that the goals identified in subsection (2) of this section represent the policies of this state.

Â Â Â Â Â  (4) The Legislative Assembly further declares that once a cooperative program is approved under ORS 442.700 to 442.760, there is an interest in insuring stability in the provision of health care services by a cooperative program, to the extent stability is consistent with achieving the goals identified in subsection (2) of this section.

Â Â Â Â Â  (5) The Director of Human Services shall actively supervise the cooperative program in accordance with authority under ORS 442.700 to 442.760 and 646.740. [1993 c.769 Â§1]

Â Â Â Â Â  442.710 Application for approval of cooperative program; form; content; review; modification; order. (1) The Oregon Health and Science University and one or more entities, each of which operates at least three hospitals in a single urban area in this state, may apply to the Director of Human Services for approval of a cooperative program. The application shall include an executed written copy of all agreements for the cooperative program.

Â Â Â Â Â  (2) An application for approval of a cooperative program shall be made in the form and manner and shall set forth any information regarding the proposed cooperative program that the director may prescribe. The information shall include, but not be limited to:

Â Â Â Â Â  (a) A list of the names of all health care providers who propose to provide heart and kidney transplant services under the cooperative program, together with appropriate evidence of compliance with any licensing or certification requirements for those health care providers to practice in this state. In the case of employed physicians, the list and the information to be submitted may be limited to the employer or organizational unit of the employer;

Â Â Â Â Â  (b) A description of the activities to be conducted by the cooperative program;

Â Â Â Â Â  (c) A description of proposed anticompetitive practices listed in ORS 442.715, any practices that the parties anticipate will have significant anticompetitive effects and a description of practices of the cooperative program affecting costs, prices, personnel positions, capital expenditures and allocation of resources;

Â Â Â Â Â  (d) A list of the goals identified in ORS 442.705 (2) that the cooperative program expects to achieve;

Â Â Â Â Â  (e) A description of the proposed places and manner of providing heart and kidney transplant services and services related to heart and kidney transplants under the cooperative program;

Â Â Â Â Â  (f) A proposed budget for operating the cooperative program;

Â Â Â Â Â  (g) Satisfactory evidence of financial ability to deliver heart and kidney transplant services in accordance with the cooperative program;

Â Â Â Â Â  (h) The agreement that establishes the cooperative program and policies that shall govern it; and

Â Â Â Â Â  (i) Other information the director believes will assist in determining whether the cooperative program will likely achieve the goals listed in ORS 442.705 (2).

Â Â Â Â Â  (3) The director shall review the application in accordance with the provisions of this section and shall grant, deny or request modification of the application within 90 days of the date the application is filed. The director shall hold one or more public hearings on the application, which shall conclude no later than 80 days after the date the application is filed. The decision of the director on an application shall be considered an order in a contested case for the purposes of ORS chapter 183.

Â Â Â Â Â  (4) The director shall approve an application made under subsection (2) of this section after:

Â Â Â Â Â  (a) The applicants have demonstrated they will achieve at least six of the goals of ORS 442.700 to 442.760 and 646.740, including at least the goals identified in ORS 442.705 (2)(a) to (d); and

Â Â Â Â Â  (b) The director has reviewed and approved the specifics of the anticompetitive activity expected to be conducted by the cooperative program.

Â Â Â Â Â  (5) In evaluating the application, the director shall consider whether a cooperative program will contribute to or detract from achieving the goals listed in ORS 442.705 (2). The director may weigh goals relating to circumstances that are likely to occur without the cooperative program, and relating to existing circumstances. The director may also consider whether any alternative arrangements would be less restrictive of competition while achieving the same goals.

Â Â Â Â Â  (6) An order approving a cooperative program shall identify and define the limits of the permitted activities for purposes of granting antitrust immunity under ORS 442.700 to 442.760.

Â Â Â Â Â  (7) An order approving a cooperative program shall include:

Â Â Â Â Â  (a) Approval of specific activities listed in ORS 442.715;

Â Â Â Â Â  (b) Approval of activities the director anticipates will have substantial anticompetitive effects;

Â Â Â Â Â  (c) Approval of the proposed budget of the cooperative program;

Â Â Â Â Â  (d) The goals listed in ORS 442.705 (2) that the cooperative program is expected to achieve; and

Â Â Â Â Â  (e) Approval of the cooperative program as described in the application and a finding that the cooperative program is in the public interest.

Â Â Â Â Â  (8) An order denying the application for a cooperative program shall identify the findings of fact and reasons supporting denial.

Â Â Â Â Â  (9) Either the director or all the parties to the cooperative program may request a modification of an application made under this section. A request for a modification shall result in one extension of 30 days after submission of the modified application. The director shall issue an order under this section within 30 days after submission of the modified application. [1993 c.769 Â§14]

Â Â Â Â Â  442.715 Authorized practices under approved cooperative program. (1) To the extent permitted by an order issued under ORS 442.710, health care providers providing heart and kidney transplant services through a cooperative program approved under ORS 442.700 to 442.760 may engage in the following practices in order to achieve the goals described in ORS 442.705 (2):

Â Â Â Â Â  (a) Set prices for heart and kidney transplants and all services directly related to heart and kidney transplants;

Â Â Â Â Â  (b) Refuse to deal with competitors in the heart and kidney transplant market;

Â Â Â Â Â  (c) Allocate product, service, geographic and patient markets directly relating to heart and kidney transplants;

Â Â Â Â Â  (d) Acquire and maintain a monopoly in heart and kidney transplant services; and

Â Â Â Â Â  (e) Engage in other activities that might give rise to liability under ORS 646.705 to 646.836 or federal antitrust laws.

Â Â Â Â Â  (2) To the extent permitted by an order issued under ORS 442.710 and in addition to the provisions of subsection (1) of this section, physicians participating in a cooperative program may agree among themselves on referrals of nontransplant cardiac surgeries to the extent necessary to achieve redistribution of the cardiac surgery cases among participating surgeons.

Â Â Â Â Â  (3) The Legislative Assembly intends that all persons arranging or participating in a cooperative program approved and conducted in accordance with an order issued under ORS 442.710 and all persons participating in good faith negotiations conducted pursuant to ORS 442.750 shall:

Â Â Â Â Â  (a) Not be subject to the provisions of ORS 646.705 to 646.836 so long as the activities of the cooperative program are regulated, lawful and approved in accordance with ORS 442.700 to 442.760 and 646.740; and

Â Â Â Â Â  (b) Receive the full benefit of state action immunity under federal antitrust laws. [1993 c.769 Â§2]

Â Â Â Â Â  442.720 Board of governors for cooperative program. (1) If the Director of Human Services issues an order approving an application for a cooperative program under ORS 442.710, the director shall establish a board of governors to govern the cooperative program. The board of governors shall not constitute, for any purpose, a governmental agency.

Â Â Â Â Â  (2) The board of governors shall consist of the president or other chief executive officer of each health care provider that is a party to the cooperative program agreement and the director or a designee of the director. The designee shall serve at the pleasure of the director. The designee shall not have any economic or other interest in any of the health care providers associated with the cooperative program.

Â Â Â Â Â  (3) In governing the cooperative program, the board of governors shall develop policy and approve budgets for the implementation of the cooperative program.

Â Â Â Â Â  (4) The director or designee of the director may reject any operating or capital budget of the cooperative program upon a finding by the director that the budget is not consistent with the goals listed in ORS 442.705 (2) that the cooperative program is expected to achieve. [1993 c.769 Â§5]

Â Â Â Â Â  442.725 Annual report of board of governors. Not later than 60 days following each anniversary date of the approval of a cooperative program by the Director of Human Services, the board of governors of the cooperative program shall deliver an annual report to the director. The report shall specifically describe:

Â Â Â Â Â  (1) How heart and kidney transplant services and related services of the cooperative program are being provided in accordance with the order;

Â Â Â Â Â  (2) Which of the goals identified in the order are being achieved and to what extent; and

Â Â Â Â Â  (3) Any substantial changes in the cooperative program. [1993 c.769 Â§6]

Â Â Â Â Â  442.730 Review and evaluation of report; modification or revocation of order of approval. (1) The Director of Human Services shall review and evaluate the annual report delivered under ORS 442.725. The director shall:

Â Â Â Â Â  (a) Determine the extent to which the cooperative program is achieving the goals identified in the order;

Â Â Â Â Â  (b) Review the activities being conducted to achieve the goals; and

Â Â Â Â Â  (c) Determine whether each of the activities is still necessary and appropriate to achieve the goals.

Â Â Â Â Â  (2) If the director determines that additional information is needed for the review described in subsection (1) of this section, the director may order the board of governors to provide the information within a specified time.

Â Â Â Â Â  (3) Within 60 days after receiving the annual report or any additional information ordered under subsection (2) of this section, the director shall:

Â Â Â Â Â  (a) Approve the report if the director determines that the cooperative program is operating in accordance with the order and that the goals identified in the order are being adequately achieved by the cooperative program;

Â Â Â Â Â  (b) Modify the order as appropriate to adjust to changes in the cooperative program approved by the director and approve the report as provided in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Order the board of governors to make remedial changes in anticompetitive activities not in compliance with the order and request the board of governors to report on progress not later than a deadline specified by the director;

Â Â Â Â Â  (d) Revoke approval of the cooperative program; or

Â Â Â Â Â  (e) Take any of the actions set forth in ORS 442.740. [1993 c.769 Â§7]

Â Â Â Â Â  442.735 Complaint procedure. (1) Any person may file a complaint with the Director of Human Services requesting that a specific decision or action of a cooperative program supervised by the director be reversed or modified, or that approval for all or part of the activities permitted by the order be suspended or terminated. The complaint shall allege the reasons for the requested action and shall include any evidence relating to the complaint.

Â Â Â Â Â  (2) The director on the director's own initiative may at any time request information from the board of governors concerning the activities of the cooperative program to determine whether the cooperative program is in compliance with the order. [1993 c.769 Â§8]

Â Â Â Â Â  442.740 Powers of director over action under cooperative program. (1) During the review of the annual report described in ORS 442.730, after receiving a complaint under ORS 442.735, or on the director's own initiative, the Director of Human Services may take one or more of the following actions:

Â Â Â Â Â  (a) If the director determines that a particular decision or action is not in accordance with the order, or that the parties are engaging in anticompetitive activity not permitted by the order, the director may direct the board of governors to identify and implement corrective action to insure compliance with the order or may modify the order.

Â Â Â Â Â  (b) If the director determines that the cooperative program is engaging in unlawful activity not permitted by the order or is not complying with the directive given under paragraph (a) of this subsection, the director may serve on the cooperative program a proposed order directing the cooperative program to:

Â Â Â Â Â  (A) Conform with the directive under paragraph (a) of this subsection; or

Â Â Â Â Â  (B) Cease and desist from engaging in the activity.

Â Â Â Â Â  (2) The cooperative program shall have up to 30 days to comply with a proposed order under subsection (1)(b) of this section unless the board of governors demonstrates additional time is needed for compliance.

Â Â Â Â Â  (3) If the director determines that the participants in the cooperative program are in substantial noncompliance with the cease and desist directive, the director may seek an appropriate injunction in the circuit courts of Marion or Multnomah Counties.

Â Â Â Â Â  (4) If the director determines that a sufficient number of the goals set forth in ORS 442.705 (2) are not being achieved or that the cooperative program is engaging in activity not permitted by the order, the director may suspend or terminate approval for all or part of the activities approved and permitted by the order.

Â Â Â Â Â  (5) A proposed order to be entered under subsection (1)(b) or (4) of this section may be served upon the cooperative program without prior notice. The cooperative program may contest the proposed order by filing a written request for a contested case hearing with the director not later than 20 days following the date of the proposed order. The proposed order shall become final if no request for a hearing is received. Unless inconsistent with this subsection, the provisions of ORS chapter 183, as applicable, shall govern the hearing procedure and any judicial review.

Â Â Â Â Â  (6) The only effect of an order suspending or terminating approval under ORS 442.700 to 442.760 shall be to withdraw the immunities granted under ORS 442.715 (3) for anticompetitive activity permitted by the order and taken after the effective date of the order. [1993 c.769 Â§9]

Â Â Â Â Â  442.745 Disclosure of confidential information not waiver of right to protect information. If parties to a cooperative program agreement provide the Director of Human Services with written or oral information that is confidential or otherwise protected from disclosure under Oregon law, the disclosures shall not be considered a waiver of any right to protect the information from disclosure in other proceedings. [1993 c.769 Â§10]

Â Â Â Â Â  442.750 Status of actions under cooperative program; effect on other liability. (1) Notwithstanding the provisions of ORS 646.705 to 646.836:

Â Â Â Â Â  (a) A cooperative program for which approval has been granted under ORS 442.700 to 442.760 and 646.740 is a lawful program to the extent it engages in activities permitted by the order and supervised by the Director of Human Services and is in compliance with the order; and

Â Â Â Â Â  (b) If the parties to a cooperative program apply to the director as provided in ORS 442.710, the conduct of the parties and all other participants in negotiating or entering into a cooperative program is lawful conduct.

Â Â Â Â Â  (2) Subsection (1)(b) of this section does not apply to persons negotiating a cooperative program if it can be demonstrated, by a preponderance of the evidence, that the persons do not or did not intend to enter into a cooperative agreement.

Â Â Â Â Â  (3) Nothing in ORS 442.700 to 442.760 and 646.740 shall be construed to immunize any person from liability or impose liability where none would otherwise exist under federal or state antitrust laws for conduct in negotiating and entering into a cooperative program for which no application was filed with the director. [1993 c.769 Â§11]

Â Â Â Â Â  442.755 Rules; costs; fees. (1) The Director of Human Services shall adopt rules as may be necessary to carry out the provisions of ORS 442.700 to 442.760.

Â Â Â Â Â  (2) The costs of program approval and supervision shall be paid by the parties to a cooperative program agreement and the director shall set fees for application, annual review and supervision as necessary to fund the director's supervision of the program. [1993 c.769 Â§12]

Â Â Â Â Â  442.760 Status to contest order. Notwithstanding the provisions of ORS 183.310 (7) and 183.480, only a party to a cooperative program agreement or the Director of Human Services shall be entitled to a contested case hearing or judicial review of an order issued pursuant to ORS 442.700 to 442.760 and 646.740. [1993 c.769 Â§13; 2003 c.75 Â§92]

ADVISORY COMMITTEE ON PHYSICIAN CREDENTIALING INFORMATION

Â Â Â Â Â  442.800 Advisory Committee on Physician Credentialing Information; membership; terms. (1) The Advisory Committee on Physician Credentialing Information is established within the Office for Oregon Health Policy and Research. The committee consists of nine members appointed by the Administrator of the Office for Oregon Health Policy and Research as follows:

Â Â Â Â Â  (a) Three members who are physicians licensed by the Board of Medical Examiners for the State of Oregon or representatives of physician organizations doing business within the State of Oregon;

Â Â Â Â Â  (b) Three representatives of hospitals licensed by the Department of Human Services; and

Â Â Â Â Â  (c) Three representatives of health care service contractors that have been issued a certificate of authority to transact health insurance in this state by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) All members appointed pursuant to subsection (1) of this section shall be knowledgeable about national standards relating to physician credentialing.

Â Â Â Â Â  (3) The term of appointment for each member of the committee is three years. If, during a member's term of appointment, the member no longer qualifies to serve as designated by the criteria of subsection (1) of this section, the member must resign. If there is a vacancy for any cause, the administrator shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) Members of the committee are not entitled to compensation or reimbursement of expenses. [1999 c.494 Â§1]

Â Â Â Â Â  Note: 442.800 to 442.807 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.805 Committee recommendations. (1) The Advisory Committee on Physician Credentialing Information shall develop and submit recommendations to the Administrator of the Office for Oregon Health Policy and Research for the collection of uniform information necessary for hospitals and health plans to credential physicians seeking membership on a hospital medical staff or designation as a participating provider for a health plan. The recommendations must specify:

Â Â Â Â Â  (a) The content and format of a credentialing application form; and

Â Â Â Â Â  (b) The content and format of a recredentialing application form.

Â Â Â Â Â  (2) The committee shall meet at least once every calendar year to review the uniform credentialing information and to assure the administrator that the information complies with credentialing standards developed by national accreditation organizations and applicable regulations of the federal government.

Â Â Â Â Â  (3) The Office for Oregon Health Policy and Research shall provide the support staff necessary for the committee to accomplish its duties. [1999 c.494 Â§3]

Â Â Â Â Â  Note: See note under 442.800.

Â Â Â Â Â  442.807 Implementation of recommendations; rules. (1) Within 30 days of receiving the recommendations of the Advisory Committee on Physician Credentialing Information, the Administrator of the Office for Oregon Health Policy and Research shall forward the recommendations to the Director of the Department of Consumer and Business Services and to the Director of Human Services. The administrator shall request that the Department of Consumer and Business Services and the Department of Human Services adopt rules to carry out the efficient implementation and enforcement of the recommendations of the committee.

Â Â Â Â Â  (2) The Department of Consumer and Business Services and the Department of Human Services shall:

Â Â Â Â Â  (a) Adopt administrative rules in a timely manner, as required by the Administrative Procedures Act, for the purpose of effectuating the provisions of ORS 442.800 to 442.807; and

Â Â Â Â Â  (b) Consult with each other and with the administrator to ensure that the rules adopted by the Department of Consumer and Business Services and the Department of Human Services are identical and are consistent with the recommendations developed pursuant to ORS 442.805 for affected hospitals and health care service contractors.

Â Â Â Â Â  (3) The uniform credentialing information required pursuant to the administrative rules of the Department of Consumer and Business Services and the Department of Human Services represent the minimum uniform credentialing information required by the affected hospitals and health care service contractors. Nothing in ORS 442.800 to 442.807 shall be interpreted to prevent an affected hospital or health care service contractor from requesting additional credentialing information from a licensed physician for the purpose of completing physician credentialing procedures used by the affected hospital or health care service contractor. [1999 c.494 Â§4; 2001 c.900 Â§180]

Â Â Â Â Â  Note: See note under 442.800.

OREGON PATIENT SAFETY COMMISSION

Â Â Â Â Â  Note: Section 1, chapter 686, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 1. Definitions. As used in sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003]:

Â Â Â Â Â  (1) "Participant" means an entity that reports patient safety data to a patient safety reporting program, and any agent, employee, consultant, representative, volunteer or medical staff member of the entity.

Â Â Â Â Â  (2) "Patient safety activities" includes but is not limited to:

Â Â Â Â Â  (a) The collection and analysis of patient safety data by a participant;

Â Â Â Â Â  (b) The collection and analysis of patient safety data by the Oregon Patient Safety Commission established in section 2 of this 2003 Act [442.820];

Â Â Â Â Â  (c) The utilization of patient safety data by participants;

Â Â Â Â Â  (d) The utilization of patient safety data by the Oregon Patient Safety Commission to improve the quality of care with respect to patient safety and to provide assistance to health care providers to minimize patient risk; and

Â Â Â Â Â  (e) Oral and written communication regarding patient safety data among two or more participants with the intent of making a disclosure to or preparing a report to be submitted to a patient safety reporting program.

Â Â Â Â Â  (3) "Patient safety data" means oral communication or written reports, data, records, memoranda, analyses, deliberative work, statements, root cause analyses or action plans that are collected or developed to improve patient safety or health care quality that:

Â Â Â Â Â  (a) Are prepared by a participant for the purpose of reporting patient safety data voluntarily to a patient safety reporting program, or that are communicated among two or more participants with the intent of making a disclosure to or preparing a report to be submitted to a patient safety reporting program; or

Â Â Â Â Â  (b) Are created by or at the direction of the patient safety reporting program, including communication, reports, notes or records created in the course of an investigation undertaken at the direction of the Oregon Patient Safety Commission.

Â Â Â Â Â  (4) "Patient safety reporting program" includes but is not limited to the Oregon Patient Safety Reporting Program created in section 4 of this 2003 Act and any other patient safety reporting program established to improve the safety and quality of patient care.

Â Â Â Â Â  (5) "Serious adverse event" means an objective and definable negative consequence of patient care, or the risk thereof, that is unanticipated, usually preventable and results in, or presents a significant risk of, patient death or serious physical injury. [2003 c.686 Â§1]

Â Â Â Â Â  442.820 Oregon Patient Safety Commission. (1) The Oregon Patient Safety Commission is established as a semi-independent state agency subject to ORS 182.456 to 182.472. The commission shall exercise and carry out all powers, rights and privileges that are expressly conferred upon it, are implied by law or are incident to such powers.

Â Â Â Â Â  (2) The mission of the commission is to improve patient safety by reducing the risk of serious adverse events occurring in Oregon's health care system and by encouraging a culture of patient safety in Oregon. To accomplish this mission, the commission shall:

Â Â Â Â Â  (a) Establish a confidential, voluntary serious adverse event reporting system to identify serious adverse events;

Â Â Â Â Â  (b) Establish quality improvement techniques to reduce systems' errors contributing to serious adverse events; and

Â Â Â Â Â  (c) Disseminate evidence-based prevention practices to improve patient outcomes.

Â Â Â Â Â  (3) ORS 192.410 to 192.505 do not apply to public records created or maintained by the commission that contain patient safety data or to reports obtained by the program.

Â Â Â Â Â  (4) ORS 192.610 to 192.690 do not apply to portions of a meeting of the Oregon Patient Safety Commission Board of Directors, or subcommittees or advisory committees established by the board, to consider information that identifies a participant or patient and the written minutes of that portion of the meeting. [2003 c.686 Â§2]

Â Â Â Â Â  Note: 442.820 to 442.835 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.825 Funds received by commission. The Oregon Patient Safety Commission may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions not inconsistent with the purposes of the commission. All funds received by the commission shall be deposited in the account established pursuant to ORS 182.470. The commission may apply for grants and foundation support and may compete for contracts consistent with the mission and goals of the commission. [2003 c.686 Â§3]

Â Â Â Â Â  Note: See note under 442.820.

Â Â Â Â Â  442.830 Oregon Patient Safety Commission Board of Directors. (1) There is established the Oregon Patient Safety Commission Board of Directors consisting of 17 members, including the Public Health Officer and 16 directors who shall be appointed by the Governor and who shall be confirmed by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) Membership on the board shall reflect the diversity of facilities, providers, insurers, purchasers and consumers that are involved in patient safety. Directors shall demonstrate interest, knowledge or experience in the area of patient safety.

Â Â Â Â Â  (3) The membership of the board shall be as follows:

Â Â Â Â Â  (a) The Public Health Officer;

Â Â Â Â Â  (b) One faculty member, who is not involved in the direct delivery of health care, of the Oregon University System or a private Oregon university;

Â Â Â Â Â  (c) Two representatives of group purchasers of health care, one of whom shall be employed by a state or other governmental entity and neither of whom may provide direct health care services or have an immediate family member who is involved in the delivery of health care;

Â Â Â Â Â  (d) Two representatives of health care consumers, neither of whom may provide direct health care services or have an immediate family member who is involved in the delivery of health care;

Â Â Â Â Â  (e) Two representatives of health insurers, including a representative of a domestic not-for-profit health care services contractor, a representative of a domestic insurance company licensed to transact health insurance or a representative of a health maintenance organization;

Â Â Â Â Â  (f) One representative of a statewide or national labor organization;

Â Â Â Â Â  (g) Two physicians licensed under ORS chapter 677 who are in active practice;

Â Â Â Â Â  (h) Two hospital administrators or their designees;

Â Â Â Â Â  (i) One pharmacist licensed under ORS chapter 689;

Â Â Â Â Â  (j) One representative of an ambulatory surgical center or an outpatient renal dialysis facility;

Â Â Â Â Â  (k) One nurse licensed under ORS chapter 678 who is in active clinical practice; and

Â Â Â Â Â  (L) One nursing home administrator licensed under ORS chapter 678 or one nursing home director of nursing services.

Â Â Â Â Â  (4) The term of office of each director appointed by the Governor is four years. Before the expiration of the term of a director, the Governor shall appoint a successor whose term begins on October 1 next following. A director is eligible for reappointment for an additional term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term. The board shall nominate a slate of candidates whenever a vacancy occurs or is announced and shall forward the recommended candidates to the Governor for consideration.

Â Â Â Â Â  (5) The board shall select one of its members as chairperson and another as vice chairperson for the terms and with the duties and powers as the board considers necessary for performance of the functions of those offices. The board shall adopt bylaws as necessary for the efficient and effective operation of the commission.

Â Â Â Â Â  (6) The Governor may remove any member of the board at any time at the pleasure of the Governor, but not more than eight directors shall be removed within a period of four years, unless it is for corrupt conduct in office. The board may remove a director as specified in the commission bylaws.

Â Â Â Â Â  (7) The board may appoint subcommittees and advisory groups as needed to assist the board, including but not limited to one or more consumer advisory groups and technical advisory groups. The technical advisory groups shall include physicians, nurses and other licensed or certified professional with specialty knowledge and experience as necessary to assist the board.

Â Â Â Â Â  (8) No voting member of the board may be an employee of the commission. [2003 c.686 Â§7]

Â Â Â Â Â  Note: See note under 442.820.

Â Â Â Â Â  442.835 Appointment of administrator. The Oregon Patient Safety Commission Board of Directors shall appoint an administrator of the Oregon Patient Safety Commission. Subject to the supervision of the board, the administrator has authority to direct the affairs of the commission. The administrator may not be a voting member of the board. [2003 c.686 Â§11]

Â Â Â Â Â  Note: See note under 442.820.

Â Â Â Â Â  Note: Sections 4 to 6, 8 to 10, 12 and 16, chapter 686, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 4. Oregon Patient Safety Reporting Program; participants; reports. (1) The Oregon Patient Safety Reporting Program is created in the Oregon Patient Safety Commission to develop a serious adverse event reporting system. The program shall include but is not limited to:

Â Â Â Â Â  (a) Reporting by participants, in a timely manner and in the form determined by the Oregon Patient Safety Commission Board of Directors established in section 7 of this 2003 Act [442.830], of the following:

Â Â Â Â Â  (A) Serious adverse events;

Â Â Â Â Â  (B) Root cause analyses of serious adverse events;

Â Â Â Â Â  (C) Action plans established to prevent similar serious adverse events; and

Â Â Â Â Â  (D) Patient safety plans establishing procedures and protocols.

Â Â Â Â Â  (b) Analyzing reported serious adverse events, root cause analyses and action plans to develop and disseminate information to improve the quality of care with respect to patient safety. This information shall be made available to participants and shall include but is not limited to:

Â Â Â Â Â  (A) Statistical analyses;

Â Â Â Â Â  (B) Recommendations regarding quality improvement techniques;

Â Â Â Â Â  (C) Recommendations regarding standard protocols; and

Â Â Â Â Â  (D) Recommendations regarding best patient safety practices.

Â Â Â Â Â  (c) Providing technical assistance to participants, including but not limited to recommendations and advice regarding methodology, communication, dissemination of information, data collection, security and confidentiality.

Â Â Â Â Â  (d) Auditing participant reporting to assess the level of reporting of serious adverse events, root cause analyses and action plans.

Â Â Â Â Â  (e) Overseeing action plans to assess whether participants are taking sufficient steps to prevent the occurrence of serious adverse events.

Â Â Â Â Â  (f) Creating incentives to improve and reward participation, including but not limited to providing:

Â Â Â Â Â  (A) Feedback to participants; and

Â Â Â Â Â  (B) Rewards and recognition to participants.

Â Â Â Â Â  (g) Distributing written reports using aggregate, de-identified data from the program to describe statewide serious adverse event patterns and maintaining a website to facilitate public access to reports, as well as a list of names of participants. The reports shall include but are not limited to:

Â Â Â Â Â  (A) The types and frequencies of serious adverse events;

Â Â Â Â Â  (B) Yearly serious adverse event totals and trends;

Â Â Â Â Â  (C) Clusters of serious adverse events;

Â Â Â Â Â  (D) Demographics of patients involved in serious adverse events, including the frequency and types of serious adverse events associated with language barriers or ethnicity;

Â Â Â Â Â  (E) Systems' factors associated with particular serious adverse events;

Â Â Â Â Â  (F) Interventions to prevent frequent or high severity serious adverse events; and

Â Â Â Â Â  (G) Appropriate consumer information regarding prevention of serious adverse events.

Â Â Â Â Â  (2) Participation in the program is voluntary. The following entities are eligible to participate:

Â Â Â Â Â  (a) Hospitals as defined in ORS 442.015;

Â Â Â Â Â  (b) Long term care facilities as defined in ORS 442.015;

Â Â Â Â Â  (c) Pharmacies licensed under ORS chapter 689;

Â Â Â Â Â  (d) Ambulatory surgical centers as defined in ORS 442.015;

Â Â Â Â Â  (e) Outpatient renal dialysis facilities as defined in ORS 442.015;

Â Â Â Â Â  (f) Freestanding birthing centers as defined in ORS 442.015; and

Â Â Â Â Â  (g) Independent professional health care societies or associations.

Â Â Â Â Â  (3) Reports or other information developed and disseminated by the program may not contain or reveal the name of or other identifiable information with respect to a particular participant providing information to the commission for the purposes of sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003], or to any individual identified in the report or information, and upon whose patient safety data, patient safety activities and reports the commission has relied in developing and disseminating information pursuant to this section.

Â Â Â Â Â  (4) After a serious adverse event occurs, a participant must provide written notification in a timely manner to each patient served by the participant who is affected by the event. Notice provided under this subsection may not be construed as an admission of liability in a civil action. [2003 c.686 Â§4]

Â Â Â Â Â  Sec. 5. Patient safety data; use; disclosure. (1) Patient safety data reported to the Oregon Patient Safety Commission and information developed pursuant to the auditing and oversight described in section 4 (1) of this 2003 Act may not be disclosed to, subject to subpoena by or used by any state agency for purposes of any enforcement or regulatory action in relation to a participant.

Â Â Â Â Â  (2) Nothing in sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003] may be construed to limit the regulatory or enforcement authority of any state agency and, except for patient safety data, state agencies have the same authority to access participant records or other information in the same manner and to the same extent as if sections 1 to 12 of this 2003 Act were not enacted.

Â Â Â Â Â  (3) As used in this section, "state agency" has the meaning given that term in ORS 183.750. [2003 c.686 Â§5]

Â Â Â Â Â  Sec. 6. Fees; exemption. (1) Except as provided in subsection (2) of this section, the Oregon Patient Safety Commission may assess fees on the participating entities described in section 4 (2) of this 2003 Act as determined by the Oregon Patient Safety Commission Board of Directors to fund the Oregon Patient Safety Reporting Program.

Â Â Â Â Â  (2) Independent professional health care societies or associations are exempt from fees assessed by the commission. [2003 c.686 Â§6]

Â Â Â Â Â  Sec. 8. Term of office of board. Notwithstanding the term of office specified by section 7 of this 2003 Act [442.830], of the directors first appointed to the Oregon Patient Safety Commission Board of Directors under section 7 of this 2003 Act:

Â Â Â Â Â  (1) Four shall serve for terms ending July 1, 2004;

Â Â Â Â Â  (2) Four shall serve for terms ending July 1, 2005;

Â Â Â Â Â  (3) Four shall serve for terms ending July 1, 2006; and

Â Â Â Â Â  (4) Four shall serve for terms ending July 1, 2007. [2003 c.686 Â§8]

Â Â Â Â Â  Sec. 9. Powers of board relating to Oregon Patient Safety Reporting Program; rules; confidentiality of patient safety data. (1) Except as otherwise provided in sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003], the Oregon Patient Safety Commission Board of Directors, or officials of the Oregon Patient Safety Commission acting under the authority of the board, shall exercise all the powers of the commission and shall govern the commission. The board shall adopt rules necessary for the implementation of the Oregon Patient Safety Reporting Program, including but not limited to:

Â Â Â Â Â  (a) Developing a list of objective and definable serious adverse events to be reported by participants. In developing this list, the board shall consider similar lists developed in other states and nationally. The board may change the list from time to time. The first list developed by the board shall focus on serious adverse events that caused death or serious physical injury. Later lists may include, in the discretion of the board, serious adverse events that did not cause death or serious physical injury but posed a significant risk of death or a risk of significant physical injury.

Â Â Â Â Â  (b) Developing a budget.

Â Â Â Â Â  (c) Establishing a process to seek grants and other funding from federal and other sources.

Â Â Â Â Â  (d) Establishing a method to determine participant fees, if necessary.

Â Â Â Â Â  (e) Establishing auditing and oversight procedures, including a process to:

Â Â Â Â Â  (A) Assess completeness of reports from participants;

Â Â Â Â Â  (B) Assess credibility and thoroughness of root cause analyses submitted to the program;

Â Â Â Â Â  (C) Assess the acceptability of action plans and participant follow-up on the action plan; and

Â Â Â Â Â  (D) Obtain certification by the Public Health Officer on the completeness, credibility, thoroughness and acceptability of participant reports, root cause analyses and action plans.

Â Â Â Â Â  (f) Establishing criteria for terminating a participant from the program. Incomplete reporting, failure to comply with section 4 (4) of this 2003 Act or failure to adequately implement an action plan are grounds for termination from the program.

Â Â Â Â Â  (2) The board may not use or disclose patient safety data reported, collected or developed pursuant to sections 1 to 12 of this 2003 Act for purposes of any enforcement or regulatory action in relation to a participant.

Â Â Â Â Â  (3) The board shall maintain the confidentiality of all patient safety data that identifies or could be reasonably used to identify a participant or an individual who is receiving or has received health care from the participant. [2003 c.686 Â§9]

Â Â Â Â Â  Sec. 10. Reports by board. The Oregon Patient Safety Commission Board of Directors shall report:

Â Â Â Â Â  (1) No later than September 30, 2004, to an interim committee of the Seventy-second Legislative Assembly on the implementation of the Oregon Patient Safety Commission and the serious adverse event reporting system developed by the Oregon Patient Safety Reporting Program;

Â Â Â Â Â  (2) No later than September 30, 2005, to an interim committee of the Seventy-third Legislative Assembly on preliminary results of a facility-based serious adverse event reporting system;

Â Â Â Â Â  (3) No later than September 30, 2006, to an interim committee of the Seventy-third Legislative Assembly on the implementation of a retail pharmacy serious adverse event reporting system; and

Â Â Â Â Â  (4) No later than September 30, 2007, to an interim committee of the Seventy-fourth Legislative Assembly regarding reporting results and whether performance goals have been met. The board shall offer recommendations for any changes to the system, including possible implementation of a mandatory serious adverse event reporting system. [2003 c.686 Â§10]

Â Â Â Â Â  Sec. 12. Patient safety data not admissible in civil actions. (1) Patient safety data and reports obtained by a patient safety reporting program from participants are confidential and privileged and are not admissible in evidence in any civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding. Patient safety data, patient safety activities and reports are not subject to:

Â Â Â Â Â  (a) Civil or administrative subpoena;

Â Â Â Â Â  (b) Discovery in connection with a civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding; or

Â Â Â Â Â  (c) Disclosure under state public records law pursuant to section 2 (3) of this 2003 Act [442.820 (3)] and, if permissible, federal public records laws.

Â Â Â Â Â  (2) The privilege established under this section does not apply to records of a patient's medical diagnosis and treatment and to records of a participant created in the ordinary course of business.

Â Â Â Â Â  (3) Patient safety data, collected or developed for the purpose of and with the intent to communicate with or to make a disclosure or report to the patient safety reporting program, that are contained in the business records of the participant are confidential and not subject to civil or administrative subpoena or to discovery in a civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding.

Â Â Â Â Â  (4) The following persons are not subject to an action for civil damages for affirmative actions taken, acts of omission or statements made in good faith:

Â Â Â Â Â  (a) A person serving on the Oregon Patient Safety Commission Board of Directors;

Â Â Â Â Â  (b) A person serving on a committee established by the board;

Â Â Â Â Â  (c) A person communicating information to the Oregon Patient Safety Reporting Program; or

Â Â Â Â Â  (d) A person conducting a study or investigation on behalf of the program.

Â Â Â Â Â  (5) A participant or a representative of the Oregon Patient Safety Reporting Program may not be examined in any civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding, as to whether a communication of any kind, including oral and written communication, has been made or shared with another participant or with the program regarding patient safety data, patient safety activities, reports, records, memoranda, analyses, deliberative work, statements or root cause analyses, provided the communication was made with the intent of making a disclosure to or preparing a report to be submitted to the Oregon Patient Safety Commission.

Â Â Â Â Â  (6) Nothing in this section may be construed to:

Â Â Â Â Â  (a) Limit or discourage patient safety activities of or among participants or the voluntary reporting of patient safety data by one or more participants, individually or jointly, to a patient safety reporting program;

Â Â Â Â Â  (b) Affect other privileges that are available under federal or state laws that provide greater peer review or confidentiality protections than do the protections afforded under sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003];

Â Â Â Â Â  (c) Preempt or otherwise affect mandatory reporting requirements under Oregon law or licensing or certification requirements of state or federal law; or

Â Â Â Â Â  (d) Diminish obligations of participants to comply with state and federal laws pertaining to quality assurance, personnel management and infection control requirements.

Â Â Â Â Â  (7) Reporting or sharing of patient safety data by a participant is not a waiver of any privilege or protection established under sections 1 to 12 of this 2003 Act or other Oregon law. [2003 c.686 Â§12]

Â Â Â Â Â  Sec. 16. Sections 1, 4, 5, 6, 9, 10 and 12 of this 2003 Act are repealed on January 2, 2010. [2003 c.686 Â§16]

Â Â Â Â Â  442.990 [Amended by 1955 c.533 Â§9; repealed by 1977 c.717 Â§23]

_______________



Chapter 443

Chapter 443 Â Home Health Agencies; Residential Facilities; Hospice Programs

2005 EDITION

HOME HEALTH; RESIDENTIAL FACILITIES; HOSPICES

PUBLIC HEALTH AND SAFETY

HOME HEALTH AGENCIES

443.005Â Â Â Â  Definitions for ORS 443.005 to 443.095

443.015Â Â Â Â  License required; renewal, transferability of license

443.025Â Â Â Â  Hospitals exempt from certain requirements if standards are met

443.035Â Â Â Â  License fees; renewal; disposition of funds

443.045Â Â Â Â  Denial, suspension and revocation of licenses

443.055Â Â Â Â  Governing body of home health agencies

443.065Â Â Â Â  General requirements for home health agencies

443.075Â Â Â Â  Services and supplies prescribed by physician or nurse practitioner

443.085Â Â Â Â  Rules

443.090Â Â Â Â  Exemption from in-home care agency licensing requirements

443.095Â Â Â Â  Applicability of laws to domestic service

DOMICILIARY CARE FACILITIES

443.205Â Â Â Â  Definitions for ORS 443.215 and 443.225

443.215Â Â Â Â  Policy

443.225Â Â Â Â  Location and capacity of domiciliary care facilities

IN-HOME CARE AGENCIES

443.305Â Â Â Â  Definitions for ORS 443.305 to 443.350

443.315Â Â Â Â  License required; application; fees

443.325Â Â Â Â  Grounds for denial, suspension or revocation of license

443.340Â Â Â Â  Rules

443.345Â Â Â Â  Disposition of fees

443.350Â Â Â Â  Applicability

RESIDENTIAL FACILITIES AND HOMES

443.400Â Â Â Â  Definitions for ORS 443.400 to 443.455

443.405Â Â Â Â  Exclusions from definition of "residential facility"

443.410Â Â Â Â  License required

443.415Â Â Â Â  License applications; fee; investigations; grounds for issuance and denial of license

443.420Â Â Â Â  Qualifications for license

443.422Â Â Â Â  Siting of licensed residential facilities

443.425Â Â Â Â  License term; contents; renewal; fee

443.430Â Â Â Â  Transferability of license; disposition of license fees

443.435Â Â Â Â  Inspection of facilities

443.437Â Â Â Â  Choice of prescription and nonprescription drugs and supplies

443.440Â Â Â Â  Revocation and suspension of licenses; procedure

443.445Â Â Â Â  Persons admissible at facilities and homes; transfer of persons requiring certain treatment; operation of facilities by persons relying on spiritual means for healing

443.450Â Â Â Â  Rules

443.452Â Â Â Â  Waiver procedure

443.455Â Â Â Â  Civil penalties

443.460Â Â Â Â  Exemptions

REGISTERED RESIDENTIAL FACILITIES

443.480Â Â Â Â  Definitions for ORS 443.480 to 443.500

443.485Â Â Â Â  Registration required; fee; rules; civil penalty; grounds for suspension or revocation of registration

443.490Â Â Â Â  Waiver of registration

443.495Â Â Â Â  Exemptions

443.500Â Â Â Â  Investigation of registered facilities; access to facilities

ADULT FOSTER HOMES

443.705Â Â Â Â  Definitions for ORS 443.705 to 443.825

443.715Â Â Â Â  Exclusions from definition of "adult foster home"

443.720Â Â Â Â  Findings of Legislative Assembly

443.725Â Â Â Â  License required; resident manager required; when other resident staff required

443.730Â Â Â Â  Information regarding substitute caregivers required; standards; educational requirements

443.735Â Â Â Â  Issuance of license; fee; standards; renewal; burden of proof

443.738Â Â Â Â  Educational standards for providers, managers and caregivers; rules; exception; duties of providers

443.739Â Â Â Â  Rights of residents

443.740Â Â Â Â  Information on licensed adult foster homes; availability; content

443.742Â Â Â Â  Annual continuing education requirements; rules

443.745Â Â Â Â  Denial, suspension or revocation; conditional license; review

443.755Â Â Â Â  Entry and inspection of homes; access to residents; inspection report; fire inspection

443.760Â Â Â Â  Application of single family dwelling code requirements to home; rules; evacuation requirement; lease rate

443.765Â Â Â Â  Complaint procedure; retaliation prohibited; notice of rates and rules; liability for complaints

443.767Â Â Â Â  Investigation of complaint; rules

443.775Â Â Â Â  Rules; level of care; exception to limit on residents with nursing care needs; reports on exceptions; provider duties; enforcement; civil penalties

443.780Â Â Â Â  Exemption where county has licensing and inspection program

443.785Â Â Â Â  Admission of Medicaid recipients

443.790Â Â Â Â  Authority of director to impose civil penalty; factors to be considered; rules

443.795Â Â Â Â  Civil penalty; notice; hearing

443.815Â Â Â Â  Judicial review of penalties

443.825Â Â Â Â  Disposition of penalties recovered

DEVELOPMENTAL DISABILITY CHILD FOSTER HOMES

443.830Â Â Â Â  Definitions for ORS 443.830 and 443.835

443.835Â Â Â Â  Certificate required; rules

HOSPICE PROGRAMS

443.850Â Â Â Â  Definitions for ORS 443.850 to 443.870

443.860Â Â Â Â  Certification or accreditation required; exception

443.865Â Â Â Â  Enforcement; rules; civil penalties

443.870Â Â Â Â  Hospice program registry

PROPERTY OF RESIDENTS

443.880Â Â Â Â  Responsibilities of residential facility regarding property of resident

443.881Â Â Â Â  Transfer of property; undue influence

ALZHEIMER'S DISEASE

443.885Â Â Â Â  Registration of certain facilities

443.886Â Â Â Â  Special indorsement required; standards; fees; rules

MISCELLANEOUS

443.888Â Â Â Â  Exemption from ad valorem property taxation for certain facilities; certification

PENALTIES

443.991Â Â Â Â  Penalties

HOME HEALTH AGENCIES

Â Â Â Â Â  443.005 Definitions for ORS 443.005 to 443.095. As used in ORS 443.005 to 443.095:

Â Â Â Â Â  (1) "Department" means the Department of Human Services.

Â Â Â Â Â  (2) "Home health agency" means a public or private agency providing coordinated home health services on a home visiting basis. "Home health agency" does not include:

Â Â Â Â Â  (a) Any visiting nurse service or home health service conducted by and for those who rely upon spiritual means through prayer alone for healing in accordance with the tenets and practices of a recognized church or religious denomination.

Â Â Â Â Â  (b) Those home health services offered by county health departments outside, and in addition to, programs formally designated and funded as home health agencies.

Â Â Â Â Â  (3) "Home health services" means items and services furnished to an individual by a home health agency, or by others under arrangements with such agency, on a visiting basis, in a place of temporary or permanent residence used as the individual's home for the purpose of maintaining that individual at home. [1977 c.738 Â§1; 1979 c.209 Â§1; 1981 c.415 Â§1; 2003 c.57 Â§1]

Â Â Â Â Â  443.010 [Amended by 1963 c.164 Â§1; repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.015 License required; renewal, transferability of license. No public or private agency or person shall establish, conduct or maintain a home health agency or organization providing home health services for compensation, or hold itself out to the public as a home health agency or organization, without first obtaining a license therefor from the Department of Human Services. The license shall be renewable annually and is not transferable. [1977 c.738 Â§2; 2003 c.14 Â§259]

Â Â Â Â Â  443.020 [Amended by 1957 c.697 Â§4; 1961 c.316 Â§10; 1967 c.89 Â§6; repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.025 Hospitals exempt from certain requirements if standards are met. Any hospital licensed under ORS 441.015 may provide home health services without paying a separate licensing fee and without maintaining a separate governing body and administrative staff so long as the services provided meet the requirements of ORS 443.005 to 443.095. [1977 c.738 Â§7; 1995 c.449 Â§3]

Â Â Â Â Â  443.030 [Repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.035 License fees; renewal; disposition of funds. (1) A license may be granted, or may be renewed annually, for a calendar year upon payment of a fee as follows:

Â Â Â Â Â  (a) For a new home health agency:

Â Â Â Â Â  (A) $1,000; and

Â Â Â Â Â  (B) An additional $1,000 for each subunit of a parent home health agency.

Â Â Â Â Â  (b) For renewal of a license:

Â Â Â Â Â  (A) $600; and

Â Â Â Â Â  (B) An additional $600 for each subunit of a parent home health agency.

Â Â Â Â Â  (c) For a change of ownership at a time other than the annual renewal date:

Â Â Â Â Â  (A) $500; and

Â Â Â Â Â  (B) An additional $500 for each subunit of a parent home health agency.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(c) of this section, the fee for a change in ownership shall be $100 if a change in ownership does not involve:

Â Â Â Â Â  (a) The majority owner or partner; or

Â Â Â Â Â  (b) The administrator operating the agency.

Â Â Â Â Â  (3) All fees received pursuant to subsection (1) of this section shall be paid over to the State Treasurer and credited to the Public Health Account. Such moneys are appropriated continuously to the Department of Human Services for the administration of ORS 443.005 to 443.095. [1977 c.738 Â§8; 1995 c.449 Â§4; 2005 c.22 Â§302]

Â Â Â Â Â  443.040 [Repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.045 Denial, suspension and revocation of licenses. (1) The Department of Human Services may deny, suspend or revoke the license of any home health agency for failure to comply with ORS 443.005 to 443.095 or with the rules of the department as authorized by ORS 443.085.

Â Â Â Â Â  (2) License denials, suspensions and revocations, adoption of rules and judicial review thereof shall be in accordance with ORS chapter 183. [1977 c.738 Â§9]

Â Â Â Â Â  443.050 [Repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.055 Governing body of home health agencies. A home health agency shall have an organized governing body, or, if a subdivision of a public or private agency or a multifunction organization, a clearly defined local body having responsibility for the conduct of the home health agency. Where the governing body is functionally remote from the operation of the home health agency, the Department of Human Services may approve the designation of an appropriate part of the organization as the governing body. [1977 c.738 Â§3]

Â Â Â Â Â  443.060 [Amended by 1963 c.164 Â§2; repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.065 General requirements for home health agencies. The home health agency shall:

Â Â Â Â Â  (1) Be primarily engaged in providing skilled nursing services and at least one other service delineated in ORS 443.075 (2) and (3);

Â Â Â Â Â  (2) Have policies established by professional personnel associated with the agency or organization, including one or more physicians and one or more registered nurses, at least two of whom are neither owners nor employees of the agency, and two consumers, to govern the services that it provides;

Â Â Â Â Â  (3) Require supervision of services that it provides under subsection (1) of this section by a physician, nurse practitioner or registered nurse, preferably a public health nurse;

Â Â Â Â Â  (4) Maintain clinical, financial and professional records on all patients; and

Â Â Â Â Â  (5) Have an overall plan and budget in effect. [1977 c.738 Â§4; 1981 c.415 Â§2; 2001 c.346 Â§1]

Â Â Â Â Â  443.075 Services and supplies prescribed by physician or nurse practitioner. The following services and supplies may be prescribed by a physician or a nurse practitioner in accordance with a plan of treatment which must be established and periodically reviewed by the physician or nurse practitioner:

Â Â Â Â Â  (1) Home nursing care provided by or under the supervision of a registered nurse;

Â Â Â Â Â  (2) Physical, occupational or speech therapy, medical social services or other therapeutic services;

Â Â Â Â Â  (3) Home health aide services; and

Â Â Â Â Â  (4) Medical supplies, other than drugs and biologicals, and the use of medical appliances. [1977 c.738 Â§5; 1981 c.415 Â§3; 2001 c.346 Â§2]

Â Â Â Â Â  443.085 Rules. The Department of Human Services shall adopt rules relating to the home health agencies licensed under ORS 443.005 to 443.095, governing:

Â Â Â Â Â  (1) The qualifications of professional and ancillary personnel in order to adequately furnish home health services;

Â Â Â Â Â  (2) Standards for the organization and quality of patient care;

Â Â Â Â Â  (3) Procedures for maintaining records; and

Â Â Â Â Â  (4) Provision for contractual arrangements for professional and ancillary health services. [1977 c.738 Â§6; 2005 c.22 Â§303]

Â Â Â Â Â  443.090 Exemption from in-home care agency licensing requirements. Notwithstanding ORS 443.305 to 443.350, a home health agency licensed under ORS 443.015 that provides personal care services that are necessary to assist an individual in meeting the individual's daily needs, but do not include curative or rehabilitative services, is not required to be licensed as an in-home care agency under ORS 443.315. [2003 c.57 Â§3]

Â Â Â Â Â  443.095 Applicability of laws to domestic service. No provision of ORS 443.005 to 443.095 shall be construed to prevent repair or domestic services by any person. [1977 c.738 Â§10; 2005 c.22 Â§304]

DOMICILIARY CARE FACILITIES

Â Â Â Â Â  443.205 Definitions for ORS 443.215 and 443.225. As used in ORS 443.215 and 443.225, "domiciliary care facilities" means facilities providing residential care to adults, including adult foster care homes, group care facilities or residential treatment, training or care facilities, established, contracted for or operated by the Department of Human Services. [1977 c.779 Â§3; formerly 184.870; 1987 c.320 Â§234; 2001 c.900 Â§181]

Â Â Â Â Â

Â Â Â Â Â  443.210 [1953 c.659 Â§1; 1965 c.230 Â§1; 1973 c.285 Â§8; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.215 Policy. (1) The Legislative Assembly recognizes the importance of providing a high quality of domiciliary care facilities throughout the State of Oregon.

Â Â Â Â Â  (2) It is the intent of ORS 443.205 to 443.225 to distribute domiciliary care facility capacity on the basis of population and the regional origin of institutionalized persons. [1977 c.779 Â§1; formerly 184.875]

Â Â Â Â Â

Â Â Â Â Â  443.220 [1953 c.659 Â§2; 1971 c.650 Â§21; 1973 c.285 Â§9; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.225 Location and capacity of domiciliary care facilities. (1) Except as otherwise provided by subsections (3) and (4) of this section, the capacity of all domiciliary care facilities must be located throughout the state based on the relationship of (a) the population of the county in which the additional capacity is proposed to be located to (b) the number of persons originating from the county determined to be in need of domiciliary care by the Department of Human Services. However, nothing in this subsection is intended to prevent the placement of a person who is or was not a resident of the county in a domiciliary care facility in the county.

Â Â Â Â Â  (2) Where a county is too sparsely populated to produce a meaningful ratio of county population to population in need, or a county is lacking necessary support services, the population of two or more counties may be combined. The area of the combined counties may be considered a county for purposes of subsection (1) of this section.

Â Â Â Â Â  (3) The computation required by subsection (1) of this section shall not require reduction in any domiciliary care facility capacity existing on October 4, 1977.

Â Â Â Â Â  (4) Subject to the appropriate licensing requirements, the governing body of a county may authorize a domiciliary care facility located in the county to exceed the capacity limit imposed by subsection (1) of this section upon:

Â Â Â Â Â  (a) Request of an individual or organization operating or proposing to operate a domiciliary care facility;

Â Â Â Â Â  (b) Consultation with an advisory committee appointed by the governing body and consisting of persons who are particularly interested in the type of domiciliary care facility contemplated; and

Â Â Â Â Â  (c) Finding of good cause following notice and public hearing. [1977 c.779 Â§2; 1979 c.235 Â§1; formerly 184.880]

Â Â Â Â Â  443.230 [1953 c.659 Â§3; 1973 c.285 Â§10; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.240 [1953 c.659 Â§Â§4,5; 1973 c.285 Â§11; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.250 [1953 c.659 Â§6; 1961 c.316 Â§11; 1967 c.89 Â§7; 1973 c.285 Â§12; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.260 [1953 c.659 Â§7; 1961 c.316 Â§12; 1967 c.89 Â§8; 1973 c.285 Â§13; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.270 [1953 c.659 Â§8; repealed by 1973 c.285 Â§19]

Â Â Â Â Â  443.280 [1953 c.659 Â§9; 1973 c.285 Â§14; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.290 [1953 c.659 Â§10; 1973 c.285 Â§15; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.300 [1953 c.659 Â§11; 1973 c.285 Â§16; repealed by 1977 c.717 Â§23]

IN-HOME CARE AGENCIES

Â Â Â Â Â  443.305 Definitions for ORS 443.305 to 443.350. As used in ORS 443.305 to 443.350:

Â Â Â Â Â  (1) "In-home care agency" means an agency primarily engaged in providing in-home care services for compensation to an individual in that individual's place of residence. "In-home care agency" does not include a home health agency as defined in ORS 443.005.

Â Â Â Â Â  (2) "In-home care services" means personal care services furnished by an in-home care agency, or an individual under an arrangement or contract with an in-home care agency, that are necessary to assist an individual in meeting the individual's daily needs, but does not include curative or rehabilitative services.

Â Â Â Â Â  (3) "Subunit" means an in-home care agency that provides services for a parent agency in a geographic area different from that of the parent agency and generally exceeding one hour of travel time from the location of the parent agency. [1999 c.1034 Â§1]

Â Â Â Â Â  Note: 443.305 to 443.350 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.310 [1953 c.659 Â§12; 1973 c.285 Â§17; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.315 License required; application; fees. (1) A person shall not operate or maintain an in-home care agency or purport to operate or maintain an in-home care agency without obtaining a license from the Department of Human Services.

Â Â Â Â Â  (2) The department shall establish requirements and qualifications for licensure under this section by rule. The department shall issue a license to an applicant that has the necessary qualifications and meets all requirements established by rule, including the payment of required fees.

Â Â Â Â Â  (3) Application for a license required under subsection (1) of this section shall be made in the form and manner required by the department by rule and shall be accompanied by any required fees.

Â Â Â Â Â  (4) The department shall adopt a schedule of required fees by rule. The fee for initial licensure shall not exceed $500 per subunit of an in-home care agency. The fees established under this subsection are subject to the prior approval of the Oregon Department of Administrative Services and, if their adoption occurs between regular sessions of the Legislative Assembly, a report to the Emergency Board. The fees shall not exceed the cost of administering the provisions of ORS 443.305 to 443.350.

Â Â Â Â Â  (5) A license issued under this section is valid for one year. A license may be renewed by payment of the required renewal fee established by rule, and by demonstration of compliance with requirements for renewal established by rule.

Â Â Â Â Â  (6) A license issued under this section is not transferable. [1999 c.1034 Â§2; 2005 c.22 Â§305]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.320 [1953 c.659 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  443.325 Grounds for denial, suspension or revocation of license. (1) The Department of Human Services may deny, suspend or revoke the license of any in-home care agency licensed under ORS 443.315 for failure to comply with ORS 443.305 to 443.350 or with rules adopted thereunder.

Â Â Â Â Â  (2) Action under this section shall be taken in accordance with ORS chapter 183. [1999 c.1034 Â§3]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.330 [1953 c.659 Â§15; 1973 c.285 Â§18; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.335 [1971 c.734 Â§60; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.340 Rules. The Department of Human Services shall adopt administrative rules necessary for the implementation and administration of ORS 443.305 to 443.350. These rules shall include, but are not limited to, a requirement that an in-home care agency must conduct criminal background checks on all individuals employed by or contracting with the agency as in-home caregivers. [1999 c.1034 Â§4; 2001 c.900 Â§182]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.345 Disposition of fees. All fees received pursuant to ORS 443.315 shall be deposited in the State Treasury and credited to an account designated by the Department of Human Services. Such moneys are continuously appropriated to the department for the administration of ORS 443.305 to 443.350. [1999 c.1034 Â§5]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.350 Applicability. The provisions of ORS 443.305 to 443.350 do not apply to organizations licensed, registered or certified under ORS 101.030, 410.495, 443.410, 443.485, 443.725, 443.860 or 443.886. [1999 c.1034 Â§6]

Â Â Â Â Â  Note: See note under 443.305.

RESIDENTIAL FACILITIES AND HOMES

Â Â Â Â Â  443.400 Definitions for ORS 443.400 to 443.455. As used in ORS 443.400 to 443.455 and 443.991 (2), unless the context requires otherwise:

Â Â Â Â Â  (1) "Department" means the Department of Human Services.

Â Â Â Â Â  (2) "Director" means the Director of Human Services.

Â Â Â Â Â  (3) "Resident" means any individual residing in a facility who receives residential care, treatment or training. For purposes of ORS 443.400 to 443.455, an individual is not considered to be a resident if the individual is related by blood or marriage within the fourth degree as determined by civil law to the person licensed to operate or maintain the facility.

Â Â Â Â Â  (4) "Residential care" means services such as supervision; protection; assistance while bathing, dressing, grooming or eating; management of money; transportation; recreation; and the providing of room and board.

Â Â Â Â Â  (5) "Residential care facility" means a facility that provides, for six or more physically disabled or socially dependent individuals, residential care in one or more buildings on contiguous properties.

Â Â Â Â Â  (6) "Residential facility" means a residential care facility, residential training facility, residential treatment facility, residential training home or residential treatment home.

Â Â Â Â Â  (7) "Residential training facility" means a facility that provides, for six or more mentally retarded or other developmentally disabled individuals, residential care and training in one or more buildings on contiguous properties.

Â Â Â Â Â  (8) "Residential training home" means a facility that provides, for five or fewer mentally retarded or other developmentally disabled individuals, residential care and training in one or more buildings on contiguous properties, when so certified and funded by the department.

Â Â Â Â Â  (9) "Residential treatment facility" means a facility that provides, for six or more mentally, emotionally or behaviorally disturbed individuals or alcohol or drug dependent persons, residential care and treatment in one or more buildings on contiguous properties.

Â Â Â Â Â  (10) "Residential treatment home" means a facility that provides for five or fewer mentally, emotionally or behaviorally disturbed individuals or alcohol or drug dependent persons, residential care and treatment in one or more buildings on contiguous properties.

Â Â Â Â Â  (11) "Training" means the systematic, planned maintenance, development or enhancement of self-care skills, social skills or independent living skills, or the planned sequence of systematic interactions, activities or structured learning situations designed to meet each resident's specified needs in the areas of physical, social, emotional and intellectual growth.

Â Â Â Â Â  (12) "Treatment" means a planned, individualized program of medical, psychological or rehabilitative procedures, experiences and activities designed to relieve or minimize mental, emotional, physical or other symptoms or social, educational or vocational disabilities resulting from or related to the mental or emotional disturbance, physical disability or alcohol or drug problem. [1977 c.717 Â§1; 1987 c.548 Â§1; 1989 c.224 Â§95; 1989 c.488 Â§1; 1991 c.801 Â§1; 2001 c.900 Â§183; 2005 c.22 Â§306]

Â Â Â Â Â  443.405 Exclusions from definition of "residential facility." For purposes of ORS 443.400 to 443.455 and 443.991 (2), "residential facility" does not include:

Â Â Â Â Â  (1) A residential school;

Â Â Â Â Â  (2) A state or local correctional facility, other than a local facility for persons enrolled in work release programs maintained under ORS 144.460;

Â Â Â Â Â  (3) A youth correction facility as defined in ORS 420.005;

Â Â Â Â Â  (4) A youth care center operated by a county juvenile department under administrative control of a juvenile court pursuant to ORS 420.855 to 420.885;

Â Â Â Â Â  (5) A juvenile detention facility as defined in ORS 419A.004;

Â Â Â Â Â  (6) A nursing home;

Â Â Â Â Â  (7) A hospital;

Â Â Â Â Â  (8) A place primarily engaged in recreational activities;

Â Â Â Â Â  (9) A foster home; or

Â Â Â Â Â  (10) A place providing care and treatment on less than a 24-hour basis. [1977 c.717 Â§2; 1983 c.510 Â§18; 1993 c.33 Â§350; 1999 c.316 Â§2; 2005 c.22 Â§307]

Â Â Â Â Â  443.410 License required. A license issued by the Department of Human Services is required in order to operate or maintain any residential facility for persons who are developmentally disabled, physically disabled or socially dependent, psychiatrically disabled or alcohol or drug dependent. In the case of a combination of residents, the category of licensure shall be determined by the Director of Human Services. [1977 c.717 Â§3; 1983 c.510 Â§19; 1989 c.224 Â§96; 1989 c.488 Â§2; 1991 c.801 Â§2]

Â Â Â Â Â  443.415 License applications; fee; investigations; grounds for issuance and denial of license. (1) Applications for licensure to maintain and operate a residential facility shall be made to the Department of Human Services on forms provided for that purpose by the department. Each application shall be accompanied by a fee of $60 for facilities defined in ORS 443.400 (5), (7) and (9) and a fee of $30 for homes defined in ORS 443.400 (8) and (10). No fee is required of any governmentally operated residential facility.

Â Â Â Â Â  (2) Upon receipt of an application and fee, the department shall conduct an investigation. The department shall issue a license to any applicant for operation of a residential facility in compliance with ORS 443.400 to 443.455 and the rules of the director. Licensure may be denied when a residential facility is not in compliance with ORS 443.400 to 443.455 or the rules of the Director of Human Services. Licensure shall be denied if the State Fire Marshal or other authority has given notice of noncompliance of facilities defined in ORS 443.400 (5), (7) and (9) pursuant to ORS 479.220. [1977 c.717 Â§8; 1979 c.696 Â§16; 1987 c.548 Â§2; 2001 c.900 Â§184; 2005 c.22 Â§308]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 981, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Notwithstanding ORS 443.415, the Department of Human Services may issue a license only to an applicant for operation of a residential care facility as defined in ORS 443.400 who is in compliance with ORS 443.400 to 443.455 and the rules of the Director of Human Services if:

Â Â Â Â Â  (a) The type of residential care facility for which a license is sought is located in a service area that is underserved by facilities of that type;

Â Â Â Â Â  (b) The residential care facility is relocating within the service area and the applicant is seeking an increase in the number of living units or residents in the facility as specified in subsection (2) of this section;

Â Â Â Â Â  (c) The schematic plans or construction drawings for a new residential care facility were submitted to the department before August 16, 2001;

Â Â Â Â Â  (d) There is a change of ownership or management of the residential care facility and the applicant is seeking an increase in the number of living units or residents in the facility as specified in subsection (2) of this section; or

Â Â Â Â Â  (e) The residential care facility is applying for a license renewal under ORS 443.425 and the applicant is seeking an increase in the number of living units or residents in the facility as specified in subsection (2) of this section.

Â Â Â Â Â  (2) An applicant may seek an increase in the number of residents to be maintained in the residential care facility:

Â Â Â Â Â  (a) That is not greater than 10 percent of the maximum number of residents stated on the facility's license at the time of application; or

Â Â Â Â Â  (b) Of 10 residents.

Â Â Â Â Â  (3) In calculating 10 percent of the maximum number of residents, the department shall round up to the nearest whole number. [2001 c.981 Â§1; 2003 c.308 Â§1]

Â Â Â Â Â  Sec. 2. Section 1, chapter 981, Oregon Laws 2001, is repealed on June 30, 2009. [2001 c.981 Â§2; 2003 c.308 Â§2; 2005 c.690 Â§2]

Â Â Â Â Â  Note: Sections 1, 3, 4, 5 and 8, chapter 690, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 1, chapter 981, Oregon Laws 2001, does not apply to applications for renewal of a license under ORS 443.425 when the applicant is not seeking an increase in the number of living units or residents in the facility. [2005 c.690 Â§1]

Â Â Â Â Â  Sec. 3. (1) A person that submitted schematic plans or construction drawings for a new residential care facility, as defined in ORS 443.400, to the Department of Human Services as described in section 1 (1)(c), chapter 981, Oregon Laws 2001, as amended by section 1, chapter 308, Oregon Laws 2003, before August 16, 2001, shall pay an annual fee of $5,000. The fee shall be paid for each fiscal year during which construction on the submitted project has not begun.

Â Â Â Â Â  (2) Schematic plans or construction drawings submitted to the department are deemed to be withdrawn if the person fails to pay the fee described in subsection (1) of this section. [2005 c.690 Â§3]

Â Â Â Â Â  Sec. 4. (1) The fee described in section 3 of this 2005 Act applies for each fiscal year that begins on or after July 1, 2005, to any schematic plan or construction drawing submitted to the Department of Human Services for review before August 16, 2001.

Â Â Â Â Â  (2) The department shall adopt rules implementing subsection (1) of this section. [2005 c.690 Â§4]

Â Â Â Â Â  Sec. 5. (1) A person that submitted schematic plans or construction drawings for a new residential care facility to the Department of Human Services before August 16, 2001, as described in section 3 of this 2005 Act shall submit to the department a copy of a construction permit, a building permit or other permit necessary to begin construction no later than 24 months after the effective date of this 2005 Act [August 3, 2005].

Â Â Â Â Â  (2) Schematic plans or construction drawings submitted to the department are deemed to be withdrawn if the person fails to submit the copy required under subsection (1) of this section. [2005 c.690 Â§5]

Â Â Â Â Â  Sec. 8. Sections 1, 3, 4, 5 and 6 of this 2005 Act are repealed on June 30, 2009. [2005 c.690 Â§8]

Â Â Â Â Â  443.420 Qualifications for license. (1) A person applying for a license under ORS 443.415 must, in the judgment of the Director of Human Services, be a person:

Â Â Â Â Â  (a) Who demonstrates an understanding and acceptance of the rules governing residential facilities;

Â Â Â Â Â  (b) Mentally and physically capable of caring for such residents; and

Â Â Â Â Â  (c) Who employs or utilizes only individuals whose presence does not jeopardize the health, safety or welfare of residents.

Â Â Â Â Â  (2) A residential facility shall not be operated or maintained in combination with a nursing home or hospital unless licensed, maintained and operated as a separate and distinct part.

Â Â Â Â Â  (3) All physical residential facilities used for residents shall meet applicable requirements of the State Fire Marshal.

Â Â Â Â Â  (4) Prior to licensure, a residential facility must be in substantial compliance with applicable state and local laws, rules, codes, ordinances and permit requirements.

Â Â Â Â Â  (5) Prior to licensure, a residential facility that proposes to house persons under the age of 21 years shall submit written proof of compliance with ORS 336.575 to the Department of Human Services. [1977 c.717 Â§4; 1985 c.264 Â§3]

Â Â Â Â Â  443.422 Siting of licensed residential facilities. (1) To prevent the perpetuation of segregated housing patterns, the Department of Human Services shall determine the location and type of licensed residential facilities and the location of facilities subject to the provisions of ORS 169.690.

Â Â Â Â Â  (2) Before a license is issued for a residential facility as defined in ORS 443.400, the issuing agency shall determine the number and type of any other licensed residential facilities and the number and type of facilities subject to the provisions of ORS 169.690 within a 1,200 foot radius.

Â Â Â Â Â  (3) None of the data collected under this section shall be used in a manner that violates the Fair Housing Amendments Act of 1988. [1989 c.564 Â§11]

Â Â Â Â Â  Note: 443.422 was added to and made a part of ORS chapter 443 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.425 License term; contents; renewal; fee. (1) Licensure under ORS 443.415 is effective for two years from the date of issue unless sooner revoked. Each license shall state the name of the person operating the residential facility; the name of the person who owns the facility; the address of the premises to which the license applies and the maximum number of residents to be maintained in such residential facility at any time whether the residential facility is licensed as a residential training facility, a residential treatment facility, a residential care facility; a residential training home or residential treatment home and such other information as the Department of Human Services considers necessary.

Â Â Â Â Â  (2) A license is renewable upon submission of an application to the department and payment of a fee of $60 for facilities licensed under ORS 443.400 (5), (7) and (9) and a fee of $30 for homes licensed under ORS 443.400 (8) and (10). No fee shall be required of a governmentally operated residential facility. Filing of an application for renewal before the date of expiration of a license extends the effective date of expiration of the license until the department has acted upon such application. The department shall refuse to renew a license if the facility is not substantially in compliance with all applicable laws and rules, or if the State Fire Marshal or the authorized representative thereof has given notice of noncompliance of facilities under ORS 443.400 (5), (7) and (9) pursuant to ORS 479.220. [1977 c.717 Â§9; 1983 c.47 Â§1; 1983 c.740 Â§162; 1987 c.548 Â§3]

Â Â Â Â Â  443.430 Transferability of license; disposition of license fees. (1) No license under ORS 443.415 is transferable or applicable to any location, residential facility or management other than that indicated on the application for licensure.

Â Â Â Â Â  (2) All moneys collected under ORS 443.400 to 443.455 shall be deposited in a special account in the General Fund, and are appropriated continuously for payment of expenses incurred by the Department of Human Services in the administration of ORS 443.400 to 443.455. [1977 c.717 Â§10; 1983 c.47 Â§2]

Â Â Â Â Â  443.435 Inspection of facilities. The Director of Human Services or authorized representative shall periodically visit and inspect every residential facility to determine whether it is maintained and operated in accordance with ORS 443.400 to 443.455 and the rules of the director, and to consult with and advise management concerning methods of care, treatment, training, records, housing and equipment. Employees of the Department of Human Services and the State Fire Marshal or authorized representative on request shall be permitted access to the premises and records of individuals in a residential facility pertinent to fire safety. [1977 c.717 Â§11; 2005 c.22 Â§309]

Â Â Â Â Â  443.437 Choice of prescription and nonprescription drugs and supplies. (1) A resident in a residential facility must have a choice:

Â Â Â Â Â  (a) From among prescription drug delivery systems so long as the system selected:

Â Â Â Â Â  (A) Provides for timely delivery of drugs;

Â Â Â Â Â  (B) Provides adequate protection to prevent tampering with drugs;

Â Â Â Â Â  (C) Provides that drugs are delivered in a unit of use compatible with the established system of the facility for dispensing drugs, whether that system is provided by a facility pharmacy or by a contract with a pharmacy; and

Â Â Â Â Â  (D) Provides a 24-hour emergency service procedure either directly or by contract with another pharmacy;

Â Â Â Â Â  (b) From among suppliers of nonprescription medication but no facility is required to accept any opened container of such medication;

Â Â Â Â Â  (c) From among suppliers of nonprescription sickroom supplies so long as any items supplied can be maintained in a clean manner with equipment available at the facility; and

Â Â Â Â Â  (d) For purposes of paragraphs (b) and (c) of this subsection, "supplier" includes an authorized representative of the patient who purchases nonprescription medication or nonprescription sickroom supplies at retail.

Â Â Â Â Â  (2) If the established system of the facility, whether that system is provided by a facility pharmacy or a pharmacy under contract, provides patient profile information, the pharmacy chosen by the resident under subsection (1)(a) of this section must also provide that information for any resident it serves at the facility. [1983 c.328 Â§4]

Â Â Â Â Â  443.440 Revocation and suspension of licenses; procedure. The Department of Human Services may revoke or suspend the license of any residential facility that is not operated in accordance with ORS 443.400 to 443.455 or the rules adopted thereunder. Such revocation or suspension shall be taken in accordance with rules of the department and ORS chapter 183. However, in cases where an imminent danger to the health or safety of the residents exists, a license may be suspended immediately pending a fair hearing not later than the 10th day after such suspension. [1977 c.717 Â§12; 2005 c.22 Â§310]

Â Â Â Â Â  443.445 Persons admissible at facilities and homes; transfer of persons requiring certain treatment; operation of facilities by persons relying on spiritual means for healing. (1) No residential facility or home shall admit individuals who require continuous nursing care except as provided in subsection (3) of this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, if any resident of a residential facility or home requires nursing care for eight or more consecutive days or a physician or the designee of a physician or a registered nurse certifies that continued nursing care is required, the resident shall be transferred to an appropriate health care facility for as long as necessary.

Â Â Â Â Â  (3) A resident of a residential facility or home who requires nursing care in addition to training, treatment or care needs, or any combination thereof, may be served by that facility or home with approval from the Department of Human Services and in accordance with the rules of the department and consistent with rules adopted by the Oregon State Board of Nursing under ORS 678.150 (9).

Â Â Â Â Â  (4) No residential facility or home shall admit individuals of categories other than those designated on its license without prior written consent of the department.

Â Â Â Â Â  (5) In the case of residential facilities or homes supervised by and operated exclusively for persons who rely upon prayer or spiritual means for healing in accordance with the creed or tenets of a well-recognized church or religious denomination, no medical, psychological or rehabilitative procedures shall be required. [1977 c.717 Â§5; 1991 c.292 Â§2; 2001 c.900 Â§185]

Â Â Â Â Â  443.450 Rules. (1) The Director of Human Services shall adopt rules governing:

Â Â Â Â Â  (a) The physical properties of the residential facility;

Â Â Â Â Â  (b) Storage, preparation and serving of food;

Â Â Â Â Â  (c) Care, treatment or training to be provided;

Â Â Â Â Â  (d) The number, experience and training of the staff; and

Â Â Â Â Â  (e) Any other factors affecting the care, treatment or training provided.

Â Â Â Â Â  (2) Distinct rules shall be adopted for homes of five or fewer residents, for facilities of six or more but fewer than 16 residents, and for facilities for 16 or more residents. The rules shall differentiate among categories of residents.

Â Â Â Â Â  (3) For purposes of this section, "categories" refers to different populations of residents, differentiated by, but not limited to, age and need, as defined by rule. [1977 c.717 Â§6; 1991 c.801 Â§3]

Â Â Â Â Â  443.452 Waiver procedure. (1) The director shall waive the requirements of ORS 443.410 for a residential care facility caring for physically disabled residents if:

Â Â Â Â Â  (a) Each resident is over 16 years of age;

Â Â Â Â Â  (b) No more than five physically disabled individuals reside in any one building of the facility; and

Â Â Â Â Â  (c) The residential facility complies with the applicable requirements of the State Fire Marshal.

Â Â Â Â Â  (2) As used in this section, "building" means any structure that does not share a common wall or roof with another structure. [1981 c.285 Â§Â§2,3; 1989 c.224 Â§97]

Â Â Â Â Â  Note: 443.452 (1) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.455 Civil penalties. For purposes of imposing civil penalties, residential facilities approved under ORS 443.400 to 443.455 are considered to be long-term care facilities, subject to ORS 441.705 to 441.745. However, the Director of Human Services shall exercise the powers conferred under ORS 441.705 to 441.745. The director shall by rule prescribe a schedule of penalties appropriate to residential facilities licensed under ORS 443.400 to 443.455. [1977 c.717 Â§13; 1991 c.801 Â§4; 2001 c.900 Â§186; 2005 c.22 Â§311]

Â Â Â Â Â  443.460 Exemptions. (1) The director may exempt from the license, inspection and fee provisions of ORS 443.400 to 443.455 residential care facilities in those counties where there is a county agency which provides similar programs for licensing and inspection that the director finds are equal to or superior to the requirements of ORS 443.400 to 443.455.

Â Â Â Â Â  (2) Pursuant to an exemption as provided in subsection (1) of this section, the director may provide funds and other resources to the county necessary to enable the county to perform the licensing and inspection functions. [1987 c.548 Â§4]

Â Â Â Â Â  443.475 [1977 c.284 Â§2; repealed by 1983 c.47 Â§3]

REGISTERED RESIDENTIAL FACILITIES

Â Â Â Â Â  443.480 Definitions for ORS 443.480 to 443.500. As used in ORS 443.480 to 443.500:

Â Â Â Â Â  (1) "Elderly" means an individual who is 62 years of age or older.

Â Â Â Â Â  (2) "Disabled" means an individual who has a physical or mental impairment which for the individual constitutes or results in a functional limitation to one or more major life activities. [1989 c.581 Â§5]

Â Â Â Â Â  Note: 443.480 to 443.500 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.485 Registration required; fee; rules; civil penalty; grounds for suspension or revocation of registration. (1) Subject to ORS 443.490, any person who offers to the general public residential facilities and meals for compensation to two or more adults who are elderly or disabled, as defined in ORS 443.480, not related to the person by blood or marriage, and is not licensed or registered under any other law of this state or city or county ordinance or regulation shall register the person's name and address with the Department of Human Services. The registration fee is $20 annually. The department shall establish by rule reasonable and appropriate standards for the operation of facilities subject to ORS 443.480 to 443.500, consistent with their residential nature.

Â Â Â Â Â  (2) The Department of Human Services shall provide evidence of the registration to the person. The evidence shall be posted in the residence.

Â Â Â Â Â  (3) The Department of Human Services may impose a civil penalty not to exceed $200 for:

Â Â Â Â Â  (a) Operating without registration as required under this section; or

Â Â Â Â Â  (b) A violation of ORS 443.880 or 443.881.

Â Â Â Â Â  (4) The department may suspend or revoke registration or deny the issuance of registration for violation of any statute, rule, ordinance or regulation relating to the safety of occupants of the residential facility. [1989 c.581 Â§1; 1991 c.413 Â§5]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.490 Waiver of registration. Any county or city that requires registration or licensure in the manner described in ORS 443.485, whether or not a fee is required, may request a waiver of the requirements of ORS 443.485. If the Department of Human Services finds that the county or city registration or licensure requirement is substantially similar or superior, it may waive the requirements of ORS 443.485. [1989 c.581 Â§2]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.495 Exemptions. Nothing in ORS 443.480 to 443.500 applies to:

Â Â Â Â Â  (1) Any facility operated by an institution of higher education.

Â Â Â Â Â  (2) Any private room and board facility approved by an institution of higher education which has as a resident a student or an employee of the institution.

Â Â Â Â Â  (3) Any private or nonprofit retirement facility which does not fall under the generally understood definition of a "room and board facility," a "boarding house" or a "boarding hotel" and where a majority of the residents are retirees.

Â Â Â Â Â  (4) Any privately arranged housing the occupants of which may not be related by blood or marriage. [1989 c.581 Â§3]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.500 Investigation of registered facilities; access to facilities. (1) The Department of Human Services staff shall be permitted access to enter and investigate complaints of abuse in all facilities registered under ORS 443.480 to 443.500 for purposes of ascertaining compliance with applicable rules, statutes, ordinances and regulations. If the department has reasonable cause to believe any facility is operating without registration in violation of ORS 443.480 to 443.500, it may apply to the circuit court for a search warrant.

Â Â Â Â Â  (2) Upon complaint of any person:

Â Â Â Â Â  (a) The state or local fire inspectors shall be permitted access to enter and inspect facilities registered under ORS 443.480 to 443.500 regarding fire safety.

Â Â Â Â Â  (b) The state or local health officers shall be permitted access to enter and inspect facilities registered under ORS 443.480 to 443.500 regarding health and sanitation. [1989 c.581 Â§4]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.510 [1981 c.427 Â§1; 1989 c.224 Â§98; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.520 [1981 c.427 Â§2; 1989 c.224 Â§99; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.530 [1981 c.427 Â§3; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.540 [1981 c.427 Â§4; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.550 [1981 c.427 Â§5; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.580 [1983 c.293 Â§1; 1989 c.224 Â§100; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.590 [1983 c.293 Â§2; 1989 c.224 Â§101; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.600 [1983 c.293 Â§3; 1985 c.544 Â§1; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.610 [1987 c.351 Â§1; 1989 c.224 Â§102; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.620 [1987 c.351 Â§2; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.630 [1987 c.351 Â§3; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.640 [1987 c.351 Â§4; repealed by 1989 c.564 Â§12]

ADULT FOSTER HOMES

Â Â Â Â Â  443.705 Definitions for ORS 443.705 to 443.825. As used in ORS 443.705 to 443.825:

Â Â Â Â Â  (1) "Adult foster home" means any family home or facility in which residential care is provided in a homelike environment for five or fewer adults who are not related to the provider by blood or marriage.

Â Â Â Â Â  (2) "Department" means the Department of Human Services.

Â Â Â Â Â  (3) "Director" means the Director of Human Services.

Â Â Â Â Â  (4) "Licensed adult foster home" means a home which has been investigated and approved by the department. This includes an on-site inspection of the facility.

Â Â Â Â Â  (5) "Provider" means any person operating an adult foster home and includes a resident manager. "Provider" does not include the owner or lessor of the building in which the adult foster home is located or the owner or lessor of the land on which the adult foster home is situated unless the owner or lessor is also the operator of the adult foster home.

Â Â Â Â Â  (6) "Residential care" means the provision of room and board and services that assist the resident in activities of daily living, such as assistance with bathing, dressing, grooming, eating, medication management, money management or recreation.

Â Â Â Â Â  (7) "Substitute caregiver" means any person who provides care and services in an adult foster home under the jurisdiction of the department in the absence of the provider or resident manager. [1983 c.629 Â§1; 1985 c.663 Â§1; 1987 c.430 Â§1; 1991 c.960 Â§1; 1995 c.180 Â§1; 1995 c.667 Â§8; 2001 c.900 Â§187]

Â Â Â Â Â  443.715 Exclusions from definition of "adult foster home." For purposes of ORS 443.705 to 443.825, "adult foster home" does not include:

Â Â Â Â Â  (1) Any house, institution, hotel, or other similar place that supplies board and room only, or room only, or board only, if no resident thereof requires any element of care.

Â Â Â Â Â  (2) Any specialized living situation for physically disabled persons where the Department of Human Services provides payment for personal care services other than to an adult foster home provider.

Â Â Â Â Â  (3) Any residential facility, as defined in ORS 443.400, licensed and funded by the department.

Â Â Â Â Â  (4) Any residential treatment home, as defined in ORS 443.400, licensed and funded by the department. [1983 c.629 Â§2; 1985 c.663 Â§2; 1989 c.224 Â§103; 1991 c.801 Â§5; 2001 c.900 Â§188]

Â Â Â Â Â  443.720 Findings of Legislative Assembly. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Adult foster homes provide needed care and services to thousands of elderly and disabled Oregonians who might otherwise be institutionalized;

Â Â Â Â Â  (b) The protection of the health, safety and well-being of the residents of adult foster homes is an important function of the Department of Human Services; and

Â Â Â Â Â  (c) Consistent interpretation, application and enforcement of regulatory standards is necessary and desirable for the protection of adult foster home residents.

Â Â Â Â Â  (2) It is legislative intent that:

Â Â Â Â Â  (a) The department provide training and guidelines for employees assigned to licensing and enforcement to encourage consistency; and

Â Â Â Â Â  (b) The department take vigorous action to ensure that inspections and investigations are carried out as required by law. [1995 c.667 Â§7]

Â Â Â Â Â  443.725 License required; resident manager required; when other resident staff required. (1) Every provider of adult foster care shall be licensed with the Department of Human Services before opening or operating an adult foster home caring for adult residents.

Â Â Â Â Â  (2) A provider must live in the home that is to be licensed or hire a resident manager to live in the home.

Â Â Â Â Â  (3) There must be a provider, resident manager or substitute caregiver on duty 24 hours per day in an adult foster home under the jurisdiction of the Department of Human Services. [1983 c.629 Â§3; 1985 c.663 Â§3; 1991 c.960 Â§4; 1995 c.667 Â§9]

Â Â Â Â Â  443.730 Information regarding substitute caregivers required; standards; educational requirements. (1) The provider shall furnish the names, addresses and telephone numbers of the substitute caregivers employed or used by the provider to the Department of Human Services upon the request of the department.

Â Â Â Â Â  (2) The department shall require the provider to furnish information describing the planned operation of the adult foster home, including the use of substitute caregivers and other staff, as part of the license application.

Â Â Â Â Â  (3) The provider shall not allow a substitute caregiver or other caregiver to provide care to a resident unless the following standards are met and documented:

Â Â Â Â Â  (a) The department has completed a criminal records check for the State of Oregon and has completed or initiated a national criminal records check, if appropriate under ORS 443.735 (3), for the person. The department shall adopt rules to provide for the expedited completion of a criminal records check for the State of Oregon when requested by a licensed provider because of an immediate staffing need.

Â Â Â Â Â  (b) The substitute caregiver has successfully completed the training required by the department.

Â Â Â Â Â  (c) The caregiver is able to understand and communicate in oral and written English.

Â Â Â Â Â  (d) The provider has oriented the caregiver to the residents in the adult foster home, their care needs and the physical characteristics of the home.

Â Â Â Â Â  (e) The provider has trained the caregiver to meet the routine and emergency needs of the residents.

Â Â Â Â Â  (4) The department shall establish educational requirements for substitute caregivers and other caregivers designed to impart the practical knowledge and skills necessary to maintain the health, safety and welfare of residents. The training shall include a test established by the department to be completed by the caregiver. The test shall be completed by the caregiver without the help of any other person. [1995 c.667 Â§18]

Â Â Â Â Â  Note: 443.730 and 443.740 were added to and made a part of 443.705 to 443.825 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.735 Issuance of license; fee; standards; renewal; burden of proof. (1) Applications for a license to maintain and operate an adult foster home shall be made on forms provided by the Department of Human Services. Each application shall be accompanied by a fee of $20 per bed requested for licensing.

Â Â Â Â Â  (2) Upon receipt of an application and fee, the department shall conduct an investigation.

Â Â Â Â Â  (3) The department shall not issue an initial license unless:

Â Â Â Â Â  (a) The applicant and adult foster home are in compliance with ORS 443.705 to 443.825 and the rules of the department;

Â Â Â Â Â  (b) The department has completed an inspection of the adult foster home;

Â Â Â Â Â  (c) The department has completed a criminal records check under ORS 181.534 on the applicant and any person, other than a resident, 16 years of age or older who will be residing in the adult foster home. The criminal records check shall be conducted in accordance with rules adopted under ORS 181.534;

Â Â Â Â Â  (d) The department has checked the record of sanctions available, including the list of nursing assistants who have been found responsible for abuse and whose names have been added to the registry under ORS 441.678; and

Â Â Â Â Â  (e) The applicant has demonstrated to the department the financial ability and resources necessary to operate the adult foster home. The department shall adopt rules as the department deems appropriate that establish the financial standards an applicant must meet to qualify for issuance of a license and that protect financial information from public disclosure. The demonstration of financial ability under this paragraph shall include, but need not be limited to, providing the department with a list of any unsatisfied judgments, pending litigation and unpaid taxes and notifying the department regarding whether the applicant is in bankruptcy. If the applicant is unable to demonstrate the financial ability and resources required by this paragraph, the department may require the applicant to furnish a financial guarantee as a condition of initial licensure.

Â Â Â Â Â  (4) The department may not renew a license under this section unless:

Â Â Â Â Â  (a) The applicant and the adult foster home are in compliance with ORS 443.705 to 443.825 and the rules of the department;

Â Â Â Â Â  (b) The department has completed an inspection of the adult foster home;

Â Â Â Â Â  (c) The department has completed a criminal records check under ORS 181.534 on the applicant and any person, other than a resident, 16 years of age or older who will be residing in the adult foster home. The criminal records check under this paragraph shall be conducted in accordance with rules adopted under ORS 181.534; and

Â Â Â Â Â  (d) The department has checked the record of sanctions available, including the list of nursing assistants who have been found responsible for abuse and whose names have been added to the registry under ORS 441.678.

Â Â Â Â Â  (5)(a) In seeking an initial license and renewal of a license when an adult foster home has been licensed for less than 24 months, the burden of proof shall be upon the provider and the adult foster home to establish compliance with ORS 443.705 to 443.825 and the rules of the department.

Â Â Â Â Â  (b) In proceedings for renewal of a license when an adult foster home has been licensed for at least 24 continuous months, the burden of proof shall be upon the department to establish noncompliance with ORS 443.705 to 443.825 and the rules of the department.

Â Â Â Â Â  (6)(a) Persons who have been convicted of one or more crimes that, as determined by rules of the department, are substantially related to the qualifications, functions or duties of a provider, resident manager, substitute caregiver or other household member of an adult foster home shall be prohibited from operating, working in or residing in an adult foster home.

Â Â Â Â Â  (b) The department shall adopt rules that distinguish the criminal convictions and types of abuse that permanently prohibit a person from operating, working in or living in an adult foster home from the convictions and types of abuse that do not permanently prohibit the person from operating, working in or living in an adult foster home.

Â Â Â Â Â  (c) A provider may not hire, retain in employment or allow to live in an adult foster home, other than as a resident, any person who the provider knows has been convicted of a disqualifying crime or has been found responsible for a disqualifying type of abuse.

Â Â Â Â Â  (7) A license under ORS 443.725 is effective for one year from the date of issue unless sooner revoked. Each license shall state the name of the resident manager of the adult foster home, the names of all providers who own the adult foster home, the address of the premises to which the license applies, the maximum number of residents and the classification of the home. If, during the period covered by the license, a resident manager changes, the provider must within 15 days request modification of the license. The request must be accompanied by a fee of $10.

Â Â Â Â Â  (8) No license under ORS 443.725 is transferable or applicable to any location, persons operating the adult foster home or the person owning the adult foster home other than that indicated on the application for licensing.

Â Â Â Â Â  (9) The department shall not issue a license to operate an additional adult foster home to a provider unless the provider has demonstrated the qualifications and capacity to operate the provider's existing licensed home or homes and has demonstrated the ability to provide care to the residents of those homes that is adequate and substantially free from abuse and neglect.

Â Â Â Â Â  (10) All moneys collected under ORS 443.725 to 443.780 shall be deposited in a special account in the General Fund, and are appropriated continuously for payment of expenses incurred by the Department of Human Services.

Â Â Â Â Â  (11) Notwithstanding any other provision of this section or ORS 443.725 or 443.738, the department may issue a 60-day provisional license to a qualified person if the department determines that an emergency situation exists after being notified that the licensed provider of an adult foster home is no longer overseeing operation of the adult foster home. [1983 c.629 Â§4; 1985 c.663 Â§4; 1991 c.960 Â§5; 1995 c.180 Â§2; 1995 c.667 Â§10; 1999 c.205 Â§1; 2001 c.900 Â§189; 2005 c.730 Â§24]

Â Â Â Â Â  443.738 Educational standards for providers, managers and caregivers; rules; exception; duties of providers. (1) Except as provided in subsection (3) of this section, all providers, resident managers and substitute caregivers for adult foster homes shall satisfactorily meet all educational requirements established by the Department of Human Services. After consultation with representatives of providers, educators, residents' advocates and the Long Term Care Ombudsman, the department shall adopt by rule standards governing the educational requirements. The rules shall require that a person may not provide care to any resident prior to acquiring education or supervised training designed to impart the basic knowledge and skills necessary to maintain the health, safety and welfare of the resident. Each provider shall document compliance with the educational requirements for persons subject to the requirements.

Â Â Â Â Â  (2) The rules required under subsection (1) of this section shall include but need not be limited to the following:

Â Â Â Â Â  (a) A requirement that, before being licensed, a provider successfully completes training that satisfies a defined curriculum, including demonstrations and practice in physical caregiving, screening for care and service needs, appropriate behavior towards residents with physical, cognitive and mental disabilities and issues related to architectural accessibility;

Â Â Â Â Â  (b) A requirement that a provider pass a test before being licensed or becoming a resident manager. The test shall evaluate the ability to understand and respond appropriately to emergency situations, changes in medical conditions, physicians' orders and professional instructions, nutritional needs, residents' preferences and conflicts; and

Â Â Â Â Â  (c) A requirement that, after being licensed, a provider or resident manager successfully completes continuing education as described in ORS 443.742.

Â Â Â Â Â  (3) After consultation with representatives of providers, educators, residents' advocates and the Long Term Care Ombudsman, the department may adopt by rule exceptions to the training requirements of subsections (1) and (2) of this section for persons who are appropriately licensed medical care professionals in Oregon or who possess sufficient education, training or experience to warrant an exception. The department may not make any exceptions to the testing requirements.

Â Â Â Â Â  (4) The department may permit a person who has not completed the training or passed the test required in subsection (2)(a) and (b) of this section to act as a resident manager until the training and testing are completed or for 60 days, whichever is shorter, if the department determines that an unexpected and urgent staffing need exists. The licensed provider must notify the department of the situation and demonstrate that the provider is unable to find a qualified resident manager, that the person has met the requirements for a substitute caregiver for the adult foster home and that the provider will provide adequate supervision.

Â Â Â Â Â  (5) Providers shall serve three nutritionally balanced meals to residents each day. A menu for the meals for the coming week shall be prepared and posted weekly.

Â Â Â Â Â  (6) Providers shall make available at least six hours of activities each week which are of interest to the residents, not including television or movies. The department shall make information about resources for activities available to providers upon request. Providers or substitute caregivers shall be directly involved with residents on a daily basis.

Â Â Â Â Â  (7) Providers shall give at least 30 days' written notice to the residents, and to the legal representative, guardian or conservator of any resident, before selling, leasing or transferring the adult foster home business or the real property on which the adult foster home is located. Providers shall inform real estate licensees, prospective buyers, lessees and transferees in all written communications that the license to operate an adult foster home is not transferable and shall refer them to the department for information about licensing.

Â Â Â Â Â  (8) If a resident dies or leaves an adult foster home for medical reasons and indicates in writing the intent to not return, the provider may not charge the resident for more than 15 days or the time specified in the provider contract, whichever is less, after the resident has left the adult foster home. The provider has an affirmative duty to take reasonable actions to mitigate the damages by accepting a new resident. However, if a resident dies or leaves an adult foster home due to neglect or abuse by the provider or due to conditions of imminent danger to life, health or safety, the provider may not charge the resident beyond the resident's last day in the home. The provider shall refund any advance payments within 30 days after the resident dies or leaves the adult foster home.

Â Â Â Â Â  (9) Chemical and physical restraints may be used only after considering all other alternatives and only when required to treat a resident's medical symptoms or to maximize a resident's physical functioning. Restraints may not be used for discipline of a resident or for the convenience of the adult foster home. Restraints may be used only as follows:

Â Â Â Â Â  (a) Psychoactive medications may be used only pursuant to a prescription that specifies the circumstances, dosage and duration of use.

Â Â Â Â Â  (b) Physical restraints may be used only pursuant to a qualified practitioner's order that specifies the type, circumstances and duration of use in accordance with rules adopted by the department. The rules adopted by the department relating to physical restraints shall include standards for use and training.

Â Â Â Â Â  (10) If the physical characteristics of the adult foster home do not encourage contact between caregivers and residents and among residents, the provider shall demonstrate how regular positive contact will occur. Providers may not place residents who are unable to walk without assistance in a basement, split-level, second story or other area that does not have an exit at ground level. Nonambulatory residents shall be given first floor rooms.

Â Â Â Â Â  (11)(a) The provider may not transfer or discharge a resident from an adult foster home unless the transfer or discharge is necessary for medical reasons, for the welfare of the resident or for the welfare of other residents, or due to nonpayment. In such cases, the provider shall give the resident written notice as soon as possible under the circumstances.

Â Â Â Â Â  (b) The provider shall give the resident and the resident's legal representative, guardian or conservator written notice at least 30 days prior to the proposed transfer or discharge, except in a medical emergency including but not limited to a resident's experiencing an increase in level of care needs or engaging in behavior that poses an imminent danger to self or others. In such cases, the provider shall give the resident written notice as soon as possible under the circumstances.

Â Â Â Â Â  (c) The resident has the right to an administrative hearing prior to an involuntary transfer or discharge. If the resident is being transferred or discharged for a medical emergency, or to protect the welfare of the resident or other residents, as defined by rule, the hearing must be held within seven days of the transfer or discharge. The provider shall hold a space available for the resident pending receipt of an administrative order. ORS 441.605 (4) and the rules thereunder governing transfer notices and hearings for residents of long term care facilities shall apply to adult foster homes.

Â Â Â Â Â  (12) The provider may not include any illegal or unenforceable provision in a contract with a resident and may not ask or require a resident to waive any of the resident's rights.

Â Â Â Â Â  (13) Any lessor of a building in which an adult foster home is located may not interfere with the admission, discharge or transfer of any resident in the adult foster home unless the lessor is a provider or coprovider on the license. [1991 c.960 Â§3; 1995 c.180 Â§3; 1995 c.667 Â§11; 2001 c.300 Â§70; 2003 c.14 Â§260; 2005 c.226 Â§1]

Â Â Â Â Â  443.739 Rights of residents. Residents of adult foster homes have the following rights. Providers shall guarantee these rights and help residents exercise them. The provider shall post a copy of the Residents' Bill of Rights in the entry or other equally prominent place in the adult foster home. The Residents' Bill of Rights states that each resident of an adult foster home has the right to:

Â Â Â Â Â  (1) Be treated as an adult, with respect and dignity.

Â Â Â Â Â  (2) Be informed of all resident rights and all house rules.

Â Â Â Â Â  (3) Be encouraged and assisted to exercise legal rights, including the right to vote.

Â Â Â Â Â  (4) Be informed of the resident's medical condition and the right to consent to or refuse treatment.

Â Â Â Â Â  (5) Receive appropriate care and services, and prompt medical care as needed.

Â Â Â Â Â  (6) A safe and secure environment.

Â Â Â Â Â  (7) Be free from mental and physical abuse.

Â Â Â Â Â  (8) Be free from chemical or physical restraints except as ordered by a physician or other qualified practitioner.

Â Â Â Â Â  (9) Complete privacy when receiving treatment or personal care.

Â Â Â Â Â  (10) Associate and communicate privately with any person the resident chooses.

Â Â Â Â Â  (11) Send and receive personal mail unopened.

Â Â Â Â Â  (12) Participate in activities of social, religious and community groups.

Â Â Â Â Â  (13) Have medical and personal information kept confidential.

Â Â Â Â Â  (14) Keep and use a reasonable amount of personal clothing and belongings, and to have a reasonable amount of private, secure storage space.

Â Â Â Â Â  (15) Manage the resident's own money and financial affairs unless legally restricted.

Â Â Â Â Â  (16) Be free from financial exploitation. The provider shall not charge or ask for application fees or nonrefundable deposits and shall not solicit, accept or receive money or property from a resident other than the amount agreed to for services.

Â Â Â Â Â  (17) A written agreement regarding the services to be provided and the rate schedule to be charged. The provider must give 30 days' written notice before any change in the rates or the ownership of the home.

Â Â Â Â Â  (18) Not to be transferred or moved out of the adult foster home without 30 days' advance written notice and an opportunity for a hearing. A provider may transfer or discharge a resident only for medical reasons including a medical emergency described in ORS 443.738 (11)(b), or for the welfare of the resident or other residents, or for nonpayment.

Â Â Â Â Â  (19) Be free of discrimination in regard to race, color, national origin, sex or religion.

Â Â Â Â Â  (20) Make suggestions and complaints without fear of retaliation. [1991 c.960 Â§11; 1995 c.667 Â§12; 2003 c.14 Â§261]

Â Â Â Â Â  443.740 Information on licensed adult foster homes; availability; content. (1) The Department of Human Services shall maintain current information on all licensed adult foster homes and shall make that information available to prospective residents and other interested members of the public at local department offices or area agencies on aging licensing offices throughout the state.

Â Â Â Â Â  (2) The information shall include:

Â Â Â Â Â  (a) The location of the adult foster home;

Â Â Â Â Â  (b) A brief description of the physical characteristics of the home;

Â Â Â Â Â  (c) The name and mailing address of the provider;

Â Â Â Â Â  (d) The license classification of the home and the date the provider was first licensed to operate that home;

Â Â Â Â Â  (e) The date of the last inspection, the name and telephone number of the office that performed the inspection and a summary of the findings;

Â Â Â Â Â  (f) Copies of all complaint investigations involving the home, together with the findings of the department, the actions taken by the department and the outcome of the complaint investigation;

Â Â Â Â Â  (g) An explanation of the terms used in the investigation report;

Â Â Â Â Â  (h) Any license conditions, suspensions, denials, revocations, civil penalties, exceptions or other actions taken by the department involving the home; and

Â Â Â Â Â  (i) Whether care is provided primarily by the licensed provider, a resident manager or other arrangement.

Â Â Â Â Â  (3) Any list of adult foster homes maintained or distributed by the department or a local licensing office shall include notification to the reader of the availability of public records concerning the homes. [1995 c.667 Â§17; 1997 c.741 Â§1; 2001 c.447 Â§3; 2003 c.14 Â§262]

Â Â Â Â Â  Note: See note under 443.730.

Â Â Â Â Â  443.742 Annual continuing education requirements; rules. (1) The Department of Human Services shall require all providers and resident managers to complete annually 12 hours of continuing education approved by the department, related to:

Â Â Â Â Â  (a) Care of the elderly and persons with disabilities; and

Â Â Â Â Â  (b) Business operations of adult foster homes.

Â Â Â Â Â  (2) Providers and resident managers may not fulfill the continuing education requirements described in subsection (1) of this section with more than four hours of continuing education related to the business operations of adult foster homes.

Â Â Â Â Â  (3) The department may, by rule, establish continuing education requirements for caregivers who are not providers. [2005 c.226 Â§3]

Â Â Â Â Â  Note: 443.742 was added to and made a part of 443.705 to 443.825 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.745 Denial, suspension or revocation; conditional license; review. (1) A license may be denied, suspended, revoked or have conditions attached upon a finding by the Department of Human Services of any of the following:

Â Â Â Â Â  (a) There exists a threat to the health, safety or welfare of any resident.

Â Â Â Â Â  (b) There is reliable evidence of abuse, neglect or exploitation of any resident.

Â Â Â Â Â  (c) The facility is not operated in compliance with ORS 443.705 to 443.825 or the rules adopted thereunder.

Â Â Â Â Â  (d) Such other circumstances as may be established by the department by rule.

Â Â Â Â Â  (2) Conditions attached to a license shall be effective upon order of the Director of Human Services.

Â Â Â Â Â  (3) Suspension or revocation of a license authorized by this section for any reason other than abuse, neglect or exploitation of the resident shall be preceded by a hearing under ORS chapter 183 if requested by the provider.

Â Â Â Â Â  (4) If the license is suspended or revoked for the reason of abuse, neglect or exploitation of a resident, the provider may request a review in writing within 10 days after notice of the suspension or revocation. If a request is made, the director shall review all material relating to the allegation of abuse, neglect or exploitation and to the suspension or revocation within 10 days of the request. The director shall determine, based on review of the material, whether or not to sustain the decision to suspend or revoke. If the director determines not to sustain the decision, the license shall be restored immediately. The decision of the director is subject to judicial review as a contested case under ORS chapter 183.

Â Â Â Â Â  (5) In the event the license to maintain an adult foster home is ordered suspended or revoked, the department may withhold service payments until the defective situation is corrected. For protection of residents, the department may arrange for them to move.

Â Â Â Â Â  (6) A provider whose license has been revoked or whose application has been denied shall not be permitted to make a new application for one year from the date the revocation or denial is final, or for a longer period specified in the order revoking or denying the license.

Â Â Â Â Â  (7) The department shall deny the application or revoke the license of any person who falsely represents that the person has not been convicted of a crime. [1983 c.629 Â§5; 1985 c.663 Â§5; 1987 c.431 Â§1; 1995 c.667 Â§13]

Â Â Â Â Â  443.755 Entry and inspection of homes; access to residents; inspection report; fire inspection. (1) The Department of Human Services staff shall be permitted access to enter and inspect all licensed adult foster homes. The department shall be permitted access to enter and inspect any unlicensed adult foster home upon the receipt of an oral or written complaint, or in case the department itself has cause to believe that an adult foster home is operating without a license or there exists a threat to the health, safety or welfare of any resident. The department staff shall be permitted access to the residents of adult foster homes in order to interview residents privately and to inspect residents' records.

Â Â Â Â Â  (2) The state or local fire inspectors shall be permitted access to enter and inspect adult foster homes regarding fire safety upon request of the department.

Â Â Â Â Â  (3)(a) The Department of Human Services shall provide to each licensed adult foster home in the state in writing in clear concise language readily comprehensible by the average person a copy of the inspection report of the most recent inspection of that home conducted by the department.

Â Â Â Â Â  (b) The provider shall post the inspection report in the entry or equally prominent place and shall, upon request, provide a copy of the information to each resident of, or person applying for admission to, the home, or the legal representative, guardian or conservator of the resident or applicant. [1983 c.629 Â§6; 1985 c.663 Â§6; 1991 c.960 Â§6]

Â Â Â Â Â  443.760 Application of single family dwelling code requirements to home; rules; evacuation requirement; lease rate. (1) Adult foster homes that are certified as residential homes as defined in ORS 197.660 shall meet all state and local building, sanitation, utility and fire code requirements applicable to single family dwellings. However, by rule, the Department of Human Services may adopt more stringent standards upon a finding that there is a significant health or safety threat to residents that necessitates a standard not imposed on other single family dwellings.

Â Â Â Â Â  (2) In adopting more stringent standards, the department shall consult with the Department of Consumer and Business Services and the office of the State Fire Marshal to insure adequate evacuation of residents.

Â Â Â Â Â  (3) As used in this section, "adequate evacuation" means the ability of a provider to evacuate all residents from the dwelling within three minutes.

Â Â Â Â Â  (4) If a licensed provider rents or leases the premises where the adult foster home is located, the lessor shall charge a flat rate for the lease or rental. [1993 c.146 Â§1; 1995 c.180 Â§4]

Â Â Â Â Â  443.765 Complaint procedure; retaliation prohibited; notice of rates and rules; liability for complaints. (1) Complaints against adult foster homes may be filed with the Department of Human Services by any person, whether or not a resident of the home. The department shall investigate complaints regarding adult foster homes and shall adopt by rule standards governing investigations pursuant to this section.

Â Â Â Â Â  (2) The department shall prepare a notice which must be posted in a conspicuous place in each adult foster home stating the telephone number of the department and the procedure for making complaints.

Â Â Â Â Â  (3) The department shall maintain a file of all complaints and the action taken on the complaint, indexed by the name of the owner or operator. When the department concludes the investigation of a complaint, the department shall clearly designate the outcome of the complaint investigation in the complaint file. The filed complaint forms shall protect the privacy of the complainant, the resident and the witnesses.

Â Â Â Â Â  (4) Any person has a right to inspect and photocopy the complaint files maintained by the department.

Â Â Â Â Â  (5)(a) The owner or operator of an adult foster home may not prohibit, discourage or use intimidation against any person to prevent the filing of a complaint with the department.

Â Â Â Â Â  (b) If a resident, or a person acting on the resident's behalf, files a complaint with the department, the owner or operator of an adult foster home may not retaliate against the resident by:

Â Â Â Â Â  (A) Increasing charges;

Â Â Â Â Â  (B) Decreasing services, rights or privileges;

Â Â Â Â Â  (C) Threatening to increase charges or decrease services, rights or privileges;

Â Â Â Â Â  (D) Taking or threatening to take any action to coerce or compel the resident to leave the facility; or

Â Â Â Â Â  (E) Abusing or threatening to harass or abuse a resident in any manner.

Â Â Â Â Â  (c) The owner or operator of an adult foster home may not retaliate against any person who files a complaint or any witness or employee of a facility interviewed about the complaint, including but not limited to retaliation by restriction of otherwise lawful access to the adult foster home or to any resident thereof, or, if an employee, to dismissal or harassment.

Â Â Â Â Â  (6) The provider shall give all residents, upon admission, a notice of the monthly rates and the house rules.

Â Â Â Â Â  (7) Anyone participating in good faith in the filing of a complaint pursuant to this section is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the filing or substance of the complaint. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from the complaint. A person does not act in good faith for the purposes of this subsection if the substance of the complaint is false and:

Â Â Â Â Â  (a) The person knows that the substance of the complaint is false; or

Â Â Â Â Â  (b) The person makes the complaint with the intent to harm the owner or operator of the adult foster home, or the adult foster home, and the person shows a reckless disregard for the truth or falsity of the substance of the complaint. [1983 c.629 Â§7; 1985 c.651 Â§3; 1991 c.960 Â§7; 2001 c.447 Â§1]

Â Â Â Â Â  443.767 Investigation of complaint; rules. (1) When the Department of Human Services receives a complaint that alleges that a resident of a licensed adult foster home has been injured, abused or neglected, and that the resident's health or safety is in imminent danger, or that the resident has died or been hospitalized, the investigation shall begin immediately after the complaint is received. If the investigator determines that the complaint is substantiated, the department shall take appropriate corrective action immediately.

Â Â Â Â Â  (2) When the department receives a complaint that alleges the existence of any circumstance that could result in injury, abuse or neglect of a resident of a licensed adult foster home, and that the circumstance could place the resident's health or safety in imminent danger, the department shall investigate the complaint promptly. If the investigator determines that the complaint is substantiated, the department shall take appropriate corrective action promptly.

Â Â Â Â Â  (3) After public hearing, the department shall by rule set standards for the procedure, content and time limits for the initiation and completion of investigations of complaints. The time limits shall be as short as possible and shall vary in accordance with the severity of the circumstances alleged in the complaint. In no event shall the investigation exceed a duration of 60 days, unless there is an ongoing concurrent criminal investigation, in which case the department may take a reasonable amount of additional time in which to complete the investigation.

Â Â Â Â Â  (4) The department shall take no longer than 60 days from the completion of the investigation report to take appropriate corrective action in the case of any complaint that the investigator determines to be substantiated.

Â Â Â Â Â  (5)(a) The department shall mail a copy of the investigation report within seven days of the completion of the report to:

Â Â Â Â Â  (A) The complainant, unless the complainant requests anonymity;

Â Â Â Â Â  (B) The resident, and any person designated by the resident to receive information concerning the resident;

Â Â Â Â Â  (C) The facility; and

Â Â Â Â Â  (D) The Long Term Care Ombudsman.

Â Â Â Â Â  (b) The copy of the report shall be accompanied by a notice that informs the recipient of the right to submit additional evidence.

Â Â Â Â Â  (6) The complaint and the investigation report shall be available to the public at the local department office or the type B area agency on aging, if appropriate. When the department or type B area agency on aging concludes the investigation of a complaint, the department or type B area agency on aging shall clearly designate the outcome of the complaint investigation and make the designation available to the public together with the complaint and the investigation report.

Â Â Â Â Â  (7) A copy of the report shall be forwarded to the department whether or not the investigation report concludes that the complaint is substantiated. [1991 c.960 Â§8; 2001 c.447 Â§2; 2001 c.900 Â§190]

Â Â Â Â Â  443.775 Rules; level of care; exception to limit on residents with nursing care needs; reports on exceptions; provider duties; enforcement; civil penalties. (1) The Department of Human Services shall adopt rules governing adult foster homes and the level of care provided in such homes, including the provision of care to more than one person with nursing care needs under specified conditions and department approval, such as are necessary to protect the health, safety or welfare of the residents and to provide for an appropriate continuum of care, but shall not be inconsistent with the residential nature of the living accommodations and the family atmosphere of the home. The rules shall be consistent with rules adopted by the Oregon State Board of Nursing under ORS 678.150 (9).

Â Â Â Â Â  (a) An exception to the limit of one resident with nursing care needs may be granted if the provider proves to the department by clear and convincing evidence that such an exception will not jeopardize the care, health, safety or welfare of the residents and that the provider is capable of meeting the additional care needs of the new resident.

Â Â Â Â Â  (b) The department, and the counties acting under the exemption granted pursuant to ORS 443.780, shall report on a quarterly basis to the Legislative Assembly on the number of exceptions granted during the quarter pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (2) The provider may not employ a resident manager who does not meet the classification standard for the adult foster home.

Â Â Â Â Â  (3) The provider shall be able to meet the night care needs of a resident before admitting the resident. The provider shall include night care needs in the resident's care plan.

Â Â Â Â Â  (4) The provider shall screen a prospective resident before admitting the resident. The screening shall include but is not limited to diagnosis, medications, personal care needs, nursing care needs, night care needs, nutritional needs, activities and lifestyle preferences. A copy of the screening shall be given to the prospective resident or the prospective resident's representative.

Â Â Â Â Â  (5) The department shall make rules to assure that any employee who makes a complaint pursuant to ORS 443.755 shall be protected from retaliation.

Â Â Â Â Â  (6) For adult foster homes in which clients reside for whom the department pays for care, including homes in which the provider and the resident are related, the department may require substantial compliance with its rules relating to standards for care of the client as a condition for paying for care.

Â Â Â Â Â  (7) By order the Director of Human Services may delegate authority under this section to personnel other than of the department.

Â Â Â Â Â  (8) The department may commence a suit in equity to enjoin maintenance of an adult foster home if:

Â Â Â Â Â  (a) The home is operated without a valid license under this section; or

Â Â Â Â Â  (b) After the license to maintain the home is ordered suspended or revoked, a reasonable time for placement of residents in other facilities has been allowed but such placement has not been accomplished.

Â Â Â Â Â  (9) The department shall establish by rule the maximum capacity of adult foster homes, including all nonrelated and related persons receiving residential care and day care.

Â Â Â Â Â  (10) Any person who violates a provision of ORS 443.705 to 443.825 or the rules adopted thereunder may be subjected to the imposition of a civil penalty, to be fixed by the director by rule, not to exceed $100 per violation, to a maximum of $250 or, per occurrence of substantiated abuse, a maximum of $1,000. [1983 c.629 Â§8; 1985 c.663 Â§7; 1987 c.369 Â§2; 1987 c.430 Â§2; 1987 c.431 Â§2; 1991 c.960 Â§9; 1995 c.667 Â§14; 2001 c.900 Â§191]

Â Â Â Â Â  443.780 Exemption where county has licensing and inspection program. (1) The Director of Human Services may exempt from the license, inspection and fee provisions of ORS 443.705 to 443.825 adult foster homes in those counties where there is a county agency which provides similar programs for licensing and inspection that the director finds are equal to or superior to the requirements of ORS 443.705 to 443.825.

Â Â Â Â Â  (2) ORS 443.775 (5) applies regardless of any exceptions granted to a county agency. [1985 c.663 Â§11; 1995 c.667 Â§19]

Â Â Â Â Â  443.785 Admission of Medicaid recipients. The Department of Human Services may not require an adult foster home that elects to provide care for a Medicaid recipient to admit an additional Medicaid resident under a contract with the department. [1999 c.204 Â§2]

Â Â Â Â Â  443.790 Authority of director to impose civil penalty; factors to be considered; rules. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on a person for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a license issued under ORS 443.735.

Â Â Â Â Â  (b) Violation of any rule or general order of the Department of Human Services that pertains to a facility.

Â Â Â Â Â  (c) Violation of any final order of the director that pertains specifically to the facility owned or operated by the person incurring the penalty.

Â Â Â Â Â  (d) Violation of ORS 443.745 or of rules required to be adopted under ORS 443.775.

Â Â Â Â Â  (2) The director shall impose a civil penalty of not to exceed $500 on any adult foster home for falsifying resident or facility records or causing another to do so.

Â Â Â Â Â  (3) The director shall impose a civil penalty of $250 on a provider who violates ORS 443.725 (3).

Â Â Â Â Â  (4) The director shall impose a civil penalty of not less than $250 nor more than $500 on a provider who admits a resident knowing that the resident's care needs exceed the license classification of the provider if the admission places the resident or other residents at grave risk of harm.

Â Â Â Â Â  (5)(a) In every case other than those involving the health, safety or welfare of a resident, the director shall prescribe a reasonable time for elimination of a violation but except as provided in paragraph (b) of this subsection shall not prescribe a period to exceed 30 days after notice of the violation.

Â Â Â Â Â  (b) The director may approve a reasonable amount of time in excess of 30 days if correction of the violation within 30 days is determined to be impossible.

Â Â Â Â Â  (6) In imposing a civil penalty, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules or orders pertaining to facilities.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (d) The immediacy and extent to which the violation threatens or threatened the health, safety or welfare of one or more residents.

Â Â Â Â Â  (7) The department shall adopt rules establishing objective criteria for the imposition and amount of civil penalties under this section. [1987 c.431 Â§Â§4,6; 1991 c.413 Â§6; 1991 c.960 Â§10; 1995 c.667 Â§15]

Â Â Â Â Â  443.795 Civil penalty; notice; hearing. (1) Any civil penalty under ORS 443.790 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Human Services.

Â Â Â Â Â  (3) The Department of Human Services shall conduct the hearing and issue the final order within 180 days after any hearing request. [1987 c.431 Â§5; 1991 c.734 Â§25; 1991 c.960 Â§12; 2003 c.14 Â§263]

Â Â Â Â Â  443.805 [1987 c.431 Â§7; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  443.815 Judicial review of penalties. Judicial review of civil penalties imposed under ORS 443.790 shall be as provided under ORS 183.480, except that the court may, in its discretion, reduce the amount of the penalty. [1987 c.431 Â§8]

Â Â Â Â Â  443.825 Disposition of penalties recovered. All penalties recovered under ORS 443.790 to 443.815 shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1987 c.431 Â§9]

DEVELOPMENTAL DISABILITY CHILD FOSTER HOMES

Â Â Â Â Â  443.830 Definitions for ORS 443.830 and 443.835. As used in this section and ORS 443.835:

Â Â Â Â Â  (1) "Child" means a person for whom developmental disability services are planned and provided and who is:

Â Â Â Â Â  (a) Under 18 years of age; or

Â Â Â Â Â  (b) At least 18 years of age but less than 22 years of age and resides in a developmental disability child foster home and whose needs, as determined by the individual support plan team, are best met if services are provided in a developmental disability child foster home.

Â Â Â Â Â  (2) "Department" means the Department of Human Services.

Â Â Â Â Â  (3)(a) "Developmental disability child foster home" means any home maintained by a person who has under the care of the person, in the home, a child found eligible for developmental disability services for the purpose of providing the child with supervision, food and lodging. The child must be unrelated to the person by blood or marriage and be unattended by the child's parent or guardian.

Â Â Â Â Â  (b) "Developmental disability child foster home" does not include:

Â Â Â Â Â  (A) A boarding school that is essentially and primarily engaged in educational work;

Â Â Â Â Â  (B) A home in which a child is provided with room and board by a school district board; or

Â Â Â Â Â  (C) A foster home under the direct supervision of a private child-caring agency.

Â Â Â Â Â  (4) "Individual support plan team" means a team composed of the child, the child's parent or guardian, the community mental health program representative and representatives of all current service providers that develops a written plan of services covering a 12-month period for a child. [1999 c.316 Â§4; 2001 c.463 Â§1; 2001 c.900 Â§192]

Â Â Â Â Â  Note: 443.830 and 443.835 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.835 Certificate required; rules. (1) A person may not operate a developmental disability child foster home without having a certificate issued by the Department of Human Services.

Â Â Â Â Â  (2) A person may apply for a certificate to operate a developmental disability child foster home by submitting an application to the department on a form furnished by the department.

Â Â Â Â Â  (3) Upon receipt of an application under subsection (2) of this section, the department shall cause an investigation to be made of the applicant and the applicant's home. The department shall determine whether to issue a certificate to the applicant and, if a certificate is to be issued, whether to issue a conditional certificate or a regular certificate. The certificate shall be in the form prescribed by the department by rule.

Â Â Â Â Â  (4) After notice and an opportunity for hearing as provided in ORS 183.310 to 183.482, the department may deny, refuse to renew or revoke a certificate to operate a developmental disability child foster home. A person whose application for a certificate has been denied, not renewed or revoked may appeal the decision to the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases.

Â Â Â Â Â  (5) The department may adopt rules to carry out the intent and purposes of this section and ORS 443.830. [1999 c.316 Â§5]

Â Â Â Â Â  Note: See note under 443.830.

HOSPICE PROGRAMS

Â Â Â Â Â  443.850 Definitions for ORS 443.850 to 443.870. As used in ORS 443.850 to 443.870:

Â Â Â Â Â  (1) "Hospice program" means a coordinated program of home and inpatient care, available 24 hours a day, that utilizes an interdisciplinary team of personnel trained to provide palliative and supportive services to a patient-family unit experiencing a life threatening disease with a limited prognosis.

Â Â Â Â Â  (2) "Hospice services" means items and services provided to a patient-family unit by a hospice program or by other individuals or community agencies under a consulting or contractual arrangement with a hospice program. Hospice services include acute, respite, home care and bereavement services provided to meet the physical, psychosocial, spiritual and other special needs of a patient-family unit during the final stages of illness, dying and the bereavement period.

Â Â Â Â Â  (3) "Interdisciplinary team" means a group of individuals working together in a coordinated manner to provide hospice care. An interdisciplinary team includes, but is not limited to, the patient-family unit, attending physician and one or more of the following hospice program personnel: Physician, nurse, nurse's aide, occupational therapist, physical therapist, trained lay volunteer, clergy or spiritual counselor, and credentialed mental health professional such as psychiatrist, psychologist, psychiatric nurse or social worker.

Â Â Â Â Â  (4) "Patient-family unit" includes an individual who has a life threatening disease with a limited prognosis and all others sharing housing, common ancestry or a common personal commitment with the individual.

Â Â Â Â Â  (5) "Person" includes individuals, organizations and groups of organizations. [1987 c.398 Â§1; 1989 c.697 Â§3]

Â Â Â Â Â  443.860 Certification or accreditation required; exception. (1) Except as provided in subsections (3) and (4) of this section, no person shall establish, conduct or maintain a hospice program providing hospice services, or hold itself out to the public as a hospice program, without:

Â Â Â Â Â  (a) Certification by the federal Centers for Medicare and Medicaid Services as a program of hospice services meeting standards for Medicare reimbursement;

Â Â Â Â Â  (b) Accreditation by the Oregon Hospice Association; or

Â Â Â Â Â  (c) Accreditation by the Joint Commission on Accreditation of Healthcare Organizations as a program of hospice services.

Â Â Â Â Â  (2) The Oregon Hospice Association may accredit hospices which are not members of the Oregon Hospice Association.

Â Â Â Â Â  (3) Any person who is in the process of developing a hospice program may use the term "hospice" to describe and refer to the program of services during its development for up to two years. However, no hospice services to patients or their families shall be provided by a hospice until accreditation or certification is obtained.

Â Â Â Â Â  (4) Any person may operate a hospice program for a period of not more than 90 consecutive days if the federal Centers for Medicare and Medicaid Services or the Oregon Hospice Association acknowledges in writing that accreditation or certification is pending and the Oregon Hospice Association authorizes that operations may commence.

Â Â Â Â Â  (5) A certified or accredited hospice need not obtain a license pursuant to ORS 443.015 unless it meets the definition of a home health agency and receives direct compensation for home health care services from the patient, insurers, Medicare or Medicaid. Compensation paid to licensed professionals is not direct compensation. [1987 c.398 Â§Â§2,3; 1989 c.697 Â§1; 1993 c.110 Â§3; 1997 c.362 Â§1; 2003 c.14 Â§264]

Â Â Â Â Â  443.865 Enforcement; rules; civil penalties. (1) Upon the recommendation of the Oregon Hospice Association, the Department of Human Services shall enforce compliance with the provisions of ORS 443.860 (1), (3), (4) and (5).

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules pursuant to ORS chapter 183 to implement subsection (1) of this section. Depending upon the seriousness of the noncompliance, the enforcement mechanisms to be used shall include, but not be limited to, the imposition of civil penalties and the issuance of an order to cease operations. [1993 c.110 Â§2]

Â Â Â Â Â  443.870 Hospice program registry. The Oregon Hospice Association shall maintain and operate a registry of all certified and accredited hospice programs and all developing hospice programs and shall make such records available to the public. [1987 c.398 Â§4; 1993 c.110 Â§4]

PROPERTY OF RESIDENTS

Â Â Â Â Â  443.880 Responsibilities of residential facility regarding property of resident. (1) The admission of a person to a residential facility shall not act to create in the facility, its owner, administrator or employee any authority to manage, use or dispose of any property of the resident, or any authority or responsibility for the personal affairs of the person, except as may be necessary for the safety and orderly management of the facility and as may be required by this section.

Â Â Â Â Â  (2) No owner, administrator or employee of a residential facility may act as guardian, conservator, trustee or attorney in fact for any resident of the facility unless the resident is related to the owner, administrator or employee within the third degree of consanguinity. This subsection shall not prevent the owner, administrator or employee of a residential facility from acting as a representative payee for the resident.

Â Â Â Â Â  (3) A residential facility shall provide for the safekeeping of personal effects, funds and other property of its residents.

Â Â Â Â Â  (4) A residential facility shall keep complete and accurate records of all funds and other property of its residents received by the facility for safekeeping.

Â Â Â Â Â  (5) Any funds or other property belonging to or due to a resident of a residential facility which are received by a residential facility shall be held in trust and shall be held separate from the funds and property of the facility and shall be used only for the account of the resident. Upon request, the facility shall furnish the resident a complete and certified statement of all funds or other property to which this section applies, detailing the amounts and items received, together with their sources and disposition.

Â Â Â Â Â  (6) For the purposes of this section, "residential facility" means a domiciliary care facility as defined by ORS 443.205, a long term care facility as defined by ORS 442.015, a residential facility as defined by ORS 443.400, an adult foster home as defined by ORS 443.705 and any residential facility required to be registered under ORS 443.480 to 443.500. [1991 c.413 Â§1; 1997 c.249 Â§144]

Â Â Â Â Â  443.881 Transfer of property; undue influence. (1) No owner, employee or administrator of a residential facility as defined by ORS 443.880 shall cause any person who is a resident of the facility to deliver to the owner, employee or administrator any funds or property of the resident by the exercise of undue influence.

Â Â Â Â Â  (2) For the purposes of this section, "undue influence" means that an owner, employee or administrator of a residential facility has substituted the will or interests of the owner, employee or administrator for the will or interests of the resident of the facility. [1991 c.413 Â§2]

ALZHEIMER'S DISEASE

Â Â Â Â Â  443.885 Registration of certain facilities. Any facility that provides care for patients or residents with Alzheimer's disease or other dementia by means of an Alzheimer's care unit must register with the Department of Human Services. [1991 c.416 Â§1; 2003 c.14 Â§265]

Â Â Â Â Â  443.886 Special indorsement required; standards; fees; rules. (1) If a facility intends to provide care for patients or residents with Alzheimer's disease or other dementia by means of an Alzheimer's care unit, the facility must obtain a special indorsement on its license or registration.

Â Â Â Â Â  (2) The Department of Human Services, with the input from representatives of advocate groups and the long term care industry, shall adopt by rule standards that ensure that the special needs of any Alzheimer's patient or resident who is cared for in a special unit are met and that quality care is provided. The standards must include but are not limited to provisions for:

Â Â Â Â Â  (a) Care planning, including physical design, staffing, staff training, safety, egress control, individual care planning, admission policy, family involvement, therapeutic activities and social services;

Â Â Â Â Â  (b) Continuity of basic care requirements; and

Â Â Â Â Â  (c) Marketing and advertising of the availability of and services from Alzheimer's care units.

Â Â Â Â Â  (3) The department shall adopt a fee schedule for indorsement, taking into account the type of facility and the number of patients and residents.

Â Â Â Â Â  (4) The department shall enforce rules adopted under subsection (2) of this section and shall allow a licensee or registrant to retain the special indorsement required to care for patients and residents with Alzheimer's disease or other dementia only so long as the licensee or registrant complies with the rules.

Â Â Â Â Â  (5) The special indorsement may be suspended or revoked in the same manner as the license or registration is suspended or revoked.

Â Â Â Â Â  (6) Unless a facility has obtained the indorsement required by subsection (1) of this section, the facility shall not:

Â Â Â Â Â  (a) Advertise the facility as providing an Alzheimer's care unit; or

Â Â Â Â Â  (b) Market the facility as providing an Alzheimer's care unit.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) "Alzheimer's care unit" means a special care unit in a designated, separated area for patients and residents with Alzheimer's disease or other dementia that is locked, segregated or secured to prevent or limit access by a patient or resident outside the designated or separated area.

Â Â Â Â Â  (b) "Facility" means a nursing home, residential care facility, assisted living facility or any other like facility required to be licensed by the department.

Â Â Â Â Â  (c) "Registry" means a facility will provide the department with information relating to the Alzheimer's care unit including the number of residents in the unit, stage of dementia for each resident, description of how services are provided, and length of time the unit has been operating. [1991 c.416 Â§2; 2001 c.900 Â§193; 2005 c.22 Â§312]

MISCELLANEOUS

Â Â Â Â Â  443.888 Exemption from ad valorem property taxation for certain facilities; certification. (1)(a) The owner of a long term care facility seeking to have the facility be exempt from ad valorem property taxation under ORS 307.811 shall apply to the Department of Human Services for certification of the facility as an essential community provider long term care facility.

Â Â Â Â Â  (b) The application shall be made after the close of the calendar year for which the average percentage of residents eligible for medical assistance under Medicaid is to be determined.

Â Â Â Â Â  (2) The application shall be in the form and shall contain the information prescribed by the department, including but not limited to:

Â Â Â Â Â  (a) The location of the long term care facility; and

Â Â Â Â Â  (b) A statement of the number of residents of the long term care facility during the previous calendar year and the number of those residents who were eligible for Medicaid.

Â Â Â Â Â  (3) The department shall act upon an application within 15 days after the date the application has been filed with the department and all requested information has been provided by the applicant.

Â Â Â Â Â  (4) The department shall certify a long term care facility as an essential community provider long term care facility if the facility:

Â Â Â Â Â  (a) Is a nursing facility, assisted living facility or residential care facility and has an average residency rate of 50 percent or more who are eligible for Medicaid; or

Â Â Â Â Â  (b) Is an adult foster home and has an average residency rate of 60 percent or more who are eligible for Medicaid.

Â Â Â Â Â  (5) The department shall send the certification to the applicant. The certification shall state the tax year for which the certification is valid.

Â Â Â Â Â  (6) A certification under this section shall be valid for the tax year beginning the July 1 immediately following the calendar year in which the long term care facility met the Medicaid eligibility residency rate set forth in subsection (4) of this section.

Â Â Â Â Â  (7) As used in this section, "long term care facility" means a nursing facility, assisted living facility, residential care facility or adult foster home as defined in ORS 443.705. [1999 c.476 Â§4; 2005 c.688 Â§6]

Â Â Â Â Â  Note: 443.888 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â

Â Â Â Â Â  443.990 [Subsection (2) enacted as 1953 c.659 Â§14; 1969 c.641 Â§17; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.991 Penalties. (1) Violation of ORS 443.015 is punishable as a Class C misdemeanor.

Â Â Â Â Â  (2) Violation of any provision of ORS 443.400 to 443.455 is a Class B misdemeanor. In addition, the Department of Human Services may commence an action to enjoin operation of a residential facility:

Â Â Â Â Â  (a) When a residential facility is operated without valid licensure; or

Â Â Â Â Â  (b) After notice of revocation has been given and a reasonable time for placement of individuals in other facilities has been allowed.

Â Â Â Â Â  (3) Violation of ORS 443.725 is punishable as a Class C misdemeanor.

Â Â Â Â Â  (4) Violation of any provision of ORS 443.755 is a Class B misdemeanor. In addition, the department may commence an action to enjoin operation of an adult foster home:

Â Â Â Â Â  (a) When an adult foster home is operated without a valid license; or

Â Â Â Â Â  (b) After notice of revocation has been given and a reasonable time for placement of individuals in other facilities has been allowed.

Â Â Â Â Â  (5) Violation of ORS 443.881 is punishable as a Class C misdemeanor. [Subsection (1) enacted as 1977 c.738 Â§11; subsection (2) enacted as 1977 c.717 Â§14; 1979 c.284 Â§144; 1985 c.663 Â§8; subsection (5) enacted as 1991 c.413 Â§3]

_______________



Chapter 444

Chapter 444 Â Special Medical Services for Children

2005 EDITION

SPECIAL MEDICAL SERVICES FOR CHILDREN

PUBLIC HEALTH AND SAFETY

SERVICES FOR CHILDREN WITH SPECIAL HEALTH NEEDS

444.010Â Â Â Â  Oregon Health and Science University to administer program of services for disabled children

444.020Â Â Â Â  Authority in administering services for children with special health needs; rules

444.030Â Â Â Â  Oregon Health and Science University to administer program

444.040Â Â Â Â  Services for Children with Special Health Needs Account; expenditure of funds; payment of claims

444.050Â Â Â Â  Children not treated if parents object

CARE AND TREATMENT FOR INDIGENT CHILDREN

444.110Â Â Â Â  Complaint; examination; report of physician; investigation

444.120Â Â Â Â  Hearing; notice; evidence; order directing free treatment

444.130Â Â Â Â  Treatment of children

444.140Â Â Â Â  Rejection of patients referred

444.150Â Â Â Â  Physician not compensated for treatment

444.160Â Â Â Â  Account and statement of treatment

444.170Â Â Â Â  Approval of statement; payment of account

444.180Â Â Â Â  Appointment of attendant to accompany child

444.190Â Â Â Â  Compensation of attendant and examining physician

444.200Â Â Â Â  Reimbursing Oregon Health and Science University for expenses in returning patients

444.210Â Â Â Â  Treatment of child at other hospital

444.220Â Â Â Â  Compensation for treatment at other hospitals

444.230Â Â Â Â  Unspecified treatment and experimentation prohibited

444.240Â Â Â Â  Preparation and distribution of examination blanks; printing cost

CHILDHOOD DIABETES DATABASE

444.300Â Â Â Â  Department of Human Services database on childhood diabetes; rules

444.310Â Â Â Â  Annual survey of students

444.320Â Â Â Â  Physician report of childhood diabetes

444.330Â Â Â Â  Confidentiality of information

SERVICES FOR CHILDREN WITH SPECIAL HEALTH NEEDS

Â Â Â Â Â  444.010 Oregon Health and Science University to administer program of services for disabled children. (1) The Oregon Health and Science University is designated to administer a program the purpose of which is to enable the state to extend and improve services for locating disabled children and for providing medical, surgical, corrective and other services and care, and facilities for diagnosis, hospitalization and after care for such children and for children having conditions which lead to disability.

Â Â Â Â Â  (2) The Oregon Health and Science University shall also supervise the administration of those services included in the program which are not administered directly by it. [Amended by 1975 c.693 Â§8; 1989 c.224 Â§104; 1995 c.162 Â§81]

Â Â Â Â Â  444.020 Authority in administering services for children with special health needs; rules. The Oregon Health and Science University may:

Â Â Â Â Â  (1) Make all necessary rules and regulations for administering services to disabled children under ORS 444.010 to 444.050.

Â Â Â Â Â  (2) Accept, expend and disburse all federal funds made available to this state for services for disabled children and for the administration of services for children with special health needs.

Â Â Â Â Â  (3) Make such reports in such form and containing such information as are required by the federal government, and comply with such provisions as are found necessary to insure correctness and verification of such reports.

Â Â Â Â Â  (4) Cooperate with medical, health, nursing and welfare groups and organizations and with any agencies in the state charged with administering state laws providing for vocational rehabilitation of physically disabled children.

Â Â Â Â Â  (5) Cooperate with the federal government through its appropriate agency or instrumentality in administering services for children with special health needs.

Â Â Â Â Â  (6) Accept and receive funds, money or other valuable things from relatives, corporations or interested persons or organizations for the care of disabled children and expend the same for the purposes for which such funds, money or other valuable things were received.

Â Â Â Â Â  (7) Accept and receive fees for services rendered under ORS 444.010 to 444.050. [Amended by 1975 c.693 Â§9; 1989 c.224 Â§105; 1995 c.162 Â§82]

Â Â Â Â Â  444.030 Oregon Health and Science University to administer program. The Oregon Health and Science University shall be responsible for the administration of services for children with special health needs under ORS 444.010 to 444.050 and may establish:

Â Â Â Â Â  (1) Qualifications of medical, nursing and other personnel employed in connection with services to disabled children.

Â Â Â Â Â  (2) Standards of medical practice, hospitalization, nursing and other services, and diagnostic clinics. [Amended by 1975 c.693 Â§10; 1989 c.224 Â§106]

Â Â Â Â Â  444.040 Services for Children with Special Health Needs Account; expenditure of funds; payment of claims. (1) There is created in the General Fund of the State Treasury an account to be known as the Services for Children with Special Health Needs Account.

Â Â Â Â Â  (2) All moneys received under ORS 444.020 shall be deposited in the Services for Children with Special Health Needs Account and shall be disbursed in the same manner as the moneys appropriated for carrying out ORS 444.010 to 444.050.

Â Â Â Â Â  (3) Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services for use by the Oregon Health and Science University in carrying out the program described in ORS 444.010.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall draw warrants to pay all claims duly approved by the Oregon Health and Science University, which have been incurred in pursuance of law and the appropriation in subsection (3) of this section. [Amended by 1975 c.693 Â§11; 1983 c.740 Â§163; 1989 c.224 Â§107; 1995 c.162 Â§83; 2005 c.755 Â§38]

Â Â Â Â Â  444.050 Children not treated if parents object. In carrying out ORS 444.010 to 444.040, no state official, agent or representative shall take charge of any child over the objection of either of the parents of such child, or of the person standing in loco parentis to such child.

CARE AND TREATMENT FOR INDIGENT CHILDREN

Â Â Â Â Â  444.110 Complaint; examination; report of physician; investigation. (1) Any judge exercising jurisdiction under ORS 419B.100 or 419C.005 may on the motion of the judge, or shall, on complaint filed by any probation officer, school teacher or school officer, relief officer or physician authorized to practice in this state, alleging that the child named therein is under 16 years of age and has some condition or injury or disease that can probably be remedied, and that the parents or other persons legally chargeable with the support of such child are unable to provide means for the surgical and medical treatment and hospital care of such child, appoint some physician who shall personally examine such child with respect to this medical condition.

Â Â Â Â Â  (2) The examining physician shall make a written report to the judge, in duplicate on blanks furnished as provided in ORS 444.240, within the time fixed by the judge. The report shall answer the questions and set forth the information required on the blanks, giving such history of the case as will be likely to aid the surgical or medical treatment of the condition or disease or injury and describing it, all in detail, and stating whether or not, in the opinion of the physician, it can probably be remedied. The duplicate of the report shall be sent to the Oregon Health and Science University with the patient, together with a certified copy of the order of the judge made pursuant to ORS 444.120.

Â Â Â Â Â  (3) The judge may also appoint some suitable person to investigate the other matters charged in the complaint. [Amended by 1967 c.534 Â§24; 1989 c.224 Â§108; 1993 c.33 Â§351]

Â Â Â Â Â  444.120 Hearing; notice; evidence; order directing free treatment. (1) Upon filing a report under ORS 444.110, the judge exercising jurisdiction under ORS 419B.100 or 419C.005 shall:

Â Â Â Â Â  (a) Fix a day for a hearing upon the complaint.

Â Â Â Â Â  (b) Cause the person or institution having legal custody of the child to be served with a notice of the hearing.

Â Â Â Â Â  (c) Notify the district attorney, who shall appear and conduct the proceedings.

Â Â Â Â Â  (2) At the hearing of the complaint, evidence may be introduced. If the judge finds that the child is suffering from a deformity or malady which can probably be remedied by surgical or medical treatment and hospital care, and that the person or institution legally chargeable with the support of the child is unable to pay the expenses thereof, the judge, with the consent of the person or institution having the legal charge of the child, may enter an order directing that the child shall be taken or sent to the Oregon Health and Science University for free surgical and medical treatment and hospital care. The child shall also be provided with proper and sufficient clothing. [Amended by 1967 c.534 Â§25; 1993 c.33 Â§352]

Â Â Â Â Â  444.130 Treatment of children. (1) The president of the Oregon Health and Science University, or other person designated by the president shall:

Â Â Â Â Â  (a) Upon receiving the child, provide for it, if available, hospital facilities.

Â Â Â Â Â  (b) Designate the clinic of the Oregon Health and Science University to which the patient shall be assigned for treatment of the deformity or malady in each particular case.

Â Â Â Â Â  (2) The Oregon Health and Science University is not required to receive any child unless the physician or surgeon in charge of the department in which surgical or medical treatment is to be furnished is of the opinion that there is a reasonable probability that the child will be benefited by the proposed treatment.

Â Â Â Â Â  (3) When any patient has been admitted to the clinic for treatment, the physician or surgeon in charge thereof shall proceed with all proper diligence to perform such operation and bestow such treatment upon the patient as in the judgment of the physician or surgeon shall be proper. The patient shall receive proper hospital care during the stay there. [Amended by 1975 c.693 Â§12]

Â Â Â Â Â  444.140 Rejection of patients referred. If the physician or surgeon of the clinic to which the child has been assigned for treatment declines to treat the child, the physician or surgeon shall make a report, in duplicate, of the examination of the child and state therein the reasons for declining treatment. The duplicate copy of the report shall be preserved in the records of the Oregon Health and Science University; the original shall be transmitted to the clerk of the court of the county where the order committing the child was entered.

Â Â Â Â Â  444.150 Physician not compensated for treatment. No compensation shall be charged by or allowed to the physician or surgeon who treats a patient committed under ORS 444.120.

Â Â Â Â Â  444.160 Account and statement of treatment. The superintendent of the hospital or other person designated by the authorities of the Oregon Health and Science University shall:

Â Â Â Â Â  (1) Keep a correct account of the medicine, treatment, nursing and maintenance furnished to the patient, and set forth therein the actual, reasonable and necessary cost thereof.

Â Â Â Â Â  (2) Make and file monthly with the judge exercising jurisdiction under ORS 419B.100 or 419C.005 of the county from which the patient was committed, an itemized, sworn statement, as far as possible, of the expense incurred at the hospital other than the free surgical and medical treatment as provided in ORS 444.120. [Amended by 1967 c.534 Â§26; 1993 c.33 Â§353]

Â Â Â Â Â  444.170 Approval of statement; payment of account. The judge exercising jurisdiction under ORS 419B.100 or 419C.005 shall present the statement of the Oregon Health and Science University to the board of county commissioners. Upon being satisfied that the statement is correct and reasonable, the board of county commissioners shall approve it and direct that warrants be drawn by the county clerk upon the county treasurer for the amount of such bills allowed. The warrants as drawn by the county clerk shall be transmitted to the Oregon Health and Science University. The warrants shall be deposited to the credit of the university funds which are set aside for the support of the hospital under the direction of the Oregon Health and Science University. The county treasurer shall pay the warrants out of the funds collected for the relief of the poor of the county. [Amended by 1967 c.534 Â§27; 1975 c.693 Â§13; 1993 c.33 Â§354]

Â Â Â Â Â  444.180 Appointment of attendant to accompany child. The judge exercising jurisdiction under ORS 419B.100 or 419C.005 may, in the discretion of the judge, appoint some person to accompany the child from the place where the child is to the Oregon Health and Science University, or from the Oregon Health and Science University to such place as is designated by the judge with the consent of the person having legal custody of the child. [Amended by 1967 c.534 Â§28; 1975 c.693 Â§14; 1993 c.33 Â§355]

Â Â Â Â Â  444.190 Compensation of attendant and examining physician. (1) Any person appointed as attendant under ORS 444.180 or to make an investigation and report of any questions involved in the complaint other than the examining physician, shall receive $3 per day for time actually spent in making an investigation and for actual and necessary expenses incurred in making an investigation or trip except that no compensation shall be paid in cases where the person appointed is a parent or relative or where the officer appointed receives a fixed salary or compensation.

Â Â Â Â Â  (2) Upon demand, the examining physician shall be paid no more than $5 for each examination and report made and the actual necessary expenses of the physician incurred in making an investigation under ORS 444.110.

Â Â Â Â Â  (3) A person making claim for compensation under this section shall present to the judge of the juvenile court an itemized sworn statement thereof and when such claim has been approved by the judge, it shall be filed and allowed by the board of county commissioners and paid out of the funds of the county collected for the relief of the poor. [Amended by 1967 c.534 Â§29]

Â Â Â Â Â  444.200 Reimbursing Oregon Health and Science University for expenses in returning patients. (1) The Oregon Health and Science University, in the discretion of the person designated by the authorities in control thereof, may pay:

Â Â Â Â Â  (a) Actual, reasonable, necessary expenses of returning the patient to the home of the patient.

Â Â Â Â Â  (b) The attendant the actual, reasonable and necessary expenses incurred in accompanying a patient to the home of the patient and no more than $3 per day for the time thus necessarily employed, unless the attendant is a parent or relative or an officer or employee receiving other compensation.

Â Â Â Â Â  (2) The per diem and expenses shall be itemized and verified, and presented to and allowed by the board of county commissioners of the county from which the patient was committed, as provided in ORS 444.170.

Â Â Â Â Â  444.210 Treatment of child at other hospital. (1) Upon the written request of the person or institution having legal custody of a child, filed with the judge exercising jurisdiction under ORS 419B.100 or 419C.005 at the time of the hearing under ORS 444.120, to the effect that the person or institution having legal custody of the child desires the child taken or sent to a designated hospital or medical school of recognized standing or character which is not under the direction or supervision of the Oregon Health and Science University, the judge may make and enter an order directing that the child be taken or sent to the designated institution for free surgical and medical treatment and hospital care, including the furnishing of proper and sufficient clothing.

Â Â Â Â Â  (2) The reception by an institution of such child as a patient, pursuant to court order, is considered an acceptance on its part of all the provisions of ORS 444.110 to 444.240 which relate to or in anywise apply to hospitalization of children at the Oregon Health and Science University, except as provided in ORS 444.220. Such institution shall furnish the child with all proper and requisite medical or surgical care and attention without compensation, and comply with ORS 444.110 to 444.240 while the child remains in the institution as a patient. [Amended by 1967 c.534 Â§30; 1975 c.693 Â§15; 1993 c.33 Â§356]

Â Â Â Â Â  444.220 Compensation for treatment at other hospitals. When any child, pursuant to ORS 444.210, becomes a patient at any institution not affiliated with the Oregon Health and Science University, the person in charge thereof shall perform all duties and requirements set forth in ORS 444.160; and all warrants in payment of any bills or accounts therein mentioned shall be made payable to such institution. [Amended by 1975 c.693 Â§116]

Â Â Â Â Â  444.230 Unspecified treatment and experimentation prohibited. (1) No child under the terms of ORS 444.110 to 444.240 shall be treated for any ailment except as is described by the order of the court under ORS 444.120, unless permission for such treatment is granted by the parents or guardians.

Â Â Â Â Â  (2) No child shall be used for the purpose of experimentation.

Â Â Â Â Â  444.240 Preparation and distribution of examination blanks; printing cost. (1) The Oregon Health and Science University shall prepare blanks containing such questions and requiring such information as may in its judgment be necessary and proper to be obtained by the physician who examines the patient under order of court.

Â Â Â Â Â  (2) A supply of such blanks shall be sent to the judge exercising jurisdiction under ORS 419B.100 or 419C.005. The president of the Oregon Health and Science University shall determine the number of blanks to be printed and distributed to the judges.

Â Â Â Â Â  (3) The bills for the printing of blanks shall be audited, allowed and paid in the same manner as the printing bills of the Oregon Health and Science University. [Amended by 1967 c.534 Â§31; 1975 c.693 Â§17; 1993 c.33 Â§357]

CHILDHOOD DIABETES DATABASE

Â Â Â Â Â  444.300 Department of Human Services database on childhood diabetes; rules. (1) Subject to available funding, including gifts, grants or donations, the Department of Human Services shall establish a uniform, statewide database for the collection of information on Type I and Type II diabetes occurring in children in Oregon. The purposes of the database shall be to collect and serve as a repository for data about the prevalence and incidence of diabetes occurring in the pediatric population of this state and to make the data available for scientific and medical research and for assistance in making decisions about the allocation of public resources.

Â Â Â Â Â  (2) The database established by subsection (1) of this section shall include data provided to the department by schools and physicians as required by ORS 444.310 and 444.320.

Â Â Â Â Â  (3) The department shall adopt rules:

Â Â Â Â Â  (a) Necessary to carry out the purposes of ORS 444.300 to 444.330, including but not limited to the reporting format and the effective date after which reporting by schools and physicians shall be required; and

Â Â Â Â Â  (b) Under which confidential data may be used by third parties to conduct research and studies for the public good. [2001 c.719 Â§1]

Â Â Â Â Â  444.310 Annual survey of students. The Department of Human Services shall conduct an annual survey, to be completed by June 15, of all public schools, public charter schools and registered private schools in Oregon to collect data about diabetes occurring in students. Each school surveyed shall report to the department for each student enrolled at the school who has Type 1 or Type II diabetes:

Â Â Â Â Â  (1) The name and address of the student;

Â Â Â Â Â  (2) The gender of the student;

Â Â Â Â Â  (3) The date of birth of the student;

Â Â Â Â Â  (4) The type of diabetes diagnosed; and

Â Â Â Â Â  (5) The date of diagnosis. [2001 c.719 Â§2]

Â Â Â Â Â  444.320 Physician report of childhood diabetes. (1) As used in this section, "child" means an individual 18 years of age or younger.

Â Â Â Â Â  (2) In accordance with ORS 444.300, upon diagnosing or first treating a child with Type I or Type II diabetes, a physician shall report to the Department of Human Services:

Â Â Â Â Â  (a) The name and address of the child;

Â Â Â Â Â  (b) The gender of the child;

Â Â Â Â Â  (c) The date of birth of the child;

Â Â Â Â Â  (d) The type of diabetes the child has; and

Â Â Â Â Â  (e) The date of diagnosis or first treatment by the reporting physician. [2001 c.719 Â§3]

Â Â Â Â Â  444.330 Confidentiality of information. All identifying information regarding individual children that is reported to the Department of Human Services pursuant to ORS 444.300 to 444.330 shall be confidential and privileged. Except as required in connection with the administration or enforcement of public health laws or rules, no public health official, employee, agent or other person entitled to access or use data under ORS 444.300 to 444.330 shall be examined in an administrative or judicial proceeding as to the existence or contents of data in the database established under ORS 444.300 to 444.330. Research and studies conducted using confidential data from the statewide database must be reviewed and approved by the body used by the department as the Committee for the Protection of Human Research Subjects and established in accordance with 45 C.F.R. 46. [2001 c.719 Â§4]

_______________



Chapter 445

Chapter 445 Â Indigents Injured in Motor Vehicle Accidents

2005 EDITION

INDIGENTS INJURED IN VEHICLE ACCIDENTS

PUBLIC HEALTH AND SAFETY

445.010Â Â Â Â  Definitions

445.020Â Â Â Â  Determination of indigency

445.030Â Â Â Â  Motor Vehicle Accident Fund; source; uses

445.050Â Â Â Â  Jurisdiction; rules

445.060Â Â Â Â  Limitation on benefits for care supplied

445.070Â Â Â Â  Additional benefits permitted within limits

445.090Â Â Â Â  Filing of claims; time for filing

445.110Â Â Â Â  Hospital claims; form and contents

445.120Â Â Â Â  Filing of claims generally; combining claims

445.130Â Â Â Â  Effect of liability of third person or commencement of legal action on settlement of claim

445.140Â Â Â Â  Audit and determination of validity of claims

445.150Â Â Â Â  Order allowing or rejecting claim; notice

445.155Â Â Â Â  Judicial review

445.180Â Â Â Â  Reassignment of rights to claimant on notice of finding person liable for care

445.185Â Â Â Â  When deduction may be made from payments on claim

445.270Â Â Â Â  Limitation on entitlement to benefits

Â Â Â Â Â  445.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Ambulance operator" means any person operating an ambulance for hire.

Â Â Â Â Â  (2) "Care" means:

Â Â Â Â Â  (a) Treatment in and by a hospital.

Â Â Â Â Â  (b) Professional services of a doctor.

Â Â Â Â Â  (c) Professional services of a nurse.

Â Â Â Â Â  (d) Medicines, substances, articles, appliances or physical therapy supplied on the prescription or order of the doctor in charge of the case.

Â Â Â Â Â  (e) Transportation and services by an ambulance operator.

Â Â Â Â Â  (f) Supplying prosthetic appliances and services.

Â Â Â Â Â  (g) Any combination of any two or more of the services listed in this subsection.

Â Â Â Â Â  (h) Professional services of a licensed physical therapist.

Â Â Â Â Â  (3) "Claimant" means a hospital, doctor, nurse, pharmacy, ambulance operator, supplier of prosthetic appliances and services or licensed physical therapist, who supplies care to an indigent patient, and who files a claim for charges therefor pursuant to this chapter. In respect of a hospital, it includes the operator or managing officer thereof. "Claimant" also means an indigent patient, or a personal representative of the patient after the death of the patient, but claims allowed shall be paid directly to those who supply care to the indigent patient; and an indigent claimant, or personal representative of the patient, has no right of appeal under ORS 445.160 (1969 Replacement Part).

Â Â Â Â Â  (4) "Department" means the Department of Human Services.

Â Â Â Â Â  (5) "Doctor" means a person licensed by the appropriate board of this state to practice one or more of the healing arts.

Â Â Â Â Â  (6) "Hospital" includes nursing homes and means any institution that has a provider agreement with the department and which admits and cares for patients suffering from motor vehicle injuries and applies for the benefits of this chapter in the manner provided in ORS 445.110.

Â Â Â Â Â  (7) "Indigent patient" means a person who has suffered a motor vehicle injury and who is unable to pay the cost of the care supplied on account of such injury and, except in the case of a claim filed after a claim arising out of the same motor vehicle injury has been allowed by the department or finally adjudged affirmatively by a court on appeal, whose account therefor remains unpaid at the expiration of 90 days after the termination of the care and who is not entitled to the benefits of the Workers' Compensation Law of this state or any other state or country on account of such injury.

Â Â Â Â Â  (8) "Motor vehicle injury" means any personal injury suffered by a human being, and accidentally caused in, by, or as the proximate result of, the movement of a motor vehicle on a public way, street or highway within this state, whether the injured person is the operator of the vehicle, a passenger in the same or another vehicle, a pedestrian or whatever the relationship of the injured person to the movement of the vehicle, and whether or not the vehicle is under the control of a human being at the time of the injury.

Â Â Â Â Â  (9) "Nurse" means a person registered or licensed to practice nursing by the Oregon State Board of Nursing.

Â Â Â Â Â  (10) "Pharmacy" means a place of business licensed by the State Board of Pharmacy, where drugs, medicines, prescriptions, chemicals or poisons are compounded, dispensed or sold at retail.

Â Â Â Â Â  (11) "Supplier of prosthetic appliances and services" means a place of business or person licensed to manufacture or supply prosthetic appliances and services.

Â Â Â Â Â  (12) "Licensed physical therapist" means a physical therapist within the State of Oregon licensed by the Physical Therapist Licensing Board. [Amended by 1953 c.399 Â§1; 1965 c.376 Â§1; 1969 c.247 Â§4; 1969 c.260 Â§1; 1973 c.141 Â§1; 1983 c.740 Â§164; 1985 c.279 Â§3; 2001 c.104 Â§183]

Â Â Â Â Â  445.020 Determination of indigency. (1) A person injured by the movement of a motor vehicle is deemed unable to pay the charges for care if it appears that, upon due and diligent search and inquiry, the person, or any other person chargeable by law with the care or support of the person, cannot be found for service of summons, or that, should an action be brought and judgment secured against the person, or against any other person chargeable by law with the care or support of the person, for the amount of the charges, execution thereon would be unavailing.

Â Â Â Â Â  (2) Indigency of a patient shall be determined as of the date on which the patient becomes unable to pay the cost of the care.

Â Â Â Â Â  445.030 Motor Vehicle Accident Fund; source; uses. (1) There is created a fund to be known as the Motor Vehicle Accident Fund, to be held and deposited by the State Treasurer in such banks as are authorized to receive deposits of the General Fund.

Â Â Â Â Â  (2) All moneys received by the Department of Human Services under this chapter shall forthwith be paid to the State Treasurer, and shall become a part of the fund.

Â Â Â Â Â  (3) The following shall be paid from the fund:

Â Â Â Â Â  (a) All claims and benefits allowed by the department or finally adjudged affirmatively by a court on appeal in the amounts allowed or adjudged and within the limitations of ORS 445.060 and 445.070.

Â Â Â Â Â  (b) All expenses of litigation incurred by the department on any appeal.

Â Â Â Â Â  (c) All court costs and disbursements assessed against the department.

Â Â Â Â Â  (d) All salaries, clerk hire, advances and reimbursement of travel costs and expenses incurred by the department in the administration of this chapter.

Â Â Â Â Â  (e) Expenses incurred by the department in the administration of the Emergency Medical Services and Trauma Systems Program created pursuant to ORS 431.623. The total amount of all payments from the fund for purposes of this paragraph shall be equal to $891,450 each biennium.

Â Â Â Â Â  (4) Liability for payment of claims or judgments thereon, or both, and expenses authorized by this chapter shall be limited to the fund and all additions thereto made under this chapter. [Amended by 1965 c.376 Â§2; 1983 c.338 Â§29; 1983 c.740 Â§165; 1985 c.279 Â§4; 1997 c.546 Â§1; 2001 c.668 Â§6]

Â Â Â Â Â  445.040 [Repealed by 1961 c.672 Â§2]

Â Â Â Â Â  445.050 Jurisdiction; rules. The Department of Human Services may:

Â Â Â Â Â  (1) Hear and determine all questions within its jurisdiction.

Â Â Â Â Â  (2) Promulgate and enforce all rules and regulations as may be proper in the administration and enforcement of this chapter. [Amended by 1985 c.279 Â§5]

Â Â Â Â Â  445.060 Limitation on benefits for care supplied. Except as provided in ORS 445.070, the payment of benefits authorized by this chapter is limited to care supplied within one year from the date of the motor vehicle injury and is further limited so that for care supplied to any one indigent patient by reason of any one motor vehicle injury:

Â Â Â Â Â  (1) No hospital or hospitals shall receive from the fund more than $6,000, in the aggregate, except that a Level I or II trauma hospital or hospitals may receive up to $12,000, in the aggregate.

Â Â Â Â Â  (2) No doctor or doctors shall receive from the fund more than $2,500, in the aggregate.

Â Â Â Â Â  (3) No nurse or nurses shall receive from the fund more than $500, in the aggregate.

Â Â Â Â Â  (4) No pharmacy or pharmacies shall receive from the fund more than $500, in the aggregate.

Â Â Â Â Â  (5) No ambulance operator or ambulance operators shall receive from the fund more than $500, in the aggregate, except that an air ambulance or air ambulances may receive up to $2,000, in the aggregate.

Â Â Â Â Â  (6) No supplier or suppliers of prosthetic appliances and services shall receive from the fund more than $500, in the aggregate.

Â Â Â Â Â  (7) No licensed physical therapist or licensed physical therapists shall receive from the fund more than $500, in the aggregate. [Amended by 1953 c.399 Â§2; 1969 c.260 Â§2; 1973 c.141 Â§2; 1997 c.546 Â§2]

Â Â Â Â Â  445.070 Additional benefits permitted within limits. If it is made to appear to the Department of Human Services that the limitations of ORS 445.060 are not sufficient to provide necessary and adequate care of an indigent patient and that the condition of the indigent patient warrants such action, the department, in its sole discretion, the exercise of which shall be conclusive and not in any wise subject to review, may authorize the supplying of additional care to the indigent patient of the same type as the types of initial care authorized by this chapter and may pay for the same from the Motor Vehicle Accident Fund. No claim for additional care shall be enforceable under this chapter unless the department first approves and authorizes in writing the supplying of such additional care. No single authorization shall be for more than:

Â Â Â Â Â  (1) For additional care supplied by a hospital or hospitals, $500.

Â Â Â Â Â  (2) For additional care supplied by a doctor or doctors, $300.

Â Â Â Â Â  (3) For additional care supplied by a nurse or nurses, $200.

Â Â Â Â Â  (4) For additional care supplied by a pharmacy or pharmacies, $100.

Â Â Â Â Â  (5) For additional care supplied by an ambulance operator or ambulance operators, $50.

Â Â Â Â Â  (6) For additional care supplied by a supplier or suppliers of prosthetic appliances and services, $100.

Â Â Â Â Â  (7) For additional care supplied by a licensed physical therapist or licensed physical therapists, $100. [Amended by 1969 c.260 Â§3; 1973 c.141 Â§3; 1985 c.279 Â§6]

Â Â Â Â Â  445.080 [Amended by 1983 c.45 Â§1; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.090 Filing of claims; time for filing. (1) At the time of filing a claim under this chapter, the claimant shall submit to the Department of Human Services such information and data as the department may reasonably require.

Â Â Â Â Â  (2) A claim filed under this chapter must be filed with the department within one year after the termination of the care supplied by the claimant. However, in computing the time there shall not be included that period beginning when any claim under ORS chapter 656 arising out of the same motor vehicle accident is filed by the indigent patient with the department, and ending when that claim has been finally decided. [Amended by 1953 c.399 Â§3; 1959 c.676 Â§1; 1965 c.376 Â§3; 1969 c.260 Â§4; 1983 c.45 Â§2]

Â Â Â Â Â  445.100 [Repealed by 1965 c.376 Â§6]

Â Â Â Â Â  445.110 Hospital claims; form and contents. Each claim shall be made in writing in the form prescribed by the Department of Human Services, and shall show, and be accompanied by, the following matters and things:

Â Â Â Â Â  (1) The name and last-known post-office address of the person to whom care has been given.

Â Â Â Â Â  (2) The number of days' care, with the dates of admission to the hospital and of discharge therefrom or other termination of care.

Â Â Â Â Â  (3) The amount of the claim.

Â Â Â Â Â  (4) A statement in writing showing the effort made by the hospital to collect the amount of the claim, the facts indicating the indigency of the patient, and the amount, if any, of money received from the patient or others in payment of the account of the patient.

Â Â Â Â Â  (5) If reasonably obtainable, the affidavit of the indigent patient or of the person or agency, if any, responsible for the patient, and, if reasonably obtainable, the statement in writing of a public or private agency engaged in the relief of the poor, verifying the indigency of the patient. If the affidavit or statement does not accompany the claim, and it is alleged in the claim that such absence is owing to the fact that the affidavit or statement is not reasonably obtainable, the claim shall set forth the facts upon which such assertion is based.

Â Â Â Â Â  (6) Any other information and data the department may reasonably require. [Amended by 1965 c.376 Â§4; 1983 c.45 Â§3; 1985 c.279 Â§7]

Â Â Â Â Â  445.120 Filing of claims generally; combining claims. (1) The claim of a claimant other than a hospital shall be in form and substance like that provided in ORS 445.110 in so far as applicable and be accompanied by the same supporting documents. However, only one set of supporting documents need be filed in respect of any one indigent patient in regard to any one motor vehicle injury.

Â Â Â Â Â  (2) An account for the services of an orthodontist for orthodontia performed by the orthodontist on the order of the doctor in charge of the case or an account for care supplied by a nurse, pharmacy, ambulance operator, supplier of prosthetic appliances and services or services of a licensed physical therapist may be, with the consent of the doctor, assigned to, and included as a part in and of the claim of, a hospital or doctor. [Amended by 1969 c.260 Â§5; 1973 c.141 Â§4]

Â Â Â Â Â  445.130 Effect of liability of third person or commencement of legal action on settlement of claim. For the purposes of claims under ORS 445.110 and 445.120, an indigent patient who is not otherwise able to pay the charges for care supplied shall not be deemed to be able to pay them because a third person might be held liable in an action to recover damages on account of the motor vehicle injury, if an action has not been commenced. If an action has been commenced, the claim shall show that fact. In that event the Department of Human Services may suspend the determination of the claim until the action has been terminated and from time to time require the claimant to supply such further information and data in respect of the action as the department may deem necessary in order to determine the ultimate ability of the patient to pay the charges for which the claim is filed. [Amended by 1985 c.279 Â§8]

Â Â Â Â Â  445.140 Audit and determination of validity of claims. The Department of Human Services shall examine and audit each claim filed with it under this chapter. From the information and data contained in the claim, the reports of the claimant, the documents so accompanying and supporting the claim and such other evidence as it may reasonably require or itself adduce, the department shall find and determine:

Â Â Â Â Â  (1) Whether or not the claim has been filed within the time limited in ORS 445.090.

Â Â Â Â Â  (2) Whether or not the claim is predicated upon care supplied to a person suffering from a motor vehicle injury.

Â Â Â Â Â  (3) Whether or not the injured person is unable to pay the charges for which the claim is filed, within the meaning of ORS 445.020.

Â Â Â Â Â  (4) Whether or not the claimant has made reasonable and timely effort to effect collection of its claim. [Amended by 1969 c.260 Â§6; 1985 c.279 Â§9]

Â Â Â Â Â  445.150 Order allowing or rejecting claim; notice. (1) If, in the matter of the claim, the Department of Human Services finds and determines in the affirmative in respect of items listed in ORS 445.140, it shall, by its order made and filed in the matter, allow the claim in such amount, not exceeding the limitations in ORS 445.060 and 445.070, less such amount as has been paid on the account.

Â Â Â Â Â  (2) If in its judgment the maintenance of the solvency of the Motor Vehicle Accident Fund so requires, the department may make payment in monthly installments of any claim which has been allowed by it, or finally adjudged affirmatively by a court on appeal.

Â Â Â Â Â  (3) If the department finds and determines in the negative in respect of any item listed in ORS 445.140, it shall, by its order made and filed therein, reject the claim.

Â Â Â Â Â  (4) The department promptly shall serve the claimant with a copy of its order, addressed to the claimant at the claimant's last-known post-office address as shown by the records and files of the department. [Amended by 1983 c.45 Â§5; 1983 c.740 Â§116; 1985 c.279 Â§10]

Â Â Â Â Â  445.155 Judicial review. Judicial review of regulations under ORS 445.050 and orders under ORS 445.150 shall be in accordance with ORS chapter 183, provided that the amount involved in the appeal from the order exceeds $100, and provided further that the amount involved in the appeal from the decision of the court exceeds $500. [1971 c.734 Â§62]

Â Â Â Â Â  445.160 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  445.170 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.180 Reassignment of rights to claimant on notice of finding person liable for care. (1) If it comes to the knowledge of a claimant who has received payment of a claim under this chapter that the patient in respect of whom the claim has been paid, or any other person chargeable by law with the care or support of the patient, has been paid, or is able to pay, the amount of the claim, the claimant shall diligently pursue such payment.

Â Â Â Â Â  (2) A claimant who has received payment of a claim from the Department of Human Services under this chapter shall inform the department promptly and in writing if:

Â Â Â Â Â  (a) The claimant receives any payment from or on behalf of the patient in respect of whom the claim has been paid or from any person chargeable by law with the care or support of the patient;

Â Â Â Â Â  (b) The claimant knows or has reason to believe that the patient or any person chargeable by law with the care or support of the patient is able to pay the amount of the claim or any part thereof; or

Â Â Â Â Â  (c) The claimant or any person on behalf of the claimant institutes an action against the patient or any person chargeable by law with the care or support of the patient to recover all or part of the amount of the claim.

Â Â Â Â Â  (3) All moneys paid to or for the use or benefit of the claimant by or on behalf of the patient shall, after deduction of the reasonable cost of recovering them, be paid to the department for deposit in the Motor Vehicle Accident Fund. [Amended by 1985 c.279 Â§11]

Â Â Â Â Â  445.185 When deduction may be made from payments on claim. When a claimant fails to pursue payment as required by ORS 445.180 or to pay to the Department of Human Services the amount required by ORS 445.180 to be paid, the department shall, after 60 days, deduct the amount paid by it on the claim from any subsequent payment made to the claimant unless it is made to appear to the satisfaction of the department that:

Â Â Â Â Â  (1) Upon due and diligent search and inquiry neither the patient nor any person chargeable by law with the care or support of the patient can be found;

Â Â Â Â Â  (2) An action against the patient or a person chargeable by law with the care or support of the patient has been instituted and is pending; or

Â Â Â Â Â  (3) An action has been prosecuted to final judgment, all legal remedies for satisfaction of the judgment have been exhausted and the judgment has not been collected. [1985 c.279 Â§13]

Â Â Â Â Â  445.190 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.200 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.210 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.220 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.230 [1961 c.470 Â§2; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.240 [1961 c.470 Â§3; 1983 c.45 Â§4; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.250 [1961 c.470 Â§4; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.260 [1961 c.470 Â§5; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.270 Limitation on entitlement to benefits. (1) Notwithstanding any other provision of this chapter, benefits are not available under this chapter for any person who is entitled to benefits under ORS 414.032.

Â Â Â Â Â  (2) Nothing in this section limits any payment specifically provided by law to the Department of Human Services from the Motor Vehicle Accident Fund for the purpose of reimbursing the department for the costs of care provided to indigent patients under ORS 414.032. [1983 c.126 Â§3]

_______________



Chapter 446

Chapter 446 Â Manufactured Dwellings and Structures; Parks; Tourist Facilities; Ownership Records; Dealers and Dealerships

2005 EDITION

MANUFACTURED STRUCTURES; PARKS; DEALERS

PUBLIC HEALTH AND SAFETY

MOBILE HOME AND MANUFACTURED DWELLING PARKS

446.003Â Â Â Â  Definitions for ORS 446.003 to 446.200 and 446.225 to 446.285 and ORS chapters 195, 196, 197, 215 and 227

446.005Â Â Â Â  "Issuing authority" defined

446.055Â Â Â Â  Four to six manufactured dwellings exempt from ORS 446.003 to 446.140

446.062Â Â Â Â  Rules regulating parks; state building code requirements; approval for new construction or additional lots

446.066Â Â Â Â  Inspection of parks

446.072Â Â Â Â  Uniform enforcement throughout state

446.076Â Â Â Â  Consumer and Business Services Fund; sources; uses

446.090Â Â Â Â  Application of ORS 446.095 to 446.105

446.095Â Â Â Â  Park construction and facilities

446.100Â Â Â Â  Prohibited acts in connection with construction and use of parks; rules for spacing of units

446.105Â Â Â Â  Temporary parks

446.111Â Â Â Â  Regulation of structures in parks

446.115Â Â Â Â  Sanitation of parks; pets to be controlled

446.125Â Â Â Â  Occupancy on private land

446.140Â Â Â Â  Notice of removal from park

MANUFACTURED STRUCTURE CONSTRUCTION AND SAFETY STANDARDS

446.155Â Â Â Â  Sanitation and safety requirements; exceptions

446.160Â Â Â Â  Inspection; rules; federal standards

446.170Â Â Â Â  Insignia of compliance required; when displayed

446.176Â Â Â Â  Fees; rules

446.180Â Â Â Â  Safety standards of other states or national organization; rules

446.185Â Â Â Â  Minimum safety standards for equipment, material and installations; rules

446.190Â Â Â Â  Power to enjoin violations

446.200Â Â Â Â  When noncompliance with city or county regulations authorized

446.210Â Â Â Â  Limited maintenance electrician's license required

446.225Â Â Â Â  Administration and enforcement of federal manufactured housing safety and construction standards; rules

446.230Â Â Â Â  Safety and construction standards for installation, support and tiedown; rules; when installer license not required

446.240Â Â Â Â  Safety standards for accessory structures; rules

446.245Â Â Â Â  Permitted uses of manufactured dwellings

446.250Â Â Â Â  Duties of director; agreements with local governments; conditions

446.252Â Â Â Â  Installation permit required

446.253Â Â Â Â  Authority of director; authority of local governments

446.255Â Â Â Â  Revocation of agreement with local government

446.260Â Â Â Â  Notification by manufacturer of manufactured home defect; other disclosures; rules

446.265Â Â Â Â  Transitional housing accommodations; regulation and limitations; definition

446.271Â Â Â Â  Civil penalty for violation of ORS 446.003 to 446.200 or 446.225 to 446.285 or related rules

446.280Â Â Â Â  Manufactured Structures and Parks Advisory Board

446.285Â Â Â Â  Advisory board education programs

TOURIST FACILITIES

446.310Â Â Â Â  Definitions for ORS 446.310 to 446.350

446.315Â Â Â Â  Policy

446.320Â Â Â Â  Tourist facility license required

446.321Â Â Â Â  Fee for license; rules

446.322Â Â Â Â  Issuance of license

446.323Â Â Â Â  Failure to apply for or renew license; transferability of license; refunds

446.324Â Â Â Â  Denial, suspension or revocation of license; civil penalty; hearing

446.325Â Â Â Â  Exemptions from license requirement

446.330Â Â Â Â  Rules

446.335Â Â Â Â  Inspection of parks and camps; right of access; notice of reopening seasonal facility

446.340Â Â Â Â  Responsibility of owner or operator for sanitary conditions

446.345Â Â Â Â  Prohibited acts

446.347Â Â Â Â  Civil penalties; notice

446.348Â Â Â Â  Determining amount of penalty; rules; schedule; factors

446.349Â Â Â Â  Civil penalty

446.350Â Â Â Â  Tourist Facility Account

MANUFACTURED DWELLING SITE INFORMATION COLLECTION AND

DISTRIBUTION

446.380Â Â Â Â  Functions of manufactured dwelling site information clearinghouse

446.385Â Â Â Â  Scope of information collected

446.390Â Â Â Â  Funding of clearinghouse

446.392Â Â Â Â  Information concerning available manufactured dwelling park rental spaces

LICENSING OF INSTALLERS OF MANUFACTURED DWELLINGS OR CABANAS

446.395Â Â Â Â  License required; issuance; employment of nonlicensed installer prohibited

446.400Â Â Â Â  Procedures for licensing; fees

446.405Â Â Â Â  Complaint procedure; inspections; rules; fees; failure to obey order of director

446.410Â Â Â Â  Use of fees

446.416Â Â Â Â  Civil penalty for violation of ORS 446.395 to 446.420 or related rules

446.420Â Â Â Â  License required to maintain action

ADMINISTRATION

446.423Â Â Â Â  Use of moneys

446.425Â Â Â Â  Delegation to county to administer certain sanitation laws; fees

446.430Â Â Â Â  Delegation to county or city to administer rules regulating parks; fees

APPLICABILITY

446.435Â Â Â Â  Nonapplication of ORS 446.003 to 446.140 and 446.310 to 446.350 to sleeping rooms or temporary camping sites

446.440Â Â Â Â  Application of condominium provisions to parks

DISPUTE RESOLUTION FOR MOBILE HOME AND MANUFACTURED DWELLING

PARKS

446.515Â Â Â Â  Policy to encourage settlement of disputes

446.525Â Â Â Â  Special assessment; collection

446.533Â Â Â Â  Mobile Home Parks Account

446.543Â Â Â Â  Office of Manufactured Dwelling Park Community Relations

446.547Â Â Â Â  Mobile home and manufactured dwelling park to establish informal dispute resolution procedure

MANUFACTURED STRUCTURE OWNERSHIP RECORDS

446.561Â Â Â Â  Definitions for ORS 446.566 to 446.646

446.566Â Â Â Â  Ownership document contents

446.571Â Â Â Â  Ownership document application; records; notice of security interest

446.576Â Â Â Â  Manufactured structures not requiring ownership document or recording in county deed records

446.581Â Â Â Â  Abandoned structure ownership transfer; rules

446.586Â Â Â Â  Definitions for ORS 446.586 to 446.606

446.591Â Â Â Â  Exception to requirement for submitting information; application by escrow agent

446.596Â Â Â Â  Notice provided by escrow agent; contents

446.601Â Â Â Â  Treatment of application provided by escrow agent

446.606Â Â Â Â  Prohibition on providing application; escrow agent fees; action for damages

446.611Â Â Â Â  Perfection of security interest in manufactured structure having ownership document

446.616Â Â Â Â  Transfer of interest in manufactured structure

446.621Â Â Â Â  Effect of certificate of title or other documentation of ownership

446.626Â Â Â Â  Recording manufactured structures in county deed records; effect on security interest; recording as establishment of real property interest

446.631Â Â Â Â  Process for moving manufactured structure; fees

446.636Â Â Â Â  Manufactured structure trip permits

446.641Â Â Â Â  Sale of manufactured structure having ownership document or that is exempt structure

446.646Â Â Â Â  Department of Consumer and Business Services rules; fees; county as agent of department

MANUFACTURED STRUCTURE DEALERS AND DEALERSHIPS

446.661Â Â Â Â  Definitions for ORS 446.666 to 446.756

446.666Â Â Â Â  Regulation of dealers, dealerships and salespersons; inspection of records; rules

446.671Â Â Â Â  Acting as manufactured structure dealer without license; penalty

446.676Â Â Â Â  Exceptions to prohibition against unlicensed dealer activity

446.681Â Â Â Â  Enjoining unlicensed dealers

446.686Â Â Â Â  Notice of proceeding against alleged unlicensed dealer

446.691Â Â Â Â  Issuance of dealer license

446.696Â Â Â Â  Renewal of dealer license

446.701Â Â Â Â  Issuance of temporary manufactured structure dealer license

446.706Â Â Â Â  Limited manufactured structure dealer; licensing

446.711Â Â Â Â  Dealer education and testing; rules

446.716Â Â Â Â  Additional places of business; supplemental licenses

446.721Â Â Â Â  License fees; use of moneys

446.726Â Â Â Â  Bond or letter of credit requirements; action against dealer and surety or issuer

446.731Â Â Â Â  Status of licensed dealer

446.736Â Â Â Â  Transfer of interest by dealer; application information; notice of delay; penalty

446.741Â Â Â Â  Suspension, revocation or cancellation of license; dealer probation; employment disqualification

446.746Â Â Â Â  Manufactured structure dealer criminal offenses; penalties

446.751Â Â Â Â  Engaging in illegal consignment practices; penalty

446.756Â Â Â Â  Violation of consigned manufactured structure transfer; penalty

PENALTIES

446.990Â Â Â Â  Penalties

446.995Â Â Â Â  Civil penalties for violation of ORS 446.666 to 446.756 or related rules

Â Â Â Â Â  446.002 [1953 c.490 Â§2; 1959 c.562 Â§1; 1961 c.665 Â§1; 1967 c.247 Â§1; 1969 c.533 Â§11; 1973

c.560 Â§1; repealed by 1975 c.546 Â§9 (446.003 enacted in lieu of 446.002)]

MOBILE HOME AND MANUFACTURED DWELLING PARKS

Â Â Â Â Â  446.003 Definitions for ORS 446.003 to 446.200 and 446.225 to 446.285 and ORS chapters 195, 196, 197, 215 and 227. As used in ORS 446.003 to 446.200 and 446.225 to 446.285, and for the purposes of ORS chapters 195, 196, 197, 215 and 227, the following definitions apply, unless the context requires otherwise, or unless administration and enforcement by the State of Oregon under the existing or revised National Manufactured Housing Construction and Safety Standards Act would be adversely affected, and except as provided in ORS 446.265:

Â Â Â Â Â  (1) "Accessory building or structure" means any portable, demountable or permanent structure established for use of the occupant of the manufactured structure and as further defined by rule by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2)(a) "Alteration" means any change, addition, repair, conversion, replacement, modification or removal of any equipment or installation that may affect the operation, construction or occupancy of a manufactured structure.

Â Â Â Â Â  (b) "Alteration" does not include:

Â Â Â Â Â  (A) Minor repairs with approved component parts;

Â Â Â Â Â  (B) Conversion of listed fuel-burning appliances in accordance with the terms of their listing;

Â Â Â Â Â  (C) Adjustment and maintenance of equipment; or

Â Â Â Â Â  (D) Replacement of equipment or accessories in kind.

Â Â Â Â Â  (3) "Approved" means approved, licensed or certified by the Department of Consumer and Business Services or its designee.

Â Â Â Â Â  (4) "Board" means the Manufactured Structures and Parks Advisory Board.

Â Â Â Â Â  (5) "Cabana" means a stationary, lightweight structure that may be prefabricated, or demountable, with two or more walls, used adjacent to and in conjunction with a manufactured structure to provide additional living space.

Â Â Â Â Â  (6) "Certification" means an evaluation process by which the department verifies a manufacturer's ability to produce manufactured structures to the department rules and to the department approved quality control manual.

Â Â Â Â Â  (7) "Conversion" or "to convert" means the process of changing a manufactured structure in whole or in part from one type of vehicle or structure to another.

Â Â Â Â Â  (8) "Dealer" means any person engaged in selling or distributing manufactured structures or equipment, or both, primarily to persons who in good faith purchase or lease manufactured structures or equipment, or both, for purposes other than resale.

Â Â Â Â Â  (9) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (10) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (11) "Distributor" means any person engaged in selling and distributing manufactured structures or equipment for resale.

Â Â Â Â Â  (12) "Equipment" means materials, appliances, subassembly, devices, fixtures, fittings and apparatuses used in the construction, plumbing, mechanical and electrical systems of a manufactured structure.

Â Â Â Â Â  (13) "Federal manufactured housing construction and safety standard" means a standard for construction, design and performance of a manufactured dwelling promulgated by the Secretary of Housing and Urban Development pursuant to the federal National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (14) "Fire Marshal" means the State Fire Marshal.

Â Â Â Â Â  (15) "Imminent safety hazard" means an imminent and unreasonable risk of death or severe personal injury.

Â Â Â Â Â  (16) "Insignia of compliance" means:

Â Â Â Â Â  (a) For a manufactured dwelling built to HUD standards for such dwellings, the HUD label; or

Â Â Â Â Â  (b) For all other manufactured structures, the insignia issued by this state indicating compliance with state law.

Â Â Â Â Â  (17) "Inspecting authority" or "inspector" means the Director of the Department of Consumer and Business Services or representatives as appointed or authorized to administer and enforce provisions of ORS 446.111, 446.160, 446.176, 446.225 to 446.285, 446.310 to 446.350, 446.990 and this section.

Â Â Â Â Â  (18) "Installation" in relation to:

Â Â Â Â Â  (a) Construction means the arrangements and methods of construction, fire and life safety, electrical, plumbing and mechanical equipment and systems within a manufactured structure.

Â Â Â Â Â  (b) Siting means the manufactured structure and cabana foundation support and tiedown, the structural, fire and life safety, electrical, plumbing and mechanical equipment and material connections and the installation of skirting and temporary steps.

Â Â Â Â Â  (19) "Installer" means any individual licensed by the director to install, set up, connect, hook up, block, tie down, secure, support, install temporary steps for, install skirting for or make electrical, plumbing or mechanical connections to manufactured dwellings or cabanas or who provides consultation or supervision for any of these activities, except architects licensed under ORS 671.010 to 671.220 or engineers licensed under ORS 672.002 to 672.325.

Â Â Â Â Â  (20) "Listed" means equipment or materials included in a list, published by an organization concerned with product evaluation acceptable to the department that maintains periodic inspection of production of listed equipment or materials, and whose listing states either that the equipment or materials meets appropriate standards or has been tested and found suitable in a specified manner.

Â Â Â Â Â  (21) "Lot" means any space, area or tract of land, or portion of a manufactured dwelling park, mobile home park or recreation park that is designated or used for occupancy by one manufactured structure.

Â Â Â Â Â  (22)(a) "Manufactured dwelling" means a residential trailer, mobile home or manufactured home.

Â Â Â Â Â  (b) "Manufactured dwelling" does not include any building or structure constructed to conform to the State of Oregon Structural Specialty Code or the Low-Rise Residential Dwelling Code adopted pursuant to ORS 455.100 to 455.450 and 455.610 to 455.630 or any unit identified as a recreational vehicle by the manufacturer.

Â Â Â Â Â  (23) "Manufactured dwelling park" means any place where four or more manufactured dwellings are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent or lease space or keep space for rent or lease to any person for a charge or fee paid or to be paid for the rental or lease or use of facilities or to offer space free in connection with securing the trade or patronage of such person. "Manufactured dwelling park" does not include a lot or lots located within a subdivision being rented or leased for occupancy by no more than one manufactured dwelling per lot if the subdivision was approved by the local government unit having jurisdiction under an ordinance adopted pursuant to ORS 92.010 to 92.190.

Â Â Â Â Â  (24)(a) "Manufactured home," except as provided in paragraph (b) of this subsection, means a structure constructed for movement on the public highways that has sleeping, cooking and plumbing facilities, that is intended for human occupancy, that is being used for residential purposes and that was constructed in accordance with federal manufactured housing construction and safety standards and regulations in effect at the time of construction.

Â Â Â Â Â  (b) For purposes of implementing any contract pertaining to manufactured homes between the department and the federal government, "manufactured home" has the meaning given the term in the contract.

Â Â Â Â Â  (25)(a) "Manufactured structure" means a recreational vehicle, manufactured dwelling or recreational structure.

Â Â Â Â Â  (b) "Manufactured structure" does not include any building or structure regulated under the State of Oregon Structural Specialty Code or the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (26) "Manufacturer" means any person engaged in manufacturing, building, rebuilding, altering, converting or assembling manufactured structures or equipment.

Â Â Â Â Â  (27) "Manufacturing" means the building, rebuilding, altering or converting of manufactured structures that bear or are required to bear an Oregon insignia of compliance.

Â Â Â Â Â  (28) "Minimum safety standards" means the plumbing, mechanical, electrical, thermal, fire and life safety, structural and transportation standards prescribed by rules adopted by the director.

Â Â Â Â Â  (29) "Mobile home" means a structure constructed for movement on the public highways that has sleeping, cooking and plumbing facilities, that is intended for human occupancy, that is being used for residential purposes and that was constructed between January 1, 1962, and June 15, 1976, and met the construction requirements of Oregon mobile home law in effect at the time of construction.

Â Â Â Â Â  (30) "Mobile home park" means any place where four or more manufactured structures are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee paid or to be paid for the rental or use of facilities or to offer space free in connection with securing the trade or patronage of such person. "Mobile home park" does not include a lot or lots located within a subdivision being rented or leased for occupancy by no more than one manufactured dwelling per lot if the subdivision was approved by the municipality unit having jurisdiction under an ordinance adopted pursuant to ORS 92.010 to 92.190.

Â Â Â Â Â  (31) "Municipality" means a city, county or other unit of local government otherwise authorized by law to enact codes.

Â Â Â Â Â  (32) "Recreational structure" means a campground structure with or without plumbing, heating or cooking facilities intended to be used by any particular occupant on a limited-time basis for recreational, seasonal, emergency or transitional housing purposes and may include yurts, cabins, fabric structures or similar structures as further defined, by rule, by the director.

Â Â Â Â Â  (33) "Recreational vehicle" means a vehicle with or without motive power, that is designed for human occupancy and to be used temporarily for recreational, seasonal or emergency purposes and as further defined, by rule, by the director.

Â Â Â Â Â  (34) "Residential trailer" means a structure constructed for movement on the public highways that has sleeping, cooking and plumbing facilities, that is intended for human occupancy, that is being used for residential purposes and that was constructed before January 1, 1962.

Â Â Â Â Â  (35) "Sale" means rent, lease, sale or exchange.

Â Â Â Â Â  (36) "Skirting" means a weather resistant material used to enclose the space below the manufactured structure.

Â Â Â Â Â  (37) "Tiedown" means any device designed to anchor a manufactured structure securely to the ground.

Â Â Â Â Â  (38) "Transitional housing accommodations" means accommodations described under ORS 446.265.

Â Â Â Â Â  (39) "Utilities" means the water, sewer, gas or electric services provided on a lot for a manufactured structure. [1975 c.546 Â§10 (enacted in lieu of 446.002 and 446.004); 1979 c.884 Â§1; 1983 c.707 Â§1; 1987 c.274 Â§1; 1987 c.414 Â§21; 1989 c.527 Â§1; 1989 c.648 Â§Â§1,1a; 1989 c.683 Â§1; 1989 c.919 Â§6b; 1991 c.226 Â§1; 1991 c.844 Â§21; 1993 c.744 Â§47; 1995 c.251 Â§1; 1997 c.205 Â§1; 1999 c.758 Â§7; 2003 c.675 Â§6; 2005 c.22 Â§313]

Â Â Â Â Â  446.004 [1969 c.295 Â§2; 1971 c.753 Â§42; repealed by 1975 c.546 Â§9 and by 1975 c.793 Â§1a (446.003 and 446.005 enacted in lieu of 446.004)]

Â Â Â Â Â  446.005 "Issuing authority" defined. As used in ORS 446.003 to 446.200, 446.225 to 446.285 and 446.425, unless the context requires otherwise, or unless administration and enforcement by Oregon under the existing or revised National Manufactured Housing Construction and Safety Standards Act would be adversely affected, "issuing authority" means with respect to mobile home or manufactured dwelling park plans review and construction, the Department of Consumer and Business Services. [1975 c.793 Â§1b (enacted in lieu of 446.004); 1981 c.190 Â§7; 1983 c.707 Â§2; 1989 c.648 Â§2]

Â Â Â Â Â  446.006 [1953 c.490 Â§3; 1967 c.247 Â§2; 1969 c.533 Â§12; 1973 c.560 Â§2; 1975 c.793 Â§2; 1979 c.789 Â§1; 1981 c.190 Â§3; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.010 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.012 [1953 c.490 Â§4; 1971 c.650 Â§22; 1975 c.793 Â§3; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.015 [1971 c.588 Â§1; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.016 [1953 c.490 Â§5; 1973 c.560 Â§3; 1975 c.793 Â§4; 1979 c.342 Â§1; 1979 c.696 Â§3a; 1981 c.190 Â§4; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.020 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.022 [1953 c.490 Â§6; 1969 c.533 Â§13; repealed by 1973 c.560 Â§22]

Â Â Â Â Â  446.026 [1953 c.490 Â§7; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.030 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.032 [1953 c.490 Â§16; repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.036 [1953 c.490 Â§8; 1969 c.533 Â§14; 1981 c.190 Â§5; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.040 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.042 [1953 c.490 Â§9; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.046 [1953 c.490 Â§10; 1973 c.560 Â§4; 1975 c.793 Â§5; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.050 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.052 [1953 c.490 Â§11; 1967 c.247 Â§3; 1971 c.734 Â§63; 1973 c.560 Â§5; 1975 c.793 Â§6; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.055 Four to six manufactured dwellings exempt from ORS 446.003 to 446.140. Four to six manufactured dwellings may be sited on a lot or parcel or aggregation of lots or parcels without meeting the requirements of ORS 446.003 to 446.140. However, four to six manufactured dwellings shall be sited in conformance with the comprehensive plan and land use regulations for other dwellings of similar capacity within the zone in which the manufactured dwellings are sited. [1993 c.437 Â§2]

Â Â Â Â Â  446.056 [1953 c.490 Â§12; 1973 c.560 Â§6; 1975 c.793 Â§7; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.060 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.062 Rules regulating parks; state building code requirements; approval for new construction or additional lots. (1)(a) The Director of the Department of Consumer and Business Services shall issue rules under ORS chapter 183 to regulate mobile home or manufactured dwelling parks. These rules shall conform to ORS 446.090 to 446.140.

Â Â Â Â Â  (b) Any water system serving a mobile home or manufactured dwelling park is subject to ORS 448.115 to 448.285 and the rules adopted pursuant thereto.

Â Â Â Â Â  (2) Mobile home or manufactured dwelling parks are subject to ORS 446.003, 446.055, 446.072 to 446.100, 446.140 and 446.271 and the state building code, as defined in ORS 455.010, and the rules adopted thereunder by the director under ORS chapter 183.

Â Â Â Â Â  (3) The Department of Consumer and Business Services shall review plans and inspect construction of mobile home or manufactured dwelling parks to insure compliance with subsection (2) of this section. The director shall adopt rules under ORS chapter 183 to provide a schedule for plan review fees and construction inspection fees.

Â Â Â Â Â  (4) A person shall not construct a new mobile home or manufactured dwelling park or add lots to an existing mobile home or manufactured dwelling park without approval by the department. [1953 c.490 Â§13; 1959 c.562 Â§13; 1969 c.533 Â§15; 1975 c.793 Â§8; 1981 c.190 Â§6; 1983 c.707 Â§3; 1987 c.414 Â§21a; 1987 c.604 Â§11; 1989 c.648 Â§3; 1993 c.744 Â§48; 1995 c.318 Â§1; 2001 c.411 Â§13]

Â Â Â Â Â  446.066 Inspection of parks. The Department of Consumer and Business Services may inspect every mobile home or manufactured dwelling park in order to determine whether it conforms with the provisions of ORS 446.003 to 446.200 and 446.225 to 446.285 and the rules adopted pursuant thereto. Any person operating such facilities shall at all reasonable times, upon request of the department, permit access to all parts of the facilities. [1953 c.490 Â§14; 1969 c.533 Â§16; 1973 c.560 Â§7; 1975 c.793 Â§9; 1983 c.707 Â§4; 1989 c.648 Â§4]

Â Â Â Â Â  446.070 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.072 Uniform enforcement throughout state. The Department of Consumer and Business Services shall make surveys necessary to assure uniform enforcement throughout the state with respect to mobile home or manufactured dwelling parks. [1953 c.490 Â§17; 1959 c.562 Â§14; 1975 c.793 Â§10; 1983 c.707 Â§5; 1989 c.648 Â§5]

Â Â Â Â Â  446.076 Consumer and Business Services Fund; sources; uses. All moneys received by the Department of Consumer and Business Services under ORS 446.003 to 446.200 and 446.225 to 446.285 shall be paid into the Consumer and Business Services Fund created by ORS 705.145. The moneys received under this section are continuously appropriated to the department for use as provided in ORS 446.423. [1953 c.490 Â§15; 1973 c.560 Â§8; 1975 c.793 Â§11; 1983 c.707 Â§6; 1987 c.414 Â§21b; 1989 c.648 Â§6; 1993 c.744 Â§49; 2001 c.710 Â§4]

Â Â Â Â Â  446.080 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.082 [1953 c.490 Â§19; 1969 c.533 Â§17; repealed by 1973 c.560 Â§22]

Â Â Â Â Â  446.090 Application of ORS 446.095 to 446.105. ORS 446.095 (3), 446.100 (1)(c) and 446.105 do not apply to a mobile home park that was constructed before August 5, 1959. However, any changes or additions made in any mobile home or manufactured dwelling park after August 5, 1959, shall conform to ORS 446.095 to 446.105 and the rules issued thereunder. [1959 c.562 Â§3; 1967 c.247 Â§4; 1969 c.533 Â§18; 1975 c.793 Â§12; 1985 c.565 Â§72; 1989 c.648 Â§7; 1995 c.318 Â§4]

Â Â Â Â Â  446.095 Park construction and facilities. The owner or operator of a mobile home or manufactured dwelling park shall:

Â Â Â Â Â  (1) Construct well-drained and hard-surfaced park streets at least 20 feet in width, unobstructed and open to traffic within the mobile home or manufactured dwelling park. If the owner or operator permits parking of motor vehicles on the park streets, the owner or operator shall construct the park streets at least 30 feet in width.

Â Â Â Â Â  (2) Provide to each tenant an adequate supply of healthful water and adequate electric power and sewerage facilities. All plumbing shall be installed in compliance with ORS 447.010 to 447.156 and 447.992 and the rules of the Department of Consumer and Business Services adopted thereunder.

Â Â Â Â Â  (3) Provide, except as specified in subsection (4) of this section, a separate general play area restricted to that use, if the mobile home or manufactured dwelling park accommodates children who are under 14 years of age. No separate play area shall be less than 2,500 square feet in area. At least 100 square feet of play area shall be provided for each manufactured dwelling occupied by children.

Â Â Â Â Â  (4) Not be required to provide a separate play area if the mobile home or manufactured dwelling park was in existence before March 13, 1989, and rented spaces as an all adult park. [1959 c.562 Â§4; 1967 c.247 Â§5; 1969 c.491 Â§1; 1969 c.533 Â§19; 1973 c.560 Â§9; 1989 c.648 Â§8; 1991 c.226 Â§2; 1995 c.318 Â§2]

Â Â Â Â Â  446.100 Prohibited acts in connection with construction and use of parks; rules for spacing of units. (1) A person may not:

Â Â Â Â Â  (a) Construct a mobile home or manufactured dwelling park at a place that is unsuitable due to swampy terrain, lack of adequate drainage or proximity to the breeding places of insects or rodents.

Â Â Â Â Â  (b) Install a manufactured dwelling closer than five feet from a property boundary line.

Â Â Â Â Â  (c) Construct in a mobile home or manufactured dwelling park a manufactured dwelling space less than 30 feet in width or less than 40 feet in length.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt rules pursuant to the rulemaking provisions of ORS chapter 183 specifying minimum distances between adjacent manufactured dwellings and between manufactured dwellings and other structures. In adopting these rules, the director shall take into consideration the standards established by the National Fire Protection Association and standards recommended by the State Fire Marshal.

Â Â Â Â Â  (3) Except as provided in this subsection, the rules adopted by the director under subsection (2) of this section must provide for at least 10 feet of space between manufactured dwellings. The director may adopt a rule allowing less than 10 feet of space between manufactured dwellings that are separated by a one-hour fire-resistive wall. A standard established by the director for a one-hour fire-resistive wall separating manufactured dwellings must be at least as stringent as the equivalent standard, if any, for a fire-resistive wall in a two family dwelling under the Low-Rise Residential Dwelling Code. [1959 c.562 Â§5; 1969 c.533 Â§20; 1981 c.506 Â§1; 1989 c.648 Â§9; 1991 c.226 Â§3; 2003 c.134 Â§1; 2005 c.22 Â§314]

Â Â Â Â Â  446.105 Temporary parks. (1) The Director of the Department of Consumer and Business Services may issue a permit for the establishment of a temporary mobile home or manufactured dwelling park to a construction company, timber company, government entity or farm if:

Â Â Â Â Â  (a) There is no available space in a mobile home or manufactured dwelling park within a reasonable distance; and

Â Â Â Â Â  (b) A mobile home or manufactured dwelling park is necessary for the proper housing of employees until the project is finished.

Â Â Â Â Â  (2) Upon approval by the Department of Consumer and Business Services and the county or city planning commission, a permit may be issued to a person to establish a temporary mobile home or manufactured dwelling park on the person's own premises in areas having a critical housing shortage due to large construction projects. The permit shall expire upon completion of the project. [1959 c.562 Â§6; 1967 c.247 Â§6; 1969 c.533 Â§21; 1973 c.560 Â§10; 1975 c.793 Â§13; 1989 c.648 Â§10; 1991 c.226 Â§4; 1993 c.744 Â§50; 1995 c.318 Â§3]

Â Â Â Â Â  446.110 [Repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.111 Regulation of structures in parks. No stationary structure may be erected within a mobile home or manufactured dwelling park without the consent of the owner or operator; and when giving consent, it shall be the duty of the mobile home or manufactured dwelling park manager to advise the tenant or builder of the standards required by ORS 446.003 to 446.200 and 446.225 to 446.285 and the rules issued thereunder. [1961 c.665 Â§3; 1967 c.247 Â§7; 1969 c.533 Â§22; 1973 c.560 Â§11; 1975 c.546 Â§11; 1989 c.648 Â§11]

Â Â Â Â Â  446.115 Sanitation of parks; pets to be controlled. (1) The owner or operator of a mobile home or manufactured dwelling park is responsible for the sanitary condition of the park grounds and buildings.

Â Â Â Â Â  (2) No person shall allow a pet animal of the person to run at large or to create any health hazard within a mobile home or manufactured dwelling park. [1959 c.562 Â§Â§8,9; 1967 c.247 Â§8; 1969 c.533 Â§23; 1973 c.560 Â§12; 1989 c.648 Â§12]

Â Â Â Â Â  446.120 [Repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.125 Occupancy on private land. A person may occupy a manufactured dwelling or a camping vehicle on private land with the consent of the owner of the land if:

Â Â Â Â Â  (1) The lot, tract or parcel of land upon which the manufactured dwelling or camping vehicle is situated has an area adequate to provide safe, approved water supply and sewage disposal facilities and is not in conflict with ORS 446.310 (9).

Â Â Â Â Â  (2) The person complies with all applicable standards of sanitation, water, plumbing and electrical and sewerage installations prescribed by the laws of this state and the rules issued thereunder, or by local authorities. [1959 c.562 Â§10; 1967 c.247 Â§9; 1969 c.533 Â§24; 1983 c.707 Â§7; 1989 c.648 Â§13; 2001 c.900 Â§256; 2005 c.22 Â§315]

Â Â Â Â Â  446.130 [Repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.135 [1959 c.562 Â§11; 1967 c.247 Â§10; repealed by 1969 c.533 Â§27]

Â Â Â Â Â  446.140 Notice of removal from park. No person, firm or corporation shall remove a manufactured dwelling from a mobile home or manufactured dwelling park without first giving the owner or operator of the park 72 hours' notice. [1959 c.562 Â§12; 1967 c.247 Â§11; 1969 c.533 Â§25; 1985 c.473 Â§16; 1989 c.648 Â§14]

Â Â Â Â Â  446.145 [1959 c.562 Â§7; 1967 c.247 Â§12; 1969 c.533 Â§26; 1989 c.648 Â§15; repealed by 1995 c.318 Â§5]

Â Â Â Â Â  446.150 [1959 c.683 Â§32; 1969 c.605 Â§54; repealed by 1969 c.533 Â§27 and by 1969 c.605 Â§61]

MANUFACTURED STRUCTURE CONSTRUCTION AND SAFETY STANDARDS

Â Â Â Â Â  446.155 Sanitation and safety requirements; exceptions. (1) A person may not sell or offer for sale within this state a manufactured dwelling manufactured after January 1, 1962, that contains:

Â Â Â Â Â  (a) Plumbing equipment, unless such equipment meets the requirements of the Department of Consumer and Business Services;

Â Â Â Â Â  (b) Heating equipment, unless such equipment meets the requirements of the State Fire Marshal; or

Â Â Â Â Â  (c) Electrical equipment, unless such equipment meets the requirements of the department.

Â Â Â Â Â  (2) A person may not rent, lease, sell or offer for rent, lease or sale within this state a manufactured structure manufactured after September 1, 1969, unless the manufactured structure bears an insignia of compliance and contains:

Â Â Â Â Â  (a) Plumbing, mechanical and electrical equipment or installations that meet the minimum safety standards of the department;

Â Â Â Â Â  (b) Thermal, fire and life safety equipment, material and installations that meet the minimum safety standards of the department; or

Â Â Â Â Â  (c) Structural and transportation equipment, materials, installations and construction that meet the minimum safety standards of the department.

Â Â Â Â Â  (3) A person may not rent, lease, sell or offer for rent, lease or sale within this state a recreational vehicle unless the recreational vehicle:

Â Â Â Â Â  (a) Bears an insignia of compliance;

Â Â Â Â Â  (b) Has previously been lawfully registered and titled within the United States;

Â Â Â Â Â  (c) Has previously been issued an ownership document under ORS 446.571 or recorded under ORS 446.626; or

Â Â Â Â Â  (d) Is exempt from registration, title or ownership document requirements because of United States government ownership.

Â Â Â Â Â  (4) Persons manufacturing, remanufacturing, converting, altering or repairing manufactured structures or equipment within the state or for use within the state shall comply with all applicable construction and safety rules of the department and the following:

Â Â Â Â Â  (a) Alterations performed on a manufactured dwelling by the manufacturer or dealer before or at the time of sale to the first consumer shall be performed in conformance with the National Manufactured Housing Construction and Safety Standards Act.

Â Â Â Â Â  (b) After the initial sale to a consumer by a manufacturer or dealer, all alterations to a manufactured dwelling, except as identified by the Director of the Department of Consumer and Business Services by rule, shall be in conformance with the specialty codes as described in ORS 455.010 to 455.740 and 479.855.

Â Â Â Â Â  (c) Solid fuel burning appliances shall be in conformance with the National Manufactured Housing Construction and Safety Standards Act and standards adopted by the department.

Â Â Â Â Â  (d) Notwithstanding subsections (1) and (2) of this section, a previously owned manufactured dwelling may be sold "as is" provided that the seller discloses in the bill of sale that the manufactured dwelling is being sold on an "as is" or "with all faults" basis, and that the entire risk as to the quality and performance of the manufactured dwelling is with the buyer. If the manufactured dwelling is found to be defective after purchase, the buyer shall assume the entire cost of all servicing and repair. The seller, manufacturer, distributor or retailer is not responsible for any cost for servicing and repair.

Â Â Â Â Â  (5) Installations of manufactured structures shall be in conformance with the standards adopted by the department for site preparation, foundation support, anchoring, structural and utility connections, electrical and plumbing tests, underfloor enclosures, ventilation, vapor barriers and steps used for access and egress. [1961 c.567 Â§2; 1969 c.295 Â§3; 1971 c.753 Â§43; 1989 c.527 Â§2; 1989 c.648 Â§16a; 1991 c.409 Â§1; 1995 c.251 Â§2; 2001 c.104 Â§184; 2005 c.89 Â§1]

Â Â Â Â Â  446.160 Inspection; rules; federal standards. (1) The Department of Consumer and Business Services may cause such inspections to be made, approve plans and specifications, provide technical services, issue insignia of compliance, collect fees provided by ORS 446.176 and, in compliance with ORS chapter 183, promulgate and enforce such rules and regulations as are reasonably necessary to carry out its duties and insure compliance with those parts of ORS 446.003 to 446.200, 446.225 to 446.285, 446.310 to 446.350 and 446.395 to 446.440 within the jurisdiction of the department.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt rules pursuant to ORS chapter 183 to insure that manufacturers, distributors and dealers comply with the reporting requirements of the Department of Consumer and Business Services of this state and the Secretary of Housing and Urban Development as required by the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (3) The director is authorized to conduct such inspections and investigations as may be necessary to administer and enforce any federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383). The director shall furnish to the Secretary of Housing and Urban Development or a designee any information obtained indicating noncompliance with such standards for appropriate action.

Â Â Â Â Â  (4) The director or a designee is authorized to enter, at reasonable times and without advance notice, any factory, warehouse or establishment in which a manufactured structure or equipment is manufactured, stored or held for sale; and to inspect at reasonable times within reasonable limits in a reasonable manner, any such factory, warehouse or establishment, and to inspect such products, books, papers, records and documents which are relevant to the manufacture of a manufactured structure or equipment and the manufacturer's, distributor's or dealer's compliance with ORS 446.155 and the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383). [1961 c.567 Â§Â§3,4; 1969 c.295 Â§4; 1971 c.753 Â§44; 1975 c.546 Â§12; 1989 c.527 Â§3; 1989 c.648 Â§17; 1991 c.409 Â§2]

Â Â Â Â Â  446.165 [1961 c.567 Â§5; 1969 c.295 Â§5; renumbered 446.200]

Â Â Â Â Â  446.170 Insignia of compliance required; when displayed. (1) Manufactured structures subject to the provisions of ORS 446.155 to 446.200, and manufactured structures upon which additions, conversions or alterations of installations of equipment or material are made shall have affixed to the manufactured structures insignia of compliance.

Â Â Â Â Â  (2) A person may not place an insignia of compliance on a manufactured structure except as provided by ORS 446.155 to 446.200 and the rules adopted under ORS 446.155 to 446.200.

Â Â Â Â Â  (3) Insignia of compliance may be issued in bulk only to manufacturers, remanufacturers or converters certified and registered with the Department of Consumer and Business Services.

Â Â Â Â Â  (4) Insignia of compliance are not transferable, and the department may not make a refund representing any unused insignia.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to a recreational vehicle described in ORS 446.155 (3)(b) to (d). [1969 c.295 Â§Â§7,11; 1989 c.527 Â§4; 1991 c.409 Â§3; 2005 c.89 Â§2]

Â Â Â Â Â  446.175 [1969 c.295 Â§6; 1971 c.753 Â§45; repealed by 1975 c.546 Â§13 (446.176 enacted in lieu of 446.175)]

Â Â Â Â Â  446.176 Fees; rules. (1) The Director of the Department of Consumer and Business Services, with the approval of the Manufactured Structures and Parks Advisory Board, shall adopt regulations under the provisions of ORS chapter 183 to provide a schedule for plan review fees, insignia fees, inspection fees and other necessary fees based on the estimated cost of administering ORS 446.003 to 446.200 and 446.225 to 446.285.

Â Â Â Â Â  (2) Fees collected by the department pursuant to this section shall be deposited in the Consumer and Business Services Fund established by ORS 705.145. Moneys deposited into the fund pursuant to this section are continuously appropriated to the department for use as provided in ORS 446.423. [1975 c.546 Â§14 (enacted in lieu of 446.175); 1993 c.744 Â§51; 1997 c.205 Â§2; 1999 c.518 Â§2; 2001 c.710 Â§5]

Â Â Â Â Â  446.180 Safety standards of other states or national organization; rules. (1) If the Director of the Department of Consumer and Business Services determines that standards for construction, equipment and material installed in manufactured structures provided by the statutes or rules and regulations of other states are at least equal to the minimum safety standards prescribed under ORS 446.155 to 446.200, and that such statutes, rules and regulations are being enforced, the director may provide by rule that manufactured structures approved by such other state shall be considered approved by the director.

Â Â Â Â Â  (2) Mobile homes built between September 1, 1969, and June 15, 1976, to the American National Standards Institute Mobile Home Standards A119.1 and which also bear an insignia of compliance from the State of California, Idaho, Nevada or Washington shall be considered to comply with ORS 446.155 (2) provided no alterations have been made to the original structure. [1969 c.295 Â§9; 1971 c.753 Â§46; 1987 c.414 Â§22; 1989 c.527 Â§5; 1989 c.648 Â§18; 1991 c.226 Â§5; 1991 c.912 Â§1; 1993 c.744 Â§52]

Â Â Â Â Â  446.185 Minimum safety standards for equipment, material and installations; rules. (1) In compliance with ORS chapter 183, rules establishing minimum safety standards and requirements shall be adopted and enforced by the Director of the Department of Consumer and Business Services for manufactured structures and manufactured structure installations as prescribed in ORS 446.155.

Â Â Â Â Â  (2) Minimum safety standards prescribed in ORS 446.155 to 446.200 shall be reasonably consistent with nationally recognized standards for construction of manufactured structures, and the manufactured structures shall be designed to protect the health and safety of the people of this state from dangers inherent in the use of substandard and unsafe equipment, material and installations. [1969 c.295 Â§8; 1971 c.753 Â§47; 1989 c.527 Â§6; 1991 c.409 Â§4; 1993 c.744 Â§53; 1995 c.251 Â§3]

Â Â Â Â Â  446.190 Power to enjoin violations. When it appears to an inspecting authority that any person is engaged or about to engage in an act or practice which is in violation of ORS 446.155 to 446.200 or the rules and regulations issued thereunder, the inspecting authority may, without bond, obtain an order from an appropriate circuit court enjoining such act or practice. [1969 c.295 Â§10]

Â Â Â Â Â  446.200 When noncompliance with city or county regulations authorized. (1) Any manufactured structure that meets the requirements prescribed under ORS 446.003, 446.155 to 446.200 and 446.225 to 446.285:

Â Â Â Â Â  (a) Is not required to comply with any ordinances of a city or county prescribing requirements for plumbing, heating, illuminating, mechanical, structural, transportation, thermal, fire and life safety, cooking or electrical equipment and material installed in manufactured structures.

Â Â Â Â Â  (b) Is required to comply with this chapter and the administrative rules adopted thereunder regulating plumbing, heating, illuminating, mechanical, structural, transportation, thermal, fire and life safety, cooking and electrical equipment and material installed in manufactured structures.

Â Â Â Â Â  (2) A manufactured dwelling that is constructed in conformity with the minimum safety standards provided by ORS 446.185 and which bears an insignia of compliance is not required to comply with any additional regulations if it is thereafter placed upon a permanent foundation and affixed to real property. [Formerly 446.165; 1989 c.648 Â§20; 1991 c.226 Â§6; 1995 c.251 Â§4]

Â Â Â Â Â  446.210 Limited maintenance electrician's license required. (1) The Director of the Department of Consumer and Business Services shall issue a limited maintenance electrician's license to a person who:

Â Â Â Â Â  (a) Pays the fee required under ORS 479.840;

Â Â Â Â Â  (b) Complies with ORS 479.510 to 479.945 and the rules adopted under ORS 455.117 and 479.510 to 479.945;

Â Â Â Â Â  (c) Passes a written examination administered as provided by department rule on basic electrical principles on repair and maintenance of electrical wiring and equipment used in a manufactured structure; and

Â Â Â Â Â  (d) Submits proof as provided by department rule that the person has sufficient experience in the repair and maintenance of electrical problems of the type and nature found in a manufactured structure.

Â Â Â Â Â  (2) A person licensed under this section may repair and maintain electrical wiring and equipment used in a manufactured structure. [1969 c.295 Â§12; 1989 c.648 Â§21; 1993 c.744 Â§54; 2003 c.14 Â§266; 2005 c.758 Â§7]

Â Â Â Â Â  Note: The amendments to 446.210 by section 7, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  446.210. (1) Upon payment of a fee required by ORS 479.840 the Director of the Department of Consumer and Business Services shall issue a limited maintenance electrician's license to a person who has complied with ORS 479.510 to 479.945 and the rules issued thereunder, who passes a written examination administered by the department on basic electrical principles on repair and maintenance of electrical wiring and equipment used in a manufactured structure, and submits proof satisfactory to the department that the person has had sufficient experience in the repair and maintenance of such electrical problems of the type and nature found in a manufactured structure.

Â Â Â Â Â  (2) A person licensed under this section and who has passed a written examination administered by the department shall be authorized to repair and maintain electrical wiring and equipment used in a manufactured structure.

Â Â Â Â Â  446.220 [1975 c.566 Â§2; repealed by 1983 c.65 Â§1]

Â Â Â Â Â  446.225 Administration and enforcement of federal manufactured housing safety and construction standards; rules. (1) The Legislative Assembly intends to provide a procedure to assure that Oregon assumes fullest responsibility for administration and enforcement of federal manufactured housing safety and construction standards in Oregon in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services is authorized to apply for and receive grants from the Secretary of Housing and Urban Development for implementation and development of a plan for enforcement and administration of federal manufactured housing safety and construction standards for manufactured housing offered for sale or lease in this state.

Â Â Â Â Â  (3) The director is authorized to adopt rules pursuant to ORS chapter 183 to insure acceptance by the Secretary of Housing and Urban Development of Oregon's plan for administration and enforcement of federal manufactured housing safety and construction standards in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383). [1975 c.546 Â§2; 1989 c.648 Â§22]

Â Â Â Â Â  446.230 Safety and construction standards for installation, support and tiedown; rules; when installer license not required. (1) The Director of the Department of Consumer and Business Services shall, by administrative rule, adopt and enforce safety and construction standards for installation, support and tiedown of manufactured dwellings on a lot. These safety standards shall be reasonably consistent with nationally recognized standards for placement, support and tiedown of manufactured dwellings, and shall be designed to protect the health and safety of occupants of manufactured dwellings against uplift, sliding, rotation and overturning of manufactured dwellings.

Â Â Â Â Â  (2) The director shall designate wind pressure zones in which the rules for tiedown of manufactured dwellings shall apply.

Â Â Â Â Â  (3) Except as provided in ORS 446.395, an installer is not required to be licensed by the director to connect utilities from utility terminations provided on a lot to manufactured dwellings. [1975 c.546 Â§3; 1989 c.648 Â§23; 1991 c.226 Â§7; 1993 c.744 Â§55]

Â Â Â Â Â  446.240 Safety standards for accessory structures; rules. The Director of the Department of Consumer and Business Services shall adopt and enforce rules establishing safety standards for construction and installation of accessory buildings and structures. Prefabricated and site-built accessory buildings and structures shall be consistent with the provisions of the state building code adopted pursuant to ORS 455.020 and 455.110 except where application of such standards would conflict with standards adopted under the National Manufactured Housing Construction and Safety Standards Act of 1974 and would prevent the Department of Consumer and Business Services from enforcing the federal Act in Oregon. [1975 c.546 Â§4; 1989 c.648 Â§24]

Â Â Â Â Â  446.245 Permitted uses of manufactured dwellings. (1) Manufactured dwellings shall be used as single-family dwellings.

Â Â Â Â Â  (2) Manufactured dwellings shall not be used for commercial purposes.

Â Â Â Â Â  (3) Exceptions to subsections (1) and (2) of this section are:

Â Â Â Â Â  (a) Manufactured dwellings may be used for purposes other than as a single-family dwelling when specifically approved for a change in occupancy in accordance with the provisions of the Oregon specialty codes by the authority having jurisdiction. When a manufactured dwelling changes in occupancy it shall lose its identity as a manufactured dwelling and have the insignia removed and returned to the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Manufactured dwellings may be used by dealers or distributors of manufactured structures as temporary sales offices when no alterations to the design, construction, transportation, fire and life safety, plumbing, mechanical or electrical systems are made to accommodate the office use and when the dealer or distributor continues to offer the manufactured dwelling for sale during the office use.

Â Â Â Â Â  (c) A portion of a manufactured dwelling may be used for an in-house business when the remainder of the structure is used as a single-family dwelling by the same person. The type and location of an in-home business shall be approved by the authority having jurisdiction and the local planning commission prior to the use. [1991 c.478 Â§2]

Â Â Â Â Â  Note: 446.245 was added to and made a part of 446.155 to 446.285 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.250 Duties of director; agreements with local governments; conditions. The Director of the Department of Consumer and Business Services shall cause inspections to be made, approve plans and specifications, provide technical services and issue permits for alteration of manufactured dwellings and installation of manufactured dwellings and manufactured structure accessory buildings and structures on a lot. The director shall appoint or contract with municipalities that request such appointment or contract for inspection and issuance of permits for alteration of manufactured dwellings and installation of manufactured dwellings and manufactured structure accessory buildings and structures and alterations of installations of plumbing, heating, illuminating, cooking or electrical equipment, provided the municipality employs as local inspectors qualified persons who have been certified by the director for inspection and issuance of permits for alteration of manufactured dwellings and installation of manufactured dwellings and manufactured structure accessory buildings and structures, pursuant to ORS 446.003, 446.111, 446.155, 446.160, 446.176, 446.225 to 446.285 and 446.990. However, the certification standards under this section shall relate to the inspections to be performed and shall not be more stringent for municipal inspectors than those applying to state inspectors. [1975 c.546 Â§5; 1983 c.250 Â§2; 1989 c.648 Â§25; 1989 c.1017 Â§4; 1991 c.409 Â§5; 1995 c.251 Â§5; 1997 c.205 Â§3]

Â Â Â Â Â  446.252 Installation permit required. A person may not install a manufactured dwelling or manufactured structure accessory building or structure without first obtaining from the Department of Consumer and Business Services or a municipality as provided under ORS 446.250 all permits necessary for installing the manufactured dwelling or manufactured structure accessory building or structure on a lot. [1989 c.1017 Â§2; 1995 c.251 Â§6; 1997 c.205 Â§4]

Â Â Â Â Â  446.253 Authority of director; authority of local governments. (1) The authority of the Director of the Department of Consumer and Business Services under ORS 446.250 shall be in addition to the provisions of ORS chapter 455. Where the provisions of ORS 446.252 and this section conflict with the provisions under ORS chapter 455, the provisions of ORS 446.252 and this section shall control.

Â Â Â Â Â  (2) Except as otherwise provided by this subsection, any municipality that establishes a program under ORS 446.252 and 455.150 and this section to administer and enforce installations of manufactured dwellings and manufactured structure accessory buildings and structures shall assume full responsibility for permit issuance and inspections under that program including related electrical, plumbing, structural and mechanical installations for a manufactured dwelling and manufactured structure accessory buildings and structures as defined in ORS 446.003.

Â Â Â Â Â  (3) The director may by order relieve a municipality from compliance with the requirements of subsection (2) of this section under the following conditions:

Â Â Â Â Â  (a) Budget limitations of the municipality;

Â Â Â Â Â  (b) Inadequate staffing of the municipality;

Â Â Â Â Â  (c) Inability to contract services with another municipality; or

Â Â Â Â Â  (d) Where the public is inconvenienced by increased cost, travel distance or time loss.

Â Â Â Â Â  (4) The Department of Consumer and Business Services, subject to ORS chapter 183, may revoke any authority of a local government to conduct inspections, administration or enforcement of manufactured dwelling installations and manufactured structure accessory building installations and manufactured dwelling alterations under ORS 455.150 if the director determines that the municipality is not effectively carrying out duties assumed by the municipality. [1989 c.1017 Â§3; 1991 c.226 Â§17; 1991 c.409 Â§6; 1993 c.744 Â§56; 1995 c.251 Â§7; 1997 c.205 Â§5]

Â Â Â Â Â  446.255 Revocation of agreement with local government. (1) After written notice and hearing as provided in subsection (2) of this section, the Director of the Department of Consumer and Business Services may revoke the certification of a local inspector certified under ORS 446.250, or the authority of a local government to enforce provisions of ORS 446.003, 446.111, 446.160, 446.176, 446.225 to 446.285 and 446.990, when it appears by competent evidence that the inspector or local government has consistently failed to act in the public interest in the enforcement of the provisions of ORS 446.003, 446.111, 446.160, 446.176, 446.225 to 446.285 and 446.990.

Â Â Â Â Â  (2) Any proceedings under subsection (1) of this section shall be conducted pursuant to the provisions of ORS 183.415 to 183.430, 183.440 to 183.460, 183.470 to 183.485 and 183.490 to 183.540, dealing with contested cases. [1975 c.546 Â§5a]

Â Â Â Â Â  446.260 Notification by manufacturer of manufactured home defect; other disclosures; rules. (1) Every manufacturer of manufactured homes offered for sale or lease in this state shall furnish notification of any defect in any manufactured home produced by the manufacturer that the manufacturer determines, in good faith, relates to a federal manufactured housing construction or safety standard or constitutes an imminent safety hazard to the purchaser of the manufactured home, within a reasonable time after such manufacturer has discovered the defect.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services is authorized to adopt rules for notification required by subsection (1) of this section. The rules shall conform to notification and correction of defects and record keeping requirements of the Secretary of Housing and Urban Development under the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (3)(a) In addition to the notification required under subsection (1) of this section, the director may adopt rules to identify the disclosures required of a dealer or distributor prior to the sale of new manufactured structures more than eight feet six inches wide in travel mode. Disclosure required under this subsection shall be limited to information regarding permissible uses, roof snow loads and anchoring of manufactured structures.

Â Â Â Â Â  (b) The Department of Consumer and Business Services shall develop and make available to all dealers and distributors of manufactured structures a standard disclosure. The disclosure shall be completed in writing by the dealer or distributor of any affected manufactured structure prior to sale. A completed disclosure shall be presented to the purchaser for signature at the time of sale and a copy of the signed disclosure provided to the purchaser. The signed disclosure shall be retained by the dealer or distributor for not less than five years following the date of sale. [1975 c.546 Â§6; 1989 c.648 Â§26; 1991 c.226 Â§8; 1997 c.205 Â§6; 1999 c.59 Â§124]

Â Â Â Â Â  446.265 Transitional housing accommodations; regulation and limitations; definition. (1) A municipality may approve the establishment of a campground inside an urban growth boundary to be used for providing transitional housing accommodations. The accommodations may consist of separate facilities, in the form of yurts, for use as living units by one or more individuals or by families. The person establishing the accommodations may provide access to water, toilet, shower, laundry, cooking, telephone or other services either through separate or shared facilities. The accommodations shall provide parking facilities and walkways.

Â Â Â Â Â  (2) Transitional housing accommodations described under subsection (1) of this section shall be limited to persons who lack permanent shelter and cannot be placed in other low income housing. A municipality may limit the maximum amount of time that an individual or a family may use the accommodations.

Â Â Â Â Â  (3) Campgrounds providing transitional housing accommodations described under this section may be operated by private persons or nonprofit organizations. The shared facilities of the campgrounds are subject to regulation under the recreation park specialty code described under ORS 446.310 to 446.350. The transitional housing accommodations are not subject to ORS chapter 90.

Â Â Â Â Â  (4) To the extent deemed relevant by the Department of Consumer and Business Services, the construction and installation of yurts on campgrounds used for providing transitional housing accommodations established under this section is subject to the manufactured structures specialty code described in ORS 446.155. Transitional housing accommodations not appurtenant to a yurt are subject to regulation as provided under subsection (3) of this section.

Â Â Â Â Â  (5) Campgrounds established for providing transitional housing accommodations shall not be allowed on more than two parcels in a municipality. In approving the use of parcels for a campground, the municipality shall give preference to locations that have access to grocery stores and public transit services.

Â Â Â Â Â  (6) As used in this section, "yurt" means a round, domed tent of canvas or other weather resistant material, having a rigid framework, wooden floor, one or more windows or skylights and that may have plumbing, electrical service or heat. [1999 c.758 Â§6]

Â Â Â Â Â  446.270 [1975 c.546 Â§7; 1977 c.161 Â§4; 1979 c.342 Â§2; 1979 c.593 Â§32a; 1981 c.897 Â§51; 1989 c.648 Â§27; 1991 c.226 Â§9; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  446.271 Civil penalty for violation of ORS 446.003 to 446.200 or 446.225 to 446.285 or related rules. The Department of Consumer and Business Services may impose a civil penalty for a violation of ORS 446.003 to 446.200 or 446.225 to 446.285 or rules adopted or orders issued for the administration or enforcement of those sections. The department shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§2]

Â Â Â Â Â  446.280 Manufactured Structures and Parks Advisory Board. (1) The Manufactured Structures and Parks Advisory Board is established in the Department of Consumer and Business Services. The Director of the Department of Consumer and Business Services shall appoint the board. The board shall serve in an advisory capacity to the director in promulgating, administering and enforcing the plan for the administration and enforcement of the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383) and safety standards pursuant to ORS 446.003 to 446.200, 446.225 to 446.285, 446.310 to 446.350 and 446.395 to 446.420.

Â Â Â Â Â  (2) The board shall consist of 12 members, one member representing or engaged in each of the following:

Â Â Â Â Â  (a) The selling, leasing and distributing of new manufactured homes.

Â Â Â Â Â  (b) The selling, leasing and distributing of recreational vehicles.

Â Â Â Â Â  (c) The manufacturing or assembling of new manufactured homes.

Â Â Â Â Â  (d) The manufacturing or assembling of new recreational vehicles.

Â Â Â Â Â  (e) The manufacturing, assembling or selling of manufactured dwelling accessory structures.

Â Â Â Â Â  (f) The owners or operators of mobile home or manufactured dwelling parks or recreation parks.

Â Â Â Â Â  (g) Consumer organizations.

Â Â Â Â Â  (h) Users of low and moderate income housing.

Â Â Â Â Â  (i) Structural engineering.

Â Â Â Â Â  (j) Local government building official duties.

Â Â Â Â Â  (k) The deputies or assistants to the State Fire Marshal.

Â Â Â Â Â  (L) The installation of manufactured dwellings.

Â Â Â Â Â  (3) Appointments shall be made for a term of four years and no member shall be eligible for appointment to more than two full terms of office.

Â Â Â Â Â  (4) Vacancies occurring in the membership of the board for any cause shall be filled by appointment for the balance of the unexpired term.

Â Â Â Â Â  (5) The director may remove any member of the board for misconduct, incompetency, or neglect of duty.

Â Â Â Â Â  (6) The board shall meet at least twice each year.

Â Â Â Â Â  (7) Seven members shall constitute a quorum for the transaction of business.

Â Â Â Â Â  (8) The board shall elect its own chairperson and meet on call of the director, chairperson or majority of the members. The director shall provide administrative facilities and services for the board.

Â Â Â Â Â  (9) Members of the board shall be entitled to compensation and expenses as provided by ORS 292.495. [1975 c.546 Â§8; 1981 c.371 Â§1; 1987 c.414 Â§22a; 1989 c.527 Â§7; 1989 c.648 Â§28; 1991 c.226 Â§10; 1993 c.744 Â§56a; 1995 c.251 Â§8; 2005 c.621 Â§1]

Â Â Â Â Â  446.285 Advisory board education programs. To assist the Director of the Department of Consumer and Business Services in administration and enforcement of the National Manufactured Housing Construction and Safety Standards Act of 1974, and safety standards pursuant to ORS 446.003 to 446.200, 446.225 to 446.285, 446.310 to 446.350 and 446.395 to 446.420, the Manufactured Structures and Parks Advisory Board may approve or conduct programs of training and education that maintain and advance the professional skills and abilities of persons engaged in manufacturing, delivery, installation, sale or service of manufactured structures. [1987 c.604 Â§14; 1989 c.648 Â§29; 1991 c.67 Â§119; 1991 c.226 Â§11; 1993 c.744 Â§57]

TOURIST FACILITIES

Â Â Â Â Â  446.310 Definitions for ORS 446.310 to 446.350. As used in ORS 446.310 to 446.350, unless the context requires otherwise:

Â Â Â Â Â  (1) "Camping vehicle" means either a vacation trailer or a self-propelled vehicle or structure equipped with wheels for highway use and that is intended for human occupancy and is being used for vacation and recreational purposes, but not for residential purposes, and is equipped with plumbing, sink or toilet.

Â Â Â Â Â  (2) "Construction" means work regulated by the state building code as defined in ORS 455.010.

Â Â Â Â Â  (3) "Department" means the Department of Human Services.

Â Â Â Â Â  (4) "Director" means the Director of Human Services.

Â Â Â Â Â  (5) "Health official" means a local public health administrator appointed pursuant to ORS 431.418.

Â Â Â Â Â  (6) "Hostel" means any establishment having beds rented or kept for rent on a daily basis to travelers for a charge or fee paid or to be paid for rental or use of facilities and that is operated, managed or maintained under the sponsorship of a nonprofit organization that holds a valid exemption from federal income taxes under the Internal Revenue Code of 1954 as amended.

Â Â Â Â Â  (7) "Organizational camp" includes any area designated by the person establishing, operating, managing or maintaining the same for recreational use by groups or organizations that include but are not limited to youth camps, scout camps, summer camps, day camps, nature camps, survival camps, athletic camps, camps that are operated and maintained under the guidance, supervision or auspices of religious, public and private educational systems and community service organizations.

Â Â Â Â Â  (8) "Picnic park" means any recreation park that is for day use only and provides no recreation vehicle or overnight camping spaces.

Â Â Â Â Â  (9) "Recreation park" means any area designated by the person establishing, operating, managing or maintaining the same for picnicking, overnight camping or use of recreational vehicles by the general public or any segment of the public. "Recreation park" includes but is not limited to areas open to use free of charge or through payment of a tax or fee or by virtue of rental, lease, license, membership, association or common ownership and further includes, but is not limited to, those areas divided into two or more lots, parcels, units or other interests for purposes of such use.

Â Â Â Â Â  (10) "Regulating agency" means, with respect to a tourist facility, the Department of Human Services.

Â Â Â Â Â  (11) "Tourist facility" means any travelers' accommodation, hostel, picnic park, recreation park and organizational camp.

Â Â Â Â Â  (12) "Travelers' accommodation" includes any establishment, which is not a hostel, having rooms, apartments or sleeping facilities rented or kept for rent on a daily or weekly basis to travelers or transients for a charge or fee paid or to be paid for rental or use of facilities. [1969 c.533 Â§2; 1973 c.560 Â§13; 1981 c.749 Â§27; 1983 c.707 Â§8; 1985 c.809 Â§5; 1987 c.414 Â§23; 1997 c.259 Â§1; 2001 c.900 Â§194; 2005 c.22 Â§316]

Â Â Â Â Â  446.315 Policy. It is the public policy of this state to encourage construction of recreation parks by public agencies and private industry to satisfy the demand for outdoor recreation while establishing standards for recreationists and landowners so that these parks are maintained in a safe and sanitary condition. [1969 c.533 Â§1]

Â Â Â Â Â  446.320 Tourist facility license required. (1) No person shall establish, operate, manage or maintain a tourist facility, without a license from the Director of Human Services.

Â Â Â Â Â  (2) Organizational camps operated under rental or leasehold agreements may be licensed either to the landlord or to the tenant provided that the license holder shall be responsible for compliance with ORS 446.310 to 446.350 and the rules adopted thereunder. [1969 c.533 Â§3; 1973 c.560 Â§14; 1979 c.696 Â§4; 1979 c.789 Â§2a; 1983 c.707 Â§9]

Â Â Â Â Â  446.321 Fee for license; rules. (1) Every applicant for licensing of a tourist facility as defined in ORS 446.310 and required by ORS 446.320 shall pay to the Department of Human Services a fee established by department rule. The fee may not exceed $60, except that recreation parks shall pay an additional fee not to exceed $2 for each space.

Â Â Â Â Â  (2) Rules adopted pursuant to subsection (1) of this section shall be adopted in accordance with ORS chapter 183. [1983 c.707 Â§12; 2005 c.22 Â§317]

Â Â Â Â Â  446.322 Issuance of license. Upon receipt of a completed application on a Department of Human Services form, required fee, and after representation by the applicant that the facility is in compliance with the provisions of ORS 446.310 to 446.350, and the rules adopted pursuant thereto, and the requirements of the Department of Consumer and Business Services, the Department of Human Services shall issue a license, unless there is reason to believe noncompliance exists. [1983 c.707 Â§13; 1985 c.809 Â§1; 1987 c.414 Â§24; 1993 c.744 Â§58; 1995 c.79 Â§223]

Â Â Â Â Â  446.323 Failure to apply for or renew license; transferability of license; refunds. (1) Any person failing to apply for licensing within 30 days after engaging in the recreation park or travelers' accommodation business is delinquent and shall pay a penalty fee equal to the license fee plus the fee provided in ORS 446.321.

Â Â Â Â Â  (2) Any person, initially licensed under ORS 446.310 to 446.350 for engaging in the recreation park or travelers' accommodation business who has failed to renew a license on or before the expiration date is delinquent. If delinquency extends 15 days past the expiration date, a penalty fee of 50 percent of the annual license fee shall be added. The penalty fee shall be increased by 50 percent of the license fee on the first day of each succeeding month of delinquency.

Â Â Â Â Â  (3) Licenses issued under ORS 446.310 to 446.350 shall not be transferable and no refund representing any unused portion of any license shall be made. [1983 c.707 Â§14]

Â Â Â Â Â  446.324 Denial, suspension or revocation of license; civil penalty; hearing. (1) If any applicant for licensing or any person to whom a license has been issued fails to comply with the provisions of ORS 446.310 to 446.350 or with the rules adopted pursuant thereto, the Department of Human Services may deny issuance of, suspend or revoke the license or assess a civil penalty.

Â Â Â Â Â  (2) Hearings on the denial, suspension or revocation of a license or on assessing a civil penalty shall be conducted as a contested case in accordance with ORS chapter 183. [1983 c.707 Â§15]

Â Â Â Â Â  446.325 Exemptions from license requirement. (1) Public entities, private persons or nonprofit organizations described under ORS 446.265 (3), timber companies and private utilities shall not establish or operate a recreation park without complying with the rules of the Department of Human Services and securing the approval of the Director of Human Services or designee but shall be exempt from the licensing requirement of ORS 446.320. The director or designee may delegate, to a health official having sufficient environmental health specialists, the authority to approve such recreation parks.

Â Â Â Â Â  (2) ORS 446.310 to 446.350 do not apply to:

Â Â Â Â Â  (a) Any structure designed for and occupied as a single family residence in which no more than two sleeping rooms are provided on a daily or weekly basis for the use of no more than a total of six travelers or transients at any one time for a charge or fee paid or to be paid for the rental or use of the facilities;

Â Â Â Â Â  (b) Any temporary camping sites used solely and incidentally in the course of backpacking, hiking, horseback packing, canoeing, rafting or other expedition, unless the expedition is part of an organizational camp program; or

Â Â Â Â Â  (c) A yurt, as defined in ORS 446.265, that is used as a living unit in transitional housing accommodations. [1969 c.533 Â§4; 1983 c.707 Â§10; 1999 c.758 Â§8; 2003 c.547 Â§113]

Â Â Â Â Â  446.330 Rules. In accordance with ORS chapter 183, the Department of Human Services may adopt any rules necessary for the administration of ORS 446.310 to 446.350 and 446.990, including but not limited to rules, concerning the construction, operation and use of tourist facilities that are necessary to protect the health and welfare of persons using these facilities. The rules shall pertain but not be restricted to water supply, final sewage disposal, surface drainage, maintenance, insect and rodent control, garbage disposal, designation and maintenance of camping space and the cleanliness of the premises. [1969 c.533 Â§5; 1973 c.560 Â§16; 1983 c.707 Â§16; 1985 c.809 Â§2]

Â Â Â Â Â  446.335 Inspection of parks and camps; right of access; notice of reopening seasonal facility. (1) The Director of Human Services or designee may inspect every tourist facility to determine whether it conforms with ORS 446.310 to 446.350 and the rules adopted pursuant thereto. A person operating such facility shall permit the director or designee access to all of the facility at any reasonable time.

Â Â Â Â Â  (2) The operator of a seasonal facility which customarily is closed for 120 days or more in any 12-month period shall notify the director in writing of the intention to reopen at the beginning of a season. Notice shall be given at least 30 days prior to the reopening. [1969 c.533 Â§6; 1973 c.560 Â§17; 1983 c.707 Â§17]

Â Â Â Â Â  446.337 [1981 c.749 Â§26; 1983 c.707 Â§18; 1985 c.809 Â§4; renumbered 456.837 and then 455.680 in 1987]

Â Â Â Â Â  446.340 Responsibility of owner or operator for sanitary conditions. (1) The owner or operator of a recreation park or organizational camp is responsible for the sanitary condition of the park grounds and buildings.

Â Â Â Â Â  (2) If sanitary facilities are not provided in a recreation park or organizational camp for the safe disposal of sewage or other wastes from a camping vehicle, a notice shall be posted in a conspicuous place stating that camping vehicles are permitted overnight only if the vehicle's waste holding tanks are used.

Â Â Â Â Â  (3) Notwithstanding ORS 446.330, the Department of Human Services shall not require an owner or operator of a recreation park or organizational camp to provide both toilets and dumping stations. [1969 c.533 Â§7; 1973 c.560 Â§18]

Â Â Â Â Â  446.342 [1979 c.789 Â§4; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.345 Prohibited acts. No person shall:

Â Â Â Â Â  (1) Use kitchen or toilet facilities in a camping vehicle being operated on a highway or parked overnight at a place where sanitary facilities are not provided unless the person makes provision whereby sewage and other waste materials can be held in watertight and sanitary containers of a type approved by the Department of Human Services.

Â Â Â Â Â  (2) Empty a container described in subsection (1) of this section except into a public sewerage system, septic tank or cesspool of a type approved by the department. However, in isolated areas where space is not available in a recreation park or organizational camp and such facilities are not available, these containers may be emptied into the ground if all sewage and other waste materials are buried at least one foot below the surface of the ground.

Â Â Â Â Â  (3) When using a recreation park or organizational camp, create an insanitary condition or deposit putrescible or nonputrescible waste any place other than in appropriate containers designated for such purposes. [1969 c.533 Â§8; 1973 c.560 Â§19]

Â Â Â Â Â  446.347 Civil penalties; notice. (1) In addition to any other penalty provided by law, any person who violates any rule of the Department of Human Services relating to the construction, operation or maintenance of a tourist facility or part thereof may incur a civil penalty not to exceed $1,000 per violation.

Â Â Â Â Â  (2) No civil penalty prescribed under subsection (1) of this section shall be imposed until the person incurring the penalty has received five days' advance notice in writing from the department or unless the person incurring the penalty shall otherwise have received actual notice of the violation not less than five days prior to the violation for which a penalty is imposed. [1983 c.707 Â§25]

Â Â Â Â Â  446.348 Determining amount of penalty; rules; schedule; factors. (1) The Director of Human Services shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (2) The director may impose the penalty without hearing but only after the notice required by ORS 446.347 (2). In imposing a penalty pursuant to the schedule or schedules adopted pursuant to this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to the water system.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the Department of Human Services considers proper and consistent with the public health and safety. [1983 c.707 Â§26]

Â Â Â Â Â  446.349 Civil penalty. (1) Any civil penalty under ORS 446.348 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) Failure to remit civil penalty within 10 days after the order becomes final is grounds for license revocation.

Â Â Â Â Â  (3) All amounts recovered under this section shall be paid into the State Treasury and credited to the General Fund. [1983 c.707 Â§27; 1989 c.706 Â§14; 1991 c.734 Â§26]

Â Â Â Â Â  446.350 Tourist Facility Account. The Tourist Facility Account is established in the General Fund of the State Treasury. All moneys received under ORS 446.310 to 446.350 by the Director of Human Services shall be credited to the Tourist Facility Account. All moneys in the account are appropriated continuously to the Department of Human Services for the purpose of administering and enforcing ORS 446.310 to 446.350. [1969 c.533 Â§9; 1973 c.560 Â§20; 1983 c.707 Â§19]

Â Â Â Â Â  446.375 [1981 c.190 Â§2; repealed by 1983 c.707 Â§29]

MANUFACTURED DWELLING SITE INFORMATION COLLECTION AND DISTRIBUTION

Â Â Â Â Â  446.380 Functions of manufactured dwelling site information clearinghouse. (1) The Housing and Community Services Department shall develop and administer or contract for the management of a voluntary collection of information to be known as the state's manufactured dwelling site information clearinghouse. The manufactured dwelling site information clearinghouse shall collect, coordinate and prepare information for distribution in response to telephone or written requests.

Â Â Â Â Â  (2) The information the manufactured dwelling site information clearinghouse collects, coordinates and distributes shall:

Â Â Â Â Â  (a) Be voluntary;

Â Â Â Â Â  (b) Be available to manufactured dwelling site residents, owners, managers and the public; and

Â Â Â Â Â  (c) Concern the information described in ORS 446.385. [1989 c.482 Â§1]

Â Â Â Â Â  Note: 446.380 to 446.390 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.385 Scope of information collected. The Housing and Community Services Department may decide the scope of the information the manufactured dwelling site information clearinghouse collects, coordinates and distributes. This information may include, but is not limited to:

Â Â Â Â Â  (1) The name, address and telephone number of the owners, operators and managers of all mobile home or manufactured dwelling parks in the state.

Â Â Â Â Â  (2) A list of spaces available to aid the public who wish to locate or relocate in a mobile home or manufactured dwelling park in the state. [1989 c.482 Â§2]

Â Â Â Â Â  Note: See note under 446.380.

Â Â Â Â Â  446.390 Funding of clearinghouse. Costs to operate the manufactured dwelling site information clearinghouse shall be collected from:

Â Â Â Â Â  (1) A registration fee;

Â Â Â Â Â  (2) A user fee; or

Â Â Â Â Â  (3) Any other available federal, state, local or private funding source designed to support the formation or operation of a manufactured dwelling site information clearinghouse. [1989 c.482 Â§3]

Â Â Â Â Â  Note: See note under 446.380.

Â Â Â Â Â  446.392 Information concerning available manufactured dwelling park rental spaces. The Housing and Community Services Department shall encourage manufactured dwelling park landlords to inform the department of manufactured dwelling park spaces that become available for rent and to provide the department with descriptions and other relevant information regarding those spaces. The department shall take reasonable means to make the descriptions of available manufactured dwelling park rental spaces accessible by the public, including, but not limited to, placing the information on an Internet website. The department shall make reasonable efforts to increase public awareness of the department as a source for information concerning available manufactured dwelling park rental spaces. [2005 c.826 Â§11]

Â Â Â Â Â  Note: 446.392 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LICENSING OF INSTALLERS OF MANUFACTURED DWELLINGS OR CABANAS

Â Â Â Â Â  446.395 License required; issuance; employment of nonlicensed installer prohibited. (1) Except as provided by rule by the Director of the Department of Consumer and Business Services, an individual must obtain an installer license under ORS 446.400 before installing a manufactured dwelling or cabana.

Â Â Â Â Â  (2) An individual required by subsection (1) of this section to obtain a license shall comply with ORS 446.003 to 446.240 and 446.395 to 446.420 and Department of Consumer and Business Services rules adopted under ORS 446.003 to 446.240, 446.395 to 446.420 and 455.117.

Â Â Â Â Â  (3) Installer licenses may be issued only to individuals.

Â Â Â Â Â  (4) A person may not employ any individual to install a manufactured dwelling or cabana unless the individual is licensed by the department to perform the work and complies with ORS 446.003 to 446.240 and 446.395 to 446.420 and rules adopted under ORS 446.003 to 446.240, 446.395 to 446.420 and 455.117.

Â Â Â Â Â  (5) Licenses issued pursuant to ORS 446.395 to 446.420 and department rules adopted under ORS 455.117 are not transferable. [1989 c.683 Â§3; 1991 c.226 Â§12; 1993 c.744 Â§59; 2005 c.758 Â§8]

Â Â Â Â Â  Note: The amendments to 446.395 by section 8, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  446.395. (1) Except as provided by rule by the Director of the Department of Consumer and Business Services, no person shall install a manufactured dwelling or cabana without first having obtained a license therefor from the department.

Â Â Â Â Â  (2) No person required by subsection (1) of this section to obtain a license shall fail to comply with the provisions of ORS 446.003 to 446.240, 446.395 to 446.420 and 455.230 or any rule adopted pursuant thereto.

Â Â Â Â Â  (3) Licenses may be issued only to individuals and shall not be issued to a business, partnership, company, corporation or any other entity.

Â Â Â Â Â  (4) No person, dealer or other entity shall employ any individual to install a manufactured dwelling or cabana unless the individual is licensed by the director to perform such work and such individual is in compliance with the provisions of ORS 446.003 to 446.240, 446.395 to 446.420 and 455.230 or any rule adopted pursuant thereto.

Â Â Â Â Â  (5) Licenses issued pursuant to ORS 446.003, 446.395 to 446.420 and 455.230 shall not be transferable.

Â Â Â Â Â  446.400 Procedures for licensing; fees. (1) The Department of Consumer and Business Services, subject to approval of the Manufactured Structures and Parks Advisory Board, shall issue licenses as provided by department rules adopted under ORS 455.117 to individuals to install manufactured dwellings and cabanas. The board may adopt classifications of installers including, but not limited to, temporary installer, limited installer and installer.

Â Â Â Â Â  (2) In determining the appropriate initial license and renewal fees for installers, the Director of the Department of Consumer and Business Services, with the approval of the board, shall ensure that the annual income to the department from license and renewal fees established under this section does not exceed one-third of the estimated total cost of administering and enforcing ORS 446.003 and 446.395 to 446.420.

Â Â Â Â Â  (3) Fees collected by the department pursuant to this section shall be deposited in the Consumer and Business Services Fund established by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 446.423. [1989 c.683 Â§4; 1991 c.67 Â§120; 1991 c.226 Â§13; 1993 c.744 Â§60; 1995 c.251 Â§9; 2001 c.710 Â§6; 2005 c.758 Â§9]

Â Â Â Â Â  Note: The amendments to 446.400 by section 9, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  446.400. (1) In accordance with any applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services, with the approval of the Manufactured Structures and Parks Advisory Board, shall establish by rule a procedure for the licensing of individuals to install manufactured dwellings and cabanas. Such a procedure shall include, but not be limited to, provisions prescribing:

Â Â Â Â Â  (a) The form, content and procedures for submitting an application for license issuance and renewal;

Â Â Â Â Â  (b) The term of the license and the fee for the original issuance and renewal of the license;

Â Â Â Â Â  (c) The experience and training requirements for determining the qualifications of license applicants; and

Â Â Â Â Â  (d) The actions and procedures required for license suspension, revocation and reissuance.

Â Â Â Â Â  (2) In determining the appropriate initial license and renewal fees for installers, the director, with the approval of the board, shall ensure that the annual income to the department from license and renewal fees established under this section does not exceed one-third of the estimated total cost of administering and enforcing the provisions of ORS 446.003 and 446.395 to 446.420.

Â Â Â Â Â  (3) Fees collected by the Department of Consumer and Business Services pursuant to this section shall be deposited in the Consumer and Business Services Fund established by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 446.423.

Â Â Â Â Â  (4) The board may adopt classifications of installers including, but not limited to, temporary installer, limited installer and installer.

Â Â Â Â Â  446.405 Complaint procedure; inspections; rules; fees; failure to obey order of director. (1) If a manufactured dwelling or cabana is not installed in accordance with the rules adopted under ORS 446.003 and 446.395 to 446.420, the owner of the manufactured dwelling or cabana, at the time of installation, may, within one year of the completion date of such installation, file a written complaint with the Director of the Department of Consumer and Business Services. The director shall provide a copy of the complaint to the installer and shall also notify the dealer, if any, that arranged for such installation and may then investigate the complaint. If it is determined by the director that the installation fails to comply with licensure requirements as provided by ORS 446.003 and 446.395 to 446.420 or the installation rules adopted by the director, the director shall provide notice of such failure to the installer and shall order the installer to bring the installation into compliance within 30 days of date of notice.

Â Â Â Â Â  (2) The director shall establish, by rule, fees and a procedure for inspection of manufactured dwellings and cabanas to carry out the provisions of this section.

Â Â Â Â Â  (3) If the installer fails to bring the installation into compliance as ordered, the director may suspend or revoke the installer's license as provided by Department of Consumer and Business Services rules adopted under ORS 455.129.

Â Â Â Â Â  (4) If the installer fails to bring the installation into compliance, the director shall order the dealer, if any, that arranged for such installation to bring the installation into compliance with the provisions of ORS 446.003 and 446.395 to 446.420 and the rules adopted pursuant thereto. The dealer is responsible to bring only those installation activities into compliance which the dealer arranged. The dealer shall have 30 days from the date of the order to bring the installation into compliance. If the dealer fails to bring the installation into compliance within 30 days of the date of the order, the dealer shall be subject to civil penalties as provided by ORS 446.416.

Â Â Â Â Â  (5) Hearings, penalties and appeals resulting from violation of this section shall be carried out in conformance with ORS 183.325 to 183.497 and this section. [1989 c.683 Â§5; 1991 c.226 Â§14; 1993 c.744 Â§61; 2001 c.411 Â§14; 2005 c.758 Â§10]

Â Â Â Â Â  Note: The amendments to 446.405 by section 10, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  446.405. (1) If a manufactured dwelling or cabana is not installed in accordance with the rules adopted under ORS 446.003 and 446.395 to 446.420, the owner of the manufactured dwelling or cabana, at the time of installation, may, within one year of the completion date of such installation, file a written complaint with the Director of the Department of Consumer and Business Services. The director shall provide a copy of the complaint to the installer and shall also notify the dealer, if any, that arranged for such installation and may then investigate the complaint. If it is determined by the director that the installation fails to comply with licensure requirements as provided by ORS 446.003 and 446.395 to 446.420 or the installation rules adopted by the director, the director shall provide notice of such failure to the installer and shall order the installer to bring the installation into compliance within 30 days of date of notice.

Â Â Â Â Â  (2) The director shall establish, by rule, fees and a procedure for inspection of manufactured dwellings and cabanas to carry out the provisions of this section.

Â Â Â Â Â  (3) If the installer fails to bring the installation into compliance as ordered, the director may suspend or revoke the installer's license.

Â Â Â Â Â  (4) If the installer fails to bring the installation into compliance, the director shall order the dealer, if any, that arranged for such installation to bring the installation into compliance with the provisions of ORS 446.003 and 446.395 to 446.420 and the rules adopted pursuant thereto. The dealer is responsible to bring only those installation activities into compliance which the dealer arranged. The dealer shall have 30 days from the date of the order to bring the installation into compliance. If the dealer fails to bring the installation into compliance within 30 days of the date of the order, the dealer shall be subject to civil penalties as provided by ORS 446.416.

Â Â Â Â Â  (5) Hearings, penalties and appeals resulting from violation of this section shall be carried out in conformance with ORS 183.325 to 183.497 and this section.

Â Â Â Â Â  446.410 Use of fees. Fees collected by the Department of Consumer and Business Services pursuant to ORS 446.003 and 446.395 to 446.420 shall be deposited in the Consumer and Business Services Fund established by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 446.423. [1989 c.683 Â§6; 1993 c.744 Â§62; 2001 c.411 Â§15; 2001 c.710 Â§7a]

Â Â Â Â Â  446.415 [1989 c.683 Â§7; 1991 c.67 Â§121; 1991 c.226 Â§15; 1991 c.734 Â§27; 1993 c.744 Â§63; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  446.416 Civil penalty for violation of ORS 446.395 to 446.420 or related rules. The Department of Consumer and Business Services may impose a civil penalty for a violation of ORS 446.395 to 446.420 or rules adopted for the administration and enforcement of those sections. The department shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§4]

Â Â Â Â Â  446.420 License required to maintain action. An installer may not file a lien, or bring or maintain in any court of this state a suit or action, for compensation for the performance of any work requiring a license under ORS 446.003, 446.395 to 446.420 and 455.230 or for the breach of any contract for installation work which is subject to ORS 446.003, 446.395 to 446.420 and 455.230, unless the installer was:

Â Â Â Â Â  (1) Licensed under ORS 446.003, 446.395 to 446.420 and 455.230 at the time the installer bid or entered into the contract for performance of the work; and

Â Â Â Â Â  (2) Licensed continuously while performing the work for which compensation is sought. [1989 c.683 Â§8]

ADMINISTRATION

Â Â Â Â Â  446.423 Use of moneys. Except as otherwise provided in ORS 455.220 (1), all moneys deposited to the Consumer and Business Services Fund that are derived pursuant to ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.756 and 455.220 (1) are continuously appropriated to the Department of Consumer and Business Services for carrying out any of the duties, functions and powers of the department under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646 and 446.666 to 446.756, and rules adopted thereunder. [2001 c.710 Â§1; 2003 c.655 Â§74a; 2003 c.675 Â§7]

Â Â Â Â Â  Note: 446.423 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.425 Delegation to county to administer certain sanitation laws; fees. (1) The Director of Human Services shall delegate to any county board of commissioners which requests any of the authority, responsibilities and functions of the director under ORS 446.310, 446.320, 446.330 to 446.340, 446.345, 446.350 and 446.990 if the director determines that the county is able to carry out the rules of the Department of Human Services relating to fee collection, inspections, enforcement and issuance and revocation of permits and licenses in compliance with standards for enforcement by the counties and monitoring by the department. Such standards shall be established by the department in consultation with the appropriate county officials and in accordance with ORS 431.345. The department shall review and monitor each county's performance under this subsection. In accordance with ORS chapter 183, the director may suspend or rescind a delegation under this subsection. If it is determined that a county is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The county may determine the amount of, and retain, any fee for any function undertaken pursuant to subsection (1) of this section. The amount of the fees shall not exceed the costs of administering the inspection program. The county, quarterly, shall remit 15 percent of an amount equal to the state licensing fee or 15 percent of the county license fee whichever is less, to the department for consultation service and maintenance of the statewide program.

Â Â Â Â Â  (3) In any action, suit or proceeding arising out of county administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the department, the department shall be made a party to the action, suit or proceeding. [1973 c.560 Â§21a; 1975 c.790 Â§1; 1975 c.793 Â§14; 1983 c.250 Â§1; 1983 c.370 Â§3; 1983 c.707 Â§20]

Â Â Â Â Â  446.430 Delegation to county or city to administer rules regulating parks; fees. (1) The Department of Consumer and Business Services shall delegate to any county board of commissioners or city governing body which requests any of the authority, responsibilities and functions of the department under ORS 446.062 if the department determines that the county or city is willing and able to carry out the rules of the department relating to fee collection, plan review, inspections, enforcement and issuance and revocation of permits in compliance with standards for enforcement by the counties or cities and monitoring by the department. Such standards shall be established by the department in consultation with the appropriate county or city officials and in accordance with ORS 446.062. The department shall review and monitor each county's or city's performance under this subsection. In accordance with ORS chapter 183, the department may suspend or rescind a delegation under this subsection. If it is determined that a county or city is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The county or city may determine the amount of, and retain, any fee for any function undertaken pursuant to subsection (1) of this section. The amount of the fees shall not exceed the costs of administering the inspection program. The county or city, quarterly, shall remit 15 percent of the collected fees to the department for monitoring county or city programs and for providing informational material necessary to maintain a uniform state program.

Â Â Â Â Â  (3) The department shall be made a party to any action, suit or proceeding arising out of county or city administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the department. [1983 c.707 Â§20b; 1987 c.414 Â§25; 1993 c.744 Â§64]

APPLICABILITY

Â Â Â Â Â  446.435 Nonapplication of ORS 446.003 to 446.140 and 446.310 to 446.350 to sleeping rooms or temporary camping sites. Neither ORS 446.003 to 446.140 nor 446.310 to 446.350 apply to:

Â Â Â Â Â  (1) Any structure designed for and occupied as a single family residence in which no more than two sleeping rooms are provided on a daily or weekly basis for the use of no more than a total of six travelers or transients at any one time for a charge or fee paid or to be paid for the rental or use of the facilities; or

Â Â Â Â Â  (2) Any temporary camping sites used solely and incidentally in the course of backpacking, hiking, horseback packing, canoeing, rafting or other such expedition, unless such expedition is a part of an organizational camp program. [1981 c.650 Â§4]

Â Â Â Â Â  Note: 446.435 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.440 Application of condominium provisions to parks. (1) The provisions of ORS 100.005 to 100.910 may be applied to a mobile home or manufactured dwelling park as defined in this chapter.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section a mobile home or manufactured dwelling park is not a condominium for purposes of local zoning and planning provisions. [1987 c.459 Â§40; 1989 c.648 Â§30]

Â Â Â Â Â  Note: 446.440 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.510 [1959 c.314 Â§1; 1961 c.610 Â§16; repealed by 1973 c.833 Â§48]

DISPUTE RESOLUTION FOR MOBILE HOME AND MANUFACTURED DWELLING PARKS

Â Â Â Â Â  446.515 Policy to encourage settlement of disputes. (1) It is the policy of the State of Oregon:

Â Â Â Â Â  (a) To encourage mobile home and manufactured dwelling park residents and mobile home and manufactured dwelling park owners and managers to settle disputes among themselves without recourse, if possible, to either the court system or intervention by a state agency.

Â Â Â Â Â  (b) To assist mobile home and manufactured dwelling park residents and mobile home and manufactured dwelling park owners and managers to develop alternative dispute resolution techniques including, but not limited to, providing technical advice in the area of mediation.

Â Â Â Â Â  (c) To educate mobile home and manufactured dwelling park residents, owners and managers about issues and laws that affect mobile home and manufactured dwelling park tenancies for the purpose of assisting those persons in resolving disputes.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that a significant percentage of its citizens are mobile home and manufactured dwelling park residents, owners or managers and that a proposal which reduces the necessity of court resolution of certain disputes between these residents, owners and managers may help these citizens avoid the expense of going to court.

Â Â Â Â Â  (3) All citizens of this state benefit when the courts are reserved for the resolution of the types of disputes for which no alternative dispute resolution exists. [1989 c.918 Â§2; 2005 c.619 Â§24]

Â Â Â Â Â  Note: 446.515 to 446.543 were added to and made a part of ORS chapter 456 by legislative action but were not added to ORS chapter 446 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.520 [1959 c.314 Â§2; 1971 c.588 Â§2; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.525 Special assessment; collection. (1) A special assessment is levied annually upon each manufactured dwelling that is assessed for ad valorem property tax purposes as personal property. The amount of the assessment is $6.

Â Â Â Â Â  (2) On or before July 15, 1990, and on or before July 15 of each year thereafter, the county assessor shall determine and list the manufactured dwellings in the county that are assessed for the current assessment year as personal property. Upon making a determination and list, the county assessor shall cause the special assessment levied under subsection (1) of this section to be entered on the general assessment and tax roll prepared for the current assessment year as a charge against each manufactured dwelling so listed. Upon entry, the special assessment shall become a lien, be assessed and be collected in the same manner and with the same interest, penalty and cost charges as apply to ad valorem property taxes in this state.

Â Â Â Â Â  (3) Any amounts of special assessment collected pursuant to subsection (2) of this section shall be deposited in the county treasury, shall be paid over by the county treasurer to the State Treasury and shall be credited to the Mobile Home Parks Account to be used exclusively for implementing the policies described in ORS 446.515.

Â Â Â Â Â  (4) In lieu of the procedures under subsection (2) of this section, the Director of the Housing and Community Services Department may make a direct billing of the special assessment to the owners of manufactured dwellings and receive payment of the special assessment from those owners. In the event that under the billing procedures any owner fails to make payment, the unpaid special assessment shall become a lien against the manufactured dwelling and may be collected under contract or other agreement by a collection agency, may be collected under ORS 293.250, or the lien may be foreclosed by suit as provided under ORS chapter 88 or as provided under ORS 87.272 to 87.306. Upon collection under this subsection, the amounts of special assessment shall be deposited in the State Treasury and shall be credited to the Mobile Home Parks Account to be used exclusively for implementing the policies described in ORS 446.515. [1989 c.918 Â§3; 1999 c.676 Â§28]

Â Â Â Â Â  Note: See note under 446.515.

Â Â Â Â Â  446.530 [1959 c.314 Â§3; 1971 c.588 Â§3; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.533 Mobile Home Parks Account. There hereby is established in the General Fund the Mobile Home Parks Account of the Housing and Community Services Department. Except as otherwise provided by law, all moneys appropriated or credited to the Housing and Community Services Department hereby are appropriated continuously for and shall be used by the Director of the Housing and Community Services Department for the purpose of carrying out the duties and responsibilities imposed under ORS 105.138 and 446.515 to 446.547. Interest earned on the account shall be credited to the account. [1989 c.918 Â§4]

Â Â Â Â Â  Note: See note under 446.515.

Â Â Â Â Â  446.535 [1971 c.588 Â§13; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.537 [1989 c.918 Â§5; repealed by 1991 c.844 Â§22]

Â Â Â Â Â  446.540 [1959 c.314 Â§4; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.543 Office of Manufactured Dwelling Park Community Relations. (1) An Office of Manufactured Dwelling Park Community Relations is established in the Housing and Community Services Department.

Â Â Â Â Â  (2) Office personnel shall:

Â Â Â Â Â  (a) Undertake, participate in or cooperate with persons and agencies in such conferences, inquiries, meetings or studies as might lead to improvements in manufactured dwelling park landlord and tenant relationships;

Â Â Â Â Â  (b) Develop and implement a centralized resource referral program for tenants and landlords to encourage the voluntary resolution of disputes;

Â Â Â Â Â  (c) Maintain a current list of manufactured dwelling parks in the state, indicating the total number of spaces;

Â Â Â Â Â  (d) Not be directly affiliated, currently or previously, in any way with a manufactured dwelling park within the preceding two years; and

Â Â Â Â Â  (e) Take other actions or perform such other duties as the Director of the Housing and Community Services Department deems necessary or appropriate. [1989 c.918 Â§8; 1995 c.28 Â§1; 1997 c.577 Â§45; 1999 c.676 Â§29; 2003 c.21 Â§3; 2005 c.22 Â§318]

Â Â Â Â Â  Note: See note under 446.515.

Â Â Â Â Â  446.545 [1971 c.588 Â§9; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.547 Mobile home and manufactured dwelling park to establish informal dispute resolution procedure. Each mobile home and manufactured dwelling park shall establish an informal dispute resolution procedure that insures each issue with merit shall be given a fair hearing within 30 days of receipt of a formal complaint. [1989 c.918 Â§10]

Â Â Â Â Â  Note: 446.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.550 [1959 c.314 Â§5; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.560 [1959 c.314 Â§6; repealed by 1973 c.833 Â§48]

MANUFACTURED STRUCTURE OWNERSHIP RECORDS

Â Â Â Â Â  446.561 Definitions for ORS 446.566 to 446.646. As used in ORS 446.566 to 446.646:

Â Â Â Â Â  (1) Except as provided in subsection (2) of this section, "manufactured structure" means:

Â Â Â Â Â  (a) A manufactured dwelling. As used in this paragraph, "manufactured dwelling" has the meaning given that term in ORS 446.003 and also includes a structure that would meet the definition in ORS 446.003 except that the structure is being used for other than residential purposes.

Â Â Â Â Â  (b) A prefabricated structure, as defined in ORS 455.010, that is relocatable and more than eight and one-half feet wide.

Â Â Â Â Â  (c) A recreational vehicle, as defined in ORS 446.003, that is more than eight and one-half feet wide.

Â Â Â Â Â  (2) "Manufactured structure" does not include a mobile modular unit as defined in ORS 308.866 or an implement of husbandry as defined in ORS 801.310. [2003 c.655 Â§8]

Â Â Â Â Â  Note: 446.561 to 446.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.566 Ownership document contents. The following information must be recorded on an ownership document issued by the Department of Consumer and Business Services:

Â Â Â Â Â  (1) All ownership interests in a manufactured structure sold in this state.

Â Â Â Â Â  (2) A change in the location of a manufactured structure that has been sited in this state.

Â Â Â Â Â  (3) The manufactured structure identification number as described by department rule.

Â Â Â Â Â  (4) Any other information required by department rule. [2003 c.655 Â§9]

Â Â Â Â Â  Note: See note under 466.561.

Â Â Â Â Â  446.570 [1959 c.314 Â§7; 1971 c.588 Â§5; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.571 Ownership document application; records; notice of security interest. (1)(a) Except as provided in paragraph (b) of this subsection, the owner of a manufactured structure shall apply to the Department of Consumer and Business Services for an ownership document. Upon receipt of an application in appropriate form as described in ORS 446.736 (2), the Department of Consumer and Business Services shall issue an ownership document for a manufactured structure. Except as provided in ORS 308.875, a manufactured structure for which an ownership document is issued is subject to assessment and taxation as personal property under the ad valorem tax laws of this state.

Â Â Â Â Â  (b)(A) For a new manufactured structure, except as provided in subparagraph (C) of this paragraph, the application must be filed on behalf of the owner by the manufactured structure dealer as provided in ORS 446.736, by a lender or by an escrow agent as provided in ORS 446.591.

Â Â Â Â Â  (B) For a used manufactured structure, except as provided in subparagraph (C) of this paragraph, the owner must file the application with the county assessor for the county in which the manufactured structure is sited.

Â Â Â Â Â  (C) If a dealer, lender or escrow agent refuses to file an application as required by subparagraph (A) of this paragraph, or if a county assessor refuses to accept an application in appropriate form as required by subparagraph (B) of this paragraph, the owner may file an application for an ownership document directly with the department.

Â Â Â Â Â  (2) The department shall maintain ownership records on manufactured structures for which the department has issued ownership documents. The department shall maintain a record of ownership documents or other documents evidencing ownership that have been canceled.

Â Â Â Â Â  (3) The department shall note all security interests in the manufactured structure on the ownership document and in the records maintained by the department pursuant to subsection (2) of this section. The recording of the security interests in the records maintained by the department is constructive notice of the interests.

Â Â Â Â Â  (4) The department shall send the ownership document to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to the county assessor for the county in which the manufactured structure is being sited.

Â Â Â Â Â  (5) If an interest in a manufactured structure other than an ownership interest is satisfied or assigned, the holder of the interest shall notify the department. If the holder of the satisfied interest is in possession of the ownership document for the structure, the holder shall return the ownership document to the department. The department shall adjust the ownership document and send the adjusted ownership document and copy as described in subsection (4) of this section. [2003 c.655 Â§11]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.575 [1971 c.588 Â§Â§11,12,14; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.576 Manufactured structures not requiring ownership document or recording in county deed records. (1) Notwithstanding ORS 446.566 and 446.571, the following manufactured structures do not require an ownership document and need not be recorded in county deed records:

Â Â Â Â Â  (a) Manufactured structures owned by the United States Government.

Â Â Â Â Â  (b) Manufactured structures held as inventory by the manufacturer or a licensed manufactured structure dealer.

Â Â Â Â Â  (c) Manufactured structures exempted under ORS 446.621 (2).

Â Â Â Â Â  (2) Notwithstanding ORS 446.566 and 446.571, an ownership document is not required for a manufactured structure recorded in the county deed records as provided in ORS 446.626. [2003 c.655 Â§10]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.580 [1959 c.314 Â§8; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.581 Abandoned structure ownership transfer; rules. The Department of Consumer and Business Services shall adopt rules to provide for the transference of an ownership document for an abandoned manufactured structure to a landlord pursuant to ORS 90.425 or 90.675 and ORS 446.616 (2). [2003 c.655 Â§12]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.586 Definitions for ORS 446.586 to 446.606. As used in ORS 446.586 to 446.606:

Â Â Â Â Â  (1) "Holder or other person" means the manufactured structure owner or other person having an interest in the structure as indicated in the records of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) "Last-known address" means:

Â Â Â Â Â  (a) The address of a holder or other person that is the intended recipient of a notice described in ORS 446.591 (4) as set forth in an ownership document, financing statement or other documentation;

Â Â Â Â Â  (b) If the address for the intended recipient of the notice is not shown on a document or statement, the address of the intended recipient's principal place of business; or

Â Â Â Â Â  (c) If the address for the intended recipient of the notice is not shown on a document or statement and the intended recipient does not have a principal place of business, the address of the intended recipient's residence. [2003 c.655 Â§13]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.590 [1959 c.314 Â§9; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.591 Exception to requirement for submitting information; application by escrow agent. An ownership application, information described in ORS 446.736 or an ownership document or other document evidencing ownership and any release thereon under ORS 446.571, 446.616 or 446.641 does not need to be submitted to the Department of Consumer and Business Services as a condition for the department recording an ownership interest in a manufactured structure if all of the following conditions are met:

Â Â Â Â Â  (1) The transaction involves the sale of a manufactured structure or the creation or transfer of a security interest in a manufactured structure and is processed by an escrow agent licensed in this state.

Â Â Â Â Â  (2) Debt secured by a security interest in the manufactured structure has been or will be paid in full by the escrow agent as part of the agent's processing of the transaction.

Â Â Â Â Â  (3) The escrow agent sends the written notice, in the form described in ORS 446.596, at least 30 days prior to the application for issuance of a replacement or original ownership document or for changes to an ownership document.

Â Â Â Â Â  (4) The escrow agent mails a notice described in ORS 446.596 to the holder or other person that is responsible for furnishing the application information, ownership document, other document evidencing ownership, or release of interest, and mails a copy of the notice to any person who has perfected a security interest under ORS chapter 79 in the inventory of a dealer selling the structure.

Â Â Â Â Â  (5) The escrow agent provides the Department of Consumer and Business Services with an application as provided by department rule for an ownership document. The application must be signed by the transferee, if any, and contain any information required by the department, including but not limited to the following information:

Â Â Â Â Â  (a) A description of the manufactured structure, including the identification number as described by department rule.

Â Â Â Â Â  (b) The name of the transferee, if any.

Â Â Â Â Â  (c) A recital that the escrow agent did not receive the requested documents and did not receive a written objection from the holder or other person. [2003 c.655 Â§14]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.596 Notice provided by escrow agent; contents. The escrow agent shall send the notice under ORS 446.591 (4) by certified mail with return receipt requested and by first class mail, both with postage prepaid, to the last-known address of the holder or other person responsible for furnishing the documents and of any person having a perfected security interest. The notice must:

Â Â Â Â Â  (1) Contain a description of the manufactured structure, including the year of manufacture, the make and the identification number as described by rule of the Department of Consumer and Business Services;

Â Â Â Â Â  (2)(a) State that the debt or other obligation owed to the holder or other person has been paid and satisfied and specify the date and amount of the final payment; or

Â Â Â Â Â  (b) State that at or prior to the time that the security interest or other interest of the holder or other person in the manufactured structure is terminated, the escrow agent will fully pay and satisfy the debt or other obligation owed to the holder or other person;

Â Â Â Â Â  (3) State that, unless the escrow agent receives the appropriate documents within 30 days after the notice is received by the owner or other person responsible for providing or releasing the documents, an application for issuance of a replacement or original ownership document or for changes to an ownership document will be made to the Department of Consumer and Business Services as described in ORS 446.591 (5); and

Â Â Â Â Â  (4) State that, if the escrow agent receives from the holder or other person a written objection to provision or release of the requested documents, the escrow agent will not apply for the issuance or replacement of or changes to the ownership document unless the objection is withdrawn or the escrow agent receives the documents from the holder or other person. [2003 c.655 Â§15]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.600 [1959 c.314 Â§10; 1971 c.588 Â§5a; 1971 c.650 Â§23; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.601 Treatment of application provided by escrow agent. (1) The Department of Consumer and Business Services shall treat an application described in ORS 446.591 (5):

Â Â Â Â Â  (a) As an application for issuance of a replacement or original ownership document that reflects the sale of the manufactured structure or the creation or transfer of the security interest, or as an application to make other changes to an ownership document consistent with the transaction;

Â Â Â Â Â  (b) As satisfactory proof that any previously issued ownership document for the manufactured structure is not available; and

Â Â Â Â Â  (c) As a release of any perfected security interest in the manufactured structure by the holder or other person responsible for providing the application information, ownership document or other document evidencing ownership, or a release thereon.

Â Â Â Â Â  (2) Upon receipt of an application described in ORS 446.591 (5) and the payment of appropriate fees, the department may issue a replacement or original ownership document for the manufactured structure, add or delete a security interest or make any other changes consistent with the transaction. The department shall send the ownership document to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner. The department shall also send a copy of the ownership document to the county assessor for the county in which the manufactured structure is sited or being sited. [2003 c.655 Â§16]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.606 Prohibition on providing application; escrow agent fees; action for damages. (1) An escrow agent may not provide an application to the Department of Consumer and Business Services under ORS 446.591 (5) if the agent has received a written objection in response to the notice provided under ORS 446.596.

Â Â Â Â Â  (2) An escrow agent may charge the person owning the manufactured structure under the replacement ownership document a reasonable fee for services provided in compliance with ORS 446.591 and 446.596.

Â Â Â Â Â  (3) In addition to any other remedy provided by law, a person may bring an action against an escrow agent for damages sustained by the person due to the negligence or willful misconduct of the escrow agent in complying with ORS 446.591 and 446.596. [2003 c.655 Â§17]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.610 [1959 c.314 Â§Â§11,12,13,14; 1971 c.734 Â§64; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.611 Perfection of security interest in manufactured structure having ownership document. (1)(a) Except as provided in paragraph (b) of this subsection, the exclusive means for perfecting a security interest in a manufactured structure that has an ownership document is by application for and notation of the security interest in the manufactured structure ownership document records of the Department of Consumer and Business Services. The application to have a security interest noted may be included as part of the application for issuance of an original ownership document. The department shall record the date of receipt of an application to have a security interest noted on the ownership document. The security interest is perfected as provided in ORS 79.0311 upon the department's entering the security interest in the records maintained by the department under ORS 446.571. The department shall note the interest on a new or updated ownership document and send the document as provided in ORS 446.571. A security interest perfected under this section continues in effect until released by the holder of the interest.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply if the debtor who granted the security interest is in the business of selling manufactured structures and the structure constitutes inventory held for sale or lease. The filing provisions of ORS 79.0501 to 79.0528 apply to security interests in manufactured structures described in this paragraph.

Â Â Â Â Â  (2) The department shall issue or update an ownership document to reflect a security interest described in subsection (1)(a) of this section and note the interest in the manufactured structure ownership document records maintained by the department. The department shall deliver the ownership document to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to the county assessor for the county in which the manufactured structure is being sited.

Â Â Â Â Â  (3) If the department cancels an ownership document because the manufactured structure is recorded in the deed records of a county, the department shall notify the county assessor of any unreleased security interest recorded in the department's record for the manufactured structure. The county assessor shall record the security interest information for the structure in the deed records.

Â Â Â Â Â  (4) If a manufactured structure is recorded in the deed records of a county prior to the recording of a security interest, the recording of a security interest in the county deed records satisfies the requirement in ORS 72A.3095 that the security interest be recorded as a mortgage on real estate and is effective as a financing statement perfecting the security interest in the structure as provided in ORS 79.0502 (3).

Â Â Â Â Â  (5) If a manufactured structure ceases to be exempt from the ownership document requirement, upon recording the termination of the exemption in the deed records, the county assessor shall notify the department of any unreleased interest shown on the deed record for the manufactured structure. The department shall note the security interest information on the ownership document issued by the department. [2003 c.655 Â§18]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  Note: Section 146 (1), chapter 655, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 146. (1) Except as provided in subsections (2) [446.621 (7)] and (3) of this section, sections 9 to 23a [446.566 to 446.646] and 47a to 47c [305.288 (7), 306.006 and 446.995] of this 2003 Act, the amendments to Oregon Revised Statutes by sections 48 to 142 of this 2003 Act and the repeal of Oregon Revised Statutes by section 143 of this 2003 Act do not apply to expand, diminish or alter the rights or remedies available, prior to the operative date of sections 9 to 23a of this 2003 Act [May 1, 2005], to a creditor who perfected a security interest in a manufactured structure prior to the operative date of sections 9 to 23a of this 2003 Act. [2003 c.655 Â§146(1)]

Â Â Â Â Â  446.615 [1971 c.588 Â§15; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.616 Transfer of interest in manufactured structure. (1) Except as otherwise provided in subsection (2) or (3) of this section, upon the transfer of any interest in a manufactured structure shown on an ownership document, each person whose interest is released, terminated, assigned or transferred shall acknowledge the release, termination, assignment or transfer of that interest in a manner specified by the Department of Consumer and Business Services by rule. The department shall design the rules adopted for purposes of this subsection to protect the interests of all parties to the transfer of interest.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) In the case of a transfer of an interest by operation of law, the personal representative, receiver, trustee, sheriff, landlord or other representative or successor in interest of the person whose interest is transferred shall file the acknowledgment described in subsection (1) of this section. The representative or successor shall also provide the transferee with information satisfactory to the department concerning all facts entitling the representative or successor to transfer the interest. If there is no person to transfer the interest, the person to whom interest is awarded or otherwise transferred is responsible for providing the information concerning the person's entitlement to the interest.

Â Â Â Â Â  (b) In the case of a transfer at death of the interest of the owner or security interest holder of the manufactured structure, if the estate is not being probated and ownership is not being transferred under the provisions of ORS 114.545, an interest in the manufactured structure may be assigned through the use of an affidavit. The affidavit must be on a form prescribed by the department and signed by all of the known heirs of the person whose interest is being transferred, and shall state the name of the person to whom the ownership interest has been passed. If any heir has not arrived at the age of majority or is otherwise incapacitated, the parent or guardian of the heir shall sign the affidavit.

Â Â Â Â Â  (c) In the case of a transfer at death of the interest of the owner or security interest holder where transfer occurs under ORS 114.545, the affiant, as defined in ORS 114.505, is the person required to assign interest.

Â Â Â Â Â  (d) A security interest holder, without the consent of the owner, may assign interest of the holder in a manufactured structure to a person other than the owner without affecting the interest of the owner or the validity or priority of the interest. A person who is not given notice of the assignment is protected in dealing with the security interest holder as the holder of the interest until the assignee files notice of the interest with the department as provided in ORS 446.571. This paragraph does not exempt an assignment of interest from the acknowledgment requirement under subsection (1) of this section.

Â Â Â Â Â  (e) If an interest in a manufactured structure is transferred pursuant to an application under ORS 446.591 (5), the recital by the escrow company that no written objections were received constitutes both a release, termination, assignment or transfer of interest and an acknowledgment by the person whose interest is released, terminated, assigned or transferred.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a transfer of a security interest where the security interest holder is a financial institution, a financial holding company or a bank holding company, as those terms are defined in ORS 706.008, a licensee under ORS chapter 725, or any subsidiary or affiliate of any of the foregoing and the transfer of the interest of the security interest holder:

Â Â Â Â Â  (a) Results from the merger, conversion, reorganization, consolidation or acquisition of the security interest holder; or

Â Â Â Â Â  (b) Is to an entity that is a member of the same affiliated group as the security holder. [2003 c.655 Â§19]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.620 [1959 c.314 Â§15; 1963 c.170 Â§1; 1971 c.588 Â§5b; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.621 Effect of certificate of title or other documentation of ownership. (1) A certificate of title for a manufactured structure issued by the Department of Transportation prior to May 1, 2005, is effective as a document evidencing ownership of the manufactured structure. If the manufactured structure does not have a title pursuant to ORS 308.855 or 308.860 (1969 Replacement Part), a tax record showing that a person has paid the ad valorem tax assessment on the structure since 1972 is a document evidencing the person's ownership of the structure.

Â Â Â Â Â  (2) The owner of a manufactured structure described in subsection (1) of this section is not required to obtain an ownership document for the structure unless the structure is moved or sold. Except as provided in subsections (3) and (5) of this section, upon the moving or sale of a manufactured structure described in subsection (1) of this section, the owner shall submit the document evidencing ownership of the structure to the Department of Consumer and Business Services as provided in ORS 446.631 and 446.641. Upon receipt of the document, the department shall enter the information regarding the manufactured structure in the department's records and issue an ownership document for the structure.

Â Â Â Â Â  (3) If the owner of a manufactured structure has misplaced a certificate of title, the Department of Consumer and Business Services may require the person to provide proof sufficient to satisfy the department concerning any questions about the ownership of the manufactured structure or security interests in the structure. The proof required by the department may include, but is not limited to, completion of an affidavit that:

Â Â Â Â Â  (a) Is in a form required by the department by rule;

Â Â Â Â Â  (b) Contains any information the department requires by rule as necessary to establish ownership of the manufactured structure or to determine any security interests in the structure; and

Â Â Â Â Â  (c) Is verified by the person making the affidavit.

Â Â Â Â Â  (4) The Department of Consumer and Business Services is not liable to any person for issuing an ownership document based on proof provided under subsection (3) of this section.

Â Â Â Â Â  (5) The movement or sale of a manufactured structure described in subsection (1) of this section does not require the owner to obtain an ownership document if:

Â Â Â Â Â  (a) The move or sale will qualify the manufactured structure for recording in the deed records of a county under ORS 446.626; and

Â Â Â Â Â  (b) The person who will own the structure after the move or sale files an affidavit with the Department of Consumer and Business Services prior to the move or sale stating that the person will apply within 25 business days after completion of the move or sale to have the manufactured structure recorded in the county deed records.

Â Â Â Â Â  (6) ORS 803.220 does not apply to a certificate of title for a manufactured structure issued by the Department of Transportation.

Â Â Â Â Â  (7) If the Department of Consumer and Business Services issues an ownership document for a manufactured structure that was previously issued a certificate of title by the Department of Transportation, the Department of Consumer and Business Services shall record in the department's records and note on the ownership document any unreleased secured interest that was noted on the certificate of title. A secured interest described in this subsection retains the original perfection date of the interest, but provides the same creditor rights and remedies available for a secured interest in personal property perfected under ORS 446.611 (1). [2003 c.655 Â§Â§20,146(2)]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.626 Recording manufactured structures in county deed records; effect on security interest; recording as establishment of real property interest. (1) The owner of a manufactured structure that qualifies under this subsection may apply to the county assessor to have the structure recorded in the deed records of the county. The application must be on a form approved by the Department of Consumer and Business Services. The application must include a description of the location of the real property on which the manufactured structure is or will be sited. If the structure is being sold by a manufactured structure dealer, the dealer may file the application on behalf of the owner within the time described in ORS 446.736 (7). A manufactured structure qualifies for recording in the deed records if the owner of the structure:

Â Â Â Â Â  (a) Also owns the land on which the manufactured structure is located; or

Â Â Â Â Â  (b) Is the holder of a recorded leasehold estate of 20 years or more if the lease specifically permits the manufactured structure owner to record the structure under this section.

Â Â Â Â Â  (2) If the assessor, as agent for the department, determines that the manufactured structure qualifies for recording in the deed records of the county, the assessor shall cause the structure to be recorded in the deed records. The deed records must contain any unreleased security interest in the manufactured structure. If the department has issued an ownership document for the manufactured structure, the owner must submit the ownership document to the assessor with the application described in subsection (1) of this section. Upon recording the manufactured structure in the deed records, the assessor shall send the ownership document to the department for cancellation. The department shall cancel the ownership document and send confirmation of the cancellation to the assessor and the owner.

Â Â Â Â Â  (3) The recording of a security interest in the deed records of the county under this section satisfies the requirements for filing a financing statement for a fixture to real property under ORS 79.0502. The recording of a manufactured structure in the deed records of the county is independent of the assessment and taxation of the structure as real property under ORS 308.875. The recording of a manufactured structure in the deed records of the county makes the structure subject to the same provisions of law applicable to any other building, housing or structure on the land. However, the manufactured structure may not be sold separately from the land or leasehold estate unless the owner complies with subsection (4) of this section.

Â Â Â Â Â  (4) The owner of a manufactured structure that is recorded in the deed records of the county may apply to have the structure removed from the deed records and an ownership document issued for the structure. Unless the manufactured structure is subject to ORS 446.631, the owner must apply to the county assessor, as agent for the department, for an ownership document as provided in ORS 446.571. Upon approval of the application, the assessor shall terminate the recording of the manufactured structure in the deed records.

Â Â Â Â Â  (5) If a manufactured structure described in paragraph (1)(b) of this section is recorded in the deed records, the owner of the structure has a real property interest in the manufactured structure for purposes of:

Â Â Â Â Â  (a) Recordation of documents pursuant to ORS 93.600 to 93.800, 93.802, 93.804, 93.806 and 93.808;

Â Â Â Â Â  (b) Deed forms pursuant to ORS 93.850 to 93.870;

Â Â Â Â Â  (c) Mortgages, trust deeds and other liens pursuant to ORS 86.010 to 86.990 and ORS chapters 87 and 88; and

Â Â Â Â Â  (d) Real property tax collection pursuant to ORS chapters 311 and 312. The structure owner is considered the owner of the real property for purposes of assessing the structure under ORS 308.875. [2003 c.655 Â§21; 2005 c.4 Â§1; 2005 c.22 Â§320]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.630 [1959 c.314 Â§16; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.631 Process for moving manufactured structure; fees. (1) A person may not move a manufactured structure to a different situs unless the Department of Consumer and Business Services approves the move and the county assessor issues a trip permit on behalf of the department. An application to move a manufactured structure must be filed in the manner and form required by department rule and include the following:

Â Â Â Â Â  (a) The ownership document or, if an ownership document does not exist, another document acceptable to the department evidencing ownership of the structure or, if the structure is recorded in the deed records of the county, the property description for the current and proposed situses for the structure.

Â Â Â Â Â  (b) The identity of the owner of the proposed situs or, if the proposed situs is a facility as defined in ORS 90.100, the name of the facility.

Â Â Â Â Â  (c) Any other information required by the department by rule.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, the department may not approve an application to move a manufactured structure to a situs in another county unless all taxes and special assessments for the current year that will become a lien against the structure prior to the move as described in ORS 311.405 and all delinquent taxes and special assessments for past years are paid.

Â Â Â Â Â  (b) A purchaser or landlord may obtain a trip permit from the county assessor without payment if the county cancels the taxes and assessments as provided in ORS 90.425 or 90.675.

Â Â Â Â Â  (3) If the assessor cannot compute the exact amount of taxes due, the owner shall pay an amount based on the current assessed value of the manufactured structure or the value that would be used on the next assessment roll, or an amount based on the assessor's best estimate of the total taxes and assessments. ORS 311.370 applies to taxes and assessments collected under this section.

Â Â Â Â Â  (4) If the county assessor determines that all due or pending taxes and assessments have been paid, the assessor may issue a trip permit on behalf of the department and shall forward the application information to the department. The department shall update the department's record for the manufactured structure and issue an updated ownership document for the structure indicating the change in information. If no ownership document exists for the manufactured structure, the department shall record the information for the structure and issue an ownership document.

Â Â Â Â Â  (5) The department shall deliver an ownership document updated or issued under subsection (4) of this section to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to any other holders of unreleased security interests in the structure and to the county assessor for the county in which the structure is to be sited.

Â Â Â Â Â  (6) The Department of Consumer and Business Services or a county may charge fees for services provided under this section. The fees charged pursuant to this subsection may not exceed the cost of the services provided.

Â Â Â Â Â  (7) Subsections (1) to (6) of this section do not apply to the movement of a manufactured structure described under ORS 446.576 (1)(a) or (b) or 446.736. [2003 c.655 Â§22; 2005 c.22 Â§321]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.635 [1967 c.598 Â§2; 1971 c.588 Â§6; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.636 Manufactured structure trip permits. (1) For a new manufactured structure, the manufactured structure dealer must obtain the trip permit on behalf of the owner. If the dealer fails to obtain the trip permit prior to the scheduled moving date, the vehicle transporter must obtain the trip permit on behalf of the owner.

Â Â Â Â Â  (2) For a used manufactured structure, the owner must obtain a trip permit from the county assessor for the county in which the manufactured structure is sited.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this subsection, if a dealer or vehicle transporter refuses to obtain a trip permit as required by subsection (1) of this section, or if a county assessor refuses to issue a trip permit to an owner who has complied with ORS 446.631, the owner may apply directly to the Department of Consumer and Business Services for a trip permit.

Â Â Â Â Â  (4) The department may issue trip permits in bulk to a manufactured structure dealer or vehicle transporter. [2003 c.655 Â§22a]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.640 [1959 c.314 Â§17; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.641 Sale of manufactured structure having ownership document or that is exempt structure. (1) If a person sells an ownership interest in a manufactured structure for which there is an ownership document issued under ORS 466.611 or a structure described in ORS 446.621 (1) to (6), the seller shall give notice of the sale to the county assessor for the county in which the structure is sited.

Â Â Â Â Â  (2) The seller's notice must be on a form approved by the Department of Consumer and Business Services. Information required by the form must include, but need not be limited to:

Â Â Â Â Â  (a) The identities of the seller and the purchaser;

Â Â Â Â Â  (b) Any change in the security interest in the structure resulting from the transaction; and

Â Â Â Â Â  (c) For each holder of an unreleased security interest:

Â Â Â Â Â  (A) A signed statement recorded on the ownership document for the manufactured structure acknowledging that the interest holder is aware of the sale; or

Â Â Â Â Â  (B) Documentation satisfactory to the department showing that acknowledgment by the holder was requested but the holder has not responded.

Â Â Â Â Â  (3) The seller shall submit with the notice the ownership document or other document evidencing ownership of the manufactured structure and a copy of the bill of sale.

Â Â Â Â Â  (4) The county assessor shall forward the information contained in the notice and the ownership document or other document evidencing ownership to the department. The department shall update the ownership document for the manufactured structure or, if no ownership document exists, enter the information in the department's records and issue an ownership document for the structure.

Â Â Â Â Â  (5) The department shall deliver an ownership document updated or issued under subsection (4) of this section to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to the county assessor.

Â Â Â Â Â  (6) A transfer of ownership of a manufactured structure by operation of law is a sale of the manufactured structure for purposes of this section.

Â Â Â Â Â  (7) Notice given to a county assessor under subsection (1) of this section is not an instrument of conveyance.

Â Â Â Â Â  (8) If a seller does not give a notice of sale to the county assessor within 30 days after closing of the sale of a manufactured structure, a buyer may submit a notice of sale to the assessor if the notice is accompanied by proof of sale acceptable to the department as provided by rule. Upon receipt of a notice of sale and acceptable proof of sale, the assessor shall forward the information to the department as provided in subsection (4) of this section. Submission of a notice of sale by a buyer does not excuse a seller from civil penalty under ORS 455.895 for a violation of subsection (1) of this section. [2003 c.655 Â§23]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.646 Department of Consumer and Business Services rules; fees; county as agent of department. (1) The Department of Consumer and Business Services may adopt rules necessary for carrying out the duties, functions and powers of the department under ORS 446.566 to 446.646.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the department shall adopt appropriate fees to cover the cost of services rendered under ORS 446.566 to 446.646 by the department and by a county as agent for the department. The department may not vary the fee for issuance or renewal of an ownership document, or for removal of a manufactured structure from the ownership document system, based upon the applicant's status as an owner, dealer or escrow agent.

Â Â Â Â Â  (3) A county carrying out functions under ORS 446.566 to 446.646 related to manufactured structure ownership documents and trip permits is an agent of the department with regard to those functions.

Â Â Â Â Â  (4) Unless the department adopts a different fee pursuant to subsection (2) of this section, the fee amount:

Â Â Â Â Â  (a) For issuance of an ownership document is $55.

Â Â Â Â Â  (b) For issuance of a trip permit is $5. [2003 c.655 Â§23a]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.650 [1959 c.314 Â§18; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.655 [1971 c.588 Â§8; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.660 [1959 c.314 Â§19; repealed by 1973 c.833 Â§48]

MANUFACTURED STRUCTURE DEALERS AND DEALERSHIPS

Â Â Â Â Â  446.661 Definitions for ORS 446.666 to 446.756. As used in ORS 446.666 to 446.756:

Â Â Â Â Â  (1) "Manufactured dwelling" has the meaning given that term in ORS 446.003; and

Â Â Â Â Â  (2) "Manufactured structure" has the meaning given that term in ORS 446.561. [2003 c.655 Â§24]

Â Â Â Â Â  Note: 446.661 to 446.756 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.666 Regulation of dealers, dealerships and salespersons; inspection of records; rules. The Department of Consumer and Business Services:

Â Â Â Â Â  (1) Shall adopt reasonable rules for regulating manufactured structure dealers and dealerships and maintaining accurate records of manufactured structure ownership and location. The rules may include, but need not be limited to, rules governing the issuance, renewal, suspension, revocation or cancellation of licenses issued under ORS 446.691 and 446.696 and for temporary or limited manufactured structure dealer licenses issued under ORS 446.701 or 446.706, rules for placement of dealers on probation under ORS 446.741, rules establishing standards of practice and conduct for manufactured structure dealers and rules for processing transfers of interests in manufactured structures.

Â Â Â Â Â  (2) May inspect manufactured structure dealer records and manufactured structures in the possession of a dealer for purposes of administering and enforcing ORS 446.666 to 446.756 and rules of the department.

Â Â Â Â Â  (3) May examine an application for a manufactured structure dealer license and make an individual investigation relative to statements contained in the application.

Â Â Â Â Â  (4) May adopt rules regulating manufactured dwelling salespersons, including but not limited to rules governing the ability to engage in the occupation of manufactured dwelling salesperson. [2003 c.655 Â§25]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.671 Acting as manufactured structure dealer without license; penalty. (1) Except as provided in ORS 446.676, a person commits the crime of acting as a manufactured structure dealer without a license if the person does not have a valid, current manufactured structure dealer license issued under ORS 446.691 or 446.696 or a temporary or limited manufactured structure dealer license issued under ORS 446.701 or 446.706 and the person:

Â Â Â Â Â  (a) Sells, brokers, trades or exchanges a manufactured structure, or offers to sell, trade or exchange a manufactured structure, either outright or by means of any conditional sale, consignment or otherwise;

Â Â Â Â Â  (b) Displays a new or used manufactured structure for sale; or

Â Â Â Â Â  (c) Acts as an agent for the owner of a manufactured structure to sell the structure or for a person interested in buying a manufactured structure to buy the structure.

Â Â Â Â Â  (2) Acting as a manufactured structure dealer without a license is a Class A misdemeanor. [2003 c.655 Â§26; 2005 c.22 Â§322]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.676 Exceptions to prohibition against unlicensed dealer activity. ORS 446.671 does not apply to the following manufactured structures or persons:

Â Â Â Â Â  (1) A unit of government or a public or private utility.

Â Â Â Â Â  (2) The owner of a manufactured structure, as shown by a document evidencing ownership issued by any jurisdiction if the person owned the manufactured structure for personal, family or household purposes. If the person sells, trades, displays or offers for sale, trade or exchange two or more manufactured structures during a calendar year, the person has the burden of proving that the person owned the structures primarily for personal, family or household purposes.

Â Â Â Â Â  (3) A conservator, receiver, trustee, personal representative or public officer while performing any official duties. The exemption provided by this subsection applies to actions taken for the purposes of winding up the affairs of a manufactured structure dealer or dealership and not to the continuing operation of a dealership.

Â Â Â Â Â  (4) A real estate licensee representing a buyer or seller in a transaction involving real property under ORS 308.875 or a manufactured structure that is recorded in the deed records of a county.

Â Â Â Â Â  (5) An escrow agent making an application for an ownership document as described under ORS 446.591 (5).

Â Â Â Â Â  (6) The security interest holder of a manufactured structure as shown by a document evidencing ownership issued by any jurisdiction.

Â Â Â Â Â  (7) The sale of a manufactured structure by the manufacturer to a manufactured structure dealer. However, a manufacturer must obtain a manufactured structure dealer license under ORS 446.691 in order to sell manufactured structures to retail customers.

Â Â Â Â Â  (8) An insurance adjuster authorized to do business under ORS 744.505 or 744.515 who is disposing of a manufactured structure for salvage.

Â Â Â Â Â  (9) A person who sells or trades or offers to sell or trade a manufactured structure that has been used in the operation of the person's business unless the person's business is the buying, selling, brokering, trading or exchanging of manufactured structures, displaying new or used manufactured structures for sale or acting as agent for an owner selling a manufactured structure or for a person interested in buying a manufactured structure.

Â Â Â Â Â  (10) A person who is licensed as a manufactured structure dealer in another jurisdiction and is participating in a temporary exhibition of manufactured structures, if the exhibition includes at least two other manufactured structure dealers licensed in this state or another jurisdiction, lasts 10 days or less and charges admission to the public. An exemption may be claimed under this subsection for a total of not more than 10 days during a calendar year.

Â Â Â Â Â  (11) A person who receives no money, goods or services, either directly or indirectly, for displaying a manufactured structure or acting as an agent in the selling or buying of a manufactured structure.

Â Â Â Â Â  (12) A manufactured dwelling park or mobile home park owner that consigns a manufactured structure for sale by a licensed manufactured structure dealer.

Â Â Â Â Â  (13) The sale of an abandoned manufactured dwelling by a manufactured dwelling park owner pursuant to ORS 90.675 (10) if the park owner makes a reasonable effort to transfer the title for the manufactured dwelling to the purchaser.

Â Â Â Â Â  (14) A licensed real estate agent acting in the employ of, on behalf of or under the supervision of a person that is both a licensed real estate broker and a licensed manufactured structure dealer.

Â Â Â Â Â  (15) A financial institution or trust company acting as attorney in fact under a duly executed power of attorney from the owner or purchaser authorizing the selling, leasing or exchanging of the owner's or purchaser's assets. As used in this subsection, "financial institution" and "trust company" have the meanings given those terms in ORS 706.008. [2003 c.655 Â§27]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.681 Enjoining unlicensed dealers. The Department of Consumer and Business Services may petition a circuit court for an injunction or other relief against a person dealing in manufactured structures in violation of ORS 446.671. If the court grants the petition, the court shall award reasonable costs and disbursements and attorney and enforcement fees. [2003 c.655 Â§42]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.686 Notice of proceeding against alleged unlicensed dealer. (1) If the Department of Consumer and Business Services proceeds under ORS 446.681 or 455.895, the department may post a notice on any manufactured structure held in inventory by a person alleged to be acting as a manufactured structure dealer without a license. The notice must state that the person offering the manufactured structure for sale is currently the subject of a proceeding to determine whether the person has a manufactured structure dealer license and that it may be unlawful for the person to sell the manufactured structure to a retail customer.

Â Â Â Â Â  (2) A person may remove a notice posted in accordance with subsection (1) of this section only upon authorization by the department. The department shall authorize removal within 10 days after any one of the following occurs:

Â Â Â Â Â  (a) The dismissal or termination of the proceeding instituted under ORS 446.681 or 455.895;

Â Â Â Â Â  (b) Full payment of any lawfully owing civil penalty and compliance with ORS 446.666 to 446.756; or

Â Â Â Â Â  (c) A finding by the department or a court that the manufactured structure is being offered for sale by a licensed manufactured structure dealer or a person who is exempt from the licensing requirement under ORS 446.676. [2003 c.655 Â§43]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.691 Issuance of dealer license. The Department of Consumer and Business Services shall issue a manufactured structure dealer license to a person if the person:

Â Â Â Â Â  (1) Delivers to the department a bond or letter of credit that meets the requirements under ORS 446.726;

Â Â Â Â Â  (2) Pays the fee specified in ORS 446.721 for issuance of a manufactured structure dealer license; and

Â Â Â Â Â  (3) Completes the application for a dealer license in a form approved by the department that includes:

Â Â Â Â Â  (a) The name and residence address of the applicant. If the applicant is a firm or partnership, the application must include the names and residence addresses of the members of the applicant. If the applicant is a corporation, the application must include the names and residence addresses of the principal officers of the applicant and the name of the state in which the applicant is incorporated.

Â Â Â Â Â  (b) The name under which the business will be conducted.

Â Â Â Â Â  (c) The street address, including city and county in Oregon, where the business will be conducted.

Â Â Â Â Â  (d) Whether used manufactured structures are handled.

Â Â Â Â Â  (e) An affidavit from the applicant showing that the applicant will act as a manufactured structure dealer and will conduct business at the location given on the application.

Â Â Â Â Â  (f) If the street address where the dealer will conduct the business is in a residential zone, a statement by the dealer that all manufactured structures sold or displayed at that address will meet any architectural and aesthetic standards regulating the placement of manufactured structures in that residential zone.

Â Â Â Â Â  (g) Any information required by the department to efficiently regulate manufactured structures, manufactured structure dealers and dealerships or other relevant information required by the department.

Â Â Â Â Â  (h) If the applicant will offer for sale new manufactured structures that are recreational vehicles greater than eight and one-half feet in width, an affidavit from the applicant stating that the applicant will maintain a recreational vehicle service facility for those recreational vehicles at a street address provided in the application. [2003 c.655 Â§28]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.696 Renewal of dealer license. A manufactured structure dealer license is valid for three years, but the Department of Consumer and Business Services may adjust the term of an initial license for the purpose of establishing uniform expiration dates. A dealer may renew a license as provided by the department. The department may renew a license only if the dealer:

Â Â Â Â Â  (1) Delivers to the department a bond or letter of credit that meets the requirements under ORS 446.726.

Â Â Â Â Â  (2) Pays the fee specified in ORS 446.721 for renewal of a manufactured structure dealer license.

Â Â Â Â Â  (3) Submits a completed application for renewal in a form approved by the department that includes:

Â Â Â Â Â  (a) The name and residence address of the dealer. If the dealer is a firm or partnership, the application must include the names and addresses of the members of the dealer. If the dealer is a corporation, the application must include the names and addresses of the principal officers of the dealer and the name of the state in which the dealer is incorporated.

Â Â Â Â Â  (b) The name under which the business will be conducted.

Â Â Â Â Â  (c) The street address, including city and county in Oregon, where the business will be conducted.

Â Â Â Â Â  (d) If the location of the dealership is being changed at the time of renewal:

Â Â Â Â Â  (A) For a business that will be conducted in a residential zone, a statement by the dealer that all manufactured structures sold or displayed at that address will meet any architectural and aesthetic standards regulating the placement of manufactured structures in that residential zone.

Â Â Â Â Â  (B) For a business that will offer for sale new manufactured structures that are recreational vehicles greater than eight and one-half feet in width, a certificate from the applicant stating that the applicant will maintain a recreational vehicle service facility for those recreational vehicles at a street address provided in the application.

Â Â Â Â Â  (e) Any information required by the department to efficiently regulate manufactured structure dealers and dealerships or other relevant information required by the department. [2003 c.655 Â§29]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  Note: Section 47, chapter 655, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 47. (1) Notwithstanding ORS 446.671, a manufactured structure dealer who holds a certificate issued by the Department of Transportation pursuant to ORS 822.020 or 822.040 prior to May 1, 2005, may continue to conduct business under authority of that certificate until the certificate expires. A dealer described in this section is subject to regulation by the Department of Consumer and Business Services in the same manner as a dealer conducting business under a license issued under ORS 446.691 or 446.696.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, a dealer holding a certificate described in subsection (1) of this section may obtain a manufactured structure dealer license from the Department of Consumer and Business Services by complying with the requirements of ORS 446.696 for renewal of a license. [2003 c.655 Â§47; 2005 c.276 Â§1]

Â Â Â Â Â  446.701 Issuance of temporary manufactured structure dealer license. (1) If a licensed manufactured structure dealer dies or becomes incapacitated, the Department of Consumer and Business Services may issue a temporary manufactured structure dealer license to the executor, administrator or personal representative of the estate of the dealer or to an agent of the dealer approved by the department. A temporary license issued under this subsection expires after six months, but the department may extend the license for good cause. The department may not extend a temporary license if the license has been suspended or the licensee placed on probation by the department.

Â Â Â Â Â  (2) A person issued a temporary manufactured structure dealer license must deliver to the department a bond or letter of credit that meets the requirements under ORS 446.726. A bond or letter of credit covering a license term of less than one year must be for the sum otherwise required for each year a license is valid and must be renewed if the term is extended. The temporary manufactured structure dealer is responsible for ensuring that, during the term of the temporary license, the dealership and its employees comply with ORS 446.666 to 446.756 and rules adopted thereunder. This subsection does not relieve a manufactured structure dealer licensed under ORS 446.691 or 446.696 from liability for a violation arising out of actions or omissions by the dealer.

Â Â Â Â Â  (3) Notwithstanding ORS 446.731:

Â Â Â Â Â  (a) Issuance of a temporary manufactured structure dealer license does not, by itself, affect the rights or interests of any creditors of the dealer in dealership assets or inventory.

Â Â Â Â Â  (b) Issuance or expiration of a temporary license is not a transfer of interest for purposes of ORS 446.736.

Â Â Â Â Â  (4) A person obtaining a temporary manufactured structure dealer license must pay the applicable fee specified in ORS 446.721 for issuance of a temporary manufactured structure dealer license. [2003 c.655 Â§29a]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.706 Limited manufactured structure dealer; licensing. (1) A person who holds a limited manufactured structure dealer license issued under this section may sell during a calendar year up to 10 manufactured dwellings located at a manufactured dwelling park identified in the license. The manufactured dwellings sold under a limited manufactured structure dealer license must be dwellings that:

Â Â Â Â Â  (a) Have been abandoned as described in ORS 90.675 at any manufactured dwelling park. If the manufactured dwelling is not subject to sale by the limited manufactured structure dealer under ORS 90.675 (10), the dealer must have the certificate of title or registration for the dwelling transferred to the dealer prior to offering the dwelling for sale; or

Â Â Â Â Â  (b) Have been purchased by the park owner from a person holding title, and at the time of purchase by the park owner, were sited in the manufactured dwelling park identified in the license.

Â Â Â Â Â  (2) Notwithstanding ORS 90.525, if a limited manufactured structure dealer sells a manufactured dwelling that was abandoned at a manufactured dwelling park other than the park where the dwelling is being sold, the sale terms for the manufactured dwelling must require that the dwelling is to be sited under a rental agreement at the park where sold for at least 12 months following the sale.

Â Â Â Â Â  (3) Except as provided in ORS 446.741, the Department of Consumer and Business Services shall issue a limited manufactured structure dealer license to a person if the person:

Â Â Â Â Â  (a) Owns or operates a manufactured dwelling park as defined in ORS 446.003;

Â Â Â Â Â  (b) Submits a completed application for a limited manufactured structure dealer license in a form approved by the department;

Â Â Â Â Â  (c) Delivers to the department a bond or letter of credit that meets the requirements under ORS 446.726, except that the bond or letter of credit must be in the sum of $15,000 for each year that the license is valid;

Â Â Â Â Â  (d) Is 18 years of age or older or is legally emancipated; and

Â Â Â Â Â  (e) Pays the fee specified in ORS 446.721 for issuance of a limited manufactured structure dealer license.

Â Â Â Â Â  (4) If the person is a firm or partnership, the application for a limited manufactured structure dealer license must include the names and residence addresses of the members of the firm or partnership. If the person is a corporation, the application must include the names of the principal officers of the corporation and their residence addresses and the name of the state under whose laws the corporation is organized. If the person is the owner of a manufactured dwelling park, the person may submit a joint application on behalf of the person and a named park operator employed by the person. If the person is the operator of a manufactured dwelling park, the application must include the name and signature of the park owner.

Â Â Â Â Â  (5) A limited manufactured structure dealer license is valid for use at a single manufactured dwelling park. The manufactured dwelling park location must be specified in the license application. A limited manufactured structure dealer may not employ a salesperson.

Â Â Â Â Â  (6) A limited manufactured structure dealer license is valid for two years, but the department may adjust the term of an initial license for the purpose of establishing uniform expiration dates.

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, the limited manufactured structure dealer license for the person expires immediately if the person ceases to be an operator or owner of the manufactured dwelling park at which the license may be used. The owner of a manufactured dwelling park shall immediately notify the department if a person licensed under this section ceases to be an owner or operator of a manufactured dwelling park at which the license may be used.

Â Â Â Â Â  (8) Notwithstanding subsections (6) and (7) of this section, if a licensed person ceases to be an operator of the manufactured dwelling park, the park owner may apply to have a corrected license issued to a new operator employed by the owner. A corrected license issued under this subsection is valid for the unexpired portion of the original license term. The department shall charge the fee specified in ORS 446.721 for issuing a corrected license.

Â Â Â Â Â  (9) A limited manufactured structure dealer may renew a license as provided by the department. The department shall renew a license only if the dealer:

Â Â Â Â Â  (a) Submits a completed application for renewal in a form approved by the department;

Â Â Â Â Â  (b) Delivers to the department a bond or letter of credit that meets the requirements described in subsection (3) of this section; and

Â Â Â Â Â  (c) Pays the fee specified in ORS 446.721 for renewal of a limited manufactured structure dealer license. [2003 c.655 Â§29b]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.711 Dealer education and testing; rules. (1) In addition to any other requirement for issuance or renewal of a manufactured structure dealer license, the Department of Consumer and Business Services, by rule, may adopt education and testing requirements as a condition for issuance or renewal of a license described in ORS 446.691.

Â Â Â Â Â  (2) A person may satisfy a requirement adopted under subsection (1) of this section by taking an appropriate educational program or test offered by an accredited educational institution, private school, correspondence school or nonprofit organization and approved by the department.

Â Â Â Â Â  (3) If a dealer is a firm, partnership or corporation, the dealer satisfies a requirement adopted under subsection (1) of this section if a manager or other person exercising significant control over the daily sales activities of the dealership meets the education and testing requirements.

Â Â Â Â Â  (4) The department may not require education or testing of a manufactured structure dealer if the dealer possesses a license issued under ORS chapter 696. This subsection does not prohibit voluntary participation in education and testing. [2003 c.655 Â§29c]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.716 Additional places of business; supplemental licenses. (1) A licensed manufactured structure dealer may open additional places of business under the same business name by obtaining a supplemental license from the Department of Consumer and Business Services. If the dealer will operate the additional place of business under a different business name than that indicated on an existing dealer license, the dealer must apply for a dealer license for the additional place of business instead of for a supplemental license.

Â Â Â Â Â  (2) A manufactured structure dealer may move a place of business or change a business name by obtaining a corrected dealer license from the department. The department shall prescribe the form for application for a corrected license. For purposes of this subsection, "place of business" includes a recreational vehicle service facility.

Â Â Â Â Â  (3) The department may refuse to issue a dealer license if a manufactured structure dealer license issued to the dealer by another jurisdiction is in suspended, revoked or probationary status in that jurisdiction. This subsection does not authorize the department to refuse a supplemental license or corrected license.

Â Â Â Â Â  (4) A dealer obtaining or renewing a dealer license, supplemental license or corrected license must pay the applicable fee specified in ORS 446.721. [2003 c.655 Â§30]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.721 License fees; use of moneys. (1) The fee for issuance or renewal of a manufactured structure dealer license under ORS 446.691 is $542.

Â Â Â Â Â  (2) The fee for issuance or renewal of a supplemental license under ORS 446.716 is $90 for each additional place of business.

Â Â Â Â Â  (3) The fee for issuance or renewal of a corrected dealer license under ORS 446.716 or corrected limited manufactured structure dealer license under ORS 446.706 is $30.

Â Â Â Â Â  (4) The fee for issuance of a temporary manufactured structure dealer license under ORS 446.701 is $100.

Â Â Â Â Â  (5) The fee for issuance or renewal of a limited manufactured structure dealer license under ORS 446.706 is $150.

Â Â Â Â Â  (6) Fees adopted pursuant to this section are not subject to proration or refund.

Â Â Â Â Â  (7) Fees collected by the department under this section must be deposited in the Consumer and Business Services Fund. Moneys deposited into the fund pursuant to this section are continuously appropriated to the department for use as provided in ORS 446.423. [2003 c.655 Â§32]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.726 Bond or letter of credit requirements; action against dealer and surety or issuer. (1) A bond or letter of credit required to qualify for issuance or renewal of a manufactured structure dealer license under ORS 446.691 or 446.696 or a temporary manufactured structure dealer license under ORS 446.701 must comply with the following requirements:

Â Â Â Â Â  (a) The bond must have a corporate surety licensed to do business within this state. A letter of credit must be an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008.

Â Â Â Â Â  (b) The bond or letter of credit must:

Â Â Â Â Â  (A) Be executed to the State of Oregon;

Â Â Â Â Â  (B) Be in the sum of $40,000 for each year the license is valid;

Â Â Â Â Â  (C) Be in a form approved by the Attorney General;

Â Â Â Â Â  (D) Be conditioned that the dealer will conduct the manufactured structure dealership without fraud or fraudulent representation and without violating any statute or rule relating to manufactured structure dealers, manufactured structure dealerships, transfers of interests in manufactured structures, alteration of manufactured structures or moving manufactured structures;

Â Â Â Â Â  (E) Be separate from any bond or letter of credit covering business activities other than dealing in manufactured structures; and

Â Â Â Â Â  (F) Be filed and held in the office of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The surety or institution shall notify the department if the bond or letter of credit is canceled for any reason. The surety or institution continues to be liable under the bond or letter of credit until the department receives the notice required by this subsection, or until the cancellation date specified in the notice, whichever is later.

Â Â Â Â Â  (3) If the license of a manufactured structure dealer is not renewed or is voluntarily or involuntarily canceled, the surety on the bond and the issuer of the letter of credit are relieved from liability that accrues after the department cancels the license.

Â Â Â Â Â  (4) The manufactured structure dealer shall purchase a bond or letter of credit under this section annually on or before each anniversary of the issuance of the dealer's license.

Â Â Â Â Â  (5) A person has a right of action against a manufactured structure dealer, against the surety on the dealer's bond and the issuer of a letter of credit if the person suffers any loss or damage by reason of the manufactured structure dealer's fraud, fraudulent representations or violations of statutes relating to:

Â Â Â Â Â  (a) Transfer of interests in manufactured structures;

Â Â Â Â Â  (b) Moving manufactured structures;

Â Â Â Â Â  (c) The alteration of manufactured structures; or

Â Â Â Â Â  (d) The regulation of manufactured structure dealers and manufactured structure dealerships.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, the maximum amount available under a bond or letter of credit described in this section for the payment of claims by persons other than retail customers of the dealer is $20,000. [2003 c.655 Â§33; 2003 c.655 Â§34]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.731 Status of licensed dealer. A person who has a current, valid manufactured structure dealer license issued under ORS 446.691 or 446.696 or a temporary manufactured structure dealer license under ORS 446.701:

Â Â Â Â Â  (1) Is considered the owner of manufactured structures manufactured or dealt in by the dealer before sale and delivery of the manufactured structures, and the owner of all manufactured structures in the dealer's possession.

Â Â Â Â Â  (2) Is not subject to the recreational vehicle dealer requirements in ORS chapter 822 when dealing in manufactured structures that are recreational vehicles greater than eight and one-half feet in width. [2003 c.655 Â§36]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.736 Transfer of interest by dealer; application information; notice of delay; penalty. (1) Except as provided in subsection (7) of this section, a manufactured structure dealer who transfers an interest in a manufactured structure shall:

Â Â Â Â Â  (a) Submit to the Department of Consumer and Business Services an application for an ownership document on behalf of the purchaser; or

Â Â Â Â Â  (b) If the purchase is being financed, submit sufficient information to a lender to allow the lender to make an application to the department for an ownership document.

Â Â Â Â Â  (2) An application under subsection (1) of this section must be on a form approved by the department and include:

Â Â Â Â Â  (a) The year, make, style and identification number for the manufactured structure.

Â Â Â Â Â  (b) Any existing ownership document for the structure or, if none, the manufacturer's certificate of origin or other document evidencing ownership of the manufactured structure.

Â Â Â Â Â  (c) The legal description or street address for the proposed situs for the manufactured structure.

Â Â Â Â Â  (d) The identity of the owner of record for the location where the manufactured structure is being sited or, if the structure is being sited in a facility as defined in ORS 90.100, the name of the facility.

Â Â Â Â Â  (e) The name and mailing address of each person acquiring an ownership interest in the manufactured structure.

Â Â Â Â Â  (f) The name and mailing address of each person acquiring a security interest in the manufactured structure.

Â Â Â Â Â  (g) Any other information required by the department by rule for processing an application.

Â Â Â Â Â  (3) If a manufactured structure dealer is unable to comply with subsection (1) of this section, within 25 business days of the transfer the dealer shall provide a notice of delay to the security interest holder next named, if any, and the purchaser. The notice must contain:

Â Â Â Â Â  (a) The reason for the delay;

Â Â Â Â Â  (b) The anticipated extent of the delay; and

Â Â Â Â Â  (c) A statement of the rights and remedies available to the purchaser if the delay becomes unreasonably extended.

Â Â Â Â Â  (4) A manufactured structure dealer that fails to comply with this section is subject to revocation or suspension of the dealer's license or being placed on probation by the Department of Consumer and Business Services pursuant to ORS 446.741. A dealer that fails to comply with subsection (1) of this section within 90 days is subject to criminal penalties under ORS 446.746 (1)(h).

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (4) of this section, if a purchaser is not in compliance with the payment terms of a purchase agreement on the 20th calendar day after the transfer, the dealer is not required to perform under subsection (1) of this section until 25 calendar days after the purchaser is in compliance with the payment terms of the purchase agreement. This subsection does not excuse the duty of the dealer under subsection (3) of this section.

Â Â Â Â Â  (6) This section does not apply to a transfer of interest in a manufactured structure that is subject to an escrow transaction.

Â Â Â Â Â  (7) This section does not apply to a manufactured structure for which an application is filed under ORS 446.626 within 25 business days of the transfer. [2003 c.655 Â§39]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.741 Suspension, revocation or cancellation of license; dealer probation; employment disqualification. (1) The Department of Consumer and Business Services may revoke or suspend a manufactured structure dealer license, or place a dealer on probation, if the dealer does any of the following:

Â Â Â Â Â  (a) Violates any grounds for suspension, revocation or probation adopted by the department by rule.

Â Â Â Â Â  (b) Fails to comply with the requirements for notices or reports of the transfer of interest in manufactured structures.

Â Â Â Â Â  (c) Moves a manufactured structure or causes a manufactured structure to be moved without complying with the requirements for variance permits under ORS 818.200 and trip permits under ORS 446.631.

Â Â Â Â Â  (d) Knowingly provides false information on an application for a dealer license, supplemental license or corrected dealer license.

Â Â Â Â Â  (e) Deals in a manufactured structure that both before and after the sale is assessed as real property under ORS 308.875 or is recorded in the deed records of a county. This paragraph does not apply if an ownership document is issued for the manufactured structure prior to sale.

Â Â Â Â Â  (f) Employs a person in an administrative or managerial capacity while the person is disqualified under subsection (5) of this section.

Â Â Â Â Â  (2) The department shall cancel a manufactured structure dealer license immediately upon receipt of legal notice that the bond described under ORS 446.726 is canceled.

Â Â Â Â Â  (3) Upon suspension, revocation or cancellation of a manufactured structure dealer license under this section, the department shall demand the return of the license.

Â Â Â Â Â  (4) The department shall cancel a dealer license or supplemental license immediately upon receipt of notice that zoning approval for a place of business has been revoked.

Â Â Â Â Â  (5) If the department revokes a manufactured structure dealer license pursuant to subsection (1) of this section, the department shall disqualify the person whose license is revoked from obtaining any type of license as a manufactured structure dealer and from working in an administrative or managerial capacity for any type of manufactured structure dealer, for a period of not more than five years after the date the revocation becomes effective. If the person applies for licensing as a manufactured structure dealer following a period of disqualification under this subsection, the person must meet the requirements for issuance of an initial manufactured structure dealer license. [2003 c.655 Â§38]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.746 Manufactured structure dealer criminal offenses; penalties. (1) A manufactured structure dealer improperly operates a manufactured structure dealership and is subject to the penalties under this section if the dealer commits any of the following crimes:

Â Â Â Â Â  (a) A manufactured structure dealer commits the crime of failure to obtain a supplemental license if the dealer has a manufactured structure dealer license and opens any additional place of business using the same business name without first obtaining a supplemental license under ORS 446.716.

Â Â Â Â Â  (b) A manufactured structure dealer commits the crime of failure to obtain a corrected dealer license if the dealer moves a place of business or changes the business name without first obtaining a corrected dealer license under ORS 446.716.

Â Â Â Â Â  (c) A manufactured structure dealer commits the crime of failure to maintain proper manufactured structure dealer records if the dealer does not keep records or books with all of the following information concerning a used manufactured structure the dealer handles:

Â Â Â Â Â  (A) A record of the purchase, sale or exchange or of the dealer's receipt for purpose of sale.

Â Â Â Â Â  (B) A description of the manufactured structure.

Â Â Â Â Â  (C) The name and address of the seller, the purchaser and the alleged owner or other person from whom the manufactured structure was purchased or received or to whom it was sold or delivered.

Â Â Â Â Â  (D) A duly assigned ownership document or other document evidencing ownership or a bill of sale from the registered owner of the manufactured structure from the time of delivery to the dealer until the dealer disposes of the manufactured structure.

Â Â Â Â Â  (d) A manufactured structure dealer commits the crime of failure to allow administrative inspection if the dealer refuses to allow the Department of Consumer and Business Services to inspect the dealer's records and manufactured structures in the possession of the dealer at any time during normal business hours.

Â Â Â Â Â  (e) A manufactured structure dealer commits the crime of failure to allow police inspection if the dealer refuses to allow a police officer to conduct an inspection of the dealer's records and manufactured structures in the possession of the dealer at any time during normal business hours.

Â Â Â Â Â  (f) A manufactured structure dealer commits the crime of failure to exhibit the manufactured structure dealer license if the dealer fails to exhibit the license at the place of business of the dealer at all times while the license is in force. This paragraph does not apply to dealer activity at a temporary exhibition of manufactured structures.

Â Â Â Â Â  (g) A manufactured structure dealer commits the crime of failure to satisfy an interest in a manufactured structure if, within 15 days after transfer of any interest in a manufactured structure to the dealer by a person other than another manufactured structure dealer, or within 15 days after receiving the ownership document for a manufactured structure obtained from another manufactured structure dealer, the dealer fails to satisfy:

Â Â Â Â Â  (A) The interest of any person from whom the dealer purchased or obtained the manufactured structure;

Â Â Â Â Â  (B) The interest of any person from whom the person described in subparagraph (A) of this paragraph leased the manufactured structure; and

Â Â Â Â Â  (C) All security interests in the manufactured structure entered into prior to the time of transfer.

Â Â Â Â Â  (h) Except as provided in subsection (2) of this section, a manufactured structure dealer commits the crime of failure to report an interest transfer for a manufactured structure if, 90 calendar days after a transfer of interest that is subject to ORS 446.736, the dealer has failed to submit:

Â Â Â Â Â  (A) An application to the Department of Consumer and Business Services for an ownership document; or

Â Â Â Â Â  (B) Sufficient information to a lender to allow the lender to make an application to the department for an ownership document.

Â Â Â Â Â  (i) A person commits the crime of acting as a manufactured structure dealer while under suspension, revocation or cancellation if the person conducts business as a manufactured structure dealer in this state and the person's manufactured structure dealer license is revoked, canceled or suspended, regardless of whether the person is licensed as a manufactured structure dealer in another jurisdiction.

Â Â Â Â Â  (j) A manufactured structure dealer commits the crime of failure to maintain bond or letter of credit coverage if the dealer permits a bond or letter of credit to lapse during the period that the bond or letter of credit is required under ORS 446.691, 446.696 or 446.701 or if the dealer fails to purchase a bond or letter of credit that complies with ORS 446.726.

Â Â Â Â Â  (2) A dealer is not considered to have committed the crime described in subsection (1)(h) of this section if the dealer demonstrates that:

Â Â Â Â Â  (a) The dealer has made a good faith effort to comply; and

Â Â Â Â Â  (b) The dealer's failure to make an application or provide information is due to circumstances beyond the dealer's control.

Â Â Â Â Â  (3) The crimes described in this section are subject to the following penalties:

Â Â Â Â Â  (a) The crime described in subsection (1)(a) of this section, failure to obtain a supplemental license, is a Class A misdemeanor.

Â Â Â Â Â  (b) The crime described in subsection (1)(b) of this section, failure to obtain a corrected dealer license, is a Class A misdemeanor.

Â Â Â Â Â  (c) The crime described in subsection (1)(c) of this section, failure to maintain proper manufactured structure dealer records, is a Class A misdemeanor.

Â Â Â Â Â  (d) The crime described in subsection (1)(d) of this section, failure to allow administrative inspection, is a Class A misdemeanor.

Â Â Â Â Â  (e) The crime described in subsection (1)(e) of this section, failure to allow police inspection, is a Class A misdemeanor.

Â Â Â Â Â  (f) The crime described in subsection (1)(f) of this section, failure to exhibit the manufactured structure dealer license, is a Class A misdemeanor.

Â Â Â Â Â  (g) The crime described in subsection (1)(g) of this section, failure to satisfy an interest in a manufactured structure, is a Class A misdemeanor.

Â Â Â Â Â  (h) The crime described in subsection (1)(h) of this section, failure to report an interest transfer for a manufactured structure, is a Class A misdemeanor.

Â Â Â Â Â  (i) The crime described in subsection (1)(i) of this section, acting as a manufactured structure dealer while under suspension, revocation or cancellation, is a Class A misdemeanor.

Â Â Â Â Â  (j) The crime described in subsection (1)(j) of this section, failure to maintain bond or letter of credit coverage, is a Class A misdemeanor. [2003 c.655 Â§37]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.751 Engaging in illegal consignment practices; penalty. (1) A manufactured structure dealer commits the crime of engaging in illegal consignment practices if the dealer does any of the following:

Â Â Â Â Â  (a) Takes a manufactured structure on consignment from a person who is not a licensed dealer and does not have proof that the consignor is the owner of, or a security interest holder in, the structure.

Â Â Â Â Â  (b) Takes a manufactured structure on consignment from a security interest holder without the security interest holder first completing a repossession action prior to consigning the structure and providing the dealer with proper documentary proof of the repossession action.

Â Â Â Â Â  (c) Takes a manufactured structure on consignment and does not have the terms of the consignment agreement in writing and provide a copy of the agreement to the consignor, unless the consignor is a security interest holder described in paragraph (b) of this subsection. The agreement must include a provision stating that, if the terms of the agreement are not met, the consignor may file a complaint in writing with the Department of Consumer and Business Services, Salem, Oregon.

Â Â Â Â Â  (d) Sells a manufactured structure that the dealer has on consignment and does not pay the consignor within 10 days after the sale.

Â Â Â Â Â  (e) Refuses to allow the department or any duly authorized representative to inspect and audit any records of any separate accounts into which the dealer deposits any funds received or handled by the dealer in the course of business as a dealer from consignment sales of manufactured structures at such times as the department may direct.

Â Â Â Â Â  (f) Takes any money paid to the dealer in connection with any consignment transaction as part or all of the dealer's commission or fee until the transaction has been completed or terminated.

Â Â Â Â Â  (g) Does not make an arrangement with the seller for the disposition of money from a consignment transaction at the time of establishing a consignment agreement.

Â Â Â Â Â  (h) Sells a manufactured structure that the dealer has taken on consignment without first giving the purchaser the following disclosure in writing:

______________________________________________________________________________

DISCLOSURE REGARDING

CONSIGNMENT SALE

_________(Name of Dealer) is selling the following described manufactured structure: _____(Year) _____(Make) _____(Model) _____(Identification Number) on consignment. Ownership of this manufactured structure is in the name of: _________(Owner(s) as shown on the ownership document) and the following are listed on the ownership document as security interest holders:

______________________________________________________________________________

______________________________________________________________________________

YOU SHOULD TAKE ACTION TO ENSURE THAT ANY SECURITY INTERESTS ARE RELEASED AND THAT THE OWNERSHIP DOCUMENT FOR THE MANUFACTURED STRUCTURE IS TRANSFERRED TO YOU. OTHERWISE, YOU MAY TAKE OWNERSHIP SUBJECT TO ANY UNSATISFIED SECURITY INTERESTS.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) Engaging in illegal consignment practices is a Class A misdemeanor. [2003 c.655 Â§40; 2005 c.22 Â§323]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.756 Violation of consigned manufactured structure transfer; penalty. (1) A person commits the crime of violation of a consigned manufactured structure transfer if the person consigns a manufactured structure to a manufactured structure dealer and the person fails or refuses to deliver the ownership document for the structure to the dealer or purchaser upon sale of the structure under consignment.

Â Â Â Â Â  (2) Violation of a consigned manufactured structure transfer is a Class A misdemeanor. [2003 c.655 Â§41]

Â Â Â Â Â  Note: See note under 446.661.

PENALTIES

Â Â Â Â Â  446.990 Penalties. (1) Any individual, or any director, officer, or agent of a corporation who knowingly and willfully violates ORS 446.003 to 446.200, 446.225 to 446.285 or 446.310 to 446.350 in a manner which threatens the health or safety of any purchaser commits a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 446.345 is punishable upon conviction as a Class B misdemeanor. [Amended by 1953 c.490 Â§21; 1953 c.490 Â§18; 1959 c.562 Â§15; 1959 c.683 Â§33; 1959 c.314 Â§20; 1967 c.598 Â§3; 1969 c.533 Â§10; 1973 c.560 Â§21; 1973 c.833 Â§39; 1974 c.36 Â§13; 1975 c.546 Â§15; 1983 c.707 Â§21]

Â Â Â Â Â  446.995 Civil penalties for violation of ORS 446.666 to 446.756 or related rules. (1) The Department of Consumer and Business Services may impose a civil penalty as provided in ORS 455.895 for each violation, against a licensed manufactured structure dealer or against a person required by a rule adopted pursuant to ORS 446.666 to be licensed, if the dealer or person violates a provision of ORS 446.666 to 446.756 or a rule adopted by the department relating to the sale of manufactured structures. If the dealer authorizes a person licensed pursuant to ORS 446.666 to commit a violation, the dealer and person are both subject to civil penalty. Notwithstanding subsection (2) of this section, if a dealer expressly or by implication authorizes an act by a real estate agent described in ORS 446.676 (14) that is a violation, the dealer is subject to the civil penalty for the violation.

Â Â Â Â Â  (2) The department may impose a civil penalty, in an amount not to exceed $5,000 for each manufactured structure improperly sold, brokered or exchanged, or offered or displayed for sale, against a person that:

Â Â Â Â Â  (a) Violates a provision of ORS 446.666 to 446.756 or a rule adopted by the department relating to the sale of manufactured structures if the person does not possess a license required by ORS 446.671 or by rule pursuant to ORS 446.666; or

Â Â Â Â Â  (b) Violates a rule adopted by the department relating to the sale of manufactured structures if the person is exempt from licensing under ORS 446.676. [2003 c.655 Â§47c]

Â Â Â Â Â  Note: 446.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 447

Chapter 447 Â Plumbing; Architectural Barriers

2005 EDITION

PLUMBING; ARCHITECTURAL BARRIERS

PUBLIC HEALTH AND SAFETY

PLUMBING REGULATION

(Generally)

447.010Â Â Â Â  Definitions for ORS 447.010 to 447.156 and 447.992

447.020Â Â Â Â  Plumbing to conform to state building code; rules; enforcement

447.023Â Â Â Â  Small restaurant requirements

447.026Â Â Â Â  Identification on potable water pipe required

447.040Â Â Â Â  Plumbing contractor license

447.060Â Â Â Â  Engaging in certain plumbing work not affected

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to medical gas systems are compiled as notes following ORS 447.060)

447.065Â Â Â Â  Solar heating and cooling systems

447.070Â Â Â Â  Plumbing contractor license prerequisite to maintenance of legal action

447.072Â Â Â Â  Plumbing permit and inspection exemptions; rules

447.076Â Â Â Â  Inspection of minor plumbing installations; rules

447.080Â Â Â Â  City and county plumbing regulations

447.091Â Â Â Â  Contracts with sanitary districts and authorities and service districts for inspection of building sewers

447.095Â Â Â Â  Fee schedule; inspection agreements with governmental units

447.097Â Â Â Â  Disposition of moneys received under ORS 447.010 to 447.156 and 447.992

(Fixture Installation Regulations)

447.100Â Â Â Â  Restriction on tank-type water closets in certain buildings

447.115Â Â Â Â  "Compost toilet" defined

447.118Â Â Â Â  Standards for compost toilets; rules; security required of certain installers

447.124Â Â Â Â  Inspection of compost toilets; orders to remedy violations; action against security bond; review of orders; costs as lien against dwelling

447.140Â Â Â Â  Waste water and sewage from plumbing fixtures; requirements; prohibitions

447.145Â Â Â Â  Standards for fixtures; exemptions; rules

(Plumbing Products Regulations)

447.152Â Â Â Â  Plumbing products rules; standards; certification

447.154Â Â Â Â  Plumbing product exemption; rules; installation

447.156Â Â Â Â  Sale of uncertified plumbing products prohibited; rules; remedy of purchaser

STANDARDS AND SPECIFICATIONS FOR ACCESS BY PERSONS WITH DISABILITIES

447.210Â Â Â Â  Definitions for ORS 447.210 to 447.280

447.220Â Â Â Â  Purpose

447.230Â Â Â Â  Standards and specifications to eliminate architectural barriers

447.231Â Â Â Â  Rules to eliminate architectural barriers

447.233Â Â Â Â  Accessible parking space requirements; inspection of spaces; remedy for violation

447.241Â Â Â Â  Standards for renovating, altering or modifying certain buildings; barrier removal improvement plan

447.247Â Â Â Â  Elevators required; criteria; rules

447.250Â Â Â Â  Waiver or modification of standards and specifications; appeals board; procedures; fees

447.255Â Â Â Â  Access to lottery-funded facilities by persons with disabilities

447.260Â Â Â Â  Rules

447.270Â Â Â Â  Cooperation with public officials and agencies required

447.275Â Â Â Â  Nonliability for emergency exit deficiencies

447.280Â Â Â Â  Enforcement powers

447.310Â Â Â Â  Standards for curbing

PENALTIES

447.992Â Â Â Â  Civil penalties

PLUMBING REGULATION

(Generally)

Â Â Â Â Â  447.010 Definitions for ORS 447.010 to 447.156 and 447.992. As used in ORS 447.010 to 447.156 and 447.992, unless the context requires otherwise:

Â Â Â Â Â  (1) "Board" means the State Plumbing Board established under ORS 693.115.

Â Â Â Â Â  (2) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (3) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) "Journeyman plumber" has the meaning given that term in ORS 693.010.

Â Â Â Â Â  (5) "Ordinary minor repairs" means the repair, replacement or maintenance of existing plumbing fixtures, appliances, appurtenances and related water supply and drain attachments for the purpose of restoring a plumbing installation to a safe and sanitary operating condition.

Â Â Â Â Â  (6) "Plumbing" is the art of installing, altering or repairing in or adjacent to or serving buildings:

Â Â Â Â Â  (a) Pipes, fixtures and other apparatus for bringing in the water supply and removing liquid and water-carried waste, including the water supply distributing pipes.

Â Â Â Â Â  (b) Fixtures and fixture traps.

Â Â Â Â Â  (c) Soil, waste and vent pipes.

Â Â Â Â Â  (d) House drain and house sewer to the sewer service lateral at the curb, or in the street, or alley, or other disposal terminal holding human or domestic sewage.

Â Â Â Â Â  (e) Storm water drainage, with their devices, appurtenances and connections.

Â Â Â Â Â  (f) Pipes, fixtures and other apparatus for medical gas, anesthetic waste gas and vacuum systems.

Â Â Â Â Â  (g) Solar heating and cooling systems. [Subsection (3) enacted as 1955 c.548 Â§2; 1957 c.300 Â§1; 1961 c.401 Â§1; 1973 c.734 Â§1; 1973 c.835 Â§221; 1981 c.438 Â§28; 1987 c.414 Â§26; 1993 c.520 Â§1; 1993 c.744 Â§65; 1999 c.723 Â§1; 2001 c.683 Â§25]

Â Â Â Â Â  447.020 Plumbing to conform to state building code; rules; enforcement. (1) All installations of plumbing and drainage in buildings and structures in this state and all potable water supply, drainage, and waste installations, within or serving buildings or structures, except in temporary construction camps, and except as otherwise provided in ORS 447.010 to 447.156 and 447.992, shall be made in accordance with the requirements of ORS 447.010 to 447.156 and 447.992 and ORS chapter 455.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services with the approval of the State Plumbing Board shall make rules pursuant to ORS chapter 183 for the purpose of setting standards for plumbing and defining compliance with the provisions of ORS 447.010 to 447.156 and 447.992 particularly pertaining to installation of piping, protection and adequacy of the water supply, workmanship and materials, traps and cleanouts, domestic hot water storage tanks and devices, drinking fountains, solar heating and cooling systems, approval of devices, equipment and fixtures, hangers and supports, drainage and venting, house drains and house sewers, storm water drains, special wastes, light and ventilation of water closets and bathrooms, and excavation and grading.

Â Â Â Â Â  (3) The director shall appoint an adequate staff experienced and trained to serve as plumbing inspectors to enforce rules adopted under this section. [Amended by 1957 c.300 Â§2; 1971 c.753 Â§48; 1973 c.734 Â§2; 1973 c.835 Â§222; 1981 c.438 Â§29; 1993 c.744 Â§66; 2001 c.683 Â§26]

Â Â Â Â Â  447.023 Small restaurant requirements. Rules adopted under ORS 447.020 shall allow restaurants with an occupancy capacity of no more than 15 persons, including employees and patrons, to have only one toilet fixture and adjacent lavatory on the premises. [1979 c.390 Â§4; 1981 c.438 Â§30]

Â Â Â Â Â  447.026 Identification on potable water pipe required. (1) All water pipe used to carry potable water sold in this state shall be clearly marked the entire length of pipe, at intervals of length set by the Director of the Department of Consumer and Business Services with the approval of the State Plumbing Board, with:

Â Â Â Â Â  (a) Identification of the manufacturer and the plant of origin; and

Â Â Â Â Â  (b) The manufacturing standard under which the pipe was made.

Â Â Â Â Â  (2) A label, shield or coding system may be used to identify the manufacturer, origin and manufacturing standard under which the pipe was made if the manufacturer has on file with the Department of Consumer and Business Services a notice describing the identification system used. [1979 c.535 Â§3; 1981 c.438 Â§31; 1991 c.19 Â§1; 1993 c.744 Â§67]

Â Â Â Â Â  447.030 [Amended by 1969 c.540 Â§1; 1973 c.734 Â§3; 1973 c.835 Â§223; 1975 c.429 Â§3; 1981 c.438 Â§32; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 447.030 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 447.030 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  447.030. Plumber registration; application; fee; issuance; expiration. (1) Every person, firm and corporation engaged in the business of furnishing labor and material, or labor only, to alter, renovate or install plumbing in this state shall, on or before July 1 of each year, file with the State Plumbing Board an application in writing for registration. The board may vary the dates of certificate of registration renewal by giving to the applicant written notice of the renewal date being assigned and by making prorated adjustments in the renewal fee.

Â Â Â Â Â  (2) The application shall state:

Â Â Â Â Â  (a) The name and address of the applicant.

Â Â Â Â Â  (b) In case of firms, the names and post-office addresses of the individuals composing the firm.

Â Â Â Â Â  (c) In case of corporations, the names of their managing officials.

Â Â Â Â Â  (d) The location of the business of the applicant and the name under which the business is to be conducted.

Â Â Â Â Â  (3) No registration shall be made or entered until the applicant has paid to the board the registration fee provided in ORS 693.135. The board shall issue to such person, firm or corporation a certificate of registration.

Â Â Â Â Â  (4) All certificates shall bear the date of issue and date of expiration.

Â Â Â Â Â

Â Â Â Â Â  447.033 [1955 c.548 Â§Â§3,4; 1969 c.540 Â§2; repealed by 1973 c.835 Â§234]

Â Â Â Â Â  447.034 [1973 c.427 Â§2; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  447.035 [1955 c.548 Â§5; repealed by 1973 c.835 Â§234]

Â Â Â Â Â  447.040 Plumbing contractor license. (1) A person may not work as a plumbing contractor, or advertise or purport to be a plumbing contractor, and a member or employee of a firm, partnership or corporation may not engage in the layout or superintending of plumbing installations, without having obtained the plumbing contractor license required under ORS 447.010 to 447.156 as provided by State Plumbing Board rules adopted under ORS 455.117.

Â Â Â Â Â  (2) A plumbing contractor license does not authorize the contractor to work as a journeyman plumber. [Amended by 1955 c.548 Â§6; 1973 c.835 Â§224; 2005 c.758 Â§11]

Â Â Â Â Â  Note: The amendments to 447.040 by section 11, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  447.040. Registration mandatory. No person shall engage in or follow the business or occupation of, or advertise or purport to be or act temporarily or otherwise as registered to conduct a plumbing business and no member or employee of a firm, partnership or corporation shall engage in the layout or superintending of plumbing installations without having secured the certificate of registration required by ORS 447.010 to 447.156 and 447.992.

Â Â Â Â Â

Â Â Â Â Â  447.050 [Amended by 1973 c.835 Â§225; 1981 c.438 Â§33; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 447.050 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 447.050 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  447.050. Grounds for denial, suspension or revocation of registration; hearing; notice. (1) The State Plumbing Board may revoke or suspend any certificate of registration if it is obtained through error or fraud or if the holder of the certificate has failed to comply with ORS 447.010 to 447.156 and 447.992 or the rules adopted thereunder or with ORS chapter 455 or the rules adopted thereunder or with ORS chapter 693.

Â Â Â Â Â  (2) The board shall not deny any application for a certificate or revoke or suspend a certificate without first giving the applicant or certificate holder an opportunity for a hearing of the denial, suspension or revocation. Notice of a hearing shall be given in writing by receipted certificated mail or by personal service at least 10 days before the date of the hearing and shall state the place, date and hour of the hearing along with the grounds for the denial, suspension or revocation.

Â Â Â Â Â

Â Â Â Â Â  447.060 Engaging in certain plumbing work not affected. (1) ORS 447.010 to 447.156 do not apply to a person:

Â Â Â Â Â  (a) Engaging in plumbing work when not so engaged for hire.

Â Â Â Â Â  (b) Using the services of regular employees in performing plumbing work for the benefit of property owned, leased or operated by the person. For purposes of this paragraph, "regular employee" means a person who is subject to the provisions of ORS 316.162 to 316.221 and who has completed a withholding exemptions certificate required by ORS 316.162 to 316.221.

Â Â Â Â Â  (c) Using the services of an employee or contractor of a utility company, energy service provider or water supplier to install an approved low-flow showerhead or faucet aerator in existing plumbing fixtures. The devices installed under this paragraph are exempt from the certification, permit and inspection requirements of ORS 447.010 to 447.156 and ORS chapter 693.

Â Â Â Â Â  (2) A landscaping business licensed under ORS 671.560 is not required to be licensed under ORS 447.010 to 447.156 to install, repair or maintain backflow assemblies for irrigation systems and ornamental water features if the work is performed by an individual who is licensed as required by ORS 671.615 and is an owner or employee of the landscaping business. The repair and maintenance of the backflow assembly must be performed by a tester certified under ORS 448.279. The registration exemption established under this subsection does not exempt the landscaping business from the inspection and permit requirements of ORS 447.010 to 447.156.

Â Â Â Â Â  (3) This section applies to any person, including but not limited to, individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, this state, the federal government and state or federal agencies. [Amended by 1955 c.548 Â§7; 1973 c.835 Â§226; 1981 c.438 Â§34; 1987 c.561 Â§3; 1987 c.604 Â§15; 1993 c.293 Â§2; 2001 c.181 Â§1; 2003 c.14 Â§267; 2005 c.609 Â§8; 2005 c.758 Â§12a]

Â Â Â Â Â  Note: The amendments to 447.060 by section 12a, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 8, chapter 609, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  447.060. (1) ORS 447.010 to 447.156 do not prevent a person from:

Â Â Â Â Â  (a) Engaging in plumbing work when not so engaged for hire.

Â Â Â Â Â  (b) Using the services of regular employees in performing plumbing work for the benefit of property owned, leased or operated by the employer.

Â Â Â Â Â  (c) Using the services of an employee or contractor of a utility company, energy service provider or water supplier to install an approved low-flow showerhead or faucet aerator in existing plumbing fixtures. The devices installed under this paragraph are exempt from the certification, permit and inspection requirements of this chapter and ORS chapter 693.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a "regular employee" means a person who is subject to the provisions of ORS 316.162 to 316.221 and who has completed a withholding exemptions certificate required by the provisions of ORS 316.162 to 316.221.

Â Â Â Â Â  (3) A landscaping business licensed under ORS 671.560 is not required to be registered under ORS 447.010 to 447.156 to install, repair or maintain backflow assemblies for irrigation systems and ornamental water features if the work is performed by an individual who is licensed as required by ORS 671.615 and is an owner or employee of the landscaping business. The repair and maintenance of the backflow assembly must be performed by a tester certified under ORS 448.279. The registration exemption established under this subsection does not exempt the landscaping business from the inspection and permit requirements of this chapter.

Â Â Â Â Â  (4) This section applies to any person, including but not limited to, individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, this state, the federal government and state or federal agencies.

Â Â Â Â Â  Note: Sections 1 and 2, chapter 629, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. Medical gas systems; fee; rules. (1) Notwithstanding ORS 447.010 (6), a person who installs, maintains or repairs medical gas systems is not operating a plumbing business or engaging in the plumbing trade if the person operates or is employed by a business for which the installation, maintenance or repair of medical gas systems was a substantial business activity in Oregon during the period commencing October 23, 1997, and ending October 23, 1999.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if evidence is presented to the State Plumbing Board that demonstrates that the medical gas system installation, maintenance or repair activity of the business in Oregon was substantial during the two-year period specified in subsection (1) of this section. Evidence that medical gas system installation, maintenance or repair activity of the business was substantial consists only of evidence establishing the number of installations, maintenance visits or repairs of medical gas systems by a business or the number of hours that business personnel spent on medical gas system installation, maintenance or repair. Upon the receipt of satisfactory evidence that the medical gas system activity of the business in Oregon was substantial, the board shall issue a specialty registration for the business and special certificates to persons identified as employees of the business who are engaged in medical gas system installation, maintenance or repair. A registration or certificate issued under this subsection expires annually. The board may charge an annual fee for the registration and certificates issued to a business or employees of the business under this subsection, or for the renewal thereof, not to exceed $50. A registration or certificate issued under this subsection is not valid after July 1, 2006.

Â Â Â Â Â  (3) A specialty registration issued under this section authorizes a business to employ persons to install, maintain and repair medical gas systems. A special certificate issued under this section authorizes the certified person to install, maintain and repair medical gas systems while in the employ of a business holding a specialty registration.

Â Â Â Â Â  (4) The installation of a medical gas system pursuant to this section is subject to the same permit and inspection requirements as a medical gas system installed by a registered journeyman plumber.

Â Â Â Â Â  (5) The board may revoke a specialty registration or specialty certificate issued under this section if the registration or certificate was based on an application that was incomplete in any material way or contained any statement that was, in light of the circumstances under which it was made, incorrect or misleading with respect to any material fact or if the person fails to comply with the terms of the registration or certificate or a board rule. The board may adopt rules that include, but need not be limited to:

Â Â Â Â Â  (a) Prerequisites for the reissuance of a registration or certificate;

Â Â Â Â Â  (b) Fees to be charged by and paid to the board under this section; and

Â Â Â Â Â  (c) Conditions or limitations on a reissued registration or certificate. [2001 c.629 Â§1; 2005 c.416 Â§4]

Â Â Â Â Â  Sec. 2. Section 1 of this 2001 Act is repealed July 1, 2006. The repeal of section 1 of this 2001 Act does not prevent the inspection and approval of a medical gas system installed prior to July 1, 2006, by a person described in section 1 of this 2001 Act. [2001 c.629 Â§2]

Â Â Â Â Â  Note: Sections 5 and 6, chapter 416, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 5. Civil penalties. The Director of the Department of Consumer and Business Services may impose civil penalties for any act by the holder of a medical gas system specialty registration or specialty certificate that is grounds for revocation of the specialty registration or specialty certificate under section 1, chapter 629, Oregon Laws 2001. A penalty imposed under this section may not exceed $5,000 for each offense. [2005 c.416 Â§5]

Â Â Â Â Â  Sec. 6. Section 5 of this 2005 Act is repealed on January 2, 2008. [2005 c.416 Â§6]

Â Â Â Â Â  447.065 Solar heating and cooling systems. (1) Notwithstanding ORS 447.020, a person may not engage in the trade of installing solar heating and cooling systems unless the person possesses either a license as a journeyman plumber issued under ORS chapter 693 or a solar heating and cooling system installer license issued by the State Plumbing Board under ORS 693.111.

Â Â Â Â Â  (2) A license issued under ORS 693.111 does not authorize a person to connect a solar heating and cooling system to a potable water source. The connection of a solar heating and cooling system to a potable water source must be made only by a journeyman plumber licensed under ORS chapter 693. [2001 c.683 Â§22; 2005 c.758 Â§13]

Â Â Â Â Â  Note: The amendments to 447.065 by section 13, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  447.065. (1) Notwithstanding ORS 447.020, a person may not engage in the trade of installing solar heating and cooling systems unless the person possesses either a certificate of competency as a journeyman plumber issued under ORS chapter 693 or a specialty registration issued by the State Plumbing Board under ORS 693.111.

Â Â Â Â Â  (2) A specialty registration issued under ORS 693.111 does not authorize a person to connect a solar heating and cooling system to a potable water source. The connection of a solar heating and cooling system to a potable water source must be made only by a journeyman plumber possessing a certificate of competency issued under ORS chapter 693.

Â Â Â Â Â  Note: 447.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 447 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  447.070 Plumbing contractor license prerequisite to maintenance of legal action. A person carrying on, conducting or transacting a plumbing business may not maintain any suit or action in any of the courts of this state to recover for the performance of plumbing work without alleging and proving that the person was duly licensed as a plumbing contractor at the time of the work. [Amended by 1955 c.548 Â§8; 1973 c.835 Â§227; 2005 c.758 Â§14]

Â Â Â Â Â  Note: The amendments to 447.070 by section 14, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  447.070. No person carrying on, conducting or transacting a plumbing business may maintain any suit or action in any of the courts of this state without alleging and proving that the person was duly registered under ORS 447.030 at the time of performing such work.

Â Â Â Â Â  447.072 Plumbing permit and inspection exemptions; rules. Notwithstanding ORS 455.610, the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules to create an exemption from permit and inspection requirements for ordinary minor repairs in low-rise residential dwellings and commercial structures when the board finds that the plumbing does not involve any changes or alterations of the existing plumbing system. The exemption from the permit:

Â Â Â Â Â  (1) May not include new construction or replacement of water heaters or underground plumbing; and

Â Â Â Â Â  (2) Shall be available only to licensed plumbing contractors or persons described under ORS 693.020. [1993 c.520 Â§3; 1995 c.228 Â§1; 2003 c.14 Â§268; 2003 c.675 Â§8; 2005 c.758 Â§15]

Â Â Â Â Â  Note: The amendments to 447.072 by section 15, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  447.072. Notwithstanding ORS 455.610, the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules to create an exemption from permit and inspection requirements for ordinary minor repairs in low-rise residential dwellings and commercial structures when the board finds that the plumbing does not involve any changes or alterations of the existing plumbing system. The exemption from the permit:

Â Â Â Â Â  (1) May not include new construction or replacement of water heaters or underground plumbing; and

Â Â Â Â Â  (2) Shall be available only to registered plumbing contractors or persons exempt from certification under ORS 693.020.

Â Â Â Â Â

Â Â Â Â Â  447.076 Inspection of minor plumbing installations; rules. Notwithstanding ORS 455.610, the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules to create a mandatory inspection program for minor plumbing installations made by licensed plumbing contractors in low-rise residential dwellings. The rules adopted by the department shall:

Â Â Â Â Â  (1) Define the term "minor plumbing installations" in a manner that does not include new construction;

Â Â Â Â Â  (2) Designate which minor plumbing installations are under the inspection program; and

Â Â Â Â Â  (3) Provide for random inspection of minor plumbing installations. [1993 c.520 Â§4; 1995 c.553 Â§2b; 2003 c.675 Â§9; 2005 c.758 Â§16]

Â Â Â Â Â  Note: The amendments to 447.076 by section 16, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  447.076. Notwithstanding ORS 455.610, the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules to create a mandatory inspection program for minor plumbing installations made by registered plumbing contractors in low-rise residential dwellings. The rules adopted by the department shall:

Â Â Â Â Â  (1) Define the term "minor plumbing installations" in a manner that does not include new construction;

Â Â Â Â Â  (2) Designate which minor plumbing installations are under the inspection program; and

Â Â Â Â Â  (3) Provide for random inspection of minor plumbing installations.

Â Â Â Â Â

Â Â Â Â Â  447.080 City and county plumbing regulations. No city or county shall enact or enforce any ordinances or building codes providing different requirements than those imposed by the state building code for the regulation of the business of master plumbing or the installation of drainage work unless authorized by the Director of the Department of Consumer and Business Services under ORS 455.040. [Amended by 1955 c.548 Â§9; 1963 c.47 Â§1; 1973 c.834 Â§31; 1973 c.835 Â§228; 1985 c.590 Â§1]

Â Â Â Â Â  447.085 [1973 c.734 Â§7; 1977 c.748 Â§1; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  447.090 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  447.091 Contracts with sanitary districts and authorities and service districts for inspection of building sewers. The Department of Consumer and Business Services or local government administering the plumbing specialty code adopted under ORS 447.020 (2) may, upon request of any sanitary district formed pursuant to ORS 450.005 to 450.245, sanitary authority established under ORS 450.600 to 450.989, or county service district established under ORS 451.410 to 451.610, contract for the inspection of building sewers constructed to connect a district sewage system if inspectors employed by such district are certified for sewer inspections under ORS 455.715 to 455.740. [1977 c.828 Â§4]

Â Â Â Â Â  447.095 Fee schedule; inspection agreements with governmental units. (1) Rules adopted under ORS 447.020 shall provide a plumbing inspection fee schedule. The schedule shall establish inspection fees for inspections made by the Department of Consumer and Business Services under ORS 447.010 to 447.156, 447.992 and 455.610 to 455.630 based on the cost of making inspections as measured by the time required of the inspector.

Â Â Â Â Â  (2) Plumbing inspections may be made for other governmental units, upon request, pursuant to agreements entered into under ORS 190.003 to 190.620. [1973 c.734 Â§8; 1981 c.438 Â§35; 1993 c.397 Â§1]

Â Â Â Â Â  447.097 Disposition of moneys received under ORS 447.010 to 447.156 and 447.992. All moneys received by the Department of Consumer and Business Services under ORS 447.010 to 447.156 and 447.992 shall be disposed of in accordance with ORS 693.165. [1981 c.438 Â§42]

(Fixture Installation Regulations)

Â Â Â Â Â  447.100 Restriction on tank-type water closets in certain buildings. (1) No new hotel, motel, apartment house, dwelling, office building or other structure shall be constructed which employs a tank-type water closet that is not approved by the Director of the Department of Consumer and Business Services, with the approval of the State Plumbing Board, as meeting adequate standards of safety and sanitation.

Â Â Â Â Â  (2) The director, with the approval of the board, shall cause to have adopted and published, pursuant to ORS chapter 183, a list of approved types of tank-type water closets meeting the requirements of this section. [1977 c.171 Â§2; 1981 c.438 Â§36; 1985 c.590 Â§2; 1993 c.744 Â§70]

Â Â Â Â Â  447.105 [1977 c.171 Â§3; 1981 c.438 Â§37; repealed by 1987 c.453 Â§1]

Â Â Â Â Â  447.110 [Amended by 1963 c.194 Â§1; 1969 c.443 Â§1; 1973 c.835 Â§229; repealed by 1973 c.834 Â§46]

Â Â Â Â Â  447.115 "Compost toilet" defined. As used in ORS 447.118 and 447.124, "compost toilet" means a permanent, sealed, water-impervious toilet receptacle screened from insects, used to receive and store only human wastes, urine and feces, toilet paper and biodegradable garbage, and ventilated to utilize aerobic composting for waste treatment. [1977 c.523 Â§2]

Â Â Â Â Â  447.118 Standards for compost toilets; rules; security required of certain installers. (1) Nothing in ORS 447.010 to 447.156 and 447.992 shall prohibit the installation of a compost toilet for a dwelling by the occupant of the dwelling if the compost toilet complies with the minimum requirements established under this section.

Â Â Â Â Â  (2) Rules adopted under ORS 447.020 shall provide minimum requirements for the design, construction, installation and maintenance of compost toilets.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services with the approval of the State Plumbing Board may require by rule that, in addition to any other requirements provided by law, any manufacturer or distributor of a compost toilet and any person other than the owner of the dwelling in which the compost toilet is to be installed who proposes to install a compost toilet file with the Department of Consumer and Business Services a satisfactory bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security in an amount to be fixed by the department with approval of the board but not to exceed $5,000, conditioned that such bond, letter of credit or security shall be forfeited in whole or in part to the department for the purpose of carrying out the provisions of ORS 447.124 by failure of such manufacturer, distributor or person to comply with the rules adopted under this section. [1977 c.523 Â§3; 1981 c.438 Â§38; 1991 c.331 Â§62; 1993 c.744 Â§71; 1997 c.631 Â§472]

Â Â Â Â Â  447.120 [Amended by 1963 c.194 Â§2; 1969 c.443 Â§2; 1973 c.835 Â§230; repealed by 1973 c.834 Â§46]

Â Â Â Â Â  447.124 Inspection of compost toilets; orders to remedy violations; action against security bond; review of orders; costs as lien against dwelling. For the purpose of enforcing ORS 447.118 and the rules adopted thereunder, the Department of Consumer and Business Services, with the assistance of the Department of Human Services:

Â Â Â Â Â  (1) May conduct periodic inspections of any compost toilet;

Â Â Â Â Â  (2) Upon making a finding that a compost toilet is in violation of the rules adopted pursuant to ORS 447.118 (2), may issue an order requiring the owner of the dwelling served by the compost toilet to take action necessary to correct the violation; and

Â Â Â Â Â  (3) Upon making a finding that a compost toilet presents or threatens to present a public health hazard creating an emergency requiring immediate action to protect the public health, safety or welfare, may issue an order requiring the owner of the dwelling served by the compost toilet to take any action necessary to remove such hazard or threat thereof. If such owner fails to take the actions required by such order, the Department of Consumer and Business Services shall take such action, itself or by contract with outside parties, as necessary to remove the hazard or threat thereof. The department shall keep a record of all necessary expenses incurred by the department in carrying out such action, including a reasonable charge for costs incurred and equipment and materials utilized by the state. Any owner who fails to take action required by an order issued under this subsection shall be responsible for such necessary expenses incurred by the state. Based on the record compiled by the department, an owner responsible for expenses due to the failure of a manufacturer, distributor or person to comply with the rules adopted under ORS 447.118 (2) shall have a setoff against the bond or other security forfeited under ORS 447.118 (3) to the extent that such expenses are due to such failure of the manufacturer, distributor or person. The department shall make a finding and enter an order against the owner for the necessary expenses. Orders issued under this section may be appealed pursuant to ORS chapter 183 but not as a contested case. Any amount due the department under this subsection and not paid in full within 30 days after the order is entered, or, if the order is appealed, within 30 days after there is no further right to appeal, shall become a lien upon the dwelling of the owner. The department shall file a notice of the lien with the recording officer of the county in which the dwelling is located and the recording officer shall record the notice in a manner designed to appear in the mortgage records of the county.

Â Â Â Â Â  (4) The department may contract with any state or local agency for the purpose of carrying out the provisions of this section. [1977 c.523 Â§4; 1983 c.740 Â§167]

Â Â Â Â Â  447.130 [Repealed by 1973 c.834 Â§46]

Â Â Â Â Â  447.135 [1967 c.308 Â§Â§2,3,4; 1983 c.676 Â§29; renumbered 480.557]

Â Â Â Â Â  447.140 Waste water and sewage from plumbing fixtures; requirements; prohibitions. (1) All waste water and sewage from plumbing fixtures shall be discharged into a sewer system or alternate sewage disposal system approved by the Environmental Quality Commission or Department of Environmental Quality under ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) No plumbing fixture, device or equipment shall be installed, maintained or offered for sale which will provide a cross-connection between the distributing system of water for drinking and domestic purposes and any other water supply, or a drainage system, soil or waste pipe so as to permit or make possible the backflow of contaminated water, sewage or waste into the water supply system.

Â Â Â Â Â  (3) No flush valve, vacuum breaker or syphon preventer shall be offered for sale or installed that has not been approved by the Department of Consumer and Business Services with the approval of the State Plumbing Board.

Â Â Â Â Â  (4) The use or installation of water-operated sump pumps or sewage ejectors, if connected to the potable water supply, is prohibited.

Â Â Â Â Â  (5) No pan, plunger, offset washout, washout, long hopper, frost proof or other water closets having invisible seals or unventilated spaces, or walls not thoroughly washed at each flushing, shall be installed or sold for use in any building.

Â Â Â Â Â  (6) No plumbing fixture, appurtenance or device, the installation of which would be in violation of the state plumbing specialty code and the rules of the department approved by the board shall be sold, offered for sale or installed. [Amended by 1955 c.548 Â§10; 1961 c.545 Â§1; 1973 c.835 Â§231; 1981 c.438 Â§39; 1993 c.744 Â§72]

Â Â Â Â Â  447.145 Standards for fixtures; exemptions; rules. (1) All new fixtures approved for installation during construction, reconstruction, alteration and repair of buildings and other structures under ORS 447.020 shall comply with rules adopted by the Director of the Department of Consumer and Business Services. The rules shall be consistent with performance requirements and test procedures established by the American National Standards Institute, or other equivalent recognized North American standards and procedures. Except for used fixtures allowed under subsection (4) of this section, the average amount of water used by new or replacement fixtures under the applicable test procedures shall not exceed:

Â Â Â Â Â  (a) 1.6 gallons or 6.06 liters per flush for toilets;

Â Â Â Â Â  (b) 1.0 gallons or 3.785 liters per flush for urinals;

Â Â Â Â Â  (c) 2.5 gallons or 9.46 liters per minute for shower heads; and

Â Â Â Â Â  (d) 2.5 gallons or 9.46 liters per minute for interior faucets.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the director by rule shall provide for exemptions to the requirements under subsection (1) of this section if:

Â Â Â Â Â  (a) The reconstruction, alteration or repair of a building does not include the installation of new or replacement toilets or urinals, shower heads or faucets within the building;

Â Â Â Â Â  (b) Due to the capacity, design or installation of the plumbing or sewage system within an existing building, toilets or urinals required by subsection (1) of this section would, if installed in the building, be unable to meet the performance requirements of the American National Standards Institute or other equivalent recognized North American standards as adopted by rule;

Â Â Â Â Â  (c) The fixtures and fittings necessary to perform a specialized function, including but not limited to emergency showers and aspirator faucets, cannot meet the requirements;

Â Â Â Â Â  (d) The installation of fixtures that do not comply with subsection (1) of this section is necessary to maintain the historic character of a structure listed under ORS 358.480 to 358.545; or

Â Â Â Â Â  (e) The fixtures and fittings to be installed are specifically designed to withstand unusual abuse or installation in a penal institution or are located in an area with special needs, such as a laboratory, hospital, nursing home or other health care facility.

Â Â Â Â Â  (3) No person shall sell or offer for sale any new toilet, urinal, shower head or faucet that has not been approved under ORS 447.020.

Â Â Â Â Â  (4) On or after December 31, 1995, no person shall sell or offer for sale any used toilet, urinal, shower head or interior faucet that does not meet the conservation standards established in subsection (1) of this section.

Â Â Â Â Â  (5) The director shall adopt rules and regulations for marking, labeling or otherwise identifying fixtures that meet the standards of this section. [1991 c.945 Â§Â§2,3,4,5; 1993 c.207 Â§1; 2001 c.104 Â§185; 2001 c.540 Â§23]

Â Â Â Â Â  447.150 [1969 c.452 Â§1; repealed by 1979 c.57 Â§3]

(Plumbing Products Regulations)

Â Â Â Â Â  447.152 Plumbing products rules; standards; certification. In compliance with ORS chapter 183, the Director of the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules, including but not limited to:

Â Â Â Â Â  (1) Governing minimum safety standards for design and construction of plumbing products to be sold or disposed of in this state.

Â Â Â Â Â  (2) Establishing procedures for certification of plumbing products.

Â Â Â Â Â  (3) Establishing criteria for approval of plumbing product testing laboratories and listing agencies, including but not limited to:

Â Â Â Â Â  (a) Independence from manufacturers, vendors and when applicable, testing laboratories;

Â Â Â Â Â  (b) Ethical testing and business standards;

Â Â Â Â Â  (c) Test quality control;

Â Â Â Â Â  (d) Continuity of monitoring continuing product safety;

Â Â Â Â Â  (e) Certification and listing procedures; and

Â Â Â Â Â  (f) Record keeping.

Â Â Â Â Â  (4) Providing for certified or listed product identification.

Â Â Â Â Â  (5) Establishing criteria for approval of a plumbing product by a special deputy similar to those rules established for testing laboratories.

Â Â Â Â Â  (6) Governing the internal organization and procedure for administering and enforcing ORS 447.152, 447.154 and 447.156 (1) and (2). [1993 c.396 Â§3]

Â Â Â Â Â  447.154 Plumbing product exemption; rules; installation. (1) The State Plumbing Board may, by rule, grant partial or complete exemptions from any of the provisions of ORS 447.010 to 447.156 and 455.010 to 455.740 to any plumbing product if it is determined that the plumbing product does not present a danger to the health and safety of the people of this state.

Â Â Â Â Â  (2) If the board grants an exemption pursuant to subsection (1) of this section the board may determine that the product may be installed by a person not licensed under ORS 693.010 to 693.105. [1993 c.396 Â§4; 2005 c.758 Â§17]

Â Â Â Â Â  Note: The amendments to 447.154 by section 17, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  447.154. (1) The State Plumbing Board may by rule, grant partial or complete exemptions from any of the provisions of ORS 447.010 to 447.156, 447.992 and 455.010 to 455.740 to any plumbing product if it is determined that the plumbing product does not present a danger to the health and safety of the people of this state.

Â Â Â Â Â  (2) If the board grants an exemption pursuant to subsection (1) of this section the board may determine that the product may be installed by a person not certified under ORS 693.010 to 693.108.

Â Â Â Â Â

Â Â Â Â Â  447.156 Sale of uncertified plumbing products prohibited; rules; remedy of purchaser. (1) Except as provided under ORS 447.154 and subsection (3) of this section, no person shall offer to sell, sell or dispose of, by gift or otherwise, in connection with the person's business an uncertified plumbing product.

Â Â Â Â Â  (2) The provisions of ORS 447.152, 447.154 and 447.156 do not apply to products determined by rule not to be plumbing products.

Â Â Â Â Â  (3) In addition to any other remedy provided by law, any person who purchases a plumbing product sold or disposed of in violation of ORS 447.152 may recover from a person violating subsections (1) and (2) of this section an amount equal to the purchase price of the plumbing product if the purchaser returns the plumbing product within 90 days from the date of purchase. [1993 c.396 Â§Â§2,5]

Â Â Â Â Â  447.160 [1981 c.438 Â§44; 1999 c.846 Â§1; repealed by 2001 c.411 Â§31]

STANDARDS AND SPECIFICATIONS FOR ACCESS BY PERSONS WITH DISABILITIES

Â Â Â Â Â  447.210 Definitions for ORS 447.210 to 447.280. As used in ORS 447.210 to 447.280, unless the context requires otherwise:

Â Â Â Â Â  (1) "Affected buildings" includes any place of public accommodations and commercial facilities designed, constructed and altered in compliance with the accessibility standards established by the Americans with Disabilities Act. "Affected buildings" also includes any government building that is subject to Title II of the Americans with Disabilities Act. "Affected buildings" also includes private entities, private membership clubs and churches that have more than one floor level and more than 4,000 square feet in ground area or that are more than 20 feet in height, measured from the top surface of the lowest flooring to the highest interior overhead finish of the building.

Â Â Â Â Â  (2) "Americans with Disabilities Act" means the Americans with Disabilities Act of 1990 found at 42 U.S.C. section 12101 et seq.

Â Â Â Â Â  (3) "Architectural barriers" are physical design features that restrict the full use of affected buildings and their related facilities by persons with disabilities.

Â Â Â Â Â  (4) "Commercial facilities" includes nonresidential facilities, such as office buildings, factories and warehouses, whose operations affect commerce.

Â Â Â Â Â  (5) "Covered multifamily dwellings" means buildings consisting of four or more dwelling units if such buildings have one or more elevators, and ground floor dwelling units in other buildings consisting of four or more dwelling units. Dwelling units within a single structure separated by firewalls do not constitute separate buildings.

Â Â Â Â Â  (6) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (7) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (8) "Fair Housing Act" means the Fair Housing Act of 1968, as amended in 1988, found at 42 U.S.C. section 3604 et seq.

Â Â Â Â Â  (9) "Municipality" means a city, county or other unit of local government otherwise authorized by law to enact building codes.

Â Â Â Â Â  (10) "Private entities" means privately owned entities offering examinations or courses related to applications, licensing, certification or credentials for secondary or post-secondary education, professional or trade purposes.

Â Â Â Â Â  (11) "Public accommodations" means a facility whose operations affect commerce and fall within at least one of the following categories:

Â Â Â Â Â  (a) Places of lodging not including owner-occupied establishments renting fewer than six rooms;

Â Â Â Â Â  (b) Establishments serving food or drink;

Â Â Â Â Â  (c) Places of exhibition or entertainment;

Â Â Â Â Â  (d) Places of public gathering;

Â Â Â Â Â  (e) Sales or rental establishments;

Â Â Â Â Â  (f) Service establishments;

Â Â Â Â Â  (g) Public transportation terminals, depots or stations;

Â Â Â Â Â  (h) Places of public display or collection;

Â Â Â Â Â  (i) Places of recreation;

Â Â Â Â Â  (j) Places of education;

Â Â Â Â Â  (k) Social service center establishments; and

Â Â Â Â Â  (L) Places of exercise or recreation.

Â Â Â Â Â  (12) "Related facilities" means building site improvements including, but not limited to, parking lots, passageways, roads or any other real or personal property located on the site.

Â Â Â Â Â  (13) "Structural code" means the specialty code defined in ORS 455.010. [1971 c.230 Â§2; 1973 c.539 Â§1; 1975 c.675 Â§35; 1979 c.133 Â§1; 1987 c.414 Â§27; 1987 c.604 Â§12; 1989 c.224 Â§109; 1991 c.67 Â§122; 1993 c.503 Â§1; 1993 c.744 Â§74; 1995 c.307 Â§1]

Â Â Â Â Â  447.220 Purpose. It is the purpose of ORS 447.210 to 447.280 to make affected buildings, including but not limited to commercial facilities, public accommodations, private entities, private membership clubs and churches, in the state accessible to and usable by persons with disabilities, as provided in the Americans with Disabilities Act, and to make covered multifamily dwellings in the state accessible to and usable by all persons with disabilities, as provided in the Fair Housing Act. In requiring that buildings and facilities be usable by persons with disabilities, it is not the intention of the Legislative Assembly to require that items of personal convenience such as rest rooms, telephones and drinking fountains be provided for members of the public who have disabilities if they are not otherwise provided for members of the public who do not have disabilities. However, pursuant to the Americans with Disabilities Act, the Director of the Department of Consumer and Business Services may provide greater protection to individuals with disabilities by adopting more stringent standards than prescribed by the Americans with Disabilities Act. [1971 c.320 Â§1; 1973 c.539 Â§2; 1979 c.133 Â§2; 1989 c.224 Â§110; 1993 c.503 Â§2]

Â Â Â Â Â  447.230 Standards and specifications to eliminate architectural barriers. (1) The Director of the Department of Consumer and Business Services shall, pursuant to ORS 455.030 and ORS chapter 183, establish standards and specifications in the structural code necessary to eliminate architectural barriers to entry to and use of affected buildings and their related facilities by persons who have disabilities.

Â Â Â Â Â  (2) The director shall, to assist in the identification of architectural barriers and in the development of the standards and specifications referred to in subsection (1) of this section, be assisted by the Oregon Disabilities Commission or its designee. [1971 c.320 Â§3; 1973 c.539 Â§3; 1979 c.133 Â§3; 1983 c.740 Â§169; 1987 c.414 Â§27b; 1987 c.672 Â§1; 1989 c.224 Â§111; 1989 c.703 Â§1; 1993 c.503 Â§3; 1993 c.744 Â§75a]

Â Â Â Â Â  447.231 Rules to eliminate architectural barriers. Notwithstanding any other provision of law and the authority of any board within the Department of Consumer and Business Services, the Director of the Department of Consumer and Business Services shall adopt rules to conform the state building code to the Americans with Disabilities Act and the Fair Housing Act and the regulations adopted thereunder. In addition, the director shall adopt rules to conform the state building code to the provisions of ORS 447.210 to 447.280, to the extent to which any statute is stricter than the Americans with Disabilities Act or the Fair Housing Act. [1991 c.691 Â§2; 1993 c.503 Â§4; 2003 c.14 Â§269]

Â Â Â Â Â  447.233 Accessible parking space requirements; inspection of spaces; remedy for violation. (1) The Director of the Department of Consumer and Business Services shall include in the state building code, as defined in ORS 455.010, a requirement that the number of accessible parking spaces specified in subsection (2) of this section be provided for affected buildings subject to the state building code and that the spaces be signed as required by subsection (2) of this section. Spaces may also be marked in a manner specified in the state building code.

Â Â Â Â Â  (2)(a) The number of accessible parking spaces shall be:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Required

Â Â Â Â Â Â Â Â Â Â Â Â  Total ParkingÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum Number

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  In LotÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of Accessible Spaces

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â  toÂ Â Â Â Â  25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1

Â Â Â Â Â Â Â Â Â Â Â Â Â  26Â Â Â Â Â Â Â  toÂ Â Â Â Â  50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2

Â Â Â Â Â Â Â Â Â Â Â Â Â  51Â Â Â Â Â Â Â  toÂ Â Â Â Â  75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3

Â Â Â Â Â Â Â Â Â Â Â Â Â  76Â Â Â Â Â Â Â  toÂ Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4

Â Â Â Â Â Â Â Â Â Â Â  101Â Â Â Â Â Â Â  toÂ Â Â  150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5

Â Â Â Â Â Â Â Â Â Â Â  151Â Â Â Â Â Â Â  toÂ Â Â  200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6

Â Â Â Â Â Â Â Â Â Â Â  201Â Â Â Â Â Â Â  toÂ Â Â  300Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7

Â Â Â Â Â Â Â Â Â Â Â  301Â Â Â Â Â Â Â  toÂ Â Â  400Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8

Â Â Â Â Â Â Â Â Â Â Â  401Â Â Â Â Â Â Â  toÂ Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9

Â Â Â Â Â Â Â Â Â Â Â  501Â Â Â Â Â Â Â  to 1,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2 percent of total

Â Â Â Â Â Â Â Â  1,001Â Â Â Â Â Â Â  and overÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20 plus 1 for each

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100 over 1,000

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) In addition, one in every eight accessible spaces, but not less than one, shall be van accessible. A van accessible parking space shall be at least nine feet wide and shall have an adjacent access aisle that is at least eight feet wide.

Â Â Â Â Â  (c) Accessible parking spaces shall be at least nine feet wide and shall have an adjacent access aisle that is at least six feet wide.

Â Â Â Â Â  (d) The access aisle shall be located on the passenger side of the parking space except that two adjacent accessible parking spaces may share a common access aisle.

Â Â Â Â Â  (e) A sign shall be posted for each accessible parking space. The sign shall be clearly visible to a person parking in the space, shall be marked with the International Symbol of Access and shall indicate that the spaces are reserved for persons with disabled person parking permits. Van accessible parking spaces shall have an additional sign marked "Van Accessible" mounted below the sign.

Â Â Â Â Â  (f) Accessible parking spaces and signs shall be designed in compliance with the standards set forth by the Oregon Transportation Commission in consultation with the Oregon Disabilities Commission.

Â Â Â Â Â  (3) No ramp or obstacle may extend into the parking space or the aisle, and curb cuts and ramps may not be situated in such a way that they could be blocked by a legally parked vehicle.

Â Â Â Â Â  (4) Parking spaces required by this section shall be maintained so as to meet the requirements of this section at all times and to meet the standards established by the state building code.

Â Â Â Â Â  (5) The director is authorized to inspect parking spaces and facilities and buildings subject to the provisions of this section, and to do whatever is necessary to enforce the requirements, including the maintenance requirements, of this section. Municipalities and counties may administer and enforce the requirements of this section in the manner provided under ORS 455.148 or 455.150 for administration and enforcement of specialty codes. All plans for parking spaces subject to the provisions of this section must be approved by the director prior to the creation of the spaces.

Â Â Â Â Â  (6) Requirements adopted under this section do not apply to long-term parking facilities at the Portland International Airport.

Â Â Â Â Â  (7) Any reported violation of this section shall be investigated by the administrative authority. The administrative authority shall make a final decision and order correction, if necessary, within 30 days of notification. Any aggrieved person may appeal within 30 days of the decision by the administrative authority to the appropriate municipal appeals board or, at the option of the local jurisdiction, directly to the Building Codes Structures Board established under ORS 455.132. The appeal shall be acted upon within 60 days of filing. The decision of the municipal appeals board may be appealed to the board. The board shall act on the appeal within 60 days of filing. All appeals to the board shall be filed in accordance with ORS 455.690. [1979 c.809 Â§2; 1981 c.275 Â§1; 1983 c.338 Â§930; 1987 c.187 Â§1; 1989 c.243 Â§15; 1991 c.741 Â§6; 1993 c.503 Â§8; 1993 c.744 Â§77; 2001 c.573 Â§5]

Â Â Â Â Â  447.235 [1973 c.539 Â§11; 1989 c.224 Â§112; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.240 [1971 c.320 Â§4; 1973 c.539 Â§4; 1973 c.540 Â§1; 1974 c.36 Â§14; 1989 c.224 Â§113; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.241 Standards for renovating, altering or modifying certain buildings; barrier removal improvement plan. (1) Every project for renovation, alteration or modification to affected buildings and related facilities that affects or could affect the usability of or access to an area containing a primary function shall be made to insure that, to the maximum extent feasible, the paths of travel to the altered area and the rest rooms, telephones and drinking fountains serving the altered area are readily accessible to and usable by individuals with disabilities, unless such alterations are disproportionate to the overall alterations in terms of cost and scope.

Â Â Â Â Â  (2) Alterations made to the path of travel to an altered area may be deemed disproportionate to the overall alteration when the cost exceeds 25 percent of the alteration to the primary function area.

Â Â Â Â Â  (3) If the cost of alterations to make the paths of travel to the altered area fully accessible is disproportionate to the cost of the overall alteration, the paths of travel shall be made accessible to the extent that it can be made accessible without incurring disproportionate costs.

Â Â Â Â Â  (4) In choosing which accessible elements to provide under this section, priority shall be given to those elements that will provide the greatest access. Elements shall be provided in the following order:

Â Â Â Â Â  (a) Parking;

Â Â Â Â Â  (b) An accessible entrance;

Â Â Â Â Â  (c) An accessible route to the altered area;

Â Â Â Â Â  (d) At least one accessible rest room for each sex or a single unisex rest room;

Â Â Â Â Â  (e) Accessible telephones;

Â Â Â Â Â  (f) Accessible drinking fountains; and

Â Â Â Â Â  (g) When possible, additional accessible elements such as storage and alarms.

Â Â Â Â Â  (5) A series of small alterations to an area served by a single path of travel does not satisfy the obligation to provide an accessible path of travel created under subsection (1) of this section.

Â Â Â Â Â  (6) If an area containing a primary function has been altered without providing an accessible path of travel to the area and subsequent alterations affecting the same path of travel are undertaken within three years of the original alteration, the total cost of the alterations to the primary function area on the path of travel during the preceding three-year period shall be considered in determining whether the cost of making the path of travel accessible is disproportionate.

Â Â Â Â Â  (7)(a) A barrier removal improvement plan may satisfy the requirements of subsection (1) of this section. The plan shall require an equivalent or greater level of barrier removal than required by subsection (1) of this section.

Â Â Â Â Â  (b) The barrier removal improvement plan shall include:

Â Â Â Â Â  (A) A letter of participation from the building owner;

Â Â Â Â Â  (B) A building survey that identifies existing architectural barriers;

Â Â Â Â Â  (C) An improvement plan and time schedule for removal of architectural barriers; and

Â Â Â Â Â  (D) An implementation agreement.

Â Â Â Â Â  (c) The barrier removal improvement plan may be reviewed and accepted through the waiver process under ORS 447.250. The plan shall be reviewed upon completion or every three years for compliance with the requirements of this section.

Â Â Â Â Â  (8) For purposes of this section, "primary function" is a major activity for which the facility is intended. [1993 c.503 Â§7]

Â Â Â Â Â  447.243 [1973 c.539 Â§6; 1989 c.224 Â§114; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.245 [1973 c.539 Â§17; 1973 c.540 Â§3; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.247 Elevators required; criteria; rules. (1) Elevators are required:

Â Â Â Â Â  (a) In all shopping centers, shopping malls, professional offices of health care providers and government buildings that are covered by Title II of the Americans with Disabilities Act;

Â Â Â Â Â  (b) In all other commercial facilities, private entities and places of public accommodation covered by Title III of the Americans with Disabilities Act that have more than one floor level and more than 3,000 square feet in ground area or that are more than 20 feet in height, measured from the top surface of the lowest flooring to the highest interior overhead finish of the building; and

Â Â Â Â Â  (c) In all private membership clubs and churches that have more than one floor level and more than 4,000 square feet in ground area or that are more than 20 feet in height, measured from the top surface of the lowest flooring to the highest interior overhead finish of the building.

Â Â Â Â Â  (2) The Department of Consumer and Business Services may by rule create exceptions to the requirements of this section if this section would require an elevator in a building that would not be required to have an elevator under the provisions of the Americans with Disabilities Act or the Fair Housing Act. [1993 c.503 Â§6; 1995 c.307 Â§2]

Â Â Â Â Â  447.250 Waiver or modification of standards and specifications; appeals board; procedures; fees. (1) When a person or governmental entity undertaking the construction, renovation, alteration or modification of an affected building or its related facilities determines that a particular standard or specification exceeds the standards or specifications imposed by the Americans with Disabilities Act and the Fair Housing Act, and that full compliance with the standard or specification is impractical in that it would defeat the purpose of the project proposed or in process, it may apply to the appeals board having jurisdiction over the project for a waiver or modification of such standard or specification, setting forth the reasons for its determination and a proposal for the work complying with the particular standard or specification to the maximum extent that it considers practical.

Â Â Â Â Â  (2)(a) For projects involving a state correctional facility as defined in ORS 421.005 (2), or a local correctional facility, as defined in ORS 169.005, the appeals board referred to in subsection (1) of this section is the Building Codes Structures Board established under ORS 455.132.

Â Â Â Â Â  (b) For all other projects, the appeals board referred to in subsection (1) of this section is the appeals board established under ORS 455.020 (4) by the municipality having jurisdiction over the project.

Â Â Â Â Â  (3) The appeals board shall thereupon investigate the application. The board in its investigation shall be required to seek the advice of the Oregon Disabilities Commission or its designee in dealing with architectural barrier waivers. If the appeals board finds that the proposal submitted with the application would constitute a substantial compliance with, or an acceptable alternative to, the particular standard or specification in view of the objectives of ORS 447.210 to 447.280, the waiver shall be granted. If the board finds otherwise, the application shall be promptly denied with notice to the requesting person or governmental entity of the denial.

Â Â Â Â Â  (4) The findings of the appeals board shall include the estimated building costs and the additional cost of construction to conform to the requirements of ORS 447.210 to 447.280 over the cost of a nonconforming feature or any other special reason or circumstance that, in the judgment of the board, justifies the decision.

Â Â Â Â Â  (5) Any person aggrieved by the final decision of an appeals board may within 30 days of the decision appeal to the Director of the Department of Consumer and Business Services. In the case where no appeals board has been created the director shall have original jurisdiction of an application for a waiver. The applicant for a waiver or an appeal shall submit a fee of $20 payable to the director with the request for waiver or appeal. In determining an appeal or an original application, the procedures and standards of subsections (1) to (4) of this section shall apply to the director. [1971 c.320 Â§5; 1973 c.539 Â§7; 1979 c.133 Â§4; 1987 c.672 Â§3; 1989 c.224 Â§115; 1989 c.703 Â§2; 1993 c.744 Â§78; 1995 c.307 Â§3; 2001 c.517 Â§6]

Â Â Â Â Â  447.255 Access to lottery-funded facilities by persons with disabilities. (1) It is the intent of the Legislative Assembly that any affected buildings, the construction costs of which are paid for in whole or in part by lottery funds, shall be accessible to and usable by persons with disabilities in the manner prescribed in ORS 447.210 to 447.280.

Â Â Â Â Â  (2) Promotional and marketing programs described by this section shall promote and identify lottery-funded facilities as accessible to and usable by persons with disabilities whenever appropriate. [1989 c.909 Â§49; formerly 461.730; 1993 c.503 Â§9; 2005 c.835 Â§29]

Â Â Â Â Â  447.260 Rules. (1) The Director of the Department of Consumer and Business Services may promulgate rules reasonably necessary to implement and enforce ORS 447.210 to 447.280 as part of the structural code including, but not limited to, rules authorizing the director to waive or modify any standards and specifications with respect to work on affected buildings and their related facilities where the director determines, with respect to emergency or temporary construction, that compliance with such standards or specifications would not be necessary to fulfill the objectives of ORS 447.210 to 447.280 or would be impractical.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall by rule establish criteria for determining the lowest flooring of a building for the purposes of the definition of "affected buildings" provided by ORS 447.210 and for the purposes of ORS 447.247. [1971 c.320 Â§6; 1973 c.539 Â§8; 1979 c.133 Â§5; 1993 c.503 Â§10; 1993 c.744 Â§76; 1995 c.307 Â§4]

Â Â Â Â Â  447.270 Cooperation with public officials and agencies required. The Director of the Department of Consumer and Business Services or the designated representative of the director shall cooperate with and receive the assistance of all persons, all appropriate elective or appointive public officials and all state or governmental agencies in carrying out the responsibilities of the director under ORS 447.210 to 447.280. [1971 c.320 Â§7; 1973 c.539 Â§9]

Â Â Â Â Â  447.275 Nonliability for emergency exit deficiencies. Architects, engineers or other persons designing buildings; contractors and other persons erecting buildings; building officials, plans examiners, inspectors, the Director of the Department of Consumer and Business Services, the State Fire Marshal, State Fire Marshal deputies, municipal fire marshals or municipal deputies inspecting buildings; or a municipal appeals board shall be relieved of any personal or financial liability from persons suffering injury or death or those persons' heirs as the result of exiting deficiencies during emergencies resulting from access for persons with disabilities required by ORS 447.210 to 447.280 or standards adopted under them. [1979 c.133 Â§8; 1989 c.224 Â§116; 1991 c.67 Â§123]

Â Â Â Â Â  447.280 Enforcement powers. The provisions of ORS 447.210 to 447.280 and rules adopted under them shall be considered part of the state building code and violations shall be subject to the provisions of ORS 455.450. [1971 c.320 Â§8; 1973 c.539 Â§10; 1979 c.133 Â§6]

Â Â Â Â Â  447.310 Standards for curbing. (1) The standard for construction of curbs on each side of any city street, county road or state highway, or any connecting street, road or highway for which curbs and sidewalks have been prescribed by the governing body of the city or county or Department of Transportation having jurisdiction thereover, shall require not less than two curb cuts or ramps per lineal block to be located on or near the crosswalks at intersections. Each curb cut or ramp shall be at least 48 inches wide, where possible, and a minimum of 36 inches wide where a 48-inch width will not fit, at a slope not to exceed one-inch rise per 12-inch run. If a slope of 1:12 will not fit, a slope between 1:10 and 1:12 is allowed for a maximum rise of six inches and a slope between 1:8 and 1:10 is allowed for a maximum rise of three inches. In no case shall the slope exceed 1:8.

Â Â Â Â Â  (2) Standards set for curb cuts and ramps under subsection (1) of this section shall apply whenever a curb or sidewalk is constructed or replaced at any point in a block which gives reasonable access to a crosswalk. [1973 c.176 Â§1; 1975 c.468 Â§1; 1989 c.224 Â§117; 1993 c.503 Â§13]

Â Â Â Â Â  447.610 [1957 c.278 Â§1; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.620 [1957 c.278 Â§Â§2,13,22; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.630 [1957 c.278 Â§3; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.640 [1957 c.278 Â§4; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.650 [1957 c.278 Â§6; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.660 [1957 c.278 Â§Â§5,7,9,10; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.670 [1957 c.278 Â§8; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.680 [1957 c.278 Â§Â§11,12; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.690 [1957 c.278 Â§Â§14,15,16; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.700 [1957 c.278 Â§Â§17,18; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.710 [1957 c.278 Â§19; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.720 [1957 c.278 Â§17; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.730 [1957 c.278 Â§20; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.800 [1975 c.677 Â§1; 1977 c.58 Â§1; 1981 s.s. c.10 Â§1; 1983 c.42 Â§1; renumbered 284.800 in 1987]

Â Â Â Â Â  447.805 [1975 c.677 Â§2; 1981 c.754 Â§1; renumbered 284.805 in 1987]

Â Â Â Â Â  447.810 [1975 c.677 Â§2a; renumbered 284.810 in 1987]

Â Â Â Â Â  447.815 [1975 c.677 Â§2b; 1981 c.754 Â§2; renumbered 284.815 in 1987]

Â Â Â Â Â  447.820 [1975 c.677 Â§3; 1983 c.573 Â§1; renumbered 284.820 in 1987]

Â Â Â Â Â  447.825 [1975 c.677 Â§4; 1977 c.58 Â§2; renumbered 284.825 in 1987]

Â Â Â Â Â  447.830 [1975 c.677 Â§5; repealed by 1977 c.58 Â§3; (447.831 and 447.834 enacted in lieu of 447.830)]

Â Â Â Â Â  447.831 [1977 c.58 Â§4 (enacted in lieu of 447.830); renumbered 284.831 in 1987]

Â Â Â Â Â  447.834 [1977 c.58 Â§5 (enacted in lieu of 447.830); renumbered 284.834 in 1987]

Â Â Â Â Â  447.835 [1975 c.677 Â§6; 1977 c.58 Â§6; renumbered 284.835 in 1987]

Â Â Â Â Â  447.840 [1975 c.677 Â§7; 1977 c.58 Â§7; renumbered 284.840 in 1987]

Â Â Â Â Â  447.845 [1975 c.677 Â§8; 1981 c.754 Â§3; renumbered 284.845 in 1987]

Â Â Â Â Â

Â Â Â Â Â  447.850 [1975 c.677 Â§9; 1977 c.58 Â§8; renumbered 284.850 in 1987]

Â Â Â Â Â  447.855 [1975 c.677 Â§9a; renumbered 284.855 in 1987]

Â Â Â Â Â  447.860 [1975 c.677 Â§10; renumbered 284.860 in 1987]

Â Â Â Â Â  447.865 [1975 c.677 Â§11; 1977 c.58 Â§9; renumbered 284.865 in 1987]

Â Â Â Â Â  447.875 [1977 c.319 Â§1; renumbered 284.875 in 1987]

Â Â Â Â Â  447.880 [1977 c.319 Â§2; renumbered 284.880 in 1987]

Â Â Â Â Â  447.990 [Subsection (2) enacted as 1957 c.278 Â§21; 1973 c.734 Â§4; 1973 c.835 Â§232; 1979 c.57 Â§2; repealed by 1981 c.438 Â§46]

PENALTIES

Â Â Â Â Â  447.992 Civil penalties. The State Plumbing Board may impose a civil penalty for a violation of ORS 447.010 to 447.156 and 447.992 or rules adopted for the administration and enforcement of those sections. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§6]

_______________



Chapter 448

Chapter 448 Â Pool Facilities; Water and Sewage Systems

2005 EDITION

POOL FACILITIES; WATER & SEWAGE SYSTEMS

PUBLIC HEALTH AND SAFETY

POOL FACILITIES

448.005Â Â Â Â  Definitions for ORS 448.005 to 448.090

448.011Â Â Â Â  Authority of Department of Human Services; rules

448.015Â Â Â Â  Applicability of ORS 448.005 to 448.090

448.020Â Â Â Â  Permit required to construct or alter pool facilities

448.030Â Â Â Â  Permit application; contents; issuance or denial; plan review and construction permit fees

448.035Â Â Â Â  Annual license required to operate; fees; expiration date

448.037Â Â Â Â  Variance; application; fee

448.040Â Â Â Â  Entry on premises for inspection purposes; reports

448.051Â Â Â Â  Inspection of facilities; suspension or revocation of permit or license; hearings on suspension or revocation

448.060Â Â Â Â  Operating pool or other facility without permit; public nuisance; abatement

448.090Â Â Â Â  Disposition of moneys

448.095Â Â Â Â  Natural bathing places exempt

448.100Â Â Â Â  Delegation to county to administer ORS 448.005 to 448.060; standards; fees; suits involving validity of administrative rule

WATER SYSTEMS

(Generally)

448.115Â Â Â Â  Definitions for ORS 448.115 to 448.285

448.119Â Â Â Â  Application of ORS 448.119 to 448.285 and other provisions to water systems

448.123Â Â Â Â  Purpose

448.127Â Â Â Â  Short title

(Administration)

448.131Â Â Â Â  Water quality, construction and installation standards; rules; effect on existing facilities; fees

448.135Â Â Â Â  Variances; notice to customers; compliance schedules; notice; hearing

448.140Â Â Â Â  Permit for operation of water system

448.145Â Â Â Â  When permit may be issued; compliance schedule; hearing; notice

448.150Â Â Â Â  Duties of department

448.155Â Â Â Â  Technical assistance and training; public information

448.160Â Â Â Â  Emergency plans

448.165Â Â Â Â  Local government water service plans

448.170Â Â Â Â  Department agreement to authorize local government to exercise duties; suits involving validity of administrative rule

448.175Â Â Â Â  Department authority to order compliance

448.180Â Â Â Â  Waiver of construction standards

448.250Â Â Â Â  Remedy when system a health hazard; special master; sale of system

448.255Â Â Â Â  Notice of violation; content; hearing; order; appeal

448.265Â Â Â Â  Prohibited actions; nuisance abatement

448.268Â Â Â Â  Area of ground water concern; declaration

448.271Â Â Â Â  Transfer of property that includes well; testing; effect

(Federal Safe Drinking Water Act Administration)

448.273Â Â Â Â  Federal Safe Drinking Water Act administration

448.277Â Â Â Â  Department as administrator

(Cross Connections and Backflow Assemblies)

448.278Â Â Â Â  Program for regulating cross connections and backflow assemblies; fees

448.279Â Â Â Â  Certification of inspectors of cross connections and testers of backflow assemblies; exemption; fees; payment of costs

(Civil Penalties)

448.280Â Â Â Â  Civil penalties; notice

448.285Â Â Â Â  Penalty schedule; factors to be considered in imposing penalty; rules

448.290Â Â Â Â  Process for imposing civil penalty; rules

(Jurisdiction of Cities)

448.295Â Â Â Â  Jurisdiction of cities over property used for system or sources

448.300Â Â Â Â  City ordinance authority

448.305Â Â Â Â  Special ordinance authority of certain cities

448.310Â Â Â Â  Investigation of complaints

448.315Â Â Â Â  Special police to enforce ORS 448.295

448.320Â Â Â Â  Jurisdiction over violations of city ordinances

448.325Â Â Â Â  Injunction to enforce city ordinances

(Water Pipes and Fittings)

448.330Â Â Â Â  Moratorium of pipe and fittings for potable water supply; acceptability criteria; exceptions; rules

OPERATOR CERTIFICATION FOR SEWAGE TREATMENT WORKS AND POTABLE WATER TREATMENT PLANTS

(Generally)

448.405Â Â Â Â  Definitions for ORS 448.405 to 448.465

448.407Â Â Â Â  Advisory committee to commission and Department of Human Services

448.409Â Â Â Â  Biennial report

(Sewage Treatment Works)

448.410Â Â Â Â  Authority and duties of Environmental Quality Commission; rules; fees

448.415Â Â Â Â  Certification required for operators

448.420Â Â Â Â  Special certification provisions

448.425Â Â Â Â  Deposit and use of fees

448.430Â Â Â Â  Certification exception

(Potable Water Treatment Plants)

448.450Â Â Â Â  Authority and duties of Department of Human Services; rules; fees

448.455Â Â Â Â  Certification required for operators

448.460Â Â Â Â  Special certification provisions

448.465Â Â Â Â  Deposit of fees

PENALTIES

448.990Â Â Â Â  Penalties for violations of pool facility or water system requirements

448.992Â Â Â Â  Sewage treatment works violation penalties

448.994Â Â Â Â  Potable water treatment plant violation penalty

POOL FACILITIES

Â Â Â Â Â  448.005 Definitions for ORS 448.005 to 448.090. As used in ORS 448.005 to 448.090, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBathhouseÂ means a structure that contains dressing rooms, showers and toilet facilities for use with an adjacent public swimming pool.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂPersonÂ has the meaning given that term in ORS 174.100, but also includes municipalities, recreation districts, counties and state agencies or instrumentalities.

Â Â Â Â Â  (5) ÂPublic spa poolÂ means a public swimming pool or wading pool designed primarily to direct water or air-enriched water under pressure onto the batherÂs body with the intent of producing a relaxing or therapeutic effect.

Â Â Â Â Â  (6) ÂPublic swimming poolÂ means an artificial structure, and its appurtenances, that contains water more than two feet deep, is expressly designated or used with the knowledge and consent of the owner or operator for swimming or recreational bathing, and is for the use of any segment of the public. ÂPublic swimming poolÂ includes, but is not limited to, swimming pools owned or operated by:

Â Â Â Â Â  (a) TravelersÂ accommodations;

Â Â Â Â Â  (b) Recreation parks;

Â Â Â Â Â  (c) Colleges;

Â Â Â Â Â  (d) Schools;

Â Â Â Â Â  (e) Organizational camps as defined in ORS 446.310;

Â Â Â Â Â  (f) Clubs;

Â Â Â Â Â  (g) Associations;

Â Â Â Â Â  (h) Business establishments for their patrons or employees;

Â Â Â Â Â  (i) Private persons and that are open to the public;

Â Â Â Â Â  (j) Recreation districts;

Â Â Â Â Â  (k) Municipalities;

Â Â Â Â Â  (L) Counties; or

Â Â Â Â Â  (m) State agencies.

Â Â Â Â Â  (7) ÂPublic wading poolÂ means an artificial structure, and its appurtenances, that contains water less than two feet deep, is expressly designated or used with the knowledge and consent of the owner or operator for wading or recreational bathing, and is for the use of any segment of the public, whether limited to patrons of a companion facility or not.

Â Â Â Â Â  (8) ÂRecreation parkÂ means those facilities as defined by ORS 446.310.

Â Â Â Â Â  (9) ÂTravelersÂ accommodationÂ means those facilities as defined by ORS 446.310.

Â Â Â Â Â  (10) ÂVarianceÂ means written permission from the department for a public swimming pool, public spa pool or public wading pool to be operated when it does not comply with all the applicable rules for public swimming pools, public spa pools or public wading pools. [1961 c.566 Â§1; 1973 c.215 Â§1; 1979 c.453 Â§1; 1983 c.707 Â§22; 1983 c.781 Â§1; 1999 c.59 Â§125; 2001 c.104 Â§186; 2001 c.900 Â§195]

Â Â Â Â Â  448.010 [Repealed by 1961 c.566 Â§2 (448.011 enacted in lieu of 448.010)]

Â Â Â Â Â  448.011 Authority of Department of Human Services; rules. The Department of Human Services shall make such rules pertaining to the submission of plans for construction, issuance of permits, design, construction, size, shape, purification equipment, piping, operation, sanitation and accident prevention for public swimming pools, public spa pools, public wading pools and bathhouses as it deems necessary. [1961 c.566 Â§3 (enacted in lieu of 448.010); 1971 c.650 Â§24; 1973 c.215 Â§2; 1999 c.929 Â§8]

Â Â Â Â Â  448.015 Applicability of ORS 448.005 to 448.090. ORS 448.005 to 448.090 shall not apply to those facilities described in ORS 446.435. [1983 c.781 Â§6]

Â Â Â Â Â  448.020 Permit required to construct or alter pool facilities. No person shall construct or perform a major alteration or reconstruction of a public swimming pool, public spa pool, public wading pool or bathhouse without a permit to do so from the Department of Human Services. [Amended by 1961 c.566 Â§4; 1973 c.215 Â§3; 1979 c.453 Â§2; 1999 c.929 Â§1]

Â Â Â Â Â  448.030 Permit application; contents; issuance or denial; plan review and construction permit fees. (1) Any person desiring to construct any public swimming pool, public spa pool, public wading pool or bathhouse shall file application for a permit to do so with the Department of Human Services.

Â Â Â Â Â  (2) The application shall be accompanied by a description of the sources of water supply, amount and quality of water available and intended to be used, method and manner of water purification, treatment, disinfection, heating, regulating and cleaning, lifesaving apparatus, and measures to insure safety of bathers, measures to insure personal cleanliness of bathers, methods and manner of washing, disinfecting, drying and storing bathing apparel and towels, and all other information and statistics that may be required by the department. The department shall either approve or reject the application based upon the plans submitted and either issue or deny the construction permit.

Â Â Â Â Â  (3) After a construction permit is issued and upon request, the department shall cause an investigation to be made of the proposed public swimming pool, public spa pool, public wading pool or bathhouse. If the department determines that the public swimming pool, public spa pool, public wading pool or bathhouse complies with the rules of the department, it shall issue a final approval which shall authorize the issuance of a license.

Â Â Â Â Â  (4) An applicant for a permit to construct a public swimming pool, public spa pool, public wading pool or bathhouse to be owned, operated or maintained by a person for profit, or in conjunction with a travelersÂ accommodation or recreation park, shall pay the department a plan review fee of $100 and a construction permit fee of $200, which entitles the holder to two inspections toward final approval. The department shall not impose any new standards after a second or any subsequent inspection. For any subsequent construction inspection necessary, the permit holder shall pay $100 for each inspection. [Amended by 1961 c.566 Â§5; 1973 c.215 Â§4; 1979 c.453 Â§3; 1979 c.696 Â§5a; 1981 c.749 Â§24; 1983 c.781 Â§2; 1999 c.929 Â§2]

Â Â Â Â Â  448.035 Annual license required to operate; fees; expiration date. (1) No person shall operate or maintain a public swimming pool, public spa pool, public wading pool or bathhouse without a license to do so from the Department of Human Services.

Â Â Â Â Â  (2) An annual fee of $100 shall be paid for a license to operate a public swimming pool, public spa pool, public wading pool or bathhouse. The annual fee for a license for a second or additional public swimming pool, public spa pool, public wading pool or bathhouse, or any combination thereof, on the same site shall be an amount equal to 60 percent of the fee for the first license.

Â Â Â Â Â  (3) Licenses issued under this section expire annually on a date set by rule. [1961 c.566 Â§7; 1973 c.215 Â§5; 1977 c.284 Â§6; 1979 c.453 Â§4; 1979 c.696 Â§6a; 1983 c.781 Â§3; 1999 c.929 Â§3]

Â Â Â Â Â  448.037 Variance; application; fee. (1) A person applying for a variance shall submit a variance application accompanied by a fee of $150 to the Department of Human Services. If the department approves the application, a variance shall be granted, stating the terms and conditions thereof.

Â Â Â Â Â  (2) The department may waive the fee for variance requests precipitated by change in the departmentÂs rules.

Â Â Â Â Â  (3) The department may not delegate the responsibility under subsection (1) of this section under the provision of ORS 448.100. [1983 c.781 Â§5]

Â Â Â Â Â  448.040 Entry on premises for inspection purposes; reports. For the purposes of ORS 448.005 to 448.090, the Director of Human Services may at all reasonable times enter upon any part of the premises of public bathing and swimming places to make examination and investigation to determine the sanitary conditions of such places and whether ORS 448.005 to 448.090 or the rules of the Department of Human Services pertaining to public swimming pools, public spa pools, public wading pools or bathhouses are being violated. [Amended by 1961 c.566 Â§14; 1973 c.215 Â§6; 1979 c.453 Â§5; 1999 c.929 Â§5]

Â Â Â Â Â  448.050 [Repealed by 1961 c.566 Â§9 (448.051 enacted in lieu of 448.050)]

Â Â Â Â Â  448.051 Inspection of facilities; suspension or revocation of permit or license; hearings on suspension or revocation. (1) The Director of Human Services shall inspect all public swimming pools, public spa pools, public wading pools and bathhouses to determine the sanitary conditions of such places and whether ORS 448.005 to 448.090 and the rules of the Department of Human Services pertaining to public swimming pools, public spa pools, public wading pools and bathhouses are being violated.

Â Â Â Â Â  (2) If the director determines that a public swimming pool, public spa pool, public wading pool or bathhouse is being operated or maintained in violation of the rules of the department or is found to be insanitary, unclean or dangerous to public health or safety the director may suspend, revoke or deny the permit or license issued under ORS 448.030 or 448.035 in accordance with ORS chapter 183. [1961 c.566 Â§10; (enacted in lieu of 448.050); 1973 c.215 Â§7; 1979 c.453 Â§6; 1999 c.929 Â§6]

Â Â Â Â Â  448.060 Operating pool or other facility without permit; public nuisance; abatement. (1) No public swimming pool, public spa pool, public wading pool or bathhouse shall remain open to the public after the permit or license to operate such facilities has been suspended, denied or revoked.

Â Â Â Â Â  (2) Any public swimming pool, public spa pool, public wading pool or bathhouse constructed, operated or maintained contrary to ORS 448.005 to 448.090, is a public nuisance, dangerous to health.

Â Â Â Â Â  (3) Such nuisance may be abated or enjoined in an action brought by the Director of Human Services or may be summarily abated in the manner provided by law for the summary abatement of public nuisances dangerous to health. [Amended by 1961 c.566 Â§15; 1973 c.215 Â§8; 1979 c.453 Â§7; 1999 c.929 Â§7]

Â Â Â Â Â  448.070 [1961 c.566 Â§13; repealed by 1973 c.215 Â§10]

Â Â Â Â Â  448.080 [1961 c.566 Â§12; repealed by 1973 c.215 Â§10]

Â Â Â Â Â  448.090 Disposition of moneys. All moneys collected under ORS 448.005 to 448.090 shall be paid into the General Fund in the State Treasury for credit to the Public Health Account and such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of ORS 448.005 to 448.090. [1961 c.566 Â§8; 1973 c.427 Â§10]

Â Â Â Â Â  448.095 Natural bathing places exempt. No provisions of ORS 448.005 to 448.100 apply to natural bathing places. [1979 c.453 Â§9]

Â Â Â Â Â  448.100 Delegation to county to administer ORS 448.005 to 448.060; standards; fees; suits involving validity of administrative rule. (1) The Director of Human Services shall delegate to any county board of commissioners that requests any of the authority, responsibilities and functions of the Director of Human Services under ORS 448.005, 448.011, 448.020 to 448.035, 448.040 to 448.060 and this section if the director determines that the county is able to carry out the rules of the Department of Human Services relating to fee collection, licensing, inspections, enforcement and issuance and revocation of permits and certificates in compliance with standards for enforcement by the counties and monitoring by the department. Such standards shall be established by the department in consultation with the appropriate county officials and in accordance with ORS 431.345. The department shall review and monitor each countyÂs performance under this subsection. In accordance with ORS chapter 183, the director may suspend or rescind a delegation under this subsection. If it is determined that a county is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The county may determine the amount of, and retain, any fee for any function undertaken pursuant to subsection (1) of this section or use the fee schedules pursuant to ORS 448.030 and 448.035. A county to whom licensing, inspection and enforcement authority has been delegated under this section shall collect and remit to the department a fee to support the activities of the department under this section. The fee shall be established by the department and the Conference of Local Health Officials based upon a budget and formula for funding activities described in this section. The department and the Conference of Local Health Officials shall consult with associations representing Oregon cities, special districts and the lodging industry in establishing the fee. In the event the department and the Conference of Local Health Officials cannot reach agreement on the budget and formula, the department shall submit its budget proposal to the Legislative Assembly.

Â Â Â Â Â  (3) In any action, suit or proceeding arising out of county administration of functions pursuant to subsection (1) of this section and involving the validity of a rule promulgated by the department, the department shall be made a party to the action, suit or proceeding. [1973 c.215 Â§9; 1975 c.790 Â§2; 1983 c.370 Â§2; 1999 c.929 Â§4]

Â Â Â Â Â  448.110 [Repealed by 1967 c.344 Â§10]

WATER SYSTEMS

(Generally)

Â Â Â Â Â  448.115 Definitions for ORS 448.115 to 448.285. As used in ORS 448.115 to 448.285, 454.235 and 454.255 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConnectionÂ means the connection between a water system and a customer that enables the customer to receive potable water from the system.

Â Â Â Â Â  (2) ÂConstruction standardsÂ means criteria for constructing or installing water system facilities.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (5) ÂEmergencyÂ means a condition resulting from an unusual calamity such as a flood, an earthquake or an accidental spill of hazardous material that can endanger the quality of the water produced by a water system.

Â Â Â Â Â  (6) ÂOperational requirementsÂ means requirements that prescribe the manner in which water systems must be operated.

Â Â Â Â Â  (7) ÂPermitÂ means a document issued to a water system that authorizes it to commence or continue to operate in the State of Oregon and lists the conditions the system must meet to continue operating.

Â Â Â Â Â  (8) ÂSafe drinking waterÂ means water that is sufficiently free from biological, chemical, radiological or physical impurities such that individuals will not be exposed to disease or harmful physiological effects.

Â Â Â Â Â  (9) ÂSanitary surveyÂ means an on-site review of the source, facilities, equipment, operation and maintenance of a water system, including related land uses, for the purpose of evaluating the capability of that water system to produce and distribute safe drinking water.

Â Â Â Â Â  (10) ÂSpecial masterÂ means the person appointed by the court to administrate the water system.

Â Â Â Â Â  (11) ÂVarianceÂ means permission from the agency for a water system to provide water that does not meet water quality standards.

Â Â Â Â Â  (12) ÂWater supplierÂ means any person, group of persons, municipality, district, corporation or entity that owns or operates a water system.

Â Â Â Â Â  (13) ÂWater systemÂ means a system for the provision of water for human consumption through pipes or other constructed conveyances.

Â Â Â Â Â  (14) ÂWaterborne diseaseÂ means disease caused by chemical, physical, radiological or biological agents epidemiologically associated with infection, illness or disability that is transported to human beings by water that has been ingested or through contact as in bathing or other domestic uses. [1981 c.749 Â§2; 1983 c.271 Â§3; 1985 c.178 Â§4; 1997 c.249 Â§145; 1999 c.59 Â§126; 1999 c.653 Â§1; 2001 c.900 Â§196]

Â Â Â Â Â  448.119 Application of ORS 448.119 to 448.285 and other provisions to water systems. Before a water system is subject to regulation under ORS 448.119 to 448.285, 454.235 and 454.255, the system must have at least four service connections, or it must serve water to public or commercial premises which are used by an average of at least 10 individuals daily at least 60 days each year. In a housing subdivision of four or more living units where the water service connections of individual units are only two or three per water system, at the discretion of the Director of Human Services, the Department of Human Services may regulate the water systems within the subdivision under ORS 448.119 to 448.285, 454.235 and 454.255. [1981 c.749 Â§3; 1985 c.178 Â§5; 1997 c.249 Â§146]

Â Â Â Â Â  448.120 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  448.123 Purpose. (1) It is the purpose of ORS 448.119 to 448.285, 454.235 and 454.255 to:

Â Â Â Â Â  (a) Assure all Oregonians safe drinking water.

Â Â Â Â Â  (b) Provide a simple and effective regulatory program for drinking water systems.

Â Â Â Â Â  (c) Provide a means to improve inadequate drinking water systems.

Â Â Â Â Â  (2) In carrying out the purpose set forth in subsection (1) of this section, the Department of Human Services shall act in accordance with the goal set forth in ORS 468B.155.

Â Â Â Â Â  (3) If, in carrying out any duty prescribed by law, the department acquires information related to ground water quality in Oregon, the department shall forward a copy of the information to the centralized repository established pursuant to ORS 468B.167. [1981 c.749 Â§4; 1989 c.833 Â§50; 1997 c.249 Â§147]

Â Â Â Â Â  448.127 Short title. ORS 448.119 to 448.285, 454.235 and 454.255 may be referred to as the Oregon Drinking Water Quality Act. [1981 c.749 Â§5; 1997 c.249 Â§148]

Â Â Â Â Â  448.130 [Repealed by 1967 c.344 Â§10]

(Administration)

Â Â Â Â Â  448.131 Water quality, construction and installation standards; rules; effect on existing facilities; fees. (1) The Department of Human Services shall adopt water quality standards that are necessary to protect the public health through insuring safe drinking water within a water system.

Â Â Â Â Â  (2) In order to insure safe drinking water, the department shall prescribe:

Â Â Â Â Â  (a) Construction standards governing the performance of a water system insofar as they relate to the safety of drinking water.

Â Â Â Â Â  (b) Standards for the operation of water systems in so far as they relate to the delivery of safe drinking water.

Â Â Â Â Â  (c) Other standards and requirements considered necessary by the department to insure safe drinking water.

Â Â Â Â Â  (3) The department shall require that construction and installation plans be submitted and approved before construction begins on new systems or substantial improvements are made to old systems. The department may adopt rules exempting certain water systems from the plan review process.

Â Â Â Â Â  (4) The department may impose and collect a fee from a water supplier for reviewing construction and installation plans.

Â Â Â Â Â  (5) Nothing in this section authorizes the department to require alterations of existing facilities unless alterations are necessary to insure safe drinking water. [1981 c.749 Â§6]

Â Â Â Â Â  448.135 Variances; notice to customers; compliance schedules; notice; hearing. The Department of Human Services may grant variances from standards if:

Â Â Â Â Â  (1) There is no unreasonable risk to health;

Â Â Â Â Â  (2) The water supplier has provided sufficient evidence to confirm that the best available treatment techniques are unable to treat the water in question so that it meets maximum contaminant levels;

Â Â Â Â Â  (3) The water supplier agrees to notify the customers of the water supplier at appropriate intervals, as determined by the department, why the water system is, or remains, out of compliance with standards;

Â Â Â Â Â  (4) The water supplier agrees to adhere to a compliance schedule, if the department prescribes one, which outlines how the water supplier intends to achieve compliance with standards. If a schedule is prescribed, it must be reviewed and evaluated every three years; and

Â Â Â Â Â  (5) The department has announced its intention to grant a variance and has either:

Â Â Â Â Â  (a) Held a public hearing in the affected area prior to granting the variance; or

Â Â Â Â Â  (b) Served notice of intent to grant the variance either personally, or by registered or certified mail to all customers connected to the water system, or by publication in a newspaper in general circulation in the area. If no hearing is requested within 10 days of the date that notice is given, the department may grant the variance. [1981 c.749 Â§7; 1983 c.271 Â§5]

Â Â Â Â Â  448.140 Permit for operation of water system. A water system that does not comply with the rules and standards of the Department of Human Services shall be operated only after the water supplier has received a permit for the system from the department if:

Â Â Â Â Â  (1) The department has not granted a variance from standards as provided under ORS 448.135 to the water supplier; and

Â Â Â Â Â  (2) The water system is providing water that does not meet maximum contaminant standards as determined by an investigation conducted by the department under ORS 448.150. [1981 c.749 Â§8]

Â Â Â Â Â  448.145 When permit may be issued; compliance schedule; hearing; notice. (1) A permit shall be issued by the Department of Human Services when there are economic or other compelling factors such that the water supplier is unable to install the water treatment facilities or to meet the maximum contaminant levels.

Â Â Â Â Â  (2) The department shall prescribe a compliance schedule, including interim measures to eliminate the risk to health, which sets a specific time limit for the water supplier operating on a permit to install the water treatment facilities or to meet the maximum contaminant levels.

Â Â Â Â Â  (3) For so long as the water supplier operates on a permit, it must notify its customers at least once every three months why the water system is, or remains, out of compliance.

Â Â Â Â Â  (4) When the department announces its intention to grant a permit, it shall:

Â Â Â Â Â  (a) Hold a public hearing in the affected area prior to granting the permit; or

Â Â Â Â Â  (b) Serve notice of intent to issue the permit either personally, or by registered or certified mail to all customers connected to the water system, or by publication in a newspaper in general circulation in the area. If no hearing is requested within 10 days of the date that notice is given, the department may finalize the permit.

Â Â Â Â Â  (5) The document evidencing the permit shall contain a statement of the conditions under which the water system may operate. [1981 c.749 Â§9; 1983 c.271 Â§6]

Â Â Â Â Â  448.150 Duties of department. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Conduct periodic sanitary surveys of drinking water systems and sources, take water samples and inspect records to ensure that the systems are not creating an unreasonable risk to health. The department shall provide written reports of such examinations to the local health administrators and water suppliers.

Â Â Â Â Â  (b) Require regular water sampling by water suppliers to determine compliance with water quality standards established by the department. These samples shall be analyzed in a laboratory approved by the department. The results of the laboratory analysis of a sample shall be reported to the department by the water supplier, unless direct laboratory reporting is authorized by the water supplier. The laboratory performing the analysis shall report the validated results of the analysis directly to the department and to the water supplier if the analysis shows that a sample contains contaminant levels in excess of any maximum contaminant level specified in the water quality standards.

Â Â Â Â Â  (c) Investigate any water system that fails to meet the water quality standards established by the department.

Â Â Â Â Â  (d) Require every water supplier that provides drinking water that is from a surface water source to conduct sanitary surveys of the watershed as may be considered necessary by the department for the protection of public health. The water supplier shall make written reports of such sanitary surveys of watersheds promptly to the department and to the local health department.

Â Â Â Â Â  (e) Investigate reports of waterborne disease pursuant to its authority under ORS 431.110 and take necessary actions as provided for in ORS 446.310, 448.030, 448.115 to 448.285, 454.235, 454.255 and 455.680 to protect the public health and safety.

Â Â Â Â Â  (f) Notify the Department of Environmental Quality of a potential ground water management area if, as a result of its water sampling under paragraphs (a) to (e) of this subsection, the Department of Human Services detects the presence in ground water of:

Â Â Â Â Â  (A) Nitrate contaminants at levels greater than 70 percent of the levels established pursuant to ORS 468B.165; or

Â Â Â Â Â  (B) Any other contaminants at levels greater than 50 percent of the levels established pursuant to ORS 468B.165.

Â Â Â Â Â  (2) The notification required under subsection (1)(f) of this section shall identify the substances detected in the ground water and all ground water aquifers that may be affected. [1981 c.749 Â§10; 1989 c.833 Â§51; 1989 c.946 Â§1; 1997 c.249 Â§149; 2005 c.696 Â§1]

Â Â Â Â Â  448.155 Technical assistance and training; public information. The Department of Human Services:

Â Â Â Â Â  (1) May provide technical assistance and organize, coordinate and conduct training for water system personnel.

Â Â Â Â Â  (2) Shall conduct a program designed to stimulate public participation in matters relating to water systems through public presentations, dissemination of informational materials and other similar efforts. [1981 c.749 Â§11]

Â Â Â Â Â  448.160 Emergency plans. (1) The Department of Human Services shall maintain a plan outlining actions to be taken by the department during emergencies relating to water systems.

Â Â Â Â Â  (2) The department may require that a water supplier compile an emergency plan if it appears necessary to the Director of Human Services. [1981 c.749 Â§12]

Â Â Â Â Â  448.165 Local government water service plans. (1) Counties may develop water service plans. These plans should encourage small water systems to combine management functions and to consolidate where possible. Water service plans must be in keeping with county land use plans.

Â Â Â Â Â  (2) Cities or counties, whichever have authority to issue building permits, must certify that the Department of Human Services has approved the construction and installation plans of a proposed water system development and the development plan does not violate city or county water service plans before issuing a building permit.

Â Â Â Â Â  (3) Counties or boundary commissions are authorized to approve the formation, consolidation and expansion of water systems not owned by cities in keeping with county and city plans. In doing so, counties or boundary commissions should consider whether water service is extended in a logical fashion and water systems have a financial base sufficient for operation and maintenance. [1981 c.749 Â§13]

Â Â Â Â Â  448.170 Department agreement to authorize local government to exercise duties; suits involving validity of administrative rule. (1) The Department of Human Services may enter into an agreement with a local governmental unit for the local governmental unit to perform the duties of the department under the Oregon Drinking Water Quality Act. The duration of the agreement, the duties to be performed and the remuneration to be paid by the department are subject to agreement by the department and the local governmental unit.

Â Â Â Â Â  (2) In any action, suit or proceeding arising out of county administration of functions pursuant to ORS 446.310, 448.030, 448.115 to 448.285, 454.235, 454.255, 455.170 and 757.005 and involving the validity of a rule adopted by the department, the department shall be made a party to the action, suit or proceeding. [1981 c.749 Â§14]

Â Â Â Â Â  448.175 Department authority to order compliance. Subject to ORS chapter 183, the Department of Human Services:

Â Â Â Â Â  (1) Shall require that the water suppliers give public notice of violations in the water system.

Â Â Â Â Â  (2) May refuse to allow expansion of or additional connections to a water system until the water system meets water quality standards and requirements.

Â Â Â Â Â  (3) May enter an order requiring a water supplier to acquire or construct a water system that provides water meeting department standards. When the order requires a city to acquire a water system, the system must have the majority of its facilities within the cityÂs adopted urban growth boundary. When the order is entered upon a city, the procedure described in ORS 454.235 to 454.255 shall be followed.

Â Â Â Â Â  (4) May enter an order requiring a water supplier that fails to comply with the schedule prescribed under ORS 448.140 to cease operation of the water system. [1981 c.749 Â§17]

Â Â Â Â Â  448.180 Waiver of construction standards. The Department of Human Services may grant waivers on construction standards if the department is satisfied there will be no unreasonable risk to health. [1983 c.271 Â§2]

Â Â Â Â Â  448.205 [1973 c.835 Â§Â§167,168; 1975 c.254 Â§1; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.210 [1973 c.835 Â§169; 1975 c.254 Â§2; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.215 [Formerly 449.215; 1975 c.254 Â§3; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.220 [Formerly 449.223; 1975 c.254 Â§4; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.222 [1975 c.254 Â§17; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.225 [Formerly 449.220; 1975 c.254 Â§5; 1979 c.696 Â§7; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.226 [1975 c.254 Â§16; 1979 c.696 Â§8; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.228 [1975 c.254 Â§17a; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.230 [Formerly 449.225; 1975 c.254 Â§6; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.235 [Formerly 449.235; 1975 c.254 Â§7; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.240 [Formerly 449.227; 1975 c.254 Â§8; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.245 [Formerly 449.237; 1975 c.254 Â§9; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.246 [1975 c.691 Â§2; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.248 [1975 c.691 Â§3; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.250 Remedy when system a health hazard; special master; sale of system. (1) Whenever a water system or part thereof presents or threatens to present a public health hazard requiring immediate action to protect the public health, safety and welfare, the Director of Human Services may request the district attorney of the county wherein the system is located to institute an action. The action may be commenced without the necessity of prior administrative procedures or hearing and entry of an order or at any time during such administrative proceedings, if such proceedings have been commenced. The action may petition for a mandatory injunction compelling the water supplier to cease and desist operation or to make such improvements and corrections as are necessary to remove the public health hazard or threat thereof.

Â Â Â Â Â  (2)(a) If the water supplier refuses to comply with the order of the court, in addition to other remedies, the court may appoint a special master to operate the water system. Costs of operation and improvement during operation by the special master are to be charged to the water supplier and may be collected by impounding revenue due to the water supplier from customers of the supplier; or, if those funds are insufficient, from other revenues due to the water supplier.

Â Â Â Â Â  (b) The court may require sale of a water system under a special master to a responsible party if the water supplier refuses to comply with the standards and requirements of the Department of Human Services.

Â Â Â Â Â  (3) Cases filed under provisions of this section or any appeal therefrom shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (4) Nothing in this section is intended to prevent the maintenance of actions for legal or equitable remedies relating to private or public nuisance or for recovery of damages brought by private persons or by the state on relation of any person. [Formerly 449.247; 1975 c.254 Â§10; 1979 c.284 Â§145; 1981 c.749 Â§15]

Â Â Â Â Â  448.255 Notice of violation; content; hearing; order; appeal. (1) Whenever the Director of Human Services has reasonable grounds to believe that a water system or part thereof is being operated or maintained in violation of any rule adopted pursuant to ORS 448.115 to 448.285, 454.235 and 454.255, the director shall give written notice to the water supplier responsible for the system.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section shall include the following:

Â Â Â Â Â  (a) Citation of the rule allegedly violated;

Â Â Â Â Â  (b) The manner and extent of the alleged violation; and

Â Â Â Â Â  (c) A statement of the partyÂs right to request a hearing.

Â Â Â Â Â  (3) The notice shall be served personally or by registered or certified mail and shall be accompanied by an order of the director requiring remedial action which, if taken within the time specified in the order, will effect compliance with the rule allegedly violated. The order shall become final unless request for hearing is made by the party receiving the notice within 10 days from the date of personal service or the date of mailing of the notice.

Â Â Â Â Â  (4) The form of petition for hearing and the procedures employed in the hearing shall be consistent with the requirements of ORS chapter 183 and shall be in accordance with rules adopted by the Department of Human Services.

Â Â Â Â Â  (5) Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (6) The order shall be affirmed or reversed by the director after hearing. A copy of the directorÂs decision setting forth findings of fact and conclusions shall be sent by registered or certified mail to the petitioner or served personally upon the petitioner. An appeal from such decision may be made as provided in ORS 183.480 relating to a contested case. [1973 c.835 Â§171; 1975 c.254 Â§11; 1981 c.749 Â§16; 1997 c.249 Â§150; 1999 c.849 Â§Â§84,85; 2003 c.75 Â§36]

Â Â Â Â Â  448.260 [1973 c.835 Â§185; 1975 c.254 Â§18a; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.265 Prohibited actions; nuisance abatement. (1) It shall be unlawful for any person to do any of the following if the result would be to pollute a source of a water system or to destroy or endanger a water system:

Â Â Â Â Â  (a) Establish or maintain any slaughter pen, stock-feeding yards or hogpens.

Â Â Â Â Â  (b) Deposit or maintain any unclean or unwholesome substance.

Â Â Â Â Â  (2) Violation of subsection (1)(a) or (b) of this section is a public nuisance and may be abated as other nuisances under the laws of this state. [Formerly 449.320; 1975 c.254 Â§12; 1981 c.749 Â§18; 2003 c.14 Â§270]

Â Â Â Â Â  448.268 Area of ground water concern; declaration. If, as a result of its activities under ORS 448.150, the Department of Human Services confirms the presence in ground water drinking water supplies of contaminants resulting at least in part from suspected nonpoint source activities, the department shall declare an area of ground water concern. The declaration shall identify the substances confirmed in the ground water and all ground water aquifers that may be affected. [1989 c.833 Â§32]

Â Â Â Â Â  Note: 448.268 and 448.271 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 448 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  448.270 [1973 c.835 Â§170; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.271 Transfer of property that includes well; testing; effect. (1) In any transaction for the sale or exchange of real estate that includes a well that supplies ground water for domestic purposes, the seller of the real estate shall, upon accepting an offer to purchase that real estate, have the well tested for nitrates and total coliform bacteria. The Department of Human Services also may require additional tests for specific contaminants in an area of ground water concern or ground water management area. The seller shall submit the results of the test required under this section to the department.

Â Â Â Â Â  (2) The failure of a seller to comply with the provisions of this section does not invalidate an instrument of conveyance executed in the transaction. [1989 c.833 Â§30]

Â Â Â Â Â  Note: See note under 448.268.

(Federal Safe Drinking Water Act Administration)

Â Â Â Â Â  448.273 Federal Safe Drinking Water Act administration. The Legislative Assembly finds that an agreement between this state and the federal government to assume primary enforcement responsibility in this state for the federal Safe Drinking Water Act is in the best interest of this state, subject to the following assumptions:

Â Â Â Â Â  (1) The federal government provides an annual program grant in an amount no less than that allocated for the state in the 1984 fiscal year.

Â Â Â Â Â  (2) The federal government provides technical assistance to this state, as requested, in emergency situations and during outbreaks of waterborne diseases.

Â Â Â Â Â  (3) The federal government must negotiate an annual work plan for the Department of Human Services that can be accomplished within the amount of program grant funding available.

Â Â Â Â Â  (4) The Department of Human Services adopts standards no less stringent than the National Primary Drinking Water Regulations of the United States Environmental Protection Agency.

Â Â Â Â Â  (5) The Department of Human Services provides engineering assistance through regional offices in at least four geographically distributed areas in this state.

Â Â Â Â Â  (6) In cooperation with representatives of local health departments, the Department of Human Services develops an equitable formula for distribution of available funds to support local health department water programs.

Â Â Â Â Â  (7) The primacy agreement may be canceled by the Department of Human Services, upon 90 daysÂ notice, if at any time the federal requirements exceed the amount of federal funding and the cancellation is approved by the legislative review agency as defined in ORS 291.371 (1).

Â Â Â Â Â  (8) The federal government can impose financial sanctions against this state if the state fails to meet the objectives of the annual negotiated work plan without reasonable explanation by tying the next annual funding to specific state production and by withholding of funds a possibility if continued unexplained failures occur but no sanction exists to interfere with other types of federal funding in this state.

Â Â Â Â Â  (9) The federal government may seek to enforce the safe drinking water standards if this state fails to take timely compliance action against a public water system that violates such standards.

Â Â Â Â Â  (10) Enforcement under subsection (9) of this section may be by injunctive relief or, in the case of willful violation, civil penalties authorized by 42 U.S.C. 300g-3 (a) and (b). [1985 c.178 Â§1; 2001 c.900 Â§257]

Â Â Â Â Â  448.275 [1973 c.835 Â§173; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.277 Department as administrator. The Department of Human Services is authorized to enter into an agreement with the federal government to administer the federal Safe Drinking Water Act in this state. The agreement is subject to the legislative assumption stated in ORS 448.273. The agreement shall remain in effect subject to annual renegotiation of the duties to be performed and the remuneration to be received by the department except that it may be canceled by the department, upon 90 daysÂ notice, if at any time the federal requirements exceed the amount of federal funding and the cancellation is approved by the legislative review agency as defined in ORS 291.371 (1). [1985 c.178 Â§2]

(Cross Connections and Backflow Assemblies)

Â Â Â Â Â  448.278 Program for regulating cross connections and backflow assemblies; fees. (1) The Department of Human Services shall establish a program for regulating cross connections and the backflow assemblies that are part of a water system.

Â Â Â Â Â  (2) The department may assess an annual fee on community water systems for the purpose of implementing the cross connection and backflow assembly program established pursuant to this section. The fee may not exceed:

Â Â Â Â Â  (a) $30 for a water system that has 15 to 99 service connections;

Â Â Â Â Â  (b) $75 for a water system that has 100 to 999 service connections;

Â Â Â Â Â  (c) $200 for a water system that has 1,000 to 9,999 service connections; or

Â Â Â Â Â  (d) $350 for a water system that has 10,000 or more service connections. [2005 c.806 Â§11]

Â Â Â Â Â  Note: 448.278 was added to and made a part of 448.119 to 448.285 by legislative action but was not added to any other series in ORS chapter 448. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  448.279 Certification of inspectors of cross connections and testers of backflow assemblies; exemption; fees; payment of costs. (1) The Department of Human Services by rule shall establish a certification program for persons who inspect cross connections or test backflow assemblies. The program shall include minimum qualifications necessary for a person to be certified to:

Â Â Â Â Â  (a) Conduct a cross connection inspection; and

Â Â Â Â Â  (b) Test a backflow assembly.

Â Â Â Â Â  (2) Except for an employee of a water supplier as defined in ORS 448.115, a person certified under this section must:

Â Â Â Â Â  (a) Become licensed as a construction contractor with the Construction Contractors Board as provided under ORS chapter 701; or

Â Â Â Â Â  (b) Become licensed as a landscape contractor as provided under ORS 671.510 to 671.710.

Â Â Â Â Â  (3) In conjunction with the certification program established under subsection (1) of this section, the department may establish and collect a fee from an individual requesting certification under the program. A fee imposed under this subsection may:

Â Â Â Â Â  (a) Not be refundable; and

Â Â Â Â Â  (b) Not exceed the cost of administering the certification program of the department for which purpose the fee is established, as authorized by the Legislative Assembly within the budget of the department and as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (4) The department may not require a journeyman plumber who holds a certificate of competency issued under ORS chapter 693 or an apprentice plumber, as defined in ORS 693.010, to obtain a certification for testing backflow prevention device assemblies under the program established under this section.

Â Â Â Â Â  (5) All moneys collected by the department under this section shall be deposited in the General Fund to the credit of an account of the department. Such moneys are continuously appropriated to the department to pay the cost of administering the certification program established pursuant to this section and the cost of administering water system cross connection and backflow assembly programs. [1993 c.565 Â§Â§2,3; 1997 c.398 Â§1; 1999 c.402 Â§3; 2005 c.609 Â§9; 2005 c.736 Â§1; 2005 c.806 Â§12]

(Civil Penalties)

Â Â Â Â Â  448.280 Civil penalties; notice. (1) In addition to any other penalty provided by law:

Â Â Â Â Â  (a) Any person who violates any rule of the Department of Human Services relating to the construction, operation or maintenance of a water system or part thereof shall incur a civil penalty not to exceed $500 for each day of violation, except that a violation at any water system that serves more than 10,000 people shall be subject to a civil penalty not to exceed $1,000 for each day of violation.

Â Â Â Â Â  (b) Any person who operates an environmental laboratory and who purports that the laboratory is accredited under the environmental laboratory accreditation program established under ORS 438.615 when the laboratory is not accredited shall incur a civil penalty in accordance with the schedule of penalties established by rule by the Director of Human Services, in collaboration with the accrediting authority.

Â Â Â Â Â  (2) No civil penalty prescribed under subsection (1) of this section shall be imposed until the person incurring the penalty has received five daysÂ advance notice in writing from the department or unless the person incurring the penalty shall otherwise have received actual notice of the violation not less than five days prior to the violation for which a penalty is imposed. [1973 c.835 Â§174; 1975 c.254 Â§13; 1981 c.749 Â§19; 1999 c.653 Â§2; 1999 c.1063 Â§5]

Â Â Â Â Â  448.285 Penalty schedule; factors to be considered in imposing penalty; rules. (1) The Director of Human Services shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation. No civil penalty shall exceed $500 per day, except that a violation at any water system that serves more than 10,000 people shall be subject to a civil penalty not to exceed $1,000 for each day of violation.

Â Â Â Â Â  (2) The director may impose the penalty without hearing but only after the notice required by ORS 448.280 (2). In imposing a penalty pursuant to the schedule or schedules adopted pursuant to this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to the water system.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the Department of Human Services considers proper and consistent with the public health and safety.

Â Â Â Â Â  (4) In adopting rules or imposing penalties under this section for violations of ORS 448.280 (1)(b), the director shall collaborate with the accrediting authority. [1973 c.835 Â§175; 1975 c.254 Â§14; 1981 c.749 Â§20; 1999 c.653 Â§3; 1999 c.1063 Â§6]

Â Â Â Â Â  448.290 Process for imposing civil penalty. (1) Civil penalties under ORS 448.285 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) All amounts recovered under this section shall be paid into the State Treasury and credited to the General Fund. [1973 c.835 Â§176; 1989 c.706 Â§15; 1991 c.734 Â§28]

(Jurisdiction of Cities)

Â Â Â Â Â  448.295 Jurisdiction of cities over property used for system or sources. Subject to the authority of the Department of Human Services, for the purpose of protecting from pollution their domestic water supply sources, cities shall have jurisdiction over all property:

Â Â Â Â Â  (1) Occupied by the distribution system or by the domestic water supply sources by and from which the city or any person or corporation provides water to the inhabitants of the city.

Â Â Â Â Â  (2) Acquired, owned or occupied for the purpose of preserving or protecting the purity of the domestic water supply source.

Â Â Â Â Â  (3) Acquired, owned or occupied by cities within the areas draining into the domestic water supply sources. [Formerly 449.305; 1983 c.740 Â§170]

Â Â Â Â Â  448.300 City ordinance authority. Cities may prescribe by ordinance what acts constitute offenses against the purity of the water supply and the punishment or penalties therefor and may enforce those ordinances within their corporate limits and on property described in ORS 448.295. [Formerly 449.310]

Â Â Â Â Â  448.305 Special ordinance authority of certain cities. (1) Subject to subsection (2) of this section, by ordinance a city may prohibit or restrict access for purposes of fishing, hunting, camping, hiking, picnicking, trapping of wild animals or birds, harvesting of timber or mining or removal of minerals or carrying on any other activity in its watershed area, or by ordinance may permit any such activity in its watershed area upon conditions specified in the ordinance. However, no ordinance passed under authority of this section shall prohibit the hunting or trapping of fur-bearing or predatory mammals doing damage to public or private property or prohibit the hunting or trapping of any bird or mammal for scientific purposes, as defined in ORS 497.298 (3).

Â Â Â Â Â  (2) Subsection (1) of this section applies only to cities with respect to watershed areas which are the subject of an agreement between the city and the United States or any department or agency thereof, which agreement authorizes such action by the city.

Â Â Â Â Â  (3) An ordinance adopted by any city pursuant to this section shall include a penalty clause providing for a penalty upon conviction of a fine of not more than $100 or imprisonment for not more than 30 days, or both such fine and imprisonment.

Â Â Â Â Â  (4) After adoption of an ordinance pursuant to subsection (1) of this section, a city shall post the area with suitable signs setting forth the prohibition of access or the conditions of limited access imposed by the ordinance. Failure to post the area as required in this subsection shall be a defense in any prosecution under an ordinance adopted by any city under authority of this section. [Formerly 449.327]

Â Â Â Â Â  448.310 Investigation of complaints. The officer in charge of the domestic water supply source or the community water supply system serving the city shall investigate complaints made concerning purity of the source or system and if the complaint appears to be well founded, file a complaint against the person violating ordinances of the city and cause arrest and prosecution. [Formerly 449.335]

Â Â Â Â Â  448.315 Special police to enforce ORS 448.295. The mayor or authorities having control of the community water supply system supplying the city may appoint special police officers who:

Â Â Â Â Â  (1) After taking oath, shall have the powers of constables.

Â Â Â Â Â  (2) May arrest with or without warrant any person committing, within the territory described in ORS 448.295, for:

Â Â Â Â Â  (a) Any offense against the purity of the domestic water supply source or the community water supply system under state law or an ordinance of such city; or

Â Â Â Â Â  (b) Any violation of any rule of the Department of Human Services or the authorities having control of the city water system for the protection of the purity of the domestic water supply source or the community water supply system.

Â Â Â Â Â  (3) May take any person arrested for any violation under this section before any court having jurisdiction thereof to be proceeded with according to law.

Â Â Â Â Â  (4) When on duty, shall wear in plain view a badge or shield bearing the words ÂSpecial PoliceÂ and the name of the city for which appointed. [Formerly 449.315; 1991 c.67 Â§124; 2003 c.14 Â§271]

Â Â Â Â Â  448.320 Jurisdiction over violations of city ordinances. The municipal court of any city passing an ordinance under authority of ORS 448.300 or 448.305 and the justice court and circuit court of the county wherein such city is located or in which the watershed area is located shall have concurrent jurisdiction to try and determine any prosecution brought under such ordinance. If prosecution is had in a justice court or a circuit court, the court shall remit to the city, after deducting court costs, the amount of any fine collected, except as otherwise provided by ORS 3.136 (2). If a jail term is imposed, the convicted person shall be confined in the city jail or in the county jail and if confined in the county jail the county shall be entitled to recover from the city the actual costs of such incarceration. [Formerly 449.328; 1995 c.658 Â§105; 1999 c.788 Â§56]

Â Â Â Â Â  448.325 Injunction to enforce city ordinances. In cases of violation of any ordinance adopted under ORS 448.300 or 448.305 any city or any corporation owning a domestic water supply source or the community water supply system for the purpose of supplying any city or its inhabitants with water may have the nuisance enjoined by civil action in the circuit court of the proper county. The injunction may be perpetual. [Formerly 449.340]

(Water Pipes and Fittings)

Â Â Â Â Â  448.330 Moratorium of pipe and fittings for potable water supply; acceptability criteria; exceptions; rules. (1) The Director of Human Services may prohibit the sale of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings in this state and the installation or use of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings in any private or public potable water supply system or individual water userÂs lines until such time as the director determines that adequate standards exist and are practiced in the manufacture of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings to insure that the pipe and solder do not present a present or potential threat to the public health in this state.

Â Â Â Â Â  (2) The Director of Human Services shall adopt, by rule, product acceptability criteria for water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings for water supply purposes which insure that the pipe and solder do not present a threat to the public health in this state. The Department of Human Services shall be responsible for the monitoring of the sale and use of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings for compliance with the product acceptability criteria. The Department of Consumer and Business Services shall cooperate with, and assist, the Department of Human Services in its monitoring efforts.

Â Â Â Â Â  (3) No water pipe used to carry potable water or solders, fillers or brazing material used in making up joints and fittings which does not conform to the product acceptability criteria adopted under subsection (2) of this section shall be sold in this state or installed in any part of any public or private potable water supply system or individual water userÂs lines.

Â Â Â Â Â  (4) Notwithstanding subsection (1) or (3) of this section, the Director of Human Services may grant exemptions from any prohibition of the sale or use of water pipe used to carry potable water for the emergency repair or replacement of any existing part of a water supply system, or for the necessary use by a well driller in the installation of a well. The director may require any person using water pipe used to carry potable water under this subsection to notify the Department of Human Services of the date and location of that use. [1979 c.535 Â§1; 1987 c.414 Â§152]

OPERATOR CERTIFICATION FOR SEWAGE TREATMENT WORKS AND POTABLE WATER TREATMENT PLANTS

(Generally)

Â Â Â Â Â  448.405 Definitions for ORS 448.405 to 448.465. As used in ORS 448.405 to 448.465:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂOperatorÂ means a person responsible for the operation of a potable water treatment plant, water distribution system or sewage treatment works.

Â Â Â Â Â  (5) ÂPersonÂ means any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, municipality or any other political subdivision of this state, any interstate body or any other legal entity.

Â Â Â Â Â  (6) ÂPotable water treatment plantÂ means that portion of a water system that in some way alters the physical, chemical or bacteriological quality of the water being treated.

Â Â Â Â Â  (7) ÂSewage treatment worksÂ means any structure, equipment or process required to collect, carry away and treat domestic waste and dispose of sewage as defined in ORS 454.010.

Â Â Â Â Â  (8) ÂSuperviseÂ means to operate or to be responsible for directing employees that are responsible for the operation of a water system.

Â Â Â Â Â  (9) ÂWater distribution systemÂ means that portion of the water system in which water is stored and conveyed from the potable water treatment plant or other supply point to the premises of a consumer.

Â Â Â Â Â  (10) ÂWater systemÂ means potable water treatment plants and water distribution systems:

Â Â Â Â Â  (a) That have 15 or more service connections used by year-round residents or that regularly serve 25 or more year-round residents; or

Â Â Â Â Â  (b) That regularly serve at least 25 of the same persons for more than six months per year. [1987 c.635 Â§1; 1999 c.653 Â§4; 2001 c.900 Â§197]

Â Â Â Â Â  Note: 448.405 to 448.465 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 448 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  448.407 Advisory committee to commission and Department of Human Services. To aid and advise the Environmental Quality Commission and Department of Human Services in the adoption of rules under ORS 448.410 and 448.450, the Director of the Department of Environmental Quality and the Director of Human Services shall appoint an advisory committee. The members of the committee shall include but need not be limited to representatives of all types of water systems. [1987 c.635 Â§16]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.409 Biennial report. On or before January 1 of each odd-numbered year, the Department of Environmental Quality and the Department of Human Services shall develop and submit a joint report to the Legislative Assembly. The report shall include, but need not be limited to:

Â Â Â Â Â  (1) A summary of actions taken under ORS 448.405 to 448.465, 448.992 and 448.994;

Â Â Â Â Â  (2) An evaluation of the effectiveness of such actions; and

Â Â Â Â Â  (3) Any information and recommendations, including legislative recommendations the Department of Environmental Quality or the Department of Human Services considers appropriate. [1987 c.635 Â§17; 2001 c.900 Â§198; 2003 c.14 Â§272]

Â Â Â Â Â  Note: See note under 448.405.

(Sewage Treatment Works)

Â Â Â Â Â  448.410 Authority and duties of Environmental Quality Commission; rules; fees. (1) The Environmental Quality Commission shall:

Â Â Â Â Â  (a) Adopt rules necessary to carry out the provisions of ORS 448.410 to 448.430 and 448.992.

Â Â Â Â Â  (b) Classify all sewage treatment works. In classifying the sewage treatment works, the commission shall take into consideration size and type, character of wastewater to be treated and other physical conditions affecting the sewage treatment works and the skill, knowledge and experience required of an operator.

Â Â Â Â Â  (c) Certify persons qualified to supervise the operation of sewage treatment works.

Â Â Â Â Â  (d) Subject to the prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, establish a schedule of fees for certification under paragraph (c) of this subsection. The fees established under the schedule shall be sufficient to pay the costs incurred by the Department of Environmental Quality in carrying out the provisions of ORS 448.410 to 448.430 and 448.992 and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) The commission may grant a variance from the requirements of ORS 448.415, according to criteria established by rule by the commission.

Â Â Â Â Â  (3) In adopting rules under this section, the commission shall consult with the Department of Human Services in order to coordinate rules adopted under this section with rules adopted by the Department of Human Services under ORS 448.450. [1987 c.635 Â§2; 1991 c.703 Â§9; 2003 c.14 Â§273]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.415 Certification required for operators. (1) Except as provided in ORS 448.430, any sewage treatment works, whether publicly or privately owned, used or intended for use by the public or private persons must be supervised by an operator certified pursuant to ORS 448.410. The operatorÂs certification must correspond to the classification of the sewage treatment works supervised by the operator.

Â Â Â Â Â  (2) Except as provided in ORS 448.430, a person may not:

Â Â Â Â Â  (a) Allow any sewage treatment works to be operated unless the operator is certified or the sewage treatment works is supervised by an operator certified under the provisions of ORS 448.410 to 448.430 and 448.992.

Â Â Â Â Â  (b) Perform the duties of an operator unless the person is certified under the provisions of ORS 448.410 to 448.430 and 448.992. [1987 c.635 Â§Â§3,4]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.420 Special certification provisions. On and after September 27, 1987, an operator holding a current Oregon sewage treatment certification issued under a voluntary certification program shall be considered certified under the program established under ORS 448.410 at the same classification and grade. Certification of operators by any state that, as determined by the Director of the Department of Environmental Quality, accepts certifications made under ORS 448.410 to 448.430 and 448.992, shall be accorded reciprocal treatment and shall be recognized as valid and sufficient within the purview of ORS 448.410 to 448.430 and 448.992, if in the judgment of the director, the certification requirements of such state are substantially equivalent to the requirements of ORS 448.410 to 448.430 and 448.992 or any rule adopted under ORS 448.410 to 448.430 and 448.992. [1987 c.635 Â§5]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.425 Deposit and use of fees. Any fees collected pursuant to the schedule adopted under ORS 448.410 shall be deposited in the General Fund of the State Treasury to the credit of the Department of Environmental Quality. Such fees are continuously appropriated to the department to pay the cost of administering the provisions of ORS 448.410 to 448.430 and 448.992. [1987 c.635 Â§6]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.430 Certification exception. The requirements of ORS 448.415 shall not apply to:

Â Â Â Â Â  (1) Any sewage treatment works with an approved design flow of less than 75,000 gallons a day, if the owner has contracted with a certified operator to provide part-time supervision as the Environmental Quality Commission by rule determines necessary; or

Â Â Â Â Â  (2) A subsurface sewage disposal system as defined in ORS 454.605. [1987 c.635 Â§7]

Â Â Â Â Â  Note: See note under 448.405.

(Potable Water Treatment Plants)

Â Â Â Â Â  448.450 Authority and duties of Department of Human Services; rules; fees. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Adopt rules necessary to carry out the provisions of ORS 448.450 to 448.465, 448.992 and 448.994.

Â Â Â Â Â  (b) Classify all potable water treatment plants and water distribution systems actually used or intended for use by the public. In classifying the potable water treatment plants and water distribution systems, the department shall take into consideration size and type, character of water to be treated and other physical conditions affecting the treatment plants and distribution systems and the skill, knowledge and experience required of an operator.

Â Â Â Â Â  (c) Certify persons qualified to supervise the operation of a potable water treatment plant or a water distribution system.

Â Â Â Â Â  (d) Subject to the prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, establish a schedule of fees for certification under paragraph (c) of this subsection. The fees established under the schedule shall be sufficient to pay the cost of the Department of Human Services in carrying out the provisions of ORS 448.450 to 448.465, 448.992 and 448.994 and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) Notwithstanding the authority of the Department of Human Services to establish fees for certification under subsection (1)(d) of this section, the department will not establish fees for certification of operators of water systems serving ground water to fewer than 150 service connections.

Â Â Â Â Â  (3) In adopting rules under this section, the Department of Human Services shall consult with the Department of Environmental Quality in order to coordinate rules adopted under this section with rules adopted by the Environmental Quality Commission under ORS 448.410. [1987 c.635 Â§9; 1991 c.67 Â§125; 1991 c.703 Â§10; 2001 c.723 Â§1; 2001 c.900 Â§199a]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.455 Certification required for operators. (1) Any potable water treatment plant or water distribution system whether publicly or privately owned, used or intended for use by the public or private persons must be supervised by an operator certified pursuant to ORS 448.450. The operatorÂs certification must correspond to the classification of the water treatment plant or distribution system supervised by the operator.

Â Â Â Â Â  (2) A person may not:

Â Â Â Â Â  (a) Allow any potable water treatment plant or water distribution system to be operated unless the operator is certified or the potable water treatment plant or water distribution system is supervised by an operator certified under the provisions of ORS 448.450 to 448.465, 448.992 and 448.994.

Â Â Â Â Â  (b) Perform the duties of an operator unless the person is certified under the provisions of ORS 448.450 to 448.465, 448.992 and 448.994. [1987 c.635 Â§Â§10,11; 2001 c.723 Â§2]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.460 Special certification provisions. On and after September 27, 1987, an operator holding a current Oregon water treatment certification issued under a voluntary certification program shall be considered certified under the program established under ORS 448.450 at the same classification and grade. Certification of operators by any state that, as determined by the Department of Human Services, accepts certifications made under ORS 448.450 to 448.465, 448.992 and 448.994, shall be accorded reciprocal treatment and shall be recognized as valid and sufficient within the purview of ORS 448.450 to 448.465, 448.992 and 448.994, if in the judgment of the Director of Human Services, the certification requirements of such state are substantially equivalent to the requirements of ORS 448.450 to 448.465, 448.992 and 448.994 or any rule adopted under ORS 448.450 to 448.465, 448.992 and 448.994. [1987 c.635 Â§12]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.465 Deposit of fees. Any fees collected pursuant to the schedule adopted under ORS 448.450 shall be deposited in the General Fund of the State Treasury to the credit of the Department of Human Services. Such fees are continuously appropriated to the Department of Environmental Quality to pay the cost of administering the provisions of ORS 448.450 to 448.465, 448.992 and 448.994. [1987 c.635 Â§13]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.470 [1987 c.635 Â§14; 1989 c.1091 Â§1; repealed by 2001 c.723 Â§3]

PENALTIES

Â Â Â Â Â  448.990 Penalties for violation of pool facility or water system requirements. (1) Violation of ORS 448.005 to 448.090 by any person, firm or corporation, whether acting as principal or agent, employer or employee, is punishable, upon conviction, by a fine of not less than $25 nor more than $500 or by imprisonment in the county jail not exceeding six months, or by both. Each day that the violation continues is a separate offense.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of any of the following is punishable as a Class A misdemeanor:

Â Â Â Â Â  (a) Any rule of the Department of Human Services adopted pursuant to ORS 448.115 to 448.330.

Â Â Â Â Â  (b) Any order issued by the department pursuant to ORS 448.175.

Â Â Â Â Â  (c) ORS 448.265 or 448.315 (2)(a). [Amended by 1967 c.344 Â§8; subsections (2) to (5) enacted as 1973 c.835 Â§177; 1975 c.254 Â§18; part renumbered subsection (5) of 468.990; 1983 c.271 Â§4; 1999 c.1051 Â§302]

Â Â Â Â Â  448.992 Sewage treatment works violation penalties. (1) Except as provided in subsection (2) of this section, any person who knowingly and willfully violates ORS 448.415 (2) shall upon conviction be punished by a fine of not more than $500 per day of violation or imprisonment for not more than six months, or both.

Â Â Â Â Â  (2) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained under ORS 448.410 to 448.430, or by any rule adopted under ORS 448.410 to 448.430, shall upon conviction, be punished by a fine of not more than $500 or by imprisonment for not more than six months, or both. [1987 c.635 Â§8]

Â Â Â Â Â  448.994 Potable water treatment plant violation penalty. (1) Except as provided in subsection (2) of this section, any person who knowingly and willfully violates ORS 448.455 (2) shall upon conviction be punished by a fine of not more than $500 per day of violation or imprisonment for not more than six months, or both.

Â Â Â Â Â  (2) Subject to ORS 153.022, any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained under ORS 448.450 to 448.465 and 448.992, or by any rule adopted under ORS 448.450 to 448.465 and 448.992, shall upon conviction, be punished by a fine of not more than $500 or by imprisonment for not more than six months, or both. [1987 c.635 Â§15; 1999 c.1051 Â§303]

_______________



Chapter 449

Chapter 449 (Former Provisions)

Water and Air Pollution Control

WATER AND AIR POLLUTION CONTROL

PUBLIC HEALTH A ND SAFETY

449.001 [1969 c.593 §3; 1973 c.835 §1; renumbered 468.005]

449.005 [Amended by 1959 c.357 §1; 1961 c.332 §1; renumbered 449.077 and then 468.710]

449.010 [Amended by 1959 c.357 §2; 1961 c.332 §2; renumbered 449.095 and then 468.715]

449.015 [Amended by 1959 c.14 §1; repealed by 1967 c.424 §1 (449.016 enacted in lieu of 449.015)]

449.016 [1967 c.424 §2 (enacted in lieu of 449.015); 1969 c.314 §46; 1969 c.593 §4; 1969 c.695 §8; 1973 c.835 §2; renumbered 468.010]

449.020 [Amended by 1959 c.357 §3; repealed by 1967 c.424 §5]

449.025 [Amended by 1967 c.424 §3; repealed by 1969 c.593 §5 (449.026 enacted in lieu of 449.025)]

449.026 [1969 c.593 §6 (enacted in lieu of 449.025); 1971 c.253 §1; 1973 c.835 §9; renumbered 468.040]

449.028 [1969 c.593 §7; 1973 c.835 §10; renumbered 468.045]

449.030 [Amended by 1959 c.357 §4; 1961 c.332 §3; renumbered 449.080]

449.032 [1969 c.593 §1; 1973 c.835 §7; renumbered 468.030]

449.034 [1971 c.551 §8; 1973 c.835 §15; renumbered 468.075]

449.035 [Amended by 1959 c.357 §5; 1969 c.593 §8; repealed by 1973 c.835 §234]

449.038 [1957 c.192 §3; renumbered 449.390 and then 454.405]

449.040 [Amended by 1957 c.192 §1; renumbered 449.395 and then 454.415]

449.043 [1957 c.192 §4; renumbered 449.400 and then 454.425]

449.045 [Amended by 1959 c.357 §6; 1961 c.332 §4; renumbered 449.092]

449.047 [1959 c.357 §7; 1961 c.332 §5; renumbered 449.097]

449.048 [1959 c.357 §8; 1969 c.593 §9; 1973 c.835 §21; renumbered 468.120]

449.049 [1959 c.357 §9; 1961 c.332 §6; renumbered 449.088]

449.050 [Amended by 1959 c.357 §10; 1961 c.332 §7; renumbered 449.100]

449.055 [Amended by 1969 c.593 §10; repealed by 1973 c.835 §234]

449.060 [Amended by 1959 c.357 §11; repealed by 1973 c.835 §234]

449.062 [1969 c.593 §50; 1973 c.835 §11; renumbered 468.055]

449.064 [1969 c.593 §51; 1969 c.608 §6; 1973 c.835 §12; renumbered 468.060]

449.065 [Amended by 1959 c.357 §12; 1961 c.332 §8; renumbered 449.090 and then 468.110]

449.070 [Amended by 1967 c.426 §1; 1973 c.835 §110; renumbered 468.705]

449.075 [1961 c.332 §12; 1967 c.426 §2; 1969 c.593 §11; 1973 c.835 §109; renumbered 468.700]

449.077 [Formerly 449.005; 1967 c.426 §7; 1973 c.835 §111; renumbered 468.710]

449.079 [1967 c.426 §4; 1969 c.593 §12; 1973 c.835 §113; renumbered 468.720]

449.080 [Formerly 449.030; 1967 c.426 §8; repealed by 1969 c.593 §13 (449.081 and 449.082 enacted in lieu of 449.080)]

449.081 [1969 c.593 §15 (enacted in lieu of 449.080); 1973 c.92 §4; 1973 c.835 §114; renumbered 468.725]

449.082 [1969 c.593 §14 (enacted in lieu of 449.080); 1973 c.835 §8; renumbered 468.035]

449.083 [1967 c.426 §6; 1969 c.593 §16; 1973 c.92 §1; 1973 c.835 §116; renumbered 468.740]

449.086 [1961 c.332 §11; 1967 c.426 §9; 1969 c.593 §17; 1973 c.835 §115; renumbered 468.735]

449.088 [Formerly 449.049; 1969 c.593 §18; repealed by 1973 c.835 §234]

449.090 [Formerly 449.065; 1969 c.593 §19; 1969 c.608 §1; 1973 c.835 §18; renumbered 468.110]

449.092 [Formerly 449.045; 1969 c.593 §20; repealed by 1973 c.835 §234]

449.095 [Formerly 449.010; 1967 c.426 §10; 1973 c.835 §112; renumbered 468.715]

449.097 [Formerly 449.047; 1969 c.593 §21; repealed by 1973 c.835 §234]

449.100 [Formerly 449.050; 1963 c.171 §1; 1967 c.426 §11; 1969 c.593 §22; 1969 c.608 §2; repealed by 1973 c.826 §6 and 1973 c.835 §234]

449.103 [1967 c.426 §5; 1973 c.835 §117; renumbered 468.745]

449.105 [Amended by 1963 c.529 §1; 1967 c.426 §12; 1973 c.835 §132; renumbered 164.785]

449.107 [1959 c.688 §2; 1967 c.426 §19; 1969 c.511 §5; 1971 c.404 §7; subsection (5) enacted as 1971 c.404 §2; 1973 c.835 §133; renumbered 164.775]

449.109 [1969 c.251 §2; renumbered 468.775]

449.110 [Amended by 1961 c.478 §1; repealed by 1967 c.426 §20]

449.111 [1969 c.251 §3; 1973 c.835 §118; renumbered 468.750]

449.113 [1971 c.775 §§1, 2; 1973 c.835 §119; renumbered 468.755]

449.115 [Repealed by 1967 c.426 §20]

449.120 [Repealed by 1973 c.835 §234]

449.125 [Repealed by 1973 c.835 §234]

449.130 [Repealed by 1973 c.835 §234]

449.135 [Repealed by 1973 c.835 §234]

449.137 [1971 c.667 §§1, 2; 1973 c.835 §120; renumbered 468.760]

449.140 [1965 c.362 §2 (1) (part); renumbered 468.765]

449.150 [1965 c.362 §2(1) (part), (2); 1967 c.426 §13; 1969 c.593 §23; 1973 c.835 §121; renumbered 468.770]

449.155 [1971 c.524 §2; 1973 c.835 §122; renumbered 468.780]

449.157 [1971 c.524 §3; 1973 c.835 §123; renumbered 468.785]

449.159 [1971 c.524 §4; 1973 c.835 §124; renumbered 468.790]

449.161 [1971 c.524 §5; 1973 c.835 §125; renumbered 468.795]

449.163 [1971 c.524 §§6, 7; 1973 c.835 §126; renumbered 468.800]

449.165 [1971 c.524 §10; 1973 c.835 §127; renumbered 468.805]

449.167 [1971 c.524 §11; 1973 c.835 §128; renumbered 468.810]

449.169 [1971 c.524 §12; 1973 c.835 §6; renumbered 468.095]

449.171 [1971 c.524 §13; repealed by 1973 c.835 §234]

449.173 [1971 c.524 §8; 1973 c.835 §5; renumbered 468.020]

449.175 [1971 c.524 §§14, 15, 16; 1973 c.835 §128a; renumbered 468.815]

449.205 [Repealed by 1971 c.763 §18]

449.210 [Repealed by 1973 c.835 §234]

449.215 [Amended by 1973 c.835 §178; renumbered 448.215]

449.217 [1971 c.763 §2; repealed by 1973 c.835 §234]

449.219 [1971 c.763 §3; repealed by 1973 c.835 §234]

449.220 [Amended by 1959 c.335 §1; 1971 c.763 §5; 1973 c.835 §179; renumbered 448.225]

449.223 [1971 c.763 §4; 1973 c.835 §184; renumbered 448.220]

449.225 [Amended by 1953 c.253 §2; 1971 c.763 §6; 1973 c.835 §180; renumbered 448.230]

449.227 [1971 c.763 §§7, 12; 1973 c.835 §181; renumbered 448.240]

449.230 [Amended by 1953 c.253 §2; 1969 c.593 §24; 1971 c.763 §9; repealed by 1973 c.835 §234]

449.232 [1953 c.253 §3; 1971 c.763 §10; repealed by 1973 c.835 §234]

449.235 [Amended by 1959 c.335 §2; 1969 c.593 §25; 1971 c.763 §14; 1973 c.835 §182; renumbered 448.235]

449.237 [1971 c.763 §8; 1973 c.835 §183; renumbered 448.245]

449.240 [Amended by 1959 c.335 §3; 1971 c.763 §15; repealed by 1973 c.835 §234]

449.245 [Repealed by 1973 c.835 §234]

449.247 [1971 c.763 §11; 1973 c.835 §172; renumbered 448.250]

449.250 [Amended by 1971 c.763 §16; repealed by 1973 c.835 §234]

449.305 [Amended by 1973 c.835 §186; renumbered 448.295]

449.310 [Amended by 1973 c.835 §187; renumbered 448.300]

449.315 [Amended by 1973 c.835 §188; renumbered 448.315]

449.320 [Amended by 1973 c.835 §193; renumbered 448.265]

449.325 [Repealed by 1973 c.835 §234]

449.327 [1957 c.690 §1; 1973 c.723 §119; 1973 c.835 §189; renumbered 448.305]

449.328 [1957 c.690 §2; 1973 c.835 §190; renumbered 448.320]

449.330 [Repealed by 1973 c.835 §234]

449.335 [Amended by 1973 c.835 §191; renumbered 448.310]

449.340 [Amended by 1973 c.835 §192; renumbered 448.325]

449.390 [Formerly 449.038; 1973 c.835 §194; renumbered 454.405]

449.395 [Formerly 449.040; 1973 c.835 §195; renumbered 454.415]

449.400 [Formerly 449.043; 1973 c.835 §196; renumbered 454.425]

449.405 [Amended by 1973 c.494 §2; 1973 c.835 §198; renumbered 454.105]

449.410 [Amended by 1973 c.835 §199; renumbered 454.115]

449.415 [Renumbered 454.125]

449.420 [Amended by 1973 c.835 §200; renumbered 454.135]

449.425 [Amended by 1973 c.835 §201; renumbered 454.145]

449.430 [Renumbered 454.155]

449.435 [Amended by 1973 c.835 §202; renumbered 454.165]

449.440 [Amended by 1973 c.835 §203; renumbered 454.175]

449.455 [1967 c.423 §1; 1973 c.835 §204; renumbered 454.505]

449.465 [1967 c.423 §§2, 3; 1973 c.835 §204a; renumbered 454.515]

449.475 [1967 c.423 §4; 1969 c.656 §4; 1973 c.835 §205; renumbered 454.525]

449.485 [1967 c.423 §5; 1973 c.835 §206; renumbered 454.535]

449.505 [Repealed by 1973 c.835 §234]

449.510 [Repealed by 1973 c.835 §234]

449.515 [Repealed by 1973 c.835 §234]

449.520 [Repealed by 1973 c.835 §234]

449.525 [Repealed by 1973 c.835 §234]

449.530 [Repealed by 1973 c.835 §234]

449.535 [Amended by 1967 c.426 §14; repealed by 1973 c.835 §234]

449.540 [Repealed by 1973 c.835 §234]

449.545 [Repealed by 1967 c.426 §20]

449.550 [Repealed by 1973 c.835 §234]

449.555 [Repealed by 1973 c.835 §234]

449.560 [Repealed by 1973 c.835 §234]

449.565 [Repealed by 1973 c.835 §234]

449.567 [1959 c.247 §1; repealed by 1967 c.426 §15 (449.568 enacted in lieu of 449.567)]

449.568 [1967 c.426 §16 (enacted in lieu of 449.567); repealed by 1973 c.835 §234]

449.570 [Repealed by 1967 c.426 §20]

449.575 [Repealed by 1967 c.426 §20]

449.580 [Amended by 1967 c.426 §17; 1969 c.593 §26; repealed by 1973 c.835 §234]

449.605 [1967 c.592 §2; 1969 c.340 §4; 1973 c.835 §30; renumbered 468.155]

449.615 [1967 c.592 §1; renumbered 468.160]

449.625 [1967 c.592 §3; 1969 c.340 §5; 1973 c.831 §4; 1973 c.835 §31; renumbered 468.165]

449.635 [1967 c.592 §§4, 5(4) (c); 1969 c.340 §6; 1973 c.831 §5; 1973 c.835 §32; renumbered 468.170]

449.645 [1967 c.592 §5(1), (2), (3), (4) (a) and (b); 1973 c.835 §33; renumbered 468.185]

449.655 [1969 c.340 §9; 1973 c.831 §6; 1973 c.835 §34; renumbered 468.190]

449.665 [1969 c.340 §8; repealed by 1973 c.835 §234]

449.670 [1969 c.503 §1; repealed by 1973 c.835 §234]

449.672 [1969 c.503 §2; 1971 c.662 §1; 1973 c.839 §1; renumbered 468.195]

449.675 [1969 c.503 §3; 1973 c.835 §36; renumbered 468.200]

449.677 [1969 c.503 §5; 1973 c.835 §37; renumbered 468.205]

449.680 [1969 c.503 §4; 1973 c.835 §38; renumbered 468.210]

449.682 [1969 c.503 §6; 1973 c.835 §39; renumbered 468.215]

449.685 [1969 c.503 §7; 1971 c.50 §1; 1971 c.662 §3; 1973 c.778 §5; 1973 c.835 §40; 1973 c.839 §2; renumbered 468.220]

449.687 [1971 c.50 §3; renumbered 468.225]

449.690 [1969 c.503 §8; 1973 c.835 §41; renumbered 468.230]

449.692 [1969 c.503 §9; 1973 c.835 §42; renumbered 468.235]

449.694 [1971 c.50 §4; 1973 c.835 §43; renumbered 468.240]

449.695 [1969 c.503 §10; 1973 c.835 §44; renumbered 468.245]

449.697 [1971 c.50 §7; 1973 c.835 §45; 1973 c.839 §3; renumbered 468.250]

449.699 [1971 c.50 §5; 1971 c.662 §4; 1973 c.835 §46; renumbered 468.255]

449.701 [1971 c.50 §6; 1973 c.835 §47; renumbered 468.260]

449.702 [1969 c.331 §2; 1973 c.835 §62; renumbered 468.340]

449.705 [Repealed by 1959 c.357 §15]

449.707 [1969 c.331 §3; 1973 c.835 §58; renumbered 468.320]

449.710 [Repealed by 1959 c.357 §15]

449.712 [1969 c.331 §4; 1973 c.835 §59; renumbered 468.325]

449.715 [Repealed by 1959 c.357 §15]

449.717 [1969 c.331 §5; repealed by 1973 c.826 §6 and 1973 c.835 §234]

449.720 [Repealed by 1959 c.357 §15]

449.722 [1969 c.331 §8; 1973 c.835 §61; renumbered 468.335]

449.725 [Repealed by 1959 c.357 §15]

449.727 [1971 c.406 §§2, 6; 1973 c.835 §56; renumbered 468.310]

449.730 [Repealed by 1959 c.357 §15]

449.731 [1971 c.406 §§3, 4; 1973 c.835 §57; renumbered 468.315]

449.733 [1971 c.406 §5; 1973 c.835 §13; renumbered 468.065]

449.735 [Repealed by 1959 c.357 §15]

449.736 [1971 c.406 §5a; repealed by 1973 c.835 §234]

449.739 [1971 c.406 §8; 1973 c.835 §60; renumbered 468.330]

449.740 [Repealed by 1959 c.357 §15]

449.741 [1971 c.406 §7; repealed by 1973 c.835 §234]

449.745 [Repealed by 1959 c.357 §15]

449.747 [1971 c.424 §2; 1973 c.835 §81; renumbered 468.410]

449.750 [Repealed by 1959 c.357 §15]

449.751 [1971 c.424 §3; 1973 c.835 §82; renumbered 468.415]

449.753 [1971 c.424 §4; 1973 c.835 §83; renumbered 468.420]

449.755 [Repealed by 1959 c.357 §15]

449.757 [1971 c.297 §3; repealed by 1973 c.835 §234]

449.760 [1961 c.426 §3; 1969 c.216 §1; 1973 c.835 §48; renumbered 468.275]

449.765 [1961 c.426 §1; 1967 c.425 §3; 1969 c.216 §2; 1973 c.835 §49; renumbered 468.280]

449.770 [1961 c.426 §2; 1973 c.835 §50; renumbered 468.285]

449.775 [1961 c.426 §5; 1969 c.613 §4; 1971 c.563 §7; 1973 c.835 §51; renumbered 468.290]

449.780 [1961 c.426 §6; repealed by 1969 c.593 §27 (449.781 and 449.782 enacted in lieu of 449.780)]

449.781 [1969 c.593 §29 (enacted in lieu of 449.780); repealed by 1973 c.835 §234]

449.782 [1969 c.593 §28 (enacted in lieu of 449.780); 1973 c.835 §54; renumbered 468.305]

449.785 [1961 c.426 §7; 1969 c.593 §30; 1973 c.835 §52; renumbered 468.295]

449.790 [1961 c.426 §8; 1969 c.593 §31; repealed by 1973 c.835 §234]

449.795 [1961 c.426 §9; repealed by 1969 c.331 §10]

449.800 [1961 c.426 §10; 1963 c.171 §3; repealed by 1973 c.835 §234]

449.805 [1961 c.426 §12; 1969 c.608 §3; repealed by 1973 c.835 §234]

449.810 [1961 c.426 §15; 1971 c.315 §2; 1973 c.835 §63; renumbered 468.345]

449.815 [1961 c.426 §11; 1973 c.835 §16; renumbered 468.090]

449.820 [1961 c.426 §13; 1963 c.171 §4; 1969 c.608 §4; 1971 c.249 §1; repealed by 1973 c.826 §6; 1973 c.835 §19; see 468.105]

449.825 [1961 c.426 §14; 1973 c.835 §53; renumbered 468.300]

449.830 [1961 c.426 §4; 1963 c.171 §5; repealed by 1973 c.835 §234]

449.840 [1969 c.613 §1; 1973 c.835 §84; renumbered 468.450]

449.845 [1969 c.504 §1; 1973 c.835 §77; renumbered 483.825]

449.850 [1967 c.425 §2; 1973 c.835 §92; renumbered 468.500]

449.855 [1967 c.425 §4; 1973 c.835 §93; renumbered 468.505]

449.857 [1971 c.635 §2; 1973 c.835 §94; renumbered 468.510]

449.860 [1967 c.425 §5; 1969 c.593 §32; repealed by 1973 c.835 §234]

449.863 [1971 c.635 §3; 1973 c.835 §101; renumbered 468.545]

449.865 [1967 c.425 §6; 1969 c.113 §1; renumbered 468.520]

449.867 [1971 c.635 §4; 1973 c.835 §97; renumbered 468.525]

449.870 [1967 c.425 §7; 1973 c.835 §95; renumbered 468.515]

449.875 [1967 c.425 §8; 1971 c.648 §24; repealed by 1973 c.835 §234]

449.880 [1967 c.425 §10; 1971 c.351 §1; repealed by 1973 c.835 §234]

449.883 [1971 c.406 §10; 1973 c.835 §103; renumbered 468.555]

449.885 [1967 c.425 §9; 1973 c.835 §98; renumbered 468.530]

449.890 [1967 c.425 §16; 1969 c.567 §1; 1973 c.835 §102; renumbered 468.550]

449.895 [1967 c.425 §17; 1969 c.608 §5; 1971 c.249 §2; repealed by 1973 c.835 §234]

449.900 [1967 c.425 §§13, 14; 1973 c.835 §104; renumbered 468.560]

449.905 [1967 c.425 §11; 1973 c.835 §105; renumbered 468.565]

449.910 [1967 c.425 §12; 1971 c.389 §1; 1973 c.835 §100; renumbered 468.540]

449.915 [1967 c.425 §18; 1973 c.835 §106; renumbered 468.570]

449.920 [1967 c.425 §19; 1973 c.835 §107; renumbered 468.575]

449.923 [1971 c.336 §2; 1973 c.835 §108; renumbered 468.580]

449.925 [1969 c.331 §7; repealed by 1973 c.835 §234]

449.930 [1971 c.563 §1; 1973 c.835 §85; renumbered 468.455]

449.933 [1971 c.563 §2; 1973 c.835 §86; renumbered 468.460]

449.935 [1971 c.563 §3; 1973 c.835 §87; renumbered 468.465]

449.937 [1971 c.563 §4; 1973 c.835 §88; renumbered 468.470]

449.939 [1971 c.563 §5; 1973 c.835 §89; renumbered 468.475]

449.941 [1971 c.563 §13; 1973 c.577 §2; 1973 c.835 §90; renumbered 468.480]

449.943 [1971 c.563 §12; 1973 c.578 §3; 1973 c.835 §91; renumbered 468.485]

449.949 [1971 c.454 §3; 1973 c.835 §64; renumbered 468.360]

449.951 [1971 c.454 §2; 1973 c.835 §65; renumbered 468.365]

449.953 [1971 c.454 §4; 1973 c.835 §68; renumbered 468.375]

449.955 [1971 c.454 §5; 1973 c.835 §73; renumbered 468.395]

449.957 [1971 c.454 §6; 1973 c.835 §66; renumbered 468.370]

449.959 [1971 c.454 §7; 1973 c.835 §74; renumbered 468.400]

449.961 [1971 c.454 §8; repealed by 1973 c.835 §234]

449.963 [1971 c.454 §9; 1973 c.835 §69; renumbered 468.380]

449.965 [1971 c.454 §20; 1973 c.835 §75; renumbered 468.405]

449.967 [1971 c.420 §2(2); 1973 c.835 §22; renumbered 468.125]

449.970 [1971 c.420 §2(3); 1973 c.835 §23; renumbered 468.130]

449.973 [1971 c.420 §2(4), (5), (6), (7); 1973 c.835 §24; renumbered 468.135]

449.975 [1969 c.195 §§2, 3; repealed by 1973 c.826 §6 and by 1973 c.835 §234]

449.980 [1971 c.420 §4; 1973 c.835 §20; renumbered 468.115]

449.990 [Subsection (6) enacted as 1953 c.253 §4; 1957 c.192 §5; subsection (2) enacted as 1959 c.688 §3; 1961 c.332 §9; subsections (18) and (19) enacted as 1961 c.426 §16; 1965 c.362 §4; 1967 c.426 §18; subsection (20) enacted as 1967 c.425 §15; 1969 c.511 §6; subsection (4) enacted as 1969 c.251 §4; subsection (21) enacted as 1969 c.331 §9; subsection (22) enacted as 1969 c.504 §2; 1971 c.763 §17; subsection (23) enacted as 1971 c.406 §11; subsection (24) enacted as 1971 c.563 §6; 1973 c.92 §5; repealed by 1973 c.835 §234]

449.992 [1969 c.250 §1; 1973 c.835 §29; renumbered 468.997]

449.993 [1971 c.420 §2(1); 1973 c.92 §6; 1973 c.835 §25; renumbered 468.140]

449.995 [1971 c.524 §9; repealed by 1973 c.835 §234]

_______________



Chapter 450

Chapter 450 Â Sanitary Districts and Authorities; Water Authorities

2005 EDITION

SANITARY DISTRICTS; WATER AUTHORITIES

PUBLIC HEALTH AND SAFETY

SANITARY DISTRICTS

(Generally)

450.005Â Â Â Â  Definitions for ORS 450.005 to 450.245

(Formation)

450.009Â Â Â Â  Formation purposes; petition

450.045Â Â Â Â  Board members; qualifications; first terms

(Officers and Elections)

450.055Â Â Â Â  Board officers; term; vacancy

450.059Â Â Â Â  Election laws applicable

450.062Â Â Â Â  Increase of board membership from three to five members; election

450.065Â Â Â Â  Election of president; appointment, duties and compensation of secretary

450.070Â Â Â Â  Meetings of board

(Powers)

450.075Â Â Â Â  Powers of sanitary district

450.080Â Â Â Â  Signatures on contracts and other documents

450.082Â Â Â Â  District may contract for employee health care services or insurance

450.084Â Â Â Â  Payment for services or insurance by district

450.085Â Â Â Â  Adoption of regulations and ordinances

(District Finances)

450.090Â Â Â Â  Deposit of district funds; contents of withdrawal or payment order

450.095Â Â Â Â  Bond election

450.110Â Â Â Â  District bonds; denomination; place of payment; interest

450.115Â Â Â Â  Use of proceeds of bond sale

450.120Â Â Â Â  Debt limitations

450.125Â Â Â Â  Payment of bonds; issuance of improvement bonds

450.130Â Â Â Â  Sewer service charges; collection and enforcement

450.135Â Â Â Â  Ordinance declaring method of payment

450.140Â Â Â Â  Assessment ordinance

450.145Â Â Â Â  Entry of assessments in lien docket; lien docket as public record

450.150Â Â Â Â  Hearing of objections to proposed improvements

450.160Â Â Â Â  Collection and enforcement of delinquent liens; reassessment

450.165Â Â Â Â  Preparation and approval of plans for drains and sewer installations

450.170Â Â Â Â  Levy of taxes

450.175Â Â Â Â  Collection of taxes

450.177Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

(Annexation)

450.215Â Â Â Â  Plans for division and disposal of properties

450.225Â Â Â Â  Effective date of annexation; disposition of properties in territory; liabilities and indebtedness of territory; filing of report

(Miscellaneous)

450.245Â Â Â Â  Application of ORS 450.005 to 450.245 to districts organized under former laws; savings clause

(Districts With Valuation Less Than $250,000)

450.250Â Â Â Â  Definitions for ORS 450.250 to 450.300

450.255Â Â Â Â  Districts eligible for state help in financing sewerage systems

450.260Â Â Â Â  Conditions precedent to financing application

450.265Â Â Â Â  Bonds issued by district pursuant to ORS 450.250 to 450.300 are subject to State Treasurer control; refunding bonds issuable

450.270Â Â Â Â  Powers of State Treasurer in connection with ORS 450.250 to 450.300

450.275Â Â Â Â  State Treasurer approval of other bond issues by district whose bonds are owned by state

450.280Â Â Â Â  Circumstances and conditions under which State Treasurer may purchase sewerage system bonds

450.285Â Â Â Â  State Sanitary District Sewer Bond Fund

450.290Â Â Â Â  Provisions concerning liquidation of indebtedness incurred by district financing sewerage system under ORS 450.250 to 450.300

450.295Â Â Â Â  Refinancing indebtedness of district; court-appointed receiver may operate system

450.300Â Â Â Â  Duty of treasurer to keep funds separate and to withhold tax receipts for bond payments; liability of treasurer

(Sanitary District Sewerage System Revolving Fund)

450.303Â Â Â Â  Purchase of general obligation bonds of sanitary districts; Sanitary District Sewerage System Revolving Fund

JOINT WATER AND SANITARY AUTHORITIES

450.600Â Â Â Â  Joint authorities; formation; election of directors upon formation; first terms

450.605Â Â Â Â  Formation of joint authority by consolidation; transfer of property, rights and powers to consolidated authority

450.607Â Â Â Â  Formation of joint authority that includes city or district by consolidation; formation within urban growth boundary; transfer of property to consolidated authority

450.610Â Â Â Â  Initiation of proceedings for consolidation; resolution by governing bodies

450.615Â Â Â Â  Contents of resolution; debt distribution plan; dissolution of existing entities

450.620Â Â Â Â  Assembly of governing bodies; order for election on consolidation

450.625Â Â Â Â  Election result; certification

450.630Â Â Â Â  Joint meeting of governing bodies after approval of consolidation; declaration of consolidation; election of board

450.635Â Â Â Â  Board of directors of joint authority; number; terms; qualifications

450.640Â Â Â Â  Powers of joint authority; purposes for which joint authority is municipality

450.645Â Â Â Â  Election laws applicable

WATER AUTHORITIES

450.650Â Â Â Â  Board of directors; terms; qualifications

450.655Â Â Â Â  Methods of election of authority directors

450.658Â Â Â Â  Election of directors; terms

450.660Â Â Â Â  Water authority formation

450.665Â Â Â Â  Formation of authorities under special districts law

450.675Â Â Â Â  Formation of authorities from areas within one or more counties

450.680Â Â Â Â  Formation of authorities by cities and water districts

450.685Â Â Â Â  Application of certain provisions to authorities

450.690Â Â Â Â  Purposes for which authority is municipality

450.693Â Â Â Â  Services to other local governments authorized

450.695Â Â Â Â  Acquisition of water rights; effect on priority of rights

450.700Â Â Â Â  Acquisition of water rights; effect on prior rights

SANITARY AUTHORITIES

(Generally)

450.705Â Â Â Â  Policy; construction

450.710Â Â Â Â  Definitions for ORS 450.600 to 450.989

(Formation)

450.715Â Â Â Â  Areas which may be formed into sanitary authorities

450.722Â Â Â Â  Formation of water or sanitary authority may include dissolution of certain existing districts

450.785Â Â Â Â  Initiation of formation of sanitary authority by governing body without petition

450.787Â Â Â Â  Formation of authorities by cities and sanitary or drainage districts

(Dissolution)

450.788Â Â Â Â  Law applicable to dissolution of authority

(Board and Elections)

450.790Â Â Â Â  Sanitary authority board

450.793Â Â Â Â  Election laws applicable

450.795Â Â Â Â  Nomination and election of first board members; terms

450.800Â Â Â Â  Regular and special elections; terms of members; vacancies

(Powers)

450.806Â Â Â Â  General powers of board; selection of board chairperson; appointment of authority manager

450.808Â Â Â Â  General duties of authority manager

450.810Â Â Â Â  Board may adopt and enforce ordinances for sanitary purposes

450.815Â Â Â Â  General powers of authority

450.817Â Â Â Â  Services to other local governments authorized

450.820Â Â Â Â  Authority may maintain garbage collection system and engage in insect control activities

450.825Â Â Â Â  Plan for sewage disposal and drainage to be developed by authority

450.830Â Â Â Â  Authority may construct and operate sewage disposal and drainage systems; operation beyond authority boundaries

450.835Â Â Â Â  Contract for or purchase of sewage disposal and drainage systems

450.837Â Â Â Â  Water and sanitary authority as municipality for purpose of enforcing plumbing code; limitations

(Finances)

450.840Â Â Â Â  Costs for construction and operation of systems and general expenses of sanitary authority; how borne

450.845Â Â Â Â  Areas needing sewerage installations to be determined and plans for installations to be made

450.850Â Â Â Â  Hearing on boardÂs proposed construction plans and estimated special assessments; notice of hearing

450.855Â Â Â Â  Action board may take at hearing concerning boundaries, installations to be constructed, costs and financing

450.860Â Â Â Â  Portion of installation construction costs in an authority chargeable to area benefited

450.865Â Â Â Â  Ordinance specifying action of board at hearing; remonstrances

450.867Â Â Â Â  Election on ordinance adopted under ORS 450.865

450.870Â Â Â Â  Assessments against benefited property

450.875Â Â Â Â  Collection of delinquent assessments by lien foreclosure procedure; reassessment procedure

450.880Â Â Â Â  Sewer service charges

450.885Â Â Â Â  Tax levies on property in the authority; budget for authority

450.890Â Â Â Â  Collection of taxes; taxes are liens on property

450.895Â Â Â Â  Bonds, general obligation or revenue or combination of both; bonds to mature serially and be paid in installments

450.897Â Â Â Â  Bancroft Bonding Act applicable

450.900Â Â Â Â  Election on bond issues; limitation on indebtedness

450.905Â Â Â Â  Notice of bond election

450.915Â Â Â Â  Bonds, issuance and sale

450.920Â Â Â Â  Disposition of proceeds of sale of bonds

450.925Â Â Â Â  Refunding bonds may be issued

450.930Â Â Â Â  Redemption of bonds before maturity dates

450.935Â Â Â Â  Short-term financing

450.945Â Â Â Â  Custody and disbursement of authority funds by county treasurer

(Programs for Employees)

450.947Â Â Â Â  Contracts for medical, dental and hospital services; insurance for employees; effect of failure to contract

450.949Â Â Â Â  Payment of contract costs by authority and by employee; multiple contracts; qualification of insurer or hospital association

450.963Â Â Â Â  EmployeesÂ retirement system

450.967Â Â Â Â  Funding of retirement plan

450.971Â Â Â Â  Employee contribution

450.973Â Â Â Â  Eligibility for retirement plan

450.977Â Â Â Â  Tax levy to finance programs under ORS 450.947 to 450.977

(Miscellaneous)

450.980Â Â Â Â  Procedure for testing proceedings and acts of sanitary authorities

450.985Â Â Â Â  Authority of South Suburban Sanitary District of Klamath Falls to incur indebtedness

MISCELLANEOUS

450.987Â Â Â Â  Annexation by city of water or sanitary authority territory

450.988Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

450.989Â Â Â Â  Apportionment of cost among serviced property owners; determination by authority

PENALTIES

450.990Â Â Â Â  Penalties

SANITARY DISTRICTS

(Generally)

Â Â Â Â Â  450.005 Definitions for ORS 450.005 to 450.245. As used in ORS 450.005 to 450.245, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (2) ÂCounty boardÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (3) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district or proposed district, is located.

Â Â Â Â Â  (4) ÂDistrictÂ means a sanitary district formed in one or more counties and outside the corporate limits of any city pursuant to ORS 450.005 to 450.245 or pursuant to any law which those sections supersede.

Â Â Â Â Â  (5) ÂOwnerÂ means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract.

Â Â Â Â Â  (6) ÂSecretaryÂ means the secretary of the district. [Amended by 1969 c.563 Â§1; 1983 c.83 Â§87; 2001 c.373 Â§1]

(Formation)

Â Â Â Â Â  450.009 Formation purposes; petition. Sanitary districts may be formed for the purpose of providing sanitation facilities and services. In addition to the other matters, a petition for formation of a sanitary district shall state the number of members, three or five, on the district board. [1955 c.442 Â§2 (enacted in lieu of 450.010); 1969 c.563 Â§2; 1971 c.727 Â§119; 1975 c.647 Â§36]

Â Â Â Â Â  450.010 [Repealed by 1955 c.442 Â§1 (450.009 enacted in lieu of 450.010)]

Â Â Â Â Â  450.015 [Amended by 1969 c.563 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.017 [1955 c.442 Â§4; 1969 c.563 Â§4; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.020 [Amended by 1955 c.111 Â§1; 1969 c.563 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.025 [Amended by 1969 c.563 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.030 [Amended by 1969 c.563 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.035 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.040 [Amended by 1961 c.438 Â§3; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.045 Board members; qualifications; first terms. (1) The power and authority given a sanitary district, except as otherwise provided, shall be exercised by a board of three or five members, according to the number set forth in the petition for formation.

Â Â Â Â Â  (2) A person is qualified to be a member of the board if the person is an elector of the district.

Â Â Â Â Â  (3) If the first board to be elected has three members:

Â Â Â Â Â  (a) The terms of the candidates receiving the highest and second highest votes expire June 30 next following the second regular district election.

Â Â Â Â Â  (b) The term of the candidate receiving the third highest vote expires June 30 next following the first regular district election.

Â Â Â Â Â  (4) If the first board to be elected has five members:

Â Â Â Â Â  (a) The terms of the candidates receiving the first, second and third highest votes expire June 30 next following the second regular district election.

Â Â Â Â Â  (b) The term of the candidate receiving the fourth or fifth highest vote expires June 30 next following the first regular district election. [Amended by 1955 c.442 Â§6; 1971 c.647 Â§83; 1971 c.727 Â§Â§120, 195; 1973 c.796 Â§62; 1975 c.647 Â§34; 1983 c.83 Â§88; 1983 c.350 Â§262]

Â Â Â Â Â  450.050 [Amended by 1969 c.563 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.052 [1955 c.107 Â§1; 1969 c.563 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.054 [1955 c.594 Â§2; 1969 c.563 Â§10; repealed by 1971 c.727 Â§203]

(Officers and Elections)

Â Â Â Â Â  450.055 Board officers; term; vacancy. (1) The officers of the district shall be the district board, consisting of three or five members, and a secretary appointed by the board.

Â Â Â Â Â  (2) Except as to those members of the board who are elected on formation and those members who are elected at an election when the number of board members is increased to five, the term of office of each elected member shall be four years.

Â Â Â Â Â  (3) Vacancy in the membership of the board shall occur by reason of the occurrence of any event listed in ORS 236.010 or, unless excused, by failure to attend three successive regular board meetings. The district board shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1955 c.442 Â§7; 1967 c.439 Â§1; 1969 c.563 Â§Â§11, 29; 1969 c.669 Â§9; 1975 c.647 Â§35; 1983 c.350 Â§263]

Â Â Â Â Â  450.057 [1961 c.438 Â§2; 1967 c.609 Â§9; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.059 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of members of the district board.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§268]

Â Â Â Â Â  450.060 [Amended by 1955 c.442 Â§8; 1967 c.137 Â§2; 1971 c.647 Â§84; 1973 c.796 Â§63; 1975 c.647 Â§37; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.062 Increase of board membership from three to five members; election. (1) A district having a three member board may vote to increase the number of members on the board to five at a regular district election as provided in this section. The board shall order an election on the question of increased membership when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to five members if a majority of the votes cast on the question favors the increase.

Â Â Â Â Â  (2) At the same election at which the question of increasing the board from three to five members is voted upon, the electors shall vote for a number of candidates:

Â Â Â Â Â  (a) To fill any vacancy;

Â Â Â Â Â  (b) To elect a successor to any position the term of which expires June 30 next following the election; and

Â Â Â Â Â  (c) To elect two candidates to fill the two new board positions if the board membership is increased.

Â Â Â Â Â  (3) If the board membership is increased under this section, the Secretary of State by rule shall adjust and stagger the terms of the board members elected at the election under this section as necessary so that at least two board members are elected at each subsequent regular district election. [1955 c.442 Â§5; 1971 c.647 Â§85; 1983 c.350 Â§265]

Â Â Â Â Â  450.065 Election of president; appointment, duties and compensation of secretary. (1) At its first regular meeting each year, or as soon thereafter as practicable, the board shall choose one of its members as president and appoint a secretary.

Â Â Â Â Â  (2) The secretary shall receive such compensation as is fixed by the order of the board.

Â Â Â Â Â  (3) The secretary shall perform all duties required by the board and those prescribed in ORS 450.005 to 450.245.

Â Â Â Â Â  (4) Within 30 days following the entry of the order establishing a district, the secretary of the district shall file a written report with the Environmental Quality Commission, stating the name of the district, the date of its formation and the names and addresses of the board members, and shall furnish with the report a map showing the district boundaries. [Amended by 1957 c.671 Â§1; 1969 c.345 Â§9; 1971 c.727 Â§121]

Â Â Â Â Â  450.070 Meetings of board. (1) The board shall hold such meetings either in the day or evening, as may be convenient, but must hold one regular monthly meeting at a stated time and public place, at which, so far as practicable, district business shall be conducted.

Â Â Â Â Â  (2) In case of the absence or inability of the president or secretary to act, the board may, by order entered in its minutes, choose a president pro tempore, or secretary pro tempore, or both.

Â Â Â Â Â  (3) Special meetings may be called by the president or two members of the board by giving notice of time and place of the meeting six hours in advance.

(Powers)

Â Â Â Â Â  450.075 Powers of sanitary district. A sanitary district may:

Â Â Â Â Â  (1) Have and use a common seal.

Â Â Â Â Â  (2) Sue and be sued in its name.

Â Â Â Â Â  (3) Acquire, construct, reconstruct, alter, enlarge, renew, replace, operate and maintain such sewage collection and disposal systems as in the judgment of the board are necessary and proper for the area of the district. In the performance of these functions, either in or out of the district, it may join with any other public body as defined in ORS 174.109, a federal agency or another state in the joint establishment, maintenance and operation of such works, and may contract therefor within the limits of authority conferred by ORS 450.005 to 450.245.

Â Â Â Â Â  (4) Permit the use, by lease or otherwise, of any property of the district by any other public body as defined in ORS 174.109, a federal agency or another state.

Â Â Â Â Â  (5) Acquire by purchase, gift, devise, condemnation proceedings or otherwise, such real and personal property and rights of way, either within or without the limits of the district, as in the judgment of the board are necessary or proper to the exercise of its powers, and to pay for and hold the same.

Â Â Â Â Â  (6) Make and accept contracts, deeds, releases and documents that, in the judgment of the board, are necessary or proper in the exercise of any of the powers of the district.

Â Â Â Â Â  (7) Issue bonds as provided in ORS 450.095 to 450.125.

Â Â Â Â Â  (8) Determine the rate of levy of taxes in the district, and fix sewer rentals, charges and assessments as provided in ORS 450.130 to 450.175.

Â Â Â Â Â  (9) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (10) Lay its sewers and drains in any public street or road in the county, and for this purpose enter upon it and make all necessary and proper excavations, restoring it to its proper condition. However, the consent of the proper city, county or state authorities, as the case may be, shall first be obtained and the conditions of such consent complied with.

Â Â Â Â Â  (11) Maintain and operate disposal sites and solid waste collection and disposal systems in compliance with ORS 459.005 to 459.437, 459.992 (1) and (2) and 466.995 (1).

Â Â Â Â Â  (12) Call all necessary elections.

Â Â Â Â Â  (13) Compel all residents and property owners in the district to connect their houses and structures requiring sewage or drainage disposal with adjacent street sewers, drains or other sewage disposal system of the district.

Â Â Â Â Â  (14) Do any act necessary or proper to the complete exercise and effect of any of its powers or for the purposes for which it was formed.

Â Â Â Â Â  (15) Make and enforce all necessary and proper regulations for:

Â Â Â Â Â  (a) The cleanliness of roads and streets of the district.

Â Â Â Â Â  (b) All other sanitary purposes not in conflict with the laws of this state.

Â Â Â Â Â  (16) Make and enforce necessary and proper regulations governing the storage, collection, transportation and disposal of solid wastes where such regulations are supplemental to the requirements of the Environmental Quality Commission adopted pursuant to ORS 459.045 and are necessary to meet special local conditions. [Amended by 1967 c.428 Â§13; 1969 c.563 Â§12; 1969 c.593 Â§38; 1971 c.36 Â§6; 1971 c.647 Â§86; 1971 c.648 Â§25; 1983 c.350 Â§266; 2001 c.104 Â§187; 2003 c.802 Â§116]

Â Â Â Â Â  450.080 Signatures on contracts and other documents. All contracts, deeds, warrants, releases, receipts and documents shall be signed in the name of the district by its president and countersigned by its secretary.

Â Â Â Â Â  450.082 District may contract for employee health care services or insurance. (1) The district board may enter into contracts for medical or any other remedial care recognized under state law and hospital services or insurance covering employees of the district for remedial care and hospital benefits. Failure to obtain insurance or service contracts shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) As used in this section Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person. [1967 c.439 Â§4]

Â Â Â Â Â  450.084 Payment for services or insurance by district. (1) The district may agree to pay none, part or all of the premiums or charges on insurance or service contracts, and it may collect from the salary of any employee covered by the contract the percentage of the premiums or charges the employee is required to provide pursuant to the contract. Contributions for premiums or charges by employees shall be only on a voluntary basis.

Â Â Â Â Â  (2) The board may negotiate more than one contract with one or more companies or associations if necessary to obtain optimum coverage at minimum cost.

Â Â Â Â Â  (3) No premium or other periodic charge on any insurance or service contract shall be paid unless the insurer or hospital association issuing such policy or contract is authorized to transact business as an insurance company or hospital association in this state.

Â Â Â Â Â  (4) Expenses incurred by a district in establishing programs or providing benefits authorized by ORS 450.082 and this section are expenses for which a district may levy taxes as provided by ORS 450.170. [1967 c.439 Â§Â§3,5]

Â Â Â Â Â  450.085 Adoption of regulations and ordinances. Any general regulation or ordinance of a district board shall be adopted in accordance with ORS 198.510 to 198.600. Orders not establishing a general regulation need not be posted or published. [Amended by 1971 c.268 Â§16]

(District Finances)

Â Â Â Â Â  450.090 Deposit of district funds; contents of withdrawal or payment order. Funds of the district may be deposited, at the discretion of the district board, in one or more depositories, as defined in ORS 295.005, to be designated by the district board. Funds deposited in a depository shall be withdrawn or paid out only upon proper order and warrant or check signed by the president and countersigned by the secretary. The order shall:

Â Â Â Â Â  (1) Specify the name of the person to whom the moneys are paid;

Â Â Â Â Â  (2) Specify the fund from which the moneys are paid;

Â Â Â Â Â  (3) State generally the purpose for which the moneys are paid; and

Â Â Â Â Â  (4) Be entered in the minutes of the board. [Amended by 1977 c.318 Â§1; 2001 c.373 Â§2]

Â Â Â Â Â  450.095 Bond election. (1) This section establishes the procedure for determining whether bonds of the district, either general obligation, revenue or a combination of both, shall be issued and sold to raise money for the purposes set forth in ORS 450.075 (3). The question shall be decided by election. The board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The order of the board calling the election shall determine the form of the bonding proposal as follows:

Â Â Â Â Â  (a) The order may submit to the electors as one proposal the question of issuing bonds to make all outlays, or so many of them as may be selected; or

Â Â Â Â Â  (b) The order may submit as separate questions the issuance of bonds for any of the outlays singly or in such combinations as the order may direct.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 255.135 to 255.205.

Â Â Â Â Â  (4) In addition to the information required under ORS 255.085 in a notice for an election on the issuance of bonds, the notice for an election under this section shall describe the form of the bonding proposal as determined under subsection (2) of this section.

Â Â Â Â Â  (5) When an election is called pursuant to a petition of electors, the proposal under subsection (2) of this section must conform with the proposal of the petition.

Â Â Â Â Â  (6) If a majority of the votes cast at a bond election is in favor of the issuance of bonds, the board may issue and dispose of the bonds proposed in the order calling the election. [Amended by 1957 c.671 Â§2; 1969 c.563 Â§13; 1983 c.83 Â§89; 1983 c.350 Â§269]

Â Â Â Â Â  450.100 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.105 [Amended by 1961 c.438 Â§4; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.110 District bonds; denomination; place of payment; interest. (1) General obligation or revenue bonds shall be of such denominations as the district board determines, except that no bonds shall be of a denomination greater than $5,000.

Â Â Â Â Â  (2) All bonds shall be payable in lawful money of the United States at a place named by the district board, and shall bear interest at a rate determined by the district board, payable semiannually. [Amended by 1969 c.563 Â§14; 1981 c.94 Â§37; 2001 c.373 Â§3]

Â Â Â Â Â  450.115 Use of proceeds of bond sale. The proceeds of the sale of bonds shall be paid to the district. The proceeds shall be used for the purpose indicated in the order calling for election upon the question of the issuance of the bonds, and for no other purpose. However, if those purposes are entirely fulfilled, any remaining proceeds shall be used for payment of the principal and interest of the bonds. [Amended by 2001 c.373 Â§4]

Â Â Â Â Â  450.120 Debt limitations. The total outstanding district bonds of all types, including improvement bonds of the kind authorized by ORS 223.205 and 223.210 to 223.295, shall at no time exceed in the aggregate 13 percent of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. [Amended by 1955 c.612 Â§1; 1963 c.9 Â§27; 1991 c.459 Â§402]

Â Â Â Â Â  450.125 Payment of bonds; issuance of improvement bonds. (1) All general obligation and revenue bonds shall be paid within a period of 30 years and in annual installments of such amounts as will make the combined amount of principal and interest payable each year as nearly equal as practicable during the years of payment.

Â Â Â Â Â  (2) Improvement bonds may be issued in the manner provided by ORS 223.205 and 223.210 to 223.295 without submitting the question of their issuance to the electors of the district. [Amended by 1955 c.612 Â§2; 1969 c.563 Â§15; 1983 c.350 Â§270]

Â Â Â Â Â  450.130 Sewer service charges; collection and enforcement. (1) The sanitary board may enact ordinances levying sewer service charges within the district, for the purpose of financing the construction, operation and maintenance of the sewage collection and disposal system.

Â Â Â Â Â  (2) The board may contract with any city or district serving water in such area to collect such service charges with the water bills, and the serving agency may cut off water for nonpayment of such service charges. The board may pay the water serving agency for the reasonable cost of such collection services.

Â Â Â Â Â  (3) Service charges may also be collected and enforced as provided in ORS 454.225. [Amended by 1975 c.247 Â§1]

Â Â Â Â Â  450.135 Ordinance declaring method of payment. (1) For the purposes specified in ORS 450.075 (3), a district may declare by ordinance before doing the same that the cost, or any portion thereof, shall be assessed against the property directly benefited. Or it may provide in the ordinance that the cost shall be paid partly by assessment against the property directly benefited and partly out of the general funds of or sewer service charges collected by the district.

Â Â Â Â Â  (2) The determination of the board as expressed in the ordinance as to the proportion of the cost shall be based upon an exercise of the boardÂs sound discretion.

Â Â Â Â Â  450.140 Assessment ordinance. If any of the cost of sewers, drains or sewage treatment plants is assessed against the property directly benefited thereby, the board shall, before attempting to make the improvement or assessment, adopt a general ordinance providing for the method of assessment. The ordinance shall:

Â Â Â Â Â  (1) Contain provision for notice to property owners of intention to make the assessment and improvement.

Â Â Â Â Â  (2) Provide that notice shall be not less than 20 days before action is taken thereon.

Â Â Â Â Â  (3) Provide an opportunity for property owners to appear before the board for the purpose of remonstrating against assessments.

Â Â Â Â Â  (4) Provide for the general method of assessing the property directly benefited and of the recording of liens against the property directly benefited, and of making supplementary assessments and rebates.

Â Â Â Â Â  450.145 Entry of assessments in lien docket; lien docket as public record. (1) When assessments are made they shall be entered into a permanent lien docket which shall be kept in the office of the district and wherein shall be shown the amount of each lien, property against which it has been assessed, the owner thereof and such additional information as is required to keep a permanent and complete record of the lien and the payments thereon.

Â Â Â Â Â  (2) The lien docket shall be a public record kept by the secretary and shall be open to inspection during all business hours established by the district.

Â Â Â Â Â  450.150 Hearing of objections to proposed improvements. (1) The board shall appoint a time for the hearing of remonstrances or objections against any proposed improvement regardless of the method of payment. At the time appointed all objectors or remonstrators shall have the right to be heard.

Â Â Â Â Â  (2) If two-thirds or more of the owners of the property directly benefited, which is liable for any of the cost of the sewers, drains or sewage disposal plants, file written remonstrances objecting to the proposed improvement, the board shall sustain the remonstrances, and no further proceedings in the matter of proposed improvements shall be had for a period of six months.

Â Â Â Â Â  (3) If two-thirds of the owners of the property directly benefited by the proposed improvements do not file written remonstrances against the improvement, the board may proceed with the making of the improvement.

Â Â Â Â Â  450.155 [Amended by 1953 c.649 Â§2; 1955 c.19 Â§1; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  450.160 Collection and enforcement of delinquent liens; reassessment. (1) In case the whole or any portion of the cost of sewers, drains or sewage treatment plants is assessed against the property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when they become due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by local governments as defined in ORS 174.116 and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to sanitary districts where applicable. [Amended by 2003 c.802 Â§117]

Â Â Â Â Â  450.165 Preparation and approval of plans for drains and sewer installations. (1) Whenever the board deems it expedient or necessary to cause to be constructed sewers, drains or sewage treatment plants, the cost of which, in whole or in part, is to be paid either by the proceeds of the sale of bonds by the district or assessed against the property directly benefited or by both methods in proportion, the board shall retain a registered professional engineer to prepare plans and specifications for the sewers, drains or sewage treatment plants, which plans and specifications shall be filed in the office of the secretary of the district.

Â Â Â Â Â  (2) The district board may, however, adopt any plans and specifications they see fit, provided the plans have been prepared by a registered professional engineer and have been approved by the Department of Human Services and the Environmental Quality Commission.

Â Â Â Â Â  450.170 Levy of taxes. (1) Assessment and collection of property taxes within the district shall be made by the county officers charged with assessment and collection of other property taxes in the county in which the property lies.

Â Â Â Â Â  (2) The district board shall fix the amount of money to be raised by taxation for district purposes and for the payment of the principal and interest of outstanding indebtedness of the district which will become due during the year.

Â Â Â Â Â  (3) The district board shall, in the manner and time prescribed by law, transmit to the county assessor a statement of such taxes. If the board fails to levy a direct ad valorem tax sufficient to pay the interest on and the maturing principal of all outstanding general obligation bonds, the county board of any county in which any portion of the district is included shall levy such tax which shall be extended and collected the same as all other sanitary district taxes. [Amended by 1969 c.563 Â§16]

Â Â Â Â Â  450.175 Collection of taxes. (1) Taxes levied under ORS 450.170 shall be collected at the same time and in the same manner as county taxes are collected, and when collected shall be paid to the district.

Â Â Â Â Â  (2) The taxes shall be a lien upon the property against which they are levied in the sanitary district and shall be of the same force and effect as other liens for taxes. Their collection shall be enforced by the same means as provided for the enforcement of liens for state and county taxes. [Amended by 2001 c.373 Â§5]

Â Â Â Â Â  450.177 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§30]

Â Â Â Â Â  Note: 450.177 was added to and made a part of 450.005 to 450.245 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.178 [1971 c.532 Â§2; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.182 [1971 c.532 Â§3; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.186 [1971 c.532 Â§4; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.190 [1971 c.532 Â§5; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.194 [1971 c.532 Â§6; repealed by 1975 c.647 Â§53]

Â Â Â Â Â  450.198 [1971 c.532 Â§7; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.202 [1971 c.532 Â§8; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.205 [Amended by 1957 c.671 Â§3; 1969 c.563 Â§17; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.207 [1957 c.671 Â§5; 1969 c.563 Â§18; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.210 [Amended by 1957 c.671 Â§6; 1969 c.563 Â§19; repealed by 1971 c.727 Â§203]

(Annexation)

Â Â Â Â Â  450.215 Plans for division and disposal of properties. (1) If territory proposed to be annexed is within the limits of another sanitary district, the board of the district to which annexation is proposed and the board of such other district shall meet with each other prior to the hearing on the annexation petition to agree upon a division and disposal of the properties of the other district that lie within the territory proposed to be annexed. An agreement between the boards is effective only in the event the proposed annexation is approved by the electors.

Â Â Â Â Â  (2) The plan of division of properties provided for in subsection (1) of this section shall be arrived at by giving consideration to the assessed valuation of the other district as a whole, the assessed valuation of the territory to be annexed, the types of properties and their location and intended use. If a plan of division of properties is agreed upon, the plan shall be reduced to writing and, if the proposed annexation is approved by the electors, shall be binding upon the districts party to the plan and upon all other interested persons. [Amended by 1957 c.671 Â§7; 1969 c.563 Â§20; 1971 c.727 Â§123]

Â Â Â Â Â  450.220 [Amended by 1957 c.671 Â§8; 1969 c.563 Â§21; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.225 Effective date of annexation; disposition of properties in territory; liabilities and indebtedness of territory; filing of report. (1) If the territory annexed to the district was, prior to the vote on the petition for annexation, within the limits of another sanitary district, the effective date of the annexation shall be the effective date of the withdrawal from the other district of the territory previously within its limits.

Â Â Â Â Â  (2) Unless a plan for division of properties has been agreed upon as provided in ORS 450.215 (2), the district from which the territory has been withdrawn shall proceed to turn over to the district to which the territory has been annexed, its properties in the territory withdrawn. The provisions of ORS 222.560 shall govern the method and procedure by which such division of properties shall be made.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the district to which the territory was annexed may, in the sound discretion of its board, assume such obligations if the obligations do not bring the total of the districtÂs obligation above any applicable limitations prescribed by law or otherwise. When the district assumes such obligations, it shall be liable to the other district, as provided by ORS 222.520 (2)(a) or (b), at the option of the annexing district. After the district agrees to make the payments referred to in this subsection, neither the annexing district nor the annexed territory shall be charged by the other district with any future liabilities, obligations or functions of the other district.

Â Â Â Â Â  (4) Within 30 days after the effective date of the county boardÂs order of annexation, the secretary of the annexing district shall file a written report with the Environmental Quality Commission, stating the name of the district and the date of the county boardÂs order of annexation, and shall furnish with the report a map of the district boundaries as they are after the annexation. [Amended by 1957 c.671 Â§10; 1969 c.563 Â§22; 1971 c.727 Â§124]

Â Â Â Â Â  450.227 [1957 c.112 Â§Â§2,3,4; 1967 c.137 Â§1; 1969 c.563 Â§23; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.228 [1957 c.671 Â§9; 1969 c.563 Â§24; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.230 [Amended by 1957 c.671 Â§11; 1969 c.563 Â§25; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.235 [Amended by 1969 c.563 Â§26; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.237 [1961 c.679 Â§Â§2,3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.239 [1961 c.679 Â§Â§4,5; 1969 c.563 Â§27; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.240 [Repealed by 1957 c.401 Â§6]

Â Â Â Â Â  450.242 [1961 c.679 Â§Â§6,7,8; 1969 c.563 Â§28; repealed by 1971 c.727 Â§203]

(Miscellaneous)

Â Â Â Â Â  450.245 Application of ORS 450.005 to 450.245 to districts organized under former laws; savings clause. (1) Sanitary districts organized under chapter 385, Oregon Laws 1935, which were exercising the functions of sanitary districts on July 16, 1949, are vested with all rights, powers and obligations prescribed in ORS 450.005 to 450.245 and, after July 16, 1949, shall conduct their business in accordance with and be subject to those sections.

Â Â Â Â Â  (2) No right or obligation incurred by the formation of a sanitary district pursuant to the provisions of chapter 385, Oregon Laws 1935, as amended by chapter 402, Oregon Laws 1941, is affected by the repeal of those provisions.

(Districts With Valuation Less Than $250,000)

Â Â Â Â Â  450.250 Definitions for ORS 450.250 to 450.300. (1) ÂDistrictÂ means a sanitary district duly organized under the provisions of ORS 450.005 to 450.245, having an assessed valuation of not more than $250,000.

Â Â Â Â Â  (2) ÂSewerage systemÂ means complete or primary sewage treatment and disposal facilities, sewer mains, pumping stations, and all equipment and appurtenances necessary, useful or convenient for the treatment or disposal of sewage, or any portion of such a system, whether within or without the boundaries of a district. [1955 c.577 Â§1; 1959 c.157 Â§9]

Â Â Â Â Â  450.255 Districts eligible for state help in financing sewerage systems. Districts that have been certified by the Environmental Quality Commission as being in need of sewerage systems may apply to the State Treasurer for the financing of such costs under authority of ORS 450.250 to 450.300. The Environmental Quality Commission shall certify to the State Treasurer, in writing, a list of the districts that are in dire need of sewerage and sanitation facilities. [1955 c.577 Â§2; 1959 c.574 Â§1]

Â Â Â Â Â  450.260 Conditions precedent to financing application. A district shall not apply to the State Treasurer for financing under ORS 450.250 to 450.300 unless:

Â Â Â Â Â  (1) It submits to the State Treasurer plans and specifications prepared by competent licensed engineers setting forth the type or character of sewer system or sewerage facilities proposed for the particular district and the estimated cost of the system and of the appurtenances thereto.

Â Â Â Â Â  (2) It submits to the State Treasurer the proposed plan of the district for liquidation of indebtedness to be incurred for financing the cost of such system or facilities. [1955 c.577 Â§3]

Â Â Â Â Â  450.265 Bonds issued by district pursuant to ORS 450.250 to 450.300 are subject to State Treasurer control; refunding bonds issuable. The bonds issued by districts pursuant to ORS 450.250 to 450.300 shall bear such dates, be in such form, run for such periods of time, bear such rates of interest, and be sold by the districts at such prices as the State Treasurer may determine. Refunding bonds of like obligation may be issued to replace outstanding bonds, provided the refunding bonds are sold publicly upon competitive bids. [1955 c.577 Â§4; 1981 c.94 Â§38]

Â Â Â Â Â  450.270 Powers of State Treasurer in connection with ORS 450.250 to 450.300. (1) The State Treasurer shall be the sole judge as to whether state funds shall be invested in the bonds of a district and as to which undertakings shall first be financed. The decision of the State Treasurer on the subject of investment and priority shall be final.

Â Â Â Â Â  (2) The State Treasurer may enlist the technical services of any state officer or department in a study of the feasibility and cost of the sewerage project. The State Treasurer further may employ licensed engineers, at the cost of the district, to make such a study for the district and for the State Treasurer.

Â Â Â Â Â  (3) The State Treasurer, in the discretion of the State Treasurer, may purchase with moneys from the revolving fund provided by ORS 450.250 to 450.300, general obligation sewerage system bonds of any district, issued under authority of ORS 450.250 to 450.300. If the State Treasurer deems it expedient in the acquisition and construction of a sewerage system for a district to furnish sewerage service for territory that is contiguous to or outside the boundaries of the district, the State Treasurer may authorize the district to furnish such service and to construct part of its system outside its boundaries for such purpose.

Â Â Â Â Â  (4) The State Treasurer may authorize districts to issue sewerage system bonds with the right reserved to them to redeem bonds at par value and accrued interest prior to the final maturity dates of the bonds.

Â Â Â Â Â  (5) The State Treasurer, in the discretion of the State Treasurer, may authorize deferment of payment of interest upon the sewerage bonds of the district for a period not exceeding three years, and may provide for the issuance of such bonds with graduated rates of interest.

Â Â Â Â Â  (6) The State Treasurer may specify the procedure to be followed by a district in availing itself of the provisions of ORS 450.250 to 450.300. [1955 c.577 Â§5]

Â Â Â Â Â  450.275 State Treasurer approval of other bond issues by district whose bonds are owned by state. So long as any of the sewerage bonds of the district are owned by the state, the district shall not issue other bonds of any character without prior written approval of the State Treasurer. [1955 c.577 Â§6]

Â Â Â Â Â  450.280 Circumstances and conditions under which State Treasurer may purchase sewerage system bonds. (1) The State Treasurer may purchase from a district at private sale sewerage system bonds bearing interest at a rate agreed upon by the State Treasurer and the district. The bonds shall qualify for investment by the state only if the sewer connection charges and revenues of the sewerage system of the issuing district, after the payment of operation and maintenance expenses, are pledged wholly to the payment of the principal of and interest upon the bonds, and the issuing district shall covenant to levy ad valorem taxes upon all of the taxable property within its boundaries to meet deficiencies in the charges and revenues pledged, and only if the combined indebtedness for all public purposes, other than state or federal, within the boundaries of the district, including the proposed sewerage system indebtedness, but excluding obligations issued for other utilities that are self-supporting or self-liquidating or are approximately so, does not exceed 25 percent of the total real market value of all taxable property within the district as reflected in the last roll certified under ORS 311.105. The limitation shall apply only to districts that finance the costs of their sewerage systems under ORS 450.250 to 450.300. The limitation shall include the ratios of indebtedness to the total valuation, determined in like manner, of other subdivisions that overlap the district to an extent of more than 50 percent of the total value of the district. Indebtedness within the 25 percent limitation may be incurred by a district if approved by the electors of the district at an election called and held for that purpose. Notwithstanding that revenues may have been pledged to the payment of the principal of and the interest upon a particular issue of general obligation bonds owned by the state, the same revenues, with the approval of the State Treasurer, may be pledged to the payment of the principal of and the interest on additional issues of bonds purchased by the state from the district. The additional issues shall be on a parity with previous issues as to the pledge of charges and revenues. In order to complete the financing of a sewerage system, after bonds payable as to principal and interest from revenues and ad valorem taxation have been issued, the State Treasurer may purchase issues of general obligation sewerage system bonds of districts, payable only from ad valorem property taxes, provided such issues, together with other obligations of the district, do not exceed the debt limits specified in this section.

Â Â Â Â Â  (2) All bonds heretofore issued under authority of ORS 450.250 to 450.300 and sold to the state, and the proceedings under which they were issued, are approved, validated, ratified, and confirmed, and the bonds are the valid and legally binding general obligations of the issuing district. [1955 c.577 Â§7; 1957 c.121 Â§1; 1959 c.574 Â§2; 1971 c.647 Â§91; 1981 c.94 Â§39; 1981 c.804 Â§101; 1991 c.459 Â§403; 1995 c.79 Â§224]

Â Â Â Â Â  450.285 State Sanitary District Sewer Bond Fund. (1) The State Sanitary District Sewer Bond Fund is established separate and distinct from the General Fund. Moneys in the State Sanitary District Sewer Bond Fund are continuously appropriated to the State Treasurer for investment under authority of ORS 450.250 to 450.300, and for payment of costs of the State Treasurer in connection with the investment.

Â Â Â Â Â  (2) The earnings of the fund established under this section shall accrue to the General Fund, and the amounts received in payment of the principal of investments of the fund established under this section shall be credited to the General Fund, to be available for the payment of general governmental expenses.

Â Â Â Â Â  (3) The State Treasurer may engage such assistance and incur such expenses to carry out the purposes of ORS 450.250 to 450.300 as may be necessary. [1955 c.577 Â§8; 1957 c.702 Â§1; 1957 s.s. c.14 Â§1; 1963 c.341 Â§4; 2005 c.755 Â§39]

Â Â Â Â Â  450.290 Provisions concerning liquidation of indebtedness incurred by district financing sewerage system under ORS 450.250 to 450.300. (1) Each district financing the cost of a sewerage system under authority of ORS 450.250 to 450.300 shall submit to the State Treasurer for approval, a schedule of its rates and sewer connection charges, and proposed method of collection thereof. The rates and charges shall be such as, in the judgment of the State Treasurer, are sufficient to pay the operation and maintenance costs of the system and to liquidate, during the period approved by the State Treasurer, the indebtedness incurred by the district in the construction of the system. The State Treasurer may further require as part of the agreement to purchase the bonds of the district, that the district levy and collect assessments in the manner provided by ORS 450.005 to 450.245, and that it pledge the receipts from such assessments, both principal and interest, to the payment of its bonds and the interest thereon. The district shall be fully authorized to levy and collect such assessments against properties within or without the boundaries of the district, that will be benefited by the sewerage system of the district. Should the receipts of the district prove inadequate to pay such costs and such indebtedness, the State Treasurer may direct the district to increase its rates and charges to make the sewerage project self-supporting and self-liquidating, and the district thereupon shall establish the rates and charges prescribed by the State Treasurer.

Â Â Â Â Â  (2) If the district does not have the ability to collect sewerage charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, and if the State Treasurer so directs, delinquent charges for use of or connection with a sewerage system shall be certified to the assessor of the county or counties in which the district is located and shall be entered upon the tax rolls of the county and be collected and accounted for in the same manner in which city taxes are collected and accounted for. The said charges shall constitute liens upon the real property of the corporation or person against whom they are assessed.

Â Â Â Â Â  (3) The district shall obtain from the State Treasurer approval of its annual budgets and tax levies before they are certified to the clerk and assessor of the county in which the district is located, for extension upon the county tax rolls. [1955 c.577 Â§9; 1991 c.459 Â§403a]

Â Â Â Â Â  450.295 Refinancing indebtedness of district; court-appointed receiver may operate system. If any district fails to meet, when due, any obligations sold to the state under authority of ORS 450.250 to 450.300, the State Treasurer and the district may agree upon and put into effect, any plan they may consider expedient for refinancing the indebtedness of the district, or the State Treasurer, with the approval of the circuit court of the county in which the major portion of the assessed valuation of the district is located, may appoint a receiver to operate the sewerage system. The receiver shall act as such so long as the circuit court deems receivership necessary to protect the interests of the state and of the district. [1955 c.577 Â§10]

Â Â Â Â Â  450.300 Duty of treasurer to keep funds separate and to withhold tax receipts for bond payments; liability of treasurer. The treasurer of each district that finances the cost of a sewerage system or facilities under authority of ORS 450.250 to 450.300 shall keep collections or assessments for sewerage service and sewer connection fees separate and distinct from other funds of the district and shall withhold from tax receipts not less often than quarterly the full amounts proportionate to the elapsed portion of the tax year that have been levied for the payment of interest on and the principal of the sewerage system bonds of the district. For failure to account for sewerage revenues and taxes as provided in this section, such treasurers shall be liable upon their official bonds. [1955 c.577 Â§11]

(Sanitary District Sewerage System Revolving Fund)

Â Â Â Â Â  450.303 Purchase of general obligation bonds of sanitary districts; Sanitary District Sewerage System Revolving Fund. (1) Any sanitary district in the state having an actual value in excess of $750,000, that has not been able to sell its general obligation bonds on the market upon competitive bids or has not been able to obtain a bid for its bonds pursuant to notice of sale of the bonds published in a newspaper of general circulation printed and published for a period of two consecutive weeks in the county in which the major portion of the assessed value of the district is located, may sell its bonds to the State of Oregon, if the bonds are approved for investment by the State Treasurer. For the purposes of this section, actual value shall be determined in the manner prescribed by ORS 450.120. Bonds issued under authority of this section, together with other outstanding indebtedness of the district, shall not exceed in the aggregate 15 percent of the actual value of the district. For the purposes of this section, the 15 percent limitation shall supersede the limitation imposed by ORS 450.120 or any other law in conflict with this section. Only bonds authorized and issued in compliance with ORS 450.005 to 450.080, 450.085 to 450.115, 450.125 to 450.245 and the provisions of this section may be purchased by the State of Oregon as investments of the fund designated in subsection (2) of this section.

Â Â Â Â Â  (2) The Sanitary District Sewerage System Revolving Fund is established separate and distinct from the General Fund. Moneys in the Sanitary District Sewerage System Revolving Fund are continuously appropriated to the State Treasurer for investment under the authority of this section. The interest paid on the investments purchased pursuant to this section shall be credited to the General Fund of the State of Oregon, and the principal, as it is repaid to the state by sanitary districts, shall be credited to the General Fund to be available for the payment of general governmental expenses. The State Treasurer is authorized to sell at not less than cost, the bonds, in whole or in part, that have been purchased under the authority of this section. The proceeds of sale of the bonds shall be credited to the General Fund to be available for the payment of general governmental expenses. [1959 c.425 Â§Â§1,2; 1963 c.341 Â§5; 1981 c.94 Â§40; 2005 c.755 Â§40]

Â Â Â Â Â  450.305 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.310 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.315 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.320 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.325 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.330 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.335 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.340 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.345 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.350 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.355 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.360 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.365 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.370 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.375 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.380 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.385 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.390 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.395 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â

Â Â Â Â Â  450.400 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.405 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.410 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.415 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.420 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.425 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.430 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.435 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.440 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.445 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.450 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.455 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.460 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.465 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.470 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.475 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.480 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.485 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.490 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.495 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.500 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.505 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.510 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.515 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.520 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.525 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.530 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.535 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.540 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.545 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.550 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.555 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.560 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.565 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.570 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.575 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.580 [Repealed by 1969 c.25 Â§1]

JOINT WATER AND SANITARY AUTHORITIES

Â Â Â Â Â  450.600 Joint authorities; formation; election of directors upon formation; first terms. (1) A joint water and sanitary authority may be formed as provided in ORS 198.705 to 198.955.

Â Â Â Â Â  (2) Five or seven directors of the board of the joint water and sanitary authority shall be elected at the election for formation of the joint water and sanitary authority, according to the number set forth in the petition for formation.

Â Â Â Â Â  (3) When the effective date of the formation of the joint authority occurs in an odd-numbered year:

Â Â Â Â Â  (a) If the governing body of the joint authority is a board of directors of five members, three district board members shall be elected for four-year terms and the other two district board members shall be elected for two-year terms; and

Â Â Â Â Â  (b) If the governing body of the joint authority is a board of directors of seven members, four district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms.

Â Â Â Â Â  (4) When the effective date of the formation occurs in an even-numbered year:

Â Â Â Â Â  (a) If the governing body of the joint authority is a board of directors of five members, three district board members shall be elected for three-year terms and the other two district board members shall be elected for one-year terms; and

Â Â Â Â Â  (b) If the governing body of the joint authority is a board of directors of seven members, four district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (5) The terms of the members of the first board shall be determined by lot at the first meeting of the board after the election. [1993 c.577 Â§1]

Â Â Â Â Â  450.605 Formation of joint authority by consolidation; transfer of property, rights and powers to consolidated authority. (1) In addition to formation under ORS 198.705 to 198.955, a joint water and sanitary authority may also be formed by consolidation of a water authority and a sanitary authority as provided by ORS 450.610 to 450.630 if the consolidation is approved by the electors or if it is approved by a local government boundary commission as provided by ORS 199.480 (1)(c). The authorities included in the consolidation shall be considered joined into a single new joint authority.

Â Â Â Â Â  (2) If the consolidation is approved, the authority boards and officers of the consolidating authorities shall turn over to the board of the successor authority all funds, property, contracts and records of the consolidating authorities. Upon the effective date of the consolidation, the successor joint authority shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts, rights and powers of the consolidating authorities, and shall constitute and be a regularly organized authority as if originally organized in the manner provided by ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Have the right to receive uncollected taxes, assessments or charges levied by the consolidating authorities and upon collection to credit the taxes, assessments or charges to the account of the successor joint authority; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 450.615, become liable for all the obligations, legal or contractual, of the consolidating authorities. [1993 c.577 Â§2]

Â Â Â Â Â  450.607 Formation of joint authority that includes city or district by consolidation; formation within urban growth boundary; transfer of property to consolidated authority. (1) In addition to formation under ORS 198.705 to 198.955, a joint water and sanitary authority may be formed by consolidation of a water authority and a sanitary authority or by the consolidation of a water authority or sanitary authority and any combination of cities or districts as provided by ORS 450.610 to 450.630 if the consolidation is approved by the electors or if it is approved by a local government boundary commission as provided in ORS 199.480 (1)(c). The entities included in the consolidation shall be considered joined into a single new joint authority. Except for the consolidation of an existing water authority and sanitary authority, if the consolidating entities are within the urban growth boundary of a city or the city provides water supply, wastewater treatment or surface water management and treatment, then the consolidating entities must:

Â Â Â Â Â  (a) Obtain consent for the consolidation by resolution of the affected city or district prior to calling an election; or

Â Â Â Â Â  (b) Comply with the formation procedures set forth in ORS 450.600 and satisfy the requirements of ORS 450.787.

Â Â Â Â Â  (2) If the consolidation is approved, the governing bodies of the affected entities and officers of the consolidating entities shall turn over to the board of the successor authority all funds, property, contracts and records of the consolidating entities. Upon the effective date of the consolidation, the successor joint authority shall:

Â Â Â Â Â  (a) Succeed to and hold the property, contracts, rights and powers of the consolidating entities with respect to water-related services and be a regularly organized authority as if originally organized in the manner provided by ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Have the right to receive the uncollected taxes, assessments or charges levied by the consolidating entities and, upon collection, to credit the taxes, assessments or charges to the account of the successor joint authority; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 450.615, become liable for all the legal or contractual obligations of the consolidating entities. [1997 c.590 Â§6]

Â Â Â Â Â  Note: 450.607 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.610 Initiation of proceedings for consolidation; resolution by governing bodies. (1) Consolidation into a joint water and sanitary authority may be initiated by resolution adopted or approved by two or more authorities or district or city governing bodies. However, of the entities initiating the proceedings for consolidation, at least one must be an authority formed under this chapter while the others may consist of any combination of districts or cities. A resolution adopted or approved under this subsection shall state the names of the affected entities and the name of the successor joint authority.

Â Â Â Â Â  (2) When proceedings have been initiated as provided in subsection (1) of this section, and the consolidating entities are subject to the jurisdiction of a local government boundary commission, the initiating documents shall be filed with the boundary commission as provided by ORS 199.476. [1993 c.577 Â§3; 1997 c.590 Â§7]

Â Â Â Â Â  450.615 Contents of resolution; debt distribution plan; dissolution of existing entities. (1) A resolution proposing consolidation of a water authority and a sanitary authority shall state the number of members to be on the board of directors of the joint water and sanitary authority.

Â Â Â Â Â  (2) A resolution proposing consolidation of a water authority and a sanitary authority may include a debt distribution plan to be voted upon as a part of the proposal. The plan may provide for any distribution of indebtedness and may require that a consolidating authority remain solely liable for all or any portion of any indebtedness outstanding at the time of the consolidation.

Â Â Â Â Â  (3) A resolution proposing consolidation into a joint water and sanitary authority may include a declaration that some or all of the existing water or sanitary authorities or districts proposing consolidation shall be dissolved upon formation of the joint authority.

Â Â Â Â Â  (4) If the consolidation is approved, the board of the successor joint authority shall, in accordance with the debt distribution plan, levy taxes and assessments for the liquidation of any prior existing indebtedness. Such a levy shall be subject to the principal Act of the consolidated authority. [1993 c.577 Â§4; 1997 c.590 Â§8]

Â Â Â Â Â  450.620 Assembly of governing bodies; order for election on consolidation. (1) When the governing body of each affected entity has adopted or approved a resolution pursuant to ORS 450.615, the governing body of the affected entity having the largest population according to the most recent federal decennial census shall call a joint assembly of the governing bodies of the affected entities. The governing body calling the joint assembly shall specify the time and place of the assembly. The secretary of the governing body shall give notice of the assembly to each member of the governing body of each affected entity. The notice shall be given by certified mail.

Â Â Â Â Â  (2) At the joint assembly, a majority of the members of each governing body constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The assembly, by a majority of all members present, shall adopt an order calling an election in each affected authority. The order shall include the matters specified in ORS 198.745. [1993 c.577 Â§5; 1997 c.590 Â§9]

Â Â Â Â Â  450.625 Election result; certification. The governing body of each affected entity shall meet separately not later than the fifth day after receiving from the county clerk the abstract of the votes cast in the election on consolidation. At the meeting, the governing body of the entity shall determine the result of the election and certify the result. [1993 c.577 Â§6; 1997 c.590 Â§10]

Â Â Â Â Â  450.630 Joint meeting of governing bodies after approval of consolidation; declaration of consolidation; election of board. (1) If the proposal for consolidation is approved by a majority of the votes cast in each affected authority or is approved by a local government boundary commission, the governing body of the authority with the largest population according to the most recent federal decennial census shall call a joint meeting of the governing bodies of the affected authorities. The meeting shall be held at a time and place designated by the governing body calling the meeting, not later than 10 days after the canvass of the vote in the authority last canvassed. The secretary of the authority calling the meeting shall give notice of the time and place of the meeting to each member of the governing body of each affected authority.

Â Â Â Â Â  (2) At the joint meeting, a majority of the members of the governing body of each affected authority constitutes a quorum for the transaction of business. The members so assembled shall from among the members elect five or seven persons to serve as board members of the successor joint authority until June 30 following the next regular district election as defined in ORS 255.005. The board so elected shall immediately meet and organize and shall by resolution declare the joint water and sanitary authority formed. From the date of adoption of the resolution the consolidation is complete.

Â Â Â Â Â  (3) At the first regular election held in the joint water and sanitary authority after consolidation, five or seven board members shall be elected. The terms of office of the members elected shall be determined by lot at their first meeting after their election. When the resolution proposing consolidation provides for a five-member board for the joint water and sanitary authority, the terms of three of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the joint authority. The terms of the remaining two members shall expire on June 30 next following the date of the second regular district election in the joint authority. When the resolution proposing consolidation provides for a seven-member board for the joint water and sanitary authority, the terms of four of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the joint authority. The terms of the remaining three members shall expire on June 30 next following the date of the second regular district election in the joint authority. [1993 c.577 Â§7]

Â Â Â Â Â  450.635 Board of directors of joint authority; number; terms; qualifications. (1) The governing body of a joint water and sanitary authority shall be a board of directors of five or seven members, based upon the number of board members specified in the petition for formation or in the resolution proposing consolidation of a water authority and a sanitary authority into the joint water and sanitary authority.

Â Â Â Â Â  (2) Each director elected shall hold office from July 1 next following election.

Â Â Â Â Â  (3) The term of office of a director of a joint water and sanitary authority is four years. However, each director shall hold office until the election and qualification of a successor.

Â Â Â Â Â  (4) The board of directors of the joint water and sanitary authority shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (5) Any elector residing within the joint water and sanitary authority is qualified to be a member of the board of directors of the joint authority.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, a person who is an employee of a joint water and sanitary authority is not qualified to serve as a director of the joint water and sanitary authority by which the person is employed. [1993 c.577 Â§9]

Â Â Â Â Â  450.640 Powers of joint authority; purposes for which joint authority is municipality. (1) Except as otherwise provided in this section, a joint water and sanitary authority possesses all the duties, functions and powers granted to water authorities and to sanitary authorities under ORS 450.600 to 450.989.

Â Â Â Â Â  (2) Notwithstanding ORS 450.895, a joint water and sanitary authority is a municipality for the purposes of ORS 288.805 to 288.945, and revenue bonds issued by a joint water and sanitary authority shall be issued in accordance with ORS 288.805 to 288.945. [1993 c.577 Â§10]

Â Â Â Â Â  450.645 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of the members of the board of directors of a joint water and sanitary authority.

Â Â Â Â Â  (b) The conduct of elections in the joint authority.

Â Â Â Â Â  (2) The members of the board of directors of a joint water and sanitary authority shall be elected at large by position number by the electors of the district. [1993 c.577 Â§8]

WATER AUTHORITIES

Â Â Â Â Â  450.650 Board of directors; terms; qualifications. (1) The governing body of a water authority shall be a board of directors of five or seven members.

Â Â Â Â Â  (2) The term of office of a director of a water authority is four years.

Â Â Â Â Â  (3) Any elector residing within the proposed water authority is qualified to be a member of the board of directors of the authority.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a person who is an employee of a water authority is not qualified to serve as a director of the water authority by which the person is employed. [1987 c.863 Â§4; 1989 c.809 Â§2; 1993 c.577 Â§21]

Â Â Â Â Â  450.655 Methods of election of authority directors. (1) The directors of a water authority may be elected by one of the following methods:

Â Â Â Â Â  (a) Elected by the electors of zones as nearly equal in population as feasible according to the latest federal decennial census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by the electors of the zones.

Â Â Â Â Â  (3) If the directors of the water authority are elected from zones, the board of the water authority, after each federal decennial census, shall adjust the boundaries of the zones to make them as nearly equal in population as feasible. [1987 c.863 Â§5; 1993 c.577 Â§22]

Â Â Â Â Â  450.658 Election of directors; terms. (1) Five or seven directors of the water authority shall be elected at the election for formation of the authority or, if no election is held on the question of formation, at the election held under ORS 198.825.

Â Â Â Â Â  (2) When the petition or resolution proposing formation provides for a five-member board for the water authority, the terms of three of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the water authority. The terms of the remaining two members shall expire on June 30 next following the date of the second regular district election in the water authority. When the petition or resolution proposing formation provides for a seven-member board for the water authority, the terms of four of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the water authority. The terms of the remaining three members shall expire on June 30 next following the date of the second regular district election in the water authority. [1987 c.863 Â§6; 1993 c.577 Â§23]

Â Â Â Â Â  450.660 Water authority formation. A water authority may be formed by any of the methods provided for in ORS 450.665 to 450.680 or 450.785. [1987 c.863 Â§2; 1993 c.577 Â§24]

Â Â Â Â Â  450.665 Formation of authorities under special districts law. A water authority may be formed as provided in ORS 198.800 to 198.825 except that:

Â Â Â Â Â  (1) A petition for formation shall be signed by not less than 100 electors registered in the territory subject to the petition and shall state the number of members to be on the board of directors of the proposed authority.

Â Â Â Â Â  (2) In its order creating the water authority, the county board shall prescribe the method of election of the board of the proposed authority from among the methods described in ORS 450.655. If the county board determines that the directors of the water authority shall be elected from zones, the county board shall establish and describe the zones, using streets and other generally recognizable features. [1987 c.863 Â§3; 1993 c.577 Â§25]

Â Â Â Â Â  450.670 [1987 c.863 Â§9; 1989 c.809 Â§6; renumbered 450.987 in 1989]

Â Â Â Â Â  450.675 Formation of authorities from areas within one or more counties. Any portion of one or more counties, including both incorporated and unincorporated areas as well as areas within domestic water supply districts, county service districts for water supply works and other districts may be formed into a water authority under ORS 450.600 to 450.989. Such areas need not be contiguous. [1971 c.504 Â§3; 1993 c.577 Â§26]

Â Â Â Â Â  450.680 Formation of authorities by cities and water districts. (1) The governing bodies of two or more cities, two or more water districts or one or more cities and one or more water districts, when they consider it necessary for the public health, safety and welfare, may initiate the formation of a water authority by resolution. The resolution shall set forth the name and boundaries of the proposed water authority and the number of members to be on the board of directors of the proposed authority.

The governing bodies shall file the resolution with the governing body of the principal county, as defined in ORS 198.705. If any part of the proposed water authority is within a city, the resolution shall be accompanied by a certified copy of a resolution of the governing body of the city approving the resolution that initiates formation of the water authority.

Â Â Â Â Â  (2) Upon receipt of the resolution, the county governing body or boundary commission shall determine that provision of potable water to the area within the proposed water authority can best be achieved by creation of a water authority rather than by water districts or cities. In making this determination, the county governing body shall consider the following factors:

Â Â Â Â Â  (a) The ability of the proposed authority to provide water service to the area within the proposed authority;

Â Â Â Â Â  (b) The effect on both long and short-term rates for patrons within the proposed authority;

Â Â Â Â Â  (c) The impact, if any, of the proposed water authority on adjacent special districts and cities; and

Â Â Â Â Â  (d) Consistency of the proposed water authority with the adopted comprehensive plan of the county within the boundaries of the proposed water authority.

Â Â Â Â Â  (3) After the county governing body or boundary commission makes the determination under subsection (2) of this section, the county governing body shall by order provide for a public hearing on the proposal. The order shall set forth the date, time and place of the hearing. Notice of the hearing shall be given in the manner provided by ORS 198.800 except that the notice shall state that the governing bodies of the cities or water districts have filed a resolution with the county governing body declaring their intention to initiate formation. The hearing and election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825. [1971 c.504 Â§4; 1983 c.740 Â§172; 1987 c.863 Â§11; 1989 c.809 Â§3; 1993 c.577 Â§27]

Â Â Â Â Â  450.685 Application of certain provisions to authorities. (1) Except as provided by subsection (2) of this section, ORS 450.070, 450.084, 450.085 and 450.600 to 450.989 apply to a water authority.

Â Â Â Â Â  (2) ORS 450.810 (1), 450.815 (7), (8) and (9), 450.820 and 450.835 do not apply to a water authority.

Â Â Â Â Â  (3) ORS 264.240, 264.250 (2), 264.300 to 264.320 and 264.505 to 264.840 are applicable to a water authority. [1971 c.504 Â§5; 1989 c.809 Â§4; 1993 c.577 Â§28]

Â Â Â Â Â  450.690 Purposes for which authority is municipality. A water authority is a municipality for the purposes of ORS 288.805 to 288.945, and revenue bonds issued by a water authority shall be issued in accordance with ORS 288.805 to 288.945. [1987 c.863 Â§8; 1993 c.577 Â§29]

Â Â Â Â Â  450.693 Services to other local governments authorized. A water authority may provide any of the services that it is authorized to provide under ORS 450.600 to 450.989 to other local governments as defined in ORS 174.116 situated within the boundaries of the authority at wholesale, retail or a combination of wholesale and retail. [1993 c.577 Â§13; 2003 c.802 Â§118]

Â Â Â Â Â  450.695 Acquisition of water rights; effect on priority of rights. (1) A water authority may acquire water rights from any local government as defined in ORS 174.116. Upon request by the authority if the water right acquired was for municipal use, the Water Resources Commission shall issue a new water right certificate to the water authority preserving the previously established priority of water rights.

Â Â Â Â Â  (2) In accordance with ORS 540.520 and 540.530, a water authority may change the points of diversion of water or move the water intake sources as specified in the water right permits or certificates of those local governments as defined in ORS 174.116 that were merged into the authority. [1989 c.707 Â§1; 1993 c.577 Â§30; 2003 c.802 Â§119]

Â Â Â Â Â  Note: 450.695 and 450.700 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.700 Acquisition of water rights; effect on prior rights. (1) A water authority may acquire water rights from any city or any district, as defined in ORS 543.655. Upon request by the authority, the Water Resources Commission shall issue a new water right certificate to the water authority preserving the previously established priority of water rights.

Â Â Â Â Â  (2) Upon compliance with ORS 540.520 and 540.530, a water authority may change the points of diversion of water or move the water intake sources as specified in the water right permits of those districts that were merged into the authority. Upon the filing of notice of such changes with the Water Resources Department, the changes shall not impair any water right previously vested in those districts. [1989 c.809 Â§1; 1993 c.577 Â§31]

Â Â Â Â Â  Note: See note under 450.695.

SANITARY AUTHORITIES

(Generally)

Â Â Â Â Â  450.705 Policy; construction. (1) It hereby is recognized and declared that the sewage disposal, drainage, insect control and related problems in many of the areas of the state where the population is rapidly expanding can best be solved through the cooperative and integrated effort and support of unincorporated and incorporated areas. It is the purpose of ORS 450.600 to 450.989 to provide a means whereby such cooperation and integration can be achieved and ORS 450.600 to 450.989 is to be construed liberally to accomplish this purpose.

Â Â Â Â Â  (2) It is recognized also that potable water supply problems in many areas of the state where the population is rapidly expanding can best be solved through the cooperative and integrated effort and support of unincorporated and incorporated areas. It is the purpose of ORS 450.600 to 450.989 to provide a means whereby water authorities can be formed and such cooperation and integration can be achieved and ORS 450.600 to 450.989 is to be construed liberally to accomplish that purpose. [1955 c.614 Â§1; 1971 c.504 Â§1; 1993 c.577 Â§32]

Â Â Â Â Â  450.710 Definitions for ORS 450.600 to 450.989. As used in ORS 450.600 to 450.989 unless the context clearly indicates otherwise:

Â Â Â Â Â  (1) ÂAuthorityÂ means a sanitary authority established under ORS 450.600 to 450.989.

Â Â Â Â Â  (2) ÂBoardÂ means the sanitary authority board under ORS 450.600 to 450.989.

Â Â Â Â Â  (3) ÂConstructionÂ includes the acquisition of land or other property for the construction of an installation and the improvement, enlargement, alteration and reconstruction of an installation and the acquisition of existing sewage disposal or drainage systems, or portions thereof.

Â Â Â Â Â  (4) ÂGoverning bodyÂ means the county court or board of county commissioners of a county.

Â Â Â Â Â  (5) ÂOwner of landÂ or ÂlandownerÂ means a vendee under a recorded land sale contract or if there is no such contract the holder of the record title to the land in which vendee or holder has a present interest equal to or greater than a life estate as shown on the last available complete assessment roll in the office of the county assessor. [1955 c.614 Â§2; 1971 c.647 Â§92; 1983 c.83 Â§90; 1989 c.809 Â§7]

(Formation)

Â Â Â Â Â  450.715 Areas which may be formed into sanitary authorities. Any portion of one or more counties, including both incorporated and unincorporated areas as well as areas within sanitary, drainage and other districts, may be formed into a sanitary authority under ORS 450.600 to 450.989. Such areas need not be contiguous. [1955 c.614 Â§3; 1989 c.809 Â§8]

Â Â Â Â Â  450.720 [1955 c.614 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.722 Formation of water or sanitary authority may include dissolution of certain existing districts. (1) When formation of a water authority or a sanitary authority is proposed, the petition or resolution for formation under ORS 198.705 to 198.955 or the resolution or order for formation under ORS 450.600 to 450.989 may include, in addition to the information required under ORS 198.705 to 198.955 and 450.600 to 450.989, a declaration that some or all of the existing water, sanitary or drainage districts located entirely within the proposed water authority or sanitary authority shall be dissolved upon formation of the authority.

Â Â Â Â Â  (2) Upon formation of a water authority or a sanitary authority, the districts declared to be dissolved in the petition, resolution or order for formation, either as originally filed or as amended by a local government boundary commission or by a county governing body, are extinguished upon the effective date of the formation of the water authority or the sanitary authority. On the effective date of such formation, the water authority or sanitary authority succeeds to all the assets and becomes charged with all the liabilities, obligations and functions of the districts. The district officers shall forthwith deliver to the water authority or sanitary authority the district assets and records. Uncollected taxes theretofore levied by such districts shall become the property of the water authority or the sanitary authority and be delivered to it by the county treasurer upon collection. [1993 c.577 Â§11]

Â Â Â Â Â  Note: 450.722 was added to and made a part of 450.600 to 450.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.725 [1955 c.614 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.730 [1955 c.614 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.735 [1955 c.614 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.740 [1955 c.614 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.745 [1955 c.614 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.750 [1955 c.614 Â§10; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.755 [1955 c.614 Â§11; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.760 [1955 c.614 Â§12; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.765 [1955 c.614 Â§13; 1967 c.609 Â§10; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.770 [1955 c.614 Â§14; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.775 [1955 c.614 Â§15; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.780 [1955 c.614 Â§16; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.785 Initiation of formation of sanitary authority by governing body without petition. In addition to other methods of initiating proceedings for the formation of a sanitary authority under ORS 450.705 to 450.860 and 450.865 to 450.945 and when they consider it necessary for the protection of the public health, safety and welfare, the governing bodies of one or more counties may on their own motion initiate the formation of a sanitary authority by order in the manner provided in ORS 198.835. However, a district proposed to be initiated under this section need not be located entirely within one county. If the governing body of more than one county initiates formation of a sanitary authority under this section, the governing body of the principal county, as that term is defined in ORS 198.705, shall set the date, time and place of the public hearing, give notice of the hearing, conduct the hearing and call the election as provided in ORS 198.800 to 198.825. [1955 c.614 Â§17; 1971 c.727 Â§126; 1983 c.740 Â§173]

Â Â Â Â Â  450.787 Formation of authorities by cities and sanitary or drainage districts. (1) The governing bodies of two or more cities, two or more sanitary or drainage districts or one or more cities and one or more districts, when they consider it necessary for the public health, safety and welfare, may initiate the formation of a sanitary authority by resolution. The resolution shall set forth the name and boundaries of the proposed sanitary authority. The governing bodies shall file the resolution with the governing body of the principal county, as defined in ORS 198.705. If any part of the proposed sanitary authority is within a city, the resolution shall be accompanied by a certified copy of a resolution of the governing body of the city approving the resolution that initiates formation of the sanitary authority.

Â Â Â Â Â  (2) Upon receipt of the resolution, the county governing body or boundary commission shall determine that provision of sewage disposal or drainage services to the area within the proposed sanitary authority can best be achieved by creation of a sanitary authority rather than by sanitary or drainage districts or cities. In making this determination, the county governing body shall consider the following factors:

Â Â Â Â Â  (a) The ability of the proposed authority to provide sewage disposal or drainage services to the area within the proposed authority;

Â Â Â Â Â  (b) The effect on both long and short-term rates for patrons within the proposed authority;

Â Â Â Â Â  (c) The impact, if any, of the proposed authority on adjacent special districts and cities; and

Â Â Â Â Â  (d) Consistency of the proposed authority with the adopted comprehensive plan of the county within the boundaries of the proposed water authority.

Â Â Â Â Â  (3) After the county governing body or boundary commission makes the determination under subsection (2) of this section, the county governing body shall by order provide for a public hearing on the proposal. The order shall set forth the date, time and place of the hearing. Notice of the hearing shall be given in the manner provided by ORS 198.800 except that the notice shall state that the governing bodies of the cities or districts have filed a resolution with the county governing body declaring their intention to initiate formation. The hearing and election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825. [1989 c.809 Â§10]

(Dissolution)

Â Â Â Â Â  450.788 Law applicable to dissolution of authority. A water authority or a sanitary authority formed under ORS 450.600 to 450.989 may be dissolved in the manner set forth in ORS 198.920 to 198.955 for other districts. [1993 c.577 Â§12]

Â Â Â Â Â  Note: 450.788 was added to and made a part of 450.600 to 450.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Board and Elections)

Â Â Â Â Â  450.790 Sanitary authority board. (1) The officers of the authority shall be a board of five members elected as provided in ORS 450.793 and 450.795, a chairperson of the board appointed under ORS 450.806 and a manager appointed by the board under ORS 450.806.

Â Â Â Â Â  (2) Any elector residing within the proposed authority is qualified to be a member of the board of the authority.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a person who is an employee of a sanitary authority is not qualified to serve as a member of the board of the sanitary authority by which the person is employed. [1955 c.614 Â§18; 1983 c.350 Â§270a; 1989 c.809 Â§5]

Â Â Â Â Â  450.793 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of members of the district board.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§272b]

Â Â Â Â Â  450.795 Nomination and election of first board members; terms. (1) The five persons receiving the highest number of votes shall be elected as members of the board.

Â Â Â Â Â  (2) The terms of the members of the first board shall be determined by lot at their first meeting after their election. The terms of two of the members shall expire June 30 next following the date of the first regular election in the authority. The terms of three of the members shall expire June 30 next following the date of the second regular election in the authority. [1955 c.614 Â§19; 1971 c.647 Â§97; 1971 c.727 Â§Â§127, 196; 1973 c.796 Â§64; 1975 c.647 Â§38; 1983 c.350 Â§271]

Â Â Â Â Â  450.800 Regular and special elections; terms of members; vacancies. (1) The board may call special elections in the authority to be held on a date specified in ORS 255.345.

Â Â Â Â Â  (2) Except as provided in ORS 450.795, the term of a board member is four years.

Â Â Â Â Â  (3) The board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The board may submit to the electors of the district at the regular election any measure which may properly be submitted to the electors. [1955 c.614 Â§20; 1969 c.669 Â§10; 1971 c.647 Â§98; 1973 c.796 Â§65; 1975 c.647 Â§39; 1983 c.83 Â§91; 1983 c.350 Â§272]

Â Â Â Â Â  450.802 [1955 c.614 Â§21; repealed by 1971 c.403 Â§18]

Â Â Â Â Â  450.804 [1955 c.614 Â§22; repealed by 1969 c.669 Â§21]

(Powers)

Â Â Â Â Â  450.806 General powers of board; selection of board chairperson; appointment of authority manager. (1) The board shall be the governing body of the authority and shall exercise all powers thereof.

Â Â Â Â Â  (2) The board shall every two years appoint one of its members as chairperson to serve for a two-year term. A chairperson so appointed is eligible for reappointment as chairperson.

Â Â Â Â Â  (3) The board shall appoint a professionally qualified person as manager of the authority. The manager shall serve at the pleasure of the board and receive such compensation as is fixed by the board.

Â Â Â Â Â  (4) All contracts, deeds, warrants, releases, receipts and documents of every kind shall be signed in the name of the authority by the chairperson of the board and shall be countersigned by the manager of the authority. [1955 c.614 Â§23]

Â Â Â Â Â  450.808 General duties of authority manager. The manager of the authority shall, subject to the direction and control of the board, serve as the administrator and supervisor of the functions and operations of the authority and shall perform all duties prescribed by the board. [1955 c.614 Â§24]

Â Â Â Â Â  450.810 Board may adopt and enforce ordinances for sanitary purposes. (1) The district board may, for the protection of the health, safety and general welfare of the authority, adopt and enforce all necessary and proper regulations or ordinances for:

Â Â Â Â Â  (a) The control of sewage disposal and drainage.

Â Â Â Â Â  (b) The storage, collection, transportation and disposal of solid wastes where such regulations are supplemental to the requirements of the rules of the Environmental Quality Commission adopted pursuant to ORS 459.045, and are necessary to meet special local conditions.

Â Â Â Â Â  (c) The cleanliness of roads and streets in the authority.

Â Â Â Â Â  (d) The control of mosquitoes and other insects.

Â Â Â Â Â  (e) All other sanitary purposes not in conflict with the laws of this state.

Â Â Â Â Â  (2) Any general ordinance of the district board shall be enacted in accordance with ORS 198.510 to 198.600. [1955 c.614 Â§26; 1967 c.428 Â§14; 1969 c.593 Â§39; 1971 c.268 Â§17; 1971 c.648 Â§26; 1973 c.835 Â§163]

Â Â Â Â Â  450.815 General powers of authority. For the purpose of carrying out the powers granted to the authority under other provisions of ORS 450.600 to 450.989 and in addition thereto, the authority may:

Â Â Â Â Â  (1) Have and use a common seal.

Â Â Â Â Â  (2) Sue and be sued in its name.

Â Â Â Â Â  (3) Permit the use, by lease or otherwise, of any property of the authority by any other authority, district, city or other governmental agency.

Â Â Â Â Â  (4) Acquire by purchase, gift, devise, condemnation proceedings or otherwise, such real and personal property and rights of way, either within or without the authority, as in the judgment of the board are necessary or proper to the exercise of its powers, and to pay for and hold the same.

Â Â Â Â Â  (5) Make and accept contracts, deeds, releases and documents which, in the judgment of the board, are necessary or proper in the exercise of any of the powers of the authority.

Â Â Â Â Â  (6) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (7) Lay its sewers and drains in any public street, highway or road in the county, and for this purpose enter upon it and make all necessary and proper excavations, restoring it to its proper condition. However, the consent of the proper city, county or state authorities, as the case may be, shall first be obtained and the conditions of such consent complied with.

Â Â Â Â Â  (8) Compel all residents and property owners in the authority to connect their houses and structures requiring sewage disposal with adjacent sewers within the authority.

Â Â Â Â Â  (9) Fix sewer charges and rentals.

Â Â Â Â Â  (10) Do any act necessary or proper to effect and carry out the purposes for which the authority was formed pursuant to ORS 450.600 to 450.989. [1955 c.614 Â§25; 2001 c.104 Â§188]

Â Â Â Â Â  450.817 Services to other local governments authorized. A sanitary authority may provide any of the services that it is authorized to provide under ORS 450.600 to 450.989 to other local governments as defined in ORS 174.116 situated within the boundaries of the authority at wholesale, retail or a combination of wholesale and retail. [1993 c.577 Â§14; 2003 c.802 Â§120]

Â Â Â Â Â  Note: 450.817 was added to and made a part of 450.600 to 450.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.820 Authority may maintain garbage collection system and engage in insect control activities. In addition to other powers granted to it under ORS 450.600 to 450.989, the authority may:

Â Â Â Â Â  (1) Maintain and operate disposal sites and garbage collection systems in compliance with the requirements of ORS 459.005 to 459.437, 459.992 (1) and (2) and 466.995 (1).

Â Â Â Â Â  (2) Engage in mosquito and other insect control activities. [1955 c.614 Â§27; 1967 c.428 Â§15; 1969 c.593 Â§40; 1971 c.648 Â§27]

Â Â Â Â Â  450.825 Plan for sewage disposal and drainage to be developed by authority. As soon as practicable after the election of the first members of the board, the board shall make a study and survey of the existing sewage disposal facilities and systems in the authority and of its sewage disposal needs, both present and future, and prepare an overall coordinated plan for the authority which incorporates, so far as practicable, existing sewage disposal and drainage systems, future sewage treatment plants, including connecting trunk and lateral sewers, and future drainage systems. Such plan shall be revised from time to time as circumstances may require. In preparing the plan or revisions thereto, the board shall take into consideration expected fluctuations in population and in business and industrial activity. [1955 c.614 Â§28]

Â Â Â Â Â  450.830 Authority may construct and operate sewage disposal and drainage systems; operation beyond authority boundaries. The sanitary authority may construct, maintain or operate sewage disposal and drainage systems, including sewage treatment plants, trunk and lateral sewers and drains, or any combination thereof, for any area within the authority. Portions of such systems may be constructed outside the authority where necessary or expedient. The authority may furnish sewage disposal service to areas outside the authority on a contract basis. [1955 c.614 Â§29]

Â Â Â Â Â  450.835 Contract for or purchase of sewage disposal and drainage systems. A sanitary authority may, in performing the powers conferred by ORS 450.830:

Â Â Â Â Â  (1) Contract with any person, or enter into intergovernmental agreements under ORS chapter 190, for the use or joint operation of all or any portion of any sewage disposal or drainage system; or

Â Â Â Â Â  (2) Purchase all or any portion of any sewage disposal or drainage system on such terms as are fair and reasonable. Where the area served by such system, or part thereof, is situated within the authority, the authority may agree, on such terms as are fair and reasonable, to furnish sewage disposal or drainage functions for the area then served by such sewage disposal or drainage system. Under this subsection, as a part of the purchase agreement and on such terms as are fair and reasonable, the authority may assume liability for any outstanding bonded or other indebtedness incurred prior to the time of purchase in connection with the facilities to be purchased. [1955 c.614 Â§30; 2003 c.802 Â§121]

Â Â Â Â Â  450.837 Water and sanitary authority as municipality for purpose of enforcing plumbing code; limitations. (1) Water authorities and sanitary authorities are municipalities for the purposes of administering and enforcing the plumbing code as provided under ORS 455.150.

Â Â Â Â Â  (2) However, notwithstanding ORS 455.150 (3), a building official appointed by a water authority or sanitary authority or an inspector acting under the authority and direction of such a building official shall administer and enforce only that portion of the plumbing code governing the installation and maintenance of connections between structures and the mains and sewers of the authority.

Â Â Â Â Â  (3) Nothing in this section authorizes a building official or inspector of a water authority or sanitary authority to administer or enforce all or part of any specialty code except the plumbing code.

Â Â Â Â Â  (4) A water authority or sanitary authority shall notify the Director of the Department of Consumer and Business Services not later than May 1 of each year as to whether the authority will or will not exercise the code enforcement power granted by this section. [1989 c.809 Â§11; 1993 c.577 Â§33; 1995 c.553 Â§6]

(Finances)

Â Â Â Â Â  450.840 Costs for construction and operation of systems and general expenses of sanitary authority; how borne. (1) The cost of construction of a sewage disposal system, including treatment plants and trunk or lateral sewers, or a drainage system shall be borne by the area directly benefited by the system. The property within such area shall bear such cost in the manner provided in ORS 450.855.

Â Â Â Â Â  (2) The cost of operation and maintenance of sewage disposal systems and drainage systems shall be borne by the area directly benefited by such systems. The property within such area shall bear such cost in the manner provided in ORS 450.880.

Â Â Â Â Â  (3) The costs and expenses of the authority which are not chargeable under ORS 450.600 to 450.989 to any particular area within the authority such as overall planning, expenses of the board, conduct of elections and hearings and mosquito and other insect control shall be borne by the entire authority in the manner provided in ORS 450.885 (1)(a). [1955 c.614 Â§31]

Â Â Â Â Â  450.845 Areas needing sewerage installations to be determined and plans for installations to be made. Whenever the board deems it expedient or necessary for the protection of the public health, safety and welfare to cause to be constructed treatment plants or trunk or lateral sewers or drains, or any combination thereof, the board shall determine the proposed boundaries of the area to be directly benefited thereby and have a registered professional engineer prepare plans and specifications for such plants, sewers or drains. Such plans and specifications must be approved by the Department of Human Services and the Environmental Quality Commission and shall be filed in the office of the authority. Parcels of land which may be served practicably by lateral sewers or drains connected with treatment plants or trunk sewers or drains and are not adequately served by existing plants, sewers or drains, as the case may be, are considered to be directly benefited by the plants, sewers or drains of the authority. If all or any portion of the cost of construction is to be specially assessed against individual property, the engineer shall include in the plans and specifications, a description of the location and assessed value of each lot, tract or parcel of land, or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and an estimate of the unit cost of the improvement to the specially benefited property. [1955 c.614 Â§32]

Â Â Â Â Â  450.850 Hearing on boardÂs proposed construction plans and estimated special assessments; notice of hearing. (1) After plans and specifications have been prepared and filed as provided in ORS 450.845, the board shall hold a hearing within the authority and may adjourn the hearings from time to time.

Â Â Â Â Â  (2) The board shall post notice of the time and place of the hearing in at least three conspicuous places in the area directly benefited, for two weeks prior to the hearing and publish such notice in a newspaper of general circulation printed and published in the area once a week for two successive weeks prior to the hearing or, if there is no such newspaper, in a newspaper of general circulation printed and published in the county in which the area, or the largest portion thereof, is situated. Such notice shall contain a statement that the board proposes to construct a sewage treatment plant or trunk or lateral sewers or drains, or any combination thereof, for the area and a statement, if special assessments are to be levied against property specially benefited, showing the estimated total cost of the improvement which is to be paid for by special assessment of benefited property and the engineerÂs estimated unit cost of the improvement to the specially benefited property, clearly indicating that this is an estimate and not an assessment; and set forth the proposed boundaries of the area and that all interested persons may appear and be heard. [1955 c.614 Â§33; 1973 c.399 Â§1]

Â Â Â Â Â  450.855 Action board may take at hearing concerning boundaries, installations to be constructed, costs and financing. At the hearing under ORS 450.850 the board may:

Â Â Â Â Â  (1) Modify the proposed boundaries of the area directly benefited by and to pay for the proposed installations except that no land in the authority which could not be directly benefited by the proposed installation may be included and no land in the authority which could be directly benefited by the proposed installation may be excluded. If it appears that land should be included in the area which was not included within the boundaries designated in the notice of the hearing and that the owners of such land have not appeared at the hearing the board shall adjourn the hearing and give notice to such owners by registered mail, by certified mail with return receipt or by posting and publishing notice in the area to be included in substantially the same manner that notice is given under ORS 450.850 (2). If the notice is given by registered or certified mail, the notice shall be mailed at least 10 days prior to the date fixed for the further hearing. The notice shall contain the date, time and place of the adjourned hearing, a statement that the board proposes to construct sewage treatment plants or trunk or lateral sewers or drains for an area within the authority, a description of the additional area to be included within such area and a statement that all persons interested may appear and be heard.

Â Â Â Â Â  (2) Determine what installations shall be constructed and the total cost of the construction. The cost of making engineering plans and specifications shall be borne by the area directly benefited by the installation as a part of the construction costs.

Â Â Â Â Â  (3) Determine the manner in which the property within the area shall bear the cost of the proposed installations. The board may provide, in its sound discretion, that the cost shall be borne by assessments against the property directly benefited, by sewer connection charges, by collection of sewer service charges in the area or, if general obligation bonds are to be issued and sold to finance the construction of the installations, by annual levies of taxes against property in the area, or by any combination of these methods. If all or a part of the cost of the proposed installations are to be borne by assessments against the property directly benefited, the board may, in its sound discretion, levy the assessments in an amount based upon the engineerÂs estimate of the cost, or may delay the assessments until the total cost of the installation is determined. Such cost shall be apportioned, so far as practicable, in accordance with the special and peculiar benefit each parcel of land in the area could receive from the installation. Where parcels of land in the area are partially or wholly undeveloped or are devoted to uses which in no way require sewage disposal service, the board may, in its sound discretion, defer assessing, imposing or levying all or any part of the assessments, sewer service charges or taxes against such parcels until the parcels or the undeveloped portions thereof are connected with the installations.

Â Â Â Â Â  (4) Determine the method of financing the construction of the proposed installations and the amount and type of bonds, if any, to be issued and sold under ORS 450.895 to 450.920 to finance the construction of the proposed installations. [1955 c.614 Â§34; 1973 c.399 Â§2; 1977 c.621 Â§1; 1991 c.249 Â§37]

Â Â Â Â Â  450.860 Portion of installation construction costs in an authority chargeable to area benefited. When in providing sewage disposal or drainage systems for an area within the authority the board determines that any portion of sewage treatment plants or trunk or lateral sewers or drains constructed or acquired, or being constructed or acquired, by the authority, will be used by the area, a fair and equitable portion of the original cost of such plants, sewers or drains and of improvements thereto, less depreciation, shall be charged to the area on an assessment or sewer service charge basis, or any combination thereof. The proceeds of such assessments or charges shall be used by the board, in its discretion, for payment of bonds issued to construct such plants, sewers or drains or for future improvements or additions to or maintenance of such plants, sewers or drains. The determination made under this section shall be made at the hearing of the board in connection with any proposed construction of sewage disposal or drainage systems for the area. [1955 c.614 Â§57]

Â Â Â Â Â  450.865 Ordinance specifying action of board at hearing; remonstrances. (1) After the board has concluded the hearing under ORS 450.850 and 450.855 it may adopt an ordinance specifying the installations to be constructed for the area, the boundaries of the area, the method of apportioning the construction cost to the area directly benefited, whether by assessment, by sewer connection charges, by sewer service charges or annual levy, or combinations thereof, and the method of financing the construction of the installations. A copy of the ordinance shall be published once a week for two successive weeks in a newspaper of general circulation printed and published in the area directly benefited or, if there is no such newspaper, in a newspaper of general circulation printed and published in the county in which the area, or the largest portion thereof, is situated.

Â Â Â Â Â  (2) If within 30 days after the last publication of such ordinance written remonstrances against the proposed construction are filed in the office of the authority by a majority of the owners of the land in the area directly benefited, no further proceedings shall be had in connection with the proposed construction. However, a modified proposal may be initiated within six months thereafter.

Â Â Â Â Â  (3) If such remonstrances are not filed by a majority of the owners of the land in the area directly benefited, the board may proceed with the construction of the installation in accordance with the ordinance. [1955 c.614 Â§35; 1973 c.399 Â§3]

Â Â Â Â Â  450.867 Election on ordinance adopted under ORS 450.865. (1) If the ordinance adopted under ORS 450.865 specifies that all or a part of the cost of construction of the installation is to be financed through the sale of general obligation bonds of the authority to be repaid by annual levies of taxes against property in the area, the board may call an election within the area to be directly benefited by the construction on the question of whether or not the construction and financing plan adopted by the ordinance should be implemented by the board. The date of the election and a brief description of the proposition to be voted upon shall be included in the ordinance adopted under ORS 450.865.

Â Â Â Â Â  (2) If a majority of the electors voting on the question at the election vote against the proposal, there shall be no further proceedings in connection with the proposed construction. However, a modified proposal may be initiated within six months after the date of the election.

Â Â Â Â Â  (3) If a majority of the qualified electors voting at the election approve the proposal, the board may proceed with the construction of the installation in accordance with the ordinance, subject to the right of property owners within the area to remonstrate under ORS 450.865. [1973 c.399 Â§6; 1975 c.647 Â§40; 1983 c.350 Â§273]

Â Â Â Â Â  450.870 Assessments against benefited property. (1) All assessments made pursuant to ORS 450.855 (3) shall be determined and made by an order of the board adopted in accordance with such procedures as shall be established by a general ordinance adopted by the board. Such general ordinance shall establish a procedure for assessing property directly benefited by the installation, making supplementary assessments and rebates, notice of the proposed assessment, provide for correction of errors, establish the form of the assessment order and such other procedures as are necessary to the adoption of the assessment order. It shall not be necessary to issue a separate order for each parcel of land, and any number of parcels in the same area and the same county may be included in one order. A copy of the order making an assessment, certified and acknowledged by the manager of the authority, shall be filed with the county clerk of the county in which the land is located. Upon being filed, the assessment shall constitute a lien against the land assessed.

Â Â Â Â Â  (2) Notice of all assessments levied by an authority shall be given to the landowner by mail and shall be payable on the 30th day after such notice is mailed unless agreements for payment of such installments are made pursuant to ORS 223.205 and 223.210 to 223.295. All assessments shall be paid to the authority and a receipt shall be issued therefor. From time to time the board shall order the satisfaction of the liens against lands on which assessments have been paid, and a copy of such order shall be filed with the county clerk of the county in which the lands are located. [1955 c.614 Â§36; 1973 c.399 Â§4; 1977 c.621 Â§2; 1995 c.333 Â§23; 2001 c.215 Â§8]

Â Â Â Â Â  450.875 Collection of delinquent assessments by lien foreclosure procedure; reassessment procedure. (1) In case the whole or any portion of the cost of sewage treatment plants, trunk or lateral sewers or drains is assessed against property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by local governments as defined in ORS 174.116 and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to sanitary authorities where applicable. [1955 c.614 Â§37; 2003 c.802 Â§122]

Â Â Â Â Â  450.880 Sewer service charges. (1) The authority may adopt ordinances imposing sewer service charges within an area within the authority, for the purpose of financing the improvement, operation and maintenance of a sewage disposal or drainage system acquired or constructed by the authority for the area.

Â Â Â Â Â  (2) The board may contract with any city or district serving water in such area to collect such service charges with the water bills, and the serving agency may cut off water for nonpayment of such service charges. The board may pay the water-serving agency for the reasonable cost of such collection services.

Â Â Â Â Â  (3) Service charges may also be collected and enforced in substantially the manner provided in ORS 454.225. [1955 c.614 Â§38; 1983 c.740 Â§174]

Â Â Â Â Â  450.885 Tax levies on property in the authority; budget for authority. (1) The authority may, annually as provided in this section:

Â Â Â Â Â  (a) Levy a tax on all the property in the authority to provide funds with which to pay expenses of the authority and pay general obligation bonds of the authority which expenses and bonds are not chargeable under ORS 450.600 to 450.989 to any particular area in the authority.

Â Â Â Â Â  (b) Levy an additional tax on the property in any particular area within the authority to provide funds with which to pay any part of the principal and interest on general obligation bonds which are to be paid by such area where sewer service charges or assessments will not be sufficient to pay such principal and interest.

Â Â Â Â Â  (2) Assessment and collection of taxes levied on property within the authority shall be made by the county officers charged with assessment and collection of other property taxes in the county in which the property lies.

Â Â Â Â Â  (3) Each year, immediately after the necessary records are made, the county assessor of each county in which the authority is situated shall transmit to the board a statement in writing, showing the total value of all property within the authority and within each area within the authority which is subject to levy under subsection (1)(b) of this section as ascertained for that year from the assessment rolls of each county in which property of the authority lies.

Â Â Â Â Â  (4) The board shall prepare a budget in the form, manner and time prescribed in the Local Budget Law and in accordance therewith fix the amount of money to be raised by taxation for carrying out its functions and activities and for the payment of the principal and interest of outstanding indebtedness of the authority which will become due during the year. The board shall determine the amount of taxes to be raised from the entire authority and the additional amount to be raised from each of the areas within the authority which are directly benefited by particular installations.

Â Â Â Â Â  (5) The board shall, in the manner and time prescribed by law, transmit to the county assessor of each county a statement of taxes which are to be collected in such county. If the board fails to levy taxes under this section sufficient to pay the interest on and the maturing principal of all outstanding general obligation bonds of the entire authority or on property in areas which are primarily obligated to pay the bonds, the governing body of the counties in which the authority is situated shall cause such taxes to be levied, extended and collected and, if necessary, cause a tax on all the property in the authority to be levied, extended and collected to pay general obligation bonds of the authority. However, any levy against all property in the authority under this subsection shall not alter or limit the obligation of the area primarily obligated on the bonds as between such area and the authority. [1955 c.614 Â§39; 1995 c.79 Â§225]

Â Â Â Â Â  450.890 Collection of taxes; taxes are liens on property. (1) Taxes levied under ORS 450.885 shall be collected at the same time and in the same manner as county taxes are collected and, when collected, shall be paid to the sanitary authority. Taxes collected to pay expenses or obligations of a particular area shall be credited to separate accounts or funds of the authority to be used for such purposes.

Â Â Â Â Â  (2) The taxes shall be a lien upon the property against which they are levied and shall be of the same force and effect as other liens for taxes. Their collection shall be enforced by the same means as provided for the enforcement of liens for county property taxes. [1955 c.614 Â§40; 1975 c.122 Â§1; 2001 c.215 Â§9]

Â Â Â Â Â  450.895 Bonds, general obligation or revenue or combination of both; bonds to mature serially and be paid in installments. The authority may, when authorized by a majority of the votes cast at an election by electors of the authority, issue general obligation bonds or revenue bonds, or a combination of both, for the purpose of paying the cost of acquisition or construction, operation and maintenance of sewage treatment plants or trunk or lateral sewers or drains for any area or areas within the authority or to carry out any other purpose authorized under ORS 450.600 to 450.989. Each issue of general obligation bonds shall be the general obligation of the entire authority but shall be the primary obligation of the area directly benefited by the sewage treatment plant or trunk or lateral sewers or drains constructed with the proceeds of each issue of such bonds and paid by assessment, annual levy or sewer service charges, or combinations thereof, as determined by the board under ORS 450.855. Revenue bonds shall be payable solely out of designated revenues of the authority and shall not be deemed to be a general obligation of the authority or a charge upon its tax revenues. All bonds issued shall mature serially within not to exceed 30 years from date of issue, and shall be paid in annual installments of such amounts as will make the combined amount of principal and interest payable each year as nearly equal as practicable during the years of payment. [1955 c.614 Â§41]

Â Â Â Â Â  450.897 Bancroft Bonding Act applicable. Sanitary authorities organized under ORS chapter 450 that are in existence on November 1, 1981, or thereafter, are authorized to use the bonding provisions of ORS 223.205 to 223.314. [1981 c.351 Â§1; 1991 c.902 Â§113; 1997 c.249 Â§151]

Â Â Â Â Â  Note: 450.897 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.900 Election on bond issues; limitation on indebtedness. (1) Before issuing any bonds under ORS 450.895, the board at a regular meeting shall call an election and submit to the electors of the authority the question whether bonds of the authority, either general obligation, revenue, or a combination of both, shall be issued and sold to raise money for the construction of sewage treatment plants or trunk or lateral sewers or drains for any area or areas within the authority.

Â Â Â Â Â  (2) The order calling a bond election shall be signed by not less than four members of the board and may submit to the electors as one proposal the question of issuing bonds to finance one or more sewage treatment plants or trunk or lateral sewers or drains; or the order may submit as separate questions the issuance of bonds for any sewage treatment plants or trunk or lateral sewers or drains in such combinations as the order may direct.

Â Â Â Â Â  (3) The authorityÂs total outstanding bonds of all kinds, including improvement bonds of the kind authorized by ORS 223.205 and 223.210 to 223.295, and revenue bonds shall at no time exceed in the aggregate 13 percent of the real market value of all property by law assessable for state and county purposes within the authority as reflected in the last roll certified under ORS 311.105. [1955 c.614 Â§42; 1981 c.804 Â§102; 1983 c.83 Â§92; 1991 c.459 Â§404; 1995 c.79 Â§226]

Â Â Â Â Â  450.905 Notice of bond election. Notice of a bond election shall contain:

Â Â Â Â Â  (1) The information required by ORS 255.085 (3).

Â Â Â Â Â  (2) If general obligation bonds, which are to be paid by particular areas in the authority, are to be issued, a statement that the bonds will be the general obligation of the entire authority but will be the primary obligation of the areas in the authority which will be directly benefited by the sewage treatment plants or trunk or lateral sewers or drains constructed with the proceeds of the bonds and paid through assessment, annual levy, or sewer service charges, or combinations thereof, as determined by the board under ORS 450.855 and designating specifically the boundaries of such area or areas.

Â Â Â Â Â  (3) If revenue bonds are to be issued, a statement that the bonds will be payable solely out of designated revenues of the authority and will not be a general obligation of the authority or a charge upon the tax revenues of the authority. [1955 c.614 Â§43; 1971 c.647 Â§99; 1975 c.647 Â§41; 1989 c.923 Â§20]

Â Â Â Â Â  450.910 [1955 c.614 Â§44; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.915 Bonds, issuance and sale. (1) If, at the bond election, a majority of the votes cast is in favor of the issuance of bonds, the board may issue and sell the bonds as provided in this section.

Â Â Â Â Â  (2) The bonds shall be in such denominations of $500 or $1,000, or multiples thereof, as the board determines.

Â Â Â Â Â  (3) All bonds shall be payable in lawful money of the United States at the office of the county treasurer of the county in which the authority, or the largest area thereof, is situated.

Â Â Â Â Â  (4) If the bonds are revenue bonds, the bonds shall contain a statement that such bonds are payable solely out of designated revenues of the authority and are not general obligations of the authority or a charge upon the tax revenues of the authority.

Â Â Â Â Â  (5) The bonds shall be signed by the chairperson of the board and countersigned by the manager of the authority. However, the printed or lithographed facsimile signatures of the chairperson and manager may be affixed to coupons, if any, on the bonds.

Â Â Â Â Â  (6) All legally authorized and issued general obligation bonds or revenue bonds shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022. [1955 c.614 Â§45; 1969 c.694 Â§11; 1975 c.642 Â§24; 1977 c.188 Â§4; 1981 c.526 Â§6; 2001 c.215 Â§10]

Â Â Â Â Â  450.920 Disposition of proceeds of sale of bonds. The proceeds of the sale of bonds shall be deposited with the county treasurer who is custodian of the funds of the authority and shall be placed by the county treasurer in the sanitary authority fund and credited to a special account or accounts which are designated for use for the particular purpose or purposes for which the bond proceeds are to be used. The proceeds of such bonds shall be used solely for the purpose or purposes indicated in the order calling for election upon the question of the issuance of the bonds and for no other purpose. However, the proceeds of the sale of the bonds may be used for payment of the principal and interest of such bonds and expenses of the formation of the authority. [1955 c.614 Â§46]

Â Â Â Â Â  450.925 Refunding bonds may be issued. (1) The board may, without authorization from the electors, issue refunding bonds for the purpose of refunding outstanding bonds issued under ORS 450.895 to 450.920.

Â Â Â Â Â  (2) The provisions of ORS 450.915 (2) to (6) are applicable to refunding bonds issued and sold under this section.

Â Â Â Â Â  (3) The refunding bonds may be issued to refund bonds originally issued or to refund bonds previously issued for refunding purposes and for no other purpose. [1955 c.614 Â§47]

Â Â Â Â Â  450.930 Redemption of bonds before maturity dates. In its discretion, the board may issue bonds of the authority with reservation of the right to redeem them for retirement or refunding purposes prior to the final dates of maturity. [1955 c.614 Â§48; 1983 c.347 Â§28]

Â Â Â Â Â  450.935 Short-term financing. The provisions of ORS 288.165 relating to short-term financing hereby are made applicable to sanitary authorities formed under ORS 450.600 to 450.989. [1955 c.614 Â§49; 1983 c.124 Â§11; 1993 c.97 Â§27]

Â Â Â Â Â  450.940 [1955 c.614 Â§50; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  450.945 Custody and disbursement of authority funds by county treasurer. (1) The county treasurer of the county in which the authority, or the largest area thereof, is situated shall be custodian of all sanitary authority taxes paid to the county treasurer in accordance with ORS 450.890 and such other funds that the authority may pay to the county treasurer for deposit to the credit of the authority. The county treasurer shall pay out moneys of the authority only upon written order of the board, signed by the chairperson of the board and countersigned by the manager of the authority. However, where the board has authorized the manager to approve and order the payment of claims in the amount of $500 or less, the treasurer shall pay out moneys of the authority on such orders of the manager.

Â Â Â Â Â  (2) The order shall specify the name of the person to whom the money is to be paid, the fund from which it is to be paid and shall state generally the purpose for which payment is to be made.

Â Â Â Â Â  (3) A copy of the order shall be filed in the records of the board. The county treasurer shall keep the order as a voucher and shall keep account of the receipts and disbursements of money for the sanitary authority.

Â Â Â Â Â  (4) The county treasurer shall keep separate accounts and funds, where necessary, to segregate the various operations and construction projects of the authority.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsections (1) to (4) of this section, any funds of the authority other than taxes may be deposited, at the discretion of the board, in one or more banks or savings and loan associations to be designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the chairperson and countersigned by the manager. [1955 c.614 Â§51; 1975 c.122 Â§2]

(Programs for Employees)

Â Â Â Â Â  450.947 Contracts for medical, dental and hospital services; insurance for employees; effect of failure to contract. (1) An authority may enter into contracts for medical, dental and hospital services or insurance covering employees of the authority for life, accidental death and dismemberment, weekly wage indemnity during disability, dental care, remedial care and hospital benefits. Failure to obtain insurance or service contracts shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) As used in this section, Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person or any other remedial care recognized under the law of this state. [1973 c.399 Â§8]

Â Â Â Â Â  450.949 Payment of contract costs by authority and by employee; multiple contracts; qualification of insurer or hospital association. (1) The authority may agree to pay none, part or all of the premiums or charges on insurance or service contracts, and it may collect from the salary of any employee covered by the contract the percentage of the premiums or charges the employee is required to provide pursuant to the contract. Contributions for premiums or charges by employees shall be only on a voluntary basis.

Â Â Â Â Â  (2) The authority may negotiate more than one contract with one or more companies or associations if necessary to obtain optimum coverage at minimum cost.

Â Â Â Â Â  (3) No premium or other periodic charge on any insurance or service contract shall be paid unless the insurer or hospital association issuing such policy or contract is authorized to transact business as an insurance company or hospital association in this state. [1973 c.399 Â§9]

Â Â Â Â Â  450.950 [1955 c.614 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.955 [1955 c.614 Â§53; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.960 [1955 c.614 Â§54; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.963 EmployeesÂ retirement system. (1) An authority may establish an employeesÂ retirement system pursuant to ORS 450.963 to 450.973. The authority may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1973 c.399 Â§10]

Â Â Â Â Â  450.965 [1955 c.614 Â§55; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.967 Funding of retirement plan. The authority may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the authority to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1973 c.399 Â§11]

Â Â Â Â Â  450.970 [1955 c.614 Â§56; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.971 Employee contribution. The authority may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of the retirement plan. [1973 c.399 Â§12]

Â Â Â Â Â  450.973 Eligibility for retirement plan. Nothing in ORS 450.947 to 450.977 authorizes the authority to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the authority at the time of the creation of a membership status under a retirement plan. [1973 c.399 Â§13]

Â Â Â Â Â  450.975 [1955 c.614 Â§58; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.977 Tax levy to finance programs under ORS 450.947 to 450.977. Expenses incurred by a district in establishing programs or providing benefits authorized by ORS 450.947 to 450.977 are expenses for which an authority may levy taxes as provided in ORS 450.885. [1973 c.399 Â§7]

(Miscellaneous)

Â Â Â Â Â  450.980 Procedure for testing proceedings and acts of sanitary authorities. The provisions of ORS 261.605 to 261.630 relating to court proceedings to test the validity of acts and proceedings of PeopleÂs Utility Districts hereby are made applicable, so far as practicable, to the proceedings and acts of sanitary authorities. [1955 c.614 Â§59]

Â Â Â Â Â  450.985 Authority of South Suburban Sanitary District of Klamath Falls to incur indebtedness. (1) Subject to subsections (3) to (6) of this section, the South Suburban Sanitary District of Klamath Falls, Oregon, may incur indebtedness by borrowing money from financial institutions or issuing revenue bonds and using real property of the district to secure the loan or provide security for payment of the bonds.

Â Â Â Â Â  (2) No recourse shall be had for payment of a loan made under this section, or interest thereon, against the general fund of the district, nor shall the credit or taxing power of the district be deemed to be pledged thereto.

Â Â Â Â Â  (3) The governing body of the district, prior to borrowing money or issuing revenue bonds under subsections (1) and (2) of this section, must find that the real property tendered as security for the loan or bonds is:

Â Â Â Â Â  (a) Not designated for use as park or open space land; and

Â Â Â Â Â  (b) Surplus to the needs of the district.

Â Â Â Â Â  (4) Prior to incurring indebtedness under subsections (1) and (2) of this section, the governing body of the district shall adopt an ordinance authorizing the indebtedness and shall submit the ordinance to the electors of the district for approval. The ordinance shall take effect and the indebtedness shall be incurred only upon approval of the ordinance by a majority of those voting upon the question.

Â Â Â Â Â  (5) Loans made or revenue bonds issued under subsections (1) and (2) of this section and secured by real property of the district shall bear interest at the rate per annum fixed by the governing body of the district after consultation with the State Treasurer.

Â Â Â Â Â  (6) Prior to foreclosure of real property used to secure a loan made or revenue bonds issued under subsections (1) and (2) of this section, the governing body of the district shall submit to the electors of the district the question of levying upon the taxable property within the district a sum sufficient to pay the principal and interest due on a loan made or revenue bonds issued under subsections (1) and (2) of this section. Upon approval by a majority of those voting on the question, the governing body shall levy the tax and pledge the revenues derived therefrom toward the discharge of the obligation incurred under subsections (1) and (2) of this section.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ means the South Suburban Sanitary District of Klamath Falls, Oregon.

Â Â Â Â Â  (b) ÂFinancial institutionÂ means a state or national bank, a mutual savings bank or a savings association. [1981 c.284 Â§Â§1,2,3,4,5,6]

Â Â Â Â Â  Note: 450.985 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  450.987 Annexation by city of water or sanitary authority territory. Upon formation of a water authority or sanitary authority, a city may annex territory situated within the boundaries of the water authority or sanitary authority, but shall not remove any water mains, sewers and drains, service installations, reservoirs, structures, facilities and other improvements or any service provision capability from the water or sanitary authority unless the county governing body or boundary commission determines that:

Â Â Â Â Â  (1) Withdrawal of the territory or improvements from the water or sanitary authority will have no substantial adverse impact on the ability of the water or sanitary authority to provide service to the remaining territory;

Â Â Â Â Â  (2) The withdrawal is not solely for the tax advantage of a property owner;

Â Â Â Â Â  (3) The withdrawal will not result in noncontiguous parcels being served by the water or sanitary authority; and

Â Â Â Â Â  (4) The water or sanitary authority cannot provide adequate service to the subject territory within a reasonable time. [Formerly 450.670; 1993 c.577 Â§34]

Â Â Â Â Â  450.988 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§32]

Â Â Â Â Â  450.989 Apportionment of cost among serviced property owners; determination by authority. (1) If any person is required by an authority to pay the cost of extending a sewer main adjacent to another personÂs property so that sewer service for domestic use is provided for that other property without further extension of the sewer main, the authority may require the owner of the other property to refund to the authority for disbursement to the person required to pay the cost of extending the sewer main, a portion of the cost of the extension.

Â Â Â Â Â  (2) The board may adopt an ordinance specifying the method of apportioning the construction costs to the property served and establishing a procedure for application for and payment of a refund.

Â Â Â Â Â  (3) The right to require a refund under this section shall not continue for more than 10 years after the date of installation of the sewer main.

Â Â Â Â Â  (4) The amount to be refunded shall be determined by the authority and such determination shall be final.

Â Â Â Â Â  (5) The authority may refuse to provide sewer service until a refund is paid. [1983 c.435 Â§2]

PENALTIES

Â Â Â Â Â  450.990 Penalties. Violation of any regulation or ordinance under ORS 450.085 is punishable, upon conviction, by a fine of not more than $100 or imprisonment of not more than one month, or both.

_______________



Chapter 451

Chapter 451 Â County Service Facilities

2005 EDITION

COUNTY SERVICE FACILITIES

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

451.010Â Â Â Â  Facilities and services counties may provide by service districts

MASTER PLANS

451.110Â Â Â Â  Definitions for ORS 451.110 to 451.140

451.120Â Â Â Â  Master plans for development of service facilities

451.130Â Â Â Â  Conformity to master plan; approval

451.140Â Â Â Â  Powers of county court under ORS 451.110 to 451.140

SERVICE DISTRICTS

451.410Â Â Â Â  Definitions for ORS 451.410 to 451.610

451.420Â Â Â Â  District may construct and operate service facilities

451.435Â Â Â Â  Law governing district formation or change

451.440Â Â Â Â  Plans for service facilities

451.445Â Â Â Â  Formation of district upon finding of health hazard; financing

451.472Â Â Â Â  District to construct only authorized service facilities; additional authorizations; requirements for provision of drainage works

451.485Â Â Â Â  Governing body of district; order preliminary to construction work

451.487Â Â Â Â  Referendum on order; election; results

451.490Â Â Â Â  Methods of financing service facilities

451.492Â Â Â Â  Financing portion of connection charges; lien

451.495Â Â Â Â  Ordinance governing certain assessments

451.500Â Â Â Â  Charges and fees for financing service facilities

451.510Â Â Â Â  Collection of service charges

451.520Â Â Â Â  Assessments to be entered on lien docket; foreclosure for failure to pay; reassessments

451.540Â Â Â Â  Tax levy for financing service facilities; hearing

451.542Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

451.545Â Â Â Â  Bond issue for financing service facilities

451.547Â Â Â Â  Tax levies authorized

451.550Â Â Â Â  Powers of district under ORS 451.410 to 451.610

451.555Â Â Â Â  Districts formed to provide comprehensive planning services; adoption of land use plans; advisory committees

451.560Â Â Â Â  Agreements for cooperative financing of service facilities or for use, lease or joint operation of service facilities

451.568Â Â Â Â  Public transportation facilities and services of district exempt from certain regulations

451.570Â Â Â Â  Regulations for sewage disposal, solid waste disposal, street cleaning and other authorized purposes

451.572Â Â Â Â  Certain special districts excluded from water supply county service districts

451.573Â Â Â Â  Definitions for ORS 451.573 to 451.577

451.575Â Â Â Â  Excluding or including special districts from or in county service districts

451.577Â Â Â Â  Dissolution of special district; service district to succeed

451.580Â Â Â Â  Disposition of moneys received under ORS 451.410 to 451.610

451.585Â Â Â Â  Duty of city when all or part of district annexed or incorporated

451.590Â Â Â Â  Entry upon privately owned lands to survey or lay out service facilities

451.600Â Â Â Â  Restrictions on altering, repairing or connecting with a service facility

451.605Â Â Â Â  Formation of district for emergency reporting system

451.610Â Â Â Â  Advisory committee for emergency reporting

451.620Â Â Â Â  Procedures for district formed subject to dissolution

PENALTIES

451.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  451.010 Facilities and services counties may provide by service districts. (1) Master plans and service districts may be established as provided by this chapter regarding:

Â Â Â Â Â  (a) Sewage works, including all facilities necessary for collecting, pumping, treating and disposing of sanitary or storm sewage.

Â Â Â Â Â  (b) Drainage works, including all facilities necessary for collecting, pumping and disposing of storm and surface water.

Â Â Â Â Â  (c) Street lighting works, including all facilities necessary for the lighting of streets and highways.

Â Â Â Â Â  (d) Public parks and recreation facilities, including land, structures, equipment, supplies and personnel necessary to acquire, develop and maintain such public park and recreation facilities and to administer a program of supervised recreation services.

Â Â Â Â Â  (e) Diking and flood control works, including all facilities necessary for diking and control of watercourses.

Â Â Â Â Â  (f) Water supply works and service, including all facilities necessary for tapping natural sources of domestic and industrial water, treating and protecting the quality of the water and transmitting it to the point of sale to any person, city, domestic water supply corporation or other public or private agency for domestic, municipal and industrial water supply service.

Â Â Â Â Â  (g) Solid waste disposal. This paragraph does not apply in Clackamas, Multnomah and Washington Counties.

Â Â Â Â Â  (h) Public transportation, including public depots, public parking and the motor vehicles and other equipment necessary for the transportation of persons together with their personal property.

Â Â Â Â Â  (i) Agricultural educational extension services.

Â Â Â Â Â  (j) Emergency medical services, including ambulance services.

Â Â Â Â Â  (k) Library services.

Â Â Â Â Â  (L) Roads.

Â Â Â Â Â  (m) Emergency communications services, including a 9-1-1 emergency reporting system established under ORS 401.720.

Â Â Â Â Â  (n) Law enforcement services.

Â Â Â Â Â  (o) Human services.

Â Â Â Â Â  (p) Cemetery maintenance.

Â Â Â Â Â  (q) Animal control.

Â Â Â Â Â  (2) Within the geographical jurisdiction of any local government boundary commission established by or pursuant to ORS 199.410 to 199.519, in addition to the purposes described in subsection (1) of this section, master plans and service districts may be established as provided by this chapter regarding:

Â Â Â Â Â  (a) Fire prevention and protection.

Â Â Â Â Â  (b) Hospital and ambulance services.

Â Â Â Â Â  (c) Vector control.

Â Â Â Â Â  (d) Weather modification.

Â Â Â Â Â  (3) Within the boundaries of any subdivision, service districts may be established as provided by this chapter regarding:

Â Â Â Â Â  (a) Fire prevention and protection.

Â Â Â Â Â  (b) Security services provided by contract with an association of homeowners whose property is located entirely within the boundaries of the service district, which services may include the enforcement of the rules or regulations of the association dealing with public access to or the use of the property of the association, routine patrolling and inspection of private areas located within the jurisdiction of the association and matters of traffic and safety within such areas.

Â Â Â Â Â  (c) Law enforcement services.

Â Â Â Â Â  (d) Hospital and ambulance services.

Â Â Â Â Â  (e) Vector control.

Â Â Â Â Â  (f) Activities set forth in subsection (1)(a), (f), (g), (j) and (m) of this section.

Â Â Â Â Â  (4) As used in subsection (3) of this section, ÂsubdivisionÂ means a subdivision as defined by ORS 92.010 or any contiguous group of such subdivisions that:

Â Â Â Â Â  (a) Is a planned community within the meaning of ORS 94.550 without regard to whether such subdivision or group of subdivisions is subject to ORS 94.550 to 94.783;

Â Â Â Â Â  (b) Is located entirely within an unincorporated area and is everywhere separated by a distance of five miles or more from an urban growth boundary described in an acknowledged comprehensive plan of a city or the urban growth boundary adopted by a metropolitan service district under ORS 268.390 (3); and

Â Â Â Â Â  (c) Prior to the establishment of a service district under subsection (3) of this section, is designated a subdivision for purposes of this subsection by the governing body of the county in which the subdivision or group of subdivisions is located.

Â Â Â Â Â  (5) Within the boundaries of Washington County, master plans and service districts may be established as provided by this chapter regarding water resource management services that affect the quality and quantity of water within a single watershed, basin or planning area. As used in this subsection, Âwater resource management servicesÂ means:

Â Â Â Â Â  (a) Planning for and provision of two or more services or facilities such as sewage works, drainage works, surface water management, endangered species recovery management, water quality management, diking and flood control works, river flow management, water supply works, wastewater reuse and irrigation facilities.

Â Â Â Â Â  (b) Activities ancillary to the services and facilities listed in paragraph (a) of this subsection, including facilities for the production, sale or purchase of energy when such facilities are integrated in a master plan adopted under ORS 451.120. [1963 c.515 Â§2; 1965 c.246 Â§1; 1967 c.538 Â§1; 1971 c.674 Â§1; 1971 c.687 Â§1; 1973 c.211 Â§1; 1973 c.785 Â§1; 1975 c.630 Â§1; 1977 c.60 Â§1; 1977 c.287 Â§1; 1979 c.221 Â§1; 1985 c.472 Â§1; 1987 c.525 Â§1; 1989 c.668 Â§1; 1989 c.793 Â§24; 1995 c.303 Â§2; 1999 c.166 Â§1; 1999 c.677 Â§66; 1999 c.759 Â§1; 2005 c.101 Â§1; 2005 c.510 Â§1]

MASTER PLANS

Â Â Â Â Â  451.110 Definitions for ORS 451.110 to 451.140. As used in ORS 451.110 to 451.140, unless the context indicates otherwise:

Â Â Â Â Â  (1) ÂCounty courtÂ includes the board of county commissioners.

Â Â Â Â Â  (2) ÂService facilitiesÂ means public service installations, works or services provided within a county for any or all of the purposes specified in ORS 451.010. [1955 c.509 Â§1; 1963 c.515 Â§3; 1967 c.249 Â§1; 1973 c.785 Â§2]

Â Â Â Â Â  451.120 Master plans for development of service facilities. (1) The county court of any county may, for the protection of the health, safety and general welfare, prepare and adopt coordinated master plans for the development of service facilities:

Â Â Â Â Â  (a) To serve unincorporated areas in the county; and

Â Â Â Â Â  (b) For a service district established under ORS 451.410 to 451.600 and for which the county court serves as governing body, to serve all areas within or served by the district.

Â Â Â Â Â  (2) Master plans adopted under this section shall be coordinated with the comprehensive plans of the affected cities and counties. [1955 c.509 Â§2; 1961 c.576 Â§1; 1963 c.515 Â§4; 1973 c.785 Â§3; 1989 c.429 Â§1]

Â Â Â Â Â  451.130 Conformity to master plan; approval. After a coordinated master plan has been adopted under ORS 451.120, the county court may enforce such plan by requiring that plans for the installation or operation of service facilities in areas under county jurisdiction outside the boundaries of cities or in areas within or served by a service district be submitted to the county court for approval, and that such installation or operation shall conform to the master plan. [1955 c.509 Â§3; 1961 c.576 Â§2; 1963 c.515 Â§5; 1969 c.646 Â§1; 1989 c.429 Â§2]

Â Â Â Â Â  451.140 Powers of county court under ORS 451.110 to 451.140. In carrying out the powers granted to the county court under ORS 451.110 to 451.140, the county court may:

Â Â Â Â Â  (1) Conduct such surveys and investigations as may be necessary to develop coordinated master plans as provided in ORS 451.120.

Â Â Â Â Â  (2) Provide for the administration and enforcement of such master plans by engineering analysis, inspection or other appropriate means.

Â Â Â Â Â  (3) Enter into contracts or agreements with cities, other counties or county service districts for public transportation, the federal government, state agencies, the special districts enumerated in ORS 451.573 or any person or private corporation for a period not to exceed 30 years for the cooperative financing of the preparation and enforcement of coordinated master plans as provided in ORS 451.120 and 451.130.

Â Â Â Â Â  (4) Levy and collect taxes for the purpose of providing funds to prepare and enforce coordinated master plans as provided in ORS 451.120 and 451.130.

Â Â Â Â Â  (5) Expend funds for such surveys, investigations and studies as may be necessary for the preparation and enforcement of such master plans. [1955 c.509 Â§4; 1961 c.576 Â§3; 1963 c.515 Â§6; 1973 c.211 Â§2; 1973 c.785 Â§4]

SERVICE DISTRICTS

Â Â Â Â Â  451.410 Definitions for ORS 451.410 to 451.610. As used in ORS 451.410 to 451.610, unless the context indicates otherwise:

Â Â Â Â Â  (1) ÂChange of organizationÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (2) ÂCountyÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (3) ÂCounty courtÂ includes the board of county commissioners.

Â Â Â Â Â  (4) ÂDistrictÂ means a county service district established under ORS 451.410 to 451.610 to provide service facilities in a county or counties.

Â Â Â Â Â  (5) ÂFormationÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (6) ÂOwnerÂ means the record owner of real property or the holder of a duly recorded contract for purchase of real property within the district.

Â Â Â Â Â  (7) ÂService facilitiesÂ means public service installations, works or services provided within a county or counties for any or all of the purposes specified in ORS 451.010. [1955 c.685 Â§1; 1961 c.576 Â§4; 1963 c.515 Â§7; 1967 c.538 Â§2; 1973 c.785 Â§5; 1975 c.630 Â§2; 2003 c.14 Â§274; 2003 c.802 Â§123]

Â Â Â Â Â  451.420 District may construct and operate service facilities. When authorized as provided in ORS 451.410 to 451.610 a district may construct, maintain and operate any or all of the service facilities specified in ORS 451.010. [1955 c.685 Â§2; 1963 c.515 Â§8; 1973 c.785 Â§6]

Â Â Â Â Â  451.430 [1955 c.685 Â§3; 1961 c.576 Â§5; 1963 c.515 Â§9; 1967 c.249 Â§2; 1969 c.646 Â§2; 1971 c.291 Â§4; 1971 c.727 Â§129; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.435 Law governing district formation or change. (1) All district formation and change of organization proceedings shall be initiated, conducted and completed as provided by ORS 198.705 to 198.955. Except for an order allowing an existing district established to provide sewage works to also provide drainage works, no county or portion thereof shall be included within a district which is to provide services in more than one county without the consent of the governing body of the affected county.

Â Â Â Â Â  (2) In the case of sewage works, upon certification to the county court by the Environmental Quality Commission or the county health officer that an emergency exists the county court shall initiate the formation of a district in the manner specified in ORS 198.835, or annexation to an existing district in the manner specified in ORS 198.850 (3), whichever is most appropriate.

Â Â Â Â Â  (3) A petition or order initiating the formation or change or organization of a district shall, in addition to the requirement specified by ORS 198.705 to 198.955, state which of the service facilities specified by ORS 451.010 the district shall be authorized to construct, maintain and operate.

Â Â Â Â Â  (4) A final order in a formation or change of organization proceeding of a district shall, in addition to the requirements specified by ORS 198.705 to 198.955, state which of the service facilities specified by ORS 451.010 the district shall be authorized to construct, maintain and operate. [1973 c.785 Â§8; 1975 c.630 Â§3; 1989 c.374 Â§3]

Â Â Â Â Â  451.440 Plans for service facilities. (1) Prior to initiation of the formation of a district, the county court may cause engineering and program plans to be prepared. The plans may include:

Â Â Â Â Â  (a) Preliminary plans for the service facilities to be constructed or provided.

Â Â Â Â Â  (b) Estimated costs of construction, maintenance and operation.

Â Â Â Â Â  (c) Recommendations as to boundaries of the district.

Â Â Â Â Â  (d) Recommendations as to use of any portion of the proposed service facilities for areas in the county outside the district at some future date and the portion of the cost of such works which should be borne by such areas when use is made of any portion of the facilities.

Â Â Â Â Â  (e) Recommendations as to the extent to which the proposed service facilities may be integrated into other service facilities constructed or being constructed by other districts under ORS 451.410 to 451.610 or by other public agencies and the fair and equitable amount of the cost of construction of such other facilities the district should bear.

Â Â Â Â Â  (2) If a district is formed or granted authority to provide additional types of service facilities, the county court may require the district to reimburse the county for the cost of engineering and program plans prepared in accordance with this section. [1955 c.685 Â§4; 1961 c.576 Â§6; 1963 c.515 Â§10; 1971 c.291 Â§5; 1971 c.727 Â§130; 1973 c.785 Â§9; 1989 c.374 Â§4]

Â Â Â Â Â  451.445 Formation of district upon finding of health hazard; financing. (1) When certified copy of the findings of the Director of Human Services is filed with the county court as provided by ORS 431.740 or 431.750, the county court shall, subject to ORS 198.792, proceed to form the district to provide the facilities described in the findings and shall enter an order in accordance with ORS 451.485.

Â Â Â Â Â  (2) The county court shall, within one year after making its order under ORS 451.485, prepare plans and specifications for the service facilities proposed to be provided within the district and proceed in accordance with the time schedule to construct or install the facilities.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 451.487, the order of the county court under ORS 451.485 is not subject to referendum if it is adopted in accordance with subsection (1) of this section and as a result of proceedings conducted under ORS 431.705 to 431.760.

Â Â Â Â Â  (4) Notwithstanding ORS 451.495, when service facilities are to be constructed for the purpose of removing or alleviating a danger to public health and as a result of proceedings conducted by ORS 431.705 to 431.760, if any portion of the cost of the service facilities is to be assessed against the property directly benefited, ORS 451.495 (1)(c) does not apply to the general ordinance providing for the method of assessment which must be adopted under ORS 451.495. [1973 c.361 Â§18; 1981 c.452 Â§3]

Â Â Â Â Â  451.450 [1955 c.685 Â§5; 1961 c.576 Â§7; 1963 c.515 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.460 [1955 c.685 Â§6; 1963 c.515 Â§12; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.462 [1963 c.515 Â§12b; 1969 c.646 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.465 [1961 c.576 Â§Â§9,11,12,13; 1963 c.515 Â§12c; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  451.467 [1961 c.576 Â§10; 1963 c.515 Â§13; 1969 c.646 Â§4; 1971 c.727 Â§132; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.469 [1969 c.646 Â§6; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  451.470 [1955 c.685 Â§7; repealed by 1961 c.576 Â§24]

Â Â Â Â Â  451.472 District to construct only authorized service facilities; additional authorizations; requirements for provision of drainage works. (1) A district may construct, maintain and operate only those service facilities specified by ORS 451.010 that were authorized upon formation of the district. However, additional authority regarding service facilities may be given to a district by a proceeding initiated, conducted and completed in the same manner as is provided for in the original formation of a district or as otherwise provided by law.

Â Â Â Â Â  (2) A district may be formed, as provided in ORS 451.410 to 451.610, that contains territory that is also included in another district formed under ORS 451.410 to 451.610 if the district is formed to construct, maintain and operate service facilities that the existing district is not authorized to construct, maintain and operate.

Â Â Â Â Â  (3) The consent of not less than 70 percent of the cities located within the boundaries of the district is required to authorize a district established to provide sewage works to also provide drainage works. [1963 c.515 Â§13b; 1969 c.646 Â§7; 1971 c.727 Â§133; 1973 c.785 Â§10; 1989 c.374 Â§5; 2005 c.510 Â§2]

Â Â Â Â Â  451.476 [1963 c.515 Â§13c; repealed by 1969 c.646 Â§18]

Â Â Â Â Â  451.480 [1955 c.685 Â§8; repealed by 1961 c.576 Â§24]

Â Â Â Â Â  451.485 Governing body of district; order preliminary to construction work. The county court shall be the governing body of a county service district established under ORS 451.410 to 451.610. A district shall be known by the name or number specified in the order declaring its formation and by that name shall exercise and carry out the powers and duties conferred and declared in this chapter. Before proceeding to construct or provide any service facilities authorized by this chapter, the governing body of the district shall make an order:

Â Â Â Â Â  (1) Determining the service facilities to be constructed, maintained and operated and the part of the work to be undertaken immediately.

Â Â Â Â Â  (2) Determining the manner of financing the construction, maintenance and operation of the service facilities.

Â Â Â Â Â  (3) Determining the method by which the district shall bear the share of the cost of construction of the service facilities that is to be apportioned to the district.

Â Â Â Â Â  (4) Where it appears that any service facilities to be constructed will provide service to areas outside the district at some future date, determining the equitable and fair share of the cost of construction of such facilities that should be borne by such areas, which share shall be borne by the revolving fund established under ORS 451.540, by funds obtained by the county under ORS 280.055 or by any other method of financing described by ORS 451.490 until such areas are served by the facilities.

Â Â Â Â Â  (5) Where the service facilities of the district are to be integrated into other service facilities constructed or being constructed by another district or by other public bodies as defined in ORS 174.109, determining the fair and equitable amount the district should assume as its share of the construction of such other service facilities, which amount shall be paid to the other district or public body upon terms and conditions to which the governing body of the district has agreed.

Â Â Â Â Â  (6) In the case of sewage works, where trunk or interceptor sewers, treatment plants and similar facilities are to be charged to all property within the district while lateral sewers, street mains and similar facilities are to be charged only to property to be served immediately by the system, determining the fair and equitable share of the total cost to be charged to areas within the district.

Â Â Â Â Â  (7) If any of the cost of the work is to be assessed against benefited property, describing portions of the district, if any, within which service facilities will not be financed by assessment. [1961 c.576 Â§14; 1963 c.515 Â§14; 1969 c.646 Â§8; 1973 c.785 Â§11; 1981 c.570 Â§1; 2003 c.802 Â§124]

Â Â Â Â Â  451.487 Referendum on order; election; results. (1) The order required by ORS 451.485 and any order which amends that order shall be subject to referendum vote within the district, notwithstanding the prior authorization of such service facilities by election during formation proceedings. The referendum may be ordered by resolution of the governing body of the district, or by petition filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a referendum petition under this section shall be as provided in ORS 255.135 to 255.205, except that notwithstanding ORS 255.165, the petition must be submitted not later than the 60th day after the date of the order.

Â Â Â Â Â  (3) If a majority of those voting approve the order required by ORS 451.485, the governing body of the district shall so declare by order entered in its journal. If a majority of those voting disapprove the order, the results shall be entered in the journal. [1963 c.515 Â§14a; 1971 c.647 Â§103; 1973 c.785 Â§12; 1973 c.796 Â§66a; 1975 c.647 Â§42; 1981 c.570 Â§2; 1983 c.350 Â§274]

Â Â Â Â Â  451.490 Methods of financing service facilities. The district may, in accordance with the order adopted under ORS 451.485, finance the construction, operation or maintenance of service facilities for a district by:

Â Â Â Â Â  (1) Use of funds from a fund established under ORS 280.055 or 451.540 to be repaid by the district without interest.

Â Â Â Â Â  (2) Assessments against the property in the district with or without issuance of bonds authorized under ORS 223.205, 223.210 to 223.295 and 223.770.

Â Â Â Â Â  (3) Service or user charges in the district.

Â Â Â Â Â  (4) Connection charges.

Â Â Â Â Â  (5) District ad valorem taxes.

Â Â Â Â Â  (6) Sale of bonds.

Â Â Â Â Â  (7) Funds obtained under ORS 280.040, 280.050, 280.060, 280.070, 280.080 and 280.090. A district local option tax adopted under ORS 280.060 shall not authorize a tax in any fiscal year later than the fiscal year in which the district is subject to dissolution under ORS 451.620 (1) and (2).

Â Â Â Â Â  (8) Any combination of the provisions of subsections (1) to (7) of this section. [1955 c.685 Â§9; 1961 c.576 Â§15; 1963 c.515 Â§15; 1969 c.646 Â§9; 1973 c.785 Â§13; 1987 c.504 Â§12; 1995 c.333 Â§24; 1999 c.21 Â§75]

Â Â Â Â Â  451.492 Financing portion of connection charges; lien. (1) Subject to subsection (2) of this section, the rights and duties accorded a city and the owners of property in a city for financing assessments under ORS 223.205 and 223.210 to 223.295 shall apply in the same manner to districts for purposes of financing that portion of a connection charge imposed by a district which is greater than the amount necessary to reimburse the district for its costs of inspection and installing connections with the sanitary sewer mains of the district.

Â Â Â Â Â  (2) Notwithstanding ORS 223.230, the financing of connection charges under this section may, at the option of the governing body of the district, be a second lien on real property, which lien shall be inferior only to the mortgage or other security interest held by the lender of the ownerÂs purchase money. Bonds issued under this section shall be issued separately from bonds otherwise issued under ORS 223.205 and 223.210 to 223.295. [1985 c.417 Â§3; 1995 c.333 Â§25]

Â Â Â Â Â  451.495 Ordinance governing certain assessments. (1) If the cost, or any portion of the cost, of service facilities for a district is to be assessed under ORS 451.490 against the property directly benefited, the governing body of the district shall, before attempting to implement the service facilities, adopt a general ordinance providing for the method of assessment. The ordinance shall:

Â Â Â Â Â  (a) Contain provision for notice to affected property owners of intention to implement described service facilities and to assess benefited property for a part or all of the cost.

Â Â Â Â Â  (b) Provide for a hearing at which affected property owners may appear to object to the implementation of the proposed service facilities.

Â Â Â Â Â  (c) Provide that if the district receives written objections prior to the conclusion of the hearing signed by more than 50 percent of the affected property owners representing more than 50 percent of the affected property the proposed service facilities will not be implemented.

Â Â Â Â Â  (d) Provide for notice of and a hearing on proposed assessments which notice and hearing may be combined with the notice and hearing described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (e) Provide for the general method of assessing the property directly benefited and of the recording of liens against the property directly benefited, and of making supplementary assessments and rebates.

Â Â Â Â Â  (f) Provide for establishing the boundaries of each assessment district as work is proposed.

Â Â Â Â Â  (2) Assessments in the district shall, so far as practicable, be apportioned within the district in accordance with the special and peculiar benefit each lot or parcel of land receives from the service facilities.

Â Â Â Â Â  (3) Where parcels of land, or portions thereof, are undeveloped, the governing body of the district may, in its discretion, defer assessing or imposing all or any portion of such assessments on such parcels until such parcels are served by the facilities. [1973 c.785 Â§15; 1981 c.570 Â§3]

Â Â Â Â Â  451.500 Charges and fees for financing service facilities. The district may by order or by ordinance, for the purpose of paying the costs of operation and maintenance of service facilities, and for the repayment of bonds, impose user charges on property served by the service facilities. The district may, from time to time when necessary, use moneys from the revolving fund for such maintenance and operation on a reimbursable basis. User charges, connection fees or service charges shall be based upon the costs of operation, maintenance and supervision of service facilities and the costs of bond repayment. [1955 c.685 Â§10; 1969 c.646 Â§10; 1973 c.785 Â§16]

Â Â Â Â Â  451.510 Collection of service charges. (1) The district may contract with any city or water or other district serving water in the district to collect service or user charges with the water bills, and the serving agency may cut off water for nonpayment of such service or user charges. The district may pay the water-serving agency a reasonable charge for such collection services.

Â Â Â Â Â  (2) Assessments of less than $25 and service or user charges may also be collected and enforced as provided in ORS 454.225. [1955 c.685 Â§11; 1969 c.646 Â§11; 1973 c.785 Â§17; 1983 c.740 Â§175]

Â Â Â Â Â  451.520 Assessments to be entered on lien docket; foreclosure for failure to pay; reassessments. (1) When assessments are made under ORS 451.410 to 451.610 they shall be entered in a permanent lien docket which shall be kept in the office of the county clerk of the county. The docket shall show the amount of each lien, property against which it has been assessed, the owner thereof and such additional information as is required to keep a permanent and complete record of the assessment and the payments thereon.

Â Â Â Â Â  (2) If the owner of the property against which an assessment has been made fails to pay the assessment, or any portion thereof, or the interest thereon, when due, the district may proceed to foreclose the lien in any manner provided by law for the collection of liens by local governments as defined in ORS 174.116 or may provide by ordinance a general procedure for the collection of such liens in any manner not inconsistent with law.

Â Â Â Â Â  (3) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to the district, where applicable, in connection with assessments made under ORS 451.410 to 451.610.

Â Â Â Â Â  (4) In addition to the procedure provided by subsections (1), (2) and (3) of this section, the provisions of ORS 372.170 and 372.180 shall be available to the district, where applicable, in connection with assessments made under ORS 451.410 to 451.610. [1955 c.685 Â§12; 1963 c.515 Â§16; 1973 c.622 Â§1; 1973 c.785 Â§18; 2003 c.802 Â§125]

Â Â Â Â Â  451.530 [1955 c.685 Â§13; 1961 c.576 Â§16; 1963 c.515 Â§17; 1965 c.227 Â§2; 1971 c.325 Â§4; 1973 c.785 Â§19; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  451.540 Tax levy for financing service facilities; hearing. (1) The county court may, for the purpose of establishing a revolving fund to provide money to finance the construction under ORS 451.410 to 451.585 of those service facilities in the county that may be necessary and in implementation of the master plans provided for in ORS 451.120, levy an ad valorem tax of not to exceed 50 cents per year, for a period not to exceed five years, for each $1,000 of real market value of taxable property within all areas of the county, to be served by the facilities included in the master plan. The revenues derived from the taxes shall be deposited with the county treasurer and credited to the revolving fund. Moneys in the revolving fund shall be disbursed by the county treasurer on order of the county court and used solely for the purposes authorized in ORS 451.410 to 451.610.

Â Â Â Â Â  (2) The boundaries of the territory within which the tax authorized by subsection (1) of this section may be levied shall be determined by the county court after a public hearing. The county court shall direct the county clerk to publish notice of such hearing once a week for two successive weeks prior to the hearing in a newspaper of general circulation published within the proposed boundaries of the territory or, if there is no such newspaper, in a newspaper of general circulation in the county. Any elector or any owner of property within the territory may appear at the hearing to protest inclusion of the property of the voter within the territory, but the county court shall not exclude land which, in its judgment, will be served by the facilities included in the master plan. [1955 c.685 Â§14; 1961 c.576 Â§17; 1963 c.515 Â§18; 1967 c.538 Â§5; 1981 c.804 Â§103; 1991 c.459 Â§405]

Â Â Â Â Â  451.542 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§34]

Â Â Â Â Â  Note: 451.542 was added to and made a part of 451.410 to 451.610 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  451.545 Bond issue for financing service facilities. (1) The district may, when authorized by a majority of the votes cast at an election by electors of the district, issue general obligation bonds for the purpose of paying the cost of acquisition or construction of service facilities. Each issue of general obligation bonds shall be the general obligation of the district and the principal and interest on the bonds shall be paid by the district by assessments, charges, or ad valorem taxes imposed or levied within the district as may be determined by the governing body of the district under ORS 451.490. Bonds authorized by this section shall be issued in accordance with ORS 287.052 to 287.074, except as otherwise provided in this section.

Â Â Â Â Â  (2) In addition to the authority to issue general obligation bonds, the district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds, and to pledge as security for the bonds all or any part of the unobligated net revenue of the district to purchase, acquire, lay out, construct, reconstruct, extend, enlarge or improve service facilities. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they are payable, both as to principal and interest from revenues only, as specified by this section. The revenue bonds are not subject to the percentage limitation applicable to general obligation bonds and are not a lien upon any of the taxable property within the boundaries of such district, but are payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses.

Â Â Â Â Â  (3) The districtÂs total outstanding bonds of all kinds, including improvement bonds of the kind authorized by ORS 223.205 and 223.210 to 223.295, shall at no time exceed in the aggregate 13 percent of the real market value of all property by law assessable for state and county purposes within the district as reflected in the last roll certified under ORS 311.105. [1961 c.576 Â§19; 1963 c.515 Â§19; 1969 c.646 Â§12; 1973 c.785 Â§20; 1981 c.804 Â§104; 1991 c.459 Â§406; 1995 c.79 Â§227]

Â Â Â Â Â  451.547 Tax levies authorized. A district that has not previously imposed ad valorem property taxes may vote to establish a permanent rate limit for operating taxes in accordance with section 11 (3)(c), Article XI of the Constitution of the State of Oregon, and thereafter the district may levy ad valorem property taxes on property within the district for the purposes authorized by ORS 451.410 to 451.610. If a district has established a permanent rate limit in accordance with this section, the provisions of ORS 294.305 to 294.565 shall apply to the district. [1961 c.576 Â§20; 1963 c.515 Â§19a; 1971 c.647 Â§104; 1973 c.785 Â§21; 1997 c.541 Â§385]

Â Â Â Â Â  451.550 Powers of district under ORS 451.410 to 451.610. For the purpose of carrying out the powers granted to the district under other provisions of ORS 451.410 to 451.610, the district may:

Â Â Â Â Â  (1) Supervise, manage, control, operate and maintain service facilities.

Â Â Â Â Â  (2) Compel all residents and property owners in a district to connect their property, houses and structures requiring sewage disposal or surface drainage with adjacent sewers or other sewage or drainage facilities in the district.

Â Â Â Â Â  (3) Acquire by purchase, gift, devise, condemnation proceedings or by any other means, such real and personal property and rights of way, either within or without the county, as in the judgment of the governing body of the district are necessary or proper in the exercise of the powers of the district, and to pay for and hold the same.

Â Â Â Â Â  (4) Make and accept contracts, deeds, releases and documents which, in the judgment of the governing body of the district, are necessary or proper in the exercise of the powers of the district.

Â Â Â Â Â  (5) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (6) Construct service facilities in and on any public street, highway or road and for this purpose enter upon the street, highway or road, make all necessary and proper excavations, and thereafter restore the street, highway or road to its proper condition. However, the consent of the appropriate city, county or state authorities, as the case may be, shall first be obtained and the conditions of such consent complied with.

Â Â Â Â Â  (7) Exercise the authority vested in counties under ORS 549.710 to 549.990.

Â Â Â Â Â  (8) Exercise the authority granted to domestic water supply districts under ORS 264.306 to 264.330.

Â Â Â Â Â  (9) Adopt storm and surface water management plans, programs and regulations relating to the quality and quantity of such waters and conduct water quality studies.

Â Â Â Â Â  (10) Do any act necessary or proper to the complete exercise and effect of any of its powers under ORS 451.410 to 451.610. [1955 c.685 Â§15; 1963 c.515 Â§20; 1965 c.305 Â§1; 1973 c.785 Â§22; 1989 c.374 Â§6]

Â Â Â Â Â  451.555 Districts formed to provide comprehensive planning services; adoption of land use plans; advisory committees. (1) County service districts for the purpose of providing comprehensive planning for land use and public facilities for a district in the county may be formed in the manner provided by ORS 451.410 to 451.610 for establishing county service districts for other purposes.

Â Â Â Â Â  (2) A district formed to provide comprehensive planning may, in accordance with ORS chapter 215, adopt comprehensive plans for land use and public facilities within the district. The district shall be subject to ORS 451.120 to 451.140, 451.485 and 451.550 to 451.560. The activities of the district may be financed by any method authorized by ORS 451.490 and 451.520 to 451.547. Plans adopted by the district may be enforced as provided by ORS 451.130.

Â Â Â Â Â  (3) The district governing body shall appoint an advisory committee of not less than 11 members who are electors resident in the district or owners of land in the district. The committee shall advise the governing body in carrying out the provisions of this section. It shall meet with the governing body at the times and places determined by the committee and governing body jointly. [1971 c.674 Â§4; 1993 c.792 Â§26]

Â Â Â Â Â  451.560 Agreements for cooperative financing of service facilities or for use, lease or joint operation of service facilities. (1) The district may enter into agreements with any city, any county, the federal government, the state or any of its agencies, any district organized for a public purpose or any person for a period not to exceed 30 years for the cooperative financing of the construction, maintenance and operation of service facilities.

Â Â Â Â Â  (2) The district may enter into agreements with any county, city, district organized for a public purpose or person for the use, lease or joint operation of any service facilities, or any portion thereof. [1955 c.685 Â§16; 1963 c.515 Â§21; 1973 c.785 Â§23]

Â Â Â Â Â  451.562 [1963 c.515 Â§21b; 1965 c.475 Â§1; 1967 c.248 Â§4; 1969 c.646 Â§13; 1971 c.291 Â§1; 1971 c.727 Â§134; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.563 [1967 c.248 Â§Â§2,3; repealed by 1969 c.646 Â§18]

Â Â Â Â Â  451.564 [1967 c.538 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.565 [1961 c.576 Â§21; 1965 c.304 Â§1; repealed by 1969 c.646 Â§18]

Â Â Â Â Â  451.566 [1971 c.291 Â§3; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.568 Public transportation facilities and services of district exempt from certain regulations. Public transportation facilities and services provided by, or pursuant to a contract with, a county service district created for the purpose of public transportation are exempt from the provisions of ORS chapter 825. [1973 c.211 Â§4]

Â Â Â Â Â  451.570 Regulations for sewage disposal, solid waste disposal, street cleaning and other authorized purposes. (1) For the protection of the public health, safety and general welfare, the district may adopt and enforce reasonable and necessary regulations for:

Â Â Â Â Â  (a) The control of sewage disposal in the district.

Â Â Â Â Â  (b) The storage, collection, transportation and disposal of solid wastes within the district where such regulations are supplemental to the requirements of the regulations of the Environmental Quality Commission adopted pursuant to ORS 459.045 and are necessary to meet special local conditions.

Â Â Â Â Â  (c) The cleanliness of roads and streets of the district.

Â Â Â Â Â  (d) The management of storm and surface water discharge, including standards relating to the quantity and quality of such discharges.

Â Â Â Â Â  (e) All other purposes consistent with the type of service facilities the district is authorized to construct, operate and maintain and not in conflict with the laws of this state.

Â Â Â Â Â  (2) Such regulations shall be adopted in accordance with ORS 198.510 to 198.600. [1955 c.685 Â§17; 1967 c.428 Â§9; 1969 c.593 Â§41; 1971 c.268 Â§18; 1971 c.648 Â§28; 1973 c.785 Â§24; 1989 c.374 Â§7]

Â Â Â Â Â  451.572 Certain special districts excluded from water supply county service districts. No part of the territory of a district proposed to be formed for the purposes authorized in ORS 451.010 (1)(f) as amended by section 1, chapter 287, Oregon Laws 1977, shall include territory within the boundaries of a district formed to supply water under ORS chapter 198, 261, 264 or 450 unless the governing bodies of the affected districts, by resolution, approve the inclusion of their territories prior to the hearing held under ORS 198.805 for formation of the new district. [1977 c.287 Â§2]

Â Â Â Â Â  Note: 451.572 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 451 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  451.573 Definitions for ORS 451.573 to 451.577. As used in ORS 451.573 to 451.577:

Â Â Â Â Â  (1) ÂDistrictÂ means, in addition to the meaning given that term in ORS 451.410, a county service district organized under the authority of a county charter.

Â Â Â Â Â  (2) ÂSpecial districtÂ means any one of the following districts:

Â Â Â Â Â  (a) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (b) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (c) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (d) A sanitary district organized under ORS chapter 450.

Â Â Â Â Â  (e) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (f) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (g) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (3) ÂSpecial districtÂ also means one of the following, if the special district is within the geographical jurisdiction of a local government boundary commission formed by or pursuant to ORS 199.410 to 199.519:

Â Â Â Â Â  (a) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (b) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (c) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (d) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (e) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (f) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (g) A geothermal heating district organized under ORS chapter 523. [1965 c.475 Â§4; 1969 c.646 Â§14a; 1971 c.674 Â§2; 1973 c.785 Â§25; 1975 c.782 Â§52; 1985 c.472 Â§2; 2003 c.14 Â§275]

Â Â Â Â Â  451.575 Excluding or including special districts from or in county service districts. If a district is authorized to construct, maintain and operate service facilities to provide services that are provided by a special district:

Â Â Â Â Â  (1) The area within a special district described by ORS 451.573 (2)(a) shall not be included in or annexed to a district if prior to or at the hearing on the formation of or annexation to such district the governing body of the special district files with the governing body of the district a resolution withdrawing the area within the special district.

Â Â Â Â Â  (2) When the formation of or annexation to a district is initiated, and the area to be incorporated or annexed includes the entire area within a special district, the governing board of the special district and the governing body of the district shall meet with each other to agree on a debt distribution plan to be a part of the proposed incorporation or annexation. The debt distribution plan may require that the property within the special district remain solely liable for all bonded indebtedness outstanding at the time of incorporation or annexation or it may provide for any other distribution of indebtedness between the district and the special district. If the governing boards do not agree on a debt distribution plan or if the area within the special district remains liable under the plan for any portion of the indebtedness outstanding at the time of the incorporation or annexation, and dissolution and transfer, the governing body of the district shall be the ex officio board of the dissolved special district for the purpose of levying taxes in such area until the bonded and other indebtedness of the dissolved special district is paid.

Â Â Â Â Â  (3) The consent of all the known holders of valid indebtedness against the special district shall be obtained or provision made in the debt distribution plan for the payment of the nonassenting holders. The area within the boundaries of the special district shall not by reason of the incorporation or annexation and dissolution and transfer be relieved from liabilities and indebtedness previously contracted by the dissolving special district.

Â Â Â Â Â  (4) The district officers of the special district, upon the effective date of the incorporation or annexation, shall forthwith deliver to the governing body of the district, the assets and records of the special district. Uncollected taxes, assessments or charges thereof levied by the special district shall become the property of the district and upon collection shall be credited to the account of such district. [1969 c.646 Â§15; 1973 c.785 Â§26; 2003 c.14 Â§276; 2005 c.510 Â§3]

Â Â Â Â Â  451.577 Dissolution of special district; service district to succeed. (1) Subject to ORS 451.575, upon the effective date of the formation of a district, of an annexation of territory to a district or of an order that adds drainage works to the authority of a service district, a special district lying within the district shall be extinguished and dissolved and the district shall succeed to all the assets and become charged with all the liabilities, obligations and functions of the special district.

Â Â Â Â Â  (2) Subsection (1) applies:

Â Â Â Â Â  (a) If the entire area of a special district is incorporated in or annexed to a district; and

Â Â Â Â Â  (b) If the district has the authority to provide the same service as the special district. [1965 c.475 Â§3; 1969 c.646 Â§14; 1973 c.785 Â§27; 1989 c.374 Â§8]

Â Â Â Â Â  451.580 Disposition of moneys received under ORS 451.410 to 451.610. (1) Except as otherwise provided in ORS 451.410 to 451.610, all moneys received by a district shall be paid to the county treasurer and deposited by the county treasurer in an appropriate district fund. The county treasurer, when ordered by a district governing body, shall establish separate accounts in the district fund or separate funds in the county treasury for the segregation of sinking or reserve funds or accounts, of operating funds or accounts or of any other funds or accounts found necessary or expedient by the district. However, no moneys received by a district shall be used for any purpose other than for carrying out the purposes of ORS 451.410 to 451.610 and all funds, facilities, personnel or supplies of the county used for those purposes shall be charged to the appropriate district fund or account.

Â Â Â Â Â  (2) Notwithstanding the requirement for a district to pay district moneys to the county treasurer for deposit in an appropriate district fund in the county treasury under subsection (1) of this section, the governing body of a county, with the consent of the county treasurer if the county treasurer is an elected county officer, may order a service district established under ORS 451.410 to 451.610 to hold and manage its own moneys in one or more district funds or accounts deposited in a financial institution as defined in ORS 706.008. The order must provide for transfer of any moneys of the district then held or later received by the county treasurer for the district. Thereafter, the district shall be solely responsible for management of moneys of the district and shall designate a district officer or employee to assume the duties and responsibilities otherwise imposed upon the county treasurer.

Â Â Â Â Â  (3) Moneys deposited by the district in a district fund or account may be withdrawn or paid out only upon a proper order and warrant or upon a check signed by the district officer or employee designated to assume the duties and responsibilities otherwise imposed upon the county treasurer. The order must:

Â Â Â Â Â  (a) Specify the name of the person to whom the moneys are to be paid;

Â Â Â Â Â  (b) Specify the fund or account from which the moneys are to be paid;

Â Â Â Â Â  (c) State generally the purpose for which the moneys are to be paid; and

Â Â Â Â Â  (d) Be entered in the record of proceedings of the district. [1955 c.685 Â§18; 1963 c.515 Â§21c; 1973 c.785 Â§28; 2003 c.335 Â§1]

Â Â Â Â Â  451.585 Duty of city when all or part of district annexed or incorporated. (1) Whenever the entire area of a district is incorporated in or annexed to a city in accordance with law, the district shall be extinguished and the city shall upon the effective date of such annexation succeed to all the assets and become charged with all the liabilities, obligations and functions of the district. The district officers shall forthwith deliver to the city officers the district assets and records. Uncollected taxes theretofore levied by such district shall become the property of the city and be delivered to it by the county treasurer upon collection.

Â Â Â Â Â  (2) Whenever a part less than the whole of a district becomes incorporated in or annexed to a city in accordance with law, the city may at any time after such incorporation or annexation cause that part to be withdrawn from such district in the manner set forth in ORS 222.524, and the provisions of ORS 222.510 to 222.580 shall be applicable to such withdrawal except that in case the district and the city cannot agree upon a division of assets or obligations and liabilities, then and in such case, either the district or the city may petition the circuit court for the county in which the city has its legal situs to determine such division. [1961 c.576 Â§Â§22,23]

Â Â Â Â Â  451.590 Entry upon privately owned lands to survey or lay out service facilities. Officers and employees of a county or of a district may enter upon privately owned lands to survey or lay out service facilities by direction of the county court or governing body of the district. However, the county court or governing body of the district shall cause notification to be given to each occupant of the lands, either by registered or certified mail or by other lawful means. This notice shall be given at least five days before the county or district officers or employees enter upon the lands. No officer or employee of a county or district entering privately owned lands pursuant to this section shall damage or destroy trees, shrubs, buildings or other items of value on that land without first obtaining the consent of the owner. [1959 c.673 Â§1; 1963 c.515 Â§22; 1973 c.785 Â§29]

Â Â Â Â Â  451.600 Restrictions on altering, repairing or connecting with a service facility. No person shall alter, repair or make a connection with any service facility maintained by a district, unless that person:

Â Â Â Â Â  (1) Obtains permission from the district that maintains the facility, and pays all deposits, charges or fees required by the district for granting such permission, before undertaking the work; and

Â Â Â Â Â  (2) When appropriate, complies with ORS 447.010 to 447.160 in performing the work. [1959 c.673 Â§2; 1961 c.576 Â§18; 1963 c.515 Â§23; 1973 c.785 Â§30]

Â Â Â Â Â  451.605 Formation of district for emergency reporting system. (1) When a district is established for the purpose of providing a 9-1-1 emergency reporting system, the district shall consist of all the telephone exchange service areas located wholly or partly within a designated 9-1-1 jurisdictionÂs service area that is served by a public safety answering point. A district may include more than one city and county. As used in this subsection, Â9-1-1 jurisdictionÂ has the meaning given that term by ORS 401.710.

Â Â Â Â Â  (2) Before a petition for formation of a district to provide a 9-1-1 emergency reporting system is filed with the county board of the principal county under ORS 198.800, the petition shall be approved by indorsement thereon by two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

Â Â Â Â Â  (3) A county governing body shall not adopt an order under ORS 198.835 for formation of a district to provide a 9-1-1 emergency reporting system unless the governing body first obtains written approval for the formation of the district from two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

Â Â Â Â Â  (4) As used in this section, Âpublic or private safety agencyÂ has the meaning given that term by ORS 401.710. [1987 c.525 Â§3; 1989 c.793 Â§25; 1993 c.441 Â§2]

Â Â Â Â Â  451.610 Advisory committee for emergency reporting. (1) The governing body of a district established to provide a 9-1-1 emergency reporting system shall appoint an advisory committee to advise and assist the governing body in establishing, maintaining and operating the 9-1-1 emergency reporting system of the district. An advisory committee shall consist of one representative from each public or private safety agency, as defined in ORS 401.710, included within the district. A member of the advisory committee shall reside within the district.

Â Â Â Â Â  (2) A member of the advisory committee shall serve for a term of two years. Of the members first appointed, however, one-half of the members shall serve for a term of one year. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee.

Â Â Â Â Â  (3) The advisory committee shall meet with the governing body of the district at the times and places determined by the committee and governing body jointly.

Â Â Â Â Â  (4) The advisory committee may adopt rules for the conduct of its proceedings.

Â Â Â Â Â  (5) The advisory committee may propose changes to any of the districtÂs rules, policies or practices as it considers necessary or desirable. In addition to its other functions and duties, the advisory committee shall review the annual budget of the district and any assessments levied under ORS 451.410 to 451.610. The advisory committee shall meet with the governing body of the district and may make such recommendations relating to the budget and assessments as it considers necessary or prudent. [1987 c.525 Â§4; 1989 c.793 Â§26]

Â Â Â Â Â  451.620 Procedures for district formed subject to dissolution. (1) If a county service district is formed subject to a provision specifying a fiscal year for dissolution of the district, the board of directors shall, no later than 45 days after the start of that fiscal year, make the findings required by ORS 198.925 and adopt a plan of liquidation and dissolution providing for payment of nonassenting creditors, unless the board adopts an order as specified in subsection (2) of this section. Dissolution shall be effective as of the end of the fiscal year. Dissolution shall be governed by ORS 198.945 to 198.955.

Â Â Â Â Â  (2) The district board may order that the district continue only if, after a public hearing, it determines that there is a public need for continued existence of the district because:

Â Â Â Â Â  (a) Liquidation and dissolution cannot be accomplished in a manner that would protect the rights of nonassenting creditors; or

Â Â Â Â Â  (b) The services provided continue to be needed by the public, the district is providing the services in an efficient and effective manner and continuation will not significantly discourage future boundary change proposals.

Â Â Â Â Â  (3) A public hearing on continuation shall be preceded by notice published at least 14 days before the hearing in a newspaper of general circulation within the district. Notice of the hearing shall also be mailed to all incorporated cities within the district and to the boundary commission, if any.

Â Â Â Â Â  (4) An order continuing the district shall specify a fiscal year, not later than the 10th fiscal year after the date of the order, in which the district shall dissolve unless another determination of public need for continued existence occurs.

Â Â Â Â Â  (5) An order continuing the district shall be forwarded to the boundary commission, if any, within 10 days. If the district is not within the jurisdiction of a boundary commission the order may be contested as provided in ORS 198.785 (2). [1987 c.504 Â§Â§2,3,4]

PENALTIES

Â Â Â Â Â  451.990 Penalties. Violation of ORS 451.600 or any regulation adopted pursuant to ORS 451.570 is a misdemeanor. [1959 c.673 Â§3; 1973 c.785 Â§31]

_______________



Chapter 452

Chapter 452 Â Vector and Weed Control

2005 EDITION

VECTOR AND WEED CONTROL

PUBLIC HEALTH AND SAFETY

DEFINITIONS

452.010Â Â Â Â  Definitions for ORS 452.020 to 452.300

VECTOR CONTROL DISTRICTS

452.020Â Â Â Â  Formation of district

452.070Â Â Â Â  Substantial compliance suffices

452.080Â Â Â Â  Board of trustees

452.090Â Â Â Â  Filling vacancies; removal

452.100Â Â Â Â  Meetings of board

452.110Â Â Â Â  Powers of the board; contracts

452.120Â Â Â Â  Duties of county court

452.130Â Â Â Â  District to pay for expenses of control; exception

452.140Â Â Â Â  Destroying vectors by spreading chemicals; consent of State Fish and Wildlife Commission needed

452.145Â Â Â Â  Limitation on predatory animal control

452.151Â Â Â Â  Technical advice

452.153Â Â Â Â  Budget; taxing authority; rate limitation

452.157Â Â Â Â  Collection of levy under ORS 452.153; deposit; disbursement; levy as lien

452.158Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

452.160Â Â Â Â  Budget estimates; rate limitation; levy; deposit and disbursement; levy as supplement to levy under ORS 452.153

452.170Â Â Â Â  Deposit and disbursement of moneys collected

CONTROL OF VECTORS

(By Counties)

452.210Â Â Â Â  Counties may contract with cities, vector control districts or other counties on vector control

452.230Â Â Â Â  Rights under contract

452.240Â Â Â Â  Powers of county regarding vector control

452.245Â Â Â Â  Uses of insecticides, oil, chemicals and poisons limited

452.250Â Â Â Â  Interference prohibited

(By State)

452.300Â Â Â Â  Department of Human Services vector control program

RAGWEED CONTROL

452.510Â Â Â Â  Definitions for ORS 452.510 to 452.590

452.520Â Â Â Â  Ragweed plants declared public nuisances

452.530Â Â Â Â  Administration and enforcement; dissemination of information

452.540Â Â Â Â  Access to land within control area; interference with department prohibited

452.550Â Â Â Â  Action by department in detecting, controlling and destroying ragweed

452.560Â Â Â Â  Destruction and control of ragweed on lands owned by public bodies; failure to act; remedy

452.570Â Â Â Â  Detection, control and destruction of ragweed outside control area

452.580Â Â Â Â  Disposition of moneys collected or received by department

452.590Â Â Â Â  Injunction proceedings; jurisdiction; suits and actions by department

TANSY RAGWORT CONTROL

452.610Â Â Â Â  Definitions for ORS 452.610 to 452.630

452.615Â Â Â Â  Policy; tansy ragwort as nuisance

452.620Â Â Â Â  Authority of department; rules

452.625Â Â Â Â  Authority of Oregon State University

452.630Â Â Â Â  Cooperation with department; court suit

PENALTIES

452.990Â Â Â Â  Penalties

DEFINITIONS

Â Â Â Â Â  452.010 Definitions for ORS 452.020 to 452.300. As used in ORS 452.020 to 452.300, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the board of trustees of a vector control district.

Â Â Â Â Â  (2) ÂCounty courtÂ includes board of county commissioners.

Â Â Â Â Â  (3) ÂDistrictÂ means a vector control district established for the control of public health vectors and predatory animals.

Â Â Â Â Â  (4) ÂHealth officerÂ means the health officer appointed under ORS 431.418.

Â Â Â Â Â  (5) ÂPredatory animalsÂ has the meaning given that term in ORS 610.002.

Â Â Â Â Â  (6) ÂPublic health vectorsÂ means arthropods and vertebrates of public health significance and those insects included within the family Chironomidae of the order Diptera. The term does not include any domesticated animal. [Amended by 1959 c.600 Â§1; 1961 c.610 Â§17; 1981 c.640 Â§8; 1987 c.298 Â§1]

VECTOR CONTROL DISTRICTS

Â Â Â Â Â  452.020 Formation of district. One or more districts may be formed in any county. The entire county may be included within a district or any portion of the entire county may be included. The district may include all or part of any incorporated cities in the county. [Amended by 1959 c.600 Â§2]

Â Â Â Â Â  452.030 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.040 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.050 [Amended by 1959 c.600 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.060 [Repealed by 1959 c.600 Â§4]

Â Â Â Â Â  452.061 [1959 c.600 Â§3a; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  452.070 Substantial compliance suffices. No defect in the contents of the petition or notice or proceedings shall vitiate the validity of the proceedings, if the petition contains a sufficient number of qualified signatures and describes the territory proposed as a district with reasonable certainty and the published notice describes the territory and states the date and place of the hearing.

Â Â Â Â Â  452.075 [1963 c.255 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.080 Board of trustees. (1) After an order is entered forming a district, the county court of the county in which the district is situated shall forthwith appoint a governing board of five trustees each of whom shall be a resident and elector of the district.

Â Â Â Â Â  (2) The trustees shall hold office for four years and until their successors are appointed and qualified, except that for each new board of five trustees one member shall be appointed for a term of one year, one for a term of two years, one for a term of three years and two for a term of four years.

Â Â Â Â Â  (3) Each trustee shall take an oath to faithfully perform the duties of office. The oath shall be filed with the county clerk.

Â Â Â Â Â  (4) The board of trustees shall elect a president, a secretary and a treasurer at the first meeting of each calendar year. Officers shall serve for one calendar year.

Â Â Â Â Â  (5) All health officers with offices in the district shall be ex officio members of the board without vote. [Amended by 1959 c.600 Â§5; 1967 c.215 Â§1; 1969 c.345 Â§10; 1971 c.403 Â§8; 1971 c.727 Â§136]

Â Â Â Â Â  452.090 Filling vacancies; removal. (1) A vacancy in an office of district trustee shall be filled by appointment by the county court. The appointee shall serve the balance of the unexpired term.

Â Â Â Â Â  (2) The county court may remove any district trustee from office for cause. [Amended by 1969 c.669 Â§11]

Â Â Â Â Â  452.100 Meetings of board. (1) The board of trustees shall provide for the time and place of holding and the manner of calling its meetings, and may establish rules for the proceedings.

Â Â Â Â Â  (2) All sessions of the board shall be held within the district.

Â Â Â Â Â  (3) In all cases a majority of the appointed members of the board shall constitute a quorum for the transaction of business. At any meeting the decision of a majority of the trustees present and voting shall be valid as a corporate act.

Â Â Â Â Â  452.110 Powers of the board; contracts. The board of trustees of a control district may:

Â Â Â Â Â  (1) Take all necessary and proper steps and measures for the eradication of public health vectors within the district and for the control of predatory animals within the district. Prior to taking such measures the board shall consider technical information available to it for the purpose of determining the need for control measures and the need for specific actions.

Â Â Â Â Â  (2) Take all necessary and proper steps and measures for the eradication of rats within the district when the board determines that rats exist in such numbers as to be detrimental to human health and well-being. Prior to taking such measures the board shall consider technical information available to it for the purpose of determining the need for control measures and the need for specific actions.

Â Â Â Â Â  (3) Enter upon any land, public or private, within the district at any reasonable time to inspect for or to control rats or public health vectors and their breeding places.

Â Â Â Â Â  (4) Purchase all needed equipment, supplies and materials.

Â Â Â Â Â  (5) Employ such labor and service as may be proper or necessary in the furtherance of the objects of ORS 452.020 to 452.170.

Â Â Â Â Â  (6) Employ labor and services and fix the compensation and prescribe the duties of all employees, agents and servants.

Â Â Â Â Â  (7) Acquire by gift or purchase, hold, manage and dispose of real and personal property in the name of the district in the furtherance of the purposes for which the district is established.

Â Â Â Â Â  (8) Work cooperatively with irrigation and drainage districts, municipal corporations or other public agencies, and use funds of the district to assist those agencies in the construction, improvement, repair and maintenance of ditches when such work is necessary for, or incident to, the prevention and control of rats, predatory animals or public health vectors.

Â Â Â Â Â  (9) Enter into a contract with a city, county, district described in ORS 198.010 or person to perform, or to act jointly or in cooperation with the city, county, district or person in performing, any abatement practice or other activity that the vector control district is authorized to perform for the eradication, control and prevention of public health vectors or predatory animals.

Â Â Â Â Â  (10) Generally do all things necessary or incident to the powers granted and to carry out the objects specified in this section. [Amended by 1959 c.600 Â§6; 1981 c.640 Â§1; 1983 c.207 Â§1; 1987 c.298 Â§2]

Â Â Â Â Â  452.120 Duties of county court. The county court shall:

Â Â Â Â Â  (1) Call special meetings of the board of the district for the purposes of investigation and supervision of its affairs. At least one meeting shall be called annually for the purpose of reviewing the activities of the district.

Â Â Â Â Â  (2) Hold hearings of complaints of other interested persons.

Â Â Â Â Â  (3) Require the board to furnish by February 1 of each year a proposed annual work program which shall include an estimate of funds required for the next year and a description of the work contemplated and the methods to be employed by the district.

Â Â Â Â Â  (4) Approve, after consultation with the health officers, the annual work program of the district before any work contracts or operations are entered into by the board.

Â Â Â Â Â  (5) Require the board to furnish by February 1 of each year an annual report covering moneys expended, methods employed and work accomplished during the past fiscal year. [Amended by 1959 c.600 Â§7; 1981 c.640 Â§9]

Â Â Â Â Â  452.130 District to pay for expenses of control; exception. All work performed under ORS 452.110 shall be paid for by the control district, except when a contract authorized under ORS 452.110 (9) provides otherwise. [Amended by 1983 c.207 Â§2]

Â Â Â Â Â  452.140 Destroying vectors by spreading chemicals; consent of State Fish and Wildlife Commission needed. The board of trustees of a district:

Â Â Â Â Â  (1) Shall not apply insecticides or oil or other chemicals to waters in the district which are frequented by waterfowl or which contain any game fish without first obtaining the approval of the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) Shall not spread poisons for rats or public health vectors without first obtaining approval of the State Fish and Wildlife Commission. [Amended by 1959 c.600 Â§8; 1981 c.640 Â§2]

Â Â Â Â Â  452.145 Limitation on predatory animal control. Notwithstanding ORS 452.110:

Â Â Â Â Â  (1) A vector control district shall not exercise the authority granted by ORS 452.110 relating to the control or eradication of predatory animals unless the electors of the district approve a proposition referred to them by the district board that authorizes the district to assume the function of predatory animal control and eradication.

Â Â Â Â Â  (2) When authorized to assume the function of predatory animal control and eradication by the electors of the district, a vector control district shall conduct its activities for the control and eradication of predatory animals in accordance with the provisions of ORS chapter 610.

Â Â Â Â Â  (3) Officers and employees of a vector control district shall not enter upon any private land to inspect for or to control predatory animals unless the owner of the land first grants permission for such entry. [1987 c.298 Â§4]

Â Â Â Â Â  452.150 [Repealed by 1959 c.600 Â§9 (452.151 enacted in lieu of 452.150)]

Â Â Â Â Â  452.151 Technical advice. The board may request technical advice and information from the Oregon State University Agricultural Experiment Station and the Department of Human Services regarding methods and chemicals to be used in the control and extermination of rats and public health vectors. [1959 c.600 Â§10 (enacted in lieu of 452.150); 1981 c.640 Â§3; 2001 c.104 Â§189]

Â Â Â Â Â  452.153 Budget; taxing authority; rate limitation. (1) The board of trustees of any district, annually as provided in this section, may levy a tax on all the property in the district to provide moneys for all purposes required under ORS 452.020 to 452.170 during the next succeeding fiscal year. However, the taxes levied under this section may not exceed two-tenths of one percent (0.002) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) Each year, immediately after necessary records are made, the county assessor of the county in which the district is situated shall transmit to the board of trustees a statement in writing, showing the total value of all property within the district as ascertained for that year from the assessment rolls of the county.

Â Â Â Â Â  (3) The board of trustees shall prepare a budget in the form, manner and time prescribed in the Local Budget Law and in accordance therewith fix the amount of money to be raised by taxation for carrying out its functions and activities. In the manner and time prescribed by law, the board shall transmit to the county assessor a statement of taxes that are to be collected. Assessment and collection of taxes levied on property within the district shall be made by the county officers charged with assessment and collection of other property taxes in the county in which the district is situated. [1965 c.609 Â§2; 1967 c.205 Â§1; 1973 c.256 Â§1; 1981 c.640 Â§10; 1991 c.459 Â§407]

Â Â Â Â Â  452.157 Collection of levy under ORS 452.153; deposit; disbursement; levy as lien. (1) Taxes levied under ORS 452.153 shall be collected at the same time and in the same manner as county taxes are collected and, when collected, shall be paid to the county treasurer and deposited, at the discretion of the board, either with the county treasurer of the county in accordance with subsection (3) of this section or in one or more banks or savings and loan associations designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the treasurer of the board and countersigned by the president of the board.

Â Â Â Â Â  (2) Taxes levied under ORS 452.153 shall be a lien upon the property against which they are levied and shall be of the same force and effect as other liens for taxes. Their collection shall be enforced by the same means as provided for the enforcement of liens for county property taxes.

Â Â Â Â Â  (3) District funds deposited with the county treasurer shall be deposited in a separate fund to the credit of the district. The county treasurer shall disburse the moneys upon the warrant of the district signed by the president of the board and countersigned by the treasurer of the board.

Â Â Â Â Â  (4) The board may by resolution designate a treasurer pro tempore or a president pro tempore who may sign warrants or checks on behalf of the treasurer of the board and president of the board respectively. [1965 c.609 Â§3; 1981 c.640 Â§11]

Â Â Â Â Â  452.158 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§36]

Â Â Â Â Â  Note: 452.158 was added to and made a part of 452.020 to 452.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  452.160 Budget estimates; rate limitation; levy; deposit and disbursement; levy as supplement to levy under ORS 452.153. (1) In addition to or in lieu of the tax levy provided for by ORS 452.153, the board of trustees of any district may, at the times and in the manner provided by law for public corporations, furnish to the county court and county accountant an estimate and statement, made pursuant to the budget laws of the state, of the amount of money necessary for all purposes required under ORS 452.020 to 452.170 during the next ensuing fiscal year. The county court may include the amount of the estimate so made, or any portion thereof, in the annual budget of the county. However, in no one year shall the amount be greater than enough to raise the amount determined by the board of trustees and approved by the county court and the health officers on the board. The amount budgeted, when added to any taxes levied under ORS 452.153, shall not exceed two-tenths of one percent (0.002) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) The county court, thereafter at the time and in the manner of levying taxes for state and county purposes, may levy a tax on all the taxable property in the district sufficient to raise the amount of the estimate made by the board of trustees of the district.

Â Â Â Â Â  (3) All taxes levied under this section shall be computed and entered on the assessment and tax rolls of the county and collected at the same time and in the same manner as state and county taxes. When collected, the taxes shall be paid into the county treasury for the use of the district. Such funds may be withdrawn only upon warrants issued by the proper authorities of the district. [Amended by 1959 c.600 Â§11; 1963 c.9 Â§28; 1965 c.609 Â§5; 1981 c.640 Â§12; 1983 c.310 Â§20; 1991 c.459 Â§408]

Â Â Â Â Â  452.170 Deposit and disbursement of moneys collected. All money received from taxes collected for the use of any control district under ORS 452.160 shall be paid to the county treasurer of the county in which the district is situated. The county treasurer shall keep the moneys in a separate fund to the credit of the district and disburse them upon the warrant of the district signed by the president of the board, and countersigned by the treasurer of the board. [Amended by 1959 c.600 Â§12; 1965 c.609 Â§6; 1981 c.640 Â§13]

Â Â Â Â Â  452.180 [1963 c.255 Â§3; repealed by 1971 c.727 Â§203]

CONTROL OF VECTORS

(By Counties)

Â Â Â Â Â  452.210 Counties may contract with cities, vector control districts or other counties on vector control. Any county court may contract with any incorporated city, any vector control district, or with the county court of any other county on any matter incident to the eradication, prevention and control of public health vectors and for the supervision of such work by county employees. [Amended by 1959 c.600 Â§13]

Â Â Â Â Â  452.220 [Amended by 1959 c.600 Â§14; repealed by 1983 c.537 Â§7]

Â Â Â Â Â  452.230 Rights under contract. The officers and agents of such other county, vector control district or municipality acting by authority of such contract shall have the same right of entry, inspection and treatment as the agents and employees of the county seeking to control the public health vectors. [Amended by 1959 c.600 Â§15]

Â Â Â Â Â  452.240 Powers of county regarding vector control. Any county court may:

Â Â Â Â Â  (1) Take all necessary or proper steps and measures for the control or extermination of public health vectors.

Â Â Â Â Â  (2) Abate as nuisances all places where public health vectors within the county may breed.

Â Â Â Â Â  (3) Purchase such supplies and materials and employ or contract for such labor as may be necessary or proper in furtherance of control or extermination.

Â Â Â Â Â  (4) Fix the compensation and prescribe the duties of all employees, agents and servants.

Â Â Â Â Â  (5) Enter upon all places within the county and adjacent thereto for the purpose of carrying out this section.

Â Â Â Â Â  (6) Cut or remove such shrubbery or undergrowth as is necessary or proper in order to carry out this section.

Â Â Â Â Â  (7) Treat with proper chemicals places where public health vectors are found or are likely to exist.

Â Â Â Â Â  (8) Generally do any and all things necessary or incident to the powers granted in ORS 452.230 to 452.250 and to carry out the objects specified in this section. [Amended by 1959 c.600 Â§16; 1981 c.640 Â§14]

Â Â Â Â Â  452.245 Uses of insecticides, oil, chemicals and poisons limited. In exercising its powers under ORS 452.210 to 452.250, a county court:

Â Â Â Â Â  (1) Shall not order the application of insecticides, oil or other chemicals to waters in the county which are frequented by waterfowl or which contain any game fish without first obtaining the approval of the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) Shall not order the spreading of poisons for public health vectors without first obtaining the approval of the State Fish and Wildlife Commission. [1981 c.640 Â§5]

Â Â Â Â Â  452.250 Interference prohibited. No person shall knowingly or willfully hinder or interfere with or prevent the exercise of any powers conferred under ORS 452.230 to 452.250 or do or perform any act or thing which will destroy or impair the efficiency of any device or means used for the control or extermination of public health vectors or their larvae. [Amended by 1959 c.600 Â§17]

(By State)

Â Â Â Â Â  452.300 Department of Human Services vector control program. The Department of Human Services shall maintain a program of public health vector control, which program shall include, but not be limited to:

Â Â Â Â Â  (1) Monitoring and investigating public health vectors and vector-borne diseases.

Â Â Â Â Â  (2) Providing technical assistance and information to vector control districts, local vector control programs and the public.

Â Â Â Â Â  (3) Maintaining training programs for vector control district personnel and other public health personnel.

Â Â Â Â Â  (4) Coordinating and assisting vector control district programs and other local programs in research projects.

Â Â Â Â Â  (5) Reviewing vector control program pesticide use plans submitted by agencies which intend to use chemicals for vector control. Agencies must obtain the approval of the Department of Human Services prior to pesticide applications. [1981 c.640 Â§7]

Â Â Â Â Â  452.310 [1953 c.666 Â§2; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.320 [1953 c.666 Â§1; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.330 [1953 c.666 Â§3; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.340 [1953 c.666 Â§5; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.350 [1953 c.666 Â§6; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.360 [1953 c.666 Â§7; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.370 [1953 c.666 Â§8; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.380 [1953 c.666 Â§9; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.390 [1953 c.666 Â§10; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.400 [1953 c.666 Â§11; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.410 [1953 c.666 Â§12; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.420 [1953 c.666 Â§4; repealed by 1957 c.450 Â§13]

RAGWEED CONTROL

Â Â Â Â Â  452.510 Definitions for ORS 452.510 to 452.590. As used in ORS 452.510 to 452.590:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture or any of its authorized representatives.

Â Â Â Â Â  (2) ÂRagweedÂ means the plants listed in ORS 452.520 (1) and (2).

Â Â Â Â Â  (3) ÂRagweed control areaÂ includes the counties of Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington and Yamhill. [1957 c.450 Â§1; 1965 c.426 Â§1; 2001 c.104 Â§190]

Â Â Â Â Â  452.520 Ragweed plants declared public nuisances. In the exercise of the police power of the State of Oregon for the purpose of protecting the health and welfare of the people of this state, from the injurious consequences of ragweed pollen, and to prevent the further spread of ragweed from menacing the health and welfare of the people in certain areas of this state, the following plants are declared to be a public nuisance, and shall be detected, controlled and destroyed in the ragweed control area:

Â Â Â Â Â  (1) Common ragweed (Ambrosia artemisifolia L.).

Â Â Â Â Â  (2) Giant ragweed (Ambrosia trifida L.). [1957 c.450 Â§2]

Â Â Â Â Â  452.530 Administration and enforcement; dissemination of information. (1) Notwithstanding any other provisions of law the department shall administer and enforce the provisions of ORS 452.510 to 452.590.

Â Â Â Â Â  (2) The department may make all rules and regulations for the administration of ORS 452.510 to 452.590, and provide the necessary forms to carry those sections into effect. This includes the authority necessary to promulgate regulations affecting persons and property before, during or after the department has detected, controlled or destroyed ragweed and to prevent the spreading or regrowth of the weed.

Â Â Â Â Â  (3) The department may cooperate with federal agencies, the Oregon State University, extension service, the Department of Human Services and all other public and private agencies or organizations in the administration of ORS 452.510 to 452.590. The department shall publish and furnish information and advice concerning the control of ragweed, the injurious consequences of ragweed pollen and the necessity of preventing the further spread of this obnoxious weed. [1957 c.450 Â§Â§3,4,9]

Â Â Â Â Â  452.540 Access to land within control area; interference with department prohibited. (1) Any authorized officer, employee or inspector of the department in carrying out the provisions of ORS 452.510 to 452.590, shall have access to the land within the ragweed control area.

Â Â Â Â Â  (2) No person shall interfere in any way with any officer or employee charged with the enforcement of the provisions of ORS 452.510 to 452.590, while the department is engaged in the performance of its duties. [1957 c.450 Â§8]

Â Â Â Â Â  452.550 Action by department in detecting, controlling and destroying ragweed. The department shall detect, control and destroy ragweed in the ragweed control area and as otherwise provided for in ORS 452.510 to 452.590, and may:

Â Â Â Â Â  (1) Use herbicides or any other process, procedure or operation.

Â Â Â Â Â  (2) Purchase and use equipment and materials.

Â Â Â Â Â  (3) Employ additional necessary personnel.

Â Â Â Â Â  (4) Enter into a written contract with any person whereby the person will detect, control or destroy ragweed. The department is authorized to pay for services, materials or labor as provided in the contract.

Â Â Â Â Â  (5) Enter into a written contract with any public body including but not limited to federal or state agencies, county courts, board of county commissioners or municipalities, whereby they will detect, control and destroy ragweed on property other than that owned by them. The department is authorized to pay for services, materials and labor as provided for in such contract. If the contractor or other party is a public body then its officers and employees, subject to approval by the department, shall have the same authority, concurrent with but not superseding the authority of the department, in carrying out the terms of the contract and where the terms are not inconsistent with the provisions of ORS 452.510 to 452.590.

Â Â Â Â Â  (6) Require a contractor or person to furnish a bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or liability policy for the protection of persons or property that could be subjected to damages as a result of the operations or work performed under the contract. Nothing in ORS 452.510 to 452.590 shall be construed as a waiver by the State of Oregon of any immunity against suit. [1957 c.450 Â§5; 1991 c.331 Â§63; 1997 c.631 Â§473]

Â Â Â Â Â  452.560 Destruction and control of ragweed on lands owned by public bodies; failure to act; remedy. (1) Within the ragweed control area, all public bodies including but not limited to federal and state agencies, board of county commissioners or county courts, municipalities, school districts, water districts, irrigation districts, reclamation districts or drainage districts shall destroy and control ragweed at their own expense, under the supervision of, and in accordance with the methods prescribed by the department, on any land owned by them or constituting the right of way for any highway, county road, drainage or irrigation ditch, park, easement or other public right in property under their respective jurisdiction.

Â Â Â Â Â  (2) Upon the failure or refusal of any person, agency, public body or municipality named in subsection (1) of this section, to control and destroy ragweed, the department may give written notice by certified or registered mail at the last-known address as shown on the tax roll of the county assessor. The notice shall advise as to the presence of ragweed, shall direct that the person, agency, public body or municipality control or destroy the ragweed in accordance with method prescribed by the department, and designate the time within which control and destruction shall be completed, which time shall be reasonable, considering weather and crop conditions, with a minimum period of 15 days after mailing of notice.

Â Â Â Â Â  (3) If a person, agency, public body or municipality named in subsection (1) of this section fails or refuses to control or destroy the ragweed as directed in the notice, the department may, by its own personnel or by other procedures authorized by ORS 452.510 to 452.590, enter upon the land and control and destroy the ragweed. The department may maintain a suit in the circuit court of the county or counties in which the work was performed against the person, public body, agency or municipality for recovery of the reasonable worth of the services, labor and materials furnished. The Attorney General or the district attorney shall represent the department in such action. [1957 c.450 Â§6]

Â Â Â Â Â  452.570 Detection, control and destruction of ragweed outside control area. The department may, in its discretion, detect, control and destroy ragweed and carry out the provisions of ORS 452.510 to 452.590 on any land located outside of the ragweed control area, in Oregon, where a request is made by or approval is obtained from the landowner. Such work shall only be undertaken when it is apparent that there are adequate personnel and funds available and where the program in the ragweed control area will not be handicapped thereby. [1957 c.450 Â§7]

Â Â Â Â Â  452.580 Disposition of moneys collected or received by department. All charges, fees, costs or other moneys collected or received by the department, resulting from the operation or enforcement of ORS 452.510 to 452.590, shall be paid to the State Treasurer, to be deposited in the General Fund to the credit of the Department of Agriculture Account. All sums so received are continuously appropriated to the department for use in the administration of ORS 452.510 to 452.590. [1957 c.450 Â§10]

Â Â Â Â Â  452.590 Injunction proceedings; jurisdiction; suits and actions by department. The circuit court is vested with jurisdiction to restrain any violations, or threatened violations, or to issue any order necessary for the department in carrying out the provisions of ORS 452.510 to 452.590, upon suit or action by the department. In any such suit or action, the district attorney of the county where such action is instituted, or the Attorney General shall represent the department. [1957 c.450 Â§11]

TANSY RAGWORT CONTROL

Â Â Â Â Â  452.610 Definitions for ORS 452.610 to 452.630. As used in ORS 452.610 to 452.630 and 452.990 (2), unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (2) ÂPersonÂ means any individual, partnership, association, corporation, the federal government, or any of its agencies, the State of Oregon, or any of its agencies, or any city, county, district or municipal corporation of this state. [1975 c.555 Â§2]

Â Â Â Â Â  452.615 Policy; tansy ragwort as nuisance. In recognition of the imminent and continuous menace to livestock, wildlife, land and agricultural products of this state, and in recognition of the widespread infestations and potential infestations of tansy ragwort throughout this state, and in exercise of the police power of this state for the protection of the health and welfare of the people of this state, tansy ragwort (Senecio jacobaea) is declared to be a public nuisance and shall be detected, controlled and, where feasible, eradicated on all lands in this state, and in further recognition that known, effective and practical control or eradication measures are presently unavailable and that suppression of this public nuisance is dependent upon determining such measures, the State Department of Agriculture shall undertake studies, investigations and research for the development of control or eradication methods. It is declared to be the policy of this state that priority shall be given first to the prevention of new infestations of tansy ragwort and then to the control and eradication of tansy ragwort in infested areas. [1975 c.555 Â§3]

Â Â Â Â Â  452.620 Authority of department; rules. The State Department of Agriculture shall administer and enforce the provisions of ORS 452.610 to 452.630 and 452.990 (2), and in furtherance thereof is authorized:

Â Â Â Â Â  (1) In accordance with the applicable provisions of ORS chapter 183, to adopt rules to carry out the provisions of ORS 452.610 to 452.630 and 452.990 (2). In making such rules the department shall consider:

Â Â Â Â Â  (a) The existence, availability and practicality of chemical, biological or other means for the control or eradication of tansy ragwort, and the effectiveness thereof;

Â Â Â Â Â  (b) The effect on the immediate environment of the use of such chemical, biological or other means for control or eradication; and

Â Â Â Â Â  (c) The overall benefit to be derived compared to the costs to be incurred.

Â Â Â Â Â  (2) To cooperate with Oregon State University or any other person in the administration and enforcement of ORS 452.610 to 452.630 and 452.990 (2).

Â Â Â Â Â  (3) To collect, publish, disseminate and furnish information, statistics and advice concerning the research, experimentation, control and eradication of tansy ragwort and the land management and cultural practices recommended for such control and eradication.

Â Â Â Â Â  (4) Notwithstanding any provisions of ORS 279.835 to 279.855 and 561.240 and ORS chapters 279A, 279B and 279C to the contrary, to enter into contracts with Oregon State University or any other person for the purpose of research, experimentation, control or eradication of tansy ragwort, to receive and expend funds pursuant to such contracts and to employ or authorize personnel to act on behalf of the department.

Â Â Â Â Â  (5) To rear, propagate and release biological control agents, including insects or disease organisms, and to construct, purchase, maintain and operate facilities and equipment for such purpose.

Â Â Â Â Â  (6) To control, or direct control of, predators and diseases of biological control agents, and to limit or prohibit the movement or use of pesticides or other agriculture chemicals which reasonably could damage or injure such biological control agents.

Â Â Â Â Â  (7) To purchase, use and apply chemical control agents, including pesticides, and to purchase, maintain and operate any application equipment for such purpose.

Â Â Â Â Â  (8) To regulate, restrict or prohibit the movement or sale of hay, seed, other agricultural crops or residues thereof, which are found to contain tansy ragwort or seeds thereof.

Â Â Â Â Â  (9) To limit or prohibit the collection or taking of any biological control agents from public or private lands within this state.

Â Â Â Â Â  (10) To develop appropriate measures for the control or eradication of tansy ragwort on any lands in this state.

Â Â Â Â Â  (11) To have access to all lands within this state to carry out the provisions of ORS 452.610 to 452.630 and 452.990 (2), including survey, control and eradication activities and the establishment of quarantines in accordance with ORS 561.510 to 561.600.

Â Â Â Â Â  (12) To request any person owning or controlling land within this state to control, prevent the spread of, or, when feasible, eradicate tansy ragwort, and to supervise such activities.

Â Â Â Â Â  (13) To the extent funds are available for such purpose, to employ or use personnel of other agencies of this state, including but not limited to persons acting under work-release, rehabilitation or youth programs or persons employed and paid from federal funds received under the Emergency Job and Unemployment Assistance Act of 1974 (Public Law 93-567) or any other federal or state program intended primarily to alleviate unemployment or to advance research.

Â Â Â Â Â  (14) To establish advisory committees to assist the department in carrying out the provisions of ORS 452.610 to 452.630 and 452.990 (2). [1975 c.555 Â§4; 1985 c.565 Â§73; 2003 c.794 Â§283]

Â Â Â Â Â  452.625 Authority of Oregon State University. In addition to the authority of the State Department of Agriculture provided in ORS 452.610 to 452.630 and 452.990 (2), Oregon State University is authorized to carry out the activities described in ORS 452.620 (3) and (5). [1975 c.555 Â§5]

Â Â Â Â Â  452.630 Cooperation with department; court suit. (1) No person shall fail to cooperate with the State Department of Agriculture in the administration or enforcement of ORS 452.610 to 452.630 and 452.990 (2), or rules promulgated pursuant thereto, nor otherwise violate any provision of ORS 452.610 to 452.630 and 452.990 (2).

Â Â Â Â Â  (2) In addition to any other remedy provided by law, the department may bring suit in circuit court to enjoin or restrain any person from violating any provision of ORS 452.610 to 452.630 and 452.990 (2) or any rule promulgated thereunder. [1975 c.555 Â§6]

PENALTIES

Â Â Â Â Â  452.990 Penalties. (1) Violation of ORS 452.250 is a Class C misdemeanor.

Â Â Â Â Â  (2) Subject to ORS 153.022, failure to comply with any provision of ORS 452.610 to 452.630 and this subsection or any rule promulgated pursuant thereto is a Class B violation. [Subsection (2) enacted as 1975 c.555 Â§7; 1977 c.582 Â§49; 1999 c.1051 Â§184]

_______________



Chapter 453

Chapter 453 Â Hazardous Substances; Radiation Sources

2005 EDITION

HAZARDOUS SUBSTANCES; RADIATION SOURCES

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

453.001Â Â Â Â  Definitions for ORS 453.001 to 453.185 and 453.605 to 453.807

HAZARDOUS SUBSTANCES

(Generally)

453.005Â Â Â Â  Definitions for ORS 453.005 to 453.135

453.015Â Â Â Â  Application

453.025Â Â Â Â  Certain practices not affected by ORS 453.005 to 453.135

(Regulation; Prohibited Acts)

453.035Â Â Â Â  Standards for labeling of hazardous substances

453.045Â Â Â Â  Poison registers; contents

453.055Â Â Â Â  Hazardous, banned hazardous, misbranded hazardous substances; declaration; removal from commerce

453.065Â Â Â Â  Detention of suspected substances; petition for label of condemnation; judgment, relabeling or destruction of substances; expenses

453.075Â Â Â Â  Repurchase of banned hazardous substances previously sold; refund of purchase price

453.085Â Â Â Â  Prohibited acts

(Administration)

453.095Â Â Â Â  Rules; determination of combustibility, flammability; designating strong sensitizers

(Enforcement)

453.105Â Â Â Â  Authority to enter premises; inspections; taking samples; payment

453.115Â Â Â Â  Access to records of persons carrying, receiving or storing in commerce; use as evidence limited; exemption for carriers

453.125Â Â Â Â  Enjoining violations

453.135Â Â Â Â  Notice required prior to institution of criminal proceedings

(Miscellaneous)

453.175Â Â Â Â  Necessity for poison label; content

453.185Â Â Â Â  False representation by purchaser prohibited

ART AND CRAFT MATERIALS

(General Provisions)

453.205Â Â Â Â  Definitions for ORS 453.205 to 453.275

453.215Â Â Â Â  Legislative findings

(Regulation; Prohibited Acts)

453.225Â Â Â Â  When presumption of toxic ingredient arises

453.235Â Â Â Â  Distribution of material containing toxic substances; warnings required; exemptions

453.245Â Â Â Â  Order or purchase by school of material considered to contain toxic substance prohibited; exceptions

(Information; Labeling)

453.255Â Â Â Â  List of authorized art and craft materials; distribution of lists; information about and disposal of toxic materials

453.265Â Â Â Â  Filing of formulation information with poison control centers required; labeling

(Civil Penalty)

453.275Â Â Â Â  Civil penalty

COMMUNITY INFORMATION ON HAZARDOUS SUBSTANCES

453.307Â Â Â Â  Definitions for ORS 453.307 to 453.414

453.312Â Â Â Â  Legislative findings

453.317Â Â Â Â  Hazardous substance survey; rules; information to be supplied

453.322Â Â Â Â  Retention of information; distribution of and access to information

453.327Â Â Â Â  Public access; identity of requester

453.332Â Â Â Â  When disclosure of identity may be withheld

453.337Â Â Â Â  When disclosure of identity of hazardous substance required

453.342Â Â Â Â  When incident of injury to be reported; summary of injuries

453.347Â Â Â Â  Emergency response planning

453.352Â Â Â Â  Exemption from reporting requirements; rules

453.357Â Â Â Â  Civil penalty

453.362Â Â Â Â  Department of Consumer and Business Services to supply employersÂ names; reimbursement

453.367Â Â Â Â  Rules

453.370Â Â Â Â  Limitations on local community right to know regulatory programs; local fees

453.372Â Â Â Â  Short title

453.374Â Â Â Â  Hazardous material emergency response system; implementation; contents

453.376Â Â Â Â  Disclosure of information to State Fire Marshal; entry onto premises

453.378Â Â Â Â  Disclosure of information to local government official; entry onto premises

453.380Â Â Â Â  Regional hazardous material response team; use

453.382Â Â Â Â  Cost of responding to emergency; responsibility; billing; recovery

453.384Â Â Â Â  Immunity of team members from liability

453.386Â Â Â Â  Equipment and personnel; loaning; grants

453.388Â Â Â Â  Contracts for equipment, personnel loans or equipment purchases; provisions; rules

453.390Â Â Â Â  Revolving fund; use

453.396Â Â Â Â  Definitions for ORS 453.396 to 453.414

453.398Â Â Â Â  Purpose

453.400Â Â Â Â  Possession of hazardous substance; fee

453.402Â Â Â Â  Fees; statement; schedules; uses; collection; local hazardous substance fees

453.404Â Â Â Â  Extension of payment date

453.406Â Â Â Â  Records of hazardous substance possessed; examinations

453.408Â Â Â Â  Rules

453.410Â Â Â Â  Application of ORS chapters 305 and 314

453.412Â Â Â Â  Deposit and distribution of moneys received from fees

453.414Â Â Â Â  Exemption for local government; circumstances allowing

453.520Â Â Â Â  State Fire Marshal as state emergency response commission

RADIATION SOURCES

(Generally)

453.605Â Â Â Â  Definitions for ORS 453.605 to 453.800

453.615Â Â Â Â  Statement of policy

453.625Â Â Â Â  Purpose of ORS 453.605 to 453.800

453.635Â Â Â Â  State Radiation Control Agency; duties; applicability of ORS 453.605 to 453.800

453.645Â Â Â Â  Radiation Advisory Committee; composition; compensation and expenses

453.655Â Â Â Â  License or registration required for radiation source

453.665Â Â Â Â  Licenses; application; modifications; exemptions; rules

453.675Â Â Â Â  State assumption of federal responsibility for radiation sources; effect of federal licenses

453.685Â Â Â Â  Entry on property for inspection purposes; issuance of warrant; liability for entry

453.695Â Â Â Â  Records concerning radiation source; notice of exposure to radiation source

453.705Â Â Â Â  Impounding radiation source upon violation

453.715Â Â Â Â  Injunction against violation

453.735Â Â Â Â  ORS 453.605 to 453.800 and rules supersede contrary laws or regulations

453.745Â Â Â Â  Intergovernmental cooperation to control radiation sources

(X-ray Machines)

453.752Â Â Â Â  X-ray machine registration; inspection and testing requirements; evidence of registration

453.754Â Â Â Â  Application for X-ray machine registration; renewal notice

453.757Â Â Â Â  X-ray machine biennial registration fee; annual license fees; use of fees

453.761Â Â Â Â  X-ray machine registration period; denial, conditioning, suspension or revocation of registration; termination

453.766Â Â Â Â  Prohibited conduct

453.771Â Â Â Â  Imposition of civil penalty for X-ray machine registration violations

453.775Â Â Â Â  Duties of Department of Human Services pertaining to X-ray machines

(Radiology Inspectors)

453.780Â Â Â Â  Radiology inspectors; license; minimum qualifications

453.785Â Â Â Â  Accreditation; renewal

453.790Â Â Â Â  Authority of Department of Human Services to condition, suspend, revoke or refuse to renew radiology inspector accreditation

453.795Â Â Â Â  Duties of Department of Human Services pertaining to accreditation of radiology inspectors; rules

453.800Â Â Â Â  X-ray Machine Inspection Account; sources; use of moneys in account

453.805Â Â Â Â  Elimination of radiation source danger; compelling compliance

453.807Â Â Â Â  When hearing required; procedure; rules

TRANSPORTATION OF HAZARDOUS SUBSTANCES AND RADIOACTIVE MATERIALS

453.825Â Â Â Â  Department of Transportation plan for regulating transport of hazardous substances and radioactive waste

453.835Â Â Â Â  Report to legislative committee

CLEANUP OF TOXIC CONTAMINATION FROM ILLEGAL DRUG MANUFACTURING

453.855Â Â Â Â  Purpose

453.858Â Â Â Â  Definitions for ORS 453.855 to 453.912

453.861Â Â Â Â  Applicability

453.864Â Â Â Â  Rules

453.867Â Â Â Â  Restriction on transfer of property used as illegal drug manufacturing site; contracts voidable

453.870Â Â Â Â  Transfer allowed after full disclosure

453.873Â Â Â Â  Entry onto property; purposes; inspection

453.876Â Â Â Â  Determination that property is not fit for use; appeal; notice to local residents

453.879Â Â Â Â  Director of the Department of Consumer and Business Services to be notified of determination

453.882Â Â Â Â  Contaminated property as public nuisance

453.885Â Â Â Â  Decontamination of property; certification process

453.888Â Â Â Â  License required to perform decontamination; procedure; grounds for denial, revocation or suspension of license; civil penalty; rules

453.891Â Â Â Â  Department of Human Services to provide information to licensed contractors and those planning to become licensed

453.894Â Â Â Â  Licensing fees; rules

453.897Â Â Â Â  Lists of licensed contractors to be made available

453.900Â Â Â Â  Inspection of decontamination work; contracts to perform

453.903Â Â Â Â  Evaluation of decontamination projects; civil penalty

453.906Â Â Â Â  Condemnation or demolition of property; standards; rules

453.909Â Â Â Â  Authority of counties and cities

453.912Â Â Â Â  Governmental immunity from liability

PENALTIES

453.990Â Â Â Â  Criminal penalties

453.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  453.001 Definitions for ORS 453.001 to 453.185 and 453.605 to 453.807. As used in ORS 453.001 to 453.185 and 453.605 to 453.807, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Human Services. [1973 c.829 Â§15b; 2001 c.900 Â§200]

HAZARDOUS SUBSTANCES

(Generally)

Â Â Â Â Â  453.005 Definitions for ORS 453.005 to 453.135. As used in ORS 453.005 to 453.135 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCombustibleÂ means any substance that has a flash point above 80 degrees Fahrenheit to and including 140 degrees, as determined by the Tagliabue Open Cup Tester.

Â Â Â Â Â  (2) ÂCommerceÂ means any and all commerce within the State of Oregon and subject to the jurisdiction thereof and includes the operation of any business or service establishment.

Â Â Â Â Â  (3) ÂCorrosiveÂ means any substance that in contact with living tissue will cause destruction of tissue by chemical action, but does not refer to action on inanimate surfaces.

Â Â Â Â Â  (4) ÂElectrical hazardÂ means an article that because of its design or manufacture may cause personal injury or illness by electric shock when in normal use or when subjected to reasonably foreseeable damage or abuse.

Â Â Â Â Â  (5) ÂExtremely flammableÂ means any substance that has a flash point at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester.

Â Â Â Â Â  (6) ÂFlammableÂ means any substance that has a flash point of above 20 degrees to and including 80 degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester.

Â Â Â Â Â  (7) ÂHazardous substanceÂ means:

Â Â Â Â Â  (a) Any substance that is toxic, corrosive, an irritant, a strong sensitizer, flammable, combustible, or generates pressure through decomposition, heat or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children, or any substance that the Director of Human Services finds, pursuant to the provisions of ORS 453.005 to 453.135, comes within the definition of this paragraph.

Â Â Â Â Â  (b) Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the director determines that the substance is sufficiently hazardous to require labeling in accordance with ORS 453.005 to 453.135 in order to protect the public health. However, Âhazardous substanceÂ does not include any source material, special nuclear material, or by-product material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

Â Â Â Â Â  (c) Any toy or other article intended for use by children that the director determines in accordance with ORS 453.055 presents an electrical, thermal or mechanical hazard.

Â Â Â Â Â  (d) Any article that is not pesticide within the meaning of the Federal Insecticide, Fungicide, and Rodenticide Act or regulated under ORS 616.335 to 616.385, but that is a hazardous substance within the meaning of paragraph (a) of this subsection by reason of bearing or containing pesticide.

Â Â Â Â Â  (e) The following brominated flame retardant chemicals:

Â Â Â Â Â  (A) Pentabrominated diphenyl ether; and

Â Â Â Â Â  (B) Octabrominated diphenyl ether.

Â Â Â Â Â  (8) ÂHighly toxicÂ means any substance that falls within any of the following categories:

Â Â Â Â Â  (a) Produces death within 14 days in one-half or more of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, at a single dose of 50 milligrams or less per kilogram of body weight, when orally administered;

Â Â Â Â Â  (b) Produces death within 14 days in one-half or more of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of 200 parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by humans when the substance is used in any reasonably foreseeable manner; or

Â Â Â Â Â  (c) Produces death within 14 days in one-half or more of a group of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less.

Â Â Â Â Â  (9) ÂImmediate containerÂ does not include package liners.

Â Â Â Â Â  (10) ÂIrritantÂ means any substance not corrosive within the meaning of subsection (3) of this section, but that on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

Â Â Â Â Â  (11) ÂLabelÂ means a display of written, printed, or graphic matter upon the immediate container of any substance, or in the case of an article that is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly on the article involved or on a tag or other suitable material affixed thereto, and a requirement made by or under authority of ORS 453.005 to 453.135 that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any, unless it is easily legible through the outside container or wrapper and on all accompanying literature where there are directions for use, written or otherwise.

Â Â Â Â Â  (12) ÂMechanical hazardÂ means an article that in normal use or when subjected to reasonably foreseeable damage or abuse presents an unreasonable risk of personal injury or illness, by its design or manufacture:

Â Â Â Â Â  (a) From fracture, fragmentation, or disassembly of the article;

Â Â Â Â Â  (b) From propulsion of the article or any part or accessory thereof;

Â Â Â Â Â  (c) From points or other protrusions, surfaces, edges, openings, or closures;

Â Â Â Â Â  (d) From moving parts;

Â Â Â Â Â  (e) From lack or insufficiency of controls to reduce or stop motion;

Â Â Â Â Â  (f) As a result of self-adhering characteristics of the article;

Â Â Â Â Â  (g) Because the article or any part or accessory thereof may be aspirated or ingested;

Â Â Â Â Â  (h) Because of instability; or

Â Â Â Â Â  (i) Because of any other aspect of the articleÂs design or manufacture.

Â Â Â Â Â  (13) ÂMisbranded hazardous substanceÂ means a hazardous substance that does not meet the labeling requirements of ORS 453.035.

Â Â Â Â Â  (14) ÂPoisonÂ means:

Â Â Â Â Â  (a) Arsenic and its preparations;

Â Â Â Â Â  (b) Corrosive sublimate;

Â Â Â Â Â  (c) Cyanides and preparations, including hydrocyanic acid;

Â Â Â Â Â  (d) Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCl) in a concentration of 10 percent or more;

Â Â Â Â Â  (e) Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five percent or more;

Â Â Â Â Â  (f) Strychnine;

Â Â Â Â Â  (g) Sulfuric acid and any preparation containing free or chemically unneutralized sulfuric acid (H2SO4) in a concentration of 10 percent or more;

Â Â Â Â Â  (h) Solution of ammonia, U.S.P. 28 percent; or

Â Â Â Â Â  (i) Carbolic acid.

Â Â Â Â Â  (15) ÂRadioactive substanceÂ means a substance that emits ionizing radiation.

Â Â Â Â Â  (16) ÂStrong sensitizerÂ means a substance that will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity that becomes evident on reapplication of the same substances and that is designated as such by the Director of Human Services.

Â Â Â Â Â  (17) ÂThermal hazardÂ means an article that, in normal use or when subjected to reasonably foreseeable damage or abuse, because of its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances or surfaces.

Â Â Â Â Â  (18) ÂToxic substanceÂ means any substance, other than radioactive substance, that has the capacity to produce personal injury or illness to humans through ingestion, inhalation, or absorption through any body surface. [1971 c.409 Â§1; 1993 c.18 Â§111; 2005 c.496 Â§1]

Â Â Â Â Â  453.010 [Amended by 1969 c.631 Â§1; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.015 Application. ORS 453.005 to 453.135 and 453.990 (2) do not apply to:

Â Â Â Â Â  (1) Articles such as chemical sets which by reason of functional purpose require the inclusion of the hazardous substance involved or necessarily present an electrical, mechanical or thermal hazard, and which bear labeling giving adequate directions and warnings for safe use, and are intended for use by children who have attained sufficient maturity and may reasonably be expected to read and heed these directions and warnings.

Â Â Â Â Â  (2) Common fireworks regulated under ORS 480.110 to 480.165.

Â Â Â Â Â  (3) Pesticides subject to the Federal Insecticide, Fungicide and Rodenticide Act or regulated by ORS 616.335 to 616.385.

Â Â Â Â Â  (4) Substances intended for use as fuels when stored in containers and used in the heating, cooking or refrigeration system of a house.

Â Â Â Â Â  (5) Foods or drugs otherwise regulated by this state.

Â Â Â Â Â  (6) Poisons sold to the ultimate consumer for agricultural or industrial uses in amounts of 10 pounds or more.

Â Â Â Â Â  (7) Any substance for use in a scientific laboratory. [1971 c.409 Â§3]

Â Â Â Â Â  453.020 [Amended by 1953 c.64 Â§2; 1969 c.514 Â§50; renumbered 689.865]

Â Â Â Â Â  453.025 Certain practices not affected by ORS 453.005 to 453.135. (1) Nothing in ORS 453.005 to 453.135 and 453.990 (2) is intended to interfere with or prevent the legitimate sale of completely denatured alcohol or methyl alcohol (methanol) by garages and filling stations, when used for antifreeze purposes and poured directly into the radiator of any automobile or motor vehicle by the seller thereof.

Â Â Â Â Â  (2) Stores and shops other than pharmacies may sell completely denatured alcohol or methyl alcohol (methanol) in quantities of not less than one gallon only in original containers and only when properly labeled by distiller or wholesale distributor and bearing also sellerÂs label. The name and address of seller must be applied by label on the container. The record of such wholesale quantities must be kept by the seller and information including date, means of identification and purported use must also be kept.

Â Â Â Â Â  (3) Sellers of denatured alcohol or methyl alcohol (methanol) only are not required to obtain a shopkeepersÂ license under ORS 689.305.

Â Â Â Â Â  (4)(a) Subject to the exemption under paragraph (b) of this subsection, retail sales of completely denatured alcohol, methyl alcohol (methanol), heating fuel mixtures and other forms of denatured alcohol except heating fuel mixtures and other forms of denatured alcohol containing less than five percent methanol by weight and containing additives that render them unpalatable for human consumption, in quantities of less than one gallon, shall be confined to pharmacists and registration of the sales must be made in their poison register.

Â Â Â Â Â  (b) Hotel, restaurant or food catering wholesalers or suppliers of heating fuel mixtures and other forms of denatured alcohol are exempt from paragraph (a) of this subsection when the supplying of these products is restricted for use solely in the preparation of commercially prepared foods in businesses supplying food needs directly to the public for immediate consumption. Products so classified when purchased shall be used only for this specified purpose and shall not be resold, given away or in any way made available to the public.

Â Â Â Â Â  (5) Distributors and transporters, stores and shops, other than pharmacies, may deliver, or sell carbolic acid (phenol), for commercial use only in quantities of at least one pound but only when the container is properly labeled by the manufacturer or wholesaler and also bears a label containing the name and address of the seller or deliverer. Record of sales or deliveries of quantities of one pound or more of carbolic acid (phenol) shall be kept by the seller and deliverer. The record shall contain information, including the date, name of purchaser or person receiving the delivery and purported use.

Â Â Â Â Â  (6) A distributor, transporter, store or shop shall not by reason of the delivery or sale of carbolic acid (phenol) in quantities of at least one pound be required to obtain a shopkeepersÂ license under ORS 689.305. Retail sales of carbolic acid (phenol) in quantities of less than one pound shall be confined to pharmacies and registration of such sales shall be made on their poison register.

Â Â Â Â Â  (7) Except as specifically provided by law, the provisions of laws governing the sale and distribution of poisons do not apply to the sale or distribution of compounds, preparations or remedies which do not contain more than two grains of opium, or more than one-fourth grain of morphine, or more than one-eighth grain of heroin, or more than one grain of codeine, or any salt or derivative of any of them in one fluid ounce, or, if solid or semisolid preparations, in one avoirdupois ounce; or to liniments, ointments or other preparations which are prepared for external use only, when sold or distributed for use as medicines.

Â Â Â Â Â  (8)(a) Whenever poisons are dispensed in accordance with a written prescription by a practitioner, and such written prescription is filed and retained by the pharmacist as required by law, all of the requirements of ORS 453.005 to 453.135 and 453.990 (2) are satisfied.

Â Â Â Â Â  (b) A pharmacist shall affix a poison label to a prescription when the prescribing practitioner so directs.

Â Â Â Â Â  (9) Nothing in ORS 453.005 to 453.135 and 453.990 (2) applies to the manufacture or wholesale of any poisons. However, each box, vessel or package, other than prescriptions, in which any poison is contained must be labeled as provided in ORS 453.035. [1971 c.409 Â§4; 1977 c.785 Â§4; 1979 c.777 Â§48]

Â Â Â Â Â  453.030 [Amended by 1969 c.631 Â§2; renumbered 453.175]

(Regulation; Prohibited Acts)

Â Â Â Â Â  453.035 Standards for labeling of hazardous substances. (1) The Director of Human Services shall adopt standards for the labeling of hazardous substances. The director may permit or require the use of a recognized generic name or may require the common or usual name or the chemical name, if there is no common or usual name, of the hazardous substance or of each component which the director finds contributes substantially to its hazard.

Â Â Â Â Â  (2) The director shall require:

Â Â Â Â Â  (a) The word ÂDangerÂ on substances which are extremely flammable, corrosive or highly toxic;

Â Â Â Â Â  (b) The word ÂWarningÂ or ÂCautionÂ on other hazardous substances;

Â Â Â Â Â  (c) An affirmative statement of the principal hazard or hazards, such as ÂFlammable,Â ÂCombustible,Â ÂVapor Harmful,Â ÂCauses Burns,Â ÂAbsorbed Through Skin,Â or similar wording descriptive of the hazard;

Â Â Â Â Â  (d) Precautionary measures describing the action to be followed or avoided, except when modified by rule of the director pursuant to subsection (4) of this section;

Â Â Â Â Â  (e) Instruction, when necessary or appropriate, for first-aid treatment;

Â Â Â Â Â  (f) The word ÂPoisonÂ for any hazardous substance which is defined as Âhighly toxicÂ in ORS 453.005;

Â Â Â Â Â  (g) Instructions for handling and storage of packages which require special care in handling or storage;

Â Â Â Â Â  (h) Adequate directions for the protection of children from the hazard if the article is intended for use by children and is not a banned hazardous substance, or the statement ÂKeep out of the reach of children,Â or its practical equivalent, if the article is not intended for use by children; and

Â Â Â Â Â  (i) The name and place of business of the manufacturer, packer, distributor or seller.

Â Â Â Â Â  (3) Any statement required by this section must be in the English language, located prominently and in conspicuous and legible type in contrast by typography, layout or color with other printed matter on the label.

Â Â Â Â Â  (4) If the director finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under ORS 453.005 to 453.135 and 453.990 (2) is impracticable or is not necessary for the adequate protection of the public health and safety, the director may authorize the exemption of such substance from the requirements, to an extent consistent with adequate protection of the public health and safety. [1971 c.409 Â§5]

Â Â Â Â Â  453.040 [Amended by 1969 c.631 Â§3; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.045 Poison registers; contents. (1) Every person who purchases poison shall be registered in a poison register, kept solely for that purpose, stating the date and hour of the sale, the name and address and the signature of the purchaser, the kind and quantity of the poison sold, a statement by the purchaser of the purpose for which it is required, and the name of the dispenser, who must be a pharmacist.

Â Â Â Â Â  (2) Official poison registers shall be furnished by the State Board of Pharmacy only to pharmacists and shall be in the form of columns with the following headings:

Â Â Â Â Â  (a) Date and hour.

Â Â Â Â Â  (b) Name of purchaser.

Â Â Â Â Â  (c) Residence address.

Â Â Â Â Â  (d) Kind and quantity.

Â Â Â Â Â  (e) Purpose of use.

Â Â Â Â Â  (f) Means of identification.

Â Â Â Â Â  (g) Signature of purchaser.

Â Â Â Â Â  (h) Signature of pharmacist.

Â Â Â Â Â  (3) Each official poison register shall be open for inspection by the proper authorities at all times and shall be preserved for at least five years after the date of the last entry therein. [1971 c.409 Â§14]

Â Â Â Â Â  453.050 [Amended by 1969 c.631 Â§4; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.055 Hazardous, banned hazardous, misbranded hazardous substances; declaration; removal from commerce. (1) The Director of Human Services shall declare to be a hazardous substance any substance or mixture of substances which the director finds to be within the definition of hazardous substance in ORS 453.005.

Â Â Â Â Â  (2) If the director finds that any hazardous substance is a misbranded hazardous substance, the director shall require such reasonable variations or labeling requirements in addition to those required by ORS 453.035 as the director finds necessary for the protection of the public health and safety. However, if the director finds that any hazardous substance cannot be labeled adequately to protect the public health and safety, or the article presents an imminent danger to the public health and safety, the director may declare the article to be a banned hazardous substance and require its removal from commerce.

Â Â Â Â Â  (3) If the director finds that a toy or other article intended for use by children is a hazardous substance, bears or contains a hazardous substance in a manner as to be susceptible of access by a child to whom the toy or other article is entrusted or presents an electrical, mechanical or thermal hazard, the director shall declare a toy or other article to be a banned hazardous substance and require its removal from commerce.

Â Â Â Â Â  (4) If the director finds that any hazardous substance intended, or packaged in a form suitable, for use in a household, notwithstanding cautionary labeling as required under ORS 453.005 to 453.135 and 453.990 (2), involves a degree or nature of the hazard by its presence or use in households that the protection of the public health and safety can be adequately served only by keeping the substance out of the channels of commerce, the director shall declare the hazardous substance to be a banned hazardous substance and require its removal from commerce.

Â Â Â Â Â  (5) Any hazardous substance intended, or packaged in a form suitable for use in the household or by children, which fails to bear a label in accordance with ORS 453.035 and the standards of the director shall be deemed to be a misbranded hazardous substance.

Â Â Â Â Â  (6) Any hazardous substance contained in a reused food, drug or cosmetic container is a misbranded hazardous substance. [1971 c.409 Â§6]

Â Â Â Â Â  453.060 [Amended by 1969 c.631 Â§5; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.065 Detention of suspected substances; petition for label of condemnation; judgment, relabeling or destruction of substances; expenses. (1) Whenever the Director of Human Services or a designated representative finds or has probable cause to believe that any hazardous household substance is misbranded, or is a banned hazardous substance, the director or designated representative shall affix to such article a tag or other appropriate marking, giving notice that such article is or is suspected of being misbranded or is a banned hazardous substance, and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court.

Â Â Â Â Â  (2) When an article detained or embargoed under subsection (1) of this section has been found to be misbranded or a banned hazardous substance, the director shall petition the circuit court of the county within which the article is detained or embargoed for a label of condemnation of such article. However, if the director or a designated representative finds that an article so detained or embargoed is not misbranded or a banned hazardous substance, the director or designated representative shall remove the tag or other marking.

Â Â Â Â Â  (3) If the court finds that a detained or embargoed article is misbranded or a banned hazardous substance, after entry of the judgment, the article shall be destroyed at the expense of the owner or claimant thereof, under supervision of the director or a designated representative, and all court costs and fees, and storage and other proper expenses, shall be taxed against the owner or claimant of such article or the owner or claimant agent. However, when the misbranding can be corrected by proper labeling of the article, after entry of the judgment and after such costs, fees, and expenses have been paid and a good and sufficient bond or irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, conditioned that such article shall be so labeled, has been executed, the court may order that such article be delivered to the owner or claimant thereof for such labeling under the supervision of an agent of the director. The expense of such supervision shall be paid by claimant. The article shall be returned to the claimant on the representation to the court by the director that the article is no longer in violation of ORS 453.005 to 453.135 and 453.990 (2), and that the expenses of such supervision have been paid. [1971 c.409 Â§8; 1991 c.331 Â§64; 1997 c.631 Â§474; 2003 c.576 Â§458]

Â Â Â Â Â  453.070 [Amended by 1969 c.631 Â§17; renumbered 453.185]

Â Â Â Â Â  453.075 Repurchase of banned hazardous substances previously sold; refund of purchase price. (1) Any article or substance sold by its manufacturer, distributor, or dealer that is a banned hazardous substance, whether or not it was such at the time of its sale, shall, in accordance with rules of the Director of Human Services, be repurchased as provided in this section.

Â Â Â Â Â  (2) The manufacturer or distributor of any such article shall repurchase it from the person to whom the manufacturer or distributor sold it, and shall:

Â Â Â Â Â  (a) Refund to that person the purchase price paid for such article or substance;

Â Â Â Â Â  (b) If that person has repurchased such article or substance pursuant to this paragraph or paragraph (a) of this subsection, reimburse the person for any amounts paid in accordance with this section for the return of such article or substance in connection with its repurchase; and

Â Â Â Â Â  (c) If the manufacturer requires the return of such article or substance in connection with the repurchase of it, reimburse that person for any reasonable and necessary expenses incurred in returning it to the manufacturer.

Â Â Â Â Â  (3) In the case of any such article or substance sold at retail by a dealer, if the person who purchased it from the dealer returns it to the dealer, the dealer shall refund to the purchaser the purchase price paid for it and reimburse the person for any reasonable and necessary transportation charges incurred in its return.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂDistributorÂ includes a dealer who sells at wholesale an article or substance with respect to that sale.

Â Â Â Â Â  (b) ÂManufacturerÂ includes an importer for resale. [1971 c.409 Â§13; 2005 c.22 Â§324]

Â Â Â Â Â  453.080 [Repealed by 1969 c.631 Â§17]

Â Â Â Â Â  453.085 Prohibited acts. A person may not perform any of the following acts:

Â Â Â Â Â  (1) The introduction or delivery for introduction into commerce of any misbranded hazardous substance or banned hazardous substance.

Â Â Â Â Â  (2) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of a hazardous substance.

Â Â Â Â Â  (3) The performance of any act with respect to a hazardous substance while the substance is in commerce, or while the substance is held for sale or resale after shipment in commerce, that results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance.

Â Â Â Â Â  (4) The receipt of or delivery into commerce of any misbranded hazardous substance or banned hazardous substance for pay or otherwise.

Â Â Â Â Â  (5) The giving of a guarantee or undertaking that is false, except as a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, a person residing in the United States from whom the person received in good faith the hazardous substance.

Â Â Â Â Â  (6) The failure to permit entry or inspection as authorized by ORS 453.005 to 453.135 or to permit access to and copying of any record as authorized by ORS 453.005 to 453.135.

Â Â Â Â Â  (7) The introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug or cosmetic container or in a container that, though not a reused container, is identifiable as a food, drug or cosmetic container by its labeling or by other identification.

Â Â Â Â Â  (8) The use by any person to the advantage of the person, or the revealing other than to the Director of Human Services or the authorized representative of the director or to a court of any information acquired under authority of ORS 453.005 to 453.135 concerning any method or process that is a trade secret entitled to protection.

Â Â Â Â Â  (9) The sale or delivery of any poison to a minor under 18 years of age without the written order of a person 21 years of age or over, which written order shall be retained in the records of the seller and the poison register of the seller shall show by the name of the purchaser the fact that the sale or delivery was to a minor on order of an adult and show the adultÂs name and address.

Â Â Â Â Â  (10) The sale or delivery of completely denatured alcohol, methyl alcohol (methanol), canned heat or other solidified forms of denatured alcohol, or any preparation containing those substances, to be used for beverage purposes.

Â Â Â Â Â  (11) The sale or delivery of any poison without making or causing to be made an entry in a poison register of the seller in the manner required by law.

Â Â Â Â Â  (12) The sale or delivery to any person of any poison without having learned by due inquiry that such person is aware of the poisonous character thereof and that it is desired for a lawful purpose.

Â Â Â Â Â  (13) The giving of a fictitious name or making any false representations to the seller or dealer when buying any of the poisons.

Â Â Â Â Â  (14) The sale or delivery to any person by anyone other than a pharmacist of a poison.

Â Â Â Â Â  (15) The removal or disposal of any detained or embargoed article without permission of the Director of Human Services or a designated representative.

Â Â Â Â Â  (16) The introduction or delivery for introduction into commerce of any product containing more than one-tenth of one percent by mass of pentabrominated diphenyl ether or octabrominated diphenyl ether. This subsection does not apply to:

Â Â Â Â Â  (a) Used products; or

Â Â Â Â Â  (b) Replacement parts for products introduced into commerce before January 1, 2006. [1971 c.409 Â§2; 2005 c.496 Â§2]

Â Â Â Â Â  453.090 [Amended by 1953 c.351 Â§2; 1969 c.631 Â§7; repealed by 1971 c.409 Â§16]

(Administration)

Â Â Â Â Â  453.095 Rules; determination of combustibility, flammability; designating strong sensitizers. (1) The authority to adopt rules for the administration and enforcement of ORS 453.005 to 453.135 and 453.990 (2) is vested in the Director of Human Services pursuant to ORS chapter 183.

Â Â Â Â Â  (2) The director shall cause the rules adopted under ORS 453.005 to 453.135 and 453.990 (2) to be no less strict than rules established pursuant to the Federal Hazardous Substances Act.

Â Â Â Â Â  (3) The combustibility, and extreme flammability of solids and of the contents of self-pressurized containers shall be determined by methods found by the director to be generally applicable to such materials or containers, respectively, and established by the director.

Â Â Â Â Â  (4) Before designating any substance as a strong sensitizer, the director, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity. [1971 c.409 Â§10]

Â Â Â Â Â  Note: Sections 4 and 6, chapter 496, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 4. (1) The Department of Human Services shall submit a report in January of each even-numbered year to the appropriate interim committee with jurisdiction over natural resources matters. The report shall include:

Â Â Â Â Â  (a) A summary review of relevant new studies on decabrominated diphenyl ether and recent findings and rulings by the United States Environmental Protection Agency and the European Union; and

Â Â Â Â Â  (b) Recommendations regarding the disposal of products containing pentabrominated diphenyl ether or octabrominated diphenyl ether.

Â Â Â Â Â  (2) The Department of Human Services shall make the report required in subsection (1) of this section available to the public and shall request public comment for a period of at least 30 days prior to submitting the report to the appropriate interim committee. Public comments received by the department shall be submitted to the interim committee with the report. [2005 c.496 Â§4]

Â Â Â Â Â  Sec. 6. Section 4 of this 2005 Act is repealed on December 31, 2008. [2005 c.496 Â§6]

Â Â Â Â Â  453.100 [Amended by 1969 c.631 Â§8; repealed by 1971 c.409 Â§16]

(Enforcement)

Â Â Â Â Â  453.105 Authority to enter premises; inspections; taking samples; payment. (1) For the purposes of enforcement of ORS 453.005 to 453.135 and 453.990 (2), the Director of Human Services or a designated representative upon presenting appropriate credentials to the owner, operator or agent in charge, may:

Â Â Â Â Â  (a) Enter, at reasonable times, any factory, warehouse or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce.

Â Â Â Â Â  (b) Inspect, at reasonable times, and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling therein.

Â Â Â Â Â  (c) Obtain samples of such materials or packages thereof, or of such labeling.

Â Â Â Â Â  (2) If the director or a designated representative obtains any sample, prior to leaving the premises, the director or designated representative shall pay or offer to pay the owner, operator, or agent in charge for such sample and give a receipt describing the sample obtained. [1971 c.409 Â§11]

Â Â Â Â Â  453.110 [Amended by 1953 c.351 Â§2; 1965 c.90 Â§1; 1967 c.381 Â§1; 1969 c.631 Â§9; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.115 Access to records of persons carrying, receiving or storing in commerce; use as evidence limited; exemption for carriers. (1) For the purpose of enforcing the provisions of ORS 453.005 to 453.135 and 453.990 (2), carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such hazardous substances so received shall, upon request, permit the Director of Human Services or a designated representative at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof. Such request must be accompanied by a statement in writing specifying the nature or kind of such hazardous substance to which such request relates.

Â Â Â Â Â  (2) Evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained.

Â Â Â Â Â  (3) Carriers shall not be subject to the other provisions of ORS 453.005 to 453.135 and 453.990 (2) by reason of their receipt, carriage, holding or delivery of hazardous substances in the usual course of business as carriers. [1971 c.409 Â§12]

Â Â Â Â Â  453.120 [Amended by 1969 c.631 Â§10; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.125 Enjoining violations. In addition to the remedies provided in ORS 453.005 to 453.135 and 453.990 (2), the Director of Human Services may apply to the circuit court for, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of ORS 453.085. [1971 c.409 Â§7]

Â Â Â Â Â  453.130 [Amended by 1969 c.631 Â§11; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.135 Notice required prior to institution of criminal proceedings. Before any violation of ORS 453.005 to 453.135 and 453.990 (2) is reported to any district attorney or police official for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present the personÂs views before the Director of Human Services or the designated agent of the director, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding. [1971 c.409 Â§9]

Â Â Â Â Â  453.140 [Amended by 1969 c.631 Â§12; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.150 [Amended by 1969 c.631 Â§13; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.160 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.170 [Amended by 1969 c.631 Â§14; repealed by 1971 c.409 Â§16]

(Miscellaneous)

Â Â Â Â Â  453.175 Necessity for poison label; content. Except as otherwise specifically provided by law, no person shall sell or dispense at retail any poison without affixing to the box, bottle, vessel or package containing the poison, a clear and legible label, either printed or written, bearing the name of the poison in English with the name and the place of business of the pharmacist, owner or manager by whom it is sold. [Formerly 453.030; 1977 c.582 Â§50]

Â Â Â Â Â  453.185 False representation by purchaser prohibited. It is unlawful for any person to give a fictitious name or make any false representations to the seller or dealer when buying any of the poisons or any caustic or corrosive substances specified in ORS 453.005 (14) or in the rules of the State Board of Pharmacy. [Formerly 453.070; 1977 c.582 Â§51]

ART AND CRAFT MATERIALS

(General Provisions)

Â Â Â Â Â  453.205 Definitions for ORS 453.205 to 453.275. As used in ORS 453.205 to 453.275:

Â Â Â Â Â  (1) ÂArt or craft materialÂ means any raw or processed material or manufactured product marketed or being represented by the manufacturer, repackager or principal importer as being suitable for use in any phase of the creation of any work of visual or graphic art of any medium. ÂArt or craft materialÂ does not include economic poisons subject to the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stats. 163) or drugs, devices or cosmetics, which are subject to the Federal Food, Drug and Cosmetics Act (52 Stats. 1040).

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂHuman carcinogenÂ means any substance listed as a human carcinogen by the International Agency for Research on Cancer.

Â Â Â Â Â  (4) ÂMediumÂ includes, but is not limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs and leather and textile goods.

Â Â Â Â Â  (5) ÂPotential human carcinogenÂ means one of the following:

Â Â Â Â Â  (a) Any substance which does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenicity in animals, as determined by the International Agency for Research on Cancer.

Â Â Â Â Â  (b) Any chemical shown to be changed by the human body into a human carcinogen.

Â Â Â Â Â  (6) ÂToxic substance causing chronic illnessÂ means any of the following:

Â Â Â Â Â  (a) Human carcinogens.

Â Â Â Â Â  (b) Potential human carcinogens.

Â Â Â Â Â  (c) Any substance included in the list of hazardous substances prepared by the Department of Consumer and Business Services pursuant to the Hazard Communication Rule, Division 155, notwithstanding exemptions made for substances on the list which are used in particular forms, circumstances or concentrations, if the health hazard presented by the substance is not the subject of label statements required by federal law. [1985 c.539 Â§1]

Â Â Â Â Â  453.210 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.215 Legislative findings. The Legislative Assembly:

Â Â Â Â Â  (1) Finds and declares that there exists a significant danger to the public health and safety from exposure to art or craft material which contains toxic chemicals. This health risk threatens not only professional artists and craftspersons, but art teachers, students at every educational level, hobbyists and children. Toxic substances may be employed during the course and scope of creating art or craft objects of all varieties.

Â Â Â Â Â  (2) Finds and declares that present labeling of ingredients and hazards of art or craft material is insufficient to adequately protect the consumers of this state from chronic adverse health effects. Because many persons do not know what toxic chemical substances they work with, proper precautionary actions cannot be taken. Disclosure of toxic ingredients, their possible adverse effects on health, and instructions for safe handling, will substantially minimize unnecessary exposure to excessive risk.

Â Â Â Â Â  (3) Finds and declares that it is consistent to impose upon those who manufacture, repackage and distribute art or craft material a duty to convey to consumers information about the potential health hazards of the products they manufacture.

Â Â Â Â Â  (4) Finds and declares that school children are not sufficiently protected by present health laws insofar as materials which may be seriously harmful are not so labeled and therefore children are not properly warned as to the dangers inherent in the use of these materials.

Â Â Â Â Â  (5) Intends by ORS 453.205 to 453.275 to insure that consumers be provided information concerning the nature of the toxic substances with which they are working and the known and suspected health hazards of these substances and to insure the uniformity of labeling standards, so that materials with similar hazards also have essentially similar labels and to insure that elementary school children are protected by prohibiting the sale of those toxic substances to schools and school districts for use in kindergarten and grades 1 through 6. [1985 c.539 Â§2]

Â Â Â Â Â  453.220 [Repealed by 1971 c.409 Â§16]

(Regulation; Prohibited Acts)

Â Â Â Â Â  453.225 When presumption of toxic ingredient arises. For the purposes of ORS 453.205 to 453.275, an art or craft material shall be presumed to contain an ingredient which is a toxic substance causing chronic illness if the ingredient, whether an intentional ingredient or an impurity, is one percent or more by weight of the mixture or product, or if the Department of Human Services determines that the toxic or carcinogenic properties of the art or craft material are such that labeling is necessary for the adequate protection of the public health and safety. [1985 c.539 Â§3]

Â Â Â Â Â  453.230 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.235 Distribution of material containing toxic substances; warnings required; exemptions. (1) No person shall distribute any art or craft material containing toxic substances causing chronic illness on which the person:

Â Â Â Â Â  (a) Has failed to affix a conspicuous label containing the signal word ÂWARNING,Â to alert users of potential adverse health effects.

Â Â Â Â Â  (b) Has failed to affix a conspicuous label warning of the health-related dangers of the art or craft material. If a product contains:

Â Â Â Â Â  (A) A human carcinogen, the warning shall contain the statement: ÂCANCER HAZARD! Overexposure may create cancer risk.Â

Â Â Â Â Â  (B) A potential human carcinogen and does not contain a human carcinogen, the warning shall contain the statement: ÂPOSSIBLE CANCER HAZARD! Overexposure might create cancer risk.Â

Â Â Â Â Â  (C) A toxic substance causing chronic illness, the warning shall contain, but not be limited to, the following statement or statements where applicable:

Â Â Â Â Â  (i) ÂMay cause sterility or damage to reproductive organs.Â

Â Â Â Â Â  (ii) ÂMay cause birth defects or harm to developing fetus.Â

Â Â Â Â Â  (iii) ÂMay be excreted in human milk causing harm to nursing infant.Â

Â Â Â Â Â  (iv) ÂMay cause central nervous system depression or injury.Â

Â Â Â Â Â  (v) ÂMay cause numbness or weakness in the extremities.Â

Â Â Â Â Â  (vi) ÂOverexposure may cause damage to (specify organ).Â

Â Â Â Â Â  (vii) ÂHeating above (specify degrees) may cause hazardous decomposition products.Â

Â Â Â Â Â  (D) More than one chronically toxic substance, or if a single substance can cause more than one chronic health effect, the required statements may be combined into one warning statement.

Â Â Â Â Â  (c) Has failed to affix on the label a list of ingredients that are toxic substances causing chronic illness.

Â Â Â Â Â  (d) Has failed to affix on the label a statement or statements of safe use and storage instructions, conforming to the following list. The label shall contain, but not be limited to, as many of the following risk statements as are applicable:

Â Â Â Â Â  (A) ÂKeep out of reach of children.Â

Â Â Â Â Â  (B) ÂWhen using, do not eat, drink or smoke.Â

Â Â Â Â Â  (C) ÂWash hands after use and before eating, drinking or smoking.Â

Â Â Â Â Â  (D) ÂKeep container tightly closed.Â

Â Â Â Â Â  (E) ÂStore in well-ventilated area.Â

Â Â Â Â Â  (F) ÂAvoid contact with skin.Â

Â Â Â Â Â  (G) ÂWear protective clothing (specify type).Â

Â Â Â Â Â  (H) ÂWear National Institute of Occupational Safety and Health (NIOSH) certified masks for dusts, mists or fumes.Â

Â Â Â Â Â  (I) ÂWear NIOSH certified respirator with appropriate cartridge for (specify type).Â

Â Â Â Â Â  (J) ÂWear NIOSH certified supplied air respirator.Â

Â Â Â Â Â  (K) ÂUse window exhaust fan to remove vapors and ensure adequate ventilation (specify explosion proof if necessary).Â

Â Â Â Â Â  (L) ÂUse local exhaust hood (specify type).Â

Â Â Â Â Â  (M) ÂDo not heat above (specify degrees) without adequate ventilation.Â

Â Â Â Â Â  (N) ÂDo not use or mix with (specify material).Â

Â Â Â Â Â  (e) Has failed to affix on the label a statement on where to obtain more information, such as Âcall your local poison control center for more health information.Â

Â Â Â Â Â  (f) Has failed to affix on the label the name and address of the manufacturer.

Â Â Â Â Â  (2)(a) If the information listed in subsection (1)(d) of this section cannot fit on the package label, a package insert shall be required to convey all the necessary information to the consumer. In this event, the label shall contain a statement to refer to the package insert, such as ÂCAUTION: See package insert before use.Â The language on this insert shall be nontechnical and nonpromotional in tone and content.

Â Â Â Â Â  (b) For purposes of this subsection, Âpackage insertÂ means a display of written, printed or graphic matter upon a leaflet or suitable material accompanying the art supply.

Â Â Â Â Â  (3) The requirements set forth in this section shall not be considered to be complied with unless the required words, statements or other information appear on the outside container or wrapper, or on a package insert that is easily legible through the outside container or wrapper and is painted in a color in contrast with the product or the package containing the product.

Â Â Â Â Â  (4) The Department of Human Services may exempt a material from full compliance with ORS 453.205 to 453.275. In considering this exemption, the department shall take into consideration the potential for reasonably foreseeable misuse of a material by a child.

Â Â Â Â Â  (5) If an art or craft material complies with labeling standards D-4236 of the American Society for Testing and Materials (ASTM), the material complies with the provisions of ORS 453.205 to 453.275, unless the department determines that the label on an art or craft material does not satisfy the purposes of ORS 453.205 to 453.275. [1985 c.539 Â§4; 2003 c.14 Â§277]

Â Â Â Â Â  453.240 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.245 Order or purchase by school of material considered to contain toxic substance prohibited; exceptions. (1) Art or craft material that is considered by the Department of Human Services to contain a toxic substance causing chronic illness may not be ordered or purchased by a school or school district for use by students in kindergarten and grades 1 through 6.

Â Â Â Â Â  (2) Any substance that is a toxic substance causing chronic illness may not be ordered or purchased by a school or school district for use by students in grades 7 through 12 unless the substance meets the labeling standards specified in ORS 453.235.

Â Â Â Â Â  (3) If the department finds that, because the chronically toxic, carcinogenic or radioactive substances contained in an art or craft material cannot be ingested, inhaled or otherwise absorbed into the body during any reasonably foreseeable use of the material in a way that could pose a potential health risk, the department may exempt the material from these requirements to the extent the department determines to be consistent with adequate protection of the public health and safety. [1985 c.539 Â§5; 2005 c.22 Â§325]

(Information; Labeling)

Â Â Â Â Â  453.255 List of authorized art and craft materials; distribution of lists; information about and disposal of toxic materials. (1) By June 1, 1986, the Department of Human Services shall develop a list of those art or craft materials which can be purchased or ordered for use in kindergarten and in grades 1 through 6 and a list of materials which, while not currently sold or manufactured, may be reasonably suspected to still exist at some schools. In developing the lists, the department shall consult with manufacturers of art supplies, artistsÂ groups, health organizations and toxicologists as the department considers appropriate.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall distribute the lists to all school districts and shall make the lists available to preschools, child care centers and other businesses and organizations which involve children in the use of art or craft materials.

Â Â Â Â Â  (3) The superintendent shall inform school districts of the requirements of ORS 453.205 to 453.275 and shall encourage school districts to dispose of art or craft materials which may contain human carcinogens, potential human carcinogens or toxic substances causing chronic illness, but which are not affected by ORS 453.205 to 453.275. [1985 c.539 Â§Â§6,7]

Â Â Â Â Â  453.265 Filing of formulation information with poison control centers required; labeling. (1) The manufacturer of any art or craft material sold, distributed, offered for sale or exposed for sale in this state shall supply to a national poison control network approved by the Director of Human Services the formulation information required by that network for dissemination to poison control centers. Failure to file formulation information with an approved poison control network is a violation of ORS 453.205 to 453.275.

Â Â Â Â Â  (2) The requirements set forth in ORS 453.235 shall not be considered to be complied with unless all required words, statements or other information accompany art or craft materials from manufacturer to consumer, not excluding any distributor, packager or repackager. [1985 c.539 Â§8; 2003 c.14 Â§278]

(Civil Penalty)

Â Â Â Â Â  453.275 Civil penalty. Violation of ORS 453.235 or 453.265 is punishable by a civil penalty of not to exceed $1,000 that may be imposed and collected in the manner prescribed in ORS 441.705 to 441.745. [1985 c.539 Â§9]

Â Â Â Â Â  453.305 [1971 c.609 Â§2; 1975 c.606 Â§21; renumbered 469.300]

COMMUNITY INFORMATION ON HAZARDOUS SUBSTANCES

Â Â Â Â Â  453.307 Definitions for ORS 453.307 to 453.414. As used in ORS 453.307 to 453.414:

Â Â Â Â Â  (1) ÂCommunity right to know regulatory programÂ or Âlocal programÂ means any law, rule, ordinance, regulation or charter amendment established, enforced or enacted by a local government that requires an employer to collect or report information relating to the use, storage, release, possession or composition of hazardous substances and toxic substances if a primary intent of the law, rule, ordinance, regulation or charter amendment is the public distribution of the information.

Â Â Â Â Â  (2) ÂEmergency service personnelÂ includes those entities providing emergency services as defined in ORS 401.025.

Â Â Â Â Â  (3) ÂEmployerÂ means:

Â Â Â Â Â  (a) Any person operating a facility that is included in one or more of the 21 standard industrial classification categories in Appendix B of the Natural Resources Defense Council v. Train Consent Decree of June 8, 1976 (8 E.R.C. 2120); or

Â Â Â Â Â  (b) Any person operating a facility designated by the State Fire Marshal.

Â Â Â Â Â  (4) ÂFire districtÂ means any agency having responsibility for providing fire protection services.

Â Â Â Â Â  (5) ÂHazardous substanceÂ means:

Â Â Â Â Â  (a) Any substance designated as hazardous by the Director of the Department of Consumer and Business Services or by the State Fire Marshal;

Â Â Â Â Â  (b) Any substance for which a material safety data sheet is required by the Director of the Department of Consumer and Business Services under ORS 654.035 and which appears on the list of Threshold Limit Values for Chemical Substances and Physical Agents in the Work Environment by the American Conference of Governmental Industrial Hygienists; or

Â Â Â Â Â  (c) Radioactive waste and material as defined in ORS 469.300 and radioactive substance as defined in ORS 453.005.

Â Â Â Â Â  (6) ÂHealth professionalÂ means a physician as defined in ORS 677.010, registered nurse, industrial hygienist, toxicologist, epidemiologist or emergency medical technician.

Â Â Â Â Â  (7) ÂLaw enforcement agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (8) ÂLocal governmentÂ means a city, town, county, regional authority or other political subdivision of this state.

Â Â Â Â Â  (9) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, the state and any agency thereof, and the federal government and any agency thereof.

Â Â Â Â Â  (10) ÂTrade secretÂ has the meaning given that term in ORS 192.501 (2). [1985 c.726 Â§1; 1987 c.259 Â§5; 1991 c.956 Â§14; 1993 c.187 Â§25; 1999 c.1089 Â§5; 2005 c.825 Â§17]

Â Â Â Â Â  453.310 [Amended by 1969 c.514 Â§51; renumbered 689.855]

Â Â Â Â Â  453.312 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The publicÂs health and safety may be endangered by a lack of knowledge about hazardous substances located within this state.

Â Â Â Â Â  (2) Information on the use of hazardous substances in this state should be made readily available to members of the public, allowing them to take measures to protect themselves against dangers posed to health and safety.

Â Â Â Â Â  (3) Emergency service personnel must know what types and amounts of hazardous substances are present within this state and where they are located in order to properly protect human life and property.

Â Â Â Â Â  (4) A need exists to coordinate and make available to emergency service personnel information about the nature and amount of hazardous substances in Oregon.

Â Â Â Â Â  (5) Access by emergency service personnel to information about hazardous substances assures better protection of homes and recreational facilities, increases safety in the place of employment, improves liveability and allows more control over emergency situations. [1985 c.726 Â§3]

Â Â Â Â Â  453.315 [1971 c.609 Â§1; 1975 c.606 Â§22; renumbered 469.310]

Â Â Â Â Â  453.317 Hazardous substance survey; rules; information to be supplied. (1) The State Fire Marshal shall develop a hazardous substance survey and distribute the survey to employers in this state. The survey shall request the following information from such employers:

Â Â Â Â Â  (a) The identity and hazard classification of the hazardous substance as listed on a material safety data sheet;

Â Â Â Â Â  (b) The approximate amount and location of the hazardous substance;

Â Â Â Â Â  (c) The name and telephone number of personnel qualified to give technical, onsite information about hazardous substances; and

Â Â Â Â Â  (d) Any procedures established by the employer for the control of hazardous substances in the event of an emergency.

Â Â Â Â Â  (2) In addition to the information to be provided under subsection (1) of this section, the State Fire Marshal may by rule establish additional requirements for obtaining hazardous substance information the State Fire Marshal considers necessary. All rules adopted under this subsection shall be adopted after public hearing in accordance with ORS chapter 183.

Â Â Â Â Â  (3) Any employer receiving a hazardous substance survey shall complete the hazardous substance survey and return it to the State Fire Marshal not later than March 1 of each year or within 60 days after the date the State Fire Marshal mails the hazardous substance survey, whichever is later.

Â Â Â Â Â  (4) The State Fire Marshal shall update the hazardous substance survey once every 12 months.

Â Â Â Â Â  (5) An employer shall update and return the hazardous substance survey on or before March 1 of each year or within 60 days after the date the State Fire Marshal mails the survey, whichever is later, or an employer shall update the hazardous substance survey whenever any substantive information required to be provided changes, whichever situation occurs most often.

Â Â Â Â Â  (6) The Director of the Department of Consumer and Business Services shall participate in the development and updating of the hazardous substance survey and shall have access to the data included in the survey.

Â Â Â Â Â  (7) The State Fire Marshal may conduct an inspection to confirm the validity of a hazardous substance survey required by this section. The inspection shall be conducted according to the provisions of ORS 476.150. [1985 c.683 Â§6; 1985 c.696 Â§6; 1985 c.726 Â§4; 1987 c.259 Â§6; 1991 c.804 Â§1; 2005 c.825 Â§13]

Â Â Â Â Â  453.320 [Amended by 1969 c.514 Â§52; renumbered 689.860]

Â Â Â Â Â  453.322 Retention of information; distribution of and access to information. (1) The State Fire Marshal shall retain for at least five years the information provided by the employer under ORS 453.317.

Â Â Â Â Â  (2) The State Fire Marshal shall provide copies of the information to each local public health authority, fire district and any public or private safety agency administering a 9-1-1 emergency reporting system pursuant to ORS 401.710 to 401.816 and, upon request, provide copies of the information to the following agencies located within the geographic jurisdiction of the fire district:

Â Â Â Â Â  (a) Fire districts and other emergency service personnel responding to a hazardous substance incident;

Â Â Â Â Â  (b) Health professionals;

Â Â Â Â Â  (c) Law enforcement agencies; and

Â Â Â Â Â  (d) Local emergency management agencies as defined in ORS 401.025.

Â Â Â Â Â  (3) The State Fire Marshal may distribute the information provided by an employer under ORS 453.317 to persons outside the jurisdiction of the fire district if the State Fire Marshal considers the information essential to the safe control of an emergency.

Â Â Â Â Â  (4) In addition to the requirements of subsections (2) and (3) of this section, the State Fire Marshal shall provide, upon request, access to the information provided by employers under ORS 453.317 to any agency of this state. [1985 c.726 Â§6; 1989 c.793 Â§27]

Â Â Â Â Â  453.325 [1971 c.609 Â§3; 1975 c.606 Â§23; renumbered 469.320]

Â Â Â Â Â  453.327 Public access; identity of requester. (1) Notwithstanding any other provision of ORS 453.307 to 453.414 and 476.030, the public is permitted access to records retained under ORS 453.322 relating to hazardous substances not otherwise protected as a trade secret or by a confidentiality agreement described in ORS 453.332 and 453.337. A person requesting information under this section may be required to complete the form provided by the State Fire Marshal pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) If, in the discretion of the State Fire Marshal, it is necessary to protect the public safety and welfare, the State Fire Marshal may require a person requesting information under subsection (1) of this section to complete a form developed by the State Fire Marshal. The form shall require the person making the request for information to provide the name and address and proof of identity of the person making the request. [1985 c.726 Â§7]

Â Â Â Â Â  453.332 When disclosure of identity may be withheld. (1) An employer responding to a request under ORS 453.317 may withhold the specific hazardous substance identity, including the chemical name and any other specific identification of a hazardous substance, if:

Â Â Â Â Â  (a) Upon a showing satisfactory to the State Fire Marshal, the records, reports or information, or particular parts thereof, if made public, would divulge product identities, methods or processes and are entitled to protection as a trade secret under ORS 192.501; and

Â Â Â Â Â  (b) Other information provided by the employer describes the properties, quantities stored and used and effects of the hazardous substance.

Â Â Â Â Â  (2) Under no circumstances shall this section be construed to require the disclosure of information about a process or percentage of mixture that is a trade secret.

Â Â Â Â Â  (3) A claim of trade secret by the employer, if the claim is substantiated by the Department of Consumer and Business Services or any other agency, may be recognized by the State Fire Marshal as sufficient for purposes of trade secret protection under ORS 453.307 to 453.414 and 476.030.

Â Â Â Â Â  (4) Site specific information regarding the exact amount and location of a hazardous substance provided to or obtained by the State Fire Marshal or by an agency identified in ORS 453.322 shall be treated by the State Fire Marshal or the agency as confidential.

Â Â Â Â Â  (5) Any claim of trade secret by an employer pursuant to this section must be made at the time the employer provides the information to the State Fire Marshal. [1985 c.726 Â§8]

Â Â Â Â Â  453.335 [1971 c.609 Â§7a; 1975 c.606 Â§25; renumbered 469.330]

Â Â Â Â Â  453.337 When disclosure of identity of hazardous substance required. (1) If a health professional determines that a medical emergency exists and the specific identity of a hazardous substance is necessary for emergency or first-aid treatment, the employer shall immediately, if known, disclose the specific hazardous substance identity without first requiring a written statement of need or a confidentiality agreement. The employer may request a written statement of need and confidentiality agreement as required under subsection (2) of this section as soon as circumstances permit.

Â Â Â Â Â  (2) In a nonemergency situation, an employer shall disclose a specific hazardous substance identity, if known, otherwise permitted to be withheld under ORS 453.332, to a health professional if the health professional provides a statement of need and enters into a confidentiality agreement with the employer.

Â Â Â Â Â  (3) A statement of need required under subsection (2) of this section shall:

Â Â Â Â Â  (a) Be in writing;

Â Â Â Â Â  (b) Describe in sufficient detail the reason the information is needed;

Â Â Â Â Â  (c) Explain in detail why disclosure of the specific hazardous substance identity is essential and that without disclosure the health professional would be unable to provide adequate medical assistance; and

Â Â Â Â Â  (d) Include a description of the procedures to be used to maintain the confidentiality of the disclosed information.

Â Â Â Â Â  (4) The health professional providing medical assistance and the employer shall enter into a written confidentiality agreement stating that:

Â Â Â Â Â  (a) The health professional will not use the trade secret information for any purpose other than the health needs asserted; and

Â Â Â Â Â  (b) The health professional agrees not to release the information under any circumstances except as otherwise authorized by the terms of the agreement or in writing by the employer.

Â Â Â Â Â  (5) The State Fire Marshal shall establish a uniform form for the confidentiality agreement required under this section. [1985 c.726 Â§9]

Â Â Â Â Â  453.342 When incident of injury to be reported; summary of injuries. Any fire department, emergency service personnel or law enforcement agency responding to an incident of injury to a human, wildlife, domestic animal or property resulting from a hazardous substance emergency shall make a report of the incident, in writing, to the office of the State Fire Marshal. The State Fire Marshal annually shall summarize all incidents reported to the State Fire Marshal and the information received as a result of the survey conducted under ORS 453.317. The State Fire Marshal shall submit a copy of the summary to:

Â Â Â Â Â  (1) The Governor;

Â Â Â Â Â  (2) The Legislative Assembly;

Â Â Â Â Â  (3) The Department of Environmental Quality;

Â Â Â Â Â  (4) The Department of Consumer and Business Services;

Â Â Â Â Â  (5) The Department of Transportation;

Â Â Â Â Â  (6) The Department of Human Services;

Â Â Â Â Â  (7) The Environmental Health Sciences Center at Oregon State University;

Â Â Â Â Â  (8) The Office of Emergency Management of the Department of State Police; and

Â Â Â Â Â  (9) Every public library as defined in ORS 357.400. [1985 c.726 Â§10; 1993 c.187 Â§26]

Â Â Â Â Â  453.345 [1971 c.609 Â§8; 1973 c.80 Â§57; 1975 c.606 Â§26; renumbered 469.350]

Â Â Â Â Â  453.347 Emergency response planning. (1) The State Fire Marshal shall assist with emergency response planning by appropriate agencies of government at the local, state and national levels to assure that the response to a hazardous substance fixed site or transportation accident is swift and appropriate to minimize damage to any person, property or wildlife. This planning shall include assisting in and training for the preparation of localized plans setting forth agency responsibilities for on-scene response.

Â Â Â Â Â  (2) The State Fire Marshal may apply for funds as available to train, equip and maintain an appropriate response capability at the state and local level.

Â Â Â Â Â  (3) The State Fire Marshal shall issue certificates to local agency personnel who have completed the training.

Â Â Â Â Â  (4) To the extent practicable, the emergency preparedness and response program for hazardous substances as provided in this section shall be consistent with the program for radioactive material, wastes and substances developed by the State Department of Energy and Department of Human Services under ORS chapters 453 and 469. [1985 c.726 Â§11]

Â Â Â Â Â  453.352 Exemption from reporting requirements; rules. The State Fire Marshal may exempt by rule certain hazardous substances from all or part of the reporting requirements of ORS 453.317 and 453.342. Such an exemption can be made only if the State Fire Marshal finds that the location, quantity, concentration or type of hazardous substance or substances is not likely to endanger the public health, welfare or safety or the environment. [1985 c.726 Â§12]

Â Â Â Â Â  453.355 [1971 c.609 Â§9; 1975 c.606 Â§27; renumbered 469.360]

Â Â Â Â Â  453.357 Civil penalty. (1) In addition to any other liability or penalty provided by law the State Fire Marshal may impose a civil penalty in an amount not to exceed $1,000 per day against any employer who, by a complete or partial failure to report hazardous substances, does not comply with the provisions of ORS 453.307 to 453.352 or any order or rule entered or adopted under ORS 453.307 to 453.414.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1985 c.726 Â§Â§13,14; 1987 c.259 Â§7; 1991 c.734 Â§29]

Â Â Â Â Â  453.362 Department of Consumer and Business Services to supply employersÂ names; reimbursement. In order to conduct the hazardous substance survey under ORS 453.317, the State Fire Marshal may obtain employersÂ names and addresses from the Department of Consumer and Business Services. The State Fire Marshal shall pay for the expenses incurred by the Department of Consumer and Business Services in providing such information. [1985 c.726 Â§15]

Â Â Â Â Â  453.365 [1971 c.609 Â§10; 1975 c.552 Â§38; 1975 c.606 Â§28; renumbered 469.370]

Â Â Â Â Â  453.367 Rules. In accordance with applicable provisions of ORS chapter 183, the State Fire Marshal shall adopt rules necessary to carry out the provisions of ORS 453.307 to 453.414. [1985 c.726 Â§5]

Â Â Â Â Â  453.370 Limitations on local community right to know regulatory programs; local fees. (1) In order to maintain and ensure the effectiveness of state programs established under ORS 453.307 to 453.414, as well as to ensure the effectiveness of local efforts, a local government may establish, enforce or enact a local community right to know regulatory program provided that the local program complies with the requirements of this section.

Â Â Â Â Â  (2) To the extent that a local program is supported in whole or in part by fees, those fees may be set, imposed or assessed only by the local government that is implementing the local program. Such fees are allowed only to the extent not otherwise prohibited or limited by law. Such fees:

Â Â Â Â Â  (a) Shall be adopted by ordinance as a fee schedule, after notice and public hearing; and

Â Â Â Â Â  (b) May not exceed $2,000 for any single facility in any calendar year.

Â Â Â Â Â  (3)(a) All local community right to know regulatory program enforcement, including but not limited to penalties, may be imposed only by a local fire official or a board established by the local government to implement the local community right to know regulatory program.

Â Â Â Â Â  (b) Penalties for violations of a community right to know regulatory program may not exceed $1,000 per day and shall be assessed according to a schedule adopted by the local government after notice and public hearing. Except when a local government has reasonable grounds to find that an employer willfully and knowingly avoided compliance with the local program, and as long as the employer submits the required information within 30 days following a written notification of noncompliance, penalties shall be suspended if the employer has no history of violating the local program.

Â Â Â Â Â  (4) After notice and public hearing, the local government must determine that:

Â Â Â Â Â  (a) Existing reporting to local, state or federal agencies is inadequate to meet the needs and concerns of the local government;

Â Â Â Â Â  (b) The state or federal government does not collect data that will provide substantially the same information desired by the local government;

Â Â Â Â Â  (c) The local government has asked the appropriate state agency to operate the program desired by the local government and the state agency has not committed to do so within 180 days;

Â Â Â Â Â  (d) The Department of Environmental Quality, the State Fire Marshal and the Department of Human Services have had an opportunity to comment on the proposed program and the local government has responded to those comments; and

Â Â Â Â Â  (e) The local government has provided an opportunity for written and oral public comment on the proposed program.

Â Â Â Â Â  (5) Any local government that operates a local community right to know regulatory program shall:

Â Â Â Â Â  (a) Provide for an opportunity to report data electronically;

Â Â Â Â Â  (b) Place data reported under the program on the Internet with instructions for the general public that explain the organization of the data; and

Â Â Â Â Â  (c) Keep records of data usage and otherwise document interest in the collected data.

Â Â Â Â Â  (6) Data and other information presented under a local community right to know regulatory program:

Â Â Â Â Â  (a) Shall clearly distinguish, where appropriate, public health interpretations from the raw data;

Â Â Â Â Â  (b) May, where feasible, indicate specifically which hazardous substances and toxic substances are being released into the local air, water and land; and

Â Â Â Â Â  (c) Shall include locations where a person may obtain epidemiological statistics related to health effects of the hazardous substances and toxic substances, if available.

Â Â Â Â Â  (7) For any hazardous substance or toxic substance that a local government proposes to require an employer to report under a local community right to know regulatory program established pursuant to this section, the local government shall seek written and oral public comment and provide written notice to interested parties prior to adoption as a reporting requirement. The local government must provide the public with an opportunity to comment on the appropriateness of reporting on the proposed hazardous substance or toxic substance, including but not limited to commenting on health and environmental considerations, economic concerns and feasibility of compliance. The local government shall consider the comments before adopting a list or making additions to a list of hazardous substances and toxic substances to be reported.

Â Â Â Â Â  (8) In administering a local community right to know regulatory program, a local government shall establish procedures to exempt, when reasonable, an entity from all or part of the local program for the purpose of protecting trade secrets or where the local government determines that the operations of the entity pose little or no risk to the public health or the environment.

Â Â Â Â Â  (9) Except as prohibited by federal or state law, a local program may not differentiate between public and private employers.

Â Â Â Â Â  (10) Nothing in this section shall be construed to limit the authority of a local government to:

Â Â Â Â Â  (a) Distribute information collected under the state Community Right to Know and Protection Act; or

Â Â Â Â Â  (b) Adopt or enforce a local ordinance, rule or regulation strictly necessary to comply with:

Â Â Â Â Â  (A) The Uniform Building Code as adopted and amended by the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (B) A uniform fire code; or

Â Â Â Â Â  (C) Any requirement of a state or federal statute, rule or regulation, including but not limited to those controlling hazardous substances, toxic substances or other environmental contaminants. [1999 c.1089 Â§3; 2001 c.104 Â§191; 2005 c.22 Â§326]

Â Â Â Â Â  453.372 Short title. ORS 453.307 to 453.414 may be cited as the Community Right to Know and Protection Act. [1985 c.726 Â§2]

Â Â Â Â Â  453.374 Hazardous material emergency response system; implementation; contents. The State Fire Marshal shall establish by rule a plan for the effective implementation of a statewide hazardous material emergency response system, which, to the extent practicable, shall be consistent with the emergency response plan adopted under ORS 466.620. The statewide hazardous material emergency response system shall include, but need not be limited to:

Â Â Â Â Â  (1) Provisions for coordinating the duties and responsibilities of regional hazardous material response teams, including related procedures for 24-hour dispatching and emergency communications;

Â Â Â Â Â  (2) A schedule of fees for computing the reimbursement for extraordinary response costs incurred by a regional hazardous material response team as authorized by ORS 453.374 to 453.390; and

Â Â Â Â Â  (3) Provisions for ongoing training programs for local government and state agency employees involved in response to spills or releases of oil and hazardous material. The Department of Public Safety Standards and Training may coordinate its training programs with emergency response training programs offered by local, state and federal agencies, community colleges and institutes of higher education and private industry in order to reach the maximum number of employees, avoid unnecessary duplication and conserve limited training funds. [1989 c.833 Â§82; 1993 c.185 Â§18; 1997 c.853 Â§39]

Â Â Â Â Â  453.375 [1971 c.609 Â§22; 1975 c.606 Â§29; renumbered 469.380]

Â Â Â Â Â  453.376 Disclosure of information to State Fire Marshal; entry onto premises. (1) In order to determine the need for response to a spill or release or threatened spill or release under ORS 453.307 to 453.414, or enforcing the provisions of ORS 453.307 to 453.414, any person who prepares, manufactures, processes, packages, stores, transports, handles, uses, applies, treats or disposes of oil or hazardous material shall, upon the request of the State Fire Marshal:

Â Â Â Â Â  (a) Furnish information relating to the oil or hazardous material; and

Â Â Â Â Â  (b) Permit the State Fire Marshal at all reasonable times to have access to, and to make copies of, records relating to the type, quantity, storage locations and hazards of the oil or hazardous material.

Â Â Â Â Â  (2) In order to carry out subsection (1) of this section, the State Fire Marshal may enter to inspect at reasonable times any establishment or other place where oil or hazardous material is present.

Â Â Â Â Â  (3) Any person possessing or holding a quantity of oil or hazardous material meeting or exceeding the reporting criteria established by the State Fire Marshal shall notify the State Fire Marshal of the presence, quantity and other information required under statute or rule, and shall conform to the requirements of ORS 453.307 to 453.414. [1989 c.833 Â§83; 1999 c.1089 Â§6; 2001 c.104 Â§193]

Â Â Â Â Â  453.378 Disclosure of information to local government official; entry onto premises. (1) In order to determine the need for response to a spill or release or threatened spill or release under ORS 453.307 to 453.414, any person who prepares, manufactures, processes, packages, stores, transports, handles, uses, applies, treats or disposes of oil or hazardous material shall, upon the request of any authorized local government official, permit the official at all reasonable times to have access to and copy, records relating to the type, quantity, storage locations and hazards of the oil or hazardous material.

Â Â Â Â Â  (2) In order to carry out subsection (1) of this section a local government official may enter to inspect at reasonable times any establishment or other place where oil or hazardous material is present.

Â Â Â Â Â  (3) As used in this section, Âlocal government officialÂ includes but is not limited to an officer, employee or representative of a county, city, fire department, fire district or police agency. [1989 c.833 Â§84]

Â Â Â Â Â  453.380 Regional hazardous material response team; use. In order to protect life and property against the dangers of emergencies involving a hazardous substance as defined in ORS 453.307, the State Fire Marshal may assign and make available for use and duty in any county, city or district, under the direction and command of a person designated by the State Fire Marshal, any part of a regional hazardous material response team and specialized equipment that may be necessary to respond to the emergency. [1989 c.833 Â§81]

Â Â Â Â Â  453.382 Cost of responding to emergency; responsibility; billing; recovery. (1) Whenever the State Fire Marshal or a local fire department or district dispatches a regional hazardous material response team to an emergency involving a hazardous material or hazardous substance, the State Fire Marshal or local fire department or district may bill the person responsible for causing the emergency for the cost of responding to the emergency. The State Fire Marshal or the local fire department or district also may bill the responsible party for the cost of billing for and collecting the emergency response costs, including but not limited to the costs of administration, investigation and legal services. The billing shall be on forms established by the State Fire Marshal for such purposes.

Â Â Â Â Â  (2) If the person fails to pay the cost set forth in a billing within 30 days after the second billing, the State Fire Marshal, acting for the State Fire Marshal or on behalf of the local fire department or district, may either:

Â Â Â Â Â  (a) Bring an action for the recovery of such unpaid cost from the person responsible for causing the hazardous material or hazardous substance emergency; or

Â Â Â Â Â  (b) Initiate a contested case hearing according to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (3) Notwithstanding any provision of ORS chapter 183, nothing in subsection (2) of this section shall be considered to require the State Fire Marshal to conduct a contested case hearing as a prerequisite to bringing an action under subsection (2)(a) of this section. [1989 c.833 Â§89; 1991 c.804 Â§3; 1993 c.707 Â§10]

Â Â Â Â Â  453.384 Immunity of team members from liability. During operations authorized under ORS 453.374 to 453.390, members of regional hazardous materials response teams shall be protected and defended from liability under ORS 30.260 to 30.300. [1989 c.833 Â§85]

Â Â Â Â Â  453.385 [1971 c.609 Â§11; 1975 c.606 Â§30; renumbered 469.390]

Â Â Â Â Â  453.386 Equipment and personnel; loaning; grants. (1) In order to accomplish the purposes of ORS 453.374 to 453.390, the State Fire Marshal may lend equipment and personnel and make grants for the purchase of equipment and for personnel costs, as funds are available, to any local government participating in the statewide hazardous material emergency response system.

Â Â Â Â Â  (2) In allocating state equipment and personnel grants under ORS 453.374 to 453.390, the State Fire Marshal may provide up to 90 percent of the financing for the equipment and personnel. A local government receiving grant moneys shall contribute at least 10 percent to the costs. Such contribution may be in a form agreed upon by the local government and the State Fire Marshal and may include, but need not be limited to, providing emergency response to areas outside the local jurisdiction, paying of insurance costs of the equipment or providing maintenance for the equipment. [1989 c.833 Â§86; 1991 c.356 Â§1]

Â Â Â Â Â  453.388 Contracts for equipment, personnel loans or equipment purchases; provisions; rules. (1) The State Fire Marshal and any local government may enter into contracts with each other concerning eligible equipment or personnel loans or equipment purchases. The contract may include any provisions agreed upon by the parties thereto, and for grants shall include the following provisions:

Â Â Â Â Â  (a) An estimate of the reasonable personnel costs or cost of the eligible equipment purchases, as determined by the State Fire Marshal.

Â Â Â Â Â  (b) An agreement by the local government:

Â Â Â Â Â  (A) To proceed expeditiously with, and complete, the equipment purchases in accordance with plans approved by the State Fire Marshal; and

Â Â Â Â Â  (B) To provide for the payment of the local governmentÂs share of the personnel costs or the cost of the equipment purchases.

Â Â Â Â Â  (2) The State Fire Marshal may adopt rules necessary for making and enforcing contracts under this section and establishing procedures to be followed in applying for state equipment and personnel loans or grants authorized by ORS 453.386.

Â Â Â Â Â  (3) All contracts entered into pursuant to this section shall be subject to approval by the Attorney General as to form. All payments by the state pursuant to such contracts shall be made after audit and upon warrant on vouchers approved by the State Fire Marshal. [1989 c.833 Â§87; 1991 c.356 Â§2]

Â Â Â Â Â  453.390 Revolving fund; use. (1) When requested in writing by the State Fire Marshal, the Oregon Department of Administrative Services shall draw a warrant on the State Fire Marshal Fund in favor of the State Fire Marshal for use as a revolving fund. The State Treasurer shall hold the revolving fund in a special account against which the State Fire Marshal may draw checks.

Â Â Â Â Â  (2) The State Fire Marshal may use the revolving fund for the purposes specified in ORS 453.386 and 453.388.

Â Â Â Â Â  (3) All claims by the State Fire Marshal for reimbursement of advances paid from the revolving fund are subject to approval by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the State Fire Marshal, charged against the appropriate funds and accounts and used to reimburse the revolving fund.

Â Â Â Â Â  (4) The State Fire Marshal may disburse moneys from the revolving fund established under subsections (1) to (3) of this section to any local government unable to pay the expenses incurred by a regional hazardous material response team that responds to an emergency within the jurisdiction of the local government or to defray any extraordinary costs of a local response team responding to the emergency. [1989 c.833 Â§Â§88,90]

Â Â Â Â Â  453.395 [1971 c.609 Â§12; 1975 c.606 Â§31; renumbered 469.400]

Â Â Â Â Â  453.396 Definitions for ORS 453.396 to 453.414. As used in ORS 453.396 to 453.414:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂFacilityÂ means all buildings, equipment, structures and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person or by any person who controls, is controlled by or under common control with such person.

Â Â Â Â Â  (3) ÂHazardous substanceÂ means any chemical substance or waste for which a material safety data sheet is required by the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂMaterial safety data sheetÂ means written or printed material concerning a hazardous chemical which is prepared in accordance with rules of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂPersonÂ includes any entity operating a facility that is included in one or more of the standard industrial classification categories identified by the State Fire Marshal or added by the State Fire Marshal under ORS 453.408 (2). ÂEntityÂ includes any individual, trust, firm, association, corporation, partnership, joint stock company, joint venture, public or municipal corporation, commission, political subdivision, the state or any agency or commission thereof, interstate body, and the federal government and any agency thereof.

Â Â Â Â Â  (6) ÂPossessÂ or ÂpossessionÂ means the physical possession of a hazardous substance within this state. [1989 c.833 Â§121; 1993 c.744 Â§228]

Â Â Â Â Â  453.398 Purpose. It is the intent of ORS 453.396 to 453.414 to impose a fee on the possession of hazardous substances at facilities in this state. These provisions are not intended to relieve any person from any other duty or responsibility imposed by law. [1989 c.833 Â§122]

Â Â Â Â Â  453.400 Possession of hazardous substance; fee. (1) Beginning January 1, 1990, and annually thereafter, any person possessing a hazardous substance at a facility in this state in aggregate amounts at or above the threshold quantities designated by rule by the State Fire Marshal shall pay a fee for each facility in accordance with the fee schedules established under ORS 453.402.

Â Â Â Â Â  (2) If any person fails to pay the fee imposed under subsection (1) of this section within 60 days, there shall be added to the fee a penalty of five percent of the amount of the fee. Any payment made after 60 days shall bear interest at the rate prescribed under ORS 305.220.

Â Â Â Â Â  (3) The fee imposed by this section is in addition to all other state, county or municipal fees on a hazardous substance. [1989 c.833 Â§Â§123,130]

Â Â Â Â Â  453.402 Fees; statement; schedules; uses; collection; local hazardous substance fees. (1) The State Fire Marshal shall annually send a statement to each person subject to the fee imposed under ORS 453.400, indicating the amount of the fee due. The amount of the fee shall be in accordance with the fee schedules established under subsection (2) of this section.

Â Â Â Â Â  (2) By rule and after hearing, the State Fire Marshal shall establish three schedules of fees to be submitted annually by each employer returning a hazardous substance survey under ORS 453.317, except as otherwise provided in subsection (4) of this section. In each case the fee shall be based upon the aggregate amount of the single largest annual aggregate substance reported that is manufactured, stored or used at the facility. The fee schedule shall be graduated and shall include but need not be limited to categories of fees for minimally hazardous substances, generally hazardous substances and very hazardous substances. In addition, the State Fire Marshal may establish a registration fee to be paid for certain hazardous substances and quantities of hazardous substances in lieu of the fee under the graduated schedule. When the State Fire Marshal assesses a registration fee, no local fee shall be assessed for those substances. The programs to be funded from fees collected under ORS 453.396 to 453.414 and the maximum range of the fees that may be considered are as follows:

Â Â Â Â Â  (a) For funding the Community Right to Know and Protection Act, not less than $25 and not more than $2,000.

Â Â Â Â Â  (b) For funding the Toxics Use Reduction and Hazardous Waste Reduction Act, not less than $25 and not more than $2,000.

Â Â Â Â Â  (c) For each employerÂs share of a total of up to $1 million to be deposited into the Orphan Site Account established under ORS 465.381, not less than zero and not more than $9,000. This schedule shall not require an employer to pay more than $25,000.

Â Â Â Â Â  (3) The Department of Revenue shall collect fees established under this section. The department shall determine the amounts to be distributed under subsection (2) of this section and shall transfer the appropriate amounts to the State Fire Marshal, the Department of Environmental Quality and the Orphan Site Account in accordance with expenditures approved by the Legislative Assembly for the State Fire Marshal and the Department of Environmental Quality. The remaining moneys are continuously appropriated to the State Fire Marshal to pay the expenses of the State Fire Marshal in administering and enforcing the provisions of ORS 453.396 to 453.414.

Â Â Â Â Â  (4) The following are exempt from the fee imposed under this section:

Â Â Â Â Â  (a) Crude oil and petroleum products derived from the refining of crude oil, including plant condensate, gasoline, diesel motor fuel, aviation fuel, lubrication oil, crankcase motor oil, kerosene, benzol, fuel oil, residual fuel, petroleum coke, asphalt base, liquified or liquifiable gases such as butane, ethane and propane and other products described during petroleum processing, but not including derivatives, such as petroleum jellies, cleaning solvents or asphalt paving.

Â Â Â Â Â  (b) Solid waste as defined in ORS 459.005.

Â Â Â Â Â  (c) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (d) Any substance or activity which the Constitution or laws of the United States prohibit the state from taxing.

Â Â Â Â Â  (e) From the fee imposed under the schedule established under subsection (2)(c) of this section, any person whose property is exempt from taxation under ORS 307.090.

Â Â Â Â Â  (f) Natural gas unless stored in liquified form for nonvehicular use in quantities greater than 200 cubic feet.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, propane, butane and blended or compounded petroleum products produced by processes other than the refining of crude oil and for nonvehicle use are not exempt from the fees imposed by subsection (2) of this section.

Â Â Â Â Â  (b) Propane produced by processes other than the refining of crude oil and for nonvehicle use is exempt from the fee imposed by subsection (2)(b) of this section.

Â Â Â Â Â  (6) Local government assessments of hazardous substance fees based on quantity or the hazardous substance survey shall be used solely to supplement and not to duplicate the State Fire MarshalÂs programs under ORS 453.307 to 453.414 and shall be billed and collected only through contract with the State Fire Marshal. A local government shall not charge any fee under its program for a hazardous substance for which an employer pays a registration fee to the State Fire Marshal under subsection (2) of this section.

Â Â Â Â Â  (7) The State Fire Marshal shall not enter into a contract with a local government under subsection (6) of this section unless the local government meets the following requirements:

Â Â Â Â Â  (a) The local government certifies that the revenue from the local hazardous substance fee will be used solely to supplement and not duplicate the State Fire MarshalÂs programs under ORS 453.307 to 453.414;

Â Â Â Â Â  (b) The local hazardous substance fee system is structured to be compatible with the fee schedule adopted under subsection (2)(a) of this section;

Â Â Â Â Â  (c) The local hazardous substance fee system will not raise moneys in excess of that needed to carry out the local governmentÂs supplemental community right to know programs; and

Â Â Â Â Â  (d) The contract under this section shall include:

Â Â Â Â Â  (A) Provisions that ensure that the local government pays the portion of the costs that may be attributed to its fee assessment program; and

Â Â Â Â Â  (B) Conditions that require the local government to bear all costs related to collection of its fee, including but not limited to costs associated with conducting hearings or appeals on the fee.

Â Â Â Â Â  (8) In addition to collecting the fees due to the State Fire Marshal under this section, the Department of Revenue also may collect the fees authorized for collection under a contract established under subsection (6) of this section. The Department of Revenue shall determine the amount to be distributed to each local government according to fee assessment totals provided by the State Fire Marshal for each local government for whom the State Fire Marshal has contracted to assess a fee. [1989 c.833 Â§124; 1991 c.804 Â§2; 2003 c.95 Â§1]

Â Â Â Â Â  453.404 Extension of payment date. (1) The State Fire Marshal for good cause may extend, for not to exceed one month, the time for payment of the fee due under ORS 453.396 to 453.414. The extension may be granted at any time if a written request is filed with the State Fire Marshal within or prior to the period for which the extension may be granted. If the time for payment is extended at the request of a person, interest at the rate established under ORS 305.220, for each month, or fraction of a month, from the time the payment was originally due to the time payment is actually made, shall be added and paid.

Â Â Â Â Â  (2) If the person fails to pay the amount due, the State Fire Marshal may either:

Â Â Â Â Â  (a) Bring an action for the recovery of the fee due; or

Â Â Â Â Â  (b) Initiate a contested case hearing according to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (3) Notwithstanding any provision of ORS chapter 183, nothing in subsection (2) of this section shall be considered to require the State Fire Marshal to conduct a contested case hearing as a prerequisite to bringing an action under subsection (2)(a) of this section. [1989 c.833 Â§125]

Â Â Â Â Â  453.405 [1971 c.609 Â§21; 1973 c.687 Â§2; 1975 c.606 Â§32; renumbered 469.420]

Â Â Â Â Â  453.406 Records of hazardous substance possessed; examinations. (1) Every person who possesses a hazardous substance shall keep at its registered place of business complete and accurate records for each facility of any hazardous substance purchased by, or brought in or caused to be brought in to the facility, or stored, used or manufactured at the facility.

Â Â Â Â Â  (2) The State Fire Marshal or an authorized representative of the State Fire Marshal, upon oral or written reasonable notice, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 453.396 to 453.414. [1989 c.833 Â§126]

Â Â Â Â Â  453.408 Rules. (1) The Department of Revenue, in consultation with the State Fire Marshal, is authorized to establish those rules and procedures for the implementation and enforcement of ORS 453.396 to 453.414 that are consistent with its provisions and are considered necessary and appropriate.

Â Â Â Â Â  (2) The State Fire Marshal by rule may add persons or substances to or exempt persons or substances from liability for the fee imposed under ORS 453.396 to 453.414 to conform to the reporting requirements established by the State Fire Marshal under the Community Right to Know and Protection Act.

Â Â Â Â Â  (3) Before final adoption of initial rules to carry out the provisions of ORS 453.396 to 453.414 or subsequent amendment of the initial fee schedules established under ORS 453.398, the State Fire Marshal shall obtain prior approval of the fees by the Oregon Department of Administrative Services and shall submit a report to the Emergency Board prior to adopting the fees. The fees established under ORS 453.396 to 453.414 shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees shall not exceed the cost of the program. [1989 c.833 Â§Â§127,131,134; 1991 c.703 Â§11]

Â Â Â Â Â  453.410 Application of ORS chapters 305 and 314. The provisions of ORS chapters 305 and 314 as to liens, delinquencies, claims for refund, issuance of refunds, conferences, appeals to the Oregon Tax Court, stay of collection pending appeal, cancellation, waiver, reduction or compromise of fees, penalties or interest, subpoenaing and examining witnesses and books and papers, and the issuance of warrants and the procedures relating thereto, shall apply to the collection of fees, penalties and interest by the Department of Revenue under ORS 453.396 to 453.414, except where the context requires otherwise. [1989 c.833 Â§128; 1995 c.650 Â§54]

Â Â Â Â Â  453.412 Deposit and distribution of moneys received from fees. All moneys received by the Department of Revenue under ORS 453.396 to 453.414 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. After payment of administration expenses incurred by the department in the administration of ORS 453.396 to 453.414 and of refunds or credits arising from erroneous overpayments, the balance of the money shall be distributed according to the provisions of ORS 453.402. Moneys collected under ORS 453.396 to 453.414 and credited to the Orphan Site Account shall not be used for removal or remedial action costs at solid waste disposal sites for which a fee is collected under ORS 459.311 or 459.236. [1989 c.833 Â§129]

Â Â Â Â Â  453.414 Exemption for local government; circumstances allowing. Nothing in ORS 453.396 to 453.412 shall require units of local government to pay a fee imposed under the schedules established under ORS 453.402 (2)(a) and (b) because of the use of material which would otherwise be subject to a fee under ORS 453.396 to 453.414, if the use of such material by the unit of local government is specifically required by a state or federal law or rule or if the use of such material is reasonably necessary to enable the unit of local government to meet a standard imposed by state or federal law or rule, or is the by-product of processes employed to meet a standard imposed by state or federal rule or law. [1989 c.833 Â§135]

Â Â Â Â Â  453.415 [1971 c.609 Â§13; 1975 c.606 Â§33; renumbered 469.430]

Â Â Â Â Â  453.425 [1971 c.609 Â§23; renumbered 469.440]

Â Â Â Â Â  453.435 [1971 c.609 Â§5; 1975 c.606 Â§34; renumbered 469.450]

Â Â Â Â Â  453.445 [1971 c.609 Â§19; 1975 c.606 Â§35; renumbered 469.460]

Â Â Â Â Â  453.455 [1971 c.609 Â§6; 1975 c.606 Â§36; renumbered 469.470]

Â Â Â Â Â  453.465 [1971 c.609 Â§16; repealed by 1975 c.606 Â§60]

Â Â Â Â Â  453.475 [1971 c.609 Â§17; 1975 c.606 Â§37; renumbered 469.480]

Â Â Â Â Â  453.485 [1971 c.609 Â§21a; repealed by 1975 c.606 Â§60]

Â Â Â Â Â  453.495 [1971 c.609 Â§6a; renumbered 469.490]

Â Â Â Â Â  453.505 [1971 c.609 Â§14; 1975 c.606 Â§38; renumbered 469.500]

Â Â Â Â Â  453.510 [1985 c.696 Â§Â§4,7; 1987 c.597 Â§4; 1989 c.6 Â§13; 1989 c.171 Â§57; 1993 c.187 Â§27; 1995 c.162 Â§84; 1997 c.249 Â§152; 1997 c.632 Â§8; repealed by 2005 c.825 Â§19]

Â Â Â Â Â  453.515 [1971 c.609 Â§7; 1975 c.606 Â§39; renumbered 469.510]

Â Â Â Â Â  453.517 [1987 c.597 Â§2; repealed by 2005 c.825 Â§19]

Â Â Â Â Â  453.520 State Fire Marshal as state emergency response commission. (1) The Governor shall designate the office of the State Fire Marshal as the state emergency response commission as required by the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.).

Â Â Â Â Â  (2) The office shall:

Â Â Â Â Â  (a) Provide, in a timely manner, advice to a state agency that is required to consult with the office about programs that involve hazardous materials or hazardous substances; and

Â Â Â Â Â  (b) Undertake all duties of a state emergency response commission required by the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.) including but not limited to:

Â Â Â Â Â  (A) Designating emergency planning districts;

Â Â Â Â Â  (B) Establishing local emergency planning committees within emergency planning districts and appoint members to the local emergency planning committees; and

Â Â Â Â Â  (C) Providing comments on local emergency plans. [1987 c.597 Â§1; 2005 c.825 Â§14]

Â Â Â Â Â  453.525 [1971 c.609 Â§18; 1975 c.606 Â§40; renumbered 469.520]

Â Â Â Â Â  453.527 [1987 c.597 Â§3; 1993 c.187 Â§28; repealed by 2005 c.825 Â§19]

Â Â Â Â Â  453.535 [1971 c.609 Â§15; 1975 c.606 Â§41; renumbered 469.530]

Â Â Â Â Â  453.545 [1971 c.609 Â§25; 1975 c.606 Â§42; renumbered 469.540]

Â Â Â Â Â  453.555 [1971 c.609 Â§26; 1975 c.606 Â§43; renumbered 469.550]

Â Â Â Â Â  453.565 [1971 c.609 Â§20; 1975 c.606 Â§44; renumbered 469.560]

Â Â Â Â Â  453.575 [1971 c.609 Â§24; renumbered 469.570]

Â Â Â Â Â  453.590 [1973 c.246 Â§1; 1975 c.606 Â§45; renumbered 453.765]

Â Â Â Â Â  453.595 [1973 c.246 Â§3; renumbered 453.770]

RADIATION SOURCES

(Generally)

Â Â Â Â Â  453.605 Definitions for ORS 453.605 to 453.800. In ORS 453.605 to 453.800, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBy-product materialÂ means radioactive material, other than special nuclear material, that is yielded or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂElectronic productÂ means any manufactured product or device or component part of such a product or device that has an electronic circuit which during operation can generate or emit a physical field of radiation, such as, but not limited to microwave ovens, laser systems or diathermy machines.

Â Â Â Â Â  (5) ÂFederal governmentÂ means the United States or any agency or instrumentality of the United States.

Â Â Â Â Â  (6) ÂGeneral licenseÂ means a license, effective under rules of the department without the filing of an application, to acquire, own, possess, use or transfer a device or equipment that produces radiation, or a quantity of, or a device or equipment that utilizes, by-product material, source material, special nuclear material or other radioactive material that occurs naturally or is produced artificially.

Â Â Â Â Â  (7) ÂPersonÂ means any of the following other than the United States Atomic Energy Commission or any successor thereto:

Â Â Â Â Â  (a) Individual, group, association, firm, partnership, corporation, trust, estate, agency or public or private institution;

Â Â Â Â Â  (b) Political subdivision or agency of this state;

Â Â Â Â Â  (c) State other than this state or any political subdivision or agency of a state other than this state; or

Â Â Â Â Â  (d) The legal successor, representative, agent or agency of a person listed in paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (8) ÂRadiationÂ means:

Â Â Â Â Â  (a) Ionizing radiation including gamma rays, X-rays, alpha and beta particles, protons, neutrons and other atomic or nuclear particles or rays.

Â Â Â Â Â  (b) Any electromagnetic radiation that can be generated during the operations of electronic products and that the department has determined to present a biological hazard to the occupational or public health and safety but does not mean electromagnetic radiation that can be generated during the operation of an electronic product that is licensed by the Federal Communications Commission.

Â Â Â Â Â  (c) Any sonic, ultrasonic or infrasonic waves that are emitted from an electronic product as a result of the operation of an electronic circuit in such product and that the department has determined to present a biological hazard to the occupational or public health and safety.

Â Â Â Â Â  (9) ÂSource materialÂ means:

Â Â Â Â Â  (a) Uranium, thorium or any other material that the department declares to be essential to the production of special nuclear material by an order made after the United States Atomic Energy Commission or any successor thereto has determined the material to be source material; or

Â Â Â Â Â  (b) Ore that contains such a concentration of one or more materials mentioned in paragraph (a) of this subsection that the department declares the ore to be essential to the production of special nuclear material by an order made after the United States Atomic Energy Commission or any successor thereto has determined such ore to be source material.

Â Â Â Â Â  (10) ÂSpecial nuclear materialÂ means any of the following that is not source material:

Â Â Â Â Â  (a) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, or any other material that the department declares to be capable of releasing substantial quantities of atomic energy by an order made after the United States Atomic Energy Commission or any successor thereto has determined the material to be special nuclear material.

Â Â Â Â Â  (b) Material artificially enriched by any material mentioned in paragraph (a) of this subsection.

Â Â Â Â Â  (11) ÂSpecific licenseÂ means a license, issued after application, to receive, acquire, own, possess, use, manufacture, produce or transfer a device or equipment that produces radiation, or a quantity of, or a device or equipment that utilizes, by-product material, source material or special nuclear material or other radioactive material that occurs naturally or is produced artificially.

Â Â Â Â Â  (12) ÂX-ray machineÂ means a device or equipment that produces radiation when in operation but does not utilize by-product material, source material, special nuclear material or other radioactive material that occurs naturally or is produced artificially.

Â Â Â Â Â  (13) ÂX-ray machine registrationÂ means an authorization granted by the department allowing the operation of an X-ray machine. [1961 c.664 Â§3; 1973 c.90 Â§1; 1995 c.444 Â§12; 2001 c.900 Â§258]

Â Â Â Â Â  453.610 [1957 c.399 Â§2; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.615 Statement of policy. It is the policy of the State of Oregon in furtherance of its responsibility to protect the public health and safety:

Â Â Â Â Â  (1) To institute and maintain a regulatory program for radiation sources so as to provide for:

Â Â Â Â Â  (a) Compatibility with the standards and regulatory programs of the federal government;

Â Â Â Â Â  (b) An integrated effective system of regulation within the state; and

Â Â Â Â Â  (c) A system consonant insofar as possible with those of other states; and

Â Â Â Â Â  (2) To institute and maintain a program to permit development and utilization of radiation sources for peaceful purposes consistent with the health and safety of the public. [1961 c.664 Â§1]

Â Â Â Â Â  453.620 [1957 c.399 Â§1; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.625 Purpose of ORS 453.605 to 453.800. It is the purpose of ORS 453.605 to 453.800 to effectuate the policies set forth in ORS 453.615 by providing for:

Â Â Â Â Â  (1) A program of effective regulation of radiation sources for the protection of the occupational and public health and safety;

Â Â Â Â Â  (2) A program to promote an orderly regulatory pattern within the state, among the states and between the federal government and this state and to facilitate intergovernmental cooperation with respect to use and regulation of radiation sources to the end that duplication of regulation may be minimized;

Â Â Â Â Â  (3) A program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to by-product materials, source materials and special nuclear materials; and

Â Â Â Â Â  (4) A program to permit maximum utilization of radiation sources consistent with the health and safety of the public. [1961 c.664 Â§2]

Â Â Â Â Â  453.630 [1957 c.399 Â§Â§3,4; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.635 State Radiation Control Agency; duties; applicability of ORS 453.605 to 453.800. (1) The Department of Human Services is the State Radiation Control Agency, but ORS 453.605 to 453.800 do not apply to a radiation source while it is being transported on a railroad car or in a motor vehicle subject to and in conformity with rules adopted by the Department of Transportation nor do they apply to any matter other than transportation of radiation sources within the authority of the Energy Facility Siting Council under ORS chapter 469. To protect occupational and public health and safety against radiation hazards the Department of Human Services shall:

Â Â Â Â Â  (a) Develop programs to evaluate hazards associated with the use of radiation sources; and

Â Â Â Â Â  (b) With due regard for compatibility with the regulatory programs of the federal government, promulgate standards and make reasonable regulations relating to registration, licensing, use, handling, transport, storage, disposal, other than disposal regulated by ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930, and control of radiation sources, including but not limited to by-product materials, source materials and special nuclear materials.

Â Â Â Â Â  (2) To protect occupational and public health and safety against radiation hazards the department or its authorized representative may:

Â Â Â Â Â  (a) Advise, consult and cooperate with other agencies of this state, the federal government, other states, interstate agencies, political subdivisions of this state or other states and with groups concerned with control of radiation sources;

Â Â Â Â Â  (b) Encourage, participate in or conduct studies, investigations, training, research or demonstrations relating to control of radiation sources;

Â Â Â Â Â  (c) Accept and administer loans, grants or other funds or gifts, conditional or otherwise, from the federal government or from any other source, public or private;

Â Â Â Â Â  (d) Collect and disseminate information relating to control of radiation sources; and

Â Â Â Â Â  (e) Subject to any applicable provision of the State Personnel Relations Law, appoint officers and employees and prescribe their duties and fix their compensation. [1961 c.664 Â§4; 1971 c.699 Â§17; 1977 c.796 Â§6; 1995 c.733 Â§44]

Â Â Â Â Â  453.640 [1957 c.399 Â§5; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.645 Radiation Advisory Committee; composition; compensation and expenses. The Director of Human Services shall appoint a Radiation Advisory Committee to advise the Department of Human Services on matters relating to radiological health and radiation protection. The committee shall consist of eight persons who because of their training and experience are qualified to advise the department on such matters and they shall serve at the pleasure of the director. The members of the Radiation Advisory Committee are entitled to compensation and expenses as provided in ORS 292.495. [1961 c.664 Â§4a; 1969 c.314 Â§47; 1973 c.90 Â§2]

Â Â Â Â Â  453.650 [1957 c.399 Â§6; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.655 License or registration required for radiation source. When under ORS 453.605 to 453.800 a license or registration or both, as the case may be, is required for that purpose, no person shall receive, acquire, own, possess, use, manufacture, produce or transfer any radiation source without the license or registration or both, as the case may be. [1961 c.664 Â§6]

Â Â Â Â Â  453.665 Licenses; application; modifications; exemptions; rules. (1) Subject to subsection (2) of this section, the Department of Human Services shall provide for the issuance, allowance, modification, amendment, revision, suspension and revocation of general and specific licenses that relate to by-product materials, source materials or special nuclear materials and to devices or equipment that utilize any of those materials. The department may not require a specific license for the use of an X-ray machine within the limits of the license by a licensed dentist, chiropodist or veterinarian or by a person licensed to practice medicine, surgery, osteopathy, chiropractic, naturopathic medicine or any other system or method of healing. Otherwise the department may require registration or a general or specific license or both registration and a general or specific license with respect to any radiation source.

Â Â Â Â Â  (2)(a) Each application for a specific license shall be in writing and shall state such information as the department by rule determines both to be necessary to decide the applicantÂs technical, insurance, financial or other qualifications and to be reasonable and necessary to protect occupational and public health and safety. At any time after the filing of the application for and before the expiration of a specific license the department may require further written statements, and may cause inspections to be made as the department considers necessary, to determine whether the license should be granted, denied, modified, amended, revised, suspended or revoked. An application for a specific license or any statement relating to that application or to any license must be signed by the applicant or licensee.

Â Â Â Â Â  (b) Each license shall be in such form and contain terms and conditions the department considers necessary to protect the occupational and public health and safety.

Â Â Â Â Â  (c) A general or specific license or right to possess or use a radiation source under a general or specific license may not be assigned in any manner without the approval of the department.

Â Â Â Â Â  (d) The terms and conditions of any general or specific license may be modified, amended or revised by rule or order.

Â Â Â Â Â  (e) Subject to any requirement for registration, the department may by rule recognize a license from any other state or from the federal government as compliance with a license requirement of this section or of ORS 453.635.

Â Â Â Â Â  (f) When the department finds that a radiation source, a use of a radiation source, a user of a radiation source or a class of such sources, uses or users will not constitute a significant risk to the health and safety of the public, the department may exempt the source, use, user or class, as the case may be, from any requirement for registration or a license. [1961 c.664 Â§5; 2005 c.21 Â§1]

Â Â Â Â Â  453.670 [1969 c.304 Â§2; 1973 c.182 Â§10; 1979 c.696 Â§9; 1989 c.436 Â§1; 1993 c.728 Â§1; 1995 c.444 Â§13; renumbered 453.757 in 1995]

Â Â Â Â Â  453.675 State assumption of federal responsibility for radiation sources; effect of federal licenses. (1) When in the opinion of the Governor, such agreements will promote public health and safety and assist in the peaceful uses of radiation sources, the Governor on behalf of this state shall enter into agreements with the federal government providing for discontinuance of certain of the federal governmentÂs responsibilities with respect to radiation sources and the assumption thereof by this state.

Â Â Â Â Â  (2) When a person immediately before the effective date of an agreement under subsection (1) of this section has a license from the federal government to do anything which relates to by-product material, source material or special nuclear material and which on the effective date of the agreement is subject to the control of this state, the person shall be considered to have a like license under ORS 453.605 to 453.800 until the expiration date specified in the license from the federal government or until the end of the 90th day after the person receives notice from the Department of Human Services that the license will be considered expired, whichever is earlier. [1961 c.664 Â§7]

Â Â Â Â Â  453.685 Entry on property for inspection purposes; issuance of warrant; liability for entry. (1) The Director of Human Services may enter at any reasonable time upon any private or public property, with the permission of the owner or custodian, to determine whether there is compliance with ORS 453.605 to 453.800 and rules lawfully issued pursuant thereto. When such permission is not obtained or given, if the director has grounds to believe that a violation of ORS 453.605 to 453.800 or rules lawfully issued pursuant thereto exists, the director may apply to the proper judicial officer for a warrant to enter upon the property for purposes of inspection, search or seizure consonant with the scope of ORS 453.605 to 453.800; except that in a case where the director has grounds to believe that a violation of ORS 453.605 to 453.800 or rules pursuant thereto exists which presents a clear and present danger to the health, safety or security of the state or its citizens, the director may make such entry of property as is reasonable to abate the danger involved and for that purpose.

Â Â Â Â Â  (2) Upon application to the proper judicial officer for a warrant to enter property under this section, the judicial officer shall forthwith summarily determine whether or not grounds to issue such warrant exists, and if the judicial officer finds such exists, the judicial officer shall immediately issue a warrant authorizing entry by the director upon the described property for the purposes of ORS 453.605 to 453.800. The director shall not be liable for injury or damage resulting from the action taken or authorized in good faith and without malice under the apparent authority of this section, even though such action is later judicially determined to be unlawful. [1961 c.664 Â§8; 1973 c.90 Â§3]

Â Â Â Â Â  453.695 Records concerning radiation source; notice of exposure to radiation source. (1) When the Department of Human Services by regulation so requires, any person who possesses or uses a radiation source shall cause to be made, in the manner prescribed by the department, records relating to the receipt, storage, transfer and disposition of the source and to such other matters as the department prescribes.

Â Â Â Â Â  (2) Any person who possesses or uses a radiation source shall cause to be made, in the manner prescribed by the department, records showing the radiation exposure of any individual who is affected by such possession or use and for whom the department by regulation requires personnel monitoring.

Â Â Â Â Â  (3)(a) Each person who possesses or uses a radiation source and who has reason to believe that any individual has received from that source radiation exposure in excess of the maximum permissible exposure established for an individual by regulations of the department shall give that individual notice of the possible exposure with a copy of any record of the exposure.

Â Â Â Â Â  (b) Any person who possesses or uses a radiation source and who, in connection with that possession or use, employs an individual for whom the department by regulation requires personnel monitoring, in addition to any requirement of paragraph (a) of this subsection shall, if the individual so requests or if regulations of the department so require, give the individual a copy of the individualÂs personnel monitoring exposure record annually and at the end of the employment.

Â Â Â Â Â  (4) Upon the request of the department or its authorized representative, the custodian of any record required by this section shall give a copy of that record to the department or its authorized representative. [1961 c.664 Â§10]

Â Â Â Â Â  453.705 Impounding radiation source upon violation. When a radiation source is in the possession, custody or control of any person who is not equipped to observe or who fails to observe any applicable provision of or regulation pursuant to ORS 453.605 to 453.800, upon the issuance of an emergency order under ORS 453.807 the Department of Human Services or its authorized representative may cause that source to be impounded. [1961 c.664 Â§11; 1975 c.241 Â§1]

Â Â Â Â Â  453.715 Injunction against violation. When the Department of Human Services in writing notifies the Attorney General that, in the judgment of the department, a person has engaged or is about to engage in any act or practice that constitutes or will constitute a violation of any provision of or regulation pursuant to ORS 453.605 to 453.800, if the department so requests, the Attorney General shall apply to the circuit court for the county of that personÂs residence for an order enjoining such act or practice, or for an order directing compliance; and upon a showing by the department that that person has engaged or is about to engage in any such act or practice, the court may grant a permanent or temporary injunction or restraining order or other order. [1961 c.664 Â§12]

Â Â Â Â Â  453.725 [1961 c.664 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  453.735 ORS 453.605 to 453.800 and rules supersede contrary laws or regulations. Each provision of ORS 453.605 to 453.800 or rules pursuant thereto supersedes any inconsistent provision of any ordinance, resolution, regulation, rule or order of any county, city, other political subdivision or public corporation of this state. [1961 c.664 Â§14; 1973 c.90 Â§4]

Â Â Â Â Â  453.745 Intergovernmental cooperation to control radiation sources. (1) Subject to the approval of the Governor, to protect the public health and safety and to assist in the peaceful uses of radiation sources the Department of Human Services may cooperate with the federal government, other states or interstate agencies to perform functions, including inspection, that relate to control of radiation sources.

Â Â Â Â Â  (2) The department may institute programs to qualify personnel to carry out the provisions of ORS 453.605 to 453.800 and may make those personnel available for participation with the federal government, other states or interstate agencies in any program in furtherance of the purposes of ORS 453.605 to 453.800. [1961 c.664 Â§9]

Â Â Â Â Â  453.750 [1975 c.241 Â§3; 1987 c.158 Â§85; renumbered 453.805 in 1995]

(X-ray Machines)

Â Â Â Â Â  453.752 X-ray machine registration; inspection and testing requirements; evidence of registration. (1) An X-ray machine may not be operated unless the X-ray machine has a valid X-ray machine registration.

Â Â Â Â Â  (2) Prior to issuance of an X-ray machine registration to a hospital, the X-ray machine shall be approved by an X-ray machine inspector employed by the Department of Human Services or inspected by an accredited radiology inspector. The inspector shall also review procedures used during X-ray machine operation and the adequacy of the physical surroundings and equipment used in conjunction with operation of the X-ray machine.

Â Â Â Â Â  (3) Prior to issuance of an X-ray machine registration to a facility other than a hospital, the X-ray machine shall be approved by an X-ray machine inspector employed by the department.

Â Â Â Â Â  (4) An accredited radiology inspector conducting a registration inspection on a hospital X-ray machine shall conduct information gathering tests in the manner required by the department. The inspector shall make calculations in the manner prescribed by the department and shall enter the results and such other information as the department may require on a form provided by the department.

Â Â Â Â Â  (5) The department shall evaluate the test results submitted by an accredited radiology inspector and shall grant a hospital X-ray machine registration provided that all standards adopted by rule of the department are met, a properly completed registration application has been submitted by the X-ray machine owner and all required fees have been paid.

Â Â Â Â Â  (6) When an X-ray machine is registered by the department, the department shall issue the X-ray machine owner a document, sticker, plate or other device selected by the department to evidence registration of the X-ray machine. [1995 c.444 Â§2; 2005 c.22 Â§327]

Â Â Â Â Â  453.754 Application for X-ray machine registration; renewal notice. (1) Each application for an X-ray machine registration shall be in writing and shall state such information as the Department of Human Services by regulation determines to be necessary. The application shall be accompanied by the registration fee due under ORS 453.757.

Â Â Â Â Â  (2) Not less than 90 nor more than 120 days prior to the expiration of an X-ray machine registration, the department shall mail notice to the X-ray machine owner of the pending expiration of the registration. The notice shall inform the owner of the requirements for renewing the registration. [1995 c.444 Â§4]

Â Â Â Â Â  453.755 [1971 c.734 Â§66; 1975 c.241 Â§2; renumbered 453.807 in 1995]

Â Â Â Â Â  453.757 X-ray machine biennial registration fee; annual license fees; use of fees. (1) The Department of Human Services shall charge a biennial registration fee for a registration granted pursuant to ORS 453.752 in the following amounts for:

Â Â Â Â Â  (a) Hospital, radiological, chiropractic, osteopathic or medical X-ray machine, $173.

Â Â Â Â Â  (b) Hospital X-ray machine when X-ray machine inspection is performed by an accredited radiology inspector, $88.

Â Â Â Â Â  (c) Industrial or podiatry X-ray machine, $115.

Â Â Â Â Â  (d) Dental, academic or veterinary X-ray machine, $87.

Â Â Â Â Â  (e) Microwave oven repair facility, $87.

Â Â Â Â Â  (2) The Department of Human Services shall charge an annual license fee for a specific license granted pursuant to ORS 453.665 which shall not exceed $3,000 as determined by rule of the Department of Human Services and approved by the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) The fees prescribed by the Department of Human Services pursuant to subsections (1)(e) and (2) of this section are due and payable on or before July 1 of each year.

Â Â Â Â Â  (4) The department shall impose a $200 fee for accreditation as a radiology inspector and a biennial renewal fee of $200.

Â Â Â Â Â  (5) All moneys received by the department under subsections (1)(e) and (2) of this section shall be paid into the State Treasury, deposited in the General Fund to the credit of the Public Health Account, and used exclusively by the department for the purposes of ORS 453.605 to 453.800. [Formerly 453.670]

Â Â Â Â Â  Note: 453.757 was added to and made a part of 453.605 to 453.800 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  453.761 X-ray machine registration period; denial, conditioning, suspension or revocation of registration; termination. (1) An X-ray machine registration for a hospital radiological provider shall be valid for one year, expiring in the following year on the last day of the month of issuance.

Â Â Â Â Â  (2) An X-ray machine registration for a chiropractic, osteopathic or medical doctor office or clinic shall be valid for two years, expiring in the second year on the last day of the month of issuance.

Â Â Â Â Â  (3) An X-ray machine registration for a podiatry, dental or veterinary office or clinic or an academic or industrial facility shall be valid for three years, expiring in the third year on the last day of the month of issuance.

Â Â Â Â Â  (4) Notwithstanding subsection (1), (2) or (3) of this section, the Department of Human Services shall, at the request of the X-ray machine owner, adjust the registration expiration date of any X-ray machine to coincide with the registration expiration date of other X-ray machines registered to the machine owner. The department shall prorate the registration fee accordingly.

Â Â Â Â Â  (5) If an X-ray machine or the physical surroundings or equipment associated with the operation of the X-ray machine does not comply with one or more standards adopted by rule of the department, the department may deny the registration or may grant a provisional registration permitting temporary operation pending compliance with department standards.

Â Â Â Â Â  (6) The department may require that X-ray machines having a valid registration be repaired, calibrated or modified or the physical surroundings or equipment used in conjunction with the operation of the registered X-ray machine be changed to comply with new standards adopted by rule of the department provided that compliance prior to expiration of the registration is determined by the department to be necessary to protect occupational and public health and safety.

Â Â Â Â Â  (7) The department may deny, condition, suspend or revoke an X-ray machine registration if the department reasonably believes that the X-ray machine or the physical surroundings or equipment used in conjunction with the operation of the X-ray machine presents a danger to the health or safety of the operator or the public.

Â Â Â Â Â  (8) An X-ray machine registration shall terminate if the X-ray machine is relocated for use in a physical surrounding other than the physical surrounding it occupied when inspected. [1995 c.444 Â§3]

Â Â Â Â Â  453.765 [Formerly 453.590; 1979 c.726 Â§1; renumbered 469.533]

Â Â Â Â Â  453.766 Prohibited conduct. A person shall not knowingly:

Â Â Â Â Â  (1) Misrepresent a device evidencing X-ray machine registration as evidencing the registration of a different X-ray machine.

Â Â Â Â Â  (2) Alter, obscure, deface or remove a device evidencing registration of an X-ray machine registration.

Â Â Â Â Â  (3) Operate an X-ray machine not having a valid X-ray machine registration. [1995 c.444 Â§5]

Â Â Â Â Â  453.770 [Formerly 453.595; 1979 c.726 Â§2; renumbered 469.536]

Â Â Â Â Â  453.771 Imposition of civil penalty for X-ray machine registration violations. Upon a complaint by any person, the Department of Human Services may investigate any alleged act prohibited by ORS 453.766. If, after investigation by a department-employed X-ray machine inspector, the department has reason to believe a prohibited act has been committed, the department may impose a civil penalty. Any person subject to a civil penalty under this section may request a hearing before the department. The hearing shall be conducted in accordance with ORS 183.413 to 183.470. [1995 c.444 Â§6]

Â Â Â Â Â  453.775 Duties of Department of Human Services pertaining to X-ray machines. The Department of Human Services shall:

Â Â Â Â Â  (1) Develop programs to evaluate hazards associated with the use of X-ray machines.

Â Â Â Â Â  (2) Promulgate standards and make reasonable regulations relating to the registration of X-ray machines, X-ray machine operation, physical surroundings and equipment related to the operation of X-ray machines, operator training and approved X-ray machine operating practices.

Â Â Â Â Â  (3) Collect and disseminate information relating to proper X-ray machine operation.

Â Â Â Â Â  (4) Provide technical assistance and safety information to X-ray machine users. [1995 c.444 Â§7]

(Radiology Inspectors)

Â Â Â Â Â  453.780 Radiology inspectors; license; minimum qualifications. (1) All applicants for accreditation as radiology inspectors shall possess at a minimum one of the following combinations of education and experience:

Â Â Â Â Â  (a) One year of experience and one of the following:

Â Â Â Â Â  (A) Certification by the American Board of Radiology or the American Board of Health Physics;

Â Â Â Â Â  (B) A doctoral degree in a physical or biological science; or

Â Â Â Â Â  (C) A Doctor of Medicine degree or a degree recognized by the Department of Human Services as an equally qualified health professional degree.

Â Â Â Â Â  (b) Two years of experience and a masterÂs degree in a physical or biological science.

Â Â Â Â Â  (c) Four years of experience and a bachelorÂs degree in a physical or biological science.

Â Â Â Â Â  (d) Six years of experience and an associateÂs degree in a physical or biological science.

Â Â Â Â Â  (2) Experience required of an applicant includes, but is not limited to, measuring ionizing radiation, evaluating radiation safety and documenting radiation protection needs.

Â Â Â Â Â  (3) In addition to meeting the education and experience requirements of this section, applicants shall be tested on knowledge of department rules governing the X-ray machine inspection program, including but not limited to safety requirements and inspection procedures. Applicants shall also complete such additional written or practical testing as the department may require.

Â Â Â Â Â  (4) A license shall not be issued to an applicant unless the applicant has paid all required fees. [1995 c.444 Â§8]

Â Â Â Â Â  453.785 Accreditation; renewal. (1) Accreditation as a radiology inspector shall be valid for two years and shall expire in the second year on the last day of the month of issuance unless renewed.

Â Â Â Â Â  (2) Accreditation may be renewed if the radiology inspector has complied with the continuing education requirements adopted by rule of the Department of Human Services and has paid the renewal fee. [1995 c.444 Â§9]

Â Â Â Â Â  453.790 Authority of Department of Human Services to condition, suspend, revoke or refuse to renew radiology inspector accreditation. The Department of Human Services may condition, suspend, revoke or refuse to renew accreditation of a radiology inspector for the following reasons:

Â Â Â Â Â  (1) Knowingly falsifying information included on the inspection report form supplied by the department.

Â Â Â Â Â  (2) Substantially failing to comply with department procedures.

Â Â Â Â Â  (3) Failing to meet department accuracy requirements.

Â Â Â Â Â  (4) Such other grounds as the department may establish by rule. [1995 c.444 Â§10]

Â Â Â Â Â  453.795 Duties of Department of Human Services pertaining to accreditation of radiology inspectors; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Develop testing, training and continuing education standards for accredited radiology inspectors.

Â Â Â Â Â  (2) Adopt rules for the proper inspection of X-ray machines for registration purposes and for regulating the professional activities of accredited radiology inspectors.

Â Â Â Â Â  (3) Develop and implement audit programs using department-employed X-ray machine inspectors to monitor accredited radiology inspector results and to monitor changes in the performance of registered X-ray machines during the registration period. No charge shall be made to an X-ray machine owner for an audit.

Â Â Â Â Â  (4) Investigate and resolve complaints against accredited radiology inspectors and their employers. [1995 c.444 Â§11]

Â Â Â Â Â  453.800 X-ray Machine Inspection Account; sources; use of moneys in account. (1) There is created in the General Fund of the State Treasury an X-ray Machine Inspection Account. Moneys credited to the account are continuously appropriated to the Department of Human Services for the carrying out of ORS 453.752 to 453.795.

Â Â Â Â Â  (2) All registration fees paid pursuant to ORS 453.757 (1) by owners of X-ray machines, all application or renewal fees paid by applicants for accreditation as radiology inspectors under ORS 453.757 (4) and all civil penalties collected under ORS 453.771 are credited to the X-ray Machine Inspection Account. [1995 c.444 Â§14]

Â Â Â Â Â  453.805 Elimination of radiation source danger; compelling compliance. (1) Whenever it appears to the Director of Human Services that a radiation source is presenting an imminent and substantial endangerment to the health or safety of persons, the director may, without the necessity of prior administrative procedures or hearing, enter an order requiring the person or persons responsible for the radiation source to immediately take such action as is necessary to eliminate the endangerment. The director shall, if requested, provide a prompt hearing after such order, in accordance with ORS chapter 183, after which the order shall be continued, modified or revoked.

Â Â Â Â Â  (2) If any person fails to comply with an order issued pursuant to subsection (1) of this section, the circuit court for the county in which the radiation source is located shall compel compliance with the order in the same manner as with an order of that court. [Formerly 453.750]

Â Â Â Â Â  453.807 When hearing required; procedure; rules. (1) Where the Department of Human Services proposes to refuse to issue or renew a license, to modify, amend, revise, revoke or suspend a license or to determine compliance with or grant exemption from a regulation of the department, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [Formerly 453.755]

Â Â Â Â Â  453.810 [1969 c.444 Â§1; repealed by 1979 c.290 Â§7]

Â Â Â Â Â  453.820 [1969 c.444 Â§2; repealed by 1979 c.290 Â§7]

TRANSPORTATION OF HAZARDOUS SUBSTANCES AND RADIOACTIVE MATERIALS

Â Â Â Â Â  453.825 Department of Transportation plan for regulating transport of hazardous substances and radioactive waste. (1) The Department of Transportation shall coordinate development of a single plan and procedure for the regulation of the transportation of hazardous material and waste and radioactive material and waste in Oregon.

Â Â Â Â Â  (2) In developing the plan under subsection (1) of this section, the Department of Transportation shall cooperate with the office of the State Fire Marshal.

Â Â Â Â Â  (3) As used in this section, Âhazardous wasteÂ has the meaning given that term in ORS 466.005. [1985 c.696 Â§1; 2005 c.825 Â§15]

Â Â Â Â Â  453.830 [1969 c.444 Â§3; 1979 c.750 Â§1; repealed by 1979 c.290 Â§7]

Â Â Â Â Â  453.835 Report to legislative committee. The Department of Transportation shall submit regular reports on progress made toward completion of the plans to a committee designated by the Speaker of the House and the President of the Senate. If no such committee is designated, the reports shall be submitted to the Emergency Board. [1985 c.696 Â§3]

Â Â Â Â Â  453.840 [1969 c.444 Â§4; repealed by 1979 c.290 Â§7]

Â Â Â Â Â  453.850 [1969 c.444 Â§5; repealed by 1979 c.290 Â§7]

CLEANUP OF TOXIC CONTAMINATION FROM ILLEGAL DRUG MANUFACTURING

Â Â Â Â Â  453.855 Purpose. It is the purpose of ORS 105.555, 431.175 and 453.855 to 453.912 to provide a just, equitable and practicable method, to be cumulative with and in addition to any other remedy provided by law, whereby property which endangers the life, safety or welfare of the general public or occupants of property because of toxic chemical contamination that may result from illegal drug manufacturing may be required to be decontaminated, vacated and secured against use, or demolished. [1989 c.915 Â§1]

Â Â Â Â Â  453.858 Definitions for ORS 453.855 to 453.912. As used in ORS 453.855 to 453.912:

Â Â Â Â Â  (1) ÂControlled substanceÂ does not include marijuana.

Â Â Â Â Â  (2) ÂIllegal drug manufacturing siteÂ means any property on which there is a reasonably clear possibility of contamination with chemicals associated with the manufacturing of controlled substances and:

Â Â Â Â Â  (a) Where activity involving the unauthorized manufacture of a controlled substance listed on Schedules I and II or any precursor chemical for such substances occurs; or

Â Â Â Â Â  (b) Wherein are kept, stored or located any of the devices, equipment, things or substances used for the unauthorized manufacture of a controlled substance listed on Schedules I and II.

Â Â Â Â Â  (3) ÂPropertyÂ means any:

Â Â Â Â Â  (a) Real property, improvements on real property or portions of the improvements;

Â Â Â Â Â  (b) Boat, trailer, motor vehicle or manufactured dwelling; or

Â Â Â Â Â  (c) Contents of the items listed in paragraph (a) or (b) of this subsection. [1989 c.915 Â§2; 1999 c.861 Â§1]

Â Â Â Â Â  453.861 Applicability. The provisions of ORS 105.555, 431.175 and 453.855 to 453.912 apply to any property that is known to have been used as an illegal drug manufacturing site or for which there are reasonable grounds to believe that the property has been used as an illegal drug manufacturing site. Nothing in ORS 105.555, 431.175 and 453.855 to 453.912 applies to property to the extent that the devices, equipment, things or substances that are used for delivery, manufacture or possession of a controlled substance are kept, stored or located in or on the property for the purpose of lawful sale or use of these items. [1989 c.915 Â§3; 1999 c.861 Â§4]

Â Â Â Â Â  453.864 Rules. The Director of Human Services shall adopt rules to carry out ORS 105.555, 431.175 and 453.855 to 453.912. The rules shall be developed in consultation with:

Â Â Â Â Â  (1) The State Fire Marshal or designee;

Â Â Â Â Â  (2) The director of the Poison Control and Drug Information Program of the Oregon Health and Science University, or a designee thereof;

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality, or a designee thereof;

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services, or a designee thereof;

Â Â Â Â Â  (5) The Director of Transportation, or a designee thereof; and

Â Â Â Â Â  (6) Any other governmental agency determined appropriate by the Department of Human Services whose advice and information is necessary for the formulation of the rules authorized by this section. [1989 c.915 Â§6]

Â Â Â Â Â  453.867 Restriction on transfer of property used as illegal drug manufacturing site; contracts voidable. (1) Unless determined fit for use, pursuant to ORS 105.555, 431.175 and 453.855 to 453.912 and rules of the Department of Human Services, or as authorized by ORS 453.870, no person shall transfer, sell, use or rent any property knowing or having reasonable grounds to believe it was used as an illegal drug manufacturing site.

Â Â Â Â Â  (2) All contracts, oral or written, for the transfer, sale, use or rent of property in violation of subsection (1) of this section are voidable between the parties, at the instance of the purchaser, transferee, user or renter. This subsection shall not make voidable any promissory note or other evidence of indebtedness or any mortgage, trust deed or other security interest securing such a promissory note or evidence of indebtedness, where such note or evidence and any such mortgage, trust deed or other security interest were given to a person other than the person transferring, selling, using or renting the property to induce such person to finance the transfer, sale, use or rental of the property. This section shall not impair obligations or duties required to be performed upon termination of a contract, as required by the provisions of the contract, including but not limited to payment of damages or return of refundable deposits. [1989 c.915 Â§4]

Â Â Â Â Â  453.870 Transfer allowed after full disclosure. (1) Any property that is not fit for use as determined under ORS 453.876 may be transferred or sold if full, written disclosure, as required by rules of the Department of Human Services, is made to the prospective purchaser, attached to the earnest money receipt, if any, and shall accompany but not be a part of the sale document nor be recorded. However, such property shall continue to be subject to the provisions of ORS 453.876, regardless of transfer or sale under this section.

Â Â Â Â Â  (2) Any transferee or purchaser who does not receive the notice described in subsection (1) of this section may set aside the transfer or sale as voidable and bring suit to recover damages for any losses incurred because of the failure to give such notice.

Â Â Â Â Â  (3) The transferor or seller of any property described in subsection (1) of this section shall notify the department of the transfer or sale as required by rule of the department. [1989 c.915 Â§5]

Â Â Â Â Â  453.873 Entry onto property; purposes; inspection. For the purposes of enforcement of ORS 105.555, 431.175 and 453.855 to 453.912, the Director of Human Services or a designee thereof or the State Fire Marshal or a designee thereof, upon presenting appropriate credentials and a warrant, if necessary, issued under ORS 431.175 to the owner or agent of the owner, may:

Â Â Â Â Â  (1) Enter, at reasonable times, any property that is known to have been used as an illegal drug manufacturing site or for which there are reasonable grounds to believe that the property has been used as an illegal drug manufacturing site.

Â Â Â Â Â  (2) Inspect, at reasonable times, within reasonable limits and in a reasonable manner, property known to have been used as an illegal drug manufacturing site or for which there are reasonable grounds to believe the property has been used as an illegal drug manufacturing site. [1989 c.915 Â§7; 1999 c.861 Â§5]

Â Â Â Â Â  453.876 Determination that property is not fit for use; appeal; notice to local residents. (1) The Director of Human Services or a designee thereof, the State Fire Marshal or a designee thereof or any law enforcement agency may determine that property is not fit for use pursuant to ORS 105.555, 431.175 and 453.855 to 453.912 and applicable rules adopted by the Department of Human Services and may make that determination on site. The determination is effective immediately and renders the property not fit for use.

Â Â Â Â Â  (2) The owner may appeal the determination, to the agency that made the determination, within 30 working days after the determination, pursuant to rules of the agency, or to circuit court.

Â Â Â Â Â  (3) The appeal to the agency is not a contested case under ORS chapter 183. The question on appeal is limited to whether the site is an illegal drug manufacturing site.

Â Â Â Â Â  (4) If a determination that property is not fit for use is made under subsection (1) of this section, a local government or the state may provide notice that the real property has been determined to be an illegal drug manufacturing site and not fit for use to:

Â Â Â Â Â  (a) A person in each residence located within 300 feet of the real property if the real property is located within an urban growth boundary; or

Â Â Â Â Â  (b) A person in each residence located within one quarter mile of the real property if the real property is not located within an urban growth boundary.

Â Â Â Â Â  (5) The notice described in subsection (4) of this section shall be in writing and shall include:

Â Â Â Â Â  (a) The address of the real property that is determined to be not fit for use;

Â Â Â Â Â  (b) A statement that the determination is subject to appeal and that the real property may be determined to be fit for use if the appeal is successful or if the real property is certified as decontaminated;

Â Â Â Â Â  (c) The telephone number of the office of the Department of Human Services that is responsible for overseeing the decontamination of illegal drug manufacturing sites; and

Â Â Â Â Â  (d) The website for the Department of Human Services office responsible for overseeing the decontamination of illegal drug manufacturing sites that contains information on the dangers associated with real property that has been used as an illegal drug manufacturing site. [1989 c.915 Â§9; 1999 c.861 Â§2; 2003 c.559 Â§1]

Â Â Â Â Â  453.879 Director of the Department of Consumer and Business Services to be notified of determination. When the Director of Human Services or a designee thereof, the State Fire Marshal or designee thereof or any law enforcement agency makes a determination that property subject to ORS 105.555, 431.175 and 453.855 to 453.912 is not fit for use, the Director of Human Services or designee thereof shall notify the Director of the Department of Consumer and Business Services of the determination. The Director of the Department of Consumer and Business Services shall list the property as not fit for use until the Director of the Department of Consumer and Business Services is notified that the property has been certified by the Department of Human Services pursuant to ORS 453.885, or the initial determination is reversed on appeal, or the property is destroyed. Upon receipt of the certificate, the Director of the Department of Consumer and Business Services shall cause the property to be removed from the list described in this section. [1989 c.915 Â§10; 2003 c.14 Â§279]

Â Â Â Â Â  453.882 Contaminated property as public nuisance. The owner of property shall be considered to be maintaining a public nuisance subject to being enjoined or abated under ORS 105.550 to 105.600 if the property has been determined to be not fit for use under ORS 453.876 and the owner:

Â Â Â Â Â  (1) Allows the property to be used as if it were fit for use; or

Â Â Â Â Â  (2) Fails to have the property decontaminated and certified as fit for use under ORS 453.885 within 180 days after the determination under ORS 453.876. [1989 c.915 Â§12; 1999 c.168 Â§10; 2005 c.706 Â§2]

Â Â Â Â Â  453.885 Decontamination of property; certification process. (1) The owner of property determined to be not fit for use under ORS 105.555, 431.175 and 453.855 to 453.912 who desires to have the property certified as fit for use may use the services of a contractor licensed by the Department of Human Services to decontaminate the property or, upon approval by the department, the owner, or an agent of the owner, may perform the decontamination work. The contractor, in coordination with the owner or agent of the owner, shall prepare and submit a written work plan for decontamination to the department. If the work plan is approved and the decontamination work is completed according to the plan and is properly documented, the department shall certify the property as having been decontaminated in compliance with rules of the department. Upon the completion of the work plan, the department shall require the licensed contractorÂs affidavit of compliance with the approved work plan.

Â Â Â Â Â  (2) The property owner shall notify the Director of the Department of Consumer and Business Services of the certification. No person who is not licensed by the Department of Human Services under ORS 105.555, 431.175 and 453.855 to 453.912 shall advertise to undertake or perform the work necessary to decontaminate property determined to be not fit for use under ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (3) Upon receipt of the certificate and a request by the property owner to remove the property from the list, the Director of the Department of Consumer and Business Services shall cause the property to be removed from the list. [1989 c.915 Â§11; 1999 c.861 Â§3]

Â Â Â Â Â  453.888 License required to perform decontamination; procedure; grounds for denial, revocation or suspension of license; civil penalty; rules. (1) The Department of Human Services by rule shall establish performance standards for contractors under ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (2) The department shall train and test, or may approve courses to train and test, contractorsÂ personnel on the essential elements in assessing premises used as an illegal drug manufacturing site to determine hazard reduction measures needed, techniques for adequately reducing contaminants, use of personal protective equipment and relevant federal regulations and state rules.

Â Â Â Â Â  (3) Upon the contractorÂs supervisory personnelÂs successful completion of the training and testing and the contractor having complied with the rules of the department and having paid the required fee, the contractor shall be licensed. Licenses are renewable biennially, as determined by rule of the department, upon supervisory personnelÂs successful completion of any required refresher course.

Â Â Â Â Â  (4) The department may deny, suspend or revoke the license of any contractor pursuant to ORS chapter 183 for:

Â Â Â Â Â  (a) Failing to:

Â Â Â Â Â  (A) Perform decontamination work under the supervision of trained personnel;

Â Â Â Â Â  (B) File a work plan;

Â Â Â Â Â  (C) Perform work pursuant to the plan;

Â Â Â Â Â  (D) Pay a civil penalty imposed under ORS 105.555, 431.175 and 453.855 to 453.912; or

Â Â Â Â Â  (E) Perform work that meets the requirements of ORS 453.903.

Â Â Â Â Â  (b) Committing fraud or misrepresentation in:

Â Â Â Â Â  (A) Applying for a license;

Â Â Â Â Â  (B) Seeking approval of a work plan; or

Â Â Â Â Â  (C) Documenting completion of the work to the department.

Â Â Â Â Â  (5) The department may impose a civil penalty not to exceed $500, in addition to or in lieu of license denial, suspension or revocation, pursuant to ORS chapter 183. [1989 c.915 Â§13; 1991 c.67 Â§126]

Â Â Â Â Â  453.891 Department of Human Services to provide information to licensed contractors and those planning to become licensed. Between the dates of scheduled training for contractors under ORS 453.888, the Department of Human Services shall be available to consult with licensed contractors, as well as those planning to become licensed, on information pertinent to illegal drug manufacturing sites, including but not limited to chemicals found at such sites and their toxicity, new or revised decontamination procedures, personal protective equipment and applicable federal regulations and state rules. [1989 c.915 Â§19]

Â Â Â Â Â  453.894 Licensing fees; rules. (1) The Department of Human Services shall establish by rule a schedule of fees for at least the following:

Â Â Â Â Â  (a) Initial licenses and renewal under ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (b) Training courses and examinations conducted by or on behalf of the department.

Â Â Â Â Â  (c) Reexaminations for failing the initial examinations.

Â Â Â Â Â  (d) Review of work plans.

Â Â Â Â Â  (2) The fees established under subsection (1) of this section shall be based upon the costs of the department in carrying out the provisions of ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (3) If a license renewal application and fee is not received by the department within 15 days after the expiration of the license, a penalty of $100 shall be added and collected.

Â Â Â Â Â  (4) The fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the Public Health Account. Such moneys are continuously appropriated to the Department of Human Services to pay the departmentÂs expenses in administering the provisions of ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (5) Subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, any fee or change shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. [1989 c.915 Â§14; 1991 c.703 Â§12; 1999 c.861 Â§8]

Â Â Â Â Â  453.897 Lists of licensed contractors to be made available. The Department of Human Services shall provide lists of the names of contractors licensed under ORS 105.555, 431.175 and 453.855 to 453.912 to the Director of the Department of Consumer and Business Services who shall distribute the lists to local building code enforcement agencies. The local agencies shall make the list available on request and shall supply a copy to any property owner whose property is determined to be not fit for use under ORS 105.555, 431.175 and 453.855 to 453.912. [1989 c.915 Â§15]

Â Â Â Â Â  453.900 Inspection of decontamination work; contracts to perform. The Department of Human Services may contract with state or local agencies or private persons to perform any inspection or to obtain any samples relative to determining the adequacy of decontamination work. [1989 c.915 Â§16]

Â Â Â Â Â  453.903 Evaluation of decontamination projects; civil penalty. The Department of Human Services shall evaluate annually a number of the property decontamination projects performed by licensed contractors to determine the adequacy of the decontamination work, using the services of an independent environmental contractor or state or local agency. If a project fails the evaluation and inspection, the contractor is subject to a civil penalty and license suspension that prohibits the contractor from performing additional work until deficiencies have been corrected on the project. Civil penalties under this section shall be imposed as provided in ORS 183.745. [1989 c.915 Â§18; 1991 c.734 Â§30]

Â Â Â Â Â  453.906 Condemnation or demolition of property; standards; rules. The Director of the Department of Consumer and Business Services shall adopt rules fixing uniform standards whereby local building code enforcement agencies may require that property determined under ORS 105.555, 431.175 and 453.855 to 453.912 to be not fit for use may be subject to action to condemn or demolish the property or to require the property be vacated or contents be removed from the property. [1989 c.915 Â§17]

Â Â Â Â Â  453.909 Authority of counties and cities. Counties and cities by ordinance may prohibit use or occupancy of or provide for regulation of any property so long as such prohibition or regulation is consistent with ORS 105.555, 431.175 and 453.855 to 453.912 and rules of the Department of Human Services. [1989 c.915 Â§20; 1999 c.861 Â§6]

Â Â Â Â Â  453.912 Governmental immunity from liability. The state and any local government, their officers, agents and employees shall not be liable for loss or injury resulting from the presence of any chemical or controlled substance at a site used to manufacture illegal drugs or from actions taken to carry out the provisions of ORS 105.555, 431.175 and 453.855 to 453.912 except for liability for damages resulting from gross negligence or intentional misconduct by the state or local government. [1989 c.915 Â§21]

PENALTIES

Â Â Â Â Â  453.990 Criminal penalties. (1) Any violation of ORS 453.175 or 453.185 or any rules of the State Board of Pharmacy thereunder is a Class C misdemeanor.

Â Â Â Â Â  (2) Violation of any of the provisions of ORS 453.005 to 453.135 is a Class B misdemeanor. A second and subsequent violation of any of the provisions of ORS 453.005 to 453.135 is a Class A misdemeanor.

Â Â Â Â Â  (3) Violation of any provision of ORS 453.605 to 453.800 is a Class A misdemeanor.

Â Â Â Â Â  (4) In addition to the provisions of ORS 453.882 regarding enjoinder and abatement, a person who knowingly uses property that has been determined to be not fit for use pursuant to ORS 105.555, 431.175 and 453.855 to 453.912 as if it were fit for use commits a Class B misdemeanor.

Â Â Â Â Â  (5) Violation of ORS 453.885 (2) is a Class B misdemeanor. [Subsection (10) enacted as 1961 c.664 Â§15; 1969 c.631 Â§15; subsection (6) enacted as 1971 c.409 Â§15; 1977 c.582 Â§52; subsection (4) enacted as 1989 c.915 Â§22; 1997 c.769 Â§2]

Â Â Â Â Â  453.992 [Amended by 1969 c.631 Â§16; 1977 c.582 Â§53; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  453.994 [1971 c.609 Â§27; renumbered 469.992]

Â Â Â Â Â  453.995 Civil penalties. (1) In addition to any other liability or penalty provided by law, the Department of Human Services may impose a civil penalty on a person for violation of:

Â Â Â Â Â  (a) ORS 453.885; or

Â Â Â Â Â  (b) ORS 453.005 to 453.135 or rules adopted under ORS 453.005 to 453.135 by the department.

Â Â Â Â Â  (2) A civil penalty imposed under this section may not exceed $2,000.

Â Â Â Â Â  (3) ORS 183.745 applies to civil penalties imposed under this section. [1999 c.861 Â§7; 2005 c.496 Â§5]

Â Â Â Â Â  Note: 453.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 453 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 454

Chapter 454 Â Sewage Treatment and Disposal Systems

2005 EDITION

SEWAGE TREATMENT AND DISPOSAL SYSTEMS

PUBLIC HEALTH AND SAFETY

TREATMENT WORKS

454.010Â Â Â Â  Definitions for ORS 454.010 to 454.040

454.020Â Â Â Â  Compliance with state and federal standards; enforcement

454.025Â Â Â Â  Limitation on siting or constructing treatment works or discharge

454.030Â Â Â Â  Rates and charges to meet costs of treatment works; use of funds; enforcement

454.040Â Â Â Â  Determination of costs payable by users

454.050Â Â Â Â  Rules

454.060Â Â Â Â  Powers in addition to other municipal or commission powers

FINANCING OF DISPOSAL SYSTEMS

454.105Â Â Â Â  Definitions for ORS 454.105 to 454.175

454.115Â Â Â Â  Authority over disposal systems

454.125Â Â Â Â  Bond election

454.135Â Â Â Â  Bonds issued to finance disposal system

454.145Â Â Â Â  Bond content

454.155Â Â Â Â  Refunding bonds

454.165Â Â Â Â  Joint agreements for construction and financing of disposal systems

454.175Â Â Â Â  Agreements with industrial establishment

DISPOSAL OF SEWAGE

454.205Â Â Â Â  ÂMunicipalityÂ defined

454.215Â Â Â Â  Authority over disposal systems

454.225Â Â Â Â  Rates and charges; collection

454.235Â Â Â Â  Election; bonds; when election required; compelling election; when bonds can be ordered sold

454.245Â Â Â Â  Serial bonds; term and content; interest; amount

454.255Â Â Â Â  Plans and cost estimates; examination by electors

CONSTRUCTION OF SEWAGE TREATMENT WORKS; PROVISION OF SERVICES

454.275Â Â Â Â  Definitions for ORS 454.275 to 454.380

454.280Â Â Â Â  Construction of treatment works by municipality; financing

454.285Â Â Â Â  Resolution or ordinance

454.290Â Â Â Â  Study; preliminary plans

454.295Â Â Â Â  Commission review; hearing; notice

454.300Â Â Â Â  Conduct of hearing; notice of issuance of findings; petition for argument

454.305Â Â Â Â  Effect of findings; exclusion of areas; filing of findings

454.310Â Â Â Â  Construction authorized upon commission approval; when connection may be required; final plans

454.317Â Â Â Â  Resolution or ordinance authorizing levy and collection of seepage charge

454.320Â Â Â Â  Hearing on resolution or ordinance; notice of levy

454.330Â Â Â Â  County to collect seepage charge for municipality

454.340Â Â Â Â  Use of seepage charge; credit for system development charge; seepage charge to cease if user fee imposed

454.350Â Â Â Â  Effect of ORS 454.317 to 454.350 on contracts between municipalities

454.360Â Â Â Â  Areawide 208 Plan as master plan for provision of sewage services

454.365Â Â Â Â  Safety net program to provide financial relief

454.370Â Â Â Â  Citizens sewer advisory committee; membership; duties

454.375Â Â Â Â  Filing documentation of sewer charges; prohibited charges

454.380Â Â Â Â  Limitation on spending for nonconstruction items; exception

ASSESSMENT DEFERRAL LOAN PROGRAM

454.430Â Â Â Â  Definitions for ORS 454.430 to 454.445

454.433Â Â Â Â  Policy

454.436Â Â Â Â  Assessment Deferral Loan Program Revolving Fund; uses; sources

454.439Â Â Â Â  Conditions for program; administrative expenses; priority; report

454.442Â Â Â Â  Application for loan; terms and conditions

454.445Â Â Â Â  Lien against assessed property; docket; enforcement

STATE AID FOR CONSTRUCTION OF MUNICIPAL SEWAGE TREATMENT WORKS

454.505Â Â Â Â  Definitions for ORS 454.505 to 454.535

454.515Â Â Â Â  Grants authorized; criteria considered

454.525Â Â Â Â  Contracts with municipalities; rules

454.535Â Â Â Â  Sewage Treatment Works Construction Account

REGULATION OF SUBSURFACE SEWAGE DISPOSAL

454.605Â Â Â Â  Definitions for ORS 454.605 to 454.755

454.607Â Â Â Â  Policy

454.610Â Â Â Â  Regulation of gray water discharge

454.615Â Â Â Â  Standards for sewage disposal systems and disposal facilities

454.625Â Â Â Â  Rules

454.635Â Â Â Â  Notice of violation; service; request for hearing; conduct of hearing; order

454.640Â Â Â Â  Contract agent enforcement of standards

454.645Â Â Â Â  Enforcement when health hazard exists

454.655Â Â Â Â  Permit required for construction; application; time limit; special application procedure for septic tank installation on parcel of 10 acres or more

454.657Â Â Â Â  Variance from subsurface sewage disposal system rules or standards; conditions; hearing

454.660Â Â Â Â  Delegation of variance powers; appeal; qualification of officers; hearing and decision

454.662Â Â Â Â  Variance fee; low income elderly exemption

454.665Â Â Â Â  Inspection of completed construction; certificate of satisfactory completion; appeal from denial or revocation of certificate

454.675Â Â Â Â  Exemptions; application to alterations or repairs

454.685Â Â Â Â  Order limiting or prohibiting construction; factors to be considered

454.695Â Â Â Â  License required to perform sewage disposal services; application; rules

454.705Â Â Â Â  Bond; content; action on bond; notice of bond

454.710Â Â Â Â  Deposit in lieu of bond

454.715Â Â Â Â  Suspension or revocation of license

454.725Â Â Â Â  Contracts with local governments

454.745Â Â Â Â  Permit, service, report, variance and license fees; refund; waiver

454.755Â Â Â Â  Fees for certain reports on sewage disposal

SEPTAGE

454.782Â Â Â Â  Definitions for ORS 454.782 to 454.800

454.784Â Â Â Â  Policy

454.787Â Â Â Â  Findings

454.790Â Â Â Â  Permit or license required to collect, store, transport, treat, recycle or dispose of septage

454.792Â Â Â Â  Rules

454.795Â Â Â Â  County regulation of septage

454.797Â Â Â Â  Assessment of county for expenses of rulemaking

454.800Â Â Â Â  Land application of septage; permit requirements

REQUIRED CONNECTIONS

454.805Â Â Â Â  Assessment for installation costs

TREATMENT WORKS

Â Â Â Â Â  454.010 Definitions for ORS 454.010 to 454.040. As used in ORS 454.010 to 454.040, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConstructionÂ means any one or more of the following: Preliminary planning to determine the feasibility of treatment works, engineering, architectural, legal, fiscal, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other necessary actions, erection, building, acquisition, alteration, remodeling, improvement, or extension of treatment works, or the inspection or supervision of any of the foregoing items.

Â Â Â Â Â  (2) ÂIndustrial userÂ means a recipient of treatment works services for any liquid, gaseous, radioactive or solid waste substance or a combination thereof resulting from any process of industry, manufacturing, trade or business or from the development or recovery of any natural resources.

Â Â Â Â Â  (3) ÂMunicipalityÂ means any county, city, special service district or other governmental entity having authority to dispose of or treat or collect sewage, industrial wastes or other wastes, or any combination of two or more of the foregoing acting jointly.

Â Â Â Â Â  (4) ÂReplacementÂ means those expenditures for obtaining and installing equipment, accessories, or appurtenances during the useful life of the treatment works necessary to maintain the capacity and performance for which such works are designed and constructed.

Â Â Â Â Â  (5)(a) ÂTreatment worksÂ means any devices and systems used in the storage, treatment, recycling, and reclamation of municipal sewage or industrial wastes, of a liquid nature, necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including intercepting sewers, outfall sewers, sewage collection systems, pumping, power, and other equipment, and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities; and any works, including site acquisition of the land that will be an integral part of residues resulting from such treatment.

Â Â Â Â Â  (b) In addition to the definition contained in paragraph (a) of this subsection, Âtreatment worksÂ means any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of municipal waste, including storm water runoff, or industrial waste, including waste in combined storm water and sanitary sewer systems. [1973 c.101 Â§2]

Â Â Â Â Â  454.020 Compliance with state and federal standards; enforcement. The Environmental Quality Commission may require each user of the treatment works of a municipality to comply with the toxic and pretreatment effluent standards and inspection, monitoring and entry requirements of the Federal Water Pollution Control Act, as enacted by Congress, October 18, 1972, and acts amendatory thereof or supplementary thereto, and federal regulations and guidelines issued pursuant thereto. The commission may institute actions or proceedings for legal or equitable remedies to enforce such compliance. [1973 c.101 Â§5; 1979 c.284 Â§146]

Â Â Â Â Â  454.025 Limitation on siting or constructing treatment works or discharge. After January 1, 1991, no point source sewage treatment discharge shall be sited or constructed in the area generally defined as the Abernethy Creek Basin in Clackamas County. [1991 c.849 Â§2]

Â Â Â Â Â  454.030 Rates and charges to meet costs of treatment works; use of funds; enforcement. (1) A municipality is authorized to adopt a system of charges and rates to assure that each recipient of treatment works services within the municipalityÂs jurisdiction or service area will pay its proportionate share of the costs of operation, maintenance and replacement of any treatment works facilities or services provided by the municipality.

Â Â Â Â Â  (2) A municipality is authorized to require industrial users of its treatment works to pay to the municipality that portion of the cost of construction of the treatment works which is allocable to the treatment of such industrial userÂs wastes. The Department of Environmental Quality is authorized to determine whether the payment required of the industrial user for the portion of the cost of the construction of the treatment works is properly allocable to the treatment of the industrial userÂs wastes.

Â Â Â Â Â  (3) A municipality is authorized to retain the amounts of the revenues derived from the payment of costs by industrial users of its treatment works services and expend such revenues, together with interest thereon, for:

Â Â Â Â Â  (a) Repayment to applicable agencies of government of any grants or loans made to the municipality for construction of the treatment works; and

Â Â Â Â Â  (b) Future expansion and reconstruction of the treatment works; and

Â Â Â Â Â  (c) Other municipal purposes.

Â Â Â Â Â  (4) A municipality shall keep records, financial statements and books regarding its rates and charges and amounts collected on account of its treatment works and how such revenues are allocated. The Department of Environmental Quality may inspect such records, financial statements and books, audit them, or cause them to be audited, at such intervals as deemed necessary.

Â Â Â Â Â  (5) In the event a municipality fails, neglects or refuses when required by the Environmental Quality Commission to adopt the system of charges and rates authorized by this section, or fails, neglects or refuses to comply with ORS 454.010 to 454.060, the commission may adopt a system of charges and rates as provided for in subsection (1) of this section and collect, administer and apply such revenues for the purposes of subsection (3) of this section.

Â Â Â Â Â  (6) In lieu of proceeding in the manner set forth in subsection (5) of this section, the commission may institute actions or proceedings for legal or equitable remedies to enforce compliance with, or restrain violations of, ORS 454.010 to 454.060. [1973 c.101 Â§3; 1979 c.284 Â§147]

Â Â Â Â Â  454.040 Determination of costs payable by users. In determining the amount of treatment works costs to be paid by recipients of treatment works services, the municipality or, if applicable, the Environmental Quality Commission shall consider the strength, volume, types and delivery flow rate characteristics of the waste; the nature, location and type of treatment works; the receiving waters; and such other factors as deemed necessary. [1973 c.101 Â§4]

Â Â Â Â Â  454.050 Rules. The Environmental Quality Commission may adopt, modify or repeal rules, pursuant to ORS chapter 183, for the administration and implementation of ORS 454.010 to 454.060. [1973 c.101 Â§6]

Â Â Â Â Â  454.060 Powers in addition to other municipal or commission powers. The powers and authority granted to a municipality or the Environmental Quality Commission by ORS 454.010 to 454.050 are in addition to, and not in lieu of, or derogation of any other powers and authority vested in a municipality or the commission pursuant to law. [1973 c.101 Â§7]

FINANCING OF DISPOSAL SYSTEMS

Â Â Â Â Â  454.105 Definitions for ORS 454.105 to 454.175. As used in ORS 454.105 to 454.175, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDisposal systemÂ means that term as defined in ORS 468B.005.

Â Â Â Â Â  (2) ÂMunicipalityÂ means a city, county, county service district, sanitary authority or sanitary district. [Formerly 449.405]

Â Â Â Â Â  454.115 Authority over disposal systems. (1) In order to facilitate the abatement, elimination or control of the pollution of waters and streams, any municipality may:

Â Â Â Â Â  (a) Construct, reconstruct, improve, extend, repair, equip or acquire disposal systems, within or without the municipality.

Â Â Â Â Â  (b) Accept grants or loans or other aid from the United States or any other source.

Â Â Â Â Â  (c) Enter into all necessary agreements.

Â Â Â Â Â  (d) Issue revenue bonds of the municipality without limitation as to amount.

Â Â Â Â Â  (2) The powers conferred by ORS 454.105 to 454.175 are in addition to and supplemental to the powers conferred by any other law and not in substitution for any right, powers or privileges vested in a municipality. [Formerly 449.410]

Â Â Â Â Â  454.125 Bond election. Before any bonds may be issued under ORS 454.115, their issuance must first be approved by a majority of the electors voting on the proposition at either a general election or at a special election, to be called, held and conducted in the same manner as special elections on the proposition of issuing general obligation bonds. [Formerly 449.415]

Â Â Â Â Â  454.135 Bonds issued to finance disposal system. (1) The bonds issued under ORS 454.115 shall be payable from that portion of the earnings of the disposal system of the municipality which is pledged to their payment, and they shall have a lien of such priority on the earnings as is specified in the proceedings providing for their issuance.

Â Â Â Â Â  (2) The governing body may provide that the bonds, or such ones thereof as may be specified, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing, with respect to their payment of principal, interest and security, to such other bonds of the municipality as are designated.

Â Â Â Â Â  (3) The bonds shall bear such date, may be issued in such amounts, may be in such denominations, may mature in such amounts and at such time, shall be payable at such place, may be redeemable, either with or without premium, or nonredeemable, may carry such registration privileges, and may be executed by such officers and in such manner as is prescribed by the governing body.

Â Â Â Â Â  (4) In case any of the officers whose signatures appear on the bonds or coupons cease to be officers before delivery of the bonds, the signatures, whether manual or facsimile shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery.

Â Â Â Â Â  (5) The bonds so issued shall bear interest at a rate to be fixed by the governing body payable at times to be fixed by the governing body.

Â Â Â Â Â  (6) The bonds shall be sold at public sale. However, they may be sold at private sale to the United States or to the State of Oregon or any of their agencies or instrumentalities. [Formerly 449.420; 1981 c.94 Â§41]

Â Â Â Â Â  454.145 Bond content. Bonds issued under ORS 454.115 or the proceedings of the governing body authorizing their issuance may contain such covenants as the governing body considers advisable concerning:

Â Â Â Â Â  (1) Rates or fees to be charged for services rendered by the disposal system, the revenue of which is pledged to the payment of such bonds.

Â Â Â Â Â  (2) Deposit and use of the revenue of such disposal system.

Â Â Â Â Â  (3) Issuance of additional bonds payable from the revenue of such disposal system.

Â Â Â Â Â  (4) Rights of the bondholders in case of default in the payment of the principal of or interest on the bonds, including the appointment of a receiver to operate such disposal system. [Formerly 449.425]

Â Â Â Â Â  454.155 Refunding bonds. (1) The governing body of every municipality by ordinance or resolution without prior approval of the electors may issue and exchange or sell refunding revenue bonds to refund, pay or discharge all or any part of its outstanding revenue bonds, including interest thereon, if any, in arrears or about to become due.

Â Â Â Â Â  (2) All other relevant provisions in ORS 454.105 to 454.175 pertaining to revenue bonds shall be applicable to the refunding revenue bonds, including their terms and security, the rates and other aspects of the bonds. [Formerly 449.430]

Â Â Â Â Â  454.165 Joint agreements for construction and financing of disposal systems. (1) Any two, or more, municipalities, counties or other political subdivisions, notwithstanding any limitation or provision of municipal charter to the contrary, may, through their respective governing bodies, enter into and perform such contracts and agreements as they consider proper for or concerning the planning, construction, lease or other acquisition and the financing of the disposal system and the maintenance and operation thereof.

Â Â Â Â Â  (2) Municipalities, counties or other political subdivisions so contracting with each other may also provide in any contract or agreement for a board, commission or such other body as their governing bodies consider proper for the supervision and general management of the disposal system and for the operation thereof, and may prescribe its powers and duties and fix the compensation of the members thereof. [Formerly 449.435]

Â Â Â Â Â  454.175 Agreements with industrial establishment. When determined by its governing body to be in the public interest and necessary for the protection of the public health, any municipality may enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of the disposal system to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the municipality of amounts at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing, including payment of principal and interest charges, and of operating and maintaining the disposal system serving such industrial establishment. [Formerly 449.440]

DISPOSAL OF SEWAGE

Â Â Â Â Â  454.205 ÂMunicipalityÂ defined. As used in ORS 454.205 to 454.255, ÂmunicipalityÂ includes an incorporated city, a metropolitan service district, a sanitary district, a sanitary authority, a county service district, or any other special district authorized to treat and dispose of sewage. [1973 c.213 Â§2]

Â Â Â Â Â  454.215 Authority over disposal systems. (1) Any municipality may own, acquire, construct, equip, operate and maintain, either within or without its statutory or corporate limits, in whole or in part, disposal systems with all appurtenances necessary, useful or convenient for the collection, treatment and disposal of sewage. The municipality may acquire by gift, grant, purchase or condemnation necessary lands and rights of way therefor, either within or without its statutory or corporate limits. For the purpose of acquiring property for such uses, the municipality may invoke and shall have the rights, powers and privileges granted to public corporations under the provisions of existing or future laws pertaining to this subject.

Â Â Â Â Â  (2) The authority given by ORS 454.205 to 454.255 shall be in addition to, and not in derogation of any power existing in the municipality under any constitutional, statutory or charter provisions now or hereafter existing. [1973 c.213 Â§3]

Â Â Â Â Â  454.225 Rates and charges; collection. The governing body of the municipality may establish just and equitable rates or charges to be paid for the use of the disposal system by each person, firm or corporation whose premises are served thereby, or upon subsequent service thereto. If the service charges so established are not paid when due, the amounts thereof, together with such penalties, interests and costs as may be provided by the governing body of the municipality may be recovered in an action at law, or if the municipality does not have the ability to collect sewerage disposal charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, the charge may be certified and presented after July 15 and on or before the following July 15 to the tax assessor of the county in which the municipality is situated and be by the assessor assessed against the premises serviced on the next assessment and tax roll prepared after July 15. Once the service charges are certified and presented to the assessor, the payment for the service charges must be made to the tax collector pursuant to ORS 311.370. Such payment shall be made by the person responsible for the delinquent service charge or by the municipality who has received payment for the delinquent service charge. These charges shall thereupon be collected and paid over in the same manner as other taxes are certified, assessed, collected and paid over. [1973 c.213 Â§4; 1979 c.350 Â§19; 1991 c.459 Â§409; 1995 c.79 Â§228]

Â Â Â Â Â  454.235 Election; bonds; when election required; compelling election; when bonds can be ordered sold. (1) The governing body of the municipality, by proposed charter amendment or ordinance, may refer the question of acquiring and constructing a disposal or water system, as defined in ORS 448.115, to a vote of its electors, and after approval thereof by a majority of such electors, may authorize the issuance of and cause to be issued bonds of the municipality for such purposes. The bonds may be general obligation, limited obligation or self-liquidating in character in a sum not more than the amount authorized at such election and shall be subject to ORS 454.205 to 454.255. The bonds may provide for payment of principal and interest thereon from service charges to be imposed by the governing body for services to be extended through employment and use of the disposal or water system. If service charges are imposed to be paid as provided in ORS 454.225, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for payment of interest on the bond and the principal thereof at maturity.

Â Â Â Â Â  (2)(a) When the Environmental Quality Commission or the Department of Human Services enters an order pursuant to ORS chapter 183 that requires the acquisition or construction of a disposal system or a water system in a municipality, respectively, the governing body of the municipality shall refer to its electors the question of a bond issue in an amount sufficient to finance the necessary acquisition or construction of such disposal or water system. The election shall be held within one year of the date the order of the commission or department is entered.

Â Â Â Â Â  (b) If, within eight months after the order of the commission or department, the governing body of the municipality has not called an election in compliance with paragraph (a) of this subsection, the commission or department, whichever is appropriate, may apply to the circuit court of the county in which the municipality is located, or to the Circuit Court of Marion County for an order compelling the holding of an election.

Â Â Â Â Â  (c) If the electors do not approve the disposal system bond issue, submitted pursuant to paragraph (a) or (b) of this subsection, the commission may apply to the circuit court of the county in which the municipality is located or to the Circuit Court of Marion County for an order directing that self-liquidating bonds of the municipality be issued and sold pursuant to ORS 454.205 to 454.255, and directing that the proceeds be applied to the acquisition or construction of a disposal system required to comply with the final order of the commission. If the court finds that the disposal system required by the final order of the commission is necessary under the rules or standards of the commission, it shall issue an order directing that such bonds be issued and sold without elector approval in such an amount as the court finds necessary to acquire or construct such disposal system, and that the proceeds be applied for such purposes.

Â Â Â Â Â  (d) Any court proceeding authorized by paragraphs (b) and (c) of this subsection shall be advanced on the court docket for immediate hearing. [1973 c.213 Â§5; 1981 c.749 Â§22]

Â Â Â Â Â  454.245 Serial bonds; term and content; interest; amount. (1) The governing body of the municipality may determine the maturities and tenor of the bonds issued under ORS 454.235. However, the bonds shall be serial in character in accordance with present or future provisions of law or the charter. They shall be payable in not to exceed 40 years from the date of issuance thereof, and shall be sold at a price to net the municipality not less than the par value thereof with accrued interest. They shall bear interest at not to exceed six percent per annum payable semiannually.

Â Â Â Â Â  (2) The amount of any bonds issued under ORS 454.205 to 454.255 shall not be within any limitation of indebtedness fixed by law or charter, but shall be in addition thereto. [1973 c.213 Â§Â§6,7]

Â Â Â Â Â  454.255 Plans and cost estimates; examination by electors. Before calling any election under ORS 454.235, the governing body of the municipality shall cause to be prepared plans, specifications and estimates of costs of any proposed disposal or water system, as defined in ORS 448.115, to be voted upon, which may be examined by any elector of the municipality. [1973 c.213 Â§8; 1981 c.749 Â§23]

CONSTRUCTION OF SEWAGE TREATMENT WORKS; PROVISION OF SERVICES

Â Â Â Â Â  454.275 Definitions for ORS 454.275 to 454.380. As used in ORS 454.275 to 454.380:

Â Â Â Â Â  (1) ÂAffected areaÂ means an area subject to an order of the commission issued under ORS 454.305.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means a board of commissioners, county court or other managing board of a municipality.

Â Â Â Â Â  (4) ÂMunicipalityÂ means a city, county, county service district, sanitary district, metropolitan service district or other special district authorized to treat or dispose of sewage in any county with a population exceeding 400,000 according to the latest federal decennial census.

Â Â Â Â Â  (5) ÂSubsurface sewage disposal systemÂ has the meaning given that term in ORS 454.605.

Â Â Â Â Â  (6) ÂThreat to drinking waterÂ means the existence in any area of any three of the following conditions:

Â Â Â Â Â  (a) More than 50 percent of the affected area consists of rapidly draining soils;

Â Â Â Â Â  (b) The ground water underlying the affected area is used or can be used for drinking water;

Â Â Â Â Â  (c) More than 50 percent of the sewage in the affected area is discharged into cesspools, septic tanks or seepage pits and the sewage contains biological, chemical, physical or radiological agents that can make water unfit for human consumption; or

Â Â Â Â Â  (d) Analysis of samples of ground water from wells producing water that may be used for human consumption in the affected area contains levels of one or more biological, chemical, physical or radiological contaminants which, if allowed to increase at historical rates, would produce a risk to human health as determined by the local health officer. Such contaminant levels must be in excess of 50 percent of the maximum allowable limits set in accordance with the Federal Safe Drinking Water Act.

Â Â Â Â Â  (7) ÂTreatment worksÂ has the meaning given that term in ORS 454.010. [1981 c.358 Â§1; 1983 c.235 Â§7; 1987 c.627 Â§8]

Â Â Â Â Â  454.280 Construction of treatment works by municipality; financing. Notwithstanding the provisions of ORS chapters 450, 451 and 454, or any city or county charter, treatment works may be constructed by a municipality and financed by the sale of general obligation bonds, revenue bonds or assessments against the benefited property without a vote in the affected area or municipality or without being subject to a remonstration procedure, when the findings and order are filed in accordance with ORS 454.310. The provisions of ORS 223.205 to 223.314 and 223.770 shall apply in so far as practicable to any assessment established as a result of proceedings under ORS 454.275 to 454.380. [1981 c.358 Â§2; 1995 c.333 Â§18; 1997 c.249 Â§153]

Â Â Â Â Â  454.285 Resolution or ordinance. (1) The governing body may adopt by resolution or ordinance a proposal to construct sewage treatment works and to finance the construction by revenue bonds, general obligation bonds or by assessment against the benefited property.

Â Â Â Â Â  (2) The resolution or ordinance shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected area which must be located within a single drainage basin as identified in regional treatment works plans; and

Â Â Â Â Â  (b) Contain findings that there is a threat to drinking water.

Â Â Â Â Â  (3) The proposal must be approved by a majority vote of the governing body and does not require the approval of the residents or landowners in the affected area or municipality.

Â Â Â Â Â  (4) The governing body shall forward a certified copy of the resolution or ordinance to the Environmental Quality Commission. Preliminary plans and specifications for the proposed treatment works shall be submitted to the commission with the resolution or ordinance. [1981 c.358 Â§3; 1983 c.235 Â§8]

Â Â Â Â Â  454.290 Study; preliminary plans. (1) The governing body shall order a study and the preparation of preliminary plans and specifications for the treatment works.

Â Â Â Â Â  (2) The study shall include:

Â Â Â Â Â  (a) Engineering plans demonstrating the feasibility of the treatment works and conformance of the plan with regional treatment works plans.

Â Â Â Â Â  (b) Possible methods for financing the treatment works.

Â Â Â Â Â  (c) The effect of the treatment works on property in the affected area. [1981 c.358 Â§4]

Â Â Â Â Â  454.295 Commission review; hearing; notice. (1) After receiving a certified copy of a resolution or ordinance adopted under ORS 454.285, the Environmental Quality Commission shall review and investigate conditions in the affected area. If substantial evidence reveals the existence of a threat to drinking water, the commission shall set a time and place for a hearing on the resolution or ordinance. The hearing shall be held within or near the affected area. The hearing shall be held not less than 50 days after the commission completes its investigation.

Â Â Â Â Â  (2) The commission shall give notice of the time and place of the hearing on the resolution or ordinance by publishing the notice of adoption of the resolution or ordinance in a newspaper of general circulation within the affected area once each week for two successive weeks beginning not less than four weeks before the date of the hearing and by such other means as the commission deems appropriate in order to give actual notice of the hearing. [1981 c.358 Â§5]

Â Â Â Â Â  454.300 Conduct of hearing; notice of issuance of findings; petition for argument. (1) At the hearing on the resolution or ordinance, any interested person shall have a reasonable opportunity to be heard or to present written testimony. The hearing shall be for the purpose of determining whether a threat to drinking water exists in the affected area, whether the conditions could be eliminated or alleviated by treatment works and whether the proposed treatment works are the most economical method to alleviate the conditions. The hearing may be conducted by the Environmental Quality Commission or by a hearings officer designated by the commission. After the hearing the commission shall publish a notice of issuance of its findings and recommendations in the newspaper used for the notice of hearing under ORS 454.295 (2), advising of the opportunity for argument under subsection (2) of this section.

Â Â Â Â Â  (2) Within 15 days after the publication of notice of issuance of findings any person or municipality that will be affected by the findings may petition the commission to present written or oral arguments on the proposal. If a petition is received, the commission shall set a time and place for argument. [1981 c.358 Â§6]

Â Â Â Â Â  454.305 Effect of findings; exclusion of areas; filing of findings. (1) If the Environmental Quality Commission finds a threat to drinking water does exist but treatment works would not alleviate the conditions, the commission shall terminate the proceedings.

Â Â Â Â Â  (2) If the commission finds a threat to drinking water exists within the territory and the conditions could be removed or alleviated by the construction of treatment works, the commission shall order the governing body to proceed with construction of the treatment works.

Â Â Â Â Â  (3) If the commission finds that a threat to drinking water exists in only part of the affected area or that treatment works would remove or alleviate the conditions in only part of the affected area, the commission may reduce the affected area to the size in which the threat to drinking water could be removed or alleviated. The findings shall describe the boundaries of the affected area as reduced by the commission.

Â Â Â Â Â  (4) In determining whether to exclude any area, the commission must consider whether or not exclusion would unduly interfere with the removal or alleviation of the threat to drinking water and whether the exclusion would result in an illogical boundary for the provision of services.

Â Â Â Â Â  (5) If the commission determines that a threat to drinking water exists but that the proposed treatment works are not the most economical method of removing or alleviating the conditions, the commission may issue an order terminating the proceedings under ORS 454.275 to 454.380, or referring the resolution or ordinance to the municipality to prepare alternative plans, specifications and financing methods.

Â Â Â Â Â  (6) At the request of the commission the municipality or a boundary commission shall aid in determining the findings made under subsections (3) and (4) of this section.

Â Â Â Â Â  (7) The commission shall file its findings and order with the governing body of the municipality. [1981 c.358 Â§7]

Â Â Â Â Â  454.310 Construction authorized upon commission approval; when connection may be required; final plans. (1) When a certified copy of the findings and order approving the proposal is filed with the governing body, the governing body shall order construction of the treatment works and proceed with the financing plan as specified in the order. As part of the construction of the treatment works, the governing body may require property owners in the affected area to connect to the treatment works. The governing body shall establish by ordinance the method the governing body will use to enforce a mandatory connection requirement.

Â Â Â Â Â  (2) Within 12 months after receiving the Environmental Quality CommissionÂs order the municipality shall prepare final plans and specifications for the treatment works and proceed in accordance with the time schedule to construct the facility. [1981 c.358 Â§8; 1989 c.559 Â§1]

Â Â Â Â Â  454.315 [1973 c.424 Â§2; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.317 Resolution or ordinance authorizing levy and collection of seepage charge. (1) When a certified copy of the findings and order approving the proposal is filed with the governing body as provided in ORS 454.305, the governing body may adopt a resolution or ordinance authorizing the levy and collection of a seepage charge upon all real properties served by on-site subsurface sewage disposal systems, as defined in ORS 454.605, within the boundaries of the affected area.

Â Â Â Â Â  (2) A resolution or ordinance adopted under this section shall authorize the levy and collection of a seepage charge only in an affected area located entirely within a single drainage basin as identified in regional treatment works plans.

Â Â Â Â Â  (3) A resolution or ordinance adopted under this section shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected area; and

Â Â Â Â Â  (b) Contain an estimate of the commencement and completion dates for the proposed treatment works and a proposed schedule for the extension of sewer service into the affected area. [1983 c.235 Â§2]

Â Â Â Â Â  454.320 Hearing on resolution or ordinance; notice of levy. (1) The governing body shall give notice of the time and place of the hearing on the resolution or ordinance by publishing the notice of the intent to adopt the resolution or ordinance in a newspaper of general circulation within the affected area once each week for four successive weeks and by such other means as the governing body deems appropriate in order to give actual notice of the hearing. The hearing shall be held within or near the affected area described in the resolution or ordinance. At the hearing on the resolution or ordinance, any interested person shall have a reasonable opportunity to be heard or to present written testimony. The hearing shall be for the purpose of determining whether a seepage charge should be levied and collected.

Â Â Â Â Â  (2) After the hearing held under this section, the governing body shall publish a notice of the levy of the seepage charge and thereafter proceed to levy and collect the seepage charge in such amount as in the discretion of the governing body will provide revenues for the payment of the principal and interest, in whole or in part, due on general obligation bonds or on revenue bonds issued by the governing body to construct the treatment works or to provide capital funds for the construction of treatment works. [1983 c.235 Â§3]

Â Â Â Â Â  454.325 [1973 c.424 Â§3; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.330 County to collect seepage charge for municipality. (1) The county in which a municipality is levying a seepage charge under ORS 454.317 to 454.350 shall collect the seepage charge for the municipality.

Â Â Â Â Â  (2) The county shall establish a separate account for each ordinance or resolution adopted by a municipality and imposing a seepage charge within the county. The seepage charges collected under an ordinance or resolution shall be credited only to the account established for that ordinance or resolution.

Â Â Â Â Â  (3) Moneys in an account established under this section shall be disbursed only to the municipality for which the account was established.

Â Â Â Â Â  (4) In order to receive funds under this section, a municipality must notify the county that the Environmental Quality Commission has ordered the governing body to proceed with construction of treatment works as provided in ORS 454.305 (2). Upon such notification, the county shall release funds from the appropriate account to the municipality. [1983 c.235 Â§4]

Â Â Â Â Â  454.335 [1973 c.424 Â§4; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.340 Use of seepage charge; credit for system development charge; seepage charge to cease if user fee imposed. (1) All seepage charges levied and collected by the governing body shall be used for the construction of treatment works.

Â Â Â Â Â  (2) System development charges for the installation or replacement of cesspools or septic tanks shall not be imposed by a municipality in any area in which seepage charges are imposed and collected under ORS 454.317 to 454.350. If an owner of real property against which seepage charges are imposed has already paid a system development charge for the installation or replacement of cesspools or septic tanks for that real property, the owner shall be allowed a credit against the seepage charge otherwise payable in an amount equal to the system development charge.

Â Â Â Â Â  (3) When a user fee for the use of treatment works is imposed upon real property, all seepage charges levied against that real property shall cease.

Â Â Â Â Â  (4) The governing body shall, by ordinance, allocate all of the seepage charges collected under ORS 454.317 to 454.350 for the purpose of allowing owners of real properties against which the seepage charges are imposed a credit against the future connection charges or system development charges otherwise due when those real properties are connected to treatment works.

Â Â Â Â Â  (5) If the municipality levying the seepage charges is not the municipality imposing the connection charges or system development charges imposed at the time of connection to the treatment works, then the municipality levying the seepage charges shall transfer those seepage charges it has collected to the municipality imposing the connection charges or system development charges imposed at the time of connection to the treatment works. [1983 c.235 Â§6; 1985 c.680 Â§1]

Â Â Â Â Â  454.345 [1973 c.424 Â§5; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.350 Effect of ORS 454.317 to 454.350 on contracts between municipalities. Nothing in ORS 454.317 to 454.350 prohibits contracts between municipalities under which a municipality may provide treatment facilities or services to another municipality. [1983 c.235 Â§5]

Â Â Â Â Â  454.355 [1973 c.424 Â§6; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.360 Areawide 208 Plan as master plan for provision of sewage services. The Areawide 208 Plan, adopted pursuant to the Federal Water Pollution Control Act of 1972, P.L. 92-500, as amended, and any sewer implementation plan approved by the Environmental Quality Commission under ORS 454.275 to 454.380 shall be the governing master plan for the provision of sewage collection, treatment and disposal services by municipalities in an affected area. Any substantial amendment to such plan shall be submitted to and approved by the commission before taking effect. [1987 c.627 Â§2]

Â Â Â Â Â  454.365 Safety net program to provide financial relief. (1) Any municipality providing sewage collection, treatment and disposal services within an affected area shall approve and adopt a safety net program designed to provide financial relief to eligible property owners who would experience extreme financial hardship if required to pay costs associated with the construction of and connection to treatment works.

Â Â Â Â Â  (2) A safety net program adopted under subsection (1) of this section:

Â Â Â Â Â  (a) May include funds provided pursuant to ORS 454.430 to 454.445 and 468.220.

Â Â Â Â Â  (b) May include, at the option of a municipality, funds contributed by the municipality. However, a municipality shall not be required to contribute such additional funds. [1987 c.627 Â§3]

Â Â Â Â Â  454.370 Citizens sewer advisory committee; membership; duties. (1) Each municipality providing sewage collection, treatment and disposal services within an affected area shall, after consultation with elected officials of the affected area, establish a citizens sewer advisory committee composed of persons directly affected by the order issued under ORS 454.305. The committee shall advise the Environmental Quality Commission and the governing body of the municipality on matters relating to the implementation of the commissionÂs order.

Â Â Â Â Â  (2) The members of each citizens sewer advisory committee shall represent a cross section of businesses, homeowners and renters in the affected area and others affected by the order. At least two-thirds of the members shall reside or do business within the affected area. At least one-third of the members shall be persons eligible for financial relief under the safety net plan provided for in ORS 454.365 or persons who are members of or represent organizations that serve or represent individuals with low incomes or who are otherwise eligible for financial relief under the safety net plan.

Â Â Â Â Â  (3) The citizens sewer advisory committee shall provide the commission and the governing body of the municipality with a copy of its minutes and recommendations. The municipality shall respond to any recommendation made by the advisory committee.

Â Â Â Â Â  (4) Members of the citizens sewer advisory committees shall serve without compensation.

Â Â Â Â Â  (5) The citizens sewer advisory committees within the affected area may meet jointly as necessary to carry out their responsibilities. [1987 c.627 Â§4; 1991 c.174 Â§1]

Â Â Â Â Â  454.375 Filing documentation of sewer charges; prohibited charges. (1) Before any property owner is required to pay for construction of or connection to treatment works constructed pursuant to ORS 454.275 to 454.380, the local governing body shall file with the Environmental Quality Commission documentation that connection charges and user charges levied for sewer service are based upon the cost of providing sewer service, according to reasonable cost-of-service sewer utility ratemaking principles. The existence of a city boundary shall not be used as a basis for imposing a sewer user rate or connection fee differential unless there are documented cost causative factors to justify the differential.

Â Â Â Â Â  (2) Any assessment imposed by a local improvement district for the construction of treatment works pursuant to an order of the commission under ORS 454.305 shall not include costs incurred before September 27, 1987, that are associated with responding to litigation to amend or reverse the order or with development of the plan for constructing treatment works prepared pursuant to ORS 454.290. [1987 c.627 Â§Â§5,6]

Â Â Â Â Â  454.380 Limitation on spending for nonconstruction items; exception. (1) Not more than 20 percent of an assessment imposed by a municipality through a local improvement district for the construction of treatment works in an affected area pursuant to an order of the Environmental Quality Commission under ORS 454.305 shall be used to pay for nonconstruction items.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Ânonconstruction itemsÂ includes engineering work, administrative expenses and legal fees.

Â Â Â Â Â  (3) If a municipality submits the final local improvement district report to the citizens sewer advisory committee before final action of the governing body on the final local improvement district report, the limitation contained in subsection (1) of this section shall not apply. If the committee requests further documentation and explanation regarding the report, the municipality shall provide such information. Any findings of the committee following this review shall be reported to the commission and to the governing body of the municipality, along with any recommendations the committee may offer. [1987 c.627 Â§7]

Â Â Â Â Â  454.405 [Formerly 449.390; 1975 c.248 Â§1; 1987 c.158 Â§86; repealed by 1997 c.50 Â§1]

Â Â Â Â Â  454.415 [Formerly 449.395; 1975 c.248 Â§2; renumbered 468.742 and then 468B.055]

Â Â Â Â Â  454.425 [Formerly 449.400; 1975 c.248 Â§3; repealed by 1997 c.50 Â§1]

ASSESSMENT DEFERRAL LOAN PROGRAM

Â Â Â Â Â  454.430 Definitions for ORS 454.430 to 454.445. As used in ORS 454.430 to 454.445:

Â Â Â Â Â  (1) ÂAssessmentÂ includes all costs, fees or other charges for the construction of or connection to sewage treatment works that are eligible for installment payments under ORS 223.205 to 223.775.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂExtreme financial hardshipÂ has the meaning given within the assessment deferral programs adopted by public agencies and approved by the Department of Environmental Quality.

Â Â Â Â Â  (5) ÂPublic agencyÂ means any state agency, incorporated city, county, sanitary authority, county service district, sanitary district, metropolitan service district or other special district authorized to construct water pollution control facilities.

Â Â Â Â Â  (6) ÂTreatment worksÂ means a sewage collection system. [Formerly 468.970]

Â Â Â Â Â  Note: 454.430 to 454.445 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 454 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  454.433 Policy. It is declared to be the policy of this state:

Â Â Â Â Â  (1) To provide assistance to property owners who will experience extreme financial hardship resulting from payment of assessed costs for the construction of treatment works required by a federal grant agreement or an order issued by a state commission or agency.

Â Â Â Â Â  (2) To provide assistance through an interest loan program to defer all or part of property assessments.

Â Â Â Â Â  (3) To capitalize an assessment deferral loan program with moneys available in the Pollution Control Fund, available federal funds or available local funds. [Formerly 468.973]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.436 Assessment Deferral Loan Program Revolving Fund; uses; sources. (1) There is established the Assessment Deferral Loan Program Revolving Fund separate and distinct from the General Fund in the State Treasury. The moneys in the Assessment Deferral Loan Program Revolving Fund are appropriated continuously to the Department of Environmental Quality to be used for the purposes described in ORS 454.439.

Â Â Â Â Â  (2) The Assessment Deferral Loan Program Revolving Fund may be capitalized from any one or a combination of the following sources of funds in an amount sufficient to fund assessment deferral loan programs provided for in ORS 454.439:

Â Â Â Â Â  (a) From the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (b) From capitalization grants or loans from the Pollution Control Fund.

Â Â Â Â Â  (3) In addition to those funds used to capitalize the Assessment Deferral Loan Program Revolving Fund, the fund shall consist of:

Â Â Â Â Â  (a) Any other revenues derived from gifts, grants or bequests pledged to the state for the purpose of providing financial assistance to water pollution control projects;

Â Â Â Â Â  (b) All repayments of money borrowed from the fund;

Â Â Â Â Â  (c) All interest payments made by borrowers from the fund;

Â Â Â Â Â  (d) Any other fee or charge levied in conjunction with administration of the fund; and

Â Â Â Â Â  (e) Any available local funds.

Â Â Â Â Â  (4) The State Treasurer may invest and reinvest moneys in the Assessment Deferral Loan Program Revolving Fund in the manner provided by law. All earnings from such investment and reinvestment shall be credited to the Assessment Deferral Loan Program Revolving Fund. [Formerly 468.975]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.439 Conditions for program; administrative expenses; priority; report. (1) The Department of Environmental Quality shall use the moneys in the Assessment Deferral Loan Program Revolving Fund to provide funds for assessment deferral loan programs administered by public agencies that meet all of the following conditions:

Â Â Â Â Â  (a) The program demonstrates that assessments or charges in lieu of assessments levied against benefited properties for construction of treatment works required by a federal grant agreement or by an order issued by a state commission or agency will subject property owners to extreme financial hardship.

Â Â Â Â Â  (b) The governing body has adopted a program and the department has approved the program.

Â Â Â Â Â  (c) The treatment works meets the requirements of section 2, Article XI-H of the Oregon Constitution concerning eligibility of pollution control bond funds.

Â Â Â Â Â  (2) The department also may use the moneys in the Assessment Deferral Loan Program Revolving Fund to pay the expenses of the department in administering the Assessment Deferral Loan Program Revolving Fund and to repay capitalization loans.

Â Â Â Â Â  (3) In administering the Assessment Deferral Loan Program Revolving Fund, the department shall:

Â Â Â Â Â  (a) Allocate funds to public agencies for assessment deferral loan programs in accordance with a priority list adopted by the Environmental Quality Commission.

Â Â Â Â Â  (b) Use accounting, audit and fiscal procedures that conform to generally accepted government accounting standards.

Â Â Â Â Â  (c) Prepare any reports required by the federal government as a condition to the award of federal capitalization grants.

Â Â Â Â Â  (4) The Department of Environmental Quality shall submit an informational report to the Joint Committee on Ways and Means or, if during the interim between sessions of the Legislative Assembly, to the Emergency Board before awarding the first loan from the Assessment Deferral Loan Program Revolving Fund. The report shall describe the assessment deferral loan program and set forth in detail the operating procedures of the program. [Formerly 468.977]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.442 Application for loan; terms and conditions. Any public agency desiring funding of its assessment deferral loan program from the Assessment Deferral Loan Program Revolving Fund may borrow from the Assessment Deferral Loan Program Revolving Fund in accordance with the procedures contained in ORS 454.430 to 454.445 and 468.220. The public agency shall submit an application to the Department of Environmental Quality on a form provided by the department. After final approval of the application, the department shall offer the public agency funds from the Assessment Deferral Loan Program Revolving Fund through a loan agreement with terms and conditions that:

Â Â Â Â Â  (1) Require the public agency to repay the loan with interest according to a repayment schedule corresponding to provisions governing repayment of deferred assessments by property owners as defined in the public agencyÂs adopted assessment deferral loan program;

Â Â Â Â Â  (2) Require the public agency to secure the loan with an assessment deferral loan program financing lien as described in ORS 454.445; and

Â Â Â Â Â  (3) Limit the funds of the public agency that are obligated to repay the loan to proceeds from repayment of deferred assessments by property owners participating in the assessment deferral loan program adopted by the public agency. [Formerly 468.980]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.445 Lien against assessed property; docket; enforcement. (1) Any public agency that pays all or part of a property ownerÂs assessment pursuant to the public agencyÂs adopted assessment deferral loan program shall have a lien against the assessed property for the amount of the public agencyÂs payment and interest thereon as specified in the public agencyÂs assessment deferral loan program.

Â Â Â Â Â  (2) The public agencyÂs auditor, clerk or other officer shall maintain a docket describing all payments of assessments made by the public agency pursuant to its adopted assessment deferral loan program. The liens created by such payments shall attach to each property for which payment is made at the time the payment is entered in this docket. The liens recorded on this docket shall have the same priority as a lien on the bond lien docket maintained pursuant to ORS 223.230. A lien shall be discharged upon repayment to the public agency of all outstanding principal and interest in accordance with the requirements of the public agencyÂs adopted assessment deferral loan program.

Â Â Â Â Â  (3) The lien may be enforced by the public agency as provided by ORS 223.505 to 223.650. The lien shall be delinquent if not paid according to the requirements of the public agencyÂs adopted assessment deferral loan program. [Formerly 468.983]

Â Â Â Â Â  Note: See note under 454.430.

STATE AID FOR CONSTRUCTION OF MUNICIPAL SEWAGE TREATMENT WORKS

Â Â Â Â Â  454.505 Definitions for ORS 454.505 to 454.535. As used in ORS 454.505 to 454.535, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConstructionÂ means the erection, building, acquisition, alteration, reconstruction, improvement or extension of sewage treatment works, preliminary planning to determine the economic and engineering feasibility of sewage treatment works, the engineering, architectural, legal, fiscal and economic investigations, reports and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of sewage treatment works, and the inspection and supervision of the construction of sewage treatment works.

Â Â Â Â Â  (2) ÂEligible projectÂ means a project for construction of sewage treatment works:

Â Â Â Â Â  (a) For which the approval of the Department of Environmental Quality is required under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B;

Â Â Â Â Â  (b) Which is, in the judgment of the Environmental Quality Commission eligible for federal pollution abatement assistance, whether or not federal funds are then available therefor;

Â Â Â Â Â  (c) Which conforms with applicable rules of the commission; and

Â Â Â Â Â  (d) Which is, in the judgment of the commission, necessary for the accomplishment of the stateÂs policy of water purity as stated in ORS 468B.015.

Â Â Â Â Â  (3) ÂFederal pollution abatement assistanceÂ means funds available to a municipality, either directly or through allocation by the state, from the federal government as grants for construction of sewage treatment works pursuant to the Federal Water Pollution Control Act of 1956 (P.L. 84-660) as amended, or pursuant to any other federal act or program.

Â Â Â Â Â  (4) ÂMunicipalityÂ means any county, city, special service district or other governmental entity having authority to dispose of sewage, industrial wastes or other wastes, any Indian tribe or authorized Indian tribal organization, or any combination of two or more of the foregoing acting jointly, in connection with an eligible project.

Â Â Â Â Â  (5) ÂSewage treatment worksÂ means any facility for the purpose of treating, neutralizing or stabilizing sewage or industrial wastes of a liquid nature, including treatment or disposal plants, the necessary intercepting, outfall and outlet sewers, pumping stations integral to such plants or sewers, equipment and furnishings thereof and their appurtenances. [Formerly 449.455; 1983 c.740 Â§176]

Â Â Â Â Â  454.515 Grants authorized; criteria considered. (1) The State of Oregon may make grants, as funds are available, to any municipality to assist the municipality in the construction of sewage treatment works.

Â Â Â Â Â  (2) The Environmental Quality Commission shall be the agency for administration of funds granted by this state pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) In allocating state grants under ORS 454.505 to 454.535, the commission shall give consideration to the following criteria:

Â Â Â Â Â  (a) Public benefits to be derived from the construction;

Â Â Â Â Â  (b) Ultimate cost of constructing and maintaining the sewage treatment works;

Â Â Â Â Â  (c) Public interest in and public necessity for the sewage treatment works;

Â Â Â Â Â  (d) Adequacy of the provisions made or proposed by the municipality for assuring proper and efficient operation and maintenance of the sewage treatment works after the completion of construction thereof;

Â Â Â Â Â  (e) The municipalityÂs readiness to start construction, including financing and planning; and

Â Â Â Â Â  (f) The municipalityÂs financial need.

Â Â Â Â Â  (4) The commission shall establish a list of priority projects based upon the criteria established in subsection (3) of this section and the list shall be used as the basis for allocation of funds granted under ORS 454.505 to 454.535. However, a project shall not be placed on the list of priority projects if the total cost to the Sewage Treatment Works Construction Account established by ORS 454.535 of all such projects on the list of priority projects would exceed the funds available in the Sewage Treatment Works Construction Account. [Formerly 449.465]

Â Â Â Â Â  454.525 Contracts with municipalities; rules. (1) The Environmental Quality Commission and any municipality may enter into contracts with each other concerning eligible projects. Any such contract may include such provisions as may be agreed upon by the parties thereto, and shall include the following provisions:

Â Â Â Â Â  (a) An estimate of the reasonable cost of the eligible project as determined by the commission.

Â Â Â Â Â  (b) An agreement by the municipality:

Â Â Â Â Â  (A) To proceed expeditiously with, and complete, the project in accordance with plans approved by the Department of Environmental Quality;

Â Â Â Â Â  (B) To commence operation of the sewage treatment works on completion of the project, and not to discontinue operation or dispose of the sewage treatment works without the approval of the commission;

Â Â Â Â Â  (C) To operate and maintain the sewage treatment works in accordance with applicable provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and with the rules of the commission;

Â Â Â Â Â  (D) To secure approval of the commission before applying for federal assistance for pollution abatement, in order to maximize the amounts of such assistance received or to be received for all projects in Oregon; and

Â Â Â Â Â  (E) To provide for the payment of the municipalityÂs share of the cost of the project.

Â Â Â Â Â  (2) The commission may adopt rules necessary for making and enforcing contracts hereunder and establishing procedures to be followed in applying for state grants authorized by ORS 454.515 as shall be necessary for the effective administration of ORS 454.505 to 454.535.

Â Â Â Â Â  (3) All contracts entered into pursuant to this section shall be subject to approval by the Attorney General as to form. All payments by the state pursuant to such contracts shall be made after audit and upon warrant on vouchers approved by the commission. [Formerly 449.475]

Â Â Â Â Â  454.535 Sewage Treatment Works Construction Account. There is established in the General Fund of the State Treasury a Sewage Treatment Works Construction Account. All moneys in the Sewage Treatment Works Construction Account are appropriated continuously for and shall be used by the Environmental Quality Commission in carrying out the purposes of ORS 454.505 to 454.535. [Formerly 449.485]

REGULATION OF SUBSURFACE SEWAGE DISPOSAL

Â Â Â Â Â  454.605 Definitions for ORS 454.605 to 454.755. As used in ORS 454.605 to 454.755, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbsorption facilityÂ means a system of open-jointed or perforated piping, alternate distribution units or other seepage systems for receiving the flow from septic tanks or other treatment units and designed to distribute effluent for oxidation and absorption by the soil within the zone of aeration.

Â Â Â Â Â  (2) ÂAlternative sewage disposal systemÂ means a system incorporating all of the following:

Â Â Â Â Â  (a) Septic tank or other sewage treatment or storage unit; and

Â Â Â Â Â  (b) Disposal facility or method consisting of other than an absorption facility but not including discharge to public waters of the State of Oregon.

Â Â Â Â Â  (3) ÂConstructionÂ includes installation, alteration or repair.

Â Â Â Â Â  (4) ÂContract agentÂ means a local unit of government that has entered into an agreement with the Department of Environmental Quality pursuant to ORS 454.725.

Â Â Â Â Â  (5) ÂEffluent sewerÂ means that part of the system of drainage piping that conveys treated sewage from a septic tank or other treatment unit into an absorption facility.

Â Â Â Â Â  (6) ÂGovernmental unitÂ means the state or any county, municipality or other political subdivision, or any agency thereof.

Â Â Â Â Â  (7) ÂLocal unit of governmentÂ means any county or municipality.

Â Â Â Â Â  (8) ÂNonwater-carried sewage disposal facilityÂ includes, but is not limited to, pit privies, vault privies and chemical toilets.

Â Â Â Â Â  (9) ÂPublic health hazardÂ means a condition whereby there are sufficient types and amounts of biological, chemical or physical, including radiological, agents relating to water or sewage which are likely to cause human illness, disorders or disability. These include, but are not limited to, pathogenic viruses, bacteria, parasites, toxic chemicals and radioactive isotopes.

Â Â Â Â Â  (10) ÂSeptic tankÂ means a watertight receptacle which receives the discharge of sewage from a sanitary drainage system and which is so designed and constructed as to separate solids from liquids, digest organic matter during a period of detention and allow the liquids to discharge to another treatment unit or into the soil outside of the tank through an absorption facility.

Â Â Â Â Â  (11) ÂSewageÂ means domestic water-carried human and animal wastes, including kitchen, bath and laundry wastes from residences, buildings, industrial establishments or other places, together with such ground water infiltration, surface waters or industrial waste as may be present.

Â Â Â Â Â  (12) ÂSewage disposal serviceÂ means:

Â Â Â Â Â  (a) The construction of subsurface sewage disposal systems, alternative sewage disposal systems or any part thereof.

Â Â Â Â Â  (b) The pumping out or cleaning of subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities.

Â Â Â Â Â  (c) The disposal of materials derived from the pumping out or cleaning of subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities.

Â Â Â Â Â  (d) Grading, excavating and earth-moving work connected with the operations described in paragraph (a) of this subsection.

Â Â Â Â Â  (13) ÂSubsurface sewage disposal systemÂ means a cesspool or the combination of a septic tank or other treatment unit and effluent sewer and absorption facility.

Â Â Â Â Â  (14) ÂZone of aerationÂ means the unsaturated zone that occurs below the ground surface and the point at which the upper limit of the water table exists. [1973 c.835 Â§208; 1975 c.167 Â§1; 1977 c.828 Â§1; 1991 c.598 Â§3; 1999 c.551 Â§3]

Â Â Â Â Â  454.607 Policy. It is the public policy of the State of Oregon to encourage improvements to, maintenance of and innovative technology for subsurface and alternative sewage disposal systems and nonwater-carried sewage disposal facilities consistent with the protection of the public health and safety and the quality of the waters of this state. [1999 c.551 Â§2]

Â Â Â Â Â  454.610 Regulation of gray water discharge. (1) As used in this section Âgray waterÂ means any domestic sewage other than toilet and garbage wastes, including shower and bath waste water, kitchen waste water and laundry wastes.

Â Â Â Â Â  (2) Nothing in ORS 454.605 to 454.755 except ORS 454.645 shall prohibit the discharge of gray water if:

Â Â Â Â Â  (a) Soil and site conditions for such gray water conform to the rules of the Department of Environmental Quality regarding standard subsurface sewage disposal systems or alternative sewage disposal systems, except that such systems may use two-thirds the normal size surface area for a drainfield and shall be preceded by a treatment facility such as, but not limited to, a septic tank; or

Â Â Â Â Â  (b) Such gray water is discharged into an existing subsurface sewage disposal system or alternative sewage disposal system which is functioning satisfactorily, or a public sewage system which serves the dwelling from which such gray water is derived. [1977 c.523 Â§6; 1999 c.551 Â§4; 2001 c.104 Â§194]

Â Â Â Â Â  454.615 Standards for sewage disposal systems and disposal facilities. The Environmental Quality Commission shall by September 1, 1975, adopt by rule standards which:

Â Â Â Â Â  (1) Prescribe minimum requirements for the design and construction of subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities or parts thereof including grading, excavating and earth-moving work connected therewith, and allow for use of alternative systems and component materials consistent with the minimum requirements. Requirements prescribed under this section may vary in different areas or regions of the state.

Â Â Â Â Â  (2) Prescribe minimum requirements for the operation and maintenance of subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities or parts thereof.

Â Â Â Â Â  (3) Prescribe requirements for the pumping out or cleaning of subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities or parts thereof, for the disposal of material derived from such pumping out or cleaning, for sewage pumping equipment, for sewage tank trucks and for the identification of sewage tank trucks and workers.

Â Â Â Â Â  (4) Prescribe requirements for handling kitchen, bath and laundry wastes as opposed to human and animal wastes which recognize the possibility for separate treatment of different types of waste. [1973 c.835 Â§209; 1975 c.167 Â§2]

Â Â Â Â Â  454.625 Rules. In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt such rules as it considers necessary for the purpose of carrying out ORS 454.605 to 454.755. [1973 c.835 Â§210]

Â Â Â Â Â  454.635 Notice of violation; service; request for hearing; conduct of hearing; order. (1) Whenever the Department of Environmental Quality has reasonable grounds for believing that any subsurface sewage disposal system, alternative sewage disposal system or nonwater-carried sewage disposal facility or part thereof is being operated or maintained in violation of any rule adopted pursuant to ORS 454.625, it shall give written notice to the person or persons in control of such system or facility.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section shall include the following:

Â Â Â Â Â  (a) Citation of the rule allegedly violated;

Â Â Â Â Â  (b) The manner and extent of the alleged violation; and

Â Â Â Â Â  (c) A statement of the partyÂs right to request a hearing.

Â Â Â Â Â  (3) The notice shall be served personally or by registered or certified mail and shall be accompanied by an order of the department requiring remedial action which, if taken within the time specified in the order, will effect compliance with the rule allegedly violated. The order shall become final unless a request for hearing is made by the party receiving the notice within 10 days from the date of personal service or the date of mailing of the notice.

Â Â Â Â Â  (4) The form of petition for hearing and the procedures employed in the hearing shall be consistent with the requirements of ORS chapter 183 and shall be in accordance with rules adopted by the Environmental Quality Commission.

Â Â Â Â Â  (5) The order shall be affirmed or reversed by the commission after hearing. A copy of the commissionÂs decision setting forth findings of fact and conclusions shall be sent by registered or certified mail to the petitioner or served personally upon the petitioner. An appeal from such decision may be made as provided in ORS 183.480 relating to a contested case. [1973 c.835 Â§211; 1975 c.167 Â§3]

Â Â Â Â Â  454.640 Contract agent enforcement of standards. In order to protect the health, safety and welfare of its citizens, a contract agent may enforce, consistent with state enforcement, standards for subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities established in ORS 454.605 to 454.755 or in rules of the Environmental Quality Commission. [1981 c.147 Â§2; 1999 c.551 Â§5]

Â Â Â Â Â  454.645 Enforcement when health hazard exists. (1) Whenever a subsurface sewage disposal system, alternative sewage disposal system or a nonwater-carried sewage disposal facility or part thereof presents or threatens to present a public health hazard creating an emergency requiring immediate action to protect the public health, safety and welfare, the Department of Environmental Quality may institute an action. The action may be commenced without the necessity of prior administrative procedures, or at any time during such administrative proceedings, if such proceedings have been commenced. The action shall be in the name of the State of Oregon and may petition for a mandatory injunction compelling the person or governmental unit in control of the system or facility to cease and desist operation or to make such improvements or corrections as are necessary to remove the public health hazard or threat thereof.

Â Â Â Â Â  (2) Cases filed under provisions of this section or any appeal therefrom shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (3) Nothing in this section is intended to prevent the maintenance of actions for legal or equitable remedies relating to private or public nuisances or for recovery of damages brought by private persons or by the state on relation of any person. [1973 c.835 Â§212; 1975 c.167 Â§4; 1979 c.284 Â§148]

Â Â Â Â Â  454.655 Permit required for construction; application; time limit; special application procedure for septic tank installation on parcel of 10 acres or more. (1) Except as otherwise provided in ORS 454.675, without first obtaining a permit from the Department of Environmental Quality, no person shall construct or install a subsurface sewage disposal system, alternative sewage disposal system or part thereof. However, a person may undertake emergency repairs limited to replacing minor broken components of the system without first obtaining a permit.

Â Â Â Â Â  (2) A permit required by subsection (1) of this section shall be issued only in the name of an owner or contract purchaser in possession of the land. However, a permit issued to an owner or contract purchaser carries the condition that the owner or purchaser or regular employees or a person licensed under ORS 454.695 perform all labor in connection with the construction of the subsurface or alternative sewage disposal system.

Â Â Â Â Â  (3) The applications for a permit required by this section must be accompanied by the permit fees prescribed in ORS 454.745.

Â Â Â Â Â  (4) After receipt of an application and all requisite fees, subject to ORS 454.685, the department shall issue a permit if it finds that the proposed construction will be in accordance with the rules of the Environmental Quality Commission. A permit may not be issued if a community or area-wide sewerage system is available which will satisfactorily accommodate the proposed sewage discharge. The prohibition on the issuance of a permit in this subsection does not apply to a public agency as defined in ORS 454.430.

Â Â Â Â Â  (5)(a) Unless weather conditions or distance and unavailability of transportation prevent the issuance of a permit within 20 days of the receipt of the application and fees by the department, the department shall issue or deny the permit within 20 days after such date. If such conditions prevent issuance or denial within 20 days, the department shall notify the applicant in writing of the reason for the delay and shall issue or deny the permit within 60 days after such notification.

Â Â Â Â Â  (b) If within 20 days of the date of the application the department fails to issue or deny the permit or to give notice of conditions preventing such issuance or denial, the permit shall be considered to have been issued.

Â Â Â Â Â  (c) If within 60 days of the date of the notification referred to in paragraph (a) of this subsection, the department fails to issue or deny the permit, the permit shall be considered to have been issued.

Â Â Â Â Â  (6) Upon request of any person, the department may issue a report, described in ORS 454.755 (1), of evaluation of site suitability for installation of a subsurface or alternative sewage disposal system or nonwater-carried sewage disposal facility. The application for such report must be accompanied by the fees prescribed in ORS 454.755.

Â Â Â Â Â  (7) With respect to an application for a permit for the construction and installation of a septic tank and necessary effluent sewer and absorption facility for a single family residence or for a farm related activity on a parcel of 10 acres or more described in the application by the owner or contract purchaser of the parcel, the Department of Environmental Quality:

Â Â Â Â Â  (a) Within the period allowed by subsection (5)(a) of this section after receipt by it of the application, shall issue the permit or deliver to the applicant a notice of intent to deny the issuance of the permit;

Â Â Â Â Â  (b) In any notice of intent to deny an application, shall specify the reasons for the intended denial based upon the rules of the Environmental Quality Commission for the construction and installation of a septic tank and necessary effluent sewer and absorption facility or based upon the factors included in ORS 454.685 (2)(a) to (j);

Â Â Â Â Â  (c) Upon request of the applicant, shall conduct a hearing in the manner provided in ORS 454.635 (4) and (5) on the reasons specified in a notice of intent to deny the application with the burden of proof upon the department to justify the reasons specified; and

Â Â Â Â Â  (d) In the case of issuance of a permit, may include as a condition of the permit that no other permit for a subsurface sewage disposal system or alternative sewage disposal system shall be issued for use on the described parcel while the approved septic tank, effluent sewer and absorption facility are in use on the described parcel. [1973 c.835 Â§213; 1974 c.30 Â§2; 1975 c.167 Â§5; 1975 c.794 Â§1; 1999 c.551 Â§6; 2001 c.557 Â§6]

Â Â Â Â Â  454.657 Variance from subsurface sewage disposal system rules or standards; conditions; hearing. (1) After hearing the Environmental Quality Commission may grant to applicants for permits required under ORS 454.655 specific variances from the particular requirements of any rule or standard pertaining to subsurface sewage disposal systems for such period of time and upon such conditions as it may consider necessary to protect the public health and welfare and to protect the waters of the state, as defined in ORS 468B.005. The commission shall grant such specific variance only where after hearing it finds that strict compliance with the rule or standard is inappropriate for cause or because special physical conditions render strict compliance unreasonable, burdensome or impractical.

Â Â Â Â Â  (2) The commission shall adopt rules for granting variances from rules or standards pertaining to subsurface sewage disposal systems in cases of extreme and unusual hardship. The rules shall provide for consideration of the following factors in reviewing applications for variances due to hardship:

Â Â Â Â Â  (a) Advanced age or bad health of applicants;

Â Â Â Â Â  (b) Relative insignificance of the environmental impact of granting a variance; and

Â Â Â Â Â  (c) The need of applicants to care for aged, incapacitated or disabled relatives.

Â Â Â Â Â  (3) The department shall strive to aid and accommodate the needs of applicants for variances due to hardship.

Â Â Â Â Â  (4) Variances granted due to hardship may contain conditions such as permits for the life of the applicant, limiting the number of permanent residents using a subsurface sewage disposal system and use of experimental systems for specified periods of time. [1975 c.309 Â§2; 1979 c.591 Â§4]

Â Â Â Â Â  454.660 Delegation of variance powers; appeal; qualification of officers; hearing and decision. (1) The Environmental Quality Commission shall delegate on such general conditions as it may find appropriate the power to grant variances to special variance officers appointed by the Director of the Department of Environmental Quality. Decisions of the variance officers to grant variances may be appealed to the Environmental Quality Commission.

Â Â Â Â Â  (2) Variance officers appointed under this section shall be persons qualified in soil sciences and possessing knowledge of and experience in subsurface sewage disposal methods.

Â Â Â Â Â  (3) Each request for a variance under ORS 454.657 shall be heard by the appropriate variance officer in the county within which the parcel of real property described in the variance request is located.

Â Â Â Â Â  (4) Each request for a variance shall be heard by the appropriate variance officer within 30 days after the date on which a completed application for a variance has been received by the Department of Environmental Quality. A decision shall be made by the variance officer within 45 days after completion of the hearing on the variance request. [1975 c.309 Â§3]

Â Â Â Â Â  454.662 Variance fee; low income elderly exemption. (1) Except as provided in subsection (2) of this section, each application for a variance submitted pursuant to ORS 454.657 must be accompanied by a fee, the amount of which shall be determined by a fee structure adopted by the Environmental Quality Commission as described in ORS 454.745. The moneys received are continuously appropriated to meet administrative expenses of the hearings and appeals.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an applicant for a variance under this section is not required to pay the fee specified in subsection (1) of this section if, at the time of filing the application, the applicant:

Â Â Â Â Â  (a) Is 65 years of age or older;

Â Â Â Â Â  (b) Is a resident of this state; and

Â Â Â Â Â  (c) Has an annual household income, as defined in ORS 310.630, of $15,000 or less. [1975 c.309 Â§4; 1979 c.591 Â§1; 1999 c.551 Â§7]

Â Â Â Â Â  454.665 Inspection of completed construction; certificate of satisfactory completion; appeal from denial or revocation of certificate. (1) Upon completing the construction for which a permit has been issued under ORS 454.655, the permit holder shall notify the Department of Environmental Quality. The department may at its own election inspect the construction to determine if it complies with the rules of the Environmental Quality Commission. For that construction inspected by the department, the department shall issue a certificate of satisfactory completion to the permit holder unless the construction does not comply with such rules. If the construction does not comply with such rules, the department shall notify the permit holder and shall require satisfactory completion before issuing the certificate. Failure to meet the requirements for satisfactory completion within a reasonable time constitutes a violation of ORS 454.605 to 454.755.

Â Â Â Â Â  (2) If the inspection authorized under subsection (1) of this section is not made within seven days after notification by the permit holder, a certificate of satisfactory completion shall be considered to have been issued. When feasible the department shall notify the party whose work is to be inspected, whether the department will be able to make such inspection within the seven-day requirement of this subsection.

Â Â Â Â Â  (3) No person shall operate or use any subsurface sewage disposal system, alternative sewage disposal system or part thereof unless a certificate of satisfactory completion has been issued for the construction for which a permit was issued under ORS 454.655.

Â Â Â Â Â  (4) Whenever the department finds cause to revoke or refuses to issue a certificate of satisfactory completion pursuant to this section, the permit holder may appeal the decision in accordance with the provisions of ORS chapter 183. [1973 c.835 Â§214; 1975 c.167 Â§6; 1979 c.169 Â§1; 1999 c.551 Â§8]

Â Â Â Â Â  454.675 Exemptions; application to alterations or repairs. Subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities or parts thereof which were constructed prior to January 1, 1974, but which are not creating a public health hazard or causing water pollution shall not be required to conform to the construction standards adopted subsequent to their initial construction. However, all alterations or repairs of such systems or facilities or parts thereof shall be made in accordance with the rules of the Environmental Quality Commission. [1973 c.835 Â§215; 1975 c.167 Â§7; 1999 c.551 Â§9]

Â Â Â Â Â  454.685 Order limiting or prohibiting construction; factors to be considered. (1) Whenever the Environmental Quality Commission finds that the construction of subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities should be limited or prohibited in an area, it shall issue an order limiting or prohibiting such construction. The order shall be issued only after public hearing for which more than 30 daysÂ notice is given. Notice must be in form reasonably calculated to notify interested persons in the affected area.

Â Â Â Â Â  (2) In issuing an order authorized by subsection (1) of this section, the commission shall consider the following factors for the proposed affected area:

Â Â Â Â Â  (a) Present and projected density of population.

Â Â Â Â Â  (b) Size of building lots.

Â Â Â Â Â  (c) Topography.

Â Â Â Â Â  (d) Porosity and absorbency of soil.

Â Â Â Â Â  (e) Any geological formations which may adversely affect the disposal of sewage effluent by subsurface means.

Â Â Â Â Â  (f) Ground and surface water conditions and variations therein from time to time.

Â Â Â Â Â  (g) Climatic conditions.

Â Â Â Â Â  (h) Present and projected availability of water from unpolluted sources.

Â Â Â Â Â  (i) Type of and proximity to existing domestic water supply sources.

Â Â Â Â Â  (j) Type of and proximity to existing surface waters.

Â Â Â Â Â  (k) Capacity of existing subsurface sewage disposal systems. [1973 c.835 Â§216; 1975 c.167 Â§8]

Â Â Â Â Â  454.695 License required to perform sewage disposal services; application; rules. (1) No person shall perform sewage disposal services or advertise or purport to be in the business of performing such services without first obtaining a license from the Department of Environmental Quality.

Â Â Â Â Â  (2) Application for a license required by subsection (1) of this section shall be made in writing in a form prescribed by the department and shall include the following information:

Â Â Â Â Â  (a) The name and address of the applicant and of the person responsible for supervising the services;

Â Â Â Â Â  (b) The location of the business of the applicant and the name under which the business is conducted; and

Â Â Â Â Â  (c) Such other information as the department considers necessary to determine the eligibility of the applicant for the license.

Â Â Â Â Â  (3) Application for a license required under subsection (1) of this section must be accompanied by the license fees prescribed in ORS 454.745 and by the bond described in ORS 454.705.

Â Â Â Â Â  (4) The Environmental Quality Commission shall establish by rule the term of a license issued under this section and a method for determining the expiration date for a license issued under this section. The commission may provide for staggered expiration dates for licenses issued under this section.

Â Â Â Â Â  (5) The commission may adopt rules prescribing the qualifications, training and education requirements of sewage disposal service license holders and workers and the registration of sewage disposal service workers. [1973 c.835 Â§217; 1977 c.828 Â§2; 1983 c.616 Â§3; 1991 c.598 Â§4; 1999 c.551 Â§10]

Â Â Â Â Â  454.705 Bond; content; action on bond; notice of bond. (1) An applicant for a license required by ORS 454.695 shall execute a bond in favor of the State of Oregon. The bond shall be in the amount established by rule by the Environmental Quality Commission and shall be executed by the applicant as principal and by a surety company authorized to transact a surety business within the State of Oregon as surety.

Â Â Â Â Â  (2) The bond shall be filed with the Department of Environmental Quality and shall provide that:

Â Â Â Â Â  (a) In performing sewage disposal services, the applicant shall comply with the provisions of ORS 454.605 to 454.755 and with the rules of the Environmental Quality Commission regarding sewage disposal services; and

Â Â Â Â Â  (b) Any person injured by a failure of the applicant to comply with ORS 454.605 to 454.755 and with the rules of the commission regarding sewage disposal services shall have a right of action on the bond in the name of the person, provided that written claim of such right of action shall be made to the principal or the surety company within two years after the services have been performed.

Â Â Â Â Â  (3) Every person licensed pursuant to ORS 454.695 shall deliver to each person for whom services requiring such license are performed, prior to the completion of such services, a written notice of the name and address of the surety company which has executed the bond required by this section and of the rights of the recipient of such services as provided by subsection (2) of this section. [1973 c.835 Â§218; 1975 c.171 Â§1; 1999 c.551 Â§11]

Â Â Â Â Â  454.710 Deposit in lieu of bond. In lieu of the surety bond required by ORS 454.705, an applicant for a license required by ORS 454.695 may deposit, under the same terms and conditions as when a bond is filed, the equivalent value in cash or negotiable securities of a character approved by the State Treasurer. The deposit is to be made in a bank or trust company for the benefit of the Department of Environmental Quality. Interest on deposited funds or securities shall accrue to the depositor. [1981 c.148 Â§2]

Â Â Â Â Â  454.715 Suspension or revocation of license. Subject to ORS chapter 183, the Department of Environmental Quality at any time may suspend or revoke any license issued pursuant to ORS 454.695 if it finds:

Â Â Â Â Â  (1) A material misrepresentation or false statement in the application for the license.

Â Â Â Â Â  (2) Failure to comply with the applicable provisions of this chapter.

Â Â Â Â Â  (3) Violation of any rule of the Environmental Quality Commission regarding sewage disposal services.

Â Â Â Â Â  (4) The licensee was licensed by the Construction Contractors Board at the time of licensing under ORS 454.695 and the license issued by the board was revoked or suspended as provided under ORS 701.100 or 701.102 and rules adopted by the board. [1973 c.835 Â§219; 1999 c.344 Â§6; 2001 c.104 Â§195; 2005 c.432 Â§5]

Â Â Â Â Â  454.725 Contracts with local governments. (1) The Department of Environmental Quality may enter into agreements with local units of government for the local units to perform the duties of the department under ORS 454.635, 454.655, 454.665 and 454.755.

Â Â Â Â Â  (2) The Department of Environmental Quality may enter into an agreement with a local unit of government when the local unit of government requests to perform the variance duties of the department under ORS 454.657 and 454.660 subject to variance criteria specified in the agreement by the department. Each local unit of government performing variance duties under an agreement may set and collect a variance application fee as provided in ORS 454.662. A fee collected by a local unit of government under this subsection shall not exceed the cost to the local unit of government of performing the variance duties of the department. [1973 c.835 Â§219a; 1975 c.167 Â§9; 1975 c.309 Â§5; 1979 c.591 Â§3; 1999 c.551 Â§12]

Â Â Â Â Â  454.735 [1973 c.835 Â§219b; repealed by 1999 c.551 Â§17]

Â Â Â Â Â  454.745 Permit, service, report, variance and license fees; refund; waiver. (1) In conjunction with the rules adopted under ORS 454.615 and 454.625, the Environmental Quality Commission shall establish a schedule of application fees for services rendered, permits, reports, variances and licenses and for the registration of sewage disposal service license holders and workers. The fees shall be based upon actual costs for efficiently conducted minimum services, as developed by the Director of the Department of Environmental Quality.

Â Â Â Â Â  (2) Each local unit of government that has entered into an agreement with the Department of Environmental Quality under ORS 454.725 may establish a schedule of application fees for services rendered, permits, reports and variances. The fees shall be based on actual costs for efficiently conducted minimum services, as developed by the local unit of government. Notwithstanding the authority to adopt a schedule of fees, no contract provided for under ORS 454.725 shall be entered into or continued when the total amount of fees collected by the local unit of government exceeds the total cost of the program for providing the services rendered, permits, reports and variances issued under this section.

Â Â Â Â Â  (3) The department or its contract agent may refund all or a portion of a fee accompanying an application for a permit pursuant to ORS 454.655, a variance pursuant to ORS 454.662, a license pursuant to ORS 454.695 or a report pursuant to ORS 454.755 if the applicant withdraws the application before the department or its contract agent has done any field work or other substantial review of the application.

Â Â Â Â Â  (4) Notwithstanding the requirements of ORS 454.655 (3) and 454.755 (1), the Environmental Quality Commission may waive a fee prescribed in subsection (1) of this section in the event a state of emergency is declared under ORS 401.055. The commission shall determine whether to waive a fee contained in subsection (1) of this section on a case-by-case basis. The commission may delegate the authority granted under this section to the director.

Â Â Â Â Â  (5) Fees collected under subsection (1) of this section shall be deposited in the State Treasury and credited to an account of the department. The moneys received are continuously appropriated to the department to carry out the requirements of ORS 454.605 to 454.755. [1973 c.835 Â§220; 1974 c.30 Â§3; 1975 c.167 Â§10; 1975 c.607 Â§33; 1979 c.591 Â§2; 1997 c.64 Â§1; 1999 c.551 Â§13]

Â Â Â Â Â  454.755 Fees for certain reports on sewage disposal. (1) Any person, upon application for any of the following actions by the Department of Environmental Quality, shall pay to the department a fee in the amount required for each lot or parcel:

Â Â Â Â Â  (a) A report of evaluation of site suitability for a subsurface sewage disposal system, alternative sewage disposal system, nonwater-carried sewage disposal facility or a part thereof, pursuant to ORS 454.655;

Â Â Â Â Â  (b) A report of evaluation of adequacy of a sewage disposal method required prior to the approval of a plat of a subdivision, pursuant to ORS 92.090 (5)(c); or

Â Â Â Â Â  (c) A report on any proposed repair or alteration of an existing subsurface sewage disposal system, alternative sewage disposal system, nonwater-carried sewage disposal facility or a part thereof. A person may apply for the permit required under ORS 454.655 (1) to alter or repair a system without obtaining this report.

Â Â Â Â Â  (2) The fee paid for a report of evaluation of site suitability pursuant to subsection (1)(a) of this section shall entitle the applicant to as many site inspections as is necessary within 90 days from the date of the first site inspection to determine site suitability for a single home site. The department may require separate fees if it determines that the site inspections are for the purpose of determining site suitability for more than one home site. [1974 c.30 Â§2; 1974 c.74 Â§4; 1975 c.167 Â§11; 1975 c.607 Â§34; 1999 c.551 Â§14]

Â Â Â Â Â  454.775 [1979 c.189 Â§1; repealed by 1999 c.551 Â§17]

Â Â Â Â Â  454.780 [1979 c.189 Â§2; repealed by 1999 c.551 Â§17]

SEPTAGE

Â Â Â Â Â  454.782 Definitions for ORS 454.782 to 454.800. As used in ORS 454.782 to 454.800:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂSeptageÂ means the domestic liquid and solid sewage pumped from septic tanks, cesspools, holding tanks, vault toilets, chemical toilets or other similar domestic sewage treatment components or systems and other sewage sludge not derived at sewage treatment plants. [1999 c.978 Â§1]

Â Â Â Â Â  Note: 454.782 to 454.800 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 454 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  454.784 Policy. It is the policy of the State of Oregon to encourage innovative technology for subsurface and alternative sewage disposal systems and nonwater-carried sewage disposal facilities consistent with the protection of the public health and safety and the quality of the waters of this state. [1999 c.978 Â§2]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.785 [1974 c.30 Â§4; repealed by 1975 c.309 Â§6]

Â Â Â Â Â  454.787 Findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Improper collection, storage, transportation, treatment, recycling and disposal of septage is a threat to the quality of the waters of this state, to the health, safety and welfare of Oregonians and to the fish and wildlife resources of this state.

Â Â Â Â Â  (b) In many instances throughout the state, septage is not being collected frequently enough to prevent septic system failures.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that providing new options for proper collection, storage, transportation, treatment, recycling and disposal of septage is a matter of statewide concern that requires the combined efforts of state and local governments. [1999 c.978 Â§3]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.790 Permit or license required to collect, store, transport, treat, recycle or dispose of septage. A person may not collect, store, transport, treat, recycle or dispose of septage:

Â Â Â Â Â  (1) Without first obtaining a license or permit from the Department of Environmental Quality issued under the program established under ORS 454.792; and

Â Â Â Â Â  (2) Unless the person is operating in compliance with the terms of the license or permit. [1999 c.978 Â§4]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.792 Rules. Upon request of a county under ORS 454.795, the Environmental Quality Commission shall establish by rule a program to regulate the collection, storage, transportation, treatment, recycling and disposal of septage. The rules must include but need not be limited to:

Â Â Â Â Â  (1) Standards to ensure the safe and appropriate collection, storage, transportation, treatment, recycling and disposal of septage;

Â Â Â Â Â  (2) A process to issue, deny and revoke licenses or permits for the collection, storage, transportation, treatment, recycling and disposal of septage; and

Â Â Â Â Â  (3) Any other provision necessary to implement the provisions of ORS 454.782 to 454.800. [1999 c.978 Â§5]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.795 County regulation of septage. A county may submit a request to the Department of Environmental Quality to allow the county to perform the duties of the department under ORS 454.782 to 454.800. Subject to policy direction of the Environmental Quality Commission, and in compliance with rules adopted by the commission under ORS 454.792, the department may enter into an agreement with the county for the county to perform the duties of the department under ORS 454.782 to 454.800. [1999 c.978 Â§6]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.797 Assessment of county for expenses of rulemaking. (1) If a county requests the Environmental Quality Commission to adopt rules under ORS 454.792 in order that the county may be allowed to perform the duties of the Department of Environmental Quality under ORS 454.782 to 454.800, the department may assess the county for the reasonable expenses of the department and the commission in carrying out the rulemaking proceeding.

Â Â Â Â Â  (2) The department shall recover the costs of the department and the commission in conducting the rulemaking proceeding in the following manner:

Â Â Â Â Â  (a) The county shall fully reimburse the department for the reasonable costs of the rulemaking process.

Â Â Â Â Â  (b) The department shall appropriately document the direct and indirect costs of the department and the commission and collect payment for such costs from the county. The department shall collect a deposit from the county, against which the department shall bill until the deposit is depleted. When the deposit is depleted, the department shall collect an additional deposit. The county shall submit an initial deposit of the estimated expenses of the department and the commission in completing the rulemaking process before the commission begins the process. The department shall deliver to the county an accounting of all charges and the amount of the deposit remaining at the closure of each monthÂs accounting records.

Â Â Â Â Â  (3) All moneys collected by the Department of Environmental Quality pursuant to this section shall be deposited into the General Fund of the State Treasury to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the Department of Environmental Quality for the payment of expenses of the Department of Environmental Quality and the Environmental Quality Commission in conducting the rulemaking proceeding under ORS 454.792.

Â Â Â Â Â  (4) A county may fund the assessment charged under subsections (1) and (2) of this section from any public or private financial resources available to the county, including but not limited to community development funds received from the Economic and Community Development Department. [1999 c.978 Â§7]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.800 Land application of septage; permit requirements. The Department of Environmental Quality shall allow the land application of septage through a permit when the septage is:

Â Â Â Â Â  (1) Included with municipal waste that is first processed through a treatment works operated under a permit issued by the department before land application; or

Â Â Â Â Â  (2) Treated according to the provisions of ORS 468B.080 or 468B.095 and rules adopted thereunder. [1999 c.978 Â§8]

Â Â Â Â Â  Note: See note under 454.782.

REQUIRED CONNECTIONS

Â Â Â Â Â  454.805 Assessment for installation costs. (1) When a municipality requires property owners to connect their homes and multifamily dwellings to the sewer system of the municipality, the municipality may assess the installation costs for which the municipality provides financing against the affected properties in the same manner that costs of local improvements are assessed against benefited properties. Such assessments shall have the same lien status and be foreclosable in the same manner as other assessments levied under ORS 223.005 to 223.105 and 223.205 to 223.930 or the charter of the municipality. If installation costs are so assessed:

Â Â Â Â Â  (a) The municipality shall make financing for the installation costs available to affected property owners;

Â Â Â Â Â  (b) Affected property owners may apply to pay the assessments in installments as provided in ORS 223.205 to 223.314, but the municipality may impose a reasonable penalty for prepayment of assessment installments;

Â Â Â Â Â  (c) The municipality may issue special assessment bonds to finance the installation costs pursuant to ORS 223.235, but may sell such bonds at public or private sale in the same manner as port district revenue bonds may be sold pursuant to ORS 777.575 (4); and

Â Â Â Â Â  (d) The municipality may issue Bancroft bonds pursuant to ORS 223.205 to 223.314, but only for installation costs for property within an area affected by an order of the Environmental Quality Commission or any court.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂInstallation costsÂ means the costs of placing, installing and connecting sewer lines and mains between a home or multifamily dwelling and the adjacent street sewer lines, drains or other storm or sanitary sewer facilities of the municipality, and costs of providing financing for such placement, installation and connection.

Â Â Â Â Â  (b) ÂMunicipalityÂ means a city, county, county service district, sanitary authority or sanitary district. [1985 c.417 Â§1; 1991 c.902 Â§114; 1997 c.249 Â§154]

Â Â Â Â Â  Note: 454.805 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 454 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 455

Chapter 455 Â Building Code

2005 EDITION

BUILDING CODE

PUBLIC HEALTH AND SAFETY

ADMINISTRATION

(Generally)

455.010Â Â Â Â  Definitions for ORS chapter 455

455.020Â Â Â Â  Purpose; scope of application; exceptions; scope of rules; fees by rule

455.022Â Â Â Â  Appropriation of program fees established by department rule

455.030Â Â Â Â  Rulemaking; notice; content; code distribution; amendment process

455.035Â Â Â Â  Effective date of rules

455.040Â Â Â Â  State building code preempts local ordinances and rules; exemptions; criteria

455.042Â Â Â Â  State building code administrative regions

455.044Â Â Â Â  Tri-County Building Industry Service Center; fees

455.046Â Â Â Â  Installation labels; standardized forms and procedures; use of Tri-County Building Industry Service Center resources

455.048Â Â Â Â  Rules

455.050Â Â Â Â  Building permits; content

455.060Â Â Â Â  Rulings on acceptability of material, design or method of construction; effect of approval; fees

455.065Â Â Â Â  Alternative regulatory options for emerging technologies; rules

455.068Â Â Â Â  Applicability of construction standards to winery

455.070Â Â Â Â  Report of suspected code violation; rules; form; appeal

455.080Â Â Â Â  Inspector may require proof of compliance

455.085Â Â Â Â  Publication; readability; funding

455.090Â Â Â Â  Building codes information and services system or network

455.095Â Â Â Â  Electronic access to building codes information and services

(Director; Boards)

455.100Â Â Â Â  Duties of director

455.110Â Â Â Â  Other duties of director; rules

455.112Â Â Â Â  Elimination of unclear, duplicative, conflicting or inadequate provisions; rules

455.117Â Â Â Â  Adoption of rules governing licensing, certification or registration

455.122Â Â Â Â  Combinations of licenses; rules

455.125Â Â Â Â  Denial, suspension, conditioning or revocation of license, certificate, registration or other authorization

455.127Â Â Â Â  Disqualification from obtaining license, registration, certificate or certification

455.129Â Â Â Â  Additional grounds for denial, suspension, conditioning or revocation of license, certificate, registration or application

455.132Â Â Â Â  Building Codes Structures Board; duties; membership

455.135Â Â Â Â  Residential Structures Board; duties; membership

455.138Â Â Â Â  Electrical and Elevator Board; duties; membership

455.140Â Â Â Â  Mechanical Board; duties; membership

455.144Â Â Â Â  Terms; compensation; officers; quorum; meetings; rules; removal of members; confirmation

(Municipal Regulation)

455.148Â Â Â Â  Comprehensive municipal building inspection programs; building officials; rules; program duration, plan, failure, abandonment and resumption

455.150Â Â Â Â  Selective municipal building inspection programs; building officials; rules; program duration, plan, failure and abandonment; limitation on program resumption

455.152Â Â Â Â  Objections to municipal assumption of building inspection program

455.153Â Â Â Â  Municipal authority to administer specialty code or building requirements; effect on jurisdiction of agencies

455.154Â Â Â Â  Alternative permit and inspection program

455.155Â Â Â Â  Statewide permit and inspection system for minor construction work

455.156Â Â Â Â  Municipal investigation and enforcement of certain violations; notice of civil penalty; department to develop programs; defense for violation of building inspection program

455.160Â Â Â Â  Failure to provide timely inspections or plan reviews prohibited; demand; mandamus

455.170Â Â Â Â  Director may delegate certain duties; fees

455.180Â Â Â Â  Duty of city, county to issue building permit; restriction

(Financial Administration)

455.210Â Â Â Â  Fees; appeal of fees; surcharge; reduced fees

455.220Â Â Â Â  Surcharge on building permit fees; collection; deposit; use

455.230Â Â Â Â  Use of Consumer and Business Services Fund moneys

455.240Â Â Â Â  Revenues from sales of building codes publications; use

(Exemptions Generally)

455.310Â Â Â Â  Single-family residence repair and maintenance exempt from codes; exemption itemized

455.312Â Â Â Â  Exemption from code of residential prefabricated structures for out-of-state delivery

455.315Â Â Â Â  Exemption of agricultural buildings, agricultural grading and equine facilities

455.320Â Â Â Â  Owner-built dwellings exempt from certain structural code provisions; recording of exemption

(Exemptions in Rural Areas)

455.325Â Â Â Â  Definitions for ORS 455.325 to 455.350

455.330Â Â Â Â  Counties authorized to exempt owner-built dwellings in rural areas from structural code

455.335Â Â Â Â  Rural areas to be mapped; building permit issuance for exempt dwellings limited

455.340Â Â Â Â  Code requirements to which exemption may not apply

455.345Â Â Â Â  Permit, fee, plan check and inspection provisions apply; notice of noncompliance to owner-builder; recording of notice; notice to purchasers

455.350Â Â Â Â  PurchaserÂs remedies

(Mercury Thermostats)

455.355Â Â Â Â  Rules governing mercury thermostats

(Farmworker Housing)

455.380Â Â Â Â  Department as final authority on farmworker housing; rules; fees

(Seismic Rehabilitation)

455.390Â Â Â Â  Definitions for ORS 455.020, 455.390, 455.395 and 455.400

455.395Â Â Â Â  Admissibility of data or agreements as evidence; immunity from certain causes of action

455.400Â Â Â Â  Effect of seismic rehabilitation provisions on exclusive remedy

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to educational building seismic safety are compiled as notes following ORS 455.400)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to acute inpatient care facility, fire station and police station seismic safety are compiled as notes following ORS 455.400)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to statewide seismic needs assessment are compiled as notes following ORS 455.400)

(Miscellaneous Provisions)

455.410Â Â Â Â  Relocated buildings; substantial compliance required; permits

455.412Â Â Â Â  Review of state building code provisions regarding certain smoke alarms and smoke detectors; rules

455.415Â Â Â Â  Identification badges

455.420Â Â Â Â  Individual electric meters required in multifamily residential buildings; exceptions; standards

455.422Â Â Â Â  New construction; recycling containers

455.425Â Â Â Â  Low-income elderly housing multiservice rooms required; standards; exceptions

455.430Â Â Â Â  Reciprocity for prefabricated structures

455.440Â Â Â Â  When site soil analysis required; filing of report and notice; duty of transferor of property; effect of failure to comply

455.445Â Â Â Â  Indoor air quality standards for public areas and office workplaces

455.446Â Â Â Â  Construction of certain facilities and structures in tsunami inundation zone prohibited; establishment of zone; rules; exceptions

455.447Â Â Â Â  Regulation of certain structures vulnerable to earthquakes and tsunamis; rules

455.448Â Â Â Â  Entry and inspection of earthquake-damaged structures; warrant enforcement

455.449Â Â Â Â  Unsafe condition resulting from earthquake damage; abatement of nuisance; rules

(Prohibited Acts)

455.450Â Â Â Â  Prohibited acts

(Specialty Code Inspection and Building Plan Review)

455.455Â Â Â Â  Building inspection and plan review; license required; exception

455.457Â Â Â Â  Licensing specialty code inspectors and plan reviewers; rules; contents

455.459Â Â Â Â  Specialty code inspection and plan review; conflict of interest

455.461Â Â Â Â  Specialty code inspectors and plan reviewers; quality control; rules

455.463Â Â Â Â  Specialty code inspection and plan review; department enforcement authority; investigation

455.465Â Â Â Â  Department and municipalities to designate persons licensed to conduct specialty code inspection and plan review; fees; exception

455.466Â Â Â Â  Rapid approval assessment for essential projects

455.467Â Â Â Â  Timelines for approval or disapproval of certain specialty code building plans; exceptions; phased permit systems; failure to adhere to timelines

455.468Â Â Â Â  Electronic submission of application materials

455.469Â Â Â Â  Municipal building inspection program to include certain policies and ordinances

455.471Â Â Â Â  Specialty code inspection and plan review fee authority; disposition of certain fee amounts

455.473Â Â Â Â  Disposition of certain fees received by department

455.475Â Â Â Â  Appeal of decision of building official

455.477Â Â Â Â  Requirement for suit filed by licensed specialty code inspector or plan reviewer

455.479Â Â Â Â  Application to specialty inspections identified by department

455.481Â Â Â Â  Application to inspection and plan review for prefabricated structures

455.483Â Â Â Â  Electrical and plumbing code plan review; rules

ENERGY CONSERVATION

(Generally)

455.525Â Â Â Â  Rules for energy conservation and passive solar energy in structures; inclusion in building code; application of testing requirements to fenestration products; review of regulations

455.530Â Â Â Â  Authority to receive money and to contract

(Energy Conservation Standards for Public Buildings)

455.560Â Â Â Â  Definitions for ORS 455.560 to 455.580

455.565Â Â Â Â  Purpose of ORS 455.560 to 455.580

455.570Â Â Â Â  Maximum lighting standards for new public buildings; exemptions

455.575Â Â Â Â  Advisory lighting standards for public buildings constructed before July 1, 1978

455.580Â Â Â Â  Status of powers of director

455.595Â Â Â Â  Energy Efficient Construction Account

LOW-RISE RESIDENTIAL DWELLING CODE

455.610Â Â Â Â  Low-Rise Residential Dwelling Code; adoption; changes; compatibility of other codes; alternative methods of construction; rules

455.622Â Â Â Â  Certification of inspectors; rules

455.625Â Â Â Â  Rules for permits; schedule of inspections

455.626Â Â Â Â  Rules for accommodating technology

455.627Â Â Â Â  Minor electrical installation inspection program; rules

455.628Â Â Â Â  Plan review exemption

455.630Â Â Â Â  Enforcement

PUBLIC ASSEMBLY STRUCTURES

455.640Â Â Â Â  Definitions for ORS 455.640 to 455.645

455.642Â Â Â Â  Application

455.645Â Â Â Â  Certain plans for structures of public assembly to be certified

MUNICIPAL REVIEW AND INSPECTION

(Generally)

455.675Â Â Â Â  Authorized substitutions in codes adopted by reference

455.680Â Â Â Â  Plan approval and permits for recreation or picnic park or camp; license; rules

455.685Â Â Â Â  Review of plans and specifications to determine compliance; effect of approval; fees

455.690Â Â Â Â  Appeal to advisory boards

455.700Â Â Â Â  Validity of certain building permits

455.705Â Â Â Â  Prefabricated structures plan approval and inspections; approval of business or persons performing inspections; rules; fees; manufacturer compliance program; insignia of compliance or certification stamp required for certain transactions

(Inspectors)

455.715Â Â Â Â  Definitions for ORS 455.715 to 455.740

455.720Â Â Â Â  Standards and qualifications for personnel; rules

455.725Â Â Â Â  Certification of personnel training programs

455.730Â Â Â Â  Certification of personnel required

455.735Â Â Â Â  Application for certification; fee; issuance of certificate

455.737Â Â Â Â  Experience and training outside Oregon; examination; rulemaking

455.740Â Â Â Â  Revocation of certification

(Remedial Authority of Director)

455.770Â Â Â Â  Investigative authority of director over municipalities; corrective action; limitation

455.775Â Â Â Â  Investigative authority of director; corrective action

MASTER BUILDER PROGRAMS

455.800Â Â Â Â  Definitions for ORS 455.800 to 455.820

455.805Â Â Â Â  Criteria for granting of master builder status

455.810Â Â Â Â  Certificates; fees; discipline; rules

455.815Â Â Â Â  Establishment of master builder programs; waiver of inspections; builder verification of performance

455.820Â Â Â Â  Plan review and verification; documentation; duties of building official; effect of waiver revocation

PENALTIES

455.895Â Â Â Â  Civil penalties

455.897Â Â Â Â  Criminal penalties

ADMINISTRATION

(Generally)

Â Â Â Â Â  455.010 Definitions for ORS chapter 455. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂAdvisory boardÂ means the board with responsibility for assisting in the adoption, amendment or administration of a specialty code, specifically:

Â Â Â Â Â  (A) The Building Codes Structures Board established under ORS 455.132;

Â Â Â Â Â  (B) The Electrical and Elevator Board established under ORS 455.138;

Â Â Â Â Â  (C) The State Plumbing Board established under ORS 693.115;

Â Â Â Â Â  (D) The Manufactured Structures and Parks Advisory Board established under ORS 446.280;

Â Â Â Â Â  (E) The Board of Boiler Rules established under ORS 480.535;

Â Â Â Â Â  (F) The Residential Structures Board established under ORS 455.135; or

Â Â Â Â Â  (G) The Mechanical Board established under ORS 455.140.

Â Â Â Â Â  (b) ÂAppropriate advisory boardÂ means the advisory board that has jurisdiction over a particular code, standard, license, certification or matter.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂLow-Rise Residential Dwelling CodeÂ means the adopted specialty code prescribing standards for the construction of residential dwellings that are three stories or less above grade and have an exterior door for each dwelling unit, but are not facilities or homes described in ORS 443.400 or transient lodging.

Â Â Â Â Â  (5) ÂMunicipalityÂ means a city, county or other unit of local government otherwise authorized by law to administer a building code.

Â Â Â Â Â  (6) ÂPrefabricated structureÂ means a building or subassembly that has been in whole or substantial part manufactured or assembled using closed construction at an off-site location to be wholly or partially assembled on-site. ÂPrefabricated structureÂ does not include a manufactured dwelling, recreational structure or recreational vehicle, as those terms are defined in ORS 446.003.

Â Â Â Â Â  (7) ÂSpecialty codeÂ means a code of regulations adopted under ORS 446.062, 446.185, 447.020 (2), 455.020 (2), 455.610, 455.680, 460.085, 460.360, 479.730 (1) or 480.545; but does not include regulations adopted by the State Fire Marshal pursuant to ORS chapter 476 or ORS 479.015 to 479.200 and 479.210 to 479.220.

Â Â Â Â Â  (8) ÂState building codeÂ means the combined specialty codes.

Â Â Â Â Â  (9) ÂStructural codeÂ means the specialty code prescribing structural standards for building construction.

Â Â Â Â Â  (10) ÂUnsafe conditionÂ means a condition caused by earthquake which is determined by the department or any representative of the department to be dangerous to life and property. ÂUnsafe conditionÂ includes but is not limited to:

Â Â Â Â Â  (a) Any portion, member or appurtenance of a building that has become detached or dislodged or appears likely to fail or collapse and thereby injure persons or damage property; or

Â Â Â Â Â  (b) Any portion, of a building or structure that has been damaged by earthquake, or by fire or explosion resulting from an earthquake, to the extent that the structural strength or stability of the building is substantially less than it was prior to the earthquake. [Formerly 456.750; 1991 c.227 Â§1; 1991 c.310 Â§1; 1993 c.18 Â§112; 1993 c.744 Â§85; 1997 c.259 Â§3; 1999 c.484 Â§1; 1999 c.1045 Â§12; 2003 c.655 Â§75; 2003 c.675 Â§Â§10,11]

Â Â Â Â Â  455.020 Purpose; scope of application; exceptions; scope of rules; fees by rule. (1) This chapter is enacted to enable the Director of the Department of Consumer and Business Services to promulgate a state building code to govern the construction, reconstruction, alteration and repair of buildings and other structures and the installation of mechanical devices and equipment therein, and to require the correction of unsafe conditions caused by earthquakes in existing buildings. The state building code shall establish uniform performance standards providing reasonable safeguards for health, safety, welfare, comfort and security of the residents of this state who are occupants and users of buildings, and will provide for the use of modern methods, devices, materials, techniques and practicable maximum energy conservation.

Â Â Â Â Â  (2) The rules adopted pursuant to this chapter shall include structural standards; standards for the installation and use of mechanical, heating and ventilating devices and equipment; and standards for prefabricated structures; and shall, subject to ORS 455.210, prescribe reasonable fees for the issuance of building permits and similar documents, inspections and plan review services by the Department of Consumer and Business Services. The department may also establish, by rule, the amount of any fee pertaining to the state building code or any specialty code that is authorized by statute, but for which an amount is not specified by statute.

Â Â Â Â Â  (3) This chapter does not affect the statutory jurisdiction and authority of the WorkersÂ Compensation Board, under ORS chapter 654, to promulgate occupational safety and health standards relating to places of employment, and to administer and enforce all state laws, regulations, rules, standards and lawful orders requiring places of employment to be safe and healthful.

Â Â Â Â Â  (4) This chapter and any specialty code does not limit the authority of a municipality to enact regulations providing for local administration of the state building code; local appeal boards; fees and other charges; abatement of nuisances and dangerous buildings; enforcement through penalties, stop-work orders or other means; or minimum health, sanitation and safety standards for governing the use of structures for housing, except where the power of municipalities to enact any such regulations is expressly withheld or otherwise provided for by statute. Pursuant to the regulation of dangerous buildings, a municipality may adopt seismic rehabilitation plans that provide for phased completion of repairs that are designed to provide improved life safety but that may be less than the standards for new buildings. [Formerly 456.755; 1991 c.227 Â§2; 1991 c.310 Â§2; 1995 c.304 Â§1; 1995 c.400 Â§5; 1999 c.1045 Â§13; 1999 c.1082 Â§11; 2001 c.710 Â§8]

Â Â Â Â Â  455.022 Appropriation of program fees established by department rule. All moneys deposited to the Consumer and Business Services Fund that are derived pursuant to ORS 455.240 or 460.370, or from state building code or specialty code program fees for which the amounts are established by Department of Consumer and Business Services rule pursuant to ORS 455.020 (2), are continuously appropriated to the department for carrying out any of the duties, functions and powers of the department under ORS 455.240 or 460.310 to 460.370 or under a program for which a fee amount is established by department rule pursuant to ORS 455.020 (2), without regard to the source of the moneys. [2001 c.710 Â§2]

Â Â Â Â Â  Note: 455.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.030 Rulemaking; notice; content; code distribution; amendment process. (1) Subject to any requirement for approval by the appropriate advisory boards, the Director of the Department of Consumer and Business Services may adopt, amend or repeal rules for carrying out the responsibilities of the Department of Consumer and Business Services to develop, implement, administer and enforce a program that relates to the state building code or a specialty code. Except as otherwise provided by this section, the director shall be subject to ORS chapter 183 in the adoption, amendment or repeal of regulations authorized by, and in the issuance of orders in contested cases arising under, this chapter.

Â Â Â Â Â  (2)(a) In addition to the notice requirements of ORS 183.335, notice of a public hearing on adoption, amendment or repeal of a specialty code shall be given to the governing bodies of all municipalities and the notice shall state that copies of the proposed action may be obtained from the department.

Â Â Â Â Â  (b) The notice of proposed rule change shall include a finding by the advisory board that the added cost, if any, is necessary to the health and safety of the occupants or the public or necessary to conserve scarce resources.

Â Â Â Â Â  (c) The director shall maintain a roster of individuals who wish to be notified of any changes to or interpretations of the Low-Rise Residential Dwelling Code. Subscribers to the list may be charged a reasonable amount necessary to defray the cost of maintaining the list and advising the subscribers of changes in the code.

Â Â Â Â Â  (3) The director is not required to publish or distribute those parts of a specialty code of regulations adopted by reference. However, the director shall publish with a specialty code and annually thereafter a list of places where copies of those parts of the specialty code adopted by reference may be obtained together with the approximate cost thereof. The director shall file one copy of the rule with the Secretary of State. All standards referred to in any specialty code or any of the modifications thereto need not be so filed. All standards and specialty codes referred to in the specialty code shall be kept on file and available for inspection in the offices of the department.

Â Â Â Â Â  (4) Any interested person may propose amendments to the state building code, which proposed amendments may be either applicable to all municipalities or, where it is alleged and established that conditions exist within a municipality or some municipalities that are not generally found within other municipalities, amendments may be restricted in application to such municipalities. Amendments proposed to the state building code under this subsection shall be in conformity with the policy and purpose prescribed by ORS 455.020. The justification and the particular circumstances requiring the proposed amendments shall be fully stated in the proposal. The director shall submit all proposed amendments to the appropriate advisory board. The board shall review and report its recommendations to the director on the amendments within 180 days after the date of submission by the director.

Â Â Â Â Â  (5) The director, with the approval of the advisory board, may adopt or modify and adopt any amendments proposed to the director under subsection (4) of this section. The director shall, within 30 days after the date of receipt of the recommendations of the advisory board, notify the person proposing the amendments of the adoption, modification and adoption or denial of the proposed amendments. Upon adoption, a copy of each amendment shall be distributed to the governing bodies of all municipalities affected thereby.

Â Â Â Â Â  (6) The director shall from time to time make or cause to be made investigations, or may accept authenticated reports from authoritative sources, concerning new materials or modes of construction intended for use in the construction of buildings or structures, or intended for use in other activity regulated by the state building code, and shall, where necessary, propose amendments to the code setting forth the conditions under which the materials or modes may be used, in accordance with the standards and procedures of this chapter. [Formerly 456.785; 1991 c.94 Â§2; 1993 c.744 Â§86; 1997 c.227 Â§1; 2003 c.368 Â§3; 2003 c.675 Â§12]

Â Â Â Â Â  455.035 Effective date of rules. (1) Any rule adopted under this chapter or ORS 447.010 to 447.156 and 447.992 or 479.510 to 479.945 and 479.995 shall not become effective on a date other than January 1, April 1, July 1 or October 1.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a rule adopting construction standards, materials, practices or provisions under the state building code may become effective on any date.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to temporary rules adopted under ORS 183.335 (5). [1995 c.553 Â§11; 1999 c.116 Â§1; 2005 c.734 Â§3]

Â Â Â Â Â  Note: 455.035 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.040 State building code preempts local ordinances and rules; exemptions; criteria. (1) The state building code shall be applicable and uniform throughout this state and in all municipalities, and no municipality shall enact or enforce any ordinance, rule or regulation relating to the same matters encompassed by the state building code but which provides different requirements unless authorized by the Director of the Department of Consumer and Business Services. The directorÂs authorization shall not be considered an amendment to the state building code under ORS 455.030. The director shall encourage experimentation, innovation and cost effectiveness by municipalities in the adoption of ordinances, rules or regulations which conflict with the state building code.

Â Â Â Â Â  (2) Subsection (1) of this section is operative:

Â Â Â Â Â  (a) With regard to the state structural code, July 1, 1974.

Â Â Â Â Â  (b) With regard to the state mechanical, heating and ventilating code, on the effective date of such code as determined under ORS 183.355.

Â Â Â Â Â  (c) With regard to each specialty code not named by paragraphs (a) and (b) of this subsection, on the effective date, as determined under ORS 183.355, of the first amendments to such code adopted pursuant to this chapter. [Formerly 456.775]

Â Â Â Â Â  455.042 State building code administrative regions. The Director of the Department of Consumer and Business Services shall establish regions for all areas of the state to carry out the uniform administration of the state building code. The director shall assign Department of Consumer and Business Services employees for the regions as necessary to:

Â Â Â Â Â  (1) Promote consistent interpretation of the state building code;

Â Â Â Â Â  (2) Resolve disputes between local building officials and contractors or developers regarding the application of one or more provisions of the state building code; and

Â Â Â Â Â  (3) Provide oversight and enforcement of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950, 479.995 and 480.510 to 480.670 and ORS chapters 447, 455, 460 and 693 and the rules adopted under those statutes. [2005 c.833 Â§2]

Â Â Â Â Â  Note: 455.042 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.044 Tri-County Building Industry Service Center; fees. (1) The Department of Consumer and Business Services may establish and staff a Tri-County Building Industry Service Center to make available to licensed contractors and their employees, local governments and the public the resources and services described in ORS 455.042 and 455.046.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may adopt by rule a reasonable fee schedule for the purpose of recovering the costs incurred by the department in providing services under ORS 455.046. Fees adopted and imposed under this section shall be in addition to the total building permit fees otherwise imposed in Clackamas, Multnomah and Washington Counties. A municipality shall collect fees adopted and imposed under this section and remit the fees to the department. [Formerly 455.842]

Â Â Â Â Â  Note: 455.044 to 455.048 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.046 Installation labels; standardized forms and procedures; use of Tri-County Building Industry Service Center resources. (1) The Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Develop and administer an installation label program for minor installations under the state building code, including but not limited to electrical installations under ORS 455.627, 479.540 and 479.570 and plumbing installations under ORS 447.076;

Â Â Â Â Â  (b) Develop standard application forms and procedures for use by municipalities in Clackamas, Multnomah and Washington Counties when issuing structural, mechanical, electrical, plumbing and other permits when those permits do not require a review of building plans;

Â Â Â Â Â  (c) Develop standard application forms and procedures for issuing building permits and recording inspections;

Â Â Â Â Â  (d) Develop standard forms and procedures for reviewing building plans;

Â Â Â Â Â  (e) Establish standardized criteria and methodology for determining fee amounts for permits that are required under the state building code established under ORS 455.030;

Â Â Â Â Â  (f) Maintain and make available to the public the names of persons certified to review building plans;

Â Â Â Â Â  (g) Maintain and make available to the public the names of persons certified to perform technical inspections; and

Â Â Â Â Â  (h) Administer prepaid building permit cost accounts.

Â Â Â Â Â  (2) The department may use the resources of the Tri-County Building Industry Service Center to:

Â Â Â Â Â  (a) Assist local building officials in the administration and enforcement of the state building code; and

Â Â Â Â Â  (b) Establish a process to facilitate the consistent application of the state building code throughout the state. [Formerly 455.844]

Â Â Â Â Â  Note: See note under 455.044.

Â Â Â Â Â  455.048 Rules. In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules necessary for the implementation of ORS 455.044 and 455.046. [Formerly 455.846]

Â Â Â Â Â  Note: See note under 455.044.

Â Â Â Â Â  455.050 Building permits; content. All building permits issued in this state shall contain the following information:

Â Â Â Â Â  (1) The name and address of the owner of the building or structure to be constructed or altered under the permit;

Â Â Â Â Â  (2) The name and address of the builder or contractor, if known, who will perform the construction or alteration; and

Â Â Â Â Â  (3) The street address and legal description or tax lot number of the property on which construction or alteration will occur. [Formerly 456.887]

Â Â Â Â Â  Note: 455.050 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.060 Rulings on acceptability of material, design or method of construction; effect of approval; fees. (1) Any person who desires to use or furnish any material, design or method of construction or installation in the state, or any building official, may request the Director of the Department of Consumer and Business Services to issue a ruling with respect to the acceptability of any material, design or method of construction about which there is a question under any provision of the state building code. Requests shall be in writing and, if made by anyone other than a building official, shall be made and the ruling issued prior to the use or attempted use of such questioned material, design or method.

Â Â Â Â Â  (2) In making rulings, the director shall obtain the approval of the appropriate advisory board as to technical and scientific facts and shall consider the standards and interpretations published by the body that promulgated any nationally recognized model code adopted as a specialty code of this state.

Â Â Â Â Â  (3) A copy of the ruling issued by the director shall be certified to the person making the request. Additional copies shall be transmitted to all building officials in the state. The director shall keep a permanent record of all such rulings, and shall furnish copies thereof to any interested person upon payment of such fees as the director may prescribe.

Â Â Â Â Â  (4) A building official or inspector shall approve the use of any material, design or method of construction approved by the director pursuant to this section if the requirements of all other local ordinances are satisfied. [Formerly 456.845]

Â Â Â Â Â  455.065 Alternative regulatory options for emerging technologies; rules. (1) Notwithstanding any provision of this chapter or ORS chapter 460, 479, 480 or 693, the Director of the Department of Consumer and Business Services may establish by rule alternative regulatory options for emerging technologies without the approval of advisory boards. Before adopting rules under this section, the director shall consult with the chairperson of an advisory board that will be affected by the alternative regulatory option. Rules adopted by the director may include definitions of the types of products that qualify as emerging technologies and may approve the use of specific emerging technologies.

Â Â Â Â Â  (2) The director shall consider national and international standards applicable to emerging technologies in adopting rules under this section.

Â Â Â Â Â  (3) Rules adopted by the director under this section must be limited to a specific site unless statewide application is approved by an advisory board that will be affected by the alternative regulatory option.

Â Â Â Â Â  (4) Rules adopted by the director under this section may not adversely affect the scope of practice under any license issued by the Department of Consumer and Business Services.

Â Â Â Â Â  (5) As used in this section, Âemerging technologyÂ means a product that is of a unique type or that has a unique scope of application and that would provide a benefit to OregonÂs economy if developed, used or produced by Oregon businesses. [2005 c.186 Â§2]

Â Â Â Â Â  455.068 Applicability of construction standards to winery. (1) For the purposes of this section, ÂwineryÂ means a facility used primarily for the commercial production of wine or cider, including but not limited to areas used for production, shipping and distribution, wholesale and retail sales, tasting, crushing, fermenting, blending, aging, storage, bottling, administrative functions and warehousing.

Â Â Â Â Â  (2) In adopting any construction standards impacting a winery, the Department of Consumer and Business Services shall ensure the standards are applicable to all wineries producing wine, as defined in ORS 471.001, and cider, as defined in ORS 471.023. [2005 c.734 Â§2]

Â Â Â Â Â  Note: 455.068 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.070 Report of suspected code violation; rules; form; appeal. Any person may report a suspected violation of the state building code, which poses an imminent threat to public health or safety, to the local building official or, where the code is state-administered, to the Department of Consumer and Business Services. The complaint shall be in writing and submitted under rules adopted by the department. The rules of the department shall provide for the disposition of frivolous or harassing complaints by requiring detailed descriptions of the alleged violation and reference to the code sections allegedly violated. A copy of the complaint shall be given by the municipality or agency to the contractor, building owner and subcontractor, if any, involved in the project alleged to be in violation. The municipality or agency may charge the complainant for the necessary costs of supplying, copying and distributing the complaint form. If, after five working days, no remedial action has taken place, the complainant has standing to appeal the matter to the appeals board of the municipality, where one is established, or directly to the applicable state advisory board where there is no local appeals board. The municipal appeals board or state advisory board shall reach a final decision within 14 days of the complainantÂs appeal. A municipal appeals board decision shall then be subject to appeal to a state advisory board under ORS 455.690, provided that the state advisory board shall reach a final determination within 14 days of notice of an appeal. A record of the written complaint and the findings of the appeals and advisory boards may be introduced into evidence in any judicial proceeding for damages brought against the complainant by any person suffering damages as a result of the complaint. [Formerly 456.842; 1993 c.744 Â§87]

Â Â Â Â Â  455.080 Inspector may require proof of compliance. Notwithstanding ORS 455.630 (2), any inspector, including a specialty code inspector licensed under ORS 455.457, authorized by ORS 455.150 or 455.153 to determine compliance with the requirements of the state building code or any specialty code under this chapter may, in accordance with a compliance program as described in ORS 455.153 (2), require any person who is engaged in any activity regulated by the state building code to demonstrate proof of compliance with the applicable licensing, registration or certification requirements of ORS chapters 446, 447, 455, 460, 479, 480, 693 and 701. [Formerly 456.802; 1999 c.1045 Â§14; 2001 c.411 Â§16]

Â Â Â Â Â  Note: 455.080 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.085 Publication; readability; funding. (1) The Director of the Department of Consumer and Business Services shall, upon receipt of adequate funds under subsection (2) of this section, publish all state building code provisions relating to the design, construction, prefabrication, equipment or appliance installation, quality of materials, use and occupancy location and repair of detached low-rise residential dwellings in two separate publications. One publication shall contain the applicable provisions of the specialty code adopted under ORS 479.730 (1) and the other publication shall contain the remaining applicable provisions of the state building code. The text of the publications made under this section shall be readable at the ninth grade level of reading, as determined by the director under one or more standard recognized readability formulas, including, but not limited to, the Flesch, Fry or Dale Chall tests.

Â Â Â Â Â  (2) The publications under subsection (1) of this section shall be paid for by funds donated by interested citizens, who shall be made aware of the project by the Department of Consumer and Business Services through public service announcements and other nominal-cost advertising. Funds shall be collected until sufficient funds are available to conduct the publication. Refunds shall be made to the donors if sufficient funds are not collected. [Formerly 456.787 and then 455.635; 2003 c.675 Â§13]

Â Â Â Â Â  455.090 Building codes information and services system or network. The Department of Consumer and Business Services may identify the resources necessary to develop a system or network that provides electronic access to building codes information and services for all building code jurisdictions in the state. The department may explore the availability of alternative means for establishing a statewide system or network for building codes information and services, including but not limited to developing resource sharing arrangements with private industry, obtaining foundation grants and obtaining federal funding. [2003 c.336 Â§1; 2005 c.56 Â§3]

Â Â Â Â Â  Note: 455.090 and 455.095 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.095 Electronic access to building codes information and services. The Department of Consumer and Business Services, in cooperation with local jurisdictions, may develop and implement a program that provides electronic access to building codes information. The building codes information and services available through the program may include, but need not be limited to:

Â Â Â Â Â  (1) Licensing, permit, inspection and other relevant information;

Â Â Â Â Â  (2) Provision for the electronic submission of permit applications;

Â Â Â Â Â  (3) The electronic issuance of minor label or other appropriate permits;

Â Â Â Â Â  (4) Access to other permit and inspection processes; and

Â Â Â Â Â  (5) Scheduling of inspections, tracking of corrections and granting of approvals. [2003 c.336 Â§2; 2005 c.56 Â§4]

Â Â Â Â Â  Note: See note under 455.090.

Â Â Â Â Â  Note: Section 5, chapter 56, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The Department of Consumer and Business Services shall report to the Seventy-fourth Legislative Assembly on or before January 31, 2007, regarding any implementation and administration of a program under section 2, chapter 336, Oregon Laws 2003 [455.095]. [2005 c.56 Â§5]

(Director; Boards)

Â Â Â Â Â  455.100 Duties of director. The Director of the Department of Consumer and Business Services shall have general supervision over the administration of the state building code regulations, including providing statewide interpretations for the plumbing, elevator, electrical, manufactured structures, boiler, amusement ride, structural, mechanical, low-rise residential dwelling and prefabricated structures codes. [Formerly 456.790; 1993 c.18 Â§113; 1993 c.744 Â§88; 2003 c.675 Â§Â§14,15]

Â Â Â Â Â  455.110 Other duties of director; rules. Except as otherwise provided by ORS chapters 446, 447, 460, 476, ORS 479.015 to 479.220, 479.510 to 479.945, 479.990 and 479.995 and ORS chapter 480:

Â Â Â Â Â  (1) The Director of the Department of Consumer and Business Services shall coordinate, interpret and generally supervise the adoption, administration and enforcement of the state building code.

Â Â Â Â Â  (2) The director, with the approval of the appropriate advisory boards, shall adopt codes and standards, including regulations as authorized by ORS 455.020 governing the construction, reconstruction, alteration and repair of buildings and other structures and the installation of mechanical devices and equipment therein. The regulations may include rules for the administration and enforcement of a certification system for persons performing work under the codes and standards adopted under this subsection. However, this subsection does not authorize the establishment of a separate certification for performing work on low-rise residential dwellings.

Â Â Â Â Â  (3) The director, with the approval of the appropriate advisory boards, may amend such codes from time to time. The codes of regulations and any amendment thereof shall conform insofar as practicable to model building codes generally accepted and in use throughout the United States. If there is no nationally recognized model code, consideration shall be given to the existing specialty codes presently in use in this state. Such model codes with modifications considered necessary and specialty codes may be adopted by reference. The codes so promulgated and any amendments thereof shall be based on the application of scientific principles, approved tests and professional judgment and, to the extent that it is practical to do so, the codes shall be promulgated in terms of desired results instead of the means of achieving such results, avoiding wherever possible the incorporation of specifications of particular methods or materials. To that end the codes shall encourage the use of new methods, new materials and maximum energy conservation.

Â Â Â Â Â  (4) The director shall adopt rules requiring a journeyman plumber who holds a certificate of competency issued under ORS chapter 693 or an apprentice plumber, as defined in ORS 693.010, who tests backflow prevention device assemblies to complete a state-approved training program for the testing of those assemblies. [Formerly 456.770; 2003 c.675 Â§16; 2005 c.736 Â§2]

Â Â Â Â Â  455.112 Elimination of unclear, duplicative, conflicting or inadequate provisions; rules. Notwithstanding ORS 455.030 and 455.110, the Director of the Department of Consumer and Business Services may initiate the adoption of rules the director considers necessary to interpret, harmonize, streamline, adjust, administer or enforce the state building code when any provision of the state building code is unclear, duplicative or in conflict with another or when the code does not adequately address a project of a unique type or scope. The director must obtain the approval of the appropriate advisory boards prior to adopting a rule under this section. [2003 c.367 Â§2]

Â Â Â Â Â  Note: 455.112 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.117 Adoption of rules governing licensing, certification or registration. (1) Except as provided in subsection (3) of this section, a regulatory body listed in subsection (2) of this section may adopt rules to administer the licensing, certification or registration of persons regulated by the body. The rules adopted under this section may include, but need not be limited to:

Â Â Â Â Â  (a) The form and content of an application for issuance or renewal of a license, certificate or registration;

Â Â Â Â Â  (b) Training and continuing education requirements to maintain a license, certificate or registration;

Â Â Â Â Â  (c) The form and content of and the process for preparing and administering examinations and examination reviews;

Â Â Â Â Â  (d) The term of a license, certificate or registration; and

Â Â Â Â Â  (e) The creation of a system for combining two or more licenses, certificates or registrations issued to an individual by an advisory board or the Department of Consumer and Business Services into a single license, certificate, registration or other authorization.

Â Â Â Â Â  (2) Subsection (1) of this section applies to the following:

Â Â Â Â Â  (a) Subject to ORS 446.003 to 446.200, 446.225 to 446.285 and 446.395 to 446.420, with the approval of the Manufactured Structures and Parks Advisory Board, the Department of Consumer and Business Services for purposes of licenses, certificates and registrations issued under ORS 446.003 to 446.200, 446.225 to 446.285 and 446.395 to 446.420.

Â Â Â Â Â  (b) Subject to ORS 447.010 to 447.156 and ORS chapter 693, the State Plumbing Board for purposes of licenses issued under ORS 447.010 to 447.156 and ORS chapter 693.

Â Â Â Â Â  (c) Subject to ORS 460.005 to 460.175, after consultation with the Electrical and Elevator Board, the department for purposes of licenses issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (d) Subject to ORS 479.510 to 479.945, the Electrical and Elevator Board for purposes of licenses issued under ORS 446.210 or 479.510 to 479.945.

Â Â Â Â Â  (e) Subject to ORS 480.510 to 480.670, the Board of Boiler Rules for purposes of licenses issued under ORS 480.510 to 480.670.

Â Â Â Â Â  (3) This section does not authorize the adoption of rules regulating:

Â Â Â Â Â  (a) Building officials, inspectors, plan reviewers or municipalities;

Â Â Â Â Â  (b) Persons engaged in the manufacture, conversion or repair of prefabricated structures, prefabricated components or recreational vehicles; or

Â Â Â Â Â  (c) Master builders certified under ORS 455.800 to 455.820. [2005 c.758 Â§2]

Â Â Â Â Â  Note: 455.117 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.122 Combinations of licenses; rules. (1) The Director of the Department of Consumer and Business Services, with the approval of the appropriate advisory boards, shall establish a system that allows a contractor or business possessing two or more licenses described in subsection (2) of this section to have an approved combination of those licenses issued or renewed simultaneously.

Â Â Â Â Â  (2) Notwithstanding any issuance or renewal dates established by rule under ORS 455.117, subsection (1) of this section applies to contractor or business licenses by the Electrical and Elevator Board, the Board of Boiler Rules or the State Plumbing Board.

Â Â Â Â Â  (3) The director shall establish rules to implement the system described in this section. The rules must establish the combinations of licenses for which a simultaneous issuance or renewal is offered, the term and expiration date for the combination, the appropriate fees for administering the system, the criteria for issuance and renewal and the other standards and criteria deemed by the Department of Consumer and Business Services to be necessary to administer and enforce the system. [2003 c.136 Â§2; 2005 c.758 Â§18]

Â Â Â Â Â  Note: The amendments to 455.122 by section 18, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.122. (1) The Director of the Department of Consumer and Business Services, with the approval of the appropriate advisory boards, shall establish a system that allows a contractor or business possessing two or more licenses, certificates, registrations or other authorizations described in subsection (2) of this section to have an approved combination of those licenses, certificates, registrations and other authorizations issued or renewed simultaneously.

Â Â Â Â Â  (2) Notwithstanding any issuance or renewal dates established under ORS 479.510 to 479.945 and 480.510 to 480.670 and this chapter and ORS chapters 447 and 460, subsection (1) of this section applies to contractor or business licenses, certificates, registrations or other authorizations by the Electrical and Elevator Board, the Board of Boiler Rules or the State Plumbing Board.

Â Â Â Â Â  (3) The director shall establish rules to implement the system described in this section. The rules must establish the combinations of licenses, certificates, registrations and other authorizations for which a simultaneous issuance or renewal is offered, the term and expiration date for the combination, the appropriate fees for administering the system, the criteria for issuance and renewal and the other standards and criteria deemed by the Department of Consumer and Business Services to be necessary to administer and enforce the system.

Â Â Â Â Â  Note: 455.122 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.125 Denial, suspension, conditioning or revocation of license, certificate, registration or other authorization. In addition to any other sanction, remedy or penalty provided by law, the Director of the Department of Consumer and Business Services or an appropriate advisory board may deny, suspend, condition or revoke a registration, certification, license or other authority to perform work or conduct business issued under laws administered by the department or advisory board if the holder:

Â Â Â Â Â  (1) Fails to comply with a provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 or 480.510 to 480.670 or ORS chapter 447, 455, 460 or 693, or with any rule adopted under those statutes or under ORS 455.117; or

Â Â Â Â Â  (2) Engages in an act for which the Construction Contractors Board imposes a sanction on the holder under ORS 701.135. [2003 c.361 Â§2; 2005 c.758 Â§19]

Â Â Â Â Â  Note: The amendments to 455.125 by section 19, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.125. In addition to any other sanction, remedy or penalty provided by law, the Director of the Department of Consumer and Business Services or an appropriate advisory board may deny, suspend, condition or revoke a registration, certification, license or other authority to perform work or conduct business issued under laws administered by the department or advisory board if the holder:

Â Â Â Â Â  (1) Fails to comply with a provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 or 480.510 to 480.670 or ORS chapter 447, 455, 460 or 693, or with any rule adopted thereunder; or

Â Â Â Â Â  (2) Engages in an act for which the Construction Contractors Board imposes a sanction on the holder under ORS 701.135.

Â Â Â Â Â  Note: 455.125 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.127 Disqualification from obtaining license, registration, certificate or certification. (1) As used in this section, ÂpersonÂ includes individuals, corporations, associations, firms, partnerships, limited liability companies, joint stock companies, public agencies and an owner or holder of a direct or indirect interest in a corporation, association, firm, partnership, limited liability company or joint stock company.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, the Department of Consumer and Business Services or an appropriate advisory board may disqualify a person from obtaining or renewing a license, registration, certificate or certification if the person:

Â Â Â Â Â  (a) Is or has been subject to civil penalties, revocation, cancellation or suspension of a license, registration, certificate or certification or other sanction by the director, department or an advisory board; or

Â Â Â Â Â  (b) Is or has been directly involved in an act for which the director, department or an advisory board has levied civil penalties, revoked, canceled or suspended a license, registration, certificate or certification or imposed other sanction while the person served as a principal, director, officer, owner, majority shareholder, member or manager of a limited liability company or in another capacity with direct or indirect control over another business.

Â Â Â Â Â  (3) A disqualification under subsection (2) of this section shall be for a period determined by the director, department or appropriate advisory board by rule, not to exceed five years. If a person applies for reinstatement of a revoked license, registration, certificate or certification after the period of disqualification, the person must meet the qualifications for initial issuance of the license, registration, certificate or certification. [2005 c.416 Â§2; 2005 c.758 Â§56h]

Â Â Â Â Â  Note: 455.127 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.129 Additional grounds for denial, suspension, conditioning or revocation of license, certificate, registration or application. (1) Subject to ORS chapter 183, except as provided in subsection (3) of this section, a regulatory body listed in subsection (2) of this section may deny a license, certificate, registration or application or may suspend, revoke, condition or refuse to renew a license, certificate or registration if the regulatory body finds that the licensee, certificate holder, registrant or applicant:

Â Â Â Â Â  (a) Has failed to comply with the laws administered by the regulatory body or with the rules adopted by the regulatory body.

Â Â Â Â Â  (b) Has failed to comply with an order of the regulatory body or the Director of the Department of Consumer and Business Services, including but not limited to the failure to pay a civil penalty.

Â Â Â Â Â  (c) Has filed an application for a license, certificate or registration that, as of the date the license, certificate or registration was issued or the date of an order denying the application, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was incorrect or misleading in any respect.

Â Â Â Â Â  (d) Has performed work without appropriate licensing, certification or registration or has employed individuals to perform work without appropriate licensing, certification or registration.

Â Â Â Â Â  (e) Has failed to meet any condition or requirement to obtain or maintain a license, certificate or registration.

Â Â Â Â Â  (f) Has acted in a manner creating a serious danger to the public health or safety.

Â Â Â Â Â  (g) Is a business, the owner or an officer of which has an outstanding obligation to pay a civil penalty assessed under ORS 455.895 or has been the subject of action against the license, certificate or registration by the Department of Consumer and Business Services, the director or any advisory board.

Â Â Â Â Â  (h) Is a business, the owner or an officer of which was an owner or officer in another business at the time:

Â Â Â Â Â  (A) The other business was assessed a civil penalty under ORS 455.895 that remains unpaid; or

Â Â Â Â Â  (B) An act or failure to act by any owner or officer of the other business resulted in action being taken against the license, certificate or registration of the other business by the department, the director or any advisory board.

Â Â Â Â Â  (2) Subsection (1) of this section applies to:

Â Â Â Â Â  (a) The State Plumbing Board for purposes of licenses issued under ORS 447.010 to 447.156 or ORS chapter 693.

Â Â Â Â Â  (b) The Electrical and Elevator Board for purposes of licenses issued under ORS 446.210 or 479.510 to 479.945.

Â Â Â Â Â  (c) The Board of Boiler Rules for purposes of licenses issued under ORS 480.510 to 480.670.

Â Â Â Â Â  (d) The department for purposes of licenses issued under this chapter.

Â Â Â Â Â  (e) The department, subject to Electrical and Elevator Board approval, for purposes of licenses issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (f) The department, subject to Manufactured Structures and Parks Advisory Board approval, for purposes of licenses, certificates and registrations issued under ORS 446.003 to 446.200, 446.225 to 446.285 and 446.395 to 446.420.

Â Â Â Â Â  (3) This section does not apply to licenses, certificates, registrations or applications for licensure, certification or registration involving inspectors or involving persons engaged in the manufacture, conversion or repair of prefabricated structures, prefabricated components or recreational vehicles. [2005 c.758 Â§4]

Â Â Â Â Â  Note: 455.129 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.130 [Formerly 456.780; 1989 c.224 Â§118; repealed by 1993 c.744 Â§41]

Â Â Â Â Â  455.132 Building Codes Structures Board; duties; membership. (1) There is established in the Department of Consumer and Business Services a Building Codes Structures Board consisting of nine members.

Â Â Â Â Â  (2) The Building Codes Structures Board shall assist the Director of the Department of Consumer and Business Services in administering the structural, prefabricated structures and energy programs described in this chapter and the accessibility to persons with physical disabilities program described in ORS 447.210 to 447.280.

Â Â Â Â Â  (3) The board shall consist of members broadly representative of the industries and professions involved in the development and construction of buildings and energy conservation, including:

Â Â Â Â Â  (a) An architect or engineer;

Â Â Â Â Â  (b) A general contractor, as defined in ORS 701.005, specializing in the construction of buildings more than three stories above grade;

Â Â Â Â Â  (c) A contractor specializing in construction for heavy industry;

Â Â Â Â Â  (d) A representative of the building trade;

Â Â Â Â Â  (e) A representative of a utility or energy supplier;

Â Â Â Â Â  (f) A representative of a fire protection agency;

Â Â Â Â Â  (g) A building official;

Â Â Â Â Â  (h) An owner or manager of a commercial office building; and

Â Â Â Â Â  (i) A representative selected from individuals recommended by the Oregon Disabilities Commission. [1993 c.744 Â§80; 1995 c.249 Â§1; 2003 c.675 Â§Â§17,18,19]

Â Â Â Â Â  Note: 455.132, 455.138 and 455.144 were added to and made a part of ORS chapter 455 by legislative action but were not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.135 Residential Structures Board; duties; membership. (1) There is established a Residential Structures Board consisting of nine members appointed by the Governor.

Â Â Â Â Â  (2) The members of the board shall assist the Director of the Department of Consumer and Business Services in administering the low-rise residential dwelling program described in this chapter.

Â Â Â Â Â  (3) The board must consist of:

Â Â Â Â Â  (a) One contractor specializing in the construction of residential structures;

Â Â Â Â Â  (b) One contractor specializing in the remodeling of residential structures;

Â Â Â Â Â  (c) One contractor specializing in building multifamily housing three stories or less above grade;

Â Â Â Â Â  (d) One home designer or architect;

Â Â Â Â Â  (e) One building official;

Â Â Â Â Â  (f) One representative of residential building trade subcontractors;

Â Â Â Â Â  (g) One structural engineer;

Â Â Â Â Â  (h) One representative of a utility or energy supplier; and

Â Â Â Â Â  (i) One public member who does not receive compensation from any interest represented under paragraphs (a) to (h) of this subsection. [2003 c.675 Â§2]

Â Â Â Â Â  Note: 455.135 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.138 Electrical and Elevator Board; duties; membership. (1) There is established in the Department of Consumer and Business Services an Electrical and Elevator Board consisting of 15 members.

Â Â Â Â Â  (2) The Electrical and Elevator Board shall assist the Director of the Department of Consumer and Business Services in administering the electrical program described in ORS 479.510 to 479.945 and 479.995 and the elevator program described in ORS 460.005 to 460.175.

Â Â Â Â Â  (3) The board shall be composed of:

Â Â Â Â Â  (a) A fire and casualty underwriter;

Â Â Â Â Â  (b) A representative of industrial plants regularly employing licensed electricians;

Â Â Â Â Â  (c) A person representing the power and light industry;

Â Â Â Â Â  (d) An electrical equipment supplier who otherwise qualifies by experience in the industry;

Â Â Â Â Â  (e) An elevator manufacturing representative;

Â Â Â Â Â  (f) One member from the electrical equipment manufacturing industry who otherwise qualifies by experience and training in electricity;

Â Â Â Â Â  (g) Two journeyman electricians;

Â Â Â Â Â  (h) An electrical inspector;

Â Â Â Â Â  (i) Two electrical contractors;

Â Â Â Â Â  (j) A municipal building official;

Â Â Â Â Â  (k) A journeyman elevator installer;

Â Â Â Â Â  (L) An owner or manager of a commercial office building; and

Â Â Â Â Â  (m) A public member who does not receive compensation from any interest described in paragraphs (a) to (L) of this subsection. [1993 c.744 Â§81; 1995 c.249 Â§2]

Â Â Â Â Â  Note: See note under 455.132.

Â Â Â Â Â  455.140 Mechanical Board; duties; membership. (1) There is established a Mechanical Board consisting of nine members appointed by the Governor.

Â Â Â Â Â  (2) The members of the board shall assist the Director of the Department of Consumer and Business Services in administering the code adopted pursuant to ORS 455.020 for mechanical devices and equipment.

Â Â Â Â Â  (3) The board must consist of:

Â Â Â Â Â  (a) One representative of the plumbing industry;

Â Â Â Â Â  (b) One sheet metal and air conditioner contractor;

Â Â Â Â Â  (c) One municipal mechanical inspector possessing the highest level of mechanical inspector certification issued by the Department of Consumer and Business Services;

Â Â Â Â Â  (d) One heating, venting and air conditioning contractor;

Â Â Â Â Â  (e) One heating, venting and air conditioning installer;

Â Â Â Â Â  (f) One sheet metal and air conditioner installer;

Â Â Â Â Â  (g) One representative of a natural gas company or other utility;

Â Â Â Â Â  (h) One building official; and

Â Â Â Â Â  (i) One public member who does not receive compensation from any interest represented under paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (4) At least one of the board members described in subsection (3)(b) or (d) of this section must be an owner or operator of a contracting business employing 10 or fewer persons at the time of the memberÂs appointment to the term. [2003 c.675 Â§4]

Â Â Â Â Â  Note: 455.140 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.144 Terms; compensation; officers; quorum; meetings; rules; removal of members; confirmation. (1) The Building Codes Structures Board, the Electrical and Elevator Board, the Residential Structures Board and the Mechanical Board shall each be organized and governed as described in this section.

Â Â Â Â Â  (2)(a) The term of office of each member is four years and no member shall be eligible for appointment to more than two full terms of office. The Governor shall appoint the members of each board and the board members shall serve at the pleasure of the Governor.

Â Â Â Â Â  (b) Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of each board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) A board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such office as the board determines.

Â Â Â Â Â  (5) A majority of the members of a board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Each board shall meet once every three months at a place, day and hour determined by the board. A board shall also meet at other times and places specified by the call of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (7) In accordance with applicable provisions of ORS chapter 183, the director may adopt rules necessary for the administration of the laws that the Department of Consumer and Business Services is charged with administering.

Â Â Â Â Â  (8) The Governor may remove a board member for good cause. ÂGood causeÂ for removal of a member includes, but is not limited to, three unexcused absences during any 12-month period from a regularly scheduled board meeting.

Â Â Â Â Â  (9) The appointment of a member of a board is subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [1993 c.744 Â§83; 2003 c.675 Â§Â§20,21]

Â Â Â Â Â  Note: See note under 455.132.

(Municipal Regulation)

Â Â Â Â Â  455.148 Comprehensive municipal building inspection programs; building officials; rules; program duration, plan, failure, abandonment and resumption. (1)(a) A municipality that assumes the administration and enforcement of a building inspection program on or after January 1, 2002, shall administer and enforce the program for all of the following:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection;

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230;

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446;

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680;

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350;

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155; and

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (b) A building inspection program of a municipality may not include:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670;

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; or

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if the municipality is not a county, notify the county whether the municipality will continue to administer and enforce the building inspection program after expiration of the four-year period.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer the building inspection program, the county or counties in which the city is located shall administer and enforce the county program within the city in the same manner as the program is administered and enforced outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce a building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce a building inspection program, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying the expenses thereof. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7) The governing body of a municipality may commence responsibility for the administration and enforcement of a building inspection program beginning July 1 of any year by notifying the director no later than January 1 of the same year and obtaining the directorÂs approval of an assumption plan as described in subsection (11)(c) of this section.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality assuming or continuing a building inspection program under this section to submit a written plan with the notice required under subsection (4) or (7) of this section. If the department is the governing body, the department shall have a plan on file. The plan must specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers and enforces a building inspection program pursuant to this section shall recognize and accept the performances of state building code activities by businesses and persons authorized under ORS 455.457 to perform the activities as if the activities were performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs that municipalities assume on or after January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Requiring a municipality assuming a building inspection program to submit with the notice given under subsection (7) of this section an assumption plan that includes, at a minimum:

Â Â Â Â Â  (A) A description of the intended availability of program services, including proposed service agreements for carrying out the program during at least the first two years;

Â Â Â Â Â  (B) Demonstration of the ability and intent to provide building inspection program services for at least two years;

Â Â Â Â Â  (C) An estimate of proposed permit revenue and program operating expenses;

Â Â Â Â Â  (D) Proposed staffing levels; and

Â Â Â Â Â  (E) Proposed service levels;

Â Â Â Â Â  (d) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (e) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (f) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (g) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program throughout a county, if another municipality is allowed to provide a building inspection program within the same county; and

Â Â Â Â Â  (h) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) A municipality that abandons or otherwise ceases to administer a building inspection program that the municipality assumed under this section may not resume the administration or enforcement of the program for at least two years. The municipality may resume the administration and enforcement of the abandoned program only on July 1 of an odd-numbered year. Prior to resuming the administration and enforcement of the program, the municipality must follow the notification procedure set forth in subsection (7) of this section. [2001 c.573 Â§1; 2005 c.22 Â§328]

Â Â Â Â Â  Note: 455.148 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.150 Selective municipal building inspection programs; building officials; rules; program duration, plan, failure and abandonment; limitation on program resumption. (1) A municipality that assumes the administration and enforcement of a building inspection program prior to January 1, 2002, may administer and enforce all or part of a building inspection program. A building inspection program:

Â Â Â Â Â  (a) Is a program that includes:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection;

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230;

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446;

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680;

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350;

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155; and

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (b) Is not a program that includes:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670;

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; and

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program or parts thereof, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if not a county, notify the county whether the municipality will continue to administer the building inspection program, or parts thereof, after expiration of the four-year period. If parts of a building inspection program are to be administered and enforced by a municipality, the parts shall correspond to a classification designated by the director as reasonable divisions of work.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer certain specialty codes or parts thereof under the building inspection program, the county or counties in which the city is located shall administer and enforce those codes or parts thereof within the city in the same manner as it administers and enforces them outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce certain specialty codes or parts thereof under the building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce those codes or parts thereof, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying such expenses. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7) If a municipality administering a building inspection program under this section seeks to administer additional parts of a program, the municipality must comply with ORS 455.148, including the requirement that the municipality administer and enforce all aspects of the building inspection program. Thereafter, the municipality is subject to ORS 455.148 and ceases to be subject to this section.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality to submit a written plan with the notice required under subsection (4) of this section. If the department is the governing body, the department shall have a plan on file. The plan shall specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers a code for which persons or businesses are authorized under ORS 455.457 to perform activities shall recognize and accept those activities as if performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs of municipalities assumed prior to January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (d) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (e) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (f) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program or part of the program throughout a county, if another municipality is allowed to provide a building inspection program or part of a program within the same county; and

Â Â Â Â Â  (g) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons any part of the building inspection program or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) If a municipality abandons or otherwise ceases to administer all or part of a building inspection program described in this section, the municipality may not resume the administration and enforcement of the abandoned program or part of a program for at least two years. The municipality may resume the administration and enforcement of the abandoned program or part of a program only on July 1 of an odd-numbered year. To resume the administration and enforcement of the abandoned program or part of a program, the municipality must comply with ORS 455.148, including the requirement that the municipality administer and enforce all aspects of the building inspection program. Thereafter, the municipality is subject to ORS 455.148 and ceases to be subject to this section. [Formerly 456.800; 1991 c.308 Â§1; 1991 c.410 Â§1; 1993 c.463 Â§1; 1993 c.744 Â§89; 1995 c.553 Â§1; 1999 c.1045 Â§15; 2001 c.573 Â§3]

Â Â Â Â Â  455.152 Objections to municipal assumption of building inspection program. (1) A municipality, 10 or more persons or an association with 10 or more members may file objections to a municipalityÂs assumption of a building inspection program. The objections must be filed within 30 days after the Director of the Department of Consumer and Business Services gives notice of the application.

Â Â Â Â Â  (2) The director, by rule, shall establish a process for reviewing objections filed under subsection (1) of this section. The review process shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of economic impairment, if any, affecting the municipality;

Â Â Â Â Â  (b) Demonstration by the municipality that all building inspection program permits and services will be available, including any service agreements for carrying out building program services;

Â Â Â Â Â  (c) Review of all elements of the assumption plan submitted by the municipality;

Â Â Â Â Â  (d) Demonstration by the municipality of the ability to provide building inspection program services for at least two years; and

Â Â Â Â Â  (e) Review of proposed levels of service, including the municipalityÂs ability to maintain or improve upon existing service levels.

Â Â Â Â Â  (3) Upon completion of a review under subsection (2) of this section, the director shall issue a final agency order approving or disapproving the application. [2001 c.573 Â§2]

Â Â Â Â Â  Note: 455.152 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.153 Municipality authority to administer specialty code or building requirements; effect on jurisdiction of agencies. (1) A municipality may administer any specialty code or building requirements as though the code or requirements were ordinances of the municipality if the municipality is authorized to administer:

Â Â Â Â Â  (a) The specialty code under ORS chapter 447 or 455 or ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (b) Mobile or manufactured dwelling parks requirements adopted under ORS 446.062.

Â Â Â Â Â  (c) Temporary parks requirements adopted under ORS 446.105.

Â Â Â Â Â  (d) Manufactured dwelling installation, support and tiedown requirements adopted under ORS 446.230.

Â Â Â Â Â  (e) Park or camp requirements adopted under ORS 455.680.

Â Â Â Â Â  (2) Administration of any specialty code or building requirement includes establishing a program intended to verify compliance with state licensing requirements and all other administrative and judicial aspects of enforcement of the code or requirement. Nothing in this section affects the concurrent jurisdiction of the Director of the Department of Consumer and Business Services, the Building Codes Structures Board, the State Plumbing Board, the Manufactured Structures and Parks Advisory Board, the Electrical and Elevator Board, the Residential Structures Board or the Mechanical Board to impose civil penalties for violations committed within municipalities. [1995 c.190 Â§2; 2001 c.411 Â§17; 2003 c.675 Â§Â§22,23]

Â Â Â Â Â  Note: 455.153 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.154 Alternative permit and inspection program. (1) Notwithstanding ORS 447.076, 455.627, 479.560 and 479.565, the Department of Consumer and Business Services, in consultation with the appropriate advisory boards, may establish special alternative permit and inspection programs for any installations or equipment regulated under the state building code. The alternative programs may include, but need not be limited to:

Â Â Â Â Â  (a) Programs for work, other than life-safety work, performed in commercial, manufacturing, industrial and institutional facilities; and

Â Â Â Â Â  (b) Inspection programs for in-plant construction.

Â Â Â Â Â  (2) Every municipality that administers and enforces a building program under ORS 455.148 or 455.150 shall administer and enforce within the municipality any special alternative permit and inspection program that the department makes applicable to that municipality.

Â Â Â Â Â  (3) A municipality may apply to the department for approval of municipal application forms, procedures and criteria for plan review, permits and inspections and methodologies for determining fee amounts, for use by the municipality in carrying out an applicable special alternative permit and inspection program.

Â Â Â Â Â  (4) If the department determines that an optional special alternative permit and inspection program affects only some of the jurisdictions that are subject to ORS 455.046, the requirements of ORS 455.046 are applicable only to standard permit and inspection programs and not to the optional program. [2003 c.368 Â§2; 2005 c.288 Â§1]

Â Â Â Â Â  Note: 455.154 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.155 Statewide permit and inspection system for minor construction work. Notwithstanding ORS 447.076, 455.627, 479.560 and 479.565, the Department of Consumer and Business Services, in consultation with the appropriate advisory boards, may establish a statewide permitting and inspection system for minor construction work. Every municipality that administers and enforces a building program under ORS 455.148 or 455.150 must recognize and accept permits issued by the department under this section. [2003 c.368 Â§1]

Â Â Â Â Â  Note: 455.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.156 Municipal investigation and enforcement of certain violations; notice of civil penalty; department to develop programs; defense for violation of building inspection program. (1) Notwithstanding any other provision of this chapter, ORS chapter 693 or ORS 447.010 to 447.156, 447.992, 479.510 to 479.945, 479.990 or 479.995, the Department of Consumer and Business Services shall carry out the provisions of this section.

Â Â Â Â Â  (2)(a) A municipality that establishes a building inspection program under ORS 455.148 or a plumbing inspection program under ORS 455.150 covering installations under the plumbing specialty code or Low-Rise Residential Dwelling Code may act on behalf of the State Plumbing Board to investigate violations of and enforce ORS 447.040, 693.030 and 693.040 and to issue notices of proposed assessment of civil penalties for those violations.

Â Â Â Â Â  (b) A municipality that establishes a building inspection program under ORS 455.148 or an electrical inspection program under ORS 455.150 covering installations under the electrical specialty code or Low-Rise Residential Dwelling Code may act on behalf of the Electrical and Elevator Board to investigate violations of and enforce ORS 479.550 (1) and 479.620 and to issue notices of proposed assessment of civil penalties for those violations.

Â Â Â Â Â  (c) A municipality that establishes a building inspection program under ORS 455.148 or 455.150 may investigate violations and enforce any provisions of the program administered by the municipality.

Â Â Â Â Â  (3) The department shall establish:

Â Â Â Â Â  (a) Procedures, forms and standards to carry out the provisions of this section, including but not limited to creating preprinted notices of proposed assessment of penalties that can be completed and served by municipal inspectors;

Â Â Â Â Â  (b) A program to provide that all of the moneys recovered by the department, less collection expenses, be paid to the municipality that initiated the charges when a person charged with a violation as provided in subsection (2) of this section, other than a violation of a licensing requirement, agrees to the entry of an assessment of civil penalty or does not request a hearing, and an order assessing a penalty is entered against the person;

Â Â Â Â Â  (c) A uniform citation process to be used in all jurisdictions of the state for violation of a licensing requirement. The process may include but need not be limited to all program areas administered by a municipality under ORS 455.148 or 455.150 and may provide a uniform method for checking license status and issuing citations for violation of a licensing requirement, and a consistent basis for enforcement of licensing requirements and treatment of violations, including fine amounts;

Â Â Â Â Â  (d) A program to provide a division of the moneys recovered by the department with the municipality that initiated the charges, when a person charged with a violation as provided in subsection (2) of this section, other than a violation of a licensing requirement, requests a hearing and is assessed a penalty. One-half of the amounts recovered shall be paid to the municipality. The department shall keep an amount equal to its costs of processing the proceeding and collection expenses out of the remaining one-half and remit the balance, if any, to the municipality; and

Â Â Â Â Â  (e) A program to require municipalities to investigate violations of the departmentÂs permit requirements for plumbing installations and services under the plumbing specialty code and for plumbing and electrical installations and services under the Low-Rise Residential Dwelling Code, and to:

Â Â Â Â Â  (A) Initiate notices of proposed assessment of civil penalties as agents of the boards designated in subsection (2) of this section; and

Â Â Â Â Â  (B) Pay the agents of the boards out of net civil penalty recoveries as if the recoveries were under paragraphs (b) and (d) of this subsection.

Â Â Â Â Â  (4) The assessment of a civil penalty under this section by a municipality is subject to the amount limitations set forth in ORS 455.895.

Â Â Â Â Â  (5)(a) It shall be a defense for any person charged with a penalty for violation of a building inspection program permit requirement covering plumbing installations under the plumbing specialty code, electrical permit requirements under ORS 479.550 or plumbing or electrical requirements under the Low-Rise Residential Dwelling Code that the person was previously penalized for the same occurrence.

Â Â Â Â Â  (b) A building inspection program permit requirement is a requirement contained in a specialty code or municipal ordinance or rule requiring a permit before the particular installations covered by the codes are commenced.

Â Â Â Â Â  (c) A penalty for the same occurrence includes a combination of two or more of the following that are based on the same plumbing or electrical installation:

Â Â Â Â Â  (A)(i) An investigative or other fee added to an electrical permit fee when a permit was obtained after the electrical installation was started;

Â Â Â Â Â  (ii) A civil penalty pursuant to ORS 479.995 for violation of ORS 479.550 for failure to obtain an electrical permit;

Â Â Â Â Â  (iii) A civil penalty pursuant to ORS 455.895 for failure to obtain an electrical permit under the Low-Rise Residential Dwelling Code; or

Â Â Â Â Â  (iv) A municipal penalty, other than an investigative fee, for making an electrical installation under the electrical specialty code or the Low-Rise Residential Dwelling Code without a permit; or

Â Â Â Â Â  (B)(i) An investigative or other fee added to a plumbing permit fee when a permit was obtained after the plumbing installation was started;

Â Â Â Â Â  (ii) A civil penalty pursuant to ORS 447.992 for failure to obtain a plumbing permit as required under the plumbing specialty code;

Â Â Â Â Â  (iii) A civil penalty pursuant to ORS 455.895 for failure to obtain a plumbing permit under the Low-Rise Residential Dwelling Code; or

Â Â Â Â Â  (iv) A municipal penalty, other than an investigative fee, for making a plumbing installation under the plumbing specialty code or the Low-Rise Residential Dwelling Code without a permit. [1995 c.553 Â§12; 2001 c.411 Â§18; 2001 c.573 Â§6a; 2003 c.675 Â§24; 2005 c.758 Â§20]

Â Â Â Â Â  Note: The amendments to 455.156 by section 20, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.156. (1) Notwithstanding any other provision of this chapter, ORS chapter 693 or ORS 447.010 to 447.156, 447.992, 479.510 to 479.945, 479.990 or 479.995, the Department of Consumer and Business Services shall carry out the provisions of this section.

Â Â Â Â Â  (2)(a) A municipality that establishes a building inspection program under ORS 455.148 or a plumbing inspection program under ORS 455.150 covering installations under the plumbing specialty code or Low-Rise Residential Dwelling Code may act on behalf of the State Plumbing Board to investigate violations of and enforce ORS 447.030, 447.040, 693.030 and 693.040 and to issue notices of proposed assessment of civil penalties for those violations.

Â Â Â Â Â  (b) A municipality that establishes a building inspection program under ORS 455.148 or an electrical inspection program under ORS 455.150 covering installations under the electrical specialty code or Low-Rise Residential Dwelling Code may act on behalf of the Electrical and Elevator Board to investigate violations of and enforce ORS 479.550 (1) and 479.620 and to issue notices of proposed assessment of civil penalties for those violations.

Â Â Â Â Â  (c) A municipality that establishes a building inspection program under ORS 455.148 or 455.150 may investigate violations and enforce any provisions of the program administered by the municipality.

Â Â Â Â Â  (3) The department shall establish:

Â Â Â Â Â  (a) Procedures, forms and standards to carry out the provisions of this section, including but not limited to creating preprinted notices of proposed assessment of penalties that can be completed and served by municipal inspectors;

Â Â Â Â Â  (b) A program to provide that all of the moneys recovered by the department, less collection expenses, be paid to the municipality that initiated the charges when a person charged with a violation as provided in subsection (2) of this section, other than a violation of a licensing requirement, agrees to the entry of an assessment of civil penalty or does not request a hearing, and an order assessing a penalty is entered against the person;

Â Â Â Â Â  (c) A uniform citation process to be used in all jurisdictions of the state for violation of a licensing requirement. The process may include but need not be limited to all program areas administered by a municipality under ORS 455.148 or 455.150 and may provide a uniform method for checking license status and issuing citations for violation of a licensing requirement, and a consistent basis for enforcement of licensing requirements and treatment of violations, including fine amounts;

Â Â Â Â Â  (d) A program to provide a division of the moneys recovered by the department with the municipality that initiated the charges, when a person charged with a violation as provided in subsection (2) of this section, other than a violation of a licensing requirement, requests a hearing and is assessed a penalty. One-half of the amounts recovered shall be paid to the municipality. The department shall keep an amount equal to its costs of processing the proceeding and collection expenses out of the remaining one-half and remit the balance, if any, to the municipality; and

Â Â Â Â Â  (e) A program to require municipalities to investigate violations of the departmentÂs permit requirements for plumbing installations and services under the plumbing specialty code and for plumbing and electrical installations and services under the Low-Rise Residential Dwelling Code, and to:

Â Â Â Â Â  (A) Initiate notices of proposed assessment of civil penalties as agents of the boards designated in subsection (2) of this section; and

Â Â Â Â Â  (B) Pay the agents of the boards out of net civil penalty recoveries as if the recoveries were under paragraphs (b) and (d) of this subsection.

Â Â Â Â Â  (4) The assessment of a civil penalty under this section by a municipality is subject to the amount limitations set forth in ORS 455.895.

Â Â Â Â Â  (5)(a) It shall be a defense for any person charged with a penalty for violation of a building inspection program permit requirement covering plumbing installations under the plumbing specialty code, electrical permit requirements under ORS 479.550 or plumbing or electrical requirements under the Low-Rise Residential Dwelling Code that the person was previously penalized for the same occurrence.

Â Â Â Â Â  (b) A building inspection program permit requirement is a requirement contained in a specialty code or municipal ordinance or rule requiring a permit before the particular installations covered by the codes are commenced.

Â Â Â Â Â  (c) A penalty for the same occurrence includes a combination of two or more of the following that are based on the same plumbing or electrical installation:

Â Â Â Â Â  (A)(i) An investigative or other fee added to an electrical permit fee when a permit was obtained after the electrical installation was started;

Â Â Â Â Â  (ii) A civil penalty pursuant to ORS 479.995 for violation of ORS 479.550 for failure to obtain an electrical permit;

Â Â Â Â Â  (iii) A civil penalty pursuant to ORS 455.895 for failure to obtain an electrical permit under the Low-Rise Residential Dwelling Code; or

Â Â Â Â Â  (iv) A municipal penalty, other than an investigative fee, for making an electrical installation under the electrical specialty code or the Low-Rise Residential Dwelling Code without a permit; or

Â Â Â Â Â  (B)(i) An investigative or other fee added to a plumbing permit fee when a permit was obtained after the plumbing installation was started;

Â Â Â Â Â  (ii) A civil penalty pursuant to ORS 447.992 for failure to obtain a plumbing permit as required under the plumbing specialty code;

Â Â Â Â Â  (iii) A civil penalty pursuant to ORS 455.895 for failure to obtain a plumbing permit under the Low-Rise Residential Dwelling Code; or

Â Â Â Â Â  (iv) A municipal penalty, other than an investigative fee, for making a plumbing installation under the plumbing specialty code or the Low-Rise Residential Dwelling Code without a permit.

Â Â Â Â Â  Note: 455.156 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.160 Failure to provide timely inspections or plan reviews prohibited; demand; mandamus. (1) The municipality that is responsible for state building code administration and enforcement in a municipality pursuant to ORS 455.148 or 455.150, or the Department of Consumer and Business Services if the department is responsible for state building code administration and enforcement pursuant to ORS 455.148 or 455.150, may not engage in a pattern of conduct of failing to provide timely inspections or plan reviews without reasonable cause.

Â Â Â Â Â  (2) Any person adversely affected by a pattern of conduct prohibited in subsection (1) of this section may serve the municipality or the department with a written demand to provide timely inspections or plan reviews.

Â Â Â Â Â  (3) If a municipality, within five days of receipt of the demand, fails to provide timely inspections or plan reviews without reasonable cause, the person who served the demand may seek to compel the inspections or plan reviews through a writ of mandamus pursuant to ORS 34.105 to 34.240. If the court finds that the municipality has engaged in a pattern of conduct of failing to provide timely inspections or plan reviews without reasonable cause, it may direct the municipality to provide timely inspections or plan reviews or to transfer the administration and enforcement of the code in question under procedures outlined in ORS 455.148 (5) and (6) or 455.150 (5) and (6).

Â Â Â Â Â  (4) If the department, within five days of receipt of the demand, fails to provide timely inspections or plan reviews without reasonable cause, the person who served the demand may seek to compel the inspections or plan reviews through a writ of mandamus pursuant to ORS 34.105 to 34.240. If the court finds that the department has engaged in a pattern of conduct of failing to provide timely inspections or plan reviews without reasonable cause, it may direct the department to provide timely inspections or plan reviews or to transfer the administration and enforcement of the code in question to an appropriate municipality, if the municipality accepts the responsibility. A municipality may accept the transfer of the administration and enforcement of a code under this subsection without becoming subject to ORS 455.148 as a result of accepting the transfer. [Formerly 456.803; 1995 c.553 Â§7; 2001 c.573 Â§7]

Â Â Â Â Â  455.170 Director may delegate certain duties; fees. (1) The Director of the Department of Consumer and Business Services shall delegate to any municipality which requests any of the authority, responsibilities and functions of the director relating to recreational parks, organizational camps and picnic parks as defined in ORS 446.310, including but not limited to plan review and inspections, if the director determines that the municipality is willing and able to carry out the rules of the director relating to such authority, responsibilities and functions. The director shall review and monitor each municipalityÂs performance under this subsection. In accordance with ORS chapter 183, the director may suspend or rescind a delegation under this subsection. If it is determined that a municipality is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the director for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The director shall determine, by administrative rule, the amount of fee which the municipality may charge and retain for any function undertaken pursuant to subsection (1) of this section. The amount of the fees shall not exceed the costs of administering the delegated functions. The municipality, quarterly, shall remit 15 percent of the collected fees to the director for monitoring municipal programs and for providing informational material necessary to maintain a uniform state program.

Â Â Â Â Â  (3) In any action, suit or proceeding arising out of municipal administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the director, the director shall be made a party to the action, suit or proceeding. [1987 c.414 Â§36a; 1991 c.227 Â§3]

Â Â Â Â Â  Note: 455.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.180 Duty of city, county to issue building permit; restriction. (1) A city or county shall not refuse to issue or otherwise deny a building permit, development permit, plumbing permit, electrical permit or other similar permit to any person applying for the permit solely because the applicant has contracted for the performance of services by a contractor, subcontractor, supplier or other person who is subject to the business license tax of the city or county and has failed to pay the tax when due.

Â Â Â Â Â  (2) As used in this section, Âbusiness license taxÂ has the meaning given that term in ORS 701.015. [1987 c.581 Â§6]

Â Â Â Â Â  455.190 [1993 c.429 Â§2; 1995 c.553 Â§2a; 1995 c.714 Â§1; 1999 c.59 Â§127; 1999 c.508 Â§1; 2001 c.573 Â§8; repealed by 2003 c.368 Â§4]

(Financial Administration)

Â Â Â Â Â  455.210 Fees; appeal of fees; surcharge; reduced fees. (1) Fees shall be prescribed as required by ORS 455.020 for plan review and permits issued by the Department of Consumer and Business Services for the construction, reconstruction, alteration and repair of prefabricated structures and of buildings and other structures and the installation of mechanical heating and ventilating devices and equipment. The fees may not exceed 130 percent of the fee schedule printed in the ÂUniform Building Code,Â 1979 Edition, and in the ÂUniform Mechanical Code,Â 1979 Edition, both published by the International Conference of Building Officials. Fees are not effective until approved by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the maximum fee the Director of the Department of Consumer and Business Services may prescribe for a limited plan review for fire and life safety as required under ORS 479.155 shall be 40 percent of the prescribed permit fee.

Â Â Â Â Â  (3)(a) A municipality may adopt by ordinance or regulation such fees as may be necessary and reasonable to provide for the administration and enforcement of any specialty code or codes for which the municipality has assumed responsibility under ORS 455.148 or 455.150. A municipality shall give the director notice of the proposed adoption of a new or increased fee under this subsection. The municipality shall give the notice to the director at the time the municipality provides the opportunity for public comment under ORS 294.160 regarding the fee or, if the proposed fee is contained in an estimate of municipal budget resources, at the time notice of the last budget meeting is published in a newspaper under ORS 294.401.

Â Â Â Â Â  (b) Ten or more persons or an association with 10 or more members may appeal the adoption of a fee described in this subsection to the Director of the Department of Consumer and Business Services. The persons or association must file the appeal no later than 60 days after the director receives notice of the proposed adoption of the fee from the municipality under paragraph (a) of this subsection. However, if the municipality failed to give notice to the director, an appeal may be filed with the director within one year after adoption of the new or increased fee. Upon receiving a timely appeal, the director shall, after notice to affected parties and hearing, review the municipalityÂs fee adoption process and the costs of administering and enforcing the specialty code or codes referred to in paragraph (a) of this subsection. The director shall approve the fee if the director feels the fee is necessary and reasonable. If the director does not approve the fee upon appeal, the fee is not effective. The appeal process provided in this paragraph does not apply to fees that have been submitted for a vote and approved by a majority of the electors voting on the question.

Â Â Â Â Â  (c) Fees collected by a municipality under this subsection shall be used for the administration and enforcement of a building inspection program for which the municipality has assumed responsibility under ORS 455.148 or 455.150.

Â Â Â Â Â  (d) For purposes of paragraph (b) of this subsection, in determining whether a fee is reasonable the director shall consider whether:

Â Â Â Â Â  (A) The fee is the same amount as or closely approximates the amount of the fee charged by other municipalities of a similar size and geographic location for the same level of service;

Â Â Â Â Â  (B) The fee is calculated with the same or a similar calculation method as the fee charged by other municipalities for the same service;

Â Â Â Â Â  (C) The fee is the same type as the fee charged by other municipalities for the same level of service; and

Â Â Â Â Â  (D) The municipality, in adopting the fee, complied with ORS 294.160, 294.361 and 294.401 and this section and standards adopted by the director under ORS 455.148 (11) or 455.150 (11).

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 455.010 to 455.240, 455.310, 455.315 and 455.410 to 455.740, for the purpose of partially defraying state administrative costs, there is hereby imposed a surcharge in the amount of four percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, four percent of the total hourly charges collected. Municipalities shall collect and remit surcharges to the director as provided in ORS 455.220.

Â Â Â Â Â  (5) Notwithstanding any other provisions of ORS 455.010 to 455.240, 455.310, 455.315 and 455.410 to 455.740, for the purpose of partially defraying state inspection costs, there is hereby imposed a surcharge in the amount of two percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, two percent of the total hourly charges collected. Municipalities shall collect and remit surcharges to the director as provided in ORS 455.220.

Â Â Â Â Â  (6) Notwithstanding any other provision of ORS 455.010 to 455.240, 455.310, 455.315 and 455.410 to 455.740 and in addition to the surcharges imposed under subsections (4) and (5) of this section, for the purpose of defraying the cost of administering and enforcing the state building code, there is imposed a surcharge on permit fees and on hourly charges collected instead of permit fees. The surcharge may not exceed one percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, one percent of the total hourly charges collected. Municipalities shall collect and remit surcharges to the director as provided in ORS 455.220.

Â Â Â Â Â  (7) The director shall adopt administrative rules to allow reduced fees for review of plans that have been previously reviewed. [Subsections (1) to (5) formerly 456.760; subsection (6) enacted as 1987 c.604 Â§6; 1997 c.856 Â§1; 1999 c.432 Â§1; 1999 c.1045 Â§24; 1999 c.1082 Â§9; 2001 c.573 Â§9; 2001 c.673 Â§1; 2005 c.193 Â§1; 2005 c.833 Â§3]

Â Â Â Â Â  455.220 Surcharge on building permit fees; collection; deposit; use. (1) There is hereby imposed a surcharge in the amount of one percent of the total building permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, one percent of the total hourly charges collected in connection with the construction of, or addition or alteration to, buildings and equipment or appurtenances. Up to one-half of the surcharge collected under this subsection may be used to fund the activities described in ORS 455.042 and 455.046. The remainder of the surcharge collected under this subsection shall be used for the purpose of defraying the costs of training and other educational programs administered by the Department of Consumer and Business Services under this chapter.

Â Â Â Â Â  (2) Permit surcharges shall be collected by each municipality and remitted to the Director of the Department of Consumer and Business Services. Each municipality having a population greater than 40,000 shall, on a monthly basis, prepare and submit to the director a report of permits and certificates issued in each class or category and fees and surcharges thereon collected during the month, together with other statistical information as required by the director concerning construction activity regulated by the parts of the state building code administered by the municipality. All other municipalities shall submit a report described in this subsection on a quarterly basis. The report shall be in a form prescribed by the director and shall be submitted, together with a remittance covering the surcharges collected, by no later than the 15th day following the month or quarter in which the surcharges are collected.

Â Â Â Â Â  (3)(a) All surcharges and other fees prescribed by ORS 455.010 to 455.240 and 455.410 to 455.740 and payable to the department, except fees received under ORS 455.148 (6) or 455.150 (6), shall be deposited by the director in the Consumer and Business Services Fund created by ORS 705.145.

Â Â Â Â Â  (b) Notwithstanding subsection (1) of this section, the surcharge imposed under subsection (1) of this section for permits established under ORS 446.062 (3), 446.176, 446.405 (2), 446.430 (2) and 455.170 (2) shall be deposited in the Consumer and Business Services Fund established under ORS 705.145 and is continuously appropriated to the department for use as provided in ORS 446.423.

Â Â Â Â Â  (4) The director shall administer training and other education programs under this chapter through contracts with local educational institutions, professional associations or other training providers. [Formerly 456.860; 1993 c.744 Â§90; 1995 c.553 Â§5; 1999 c.1045 Â§25; 1999 c.1082 Â§Â§10,10a; 2001 c.573 Â§10; 2001 c.710 Â§9; 2003 c.675 Â§25; 2005 c.833 Â§4]

Â Â Â Â Â  455.230 Use of Consumer and Business Services Fund moneys. (1) Except as otherwise provided by law, all moneys appropriated or credited to the Consumer and Business Services Fund and received under this chapter, ORS 447.010 to 447.156, 447.992, 460.005 to 460.175, 460.310 to 460.370, 479.510 to 479.945, 479.995, 480.510 to 480.670 and ORS chapter 693 hereby are appropriated continuously for and shall be used by the director for the purpose of carrying out the duties and responsibilities imposed upon the department under this chapter, ORS 446.566 to 446.646, 446.666 to 446.756, 447.010 to 447.156, 447.992, 460.005 to 460.175, 460.310 to 460.370, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and ORS chapter 693.

Â Â Â Â Â  (2) Except as otherwise provided by law, all moneys appropriated or credited to the Consumer and Business Services Fund and received under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.756 and 455.220 (1) hereby are appropriated continuously for and shall be used by the director for the purpose of carrying out the duties and responsibilities imposed upon the department under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646 and 446.666 to 446.756, and education and training programs pertaining thereto. [Formerly 456.890; 1989 c.683 Â§9; 1993 c.744 Â§91; 2001 c.710 Â§10; 2003 c.655 Â§75a]

Â Â Â Â Â  Note: 455.230 and 455.240 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.240 Revenues from sales of building codes publications; use. (1) All revenues derived from the sale of publications of the Department of Consumer and Business Services relating to building codes shall be deposited in the Consumer and Business Services Fund.

Â Â Â Â Â  (2) Moneys credited to the Consumer and Business Services Fund under subsection (1) of this section are continuously appropriated to the department for use as provided in ORS 455.022. [Formerly 456.910; 1993 c.744 Â§92; 2001 c.710 Â§11]

Â Â Â Â Â  Note: See note under 455.230.

(Exemptions Generally)

Â Â Â Â Â  455.310 Single-family residence repair and maintenance exempt from codes; exemption itemized. (1) It is not the purpose of this chapter to require that permits be obtained or fees be paid for repairs and maintenance that do not violate the intent of the structural and fire and life safety specialty provisions of the State of Oregon Structural Specialty Code and the Low-Rise Residential Dwelling Code, adopted pursuant to ORS 455.020 and 455.610, ORS chapter 476, ORS 479.015 to 479.200 and 479.210 to 479.220, when such repair or maintenance is done on a single-family residence, or a private garage, carport or storage shed that is accessory to a single-family residence.

Â Â Â Â Â  (2) Items designated by the Director of the Department of Consumer and Business Services, with the advice of the Residential Structures Board, shall be exempt from permits and fees required under this chapter. The director shall, pursuant to ORS chapter 183, develop and maintain an applicable list of such exempt items, which shall include, but not be limited to, concrete slabs, driveways, sidewalks, masonry repair, porches, patio covers, painting, interior wall, floor or ceiling covering, nonbearing partitions, shelving, cabinet work, gutters, downspouts, small accessory buildings, door and window replacements, replacement or repair of siding and replacement or repair of roofing. In making the list of exempt items, the director shall further define the items on the list contained in this subsection so that no item which adversely affects the structural integrity of the dwelling shall be on the list. [Formerly 456.753 and then 456.915; 1993 c.744 Â§93; 2003 c.675 Â§26]

Â Â Â Â Â  455.312 Exemption from code of residential prefabricated structures for out-of-state delivery. (1) For a residential prefabricated structure manufactured in this state and intended for delivery in another state, the Director of the Department of Consumer and Business Services may not require that:

Â Â Â Â Â  (a) The prefabricated structure conform to the state building code.

Â Â Â Â Â  (b) An inspector provide plan approvals and inspections pursuant to ORS 455.715 to 455.740.

Â Â Â Â Â  (c) A person licensed under ORS 479.630, 693.060 or 693.103 perform electrical or plumbing installations in the prefabricated structure.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section exempts a person that is renting, leasing, selling, exchanging, installing or offering for rent, lease, sale, exchange or installation a residential prefabricated structure from meeting the insignia of compliance or certification stamp requirements prescribed under ORS 455.705 if the prefabricated structure is delivered in or relocated to this state. [2005 c.310 Â§2; 2005 c.758 Â§42b]

Â Â Â Â Â  Note: 455.312 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 6 and 8, chapter 310, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 6. (1) The Department of Consumer and Business Services shall collect the information, if any, supplied by industry sources in this state regarding the manufacture of prefabricated structures intended for delivery in other states. The types of information to be collected by the department shall include:

Â Â Â Â Â  (a) The applied and potential capacity of manufacturers to produce residential prefabricated structures in this state;

Â Â Â Â Â  (b) The number of persons the manufacturer employs in this state to produce residential prefabricated structures intended for delivery in other states;

Â Â Â Â Â  (c) The number of residential prefabricated structures produced in this state intended for delivery in other states; and

Â Â Â Â Â  (d) Any information the department determines to be useful for assessing the effect or potential effect of section 2 of this 2005 Act [455.312] on employment levels in this state.

Â Â Â Â Â  (2) The department shall biennially report any information collected by the department under this section to the Legislative Assembly. The department shall submit the report to the Legislative Assembly as provided in ORS 192.245 no later than October 1 of each even-numbered year. [2005 c.310 Â§6]

Â Â Â Â Â  Sec. 8. Section 6 of this 2005 Act is repealed January 2, 2012. [2005 c.310 Â§8]

Â Â Â Â Â  455.315 Exemption of agricultural buildings, agricultural grading and equine facilities. (1) Nothing in this chapter is intended to authorize the application of a state structural specialty code to any agricultural building, agricultural grading or equine facility.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAgricultural buildingÂ means a structure located on a farm and used in the operation of the farm for:

Â Â Â Â Â  (A) Storage, maintenance or repair of farm machinery and equipment;

Â Â Â Â Â  (B) The raising, harvesting and selling of crops;

Â Â Â Â Â  (C) The feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or honeybees;

Â Â Â Â Â  (D) Dairying and the sale of dairy products; or

Â Â Â Â Â  (E) Any other agricultural or horticultural use or animal husbandry, or any combination thereof, including the preparation and storage of the produce raised on the farm for human use and animal use and disposal by marketing or otherwise.

Â Â Â Â Â  (b) ÂAgricultural buildingÂ does not mean:

Â Â Â Â Â  (A) A dwelling;

Â Â Â Â Â  (B) A structure used for a purpose other than growing plants in which 10 or more persons are present at any one time;

Â Â Â Â Â  (C) A structure regulated by the State Fire Marshal pursuant to ORS chapter 476;

Â Â Â Â Â  (D) A structure used by the public; or

Â Â Â Â Â  (E) A structure subject to sections 4001 to 4127, title 42, United States Code (the National Flood Insurance Act of 1968) as amended, and regulations promulgated thereunder.

Â Â Â Â Â  (c) ÂAgricultural gradingÂ means grading related to a farming practice as defined in ORS 30.930.

Â Â Â Â Â  (d) ÂEquine facilityÂ means a building located on a farm and used by the farm owner or the public for:

Â Â Â Â Â  (A) Stabling or training equines; or

Â Â Â Â Â  (B) Riding lessons and training clinics.

Â Â Â Â Â  (e) ÂEquine facilityÂ does not mean:

Â Â Â Â Â  (A) A dwelling;

Â Â Â Â Â  (B) A structure in which more than 10 persons are present at any one time;

Â Â Â Â Â  (C) A structure regulated by the State Fire Marshal pursuant to ORS chapter 476; or

Â Â Â Â Â  (D) A structure subject to sections 4001 to 4127, title 42, United States Code (the National Flood Insurance Act of 1968) as amended, and regulations promulgated thereunder.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, incorporated cities may regulate agricultural buildings and equine facilities within their boundaries pursuant to this chapter. [Formerly 456.758 and then 456.917; 1995 c.783 Â§1; 2003 c.74 Â§1; 2005 c.288 Â§3]

Â Â Â Â Â  455.320 Owner-built dwellings exempt from certain structural code provisions; recording of exemption. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll which person has not taken advantage of the exemptions under subsection (2) of this section during the five years prior to applying for an exemption under this section.

Â Â Â Â Â  (b) ÂOwner-built dwelling and outbuildingsÂ means a single-family residence and adjacent auxiliary structures the structural components of which are constructed entirely by the owner who intends to occupy the structures or by that owner and friends and relatives of the owner assisting on an unpaid basis.

Â Â Â Â Â  (2) Owner-built dwellings and outbuildings shall be exempt from any requirements of the structural code for ceiling heights, room sizes and the maintenance of specific temperature levels in those structures. The exemption shall apply to the new construction, renovation, remodeling or alteration of an owner-built dwelling or outbuilding.

Â Â Â Â Â  (3) A building permit issued for an owner-built dwelling or outbuilding shall note whether the owner-built dwelling or outbuilding complies with the requirements it is exempted from under subsection (2) of this section. If the dwelling or other structure does not comply with these requirements, the owner-builder shall file a copy of the building permit with the county clerk, who shall make the permit a part of the permanent deed record of the property. The owner shall provide the county clerk with a description of the property sufficient if it were contained in a mortgage of the property to give constructive notice of the mortgage under the law of this state.

Â Â Â Â Â  (4) Noncompliance with subsection (3) of this section shall not affect, in any manner, any conveyance of interest in property subject to this section. [Formerly 456.920]

(Exemptions in Rural Areas)

Â Â Â Â Â  455.325 Definitions for ORS 455.325 to 455.350. As used in ORS 455.325 to 455.350, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll.

Â Â Â Â Â  (2) ÂOwner-built dwelling and outbuildingsÂ means a single-family residence and adjacent auxiliary structures the components of which, that are exempted from the structural code under ORS 455.330, are constructed entirely by the owner who intends to occupy the structures or by that owner and friends and relatives of the owner assisting on an unpaid basis.

Â Â Â Â Â  (3) ÂRural areaÂ means any land in a county which is located outside city limits and any recognized urban growth boundaries under that countyÂs comprehensive plan and which are described by the ordinance allowed under ORS 455.330. [Formerly 456.925]

Â Â Â Â Â  455.330 Counties authorized to exempt owner-built dwellings in rural areas from structural code. Notwithstanding ORS 455.040, a county may by ordinance:

Â Â Â Â Â  (1) Exempt owner-built dwellings and outbuildings in any rural area within that county from compliance with the structural code, except as provided in ORS 455.340; and

Â Â Â Â Â  (2) Establish maximum value or size limitations for structures exempted from the structural code under subsection (1) of this section. [Formerly 456.930]

Â Â Â Â Â  455.335 Rural areas to be mapped; building permit issuance for exempt dwellings limited. (1) A county exempting owner-built dwellings and outbuildings in rural areas from the structural code under ORS 455.330 shall designate those rural areas upon publicly available maps of readable scale showing individual property lines.

Â Â Â Â Â  (2) A county ordinance under ORS 455.330 shall provide that no person shall receive a building permit in that county for an exempt owner-built dwelling and outbuildings more than once every five years. [Formerly 456.935]

Â Â Â Â Â  455.340 Code requirements to which exemption may not apply. No county shall exempt any building from requirements of the structural code relating to:

Â Â Â Â Â  (1) Fire egress, fire retardant, smoke alarms and smoke detectors;

Â Â Â Â Â  (2) Maximum bending stress allowed by the structural code for structural members; or

Â Â Â Â Â  (3) Insulation and energy conservation. [Formerly 456.940; 1999 c.307 Â§22]

Â Â Â Â Â  455.345 Permit, fee, plan check and inspection provisions apply; notice of noncompliance to owner-builder; recording of notice; notice to purchasers. (1) Permit, fee, plan check and inspection requirements required by ORS 455.210 shall apply to owner-built dwellings and outbuildings exempted from the structural code under ORS 455.330.

Â Â Â Â Â  (2) Building officials or specialty code inspectors licensed under ORS 455.457 inspecting structures exempted from the structural code under ORS 455.325 to 455.350, shall:

Â Â Â Â Â  (a) Require the owner-builder to comply with those structural code requirements listed under ORS 455.340; and

Â Â Â Â Â  (b) Inform the owner-builder in writing of those items which fail to comply with code standards and are exempt from code standards and make that information part of the permanent inspection record on the structures.

Â Â Â Â Â  (3) An owner-builder of a structure exempted from the structural code under ORS 455.325 to 455.350 shall file a notice with the county clerk who shall make the notice a part of the permanent deed record of the property. That notice shall contain the information provided to the owner-builder under subsection (2)(b) of this section and a description of the property sufficient if it were contained in a mortgage of the property to give constructive notice of the mortgage under the law of this state.

Â Â Â Â Â  (4) Any person, or that personÂs agent, selling an owner-built dwelling or outbuilding exempted from the structural code under ORS 455.325 to 455.350 shall notify each potential buyer of the existence, location and contents of the notice filed under subsection (3) of this section prior to any commitment to purchase the property. [Formerly 456.945; 1999 c.1045 Â§16; 1999 c.1082 Â§12]

Â Â Â Â Â  455.350 PurchaserÂs remedies. (1) An individual who purchases an owner-built dwelling or outbuilding exempted from the structural code under ORS 455.325 to 455.350 from an owner who has not complied with ORS 455.345 (3) or (4) shall have a cause of action against the seller, within two years of the date of making the sale contract, for actual damages, if any.

Â Â Â Â Â  (2) Noncompliance with ORS 455.345 (3) or (4) shall not affect, in any manner, any conveyance of interest in property exempted from the structural code under ORS 455.330. [Formerly 456.950]

(Mercury Thermostats)

Â Â Â Â Â  455.355 Rules governing mercury thermostats. (1) The Director of the Department of Consumer and Business Services shall, by rule:

Â Â Â Â Â  (a) Prohibit the installation of thermostats that contain mercury in commercial and residential buildings. The director may not, under rules developed pursuant to this paragraph, prohibit the installation of thermostats that contain mercury on industrial equipment used for safety controls.

Â Â Â Â Â  (b) Establish a uniform notification and process for disposal and delivery of mercury thermostats by persons installing heating, ventilation or air conditioning systems. Persons installing heating, ventilation or air conditioning systems shall dispose of mercury thermostats according to the process established pursuant to this paragraph.

Â Â Â Â Â  (2) As used in this section, ÂthermostatÂ means a device commonly used to sense and, through electrical communication with heating, cooling or ventilation equipment, control room temperature. [2001 c.924 Â§3]

Â Â Â Â Â  Note: 455.355 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Farmworker Housing)

Â Â Â Â Â  455.380 Department as final authority on farmworker housing; rules; fees. (1) Notwithstanding the provisions of ORS 455.148 and 455.150, the Department of Consumer and Business Services is the final authority in interpretation, execution and enforcement of state and municipal administration of building codes and rules with respect to construction of farmworker housing as defined in ORS 315.163.

Â Â Â Â Â  (2) The department shall provide for a statewide uniform application and method of calculating permit fees for farmworker housing as defined in ORS 315.163.

Â Â Â Â Â  (3) The department shall adopt rules to carry out the provisions of subsections (1) and (2) of this section. [1989 c.964 Â§Â§16,17; 2001 c.573 Â§11; 2001 c.613 Â§16; 2003 c.588 Â§17]

(Seismic Rehabilitation)

Â Â Â Â Â  455.390 Definitions for ORS 455.020, 455.390, 455.395 and 455.400. As used in ORS 455.020, 455.390, 455.395 and 455.400:

Â Â Â Â Â  (1) ÂSeismic rehabilitationÂ means construction of structural improvements to a building that result in the increased capability of the building to resist earthquake forces and that are based on standards adopted by the State of Oregon or by local governments.

Â Â Â Â Â  (2) ÂSeismic rehabilitation agreementÂ means an agreement between a local government entity and a building owner pursuant to a seismic rehabilitation program for the phased completion of structural improvements to the ownerÂs building.

Â Â Â Â Â  (3) ÂSeismic rehabilitation dataÂ means data contained in any documents, reports, studies, test results, papers, files or other records that result from a seismic rehabilitation survey or are contained in a seismic rehabilitation agreement. ÂSeismic rehabilitation dataÂ does not include data or reports required by ORS 455.447 or rules adopted pursuant thereto.

Â Â Â Â Â  (4) ÂSeismic rehabilitation programÂ means any program enacted under an ordinance of a local government entity that provides for the seismic rehabilitation of buildings within the jurisdiction of the entity and authorizes the rehabilitation to be phased over a period of time not to exceed 10 years.

Â Â Â Â Â  (5) ÂSeismic rehabilitation surveyÂ means any investigation, survey, audit or other process for generating data from which the local government entity and the building owner may determine and agree upon the deficiencies that need to be addressed in a plan for the seismic rehabilitation of the ownerÂs building. [1995 c.400 Â§1]

Â Â Â Â Â  Note: 455.390 to 455.400 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.395 Admissibility of data or agreements as evidence; immunity from certain causes of action. (1) No seismic rehabilitation data or seismic rehabilitation agreement is admissible in evidence to prove negligence or culpable acts or omissions in connection with injury, death or loss that occurs in an ownerÂs building as a result of the failure of the building to adequately withstand a seismic event. Such data or agreements are considered privileged and are excluded from evidence admitted in any legal action for the recovery of damages arising from the buildingÂs failure due to seismic activity.

Â Â Â Â Â  (2) A person may not maintain a cause of action against a building owner for injury, death or loss that occurs in the ownerÂs building as a result of a failure of the building to adequately withstand a seismic event, provided the owner was in substantial compliance with the terms and conditions of a seismic rehabilitation agreement on the date of the seismic event.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section shall apply only for the period during which the seismic rehabilitation agreement is in effect. [1995 c.400 Â§2]

Â Â Â Â Â  Note: See note under 455.390.

Â Â Â Â Â  455.400 Effect of seismic rehabilitation provisions on exclusive remedy. Nothing in ORS 455.020, 455.390 and 455.395 and this section shall be construed as expanding or limiting the exclusive means by which subject workers and their beneficiaries are compensated for injury, death or disease arising out of and in the course of employment as provided in ORS chapter 656. [1995 c.400 Â§6]

Â Â Â Â Â  Note: See note under 455.390.

(Educational Building Seismic Safety)

Â Â Â Â Â  Note: Sections 1, 2, 3 and 5, chapter 797, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Subject to the provision of funding by the State Department of Geology and Mineral Industries from gifts, grants and donations made available for carrying out this section, the State Board of Higher Education shall provide for seismic safety surveys of buildings that have a capacity of 250 or more persons and are routinely used for student activities by public institutions or departments under the control of the board. For purposes of this section, the Oregon Health and Science University is not under the control of the board.

Â Â Â Â Â  (2) Subject to the provision of funding by the department from gifts, grants and donations made available for carrying out this section, the State Board of Education shall provide for seismic safety surveys of buildings that have a capacity of 250 or more persons and are routinely used for student activities by kindergarten through grade 12 public schools, community colleges and education service districts.

Â Â Â Â Â  (3) The boards shall ensure that the seismic safety surveys under subsection (1) or (2) of this section are conducted in accordance with the Federal Emergency Management Agency publication, ÂRapid Visual Screening of Buildings for Potential Seismic Hazards: A Handbook,Â FEMA-154, 2002 Edition, or with a later edition of that handbook allowed for seismic safety survey use under a rule adopted by the department.

Â Â Â Â Â  (4) A seismic safety survey under subsection (1) or (2) of this section is not required for any building that has previously undergone a seismic safety survey or that has been constructed to the state building code standards in effect for the seismic zone classification at the site on July 19, 2001.

Â Â Â Â Â  (5) The boards may, by rule, establish standards to identify which buildings are routinely used for student activities. The standards must provide for the inclusion of buildings not used as classrooms, including but not limited to libraries, auditoriums and dining facilities. The boards shall adopt rules for determining building capacity.

Â Â Â Â Â  (6) To the extent practicable, the boards shall ensure that the seismic safety surveys required under subsections (1) and (2) of this section are completed by January 1, 2007. [2001 c.797 Â§1; 2005 c.248 Â§1]

Â Â Â Â Â  Sec. 2. (1) The State Board of Higher Education and the State Board of Education shall send surveys conducted pursuant to section 1 (1) and (2), chapter 797, Oregon Laws 2001, to the State Department of Geology and Mineral Industries. Notwithstanding section 1 (6), chapter 797, Oregon Laws 2001, if the department determines that a survey is not fully and properly completed, the department may refuse to accept the survey and may return the survey to the appropriate board for correction or completion.

Â Â Â Â Â  (2) The department may accept seismic safety surveys for buildings that are exempt under section 1 (4), chapter 797, Oregon Laws 2001, if the department determines that the surveys are fully and properly completed and are sufficiently similar to other surveys to be useful. The surveys accepted by the department under this subsection do not need to be surveys conducted by the boards.

Â Â Â Â Â  (3) The department shall use seismic safety surveys accepted under subsections (1) and (2) of this section to make an initial evaluation of the seismic safety of each surveyed building.

Â Â Â Â Â  (4) Subject to available funding and after consultation with the department, the State Board of Higher Education, local school district board, community college board or education service district board shall conduct such additional seismic safety evaluations of buildings as each of those boards considers necessary. The boards shall conduct the evaluations for life safety as set forth in the American Society of Civil Engineers Standard for Seismic Evaluation of Existing Buildings (SEI/ASCE 31-03), 2003 Edition, or in any later edition of that standard allowed for seismic safety evaluation use under a rule adopted by the State Department of Geology and Mineral Industries or using a stricter standard selected by the board that conducts the survey. [2001 c.797 Â§2; 2005 c.248 Â§2]

Â Â Â Â Â  Sec. 3. Subject to available funding, if a building evaluated under section 2 (4) of this 2001 Act is found by a board to pose an undue risk to life safety during a seismic event, the State Board of Higher Education, local school district board, community college board or education service district board, as appropriate, shall develop a plan for seismic rehabilitation of the building or for other actions to reduce the risk. For a board that is subject to ORS 291.224, the boardÂs plan to rehabilitate or take other action to reduce the seismic risk of a building must be included in the capital construction program of the board. A board that is subject to ORS 291.224 shall rank the relative benefit of projects to reduce seismic risk in comparison with other life safety and code requirement projects. Subject to availability of funding, all seismic rehabilitations or other actions to reduce seismic risk must be completed before January 1, 2032. If the building is listed on a national or state register of historic places or properties or is designated as a landmark by local ordinance, the plan for seismic rehabilitation or other action shall be developed in a manner that gives consideration to preserving the character of the building. [2001 c.797 Â§3]

Â Â Â Â Â  Sec. 5. For purposes of sections 2 (4) and 3 of this 2001 Act, funding is available only if the Legislative Assembly provides the funding pursuant to a grant of bonding authority approved by the people at the first general election held throughout the state on or after January 1, 2002. [2001 c.797 Â§5]

(Acute Inpatient Care Facility, Fire Station and Police Station Seismic Safety)

Â Â Â Â Â  Note: Sections 1, 2, 3 and 7, chapter 798, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Subject to the provision of funding by the State Department of Geology and Mineral Industries from gifts, grants and donations made available for carrying out this section, the Department of Human Services shall provide for seismic safety surveys of hospital buildings that contain an acute inpatient care facility. As used in this subsection, Âacute inpatient care facilityÂ has the meaning given that term in ORS 442.470. As used in this subsection, Âacute inpatient care facilityÂ includes the Oregon Health and Science University.

Â Â Â Â Â  (2) Subject to available funding from gifts, grants and donations made available for carrying out this section, the State Department of Geology and Mineral Industries shall provide for seismic safety surveys of fire stations.

Â Â Â Â Â  (3) Subject to available funding from gifts, grants and donations made available for carrying out this section, the State Department of Geology and Mineral Industries shall provide for seismic safety surveys of police stations, sheriffsÂ offices and similar facilities used by state, county, district and municipal law enforcement agencies.

Â Â Â Â Â  (4) The Department of Human Services and the State Department of Geology and Mineral Industries shall ensure that seismic safety surveys conducted under subsections (1) to (3) of this section are conducted in accordance with the Federal Emergency Management Agency publication, ÂRapid Visual Screening of Buildings for Potential Seismic Hazards: A Handbook,Â FEMA-154, 2002 Edition, or with a later edition of that handbook allowed for seismic safety survey use under a rule adopted by the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (5) A seismic safety survey under subsections (1) to (3) of this section is not required for any building that has previously undergone a seismic safety survey or that has been constructed to the state building code standards in effect for the seismic zone classification at the site on July 19, 2001.

Â Â Â Â Â  (6) The Department of Human Services or the State Department of Geology and Mineral Industries, as appropriate, shall ensure that seismic safety surveys required under subsections (1) to (3) of this section are completed by January 1, 2007. [2001 c.798 Â§1; 2003 c.14 Â§280; 2005 c.248 Â§3]

Â Â Â Â Â  Sec. 2. (1) The Department of Human Services shall send the seismic safety surveys conducted pursuant to section 1 (1), chapter 798, Oregon Laws 2001, to the State Department of Geology and Mineral Industries. Notwithstanding section 1 (6), chapter 798, Oregon Laws 2001, if the State Department of Geology and Mineral Industries determines that a survey is not fully and properly completed, the State Department of Geology and Mineral Industries may refuse to accept the survey and may return the survey to the Department of Human Services for correction or completion.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries may accept seismic safety surveys for buildings that are exempt under section 1 (5), chapter 798, Oregon Laws 2001, if the State Department of Geology and Mineral Industries determines that the surveys are fully and properly completed and are sufficiently similar to other surveys to be useful. The surveys accepted by the State Department of Geology and Mineral Industries under this subsection do not need to be surveys conducted by the Department of Human Services or the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (3) The State Department of Geology and Mineral Industries shall use seismic safety surveys accepted under subsections (1) and (2) of this section or conducted pursuant to section 1 (2) or (3), chapter 798, Oregon Laws 2001, to make an initial evaluation of the seismic safety of each surveyed building.

Â Â Â Â Â  (4) Subject to available funding and after consultation with the State Department of Geology and Mineral Industries, the acute inpatient care facility, fire department or fire district or law enforcement agency shall conduct such additional seismic safety evaluations of buildings as the facility, fire department or fire district or law enforcement agency considers to be necessary. The facility, fire department or fire district or law enforcement agency shall conduct the evaluations for life safety as set forth in the American Society of Civil Engineers Standard for Seismic Evaluation of Existing Buildings (SEI/ASCE 31-03), 2003 Edition, or in any later edition of that standard allowed for seismic safety evaluation use under a rule adopted by the State Department of Geology and Mineral Industries or using a stricter standard selected by the acute inpatient care facility, fire department or fire district or law enforcement agency that conducts the survey. [2001 c.798 Â§2; 2003 c.14 Â§281; 2005 c.248 Â§4]

Â Â Â Â Â  Sec. 3. Subject to available funding, if a building evaluated under section 2 (4) of this 2001 Act is found to pose an undue risk to life safety during a seismic event, the acute inpatient care facility, fire department, fire district or law enforcement agency using the building shall develop a plan for seismic rehabilitation of the building or for other actions to reduce the risk. Subject to available funding, all seismic rehabilitations or other actions to reduce the risk must be completed before January 1, 2022. If the building is listed on a national or state register of historic places or properties or is designated as a landmark by local ordinance, the plan for seismic rehabilitation or other actions shall be developed in a manner that gives consideration to preserving the character of the building. [2001 c.798 Â§3]

Â Â Â Â Â  Sec. 7. For purposes of sections 2 (4) and 3 of this 2001 Act, funding is available only if the Legislative Assembly provides the funding pursuant to a grant of bonding authority approved by the people at the first general election held throughout the state on or after January 1, 2002. [2001 c.798 Â§7]

(Statewide Seismic Needs Assessment)

Â Â Â Â Â  Note: Sections 1, 2 and 4, chapter 763, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) The State Department of Geology and Mineral Industries, in consultation with the Seismic Safety Policy Advisory Commission, the Office of Emergency Management, the Department of Human Services, the State Board of Education, the State Board of Higher Education and any grant committee established pursuant to a statewide grant program for seismic rehabilitation, shall develop a statewide seismic needs assessment that includes seismic safety surveys of:

Â Â Â Â Â  (a) Buildings that have a capacity of 250 or more persons and are routinely used for student activities by kindergarten through grade 12 public schools, community colleges and education service districts;

Â Â Â Â Â  (b) Hospital buildings that contain an acute inpatient care facility;

Â Â Â Â Â  (c) Fire stations; and

Â Â Â Â Â  (d) Police stations, sheriffsÂ offices and similar facilities used by state, county, district and municipal law enforcement agencies.

Â Â Â Â Â  (2) The statewide seismic needs assessment shall consist of:

Â Â Â Â Â  (a) Rapid visual screenings of the buildings specified in this section, conducted in accordance with the standards for rapid visual screening procedures established in ÂRapid Visual Screening of Buildings for Potential Seismic Hazards: A Handbook,Â FEMA-154, 2002 Edition, or an equivalent standard adopted by the State Department of Geology and Mineral Industries;

Â Â Â Â Â  (b) The ranking of the rapid visual screening results in risk categories based on need, importance of the building to the community, risk to the building posed by its location, risk posed to the community by the collapse of the building during a seismic event, projected cost of the necessary seismic rehabilitation and other categories determined necessary by the State Department of Geology and Mineral Industries; and

Â Â Â Â Â  (c) The development of geographic information system (GIS) databases of survey data and the sharing of that data with interested parties.

Â Â Â Â Â  (3) The statewide seismic needs assessment may include:

Â Â Â Â Â  (a) Rapid visual screenings conducted by entities or persons other than the State Department of Geology and Mineral Industries;

Â Â Â Â Â  (b) Questionnaires or other information gathering techniques to supplement the rapid visual screening and aid in the ranking of rapid visual screening results in risk categories; and

Â Â Â Â Â  (c) Training for persons interested in conducting rapid visual screenings. [2005 c.763 Â§1]

Â Â Â Â Â  Sec. 2. The statewide seismic needs assessment specified in section 1 of this 2005 Act shall be completed by July 1, 2007. [2005 c.763 Â§2]

Â Â Â Â Â  Sec. 4. Sections 1 and 2 of this 2005 Act are repealed on January 2, 2008. [2005 c.763 Â§4]

(Miscellaneous Provisions)

Â Â Â Â Â  455.410 Relocated buildings; substantial compliance required; permits. (1) Existing buildings or structures which are removed from their foundation and relocated to another site within this state shall be in substantial compliance as defined in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) ÂSubstantial complianceÂ means compliance with local construction codes in effect as of the original permit date of the building or structure, or where there was no permitting required at the time of original construction, with basic health and safety standards, as described in the closest dated Uniform Housing Code, as published by the International Conference of Building Officials as of the date of construction. Only the insulation, overhead and underneath the structure, shall be upgraded to the current insulation requirements of the state building code, or to the maximum extent possible subject to the design of the structure. Nothing in this statute shall be construed to mean that all heating, plumbing and electrical systems shall be replaced with systems meeting current standards for new construction, except that any life-threatening deficiencies in those systems shall be repaired, notwithstanding that the cost of rehabilitation may exceed 50 percent of the value of the structure before rehabilitation.

Â Â Â Â Â  (3) All foundation and basement construction on the structure and any remodeling at the new location shall be constructed subject to all applicable local current building and safety codes, or where none exist, with the applicable standards as described in the Uniform Housing Code described in subsection (2) of this section.

Â Â Â Â Â  (4) All moved houses shall be provided with either battery-operated or hard-wired smoke detection devices located in accordance with the provisions of the state building code.

Â Â Â Â Â  (5) Nothing in this section is intended to permit any person to move a structure unless the person first consults the appropriate building inspection authority and obtains all required permits. [Formerly 456.756; 1989 c.1068 Â§1]

Â Â Â Â Â  455.412 Review of state building code provisions regarding certain smoke alarms and smoke detectors; rules. (1) The Department of Consumer and Business Services shall amend the state building code as necessary for the purpose of reducing the frequency of false alarms from smoke alarms and smoke detectors. Rules adopted under this section shall be designed to address smoke alarms and smoke detectors in single family and multifamily dwellings, hotels and lodging houses and shall not apply to recreational vehicles, commercial vehicles, railroad equipment, aircraft, marine vessels and manufactured dwellings.

Â Â Â Â Â  (2) As used in this section, Âsmoke alarmÂ and Âsmoke detectorÂ shall have the meanings provided in ORS 479.250. [1999 c.307 Â§18]

Â Â Â Â Â  455.415 Identification badges. (1) A person who is licensed by the State Plumbing Board or the Department of Consumer and Business Services pursuant to ORS 460.057, 460.059, 479.630, 479.910, 480.630, 693.060, 693.103 or 693.111 must wear and visibly display an identification badge indicating the personÂs current license status while performing work for which the license is required. The authority that licenses the person shall specify the size and content of the identification badge and may establish such other specifications as the authority deems appropriate.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if wearing or displaying the identification badge may create a danger to the public health or to the safety of the person or the public.

Â Â Â Â Â  (3) This section does not require the display of a contractor or business license. [2003 c.675 Â§62; 2005 c.758 Â§21]

Â Â Â Â Â  Note: The amendments to 455.415 by section 21, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.415 Identification badges. (1) A person who is registered, licensed or certified by the State Plumbing Board or the Director of the Department of Consumer and Business Services pursuant to ORS 460.057, 460.059, 479.630, 479.910, 480.630, 693.060, 693.103 or 693.111 must wear and visibly display an identification badge indicating the personÂs current license, registration or certification status while performing work for which the license, registration or certification is required. The authority that registers, licenses or certifies the person shall specify the size and content of the identification badge and may establish such other specifications as the authority deems appropriate.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply under any circumstances in which wearing or displaying the identification badge may create a danger to the public health or safety of the person or the public.

Â Â Â Â Â  (3) Nothing in this section is intended to require the display of a contractor or business license, registration, certification or other authorization.

Â Â Â Â Â  Note: 455.415 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.420 Individual electric meters required in multifamily residential buildings; exceptions; standards. (1) Each individual dwelling unit in a multifamily residential building constructed after October 4, 1977, shall have installed a separate, individual electrical meter for each such dwelling unit except where a building inspector certified under ORS 455.715 to 455.740 determines that pursuant to standards adopted by the Director of the Department of Consumer and Business Services the installation of a single, central electrical meter for all the dwelling units in such building would facilitate an overall reduction in electrical consumption by such units.

Â Â Â Â Â  (2) For the purpose of carrying out the provisions of subsection (1) of this section, the director, based on recommendations of the Residential Structures Board, shall adopt by rule standards for determining whether the installation of a single electrical meter for all dwelling units in a multifamily residential building facilitates an overall reduction in electrical consumption by such units. [Formerly 456.763; 1993 c.744 Â§94; 2003 c.675 Â§27]

Â Â Â Â Â  455.422 New construction; recycling containers. (1) Each multifamily residential dwelling with more than 10 individual residential units that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (2) Each commercial building and each industrial and institutional building that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (3) As used in this section, Âcommercial,Â Ârecyclable materialÂ and Âsolid wasteÂ have the meanings given in ORS 459.005. [Formerly 215.620]

Â Â Â Â Â  Note: 455.422 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.425 Low-income elderly housing multiservice rooms required; standards; exceptions. (1) Any low-income housing for the elderly on which construction begins after January 1, 1978, and which is financed in whole or in part by federal or state funds shall contain a multiservice room adequate in size to seat all of the tenants.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt rules, in accordance with the applicable provisions of ORS chapter 183, establishing standards and specifications for low-income elderly housing multiservice rooms required under subsection (1) of this section. In development of standards and specifications, the director may take into account any standards or specifications established pursuant to any federal program under which the construction of such housing is funded.

Â Â Â Â Â  (3) No housing described in subsection (1) of this section that contains 20 or fewer units is required to provide a multiservice room. [Formerly 456.772; 1991 c.67 Â§127]

Â Â Â Â Â  455.430 Reciprocity for prefabricated structures. If the Director of the Department of Consumer and Business Services determines that the standards for prefabricated structures prescribed by statute, rule or regulation of another state are at least equal to the regulations prescribed under this chapter, and that such standards are actually enforced by such other state, the director may provide by regulation that prefabricated structures approved by such other state shall be deemed to have been approved by the director. [Formerly 456.880]

Â Â Â Â Â  455.440 When site soil analysis required; filing of report and notice; duty of transferor of property; effect of failure to comply. (1) If a city, county or government agency requires a site soil analysis and site recommendation report as a condition of approval for issuance of a building permit for a residence for human habitation, and the analysis and report identify the presence of highly expansive soils, then prior to issuance of the building permit the city, county or government agency shall:

Â Â Â Â Â  (a) Include a copy of that report with the construction plans filed with the building permit issuing agency; and

Â Â Â Â Â  (b) Record, in the County Clerk Lien Record in the county in which the property is located, a notice containing:

Â Â Â Â Â  (A) The legal description of the property; and

Â Â Â Â Â  (B) An informational notice in substantially the following form:

______________________________________________________________________________

This property has been identified as having highly expansive soils. This condition may create special maintenance requirements. Before signing or accepting any instrument transferring title, persons acquiring title should check with the appropriate planning or building department.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) No action may be maintained against a city, county or government agency for failing to meet the requirements of subsections (1) and (2) of this section.

Â Â Â Â Â  (3) If a report described in subsections (1) and (2) of this section identifies the presence of highly expansive soils, the first transferor shall supply to the first transferee written suggestions for care and maintenance of the residence to address problems associated with highly expansive soils.

Â Â Â Â Â  (4) If the first transferor violates the provisions of subsection (3) of this section, the first transferee shall have a cause of action to recover damages of $750 from the first transferor. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.1026 Â§Â§1,2,3; 1995 c.618 Â§71]

Â Â Â Â Â  Note: 455.440 and 455.445 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.445 Indoor air quality standards for public areas and office workplaces. (1) After considering the recommendations of the Indoor Air Pollution Task Force, and as expeditiously as possible, the Director of the Department of Consumer and Business Services shall adopt ventilation standards for public areas and office workplaces that are at least equivalent to the most recent, nationally recognized ventilation standards generally accepted and in use throughout the United States.

Â Â Â Â Â  (2) The director shall adopt building codes and building product standards to protect the indoor air quality of private residences but only as necessary to address serious or unique indoor air quality problems in Oregon when federal statutes, regulations and national codes fail to address building product and building code related indoor air quality problems.

Â Â Â Â Â  (3) As expeditiously as possible, the director shall consider for adoption the ventilation standards recommended by the Indoor Air Pollution Task Force. [1989 c.1070 Â§10]

Â Â Â Â Â  Note: See note under 455.440.

Â Â Â Â Â  455.446 Construction of certain facilities and structures in tsunami inundation zone prohibited; establishment of zone; rules; exceptions. (1)(a) New essential facilities described in ORS 455.447 (1)(a)(A), (B) and (G) and new special occupancy structures described in ORS 455.447 (1)(e)(B), (C) and (E) may not be constructed in the tsunami inundation zone established under paragraph (c) of this subsection. The provisions of this paragraph apply to buildings with a capacity greater than 50 individuals for every public, private or parochial school through secondary level and child care centers.

Â Â Â Â Â  (b) The State Department of Geology and Mineral Industries shall establish the parameters of the area of expected tsunami inundation based on scientific evidence that may include geologic field data and tsunami modeling.

Â Â Â Â Â  (c) The governing board of the State Department of Geology and Mineral Industries, by rule, shall determine the tsunami inundation zone based on the parameters established by the department. The board shall adopt the zone as determined by the department under paragraph (b) of this subsection except as modified by the board under paragraph (d) of this subsection.

Â Â Â Â Â  (d) The board may grant exceptions to restrictions in the tsunami inundation zone established under paragraph (c) of this subsection after public hearing and a determination by the board that the applicant has demonstrated that the safety of building occupants will be ensured to the maximum reasonable extent:

Â Â Â Â Â  (A) By addressing the relative risks within the zone.

Â Â Â Â Â  (B) By balancing competing interests and other considerations.

Â Â Â Â Â  (C) By considering mitigative construction strategies.

Â Â Â Â Â  (D) By considering mitigative terrain modification.

Â Â Â Â Â  (e) The provisions of paragraph (a) of this subsection do not apply:

Â Â Â Â Â  (A) To fire or police stations where there is a need for strategic location; and

Â Â Â Â Â  (B) To public schools if there is a need for the school to be within the boundaries of a school district and fulfilling that need cannot otherwise be accomplished.

Â Â Â Â Â  (f) All materials supporting an application for an exception to the tsunami inundation zone are public records under ORS 192.005 to 192.170 and must be retained in the library of the department for periods of time determined by its governing board.

Â Â Â Â Â  (g) The applicant for an exception to the tsunami inundation zone established under paragraph (c) of this subsection shall pay any costs for department review of the application and the costs, if any, of the approval process.

Â Â Â Â Â  (2) The definitions in ORS 455.447 apply to this section.

Â Â Â Â Â  (3) The provisions of this section do not apply to water-dependent and water-related facilities, including but not limited to docks, wharves, piers and marinas.

Â Â Â Â Â  (4) Decisions made under this section are not land use decisions under ORS 197.015 (11). [1995 c.617 Â§2; 2005 c.22 Â§329]

Â Â Â Â Â  Note: 455.446 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.447 Regulation of certain structures vulnerable to earthquakes and tsunamis; rules. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂEssential facilityÂ means:

Â Â Â Â Â  (A) Hospitals and other medical facilities having surgery and emergency treatment areas;

Â Â Â Â Â  (B) Fire and police stations;

Â Â Â Â Â  (C) Tanks or other structures containing, housing or supporting water or fire-suppression materials or equipment required for the protection of essential or hazardous facilities or special occupancy structures;

Â Â Â Â Â  (D) Emergency vehicle shelters and garages;

Â Â Â Â Â  (E) Structures and equipment in emergency-preparedness centers;

Â Â Â Â Â  (F) Standby power generating equipment for essential facilities; and

Â Â Â Â Â  (G) Structures and equipment in government communication centers and other facilities required for emergency response.

Â Â Â Â Â  (b) ÂHazardous facilityÂ means structures housing, supporting or containing sufficient quantities of toxic or explosive substances to be of danger to the safety of the public if released.

Â Â Â Â Â  (c) ÂMajor structureÂ means a building over six stories in height with an aggregate floor area of 60,000 square feet or more, every building over 10 stories in height and parking structures as determined by Department of Consumer and Business Services rule.

Â Â Â Â Â  (d) ÂSeismic hazardÂ means a geologic condition that is a potential danger to life and property that includes but is not limited to earthquake, landslide, liquefaction, tsunami inundation, fault displacement, and subsidence.

Â Â Â Â Â  (e) ÂSpecial occupancy structureÂ means:

Â Â Â Â Â  (A) Covered structures whose primary occupancy is public assembly with a capacity greater than 300 persons;

Â Â Â Â Â  (B) Buildings with a capacity greater than 250 individuals for every public, private or parochial school through secondary level or child care centers;

Â Â Â Â Â  (C) Buildings for colleges or adult education schools with a capacity greater than 500 persons;

Â Â Â Â Â  (D) Medical facilities with 50 or more resident, incapacitated patients not included in subparagraphs (A) to (C) of this paragraph;

Â Â Â Â Â  (E) Jails and detention facilities; and

Â Â Â Â Â  (F) All structures and occupancies with a capacity greater than 5,000 persons.

Â Â Â Â Â  (2) The Department of Consumer and Business Services shall consult with the Seismic Safety Policy Advisory Commission and the State Department of Geology and Mineral Industries prior to adopting rules. Thereafter, the Department of Consumer and Business Services may adopt rules as set forth in ORS 183.325 to 183.410 to amend the state building code to:

Â Â Â Â Â  (a) Require new building sites for essential facilities, hazardous facilities, major structures and special occupancy structures to be evaluated on a site specific basis for vulnerability to seismic geologic hazards.

Â Â Â Â Â  (b) Require a program for the installation of strong motions accelerographs in or near selected major buildings.

Â Â Â Â Â  (c) Provide for the review of geologic and engineering reports for seismic design of new buildings of large size, high occupancy or critical use.

Â Â Â Â Â  (d) Provide for filing of noninterpretive seismic data from site evaluation in a manner accessible to the public.

Â Â Â Â Â  (3) For the purpose of defraying the cost of applying the regulations in subsection (2) of this section, there is hereby imposed a surcharge in the amount of one percent of the total fees collected under the structural and mechanical specialty codes for essential facilities, hazardous facilities, major structures and special occupancy structures, which fees shall be retained by the jurisdiction enforcing the particular specialty code as provided in ORS 455.150 or enforcing a building inspection program under ORS 455.148.

Â Â Â Â Â  (4) Developers of new essential facilities, hazardous facilities and major structures described in subsection (1)(a)(E), (b) and (c) of this section and new special occupancy structures described in subsection (1)(e)(A), (D) and (F) of this section that are located in an identified tsunami inundation zone shall consult with the State Department of Geology and Mineral Industries for assistance in determining the impact of possible tsunamis on the proposed development and for assistance in preparing methods to mitigate risk at the site of a potential tsunami. Consultation shall take place prior to submittal of design plans to the building official for final approval. [1991 c.956 Â§12; 1995 c.79 Â§229; 1995 c.617 Â§1; 2001 c.573 Â§12]

Â Â Â Â Â  Note: 455.447 was added to and made a part of 455.010 to 455.740 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.448 Entry and inspection of earthquake-damaged structures; warrant enforcement. (1) For the purposes of enforcement of this chapter the building inspector or any person appointed by the Department of Consumer and Business Services, after showing official identification and, if necessary, a warrant issued to the building owner or agent of the owner under subsection (2) of this section, may:

Â Â Â Â Â  (a) Enter, at reasonable times, any property that is known to be damaged, or for which there are reasonable grounds to believe that the structure has been damaged, as a result of an earthquake.

Â Â Â Â Â  (b) Inspect, at reasonable times, within reasonable limits and in a reasonable manner property that is known to be damaged, or for which there are reasonable grounds to believe that the structure has been damaged, as a result of an earthquake.

Â Â Â Â Â  (2) If entry is refused, the building inspector or any duly appointed representative of the Department of Consumer and Business Services may appear before any magistrate empowered to issue warrants and request such magistrate to issue an inspection warrant, directing it to any peace officer, as defined in ORS 161.015 to enter the described property to remove any person or obstacle and assist the building inspector or representative of the department inspecting the property in any way necessary to complete the inspection. [Formerly 401.537]

Â Â Â Â Â  Note: 455.448 and 455.449 were added to and made a part of 455.010 to 455.740 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.449 Unsafe condition resulting from earthquake damage; abatement of nuisance; rules. (1) All buildings or portions thereof which are determined after inspection by a building inspector or a representative of the Department of Consumer and Business Services to be in unsafe condition as a result of earthquake damage may be declared to be a public nuisance and shall be abated by repair, rehabilitation, demolition or removal in accordance with the procedure specified by rules adopted by the agency.

Â Â Â Â Â  (2) Any building declared to be in unsafe condition under subsection (1) of this section shall be made to comply with one of the following:

Â Â Â Â Â  (a) The building shall be repaired in accordance with the current building code or other current code applicable to the type of substandard conditions requiring repair;

Â Â Â Â Â  (b) The building shall be demolished if the owner of the building consents; or

Â Â Â Â Â  (c) The building may be vacated, secured and maintained against entry if the building does not constitute an immediate danger to the life, limb, property or safety of the public.

Â Â Â Â Â  (3) If the building or structure is in such condition as to make it immediately dangerous to the life, limb, property or safety of the public or its occupants, the Department of Consumer and Business Services or representative of the department shall order it to be vacated.

Â Â Â Â Â  (4) If the structure, in whole or in part, is listed on or is eligible for listing on the National Register of Historic Places, established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665), or if the National Register of Historic Places ceases accepting nominations, is approved for listing on an Oregon register of historic places, or is a locally designated landmark protected by ordinance against demolition without due process, alternative compliance with the provisions of subsection (2)(a) and (c) of this section shall be allowed if the repaired or rehabilitated building is no more hazardous than it would be if repaired or rehabilitated in accordance with (2)(a) of this section. [Formerly 401.539]

Â Â Â Â Â  Note: See note under 455.448.

(Prohibited Acts)

Â Â Â Â Â  455.450 Prohibited acts. A person shall not:

Â Â Â Â Â  (1) Violate or procure, aid or abet in the violation of any final order concerning the application of a provision of the state building code in a particular case made by the Director of the Department of Consumer and Business Services, an advisory board, a state administrative officer or any local appeals board, building official or inspector.

Â Â Â Â Â  (2) Engage in or procure, aid or abet any other person to engage in any conduct or activity for which a permit, certificate, label or other formal authorization is required by any specialty code or other regulation promulgated pursuant to this chapter without first having obtained such permit, certificate, label or other formal authorization. [Formerly 456.885 (1)]

(Specialty Code Inspection and Building Plan Review)

Â Â Â Â Â  455.455 Building inspection and plan review; license required; exception. (1)(a) A person may not employ an individual to perform specialty code inspections in any specialty area unless the individual has a license issued in that specialty area under ORS 455.457.

Â Â Â Â Â  (b) A person may not engage in specialty code inspections without having a license issued under ORS 455.457 in the specialty area for which the inspection is provided.

Â Â Â Â Â  (c) A person may not employ an individual to perform plan reviews unless the individual has a license issued under ORS 455.457.

Â Â Â Â Â  (d) A person may not engage in reviewing plans without having a license issued under ORS 455.457.

Â Â Â Â Â  (2) The requirements in subsection (1) of this section do not apply to a person who is an employee of the state or of a municipality. [1999 c.1045 Â§2]

Â Â Â Â Â  Note: 455.455 to 455.465, 455.467 and 455.469 to 455.477 were added to and made a part of ORS chapter 455 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.457 Licensing specialty code inspectors and plan reviewers; rules; contents. In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services by rule shall establish a licensing system for persons that perform specialty code inspections or plan reviews and for businesses that employ persons that perform specialty code inspections or plan reviews. Such a system shall include but not be limited to the following provisions:

Â Â Â Â Â  (1) Prescribing the form and content of and the times and procedures for submitting an application for the issuance or renewal of a license.

Â Â Â Â Â  (2) Prescribing the terms of the licenses and the fees for the original issue and renewal in amounts that do not exceed the cost to the Department of Consumer and Business Services of administering the licensing system.

Â Â Â Â Â  (3) Prescribing the requirements for and the manner of testing the competency of applicants for the protection of the public health and safety.

Â Â Â Â Â  (4) Prescribing the amounts and conditions of bonds and liability insurance.

Â Â Â Â Â  (5) Setting forth those actions or circumstances that constitute failure to achieve or maintain licensing competency or that otherwise constitute a danger to the public health or safety and for which the director may refuse to issue or renew or may suspend or revoke a license or impose a civil penalty. [1999 c.1045 Â§3]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.459 Specialty code inspection and plan review; conflict of interest. (1) A person shall not inspect or review any project or installation in which the person, employer of the person or relative of the person has any financial interest or business affiliation. A person designated under ORS 455.465 (1)(a) may not perform both the inspection and plan review for the same project or installation. A municipality or the state shall perform either the inspection, the plan review, or both.

Â Â Â Â Â  (2) For purposes of this section, ÂrelativeÂ has the meaning given that term in ORS 95.200. [1999 c.1045 Â§4]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.461 Specialty code inspectors and plan reviewers; quality control; rules. (1) The Director of the Department of Consumer and Business Services, by rule, shall develop quality control procedures for the activities of specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers licensed under ORS 455.457. These procedures shall include but are not limited to random sampling of the work of such persons and businesses.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall appoint by rule a chief inspector for each specialty code under this chapter. [1999 c.1045 Â§7]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.463 Specialty code inspection and plan review; department enforcement authority; investigation. (1) In addition to any other authority and power granted to the Director of the Department of Consumer and Business Services under this chapter and ORS chapters 447 and 479, with respect to specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers licensed under ORS 455.457, if the director has reason to believe that there is a failure to enforce or there is a violation of any provision of this chapter or ORS chapters 447 and 479 or any rule adopted thereunder, the director may:

Â Â Â Â Â  (a) Examine building code activities of specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers;

Â Â Â Â Â  (b) Take sworn testimony; and

Â Â Â Â Â  (c) With the authorization of the office of the Attorney General, subpoena persons and records to obtain testimony on official actions that were taken or omitted or to obtain documents otherwise subject to public inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) The investigative authority authorized by subsection (1) of this section covers violations or omissions by specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers licensed under ORS 455.457 related to enforcement of codes or administrative rules, licensing of inspectors or financial transactions. [1999 c.1045 Â§8]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.465 Department and municipalities to designate persons licensed to conduct specialty code inspection and plan review; fees; exception. (1) In administering a building inspection program, the Department of Consumer and Business Services or a municipality shall:

Â Â Â Â Â  (a) Designate at least three persons licensed under ORS 455.457 from whom the department or municipality will accept plan reviews; or

Â Â Â Â Â  (b) Contract with a person licensed under ORS 455.457 and may include as a term of the contract a process for collection of plan review fees.

Â Â Â Â Â  (2) For plan reviews conducted under subsection (1) of this section, the department or a municipality may:

Â Â Â Â Â  (a) Establish the process for collecting fees from a person licensed under ORS 455.457; and

Â Â Â Â Â  (b) Collect an administrative fee as provided in ORS 455.210.

Â Â Â Â Â  (3) The provisions of ORS 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279B.235, do not apply to a personal services contract between the department or a municipality and a person licensed under ORS 455.457. [1999 c.1045 Â§20; 2003 c.794 Â§284]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.466 Rapid approval assessment for essential projects. (1) As used in this section, Âessential projectÂ means a:

Â Â Â Â Â  (a) State owned or operated development;

Â Â Â Â Â  (b) Development of industries in the traded sector as defined in ORS 285A.010 for structures more than 100,000 square feet in size;

Â Â Â Â Â  (c) Project in an industrial site listed by the Economic and Community Development Department as ready for development and for which the project construction totals more than 100,000 square feet in size; or

Â Â Â Â Â  (d) Development designated by the Director of the Economic and Community Development Department as essential to the economic well-being of the state.

Â Â Â Â Â  (2) Notwithstanding any municipal building inspection program under ORS 455.148 or 455.150, an applicant for a building permit for an essential project or the municipality having jurisdiction over an essential project may request in writing that the Department of Consumer and Business Services administer and enforce the state building code for the project.

Â Â Â Â Â  (3) Upon receipt by the Department of Consumer and Business Services of a written request under this section, the Director of the Department of Consumer and Business Services shall assemble a rapid approval assessment team consisting of such department employees and other persons as the director considers appropriate. The purpose of the rapid approval assessment team shall be to provide assistance and advice to the director.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services, in consultation with the rapid approval assessment team, shall determine whether adequate resources are available to ensure that an essential project may proceed in a timely, consistent and flexible manner. In determining the availability of resources under this subsection, the director and the rapid approval assessment team shall give first consideration to the availability of municipal resources. If the director determines that municipal resources may be inadequate for the essential project, the director may consider whether state resources or a combination of municipal and state resources is available to ensure that the essential project may proceed in a timely, consistent and flexible manner. A determination by the director under this subsection is not appealable.

Â Â Â Â Â  (5) The Director of the Department of Consumer and Business Services may take all actions that the director considers reasonable and necessary to ensure that an essential project may proceed in a timely, consistent and flexible manner, including but not limited to:

Â Â Â Â Â  (a) Establishing policies, procedures and rules as necessary;

Â Â Â Â Â  (b) Working directly with local municipalities and other state agencies to resolve conflicts and disputes related to the state building code;

Â Â Â Â Â  (c) Encouraging cooperation between state and municipal building officials and inspectors;

Â Â Â Â Â  (d) Developing agreements;

Â Â Â Â Â  (e) Developing site-specific dispute resolution and appeals related to state building code requirements;

Â Â Â Â Â  (f) Expediting, coordinating or providing building inspection program plan review, permitting and inspection services;

Â Â Â Â Â  (g) Assisting a municipality or seeking assistance from a municipality; and

Â Â Â Â Â  (h) Establishing fees to cover the cost of provided services. [2003 c.369 Â§2]

Â Â Â Â Â  Note: 455.466 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.467 Timelines for approval or disapproval of certain specialty code building plans; exceptions; phased permit systems; failure to adhere to timelines. (1) Except as provided in subsection (2) of this section, for specialty code plan reviews of simple low-rise residential dwellings, the Department of Consumer and Business Services or a municipality that administers a building inspection program under ORS 455.148 or 455.150 shall approve or disapprove the specialty code building plan:

Â Â Â Â Â  (a) For a jurisdiction with a population that is less than 300,000, within 10 business days of receiving a complete application, or shall implement the process described in ORS 455.465.

Â Â Â Â Â  (b) For a jurisdiction with a population that is 300,000 or more, within 15 business days of receiving a complete application, or shall implement the process described in ORS 455.465.

Â Â Â Â Â  (2) The 10-day and 15-day requirements in subsection (1) of this section do not apply if:

Â Â Â Â Â  (a) The plan requires approval by federal, state or local agencies outside the jurisdiction of the issuing agency;

Â Â Â Â Â  (b) The plan is for a complex structure that requires additional review as determined by the department or municipality; or

Â Â Â Â Â  (c) Based on conditions that exist in the affected municipality, the Director of the Department of Consumer and Business Services authorizes a different plan review schedule as described in a building inspection program submitted under ORS 455.148 or 455.150.

Â Â Â Â Â  (3) For specialty code plan reviews of commercial structures, a municipality shall include in its building inspection program submitted under ORS 455.148 or 455.150 a process for plan review services. The municipality shall include in its program detailed reasons supporting the proposed plan review process. The plan review services provided by the municipality shall:

Â Â Â Â Â  (a) Allow an applicant to defer the submittal of plans for one or more construction phases for a commercial construction project in accordance with the state building code; and

Â Â Â Â Â  (b) Allow an applicant to receive permits for each of the phases of a commercial construction project as described in the state building code when the plan review for that phase is approved.

Â Â Â Â Â  (4) For a phased commercial construction project as described in subsection (3) of this section, the municipality shall inform the applicant of the detailed plans necessary for each phase of the project and the estimated time for initial and phased review of the building plans for conformance with the state building code.

Â Â Â Â Â  (5) An applicant submitting plans under subsection (3) of this section is responsible for ensuring that the project meets all specialty code requirements and that the project does not proceed beyond the level of approval authorized by the building official.

Â Â Â Â Â  (6) A municipality that repeatedly fails to meet the plan review period described in this section or otherwise authorized in its building inspection program submitted under ORS 455.148 or 455.150 shall be considered to be engaging in a pattern of conduct of failing to provide timely plan reviews under ORS 455.160. [1999 c.1045 Â§21; 2001 c.384 Â§1; 2001 c.573 Â§13; 2003 c.675 Â§28]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.468 Electronic submission of application materials. A transaction conducted through a state or local system or network that provides electronic access to building codes information and services is exempt from any requirement under ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945 and 480.510 to 480.670 and ORS chapters 447, 455, 460 and 693, or rules adopted thereunder, requiring a signature or the submission of handwritten materials. [2003 c.336 Â§3]

Â Â Â Â Â  Note: 455.468 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.469 Municipal building inspection program to include certain policies and ordinances. A municipality shall add to and make a part of its building inspection program under ORS 455.148 or 455.150 the policies and ordinances adopted by the municipality to implement ORS 455.465 and 455.467. [1999 c.1045 Â§22; 2001 c.573 Â§14]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.471 Specialty code inspection and plan review fee authority; disposition of certain fee amounts. (1) Fee amounts shall not be established by the Director of the Department of Consumer and Business Services or any municipality for fees charged by persons licensed under ORS 455.457.

Â Â Â Â Â  (2) Fees charged by a person licensed under ORS 455.457 shall include a surcharge equal to the percentage amounts established for municipalities under ORS 455.210 (4) and (5) and 455.220 (1). The surcharges shall be remitted quarterly to the department to partially defray the departmentÂs administration, inspection and training costs incurred pursuant to ORS 455.455, 455.457, 455.461 and 455.463. Funds received by the department under this section shall be deposited in the Consumer and Business Services Fund created by ORS 705.145. [1999 c.1045 Â§6]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.473 Disposition of certain fees received by department. All moneys received by the Department of Consumer and Business Services pursuant to ORS 455.457 and 455.471 shall be paid into the State Treasury and credited to the appropriate specialty code account under this chapter or ORS 479.510 to 479.945. All moneys deposited in the accounts under this section are continuously appropriated to the department to carry out the provisions of ORS 455.455 to 455.463, 455.471, 455.473, 455.477 and 455.897 and section 10, chapter 1045, Oregon Laws 1999. [1999 c.1045 Â§5; 2003 c.14 Â§283]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.475 Appeal of decision of building official. A person aggrieved by a decision made by a building official under authority established pursuant to ORS 455.148, 455.150 or 455.467 may appeal the decision. The following apply to an appeal under this section:

Â Â Â Â Â  (1) An appeal under this section shall be made first to the appropriate specialty code chief inspector of the Department of Consumer and Business Services. The decision of the department chief inspector may be appealed to the appropriate advisory board. The decision of the advisory board may only be appealed to the Director of the Department of Consumer and Business Services if codes in addition to the applicable specialty code are at issue.

Â Â Â Â Â  (2) If the appropriate advisory board determines that a decision by the department chief inspector is a major code interpretation, then the inspector shall distribute the decision in writing to all applicable specialty code public and private inspection authorities in the state. The decision shall be distributed within 60 days after the boardÂs determination, and there shall be no charge for the distribution of the decision. As used in this subsection, a Âmajor code interpretationÂ means a code interpretation decision that affects or may affect more than one job site or more than one inspection jurisdiction.

Â Â Â Â Â  (3) If an appeal is made under this section, an inspection authority shall extend the plan review deadline by the number of days it takes for a final decision to be issued for the appeal. [1999 c.1045 Â§23; 2001 c.573 Â§15]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.477 Requirement for suit filed by licensed specialty code inspector or plan reviewer. A person carrying on, conducting or transacting specialty code inspections or plan reviews or a business employing specialty code inspectors or plan reviewers may not maintain any suit or action relating to specialty code inspections or plan reviews in any of the courts of this state without alleging and proving that the person or business was licensed under ORS 455.457 at the time of performing such work. [1999 c.1045 Â§11]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.479 Application to specialty inspections identified by department. Nothing in ORS 455.455 to 455.477 and 455.897 and section 10, chapter 1045, Oregon Laws 1999, applies to special inspections as described in each specialty code as adopted by the Director of the Department of Consumer and Business Services. [1999 c.1045 Â§27]

Â Â Â Â Â  Note: 455.479 and 455.481 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.481 Application to inspection and plan review for prefabricated structures. Nothing in ORS 455.455, 455.457, 455.459, 455.461, 455.467, 455.475 or 455.477 is intended to limit, supersede or otherwise affect the rights, obligations or professional activities of an inspector engaged in the business of providing prefabricated structure plan approvals and inspections, as defined in ORS 455.715, pursuant to ORS 455.715 to 455.740. [1999 c.1045 Â§28]

Â Â Â Â Â  Note: See note under 455.479.

Â Â Â Â Â  455.483 Electrical and plumbing code plan review; rules. (1) The Department of Consumer and Business Services, with the approval of the Electrical and Elevator Board, shall adopt rules to make electrical code plan review mandatory only for complex structures located in jurisdictions that offer electrical code plan review services.

Â Â Â Â Â  (2) The department shall adopt rules to make plumbing code plan review mandatory only for complex structures located in jurisdictions that offer plumbing code plan review services.

Â Â Â Â Â  (3) Notwithstanding any rules adopted pursuant to subsections (1) and (2) of this section, an owner of a complex structure or the ownerÂs agent may request and receive plan review and inspections for any electrical and plumbing materials and installations that are subject to the state building code. [2003 c.367 Â§5; 2005 c.661 Â§1]

Â Â Â Â Â  Note: 455.483 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.510 [Formerly 456.730; repealed by 1993 c.744 Â§41]

Â Â Â Â Â  455.520 [Formerly 456.735; repealed by 1993 c.744 Â§41]

ENERGY CONSERVATION

(Generally)

Â Â Â Â Â  455.525 Rules for energy conservation and passive solar energy in structures; inclusion in building code; application of testing requirements to fenestration products; review of regulations. (1) In the manner provided in ORS chapter 183 for the adoption of rules and after consideration of available technology and costs, the Building Codes Structures Board and the Residential Structures Board shall establish basic and uniform performance standards to provide maximum energy conservation and use of passive solar energy in the design, construction, reconstruction, alteration and repair of buildings and other structures. Such standards shall be submitted to the Director of the Department of Consumer and Business Services for proposed inclusion in the state building code as provided by ORS 455.030 (4).

Â Â Â Â Â  (2) Any testing requirements adopted under subsection (1) of this section do not apply to fenestration products that are for use within residential structures if the fenestration products are:

Â Â Â Â Â  (a) Used in the creation of sunrooms and solariums and constructed with a minimum of a one-half inch space between the panes; or

Â Â Â Â Â  (b) Fenestration products used as skylights that constitute no more than 10 percent of the total glazing used in any dwelling unit.

Â Â Â Â Â  (3) The Residential Structures Board and the director shall jointly adopt by rule default thermal performance values for residential fenestration products that are produced in low volume. Any testing requirements adopted under subsection (1) of this section or ORS 455.020 or 455.030 do not apply to residential fenestration products that are produced in low volume.

Â Â Â Â Â  (4) Fenestration products manufactured for use as skylights that are subject to the provisions of subsection (1) of this section and have frames that are wood, thermal break aluminum or aluminum with vinyl shall be deemed to meet any performance standards included in the state building code when the following glazing configurations are used:

Â Â Â Â Â  (a) A minimum one-half inch space between the panes and low-e (emissivity) glass; or

Â Â Â Â Â  (b) Triple-layered acrylic.

Â Â Â Â Â  (5) Regulations relating to the use and conservation of energy adopted pursuant to ORS 455.020 (2) shall be reviewed by the Building Codes Structures Board and the Residential Structures Board. [Formerly 456.740; 1993 c.744 Â§95; 1993 c.782 Â§1; 1999 c.59 Â§128; 2003 c.675 Â§29]

Â Â Â Â Â  455.530 Authority to receive money and to contract. The Building Codes Structures Board and the Residential Structures Board may:

Â Â Â Â Â  (1) Apply for and receive moneys from any person, from the federal government, from this state or from any state agency or department.

Â Â Â Â Â  (2) Contract with any public agency for the performance of services or the exchange of employees or services by one to the other necessary in carrying out the purposes of ORS 455.525 and 455.530. [Formerly 456.745 and then 456.742; 2003 c.675 Â§30]

(Energy Conservation Standards for Public Buildings)

Â Â Â Â Â  455.560 Definitions for ORS 455.560 to 455.580. As used in ORS 455.560 to 455.580, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂPersonÂ means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, peopleÂs utility district, or any other entity, public or private, however organized.

Â Â Â Â Â  (4) ÂPublic buildingsÂ means any building, including outdoor area adjacent thereto, which is open to the public during normal business hours, except exempted buildings. Each of the following is a public building within the meaning of ORS 455.560 to 455.580, unless it or any portion thereof is exempted by rule or order pursuant to ORS 455.570 (2), (3) and (4):

Â Â Â Â Â  (a) Any building which provides facilities or shelter for public assembly, or which is used for educational, office or institutional purposes;

Â Â Â Â Â  (b) Any inn, hotel, motel, sports arena, supermarket, transportation terminal, retail store, restaurant, or other commercial establishment which provides services or retails merchandise;

Â Â Â Â Â  (c) Any portion of an industrial plant building used primarily as office space; or

Â Â Â Â Â  (d) Any building owned by the state or political subdivision thereof, including libraries, museums, schools, hospitals, auditoriums, sports arenas and university buildings. [Formerly 456.746; 1993 c.744 Â§96]

Â Â Â Â Â  455.565 Purpose of ORS 455.560 to 455.580. It is the purpose of ORS 455.560 to 455.580 to promote, encourage and require measures to conserve energy in public buildings. [Formerly 456.744]

Â Â Â Â Â  455.570 Maximum lighting standards for new public buildings; exemptions. (1) After consultation with the Building Codes Structures Board and the State Department of Energy, the Director of the Department of Consumer and Business Services, as provided in this chapter, shall establish maximum lighting standards for public buildings constructed on or after July 1, 1978. Such standards may distinguish between type of design, the uses to which buildings are put, location, age or any other applicable classification.

Â Â Â Â Â  (2) Such standards shall allow for:

Â Â Â Â Â  (a) Differences in lighting levels within public buildings for special areas and uses, including but not limited to hospital, drafting room, and advertising display, and for other areas and activities requiring special illumination.

Â Â Â Â Â  (b) The interaction between lighting and heating systems.

Â Â Â Â Â  (c) Occupational safety and health standards.

Â Â Â Â Â  (3) The director may by rule or order exempt from the maximum lighting standards, new public buildings or portions thereof that:

Â Â Â Â Â  (a) Are of insufficient size to warrant maximum lighting standard regulations;

Â Â Â Â Â  (b) Should be allowed a specific period of time before compliance with maximum lighting standards is required;

Â Â Â Â Â  (c) Are difficult or impractical to regulate based upon location;

Â Â Â Â Â  (d) Are not open to the public during normal business hours;

Â Â Â Â Â  (e) Are impractical to regulate, based upon unique design; or

Â Â Â Â Â  (f) Would not be benefited by regulation, based upon the insignificant amount of energy possible to conserve.

Â Â Â Â Â  (4) Any person subject to ORS 455.560 to 455.580 may apply to the director for an exemption under this section. [Formerly 456.747]

Â Â Â Â Â  455.575 Advisory lighting standards for public buildings constructed before July 1, 1978. After consultation with the Building Codes Structures Board and the State Department of Energy, the Director of the Department of Consumer and Business Services, as provided in ORS chapter 183, shall establish advisory maximum lighting standards for public buildings constructed before July 1, 1978, based on the factors set forth in ORS 455.570. [Formerly 456.748]

Â Â Â Â Â  455.580 Status of powers of director. The powers and duties given the Director of the Department of Consumer and Business Services by ORS 455.560 to 455.580 shall be in addition to, and not in derogation of, all other powers, duties and responsibilities vested in the director. [Formerly 456.749]

Â Â Â Â Â  455.595 Energy Efficient Construction Account. The State Treasurer is authorized to establish an Energy Efficient Construction Account for the purpose of providing energy engineering and technical assistance studies to state and other public buildings. Moneys credited to this account from payments for energy engineering or technical assistance studies and other revenues as authorized by the appropriate legislative review agency are continuously appropriated for the payment of these expenses. [1987 c.206 Â§6]

Â Â Â Â Â  Note: 455.595 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOW-RISE RESIDENTIAL DWELLING CODE

Â Â Â Â Â  455.610 Low-Rise Residential Dwelling Code; adoption; changes; compatibility of other codes; alternative methods of construction; rules. (1) The Director of the Department of Consumer and Business Services shall adopt, and amend as necessary, a Low-Rise Residential Dwelling Code that contains all requirements, including structural design provisions, related to the construction of residential dwellings three stories or less above grade. The code provisions for plumbing and electrical requirements must be compatible with other specialty codes adopted by the director. The Electrical and Elevator Board, the Mechanical Board and the State Plumbing Board shall review, respectively, amendments to the electrical, mechanical or plumbing provisions of the code.

Â Â Â Â Â  (2) Changes or amendments to the code adopted under subsection (1) of this section may be made when:

Â Â Â Â Â  (a) Required by geographic or climatic conditions unique to Oregon;

Â Â Â Â Â  (b) Necessary to be compatible with other statutory provisions;

Â Â Â Â Â  (c) Changes to the national codes are adopted in Oregon; or

Â Â Â Â Â  (d) Necessary to authorize the use of building materials and techniques that are consistent with nationally recognized standards and building practices.

Â Â Â Â Â  (3) Notwithstanding ORS 455.030, 455.035, 455.110 and 455.112, the director may, at any time following appropriate consultation with the Mechanical Board or Building Codes Structures Board, amend the mechanical specialty code or structural specialty code to ensure compatibility with the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (4) The water conservation provisions for toilets, urinals, shower heads and interior faucets adopted in the Low-Rise Residential Dwelling Code shall be the same as those adopted under ORS 447.020 to meet the requirements of ORS 447.145.

Â Â Â Â Â  (5) The Low-Rise Residential Dwelling Code shall be adopted and amended as provided by ORS 455.030 and 455.110.

Â Â Â Â Â  (6) The director, by rule, shall establish uniform standards for a municipality to allow an alternate method of construction to the requirements for one and two family dwellings built to the Low-Rise Residential Dwelling Code in areas where the local jurisdiction determines that the fire apparatus means of approach to a property or water supply serving a property does not meet applicable fire code or state building code requirements. The alternate method of construction, which may include but is not limited to the installation of automatic fire sprinkler systems, must be approved in conjunction with the approval of an application under ORS 197.522.

Â Â Â Â Â  (7) For lots of record existing before July 2, 2001, or property that receives any approval for partition, subdivision or construction under ORS 197.522 before July 2, 2001, a municipality allowing an alternate method of construction to the requirements for one and two family dwellings built to the Low-Rise Residential Dwelling Code may apply the uniform standards established by the director pursuant to subsection (6) of this section. For property that receives all approvals for partition, subdivision or construction under ORS 197.522 on or after July 2, 2001, a municipality allowing an alternate method of construction to the requirements for one and two family dwellings built to the Low-Rise Residential Dwelling Code must apply the uniform standards established by the director pursuant to subsection (6) of this section. [1987 c.604 Â§2; 1991 c.366 Â§1; 1991 c.558 Â§1; 1991 c.945 Â§6; 1993 c.419 Â§1; 1993 c.744 Â§97; 2001 c.702 Â§1; 2003 c.675 Â§Â§31,32; 2005 c.435 Â§1]

Â Â Â Â Â  455.620 [1987 c.604 Â§3; repealed by 1991 c.366 Â§2]

Â Â Â Â Â  455.622 Certification of inspectors; rules. Notwithstanding ORS 447.020, 455.715 to 455.740, 479.810 (3) or 479.855, the Department of Consumer and Business Services shall adopt education, training and examination requirements that allow certification of inspectors to perform inspections on one and two family dwellings under one or more aspects of the Low-Rise Residential Dwelling Code adopted under ORS 455.610 to 455.630. [1995 c.553 Â§10; 2003 c.675 Â§33]

Â Â Â Â Â  Note: 455.622 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.625 Rules for permits; schedule of inspections. The Director of the Department of Consumer and Business Services shall, by rule, adopt:

Â Â Â Â Â  (1) A list of information required for low-rise residential dwelling building permits; and

Â Â Â Â Â  (2) A priority schedule for low-rise residential dwelling inspections and plan review requirements. [1987 c.604 Â§5; 1997 c.658 Â§3; 2003 c.675 Â§34]

Â Â Â Â Â  455.626 Rules for accommodating technology. The Director of the Department of Consumer and Business Services shall adopt, amend or repeal the state building code as necessary to establish viable standards for providing advanced telecommunications and cable service technology to newly constructed low-rise residential dwellings. [1999 c.329 Â§2; 2003 c.675 Â§48]

Â Â Â Â Â  Note: 455.626 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.627 Minor electrical installation inspection program; rules. The Department of Consumer and Business Services, in consultation with the Residential Structures Board, shall adopt rules to create a mandatory random inspection program for minor electrical installations made by electrical contractors in low-rise residential dwellings. [1995 c.53 Â§13; 2003 c.675 Â§35]

Â Â Â Â Â  Note: 455.627 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.628 Plan review exemption. (1) The Department of Consumer and Business Services or a municipality administering and enforcing a building inspection program under ORS 455.148 or 455.150 may not require a plan review for one and two family dwellings that are of conventional light frame construction, as defined by the department by rule, if:

Â Â Â Â Â  (a) The plans for the dwelling are designed and stamped by a professional engineer registered under ORS 672.102 or an architect registered under ORS 671.060; and

Â Â Â Â Â  (b) The engineer or architect is certified by the Director of the Department of Consumer and Business Services under ORS 455.720 as being qualified to examine one and two family dwelling plans.

Â Â Â Â Â  (2) The department or municipality is exempt from liability for any damages arising from the nonperformance of a plan review pursuant to this section. [2003 c.367 Â§4; 2005 c.758 Â§21a]

Â Â Â Â Â  Note: The amendments to 455.628 by section 21a, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.628. (1) The Department of Consumer and Business Services or a municipality administering and enforcing a building inspection program under ORS 455.148 or 455.150 may not require a plan review for one and two family dwellings that are of conventional light frame construction, as defined by the department by rule, if:

Â Â Â Â Â  (a) The plans for the dwelling are designed and stamped by a professional engineer registered under ORS 672.102 or an architect registered under ORS 671.060; and

Â Â Â Â Â  (b) The engineer or architect is certified by the Director of the Department of Consumer and Business Services under ORS 455.720 as a one and two family dwelling plans examiner.

Â Â Â Â Â  (2) The department or municipality is exempt from liability for any damages arising from the nonperformance of a plan review pursuant to this section.

Â Â Â Â Â  Note: 455.628 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.630 Enforcement. (1) The Low-Rise Residential Dwelling Code shall be enforced by inspectors and building officials qualified pursuant to ORS 455.715 to 455.740.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, enforcement of electrical specialty code, permit and licensing provisions shall be under the sole authority of the Electrical and Elevator Board in the Department of Consumer and Business Services. [1987 c.604 Â§7; 1999 c.714 Â§1; 2003 c.675 Â§36]

Â Â Â Â Â  455.635 [Formerly 456.787; renumbered 455.085 in 1991]

PUBLIC ASSEMBLY STRUCTURES

Â Â Â Â Â  455.640 Definitions for ORS 455.640 to 455.645. (1) As used in ORS 455.640 to 455.645, unless the context otherwise requires, the words, terms and phrases defined in subsections (2) to (5) of this section shall have the meaning given them in those subsections.

Â Â Â Â Â  (2) ÂArchitectÂ means an architect as defined in ORS 671.010 in accordance with the rules and regulations of the State Board of Architect Examiners.

Â Â Â Â Â  (3) ÂCertified structureÂ means a structure designed by a professional engineer or architect as defined in this section.

Â Â Â Â Â  (4) ÂProfessional engineerÂ means an engineer as defined in ORS 672.002 in accordance with the rules and regulations of the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (5) ÂStructures of public assemblyÂ means structures which the public may enter for such purposes as deliberation, education, worship, shopping, entertainment, amusement or awaiting transportation. [Formerly 456.965]

Â Â Â Â Â  Note: 455.640, 455.642 and 455.645 were added to and made a part of ORS chapter 455 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.642 Application. The provisions of ORS 455.640 to 455.645 shall not be construed to apply to any building having a ground area of 4,000 square feet or less and which is not more than 20 feet in height from the top surface of lowest flooring to the highest interior overhead finish of the structure. [Formerly 456.970]

Â Â Â Â Â  Note: See note under 455.640.

Â Â Â Â Â  455.645 Certain plans for structures of public assembly to be certified. In order to safeguard life, health and property, all drawings and plans defining the framing systems, shoring systems and foundations for structures of public assembly shall be certified by a qualified professional engineer or qualified architect. The design of the certified structure of public assembly shall provide for resistance to lateral forces, including wind and earthquakes, as well as gravity loads, in accordance with accepted engineering practice and governing building codes. The design shall be accompanied by supporting lateral force calculations. [Formerly 456.975]

Â Â Â Â Â  Note: See note under 455.640.

MUNICIPAL REVIEW AND INSPECTION

(Generally)

Â Â Â Â Â  455.675 Authorized substitutions in codes adopted by reference. For the purposes of the codes of regulations adopted under this chapter, unless the context clearly indicates otherwise, the following substitutions shall be made in any code adopted by reference as part of the state building code:

Â Â Â Â Â  (1) ÂBuilding officialÂ for Âadministrative authority.Â

Â Â Â Â Â  (2) ÂGoverning bodyÂ for ÂmayorÂ and Âcity council.Â

Â Â Â Â Â  (3) ÂMunicipalityÂ for Âcity,Â ÂcountyÂ or other unit of local government. [Formerly 456.875; 1999 c.1045 Â§17]

Â Â Â Â Â  455.680 Plan approval and permits for recreation or picnic park or camp; license; rules. (1) Plan approval and permits shall be obtained from the Department of Consumer and Business Services prior to construction, enlargement or alteration of any recreation park, picnic park or organizational camp as defined in ORS 446.310.

Â Â Â Â Â  (2) If the department determines that the work conforms to the approved plans and specifications, it shall issue a final approval which shall, if all other conditions of ORS 455.010 to 455.240, 455.410 to 455.450 and 455.595 to 455.740 are met, authorize the issuance of a license by the Department of Human Services to operate the park or, in the case of then currently licensed parks, shall authorize continued operation for the remaining part of the licensing year.

Â Â Â Â Â  (3) In accordance with ORS 455.010 to 455.240, 455.410 to 455.450 and 455.595 to 455.740 and in consultation and agreement with the Department of Human Services, the Department of Consumer and Business Services shall adopt rules to carry out this section. The rules adopted pursuant to this section shall be a specialty code as defined in ORS 455.010. [Formerly 446.337 and then 456.837; 1997 c.259 Â§2]

Â Â Â Â Â  455.685 Review of plans and specifications to determine compliance; effect of approval; fees. The Director of the Department of Consumer and Business Services may, upon an application setting forth a set of plans and specifications that will be utilized in one or more municipalities to acquire building permits, review and approve the application for the construction or erection of any building or structure if such set of plans meets the requirements of the state building code. All costs incurred by the director by virtue of the examination of such a set of plans and specifications shall be paid by the applicant. The plans and specifications or any plans and specifications required to be submitted to a state agency shall be submitted to the director who shall examine the instruments and if necessary distribute them to the appropriate state agencies for scrutiny regarding adequacy as to fire safety, life safety and all other appropriate features. The state agencies shall examine and promptly return the plans and specifications together with their certified statement as to the adequacy of the instruments regarding that agencyÂs area of concern. The applicant shall submit the plans and specifications to a local building official prior to application for a building permit. The local building official shall review the plan for those features required by local ordinance or by any site-specific, geographic, geologic or climatic code requirements. A local building official shall issue a building permit upon application and presentation to the local building official of such a set of plans and specifications bearing the approval of the director if the requirements of all other local ordinances are satisfied. The director or local building official may assess such fees as necessary to recover the reasonable costs incurred to ensure the compliance of the plans and specifications with the state building code. [Formerly 456.840; 1997 c.856 Â§3]

Â Â Â Â Â  455.690 Appeal to advisory boards. Any person aggrieved by the final decision of a municipal appeals board or a subordinate officer of the Department of Consumer and Business Services as to the application of any provision of a specialty code may, within 30 days after the date of the decision, appeal to the appropriate advisory board. The appellant shall submit a fee of $20, payable to the department, with the request for appeal. The final decision of the involved municipality or state officer shall be subject to review and final determination by the appropriate advisory board as to technical and scientific determinations related to the application of the specialty code involved. [Formerly 456.850; 1993 c.744 Â§98]

Â Â Â Â Â  455.700 Validity of certain building permits. Building permits or certificates of occupancy validly issued before July 1, 1974, regarding buildings or structures being constructed or altered pursuant thereto, shall be valid thereafter and the construction may be completed pursuant to the building permit, unless the building official determines that life or property is in jeopardy. [Formerly 456.855]

Â Â Â Â Â  455.705 Prefabricated structures plan approval and inspections; approval of business or persons performing inspections; rules; fees; manufacturer compliance program; insignia of compliance or certification stamp required for certain transactions. (1) A manufacturer of prefabricated structures or manufacturer of prefabricated structure components may not contract with a municipality or a person to perform prefabricated structure plan approvals or inspections unless the person providing the plan approvals or inspections is certified or approved under subsection (2) of this section or is providing plan approvals or inspections for a residential prefabricated structure that is intended for delivery in another state.

Â Â Â Â Â  (2)(a) A person may not engage in prefabricated structure plan approvals or inspections without being certified under ORS 455.715 to 455.740 or 479.810 unless the person is providing plan approvals or inspections for a residential prefabricated structure that is intended for delivery in another state.

Â Â Â Â Â  (b) A person may not engage in the business of providing prefabricated structure plan approvals or inspections without an approval issued by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) In accordance with any applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services shall establish by rule a system for approval and regulation of businesses and persons who perform prefabricated structure plan approvals or inspections. The system shall include but not be limited to the following provisions:

Â Â Â Â Â  (a) Prescribing the form and content of and the times and procedures for submitting an application for the issuance or renewal of an approval.

Â Â Â Â Â  (b) Prescribing the term of the approval and the fee for the original issue and renewal in an amount that does not exceed the cost of administering the approval system. The charge for review and approval of a third party inspection service shall not exceed, for the original issue, $400 and for the renewal, $200.

Â Â Â Â Â  (c) Prescribing the conditions for initial issuance, renewal and maintenance of the approval for a person certified under ORS 455.715 to 455.740 or 479.810, including but not limited to the following provisions:

Â Â Â Â Â  (A) Procedures and reports for plan approvals and inspections;

Â Â Â Â Â  (B) Ethical practices and prohibitions of conflicts of interests with manufacturers of prefabricated structures and manufacturers and suppliers of parts and services;

Â Â Â Â Â  (C) Insurance compliance requirements;

Â Â Â Â Â  (D) Procedures for use and application of insignia of compliance; and

Â Â Â Â Â  (E) Fees for and procedures for use and application of certification stamps.

Â Â Â Â Â  (d) Prescribing other actions or circumstances that constitute failure to achieve or maintain approval competency or that otherwise constitute a danger to the public health or safety and for which the director may refuse to issue or renew or may suspend or revoke a certification, permit or certificate.

Â Â Â Â Â  (e) Prescribing the authority of the department to perform oversight monitoring including but not limited to:

Â Â Â Â Â  (A) Right of entry and access to third party records and information;

Â Â Â Â Â  (B) Frequency, type and extent of the oversight monitoring and inspection of third party agencies and manufacturing facilities; and

Â Â Â Â Â  (C) Frequency and description of information to be submitted as part of the monitoring process.

Â Â Â Â Â  (f) Prescribing fees for monitoring conducted by the department at the manufacturing plant site or at third party inspection service locations, which fees shall not exceed $60 per hour.

Â Â Â Â Â  (4)(a) The department shall establish by rule a manufacturer compliance program to allow for plan approvals or inspections of prefabricated structures or prefabricated structure components at the facility at which the prefabrication takes place, including but not limited to the following provisions:

Â Â Â Â Â  (A) Quality assurance programs;

Â Â Â Â Â  (B) Procedures for use and application of insignia of compliance; and

Â Â Â Â Â  (C) Fees for and procedures for use and application of certification stamps.

Â Â Â Â Â  (b) A manufacturer of prefabricated structures shall provide the department with written notice at least 60 days before a manufacturer may provide for plan approval or inspection service as allowed under subsection (2) of this section.

Â Â Â Â Â  (c) The department is not required to provide plan approval for or inspection of any prefabricated structure or prefabricated structure components unless the department has been notified in writing by the manufacturer of the prefabricated structure 180 days in advance of the proposed assumption of department inspections.

Â Â Â Â Â  (5) A person may not rent, lease, sell, exchange, install or offer for rent, lease, sale, exchange or installation within this state a prefabricated structure constructed on or after July 1, 1991, unless it bears an insignia of compliance or certification stamp issued by the department or a third party indicating compliance with this stateÂs building regulations and standards for prefabricated structures. The prohibition in this subsection does not apply to a residential prefabricated structure intended for delivery in another state unless the residential prefabricated structure is installed or offered for installation in this state. A prefabricated structure with an insignia of compliance or certification stamp shall be acceptable to municipalities as meeting the state building code regulations. Prefabricated structures constructed prior to July 1, 1991, are subject to the building code regulations in effect at the time of original construction.

Â Â Â Â Â  (6) The provisions of this section do not apply to employees of the Department of Consumer and Business Services and testing laboratories approved under ORS chapters 447 and 479.

Â Â Â Â Â  (7) For purposes of this section, Âinsignia of complianceÂ means the plate affixed to a structure by the Department of Consumer and Business Services or a third party to signify compliance with all state building code requirements for which the structure was inspected.

Â Â Â Â Â  (8) Prefabricated structures or components found by the department or a third party to represent a danger to public health or safety shall be brought into compliance with building code regulations or removed from the state.

Â Â Â Â Â  (9) All plan approvals and inspections of prefabricated structures and prefabricated components constructed at manufacturing plants outside of Oregon but intended for delivery into Oregon shall be performed by the department or conducted under ORS 455.430. [1995 c.304 Â§3; 2005 c.310 Â§3]

Â Â Â Â Â  Note: 455.705 was added to and made a part of 455.010 to 455.740 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Inspectors)

Â Â Â Â Â  455.715 Definitions for ORS 455.715 to 455.740. As used in ORS 455.715 to 455.740, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBuilding officialÂ means a person charged by a municipality with responsibility for administration and enforcement of the state building code in the municipality.

Â Â Â Â Â  (2) ÂBusiness of providing prefabricated structure plan approvals and inspectionsÂ means an independent contractor providing prefabricated structure plan approval or inspection services, or both, under the following specialty codes, as provided in ORS 455.020, 455.705 and 455.715:

Â Â Â Â Â  (a) Structural;

Â Â Â Â Â  (b) Mechanical;

Â Â Â Â Â  (c) Plumbing;

Â Â Â Â Â  (d) Electrical; and

Â Â Â Â Â  (e) Low-rise residential dwelling.

Â Â Â Â Â  (3) ÂInspectorÂ means:

Â Â Â Â Â  (a) A person, including a plans examiner, acting under the authority and direction of a building official and charged with the responsibility of routine enforcement of any specialty code; or

Â Â Â Â Â  (b) A person, including a plans examiner, who provides enforcement of any specialty code, who is personally in the business of providing prefabricated structure plan approvals or inspections or is employed by such a business. [Formerly 456.805; 1991 c.361 Â§1; 1995 c.304 Â§5; 2003 c.675 Â§37]

Â Â Â Â Â  455.720 Standards and qualifications for personnel; rules. (1) In accordance with applicable provisions of ORS chapter 183, to promote effective and uniform enforcement of the state building code by improving the competence of building officials and inspectors, the Director of the Department of Consumer and Business Services, with the advice of the advisory boards, shall:

Â Â Â Â Â  (a) Establish for building officials and inspectors reasonable minimum training and experience standards, including but not limited to courses or subjects for instruction, facilities for instruction, qualification of instructors and methods of instruction. The standards shall include provisions for determining a practical experience equivalent.

Â Â Â Â Â  (b) Establish a procedure to be used by municipalities to determine whether a person meets minimum standards or has minimum training to be appointed or employed as a building official or inspector. The procedure shall allow for a field examination of a person to determine if the person meets the practical experience equivalent of a minimum standard.

Â Â Â Â Â  (c) Subject to such terms, conditions and classifications as the director may impose, certify building officials as being qualified, and revoke such certifications in the manner provided in ORS 455.740.

Â Â Â Â Â  (d) Require an applicant for a certificate as a building official or inspector to demonstrate knowledge of the laws governing accessibility to buildings by disabled persons by passing an examination prescribed by the director.

Â Â Â Â Â  (2) The director shall maintain and, upon request of municipalities, furnish information on applicants for appointment or employment as building officials or inspectors.

Â Â Â Â Â  (3) Pursuant to ORS chapter 183, the director shall adopt rules necessary to carry out the certification programs provided by subsection (1) of this section.

Â Â Â Â Â  (4) The director, by rule, may require evidence of completion of continuing education covering any certification created under this section as a condition of maintaining the certification. Nothing in this subsection shall prohibit the director from delegating any of this power to a municipality.

Â Â Â Â Â  (5) The director, with the advice of the appropriate advisory boards, may adopt rules for certifying inspectors as being qualified to enforce one or more particular specialty codes, subject to any terms, conditions and classifications the director may impose, and for revoking those certifications in the manner provided in ORS 455.740. [Formerly 456.810; 1989 c.224 Â§119; subsection (4) enacted as 1991 c.361 Â§5; 1999 c.527 Â§1; 2001 c.104 Â§197; 2005 c.758 Â§21b]

Â Â Â Â Â  Note: The amendments to 455.720 by section 21b, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.720. (1) In accordance with applicable provisions of ORS chapter 183, to promote effective and uniform enforcement of the state building code by improving the competence of building officials and inspectors, the Director of the Department of Consumer and Business Services, with the advice of the advisory boards, shall:

Â Â Â Â Â  (a) Establish for building officials and inspectors reasonable minimum training and experience standards, including but not limited to courses or subjects for instruction, facilities for instruction, qualification of instructors, methods of instruction and classification of responsibility. The standards shall include provisions for determining a practical experience equivalent.

Â Â Â Â Â  (b) Establish a procedure to be used by municipalities to determine whether a person meets minimum standards or has minimum training to be appointed or employed as a building official or inspector. The procedure shall allow for a field examination of a person to determine if the person meets the practical experience equivalent of a minimum standard.

Â Â Â Â Â  (c) Subject to such terms, conditions and classifications as the director may impose, certify building officials as being qualified, and revoke such certifications in the manner provided in ORS 455.740.

Â Â Â Â Â  (d) Subject to such terms, conditions and classifications as the director may impose, certify inspectors as being qualified to enforce one or more particular specialty codes, and revoke such certifications in the manner provided in ORS 455.740.

Â Â Â Â Â  (e) Require an applicant for a certificate as a building official or inspector to demonstrate knowledge of the laws governing accessibility to buildings by disabled persons by passing an examination prescribed by the director.

Â Â Â Â Â  (2) The director shall maintain and, upon request of municipalities, furnish information on applicants for appointment or employment as building officials or inspectors.

Â Â Â Â Â  (3) Pursuant to ORS chapter 183, the director shall adopt rules necessary to carry out the certification programs provided by subsection (1) of this section.

Â Â Â Â Â  (4) The director, by rule, may require evidence of completion of continuing education covering any certification created under this section as a condition of maintaining the certification. Nothing in this subsection shall prohibit the director from delegating any of this power to a municipality.

Â Â Â Â Â  455.725 Certification of personnel training programs. (1) Upon application, the Director of the Department of Consumer and Business Services or an authorized representative shall examine and evaluate any program or facility established by a municipality or educational institution for the training of building officials, inspectors and specialty code inspectors and plan reviewers licensed under ORS 455.457.

Â Â Â Â Â  (2) If the director finds that a training program is qualified under the minimum requirements established pursuant to ORS 455.720, the director shall, in writing, certify the training program as being qualified for such a period of time and upon such conditions as the director may prescribe. An individual complies with any minimum requirement for building officials or inspectors established pursuant to ORS 455.720 when the individual satisfactorily completes a training program certified under this section. [Formerly 456.815; 1999 c.1045 Â§18]

Â Â Â Â Â  455.730 Certification of personnel required. No person shall be appointed or employed as a building official or inspector by any municipality unless the person has been certified as being qualified under ORS 455.715 to 455.740, and the certification has not lapsed or been revoked. [Formerly 456.820]

Â Â Â Â Â  455.735 Application for certification; fee; issuance of certificate. (1) Any person desiring to be certified as a building official or inspector pursuant to ORS 455.715 to 455.740 shall make application to the Director of the Department of Consumer and Business Services upon such forms as the director may prescribe for such purpose.

Â Â Â Â Â  (2)(a) Each person applying for certification pursuant to this section shall pay a fee of $22.

Â Â Â Â Â  (b) In the event the director requires, by rule, an applicant for a particular certification to pass an examination prepared by a national organization, the applicant shall pay in addition to the fee required in paragraph (a) of this subsection, the cost of the examination.

Â Â Â Â Â  (3) Upon determining that the applicant is qualified under ORS 455.715 to 455.740, the director shall issue a certificate or cause a certificate to be issued to the applicant. [Formerly 456.825; 1991 c.201 Â§1; 1991 c.361 Â§2; 2005 c.758 Â§21c]

Â Â Â Â Â  Note: The amendments to 455.735 by section 21c, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.735. (1) Any person desiring to be certified as a building official or inspector pursuant to ORS 455.715 to 455.740 shall make application to the Director of the Department of Consumer and Business Services upon such forms as the director may prescribe for such purpose.

Â Â Â Â Â  (2)(a) Each person applying for certification pursuant to this section shall pay a fee of $22.

Â Â Â Â Â  (b) In the event the director requires, by rule, an applicant for a particular certification to pass an examination prepared by a national organization, the applicant shall pay in addition to the fee required in paragraph (a) of this subsection, the cost of the examination.

Â Â Â Â Â  (3) Upon determining that the applicant is qualified under ORS 455.715 to 455.740, the director shall issue or cause to be issued to the applicant a certificate setting forth the class and any restrictions upon the certification, including, if the applicant is an inspector, the particular specialty codes which the applicant is certified to enforce.

Â Â Â Â Â  455.737 Experience and training outside Oregon; examination; rulemaking. (1) Notwithstanding ORS 455.720 (1), the Director of the Department of Consumer and Business Services, by rule, shall adopt criteria for review of the experience and training in building inspection and building plan review acquired by a person outside the State of Oregon. The criteria shall be adopted in a manner that facilitates review of a personÂs qualifications by a local building official.

Â Â Â Â Â  (2)(a) A local building official who wishes to employ a person who is not certified under ORS 455.735 as an inspector shall submit the personÂs qualifications to the director. The director shall review the stated qualifications against the criteria adopted under subsection (1) of this section, including verification of experience and training. The director shall respond to the local building official in writing within 10 working days of receiving the applicantÂs qualifications, stating whether the person meets the applicable criteria.

Â Â Â Â Â  (b) Upon application and payment of the required fee, the director shall allow a person whose qualifications meet the criteria adopted under subsection (1) of this section to sit for any examination necessary for the required certification. [1997 c.677 Â§2; 2005 c.758 Â§21d]

Â Â Â Â Â  Note: The amendments to 455.737 by section 21d, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  455.737. (1) Notwithstanding ORS 455.720 (1), the Director of the Department of Consumer and Business Services, by rule, shall adopt criteria for review of the experience and training in building inspection and building plan review acquired by a person outside the State of Oregon. The criteria shall be adopted in a manner that facilitates review of a personÂs qualifications by a local building official.

Â Â Â Â Â  (2)(a) A local building official who wishes to employ a person who is not certified under ORS 455.735 as an inspector shall submit the personÂs qualifications to the director. The director shall review the stated qualifications against the criteria adopted under subsection (1) of this section, including verification of experience and training. The director shall respond to the local building official in writing within 10 working days of receiving the applicantÂs qualifications, stating whether the person meets the applicable criteria.

Â Â Â Â Â  (b) Upon application and payment of the required fee, the director shall allow a person whose qualifications meet the criteria adopted under subsection (1) of this section to sit for any examination necessary for the required certification. The application shall include a declaration, taken before a notary public, affirming the accuracy of the experience and training set forth in the application.

Â Â Â Â Â  Note: Section 4, chapter 677, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 4. The provisions of ORS 455.035 are waived with respect to any rules adopted under section 2 of this Act [455.737] or ORS 479.810 as amended by section 3 of this Act. [1997 c.677 Â§4]

Â Â Â Â Â  455.740 Revocation of certification. (1) The Director of the Department of Consumer and Business Services may, upon notice and hearing, suspend or revoke the certification of any building official or inspector when it appears to the director by competent evidence that the building official or inspector:

Â Â Â Â Â  (a) Has consistently failed to act in the public interest in the performance of duties;

Â Â Â Â Â  (b) Failed to complete the continuing education requirements as required under ORS 455.720 (4); or

Â Â Â Â Â  (c) Provided false information to the department.

Â Â Â Â Â  (2) In any revocation proceeding under this section, the municipality that employs the building official or inspector shall be entitled to appear as a party in interest, either for or against the revocation.

Â Â Â Â Â  (3) When a certification is suspended or revoked under this section, the director may also suspend, deny or place conditions on that personÂs right to reapply for certification under ORS 455.735 for a period not to exceed 12 months.

Â Â Â Â Â  (4) Nothing in this section shall be construed to limit or otherwise affect the authority of a municipality to dismiss or suspend a building official or inspector at its discretion.

Â Â Â Â Â  (5) Notwithstanding the requirements of subsections (1) to (4) of this section, the director may adopt rules which:

Â Â Â Â Â  (a) Allow certifications to be placed on inactive status; and

Â Â Â Â Â  (b) Extend continuing education compliance requirements in case of illness or hardship. [Formerly 456.835; 1991 c.361 Â§3]

(Remedial Authority of Director)

Â Â Â Â Â  455.770 Investigative authority of director over municipalities; corrective action; limitation. (1) In addition to any other authority and power granted to the Director of the Department of Consumer and Business Services under ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693, with respect to municipalities, building officials and inspectors, if the director has reason to believe that there is a failure to enforce or a violation of any provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and this chapter or ORS chapter 447, 460 or 693 or any rule adopted thereunder, the director may:

Â Â Â Â Â  (a) Examine building code activities of the municipality;

Â Â Â Â Â  (b) Take sworn testimony; and

Â Â Â Â Â  (c) With the authorization of the Office of the Attorney General, subpoena persons and records to obtain testimony on official actions that were taken or omitted or to obtain documents otherwise subject to public inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) The investigative authority authorized in subsection (1) of this section covers the violation or omission by a municipality related to enforcement of codes or administrative rules, certification of inspectors or financial transactions dealing with permit fees and surcharges under any of the following circumstances when:

Â Â Â Â Â  (a) The duties are clearly established by law, rule or agreement;

Â Â Â Â Â  (b) The duty involves procedures for which the means and methods are clearly established by law, rule or agreement; or

Â Â Â Â Â  (c) The duty is described by clear performance standards.

Â Â Â Â Â  (3) Prior to starting an investigation under subsection (1) of this section, the director shall notify the municipality in writing setting forth the allegation and the rules or statutes pertaining to the allegation and give the municipality 30 days to respond to the allegation. If the municipality does not satisfy the directorÂs concerns, the director may then commence an investigation.

Â Â Â Â Â  (4) If the Department of Consumer and Business Services directs corrective action the following shall be done:

Â Â Â Â Â  (a) The corrective action shall be in writing and served on the building official and the chief executive officers of all municipalities affected;

Â Â Â Â Â  (b) The corrective action shall identify the facts and law relied upon for the required action; and

Â Â Â Â Â  (c) A reasonable time shall be provided to the municipality for compliance.

Â Â Â Â Â  (5) The director may revoke any authority of the municipality to administer any part of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and this chapter or ORS chapter 447, 460 or 693 or any rule adopted thereunder if the director determines after a hearing conducted under ORS 183.413 to 183.497 that:

Â Â Â Â Â  (a) All of the requirements of this section and ORS 455.775 and 455.895 were met; and

Â Â Â Â Â  (b) The municipality did not comply with the corrective action required.

Â Â Â Â Â  (6) Nothing in ORS 455.775 shall be construed to grant any authority over a municipality or inspector employed by a municipality. [1991 c.792 Â§Â§2,6; 1995 c.79 Â§230; 2001 c.411 Â§19]

Â Â Â Â Â  455.775 Investigative authority of director; corrective action. In addition to any other authority and power granted to the Director of the Department of Consumer and Business Services under this chapter and ORS chapters 446, 447, 460, 479, 480 and 693:

Â Â Â Â Â  (1) Except where inconsistent with other provisions of law, the director may enforce the provisions of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950, 479.995 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 against any person regardless of whether a permit, certificate, license or other indicia of authority has been issued. The director may:

Â Â Â Â Â  (a) Make an investigation;

Â Â Â Â Â  (b) Take sworn testimony;

Â Â Â Â Â  (c) With the authorization of the Office of the Attorney General, subpoena persons and records;

Â Â Â Â Â  (d) Order corrective action; and

Â Â Â Â Â  (e) If an immediate hazard to health and safety is imminent, issue an order to stop all or any part of the work under the applicable specialty code.

Â Â Â Â Â  (2) If the director has reason to believe that any person has been engaged, or is engaging, or is about to engage in any violation of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 and any rule adopted thereunder, the director may issue an order, subject to ORS 183.413 to 183.497, directed to the person to cease and desist from the violation or threatened violation.

Â Â Â Â Â  (3) If the director has reason to believe that any person has been engaged, or is engaging, or is about to engage in any violation of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 and any rule adopted thereunder, the director may, without bond, bring suit in the name and on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the acts or practices and to enforce compliance with ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 and any rule adopted thereunder. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted. [1991 c.792 Â§Â§3,5; 1999 c.597 Â§1; 2001 c.411 Â§20; 2003 c.14 Â§285]

MASTER BUILDER PROGRAMS

Â Â Â Â Â  455.800 Definitions for ORS 455.800 to 455.820. As used in ORS 455.800 to 455.820:

Â Â Â Â Â  (1) ÂBuilding officialÂ means a person who is a building official as defined in ORS 455.715 or a Department of Consumer and Business Services employee charged with enforcement or administration of the state building code.

Â Â Â Â Â  (2) ÂBuilding trade committeeÂ means a group composed of experienced and knowledgeable local general contractors or other persons having substantial expertise in various aspects of one and two family dwelling construction under the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (3) ÂGeneral contractorÂ has the meaning given that term in ORS 701.005.

Â Â Â Â Â  (4) ÂMaster builderÂ means a person certified under ORS 455.810.

Â Â Â Â Â  (5) ÂQualified construction companyÂ means a company that has been:

Â Â Â Â Â  (a) Continuously licensed by the Construction Contractors Board during the preceding 60 months as a general contractor; or

Â Â Â Â Â  (b) Continuously licensed by the Construction Contractors Board during at least the preceding 24 months as a general contractor and by one or more other states during the balance of the preceding 60 months in an occupation equivalent to that of a general contractor.

Â Â Â Â Â  (6) ÂRegular employeeÂ means a person who:

Â Â Â Â Â  (a) Is continuously employed by, and on the regular payroll of, a qualified construction company;

Â Â Â Â Â  (b) Has filed a withholding exemption certificate pursuant to ORS 316.182 for work performed for the qualified construction company; and

Â Â Â Â Â  (c) Is available during working hours to supervise on-site dwelling construction, including but not limited to supervising the installation of:

Â Â Â Â Â  (A) Drywall;

Â Â Â Â Â  (B) Electrical systems;

Â Â Â Â Â  (C) Footings;

Â Â Â Â Â  (D) Foundations;

Â Â Â Â Â  (E) Framing;

Â Â Â Â Â  (F) Insulation;

Â Â Â Â Â  (G) Mechanical systems;

Â Â Â Â Â  (H) Plumbing systems; and

Â Â Â Â Â  (I) Stairs.

Â Â Â Â Â  (7) ÂWhole dwelling remodelÂ means a project that includes the installation in an existing dwelling of all of the following:

Â Â Â Â Â  (a) Drywall;

Â Â Â Â Â  (b) Electrical systems;

Â Â Â Â Â  (c) Footings;

Â Â Â Â Â  (d) Foundations;

Â Â Â Â Â  (e) Framing;

Â Â Â Â Â  (f) Insulation;

Â Â Â Â Â  (g) Mechanical systems; and

Â Â Â Â Â  (h) Plumbing systems. [2001 c.406 Â§1; 2003 c.675 Â§38]

Â Â Â Â Â  Note: 455.800 to 455.820 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.805 Criteria for granting of master builder status. An individual may apply to the Department of Consumer and Business Services to be tested and certified as a master builder. The department shall establish uniform criteria for use in determining whether to grant an application. The criteria must, at a minimum, provide that:

Â Â Â Â Â  (1) The individual must be an owner or regular employee of a qualified construction company and be authorized by the company to provide assurance to the department that all state and local code requirements are met.

Â Â Â Â Â  (2) In each of the five preceding calendar years, the individual must either have performed or supervised a dwelling construction or whole dwelling remodel. In at least two of the years, the construction or remodel must have occurred in a geographic area that had a master builder program.

Â Â Â Â Â  (3) The individual must have completed a program sponsored by a local building trade committee or other program approved by the department, providing training relating to the construction of one and two family dwellings under the Low-Rise Residential Dwelling Code. A program must include but need not be limited to instruction in:

Â Â Â Â Â  (a) Administration;

Â Â Â Â Â  (b) Chimneys and fireplaces;

Â Â Â Â Â  (c) Decay and termite protections;

Â Â Â Â Â  (d) Energy conservation;

Â Â Â Â Â  (e) Footings and foundations;

Â Â Â Â Â  (f) Roof-ceiling construction;

Â Â Â Â Â  (g) Roof coverings;

Â Â Â Â Â  (h) Site inspections;

Â Â Â Â Â  (i) Wall construction, assemblies and coverings; and

Â Â Â Â Â  (j) Wood and metal framing.

Â Â Â Â Â  (4) The individual must have scored at least 75 percent on a written examination, approved and administered by the department, covering the appropriate aspects of the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (5)(a) The individual must not be the subject of an adverse final order issued by the Construction Contractors Board or Department of Consumer and Business Services based upon acts committed within 36 months preceding the application date that:

Â Â Â Â Â  (A) Violated a specialty code, licensing or permit requirement; or

Â Â Â Â Â  (B) Resulted in a claim being filed with the board or department against the individual.

Â Â Â Â Â  (b) For purposes of this subsection, if the individual is an owner of a qualified construction company, an adverse final order issued against the company is an adverse final order issued against that individual. [2001 c.406 Â§2; 2003 c.675 Â§39]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  Note: Sections 6 and 9 (1), chapter 406, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 6. If an individual applies on or before January 1, 2006, to be certified as a master builder, and the individual has performed or supervised a dwelling construction or whole dwelling remodel in each of the five preceding calendar years, the Department of Consumer and Business Services may waive the geographical requirement of section 2 (2) of this 2001 Act [455.805 (2)]. [2001 c.406 Â§6]

Â Â Â Â Â  Sec. 9. (1) Section 6 of this 2001 Act is repealed July 1, 2007. The repeal does not invalidate any certification granted prior to July 1, 2007. [2001 c.406 Â§9(1)]

Â Â Â Â Â  455.810 Certificates; fees; discipline; rules. (1) An individual seeking certification as a master builder must apply to the Department of Consumer and Business Services on the form prescribed by the department. Upon determining that the applicant meets the criteria for certification set forth in ORS 455.805, the department shall issue the certificate.

Â Â Â Â Â  (2) Certification as a master builder is valid for three years unless suspended or revoked. An individual may renew a certificate that is in good standing by:

Â Â Â Â Â  (a) Providing evidence of continuing education as required by department rule; and

Â Â Â Â Â  (b) Paying a renewal fee established by the department by rule.

Â Â Â Â Â  (3) The department may deny, refuse to renew, suspend or revoke certification as a master builder if the individual fails or ceases to meet the criteria for certification set forth in ORS 455.805 or engages in actions resulting in a waiver revocation under ORS 455.820 (3). The department must afford an individual an opportunity for a hearing pursuant to ORS chapter 183 upon a denial or refusal to renew or prior to a suspension or revocation of certification.

Â Â Â Â Â  (4) The department may adopt all rules necessary and proper for administering ORS 455.800 to 455.820, including but not limited to rules establishing application, examination, certification and renewal fees. [2001 c.406 Â§3]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.815 Establishment of master builder programs; waiver of inspections; builder verification of performance. (1) Local government establishment of a master builder program is voluntary. A local government electing to establish or terminate a program shall notify the Department of Consumer and Business Services. If terminating a program, the local government must give the notice six months before the program terminates.

Â Â Â Â Â  (2) The Department of Consumer and Business Services may implement a master builder program in one or more geographic areas for which the department provides plan review or inspection services. A department decision to include an area as a participant in the program affects only those areas, and those reviews or inspections, for which the department provides services instead of a local government. The department shall notify a county prior to implementing a master builder program in areas of the county that are served by the department.

Â Â Â Â Â  (3) A local government may not allow an individual to perform the duties of a master builder unless the local government has a master builder program. The department may allow an individual to perform the duties of a master builder in any geographic area administered by the department.

Â Â Â Â Â  (4) A building official of a government having a master builder program may waive plan review elements by that government and may waive government performance of one or more of the required inspections identified by department rule, including but not limited to inspections described in subsection (6) of this section, if:

Â Â Â Â Â  (a) An individual certified as a master builder submits construction plans for a one or two family dwelling regulated by the Low-Rise Residential Dwelling Code; and

Â Â Â Â Â  (b) The building official determines that:

Â Â Â Â Â  (A) The work is not of a highly technical nature; and

Â Â Â Â Â  (B) There is no unreasonable potential risk to safety of the structure.

Â Â Â Â Â  (5) A building official may not waive government performance of plan review or required inspections for:

Â Â Â Â Â  (a) Special design applications that are complex and highly technical engineered systems; or

Â Â Â Â Â  (b) Unique building sites, including but not limited to sites containing geologic hazards such as landslide hazard areas, floodplains and wetlands.

Â Â Â Â Â  (6) Subject to subsections (3) to (5) of this section, a building official may allow a master builder to verify that the master builder has properly performed an installation on a project and, to the extent that inspection would duplicate the verification conducted by the master builder, may waive government performance of the following required inspections:

Â Â Â Â Â  (a) Drywall;

Â Â Â Â Â  (b) Footings and setbacks;

Â Â Â Â Â  (c) Foundation walls, Ufer grounding rods and rebar;

Â Â Â Â Â  (d) Insulation;

Â Â Â Â Â  (e) Masonry fireplace pre-cover;

Â Â Â Â Â  (f) Masonry rebar;

Â Â Â Â Â  (g) Gutters, downspouts and foundation drains;

Â Â Â Â Â  (h) Roof sheathing nailing;

Â Â Â Â Â  (i) Suspended ceilings;

Â Â Â Â Â  (j) Underfloor structural; and

Â Â Â Â Â  (k) Wall sheathing nailing. [2001 c.406 Â§4; 2003 c.675 Â§40]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.820 Plan review and verification; documentation; duties of building official; effect of waiver revocation. (1) A master builder must perform all plan review and required verifications for which government review or inspection has been waived by a building official. The master builder shall maintain copies of all documents and reports required by the government granting the waiver and provide those copies to the building official.

Â Â Â Â Â  (2) When waiving government performance of plan review or required inspections, a building official shall require the master builder to sign a form that specifically identifies each waiver and states that the master builder accepts the duty of performing the review and verifications. A master builder who accepts the duty of performing a review or verification remains responsible for that duty unless released by written and signed permission of the building official. A building official may release a master builder from a review or verification duty by a written and signed assumption of the review or inspection duty by the building official or written and signed assumption of the review and verification duty by another master builder.

Â Â Â Â Â  (3) A building official for a government that has a master builder program:

Â Â Â Â Â  (a) Must conduct inspections of at least 10 percent of projects that are built under a master builder program;

Â Â Â Â Â  (b) May revoke a waiver for a plan review or required inspection if the master builder fails to properly perform, or document performance of, review or verification duties; and

Â Â Â Â Â  (c) Must notify the Department of Consumer and Business Services when the official revokes a waiver pursuant to paragraph (b) of this subsection.

Â Â Â Â Â  (4) When revoking a waiver, a building official shall provide the master builder with a release under subsection (2) of this section from future performance of review or verification duties. A release does not relieve a master builder from liability for the failure to perform, or document performance of, review or verification duties prior to the revocation of the waiver.

Â Â Â Â Â  (5) A government having a master builder program has no legal duty with regard to plan review or required inspections properly waived under ORS 455.815 and accepted by a master builder in a signed form described under subsection (2) of this section. This subsection does not release a government from a duty arising due to a waiver revocation under subsection (3) of this section or an assumption under subsection (2) of this section.

Â Â Â Â Â  (6) A local government may refuse to grant recognition to a certified master builder if a waiver granted to the master builder under that governmentÂs master builder program has been revoked pursuant to subsection (3)(b) of this section. If a waiver is revoked pursuant to subsection (3)(b) of this section, a local government or building official may send a recommendation to the department for action against the master builder who was granted the waiver. The local government or building official may also send the department any information supporting the recommendation. [2001 c.406 Â§5]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.840 [Formerly 705.700; repealed by 2003 c.675 Â§49]

Â Â Â Â Â  455.842 [Formerly 705.705; 2003 c.675 Â§41; 2005 c.833 Â§5; renumbered 455.044 in 2005]

Â Â Â Â Â  455.844 [Formerly 705.710; 2003 c.675 Â§42; 2005 c.833 Â§Â§6,10; renumbered 455.046 in 2005]

Â Â Â Â Â  455.846 [Formerly 705.715; 2003 c.675 Â§43; renumbered 455.048 in 2005]

Â Â Â Â Â  455.848 [Formerly 705.720; repealed by 2003 c.675 Â§49]

PENALTIES

Â Â Â Â Â  455.895 Civil penalties. (1)(a) The State Plumbing Board may impose a civil penalty against a person as provided under ORS 447.992 and 693.992. Amounts recovered under this paragraph are subject to ORS 693.165.

Â Â Â Â Â  (b) The Electrical and Elevator Board may impose a civil penalty against a person as provided under ORS 479.995. Amounts recovered under this paragraph are subject to ORS 479.850.

Â Â Â Â Â  (c) The Board of Boiler Rules may impose a civil penalty against a person as provided under ORS 480.670. Amounts recovered under this paragraph shall be deposited to the General Fund.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, in consultation with the appropriate board, if any, may impose a civil penalty against any person who violates any provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.746, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693, or any rule adopted or order issued for the administration and enforcement of those provisions. Except as provided in subsections (3) and (8) of this section or ORS 446.995, a civil penalty imposed under this section must be in an amount determined by the appropriate board or the director of not more than $5,000 for each offense or, in the case of a continuing offense, not more than $1,000 for each day of the offense.

Â Â Â Â Â  (3) Each violation of ORS 446.003 to 446.200 or 446.225 to 446.285, or any rule or order issued thereunder, constitutes a separate violation with respect to each manufactured structure or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed $1 million for any related series of violations occurring within one year from the date of the first violation.

Â Â Â Â Â  (4) The maximum penalty established by this section for a violation may be imposed only upon a finding that the person has engaged in a pattern of violations. The Department of Consumer and Business Services, by rule, shall define what constitutes a pattern of violations. Except as provided in subsections (1) and (9) of this section, moneys received from any civil penalty under this section are appropriated continuously for and shall be used by the director for enforcement and administration of provisions and rules described in subsection (2) of this section.

Â Â Â Â Â  (5) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (6) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the director or the appropriate board considers proper and consistent with the public health and safety. In any judicial review of a civil penalty imposed under this section, the court may, in its discretion, reduce the penalty.

Â Â Â Â Â  (7) Any officer, director, shareholder or agent of a corporation, or member or agent of a partnership or association, who personally participates in or is an accessory to any violation by the partnership, association or corporation of a provision or rule described in subsection (2) of this section is subject to the penalties prescribed in this section.

Â Â Â Â Â  (8) In addition to the civil penalty set forth in subsection (1) or (2) of this section, any person who violates a provision or rule described in subsection (2) of this section may be required by the director or the appropriate board to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the director or board that shall not exceed five times the amount by which such person profited in any transaction that violates a provision or rule described in subsection (2) of this section.

Â Â Â Â Â  (9) If a civil penalty is imposed for a violation of a provision of ORS 446.566 to 446.646 and the violation relates to a filing or failure to file with a county assessor functioning as agent of the department, the department, after deducting an amount equal to the departmentÂs procedural, collection and other related costs and expenses, shall forward one-half of the remaining civil penalty amount to the county in which the manufactured structure is located at the time of the violation. [1991 c.792 Â§4; 1991 c.734 Â§111; 1999 c.1045 Â§19; 2001 c.411 Â§21; 2003 c.14 Â§286; 2003 c.655 Â§76]

Â Â Â Â Â  455.897 Criminal penalties. Violation of ORS 455.455 or 455.459 is a Class A misdemeanor. [1999 c.1045 Â§9]

Â Â Â Â Â  455.990 [Formerly 456.885 (2); repealed by 1995 c.553 Â§16; 1995 c.675 Â§6]

_______________



Chapter 456

Chapter 456 Â Housing

2005 EDITION

HOUSING

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

456.005Â Â Â Â  Definitions for ORS chapters 456 and 458

HOUSING AUTHORITIES LAW

456.055Â Â Â Â  General definitions for ORS 456.055 to 456.235

456.060Â Â Â Â  Definition of Âarea of operationÂ; intergovernmental agreements

456.065Â Â Â Â  Definition of Âhousing projectÂ

456.070Â Â Â Â  Declaration of necessity for establishment of housing authorities

456.075Â Â Â Â  Housing authorities created; declaration of need required before housing authority may function

456.080Â Â Â Â  Determination of need for housing authority

456.085Â Â Â Â  Adopting resolution declaring need for authority

456.090Â Â Â Â  Sufficiency of resolution; copy as evidence

456.095Â Â Â Â  Appointment and qualification of commissioners of housing authorities

456.100Â Â Â Â  Terms and compensation of commissioners

456.105Â Â Â Â  Organization; officers; quorum; employees; legal services

456.110Â Â Â Â  Removal of commissioner

456.115Â Â Â Â  Commissioners and employees may not have interest in project other than as tenant; disclosure of interest; duty to act as prudent person

456.120Â Â Â Â  Powers of housing authority as public corporation

456.122Â Â Â Â  Inapplicability of laws relating to other public bodies

456.125Â Â Â Â  Research, planning, construction and operation of housing projects

456.128Â Â Â Â  Housing authority intellectual property

456.130Â Â Â Â  Investigations, hearings and recommendations of authority

456.135Â Â Â Â  Delegation of powers or duties

456.140Â Â Â Â  Joinder or cooperation of authorities

456.145Â Â Â Â  Eminent domain

456.150Â Â Â Â  Housing projects subject to local laws; consideration of other programs

456.153Â Â Â Â  Financing of mixed income housing project allowed; resolution

456.155Â Â Â Â  Policy regarding profit from projects; reserves

456.160Â Â Â Â  Limitations as to rentals

456.165Â Â Â Â  Vested rights of creditors not affected by restrictions of ORS 456.155 and 456.160

456.170Â Â Â Â  Reports and recommendations by authority

456.175Â Â Â Â  Issuance of bonds; means for payment

456.180Â Â Â Â  Liability on bonds; debt limitation

456.185Â Â Â Â  Issuance of bonds; type, form and sale of bonds

456.190Â Â Â Â  Signatures validated; presumption of validity of bond

456.200Â Â Â Â  Powers of authority in securing payment of bonds or lease obligations

456.202Â Â Â Â  Short-term bond anticipation notes

456.205Â Â Â Â  Enforcing rights of obligee of an authority

456.210Â Â Â Â  Power of authority to confer additional rights upon obligee

456.215Â Â Â Â  Financial aid and cooperation of federal government

456.220Â Â Â Â  Exemption of property from process or judgment lien

456.230Â Â Â Â  Bonds and income therefrom exempt from taxes

456.233Â Â Â Â  Transfer of housing authority from governing body to separate board

456.235Â Â Â Â  Dissolution of housing authorities

WITHDRAWAL FROM FEDERAL HOUSING PROGRAM

456.250Â Â Â Â  Definitions for ORS 456.250 to 456.265

456.255Â Â Â Â  Legislative findings

456.260Â Â Â Â  Local requirement of property withdrawal notice; contents; violations; condemnation alternatives; continuation of tenancies

456.265Â Â Â Â  Sanctions against withdrawing property owner prohibited

STATE AND LOCAL COOPERATION WITH HOUSING PROJECTS

456.305Â Â Â Â  Definitions for ORS 456.305 to 456.325

456.310Â Â Â Â  Purpose; additional powers

456.315Â Â Â Â  Powers of state public bodies in aiding or cooperating on housing projects

456.320Â Â Â Â  Donations and loans to housing authority

456.325Â Â Â Â  Resolution to exercise powers

456.355Â Â Â Â  Definitions for ORS 456.355 to 456.370

456.360Â Â Â Â  Purpose; additional powers

456.365Â Â Â Â  Powers of city or county in aiding or cooperating on housing projects

456.370Â Â Â Â  Exercise of powers; authorization by ordinance

VETERANSÂ LOCAL HOUSING

456.505Â Â Â Â  VeteransÂ housing by local agencies

SUBSIDIZED DEVELOPMENT VISITABILITY

456.506Â Â Â Â  Findings

456.508Â Â Â Â  Definitions for ORS 456.510 and 456.513

456.510Â Â Â Â  Visitability requirements

456.513Â Â Â Â  Exemption from visitability requirements

456.514Â Â Â Â  Rules

HOUSING AND COMMUNITY SERVICES DEPARTMENT

(Definitions)

456.515Â Â Â Â  Definitions for ORS 456.515 to 456.725 and ORS chapter 458

(Elderly and Disabled Housing Bonds)

456.519Â Â Â Â  General obligation bonds authorized

456.530Â Â Â Â  Willingness to make residential loans factor in selecting depositaries

456.535Â Â Â Â  Elderly and Disabled Housing Fund

456.539Â Â Â Â  Use of bond proceeds limited to multifamily housing for elderly and disabled households; administration by department; rules

456.541Â Â Â Â  Department duties toward disabled persons

456.543Â Â Â Â  Elderly and Disabled Housing Sinking Fund

456.547Â Â Â Â  Assistance, grants and gifts to department for housing purposes

(Administration)

456.550Â Â Â Â  Policy

456.555Â Â Â Â  Housing and Community Services Department established; administration; appointment of director; rules

456.559Â Â Â Â  Powers and duties of department

456.561Â Â Â Â  Loans, grants and funding awards; review

456.562Â Â Â Â  Department intellectual property; fees

456.565Â Â Â Â  Powers of director

456.567Â Â Â Â  State Housing Council; appointment; term; officers; compensation; staff; budget duties

456.571Â Â Â Â  Powers and duties of council

456.572Â Â Â Â  State housing plan; contents; annual update

456.574Â Â Â Â  Housing and Community Services Department Revolving Account; use of moneys; appropriation

456.578Â Â Â Â  Use of funds; petty cash fund

456.579Â Â Â Â  Mobile Home Parks Purchase Account; restrictions; other funds

456.581Â Â Â Â  Mobile Home Parks Purchase Account; use

456.582Â Â Â Â  Prohibited acts; civil penalty

456.585Â Â Â Â  Farmworker housing information

(Portland Single-Family Housing)

456.589Â Â Â Â  Legislative findings

456.593Â Â Â Â  Use of bonds for single-family home loans in Portland; amount; income and area limits; fees and charges

(Mortgage Credit Certificates)

456.605Â Â Â Â  Mortgage credit certificate program

(Financing of Low-Income Housing)

456.612Â Â Â Â  Declaration of financing purpose

456.615Â Â Â Â  Definitions for ORS 456.550 to 456.725

456.620Â Â Â Â  Duties of department in carrying out housing programs

456.623Â Â Â Â  Project funding notification registry

456.625Â Â Â Â  Powers of department; status of terms of project use contained in recorded instruments

456.627Â Â Â Â  Legislative finding on availability of single-family residential loans

456.630Â Â Â Â  Services to qualified sponsors and institutions

456.635Â Â Â Â  Commitments on residential loans

456.640Â Â Â Â  Purchase of residential loans

456.645Â Â Â Â  Revenue bonds

456.650Â Â Â Â  Refunding bonds

456.655Â Â Â Â  When bonds not to be issued; debt service reserve; bond declaration

456.661Â Â Â Â  Limitation on revenue bond amount; legislative findings; designation of areas for issuance of qualified mortgage bonds

456.665Â Â Â Â  Status of revenue bonds; negotiability; interest tax-exempt

456.670Â Â Â Â  Bond maturity; execution; sale

456.675Â Â Â Â  Bond provisions and limits; security for payment

456.680Â Â Â Â  Purchase of bonds by department

456.685Â Â Â Â  BondholdersÂ remedies

456.690Â Â Â Â  Loan authority of department; rules

456.692Â Â Â Â  Loans financed through bonds secured by specific properties

456.695Â Â Â Â  Housing required to comply with land use plans, zoning and other ordinances

456.700Â Â Â Â  Pledge and lien

456.705Â Â Â Â  Servicing residential loans

456.710Â Â Â Â  Payment of advances; use thereof; limitations

456.715Â Â Â Â  Insurance of loans

456.717Â Â Â Â  Interim construction financing for multifamily housing

456.720Â Â Â Â  Housing Finance Fund; Housing Development Account

456.722Â Â Â Â  Preferences in funding grants to low-income housing providers; rules

(Bonding)

456.723Â Â Â Â  Legislative finding on bonding authority of department

DISCRIMINATION

456.725Â Â Â Â  Discrimination against purchaser with children prohibited; exceptions; rules

GENERAL PROVISIONS

Â Â Â Â Â  456.005 Definitions for ORS chapters 456 and 458. As used in ORS chapters 456 and 458:

Â Â Â Â Â  (1) ÂFederal governmentÂ includes the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

Â Â Â Â Â  (2) ÂHousing authorityÂ or ÂauthorityÂ means any public corporation created under ORS 456.055 to 456.235.

Â Â Â Â Â  (3) ÂHousing Authorities LawÂ means ORS 456.055 to 456.235. [Amended by 1989 c.874 Â§7; 1995 c.79 Â§235; 1995 c.445 Â§1]

HOUSING AUTHORITIES LAW

Â Â Â Â Â  456.055 General definitions for ORS 456.055 to 456.235. As used in the Housing Authorities Law, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffordable housingÂ means housing for which persons or families pay 30 percent or less of their gross income for housing, including necessary and essential utilities.

Â Â Â Â Â  (2) ÂBondsÂ means any bonds, notes, interim certificates, debentures or other obligations issued by an authority pursuant to the Housing Authorities Law. The giving of a note secured by a mortgage or trust deed will not constitute a bond.

Â Â Â Â Â  (3) ÂThe cityÂ means the particular city included within a particular housing authority.

Â Â Â Â Â  (4) ÂClerkÂ means the recorder of the city or the clerk of the county, as the case may be, or the officer of the city or the county, respectively, charged with the duties customarily imposed on such clerk.

Â Â Â Â Â  (5) ÂCountyÂ means any county in the state. ÂThe countyÂ means a particular county or counties for which a particular housing authority is created.

Â Â Â Â Â  (6) ÂGoverning bodyÂ means, in the case of a city, the common council or other legislative body thereof, and, in the case of a county, the county court, commission or other legislative body thereof.

Â Â Â Â Â  (7) ÂHousingÂ means housing of all kinds, including but not limited to single-family dwellings, multifamily dwellings, emergency shelters, dwelling accommodations, living accommodations, residential units, housing projects or other dwellings.

Â Â Â Â Â  (8) ÂHousing unitÂ or ÂunitÂ means a single-family dwelling, a single apartment or other single dwelling.

Â Â Â Â Â  (9) ÂMixed income housingÂ means a housing project that houses tenants with a mixture of income levels, including those not of lower income, for the purpose of reducing the rents for tenants whose incomes are no greater than 60 percent of the area median income.

Â Â Â Â Â  (10) ÂObligee of the authorityÂ or ÂobligeeÂ includes any bondholder or trustee for any bondholder, or lessor demising to the authority property used in connection with a housing project, or any assignee of such lessorÂs interest or any part thereof, and the federal government when it is a party to any contract with the authority.

Â Â Â Â Â  (11) ÂPrivate marketÂ means those rental housing units owned and operated by nongovernment entities and without government subsidies.

Â Â Â Â Â  (12) ÂPerson of lower incomeÂ and Âfamily of lower incomeÂ means a person or a family, residing in this state, who cannot obtain in the open market, decent, safe and sanitary housing, including the costs of utilities and taxes, for 25 percent of the gross income of such person or family.

Â Â Â Â Â  (13) ÂPerson of very low incomeÂ or Âfamily of very low incomeÂ means a person or a family whose income is no greater than 50 percent of the area median income, adjusted for family size, as determined by the Housing and Community Services Department.

Â Â Â Â Â  (14) ÂReal propertyÂ includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

Â Â Â Â Â  (15) ÂSlumÂ means any area where housing, by reason of neglect and dilapidation, is detrimental to the safety or health of the occupants, or the neighborhood in which it is located. [Amended by 1971 c.471 Â§1; 1973 c.672 Â§1; 1987 c.821 Â§1; 1989 c.874 Â§1; 1995 c.445 Â§2]

Â Â Â Â Â  456.060 Definition of Âarea of operationÂ; intergovernmental agreements. (1) As used in the Housing Authorities Law, unless the context requires otherwise, Âarea of operationÂ includes:

Â Â Â Â Â  (a) In the case of a housing authority of a city:

Â Â Â Â Â  (A) The area within the city;

Â Â Â Â Â  (B) If the city has adopted in its comprehensive land use plan an urban growth boundary recognized by the governing bodies of the counties in which it is situated, the area within that urban growth boundary; and

Â Â Â Â Â  (C) Unless a county has an existing housing authority which is operating and substantially addressing the need for housing in the county for persons of lower income, the area within 10 miles from the territorial boundaries of the city, excepting any area which lies within the territorial or urban growth boundaries of some other city which has by ordinance prohibited such operation within the city or its urban growth boundaries because the city finds that:

Â Â Â Â Â  (i) An existing public agency operating within the area is substantially addressing the need for housing in the city for persons of lower income; or

Â Â Â Â Â  (ii) There is no need for housing in the city for persons of lower income.

Â Â Â Â Â  (b) In the case of a housing authority of a county, the area within the county which lies:

Â Â Â Â Â  (A) Outside the territorial boundaries of any city or, if a city has adopted in its comprehensive land use plan an urban growth boundary recognized by the governing bodies of the counties in which it is situated, that urban growth boundary; and

Â Â Â Â Â  (B) Inside the territorial or urban growth boundaries of any city unless the city has by ordinance prohibited such operation within the city or its urban growth boundary because the city finds that:

Â Â Â Â Â  (i) An existing public agency operating within the area is substantially addressing the need for housing in the city for persons of lower income; or

Â Â Â Â Â  (ii) There is no need for housing in the city for persons of lower income.

Â Â Â Â Â  (2) As used in this section, ÂneedÂ means the condition described in ORS 456.085.

Â Â Â Â Â  (3) Nothing in this section shall prevent units of local government from entering into intergovernmental agreements pursuant to ORS 190.003 to 190.130 for the purpose of:

Â Â Â Â Â  (a) Establishing areas of operation which are different from the areas specified in this section, including agreements which utilize an urban growth boundary to allocate areas of operation between the housing authorities of a city and a county.

Â Â Â Â Â  (b) Permitting a specific housing program or portion of a program to be operated in areas within the corporate limits of a city by an existing housing authority of a county or some other city. [Amended by 1973 c.672 Â§2; 1977 c.667 Â§1; 1995 c.445 Â§14; 2003 c.14 Â§287]

Â Â Â Â Â  456.065 Definition of Âhousing project.Â (1) As used in the Housing Authorities Law, unless the context requires otherwise, Âhousing projectÂ means any work or undertaking:

Â Â Â Â Â  (a) To demolish, clear or remove buildings from any slum area. Such work or undertaking may embrace the adaptation of such area to public purposes, including housing, parks, community services facilities or other recreational, educational, cultural or community purposes.

Â Â Â Â Â  (b) To provide decent, safe and sanitary urban or rural housing for persons or families of lower income. Such work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service and other utilities, parks, site preparation, gardening, administrative, community services, leased commercial facilities consistent with mixed residential and commercial communities, health, recreational, educational, welfare or other purposes authorized under ORS 456.055 to 456.235.

Â Â Â Â Â  (c) To provide community services facilities for the benefit of the health, recreation, education, culture and welfare of the entire community, without regard to the economic status of the persons or families which may utilize them. Community services facilities may include, but not be limited to, all necessary real or personal property, buildings and grounds together with all necessary, convenient or desirable appurtenances, streets, sewers, water service and other utilities, parks and gardens.

Â Â Â Â Â  (d) To accomplish a combination of the projects listed in paragraphs (a), (b) and (c) of this subsection, but it may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

Â Â Â Â Â  (e) To provide management, administration and contract services between the housing authority and owners of decent, safe and sanitary housing for the purpose of providing housing assistance payments to owners on behalf of eligible families.

Â Â Â Â Â  (2) For purposes of this section, Âcommunity servicesÂ means services provided by public or private nonprofit organizations or service agencies that may include, but are not limited to, child care, early childhood education, health, human resources, information and referral services, basic life skills and adult literacy classes, support services designed to improve self-sufficiency, and recreational programs. [Amended by 1973 c.672 Â§3; 1977 c.667 Â§2; 1989 c.874 Â§2; 1993 c.125 Â§1; 1995 c.79 Â§236; 1995 c.445 Â§3; 1997 c.406 Â§1]

Â Â Â Â Â  456.070 Declaration of necessity for establishment of housing authorities. It hereby is declared:

Â Â Â Â Â  (1) That there exists in this state a need for an increase in affordable housing for persons or families of lower income.

Â Â Â Â Â  (2) That it is a goal of this state to increase the availability of affordable housing for persons and families of lower income.

Â Â Â Â Â  (3) That there is a necessity in the public interest for the Housing Authorities Law. [Amended by 1973 c.672 Â§4; 1995 c.445 Â§4]

Â Â Â Â Â  456.075 Housing authorities created; declaration of need required before housing authority may function. In each city, as defined in ORS 456.055, and county there hereby is created a public body corporate and politic to be known as the Âhousing authorityÂ of the city or county. However, the housing authority shall not transact any business or exercise its powers until or unless the governing body of the city or the county, by proper resolution, declares that there is need for an authority to function in such city or county. The governing body of the city or the county shall also elect to have the powers of a housing authority exercised in any one of the two ways provided in ORS 456.095 (1). [Amended by 1969 c.630 Â§2; 1975 c.322 Â§1]

Â Â Â Â Â  456.080 Determination of need for housing authority. (1) The determination whether there is a need for a housing authority to function in a city or county may be made either by election as provided in this section or by the governing body of a city or county on its own motion. The governing body of the city or county shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) A petition under this section must state that there is a need for a housing authority to function.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (b) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (4) Notwithstanding ORS 250.325, a city governing body shall submit the question to the electors without first considering its adoption or rejection.

Â Â Â Â Â  (5) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (6) An election under this section shall be conducted under ORS chapters 246 to 260, and:

Â Â Â Â Â  (a) In the case of a city, must be held on a date specified in ORS 221.230.

Â Â Â Â Â  (b) In the case of a county, must be held on a date specified in ORS 203.085.

Â Â Â Â Â  (7) If the electors voting at the election favor the functioning of the housing authority, the governing body shall declare that there is need for such housing authority to function.

Â Â Â Â Â  (8) The question of need shall not again be submitted at any election within one year immediately following the election at which the question was voted upon. [Amended by 1983 c.350 Â§275]

Â Â Â Â Â  456.085 Adopting resolution declaring need for authority. The governing body shall adopt a resolution declaring that there is need for a housing authority in the city or county, if it finds that there exists a need for additional safe, decent and sanitary affordable housing for persons or families of lower income. [Amended by 1973 c.672 Â§5; 1995 c.445 Â§5]

Â Â Â Â Â  456.090 Sufficiency of resolution; copy as evidence. (1) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of authority, the authority is conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of a resolution by the governing body declaring the need for the authority. The resolution is deemed sufficient if it declares that there is a need for an authority and finds that the condition described in ORS 456.085 exists in the city or county, in substantially the terms used in that subsection, no further detail being necessary.

Â Â Â Â Â  (2) A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding. [Amended by 1995 c.445 Â§15]

Â Â Â Â Â  456.095 Appointment and qualification of commissioners of housing authorities. (1) When the governing body of a city or county adopts a resolution pursuant to ORS 456.085, the governing body may then elect to have the powers of a housing authority under this chapter, ORS chapter 455 and ORS 446.515 to 446.547 exercised in any of the following ways:

Â Â Â Â Â  (a) Appointing by resolution, a commission composed of five, seven or nine persons.

Â Â Â Â Â  (b) Declaring, by resolution, that the governing body, itself, shall exercise the powers of a housing authority under this chapter, ORS chapter 455 and ORS 446.515 to 446.547. A governing body that exercises the powers of a housing authority may appoint at least one but not more than two additional commissioners for the housing authority. An appointed commissioner has the same authority as other housing authority commissioners, but may not exercise any powers of the governing body. At least one appointed commissioner must be a resident who receives direct assistance from the housing authority. The second appointed commissioner, if any, at a minimum must live within the jurisdiction of the authority. An appointed commissioner serves a term of office equal in length to the terms of office for governing body members, but not more than four years. An appointed commissioner may be removed only for cause as described in ORS 456.110 or if the commissioner ceases to meet the requirements for being an appointed commissioner. In the event that a housing authority commission consisting of the governing body of a city and one or more appointed commissioners has an even number of members, the mayor shall be included as a member of the commission for the housing authority. An act of a governing body exercising the powers of a housing authority is an act of the commission for the housing authority only and not of the governing body.

Â Â Â Â Â  (2) When the governing bodies of two or more authorities join and cooperate with one another and create a regional authority to exercise all the powers conferred by the Housing Authorities Law, as authorized by ORS 456.140, the governing bodies of the cooperating cities and counties shall by resolution appoint a commission for the regional authority consisting of nine persons. The cooperating cities and counties shall each appoint an equal number of the nine commissioners. If nine divided by the number of joining or cooperating cities and counties produces a fraction, then the commissioners appointed by such cities and counties shall appoint one commissioner so that nine commissioners in all are appointed. The nine commissioners appointed by or on behalf of cities or counties may appoint at least one but not more than two additional commissioners for the housing authority. At least one additional commissioner must be a resident who receives direct assistance from the housing authority. The second additional commissioner, if any, at a minimum must live within the jurisdiction of the authority. The term of office for an additional commissioner is equal to the term of office for a commissioner appointed by or on behalf of cities or counties. An additional commissioner may be removed only for cause as described under ORS 456.110 or if the person ceases to meet the requirements for being an additional commissioner.

Â Â Â Â Â  (3) A commissioner of an authority may not be an officer or employee of any city or county for which the authority is created, unless the commissioner is a member of the governing body or one of the governing bodies.

Â Â Â Â Â  (4) Persons appointed to the commission shall include a variety of occupations. At least one commissioner, but not more than two commissioners, appointed under subsection (1)(a) of this section must be a resident who receives direct assistance from the housing authority.

Â Â Â Â Â  (5) A certificate of appointment or reappointment of any commissioners shall be filed with the clerk of each of the cities and counties included in the authority. Such certificate shall be conclusive evidence of the due and proper appointment of a commissioner. [Amended by 1969 c.630 Â§3; 1971 c.592 Â§1; 1973 c.672 Â§6; 1975 c.335 Â§1; 2001 c.547 Â§3]

Â Â Â Â Â  456.100 Terms and compensation of commissioners. (1) The commissioners of a five-member authority who are first appointed shall serve terms as follows:

Â Â Â Â Â  (a) One commissioner shall be appointed for a term of one year.

Â Â Â Â Â  (b) One commissioner shall be appointed for a term of two years.

Â Â Â Â Â  (c) One commissioner shall be appointed for a term of three years.

Â Â Â Â Â  (d) Two commissioners shall be appointed for terms of four years.

Â Â Â Â Â  (2) The commissioners of a seven-member authority who are first appointed shall serve terms as follows:

Â Â Â Â Â  (a) One commissioner shall be appointed for a term of one year.

Â Â Â Â Â  (b) Two commissioners shall be appointed for terms of two years.

Â Â Â Â Â  (c) Two commissioners shall be appointed for terms of three years.

Â Â Â Â Â  (d) Two commissioners shall be appointed for terms of four years.

Â Â Â Â Â  (3) The commissioners of a nine-member authority who are first appointed shall serve terms as follows:

Â Â Â Â Â  (a) Two commissioners shall be appointed for terms of one year.

Â Â Â Â Â  (b) Two commissioners shall be appointed for terms of two years.

Â Â Â Â Â  (c) Two commissioners shall be appointed for terms of three years.

Â Â Â Â Â  (d) Three commissioners shall be appointed for terms of four years.

Â Â Â Â Â  (4) Thereafter, commissioners shall be appointed by resolution in the same manner as their original appointment for a term of office of four years except that all vacancies shall be filled for the unexpired term. A commissioner shall hold office until a successor has been appointed and qualified.

Â Â Â Â Â  (5) A commissioner shall receive no compensation for services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of the duties of the commissioner. [Amended by 1973 c.672 Â§7; 2001 c.547 Â§4]

Â Â Â Â Â  456.105 Organization; officers; quorum; employees; legal services. (1) A majority of the commissioners of an authority shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes.

Â Â Â Â Â  (2) Except as otherwise provided in the Housing Authorities Law, action may be taken by the authority upon a vote of a majority of the commissioners present, a quorum being present, unless the bylaws of the authority require a larger number.

Â Â Â Â Â  (3) The authority shall select a chairperson and vice chairperson from among its commissioners.

Â Â Â Â Â  (4) An authority may employ a secretary (who shall be executive director), technical experts and such other officers, agents and employees, permanent and temporary, as it requires. It shall determine their qualifications, duties and compensation.

Â Â Â Â Â  (5) For such legal services as it requires, an authority may, if it is not a regional authority, call upon the chief law officer of the city or the county or it may employ its own counsel and legal staff. [Amended by 1973 c.672 Â§8]

Â Â Â Â Â  456.110 Removal of commissioner. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority appointed pursuant to ORS 456.095 (1) or (2) may be removed by the mayor or, in the case of an authority for a county, by the governing body of the county or, in the case of a regional authority, by the appointing authority for the commissioner. This section does not allow the removal of a member of a governing body exercising power as a housing authority. A commissioner shall not be removed until after the commissioner has been given a copy of the charges at least 10 days prior to the hearing thereon and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk for each city and county in the authority. [Amended by 1969 c.630 Â§4; 1973 c.672 Â§9; 2001 c.547 Â§5]

Â Â Â Â Â  456.115 Commissioners and employees may not have interest in project other than as tenant; disclosure of interest; duty to act as prudent person. (1) No commissioner or employee of an authority shall acquire any interest in any housing project or in any property included or planned to be included in any project, nor shall the commissioner or employee of an authority have an interest except as a tenant in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the leasehold interest of a tenant appointed to the board or commission under ORS 456.095 shall not be considered an interest in a project, property or contract if the leasehold interest is granted on the same basis and is subject to the same terms and conditions as other leasehold interests of other tenants of the authority. A tenant-commissioner shall refrain from voting on any action that affects the individual interest of the tenant-commissioner as distinguished from the interests of tenants as a class.

Â Â Â Â Â  (3) If any commissioner or employee of an authority owns or controls an interest in any property included or planned to be included in any housing project, the commissioner or employee immediately shall disclose the same in writing to the authority. Such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office.

Â Â Â Â Â  (4) A commissioner shall discharge the commissionerÂs duties with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character. [Amended by 1975 c.335 Â§2; 1995 c.483 Â§1]

Â Â Â Â Â  456.120 Powers of housing authority as public corporation. A housing authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes of the Housing Authorities Law. These powers shall be vested in the commissioners of the authority and shall include the following in addition to others granted in the Housing Authorities Law:

Â Â Â Â Â  (1) To sue and be sued.

Â Â Â Â Â  (2) To have a seal and to alter the same at pleasure.

Â Â Â Â Â  (3) To have perpetual succession.

Â Â Â Â Â  (4) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.

Â Â Â Â Â  (5) To make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with the Housing Authorities Law, to carry into effect the powers and purposes of the authority.

Â Â Â Â Â  (6) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants thereof.

Â Â Â Â Â  (7) Notwithstanding any laws to the contrary, to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government attaches to its financial aid of the project.

Â Â Â Â Â  (8) To lease or rent any housing, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations of the Housing Authorities Law, to establish and revise the rents or charges therefor.

Â Â Â Â Â  (9) To own, hold and improve real or personal property.

Â Â Â Â Â  (10) To purchase, buy on contract, exchange, lease, lease back, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest therein and to give its mortgage or trust deed covering any real property or security agreement covering any personal property or any interest in either.

Â Â Â Â Â  (11) To sell, mortgage, lease, rent, exchange, transfer, assign, pledge or otherwise dispose of any real or personal property or any interest therein.

Â Â Â Â Â  (12) To insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards.

Â Â Â Â Â  (13) To procure insurance or guarantees from the federal government of the payment of any debts or parts thereof, whether or not incurred by said authority, secured by mortgages on any property included in any of its housing projects.

Â Â Â Â Â  (14) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or any investment in which an Oregon city may legally invest surplus funds, and, in addition, to invest bond proceeds and amounts held in bond payment, reserve and proceeds accounts in investment agreements that:

Â Â Â Â Â  (a) Produce a guaranteed rate of return;

Â Â Â Â Â  (b) Are fully collateralized by direct obligations of, or obligations guaranteed by, the United States; and

Â Â Â Â Â  (c) Require that the collateral be held by the authority, an agent of the authority or a third-party safekeeping agent.

Â Â Â Â Â  (15) To purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be canceled.

Â Â Â Â Â  (16) To exercise all or any part or combination of powers granted in the Housing Authorities Law.

Â Â Â Â Â  (17) To borrow money pursuant to ORS 456.055 to 456.235 or as otherwise allowed and accept advances, loans or grants or any other form of financial assistance or any combination of these forms of assistance from the federal government, state, county or other public body, or from any sources, public or private, for the purpose of undertaking and carrying out housing projects.

Â Â Â Â Â  (18) To enter in a partnership agreement with or loan money to an individual, partnership, corporation or other association to finance, plan, undertake, construct, acquire or operate a housing project.

Â Â Â Â Â  (19) To finance a mixed income housing project that will not be owned by the authority and meets the following requirements:

Â Â Â Â Â  (a) No fewer than 20 percent of the units in the project so financed shall be rented to households with incomes of 50 percent or less of area median income;

Â Â Â Â Â  (b) No fewer than 40 percent of the units in the project so financed shall be rented to households with incomes of 60 percent or less of area median income; or

Â Â Â Â Â  (c) The minimum requirements imposed by any federal tax law that is applicable to the project. [Amended by 1987 c.821 Â§2; 1989 c.874 Â§3; 1991 c.600 Â§1; 1995 c.79 Â§237; 1995 c.445 Â§6; 1995 c.483 Â§2]

Â Â Â Â Â  456.122 Inapplicability of laws relating to other public bodies. Unless specifically provided, no law with respect to the acquisition, operation or disposition of property by other public bodies applies to a housing authority.

Â Â Â Â Â  456.125 Research, planning, construction and operation of housing projects. Within its area of operation, a housing authority may:

Â Â Â Â Â  (1) Investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions by either the housing authority or the private market.

Â Â Â Â Â  (2) Determine where slum areas exist or where there is a shortage of decent, safe and sanitary housing for persons or families of lower income.

Â Â Â Â Â  (3) Make studies and recommendations relating to the problem of clearing, replanning and reconstructing slum areas to provide affordable housing and the problem of providing housing for persons or families of lower income. An authority is encouraged to cooperate with the private market and the city, county or state or any of their political subdivisions in action taken in connection with identifying and solving such problems.

Â Â Â Â Â  (4) Engage in research, studies and experimentation on the subject of housing.

Â Â Â Â Â  (5) Prepare, carry out, acquire, lease and operate housing projects.

Â Â Â Â Â  (6) Provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof. [Amended by 1973 c.672 Â§10; 1995 c.445 Â§7]

Â Â Â Â Â  456.128 Housing authority intellectual property. (1) As used in this section:

Â Â Â Â Â  (a) ÂHousing authorityÂ means a housing authority created under ORS 456.075. ÂHousing authorityÂ includes a person exercising delegated powers and duties under ORS 456.135, a local government electing under ORS 456.095 to have the powers of a housing authority and a body to which powers and authority are transferred under ORS 456.233.

Â Â Â Â Â  (b) ÂIntellectual propertyÂ and ÂpersonÂ have the meanings given those terms in ORS 456.562.

Â Â Â Â Â  (2) Subject to any superior patent rights or copyrights, a housing authority may license, share or otherwise provide for the use by a person of intellectual property acquired or developed by the authority. Except as provided in this subsection, the housing authority may charge fees for licensing, sharing or otherwise providing for the use of the intellectual property. The housing authority may not charge a fee under this subsection to a federal, state or local government body.

Â Â Â Â Â  (3) A housing authority may take actions that the authority deems necessary and appropriate to carry out this section, including but not limited to applying for patents or copyright registration to perfect or preserve the authorityÂs rights in intellectual property. [2003 c.605 Â§2]

Â Â Â Â Â  Note: 456.128 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.130 Investigations, hearings and recommendations of authority. Any authority, acting through one or more commissioners or other persons designated by the authority, may:

Â Â Â Â Â  (1) Conduct examinations and investigations and hear testimony and take proof under oath at private or public hearings on any matter material for its information.

Â Â Â Â Â  (2) Administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and issue commissions for the examination of witnesses who are outside the state or unable to attend before the authority or excused from attendance.

Â Â Â Â Â  (3) Make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or insanitary structures within the area of operation, its findings and recommendations with regard to any buildings or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

Â Â Â Â Â  456.135 Delegation of powers or duties. An authority may delegate to one or more of its agents or employees such powers or duties as it deems proper.

Â Â Â Â Â  456.140 Joinder or cooperation of authorities. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred by the Housing Authorities Law for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects located within the area of operation of one or more of the authorities.

Â Â Â Â Â  456.145 Eminent domain. (1) An authority may acquire, by the exercise of the power of eminent domain, any real property which it deems necessary for its purposes after adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided for in the laws of this state for the condemnation of lands or rights of way by public or quasi-public corporations for public use or for corporate purposes; or in the manner provided by law for the appropriation of real property, or rights therein or thereto, by private corporations; or in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain.

Â Â Â Â Â  (2) Property already devoted to a public use may be acquired in like manner, but no real property belonging to the city, the county, the state or any political subdivision thereof may be acquired without its consent.

Â Â Â Â Â  456.150 Housing projects subject to local laws; consideration of other programs. (1) All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated.

Â Â Â Â Â  (2) In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the housing authority functions.

Â Â Â Â Â  456.153 Financing of mixed income housing project allowed; resolution. A housing authority may finance a mixed income housing project if:

Â Â Â Â Â  (1) The housing authority determines that a substantial number of persons or families of very low income in the area served by the authority cannot obtain housing for 30 percent or less of their income.

Â Â Â Â Â  (2) Based on the determination under subsection (1) of this section, the housing authority adopts a resolution declaring the need for additional housing for persons or families of lower income that can be addressed by the provision of financing for a mixed income housing project. [1995 c.445 Â§9]

Â Â Â Â Â  456.155 Policy regarding profit from projects; reserves. (1) It hereby is declared to be the policy of this state that:

Â Â Â Â Â  (a) Each housing authority shall manage and operate its housing projects in an efficient and cost-effective manner so as to enable it to set the rents for housing units at the lowest possible rates consistent with providing decent, safe and sanitary housing and fulfilling the unmet need of affordable housing for persons or families of lower income.

Â Â Â Â Â  (b) No housing authority shall construct or operate any such housing for profit, or as a source of revenue to a city or a county.

Â Â Â Â Â  (2) Notwithstanding any provisions of this section to the contrary, a housing authority may establish and maintain reasonable reserves for the purpose of providing additional housing projects that the authority owns or manages and otherwise administering its programs pursuant to this chapter. [Amended by 1977 c.343 Â§1; 1989 c.874 Â§4; 1995 c.445 Â§10]

Â Â Â Â Â  456.160 Limitations as to rentals. In the operation or management of housing projects, a housing authority shall at all times observe the following duties with respect to rentals and tenant selection:

Â Â Â Â Â  (1) It may rent or lease the housing only to persons or families of lower income, except:

Â Â Â Â Â  (a) Where an authority enters into a lease agreement under which the authority manages housing for the owner thereof, a substantial number of housing units shall be rented or leased to persons or families of lower income; or

Â Â Â Â Â  (b) When an acquisition of an existing housing unit houses a tenant not of lower income, the tenant may remain in the unit at the discretion of the authority, unless the tenant is determined ineligible for reasons other than income qualification.

Â Â Â Â Â  (2) It may rent or lease the housing at rents no higher than will provide revenue sufficient to give financial stability to the housing authority. However, this limitation shall not apply to housing units that are not occupied by families receiving assistance from an authority where an authority manages such units pursuant to a lease agreement with the owner thereof in accordance with subsection (1) of this section. [Amended by 1973 c.672 Â§11; 1977 c.667 Â§3; 1987 c.821 Â§3; 1995 c.445 Â§11]

Â Â Â Â Â  456.165 Vested rights of creditors not affected by restrictions of ORS 456.155 and 456.160. ORS 456.155 and 456.160 do not limit the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by those sections.

Â Â Â Â Â  456.170 Reports and recommendations by authority. At least once a year, an authority shall file with the clerk of each city and county in the authority a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of the Housing Authorities Law. [Amended by 1973 c.672 Â§12]

Â Â Â Â Â  456.175 Issuance of bonds; means for payment. An authority may issue bonds from time to time in its discretion upon the resolution adopted by a majority vote of the commissioners for any of its corporate purposes. An authority may also issue refunding and advance refunding bonds for the purpose of paying or retiring bonds previously issued by it. [Amended by 1989 c.874 Â§5]

Â Â Â Â Â  456.180 Liability on bonds; debt limitation. (1) Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

Â Â Â Â Â  (2) The bonds and other obligations of an authority shall not be a debt of the city, the county, the state or any political subdivision thereof, and the bonds and obligations shall so state on their face. Neither the city, the county, nor the state or any political subdivision thereof shall be liable thereon. Nor, in any event, shall such bonds or obligations be payable out of any funds or properties other than those of the authority.

Â Â Â Â Â  (3) The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Â Â Â Â Â  456.185 Issuance of bonds; type, form and sale of bonds. (1) Bonds of an authority shall be authorized by its resolution adopted by a vote of a majority of the commissioners, and may be issued in one or more series.

Â Â Â Â Â  (2) The bonds shall bear such dates, mature at such times, bear interest at such rates, be in such denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payments, at such places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture or mortgage may provide. Bonds of an authority may be issued in zero coupon form or subject to federal taxation of interest thereon if the resolution authorizing issuance so provides.

Â Â Â Â Â  (3) The bonds may be sold at public sale held after notice published once at least five days prior to such sale in a newspaper having a general circulation in the area of operation and in a financial newspaper published in San Francisco, California, or in New York, New York. However, at the discretion of an authority, if the resolution authorizing issuance so provides, the bonds may be sold on a negotiated basis or at private sale without any public advertisement. [Amended by 1969 c.694 Â§13; 1973 c.672 Â§13; 1977 c.188 Â§5; 1981 c.94 Â§42; 1989 c.874 Â§8; 2001 c.215 Â§11]

Â Â Â Â Â  456.190 Signatures validated; presumption of validity of bond. (1) In case any of the commissioners or officers of the housing authority whose signatures appear on any bonds or coupons cease to be commissioners or officers before the delivery of such bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any law to the contrary notwithstanding, bonds issued pursuant to the Housing Authorities Law are fully negotiable.

Â Â Â Â Â  (2) In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide housing for persons or families of lower income is conclusively deemed to have been issued for a housing project of such character and said project is conclusively deemed to have been planned, located and constructed in accordance with the Housing Authorities Law. [Amended by 1973 c.672 Â§14; 1995 c.445 Â§12]

Â Â Â Â Â  456.195 [Repealed by 1989 c.874 Â§9]

Â Â Â Â Â  456.197 [1969 c.694 Â§15; 1973 c.672 Â§15; repealed by 1989 c.874 Â§9]

Â Â Â Â Â  456.200 Powers of authority in securing payment of bonds or lease obligations. In connection with the issuance of bonds or the incurring of obligations and in order to secure the payment of such bonds or obligations, an authority may:

Â Â Â Â Â  (1) Pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or thereafter comes into existence.

Â Â Â Â Â  (2) Mortgage its real or personal property, then owned or thereafter acquired.

Â Â Â Â Â  (3) Covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property.

Â Â Â Â Â  (4) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof.

Â Â Â Â Â  (5) Covenant as to what other or additional debts or obligations may be incurred by it.

Â Â Â Â Â  (6) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof.

Â Â Â Â Â  (7) Provide for the replacement of lost, destroyed or mutilated bonds.

Â Â Â Â Â  (8) Covenant against extending the time for the payment of its bonds or interest thereon.

Â Â Â Â Â  (9) Redeem the bonds and covenant for their redemption and provide the terms and conditions thereof.

Â Â Â Â Â  (10) Covenant, subject to the limitations of the Housing Authorities Law, as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof.

Â Â Â Â Â  (11) Create or authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves or other purposes, and covenant as to the use and disposition of the moneys held in such funds.

Â Â Â Â Â  (12) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

Â Â Â Â Â  (13) Covenant as to the use, maintenance and replacement of its real and personal property, the insurance to be carried thereon and the use and disposition of insurance moneys.

Â Â Â Â Â  (14) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation.

Â Â Â Â Â  (15) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

Â Â Â Â Â  (16) Vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds.

Â Â Â Â Â  (17) Vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustee.

Â Â Â Â Â  (18) Provide for the powers and duties of a trustee or trustees and to limit their liabilities.

Â Â Â Â Â  (19) Provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

Â Â Â Â Â  (20) Exercise all or any part or combination of the powers granted in this section.

Â Â Â Â Â  (21) Make covenants other than and in addition to the covenants expressly authorized in this section, of like or different character.

Â Â Â Â Â  (22) Make any covenants and do any acts and things necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, tending to make the bonds more marketable although the covenants, acts or things are not enumerated in this section.

Â Â Â Â Â  (23) Purchase letters of credit, bond insurance or any other credit enhancement device that would establish or increase marketability of its bonds.

Â Â Â Â Â  (24) Pay its obligations with income, revenues or loan repayments of the housing project financed with the proceeds of such obligations, or with such proceeds together with a grant from the federal government or this state in aid of such project. [Amended by 1987 c.821 Â§5; 1989 c.874 Â§6; 1991 c.600 Â§2]

Â Â Â Â Â  456.202 Short-term bond anticipation notes. (1) An authority shall have the power to borrow money for the purposes for which its bonds are to be issued in anticipation of the receipt of proceeds of the sale of such bonds and within the authorized maximum of such bond issue.

Â Â Â Â Â  (2) Bond anticipation notes shall be issued for all moneys borrowed under the provisions of this section. Such notes may be issued for a period not exceeding one year and may be renewed from time to time for periods not exceeding one year, but each such note, including renewals, shall mature and be paid not later than five years after the date on which the original note was issued. Such notes shall be authorized by resolution of the authority, adopted by a majority of the commissioners, and shall be in such denomination or denominations, shall bear interest at such rate or rates, shall be in such form, and shall be executed in such manner, all as a majority of the commissioners shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices or for such other consideration, including real or personal property, as the authority shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the authority shall determine. [1977 c.342 Â§2]

Â Â Â Â Â  456.205 Enforcing rights of obligee of an authority. An obligee of an authority, in addition to all other rights conferred on the obligee, subject only to any contractual restrictions binding upon the obligee, may:

Â Â Â Â Â  (1) By mandamus or other action or proceeding for legal or equitable remedies, compel the authority and its commissioners, officers, agents or employees to perform each and every term, provision and covenant contained in any contract of the authority with or for the benefit of such obligee, and require the carrying out of all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by the Housing Authorities Law.

Â Â Â Â Â  (2) By action or proceeding, enjoin any acts or things which may be unlawful, or the violation of any rights of the obligee. [Amended by 1979 c.284 Â§149]

Â Â Â Â Â  456.210 Power of authority to confer additional rights upon obligee. An authority, by its resolution, trust indenture, mortgage, lease or other contract, may confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

Â Â Â Â Â  (1) To cause possession of any housing project or any part thereof to be surrendered to an obligee.

Â Â Â Â Â  (2) To obtain the appointment of a receiver of any housing project of the authority or any part thereof and of the rents and profits therefrom. If a receiver is appointed, the receiver may enter and take possession of the housing project or any part thereof and operate and maintain it and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom, and shall keep such moneys in separate accounts and apply them in accordance with the obligations of the authority as the court directs.

Â Â Â Â Â  (3) To require the authority and its commissioners to account as if it and they were the trustees of an express trust.

Â Â Â Â Â  456.215 Financial aid and cooperation of federal government. (1) An authority may:

Â Â Â Â Â  (a) Borrow money or accept grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation.

Â Â Â Â Â  (b) Take over or lease or manage any housing project or undertaking constructed or owned by the federal government.

Â Â Â Â Â  (c) Comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable for the purposes of this subsection.

Â Â Â Â Â  (2) It is the purpose and intent of the Housing Authorities Law to authorize every authority to do all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.

Â Â Â Â Â  456.220 Exemption of property from process or judgment lien. All real property of an authority is exempt from levy and sale by virtue of an execution. No execution or other judicial process shall issue against such property nor shall any judgment against an authority be a charge or lien upon its real property. However, this section does not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.

Â Â Â Â Â  456.225 [Amended by 1991 c.851 Â§1; 1995 c.445 Â§13; 1997 c.406 Â§2; renumbered 307.092 in 2003]

Â Â Â Â Â  456.230 Bonds and income therefrom exempt from taxes. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities. The bonds, together with interest thereon and income therefrom, are exempt from taxes.

Â Â Â Â Â  456.233 Transfer of housing authority from governing body to separate board. If, pursuant to this chapter, ORS chapter 455 and ORS 446.515 to 446.547, the governing body in a city or a county has declared, by resolution, that the governing body itself shall exercise the powers of a housing authority under this chapter, ORS chapter 455 and ORS 446.515 to 446.547, the governing body may thereafter, by resolution, elect to transfer such powers and the authority to act as the housing authority to any other body which may be designated by this chapter, ORS chapter 455 and ORS 446.515 to 446.547 to exercise such powers. The governing body of the city or county may, by resolution, transfer the powers and authority to act as the housing authority to itself. All duties and obligations of the governing body as the housing authority of the municipality shall thereafter be assumed and performed by the body to which such powers and authority are transferred. [1969 c.630 Â§1; 1975 c.322 Â§2; 1979 c.621 Â§17]

Â Â Â Â Â  456.235 Dissolution of housing authorities. (1) A housing authority may be dissolved upon a majority vote of its commissioners at any regular or special meeting of the commission whereof all the members of the commission have been notified. Except with the consent of the obligees of the housing authority to dissolution, no authority having outstanding bonds or indebtedness shall be dissolved unless the assets of the authority are sufficient to pay such bonds and indebtedness. A copy of the order or resolution of dissolution shall be filed with the clerk of the city or the county, as the case may be.

Â Â Â Â Â  (2) Upon dissolution of an authority, the property and assets thereof not required for the liquidation of indebtedness of the authority shall vest in or be paid over to the city or the county for which the authority was created or, where a regional authority is dissolved, be paid over to the cities and counties in the authority in proportion to the population within each cooperating city and county according to the most recent determination under ORS 190.510 to 190.610; provided, that if the housing project be located within an incorporated city, then such property and assets shall be paid over and delivered to such city, even though the authority may have been created by a county. Any moneys so received by the clerk shall be credited to the general fund of the city or the county, as the case may be.

Â Â Â Â Â  (3) After voting for dissolution the authority shall be dissolved for all purposes, excepting, there shall be allowed a period of not to exceed three years after said vote for the liquidation of indebtedness and final settlement of its affairs. [1953 c.716 Â§2; 1973 c.672 Â§16]

WITHDRAWAL FROM FEDERAL HOUSING PROGRAM

Â Â Â Â Â  456.250 Definitions for ORS 456.250 to 456.265. As used in this section and ORS 456.255 to 456.265:

Â Â Â Â Â  (1) ÂFederal housing programÂ means a federal project-based Section 8 subsidized housing program.

Â Â Â Â Â  (2) ÂLocal governmentÂ means a city, county, public corporation, metropolitan service district or other district.

Â Â Â Â Â  (3) ÂParticipating propertyÂ means property that is the subject of a contract between the property owner and the United States Department of Housing and Urban Development for participation in a federal housing program. [1999 c.275 Â§1]

Â Â Â Â Â  Note: 456.250 to 456.265 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.255 Legislative findings. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The maintenance of a pool of affordable housing for all citizens is a matter of statewide concern.

Â Â Â Â Â  (b) The contracts for many properties in this state that participate in federal housing programs are about to expire. Local governments need an effective process for assessing these expiring contracts and determining whether to assume ownership of the participating properties. The assessment and determination process should ensure appropriate statewide uniformity while maintaining local flexibility. The process should also ensure the rights of property owners and tenants to fair treatment as the contracts expire.

Â Â Â Â Â  (2) ORS 456.260 and 456.265 are intended to provide a framework for addressing the withdrawal of participating property from federal housing programs. [1999 c.275 Â§2]

Â Â Â Â Â  Note: See note under 456.250.

Â Â Â Â Â  456.260 Local requirement of property withdrawal notice; contents; violations; condemnation alternatives; continuation of tenancies. (1) In establishing a procedure to deal with expiring contracts for participating properties, a local government may:

Â Â Â Â Â  (a) Require the owner of a participating property to:

Â Â Â Â Â  (A) Provide notice of the pending contract expiration to each local government that has requested notice and each affected tenant one year prior to the date when the contract for the property to participate in a federal housing program will expire.

Â Â Â Â Â  (B) Provide notice that the owner intends to withdraw the property from participation in a federal housing program to each local government that has requested notice and each affected tenant up to:

Â Â Â Â Â  (i) 210 days prior to the expiration of the contract; or

Â Â Â Â Â  (ii) 150 days prior to the expiration of a one-year extension of the contract, if any.

Â Â Â Â Â  (C) Consent to reasonable inspection of the property and inspection of the owner reports on file with the Housing and Community Services Department or the United States Department of Housing and Urban Development.

Â Â Â Â Â  (D) Maintain the contract for property participation in a federal housing program in good standing, if the United States Department of Housing and Urban Development allows that maintenance, during:

Â Â Â Â Â  (i) The notice periods referred to under this paragraph;

Â Â Â Â Â  (ii) Any condemnation proceeding commenced; or

Â Â Â Â Â  (iii) Any alternative procedure agreed to under paragraph (c) of this subsection.

Â Â Â Â Â  (E) Refrain from taking any action, other than notifying the United States Department of Housing and Urban Development of the ownerÂs intention to not renew the contract, that would preclude the affected local government or its designee from succeeding to the contract or negotiating with the owner for the purchase of the property.

Â Â Â Â Â  (b) Establish and impose any fine, penalty, tax, fee, charge or assessment upon the owner of participating property for failure to comply with local regulations adopted pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (c) Establish an alternative procedure to condemnation, including but not limited to arbitration, mediation or facilitated negotiation. However, an alternative procedure may not be used unless mutually agreed to by the property owner and the local government.

Â Â Â Â Â  (d) Require an owner to refrain from disturbing tenancies, other than for cause as defined in the contract, for a period of not more than 180 days after expiration of the contract if the local government pays, or arranges for payment, to the owner on the first day of each month, the monthly subsidy that the owner was receiving under the contract.

Â Â Â Â Â  (2) Any notices provided under subsection (1)(a) of this section shall specify whether the owner:

Â Â Â Â Â  (a) Intends to withdraw the property from a federal housing program.

Â Â Â Â Â  (b) Intends to convert the participating property to a nonparticipating use.

Â Â Â Â Â  (c) Is involved in negotiations with the United States Department of Housing and Urban Development or the Housing and Community Services Department regarding an extension of an expiring participation contract.

Â Â Â Â Â  (3) ORS 456.255 to 456.265 do not require a local government to purchase, condemn or otherwise acquire participating property. [1999 c.275 Â§3]

Â Â Â Â Â  Note: See note under 456.250.

Â Â Â Â Â  456.265 Sanctions against withdrawing property owner prohibited. (1) Except as expressly authorized in ORS 456.260 (1) or as may be provided by contract with the property owner, a local government may not:

Â Â Â Â Â  (a) Impose any fine, penalty, tax, fee, charge, assessment or other restriction or sanction against a property owner for withdrawing the participating property from a federal housing program.

Â Â Â Â Â  (b) Except as an exercise of constitutional or statutory powers of condemnation:

Â Â Â Â Â  (A) Prevent or restrict a property owner from selling or otherwise disposing of participating property.

Â Â Â Â Â  (B) Require conveyance of participating property to the local government or to another party.

Â Â Â Â Â  (C) Impose any fine, penalty, tax, fee, charge, assessment or other restriction or sanction against a property owner for refusing an offer by the local government or another party to purchase participating property.

Â Â Â Â Â  (c) Require a property owner to pay any replacement fee or other fee for tenant relocation from participating property, except as specified in an alternative procedure being used pursuant to ORS 456.260 (1)(c).

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit a local government that is certified by a federal agency to carry out an agency responsibility or to exercise agency authority from taking any action within the scope of that responsibility or authority. [1999 c.275 Â§4]

Â Â Â Â Â  Note: See note under 456.250.

STATE AND LOCAL COOPERATION WITH HOUSING PROJECTS

Â Â Â Â Â  456.305 Definitions for ORS 456.305 to 456.325. As used in ORS 456.305 to 456.325, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the common council, county court, board of county commissioners, board or other body having charge of the fiscal affairs of the state public body.

Â Â Â Â Â  (2) ÂHousing projectÂ means any work or undertaking of a housing authority pursuant to the Housing Authorities Law or any similar work or undertaking of the federal government.

Â Â Â Â Â  (3) ÂState public bodyÂ means any city, town, county, municipality, commission, district, authority, other subdivision or public body of the state.

Â Â Â Â Â  456.310 Purpose; additional powers. (1) It hereby is found and declared:

Â Â Â Â Â  (a) That the assistance provided in ORS 456.315 and 456.320 for the remedying of the conditions set forth in the Housing Authorities Law is a matter of state concern and constitutes a public use and purpose and an essential governmental function for which public moneys may be spent and other aid given.

Â Â Â Â Â  (b) That it is a proper public purpose for any state public body to aid any housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the state public body derives immediate benefits and advantages from such an authority or project.

Â Â Â Â Â  (c) That ORS 456.305 to 456.325 are necessary in the public interest.

Â Â Â Â Â  (2) The powers conferred by ORS 456.305 to 456.325 are in addition and supplemental to the powers conferred by any other law.

Â Â Â Â Â  456.315 Powers of state public bodies in aiding or cooperating on housing projects. (1) For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine:

Â Â Â Â Â  (a) Dedicate, sell, convey or lease any of its property to a housing authority or the federal government.

Â Â Â Â Â  (b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it may otherwise undertake, to be furnished adjacent to or in connection with housing projects.

Â Â Â Â Â  (c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it may otherwise undertake.

Â Â Â Â Â  (d) Plan or replan, zone or rezone any part of such state public body and make exceptions from building regulations and ordinances. Any city or town also may change its map.

Â Â Â Â Â  (e) Enter into agreements with a housing authority or the federal government respecting action to be taken by such state public body pursuant to any of the powers granted by ORS 456.305 to 456.325.

Â Â Â Â Â  (f) Do any and all things, necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects.

Â Â Â Â Â  (g) Purchase or legally invest in any of the bonds of a housing authority and exercise all the rights of any holder of such bonds.

Â Â Â Â Â  (2) With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

Â Â Â Â Â  (3) In connection with any public improvements made by a state public body in exercising the powers granted in this section, a state public body may incur the entire expense thereof. [Amended by 2003 c.14 Â§288]

Â Â Â Â Â  456.320 Donations and loans to housing authority. (1) When any housing authority becomes authorized to transact business and exercise its powers, the governing body of the city, town or county, as the case may be, shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of the housing authority during the first year thereafter, and shall appropriate such amount to the authority out of any moneys in such city, town or county treasury not appropriated to some other purposes. The moneys so appropriated shall be paid to the authority as a donation.

Â Â Â Â Â  (2) Any city, town, municipality or county located in whole or in part within the area of operation of a housing authority may lend or donate money to the authority or agree to take such action. The housing authority, when it has money available therefor, shall make reimbursements for all loans made to it. The authority may enter into agreement with the donor setting forth the purposes for which the donation may be used and the conditions under which such donation must be restored to the donor. [Amended by 1977 c.341 Â§1]

Â Â Â Â Â  456.325 Resolution to exercise powers. The exercise by a state public body of the powers granted in ORS 456.305 to 456.325 may be authorized by resolution of the governing body of such state public body adopted by a majority of the members of its governing body present at a meeting of the governing body. This resolution may be adopted at the meeting at which it is introduced. Such a resolution shall take effect immediately and need not be laid over or published or posted.

Â Â Â Â Â  456.355 Definitions for ORS 456.355 to 456.370. As used in ORS 456.355 to 456.370, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the governing body of any city or county.

Â Â Â Â Â  (2) ÂHousing projectÂ means any work or undertaking of a nonprofit sponsor, limited-dividend housing corporation or a for-profit developer meeting the requirements of subsection (5) of this section for the purpose of operating, rehabilitating or constructing decent, safe and sanitary housing for families and individuals who cannot obtain such shelter in the open market for 25 percent of the gross family income.

Â Â Â Â Â  (3) ÂNonprofit housing sponsorÂ means any corporation not for profit organized under the provisions of ORS chapter 65 for the purpose of undertaking, constructing or operating a housing project, or authorized by its charter to undertake, construct or operate a housing project.

Â Â Â Â Â  (4) ÂLimited-dividend housing corporationÂ means any corporation that qualifies as such under the federal Housing and Urban Development Act of 1968.

Â Â Â Â Â  (5) ÂFor-profit developerÂ means a developer who agrees to rent housing units at below-market rent over a substantial period of time to households with income limits stipulated by the city or county.

Â Â Â Â Â  (a) Proposals for such projects shall be solicited by appropriate direct and indirect invitation.

Â Â Â Â Â  (b) Proposals received shall be measured against stated criteria, and reasons for the choices made shall be recorded.

Â Â Â Â Â  (c) The financial stability of the developer shall be established to the satisfaction of the city or county.

Â Â Â Â Â  (d) The Housing and Community Services Department shall review the documentation for paragraphs (a), (b) and (c) of this subsection for procedural compliance. The department may comment on the issue of benefits received against the benefits conferred, but it is not the intent of the legislature that the department shall substitute its judgment for that of the city or county in determining whether these benefits are in balance. [1969 c.185 Â§2; 1975 c.138 Â§1]

Â Â Â Â Â  456.360 Purpose; additional powers. (1) It hereby is found and declared:

Â Â Â Â Â  (a) That the assistance provided by ORS 456.365 for the remedying of the conditions set forth in the Housing Authorities Law is a matter of state concern and constitutes a public use and purpose and an essential governmental function for which public moneys may be spent and other aid given.

Â Â Â Â Â  (b) That it is a proper public purpose for any city or county to aid any housing project as defined in ORS 456.355 (2) operating within its boundaries or jurisdiction, as the city or county derives immediate benefits and advantages from such an authority or project.

Â Â Â Â Â  (c) That ORS 456.355 to 456.370 are necessary in the public interest.

Â Â Â Â Â  (2) The powers conferred by ORS 456.355 to 456.370 are in addition and supplemental to the powers conferred by any other law. [1969 c.185 Â§3; 1975 c.138 Â§2]

Â Â Â Â Â  456.365 Powers of city or county in aiding or cooperating on housing projects. For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects as defined in ORS 456.355 and located within the area in which it is authorized to act, any city or county may upon such terms, with or without consideration, as it may determine:

Â Â Â Â Â  (1) Dedicate, sell, convey or lease any of its property.

Â Â Â Â Â  (2) Cause park, playground, recreational, community, educational, water, sewer or drainage facilities, or any other works which it may otherwise undertake, to be furnished adjacent to or in connection with housing projects.

Â Â Â Â Â  (3) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan public streets, roads, roadways, alleys, sidewalks or other places which it may otherwise undertake.

Â Â Â Â Â  (4) Plan or replan, zone or rezone any part of the area within such city or county and make exceptions from building regulations and ordinances. Any city also may change its map.

Â Â Â Â Â  (5) Enter into agreements respecting action to be taken by such city or county pursuant to any of the powers granted by ORS 456.355 to 456.370.

Â Â Â Â Â  (6) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects.

Â Â Â Â Â  (7) In connection with any public improvements made by it in exercising the powers granted by this section, incur the entire expense thereof. [1969 c.185 Â§4; 1975 c.138 Â§3]

Â Â Â Â Â  456.370 Exercise of powers; authorization by ordinance. The exercise by a city or county of the powers granted by ORS 456.355 to 456.370 may be authorized by ordinance of the governing body of the city or county adopted by a majority of the members of its governing body present at a meeting of the governing body. Persons particularly interested, and the general public, shall be given an opportunity to be heard at that meeting, and notice to the public of the time and place of said meeting and of the subject of the ordinance proposed for enactment shall be published in the same manner as required prior to final enactment of a zoning ordinance. The ordinance may be adopted or amended and adopted at such meeting, and if adopted shall take effect immediately and need not be laid over or published or posted. [1969 c.185 Â§5]

Â Â Â Â Â  456.405 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.410 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.415 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.420 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.425 [Amended by 1995 c.445 Â§16; repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.430 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.435 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.440 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.445 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.450 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.455 [Amended by 1967 c.451 Â§22; repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.470 [1975 c.433 Â§1; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.472 [1975 c.433 Â§2; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.475 [1975 c.433 Â§3; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.477 [1975 c.433 Â§4; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.480 [1975 c.433 Â§5; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.482 [1975 c.433 Â§6; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.485 [1975 c.433 Â§7; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.487 [1975 c.433 Â§8; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.490 [1975 c.433 Â§9; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.492 [1975 c.433 Â§10; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.495 [1975 c.433 Â§11; repealed by 1975 c.433 Â§11]

VETERANSÂ LOCAL HOUSING

Â Â Â Â Â  456.505 VeteransÂ housing by local agencies. Any lease, agreement or contract under chapter 420, Oregon Laws 1947, by and between any local agency or agencies and any authority or agency, federal or otherwise, providing housing facilities remains effective according to the instrument between the agencies concerned, notwithstanding the limitations of chapter 143, Oregon Laws 1949.

SUBSIDIZED DEVELOPMENT VISITABILITY

Â Â Â Â Â  456.506 Findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) People with disabilities and senior citizens over 85 years of age are the fastest growing population in Oregon. The second fastest growing population in Oregon are the members of the massive baby boom generation, who will, as they age, demand services and accommodations at an unprecedented rate.

Â Â Â Â Â  (2) The policy of this state is to encourage the design and construction of dwellings that enable easy access by individuals with mobility impairments and that are adaptable to allow continued use by aging occupants. [2003 c.431 Â§1]

Â Â Â Â Â  Note: 456.506 to 456.514 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.508 Definitions for ORS 456.510 and 456.513. As used in ORS 456.510 and 456.513:

Â Â Â Â Â  (1) ÂAccessibleÂ means that housing complies with federal accessibility guidelines implementing the Fair Housing Amendments Act of 1988, 42 U.S.C. 3601 et seq., as amended and in effect on January 1, 2004.

Â Â Â Â Â  (2) ÂCommon living spaceÂ means a living room, family room, dining room or kitchen.

Â Â Â Â Â  (3) ÂContiguous unitsÂ means units that are on the same tax lot or on contiguous tax lots that have a common boundary. Tax lots that are separated by a public road are contiguous tax lots for purposes of this subsection.

Â Â Â Â Â  (4) ÂNewÂ means that the housing being constructed did not previously exist in residential or nonresidential form. ÂNewÂ does not include the acquisition, alteration, renovation or remodeling of an existing structure.

Â Â Â Â Â  (5) ÂPowder roomÂ means a room containing at least a toilet and sink.

Â Â Â Â Â  (6) ÂRental housingÂ means a dwelling unit designed for nonowner occupancy under a tenancy typically lasting six months or longer.

Â Â Â Â Â  (7) ÂSubsidized developmentÂ means housing that receives one or more of the following development subsidies from the Housing and Community Services Department:

Â Â Â Â Â  (a) The federal low-income housing tax credit under 26 U.S.C. 42(a), if no part of the eligible basis prior to the application of 26 U.S.C. 42(i)(2)(B) was financed with an obligation described in 26 U.S.C. 42(h)(4)(A), all as amended and in effect on January 1, 2004;

Â Â Â Â Â  (b) A farmworker housing tax credit, as described in ORS 315.164;

Â Â Â Â Â  (c) A loan that qualifies the lending institution for a subsidized housing loan tax credit, as described in under ORS 317.097;

Â Â Â Â Â  (d) Funding under the federal HOME Investment Partnerships Act, 42 U.S.C. 12721 to 12839, as amended and in effect on January 1, 2004;

Â Â Â Â Â  (e) Moneys from the Oregon Housing Fund created under ORS 458.620; or

Â Â Â Â Â  (f) Moneys from other grant or tax incentive programs administered by the Housing and Community Services Department under ORS 456.559.

Â Â Â Â Â  (8) ÂVisitableÂ means capable of being approached, entered and used by individuals with mobility impairments, including but not limited to individuals using wheelchairs. [2003 c.431 Â§2]

Â Â Â Â Â  Note: See note under 456.506.

Â Â Â Â Â  456.510 Visitability requirements. (1) Except as provided in this section and ORS 456.513, the Housing and Community Services Department may not provide funding for the development of new rental housing that is a subsidized development unless:

Â Â Â Â Â  (a) Each dwelling unit of the housing meets the following requirements:

Â Â Â Â Â  (A) At least one visitable exterior route leading to a dwelling unit entrance that is stepless and has a minimum clearance of 32 inches.

Â Â Â Â Â  (B) One or more visitable routes between the visitable dwelling unit entrance and a visitable common living space.

Â Â Â Â Â  (C) At least one visitable common living space.

Â Â Â Â Â  (D) One or more visitable routes between the dwelling unit entrance and a powder room.

Â Â Â Â Â  (E) A powder room doorway that is stepless and has a minimum clearance of 32 inches.

Â Â Â Â Â  (F) A powder room with walls that are reinforced in a manner suitable for handrail installation.

Â Â Â Â Â  (G) Light switches, electrical outlets and environmental controls that are at a reachable height.

Â Â Â Â Â  (b) For a development that has a shared community room or that has 20 or more contiguous units, there is at least one powder room available for all tenants and guests that is accessible.

Â Â Â Â Â  (2) For a multistory structure without an elevator, this section applies only to dwelling units on the ground floor of the structure.

Â Â Â Â Â  (3) This section does not apply to farmworker housing located on a farm. [2003 c.431 Â§3]

Â Â Â Â Â  Note: See note under 456.506.

Â Â Â Â Â  Note: Sections 6 and 7, chapter 431, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 6. Notwithstanding section 3 of this 2003 Act [456.510], the Housing and Community Services Department, by rule, may exempt new rental housing that is a subsidized development from the requirements of section 3 of this 2003 Act and provide funding for the exempted housing pursuant to a funding request received after July 1, 2004, if an initial funding request for the housing was submitted to the department prior to July 1, 2004, and rejected by the department. [2003 c.431 Â§6]

Â Â Â Â Â  Sec. 7. Section 6 of this 2003 Act is repealed July 1, 2006. The Housing and Community Services Department may continue to provide funding after July 1, 2006, to complete any housing approved prior to July 1, 2006, under section 6 of this 2003 Act. [2003 c.431 Â§7]

Â Â Â Â Â  456.513 Exemption from visitability requirements. The Housing and Community Services Department shall exempt new rental housing that is a subsidized development from compliance with the requirements of ORS 456.510 if the department determines that the exemption is warranted by:

Â Â Â Â Â  (1) The topography at the construction site;

Â Â Â Â Â  (2) Community and design standards;

Â Â Â Â Â  (3) Undue costs or constraints; or

Â Â Â Â Â  (4) Conflicting funding requirements of another government agency if the agency contributes a significant amount of financial aid for the housing. [2003 c.431 Â§4]

Â Â Â Â Â  Note: See note under 456.506.

Â Â Â Â Â  456.514 Rules. The Housing and Community Services Department shall adopt rules for implementing, administering and enforcing ORS 456.510 and 456.513. The department shall consult with advocacy groups representing affordable housing interests and advocacy groups representing individuals with mobility impairments prior to adopting rules under this section. [2003 c.431 Â§5]

Â Â Â Â Â  Note: See note under 456.506.

HOUSING AND COMMUNITY SERVICES DEPARTMENT

(Definitions)

Â Â Â Â Â  456.515 Definitions for ORS 456.515 to 456.725 and ORS chapter 458. As used in ORS 456.515 to 456.725 and ORS chapter 458 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommunity Action Directors of OregonÂ means an organization described in ORS 458.505.

Â Â Â Â Â  (2) ÂConstructionÂ includes, but is not limited to, new construction or moderate or substantial rehabilitation of existing structures or facilities.

Â Â Â Â Â  (3) ÂCouncilÂ means the State Housing Council established under ORS 456.567.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Housing and Community Services Department established under ORS 456.555.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Housing and Community Services Department.

Â Â Â Â Â  (6) ÂDisabled personÂ means a person who has a physical or mental impairment that substantially limits one or more major life activities.

Â Â Â Â Â  (7) ÂElderly householdÂ means a household whose head is over the age of 58, residing in this state, who cannot obtain in the open market decent, safe and sanitary housing, including the costs of utilities and taxes, for 25 percent of the gross income of the household.

Â Â Â Â Â  (8) ÂMajor life activityÂ includes but is not limited to self-care, ambulation, communication, transportation, education, socialization, employment and ability to acquire, rent or maintain property.

Â Â Â Â Â  (9)(a) ÂMultifamily housingÂ means a structure or facility established primarily to provide housing that provides more than one living unit, and may also provide facilities that are functionally related and subordinate to the living units for use by the occupants in social, health, educational or recreational activities:

Â Â Â Â Â  (A) For the elderly, including but not limited to individual living units within such structures, mobile home and manufactured dwelling parks and residential facilities licensed under ORS 443.400 to 443.455 and other congregate care facilities with or without domiciliary care.

Â Â Â Â Â  (B) For disabled persons, including, but not limited to, individual living units within such structures, mobile home and manufactured dwelling parks and residential facilities licensed under ORS 443.400 to 443.455 and other congregate care facilities with or without domiciliary care.

Â Â Â Â Â  (b) ÂMultifamily housingÂ does not include nursing homes, hospitals, places primarily engaged in recreational activities and single-family, detached dwellings, except manufactured dwellings situated in a mobile home and manufactured dwelling park.

Â Â Â Â Â  (10) ÂTarget populationÂ means:

Â Â Â Â Â  (a) Elderly households; or

Â Â Â Â Â  (b) Disabled persons. [1977 c.485 Â§1; 1981 c.504 Â§1; 1981 c.695 Â§2; 1987 c.414 Â§14; 1989 c.224 Â§120; 1991 c.402 Â§3; 1991 c.739 Â§3; 1993 c.511 Â§1; 1995 c.79 Â§238; 1997 c.45 Â§1; 1999 c.59 Â§129]

(Elderly and Disabled Housing Bonds)

Â Â Â Â Â  456.519 General obligation bonds authorized. In order to provide funds for the purposes specified in Article XI-I(2) of the Oregon Constitution, including those specified in ORS 456.539, bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061. [1977 c.485 Â§2; 1981 c.660 Â§38; 1993 c.511 Â§2]

Â Â Â Â Â  456.524 [1977 c.485 Â§3; 1979 c.327 Â§18; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  456.527 [1977 c.485 Â§4; 1979 c.327 Â§19; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  456.530 Willingness to make residential loans factor in selecting depositaries. Notwithstanding ORS 293.721 and 293.726 and subject to the provisions of any agreement with holders of bonds issued pursuant to ORS 456.519 or 456.524 (1979 Replacement Part), the Housing and Community Services Department may consider the willingness or commitment of a lending institution as defined in ORS 456.615 to make loans for residential housing as a factor in selecting depositaries and otherwise investing funds held under ORS 456.515 to 456.725 in or through such lending institutions. [1981 c.504 Â§3; 1995 c.79 Â§239]

Â Â Â Â Â  456.531 [1977 c.485 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  456.535 Elderly and Disabled Housing Fund. The money realized from the sale of each issue of bonds shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated the Elderly and Disabled Housing Fund. Moneys in the Elderly and Disabled Housing Fund are continuously appropriated to the Housing and Community Services Department for the purpose of carrying out the provisions of ORS 456.515 to 456.725. Moneys in the fund may not be used for any other purpose, except that the moneys, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820 and the earnings from the investments shall be deposited into the Elderly and Disabled Housing Sinking Fund maintained under ORS 456.543. [1977 c.485 Â§6; 1981 c.695 Â§3; 1995 c.79 Â§240; 2005 c.755 Â§41]

Â Â Â Â Â  456.539 Use of bond proceeds limited to multifamily housing for elderly and disabled households; administration by department; rules. (1) The Housing and Community Services Department shall be the agency for the State of Oregon for the administration of the Elderly and Disabled Housing Fund. Except as otherwise provided in ORS 456.515 to 456.725 the provisions of ORS 456.515 to 456.725 are applicable to the administration of the Elderly and Disabled Housing Fund.

Â Â Â Â Â  (2) The department is authorized to use the Elderly and Disabled Housing Fund to advance funds, by contract, grant, loan or otherwise, as provided by Article XI-I(2) of the Oregon Constitution to finance multifamily housing for elderly households, disabled persons and their family members and such other persons who reside therein as are necessary to maintain the housing or provide services or companionship for elderly households and disabled persons.

Â Â Â Â Â  (3) In carrying out the provisions specified in Article XI-I(2) of the Oregon Constitution, the department shall, with the concurrence of the State Housing Council, adopt criteria for approval of projects proposed by qualified housing sponsors to finance multifamily housing for the target population and their family members and such other persons who reside therein as are necessary to maintain the housing or provide services or companionship for elderly households and disabled persons. The criteria shall:

Â Â Â Â Â  (a) Assure that health, mental health and other supportive services as may be necessary to maintain elderly and disabled households living in the housing are available to the occupants onsite or in the community;

Â Â Â Â Â  (b) Give priority to members of the target populations; and

Â Â Â Â Â  (c) Allow occupancy by such family members or other persons as the department determines necessary to maintain the housing and provide services or companionship for elderly households and disabled persons.

Â Â Â Â Â  (4) The department shall:

Â Â Â Â Â  (a) Adopt criteria, including maximum income limitations not to exceed median family income, for approval of applications for financing the purchase by elderly households of ownership interests within a multifamily structure or facility. The criteria must include a requirement that the applicants obtain loan cancellation life insurance.

Â Â Â Â Â  (b) Provide means for allocating funds to finance multifamily housing units for the target population and to establish limitations on the interest and fees to be charged on loans made by the department.

Â Â Â Â Â  (c) Adopt rules necessary for efficient administration of the Elderly and Disabled Housing Fund.

Â Â Â Â Â  (d) Adopt rules to assure that each of the target populations has access to a reasonable portion of the bond authority under ORS 456.515 to 456.725, and that a reasonable portion of the funds for elderly households is made available to finance the purchase by elderly households of ownership interests within multifamily housing structures or facilities.

Â Â Â Â Â  (5) Loans made by the department under this section for the interim construction financing of multifamily housing shall be subject to the provisions of ORS 456.717. [1977 c.485 Â§7; 1979 c.327 Â§20; 1981 c.504 Â§4; 1981 c.695 Â§4; 1993 c.1 Â§2; 1993 c.511 Â§3; 1995 c.79 Â§241]

Â Â Â Â Â  456.541 Department duties toward disabled persons. The Housing and Community Services Department shall and the State Housing Council may consult generally with the Department of Human Services and such other persons as the council or Housing and Community Services Department may consider appropriate concerning project applications for housing for disabled households. The Housing and Community Services Department shall seek comment on such project applications concerning:

Â Â Â Â Â  (1) The need for and design of the project generally, considering the proposed location of the housing;

Â Â Â Â Â  (2) The means proposed for screening eligibility for occupancy to assure that priority will be given to members of the target populations of disabled persons; and

Â Â Â Â Â  (3) The adequacy of the provisions for assuring the availability of health, mental health and other supportive services necessary to maintain disabled households in the housing. [1981 c.695 Â§6; 1991 c.739 Â§10; 2001 c.900 Â§201]

Â Â Â Â Â  456.543 Elderly and Disabled Housing Sinking Fund. (1) The Housing and Community Services Department shall maintain, with the State Treasurer, an Elderly and Disabled Housing Sinking Fund, separate and distinct from the General Fund. The Elderly and Disabled Housing Sinking Fund shall provide for the payment of the principal and interest upon bonds issued under authority of Article XI-I(2), Oregon Constitution, and ORS 456.515 to 456.725. Moneys in the sinking fund are continuously appropriated to the department for such purpose. With the approval of the department, the moneys in the Elderly and Disabled Housing Sinking Fund may be invested as provided by ORS 293.701 to 293.820, and earnings from the investment shall be credited to the Elderly and Disabled Housing Sinking Fund.

Â Â Â Â Â  (2) The Elderly and Disabled Housing Sinking Fund shall consist of:

Â Â Â Â Â  (a) All moneys received from contract or loan proceeds;

Â Â Â Â Â  (b) Bond reserves;

Â Â Â Â Â  (c) Other funds available for these purposes; and

Â Â Â Â Â  (d) If necessary, state ad valorem taxes provided by Article XI-I(2), Oregon Constitution, and by ORS 456.515 to 456.725.

Â Â Â Â Â  (3) The Elderly and Disabled Housing Sinking Fund shall not be used for any purpose other than that for which the fund was created provided, however, that amounts on deposit in the fund may be applied to the payment of operating and administrative expenses of the department allocable to its elderly and disabled housing program under ORS 456.515 to 456.725, and for transfers under subsections (4) and (5) of this section. Should a balance remain therein after the purposes for which the fund was created have been fulfilled or after a reserve sufficient to meet all existing obligations and liabilities of the fund has been set aside, the surplus remaining may be transferred to the Elderly and Disabled Housing Fund at the direction of the department.

Â Â Â Â Â  (4) The Director of the Housing and Community Services Department may transfer moneys from the Elderly and Disabled Housing Sinking Fund, with the approval of the State Treasurer, for the purpose of financing multifamily housing for the elderly and the disabled. The State Treasurer shall approve such request if:

Â Â Â Â Â  (a) The cash flow projection required by ORS 286.105 shows that, for the term of the bonds outstanding at the time the director transfers the moneys, remaining moneys in the sinking fund, together with expected loan proceeds and fund earnings, will continue to be adequate to pay bond principal, interest and administrative costs; and

Â Â Â Â Â  (b) The transfer will not create the need for issuance of any bonds.

Â Â Â Â Â  (5) The director shall deposit loan prepayments in the Elderly and Disabled Housing Fund, and lend such prepayments for the purpose of financing multifamily housing for the elderly and the disabled for a term not exceeding the term of the bonds associated with the loan that was prepaid, if the director determines that such a deposit and loan will not adversely affect the ability of the department to pay outstanding bonds. [1977 c.485 Â§8; 1979 c.327 Â§21; 1981 c.695 Â§7; 1991 c.357 Â§1; 1995 c.79 Â§242; 2005 c.755 Â§42]

Â Â Â Â Â  456.547 Assistance, grants and gifts to department for housing purposes. The Housing and Community Services Department may accept assistance, grants and gifts, in the form of money, land, services or any other thing of value from the United States or any of its agencies, or from other persons, for any of the purposes contemplated by Article XI-I(2) of the Oregon Constitution and by ORS 456.515 to 456.725 and ORS chapter 458. Unless enjoined by the terms and conditions of any such gift or grant, the department may convert the same or any of them into money through sale or other disposal thereof. [1977 c.485 Â§9; 1995 c.79 Â§243]

(Administration)

Â Â Â Â Â  456.550 Policy. (1) There exists in this state a seriously inadequate supply of and a pressing need for safe and sanitary dwelling accommodations within the financial means of persons and families of lower income, including but not limited to persons and families displaced by the clearing of slums and blighted areas or by other public programs;

Â Â Â Â Â  (2) Private lending institutions have been and will continue to be unable to provide necessary financial support for lower income housing and the resulting shortage of financing has been in whole or in part responsible for the shortage of lower income housing;

Â Â Â Â Â  (3) It is a valid public purpose to provide for the construction, rehabilitation, purchase, leasing and refinancing of housing for such persons and families who would otherwise be unable to obtain adequate dwelling accommodations which they could afford and to aid in the acquisition of land for present or future developments including such housing accommodations;

Â Â Â Â Â  (4) It is further found that the authority and powers conferred by ORS 456.550 to 456.725 and ORS chapter 458 upon the Housing and Community Services Department and the Director of the Housing and Community Services Department constitute a necessary public program and serve a valid public purpose;

Â Â Â Â Â  (5) To stimulate and increase the supply of housing for persons and families of lower income it is necessary that a central source of housing information, planning, educational services and technical assistance and a revolving fund be established. The Housing and Community Services Department shall be that central source in this state;

Â Â Â Â Â  (6) It is the policy of this state to increase the amount of and improve the condition of low and moderate income housing by investing in developing local capacity to build, rehabilitate and manage housing. A primary vehicle for building such capacity is the formation and expansion of community development corporations; and

Â Â Â Â Â  (7) In that the farmworkers in this state benefit the social and economic welfare of all of the people in Oregon by their unceasing efforts to bring a bountiful crop to market, the Legislative Assembly declares that it is the policy of this state to ensure adequate accommodations commensurate with the housing needs of OregonÂs farm workers that meet decent health, safety and welfare standards. To accomplish this objective in the interest of all of the people in this state, it is necessary that:

Â Â Â Â Â  (a) Every state and local government agency that has powers, functions or duties with respect to housing, land use or enforcing health, safety or welfare standards, under this or any other law, shall exercise its powers, functions or duties consistently with state policy and in a manner that will facilitate sustained progress in attaining the objectives established;

Â Â Â Â Â  (b) Every state and local government agency with jurisdiction over farmworker activities must make every effort to alleviate insanitary, unsafe and overcrowded accommodations;

Â Â Â Â Â  (c) Special efforts should be directed toward mitigating hazards to families and children; and

Â Â Â Â Â  (d) Accommodations must be designed to provide for the rights of free association to seasonal farmworkers. [1971 c.505 Â§1; 1973 c.828 Â§1; 1973 c.832 Â§3; 1975 c.154 Â§7; 1989 c.1030 Â§5; 1995 c.79 Â§244; 2001 c.625 Â§4]

Â Â Â Â Â  456.553 [1989 c.307 Â§1 (enacted in lieu of 456.554); repealed by 1991 c.739 Â§1 (456.555 enacted in lieu of 456.553)]

Â Â Â Â Â  456.554 [Formerly 456.560; 1987 c.414 Â§15; repealed by 1989 c.307 Â§2 (456.553 enacted in lieu of 456.554)]

Â Â Â Â Â  456.555 Housing and Community Services Department established; administration; appointment of director; rules. (1) The Housing and Community Services Department is established.

Â Â Â Â Â  (2) The department shall be under the supervision and control of a director who is responsible for the performance of the duties imposed upon the department. The Governor shall appoint the Director of the Housing and Community Services Department. The director shall hold office at the pleasure of the Governor. The person appointed as director shall be a person who, by training and experience, is well qualified to perform the duties of the office.

Â Â Â Â Â  (3) The director shall receive such salary as may be provided by law, or, if not so provided, as may be fixed by the Governor. In addition to the salary of the director, the director shall, subject to the limitations otherwise provided by law, be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties.

Â Â Â Â Â  (4) The director may establish department divisions including but not limited to divisions for administration, housing programs and community services programs.

Â Â Â Â Â  (5) The State Housing Council shall:

Â Â Â Â Â  (a) With the advice of the director, set policy and approve or disapprove rules and standards for housing programs;

Â Â Â Â Â  (b) Approve or disapprove loans, grants and other funding award proposals under ORS 456.561; and

Â Â Â Â Â  (c) Carry out the provisions of ORS 456.571.

Â Â Â Â Â  (6) The Community Action Directors of Oregon shall advise the department and the council on community services programs as determined by the director and as set forth in ORS 458.505.

Â Â Â Â Â  (7) The director shall report regularly to the council to keep the council informed on progress made by the department in carrying out the departmentÂs responsibilities for housing programs.

Â Â Â Â Â  (8) The department may adopt rules to carry out the programs that the department is charged with administering, including, but not limited to, rules regarding:

Â Â Â Â Â  (a) Administration and enforcement.

Â Â Â Â Â  (b) Criteria for the granting of benefits.

Â Â Â Â Â  (c) The establishment of fees.

Â Â Â Â Â  (d) The identification of housing programs and community services programs.

Â Â Â Â Â  (e) The distinguishing of housing programs from community services programs.

Â Â Â Â Â  (9) Subject to the approval of the council, the department shall establish by rule a threshold property purchase price above which a single-family home ownership loan proposed by the department requires council review and approval under ORS 456.561. In establishing or modifying a threshold property purchase price under this subsection, the department shall consider any maximum acquisition cost set forth in the Internal Revenue Code or federal rules and regulations implementing the code. [1991 c.739 Â§2 (enacted in lieu of 456.553); 1995 c.79 Â§245; 2005 c.74 Â§3]

Â Â Â Â Â  456.559 Powers and duties of department. (1) The Housing and Community Services Department shall:

Â Â Â Â Â  (a) Maintain current housing data and information concerning available programs, status of funding, programs planned or undertaken which might conflict with, overlap, duplicate or supersede other planned or existing programs and call these to the attention of appropriate state agencies, governmental bodies and public or private housing sponsors.

Â Â Â Â Â  (b) Provide to appropriate state agencies, governmental bodies and public or private housing sponsors such advisory and educational services as will assist them in the development of housing plans and projects.

Â Â Â Â Â  (c) Subject to the approval of the State Housing Council, make noninterest bearing advances, in accordance with ORS 456.710 and the policies of the department to qualified nonprofit sponsors for development costs of housing projects until mortgage funds are released to repay the advances as provided in ORS 456.710.

Â Â Â Â Â  (d) Advise and assist appropriate state agencies, governmental bodies and public or private housing sponsors, cities and counties, in all programs and activities which are designed or might tend to fulfill the purposes of ORS 456.550 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (e) Encourage and assist in the planning, development, construction, rehabilitation and conservation of dwelling units for persons and families of lower income.

Â Â Â Â Â  (f) Be the central state department to apply for, receive and distribute, on behalf of appropriate state agencies, governmental bodies and public or private housing sponsors in the state, grants, gifts, contributions, loans, credits or assistance from the federal government or any other source for housing programs except when the donor, grantor, or lender of such funds specifically directs some other agency to administer them. Moneys received under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (g) For the purposes of acquiring moneys, credits or other assistance from any agency or instrumentality of the United States or from any public corporation chartered by the United States, comply with any applicable agreements or restrictions for the receipt of such assistance and become a member of any such association or public corporation chartered by the United States.

Â Â Â Â Â  (h) Assist individuals, appropriate state agencies, governmental bodies and public or private housing sponsors through a program which provides housing information, planning, educational services and technical assistance.

Â Â Â Â Â  (i) Comply with the requirements of ORS 443.225 in assisting in the development of any housing for residential care, training or treatment for mentally retarded, developmentally disabled, mentally or emotionally disturbed persons.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 456.625 (7), the department shall not itself develop, construct, rehabilitate or conserve housing units; and neither the department nor any housing sponsor, including but not limited to any association, corporation, cooperative housing authority or urban renewal agency organized to provide housing and other facilities pursuant to ORS 456.550 to 456.725, may own, acquire, construct, purchase, lease, operate or maintain utility facilities, including facilities for the generation of electricity, for the distribution of gas and electricity, and for the conveyance of telephone and telegraph messages.

Â Â Â Â Â  (3) In accordance with the provisions of this section and with the advice of the council, the department shall establish statewide priorities for housing programs. State agencies shall coordinate their housing programs with the department. All state agencies intending to apply for federal funds for use in planning, developing or managing housing, or rendering assistance to governmental bodies or sponsors or individuals involved therein shall submit a description of the proposed activity to the department for review not less than 30 days prior to the intended date of submission of the application to the federal agency. The department shall determine whether the proposal would result in a program that would overlap, duplicate or conflict with any other housing program in the state. If the department finds overlapping or duplication or conflict, it shall recommend modifications in the application. The Oregon Department of Administrative Services shall consider these recommendations in making its decision to approve or disapprove the application. The department shall complete its review and forward its recommendations within 15 working days after receipt of the notification. Failure of the department to complete the review within that time shall constitute approval of the application by the department.

Â Â Â Â Â  (4) The director may participate in discussions and deliberations of the council. The director may suggest policies and rules to the council, including those necessary to stimulate and increase the supply of housing for persons and families of lower income. [Formerly 456.570; 1987 c.158 Â§86a; 1987 c.414 Â§15a; 1987 c.567 Â§1; 1989 c.307 Â§3; 1989 c.966 Â§50; 1991 c.739 Â§4; 1995 c.79 Â§246]

Â Â Â Â Â  456.560 [1971 c.505 Â§2; renumbered 456.554]

Â Â Â Â Â  456.561 Loans, grants and funding awards; review. (1) The Housing and Community Services Department may effect loans, grants and other funding awards to accomplish department housing programs, subject to any requirement under this section for review and approval by the State Housing Council of proposals for loans, grants or other funding awards.

Â Â Â Â Â  (2) The department shall submit a loan, grant or other funding award proposal arising under ORS 456.515 to 456.725 programs to the council for review if the proposal is for:

Â Â Â Â Â  (a) A single-family home ownership loan on property that has a purchase price in excess of the threshold property purchase price established by rule under ORS 456.555 (9);

Â Â Â Â Â  (b) A housing loan other than a single-family home ownership loan, if the loan amount exceeds $100,000; or

Â Â Â Â Â  (c) A housing grant or other housing funding award, if the grant or funding award amount exceeds $100,000.

Â Â Â Â Â  (3) The council shall review each loan, grant or other funding award proposal submitted by the department under this section and approve or disapprove the loan, grant or other funding award proposal.

Â Â Â Â Â  (4) Council review of loan, grant or other funding award proposals under this section shall be held at a public hearing of the council. The council meeting notice required by ORS 192.640 shall include notice of the loan, grant or other funding award proposal review, the names of the applicants and the subject of the loan, grant or funding award proposal. The council shall provide notice of a loan, grant or other funding award proposal review to the loan, grant or other funding award applicant not less than five days before the review hearing. [2005 c.74 Â§2]

Â Â Â Â Â  Note: 456.561 was added to and made a part of 456.515 to 456.725 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.562 Department intellectual property; fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂIntellectual propertyÂ means computer programs, software, software tools and data.

Â Â Â Â Â  (b) ÂPersonÂ means a person as defined in ORS 174.100, a federal, state or local government body, a Native American tribe or an agent or representative of a tribe.

Â Â Â Â Â  (2) Subject to any superior patent rights or copyrights, the Housing and Community Services Department may license, share or otherwise provide for the use by a person of intellectual property acquired or developed by the department.

Â Â Â Â Â  (3) Except as provided in this subsection, the department may charge reasonable fees for licensing, sharing or otherwise providing for the use of intellectual property under subsection (2) of this section. The department may not charge a fee under this subsection to a federal, state or local government body. Moneys from the fees are continuously appropriated to the department for the purpose of acquiring, developing or providing for the use of intellectual property.

Â Â Â Â Â  (4) The department may take actions that the department deems necessary and appropriate to carry out the authority granted under this section, including but not limited to applying for patents or copyright registration to perfect or preserve the departmentÂs rights in intellectual property.

Â Â Â Â Â  (5) ORS 291.042 does not apply to intellectual property or fees described in this section. [2003 c.605 Â§1]

Â Â Â Â Â  Note: 456.562 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.563 [Formerly 456.580; repealed by 1989 c.307 Â§8]

Â Â Â Â Â  456.565 Powers of director. The Director of the Housing and Community Services Department, in addition to the directorÂs other powers, shall have the power, subject to the applicable provisions of the State Personnel Relations Law, to appoint all subordinate officers and employees of the Housing and Community Services Department and prescribe their duties and fix their compensation. [1991 c.739 Â§13]

Â Â Â Â Â  456.567 State Housing Council; appointment; term; officers; compensation; staff; budget duties. (1) The State Housing Council is established. The council shall consist of seven members appointed by the Governor subject to confirmation by the Senate under ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to be immediately effective for the unexpired term.

Â Â Â Â Â  (3) The Governor shall appoint the chairperson of the council.

Â Â Â Â Â  (4) The members of the council are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The Director of the Housing and Community Services Department shall provide clerical and other necessary support services to the council.

Â Â Â Â Â  (6) The council shall advise the Housing and Community Services Department regarding the departmentÂs biennial budget proposal prior to its submittal to the Oregon Department of Administrative Services. The councilÂs budget advice shall be limited to personnel, materials and services, and capital outlay items necessary to implement housing programs. [Formerly 456.590; 1987 c.414 Â§16; 1989 c.307 Â§4; 1991 c.739 Â§5]

Â Â Â Â Â  456.570 [1971 c.505 Â§Â§4,5; 1973 c.828 Â§2; 1973 c.832 Â§4; 1979 c.327 Â§28; renumbered 456.559]

Â Â Â Â Â  456.571 Powers and duties of council. (1) The State Housing Council shall, with the advice of the Director of the Housing and Community Services Department, develop policies to aid in stimulating and increasing the supply of housing for persons and families of lower income.

Â Â Â Â Â  (2) The council shall make special effort to respond to both private and public actions that may raise the cost of the housing supply in the open market, as the open market is the source of housing for the preponderance of lower income households.

Â Â Â Â Â  (3) The council is responsible for studying and commenting upon, and advising, the department, Governor, Legislative Assembly, other state agencies and local governments concerning local, state and federal legislation or rules that affect the cost and supply of housing, both before and after the legislation and rules are enacted. For purposes of this subsection, Âlegislation or rules that affect the cost and supply of housingÂ includes but is not limited to legislation or rules that would:

Â Â Â Â Â  (a) Provide financing for the construction or rehabilitation of housing;

Â Â Â Â Â  (b) Subsidize new or existing housing costs for lower income households by income support, tax credit, or support service methods;

Â Â Â Â Â  (c) Regulate the division of land;

Â Â Â Â Â  (d) Regulate the use of land;

Â Â Â Â Â  (e) Regulate building construction standards;

Â Â Â Â Â  (f) Regulate fees for inspection services, permits, or professional services related to housing;

Â Â Â Â Â  (g) Encourage alternatives that increase housing choices;

Â Â Â Â Â  (h) Create or avert overlapping jurisdictional functions and the concomitant increased costs that are reflected in housing prices;

Â Â Â Â Â  (i) Create or avoid conflicting state and federal regulations that deprive lower income households of assistance; and

Â Â Â Â Â  (j) Help or hinder compliance with the housing goals established by the Land Conservation and Development Commission under ORS 197.240.

Â Â Â Â Â  (4) The council, with the approval of the Governor, may initiate legal proceedings in the name of the council to further the councilÂs purposes under this section.

Â Â Â Â Â  (5) The council shall exercise the responsibilities and powers of the council in a manner that expedites the acquisition, construction, improvement or rehabilitation of housing. [Formerly 456.600; 1989 c.307 Â§5; 1991 c.62 Â§2; 1991 c.739 Â§6; 1995 c.279 Â§1; 1999 c.1074 Â§2; 2005 c.74 Â§4]

Â Â Â Â Â  456.572 State housing plan; contents; annual update. (1) The Housing and Community Services Department shall develop a comprehensive state plan for responding to the needs of very low income, low income and moderate income Oregonians for housing and services, with the goal of providing affordable housing. The Housing and Community Services Department shall insure that the development, annual updating and implementation of this plan involve substantial interagency coordination among appropriate federal, state and local entities.

Â Â Â Â Â  (2) The state housing plan shall contain, at a minimum:

Â Â Â Â Â  (a) Information on market and inventory conditions including, but not limited to, population trends, household composition, housing conditions and an inventory of assisted housing and public housing;

Â Â Â Â Â  (b) A needs assessment that summarizes data on the housing needs of homeless and income-eligible families and includes a five-year projection;

Â Â Â Â Â  (c) Strategies for a five-year period based upon a review of need and conditions including, but not limited to, investment priorities, local and state policies, local institutional structure and local activities for public housing resident management and ownership;

Â Â Â Â Â  (d) A review of resources including, but not limited to, private, federal and nonfederal resources, tax credits and a summary table of anticipated funding from each federal program and any state or local resources available to meet matching requirements;

Â Â Â Â Â  (e) A plan for coordination of resources reviewed under paragraph (d) of this subsection; and

Â Â Â Â Â  (f) An implementation program translating the five-year strategy and resource review into plans and goals for the number of families to be assisted each year, specifying plans for homeless assistance and setting forth details on monitoring, fair housing and relocation.

Â Â Â Â Â  (3) Before issuing the state housing plan, and before each annual update of that plan, the Housing and Community Services Department shall hold at least one public hearing to receive comments from public and private interests. [1991 c.600 Â§3]

Â Â Â Â Â  456.574 Housing and Community Services Department Revolving Account; use of moneys; appropriation. (1) There is created in the General Fund of the State Treasury the Housing and Community Services Department Revolving Account. All moneys deposited in the account are continuously appropriated for the purposes of carrying out the programs which the Housing and Community Services Department is charged with administering subject to limitations otherwise prescribed by law.

Â Â Â Â Â  (2) The Housing and Community Services Department may transfer to the Housing and Community Services Department Revolving Account amounts not to exceed $250,000 from funds available to the department. Such funds hereby are continuously appropriated for:

Â Â Â Â Â  (a) The making of advances under ORS 456.559 (1)(c) or 456.710; and

Â Â Â Â Â  (b) The use by the department in the payment of expenses incurred by the department in carrying out ORS 456.550 to 456.725; however, any such funds expended by the department under this paragraph shall be repaid by the department into the revolving account from the fees and charges collected under ORS 456.625 (3) and from any other moneys available for such repayment in accordance with ORS 456.550 to 456.725. [Formerly 456.610; 1987 c.414 Â§17; 1991 c.62 Â§3; 1991 c.739 Â§12; 1993 c.793 Â§1; 1995 c.79 Â§247]

Â Â Â Â Â  456.578 Use of funds; petty cash fund. (1) Subject to other applicable laws and agreements entered into with bondholders, amounts received by, or appropriated to, the Housing and Community Services Department may be applied to funds and accounts as the Director of the Housing and Community Services Department determines necessary or appropriate for the payment of expenses of programs administered by the department and to provide reserves against losses and security for bonds. All amounts deposited in the funds or accounts administered by the department under ORS 456.515 to 456.725 and ORS chapter 458, are continuously appropriated for the purposes of ORS 456.515 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (2) The Housing and Community Services Department may establish and maintain a petty cash fund, in an amount not to exceed $300, for the purpose of paying minor incidental expenses in the administration of the department. [1979 c.327 Â§25; subsection (2) enacted as 1993 c.512 Â§7; 1995 c.79 Â§248; 2001 c.738 Â§5]

Â Â Â Â Â  456.579 Mobile Home Parks Purchase Account; restrictions; other funds. (1) There is established in the General Fund an account to be known as the Mobile Home Parks Purchase Account. Except as otherwise provided by law, all moneys appropriated or credited to the Mobile Home Parks Purchase Account are appropriated continuously for and shall be used by the Director of the Housing and Community Services Department for the purpose of carrying out the duties and responsibilities imposed upon the Housing and Community Services Department under ORS 90.100, 90.630, 90.760, 90.800 to 90.840, 308.905, 446.003 and 456.581 and this section. Interest earned on the account shall be credited to the account.

Â Â Â Â Â  (2) Except for loans provided in ORS 90.840, the account described in subsection (1) of this section shall not be connected to or commingled in any way with the funds described in ORS 456.720.

Â Â Â Â Â  (3) For the purpose of carrying out the provisions of ORS 90.100, 90.630, 90.760, 90.800 to 90.840, 308.905, 446.003 and 456.581 and this section, the Housing and Community Services Department may seek funds from sources other than that described in ORS 308.905 (1). Such funds shall be credited to the Mobile Home Parks Purchase Account. [1989 c.919 Â§4; 1995 c.559 Â§55]

Â Â Â Â Â  456.580 [1971 c.505 Â§3; 1979 c.327 Â§1; renumbered 456.563]

Â Â Â Â Â  456.581 Mobile Home Parks Purchase Account; use. The Mobile Home Parks Purchase Account established in ORS 456.579 shall be used by the Housing and Community Services Department to provide:

Â Â Â Â Â  (1) Technical assistance to tenantsÂ associations, tenantsÂ association supported nonprofit organizations and facility purchase associations, as defined in ORS 90.100, to assist tenants in activities related to the purchase of a mobile home and manufactured dwelling park by a tenantsÂ association, tenantsÂ association supported nonprofit organization or facility purchase association.

Â Â Â Â Â  (2) By rule, loans for initial costs for purchasing a mobile home and manufactured dwelling park predominantly occupied by lower income persons. Loans provided under this section may be made only if the department is of the opinion that the purchase is economically feasible and only to:

Â Â Â Â Â  (a) A tenantsÂ association or a tenantsÂ association supported nonprofit organization; or

Â Â Â Â Â  (b) A facility purchase association established pursuant to ORS 90.815 that includes more than 50 percent of the tenants residing in the park. [1989 c.919 Â§2; 1999 c.222 Â§3]

Â Â Â Â Â  456.582 Prohibited acts; civil penalty. (1) No person, either personally or by an agent, shall:

Â Â Â Â Â  (a) Make any material omission or false statement in the application for a single-family residential loan financed by the Housing and Community Services Department; or

Â Â Â Â Â  (b) Sell, rent or fail to occupy as a primary residence a single-family residence subject to an outstanding residential loan financed by the Housing and Community Services Department without the express written permission of the Housing and Community Services Department.

Â Â Â Â Â  (2) In addition to any other penalties provided by law and in addition to any other powers of the Director of the Housing and Community Services Department, the director may impose a civil penalty for violation of any of the provisions of subsection (1) of this section. No civil penalty shall exceed $5,000 per violation.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) All penalties recovered shall be paid into the Housing Finance Fund established under ORS 456.720. [1979 c.327 Â§Â§23,24; 1989 c.706 Â§16; 1991 c.734 Â§31]

Â Â Â Â Â  456.585 Farmworker housing information. The Housing and Community Services Department shall serve as the primary state agency for farmworker housing information. The department shall perform the following duties related to farmworker housing information:

Â Â Â Â Â  (1) Develop an information center for farmworker housing financing information. The department shall consult with private organizations and the Farmworker Housing Facilitation Team established pursuant to subsection (3) of this section in developing and operating the information center. The information center shall include provision for access by the Internet.

Â Â Â Â Â  (2) To the extent practicable, simplify the application process for funding farmworker housing projects.

Â Â Â Â Â  (3) Establish a Farmworker Housing Facilitation Team to provide an ongoing discussion forum for state and local government agencies that are involved with farmworker housing. Team members shall include the Housing and Community Services Department, the Occupational Safety and Health Division, the State Department of Agriculture, the Department of Land Conservation and Development, the Employment Department and the Oregon State University Extension Service. The Housing and Community Services Department shall also invite the United States Department of Agriculture Rural Housing Service, United States Department of Labor, local planning agencies and other interested persons to be members of the team.

Â Â Â Â Â  (4) Ensure that homeowner assistance programs engage in outreach efforts to contact farmworkers.

Â Â Â Â Â  (5) Promote the establishment and use of individual development accounts by farmworkers and others.

Â Â Â Â Â  (6) Use a statewide map of crop diversity to determine housing needs, and facilitate the development of farmworker housing in appropriate locations.

Â Â Â Â Â  (7) Look at creative ways to provide housing, including but not limited to time-share housing, cooperative housing, mobile and portable housing and modular housing.

Â Â Â Â Â  (8) Work with private businesses, state agencies and nonprofit organizations to maximize the development of farmworker housing.

Â Â Â Â Â  (9) To the extent practicable, refer housing-based conflicts to dispute resolution processes. [2001 c.625 Â§1]

Â Â Â Â Â  Note: 456.585 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Portland Single-Family Housing)

Â Â Â Â Â  456.589 Legislative findings. The Legislative Assembly finds that cities with a population of 300,000 or more suffer from a lack of available mortgage financing for the purchase of single-family homes in the core and inner areas of those cities. There is a need for low-cost mortgage financing for single-family home purchasers in order to prevent urban decay and blight and to promote the economic well being of those core and inner areas. [1979 c.327 Â§30]

Â Â Â Â Â  456.590 [1971 c.505 Â§6; 1979 c.327 Â§2; renumbered 456.567]

Â Â Â Â Â  456.593 Use of bonds for single-family home loans in Portland; amount; income and area limits; fees and charges. (1) As used in this section, unless the context requires otherwise, ÂcityÂ means any city with a population of 300,000 or more.

Â Â Â Â Â  (2) Notwithstanding any of the provisions of ORS 456.550 to 456.725 to the contrary:

Â Â Â Â Â  (a) Of the $2.5 billion bond authorization under ORS 456.661, the aggregate principal amount of not to exceed $30 million is to be made available exclusively for making or participating in making residential loans for detached single-family homes, including lots described in ORS 92.840, in any city.

Â Â Â Â Â  (b) The bonds under paragraph (a) of this subsection may be sold as a part of the Housing and Community Services DepartmentÂs overall nongeneral obligation bond issues under ORS 456.550 to 456.725, or separate issues totaling no more than $30 million in an aggregate principal amount may be sold by the department as required and requested by a city. The bonds need not be identified by individual loans or transactions but may include any number of individual loans or transactions or purposes within any single issue.

Â Â Â Â Â  (c) The department may use moneys received under paragraph (b) of this subsection to purchase, service, sell and make commitments to purchase, service and sell residential loans meeting all of the requirements of this paragraph. The loans must be:

Â Â Â Â Â  (A) Originated by private lending institutions or any individual or organization authorized by law to make those loans, for residential housing;

Â Â Â Â Â  (B) For owner-occupied detached single-family housing, which may include but is not limited to lots described in ORS 92.840;

Â Â Â Â Â  (C) For properties located within an area of a city where the median income is below the cityÂs median family income; and

Â Â Â Â Â  (D) To persons whose annual income for the current and the immediately preceding year does not exceed 105 percent of the prevailing median income for families within that city.

Â Â Â Â Â  (d) Areas eligible under paragraph (c) of this subsection shall be identified by ordinance of the governing body of that city. That city shall have sole discretion to designate one or more of those areas, and the proportionate or approximate actual amount of single-family residential loans to be made in those areas.

Â Â Â Â Â  (e) Fees or service charges pursuant to ORS 456.625 (3) shall be charged or collected in connection with, or for, any loan, advance, insurance, loan commitments or servicing, by the department under this section only after consultation with the city. [1979 c.327 Â§Â§31,32; 1981 c.504 Â§5; 1995 c.79 Â§249; 1999 c.698 Â§1; 2003 c.743 Â§1; 2005 c.643 Â§1]

Â Â Â Â Â  456.600 [1971 c.505 Â§7; 1977 c.98 Â§1; 1979 c.327 Â§17; renumbered 456.571]

(Mortgage Credit Certificates)

Â Â Â Â Â  456.605 Mortgage credit certificate program. (1) The Housing and Community Services Department may establish and implement mortgage credit certificate programs to make available income tax credits for indebtedness incurred on acquisition, improvement or rehabilitation of a principal residence. Under this program, the department may issue tax credit certificates to persons and families with incomes equal to or lower than the median family income as calculated under ORS 456.620 (4).

Â Â Â Â Â  (2) If the department elects to issue federal income tax credit certificates, the director shall certify that each mortgage credit certificate program meets the requirements of Section 25 of the Internal Revenue Code as amended and in effect on December 31, 1996. The department shall make the determination of the amount of qualified mortgage bonds that will not be issued so as to allow the issuance of mortgage credit certificates.

Â Â Â Â Â  (3) If the Director of the Housing and Community Services Department determines that the mortgage credit certificate program is not effective with the median family income limitation established in subsection (1) of this section, the director may issue tax credit certificates to persons and families with incomes up to a percent of median family income determined appropriate by the Emergency Board, if the person or families otherwise qualify for the program. [1985 c.501 Â§2; 1995 c.556 Â§44; 1997 c.839 Â§67]

Â Â Â Â Â  456.610 [1971 c.505 Â§10; 1973 c.828 Â§28; 1979 c.327 Â§3; renumbered 456.574]

(Financing of Low-Income Housing)

Â Â Â Â Â  456.612 Declaration of financing purpose. The Legislative Assembly finds and declares that the primary purpose of financing by the Housing and Community Services Department is to provide affordable housing for persons and families of lower income or very low income. [2001 c.738 Â§1]

Â Â Â Â Â  Note: 456.612 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.615 Definitions for ORS 456.550 to 456.725. As used in ORS 456.550 to 456.725, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondsÂ means any bonds, notes or other evidence of indebtedness, including notes or other evidence of indebtedness issued in anticipation of the issuance of bonds and payable from the proceeds of bonds issued, issued under ORS 456.515 to 456.725.

Â Â Â Â Â  (2) ÂCapital reserve accountÂ or Âcapital reserve accountsÂ means one or more of the special trust accounts that may be established by the Housing and Community Services Department within the Housing Finance Fund.

Â Â Â Â Â  (3) ÂHousing finance bond declarationÂ means a written instrument signed by the Director of the Housing and Community Services Department and on file with and bearing the certificate of approval of the State Treasurer, and all housing finance bond declarations supplemental thereto.

Â Â Â Â Â  (4) ÂConsumer housing cooperativeÂ means a cooperative corporation formed under ORS chapter 62 and whose articles of incorporation provide, in addition to the other requirements of ORS chapter 62, that:

Â Â Â Â Â  (a) The consumer housing cooperative has been organized exclusively to provide housing facilities for persons and families of lower income and such social, recreational, commercial and communal facilities as may be incidental to such housing facilities.

Â Â Â Â Â  (b) All income and earnings of the consumer housing cooperative shall be used exclusively for consumer housing cooperative purposes and that no unreasonable part of the net income or net earnings of the cooperative shall inure to the benefit or profit of any private individual, firm, corporation, partnership or association.

Â Â Â Â Â  (c) The consumer housing cooperative is in no manner controlled or under the direction of or acting in the substantial interest of any private individual, firm, corporation, partnership or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any transaction therewith, except that such limitation shall apply to the members of the cooperative only to the extent provided by rules of the department.

Â Â Â Â Â  (d) The operations of the consumer housing cooperative may be supervised by the department and that the consumer housing cooperative shall enter into such agreements with the department as the department may require to provide regulation by the department of the planning, development and management of any housing project undertaken by the cooperative and the disposition of the property and other interests of the cooperative.

Â Â Â Â Â  (5) ÂDevelopment costsÂ means the costs that have been approved by the department as appropriate expenditures and includes, but is not limited to payments for options to purchase property for the proposed housing project site, deposits on contracts of purchase, payments for the purchase of property as approved by the department, legal, organizational and marketing expenses including payment of attorney fees, managerial and clerical staff salaries, office rent and other incidental expenses, payment of fees for preliminary feasibility studies, advances for planning, engineering and architectural work; expenses for surveys as to need and market analyses; and such other expenses incurred by the qualified housing sponsor as the department may deem necessary under ORS 456.550 to 456.725.

Â Â Â Â Â  (6) ÂElderlyÂ means a person or a family whose head of the household is 58 years of age or older, residing in the state, whose income is below the level that the department has determined to be necessary in order to obtain in the open market decent, safe and sanitary housing, including the costs of utilities and taxes, for 25 percent of the gross income of the household.

Â Â Â Â Â  (7) ÂFederally insured securityÂ means an evidence of indebtedness insured or guaranteed as to repayment of principal and interest by the United States or an agency or instrumentality thereof.

Â Â Â Â Â  (8) ÂHousing developmentÂ means a development that contains housing units for persons or families of lower income and such other incidental elements of residential, commercial, recreational, industrial, communal or educational facilities as the department determines improve the quality of the development as it relates to housing for persons or families of lower income and the financial feasibility of the development. Not more than 50 percent of the total amount of any financing provided by the department for a particular development may be used to finance commercial, recreational, industrial, communal or educational facilities. Profits from incidental elements shall be applied to loans due under ORS 456.550 to 456.725.

Â Â Â Â Â  (9) ÂHousing Finance FundÂ means the Housing Finance Fund established in ORS 456.720 (1).

Â Â Â Â Â  (10) ÂLending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit unit maintaining an office in this state, or any insurance company authorized to do business in this state.

Â Â Â Â Â  (11) ÂLimited dividend housing sponsorÂ means a corporation, trust, partnership, association, other entity, or an individual. Such mortgagor shall be restricted as to distribution of income and shall be regulated as to rents, charges, rate of return and methods of operation as the department determines necessary to carry out the purposes of ORS 456.550 to 456.725.

Â Â Â Â Â  (12) ÂLower income families or personsÂ means the elderly and families and persons, residing in this state, whose income is below the level that the department has determined to be necessary in order to obtain in the open market decent, safe and sanitary housing, including the costs of utilities and taxes, for 25 percent of the gross income of such family or person. The term may also include other families or persons where the assistance provided is determined by the director to be incidental to the accomplishment of the departmentÂs programs for lower income families or persons. The department, in cooperation with affected local governments, shall determine what constitutes Âdecent, safe and sanitary housing.Â

Â Â Â Â Â  (13) ÂManufactured housingÂ means a dwelling unit manufactured off-site having a minimum width of 10 feet and a minimum area of 400 square feet built on a permanent chassis and designed to be used for permanent residential occupancy whether or not on a permanent foundation, and that contains permanent eating, cooking, sleeping and sanitary facilities and meets such standards as the department determines, by rule, are reasonable to maintain the quality, safety and durability of the dwelling, the sanitary requirements of the communities in which they are located and the security of the loans that the department may finance for the purchase of the dwellings.

Â Â Â Â Â  (14) ÂNonprofit housing corporationÂ means an organization formed under ORS chapter 65 and whose articles of incorporation provide, in addition to the other requirements of ORS chapter 65, that:

Â Â Â Â Â  (a) The corporation has been organized exclusively to provide housing facilities for persons and families of lower income and such other social, recreational, commercial and communal facilities as may be incidental to such housing facilities.

Â Â Â Â Â  (b) All the income and earnings of the corporation shall be used exclusively for corporation purposes and that no part of the net income or net earnings of the corporation may inure to the benefit of any private individual, firm, corporation, partnership or association.

Â Â Â Â Â  (c) The corporation is in no manner controlled or under the direction or acting in the substantial interest of any private individual, firm, partnership or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in transactions therewith.

Â Â Â Â Â  (d) The operations of the corporation may be supervised by the department and that the corporation shall enter into such agreements with the department as the department may require to regulate the planning, development and management of any housing project undertaken by the corporation and the disposition of the property and other interests of the corporation.

Â Â Â Â Â  (15) ÂProject costÂ or Âcosts of the projectÂ means the sum of all reasonable expenses incurred by a qualified housing sponsor in undertaking and completing a housing project approved by the department. ÂProject costsÂ or Âcosts of the projectÂ include but are not limited to the expenses incurred by a qualified housing sponsor for:

Â Â Â Â Â  (a) Studies and surveys;

Â Â Â Â Â  (b) Plans, specifications, architectural and engineering services;

Â Â Â Â Â  (c) Legal, organizational and other special services;

Â Â Â Â Â  (d) Financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated housing units;

Â Â Â Â Â  (e) Movement of existing buildings to new sites; the cost of acquisition, or estimated fair market value, of land and other interests in real estate;

Â Â Â Â Â  (f) Rehabilitation, reconstruction, repair or remodeling of existing buildings;

Â Â Â Â Â  (g) Estimated carrying charges during construction and for a reasonable period thereafter;

Â Â Â Â Â  (h) Placement of tenants or occupants and relocation services in connection with the housing project;

Â Â Â Â Â  (i) Reasonable builderÂs or sponsorÂs profit and risk allowance; and

Â Â Â Â Â  (j) Development costs not otherwise included in this subsection.

Â Â Â Â Â  (16) ÂQualified housing sponsorÂ includes, subject to the approval of the department, a consumer housing cooperative, a limited dividend housing sponsor, a nonprofit housing corporation, a for-profit housing sponsor including, but not limited to, an individual operating in compliance with the criteria adopted by the department under ORS 456.620 (1), a housing authority created by ORS 456.075, an urban renewal agency created by ORS 457.035 and any city or county governing body or agency or department designated by the governing body.

Â Â Â Â Â  (17) ÂResidential housingÂ means a specific work or improvement within this state undertaken primarily to provide dwelling accommodations, including land development and acquisition, construction or rehabilitation of buildings and improvements thereto, for residential housing, and such other nonhousing facilities as may be incidental or appurtenant thereto and as the department determines improve the quality of the development as it relates to housing for persons or families of lower income and the financial feasibility of the development. Not more than 50 percent of the total amount of any financing provided by the department for a particular development may be used to finance nonhousing facilities. ÂResidential housingÂ includes, but is not limited to, a specific work or improvement within this state undertaken to provide mobile home or manufactured dwelling parks as defined in ORS 446.003. As used in this subsection, Âland developmentÂ includes, but is not limited to, the improvement of streets and alleys and the construction of surface drains, sewers, curbing and sidewalks.

Â Â Â Â Â  (18) ÂResidential loanÂ means a loan for the acquisition, construction, improvement or rehabilitation of residential housing and, if the loan is for acquisition or construction of residential housing, that is secured by a first lien on real property located in the state and improved by a newly constructed, existing or rehabilitated residential structure for lower income persons or families, or unimproved if the proceeds of such loan shall be used for the erection of a residential structure thereon, whether or not such loan is insured or guaranteed by the United States or any instrumentality or agency thereof. ÂResidential loanÂ includes an insured or guaranteed loan for the acquisition of manufactured housing or for the acquisition of a lot described in ORS 92.840 by a manufactured dwelling park tenant. The insured or guaranteed loan need not be secured by a first mortgage on real property but shall be secured by a security interest of first priority. ÂResidential loanÂ also includes a loan for the purchase of a proprietary lease and related cooperative shares in a housing cooperative formed under ORS chapter 62 secured by a security interest of first priority and a pledge or an assignment of proprietary leases and related cooperative shares.

Â Â Â Â Â  (19) ÂRevolving accountÂ means the Housing and Community Services Department Revolving Account created in ORS 456.574. [1973 c.828 Â§4; 1975 c.154 Â§1; 1979 c.60 Â§1; 1979 c.327 Â§4; 1981 c.504 Â§6; 1981 c.691 Â§1; 1987 c.414 Â§18; 1991 c.738 Â§1; 1991 c.739 Â§9; 1995 c.79 Â§250; 1997 c.302 Â§1; 2001 c.738 Â§2; 2003 c.743 Â§2]

Â Â Â Â Â  456.620 Duties of department in carrying out housing programs. In carrying out housing programs, the Housing and Community Services Department shall:

Â Â Â Â Â  (1) With the approval of the State Housing Council, adopt standards for the planning, development and management of housing projects for which qualified housing sponsors receive all or a portion of any required financing under ORS 456.550 to 456.725, for audits and inspections to determine compliance with such standards and adopt criteria for the approval of qualified housing sponsors under ORS 456.550 to 456.725.

Â Â Â Â Â  (2) Adopt criteria for the approval of qualified housing sponsors in ORS 456.550 to 456.725.

Â Â Â Â Â  (3) Enter into agreements with qualified housing sponsors to regulate the planning, development and management of housing projects constructed with the assistance of the department under ORS 456.550 to 456.725.

Â Â Â Â Â  (4) With the approval of the council, establish maximum household income limits for all or a portion of the units in housing projects, housing developments or other residential housing financed in whole or in part by the department. A maximum of one-third of the units in a housing project, housing development or other residential housing financed by the department may be rented to households with an income level exceeding 120 percent of the median family income level, as determined by the department. If the income level in any unit exceeds 120 percent of the median family income, the department shall, to the extent practicable, require that the project, development or other housing financed by the department have a percentage of low income units that is higher than the minimum percentages established in ORS 456.120 (19) for projects financed by local housing authorities or income limitations that are lower than the limits described in ORS 456.120 (19) or a combination thereof. Income limits for department programs administered on a statewide basis may be established by reference to the median family or personal income in the state, or in various regions in the state, as determined by the department. This subsection does not restrict the acquisition of manufactured dwelling parks.

Â Â Â Â Â  (5) With the approval of the council, ensure that financing is provided in the departmentÂs programs for manufactured housing and for the purchase of lots described in ORS 92.840 by manufactured dwelling park tenants. [1973 c.828 Â§5; 1979 c.60 Â§2; 1979 c.327 Â§5; 1985 c.501 Â§4; 1991 c.739 Â§11; 1993 c.511 Â§4; 1995 c.79 Â§251; 1995 c.735 Â§1; 2001 c.738 Â§3; 2003 c.743 Â§3]

Â Â Â Â Â  456.623 Project funding notification registry. (1) The Housing and Community Services Department shall establish a registry system for persons requesting to be notified when department-proposed funding awards are contemplated for multifamily housing projects.

Â Â Â Â Â  (2) Any person may register with the department to receive the notification described in subsection (1) of this section. A person may request notification for multifamily housing projects on a statewide basis or may limit the request to projects within specific areas of the state as identified by the department. The department may charge a reasonable fee for the registration.

Â Â Â Â Â  (3) If the department proposes funding for a multifamily housing project, the department shall send written notice of the funding proposal to all persons who are at that time registered to receive the notice under this section. The department may send notice to persons the department believes may be interested but who are not registered to receive notice. The department shall not proceed with awarding funding for a multifamily housing project prior to the 30th day after the sending of notice to all persons entitled under this subsection to notice of the funding proposal.

Â Â Â Â Â  (4) Notice sent under this section shall be limited to stating the deadline for filing comments and the type of housing, number of units, sponsor and location of the proposed project. The notice shall not include any information made exempt from public disclosure under ORS 192.502 (23).

Â Â Â Â Â  (5) During the period after the department proposes funding for a multifamily housing project and prior to the department proceeding with awarding the funding, any interested person may file comments regarding the project with the department.

Â Â Â Â Â  (6) At the discretion of the Director of the Housing and Community Services Department, the department may conduct a market study or take other actions in response to comments filed in regard to multifamily housing projects proposed for funding.

Â Â Â Â Â  (7) Subsections (3), (5) and (6) of this section apply only to multifamily housing project funding for construction, acquisition or rehabilitation loans, grants or tax program awards that otherwise do not include an independently prepared, project-specific market study as part of the department review, approval or underwriting process.

Â Â Â Â Â  (8) As used in this section, Âhousing projectÂ has the meaning given that term in ORS 456.065. [1999 c.471 Â§1]

Â Â Â Â Â  Note: 456.623 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.625 Powers of department; status of terms of project use contained in recorded instruments. The Housing and Community Services Department may:

Â Â Â Â Â  (1) Undertake and carry out studies and analyses of housing needs within the state and ways of meeting such needs and make the results of such studies and analyses available to the public, qualified housing sponsors and the private housing sector.

Â Â Â Â Â  (2) Prepare proposals on measures it considers necessary to address administration, housing programs or community services programs.

Â Â Â Â Â  (3) With the approval of the State Housing Council, charge fees or interest in connection with housing programs.

Â Â Â Â Â  (4) Encourage community organizations to assist in initiating housing projects for persons and families of lower income.

Â Â Â Â Â  (5) Encourage the salvage of usable housing scheduled for demolition or dislocation because of highway, school, urban renewal or other public projects by seeking authority for the public agencies involved in such programs to use the funds provided for the demolition or relocation of such buildings to enable qualified housing sponsors to relocate and rehabilitate such buildings for use by persons and families of lower income.

Â Â Â Â Â  (6) Encourage research and demonstration projects to develop techniques and methods for increasing the supply of adequate, decent, safe and sanitary housing for persons and families of lower income.

Â Â Â Â Â  (7) Make or participate in the making of residential loans to qualified individuals or housing sponsors to provide for the acquisition, construction, improvement, rehabilitation or permanent financing of residential housing or housing development; undertake commitments to make residential loans; purchase and sell residential loans at public or private sale; modify or alter such mortgages or loans; foreclose on any such mortgage or security interest or commence any action to protect or enforce any right conferred upon the department by any law, mortgage, security, agreement, contract or other agreement and to bid for and purchase property that is subject to such mortgage or security interest at any foreclosure or other sale; acquire or take possession of any such property and complete, administer, conserve, improve and otherwise use the property to accomplish the departmentÂs purposes, pay the principal and interest on any obligations incurred in connection with such property and dispose of such property in such manner as the department determines necessary to protect its interests under ORS 456.515 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (8) Unless specifically exempted by the State Treasurer, deposit with the State Treasurer any funds held in reserve or sinking funds under ORS 456.515 to 456.725 and ORS chapter 458 and any other moneys not required for immediate use or disbursement by the department, subject to the provisions of any agreement with holders of bonds entered into prior to October 15, 1983.

Â Â Â Â Â  (9) Advise and assist in the creation of any nonprofit housing corporation, consumer housing cooperative or limited dividend housing sponsor and give approval of the articles of incorporation and bylaws of any such organization in carrying out ORS 456.515 to 456.725.

Â Â Â Â Â  (10) Cooperate with and exchange services, personnel and information with any federal, state or local governmental agency.

Â Â Â Â Â  (11) Contract for the services of and consultation with professional persons or organizations, not otherwise available through federal, state or local governmental agencies, in carrying out ORS 456.515 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (12) Contract for, act on or perform any other duties that the department considers necessary or appropriate to carry out housing programs and community services programs.

Â Â Â Â Â  (13) Purchase, service, sell and make commitments to purchase, service and sell residential loans to the extent permitted by ORS 456.635 and 456.640 (1) to (3).

Â Â Â Â Â  (14) Initiate or assist appropriate state agencies, governmental bodies and public or private housing sponsors in the development, construction, acquisition, ownership, leasing, rehabilitation or management of housing to carry out the purposes of ORS 456.515 to 456.725 and ORS chapter 458 where such housing is not otherwise affordable or available in the area.

Â Â Â Â Â  (15) Execute and record written instruments that contain terms, including but not limited to restrictive covenants or equitable servitudes, pertaining to the use and enjoyment of housing projects. Notwithstanding any other provision of law, the executed instruments shall constitute and create restrictive covenants affecting and running with the property according to the terms of the instruments when recorded in the records of the county where the property is located. County clerks shall accept the instruments for recording when presented by or on behalf of the department.

Â Â Â Â Â  (16) Subject to the provisions of any agreement then existing with bondholders, make available funds by contract, grant, loan or otherwise, including loan guarantees, insurance or other financial leveraging techniques, from moneys made available by the department to carry out the purposes of ORS 456.515 to 456.725, if such moneys are not needed for the operations of the department or otherwise determined by the director to be a necessary or prudent reserve. [1973 c.828 Â§6; 1975 c.154 Â§8; 1979 c.60 Â§3; 1979 c.327 Â§6; 1981 c.504 Â§7; 1981 c.691 Â§2; 1983 c.519 Â§2; 1985 c.501 Â§3; 1987 c.567 Â§2; 1989 c.307 Â§6; 1991 c.739 Â§7; 1995 c.79 Â§252; 1999 c.1074 Â§3; 2001 c.738 Â§4]

Â Â Â Â Â  456.627 Legislative finding on availability of single-family residential loans. Notwithstanding the provisions of ORS 456.625 (7), the Housing and Community Services Department shall not make any single-family residential loan directly to any individual unless the Legislative Assembly or Emergency Board finds that private lending institutions are unwilling or unable to participate in the departmentÂs single-family residential loan programs or portions of those programs under ORS 456.550 to 456.725. [1981 c.504 Â§12; 1995 c.79 Â§253]

Â Â Â Â Â  456.630 Services to qualified sponsors and institutions. The Housing and Community Services Department may provide to qualified housing sponsors and lending institutions such advisory, consultative training and educational services as necessary in assisting such sponsors. Such advisory and other services include, but are not limited to, technical and professional planning assistance, preparation and promulgation of organizational planning and development guidelines, consultation services, training courses, seminars and lectures and other services or materials for assistance of such sponsors in the planning, development and management of housing projects under ORS 456.550 to 456.725. [1973 c.828 Â§7; 1995 c.79 Â§254]

Â Â Â Â Â  456.635 Commitments on residential loans. (1) In order to provide additional permanent financing for housing for persons and families of lower income and for manufactured dwelling park tenant purchases of lots described in ORS 92.840, the Housing and Community Services Department may make commitments to purchase and purchase, insure, service and sell residential loans held by lending institutions for persons and families of lower income in this state and for manufactured dwelling park tenant purchases of lots described in ORS 92.840. The department may purchase from lending institutions securities backed by residential loans.

Â Â Â Â Â  (2) Any commitment made by the department subject to subsection (1) of this section shall be based upon an agreement with the lending institution that the proceeds received by the lending institution from the sale of such loans to the department shall be used by the lending institution only for the financing of residential housing for persons and families of lower income in this state, including the financing of newly originated residential loans, or for the financing of loans for the purchase of lots described in ORS 92.840 by manufactured dwelling park tenants, provided the loans are made after the date of the departmentÂs commitment. [1973 c.828 Â§8; 1979 c.60 Â§4; 1979 c.327 Â§7; 2003 c.743 Â§4]

Â Â Â Â Â  456.640 Purchase of residential loans. (1) The Housing and Community Services Department shall prescribe a form for the application by a lending institution for the purchase of newly originated or other existing residential loans by the department under ORS 456.635.

Â Â Â Â Â  (2) Prior to the submission by it of an application for the purchase by the department of existing residential loans under ORS 456.635, a lending institution may request the reservation by the department of funds.

Â Â Â Â Â  (3) The department may grant a reservation of funds in such amount and subject to such conditions as it considers necessary under ORS 456.550 to 456.725.

Â Â Â Â Â  (4) Upon the decision by the department to purchase residential loans under ORS 456.635, the department shall issue a binding letter of commitment subject to such terms and conditions as the department considers necessary. The letter of commitment shall be binding upon the department as of the date of its execution subject to the terms and conditions, if any, included therein. [1973 c.828 Â§Â§9,10; 1979 c.60 Â§5; 1979 c.327 Â§8; 1995 c.79 Â§255]

Â Â Â Â Â  456.645 Revenue bonds. (1) The State Treasurer, at the request of the Housing and Community Services Department, from time to time, may issue and sell bonds in the name of and on behalf of the State of Oregon in compliance with the applicable provisions of ORS 286.010, 286.020, 286.031 to 286.061 and 286.105 to 286.135 in the principal amount the department considers necessary to carry out the purposes of ORS 456.550 to 456.725, or for paying or refunding any bonds previously issued by the department for such purposes.

Â Â Â Â Â  (2) All bonds shall be special revenue obligations of the State of Oregon, and, unless paid from the proceeds of other bonds, shall be payable as to principal, redemption premium, if any, and interest, solely from the revenues, assets or funds in the Housing Finance Fund as may be pledged therefor, subject to existing agreements with the holders of any bonds, in accordance with any housing finance bond declaration. Bonds may be paid from any source available under ORS 456.515 to 456.725, including but not limited to:

Â Â Â Â Â  (a) From the income and revenues of the housing project or projects financed with the proceeds from the sale of such bonds or with such proceeds together with other moneys available to the department under ORS 456.550 to 456.725 or other moneys or grants from the federal government in aid of such projects.

Â Â Â Â Â  (b) From the income and revenues of certain designated housing projects, whether or not financed with the proceeds from the sale of such bonds, if such housing projects were financed with moneys available to the department under ORS 456.515 to 456.725.

Â Â Â Â Â  (c) From funds held in a capital or other reserve account.

Â Â Â Â Â  (d) From such other funds as deemed adequate in fulfilling the purposes of ORS 456.515 to 456.725.

Â Â Â Â Â  (e) From the revenues of the department under ORS 456.515 to 456.725, generally.

Â Â Â Â Â  (3) The department shall maintain accounting records and shall prepare annual financial statements for distribution to existing and potential bond purchasers. [1973 c.828 Â§11; 1975 c.154 Â§2; 1979 c.327 Â§9; 1981 c.660 Â§39; 1983 c.519 Â§3; 1995 c.79 Â§256]

Â Â Â Â Â  456.650 Refunding bonds. The State Treasurer, in consultation with the Housing and Community Services Department, may issue refunding bonds, together with other bonds of the department, for the purpose of refunding outstanding bonds issued under ORS 456.645. The refunding bonds may be sold in the same manner as other bonds are sold under ORS 456.515 to 456.725. The issuance of the refunding bonds, the maturity date, and other details thereof shall be governed by the applicable provisions of ORS 286.010, 286.020, 286.031 to 286.061, 286.105 to 286.135 and 456.515 to 456.725 for the issuance and sale of bonds. The refunding bonds may be issued to refund bonds originally issued or to refund bonds previously issued for refunding purposes. Pending the use of moneys obtained from the sale of refunding bonds for the proper purposes, such moneys may be deposited by the department as provided in ORS 456.625 (8). [1973 c.828 Â§12; 1981 c.660 Â§40; 1983 c.519 Â§4; 1995 c.79 Â§257]

Â Â Â Â Â  456.655 When bonds not to be issued; debt service reserve; bond declaration. (1) Bonds may be secured additionally by a pledge of amounts in the capital reserve account if provided in the housing finance bond declaration authorizing their issuance. The State Treasurer shall not issue bonds secured by a pledge of amounts in the capital reserve account unless the amount then on deposit in the capital reserve account, together with the amount of the proceeds of the bonds to be deposited in the account, is equal to or greater than the required debt service reserve. Subject to existing agreements with bondholders, the required debt service for any issue reserve shall be, as determined in the housing finance bond declaration, either (i) the maximum or (ii) the average of the amounts payable as annual debt service on all outstanding bonds secured by a pledge of amounts in the capital reserve account in any one fiscal year during the remaining term of such bonds. The annual debt service is an amount equal to the aggregate of:

Â Â Â Â Â  (a) All interest payable during the fiscal year on all bonds secured by a pledge of amounts in the capital reserve account outstanding on the date of computation; and

Â Â Â Â Â  (b) The principal amount of such bonds maturing during the same fiscal year; and

Â Â Â Â Â  (c) All amounts as specified in any housing finance bond declaration or in any contract with bondholders as payable during such fiscal year as a sinking fund payment with respect to any bond issues as the Housing and Community Services Department has determined a debt service shall be required which mature after such fiscal year.

Â Â Â Â Â  (2) The required debt service reserve shall be calculated on the assumption that bonds will after the date of computation cease to be outstanding by reason of payment of the bonds when due at their respective maturity, and upon application, in accordance with the resolution or any contract with bondholders, of all sinking fund payments payable at or after such date of computation. However, the department may, at the time of issuance of additional bonds, deposit in the capital reserve account, from the proceeds of the additional bonds to be issued, or other sources, an amount, which, together with the amount then in such fund will be not less than the maximum required debt service reserve.

Â Â Â Â Â  (3) No bonds shall be issued by the State Treasurer unless they are part of an issue described in a written instrument signed by the Director of the Housing and Community Services Department and filed in the office of the State Treasurer. Each instrument shall set forth or otherwise determine or provide for the date of the bonds, the amount, the maturity or maturities, the rate or rates of interest, the form of bonds, the place of payment, registration provisions, terms of redemption, and time, place and manner of sale of the issue. Each instrument, when the State Treasurer shall have certified approval thereon, shall be known as a Âhousing finance bond declaration.Â Each housing finance bond declaration shall be deemed to be and shall constitute conclusive proof of the authorization to issue the bonds therein described and may contain such further pledges and provisions concerning bonds. The State Treasurer and the director of the department shall have and exercise all powers necessary or incidental to carry out the purposes of this subsection. [1973 c.828 Â§13; 1975 c.154 Â§3; 1983 c.519 Â§5]

Â Â Â Â Â  456.660 [1973 c.828 Â§14; repealed by 1979 c.327 Â§10 (456.661 enacted in lieu of 456.660)]

Â Â Â Â Â  456.661 Limitation on revenue bond amount; legislative findings; designation of areas for issuance of qualified mortgage bonds. (1) The aggregate principal amount of bonds issued under ORS 456.645 that may be outstanding is $2.5 billion, excluding bonds issued under and within the limits provided in ORS 456.515 to 456.725 and any bonds that have been refunded under ORS 456.650 or advance refunded under ORS 288.605 to 288.690. The amount of $30 million of the total $2.5 billion of bonds authorized under this section or proceeds from the sale of the bonds shall be made exclusively available for making or participating in making residential loans for single-family homes in cities with a population of 300,000 or more in the manner specified in ORS 456.593. No more than $10 million of the bonds authorized under this section or proceeds from the sale of the bonds shall be made available for residential loans for home improvements.

Â Â Â Â Â  (2) For the purpose of determining the aggregate principal amount of bonds issued or outstanding, the value of bonds shall be calculated as follows:

Â Â Â Â Â  (a) If, upon sale, the initial reoffering price is equal to or more than 98 percent of the maturity value of the bonds, the value of the bonds shall be the maturity value on the date of the calculation.

Â Â Â Â Â  (b) If, upon sale, the initial reoffering price is an amount less than 98 percent of the maturity value of the bonds, the value of the bonds shall be the price on any date of the calculation that would result in a yield-to-maturity equal to the yield-to-maturity at the time the bonds were sold by the state.

Â Â Â Â Â  (3) For the purposes of the limitation contained in subsection (1) of this section, the aggregate principal amount of bonds outstanding shall be determined for any date of calculation by subtracting the aggregate value of bonds that would have matured or would have been redeemed through mandatory sinking fund payments from the aggregate value of bonds issued.

Â Â Â Â Â  (4) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Pursuant to ORS 456.515 to 456.725, the Housing and Community Services Department has served as the sole department or instrumentality of the state authorized to coordinate and establish statewide priorities for housing programs and to provide planning and technical assistance to sponsors of housing for persons and families of lower income throughout the state.

Â Â Â Â Â  (b) The departmentÂs activities have been instrumental in alleviating the serious shortage of decent, safe and sanitary housing for lower income persons.

Â Â Â Â Â  (c) Continuation of the departmentÂs programs for financing owner-occupied residential housing to the fullest extent practicable under the Internal Revenue Code is a matter of paramount concern to the state.

Â Â Â Â Â  (5) The department shall designate areas of chronic economic distress within the state for the purpose of issuing qualified mortgage bonds as described in section 143 of the Internal Revenue Code. [1979 c.327 Â§11 (enacted in lieu of 456.660); 1981 c.504 Â§8; 1981 c.691 Â§3; 1985 c.205 Â§1; 1995 c.79 Â§258; 1999 c.698 Â§2; 2001 c.114 Â§51; 2005 c.643 Â§2]

Â Â Â Â Â  456.665 Status of revenue bonds; negotiability; interest tax-exempt. (1) Neither the State Treasurer, the Director of the Housing and Community Services Department, the State Housing Council nor any officer or employee of the Housing and Community Services Department shall be liable personally on any bonds issued under ORS 456.515 to 456.725 by reason of the issuance thereof.

Â Â Â Â Â  (2) All obligations issued by the State Treasurer under ORS 456.550 to 456.725 shall not constitute a debt, liability or general obligation of this state or any political subdivision thereof or a pledge of the faith and credit of this state or any such political subdivision, but shall be payable solely from the revenues or assets of the department acquired pursuant to ORS 456.550 to 456.725. Each obligation issued under ORS 456.550 to 456.725 shall contain on the face thereof a statement that the department shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of this state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

Â Â Â Â Â  (3) All bonds issued by the State Treasurer under ORS 456.550 to 456.725 shall be fully negotiable.

Â Â Â Â Â  (4) The interest upon all bonds, including refunding bonds, issued by the State Treasurer under ORS 456.550 to 456.725 shall be exempt from personal income taxation in the State of Oregon. [1973 c.828 Â§15; 1979 c.327 Â§17a; 1981 c.23 Â§3; 1983 c.519 Â§6; 1987 c.414 Â§19; 1995 c.79 Â§259]

Â Â Â Â Â  456.670 Bond maturity; execution; sale. Bonds issued by the State Treasurer shall mature at the time or times not exceeding 47 years from the date of issue as shall be stated in the housing finance bond declaration. Notwithstanding ORS 286.056 and 286.058, bonds issued by the State Treasurer may be sold at private or public sale at such price or prices as the State Treasurer, upon the advice of the Housing and Community Services Department, may prescribe. Notwithstanding the provisions of any other law, the rates of interest payable and discount, if any, with respect to bonds issued under ORS 456.550 to 456.725 shall be determined by the State Treasurer, upon the advice of the department. The bonds shall be executed by the Governor, the Secretary of State and the State Treasurer in the manner set forth in ORS 286.031 to 286.061. [1973 c.828 Â§16; 1975 c.154 Â§4; 1979 c.327 Â§12; 1981 c.23 Â§4; 1981 c.660 Â§41; 1983 c.519 Â§7; 1995 c.79 Â§260; 2005 c.74 Â§5]

Â Â Â Â Â  456.675 Bond provisions and limits; security for payment. (1) The bonds issued by the State Treasurer under ORS 456.515 to 456.725 and the agreements with the bondholders may:

Â Â Â Â Â  (a) Pledge all or any part of the fees and charges made or received by the Housing and Community Services Department under ORS 456.550 to 456.725 and all or any part of the moneys received in payment of residential loans and interest thereon and other moneys received or to be received by the department under ORS 456.550 to 456.725 to secure payment of the bonds, subject to the provisions of any agreements with bondholders then existing.

Â Â Â Â Â  (b) Pledge all or any part of the assets of the department acquired under ORS 456.550 to 456.725, including residential loans and obligations securing such residential loans to secure the payment of the bonds, subject to the provisions of any agreements with bondholders then existing.

Â Â Â Â Â  (c) Pledge any moneys, loans or grants received from the federal government, the state or any city, county or political subdivision of this state for any housing project financed in whole or in part from the sale proceeds of bonds.

Â Â Â Â Â  (d) Provide for the use and disposition of the gross income from residential loans held by the department and for the payment of the principal on residential loans held by the department.

Â Â Â Â Â  (e) Limit the purposes for which the proceeds from the sale of bonds may be applied by the department and pledge such proceeds to secure payment of the bonds of the department.

Â Â Â Â Â  (f) Limit the issuance of additional bonds, the terms upon which such additional bonds may be issued and the refunding of outstanding bonds.

Â Â Â Â Â  (g) Provide for the procedure, if any, by which the terms of any contract with bondholders may be amended or rescinded, the percentage of the bondholders that must consent thereto and the manner of giving their consent thereto.

Â Â Â Â Â  (h) Vest in a trustee appointed by the director such property, rights, powers and duties in trust as the department may determine, including the rights, powers and duties of a trustee appointed for bondholders pursuant to ORS 456.550 to 456.725 or limiting the rights, powers and duties of any trustee so appointed.

Â Â Â Â Â  (i) Provide for other matters affecting security for the bonds.

Â Â Â Â Â  (2) Any pledge made by or pursuant to subsection (1) of this section shall be valid and binding from the time when the pledge is made. The revenues, assets and funds pledged pursuant to subsection (1) of this section shall immediately be subject to the lien or pledge without physical delivery thereof or further act, and the lien of any pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise, irrespective of whether the parties have notice thereof. No housing finance bond declaration or any other instrument by which the pledge is created need be recorded or filed except as provided in ORS 456.550 to 456.725 and the department shall not be required to comply with any of the provisions of the Oregon Uniform Commercial Code. [1973 c.828 Â§17; 1975 c.154 Â§5; 1977 c.32 Â§1; 1979 c.60 Â§6; 1981 c.504 Â§9; 1983 c.519 Â§8; 1995 c.79 Â§261]

Â Â Â Â Â  456.680 Purchase of bonds by department. The Housing and Community Services Department, subject to any existing agreements with its bondholders, may purchase bonds then outstanding out of any funds of the department available therefor under ORS 456.515 to 456.725. Any bonds of the department so purchased shall be canceled. The department may purchase such bonds whether or not such bonds are redeemable at the time of such purchase. If the bonds are then redeemable, the department shall purchase such bonds at a reasonable price not exceeding the redemption price then applicable plus accrued interest to the date of redemption. [1973 c.828 Â§18; 1995 c.79 Â§262]

Â Â Â Â Â  456.685 BondholdersÂ remedies. (1) If the Housing and Community Services Department defaults in the payment of the principal or interest due upon a bond, whether at maturity or upon call for redemption and such default continues for a period of 30 days thereafter or if the department fails or refuses to comply with any agreement with the bondholders or any other provision of ORS 456.550 to 456.725, the holders of 25 percent in aggregate principal amount of bonds then outstanding may instruct the trustee to represent them as provided in subsection (2) of this section by filing an appropriate instrument that is acknowledged in the manner provided for the acknowledgment of deeds in this state with the county clerk for Marion County.

Â Â Â Â Â  (2) A trustee appointed pursuant to subsection (1) of this section may:

Â Â Â Â Â  (a) Enforce all rights of the bondholders under ORS 456.550 to 456.725 or any agreement with the department by appropriate proceedings.

Â Â Â Â Â  (b) Bring suit upon such bonds.

Â Â Â Â Â  (c) By appropriate proceeding, require the department to account.

Â Â Â Â Â  (d) By appropriate judicial proceedings, enjoin any act of the department that is in violation of ORS 456.550 to 456.725 or in violation of any agreement with the bondholders.

Â Â Â Â Â  (e) Exercise any powers necessary or appropriate for the exercise of any functions under this section or otherwise incidental to the general representation of the bondholders in the enforcement and protection of their rights. [1973 c.828 Â§19; 1995 c.79 Â§263]

Â Â Â Â Â  456.690 Loan authority of department; rules. (1) Upon a finding made by the State Housing Council that the supply of funds available through lending institutions for the financing of residential loans for the acquisition, construction, improvement or rehabilitation of housing units or housing projects for persons and families of lower income is inadequate, the Housing and Community Services Department may make loans to lending institutions in this state for the purpose of providing funds to such institutions for the financing of residential housing units or housing projects for persons and families of lower income.

Â Â Â Â Â  (2)(a) The department, subject to existing agreements with bondholders, may make privately or federally insured or guaranteed loans for rehabilitation or improvement of existing single-family homes for lower income persons and families if the department finds that:

Â Â Â Â Â  (A) The supply of funds available through private lending institutions for that purpose is inadequate; and

Â Â Â Â Â  (B) The housing may be rehabilitated or improved to provide adequate, safe and sanitary residential housing.

Â Â Â Â Â  (b) The department may cooperate with qualified housing sponsors in the development and implementation of such loan programs. Loans made by the department under this subsection shall be made for single-family homes.

Â Â Â Â Â  (3) Prior to the making of any loan under this section, the department, with the approval of the council, shall adopt rules governing the making of such loans, including but not limited to:

Â Â Â Â Â  (a) Procedures for the submission, review and approval of requests for loans under this section.

Â Â Â Â Â  (b) Standards and requirements for the allocation of loan moneys available among eligible borrowers and the determination of the terms, conditions and interest rates for such loans.

Â Â Â Â Â  (c) Limitations, if any, on the number of housing units or projects, type of housing units or projects and any other characteristics for the eligibility of housing units or projects for such financing.

Â Â Â Â Â  (d) Restrictions, if any, on the interest rates to be charged by lending institutions on loans made from such loan proceeds and the return to be realized by the lending institution therefrom.

Â Â Â Â Â  (e) Commitment requirements applied to residential mortgage financing by lending institutions from the proceeds of such loans.

Â Â Â Â Â  (f) Schedules of fees and other charges to be made by the department in accepting, reviewing and acting upon applications for loans under this section.

Â Â Â Â Â  (4) The department shall administer the loan program for rehabilitation or improvement of existing single-family homes for lower income persons and families in accordance with the following requirements and loan criteria:

Â Â Â Â Â  (a) Eligibility for a loan shall be based on current department income limitations.

Â Â Â Â Â  (b) A loan may be assumed only by another lower income person.

Â Â Â Â Â  (c) The single-family home for which a loan is made must be owner-occupied.

Â Â Â Â Â  (d) The maximum principal amount of a single loan is $15,000.

Â Â Â Â Â  (e) An eligible borrower shall have only one loan outstanding under this program at any one time.

Â Â Â Â Â  (f) An eligible improvement including, but not limited to, a remodeling project shall be defined by rule and the provisions of the Revenue Adjustments Act of 1980 (Public Law 96-499), as adopted December 5, 1980, shall be recognized in that definition.

Â Â Â Â Â  (g) Loans shall be made in accordance with a distribution of population between urban and rural areas that takes the availability of alternative resources into account.

Â Â Â Â Â  (h) The department shall work with qualified housing sponsors whenever it is appropriate to do so.

Â Â Â Â Â  (5) All loans made and all rules adopted under this section shall be designed by the department, with the approval of the council, to expand the supply of funds available in this state for the financing of residential housing units and housing projects for persons and families of lower income, to provide an adequate supply of safe and sanitary units of such housing, and to promote the effective participation of conventional lending institutions in the financing of such housing and restrict the financial return and benefit to such lenders to that which is necessary and reasonable to induce their participation under this section.

Â Â Â Â Â  (6) In making loans under this section, the department, with the approval of the council, may prescribe such terms, conditions, maturity dates and interest rate provisions as it considers necessary. [1973 c.828 Â§20; 1979 c.60 Â§7; 1979 c.327 Â§14; 1981 c.691 Â§4; 1985 c.298 Â§1; 1989 c.307 Â§7; 1991 c.739 Â§8]

Â Â Â Â Â  456.692 Loans financed through bonds secured by specific properties. (1) As used in this section, Âeligible housing projectÂ means a housing development determined by the Housing and Community Services Department to be suitable for financing under this section.

Â Â Â Â Â  (2) In addition to any other powers granted by law, including without limitation the powers granted under ORS 456.550 to 456.725, the Housing and Community Services Department may do any of the following:

Â Â Â Â Â  (a) Enter into agreements to finance the costs of an eligible housing project by lending the proceeds of bonds authorized under ORS 456.645 (1) to any qualified housing sponsor under such terms and with such security as the department may approve. However, notwithstanding ORS 456.645 (2), the proceeds of bonds described in this paragraph need not be placed in the Housing Finance Fund and bonds described in this paragraph need not be payable as to principal, redemption premium, if any, and interest from the revenues, assets or funds in the Housing Finance Fund. In addition, bonds described in this paragraph to finance eligible housing projects are not subject to ORS 456.655 and 456.661.

Â Â Â Â Â  (b) Lease and sublease eligible housing projects to a qualified housing sponsor so that rents to be charged for the use of such projects are established, and revised from time to time as necessary, to produce income and revenue sufficient to provide for the prompt payment when due of principal and interest on all bonds described in paragraph (a) of this subsection. A lease shall provide that the lessee be required to pay all expenses of the operation and maintenance of the project including, but without limitation, adequate insurance on the project and insurance against all liability for injury to persons or property arising from the operation of the project. The lease shall also provide that the lessee pay all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease and that during the term of the lease the lessee shall pay ad valorem taxes in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project.

Â Â Â Â Â  (c) Pledge and assign to the holders of bonds described in paragraph (a) of this subsection or a trustee therefor all or any part of the revenues of one or more eligible housing projects owned or to be acquired by the state, and define and segregate such revenues or provide for the payment thereof to a trustee.

Â Â Â Â Â  (d) Mortgage or otherwise encumber eligible housing projects in favor of the holders of bonds described in paragraph (a) of this subsection or a trustee therefor.

Â Â Â Â Â  (e) Make all contracts, execute and deliver all instruments and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of bonds described in paragraph (a) of this subsection. The authority granted under this paragraph includes a contract entered into prior to the construction, acquisition and installation of the eligible housing project authorizing the lessee, subject to such terms and conditions as the state finds necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the lessee and in the manner determined by the lessee.

Â Â Â Â Â  (f) Enter into and perform such contracts and agreements with qualified housing sponsors as the respective boards of directors may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of the facilities of an eligible housing project. The contracts and agreements may establish a body as may be considered proper for the supervision and general management of the facilities.

Â Â Â Â Â  (g) Accept from an authorized agency of the federal government loans or grants for the planning, construction, acquisition, leasing or other provision of an eligible housing project and enter into agreements with that agency respecting the loans or grants.

Â Â Â Â Â  (h) Execute and deliver letters of credit, municipal bond insurance or other credit enhancement agreements supporting and securing bonds described in paragraph (a) of this subsection. [2001 c.689 Â§2]

Â Â Â Â Â  456.695 Housing required to comply with land use plans, zoning and other ordinances. All housing units or projects for which funds are advanced, loaned or otherwise provided by the Housing and Community Services Department under ORS 456.515 to 456.725 and ORS chapter 458 must be in compliance with any interim comprehensive land use plan or comprehensive land use plan and zoning, subdivision and other ordinances and regulations and laws of this state applicable to the lands upon which such projects are to be constructed; or, if an interim comprehensive land use plan or comprehensive land use plan is not in effect with respect to such lands, such units or projects must be in compliance with generally accepted land use planning standards. [1973 c.828 Â§21; 1995 c.79 Â§264]

Â Â Â Â Â  456.700 Pledge and lien. Any pledge, commitment or reservation of funds made by the Housing and Community Services Department under ORS 456.515 to 456.725 shall be valid and binding from the date on which the pledge was executed. Any money or property pledged in return for such a commitment shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act by the department. The lien of any such pledge shall be valid and binding as against all parties having any claims in tort, contract or otherwise against the department whether or not such parties have notice of the lien. No instrument creating a pledge under ORS 456.515 to 456.725 need be recorded. [1973 c.828 Â§22; 1977 c.32 Â§2; 1995 c.79 Â§265]

Â Â Â Â Â  456.705 Servicing residential loans. With respect to the servicing of any residential loan made or acquired by the Housing and Community Services Department under ORS 456.515 to 456.725 and ORS chapter 458 the department may:

Â Â Â Â Â  (1) Provide for servicing of the residential loan by its own staff.

Â Â Â Â Â  (2) Contract with the Director of VeteransÂ Affairs for the performance of servicing functions for the residential loan.

Â Â Â Â Â  (3) With respect to residential loans purchased by the department under ORS 456.635, contract with the lending institution selling such loans or any other lending institution for the servicing of such loans, subject to such terms and conditions as the department considers necessary to protect the interests of the department in such loans. The department may provide for the payment of such fees for servicing performed by a lending institution under this subsection as it considers necessary. [1973 c.828 Â§23; 1979 c.60 Â§8; 1979 c.327 Â§15; 1995 c.79 Â§266]

Â Â Â Â Â  456.710 Payment of advances; use thereof; limitations. (1) The Housing and Community Services Department may use moneys in the revolving account to make noninterest-bearing advances to qualified nonprofit housing sponsors or interest-bearing advances to other qualified housing sponsors for use in payment by such sponsors of the development costs of proposed housing units or projects. The department may not make any advance under this subsection unless the department may reasonably anticipate that a residential loan may be obtained by the qualified housing sponsor for the permanent financing of the proposed housing unit or project.

Â Â Â Â Â  (2) The proceeds of any advance granted by the department under subsection (1) of this section may be used by the qualified housing sponsor only for the development costs of a proposed housing unit or project or housing development. Each advance so granted shall be repaid in full, by the qualified housing sponsor for which the advance was granted, to the department at the time of the receipt by the housing sponsor of the portion of the residential loan paid under the initial indorsement of the residential loan, unless the department extends the repayment period. In no event shall the time of repayment be extended beyond the date of the receipt by the qualified housing sponsor of the portion of the residential loan paid on final indorsement of the residential loan. [1973 c.828 Â§24; 1979 c.60 Â§9; 1981 c.691 Â§5]

Â Â Â Â Â  456.715 Insurance of loans. (1) The Housing and Community Services Department may insure residential loans or obtain reinsurance on such loans. However, all such loans shall be used only to provide residential housing for persons and families of lower income and the insured must agree to any restrictions placed upon such residential housing by the department. The department may establish dedicated accounts within the Housing Finance Fund to provide reserves against losses in connection with that insurance.

Â Â Â Â Â  (2) All applications for residential loan insurance under subsection (1) of this section shall be made on such forms and accompanied by such application fee as the department may prescribe.

Â Â Â Â Â  (3) The department shall notify the applicant of its findings and the approval or denial of the application. [1973 c.828 Â§Â§25,26; 1979 c.60 Â§10; 1979 c.327 Â§16]

Â Â Â Â Â  456.717 Interim construction financing for multifamily housing. (1) The Housing and Community Services Department may participate with a lending institution in providing interim construction financing for multifamily housing projects. Subject to the discretion of the department, such financing need not be insured or guaranteed.

Â Â Â Â Â  (2) As used in this section, Âmultifamily housingÂ means, but is not limited to, projects which provide four or more living units, which projects may provide spaces for common use by the occupants in social and recreational activities. Projects under this section may include such other nonhousing facilities incidental or appurtenant to the project as the department determines improve the quality of the housing and the financial feasibility of the project, provided that not more than 50 percent of the total amount of financing provided by the department for a particular multifamily housing project shall be used for such nonhousing facilities. [1979 c.327 Â§27; 1981 c.504 Â§10; 1993 c.1 Â§1; 1997 c.302 Â§2]

Â Â Â Â Â  456.720 Housing Finance Fund; Housing Development Account. (1) The Housing Finance Fund is established, separate and distinct from the General Fund. The fund shall consist of the proceeds from the sale of bonds issued under ORS 456.645 and 456.650, fees and other moneys received by the Housing and Community Services Department under ORS 456.550 to 456.725, moneys appropriated by the state for use by the department in carrying out ORS 456.550 to 456.725 and moneys made available from any other source for use by the department under ORS 456.550 to 456.725.

Â Â Â Â Â  (2) Except as otherwise provided in this section, moneys in the fund may be expended by the department for the purposes authorized in ORS 456.550 to 456.725. Except as otherwise provided in this section for a capital reserve account, the department may establish one or more accounts within the fund for use in carrying out ORS 456.550 to 456.725.

Â Â Â Â Â  (3) There may be established within the Housing Finance Fund capital reserve accounts. A capital reserve account shall consist of the aggregate of moneys retained by the department, pursuant to existing agreements with the bondholders, as the annual debt service reserve, as described in ORS 456.655 (1), for each bond issue sold by the department under ORS 456.645 or 456.650. All moneys in the account for an issue which the department has determined a debt service reserve is required shall be used solely for the payment of the principal and interest on the bonds as they mature, the purchase of such bonds, the payment of interest on such bonds and the payment of any redemption premium required to be paid by the department when any such bonds are redeemed prior to maturity. Moneys in the account may not be withdrawn therefrom at any time in such amount as would reduce the amount of moneys in the account below the maximum amount of principal and interest maturing and becoming due in the succeeding fiscal year on all such bonds then outstanding, except for the purpose of paying principal of and interest and premium, if any, on the bonds of the department maturing and becoming due and for the payment of which other moneys in the Housing Finance Fund are not available.

Â Â Â Â Â  (4) Except as otherwise provided in existing agreements with bondholders, any income or interest earned by or accruing to the capital reserve account because of the investment by the department of moneys within the account may be retained by the department in the fund to apply to any future deficiency that may occur or may be used by the department for the repayment of moneys in the revolving account that were expended by the department pursuant to ORS 456.574 (2)(b).

Â Â Â Â Â  (5) In order to assure the continual operation and maintenance of the capital reserve account in the Housing Finance Fund and to carry out ORS 456.550 to 456.725, if the amount of money on deposit in the capital reserve account in any year is less than the debt service reserves described in ORS 456.655 (1), the Director of the Housing and Community Services Department shall certify to the Governor and the Legislative Assembly or, during the interim, to the Emergency Board the amount needed to restore the account to its required debt service reserves. The amount so certified by the director may be appropriated by the Legislative Assembly or, during the interim, allocated by the Emergency Board and paid to the department during the then current fiscal year for deposit in the capital reserve account.

Â Â Â Â Â  (6) For the purposes of this section, the department shall annually value investments in the capital reserve account at the amortized cost of the investments.

Â Â Â Â Â  (7) There is established within the Housing Finance Fund a Housing Development Account. Moneys in this account are hereby continuously appropriated to carry out the purposes of ORS 456.515 to 456.725 by contract, grant, loan or as otherwise determined necessary by the department.

Â Â Â Â Â  (8)(a) The Housing Development Account shall consist of moneys deposited or received by the department for the purposes of this account from whatever source. Of the moneys deposited into the account:

Â Â Â Â Â  (A) The department shall not use moneys from its own resources for administrative expenses; and

Â Â Â Â Â  (B) The department may use moneys from other sources for administrative expenses only to the extent provided by those sources.

Â Â Â Â Â  (b) The department may return moneys received or deposited in the account to the original source of the moneys, as the director determines necessary.

Â Â Â Â Â  (9) Except as otherwise stipulated by the source of funds, any income or interest earned by or accruing to the Housing Development Account because of the investment by the department of moneys in the account may be retained by the department for the uses of the account.

Â Â Â Â Â  (10) The department may enter into agreements regarding use of moneys received for the Housing Development Account with the source of the moneys, and may comply with the provisions of such agreements. [1973 c.828 Â§27; 1975 c.97 Â§1; 1975 c.154 Â§6; 1987 c.567 Â§3; 1989 c.966 Â§51; 1995 c.79 Â§267]

Â Â Â Â Â  456.722 Preferences in funding grants to low-income housing providers; rules. (1)(a) The Housing and Community Services Department shall, when awarding public funds for low-income rental housing, give a substantial preference to low-income housing providers that do not require applicants for such housing to have net income greater than two times the rent.

Â Â Â Â Â  (b) As used in this section, Âpublic fundsÂ includes all low-income rental housing grants, loans or tax credits administered or awarded by the department, whether state, federal or otherwise, but does not include funds derived from the sale of bonds by the department.

Â Â Â Â Â  (c) Enforcement of the preference following an award of funds shall be by complaint to the department.

Â Â Â Â Â  (2) The department shall adopt any rules necessary to implement this section. [1997 c.577 Â§41]

Â Â Â Â Â  Note: 456.722 was added to and made a part of 456.515 to 456.725 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Bonding)

Â Â Â Â Â  456.723 Legislative finding on bonding authority of department. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There exists a shortage of safe, affordable and readily available housing in this state, particularly for people of low income, fixed income or modest means.

Â Â Â Â Â  (2) It is in the best interests of the people of this state to insure that there is an adequate supply of housing for people of all income levels, particularly low-income people, in order to reduce:

Â Â Â Â Â  (a) The number of people who are homeless or who live in inadequate housing in this state; and

Â Â Â Â Â  (b) Dependence on various state services that exist because of the needs created by homelessness and inadequate housing.

Â Â Â Â Â  (3) The Housing and Community Services DepartmentÂs authority to issue bonds is an effective tool that will increase funds available to provide safe, affordable housing and reduce homelessness in this state. [1989 c.719 Â§1]

DISCRIMINATION

Â Â Â Â Â  456.725 Discrimination against purchaser with children prohibited; exceptions; rules. (1) Unless the qualified housing sponsor, as defined in ORS 456.615, has agreed not to discriminate against the initial dwelling unit purchaser or any tenant who is a parent or legal guardian with whom a child resides or is expected to reside, the housing sponsor shall not be entitled to any benefits for the construction, substantial rehabilitation or permanent financing of multiple unit residential housing or owner occupied dwelling units in condominiums or cooperatives from any of the following:

Â Â Â Â Â  (a) Any state financed or sponsored housing program.

Â Â Â Â Â  (b) Any tax exemption or limited assessment under ORS 307.600 to 307.637 or 308.450 to 308.481.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply where the dwelling units are occupied exclusively by households, the heads of which are 58 years or older.

Â Â Â Â Â  (3) The Housing and Community Services Department shall adopt rules to establish and implement a grievance procedure for any unit purchaser or tenant who alleges violation of subsection (1) of this section whereby the grievance can be resolved by means of conciliation. Nothing in this section limits the right of the Housing and Community Services Department to enforce subsection (1) of this section by other appropriate remedies.

Â Â Â Â Â  (4) The city shall terminate the exemption under ORS 307.600 to 307.637 upon a finding that the qualified housing sponsor which has the exemption has violated subsection (1) of this section.

Â Â Â Â Â  (5) The governing body shall terminate the limited assessment under ORS 308.450 to 308.481 upon a finding that the qualified housing sponsor which has the limited assessment has violated subsection (1) of this section.

Â Â Â Â Â  (6) Nothing in this section prevents the qualified housing sponsor from limiting the number of occupants in a unit depending on the number of rooms in compliance with a schedule adopted by rule by the Housing and Community Services Department or by local ordinance adopted by the governing body.

Â Â Â Â Â  (7) Nothing in this section requires or prohibits a qualified housing sponsor from providing facilities to accommodate the children of tenants. [1981 c.451 Â§1; 1987 c.414 Â§20]

Â Â Â Â Â  456.727 [1987 c.414 Â§11; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.730 [1975 c.676 Â§1; renumbered 455.510 in 1987]

Â Â Â Â Â  456.732 [1987 c.414 Â§12; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.735 [1975 c.676 Â§2; 1983 c.764 Â§1; renumbered 455.520 in 1987]

Â Â Â Â Â  456.737 [1987 c.414 Â§13; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.740 [1975 c.676 Â§4; 1981 c.495 Â§1; renumbered 455.525 in 1987]

Â Â Â Â Â  456.741 [1987 c.414 Â§13a; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.742 [Formerly 456.745; renumbered 455.530 in 1987]

Â Â Â Â Â  456.744 [1977 c.354 Â§3; renumbered 455.565 in 1987]

Â Â Â Â Â  456.745 [1975 c.676 Â§5; renumbered 456.742 and then 455.530]

Â Â Â Â Â  456.746 [1977 c.354 Â§2; renumbered 455.560 in 1987]

Â Â Â Â Â  456.747 [1977 c.354 Â§4; renumbered 455.570 in 1987]

Â Â Â Â Â  456.748 [1977 c.354 Â§5; renumbered 455.575 in 1987]

Â Â Â Â Â  456.749 [1977 c.354 Â§6; renumbered 455.580 in 1987]

Â Â Â Â Â  456.750 [1973 c.834 Â§1; renumbered 455.010 in 1987]

Â Â Â Â Â  456.752 [1987 c.414 Â§13b; 1993 c.744 Â§250a; renumbered 701.285 in 1993]

Â Â Â Â Â  456.753 [1977 c.816 Â§2; renumbered 456.915 and then 455.310]

Â Â Â Â Â  456.755 [1973 c.834 Â§2; 1979 c.838 Â§4; 1983 c.740 Â§179; renumbered 455.020 in 1987]

Â Â Â Â Â  456.756 [1975 c.571 Â§2; renumbered 455.410 in 1987]

Â Â Â Â Â  456.757 [Formerly 670.330; repealed by 1993 c.744 Â§252]

Â Â Â Â Â  456.758 [1975 c.646 Â§2; renumbered 456.917 and then 455.315]

Â Â Â Â Â  456.760 [1973 c.834 Â§3; 1975 c.607 Â§35; 1977 c.283 Â§3; 1979 c.875 Â§1; 1981 c.421 Â§3; 1987 c.58 Â§14; renumbered 455.210 (1) to (5) in 1987]

Â Â Â Â Â  456.762 [Formerly 670.340; repealed by 1993 c.744 Â§252]

Â Â Â Â Â  456.763 [1977 c.546 Â§Â§2,3; renumbered 455.420 in 1987]

Â Â Â Â Â  456.765 [1973 c.834 Â§4; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.770 [1973 c.834 Â§5; renumbered 455.110 in 1987]

Â Â Â Â Â  456.772 [1977 c.422 Â§Â§2,3; renumbered 455.425 in 1987]

Â Â Â Â Â  456.775 [1973 c.834 Â§6; 1977 c.283 Â§5; 1979 c.838 Â§5; renumbered 455.040 in 1987]

Â Â Â Â Â  456.780 [1973 c.834 Â§7; renumbered 455.130 in 1987]

Â Â Â Â Â  456.785 [1973 c.834 Â§9; 1977 c.494 Â§1; renumbered 455.030 in 1987]

Â Â Â Â Â  456.787 [1979 c.838 Â§2; renumbered 455.635 in 1987]

Â Â Â Â Â  456.790 [1973 c.834 Â§10; renumbered 455.100 in 1987]

Â Â Â Â Â  456.795 [1973 c.834 Â§11; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  456.800 [1973 c.834 Â§12; 1987 c.414 Â§30d; 1987 c.604 Â§10; renumbered 455.150 in 1987]

Â Â Â Â Â  456.802 [1977 c.396 Â§1; renumbered 455.080 in 1987]

Â Â Â Â Â  456.803 [1981 c.421 Â§2; renumbered 455.160 in 1987]

Â Â Â Â Â  456.805 [1973 c.834 Â§13; renumbered 455.715 in 1987]

Â Â Â Â Â  456.810 [1973 c.834 Â§14; 1981 c.343 Â§3; renumbered 455.720 in 1987]

Â Â Â Â Â  456.815 [1973 c.834 Â§15; renumbered 455.725 in 1987]

Â Â Â Â Â  456.820 [1973 c.834 Â§16; 1977 c.748 Â§2; renumbered 455.730 in 1987]

Â Â Â Â Â  456.825 [1973 c.834 Â§18; renumbered 455.735 in 1987]

Â Â Â Â Â  456.830 [1973 c.834 Â§17; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.835 [1973 c.834 Â§19; renumbered 455.740 in 1987]

Â Â Â Â Â  456.837 [Formerly 446.337; renumbered 455.680 in 1987]

Â Â Â Â Â  456.840 [1973 c.834 Â§20; renumbered 455.685 in 1987]

Â Â Â Â Â  456.842 [1977 c.283 Â§2; renumbered 455.070 in 1987]

Â Â Â Â Â  456.845 [1973 c.834 Â§21; renumbered 455.060 in 1987]

Â Â Â Â Â  456.850 [1973 c.834 Â§22; renumbered 455.690 in 1987]

Â Â Â Â Â  456.855 [1973 c.834 Â§23; renumbered 455.700 in 1987]

Â Â Â Â Â  456.860 [1973 c.834 Â§25; 1977 c.283 Â§4; renumbered 455.220 in 1987]

Â Â Â Â Â  456.865 [1973 c.834 Â§26; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.870 [1973 c.834 Â§27; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.875 [1973 c.834 Â§28; renumbered 455.675 in 1987]

Â Â Â Â Â  456.880 [1973 c.834 Â§29; renumbered 455.430 in 1987]

Â Â Â Â Â  456.885 [1973 c.834 Â§24; 1975 c.418 Â§1; 1979 c.838 Â§6; subsection (1) renumbered 455.450 in 1987; subsection (2) renumbered 455.990 in 1987]

Â Â Â Â Â  456.887 [1975 c.466 Â§24; renumbered 455.050 in 1987]

Â Â Â Â Â  456.890 [1973 c.834 Â§38; 1975 c.721 Â§11; 1983 c.676 Â§30; renumbered 455.230 in 1987]

Â Â Â Â Â  456.910 [1974 s.s. c.24 Â§2; renumbered 455.240 in 1987]

Â Â Â Â Â  456.915 [Formerly 456.753; renumbered 455.310 in 1987]

Â Â Â Â Â  456.917 [Formerly 456.758; renumbered 455.315 in 1987]

Â Â Â Â Â  456.920 [1979 c.838 Â§3; renumbered 455.320 in 1987]

Â Â Â Â Â  456.925 [1979 c.860 Â§2; renumbered 455.325 in 1987]

Â Â Â Â Â  456.930 [1979 c.860 Â§3; renumbered 455.330 in 1987]

Â Â Â Â Â  456.935 [1979 c.860 Â§4; renumbered 455.335 in 1987]

Â Â Â Â Â  456.940 [1979 c.860 Â§5; renumbered 455.340 in 1987]

Â Â Â Â Â  456.945 [1979 c.838 Â§6; 1979 c.860 Â§6; renumbered 455.345 in 1987]

Â Â Â Â Â  456.950 [1979 c.838 Â§7; 1979 c.860 Â§7; renumbered 455.350 in 1987]

Â Â Â Â Â  456.965 [Formerly 460.210; renumbered 455.640 in 1997]

Â Â Â Â Â  456.970 [Formerly 460.220; renumbered 455.642 in 1997]

Â Â Â Â Â  456.975 [Formerly 460.230; renumbered 455.645 in 1997]

_______________



Chapter 457

Chapter 457 Â Urban Renewal

2005 EDITION

URBAN RENEWAL

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

457.010Â Â Â Â  Definitions

457.020Â Â Â Â  Declaration of necessity and purpose

457.025Â Â Â Â  Powers supplemental to other laws

URBAN RENEWAL AGENCIES; PLANS; ACTIVITIES

457.035Â Â Â Â  Urban renewal agencies; creation; ordinance to exercise powers; jurisdiction

457.045Â Â Â Â  Election of method of exercise of urban renewal agencyÂs powers

457.055Â Â Â Â  Transfer of agency powers

457.065Â Â Â Â  Advisory board for housing authority acting as urban renewal agency

457.075Â Â Â Â  Termination of urban renewal agency

457.085Â Â Â Â  Urban renewal plan requirements; accompanying report; contents; approval required

457.095Â Â Â Â  Approval of plan by ordinance; required contents of ordinance; notice

457.105Â Â Â Â  Approval of plan by other municipalities

457.115Â Â Â Â  Manner of newspaper notice

457.120Â Â Â Â  When additional notice required; to whom sent; content; notice by publication

457.125Â Â Â Â  Recording of plan upon approval

457.135Â Â Â Â  Conclusive presumption of plan validity

457.160Â Â Â Â  Exception to plan requirements for disaster areas

457.170Â Â Â Â  Urban renewal agencyÂs powers in planning or undertaking an urban renewal project

457.180Â Â Â Â  Powers of urban renewal agencies in general

457.190Â Â Â Â  Acquisition of funds by urban renewal agency; maximum amount of indebtedness

NoteÂ Â Â Â Â Â Â Â Â  Bonded indebtedness if project agreed to prior to September 29, 1991--1991 c.459 Â§335e

457.210Â Â Â Â  Applicability of housing cooperation law to urban renewal projects; delegation of powers and functions

457.220Â Â Â Â  Plan amendment; limit on additional land

457.230Â Â Â Â  Disposition of land in urban renewal project; determination of value; obligations of purchaser or lessee; recordation

457.240Â Â Â Â  Tax status of land leased under an urban renewal plan

457.320Â Â Â Â  Municipal assistance under plan; assumption by agency of general obligation bond payments of municipality

TAX INCREMENT FINANCING OF URBAN RENEWAL INDEBTEDNESS

457.420Â Â Â Â  Plan may provide for division of property taxes; limits on land area

457.430Â Â Â Â  Certification of assessed value of property in urban renewal area; amendment

457.435Â Â Â Â  Property tax collection methods for existing plans; special levies

457.437Â Â Â Â  Consultation with municipalities; resolution requirements

457.440Â Â Â Â  Computation of amounts to be raised from property taxes; notice; rules

457.450Â Â Â Â  Notice to tax assessor; provision for debt retirement; distribution of remaining tax increment funds

457.460Â Â Â Â  Financial report required for agency; contents; notice

GENERAL PROVISIONS

Â Â Â Â Â  457.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBlighted areasÂ means areas that, by reason of deterioration, faulty planning, inadequate or improper facilities, deleterious land use or the existence of unsafe structures, or any combination of these factors, are detrimental to the safety, health or welfare of the community. A blighted area is characterized by the existence of one or more of the following conditions:

Â Â Â Â Â  (a) The existence of buildings and structures, used or intended to be used for living, commercial, industrial or other purposes, or any combination of those uses, that are unfit or unsafe to occupy for those purposes because of any one or a combination of the following conditions:

Â Â Â Â Â  (A) Defective design and quality of physical construction;

Â Â Â Â Â  (B) Faulty interior arrangement and exterior spacing;

Â Â Â Â Â  (C) Overcrowding and a high density of population;

Â Â Â Â Â  (D) Inadequate provision for ventilation, light, sanitation, open spaces and recreation facilities; or

Â Â Â Â Â  (E) Obsolescence, deterioration, dilapidation, mixed character or shifting of uses;

Â Â Â Â Â  (b) An economic dislocation, deterioration or disuse of property resulting from faulty planning;

Â Â Â Â Â  (c) The division or subdivision and sale of property or lots of irregular form and shape and inadequate size or dimensions for property usefulness and development;

Â Â Â Â Â  (d) The laying out of property or lots in disregard of contours, drainage and other physical characteristics of the terrain and surrounding conditions;

Â Â Â Â Â  (e) The existence of inadequate streets and other rights of way, open spaces and utilities;

Â Â Â Â Â  (f) The existence of property or lots or other areas that are subject to inundation by water;

Â Â Â Â Â  (g) A prevalence of depreciated values, impaired investments and social and economic maladjustments to such an extent that the capacity to pay taxes is reduced and tax receipts are inadequate for the cost of public services rendered;

Â Â Â Â Â  (h) A growing or total lack of proper utilization of areas, resulting in a stagnant and unproductive condition of land potentially useful and valuable for contributing to the public health, safety and welfare; or

Â Â Â Â Â  (i) A loss of population and reduction of proper utilization of the area, resulting in its further deterioration and added costs to the taxpayer for the creation of new public facilities and services elsewhere.

Â Â Â Â Â  (2) ÂCertified statementÂ means the statement prepared and filed pursuant to ORS 457.430 or an amendment to the certified statement prepared and filed pursuant to ORS 457.430.

Â Â Â Â Â  (3) ÂCityÂ means any incorporated city.

Â Â Â Â Â  (4) ÂConsolidated billing tax rateÂ means:

Â Â Â Â Â  (a) If the urban renewal plan is an existing urban renewal plan (other than an existing urban renewal plan designated as an Option Three plan under ORS 457.435 (2)(c)) or an urban renewal plan adopted on or after October 6, 2001, the total of all district tax rates used to extend taxes after any adjustment to reflect tax offsets under ORS 310.105, but does not include any rate derived from:

Â Â Â Â Â  (A) Any urban renewal special levy under ORS 457.435;

Â Â Â Â Â  (B) A local option tax, as defined in ORS 280.040, that is approved by taxing district electors after October 6, 2001; or

Â Â Â Â Â  (C) A tax pledged to repay exempt bonded indebtedness (other than exempt bonded indebtedness used to fund local government pension and disability plan obligations that, until funded by the exempt bonded indebtedness, were described in section 11 (5), Article XI of the Oregon Constitution), as defined in ORS 310.140, that is approved by taxing district electors after October 6, 2001; and

Â Â Â Â Â  (b) In the case of all other urban renewal plans, the total of all district ad valorem property tax rates used to extend taxes after any adjustments to reflect tax offsets under ORS 310.105, except that Âconsolidated billing tax rateÂ does not include any urban renewal special levy rate under ORS 457.435.

Â Â Â Â Â  (5)(a) ÂExisting urban renewal planÂ means an urban renewal plan that provides for a division of ad valorem property taxes as described under ORS 457.420 to 457.460 adopted by ordinance before December 6, 1996, that:

Â Â Â Â Â  (A) Except for an amendment made on account of ORS 457.190 (3) and subject to paragraph (b) of this subsection, is not changed by substantial amendment, as described in ORS 457.085 (2)(i)(A) or (B), on or after December 6, 1996; and

Â Â Â Â Â  (B) For tax years beginning on or after July 1, 1998, includes the limit on indebtedness as described in ORS 457.190 (3).

Â Â Â Â Â  (b) If, on or after July 1, 1998, the maximum limit on indebtedness (adopted by ordinance before July 1, 1998, pursuant to ORS 457.190) of an existing urban renewal plan is changed by substantial amendment, then Âindebtedness issued or incurred to carry out the existing urban renewal planÂ for purposes of ORS 457.435 includes only the indebtedness within the indebtedness limit adopted by ordinance under ORS 457.190 (3)(c) before July 1, 1998.

Â Â Â Â Â  (6) ÂFiscal yearÂ means the fiscal year commencing on July 1 and closing on June 30.

Â Â Â Â Â  (7) ÂGoverning body of a municipalityÂ means, in the case of a city, the common council or other legislative body thereof, and, in the case of a county, the board of county commissioners or other legislative body thereof.

Â Â Â Â Â  (8) ÂHousing authorityÂ or ÂauthorityÂ means any housing authority established pursuant to the Housing Authorities Law.

Â Â Â Â Â  (9) ÂIncrementÂ means that part of the assessed value of a taxing district attributable to any increase in the assessed value of the property located in an urban renewal area, or portion thereof, over the assessed value specified in the certified statement.

Â Â Â Â Â  (10) ÂMaximum indebtednessÂ means the amount of the principal of indebtedness included in a plan pursuant to ORS 457.190 and does not include indebtedness incurred to refund or refinance existing indebtedness.

Â Â Â Â Â  (11) ÂMunicipalityÂ means any county or any city in this state. ÂThe municipalityÂ means the municipality for which a particular urban renewal agency is created.

Â Â Â Â Â  (12) ÂTaxing bodyÂ or Âtaxing districtÂ means the state, city, county or any other taxing unit which has the power to levy a tax.

Â Â Â Â Â  (13) ÂUrban renewal agencyÂ or ÂagencyÂ means an urban renewal agency created under ORS 457.035 and 457.045.

Â Â Â Â Â  (14) ÂUrban renewal areaÂ means a blighted area included in an urban renewal plan or an area included in an urban renewal plan under ORS 457.160.

Â Â Â Â Â  (15) ÂUrban renewal projectÂ or ÂprojectÂ means any work or undertaking carried out under ORS 457.170 in an urban renewal area.

Â Â Â Â Â  (16) ÂUrban renewal planÂ or ÂplanÂ means a plan, as it exists or is changed or modified from time to time for one or more urban renewal areas, as provided in ORS 457.085, 457.095, 457.105, 457.115, 457.120, 457.125, 457.135 and 457.220. [Amended by 1957 c.456 Â§1; 1969 c.225 Â§1; 1979 c.621 Â§10; 1991 c.67 Â§128; 1991 c.459 Â§330; 1997 c.541 Â§442; 1999 c.21 Â§76; 1999 c.579 Â§25; 2001 c.477 Â§1; 2003 c.621 Â§106]

Â Â Â Â Â  457.020 Declaration of necessity and purpose. It hereby is found and declared:

Â Â Â Â Â  (1) That there exist within the state blighted areas.

Â Â Â Â Â  (2) That such areas impair economic values and tax revenues.

Â Â Â Â Â  (3) That such areas cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health, safety and welfare, fire and accident protection and other public services and facilities.

Â Â Â Â Â  (4) That certain blighted areas may require acquisition and clearance since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may be susceptible of conservation or rehabilitation in such manner that the conditions and evils mentioned in subsections (1), (2) and (3) of this section may be eliminated, remedied or prevented and that such areas should, if possible, be conserved and rehabilitated through appropriate public action and the cooperation and voluntary action of the owners and tenants of property in such areas.

Â Â Â Â Â  (5) That the acquisition, conservation, rehabilitation, redevelopment, clearance, replanning and preparation for rebuilding of these areas, and the prevention or the reduction of blight and its causes, are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern.

Â Â Â Â Â  (6) That there are also certain areas where the condition of the title, the diverse ownership of the land to be assembled, the street or lot layouts or other conditions prevent a proper development of the land, and that it is in the public interest that such areas, as well as blighted areas, be acquired by eminent domain and made available for sound and wholesome development in accordance with a redevelopment or urban renewal plan, and that the exercise of the power of eminent domain and the financing of the acquisition and preparation of land by a public agency for such redevelopment or urban renewal is likewise a public use and purpose.

Â Â Â Â Â  (7) That redevelopment and urban renewal activities will stimulate residential construction which is closely correlated with general economic activity; that undertakings authorized by this chapter will aid the production of better housing and more desirable neighborhood and community development at lower costs and will make possible a more stable and larger volume of residential construction, which will assist materially in maintaining full employment.

Â Â Â Â Â  (8) That the necessity in the public interest for this chapter is a matter of legislative determination. [Amended by 1957 c.456 Â§2; 1979 c.621 Â§11]

Â Â Â Â Â  457.025 Powers supplemental to other laws. The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law. [Formerly 457.110]

Â Â Â Â Â  457.030 [Amended by 1957 c.456 Â§18; repealed by 1979 c.621 Â§28]

URBAN RENEWAL AGENCIES; PLANS; ACTIVITIES

Â Â Â Â Â  457.035 Urban renewal agencies; creation; ordinance to exercise powers; jurisdiction. (1) In each municipality, as defined in ORS 457.010, there hereby is created a public body corporate and politic to be known as the Âurban renewal agencyÂ of the municipality. However, the urban renewal agency shall not exercise its powers until or unless the governing body of the municipality, by nonemergency ordinance, declares that blighted areas exist in the municipality and that there is need for an urban renewal agency to function in the municipality and elects to have the powers of an urban renewal agency exercised in any of the three ways provided in ORS 457.045.

Â Â Â Â Â  (2) An urban renewal agency, upon activation under subsection (1) of this section, shall have authority to exercise its powers within the same area of operation given a housing authority of the municipality under ORS 456.060. [Formerly 457.130]

Â Â Â Â Â  457.040 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.045 Election of method of exercise of urban renewal agencyÂs powers. The governing body of a municipality shall, in the ordinance adopted under ORS 457.035, elect to have the powers of an urban renewal agency under this chapter exercised in one of the following ways:

Â Â Â Â Â  (1) By a housing authority of the municipality established pursuant to the Housing Authorities Law in which case the name of the body corporate and politic shall be the Âhousing authority and urban renewal agencyÂ of the municipality.

Â Â Â Â Â  (2) By appointing a board or commission composed of not less than three members.

Â Â Â Â Â  (3) By the governing body, itself, provided, however, that any act of the governing body acting as the urban renewal agency shall be, and shall be considered, the act of the urban renewal agency only and not of the governing body. [Formerly 457.140]

Â Â Â Â Â  457.050 [Amended by 1953 c.230 Â§3; 1957 c.456 Â§19; repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.055 Transfer of agency powers. At any time following adoption of the ordinance under ORS 457.035, or for urban renewal agencies activated before October 3, 1979, at any time following adoption of a proper resolution or ordinance of the governing body of the municipality, the governing body of a municipality may, by ordinance, transfer the authority to exercise the powers of the urban renewal agency to any other body authorized to exercise those powers under ORS 457.045. All duties and obligations of the urban renewal agency shall thereafter be assumed by the body to which those powers are transferred. [1979 c.621 Â§16 (enacted in lieu of 457.145)]

Â Â Â Â Â  457.060 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.065 Advisory board for housing authority acting as urban renewal agency. For the purpose of coordinating its activities and undertakings under this chapter with the needs and undertakings of other local organizations and groups, a housing authority exercising the powers of an urban renewal agency under ORS 457.045 shall establish an advisory board consisting of the chairperson of the authority, who shall be chairperson of the advisory board, and of sufficient members, to be appointed by the chairperson, to represent as far as practicable:

Â Â Â Â Â  (1) The general public and consumers of housing.

Â Â Â Â Â  (2) General business interests.

Â Â Â Â Â  (3) Real estate, building and home financing interests.

Â Â Â Â Â  (4) Labor.

Â Â Â Â Â  (5) Any official planning body in the locality.

Â Â Â Â Â  (6) Church and welfare groups. [Formerly 457.100]

Â Â Â Â Â  457.070 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.075 Termination of urban renewal agency. If the governing body of a municipality which has an urban renewal agency under ORS 457.035 finds that there no longer exists a need for an urban renewal agency in the municipality, the governing body shall provide, by ordinance, for a termination of the agency and a transfer of the agencyÂs facilities, files and personnel to the municipality. The termination of an urban renewal agency shall not affect any outstanding legal actions, contracts or obligations of the agency and the municipality shall be substituted for the agency and, for the purpose of those legal actions, contracts or obligations, shall be considered a continuation of the urban renewal agency and not a new entity. No urban renewal agency shall be terminated under this section unless all indebtedness to which a portion of taxes is irrevocably pledged for payment under ORS 457.420 to 457.460 is fully paid. [1979 c.621 Â§6; 1991 c.459 Â§331; 1997 c.541 Â§443]

Â Â Â Â Â  457.080 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.085 Urban renewal plan requirements; accompanying report; contents; approval required. (1) An urban renewal agency shall provide for public involvement in all stages in the development of an urban renewal plan.

Â Â Â Â Â  (2) An urban renewal plan proposed by an urban renewal agency shall include all of the following:

Â Â Â Â Â  (a) A description of each urban renewal project to be undertaken.

Â Â Â Â Â  (b) An outline for the development, redevelopment, improvements, land acquisition, demolition and removal of structures, clearance, rehabilitation or conservation of the urban renewal areas of the plan.

Â Â Â Â Â  (c) A map and legal description of the urban renewal areas of the plan.

Â Â Â Â Â  (d) An explanation of its relationship to definite local objectives regarding appropriate land uses and improved traffic, public transportation, public utilities, telecommunications utilities, recreational and community facilities and other public improvements.

Â Â Â Â Â  (e) An indication of proposed land uses, maximum densities and building requirements for each urban renewal area.

Â Â Â Â Â  (f) A description of the methods to be used for the temporary or permanent relocation of persons living in, and businesses situated in, the urban renewal area of the plan.

Â Â Â Â Â  (g) An indication of which real property may be acquired and the anticipated disposition of said real property, whether by retention, resale, lease or other legal use, together with an estimated time schedule for such acquisition and disposition.

Â Â Â Â Â  (h) If the plan provides for a division of ad valorem taxes under ORS 457.420 to 457.460, the maximum amount of indebtedness that can be issued or incurred under the plan.

Â Â Â Â Â  (i) A description of what types of possible future amendments to the plan are substantial amendments and require the same notice, hearing and approval procedure required of the original plan under ORS 457.095 as provided in ORS 457.220, including but not limited to amendments:

Â Â Â Â Â  (A) Adding land to the urban renewal area, except for an addition of land that totals not more than one percent of the existing area of the urban renewal area.

Â Â Â Â Â  (B) Increasing the maximum amount of indebtedness that can be issued or incurred under the plan.

Â Â Â Â Â  (j) For a project which includes a public building, an explanation of how the building serves or benefits the urban renewal area.

Â Â Â Â Â  (3) An urban renewal plan shall be accompanied by a report which shall contain:

Â Â Â Â Â  (a) A description of physical, social and economic conditions in the urban renewal areas of the plan and the expected impact, including the fiscal impact, of the plan in light of added services or increased population;

Â Â Â Â Â  (b) Reasons for selection of each urban renewal area in the plan;

Â Â Â Â Â  (c) The relationship between each project to be undertaken under the plan and the existing conditions in the urban renewal area;

Â Â Â Â Â  (d) The estimated total cost of each project and the sources of moneys to pay such costs;

Â Â Â Â Â  (e) The anticipated completion date for each project;

Â Â Â Â Â  (f) The estimated amount of money required in each urban renewal area under ORS 457.420 to 457.460 and the anticipated year in which indebtedness will be retired or otherwise provided for under ORS 457.420 to 457.460;

Â Â Â Â Â  (g) A financial analysis of the plan with sufficient information to determine feasibility;

Â Â Â Â Â  (h) A fiscal impact statement that estimates the impact of the tax increment financing, both until and after the indebtedness is repaid, upon all entities levying taxes upon property in the urban renewal area; and

Â Â Â Â Â  (i) A relocation report which shall include:

Â Â Â Â Â  (A) An analysis of existing residents or businesses required to relocate permanently or temporarily as a result of agency actions under ORS 457.170;

Â Â Â Â Â  (B) A description of the methods to be used for the temporary or permanent relocation of persons living in, and businesses situated in, the urban renewal area in accordance with ORS 35.500 to 35.530; and

Â Â Â Â Â  (C) An enumeration, by cost range, of the existing housing units in the urban renewal areas of the plan to be destroyed or altered and new units to be added.

Â Â Â Â Â  (4) An urban renewal plan and accompanying report shall be forwarded to the planning commission of the municipality for recommendations, prior to presenting the plan to the governing body of the municipality for approval under ORS 457.095.

Â Â Â Â Â  (5) An urban renewal plan and accompanying report shall be forwarded to the governing body of each taxing district affected by the urban renewal plan and the agency shall consult and confer with the taxing districts prior to presenting the plan to the governing body of the municipality for approval under ORS 457.095. Any written recommendations of the governing body of each taxing district shall be accepted, rejected or modified by the governing body of the municipality in adopting the plan.

Â Â Â Â Â  (6) No urban renewal plan shall be carried out until the plan has been approved by the governing body of each municipality pursuant to ORS 457.095 and 457.105. [1979 c.621 Â§2; 1983 c.544 Â§1; 1987 c.668 Â§1; 1987 c.447 Â§130; 1991 c.459 Â§332; 1997 c.541 Â§444]

Â Â Â Â Â  457.090 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.095 Approval of plan by ordinance; required contents of ordinance; notice. The governing body of the municipality, upon receipt of a proposed urban renewal plan and report from the municipalityÂs urban renewal agency and after public notice and hearing and consideration of public testimony and planning commission recommendations, if any, may approve the urban renewal plan. The approval shall be by nonemergency ordinance which shall incorporate the plan by reference. Notice of adoption of the ordinance approving the urban renewal plan, and the provisions of ORS 457.135, shall be published by the governing body of the municipality in accordance with ORS 457.115 no later than four days following the ordinance adoption. The ordinance shall include determinations and findings by the governing body that:

Â Â Â Â Â  (1) Each urban renewal area is blighted;

Â Â Â Â Â  (2) The rehabilitation and redevelopment is necessary to protect the public health, safety or welfare of the municipality;

Â Â Â Â Â  (3) The urban renewal plan conforms to the comprehensive plan and economic development plan, if any, of the municipality as a whole and provides an outline for accomplishing the urban renewal projects the urban renewal plan proposes;

Â Â Â Â Â  (4) Provision has been made to house displaced persons within their financial means in accordance with ORS 35.500 to 35.530 and, except in the relocation of elderly or disabled individuals, without displacing on priority lists persons already waiting for existing federally subsidized housing;

Â Â Â Â Â  (5) If acquisition of real property is provided for, that it is necessary;

Â Â Â Â Â  (6) Adoption and carrying out of the urban renewal plan is economically sound and feasible; and

Â Â Â Â Â  (7) The municipality shall assume and complete any activities prescribed it by the urban renewal plan. [1979 c.621 Â§3; 1989 c.224 Â§121]

Â Â Â Â Â  457.100 [Amended by 1979 c.621 Â§12; renumbered 457.065]

Â Â Â Â Â  457.105 Approval of plan by other municipalities. In addition to the approval of a plan by the governing body of the municipality under ORS 457.095, when any portion of the area of a proposed urban renewal plan extends beyond the boundaries of the municipality into any other municipality and, in the case of a proposed plan by a county agency, when any portion of such area is within the boundaries of a city, the governing body of the other municipality may approve the plan and may do so by resolution, rather than by ordinance. A proposed plan for an urban renewal area which is wholly within the boundaries of a city, or which is wholly within the boundaries of a county and does not include any area within the boundaries of a city, must be approved only by the governing body of the municipality in accordance with ORS 457.095. [1979 c.621 Â§3a; 1987 c.668 Â§2]

Â Â Â Â Â  457.110 [Renumbered 457.025]

Â Â Â Â Â  457.115 Manner of newspaper notice. Notice of adoption of an urban renewal plan required under ORS 457.095 and notice of filing of an annual financial statement required under ORS 457.460 shall be published in the newspaper, as defined in ORS 193.010, having the greatest circulation in the municipality and which is published within the municipality. If no newspaper is published within the municipality, the required notice shall be published in the newspaper having greatest circulation within the municipality published nearest to the municipality. [1979 c.621 Â§3b]

Â Â Â Â Â  457.120 When additional notice required; to whom sent; content; notice by publication. (1) In addition to any required public notice of hearing on a proposed urban renewal plan or substantial amendment or change to a plan, as described in ORS 457.085 (2)(i) and 457.220, the municipality shall cause notice of a hearing by the governing body on a proposed plan for a new urban renewal area or on a proposed change containing one of the types of amendments specified in ORS 457.085 (2)(i) to be mailed to each individual or household in one of the following groups:

Â Â Â Â Â  (a) Owners of real property that is located in the municipality;

Â Â Â Â Â  (b) Electors registered in the municipality;

Â Â Â Â Â  (c) Sewer, water, electric or other utility customers in the municipality; or

Â Â Â Â Â  (d) Postal patrons in the municipality.

Â Â Â Â Â  (2) If the urban renewal area governed by the plan or substantial amendment thereof extends beyond the boundaries of the municipality, notice shall also be sent to each individual in the selected group who is located in the urban renewal area.

Â Â Â Â Â  (3) The notice required by this section shall contain a statement in plain language that:

Â Â Â Â Â  (a) The governing body, on a specified date, will hold a public hearing and consider an ordinance adopting or substantially amending an urban renewal plan;

Â Â Â Â Â  (b) The adoption or amendment may impact property tax rates;

Â Â Â Â Â  (c) States the proposed maximum amount of indebtedness that can be issued or incurred under the plan or amendment;

Â Â Â Â Â  (d) The ordinance, if approved, is subject to referendum; and

Â Â Â Â Â  (e) A copy of the ordinance, urban renewal plan and accompanying report can be obtained by contacting a designated person within the municipality.

Â Â Â Â Â  (4) If the municipality which activated the urban renewal agency is a county:

Â Â Â Â Â  (a) The notice required by subsection (1) of this section shall be sent to each individual or household in one of the groups listed in subsections (1)(a) to (d) of this section, except that the notice need be sent only to those individuals or households located in a school district with territory affected or to be affected by the tax increment financing for the new urban renewal area or proposed change.

Â Â Â Â Â  (b) In addition to the notice under paragraph (a) of this subsection, the county shall cause notice to be published in a paper of general circulation throughout the county. The published notice shall contain the information described in subsection (3) of this section, be published in an advertisement not less than three inches in height and three inches in width and be located in a general interest section of the newspaper other than the classified advertisement section. [1991 c.459 Â§335f; 1997 c.541 Â§445]

Â Â Â Â Â  Note: 457.120 was added to and made a part of ORS chapter 457 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  457.125 Recording of plan upon approval. A copy of the ordinance approving an urban renewal plan under ORS 457.095 shall be sent by the governing body of the municipality to the urban renewal agency. A copy of the resolution approving an urban renewal plan under ORS 457.105 shall be sent by the governing body of a municipality to the urban renewal agency. Upon receipt of the necessary approval of each municipality governing body, the urban renewal plan shall be recorded by the urban renewal agency with the recording officer of each county in which any portion of an urban renewal area within the plan is situated. [1979 c.621 Â§4]

Â Â Â Â Â  457.130 [1957 c.456 Â§Â§4,5; 1979 c.621 Â§13; renumbered 457.035]

Â Â Â Â Â  457.135 Conclusive presumption of plan validity. After October 3, 1979, any urban renewal plan purported to be adopted in conformance with applicable legal requirements shall be conclusively presumed valid for all purposes 90 days after adoption of the plan by ordinance of the governing body of the municipality. No direct or collateral attack on the action may thereafter be commenced. [1979 c.621 Â§5]

Â Â Â Â Â  457.140 [1957 c.456 Â§6; 1975 c.246 Â§1; 1979 c.621 Â§14; renumbered 457.045]

Â Â Â Â Â  457.145 [1967 c.311 Â§2; repealed by 1979 c.621 Â§15 (457.055 enacted in lieu of 457.145)]

Â Â Â Â Â  457.150 [1957 c.456 Â§8; repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.160 Exception to plan requirements for disaster areas. Notwithstanding any other provisions of ORS chapters 455 and 456 or this chapter and ORS 446.515 to 446.547, where the governing body of a municipality certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm or other catastrophe respecting which the Governor has certified the need for disaster assistance under federal law, the governing body may declare a need for an urban renewal agency, if necessary, and may approve an urban renewal plan and an urban renewal project for such area without regard to the provisions requiring:

Â Â Â Â Â  (1) That the urban renewal plan conform to the comprehensive plan and economic development plan, if any, for the municipality as a whole.

Â Â Â Â Â  (2) That the urban renewal area be a blighted area. [1957 c.456 Â§15; 1979 c.621 Â§18; 1993 c.18 Â§114]

Â Â Â Â Â  457.170 Urban renewal agencyÂs powers in planning or undertaking an urban renewal project. An urban renewal agency may plan or undertake any urban renewal project to carry out an approved urban renewal plan. In planning or undertaking an urban renewal project, the urban renewal agency has the power:

Â Â Â Â Â  (1) To carry out any work or undertaking and exercise any powers which a housing authority is authorized to perform or exercise under ORS 456.055 to 456.235, subject to the provisions of this chapter provided, however, that ORS 456.155 and 456.160 do not limit the power of an agency in event of a default by a purchaser or lessee of land in an urban renewal plan to acquire property and operate it free from the restrictions in those sections.

Â Â Â Â Â  (2) To carry out any rehabilitation or conservation work in an urban renewal area.

Â Â Â Â Â  (3) To acquire real property, by condemnation if necessary, when needed to carry out the plan.

Â Â Â Â Â  (4) To clear any areas acquired, including the demolition, removal or rehabilitation of buildings and improvements.

Â Â Â Â Â  (5) To install, construct or reconstruct streets, utilities and site improvements in accordance with the urban renewal plan.

Â Â Â Â Â  (6) To carry out plans for a program of the voluntary repair and rehabilitation of buildings or other improvements in an urban renewal area in accordance with the urban renewal plan.

Â Â Â Â Â  (7) To assist in relocating persons living in, and property situated in, the urban renewal area in accordance with the approved urban renewal plan and to make relocation payments.

Â Â Â Â Â  (8) To dispose of, including by sale or lease, any property or part thereof acquired in the urban renewal area in accordance with the approved urban renewal plan.

Â Â Â Â Â  (9) To plan, undertake and carry out neighborhood development programs consisting of urban renewal project undertakings in one or more urban renewal areas which are planned and carried out on the basis of annual increments in accordance with the provisions of this chapter for planning and carrying out urban renewal plans.

Â Â Â Â Â  (10) To accomplish a combination of the things listed in this section to carry out an urban renewal plan. [1957 c.456 Â§7; 1969 c.225 Â§2; 1969 c.539 Â§1; 1979 c.621 Â§19; 1995 c.79 Â§268]

Â Â Â Â Â  457.180 Powers of urban renewal agencies in general. An urban renewal agency, in addition to its other powers, may:

Â Â Â Â Â  (1) Make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements.

Â Â Â Â Â  (2) Make plans for the enforcement of laws, codes and regulations relating to:

Â Â Â Â Â  (a) The use of land.

Â Â Â Â Â  (b) The use and occupancy of buildings and improvements.

Â Â Â Â Â  (c) The repair, rehabilitation, demolition or removal of buildings and improvements.

Â Â Â Â Â  (3) Make plans for the relocation of persons and property displaced by an urban renewal project.

Â Â Â Â Â  (4) Make preliminary plans outlining urban renewal activities for neighborhoods to embrace two or more urban renewal areas.

Â Â Â Â Â  (5) Conduct preliminary surveys to determine if the undertaking and carrying out of an urban renewal project is feasible.

Â Â Â Â Â  (6) Develop, test and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of urban blight.

Â Â Â Â Â  (7) Engage in any other housing or community development activities specifically delegated to it by the governing body of the municipality including but not limited to land acquisition and disposition, conservation and rehabilitation, residential or business relocation, construction, leasing or management of housing, and the making of grants and loans from any available source. [1957 c.456 Â§10; 1975 c.382 Â§1]

Â Â Â Â Â  457.190 Acquisition of funds by urban renewal agency; maximum amount of indebtedness. (1) An urban renewal agency may borrow money and accept advances, loans, grants and any other form of financial assistance from the federal government, the state, county or other public body, or from any sources, public or private, for the purposes of undertaking and carrying out urban renewal projects.

Â Â Â Â Â  (2) An urban renewal agency may do all things necessary or desirable to secure such financial aid, including obligating itself in any contract with the federal government for federal financial aid to convey to the federal government the project to which the contract relates upon the occurrence of a substantial default thereunder, in the same manner as a housing authority may do to secure such aid in connection with slum clearance and housing projects under the Housing Authorities Law.

Â Â Â Â Â  (3)(a) Each urban renewal plan adopted by ordinance on or after July 14, 1997, that provides for a division of taxes pursuant to ORS 457.440 shall include in the plan the maximum amount of indebtedness that may be issued or incurred under the plan. Notwithstanding subsection (1) of this section, if a maximum amount of indebtedness is not included in the plan, the urban renewal agency may not issue indebtedness for which taxes divided under ORS 457.440 are to be pledged to carry out the plan.

Â Â Â Â Â  (b) Each urban renewal plan adopted by ordinance on or after December 6, 1996, and before July 14, 1997, that provides for a division of taxes pursuant to ORS 457.440 but does not include a maximum amount of indebtedness that may be issued or incurred under the plan shall be changed, by substantial plan amendment pursuant to ORS 457.220, to include the maximum amount of indebtedness that may be issued or incurred under the plan before July 1, 2000. Notwithstanding subsection (1) of this section, if a maximum amount of indebtedness is not included in the plan on or before July 1, 2000, the urban renewal agency may not on or after July 1, 2000, issue indebtedness for which taxes divided under ORS 457.440 are to be pledged to carry out the plan.

Â Â Â Â Â  (c)(A) Each existing urban renewal plan that provides for a division of taxes pursuant to ORS 457.420 to 457.460 may be changed by substantial amendment no later than July 1, 1998, to include a maximum amount of indebtedness that may be issued or incurred under the plan determined as described in subparagraph (B) of this paragraph. The additional notices required under ORS 457.120 are not required for an amendment adopted pursuant to this paragraph.

Â Â Â Â Â  (B) The maximum amount of indebtedness that may be issued or incurred under the plan, as determined for purposes of meeting the requirements of this paragraph, shall be based upon good faith estimates of the scope and costs of projects, including but not limited to increases in costs due to reasonably anticipated inflation, in the existing urban renewal plan and the schedule for their completion as completion dates were anticipated as of December 5, 1996. The maximum amount of indebtedness shall be specified in dollars and cents.

Â Â Â Â Â  (C) Notwithstanding subsection (1) of this section, if a maximum amount of indebtedness is not adopted for an existing urban renewal plan as described in this paragraph before July 1, 1998, the urban renewal agency may not collect funds under ORS 457.435. [1957 c.456 Â§14; 1991 c.459 Â§333; 1997 c.541 Â§446]

Â Â Â Â Â  Note: Section 335e, chapter 459, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 335e. Bonded indebtedness if project agreed to prior to September 29, 1991. Notwithstanding ORS 457.190, an urban renewal agency may issue bonded indebtedness to undertake an urban renewal project to carry out an urban renewal plan if, prior to September 29, 1991, a written contract or other written agreement for the project was made, the instrument setting forth the contract or agreement was executed and the parties were bound. The urban renewal agency of the municipality may use any of the money available to it from the issuance of the bonds for carrying out the project in accordance with the contract or agreement. [1991 c.459 Â§335e; 1997 c.541 Â§446a]

Â Â Â Â Â  457.210 Applicability of housing cooperation law to urban renewal projects; delegation of powers and functions. (1) Any state public body, as defined in ORS 456.305, shall have the same rights and powers to cooperate with and assist urban renewal agencies with respect to urban renewal projects that such state public body has pursuant to ORS 456.305 to 456.325 to cooperate and assist housing authorities with respect to housing projects in the same manner as though those sections were applicable to urban renewal agencies and projects under this chapter.

Â Â Â Â Â  (2) Any state public body, as defined in ORS 456.305, hereby is authorized to enter into agreements with any other public body, including an urban renewal agency, respecting action to be taken pursuant to any of the powers granted by this chapter, including, but not limited to, the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.

Â Â Â Â Â  (3) An urban renewal agency hereby is authorized to delegate any of its powers or functions to the municipality or other state public body, as defined in ORS 456.305, with respect to the planning or undertaking of an urban renewal project in the area in which such municipality or other state public body is authorized to act. The municipality, or other state public body to which the powers or functions are delegated hereby is authorized to carry out or perform such powers or functions. [1957 c.456 Â§11]

Â Â Â Â Â  457.220 Plan amendment; limit on additional land. (1) Except for the provisions of subsection (2) of this section, an urban renewal agency shall carry out the urban renewal plan approved under ORS 457.095.

Â Â Â Â Â  (2) Any substantial change made in the urban renewal plan shall, before being carried out, be approved and recorded in the same manner as the original plan.

Â Â Â Â Â  (3) No land equal to more than 20 percent of the total land area of the original plan shall be added to the urban renewal areas of a plan by amendments. [1957 c.456 Â§9; 1979 c.621 Â§20]

Â Â Â Â Â  457.230 Disposition of land in urban renewal project; determination of value; obligations of purchaser or lessee; recordation. (1) The urban renewal agency shall, in accordance with the approved urban renewal plan, make land in an urban renewal project available for use by private enterprise or public agencies. Such land shall be made available at a value determined by the urban renewal agency to be its fair reuse value, which represents the value, whether expressed in terms of rental or capital price, at which the urban renewal agency in its discretion determines such land should be made available in order that it may be developed, redeveloped, cleared, conserved or rehabilitated for the purposes specified in such plan.

Â Â Â Â Â  (2) To assure that land acquired in an urban renewal project is used in accordance with the urban renewal plan, an urban renewal agency, upon the sale or lease of such land, shall obligate purchasers or lessees:

Â Â Â Â Â  (a) To use the land for the purposes designated in the urban renewal plan.

Â Â Â Â Â  (b) To begin the building of their improvements within a period of time which the urban renewal agency fixes as reasonable.

Â Â Â Â Â  (3) Any obligations by the purchaser shall be covenants and conditions running with the land where the urban renewal agency so stipulates.

Â Â Â Â Â  (4) Any contract for the transfer of any interest in land by the urban renewal agency may be recorded in the land records of the county in which the land is situated in the same manner as any other contract for the transfer of an interest in land is recorded. [1957 c.456 Â§12; 1965 c.571 Â§1; 1967 c.312 Â§1]

Â Â Â Â Â  457.240 Tax status of land leased under an urban renewal plan. Any property which the urban renewal agency leases to private persons as defined in ORS 174.100 under an urban renewal plan shall have the same tax status as if such leased property were owned by such private individuals or corporations. [1957 c.456 Â§13; 1983 c.327 Â§11]

Â Â Â Â Â  457.310 [1957 c.456 Â§16; repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.320 Municipal assistance under plan; assumption by agency of general obligation bond payments of municipality. In addition to the other powers granted a municipality under this chapter, a municipality may exercise any of its powers otherwise provided by law to assist in the planning or the carrying out of an urban renewal plan. Without limiting the powers granted by the preceding sentence, a municipality may issue its general obligation bonds for the purpose of assisting in the planning or the carrying out of an urban renewal plan. The urban renewal agency of the municipality may assume payment of the general obligation bonds and may use any of the moneys available to it for that purpose. [1957 c.456 Â§17; 1979 c.621 Â§21]

Â Â Â Â Â  457.410 [1961 c.554 Â§2; repealed by 1979 c.621 Â§28]

TAX INCREMENT FINANCING OF URBAN RENEWAL INDEBTEDNESS

Â Â Â Â Â  457.420 Plan may provide for division of property taxes; limits on land area. (1) Any urban renewal plan may contain a provision that the ad valorem taxes, if any, levied by a taxing district in which all or a portion of an urban renewal area is located, shall be divided as provided in section 1c, Article IX of the Oregon Constitution, and ORS 457.420 to 457.460. Ad valorem taxes shall not be divided if there is no provision in the urban renewal plan for the division.

Â Â Â Â Â  (2) No plan adopted after October 3, 1979, shall provide for a division of ad valorem taxes under subsection (1) of this section if:

Â Â Â Â Â  (a) For municipalities having a population of more than 50,000, according to the latest state census:

Â Â Â Â Â  (A) The assessed value for the urban renewal areas of the plan, when added to the total assessed value previously certified by the assessor for other urban renewal plans of the municipality for which a division of ad valorem taxes is provided exceeds a figure equal to 15 percent of the total assessed value of that municipality, exclusive of any increased assessed value for other urban renewal areas; or

Â Â Â Â Â  (B) The urban renewal areas of the plan when added to the areas included in other urban renewal plans of the municipality providing for a division of ad valorem taxes, exceed a figure equal to 15 percent of the total land area of that municipality.

Â Â Â Â Â  (b) For municipalities having a population of less than 50,000, according to the latest state census:

Â Â Â Â Â  (A) The assessed value for the urban renewal areas of the plan, when added to the total assessed value previously certified by the assessor for other urban renewal plans of the municipality for which a division of ad valorem taxes is provided exceeds a figure equal to 25 percent of the total assessed value of that municipality, exclusive of any increased assessed value for other urban renewal areas; or

Â Â Â Â Â  (B) The urban renewal areas of the plan, when added to the areas included in other urban renewal plans of the municipality providing for a division of ad valorem taxes, exceed a figure equal to 25 percent of the total land area of that municipality.

Â Â Â Â Â  (3) Property may not be included in more than one urban renewal area. [1961 c.554 Â§3; 1969 c.539 Â§2; 1971 c.544 Â§4; 1979 c.621 Â§24; 1991 c.459 Â§334; 1997 c.541 Â§447]

Â Â Â Â Â  457.430 Certification of assessed value of property in urban renewal area; amendment. (1) As soon as practicable after the approval of a plan containing a provision authorized by ORS 457.420, the county assessor of each county in which an urban renewal area is located shall prepare, in duplicate, a certified statement of the total assessed value, as shown on the county assessment roll last certified prior to the effective date of the ordinance approving the plan, of all of the taxable real and personal property contained in the urban renewal area in the county.

Â Â Â Â Â  (2) Wherever only a part of an urban renewal area is located in a taxing district, the assessor also shall show in the statement required by subsection (1) of this section the assessed value of the real and personal property in the part of the urban renewal area located in the taxing district.

Â Â Â Â Â  (3) One copy of the certified statement shall be filed by the assessor with the agency and the other copy shall constitute a part of the public records of the county assessorÂs office.

Â Â Â Â Â  (4) Whenever a part of an urban renewal area comes within the territory of a taxing district either by annexation, incorporation of a new taxing district or consolidation, after the approval of a plan containing a provision authorized by ORS 457.420, the county assessor shall in the same manner as under subsection (3) of this section file a certified statement or an amendment to a certified statement to show the assessed value of the real and personal property in that part of the urban renewal area incorporated by annexation or consolidation into the taxing district. The assessed value of the real and personal property so incorporated shall be determined in the same manner and as of the same date as provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (5) When a certified statement is filed as required by subsection (1) of this section, if the law provides a reduction or increase of the valuation for tax purposes of the taxable property contained in the urban renewal area at the time of the filing, the assessor shall state the total assessed value as it is so reduced or increased. After a certified statement has been filed as required by subsection (1) of this section, if a law is enacted which provides a reduction or increase of the valuation for tax purposes of the taxable property contained in the urban renewal area at the time the certified statement was filed, the assessor shall amend the certified statement annually or as otherwise required to reduce or increase the stated total assessed value of the real and personal property accordingly. An amendment to the certified statement shall be filed in the manner provided by subsections (3) and (4) of this section.

Â Â Â Â Â  (6)(a) Subject to subsections (4) and (5) of this section and paragraph (b) of this subsection, all certified statements and amendments thereto filed under this section before July 14, 1997, shall continue to remain in effect.

Â Â Â Â Â  (b) Effective as of the tax year beginning on July 1, 1997, the assessor shall amend the amount of assessed value included in a certified statement by applying to the certified assessed value of each tax code area located within an urban renewal area the percentage obtained by dividing the total assessed value within the tax code area, including growth in assessed value over the certified assessed value, by the total real market value within the tax code area. [1961 c.554 Â§4; 1969 c.539 Â§3; 1979 c.621 Â§25; 1981 c.804 Â§105; 1983 s.s. c.5 Â§24; 1991 c.459 Â§335; 1997 c.541 Â§448]

Â Â Â Â Â  457.435 Property tax collection methods for existing plans; special levies. (1) For each existing urban renewal plan that includes a provision for a division of ad valorem taxes under ORS 457.420 to 457.460, the municipality that activated the urban renewal agency that is carrying out the plan shall adopt an ordinance choosing one of the options listed in subsection (2) of this section as the method of collecting ad valorem property taxes sufficient to pay, when due, indebtedness issued or incurred to carry out the plan as permitted by section 11 (16), Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) The options referred to in subsection (1) of this section are as follows:

Â Â Â Â Â  (a) Option One: To collect amounts sufficient to pay the obligations, as budgeted for the plan, from ORS 457.440, and if the amount estimated to be received from ORS 457.440 is not sufficient to meet the budgeted obligations of the plan for the tax or fiscal year, to make a special levy in the amount of the remainder upon all of the taxable property of the municipality that activated the urban renewal agency and upon all of the taxable property lying outside the municipality but included in an urban renewal area of the plan.

Â Â Â Â Â  (b) Option Two: To make a special levy in the amount stated in the notice given under ORS 457.440 (2) upon all of the taxable property of the municipality that activated the urban renewal agency, and upon all of the taxable property lying outside the municipality but included in an urban renewal area of the plan.

Â Â Â Â Â  (c) Option Three: To collect an amount equal to the amount stated in the ordinance adopted as provided in subsection (1) of this section by dividing the taxes pursuant to ORS 457.440, and to make a special levy upon all of the taxable property of the municipality that activated the urban renewal agency and upon all of the taxable property lying outside the municipality but within an urban renewal area of the plan. The county assessor shall adjust the amount of the total assessed value included in the certified statement filed under ORS 457.430 so that the amount collected by dividing the taxes pursuant to ORS 457.440 does not exceed the amount stated in the ordinance to be collected by dividing the taxes pursuant to ORS 457.440.

Â Â Â Â Â  (3)(a) The total amount obtained under an option listed in subsection (2) of this section for any plan shall not exceed the maximum amount that could have been certified to the assessor for the plan under ORS 457.440 (1995 Edition) for the tax year beginning July 1, 1997.

Â Â Â Â Â  (b) For each tax year beginning after the 1997-1998 tax year, the limitation of paragraph (a) of this subsection shall be adjusted by a percentage change equal to the percentage change in the increment within the urban renewal area from the preceding year.

Â Â Â Â Â  (4)(a) The ordinance choosing the option referred to in subsection (1) of this section shall be adopted no later than July 1, 1998, and shall be applicable for tax years beginning on or after July 1, 1998. If not so adopted, the municipality shall be considered to have chosen Option One as its method of collection of ad valorem property taxes sufficient to pay, when due, indebtedness issued or incurred to carry out the existing urban renewal plan. An option, once chosen, may not be changed to another option. In addition, if Option Three is chosen, the amount specified in the ordinance choosing the option to be collected by dividing the taxes pursuant to ORS 457.440 shall not be changed by subsequent ordinance or amendment to the certified statement.

Â Â Â Â Â  (b) The option chosen, together with the particulars of the option, including but not limited to any limit on the amount to be received from ORS 457.440, shall be reflected in the notice filed by the urban renewal agency with the county assessor.

Â Â Â Â Â  (5)(a) The county assessor, or county assessors if the taxable property is in more than one county, shall extend the special levy against all of the taxable property of the municipality that activated the urban renewal agency and all of the taxable property lying outside the municipality but included in an urban renewal area of the plan.

Â Â Â Â Â  (b) Any amounts collected from special levies made under this section shall be paid into the special fund or funds of the urban renewal agency referred to in ORS 457.440 (6) and shall be used to pay the principal and interest to finance or refinance the existing urban renewal plan or plans of the urban renewal agency.

Â Â Â Â Â  (6) This section applies to existing urban renewal plans with respect to principal and interest on indebtedness until the indebtedness is fully paid or it is found that deposits in the special fund are sufficient to pay the principal and interest on the indebtedness issued or incurred under the existing urban renewal plan.

Â Â Â Â Â  (7) Nothing in this section shall prevent the funding of urban renewal indebtedness as provided under ORS 457.440. [1997 c.541 Â§454; 1999 c.579 Â§32]

Â Â Â Â Â  457.437 Consultation with municipalities; resolution requirements. (1) Prior to the establishment of a maximum amount of indebtedness for an urban renewal plan under ORS 457.190 and before an option is adopted under ORS 457.435, the urban renewal agency that is carrying out the plan shall meet with the governing bodies of the municipality that activated the urban renewal agency and other municipalities affected by the urban renewal plan and review the proposed maximum amount of indebtedness for the plan and the agencyÂs recommended option under ORS 457.435.

Â Â Â Â Â  (2) After the meeting described in subsection (1) of this section, the governing bodies shall adopt resolutions in support of or opposition to the recommended option under ORS 457.435.

Â Â Â Â Â  (3) If an affected municipality adopts a resolution in opposition to the recommended option, then the agencyÂs recommendations may be adopted only by the adoption of a separate resolution by the municipality that activated the urban renewal agency. [1997 c.541 Â§454a]

Â Â Â Â Â  457.440 Computation of amounts to be raised from property taxes; notice; rules. During the period specified under ORS 457.450:

Â Â Â Â Â  (1) The county assessor shall determine the amount of funds to be raised each year for urban renewal within the county levied by taxing districts in accordance with section 1c, Article IX of the Oregon Constitution, and ORS 457.420 to 457.460.

Â Â Â Â Â  (2) Not later than July 15 of each tax year, each urban renewal agency shall determine and file with the county assessor a notice stating the amount of funds to be raised for each urban renewal area as follows:

Â Â Â Â Â  (a) If the municipality that activated the urban renewal agency has chosen Option One as provided in ORS 457.435 (2)(a), the notice shall state that the maximum amount of funds that may be raised by dividing the taxes under section 1c, Article IX of the Oregon Constitution, shall be raised for the agency.

Â Â Â Â Â  (b) If the municipality that activated the urban renewal agency has chosen Option Two as provided in ORS 457.435 (2)(b), the notice shall state the amount of funds to be raised by the special levy.

Â Â Â Â Â  (c) If the municipality that activated the urban renewal agency has chosen Option Three as provided in ORS 457.435 (2)(c), the notice shall state the amount of funds to be raised by special levy in addition to the amount to be raised by dividing the taxes as stated in the ordinance adopted under ORS 457.435 (1).

Â Â Â Â Â  (d) If the plan is not an existing plan, the notice shall state that the maximum amount of funds that may be raised by dividing the taxes under section 1c, Article IX of the Oregon Constitution, shall be raised for the agency.

Â Â Â Â Â  (3) If a municipality has chosen Option Three pursuant to ORS 457.435, the maximum amount of funds that may be raised for an urban renewal agency by dividing the taxes as provided in section 1c, Article IX of the Oregon Constitution, may be limited by the municipality in which the urban renewal agency is located. The decision of the municipality to limit the amount of funds to be included in the notice filed under subsection (2) of this section shall be reflected in the certified statement filed by the urban renewal agency with the county assessor.

Â Â Â Â Â  (4) Not later than September 25 of each tax year, the assessor of any county in which a joint district is located shall provide, to the assessor of each other county in which the joint district is located, the assessed values of the property in the joint district that is located within the county, including the certified statement value and the increment for each code area containing any urban renewal area located within the joint district, and a copy of the notice filed by the urban renewal agency for the area located within the joint district under subsection (2) of this section.

Â Â Â Â Â  (5) The maximum amount of funds that may be raised for an urban renewal plan by dividing the taxes as provided in section 1c, Article IX of the Oregon Constitution, shall be computed by the county assessor as follows:

Â Â Â Â Â  (a) The county assessor shall compute the total consolidated billing tax rate for each code area in which an urban renewal area of the plan is located.

Â Â Â Â Â  (b) The assessor shall determine the amount of taxes that would be produced by extending the tax rate computed under paragraph (a) of this subsection against the increment of each code area.

Â Â Â Â Â  (c) The total amount determined for all code areas containing urban renewal areas included within the urban renewal plan is the maximum amount of funds to be raised for the urban renewal plan by dividing the taxes.

Â Â Â Â Â  (6)(a) The maximum amount of funds that may be raised for an urban renewal agency as determined under subsection (5) of this section, or the maximum amount, as determined under subsection (2) of this section, shall be certified by the county assessor to the tax collector. The tax collector shall include the amount so certified in the percentage schedule of the ratio of taxes on property prepared under ORS 311.390 and filed with the county treasurer. Notwithstanding ORS 311.395 (6), the county treasurer shall credit the amount to the urban renewal agency and shall distribute its percentage amount to the urban renewal agency as determined by the schedule at the times other distributions are made under ORS 311.395 (7).

Â Â Â Â Â  (b) The county assessor shall notify the urban renewal agency of the amounts received under subsection (5) of this section or amounts received pursuant to the notice provided in subsection (2) of this section for each urban renewal plan area. Any amounts received by the urban renewal agency under paragraph (a) of this subsection shall be attributed to the urban renewal plan in which the urban renewal area is included, shall be paid into a special fund of the urban renewal agency for the urban renewal plan and shall be used to pay the principal and interest on any indebtedness issued or incurred by the urban renewal agency to finance or refinance the urban renewal plan.

Â Â Â Â Â  (7) Unless and until the total assessed value of the taxable property in an urban renewal area exceeds the total assessed value specified in the certified statement, all of the ad valorem taxes levied and collected upon the taxable property in the urban renewal area shall be paid into the funds of the respective taxing districts.

Â Â Â Â Â  (8) The agency may incur indebtedness, including obtaining loans and advances in carrying out the urban renewal plan, and the portion of taxes received under this section may be irrevocably pledged for the payment of principal of and interest on the indebtedness.

Â Â Â Â Â  (9) The Department of Revenue shall by rule establish procedures for giving notice of amounts to be raised for urban renewal agencies and for determination of amounts to be raised and distributed to urban renewal agencies.

Â Â Â Â Â  (10) The notice required under this section shall serve as the notice required under ORS 310.060 for the special levy described under ORS 457.435. [1961 c.554 Â§5; 1979 c.621 Â§26; 1981 c.804 Â§106; 1983 s.s. c.5 Â§25; 1985 c.613 Â§17; 1987 c.158 Â§87; 1991 c.459 Â§335a; 1997 c.541 Â§449; 1999 c.579 Â§26; 2003 c.190 Â§16]

Â Â Â Â Â  Note: Section 19, chapter 190, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 19. The amendments to ORS 311.345, 311.385, 311.390, 311.395, 311.480 and 457.440 by sections 6, 8, 10, 12, 14 and 16, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties:

Â Â Â Â Â  (1) Due under ORS 311.405 or 311.480 on or after the effective date of this 2003 Act [November 26, 2003]; or

Â Â Â Â Â  (2) Due pursuant to an order of a bankruptcy court issued before July 1, 2008. [2003 c.190 Â§19; 2003 c.704 Â§10]

Â Â Â Â Â  Note: The amendments to 457.440 by section 17, chapter 190, Oregon Laws 2003, apply to taxes, interest and related penalties due under 311.405 or 311.480 on or after July 1, 2008, or due pursuant to an order of a bankruptcy court issued on or after July 1, 2008. See section 20, chapter 190, Oregon Laws 2003, as amended by section 11, chapter 704, Oregon Laws 2003. The text that applies on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  457.440. During the period specified under ORS 457.450:

Â Â Â Â Â  (1) The county assessor shall determine the amount of funds to be raised each year for urban renewal within the county levied by taxing districts in accordance with section 1c, Article IX of the Oregon Constitution, and ORS 457.420 to 457.460.

Â Â Â Â Â  (2) Not later than July 15 of each tax year, each urban renewal agency shall determine and file with the county assessor a notice stating the amount of funds to be raised for each urban renewal area as follows:

Â Â Â Â Â  (a) If the municipality that activated the urban renewal agency has chosen Option One as provided in ORS 457.435 (2)(a), the notice shall state that the maximum amount of funds that may be raised by dividing the taxes under section 1c, Article IX of the Oregon Constitution, shall be raised for the agency.

Â Â Â Â Â  (b) If the municipality that activated the urban renewal agency has chosen Option Two as provided in ORS 457.435 (2)(b), the notice shall state the amount of funds to be raised by the special levy.

Â Â Â Â Â  (c) If the municipality that activated the urban renewal agency has chosen Option Three as provided in ORS 457.435 (2)(c), the notice shall state the amount of funds to be raised by special levy in addition to the amount to be raised by dividing the taxes as stated in the ordinance adopted under ORS 457.435 (1).

Â Â Â Â Â  (d) If the plan is not an existing plan, the notice shall state that the maximum amount of funds that may be raised by dividing the taxes under section 1c, Article IX of the Oregon Constitution, shall be raised for the agency.

Â Â Â Â Â  (3) If a municipality has chosen Option Three pursuant to ORS 457.435, the maximum amount of funds that may be raised for an urban renewal agency by dividing the taxes as provided in section 1c, Article IX of the Oregon Constitution, may be limited by the municipality in which the urban renewal agency is located. The decision of the municipality to limit the amount of funds to be included in the notice filed under subsection (2) of this section shall be reflected in the certified statement filed by the urban renewal agency with the county assessor.

Â Â Â Â Â  (4) Not later than September 25 of each tax year, the assessor of any county in which a joint district is located shall provide, to the assessor of each other county in which the joint district is located, the assessed values of the property in the joint district that is located within the county, including the certified statement value and the increment for each code area containing any urban renewal area located within the joint district, and a copy of the notice filed by the urban renewal agency for the area located within the joint district under subsection (2) of this section.

Â Â Â Â Â  (5) The maximum amount of funds that may be raised for an urban renewal plan by dividing the taxes as provided in section 1c, Article IX of the Oregon Constitution, shall be computed by the county assessor as follows:

Â Â Â Â Â  (a) The county assessor shall compute the total consolidated billing tax rate for each code area in which an urban renewal area of the plan is located.

Â Â Â Â Â  (b) The assessor shall determine the amount of taxes that would be produced by extending the tax rate computed under paragraph (a) of this subsection against the increment of each code area.

Â Â Â Â Â  (c) The total amount determined for all code areas containing urban renewal areas included within the urban renewal plan is the maximum amount of funds to be raised for the urban renewal plan by dividing the taxes.

Â Â Â Â Â  (6)(a) The maximum amount of funds that may be raised for an urban renewal agency as determined under subsection (5) of this section, or the maximum amount, as determined under subsection (2) of this section, shall be certified by the county assessor to the tax collector. The tax collector shall include the amount so certified in the percentage schedule of the ratio of taxes on property prepared under ORS 311.390 and filed with the county treasurer. Notwithstanding ORS 311.395 (5), the county treasurer shall credit the amount to the urban renewal agency and shall distribute its percentage amount to the urban renewal agency as determined by the schedule at the times other distributions are made under ORS 311.395 (6).

Â Â Â Â Â  (b) The county assessor shall notify the urban renewal agency of the amounts received under subsection (5) of this section or amounts received pursuant to the notice provided in subsection (2) of this section for each urban renewal plan area. Any amounts received by the urban renewal agency under paragraph (a) of this subsection shall be attributed to the urban renewal plan in which the urban renewal area is included, shall be paid into a special fund of the urban renewal agency for the urban renewal plan and shall be used to pay the principal and interest on any indebtedness issued or incurred by the urban renewal agency to finance or refinance the urban renewal plan.

Â Â Â Â Â  (7) Unless and until the total assessed value of the taxable property in an urban renewal area exceeds the total assessed value specified in the certified statement, all of the ad valorem taxes levied and collected upon the taxable property in the urban renewal area shall be paid into the funds of the respective taxing districts.

Â Â Â Â Â  (8) The agency may incur indebtedness, including obtaining loans and advances in carrying out the urban renewal plan, and the portion of taxes received under this section may be irrevocably pledged for the payment of principal of and interest on the indebtedness.

Â Â Â Â Â  (9) The Department of Revenue shall by rule establish procedures for giving notice of amounts to be raised for urban renewal agencies and for determination of amounts to be raised and distributed to urban renewal agencies.

Â Â Â Â Â  (10) The notice required under this section shall serve as the notice required under ORS 310.060 for the special levy described under ORS 457.435.

Â Â Â Â Â  457.450 Notice to tax assessor; provision for debt retirement; distribution of remaining tax increment funds. (1)(a) ORS 457.440 shall first apply to the assessment roll next following the tax roll referred to in ORS 457.430 if the assessor is provided notice of a plan adoption or amendment changing area boundaries by the agency prior to January 1 before the tax year to which the plan first applies.

Â Â Â Â Â  (b) If the assessor is not provided notice of plan adoption or amendment changing area boundaries by the agency prior to January 1 before the tax year to which ORS 457.440 would otherwise first apply, then ORS 457.440 shall first apply to the assessment roll next following the assessment roll described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) When the principal and interest on indebtedness to which the portion of taxes is irrevocably pledged for payment under ORS 457.435 or 457.440 is fully paid, or it is found that deposits in the special fund are sufficient to fully pay principal and interest on that indebtedness either through direct payment of the indebtedness or by payment of principal and interest on bonds or notes issued to finance the indebtedness, the agency shall notify the assessor of that fact.

Â Â Â Â Â  (3) All moneys remaining unexpended from the special fund provided for in ORS 457.435 or 457.440, after payment of all the principal and interest on indebtedness is provided for, shall be turned over to the county treasurer by the agency and prorated by the treasurer back to the taxing districts in which the area, or part thereof, is located, in proportion to the amount of money in the fund attributable to each taxing district for the last fiscal year in which tax levy moneys were paid into the special fund of the agency under ORS 457.435 or 457.440. [1961 c.554 Â§6; 1971 c.426 Â§1; 1979 c.621 Â§27; 1991 c.459 Â§335b; 1997 c.541 Â§450]

Â Â Â Â Â  457.460 Financial report required for agency; contents; notice. (1) An agency shall, by August 1 of each year, prepare a statement on the same basis on which its financial statements are prepared containing:

Â Â Â Â Â  (a) The amount of money received during the preceding fiscal year under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460;

Â Â Â Â Â  (b) The purposes and amounts for which any money received under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460 were expended during the preceding fiscal year;

Â Â Â Â Â  (c) An estimate of moneys to be received during the current fiscal year under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460;

Â Â Â Â Â  (d) A budget setting forth the purposes and estimated amounts for which the moneys which have been or will be received under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460 are to be expended during the current fiscal year; and

Â Â Â Â Â  (e) An analysis of the impact, if any, of carrying out the urban renewal plan on the tax collections for the preceding year for all taxing districts included under ORS 457.430.

Â Â Â Â Â  (2) The statement required by subsection (1) of this section shall be filed with the governing body of the municipality. Notice shall be published that the statement has been prepared and is on file with the municipality and the agency and the information contained in the statement is available to all interested persons. The notice shall be published once a week for not less than two successive weeks before September 1 of the year for which the statement is required in accordance with ORS 457.115. The notice shall summarize the information required under subsection (1)(a) to (d) of this section and shall set forth in full the information required under subsection (1)(e) of this section. [1979 c.621 Â§23; 1991 c.459 Â§335c; 1997 c.541 Â§451]

_______________



Chapter 458

Chapter 458 Â Housing and Community Services Programs; Individual Development Accounts

2005 EDITION

HOUSING AND COMMUNITY SERVICES PROGRAMS

PUBLIC HEALTH AND SAFETY

COMMUNITY-BASED HOUSING DEVELOPMENT

458.210Â Â Â Â  Community development corporations; description

458.215Â Â Â Â  Local capacity building program

458.220Â Â Â Â  Community development corporation grants and assistance

458.225Â Â Â Â  Preference for certain community development corporations

458.235Â Â Â Â  Rules

458.240Â Â Â Â  Effect of law on other community development corporations

HOUSING REVITALIZATION PROGRAM

458.305Â Â Â Â  Legislative findings

458.310Â Â Â Â  Housing revitalization program; criteria; rules

LOW INCOME RENTAL HOUSING FUND

458.350Â Â Â Â  Low Income Rental Housing Fund established

458.355Â Â Â Â  Criteria for use of fund

458.360Â Â Â Â  Appropriation

458.365Â Â Â Â  Housing and Community Services Department to administer Low Income Rental Housing Fund law

LOW-INCOME HOUSING INVOLVING STATE PROPERTY

458.405Â Â Â Â  Legislative findings

458.410Â Â Â Â  Purposes

458.415Â Â Â Â  Rules

458.420Â Â Â Â  Conveyance of certain state real property for low income housing

458.425Â Â Â Â  Restriction on conveyance of certain state real property

458.430Â Â Â Â  Authority of state to lease property not owned by state

458.440Â Â Â Â  Authorization to lease; terms and conditions

458.445Â Â Â Â  Authority to relinquish title to property; purpose

458.450Â Â Â Â  Approval required by governing body where property located

458.460Â Â Â Â  Bidding procedure for multiple applicants

COMMUNITY SERVICES PROGRAMS

458.505Â Â Â Â  Community action agency network as delivery system for federal antipoverty programs; duties of Housing and Community Services Department

458.510Â Â Â Â  Energy Crisis Trust Fund

458.515Â Â Â Â  Advisory committee

458.525Â Â Â Â  Duties of Housing and Community Services Department to meet problems of hunger; other agencies

458.530Â Â Â Â  Policy on hunger

458.532Â Â Â Â  Hunger Relief Task Force; members; terms; meetings; Hunger Relief Account established

458.540Â Â Â Â  Short title

458.545Â Â Â Â  Duties

458.555Â Â Â Â  Oregon Volunteers Commission for Voluntary Action and Service

458.558Â Â Â Â  Commission membership

458.560Â Â Â Â  Commission officers; meetings

458.563Â Â Â Â  Director; employees; nonpolicy rules

458.565Â Â Â Â  Advisory and technical committees

458.568Â Â Â Â  Commission duties

458.570Â Â Â Â  Additional duties

458.573Â Â Â Â  Rules establishing standards and guidelines

458.575Â Â Â Â  Solicitation of moneys by commission

OREGON HOUSING FUND

458.600Â Â Â Â  Policy and intent

458.605Â Â Â Â  Findings

458.610Â Â Â Â  Definitions for ORS 458.600 to 458.655

458.620Â Â Â Â  Oregon Housing Fund created; Housing Development and Guarantee Account, Emergency Housing Account, Home Ownership Assistance Account and Farmworker Housing Development Account created

458.625Â Â Â Â  Disbursement of account investment revenues in Housing Development and Guarantee Account; grant and loan preferences; revenue retention

458.630Â Â Â Â  Use of funds in Housing Development and Guarantee Account; preferences

458.650Â Â Â Â  Disbursement of funds in Emergency Housing Account; grant policies

458.655Â Â Â Â  Disbursement of moneys in Home Ownership Assistance Account; grant preferences

458.660Â Â Â Â  Disbursement of moneys in Farmworker Housing Development Account

INDIVIDUAL DEVELOPMENT ACCOUNTS

458.670Â Â Â Â  Definitions for ORS 458.670 to 458.700

458.675Â Â Â Â  Legislative findings

458.680Â Â Â Â  Persons qualifying as account holders

458.685Â Â Â Â  Approved purpose of account; emergency withdrawal; removal of account holder from program

458.690Â Â Â Â  Required account features

458.695Â Â Â Â  Selection of fiduciary organizations

458.700Â Â Â Â  Authority of fiduciary organizations; rules

COMMUNITY DEVELOPMENT PROJECTS

458.705Â Â Â Â  Legislative findings

458.710Â Â Â Â  Community Development Incentive Advisory Board

458.715Â Â Â Â  Advisory board duties

458.720Â Â Â Â  Community Development Incentive Project Fund; purpose; lottery bond proceeds

458.725Â Â Â Â  Fund appropriation and expenditure guidelines

458.730Â Â Â Â  Department use of financing mechanisms; determination of funding adequacy

458.735Â Â Â Â  Department review of projects; lending criteria

458.740Â Â Â Â  Project facilitation

Â Â Â Â Â  458.005 [1989 c.1051 Â§15; 1993 c.696 Â§17; 1995 c.377 Â§1; 2003 c.655 Â§76a; 2005 c.470 Â§Â§1,2; renumbered 307.651 in 2005]

Â Â Â Â Â  458.010 [1989 c.1051 Â§14; 2005 c.470 Â§3; renumbered 307.654 in 2005]

Â Â Â Â Â  458.015 [1989 c.1051 Â§16; 2005 c.470 Â§4; renumbered 307.657 in 2005]

Â Â Â Â Â  458.020 [1989 c.1051 Â§17; 1991 c.459 Â§410; 1997 c.541 Â§436; 2005 c.470 Â§6; renumbered 307.664 in 2005]

Â Â Â Â Â  458.025 [1989 c.1051 Â§18; 1991 c.459 Â§411; 1997 c.541 Â§437; 2005 c.470 Â§7; renumbered 307.667 in 2005]

Â Â Â Â Â  458.035 [1989 c.1051 Â§19; 2005 c.470 Â§8; renumbered 307.671 in 2005]

Â Â Â Â Â  458.040 [1989 c.1051 Â§20; 2005 c.470 Â§9; renumbered 307.674 in 2005]

Â Â Â Â Â  458.045 [1989 c.1051 Â§21; 1991 c.459 Â§412; 1995 c.377 Â§2; 1997 c.541 Â§438; 2005 c.470 Â§11; renumbered 307.681 in 2005]

Â Â Â Â Â  458.050 [1989 c.1051 Â§22; 1991 c.459 Â§413; 2005 c.470 Â§12; renumbered 307.684 in 2005]

Â Â Â Â Â  458.060 [1989 c.1051 Â§23; 1991 c.459 Â§414; 1997 c.541 Â§439; 2005 c.470 Â§13; renumbered 307.687 in 2005]

Â Â Â Â Â  458.065 [1989 c.1051 Â§24; 1991 c.459 Â§415; 1995 c.377 Â§3; 1997 c.541 Â§440; 2005 c.470 Â§14; renumbered 307.677 in 2005]

COMMUNITY-BASED HOUSING DEVELOPMENT

Â Â Â Â Â  458.210 Community development corporations; description. For the purposes of ORS 456.550 and 458.210 to 458.240, a community development corporation is an organization that:

Â Â Â Â Â  (1) Is established under the provisions of ORS chapter 65;

Â Â Â Â Â  (2) Has qualified for tax exempt status under section 501(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (3) Has a purpose, stated in the articles of incorporation, to serve low and moderate income peopleÂs need for community development and community self-help;

Â Â Â Â Â  (4) Has a board of directors, of not fewer than five members, that is locally controlled by including 51 percent of the board members from the service area; and

Â Â Â Â Â  (5) Has a defined geographic service area. [1989 c.1030 Â§1]

Â Â Â Â Â  458.215 Local capacity building program. The Housing and Community Services Department may establish a program to build local capacity to address any or a combination of the following:

Â Â Â Â Â  (1) Housing needs of people, with low or moderate incomes, for homeownership and affordable rental housing;

Â Â Â Â Â  (2) The problem of abandoned houses;

Â Â Â Â Â  (3) The need for adequate housing for seasonal farm laborers;

Â Â Â Â Â  (4) Housing problems for low and moderate income elderly and disabled persons;

Â Â Â Â Â  (5) The need to incorporate social service programs as a component of community economic development; and

Â Â Â Â Â  (6) The need to incorporate related jobs for low and moderate income persons as a component of community economic revitalization. [1989 c.1030 Â§2; 1991 c.907 Â§1; 1993 c.794 Â§1]

Â Â Â Â Â  458.220 Community development corporation grants and assistance. In carrying out the provisions of ORS 458.215, the Housing and Community Services Department shall provide any or a combination of the following:

Â Â Â Â Â  (1) Initial planning grants to qualified nonprofit community-based organizations, including but not limited to housing authorities and community action agencies, to initiate community development corporations. To qualify under this subsection, an organization shall obtain matching funds or in-kind contributions in an amount determined by rule;

Â Â Â Â Â  (2) Grants to community development corporations for projects intended to extend the capacity of the corporation to meet the housing needs of the service area;

Â Â Â Â Â  (3) Grants to community development corporations for projects that combine community-based social service programs with related jobs for low and moderate income persons to promote community economic revitalization; and

Â Â Â Â Â  (4) Technical assistance to community-based organizations, developing community development corporations and existing community development corporations to carry out the provisions of ORS 456.550 and 458.210 to 458.240. For purposes of ORS 456.550 and 458.210 to 458.240, technical assistance includes but is not limited to training and assisting community development corporations with:

Â Â Â Â Â  (a) Conducting needs assessments;

Â Â Â Â Â  (b) Training boards of directors;

Â Â Â Â Â  (c) Recruiting project development teams;

Â Â Â Â Â  (d) Determining and applying for available assistance;

Â Â Â Â Â  (e) Conducting feasibility studies;

Â Â Â Â Â  (f) Financial planning;

Â Â Â Â Â  (g) Preparing project budgets;

Â Â Â Â Â  (h) Proposal writing and project packaging;

Â Â Â Â Â  (i) Organizational structure and design;

Â Â Â Â Â  (j) Generating local support; and

Â Â Â Â Â  (k) Obtaining legal and accounting advice. [1989 c.1030 Â§3; 1991 c.907 Â§2; 1993 c.794 Â§2]

Â Â Â Â Â  458.225 Preference for certain community development corporations. (1) In carrying out the provisions of ORS 456.550 and 458.210 to 458.240, the Housing and Community Services Department shall give preference to a community development corporation that:

Â Â Â Â Â  (a) Has a defined geographic service area outside an entitlement community or county;

Â Â Â Â Â  (b) Has a defined geographic service area inside an entitlement community or county but does not include more than 50,000 people in the service area;

Â Â Â Â Â  (c) Has a defined geographic service area that includes five or fewer nonentitlement counties; and

Â Â Â Â Â  (d) Can demonstrate support from the community.

Â Â Â Â Â  (2) As used in this section, Âentitlement community or countyÂ means any area within the state that is:

Â Â Â Â Â  (a) A Âmetropolitan cityÂ as defined in 42 U.S.C. 5302(4) (1995); or

Â Â Â Â Â  (b) An Âurban countyÂ as defined in 42 U.S.C. 5302(6) (1995). [1989 c.1030 Â§4; 1997 c.47 Â§1]

Â Â Â Â Â  458.235 Rules. The Housing and Community Services Department shall adopt rules to carry out the provisions of ORS 456.550 and 458.210 to 458.240, including rules to define Âpersons of low and moderate income.Â [1989 c.1030 Â§6]

Â Â Â Â Â  458.240 Effect of law on other community development corporations. Nothing in ORS 456.550 and 458.210 to 458.240 shall limit the authority or powers of community development corporations authorized pursuant to ORS 708A.150. [1989 c.1030 Â§9; 1997 c.631 Â§475]

HOUSING REVITALIZATION PROGRAM

Â Â Â Â Â  458.305 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) A critical shortage exists of suitable, affordable housing for households with an income below the median income. This shortage is particularly acute with respect to rental housing.

Â Â Â Â Â  (2) During the past half decade, the supply of rental housing that is affordable to households at or below the median income level has not kept pace with the demand.

Â Â Â Â Â  (3) The lack of suitable, affordable housing is a barrier to OregonÂs development.

Â Â Â Â Â  (4) It is in the economic and social interest of the state to encourage public agencies and private parties to efficiently expand the supply of housing in Oregon for households at or below the median income level.

Â Â Â Â Â  (5) The quantity of public resources available to support the expansion and rehabilitation of low and moderate income housing stock is limited. Consequently, it is the policy of this state to attempt to target the use of these resources so that a maximum amount of usable housing product is delivered to Oregon citizens at the minimum cost required for prudent program administration. [1989 c.1016 Â§1]

Â Â Â Â Â  458.310 Housing revitalization program; criteria; rules. (1) The State Housing Council shall adopt rules to develop and administer a housing revitalization program for low and moderate income housing.

Â Â Â Â Â  (a) Applicants for revitalization program funds shall be:

Â Â Â Â Â  (A) A unit of local government;

Â Â Â Â Â  (B) A housing authority;

Â Â Â Â Â  (C) A nonprofit corporation; or

Â Â Â Â Â  (D) An applicant eligible under subparagraph (A), (B) or (C) of this paragraph, who contracts with another entity, including a private for-profit corporation.

Â Â Â Â Â  (b) Housing revitalization projects shall bring into use vacant and abandoned property or rehabilitate substandard property, or both. Eligible project activities include, but are not limited to:

Â Â Â Â Â  (A) Purchase of property;

Â Â Â Â Â  (B) Rehabilitation of housing units;

Â Â Â Â Â  (C) New construction to replace units for which rehabilitation is infeasible;

Â Â Â Â Â  (D) Mortgage interest subsidies or reduction of principal loan amounts; or

Â Â Â Â Â  (E) Other activities that have the effect of making properties available to and occupied by persons of lower income, such as loan guarantees.

Â Â Â Â Â  (c) Projects funded by the housing revitalization program shall be rental or owner-occupied single or multifamily housing.

Â Â Â Â Â  (d) The housing rehabilitation program shall create affordable housing in which rent levels are no higher than 30 percent of 80 percent of median income levels.

Â Â Â Â Â  (2) Priority shall be given to projects applied for under subsection (1) of this section that provide opportunities for low and moderate income persons to own their housing units.

Â Â Â Â Â  (3) Priority among rental housing projects shall be given to projects applied for under subsection (1) of this section that:

Â Â Â Â Â  (a) Have rent levels no higher than 30 percent of 50 percent of the median income level, or less;

Â Â Â Â Â  (b) Are owned and operated by a nonprofit or a governmental unit; and

Â Â Â Â Â  (c) Demonstrate a coordinated local effort to integrate housing, job placement and social services.

Â Â Â Â Â  (4) In implementing this section and ORS 458.305, the State Housing Council shall work to assure a reasonable geographic distribution of funds among different regions of the state and shall place special emphasis on assuring that funds are available to projects in rural areas. [1989 c.1016 Â§2; 1995 c.79 Â§269]

LOW INCOME RENTAL HOUSING FUND

Â Â Â Â Â  458.350 Low Income Rental Housing Fund established. (1) The Housing and Community Services Department Low Income Rental Housing Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the Housing and Community Services Department Low Income Rental Housing Fund shall be credited to the fund.

Â Â Â Â Â  (2) The Housing and Community Services Department Low Income Rental Housing Fund shall consist of all moneys paid into the fund under the provisions of ORS 105.130, any voluntary contributions made to the fund and any interest thereon.

Â Â Â Â Â  (3) Costs of administering the program described in ORS 458.350 and 458.360 shall be paid from the fund. [1989 c.916 Â§4; 1997 c.801 Â§35a]

Â Â Â Â Â  458.355 Criteria for use of fund. The Housing and Community Services Department shall adopt criteria for the use of the Housing and Community Services Department Low Income Rental Housing Fund by the department including criteria that:

Â Â Â Â Â  (1) Restrict the payment of funds to only those programs that defray the cost of rent for dwelling units for very low income households.

Â Â Â Â Â  (2) Exclude a housing authority established under the provisions of ORS 456.055 to 456.235 from receiving such funds for the purpose of defraying the cost of rents on property owned or actively managed by the housing authority.

Â Â Â Â Â  (3) Maximize coordination of services at the local level to carry out the provisions of ORS 458.365 and this section. [1989 c.916 Â§6; 1991 c.716 Â§3; 1997 c.801 Â§35b]

Â Â Â Â Â  458.360 Appropriation. Moneys in the Housing and Community Services Department Low Income Rental Housing Fund are continuously appropriated to the Housing and Community Services Department to administer for the purposes of providing housing for persons and families of lower income. [1989 c.916 Â§5]

Â Â Â Â Â  458.365 Housing and Community Services Department to administer Low Income Rental Housing Fund law. The Housing and Community Services Department shall administer the provisions of ORS 458.350 to 458.365. [1989 c.916 Â§8; 1991 c.716 Â§5; 1997 c.801 Â§36]

LOW-INCOME HOUSING INVOLVING STATE PROPERTY

Â Â Â Â Â  458.405 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Safe, affordable and readily available housing options for low-income individuals and families do not match the increasing need for such housing in this state.

Â Â Â Â Â  (2) Much state-owned property is unused and could be made available to increase housing options for low-income individuals and families.

Â Â Â Â Â  (3) Unused property kept for long periods of time generally decreases in value.

Â Â Â Â Â  (4) A method to dispose of or transfer such property and have it utilized for a public purpose is in the interests of the people of this state.

Â Â Â Â Â  (5) It will further the public interest to put unused state-owned real property at the disposal of nonprofit housing providers and housing authorities to address the housing needs of low-income individuals and families in this state. [1989 c.440 Â§1]

Â Â Â Â Â  458.410 Purposes. The purposes of ORS 458.405 to 458.460 are to provide low-income housing options including but not limited to:

Â Â Â Â Â  (1) Transitional and emergency housing for low-income individuals and families as long as this type of housing is accompanied by adequate supporting social services; and

Â Â Â Â Â  (2) Permanent low-income housing units. [1989 c.440 Â§2]

Â Â Â Â Â  458.415 Rules. In carrying out ORS 458.405 to 458.460, the state shall act by and through its duly constituted board, commission or agency. The state by statute or through its respective board, commission or agency, may provide rules necessary to carry out ORS 458.405 to 458.460. [1989 c.440 Â§3; 1995 c.79 Â§270]

Â Â Â Â Â  458.420 Conveyance of certain state real property for low-income housing. Whenever the state or any state agency possesses or controls real property that might be used to further the public use of providing housing options for low-income individuals and families that is unused for any other public purpose and in which no long-term policy exists to use it for another public purpose, then the state or its agency may sell, convey or lease for a period not to exceed 99 years, all or any part of its interest in the property to a nonprofit organization involved with providing low-income housing options or to a housing authority. The consideration for the transfer may be cash or real property, or both. [1989 c.440 Â§4]

Â Â Â Â Â  458.425 Restriction on conveyance of certain state real property. Real property needed for a public use other than low-income housing shall not be sold, exchanged, leased or conveyed under the authority of ORS 458.405 to 458.460. [1989 c.440 Â§5]

Â Â Â Â Â  458.430 Authority of state to lease property not owned by state. (1) The authority to lease property granted by ORS 458.420 includes authority to lease property not owned or controlled by the state at the time of entering the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease.

Â Â Â Â Â  (2) Any lease of state real property to be used for the purposes of ORS 458.405 to 458.460 exceeding five years shall be approved in advance by the Oregon Department of Administrative Services. [1989 c.440 Â§6]

Â Â Â Â Â  458.440 Authorization to lease; terms and conditions. Every lease entered into pursuant to ORS 458.405 to 458.460 shall be authorized by order of the state agency executing the lease and shall provide such terms and conditions as may be fixed by the government body executing the lease. [1989 c.440 Â§7]

Â Â Â Â Â  458.445 Authority to relinquish title to property; purpose. The state is hereby granted express power to relinquish the title to any of its property not needed for another public purpose to the United States Government or any other governmental body, political subdivision, housing authority or nonprofit organization involved with providing low-income housing, in order to promote the public purpose of increasing housing options for low-income individuals and families in this state. [1989 c.440 Â§8]

Â Â Â Â Â  458.450 Approval required by governing body where property located. Before the transfer of any state-owned real property under the provisions of ORS 458.405 to 458.460 to a housing authority or a nonprofit organization involved with providing low-income housing to individuals and families in this state, the state or its agency, board or commission shall obtain approval of the governing body in which such property is located. [1989 c.440 Â§9]

Â Â Â Â Â  458.460 Bidding procedure for multiple applicants. In the event that more than one housing authority or appropriate nonprofit organization is interested in a building available for transfer under ORS 458.405 to 458.460, the state or its agency shall conduct a bidding process that takes into account:

Â Â Â Â Â  (1) The entity most capable of delivering services and housing options to conform with the purpose of ORS 458.405 to 458.460;

Â Â Â Â Â  (2) The fiduciary obligation of the state and its agencies to bondholders; and

Â Â Â Â Â  (3) Financial prudence. [1989 c.440 Â§10]

COMMUNITY SERVICES PROGRAMS

Â Â Â Â Â  458.505 Community action agency network as delivery system for federal antipoverty programs; duties of Housing and Community Services Department. (1) The community action agency network, established initially under the federal Economic Opportunity Act of 1964, shall be the delivery system for federal antipoverty programs in Oregon, including the Community Services Block Grant, Low Income Energy Assistance Program, State Department of Energy Weatherization Program and such others as may become available.

Â Â Â Â Â  (2) Funds for such programs shall be distributed to the community action agencies by the Housing and Community Services Department with the advice of the Community Action Directors of Oregon.

Â Â Â Â Â  (3) In areas not served by a community action agency, funds other than federal community services funds may be distributed to and administered by organizations that are found by the Housing and Community Services Department to serve the antipoverty purpose of the community action agency network.

Â Â Â Â Â  (4) In addition to complying with all applicable requirements of federal law, a community action agency shall:

Â Â Â Â Â  (a) Be an office, division or agency of the designating political subdivision or a not for profit organization in compliance with ORS chapter 65.

Â Â Â Â Â  (b) Have a community action board of at least nine but no more than 33 members, constituted so that:

Â Â Â Â Â  (A) One-third of the members of the board are elected public officials currently serving or their designees. If the number of elected officials reasonably available and willing to serve is less than one-third of the membership, membership of appointed public officials may be counted as meeting the one-third requirement;

Â Â Â Â Â  (B) At least one-third of the members are persons chosen through democratic selection procedures adequate to assure that they are representatives of the poor in the area served; and

Â Â Â Â Â  (C) The remainder of the members are officials or members of business, industry, labor, religious, welfare, education or other major groups and interests in the community.

Â Â Â Â Â  (c) If the agency is a private not for profit organization, be governed by the Community Action Board. The board shall have all duties, responsibilities and powers normally associated with such boards, including, but not limited to:

Â Â Â Â Â  (A) Selection, appointment and dismissal of the executive director of the agency;

Â Â Â Â Â  (B) Approval of all contracts, grant applications and budgets and operational policies of the agency;

Â Â Â Â Â  (C) Evaluation of programs; and

Â Â Â Â Â  (D) Securing an annual audit of the agency.

Â Â Â Â Â  (d) If the organization is an office, division or agency of a political subdivision, be administered by the board which shall provide for the operation of the agency and be directly responsible to the governing board of the political subdivision. The administering board at a minimum, shall:

Â Â Â Â Â  (A) Review and approve program policy;

Â Â Â Â Â  (B) Be involved in and consulted on the hiring and firing of the agency director;

Â Â Â Â Â  (C) Monitor and evaluate program effectiveness;

Â Â Â Â Â  (D) Ensure the effectiveness of community involvement in the planning process; and

Â Â Â Â Â  (E) Assume all duties delegated to it by the governing board.

Â Â Â Â Â  (e) Have a clearly defined, specified service area. Community action service areas shall not overlap.

Â Â Â Â Â  (f) Have an accounting system which meets generally accepted accounting principles and be so certified by an independent certified accountant.

Â Â Â Â Â  (g) Provide assurances against the use of government funds for political activity by the community action agency.

Â Â Â Â Â  (h) Provide assurances that no person shall, on the grounds of race, color, national origin or sex, be excluded from participation in, be denied the benefits of or be subjected to discrimination under any program or activity funded in whole or in part with funds made available through the community action program.

Â Â Â Â Â  (i) Provide assurances the community action agency shall comply with any prohibition against discrimination on the basis of age under the Age Discrimination Act of 1975 or with respect to an otherwise qualified individual with disabilities as provided in section 504 of the Rehabilitation Act of 1973.

Â Â Â Â Â  (5) For the purposes of this section, the Oregon Human Development Corporation is eligible to receive federal community service funds and low-income energy assistance funds.

Â Â Â Â Â  (6) The Housing and Community Services Department shall:

Â Â Â Â Â  (a) Administer federal and state antipoverty programs.

Â Â Â Â Â  (b) Apply for all available antipoverty funds on behalf of eligible entities as defined in this section.

Â Â Â Â Â  (c) In conjunction with the Community Action Directors of Oregon, develop a collaborative role in advocating for, and addressing the needs of, all low income Oregonians.

Â Â Â Â Â  (d) Biennially produce and make available to the public a status report on efforts by it and state agencies to reduce the incidence of poverty in Oregon. This report shall contain figures regarding the numbers and types of persons living in poverty in Oregon.

Â Â Â Â Â  (e) On a regular basis provide information to the Community Action Directors of Oregon on the activities and expenditures of the Housing and Community Services Department.

Â Â Â Â Â  (f) As resources are available, provide resources for technical assistance, training and program assistance to eligible entities.

Â Â Â Â Â  (g) As resources are available, provide resources for the training and technical assistance needs of the Community Action Directors of Oregon.

Â Â Â Â Â  (h) Conduct a planning process to meet the needs of low income people in Oregon. That process shall fully integrate the Oregon Human Development Corporation into the antipoverty delivery system. The planning process shall include development of a plan for minimum level of services and funding for low income migrant and seasonal farmworkers from the antipoverty programs administered by the agency.

Â Â Â Â Â  (i) Limit its administrative budget in an effort to maximize the availability of antipoverty federal and state funds for expenditures by local eligible entities. [Formerly 184.802; 1997 c.249 Â§156; 2003 c.14 Â§289; 2003 c.186 Â§15]

Â Â Â Â Â  458.510 Energy Crisis Trust Fund. (1) There is established an Energy Crisis Trust Fund, separate and distinct from the General Fund, in the State Treasury. As permitted by federal court decisions, federal statutory requirements and administrative decisions, funds from the Petroleum Violation Escrow Fund made available to the Housing and Community Services Department for the Energy Crisis Trust Fund and any gift, grant, appropriation or donation for the purpose of the Energy Crisis Trust Fund shall be deposited by the State Treasurer and credited to the Energy Crisis Trust Fund. The State Treasurer shall credit monthly to the fund any interest or other income derived from the fund or the investing of the fund. All moneys in the fund are continuously appropriated to the Housing and Community Services Department for the purpose of providing low income home energy assistance.

Â Â Â Â Â  (2) If moneys are donated to the fund for low income energy assistance by a home heating fuel or energy service provider that allows its customers to contribute to the program, that money so donated shall be redistributed through the Energy Crisis Trust Fund only within the service area of that home heating fuel or energy service provider.

Â Â Â Â Â  (3) The Housing and Community Services Department shall contract with a private nonprofit or public organization or agency for the distribution of moneys in the Energy Crisis Trust Fund. The department or the contractor shall administer and distribute the funds in accordance with:

Â Â Â Â Â  (a) The Low Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.);

Â Â Â Â Â  (b) The Petroleum Violation Escrow Fund regulations; and

Â Â Â Â Â  (c) The recommendations of the advisory committee established in ORS 458.515. [Formerly 184.803; 1997 c.249 Â§157]

Â Â Â Â Â  458.515 Advisory committee. (1) The Director of the Housing and Community Services Department shall appoint an advisory committee whose members shall be appointed based on a demonstrated interest in and knowledge of low income energy assistance programs and broadly representative of organizations, fuel providers and consumer groups that represent low income persons, particularly elderly and disabled persons and have special qualifications with respect to solving the energy consumption problems of low income persons.

Â Â Â Â Â  (2) The committee shall meet not less than twice a year to advise and assist the Housing and Community Services Department in regard to rules, policies and programs regarding low income energy assistance programs provided for under ORS 458.510. [Formerly 184.804; 1997 c.249 Â§158]

Â Â Â Â Â  458.525 Duties of Housing and Community Services Department to meet problems of hunger; other agencies. (1) The Housing and Community Services Department shall serve as the lead agency to coordinate state efforts in meeting the problem of hunger. The Director of the Housing and Community Services Department shall establish an interagency coordinating council consisting of representatives of the Housing and Community Services Department, the Department of Corrections, the Economic and Community Development Department, the State Commission on Children and Families, the Department of Education, the State Department of Agriculture and the Department of Human Services.

Â Â Â Â Â  (2) The administrative heads of the agencies listed in subsection (1) of this section shall serve on the council or shall designate an agency representative who has an agency policy-making role affecting hunger, food programs, nutrition and related areas.

Â Â Â Â Â  (3) The council shall be responsible for:

Â Â Â Â Â  (a) Implementing recommendations of the Hunger Relief Task Force;

Â Â Â Â Â  (b) Ensuring that food and nutrition programs operate efficiently and effectively;

Â Â Â Â Â  (c) Monitoring federal programs;

Â Â Â Â Â  (d) Encouraging coordination of state and local programs and of public and private organizations engaged in food distribution programs; and

Â Â Â Â Â  (e) Making recommendations to affected agencies and programs.

Â Â Â Â Â  (4) The Director of the Housing and Community Services Department shall convene council meetings at least quarterly. [1993 c.271 Â§1; 1997 c.249 Â§159; 2001 c.109 Â§1; 2001 c.900 Â§202]

Â Â Â Â Â  458.530 Policy on hunger. (1) The Legislative Assembly finds and declares that it is the policy of this state that:

Â Â Â Â Â  (a) Hunger is defined as the state of being unable to obtain a nutritionally adequate diet from nonemergency food channels. Hunger is not one discrete event. Hunger is a series of events that lead up to and follow a lack of adequate food intake. It is the process in which people become at risk of hunger, attempt to cope with the problem and suffer a variety of health and social consequences.

Â Â Â Â Â  (b) All persons have the right to be free from hunger.

Â Â Â Â Â  (c) Freedom from hunger means all persons have food security, that is, the means to obtain a nutritionally adequate diet through conventional food sources at all times.

Â Â Â Â Â  (d) All persons in Oregon have food security by the year 2000.

Â Â Â Â Â  (2) The Legislative Assembly declares that the policy of this state is to provide and encourage activities and programs necessary to fulfill the commitment stated in subsection (1) of this section and that the purpose of policies stated in this section is to provide a guide for the establishment, implementation and operation of activities and programs designed to alleviate or eradicate hunger in this state. It further declares that the activities and programs shall be initiated, promoted and developed through:

Â Â Â Â Â  (a) Volunteers and volunteer groups;

Â Â Â Â Â  (b) Public and private not-for-profit organizations;

Â Â Â Â Â  (c) Partnership with local governmental agencies;

Â Â Â Â Â  (d) Coordinated efforts of state agencies;

Â Â Â Â Â  (e) Coordination and cooperation with federal programs;

Â Â Â Â Â  (f) Partnership with private health and social service agencies; and

Â Â Â Â Â  (g) A designated state agency that will encourage and work with the hungry and organizations working with the hungry, that will coordinate state, local and private programs, that will encourage and monitor federal programs and that will act as an advocate for the hungry in Oregon. [Formerly 411.848]

Â Â Â Â Â  Note: 458.530, 458.532 and 458.545 were added to and made a part of ORS chapter 411 by legislative action but were not added to or made a part of ORS chapter 458 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.532 Hunger Relief Task Force; members; terms; meetings; Hunger Relief Account established. (1) The Hunger Relief Task Force is established in the Housing and Community Services Department. The task force shall consist of 24 members appointed as follows:

Â Â Â Â Â  (a) Two Senators, one each appointed by the President of the Senate and the Minority Leader of the Senate;

Â Â Â Â Â  (b) Two Representatives, one each appointed by the Speaker of the House of Representatives and the Minority Leader of the House of Representatives; and

Â Â Â Â Â  (c) The Director of the Housing and Community Services Department shall appoint one member, unless otherwise indicated, from each of the following:

Â Â Â Â Â  (A) The Department of Education Child Nutrition Program;

Â Â Â Â Â  (B) The Department of Human Services Food Stamp Program;

Â Â Â Â Â  (C) The Department of Human Services Women, Infants and Children (WIC) Program;

Â Â Â Â Â  (D) The State Department of Agriculture;

Â Â Â Â Â  (E) Oregon Food Bank;

Â Â Â Â Â  (F) United Way of the Columbia-Willamette;

Â Â Â Â Â  (G) The Human Rights Coalition;

Â Â Â Â Â  (H) A student from an institution of higher education;

Â Â Â Â Â  (I) The Community Action Directors of Oregon;

Â Â Â Â Â  (J) The retail food industry;

Â Â Â Â Â  (K) The grower and processor food industry;

Â Â Â Â Â  (L) A direct service provider;

Â Â Â Â Â  (M) The Association of Oregon Counties;

Â Â Â Â Â  (N) The migrant community;

Â Â Â Â Â  (O) Three members from the religious community; and

Â Â Â Â Â  (P) No more than six additional persons.

Â Â Â Â Â  (2) Of the members described in subsection (1)(c) of this section, at least one member shall be a member of a minority ethnic group and at least two members shall be representatives of rural areas and areas of eastern Oregon.

Â Â Â Â Â  (3) A member serves for a three-year term. A member may be reappointed.

Â Â Â Â Â  (4) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. The appointing authority may appoint a replacement for any member of the task force who misses more than two consecutive meetings of the task force.

Â Â Â Â Â  (5) The task force shall select one member as chairperson and one member as vice chairperson, for such terms and with duties and powers as the task force determines necessary for the performance of the functions of such offices.

Â Â Â Â Â  (6) Twelve members shall constitute a quorum for the transaction of business.

Â Â Â Â Â  (7) The task force shall meet at least once each month at a place, day and hour determined by the task force. The task force also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may appoint a director to serve at the pleasure of the task force and with duties determined by the task force.

Â Â Â Â Â  (9) In addition to other funds made available for the work of the task force, the task force may accept gifts and grants from public and private sources to be used to carry out the purposes for which the task force exists and to alleviate hunger in the state.

Â Â Â Â Â  (10) The moneys received under subsection (9) of this section shall be deposited in a special account, separate and distinct from the General Fund, to be named the Hunger Relief Account which account is established. All moneys in the account and all earnings thereon are continuously appropriated to the Hunger Relief Task Force to be used together with any federal funds that may be available to carry out the work of the task force and to alleviate hunger in the state. [Formerly 411.849; 2001 c.900 Â§203]

Â Â Â Â Â  Note: See note under 458.530.

Â Â Â Â Â  458.540 Short title. ORS 458.530 to 458.545 may be cited as the ÂOregon Hunger Relief Act.Â [Formerly 411.851; 2005 c.22 Â§330]

Â Â Â Â Â  458.545 Duties. The Hunger Relief Task Force shall:

Â Â Â Â Â  (1) Function as the designated state unit on hunger.

Â Â Â Â Â  (2) Serve within government and in the state at large as an advocate for hungry persons.

Â Â Â Â Â  (3) Participate in coordinating the effective and efficient provision of services to hungry citizens so that the services will be readily available to the greatest number over the widest geographic area; assure that information on these services is available in each locality, utilizing whenever possible existing information services; and assure that each new service receives maximum publicity at the time it is initiated.

Â Â Â Â Â  (4) Have authority to study programs and budgets of all public agencies and those private agencies willing to cooperate which provide services directed at the alleviation or eradication of hunger. After such study, the task force shall make recommendations to the Governor, Legislative Assembly and the agencies involved. Such recommendations shall be designed to provide coordination of programs for hungry persons, to avoid unnecessary duplication in provision of services, to point out gaps in provision of services and to recommend ways of filling gaps in services. The task force also shall recommend development of a comprehensive plan for delivery of services to hungry persons. In carrying out these tasks, the task force shall coordinate its efforts with other advisory groups or entities with similar or related responsibilities to avoid duplication of effort.

Â Â Â Â Â  (5) Encourage, by expansion of existing activities and programs for the hungry, by school programs, by meals-on-wheels, by counseling or by other means, public and private development of nutrition programs for hungry citizens that prevent or minimize hunger and illness which is related to hunger or nutritional deficiencies.

Â Â Â Â Â  (6) Conduct research and other appropriate activities to determine:

Â Â Â Â Â  (a) The dimensions of hunger in the state;

Â Â Â Â Â  (b) The availability and accessibility of emergency food in all areas of the state;

Â Â Â Â Â  (c) The opportunities for public and private partnerships in the areas of food and nutrition;

Â Â Â Â Â  (d) The participation rates of eligible persons in all federal food programs, especially food stamps;

Â Â Â Â Â  (e) The identification of persons needing food and nutrition services who are not eligible under existing programs;

Â Â Â Â Â  (f) Barriers to the participation of eligible persons in food and nutrition programs; and

Â Â Â Â Â  (g) The impact of economic changes on food and nutrition programs.

Â Â Â Â Â  (7) Develop specific proposals and recommendations for action for presentation to the Governor and the Legislative Assembly.

Â Â Â Â Â  (8) Prepare and disseminate an annual report on the status of hunger in the state, efforts being made to alleviate and eradicate hunger, and proposals and recommendations for strengthening progress toward the eradication of hunger. [Formerly 411.850]

Â Â Â Â Â  Note: See note under 458.530.

Â Â Â Â Â  458.555 Oregon Volunteers Commission for Voluntary Action and Service. (1) There is established the Oregon Volunteers Commission for Voluntary Action and Service within the Housing and Community Services Department.

Â Â Â Â Â  (2) The commission shall consist of at least 15 members appointed by the Governor and may consist of not more than 25 members appointed by the Governor.

Â Â Â Â Â  (3) The term of office of each member is three years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on the first day of the next following month. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointment of the members of the commission is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) A member of the commission is entitled to receive, from moneys available to the commission, actual and necessary travel and other expenses incurred in the performance of official duties as provided in ORS 292.495. [2001 c.848 Â§1; 2005 c.29 Â§1]

Â Â Â Â Â  Note: 458.555 to 458.575 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.558 Commission membership. (1) The members of the Oregon Volunteers Commission for Voluntary Action and Service must be citizens of this state who have a proven commitment to community service and who have a demonstrated interest in fostering and nurturing citizen involvement as a strategy for strengthening communities and promoting the ethic of service in all sectors of this state.

Â Â Â Â Â  (2) The Governor shall appoint as members of the commission at least one of each of the following:

Â Â Â Â Â  (a) An individual with experience in educational, training and development needs of youth, particularly disadvantaged youth.

Â Â Â Â Â  (b) An individual with experience in promoting involvement of older adults in service and volunteerism.

Â Â Â Â Â  (c) A representative of community-based agencies or organizations within this state.

Â Â Â Â Â  (d) The Superintendent of Public Instruction or designee.

Â Â Â Â Â  (e) A representative of local governments in this state.

Â Â Â Â Â  (f) A representative of local labor unions in this state.

Â Â Â Â Â  (g) A representative of business.

Â Â Â Â Â  (h) A person at least 16, but not more than 25, years of age who is a participant or supervisor in a national service program.

Â Â Â Â Â  (i) A representative of a national service program described in 42 U.S.C. 12572(a).

Â Â Â Â Â  (3) In addition to appointing members under subsection (2) of this section, the Governor may appoint as members individuals from the following groups:

Â Â Â Â Â  (a) Educators.

Â Â Â Â Â  (b) Experts in the delivery of human, educational, environmental or public safety services to communities and individuals.

Â Â Â Â Â  (c) Members of Native American tribes.

Â Â Â Â Â  (d) At-risk youths who are out of school.

Â Â Â Â Â  (e) Entities that receive assistance under the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.).

Â Â Â Â Â  (4) In making appointments of members described in subsections (2) and (3) of this section, the Governor shall ensure that:

Â Â Â Â Â  (a) No more than 50 percent of the appointed members are from the same political party; and

Â Â Â Â Â  (b) No more than 25 percent of the appointed members are state employees. [2001 c.848 Â§3; 2005 c.29 Â§2]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.560 Commission officers; meetings. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall select a commission member as chairperson and another as vice chairperson, for terms, and with duties and powers necessary for the performance of the functions of those offices, as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [2001 c.848 Â§4; 2005 c.29 Â§3]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.563 Director; employees; nonpolicy rules. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall appoint a director to serve at the pleasure of the commission. The director must have experience and education in public administration or nonprofit management.

Â Â Â Â Â  (2) The designation of the director must be by written order, filed with the Secretary of State.

Â Â Â Â Â  (3) Subject to any applicable provisions of the State Personnel Relations Law, the director shall appoint all subordinate officers and employees of the commission, prescribe their duties and fix their compensation.

Â Â Â Â Â  (4) The director of the commission shall report to, and comply with the directions of, the Director of the Housing and Community Services Department in the development and administration of non-policymaking activities, including but not limited to rules and other directions for commission personnel, fiscal practices and purchasing of commission supplies. [2001 c.848 Â§5; 2003 c.639 Â§2; 2005 c.29 Â§4]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.565 Advisory and technical committees. (1) The Oregon Volunteers Commission for Voluntary Action and Service may establish advisory and technical committees as the commission considers necessary to aid and advise the commission in the performance of commission functions. These committees may be continuing or temporary committees. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint the committee members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but at the discretion of the commission may be reimbursed, from moneys available to the commission, for actual and necessary travel and other expenses incurred by them in the performance of their official duties, as provided in ORS 292.495. [2001 c.848 Â§7; 2005 c.29 Â§5]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.568 Commission duties. The Oregon Volunteers Commission for Voluntary Action and Service shall:

Â Â Â Â Â  (1) Develop programs and provide oversight and administration of programs granted to this state by the Corporation for National and Community Service under the National and Community Service Trust Act of 1993, as amended, (P.L. 103-82).

Â Â Â Â Â  (2) Prepare state applications to the Corporation for National and Community Service for financial assistance for state-based service programs.

Â Â Â Â Â  (3) Develop a statewide plan that is designed to meet or exceed the Oregon benchmark on volunteerism.

Â Â Â Â Â  (4) Develop projects, training methods, curriculum materials and other materials and activities related to state service programs that receive assistance directly from the Corporation for National and Community Service.

Â Â Â Â Â  (5) To engage citizens in service and to strengthen communities, create statewide access for all Oregon citizens to a variety of volunteer opportunities by:

Â Â Â Â Â  (a) Evaluating the status of volunteerism in the public, private and nonprofit sectors of this state;

Â Â Â Â Â  (b) Examining methods to strengthen the capacity of volunteer organizations to support citizen involvement; and

Â Â Â Â Â  (c) Educating all citizens about the importance of citizen involvement and voluntary action.

Â Â Â Â Â  (6) Encourage youth and young adults to engage in their communities through voluntary action by:

Â Â Â Â Â  (a) Assisting efforts to inform young Oregonians about opportunities for involvement in the public, private and nonprofit sectors;

Â Â Â Â Â  (b) Promoting the value of service learning as an educational strategy in the kindergarten through higher educational systems; and

Â Â Â Â Â  (c) Collaborating with groups to advocate for youth voice in the public, private and nonprofit governing structures.

Â Â Â Â Â  (7) Promote recognition of volunteerism and service into the daily operation of public, private and nonprofit sectors throughout the state by:

Â Â Â Â Â  (a) Promoting a statewide volunteer recognition plan open to all sectors; and

Â Â Â Â Â  (b) Assisting efforts by Oregon communities to encourage citizen involvement in volunteerism. [2001 c.848 Â§2; 2005 c.29 Â§6]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.570 Additional duties. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall act in all respects as the successor to the Oregon Commission for National and Community Service formed in response to the National and Community Service Trust Act of 1993.

Â Â Â Â Â  (2) The Oregon Volunteers Commission for Voluntary Action and Service shall act at all times in compliance with the requirements imposed upon a state commission by the National and Community Service Trust Act of 1993 in effect on January 1, 2006. [2001 c.848 Â§9; 2005 c.29 Â§7]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.573 Rules establishing standards and guidelines. In accordance with applicable provisions in ORS chapter 183, the Oregon Volunteers Commission for Voluntary Action and Service may adopt rules:

Â Â Â Â Â  (1) Establishing standards and guidelines for applications for grants; and

Â Â Â Â Â  (2) Establishing standards and requirements for administration of programs funded by grants. [2001 c.848 Â§6; 2005 c.29 Â§8]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.575 Solicitation of moneys by commission. The Oregon Volunteers Commission for Voluntary Action and Service may apply for and accept grants, contributions and assistance from any federal, state or local government agency and any foundation, individual or organization for the purposes of performance of commission duties under ORS 458.568. [2001 c.848 Â§8; 2005 c.29 Â§9]

Â Â Â Â Â  Note: See note under 458.555.

OREGON HOUSING FUND

Â Â Â Â Â  458.600 Policy and intent. It is declared to be the policy and intent of the Legislative Assembly that the State of Oregon:

Â Â Â Â Â  (1) Shall assist in improving the quality of life of homeless persons within this state by insuring the availability of an appropriate range of residential opportunities.

Â Â Â Â Â  (2) Shall seek to reduce the number of homeless people in this state. [1991 c.736 Â§1]

Â Â Â Â Â  458.605 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The number of people who are homeless is on the rise in this state, as across the nation.

Â Â Â Â Â  (2) Homeless people can be found in every county and city in this state.

Â Â Â Â Â  (3) Family members, including children, represent the majority of the increase in the homeless population.

Â Â Â Â Â  (4) Facilitating housing for families with children reduces the need for other state services such as foster care and child abuse treatment.

Â Â Â Â Â  (5) Facilitating shelter so that homeless people do not have to live outdoors or in cars reduces weather-related illness, thereby reducing health care costs and services required for this population.

Â Â Â Â Â  (6) Developing affordable housing in Oregon is necessary to maintain the quality of life, create jobs and to further economic development. [1991 c.736 Â§2; subsection (6) enacted as 1991 c.740 Â§1]

Â Â Â Â Â  458.610 Definitions for ORS 458.600 to 458.655. For purposes of ORS 458.600 to 458.655:

Â Â Â Â Â  (1) ÂCouncilÂ means the State Housing Council established in ORS 456.567.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Housing and Community Services Department established in ORS 456.555.

Â Â Â Â Â  (3) ÂDisabledÂ means those persons described as such by the Fair Housing Amendments Act of 1988.

Â Â Â Â Â  (4) ÂLow incomeÂ means individuals or households that receive more than 50 percent but less than 80 percent of the area median income as determined by the council based on information from the United States Department of Housing and Urban Development.

Â Â Â Â Â  (5) ÂOrganizationÂ means a:

Â Â Â Â Â  (a) Nonprofit corporation established under ORS chapter 65;

Â Â Â Â Â  (b) Housing authority established under ORS 456.055 to 456.235; or

Â Â Â Â Â  (c) Local government as defined in ORS 197.015.

Â Â Â Â Â  (6) ÂVery low incomeÂ means individuals or households which receive less than 50 percent of the area median income as determined by the council based on information from the United States Department of Housing and Urban Development. [1991 c.740 Â§2; 1995 c.79 Â§271]

Â Â Â Â Â  458.620 Oregon Housing Fund created; Housing Development and Guarantee Account, Emergency Housing Account, Home Ownership Assistance Account and Farmworker Housing Development Account created. (1) There is created, separate and distinct from the General Fund of the State Treasury, the Oregon Housing Fund, which shall consist of four separate revolving accounts, the Housing Development and Guarantee Account, the Emergency Housing Account, the Home Ownership Assistance Account and the Farmworker Housing Development Account.

Â Â Â Â Â  (2) All earnings on investment of moneys in the Housing Development and Guarantee Account shall accrue to that account. All earnings on investment of moneys in the Emergency Housing Account shall accrue to that account. All earnings on investment of moneys in the Home Ownership Assistance Account shall accrue to that account. All earnings on investment of moneys in the Farmworker Housing Development Account shall accrue to that account.

Â Â Â Â Â  (3)(a) Moneys in the Housing Development and Guarantee Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.625 and 458.630.

Â Â Â Â Â  (b) Moneys in the Emergency Housing Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.650.

Â Â Â Â Â  (c) Moneys in the Home Ownership Assistance Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.655.

Â Â Â Â Â  (d) Moneys in the Farmworker Housing Development Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.660.

Â Â Â Â Â  (4) Moneys deposited in the Oregon Housing Fund pursuant to subsection (5) of this section shall be credited to the Housing Development and Guarantee Account.

Â Â Â Â Â  (5) Individuals and corporations, both for profit or nonprofit, may make monetary contributions to the Housing Development and Guarantee Account. [1991 c.740 Â§Â§3,8; 1995 c.174 Â§1; 2001 c.310 Â§Â§2,3]

Â Â Â Â Â  458.625 Disbursement of account investment revenues in Housing Development and Guarantee Account; grant and loan preferences; revenue retention. (1) The Housing and Community Services Department may disburse the revenue earned from investment of the principal in the Housing Development and Guarantee Account to expand this stateÂs supply of housing for low and very low income families and individuals, including, but not limited to, housing for persons over 65 years of age, disabled persons, farmworkers and Native Americans. The State Housing Council shall have a policy that provides for distribution by the department of account investment revenue disbursements statewide while concentrating account investment revenue disbursements in those areas of the state with the greatest need for low and very low income housing, as determined by the council.

Â Â Â Â Â  (2) The department may disburse account investment revenue, in the form of grants or loans as determined by the department, for any or all of the following purposes:

Â Â Â Â Â  (a) To organizations as defined in ORS 458.610 and to for-profit business entities to construct new housing or to acquire or rehabilitate existing structures, or both, for housing for persons of low or very low income, or both;

Â Â Â Â Â  (b) To provide nonprofit organizations, as set forth in ORS 458.210 to 458.240, technical assistance or predevelopment costs, or both. Predevelopment costs include, but are not limited to, site acquisition, architectural services and project consultants. Predevelopment costs do not include costs described in paragraph (c) of this subsection;

Â Â Â Â Â  (c) For costs to develop nonprofit organizations that show sufficient evidence of having strong community support and a strong likelihood of producing low or very low income housing. Account investment revenue may not be used by an organization for its general operations;

Â Â Â Â Â  (d) To match public and private moneys available from other sources for purposes of production of low or very low income housing; or

Â Â Â Â Â  (e) For purposes of administration of the account, not to exceed five percent of the account investment revenue.

Â Â Â Â Â  (3) The department shall give preference in making grants or loans to those entities that the department determines will:

Â Â Â Â Â  (a) Provide the greatest number of low and very low income housing units constructed, acquired or rehabilitated for the amount of account investment revenue expended by matching account investment revenue with other grant, loan or eligible in-kind contributions;

Â Â Â Â Â  (b) Ensure the longest use for the units as low or very low income housing units; or

Â Â Â Â Â  (c) Include social services to occupants of the proposed housing, including but not limited to, programs that address home health care, mental health care, alcohol and drug treatment and post-treatment care, child care and case management.

Â Â Â Â Â  (4) Account investment revenue derived in any calendar year may be used to construct, acquire or rehabilitate housing for low and very low income persons but not more than 25 percent of the account investment revenue derived in any calendar year may be used to construct, acquire or rehabilitate housing for low income households. Account investment revenue not disbursed by the department as grants or loans to construct, acquire or rehabilitate low or very low income housing may be retained and credited as account principal.

Â Â Â Â Â  (5) Loans disbursed from account investment revenue shall bear an interest rate equal to the interest rate paid on United States Treasury long-term obligations as identified by the department. [1991 c.740 Â§5; 1999 c.283 Â§1; 2003 c.743 Â§5]

Â Â Â Â Â  458.630 Use of funds in Housing Development and Guarantee Account; preferences. (1)(a) The Housing and Community Services Department may hold and use the principal that is credited to the Housing Development and Guarantee Account as the Guarantee Fund. The department may use the fund to guarantee repayment of loans made to finance the construction, development, acquisition or rehabilitation of low income housing, of the commercial component of a structure that contains both commercial property and low income housing, or of both. The department, by rule, shall specify the grounds on which it may deny loan guarantees for a structure that contains both commercial and low income housing components. The grounds for denial specified by the department must include, but need not be limited to, a commercial component that is excessive in scope or that is designed for commercial activity of a type incompatible with residential housing. The State Housing Council shall review loans that are guaranteed by the fund to ensure that the loans meet prudent underwriting standards.

Â Â Â Â Â  (b) A guarantee may not be prepared or construed in such a manner as to violate the provisions of section 7, Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) The department may not issue any loan guarantee under this section that guarantees the repayment of more than 25 percent of the original principal balance of any loan.

Â Â Â Â Â  (3) The department may not issue a loan guarantee if the guarantee would cause the aggregate dollar total of all loan guarantees issued by the department under this section to exceed two times the total amount then in the Guarantee Fund established under subsection (1) of this section. Notwithstanding ORS 458.625, whenever payouts on loan guarantees cause the fund principal to decrease by five percent or more, the interest on the fund shall be deposited only to the principal account until the amount of the fund principal lost due to payouts on loan guarantees is restored.

Â Â Â Â Â  (4) Subject to council review under subsection (1) of this section, the department shall give preference for loan guarantees under this section to loans for the construction, development, acquisition or rehabilitation of low income housing, or of structures containing both commercial and low income housing components, that the department determines will:

Â Â Â Â Â  (a) Provide the greatest number of low income housing units constructed, acquired, developed or rehabilitated for the amount of guarantee allowed;

Â Â Â Â Â  (b) Ensure the longest possible use for the units as low income housing units. Pursuant to this end, the State Housing Council may adopt a formula that optimizes the interests of the lender and the developer and the working life of the low income units; or

Â Â Â Â Â  (c) Include a program of services for the occupants of the proposed housing including, but not limited to, programs that address home health care, mental health services, alcohol and drug treatment and post-treatment care, child care and case management.

Â Â Â Â Â  (5) The council may adopt a policy that gives loan guarantee preference to loans for low income housing, or structures containing both commercial and low income housing components, for which the department has provided a grant, loan, tax credit or other investment. [1991 c.740 Â§6; 1993 c.2 Â§1; 1997 c.329 Â§1; 2003 c.20 Â§1; 2003 c.743 Â§6]

Â Â Â Â Â  458.650 Disbursement of funds in Emergency Housing Account; grant policies. (1) The Emergency Housing Account shall be administered by the Housing and Community Services Department to assist homeless persons and those persons who are at risk of becoming homeless. For purposes of this section, ÂaccountÂ means the Emergency Housing Account.

Â Â Â Â Â  (2) The State Housing Council shall develop policy for giving grants to organizations that shall use the funds to provide to low and very low income persons, including but not limited to, persons more than 65 years of age, disabled persons, farmworkers and Native Americans:

Â Â Â Â Â  (a) Emergency shelters and attendant services;

Â Â Â Â Â  (b) Transitional housing services designed to assist persons to make the transition from homelessness to permanent housing and economic independence;

Â Â Â Â Â  (c) Supportive housing services to enable persons to continue living in their own homes or to provide in-home services for such persons for whom suitable programs do not exist in their geographic area;

Â Â Â Â Â  (d) Programs that provide emergency payment of home payments, rents or utilities; or

Â Â Â Â Â  (e) Some or all of the needs described in paragraphs (a) to (d) of this subsection.

Â Â Â Â Â  (3)(a) The council shall require as a condition of awarding a grant that the organization demonstrate to the satisfaction of the council that the organization has the capacity to deliver any service proposed by the organization.

Â Â Â Â Â  (b) Any funds granted under this section shall not be used to replace existing funds. Funds granted under this section may be used to supplement existing funds. An organization may use funds to support existing programs or to establish new programs.

Â Â Â Â Â  (c) The council, by policy, shall give preference in granting funds to those organizations that coordinate services with those programs established under ORS 458.625.

Â Â Â Â Â  (4) The department may expend for administration of the account no more than five percent of the account appropriation. [1991 c.740 Â§7]

Â Â Â Â Â  458.655 Disbursement of moneys in Home Ownership Assistance Account; grant preferences. (1) The Home Ownership Assistance Account shall be administered by the Housing and Community Services Department to expand the stateÂs supply of homeownership housing for low and very low income families and individuals, including, but not limited to, housing for persons over 65 years of age, disabled persons, farmworkers and Native Americans. The State Housing Council shall have a policy of distributing funds statewide while concentrating funds in those areas of the state with the greatest need, as determined by the council, for low and very low income homeownership housing. However, the councilÂs policy of distributing funds may differ from the distribution policy for the Housing Development and Guarantee Account.

Â Â Â Â Â  (2) Funds in the Home Ownership Assistance Account shall be granted to organizations, as defined in ORS 458.610 (5), that both sponsor and manage low income homeownership programs, including lease-to-own programs, for the construction of new homeownership housing or for the acquisition or rehabilitation of existing structures for homeownership housing for persons of low or very low income, or both.

Â Â Â Â Â  (3) The council shall develop a policy for disbursing grants for any or all of the following purposes:

Â Â Â Â Â  (a) To aid low income homeownership programs, including program administration, in purchasing land, providing assistance with down payment costs, or providing homeownership training and qualification services or any combination thereof. No Home Ownership Assistance Account funds shall be used by an organization for its general operations or for a substantial portion of construction or rehabilitation costs;

Â Â Â Â Â  (b) To match public and private moneys available from other sources for purposes of the provision of low or very low income homeownership housing; or

Â Â Â Â Â  (c) To administer the Home Ownership Assistance Account, not to exceed five percent of the revenue.

Â Â Â Â Â  (4) The council, in developing policy under subsection (3) of this section, shall give preference in making grants to those entities that propose to:

Â Â Â Â Â  (a) Provide the greatest number of low and very low income homeownership housing units constructed, acquired or rehabilitated for the amount of account money expended by matching account funds with other grant, loan or eligible in-kind contributions;

Â Â Â Â Â  (b) Ensure the longest use for the units as low or very low income homeownership housing units, such as by including some form of equity recapture, as determined by the council; and

Â Â Â Â Â  (c) Include social services for occupants and proposed occupants of the proposed housing, including but not limited to, programs that address home health care, mental health care, alcohol and drug treatment and post-treatment care, child care, homeownership training, mortgage qualification service, credit repair and case management. [1995 c.174 Â§3]

Â Â Â Â Â  458.660 Disbursement of moneys in Farmworker Housing Development Account. The Housing and Community Services Department shall disburse the moneys credited to the Farmworker Housing Development Account to expand this stateÂs supply of housing for low and very low income farmworkers. [2001 c.310 Â§1]

Â Â Â Â Â  Note: 458.660 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

INDIVIDUAL DEVELOPMENT ACCOUNTS

Â Â Â Â Â  458.670 Definitions for ORS 458.670 to 458.700. As used in this section and ORS 458.675 to 458.700, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccount holderÂ means a member of a lower income household who is the named depositor of an individual development account.

Â Â Â Â Â  (2) ÂFiduciary organizationÂ means:

Â Â Â Â Â  (a) A nonprofit, fund raising organization that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on January 1, 1999; or

Â Â Â Â Â  (b) A federally recognized Indian tribe or band.

Â Â Â Â Â  (3) ÂFinancial institutionÂ means:

Â Â Â Â Â  (a) An organization regulated under ORS chapters 706 to 716, 722 or 723; or

Â Â Â Â Â  (b) In the case of individual development accounts established for the purpose described in ORS 458.685 (1)(c), a financial institution as defined in ORS 348.841.

Â Â Â Â Â  (4) ÂIndividual development accountÂ means a contract between an account holder and a fiduciary organization, for the deposit of funds into a financial institution by the account holder, and the deposit of matching funds into the financial institution by the fiduciary organization, to allow the account holder to accumulate assets for use toward achieving a specific purpose approved by the fiduciary organization.

Â Â Â Â Â  (5) ÂLower income householdÂ means a household having an income equal to or less than 80 percent of the median household income for the area as determined by the Housing and Community Services Department. In making the determination, the department shall give consideration to any data on area household income published by the United States Department of Housing and Urban Development. [1999 c.1000 Â§1; 2001 c.648 Â§3]

Â Â Â Â Â  Note: 458.670 to 458.700 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.675 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The problem of poverty will not be solved solely by government programs and income subsidies.

Â Â Â Â Â  (2) Family economic well-being does not come solely from income, spending or consumption, but instead requires savings, investment and the accumulation of assets.

Â Â Â Â Â  (3) It is appropriate for the state to institute an asset-based antipoverty strategy.

Â Â Â Â Â  (4) The state has an opportunity to take advantage of private and federal resources by making the transition to an asset-based antipoverty strategy. Those resources include, but are not limited to, the Assets for Independence Act (42 U.S.C. 604) and the Workforce Investment Act (P.L. 105-220).

Â Â Â Â Â  (5) Investment through an individual development account system will help lower income households obtain the assets they need to succeed. Communities and this state will experience resultant economic and social benefits accruing from the promotion of job training and higher education, home ownership and small business development.

Â Â Â Â Â  (6) It is desirable for this state to enact legislation that enables an authorized fiduciary organization sufficient flexibility to receive private, state and federal moneys for individual development accounts. The Legislative Assembly should periodically review the provisions of ORS 458.675 to 458.700 to ensure that this state maximizes the receipt of available federal moneys for individual development accounts. [1999 c.1000 Â§2]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.680 Persons qualifying as account holders. (1) A person who qualifies to become an account holder may enter into an agreement with a fiduciary organization for the establishment of an individual development account.

Â Â Â Â Â  (2) A person qualifies to become an account holder if the person is a member of a lower income household that has a net worth of less than $20,000. As used in this subsection, Ânet worthÂ means the value of all assets owned in whole or part by household members, other than equity in a residence, minus the total debts and obligations of household members, all as measured at the time that the person applies to establish the account.

Â Â Â Â Â  (3) A person applying to establish an account must enroll in a personal development plan developed by the person and the fiduciary organization. The plan must provide the person with appropriate financial counseling, career or business planning and other services designed to increase the independence of the person and the personÂs household through achievement of the accountÂs approved purpose.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, a fiduciary organization may refuse to allow a qualified person to establish an account if establishment of the account would result in the members of a lower income household having more than one account. Notwithstanding subsection (1) of this section, a fiduciary organization shall refuse to allow a qualified person to establish an account if establishment of the account would result in the members of a lower income household having more than two accounts. [1999 c.1000 Â§3]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.685 Approved purpose of account; emergency withdrawal; removal of account holder from program. (1) A person may establish an individual development account only for a purpose approved by a fiduciary organization. Purposes that the fiduciary organization may approve are:

Â Â Â Â Â  (a) The acquisition of post-secondary education or job training.

Â Â Â Â Â  (b) If the account holder has established the account for the benefit of a household member who is under the age of 18 years, the payment of extracurricular nontuition expenses designed to prepare the member for post-secondary education or job training.

Â Â Â Â Â  (c) If the account holder has established a college savings network account under ORS 348.841 to 348.873 on behalf of a designated beneficiary, the establishment of an additional college savings network account on behalf of the same designated beneficiary.

Â Â Â Â Â  (d) The purchase of a primary residence. In addition to payment on the purchase price of the residence, account moneys may be used to pay any usual or reasonable settlement, financing or other closing costs. The account holder must not have owned or held any interest in a residence during the three years prior to making the purchase. However, this three-year period shall not apply to displaced homemakers or other individuals who have lost home ownership as a result of divorce.

Â Â Â Â Â  (e) The capitalization of a small business. Account moneys may be used for capital, plant, equipment and inventory expenses or for working capital pursuant to a business plan. The business plan must have been developed by a financial institution, nonprofit microenterprise program or other qualified agent demonstrating business expertise and have been approved by the fiduciary organization. The business plan must include a description of the services or goods to be sold, a marketing plan and projected financial statements.

Â Â Â Â Â  (2)(a) If an emergency occurs, an account holder may withdraw all or part of the account holderÂs deposits to an individual development account for a purpose not described in subsection (1) of this section. As used in this paragraph, an emergency includes making payments for necessary medical expenses, to avoid eviction of the account holder from the account holderÂs residence and for necessary living expenses following a loss of employment.

Â Â Â Â Â  (b) The account holder must reimburse the account for the amount withdrawn under this subsection within 12 months after the date of the withdrawal. Failure of an account holder to make a timely reimbursement to the account is grounds for removing the account holder from the individual development account program. Until the reimbursement has been made in full, an account holder may not withdraw any matching deposits or accrued interest on matching deposits from the account.

Â Â Â Â Â  (3) If an account holder withdraws moneys from an individual development account for other than an approved purpose, the fiduciary organization may remove the account holder from the program.

Â Â Â Â Â  (4) If an account holder moves from the area where the program is conducted or is otherwise unable to continue in the program, the fiduciary organization may remove the account holder from the program.

Â Â Â Â Â  (5) If an account holder is removed from the program under subsection (2), (3) or (4) of this section, all matching deposits in the account and all interest earned on matching deposits shall revert to the fiduciary organization. The fiduciary organization shall use the reverted funds as a source of matching deposits for other accounts. [1999 c.1000 Â§4; 2001 c.648 Â§4; 2003 c.280 Â§18]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.690 Required account features. (1) Notwithstanding ORS 315.271, a fiduciary organization selected under ORS 458.695 may qualify as the recipient of account contributions that qualify the contributor for a tax credit under ORS 315.271 only if the fiduciary organization structures the accounts to have the following features:

Â Â Â Â Â  (a) The fiduciary organization matches amounts deposited by the account holder according to a formula established by the fiduciary organization. The fiduciary organization shall deposit not less than $1 nor more than $5 into the account for each $1 deposited by the account holder.

Â Â Â Â Â  (b) The matching deposits by the fiduciary organization to the individual development account are placed in:

Â Â Â Â Â  (A) A savings account jointly held by the account holder and the fiduciary organization and requiring the signatures of both for withdrawals;

Â Â Â Â Â  (B) A savings account that is controlled by the fiduciary organization and is separate from the savings account of the account holder; or

Â Â Â Â Â  (C) In the case of an account established for the purpose described in ORS 458.685 (1)(c), a college savings network account under ORS 348.841 to 348.873, in which the fiduciary organization is the account owner as defined in ORS 348.841.

Â Â Â Â Â  (2) Deposits by a fiduciary organization to an account may not exceed $2,000 in any 12-month period. A fiduciary organization may designate a lower amount as a limit on annual matching deposits to an account.

Â Â Â Â Â  (3) The total amount paid into an individual development account during its existence, including amounts from deposits, matching deposits and interest or investment earnings, may not exceed $20,000. [1999 c.1000 Â§5; 2001 c.648 Â§5; 2003 c.280 Â§19]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.695 Selection of fiduciary organizations. The Housing and Community Services Department may select fiduciary organizations to administer moneys directed by the state to individual development account purposes. In making the selections, the department shall consider factors including, but not limited to:

Â Â Â Â Â  (1) The ability of the fiduciary organization to implement and administer the individual development account program, including the ability to verify account holder eligibility, certify that matching deposits are used only for approved purposes and exercise general fiscal accountability;

Â Â Â Â Â  (2) The capacity of the fiduciary organization to provide or raise matching funds for the deposits of account holders;

Â Â Â Â Â  (3) The capacity of the fiduciary organization to provide financial counseling and other related services to account holders; and

Â Â Â Â Â  (4) The links that the fiduciary organization has to other activities and programs designed to increase the independence of this stateÂs lower income households through education and training, home ownership and small business development. [1999 c.1000 Â§6]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.700 Authority of fiduciary organizations; rules. (1) Subject to Housing and Community Services Department rules, a fiduciary organization has sole authority over, and responsibility for, the administration of individual development accounts. The responsibility of the fiduciary organization extends to all aspects of the account program, including marketing to participants, soliciting matching contributions, counseling account holders, providing financial literacy education, and conducting required verification and compliances activities. The fiduciary organization may establish program provisions as the organization believes necessary to ensure account holder compliance with the provisions of ORS 458.680 and 458.685. Notwithstanding ORS 458.670 (5) and 458.680 (2), a fiduciary organization may establish income and net worth limitations for account holders that are lower than the income and net worth limitations established by ORS 458.670 (5) and 458.680 (2).

Â Â Â Â Â  (2) A fiduciary organization may act in partnership with other entities, including businesses, government agencies, nonprofit organizations, community development corporations, community action programs, housing authorities and congregations to assist in the fulfillment of fiduciary organization responsibilities under this section and ORS 458.685, 458.690 and 458.695.

Â Â Â Â Â  (3) A fiduciary organization may use a reasonable portion of moneys allocated to the individual development account program for administration, operation and evaluation purposes.

Â Â Â Â Â  (4) A fiduciary organization selected to administer moneys directed by the state to individual development account purposes or receiving tax deductible contributions shall provide the Housing and Community Services Department with an annual report of the fiduciary organizationÂs individual development account program activity. The report shall be filed no later than 90 days after the end of the fiscal year of the fiduciary organization. The report shall include, but is not limited to:

Â Â Â Â Â  (a) The number of individual development accounts administered by the fiduciary organization;

Â Â Â Â Â  (b) The amount of deposits and matching deposits for each account;

Â Â Â Â Â  (c) The purpose of each account;

Â Â Â Â Â  (d) The number of withdrawals made; and

Â Â Â Â Â  (e) Any other information the department may require for the purpose of making a return on investment analysis.

Â Â Â Â Â  (5) A fiduciary organization that is the account owner of a college savings network account:

Â Â Â Â Â  (a) May make a qualified withdrawal only at the direction of the designated beneficiary and only after the college savings network account of the account holder that was established for the designated beneficiary has been reduced to a balance of zero exclusively through qualified withdrawals by the designated beneficiary; and

Â Â Â Â Â  (b) May make nonqualified withdrawals only if the college savings network account of the account holder that was established for the designated beneficiary has a balance of less than $100 or if the account holder or designated beneficiary has granted permission to make the withdrawal. Moneys received by a fiduciary organization from a nonqualified withdrawal made under this paragraph must be used for individual development account purposes.

Â Â Â Â Â  (6) The department may make all reasonable and necessary rules to ensure fiduciary organization compliance with this section and ORS 458.685, 458.690 and 458.695. [1999 c.1000 Â§7; 2001 c.648 Â§6; 2003 c.280 Â§20]

Â Â Â Â Â  Note: See note under 458.670.

COMMUNITY DEVELOPMENT PROJECTS

Â Â Â Â Â  458.705 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The population of the state is growing and is expected to continue growing well into the 21st century. That population growth is uneven, resulting in some places struggling to manage new people, jobs and building, and other places being eager to attract a share of growth and economic development. A communityÂs pattern of development can accommodate a growing population and help rebuild rural and distressed economies while maintaining the stateÂs quality of life. Downtown areas need to be revitalized to accommodate more business and civic activity. Affordable housing must be developed near job centers. Rural and distressed communities need to be rebuilt to allow all sectors of the state to share in economic prosperity.

Â Â Â Â Â  (2) Numerous barriers exist to achieving vibrant downtown areas and community centers, ample affordable housing and thriving rural economies. Overcoming those barriers will require the state to work in partnership with local communities, the private sector and community-based groups to provide livability. Regulations must be balanced with incentives. Private sector financing must be better leveraged. Local planning and zoning codes must allow the redevelopment of strategic infill sites. The needs of working families for housing, transportation and services that are affordable and accessible must be addressed by the entire community.

Â Â Â Â Â  (3) A critical element in the creation of effective partnerships is a flexible funding source that can serve as an incentive to achieving quality development. Careful targeting of financial incentives can provide the needed impetus for revitalization of downtown areas throughout the state, the creation of affordable housing in the proper places and new job centers in places working to attract new growth.

Â Â Â Â Â  (4) State government, in tandem with local and federal governments, nonprofit organizations and the business sector, provides a variety of tools to help build strong Oregon communities. Targeted financial incentives will complement existing tools and allow state government and its partners to enhance livability and make cost-effective use of public infrastructure. The resulting communities will be economically viable and will have housing that is affordable to community residents. [1999 c.956 Â§1]

Â Â Â Â Â  Note: 458.705 to 458.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.710 Community Development Incentive Advisory Board. (1) There is created a Community Development Incentive Advisory Board consisting of the following members:

Â Â Â Â Â  (a) The Director of the Economic and Community Development Department;

Â Â Â Â Â  (b) The Director of the Department of Environmental Quality;

Â Â Â Â Â  (c) The Director of the Housing and Community Services Department;

Â Â Â Â Â  (d) The Director of the Department of Land Conservation and Development;

Â Â Â Â Â  (e) The Director of Transportation;

Â Â Â Â Â  (f) One representative from each of the following industries:

Â Â Â Â Â  (A) Commercial real estate development;

Â Â Â Â Â  (B) Residential real estate development; and

Â Â Â Â Â  (C) Banking;

Â Â Â Â Â  (g) One representative from each of the following:

Â Â Â Â Â  (A) Community development organizations;

Â Â Â Â Â  (B) Economic development organizations;

Â Â Â Â Â  (C) Downtown development organizations;

Â Â Â Â Â  (D) The Association of Oregon Counties; and

Â Â Â Â Â  (E) The League of Oregon Cities; and

Â Â Â Â Â  (h) One person not otherwise qualified under this subsection who possesses a demonstrated interest in community development.

Â Â Â Â Â  (2) Advisory board members described in subsection (1)(a) to (e) of this section shall serve as ex officio members. An ex officio member may delegate board membership duties to an employee of the memberÂs department.

Â Â Â Â Â  (3) The Governor shall appoint the members described under subsection (1)(f), (g) and (h) of this section. The appointments shall be for a four-year term. Appointed members serve at the pleasure of the Governor.

Â Â Â Â Â  (4) All members of the advisory board are entitled to compensation as provided under ORS 292.495 for actual and necessary travel expenses incurred in the performance of board duties. In addition, the members of the board representing industries or organizations are entitled to compensation as provided under ORS 292.495. [1999 c.956 Â§6]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.715 Advisory board duties. (1) The Community Development Incentive Advisory Board shall:

Â Â Â Â Â  (a) Develop program guidelines, including specific project criteria and financing mechanisms.

Â Â Â Â Â  (b) Review applications seeking funding from the Community Development Incentive Project Fund and make recommendations for funding approval to the Director of the Housing and Community Services Department.

Â Â Â Â Â  (c) Review proposals for cooperative agreements or joint projects between the Housing and Community Services Department and other agencies to facilitate the goals of the fund.

Â Â Â Â Â  (2) Subject to available financing, the advisory board may recommend, and the director may approve, any project that carries out the goals of the fund. [1999 c.956 Â§7]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.720 Community Development Incentive Project Fund; purpose; lottery bond proceeds. (1) Pursuant to ORS 286.560 to 286.580 and 348.716, lottery bonds may be issued to make grants or loans to Oregon municipalities, businesses and individuals to encourage real estate developments that promote downtown and community center areas, provide affordable housing and other infill developments, and fund projects that promote business opportunities in OregonÂs distressed areas and rural communities.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The grants and loans made will be used to fund projects that assist Oregon communities in managing growth, thereby attracting industry and workers and improving OregonÂs labor market; and

Â Â Â Â Â  (b) The projects will bring jobs and economic diversity to OregonÂs distressed areas and rural communities.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $25 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to this section shall be issued only at the request of the Director of the Housing and Community Services Department.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Community Development Incentive Project Fund, which is hereby established in the State Treasury separate and distinct from the General Fund.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in subsection (1) of this section and for bond-related costs.

Â Â Â Â Â  (6) Interest earned by the Community Development Incentive Project Fund shall be credited to the fund or to the Housing Development and Guarantee Account, as determined by the director. In addition to any other moneys specifically designated by law, the fund shall consist of any amounts appropriated by the Legislative Assembly and any gifts, grants or donations. [Subsections (1) to (5) of 1999 Edition enacted as 1999 c.702 Â§3; subsection (6) of 1999 Edition enacted as 1999 c.956 Â§3; 2003 c.743 Â§7]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.725 Fund appropriation and expenditure guidelines. All moneys deposited in the Community Development Incentive Project Fund are continuously appropriated to the Housing and Community Services Department to carry out the purposes of the fund. In addition to any other purpose specifically provided by law, moneys deposited in the fund shall be expended for community development purposes, including but not limited to:

Â Â Â Â Â  (1) Promoting affordable housing development near jobs and transportation;

Â Â Â Â Â  (2) Revitalizing downtowns and community centers; and

Â Â Â Â Â  (3) Rebuilding rural and distressed economies. [1999 c.956 Â§4]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.730 Department use of financing mechanisms; determination of funding adequacy. (1) The Housing and Community Services Department may use the moneys in the Community Development Incentive Project Fund in any manner permitted under ORS 458.735. However, the primary purpose of the fund is to finance developments identified by the Community Development Incentive Advisory Board if other state or private financing sources are inadequate or unavailable. The department shall make the final determination as to whether financing sources are inadequate or unavailable.

Â Â Â Â Â  (2) In expending moneys from the fund, the department may use financing mechanisms that include, but are not limited to:

Â Â Â Â Â  (a) Grants or loans for the development of multifamily or single-family affordable housing located near community centers or employment centers.

Â Â Â Â Â  (b) Grants or loans for the development of mixed-use real estate projects located in downtown or community center areas.

Â Â Â Â Â  (c) Grants or loans that result in the placement or retention of businesses in downtown or community center areas.

Â Â Â Â Â  (d) Partial loan guarantees or other credit enhancement tools to private commercial lenders.

Â Â Â Â Â  (e) Grants or loans to finance infrastructure development that creates jobs or housing in communities identified by the Economic and Community Development Department as rural or distressed.

Â Â Â Â Â  (f) Interim ownership by the Housing and Community Services Department of real estate located within downtown or community center areas.

Â Â Â Â Â  (g) Other financial tools or incentives that the Community Development Incentive Advisory Board determines would further the intended purposes of the fund. [1999 c.956 Â§5]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.735 Department review of projects; lending criteria. The Housing and Community Services Department shall:

Â Â Â Â Â  (1) Administer the Community Development Incentive Project Fund in accordance with rules adopted by the department. Notwithstanding ORS 456.555, department administration of the fund is not subject to State Housing Council policy, rules or standards.

Â Â Â Â Â  (2) Verify documentation and approve or disapprove funding recommended by the Community Development Incentive Advisory Board under ORS 458.715.

Â Â Â Â Â  (3) Seek to leverage local, federal and private financial resources for use in conjunction with fund expenditures.

Â Â Â Â Â  (4) Emphasize use of the fund to fill funding gaps in projects identified by the advisory board that are designed to achieve the objectives of the fund.

Â Â Â Â Â  (5) If making a fund expenditure as a loan, establish lending criteria that allow the fund to create quality development patterns and produce a sound loan portfolio. In establishing the criteria, the department shall permit the assumption of an appropriate level of risk, maintain a reserve for losses and provide for the periodic monitoring of reserve adequacy. Loan repayments may be used by the department in any financially prudent manner consistent with fund goals. [1999 c.956 Â§8]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.740 Project facilitation. In addition to any other power or authority granted to the Housing and Community Services Department, the department may:

Â Â Â Â Â  (1) Acquire property and hold, conserve, improve, lease, sell or otherwise use or exercise control over the property for the purpose of facilitating the use of the property as part of a community development project.

Â Â Â Â Â  (2) Enter into cooperative agreements or joint projects with other agencies as recommended by the advisory board and approved by the Director of the Housing and Community Services Department.

Â Â Â Â Â  (3) To the extent authorized by law, enter into contracts for the purchase of land and improvements and exercise control over purchased land and improvements.

Â Â Â Â Â  (4) To the extent authorized by law, enter into contracts for the completion of site development functions including, but not limited to, design services, design review with local governments and completion of the permitting process. [1999 c.956 Â§9]

Â Â Â Â Â  Note: See note under 458.705.

_______________



Chapter 459

Chapter 459 Â Solid Waste Management

2005 EDITION

SOLID WASTE MANAGEMENT

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

459.005Â Â Â Â  Definitions for ORS 459.005 to 459.437, 459.705 to 459.790 and 459A.005 to 459A.665

459.015Â Â Â Â  Policy

459.017Â Â Â Â  Relationship of state to local governments in solid waste management

STATE ADMINISTRATION

459.025Â Â Â Â  General powers and duties of department

459.035Â Â Â Â  Assistance in development and implementation of solid waste management plans and practices and recycling programs

459.045Â Â Â Â  Rules

459.046Â Â Â Â  Solid waste regulatory program; federal approval

459.047Â Â Â Â  Landfill assistance from department; solid waste disposal site certificate for landfill; effect of issuance

459.049Â Â Â Â  Mandated landfills in certain counties; establishment by state

459.051Â Â Â Â  Procedural rules

459.053Â Â Â Â  Powers of department regarding landfills

459.055Â Â Â Â  Landfills in farm use areas; waste reduction programs

459.057Â Â Â Â  Department to limit wastes allowed in landfills in certain counties

LOCAL ADMINISTRATION

459.065Â Â Â Â  State preemption; intergovernmental agreements authorized

459.075Â Â Â Â  Acquisition of property for disposal sites by cities and counties

459.085Â Â Â Â  County authority outside cities; effect of annexation; interagency agreements

459.095Â Â Â Â  Restrictions on authority of local government units

459.105Â Â Â Â  Regulations on use of disposal sites

459.108Â Â Â Â  Civil penalty to enforce ordinance prohibiting action described in ORS 164.775, 164.785 or 164.805

REGIONAL ADMINISTRATION

459.112Â Â Â Â  Findings; fee for disposal of solid waste generated outside region

459.114Â Â Â Â  Out-of-region fee differential

459.118Â Â Â Â  Study of transportation routes and modes of transportation for transport of out-of-region solid waste

459.121Â Â Â Â  Legislative committee hearing on transportation study

MARION COUNTY AUTHORITY

459.125Â Â Â Â  Authority of Marion County over products or by-products of county disposal sites

459.135Â Â Â Â  Marion County authority over private facility in county

459.145Â Â Â Â  Limits on Marion County authority

459.153Â Â Â Â  Intent not to discourage recycling

DISPOSAL SITES

459.205Â Â Â Â  Permit required

459.215Â Â Â Â  Exclusion of certain sites from permit requirement; rules

459.225Â Â Â Â  Variances authorized

459.235Â Â Â Â  Applications for permits; fees

459.236Â Â Â Â  Additional permit fees for remedial action or removal; amount; utilization; eligibility of local governments

459.245Â Â Â Â  Issuance of permits; terms; refusal to renew; disposal of liquid waste

459.247Â Â Â Â  Prohibition on disposal of certain solid waste at disposal site

459.248Â Â Â Â  Cleanup of hazardous substance contaminating ground water

459.250Â Â Â Â  Place for collecting source separated recyclable material required for disposal site permit

459.255Â Â Â Â  Suspension or revocation of permits

459.265Â Â Â Â  Hearings; appeal

459.268Â Â Â Â  Closure of land disposal site

459.270Â Â Â Â  Renewal of permit prior to proposed closure of disposal site

459.272Â Â Â Â  Evidence of financial assurance for land disposal site

459.273Â Â Â Â  Disposition of excess moneys and interest received for financial assurance

459.280Â Â Â Â  Definitions for ORS 459.284 and 459.290

459.284Â Â Â Â  Use of disposal site fees

459.290Â Â Â Â  Disposal site rehabilitation and enhancement advisory committee

459.305Â Â Â Â  Certification or demonstration that government unit has implemented opportunity to recycle; rules; fee

459.310Â Â Â Â  Surcharge on solid waste disposal; surcharge use

459.311Â Â Â Â  Surcharge for remedial action or removal; amount; collection; allocation

459.315Â Â Â Â  Definitions for ORS 459.315 to 459.330

459.320Â Â Â Â  Regional disposal site advisory committee; membership; terms

459.325Â Â Â Â  Duties of regional disposal site advisory committee

459.330Â Â Â Â  Notification of advisory committee by regional disposal site permittee

459.335Â Â Â Â  Use of fees collected by the metropolitan service district

459.340Â Â Â Â  Implementation of the solid waste reduction program by metropolitan service district

459.345Â Â Â Â  Metropolitan service district report to commission

459.350Â Â Â Â  Commission review of metropolitan service district report

LIMITATION ON DISPOSAL OF CERTAIN RADIOACTIVE MATERIALS

(Temporary provisions relating to federal deregulation of certain radioactive materials are compiled as notes preceding ORS 459.376)

ENFORCEMENT

459.376Â Â Â Â  Action to enforce rules or orders

459.385Â Â Â Â  Entry upon private premises authorized; access to records

INFECTIOUS WASTE DISPOSAL

459.386Â Â Â Â  Definitions for ORS 459.386 to 459.405

459.387Â Â Â Â  Policy

459.388Â Â Â Â  Restrictions on discarding, storing or transporting infectious waste

459.390Â Â Â Â  Procedures for segregation and containment of infectious waste; exemption

459.395Â Â Â Â  Treatment of infectious wastes; rules

459.398Â Â Â Â  Rules

459.400Â Â Â Â  Exceptions

459.405Â Â Â Â  Transport of infectious waste; certification; records

HOUSEHOLD AND SMALL QUANTITY GENERATOR HAZARDOUS WASTE

459.411Â Â Â Â  Policy

459.412Â Â Â Â  Definition for ORS 459.411 to 459.417

459.413Â Â Â Â  Household hazardous waste depots; location; promotion program

459.415Â Â Â Â  Department approval for collection activity required; written proposal

459.417Â Â Â Â  Statewide household hazardous waste public education program

459.418Â Â Â Â  Contract for statewide collection of household hazardous waste

BATTERIES

459.420Â Â Â Â  Permitted lead-acid battery disposal; disposal by retailers

459.422Â Â Â Â  Acceptance of used batteries by retailers and wholesalers

459.426Â Â Â Â  Notice to customers

459.431Â Â Â Â  Definitions for ORS 459.431 to 459.437

459.432Â Â Â Â  Policy

459.433Â Â Â Â  Limitation on sale or promotion of alkaline manganese or zinc carbon batteries

459.435Â Â Â Â  Prohibition on sale or promotion of button cell mercuric oxide batteries

459.437Â Â Â Â  Requirements for sale or promotion of mercuric oxide batteries

WASTE TIRE DISPOSAL

459.705Â Â Â Â  Definitions for ORS 459.705 to 459.790

459.708Â Â Â Â  Waste tire generator; requirements

459.710Â Â Â Â  Disposal in disposal site prohibited; exceptions; use in construction of reefs prohibited; exception

459.712Â Â Â Â  Transport without carrier permit prohibited; exceptions

459.715Â Â Â Â  Storage prohibited; exceptions

459.720Â Â Â Â  Conditions for storage site permit

459.725Â Â Â Â  Application for storage site operator or carrier

459.730Â Â Â Â  Information in application for storage site permit; carrier permit; fees; bond

459.735Â Â Â Â  Notification of permit application in county of proposed disposal site

459.740Â Â Â Â  Hearing on site permit application

459.745Â Â Â Â  Department action on application; appeal

459.750Â Â Â Â  Storage site and carrier permit fees

459.755Â Â Â Â  Revocation of storage site or carrier permit

459.760Â Â Â Â  Monitoring and inspection of waste tire carriers and storage site; access to site and records

459.765Â Â Â Â  Department use of fees

459.772Â Â Â Â  Use of processed, source-separated waste tires for energy recovery

459.775Â Â Â Â  Waste Tire Recycling Account; uses

459.780Â Â Â Â  Tire removal or processing plan; financial assistance; department abatement

459.785Â Â Â Â  Rules

459.790Â Â Â Â  Exceptions to ORS 459.705 to 459.785

MISCELLANEOUS

459.900Â Â Â Â  Thermostats and motor vehicle switches containing mercury; disposal; findings

PENALTIES

459.992Â Â Â Â  Criminal penalties; license suspension and revocation

459.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  459.005 Definitions for ORS 459.005 to 459.437, 459.705 to 459.790 and 459A.005 to 459A.665. As used in ORS 459.005 to 459.437, 459.705 to 459.790 and 459A.005 to 459A.665:

Â Â Â Â Â  (1) ÂAffected personÂ means a person or entity involved in the solid waste collection service process including but not limited to a recycling collection service, disposal site permittee or owner, city, county and metropolitan service district.

Â Â Â Â Â  (2) ÂBoard of county commissionersÂ or ÂboardÂ includes a county court.

Â Â Â Â Â  (3) ÂCollection serviceÂ means a service that provides for collection of solid waste or recyclable material or both but does not include that part of a business operated under a certificate issued under ORS 822.110.

Â Â Â Â Â  (4) ÂCommercialÂ means stores, offices including manufacturing and industry offices, restaurants, warehouses, schools, colleges, universities, hospitals and other nonmanufacturing entities, but does not include other manufacturing activities or business, manufacturing or processing activities in residential dwellings.

Â Â Â Â Â  (5) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (6) ÂCompostÂ means the controlled biological decomposition of organic material or the product resulting from such a process.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (8)(a) ÂDisposal siteÂ means land and facilities used for the disposal, handling or transfer of, or energy recovery, material recovery and recycling from solid wastes, including but not limited to dumps, landfills, sludge lagoons, sludge treatment facilities, disposal sites for septic tank pumping or cesspool cleaning service, transfer stations, energy recovery facilities, incinerators for solid waste delivered by the public or by a collection service, composting plants and land and facilities previously used for solid waste disposal at a land disposal site.

Â Â Â Â Â  (b) ÂDisposal siteÂ does not include:

Â Â Â Â Â  (A) A facility authorized by a permit issued under ORS 466.005 to 466.385 to store, treat or dispose of both hazardous waste and solid waste;

Â Â Â Â Â  (B) A facility subject to the permit requirements of ORS 468B.050 or 468B.053;

Â Â Â Â Â  (C) A site used by the owner or person in control of the premises to dispose of soil, rock, concrete or other similar nondecomposable material, unless the site is used by the public either directly or through a collection service; or

Â Â Â Â Â  (D) A site operated by a dismantler issued a certificate under ORS 822.110.

Â Â Â Â Â  (9) ÂEnergy recoveryÂ means recovery in which all or a part of the solid waste materials are processed to use the heat content, or other forms of energy, of or from the material.

Â Â Â Â Â  (10) ÂFranchiseÂ includes a franchise, certificate, contract or license issued by a local government unit authorizing a person to provide solid waste management services.

Â Â Â Â Â  (11) ÂHazardous wasteÂ has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (12) ÂHousehold hazardous wasteÂ means any discarded, useless or unwanted chemical, material, substance or product that is or may be hazardous or toxic to the public or the environment and is commonly used in or around households and is generated by the household. ÂHousehold hazardous wasteÂ may include but is not limited to some cleaners, solvents, pesticides and automotive and paint products.

Â Â Â Â Â  (13) ÂLand disposal siteÂ means a disposal site in which the method of disposing of solid waste is by landfill, dump, pit, pond or lagoon.

Â Â Â Â Â  (14) ÂLandfillÂ means a facility for the disposal of solid waste involving the placement of solid waste on or beneath the land surface.

Â Â Â Â Â  (15) ÂLocal government unitÂ means a city, county, metropolitan service district formed under ORS chapter 268, sanitary district or sanitary authority formed under ORS chapter 450, county service district formed under ORS chapter 451, regional air quality control authority formed under ORS 468A.100 to 468A.130 and 468A.140 to 468A.175 or any other local government unit responsible for solid waste management.

Â Â Â Â Â  (16) ÂMaterial recoveryÂ means any process of obtaining from solid waste, by presegregation or otherwise, materials that still have useful physical or chemical properties and can be reused or recycled for some purpose.

Â Â Â Â Â  (17) ÂMetropolitan service districtÂ means a district organized under ORS chapter 268 and exercising solid waste authority granted to such district under this chapter and ORS chapters 268 and 459A.

Â Â Â Â Â  (18) ÂPersonÂ means the United States, the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or any other legal entity.

Â Â Â Â Â  (19) ÂRecyclable materialÂ means any material or group of materials that can be collected and sold for recycling at a net cost equal to or less than the cost of collection and disposal of the same material.

Â Â Â Â Â  (20) ÂRecyclingÂ means any process by which solid waste materials are transformed into new products in a manner that the original products may lose their identity.

Â Â Â Â Â  (21) ÂRegionÂ means the states of Idaho, Oregon and Washington and those counties in California and Nevada that share a common border with Oregon.

Â Â Â Â Â  (22) ÂRegional disposal siteÂ means a disposal site that receives, or a proposed disposal site that is designed to receive more than 75,000 tons of solid waste a year from outside the immediate service area in which the disposal site is located. As used in this subsection, Âimmediate service areaÂ means the county boundary of all counties except a county that is within the boundary of the metropolitan service district. For a county within the metropolitan service district, Âimmediate service areaÂ means the metropolitan service district boundary.

Â Â Â Â Â  (23) ÂReuseÂ means the return of a commodity into the economic stream for use in the same kind of application as before without change in its identity.

Â Â Â Â Â  (24) ÂSolid wasteÂ means all useless or discarded putrescible and nonputrescible materials, including but not limited to garbage, rubbish, refuse, ashes, paper and cardboard, sewage sludge, septic tank and cesspool pumpings or other sludge, useless or discarded commercial, industrial, demolition and construction materials, discarded or abandoned vehicles or parts thereof, discarded home and industrial appliances, manure, vegetable or animal solid and semisolid materials, dead animals and infectious waste as defined in ORS 459.386. ÂSolid wasteÂ does not include:

Â Â Â Â Â  (a) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (b) Materials used for fertilizer or for other productive purposes or which are salvageable as such materials are used on land in agricultural operations and the growing or harvesting of crops and the raising of animals.

Â Â Â Â Â  (25) ÂSolid waste managementÂ means prevention or reduction of solid waste, management of the storage, collection, transportation, treatment, utilization, processing and final disposal of solid waste, recycling, reuse and material or energy recovery from solid waste and facilities necessary or convenient to such activities.

Â Â Â Â Â  (26) ÂSource separateÂ means that the person who last uses recyclable material separates the recyclable material from solid waste.

Â Â Â Â Â  (27) ÂTransfer stationÂ means a fixed or mobile facility other than a collection vehicle where solid waste is deposited temporarily after being removed from the site of generation but before being transported to a final disposal location.

Â Â Â Â Â  (28) ÂWaste preventionÂ means to reduce the amount of solid waste generated or resources used, without increasing toxicity, in the design, manufacture, purchase or use of products or packaging. ÂWaste preventionÂ does not include reuse, recycling or composting.

Â Â Â Â Â  (29) ÂWasteshedÂ means an area of the state having a common solid waste disposal system or designated by the commission as an appropriate area of the state within which to develop a common recycling program.

Â Â Â Â Â  (30) ÂYard debrisÂ includes grass clippings, leaves, hedge trimmings and similar vegetative waste generated from residential property or landscaping activities, but does not include stumps or similar bulky wood materials. [1971 c.648 Â§2; 1973 c.811 Â§1; 1973 c.835 Â§135; 1975 c.239 Â§1; 1977 c.867 Â§21; 1983 c.338 Â§931; 1983 c.729 Â§14; 1983 c.766 Â§5; 1987 c.876 Â§17; 1989 c.763 Â§12; 1989 c.833 Â§67; 1991 c.385 Â§6; 1991 c.765 Â§1; 1993 c.343 Â§1; 1993 c.560 Â§2; 1997 c.286 Â§3; 1997 c.552 Â§1; 2003 c.14 Â§290; 2005 c.654 Â§24]

Â Â Â Â Â  459.010 [1967 c.428 Â§2; 1969 c.593 Â§42; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.015 Policy. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The planning, development and operation of recycling programs is a matter of statewide concern.

Â Â Â Â Â  (b) The opportunity to recycle should be provided to every person in Oregon.

Â Â Â Â Â  (c) There is a shortage of appropriate sites for landfills in Oregon.

Â Â Â Â Â  (d) It is in the best interests of the people of Oregon to extend the useful life of solid waste disposal sites by encouraging waste prevention and the recycling and reuse of materials, and by requiring solid waste to undergo volume reduction through recycling and reuse measures to the maximum extent feasible before disposal. Implementation of waste prevention and recycling and reuse measures will not only increase the useful life of solid waste disposal sites, but also decrease the potential public health and safety impacts associated with the operation of disposal sites.

Â Â Â Â Â  (e) There are limits to OregonÂs natural resources and the capacity of the stateÂs environment to absorb the impacts of increasing consumption of resources, increasing waste generation and increasing solid waste disposal.

Â Â Â Â Â  (f) It is in the best interests of the people of Oregon to conserve resources and energy by developing an economy that encourages waste prevention and recycling.

Â Â Â Â Â  (g) The State of Oregon should make it a priority to support efforts that assist each wasteshed in meeting its recovery goal so the statewide recovery goal may be achieved.

Â Â Â Â Â  (2) In the interest of the public health, safety and welfare and in order to conserve energy and natural resources, it is the policy of the State of Oregon to establish a comprehensive statewide program for solid waste management which will:

Â Â Â Â Â  (a) After consideration of technical and economic feasibility, establish priority in methods of managing solid waste in Oregon as follows:

Â Â Â Â Â  (A) First, to reduce the amount of solid waste generated;

Â Â Â Â Â  (B) Second, to reuse material for the purpose for which it was originally intended;

Â Â Â Â Â  (C) Third, to recycle material that cannot be reused;

Â Â Â Â Â  (D) Fourth, to compost material that cannot be reused or recycled;

Â Â Â Â Â  (E) Fifth, to recover energy from solid waste that cannot be reused, recycled or composted so long as the energy recovery facility preserves the quality of air, water and land resources; and

Â Â Â Â Â  (F) Sixth, to dispose of solid waste that cannot be reused, recycled, composted or from which energy cannot be recovered by landfilling or other method approved by the Department of Environmental Quality.

Â Â Â Â Â  (b) Clearly express the Legislative AssemblyÂs previous delegation of authority to cities and counties for collection service franchising and regulation and the extension of that authority under the provisions of this section and ORS 459.125 and 459A.005 to 459A.085.

Â Â Â Â Â  (c) Retain primary responsibility for management of adequate solid waste management programs with cities, counties or metropolitan service districts, reserving to the state those functions necessary to ensure effective programs, cooperation among cities, counties or metropolitan service districts and coordination of solid waste management programs throughout the state.

Â Â Â Â Â  (d) Promote, encourage and develop markets first for reusable material and then for recyclable material.

Â Â Â Â Â  (e) Promote research, surveys and demonstration projects to encourage material or energy recovery.

Â Â Â Â Â  (f) Promote research, surveys and demonstration projects to aid in developing more sanitary, efficient and economical methods of solid waste management.

Â Â Â Â Â  (g) Provide advisory technical assistance and planning assistance to affected persons, in the planning, development and implementation of solid waste management programs.

Â Â Â Â Â  (h) Develop, in coordination with federal, state and local agencies and other affected persons, long-range plans including regional approaches to promote reuse, to provide land reclamation in sparsely populated areas, and in urban areas necessary disposal facilities.

Â Â Â Â Â  (i) Provide for the adoption and enforcement of recycling rates and standards as well as performance standards necessary for safe, economic and proper solid waste management.

Â Â Â Â Â  (j) Provide authority for counties to establish a coordinated program for solid waste management, to regulate solid waste management and to license or franchise the providing of service in the field of solid waste management.

Â Â Â Â Â  (k) Encourage utilization of the capabilities and expertise of private industry.

Â Â Â Â Â  (L) Promote means of preventing or reducing at the source, materials which otherwise would constitute solid waste.

Â Â Â Â Â  (m) Promote application of material or energy recovery systems which preserve and enhance the quality of air, water and land resources. [1971 c.648 Â§1; 1975 c.239 Â§2; 1983 c.729 Â§15; 1989 c.541 Â§1; 1991 c.385 Â§7; 1993 c.560 Â§3; 1997 c.552 Â§2; 2001 c.513 Â§1]

Â Â Â Â Â  459.017 Relationship of state to local governments in solid waste management. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The planning, location, acquisition, development and operation of landfills is a matter of statewide concern.

Â Â Â Â Â  (b) Local government units have the primary responsibility for planning for solid waste management.

Â Â Â Â Â  (c) Where the solid waste management plan of a local government unit has identified a need for a landfill, the state has a responsibility to assist local government and private persons in establishing such a site.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that any action taken by the Environmental Quality Commission to establish a landfill under ORS 459.049 be recognized as an extraordinary measure that should be exercised only in the closest cooperation with local government units that have jurisdiction over the area affected by the proposed establishment of a landfill. [1979 c.773 Â§2; 1993 c.560 Â§4]

Â Â Â Â Â  459.020 [1967 c.248 Â§1; repealed by 1971 c.648 Â§33]

STATE ADMINISTRATION

Â Â Â Â Â  459.025 General powers and duties of department. Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality:

Â Â Â Â Â  (1) Shall promote and coordinate research, studies and demonstration projects on improved methods and techniques in all phases of solid waste management.

Â Â Â Â Â  (2) May apply to and receive funds from the federal government and from public and private agencies to carry out studies, research and demonstration projects in the field of solid waste management.

Â Â Â Â Â  (3) May enter into agreements with the federal government, state agencies, local government units and private persons to carry out ORS 459.005 to 459.105, 459.112 to 459.121 and 459.205 to 459.385. [1971 c.648 Â§4; 1973 c.835 Â§136; 1993 c.560 Â§5]

Â Â Â Â Â  459.030 [1967 c.428 Â§3; 1969 c.593 Â§43; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.035 Assistance in development and implementation of solid waste management plans and practices and recycling programs. Consistent with ORS 459.015 (2)(c), the Department of Environmental Quality shall provide to state agencies, local government units and persons providing collection service, advisory technical and planning assistance in development and implementation of effective solid waste management plans and practices, implementation of recycling programs under ORS 459.250, 459A.005 to 459A.120 and 459A.600 to 459A.620, and assistance in training of personnel in solid waste management. The department shall report to the Legislative Assembly from time to time on further assistance that will be needed to develop, implement and administer effective solid waste management programs or recycling programs. The department shall assist in surveys to locate potential disposal sites. The department may request the assistance of other state agencies. [1971 c.648 Â§3; 1983 c.729 Â§16; 1993 c.560 Â§6]

Â Â Â Â Â  459.040 [1967 c.428 Â§4; 1969 c.593 Â§44; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.045 Rules. (1) The Environmental Quality Commission shall adopt reasonable and necessary solid waste management rules governing the:

Â Â Â Â Â  (a) Accumulation, storage, collection, transportation and disposal of solid wastes to prevent vector production and sustenance, transmission of diseases to humans or animals, air pollution, pollution of surface or ground waters, and hazards to service or disposal workers or to the public.

Â Â Â Â Â  (b) Location of disposal sites, giving consideration to:

Â Â Â Â Â  (A) The adaptability of each disposal site to the population served, topography and geology of the area and other characteristics as they affect protection of ground and surface waters and air pollution;

Â Â Â Â Â  (B) Minimum standards of design, management and operation of disposal sites; and

Â Â Â Â Â  (C) Salvage operations at disposal sites.

Â Â Â Â Â  (c) Construction, loading and operation of vehicles used in performing collection service to prevent the contents of the vehicles from dropping, sifting, leaking or escaping onto public highways.

Â Â Â Â Â  (d) Definition of other ÂwastesÂ subject to regulation under ORS 459.005 to 459.105, 459.205 to 459.385 and 459.992 (1) and (2).

Â Â Â Â Â  (e) Closure and post-closure maintenance of land disposal sites.

Â Â Â Â Â  (2) The commission may by rule:

Â Â Â Â Â  (a) Exempt a class of land disposal sites other than those receiving domestic solid waste from the requirement to provide financial assurance under ORS 459.272; or

Â Â Â Â Â  (b) Establish criteria that a land disposal site must meet to be exempted from the requirement to provide financial assurance under ORS 459.272.

Â Â Â Â Â  (3) The commission shall adopt rules on other subjects as necessary to carry out:

Â Â Â Â Â  (a) ORS 459.005 to 459.105 and 459.205 to 459.385.

Â Â Â Â Â  (b) ORS 646.608 (1)(y). Rules adopted under this paragraph shall, to the greatest extent practicable, be consistent with the labeling requirements of other states.

Â Â Â Â Â  (4) The commission shall adopt rules which have modified or limited application in different geographic areas of the state when special conditions prevail in specified geographic areas. Special conditions that shall be considered include, but are not limited to, climatic conditions, zone classification of the area, population characteristics, methods and costs of solid waste management, solid waste management plans and other conditions in the area. Modifications or limitations shall not be unreasonable, arbitrary or inimical to the policy and purposes of ORS 459.005 to 459.105 and 459.205 to 459.385.

Â Â Â Â Â  (5) All rules adopted under this section shall be adopted after public hearing and in accordance with ORS chapter 183.

Â Â Â Â Â  (6) Unless a rule adopted under this section is adopted pursuant to the authority granted by ORS 183.335 (5), the commission shall mail copies of the proposed rules to all persons who have requested such copies. The copies shall be mailed at least 30 days prior to the hearing required by subsection (5) of this section. [1971 c.648 Â§5; 1973 c.835 Â§137; 1981 c.709 Â§2; 1983 c.766 Â§6; 1993 c.560 Â§Â§7,7a; 2001 c.924 Â§23]

Â Â Â Â Â  459.046 Solid waste regulatory program; federal approval. The Environmental Quality Commission and the Department of Environmental Quality are authorized to perform or cause to be performed any act necessary to gain partial and final approval of a solid waste regulatory program under the provisions of the Federal Resource Conservation and Recovery Act of 1976, P.L. 94-580 and the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616 as amended, and federal regulations and interpretive and guidance documents issued pursuant to the Resource Conservation and Recovery Act. [Formerly 459.209]

Â Â Â Â Â  459.047 Landfill assistance from department; solid waste disposal site certificate for landfill; effect of issuance. Upon request by a city or county responsible for implementing a department approved solid waste management plan which identifies a need for a landfill, and subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality shall:

Â Â Â Â Â  (1) Assist the local government unit in the establishment of the landfill including assisting in planning, location, acquisition, development and operation of the site.

Â Â Â Â Â  (2) Locate a site and issue a solid waste disposal permit under ORS 459.205 to 459.385 for a landfill within the boundaries of the requesting local government unit. Subject to the conditions set forth in the permit, any permit for a landfill authorized by the Environmental Quality Commission under this subsection shall bind the state and all counties and cities and political subdivisions in this state as to the approval of the site and the construction and operation of the proposed facility. Affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates necessary to construction and operation of the landfill, subject only to condition of the site certificate. Each state or local government agency that issues a permit, license or certificate shall continue to exercise enforcement authority over such permit, license or certificate. [1979 c.773 Â§3; 1993 c.560 Â§8]

Â Â Â Â Â  Note: Operation of the amendments to 459.047 by section 10, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  459.047. Upon request by a city or county responsible for implementing a department approved solid waste management plan which identifies a need for a landfill, and subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality shall:

Â Â Â Â Â  (1) Assist the local government unit in the establishment of the landfill including assisting in planning, location, acquisition, development and operation of the site.

Â Â Â Â Â  (2) Locate a site and issue a solid waste disposal permit under ORS 459.205 to 459.385 for a landfill within the boundaries of the requesting local government unit. Subject to the conditions set forth in the permit and except for permit decisions delegated by the federal government to the Department of State Lands, any permit for a landfill authorized by the Environmental Quality Commission under this subsection shall bind the state and all counties and cities and political subdivisions in this state as to the approval of the site and the construction and operation of the proposed facility. Except for those statutes and rules for which compliance decisions have been delegated by the federal government to the Department of State Lands, all affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates necessary to construction and operation of the landfill, subject only to condition of the site certificate. Each state or local government agency that issues a permit, license or certificate shall continue to exercise enforcement authority over such permit, license or certificate.

Â Â Â Â Â  459.049 Mandated landfills in certain counties; establishment by state. (1) Upon its own motion or upon the recommendation of the Department of Environmental Quality, the Environmental Quality Commission may determine that a landfill within the counties of Marion, Polk, Clackamas, Washington or Multnomah must be established in order to protect the health, safety and welfare of the residents of an area for which a local government solid waste management plan has identified the need for a landfill. In making its determination on the need for a landfill or, where applicable, on the location of a landfill, the commission shall give due consideration to:

Â Â Â Â Â  (a) The legislative policy and findings expressed in ORS 459.015, 459.017 and 459.065, and particularly the policy that action taken under this section be exercised in cooperation with local government;

Â Â Â Â Â  (b) The provisions of the solid waste management plan or plans for the affected area;

Â Â Â Â Â  (c) Applicable local government ordinances, rules, regulations and plans other than for solid waste management;

Â Â Â Â Â  (d) The statewide land use planning goals as defined in ORS 197.015;

Â Â Â Â Â  (e) The need for a landfill;

Â Â Â Â Â  (f) The availability and capacity of alternative disposal sites or material or energy recovery facilities;

Â Â Â Â Â  (g) The time required to establish a landfill;

Â Â Â Â Â  (h) Information received from public comment and hearings; and

Â Â Â Â Â  (i) Any other factors the commission considers relevant.

Â Â Â Â Â  (2) If the commission makes a determination under subsection (1) of this section that there is a need for a landfill within a plan area, the commission may issue an order directing the local government unit responsible for implementing the plan to establish a landfill within a specified period of time. The order may specify a time schedule for the completion of the major elements required to establish the site. A local government unit directed to establish a landfill under this section may request assistance from the department or request that the department establish the disposal site as provided in ORS 459.047.

Â Â Â Â Â  (3) If the commission determines that the establishment of a landfill ordered by the commission under subsection (2) of this section is not being accomplished or that the completion of major elements has fallen behind the time schedule specified in the order, the commission may direct the department to establish the landfill or complete the establishment of the landfill undertaken by the local government unit. The commission may direct the department to establish or complete the establishment of a landfill under this section only if the commission finds that:

Â Â Â Â Â  (a) The action is consistent with the statewide planning goals relating to solid waste management adopted under ORS chapters 195, 196 and 197 and any applicable provisions of a comprehensive plan or plans; and

Â Â Â Â Â  (b) The responsible local government unit is unable to establish the landfill ordered by the commission under subsection (2) of this section.

Â Â Â Â Â  (4) If the commission directs the department to establish or complete the establishment of a landfill under subsection (3) of this section, the department may establish the site subject only to the approval of the commission and the provisions of the solid waste management plan adopted for the area and in consultation with all affected local government units. Notwithstanding any city, county or other local government charter or ordinance to the contrary, the department may establish a landfill under this subsection without obtaining any license, permit, franchise or other form of approval from a local government unit. [1979 c.773 Â§4; 1983 c.827 Â§54; 1985 c.565 Â§74; 1993 c.560 Â§9]

Â Â Â Â Â  459.050 [1967 c.428 Â§5; 1969 c.593 Â§45; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.051 Procedural rules. In accordance with the requirements of ORS chapter 183 and after public hearing, the Environmental Quality Commission shall adopt rules:

Â Â Â Â Â  (1) To establish a procedure for local government units to request assistance from the Department of Environmental Quality in the establishment of a landfill under ORS 459.047, and to give notice of such requests.

Â Â Â Â Â  (2) To establish a procedure for obtaining public comment on determinations of need for a landfill made by the commission under ORS 459.049.

Â Â Â Â Â  (3) To provide for public hearings in the area affected by a proposed landfill to be established by the department under ORS 459.049. [1979 c.773 Â§5; 1993 c.560 Â§10]

Â Â Â Â Â  459.053 Powers of department regarding landfills. Subject to policy direction by the Environmental Quality Commission in carrying out ORS 459.017, 459.047 to 459.065, 459.245 and 468.195 to 468.260, the Department of Environmental Quality may:

Â Â Â Â Â  (1) By mutual agreement, return all or part of the responsibility for development or operation of the landfill to the local government unit within whose jurisdiction the landfill is to be established, or contract with the local government unit to establish the landfill.

Â Â Â Â Â  (2) To the extent necessary, acquire by purchase, gift, grant or exercise of the power of eminent domain, real and personal property or any interest therein, including the property of a public corporation or local government unit.

Â Â Â Â Â  (3) Lease and dispose of real or personal property.

Â Â Â Â Â  (4) At reasonable times and after reasonable notice, enter upon land to perform necessary surveys or tests.

Â Â Â Â Â  (5) Acquire, modify, expand or build landfills.

Â Â Â Â Â  (6) Subject to any limitations in ORS 468.195 to 468.260, use money from the Pollution Control Fund created in ORS 468.215 for the purposes of carrying out ORS 459.047 and 459.049.

Â Â Â Â Â  (7) Enter into contracts or other agreements with any local government unit or private person for the purposes stated in ORS 459.065 (1).

Â Â Â Â Â  (8) Accept gifts, donations or contributions from any source to carry out the provisions of ORS 459.047 and 459.049.

Â Â Â Â Â  (9) Establish a system of fees or user charges to fund the operation and maintenance of a department owned landfill and to repay department costs. [1979 c.773 Â§6; 1983 c.826 Â§22; 1993 c.560 Â§11]

Â Â Â Â Â  459.055 Landfills in farm use areas; waste reduction programs. (1) Before issuing a permit for a landfill established after October 3, 1979, in any area zoned for exclusive farm use, the Department of Environmental Quality shall determine that the site can and will be reclaimed for uses permissible in the exclusive farm use zone. A permit issued for a landfill in an exclusive farm use zone shall contain requirements that:

Â Â Â Â Â  (a) Ensure rehabilitation of the site at the termination of the use for solid waste disposal to a condition comparable to its original use;

Â Â Â Â Â  (b) Protect the public health and safety and the environment;

Â Â Â Â Â  (c) Minimize the impact of the landfill on adjacent property;

Â Â Â Â Â  (d) Minimize traffic; and

Â Â Â Â Â  (e) Minimize rodent and vector production and sustenance.

Â Â Â Â Â  (2) Before issuing a permit for any disposal site, including a landfill established under ORS 459.047 or 459.049, the department shall require:

Â Â Â Â Â  (a) Any person who sends more than 75,000 tons of solid waste a year to the disposal site to prepare a waste reduction program accepted by the department; and

Â Â Â Â Â  (b) That any contract or agreement to dispose of more than 75,000 tons of out-of-state solid waste a year in an Oregon disposal site established under ORS 459.047 or 459.049 provides for a waste reduction program accepted by the department.

Â Â Â Â Â  (3) A disposal site subject to the requirements of subsection (2) of this section may not accept solid waste from any person disposing of solid waste originating in any local government unit that does not have a waste reduction program or a contract accepted by the department. The department shall review the local government programs and the contract programs in the manner provided in subsection (5) of this section. A waste reduction program shall provide for:

Â Â Â Â Â  (a) A commitment by the local government unit to reduce the volume of waste that would otherwise be disposed of in a landfill through techniques such as waste prevention, recycling, reuse, composting and energy recovery;

Â Â Â Â Â  (b) An opportunity to recycle that:

Â Â Â Â Â  (A) Includes a program for recycling that achieves the applicable recovery rate in ORS 459A.010 (6) for waste originating in Oregon, or as demonstrated by the disposal site operator for waste originating outside Oregon, either a recovery rate equivalent to that achieved in a comparable county in Oregon or a recycling program equivalent to the opportunity to recycle in ORS 459A.005 (1)(a) and (2) and the program elements in ORS 459A.010 (2) and (3); and

Â Â Â Â Â  (B) For waste originating inside Oregon, meets or exceeds the requirements of ORS 459.250 and 459A.005 to 459A.085;

Â Â Â Â Â  (c) A timetable for implementing each portion of the waste reduction program;

Â Â Â Â Â  (d) Energy efficient, cost-effective approaches for waste reduction;

Â Â Â Â Â  (e) Procedures commensurate with the type and volume of solid waste generated in the area; and

Â Â Â Â Â  (f) Legal, technical and economical feasibility.

Â Â Â Â Â  (4) For each area outside the state from which a disposal site receives solid waste, the disposal site shall have two years after first accepting solid waste from the area to demonstrate how the area complies with the requirements of subsection (3) of this section. If, after two years the waste reduction program required under subsection (3) of this section is not implemented, the Environmental Quality Commission may, by order, direct such implementation, or may prohibit the disposal site from accepting waste from the person responsible for preparing the waste reduction program. The disposal site operator shall provide written notice to the department prior to first accepting solid waste from outside the state. The requirements of this subsection shall apply only to contracts entered into after September 9, 1995.

Â Â Â Â Â  (5) A waste reduction program prepared under subsection (2) of this section shall be reviewed by the department and shall be accepted by the department if it meets the criteria prescribed in subsection (3) of this section.

Â Â Â Â Â  (6) Notwithstanding ORS 459.245 (1), if the department fails to act on an application subject to the requirements of this section within 60 days, the application shall not be considered granted.

Â Â Â Â Â  (7) No contract or agreement for the disposal of solid waste made between an owner or operator of a disposal site and a person shall affect the authority of the commission to establish or modify the requirements of an acceptable waste reduction program under subsection (2) of this section.

Â Â Â Â Â  (8) Notwithstanding any other provision of law relating to solid waste disposal, if the state of origin prohibits or restricts the disposal of any kind of solid waste within the state of origin, such prohibition or restriction also shall apply to the disposal of such solid waste in Oregon. [1979 c.773 Â§8a; 1989 c.541 Â§2; 1991 c.765 Â§8; 1993 c.560 Â§12; 1995 c.541 Â§1; 1997 c.552 Â§3]

Â Â Â Â Â  459.057 Department to limit wastes allowed in landfills in certain counties. (1) Before issuing a permit for a landfill to be established under ORS 459.047 or 459.049 or for a disposal site established as a conditional use in an area zoned for exclusive farm use within the boundaries of Clackamas, Marion, Multnomah, Polk or Washington County, the Department of Environmental Quality shall require that, to the extent legally, technically and economically feasible only solid waste from transfer stations or solid waste residues from material or energy recovery facilities will be deposited in the disposal site. As used in this section, Âtransfer stationÂ means a site established for the collection and temporary storage of solid waste pending shipment in a compact and orderly manner to a disposal site.

Â Â Â Â Â  (2) Nothing in this section shall be construed to prohibit the department from allowing other solid waste to be deposited in the disposal site in order to protect the public health and safety or the waters of this state during a temporary emergency condition. [1979 c.773 Â§86; 1993 c.560 Â§13]

Â Â Â Â Â  459.060 [1967 c.428 Â§6; 1969 c.593 Â§46; repealed by 1971 c.648 Â§33]

LOCAL ADMINISTRATION

Â Â Â Â Â  459.065 State preemption; intergovernmental agreements authorized. (1) The Legislative Assembly finds that solid waste disposal is a matter of statewide concern. The Legislative Assembly finds that carrying out the provisions of ORS 459.005 to 459.105, 459.205 to 459.385 and 459A.005 to 459A.085 by local government units is a matter of statewide concern. In carrying out the provisions of ORS 459.005 to 459.105, 459.205 to 459.385 and 459A.005 to 459A.085, a local government unit may, as one of its authorized functions, enter into any agreement which the local government unit determines is desirable, for any period of time, with the Department of Environmental Quality, any local government unit or other person:

Â Â Â Â Â  (a) For joint franchising of service or the franchising or licensing of disposal sites.

Â Â Â Â Â  (b) For joint preparation or implementation of a solid waste management plan.

Â Â Â Â Â  (c) For establishment of a joint solid waste management system.

Â Â Â Â Â  (d) For cooperative establishment, maintenance, operation or use of joint disposal sites, including but not limited to energy and material recovery facilities.

Â Â Â Â Â  (e) For the employment of persons to operate a site owned or leased by the local government unit.

Â Â Â Â Â  (f) For promotion and development of markets for energy and material recovery.

Â Â Â Â Â  (g) For the establishment of landfills including site planning, location, acquisition, development and placing into operation.

Â Â Â Â Â  (2) Authority granted by ORS 459.005 to 459.105, 459.205 to 459.385 to a local government unit is specific and is in no way intended to restrict the general authority granted under ORS 190.010 to 190.030, 190.110, 203.010 to 203.075, 203.111, 203.145 to 203.810 and ORS chapters 268, 450 and 451 and is in addition to and not in lieu of such authority. [1971 c.648 Â§14; 1973 c.835 Â§138; 1975 c.239 Â§3; 1977 c.95 Â§6; 1979 c.773 Â§7; 1993 c.560 Â§14]

Â Â Â Â Â  459.070 [1967 c.428 Â§7; 1969 c.593 Â§47; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.075 Acquisition of property for disposal sites by cities and counties. Subject to the requirements of ORS 459.005 to 459.105, 459.205 to 459.385, a county or a city may acquire real or personal property by lease, purchase, exercise of the power of eminent domain or otherwise for the purpose of operating and maintaining disposal sites. With the consent of the city involved, a county may acquire property for a site within the limits of a city. With the consent of the county having jurisdiction, a city may acquire property for a site outside the limits of the city. [1971 c.648 Â§15]

Â Â Â Â Â  459.080 [1967 c.428 Â§8; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.085 County authority outside cities; effect of annexation; interagency agreements. (1) With respect to areas outside of cities, a board of county commissioners may, by ordinance or by regulation or order adopted pursuant to an ordinance or regulation:

Â Â Â Â Â  (a) Prescribe the quality and character of and rates for collection service, and the minimum requirements to guarantee maintenance of service.

Â Â Â Â Â  (b) Divide the unincorporated area into service areas, grant franchises to persons for collection service within service areas, and establish and collect fees from persons holding franchises.

Â Â Â Â Â  (c) Prescribe a procedure for issuance, renewal or denial of a franchise to a person providing or proposing to provide collection service.

Â Â Â Â Â  (d) Establish an agency to be responsible for investigation or inspection of collection service proposed or provided under a franchise or proposed franchise, such agency to have authority to order modifications, additions or extensions to the physical equipment, facilities, plan or service as shall be reasonable and necessary in the public interest.

Â Â Â Â Â  (e) Regulate solid waste management.

Â Â Â Â Â  (2) With respect to areas outside of cities, a board of county commissioners may adopt ordinances to provide for:

Â Â Â Â Â  (a) The licensing of disposal sites as an alternative to franchising of service.

Â Â Â Â Â  (b) The regulation, licensing or franchising of salvage businesses or the operation of salvage sites where such action is found necessary to implement any part of a solid waste management plan applicable in the county. Such an ordinance shall grant the same authority and prescribe the same procedures as provided for other franchises or licenses under this section.

Â Â Â Â Â  (3)(a) When a city annexes all or a portion of a service area previously franchised by a county, the city, county and affected persons or local government units providing collection service shall attempt to reach an agreement to protect the extent and quality of service in areas remaining outside the city, to protect the quality of service within the city and to protect the rights of affected persons or local government units providing collection service.

Â Â Â Â Â  (b) A city and county may, with permission of the city collector and the county franchisee, provide by prior agreement that an area, or portion of an area, annexed by the city but previously franchised by the county shall continue to be served by the county franchisee for at least 10 years after the effective date of the annexation.

Â Â Â Â Â  (c) A city with permission of the city collector, or a city-regulated collector with permission of the city, may provide by prior agreement that an area, or portion of an area, annexed by the city but previously served by a collector located in an unfranchised area of the county shall continue to be served by the county collector or shall be transferred to the city collector with compensation from the city collector to the county collector.

Â Â Â Â Â  (d) Where no agreement has been reached under paragraph (a), (b) or (c) of this subsection, upon annexation of territory to a city the county-franchised collector may continue to serve the annexed area until:

Â Â Â Â Â  (A) The county collector is compensated by the city collector for the collection service in the annexed area, which compensation shall be the sum of the fair market value of the service at the time of the annexation and applicable severance damages; or

Â Â Â Â Â  (B) The expiration of the longer of the county franchise term or the term of the current city license, contract or franchise regulating solid waste collection. However, the term shall not include any renewals or extensions made after the effective date of the annexation and the total term shall not exceed 10 years after the effective date of the annexation.

Â Â Â Â Â  (e) Nothing in this subsection shall restrict the right of a county to franchise, license or regulate solid waste management or any portion thereof as otherwise provided in subsections (1) and (2) of this section. [1971 c.648 Â§16; 1977 c.639 Â§1; 1993 c.357 Â§1; 1993 c.560 Â§15a]

Â Â Â Â Â  459.095 Restrictions on authority of local government units. (1) No ordinance, order, regulation or contract affecting solid waste management shall be adopted by a local government unit if such ordinance, order, regulation or contract conflicts with rules adopted by the Environmental Quality Commission under ORS 459.045 or 459A.025 or with a solid waste management plan or program adopted by a metropolitan service district and approved by the Department of Environmental Quality or any ordinances or regulations adopted under such plan or program.

Â Â Â Â Â  (2) Solid waste management regulations adopted by a sanitary district or sanitary authority shall be limited to regulations supplemental to the rules adopted by the commission under ORS 459.045 or 459A.025 and necessary to meet special local conditions. [1971 c.648 Â§17; 1973 c.835 Â§139; 1977 c.95 Â§7; 1993 c.560 Â§16]

Â Â Â Â Â  459.105 Regulations on use of disposal sites. A local government unit may regulate the use of each disposal site owned or operated by the local government unit, governing the volume or type of solid wastes that will be received at the site and the particular class of person that may use the site. [1971 c.648 Â§18; 1993 c.560 Â§17]

Â Â Â Â Â  459.108 Civil penalty to enforce ordinance prohibiting action described in ORS 164.775, 164.785 or 164.805. (1) A city or county may impose a civil penalty to enforce the requirements of an ordinance that prohibits any action or conduct described in ORS 164.775, 164.785 or 164.805.

Â Â Â Â Â  (2) An ordinance described in subsection (1) of this section may establish a maximum or minimum amount for the civil penalty imposed under the ordinance for each violation. The total amount of the civil penalty may be increased to include all of the costs incurred by the city or county in removing the refuse or offensive substance unlawfully placed on property and in eliminating the effects of such unlawful placement.

Â Â Â Â Â  (3) A civil penalty imposed for violation of an ordinance prohibiting any action or conduct described in ORS 164.775, 164.785 or 164.805 shall be an alternative to criminal enforcement of the ordinance. A city or county that commences and maintains a civil action to collect such a civil penalty from any person shall not cause a criminal prosecution to be commenced or maintained against that person for the same violation of the ordinance.

Â Â Â Â Â  (4) When a city or county ordinance prohibits any action or conduct that is described in ORS 164.775, 164.785 or 164.805, a name found on various items in a deposit of rubbish or other solid waste placed on land or in water in violation of the ordinance constitutes rebuttable evidence that the person whose name appears on the items has violated the ordinance. However, the rebuttable presumption created by this subsection exists only when a name on items denotes ownership of the items, such as the name of an addressee on an envelope. [1991 c.653 Â§7]

Â Â Â Â Â  Note: 459.108 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.110 [1969 c.509 Â§1; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.111 [1991 c.653 Â§11; repealed by 1993 c.560 Â§107]

REGIONAL ADMINISTRATION

Â Â Â Â Â  459.112 Findings; fee for disposal of solid waste generated outside region. (1) The Legislative Assembly finds:

Â Â Â Â Â  (a) Solid waste management is a regional concern;

Â Â Â Â Â  (b) Management of solid waste among the states of Idaho, Oregon and Washington and those counties in California and Nevada that share a common border with Oregon is interconnected and decisions related to solid waste management in one state can affect solid waste management in the other two states;

Â Â Â Â Â  (c) It is appropriate that solid waste be managed on a regional basis; and

Â Â Â Â Â  (d) It is not OregonÂs responsibility to manage solid waste for states outside the region.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly finds it is appropriate that Oregon impose a fee for the disposal of solid waste in Oregon that was generated outside the region in order to:

Â Â Â Â Â  (a) Compensate Oregon for managing solid waste for states outside the region; and

Â Â Â Â Â  (b) Assure that the disposal of solid waste in Oregon is not less expensive for a state outside the region than for the state to dispose of the solid waste within the state. [1991 c.765 Â§3]

Â Â Â Â Â  459.114 Out-of-region fee differential. When allowed by federal law, the Legislative Assembly may assess an out-of-region fee differential that is consistent with the policy set forth in ORS 459.112. [1991 c.765 Â§4]

Â Â Â Â Â  459.116 [1991 c.765 Â§5; 1993 c.560 Â§18; repealed by 1997 c.807 Â§2]

Â Â Â Â Â  459.118 Study of transportation routes and modes of transportation for transport of out-of-region solid waste. Before any disposal site operator enters into a new contract to receive more than 75,000 tons per year of solid waste from outside the region, the person proposing to transport the solid waste to the disposal site shall conduct or have conducted a study of the alternative transportation routes and modes of transportation that may be used to transport the solid waste to the disposal site. The study conducted under this section shall be made available, upon request, to any person. [1991 c.765 Â§6]

Â Â Â Â Â  459.120 [1969 c.509 Â§2; 1971 c.648 Â§29; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.121 Legislative committee hearing on transportation study. Upon completion of the study required under ORS 459.118, the appropriate legislative committee shall conduct a hearing on the proposed contract and transportation study to allow the public to discuss the adequacy of the study and the best transportation route and mode to be used to transport the solid waste under the proposed contract. [1991 c.765 Â§7]

MARION COUNTY AUTHORITY

Â Â Â Â Â  459.125 Authority of Marion County over products or by-products of county disposal sites. (1) Subject to ORS 459.145 and the requirements of ORS 459.005 to 459.437 and 459.705 to 459.790, the board of county commissioners of Marion County may:

Â Â Â Â Â  (a) Sell, enter into short or long-term contracts, solicit bids, enter into direct negotiations, deal with brokers or use other methods of sale or disposal for the products or by-products of the disposal sites of the county.

Â Â Â Â Â  (b) Require any person or class of persons who generate solid waste to make use of the disposal, transfer or material or energy recovery sites or facilities of the county or disposal, transfer or material or energy recovery sites or facilities designated by the county.

Â Â Â Â Â  (c) Require any person or class of persons who pick up, collect or transport solid waste to make use of the disposal, transfer or material or energy recovery sites or facilities of the county or disposal, transfer or material or energy recovery sites or facilities designated by the county.

Â Â Â Â Â  (d) Regulate, license, franchise and certify disposal, transfer and material or energy recovery sites or facilities; establish, maintain and amend rates charged by disposal, transfer and material or energy recovery sites or facilities; establish and collect license or franchise fees; and otherwise control and regulate the establishment and operation of all public or private disposal, transfer and material or energy recovery sites or facilities located within the county. Licenses or franchises granted by the board may be exclusive.

Â Â Â Â Â  (e) Cause solid wastes received and accepted at the disposal sites of the county to be processed, recycled or reused.

Â Â Â Â Â  (2) Contracts and other agreements authorized under subsection (1) of this section may be for terms not longer than 20 years. [1981 c.386 Â§2; 1993 c.560 Â§19]

Â Â Â Â Â  459.130 [1969 c.509 Â§3; 1971 c.330 Â§1; 1971 c.648 Â§30; 1979 c.190 Â§421; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.135 Marion County authority over private facility in county. Subject to ORS 459.145 and the requirements of ORS 459.005 to 459.437 and 459.705 to 459.790, a public or private disposal, transfer or material or energy recovery site or facility shall not be established, modified or extended in Marion County without the prior approval of the board of county commissioners. The board may deny an application for the establishment, modification or extension of a site or facility if pursuant to its solid waste management plan the county has either:

Â Â Â Â Â  (1) Entered into contracts obligating the county to supply or direct minimum quantities of solid wastes to sites or facilities designated in the contract in order that those sites or facilities will operate economically and generate sufficient revenues to liquidate any bonded or other indebtedness incurred by reason of those sites or facilities; or

Â Â Â Â Â  (2) Adopted a franchise system for the disposal of solid or liquid wastes. [1981 c.386 Â§3; 1993 c.560 Â§20]

Â Â Â Â Â  459.140 [1969 c.509 Â§4; 1975 c.239 Â§5; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.145 Limits on Marion County authority. ORS 459.125 and 459.135 do not apply to, or grant to Marion County any authority over:

Â Â Â Â Â  (1) Material kept separate from waste material for the purpose of recycling or reuse by persons who generate solid waste and which is handled separately from waste material.

Â Â Â Â Â  (2) Material or energy recovery involving the collection, storage, processing or use of materials kept separate from waste material for the purpose of recycling or reuse by persons who generate solid waste. [1981 c.386 Â§4; 1993 c.560 Â§21]

Â Â Â Â Â  459.150 [1969 c.509 Â§5; 1975 c.239 Â§6; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.153 Intent not to discourage recycling. It is not the intent of the Legislative Assembly that Marion County, under ORS 459.125 and 459.135, take any action that would hinder or discourage recycling activities in the county. [1981 c.386 Â§5]

Â Â Â Â Â  459.155 [1975 c.239 Â§8; 1979 c.772 Â§23; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.160 [1969 c.509 Â§7; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.165 [1983 c.729 Â§2; 1991 c.385 Â§9; renumbered 459A.005 in 1991]

Â Â Â Â Â  459.168 [1983 c.729 Â§9; renumbered 459A.015 in 1991]

Â Â Â Â Â  459.170 [1983 c.729 Â§3; renumbered 459A.025 in 1991]

Â Â Â Â Â  459.175 [1983 c.729 Â§5; 1991 c.385 Â§10; renumbered 459A.045 in 1991]

Â Â Â Â Â  459.180 [1983 c.729 Â§6; 1991 c.385 Â§11; renumbered 459A.050 in 1991]

Â Â Â Â Â  459.185 [1983 c.729 Â§7; 1991 c.385 Â§12; renumbered 459A.055 in 1991]

Â Â Â Â Â  459.188 [1983 c.729 Â§8; renumbered 459A.065 in 1991]

Â Â Â Â Â  459.190 [1983 c.729 Â§11; 1991 c.385 Â§3; renumbered 459A.070 in 1991]

Â Â Â Â Â  459.192 [1983 c.729 Â§12; renumbered 459A.075 in 1991]

Â Â Â Â Â  459.195 [1983 c.729 Â§13; renumbered 459A.080 in 1991]

Â Â Â Â Â  459.200 [1983 c.729 Â§10; renumbered 459A.085 in 1991]

DISPOSAL SITES

Â Â Â Â Â  459.205 Permit required. (1) Except as provided by ORS 459.215, a disposal site shall not be established, operated, maintained or substantially altered, expanded or improved, and a change shall not be made in the method or type of disposal at a disposal site, until the person owning or controlling the disposal site obtains a permit therefor from the Department of Environmental Quality as provided in ORS 459.235.

Â Â Â Â Â  (2) The person who holds or last held the permit issued under subsection (1) of this section, or, if that person fails to comply, then the person owning or controlling a land disposal site that is closed and no longer receiving solid waste must continue or renew the permit required under subsection (1) of this section after the site is closed for the duration of the period in which the department continues to actively supervise the site, even though solid waste is no longer received at the site. [1971 c.648 Â§6; 1983 c.766 Â§7; 1993 c.560 Â§21a]

Â Â Â Â Â  459.209 [1993 c.526 Â§4; renumbered 459.046 in 1995]

Â Â Â Â Â  459.210 [1969 c.90 Â§2; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.215 Exclusion of certain sites from permit requirement; rules. (1) By rule and after public hearing, the Environmental Quality Commission may prescribe criteria and conditions for excluding classes of disposal sites from the permit requirements of ORS 459.205. Disposal sites so excluded shall be limited to those which, because of the nature or volume of solid waste handled, are not likely to create a public nuisance, health hazard, air or water pollution, or other serious problem. Facilities operated under a permit issued under ORS 468B.050 or 468B.053 are not required to obtain a permit from the Department of Environmental Quality pursuant to ORS 459.205. However, exclusion from the permit requirements of ORS 459.205 does not relieve any person from compliance with other requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 and the rules and regulations adopted pursuant thereto.

Â Â Â Â Â  (2) By rule and after public hearing the commission may establish classes of disposal sites that qualify for exclusion under this section. [1971 c.648 Â§7; 1973 c.835 Â§140; 1993 c.560 Â§22; 1997 c.286 Â§4]

Â Â Â Â Â  459.220 [1969 c.90 Â§1; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.225 Variances authorized. (1) If the Environmental Quality Commission finds that a disposal site cannot meet one or more of the requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 or any rule or regulation adopted pursuant thereto, it may issue a variance from such requirement either for a limited or unlimited time or it may issue a permit containing a schedule of compliance specifying the time or times permitted to bring the disposal site into compliance with such requirements, or it may do both.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section, the commission may grant specific variances from particular requirements or may grant a permit to an applicant or to a class of applicants or to a specific disposal site, and specify conditions it considers necessary to protect the public health.

Â Â Â Â Â  (3) The commission shall grant a variance only if:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the applicant.

Â Â Â Â Â  (b) Special conditions exist that render strict compliance unreasonable, burdensome or impractical.

Â Â Â Â Â  (c) Strict compliance would result in substantial curtailment or closing of a disposal site and no alternative facility or alternative method of solid waste management is available.

Â Â Â Â Â  (4) A variance may be revoked or modified by the commission after a public hearing held upon not less than 10 daysÂ notice. Such notice shall be served upon all persons who the commission knows will be subjected to greater restrictions if such variance is revoked or modified, or who are likely to be affected or who have filed with the commission a written request for such notification.

Â Â Â Â Â  (5) In addition to the authority to issue a variance under subsections (1) to (4) of this section, the commission may modify an existing disposal site permit to specify the conditions under which the disposal site may accept and dispose of infectious waste. The commission also may require that an energy recovery facility or solid waste incinerator accept infectious waste generated in Oregon if the infectious waste has been contained and transported in accordance with ORS 459.390 and 825.256, but only so long as the volume of infectious waste generated outside the county in which the facility or incinerator is located does not affect the ability of the facility or incinerator to process or dispose of all waste generated within the county in which the facility or incinerator is located. As used in this subsection, Âinfectious wasteÂ has the meaning given that term in ORS 459.386.

Â Â Â Â Â  (6) The establishment, operation, maintenance, expansion, alteration, improvement or other change of a disposal site in accordance with a variance is not a violation of ORS 459.005 to 459.105 and 459.205 to 459.385 or any rule or regulation adopted pursuant thereto. [1971 c.648 Â§8; 1973 c.835 Â§141; 1989 c.763 Â§13; 1993 c.560 Â§23]

Â Â Â Â Â  459.230 [1969 c.90 Â§3; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.235 Applications for permits; fees. (1) Applications for permits shall be on forms prescribed by the Department of Environmental Quality. An application shall contain a description of the existing and proposed operation and the existing and proposed facilities at the site, with detailed plans and specifications for any facilities to be constructed. The application shall include a recommendation by each local government unit having jurisdiction and such other information the department deems necessary in order to determine whether the site and solid waste disposal facilities located thereon and the operation will comply with applicable requirements.

Â Â Â Â Â  (2) The Environmental Quality Commission shall establish a schedule of fees for disposal site permits. The permit fees contained in the schedule shall be based on the anticipated cost of filing and investigating the application, of issuing or denying the requested permit and of an inspection program to determine compliance or noncompliance with the permit.

Â Â Â Â Â  (3) In addition to the fees imposed under subsection (2) of this section, the commission shall establish a schedule of permit fees for the purpose of implementing this section and ORS 90.318, 182.375, 279A.125, 279A.155, 279B.025, 279B.240, 279B.270, 279B.280, 459.005, 459.015, 459.247, 459.418, 459.995, 459A.005, 459A.010, 459A.020, 459A.030 to 459A.055, 459A.070, 459A.110, 459A.115, 459A.475, 459A.480, 459A.500 to 459A.685, 459A.695 and 459A.750. The fees shall be based on the amount of solid waste received at the disposal site.

Â Â Â Â Â  (4) Notwithstanding any other fee or surcharge imposed under ORS 459.005 to 459.437 or 459A.005 to 459A.120, for the disposal of solid waste, in order to encourage the use of suitable material other than virgin material for daily cover at a disposal site, the only fee that may be charged for the disposal of substitute material that is also used for daily cover is the permit fee established under this section. [1971 c.648 Â§9; 1977 c.37 Â§1; 1983 c.144 Â§1; 1987 c.876 Â§18; 1989 c.833 Â§154; 1991 c.331 Â§65; 1991 c.385 Â§12a; 1993 c.343 Â§2; 1993 c.560 Â§Â§24,24a; 1995 c.281 Â§1; 2003 c.794 Â§285]

Â Â Â Â Â  459.236 Additional permit fees for remedial action or removal; amount; utilization; eligibility of local governments. (1) In addition to the permit fees provided in ORS 459.235, upon prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees, on January 1 of each year there is imposed a fee on all:

Â Â Â Â Â  (a) Disposal sites that receive domestic solid waste except transfer stations; and

Â Â Â Â Â  (b) Persons who transport solid waste out of the State of Oregon to a disposal site that receives domestic solid waste.

Â Â Â Â Â  (2) The amount raised under subsection (1) of this section shall be up to $1 million per year, based on the estimated tonnage or the actual tonnage, if known, received at the site or transported out of state for disposal and any other similar or related factors the Environmental Quality Commission finds appropriate. Such fees shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (3) For solid waste generated within the boundaries of a metropolitan service district, the fee imposed under subsection (1) of this section, but not the permit fees provided in ORS 459.235 (3), shall be levied on the district, not the disposal site.

Â Â Â Â Â  (4) Before transporting or arranging for transport of solid waste out of the State of Oregon to a disposal site that receives domestic solid waste, a person shall notify the Department of Environmental Quality in writing.

Â Â Â Â Â  (5)(a) A local government unit that franchises or licenses a domestic solid waste site shall allow the disposal site to pass through the amount of the fees established by the commission in subsection (1) of this section to the users of the site.

Â Â Â Â Â  (b) If a disposal site that receives domestic solid waste passes through all or a portion of the fees established by the commission in subsection (1) of this section to a solid waste collector who uses the site, a local government unit that franchises or licenses the collection of solid waste shall allow the franchisee or licensee to include the amount of the fee in the collection service rate.

Â Â Â Â Â  (6) Except as provided in subsection (7) of this section, moneys collected under this section shall be deposited in the Orphan Site Account created under ORS 465.381 to be used to pay the costs of removal or remedial action of hazardous substances, in excess of the maximum amount collected under ORS 459.311 at:

Â Â Â Â Â  (a) Solid waste disposal sites owned or operated by a local government unit; or

Â Â Â Â Â  (b) Privately owned or operated solid waste disposal sites that receive or received domestic solid waste for which the department determines the responsible party is unknown, unwilling or unable to undertake any portion or phase of a removal or remedial action.

Â Â Â Â Â  (7) The moneys collected under this section, or proceeds of any bond sale under ORS 468.195 for which moneys collected under this section are pledged for repayment shall be made available to a local government unit to pay removal or remedial action costs at a site if:

Â Â Â Â Â  (a) The local government unit is responsible for conducting removal or remedial action under ORS 465.260; and

Â Â Â Â Â  (b) The local government unit repays any moneys equal to the amount that may be raised by the charge imposed under ORS 459.311 and interest on such moneys, in accordance with an agreement between the local government unit and the department. A local government unit is not required to repay the first $100,000 the local government unit expends on removal or remedial action.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂDomestic solid wasteÂ has the meaning given that term in ORS 459A.100.

Â Â Â Â Â  (b) ÂPersonÂ does not include an individual who transports the individualÂs own residential solid waste to a disposal site located out of the state.

Â Â Â Â Â  (c) ÂRemovalÂ and Âremedial actionÂ have the meaning given those terms in ORS 465.200. [1989 c.833 Â§138; 1991 c.703 Â§43; 1993 c.528 Â§1; 1993 c.560 Â§25]

Â Â Â Â Â  Note: 459.236 was added to and made a part of ORS 459.005 to 459.426 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.240 [1969 c.90 Â§4; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.245 Issuance of permits; terms; refusal to renew; disposal of liquid waste. (1) If the disposal site meets the requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 and rules of the Environmental Quality Commission adopted pursuant thereto, the Department of Environmental Quality shall issue the permit. Every completed application shall be approved or disapproved within 60 days after its receipt by the department. Except as provided in ORS 459.055 or for a permit issued under the process set forth in ORS 517.952 to 517.989, if the department fails to act within the time allowed, the application shall be considered approved unless an extension of time is granted by the commission on a showing of good cause by the department.

Â Â Â Â Â  (2) Disposal site permits shall be issued for a period not to exceed 10 years, to be determined by the department and specified in the permit.

Â Â Â Â Â  (3) Subject to the provisions of ORS chapter 183, the department may refuse to renew a permit unless the disposal site meets the requirements of subsection (1) of this section.

Â Â Â Â Â  (4) The department may, consistent with applicable federal law, authorize in a disposal site permit the addition at a disposal site of liquid waste or water in a controlled fashion to enhance the decomposition of solid waste if the disposal site otherwise meets the requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 and rules of the commission adopted pursuant thereto. For purposes of this subsection, Âliquid wasteÂ means any waste that, by using a paint filter liquids test method adopted by the commission, is determined to contain free liquids. [1971 c.648 Â§10; 1973 c.835 Â§142; 1979 c.773 Â§8; 1991 c.735 Â§26; 1993 c.560 Â§26; 2003 c.649 Â§2]

Â Â Â Â Â  459.247 Prohibition on disposal of certain solid waste at disposal site. (1) No person shall dispose of and no disposal site operator shall knowingly accept for disposal the following types of solid waste at a solid waste disposal site:

Â Â Â Â Â  (a) Discarded or abandoned vehicles;

Â Â Â Â Â  (b) Discarded large home or industrial appliances;

Â Â Â Â Â  (c) Used oil;

Â Â Â Â Â  (d) Tires; or

Â Â Â Â Â  (e) Lead-acid batteries.

Â Â Â Â Â  (2) As used in this section, Âused oilÂ has the meaning given that term in ORS 459A.555.

Â Â Â Â Â  (3) Nothing in this section shall prohibit a disposal site operator from accepting and storing, for purposes of recycling or recovering, any of the types of solid waste listed in subsection (1) of this section. [1991 c.385 Â§39]

Â Â Â Â Â  459.248 Cleanup of hazardous substance contaminating ground water. In addition to any other authority granted by law, if the Department of Environmental Quality finds that ground water is contaminated with a hazardous substance originating at a land disposal site, the department may require cleanup of the hazardous substance pursuant to authority under ORS 465.200 to 465.545. As used in this section, Âhazardous substanceÂ has the meaning given that term in ORS 465.200. [1993 c.526 Â§3]

Â Â Â Â Â  459.250 Place for collecting source separated recyclable material required for disposal site permit. (1) The Department of Environmental Quality shall require as a condition to issuing or renewing a disposal site permit under ORS 459.245 that a place for collecting source separated recyclable material located either at the disposal site or at another location more convenient to the population served by the disposal site is provided for every person whose solid waste enters the disposal site.

Â Â Â Â Â  (2) The department may modify the requirements of this section if the department finds that the opportunity to recycle is being provided through an acceptable alternative method. [1983 c.729 Â§4; 1993 c.560 Â§28]

Â Â Â Â Â  459.255 Suspension or revocation of permits. (1) A permit may be suspended or revoked at any time if the Department of Environmental Quality determines that the disposal site or the solid waste management facilities located on the disposal site are being operated in violation of ORS 459.005 to 459.105 and 459.205 to 459.385 or rules of the Environmental Quality Commission adopted pursuant thereto.

Â Â Â Â Â  (2) The procedures for denial, suspension, modification of a condition or variance, revocation or refusal to renew a permit shall be those specified for a contested case in ORS chapter 183. [1971 c.648 Â§11; 1973 c.835 Â§143; 1993 c.560 Â§29]

Â Â Â Â Â  459.265 Hearings; appeal. (1) The Environmental Quality Commission may on its own motion or upon the request of the Department of Environmental Quality, and shall upon application of any person entitled to appeal, fix a time and place for a public hearing on any action of the department or commission

ordering, or approving action resulting in, the closure or curtailment of use of a disposal site.

Â Â Â Â Â  (2) In making its determination upon appeal from the action of a local government unit or the department, which action would result in the closure or curtailment of the use of a disposal site, the commission shall consider and make findings with respect to:

Â Â Â Â Â  (a) The nature and magnitude of the problems created by the site or its operation.

Â Â Â Â Â  (b) The applicable solid waste management plan.

Â Â Â Â Â  (c) The existence or threat of air or water pollution.

Â Â Â Â Â  (d) The need for the particular disposal site and alternative methods of disposal or alternate disposal sites.

Â Â Â Â Â  (e) The costs, funds available to meet the costs and the minimum time required for a change in disposal method or disposal site.

Â Â Â Â Â  (3) In making its determination under subsection (2) of this section with respect to a disposal site owned or operated by a local government unit, and prior to ordering closure or curtailment of use of the site, the commission shall make a finding as to whether there is an alternative method of disposal or an alternate disposal site. [1971 c.648 Â§12; 1973 c.835 Â§144; 1993 c.560 Â§30]

Â Â Â Â Â  459.268 Closure of land disposal site. When solid waste is no longer received at a land disposal site, the person who holds or last held the permit issued under ORS 459.205 or, if the person who holds or last held the permit fails to comply with this section, the person owning or controlling the property on which the disposal site is located, shall close and maintain the site according to the requirements of this chapter, any applicable rule adopted by the Environmental Quality Commission under ORS 459.045 and any requirement imposed by the Department of Environmental Quality as a condition to renewing or issuing a disposal site permit. [1983 c.766 Â§2; 1993 c.560 Â§31]

Â Â Â Â Â  459.270 Renewal of permit prior to proposed closure of disposal site. (1) At least five years before the proposed closure of a land disposal site, the person holding the disposal site permit shall apply to renew the permit.

Â Â Â Â Â  (a) A permit renewed under this subsection shall be issued for the period including the remaining time of operation of the disposal site, closure of the site and all or part of the post-closure period established by the Department of Environmental Quality during which active supervision of the land disposal site is necessary.

Â Â Â Â Â  (b) Application for the renewal of a permit under this subsection shall not prevent the disposal site permittee from applying for an extension of the useful life of the land disposal site for receiving solid waste.

Â Â Â Â Â  (2) Unless the department finds a need to protect against a significant hazard or risk to the public health, safety or environment, the department shall terminate any permit for and active supervision of a land disposal site 30 years after the site is closed.

Â Â Â Â Â  (3) Any time after a land disposal site is closed according to the requirements of this section, the permit holder may apply for a termination of the permit, a release from one or more of the permit requirements or termination of any applicable permit fee. Before the department grants a termination or release under this section, the department must find that there is no longer a need for:

Â Â Â Â Â  (a) Active supervision of the site;

Â Â Â Â Â  (b) Maintenance of the site; or

Â Â Â Â Â  (c) Maintenance or operation of any system or facility on the site. [1983 c.766 Â§3; 1993 c.526 Â§7]

Â Â Â Â Â  459.272 Evidence of financial assurance for land disposal site. (1) Unless exempted under rules adopted by the Environmental Quality Commission under ORS 459.045, an owner or operator of a land disposal site shall maintain cost estimates of the amount of financial assurance that is necessary and demonstrate evidence of financial assurance for:

Â Â Â Â Â  (a) The costs of closure of the land disposal site and for post-closure maintenance of the land disposal site; and

Â Â Â Â Â  (b) Any corrective action required to be taken at the land disposal site.

Â Â Â Â Â  (2) The financial assurance requirements established by subsection (1) of this section may be satisfied by insurance, the establishment of a trust fund, surety bond, letter of credit or qualification as a self-insurer or any combination of these methods or any other method approved by the Director of the Department of Environmental Quality. In adopting rules under ORS 459.045 to implement subsection (1) of this section, the Environmental Quality Commission may specify policy or other contractual terms, conditions or defenses necessary to establish evidence of financial assurance.

Â Â Â Â Â  (3) The owner or operator of a land disposal site shall annually review and update the financial assurance for closure, post-closure and corrective action required under this section and cost estimates of the amount of financial assurance necessary.

Â Â Â Â Â  (4) The owner or operator of a land disposal site shall provide the evidence of financial assurance required under this section for closure and post-closure at the time a disposal site permit is issued under ORS 459.245. If the land disposal site is operating under an existing permit on November 4, 1993, the owner or operator shall provide the evidence of financial assurance on or before April 9, 1994, or a later date established by rule by the Environmental Quality Commission.

Â Â Â Â Â  (5) When financial assurance is required for corrective action at a land disposal site under subsection (1) of this section, the owner or operator shall provide evidence of financial assurance before beginning corrective action. [1993 c.526 Â§2]

Â Â Â Â Â  459.273 Disposition of excess moneys and interest received for financial assurance. An applicant required to provide financial assurance under ORS 459.272 shall establish provisions satisfactory to the Department of Environmental Quality for disposing of any excess moneys received or interest earned on moneys received for financial assurance. To the extent practicable, the applicantÂs provisions for disposing of the excess moneys received or interest earned on moneys shall provide for:

Â Â Â Â Â  (1) A reduction of the rates a person within the area served by the land disposal site is charged for collection service; or

Â Â Â Â Â  (2) Enhancing present or future disposal sites within the area from which the excess moneys were received. [1983 c.766 Â§4; 1993 c.526 Â§8; 1993 c.560 Â§33]

Â Â Â Â Â  459.275 [1971 c.648 Â§13; repealed by 1973 c.826 Â§3 (459.276 enacted in lieu of 459.275); 1973 c.835 Â§145; see 459.277]

Â Â Â Â Â  459.276 [1973 c.826 Â§4 (enacted in lieu of 459.275); renumbered 459.376 in 1987]

Â Â Â Â Â  459.277 [Formerly 459.275; repealed by 1974 c.36 Â§28]

Â Â Â Â Â  459.280 Definitions for ORS 459.284 and 459.290. As used in ORS 459.284 and 459.290, Âdisposal siteÂ has the meaning given that term in ORS 459.005, but does not include:

Â Â Â Â Â  (1) A material recovery, recycling or reuse facility; or

Â Â Â Â Â  (2) A regional disposal site as defined in ORS 459.005. [1987 c.876 Â§4; 1993 c.560 Â§34]

Â Â Â Â Â  459.284 Use of disposal site fees. Each local government unit that has a disposal site operating under the provisions of ORS 459.005 to 459.437 and 459.710 and for which the local government unit collects a fee may apportion an amount of the service or user charges collected for solid waste disposal at each publicly owned, franchised or privately owned solid waste disposal site within or for the local government unit and dedicate and use the moneys obtained for rehabilitation and enhancement of the area around the disposal site from which the fees have been collected. That portion of the service and user charges set aside by the local government unit for the purposes of this section shall be not more than $1 for each ton of solid waste. If any local government unit apportions moneys under this section, another local government unit may not also apportion moneys under this section for the same disposal site. [1987 c.876 Â§2; 1989 c.763 Â§15; 1993 c.560 Â§35]

Â Â Â Â Â  459.285 [1971 c.648 Â§19; 1973 c.835 Â§146; 1981 c.81 Â§1; 1981 c.709 Â§3; renumbered 459.385 in 1987]

Â Â Â Â Â  459.290 Disposal site rehabilitation and enhancement advisory committee. Each local government unit that apportions money under ORS 459.284 shall establish a citizens advisory committee to select plans, programs and projects for the rehabilitation and enhancement of the area around disposal sites for which the local government unit has apportioned moneys under ORS 459.284. If any local government unit establishes a citizens advisory committee under this section, another local government unit may not also establish a local citizens advisory committee under this section for the same disposal site. [1987 c.876 Â§3; 1989 c.763 Â§16]

Â Â Â Â Â  459.292 [1989 c.833 Â§150; renumbered 459A.100 in 1991]

Â Â Â Â Â  459.293 [1989 c.833 Â§151; renumbered 459A.105 in 1991]

Â Â Â Â Â  459.294 [1989 c.833 Â§152; 1991 c.385 Â§13; 1991 c.385 Â§91; renumbered 459A.110 in 1991]

Â Â Â Â Â  459.295 [1989 c.833 Â§153; renumbered 459A.120 in 1991]

Â Â Â Â Â  459.297 [1989 c.833 Â§155; 1993 c.560 Â§36; repealed by 1995 c.576 Â§6]

Â Â Â Â Â  459.298 [1989 c.833 Â§156; 1995 c.79 Â§273; repealed by 1995 c.576 Â§6]

Â Â Â Â Â  459.300 [1987 c.876 Â§5; repealed by 1993 c.560 Â§107]

Â Â Â Â Â  459.305 Certification or demonstration that government unit has implemented opportunity to recycle; rules; fee. (1) Except as otherwise provided by rules adopted by the Environmental Quality Commission under subsection (4) of this section, a disposal site may not accept solid waste generated outside the county in which the disposal site is located unless the Department of Environmental Quality certifies or, for waste that originates outside Oregon in an amount exceeding 75,000 tons annually from a single source generator or wasteshed, the disposal site operator demonstrates to the department, that the person responsible for solid waste management in the area from which the solid waste originates has implemented an opportunity to recycle that:

Â Â Â Â Â  (a) Includes a program for recycling that achieves the applicable recovery rate in ORS 459A.010 (6) for waste originating in Oregon, or for waste originating outside Oregon, either a recovery rate equivalent to that achieved in a comparable county in Oregon or a recycling program equivalent to the opportunity to recycle in ORS 459A.005 (1)(a) and (2) and the program elements in ORS 459A.010 (2) and (3); and

Â Â Â Â Â  (b) For waste originating inside Oregon, meets the requirements of ORS 459.250 and 459A.005 to 459A.085.

Â Â Â Â Â  (2) The Environmental Quality Commission shall adopt rules to establish a program for certification of recycling programs established by a person in order to comply with the requirement of subsection (1) of this section. No contract or agreement for the disposal of solid waste made between an owner or operator of a disposal site and a person shall affect the authority of the commission to establish or modify the requirements established under subsection (1) of this section.

Â Â Â Â Â  (3) For each area outside the state from which a disposal site receives solid waste, the disposal site shall have two years after first accepting solid waste from the area to demonstrate how the area complies with the requirements of subsection (1) of this section. The disposal site operator shall provide written notice to the Department of Environmental Quality prior to first accepting solid waste from outside the state. The requirements of this subsection shall apply only to contracts entered into after September 9, 1995.

Â Â Â Â Â  (4) The commission shall establish by rule the amount of solid waste that may be accepted from outside the county in which the disposal site is located before the person must comply with the requirements set forth in subsection (1) of this section.

Â Â Â Â Â  (5) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, and within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board, the Department of Environmental Quality may establish a certification fee in accordance with ORS 468.065. The fees shall not exceed the cost of the program.

Â Â Â Â Â  (6) The certification requirement under subsection (1) of this section shall not apply to a person implementing a waste reduction program under ORS 459.055.

Â Â Â Â Â  (7) Notwithstanding any other provision of law relating to solid waste disposal, if the laws of the state of origin prohibit or restrict the disposal of any kind of solid waste within the state of origin, such prohibition or restriction shall also apply to the disposal of such solid waste in Oregon. [1987 c.876 Â§6; 1989 c.541 Â§3; 1991 c.703 Â§8; 1991 c.765 Â§9; 1993 c.560 Â§38; 1995 c.541 Â§2; 1997 c.807 Â§1; 2003 c.14 Â§291]

Â Â Â Â Â  459.310 Surcharge on solid waste disposal; surcharge use. (1) Each board of county commissioners of a county in which a regional disposal site is operating under provisions of ORS 459.005 to 459.437 may impose a surcharge on the solid waste received at the regional disposal site. The county may negotiate with the owner or operator of the regional disposal site to establish the amount of the surcharge imposed under this subsection. If the regional disposal site is publicly owned, the board of county commissioners shall give priority in expending the moneys to mitigation of adverse impacts on the area in and around the regional disposal site and related transfer stations located in the county including but not limited to rehabilitation and enhancement of the area, development of alternate water systems, road construction and maintenance and mitigation of adverse effects on wildlife and the environment, if provisions to mitigate such adverse impacts are not assured by permit conditions or bond requirements.

Â Â Â Â Â  (2) If the parties negotiating a surcharge under subsection (1) of this section do not reach an agreement within 90 days after the Department of Environmental Quality receives an application under ORS 459.235 for a permit for the regional disposal site, the board of county commissioners shall unilaterally impose the following surcharge:

(a)Â  For the first 2,000

Â Â Â Â Â  tons per day..................... $Â Â Â Â Â Â Â Â Â  0.75/ton

(b)Â  For each ton between

Â Â Â Â Â  2,000 to 4,000 tons

Â Â Â Â Â  per day............................. $Â Â Â Â Â Â Â Â Â  1.00/ton

(c)Â  For each ton above

Â Â Â Â Â  4,000 tons per day........... $Â Â Â Â Â Â Â Â Â  1.25/ton

Â Â Â Â Â  (3) If a board of county commissioners imposes the surcharge under subsection (2) of this section:

Â Â Â Â Â  (a) The surcharge shall be adjusted annually in accordance with the Portland Consumer Price Index;

Â Â Â Â Â  (b) Up to 10 percent of the surcharge shall go into a transition fund to be used by the county after the regional disposal site is closed for the purpose of minimizing the dislocation resulting from the loss of revenue from closure of the site; and

Â Â Â Â Â  (c) Of that portion of the surcharge not placed into a transition fund under paragraph (b) of this subsection, priority shall be given in expending the moneys to mitigation of adverse impacts on the area in and around the regional disposal site and related transfer stations located in the county including but not limited to rehabilitation and enhancement of the area, development of alternate water systems, road construction and maintenance and mitigation of adverse effects on wildlife and the environment, if provisions to mitigate such adverse impacts are not assured by permit conditions or bond requirements. [1987 c.876 Â§7; 1993 c.560 Â§39]

Â Â Â Â Â  459.311 Surcharge for remedial action or removal; amount; collection; allocation. A local government unit responsible for conducting a remedial action or removal or related activities under ORS 465.260 at a solid waste disposal site, or a local government unit that contributed solid waste to a solid waste disposal site for which the local government is liable under ORS 465.255 or other applicable law, shall impose a charge to be added to all billings for collection services rendered within the boundaries of that local government unit unless the local government unit provides an equivalent amount of funding through another source. A charge imposed under this section shall be subject to the following requirements:

Â Â Â Â Â  (1) The charge shall be:

Â Â Â Â Â  (a) An amount equal to a maximum amount of $12 per capita per year and $60 per capita per local government unit;

Â Â Â Â Â  (b) Collected for each volumetric or weight unit of solid waste collected;

Â Â Â Â Â  (c) Imposed equitably on all persons who dispose of solid waste; and

Â Â Â Â Â  (d) For a local government unit imposing and collecting a charge on behalf of another local government unit responsible for remedial action or related activities at a disposal site, an amount that, as a proportion of the total cost, equals the proportion of solid waste the local government unit contributed to such disposal site.

Â Â Â Â Â  (2) The charge shall be collected on behalf of the local government unit by solid waste collectors who are subject to franchising, licensing or permitting requirements adopted by the local government unit. Notwithstanding any restriction on rates contained in a franchise or other local regulations, a solid waste collector may add the charge to bills for solid waste collection. The local government unit may enter into an intergovernmental agreement with any other local government unit to provide for imposition and collection of the charge on behalf of the local government unit.

Â Â Â Â Â  (3) The solid waste collector shall remit the proceeds of the charge to the local government unit according to procedures adopted by the local government unit by ordinance. However, solid waste collectors shall not be responsible for covering any shortage caused by failure of a customer to pay charges for solid waste collection.

Â Â Â Â Â  (4) A local government unit imposing a charge under this subsection may require solid waste collectors to submit reports or other documentation necessary to establish compliance with the requirements of this section or the ordinance adopted by the local government unit. All information contained in such reports relating to the number of accounts served by the solid waste collector or the revenue produced from such accounts shall be exempt from public disclosure.

Â Â Â Â Â  (5) A solid waste collector required to collect charges under this section may retain five percent of the charge in order to defray the costs of collecting and accounting for the proceeds of the charge.

Â Â Â Â Â  (6) If a person disposes of solid waste at a disposal site within the boundaries of a local government unit imposing a fee under this section without using the services of a solid waste collector, the person shall pay the fee established by this section at the time the person disposes of solid waste at the disposal site. That portion of the charge attributable to administrative costs as provided in subsection (5) of this section shall be retained by the operator of the solid waste disposal site. The operator of the solid waste disposal site shall remit the balance of the charge according to procedures established by ordinance by the local government unit imposing the charge.

Â Â Â Â Â  (7) Except for the amount allocated to defray the administrative expenses of a solid waste collector or disposal site operator under subsections (5) and (6) of this section, proceeds of the charge shall be placed into a dedicated local government remedial action fund established by the local government unit and may be used only to pay for remedial action costs. As used in this subsection, Âremedial action costsÂ also includes the cost of retiring debt incurred in connection with a remedial action.

Â Â Â Â Â  (8) The amount collected by imposing a charge under this section shall be the amount necessary to fund the local government unitÂs remedial action costs at one or more solid waste disposal sites for which the local government unit is responsible for conducting a remedial action or removal or related activities under ORS 465.260, or is liable under ORS 465.255 or other applicable law and necessary administrative expenses incurred under this section, and may include an increment to cover any delinquencies in collections. The amount of the charge may be adjusted from time to time as necessary to maintain the remedial action fund at the level necessary to accommodate the local government unitÂs remedial action responsibilities, but shall not exceed the maximum amounts provided in of subsection (1)(a) of this section.

Â Â Â Â Â  (9) Any local government unit located within the boundaries of a metropolitan service district may enter into an intergovernmental agreement with the district to transfer to the district the funding authority granted under this section and the responsibility for performing all remedial action obligations for which the local government unit may be responsible.

Â Â Â Â Â  (10) As used in this section, Âremedial action,Â Âremedial action costsÂ and ÂremovalÂ have the meaning given those terms in ORS 465.200. [1989 c.833 Â§137; 1993 c.560 Â§40]

Â Â Â Â Â  459.315 Definitions for ORS 459.315 to 459.330. As used in ORS 459.315 to 459.330:

Â Â Â Â Â  (1) ÂCommitteeÂ means a local citizens advisory committee established under ORS 459.320.

Â Â Â Â Â  (2) ÂPermitteeÂ means a person operating a regional disposal site under a permit issued under ORS 459.245. [1987 c.876 Â§8]

Â Â Â Â Â  459.320 Regional disposal site advisory committee; membership; terms. (1) Except as provided in subsection (3) or (4) of this section, the board of county commissioners of a county in which a regional disposal site is proposed to be located shall establish a local citizens advisory committee when the Department of Environmental Quality receives an application for a regional disposal site within the county. The board shall select members of the committee from among at least each of the following groups, to the extent feasible:

Â Â Â Â Â  (a) Residents residing near or adjacent to the regional disposal site.

Â Â Â Â Â  (b) Owners of real property adjacent to or near the regional disposal site.

Â Â Â Â Â  (c) Persons who reside in or own real property within the county in which the regional disposal site is located.

Â Â Â Â Â  (d) Employees of the permittee.

Â Â Â Â Â  (e) Local organizations and citizen interest groups whose majority of members either:

Â Â Â Â Â  (A) Are electors of the county in which the regional disposal site is located; or

Â Â Â Â Â  (B) Own real property in the county in which the regional disposal site is located.

Â Â Â Â Â  (2) Unless determined otherwise by a board of county commissioners:

Â Â Â Â Â  (a) Members of the local citizens advisory committee shall serve a term of two years.

Â Â Â Â Â  (b) The committee shall elect from among its members a chairperson of the committee with such duties and powers as the committee imposes.

Â Â Â Â Â  (c) The committee shall meet at least four times each year for so long as the regional disposal site is proposed or operating.

Â Â Â Â Â  (3) If the regional disposal site is operated by a metropolitan service district, the local citizens advisory committee shall be established by the governing body of the metropolitan service district.

Â Â Â Â Â  (4) If the board of county commissioners of a county in which a regional disposal site is located or is proposed to be located has already established a local citizens advisory committee for solid waste issues in general, that committee may serve to fulfill the duties specified in ORS 459.325 so long as the membership of the committee is consistent with this section. [1987 c.876 Â§9; subsection (4) enacted as 1987 c.876 Â§10; 1999 c.720 Â§1]

Â Â Â Â Â  459.325 Duties of regional disposal site advisory committee. The duties of the local citizens advisory committee established under ORS 459.320 shall include but need not be limited to:

Â Â Â Â Â  (1) Reviewing with the permittee, the regional disposal site including but not limited to siting, operation, closure and long-term monitoring of the regional disposal site; and

Â Â Â Â Â  (2) Providing a forum for citizen comments, questions and concerns about the regional disposal site and promoting a dialogue between the community in which the regional disposal site is to be located and the owner or operator of the regional disposal site. The committee shall prepare an annual written report summarizing the local citizensÂ concerns and the manner in which the owner or operator is addressing those concerns. The report shall be considered by the Department of Environmental Quality in issuing and renewing a solid waste permit under ORS 459.245. [1987 c.876 Â§11]

Â Â Â Â Â  459.330 Notification of advisory committee by regional disposal site permittee. The permittee shall notify the local citizens advisory committee established under ORS 459.320 when the permittee proposes to apply for a change to any state or local permit. [1987 c.876 Â§12]

Â Â Â Â Â  459.335 Use of fees collected by the metropolitan service district. Notwithstanding any other provision of ORS 268.330, the metropolitan service district shall use moneys collected by the district as service or user fees for solid waste disposal for activities of the metropolitan service district related to solid waste and related planning, administrative and overhead costs of the district. [1987 c.876 Â§12a; 1995 c.79 Â§274; 1997 c.833 Â§23]

Â Â Â Â Â  459.340 Implementation of the solid waste reduction program by metropolitan service district. (1) The metropolitan service district shall implement the provisions of the solid waste reduction program as adopted by the metropolitan service district.

Â Â Â Â Â  (2) Before the metropolitan service district council amends the districtÂs solid waste reduction program, the district shall submit the proposed amendment to the Department of Environmental Quality for review and comment. [1987 c.876 Â§13; 1993 c.560 Â§41]

Â Â Â Â Â  459.345 Metropolitan service district report to commission. (1) In conjunction with and on the same schedule as the report required under ORS 459A.050 (1)(a), the metropolitan service district shall report to the Environmental Quality Commission on the implementation of its solid waste reduction program as approved or as amended in accordance with ORS 459.340.

Â Â Â Â Â  (2) The report submitted by the metropolitan service district under this section shall be in writing and shall include, but need not be limited to:

Â Â Â Â Â  (a) The current status of implementation of the metropolitan service districtÂs solid waste reduction program including the use of disposal sites, recycling opportunities and the use of material and energy recovery technologies.

Â Â Â Â Â  (b) A summary of the amount and percent of solid waste that is currently reused, recycled or disposed of in a solid waste disposal site and a comparison of such amounts and percentages to the districtÂs existing and projected annual goals for:

Â Â Â Â Â  (A) The amount and percent of solid waste that will be reused, recycled or disposed of in a solid waste disposal site operated by the metropolitan service district or in a solid waste disposal site that the district has entered into an agreement to use; and

Â Â Â Â Â  (B) The amount in tons by which solid waste disposed of annually in a disposal site operated by the district or which the district has entered into an agreement to use will be reduced.

Â Â Â Â Â  (c) A summary of the metropolitan service districtÂs solid waste budget. [1987 c.876 Â§14; 1993 c.560 Â§42; 1997 c.552 Â§4]

Â Â Â Â Â  459.350 Commission review of metropolitan service district report. The Environmental Quality Commission shall review the report submitted by the metropolitan service district under ORS 459.345 to determine:

Â Â Â Â Â  (1) Whether the districtÂs activities related to solid waste disposal comply with the districtÂs solid waste reduction program and any goals established by the district in previous reports submitted under ORS 459.345; and

Â Â Â Â Â  (2) Whether the program and all disposal sites operated by or used by the district continue to meet the criteria established under ORS 459.015. [1987 c.876 Â§15; 1989 c.171 Â§59]

Â Â Â Â Â  459.355 [1987 c.876 Â§16; 1993 c.560 Â§43; repealed by 1997 c.552 Â§40]

LIMITATION ON DISPOSAL OF CERTAIN RADIOACTIVE MATERIALS

Â Â Â Â Â  Note: Sections 12 to 16 and 18, chapter 653, Oregon Laws 1991, provide:

Â Â Â Â Â  Sec. 12. (1) The Legislative Assembly finds and declares:

Â Â Â Â Â  (a) It is the policy of this state to minimize the release to the environment of radioactive material resulting from human activities;

Â Â Â Â Â  (b) The United States Congress, the United States Nuclear Regulatory Commission, the United States Department of Energy and the United States Environmental Protection Agency have adopted measures intended to make possible federal deregulation of certain radioactive material;

Â Â Â Â Â  (c) Deregulation would result in virtually unrestricted disposal or release of this radioactive material into land disposal sites, incinerators, transportation systems, waterways, sewage systems, recycling centers, consumer products or other parts of the environment;

Â Â Â Â Â  (d) Such dissemination of radioactive material in the environment would represent an unnecessary increased risk to the health, safety and welfare of the citizens of this state and the environment;

Â Â Â Â Â  (e) Such risk would necessitate the implementation of a costly and widespread radiation monitoring system to enable this state to insure that citizens are not exposed to radiation from deregulated radioactive material; and

Â Â Â Â Â  (f) Such monitoring and verification of the absence of unacceptable risks resulting from federal deregulation will be more costly to this state than the current regulatory regime.

Â Â Â Â Â  (2) Therefore, the State of Oregon hereby declares that radioactive material shall continue to be subject to regulatory control by this state. It is the purpose of sections 12 to 15 of this Act to guarantee that all radioactive material that was subject to regulation by this state, the United States Nuclear Regulatory Commission, the United States Department of Energy, the United States Environmental Protection Agency or any other state or federal agency as of January 1, 1989, shall remain subject to regulation by this state and shall be stored and disposed of only in licensed or approved radioactive waste storage or disposal facilities. [1991 c.653 Â§12]

Â Â Â Â Â  Sec. 13. As used in sections 12 to 14, chapter 653, Oregon Laws 1991:

Â Â Â Â Â  (1) ÂFacility approved by the Department of Human ServicesÂ means a facility for which there is a license, permit, letter of agreement or other means by which the state officially accepts the treatment, storage, recycling, incineration or disposal method for radioactive material.

Â Â Â Â Â  (2) ÂRadioactive materialÂ means any radioactive waste or other radioactive material resulting from activities of the federal government, the United States Nuclear Regulatory Commission or its licensees or licensees of a state that has entered into an agreement under 42 U.S.C. 2021 and that satisfies the definition of low-level radioactive waste in the federal Low-Level Radioactive Waste Policy Act, 42 U.S.C. 2021b(9)(a), as of January 1, 1989. ÂRadioactive materialÂ does not include naturally occurring radionuclides, uranium mill tailings or high-level radioactive waste. [1991 c.653 Â§13; 2001 c.900 Â§233]

Â Â Â Â Â  Sec. 14. Notwithstanding any declaration by the federal government that certain radioactive material may be exempt from regulatory control or below regulatory concern, no radioactive material may be recycled, incinerated or disposed of in Oregon except at a facility approved by the Department of Human Services specifically for the recycling, incineration or disposal of radioactive material. [1991 c.653 Â§14; 2001 c.900 Â§234]

Â Â Â Â Â  Sec. 15. (1) No land disposal site in this state shall knowingly accept solid waste from another state that contains radioactive material. For purposes of this section, solid waste shall be presumed not to contain radioactive material if:

Â Â Â Â Â  (a) The solid waste is from a state that is a party to the Northwest Interstate Compact on Low-Level Radioactive Waste Management set forth in ORS 469.930; or

Â Â Â Â Â  (b) The solid waste is from a state that has a policy opposing exemption of radioactive material from regulation that is similar to the policy carried out by sections 12 to 15 of this 1991 Act.

Â Â Â Â Â  (2) As used in this section, Âradioactive materialÂ has the meaning given in section 13 of this 1991 Act. [1991 c.653 Â§15]

Â Â Â Â Â  Sec. 16. Section 15 of this Act is added to and made a part of ORS 459.005 to 459.105. [1991 c.653 Â§16]

Â Â Â Â Â  Sec. 18. Sections 12 to 16 of this Act and the amendments to ORS 469.992 by section 17 of this Act do not become operative until the federal government or a state that has entered into an agreement under 42 U.S.C. 2021 exempts from regulation or changes the regulatory status of any radioactive material that is subject to regulation on January 1, 1989. [1991 c.653 Â§18]

ENFORCEMENT

Â Â Â Â Â  459.376 Action to enforce rules or orders. (1) The Environmental Quality Commission may take whatever action is appropriate for the enforcement of its rules or orders.

Â Â Â Â Â  (2) The commission may institute proceedings to enforce compliance with or restrain violations of ORS chapters 459 and 459A, or any rule, standard, permit or order adopted, entered or issued pursuant to ORS chapters 459 and 459A. [Formerly 459.276; 1993 c.560 Â§44]

Â Â Â Â Â  459.385 Entry upon private premises authorized; access to records. The Department of Environmental Quality or county, district or city board of health personnel, authorized environmental health specialists or other authorized city or county personnel may enter upon the premises of any person regulated under ORS 459.005 to 459.105, 459.205 to 459.385, 466.005 to 466.385 and 466.992 or under regulations adopted pursuant to ORS 450.075, 450.810, 450.820 and 451.570, at reasonable times, to determine compliance with and to enforce ORS 450.075, 450.810, 450.820, 451.570, 459.005 to 459.105, 459.205 to 459.385, 466.005 to 466.385 and 466.992 and any rules or regulations adopted pursuant thereto. The department shall also have access to any pertinent records, including but not limited to blueprints, operation and maintenance records and logs, operating rules and procedures. As used in this section, Âpertinent recordsÂ does not include financial information unless otherwise authorized by law. [Formerly 459.285; 1993 c.526 Â§9; 1993 c.560 Â§45; 2003 c.547 Â§114]

INFECTIOUS WASTE DISPOSAL

Â Â Â Â Â  459.386 Definitions for ORS 459.386 to 459.405. As used in ORS 459.386 to 459.405:

Â Â Â Â Â  (1) ÂBiological wasteÂ includes blood and blood products, excretions, exudates, secretions, suctionings and other body fluids that cannot be directly discarded into a municipal sewer system, and waste materials saturated with blood or body fluids, but does not include diapers soiled with urine or feces.

Â Â Â Â Â  (2) ÂCultures and stocksÂ includes etiologic agents and associated biologicals, including specimen cultures and dishes and devices used to transfer, inoculate and mix cultures, wastes from production of biologicals, and serums and discarded live and attenuated vaccines. ÂCultures and stocksÂ does not include throat and urine cultures.

Â Â Â Â Â  (3) ÂDisposalÂ means the final placement of treated infectious waste in a disposal site operating under a permit issued by a state or federal agency.

Â Â Â Â Â  (4) ÂInfectious wasteÂ includes biological waste, cultures and stocks, pathological waste and sharps.

Â Â Â Â Â  (5)(a) ÂPathological wasteÂ includes:

Â Â Â Â Â  (A) Biopsy materials and all human tissues;

Â Â Â Â Â  (B) Anatomical parts that emanate from surgeries, autopsies and obstetrical and laboratory procedures; and

Â Â Â Â Â  (C) Animal carcasses exposed to pathogens in research and the bedding and other waste from such animals.

Â Â Â Â Â  (b) ÂPathological wasteÂ does not include teeth or formaldehyde or other preservative agents.

Â Â Â Â Â  (6) ÂSharpsÂ includes needles, IV tubing with needles attached, scalpel blades, lancets, glass tubes that could be broken during handling and syringes that have been removed from their original sterile containers.

Â Â Â Â Â  (7) ÂStorageÂ means the temporary containment of infectious waste in a manner that does not constitute treatment or disposal of such waste.

Â Â Â Â Â  (8) ÂTransportationÂ means the movement of infectious waste from the point of generation over a public highway to any intermediate point or to the point of final treatment.

Â Â Â Â Â  (9) ÂTreatmentÂ means incineration, sterilization or other method, technique or process approved by the Department of Human Services that changes the character or composition of any infectious waste so as to render the waste noninfectious. [1989 c.763 Â§3; 1993 c.560 Â§46; 2005 c.22 Â§331]

Â Â Â Â Â  459.387 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The collection, transportation, storage, treatment and disposal of infectious waste in a manner that protects the health, safety and welfare of the workers who handle the waste and of the public is a matter of statewide concern.

Â Â Â Â Â  (2) The public health, safety and welfare is best protected by an infectious waste collection system that serves as many persons as possible in this state, including medical care and laboratory facilities, nursing care facilities and private residences.

Â Â Â Â Â  (3) In the interest of public health, safety and welfare, it is the policy of this state to establish requirements for collection, transportation, storage, treatment and disposal of infectious waste that will establish priority in methods of treating and disposing of infectious waste. [1989 c.763 Â§2]

Â Â Â Â Â  459.388 Restrictions on discarding, storing or transporting infectious waste. (1) No person who generates infectious waste shall discard or store such waste except as provided in ORS 459.390.

Â Â Â Â Â  (2) No person shall transport infectious waste other than infectious waste that is an incidental part of other solid waste except as provided in ORS 459.390 (6) and 825.256. [1989 c.763 Â§4]

Â Â Â Â Â  459.390 Procedures for segregation and containment of infectious waste; exemption. (1) Infectious waste shall be segregated from other wastes by separate containment at the point of generation. Enclosures used for storage of infectious waste shall be secured to prevent access by unauthorized persons and shall be marked with prominent warning signs.

Â Â Â Â Â  (2) Infectious waste, except for sharps, shall be contained in disposable red plastic bags or containers made of other materials impervious to moisture and strong enough to prevent ripping, tearing or bursting under normal conditions of use. The bags or containers shall be closed to prevent leakage or expulsion of solid or liquid wastes during storage, collection or transportation.

Â Â Â Â Â  (3) Sharps shall be contained for storage, collection, transportation and disposal in leakproof, rigid, puncture-resistant red containers that are taped closed or tightly lidded to prevent loss of the contents. Sharps may be stored in such containers for more than seven days.

Â Â Â Â Â  (4) All bags, boxes or other containers for infectious waste and rigid containers of discarded sharps shall be clearly identified as containing infectious waste.

Â Â Â Â Â  (5) Infectious waste shall be stored at temperatures and only for times established by rules of the Department of Human Services.

Â Â Â Â Â  (6) Infectious waste shall not be compacted before treatment and shall not be placed for collection, storage or transportation in a portable or mobile trash compactor.

Â Â Â Â Â  (7) Infectious waste contained in disposable bags as specified in this section shall be placed for collection, storage, handling or transportation in a disposable or reusable pail, carton, box, drum, dumpster, portable bin or similar container. The container shall have a tight-fitting cover and be kept clean and in good repair. The container may be of any color and shall be conspicuously labeled with the international biohazard symbol and the words ÂBiomedical WasteÂ on the sides so as to be readily visible from any lateral direction when the container is upright.

Â Â Â Â Â  (8) Each time a reusable container for infectious waste is emptied, the container shall be thoroughly washed and decontaminated unless the surfaces of the container have been protected from contamination by a disposable red liner, bag or other device removed with the waste.

Â Â Â Â Â  (9) Trash chutes shall not be used to transfer infectious waste between locations where it is contained or stored.

Â Â Â Â Â  (10) Generators that produce 50 pounds or less of infectious waste in any calendar month shall be exempt from the specific requirements of subsections (5), (7) and (8) of this section. [1989 c.763 Â§5]

Â Â Â Â Â  459.395 Treatment of infectious wastes; rules. (1) Pathological wastes shall be treated by incineration in an incinerator that provides complete combustion of waste to carbonized or mineralized ash. The ash shall be disposed of as provided in rules adopted by the Environmental Quality Commission. However, if the Department of Environmental Quality determines that incineration is not reasonably available within a wasteshed, pathological wastes may be disposed of in the same manner provided for cultures and stocks.

Â Â Â Â Â  (2) Cultures and stocks shall be incinerated as described in subsection (1) of this section or sterilized by other means prescribed by Department of Human Services rule. Sterilized waste may be disposed of in a permitted land disposal site if it is not otherwise classified as hazardous waste.

Â Â Â Â Â  (3) Liquid or soluble semisolid biological wastes may be discharged into a sewage treatment system that provides secondary treatment of waste.

Â Â Â Â Â  (4) Sharps and biological wastes may be incinerated as described in subsection (1) of this section or sterilized by other means prescribed by Department of Human Services rule. Sharps may be disposed of in a permitted land disposal site only if the sharps are in containers as required in ORS 459.390 (3) and are placed in a segregated area of the landfill.

Â Â Â Â Â  (5) Other methods of treatment and disposal may be approved by rule of the Environmental Quality Commission. [1989 c.763 Â§6]

Â Â Â Â Â  459.398 Rules. The Environmental Quality Commission may adopt rules for storage and handling of infectious waste at a solid waste disposal site. [1989 c.763 Â§7]

Â Â Â Â Â  459.400 Exceptions. The requirements of ORS 459.386 to 459.405 shall not apply to waste, other than sharps as defined in ORS 459.386, that is:

Â Â Â Â Â  (1) Generated in the practice of veterinary medicine; and

Â Â Â Â Â  (2) Not capable of being communicated by invasion and multiplication in body tissues and capable of causing disease or adverse health impacts in humans. [1989 c.763 Â§8; 1993 c.560 Â§47]

Â Â Â Â Â  459.405 Transport of infectious waste; certification; records. Each person who transports infectious waste for consideration, other than waste that is an incidental part of other solid waste, shall:

Â Â Â Â Â  (1) Provide written certification to a person who discards more than 50 pounds per month of infectious waste that such waste will be disposed of in compliance with the provisions of ORS 459.386 to 459.405; and

Â Â Â Â Â  (2) Maintain records showing the point of origin and date and place of final disposal of infectious waste collected from generators. A copy of these records shall be given to the generator or the Department of Environmental Quality upon request. [1989 c.763 Â§9]

Â Â Â Â Â  459.410 [1971 c.699 Â§1; 1973 c.778 Â§1; 1977 c.867 Â§1; 1979 c.132 Â§1; 1981 c.709 Â§4; 1983 c.703 Â§9; 1985 c.670 Â§1; renumbered 466.005]

HOUSEHOLD AND SMALL QUANTITY GENERATOR HAZARDOUS WASTE

Â Â Â Â Â  459.411 Policy. (1) The Legislative Assembly finds:

Â Â Â Â Â  (a) Individuals have limited opportunities to properly manage household hazardous waste;

Â Â Â Â Â  (b) Businesses that are conditionally exempt small quantity generators of hazardous waste do not have feasible options for the management of hazardous waste; and

Â Â Â Â Â  (c) The disposal of household hazardous waste and hazardous waste generated by conditionally exempt small quantity generators in solid waste disposal sites and sewage facilities presents a potential hazard to the public health and the environment because these sites and facilities may not be designed for the disposal of hazardous waste.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is in the interest of public health, safety and the environment to provide:

Â Â Â Â Â  (a) Alternatives to disposal of hazardous waste generated by conditionally exempt small quantity generators and household hazardous waste at solid waste disposal sites and sewage facilities; and

Â Â Â Â Â  (b) Information and educational programs about:

Â Â Â Â Â  (A) Alternatives for the management of household and conditionally exempt small quantity generator hazardous waste;

Â Â Â Â Â  (B) Methods of reusing and recycling household and conditionally exempt small quantity generator hazardous waste; and

Â Â Â Â Â  (C) Alternatives to the use of products that lead to the generation of hazardous waste by conditionally exempt small quantity generators and household hazardous waste. [1989 c.833 Â§69; 1993 c.560 Â§50]

Â Â Â Â Â  459.412 Definition for ORS 459.411 to 459.417. As used in ORS 459.411 to 459.417, Âconditionally exempt small quantity generatorÂ means a person who generates a hazardous waste but is conditionally exempt from certain regulations because the waste is generated in quantities below the threshold adopted by the Environmental Quality Commission pursuant to ORS 466.020. [1993 c.560 Â§49]

Â Â Â Â Â  459.413 Household hazardous waste depots; location; promotion program. (1) The metropolitan service district shall establish permanent depots to receive household hazardous waste. The depots shall be:

Â Â Â Â Â  (a) Developed at geographically diverse locations throughout the district; and

Â Â Â Â Â  (b) Located and operationally designed to conveniently receive household hazardous waste from the general public on an ongoing basis.

Â Â Â Â Â  (2) In conjunction with establishing permanent depots under subsection (1) of this section, the metropolitan service district also shall develop and implement a promotion program to encourage citizens to use the depots for household hazardous waste disposal. [1989 c.833 Â§74; 1993 c.560 Â§51]

Â Â Â Â Â  459.415 Department approval for collection activity required; written proposal. (1) Before any local government operates a permanent collection depot or periodic collection events for household hazardous waste or hazardous waste generated by conditionally exempt small quantity generators, the local government shall receive written approval from the Department of Environmental Quality.

Â Â Â Â Â  (2) In requesting written approval from the department, a local government unit proposing to operate a permanent collection depot or periodic collection events shall submit a detailed proposal. The proposal shall include at least the following information:

Â Â Â Â Â  (a) Measures to be taken to insure safety of the public and employees or volunteers working at the collection site;

Â Â Â Â Â  (b) Measures to be taken to prevent spills or releases of hazardous waste and a plan to respond to a spill or release if one occurs;

Â Â Â Â Â  (c) A copy of the request for proposals for a contractor to properly manage and recycle or dispose of the waste collected in a manner consistent with the rules of the Environmental Quality Commission for hazardous waste collection, storage, transportation and disposal; and

Â Â Â Â Â  (d) Measures to be implemented to insure no waste is accepted from generators of hazardous waste subject to regulation under ORS 466.005 to 466.385 unless the intent is to specifically collect such waste.

Â Â Â Â Â  (3) The department may request additional information about the proposed program from the local government unit. The department shall not approve a program unless the program provides adequate provisions to protect the public health, safety and the environment. [1989 c.833 Â§75; 1993 c.560 Â§52]

Â Â Â Â Â  459.417 Statewide household hazardous waste public education program. The Department of Environmental Quality shall implement a statewide household hazardous waste public education program. The program shall include but need not be limited to providing information about:

Â Â Â Â Â  (1) Alternatives to disposal of household hazardous waste at solid waste disposal sites;

Â Â Â Â Â  (2) Methods of reusing or recycling household hazardous waste; and

Â Â Â Â Â  (3) Alternatives to the use of products that lead to the generation of household hazardous waste. [1989 c.833 Â§76]

Â Â Â Â Â  459.418 Contract for statewide collection of household hazardous waste. The Department of Environmental Quality may contract with a hazardous waste collection service to provide for the statewide collection of household hazardous waste. As used in this section, Âhazardous waste collection serviceÂ means a service that collects hazardous waste from conditionally exempt small quantity generators and from households. [1991 c.385 Â§51; 1993 c.560 Â§53]

Â Â Â Â Â  459.419 [1991 c.385 Â§38; 1993 c.560 Â§54; renumbered 459A.695 in 1993]

BATTERIES

Â Â Â Â Â  459.420 Permitted lead-acid battery disposal; disposal by retailers. (1) No person may place a used lead-acid battery in mixed municipal solid waste, discard or otherwise dispose of a lead-acid battery in this state except by delivery to a lead-acid battery retailer or wholesaler, to a collection or recycling facility authorized under ORS 459.005 to 459.437 or to a secondary lead smelter permitted by a state or the United States Environmental Protection Agency.

Â Â Â Â Â  (2) No lead-acid battery retailer shall dispose of a used lead-acid battery in this state except by delivery to the agent of a battery wholesaler, to a battery manufacturer for delivery to a secondary lead smelter permitted by a state or the United States Environmental Protection Agency, to a collection or recycling facility authorized under ORS 459.005 to 459.437 or to a secondary lead smelter permitted by a state or the United States Environmental Protection Agency. [1989 c.290 Â§2; 1993 c.560 Â§56]

Â Â Â Â Â  459.422 Acceptance of used batteries by retailers and wholesalers. (1) A person selling lead-acid batteries at retail or offering lead-acid batteries for retail sale in the State of Oregon shall accept used lead-acid batteries of the same type purchased from a customer at the point of transfer in a quantity at least equal to the number of new batteries purchased, if offered by the customer.

Â Â Â Â Â  (2) Any person selling new lead-acid batteries at wholesale shall accept used lead-acid batteries of the same type from any customer at the point of transfer in a quantity at least equal to the number of new batteries purchased, if offered by a customer.

Â Â Â Â Â  (3) A person accepting batteries in transfer from an automotive battery retailer shall be allowed up to 90 days to remove batteries from the retail point of collection. [1989 c.290 Â§Â§3,4; 2005 c.22 Â§332]

Â Â Â Â Â  459.426 Notice to customers. (1) Any person selling new lead-acid batteries shall post in each area where lead-acid batteries are sold a clearly visible and legible sign stating that:

Â Â Â Â Â  (a) Lead-acid batteries cannot be disposed of in household solid waste or mixed municipal waste, but must be recycled; and

Â Â Â Â Â  (b) The dealer will accept used lead-acid batteries of the same type sold by the dealer.

Â Â Â Â Â  (2) If a person selling new lead-acid batteries requires a customer to pay a fee for a new lead-acid battery if the customer does not provide a used lead-acid battery for trade-in, the dealer shall also include on or near the sign required under subsection (1) of this section a statement advising potential customers that the dealer charges a fee if the customer does not provide a used lead-acid battery for trade-in. [1989 c.290 Â§5]

Â Â Â Â Â  459.430 [1971 c.699 Â§3; 1973 c.778 Â§2; 1973 c.835 Â§147; 1977 c.867 Â§2; 1979 c.132 Â§2; 1981 c.709 Â§5; renumbered 466.015]

Â Â Â Â Â  459.431 Definitions for ORS 459.431 to 459.437. As used in ORS 459.431 to 459.437:

Â Â Â Â Â  (1) ÂAlkaline manganese batteryÂ means a battery consisting of manganese dioxide positive electrode material, zinc negative electrode material, and an alkaline electrolyte.

Â Â Â Â Â  (2) ÂBatteryÂ means one or more cells, each consisting of a positive electrode, a negative electrode, and an electrolyte.

Â Â Â Â Â  (3) ÂBattery packÂ means one or more batteries enclosed in a housing.

Â Â Â Â Â  (4) ÂConsumer productÂ means any product sold primarily for family or household use, and which is normally sold through consumer retail distribution.

Â Â Â Â Â  (5) ÂDistributorÂ means a seller of batteries.

Â Â Â Â Â  (6) ÂEasily removedÂ means a battery or battery pack that is either detachable or readily removable from a consumer product by the consumer with the use of common household tools and that can be removed by the consumer without cutting or desoldering any wires.

Â Â Â Â Â  (7) ÂNickel cadmium batteryÂ means a battery consisting of nickel positive electrode material and cadmium negative electrode material.

Â Â Â Â Â  (8) ÂSmall lead batteryÂ means a battery consisting of positive and negative electrode materials which are lead or compounds thereof, used in nonvehicular applications, and weighing less than 25 pounds. [1991 c.653 Â§2; 1993 c.560 Â§57]

Â Â Â Â Â  459.432 Policy. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Batteries have come to play an important role in the advancement of social, medical and economic concerns.

Â Â Â Â Â  (b) It is important to advance environmental interests without unnecessary interference with, or complications of, local, interstate and international commerce to the detriment of our stateÂs economy.

Â Â Â Â Â  (c) It is important to provide clear, safe and practical guidelines to our stateÂs citizens, businesses and governmental bodies.

Â Â Â Â Â  (d) There are inherent differences in batteries and products using batteries with respect to their composition, distribution and application.

Â Â Â Â Â  (2) In the interest of the public health, safety and welfare and in order to conserve energy and natural resources, it is the policy of the State of Oregon to:

Â Â Â Â Â  (a) Require that the mercury content in alkaline manganese batteries be reduced to a level that minimizes risk to public health and environment, and prohibit the sale in Oregon of batteries having a mercury content above that level.

Â Â Â Â Â  (b) Maximize consumer acceptance and convenience in accomplishing important objectives of environmental protection.

Â Â Â Â Â  (c) Minimize unnecessary administrative expense to the state and avoid undue burdens on the stateÂs consumers, retailers, manufacturers and suppliers. [1991 c.653 Â§1]

Â Â Â Â Â  459.433 Limitation on sale or promotion of alkaline manganese or zinc carbon batteries. (1) Except as otherwise provided in subsections (2) and (3) of this section, no person shall sell, offer for sale or offer for promotional purposes:

Â Â Â Â Â  (a) Any alkaline manganese battery manufactured on or after January 1, 1996, containing intentionally introduced mercury.

Â Â Â Â Â  (b) Any zinc carbon battery manufactured on or after January 1, 1996, containing intentionally introduced mercury.

Â Â Â Â Â  (2) On and after January 1, 1996, a person may sell, offer for sale or offer for promotional purposes a button cell alkaline manganese battery with a mercury content of 25 milligrams or less.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to mercury that is incidentally present in a battery. [1995 c.597 Â§2]

Â Â Â Â Â  459.434 [1991 c.653 Â§3; repealed by 1995 c.597 Â§6]

Â Â Â Â Â  459.435 Prohibition on sale or promotion of button cell mercuric oxide batteries. A person may not sell, offer for sale or offer for promotional purposes any button cell mercuric oxide battery for use in Oregon. [1995 c.597 Â§3; 2005 c.22 Â§333]

Â Â Â Â Â  459.436 [1991 c.653 Â§4; 1995 c.597 Â§5; repealed by 1997 c.552 Â§40]

Â Â Â Â Â  459.437 Requirements for sale or promotion of mercuric oxide batteries. (1) A person may not sell, offer for sale or offer for promotional purposes a mercuric oxide battery for use in Oregon unless the battery manufacturer:

Â Â Â Â Â  (a) Identifies a collection site that has all required governmental approvals, to which persons may send used mercuric oxide batteries for recycling or proper disposal;

Â Â Â Â Â  (b) Informs each person who purchases the manufacturerÂs mercuric oxide batteries of the collection site identified under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) Informs each person who purchases the manufacturerÂs mercuric oxide batteries of a telephone number the person may call to obtain information about sending mercuric oxide batteries for recycling or proper disposal.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to mercuric oxide button cell batteries. [1995 c.597 Â§4; 2005 c.22 Â§334]

Â Â Â Â Â  459.438 [1991 c.653 Â§5; repealed by 1995 c.597 Â§6]

Â Â Â Â Â  459.439 [1991 c.653 Â§6; repealed by 1993 c.560 Â§107]

Â Â Â Â Â  459.440 [1971 c.699 Â§3a; 1973 c.835 Â§148; 1977 c.867 Â§3; 1981 c.709 Â§5a; renumbered 466.020]

Â Â Â Â Â  459.442 [1981 c.709 Â§20; renumbered 466.070]

Â Â Â Â Â  459.445 [1977 c.867 Â§6; 1981 c.709 Â§6; 1983 c.703 Â§10; 1985 c.565 Â§75; 1985 c.670 Â§37; renumbered 466.075]

Â Â Â Â Â  459.450 [1971 c.699 Â§16a; 1973 c.835 Â§150; 1977 c.867 Â§4; renumbered 466.080]

Â Â Â Â Â  459.455 [1983 c.703 Â§2; 1985 c.735 Â§2; renumbered 466.085]

Â Â Â Â Â  459.460 [1971 c.699 Â§21; 1973 c.835 Â§149; 1981 c.709 Â§7; renumbered 466.090]

Â Â Â Â Â  459.504 [1987 c.706 Â§20; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.505 [1977 c.867 Â§12; 1979 c.132 Â§10; 1981 c.709 Â§8; 1985 c.670 Â§38; renumbered 466.095]

Â Â Â Â Â  459.509 [1987 c.706 Â§21; 1991 c.882 Â§5; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.510 [1971 c.699 Â§2; 1973 c.778 Â§3; 1973 c.835 Â§151; 1977 c.867 Â§7; 1981 c.709 Â§9; renumbered 466.100]

Â Â Â Â Â  459.514 [1987 c.706 Â§22; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.517 [1977 c.867 Â§13; 1979 c.132 Â§11; 1981 c.709 Â§10; 1983 c.703 Â§11; renumbered 466.105]

Â Â Â Â Â  459.519 [1987 c.706 Â§23; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.520 [1971 c.699 Â§2a; 1973 c.835 Â§152; repealed by 1977 c.867 Â§8]

Â Â Â Â Â  459.524 [1987 c.706 Â§24; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.529 [1987 c.706 Â§25; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.530 [1971 c.699 Â§4; 1977 c.867 Â§9; repealed by 1985 c.670 Â§49]

Â Â Â Â Â  459.534 [1987 c.706 Â§26; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.535 [1977 c.867 Â§14; 1979 c.132 Â§12; renumbered 466.110]

Â Â Â Â Â  459.539 [1987 c.706 Â§27; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.540 [1971 c.699 Â§5; 1979 c.132 Â§3; renumbered 466.115]

Â Â Â Â Â  459.544 [1987 c.706 Â§28; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.545 [1977 c.867 Â§15; 1979 c.132 Â§13; renumbered 466.120]

Â Â Â Â Â  459.549 [1987 c.706 Â§29; 1993 c.560 Â§58; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.550 [1971 c.699 Â§6; 1979 c.132 Â§4; renumbered 466.125]

Â Â Â Â Â  459.554 [1987 c.706 Â§30; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.559 [1987 c.706 Â§31; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.560 [1971 c.699 Â§7; 1979 c.132 Â§5; renumbered 466.130]

Â Â Â Â Â  459.564 [1987 c.706 Â§32; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.569 [1987 c.706 Â§33; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.570 [1971 c.699 Â§8; 1973 c.835 Â§152a; 1979 c.132 Â§6; renumbered 466.135]

Â Â Â Â Â  459.574 [1987 c.706 Â§34; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.579 [1987 c.706 Â§35; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.580 [1971 c.699 Â§9; 1979 c.132 Â§7; renumbered 466.140]

Â Â Â Â Â  459.584 [1987 c.706 Â§36; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.585 [1979 c.132 Â§15; renumbered 466.145]

Â Â Â Â Â  459.589 [1987 c.706 Â§37; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.590 [1971 c.699 Â§10; 1973 c.778 Â§4; 1973 c.835 Â§153; 1977 c.867 Â§10; 1979 c.132 Â§8; 1981 c.709 Â§11; 1983 c.703 Â§12; 1985 c.670 Â§39; renumbered 466.150]

Â Â Â Â Â  459.594 [1987 c.706 Â§38; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.595 [1973 c.778 Â§7; 1977 c.867 Â§11; renumbered 466.155]

Â Â Â Â Â  459.599 [1987 c.706 Â§39; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.600 [1971 c.699 Â§11; 1979 c.132 Â§9; 1981 c.709 Â§12; renumbered 466.160]

Â Â Â Â Â  459.604 [1987 c.706 Â§40; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.609 [1987 c.706 Â§41; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.610 [1971 c.699 Â§12; 1973 c.835 Â§154; 1981 c.709 Â§13; 1983 c.90 Â§1; renumbered 466.165]

Â Â Â Â Â  459.614 [1987 c.706 Â§42; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.619 [1987 c.706 Â§43; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.620 [1971 c.699 Â§16; 1973 c.835 Â§155; renumbered 466.170]

Â Â Â Â Â  459.625 [1975 c.483 Â§3; 1977 c.796 Â§3; renumbered 469.375]

Â Â Â Â Â  459.630 [1975 c.483 Â§2; 1977 c.796 Â§4; renumbered 469.525]

Â Â Â Â Â  459.635 [1975 c.483 Â§4; 1985 c.670 Â§40; renumbered 466.175]

Â Â Â Â Â  459.640 [1981 c.709 Â§22; 1985 c.670 Â§41; renumbered 466.180]

Â Â Â Â Â  459.650 [1971 c.699 Â§13a; 1977 c.867 Â§16; 1979 c.132 Â§16; 1981 c.709 Â§14; 1983 c.703 Â§13; renumbered 466.185]

Â Â Â Â Â  459.660 [1971 c.699 Â§14; 1973 c.835 Â§156; 1977 c.867 Â§17; 1979 c.132 Â§17; 1981 c.709 Â§15; 1983 c.703 Â§14; renumbered 466.190]

Â Â Â Â Â  459.670 [1971 c.699 Â§13; 1977 c.867 Â§18; 1979 c.132 Â§18; 1981 c.709 Â§16; 1983 c.90 Â§2; renumbered 466.195]

Â Â Â Â Â  459.680 [1971 c.699 Â§15a; 1977 c.867 Â§19; 1979 c.132 Â§19; 1981 c.709 Â§16a; 1983 c.703 Â§15; renumbered 466.200]

Â Â Â Â Â  459.685 [1973 c.778 Â§Â§8,9,10,11,12,13; 1977 c.867 Â§20; 1985 c.685 Â§3; renumbered 466.205]

Â Â Â Â Â  459.690 [1971 c.699 Â§15; 1973 c.835 Â§157; 1979 c.284 Â§150; renumbered 466.210]

Â Â Â Â Â  459.695 [1983 c.703 Â§3; renumbered 466.215]

WASTE TIRE DISPOSAL

Â Â Â Â Â  459.705 Definitions for ORS 459.705 to 459.790. As used in ORS 459.705 to 459.790:

Â Â Â Â Â  (1) ÂDangerÂ or ÂnuisanceÂ includes but is not limited to the unpermitted storage of waste tires or the storage of waste tires in a manner that does not comply with a condition of a permitteeÂs waste tire storage permit.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDisposeÂ means to deposit, dump, spill or place any waste tire on any land or into any waters of the state as defined by ORS 468B.005.

Â Â Â Â Â  (4) ÂPrivate carrierÂ means a person who receives or generates waste tires and who operates a motor vehicle over the public highways of this state for the purpose of transporting persons or property when the transportation is incidental to a primary business enterprise, other than transportation, in which the person is engaged. ÂPrivate carrierÂ does not include a person whose primary tire business is collecting, sorting or transporting used or waste tires.

Â Â Â Â Â  (5) ÂRetreadable casingÂ means a waste tire suitable for retreading.

Â Â Â Â Â  (6) ÂStoreÂ or ÂstorageÂ means to accumulate waste tires above ground, or to own or control property on which there are waste tires above ground. ÂStorageÂ includes the beneficial use of waste tires as fences and other uses with similar potential for causing environmental risks. ÂStorageÂ does not include the use of waste tires as a ballast to maintain covers on agricultural materials or at a construction site or a beneficial use such as a planter except when the department determines the use creates an environmental risk.

Â Â Â Â Â  (7) ÂTireÂ means a continuous solid or pneumatic rubber covering encircling the wheel of a vehicle in which a person or property is or may be transported in or drawn by upon a highway.

Â Â Â Â Â  (8) ÂTire carrierÂ means any person engaged in picking up or transporting waste tires for the purpose of storage, removal to a processor or disposal. ÂTire carrierÂ does not include a solid waste collector operating under a license or franchise from any local government unit, a private individual or private carrier who transports the personÂs own waste tires to a processor or for proper disposal, a person who transports fewer than five tires for disposal, or the United States, the State of Oregon, any county, city, town or municipality in this state, or any agency of the United States, the State of Oregon or a county, city, town or municipality of this state.

Â Â Â Â Â  (9) ÂTire retailerÂ means any person actively engaged in the business of selling new replacement tires.

Â Â Â Â Â  (10) ÂTire retreaderÂ means any person actively engaged in the business of retreading waste tires by scarifying the surface to remove the old surface tread and attaching a new tread to make a usable tire.

Â Â Â Â Â  (11) ÂWaste tireÂ means a tire that is no longer suitable for its original intended purpose because of wear, damage or defect. [1987 c.706 Â§1; 1991 c.882 Â§6; 1993 c.560 Â§59; 2005 c.654 Â§25]

Â Â Â Â Â  459.708 Waste tire generator; requirements. (1) Any person who generates waste tires shall either:

Â Â Â Â Â  (a) Have the waste tires transported by a waste tire carrier operating under a permit issued by the Department of Environmental Quality under ORS 459.705 to 459.790; or

Â Â Â Â Â  (b) Transport the waste tires generated by the person to a waste tire storage site operating under a permit issued by the department, to a solid waste disposal site permitted by the department to accept waste tires or to another site authorized by the department.

Â Â Â Â Â  (2) Any person who generates waste tires shall maintain a written record of the disposition of the waste tires including:

Â Â Â Â Â  (a) Receipts indicating the disposition of the waste tires;

Â Â Â Â Â  (b) The name and permit number of the waste tire carrier to whom waste tires were given for disposal;

Â Â Â Â Â  (c) The name and location of the disposal site where waste tires were taken, including the date and number of waste tires; and

Â Â Â Â Â  (d) Any other information the department may require.

Â Â Â Â Â  (3) The information maintained under subsection (2) of this section shall be made available to the department upon request of the department. [1991 c.882 Â§3; 1993 c.560 Â§60]

Â Â Â Â Â  Note: 459.708 was added to and made a part of 459.705 to 459.790 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.710 Disposal in disposal site prohibited; exceptions; use in construction of reefs prohibited; exception. (1) Except as provided in subsection (2) of this section, no person shall dispose of waste tires in a disposal site, as defined in ORS 459.005.

Â Â Â Â Â  (2) A person may dispose of waste tires in a disposal site permitted by the Department of Environmental Quality if the waste tires are chipped in accordance with standards established by the Environmental Quality Commission.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, no person shall use waste tires as material in the construction of artificial reefs in the ocean waters of the State of Oregon.

Â Â Â Â Â  (4) Subsection (3) of this section shall not apply to the use of waste tires in the construction of any artificial reef in any tidal or nontidal bay or estuary of this state. As used in this subsection, ÂestuaryÂ has the meaning given that term in ORS 196.800. [1987 c.706 Â§2; 1989 c.203 Â§1; 1993 c.560 Â§61]

Â Â Â Â Â  459.712 Transport without carrier permit prohibited; exceptions. (1) No person shall collect or transport waste tires for the purpose of storage, processing or disposal or purport to be in the business of collecting or transporting waste tires unless the person has a waste tire carrier permit issued by the Department of Environmental Quality under ORS 459.705 to 459.790.

Â Â Â Â Â  (2) As a condition to holding a permit issued under subsection (1) of this section, each waste tire carrier shall:

Â Â Â Â Â  (a) Comply with the provisions of ORS 459.705 to 459.790.

Â Â Â Â Â  (b) Report periodically to the department on numbers of waste tires transported and the manner of disposition.

Â Â Â Â Â  (c) Maintain financial assurance in the amount of $5,000 in the name of the State of Oregon.

Â Â Â Â Â  (d) Maintain other plans and exhibits pertaining to the tire carrier operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) A solid waste collector operating under a license or franchise from a local government unit.

Â Â Â Â Â  (b) A private individual transporting the individualÂs own waste tires to a processor or for proper disposal.

Â Â Â Â Â  (c) A private carrier transporting the carrierÂs own waste tires to a processor or for proper disposal.

Â Â Â Â Â  (d) The United States, the State of Oregon, any county, city, town or municipality in this state or any agency of the United States, the State of Oregon or a county, city, town or municipality of this state. [1991 c.882 Â§2]

Â Â Â Â Â  Note: 459.712 was added to and made a part of 459.705 to 459.790 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.715 Storage prohibited; exceptions. (1) No person shall store more than 100 waste tires anywhere in this state except at a waste tire storage site operated under a permit issued under ORS 459.745.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) A solid waste disposal site permitted by the Department of Environmental Quality if the permit has been modified by the department to authorize the storage of tires;

Â Â Â Â Â  (b) A tire retailer with not more than 1,500 waste tires in storage;

Â Â Â Â Â  (c) A tire retreader with not more than 3,000 waste tires in storage so long as the waste tires are of the type the retreader is actively retreading; or

Â Â Â Â Â  (d) A motor vehicle dismantling business issued a certificate under ORS 822.110 with not more than 1,500 waste tires in storage. [1987 c.706 Â§3; 1991 c.882 Â§7; 1993 c.560 Â§62; 2005 c.654 Â§26]

Â Â Â Â Â  459.720 Conditions for storage site permit. (1) Each waste tire storage site permittee shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (a) Report periodically to the Department of Environmental Quality on numbers of waste tires received and the manner of disposition.

Â Â Â Â Â  (b) Maintain current contingency plans to minimize damage from fire or other accidental or intentional event.

Â Â Â Â Â  (c) Maintain financial assurance acceptable to the department and in such amounts as determined by the department to be reasonably necessary for waste tire removal processing, fire suppression or other measures to protect the environment and the health, safety and welfare of the people of this state.

Â Â Â Â Â  (d) Maintain other plans and exhibits pertaining to the site and its operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment.

Â Â Â Â Â  (2) The department may waive any of the requirements of subsection (1) of this section for a waste tire storage site in existence on or before January 1, 1988. [1987 c.706 Â§4]

Â Â Â Â Â  459.725 Application for storage site operator or carrier. (1) The Department of Environmental Quality shall furnish an application form to anyone who wishes to operate a waste tire storage site or to be a waste tire carrier.

Â Â Â Â Â  (2) In addition to information requested on the application form, the department also shall require the submission of such information relating to the construction, development or establishment of a proposed waste tire storage site and facilities to be operated in conjunction therewith and such additional information, data and reports as it considers necessary to make a decision granting or denying a permit. [1987 c.706 Â§5]

Â Â Â Â Â  459.730 Information in application for storage site permit; carrier permit; fees; bond. (1) Permit applications submitted to the Department of Environmental Quality for operating a waste tire storage site shall contain the following:

Â Â Â Â Â  (a) The management program for the operation of the site, including the person to be responsible for the operation of the site, the proposed method of disposal and the proposed emergency measures to be provided at the site.

Â Â Â Â Â  (b) A description of the size and type of facilities to be constructed upon the site, including the height and type of fencing to be used, the size and construction of structures or buildings, warning signs, notices and alarms to be used.

Â Â Â Â Â  (c) The exact location and place where the applicant proposes to operate and maintain the site, including the legal description of the lands included within the site.

Â Â Â Â Â  (d) An application fee, as determined by the Environmental Quality Commission to be adequate to pay for the departmentÂs costs in investigating and processing the application.

Â Â Â Â Â  (e) Any additional information requested by the department.

Â Â Â Â Â  (2) A permit application submitted to the department for operating as a waste tire carrier shall include the following:

Â Â Â Â Â  (a) The name and place of business of the applicant.

Â Â Â Â Â  (b) A description and license number of each truck used for transporting waste tires.

Â Â Â Â Â  (c) The locations of the sites at which waste tires will be stored or disposed.

Â Â Â Â Â  (d) A bond in the sum of $5,000 in favor of the State of Oregon. In lieu of the bond, the applicant may submit financial assurance acceptable to the department.

Â Â Â Â Â  (e) An application fee, as determined by the commission to be adequate to pay for the departmentÂs costs in investigating and processing the application.

Â Â Â Â Â  (f) Any additional information requested by the department.

Â Â Â Â Â  (3) The bond required under subsection (2) of this section shall be executed by the applicant as principal and by a surety company authorized to transact a surety business within the State of Oregon. The bond shall be filed with the department and shall provide that:

Â Â Â Â Â  (a) In performing services as a waste tire carrier, the applicant shall comply with the provisions of ORS 459.705 to 459.790 and rules adopted by the commission regarding tire carriers; and

Â Â Â Â Â  (b) Any person injured by the failure of the applicant to comply with the provisions of ORS 459.705 to 459.790 or the rules adopted by the commission regarding waste tire carriers shall have a right of action on the bond in the name of the person, provided that written claim of such right of action shall be made to the principal or the surety company within two years after the injury. [1987 c.706 Â§6]

Â Â Â Â Â  459.735 Notification of permit application in county of proposed disposal site. (1) Following the submittal of a waste tire storage site permit application, the Director of the Department of Environmental Quality shall cause notice to be given in the county where the proposed site is located in a manner reasonably calculated to notify interested persons of the permit application.

Â Â Â Â Â  (2) The notice shall contain information regarding the location of the site and the type and amount of waste tires intended for storage at the site, and may fix a time and place for a public hearing. In addition, the notice shall give any person substantially affected by the proposed site an opportunity to comment on the permit application. [1987 c.706 Â§7; 1993 c.560 Â§63]

Â Â Â Â Â  459.740 Hearing on site permit application. The Department of Environmental Quality may conduct a public hearing in the county where a proposed waste tire storage site is located and may conduct hearings at other places as the department considers suitable. At the hearing the applicant may present the application and the public may appear or be represented in support of or in opposition to the application. [1987 c.706 Â§8]

Â Â Â Â Â  459.745 Department action on application; appeal. Based upon the review by the Department of Environmental Quality of the waste tire storage site or waste tire carrier permit application, and any public comments received by the department, the Director of the Department of Environmental Quality shall issue or deny the permit. The directorÂs decision shall be subject to appeal to the Environmental Quality Commission and judicial review under ORS chapter 183. [1987 c.706 Â§9]

Â Â Â Â Â  459.750 Storage site and carrier permit fees. A fee may be required from every person for whom a permit is issued under ORS 459.745. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate, less any federal funds budgeted therefor by legislative action, to carry on the monitoring, inspection and surveillance program established under ORS 459.760 and to cover related administrative costs. [1987 c.706 Â§10; 1993 c.560 Â§64]

Â Â Â Â Â  459.755 Revocation of storage site or carrier permit. The Director of the Department of Environmental Quality may revoke any permit issued under ORS 459.745 upon a finding that the permittee has violated any provision of ORS 459.705 to 459.790 or rules adopted pursuant thereto or any material condition of the permit, subject to appeal to the Environmental Quality Commission and judicial review under ORS chapter 183. [1987 c.706 Â§11; 1993 c.560 Â§65]

Â Â Â Â Â  459.760 Monitoring and inspection of waste tire carriers and storage site; access to site and records. The Department of Environmental Quality shall establish and operate a monitoring, inspection and surveillance program over all waste tire storage sites and all waste tire carriers or may contract with any qualified public or private agency to do so. After reasonable notice, waste tire carriers and owners and operators of storage sites must allow the department necessary access to the site of waste tire storage and to its records, including those required by other public agencies, for the monitoring, inspection and surveillance program to operate. [1987 c.706 Â§12; 1993 c.560 Â§66]

Â Â Â Â Â  459.765 Department use of fees. Fees received by the Department of Environmental Quality pursuant to ORS 459.730 and 459.750 shall be deposited in the State Treasury and credited to the department and are continuously appropriated to carry out the permitting program under ORS 459.705 to 459.790. [1987 c.706 Â§12a; 1993 c.560 Â§67]

Â Â Â Â Â  459.770 [1987 c.706 Â§13; 1989 c.203 Â§2; 1991 c.882 Â§8; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.772 Use of processed, source-separated waste tires for energy recovery. Notwithstanding any other provision of ORS 459.015, for purposes of encouraging the use of waste tires under ORS 459.705 to 459.790, the use of processed, source-separated waste tires having a positive market value as a new product to recover energy shall be considered recycling under ORS 459.015 (2)(a)(C). [1991 c.882 Â§4]

Â Â Â Â Â  Note: 459.772 was added to and made a part of 459.705 to 459.790 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.775 Waste Tire Recycling Account; uses. (1) The Waste Tire Recycling Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Department of Revenue under ORS 459.504 to 459.619 (1989 Edition) shall be deposited to the credit of the account.

Â Â Â Â Â  (2) Any moneys remaining in the Waste Tire Recycling Account on July 1, 1992, and any interest earned on such moneys are appropriated continuously to the Department of Environmental Quality and shall be used:

Â Â Â Â Â  (a) To reimburse users for the costs of using waste tires or chips or similar material for requests made for the calendar quarter immediately preceding July 1, 1992; and

Â Â Â Â Â  (b) By the Department of Environmental Quality for other programs and activities related to waste tire storage, removal or disposal. [1987 c.706 Â§14; 1991 c.882 Â§9; 1993 c.560 Â§68; 1997 c.552 Â§5]

Â Â Â Â Â  459.780 Tire removal or processing plan; financial assistance; department abatement. (1) The Department of Environmental Quality, as a condition of a waste tire storage site permit issued under ORS 459.745, may require the permittee to remove or process the waste tires according to a plan approved by the department.

Â Â Â Â Â  (2) The department may use moneys from the Waste Tire Recycling Account to assist a permittee in removing or processing the waste tires. Such assistance may include the payment by the department of the total costs of removal or processing the waste tires and the entering into an agreement between the department and the permittee that requires the permittee to pay to the department a portion of the costs of removal or processing calculated according to rules adopted by the Environmental Quality Commission. Moneys may be used only after the commission finds that:

Â Â Â Â Â  (a) Special circumstances make such assistance appropriate; or

Â Â Â Â Â  (b) Strict compliance with the provisions of ORS 459.705 to 459.790 would result in substantial curtailment or closing of the permitteeÂs business or operation or the bankruptcy of the permittee.

Â Â Â Â Â  (3) The department may proceed under subsections (4) to (8) of this section if:

Â Â Â Â Â  (a) A person fails to apply for or obtain a waste tire storage site permit under ORS 459.715 to 459.760;

Â Â Â Â Â  (b) A permittee fails to meet the conditions of such permit; or

Â Â Â Â Â  (c) An owner of real property fails to remove waste tires as required by the department.

Â Â Â Â Â  (4) The department may abate any danger or nuisance created by waste tires or other waste tire materials by removing or processing the tires or other waste tire materials. Before taking any action to abate the danger or nuisance, the department shall give any persons having the care, custody or control of the waste tires or materials, or owning the property upon which the tires or materials are located, notice of the departmentÂs intentions and order the person to abate the danger or nuisance in a manner approved by the department. After the abatement, the department, upon request, may conduct a hearing according to the provisions of ORS chapter 183 applicable to contested case hearings to determine the financial responsibility of any party involved. If a hearing is not requested, the department may proceed to recover the costs incurred in abating the waste tires or other waste tire materials.

Â Â Â Â Â  (5) If a person fails to take action as required under subsection (4) of this section within the time specified the Director of the Department of Environmental Quality may abate the danger or nuisance. The order issued under subsection (4) of this section may include entering the property where the danger or nuisance is located, taking the tires or other waste tire materials into public custody and providing for their processing or removal.

Â Â Â Â Â  (6) The department may bring an action or proceeding against the property owner or the person having possession, care, custody or control of the waste tires or other waste tire materials to enforce the abatement order issued under subsection (4) of this section and recover any reasonable and necessary expenses incurred by the department for abatement costs, including administrative and legal expenses. The departmentÂs certification of expenses shall be prima facie evidence that the expenses are reasonable and necessary.

Â Â Â Â Â  (7) In lieu of entering an order and conducting a contested case hearing, the department may enter into a stipulation, agreed settlement or consent order with any or all of the applicable parties, allowing the department to enter and remove the waste tires on the property. The stipulation, agreed settlement or consent order also may provide that the parties shall pay to the department either a specified sum of money representing the departmentÂs costs in removing the waste tires from the property, or if the exact amount of the costs are unknown at the time of the agreement, the parties may agree to pay to the department a percentage of the departmentÂs final costs incurred in removing the waste tires from the property. Upon completion of the waste tire removal, the department shall send to the applicable parties a certified statement indicating the total cost of removal and the percentage of the total costs the parties are required to pay to the department. The costs or percentage of costs to be paid by the parties shall be computed according to rules adopted by the Environmental Quality Commission.

Â Â Â Â Â  (8) Nothing in ORS 459.705 to 459.790 shall affect the right of any person or local government unit to abate a danger or nuisance or to recover for damages to real property or personal injury related to the transportation, storage or disposal of waste tires. The department may reimburse a person or local government unit for the cost of abatement.

Â Â Â Â Â  (9) No state or local government shall be liable for costs or damages as a result of actions taken under the provisions of ORS 459.705 to 459.790. This subsection shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the state or local government. For purposes of this subsection, reckless, willful or wanton misconduct shall constitute gross negligence. [1987 c.706 Â§15; 1991 c.882 Â§10; 1993 c.560 Â§70]

Â Â Â Â Â  459.785 Rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt rules necessary to carry out the provisions of ORS 459.705 to 459.790.

Â Â Â Â Â  (2) The commission may adopt rules that limit, restrict or prohibit the storage of waste tire chips not chipped and disposed of in accordance with standards adopted by the commission under ORS 459.710. The rules also may include requirements for obtaining a permit from the Department of Environmental Quality for the storage of tire chips. [1987 c.706 Â§16; 1991 c.882 Â§11; 1993 c.560 Â§71]

Â Â Â Â Â  459.790 Exceptions to ORS 459.705 to 459.785. Except for the purposes of waste tire removal under ORS 459.780 (2) and (4) to (8), the provisions of ORS 459.705 to 459.785 do not apply to:

Â Â Â Â Â  (1) Tires from:

Â Â Â Â Â  (a) Any device moved exclusively by human power.

Â Â Â Â Â  (b) Any device used exclusively upon stationary rails or tracks.

Â Â Â Â Â  (c) A motorcycle.

Â Â Â Â Â  (d) An all-terrain vehicle.

Â Â Â Â Â  (e) Any device used exclusively for farming purposes, except a farm truck.

Â Â Â Â Â  (2) A retreadable casing while under the control of a tire retreader or while being delivered to a retreader. [1987 c.706 Â§18; 1991 c.882 Â§12]

Â Â Â Â Â  459.810 [1971 c.745 Â§1; renumbered 459A.700 in 1991]

Â Â Â Â Â  459.820 [1971 c.745 Â§2; renumbered 459A.705 in 1991]

Â Â Â Â Â  459.830 [1971 c.745 Â§3; 1973 c.758 Â§1; renumbered 459A.710 in 1991]

Â Â Â Â Â  459.840 [1971 c.745 Â§4; 1973 c.758 Â§2; 1981 c.513 Â§1; renumbered 459A.715 in 1991]

Â Â Â Â Â  459.850 [1971 c.745 Â§5; 1977 c.151 Â§1; 1977 c.157 Â§1; 1979 c.188 Â§1; renumbered 459A.720 in 1991]

Â Â Â Â Â  459.860 [1971 c.745 Â§6; 1973 c.693 Â§1; renumbered 459A.725 in 1991]

Â Â Â Â Â  459.870 [1971 c.745 Â§7; renumbered 459A.730 in 1991]

Â Â Â Â Â  459.880 [1971 c.745 Â§8; 1973 c.758 Â§3; renumbered 459A.735 in 1991]

Â Â Â Â Â  459.890 [1971 c.745 Â§9; renumbered 459A.740 in 1991]

MISCELLANEOUS

Â Â Â Â Â  459.900 Thermostats and motor vehicle switches containing mercury; disposal; findings. (1) The Legislative Assembly finds that mercury is a potent neurotoxin that can cause long-lasting health problems. In order to reduce the amount of mercury entering the environment from the solid waste stream:

Â Â Â Â Â  (a) A manufacturer of thermostats that contain mercury:

Â Â Â Â Â  (A) Shall make available a program for the collection of such thermostats to be managed as a universal waste.

Â Â Â Â Â  (B) Shall provide incentives for and sufficient information to purchasers of thermostats to ensure that the mercury contained in the thermostats does not become part of the solid waste stream.

Â Â Â Â Â  (C) Is not liable for improper disposal of thermostats containing mercury by consumers if the manufacturer complies with this paragraph.

Â Â Â Â Â  (b) A person may not crush a motor vehicle without first attempting to remove mercury light switches that are mounted on the hood or trunk of the vehicle. The mercury light switches removed from motor vehicles under this paragraph are subject to the universal waste management standards adopted by the Environmental Quality Commission.

Â Â Â Â Â  (2) For purposes of this section, ÂthermostatÂ means a device commonly used to sense and, through electrical communication with heating, cooling or ventilation equipment, control room temperature. [2001 c.924 Â§1]

Â Â Â Â Â  Note: 459.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  459.990 [1967 c.428 Â§16; 1969 c.593 Â§48; subsection (2) enacted as 1969 c.509 Â§6; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.992 Criminal penalties; license suspension and revocation. (1) The following are Class A misdemeanors:

Â Â Â Â Â  (a) Violation of rules or ordinances adopted under ORS 459.005 to 459.105 and 459.205 to 459.385.

Â Â Â Â Â  (b) Violation of ORS 459.205.

Â Â Â Â Â  (c) Violation of ORS 459.270.

Â Â Â Â Â  (d) Violation of ORS 459A.080.

Â Â Â Â Â  (e) Violation of ORS 459.272.

Â Â Â Â Â  (2) Each day a violation referred to by subsection (1) of this section continues constitutes a separate offense. Such separate offenses may be joined in one indictment or complaint or information in several counts.

Â Â Â Â Â  (3) Violation of ORS 459A.705, 459A.710 or 459A.720 is a Class A misdemeanor.

Â Â Â Â Â  (4) In addition to the penalty prescribed by subsection (3) of this section, the Oregon Liquor Control Commission or the State Department of Agriculture may revoke or suspend the license of any person who willfully violates ORS 459A.705, 459A.710 or 459A.720, who is required by ORS chapter 471 or 635, respectively, to have a license. [Subsections (1), (2) and (3) enacted as 1971 c.648 Â§20; subsection (4) enacted as 1971 c.699 Â§20; subsections (5) and (6) enacted as 1971 c.745 Â§10; 1973 c.835 Â§158; 1977 c.867 Â§22; 1981 c.81 Â§2; 1981 c.709 Â§17; 1983 c.729 Â§17; 1983 c.766 Â§8; subsections (3) and (4) renumbered 466.995; 1993 c.526 Â§10; 1995 c.301 Â§37]

Â Â Â Â Â  459.995 Civil penalties. (1) Except as provided in subsection (2) of this section, in addition to any other penalty provided by law:

Â Â Â Â Â  (a) Any person who violates ORS 459.205, 459.270, 459.272, 459.386 to 459.405, 459.705 to 459.790, 459A.005 to 459A.620, 459A.675 to 459A.685 or 646.845 or any rule or order of the Environmental Quality Commission pertaining to the disposal, collection, storage or reuse or recycling of solid wastes, as defined by ORS 459.005, or any rule or order pertaining to the disposal, storage or transportation of waste tires, as defined by ORS 459.705, or any rule or order pertaining to the sale of novelty items that contain encapsulated liquid mercury, shall incur a civil penalty not to exceed $10,000 a day for each day of the violation.

Â Â Â Â Â  (b) Any person who violates the provisions of ORS 459.420 to 459.426 shall incur a civil penalty not to exceed $500 for each violation. Each battery that is disposed of improperly shall be a separate violation. Each day an establishment fails to post the notice required under ORS 459.426 shall be a separate violation.

Â Â Â Â Â  (c) For each day a city, county or metropolitan service district fails to provide the opportunity to recycle as required under ORS 459A.005, the city, county or metropolitan service district shall incur a civil penalty not to exceed $500 for each violation.

Â Â Â Â Â  (2) Any product manufacturer or package manufacturer who violates ORS 459A.650 to 459A.665 or any rule adopted under ORS 459A.650 to 459A.665 shall incur a civil penalty not to exceed $1,000 per day for each day of the violation. A violation of ORS 459A.650 to 459A.665 shall not be subject to additional penalties under subsection (1) of this section.

Â Â Â Â Â  (3) Any civil penalty authorized by subsection (1) or (2) of this section shall be imposed in the manner provided by ORS 468.135. [1973 c.835 Â§130; 1977 c.317 Â§1; 1981 c.709 Â§18; 1983 c.703 Â§16; 1983 c.729 Â§18; 1983 c.766 Â§9; subsections (2) and (3) renumbered 466.880; 1987 c.706 Â§19; 1989 c.290 Â§7; 1989 c.763 Â§14; 1991 c.385 Â§Â§14,90; 1991 c.650 Â§3; 1991 c.653 Â§8; 1991 c.734 Â§32; 1991 c.882 Â§13; 1993 c.18 Â§115; 1993 c.526 Â§11; 1993 c.560 Â§73; 1995 c.584 Â§5; 2001 c.924 Â§8]

Â Â Â Â Â  459.997 [1987 c.706 Â§44; repealed by 1991 c.882 Â§17]

_______________



Chapter 459a

Chapter 459A Â Reuse and Recycling

2005 EDITION

REUSE AND RECYCLING

PUBLIC HEALTH AND SAFETY

SOLID WASTE RECOVERY GENERALLY

459A.005Â  Opportunity to recycle defined

459A.010Â  Statewide goals; opportunity to recycle program elements; recovery rates

459A.015Â  Commission duties

459A.020Â  Statewide integrated solid waste management plan; review; revision

459A.025Â  Commission to adopt rules regarding waste disposal and recycling

459A.027Â  Legislative findings

459A.029Â  Department to provide materials to local governments; commercial government recovery rate goal

459A.030Â  Technical assistance to local governments

459A.035Â  Solid waste composition study

459A.045Â  Request for modification or variance

459A.050Â  Recycling reports

459A.055Â  Variance or request for extension to provide opportunity to recycle

459A.065Â  Mandatory participation in recycling

459A.070Â  Limitation on amount charged person who source separates recyclable material

459A.075Â  Exemptions

459A.080Â  Prohibitions against removing or mixing recyclable material

459A.085Â  City, county authority to issue collection service franchises; opportunity to recycle; rates

459A.100Â  Definitions for ORS 459A.100 to 459A.120

459A.105Â  Policy

459A.110Â  Additional fees for programs for reduction of domestic solid waste and environmental risks; assessment; maximum fee

459A.115Â  Surcharge on fee imposed under ORS 459A.110; use of surcharge

459A.120Â  Use of additional fees

SPECIFIC RECYCLING REQUIREMENTS

(State Agencies)

459A.475Â  Legislative findings; policy

459A.480Â  State agency recycling program; requirements; training

459A.485Â  System and procedures for separation and collection of solid waste; rules; exemption

459A.490Â  Paper conservation

(Newsprint and Directories)

459A.500Â  Definitions for ORS 459A.500 to 459A.520

459A.505Â  Minimum recycled content for newsprint

459A.510Â  Report to consumer of amount of post-consumer waste in shipment

459A.515Â  Annual report to department; content

459A.520Â  Minimum recycled content for directories

(Glass)

459A.550Â  Report on use of new and recycled glass; minimum percentage of recycled glass required

(Used Oil Recycling)

459A.552Â  Recycling and recovery of used oil; goal

459A.554Â  Reduction, reuse and recovery of used oil

459A.555Â  Definitions for ORS 459A.552 to 459A.599

459A.560Â  Legislative findings

459A.565Â  Used oil to be collected and recycled

459A.570Â  Used oil information center; public education

459A.575Â  Oil recycling information to be posted; rules

459A.580Â  Prohibited disposal of used oil

459A.585Â  Enforcement powers of commission

459A.590Â  Use, management, disposal and resource recovery; rules

459A.595Â  Use for dust suppression or as herbicide

459A.599Â  Short title

(Compost)

459A.600Â  ÂCompostÂ defined

459A.605Â  Rules for purchase of compost and sewage sludge by state

459A.615Â  Programs to use compost and sewage sludge

459A.620Â  Use of compost or sewage sludge by state agencies given priority

(Mercury)

459A.630Â  Motor vehicle mercury light switches

(Plastics)

459A.650Â  Definitions for ORS 459A.650 to 459A.665

459A.655Â  Minimum reuse, recycled material or recycled content for rigid plastic containers

459A.657Â  Recycling rate; hearings on decreased rate

459A.660Â  Manufacturer records; certification by package manufacturer; exempt containers

459A.665Â  Opportunity to recycle rigid plastic containers

459A.675Â  Definitions for ORS 459A.675 to 459A.685

459A.680Â  Labeling requirements for rigid plastic bottles and containers

459A.685Â  Prohibition on manufacture of rigid plastic bottles or containers without label

459A.695Â  Requirement for retail establishment supplying plastic bags for customer use

BEVERAGE CONTAINERS; BOTTLE BILL

459A.700Â  Definitions for ORS 459A.700 to 459A.740

459A.705Â  Refund value required

459A.710Â  Practices required of dealers and distributors

459A.715Â  When dealer or distributor authorized to refuse to accept or pay refund in certain cases; notice

459A.720Â  Indication of refund value required; exception; certain metal containers and plastic container holders prohibited

459A.725Â  Certification of containers as reusable by more than one manufacturer; rules

459A.730Â  Decision upon certification applications; review and withdrawal of certifications

459A.735Â  Redemption centers

459A.740Â  Certification and withdrawal procedures

EDUCATION

459A.750Â  Recycling and waste reduction component of curriculum; teacherÂs guide; informational materials

FOOD PACKAGING REGULATION

459A.775Â  ÂState agencyÂ defined

459A.780Â  Prohibition against purchase or use of nonbiodegradable and nonrecyclable food packaging; exemptions

459A.785Â  Effective recycling program; standards for determining

SOLID WASTE RECOVERY GENERALLY

Â Â Â Â Â  459A.005 Opportunity to recycle defined. (1) As used in ORS 459.015, 459.250 and 459A.005 to 459A.665, the Âopportunity to recycleÂ means at least that the city, county or metropolitan service district responsible for solid waste management:

Â Â Â Â Â  (a)(A) Provides a place for collecting source separated recyclable material located either at a disposal site or at another location more convenient to the population being served and, if a city has a population of 4,000 or more, collection at least once a month of source separated recyclable material from collection service customers within the cityÂs urban growth boundary or, where applicable, within the urban growth boundary established by a metropolitan service district; or

Â Â Â Â Â  (B) Provides an alternative method which complies with rules of the Environmental Quality Commission; and

Â Â Â Â Â  (b) Complies with the rates and program elements required under ORS 459A.010.

Â Â Â Â Â  (2) The Âopportunity to recycleÂ defined in subsection (1) of this section also includes a public education and promotion program that:

Â Â Â Â Â  (a) Gives notice to each person of the opportunity to recycle; and

Â Â Â Â Â  (b) Encourages source separation of recyclable material. [Formerly 459.165]

Â Â Â Â Â  459A.010 Statewide goals; opportunity to recycle program elements; recovery rates. (1) It is the goal of the State of Oregon that:

Â Â Â Â Â  (a) For the calendar year 2005, the amount of recovery from the general solid waste stream shall be at least 45 percent;

Â Â Â Â Â  (b) For the calendar year 2009, the amount of recovery from the general solid waste stream shall be at least 50 percent;

Â Â Â Â Â  (c) For the calendar year 2005 and subsequent years, that there be no annual increase in per capita municipal solid waste generation; and

Â Â Â Â Â  (d) For the calendar year 2009 and subsequent years, that there be no annual increase in total municipal solid waste generation.

Â Â Â Â Â  (2) In addition to the requirements of ORS 459A.005, the Âopportunity to recycleÂ shall include the requirements of subsection (3) of this section using the following program elements:

Â Â Â Â Â  (a) Provision of at least one durable recycling container to each residential service customer.

Â Â Â Â Â  (b) On-route collection at least once each week of source separated recyclable material to residential customers, provided on the same day that solid waste is collected from each customer.

Â Â Â Â Â  (c) An expanded education and promotion program conducted to carry out the policy set forth in ORS 459.015, to inform solid waste generators of the manner and benefits of reducing, reusing, recycling and composting material and to promote use of recycling services. The city, county or metropolitan service district responsible for providing an opportunity to recycle under ORS 459A.005 and this section shall provide the education and promotion program in either of the following two ways:

Â Â Â Â Â  (A) Preparing and implementing an education and promotion plan that includes actions to effectively reach solid waste generators and all new and existing collection service customers, as necessary to fulfill the intent of this paragraph. The plan shall be submitted to the Department of Environmental Quality the first year that the plan is in effect. Thereafter, the wasteshed shall submit a summary of activities in the plan to the Department of Environmental Quality at the same time the county submits the periodic report required under ORS 459A.050 (1)(a). The summary shall cover at least the time period until the next periodic report is due to the department.

Â Â Â Â Â  (B) Implementing all of the following:

Â Â Â Â Â  (i) Provision of recycling notification and education packets to all new residential, commercial and institutional collection service customers that include at a minimum the materials collected, the schedule for collection, the way to prepare materials for collection and the reasons persons should separate their material for recycling. The educational and promotional materials provided to commercial collection customers should be targeted to meet the needs of various types of businesses and should include reasons to recycle, including economic benefits, common barriers to recycling and solutions, additional resources for commercial generators of solid waste and other information designed to assist and encourage recycling efforts. The educational and promotional materials provided to commercial collection customers shall encourage each commercial collection customer to have a goal to achieve 50 percent recovery from its solid waste stream by the year 2009.

Â Â Â Â Â  (ii) Provision of recycling information in a variety of formats and materials at least four times a calendar year to collection service customers that includes at a minimum the materials collected and the schedule for collection.

Â Â Â Â Â  (iii) Provision at least annually to all residential, commercial and institutional collection service customers, of the information under sub-subparagraph (i) of this subparagraph.

Â Â Â Â Â  (iv) Targeting of community and media events to promote recycling.

Â Â Â Â Â  (d) Collection of at least four principal recyclable materials or the number of materials required to be collected under the residential on-route collection program, whichever is less, from each multifamily dwelling complex having five or more units. The multifamily collection program shall include promotion and education directed to the residents of the multifamily dwelling units.

Â Â Â Â Â  (e) An effective residential yard debris collection and composting program that includes the promotion of home composting of yard debris, and that also includes either:

Â Â Â Â Â  (A) Monthly or more frequent on-route collection of yard debris from residences for production of compost or other marketable products; or

Â Â Â Â Â  (B) A system of yard debris collection depots conveniently located and open to the public at least once a week.

Â Â Â Â Â  (f) A commercial recycling program that includes:

Â Â Â Â Â  (A) Weekly, or on a more appropriate regular schedule, onsite collection of source separated principal recyclable materials from, at a minimum, commercial solid waste generators employing 10 or more persons and occupying 1,000 square feet or more in a single location.

Â Â Â Â Â  (B) An education and promotion program conducted to inform all commercial generators of solid waste of the manner and benefits of the commercial recycling program that provides effective promotion of the program to the generators.

Â Â Â Â Â  (C) In addition to the requirements of subparagraphs (A) and (B) of this paragraph, a commercial recycling program may also consist of other elements including but not limited to waste assessments and recycling recognition programs. A wasteshed is encouraged to involve local business organizations in publicly recognizing outstanding recycling efforts by commercial generators of solid waste. The recognition may include awards designed to provide additional incentives to increase recycling efforts.

Â Â Â Â Â  (D) Each commercial generator of solid waste shall strive to achieve 50 percent recovery from its solid waste stream by the year 2009.

Â Â Â Â Â  (g) Expanded depots for recycling of at least all principal recyclable materials and provisions for promotion and education to maximize the use of the depots. The depots shall have regular and convenient hours and shall be open on the weekend days and, when feasible, shall collect additional recyclable materials.

Â Â Â Â Â  (h) Solid waste residential collection rates that encourage waste reduction, reuse and recycling through reduced rates for smaller containers, including at least one rate for a container that is 21 gallons or less in size. Based on the average weight of solid waste disposed per container for containers of different sizes, the rate on a per pound disposed basis shall not decrease with increasing size of containers, nor shall the rates per container service be less with additional containers serviced.

Â Â Â Â Â  (i) A collection and composting system for food, paper that is not recyclable because of contamination and other compostable waste from commercial and institutional entities that generate large amounts of such wastes.

Â Â Â Â Â  (3)(a) Each city with a population of at least 4,000 but not more than 10,000 that is not within a metropolitan service district and any county responsible for the area between the city limits and the urban growth boundary of such city shall implement one of the following:

Â Â Â Â Â  (A) The program elements set forth in subsection (2)(a), (b) and (c) of this section;

Â Â Â Â Â  (B) A program that includes at least three elements set forth in subsection (2) of this section; or

Â Â Â Â Â  (C) An alternative method of achieving recovery rates that complies with rules of the Environmental Quality Commission.

Â Â Â Â Â  (b) Each city that is within a metropolitan service district or that has a population of more than 10,000 and any county responsible for the area within a metropolitan service district or the area between the city limits and the urban growth boundary of such city shall implement one of the following:

Â Â Â Â Â  (A) Program elements set forth under subsection (2)(a), (b) and (c) of this section and one additional element set forth under subsection (2) of this section;

Â Â Â Â Â  (B) A program that includes at least five elements set forth under subsection (2) of this section; or

Â Â Â Â Â  (C) An alternative method of achieving recovery rates that complies with rules of the Environmental Quality Commission.

Â Â Â Â Â  (4)(a) Recovery rates shall be determined by dividing the total weight of material recovered by the sum of the total weight of the material recovered plus the total weight of solid waste disposed that was generated in each wasteshed. It is the policy of the State of Oregon that recovery of material shall be consistent with the priority of solid waste management in ORS 459.015 (2).

Â Â Â Â Â  (b) Each wasteshed implementing a waste prevention program shall receive a two percent credit on the wasteshedÂs recovery rate. A waste prevention program shall include:

Â Â Â Â Â  (A) A wasteshed-wide program to provide general educational materials to residents about waste prevention and examples of things residents can do to prevent generation of waste; and

Â Â Â Â Â  (B) Two of the following:

Â Â Â Â Â  (i) Reduce the wasteshed annual per capita waste generation by two percent each year;

Â Â Â Â Â  (ii) Conduct a waste prevention media promotion campaign targeted at residential generators;

Â Â Â Â Â  (iii) Expand the education program in primary and secondary schools to include waste prevention and reuse;

Â Â Â Â Â  (iv) Household hazardous waste prevention education program;

Â Â Â Â Â  (v) Local governments will conduct waste prevention assessments of their operations, or provide waste prevention assessments for businesses and institutions and document any waste prevention measures implemented;

Â Â Â Â Â  (vi) Conduct a material specific waste prevention campaign for businesses throughout the wasteshed;

Â Â Â Â Â  (vii) Implement a Resource Efficiency Model City program;

Â Â Â Â Â  (viii) Conduct a material-specific waste prevention education campaign that focuses on a toxic or energy-intensive material;

Â Â Â Â Â  (ix) Local governments will implement programs to buy recycled-content products for their operations, consistent with procurement guidelines issued by the United States Environmental Protection Agency; or

Â Â Â Â Â  (x) Local governments will implement programs for new construction and remodeling of local government buildings that incorporate recycled-content materials, energy conservation features, water conservation and stormwater management features and other elements to increase the resource efficiency and lower the environmental impact of these buildings.

Â Â Â Â Â  (c) Each wasteshed implementing a reuse program shall receive a two percent credit on the wasteshedÂs recovery rate. A reuse program shall include:

Â Â Â Â Â  (A) A promotion and education campaign on the benefits and opportunities for reuse available to the public in the wasteshed; and

Â Â Â Â Â  (B) Two of the following:

Â Â Â Â Â  (i) Operate construction and demolition debris salvage programs with depots;

Â Â Â Â Â  (ii) Promote reuse programs offered by local resale businesses, thrift stores and equipment vendors, such as computer and photocopier refurbishers, to the public and businesses;

Â Â Â Â Â  (iii) Identify and promote local businesses that will take back white goods for refurbishing and resale to the public;

Â Â Â Â Â  (iv) Develop and promote use of waste exchange programs for the public and private sectors;

Â Â Â Â Â  (v) Site accommodation for recovery of reusable material at transfer stations and landfills; or

Â Â Â Â Â  (vi) Sidewalk pickup or community fair program in cities over 4,000 population in the wasteshed.

Â Â Â Â Â  (d) Each wasteshed implementing a residential composting program shall receive a two percent credit on the wasteshedÂs recovery rate. A residential composting program shall include:

Â Â Â Â Â  (A) Promotion of the residential composting program through public information and demonstration sites or sites; and

Â Â Â Â Â  (B) Two of the following:

Â Â Â Â Â  (i) A program to encourage leaving grass clippings generated by lawn mowing on-site rather than bagging the clippings for disposal or composting;

Â Â Â Â Â  (ii) A composting program for local schools;

Â Â Â Â Â  (iii) An increase in availability of compost bins for residents; or

Â Â Â Â Â  (iv) Another program increasing a householdÂs ability to manage yard trimmings or food wastes.

Â Â Â Â Â  (e) A wasteshed may receive, upon application to the Department of Environmental Quality, a recovery credit greater than two percent for a residential composting program. To receive the recovery credit under this paragraph, the wasteshed must provide quantitatively verifiable documentation of residential composting tonnage to the department. The documentation must show that more than two percent of the wasteshedÂs generated tonnage of solid waste is diverted from the wastestream by residential composting.

Â Â Â Â Â  (f)(A) If there is not a viable market for recycling a material under paragraph (a) of this subsection, the composting or burning of the material for energy recovery may be included in the recovery rate for the wasteshed.

Â Â Â Â Â  (B) If the material is burned for energy recovery and then included in the recovery rate for Clackamas, Multnomah or Washington Counties in aggregate or for Benton, Lane, Linn, Marion, Polk or Yamhill County wastesheds, the same material, when burned as part of mixed solid waste, may be included in the recovery rate for a wasteshed that burns mixed solid waste for energy recovery. The amount of the material within the mixed solid waste that may be included in the recovery rate for energy recovery shall be determined by a waste composition study performed by the wasteshed at least every four years.

Â Â Â Â Â  (C) Mixtures of materials that are composted or burned for energy recovery shall not be included in the recovery rate if more than half of the mixed materials by weight could have been recycled if properly source separated.

Â Â Â Â Â  (D) In its annual report to the department, the county or metropolitan service district shall state how much composting or energy recovery under this paragraph is included as recovery and state the basis for the determination that there was not a viable market for recycling the material.

Â Â Â Â Â  (E) As used in this paragraph, Âviable marketÂ means a place within a wasteshed that will pay for the material or accept the material free of charge or a place outside a wasteshed that will pay a price for the material that, at minimum, covers the cost of transportation of the material.

Â Â Â Â Â  (g) Recovery rates shall not include:

Â Â Â Â Â  (A) Industrial and manufacturing wastes such as boxboard clippings and metal trim that are recycled before becoming part of a product that has entered the wholesale or retail market.

Â Â Â Â Â  (B) Metal demolition debris in which arrangements are made to sell or give the material to processors before demolition such that it does not enter the solid waste stream.

Â Â Â Â Â  (C) Discarded vehicles or parts of vehicles that do not routinely enter the solid waste stream.

Â Â Â Â Â  (D) Material recovered for composting or energy recovery from mixed solid waste, except as provided in paragraph (f) of this subsection.

Â Â Â Â Â  (h) ÂSolid waste disposedÂ shall mean the total weight of solid waste disposed other than the following:

Â Â Â Â Â  (A) Sewage sludge or septic tank and cesspool pumpings;

Â Â Â Â Â  (B) Waste disposed of at an industrial waste disposal site;

Â Â Â Â Â  (C) Industrial waste, ash, inert rock, dirt, plaster, asphalt and similar material if delivered to a municipal solid waste disposal site or demolition disposal site and if a record is kept of such deliveries and submitted as part of the annual report submitted under ORS 459A.050;

Â Â Â Â Â  (D) Waste received at an ash monofill from an energy recovery facility; and

Â Â Â Â Â  (E) Solid waste not generated within this state.

Â Â Â Â Â  (i) The statewide recovery rate shall include the two percent credit for reuse programs under paragraph (c) of this subsection and the credit for residential composting under paragraphs (d) and (e) of this subsection, beginning with the statewide recovery rate calculated for the calendar year 2001.

Â Â Â Â Â  (5)(a) Each local government that franchises or licenses the collection of solid waste and establishes the rates to be charged for collection service shall either:

Â Â Â Â Â  (A) Include in those rates all net costs incurred by the franchisee or licensee for providing the Âopportunity to recycleÂ under ORS 459A.005 and for implementing the requirements of subsection (3) of this section; or

Â Â Â Â Â  (B) Fund implementation of the Âopportunity to recycleÂ under ORS 459A.005 or the requirements of subsection (3) of this section through an alternative source of funding including but not limited to disposal fees.

Â Â Â Â Â  (b) As used in this subsection, Ânet costsÂ includes but is not limited to the reasonable costs for collecting, handling, processing, storing, transporting and delivering recyclable material to market and for providing any required education and promotion or data collection services adjusted by a factor to account for proceeds from the sale of recyclable material.

Â Â Â Â Â  (6)(a) Clackamas, Multnomah and Washington counties, in aggregate, shall achieve a recovery rate of 62 percent for the calendar year 2005 and 64 percent for the calendar year 2009.

Â Â Â Â Â  (b) The wastesheds shall achieve the following recovery rates for the calendar year 2005:

Â Â Â Â Â  (A) Baker County, 25 percent;

Â Â Â Â Â  (B) Benton County, 45 percent;

Â Â Â Â Â  (C) Clatsop County, 25 percent;

Â Â Â Â Â  (D) Columbia County, 28 percent;

Â Â Â Â Â  (E) Coos County, 30 percent;

Â Â Â Â Â  (F) Crook County, 20 percent;

Â Â Â Â Â  (G) Curry County, 30 percent;

Â Â Â Â Â  (H) Deschutes County, 32 percent;

Â Â Â Â Â  (I) Douglas County, 35 percent;

Â Â Â Â Â  (J) Gilliam County, 20 percent;

Â Â Â Â Â  (K) Grant County, 19 percent;

Â Â Â Â Â  (L) Harney County, 30 percent;

Â Â Â Â Â  (M) Hood River County, 25 percent;

Â Â Â Â Â  (N) Jackson County, 40 percent;

Â Â Â Â Â  (O) Jefferson County, 25 percent;

Â Â Â Â Â  (P) Josephine County, 38 percent;

Â Â Â Â Â  (Q) Klamath County, 15 percent;

Â Â Â Â Â  (R) Lake County, 8 percent;

Â Â Â Â Â  (S) Lane County, 45 percent;

Â Â Â Â Â  (T) Lincoln County, 19 percent;

Â Â Â Â Â  (U) Linn County, 40 percent;

Â Â Â Â Â  (V) Malheur County, 21 percent;

Â Â Â Â Â  (W) Marion County, 37 percent;

Â Â Â Â Â  (X) City of Milton-Freewater, 22 percent;

Â Â Â Â Â  (Y) Morrow County, 18 percent;

Â Â Â Â Â  (Z) Polk County, 30 percent;

Â Â Â Â Â  (AA) Sherman County, 20 percent;

Â Â Â Â Â  (BB) Tillamook County, 30 percent;

Â Â Â Â Â  (CC) Umatilla County, 20 percent;

Â Â Â Â Â  (DD) Union County, 25 percent;

Â Â Â Â Â  (EE) Wallowa County, 20 percent;

Â Â Â Â Â  (FF) Wasco County, 35 percent;

Â Â Â Â Â  (GG) Wheeler County, 20 percent; and

Â Â Â Â Â  (HH) Yamhill County, 39 percent.

Â Â Â Â Â  (c) The wastesheds shall achieve the following recovery rates for the calendar year 2009:

Â Â Â Â Â  (A) Baker County, 25 percent;

Â Â Â Â Â  (B) Benton County, 50 percent;

Â Â Â Â Â  (C) Clatsop County, 25 percent;

Â Â Â Â Â  (D) Columbia County, 32 percent;

Â Â Â Â Â  (E) Coos County, 30 percent;

Â Â Â Â Â  (F) Crook County, 20 percent;

Â Â Â Â Â  (G) Curry County, 30 percent;

Â Â Â Â Â  (H) Deschutes County, 45 percent;

Â Â Â Â Â  (I) Douglas County, 40 percent;

Â Â Â Â Â  (J) Gilliam County, 20 percent;

Â Â Â Â Â  (K) Grant County, 19 percent;

Â Â Â Â Â  (L) Harney County, 40 percent;

Â Â Â Â Â  (M) Hood River County, 25 percent;

Â Â Â Â Â  (N) Jackson County, 40 percent;

Â Â Â Â Â  (O) Jefferson County, 25 percent;

Â Â Â Â Â  (P) Josephine County, 38 percent;

Â Â Â Â Â  (Q) Klamath County, 20 percent;

Â Â Â Â Â  (R) Lake County, 10 percent;

Â Â Â Â Â  (S) Lane County, 54 percent;

Â Â Â Â Â  (T) Lincoln County, 20 percent;

Â Â Â Â Â  (U) Linn County, 40 percent;

Â Â Â Â Â  (V) Malheur County, 22 percent;

Â Â Â Â Â  (W) Marion County, 54 percent;

Â Â Â Â Â  (X) City of Milton-Freewater, 25 percent;

Â Â Â Â Â  (Y) Morrow County, 20 percent;

Â Â Â Â Â  (Z) Polk County, 35 percent;

Â Â Â Â Â  (AA) Sherman County, 20 percent;

Â Â Â Â Â  (BB) Tillamook County, 30 percent;

Â Â Â Â Â  (CC) Umatilla County, 20 percent;

Â Â Â Â Â  (DD) Union County, 25 percent;

Â Â Â Â Â  (EE) Wallowa County, 20 percent;

Â Â Â Â Â  (FF) Wasco County, 35 percent;

Â Â Â Â Â  (GG) Wheeler County, 20 percent; and

Â Â Â Â Â  (HH) Yamhill County, 45 percent.

Â Â Â Â Â  (d) Each wasteshed shall prepare an individualized plan that identifies policies or programs specific to the wasteshedÂs local conditions to achieve the required recovery goals. The plan shall be available to the department upon the departmentÂs request by December 31, 2001. The plan shall be updated by December 31, 2006, and updated again by December 31, 2010. Clackamas, Multnomah and Washington Counties, in aggregate, may meet this requirement through the programs under ORS 459.340, 459.345, 459.350 and 459A.050.

Â Â Â Â Â  (e) If a wasteshed does not achieve its 2005 or 2009 waste recovery goal, the wasteshed shall conduct a technical review of existing policies or programs and determine revisions to meet the recovery goal. The department shall, upon the request of the wasteshed, assist in the technical review. The wasteshed may request, and may assist the department in conducting, a technical review to determine whether the wasteshed goal is valid.

Â Â Â Â Â  (7) In calculating the recovery rates set forth in subsection (6) of this section, commercial, industrial and demolition scrap metal, vehicles, major equipment and home or industrial appliances that are handled or processed for use in manufacturing new products and that do not routinely enter the solid waste stream through land disposal facilities, transfer stations, recycling depots or on-route collection programs shall not be counted as material recovery or recycling. The department shall annually conduct an industry survey to determine the contribution of post-consumer residential scrap metal, including home appliances, to recycling and recovery levels in a manner which prevents double counting of material recovered. Information collected under the provisions of this section, as it relates specifically to private sector customer lists or specific amounts and types of materials collected or marketed, shall be maintained as confidential by the department and exempt from disclosure under ORS 192.410 to 192.505. The department may use and disclose such information in aggregated form. [1991 c.385 Â§2; 1993 c.560 Â§74; 1995 c.541 Â§3; 1997 c.552 Â§9; 2001 c.513 Â§2]

Â Â Â Â Â  459A.015 Commission duties. The Environmental Quality Commission shall:

Â Â Â Â Â  (1) Amend the state solid waste management plan to conform to the requirements of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665.

Â Â Â Â Â  (2) Review Department of Environmental Quality reports on compliance with and implementation of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665.

Â Â Â Â Â  (3) Submit a report to each regular session of the Legislative Assembly consisting of the report by the department on the statewide integrated solid waste management plan under ORS 459A.020 (2). [Formerly 459.168; 1993 c.560 Â§75; 1997 c.552 Â§10]

Â Â Â Â Â  459A.020 Statewide integrated solid waste management plan; review; revision. (1) The Environmental Quality Commission shall adopt a statewide integrated solid waste management plan. The plan shall include, but need not be limited to the following components of solid waste management:

Â Â Â Â Â  (a) Waste prevention;

Â Â Â Â Â  (b) Recycling;

Â Â Â Â Â  (c) Solid waste collection and processing;

Â Â Â Â Â  (d) Composting and energy recovery;

Â Â Â Â Â  (e) Incineration;

Â Â Â Â Â  (f) Disposal;

Â Â Â Â Â  (g) Disposal capacity and facility siting; and

Â Â Â Â Â  (h) Transportation.

Â Â Â Â Â  (2) The statewide integrated solid waste management plan shall be developed in consultation with local government, the Economic and Community Development Department and other appropriate state and regional agencies, commissions and task forces. The plan shall address integrated solid waste management for at least 10 years into the future. The Department of Environmental Quality shall review the plan every two years and submit the report to the commission. The report shall include:

Â Â Â Â Â  (a) The status of implementation of the provisions of ORS 459A.005 to 459A.665, including:

Â Â Â Â Â  (A) The annual weight of material disposed of per capita, by wasteshed and statewide;

Â Â Â Â Â  (B) The annual recovery rate achieved by each wasteshed and statewide; and

Â Â Â Â Â  (C) The amount of each type of material recovered annually statewide and, based on available information, the amount of each type of material recycled annually statewide;

Â Â Â Â Â  (b) Compliance with and implementation of the provisions of ORS 459.015, 459.035, 459.055, 459.992 (1) and (2) and 459.995;

Â Â Â Â Â  (c) Status of the metropolitan service districtÂs waste reduction program as submitted to the commission under ORS 459.345 and its compliance with the criteria in ORS 459.350; and

Â Â Â Â Â  (d) Recommendations for improvements in waste prevention, reuse, recycling and composting programs.

Â Â Â Â Â  (3) The commission shall revise the plan at regular intervals in order to allow local government units to take advantage of the data and analysis in the state plan. [1991 c.385 Â§18; 1993 c.560 Â§76; 1997 c.552 Â§11]

Â Â Â Â Â  459A.025 Commission to adopt rules regarding waste disposal and recycling. (1) According to the requirements of ORS chapter 183, the Environmental Quality Commission shall adopt rules and guidelines necessary to carry out the provisions of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665, including but not limited to:

Â Â Â Â Â  (a) Acceptable alternative methods for providing the opportunity to recycle;

Â Â Â Â Â  (b) Education, promotion and notice requirements, which requirements may be different for disposal sites and collection systems;

Â Â Â Â Â  (c) Identification of the wastesheds within the state;

Â Â Â Â Â  (d) Identification of the principal recyclable material in each wasteshed;

Â Â Â Â Â  (e) Guidelines for local government units and other persons responsible for implementing the provisions of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665;

Â Â Â Â Â  (f) Standards for the joint submission of the recycling reports required under ORS 459A.050 (1); and

Â Â Â Â Â  (g) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the amount of an annual or permit fee or both under ORS 459.235, 459.245 and 468.065 necessary to carry out the provisions of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665.

Â Â Â Â Â  (2) In adopting rules or guidelines under this section, the commission shall consider:

Â Â Â Â Â  (a) The policy stated in ORS 459.015.

Â Â Â Â Â  (b) Systems and techniques available for recycling, including but not limited to existing recycling programs.

Â Â Â Â Â  (c) Availability of markets for recyclable material.

Â Â Â Â Â  (d) Costs of collecting, storing, transporting and marketing recyclable material.

Â Â Â Â Â  (e) Avoided costs of disposal.

Â Â Â Â Â  (f) Density and characteristics of the population to be served.

Â Â Â Â Â  (g) Composition and quantity of solid waste generated and potential recyclable material found in each wasteshed. [Formerly 459.170; 1993 c.560 Â§77; 1995 c.79 Â§275; 1997 c.552 Â§12]

Â Â Â Â Â  459A.027 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Public and private recycling programs that collect source separated recyclable materials from residences and from commercial and institutional establishments on a schedule that is convenient to the generator, are effective and efficient methods of recovering recyclable material in the ongoing effort to achieve the solid waste recovery goals of the State of Oregon; and

Â Â Â Â Â  (2) An effective way to support the efforts of local government units responsible for implementing solid waste programs directed at achieving solid waste recovery goals is by using existing state resources to support local recycling programs through grants. [1997 c.552 Â§7]

Â Â Â Â Â  459A.029 Department to provide materials to local governments; commercial government recovery rate goal. (1) The Department of Environmental Quality shall work with local government units to provide educational and promotional materials that local government units may distribute to commercial generators of solid waste. The educational and promotional materials should be targeted to businesses, and include reasons to recycle, including economic benefits, common barriers to recycling and solutions, additional resources for commercial generators and other information designed to assist and encourage meeting the stateÂs 50 percent recovery rate.

Â Â Â Â Â  (2) Each wasteshed is encouraged to involve local business organizations in publicly recognizing outstanding recycling efforts by commercial generators of solid waste. The recognition may include awards designed to provide additional incentives to increase recycling efforts.

Â Â Â Â Â  (3) Each commercial generator of solid waste shall strive to achieve 50 percent recovery from its solid waste stream by the year 2000.

Â Â Â Â Â  (4) The Legislative Assembly encourages local government units that have chosen to implement commercial recycling programs to evaluate the effectiveness of those programs. The effectiveness of a program may be determined by measuring solid waste diverted by programs, by participation in programs or some other method. [1997 c.552 Â§8]

Â Â Â Â Â  459A.030 Technical assistance to local governments. The Department of Environmental Quality shall provide technical assistance to cities, counties or metropolitan service districts in the development, revision, amendment and implementation of local solid waste reduction, reuse and recycling programs and solid waste management programs that comply with the opportunity to recycle established in ORS 459A.005 and 459A.010. The department shall give special emphasis to assisting rural and remote counties. [1991 c.385 Â§52; 1993 c.560 Â§78]

Â Â Â Â Â  459A.035 Solid waste composition study. The Department of Environmental Quality shall conduct a solid waste composition study at least once a biennium for all areas of the state not covered by other solid waste composition studies. The study may include:

Â Â Â Â Â  (1) A measurement of the per capita waste disposal rate; or

Â Â Â Â Â  (2) A statewide survey of the amount of waste reduced through material and energy recovery. [1991 c.385 Â§5; 1993 c.560 Â§79]

Â Â Â Â Â  459A.040 [1991 c.385 Â§93; repealed by 1997 c.552 Â§40]

Â Â Â Â Â  459A.045 Request for modification or variance. Any affected person may:

Â Â Â Â Â  (1) Request the Environmental Quality Commission to modify the recyclable material for which the commission determines the opportunity to recycle must be provided; or

Â Â Â Â Â  (2) Request a variance under ORS 459A.055. [Formerly 459.175]

Â Â Â Â Â  459A.050 Recycling reports. (1) On behalf of each wasteshed and the cities within each wasteshed, each county shall submit to the Department of Environmental Quality:

Â Â Â Â Â  (a) A periodic report, as required by the department, but not more frequently than annually, that documents how the wasteshed and the cities within the wasteshed are implementing the opportunity to recycle, including the requirements of ORS 459A.010. A wasteshed is encouraged to report the results of the wasteshedÂs commercial recycling program evaluations in the wasteshedÂs periodic report to the Department of Environmental Quality.

Â Â Â Â Â  (b) An annual report that states for the wasteshed the type of material and the weight of each type of material collected through the following means:

Â Â Â Â Â  (A) On-route collection;

Â Â Â Â Â  (B) Collection from commercial customers; and

Â Â Â Â Â  (C) Collection at disposal site recycling depots.

Â Â Â Â Â  (c) If solid waste generated in the wasteshed is disposed of outside of the state, the total weight of the solid waste disposed of outside the state, which shall be included in the annual report.

Â Â Â Â Â  (2) The metropolitan service district for Multnomah, Washington and Clackamas counties and the cities therein in aggregate shall submit to the department annual reports that include the information required under subsection (1) of this section.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section and subject to the exclusions of ORS 459A.010 (4)(h), each solid waste disposal site that receives solid waste, except transfer stations, shall report, for each wasteshed, the weight of in-state solid waste disposed of at the solid waste disposal site that was generated in each wasteshed.

Â Â Â Â Â  (4) The metropolitan service district for Multnomah, Washington and Clackamas counties and the cities therein in aggregate shall submit to the department the weight of solid waste disposed of through the following facilities:

Â Â Â Â Â  (a) Metropolitan service district central transfer station;

Â Â Â Â Â  (b) Metropolitan service district south transfer station;

Â Â Â Â Â  (c) Municipal solid waste compost facility; and

Â Â Â Â Â  (d) Any disposal facility or transfer facility owned, operated or under contract by the metropolitan service district.

Â Â Â Â Â  (5) The cities and counties within each wasteshed shall share proportionally in the costs incurred for the preparation and submission of the annual report required under this section.

Â Â Â Â Â  (6) At least annually, the department shall survey privately operated recycling and material recovery facilities, including but not limited to buy back centers, drop off centers, recycling depots other than those at permitted land disposal facilities, manufacturers and distributors. The department shall collect the following information:

Â Â Â Â Â  (a) By type of material for each wasteshed, the weight of in-state material collected from other than on-route collection programs, both residential and commercial.

Â Â Â Â Â  (b) Any other information necessary to prevent double counting of material recovered or to determine if a material is recyclable.

Â Â Â Â Â  (7) Information collected under subsection (6) of this section, as it relates specifically to the entityÂs customer lists or specific amounts and types of materials collected or marketed, shall be maintained as confidential by the department and exempt from disclosure under ORS 192.410 to 192.505. The department may use and disclose such information in aggregated form.

Â Â Â Â Â  (8) The information in subsections (1)(b) to (4) and (6) of this section shall be collected and reported annually on a form provided by the department.

Â Â Â Â Â  (9) Unless extended by the Environmental Quality Commission upon application under ORS 459A.055 after the affected persons show good cause for an extension, the affected persons within the wasteshed shall implement the opportunity to recycle and submit the recycling report to the department. [Formerly 459.180; 1993 c.560 Â§80; 1997 c.552 Â§13; 2001 c.513 Â§4]

Â Â Â Â Â  459A.055 Variance or request for extension to provide opportunity to recycle. (1)(a) Upon written application by an affected person, the Environmental Quality Commission may, to accommodate special conditions in the wasteshed or a portion thereof, grant a variance from specific requirements of the rules or guidelines adopted under ORS 459A.025.

Â Â Â Â Â  (b) The Environmental Quality Commission may grant all or part of a variance under this section.

Â Â Â Â Â  (c) Upon granting a variance, the commission may attach any condition the commission considers necessary to carry out the provisions of ORS 459.015, 459.250 and 459A.005 to 459A.665.

Â Â Â Â Â  (d) In granting a variance, the commission must find that:

Â Â Â Â Â  (A) Conditions exist that are beyond the control of the applicant;

Â Â Â Â Â  (B) Special conditions exist that render compliance unreasonable or impractical; or

Â Â Â Â Â  (C) Compliance may result in a reduction in recycling.

Â Â Â Â Â  (2) An affected person may apply to the commission to extend the time permitted under ORS 459.005, 459.015, 459.035, 459.250, 459A.005 and 459A.050 for providing for all or a part of the opportunity to recycle or submitting a recycling report to the Department of Environmental Quality. The commission may:

Â Â Â Â Â  (a) Grant an extension upon a showing of good cause;

Â Â Â Â Â  (b) Impose any necessary conditions on the extension; or

Â Â Â Â Â  (c) Deny the application in whole or in part. [Formerly 459.185; 1993 c.560 Â§81; 1997 c.552 Â§14; 2001 c.513 Â§5]

Â Â Â Â Â  459A.060 [1991 c.385 Â§4; 1997 c.552 Â§15; repealed by 2001 c.513 Â§6]

Â Â Â Â Â  459A.065 Mandatory participation in recycling. (1) Upon findings made under subsection (3) of this section, the Environmental Quality Commission may require one or more classes of solid waste generators within all or part of a wasteshed to recycle identified recyclable material that has been source separated from other solid waste or otherwise make the material available for recycling.

Â Â Â Â Â  (2) In determining which materials are recyclable for purposes of mandatory participation, the cost of recycling from commercial or industrial sources shall include the generatorÂs cost of source separating or otherwise making the material available for recycling or reuse.

Â Â Â Â Â  (3) Before requiring solid waste generators to participate in recycling under this section, the commission must find, after a public hearing, that:

Â Â Â Â Â  (a) The opportunity to recycle has been provided for a reasonable period of time and the level of participation by generators does not fulfill the policy set forth in ORS 459.015;

Â Â Â Â Â  (b) The mandatory participation program is economically feasible within the affected wasteshed or portion of the wasteshed; and

Â Â Â Â Â  (c) The mandatory participation program is the only practical alternative to carry out the policy set forth in ORS 459.015.

Â Â Â Â Â  (4) After a mandatory participation program is established for a class of generators of solid waste, no person within the identified class of generators shall put solid waste out to be collected nor dispose of solid waste at a disposal site unless the person has separated the identified recyclable material according to the requirements of the mandatory participation program and made the recyclable material available for recycling. [Formerly 459.188; 1993 c.560 Â§82; 2001 c.513 Â§3]

Â Â Â Â Â  459A.070 Limitation on amount charged person who source separates recyclable material. (1) A collection service or disposal site may charge a person who source separates recyclable material and makes it available for reuse or recycling less, but not more, for collection and disposal of solid waste and collection of recyclable material than the collection service charges a person who does not source separate recyclable material.

Â Â Â Â Â  (2) A collection service or disposal site may charge a person who does not have solid waste collection service but who source separates recyclable material and makes the material available for reuse or recycling, for the cost of providing that service. In no case shall the charge be greater than the charge to collect or dispose of that material as solid waste. [Formerly 459.190]

Â Â Â Â Â  459A.075 Exemptions. Nothing in ORS 459.005, 459.015, 459.035, 459.250, 459.992, 459.995 and 459A.005 to 459A.665 applies to recyclable material which is:

Â Â Â Â Â  (1) Source separated by the generator; and

Â Â Â Â Â  (2) Purchased from or exchanged by the generator for fair market value for recycling or reuse. [Formerly 459.192]

Â Â Â Â Â  459A.080 Prohibitions against removing or mixing recyclable material. A person may not:

Â Â Â Â Â  (1) Without the permission of the owner or generator of recyclable material, take recyclable material set out to be collected by a person authorized by a city or county to provide collection service for that recyclable material.

Â Â Â Â Â  (2) Remove any recyclable material from a container, box, collection vehicle, depot or other receptacle for the accumulation or storage of recyclable material without permission of the owner of the receptacle.

Â Â Â Â Â  (3) Mix source separated recyclable material with solid waste in any vehicle, box, container or receptacle used in solid waste collection or disposal. [Formerly 459.195]

Â Â Â Â Â  459A.085 City, county authority to issue collection service franchises; opportunity to recycle; rates. (1) The Legislative Assembly finds that providing for collection service including but not limited to the collection of recyclable material as part of the opportunity to recycle is a matter of statewide concern.

Â Â Â Â Â  (2) The exercise of the authority granted by this section is subject to ORS 221.735 and 459.085 (3).

Â Â Â Â Â  (3) It is the intent of the Legislative Assembly that a city or county may displace competition with a system of regulated collection service by issuing franchises which may be exclusive if service areas are allocated. The city or county may recognize an existing collection service. A city or county may award or renew a franchise for collection service with or without bids or requests for proposals.

Â Â Â Â Â  (4) In carrying out the authority granted by this section, a city or county acts for and on behalf of the State of Oregon to carry out:

Â Â Â Â Â  (a) The purposes of ORS 459.015;

Â Â Â Â Â  (b) The requirements of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665;

Â Â Â Â Â  (c) Waste reduction programs; and

Â Â Â Â Â  (d) The state solid waste management plan.

Â Â Â Â Â  (5) After October 15, 1983, a city or a county may continue, extend or renew an existing franchise or grant a new franchise for collection service. If a city or county, in furtherance of ORS 459.005 to 459.426, 459.705 to 459.790 and 459A.005 to 459A.665, has granted a collection service franchise before October 15, 1983, it may treat the franchise as if adopted under this section.

Â Â Â Â Â  (6)(a) If a collection service franchise is continued, extended, renewed or granted on or after October 15, 1983, the opportunity to recycle shall be provided to a franchise holderÂs customers no later than July 1, 1986. This subsection does not apply to that portion of the opportunity to recycle provided at or in connection with a disposal site under ORS 459.250.

Â Â Â Â Â  (b) The opportunity to recycle may be provided by:

Â Â Â Â Â  (A) The person holding the franchise;

Â Â Â Â Â  (B) Another person who provides the opportunity to recycle to the franchise holderÂs customers; or

Â Â Â Â Â  (C) A person who is granted a separate franchise from the city or county solely for the purpose of providing the opportunity to recycle.

Â Â Â Â Â  (c) In determining who shall provide the opportunity to recycle, a city or county shall first give due consideration to any person lawfully providing recycling or collection service on June 1, 1983, if the person continues to provide the service until the date the determination is made and the person has not discontinued the service for a period of 90 days or more between June 1, 1983, and the date the city or county makes the determination.

Â Â Â Â Â  (7) In granting a collection service franchise, the city or county may:

Â Â Â Â Â  (a) Prescribe the quality and character of and rates for collection service and the minimum requirements to guarantee maintenance of service, determine level of service, select persons to provide collection service and establish a system to pay for collection service.

Â Â Â Â Â  (b) Divide the regulated area into service areas, grant franchises to persons for collection service within the service areas and collect fees from persons holding such franchises.

Â Â Â Â Â  (8) The rates established under this section shall be just and reasonable and adequate to provide necessary collection service. The rates established by the city or county shall allow the person holding the franchise to recover any additional costs of providing the opportunity to recycle at the minimum level required by ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665 or at a higher level of recycling required by or permitted by the city or county. The rates shall also allow the person to recover the costs of education, promotion and notice of the opportunity to recycle provided by a person holding a franchise.

Â Â Â Â Â  (9) Instead of providing funding for the opportunity to recycle through rates established pursuant to subsection (8) of this section, a city or county may provide an alternative method of funding all or part of the opportunity to recycle.

Â Â Â Â Â  (10) In establishing service areas, the city or county shall consider:

Â Â Â Â Â  (a) The policies contained in ORS 459.015;

Â Â Â Â Â  (b) The requirements of ORS 459.250 and 459A.005 to 459A.665;

Â Â Â Â Â  (c) Any applicable local or regional solid waste management plan approved by the Department of Environmental Quality;

Â Â Â Â Â  (d) Any applicable waste reduction plan approved by the department; and

Â Â Â Â Â  (e) The need to conserve energy, increase efficiency, provide the opportunity to recycle, reduce truck traffic and improve safety.

Â Â Â Â Â  (11) A city or county may further restrict competition by permitting one or more collection service franchise holders to cooperate to provide the opportunity to recycle if the city or county finds that such cooperation will:

Â Â Â Â Â  (a) Improve collection service efficiency;

Â Â Â Â Â  (b) Guarantee an adequate volume of material to improve the feasibility and effectiveness of recycling;

Â Â Â Â Â  (c) Increase the stability of recycling markets; or

Â Â Â Â Â  (d) Encourage joint marketing of materials or joint education and promotion efforts.

Â Â Â Â Â  (12) The provisions of this section are in addition to and not in lieu of any other authority granted to a city or county. A city or countyÂs exercise of authority under this section is not intended to create any presumption regarding an activity of the local government unit not addressed in this section. This section shall not be construed to mean that it is the policy of Oregon that other local government activities may not be exercised in a manner that supplants or limits economic competition. [Formerly 459.200; 1993 c.560 Â§84]

Â Â Â Â Â  459A.100 Definitions for ORS 459A.100 to 459A.120. As used in ORS 459A.100 to 459A.120:

Â Â Â Â Â  (1) ÂDomestic solid wasteÂ includes but is not limited to residential, commercial and institutional wastes generated within this state.

Â Â Â Â Â  (2) ÂDomestic solid wasteÂ does not include:

Â Â Â Â Â  (a) Sewage sludge or septic tank and cesspool pumpings;

Â Â Â Â Â  (b) Building demolition or construction wastes and land clearing debris, if delivered to a disposal site that is limited to those purposes;

Â Â Â Â Â  (c) Source separated recyclable material, or material recovered at the disposal site;

Â Â Â Â Â  (d) Waste going to an industrial waste facility;

Â Â Â Â Â  (e) Waste received at an ash monofill from an energy recovery facility; or

Â Â Â Â Â  (f) Other material excluded by the Environmental Quality Commission in order to support the policies of ORS 459.015. [Formerly 459.292; 1993 c.560 Â§85]

Â Â Â Â Â  459A.105 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Domestic solid waste disposal capacity is a matter of statewide concern;

Â Â Â Â Â  (2) The disposal in Oregon of domestic solid waste generated both outside and within Oregon will reduce the total capacity available for disposal of domestic solid waste generated in this state;

Â Â Â Â Â  (3) The disposal in Oregon of domestic solid waste generated outside Oregon and within Oregon will add to the level of environmental risk associated with the transportation and disposal of those wastes; and

Â Â Â Â Â  (4) It is in the best interest of the public health, safety and welfare of the people of Oregon to reduce the amount of domestic solid waste being generated in Oregon in order to extend the useful life of existing domestic solid waste disposal sites and to reduce the environmental risks associated with receiving waste generated outside Oregon at those sites. [Formerly 459.293]

Â Â Â Â Â  459A.110 Additional fees for programs for reduction of domestic solid waste and environmental risks; assessment; maximum fee. (1) In addition to the permit fees provided in ORS 459.235, the Environmental Quality Commission shall establish a schedule of fees for all:

Â Â Â Â Â  (a) Disposal sites that receive domestic solid waste except transfer stations; and

Â Â Â Â Â  (b) Persons who transport solid waste out of the State of Oregon to a disposal site that receives domestic solid waste.

Â Â Â Â Â  (2) The schedule adopted under subsection (1) of this section shall be based on the estimated tonnage or the actual tonnage, if known, received at the site or transported out of state for disposal and any other similar or related factors the commission finds appropriate. The fees collected pursuant to the schedule shall be sufficient to assist in the funding of programs to reduce the amount of domestic solid waste generated in Oregon and to reduce environmental risks at domestic waste disposal sites.

Â Â Â Â Â  (3) For solid waste delivered to a disposal site owned or operated by a metropolitan service district, the schedule of fees, but not the permit fees provided in ORS 459.235, established by the commission in subsection (1) of this section shall be levied on the district, not the disposal site.

Â Â Â Â Â  (4) The commission also may require submittal of information related to volumes and sources of solid waste if necessary to carry out the activities in ORS 459A.120. For solid waste transported out of the State of Oregon for disposal, the required information may include the type of solid waste, the county of origin of the solid waste and the state to which the solid waste is transported for final disposal.

Â Â Â Â Â  (5) Before transporting or arranging for transport of solid waste out of the State of Oregon to a disposal site that receives domestic solid waste, a person shall notify the Department of Environmental Quality in writing.

Â Â Â Â Â  (6)(a) A local government that franchises or licenses a disposal site that receives domestic solid waste shall allow the disposal site to pass through the amount of the fees established by the commission in subsection (1) of this section to the users of the site.

Â Â Â Â Â  (b) If a disposal site that receives domestic solid waste passes through all or a portion of the fees established by the commission in subsection (1) of this section to a solid waste collector who uses the site, a local government that franchises or licenses the collection of solid waste shall allow the franchisee or licensee to include the amount of the fee in the collection service rate.

Â Â Â Â Â  (7) The fees generated under subsection (1) of this section shall be sufficient to accomplish the purposes set forth in ORS 459A.120 but shall be no more than 50 cents per ton.

Â Â Â Â Â  (8) There shall be a fee on solid waste generated out of state. This fee shall be an amount equal to the sum of the fees established under subsection (1) of this section and ORS 459A.115 and shall be collected in the same manner as fees established under subsection (1) of this section and ORS 459A.115.

Â Â Â Â Â  (9) As used in this section, ÂpersonÂ does not include an individual who transports the individualÂs own residential solid waste to a disposal site located out of the state. [Formerly 459.294; 1993 c.528 Â§2; 1993 c.560 Â§86]

Â Â Â Â Â  459A.115 Surcharge on fee imposed under ORS 459A.110; use of surcharge. (1) From January 1, 1992, to December 31, 1993, the schedule of fees as established by the Environmental Quality Commission under ORS 459A.110 (1) is increased by 35 cents per ton. The portion of the fees attributable to the 35 cents per ton increase shall be deposited into the General Fund and credited to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the department to implement the provisions of this section and ORS 459.005, 459.015, 459.235, 459.247, 459.418, 459.995, 459A.005, 459A.010, 459A.020, 459A.030 to 459A.055, 459A.070, 459A.110, 459A.500 to 459A.685, 459A.695 and 459A.750.

Â Â Â Â Â  (2) Beginning January 1, 1994, the schedule of fees as established by the commission under ORS 459A.110 is increased by 31 cents per ton and shall be deposited into the General Fund and credited to an account of the department. Such moneys are continuously appropriated to the department to implement the provisions described in subsection (1) of this section, excluding ORS 459.418. [1991 c.385 Â§13a; 1993 c.560 Â§88]

Â Â Â Â Â  Note: 459A.115 was added to and made a part of 459A.005 to 459A.665 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.120 Use of additional fees. (1) Except as provided in ORS 459A.115, the fees established by the Environmental Quality Commission under ORS 459A.110 shall be deposited in the General Fund and credited to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the department to carry out the purposes set forth in subsection (2) of this section.

Â Â Â Â Â  (2) The fees collected under ORS 459A.110 shall be used only for the following purposes:

Â Â Â Â Â  (a) Implementation of the provisions of ORS 459.411 to 459.417.

Â Â Â Â Â  (b) Department of Environmental Quality programs to promote and enhance waste reduction and recycling statewide, including data collection, performance measurement, education and promotion, market development and demonstration projects.

Â Â Â Â Â  (c) Department of Environmental Quality activities for ground water monitoring and enforcement of ground water protection standards at disposal sites that receive domestic solid waste.

Â Â Â Â Â  (d) Solid waste planning activities by counties and the metropolitan service district, as approved by the department, including planning for special waste disposal, planning for closure of solid waste disposal sites, capacity planning for domestic solid waste and regional solid waste planning.

Â Â Â Â Â  (e) Grants to local government units for recycling and solid waste planning activities.

Â Â Â Â Â  (f) Payment of administrative costs incurred by the department in accomplishing the purposes set forth in this section. The amount allocated under this paragraph shall not exceed 10 percent of the fees generated under ORS 459A.110. [Formerly 459.295; 1993 c.560 Â§89; 1999 c.59 Â§130]

SPECIFIC RECYCLING REQUIREMENTS

(State Agencies)

Â Â Â Â Â  459A.475 Legislative findings; policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of the State of Oregon to conserve and protect its resources. The maintenance of a quality environment for the people of this state now and in the future is a matter of statewide concern.

Â Â Â Â Â  (2) The volume of solid waste generated within the state, an increased rate in the consumption of products and materials, including paper products, and the absence of adequate programs and procedures for the reuse and recycling of these products and materials threaten the quality of the environment and well-being of the people of Oregon. [2003 c.794 Â§188]

Â Â Â Â Â  Note: 459A.475 to 459A.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.480 State agency recycling program; requirements; training. (1) For the current state waste paper collection program, the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, shall provide participating locations with public awareness information and training to state and legislative employees, including but not limited to the proper separation and disposal of recycled resources. Additionally, the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, shall provide training for personnel, including but not limited to state buildings and grounds personnel responsible for the collection of waste materials. This training shall include but is not be limited to educating and training the personnel concerning the separation and collection of recyclable materials.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall continue the current state waste paper collection program for employees of state government, as defined in ORS 174.111. This program shall include recycling opportunities for office paper, corrugated cardboard, newsprint, beverage containers as defined in ORS 459A.700, container glass, mixed waste paper, plastic bottles, waste oil, clay-coated materials, batteries, toner and printer cartridges and any other material at the discretion of the Director of the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services may contract as necessary for the recycling of products returned under subsections (1) and (2) of this section. [2003 c.794 Â§189]

Â Â Â Â Â  Note: See note under 459A.475.

Â Â Â Â Â  459A.485 System and procedures for separation and collection of solid waste; rules; exemption. (1) Notwithstanding ORS 183.335 (5), the Oregon Department of Administrative Services shall adopt rules pursuant to ORS chapter 183 that:

Â Â Â Â Â  (a) Establish procedures for the separation of solid waste generated by state agencies that can be recycled or reused.

Â Â Â Â Â  (b) Establish a system for the collection of solid waste generated by state agencies that can be recycled or reused. The system shall ensure that the material is made available to appropriate agencies or private industries for reuse or recycling at the greatest economic value and to the greatest extent feasible for recycling.

Â Â Â Â Â  (2) All state agencies shall comply with the procedures and systems established under subsection (1) of this section.

Â Â Â Â Â  (3) The Governor may exempt any single activity or facility of any state agency from compliance under this section if the Governor determines it to be in the paramount interest of the state. Any exemption shall be for a period not in excess of one year, but additional exemptions may be granted for periods not to exceed one year. The Governor shall make public all exemptions together with the reasons for granting such exemptions. [2003 c.794 Â§190]

Â Â Â Â Â  Note: See note under 459A.475.

Â Â Â Â Â  459A.490 Paper conservation. (1) The Oregon Department of Administrative Services shall encourage paper conservation.

Â Â Â Â Â  (2) The department shall provide guidelines to state agencies and contractors on the availability of recycled paper and paper products, including the sources of supply and the potential uses of various grades of recycled paper.

Â Â Â Â Â  (3) The department shall review the total paper purchases and utilization of each state agency.

Â Â Â Â Â  (4) The department shall, in conjunction with the administrative heads of state agencies, develop procedures to eliminate excessive or unnecessary paper use, including but not limited to overpurchase of paper, overprinting of materials, purchase of too high a grade of paper, purchase of paper that is not recyclable and purchase of virgin paper when recycled paper is available in the same grade. [2003 c.794 Â§191]

Â Â Â Â Â  Note: See note under 459A.475.

(Newsprint and Directories)

Â Â Â Â Â  459A.500 Definitions for ORS 459A.500 to 459A.520. As used in ORS 459A.500 to 459A.520:

Â Â Â Â Â  (1) ÂConsumer of newsprintÂ means a person who uses newsprint in a commercial or government printing or publishing operation.

Â Â Â Â Â  (2) ÂNewsprintÂ means paper that meets the specifications for Standard Newsprint Paper and Roto Newsprint Paper as set forth in the current edition of the Harmonized Tariff Schedule of the United States for such products.

Â Â Â Â Â  (3) ÂPost-consumer wasteÂ means a material that would normally be disposed of as a solid waste, having completed its life cycle as a consumer or manufacturing item.

Â Â Â Â Â  (4) ÂRecycled-content newsprintÂ means newsprint that includes post-consumer waste paper. [1991 c.385 Â§26; 1993 c.560 Â§90]

Â Â Â Â Â  459A.505 Minimum recycled content for newsprint. Every consumer of newsprint in Oregon shall ensure that at least 7.5 percent of the annual aggregate fiber content of all newsprint used by the consumer of newsprint is composed of post-consumer waste paper, if:

Â Â Â Â Â  (1) Recycled-content newsprint is available at the same or lower weighted net price compared to that of newsprint made from virgin material;

Â Â Â Â Â  (2) The average mechanical and optical properties of recycled-content newsprint from any individual mill measured quarterly meets or exceeds the average mechanical and optical properties of all newsprint produced in the northwest as reported in the most current quarterly American Newspaper Publisher Association Newsprint Quality Program Special Report; and

Â Â Â Â Â  (3) The recycled-content newsprint is available within the same period of time as virgin material. [1991 c.385 Â§27; 2005 c.22 Â§335]

Â Â Â Â Â  459A.510 Report to consumer of amount of post-consumer waste in shipment. Each person who supplies a consumer of newsprint with newsprint shall report with each supply the amounts of post-consumer waste contained in each shipment to each consumer of newsprint. If a shipment contains no post-consumer waste paper, the supplier shall so report. [1991 c.385 Â§28]

Â Â Â Â Â  459A.515 Annual report to department; content. No later than February 28 each year, each consumer of newsprint shall report to the Department of Environmental Quality the following information for the previous calendar year:

Â Â Â Â Â  (1) The amount of newsprint used in short tons;

Â Â Â Â Â  (2) The amount of recycled-content newsprint used in short tons; and

Â Â Â Â Â  (3) The aggregate recycled content of the newsprint used as a percent. [1991 c.385 Â§29; 1993 c.560 Â§91; 2003 c.14 Â§292]

Â Â Â Â Â  459A.520 Minimum recycled content for directories. (1) Every directory publisher shall ensure that directories distributed in Oregon:

Â Â Â Â Â  (a) Have a minimum recycled content of at least 25 percent by weight, with no less than 15 percent of the total weight consisting of post-consumer waste, if:

Â Â Â Â Â  (A) The recycled-content paper is available on the market; and

Â Â Â Â Â  (B) The recycled-content paper is of the same quality as paper made from virgin material;

Â Â Â Â Â  (b) Use bindings that do not impede recycling; and

Â Â Â Â Â  (c) Use inks that do not impede recycling.

Â Â Â Â Â  (2) For each local jurisdiction where directories are distributed, directory publishers will cooperate with local government agencies to ensure that recycling opportunities exist for directories at the time the directories are distributed provided markets exist for the directories.

Â Â Â Â Â  (3) The Department of Environmental Quality shall develop a report format and survey directory publishers in Oregon on an annual basis to determine whether the publishers are meeting the requirements under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) As used in this section, ÂdirectoryÂ means a telephone directory that weighs one pound or more for a local jurisdiction in Oregon distributed in this state. [1991 c.385 Â§33; 2005 c.22 Â§336]

(Glass)

Â Â Â Â Â  459A.550 Report on use of new and recycled glass; minimum percentage of recycled glass required. (1) On or before February 28 each year, every glass container manufacturer shall report to the Department of Environmental Quality, in accordance with a method established by the department, the total amount, in tons, of new glass food, drink and beverage containers made in Oregon or sold to packagers located in Oregon by the glass container manufacturer during the previous calendar year, and the tons of recycled glass used in manufacturing the new containers. A glass container manufacturer located more than 750 miles from the borders of this state shall report to the department only for those years in which the glass container manufacturer sells more than 1,000 tons of new glass containers to packagers located in Oregon.

Â Â Â Â Â  (2) For glass containers manufactured in Oregon or within 750 miles of the borders of this state, each glass container manufacturer shall use the following minimum percentages of recycled glass in manufacturing glass food, drink or beverage containers:

Â Â Â Â Â  (a) Thirty-five percent on and after January 1, 1995.

Â Â Â Â Â  (b) Fifty percent on and after January 2, 2008.

Â Â Â Â Â  (3) Upon request from a glass container manufacturer, the department shall not enforce the requirement that a minimum percentage of recycled glass be used in the manufacturing of glass food, drink or beverage containers under subsection (2) of this section if the department determines that a glass container manufacturer cannot meet the minimum percentage requirements because of a lack of available glass cullet that meets reasonable specifications established by the manufacturer.

Â Â Â Â Â  (4) A manufacturer requesting an exemption from the recycled glass content requirements under this section shall inform the department of the steps the manufacturer plans to take in order to come into compliance with the recycled content requirements. The department shall grant exemptions for a period of no more than three years. An exemption may be renewed upon a reasonable showing by the applicant. The department may recover all costs involved in considering and acting upon exemption requests.

Â Â Â Â Â  (5) On or after January 2, 2008, in determining whether a glass container manufacturer has met the 50 percent minimum percentage requirement, the department shall credit toward the requirement the combined amount of recycled glass generated in Oregon for secondary end uses. If the combined amount meets the 50 percent minimum percentage requirement, the department shall not initiate enforcement action.

Â Â Â Â Â  (6) The department shall not enforce the provisions of subsection (2)(b) of this section until January 2, 2008.

Â Â Â Â Â  (7) As used in this section, Âglass container manufacturerÂ means a person that manufactures new glass containers in Oregon or that, during the calendar year preceding the reporting period established under subsection (1) of this section, manufactured new glass containers outside Oregon that were sold by the manufacturer to packagers located in Oregon. [1991 c.385 Â§34; 1993 c.560 Â§92; 1997 c.537 Â§1; 1999 c.976 Â§1; 2003 c.671 Â§1]

(Used Oil Recycling)

Â Â Â Â Â  459A.552 Recycling and recovery of used oil; goal. It is the goal of the State of Oregon that the amount of recycling and recovery of used oil from households in Oregon shall be at least 70 percent. [1993 c.527 Â§2; 2005 c.22 Â§337]

Â Â Â Â Â  Note: 459A.552 to 459A.599 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.554 Reduction, reuse and recovery of used oil. After consideration of technical and economic feasibility, the Department of Environmental Quality and all persons in Oregon shall encourage the management of used oil in Oregon as follows:

Â Â Â Â Â  (1) First, to reduce the amount of used oil generated;

Â Â Â Â Â  (2) Second, to reuse oil by rerefining the oil; and

Â Â Â Â Â  (3) Third, to recover energy from the used oil and use the oil for other secondary uses. [1993 c.527 Â§3]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.555 Definitions for ORS 459A.552 to 459A.599. As used in ORS 459A.552 to 459A.599 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂRecycleÂ means to prepare used oil for reuse as a petroleum product by refining, rerefining, reclaiming, reprocessing or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil, provided that the preparation or use is operationally safe, environmentally sound and complies with all laws and regulations.

Â Â Â Â Â  (4) ÂPersonÂ means any individual, private or public corporation, partnership, cooperative association, estate, municipality, political or jurisdictional subdivision or governmental agency or instrumentality.

Â Â Â Â Â  (5) ÂUsed oilÂ means a petroleum-based oil which through use, storage or handling has become unsuitable for its original purpose due to the presence of impurities or loss of original properties. [Formerly 468.850]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.560 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Millions of gallons of used oil are generated each year in the state;

Â Â Â Â Â  (2) Used oil is a valuable petroleum resource which can be recycled; and

Â Â Â Â Â  (3) In spite of this potential for recycling, significant quantities of used oil are wastefully disposed of or improperly used by means which pollute the waters, land and air and endanger the public health and welfare. [Formerly 468.853]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.565 Used oil to be collected and recycled. The Legislative Assembly declares that used oil shall be collected and recycled to the maximum extent possible, by means which are economically feasible and environmentally sound, in order to conserve irreplaceable petroleum resources, preserve and enhance the quality of natural and human environments, and protect public health and welfare. [Formerly 468.856]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.570 Used oil information center; public education. The Department of Environmental Quality shall conduct a public education program to inform the public of the needs for and benefits of collecting and recycling used oil in order to conserve resources and preserve the environment. As part of this program, the department shall:

Â Â Â Â Â  (1) Establish, maintain and publicize a used oil information center that will explain local, state and federal laws and regulations governing used oil and will inform holders of quantities of used oil on how and where used oil may be properly disposed of; and

Â Â Â Â Â  (2) Encourage the establishment of voluntary used oil collection and recycling programs and provide technical assistance to persons organizing such programs. [Formerly 468.859]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.575 Oil recycling information to be posted; rules. The Environmental Quality Commission shall adopt rules, in accordance with the provisions of ORS 468.020, requiring sellers of more than 500 gallons of lubrication or other oil annually, in containers for use off the premises, to post and maintain at or near the point of sale durable and legible signs, unless otherwise prohibited by law, informing the public of the importance of proper collection and disposal of used oil, and how and where used oil may be properly disposed of, including locations and hours of operation of conveniently located collection facilities. [Formerly 468.862]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.580 Prohibited disposal of used oil. Unless permitted pursuant to ORS 468B.050, no person shall dispose of used oil by discharge into sewers, drainage systems or the waters of this state as defined by ORS 468B.005, or by incineration other than for energy generating purposes. [Formerly 468.865; 2003 c.469 Â§3]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.585 Enforcement powers of commission. The Environmental Quality Commission shall have the power to enforce compliance with or restrain violation of ORS 459A.580 or any rule adopted under ORS 459A.575 in the same manner provided for enforcement proceedings under ORS chapters 468, 468A and 468B. [Formerly 468.868]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.590 Use, management, disposal and resource recovery; rules. The Environmental Quality Commission shall adopt rules and issue orders relating to the use, management, disposal of and resource recovery from used oil. The rules shall include but need not be limited to performance standards and other requirements necessary to protect the public health, safety and environment, and a provision prohibiting the use of untested used oil for dust suppression. The commission shall insure that the rules do not discourage the recovery or recycling of used oil in a manner that is consistent with the protection of human health, safety and the environment. [Formerly 468.869]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.595 Use for dust suppression or as herbicide. Except to the extent that a use of used oil is prohibited or regulated by federal law, the rules adopted under ORS 459A.590 shall not prohibit or regulate the use of used oil for dust suppression or as an herbicide if the used oil is generated by a business or industry and does not contain polychlorinated biphenyls, or contain or show a characteristic of hazardous waste as defined in ORS 466.005 or is generated by a household and is:

Â Â Â Â Â  (1) Used on property owned by the generator; or

Â Â Â Â Â  (2) Generated and used on property leased by the generator or used on property immediately adjacent to property owned or leased by the generator with the written approval of the property owner on whose property the oil is to be applied. [Formerly 468.870]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.599 Short title. ORS 459A.552 to 459A.585 may be cited as the ÂUsed Oil Recycling Act.Â [Formerly 468.871]

Â Â Â Â Â  Note: See note under 459A.552.

(Compost)

Â Â Â Â Â  459A.600 ÂCompostÂ defined. As used in ORS 459A.605 to 459A.620, ÂcompostÂ means the product resulting from the controlled biological decomposition of organic wastes that are source separated from the municipal solid waste stream. [1991 c.385 Â§19]

Â Â Â Â Â  459A.605 Rules for purchase of compost and sewage sludge by state. In consultation with the Department of Environmental Quality and affected state and local agencies, the Oregon Department of Administrative Services shall adopt rules for the purchase by the State of Oregon of compost and sewage sludge. The rules shall designate the state minimum purchasing standards. The rules shall encourage the use of compost and sludge without jeopardizing the safety and health of the citizens of the state or the environment. [1991 c.385 Â§21]

Â Â Â Â Â  459A.610 [1991 c.385 Â§22; repealed by 1993 c.560 Â§107]

Â Â Â Â Â  459A.615 Programs to use compost and sewage sludge. The State Forestry Department, the State Parks and Recreation Department, the Department of Transportation and the Oregon Department of Administrative Services shall initiate programs that use compost or sewage sludge in place of, or to supplement, soil amendments, ground cover materials, mulching materials or other similar products for which compost can be used as an effective substitute. [1991 c.385 Â§23; 1993 c.560 Â§93]

Â Â Â Â Â  459A.620 Use of compost or sewage sludge by state agencies given priority. Any state agency that prepares a request for bid for soil amendments, ground cover materials, mulching materials or other similar products shall first determine that compost or sewage sludge is not available in adequate quantities, cannot practically be used for the intended applications, would jeopardize the intended project results or would be used in combination with a fertilizer or other similar product. [1991 c.385 Â§25; 2005 c.22 Â§338]

(Mercury)

Â Â Â Â Â  459A.630 Motor vehicle mercury light switches. The Department of Environmental Quality shall coordinate with and encourage entities such as associations representing motor vehicle repair shops to offer to the public the replacement and recycling of motor vehicle mercury light switches. The department shall make available to the public information concerning services to replace and recycle motor vehicle mercury light switches. [2001 c.924 Â§10]

Â Â Â Â Â  Note: 459A.630 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Plastics)

Â Â Â Â Â  459A.650 Definitions for ORS 459A.650 to 459A.665. As used in ORS 459A.650 to 459A.665:

Â Â Â Â Â  (1) ÂPackageÂ means any container used to protect, store, contain, transport, display or sell products.

Â Â Â Â Â  (2) ÂPackage manufacturerÂ means the producer or generator of a rigid plastic container for a packaged product that is sold or offered for sale in Oregon.

Â Â Â Â Â  (3) ÂProduct-associated packageÂ means a brand-specific rigid plastic container line, which may have one or more sizes, shapes or designs and which is used in conjunction with a particular, generic product line.

Â Â Â Â Â  (4) ÂProduct manufacturerÂ means the producer or generator of a packaged product that is sold or offered for sale in Oregon in a rigid plastic container.

Â Â Â Â Â  (5) ÂRecycled contentÂ means the portion of a packageÂs weight that is composed of recycled material, as determined by a material balance approach that calculates total recycled material input as a percentage of total material input in the manufacture of the package.

Â Â Â Â Â  (6) ÂRecycled materialÂ means a material that would otherwise be destined for solid waste disposal, having completed its intended end use or product life cycle. Recycled material does not include materials and by-products generated from, and commonly reused within, an original manufacturing and fabrication process.

Â Â Â Â Â  (7) ÂRigid plastic containerÂ means any package composed predominantly of plastic resin which has a relatively inflexible finite shape or form with a minimum capacity of eight ounces and a maximum capacity of five gallons, and that is capable of maintaining its shape while holding other products. [1991 c.385 Â§34a; 1993 c.560 Â§96; 1993 c.568 Â§1]

Â Â Â Â Â  459A.655 Minimum reuse, recycled material or recycled content for rigid plastic containers. (1) Except as provided in ORS 459A.660 (5), any rigid plastic container sold, offered for sale or used in association with the sale or offer for sale of products in Oregon shall:

Â Â Â Â Â  (a) Contain 25 percent recycled content by January 1, 1995;

Â Â Â Â Â  (b) Be made of plastic that is being recycled in Oregon at a rate of 25 percent by January 1, 1995; or

Â Â Â Â Â  (c) Be a package that is used five or more times for the same or substantially similar use.

Â Â Â Â Â  (2) A rigid plastic container shall meet the requirements in subsection (1)(b) of this section if the container meets one of the following criteria:

Â Â Â Â Â  (a) It is a rigid plastic container and rigid plastic containers, in the aggregate, are being recycled in the state at a rate of 25 percent by January 1, 1995;

Â Â Â Â Â  (b) It is a specified type of rigid plastic container and that type of rigid plastic container, in the aggregate, is being recycled in the state at a rate of 25 percent by January 1, 1995; or

Â Â Â Â Â  (c) It is a particular product-associated package and that type of package, in the aggregate, is being recycled in the state at a rate of 25 percent by January 1, 1995. [1991 c.385 Â§34b; 1993 c.560 Â§97; 1993 c.568 Â§2]

Â Â Â Â Â  459A.657 Recycling rate; hearings on decreased rate. (1) The Department of Environmental Quality shall determine a recycling rate under ORS 459A.655 for rigid plastic containers in the aggregate on or before December 31, 1995, and thereafter, in accordance with the standards and procedures used to calculate such rate for calendar year 1996, as determined necessary by the department. If for any year thereafter, the department determines that the aggregate rate is less than 25 percent, the department also shall determine whether the recycling rate for compliance for rigid plastic containers made from the major resin types is 25 percent or more.

Â Â Â Â Â  (2) If the recycling rate for rigid plastic containers in the aggregate determined by the department for compliance purposes is less than 25 percent for 1996 or any subsequent year, the department shall present relevant information regarding the decrease in the rate to the appropriate legislative committees or interim committees. The legislative committees shall hold hearings to determine the factors that caused the rate to decrease, including a review of the status of collection programs in the state and the capacity available to process rigid plastic containers collected and reclaim the resin from the collected containers. [1995 c.584 Â§2; 1997 c.552 Â§16]

Â Â Â Â Â  459A.660 Manufacturer records; certification by package manufacturer; exempt containers. (1) Each product manufacturer and package manufacturer shall maintain the records specified in this section that demonstrate for all rigid plastic containers of the manufacturer, how the manufacturer has complied with one or more of the requirements of ORS 459A.655, or for what reason, if any, the containers are exempt under subsection (5) of this section for the applicable period of time. Proprietary information included in the records, if submitted to the Department of Environmental Quality under this section shall not be made available to the general public. The records documenting the compliance shall be submitted to the department upon its request. Each manufacturer required to keep records under this section may be audited by the department. The department shall not take enforcement action, audit or request copies of the records kept by a manufacturer under this section before January 1, 1996, and until the department calculates the recycling rates in ORS 459A.655 (2) for the calendar year 1995.

Â Â Â Â Â  (2) To the extent a rigid plastic container complies with ORS 459A.655 (1)(c) or (2)(c) because the product manufacturerÂs particular product-associated package or all of the product manufacturerÂs rigid plastic containers are being reused under ORS 459A.655 (1)(c) or recycled in the state at the rate specified in ORS 459A.655 (2)(c), the product manufacturer shall keep records that include the information the department may require to determine the product manufacturerÂs compliance.

Â Â Â Â Â  (3) To the extent a rigid plastic container complies with ORS 459A.655 (1)(a) or (b) or (2)(a) or (b), the package manufacturer shall keep records that include the information the department may require to determine the package manufacturerÂs compliance.

Â Â Â Â Â  (4) If subsection (3) of this section applies, the product manufacturer also shall maintain a record of the written certification by the package manufacturer that the rigid plastic containers comply with ORS 459A.655 (1)(a) or (b) or (2)(a) or (b). The certification also shall state that the package manufacturer will maintain the records required in subsection (3) of this section, and upon request of the department, submit to the department records that include the information the department may require to determine compliance. The product manufacturer may rely on the certification as a defense in any action or proceeding for violation of or to enforce ORS 459A.650 to 459A.665, whether such action or proceeding is brought under ORS 459.992, 459.995 or under any other law.

Â Â Â Â Â  (5) Rigid plastic containers are exempt from the requirements of ORS 459A.655 if the containers are not subject to the requirements of ORS 459A.700 to 459A.740 and if:

Â Â Â Â Â  (a) The containers contain drugs, medical devices, medical food or infant formula as defined by the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq.

Â Â Â Â Â  (b) The packages are associated with products produced in or brought into the state that are destined for shipment to other destinations outside the state and that remain with such products upon such shipment.

Â Â Â Â Â  (c) The packaging is necessary to provide tamper-resistant seals for public health purposes.

Â Â Â Â Â  (d) The packages are reduced packages. A package shall qualify as reduced when the ratio of package weight per unit of product has been reduced by at least 10 percent when compared with the packaging used for the same product by the same packager five years earlier. In no case may packaging reduction be achieved, for purposes of this paragraph, by substituting a different material category for a material that constituted a substantial part of the packaging in question, or by packaging changes that adversely impact either the potential for the package to be recycled or contain recycled material. Exemptions under this paragraph shall be limited to five years, shall not be renewable and shall not be applicable to packages for which the ratio of package weight per unit of product increased after January 1, 1990.

Â Â Â Â Â  (e) There has been substantial investment in achieving the recycling goal, viable markets for the material, if collected, can be demonstrated, the material is within five percent of the goal, there is substantial evidence of accelerating recycling rates and reasonable projections show that the material will meet the goal within two years.

Â Â Â Â Â  (f) The containers contain food. A container shall be considered to contain food if it contains an article used, or intended to be used, for food, ice, confection or condiment, whether simple or compound, or any part or ingredient thereof or in the preparation thereof, and for human consumption, but a container shall not be considered to contain food if it contains a drinkable liquid and is a rigid plastic bottle. As used in this paragraph, Ârigid plastic bottleÂ means a container that has a mouth narrower than its base.

Â Â Â Â Â  (6) For any rigid plastic container not described in subsection (3) of this section, each product manufacturer shall keep records that include the information the department may require as evidence that the container is exempt from the requirements of ORS 459A.655.

Â Â Â Â Â  (7) The department shall not enforce the provisions of ORS 459A.650 to 459A.660 during the first full calendar year after the department determines for the first time that the rate for compliance for rigid plastic containers in the aggregate is less than 25 percent. For any period for which the department determines that the rate for compliance for rigid plastic containers in the aggregate equals or exceeds 25 percent, product manufacturers and package manufacturers are not required to keep records under this section and are not required to comply with the requirements of ORS 459A.655 (1)(a) and (c) and (2)(b) and (c). [1991 c.385 Â§34c; 1993 c.560 Â§98; 1993 c.563 Â§1; 1993 c.568 Â§3; 1995 c.584 Â§Â§3,4]

Â Â Â Â Â  459A.665 Opportunity to recycle rigid plastic containers. A local government shall provide the opportunity to recycle rigid plastic containers in metropolitan and urban wastesheds when there is a stable market price for those containers that equals or exceeds 75 percent of the necessary and reasonable collection costs for those containers. [1991 c.385 Â§Â§34d,50]

Â Â Â Â Â  459A.675 Definitions for ORS 459A.675 to 459A.685. As used in ORS 459A.675 to 459A.685:

Â Â Â Â Â  (1) ÂLabelÂ means a code label, as described in ORS 459A.680, molded into or imprinted on or near the bottom of the plastic container or bottle.

Â Â Â Â Â  (2) ÂRigid plastic bottleÂ means any rigid plastic container intended for single use with a neck smaller than the container body that accepts a screw-type, snap cap or other closure and has a minimum capacity of 16 ounces and a maximum capacity of five gallons.

Â Â Â Â Â  (3) ÂRigid plastic containerÂ means any formed or molded container other than a bottle comprised predominantly of plastic resin and having a relatively inflexible finite shape or form and intended primarily as a single service container with a minimum capacity of eight ounces and a maximum capacity of five gallons. [1991 c.385 Â§86; 1993 c.560 Â§99]

Â Â Â Â Â  Note: 459A.675 to 459A.695 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.680 Labeling requirements for rigid plastic bottles and containers. (1) All rigid plastic bottles and rigid plastic containers sold in Oregon shall be labeled with a code that indicates the resin used to produce the rigid plastic bottle or rigid plastic container. Rigid plastic bottles or rigid plastic containers with labels, basecups or other components of a different material may be coded by their basic material if the material is compatible in recycling systems. The code shall consist of a number placed inside a triangle and letters placed below the triangle. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints, shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

Â Â Â Â Â  (a) 1 = PETE (polyethylene terephthalate);

Â Â Â Â Â  (b) 2 = HDPE (high density polyethylene);

Â Â Â Â Â  (c) 3 = V (vinyl);

Â Â Â Â Â  (d) 4 = LDPE (low density polyethylene);

Â Â Â Â Â  (e) 5 = PP (polypropylene);

Â Â Â Â Â  (f) 6 = PS (polystyrene); and

Â Â Â Â Â  (g) 7 = OTHER.

Â Â Â Â Â  (2) The Department of Environmental Quality shall maintain a list of abbreviations used on labels under subsection (1) of this section and shall provide a copy of that list to any person upon request. [1991 c.385 Â§87; 1993 c.560 Â§100]

Â Â Â Â Â  Note: See note under 459A.675.

Â Â Â Â Â  459A.685 Prohibition on manufacture of rigid plastic bottles or containers without label. No person shall manufacture for use in this state any rigid plastic container or rigid plastic bottle that is not labeled in accordance with ORS 459A.680. [1991 c.385 Â§88]

Â Â Â Â Â  Note: See note under 459A.675.

Â Â Â Â Â  459A.695 Requirement for retail establishment supplying plastic bags for customer use. Any retail establishment that offers plastic bags to customers for purchases made at the establishment shall offer, at the location where the customer pays for the goods, paper bags as an alternative to plastic bags and inform customers that a choice is available. Nothing in this subsection shall be construed as requiring retail establishments to use plastic bags. [Formerly 459.419]

Â Â Â Â Â  Note: See note under 459A.675.

BEVERAGE CONTAINERS; BOTTLE BILL

Â Â Â Â Â  459A.700 Definitions for ORS 459A.700 to 459A.740. As used in ORS 459.992 (3) and (4) and 459A.700 to 459A.740, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeverageÂ means beer or other malt beverages and mineral waters, soda water and similar carbonated soft drinks in liquid form and intended for human consumption.

Â Â Â Â Â  (2) ÂBeverage containerÂ means the individual, separate, sealed glass, metal or plastic bottle, can, jar, or carton containing a beverage.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon Liquor Control Commission.

Â Â Â Â Â  (4) ÂConsumerÂ means every person who purchases a beverage in a beverage container for use or consumption.

Â Â Â Â Â  (5) ÂDealerÂ means every person in this state who engages in the sale of beverages in beverage containers to a consumer, or means a redemption center certified under ORS 459A.735.

Â Â Â Â Â  (6) ÂDistributorÂ means every person who engages in the sale of beverages in beverage containers to a dealer in this state including any manufacturer who engages in such sales.

Â Â Â Â Â  (7) ÂIn this stateÂ means within the exterior limits of the State of Oregon and includes all territory within these limits owned by or ceded to the United States of America.

Â Â Â Â Â  (8) ÂManufacturerÂ means every person bottling, canning or otherwise filling beverage containers for sale to distributors or dealers.

Â Â Â Â Â  (9) ÂPlace of business of a dealerÂ means the location at which a dealer sells or offers for sale beverages in beverage containers to consumers.

Â Â Â Â Â  (10) ÂUse or consumptionÂ includes the exercise of any right or power over a beverage incident to the ownership thereof, other than the sale or the keeping or retention of a beverage for the purposes of sale. [Formerly 459.810]

Â Â Â Â Â  459A.705 Refund value required. (1) Except as provided in subsection (2) of this section, every beverage container sold or offered for sale in this state shall have a refund value of not less than five cents.

Â Â Â Â Â  (2) Every beverage container certified as provided in ORS 459A.725, sold or offered for sale in this state, shall have a refund value of not less than two cents. [Formerly 459.820]

Â Â Â Â Â  459A.710 Practices required of dealers and distributors. Except as provided in ORS 459A.715:

Â Â Â Â Â  (1) A dealer shall not refuse to accept from any person any empty beverage containers of the kind, size and brand sold by the dealer, or refuse to pay to that person the refund value of a beverage container as established by ORS 459A.705.

Â Â Â Â Â  (2) A distributor shall not refuse to accept from a dealer any empty beverage containers of the kind, size and brand sold by the distributor, or refuse to pay the dealer the refund value of a beverage container as established by ORS 459A.705. [Formerly 459.830]

Â Â Â Â Â  459A.715 When dealer or distributor authorized to refuse to accept or pay refund in certain cases; notice. (1) A dealer may refuse to accept from any person, and a distributor may refuse to accept from a dealer, any empty beverage container that does not state thereon a refund value as established by ORS 459A.705.

Â Â Â Â Â  (2) A dealer may refuse to accept and to pay the refund value of:

Â Â Â Â Â  (a) Empty beverage containers if the place of business of the dealer and the kind and brand of empty beverage containers are included in an order of the Oregon Liquor Control Commission approving a redemption center under ORS 459A.735.

Â Â Â Â Â  (b) Any beverage container visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust.

Â Â Â Â Â  (c) More than 144 individual beverage containers returned by any one person during one day.

Â Â Â Â Â  (d) Any beverage container that is damaged to the extent that the brand appearing on the container cannot be identified.

Â Â Â Â Â  (3) In order to refuse containers under subsection (2)(b), (c) or (d) of this section, the dealer must post in each area where containers are received a clearly visible and legible sign containing the following information:

______________________________________________________________________________

NOTICE:

Oregon Law allows a dealer to refuse to accept:

Â Â Â Â Â  1. Beverage containers visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust;

Â Â Â Â Â  2. More than 144 individual beverage containers from any one person during one day; or

Â Â Â Â Â  3. Beverage containers that are damaged to the extent that the brand appearing on the container cannot be identified.

______________________________________________________________________________

[Formerly 459.840; 1993 c.356 Â§1; 2003 c.761 Â§1]

Â Â Â Â Â  459A.720 Indication of refund value required; exception; certain metal containers and plastic container holders prohibited. (1) Every beverage container sold or offered for sale in this state by a dealer shall clearly indicate by embossing or by a stamp, or by a label or other method securely affixed to the beverage container, the refund value of the container.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to glass beverage containers designed for beverages having a brand name permanently marked thereon which, on October 1, 1972, had a refund value of not less than five cents.

Â Â Â Â Â  (3) No person shall sell or offer for sale at retail in this state any metal beverage container so designed and constructed that a part of the container is detachable in opening the container without the aid of a can opener.

Â Â Â Â Â  (4) On or after March 1, 1979, no person shall sell or offer for sale at retail in this state, in addition to beverages as defined in ORS 459A.700 (1), any beverage in liquid form intended for human consumption in any beverage container so designed and constructed that a metal part of the container is detachable in opening the container through use of a metal ring or tab without the aid of a can opener. However, nothing in this subsection shall prohibit the sale of a container the only detachable part of which is a piece of pressure sensitive tape.

Â Â Â Â Â  (5) No person shall sell or offer for sale at retail in this state metal beverage containers connected to each other by a separate holding device constructed of plastic rings or other material which will not decompose by photobiodegradation, chemical degradation, or biodegradation within 120 days of disposal. [Formerly 459.850]

Â Â Â Â Â  459A.725 Certification of containers as reusable by more than one manufacturer; rules. (1) To promote the use in this state of reusable beverage containers of uniform design, and to facilitate the return of containers to manufacturers for reuse as a beverage container, the Oregon Liquor Control Commission may certify beverage containers which satisfy the requirements of this section.

Â Â Â Â Â  (2) A beverage container may be certified if:

Â Â Â Â Â  (a) It is reusable as a beverage container by more than one manufacturer in the ordinary course of business; and

Â Â Â Â Â  (b) More than one manufacturer will in the ordinary course of business accept the beverage container for reuse as a beverage container and pay the refund value of the container.

Â Â Â Â Â  (3) The commission may by rule establish appropriate liquid capacities and shapes for beverage containers to be certified or decertified in accordance with the purposes set forth in subsection (1) of this section.

Â Â Â Â Â  (4) A beverage container shall not be certified under this section if by reason of its shape or design, or by reason of words or symbols permanently inscribed thereon, whether by engraving, embossing, painting or other permanent method, it is reusable as a beverage container in the ordinary course of business only by a manufacturer of a beverage sold under a specific brand name. [Formerly 459.860]

Â Â Â Â Â  459A.730 Decision upon certification applications; review and withdrawal of certifications. (1) Unless an application for certification under ORS 459A.725 is denied by the Oregon Liquor Control Commission within 60 days after the filing of the application, the beverage container shall be deemed certified.

Â Â Â Â Â  (2) The commission may review at any time certification of a beverage container. If after such review, with written notice and hearing afforded to the person who filed the application for certification under ORS 459A.725, the commission determines the container is no longer qualified for certification, it shall withdraw certification.

Â Â Â Â Â  (3) Withdrawal of certification shall be effective not less than 30 days after written notice to the person who filed the application for certification under ORS 459A.725 and to the manufacturers referred to in ORS 459A.725 (2). [Formerly 459.870]

Â Â Â Â Â  459A.735 Redemption centers. (1) To facilitate the return of empty beverage containers and to serve dealers of beverages, any person may establish a redemption center, subject to the approval of the Oregon Liquor Control Commission, at which any person may return empty beverage containers and receive payment of the refund value of such beverage containers.

Â Â Â Â Â  (2) Application for approval of a redemption center shall be filed with the commission. The application shall state the name and address of the person responsible for the establishment and operation of the redemption center, the kind and brand names of the beverage containers which will be accepted at the redemption center and the names and addresses of the dealers to be served by the redemption center. The application shall include such additional information as the commission may require.

Â Â Â Â Â  (3) The commission shall approve a redemption center if it finds the redemption center will provide a convenient service to persons for the return of empty beverage containers. The order of the commission approving a redemption center shall state the dealers to be served by the redemption center and the kind and brand names of empty beverage containers which the redemption center must accept. The order may contain such other provisions to insure the redemption center will provide a convenient service to the public as the commission may determine.

Â Â Â Â Â  (4) The commission may review at any time approval of a redemption center. After written notice to the person responsible for the establishment and operation of the redemption center, and to the dealers served by the redemption center, the commission may, after hearing, withdraw approval of a redemption center if the commission finds there has not been compliance with its order approving the redemption center, or if the redemption center no longer provides a convenient service to the public. [Formerly 459.880]

Â Â Â Â Â  459A.740 Certification and withdrawal procedures. The procedures for certification or withdrawal provided for in ORS 459A.725 to 459A.735 shall be in accordance with ORS chapter 183. [Formerly 459.890]

EDUCATION

Â Â Â Â Â  459A.750 Recycling and waste reduction component of curriculum; teacherÂs guide; informational materials. (1) By January 1, 1995, the Department of Education, in cooperation with the Department of Environmental Quality, shall integrate a recycling and waste reduction component into a required curriculum for all Oregon students in grades kindergarten through 12.

Â Â Â Â Â  (2) The Department of Environmental Quality, in cooperation with the Department of Education, as appropriate in paragraphs (a) and (c) of this subsection, shall provide statewide promotion, education and technical assistance to local government units and schools in each wasteshed to increase participation in recycling. The assistance provided shall include but need not be limited to:

Â Â Â Â Â  (a) Developing a current teacherÂs guide which shall be supplied to every school in the state for use in complying with this section. The Department of Environmental Quality shall update, revise and replace the teacherÂs guide at least once every four years as necessary to keep the teacherÂs guide current and effective. The teacherÂs guide also shall be available to local government units and recycling educators upon request. The Department of Environmental Quality shall participate each year as requested in teacher in-service workshops to present and facilitate use of the teacherÂs guide.

Â Â Â Â Â  (b) Providing professionally produced informational materials including but not limited to camera-ready art and recycling and waste reduction copy for use by local government units, schools or recycling educators in each wasteshed for public information correspondence, brochures, flyers, newsletters and news releases, camera-ready newspaper public service advertisements and two annual workshops on recycling and waste reduction education and promotion, one to be held within and one to be held outside, the Portland metropolitan area. The Department of Environmental Quality shall revise the material annually to keep the information presented current and effective.

Â Â Â Â Â  (c) Providing professionally produced instructional audiovisual materials to each school in the state to be used as part of the schoolÂs recycling and waste reduction education component. The audiovisual materials shall be appropriate to the grade level of the school to which they are supplied and shall be reviewed every two years and updated as necessary to keep the information presented current and effective. The materials also shall be available to local government units and recycling educators upon request. [1991 c.385 Â§35; 1993 c.560 Â§101]

Â Â Â Â Â  Note: 459A.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FOOD PACKAGING REGULATION

Â Â Â Â Â  459A.775 ÂState agencyÂ defined. As used in ORS 459A.775 to 459A.785, Âstate agencyÂ means any state officer, department, board, commission or court created by the Constitution or statutes of this state, including the Legislative Assembly, its committees, officers and employees. [Formerly 468.967]

Â Â Â Â Â  Note: 459A.775 to 459A.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.780 Prohibition against purchase or use of nonbiodegradable and nonrecyclable food packaging; exemptions. (1) A state agency may not purchase any product to be used for packaging food if the product is composed of material that is not either biodegradable or recyclable through an existing effective recycling program.

Â Â Â Â Â  (2) A vendor who leases space from a state agency shall not sell food in, or use for food packaging, any product containing or composed of material that is not either biodegradable or recyclable through an existing, effective recycling program.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the Environmental Quality Commission may exempt specific products from the requirements of subsections (1) and (2) of this section if the applicant for the exemption demonstrates:

Â Â Â Â Â  (a) There is no acceptable alternative for the product; and

Â Â Â Â Â  (b) Compliance with the conditions of subsections (1) and (2) of this section would cause undue hardship. [Formerly 468.968]

Â Â Â Â Â  Note: See note under 459A.775.

Â Â Â Â Â  459A.785 Effective recycling program; standards for determining. The Department of Environmental Quality shall establish percentages of plastic material that must be recycled before a recycling program is considered an effective recycling program. In establishing the percentages the department:

Â Â Â Â Â  (1) Shall establish percentages for each different type of plastic resin;

Â Â Â Â Â  (2) Shall require that at least 15 percent of each plastic resin type be recycled statewide in 1992; and

Â Â Â Â Â  (3) May not establish a required percentage of more than 75 percent before December 31, 1999. [Formerly 468.969]

Â Â Â Â Â  Note: See note under 459A.775.

_______________



Chapter 460

Chapter 460 Â Elevators; Amusement Rides and Devices

2005 EDITION

ELEVATORS; AMUSEMENT RIDES AND DEVICES

PUBLIC HEALTH AND SAFETY

ELEVATORS

460.005Â Â Â Â  Definitions for ORS 460.005 to 460.175

460.015Â Â Â Â  Short title of ORS 460.005 to 460.175

460.024Â Â Â Â  Policy

460.035Â Â Â Â  Exemptions from operation of ORS 460.005 to 460.175

460.045Â Â Â Â  Permits, licenses and certificates required

460.047Â Â Â Â  Persons authorized to conduct mechanical and electrical repairs in industrial plant

460.048Â Â Â Â  Form of plans and data submitted to department

460.055Â Â Â Â  Elevator operating permits; examination of applicant for elevator inspector certificate; lapse of certificates

460.057Â Â Â Â  Limited mechanical license

460.059Â Â Â Â  Limited apprentice license

460.065Â Â Â Â  Expiration and renewal of permit or certificate

460.075Â Â Â Â  Cancellation, suspension and revocation of permits and certificates

460.085Â Â Â Â  Rules; granting of exceptions

460.125Â Â Â Â  Periodic inspection of elevators; action upon finding noncompliance

460.135Â Â Â Â  Entry on premises for inspection purposes

460.145Â Â Â Â  Restraining violations

460.155Â Â Â Â  Appeals from adverse rulings of department

460.165Â Â Â Â  Fees; failure to pay fee

460.175Â Â Â Â  Disposition of fees

AMUSEMENT RIDES AND DEVICES

460.310Â Â Â Â  Definitions for ORS 460.310 to 460.370

460.320Â Â Â Â  Permit and insurance required; notice of termination of insurance; rules

460.330Â Â Â Â  Application for and issuance of permit; fees; rules

460.340Â Â Â Â  Duration of permit

460.345Â Â Â Â  Expiration of permits

460.350Â Â Â Â  Enforcing compliance with law

460.352Â Â Â Â  Grounds for cancellation, suspension or revocation of permit

460.355Â Â Â Â  Rules; required standards of care; exemption of regulated or inspected rides or devices

460.360Â Â Â Â  Rules; applicability of Administrative Procedures Act

460.370Â Â Â Â  Deposit of fees

PENALTIES

460.990Â Â Â Â  Penalties

ELEVATORS

Â Â Â Â Â  460.005 Definitions for ORS 460.005 to 460.175. As used in ORS 460.005 to 460.175, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlterationÂ means any change or addition to the equipment other than ordinary repair or replacement of an existing part of the equipment.

Â Â Â Â Â  (2) ÂCertified elevator inspectorÂ means an employee or representative of a casualty insurance company or companies who has passed the required examination and has been issued a certificate of competency as an elevator inspector by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂElevatorÂ means a hoisting and lowering mechanism equipped with a car or platform that moves in guides, and that serves two or more landings, and includes but is not limited to dumbwaiters, escalators, manlifts, platform hoists, vertical parking units for motor vehicles and moving walks.

Â Â Â Â Â  (4) ÂElevator contractor licenseÂ means an authorization issued by the Department of Consumer and Business Services under ORS 460.005 to 460.175 for the licensee to engage in the business of installing, altering, repairing and maintaining elevators.

Â Â Â Â Â  (5) ÂMinimum safety standardsÂ means safety standards provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (6) ÂMoving walkÂ means a power-driven, horizontal or inclined, or combination, passenger-carrying device, in which the passenger-carrying surface remains parallel to its direction of motion, and is uninterrupted.

Â Â Â Â Â  (7) ÂOperating permitÂ means a permit issued by the department for the operation of an elevator.

Â Â Â Â Â  (8) ÂPlatform hoistÂ means a hoisting and lowering mechanism equipped with an open platform that moves in a substantially vertical direction and that travels a limited distance above or below a building floor or dock level.

Â Â Â Â Â  (9) ÂProvisional operating permitÂ means a permit issued by the department on the basis of a variance from the minimum safety standards under ORS 460.005 to 460.175. [1961 c.427 Â§3; 1963 c.330 Â§1; 1971 c.753 Â§50; 1973 c.528 Â§1; 1987 c.414 Â§31; 1993 c.744 Â§108; 2005 c.616 Â§1; 2005 c.758 Â§22]

Â Â Â Â Â  Note: The amendments to 460.005 by section 22, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 1, chapter 616, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  460.005. As used in ORS 460.005 to 460.175, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlterationÂ means any change or addition to the equipment other than ordinary repair or replacement of an existing part of the equipment.

Â Â Â Â Â  (2) ÂCertified elevator inspectorÂ means an employee or representative of a casualty insurance company or companies who has passed the required examination and has been issued a certificate of competency as an elevator inspector by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂElevatorÂ means a hoisting and lowering mechanism equipped with a car or platform that moves in guides, and that serves two or more landings, and includes but is not limited to dumbwaiters, escalators, manlifts, platform hoists, vertical parking units for motor vehicles and moving walks.

Â Â Â Â Â  (4) ÂLicenseÂ means an annual permit issued by the department under ORS 460.005 to 460.175 authorizing the person whose name appears as licensee to act as elevator contractor for the installation, alteration, repair and maintenance of elevators.

Â Â Â Â Â  (5) ÂMinimum safety standardsÂ means safety standards provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (6) ÂMoving walkÂ means a power-driven, horizontal or inclined, or combination, passenger-carrying device, in which the passenger-carrying surface remains parallel to its direction of motion, and is uninterrupted.

Â Â Â Â Â  (7) ÂOperating permitÂ means a permit issued by the department for the operation of an elevator.

Â Â Â Â Â  (8) ÂPlatform hoistÂ means a hoisting and lowering mechanism equipped with an open platform that moves in a substantially vertical direction and that travels a limited distance above or below a building floor or dock level.

Â Â Â Â Â  (9) ÂProvisional operating permitÂ means a permit issued by the department on the basis of a variance from the minimum safety standards under ORS 460.005 to 460.175.

Â Â Â Â Â  460.010 [Repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.015 Short title of ORS 460.005 to 460.175. ORS 460.005 to 460.175 may be cited as the Elevator Safety Law. [1961 c.427 Â§1]

Â Â Â Â Â  460.020 [Repealed by 1957 c.398 Â§9]

Â Â Â Â Â  460.024 Policy. The purpose of ORS 460.005 to 460.175 is to protect the health and safety of the people of Oregon from the danger of unsafe elevators. To accomplish this purpose the Legislative Assembly intends by ORS 460.005 to 460.175:

Â Â Â Â Â  (1) To provide minimum safety standards for the installation, alteration, repair and maintenance of elevators to be operated in this state.

Â Â Â Â Â  (2) To assure compliance with minimum safety standards in installation, alteration, repair and maintenance of elevators to be operated within the state.

Â Â Â Â Â  (3) To provide for the administration and enforcement of ORS 460.005 to 460.175 by the Department of Consumer and Business Services.

Â Â Â Â Â  (4) To provide for defraying the cost of administering and enforcing ORS 460.005 to 460.175 by fees collected in connection with licensing, approval or rejection of plans, inspections, processing reports and issuing of elevator operating permits. [1961 c.427 Â§2; 1971 c.753 Â§51; 1973 c.528 Â§2]

Â Â Â Â Â  460.025 [1957 c.398 Â§Â§2,3; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.027 [1957 c.398 Â§4; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.030 [Amended by 1955 c.138 Â§1; 1957 c.398 Â§5; 1957 c.465 Â§3; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.035 Exemptions from operation of ORS 460.005 to 460.175. (1) Fees are not required under ORS 460.005 to 460.175 to install, alter, repair, operate or maintain an elevator:

Â Â Â Â Â  (a) Under the supervision of the United States Government.

Â Â Â Â Â  (b) That is a nonpower-driven lifting device.

Â Â Â Â Â  (c) Located in a private residence, except for initial installation.

Â Â Â Â Â  (2) The owner or user of an elevator described in subsection (1) of this section may request that the Department of Consumer and Business Services inspect the elevator. If the department performs the inspection, the department, notwithstanding subsection (1) of this section, may collect the appropriate fee for performing the inspection.

Â Â Â Â Â  (3) Pipes installed in an elevator hoistway prior to July 1, 1961, that do not convey gases or liquids that would endanger life if discharged into the hoistway need not be removed.

Â Â Â Â Â  (4) ORS 460.005 to 460.175 do not apply to:

Â Â Â Â Â  (a) Belt, bucket, scoop, roller or similar type material conveyors.

Â Â Â Â Â  (b) Hoists for raising or lowering materials and that are provided with unguided hooks, slings and similar means for attachment to the materials.

Â Â Â Â Â  (c) Material hoists used only to raise and lower building material in buildings under construction.

Â Â Â Â Â  (d) Stackers that serve one floor only.

Â Â Â Â Â  (e) Window-washing scaffolds.

Â Â Â Â Â  (f) Nonpower-driven lifting devices.

Â Â Â Â Â  (g) Amusement rides.

Â Â Â Â Â  (h) Mine elevators.

Â Â Â Â Â  (i) Elevators under the supervision of the United States Government.

Â Â Â Â Â  (j) Elevators located in private residences, except for initial installation.

Â Â Â Â Â  (k) Other elevators and equipment as provided by the department by rule. [1961 c.427 Â§4; 1963 c.330 Â§2; 1973 c.528 Â§3; 2001 c.104 Â§198; 2005 c.22 Â§339; 2005 c.616 Â§2]

Â Â Â Â Â  460.040 [Amended by 1955 c.138 Â§2; 1957 c.398 Â§6; 1957 c.465 Â§4; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.045 Permits, licenses and certificates required. A person may not:

Â Â Â Â Â  (1) Engage in the business of installation, alteration, repair or maintenance of an elevator without an elevator contractor license issued under ORS 460.005 to 460.175 or 479.510 to 479.945.

Â Â Â Â Â  (2) Install, alter, repair or maintain an elevator unless the person possesses a valid license issued under ORS 460.059 or 479.630 (6).

Â Â Â Â Â  (3) Install, alter, or commence to install or alter, an elevator covered by ORS 460.005 to 460.175 unless the Department of Consumer and Business Services has approved the plans and pertinent data for the installation or alteration.

Â Â Â Â Â  (4) Permit or suffer an elevator to be operated, without a current operating permit, on property that the person owns, controls, manages or supervises.

Â Â Â Â Â  (5) Act or offer to act as a certified elevator inspector unless the person has a current certificate of competency as an elevator inspector issued by the department.

Â Â Â Â Â  (6) Place in service a new or altered elevator without a current operating permit issued after a satisfactory acceptance inspection made by the department and satisfactory acceptance tests performed in the presence of a member of the departmentÂs staff of elevator inspectors.

Â Â Â Â Â  (7) Place in service an elevator that has caused an injury to a person or persons unless permission has been obtained from the department. [1961 c.427 Â§5; 1973 c.528 Â§4; 1999 c.1031 Â§4; 2005 c.616 Â§3]

Â Â Â Â Â  460.047 Persons authorized to conduct mechanical and electrical repairs in industrial plant. Notwithstanding ORS 460.045 (2), the following persons may conduct electrical and mechanical repairs on an elevator located in an industrial plant:

Â Â Â Â Â  (1) A limited supervising electrician licensed under ORS 479.630 (3).

Â Â Â Â Â  (2) A limited journeyman electrician licensed under ORS 479.630 (5). [1999 c.1031 Â§8]

Â Â Â Â Â  460.048 Form of plans and data submitted to department. A person submitting to the Department of Consumer and Business Services, for department approval, plans and pertinent data for the installation or alteration of an elevator covered by ORS 460.005 to 460.175 shall submit the plans and pertinent data to the department in triplicate. [1973 c.528 Â§6]

Â Â Â Â Â  460.050 [Amended by 1957 c.398 Â§7; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.055 Elevator operating permits; examination of applicant for elevator inspector certificate; lapse of certificates. (1) The Department of Consumer and Business Services shall give its decision within a reasonable time, not exceeding 30 days:

Â Â Â Â Â  (a) Approving or rejecting plans and pertinent data for proposed elevator installations or alterations submitted for the departmentÂs examination.

Â Â Â Â Â  (b) Issuing or denying a certificate of competency to applicants after examinations have been taken therefor.

Â Â Â Â Â  (c) Issuing or denying permits for elevators inspected by a member of the departmentÂs staff of elevator inspectors or by a certified elevator inspector.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section permits shall not be issued for the operation of elevators failing to meet minimum safety standards as provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (3) A provisional operating permit may be issued for elevators whose safety standards vary from the minimum safety standards as provided in ORS 460.005 to 460.175, when in the opinion of the department no immediate hazard to health or safety exists. Such provisional operating permit shall be issued for a specific period of time determined by the department at the time such permit is granted. During the life of such provisional operating permit such elevator shall be brought into compliance with the safety standards found at variance at the time of the issuance of such provisional permit.

Â Â Â Â Â  (4) A certificate of competency as an elevator inspector shall be issued only to an individual who has passed an examination administered by the department for this purpose and who is employed by the department or is a representative of a casualty insurance company or companies as an elevator inspector. The examination shall:

Â Â Â Â Â  (a) Include questions, the answers to which are confined to matters which will aid in determining the fitness and competency of the applicant for the intended service.

Â Â Â Â Â  (b) Include a practical demonstration of manipulative skill directly related to the intended service, or the requirement of previous related experience in lieu thereof.

Â Â Â Â Â  (c) Be maintained on file with the records of practical demonstrations for no less than three years and shall be produced by the department upon the request of any court, or the Electrical and Elevator Board, or a person with a legitimate interest.

Â Â Â Â Â  (5) If for a period of more than two years after the person is issued a certificate of competency as an elevator inspector, a holder of the certificate is not employed as an elevator inspector, the person shall not be entitled to renewal of the certificate. The person may qualify for issuance of a new certificate in the manner provided for in subsection (4) of this section.

Â Â Â Â Â  (6) No plans or pertinent data for elevators to be installed or altered in this state shall be approved by the department unless the proposed elevator installation or alteration meets minimum safety standards as provided in ORS 460.085 (1). [1961 c.427 Â§6; 1963 c.330 Â§3; 1973 c.528 Â§7]

Â Â Â Â Â  460.057 Limited mechanical license. The Department of Consumer and Business Services may issue a special limited license to a person who can document to the satisfaction of the department that the person possesses sufficient work experience in the mechanical aspects of elevator installation, alteration, maintenance and repair acquired prior to October 23, 1999. In addition to any other conditions or limitations imposed by department rule on the scope of work that may be performed under the license, the license shall limit the person to performing mechanical installation, alteration, maintenance and repair on elevators. [1999 c.1031 Â§7; 2005 c.758 Â§23]

Â Â Â Â Â  Note: The amendments to 460.057 by section 23, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  460.057. The Department of Consumer and Business Services by rule shall establish criteria for issuing a special limited license to a person who can document to the satisfaction of the department that the person possesses sufficient work experience in the mechanical aspects of elevator installation, alteration, maintenance and repair acquired prior to October 23, 1999. The license shall limit the person to performing mechanical installation, alteration, maintenance and repair on elevators. The department may further establish conditions and limit the scope of work that may be performed by a person licensed under this section.

Â Â Â Â Â  460.059 Limited apprentice license. The Department of Consumer and Business Services may issue a special limited license to a person engaged in an approved apprenticeship program that allows the person to engage in the installation, alteration, maintenance and repair of elevators. The department, after consultation with the Electrical and Elevator Board, shall establish conditions and the specific scope of work that may be performed by a person licensed under this section. [1999 c.1031 Â§6; 2005 c.758 Â§24]

Â Â Â Â Â  Note: The amendments to 460.059 by section 24, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  460.059. The Electrical and Elevator Board shall establish by rule criteria for issuing a special limited license to a person engaged in an approved apprenticeship program that allows the person to engage in the installation, alteration, maintenance and repair of elevators. The board shall establish conditions and the specific scope of work that may be performed by a person licensed under this section.

Â Â Â Â Â  460.060 [Amended by 1957 c.398 Â§8; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.065 Expiration and renewal of permit or certificate. (1) The expiration date of:

Â Â Â Â Â  (a) A certified elevator inspector certificate of competency is December 31 of the year in which the certificate is issued.

Â Â Â Â Â  (b) An elevator operating permit is as established by the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) Except as provided in ORS 460.055, a holder of a valid elevator inspector certificate of competency or elevator operating permit who has complied with ORS 460.005 to 460.175 and the rules adopted under ORS 460.085 (1) is entitled to renewal at the expiration of the certificate or permit. [1961 c.427 Â§Â§7,8; 1973 c.528 Â§8; 2005 c.616 Â§4; 2005 c.758 Â§25a]

Â Â Â Â Â  Note: The amendments to 460.065 by section 25a, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 4, chapter 616, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  460.065. (1) The expiration date of:

Â Â Â Â Â  (a) An elevator contractor license is July 1 following the date of issuance.

Â Â Â Â Â  (b) A certified elevator inspector certificate of competency is December 31 of the year in which the certificate is issued.

Â Â Â Â Â  (c) An elevator operating permit is as established by the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) Except as provided in ORS 460.055, a holder of a valid elevator contractor license, elevator inspector certificate of competency or elevator operating permit who has complied with ORS 460.005 to 460.175 and the rules made under ORS 460.085 (1) is entitled to renewal at the expiration of the license, certificate or permit.

Â Â Â Â Â  460.070 [Formerly 651.180; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.075 Cancellation, suspension and revocation of permits and certificates. (1) Subject to the provisions of ORS chapter 183, the Department of Consumer and Business Services shall cancel, revoke or suspend the operating permit for any elevator that does not comply with the minimum safety standards provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (2) Subject to the provisions of ORS chapter 183, the department may suspend or revoke the certificate of competency of any certified elevator inspector:

Â Â Â Â Â  (a) Whom the department finds to be performing the work in a manner inconsistent with the intent and purposes of ORS 460.005 to 460.175.

Â Â Â Â Â  (b) Who fails to file in advance with the department the name of any company for which the inspector performs an inspection.

Â Â Â Â Â  (c) Who willfully violates ORS 460.005 to 460.175 or rules adopted under ORS 460.085 (1).

Â Â Â Â Â  (d) Who deliberately falsified the application of the inspector for such certificate or the inspection report made to the department.

Â Â Â Â Â  (e) Who persistently fails to properly report to the department in writing regarding elevators inspected by the inspector. [1961 c.427 Â§9; 1973 c.528 Â§9; 2005 c.758 Â§26]

Â Â Â Â Â  Note: The amendments to 460.075 by section 26, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  460.075. (1) Subject to the provisions of ORS chapter 183, the Department of Consumer and Business Services shall cancel, revoke or suspend the operating permit for any elevator which fails to comply with the minimum safety standards provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (2) Subject to the provisions of ORS chapter 183, the department may suspend or revoke the certificate of competency of any certified elevator inspector:

Â Â Â Â Â  (a) Whom the department finds to be performing the work in a manner inconsistent with the intent and purposes of ORS 460.005 to 460.175.

Â Â Â Â Â  (b) Who fails to file in advance with the department the name of any company for which the inspector performs an inspection.

Â Â Â Â Â  (c) Who willfully violates ORS 460.005 to 460.175 or rules issued under ORS 460.085 (1).

Â Â Â Â Â  (d) Who deliberately falsified the application of the inspector for such certificate or the inspection report made to the department.

Â Â Â Â Â  (e) Who persistently fails to properly report to the department in writing regarding elevators inspected by the inspector.

Â Â Â Â Â  (3) Subject to the provisions of ORS chapter 183, the department may suspend or revoke the license of an elevator contractor who willfully violates ORS 460.005 to 460.175 or rules issued under ORS 460.085 (1).

Â Â Â Â Â  460.085 Rules; granting of exceptions. (1) In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services, after consultation with the Electrical and Elevator Board, shall adopt reasonable rules:

Â Â Â Â Â  (a) Establishing safety standards applicable to the installation of elevators.

Â Â Â Â Â  (b) Establishing safety standards applicable to the alteration, repair or maintenance of elevators. The director may provide differing standards for elevators installed prior to July 1, 1961, and after July 1, 1961.

Â Â Â Â Â  (c) Governing the issuance, renewal, suspension and revocation of permits and certificates of competency issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (d) Prescribing the time, place and circumstances under which permits, licenses and certificates of competency shall be exhibited for inspection.

Â Â Â Â Â  (e) Governing the internal organization and procedure of the Department of Consumer and Business Services for administering and enforcing ORS 460.005 to 460.175.

Â Â Â Â Â  (f) Prescribing, requiring and governing reports by the departmentÂs staff of elevator inspectors and certified elevator inspectors on elevators inspected by them.

Â Â Â Â Â  (g) Establishing standards, criteria and intervals for the periodic inspection under ORS 460.125 of the various types of elevators.

Â Â Â Â Â  (h) Establishing standards for the inspection of, and safety testing on, a new or altered elevator prior to placement of the elevator into service.

Â Â Â Â Â  (i) Establishing fees under ORS 460.165 and any other reasonable fees the department considers appropriate for the purpose of administering and enforcing ORS 460.005 to 460.175.

Â Â Â Â Â  (2) In adopting rules under subsection (1) of this section, the director shall consider:

Â Â Â Â Â  (a) Technological advances in the elevator industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property that would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the elevator industry.

Â Â Â Â Â  (3) The sole purpose of subsection (1)(b) of this section is to provide reasonable safety for life and limb. In case of practical difficulty or unnecessary hardship, the director shall grant exceptions from the literal requirements or permit the use of other devices or methods than specified pursuant to subsection (1)(b) of this section when it is evident that reasonable safety is thereby secured.

Â Â Â Â Â  (4) Any owner, user or other person aggrieved by the application by the department of the minimum safety standards established by the director pursuant to subsection (1)(b) of this section may appeal in the same manner and for the same reasons as provided under ORS 460.155. [1961 c.427 Â§Â§12,14,15; 1963 c.330 Â§4; 1973 c.528 Â§10; 1993 c.744 Â§109; 2005 c.616 Â§5; 2005 c.758 Â§27a]

Â Â Â Â Â  Note: The amendments to 460.085 by section 27a, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 5, chapter 616, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  460.085. (1) In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services, after consultation with the Electrical and Elevator Board, shall adopt reasonable rules:

Â Â Â Â Â  (a) Establishing safety standards applicable to the installation of elevators.

Â Â Â Â Â  (b) Establishing safety standards applicable to the alteration, repair or maintenance of elevators. The director may provide differing standards for elevators installed prior to July 1, 1961, and after July 1, 1961.

Â Â Â Â Â  (c) Governing the issuance, renewal, suspension and revocation of licenses, permits and certificates of competency issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (d) Prescribing the time, place and circumstances under which permits, licenses and certificates of competency shall be exhibited for inspection.

Â Â Â Â Â  (e) Governing the internal organization and procedure of the Department of Consumer and Business Services for administering and enforcing ORS 460.005 to 460.175.

Â Â Â Â Â  (f) Prescribing, requiring and governing reports by the departmentÂs staff of elevator inspectors and certified elevator inspectors on elevators inspected by them.

Â Â Â Â Â  (g) Establishing standards, criteria and intervals for the periodic inspection under ORS 460.125 of the various types of elevators.

Â Â Â Â Â  (h) Establishing standards for the inspection of, and safety testing on, a new or altered elevator prior to placement of the elevator into service.

Â Â Â Â Â  (i) Establishing fees under ORS 460.165 and any other reasonable fees the department considers appropriate for the purpose of administering and enforcing ORS 460.005 to 460.175.

Â Â Â Â Â  (2) In adopting rules under subsection (1) of this section, the director shall consider:

Â Â Â Â Â  (a) Technological advances in the elevator industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property that would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the elevator industry.

Â Â Â Â Â  (3) The sole purpose of subsection (1)(b) of this section is to provide reasonable safety for life and limb. In case of practical difficulty or unnecessary hardship, the director shall grant exceptions from the literal requirements or permit the use of other devices or methods than specified pursuant to subsection (1)(b) of this section when it is evident that reasonable safety is thereby secured.

Â Â Â Â Â  (4) Any owner, user or other person aggrieved by the application by the department of the minimum safety standards established by the director pursuant to subsection (1)(b) of this section may appeal in the same manner and for the same reasons as provided under ORS 460.155.

Â Â Â Â Â  460.095 [1961 c.427 Â§10; 1963 c.330 Â§5; repealed by 1973 c.528 Â§20]

Â Â Â Â Â  460.105 [1961 c.427 Â§11; 1963 c.330 Â§6; repealed by 1973 c.528 Â§20]

Â Â Â Â Â  460.115 [1961 c.427 Â§13; 1963 c.330 Â§7; 1969 c.314 Â§48; 1973 c.528 Â§11; 1975 c.429 Â§18; 1987 c.414 Â§31a; repealed by 1993 c.744 Â§101]

Â Â Â Â Â  460.125 Periodic inspection of elevators; action upon finding noncompliance. (1) The Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Except as provided in this subsection, periodically inspect each elevator to ascertain if the elevator is being operated and maintained in accordance with ORS 460.005 to 460.175. The department is not required to inspect an elevator if the department is notified in writing, by the employer of a certified elevator inspector, that inspection will be made by the certified inspector and a copy of the inspection report is filed with the department within 30 days of the date the elevator is due for inspection.

Â Â Â Â Â  (b) Periodically check the authenticity, appropriateness and expiration date of elevator permits.

Â Â Â Â Â  (c) Review with the Electrical and Elevator Board any appeals from the decisions of the inspectors.

Â Â Â Â Â  (d) To the extent necessary to ensure safety, perform inspections and witness safety tests of new or altered elevators before the elevators are placed in service.

Â Â Â Â Â  (2) Inspection reports provided to owners, users or other affected parties shall contain a notification of the right of appeal as provided in ORS 460.155.

Â Â Â Â Â  (3) If the department finds that an elevator is being operated otherwise than in compliance with ORS 460.005 to 460.175, the department may cause the elevator to be disconnected from the source of power for the elevator. The department shall give reasonable notice to the owner or operator prior to causing the elevator to be disconnected unless continued operation of the elevator would constitute an immediate hazard to the health and safety of persons. [1961 c.427 Â§16; 1963 c.330 Â§8; 1973 c.528 Â§12; 2005 c.616 Â§6]

Â Â Â Â Â  460.135 Entry on premises for inspection purposes. For the purpose of discharging any duty imposed by or exercising any authority conferred by ORS 460.005 to 460.175, the Department of Consumer and Business Services may, during reasonable hours, enter any building, enclosure or upon any premises where an elevator is in operation or about to be put into operation. No person shall obstruct or interfere with the department in the performance of its duties or the exercise of any authority conferred by ORS 460.005 to 460.175. [1961 c.427 Â§17; 1973 c.528 Â§13]

Â Â Â Â Â  460.145 Restraining violations. When it appears to the Department of Consumer and Business Services that a person subject to ORS 460.005 to 460.175 is engaged or about to engage in an act or practice which constitutes a violation of ORS 460.005 to 460.175 or rules issued thereunder, the department may, without bond, obtain an order from an appropriate circuit court restraining or enjoining such act or practice. [1961 c.427 Â§18; 1973 c.528 Â§14]

Â Â Â Â Â  460.155 Appeals from adverse rulings of department. (1) The Department of Consumer and Business Services shall hear the appeal of an appellant:

Â Â Â Â Â  (a) Who has filed a written request:

Â Â Â Â Â  (A) Within 10 days of receiving written notice that an injunction will be sought; or

Â Â Â Â Â  (B) Within 30 days after receiving notice that a permit or certificate of competency will be canceled, revoked or suspended; or

Â Â Â Â Â  (b) Who is affected by a notice described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) If there is a timely appeal, the injunction will not be sought or the permit or certificate of competency will not be canceled, suspended or revoked pending the appeal unless the reason for the injunction, cancellation, suspension or revocation constitutes an immediate menace to health or safety.

Â Â Â Â Â  (3) The department shall likewise hear the appeal of an appellant who has filed a written request and who has reason to desire a change in the minimum safety standards or the rules under ORS 460.005 to 460.175, or has been denied a permit under ORS 460.055 or a certificate of competency.

Â Â Â Â Â  (4) The department shall set the time and place for hearing and give the appellant 10 daysÂ written notice.

Â Â Â Â Â  (5) All appeals shall be heard within three months of receipt of the request, except that if immediate menace to health or safety is involved the appeal shall be heard within 20 days of receipt of the request.

Â Â Â Â Â  (6)(a) Two or more appeals may be consolidated for hearing, if based upon substantially the same facts.

Â Â Â Â Â  (b) The department and the appellant may subpoena witnesses who shall receive the same compensation and mileage pay as circuit court witnesses.

Â Â Â Â Â  (c) The appeal shall be heard by the department before the Electrical and Elevator Board.

Â Â Â Â Â  (d) A written record shall be kept.

Â Â Â Â Â  (e) The department shall determine the appeal after consultation with and giving consideration to the views of the board.

Â Â Â Â Â  (7) Judicial review of any final order or decision of the department shall be taken pursuant to the provisions of ORS chapter 183. [1961 c.427 Â§24; 1963 c.330 Â§9; 1973 c.528 Â§15; 2005 c.758 Â§28]

Â Â Â Â Â  Note: The amendments to 460.155 by section 28, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  460.155. (1) The Department of Consumer and Business Services shall hear the appeal of an appellant who has filed a written request (a) within 10 days of receiving written notice that a restraining order or injunction will be sought, or (b) within 30 days after receiving notice that a permit or certificate of competency will be canceled, revoked or suspended, or who is affected by either of such notices.

Â Â Â Â Â  (2) In case there is a timely appeal, the restraining order or injunction will not be sought or the permit or certificate of competency will not be canceled, suspended or revoked pending the appeal unless the reason for the restraining order, injunction, cancellation, suspension or revocation constitutes an immediate menace to health or safety.

Â Â Â Â Â  (3) The department shall likewise hear the appeal of an appellant who has filed a written request and who has reason to desire a change in the minimum safety standards or the rules under ORS 460.005 to 460.175, or has been denied a permit or a certificate of competency.

Â Â Â Â Â  (4) The department shall set the time and place for hearing and give the appellant 10 daysÂ written notice.

Â Â Â Â Â  (5) All appeals shall be heard within three months of receipt of the request; provided, if immediate menace to health or safety is involved, the appeal shall be heard within 20 days of receipt of the request.

Â Â Â Â Â  (6)(a) Two or more appeals may be consolidated for hearing, if based upon substantially the same facts.

Â Â Â Â Â  (b) The department and the appellant may subpoena witnesses who shall receive the same compensation and mileage pay as circuit court witnesses.

Â Â Â Â Â  (c) The appeal shall be heard by the department before the Electrical and Elevator Board.

Â Â Â Â Â  (d) A written record shall be kept.

Â Â Â Â Â  (e) The department shall determine the appeal after consultation with and giving consideration to the views of the board.

Â Â Â Â Â  (7) Judicial review of any final order or decision of the department shall be taken pursuant to the provisions of ORS chapter 183.

Â Â Â Â Â  460.165 Fees; failure to pay fee. (1) Subject to ORS 460.035 (1) and 460.085 (1), the Department of Consumer and Business Services may adopt fees that do not exceed the maximum fees described in this subsection for examining plans, for the inspection of elevators, for issuing or renewing an elevator contractorÂs license and for processing reports and issuing the permit for the operation of an elevator. Fees adopted by the department are subject to approval of the Oregon Department of Administrative Services. The maximum fees are:

Â Â Â Â Â  (a) For each year of an elevator contractorÂs license for each place of business operated by the applicant, $195.

Â Â Â Â Â  (b) For the submission of plans and other pertinent data, for each elevator, $78.

Â Â Â Â Â  (c) For each year of an inspection period for a:

Â Â Â Â Â  (A) Dumbwaiter, sidewalk elevator, residential elevator, residential inclinator or subveyor, $52.

Â Â Â Â Â  (B) Escalator, lowerator, manlift, stagelift, inclined elevator, platform hoist or moving walk, $78.

Â Â Â Â Â  (C) Power-driven elevator with a four floor rise or under, $78.

Â Â Â Â Â  (D) Power-driven elevator with over a four floor rise, but under a 10-floor rise, $98.

Â Â Â Â Â  (E) Power-driven elevator with over 10-floor rise, but under 20-floor rise, $124.

Â Â Â Â Â  (F) Power-driven elevator with a 20-floor rise or over, $147.

Â Â Â Â Â  (d) For a callback made on a mechanism listed in subsection (c) of this section and made by request or in the continued existence of a defect, $52.

Â Â Â Â Â  (e) For special inspections of hoisting or lowering mechanisms other than elevators or under special agreement between the department and a person requesting a special inspection, $55 per hour for travel and inspection time.

Â Â Â Â Â  (f) For the processing of each report of an inspection required under the provisions of ORS 460.005 to 460.175, $20.

Â Â Â Â Â  (g) For the inspection of an installation or alteration of an elevator, if the total cost of the installation or alteration is:

Â Â Â Â Â  (A) $1,000 or under, $98.

Â Â Â Â Â  (B) Over $1,000 but under $15,000, $98 plus $13 for each $1,000 or fraction of $1,000 by which the cost exceeds $1,000.

Â Â Â Â Â  (C) $15,000 or over but under $50,000, $280 plus $8 for each $1,000 or fraction of $1,000 by which the cost exceeds $15,000.

Â Â Â Â Â  (D) $50,000 or over, $553 plus $3 for each $1,000 or fraction of $1,000 by which the cost exceeds $50,000.

Â Â Â Â Â  (2) Whenever an owner or user of any elevator equipment fails to pay a fee required under this section within 90 days after the date of depositing written notification in the United States mail, postage prepaid, and addressed to the last-known address of said owner or user, the fee shall be considered delinquent and the fee shall be doubled unless the owner or user of the elevator equipment establishes to the satisfaction of the department justification for failure to pay. The court may award reasonable attorney fees to the department if the department prevails in an action for the collection of a fee required by this section. The court may award reasonable attorney fees to a defendant who prevails in an action for the collection of a fee required by this section if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1961 c.427 Â§20; 1973 c.832 Â§5; 1977 c.874 Â§1; 1981 c.566 Â§1; 1981 c.897 Â§52; 1991 c.201 Â§2; 1995 c.696 Â§21; 2003 c.14 Â§293; 2005 c.616 Â§7]

Â Â Â Â Â  460.175 Disposition of fees. All receipts from fees, charges, costs and expenses provided for in ORS 460.005 to 460.175 shall be collected by the Department of Consumer and Business Services and paid into the Consumer and Business Services Fund created by ORS 705.145. [1961 c.427 Â§20; 1973 c.528 Â§17; 1973 c.834 Â§47; 1987 c.905 Â§32; 1993 c.744 Â§110]

Â Â Â Â Â  460.210 [1963 c.276 Â§Â§1,2,3,4; renumbered 456.965]

Â Â Â Â Â  460.220 [1963 c.276 Â§6; renumbered 456.970]

Â Â Â Â Â  460.230 [1963 c.276 Â§5; renumbered 456.975]

AMUSEMENT RIDES AND DEVICES

Â Â Â Â Â  460.310 Definitions for ORS 460.310 to 460.370. As used in ORS 460.310 to 460.370, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmusement devicesÂ means a structure, electrical or mechanical contrivance or combination thereof which is intended to supply revenue to the owner or operator of the device by providing or offering to provide amusement, pleasures, thrills or excitement at carnivals, fairs or amusement parks. ÂAmusement deviceÂ does not include games, concessions and associated structures.

Â Â Â Â Â  (2) ÂAmusement rideÂ means any vehicle, boat or other mechanical device except Âwater slidesÂ moving upon or within a flow perimeter or structure, along cables, rails or ground, through the air by centrifugal force or otherwise, or across water, that is used to convey one or more individuals for amusement, entertainment, diversion or recreation. The term Âamusement rideÂ includes, but is not limited to:

Â Â Â Â Â  (a) Rides commonly known as Ferris wheels, carousels, parachute towers, bungee jumping, tunnels of love and roller coasters.

Â Â Â Â Â  (b) Equipment generally associated with winter sports activities, such as ski lifts, ski tows, j-bars, t-bars, ski mobiles, chair lifts and aerial tramways.

Â Â Â Â Â  (c) Equipment not originally designed to be used as an amusement ride, such as cranes or other lifting devices, when used as part of an amusement ride or device.

Â Â Â Â Â  (3) ÂAmusement ride inspectorÂ means an employee or representative of a casualty insurance company or companies who is qualified and regularly employed or otherwise authorized by the insurance company to inspect amusement rides and devices for safety.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂWater slideÂ means a recreational device designed to provide a descending ride on a flowing water film into a splash down pool at the base of the slide. [1959 c.619 Â§1; 1967 c.295 Â§1; 1971 c.753 Â§52; 1981 c.566 Â§6; 1985 c.705 Â§1; 1987 c.414 Â§32; 1993 c.164 Â§1; 1993 c.744 Â§111]

Â Â Â Â Â  460.320 Permit and insurance required; notice of termination of insurance; rules. (1) No person shall:

Â Â Â Â Â  (a) Operate an amusement ride or device without a valid operation permit therefor issued under ORS 460.330, or allow an amusement ride or device owned, leased, controlled or managed by the person to be so operated.

Â Â Â Â Â  (b) Operate an amusement ride or device without first having obtained insurance from a company authorized to transact insurance in this state or an eligible surplus lines insurer as defined in ORS 735.405. The insurance policy shall insure the public and all persons riding or otherwise in contact with the ride or device against loss or injury, in an amount not less than $1 million per occurrence and an aggregate total of not less than $2 million.

Â Â Â Â Â  (2) Whenever an insurance company notifies its insured that it will no longer insure an amusement ride or device, or that insurance on a ride or device is no longer in force, the insurance company shall also notify the Department of Consumer and Business Services, in a form and manner prescribed by rule by the department, of the description or identification number of the ride or device for which insurance is canceled or suspended or is not to be renewed. [1959 c.619 Â§2; 1981 c.566 Â§7; 1985 c.705 Â§2; 1993 c.164 Â§2]

Â Â Â Â Â  460.330 Application for and issuance of permit; fees; rules. (1) An application for an operating permit to operate an amusement ride or device shall be made on an annual basis by the person owning the ride or device or the personÂs agent or lessee. The application shall be on forms provided by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An application for an annual operating permit shall include an inspection report by an amusement ride inspector employed or otherwise authorized to inspect by the insurance carrier insuring the ride or device. The inspector shall indorse upon the application any restrictions and conditions that, in the inspectorÂs judgment, should be imposed upon the operation of the amusement ride or device to protect human life and property. In addition, the inspector shall indicate whether the amusement ride or device:

Â Â Â Â Â  (a) Meets the underwriterÂs standards;

Â Â Â Â Â  (b) Meets safety standards approved by the American Society of Testing Materials; and

Â Â Â Â Â  (c) Is assembled and operated in compliance with the manual supplied by the manufacturer of the ride or device.

Â Â Â Â Â  (3) The inspection shall be performed no more than 90 days prior to the issuance or renewal date of the permit. The department may issue a temporary renewal permit without the required inspection report, allowing continued operation of a previously inspected ride or device if it appears to the department that the owner or operator has attempted to obtain an inspection, but inspection services are temporarily unavailable.

Â Â Â Â Â  (4) An application shall include the name of the insurance carrier and the number of the insurance policy insuring the ride or device as required by ORS 460.320 (1)(b).

Â Â Â Â Â  (5) The department shall disapprove and reject an application for a permit if it determines that the:

Â Â Â Â Â  (a) Owner or lessee of the amusement ride or device is not insured as required by ORS 460.320 (1)(b);

Â Â Â Â Â  (b) Operation does not meet safety standards as guided by the safety standards approved by the American Society of Testing Materials;

Â Â Â Â Â  (c) Amusement ride or device is not assembled and operated in compliance with the manual supplied by the manufacturer; or

Â Â Â Â Â  (d) Operation may endanger human life or property.

Â Â Â Â Â  (6) Upon approval of an application and payment of fees as prescribed by rule, the department shall issue a permit authorizing operation of the amusement ride or device. [1959 c.619 Â§Â§3,4; 1971 c.753 Â§53; 1977 c.874 Â§2; 1981 c.566 Â§8; 1985 c.705 Â§3; 1993 c.164 Â§3]

Â Â Â Â Â  460.340 Duration of permit. Permits issued under ORS 460.330 are valid until the amusement ride or device is materially rebuilt or materially modified so as to change the original action of the said amusement ride or device, but in no case for longer than one year after the date of issuance as follows:

Â Â Â Â Â  (1) If an amusement ride or device is altered so as to change the original action of the said amusement ride or device, such amusement ride or device shall be subject to a new inspection and shall apply for a new permit under ORS 460.330.

Â Â Â Â Â  (2) If an amusement ride or device is moved and installed in another place but is not altered so as to change the original action of the said amusement ride or device, no new permit shall be required; provided, however, a permit has been issued previously under ORS 460.330 and has not been operative for longer than a one-year period. [1959 c.619 Â§5; 1985 c.705 Â§4; 1993 c.164 Â§4]

Â Â Â Â Â  460.345 Expiration of permits. Subject to ORS 460.340, the expiration date of the amusement ride or device operating permits shall be one year from the original date of issuance and thereafter on the anniversary date of issuance. [Formerly 460.410]

Â Â Â Â Â  460.350 Enforcing compliance with law. (1) In addition to the inspections required under ORS 460.330, the Department of Consumer and Business Services may cause an amusement ride or device to be inspected at any reasonable time to insure compliance with ORS 460.310 to 460.370.

Â Â Â Â Â  (2) The department may deny, suspend or revoke a permit at any time if, in its judgment, the amusement ride or device for which the permit was issued is not installed or being operated in compliance with ORS 460.310 to 460.370.

Â Â Â Â Â  (3) The department may disconnect an unlawfully installed or operated amusement ride or device from its source of power at any time and prevent its use until the amusement ride or device is brought into compliance with ORS 460.310 to 460.370.

Â Â Â Â Â  (4) Any person may demand from the operator of any amusement ride or device proof of a valid operation permit issued pursuant to ORS 460.330. [1959 c.619 Â§6; 1985 c.705 Â§5; 1993 c.164 Â§5]

Â Â Â Â Â  460.352 Grounds for cancellation, suspension or revocation of permit. Subject to the provisions of ORS chapter 183, the Department of Consumer and Business Services shall cancel, revoke or suspend the operating permit for any person who fails to comply with the minimum safety standards provided by ORS 460.310 to 460.370. [Formerly 460.400]

Â Â Â Â Â  460.355 Rules; required standards of care; exemption of regulated or inspected rides or devices. (1) In adopting rules pursuant to ORS 460.360 (1), applicable to equipment mentioned in ORS 460.310 (2)(b), the Department of Consumer and Business Services shall be guided by the safety standards approved by the American Society of Testing Materials.

Â Â Â Â Â  (2) The owner or operator shall be deemed not a common carrier; however, such owner or operator shall exercise the highest degree of care for the safety of users.

Â Â Â Â Â  (3) If the department finds that the United States Forest Service or other agency of government has jurisdiction over and regulates and provides inspection of the equipment mentioned in ORS 460.310 (2)(b) pursuant to promulgated safety standards not lower than provided by ORS 460.310 to 460.370, it shall by its rules exempt operators from the requirements of ORS 460.310 to 460.370.

Â Â Â Â Â  (4) The department shall adopt rules to:

Â Â Â Â Â  (a) Govern the issuance, renewal, suspension and revocation of permits and certificates of competency issued under ORS 460.310 to 460.370.

Â Â Â Â Â  (b) Govern the internal organization and procedure of the department for administering and enforcing ORS 460.310 to 460.370.

Â Â Â Â Â  (c) Govern reports by the departmentÂs staff of amusement ride inspectors on amusement rides or devices inspected by them.

Â Â Â Â Â  (d) Set permit fees sufficient to pay but not to exceed the departmentÂs costs of carrying out the amusement ride program.

Â Â Â Â Â  (5) In adopting rules under this section, the department shall consider:

Â Â Â Â Â  (a) Technological advances in the amusement ride industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property which would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the amusement ride industry and by the American Society of Testing Materials. [1967 c.295 Â§3; 1981 c.566 Â§13; 1985 c.705 Â§6; 1993 c.18 Â§116; 1993 c.164 Â§6; 1993 c.744 Â§247]

Â Â Â Â Â  460.360 Rules; applicability of Administrative Procedures Act. (1) The Department of Consumer and Business Services shall, in compliance with ORS chapter 183, make, amend, repeal, promulgate and enforce rules to carry out ORS 460.310 to 460.370.

Â Â Â Â Â  (2) All proceedings relating to permits under ORS 460.310 to 460.370 shall be conducted in compliance with ORS chapter 183. [1959 c.619 Â§7]

Â Â Â Â Â  460.370 Deposit of fees. All moneys from fees collected by the Department of Consumer and Business Services under ORS 460.310 to 460.370 and 460.990 (2) shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 455.022. [1959 c.619 Â§8; 1967 c.92 Â§3; 1973 c.834 Â§40; 1993 c.744 Â§112; 2001 c.710 Â§12]

Â Â Â Â Â  460.380 [1959 c.619 Â§9; repealed by 1981 c.566 Â§16]

Â Â Â Â Â  460.390 [1981 c.566 Â§10; 1985 c.705 Â§7; repealed by 1993 c.164 Â§9]

Â Â Â Â Â  460.400 [1981 c.566 Â§11; 1993 c.164 Â§7; renumbered 460.352 in 2001]

Â Â Â Â Â  460.410 [1981 c.566 Â§12; 1985 c.705 Â§8; 1993 c.164 Â§8; renumbered 460.345 in 2001]

PENALTIES

Â Â Â Â Â  460.990 Penalties. (1) Violation of any of the provisions of ORS 460.005 to 460.175 is punishable, upon conviction, by a fine not to exceed $100 or by imprisonment in the county jail for not more than 60 days, or both.

Â Â Â Â Â  (2) Violation of any provisions of ORS 460.310 to 460.370 is a Class B misdemeanor. [Subsection (2) enacted as 1959 c.619 Â§10; 1961 c.427 Â§25; subsection (1) enacted as 1961 c.427 Â§21; 1985 c.705 Â§9]

_______________



Chapter 461

Chapter 461 Â Oregon State Lottery

2005 EDITION

OREGON STATE LOTTERY

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

461.010Â Â Â Â  Definitions

461.015Â Â Â Â  Short title

461.020Â Â Â Â  Purpose

461.030Â Â Â Â  Local laws preempted; applicability of other laws; severability

461.040Â Â Â Â  Effect on other gambling laws

461.050Â Â Â Â  Location of offices

461.055Â Â Â Â  Emergency database center at Burns; contract requirements; transfer of excess capacity

ADMINISTRATION

(Oregon State Lottery Commission)

461.100Â Â Â Â  Oregon State Lottery Commission; members; duties; meetings

461.110Â Â Â Â  Criminal identification information available to lottery; fingerprints; service and execution of warrants

461.120Â Â Â Â  Commission exempt from certain laws; rulemaking; applicability of Administrative Procedures Act

461.130Â Â Â Â  Authority of commission; delegation; contracts for security services

461.140Â Â Â Â  Biennial budget report to Legislative Assembly

(State Lottery Director)

461.150Â Â Â Â  State lottery director; appointment; assistant directors; duties and powers

461.160Â Â Â Â  Authority of director to contract for services

461.170Â Â Â Â  Coordination between director and commission

461.180Â Â Â Â  Studies; accountability; audits; delegation

461.190Â Â Â Â  Assistant Director for Security

OPERATION OF LOTTERY

461.200Â Â Â Â  Operation of lottery

461.210Â Â Â Â  Security measures; ticket content; rules

461.213Â Â Â Â  Sports-related lottery games

461.215Â Â Â Â  Video lottery games

461.217Â Â Â Â  Video lottery game regulation; limitation on number and placement of terminals; rules

461.220Â Â Â Â  Number and value of prizes; required information on lottery tickets; rules; advertising

461.230Â Â Â Â  Method for determining winners; rules

461.240Â Â Â Â  Sale price of tickets and shares; rules

461.250Â Â Â Â  Validation and payment of prizes; tabulation of sales and prizes; assignment of prizes; payment on behalf of deceased winner; claim period; ineligibility of lottery employees; rules

461.253Â Â Â Â  Voluntary assignment of prizes; petition for judicial order; issuance of order; commission intervention in proceeding

461.257Â Â Â Â  Judicial order suspending voluntary assignment laws upon finding of adverse tax consequences for all prize winners

461.260Â Â Â Â  Distribution of tickets and shares; rules

LOTTERY GAME RETAILERS

461.300Â Â Â Â  Selection of retailers; rules; contracts

461.310Â Â Â Â  Compensation for retailers

461.330Â Â Â Â  Display of certificate of authority; bond or letter of credit; payments for tickets or shares

461.335Â Â Â Â  Temporary letter of authority; grounds for revocation

LOTTERY VENDORS AND CONTRACTORS

461.400Â Â Â Â  Procurements

461.410Â Â Â Â  Vendor disclosure for major procurements

461.420Â Â Â Â  Contract with vendor convicted of crime prohibited

461.430Â Â Â Â  Contractor required to comply with applicable laws; performance bond

461.440Â Â Â Â  CommissionÂs authority to contract; rules

461.445Â Â Â Â  Policy on payment to contractors

LOTTERY FINANCES

461.500Â Â Â Â  Lottery to be self-supporting; allocation of revenues

461.510Â Â Â Â  State Lottery Fund; types of disbursements

461.520Â Â Â Â  Establishment of checking accounts and petty cash fund

461.530Â Â Â Â  Oregon State Lottery Fund

461.535Â Â Â Â  Intercollegiate Athletic Fund

461.540Â Â Â Â  Administrative Services Economic Development Fund

461.543Â Â Â Â  Sports Lottery Account; distribution of revenues

461.544Â Â Â Â  Use of proceeds of video lottery games

461.547Â Â Â Â  Distribution of certain video lottery revenues to counties for economic development

461.548Â Â Â Â  Video lottery proceeds to be treated separately from other lottery proceeds

461.549Â Â Â Â  Use of video lottery proceeds for treatment of gambling-related behavioral problems

461.550Â Â Â Â  Expenditure limitation not applicable to lottery

461.555Â Â Â Â  Capital Construction Trust Fund; sources; uses

461.560Â Â Â Â  Taxation of sales and prizes

PROHIBITED CONDUCT

461.600Â Â Â Â  Sales to minors

MISCELLANEOUS

461.700Â Â Â Â  Additional disclosure requirements; costs of investigation

461.715Â Â Â Â  Holding of certain lottery prizes for child support; rules; procedure

461.725Â Â Â Â  Enforcement officers to enforce prohibition on gray machines

461.740Â Â Â Â  Policy on hiring by firms receiving lottery-funded benefits

GENERAL PROVISIONS

Â Â Â Â Â  461.010 Definitions. Unless the context requires otherwise, the definitions contained in this chapter shall govern the construction of this chapter.

Â Â Â Â Â  (1) ÂLotteryÂ or Âstate lotteryÂ means the Oregon State Lottery established and operated pursuant to the Constitution of the State of Oregon and this chapter.

Â Â Â Â Â  (2) ÂCommissionerÂ means one of the members of the lottery commission appointed by the Governor pursuant to the Constitution of the State of Oregon and this chapter to oversee the state lottery.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon State Lottery appointed by the Governor pursuant to the Constitution of the State of Oregon and this chapter as the chief administrator of the Oregon State Lottery.

Â Â Â Â Â  (4) ÂLottery commissionÂ or ÂcommissionÂ means the five-member body appointed by the Governor pursuant to the Constitution of the State of Oregon and this chapter to oversee the lottery and the director.

Â Â Â Â Â  (5) ÂLottery gameÂ or ÂgameÂ means any procedure authorized by the commission whereby prizes are distributed among persons who have paid, or unconditionally agreed to pay, for tickets or shares which provide the opportunity to win such prizes.

Â Â Â Â Â  (6) ÂPersonÂ means any natural person or corporation, trust, association, partnership, joint venture, subsidiary or other business entity.

Â Â Â Â Â  (7) ÂLottery game retailerÂ means a person with whom the lottery commission has contracted for the purpose of selling tickets or shares in lottery games to the public.

Â Â Â Â Â  (8) ÂLottery vendorÂ or ÂvendorÂ means any person who submits a bid, proposal or offer to provide goods or services to the commission or lottery.

Â Â Â Â Â  (9) ÂLottery contractorÂ means a person with whom the state lottery has contracted for the purpose of providing goods and services for the state lottery. [1985 c.2 Â§1(7); 1985 c.302 Â§1(7)]

Â Â Â Â Â  461.015 Short title. This chapter shall be known as the Oregon State Lottery Act of 1984. [1985 c.2 Â§1(1); 1985 c.302 Â§1(1)]

Â Â Â Â Â  461.020 Purpose. The people of the State of Oregon declare that the purpose and intent of this chapter is to provide additional moneys for the public purpose described in section 4, Article XV of the Constitution of the State of Oregon through the operation of a state lottery without the imposition of additional or increased taxes. [1985 c.2 Â§1(2); 1985 c.302 Â§1(2)]

Â Â Â Â Â  461.030 Local laws preempted; applicability of other laws; severability. (1) This chapter shall be applicable and uniform throughout the state and all political subdivisions and municipalities therein, and no local authority shall enact any ordinances, rules or regulations in conflict with the provisions hereof.

Â Â Â Â Â  (2) Any other state or local law or regulation providing any penalty, disability or prohibition for the manufacture, transportation, distribution, advertising, possession or sale of any lottery tickets or shares shall not apply to the tickets or shares of the state lottery. The gambling laws of the State of Oregon shall not apply to lottery tickets or shares, or to the operation of the state lottery established by the Constitution of the State of Oregon and this chapter.

Â Â Â Â Â  (3) If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Â Â Â Â Â  (4) This chapter is dependent and is conditioned upon the passage by the voters at the November 6, 1984, general election of an amendment to section 4, Article XV of the Oregon Constitution authorizing state operation of a lottery.

Â Â Â Â Â  (5) The Oregon State Lottery is subject to:

Â Â Â Â Â  (a) Statewide financial reporting required in ORS 291.040.

Â Â Â Â Â  (b) The mass transit assessment under ORS 291.405.

Â Â Â Â Â  (c) The deposit of state money to the State Treasurer under ORS 293.265. [1985 c.2 Â§8(2), (3), (5), (6), (9); 1985 c.302 Â§8(2), (3), (5), (6), (9)]

Â Â Â Â Â  461.040 Effect on other gambling laws. Nothing contained in this chapter shall be construed to repeal or modify existing state laws with respect to gambling, except that the state-operated lottery established by the Constitution of the State of Oregon and this chapter shall not be subject to such laws. [1985 c.2 Â§1(3); 1985 c.302 Â§1(3)]

Â Â Â Â Â  461.050 Location of offices. The Oregon State Lottery shall have its principal offices in the capital city. [1985 c.302 Â§8(7)]

Â Â Â Â Â  461.055 Emergency database center at Burns; contract requirements; transfer of excess capacity. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdvanced digital communicationsÂ means equipment, facilities and capability to distribute digital communications signals for the transmission of voice, data, images and video over distance.

Â Â Â Â Â  (b) ÂCommissionÂ means the Oregon State Lottery Commission.

Â Â Â Â Â  (c) ÂTelecommunications providerÂ means any person capable of providing advanced digital communications including, but not limited to, a telecommunications carrier as defined in ORS 133.721, a competitive telecommunications provider as defined in ORS 759.005, a cable television provider or an interstate telecommunications provider.

Â Â Â Â Â  (2) Notwithstanding any other law, not later than October 1, 1998, the commission shall establish an emergency lottery computer database center at a location that is within 10 miles of the City of Burns.

Â Â Â Â Â  (3) All telecommunications services for the emergency lottery computer database center shall be procured on public switched networks, insofar as the use of public switched networks does not compromise data security requirements.

Â Â Â Â Â  (4) Notwithstanding ORS 279C.100 to 279C.125, 279C.300 to 279C.470, 279C.500 to 279C.530, 279C.585 and 279C.590 and ORS chapters 279A and 279B, except ORS 279B.235, the commission by contract shall acquire an advanced digital communications service for the emergency lottery computer database center from a telecommunications provider or a consortium of telecommunications providers capable of providing a network that meets the data security requirements of the commission. Contracts under this section shall provide that all responsibility for construction, installation, operation and maintenance of the network shall remain with the contracting telecommunications provider.

Â Â Â Â Â  (5) A telecommunications provider providing contract services to the commission according to subsection (4) of this section may sell or otherwise transfer any excess capacity of the network, if the sale or transfer does not compromise data security requirements of the commission. [1995 c.341 Â§2; 1997 c.645 Â§1; 1999 c.1093 Â§16; 2003 c.794 Â§286]

ADMINISTRATION

(Oregon State Lottery Commission)

Â Â Â Â Â  461.100 Oregon State Lottery Commission; members; duties; meetings. (1) The Oregon State Lottery Commission is hereby created in state government.

Â Â Â Â Â  (2)(a) The Oregon State Lottery Commission shall consist of five members appointed by the Governor and confirmed by the Senate who shall serve at the pleasure of the Governor.

Â Â Â Â Â  (b) The members shall be appointed for terms of four years.

Â Â Â Â Â  (c) Vacancies shall be filled within 30 days by the Governor, subject to confirmation by the Senate, for the unexpired portion of the term in which they occur.

Â Â Â Â Â  (3) At least one of the commissioners shall have a minimum of five yearsÂ experience in law enforcement and at least one of the commissioners shall be a certified public accountant. No person shall be appointed as a lottery commissioner who has been convicted of a felony or a gambling related offense. No more than three members of the commission shall be members of the same political party.

Â Â Â Â Â  (4) The commission shall exercise all powers necessary to effectuate the purpose of this chapter. In all decisions, the commission shall take into account the particularly sensitive nature of the lottery and shall act to promote and insure integrity, security, honesty and fairness in the operation and administration of the state lottery.

Â Â Â Â Â  (5) Lottery commissioners shall be eligible for compensation and expenses under ORS 292.495.

Â Â Â Â Â  (6) Lottery commissioners shall file a verified statement of economic interest with the Oregon Government Standards and Practices Commission and shall be subject to the provisions of ORS chapter 244.

Â Â Â Â Â  (7) The Governor shall select annually from the membership of the commission a chairperson who serves at the pleasure of the Governor. The chairperson or a majority of the members of the commission then in office shall have the power to call special meetings of the commission.

Â Â Â Â Â  (8) Meetings of the commission shall be open and public in accordance with state law. Records of the commission shall be open and available to the public in accordance with state law. The commission shall meet with the Director of the Oregon State Lottery not less than monthly to make recommendations and set policy, to approve or reject reports of the director, to adopt rules and to transact other business.

Â Â Â Â Â  (9) A quorum of the commission shall consist of a majority of the members of the commission then in office. All decisions of the commission shall be made by a majority vote of all of the commissioners then in office.

Â Â Â Â Â  (10) The commission shall prepare quarterly and annual reports of the operation of the state lottery. Such reports shall include a full and complete statement of state lottery revenues, prize disbursements, expenses, net revenues and all other financial transactions involving state lottery funds. The commission shall, not less than annually, contact interested parties, including those named in ORS 461.180 (3), and provide them with such quarterly and annual reports as they may request. [1985 c.2 Â§2(1) to (10); 1985 c.302 Â§2(1) to (10); 1991 c.30 Â§1]

Â Â Â Â Â  461.110 Criminal identification information available to lottery; fingerprints; service and execution of warrants. (1) Upon the request of the Oregon State Lottery Commission or the Director of the Oregon State Lottery, the office of the Attorney General and the Oregon State Police shall furnish to the director and to the Assistant Director for Security such information as may tend to assure security, integrity, honesty and fairness in the operation and administration of the Oregon State Lottery as the office of the Attorney General and the Oregon State Police may have in their possession, including, but not limited to, manual or computerized information and data.

Â Â Â Â Â  (2) In order to determine an applicantÂs suitability to enter into a contract with or to be employed by the Oregon State Lottery, each applicant identified in this subsection shall be fingerprinted. The Assistant Director for Security may submit to the Department of State Police Bureau of Criminal Identification and to the Federal Bureau of Investigation, for the purpose of verifying the identity of the following persons and obtaining records of their arrests and criminal convictions, fingerprints of:

Â Â Â Â Â  (a) With respect to video game retailers, each person for whom ORS 461.300 or an administrative rule of the Oregon State Lottery Commission requires disclosure of the personÂs name and address;

Â Â Â Â Â  (b) With respect to lottery vendors and lottery contractors, each person for whom ORS 461.410 or an administrative rule of the Oregon State Lottery Commission requires disclosure of the personÂs name and address;

Â Â Â Â Â  (c) Applicants for employment with the Oregon State Lottery; and

Â Â Â Â Â  (d) With respect to other persons and entities that apply for contracts or have contracts with the Oregon State Lottery, each person for whom ORS 461.300 requires disclosure of the personÂs name and address and for whom the Assistant Director for Security has prepared written reasons, approved in writing by the director, for requiring the confirmation of the personÂs identity and records.

Â Â Â Â Â  (3) For the purpose of requesting and receiving the information described in subsections (1) and (2) of this section, the Oregon State Lottery Commission is a state agency and a criminal justice agency and its enforcement agents are peace officers pursuant to ORS 181.010 to 181.712 and rules adopted thereunder.

Â Â Â Â Â  (4) Enforcement agents, designated as such by the commission, shall have the same authority with respect to service and execution of warrants of arrest and search warrants as is conferred upon peace officers of this state. [1985 c.2 Â§2(11), (12); 1985 c.302 Â§2(11), (12); 1995 c.291 Â§1]

Â Â Â Â Â  461.120 Commission exempt from certain laws; rulemaking; applicability of Administrative Procedures Act. (1)(a) Except as otherwise provided by law, the provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B, 279C, 282 and 283 do not apply to the Oregon State Lottery Commission unless otherwise provided by this chapter.

Â Â Â Â Â  (b) Officers and employees of the Oregon State Lottery Commission are in the exempt service for purposes of ORS chapter 240 and other related statutes.

Â Â Â Â Â  (c) ORS 276.004 (2), 276.021, 276.093 to 276.098, 276.410 to 276.426, 276.428, 276.440, 291.038, 291.201 to 291.260 and 292.210 to 292.250 do not apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (d) ORS 293.075, 293.190, 293.205 to 293.225 and 293.275 do not apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (e) ORS 279A.100 and ORS chapters 659 and 659A apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (f) Notwithstanding paragraph (a) of this subsection, the provisions of ORS 282.210 shall apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (2) The commission shall, in accordance with ORS chapter 183, adopt and enforce rules to carry out the provisions of this chapter. [1985 c.2 Â§2(13), (14); 1985 c.302 Â§2(13), (14); 1991 c.76 Â§2; 2001 c.621 Â§80; 2001 c.956 Â§3; 2003 c.794 Â§287; 2005 c.217 Â§26]

Â Â Â Â Â  461.130 Authority of commission; delegation; contracts for security services. (1) Whenever a power is granted to the commission, the power may be exercised by such officer or employee within the Oregon State Lottery as is designated in writing by the commission. Any such designation shall be filed in the office of the Secretary of State.

Â Â Â Â Â  (2) The commission shall contract with the Department of State Police to obtain necessary security services. A contract is not intended to preclude the assistance of other law enforcement agencies as the need arises.

Â Â Â Â Â  (3) The commission shall have the authority to conduct investigations, including the authority to issue subpoenas to compel the attendance of witnesses and documents, to take testimony under oath, to take depositions within or outside the state and to require answers to interrogations. [1985 c.302 Â§2 (15) to (17)]

Â Â Â Â Â  461.140 Biennial budget report to Legislative Assembly. (1) The Oregon State Lottery Commission shall prepare in each even-numbered year a budget report for the biennium beginning July 1 of the following year.

Â Â Â Â Â  (2) The commission estimates and requests and appropriation measures shall be prepared in a manner approved by the Legislative Fiscal Officer.

Â Â Â Â Â  (3) Not later than November 10 of each even-numbered year, the commission shall cause its budget estimates and requests to be made available to the Governor, the Legislative Fiscal Officer and to the Legislative Revenue Officer. Before December 1, the Legislative Fiscal Officer or staff and the Legislative Revenue Officer or staff shall not reveal to any other person the contents or nature of the budget and other materials, except with the written consent of the commission.

Â Â Â Â Â  (4) The commission shall furnish the Legislative Assembly any further information required concerning its budget. The commission, upon request, shall furnish a representative to assist the Legislative Assembly, its Joint Committee on Ways and Means, appointed under ORS 171.555, and the Legislative Revenue Officer in the consideration of its budget and any accompanying measures.

Â Â Â Â Â  (5) In all other respects the budget of the Oregon State Lottery Commission shall be treated in the same manner as the budgets of all other state agencies. [1985 c.302 Â§15]

(State Lottery Director)

Â Â Â Â Â  461.150 State lottery director; appointment; assistant directors; duties and powers. (1) The Governor shall appoint a Director of the Oregon State Lottery, subject to confirmation by the Senate, who shall serve at the pleasure of the Governor. The director shall implement and operate a state lottery pursuant to the rules, and under the guidance, of the commission.

Â Â Â Â Â  (2) The director shall be qualified by training and experience to direct the operations of a state-operated lottery. No person shall be appointed as lottery director who has been convicted of a felony or any gambling related offense.

Â Â Â Â Â  (3) The director shall receive such salary as may be set by the commission with the approval of the Governor, and shall be reimbursed for all expenses actually and necessarily incurred in the performance of official duties. The director shall render full-time service to the duties of office.

Â Â Â Â Â  (4) The director shall, subject to the approval of the commission, perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities and carry out and effect the purposes of this chapter. The director shall act as secretary and executive officer of the commission. The director shall supervise and administer the operation of the Oregon State Lottery in accordance with this chapter, and the rules adopted by the commission. In all decisions, the director shall take into account the particularly sensitive nature of the state lottery, and shall act to promote and insure integrity, security, honesty and fairness of the operation and administration of the state lottery.

Â Â Â Â Â  (5) The director shall recommend to the commission the establishment of rules pertaining to the employment, termination and compensation of all commission staff. The rules shall conform to generally accepted personnel practices based upon merit principles. Under the rules so established, the director may set the compensation, prescribe the duties and supervise persons so hired. The director may terminate or otherwise discipline persons so hired. No person shall be employed by the state lottery who has been convicted of a felony or any gambling related offense.

Â Â Â Â Â  (6) If a lottery employee transfers to a state agency that is subject to ORS chapter 240, the employee is entitled to transfer accrued sick leave, adjusted if necessary to reflect the accrual rate in use for management and unrepresented employees under rules of the Personnel Division.

Â Â Â Â Â  (7) Subject to approval of the commission, the director may appoint, prescribe the duties of and terminate or otherwise discipline no more than four assistant directors as the director deems necessary. The compensation of each assistant director shall be established by the director subject to approval of the commission. The director shall supervise the assistant directors.

Â Â Â Â Â  (8) The director and each assistant director shall file a verified statement of economic interest with the Oregon Government Standards and Practices Commission and shall be subject to the provisions of ORS chapter 244. [1985 c.2 Â§3(1) to (7); 1985 c.302 Â§3(1) to (8)]

Â Â Â Â Â  461.160 Authority of director to contract for services. Under the rules of the commission, the Director of the Oregon State Lottery may contract with any state agency or political subdivision for the performance of such duties, functions and powers as the director considers appropriate. [1985 c.302 Â§7(8)]

Â Â Â Â Â  461.170 Coordination between director and commission. The Director of the Oregon State Lottery shall confer as frequently as necessary or desirable, but not less than monthly, with the commission, regarding the operation and administration of the Oregon State Lottery. The director shall make available for inspection by the commission, upon request, all books, records, files and other information and documents of the state lottery, and shall advise the commission and recommend such matters as deemed necessary and advisable to improve the operation and administration of the state lottery. [1985 c.2 Â§3(9); 1985 c.302 Â§3(10)]

Â Â Â Â Â  461.180 Studies; accountability; audits; delegation. (1) The Director of the Oregon State Lottery shall make an ongoing study of the operation and the administration of the lotteries which may be in operation in other states or countries, of available literature on the subject, of federal laws which may affect the operation of the Oregon State Lottery and of the reaction of citizens of the state to existing or proposed features in lottery games, with a view toward recommending improvements that will tend to serve the purposes of this chapter. The director may make recommendations to the commission, Governor and Legislative Assembly on any matters concerning the secure and efficient operation and administration of the state lottery and the convenience of the purchasers of tickets and shares.

Â Â Â Â Â  (2) The director shall make and keep books and records which accurately and fairly reflect each dayÂs transactions, including but not limited to, the distribution of tickets or shares to lottery game retailers, receipt of funds, prize claims, prize disbursements or prizes liable to be paid, expenses and all other financial transactions involving state lottery funds necessary so as to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain daily accountability.

Â Â Â Â Â  (3) The director shall make a monthly financial report to the commission, and upon request provide copies of such reports to the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Such report shall include a full and complete statement of state lottery revenues, prize disbursements, expenses, net revenues and all other financial transactions involving state lottery funds for the month.

Â Â Â Â Â  (4) After the first six months of sales of tickets or shares to the public, the director shall engage an independent firm experienced in demographic analysis to conduct a special study which shall ascertain the demographic characteristics of the players of each lottery game, including but not limited to their income, age, sex, education and frequency of participation. This report shall be presented to the commission, the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Similar studies shall be conducted after the first such study from time to time as determined by the director.

Â Â Â Â Â  (5) After the first full year of sales of tickets or shares to the public, the director shall engage an independent firm experienced in the analysis of advertising, promotion, public relations, incentives, public disclosures of odds and numbers of winners in lottery games and other aspects of communications to conduct a special study of the effectiveness of such communications activities by the state lottery and make recommendations to the commission on the future conduct and future rate of expenditure for such activities. This report shall be presented to the commission, the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Until the presentation of such report and action by the commission, the state lottery shall expend as close to three and one-half percent as practical of the projected sales of all tickets and shares for advertising, promotion, public relations, incentives, public disclosures of odds and numbers of winners in lottery games and other aspects of communications. Similar studies shall be conducted from time to time after the first such study as determined by the director.

Â Â Â Â Â  (6) After the first nine months of sales of tickets or shares to the public, the commission shall engage an independent firm experienced in security procedures, including but not limited to computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the state lottery. Such study shall include, but not be limited to, personnel security, lottery game retailer security, lottery contractor security, security of manufacturing operations of lottery contractors, security against ticket counterfeiting and alteration and other means of fraudulently winning, security of drawings among entries or finalists, computer security, data communications security, database security, security in distribution, security involving validation and payment procedures, security involving unclaimed prizes, security aspects applicable to each particular lottery game, security of drawings in lottery games where winners are determined by drawings of numbers, the completeness of security against locating winners in lottery games with preprinted winners by persons involved in their production, storage, distribution or sale and any other aspects of security applicable to any particular lottery game and to the state lottery and its operations. The portion of the report containing the overall evaluation of the state lottery in terms of each aspect of security shall be presented to the commission, the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Notwithstanding other provisions of state law, the portion of the report containing specific recommendations shall be confidential and shall be presented only to the commission, the Governor and the director. Similar studies of security shall be conducted biennially thereafter.

Â Â Â Â Â  (7) The director may delegate to any of the employees of the Oregon State Lottery the exercise or discharge in the directorÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of any such person so acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director. [1985 c.2 Â§3(10) to (16); 1985 c.302 Â§3(11) to (17); 1991 c.30 Â§2; 1997 c.625 Â§1]

Â Â Â Â Â  461.190 Assistant Director for Security. The Assistant Director for Security appointed pursuant to the Constitution of the State of Oregon and this chapter shall be responsible for a security division to assure integrity, security, honesty and fairness in the operation and administration of the Oregon State Lottery, including but not limited to, an examination of the background of all prospective employees, lottery game retailers, lottery vendors and lottery contractors. The Assistant Director for Security shall be qualified by training and experience, including at least five years of law enforcement experience, and knowledge and experience in computer security, to fulfill these responsibilities. The Assistant Director for Security shall, in conjunction with the Director of the Oregon State Lottery, confer with the Attorney General or designee as the Assistant Director of Security deems necessary and advisable to promote and insure integrity, security, honesty and fairness of the operation and administration of the state lottery. The Assistant Director for Security, in conjunction with the director, shall report any alleged violation of law to the Attorney General and any other appropriate law enforcement authority for further investigation and action. [1985 c.2 Â§3(8); 1985 c.302 Â§3(9)]

OPERATION OF LOTTERY

Â Â Â Â Â  461.200 Operation of lottery. Within 105 days after the confirmation by the Senate of the Director of the Oregon State Lottery and at least three commissioners, the director shall begin public sales of tickets or shares. The Oregon State Lottery shall be initiated and shall continue to be operated so as to produce the maximum amount of net revenues to benefit the public purpose described in section 4, Article XV of the Constitution of the State of Oregon, commensurate with the public good. Other state government departments, boards, commissions, agencies and their officers shall cooperate with the lottery commission so as to aid the lottery commission in fulfilling these objectives. [1985 c.2 Â§4(1); 1985 c.302 Â§4(1); 1985 c.458 Â§1(1); 1985 c.520 Â§1(1)]

Â Â Â Â Â  461.210 Security measures; ticket content; rules. Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules specifying the types of lottery games to be conducted by the Oregon State Lottery, provided:

Â Â Â Â Â  (1) Each lottery game shall contain security measures that are designed to prevent the redemption of fraudulent tickets. Every lottery ticket or stub printed after September 29, 1991, shall include a lottery fact which refers to a specific lottery funded project or the benefits and jobs created for a specific area of economic activity.

Â Â Â Â Â  (2) No name of an elected official shall appear on the tickets of any lottery game. [1985 c.2 Â§4(2); 1985 c.302 Â§4(2); 1985 c.458 Â§1(2); 1985 c.520 Â§1(2); 1991 c.76 Â§1; 1991 c.613 Â§1; 1991 c.962 Â§1]

Â Â Â Â Â  461.213 Sports-related lottery games. (1) The Oregon State Lottery Commission shall establish an electronic lottery game or games that are based upon the results of sporting events, the net proceeds from which shall be transferred to the Administrative Services Economic Development Fund for allocation as provided in ORS 461.543 (4) and (5). For the purposes of this section, games that are based on the results of greyhound or horse races shall not be considered to be games which are based upon the results of sporting events.

Â Â Â Â Â  (2) The Oregon State Lottery Commission shall separately record and account for the costs and net proceeds of electronic games operated under this section and ORS 461.543 (4) and (5). At such time as the commission makes the quarterly transfer of net proceeds provided for by ORS 461.540, it shall certify to the Oregon Department of Administrative Services the amount of such transfer which represents the net proceeds of games provided for in subsection (1) of this section. [1989 c.828 Â§4 (1), (2); 1991 c.345 Â§1; 1991 c.613 Â§3]

Â Â Â Â Â  Note: 461.213 is repealed July 1, 2007. See sections 3 and 4, chapter 810, Oregon Laws 2005.

Â Â Â Â Â  461.215 Video lottery games. (1) The Oregon State Lottery Commission may initiate a game or games using video devices, the proceeds from which shall be transferred to the Administrative Services Economic Development Fund for allocation as provided by law.

Â Â Â Â Â  (2) In the approval and purchase of video lottery games, game terminals and equipment, the lottery commission and any game operator, distributor, retailer or owner shall prefer goods or services that have been manufactured in this state if price, fitness and quality are otherwise equal.

Â Â Â Â Â  (3) The lottery commission shall separately record and account for the costs and net proceeds of games operated under this section. At such time as the lottery commission makes the quarterly transfer of net proceeds provided for by ORS 461.540, it shall certify to the Oregon Department of Administrative Services the amount of such transfer which represents the net proceeds of games provided for in subsection (1) of this section.

Â Â Â Â Â  (4) Video lottery terminals operated under authority of the lottery commission are specifically exempted from the provisions of 15 U.S.C. Â§1172. [1989 c.828 Â§6; 1991 c.461 Â§80; 1991 c.962 Â§2; 1993 c.18 Â§117]

Â Â Â Â Â  461.217 Video lottery game regulation; limitation on number and placement of terminals; rules. (1) As used in this section, Âvideo lottery game retailerÂ means a contractor under contract with the Oregon State Lottery to place video lottery game terminals on premises authorized by the contract.

Â Â Â Â Â  (2) A video lottery game terminal that offers a video lottery game authorized by the Director of the Oregon State Lottery shall be placed for operation only on the premises of an establishment that has a contract with the Oregon State Lottery as a video lottery game retailer. The terminal must be within the control of an employee of the video lottery game retailer. It shall not be placed in any other business or location.

Â Â Â Â Â  (3) A video lottery game terminal shall be placed only on the premises of an establishment licensed by the Oregon Liquor Control Commission with a full or limited on-premises sales license. A video lottery game terminal shall be placed only in that part of the premises that is posted by the commission as being closed to minors. In addition to the requirements of this subsection, the director may by rule establish such other criteria and conditions as the director determines appropriate for the placement of video lottery game terminals in establishments.

Â Â Â Â Â  (4) No more than six video lottery terminals shall be placed in or on premises described in subsection (3) of this section.

Â Â Â Â Â  (5) No more than 10 video lottery game terminals may be placed on the premises of a race meet licensee licensed under ORS 462.020 that qualifies as a video lottery game retailer. [1991 c.962 Â§10; 1999 c.351 Â§16; 2003 c.787 Â§1]

Â Â Â Â Â  461.220 Number and value of prizes; required information on lottery tickets; rules; advertising. (1) Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules that specify the number and value of prizes for winning tickets or shares in each lottery game including, without limitation, cash prizes, merchandise prizes, prizes consisting of deferred payments or annuities and prizes of tickets or shares in the same lottery game or other lottery games conducted by the Oregon State Lottery.

Â Â Â Â Â  (2) In each lottery game utilizing tickets, the following information shall be printed on each ticket:

Â Â Â Â Â  (a) A close approximation of the odds of winning some prize or some cash prize, as appropriate for the lottery game.

Â Â Â Â Â  (b) An approximation of a payout percentage that will be returned to players in the form of prizes for the lottery game. For online games, the approximation may be based on the average payout percentage over several prior years.

Â Â Â Â Â  (c) The statement that ÂLottery games are based on chance, should be played for entertainment only and should not be played for investment purposes.Â

Â Â Â Â Â  (3) A detailed tabulation of the estimated number of prizes of each particular prize denomination that are expected to be awarded in each lottery game and the close approximation of the odds of winning such prizes shall be available at each location at which tickets or shares in such lottery games are offered for sale to the public.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the commission may specify by rule the number and value of prizes for lottery games that use video devices or that use tickets or shares that allow a player to manually reveal covered play symbols, or the commission may make such information available at each location that offers such games using video devices, tickets or shares for sale to the public.

Â Â Â Â Â  (5) All television, radio and newspaper advertising of a lottery game shall include a disclaimer representing a close approximation of the odds of winning some prize and an approximation of the amount that will be returned to the players in the form of prizes for the game in the following words: ÂThe odds of winning some prize are one in (some number). The prize payout percentage is (some number).Â where the numbers stated represent a close approximation of the odds of winning some prize and the prize payout percentage. However, this subsection does not apply to advertising the purpose of which is to advertise the location where tickets may be purchased or to provide information about the winners.

Â Â Â Â Â  (6) All television, radio and newspaper advertising of lottery games funded by the lottery commission, including advertising that is intended to indicate where tickets may be purchased or to provide information about prize winners, shall include the disclaimer that ÂLottery games are based on chance, should be played for entertainment only and should not be played for investment purposes.Â

Â Â Â Â Â  (7) All television, radio and newspaper advertising intended to publicize projects or programs funded by lottery dollars shall include the disclaimer that ÂLottery games are based on chance and should be played for entertainment only.Â However, this subsection does not apply to any such advertising that has the sole purpose of educating the public about gambling addiction or available treatments.

Â Â Â Â Â  (8) All billboard advertising intended to promote a lottery game, to indicate where tickets may be purchased or to provide information about prize winners shall include the disclaimer that ÂLottery games should not be played for investment purposes.Â

Â Â Â Â Â  (9) All billboard advertising intended to publicize projects or programs funded by lottery dollars shall include the disclaimer that ÂLottery games should be played for entertainment only.Â

Â Â Â Â Â  (10) A disclaimer required by this section to be included in a written advertisement shall be of a size and in a form that allows an individual to readily notice and read the statement. A disclaimer required by this section to be included in a television or radio advertisement shall be spoken aloud and, in the case of television, must also be displayed visually in a form that allows an individual to readily notice and read the statement. [1985 c.2 Â§4(3); 1985 c.302 Â§4(3); 1985 c.458 Â§1(3); 1985 c.520 Â§1(3); 1991 c.63 Â§1; 1999 c.1069 Â§1; 2001 c.83 Â§1]

Â Â Â Â Â  461.230 Method for determining winners; rules. (1) Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules that specify the method for determining winners in each lottery game.

Â Â Â Â Â  (2) If a lottery game utilizes a manual drawing of winning numbers, a manual drawing among entries or a manual drawing among finalists:

Â Â Â Â Â  (a) The drawing must be open to the public;

Â Â Â Â Â  (b) The drawing must be witnessed by an independent certified public accountant or a professional representative of an independent certified public accountancy organization;

Â Â Â Â Â  (c) Any equipment used in the drawing must be inspected by the independent certified public accountant or the professional representative of an independent certified public accountancy organization and an employee of the lottery both before and after the drawing; and

Â Â Â Â Â  (d) The drawing and such inspections shall be recorded on both video and audio tape.

Â Â Â Â Â  (3)(a) When a drawing is held out of this state in conjunction with other state lotteries, the Oregon State Lottery shall conduct periodic studies of the drawingÂs security procedures. Any equipment used in a manual drawing must be inspected both before and after the drawing by a professional representative of an independent certified public accountancy organization and a representative of the state lottery designated by the director.

Â Â Â Â Â  (b) Any manual drawing and such inspections shall be recorded on both video and audio tape.

Â Â Â Â Â  (4) The lottery may use any of a variety of existing or future methods or technologies in determining winners. [1985 c.2 Â§4(4); 1985 c.302 Â§4(4); 1985 c.458 Â§1(4); 1985 c.520 Â§1 (4); 1991 c.613 Â§2; 1997 c.146 Â§1; 1997 c.625 Â§2; 1999 c.322 Â§40; 2003 c.59 Â§1]

Â Â Â Â Â  461.240 Sale price of tickets and shares; rules. (1) Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules specifying the retail sales price for each ticket or share for each lottery game. However, no ticket or share shall be sold for more than the retail sales price established by the commission.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the commission may specify by rule the retail sales price for tickets or shares that allow a player to manually reveal covered play symbols or may print the retail sales price on the ticket or share. [1985 c.2 Â§4 (5); 1985 c.302 Â§4 (5); 1985 c.458 Â§1 (5); 1985 c.520 Â§1 (5); 1989 c.418 Â§2; 2001 c.83 Â§2]

Â Â Â Â Â  461.250 Validation and payment of prizes; tabulation of sales and prizes; assignment of prizes; payment on behalf of deceased winner; claim period; ineligibility of lottery employees; rules. Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules to establish a system of verifying the validity of tickets or shares claimed to win prizes and to effect payment of such prizes, provided:

Â Â Â Â Â  (1) For the convenience of the public, lottery game retailers may be authorized by the commission to pay winners of up to $5,000 after performing validation procedures on their premises appropriate to the lottery game involved.

Â Â Â Â Â  (2) A prize may not be paid to a person under 18 years of age.

Â Â Â Â Â  (3) A video lottery game prize may not be paid to a person under 21 years of age.

Â Â Â Â Â  (4) A prize may not be paid arising from claimed tickets or shares that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the Oregon State Lottery by applicable deadlines, lacking in captions that confirm and agree with the lottery play symbols as appropriate to the lottery game involved or not in compliance with such additional specific rules or with public or confidential validation and security tests of the lottery appropriate to the particular lottery game involved. However, the commission may adopt rules to establish a system of verifying the validity of claims to prizes greater than $600 that are otherwise not payable under this subsection due to a lottery game retailerÂs losing, damaging or destroying the winning ticket or share while performing validation procedures thereon, and to effect payment of verified claims. A verification system established by the commission shall include appropriate public or confidential validation and security tests.

Â Â Â Â Â  (5) A particular prize in any lottery game may not be paid more than once, and in the event of a binding determination that more than one claimant is entitled to a particular prize, the sole remedy of such claimants is the award to each of them of an equal share in the prize.

Â Â Â Â Â  (6) The commission may specify that winners of less than $25 claim such prizes from either the same lottery game retailer who sold the winning ticket or share or from the lottery itself and may also specify that the lottery game retailer who sold the winning ticket or share be responsible for directly paying that prize.

Â Â Â Â Â  (7) Holders of tickets or shares shall have the right to claim prizes for one year after the drawing or the end of the lottery game or play in which the prize was won. The commission may define shorter time periods to claim prizes and for eligibility for entry into drawings involving entries or finalists. If a valid claim is not made for a prize payable directly by the lottery commission within the applicable period, the unclaimed prize shall remain the property of the commission and shall be allocated to the benefit of the public purpose.

Â Â Â Â Â  (8)(a) The right of any person to a prize shall not be assignable, except that:

Â Â Â Â Â  (A) Payment of any prize may be made according to the terms of a deceased prize winnerÂs signed beneficiary designation form filed with the commission or, if no such form has been filed, to the estate of the deceased prize winner.

Â Â Â Â Â  (B) Payment of any prize shall be made to a person designated pursuant to an appropriate judicial order or pursuant to a judicial order approving the assignment of the prize in accordance with ORS 461.253.

Â Â Â Â Â  (b) The director, commission and state shall be discharged of all further liability with respect to a specific prize payment upon making that prize payment in accordance with this subsection or ORS 461.253.

Â Â Â Â Â  (9) A ticket or share may not be purchased by, and a prize may not be paid to, a member of the commission, the director, the assistant directors or any employee of the state lottery or to any spouse, child, brother, sister or parent of such person.

Â Â Â Â Â  (10) Payments made according to the terms of a deceased prize winnerÂs signed beneficiary designation form filed with the commission are effective by reason of the contract involved and this statute and are not to be considered as testamentary devices or subject to ORS chapter 112. The director, commission and state shall be discharged of all liability upon payment of a prize.

Â Â Â Â Â  (11) In accordance with the provisions of the SoldiersÂ and SailorsÂ Civil Relief Act of 1940 (50 U.S.C.A. app. 525), a person while in active military service may claim exemption from the one-year ticket redemption requirement under subsection (7) of this section. However, the person must notify the commission by providing satisfactory evidence of possession of the winning ticket within the one-year period, and must claim the prize or share no later than one year after discharge from active military service. [1985 c.2 Â§4(6); 1985 c.302 Â§4(6); 1985 c.458 Â§1(6); 1985 c.520 Â§1(6); 1987 c.268 Â§1; 1991 c.22 Â§1; 1991 c.613 Â§4; 1993 c.206 Â§1; 1995 c.478 Â§3; 1997 c.249 Â§160; 1999 c.203 Â§1; 2003 c.58 Â§1]

Â Â Â Â Â  461.253 Voluntary assignment of prizes; petition for judicial order; issuance of order; commission intervention in proceeding. (1) Payment of a prize may be made to any person pursuant to a voluntary assignment of the right to receive future periodic prize payments, in whole or in part. Payment of a prize pursuant to an assignment made under this section must be made to a person designated as assignee under an appropriate judicial order of the circuit court for the county in which the assignor resides or in which the headquarters of the Oregon State Lottery Commission are located.

Â Â Â Â Â  (2) A copy of the petition for an order described in subsection (1) of this section and copies of all notices of any hearing in the matter shall be served on the commission not later than 10 days prior to any hearing or entry of any order. A nonrefundable processing fee of $500 for each assignee shall be paid to the commission when the copy of the petition is served on the commission.

Â Â Â Â Â  (3) The commission may intervene in a proceeding to protect the interests of the commission but shall not be considered an indispensable or necessary party. Notwithstanding the failure or refusal of the commission to appear in any proceeding, the Director of the Oregon State Lottery, the commission and the state shall be immune from liability for, and shall be discharged of all further liability with respect to, any amounts paid according to the terms of an order issued under this section.

Â Â Â Â Â  (4) A circuit court receiving a petition may issue an order approving the assignment and directing the commission to pay to the assignee all future prize payments so assigned upon finding that all of the following conditions have been met:

Â Â Â Â Â  (a) The assignment has been memorialized in writing and executed by the assignor and is subject to Oregon law;

Â Â Â Â Â  (b) The assignor provides a sworn declaration to the court attesting that the assignor is represented by independent legal counsel in connection with the assignment, has had the opportunity to receive independent financial and tax advice concerning the effects of the assignment, is of sound mind and is not acting under duress;

Â Â Â Â Â  (c) The proposed assignment does not and will not include or cover payments or portions of payments that are subject to a 30-day hold under ORS 461.715, unless appropriate provision is made in the order to satisfy the obligations giving rise to the hold; and

Â Â Â Â Â  (d) The proposed assignment and court order shall not require the commission to divide any prize payment so that portions of a single prize payment must be made to more than three persons at a time.

Â Â Â Â Â  (5) After receipt of a certified copy of a court order granted under this section, the commission shall acknowledge in writing to both the assignor and the assignee the agreement of the commission to make the prize payments in accordance with the provisions of the order. The commission shall thereafter make the prize payments in accordance with the order.

Â Â Â Â Â  (6) No modification or amendment to any assignment authorized by this section, and no additional or subsequent assignment of any prize, shall be valid or binding on the commission unless the modification, amendment or assignment is authorized by a separate judicial order issued in compliance with this section. [1995 c.478 Â§2]

Â Â Â Â Â  461.257 Judicial order suspending voluntary assignment laws upon finding of adverse tax consequences for all prize winners. Notwithstanding ORS 461.250 (8) or 461.253, if it is ever determined that prize winners who do not seek to assign their prize payments are subject to immediate income taxes on the prize payments just as if those prize winners had so assigned their prizes, the Oregon State Lottery Commission may intervene in a proceeding commenced under ORS 461.253 in order to raise the issue of adverse tax consequences in the proceeding. If the court determines that ORS 461.250 (8) and 461.253 or the issuance of an order approving an assignment of prize payments subjects prize winners who do not seek assignment of prize payments to immediate income taxes on their prize payments, the court shall refuse to authorize an assignment and shall issue an order that ORS 461.250 (8) and 461.253 are suspended and are of no force or effect so long as such determination and adverse tax consequences are in effect. An order issued by a court under this section shall suspend ORS 461.250 (8) and 461.253 throughout this state. An order issued under this section shall be final and shall remain in effect unless or until overturned or modified by a subsequent court order or the order of a reviewing court. [1995 c.478 Â§5; 2003 c.58 Â§6]

Â Â Â Â Â  Note: 461.257 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 461 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  461.260 Distribution of tickets and shares; rules. Upon recommendation of the Director of the Oregon State Lottery, the commission shall adopt rules specifying the manner of distribution, dissemination or sale of lottery tickets or shares to lottery game retailers or directly to the public, and the incentives, if any, for Oregon State Lottery employees, if any, engaged in such activities. [1985 c.2 Â§4(7); 1985 c.302 Â§4(7); 1985 c.458 Â§1(7); 1985 c.520 Â§1(7)]

LOTTERY GAME RETAILERS

Â Â Â Â Â  461.300 Selection of retailers; rules; contracts. (1) The Oregon State Lottery Commission shall adopt rules specifying the terms and conditions for contracting with lottery game retailers so as to provide adequate and convenient availability of tickets or shares to prospective buyers of each lottery game as appropriate for each such game. Nothing in this subsection is intended to preclude the lottery from selling tickets or shares directly to the public.

Â Â Â Â Â  (2)(a) The Director of the Oregon State Lottery shall, pursuant to this chapter, and the rules of the commission, select as lottery game retailers such persons as deemed to best serve the public convenience and promote the sale of tickets or shares. A person under the age of 18 may not be a lottery game retailer. In the selection of a lottery game retailer, the director shall consider factors such as financial responsibility, integrity, reputation, accessibility of the place of business or activity to the public, security of the premises, the sufficiency of existing lottery game retailers for any particular lottery game to serve the public convenience and the projected volume of sales for the lottery game involved.

Â Â Â Â Â  (b) Except when the director recommends, and the commission concludes, that it is reasonable and prudent to waive disclosure requirements under this section and that to do so will not jeopardize the fairness, integrity, security and honesty of the lottery, prior to the execution of any contract with a lottery game retailer, the lottery game retailer shall disclose to the lottery the names and addresses of the following:

Â Â Â Â Â  (A) If the lottery game retailer is a corporation but not a private club as described in ORS 471.175, the officers, each director who owns or controls three percent or more of the voting stock and each stockholder who owns 10 percent or more of the outstanding stock in such corporation.

Â Â Â Â Â  (B) If the lottery game retailer is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

Â Â Â Â Â  (C) If the lottery game retailer is an association but not a private club as described in ORS 471.175, the members, officers and directors.

Â Â Â Â Â  (D) If the lottery game retailer is a subsidiary but not a private club as described in ORS 471.175, the officers, each director who owns or controls three percent or more of the voting stock and each stockholder who owns 10 percent or more of the outstanding stock of the parent corporation thereof.

Â Â Â Â Â  (E) If the lottery game retailer is a partnership, joint venture or limited liability company, all of the general partners, limited partners, joint venturers, members of a limited liability company whose investment commitment or membership interest is 10 percent or more, and managers of a limited liability company.

Â Â Â Â Â  (F) If the parent company, general partner, limited partner, joint venturer, stockholder, member or manager of a limited liability company is itself a corporation, trust, association, subsidiary, partnership, joint venture or limited liability company, then the director may require that all of the information required by this paragraph be disclosed for such other entity as if it were itself a lottery game retailer to the end that full disclosure of ultimate ownership be achieved.

Â Â Â Â Â  (G) If any member, 18 years of age or older, of the immediate family of any video lottery game retailer, or any member, 18 years of age or older, of the immediate family of any individual whose name is required to be disclosed under this paragraph, is involved in the video lottery game retailerÂs business in any capacity, then all of the information required in this paragraph shall be disclosed for such immediate family member as if the family member were a video lottery game retailer.

Â Â Â Â Â  (H) If any immediate family member, 18 years of age or older, of any lottery game retailer, other than a video lottery game retailer, or of any person whose name is required to be disclosed under this paragraph is involved in the lottery game retailerÂs business in any capacity, then the lottery game retailer shall identify the immediate family member to the Oregon State Lottery, and shall report the capacity in which the immediate family member is involved in the lottery game retailerÂs business if requested by the director. Full disclosure of immediate family members working in the business may be required only if the director has just cause for believing the immediate family member may be a threat to the fairness, integrity, security or honesty of the lottery.

Â Â Â Â Â  (I) If the lottery game retailer is a private club as described in ORS 471.175, the treasurer, officers, directors and trustees who oversee or direct the operation of the food, beverage, lottery or other gambling-related activities of the private club and each manager in charge of the food, beverage, lottery or other gambling-related activities of the private club.

Â Â Â Â Â  (J) Any other person required by rule of the commission.

Â Â Â Â Â  (c) Any person required to disclose information under paragraph (b) of this subsection shall disclose additional information for retail contract approval that the director determines to be appropriate.

Â Â Â Â Â  (d) The commission may refuse to grant a lottery game retail contract to any lottery game retailer or any natural person whose name is required to be disclosed under paragraph (b) of this subsection, who has been convicted of violating any of the gambling laws of this state, general or local, or has been convicted at any time of any crime. The lottery may require payment by each lottery game retailer to the lottery of an initial nonrefundable application fee or an annual fee, or both, to maintain the contract to be a lottery game retailer.

Â Â Â Â Â  (e) A person who is a lottery game retailer may not be engaged exclusively in the business of selling lottery tickets or shares. A person lawfully engaged in nongovernmental business on state or political subdivision property or an owner or lessee of premises which lawfully sells alcoholic beverages may be selected as a lottery game retailer. State agencies, except for the state lottery, political subdivisions or their agencies or departments may not be selected as a lottery game retailer. The director may contract with lottery game retailers on a permanent, seasonal or temporary basis.

Â Â Â Â Â  (3) The authority to act as a lottery game retailer is not assignable or transferable.

Â Â Â Â Â  (4) The director may terminate a contract with a lottery game retailer based on the grounds for termination included in the contract or commission rules governing the contract. The grounds for termination must include, but are not limited to, the knowing sale of lottery tickets or shares to any person under the age of 18 years or knowingly permitting a person under the age of 21 years to operate a video lottery game terminal.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, when a lottery game retail contract requires the lottery game retailer to maintain a minimum weekly sales average, the lottery game retailer may avoid termination of the contract for failure to meet the minimum weekly sales average by agreeing, prior to termination, to pay the state lottery the difference between the actual weekly cost incurred by the lottery to maintain the contract and the weekly proceeds that are collected by the lottery from the sales of that lottery game retailer, less expenses that are dedicated by statute, rule or contract to other purposes. The director may not terminate the contract of a lottery game retailer for failure to meet a minimum weekly sales average unless the director first allows the lottery game retailer an opportunity to make the payment described in this subsection.

Â Â Â Â Â  (6) The commission shall adopt by rule an alternative dispute resolution process for disputes arising from a contract with a lottery game retailer that must be included in every contract between the commission and lottery game retailers. The commission shall develop the dispute resolution process required by this section in conformity with ORS 183.502. [1985 c.2 Â§5(1) to (4); 1985 c.302 Â§5(1) to (4); 1995 c.728 Â§1; 1997 c.483 Â§Â§1,2; 1999 c.351 Â§17; 2003 c.58 Â§2; 2005 c.166 Â§1; 2005 c.267 Â§1]

Â Â Â Â Â  461.310 Compensation for retailers. Upon recommendation of the Director of the Oregon State Lottery, the commission shall determine the compensation to be paid to lottery game retailers for their sales of lottery tickets or shares. Until the commission shall otherwise determine, the compensation paid to lottery game retailers shall be five percent of the retail price of the tickets or shares plus an incentive bonus of one percent based on attainment of sales volume or other objectives specified by the director for each lottery game. In cases of a lottery game retailer whose rental payments for premises are contractually computed in whole or in part, on the basis of a percentage of retail sales, and where such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state-operated lottery, the compensation received by the lottery game retailer from the Oregon State Lottery shall be deemed to be the amount of the retail sale for the purposes of such contractual computation. [1985 c.2 Â§5(5); 1985 c.302 Â§5(5)]

Â Â Â Â Â  461.330 Display of certificate of authority; bond or letter of credit; payments for tickets or shares. (1) No lottery tickets or shares shall be sold by a lottery game retailer unless the lottery game retailer has on display on the premises a certificate of authority signed by the Director of the Oregon State Lottery to sell lottery tickets or shares.

Â Â Â Â Â  (2) The director may require a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 from any lottery game retailer in an amount specified in the Oregon State Lottery rules adopted by the commission or may purchase a blanket bond or a blanket letter of credit issued by an insured institution as defined in ORS 706.008 covering the activities of all or a selected group of lottery game retailers.

Â Â Â Â Â  (3) No payment by lottery game retailers to the lottery for tickets or shares shall be in cash. All such payments shall be in the form of a check, bank draft, electronic fund transfer or other recorded financial instrument as determined by the director. [1985 c.2 Â§5(7) to (9); 1985 c.302 Â§5(7) to (9); 1991 c.331 Â§66; 1997 c.631 Â§476]

Â Â Â Â Â  461.335 Temporary letter of authority; grounds for revocation. (1) The Oregon State Lottery Commission may grant a temporary letter of authority for a period not to exceed 90 days on change of ownership applications for certificates of authority granted under this chapter if the applicant pays the fee prescribed by the commission for a temporary letter of authority. A temporary letter of authority issued under this section does not constitute a lottery game retail contract for the purposes of ORS 461.300.

Â Â Â Â Â  (2) The commission, summarily and without prior administrative proceedings, may revoke a temporary letter of authority any time during the 90 days if the commission finds that any of the grounds for refusing a lottery game retail contract or terminating a contract under ORS 461.300 exist.

Â Â Â Â Â  (3) A person subject to subsection (2) of this section shall be given an interview under the direction of the commission if the person requests an interview prior to revocation of a temporary letter of authority. However, the proceedings are not a contested case under ORS chapter 183. [2001 c.150 Â§2]

LOTTERY VENDORS AND CONTRACTORS

Â Â Â Â Â  461.400 Procurements. Notwithstanding other provisions of law, the Director of the Oregon State Lottery may purchase or lease such goods or services as are necessary for effectuating the purposes of this chapter. The commission may not contract with any private party or nongovernmental entity for the operation and administration of the Oregon State Lottery established by this chapter. However, the foregoing shall not preclude procurements which integrate functions such as lottery game design, supply of goods and services, advertising and public relations. In all procurement decisions, the director and Oregon State Lottery Commission shall take into account the particularly sensitive nature of the state lottery, shall consider the lotteryÂs potential contribution to the development of and citizenÂs access to the stateÂs telecommunications infrastructure, and shall act to promote and insure integrity, security, honesty and fairness in the operation and administration of the state lottery and the objective of raising net revenues for the benefit of the public purpose described in section 4, Article XV of the Constitution of the State of Oregon. [1985 c.2 Â§6(1); 1985 c.302 Â§6(1); 1991 c.962 Â§11]

Â Â Â Â Â  461.410 Vendor disclosure for major procurements. (1) In order to allow an evaluation by the Oregon State Lottery of the competence, integrity, background, character and nature of the true ownership and control of lottery vendors, any person who submits a bid, proposal or offer as part of a procurement for a contract for the printing of tickets used in any lottery game, any goods or services involving the receiving or recording of number selection in any lottery game, or any goods or services involving the determination of winners in any lottery game, which are hereby referred to as major procurements, shall first disclose at the time of submitting such bid, proposal or offer to the state lottery all of the following items:

Â Â Â Â Â  (a) A disclosure of the lottery vendorÂs name and address and, as applicable, the name and address of the following:

Â Â Â Â Â  (A) If the vendor is a corporation, the officers, directors and each stockholder in such corporation; except that, in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 15 percent or more of such securities need be disclosed.

Â Â Â Â Â  (B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

Â Â Â Â Â  (C) If the vendor is an association, the members, officers and directors.

Â Â Â Â Â  (D) If the vendor is a subsidiary, the officers, directors and each stockholder of the parent corporation thereof; except that, in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 15 percent or more of such securities need be disclosed.

Â Â Â Â Â  (E) If the vendor is a partnership or joint venture, all of the general partners, limited partners or joint venturers.

Â Â Â Â Â  (F) If the parent company, general partner, limited partner or joint venturer of any vendor is itself a corporation, trust, association, subsidiary, partnership or joint venture, then all of the information required in this section shall be disclosed for such other entity as if it were itself a vendor to the end that full disclosure of ultimate ownership be achieved.

Â Â Â Â Â  (G) If any member of the immediate family of any vendor is involved in the vendorÂs business in any capacity, then all of the information required in this section shall be disclosed for such immediate family member as if the family member were a vendor.

Â Â Â Â Â  (H) If the vendor subcontracts any substantial portion of the work to be performed to a subcontractor, then all of the information required in this section shall be disclosed for such subcontractor as if it were itself a vendor.

Â Â Â Â Â  (I) The persons or entities in subparagraphs (A) to (H) of this paragraph, along with the vendor itself, shall be referred to as control persons.

Â Â Â Â Â  (b) A disclosure of all the states and jurisdictions in which each control person does business, and the nature of that business for each such state or jurisdiction.

Â Â Â Â Â  (c) A disclosure of all the states and jurisdictions in which each control person has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services and the nature of the goods or services involved for each such state or jurisdiction.

Â Â Â Â Â  (d) A disclosure of all the states and jurisdictions in which each control person has applied for, has sought renewal of, has received, has been denied, has pending or has had revoked a gaming license of any kind, and the disposition of such in each such state or jurisdiction. If any gaming license has been revoked or has not been renewed or any gaming license application has been either denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying this failure to receive such a license must be disclosed.

Â Â Â Â Â  (e) A disclosure of the details of any conviction or judgment of a state or federal court of each control person of any felony and any other criminal offense other than traffic offenses.

Â Â Â Â Â  (f) A disclosure of the details of any bankruptcy, insolvency, reorganization or any pending litigation of each control person.

Â Â Â Â Â  (g) A disclosure for each control person who is a natural person of employment, residence, education and military history since the age of 18 years, and any federal, state or local elective position ever held by such person.

Â Â Â Â Â  (h) A disclosure consolidating all reportable information on all reportable contributions by each control person to any local, state or federal political candidate or political committee in this state for the past five years that is reportable under any existing state or federal law.

Â Â Â Â Â  (i) A disclosure of the identity of any entity with which each control person has a joint venture or other contractual arrangement to supply any state or jurisdiction with gaming goods or services, including a disclosure with regard to such entity of all of the information requested under paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (j) A disclosure consisting of financial statements of the lottery vendor for the past three years.

Â Â Â Â Â  (k) A disclosure of any economic interest as contemplated by ORS 244.060 to 244.080, known to the lottery vendor to be held by any of the persons named in ORS 244.050 (1)(a), any lottery commissioner, the lottery director, or the assistant directors of the state lottery, in any lottery vendor or its control persons.

Â Â Â Â Â  (L) Such additional disclosures and information as the director may determine to be appropriate for the procurement involved.

Â Â Â Â Â  (2) No contract for a major procurement with any vendor who has not complied with the disclosure requirements described in this section for each of its control persons shall be entered into or be enforceable. Any contract with any lottery contractor who does not comply with such requirements for periodically updating such disclosures from each of its control persons during the tenure of such contract as may be specified in such contract may be terminated by the commission. [1985 c.2 Â§6(2); 1985 c.302 Â§6(2)(a) to (m)]

Â Â Â Â Â  461.420 Contract with vendor convicted of crime prohibited. No contract for a major procurement with any lottery vendor shall be entered into if any control person of that lottery vendor has been convicted of a crime, unless, after investigation, the finding of the commission determines that the crime bears no relationship to the lottery vendorÂs ability to perform honestly in carrying out the contract. [1985 c.2 Â§6(2)(m); 1985 c.302 Â§6(2)(n)]

Â Â Â Â Â  461.430 Contractor required to comply with applicable laws; performance bond. (1) Each lottery contractor shall perform its contract consistent with the laws of this state, federal law, and laws of the state or states in which such lottery contractor is performing or producing, in whole or in parts, any of the goods or services contracted for hereunder.

Â Â Â Â Â  (2) Each lottery contractor for the printing of tickets used in any lottery game, for providing goods or services involving the receiving or recording of number selections in any lottery game or for providing goods or services involving the determination of winners in any lottery game shall, at the time of executing the contract with the commission, post a performance bond with the commission, using a surety acceptable to the commission, in an amount acceptable to the commission. [1985 c.2 Â§6(3), (4); 1985 c.302 Â§6(3), (4); 1989 c.418 Â§1]

Â Â Â Â Â  461.440 CommissionÂs authority to contract; rules. Subject to rules adopted by the commission, the Director of the Oregon State Lottery may enter into all contracts necessary to accomplish the purposes of this chapter. The rules shall cover contracts for materials, supplies, equipment, services and professional services and to the extent that is reasonable shall follow the public policy of open competitive procurement. The commission shall also consider security, competence, experience, timely performance and maximization of net revenues in developing rules governing procurement actions. All contract awards for major procurements shall be approved by the commission. [1985 c.2 Â§6(5); 1985 c.302 Â§6(5)]

Â Â Â Â Â  461.445 Policy on payment to contractors. In establishing its schedule of payments to contractors, the Oregon State Lottery Commission shall undertake to develop a system that maximizes the net revenue to the state for the public purpose consistent with providing a reasonable rate of return for contractors. [1991 c.962 Â§12]

Â Â Â Â Â  Note: 461.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 461 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOTTERY FINANCES

Â Â Â Â Â  461.500 Lottery to be self-supporting; allocation of revenues. (1) Except for such moneys as are necessary to temporarily fund the start-up of the state-operated lottery established by the Constitution of the State of Oregon and this chapter, the Oregon State Lottery shall operate as a self-supporting revenue-raising agency of state government and no appropriations, loans or other transfers of state funds shall be made to it.

Â Â Â Â Â  (2) At least 84 percent of the total annual revenues from the sale of state lottery tickets or shares shall be returned to the public in the form of prizes and net revenues benefiting the public purpose described in section 4, Article XV of the Constitution of the State of Oregon. At least 50 percent of the total annual revenues shall be returned to the public in the form of prizes as described in this chapter. All unclaimed prize money shall remain the property of the commission and shall be allocated to the benefit of the public purpose. No more than 16 percent of the total annual revenues shall be allocated for payment of expenses of the state lottery as described in this chapter. To the extent that expenses, including the contingency reserve, of the state lottery are less than 16 percent of the total annual revenues as described in this chapter, any surplus funds shall also be allocated to the benefit of the public purpose. [1985 c.2 Â§1(4),(5); 1985 c.302 Â§1(4),(5)]

Â Â Â Â Â  461.510 State Lottery Fund; types of disbursements. (1) All money payable to the commission shall be deposited in an account known as the State Lottery Fund. The State Lottery Fund shall receive all proceeds from the sale of lottery tickets or shares, the temporary loan for initial start-up costs, interest and all other moneys credited to the Oregon State Lottery from any other lottery-related source. The State Lottery Fund is continuously appropriated for the purpose of administering and operating the commission and the state lottery.

Â Â Â Â Â  (2) Disbursements shall be made from the State Lottery Fund for any of the following purposes:

Â Â Â Â Â  (a) The payment of prizes to the holders of valid winning lottery tickets or shares;

Â Â Â Â Â  (b) Expenses of the commission and the state lottery;

Â Â Â Â Â  (c) Repayment of any funds advanced from the temporary loan for initial start-up costs and the interest on any such funds advanced; and

Â Â Â Â Â  (d) Transfer of funds from the State Lottery Fund to the benefit of the public purpose described in section 4, Article XV of the Constitution of the State of Oregon.

Â Â Â Â Â  (3) As nearly as practical, at least 50 percent of the total projected revenue, computed on a year-round basis, accruing from the sales of all state lottery tickets or shares shall be apportioned for payment of prizes.

Â Â Â Â Â  (4) Expenses of the state lottery shall include all costs incurred in the operation and administration of the state lottery and all costs resulting from any contracts entered into for the purchase or lease of goods or services required by the commission including, but not limited to, the costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, compensation paid to lottery game retailers, bonding for lottery game retailers, printing, distribution of tickets and shares, reimbursing other governmental entities for services provided to the state lottery, transfers to a contingency reserve, and for any other goods and services necessary for effectuating the purposes of this chapter. No more than 16 percent of the total annual revenues accruing from the sale of all lottery tickets and shares from all lottery games shall be allocated for the payment of the expenses of the state lottery. The commission shall determine the amount necessary for a reasonable contingency reserve within the amount allocated for payment of expenses.

Â Â Â Â Â  (5) The state lottery shall pay all prizes and all of its expenses out of the revenues it receives from the sale of tickets and shares to the public and turn over the net proceeds therefrom to a fund to be established by the Legislative Assembly from which the Legislative Assembly shall make appropriations for the benefit of the public purpose described in section 4, Article XV of the Constitution of the State of Oregon. [1985 c.2 Â§7(1) to (5); 1985 c.302 Â§7(1) to (5); 1987 c.268 Â§2; 1989 c.966 Â§52]

Â Â Â Â Â  461.520 Establishment of checking accounts and petty cash fund. (1) The Director of the Oregon State Lottery is authorized to establish in the State Treasury checking accounts as may be required to disburse by check the payment of any disbursement authorized by ORS 461.510 (2) from the State Lottery Fund as well as any transfer to the State Lottery Fund as may be required.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 461.510 (1), the director is authorized to direct the deposit of any and all moneys payable to the commission to the credit of any checking account in the State Treasury created for processing State Lottery Fund moneys.

Â Â Â Â Â  (3) The commission is authorized to establish a petty cash fund in an amount not to exceed $1,000 from any funds made available to the commission. The petty cash fund shall operate in accordance with the procedures defined in ORS 293.180. [1985 c.302 Â§7(6)]

Â Â Â Â Â  461.530 Oregon State Lottery Fund. There is hereby created within the General Fund the Oregon State Lottery Fund which is continuously appropriated for the purpose of administering and operating the commission and the Oregon State Lottery. [1985 c.2 Â§1(6); 1985 c.302 Â§1(6)]

Â Â Â Â Â  461.535 Intercollegiate Athletic Fund. The Intercollegiate Athletic Fund is created separate and distinct from the General Fund. The fund shall consist of revenues credited to the Sports Lottery Account under ORS 461.213 and 461.543 (4) and (5) and any other revenues available to the fund. [1989 c.828 Â§1; 1991 c.461 Â§81; 1991 c.962 Â§3]

Â Â Â Â Â  Note: The amendments to 461.535 by section 1, chapter 810, Oregon Laws 2005, take effect July 1, 2007. See section 4, chapter 810, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  461.535. The Intercollegiate Athletic Fund is created separate and distinct from the General Fund. The fund shall consist of revenues credited to the Sports Lottery Account under ORS 461.543 (4) and any other revenues available to the fund.

Â Â Â Â Â  461.540 Administrative Services Economic Development Fund. (1) There hereby is established in the General Fund of the State Treasury the Administrative Services Economic Development Fund. All moneys transferred from the State Lottery Fund, interest earnings credited to this fund and other moneys authorized to be transferred to this fund from whatever source are appropriated continuously for any of the following public purposes:

Â Â Â Â Â  (a) Creating jobs;

Â Â Â Â Â  (b) Furthering economic development in Oregon; or

Â Â Â Â Â  (c) Financing public education.

Â Â Â Â Â  (2) Moneys shall be transferred from the Administrative Services Economic Development Fund to the Education Stability Fund established under ORS 348.696 as described in section 4, Article XV of the Oregon Constitution.

Â Â Â Â Â  (3) As used in this section and section 4, Article XV of the Oregon Constitution:

Â Â Â Â Â  (a) ÂCreating jobsÂ includes, but is not limited to:

Â Â Â Â Â  (A) Supporting the creation of new jobs in Oregon;

Â Â Â Â Â  (B) Helping prevent the loss of existing jobs in Oregon;

Â Â Â Â Â  (C) Assisting with work transition to new jobs in Oregon; or

Â Â Â Â Â  (D) Training or retraining workers.

Â Â Â Â Â  (b) ÂEducationÂ includes, but is not limited to, the Education Stability Fund established under ORS 348.696 and specific programs that support the following:

Â Â Â Â Â  (A) Prekindergartens;

Â Â Â Â Â  (B) Elementary and secondary schools;

Â Â Â Â Â  (C) Community colleges;

Â Â Â Â Â  (D) Higher education;

Â Â Â Â Â  (E) Continuing education;

Â Â Â Â Â  (F) Workforce training and education programs; or

Â Â Â Â Â  (G) Financial assistance to Oregon students.

Â Â Â Â Â  (c) ÂFurthering economic developmentÂ includes, but is not limited to, providing:

Â Â Â Â Â  (A) Services or financial assistance to for-profit and nonprofit businesses located or to be located in Oregon;

Â Â Â Â Â  (B) Services or financial assistance to business or industry associations to promote, expand or prevent the decline of their businesses; or

Â Â Â Â Â  (C) Services or financial assistance for facilities, physical environments or development projects, as defined in ORS 285B.410, that benefit OregonÂs economy. [1985 c.302 Â§7(7); 1995 c.12 Â§7; 2002 s.s.3 c.6 Â§18; 2005 c.835 Â§27]

Â Â Â Â Â  461.543 Sports Lottery Account; distribution of revenues. (1) Except as otherwise specified in subsection (5) of this section, the Sports Lottery Account is continuously appropriated to and shall be used by the State Board of Higher Education to fund sports programs at state institutions of higher education. Seventy percent of the revenues in the fund shall be used to fund nonrevenue producing sports and 30 percent shall be used for revenue producing sports. Of the total amount available in the fund, at least 50 percent shall be made available for womenÂs athletics.

Â Â Â Â Â  (2) The State Board of Higher Education shall allocate moneys in the Sports Lottery Account among the institutions of higher education under its jurisdiction giving due consideration to:

Â Â Â Â Â  (a) The athletic conference to which the institution belongs and the relative costs of competing in that conference.

Â Â Â Â Â  (b) The level of effort being made by the institution to generate funds and support from private sources.

Â Â Â Â Â  (3) As used in subsections (1) to (3) of this section, Ârevenue producing sportÂ is a sport that produces net revenue over expenditures during a calendar year or if its season extends into two calendar years, produces net revenue over expenditures during the season.

Â Â Â Â Â  (4) An amount equal to the net proceeds of games provided for in ORS 461.213 (1) shall be allocated from the Administrative Services Economic Development Fund to the Sports Lottery Account.

Â Â Â Â Â  (5) The amounts received by the Sports Lottery Account shall be allocated as follows:

Â Â Â Â Â  (a) Eighty-eight percent for the purposes specified in subsections (1) to (3) of this section, but not to exceed $8 million annually, adjusted annually pursuant to the Consumer Price Index, as defined in ORS 327.006.

Â Â Â Â Â  (b) Twelve percent for the purpose of scholarships, to be distributed equally between scholarships based on academic merit and scholarships based on need, as determined by rule of the State Board of Higher Education, but not to exceed $1,090,909 annually.

Â Â Â Â Â  (c) All additional money to the Oregon Student Assistance Commission for the Oregon Opportunity Grant program under ORS 348.260. [1989 c.828 Â§Â§2,4 (3) and (4); 1991 c.461 Â§82; 1991 c.780 Â§28; 1999 c.704 Â§25; 1999 c.1070 Â§16]

Â Â Â Â Â  Note: The amendments to 461.543 by section 2, chapter 810, Oregon Laws 2005, take effect July 1, 2007. See section 4, chapter 810, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  461.543. (1) Except as otherwise specified in subsection (5) of this section, the Sports Lottery Account is continuously appropriated to and shall be used by the State Board of Higher Education to fund sports programs at state institutions of higher education. Seventy percent of the revenues in the fund shall be used to fund nonrevenue producing sports and 30 percent shall be used for revenue producing sports. Of the total amount available in the fund, at least 50 percent shall be made available for womenÂs athletics.

Â Â Â Â Â  (2) The State Board of Higher Education shall allocate moneys in the Sports Lottery Account among the institutions of higher education under its jurisdiction giving due consideration to:

Â Â Â Â Â  (a) The athletic conference to which the institution belongs and the relative costs of competing in that conference.

Â Â Â Â Â  (b) The level of effort being made by the institution to generate funds and support from private sources.

Â Â Â Â Â  (3) As used in subsections (1) to (3) of this section, Ârevenue producing sportÂ is a sport that produces net revenue over expenditures during a calendar year or if its season extends into two calendar years, produces net revenue over expenditures during the season.

Â Â Â Â Â  (4) An amount equal to one percent of the moneys transferred to the Administrative Services Economic Development Fund from the State Lottery Fund shall be allocated from the Administrative Services Economic Development Fund to the Sports Lottery Account.

Â Â Â Â Â  (5) The amounts received by the Sports Lottery Account shall be allocated as follows:

Â Â Â Â Â  (a) Eighty-eight percent for the purposes specified in subsections (1) to (3) of this section, but not to exceed $8 million annually, adjusted annually pursuant to the Consumer Price Index, as defined in ORS 327.006.

Â Â Â Â Â  (b) Twelve percent for the purpose of scholarships, to be distributed equally between scholarships based on academic merit and scholarships based on need, as determined by rule of the State Board of Higher Education, but not to exceed $1,090,909 annually.

Â Â Â Â Â  (c) All additional money to the Oregon Student Assistance Commission for the Oregon Opportunity Grant program under ORS 348.260.

Â Â Â Â Â  461.544 Use of proceeds of video lottery games. All net proceeds from video lottery games shall be allocated to the Administrative Services Economic Development Fund. [1991 c.461 Â§Â§1,78; 1993 c.18 Â§118; 1995 c.814 Â§9]

Â Â Â Â Â  Note: 461.544 to 461.549, 461.555, 461.725 and 461.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 461 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  461.545 [1989 c.828 Â§7; repealed by 1991 c.461 Â§79 and 1991 c.962 Â§15]

Â Â Â Â Â  461.546 [1991 c.962 Â§2a; 1993 c.18 Â§119; repealed by 1995 c.814 Â§4]

Â Â Â Â Â  461.547 Distribution of certain video lottery revenues to counties for economic development. (1) The Oregon State Lottery Commission shall transfer an amount equal to 2.5 percent of the net receipts from video lottery games from the State Lottery Fund to counties for economic development activities. Ninety percent of the moneys shall be distributed to each county in proportion to the gross receipts from video lottery games from each county. Ten percent of the moneys shall be distributed in equal amounts to each county.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂGross receipts from video lottery gamesÂ means the amount of money inserted into video lottery games plus the value of any free game prizes used by players for subsequent games.

Â Â Â Â Â  (b) ÂNet receipts from video lottery gamesÂ means the amount of money that is received from the operation of video lottery games after the payment of prizes but prior to any other payment. [1991 c.461 Â§94; 1993 c.18 Â§118a; 2003 c.734 Â§Â§10,10a]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.548 Video lottery proceeds to be treated separately from other lottery proceeds. Notwithstanding any other provision of law, the Oregon State Lottery Commission shall meet the constitutional requirements for prizes and administrative costs separately for video and all other lottery games. The lottery commission shall not intermingle the results of video lottery games for the purpose of calculating the allowable limit on administrative expenses of other lottery games. [1991 c.962 Â§14]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.549 Use of video lottery proceeds for treatment of gambling-related behavioral problems. (1) The Legislative Assembly finds that emotional and behavioral problems related to gambling may impose additional costs on state government and on the state economy, such as additional mental health expenditures, increased law enforcement costs and lost economic output. The use of a portion of the net receipts from video lottery games to pay the costs of preventing and treating emotional and behavioral problems related to gambling promotes the creation of jobs and this stateÂs economic development by offsetting and treating the negative economic consequences of such behavior.

Â Â Â Â Â  (2) In each fiscal quarter, commencing with the fiscal quarter beginning July 1, 2001, there is allocated from the Administrative Services Economic Development Fund to the Problem Gambling Treatment Fund established by ORS 409.435 an amount of not less than one percent of the moneys transferred from the State Lottery Fund to the Administrative Services Economic Development Fund during that fiscal quarter. [1995 c.814 Â§1; 1999 c.985 Â§1]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.550 Expenditure limitation not applicable to lottery. All expenditures from the State Lottery Fund or the fund established by the Legislative Assembly to disburse net lottery proceeds are exempt from any state expenditure limitation. [1985 c.302 Â§8(8)]

Â Â Â Â Â  461.555 Capital Construction Trust Fund; sources; uses. (1) There is established in the State Treasury a Capital Construction Trust Fund separate and distinct from the General Fund. Interest on the fund shall accrue to the fund.

Â Â Â Â Â  (2) The fund shall consist of amounts allocated to it from the Administrative Services Economic Development Fund.

Â Â Â Â Â  (3) The fund is to be used to meet capital construction costs. [1991 c.461 Â§77]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.560 Taxation of sales and prizes. (1) No state or local taxes shall be imposed upon the sale of lottery tickets or shares of the Oregon State Lottery established by this chapter or any prize awarded by the state lottery established by this chapter that does not exceed $600. A prize awarded by the state lottery that is greater than $600 shall be subject to tax under ORS chapters 314 to 318 and any other applicable state or local tax. For purposes of this section, Âprize awarded by the state lotteryÂ includes a prize awarded by a multistate lottery association of which the Oregon State Lottery is a member if the ticket upon which the prize is awarded was sold in this state.

Â Â Â Â Â  (2) A city, county or other political subdivision in this state may not impose, by charter provision or ordinance, or collect a tax that is imposed on lottery game retailers only and that is measured by or based upon the amount of the commissions or other compensation received by lottery game retailers for selling tickets or shares in lottery games. However, if a city, county or other political subdivision levies or imposes generally on a nondiscriminatory basis throughout the jurisdiction of the taxing authority an income, gross income or gross receipts tax, as otherwise provided by law, such tax may be levied or imposed upon lottery game retailers. [1985 c.2 Â§8(1); 1985 c.302 Â§8(1); 1995 c.95 Â§1; 1997 c.849 Â§1; 1999 c.143 Â§6]

PROHIBITED CONDUCT

Â Â Â Â Â  461.600 Sales to minors. (1) Tickets or shares in lottery games, including tickets or shares sold from vending machines or other devices, may not be sold to a person under 18 years of age.

Â Â Â Â Â  (2) Video lottery game terminals may not be operated by a person under 21 years of age.

Â Â Â Â Â  (3) The Oregon State Lottery Commission shall establish safeguards to ensure that lottery game retailers comply with the requirements of this section. [1985 c.2 Â§5(6); 1985 c.302 Â§5(6); 2003 c.58 Â§3]

MISCELLANEOUS

Â Â Â Â Â  461.700 Additional disclosure requirements; costs of investigation. (1) Any person required to submit disclosure information under this chapter, in addition to the requirements specifically listed in this chapter, shall also submit for each individual the true name, as well any other name used, date of birth, place of birth, Social Security number, current residence address, and residence address for the last 10 years, current marital status including how long, spouseÂs name, address, date of birth and Social Security number. The person required to disclose must submit an individual sworn statement as to any criminal convictions and the nature thereof. The sworn statement must also contain authorization for the Attorney General and the Assistant Director for Security to confirm with the Oregon Department of Revenue and the United States Internal Revenue Service the truthfulness of the sworn statement with regard to tax matters. The commission shall develop a disclosure form which identifies the information required to be disclosed, including a certification that the information provided is correct. The form shall be sworn and bear the warning that the applicant bears responsibility for excessive investigation costs and that the providing of false information constitutes the crime of false swearing under ORS 162.075 which is a Class A misdemeanor.

Â Â Â Â Â  (2) If the costs of investigation of any applicant exceeds the usual costs of such investigations, the applicant shall be billed for the excessive costs. The payment thereof shall be credited to the State Lottery Fund as a reimbursement of administrative costs. [1985 c.302 Â§14]

Â Â Â Â Â  461.710 [Formerly 284.430; renumbered 280.518 in 1991]

Â Â Â Â Â  461.715 Holding of certain lottery prizes for child support; rules; procedure. (1) The Oregon State Lottery Commission, by rule, shall develop procedures whereby:

Â Â Â Â Â  (a) Before paying any portion of a lottery prize in excess of $600, the lottery commission shall check the name and Social Security number of the person entitled to payment against a computer database containing the names and Social Security numbers of obligors who are delinquent in paying child support obligations.

Â Â Â Â Â  (b) When the person is listed in the database, the lottery commission shall:

Â Â Â Â Â  (A) Place a 30-day hold on any payment to the person;

Â Â Â Â Â  (B) Inform the person of the hold; and

Â Â Â Â Â  (C) Notify the Division of Child Support of the Department of Justice that a delinquent obligor has won a lottery prize or is entitled to payment on a lottery prize.

Â Â Â Â Â  (c) If a garnishment proceeding is initiated within the 30-day hold period, the lottery commission shall continue to hold any payment to the person pending disposition of the proceeding.

Â Â Â Â Â  (d) If a garnishment proceeding is not initiated within the 30-day hold period, the lottery commission shall make payment on the prize to the person at the end of the 30-day hold period or when the division notifies the lottery commission that a garnishment proceeding will not be initiated, whichever is sooner.

Â Â Â Â Â  (2) The lottery commission shall establish and operate a data match system using automated data exchanges with the division that identifies delinquent child support obligors. Any information necessary to identify delinquent obligors and hold a payment on a prize shall be available to the lottery commission through the data match system.

Â Â Â Â Â  (3) The Department of Justice and the Oregon State Lottery Commission shall enter into an agreement regarding the procedures required by subsections (1) and (2) of this section. [1991 c.613 Â§Â§6,7; 2001 c.455 Â§25; 2003 c.73 Â§69]

Â Â Â Â Â  461.720 [1985 c.829 Â§1; 1987 c.506 Â§27; renumbered 171.845 in 1991]

Â Â Â Â Â  461.725 Enforcement officers to enforce prohibition on gray machines. Out of the funds available to the Oregon State Lottery Commission to meet the administrative expenses of the Oregon State Lottery, the lottery commission shall employ or contract for at least three undercover enforcement officers to enforce the prohibition on gray machines imposed by ORS 162.305, 164.377, 166.715, 167.117, 167.164, 167.166, 461.210, 461.215, 461.217, 461.400, 461.445, 461.535, 461.548, 461.725 and 464.250. [1991 c.962 Â§18; 1995 c.814 Â§3]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.730 [1989 c.909 Â§49; renumbered 447.255 in 1991]

Â Â Â Â Â  461.740 Policy on hiring by firms receiving lottery-funded benefits. (1) It is the policy of the State of Oregon that any firm receiving benefit from state lottery-funded programs should undertake a good faith effort to hire and retain as employees low-income individuals who have received job training assistance from publicly funded job training providers.

Â Â Â Â Â  (2) The Economic and Community Development Department may require any firm receiving benefit from state lottery-funded programs the department administers to enter into a first-source hiring agreement with publicly funded job training providers.

Â Â Â Â Â  (3) Publicly funded job training providers shall coordinate their services and establish an agreement outlining the process by which they will respond to firms receiving benefit. This agreement shall be submitted to the department for its review and approval.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂFirm receiving benefitÂ means any business that benefits directly or substantially from any program financed by state lottery funds and is certified as such a firm by the state agency that administers the lottery-funded program.

Â Â Â Â Â  (b) ÂFirst-source hiring agreementÂ means an agreement between a firm receiving benefits and a publicly funded job training provider whereby the job provider refers qualified candidates to the firm for new jobs and job openings, excluding professional, managerial, technical and seasonal positions which the Director of the Economic and Community Development Department determines cannot be filled by persons likely to be referred by publicly funded job training providers.

Â Â Â Â Â  (c) ÂPublicly funded job training providerÂ includes, but is not limited to, community colleges, service providers under the federal Workforce Investment Act Title I-B (29 U.S.C. 2801 et seq.) and other similar programs. [1989 c.778 Â§1; 1991 c.105 Â§1; 2001 c.684 Â§28]

Â Â Â Â Â  Note: See note under 461.544.

_______________



Chapter 462

Chapter 462 Â Racing

2005 EDITION

RACING

PUBLIC HEALTH AND SAFETY

LICENSING OF RACE MEETS, PARTICIPANTS AND PERSONNEL; BETTING AND BOOKMAKING REGULATIONS

462.010Â Â Â Â  Definitions

462.020Â Â Â Â  License requirement; authority of commission to require fingerprints; rules

462.025Â Â Â Â  Notice required to terminate use of license; hearing

462.030Â Â Â Â  Qualifications for eligibility of race meet operator

462.040Â Â Â Â  Race meet licenses, classes, limitations, contents; rules

462.050Â Â Â Â  Application for race meet license; bond; payment of fees; submission of financial statements and inspection of records; return of deposit; refund of license fee

462.055Â Â Â Â  Authority to require applicant to have recommendation of local governing body; fee

462.057Â Â Â Â  License and other fees and purses; track fund

462.062Â Â Â Â  Fees and other payments by licensees of horse race meets not subject to ORS 462.057

462.065Â Â Â Â  Security for association receiving payments under ORS 462.057 or 462.062; fee charged by association receiving payments under ORS 462.140

462.067Â Â Â Â  License and other fees for race meets not subject to ORS 462.057 and 462.062

462.070Â Â Â Â  License fees for officials, track operators and other race meet participants; rules

462.073Â Â Â Â  Unclaimed Winnings Account; payment of winning or refund tickets; disposition of proceeds; civil penalties

462.075Â Â Â Â  Grounds for refusal to issue or renew licenses; hearing

462.080Â Â Â Â  Exclusion of certain persons from race courses; hearing; penalty

462.090Â Â Â Â  Revocation, suspension and refusal to renew licenses; hearing; civil penalty

462.100Â Â Â Â  License fee and tax in lieu of all others; exception

462.110Â Â Â Â  Public liability insurance required; bond of licensee; actions on bond; insurance for jockeys and drivers

462.125Â Â Â Â  Number and classes of race meets; unused race days; conflicting race dates

462.127Â Â Â Â  Oregon Quarterhorse Association and Oregon Division HorsemenÂs Benevolent and Protective Association racing; exception to ORS 462.125

462.130Â Â Â Â  Oregon bred horse races

462.135Â Â Â Â  Oregon bred greyhound races

462.140Â Â Â Â  Prohibitions concerning bookmaking, betting; track take; computation, use of breaks

462.142Â Â Â Â  Account wagering

462.145Â Â Â Â  Handicapping contests

462.150Â Â Â Â  Regulation of underpayments; effect of tax

462.160Â Â Â Â  When race meet is a nuisance

462.170Â Â Â Â  Commission rules apply to county fairs; enforcement

462.185Â Â Â Â  Issuance of licenses to animal owners or trainers; conditions; revocation

462.190Â Â Â Â  Restrictions on minors; selling wagering tickets to minors or visibly intoxicated persons

462.195Â Â Â Â  Written statement of age from purchaser of mutuel wagering ticket or receipt

462.200Â Â Â Â  Tests of animals participating in race meets or persons required to be licensed; costs; rules

OREGON RACING COMMISSION

462.210Â Â Â Â  Oregon Racing Commission; appointment; confirmation

462.220Â Â Â Â  Compensation and expenses of members

462.230Â Â Â Â  Vacancies and removal

462.240Â Â Â Â  Oath of office

462.250Â Â Â Â  Organization of commission; employees of commission and appointed officials to conduct race meets; commission to fix compensation; rules and regulations

462.260Â Â Â Â  Oregon Racing Commission Account; office, records and annual report of commission

462.265Â Â Â Â  Commission subject to state budget procedures and laws governing supervision of expenditures

462.270Â Â Â Â  Duties of commission; rules

462.272Â Â Â Â  Power of commission to administer oaths, take depositions, issue subpoenas

462.273Â Â Â Â  Prohibited activities of commission, staff and family members

462.275Â Â Â Â  Commission activities concerning betterment of racing; establishment of library

462.277Â Â Â Â  Service and execution of warrants of arrest and search warrants

GENERAL REGULATIONS RESPECTING ANIMAL RACING

462.405Â Â Â Â  Board of stewardsÂ authority; sanctions; review of actions by commission; hearing

462.415Â Â Â Â  Animals that may be barred from races; prohibited acts; rules

462.417Â Â Â Â  Schedule of purses to have prior approval of commission

462.420Â Â Â Â  Stimulating or depressing participating animal prohibited

462.430Â Â Â Â  Prohibitions concerning influencing results of races

462.450Â Â Â Â  Regulation of possession, transportation or use of drugs at race course

462.460Â Â Â Â  Racing animal under name or designation other than registered name or designation or altering license prohibited

462.470Â Â Â Â  Aiding or abetting the racing of an animal under name or designation other than registered name or designation prohibited

462.510Â Â Â Â  Demand or acceptance of compensation for furnishing racing information as touting; how predictions on race outcome may be sold

462.520Â Â Â Â  Penalty for falsely using name of racing official as source of information in commission of touting

OFF-RACE COURSE MUTUEL WAGERING

462.700Â Â Â Â  Authorization; procedure

462.710Â Â Â Â  Application; contents; conditions; revocation of authority

462.720Â Â Â Â  Pooling wagered moneys; surcharge on wagering by licensee

462.725Â Â Â Â  Multi-jurisdictional simulcasting and wagering; fees; rules; distribution of moneys paid to commission

462.730Â Â Â Â  Payments by licensee to commission

462.740Â Â Â Â  Rules; compliance with federal law

PENALTIES

462.990Â Â Â Â  Penalties

LICENSING OF RACE MEETS, PARTICIPANTS AND PERSONNEL; BETTING AND BOOKMAKING REGULATIONS

Â Â Â Â Â  462.010 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBreaksÂ means the odd cents remaining after the payoff prices have been computed in accordance with ORS 462.140 (3).

Â Â Â Â Â  (2) ÂCalendar yearÂ means a 12-month year, January 1 through December 31.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon Racing Commission.

Â Â Â Â Â  (4) ÂContinuous race meetÂ includes any exhibition of animal racing continuously at the same race course by two or more licensees where the mutuel system is used in conjunction with any race.

Â Â Â Â Â  (5) ÂDrugÂ means any narcotic, sedative, anesthetic, analgesic, drug or other medication of any kind or description intended for use in any manner, directly or indirectly, internally or externally, in the diagnosis, treatment, mitigation or cure of injury or disease or for use in the prevention of disease that could affect, in any manner, the racing condition or performance of an animal as a depressant, stimulant, local anesthetic, analgesic, sedative or otherwise. ÂDrugÂ includes:

Â Â Â Â Â  (a) Substances, other than foods, intended to affect the structure or any function of the body of the animal and all substances affecting the central nervous system, respiratory system or blood pressure of any animal other than vitamins or supplemental feeds; and

Â Â Â Â Â  (b) Any identified substance that can affect or interfere with the true and accurate testing and analysis of blood, saliva, urine or other samples taken from racing animals.

Â Â Â Â Â  (6) ÂFiscal yearÂ means a 12-month year, as described in ORS 293.605.

Â Â Â Â Â  (7) ÂLicenseeÂ means a person, partnership, corporation, political subdivision, municipal corporation or any other body holding a license under this chapter.

Â Â Â Â Â  (8) ÂMutuelÂ means a system whereby wagers with respect to the outcome of a race are placed with a wagering pool in which the participants are wagering with each other and not against the operator.

Â Â Â Â Â  (9) ÂPublic training trackÂ means any race course or other facility that is available or open to the public for use in the training or schooling of racing animals.

Â Â Â Â Â  (10) ÂRaceÂ means any race conducted in a race meet. ÂRaceÂ includes races conducted without wagering, provided one or more races in the meet are conducted with wagering.

Â Â Â Â Â  (11) ÂRace courseÂ means all the premises used in connection with the conduct of a race meet, including but not limited to, the race track, grandstands, paddock, stables, kennels and all other buildings and grounds adjacent to or appurtenant to the physical limits of the race track.

Â Â Â Â Â  (12) ÂRace meetÂ means any exhibition of animal racing where the mutuel system is used in conjunction with any race. [Amended by 1953 c.497 Â§4; 1955 c.335 Â§1; 1957 c.313 Â§1; 1969 c.356 Â§10; 1975 c.550 Â§1; 1977 c.855 Â§1; 1981 c.544 Â§1; 1987 c.913 Â§7; 1997 c.865 Â§1; 2003 c.14 Â§294]

Â Â Â Â Â  462.020 License requirement; authority of commission to require fingerprints; rules. (1) A person may not hold a race meet without having first obtained and having in full force and effect a license therefor issued by the Oregon Racing Commission.

Â Â Â Â Â  (2) A trainer, driver, jockey, apprentice jockey, horse owner, dog owner, exercise person, agent, authorized agent, jockeyÂs agent, stable foreman, groom, valet, veterinarian, horseshoer, steward, stable guard, starter, timer, judge or other person acting as a participant or official at any race meet, including all employees of the pari-mutuel department, may not participate in race meets without having first obtained and having in full force and effect a license issued by the commission, pursuant to such rules as the commission shall make. The commission by rule may require other employees of a race meet licensee who are engaged in or performing duties at the race course to obtain a license issued by the commission prior to engaging or performing such duties. The commission by rule may also require persons, including corporations, who are not employees of a race meet licensee, but who are authorized to do business at the race course, to obtain a license issued by the commission prior to conducting such business.

Â Â Â Â Â  (3) A person may not operate a public training track or public kennel for greyhounds participating in a race meet without having first obtained and having in full force and effect a license issued by the commission.

Â Â Â Â Â  (4) The commission may require each applicant for a license to be photographed and shall require each applicant to be fingerprinted as part of the licensing procedure for the purpose of requesting a state or nationwide criminal records check under ORS 181.534.

Â Â Â Â Â  (5) Each person holding a license under this chapter shall comply with all rules and orders of the commission.

Â Â Â Â Â  (6) Notwithstanding the requirements of subsection (2) of this section, the commission, upon receipt of a written application for a license on forms provided by the commission, may in its sound discretion issue a temporary license valid for a period not to exceed 10 days pending final approval or disapproval of the written application for a license. [Amended by 1955 c.454 Â§1; 1957 c.313 Â§2; 1969 c.356 Â§11; 1975 c.549 Â§2; 1983 s.s. c.7 Â§1; 1999 c.59 Â§131; 2003 c.166 Â§2; 2005 c.730 Â§25]

Â Â Â Â Â  462.025 Notice required to terminate use of license; hearing. No licensee who accepts an engagement or employment or undertakes activities in preparation for or in connection with a race meet shall voluntarily terminate or discontinue the engagement, employment or activities of the licensee or otherwise refuse to cooperate or participate, unless the licensee gives the Oregon Racing Commission notice in writing of the intention to do so at least 15 days prior to such termination or discontinuance. The commission may, upon notice to all interested parties, conduct one or more hearings with respect to any such termination or discontinuance. [1969 c.356 Â§5; 1975 c.549 Â§3]

Â Â Â Â Â  462.030 Qualifications for eligibility of race meet operator. No person is eligible to operate a race meet with a license issued under this chapter unless the person is the owner or controls the possession of a properly constructed race track suitable for the class of races which are proposed to be conducted at such race track and improved with safe and suitable grandstands, equipped with reasonably sanitary accommodations, adequate stables for livestock together with adequate fire protection equipment, and such other proper improvements as in the judgment of the Oregon Racing Commission may be required, taking into consideration the location of such race track and the probable capacity requirements to accommodate the crowd and the number of people that will reasonably be expected to occupy the grandstands and attend the race meets. [Amended by 1955 c.336 Â§1]

Â Â Â Â Â  462.040 Race meet licenses, classes, limitations, contents; rules. (1) Race meet licenses granted by the Oregon Racing Commission shall be limited to:

Â Â Â Â Â  (a) Licenses for horse and mule race meets (Class A).

Â Â Â Â Â  (b) Licenses for greyhound race meets (Class B).

Â Â Â Â Â  (2)(a) Except as the commission otherwise may provide by rule, no licensee shall be granted licenses of both classes nor shall licenses be issued for more than one class of racing on the same race course, track or location.

Â Â Â Â Â  (b) In adopting rules to carry out the provisions of this subsection, the commission shall consider, among other matters, the impact on existing race meet licensees in the county in which application for a license referred to in paragraph (a) of this subsection is made.

Â Â Â Â Â  (3) The commission shall not grant any license for greyhound racing at the Oregon State Fair.

Â Â Â Â Â  (4) The license shall specify the number of days the race meet shall continue and the number of races per day. [Amended by 1955 c.639 Â§1; 1957 c.313 Â§3; 1969 c.356 Â§12; 1975 c.549 Â§4; 1979 c.720 Â§1; 1989 c.210 Â§3; 1997 c.865 Â§2]

Â Â Â Â Â  462.050 Application for race meet license; bond; payment of fees; submission of financial statements and inspection of records; return of deposit; refund of license fee. (1) Every person making application for a license to hold a race meet shall file the application with the Oregon Racing Commission. The application shall set forth the time, place and number of days the applicant desires the meet to continue, together with the applicantÂs estimate of the daily average payment that the applicant will pay to the state upon the gross amount of money wagered per day and such other information as the commission may require.

Â Â Â Â Â  (2) The commission may, in its discretion, require a performance bond in an amount not to exceed $10,000, to insure that the licensee operates a race meet on the license days granted.

Â Â Â Â Â  (3) The application shall be accompanied by a check on a financial institution maintaining an office and licensed to do business in Oregon in an amount equal to the license fee, exclusive of required percentage payments, required for the number of days for which the license is requested. If the license is not granted, such deposit shall be returned promptly to the applicant. If the license is granted, but for fewer days than applied for, the excess of the daily deposit shall be returned promptly to the applicant.

Â Â Â Â Â  (4) No applicant designated in ORS 462.057 is eligible for a return of the license fee unless a race meet license is not granted.

Â Â Â Â Â  (5) When a licensee under ORS 462.062 or 462.067 is prevented from conducting a race meet for the authorized number of days, the commission, upon written request therefor, may refund to the licensee the daily license fee based upon the number of days lost for good cause shown. The commission is the sole judge of good cause.

Â Â Â Â Â  (6) In order to assist the commission in determining whether there has been compliance with ORS 462.075 (1)(h), (2)(a) and (4):

Â Â Â Â Â  (a) The commission may require each holder of a license under ORS 462.062 or 462.067 to submit annually to the commission audited financial statements.

Â Â Â Â Â  (b) Each licensee under ORS 462.062 or 462.067 shall make available to the commission for examination and audit at all reasonable times, upon notice to the licensee by the commission, complete and accurate financial records of the licenseeÂs operations, including the financial records of any other corporation or business entity owned or controlled by the same parent corporation or individual as the licensee that provides services related to the licenseeÂs operations. [Amended by 1975 c.549 Â§5; 1981 c.544 Â§2; 1983 s.s. c.7 Â§15; 1997 c.631 Â§477; 1997 c.865 Â§3]

Â Â Â Â Â  462.055 Authority to require applicant to have recommendation of local governing body; fee. (1) The Oregon Racing Commission may require of every applicant for a license to hold a race meet, except the Oregon State Fair and all county fairs, that has not, within five fiscal years prior to making an application for a license to hold a race meet, operated a race meet in the county or the city in which application for a license to hold a race meet is made, a recommendation in writing of the board of county commissioners of the county in the event the race meet is to be held outside of a city, and of the governing body of such city if the race meet is to be held within a city.

Â Â Â Â Â  (2) The commission may take such recommendation into consideration before granting or refusing such license. The applicant shall pay an investigating fee not to exceed $100 to the recommending authority, if any. [1953 c.551 Â§3; 1969 c.356 Â§13; 1975 c.549 Â§6; 1981 c.544 Â§3; 1987 c.413 Â§2]

Â Â Â Â Â  462.057 License and other fees and purses; track fund. (1) A race meet licensee designated in subsection (2) of this section shall make payments as follows:

Â Â Â Â Â  (a) License fee Â $25 per fiscal year payable to the Oregon Racing Commission.

Â Â Â Â Â  (b) A percentage of gross mutuel wagering shall be paid to the commission as follows:

Â Â Â Â Â  (A) If the race meet is for horses or mules Â one percent.

Â Â Â Â Â  (B) If the race meet is for greyhounds Â 1.6 percent.

Â Â Â Â Â  (c) If the race meet is for horses or mules and the average daily gross mutuel wagering during the preceding fiscal year exceeded $150,000, a percentage of the gross mutuel wagering shall be paid as follows:

Â Â Â Â Â  (A) To purses Â such amount, subject to prior approval by the commission, as the race meet licensee and the horse owners, or mule owners if the race is for mules, may agree upon, plus an additional 0.1 percent. The additional 0.1 percent shall not become part of the regular purse account but shall be used only to supplement purses of races consisting exclusively of Oregon bred horses or mules;

Â Â Â Â Â  (B) To the Oregon Thoroughbred Breeders Association, Incorporated, purse supplements for owners of Oregon bred thoroughbred horses Â one percent of gross mutuel wagering on thoroughbred horse races, to be apportioned among the owners in the same ratio that each ownerÂs purses for Oregon bred thoroughbred horses for the race meet bears to the total purses for Oregon bred thoroughbred horses for the race meet;

Â Â Â Â Â  (C) To the Racing Division of the Oregon Quarterhorse Association, Incorporated, purse supplements for owners of Oregon bred quarterhorses Â one percent of gross mutuel wagering on quarterhorse races, to be apportioned among the owners in the same ratio that each ownerÂs purses for Oregon bred quarterhorses for the race meet bears to the total purses for Oregon bred quarterhorses for the race meet;

Â Â Â Â Â  (D) To each association of horse or mule owners, trainers or breeders recognized by the commission as representing the other breeds of horses or mules not designated in subparagraphs (B) and (C) of this paragraph, purse supplements for owners of other Oregon bred horses or mules, not designated in subparagraphs (B) and (C) of this paragraph, one percent of gross mutuel wagering for races of other horses or mules, to be apportioned among the owners in the same ratio that each ownerÂs purses for other Oregon bred horses or mules for the race meet bears to the total purses for other Oregon bred horses or mules for the race meet;

Â Â Â Â Â  (E) Subject to prior approval of the commission, each horse or mule owners, trainers or breeders association designated in subparagraphs (B), (C) and (D) of this paragraph may use a portion of the purse supplements as operating expenses only for receipt, handling and payment of these funds; and

Â Â Â Â Â  (F) To a special track fund to be used primarily for improving the race track facilities benefiting the horse and mule owners, trainers or breeders in the barn area Â 0.2 percent. All such funds shall be retained by the licensee in a separate account from all other funds and no disbursements or transfers shall be made therefrom without prior approval of the commission. All physical improvements paid from such funds shall satisfy reasonable fire, health, quality and construction standards established or approved by the commission. Unless the commission provides otherwise, such improvements shall be made on the race course where the race meet which created the fund was held.

Â Â Â Â Â  (d) If the race meet is for greyhounds, a percentage of the gross mutuel wagering shall be paid as follows:

Â Â Â Â Â  (A) To a special fund to be used primarily for the development and operation of a training track and related facilities upon which to train greyhounds Â 0.1 percent. All such funds shall be retained by the licensee in a separate account from all other funds and no disbursements or transfers shall be made therefrom without prior approval of the commission. All physical improvements paid from such funds shall satisfy reasonable fire, health, quality and construction standards established or approved by the commission. Unless the commission provides otherwise, such improvements shall be made on the race course of the race meet licensee; and

Â Â Â Â Â  (B) To the Oregon Greyhound Breeders Association, Incorporated, purse supplements for owners of Oregon bred greyhounds Â 0.5 percent of gross mutuel wagering, to be apportioned among the owners, in accordance with the rules of the commission and subject to approval by the commission, in the same ratio that each ownerÂs purses for Oregon bred greyhounds for the race meet bears to the total purses for Oregon bred greyhounds for the race meet.

Â Â Â Â Â  (2) Licensees subject to the provisions of this section are:

Â Â Â Â Â  (a) The Pendleton Roundup.

Â Â Â Â Â  (b) The Eastern Oregon Livestock Fair.

Â Â Â Â Â  (c) The Pacific International Livestock Exposition.

Â Â Â Â Â  (d) Any county fair.

Â Â Â Â Â  (e) All other nonprofit, fair-type associations which conducted a licensed race meet in calendar year 1968 or 1969.

Â Â Â Â Â  (f) The Pine Valley Fair Association. [1969 c.356 Â§6; 1971 c.130 Â§1; 1973 c.541 Â§1; 1975 c.550 Â§2; 1977 c.855 Â§2; 1979 c.698 Â§1; 1981 c.544 Â§4; 1983 c.740 Â§179a; 1989 c.210 Â§2; 1989 c.357 Â§4a; 1993 c.682 Â§1; 1997 c.865 Â§4]

Â Â Â Â Â  462.060 [Amended by 1953 c.551 Â§2; 1955 c.642 Â§1; 1963 c.519 Â§38; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.062 Fees and other payments by licensees of horse race meets not subject to ORS 462.057. (1) All licensees of race meets for horses, except those subject to ORS 462.057, shall make payments as follows:

Â Â Â Â Â  (a) A license fee of $100 per racing day to the Oregon Racing Commission.

Â Â Â Â Â  (b) One percent of gross mutuel wagering to the commission.

Â Â Â Â Â  (c) A percentage of gross mutuel wagering to a purse account, in such amounts as the race meet licensee and the horse owners may agree upon, subject to approval by the commission. In addition to the amount paid to the regular purse account, 0.1 percent of gross mutuel wagering shall be paid into a separate account and used only to supplement purses of races consisting exclusively of Oregon bred horses. However, subject to prior approval of the commission, a portion of the percentage of gross mutuel wagering designated by this paragraph may be paid to one or more associations of horsemen for operating expenses and other benefits for horsemen.

Â Â Â Â Â  (d) Three-quarters of one percent of gross mutuel wagering on thoroughbred horse races to the Oregon Thoroughbred Breeders Association, Incorporated, for purse supplements for owners of Oregon bred thoroughbred horses. The association shall apportion the amount among the owners in the same ratio that each ownerÂs purses for Oregon bred thoroughbred horses for the race meet bears to the total purses for Oregon bred thoroughbred horses for the race meet.

Â Â Â Â Â  (e) Three-quarters of one percent of gross mutuel wagering on quarterhorse races to the Racing Division of the Oregon Quarterhorse Association, Incorporated, for purse supplements for owners of Oregon bred quarterhorses. The association shall apportion the amount among the owners in the same ratio that each ownerÂs purses for Oregon bred quarterhorses for the race meet bears to the total purses for Oregon bred quarterhorses for the race meet.

Â Â Â Â Â  (f) Three-quarters of one percent of gross mutuel wagering on races for any breed of horses not designated in paragraph (d) or (e) of this subsection to each horsemenÂs association recognized by the commission as representing breeds of horses not designated in paragraph (d) or (e) of this subsection, for purse supplements of owners of other Oregon bred horses. Each association shall apportion the amount among the owners in the same ratio that each ownerÂs purses for other Oregon bred horses for the race meet bears to the total purses for other Oregon bred horses for the race meet.

Â Â Â Â Â  (g) Two-tenths of one percent of gross mutuel wagering to a special track fund of the type, and for the uses and purposes, and subject to the conditions set forth in ORS 462.057 (1)(c)(F).

Â Â Â Â Â  (2) Subject to prior approval of the commission, each horsemenÂs association designated in subsection (1)(d), (e) and (f) of this section may use a portion of the purse supplements for operating expenses and other benefits for horsemen. [1969 c.356 Â§7; 1975 c.550 Â§3; 1977 c.855 Â§3; 1979 c.698 Â§2; 1981 c.544 Â§5; 1987 c.413 Â§19; 1993 c.682 Â§2; 2003 c.14 Â§295; 2005 c.72 Â§1]

Â Â Â Â Â  462.065 Security for association receiving payments under ORS 462.057 or 462.062; fee charged by association receiving payments under ORS 462.140. (1) The Oregon Racing Commission may require any horsemenÂs association, that receives payments pursuant to ORS 462.057 and 462.062, to submit a bond or an irrevocable letter of credit submitted by an insured institution as defined in ORS 706.008 in an amount not to exceed the sum of the estimated payments to be received by the association. The bond or letter of credit shall be conditioned upon the proper distribution of such payments to owners of Oregon bred horses. In addition to the requirement for a bond or letter of credit, the commission may prescribe such conditions on the receipt, handling and disbursement of the payments as the commission determines necessary to insure security of the funds.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, any horsemenÂs association that receives payments pursuant to ORS 462.140, prior to issuing breeder awards or stallion awards, may assess the recipient a fee for the receipt, handling and payment of those funds. The fee shall not exceed the current annual dues of the association or five percent of the award, whichever amount is less. [1979 c.698 Â§10; 1989 c.358 Â§5; 1991 c.331 Â§67; 1997 c.631 Â§478]

Â Â Â Â Â  462.067 License and other fees for race meets not subject to ORS 462.057 and 462.062. All licensees of race meets except those subject to ORS 462.057 and 462.062 shall make payments as follows:

Â Â Â Â Â  (1) License fee Â $100 per racing day, payable to the Oregon Racing Commission.

Â Â Â Â Â  (2) Percentage of gross mutuel wagering payable to the commission Â 1.6 percent.

Â Â Â Â Â  (3) Percentage of gross mutuel wagering on greyhound races payable to the Oregon Greyhound Breeders Association, Incorporated Â 0.5 percent for purse supplements for owners of Oregon bred greyhounds, to be apportioned among the owners, in accordance with the rules of the commission and subject to approval by the commission, in the same ratio that each ownerÂs purses for Oregon bred greyhounds for the race meet bears to the total purses for Oregon bred greyhounds for the race meet. Subject to the prior written approval of the commission, the Oregon Greyhound Breeders Association, Incorporated, may use a portion of the funds received pursuant to this section and ORS 462.057 (1)(d)(B) to offset expenses for receipt, accounting, handling and payment of those funds.

Â Â Â Â Â  (4) To a special fund to be used primarily for the development and operation of a training track and related facilities upon which to train greyhounds Â 0.1 percent. All such funds shall be retained by the licensee in a separate account from all other funds and no disbursements or transfers shall be made therefrom without prior approval of the commission. All physical improvements paid from such funds shall satisfy reasonable fire, health, quality and construction standards established or approved by the commission. Unless the commission provides otherwise, such improvements shall be made on the race course of the race meet licensee. [1969 c.356 Â§8; 1975 c.550 Â§4; 1977 c.855 Â§8; 1979 c.698 Â§3; 1981 c.544 Â§6; 1987 c.413 Â§21; 1993 c.682 Â§3; 1996 c.15 Â§1]

Â Â Â Â Â  462.070 License fees for officials, track operators and other race meet participants; rules. (1) The license fees for any one fiscal year shall be $10 for any person required to be licensed under ORS 462.020 (2). For a person who qualifies for and desires a license in more than one category, the fee shall be $2 for each additional category so licensed. Notwithstanding the foregoing, the total collective fee for all persons who act as employees of a race meet licensee at a race meet in which the average daily gross mutuel wagering during the preceding fiscal year did not exceed $150,000 shall be $100. The Oregon Racing Commission also may charge a reasonable fee for claiming certificates in an amount not to exceed $10.

Â Â Â Â Â  (2) The license fee per fiscal year for operators of public training tracks or kennels required to be licensed under ORS 462.020 (3) shall be:

Â Â Â Â Â  (a) For the Oregon State Fair or a county or district fair, $10.

Â Â Â Â Â  (b) For all other operators of public training tracks or kennels, $25.

Â Â Â Â Â  (3) Notwithstanding the provisions of this section, on and after July 1, 1983, the commission may by rule provide for the issuance of licenses as required under subsection (1) of this section valid for one, two or three years from date of issuance. The commission may fix the expiration date thereof and charge a fee at not less than the annual rate for each year, or part thereof, the license is determined valid. [Amended by 1953 c.497 Â§4; 1955 c.353 Â§1; 1957 c.313 Â§4; 1975 c.550 Â§5; 1977 c.855 Â§4; 1979 c.698 Â§12; 1981 c.544 Â§7; 1983 s.s. c.7 Â§4; 1987 c.413 Â§3]

Â Â Â Â Â  462.073 Unclaimed Winnings Account; payment of winning or refund tickets; disposition of proceeds; civil penalties. (1) Every licensee who conducts a race meet shall carry on the books for each race meet an account to be known as the Unclaimed Winnings Account showing the total amount due on outstanding winning mutuel wagering tickets and refund tickets not presented for payment. All funds in the Unclaimed Winnings Account shall be retained by the licensee and deposited in a separate account from all other funds in a bank maintaining an office located in and licensed to do business in Oregon. No payments shall be made by the licensee from this account except to a person who presents a valid, clearly identifiable winning or refund ticket. A statement of the balance of the Unclaimed Winnings Account shall be furnished to the Oregon Racing Commission within 72 hours after any change in the account balance during the race meet and, after the completion of the race meet, within five days following the last day of each month in which there is any change in the account balance.

Â Â Â Â Â  (2) Any person claiming to be entitled to any part of winnings or refunds from a mutuel wagering system operated by a licensee, who fails to claim the money due prior to the completion of the race meet at which the mutuel wagering or refund ticket was purchased, may, within 90 days after the close of the meet, file with the licensee a claim, in such form as the commission shall prescribe, accompanied by the valid winning or refund ticket. If the claimant establishes the right to winnings or refunds from the mutuel wagering system, the licensee shall pay such moneys to the claimant. At the expiration of such 90-day period, the holder of such a winning or refund ticket shall possess no right to any portion of the wagering or refund and the ticket shall be deemed void.

Â Â Â Â Â  (3) One hundred twenty days after the close of a race meet conducted by a licensee under this chapter, an amount equal to the outstanding balance of the Unclaimed Winnings Account shall be paid to the commission, which shall immediately deposit such moneys in the General Fund in the State Treasury to the credit of the Oregon Racing Commission Account. The licensee shall be subject to a civil penalty of not less than $25 per day after 120 days for failure to pay moneys due to the commission in accordance with this subsection. Civil penalties under this subsection shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (2) and (3) of this section, if a continuous race meet is designated by the commission, the 90-day period referred to in subsection (2) of this section shall commence after the close of the continuous race meet at the race course.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (2) of this section, if the 90th day prescribed therein falls upon a Saturday, Sunday or legal holiday, then the holder shall file such claim with the licensee on the first business day thereafter.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsection (3) of this section, a race meet licensee who holds a license under ORS 462.057 shall retain that licenseeÂs unclaimed winnings to finance physical improvements to the licenseeÂs race course facility and enclosure. This subsection does not apply to the unclaimed winnings from those race meets which the licensee holds at the race course of a licensee who is the holder of a license under ORS 462.062 or 462.067. [1969 c.356 Â§37; 1975 c.549 Â§10; 1981 c.544 Â§8; 1983 s.s. c.7 Â§5; 1989 c.357 Â§1; 1991 c.734 Â§31a; 1993 c.302 Â§1; 1993 c.682 Â§7; 1997 c.865 Â§5; 2005 c.777 Â§18]

Â Â Â Â Â  462.075 Grounds for refusal to issue or renew licenses; hearing. (1) The Oregon Racing Commission may refuse to issue to or renew the license of any applicant if it has reasonable ground to believe that the applicant:

Â Â Â Â Â  (a) Has been suspended or ruled off a recognized course in another jurisdiction by the racing board or commission thereof.

Â Â Â Â Â  (b) Is not of good repute and moral character.

Â Â Â Â Â  (c) Does not have, when previously licensed, a good record of compliance with the racing or gaming laws of this state or of any other state and with the rules of the commission or of any other racing or gaming commission.

Â Â Â Â Â  (d) If the applicant is a corporation, firm or association, is not duly authorized to conduct business within the State of Oregon.

Â Â Â Â Â  (e) If an individual, has been convicted of a crime involving moral turpitude or of any gambling or gambling-related offense, or, if a corporation, firm or association, is in whole or in part controlled or operated directly or indirectly by a person who has been convicted of a crime involving moral turpitude or of any gambling or gambling-related offense.

Â Â Â Â Â  (f) If an individual, is engaged in wagering by other than the mutuel method or in pool selling or bookmaking in any state of the United States or foreign country or, if a corporation, firm or association, is in whole or in part controlled or operated directly or indirectly by a person who is engaged in wagering by other than the mutuel method or in pool selling or bookmaking in any state of the United States or foreign country.

Â Â Â Â Â  (g) Has been found guilty by the commission of a violation of this chapter or any rules of the commission.

Â Â Â Â Â  (h) Should not, in the best interest of the safety, welfare, health, peace and morals of the people of the state, be granted a license.

Â Â Â Â Â  (2) The commission may refuse to issue or renew a license to conduct a race meet for any ground set forth in subsection (1) of this section or if it has reasonable ground to believe any of the following to be true:

Â Â Â Â Â  (a) That the applicant is not possessed of or has not demonstrated financial responsibility sufficient to meet adequately the requirements of the enterprise proposed to be licensed.

Â Â Â Â Â  (b) That the applicant is not the true owner of the enterprise proposed to be licensed, that other persons have ownership in the enterprise which has not been disclosed or, if the applicant is a corporation, that any of the stock of such corporation is subject to a contract or option to purchase at any time during the period for which the license is issued.

Â Â Â Â Â  (c) That the granting of a license in the locality set out in the application is not demanded by public interest or convenience.

Â Â Â Â Â  (d) That the applicant, if a corporation, transferred any of its stock after an application for a license to hold a race meet was filed with the commission without prior commission approval. The provisions of this paragraph shall not apply to day-to-day transfers of stock of a publicly held corporation whose shares are publicly quoted and regularly traded in the marketplace unless the transfer, or a combination of transfers, involves a controlling interest in or affects the operational control of the corporation, or involves 10 percent or more of any class of stock of the corporation.

Â Â Â Â Â  (e) That the applicant lacks, or if the applicant is a corporation, its officers, managerial employees, directors and principal stockholders lack, the requisite character, reputation, general business and managerial competence and ability, and experience in the business of racing so as to justify or command public confidence.

Â Â Â Â Â  (f) That the granting of the application would adversely and unreasonably affect the economy of the State of Oregon and its people and the revenues of this state and of other beneficiaries of racing funds designated in this chapter.

Â Â Â Â Â  (3) The commission may refuse to issue or renew a license to any person who has made a false statement of a material fact to the commission.

Â Â Â Â Â  (4) The commission may refuse to issue or renew a license to any applicant for a race meet license if the applicant has failed to meet any monetary obligation in connection with any race meet held in this state.

Â Â Â Â Â  (5) The commission may deny a license to any applicant for a race meet license under ORS 462.067 unless the applicant for the license and the greyhound kennel owners, or their representative association, have previously agreed upon a purse schedule.

Â Â Â Â Â  (6) Before refusing to license any applicant for a race meet license, the commission shall afford the applicant an opportunity for hearing after reasonable notice as provided in ORS chapter 183. When the commission refuses to license an applicant on the basis of grounds provided in subsection (1)(b), (c) or (h) of this section, the commission shall specify the particular activities that constitute the grounds for refusal and shall give the applicant written notice thereof. [1955 c.641 Â§1; 1957 c.313 Â§5; 1969 c.356 Â§15; 1973 c.612 Â§20; 1979 c.330 Â§2; 1981 c.544 Â§18; 1987 c.413 Â§4; 1995 c.260 Â§1; 1997 c.865 Â§6]

Â Â Â Â Â  462.080 Exclusion of certain persons from race courses; hearing; penalty. (1) The Oregon Racing Commission may exclude from any and all race courses any person whom the commission deems detrimental to the best interest of racing or any person who willfully violates any provision of this chapter or any rule or order issued by the commission or any person who has been found guilty of violating any laws of this state, another state or the United States related to gambling or wagering or which adversely reflects on the personÂs honesty. The commission may take such action without first providing a hearing and without being subject to either criminal or civil liability. However, if no hearing is provided, then, within 10 days after the boardÂs action and upon demand by the aggrieved party, the commission shall grant a hearing as provided in ORS chapter 183, except that such hearing shall take place no later than 20 days following demand.

Â Â Â Â Â  (2) Any person who has been convicted of or who attempts or conspires to commit touting, pool selling, bookmaking, circulating handbooks or wagering by other than the mutuel method whether within or without the state hereby is deemed to be an undesirable person detrimental to the best interest of racing.

Â Â Â Â Â  (3) Any person who violates a rule or order of the commission or any person who fails to obey reasonable directives of the commissionÂs security personnel or any person having been excluded by order of the commission under subsection (1) or (2) of this section or is found engaging in or attempting to engage in touting, pool selling, bookmaking, circulating handbooks or wagering by other than the mutuel method or is disturbing the peace may be ejected from the race course.

Â Â Â Â Â  (4) A race meet licensee may eject or exclude any person from the race course for any reason and in any manner that is not contrary to law.

Â Â Â Â Â  (5) Any of the foregoing persons who refuses to leave a race course when ordered to do so by commission inspectors or the stewards, or by any peace officer, is guilty of a misdemeanor. [Amended by 1955 c.538 Â§1; 1957 c.313 Â§6; 1969 c.356 Â§16; 1973 c.612 Â§21; 1979 c.330 Â§3; 1983 s.s. c.7 Â§6; 1987 c.413 Â§5]

Â Â Â Â Â  462.090 Revocation, suspension and refusal to renew licenses; hearing; civil penalty. (1) The Oregon Racing Commission may revoke, suspend or refuse to renew the license of any licensee upon any of the grounds upon which the commission could refuse to issue a license, as provided in ORS 462.075, or of any licensee who has been convicted by the commission of a violation of this chapter or any rule made pursuant thereto, or who fails to pay to the commission all sums required under this chapter.

Â Â Â Â Â  (2) The commission may revoke, suspend or refuse to renew the license to hold a race meet of any licensee, if a corporation, which transfers any of its stock after a license to hold a race meet is issued and before the termination of the license period except as otherwise authorized in ORS 462.075 (2)(d).

Â Â Â Â Â  (3) Notwithstanding any other provision of law, the commission or board of stewards or board of judges may suspend, prior to any hearing, the license of any person whose license has been duly suspended by an official body of another state or country for violation of the racing or gaming laws or regulations of that jurisdiction. However, at the time of the license suspension in Oregon, the person must be notified of the right to request an immediate hearing to contest the suspension.

Â Â Â Â Â  (4) Revocation of a license shall operate as a forfeiture of all rights and privileges granted by the commission and of all sums of money paid to the commission by the offender.

Â Â Â Â Â  (5) When grounds exist for the revocation or suspension of a license issued pursuant to this chapter, the commission may, in its discretion, impose a civil penalty, not in excess of $1,000, on the licensee in lieu of or in addition to revoking or suspending the license. All sums paid the commission pursuant to this subsection shall be deposited as provided in ORS 462.260.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Subsection (5) enacted as 1953 c.499 Â§3; 1957 c.313 Â§7; 1969 c.356 Â§17; 1973 c.612 Â§22; 1981 c.544 Â§19; 1983 s.s. c.7 Â§7; 1987 c.413 Â§6; 1991 c.734 Â§33; 1997 c.865 Â§7]

Â Â Â Â Â  462.100 License fee and tax in lieu of all others; exception for jockeys and drivers. (1) The State of Oregon hereby preempts the imposition of taxes on or measured by income on, and the regulation of, race meets.

Â Â Â Â Â  (2) Except for taxes levied under ORS 267.010 to 267.390, the license fee and tax provided in this chapter for a race meet licensed thereunder shall be in lieu of:

Â Â Â Â Â  (a) All other licenses and privilege taxes or charges by the state or any county, city or other municipal corporation; and

Â Â Â Â Â  (b) All other taxes on or measured by income imposed by any county, city or other municipal corporation. [Amended by 1973 c.583 Â§1; 1987 c.655 Â§1]

Â Â Â Â Â  462.110 Public liability insurance required; bond of licensee; actions on bond; insurance for jockeys and drivers. (1) For the protection of the public, and all members thereof, the exhibitors and visitors, every race meet licensee shall carry public liability insurance written on an approved form by a company licensed to do business in Oregon and in an amount approved by the Oregon Racing Commission.

Â Â Â Â Â  (2) Every person licensed to conduct a race meet shall provide and deliver to the commission a bond signed by a surety company authorized to do business in Oregon in such form as is required by the commission and in an amount determined by the commission. The bond shall be conditioned that the licensee will pay to the state all moneys due it under this chapter, including moneys which escheat pursuant to ORS 462.073 and any fines imposed by any court or by any state agency; to horsemen or greyhound owners, all moneys owing and all moneys required to be paid for breakage, purses and Oregon-bred purse supplements; to persons presenting valid winning tickets, the amounts owing to them; and to the special track fund or training track fund, all moneys required to be paid to those funds by statute or rule. In lieu of a surety bond the commission may accept a certificate of deposit, an irrevocable letter of credit, or equivalent which will assure that the obligations described above are paid, up to the designated amount.

Â Â Â Â Â  (3) The Attorney General or the district attorney of the county wherein the race meet is held shall prosecute all actions on such bonds on behalf of the state.

Â Â Â Â Â  (4) Any person having a claim against the licensee for any obligation covered by the bond or bond substitute, except cause of action covered by public liability insurance, may prosecute the same in an action in behalf of the claimant brought in the name of the state for the use and benefit and at the expense of such claimant. The court may award reasonable attorney fees to the prevailing party in an action under this subsection. If the amount of the bond or bond substitute is insufficient to cover all obligations, amounts owing to and for the benefit of the state pursuant to ORS 462.073 (3) shall have priority over any other claims. No action may be brought for recovery on the bond or bond substitute unless written notice of the claim is made to the commission and to the race meet licensee within 120 days after the last day of the race meet or continuous race meet in which the obligation arose. The notice must be by registered mail, certified mail with return receipt or personal service to the licensee or to the licenseeÂs registered agent. Any action for recovery on the bond or bond substitute must be brought no earlier than 60 days and no later than 180 days after service of the written notice on the race meet licensee or on the licenseeÂs registered agent. These limitations shall not apply to claims for valid winning tickets if the claimant has made a timely claim pursuant to ORS 462.073 (2).

Â Â Â Â Â  (5) Every person licensed to conduct a race meet for horses shall carry insurance to protect jockeys and, if appropriate, drivers. The type, form and amount of insurance, and the carrier, must be approved by the commission. [Amended by 1957 c.313 Â§8; 1969 c.356 Â§18; 1975 c.549 Â§11; 1981 c.897 Â§53; 1983 s.s. c.7 Â§8; 1985 c.48 Â§1; 1991 c.249 Â§38; 1995 c.618 Â§73]

Â Â Â Â Â  462.120 [Amended by 1955 c.468 Â§1; 1961 c.203 Â§1; 1969 c.93 Â§Â§1, 2; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.125 Number and classes of race meets; unused race days; conflicting race dates. (1) The Oregon Racing Commission shall determine the number and classes of race meets to be held in any fiscal year, and the total number of racing dates to be granted to a licensee subject to provisions of ORS 462.062 and 462.067. Not more than 350 days of racing, exclusive of racing days authorized to designated licensees pursuant to subsection (5) of this section, shall be held in any metropolitan area in any fiscal year. A licensee shall conduct at least 720 live races under the license during each fiscal year race meets are held under the license. The commission may reduce the number of races required under this section upon application by a horsemenÂs association that negotiates with the race meet licensee.

Â Â Â Â Â  (2) If a licensee under ORS 462.062 or 462.067 fails, for good cause, to complete all of the allocated days in a licensed race meet or if the commission does not receive and approve license applications for all of the days allocated to either class of racing, the commission may add the unused or unallocated days no later than June 30 of the following fiscal year, to the racing days allocated to and available to the licensee or, in the discretion of the commission, to any other licensee of either class of racing in the metropolitan area. Additional race days allocated under this subsection are exempt from the limit of 350 days of racing in a fiscal year imposed by subsection (1) of this section. The additional racing days granted by the commission to any eligible licensee may not exceed the total of the unused or unallocated racing days in any one fiscal year.

Â Â Â Â Â  (3) If an emergency occurs on the day of racing, and a night racing program runs past the hour of midnight, such time after midnight is not considered an additional racing day.

Â Â Â Â Â  (4) As used in subsections (1) and (2) of this section, Âmetropolitan areaÂ means:

Â Â Â Â Â  (a) Multnomah, Clackamas and Washington Counties.

Â Â Â Â Â  (b) Marion and Polk Counties.

Â Â Â Â Â  (c) Linn and Benton Counties.

Â Â Â Â Â  (d) A county other than those designated in paragraphs (a), (b) and (c) of this subsection.

Â Â Â Â Â  (5) Each licensee designated in ORS 462.057 may be granted up to 12 days of horse, mule or greyhound racing to be held within the county in which the licensee holds its fair or show or at a race course owned by a governmental agency or a nonprofit corporation in an adjoining county. If a licensee does not use all of the licenseeÂs allocated race days during the fiscal year, the commission, in the commissionÂs discretion, may allow that licensee to use the leftover days in the next fiscal year. If a licensee referred to in this subsection wishes to make application to the commission to schedule racing days that conflict with racing days previously scheduled by another such licensee, at least 30 days prior to the date of a meeting of the commission, the governing bodies of the applicant and the previous licensee shall meet at a time and place prescribed by the previous licensee to discuss the applicantÂs proposed racing day schedule. The conclusion of the parties regarding the proposals for conflicting racing days and the matters upon which the parties agree or disagree shall be reduced to writing signed by the parties and submitted to the commission not later than 14 days prior to a meeting of the commission. The commission may approve or disapprove proposals for conflicting racing days upon such terms and conditions as the commission considers appropriate.

Â Â Â Â Â  (6) The commission may not grant a license for any race meet within a county for dates that conflict with racing dates granted to the county fair of such county.

Â Â Â Â Â  (7) The commission may not grant a licensee that is subject to ORS 462.062 a license for a race meet for a date that conflicts with a race meet date granted to a licensee that is subject to ORS 462.057, unless the commission has the consent of the licensee that is subject to ORS 462.057. This subsection applies only if the licensee that is subject to ORS 462.057 held a race meet during the 2002 calendar year on a date substantially similar to the date that is the subject of the conflict. A licensee that is subject to ORS 462.057 may not unreasonably withhold consent under this subsection. [1969 c.356 Â§9; 1973 c.541 Â§2; 1975 c.105 Â§1; 1975 c.550 Â§6; 1979 c.330 Â§4; 1979 c.698 Â§13a; 1981 c.544 Â§9; 1983 s.s. c.7 Â§9; 1985 c.675 Â§8; 1987 c.413 Â§7; 1989 c.210 Â§1; 1993 c.682 Â§5; 2003 c.783 Â§1; 2005 c.72 Â§2; 2005 c.777 Â§19]

Â Â Â Â Â  462.127 Oregon Quarterhorse Association and Oregon Division HorsemenÂs Benevolent and Protective Association racing; exception to ORS 462.125. Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (1) The Racing Division of the Oregon Quarterhorse Association, Incorporated, and the Oregon Division HorsemenÂs Benevolent and Protective Association, may each be granted up to 15 days of racing per fiscal year at locations approved by the Oregon Racing Commission. Such racing must be sponsored by the Racing Division of the Oregon Quarterhorse Association, Incorporated, or the Oregon Division HorsemenÂs Benevolent and Protective Association, and the net licensee income shall be used only for the payment of purses to horsemen participating at the meeting. The commission shall schedule the racing for the Racing Division of the Oregon Quarterhorse Association, Incorporated, and the Oregon Division HorsemenÂs Benevolent and Protective Association, in such a manner as to avoid conflict with other race meets previously licensed under ORS 462.057. The Racing Division of the Oregon Quarterhorse Association, Incorporated, and the Oregon Division HorsemenÂs Benevolent and Protective Association, shall make payments as specified in ORS 462.057 (1).

Â Â Â Â Â  (2) Racing days granted pursuant to this section may not be included in the number of racing days counted for purposes of the 350-day limitation established in ORS 462.125. [1979 c.698 Â§9; 1981 c.544 Â§10; 1985 c.54 Â§1; 2003 c.14 Â§296; 2003 c.783 Â§2]

Â Â Â Â Â  462.130 Oregon bred horse races. For the purpose of encouraging the breeding and enhancing the quality, within the state, of thoroughbred race horses, at least one race of each dayÂs meet shall consist exclusively of Oregon bred thoroughbred horses. [Amended by 1981 c.544 Â§11]

Â Â Â Â Â  462.135 Oregon bred greyhound races. For the purpose of encouraging greyhound breeding within the state and enhancing the quality of Oregon bred greyhounds, all licensees of race meets for greyhounds shall conduct at least one race consisting exclusively of Oregon bred greyhounds at each live racing performance. If there is not a sufficient number of qualifying Oregon bred greyhounds to fill the Oregon bred greyhound race for a performance as required by this section, the licensee may enter other greyhounds in the race in addition to the available qualifying Oregon bred greyhounds. As used in this section, ÂperformanceÂ means a card or a single set of races. [1993 c.682 Â§11]

Â Â Â Â Â  462.140 Prohibitions concerning bookmaking, betting; track take; computation, use of breaks. (1) No person shall conduct or commit, attempt or conspire to conduct or commit pool selling, bookmaking, or circulate handbooks, or bet or wager on any licensed race meet, other than by the mutuel method. All moneys wagered in Oregon must be accounted for through a computerized mutuel wagering system in use by an operating race meet in this state and approved by the Oregon Racing Commission. Wagering into pools outside of Oregon via telephone or other device is prohibited unless the wagering information is transmitted by a licensee that conducts off-race course mutuel wagering pursuant to ORS 462.700 to 462.740.

Â Â Â Â Â  (2) A race meet licensee may not take more than 22 percent of the gross receipts of any mutuel wagering system subject to approval by the commission.

Â Â Â Â Â  (3) A race meet licensee shall compute breaks in the mutuel system at 10 cents for each dollar wagered in a specific mutuel pool except, when the breaks in the mutuel system compute to less than 10 cents total for each dollar wagered, the race meet licensee shall compute the breaks on that specific mutuel pool at five cents. When the breaks in the mutuel system compute at 10 cents or more for each dollar wagered, the race meet licensee shall pay in increments of 10 cents for each dollar wagered. When the breaks in the mutuel system compute to less than 10 cents for each dollar wagered, the race meet licensee shall pay five cents for each dollar wagered. For horses, 45 percent of the breaks shall be retained by the licensee. For greyhounds, 33-1/3 percent shall be retained by the licensee. The other 55 percent for horses and 66-2/3 percent for greyhounds shall be paid as follows:

Â Â Â Â Â  (a) For thoroughbred horse races, to the Oregon Thoroughbred Breeders Association, Incorporated, to be used by that association subject to prior approval of the commission, in such amounts and for such of the following purposes as the association deems desirable:

Â Â Â Â Â  (A) For breeders awards;

Â Â Â Â Â  (B) For stallion awards;

Â Â Â Â Â  (C) For education of the members of the association and other horsemen regarding the breeding and racing of thoroughbred horses; or

Â Â Â Â Â  (D) For the promotion and development of thoroughbred horse breeding and racing in Oregon.

Â Â Â Â Â  (b) For quarterhorse races, to the Racing Division of the Oregon Quarterhorse Association, Incorporated, to be used by that association subject to prior approval of the commission, in such amounts and for such of the following purposes as the association deems desirable:

Â Â Â Â Â  (A) For breeders awards;

Â Â Â Â Â  (B) For stallion awards;

Â Â Â Â Â  (C) For education of the members of the association and other horsemen regarding the breeding and racing of quarterhorses; or

Â Â Â Â Â  (D) For the promotion and development of quarterhorse breeding and racing in Oregon.

Â Â Â Â Â  (c) For races for any other horses not designated in paragraphs (a) and (b) of this subsection, to each association of horsemen recognized by the commission as representing the other breeds of horses, to be used by that association subject to prior approval of the commission, in such amounts and for such of the following purposes as each recognized association deems desirable:

Â Â Â Â Â  (A) For breeders awards;

Â Â Â Â Â  (B) For stallion awards;

Â Â Â Â Â  (C) For education of the members of the association and other horsemen regarding the breeding and racing of horses; or

Â Â Â Â Â  (D) For the promotion and development of horse breeding and racing in Oregon.

Â Â Â Â Â  (d) By a licensee of a race meet for greyhounds:

Â Â Â Â Â  (A) One-half thereof to augment purses subject to reasonable regulations prescribed by the commission.

Â Â Â Â Â  (B) The other one-half thereof for benefit and improvement of the breeding, ownership, training and racing of greyhounds in Oregon, subject to reasonable regulations prescribed by the commission. Included, but not by way of limitation, would be payment of purses for maiden graduation or special schooling races without wagering, and construction and operation of one or more appropriate public training facilities within the state. All such funds shall be retained by the licensee in an account separate from all other funds, and no disbursements or transfers shall be made therefrom without prior approval of the commission. [Amended by 1955 c.456 Â§1; 1957 c.313 Â§9; 1965 c.627 Â§1; 1969 c.356 Â§19; 1975 c.550 Â§7; 1977 c.855 Â§5; 1979 c.698 Â§4; 1981 c.544 Â§12; 1985 c.675 Â§7; 1987 c.413 Â§20; 1993 c.682 Â§6; 1997 c.865 Â§8; 2005 c.777 Â§20]

Â Â Â Â Â  462.142 Account wagering. (1) In addition to mutuel wagering otherwise authorized by this chapter, account wagering may be conducted upon such conditions as the Oregon Racing Commission determines appropriate. The commission may authorize only a race meet licensee who is the holder of a license issued under ORS 462.057, 462.062 or 462.067 to conduct account wagering.

Â Â Â Â Â  (2) As used in this section, Âaccount wageringÂ means a form of mutuel wagering in which an individual may deposit money in an account with a race meet licensee and then use the account balance to pay for mutuel wagering conducted by the licensee. An account wager may be made in person, by direct telephone call or by communication through other electronic media by the holder of the account to the race course. [1997 c.865 Â§15]

Â Â Â Â Â  462.145 Handicapping contests. Notwithstanding ORS 167.108 to 167.164, a race meet licensee, with the prior approval of the Oregon Racing Commission, may conduct handicapping contests for race meet patrons. Such contests may include, but are not limited to, competitions for prizes for the highest percentage of correct selection of the order of finish of animals from among predetermined races that are live races conducted at the licenseeÂs race course or simulcast races offered by the licensee, or any combination thereof. Prizes offered for handicapping contests are not part of the pari-mutuel wagering system. [1993 c.682 Â§12]

Â Â Â Â Â  462.150 Regulation of underpayments; effect of tax. (1) If during any race meet conducted under this chapter, there is an underpayment of the amount actually due to any wagerer, the amount of such underpayment shall revert and belong to the state and be paid to the Oregon Racing Commission and become a part of its fund and shall not be retained by the licensee under whose license such race is held.

Â Â Â Â Â  (2) However, if any government or governmental agency imposes a levy on the licensee, by a tax on the money so wagered and upon or against its receipts, the licensee may collect in addition to the percent and the breaks allowed under ORS 462.140 (2), the amount of the tax so levied. [Amended by 1969 c.356 Â§20]

Â Â Â Â Â  462.160 When race meet is a nuisance. Every race meet held in this state contrary to this chapter is declared to be a public nuisance and may be summarily abated. [Amended by 1969 c.356 Â§21]

Â Â Â Â Â  462.170 Commission rules apply to county fairs; enforcement. The rules of the Oregon Racing Commission shall apply to all race meets held by county fair associations and shall be enforced by the officers of each association as to race meets held on its grounds. [Amended by 1955 c.468 Â§2; 1957 c.313 Â§10; 1969 c.356 Â§22]

Â Â Â Â Â  462.180 [Repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.185 Issuance of licenses to animal owners or trainers; conditions; revocation. (1) The Oregon Racing Commission may require as a condition for the issuance of a license to an animal owner or trainer that the owner or trainer establish to the satisfaction of the commission that the owner or trainer:

Â Â Â Â Â  (a) Is contributing to the State Industrial Accident Fund and is complying with the provisions of ORS chapter 656 with respect to the occupation as an animal owner or trainer; or

Â Â Â Â Â  (b) Has purchased and has in force a policy of insurance affording the employees of the owner or trainer in the occupation as an animal owner or trainer substantially the same protection and benefits as are available under ORS chapter 656.

Â Â Â Â Â  (2) If the commission requires contribution to the State Industrial Accident Fund or insurance, as provided in subsection (1) of this section, failure of the licensee to continue contribution or to keep such insurance in force is ground for revocation of the license of the licensee. [1957 c.313 Â§16; 1977 c.855 Â§6]

Â Â Â Â Â  462.190 Restrictions on minors; selling wagering tickets to minors or visibly intoxicated persons. (1) No person under 18 years of age shall enter upon a race course at any time where races are being conducted in which wagering is permitted, except:

Â Â Â Â Â  (a) When accompanied by a person 18 years of age or older who is the personÂs parent, guardian or spouse; or

Â Â Â Â Â  (b) When persons 14 years of age or older are in the performance of a duty incident to employment.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no person under 12 years of age shall after 6 p.m. enter upon a race course where races are being conducted in which wagering is permitted, except this section shall not apply to any annual state or county fair or fair-type exposition on the same premises where a race meet is being conducted by the same licensee.

Â Â Â Â Â  (3) No person under 18 years of age shall, except when in the performance of a duty incident to employment, loiter in the wagering area of a race course. The Oregon Racing Commission shall designate and require the marking of the wagering area at each race course.

Â Â Â Â Â  (4) No licensee conducting a race meet shall sell a mutuel wagering ticket or receipt to a person under 18 years of age or to a person who is visibly intoxicated.

Â Â Â Â Â  (5) No person shall purchase a mutuel wagering ticket or receipt for or on behalf of a person under 18 years of age. [1957 c.313 Â§17; 1973 c.827 Â§45; 1979 c.698 Â§5; 1983 s.s. c.7 Â§11; 1997 c.865 Â§9]

Â Â Â Â Â  462.195 Written statement of age from purchaser of mutuel wagering ticket or receipt. (1) A licensee conducting a race meet, before selling a mutuel wagering ticket or receipt to any person about whom there is any reasonable doubt of the person having reached the age of 18 years, shall require such person to make a written statement of age and furnish evidence of the true age and identity of the person. The written statement of age shall be on a form furnished by the Oregon Racing Commission, substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  Date _____

I am 18 years of age or over.

Â Â Â Â Â  _______________

Â Â Â Â Â  Signature

Evidence in support of age and identity:

DriverÂs License Â Â Â Â Â Â Â Â  No._____Â Â Â Â Â Â Â  (_____)

Â Â Â Â Â Â Â Â Â Â Â  State

Military RecordÂ Â Â Â Â Â Â Â Â Â  No._____

Liquor Permit No._____

OtherÂ Â  Â  _____

(Fill in license or card number of any one or

more of above)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) A licensee who, in good faith and with reasonable cause to believe in its truth, accepts a written statement of age, as provided in subsection (1) of this section, may rely on the truth of the statement as conclusive evidence of the age of the person by whom it is signed.

Â Â Â Â Â  (3) No person shall make a statement of age, as provided in subsections (1) and (2) of this section, that is false in whole or in part, or produce any evidence that would falsely indicate his or her age. [1957 c.313 Â§Â§18,19; 1973 c.827 Â§46]

Â Â Â Â Â  462.200 Tests of animals participating in race meets or persons required to be licensed; costs; rules. (1) The Oregon Racing Commission by rule may require that chemical analysis be made of the urine, saliva, blood or other body substances of animals participating in race meets or persons required to obtain a license pursuant to this chapter. The cost of such a test shall be paid by the commission.

Â Â Â Â Â  (2) The costs of photo patrol of races which the commission may require to assist the stewards in resolving disputes or claims or as being in the public interest, including the cost of the photo finish, shall be an expense of the commission. [1957 c.313 Â§20; 1969 c.356 Â§23; 1979 c.698 Â§6; 1987 c.413 Â§8]

OREGON RACING COMMISSION

Â Â Â Â Â  462.210 Oregon Racing Commission; appointment; confirmation. (1) There is created the Oregon Racing Commission to consist of five commissioners who shall be citizens, residents and electors of this state.

Â Â Â Â Â  (2) Upon the expiration of the term of any member the Governor shall appoint a successor for a term of four calendar years and until the successor is appointed and qualified.

Â Â Â Â Â  (3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. [Amended by 1973 c.792 Â§16; 1981 c.544 Â§13]

Â Â Â Â Â  462.220 Compensation and expenses of members. The members of the Oregon Racing Commission are entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 Â§49]

Â Â Â Â Â  462.230 Vacancies and removal. (1) Vacancies in the office of commissioner shall be filled by appointment to be made by the Governor for the unexpired term.

Â Â Â Â Â  (2) Any commissioner may be removed by the Governor for cause after a public hearing. Notice of the hearing shall fix the time and place for the hearing and shall specify the charges. Copy of the notice shall be served on the commissioner by mailing it to the commissioner at the last-known address of the commissioner at least 10 days before the date fixed for the hearing.

Â Â Â Â Â  462.240 Oath of office. Each member of the Oregon Racing Commission shall take and subscribe to an oath of office of the same form as that prescribed by law for the elective state offices. [Amended by 1969 c.356 Â§24; 1987 c.413 Â§17; 1997 c.865 Â§10]

Â Â Â Â Â  462.250 Organization of commission; employees of commission and appointed officials to conduct race meets; commission to fix compensation; rules and regulations. (1) The Oregon Racing Commission shall organize by electing one of its members chairperson and one vice chairperson.

Â Â Â Â Â  (2) The commission shall appoint an executive director, who may be a member of the commission or an employee of the commission in another capacity, a chief state steward and such other employees as are necessary in the performance of the commissionÂs duties. The commission shall fix, within the limits provided by law, and pay the compensation of the executive director and shall fix and pay the compensation of the chief state steward and other employees of the commission.

Â Â Â Â Â  (3) The commission shall appoint for each race meet stewards, deputy stewards, stewardsÂ reporters, auditors, judges, inspectors, security personnel, chemists, veterinarians, plate inspectors and such other officials as are necessary for the proper conduct of the race meet. The duties of such officials shall be fixed by the commission and their compensation shall be paid by the commission or the race meet licensee, as the commission may prescribe by regulation. The compensation of officials paid by the commission shall be reasonable and shall be fixed by the commission. In fixing such compensation, the commission shall take into account the compensation customarily paid like officials at race meets of a similar type and size. The officials appointed by the commission under this subsection shall not be subject to the State Personnel Relations Law.

Â Â Â Â Â  (4) The commission may combine in a single person the duties of one or more employees or officials, as efficiency and economy may require.

Â Â Â Â Â  (5) The commission shall appoint a board of stewards for each race meet.

Â Â Â Â Â  (a) The board shall consist of the chief state steward, ex officio, and not more than four other persons. For any race meet, the commission may appoint a deputy state steward to act in behalf or as assistant to the chief state steward. The compensation of the chief state steward and deputy state stewards shall be paid by the commission; the compensation of the other stewards shall be paid by the race meet licensee.

Â Â Â Â Â  (b) The chief state steward, or in the absence of the chief state steward the deputy state steward, shall preside over the board of stewards. The board of stewards shall, under the supervision and direction of the commission, enforce the provisions of this chapter, the rules and regulations of the commission and the customs of the course at the race meet for which it is appointed, and in such enforcement may exercise such power and authority of the commission as the commission may by regulation prescribe.

Â Â Â Â Â  (6) The commission shall prescribe rules and regulations not inconsistent with the provisions of this chapter. [Amended by 1955 c.640 Â§1; 1957 c.313 Â§11; 1969 c.356 Â§25; 1987 c.413 Â§16]

Â Â Â Â Â  462.260 Oregon Racing Commission Account; office, records and annual report of commission. (1) All money payable to the Oregon Racing Commission shall be deposited in the General Fund in the State Treasury to the credit of the Oregon Racing Commission Account. This account is appropriated continuously to the commission for the purposes authorized by law.

Â Â Â Â Â  (2) The commission may maintain an office and shall keep detailed records of all meetings and of all business transacted, and of all the collections and disbursements, reports of which shall be embodied in an annual report which the commission shall prepare, publish and submit to the Governor and members of the legislature on or before January 31 of each calendar year. This report shall cover the activities of the commission for the preceding fiscal year.

Â Â Â Â Â  (3) After payment of all current expenses of the commission, the amount remaining in the account shall be credited to the General Fund for general governmental expenses. [Amended by 1961 c.488 Â§2; 1975 c.549 Â§14; 1981 c.544 Â§14; 1993 c.682 Â§4]

Â Â Â Â Â  462.265 Commission subject to state budget procedures and laws governing supervision of expenditures. (1) The Oregon Racing Commission is subject to the provisions of ORS 291.201 to 291.222, including but not limited to the provisions of those sections relating to changes and revisions by the Governor in budget estimates and requests.

Â Â Â Â Â  (2) The commission and its officers and employees are subject to the provisions of ORS 291.230 to 291.260 and 291.990. [1959 c.284 Â§Â§1, 2; 1969 c.356 Â§35]

Â Â Â Â Â  462.270 Duties of commission; rules. (1) The Oregon Racing Commission shall license, regulate and supervise all race meets held in this state and cause the various places where race meets are to be held to be visited and inspected at least once each fiscal year.

Â Â Â Â Â  (2) The commission shall be the sole judge of whether or not a race meet shall be licensed. The application for a race meet license shall specify the duration of each race meet, the number of race days the race meet shall continue and the number of races per day. The commission, in its sole discretion, is authorized either to accept or reject any application for a race meet license, and the decision of the commission is a final order which can be contested only on the basis that the commission abused its discretionary authority.

Â Â Â Â Â  (3) The commission shall prepare and promulgate a complete set of rules to govern the race meets in every phase of operation consistent with the provisions of this chapter, public safety, health, welfare and any other matter pertaining to the good conduct of racing and shall make rules to govern public training tracks consistent with this chapter and with public health, safety, welfare, humane practices, and any other matter pertaining to the good conduct of racing. The commission shall also prepare and promulgate rules for the conduct of hearings held and shall establish the procedure to be followed in accordance with the Administrative Procedures Act then in effect.

Â Â Â Â Â  (4) The commission shall announce the place, the number of race days and dates and duration of each race meet for which license fees shall be exacted. [Amended by 1953 c.497 Â§4; 1955 c.455 Â§1; 1981 c.544 Â§20]

Â Â Â Â Â  462.272 Power of commission to administer oaths, take depositions, issue subpoenas. (1) In administering the provisions of this chapter, any member of the Oregon Racing Commission, or an agent authorized by the commission, has power on behalf of the commission to:

Â Â Â Â Â  (a) Issue subpoenas for the attendance of witnesses and the production of books, records and documents relating to matters before the commission.

Â Â Â Â Â  (b) Administer oaths.

Â Â Â Â Â  (c) Take or cause to be taken depositions within or without this state, as provided by law.

Â Â Â Â Â  (2) The commission, upon request of any person interested in a matter before the commission, may issue subpoenas for the attendance of witnesses or the production of books, records or documents on behalf of such person.

Â Â Â Â Â  (3) The commissionÂs subpoenas may be served by any person appointed by the commission. They shall be served, and witness fees and mileage shall be paid, as provided in ORS 44.415 (2).

Â Â Â Â Â  (4) If a person refuses to attend to give testimony or to produce books, records or documents, pursuant to a subpoena issued by the commission, the circuit court of the county where attendance is required, upon application of the commission, shall compel obedience to the subpoena and shall punish refusal to obey or to testify in the same manner as is punished a refusal to obey a subpoena or to testify pursuant to a subpoena issued from the circuit court. [1957 c.313 Â§13; 1987 c.413 Â§9; 1989 c.980 Â§14a]

Â Â Â Â Â  462.273 Prohibited activities of commission, staff and family members. No member, employee or appointee of the Oregon Racing Commission, or the immediate family member of such a person, may:

Â Â Â Â Â  (1) Own or have any other financial interest in any animal participating in any race meet in Oregon.

Â Â Â Â Â  (2) Own or have any other financial interest in any race meet, public training track or race course in Oregon.

Â Â Â Â Â  (3) Bet or wager, in any manner, on any race meet held under the license and supervision of the commission if such individual acts in an official capacity in connection with that race meet. [1961 c.632 Â§2; 1969 c.356 Â§36; 1979 c.330 Â§5; 1987 c.413 Â§10]

Â Â Â Â Â  462.275 Commission activities concerning betterment of racing; establishment of library. The Oregon Racing Commission may:

Â Â Â Â Â  (1) Cooperate with the racing commissions or boards of other jurisdictions and with racing organizations in enforcing laws regulating racing, in exchanging information relating to racing, in studying and detecting drugs and in carrying out programs for the betterment of racing.

Â Â Â Â Â  (2) Establish a library of materials relating to racing, and for that purpose accept gifts of books, periodicals and library equipment. [1957 c.313 Â§15]

Â Â Â Â Â  462.277 Service and execution of warrants of arrest and search warrants. Enforcement agents, designated as such by the Oregon Racing Commission, shall have the authority to serve and execute warrants of arrest and search warrants in the manner provided by law. [1957 c.313 Â§14; 1987 c.413 Â§11]

Â Â Â Â Â  462.280 [Amended by 1955 c.20 Â§1; 1955 c.642 Â§2; 1959 c.279 Â§1; 1961 c.488 Â§3; 1963 c.495 Â§1; 1967 c.275 Â§3; 1969 c.298 Â§1; 1971 c.688 Â§1; 1975 c.550 Â§9; 1977 c.281 Â§4; 1977 c.855 Â§7; 1979 c.698 Â§7; 1981 c.544 Â§15; 1983 s.s. c.7 Â§12; 1987 c.413 Â§12; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  462.290 [Amended by 1963 c.495 Â§2; 1969 c.298 Â§16; 1971 c.688 Â§4; 1975 c.550 Â§10; 1977 c.281 Â§6; 1977 c.855 Â§17; 1987 c.413 Â§13; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  462.295 [1963 c.495 Â§4; 1965 c.513 Â§1; 1967 c.275 Â§1; 1969 c.298 Â§17; 1971 c.688 Â§5; 1975 c.550 Â§11; 1977 c.281 Â§7; 1977 c.855 Â§17a; 1981 c.41 Â§2; 1987 c.413 Â§14; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  462.300 [1955 c.328 Â§Â§1, 2, 3; 1957 c.475 Â§1; 1963 c.495 Â§3; 1969 c.298 Â§18; 1971 c.688 Â§6; 1975 c.536 Â§1; 1975 c.550 Â§12; 1977 c.281 Â§8; 1977 c.774 Â§25; 1977 c.855 Â§18; 1983 s.s. c.7 Â§13; 1987 c.413 Â§15; repealed by 1993 c.682 Â§13]

GENERAL REGULATIONS RESPECTING ANIMAL RACING

Â Â Â Â Â  462.405 Board of stewardsÂ authority; sanctions; review of actions by commission; hearing. (1) The board of stewards appointed by the Oregon Racing Commission for a race meet may, after an inquiry and hearing, impose appropriate sanctions for failure to comply with the laws and rules of racing and with the authorized commission or board directives applicable to said race meet, subject to the following limitations:

Â Â Â Â Â  (a) No fine shall exceed $500 per offense.

Â Â Â Â Â  (b) No license suspension shall be for a period longer than 365 calendar days from the date of issuance of the order of the board of stewards.

Â Â Â Â Â  (2) Any sanction imposed by the board of stewards shall take effect on the date so indicated in the boardÂs ruling unless the effective date is stayed for good cause shown by specific order of the executive director of the commission, or a member of the commission, pending commission review.

Â Â Â Â Â  (3) In lieu of the board of stewards conducting any inquiry and hearing provided for by subsection (1) of this section, the board of stewards may request the commission to appoint and designate a person to conduct such inquiry and hearing who shall be known as a hearings master. The hearings master shall have the same authority and power as the board of stewards in conducting the inquiry and hearing. Any person adversely affected by any hearings master ruling has the right to appeal to the commission as provided for in subsection (4) of this section. The hearings master need not be an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) The board of stewards may refer any matter before it to the commission for appropriate review or action either before or after a board hearing or ruling. A person adversely affected by any board ruling has the right to appeal to the commission for a review and hearing as provided in ORS chapter 183. Such review shall be perfected by filing a written notice of appeal with the executive director within 10 days after the board ruling is issued. Hearings conducted by the commission under this subsection shall be heard by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The commission is not limited in its actions or in the sanctions it may impose by any ruling of the board or by any limitation imposed upon the board by commission rule or regulation or by subsection (2) of this section. [1969 c.356 Â§3; 1973 c.612 Â§23; 1977 c.855 Â§11; 1981 c.544 Â§16; 1987 c.413 Â§18; 1989 c.357 Â§2; 1997 c.865 Â§11; 1999 c.849 Â§Â§87,88; 2003 c.75 Â§37]

Â Â Â Â Â  462.410 [1953 c.498 Â§1; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.415 Animals that may be barred from races; prohibited acts; rules. (1) No animal is entitled to participate in any race if:

Â Â Â Â Â  (a) It has been administered any drug after entry in the race.

Â Â Â Â Â  (b) It possesses in its system, on race day, either prior to or at the time of the race any drug detected by any of the testing methods approved by the Oregon Racing Commission or customarily employed in the testing of urine, saliva, blood or other samples from racing animals.

Â Â Â Â Â  (c) Its performance was stimulated, depressed or otherwise affected in any manner by use prior to or during the race of any electrical, mechanical or other device not sanctioned by the commission.

Â Â Â Â Â  (d) It fails to satisfy all of the conditions of the race prescribed by the racing secretary.

Â Â Â Â Â  (2) No person shall enter or allow to be entered in any race any animal if the person knows, or by exercise of reasonable diligence should have known, that its participation is prohibited under subsection (1) of this section.

Â Â Â Â Â  (3) A trainer, upon entering an animal and allowing it to participate in a race, represents that the animal is in a fit condition and that its participation is not prohibited under subsection (1) of this section. The trainer is responsible for and the absolute insurer of the condition of the animal regardless of the acts of third parties.

Â Â Â Â Â  (4) An animal which participates in violation of subsection (1) of this section shall be disqualified and the order of finish revised. If the animal is disqualified, its owner shall not share or participate in any purse, earnings, trophies or other emoluments of the race. Any revision in the order of finish after a race has been declared ÂofficialÂ by the stewards shall not affect the mutuel payoff to the public.

Â Â Â Â Â  (5) Notwithstanding this section or any other section in this chapter, the commission may, by rule, adopt a medication program subject to commission control and supervision that it finds to be in the best interest of racing. Notification to the public that an animal is currently using a drug shall be left to the discretion of the commission.

Â Â Â Â Â  (6) Testing of samples from racing animals may be performed only at laboratory facilities certified by the commission as having the capability to provide timely, accurate test results.

Â Â Â Â Â  (7) Notwithstanding any other provision of this chapter, the commission, by rule, may adopt tolerances for medication, or residues thereof, that may be detected through tests approved under subsection (6) of this section. [1969 c.356 Â§4; 1975 c.550 Â§8; 1977 c.855 Â§12; 1989 c.357 Â§3; 1991 c.472 Â§1]

Â Â Â Â Â  462.417 Schedule of purses to have prior approval of commission. The schedule of purses to be paid during a race meet, including the number of animals sharing in the purse of a race, shall be fair and reasonable. The purse schedule must be submitted to and approved by the Oregon Racing Commission prior to commencement of the race meet. [1969 c.356 Â§2]

Â Â Â Â Â  462.420 Stimulating or depressing participating animal prohibited. No person shall stimulate or depress any animal involved in any race or otherwise affect in any way the animalÂs ability to perform therein, either prior to or during a race, by the administration of drugs or by the use of any electrical device or equipment or by any mechanical or other device not sanctioned by the Oregon Racing Commission. [1953 c.498 Â§3; 1969 c.356 Â§30]

Â Â Â Â Â  462.430 Prohibitions concerning influencing results of races. (1) No person shall influence or conspire or attempt to influence or conspire with any other person to affect the result of any race in which an animal participates by stimulating or depressing any animal involved in such race or otherwise affecting in any way the animalÂs ability to perform therein, either prior to or during a race, through the administration of any drug to such animal, or by the use of any electrical device or equipment or by any mechanical or other device not sanctioned by the Oregon Racing Commission.

Â Â Â Â Â  (2) Possession, within the confines of a race course, of any electrical device or equipment or of any mechanical or other device not sanctioned by the commission, either prior to, during or after a race, by a person associating with a racing animal, shall be deemed as attempting to affect the result of any race.

Â Â Â Â Â  (3) No person shall possess, transport or use, within the confines of a race course, any syringe or needle used for medication purposes or any electrical, mechanical or other device, unless sanctioned by the commission or the stewards, which could affect the racing performance of an animal. [1953 c.498 Â§2; 1969 c.356 Â§31; 1977 c.855 Â§13]

Â Â Â Â Â  462.440 [1953 c.498 Â§4; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.450 Regulation of possession, transportation or use of drugs at race course. (1) No person shall possess, transport or use any drug within the confines of a race course, except upon a bona fide veterinarianÂs prescription with a complete statement of the uses and purposes of such prescription upon the container of such prescription.

Â Â Â Â Â  (2) A copy of such prescription shall be filed with the Oregon Racing Commission veterinarian of the race meet, and such prescription shall be used only with the approval of the said commission veterinarian. [1953 c.498 Â§7; 1969 c.356 Â§32; 1975 c.549 Â§16; 1979 c.698 Â§14]

Â Â Â Â Â  462.460 Racing animal under name or designation other than registered name or designation or altering license prohibited. (1) No person shall knowingly enter or race any animal in any race under any name or designation other than that name or designation assigned to such animal by and registered with such club or association or other governing body recognized by the Oregon Racing Commission for such purpose.

Â Â Â Â Â  (2) No person shall knowingly alter, modify or change any license issued by the commission, or knowingly possess any license issued by the commission which has been altered, modified or changed.

Â Â Â Â Â  (3) No person shall knowingly aid, abet, counsel, instigate, engage in or in any way further any act by which a license issued by the commission is altered, modified or changed. [1953 c.498 Â§5; 1981 c.544 Â§17]

Â Â Â Â Â  462.470 Aiding or abetting the racing of an animal under name or designation other than registered name or designation prohibited. No person shall aid, abet, counsel, instigate, engage or in any way further any act by which any animal is entered or raced in any race under any name or designation other than that name or designation assigned to such animal by and registered with such club or association or other governing body recognized by the Oregon Racing Commission for such purpose. [1953 c.498 Â§6]

Â Â Â Â Â  462.510 Demand or acceptance of compensation for furnishing racing information as touting; how predictions on race outcome may be sold. (1) Any person who attempts to, or does persuade, procure or cause another person to wager on an animal participating in a race, and upon which money is wagered, and who asks or demands, or accepts compensation as a reward for information or purported information given in such case is a tout, and is guilty of touting.

Â Â Â Â Â  (2) Predictions on the outcome of horse races and greyhound races may be sold on the licenseeÂs premises in accordance with rules promulgated by the Oregon Racing Commission. [1953 c.499 Â§1; 1975 c.549 Â§17]

Â Â Â Â Â  462.520 Penalty for falsely using name of racing official as source of information in commission of touting. Any person who in the commission of touting falsely uses the name of any official of the Oregon Racing Commission, its inspectors or attaches, or of any official of any race track association, or the names of any owner, trainer, jockey or other person licensed by the commission as the source of any information or purported information is guilty of a misdemeanor. [1953 c.499 Â§2; 1969 c.356 Â§33]

Â Â Â Â Â  462.530 [1953 c.499 Â§4; repealed by 1969 c.356 Â§38]

OFF-RACE COURSE MUTUEL WAGERING

Â Â Â Â Â  462.700 Authorization; procedure. In addition to mutuel wagering authorized by this chapter to be conducted upon the premises of a race course, a race meet licensee may conduct off-race course mutuel wagering in accordance with ORS 462.700 to 462.740 and Oregon Racing Commission rules. [1987 c.913 Â§2; 2005 c.72 Â§3]

Â Â Â Â Â  462.710 Application; contents; conditions; revocation of authority. (1) Any race meet licensee may make written application to the Oregon Racing Commission to conduct off-race course mutuel wagering:

Â Â Â Â Â  (a) On races held at the licenseeÂs race course; or

Â Â Â Â Â  (b) On races held at race courses outside this state.

Â Â Â Â Â  (2) The application shall be in such form, shall contain such information and shall be submitted at such time and in such manner as the commission may require. Information required by the commission may include, but is not limited to, a description of the facilities, equipment and method of operation whereby the applicant proposes to conduct off-race course mutuel wagering activities.

Â Â Â Â Â  (3) The commission shall authorize off-race course mutuel wagering upon such terms and conditions regarding the time, location and manner of operation as the commission considers appropriate. The commission may not authorize more than 20 locations for off-race course mutuel wagering to be in operation at any one time and shall permit off-race course mutuel wagering only at an authorized location. The commission may not authorize the conduct of off-race course mutuel wagering at any time or place or in any manner that the commission determines would have substantial adverse impact upon mutuel wagering on races held at a race course in this state. The commission may not authorize a race meet licensee to conduct off-race course mutuel wagering within the boundaries of any city or county that has adopted an ordinance prohibiting the conduct of that activity within the city or county. The commission may not authorize a race meet licensee to conduct off-race course mutuel wagering in any county with a population of less than 250,000 at a location that is within 40 miles of any other location where another race meet licensee is conducting a live race meet without written consent of the live race meet licensee.

Â Â Â Â Â  (4) In addition to other grounds provided in this chapter, the commission may refuse to issue or renew or may revoke or suspend the license of any race meet licensee, or any employee thereof, for failure to comply with ORS 462.700 to 462.740 or commission rules.

Â Â Â Â Â  (5) If a race meet licensee proposes to conduct off-race course mutuel wagering at a physical facility separate from the race course:

Â Â Â Â Â  (a) Individuals working at the separate facility must obtain a license for such employment from the commission if the individuals are performing duties for which a license would be required if the duties were performed at a race course. The fee for any such license shall be the same as the fee for the license required if the individual were working at a race course.

Â Â Â Â Â  (b) ORS 462.080, 462.190 and 462.195 apply to the race meet licensee and to individuals at the facility in the same manner as if the mutuel wagering activity were being conducted at a race course.

Â Â Â Â Â  (6) In addition to other requirements of ORS 462.700 to 462.740, the commission may authorize a race meet licensee to conduct off-race course mutuel wagering on a particular race that is held at a race course outside this state subject to the following conditions:

Â Â Â Â Â  (a) The commission may authorize only one race meet licensee, that is the holder of a license under ORS 462.062 or 462.067, to conduct off-race course mutuel wagering on the race.

Â Â Â Â Â  (b) The commission may authorize such off-race course mutuel wagering to be conducted at the licenseeÂs race course and any off-race course wagering site approved by the commission.

Â Â Â Â Â  (c) The commission may authorize a race meet licensee to conduct off-race course mutuel wagering on either horse races or greyhound races, except that:

Â Â Â Â Â  (A) A horse race meet licensee may conduct off-race course mutuel wagering on greyhound races only if there is no active greyhound race meet licensee; and

Â Â Â Â Â  (B) A greyhound race meet licensee may conduct off-race course mutuel wagering on horse races only if there is no active horse race meet licensee.

Â Â Â Â Â  (d) If a licensee applies for authority to conduct mutuel wagering on horse races held at race courses outside this state, the commission may require that the licensee provide such evidence as the commission considers appropriate regarding the ability of the licensee to comply with the Interstate Horseracing Act of 1978, 15 U.S.C. 3001 to 3007, as amended. [1987 c.913 Â§3; 1989 c.358 Â§1; 1993 c.682 Â§8; 1997 c.865 Â§12; 2001 c.104 Â§199; 2005 c.72 Â§4]

Â Â Â Â Â  462.720 Pooling wagered moneys; surcharge on wagering by licensee. (1) All moneys wagered in off-race course mutuel wagering on races held at race courses in this state shall be included in the computation of the mutuel pool for that race at the race course. Subject to rules adopted by the Oregon Racing Commission and upon application of the race meet licensee, the commission may authorize:

Â Â Â Â Â  (a) Moneys wagered in off-race course mutuel wagering at locations outside this state on races held at race courses in this state to be included in the computation of the mutuel pool for the race at the Oregon race course.

Â Â Â Â Â  (b) Moneys wagered in off-race course mutuel wagering at locations in this state on races held at race courses outside this state to be included in the computation of the mutuel pool for the race at the race course.

Â Â Â Â Â  (2) Notwithstanding ORS 462.140, in the case of moneys wagered in off-race course mutuel wagering at a location in this state and included in the mutuel pool of a race held at a race course outside this state, the amount taken from the mutuel pool by the race meet licensee to pay taxes, purses, compensation for the licensee and other payments shall be the amount required by statute at the race course outside this state.

Â Â Â Â Â  (3) A race meet licensee that is authorized to conduct off-race course mutuel wagering may exact a surcharge on off-race course mutuel wagering at a rate not exceeding five percent. At the discretion of the race meet licensee, the surcharge shall be paid by the wagerer on the amount wagered to the race meet licensee at the time the wager is made, or the surcharge shall be paid on the winnings and shall be deducted at the time winnings are paid. All surcharges collected by the race meet licensee shall be reported to the commission at such time and in such manner as the commission may require. [1987 c.913 Â§4; 1989 c.358 Â§2; 1991 c.252 Â§1; 1993 c.682 Â§9; 1997 c.865 Â§13]

Â Â Â Â Â  462.725 Multi-jurisdictional simulcasting and wagering; fees; rules; distribution of moneys paid to commission. (1) Notwithstanding any other provision of this chapter, the Oregon Racing Commission may develop and adopt rules to license and regulate all phases of operation of ÂMulti-Jurisdictional Simulcasting and Interactive Wagering Totalizator HubsÂ located in Oregon. In addition to the other rules of operation adopted by the commission, the commission shall adopt a rule setting the amount that may be taken from the gross receipts of the multi-jurisdictional mutuel system.

Â Â Â Â Â  (2) All employees working in Oregon and all officers of any ÂMulti-Jurisdictional Simulcasting and Interactive Wagering Totalizator HubsÂ located and operating in Oregon must obtain a license from the Oregon Racing Commission prior to the commencement of business or employment. The fees for such licenses shall be the same as set forth in ORS 462.070.

Â Â Â Â Â  (3) Payments to be made to the Oregon Racing Commission include:

Â Â Â Â Â  (a) ÂMulti-Jurisdictional Simulcasting and Interactive Wagering Totalizator HubÂ license fee not more than $200 per operating day.

Â Â Â Â Â  (b) Not more than one percent of total gross mutuel wagering receipts recorded by the totalizator system.

Â Â Â Â Â  (4) Of the moneys received by the Oregon Racing Commission under subsection (3)(b) of this section, 33-1/3 percent shall be paid to the State Treasurer for deposit in the General Fund and 66-2/3 percent shall be retained by the commission. The Oregon Racing Commission may adopt rules under which the moneys retained by the commission may be distributed for the benefit of the Oregon pari-mutuel racing industry. [1997 c.867 Â§27; 1999 c.606 Â§1]

Â Â Â Â Â  462.730 Payments by licensee to commission. A race meet licensee that conducts off-race course mutuel wagering shall make payments to the Oregon Racing Commission in the same manner as if the mutuel wagering were being conducted at the race course. [1987 c.913 Â§5; 1989 c.358 Â§3]

Â Â Â Â Â  462.740 Rules; compliance with federal law. (1) In accordance with ORS chapter 183, the Oregon Racing Commission shall promulgate rules to carry out the provisions of ORS 462.700 to 462.740. Such rules shall be designed to promote the best interests and the good conduct of racing, with due regard for the public health, safety and welfare.

Â Â Â Â Â  (2) In order to provide for the lawful operation of off-race course mutuel wagering for wagering on horse races at race courses outside this state, the commission is authorized to enter into contracts or agreements with other governmental or private agencies or associations and to perform all other acts necessary to comply with the Interstate Horseracing Act of 1978, 15 U.S.C. 3001 to 3007, as amended. [1987 c.913 Â§6; 1989 c.358 Â§4; 2001 c.104 Â§200]

PENALTIES

Â Â Â Â Â  462.990 Penalties. (1) Except as hereinafter provided in this section, violations of any provision of this chapter is a misdemeanor.

Â Â Â Â Â  (2) Any person violating the provisions of ORS 462.420, 462.430, 462.450, 462.460, 462.470 or 462.415 (2) shall, upon conviction, be guilty of a felony and punished by imprisonment in the custody of the Department of Corrections for not more than two years or by a fine of not more than $5,000, or by both.

Â Â Â Â Â  (3) Any person who conspires or attempts to commit or commits any act of touting as defined in ORS 462.510 shall, upon conviction, be fined not more than $500 or be imprisoned for not more than six months, or both.

Â Â Â Â Â  (4) Any person violating the provisions of ORS 462.140 (1) shall be punished upon conviction by imprisonment in the county jail for not more than one year or by imprisonment in the custody of the Department of Corrections for not more than five years or by a fine of not more than $5,000, or both such fine and imprisonment. [Part of subsection (1) derived from 1957 c.313 Â§22; subsection (2) enacted as 1953 c.498 Â§8; subsection (3) enacted as 1953 c.499 Â§5; 1955 c.538 Â§2; 1969 c.356 Â§34; 1969 c.528 Â§Â§1,2; 1987 c.320 Â§235]

_______________



Chapter 463

Chapter 463 Â Boxing and Wrestling

2005 EDITION

BOXING AND WRESTLING

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

463.015Â Â Â Â  Definitions

463.018Â Â Â Â  Legislative findings

463.023Â Â Â Â  Extreme fighting prohibited

463.025Â Â Â Â  Licensing of participants, managers and other officials; permits in lieu of licenses for certain officials

463.035Â Â Â Â  Promoter license required; corporate surety bond

463.037Â Â Â Â  Commission representativesÂ attendance at boxing matches required

COMMISSION; REGULATION

463.113Â Â Â Â  Boxing and Wrestling Commission; rules; powers of commission and superintendent

463.125Â Â Â Â  Members; term; officers; administrator; qualifications; meetings; voting; expenses

463.135Â Â Â Â  Duties of physician member

463.145Â Â Â Â  Financial interest or investment prohibited

463.155Â Â Â Â  Authority of commission to appoint inspectors; duties

463.165Â Â Â Â  Authority of superintendent to license officials; qualifications; license denial

463.175Â Â Â Â  Objection to contest by city or county; filing with commission

463.185Â Â Â Â  Authority of superintendent to enforce chapter; suspension of licenses; hearing; civil penalty; rules

463.195Â Â Â Â  Commission subject to ORS 291.201 to 291.222, 291.230 to 291.260 and 291.990

463.200Â Â Â Â  Commission considered criminal justice agency

463.210Â Â Â Â  Organizations exempt from licensing and bonding provisions

463.220Â Â Â Â  Deposit of revenues

TAX ON GROSS RECEIPTS

463.310Â Â Â Â  Definitions for ORS 463.113, 463.320 and 463.330

463.320Â Â Â Â  Imposition of tax; amount; report; rules; payment

463.322Â Â Â Â  Persons exempt from tax

463.330Â Â Â Â  Amateur events; admission fee; distribution; tax

463.340Â Â Â Â  Effect of failure to file report

463.360Â Â Â Â  Payment of expenses

463.370Â Â Â Â  Distribution of tax revenues

FEE ON TICKET SALES

463.500Â Â Â Â  Fee; deposit of moneys; grants to amateur boxing organizations; rules

PENALTIES

463.995Â Â Â Â  Penalties

463.010 [Amended by 1965 c.200 Â§1; repealed by 1987 c.789 Â§24]

GENERAL PROVISIONS

Â Â Â Â Â  463.015 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoxingÂ means a contest other than as described in subsection (7) of this section between contestants who fight with their fists protected by gloves or mittens fashioned of leather or similar material, the duration of which is limited to a stated number of rounds separated by rest periods of equal duration, and includes kickboxing, a form of boxing in which blows are delivered with any part of the arm below the shoulder, including the hand, and any part of the leg below the hip, including the foot.

Â Â Â Â Â  (2) ÂCable system operatorÂ means a person or group of persons who:

Â Â Â Â Â  (a) Provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in the cable system; or

Â Â Â Â Â  (b) Controls or is responsible for, through an arrangement, the management and operation of the cable system.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon State Boxing and Wrestling Commission.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of State Police.

Â Â Â Â Â  (5) ÂEntertainment wrestlingÂ means a performance in which the participants deliver blows or apply holds with no intent to punish or immobilize an opponent. Entertainment wrestling is distinguished from boxing, extreme fighting and wrestling by the fact that the outcome of the performance is predetermined.

Â Â Â Â Â  (6) ÂExhibitionÂ means a demonstration of boxing or wrestling skills.

Â Â Â Â Â  (7) ÂExtreme fightingÂ means a no-holds-barred match, competition or exhibition that combines elements of boxing, wrestling or martial arts without a system of rules approved by the Oregon State Boxing and Wrestling Commission.

Â Â Â Â Â  (8) ÂJudgeÂ means a person licensed by the Superintendent of State Police who is at ringside during a boxing or wrestling match and who has the responsibility of scoring the performance of the participants in the match.

Â Â Â Â Â  (9) ÂManagerÂ means a person licensed by the superintendent who does any of the following:

Â Â Â Â Â  (a) By contract or agreement undertakes to represent the interests of any professional boxer or wrestler in procuring or arranging the conduct of any professional boxing or wrestling match in which the boxer or wrestler is a participant as a contestant.

Â Â Â Â Â  (b) Receives or is entitled to receive more than 10 percent of the gross purse of any professional boxer or wrestler for any services related to such boxerÂs or wrestlerÂs participation in a professional boxing contest.

Â Â Â Â Â  (c) Is an officer, director or stockholder of any corporation which receives or is entitled to receive more than 10 percent of the gross purse of any professional boxer or wrestler for any services relating to such boxerÂs or wrestlerÂs participation in a professional boxing or wrestling contest.

Â Â Â Â Â  (d) Directs or controls the professional boxing activities of any professional boxer or wrestler.

Â Â Â Â Â  (e) Attends the professional boxer or wrestler at ringside or purports to be the professional boxerÂs or wrestlerÂs manager.

Â Â Â Â Â  (10) ÂMatchmakerÂ means a person licensed or issued a permit by the superintendent who is employed by or associated with a promoter in the capacity of booking and arranging boxing or wrestling matches between opponents and for whose activities in this regard the promoter is legally responsible.

Â Â Â Â Â  (11) ÂPay-per-viewÂ means a closed circuit telecast, regardless of the delivery system used, that is not intended to be available for viewing without the payment of a fee, whether collected or based on each event viewed, for the privilege of viewing the telecast.

Â Â Â Â Â  (12) ÂPersonÂ includes an individual, association, partnership or corporation.

Â Â Â Â Â  (13) ÂProfessional boxer or wrestlerÂ means a person licensed by the superintendent who competes for a money prize, purse or compensation in a boxing or wrestling contest, exhibition or match held within this state.

Â Â Â Â Â  (14) ÂPromoterÂ means a corporation, partnership, association, individual or other organization licensed by the superintendent who arranges, gives, holds or conducts a boxing or wrestling contest, match or exhibition or an entertainment wrestling performance in this state and who is legally responsible for the lawful conduct of such boxing or wrestling contest, match or exhibition or entertainment wrestling performance. ÂPromoterÂ includes:

Â Â Â Â Â  (a) A person who holds distribution rights to a closed circuit telecast of a boxing or wrestling event that occurs within or outside this state and who sells the rights to a cable system operator in this state.

Â Â Â Â Â  (b) A person who holds the distribution rights to a pay-per-view telecast of a boxing or wrestling event that occurs within or outside this state and who sells the ability to receive the telecast to a person who charges an admission for the right to view the telecast in this state.

Â Â Â Â Â  (c) A person who holds distribution rights to a closed circuit telecast of a boxing or wrestling event that occurs within this state and who sells the rights to another for broadcast within or outside this state. ÂPromoterÂ does not include a cable system operator.

Â Â Â Â Â  (15) ÂSuperintendentÂ means the Superintendent of State Police.

Â Â Â Â Â  (16) ÂWrestlingÂ includes any form of fighting other than as described in subsections (1), (5) and (7) of this section, between contestants in which the contestants deliver blows to an opponentÂs body or apply holds to the opponentÂs body with the intent to punish, immobilize or throw the opponent, with the possible effect of rendering the opponent unable to continue the contest. [1987 c.789 Â§2; 1991 c.211 Â§1; 1993 c.587 Â§1; 1993 c.742 Â§120; 1993 c.744 Â§209; 1997 c.350 Â§3; 2003 c.142 Â§1]

Â Â Â Â Â  463.018 Legislative findings. (1) The Legislative Assembly finds that the boxing and wrestling industry in this state should be regulated in order to protect the best interests of both contestants and the public.

Â Â Â Â Â  (2) The Legislative Assembly further finds that:

Â Â Â Â Â  (a) The entertainment spectacle commonly known as extreme fighting is a violent exhibition that is excessively and unacceptably dangerous to the participants and is promoted and advertised to that end;

Â Â Â Â Â  (b) Extreme fighting lacks appropriate restrictions on dangerous blows or life-threatening maneuvers, and the matching of participants with incompatible styles of fighting makes it impossible for the state to regulate extreme fighting in a way that can reasonably protect the safety of the participants; and

Â Â Â Â Â  (c) It is therefore an appropriate exercise of the authority of the State of Oregon to prohibit extreme fighting and similarly named combative sports. [1987 c.789 Â§1; 1997 c.350 Â§4]

Â Â Â Â Â  463.020 [Repealed by 1965 c.200 Â§12 (463.021 enacted in lieu of 463.020)]

Â Â Â Â Â  463.021 [1965 c.200 Â§13 (enacted in lieu of 463.020); 1975 c.409 Â§2; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.023 Extreme fighting prohibited. No person shall arrange, give, hold or conduct an extreme fighting match, competition or exhibition. [1997 c.350 Â§2]

Â Â Â Â Â  463.025 Licensing of participants, managers and other officials; permits in lieu of licenses for certain officials. (1) No person shall act as a professional boxer or wrestler, manager of a professional boxer or wrestler, referee, judge, second, timekeeper, matchmaker, ticket taker, security officer or box office employee until the person has been licensed pursuant to this chapter.

Â Â Â Â Â  (2) The person employing a matchmaker, ticket taker, security officer or box office employee may apply for a permit covering all such employees in lieu of their obtaining individual licenses. However, the same standards apply to such employees operating under a permit as would apply if the employees were licensed.

Â Â Â Â Â  (3) The application for a license or permit shall be made upon a form furnished by the Superintendent of State Police and shall be accompanied by an annual license or permit fee as determined by the superintendent.

Â Â Â Â Â  (4) Each person licensed or issued a permit under this section shall keep the license or copy of the permit in the personÂs personal possession and shall present the license or copy of the permit upon request to promoters and representatives of the superintendent, including members of the Oregon State Boxing and Wrestling Commission, as evidence of eligibility to act or perform in the personÂs licensed or permitted capacities in connection with boxing or wrestling contests, matches or exhibitions. [1987 c.789 Â§14; 1991 c.211 Â§2; 1993 c.742 Â§121; 1993 c.744 Â§209a]

Â Â Â Â Â  463.030 [Repealed by 1965 c.200 Â§14 (463.031 enacted in lieu of 463.030)]

Â Â Â Â Â  463.031 [1965 c.200 Â§15 (enacted in lieu of 463.030); repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.035 Promoter license required; corporate surety bond. (1) No person shall act as a promoter of boxing, wrestling or entertainment wrestling until the person has been licensed pursuant to this chapter.

Â Â Â Â Â  (2) The application for a promoterÂs license shall be made upon a form furnished by the Superintendent of State Police and shall be accompanied by an annual license fee in an amount to be determined by the superintendent.

Â Â Â Â Â  (3) Before a license is issued to any promoter of boxing, wrestling or entertainment wrestling, the applicant for such license must file with the superintendent a corporate surety bond issued by a company authorized to do business in this state drawn in an amount acceptable to the superintendent and conditioned upon the occurrence of the following:

Â Â Â Â Â  (a) Timely payment of all taxes and civil penalties due the state or its political subdivisions.

Â Â Â Â Â  (b) Payment to the state or a political subdivision thereof which establishes liability against a promoter for damages, penalties or expenses arising from promotional activity.

Â Â Â Â Â  (c) Payment of the purses of the competitors.

Â Â Â Â Â  (d) Payment of reimbursement to the superintendent of the cost of approval of an event canceled by the promoter without good cause.

Â Â Â Â Â  (e) Payment of compensation to inspectors, referees, timekeepers, judges and event physicians.

Â Â Â Â Â  (4) If the circumstances of an event to be promoted so require, the superintendent may increase the face amount of the corporate surety bond previously filed with the superintendent in compliance with this section.

Â Â Â Â Â  (5) The superintendent may accept a cash deposit or the assignment of a savings account in lieu of the corporate surety bond required by this section.

Â Â Â Â Â  (6) The following persons must possess a promoterÂs license issued pursuant to this chapter:

Â Â Â Â Â  (a) A person who holds distribution rights to a closed circuit telecast of a boxing or wrestling event that occurs within or outside this state and who sells the rights to a cable system operator in this state.

Â Â Â Â Â  (b) A person who holds the distribution rights to a pay-per-view telecast of a boxing or wrestling event that occurs within or outside this state and who sells the ability to receive the telecast to a person who charges an admission for the right to view the telecast in this state.

Â Â Â Â Â  (c) A person who holds distribution rights to a closed circuit telecast of a boxing or wrestling event that occurs within this state and who sells the rights to another for broadcast within or outside this state. [1987 c.789 Â§Â§12,16; 1987 c.788 Â§8; 1991 c.211 Â§3; 1993 c.742 Â§Â§122,122a; 1993 c.744 Â§Â§209b,209c; 2003 c.142 Â§2]

Â Â Â Â Â  463.037 Commission representativesÂ attendance at boxing matches required. No boxing match shall take place in this state unless the following Oregon State Boxing and Wrestling Commission representatives are in attendance:

Â Â Â Â Â  (1) One commissioner or designated representative to oversee conduct of the match;

Â Â Â Â Â  (2) Licensed judges and referees;

Â Â Â Â Â  (3) A licensed physician designated by the commission; and

Â Â Â Â Â  (4) An inspector appointed by the commission. [1987 c.789 Â§9]

Â Â Â Â Â  463.040 [Amended by 1963 c.426 Â§5; 1965 c.200 Â§2; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.045 [1963 c.426 Â§2; 1965 c.200 Â§3; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.050 [Amended by 1963 c.426 Â§6; 1965 c.200 Â§4; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.055 [1963 c.426 Â§4; 1965 c.200 Â§5; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.060 [Amended by 1963 c.426 Â§7; 1965 c.200 Â§6; 1983 c.740 Â§180; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.110 [Amended by 1987 c.429 Â§1; repealed by 1987 c.789 Â§24]

COMMISSION; REGULATION

Â Â Â Â Â  463.113 Boxing and Wrestling Commission; rules; powers of commission and superintendent. (1) There is created in the Department of State Police the Oregon State Boxing and Wrestling Commission which shall regulate the promotion of all professional boxing and wrestling matches and exhibitions and entertainment wrestling performances within the boundaries of the State of Oregon. The commission shall recommend, and the Superintendent of State Police shall adopt without change, rules for the conduct of professional boxing and wrestling that promote the safety and best interest of the contestants and of the public.

Â Â Â Â Â  (2) The superintendent has the following powers:

Â Â Â Â Â  (a) To enforce rules for the conduct of professional boxing and wrestling that promote the safety and best interest of the contestants and of the public.

Â Â Â Â Â  (b) To license and regulate participants and officials for all professional boxing and wrestling matches and exhibitions in this state.

Â Â Â Â Â  (c) To establish and utilize the most efficient methods available for compiling boxing results and record keeping and for communication of results and records.

Â Â Â Â Â  (d) Upon request, to make results of every boxing and wrestling event within its jurisdiction, and records of any contestant who participates in events within its jurisdiction, available to state agencies of another state charged with regulatory authority over boxing and wrestling events in that state, to record keeping organizations and to other interested persons and to receive and give effect to the regulatory orders of any agency of another state charged with regulatory authority over boxing and wrestling events in that state.

Â Â Â Â Â  (e) The provisions of this subsection do not apply to entertainment wrestling.

Â Â Â Â Â  (3)(a) The superintendent may temporarily suspend, without prior notice or hearing, any license issued pursuant to this chapter until final determination by the superintendent, if, in the judgment of the superintendent, the action is necessary to protect the public interest or the health or safety of boxing and wrestling participants. If no hearing is held prior to the suspension, the suspended licensee may apply to the superintendent for a hearing to determine if the suspension should be modified, set aside or continued. The application for a hearing shall be in writing and must be received by the superintendent within 30 days after the date of suspension. The superintendent shall set the matter for hearing within 30 days after receipt of the written request of the suspended licensee.

Â Â Â Â Â  (b) Notwithstanding the grounds for suspension of a license under paragraph (a) of this subsection, the license of a promoter of an entertainment wrestling performance may be suspended only if the licensee fails to provide to the superintendent, at least 10 days prior to the performance, an affidavit that certifies that all participants who are going to participate in the entertainment wrestling performance are free from blood borne pathogens.

Â Â Â Â Â  (4) Whenever any promoter fails to make a report of any contest or event within the period prescribed by this chapter, or whenever such report is unsatisfactory, the superintendent or a designee of the superintendent may examine, or cause to be examined, the books and records of the promoter and any other persons or organizations, and subpoena and examine under oath such persons for the purpose of determining the total amount of the gross receipts for any contest or event and the amount of tax due pursuant to this chapter. The superintendent may fix and determine the tax as a result of the examination described in this subsection.

Â Â Â Â Â  (5) The superintendent may delegate to the Oregon State Boxing and Wrestling Commission any of the powers described in subsection (2) of this section. [1987 c.789 Â§3; 1991 c.211 Â§4; 1993 c.742 Â§Â§123,123a; 1993 c.744 Â§Â§210,210a; 2003 c.142 Â§3; 2003 c.653 Â§1]

Â Â Â Â Â  463.115 [1963 c.426 Â§3; 1965 c.200 Â§7; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.120 [Amended by 1963 c.426 Â§8; 1965 c.200 Â§8; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.125 Members; term; officers; administrator; qualifications; meetings; voting; expenses. (1) The Oregon State Boxing and Wrestling Commission shall consist of five members appointed by the Superintendent of State Police for terms of four years. Except as described in subsection (10) of this section, no member shall be eligible to serve more than two terms. Membership shall represent distinct geographic areas. The Portland metropolitan area, central Willamette Valley and two other areas shall be represented. Vacancies occurring shall be filled by appointment in the same manner for the balance of the unexpired term. Each member of the commission may be removed from office by the superintendent for cause. Each member of the commission, before entering upon the duties of office, shall take and subscribe to an oath to perform the duties of this office faithfully, impartially and justly to the memberÂs ability.

Â Â Â Â Â  (2) The chairperson and vice chairperson shall be elected from among the members at the first meeting of each calendar year or when a vacancy exists.

Â Â Â Â Â  (3) A full-time or part-time administrator shall be appointed by the superintendent using the State Personnel Relations Law to establish suitable qualifications and compensation. The administrator shall be required to demonstrate adequate knowledge and experience related to boxing and wrestling.

Â Â Â Â Â  (4) The superintendent may employ other personnel as necessary.

Â Â Â Â Â  (5) One of the appointed commissioners shall be a physician, duly licensed to practice in this state.

Â Â Â Â Â  (6) The commission may meet once a month at a time and place agreed upon. Special additional meetings may be called by the administrator or at the request of one or more members of the commission.

Â Â Â Â Â  (7) Three members of the commission shall constitute a quorum.

Â Â Â Â Â  (8) Three votes shall constitute a majority.

Â Â Â Â Â  (9) Nonsalaried members of the commission and representatives of the commission shall be paid per diem and travel expenses as designated under ORS 292.495 when conducting the business of the commission.

Â Â Â Â Â  (10) Notwithstanding subsection (1) of this section, with the approval of the superintendent, a physician member of the commission may serve more than two consecutive terms as a commission member. [1987 c.789 Â§4; 1993 c.742 Â§124; 1993 c.744 Â§211]

Â Â Â Â Â  463.130 [Amended by 1955 c.426 Â§1; 1965 c.200 Â§9; 1975 c.409 Â§1; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.135 Duties of physician member. (1) The physician memberÂs duties shall include gathering, assessing and updating, when necessary, medical data for the purpose of proposing:

Â Â Â Â Â  (a) Fitness criteria for contestants to be applied in prefight medical examinations;

Â Â Â Â Â  (b) Medical procedures and substances allowed for use by seconds in the contestantÂs corner;

Â Â Â Â Â  (c) Emergency procedures for ring injuries;

Â Â Â Â Â  (d) Post-fight examination and treatment procedures; and

Â Â Â Â Â  (e) Safety equipment required to promote the best interests of the contestants.

Â Â Â Â Â  (2) The physician member shall present to the Oregon State Boxing and Wrestling Commission proposed safety and medical procedures for discussion and adoption by commission vote.

Â Â Â Â Â  (3) The duties of the physician member shall also include the identification of a sufficient number of qualified and duly licensed physicians to serve as ringside physicians in boxing events throughout the state, and nomination of identified physicians for approval by the commission.

Â Â Â Â Â  (4) Prior to the commencement of any boxing contest to be held in this state between licensed professional boxers, the physician member shall certify to the commission that the participants are medically qualified to participate in a boxing contest. In determining whether to issue or withhold such certification, the physician member shall consider:

Â Â Â Â Â  (a) Results of a prefight medical examination conducted by the physician member;

Â Â Â Â Â  (b) Results of a prefight medical examination conducted by physicians approved by the commission; or

Â Â Â Â Â  (c) The licensed professional boxerÂs recent ring record.

Â Â Â Â Â  (5) When the physician member determines not to provide the certification of medical qualification required by subsection (4) of this section, the member shall immediately notify the promoter or the promoterÂs representatives of the fact of such noncertification, and the boxing contest involving the medically unqualified licensed professional boxer shall be canceled.

Â Â Â Â Â  (6) In the case of a wrestling exhibition, if the physician member determines, based upon reliable information, that a licensed professional wrestler is not medically qualified to participate in such contest, the physician member shall so certify and provide such certification to the promoter or the promoterÂs representatives, and the wrestling contest involving the medically unqualified licensed professional wrestler shall be canceled. [1987 c.789 Â§5; 1991 c.211 Â§5]

Â Â Â Â Â  463.140 [Amended by 1965 c.200 Â§10; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.145 Financial interest or investment prohibited. (1) No member of the Oregon State Boxing and Wrestling Commission shall have any financial interest or investment in any professional boxer or wrestler or entertainment wrestler.

Â Â Â Â Â  (2) No member of the commission shall have any financial interest or investment in any boxing, wrestling or entertainment wrestling promotion or any person or promoter involved in boxing, wrestling or entertainment wrestling promotion.

Â Â Â Â Â  (3) No official, judge, referee, inspector, timekeeper or other employee or representative of the commission shall:

Â Â Â Â Â  (a) Have any financial interest or investment in any professional boxer or wrestler or entertainment wrestler, nor in any person or promoter involved in promotion of boxing, wrestling or entertainment wrestling cards, nor in any individual promotion of said cards.

Â Â Â Â Â  (b) Be an officer in a national or international sanctioning organization.

Â Â Â Â Â  (4) The Superintendent of State Police shall not have any financial interest or investment in:

Â Â Â Â Â  (a) Any professional boxer or wrestler or entertainment wrestler.

Â Â Â Â Â  (b) Any boxing, wrestling or entertainment wrestling promotion or any person or promoter involved in boxing, wrestling or entertainment wrestling. [1987 c.789 Â§7; 1993 c.742 Â§125; 1993 c.744 Â§211a; 2003 c.142 Â§4]

Â Â Â Â Â  463.150 [Amended by 1981 c.376 Â§1; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.155 Authority of commission to appoint inspectors; duties. (1) The Oregon State Boxing and Wrestling Commission shall appoint a sufficient number of inspectors who shall be paid as the commission designates. The appointed inspectors shall serve as tax assessors for the commission, overseeing ticket sales and count, and reporting the totals of each boxing and wrestling match or exhibition and each entertainment wrestling performance to the commission within 72 hours.

Â Â Â Â Â  (2) The designated inspector for a boxing or wrestling match or an entertainment wrestling performance shall verify the accuracy of the promoterÂs account and the amount of the taxed gross receipts for any match, exhibition or performance to which said inspector is assigned by the commission.

Â Â Â Â Â  (3) An appointed inspector may be designated by the commission to act as a representative of the commission in the overseeing of the conduct of a boxing or wrestling match. [1987 c.789 Â§6; 1987 c.788 Â§7; 2003 c.142 Â§5]

Â Â Â Â Â  463.160 [Repealed by 1959 c.160 Â§1]

Â Â Â Â Â  463.165 Authority of superintendent to license officials; qualifications; license denial. (1) The Superintendent of State Police shall license referees, judges and timekeepers who shall be assigned to officiate at boxing matches in this state. Licensed referees, judges and timekeepers shall be paid by the superintendent at rates the superintendent considers reasonable.

Â Â Â Â Â  (2) The Oregon State Boxing and Wrestling Commission shall recommend, and the superintendent shall adopt without change, reasonable qualifications for applicants seeking licenses as a promoter, manager, matchmaker, professional boxer or wrestler, judge, referee, second or timekeeper.

Â Â Â Â Â  (3) After investigation and hearing, the superintendent shall deny an application for a license when the applicant has failed to meet the established qualifications or has violated any provisions of this chapter or any rule adopted pursuant to this chapter. [1987 c.789 Â§8; 1993 c.742 Â§126; 1993 c.744 Â§211b]

Â Â Â Â Â  463.170 [Amended by 1965 c.200 Â§11; 1967 c.611 Â§1; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.175 Objection to contest by city or county; filing with commission. Nothing in this chapter prevents any county or city from objecting to the holding of, or participating in, any contest, match or exhibition. Any objection must be filed in writing with the Oregon State Boxing and Wrestling Commission. [1987 c.789 Â§13; 1991 c.211 Â§6]

Â Â Â Â Â  463.180 [Repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.185 Authority of superintendent to enforce chapter; suspension of licenses; hearing; civil penalty; rules. (1) The Superintendent of State Police shall have the sole jurisdiction and authority to enforce the provisions of this chapter. The superintendent or the designee of the superintendent shall investigate any allegations of activity which may violate the provisions of this chapter.

Â Â Â Â Â  (2) The superintendent or the designee of the superintendent is authorized to enter at reasonable times and without advance notice, any place of business or establishment where activity alleged to be in violation of this chapter may occur.

Â Â Â Â Â  (3) The superintendent, upon recommendation of the Oregon State Boxing and Wrestling Commission, may revoke or suspend the license or permit of any judge, boxer, wrestler, manager, referee, timekeeper, second, matchmaker or promoter for:

Â Â Â Â Â  (a) Violating this chapter or any rule adopted under this chapter.

Â Â Â Â Â  (b) Engaging in activity in this state covered by the license or permit, in connection with a boxing or wrestling contest, match or exhibition, that is not approved by the superintendent.

Â Â Â Â Â  (c) Participating as a contestant in a boxing or wrestling contest, match or exhibition in which another contestant is either unlicensed by the superintendent or is medically unqualified as provided in ORS 463.135 (4), (5) and (6).

Â Â Â Â Â  (d) Participating as an official in a boxing or wrestling contest, match or exhibition in which a contestant is either unlicensed by the superintendent or is medically unqualified as provided in ORS 463.135 (4), (5) and (6).

Â Â Â Â Â  (e) Failing to comply with a valid order of the superintendent.

Â Â Â Â Â  (f) Aiding and abetting violations of this chapter or rules adopted under this chapter.

Â Â Â Â Â  (g) Being convicted of a crime that bears upon the exercise of the license or permit privilege.

Â Â Â Â Â  (4) The superintendent shall deny an application for a license when the applicant does not possess the requisite qualifications.

Â Â Â Â Â  (5) The superintendent shall hold a hearing regarding allegations that any person has violated or failed to comply with this chapter.

Â Â Â Â Â  (6) In addition to the denial, revocation or suspension of a license, the superintendent, upon recommendation of the commission, may order the forfeiture of the payment of the purse or any portion thereof of any boxer, wrestler or manager for the violation of this chapter or any rule adopted pursuant to this chapter.

Â Â Â Â Â  (7) The superintendent may impose a civil penalty in an amount not to exceed $2,500 to be paid by any promoter, matchmaker, boxer, wrestler, manager or any other participant licensed by the superintendent for the violation of this chapter or any rule adopted pursuant to this chapter. The penalty shall be deposited in the subaccount of the State Police Account established under ORS 181.175.

Â Â Â Â Â  (8) In the conduct of any contested case hearing under ORS chapter 183 held pursuant to this chapter, the superintendent or designee of the superintendent may administer oaths to witnesses, receive evidence, and issue subpoenas to compel the attendance of witnesses and the production of papers and documents related to matters under investigation.

Â Â Â Â Â  (9) The commission shall recommend, and the superintendent shall adopt without change, rules that require that contracts between promoters and professional boxers and between professional boxers and managers conform to standards calculated by the commission to enhance the best interests of contestants and the public, including but not limited to the requirement that no professional boxer shall receive less than 66-2/3 percent of the gross purse for any contest in which the boxer participates. No boxing contest shall take place in this state unless the superintendent approves the contractual arrangements therefor in light of the standards contained in the rules so adopted.

Â Â Â Â Â  (10) The provisions of this section do not apply to a promoter of or participant in entertainment wrestling. [1987 c.789 Â§10; 1991 c.211 Â§7; 1993 c.742 Â§127; 1993 c.744 Â§212; 2003 c.142 Â§6]

Â Â Â Â Â  463.190 [Repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.195 Commission subject to ORS 291.201 to 291.222, 291.230 to 291.260 and 291.990. (1) The Oregon State Boxing and Wrestling Commission is subject to the provisions of ORS 291.201 to 291.222, including but not limited to the provisions of those sections relating to changes and revisions by the Governor in budget estimates and requests.

Â Â Â Â Â  (2) The commission and its officers and employees are subject to the provisions of ORS 291.230 to 291.260 and 291.990. [1987 c.789 Â§10a]

Â Â Â Â Â  463.200 Commission considered criminal justice agency. For purposes of ORS 181.511 to 181.575, the Oregon State Boxing and Wrestling Commission shall be considered a criminal justice agency. [1987 c.789 Â§18]

Â Â Â Â Â  463.210 Organizations exempt from licensing and bonding provisions. (1) The promoting, conducting or maintaining of boxing and wrestling matches, contests or exhibitions when conducted by educational institutions, Oregon National Guard Units, United States Amateur Boxing Federation or any other amateur athletic organizations duly recognized by the Oregon State Boxing and Wrestling Commission shall be exempt from the licensing and bonding provisions of this chapter if none of the participants in the contests or exhibitions receives a monetary remuneration, purse or prize for performance or services therein.

Â Â Â Â Â  (2) The licensing and bonding provisions of this chapter do not apply to:

Â Â Â Â Â  (a) Any nonprofit amateur athletic associations organized under the laws of this state, including their affiliated membership clubs throughout the state which have been recognized by the commission.

Â Â Â Â Â  (b) Any contests, matches or exhibitions between students of educational institutions which are conducted by a college, school or university as part of the institutionÂs athletic program.

Â Â Â Â Â  (c) Contests, matches or exhibitions between members of any troop, battery, company or units of the Oregon National Guard. [1987 c.789 Â§11]

Â Â Â Â Â  463.220 Deposit of revenues. All revenue obtained under this chapter from license fees, bonds and gross receipts taxes, and any other income received under this chapter, shall be deposited in the subaccount of the State Police Account established under ORS 181.175. [Formerly 463.350]

TAX ON GROSS RECEIPTS

Â Â Â Â Â  463.310 Definitions for ORS 463.113, 463.320 and 463.330. As used in ORS 463.113, 463.320 and 463.330:

Â Â Â Â Â  (1) ÂEventÂ includes any match, contest, exhibition or performance.

Â Â Â Â Â  (2) ÂGross receiptsÂ means the consideration, whether money, credits, rights or other property, received from the sale of tickets or other admissions indicia or the right to admission without any deductions whatsoever.

Â Â Â Â Â  (3) ÂGross receiptsÂ does not include gross receipts from admissions to:

Â Â Â Â Â  (a) Events conducted or sponsored by any nonprofit amateur athletic association organized under the laws of this state, including their affiliated membership clubs throughout the state that have been recognized by the Oregon State Boxing and Wrestling Commission.

Â Â Â Â Â  (b) Events between students of educational institutions conducted or sponsored by a college, school or university as part of their athletic program.

Â Â Â Â Â  (c) Events between members of any troop, battery, company or units of the Oregon National Guard. [1987 c.788 Â§5; 1993 c.587 Â§4; 2003 c.653 Â§2]

Â Â Â Â Â  463.320 Imposition of tax; amount; report; rules; payment. (1) For the privilege of engaging in the activity of professional boxing or wrestling or entertainment wrestling, a tax is imposed upon the gross receipts from the sale of tickets or other fees charged for admission to a professional boxing or wrestling event or an entertainment wrestling event held within this state. The amount of the tax is six percent of the total gross receipts from the sale of the tickets or other fees for admission to the event.

Â Â Â Â Â  (2) Any person licensed under this chapter, and who holds or conducts a boxing, wrestling or entertainment wrestling event shall:

Â Â Â Â Â  (a) No later than three days prior to the holding of any boxing, wrestling or entertainment wrestling event, furnish to the Superintendent of State Police a statement containing the name of each contestant or participant and the names of the manager or managers.

Â Â Â Â Â  (b) No later than 72 hours after termination of the boxing, wrestling or entertainment wrestling event, file with the superintendent a written report, duly verified in accordance with rules recommended by the Oregon State Boxing and Wrestling Commission and adopted by the superintendent, stating the number of tickets or other admissions indicia or rights to admission sold, the price or prices for which sold, the total gross receipts from the sales and any other information required under rules recommended by the commission and adopted by the superintendent. The superintendent shall adopt rules recommended by the commission under this subsection.

Â Â Â Â Â  (c) Pay to the Department of State Police at the time of filing the statement required under paragraph (b) of this subsection, a tax equal to six percent of the total gross receipts from the sale of the tickets or other admissions indicia to the event. [1987 c.788 Â§Â§2,3; 1993 c.742 Â§Â§128,128a; 1993 c.744 Â§Â§213,213a; 2003 c.142 Â§7; 2003 c.653 Â§3]

Â Â Â Â Â  463.322 Persons exempt from tax. Nothing in ORS 463.015, 463.035, 463.113, 463.310, 463.320 and 463.322 is intended to tax subscribers to pay-per-view telecasts or cable system operators in this state. [1993 c.587 Â§6]

Â Â Â Â Â  Note: 463.322 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 463 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  463.330 Amateur events; admission fee; distribution; tax. (1) When an admission fee is charged by any person conducting or sponsoring an amateur boxing, wrestling or entertainment wrestling event, the tax imposed by ORS 463.320 (1) and (2) shall apply to the gross receipts from the admissions and the statement filed and tax paid by the conducting or sponsoring person.

Â Â Â Â Â  (2) The Oregon State Boxing and Wrestling Commission shall designate what percentage of the proceeds of the gross receipts from the conduct of an amateur boxing, wrestling or entertainment wrestling event shall be donated to participating amateur boxing associations and shall cause that percentage to be distributed to those associations. [1987 c.788 Â§4; 2003 c.142 Â§8]

Â Â Â Â Â  463.340 Effect of failure to file report. (1) If any licensee required to file a report under ORS 463.320 and 463.330 shall fail to make that report within the time prescribed, or if the report is unsatisfactory to the Superintendent of State Police, the superintendent shall examine or cause to be examined the books and records of the licensee. The superintendent may subpoena and examine under oath the licensee or any other person or persons as the superintendent considers necessary to determine the amount of the total gross receipts from the boxing, wrestling or entertainment wrestling event and the amount of the tax thereon. If, upon completion of the examination, it is determined that an additional tax is due, notice thereof shall be served upon the licensee, and if the licensee fails to pay the additional tax within 20 days after service of the notice, the license of the licensee shall be revoked under ORS 463.185. In addition, the licensee and the members thereof shall be subject to a civil penalty imposed as provided under ORS 463.185 (7).

Â Â Â Â Â  (2) No licensee or person shall fail to pay the tax imposed by ORS 463.320 or 463.330 or to make, sign or verify any report or to supply any information required by the superintendent in connection with the taxes imposed under ORS 463.320 and 463.330. [1987 c.788 Â§6; 1993 c.742 Â§129; 1993 c.744 Â§213b; 2003 c.142 Â§9]

Â Â Â Â Â  463.350 [1987 c.789 Â§15; 1987 c.788 Â§9; 1993 c.742 Â§130; 1993 c.744 Â§214; renumbered 463.220 in 1993]

Â Â Â Â Â  463.360 Payment of expenses. The salaries or expenses, or both, of the members and employees, and the operating expenses of the Oregon State Boxing and Wrestling Commission shall be paid out of the subaccount of the State Police Account established under ORS 181.175 from moneys received under this chapter. [1987 c.789 Â§17; 1987 c.788 Â§10; 1991 c.211 Â§8; 1993 c.742 Â§131; 1993 c.744 Â§215]

Â Â Â Â Â  463.370 Distribution of tax revenues. After deduction of administrative costs of the Oregon State Boxing and Wrestling Commission established under ORS 463.113, 75 percent of the remaining gross receipts tax, as described in ORS 463.320 and deposited in the subaccount of the State Police Account established under ORS 181.175, shall be credited to and deposited in the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund. [1987 c.788 Â§11; 1989 c.650 Â§1; 1993 c.742 Â§132; 1993 c.744 Â§216; 1999 c.1084 Â§47]

FEE ON TICKET SALES

Â Â Â Â Â  463.500 Fee; deposit of moneys; grants to amateur boxing organizations; rules. (1) In addition to any other fees or taxes required under this chapter, a promoter shall pay to the Oregon State Boxing and Wrestling Commission a fee of $1 for each ticket sold for admission to a live professional boxing contest, match or exhibition held in this state.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a live professional boxing contest, match or exhibition held on land controlled by an Oregon Indian tribe. However, an Oregon Indian tribe may make a contribution to the commission for the purposes of subsection (3) of this section.

Â Â Â Â Â  (3) All moneys collected from the fee imposed under subsection (1) of this section shall be deposited into the subaccount established in the State Police Account under ORS 181.175 (2). Such moneys are continuously appropriated to the Oregon State Boxing and Wrestling Commission to be used by the commission to award grants to amateur boxing organizations in this state.

Â Â Â Â Â  (4) The commission shall adopt by rule the manner in which:

Â Â Â Â Â  (a) The fees required under subsection (1) of this section must be paid; and

Â Â Â Â Â  (b) Applications for grants may be submitted to the commission and the standards to be used to award the grants to amateur boxing organizations in this state.

Â Â Â Â Â  (5) The commission shall monitor the amateur boxing organizations that receive grants under this section to determine the success of the grant program.

Â Â Â Â Â  (6) As used in this section, Âamateur boxing organizationÂ means a locally operated boxing club that is registered with the Oregon Association of United States Amateur Boxing, Inc. [2001 c.446 Â§2]

Â Â Â Â Â  463.810 [1971 c.743 Â§301; repealed by 1987 c.789 Â§24]

PENALTIES

Â Â Â Â Â  463.990 [Repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.995 Penalties. (1) A person who violates a provision of this chapter or any rule adopted under this chapter commits a Class A misdemeanor.

Â Â Â Â Â  (2) Whenever it appears that any person has violated or is threatening to violate any of the provisions of this chapter or of the rules adopted under this chapter, the Attorney General at the request of the Superintendent of State Police may cause a civil suit to be instituted in the circuit court for injunctive relief to restrain such person from continuing the violation. [1987 c.789 Â§19; 1993 c.742 Â§133; 1993 c.744 Â§216a]

_______________



Chapter 464

Chapter 464 Â Games

2005 EDITION

GAMES

PUBLIC HEALTH AND SAFETY

ADMINISTRATION

464.250Â Â Â Â  Powers and duties of Department of Justice; rules

464.270Â Â Â Â  Licensing requirements

464.280Â Â Â Â  Burden to establish qualifications; applications; liability of persons who supply information

464.290Â Â Â Â  Eligibility for license requires independent control by organization

464.300Â Â Â Â  Temporary license

464.310Â Â Â Â  Eligibility to participate in management or operation of games; rules

464.340Â Â Â Â  Limitation on time spent administering or operating games; rules

464.350Â Â Â Â  Limitation on operation of games; rules

464.360Â Â Â Â  Limitation on number of games for which organization can be licensed

464.380Â Â Â Â  Variations depending on number, frequency or gross income authorized; rules

464.385Â Â Â Â  Exemption from licensing and reporting requirements for organizations conducting certain raffles

464.390Â Â Â Â  Exceptions; review; continuance of exception

LOCAL AUTHORITY

464.420Â Â Â Â  Local prohibition in lieu of state regulation

FINANCE

464.450Â Â Â Â  Oregon Gaming Account; uses

DISCIPLINE

464.470Â Â Â Â  Grounds for suspension, revocation or denial of or refusal to renew license or permit; civil penalty

464.480Â Â Â Â  Procedure for suspension, revocation or denial of license

464.490Â Â Â Â  Vacation of suspension upon payment of penalty

ENFORCEMENT

464.500Â Â Â Â  Enforcement authority of department; hearings

464.510Â Â Â Â  Regulation of rent; inspection of premises and records; reports

464.520Â Â Â Â  Injunctive relief; when other licenses may be voided; investigation of off-race course mutuel wagering applicant or licensee

464.530Â Â Â Â  Jurisdiction of Circuit Court for Marion County; liability of department personnel

PENALTIES

464.995Â Â Â Â  Penalties

Â Â Â Â Â  464.010 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.020 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.110 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.120 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.130 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.140 [Amended by 1955 c.516 Â§1; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.150 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.160 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.170 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.180 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.190 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.210 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.220 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.230 [Repealed by 1967 c.344 Â§10]

ADMINISTRATION

Â Â Â Â Â  464.250 Powers and duties of Department of Justice; rules. (1) The Department of Justice has the following powers and duties relating to the regulation of bingo, lotto or raffle games or Monte Carlo events:

Â Â Â Â Â  (a) To authorize and regulate the operation of bingo, lotto and raffle games and Monte Carlo events permitted under ORS 167.117 and to adopt rules in accordance with applicable provisions of ORS chapter 183 for the performance of the departmentÂs duties.

Â Â Â Â Â  (b) To issue and renew licenses and permits for operation of bingo, lotto and raffle games and Monte Carlo events, including the manufacturers and suppliers of equipment and supplies necessary for the operation of such activities and escrow agents holding money or property to be awarded as a prize, and to adopt license and permit fees. Licenses and permits are valid for a period of one year unless renewed. The department shall set fees at an amount sufficient to cover all costs incurred by the department in its activities. License fees consist of an initial payment, which shall be in an amount established by rule, prior to issuance or renewal of the license, together with a monthly payment constituting a percentage of the licenseeÂs monthly gross income from the operation each month thereafter. An applicant for a license or a permit shall submit with the application a sum adequate to pay the required initial fee payment. If the application is later withdrawn by the applicant or if it is denied by the department, the department shall retain the portion of the amount submitted to it that will pay the reasonable costs expended for processing and investigating the application. In a particular case, if the fee adopted by the department is less than the actual expenses of the department to investigate that particular application, the department may charge to that particular applicant an additional fee to repay the department for those costs. The department may refuse to proceed with its investigation or to issue a license until the department has been fully paid for those costs. The department shall create at least two classes of licenses for each activity regulated under this section. The licensing and operational requirements for licensees and the extent to which background checks are conducted under paragraph (d)(B) of this subsection shall be commensurate with the size of the licenseeÂs bingo, lotto, raffle or Monte Carlo event operations. The department shall adopt rules exempting from licensing any organization that would otherwise qualify for a license and that is engaged in minimal bingo, lotto or Monte Carlo event activity.

Â Â Â Â Â  (c) To prescribe the manner and method of payment of all moneys to be paid to or collected by the department.

Â Â Â Â Â  (d) To adopt requirements as to what information an applicant must provide to the department. However, each license applicant must provide, and the department shall require, the names and addresses of all persons having a management or ownership interest in the bingo, lotto, raffle or Monte Carlo event operation or in the premises on which the operation is conducted and the names and addresses of all officers and directors of the applicant organization. The department shall also require the names and addresses of all persons employed in bingo, lotto, raffle or Monte Carlo event operations. The following apply to applications under this paragraph:

Â Â Â Â Â  (A) An applicant shall certify, under oath, that the persons named on the application are all of the persons known by the applicant to have an interest in the bingo, lotto, raffle or Monte Carlo event operation or the premises on which the operation is conducted including all officers and directors of the applicant organization.

Â Â Â Â Â  (B) The department may require fingerprints, a photograph, a handwriting sample and background checks, including state and nationwide criminal records checks under ORS 181.534, on any person seeking a license from it or any person holding an interest in any bingo, lotto, raffle or Monte Carlo event operation or in the premises on which it is conducted. The department may also require fingerprints or background checks, including state and nationwide criminal records checks under ORS 181.534, of any manager or other employee of such a bingo, lotto, raffle or Monte Carlo event operation.

Â Â Â Â Â  (e) To adopt record keeping requirements for licensees of the department and the submission of reports to the department as the department determines necessary. The department may require licensees to record and report income from bingo, lotto, raffle, Monte Carlo events, concessions and other related operations, the amounts received from each player, the costs and expenses of operations, the nature and value of prizes and the fact of distribution of such prizes to the winners thereof. The department may adopt internal financial and inventory control requirements under this paragraph that are based on and commensurate with the size of a licenseeÂs bingo, lotto, raffle or Monte Carlo event operations.

Â Â Â Â Â  (f) To regulate and establish maximum limits on income derived by licensees from bingo, lotto, raffles or Monte Carlo events. However, in establishing limits, the department shall take into account:

Â Â Â Â Â  (A) The nature, character and scope of the activities of the licensee;

Â Â Â Â Â  (B) The sources of other income to the licensee; and

Â Â Â Â Â  (C) The percentage or extent to which income derived from bingo, lotto, raffles or Monte Carlo events is used for charitable purposes, as distinguished from nonprofit purposes other than charity.

Â Â Â Â Â  (g) To regulate the manner of operation of bingo, lotto and raffle games and Monte Carlo events conducted by licensees, including the approval of which games may be played and the equipment to be used. The department shall regulate the types of equipment, rules and methods of play to ensure the integrity and fairness of the games.

Â Â Â Â Â  (h) To cooperate with state and local law enforcement agencies in investigating matters within the scope of the departmentÂs duties and responsibilities.

Â Â Â Â Â  (i) To establish maximum limits on compensation paid to persons employed by charitable, fraternal or religious licensees, for the purpose of conducting licensed games, not to exceed 200 percent of the federal minimum wage standard, or in the case of a person who supervises a bingo, lotto, raffle or Monte Carlo event operation for a charitable, fraternal or religious organization and is subject to the limitations of ORS 464.340, 300 percent of the federal minimum wage standard, and to establish maximum limits for other expenses connected with such operations. In establishing these limits, the department shall consider the amount of income received, or expected to be received, by the organization from the bingo, lotto, raffle, Monte Carlo events, concessions and other related operations and the amount of money the operation could generate for the organizationÂs purposes absent such expenses. The department may also take into account other factors, including but not limited to whether charitable purposes are benefited by the activities.

Â Â Â Â Â  (2) The department may not require persons working as volunteers in a bingo, lotto, raffle or Monte Carlo event operation conducted by a bona fide charitable, fraternal or religious organization to obtain permits for such work if the persons do not receive compensation of any kind from the organization other than reimbursement for actual or reasonable expenses, or have any managerial or supervisory responsibility in connection with it. The department may require that bingo, lotto, raffle and Monte Carlo event operators employing unlicensed volunteers submit to the department periodically the names, addresses and dates of birth of the volunteers. The department may adopt reasonable character standards for volunteers, and if a volunteer does not meet the standards, the department may require that the licensee not allow the volunteer to work for the licensee.

Â Â Â Â Â  (3) Subject to ORS 167.118, the department by rule may establish value limits for prizes awarded at bingo, lotto or raffle games or Monte Carlo events and may regulate or prohibit the giving to patrons of any other thing of value to promote attendance at the games.

Â Â Â Â Â  (4) The department by rule may establish a maximum amount that a person may wager at a Monte Carlo event. [1987 c.914 Â§4; 1991 c.274 Â§3; 1991 c.962 Â§19; 1997 c.867 Â§3; 1999 c.218 Â§2; 2001 c.576 Â§3; 2003 c.417 Â§2; 2005 c.730 Â§26]

Â Â Â Â Â  464.270 Licensing requirements. (1) The Department of Justice shall not issue a license to conduct bingo, lotto or raffle games or Monte Carlo events to any organization unless:

Â Â Â Â Â  (a) The organization is exempt from payment of federal income taxes as a charitable, fraternal or religious organization; and

Â Â Â Â Â  (b) The organization has held such tax exempt status for at least one year preceding its application to the department for a license and during which time the organization engaged primarily in its charitable, fraternal or religious purpose.

Â Â Â Â Â  (2) An application for a license must be accompanied by a certificate of the organizationÂs exemption from payment of income taxes as a charitable, fraternal or religious organization and by such other evidence of the organizationÂs status under subsection (1) of this section as the department may require.

Â Â Â Â Â  (3) If an organization loses its tax exempt status after having applied for or having received a license, the organization shall promptly notify the department of the change in status. A license issued by the department shall cease to be valid whenever the organization to which it is issued loses its tax exempt status. [1987 c.914 Â§11; 1997 c.867 Â§4]

Â Â Â Â Â  464.280 Burden to establish qualifications; applications; liability of persons who supply information. (1) The burden is upon holders of bingo, lotto, raffle or Monte Carlo event licenses and permits and applicants for such licenses or permits to establish the qualifications required of such license or permit holders or applicants, by clear and convincing evidence. The burden is also upon the licensee or license applicant to establish by clear and convincing evidence the qualifications of the premises in which the licensed activity will be conducted.

Â Â Â Â Â  (2) Application for a license to operate a bingo, lotto or raffle game or Monte Carlo event must be accompanied by:

Â Â Â Â Â  (a) A written consent to the inspections authorized under ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530 and under such rules as the department may adopt; and

Â Â Â Â Â  (b) A written waiver of potential liability claims against the State of Oregon, its agencies, employees and agents for any damages resulting from any disclosure or publication of any information acquired by the Department of Justice during any of its investigations, inquiries or hearings.

Â Â Â Â Â  (3) All license and permit holders and persons having any financial, management or employment interest in bingo, lotto, raffle or Monte Carlo event licensees, including but not limited to employees and agents of such licensees, shall have a duty to inform the department or its staff of any act or omission which they believe would constitute a violation of state law or department rules relating to the operation of bingo, lotto or raffle games or Monte Carlo events. No person who so informs the department or its staff shall be discriminated against by a licensee because of supplying such information. If a licensee or permittee, or an officer or director thereof, upon request from the department or its designee, fails to produce requested information, evidence or testimony, relating to a bingo, lotto, raffle or Monte Carlo event operation, the department may suspend or revoke the license or permit of the licensee or permittee.

Â Â Â Â Â  (4) Any written or oral statement made in the course of an official investigation or other proceeding of the department by any member, employee or agent of the department, or by any witness testifying under oath, which is relevant to the investigation or proceeding is absolutely privileged and shall not be the source of liability for slander, libel or defamation, or constitute any grounds for recovery in a civil action. [1987 c.914 Â§20; 1997 c.867 Â§5]

Â Â Â Â Â  464.290 Eligibility for license requires independent control by organization. An organization shall not be eligible to obtain or retain a license to conduct a bingo, lotto, raffle or Monte Carlo event operation if it does not exercise, or if it ceases to exercise, independent control over its activities and budget. However, an organization shall not be ineligible for a license merely because it is chartered by or affiliated with another organization, so long as it exercises independent control over its activities and budget. [1987 c.914 Â§9; 1997 c.867 Â§6]

Â Â Â Â Â  464.300 Temporary license. The Department of Justice may specially license, in such manner as it finds appropriate, the conduct of a temporary bingo, lotto, raffle or Monte Carlo event operation whenever the operation is to be for a limited period of time not exceeding 30 days. A license shall be granted under this section for unique or occasional events subject to such record keeping and reporting requirements as the department shall require of such operations. [1987 c.914 Â§7; 1997 c.867 Â§7]

Â Â Â Â Â  464.310 Eligibility to participate in management or operation of games; rules. (1) A licensee of the Department of Justice under ORS 167.117 and 167.118 and this chapter, or an applicant for a license under ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530, without approval of the department, shall not knowingly permit any person to participate in the management or operation of any bingo, lotto or raffle game or Monte Carlo event for which a license from the department is required if that person:

Â Â Â Â Â  (a) Has been convicted of or forfeited bond upon, or has been granted diversion upon a charge involving forgery, theft, willful failure to make required payments or reports to a government agency at any level, or filing false reports to such an agency, or of any similar offense, or of bribing or otherwise unlawfully influencing a public official or employee of any state or the United States, or of any crime, whether a felony or a misdemeanor, involving any gambling activity or physical injury to any person, or involving moral turpitude; or

Â Â Â Â Â  (b) Has violated, failed to comply with, or refused to comply with provisions, requirements, conditions, limitations or duties imposed by ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530 or the rules of the department.

Â Â Â Â Â  (2) No person other than a member or employee of a licensed organization, or any other person authorized under the rules of the Department of Justice, may participate in the management or operation of a licensed bingo, lotto, raffle or Monte Carlo event operation. No person who participates in the management or operation of any such bingo, lotto, raffle, Monte Carlo event, concession or related operation may concurrently participate in the management or operation of any other operation unless such participation is approved by the department. The department shall adopt rules authorizing concurrent participation on a temporary basis in response to emergency circumstances. [1987 c.914 Â§Â§17(1), 21; 1997 c.867 Â§8; 2001 c.228 Â§3]

Â Â Â Â Â  464.340 Limitation on time spent administering or operating games; rules. The Department of Justice by rule shall prohibit any licensee from allowing any person to spend more than 30 hours in any one week administering the licenseeÂs games, or operating the licenseeÂs games, or both. [1987 c.914 Â§5; 1991 c.274 Â§4; 2001 c.228 Â§5]

Â Â Â Â Â  464.350 Limitation on operation of games; rules. (1)(a) The Department of Justice by rule may establish limits on the number of hours per day and days per week that organizations licensed by the department may operate bingo or lotto games or Monte Carlo events.

Â Â Â Â Â  (b) The department, by its rules, shall not permit the operation of bingo or lotto games by any licensee for more than 15 hours in any one week nor for more than three days in any one calendar week.

Â Â Â Â Â  (2) An organization authorized by law to operate Monte Carlo events:

Â Â Â Â Â  (a) May not conduct more than seven Monte Carlo events in any 12-month period;

Â Â Â Â Â  (b) May not directly or indirectly rent a facility for a Monte Carlo event from a licensed manufacturer or supplier of Monte Carlo event equipment; and

Â Â Â Â Â  (c) May not enter into a binding legal contract with a licensed supplier of Monte Carlo equipment to conduct events for a period in excess of one year.

Â Â Â Â Â  (3) No Monte Carlo event shall be conducted that exceeds 12 hours in length. For the purposes of this subsection, each 12-hour period shall begin at the official starting time of the Monte Carlo event and run continuously, whether or not contests of chance are continuously operated.

Â Â Â Â Â  (4) Monte Carlo events shall not be conducted at the same location more than 15 times in a calendar month or more than 40 times in a calendar year. [1987 c.914 Â§8; 1997 c.867 Â§9; 2003 c.14 Â§297; 2003 c.417 Â§3]

Â Â Â Â Â  464.360 Limitation on number of games for which organization can be licensed. (1) Except as provided in subsection (2) of this section, an organization may, at any one time, be licensed to conduct only one bingo, lotto or Monte Carlo event operation. The license shall authorize the organization to conduct its operation within only one county, which shall be a county designated by the licensee at the time of application for the license. The license shall authorize the organization to conduct games at a designated location that shall not vary except upon authorization of the Department of Justice.

Â Â Â Â Â  (2) The department may license an organization to conduct one bingo game per county in not more than three counties provided that:

Â Â Â Â Â  (a) The bingo games are conducted at a location in which the organization regularly conducts charitable program activities; and

Â Â Â Â Â  (b) The organization has a cumulative annual handle from its bingo operation that does not exceed $250,000. [1987 c.914 Â§10; 1997 c.867 Â§10; 2005 c.355 Â§1]

Â Â Â Â Â  464.380 Variations depending on number, frequency or gross income authorized; rules. (1) In adopting rules for the licensing of bingo, lotto or Monte Carlo event operations, the Department of Justice may impose, to the extent it finds practicable, more or fewer requirements upon such operations on the basis of the number of games, the frequency of Monte Carlo events or the gross income of the operation.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âgross incomeÂ means the total amount of money or other thing of value bet, less a deduction therefrom of the amount returned to players as prizes. [1987 c.914 Â§6; 1997 c.867 Â§11; 2001 c.228 Â§4]

Â Â Â Â Â  464.385 Exemption from licensing and reporting requirements for organizations conducting certain raffles. Charitable, fraternal or religious organizations that conduct raffles that have handles of less than $10,000 in one calendar year are exempt from the licensing and reporting requirements for raffles under ORS 167.108 to 167.164 and 464.270 to 464.530. [2001 c.576 Â§2]

Â Â Â Â Â  464.390 Exceptions; review; continuance of exception. (1) When the Department of Justice determines that there is a compelling community need for the charitable activities funded by a bingo operation, and that funding will be seriously reduced by the operation of ORS 167.117 and 167.118 and this chapter, then the department may grant exceptions to ORS 464.250 (1)(i), 464.340 and 464.350 for any bingo licensee that was operating a bingo game in January 1987.

Â Â Â Â Â  (2) The department shall review the exceptions granted under this section not less than once per year, unless the department determines that there has been a material change of circumstances since the time the exceptions were granted to the licensee, in which case the department shall initiate an immediate review of the license.

Â Â Â Â Â  (3) The department may not continue an exception to a licensee that otherwise meets the requirements of this section if there has been a material change of circumstances since the time when the licensee was granted the exception.

Â Â Â Â Â  (4) For purposes of this section, Âa material change of circumstancesÂ includes:

Â Â Â Â Â  (a) Failure of the licensee to conduct a bingo game for 18 consecutive months in accordance with the exceptions previously granted by the department; or

Â Â Â Â Â  (b) Operation by the licensee of its bingo game in a county other than the county in which it operated its bingo game in January 1987, unless the game remains in the same city.

Â Â Â Â Â  (5)(a) Subject to this section, a bingo licensee may continue to operate a bingo game under the terms of an exception that was granted under this section prior to October 4, 1997, including but not limited to any limitation on the annual handle imposed or applicable under the terms of the exception.

Â Â Â Â Â  (b) On written notice to the department, a licensee may elect to operate a bingo game under ORS 167.118 without a limitation on the annual handle of the licensee.

Â Â Â Â Â  (c) A licensee that elects to operate a bingo game without a limitation on the annual handle of the licensee shall comply with ORS 464.350. [1987 c.914 Â§28; 1997 c.867 Â§12; 1999 c.218 Â§3; 2001 c.78 Â§1]

LOCAL AUTHORITY

Â Â Â Â Â  464.420 Local prohibition in lieu of state regulation. A county or city may prohibit the operation of bingo, lotto, raffles or Monte Carlo events. If the county or city does not prohibit the operation of bingo, lotto, raffles or Monte Carlo events, then such games shall be regulated only as provided under state law. [1987 c.914 Â§23; 1997 c.867 Â§13]

Â Â Â Â Â  464.430 [Formerly 465.100; repealed by 1997 c.867 Â§24]

FINANCE

Â Â Â Â Â  464.450 Oregon Gaming Account; uses. (1) There is hereby created in the General Fund of the State Treasury an account known as the Oregon Gaming Account.

Â Â Â Â Â  (2) The Department of Justice shall pay into the State Treasury all moneys received by the department under ORS 167.117 and 167.118 and this chapter. The State Treasurer shall deposit the moneys in the General Fund to the credit of the Oregon Gaming Account. The moneys in the Oregon Gaming Account are continuously appropriated to the department to pay its expenses in administering and enforcing its rules and in otherwise performing its lawful duties under ORS 167.117 and 167.118 and this chapter. [1987 c.914 Â§16]

DISCIPLINE

Â Â Â Â Â  464.470 Grounds for suspension, revocation or denial of or refusal to renew license or permit; civil penalty. (1) The Department of Justice may deny an application for or refuse to renew a bingo, lotto, raffle or Monte Carlo event license or permit, and it may suspend or revoke any license or permit, for grounds stated in this section. Grounds for denial, renewal, suspension, revocation or civil penalty include, but are not limited to, cases in which the applicant, licensee or permit holder, or any person with an interest in the bingo, lotto, raffle or Monte Carlo event operation or proposed operation of the license applicant or licensee:

Â Â Â Â Â  (a) Has continued to operate bingo, lotto, raffles or Monte Carlo events after losing the tax exempt status of the licensee as required under ORS 167.117 or ceases to exercise independent control over its activities or budget as required under ORS 464.290.

Â Â Â Â Â  (b) Has violated or has failed or refused to comply with ORS 167.108 to 167.164, 464.270 to 464.380, 464.420 or 464.450 to 464.530, or has violated a rule adopted by the department, or has allowed such a violation to occur upon premises over which the applicant, licensee or interested person has substantial control.

Â Â Â Â Â  (c) Has knowingly caused, aided or abetted, or conspired with another to cause, any person to fail or refuse to comply with the provisions, requirements, conditions, limitations or duties imposed by ORS 167.108 to 167.164, 464.270 to 464.380, 464.420 or 464.450 to 464.530, or to fail or refuse to comply with a rule adopted by the department.

Â Â Â Â Â  (d) Has obtained a license or permit by fraud, misrepresentation or concealment, or through inadvertence or mistake.

Â Â Â Â Â  (e) Has been convicted of or forfeited bond upon, or has been granted diversion upon a charge involving forgery, theft, willful failure to make required payments or reports to a government agency at any level, or filing false reports to a government agency, or any similar offense or offenses, or of bribing or otherwise unlawfully influencing a public official or employee of any state or the United States, or of any crime, whether a felony or misdemeanor, involving gambling activity, physical injury to individuals or moral turpitude.

Â Â Â Â Â  (f) Denies the department or its designee access to any place where a licensed game is conducted, denies such access by any law enforcement officer, or fails promptly to produce for inspection or audit any records or items it is required by law or by department rule to produce.

Â Â Â Â Â  (g) Fails to display the appropriate license or permit on the premises where the licensed game is conducted at all times during the conduct of the game.

Â Â Â Â Â  (h) Misrepresents or fails to disclose to the department any material fact.

Â Â Â Â Â  (i) Fails to demonstrate to the department, by clear and convincing evidence, qualifications for the license or permit according to state law and the rules of the department establishing such qualifications.

Â Â Â Â Â  (j) Is subject to current prosecution or pending charges, or to a conviction regardless of whether it has been appealed, for any offense described in paragraph (e) of this subsection. At the request of an applicant for an original license, the department may defer decision upon the application during the pendency of the prosecution or appeal.

Â Â Â Â Â  (k) Has pursued or is pursuing economic gain in a manner or context which violates criminal or civil public policy of this state and creates a reasonable belief therefor that the participation of such person in bingo, lotto, raffle or Monte Carlo event operations would be inimical to the proper operation of a lawful bingo, lotto, raffle or Monte Carlo event operation.

Â Â Â Â Â  (2) The department may also impose a civil penalty not to exceed $10,000 for any violation of any provision of subsection (1) of this section. [1987 c.914 Â§12; 1997 c.867 Â§14]

Â Â Â Â Â  464.480 Procedure for suspension, revocation or denial of license. Whenever the Department of Justice proposes to suspend or revoke or refuse to issue or renew a license or permit, opportunity for a hearing shall be accorded as provided in ORS chapter 183. [1987 c.914 Â§13]

Â Â Â Â Â  464.490 Vacation of suspension upon payment of penalty. If the Department of Justice or its designee suspends any license for a period of 30 days or less, the order may provide that the suspension shall be vacated upon payment to the department of a monetary penalty as fixed in the order. [1987 c.914 Â§14]

ENFORCEMENT

Â Â Â Â Â  464.500 Enforcement authority of department; hearings. (1) In order to determine compliance with state law and rules of the department relating to the operation of bingo, lotto, raffles or Monte Carlo events, the Department of Justice or its designee may:

Â Â Â Â Â  (a) Investigate whether a person has violated state law or rules of the department relating to the operation of bingo, lotto or raffle games or Monte Carlo events.

Â Â Â Â Â  (b) Inspect the records of any person who lends money to, or in any other manner finances, any licensee or applicant for any license or who receives any income or profits from the use of the license.

Â Â Â Â Â  (2) The department or its designee may conduct investigations into the operation of any bingo, lotto or raffle game or Monte Carlo event in this state. For that purpose, the department or its designee may subpoena witnesses, compel attendance, take depositions and testimony and require the production of material relevant to the investigation.

Â Â Â Â Â  (3) The department or its designee may hold contested case hearings which shall be subject to ORS 183.413 to 183.470, subject to review as provided under ORS 183.480 to 183.490.

Â Â Â Â Â  (4) Upon failure to obey a subpoena or to answer questions asked by the departmentÂs designee and upon reasonable notice to all persons affected, the department may apply to the circuit court for an order compelling compliance.

Â Â Â Â Â  (5) Hearings regarding suspension, revocation or denial of bingo, lotto, raffle or Monte Carlo event licenses or permits shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The administrative law judge may administer oaths and conduct the hearings as provided in ORS 183.413 to 183.470. [1987 c.914 Â§18; 1997 c.867 Â§15; 1999 c.849 Â§Â§90,91; 2003 c.75 Â§38]

Â Â Â Â Â  464.510 Regulation of rent; inspection of premises and records; reports. (1) The Department of Justice may prohibit the operation of a licensed bingo, lotto, raffle or Monte Carlo event operation if, in the determination of the department, the rent for the premises on which the operation is conducted, or the fees for Monte Carlo event services or equipment by a supplier of gaming equipment, are unreasonably high. Rent may not be paid, either in whole or in part on the basis of a percentage of the receipts or profits derived from the bingo, lotto, raffle or Monte Carlo event operation. The department may by rule establish additional standards of suitability for premises used in the conduct of bingo, lotto, raffles or Monte Carlo events.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âunreasonably highÂ means that the price charged for the space, equipment or services is significantly above the fair market value for the space, equipment or services and the amount charged for the space, equipment or services will result in a comparatively small profit for the licensee.

Â Â Â Â Â  (3) Rent may not be paid to a related taxpayer, as that term is defined in Section 1239 of the Internal Revenue Code as amended and in effect on December 31, 1996.

Â Â Â Â Â  (4) An organization conducting a bingo, lotto, raffle or Monte Carlo event operation shall keep such records of the operation as required by the Department of Justice.

Â Â Â Â Â  (5) The premises on which the operation is conducted and all records required by the department shall be subject to inspection and audit at any reasonable time, with or without notice, upon demand by the department or its designee or the district attorney for the county in which the operation is conducted or the district attorneyÂs designee. The records shall be subject to inspection and audit also by the Superintendent of State Police or the superintendentÂs designee and by the sheriff of the county in which the operation is conducted or the chief of police of the city in which the operation is conducted, or the designee of either, for the purpose of determining compliance or noncompliance with state law and the rules of the department.

Â Â Â Â Â  (6) As used in this section, Âreasonable timeÂ for inspection of records includes but is not limited to:

Â Â Â Â Â  (a) If the records are located anywhere upon premises, a portion of which are regularly open to the public or to members and guests, anytime that the premises are open for business, whether or not bingo, lotto, raffles or Monte Carlo events are being conducted at that time; and

Â Â Â Â Â  (b) If the records are not located upon premises described in paragraph (a) of this subsection, then anytime between the hours of 8 a.m. and 9 p.m., Monday through Friday.

Â Â Â Â Â  (7) The operator of a bingo, lotto, raffle or Monte Carlo event operation shall provide to the department, at such reasonable intervals as the department may determine, reports detailing all receipts and disbursements in connection with the bingo, lotto, raffle or Monte Carlo event operation, together with such other reasonable information as the department may require in order to determine whether the operation complies with the provisions of state law and rules of the department relating to the operation of bingo, lotto, raffles or Monte Carlo events. [1987 c.914 Â§17(2) to (7); 1989 c.171 Â§95; 1997 c.839 Â§68; 1997 c.867 Â§16; 2003 c.417 Â§4]

Â Â Â Â Â  464.520 Injunctive relief; when other licenses may be voided; investigation of off-race course mutuel wagering applicant or licensee. (1) A bingo, lotto or raffle game or Monte Carlo event conducted in violation of state gambling law or in violation of rules adopted by the Department of Justice may be enjoined in an action commenced by:

Â Â Â Â Â  (a) The department;

Â Â Â Â Â  (b) The district attorney of the county in which the game is conducted;

Â Â Â Â Â  (c) The governing body of any county in which the game is conducted; or

Â Â Â Â Â  (d) The governing body of any city in which the game is conducted.

Â Â Â Â Â  (2) When a violation of state law relating to the conduct of bingo, lotto or raffle games or Monte Carlo events, or a violation of any rule of the department relating thereto, occurs on premises for which a license, permit or certificate issued by this state, or by a political subdivision or public agency of this state, is in effect, any such license, permit or certificate may be voided by the issuing authority. No license, permit or certificate so voided shall be issued or reissued for the premises for a period of at least 60 days thereafter.

Â Â Â Â Â  (3) The Department of Justice or its designee may conduct investigations into the operation of any off-race course mutuel wagering applicant or licensee. For that purpose, the department may subpoena witnesses, compel attendance, take depositions and testimony and require the production of material relevant to the investigation. [1987 c.914 Â§19; 1997 c.867 Â§17]

Â Â Â Â Â  464.530 Jurisdiction of Circuit Court for Marion County; liability of department personnel. (1) No trial court of the State of Oregon other than the Circuit Court of Marion County shall have jurisdiction over any action or proceeding against the Department of Justice or any employee of the department, for anything done, omitted to be done in or arising out of the performance of the duties of the department.

Â Â Â Â Â  (2) Neither the department nor any employee thereof shall be personally liable in any action for damages sustained by any person because of any act done or omitted by the department, or any employee of the department, in the performance of the duties of the department. [1987 c.914 Â§15]

PENALTIES

Â Â Â Â Â  464.990 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.995 Penalties. (1) A person who, in applying for a license from the Department of Justice under ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530, or in any book or record required to be maintained by the department, or in any report required to be submitted to the department under ORS 167.117 and 167.118 and this chapter, makes any false or misleading statement or entry, or who willfully fails to maintain or make any entry required to be maintained or made, or who willfully refuses to produce for inspection by the department or its designee, any book, record or document required to be maintained or made by federal or state law, commits a Class A misdemeanor.

Â Â Â Â Â  (2) Except as otherwise provided by law, violation of any provision of ORS 167.117 or 167.118 or this chapter or any rules of the Department of Justice adopted pursuant thereto, by any licensee or permit holder of the department, is a Class A misdemeanor and grounds for suspension or revocation of the license or permit of the violator. [1987 c.914 Â§Â§22,24]

_______________



Chapter 465

Chapter 465 Â Hazardous Waste and Hazardous Materials I

2005 EDITION

HAZARDOUS WASTE AND HAZARDOUS MATERIALS I

PUBLIC HEALTH AND SAFETY

REDUCTION OF USE OF TOXIC SUBSTANCES AND HAZARDOUS WASTE GENERATION

465.003Â Â Â Â  Definitions for ORS 465.003 to 465.034

465.006Â Â Â Â  Policy

465.009Â Â Â Â  Rules

465.012Â Â Â Â  Technical assistance to users and generators; priority; restrictions on enforcement resulting from technical assistance

465.015Â Â Â Â  Toxics use and hazardous waste reduction plans required; composition; exemption; retention at facility

465.018Â Â Â Â  Notification of Department of Environmental Quality upon completion of plan or system; implementation summary required; inspection of plan or system

465.021Â Â Â Â  Review of plan or system; notification of inadequacies in plan, system or summary; revisions; penalty

465.027Â Â Â Â  Contract for assistance with higher education institution

465.032Â Â Â Â  Form of implementation summary; information required

465.034Â Â Â Â  Application of ORS 465.003 to 465.034

465.037Â Â Â Â  Short title

BULK PETROLEUM PRODUCT WITHDRAWAL REGULATION

465.101Â Â Â Â  Definitions for ORS 465.101 to 465.131

465.104Â Â Â Â  Fees for petroleum product delivery or withdrawals; exceptions; registration of facility operators

465.106Â Â Â Â  Amount of fee to be set by State Fire Marshal

465.111Â Â Â Â  Department of Revenue to collect fee; exemption from fee of protected petroleum products

465.114Â Â Â Â  Extension of time for paying fee; interest on extended payment

465.117Â Â Â Â  Records of petroleum products transactions; inspection by Department of Revenue

465.121Â Â Â Â  Rules

465.124Â Â Â Â  Application of ORS chapters 305 and 314 to fee collection

465.127Â Â Â Â  Disposition of fees; administrative expenses; other uses

465.131Â Â Â Â  Fee imposed by ORS 465.104 in addition to fees established by local government

REMOVAL OR REMEDIAL ACTION

(Generally)

465.200Â Â Â Â  Definitions for ORS 465.200 to 465.545

465.205Â Â Â Â  Legislative findings

465.210Â Â Â Â  Authority of department for removal or remedial action

465.215Â Â Â Â  List of facilities with confirmed release

465.220Â Â Â Â  Comprehensive statewide identification program; notice

465.225Â Â Â Â  Inventory of facilities needing environmental controls; preliminary assessment; notice to operator; criteria for adding facilities to inventory

465.230Â Â Â Â  Removal of facilities from inventory; criteria

465.235Â Â Â Â  Public inspection of inventory; information included in inventory; organization; report; action plan

465.240Â Â Â Â  Inventory listing not prerequisite to other remedial action

465.245Â Â Â Â  Preliminary assessment of potential facility

465.250Â Â Â Â  Accessibility of information about hazardous substances; entering property or facility; samples; confidentiality

465.255Â Â Â Â  Strict liability for remedial action costs for injury or destruction of natural resource; limited exclusions

465.257Â Â Â Â  Right of contribution from other person liable for remedial action costs; allocation of orphan share

465.260Â Â Â Â  Removal or remedial action; reimbursement of costs; liability; damages

465.265Â Â Â Â  ÂPersonÂ defined for ORS 465.265 to 465.310

465.270Â Â Â Â  Legislative findings and intent

465.275Â Â Â Â  Remedial action and financial assistance program; contracts for implementation

465.280Â Â Â Â  Rules; insuring tax deductibility of interest on bonds

465.285Â Â Â Â  Requirements for financial assistance; contents of agreements

465.290Â Â Â Â  Financial assistance agreement not General Fund obligation; cost estimates; security; recovery of costs; compromise of obligations

465.295Â Â Â Â  Decision regarding financial assistance not subject to judicial review

465.300Â Â Â Â  Records and financial assistance applications exempt from disclosure as public record

465.305Â Â Â Â  Application fees

465.310Â Â Â Â  Accounting procedure for financial assistance moneys

465.315Â Â Â Â  Standards for degree of cleanup required; Hazard Index; risk protocol; hot spots of contamination; exemption; rules

465.320Â Â Â Â  Notice of proposed cleanup action; receipt and consideration of comment; notice of approval

465.325Â Â Â Â  Agreement to perform removal or remedial action; reimbursement; agreement as order and consent judgment; effect on liability

465.327Â Â Â Â  Agreement to release party from potential liability to state to facilitate cleanup and reuse of property; eligible parties; terms of agreement

465.330Â Â Â Â  State remedial action costs; payment; effect of failure to pay

465.333Â Â Â Â  Recovery of costs of program development, rulemaking and administrative actions as remedial action costs; determination of allocable costs

465.335Â Â Â Â  Costs, penalties and damages as lien; enforcement of lien

465.340Â Â Â Â  Contractor liability; indemnification

465.375Â Â Â Â  Monthly fee of operators; amount; use of moneys

465.376Â Â Â Â  Special hazardous waste management fees; use of fees

465.378Â Â Â Â  Department to work with other states to avoid disruption of waste flows

465.381Â Â Â Â  Hazardous Substance Remedial Action Fund; sources; uses; Orphan Site Account; uses

465.386Â Â Â Â  Commission authorized to increase fees; basis of increase; amount of increase

465.391Â Â Â Â  Effect of certain laws on liability of person

465.400Â Â Â Â  Rules; designation of hazardous substance

465.405Â Â Â Â  Rules; Âconfirmed releaseÂ; Âpreliminary assessmentÂ

465.410Â Â Â Â  Ranking of inventory according to risk; rules

465.420Â Â Â Â  Remedial Action Advisory Committee

465.425Â Â Â Â  ÂSecurity interest holderÂ defined for ORS 465.430 to 465.455

465.430Â Â Â Â  Legislative findings

465.435Â Â Â Â  Rules relating to exemption from liability for security interest holder

465.440Â Â Â Â  Rules relating to exemption from liability for fiduciary

465.445Â Â Â Â  Advisory committee

465.450Â Â Â Â  Limitation on commissionÂs discretion to adopt rules

465.455Â Â Â Â  Construction of ORS 465.425 to 465.455

(Oregon Environmental Cleanup Assistance)

465.475Â Â Â Â  Definitions for ORS 465.475 to 465.480

465.478Â Â Â Â  Legislative findings

465.479Â Â Â Â  Lost policies; investigation by insurer required; minimum standards for investigation

465.480Â Â Â Â  Insurance for environmental claims; rules of construction; duty to pay defense or indemnity costs; allocation

465.482Â Â Â Â  Short title

(Cleanup of Contamination Resulting From Dry Cleaning Facilities)

465.500Â Â Â Â  Purpose

465.503Â Â Â Â  Exemption from administrative or judicial action to compel removal or remedial action; exemption from liability; exceptions; limitations

465.505Â Â Â Â  Waste minimization requirements for dry cleaning facilities; annual report; reportable release; rules

465.507Â Â Â Â  Dry cleaning advisory group

465.510Â Â Â Â  Dry Cleaner Environmental Response Account; use; increase of fees; deductible amounts for expenditures

465.517Â Â Â Â  Annual fee and gross revenue fee for dry cleaning facilities

465.520Â Â Â Â  Fee on sale or transfer of dry cleaning solvent; exemption

465.523Â Â Â Â  Fee on use of dry cleaning solvent

465.525Â Â Â Â  Calculation of fee for partial gallons; refund or credit

465.527Â Â Â Â  Reporting of fees

465.531Â Â Â Â  Department of Environmental Quality may contract for collection of fees

465.536Â Â Â Â  Late charges; enforcement by Department of Revenue

465.545Â Â Â Â  Suspension of dry cleaning fees; recommendation to Legislative Assembly

CHEMICAL AGENTS

465.550Â Â Â Â  Definitions for ORS 465.550 and 465.555

465.555Â Â Â Â  County assessment of effects of major recovery or remedial action at storage or disposal site for chemical agents; annual fee

CIVIL PENALTIES

465.900Â Â Â Â  Civil penalties for violation of removal or remedial actions

465.992Â Â Â Â  Civil penalty for failure to pay fees

REDUCTION OF USE OF TOXIC SUBSTANCES AND HAZARDOUS WASTE GENERATION

Â Â Â Â Â  465.003 Definitions for ORS 465.003 to 465.034. As used in ORS 465.003 to 465.034:

Â Â Â Â Â  (1) ÂConditionally exempt generatorÂ means a generator that generates less than 2.2 pounds of acute hazardous waste as defined by 40 C.F.R. 261 and that generates less than 220 pounds of hazardous waste in one calendar month.

Â Â Â Â Â  (2) ÂFacilityÂ means all buildings, equipment, structures and other stationary items located on a single site or on contiguous or adjacent sites and owned or operated by the same person or by any person that controls, is controlled by or under common control with any person.

Â Â Â Â Â  (3) ÂFully regulated generatorÂ means a generator that generates 2.2 pounds or more of acute hazardous waste as defined by 40 C.F.R. 261, or 2,200 pounds or more of hazardous waste in one calendar month.

Â Â Â Â Â  (4) ÂGeneratorÂ means a person that, by virtue of ownership, management or control, is responsible for causing or allowing to be caused the creation of hazardous waste.

Â Â Â Â Â  (5) ÂHazardous wasteÂ has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (6) ÂLarge userÂ means a facility required to submit a uniform toxic chemical release form under 42 U.S.C. 11023.

Â Â Â Â Â  (7) ÂPersonÂ includes person, public body, as defined in ORS 174.109, the federal government or any other legal entity.

Â Â Â Â Â  (8) ÂSmall-quantity generatorÂ means a generator that generates between 220 and 2,200 pounds of hazardous waste in one calendar month.

Â Â Â Â Â  (9) ÂToxic substanceÂ or ÂtoxicsÂ means any substance, other than a substance used as a pesticide in routine commercial agricultural applications, in a gaseous, liquid or solid state specified on the list of toxic chemicals generated pursuant to 42 U.S.C. 11023, or any substance added by the Environmental Quality Commission under ORS 465.009.

Â Â Â Â Â  (10) ÂToxics useÂ means use or production of a toxic substance.

Â Â Â Â Â  (11) ÂToxics use reductionÂ means in-plant changes in production or other processes or operations, products or raw materials that reduce, avoid or eliminate the use or production of toxic substances without creating substantial new risks to public health, safety and the environment, through the application of any of the following techniques:

Â Â Â Â Â  (a) Input substitution, achieved by replacing a toxic substance or raw material used in a production or other process or operation with a nontoxic or less toxic substance;

Â Â Â Â Â  (b) Product reformulation, achieved by substituting for an existing end product, an end product that is nontoxic or less toxic upon use, release or disposal;

Â Â Â Â Â  (c) Production or other process or operation redesign or modifications;

Â Â Â Â Â  (d) Production or other process or operation modernization, achieved by upgrading or replacing existing equipment and methods with other equipment and methods;

Â Â Â Â Â  (e) Improved operation and maintenance controls of production or other process or operation equipment and methods, achieved by modifying or adding to existing equipment or methods including, but not limited to, techniques such as improved housekeeping practices, system adjustments, product and process inspections or production or other process or operation control equipment or methods; or

Â Â Â Â Â  (f) Recycling, reuse or extended use of toxics by using equipment or methods that become an integral part of the production or other process or operation of concern, including but not limited to filtration and other methods.

Â Â Â Â Â  (12) ÂToxics userÂ means a large user, a fully regulated generator or a small-quantity generator.

Â Â Â Â Â  (13) ÂWaste reductionÂ means:

Â Â Â Â Â  (a) Any activity conducted after hazardous waste is generated that is consistent with the general goal of reducing present and future threats to public health, safety and the environment and that results in:

Â Â Â Â Â  (A) The reduction of total volume or quantity of hazardous waste generated that would otherwise be treated, stored or disposed of;

Â Â Â Â Â  (B) The reduction of toxicity of hazardous waste that would otherwise be treated, stored or disposed of; or

Â Â Â Â Â  (C) Both the reduction of total volume or quantity and the reduction of toxicity of hazardous waste.

Â Â Â Â Â  (b) On-site or off-site treatment where the treatment can be shown to confer a higher degree of protection of the public health, safety and the environment than other technically and economically practicable waste reduction alternatives. [1989 c.833 Â§2; 2005 c.206 Â§3]

Â Â Â Â Â  465.006 Policy. (1) In the interest of protecting the public health, safety and the environment, the Legislative Assembly declares that it is the policy of the State of Oregon to encourage reduction in the use of toxic substances and to reduce the generation of hazardous waste whenever technically and economically practicable, without shifting risks from one part of a process, environmental media or product to another. Priority shall be given to methods that reduce the amount of toxics used and, where that is not technically and economically practicable, methods that reduce the generation of hazardous waste.

Â Â Â Â Â  (2) The Legislative Assembly finds that the best means to achieve the policy set forth in subsection (1) of this section is by:

Â Â Â Â Â  (a) Providing toxics users and generators with technical assistance;

Â Â Â Â Â  (b) Requiring toxics users to engage in comprehensive planning and develop measurable performance goals; and

Â Â Â Â Â  (c) Monitoring the use of toxic substances and the generation of hazardous waste. [1989 c.833 Â§3]

Â Â Â Â Â  465.009 Rules. The Environmental Quality Commission by rule may:

Â Â Â Â Â  (1) Add or remove any toxic substance or hazardous waste from the provisions of ORS 465.003 to 465.034; and

Â Â Â Â Â  (2) Modify the definition of Âlarge userÂ to coincide with the amounts specified in federal regulations for the reporting of toxic chemical releases. [1989 c.833 Â§4; 2005 c.206 Â§4]

Â Â Â Â Â  465.010 [Amended by 1971 c.743 Â§371; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.012 Technical assistance to users and generators; priority; restrictions on enforcement resulting from technical assistance. (1) The Department of Environmental Quality shall provide technical assistance to toxics users and conditionally exempt generators. In identifying the users and generators to which the department shall give priority in providing technical assistance, the department shall consider at least the following:

Â Â Â Â Â  (a) Amounts and toxicity of toxics used and amounts of hazardous waste disposed of, discharged and released;

Â Â Â Â Â  (b) Potential for current and future toxics use reduction and hazardous waste reduction; and

Â Â Â Â Â  (c) The toxics related exposures and risks posed to public health, safety and the environment.

Â Â Â Â Â  (2) In providing technical assistance, the department shall give priority to assisting toxics users and conditionally exempt generators in completing and implementing an adequate toxics use reduction and hazardous waste reduction plan under ORS 465.015. The assistance may include but need not be limited to:

Â Â Â Â Â  (a) Information clearinghouse activities;

Â Â Â Â Â  (b) Telephone hotline assistance;

Â Â Â Â Â  (c) Toxics use reduction and hazardous waste reduction training workshops;

Â Â Â Â Â  (d) Establishing a technical publications library;

Â Â Â Â Â  (e) The development of a system to evaluate the effectiveness of toxics use reduction and hazardous waste reduction measures;

Â Â Â Â Â  (f) The development of a recognition program to publicly acknowledge toxics users and conditionally exempt generators that complete and implement successful toxics use reduction and hazardous waste reduction plans; and

Â Â Â Â Â  (g) Direct on-site assistance to toxics users and conditionally exempt generators in completing the plans.

Â Â Â Â Â  (3) The department shall:

Â Â Â Â Â  (a) Coordinate its technical assistance efforts with industry trade associations and local colleges and universities as appropriate.

Â Â Â Â Â  (b) Follow up with toxics users that receive technical assistance to determine whether the user or generator implemented a toxics use reduction and hazardous waste reduction plan.

Â Â Â Â Â  (c) Coordinate and work with local agencies to provide technical assistance to businesses involved in the crushing of motor vehicles concerning the safe removal and proper disposal of mercury light switches from motor vehicles.

Â Â Â Â Â  (4) Technical assistance services provided under this section shall not result in inspections or other enforcement actions unless there is reasonable cause to believe there exists a clear and immediate danger to the public health and safety or to the environment. The Environmental Quality Commission may develop rules to carry out the intent of this subsection. [1989 c.833 Â§5; 2001 c.924 Â§9; 2005 c.206 Â§5]

Â Â Â Â Â  465.015 Toxics use and hazardous waste reduction plans required; composition; exemption; retention at facility. (1) Except as provided in subsection (2) of this section, a person shall, within 120 days after notification in writing by the Department of Environmental Quality that the person meets the definition of a toxics user, complete a toxics use reduction and hazardous waste reduction plan. At a minimum, a plan shall include:

Â Â Â Â Â  (a) A written policy articulating organizational support for the toxics use reduction and hazardous waste reduction plan and a commitment by the organization to implement plan goals.

Â Â Â Â Â  (b) A description of its scope and objectives, including the evaluation of technologies, procedures and personnel training programs to ensure unnecessary toxic substances are not used and unnecessary waste is not generated.

Â Â Â Â Â  (c) Internal analysis and periodic assessment of individual processes for toxics use and hazardous waste generation.

Â Â Â Â Â  (d) Identification of opportunities to reduce or eliminate toxics use and hazardous waste generation.

Â Â Â Â Â  (e) Employee awareness and training programs that involve employees in toxics use reduction and hazardous waste reduction planning and implementation.

Â Â Â Â Â  (f) Institutionalization of the plan by incorporating the plan into management practices and procedures.

Â Â Â Â Â  (2) A person is not required to complete a plan if the person has implemented an environmental management system, as defined in ORS 468.172.

Â Â Â Â Â  (3) A toxics user shall incorporate into the plan and associated decision-making process, the costs of using toxic substances and generating hazardous waste. The costs may represent, among other things, the costs of management, liability insurance, regulatory compliance and oversight.

Â Â Â Â Â  (4) As part of each plan, a toxics user shall evaluate technically and economically practicable toxics use reduction and hazardous waste reduction opportunities for:

Â Â Â Â Â  (a) Any toxic substance for which the toxics user reports as a large user; and

Â Â Â Â Â  (b) Any hazardous waste representing 10 percent or more by weight of the cumulative hazardous waste stream generated per year.

Â Â Â Â Â  (5) A toxics user shall explain the rationale for each toxics use reduction and waste reduction opportunity specified in the plan, including any impediments, such as technical or economic barriers, to toxics use reduction and hazardous waste reduction.

Â Â Â Â Â  (6) A toxics use reduction and hazardous waste reduction plan developed under this section or the documentation for an environmental management system shall be retained at the facility. To the extent that a plan or system may be considered a public record under ORS 192.410, the information contained in the plan or system is confidential and is exempt from public disclosure pursuant to ORS 192.502.

Â Â Â Â Â  (7) It is the policy of this state that plans developed under this section be kept current and that the plans reflect changes in toxics use over time. In furtherance of this policy, a toxics user may update its plan or modify its environmental management system to reflect any changes. [1989 c.833 Â§7; 1997 c.384 Â§1; 2005 c.206 Â§6]

Â Â Â Â Â  465.018 Notification of Department of Environmental Quality upon completion of plan or system; implementation summary required; inspection of plan or system. (1) Following completion of a toxics use reduction and hazardous waste reduction plan under ORS 465.015 or implementation of an environmental management system, a toxics user shall notify the Department of Environmental Quality in a form determined by the department that the plan or system is in place.

Â Â Â Â Â  (2) Twelve months after notifying the department under subsection (1) of this section, the toxics user shall provide an implementation summary to the department.

Â Â Â Â Â  (3) Twenty-four months after notifying the department under subsection (1) of this section, the toxics user shall provide a second implementation summary to the department.

Â Â Â Â Â  (4) A toxics user shall permit the Director of the Department of Environmental Quality or the directorÂs designee to inspect a plan or system to allow the department to:

Â Â Â Â Â  (a) Determine the adequacy of the plan or system under ORS 465.021;

Â Â Â Â Â  (b) Assess the implementation of the plan or system; and

Â Â Â Â Â  (c) Provide technical assistance under ORS 465.012.

Â Â Â Â Â  (5) The department shall make implementation summaries submitted to the department under this section available to the public, including making the summaries available in a commonly used, electronic format on the World Wide Web. [1989 c.833 Â§8; 2005 c.206 Â§7]

Â Â Â Â Â  Note: Section 10, chapter 206, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 10. Notwithstanding ORS 465.018 (3), a toxics user that has completed a toxics use reduction and hazardous waste reduction plan or that has implemented an environmental management system prior to the effective date of this 2005 Act [June 9, 2005], is required to submit only one implementation summary to the Department of Environmental Quality. The toxics user shall submit the implementation summary to the department, in a form determined by the department, on or before February 1, 2006. [2005 c.206 Â§10]

Â Â Â Â Â  465.020 [Amended by 1979 c.284 Â§151; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.021 Review of plan or system; notification of inadequacies in plan, system or summary; revisions; penalty. (1) The Department of Environmental Quality may review and determine the adequacy of a toxics use reduction and hazardous waste reduction plan or an environmental management system.

Â Â Â Â Â  (2) If a toxics user fails to complete an adequate plan, implement an adequate system or submit an adequate implementation summary, the department may notify the toxics user of the inadequacy, identifying the specific deficiencies. The department also may specify a reasonable time frame, of not less than 90 days, within which the toxics user shall modify the plan, system or implementation summary to address the specified deficiencies. The department also may make technical assistance available to aid the toxics user in modifying its plan, system or implementation summary.

Â Â Â Â Â  (3) If the department determines that a modified plan, system or implementation summary is inadequate, the department may require that further modifications be made within a time frame specified by the department.

Â Â Â Â Â  (4) If after having received notice of specified deficiencies from the department, a toxics user fails to develop an adequate plan, system or summary within a time frame specified pursuant to subsection (2) or (3) of this section, the department may assess a civil penalty in the manner provided by ORS 183.745 in an amount not to exceed $500 for each day that the toxics user fails to develop an adequate plan, system or summary.

Â Â Â Â Â  (5) In reviewing the adequacy of any plan, system or summary, the department shall base its determination solely on whether the plan, system or summary is complete and prepared in accordance with ORS 465.015 or 465.032. [1989 c.833 Â§9; 2005 c.206 Â§8]

Â Â Â Â Â  465.024 [1989 c.833 Â§10; 1997 c.384 Â§2; repealed by 2005 c.206 Â§11]

Â Â Â Â Â  465.027 Contract for assistance with higher education institution. Subject to available funding, the Department of Environmental Quality shall contract with an established institution of higher education to assist the department in carrying out the provisions of ORS 465.003 to 465.034. The assistance shall emphasize strategies to encourage toxics use reduction and hazardous waste reduction and shall provide assistance to facilities under ORS 465.003 to 465.034. The assistance may include but need not be limited to:

Â Â Â Â Â  (1) Engineering internships;

Â Â Â Â Â  (2) Engineering curriculum development;

Â Â Â Â Â  (3) Applied toxics use reduction and hazardous waste reduction research; and

Â Â Â Â Â  (4) Engineering assistance to users and generators. [1989 c.833 Â§12]

Â Â Â Â Â  465.030 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.031 [1989 c.833 Â§14; repealed by 2005 c.206 Â§11]

Â Â Â Â Â  465.032 Form of implementation summary; information required. An implementation summary submitted to the Department of Environmental Quality under ORS 465.018 shall be in a form determined by the department and shall include, but not be limited to:

Â Â Â Â Â  (1) A summary of how the toxics use reduction and hazardous waste reduction plan or environmental management system has been implemented;

Â Â Â Â Â  (2) A description of specific successes that the toxics user has had in reducing the use of toxic substances or the generation of hazardous wastes;

Â Â Â Â Â  (3) An estimate of the challenges and impediments to implementing and evaluating toxics use reduction and hazardous waste reduction opportunities; and

Â Â Â Â Â  (4) A description of future plans for toxics use reduction and hazardous waste reduction. [2005 c.206 Â§2]

Â Â Â Â Â  465.034 Application of ORS 465.003 to 465.034. Notwithstanding any provision of ORS 465.003 to 465.034, nothing in ORS 465.003 to 465.034 applies to:

Â Â Â Â Â  (1) Hazardous wastes generated from a removal, as defined in ORS 465.200, or from a one-time event.

Â Â Â Â Â  (2) A raw material that contains a naturally occurring toxic substance and that is used in a process for which there is no substitute. [1989 c.833 Â§16; 2005 c.206 Â§9]

Â Â Â Â Â  465.037 Short title. ORS 465.003 to 465.034 shall be known as the Toxics Use Reduction and Hazardous Waste Reduction Act. [1989 c.833 Â§1]

Â Â Â Â Â  465.040 [Amended by 1971 c.743 Â§372; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.050 [Amended by 1971 c.743 Â§373; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.060 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.070 [1989 Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.090 [Amended by 1971 c.743 Â§374; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.100 [1977 c.850 Â§2; 1985 c.728 Â§83; 1987 c.914 Â§26; renumbered 464.430 in 1987]

BULK PETROLEUM PRODUCT WITHDRAWAL REGULATION

Â Â Â Â Â  465.101 Definitions for ORS 465.101 to 465.131. As used in ORS 465.101 to 465.131:

Â Â Â Â Â  (1) ÂBulk facilityÂ means a facility, including pipeline terminals, refinery terminals, rail and barge terminals and associated underground and aboveground tanks, connected or separate, from which petroleum products are withdrawn from bulk and delivered into a cargo tank or barge used to transport those products.

Â Â Â Â Â  (2) ÂCargo tankÂ means an assembly used for transporting, hauling or delivering petroleum products and consisting of a tank having one or more compartments mounted on a wagon, truck, trailer, truck-trailer, railcar or wheels. ÂCargo tankÂ does not include any assembly used for transporting, hauling or delivering petroleum products that holds less than 100 gallons in individual, separable containers.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂPersonÂ means an individual, trust, firm, joint stock company, corporation, partnership, joint venture, consortium, association, state, municipality, commission, political subdivision of a state or any interstate body, any commercial entity and the federal government or any agency of the federal government.

Â Â Â Â Â  (5) ÂPetroleum productÂ means a petroleum product that is obtained from distilling and processing crude oil and that is capable of being used as a fuel for the propulsion of a motor vehicle or aircraft, including motor gasoline, gasohol, other alcohol-blended fuels, aviation gasoline, kerosene, distillate fuel oil and number 1 and number 2 diesel. The term does not include naphtha-type jet fuel, kerosene-type jet fuel, or a petroleum product destined for use in chemical manufacturing or feedstock of that manufacturing or fuel sold to vessels engaged in interstate or foreign commerce.

Â Â Â Â Â  (6) ÂWithdrawal from bulkÂ means the removal of a petroleum product from a bulk facility for delivery directly into a cargo tank or a barge to be transported to another location other than another bulk facility for use or sale in this state. [1989 c.833 Â§139]

Â Â Â Â Â  465.104 Fees for petroleum product delivery or withdrawals; exceptions; registration of facility operators. (1) The seller of a petroleum product withdrawn from a bulk facility, on withdrawal from bulk of the petroleum product, shall collect from the person who orders the withdrawal a petroleum products withdrawal delivery fee in the maximum amount of $10.

Â Â Â Â Â  (2) Any person who imports petroleum products in a cargo tank or a barge for delivery into a storage tank, other than a tank connected to a bulk facility, shall pay a petroleum products import delivery fee in the maximum amount of $10 to the Department of Revenue for each such delivery of petroleum products into a storage tank located in the state.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to a delivery or import of petroleum products destined for export from this state if the petroleum products are in continuous movement to a destination outside the state.

Â Â Â Â Â  (4) The seller of petroleum products withdrawn from a bulk facility and each person importing petroleum products shall remit payment on a quarterly basis on January 1, April 1, July 1 and October 1.

Â Â Â Â Â  (5) Each operator of a bulk facility and each person who imports petroleum products shall register with the Department of Revenue at least 30 days prior to operating a bulk facility or importing a cargo tank of petroleum products. [1989 c.833 Â§140; 2005 c.22 Â§340]

Â Â Â Â Â  465.106 Amount of fee to be set by State Fire Marshal. The State Fire Marshal shall establish by rule the amount of the fee required under ORS 465.104 necessary to provide funding for the stateÂs oil, hazardous material and hazardous substance emergency response program, as described in ORS 465.127. [1993 c.707 Â§3]

Â Â Â Â Â  465.110 [Amended by 1953 c.540 Â§5; 1967 c.470 Â§62; 1969 c.684 Â§16; 1983 c.470 Â§6; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.111 Department of Revenue to collect fee; exemption from fee of protected petroleum products. (1) The Department of Revenue shall collect the fee imposed under ORS 465.104.

Â Â Â Â Â  (2) Any petroleum product which the Constitution or laws of the United States prohibit the state from taxing is exempt from the fee imposed under ORS 465.104. [1989 c.833 Â§142]

Â Â Â Â Â  465.114 Extension of time for paying fee; interest on extended payment. The Department of Revenue for good cause may extend, for not to exceed one month, the time for payment of the fee due under ORS 465.101 to 465.131. The extension may be granted at any time if a written request is filed with the department within or prior to the period for which the extension may be granted. If the time for payment is extended at the request of a person, interest at the rate established under ORS 305.220, for each month, or fraction of a month, from the time the payment was originally due to the time payment is actually made, shall be added and paid. [1989 c.833 Â§143]

Â Â Â Â Â  465.117 Records of petroleum products transactions; inspection by Department of Revenue. (1) Each operator of a bulk facility and each person who imports petroleum products into this state shall keep at the personÂs registered place of business complete and accurate records of any petroleum products sold, purchased by or brought in or caused to be brought in to the place of business.

Â Â Â Â Â  (2) The Department of Revenue, upon oral or written reasonable notice, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 465.101 to 465.131. [1989 c.833 Â§144]

Â Â Â Â Â  465.120 [Amended by 1979 c.284 Â§152; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.121 Rules. The Department of Revenue is authorized to establish those rules and procedures for the implementation and enforcement of ORS 465.101 to 465.131 that are consistent with its provisions and are considered necessary and appropriate. [1989 c.833 Â§145]

Â Â Â Â Â  465.124 Application of ORS chapters 305 and 314 to fee collection. The provisions of ORS chapters 305 and 314 as to liens, delinquencies, claims for refund, issuance of refunds, conferences, appeals to the Oregon Tax Court, stay of collection pending appeal, cancellation, waiver, reduction or compromise of fees, penalties or interest, subpoenaing and examining witnesses and books and papers, and the issuance of warrants and the procedures relating thereto, shall apply to the collection of fees, penalties and interest by the Department of Revenue under ORS 465.101 to 465.131, except where the context requires otherwise. [1989 c.833 Â§146; 1995 c.650 Â§61]

Â Â Â Â Â  465.127 Disposition of fees; administrative expenses; other uses. All moneys received by the Department of Revenue under ORS 465.101 to 465.131 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. After payment of administration expenses incurred by the department in the administration of ORS 465.101 to 465.131 and of refunds or credits arising from erroneous overpayments, the balance of the money shall be credited to the appropriate accounts as approved by the Legislative Assembly to carry out the stateÂs oil, hazardous material and hazardous substance emergency response program as it relates to the maintenance, operation and use of the public highways, roads, streets and roadside rest areas in this state as allowed by section 3a, Article IX of the Oregon Constitution. [1989 c.833 Â§147; 1989 c.935 Â§4; 1993 c.707 Â§1]

Â Â Â Â Â  465.130 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.131 Fee imposed by ORS 465.104 in addition to fees established by local government. The fee imposed by ORS 465.104 is in addition to all other state, county or municipal fees on a petroleum product. [1989 c.833 Â§148]

Â Â Â Â Â  465.140 [Amended by 1989 c.846 Â§12; renumbered 105.570 in 1989]

Â Â Â Â Â  465.150 [Amended by 1953 c.540 Â§5; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.155 [1953 c.540 Â§4; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.160 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.170 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.180 [Repealed by 1989 c.846 Â§15]

REMOVAL OR REMEDIAL ACTION

(Generally)

Â Â Â Â Â  465.200 Definitions for ORS 465.200 to 465.545. As used in ORS 465.200 to 465.545 and 465.900:

Â Â Â Â Â  (1) ÂClaimÂ means a demand in writing for a sum certain.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (5) ÂDry Cleaner Environmental Response AccountÂ means the account established under ORS 465.510.

Â Â Â Â Â  (6) ÂDry cleaning facilityÂ means any active or inactive facility located in this state that is or was engaged in dry cleaning apparel and household fabrics for the general public, and dry stores, other than a:

Â Â Â Â Â  (a) Facility located on a United States military base;

Â Â Â Â Â  (b) Uniform service or linen supply facility; or

Â Â Â Â Â  (c) Prison or other penal institution.

Â Â Â Â Â  (7) ÂDry cleaning operatorÂ means a person who has, or had, a business license to operate a dry cleaning facility or a business operation that a dry cleaning facility is a part of. If a dry cleaning facility is operated without a business license, both the dry cleaning owner and any person directing the operations shall be considered the dry cleaning operator and shall be jointly and severally liable for the fees and duties imposed on dry cleaning operators.

Â Â Â Â Â  (8) ÂDry cleaning ownerÂ means a person who owns or owned the real property underlying a dry cleaning facility.

Â Â Â Â Â  (9) ÂDry cleaning serviceÂ means:

Â Â Â Â Â  (a) The cleaning of garments or fabrics at a dry cleaning facility using a dry cleaning solvent and the pressing or alteration of garments or fabrics if those services are not charged for separately from cleaning; and

Â Â Â Â Â  (b) The services of a dry store.

Â Â Â Â Â  (10) ÂDry cleaning solventÂ means any nonaqueous solvent for use in the cleaning of garments or other fabrics at a dry cleaning facility, including but not limited to perchloroethylene and petroleum based solvents and the products into which dry cleaning solvents degrade.

Â Â Â Â Â  (11) ÂDry storeÂ means a facility that does not include machinery using dry cleaning solvents, including but not limited to a pickup store, dropoff store, call station, agency for dry cleaning, press shop, and pickup and delivery service not otherwise operated by a dry cleaning facility.

Â Â Â Â Â  (12) ÂEnvironmentÂ includes the waters of the state, any drinking water supply, any land surface and subsurface strata and ambient air.

Â Â Â Â Â  (13) ÂFacilityÂ means any building, structure, installation, equipment, pipe or pipeline including any pipe into a sewer or publicly owned treatment works, well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, above ground tank, underground storage tank, motor vehicle, rolling stock, aircraft, or any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located and where a release has occurred or where there is a threat of a release, but does not include any consumer product in consumer use or any vessel.

Â Â Â Â Â  (14) ÂFundÂ means the Hazardous Substance Remedial Action Fund established by ORS 465.381.

Â Â Â Â Â  (15) ÂGuarantorÂ means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (16) ÂHazardous substanceÂ means:

Â Â Â Â Â  (a) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (b) Any substance defined as a hazardous substance pursuant to section 101(14) of the federal Comprehensive Environmental Response, Compensation and Liability Act, P.L. 96-510, as amended, and P.L. 99-499.

Â Â Â Â Â  (c) Oil.

Â Â Â Â Â  (d) Any substance designated by the commission under ORS 465.400.

Â Â Â Â Â  (17) ÂInactive dry cleaning facilityÂ means property formerly used, but not currently used, for providing dry cleaning services.

Â Â Â Â Â  (18) ÂNatural resourcesÂ includes but is not limited to land, fish, wildlife, biota, air, surface water, ground water, drinking water supplies and any other resource owned, managed, held in trust or otherwise controlled by the State of Oregon or a political subdivision of the state.

Â Â Â Â Â  (19) ÂOilÂ includes gasoline, crude oil, fuel oil, diesel oil, lubricating oil, oil sludge or refuse and any other petroleum-related product, or waste or fraction thereof that is liquid at a temperature of 60 degrees Fahrenheit and pressure of 14.7 pounds per square inch absolute.

Â Â Â Â Â  (20) ÂOwner or operatorÂ means any person who owned, leased, operated, controlled or exercised significant control over the operation of a facility. ÂOwner or operatorÂ does not include a person, who, without participating in the management of a facility, holds indicia of ownership primarily to protect a security interest in the facility.

Â Â Â Â Â  (21) ÂPersonÂ means an individual, trust, firm, joint stock company, joint venture, consortium, commercial entity, partnership, association, corporation, commission, state and any agency thereof, political subdivision of the state, interstate body or the federal government including any agency thereof.

Â Â Â Â Â  (22) ÂReleaseÂ means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment including the abandonment or discarding of barrels, containers and other closed receptacles containing any hazardous substance, or threat thereof, but excludes:

Â Â Â Â Â  (a) Any release that results in exposure to a person solely within a workplace, with respect to a claim that the person may assert against the personÂs employer under ORS chapter 656;

Â Â Â Â Â  (b) Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel or pipeline pumping station engine;

Â Â Â Â Â  (c) Any release of source, by-product or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, as amended, if the release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under section 170 of the Atomic Energy Act of 1954, as amended, or, for the purposes of ORS 465.260 or any other removal or remedial action, any release of source by-product or special nuclear material from any processing site designated under section 102(a)(1) or 302(a) of the Uranium Mill Tailings Radiation Control Act of 1978; and

Â Â Â Â Â  (d) The normal application of fertilizer.

Â Â Â Â Â  (23) ÂRemedial actionÂ means those actions consistent with a permanent remedial action taken instead of or in addition to removal actions in the event of a release or threatened release of a hazardous substance into the environment, to prevent or minimize the release of a hazardous substance so that it does not migrate to cause substantial danger to present or future public health, safety, welfare or the environment. ÂRemedial actionÂ includes, but is not limited to:

Â Â Â Â Â  (a) Such actions at the location of the release as storage, confinement, perimeter protection using dikes, trenches or ditches, clay cover, neutralization, cleanup of released hazardous substances and associated contaminated materials, recycling or reuse, diversion, destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, on-site treatment or incineration, provision of alternative drinking and household water supplies, and any monitoring reasonably required to assure that the actions protect the public health, safety, welfare and the environment.

Â Â Â Â Â  (b) Offsite transport and offsite storage, treatment, destruction or secure disposition of hazardous substances and associated, contaminated materials.

Â Â Â Â Â  (c) Such actions as may be necessary to monitor, assess, evaluate or investigate a release or threat of release.

Â Â Â Â Â  (24) ÂRemedial action costsÂ means reasonable costs which are attributable to or associated with a removal or remedial action at a facility, including but not limited to the costs of administration, investigation, legal or enforcement activities, contracts and health studies.

Â Â Â Â Â  (25) ÂRemovalÂ means the cleanup or removal of a released hazardous substance from the environment, such actions as may be necessary taken in the event of the threat of release of a hazardous substance into the environment, such actions as may be necessary to monitor, assess and evaluate the release or threat of release of a hazardous substance, the disposal of removed material, or the taking of such other actions as may be necessary to prevent, minimize or mitigate damage to the public health, safety, welfare or to the environment, that may otherwise result from a release or threat of release. ÂRemovalÂ also includes but is not limited to security fencing or other measures to limit access, provision of alternative drinking and household water supplies, temporary evacuation and housing of threatened individuals and action taken under ORS 465.260.

Â Â Â Â Â  (26) ÂRetail sale or transferÂ means a transfer of title or possession, exchange or barter, conditional or otherwise, for a purpose other than resale in the ordinary course of business.

Â Â Â Â Â  (27) ÂTransportÂ means the movement of a hazardous substance by any mode, including pipeline and in the case of a hazardous substance that has been accepted for transportation by a common or contract carrier, the term ÂtransportÂ shall include any stoppage in transit that is temporary, incidental to the transportation movement, and at the ordinary operating convenience of a common or contract carrier, and any such stoppage shall be considered as a continuity of movement and not as the storage of a hazardous substance.

Â Â Â Â Â  (28) ÂUnderground storage tankÂ has the meaning given that term in ORS 466.706.

Â Â Â Â Â  (29) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [Formerly 466.540; 1995 c.427 Â§1; 2001 c.495 Â§19; 2003 c.407 Â§Â§23,24]

Â Â Â Â Â  465.205 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The release of a hazardous substance into the environment may present an imminent and substantial threat to the public health, safety, welfare and the environment; and

Â Â Â Â Â  (b) The threats posed by the release of a hazardous substance can be minimized by prompt identification of facilities and implementation of removal or remedial action.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that:

Â Â Â Â Â  (a) It is in the interest of the public health, safety, welfare and the environment to provide the means to minimize the hazards of and damages from facilities.

Â Â Â Â Â  (b) It is the purpose of ORS 465.200 to 465.545 and 465.900 to:

Â Â Â Â Â  (A) Protect the public health, safety, welfare and the environment; and

Â Â Â Â Â  (B) Provide sufficient and reliable funding for the Department of Environmental Quality to expediently and effectively authorize, require or undertake removal or remedial action to abate hazards to the public health, safety, welfare and the environment. [Formerly 466.547]

Â Â Â Â Â  465.210 Authority of department for removal or remedial action. (1) In addition to any other authority granted by law, the Department of Environmental Quality may:

Â Â Â Â Â  (a) Undertake independently, in cooperation with others or by contract, investigations, studies, sampling, monitoring, assessments, surveying, testing, analyzing, planning, inspecting, training, engineering, design, construction, operation, maintenance and any other activity necessary to conduct removal or remedial action and to carry out the provisions of ORS 465.200 to 465.545 and 465.900; and

Â Â Â Â Â  (b) Recover the stateÂs remedial action costs.

Â Â Â Â Â  (2) The Environmental Quality Commission and the department may participate in or conduct activities pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act, as amended, P.L. 96-510 and P.L. 99-499, and the corrective action provisions of Subtitle I of the federal Solid Waste Disposal Act, as amended, P.L. 96-482 and P.L. 98-616. Such participation may include, but need not be limited to, entering into a cooperative agreement with the United States Environmental Protection Agency.

Â Â Â Â Â  (3) Nothing in ORS 465.200 to 465.545 and 465.900 shall restrict the State of Oregon from participating in or conducting activities pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act, as amended, P.L. 96-510 and P.L. 99-499. [Formerly 466.550]

Â Â Â Â Â  465.215 List of facilities with confirmed release. (1) For the purposes of providing public information, the Director of the Department of Environmental Quality shall develop and maintain a list of all facilities with a confirmed release as defined by the Environmental Quality Commission under ORS 465.405.

Â Â Â Â Â  (2) The director shall make the list available for the public at the offices of the Department of Environmental Quality.

Â Â Â Â Â  (3) The list shall include but need not be limited to the following items, if known:

Â Â Â Â Â  (a) A general description of the facility;

Â Â Â Â Â  (b) Address or location;

Â Â Â Â Â  (c) Time period during which a release occurred;

Â Â Â Â Â  (d) Name of the current owner and operator and names of any past owners and operators during the time period of a release of a hazardous substance;

Â Â Â Â Â  (e) Type and quantity of a hazardous substance released at the facility;

Â Â Â Â Â  (f) Manner of release of the hazardous substance;

Â Â Â Â Â  (g) Levels of a hazardous substance, if any, in ground water, surface water, air and soils at the facility;

Â Â Â Â Â  (h) Status of removal or remedial actions at the facility; and

Â Â Â Â Â  (i) Other items the director determines necessary.

Â Â Â Â Â  (4) At least 60 days before a facility is added to the list the director shall notify by certified mail or personal service the owner and operator, if known, of all or any part of the facility that is to be included in the list. The notice shall inform the owner and operator that the owner and operator may comment on the decision of the director to add the facility to the list within 45 days of receiving the notice. The decision of the director to add a facility to the list is not appealable to the Environmental Quality Commission or subject to judicial review under ORS chapter 183. [Formerly 466.557]

Â Â Â Â Â  465.220 Comprehensive statewide identification program; notice. (1) The Department of Environmental Quality shall develop and implement a comprehensive statewide program to identify any release or threat of release from a facility that may require remedial action.

Â Â Â Â Â  (2) The department shall notify all daily and weekly newspapers of general circulation in the state and all broadcast media of the program developed under subsection (1) of this section. The notice shall include information about how the public may provide information on a release or threat of release from a facility.

Â Â Â Â Â  (3) In developing the program under subsection (1) of this section, the department shall examine, at a minimum, any industrial or commercial activity that historically has been a major source in this state of releases of hazardous substances.

Â Â Â Â Â  (4) The department shall include information about the implementation and progress of the program developed under subsection (1) of this section in the report required under ORS 465.235. [Formerly 466.560]

Â Â Â Â Â  465.225 Inventory of facilities needing environmental controls; preliminary assessment; notice to operator; criteria for adding facilities to inventory. (1) For the purpose of providing public information, the Director of the Department of Environmental Quality shall develop and maintain an inventory of all facilities for which:

Â Â Â Â Â  (a) A confirmed release is documented by the department; and

Â Â Â Â Â  (b) The director determines that additional investigation, removal, remedial action, long-term environmental controls or institutional controls are needed to assure protection of present and future public health, safety, welfare or the environment.

Â Â Â Â Â  (2) The determination that additional investigation, removal, remedial action, long-term environmental controls or institutional controls are needed under subsection (1) of this section shall be based upon a preliminary assessment approved or conducted by the department.

Â Â Â Â Â  (3) Before the department conducts a preliminary assessment, the director shall notify the owner and operator, if known, that the department is proceeding with a preliminary assessment and that the owner or operator may submit information to the department that would assist the department in conducting a complete and accurate preliminary assessment.

Â Â Â Â Â  (4) At least 60 days before the director adds a facility to the inventory, the director shall notify by certified mail or personal service the owner and operator, if known, of all or any part of the facility that is to be included in the inventory. The decision of the director to add a facility to the inventory is not appealable to the Environmental Quality Commission or subject to judicial review under ORS chapter 183.

Â Â Â Â Â  (5) The notice provided under subsection (4) of this section shall include the preliminary assessment and shall inform the owner or operator that the owner or operator may comment on the information contained in the preliminary assessment within 45 days after receiving the notice. For good cause shown, the department may grant an extension of time to comment. The extension shall not exceed 45 additional days.

Â Â Â Â Â  (6) The director shall consider relevant and appropriate information submitted by the owner or operator in making the final decision about whether to add a facility to the inventory.

Â Â Â Â Â  (7) The director shall review the information submitted and add the facility to inventory if the director determines that a confirmed release has occurred and that additional investigation, removal, remedial action, long-term environmental controls or institutional controls are needed to assure protection of present and future public health, safety, welfare or the environment. [1989 c.485 Â§3]

Â Â Â Â Â  465.230 Removal of facilities from inventory; criteria. (1) According to rules adopted by the Environmental Quality Commission, the Director of the Department of Environmental Quality shall remove a facility from the list or inventory, or both, if the director determines:

Â Â Â Â Â  (a) Actions taken at the facility have attained a degree of cleanup and control of further release that assures protection of present and future public health, safety, welfare and the environment;

Â Â Â Â Â  (b) No further action is needed to assure protection of present and future public health, safety, welfare and the environment; or

Â Â Â Â Â  (c) The facility satisfies other appropriate criteria for assuring protection of present and future public health, safety, welfare and the environment.

Â Â Â Â Â  (2) The director shall not remove a facility if continuing environmental controls or institutional controls are needed to assure protection of present and future public health, safety, welfare and the environment, so long as such controls are related to removal or remedial action. [1989 c.485 Â§4]

Â Â Â Â Â  465.235 Public inspection of inventory; information included in inventory; organization; report; action plan. (1) The Director of the Department of Environmental Quality shall make the inventory available to the public at the office of the Department of Environmental Quality.

Â Â Â Â Â  (2) The inventory shall include but need not be limited to:

Â Â Â Â Â  (a) The following information, if known:

Â Â Â Â Â  (A) A general description of the facility;

Â Â Â Â Â  (B) Address or location;

Â Â Â Â Â  (C) Time period during which a release occurred;

Â Â Â Â Â  (D) Name of current owner and operator and names of any past owners and operators during the time period of a release of a hazardous substance;

Â Â Â Â Â  (E) Type and quantity of a hazardous substance released at the facility;

Â Â Â Â Â  (F) Manner of release of the hazardous substance;

Â Â Â Â Â  (G) Levels of a hazardous substance, if any, in ground water, surface water, air and soils at the facility;

Â Â Â Â Â  (H) Hazard ranking and narrative information regarding threats to the environment and public health;

Â Â Â Â Â  (I) Status of removal or remedial actions at the facility; and

Â Â Â Â Â  (J) Other items the director determines necessary; and

Â Â Â Â Â  (b) Information that indicates whether the remedial action at the facility will be funded primarily by:

Â Â Â Â Â  (A) The department through the use of moneys in the Hazardous Substance Remedial Action Fund;

Â Â Â Â Â  (B) An owner or operator or other person under an agreement, order or consent judgment under ORS 465.200 to 465.545; or

Â Â Â Â Â  (C) An owner or operator or other person under other state or federal authority.

Â Â Â Â Â  (3) The department may organize the inventory into categories of facilities, including but not limited to the types of facilities listed in subsection (2) of this section.

Â Â Â Â Â  (4) On or before January 15 of each year, the department shall submit the inventory and a report to the Governor, the Legislative Assembly and the Environmental Quality Commission. The annual report shall include a quantitative and narrative summary of the departmentÂs accomplishments during the previous fiscal year and the departmentÂs goals for the current fiscal year, including but not limited to each of the following areas:

Â Â Â Â Â  (a) Facilities with a suspected release added to the departmentÂs database;

Â Â Â Â Â  (b) Facilities with a confirmed release added to the departmentÂs list;

Â Â Â Â Â  (c) Facilities added to and removed from the inventory;

Â Â Â Â Â  (d) Removals initiated and completed;

Â Â Â Â Â  (e) Preliminary assessments initiated and completed;

Â Â Â Â Â  (f) Remedial investigations initiated and completed;

Â Â Â Â Â  (g) Feasibility studies initiated and completed; and

Â Â Â Â Â  (h) Remedial actions, including long-term environmental controls and institutional controls, initiated and completed.

Â Â Â Â Â  (5) Beginning in 1991, and every fourth year thereafter, the report required under subsection (4) of this section shall include a four-year plan of action for those items under subsection (4)(e) to (h) of this section. The four-year plan shall include projections of funding and staffing levels necessary to implement the four-year plan. [1989 c.485 Â§5; 2003 c.576 Â§459]

Â Â Â Â Â  465.240 Inventory listing not prerequisite to other remedial action. Nothing in ORS 465.225 to 465.240, 465.405 and 465.410 or placement of a facility on the list under ORS 465.215 shall be construed to be a prerequisite to or otherwise affect the authority of the Director of the Department of Environmental Quality to undertake, order or authorize a removal or remedial action under ORS 465.200 to 465.545 and 465.900. [1989 c.485 Â§6]

Â Â Â Â Â  465.245 Preliminary assessment of potential facility. When the Department of Environmental Quality receives information about a release or a threat of release from a potential facility, the department shall evaluate the information and document its conclusions and may approve or conduct a preliminary assessment. However, if the department determines there is a significant threat to present or future public health, safety, welfare or the environment, the department shall approve or conduct a preliminary assessment according to rules of the Environmental Quality Commission. The preliminary assessment shall be conducted as expeditiously as possible within the budgetary constraints of the department. [Formerly 466.563]

Â Â Â Â Â  465.250 Accessibility of information about hazardous substances; entering property or facility; samples; confidentiality. (1) Any person who has or may have information, documents or records relevant to the identification, nature and volume of a hazardous substance generated, treated, stored, transported to, disposed of or released at a facility and the dates thereof, or to the identity or financial resources of a potentially responsible person, shall, upon request by the Department of Environmental Quality or its authorized representative, disclose or make available for inspection and copying such information, documents or records.

Â Â Â Â Â  (2) Upon reasonable basis to believe that there may be a release of a hazardous substance at or upon any property or facility, the department or its authorized representative may enter any property or facility at any reasonable time to:

Â Â Â Â Â  (a) Sample, inspect, examine and investigate;

Â Â Â Â Â  (b) Examine and copy records and other information; or

Â Â Â Â Â  (c) Carry out removal or remedial action or any other action authorized by ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (3) If any person refuses to provide information, documents, records or to allow entry under subsections (1) and (2) of this section, the department may request the Attorney General to seek from a court of competent jurisdiction an order requiring the person to provide such information, documents, records or to allow entry.

Â Â Â Â Â  (4)(a) Except as provided in paragraphs (b) and (c) of this subsection, the department or its authorized representative shall, upon request by the current owner or operator of the facility or property, provide a portion of any sample obtained from the property or facility to the owner or operator.

Â Â Â Â Â  (b) The department may decline to give a portion of any sample to the owner or operator if, in the judgment of the department or its authorized representative, apportioning a sample:

Â Â Â Â Â  (A) May alter the physical or chemical properties of the sample such that the portion of the sample retained by the department would not be representative of the material sampled; or

Â Â Â Â Â  (B) Would not provide adequate volume to perform the laboratory analysis.

Â Â Â Â Â  (c) Nothing in this subsection shall prevent or unreasonably hinder or delay the department or its authorized representative in obtaining a sample at any facility or property.

Â Â Â Â Â  (5) Persons subject to the requirements of this section may make a claim of confidentiality regarding any information, documents or records, in accordance with ORS 466.090. [Formerly 466.565]

Â Â Â Â Â  465.255 Strict liability for remedial action costs for injury or destruction of natural resource; limited exclusions. (1) The following persons shall be strictly liable for those remedial action costs incurred by the state or any other person that are attributable to or associated with a facility and for damages for injury to or destruction of any natural resources caused by a release:

Â Â Â Â Â  (a) Any owner or operator at or during the time of the acts or omissions that resulted in the release.

Â Â Â Â Â  (b) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in the release, and who knew or reasonably should have known of the release when the person first became the owner or operator.

Â Â Â Â Â  (c) Any owner or operator who obtained actual knowledge of the release at the facility during the time the person was the owner or operator of the facility and then subsequently transferred ownership or operation of the facility to another person without disclosing such knowledge.

Â Â Â Â Â  (d) Any person who, by any acts or omissions, caused, contributed to or exacerbated the release, unless the acts or omissions were in material compliance with applicable laws, standards, regulations, licenses or permits.

Â Â Â Â Â  (e) Any person who unlawfully hinders or delays entry to, investigation of or removal or remedial action at a facility.

Â Â Â Â Â  (2) Except as provided in subsection (1)(c) to (e) of this section and subsection (4) of this section, the following persons shall not be liable for remedial action costs incurred by the state or any other person that are attributable to or associated with a facility, or for damages for injury to or destruction of any natural resources caused by a release:

Â Â Â Â Â  (a) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in a release, and who did not know and reasonably should not have known of the release when the person first became the owner or operator.

Â Â Â Â Â  (b) Any owner or operator if the release at the facility was caused solely by one or a combination of the following:

Â Â Â Â Â  (A) An act of God. ÂAct of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (B) An act of war.

Â Â Â Â Â  (C) Acts or omissions of a third party, other than an employee or agent of the person asserting this defense, or other than a person whose acts or omissions occur in connection with a contractual relationship, existing directly or indirectly, with the person asserting this defense. As used in this subparagraph, Âcontractual relationshipÂ includes but is not limited to land contracts, deeds or other instruments transferring title or possession.

Â Â Â Â Â  (3) Except as provided in subsection (1)(c) to (e) of this section or subsection (4) of this section, the following persons shall not be liable for remedial action costs incurred by the state or any other person that are attributable to or associated with a facility, or for damages for injury to or destruction of any natural resources caused by a release:

Â Â Â Â Â  (a) A unit of state or local government that acquired ownership or control of a facility in the following ways:

Â Â Â Â Â  (A) Involuntarily by virtue of its function as sovereign, including but not limited to escheat, bankruptcy, tax delinquency or abandonment; or

Â Â Â Â Â  (B) Through the exercise of eminent domain authority by purchase or condemnation.

Â Â Â Â Â  (b) A person who acquired a facility by inheritance or bequest.

Â Â Â Â Â  (c) Any fiduciary exempted from liability in accordance with rules adopted by the Environmental Quality Commission under ORS 465.440.

Â Â Â Â Â  (4) Notwithstanding the exclusions from liability provided for specified persons in subsections (2) and (3) of this section such persons shall be liable for remedial action costs incurred by the state or any other person that are attributable to or associated with a facility, and for damages for injury to or destruction of any natural resources caused by a release, to the extent that the personÂs acts or omissions contribute to such costs or damages, if the person:

Â Â Â Â Â  (a) Obtained actual knowledge of the release and then failed to promptly notify the Department of Environmental Quality and exercise due care with respect to the hazardous substance concerned, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances; or

Â Â Â Â Â  (b) Failed to take reasonable precautions against the reasonably foreseeable acts or omissions of a third party and the reasonably foreseeable consequences of such acts or omissions.

Â Â Â Â Â  (5)(a) No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from any person who may be liable under this section, to any other person, the liability imposed under this section. Nothing in this section shall bar any agreement to insure, hold harmless or indemnify a party to such agreement for any liability under this section.

Â Â Â Â Â  (b) A person who is liable under this section shall not be barred from seeking contribution from any other person for liability under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (c) Nothing in ORS 465.200 to 465.545 and 465.900 shall bar a cause of action that a person liable under this section or a guarantor has or would have by reason of subrogation or otherwise against any person.

Â Â Â Â Â  (d) Nothing in this section shall restrict any right that the state or any person might have under federal statute, common law or other state statute to recover remedial action costs or to seek any other relief related to a release.

Â Â Â Â Â  (6) To establish, for purposes of subsection (1)(b) of this section or subsection (2)(a) of this section, that the person did or did not have reason to know, the person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, no person shall be liable under ORS 465.200 to 465.545 and 465.900 for costs or damages as a result of actions taken or omitted in the course of rendering care, assistance or advice in accordance with rules adopted under ORS 465.400 or at the direction of the department or its authorized representative, with respect to an incident creating a danger to public health, safety, welfare or the environment as a result of any release of a hazardous substance. This paragraph shall not preclude liability for costs or damages as the result of negligence on the part of such person.

Â Â Â Â Â  (b) No state or local government shall be liable under ORS 465.200 to 465.545 and 465.900 for costs or damages as a result of actions taken in response to an emergency created by the release of a hazardous substance generated by or from a facility owned by another person. This paragraph shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the state or local government. For the purpose of this paragraph, reckless, willful or wanton misconduct shall constitute gross negligence.

Â Â Â Â Â  (c) This subsection shall not alter the liability of any person covered by subsection (1) of this section. [Formerly 466.567; 1991 c.680 Â§9; 1991 c.692 Â§1]

Â Â Â Â Â  465.257 Right of contribution from other person liable for remedial action costs; allocation of orphan share. (1) Any person who is liable or potentially liable under ORS 465.255 may seek contribution from any other person who is liable or potentially liable under ORS 465.255. When such a claim for contribution is at trial and the court determines that apportionment of recoverable costs among the liable parties is appropriate, the share of the remedial action costs that is to be borne by each party shall be determined by the court, using such equitable factors as the court deems appropriate, including but not limited to the following:

Â Â Â Â Â  (a) The amount of hazardous substances contributed to the facility;

Â Â Â Â Â  (b) The degree of toxicity or hazard posed by the hazardous substances to public health, safety and welfare, and to the environment;

Â Â Â Â Â  (c) The degree of involvement in the release of the hazardous substance by the liable persons;

Â Â Â Â Â  (d) The relative culpability or negligence of the liable persons;

Â Â Â Â Â  (e) The degree of cooperation by the liable persons with the government or with persons who have a financial interest in the facility;

Â Â Â Â Â  (f) The extent of the participation by the liable person in response actions at the facility;

Â Â Â Â Â  (g) The length of time the facility was owned or operated by the liable person during the time the release occurred;

Â Â Â Â Â  (h) Whether the acts or omissions that resulted in a release were in material compliance with applicable laws, standards, regulations, licenses or permits;

Â Â Â Â Â  (i) The economic benefit derived from the facility or from the acts or omissions that resulted in a release;

Â Â Â Â Â  (j) The circumstances and conditions involved in the facilityÂs conveyance, including the price paid and any discounts granted; and

Â Â Â Â Â  (k) The quality of evidence concerning liability and equitable shares.

Â Â Â Â Â  (2) At the time of trial, if a person who is otherwise liable under ORS 465.255 is no longer subject to a judgment due to bankruptcy, dissolution or death (an orphan share), the court may, in its discretion, allocate that personÂs equitable share to the other liable persons in proportion to their equitable shares or on any other equitable basis taking into consideration any relationship between the orphan shareÂs liable person and each other liable person. [1995 c.662 Â§5]

Â Â Â Â Â  Note: 465.257 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 465 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  465.260 Removal or remedial action; reimbursement of costs; liability; damages. (1) The Director of the Department of Environmental Quality may undertake any removal or remedial action necessary to protect the public health, safety, welfare and the environment.

Â Â Â Â Â  (2) The director may authorize any person to carry out any removal or remedial action in accordance with any requirements of or directions from the director, if the director determines that the person will commence and complete removal or remedial action properly and in a timely manner.

Â Â Â Â Â  (3) Nothing in ORS 465.200 to 465.545 and 465.900 shall prevent the director from taking any emergency removal or remedial action necessary to protect public health, safety, welfare or the environment.

Â Â Â Â Â  (4) The director may require a person liable under ORS 465.255 to conduct any removal or remedial action or related actions necessary to protect the public health, safety, welfare and the environment. The directorÂs action under this subsection may include but need not be limited to issuing an order specifying the removal or remedial action the person must take.

Â Â Â Â Â  (5) The director may request the Attorney General to bring an action or proceeding for legal or equitable relief, in the circuit court of the county in which the facility is located or in Marion County, as may be necessary:

Â Â Â Â Â  (a) To enforce an order issued under subsection (4) of this section; or

Â Â Â Â Â  (b) To abate any imminent and substantial danger to the public health, safety, welfare or the environment related to a release.

Â Â Â Â Â  (6) Notwithstanding any provision of ORS chapter 183, and except as provided in subsection (7) of this section, any order issued by the director under subsection (4) of this section shall not be appealable to the Environmental Quality Commission or subject to judicial review.

Â Â Â Â Â  (7)(a) Any person who receives and complies with the terms of an order issued under subsection (4) of this section may, within 60 days after completion of the required action, petition the director for reimbursement from the fund for the reasonable costs of such action.

Â Â Â Â Â  (b) If the director refuses to grant all or part of the reimbursement, the petitioner may, within 30 days of receipt of the directorÂs refusal, file an action against the director seeking reimbursement from the fund in the circuit court of the county in which the facility is located or in the Circuit Court of Marion County. To obtain reimbursement, the petitioner must establish by a preponderance of the evidence that the petitioner is not liable under ORS 465.255 and that costs for which the petitioner seeks reimbursement are reasonable in light of the action required by the relevant order. A petitioner who is liable under ORS 465.255 may also recover reasonable remedial action costs to the extent that the petitioner can demonstrate that the directorÂs decision in selecting the removal or remedial action ordered was arbitrary and capricious or otherwise not in accordance with law.

Â Â Â Â Â  (8) If any person who is liable under ORS 465.255 fails without sufficient cause to conduct a removal or remedial action as required by an order of the director, the person shall be liable to the department for the stateÂs remedial action costs and for punitive damages not to exceed three times the amount of the stateÂs remedial action costs.

Â Â Â Â Â  (9) Nothing in this section is intended to interfere with, limit or abridge the authority of the State Fire Marshal or any other state agency or local unit of government relating to an emergency that presents a combustion or explosion hazard. [Formerly 466.570]

Â Â Â Â Â  465.265 ÂPersonÂ defined for ORS 465.265 to 465.310. As used in ORS 465.265 to 465.310, ÂpersonÂ includes but need not be limited to a person liable under ORS 465.255. Except as provided in ORS 465.275 (2), ÂpersonÂ does not include the state or any state agency or the federal government or any agency of the federal government. [1989 c.833 Â§103]

Â Â Â Â Â  465.270 Legislative findings and intent. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The costs of cleanup may result in economic hardship or bankruptcy for individuals and businesses that are otherwise financially viable;

Â Â Â Â Â  (b) These persons may be willing to clean up their sites and pay the associated costs; however, financial assistance from private lenders may not be available to pay for the cleanup; and

Â Â Â Â Â  (c) It is in the interest of the public health, safety, welfare and the environment to establish a program of financial assistance for cleanups, to help individuals and businesses maintain financial viability, increasing the share of cleanup costs paid by responsible persons and ultimately decreasing amounts paid from state funds.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is the intent of ORS 465.265 to 465.310:

Â Â Â Â Â  (a) To assure that moneys for financial assistance are available on a continuing basis consistent with the length and terms provided by the financial assistance agreements; and

Â Â Â Â Â  (b) To provide authority to the Department of Environmental Quality to develop and implement innovative approaches to financial assistance for cleanups conducted under ORS 465.200 to 465.545 or, at the discretion of the department, under other applicable authorities. [1989 c.833 Â§102]

Â Â Â Â Â  465.275 Remedial action and financial assistance program; contracts for implementation. (1) The Department of Environmental Quality may conduct:

Â Â Â Â Â  (a) A financial assistance program, including but not limited to loan guarantees, to assist persons in financing the cost of remedial action.

Â Â Â Â Â  (b) Activities necessary to carry out the purpose of ORS 465.381, 468.220, 468.230 and 465.265 to 465.310, including but not limited to entering into contracts or agreements, making and guaranteeing loans, taking security and instituting appropriate actions to enforce agreements made under ORS 465.285.

Â Â Â Â Â  (2) The department may enter into a contract or agreement for services to implement a financial assistance program with any person, including but not limited to a financial institution or a unit of local, state or federal government. The services may include but need not be limited to evaluating creditworthiness of applicants, preparing and marketing financial assistance packages and administering and servicing financial assistance agreements. [1989 c.833 Â§104]

Â Â Â Â Â  465.280 Rules; insuring tax deductibility of interest on bonds. In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules necessary to carry out the provisions of ORS 465.381, 468.220, 468.230 and 465.265 to 465.310 and to insure that interest on bonds issued under ORS 468.195 to be used for removal or remedial action of hazardous substances is not includable in gross income under the United States Internal Revenue Code. [1989 c.833 Â§105]

Â Â Â Â Â  465.285 Requirements for financial assistance; contents of agreements. (1) The Department of Environmental Quality may provide financial assistance only to persons who meet all of the following eligibility requirements:

Â Â Â Â Â  (a) The department has determined that removal or remedial action proposed by the applicant is necessary to protect the public health, safety and welfare or the environment.

Â Â Â Â Â  (b) The applicant demonstrates to the departmentÂs satisfaction that the applicant either is unable to obtain financing for the removal or remedial action from other sources or that financing for the removal or remedial action is not available to the applicant at reasonable rates and terms.

Â Â Â Â Â  (c) The applicant demonstrates to the departmentÂs satisfaction that there is a reasonable likelihood the applicant has the ability to repay.

Â Â Â Â Â  (d) The applicant agrees to conduct the removal or remedial action according to an agreement with the department.

Â Â Â Â Â  (e) Any other requirement the department considers necessary or appropriate.

Â Â Â Â Â  (2) A financial assistance agreement shall include any provision the department considers necessary, but shall at least include the following provisions:

Â Â Â Â Â  (a) Terms of the financial assistance; and

Â Â Â Â Â  (b) A statement that moneys obligated by the department under the agreement are limited to moneys in the Hazardous Substance Remedial Action Fund expressly designated by the department for financial assistance purposes. [1989 c.833 Â§106]

Â Â Â Â Â  465.290 Financial assistance agreement not General Fund obligation; cost estimates; security; recovery of costs; compromise of obligations. (1) The obligation of the Department of Environmental Quality to provide financial assistance or to advance money under a financial assistance agreement made under ORS 465.285 shall not constitute an obligation against the General Fund or any other state fund except against the Hazardous Substance Remedial Action Fund to the extent moneys in the Hazardous Substance Remedial Action Fund are expressly designated by the department for such financial assistance purposes.

Â Â Â Â Â  (2) The department may provide a remedial action cost estimate for use by the department, a lender or a guarantor in determining the amount of financial assistance, evaluating the creditworthiness of a borrower, providing loan guarantees or as the department considers appropriate.

Â Â Â Â Â  (3) When financial assistance is provided to a local governmental unit, the agreement may be secured as the department requires for adequate security.

Â Â Â Â Â  (4) The department may take any action under ORS 465.260, 465.330 or 465.335 or other applicable authority to recover costs incurred or moneys advanced under a financial assistance agreement. Costs incurred or money advanced under a financial assistance agreement entered into under ORS 465.285 shall be remedial action costs. At the departmentÂs discretion, the department may file a claim of lien for such remedial action costs in accordance with the procedures set forth in ORS 465.335 (1), (2)(a) to (c), (3) and (4).

Â Â Â Â Â  (5) The department may settle, compromise or release all or part of any obligation arising under a financial assistance agreement so long as the departmentÂs action is consistent with the purposes of ORS 465.265 to 465.310. [1989 c.833 Â§107]

Â Â Â Â Â  465.295 Decision regarding financial assistance not subject to judicial review. Notwithstanding any provision of ORS chapter 183, the decision of the Department of Environmental Quality to approve or deny financial assistance under ORS 465.265 to 465.310 or the departmentÂs determination of the amount or use of a remedial action cost estimate under ORS 465.290 shall not be subject to appeal to the Environmental Quality Commission or subject to judicial review. [1989 c.833 Â§108]

Â Â Â Â Â  465.300 Records and financial assistance applications exempt from disclosure as public record. Financial records and other information that are submitted to the Department of Environmental Quality as part of an application for financial assistance under ORS 465.265 to 465.310 shall be exempt from disclosure under ORS 192.410 to 192.505, unless the public interest requires disclosure in a particular instance. [1989 c.833 Â§109]

Â Â Â Â Â  465.305 Application fees. The Environmental Quality Commission may establish by rule reasonable fees for applicants for financial assistance sufficient to pay for the costs of the Department of Environmental Quality of carrying out the provisions of ORS 465.265 to 465.310. [1989 c.833 Â§110]

Â Â Â Â Â  465.310 Accounting procedure for financial assistance moneys. For the purposes of ORS 465.265 to 465.310, the Department of Environmental Quality may place moneys for the purpose of providing financial assistance in reserve status or subaccounts within the Hazardous Substance Remedial Action Fund. Moneys placed in reserve status or subaccounts under this section in connection with a financial assistance agreement shall not be subject to claims under ORS 465.260 or otherwise except as provided in the financial assistance agreement. [1989 c.833 Â§111]

Â Â Â Â Â  465.315 Standards for degree of cleanup required; Hazard Index; risk protocol; hot spots of contamination; exemption; rules. (1)(a) Any removal or remedial action performed under the provisions of ORS 465.200 to 465.545 and 465.900 shall attain a degree of cleanup of the hazardous substance and control of further release of the hazardous substance that assures protection of present and future public health, safety and welfare and of the environment.

Â Â Â Â Â  (b) The Director of the Department of Environmental Quality shall select or approve remedial actions that are protective of human health and the environment. The protectiveness of a remedial action shall be determined based on application of both of the following:

Â Â Â Â Â  (A) The acceptable risk level for exposures. For protection of humans, the acceptable risk level for exposure to individual carcinogens shall be a lifetime excess cancer risk of one per one million people exposed, and the acceptable risk level for exposure to noncarcinogens shall be the exposure that results in a Hazard Index number equal to or less than one. ÂHazard Index numberÂ means a number equal to the sum of the noncarcinogenic risks (hazard quotient) attributable to systemic toxicants with similar toxic endpoints. For protection of ecological receptors, if a release of hazardous substances causes or is reasonably likely to cause significant adverse impacts to the health or viability of a species listed as threatened or endangered pursuant to 16 U.S.C. 1531 et seq. or ORS 496.172, or a population of plants or animals in the locality of the facility, the acceptable risk level shall be the point before such significant adverse impacts occur.

Â Â Â Â Â  (B) A risk assessment undertaken in accordance with the risk protocol established by the Environmental Quality Commission in accordance with subsection (2)(a) of this section.

Â Â Â Â Â  (c) A remedial action may achieve protection of human health and the environment through:

Â Â Â Â Â  (A) Treatment that eliminates or reduces the toxicity, mobility or volume of hazardous substances;

Â Â Â Â Â  (B) Excavation and off-site disposal;

Â Â Â Â Â  (C) Containment or other engineering controls;

Â Â Â Â Â  (D) Institutional controls;

Â Â Â Â Â  (E) Any other method of protection; or

Â Â Â Â Â  (F) A combination of the above.

Â Â Â Â Â  (d) The method of remediation appropriate for a specific facility shall be determined through an evaluation of remedial alternatives and a selection process to be established pursuant to rules adopted by the commission. The director shall select or approve a protective alternative that balances the following factors:

Â Â Â Â Â  (A) The effectiveness of the remedy in achieving protection;

Â Â Â Â Â  (B) The technical and practical implementability of the remedy;

Â Â Â Â Â  (C) The long term reliability of the remedy;

Â Â Â Â Â  (D) Any short term risk from implementing the remedy posed to the community, to those engaged in the implementation of the remedy and to the environment; and

Â Â Â Â Â  (E) The reasonableness of the cost of the remedy. The cost of a remedial action shall not be considered reasonable if the costs are disproportionate to the benefits created through risk reduction or risk management. Subject to the preference for treatment of hot spots, when two or more remedial action alternatives are protective as provided in paragraph (b) of this subsection, the least expensive remedial action shall be preferred unless the additional cost of a more expensive alternative is justified by proportionately greater benefits within one or more of the factors set forth in subparagraphs (A) to (D) of this paragraph. The director shall use a higher threshold for evaluating the reasonableness of the costs for treating hot spots than for remediation of areas other than hot spots.

Â Â Â Â Â  (e) For contamination constituting a hot spot as defined by the commission pursuant to subsection (2)(b) of this section, the director shall select or approve a remedial action requiring treatment of the hot spot contamination unless treatment is not feasible considering the factors set forth in paragraph (d) of this subsection. For contamination constituting a hot spot under subsection (2)(b)(A) of this section, the director shall evaluate, with the same preference as treatment, the excavation and off-site disposal of the contamination at a facility authorized for such disposal under state or federal law. For excavation and off-site disposal of contamination that is a hazardous waste as described in ORS 466.005, the director shall consider the method and distance for transportation of the contamination to available disposal facilities in selecting or approving a remedial action that is protective under subsection (1)(d) of this section. If requested by the responsible party or recommended by the Department of Environmental Quality, the director may select or approve excavation and off-site disposal as the remedial action for contamination constituting a hot spot under subsection (2)(b)(A) of this section.

Â Â Â Â Â  (f) The Department of Environmental Quality shall develop or identify generic remedies for common categories of facilities considering the balancing factors set forth in paragraph (d) of this subsection. The departmentÂs development of generic remedies shall take into consideration demonstrated remedial actions and technologies and scientific and engineering evaluation of performance data. Where a generic remedy would be protective and satisfy the balancing factors under paragraph (d) of this subsection at a specific facility, the director may select or approve the generic remedy for that site on a streamlined basis with a limited evaluation of other remedial alternatives.

Â Â Â Â Â  (g) Subject to paragraphs (b) and (d) of this subsection, in selecting or approving a remedial action, the director shall consider current and reasonably anticipated future land uses at the facility and surrounding properties, taking into account current land use zoning, other land use designations, land use plans as established in local comprehensive plans and land use implementing regulations of any governmental body having land use jurisdiction, and concerns of the facility owner, neighboring owners and the community.

Â Â Â Â Â  (2) The commission shall adopt rules:

Â Â Â Â Â  (a) Establishing a risk protocol for conducting risk assessments. The risk protocol shall:

Â Â Â Â Â  (A) Require consideration of existing and reasonably likely future human exposures and significant adverse effects to ecological receptor health and viability, both in a baseline risk assessment and in an assessment of residual risk after a remedial action;

Â Â Â Â Â  (B) Require risk assessments to include reasonable estimates of plausible upper-bound exposures that neither grossly underestimate nor grossly overestimate risks;

Â Â Â Â Â  (C) Require risk assessments to consider, to the extent practicable, the range of probabilities of risks actually occurring, the range of size of the populations likely to be exposed to the risk, current and reasonably likely future land uses, and quantitative and qualitative descriptions of uncertainties;

Â Â Â Â Â  (D) Identify appropriate sources of toxicity information;

Â Â Â Â Â  (E) Define the use of probabilistic modeling;

Â Â Â Â Â  (F) Identify criteria for the selection and application of fate and transport models;

Â Â Â Â Â  (G) Define the use of high-end and central-tendency exposure cases and assumptions;

Â Â Â Â Â  (H) Define the use of population risk estimates in addition to individual risk estimates;

Â Â Â Â Â  (I) To the extent deemed appropriate and feasible by the commission considering available scientific information, define appropriate approaches for addressing cumulative risks posed by multiple contaminants or multiple exposure pathways, including how the acceptable risk levels set forth in subsection (1)(b)(A) of this section shall be applied in relation to cumulative risks; and

Â Â Â Â Â  (J) Establish appropriate sampling approaches and data quality requirements.

Â Â Â Â Â  (b) Defining hot spots of contamination. The definition of hot spots shall include:

Â Â Â Â Â  (A) Hazardous substances that are present in high concentrations, are highly mobile or cannot be reliably contained, and that would present a risk to human health or the environment exceeding the acceptable risk level if exposure occurs.

Â Â Â Â Â  (B) Concentrations of hazardous substances in ground water or surface water that have a significant adverse effect on existing or reasonably likely future beneficial uses of the water and for which treatment is reasonably likely to restore or protect such beneficial use within a reasonable time.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the director may exempt the on-site portion of any removal or remedial action conducted under ORS 465.200 to 465.545 and 465.900 from any requirement of ORS 466.005 to 466.385 and ORS chapters 459, 468, 468A and 468B. Without affecting substantive requirements, no state or local permit, license or other authorization shall be required for, and no procedural requirements shall apply to, the portion of any removal or remedial action conducted on-site where such removal or remedial action has been selected or approved by the director under this section, unless the permit, license, authorization or procedural requirement is necessary to preserve or obtain federal authorization of a state program or the person performing a removal or remedial action elects to obtain the permit, license or authorization or comply with the procedural requirement. The person performing a removal or remedial action shall notify the appropriate state or local governmental body of the permits, licenses, authorizations or procedural requirements waived under this subsection and, at the request of the governmental body, pay applicable fees. Any costs paid as a fee to a governmental body under this subsection shall not also be recoverable by the governmental body as remedial action costs.

Â Â Â Â Â  (4) Notwithstanding any provision of subsection (3) of this section, any on-site treatment, storage or disposal of a hazardous substance shall comply with the standard established under subsection (1)(a) of this section and any activities conducted in a public right of way under a removal or remedial action pursuant to this section shall comply with the requirements of the applicable jurisdiction.

Â Â Â Â Â  (5) Nothing in this section shall affect the authority of the director to undertake, order or authorize an interim or emergency removal action.

Â Â Â Â Â  (6) Nothing in this section or in rules adopted pursuant to this section shall prohibit the application of rules in effect on July 18, 1995, that use numeric soil cleanup standards to govern remediation of motor fuel and heating oil releases from underground storage tanks. [Formerly 466.573; 1993 c.560 Â§102; 1995 c.662 Â§1; 1999 c.740 Â§1; 2003 c.14 Â§298]

Â Â Â Â Â  465.320 Notice of proposed cleanup action; receipt and consideration of comment; notice of approval. Except as provided in ORS 465.260 (3), before approval of any remedial action to be undertaken by the Department of Environmental Quality or any other person, or adoption of a certification decision under ORS 465.325, the department shall:

Â Â Â Â Â  (1) Publish a notice and brief description of the proposed action in a local paper of general circulation and in the Secretary of StateÂs Bulletin, and make copies of the proposal available to the public.

Â Â Â Â Â  (2) Provide at least 30 days for submission of written comments regarding the proposed action, and, upon written request by 10 or more persons or by a group having 10 or more members, conduct a public meeting at or near the facility for the purpose of receiving verbal comment regarding the proposed action.

Â Â Â Â Â  (3) Consider any written or verbal comments before approving the removal or remedial action.

Â Â Â Â Â  (4) Upon final approval of the remedial action, publish notice, as provided under subsection (1) of this section, and make copies of the approved action available to the public. [Formerly 466.575]

Â Â Â Â Â  465.325 Agreement to perform removal or remedial action; reimbursement; agreement as order and consent judgment; effect on liability. (1) The Director of the Department of Environmental Quality, in the directorÂs discretion, may enter into an agreement with any person including the owner or operator of the facility from which a release emanates, or any other potentially responsible person to perform any removal or remedial action if the director determines that the actions will be properly done by the person. Whenever practicable and in the public interest, as determined by the director, the director, in order to expedite effective removal or remedial actions and minimize litigation, shall act to facilitate agreements under this section that are in the public interest and consistent with the rules adopted under ORS 465.400. If the director decides not to use the procedures in this section, the director shall notify in writing potentially responsible parties at the facility of such decision. Notwithstanding ORS chapter 183, a decision of the director to use or not to use the procedures described in this section shall not be appealable to the Environmental Quality Commission or subject to judicial review.

Â Â Â Â Â  (2)(a) An agreement under this section may provide that the director will reimburse the parties to the agreement from the fund, with interest, for certain costs of actions under the agreement that the parties have agreed to perform and the director has agreed to finance. In any case in which the director provides such reimbursement and, in the judgment of the director, cost recovery is in the public interest, the director shall make reasonable efforts to recover the amount of such reimbursement under ORS 465.200 to 465.545 and 465.900 or under other relevant authority.

Â Â Â Â Â  (b) Notwithstanding ORS chapter 183, the directorÂs decision regarding fund financing under this subsection shall not be appealable to the commission or subject to judicial review.

Â Â Â Â Â  (c) When a remedial action is completed under an agreement described in paragraph (a) of this subsection, the fund shall be subject to an obligation for any subsequent remedial action at the same facility but only to the extent that such subsequent remedial action is necessary by reason of the failure of the original remedial action. Such obligation shall be in a proportion equal to, but not exceeding, the proportion contributed by the fund for the original remedial action. The fundÂs obligation for such future remedial action may be met through fund expenditures or through payment, following settlement or enforcement action, by persons who were not signatories to the original agreement.

Â Â Â Â Â  (3) If an agreement has been entered into under this section, the director may take any action under ORS 465.260 against any person who is not a party to the agreement, once the period for submitting a proposal under subsection (5)(c) of this section has expired. Nothing in this section shall be construed to affect either of the following:

Â Â Â Â Â  (a) The liability of any person under ORS 465.255 or 465.260 with respect to any costs or damages which are not included in the agreement.

Â Â Â Â Â  (b) The authority of the director to maintain an action under ORS 465.200 to 465.545 and 465.900 against any person who is not a party to the agreement.

Â Â Â Â Â  (4)(a) Whenever the director enters into an agreement under this section with any potentially responsible person with respect to remedial action, following approval of the agreement by the Attorney General and except as otherwise provided in the case of certain administrative settlements referred to in subsection (8) of this section, the agreement shall be entered in the appropriate circuit court as a consent judgment. The director need not make any finding regarding an imminent and substantial endangerment to the public health, safety, welfare or the environment in connection with any such agreement or consent judgment.

Â Â Â Â Â  (b) The entry of any consent judgment under this subsection shall not be construed to be an acknowledgment by the parties that the release concerned constitutes an imminent and substantial endangerment to the public health, safety, welfare or the environment. Except as otherwise provided in the Oregon Evidence Code, the participation by any party in the process under this section shall not be considered an admission of liability for any purpose, and the fact of such participation shall not be admissible in any judicial or administrative proceeding, including a subsequent proceeding under this section.

Â Â Â Â Â  (c) The director may fashion a consent judgment so that the entering of the judgment and compliance with the judgment or with any determination or agreement made under this section shall not be considered an admission of liability for any purpose.

Â Â Â Â Â  (d) The director shall provide notice and opportunity to the public and to persons not named as parties to the agreement to comment on the proposed agreement before its submittal to the court as a proposed consent judgment, as provided under ORS 465.320. The director shall consider any written comments, views or allegations relating to the proposed agreement. The director or any party may withdraw, withhold or modify its consent to the proposed agreement if the comments, views and allegations concerning the agreement disclose facts or considerations which indicate that the proposed agreement is inappropriate, improper or inadequate.

Â Â Â Â Â  (5)(a) If the director determines that a period of negotiation under this subsection would facilitate an agreement with potentially responsible persons for taking removal or remedial action and would expedite removal or remedial action, the director shall so notify all such parties and shall provide them with the following information to the extent the information is available:

Â Â Â Â Â  (A) The names and addresses of potentially responsible persons including owners and operators and other persons referred to in ORS 465.255.

Â Â Â Â Â  (B) The volume and nature of substances contributed by each potentially responsible person identified at the facility.

Â Â Â Â Â  (C) A ranking by volume of the substances at the facility.

Â Â Â Â Â  (b) The director shall make the information referred to in paragraph (a) of this subsection available in advance of notice under this subsection upon the request of a potentially responsible person in accordance with procedures provided by the director. The provisions of ORS 465.250 (5) regarding confidential information apply to information provided under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Any person receiving notice under paragraph (a) of this subsection shall have 60 days from the date of receipt of the notice to submit to the director a proposal for undertaking or financing the action under ORS 465.260. The director may grant extensions for up to an additional 60 days.

Â Â Â Â Â  (6)(a) Any person may seek contribution from any other person who is liable or potentially liable under ORS 465.255. In resolving contribution claims, the court shall allocate remedial action costs among liable parties in accordance with ORS 465.257.

Â Â Â Â Â  (b) A person who has resolved its liability to the state in an administrative or judicially approved settlement shall not be liable for claims for contribution regarding matters addressed in the settlement. Such settlement does not discharge any of the other potentially responsible persons unless its terms so provide, but it reduces the potential liability of the others by the amount of the settlement.

Â Â Â Â Â  (c)(A) If the state has obtained less than complete relief from a person who has resolved its liability to the state in an administrative or judicially approved settlement, the director may bring an action against any person who has not so resolved its liability.

Â Â Â Â Â  (B) A person who has resolved its liability to the state for some or all of a removal or remedial action or for some or all of the costs of such action in an administrative or judicially approved settlement may seek contribution from any person who is not party to a settlement referred to in paragraph (b) of this subsection.

Â Â Â Â Â  (C) In any action under this paragraph, the rights of any person who has resolved its liability to the state shall be subordinate to the rights of the state.

Â Â Â Â Â  (7)(a) In entering an agreement under this section, the director may provide any person subject to the agreement with a covenant not to sue concerning any liability to the State of Oregon under ORS 465.200 to 465.545 and 465.900, including future liability, resulting from a release of a hazardous substance addressed by the agreement if each of the following conditions is met:

Â Â Â Â Â  (A) The covenant not to sue is in the public interest.

Â Â Â Â Â  (B) The covenant not to sue would expedite removal or remedial action consistent with rules adopted by the commission under ORS 465.400 (2).

Â Â Â Â Â  (C) The person is in full compliance with a consent judgment under subsection (4)(a) of this section for response to the release concerned.

Â Â Â Â Â  (D) The removal or remedial action has been approved by the director.

Â Â Â Â Â  (b) The director shall provide a person with a covenant not to sue with respect to future liability to the State of Oregon under ORS 465.200 to 465.545 and 465.900 for a future release of a hazardous substance from a facility, and a person provided such covenant not to sue shall not be liable to the State of Oregon under ORS 465.255 with respect to such release at a future time, for the portion of the remedial action:

Â Â Â Â Â  (A) That involves the transport and secure disposition offsite of a hazardous substance in a treatment, storage or disposal facility meeting the requirements of section 3004(c) to (g), (m), (o), (p), (u) and (v) and 3005(c) of the federal Solid Waste Disposal Act, as amended, P.L. 96-482 and P.L. 98-616, if the director has rejected a proposed remedial action that is consistent with rules adopted by the commission under ORS 465.400 that does not include such offsite disposition and has thereafter required offsite disposition; or

Â Â Â Â Â  (B) That involves the treatment of a hazardous substance so as to destroy, eliminate or permanently immobilize the hazardous constituents of the substance, so that, in the judgment of the director, the substance no longer presents any current or currently foreseeable future significant risk to public health, safety, welfare or the environment, no by-product of the treatment or destruction process presents any significant hazard to public health, safety, welfare or the environment, and all by-products are themselves treated, destroyed or contained in a manner that assures that the by-products do not present any current or currently foreseeable future significant risk to public health, safety, welfare or the environment.

Â Â Â Â Â  (c) A covenant not to sue concerning future liability to the State of Oregon shall not take effect until the director certifies that the removal or remedial action has been completed in accordance with the requirements of subsection (10) of this section at the facility that is the subject of the covenant.

Â Â Â Â Â  (d) In assessing the appropriateness of a covenant not to sue under paragraph (a) of this subsection and any condition to be included in a covenant not to sue under paragraph (a) or (b) of this subsection, the director shall consider whether the covenant or conditions are in the public interest on the basis of factors such as the following:

Â Â Â Â Â  (A) The effectiveness and reliability of the remedial action, in light of the other alternative remedial actions considered for the facility concerned.

Â Â Â Â Â  (B) The nature of the risks remaining at the facility.

Â Â Â Â Â  (C) The extent to which performance standards are included in the order or judgment.

Â Â Â Â Â  (D) The extent to which the removal or remedial action provides a complete remedy for the facility, including a reduction in the hazardous nature of the substances at the facility.

Â Â Â Â Â  (E) The extent to which the technology used in the removal or remedial action is demonstrated to be effective.

Â Â Â Â Â  (F) Whether the fund or other sources of funding would be available for any additional removal or remedial action that might eventually be necessary at the facility.

Â Â Â Â Â  (G) Whether the removal or remedial action will be carried out, in whole or in significant part, by the responsible parties themselves.

Â Â Â Â Â  (e) Any covenant not to sue under this subsection shall be subject to the satisfactory performance by such party of its obligations under the agreement concerned.

Â Â Â Â Â  (f)(A) Except for the portion of the removal or remedial action that is subject to a covenant not to sue under paragraph (b) of this subsection or de minimis settlement under subsection (8) of this section, a covenant not to sue a person concerning future liability to the State of Oregon:

Â Â Â Â Â  (i) Shall include an exception to the covenant that allows the director to sue the person concerning future liability resulting from the release or threatened release that is the subject of the covenant if the liability arises out of conditions unknown at the time the director certifies under subsection (10) of this section that the removal or remedial action has been completed at the facility concerned; and

Â Â Â Â Â  (ii) May include an exception to the covenant that allows the director to sue the person concerning future liability resulting from failure of the remedial action.

Â Â Â Â Â  (B) In extraordinary circumstances, the director may determine, after assessment of relevant factors such as those referred to in paragraph (d) of this subsection and volume, toxicity, mobility, strength of evidence, ability to pay, litigative risks, public interest considerations, precedential value and the inequities and aggravating factors, not to include the exception referred to in paragraph (f)(A) of this subsection if other terms, conditions or requirements of the agreement containing the covenant not to sue are sufficient to provide all reasonable assurances that public health, safety, welfare and the environment will be protected from any future release at or from the facility.

Â Â Â Â Â  (C) The director may include any provisions allowing future enforcement action under ORS 465.260 that in the discretion of the director are necessary and appropriate to assure protection of public health, safety, welfare and the environment.

Â Â Â Â Â  (8)(a) Whenever practicable and in the public interest, as determined by the director, the director shall as promptly as possible reach a final settlement with a potentially responsible person in an administrative or civil action under ORS 465.255 if such settlement involves only a minor portion of the remedial action costs at the facility concerned and, in the judgment of the director, both of the following are minimal in comparison to any other hazardous substance at the facility:

Â Â Â Â Â  (A) The amount of the hazardous substance contributed by that person to the facility; and

Â Â Â Â Â  (B) The toxic or other hazardous effects of the substance contributed by that person to the facility.

Â Â Â Â Â  (b) The director may provide a covenant not to sue with respect to the facility concerned to any party who has entered into a settlement under this subsection unless such a covenant would be inconsistent with the public interest as determined under subsection (7) of this section.

Â Â Â Â Â  (c) The director shall reach any such settlement or grant a covenant not to sue as soon as possible after the director has available the information necessary to reach a settlement or grant a covenant not to sue.

Â Â Â Â Â  (d) A settlement under this subsection shall be entered as a consent judgment or embodied in an administrative order setting forth the terms of the settlement. The circuit court for the county in which the release or threatened release occurs or the Circuit Court of Marion County may enforce any such administrative order.

Â Â Â Â Â  (e) A party who has resolved its liability to the state under this subsection shall not be liable for claims for contribution regarding matters addressed in the settlement. The settlement does not discharge any of the other potentially responsible persons unless its terms so provide, but it reduces the potential liability of the others by the amount of the settlement.

Â Â Â Â Â  (f) Nothing in this subsection shall be construed to affect the authority of the director to reach settlements with other potentially responsible persons under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (9)(a) Notwithstanding ORS chapter 183, except for those covenants required under subsection (7)(b)(A) and (B) of this section, a decision by the director to agree or not to agree to inclusion of any covenant not to sue in an agreement under this section shall not be appealable to the commission or subject to judicial review.

Â Â Â Â Â  (b) Nothing in this section shall limit or otherwise affect the authority of any court to review, in the consent judgment process under subsection (4) of this section, any covenant not to sue contained in an agreement under this section.

Â Â Â Â Â  (10)(a) Upon completion of any removal or remedial action under an agreement under this section, or pursuant to an order under ORS 465.260, the party undertaking the removal or remedial action shall notify the department and request certification of completion. Within 90 days after receiving notice, the director shall determine by certification whether the removal or remedial action is completed in accordance with the applicable agreement or order.

Â Â Â Â Â  (b) Before submitting a final certification decision to the court that approved the consent judgment, or before entering a final administrative order, the director shall provide to the public and to persons not named as parties to the agreement or order notice and opportunity to comment on the directorÂs proposed certification decision, as provided under ORS 465.320.

Â Â Â Â Â  (c) Any person aggrieved by the directorÂs certification decision may seek judicial review of the certification decision by the court that approved the relevant consent judgment or, in the case of an administrative order, in the circuit court for the county in which the facility is located or in Marion County. The decision of the director shall be upheld unless the person challenging the certification decision demonstrates that the decision was arbitrary and capricious, contrary to the provisions of ORS 465.200 to 465.545 and 465.900 or not supported by substantial evidence. The court shall apply a presumption in favor of the directorÂs decision. The court may award attorney fees and costs to the prevailing party if the court finds the challenge or defense of the directorÂs decision to have been frivolous. The court may assess against a party and award to the state, in addition to attorney fees and costs, an amount equal to the economic gain realized by the party if the court finds the only purpose of the partyÂs challenge to the directorÂs decision was delay for economic gain. [Formerly 466.577; 1995 c.662 Â§2; 2003 c.576 Â§460]

Â Â Â Â Â  465.327 Agreement to release party from potential liability to state to facilitate cleanup and reuse of property; eligible parties; terms of agreement. (1) In order to facilitate cleanup and reuse of contaminated property, the Department of Environmental Quality may, through a written agreement, provide a party with a release from potential liability to the state under ORS 465.255, if:

Â Â Â Â Â  (a) The party is not currently liable under ORS 465.255 for an existing release of hazardous substance at the facility;

Â Â Â Â Â  (b) Removal or remedial action is necessary at the facility to protect human health or the environment;

Â Â Â Â Â  (c) The proposed redevelopment or reuse of the facility will not contribute to or exacerbate existing contamination, increase health risks or interfere with remedial measures necessary at the facility; and

Â Â Â Â Â  (d) A substantial public benefit will result from the agreement, including but not limited to:

Â Â Â Â Â  (A) The generation of substantial funding or other resources facilitating remedial measures at the facility in accordance with this section;

Â Â Â Â Â  (B) A commitment to perform substantial remedial measures at the facility in accordance with this section;

Â Â Â Â Â  (C) Productive reuse of a vacant or abandoned industrial or commercial facility; or

Â Â Â Â Â  (D) Development of a facility by a governmental entity or nonprofit organization to address an important public purpose.

Â Â Â Â Â  (2) In determining whether to enter an agreement under this section, the department shall consult with affected land use planning jurisdictions and consider reasonably anticipated future land uses at the facility and surrounding properties.

Â Â Â Â Â  (3) An agreement under this section may be set forth in an administrative consent order or other administrative agreement or in a judicial consent judgment entered in accordance with ORS 465.325. Any such agreement may include provisions considered necessary by the department, and shall include:

Â Â Â Â Â  (a) A commitment to undertake the measures constituting a substantial public benefit;

Â Â Â Â Â  (b) If remedial measures are to be performed under the agreement, a commitment to perform any such measures under the departmentÂs oversight;

Â Â Â Â Â  (c) A waiver by the party of any claim or cause of action against the State of Oregon arising from contamination at the facility existing as of the date of acquisition of ownership or operation of the facility;

Â Â Â Â Â  (d) A grant of an irrevocable right of entry to the department and its authorized representative for purposes of the agreement or for remedial measures authorized under this section;

Â Â Â Â Â  (e) A reservation of rights as to an entity not a party to the agreement; and

Â Â Â Â Â  (f) A legal description of the property.

Â Â Â Â Â  (4) Subject to the satisfactory performance by the party of its obligations under the agreement, the party shall not be liable to the State of Oregon under ORS 465.200 to 465.545 and 465.900 for any release of a hazardous substance at the facility existing as of the date of acquisition of ownership or operation of the facility. The party shall bear the burden of proving that any hazardous substance release existed before the date of acquisition of ownership of the facility. This release from liability shall not affect a partyÂs liability for claims arising from any:

Â Â Â Â Â  (a) Release of a hazardous substance at the facility after the date of acquisition of ownership or operation;

Â Â Â Â Â  (b) Contribution to or exacerbation of a release of a hazardous substance;

Â Â Â Â Â  (c) Interference or failure to cooperate with the department or other persons conducting remedial measures under the departmentÂs oversight at the facility;

Â Â Â Â Â  (d) Failure to exercise due care or take reasonable precautions with respect to any hazardous substance at the facility; and

Â Â Â Â Â  (e) Violation of federal, state or local law.

Â Â Â Â Â  (5) Any agreement entered under this section shall be recorded in the real property records from the county in which the facility is located. The benefits and burdens of the agreement, including the release from liability, shall run with the land, but the release from liability shall limit or otherwise affect the liability only of persons who are not potentially liable under ORS 465.255 for a release of a hazardous substance at the facility as of the date of acquisition of ownership or operation of the facility and who assume and are bound by terms of the agreement applicable to the facility as of the date of acquisition of ownership or operation. [1995 c.662 Â§4; 2003 c.576 Â§461]

Â Â Â Â Â  465.330 State remedial action costs; payment; effect of failure to pay. (1) The Department of Environmental Quality shall keep a record of the stateÂs remedial action costs.

Â Â Â Â Â  (2) Based on the record compiled by the department under subsection (1) of this section, the department shall require any person liable under ORS 465.255 or 465.260 to pay the amount of the stateÂs remedial action costs and, if applicable, punitive damages.

Â Â Â Â Â  (3) If the stateÂs remedial action costs and punitive damages are not paid by the liable person to the department within 45 days after receipt of notice that such costs and damages are due and owing, the Attorney General, at the request of the Director of the Department of Environmental Quality, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount owed, plus reasonable legal expenses.

Â Â Â Â Â  (4) All moneys received by the department under this section shall be deposited in the Hazardous Substance Remedial Action Fund established under ORS 465.381 if the moneys received pertain to a removal or remedial action taken at any facility. [Formerly 466.580]

Â Â Â Â Â  465.333 Recovery of costs of program development, rulemaking and administrative actions as remedial action costs; determination of allocable costs. Notwithstanding ORS 291.050 to 291.060, the Department of Environmental Quality may recover, as remedial action costs, the costs of program development, rulemaking and other administrative actions required by the provisions of ORS 465.315, 465.325 and 465.327. After July 18, 1995, the department may recover such costs by requiring any person liable under ORS 465.255 or 465.260 or any person otherwise undertaking removal or remedial action under the departmentÂs oversight to pay such costs. Each person shall pay that portion of costs under ORS 465.315, 465.325 and 465.327 that the department determines to be allocable to removal or remedial action at the personÂs facility, using generally accepted accounting principles and as necessary to be charged per facility to recover the departmentÂs costs of implementing ORS 465.315, 465.325 and 465.327. [1995 c.662 Â§8]

Â Â Â Â Â  465.335 Costs, penalties and damages as lien; enforcement of lien. (1) All of the stateÂs remedial action costs, penalties and punitive damages for which a person is liable to the state under ORS 465.255, 465.260 or 465.900 shall constitute a lien upon any real and personal property owned by the person.

Â Â Â Â Â  (2) At the discretion of the Department of Environmental Quality, the department may file a claim of lien on real property or a claim of lien on personal property. The department shall file a claim of lien on real property to be charged with a lien under this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under this section with the Secretary of State. The lien shall attach and become enforceable on the day of such filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to conduct removal or remedial action and pay penalties and damages as required.

Â Â Â Â Â  (3) The lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of other liens.

Â Â Â Â Â  (4) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which the person is liable under ORS 465.255, 465.260 or 465.900. [Formerly 466.583]

Â Â Â Â Â  465.340 Contractor liability; indemnification. (1)(a) A person who is a contractor with respect to any release of a hazardous substance from a facility shall not be liable under ORS 465.200 to 465.545 and 465.900 or under any other state law to any person for injuries, costs, damages, expenses or other liability including but not limited to claims for indemnification or contribution and claims by third parties for death, personal injury, illness or loss of or damage to property or economic loss that result from such release.

Â Â Â Â Â  (b) Paragraph (a) of this subsection shall not apply if the release is caused by conduct of the contractor that is negligent, reckless, willful or wanton misconduct or that constitutes intentional misconduct.

Â Â Â Â Â  (c) Nothing in this subsection shall affect the liability of any other person under any warranty under federal, state or common law. Nothing in this subsection shall affect the liability of an employer who is a contractor to any employee of such employer under any provision of law, including any provision of any law relating to workersÂ compensation.

Â Â Â Â Â  (d) A state employee or an employee of a political subdivision who provides services relating to a removal or remedial action while acting within the scope of the personÂs authority as a governmental employee shall have the same exemption from liability subject to the other provisions of this section, as is provided to the contractor under this section.

Â Â Â Â Â  (2)(a) The exclusion provided by ORS 465.255 (2)(b)(C) shall not be available to any potentially responsible party with respect to any costs or damages caused by any act or omission of a contractor.

Â Â Â Â Â  (b) Except as provided in subsection (1)(d) of this section and paragraph (a) of this subsection, nothing in this section shall affect the liability under ORS 465.200 to 465.545 and 465.900 or under any other federal or state law of any person, other than a contractor.

Â Â Â Â Â  (c) Nothing in this section shall affect the plaintiffÂs burden of establishing liability under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (3)(a) The Director of the Department of Environmental Quality may agree to hold harmless and indemnify any contractor meeting the requirements of this subsection against any liability, including the expenses of litigation or settlement, for negligence arising out of the contractorÂs performance in carrying out removal or remedial action activities under ORS 465.200 to 465.545 and 465.900, unless such liability was caused by conduct of the contractor which was grossly negligent, reckless, willful or wanton misconduct, or which constituted intentional misconduct.

Â Â Â Â Â  (b) This subsection shall apply only to a removal or remedial action carried out under written agreement with:

Â Â Â Â Â  (A) The director;

Â Â Â Â Â  (B) Any state agency; or

Â Â Â Â Â  (C) Any potentially responsible party carrying out any agreement under ORS 465.260 or 465.325.

Â Â Â Â Â  (c) For purposes of ORS 465.200 to 465.545 and 465.900, amounts expended from the fund for indemnification of any contractor shall be considered remedial action costs.

Â Â Â Â Â  (d) An indemnification agreement may be provided under this subsection only if the director determines that each of the following requirements are met:

Â Â Â Â Â  (A) The liability covered by the indemnification agreement exceeds or is not covered by insurance available, at a fair and reasonable price, to the contractor at the time the contractor enters into the contract to provide removal or remedial action, and adequate insurance to cover such liability is not generally available at the time the contract is entered into.

Â Â Â Â Â  (B) The contractor has made diligent efforts to obtain insurance coverage.

Â Â Â Â Â  (C) In the case of a contract covering more than one facility, the contractor agrees to continue to make diligent efforts to obtain insurance coverage each time the contractor begins work under the contract at a new facility.

Â Â Â Â Â  (4)(a) Indemnification under this subsection shall apply only to a contractor liability which results from a release of any hazardous substance if the release arises out of removal or remedial action activities.

Â Â Â Â Â  (b) An indemnification agreement under this subsection shall include deductibles and shall place limits on the amount of indemnification to be made available.

Â Â Â Â Â  (c)(A) In deciding whether to enter into an indemnification agreement with a contractor carrying out a written contract or agreement with any potentially responsible party, the director shall determine an amount which the potentially responsible party is able to indemnify the contractor. The director may enter into an indemnification agreement only if the director determines that the amount of indemnification available from the potentially responsible party is inadequate to cover any reasonable potential liability of the contractor arising out of the contractorÂs negligence in performing the contract or agreement with the party. In making the determinations required under this subparagraph related to the amount and the adequacy of the amount, the director shall take into account the total net assets and resources of the potentially responsible party with respect to the facility at the time the director makes the determinations.

Â Â Â Â Â  (B) The director may pay a claim under an indemnification agreement referred to in subparagraph (A) of this paragraph for the amount determined under subparagraph (A) of this paragraph only if the contractor has exhausted all administrative, judicial and common law claims for indemnification against all potentially responsible parties participating in the cleanup of the facility with respect to the liability of the contractor arising out of the contractorÂs negligence in performing the contract or agreement with the parties. The indemnification agreement shall require the contractor to pay any deductible established under paragraph (b) of this subsection before the contractor may recover any amount from the potentially responsible party or under the indemnification agreement.

Â Â Â Â Â  (d) No owner or operator of a facility regulated under the federal Solid Waste Disposal Act, as amended, P.L. 96-482 and P.L. 98-616, may be indemnified under this subsection with respect to such facility.

Â Â Â Â Â  (e) For the purposes of ORS 465.255, any amounts expended under this section for indemnification of any person who is a contractor with respect to any release shall be considered a remedial action cost incurred by the state with respect to the release.

Â Â Â Â Â  (5) The exemption provided under subsection (1) of this section and the authority of the director to offer indemnification under subsection (3) of this section shall not apply to any person liable under ORS 465.255 with respect to the release or threatened release concerned if the person would be covered by the provisions even if the person had not carried out any actions referred to in subsection (6) of this section.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂContractÂ means any written contract or agreement to provide any removal or remedial action under ORS 465.200 to 465.545 and 465.900 at a facility, or any removal under ORS 465.200 to 465.545 and 465.900, with respect to any release of a hazardous substance from the facility or to provide any evaluation, planning, engineering, surveying and mapping, design, construction, equipment or any ancillary services thereto for such facility, that is entered into by a contractor as defined in paragraph (b)(A) of this subsection with:

Â Â Â Â Â  (A) The director;

Â Â Â Â Â  (B) Any state agency; or

Â Â Â Â Â  (C) Any potentially responsible party carrying out an agreement under ORS 465.260 or 465.325.

Â Â Â Â Â  (b) ÂContractorÂ means:

Â Â Â Â Â  (A) Any person who enters into a removal or remedial action contract with respect to any release of a hazardous substance from a facility and is carrying out such contract; and

Â Â Â Â Â  (B) Any person who is retained or hired by a person described in subparagraph (A) of this paragraph to provide any services relating to a removal or remedial action.

Â Â Â Â Â  (c) ÂInsuranceÂ means liability insurance that is fair and reasonably priced, as determined by the director, and that is made available at the time the contractor enters into the removal or remedial action contract to provide removal or remedial action. [Formerly 466.585; 1991 c.692 Â§2]

Â Â Â Â Â  465.375 Monthly fee of operators; amount; use of moneys. (1) Every person who operates a facility for the purpose of disposing of hazardous waste or PCB that is subject to interim status or a permit issued under ORS 466.005 to 466.385 and 466.992 shall pay a hazardous waste management fee by the 45th day after the last day of each month for all waste brought into the facility during that month for treatment by incinerator or for disposal by landfill at the facility. The operator of the facility shall provide to every person who disposes of waste at the facility a statement showing the amount of the hazardous waste management fee paid by the person to the facility.

Â Â Â Â Â  (2) The hazardous waste management fee under subsection (1) of this section shall be $20 a ton.

Â Â Â Â Â  (3) In addition to the fee required under subsection (2) of this section, $10 per ton shall be included as part of the hazardous waste management fee for waste described in subsection (1) of this section.

Â Â Â Â Â  (4) The additional amounts collected under subsection (3) of this section shall be deposited in the State Treasury to the credit of an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the department to be used to carry out the departmentÂs duties under ORS 466.005 to 466.385 related to the management of hazardous waste.

Â Â Â Â Â  (5) At least 50 percent of the fees collected under subsection (3) of this section shall be used by the department to implement ORS 466.068. [Formerly 466.587; 1991 c.721 Â§1; 1995 c.552 Â§1; 2005 c.622 Â§1]

Â Â Â Â Â  465.376 Special hazardous waste management fees; use of fees. (1) Notwithstanding ORS 465.375 (2) and (3), the hazardous waste management fee shall be:

Â Â Â Â Â  (a) $7.50 per ton for waste from the primary production of steel in electric furnaces that is emission control dust or emission control sludge identified as United States Environmental Protection Agency hazardous waste number K061 in 40 C.F.R. 261.32. The facility that accepts the waste must have a plan and a schedule approved by the Department of Environmental Quality to develop and evaluate a treatment process for the waste. The department may withdraw approval of the plan if the facility does not implement the plan in accordance with the approved schedule. The approved treatment process shall be designed to achieve treatment levels similar to the treatment levels that would be required for the hazardous waste if the waste were delisted in Alaska, Idaho or Washington under 40 C.F.R. 260.22, adopted under:

Â Â Â Â Â  (A) The federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580) and the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), as amended; or

Â Â Â Â Â  (B) A state-authorized Resource Conservation and Recovery Act program.

Â Â Â Â Â  (b) For waste received by the facility from the same site, property or hazardous waste management unit, if the total waste received is:

Â Â Â Â Â  (A) Up to 2,500 tons, $20 per ton for all waste received;

Â Â Â Â Â  (B) More than 2,500 tons and less than or equal to 12,500 tons, $10 per ton for all waste received;

Â Â Â Â Â  (C) More than 12,500 tons and less than or equal to 25,000 tons, $5 per ton for all waste received; or

Â Â Â Â Â  (D) More than 25,000 tons, $2.50 per ton for all waste received.

Â Â Â Â Â  (c) $15 per ton for waste that is hazardous waste when received and treated at the facility so that the waste is no longer a solid waste as defined in ORS 459.005.

Â Â Â Â Â  (d) $2 per ton for waste that is:

Â Â Â Â Â  (A) A characteristic hazardous waste at the point of generation and that has been treated at the facility or at an off-site location so that the waste no longer exhibits the characteristics of hazardous waste and so that the waste complies with any applicable land disposal requirements;

Â Â Â Â Â  (B) Liquid waste when the waste is received and treated at a wastewater treatment unit at the facility so that the waste does not exhibit any characteristics of hazardous waste and so that the resulting liquid is managed at a permitted unit at the facility;

Â Â Â Â Â  (C) Solid waste that results from cleanup activities and that must be disposed of in a facility for the disposal of hazardous waste as a result of restrictions imposed under ORS 459.055 (8) or 459.305 (7); or

Â Â Â Â Â  (D) Solid waste that is not hazardous waste or PCB under a state or federal law at the point of generation and that is not a hazardous waste under Oregon law.

Â Â Â Â Â  (2) Upon the request of the department, a facility shall allow the department to review the information relating to waste received by the facility that the facility used to determine the hazardous waste management fee for the types of waste described in subsection (1)(b) of this section.

Â Â Â Â Â  (3) One-third of the amount collected under subsection (1) of this section shall be deposited in the State Treasury to the credit of an account of the department. Such moneys are continuously appropriated to the department to be used to carry out the departmentÂs duties under ORS 466.005 to 466.385 related to the management of hazardous waste.

Â Â Â Â Â  (4) Two-thirds of the amount collected under subsection (1) of this section shall be deposited in the State Treasury to the credit of the Hazardous Substance Remedial Action Fund created under ORS 465.381 to be used for the purposes described in ORS 465.381 (5).

Â Â Â Â Â  (5) For purposes of subsection (1)(b) of this section, ÂwasteÂ means waste that is:

Â Â Â Â Â  (a) PCB under Oregon or federal law;

Â Â Â Â Â  (b) Hazardous debris;

Â Â Â Â Â  (c) Hazardous waste that becomes subject to regulation solely as a result of removal or remedial action taken in response to environmental contamination; or

Â Â Â Â Â  (d) Hazardous waste that results from corrective action or closure of a regulated or nonregulated waste management unit. [2005 c.622 Â§3]

Â Â Â Â Â  465.378 Department to work with other states to avoid disruption of waste flows. The Department of Environmental Quality shall work cooperatively with other states to avoid disrupting or changing waste flows between states that may be caused by the establishment or adjustment of state disposal fees. [1995 c.552 Â§4]

Â Â Â Â Â  465.380 [Formerly 466.590; 1991 c.703 Â§47; 1991 c.721 Â§2; repealed by 1993 c.707 Â§4 (465.381 enacted in lieu of 465.380)]

Â Â Â Â Â  465.381 Hazardous Substance Remedial Action Fund; sources; uses; Orphan Site Account; uses. (1) The Hazardous Substance Remedial Action Fund is established separate and distinct from the General Fund in the State Treasury. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The following shall be deposited into the State Treasury and credited to the Hazardous Substance Remedial Action Fund:

Â Â Â Â Â  (a) Fees received by the Department of Environmental Quality under ORS 465.375.

Â Â Â Â Â  (b) Moneys recovered or otherwise received from responsible parties for remedial action costs. Moneys recovered from responsible parties for costs paid by the department from the Orphan Site Account established under subsection (6) of this section shall be credited to the Orphan Site Account.

Â Â Â Â Â  (c) Moneys received under the schedule of fees established under ORS 453.402 (2)(c) and 459.236 for the purpose of providing funds for the Orphan Site Account, which shall be credited to the Orphan Site Account established under subsection (6) of this section.

Â Â Â Â Â  (d) Any penalty, fine or punitive damages recovered under ORS 465.255, 465.260, 465.335 or 465.900.

Â Â Â Â Â  (e) Fees received by the department under ORS 465.305.

Â Â Â Â Â  (f) Moneys and interest that are paid, recovered or otherwise received under financial assistance agreements.

Â Â Â Â Â  (g) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (h) Moneys from any grant made to the fund by a federal agency.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Hazardous Substance Remedial Action Fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the Hazardous Substance Remedial Action Fund are appropriated continuously to the department to be used as provided in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Hazardous Substance Remedial Action Fund may be used for the following purposes:

Â Â Â Â Â  (a) Payment of the departmentÂs remedial action costs;

Â Â Â Â Â  (b) Funding any action or activity authorized by ORS 465.200 to 465.545 and 465.900, including but not limited to providing financial assistance pursuant to an agreement entered into under ORS 465.285; and

Â Â Â Â Â  (c) Providing the state cost share for a removal or remedial action, as required by section 104(c)(3) of the federal Comprehensive Environmental Response, Compensation and Liability Act, P.L. 96-510, and as amended by P.L. 99-499.

Â Â Â Â Â  (6)(a) The Orphan Site Account is established in the Hazardous Substance Remedial Action Fund in the State Treasury. All moneys credited to the Orphan Site Account are continuously appropriated to the department for:

Â Â Â Â Â  (A) Expenses of the department related to facilities or activities associated with the removal or remedial action where the department determines the responsible party is unknown or is unwilling or unable to undertake all required removal or remedial action; and

Â Â Â Â Â  (B) Grants and loans to local government units for facilities or activities associated with the removal or remedial action of a hazardous substance.

Â Â Â Â Â  (b) The Orphan Site Account may not be used to pay the stateÂs remedial action costs at facilities owned by the state. However, this paragraph does not prohibit the use of Orphan Site Account moneys for remedial action on submerged or submersible lands as those terms are defined in ORS 274.005 and tidal submerged lands as defined in ORS 274.705.

Â Â Â Â Â  (c) The Orphan Site Account may be used to pay claims for reimbursement filed and approved under ORS 465.260 (7).

Â Â Â Â Â  (d) If bonds have been issued under ORS 468.195 to provide funds for removal or remedial action, the department shall first transfer from the Orphan Site Account to the Pollution Control Sinking Fund, solely from the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236 for such purposes, any amount necessary to provide for the payment of the principal and interest upon such bonds. Moneys from repayment of financial assistance or recovered from a responsible party shall not be used to provide for the payment of the principal and interest upon such bonds.

Â Â Â Â Â  (7)(a) Of the funds in the Orphan Site Account derived from the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236, for the purpose of providing funds for the Orphan Site Account, and of the proceeds of any bond sale under ORS 468.195 supported by the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236, for the purpose of providing funds for the Orphan Site Account, no more than 25 percent may be obligated in any biennium by the department to pay for removal or remedial action at facilities determined by the department to have an unwilling responsible party, unless the department first receives approval from the Legislative Assembly.

Â Â Â Â Â  (b) Before the department obligates money from the Orphan Site Account derived from the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236 for the purpose of providing funds for the Orphan Site Account, or the proceeds of any bond sale under ORS 468.195 supported by fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236, for the purpose of providing funds for the Orphan Site Account for removal or remedial action at a facility determined by the department to have an unwilling responsible party, the department must first determine whether there is a need for immediate removal or remedial action at the facility to protect public health, safety, welfare or the environment. The department shall determine the need for immediate removal or remedial action in accordance with rules adopted by the Environmental Quality Commission. [1993 c.707 Â§5 (enacted in lieu of 465.380); 1999 c.534 Â§1]

Â Â Â Â Â  465.385 [1989 c.833 Â§Â§132,171; 1991 c.703 Â§13; repealed by 1993 c.707 Â§6 (465.386 enacted in lieu of 465.385)]

Â Â Â Â Â  465.386 Commission authorized to increase fees; basis of increase; amount of increase. (1) Notwithstanding the totals established in ORS 459.236, after July 1, 1993, the Environmental Quality Commission by rule may increase the total amount to be collected annually as a fee and deposited into the Orphan Site Account under ORS 459.236. The commission shall approve an increase if the commission determines:

Â Â Â Â Â  (a) Existing fees being deposited into the Orphan Site Account are not sufficient to pay debt service on bonds sold to pay for removal or remedial actions at sites where the Department of Environmental Quality determines the responsible party is unknown or is unwilling or unable to undertake all required removal or remedial action; or

Â Â Â Â Â  (b) Revenues from the sale of bonds cannot be used to pay for activities related to removal or remedial action, and existing fees being deposited into the Orphan Site Account are not sufficient to pay for these activities.

Â Â Â Â Â  (2) The increased amount approved by the commission under subsection (1) of this section:

Â Â Â Â Â  (a) Shall be no greater than the amount needed to pay anticipated costs specifically identified by the Department of Environmental Quality at sites where the department determines the responsible party is unknown, unwilling or unable to undertake all required removal or remedial action; and

Â Â Â Â Â  (b) Shall be subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board during the interim period between sessions. [1993 c.707 Â§7 (enacted in lieu of 465.385); 1999 c.534 Â§2]

Â Â Â Â Â  465.390 [1989 c.833 Â§Â§133,172; repealed by 1993 c.707 Â§8 (465.391 enacted in lieu of 465.390)]

Â Â Â Â Â  465.391 Effect of certain laws on liability of person. Nothing in ORS 453.396 to 453.408, 453.414, 459.236 and 459.311, including the limitation on the amount a local government unit must contribute under ORS 459.236 and 459.311, shall be construed to affect or limit the liability of any person. [1993 c.707 Â§9 (enacted in lieu of 465.390)]

Â Â Â Â Â  465.400 Rules; designation of hazardous substance. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules necessary to carry out the provisions of ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (2)(a) Within one year after July 16, 1987, the commission shall adopt rules establishing the levels, factors, criteria or other provisions for the degree of cleanup including the control of further releases of a hazardous substance, and the selection of remedial actions necessary to assure protection of the public health, safety, welfare and the environment.

Â Â Â Â Â  (b) In developing rules pertaining to the degree of cleanup and the selection of remedial actions under paragraph (a) of this subsection, the commission may, as appropriate, take into account:

Â Â Â Â Â  (A) The long-term uncertainties associated with land disposal;

Â Â Â Â Â  (B) The goals, objectives and requirements of ORS 466.005 to 466.385;

Â Â Â Â Â  (C) The persistence, toxicity, mobility and propensity to bioaccumulate of such hazardous substances and their constituents;

Â Â Â Â Â  (D) The short-term and long-term potential for adverse health effects from human exposure to the hazardous substance;

Â Â Â Â Â  (E) Long-term maintenance costs;

Â Â Â Â Â  (F) The potential for future remedial action costs if the alternative remedial action in question were to fail;

Â Â Â Â Â  (G) The potential threat to human health and the environment associated with excavation, transport and redisposal or containment; and

Â Â Â Â Â  (H) The cost effectiveness.

Â Â Â Â Â  (3)(a) By rule, the commission may designate as a hazardous substance any element, compound, mixture, solution or substance or any class of substances that, should a release occur, may present a substantial danger to the public health, safety, welfare or the environment.

Â Â Â Â Â  (b) Before designating a substance or class of substances as a hazardous substance, the commission must find that the substance, because of its quantity, concentration, or physical, chemical or toxic characteristics, may pose a present or future hazard to human health, safety, welfare or the environment should a release occur. [Formerly 466.553]

Â Â Â Â Â  465.405 Rules; Âconfirmed releaseÂ; Âpreliminary assessment.Â (1) The Environmental Quality Commission shall adopt by rule:

Â Â Â Â Â  (a) A definition of Âconfirmed releaseÂ and Âpreliminary assessmentÂ; and

Â Â Â Â Â  (b) Criteria to be applied by the Director of the Department of Environmental Quality in determining whether to remove a facility from the list and inventory under ORS 465.230.

Â Â Â Â Â  (2) In adopting rules under this section, the commission shall exclude from the list and inventory the following categories of releases to the extent the commission determines the release poses no significant threat to present or future public health, safety, welfare or the environment:

Â Â Â Â Â  (a) De minimis releases;

Â Â Â Â Â  (b) Releases that by their nature rapidly dissipate to undetectable or insignificant levels;

Â Â Â Â Â  (c) Releases specifically authorized by and in compliance with a current and legally enforceable permit issued by the Department of Environmental Quality or the United States Environmental Protection Agency; or

Â Â Â Â Â  (d) Other releases that the commission finds pose no significant threat to present and future public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The director shall exclude from the list and inventory releases the director determines have been cleaned up to a level that:

Â Â Â Â Â  (a) Is consistent with rules adopted by the commission under ORS 465.400; or

Â Â Â Â Â  (b) Poses no significant threat to present or future public health, safety, welfare or the environment. [1989 c.485 Â§7]

Â Â Â Â Â  465.410 Ranking of inventory according to risk; rules. In addition to the rules adopted under ORS 465.405, the Environmental Quality Commission shall adopt by rule a procedure for ranking facilities on the inventory based on the short-term and long-term risks they pose to present and future public health, safety, welfare or the environment. [1989 c.485 Â§8]

Â Â Â Â Â  465.420 Remedial Action Advisory Committee. The Director of the Department of Environmental Quality shall appoint a Remedial Action Advisory Committee in order to advise the Department of Environmental Quality in the development of rules for the implementation of ORS 465.200 to 465.545 and 465.900. The committee shall be comprised of members representing at least the following interests:

Â Â Â Â Â  (1) Citizens;

Â Â Â Â Â  (2) Local governments;

Â Â Â Â Â  (3) Environmental organizations; and

Â Â Â Â Â  (4) Industry. [Formerly 466.555]

Â Â Â Â Â  465.425 ÂSecurity interest holderÂ defined for ORS 465.430 to 465.455. As used in ORS 465.430 to 465.455, Âsecurity interest holderÂ means a person who, without participating in the management of a facility, holds indicia of ownership primarily to protect a security interest in a facility. [1991 c.680 Â§2]

Â Â Â Â Â  465.430 Legislative findings. (1)(a) The Legislative Assembly finds that existing federal and state law related to liability of a security interest holder for environmental contamination is unclear, and that such lack of clarity has created uncertainty on the part of security interest holders as to whether security interest holders are liable for environmental contamination caused by their borrowers or other third parties.

Â Â Â Â Â  (b) The Legislative Assembly therefore declares that clarification regarding such potential liability in a manner consistent with federal statutes and regulations is desirable in order to provide certainty for security interest holders and to encourage responsible practices by security interest holders and borrowers to protect the public health and the environment.

Â Â Â Â Â  (2)(a) The Legislative Assembly also finds that uncertainty exists in state law as to potential liability of certain fiduciaries for environmental contamination at property held in their fiduciary capacity.

Â Â Â Â Â  (b) The Legislative Assembly therefore declares that it is in the public interest to provide an exemption from such potential liability in certain circumstances. [1991 c.680 Â§3]

Â Â Â Â Â  465.435 Rules relating to exemption from liability for security interest holder. (1) The Environmental Quality Commission may adopt rules necessary to clarify the scope and meaning of the exemption from liability under ORS 465.255 of a security interest holder. The rules shall:

Â Â Â Â Â  (a) Identify activities that are consistent with holding and protecting a security interest in a facility and therefore exempt from liability under ORS 465.255;

Â Â Â Â Â  (b) Identify the extent to which a security interest holder may undertake activities to oversee the affairs of a borrower for purposes of protecting a security interest in a facility and continue to be exempt from the liability imposed under ORS 465.255;

Â Â Â Â Â  (c) Identify the activities a security interest holder may undertake in connection with foreclosure on a security interest in a facility and continue to be exempt from the liability imposed under ORS 465.255; and

Â Â Â Â Â  (d) Allow a security interest holder to encourage and require responsible environmental management by borrowers.

Â Â Â Â Â  (2) In adopting rules under subsection (1) of this section, the commission shall:

Â Â Â Â Â  (a) Exclude the mere capacity or unexercised right to influence a facilityÂs management of hazardous substance from activities that might void a security interest holderÂs exemption from liability; and

Â Â Â Â Â  (b) Distinguish activities that are consistent with holding, protecting and foreclosing of a security interest, and that are therefore exempt from liability, from activities that constitute actual participation in the management of a facility that may be grounds for liability under ORS 465.255.

Â Â Â Â Â  (3) In adopting rules under subsection (1) of this section, the commission shall consider and, to the extent consistent with subsections (1) and (2) of this section, adopt rules parallel in effect to any federal statute or regulation, adopted and effective on or after May 1, 1991, pertaining to the scope and meaning of the exemption from liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (P.L. 96-510 and 99-499), of a security interest holder. [1991 c.680 Â§4]

Â Â Â Â Â  465.440 Rules relating to exemption from liability for fiduciary. In accordance with the purposes of ORS 465.425 to 465.455, the Environmental Quality Commission by rule shall define the instances in which a person acting under ORS chapter 709 and in a fiduciary capacity shall be exempt from liability for environmental contamination at property the fiduciary holds in a fiduciary capacity. In adopting the rules, the commission shall consider and, to the extent appropriate, provide exemptions from liability for the fiduciaries that are similar in purpose and effect to those exemptions provided for security interest holders under rules adopted under ORS 465.435. [1991 c.680 Â§5]

Â Â Â Â Â  465.445 Advisory committee. The Director of the Department of Environmental Quality shall appoint an advisory committee to advise the Department of Environmental Quality and the Environmental Quality Commission in the development of rules under ORS 465.435 and 465.440. [1991 c.680 Â§6]

Â Â Â Â Â  465.450 Limitation on commissionÂs discretion to adopt rules. Notwithstanding the discretion otherwise allowed under ORS 465.435, if federal law is enacted or regulations are adopted and become effective after May 1, 1991, the Environmental Quality Commission shall adopt rules under ORS 465.435. [1991 c.680 Â§7]

Â Â Â Â Â  465.455 Construction of ORS 465.425 to 465.455. Nothing in ORS 465.425 to 465.455 or any rule adopted under ORS 465.435 or 465.440 shall be construed to impose liability on a security interest holder or fiduciary or to expand the liability of a security interest holder or fiduciary beyond that which might otherwise exist. [1991 c.680 Â§8]

(Oregon Environmental Cleanup Assistance)

Â Â Â Â Â  465.475 Definitions for ORS 465.475 to 465.480. For the purposes of ORS 465.475 to 465.480:

Â Â Â Â Â  (1) ÂEnvironmental claimÂ means a claim for defense or indemnity submitted under a general liability insurance policy by an insured facing, or allegedly facing, potential liability for bodily injury or property damage arising from a release of pollutants onto or into land, air or water.

Â Â Â Â Â  (2) ÂGeneral liability insurance policyÂ means any contract of insurance that provides coverage for the obligations at law or in equity of an insured for bodily injury, property damage or personal injury to others. ÂGeneral liability insurance policyÂ includes but is not limited to a pollution liability insurance policy, a commercial general liability insurance policy, a comprehensive general liability policy, an excess liability policy, an umbrella liability insurance policy or any other kind of policy covering the liability of an insured for the claims of third parties. ÂGeneral liability insurance policyÂ does not include homeowner or motor vehicle policies or portions of other policies relating to homeowner or motor vehicle coverages, claims-made policies or portions of other policies relating to claims-made policies or specialty line liability coverage such as directors and officers insurance, errors and omissions insurance or other similar policies.

Â Â Â Â Â  (3) ÂInsuredÂ means any person included as a named insured on a general liability insurance policy who has or had a property interest in a site in Oregon that involves an environmental claim.

Â Â Â Â Â  (4) ÂLost policyÂ means any part or all of a general liability insurance policy that is alleged to be ruined, destroyed, misplaced or otherwise no longer possessed by the insured.

Â Â Â Â Â  (5) ÂPolicyÂ means the written contract or agreement, and all clauses, riders, endorsements and papers that are a part of the contract or agreement, for or effecting insurance. [1999 c.783 Â§2; 2003 c.799 Â§1]

Â Â Â Â Â  465.478 Legislative findings. The Legislative Assembly finds that there are many insurance coverage disputes involving insureds who face potential liability for their ownership of or roles at polluted sites in this state. The State of Oregon has a substantial public interest in promoting the fair and efficient resolution of environmental claims while encouraging voluntary compliance and regulatory cooperation. [1999 c.783 Â§3]

Â Â Â Â Â  465.479 Lost policies; investigation by insurer required; minimum standards for investigation. (1) If, after a diligent investigation by an insured of the insuredÂs own records, including computer records and the records of past and present agents of the insured, the insured is unable to reconstruct a lost policy, the insured may provide a notice of a lost policy to an insurer.

Â Â Â Â Â  (2) An insurer must investigate thoroughly and promptly a notice of a lost policy. An insurer fails to investigate thoroughly and promptly if the insurer fails to provide all facts known or discovered during an investigation concerning the issuance and terms of a policy, including copies of documents establishing the issuance and terms of a policy, to the insured claiming coverage under a lost policy.

Â Â Â Â Â  (3) An insurer and an insured must comply with the following minimum standards for facilitating reconstruction of a lost policy and determining the terms of a lost policy as provided in this section:

Â Â Â Â Â  (a) Within 30 business days after receipt by the insurer of notice of a lost policy, the insurer shall commence an investigation into the insurerÂs records, including computer records, to determine whether the insurer issued the lost policy. If the insurer determines that it issued the policy, the insurer shall commence an investigation into the terms and conditions relevant to any environmental claim made under the policy.

Â Â Â Â Â  (b) The insurer and the insured shall cooperate with each other in determining the terms of a lost policy. The insurer and the insured:

Â Â Â Â Â  (A) Shall provide to each other the facts known or discovered during an investigation, including the identity of any witnesses with knowledge of facts related to the issuance or existence of a lost policy.

Â Â Â Â Â  (B) Shall provide each other with copies of documents establishing facts related to the lost policy.

Â Â Â Â Â  (C) Are not required to produce material subject to a legal privilege or confidential claims documents provided to the insurer by another policyholder.

Â Â Â Â Â  (c) If the insurer or the insured discovers information tending to show the existence of an insurance policy applicable to the claim, the insurer or the insured shall provide an accurate copy of the terms of the policy or a reconstruction of the policy, upon the request of the insurer or the insured.

Â Â Â Â Â  (d) If the insurer is not able to locate portions of the policy or determine its terms, conditions or exclusions, the insurer shall provide copies of all insurance policy forms issued by the insurer during the applicable policy period that are potentially applicable to the environmental claim. The insurer shall state which of the potentially applicable forms, if any, is most likely to have been issued by the insurer, or the insurer shall state why it is unable to identify the forms after a good faith search.

Â Â Â Â Â  (4) Following the minimum standards established in this section does not create a presumption of coverage for an environmental claim once the lost policy has been reconstructed.

Â Â Â Â Â  (5) Following the minimum standards established in this section does not constitute:

Â Â Â Â Â  (a) An admission by an insurer that a policy was issued or effective; or

Â Â Â Â Â  (b) An affirmation that if the policy was issued, it was necessarily in the form produced, unless so stated by the insurer.

Â Â Â Â Â  (6) If, based on the information discovered in an investigation of a lost policy, the insured can show by a preponderance of the evidence that a general liability insurance policy was issued to the insured by the insurer, then if:

Â Â Â Â Â  (a) The insured cannot produce evidence that tends to show the policy limits applicable to the policy, it shall be assumed that the minimum limits of coverage, including any exclusions to coverage, offered by the insurer during the period in question were purchased by the insured.

Â Â Â Â Â  (b) The insured can produce evidence that tends to show the policy limits applicable to the policy, then the insurer has the burden of proof to show that a different policy limit, including any exclusions to coverage, should apply.

Â Â Â Â Â  (7) An insurer may claim an affirmative defense to a claim that the insurer failed to follow the minimum standards established under this section if the insured fails to cooperate with the insurer in the reconstruction of a lost policy under this section.

Â Â Â Â Â  (8) The Director of the Department of Consumer and Business Services shall enforce this section and any rules adopted by the director to implement this section.

Â Â Â Â Â  (9) Violation by an insurer of any provision of this section or any rule adopted under this section is an unfair claim settlement practice under ORS 746.230.

Â Â Â Â Â  (10) As used in this section, Ânotice of a lost policyÂ means written notice of the lost policy in sufficient detail to identify the person or entity claiming coverage, including information concerning the name of the alleged policyholder, if known, and material facts concerning the lost policy known to the alleged policyholder. [2003 c.799 Â§4]

Â Â Â Â Â  465.480 Insurance for environmental claims; rules of construction; duty to pay defense or indemnity costs; allocation. (1) As used in this section:

Â Â Â Â Â  (a) ÂSuitÂ or ÂlawsuitÂ includes but is not limited to formal judicial proceedings, administrative proceedings and actions taken under Oregon or federal law, including actions taken under administrative oversight of the Department of Environmental Quality or the United States Environmental Protection Agency pursuant to written voluntary agreements, consent decrees and consent orders.

Â Â Â Â Â  (b) ÂUninsuredÂ means an insured who, for any period of time after January 1, 1971, that is included in an environmental claim, failed to purchase and maintain an occurrence-based general liability insurance policy that would have provided coverage for the environmental claim, provided that such insurance was commercially available at such time. A general liability insurance policy is Âcommercially availableÂ if the policy can be purchased under the Insurance Code on reasonable commercial terms.

Â Â Â Â Â  (2) Except as provided in subsection (7) of this section, in any action between an insured and an insurer to determine the existence of coverage for the costs of investigating and remediating environmental contamination, whether in response to governmental demand or pursuant to a written voluntary agreement, consent decree or consent order, including the existence of coverage for the costs of defending a suit against the insured for such costs, the following rules of construction shall apply in the interpretation of general liability insurance policies involving environmental claims:

Â Â Â Â Â  (a) Oregon law shall be applied in all cases where the contaminated property to which the action relates is located within the State of Oregon. Nothing in this section shall be interpreted to modify common law rules governing choice of law determinations for sites located outside the State of Oregon.

Â Â Â Â Â  (b) Any action or agreement by the Department of Environmental Quality or the United States Environmental Protection Agency against or with an insured in which the Department of Environmental Quality or the United States Environmental Protection Agency in writing directs, requests or agrees that an insured take action with respect to contamination within the State of Oregon is equivalent to a suit or lawsuit as those terms are used in any general liability insurance policy.

Â Â Â Â Â  (c) Insurance coverage for any reasonable and necessary fees, costs and expenses, including remedial investigations, feasibility study costs and expenses, incurred by the insured pursuant to a written voluntary agreement, consent decree or consent order between the insured and either the Department of Environmental Quality or the United States Environmental Protection Agency, when incurred as a result of a written direction, request or agreement by the Department of Environmental Quality or the United States Environmental Protection Agency to take action with respect to contamination within the State of Oregon, shall not be denied the insured on the ground that such expenses constitute voluntary payments by the insured.

Â Â Â Â Â  (3)(a) An insurer with a duty to pay defense or indemnity costs, or both, to an insured for an environmental claim under a general liability insurance policy that provides that the insurer has a duty to pay all sums arising out of a risk covered by the policy, must pay all defense or indemnity costs, or both, proximately arising out of the risk pursuant to the applicable terms of its policy, including its limit of liability, independent and unaffected by other insurance that may provide coverage for the same claim.

Â Â Â Â Â  (b) If an insured who makes an environmental claim under general liability insurance policies that provide that an insurer has a duty to pay all sums arising out of a risk covered by the policy has more than one such general liability insurance policy insurer, the insured shall provide notice of the claim to all such insurers for whom the insured has current addresses. If the insuredÂs claim is not fully satisfied and the insured files suit on the claim against only one such insurer, the insured must choose that insurer based on the following factors:

Â Â Â Â Â  (A) The total period of time that an insurer issued a general liability insurance policy to the insured applicable to the environmental claim;

Â Â Â Â Â  (B) The policy limits, including any exclusions to coverage, of each of the general liability insurance policies that provide coverage or payment for the environmental claim; or

Â Â Â Â Â  (C) The policy that provides the most appropriate type of coverage for the type of environmental claim for which the insured is liable or potentially liable.

Â Â Â Â Â  (c) If requested by an insurer chosen by an insured under paragraph (b) of this subsection, the insured shall provide information regarding other general liability insurance policies held by the insured that would potentially provide coverage for the same environmental claim.

Â Â Â Â Â  (d) An insurer chosen by an insured under paragraph (b) of this subsection may not be required to pay defense or indemnity costs in excess of the applicable policy limits, if any, on such defense or indemnity costs, including any exclusions to coverage.

Â Â Â Â Â  (4) An insurer that has paid an environmental claim may seek contribution from any other insurer that is liable or potentially liable. If a court determines that the apportionment of recoverable costs between insurers is appropriate, the court shall allocate the covered damages between the insurers before the court, based on the following factors:

Â Â Â Â Â  (a) The total period of time that each solvent insurer issued a general liability insurance policy to the insured applicable to the environmental claim;

Â Â Â Â Â  (b) The policy limits, including any exclusions to coverage, of each of the general liability insurance policies that provide coverage or payment for the environmental claim for which the insured is liable or potentially liable;

Â Â Â Â Â  (c) The policy that provides the most appropriate type of coverage for the type of environmental claim; and

Â Â Â Â Â  (d) If the insured is an uninsured for any part of the time period included in the environmental claim, the insured shall be considered an insurer for purposes of allocation.

Â Â Â Â Â  (5) If an insured is an uninsured for any part of the time period included in the environmental claim, an insurer who otherwise has an obligation to pay defense costs may deny that portion of defense costs that would be allocated to the insured under subsection (4) of this section.

Â Â Â Â Â  (6)(a) There is a rebuttable presumption that the costs of preliminary assessments, remedial investigations, risk assessments or other necessary investigation, as those terms are defined by rule by the Department of Environmental Quality, are defense costs payable by the insurer, subject to the provisions of the applicable general liability insurance policy or policies.

Â Â Â Â Â  (b) There is a rebuttable presumption that payment of the costs of removal actions or feasibility studies, as those terms are defined by rule by the Department of Environmental Quality, are indemnity costs and reduce the insurerÂs applicable limit of liability on the insurerÂs indemnity obligations, subject to the provisions of the applicable general liability insurance policy or policies.

Â Â Â Â Â  (7) The rules of construction set forth in this section do not apply if the application of the rule results in an interpretation contrary to the intent of the parties to the general liability insurance policy. [1999 c.783 Â§4; 2003 c.799 Â§2]

Â Â Â Â Â  465.482 Short title. ORS 465.475 to 465.480 shall be known and may be cited as the Oregon Environmental Cleanup Assistance Act. [1999 c.783 Â§6]

(Cleanup of Contamination Resulting From Dry Cleaning Facilities)

Â Â Â Â Â  465.500 Purpose. (1) The purposes of ORS 465.500 to 465.545 are:

Â Â Â Â Â  (a) To create a $1 million cleanup fund paid for solely by the dry cleaning industry, and to otherwise exempt dry cleaning owners and dry cleaning operators from cleanup liability; and

Â Â Â Â Â  (b) To ensure the cleanup of contamination resulting from dry cleaning facilities.

Â Â Â Â Â  (2) The provisions of ORS 465.200 to 465.545 and 465.900, and rules and programs adopted thereto, shall continue to apply to the cleanup of releases of hazardous substances from dry cleaning facilities, including but not limited to provisions and programs for:

Â Â Â Â Â  (a) Listing of facilities having a confirmed release of dry cleaning solvents;

Â Â Â Â Â  (b) Prioritizing dry cleaning facilities with confirmed releases for removal or remedial action;

Â Â Â Â Â  (c) Applying standards and methods for removal and remedial actions selected or approved by the Department of Environmental Quality; and

Â Â Â Â Â  (d) Enforcing or undertaking removal and remedial actions. [1995 c.427 Â§3; 2001 c.495 Â§1; 2003 c.407 Â§21]

Â Â Â Â Â  465.503 Exemption from administrative or judicial action to compel removal or remedial action; exemption from liability; exceptions; limitations. (1) Except as provided under subsections (3), (4) and (5) of this section, and except to the extent that property, liability or other insurance is available to pay remedial action costs, no dry cleaning owner or dry cleaning operator shall be subject to any administrative or judicial action to compel a removal or remedial action or to recover remedial action costs caused by the release or threatened release of dry cleaning solvent from an active or inactive dry cleaning facility, whether the action is brought under ORS 465.200 to 465.545 and 465.900 or any other statute or regulation.

Â Â Â Â Â  (2) Except as provided under subsections (3), (4) and (5) of this section, and except to the extent that property, liability or other insurance is available, no dry cleaning owner or dry cleaning operator shall be liable under statutory, common or administrative law for damage to real or personal property or to natural resources if the damage is caused by the release or threatened release of dry cleaning solvent from an active or inactive dry cleaning facility, except upon proof that the release of dry cleaning solvent was caused by the failure of the dry cleaning owner or dry cleaning operator to exercise due care. Compliance with applicable federal, state and local laws and regulations, including waste minimization requirements, is prima facie evidence that the dry cleaning owner or dry cleaning operator exercised due care.

Â Â Â Â Â  (3) Notwithstanding the date on which the release occurred, the provisions of subsections (1) and (2) of this section do not apply to a dry cleaning operator if:

Â Â Â Â Â  (a) The release was caused by gross negligence of the dry cleaning owner or dry cleaning operator;

Â Â Â Â Â  (b) The release resulted from an action or omission that was a violation by the dry cleaning owner or dry cleaning operator of federal or state laws in effect at the time of the release, including but not limited to waste minimization requirements imposed under ORS 465.505;

Â Â Â Â Â  (c) The dry cleaning owner or dry cleaning operator willfully concealed a release of dry cleaning solvent contrary to laws and regulations in effect at the time of the release or did not comply with release reporting requirements applicable at the time of the release;

Â Â Â Â Â  (d) The dry cleaning owner or dry cleaning operator denies access or unreasonably hinders or delays removal or remedial action necessary at the facility; or

Â Â Â Â Â  (e) The dry cleaning operator of the facility where the release occurred has failed to pay fees under ORS 465.517, 465.520 and 465.523 in relation to dry cleaning activity at any dry cleaning facility.

Â Â Â Â Â  (4) Notwithstanding the date on which the release occurred, subsections (1) and (2) of this section do not apply to a dry cleaning owner if:

Â Â Â Â Â  (a) The release was caused by gross negligence of the dry cleaning owner or dry cleaning operator;

Â Â Â Â Â  (b) The release resulted from a violation by the dry cleaning owner or dry cleaning operator of federal or state laws in effect at the time of the release, including but not limited to waste minimization requirements imposed by ORS 465.505;

Â Â Â Â Â  (c) The dry cleaning owner or dry cleaning operator willfully concealed a release of dry cleaning solvent contrary to laws and regulations in effect at the time of the release or did not comply with the release reporting requirements applicable at the time of release;

Â Â Â Â Â  (d) The dry cleaning owner or dry cleaning operator denies access or unreasonably hinders or delays removal or remedial action necessary at the facility;

Â Â Â Â Â  (e) The dry cleaning operator of the facility where the release occurred has failed to pay fees under ORS 465.517, 465.520 and 465.523 in relation to dry cleaning activity at the facility; or

Â Â Â Â Â  (f) The dry cleaning facility has been an inactive dry cleaning facility for a period of 90 days or more immediately preceding June 30, 1995.

Â Â Â Â Â  (5) If hazardous substances are released as a result of both the release of dry cleaning solvent from dry cleaning operations and other activities, the exemptions from liability provided under this section shall apply only to that portion of the removal or remedial action or damage caused by the release or threatened release of dry cleaning solvent from the dry cleaning facility. [1995 c.427 Â§4; 2001 c.495 Â§2; 2003 c.407 Â§1]

Â Â Â Â Â  465.505 Waste minimization requirements for dry cleaning facilities; annual report; reportable release; rules. (1) In addition to any other applicable federal or state law and regulation, the following waste minimization requirements shall apply to dry cleaning facilities:

Â Â Â Â Â  (a) All wastes meeting the state and federal criteria for hazardous waste, excluding wastewater, generated at any dry cleaning facility and containing dry cleaning solvents, including residues and filters, shall be managed and disposed of, regardless of quantity generated, as hazardous wastes in accordance with federal and state laws otherwise applicable to management of hazardous wastes, except that, as to the cleanup of releases of dry cleaning solvents, ORS 465.503 shall apply rather than ORS 466.205;

Â Â Â Â Â  (b) Wastewater contaminated with dry cleaning solvents from the water separation process of dry cleaning machines may not be discharged into any sanitary sewer or septic tank or into the waters of this state;

Â Â Â Â Â  (c) Dry cleaning operators shall manage solvent contaminated wastewater generated in the water separation process in accordance with rules adopted by the Environmental Quality Commission;

Â Â Â Â Â  (d) A dry cleaning facility may not include operation of transfer-type dry cleaning equipment using perchloroethylene;

Â Â Â Â Â  (e) All newly installed dry cleaning systems using perchloroethylene shall be of the dry-to-dry type and be equipped with integral refrigerated condensers with an outlet temperature sensor for the control of perchloroethylene emissions;

Â Â Â Â Â  (f) All existing dry cleaning systems using perchloroethylene shall install refrigerated condensers, or an equivalent;

Â Â Â Â Â  (g) Every dry cleaning facility shall install secondary containment systems capable of containing dry cleaning solvent under and around each machine or item of equipment in which any dry cleaning solvent is used, treated or stored; and

Â Â Â Â Â  (h) All perchloroethylene dry cleaning solvent shall be delivered to dry cleaning facilities by means of closed, direct-coupled delivery systems.

Â Â Â Â Â  (2) The Department of Environmental Quality may authorize the use of alternative measures at a dry cleaning facility in lieu of one or more of the measures described under subsection (1) of this section upon proof satisfactory to the department that the alternative measures can provide equivalent protection for public health and the environment, can achieve equivalent waste minimization and are consistent with other applicable laws and regulations.

Â Â Â Â Â  (3) Every dry cleaning and dry store operator shall provide annually to the department on forms to be supplied by the department, information regarding compliance with the waste minimization requirements set forth in subsection (1) of this section and any other information as the department considers necessary for carrying out the purposes of ORS 465.200 and 465.500 to 465.545.

Â Â Â Â Â  (4) Notwithstanding any law to the contrary, a dry cleaning operator for a facility having a release of dry cleaning solvents shall immediately report any release exceeding one pound to the notification system managed by the Office of Emergency Management pursuant to ORS 401.275.

Â Â Â Â Â  (5) The Environmental Quality Commission shall adopt rules necessary to implement ORS 465.200 and 465.500 to 465.545, including but not limited to rules implementing the recommendations of the advisory group established under ORS 465.507 or requiring the implementation of new waste minimization technologies. [1995 c.427 Â§5; 1999 c.59 Â§132; 2001 c.495 Â§3]

Â Â Â Â Â  465.507 Dry cleaning advisory group. (1) The Director of the Department of Environmental Quality shall appoint an advisory group comprised of members representing a balance of at least the following interests:

Â Â Â Â Â  (a) Dry cleaning operators;

Â Â Â Â Â  (b) Dry cleaning owners;

Â Â Â Â Â  (c) Dry cleaning industry members other than owners and operators;

Â Â Â Â Â  (d) Citizens;

Â Â Â Â Â  (e) Environmental organizations; and

Â Â Â Â Â  (f) Local governments.

Â Â Â Â Â  (2) The advisory group shall meet periodically to review and advise the Department of Environmental Quality regarding:

Â Â Â Â Â  (a) Methods and standards for removal and remedial actions as applied by the department at dry cleaning facilities;

Â Â Â Â Â  (b) Waste minimization rules, guidelines and requirements as applied to dry cleaning facilities, including new technologies and industry practices;

Â Â Â Â Â  (c) The departmentÂs use of the Dry Cleaner Environmental Response Account, including use at multiple-source sites;

Â Â Â Â Â  (d) The adequacy of revenue generated by fees assessed under ORS 465.517, 465.520 and 465.523 for meeting the costs of removal and remedial actions at dry cleaning facilities; and

Â Â Â Â Â  (e) Any other matters pertinent to the purposes of ORS 465.200 and 465.500 to 465.545.

Â Â Â Â Â  (3) The advisory group shall develop goals for the department that relate to the cleanup of contamination resulting from dry cleaning facilities. In developing the goals, the group may review and monitor the administrative costs of the department for implementing ORS 465.500 to 465.545 and shall include recommendations for:

Â Â Â Â Â  (a) Reducing administrative costs;

Â Â Â Â Â  (b) Prioritizing dry cleaning facilities that have confirmed releases for removal or remedial action;

Â Â Â Â Â  (c) Determining and limiting the ultimate cost of removal or remedial actions at dry cleaning facilities paid from the Dry Cleaner Environmental Response Account; and

Â Â Â Â Â  (d) Determining the ultimate cost of future liability to the state for removal or remedial actions at dry cleaning facilities not covered by the Dry Cleaner Environmental Response Account. [1995 c.427 Â§6; 1999 c.59 Â§133; 2001 c.495 Â§4; 2003 c.407 Â§3]

Â Â Â Â Â  465.510 Dry Cleaner Environmental Response Account; use; increase of fees; deductible amounts for expenditures. (1) The Dry Cleaner Environmental Response Account is established separate and distinct from the General Fund in the State Treasury. All moneys collected under ORS 465.517, 465.520 and 465.523, all account expenditures recovered or otherwise received, penalties assessed under ORS 465.992 and all interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) All moneys in the Dry Cleaner Environmental Response Account are continuously appropriated to the Department of Environmental Quality and, except as provided under this section, may be expended solely for the following purposes:

Â Â Â Â Â  (a) Remedial action costs incurred by the department as a result of a release at or from a dry cleaning facility;

Â Â Â Â Â  (b) Preapproved remedial action costs incurred by a person performing removal or remedial action as a result of a release at or from a dry cleaning facility under a department order or agreement expressly authorizing reimbursement from the account;

Â Â Â Â Â  (c) The departmentÂs costs of program development, administration, enforcement and cost recovery; and

Â Â Â Â Â  (d) The departmentÂs indirect costs attributable to removal or remedial action due to a release at or from a dry cleaning facility.

Â Â Â Â Â  (3) The department may expend Dry Cleaner Environmental Response Account moneys only for those remedial action costs defined in ORS 465.200 (24) that are reasonable in the departmentÂs judgment. The department shall consider at least the following factors, to the extent relevant information is available, in determining the order in which removals or remedial actions shall receive funding and the amount of funding:

Â Â Â Â Â  (a) The dry cleaning facilityÂs risk to public health and the environment. Each facilityÂs risk shall be evaluated relative to the risk posed by other facilities.

Â Â Â Â Â  (b) The need for removal or remedial action at the dry cleaning facility relative to account availability and the need for removal or remedial actions at other facilities.

Â Â Â Â Â  (c) The nature of the activities for which expenditures are necessary, in the following order of preference:

Â Â Â Â Â  (A) Direct cost of cleanup, provided that adequate technical investigation has been completed;

Â Â Â Â Â  (B) Direct cost of technical investigation and remedy evaluation;

Â Â Â Â Â  (C) Administrative and indirect costs; and

Â Â Â Â Â  (D) Enforcement, cost recovery and legal costs.

Â Â Â Â Â  (4) If the department takes action at a facility, location or area where hazardous substances have been released as a result of both dry cleaning operations and other activities, including but not limited to laundry operations, account moneys may be used only for that portion of the removal or remedial action determined by the department to be necessitated by the release of dry cleaning solvent by the dry cleaning facility.

Â Â Â Â Â  (5) Moneys in the account expended for remedial action costs may be expended solely for costs in excess of the following deductible amounts:

Â Â Â Â Â  (a) For a release from a dry cleaning facility employing five or fewer individuals at the time of release, including any dry cleaning owner, dry cleaning operator or full-time employee, $5,000;

Â Â Â Â Â  (b) For a release from a dry cleaning facility employing more than five individuals at the time of release, including any dry cleaning owner, dry cleaning operator or full-time employee, $1,000 per owner, operator or full-time employee up to $10,000; and

Â Â Â Â Â  (c) For a release from an inactive site, $10,000.

Â Â Â Â Â  (6) The dry cleaning owner or dry cleaning operator of the facility shall be responsible for:

Â Â Â Â Â  (a) Paying the deductible amount. The department may bring a civil action to recover any moneys expended from the account in payment of costs properly payable under this paragraph by the dry cleaning owner or dry cleaning operator.

Â Â Â Â Â  (b) Investigating whether an insurance policy provides coverage for the costs arising from a release or threatened release and obtaining payment for those costs. In order to receive an exemption from administrative action, judicial action or liability under ORS 465.503, the dry cleaning owner or dry cleaning operator:

Â Â Â Â Â  (A) Must initiate all actions reasonably necessary to obtain coverage from an insurance policy that may be available to pay costs associated with a release or threatened release; and

Â Â Â Â Â  (B) May not take any action that may prejudice the ownerÂs or operatorÂs ability to obtain, under an insurance policy, coverage of or payment of costs associated with a release or threatened release.

Â Â Â Â Â  (7) The department may not expend moneys out of the Dry Cleaner Environmental Response Account:

Â Â Â Â Â  (a) For the payment of any claim or judgment against the state or its agencies for loss of business, damage or destruction of property or personal injury arising from removal or remedial action undertaken under ORS 465.260.

Â Â Â Â Â  (b) For remedial action and other costs under this section if the dry cleaning owner or dry cleaning operator failed to comply with the waste minimization requirements under ORS 465.505, and the failure to comply with the requirements is determined by the department to be a contributing factor in the release. [1995 c.427 Â§7; 2001 c.495 Â§5; 2003 c.407 Â§4]

Â Â Â Â Â  465.515 [1995 c.427 Â§8; 2001 c.495 Â§6; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.517 Annual fee and gross revenue fee for dry cleaning facilities. (1) In addition to any other tax or fee imposed by law, there is assessed on dry cleaning facilities the following annual fees:

Â Â Â Â Â  (a) For any dry cleaning facility that utilized any solvent prior to January 1, 1998, $500.

Â Â Â Â Â  (b) For any dry cleaning facility that, after January 1, 1998, has utilized or utilizes, during any part of the annual fee period, perchloroethylene, $500.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the dry cleaning owner or dry cleaning operator has an expanded preliminary assessment, including field testing, conducted at the facility in a manner approved by the department and the assessment shows that no release of solvents has occurred, a dry cleaning facility may:

Â Â Â Â Â  (a) Be permanently exempted from payment of the fee under subsection (1)(a) of this section; and

Â Â Â Â Â  (b) Receive a credit of $1,000 for payments required by subsection (1) of this section.

Â Â Â Â Â  (3) In addition to any other tax or fee imposed by law, there is assessed on an active dry cleaning facility an annual fee in the amount of one percent of the gross revenue of dry cleaning services that the facility generates in the annual fee period. Gross revenue does not include revenues of a dry cleaning facility received for services to a dry store not owned or operated by the dry cleaning facility.

Â Â Â Â Â  (4) The fees assessed shall be due on the first day of each calendar year that the facility operates as a dry cleaning facility and shall be prorated for partial year operation.

Â Â Â Â Â  (5) A dry cleaning owner or dry cleaning operator shall pay the fees imposed under this section in a single payment, payable on March 1. [1995 c.427 Â§9; 1999 c.1047 Â§1; 2001 c.495 Â§7; 2003 c.407 Â§5]

Â Â Â Â Â  465.520 Fee on sale or transfer of dry cleaning solvent; exemption. (1) In addition to any other tax or fee imposed by law, a fee, payable by the seller or transferor, is imposed on:

Â Â Â Â Â  (a) The retail sale or transfer within this state of dry cleaning solvent on or after January 1, 1996; and

Â Â Â Â Â  (b) The transfer of dry cleaning solvent from an off-site reclamation facility.

Â Â Â Â Â  (2) The fee on each gallon of dry cleaning solvent is the result obtained from multiplying the solvent factor of the dry cleaning solvent by $10.

Â Â Â Â Â  (3) The solvent factor for each dry cleaning solvent is the amount listed in the following table:

______________________________________________________________________________

Dry Cleaning Solvent
Solvent Factor

PerchloroethyleneÂ Â Â Â Â Â  1.00

Any other solventÂ Â Â Â Â Â  0.20

______________________________________________________________________________

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, no fee shall be imposed on the retail sale or transfer of any dry cleaning solvent if, prior to the retail sale or transfer, the purchaser or transferee provides the seller or transferor with a certificate stating that:

Â Â Â Â Â  (a) The dry cleaning solvent will not be used in a dry cleaning facility; or

Â Â Â Â Â  (b) The purchaser or transferee does not operate a dry cleaning facility. [1995 c.427 Â§10; 1997 c.249 Â§161; 2001 c.495 Â§14; 2003 c.407 Â§6]

Â Â Â Â Â  465.523 Fee on use of dry cleaning solvent. (1) In addition to any other tax or fee imposed by law, a fee is imposed on the use of dry cleaning solvent at a dry cleaning facility within this state if:

Â Â Â Â Â  (a) The purchaser or transferee of the solvent did not receive a bill or invoice showing the correct fee imposed under ORS 465.520 on the retail sale or transfer; or

Â Â Â Â Â  (b) No fee was paid with respect to the retail sale or transfer and the purchaser or transferee had reason to believe that no fee would be paid.

Â Â Â Â Â  (2) The fee imposed by this section equals the fee that should have been imposed on the retail sale or transfer of the dry cleaning solvent by ORS 465.520 less the fee, if any, shown on the bill or invoice. [1995 c.427 Â§11; 1999 c.59 Â§134]

Â Â Â Â Â  465.525 Calculation of fee for partial gallons; refund or credit. (1) For a fraction of a gallon, the fee imposed under ORS 465.520 and 465.523 shall be proportionate to the fee imposed on a whole gallon.

Â Â Â Â Â  (2) If the fee is paid pursuant to ORS 465.520 and 465.523 on dry cleaning solvent that is subsequently resold or exported from this state and not reimported for use in a dry cleaning facility, the reseller or exporter of the dry cleaning solvent is entitled to claim a refund or credit for the fee on the dry cleaning solvent that was paid by the reseller or exporter. The Department of Environmental Quality may require a fee payer claiming a refund to provide proof that the fee was paid with respect to the dry cleaning solvent and proof of its use or sale in a manner not subject to fee assessment. [1995 c.427 Â§13; 2003 c.407 Â§7]

Â Â Â Â Â  465.527 Reporting of fees. The fees imposed by ORS 465.517, 465.520 and 465.523 shall be paid pursuant to information reported on forms supplied by the Department of Environmental Quality. [1995 c.427 Â§14; 2001 c.495 Â§8; 2003 c.407 Â§8]

Â Â Â Â Â  465.530 [1995 c.427 Â§15; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.531 Department of Environmental Quality may contract for collection of fees. The Department of Environmental Quality, in consultation with the advisory group established under ORS 465.507, may contract with a private or public entity for the provision of services to implement the objectives of ORS 465.517 to 465.545. The department may contract for the collection of fees, charges or interest from dry cleaning owners or dry cleaning operators, but the department may not delegate its authority to determine the amount of the fees, charges or interest owed. [2003 c.407 Â§20]

Â Â Â Â Â  465.533 [1995 c.427 Â§16; 2001 c.495 Â§9; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.535 [1995 c.427 Â§17; 2001 c.495 Â§10; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.536 Late charges; enforcement by Department of Revenue. (1) If a person fails to submit the fees imposed by ORS 465.517, 465.520 and 465.523 by the date shown on the form supplied under ORS 565.527, the Department of Environmental Quality shall assess a late charge equal to 10 percent of the unpaid amount. An additional late charge of 10 percent of the unpaid amount shall be assessed for each 30-day period that the fees remain unpaid. If the invoice remains unpaid after three additional late charges are incurred, the department may not assess further charges.

Â Â Â Â Â  (2) If the department is unable to collect fees, charges or interest imposed by this section or ORS 465.517, 465.520 or 465.523, the department may authorize the Director of the Department of Revenue to collect the fees, charges or interest in the manner provided by ORS chapters 305 and 314.

Â Â Â Â Â  (3) The Department of Environmental Quality may request tax information and financial records necessary to perform audits and examinations to verify fee-related information submitted by persons who pay fees under ORS 465.517, 465.520 and 465.523. All tax information and financial records obtained by the department pursuant to this subsection are exempt from public disclosure under ORS 192.410 to 192.505. [2003 c.407 Â§10]

Â Â Â Â Â  Note: 465.536 was added to and made a part of 465.500 to 465.545 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  465.537 [1995 c.427 Â§18; 1999 c.1047 Â§2; 2001 c.495 Â§11; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.540 [1995 c.427 Â§19; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.543 [1995 c.427 Â§20; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.545 Suspension of dry cleaning fees; recommendation to Legislative Assembly. (1) Upon a determination by the Director of the Department of Environmental Quality that necessary removal and remedial action is completed and paid for at all dry cleaning facilities having a confirmed release of dry cleaning solvent, the director shall report to the next following session of the Legislative Assembly with a recommendation for the suspension of the fees, other than the annual license fee, imposed under ORS 465.517, 465.520 and 465.523.

Â Â Â Â Â  (2) The Director of the Department of Environmental Quality shall give notice of the intent to make the recommendation described under subsection (1) of this section at least one year prior to the date recommended by the director as the date of suspension.

Â Â Â Â Â  (3) The provisions of ORS 465.500, 465.503, 465.505 and 465.510 apply retroactively to releases of dry cleaning solvents occurring before June 30, 1995. [1995 c.427 Â§21; 2001 c.495 Â§12; 2003 c.407 Â§22]

Â Â Â Â Â  465.546 [1999 c.1047 Â§4; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.548 [1999 c.1047 Â§5; 2001 c.495 Â§13; repealed by 2003 c.407 Â§29]

CHEMICAL AGENTS

Â Â Â Â Â  465.550 Definitions for ORS 465.550 and 465.555. As used in ORS 465.550 and 465.555:

Â Â Â Â Â  (1) ÂChemical agentsÂ means:

Â Â Â Â Â  (a) Blister agents, such as mustard gas;

Â Â Â Â Â  (b) Nerve agents, such as sarin and VX;

Â Â Â Â Â  (c) Residues from demilitarization, treatment and testing of blister agents; and

Â Â Â Â Â  (d) Residues from demilitarization, treatment and testing of nerve agents.

Â Â Â Â Â  (2) ÂMajor recovery actionÂ means a recovery action that will take more than one year to complete and that will employ 200 or more individuals.

Â Â Â Â Â  (3) ÂMajor remedial actionÂ means a remedial action that will take more than one year to complete and that will employ 200 or more individuals.

Â Â Â Â Â  (4) ÂOwnerÂ means a person or the State of Oregon, the United States of America or any agency, department or political subdivision thereof that owns, possesses or controls property upon which a remedial or recovery action involving stored chemical agents is conducted.

Â Â Â Â Â  (5) ÂRecovery actionÂ means any activity designed to mitigate the effects of an unintended release of chemical agents into the air, water or soil of this state.

Â Â Â Â Â  (6) ÂRemedial actionÂ means any activity intended to prevent the release of chemical agents into the air, water or soil of this state. ÂRemedial actionÂ includes controlled destruction of chemical agents. [1997 c.554 Â§1]

Â Â Â Â Â  Note: 465.550 and 465.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 465 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  465.555 County assessment of effects of major recovery or remedial action at storage or disposal site for chemical agents; annual fee. (1) If a site for the storage or disposal of chemical agents is located within a county and if a major recovery or major remedial action is anticipated to occur at the site, the governing body of the county may conduct an assessment of the social and economic effects on communities within the county that are likely to occur by reason of the major recovery or major remedial action.

Â Â Â Â Â  (2) When assessing the effects on communities caused by the major recovery or major remedial action, the county governing body may consider, among other matters, the following:

Â Â Â Â Â  (a) Effects upon roads and streets;

Â Â Â Â Â  (b) Effects upon existing sewer and water systems;

Â Â Â Â Â  (c) Effects upon schools;

Â Â Â Â Â  (d) Effects upon medical facilities and services;

Â Â Â Â Â  (e) Additional law enforcement requirements;

Â Â Â Â Â  (f) Additional housing requirements; and

Â Â Â Â Â  (g) Technical planning requirements.

Â Â Â Â Â  (3) After completion of the assessment required under this section, the county governing body may impose upon the owner of the site an annual fee reasonably calculated to mitigate the social and economic effects on communities that are occurring or that are likely to occur by reason of the major recovery or major remedial action. The annual fee may be imposed during the first year in which the major recovery or major remedial action is conducted and in each succeeding year for the duration of the major recovery or major remedial action. When a fee is imposed under this section, the fee shall be reviewed in each year and may be adjusted when circumstances make an adjustment necessary or appropriate. The total aggregate fee imposed under this section shall not exceed five percent of the total aggregate cost of the major recovery or major remedial action.

Â Â Â Â Â  (4) If the entity responsible for conducting the major recovery or major remedial action is different from the owner of the site at which the major recovery or major remedial action is conducted, the fee authorized by this section may be imposed upon either the owner or the entity or upon both jointly. [1997 c.554 Â§2]

Â Â Â Â Â  Note: See note under 465.550.

CIVIL PENALTIES

Â Â Â Â Â  465.900 Civil penalties for violation of removal or remedial actions. (1) In addition to any other penalty provided by law, any person who violates a provision of ORS 465.200 to 465.545, or any rule or order entered or adopted under ORS 465.200 to 465.545, shall incur a civil penalty not to exceed $10,000 a day for each day that such violation occurs or that failure to comply continues.

Â Â Â Â Â  (2) The civil penalty authorized by subsection (1) of this section shall be imposed in the manner provided by ORS 468.135, except that a penalty collected under this section shall be deposited in the Hazardous Substance Remedial Action Fund established under ORS 465.381, if the penalty pertains to a release at any facility. [Formerly 466.900; 1991 c.734 Â§34]

Â Â Â Â Â  465.990 [Amended by 1953 c.540 Â§5; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.992 Civil penalty for failure to pay fees. (1) Any dry cleaning operator who fails to pay a fee required under ORS 465.517, 465.520 or 465.523 shall incur a civil penalty of not more than $5,000. The penalty shall be recovered as provided in subsection (2) of this section.

Â Â Â Â Â  (2) Any person against whom a penalty is assessed under subsection (1) of this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the Department of Revenue may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430. [1999 c.1047 Â§6]

Â Â Â Â Â  Note: 465.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 465 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 466

Chapter 466 Â Hazardous Waste and Hazardous Materials II

2005 EDITION

HAZARDOUS WASTE AND HAZARDOUS MATERIALS II

PUBLIC HEALTH AND SAFETY

STORAGE, TREATMENT AND DISPOSAL OF HAZARDOUS WASTE AND PCB

(General Provisions)

466.005Â Â Â Â  Definitions for ORS 453.635 and 466.005 to 466.385

466.010Â Â Â Â  Purpose

(Administration)

466.015Â Â Â Â  Powers and duties of department

466.020Â Â Â Â  Rules and orders

466.025Â Â Â Â  Duties of commission

466.030Â Â Â Â  Designation of classes of facilities subject to certain provisions

466.035Â Â Â Â  Commission authority to impose standards for hazardous waste or PCB at Oregon facility

466.040Â Â Â Â  Application period for PCB or hazardous waste permit

466.045Â Â Â Â  Application form; contents; fees; renewal application; rules

466.050Â Â Â Â  Citizen advisory committees

466.055Â Â Â Â  Criteria for new facility

466.060Â Â Â Â  Criteria to be met by owner and operator before issuance of permit

466.065Â Â Â Â  Applicant for renewal to comply with ORS 466.055 and 466.060; exceptions; permit conditions; rules

466.067Â Â Â Â  Modification of PCB or hazardous waste permit to allow recycling operation; fee

(Hazardous Waste)

466.068Â Â Â Â  Technical assistance and information program for generators of hazardous waste

466.069Â Â Â Â  Hazardous Waste Technical Assistance Fund; uses; limitations

466.070Â Â Â Â  Standards for rules

466.075Â Â Â Â  Rules for generators of hazardous waste

466.077Â Â Â Â  Fee for generators of hazardous waste to obtain identification number

466.080Â Â Â Â  Rules for transportation of hazardous waste

466.086Â Â Â Â  Gaining federal authorization; rules

466.090Â Â Â Â  Inspection and copying of records authorized; exceptions

466.095Â Â Â Â  Hazardous waste to be stored or treated at permitted site; exemptions

466.100Â Â Â Â  Disposal of waste restricted; permit required

466.105Â Â Â Â  Duties of permittee

466.107Â Â Â Â  Action under ORS 466.105 against guarantor

466.110Â Â Â Â  Application; form

466.115Â Â Â Â  Required application information

466.120Â Â Â Â  Required application information to operate site

466.125Â Â Â Â  Notice of hearings on applications

466.130Â Â Â Â  Public hearing in areas of proposed site required

466.135Â Â Â Â  Recommendations by state agencies on applications; effect

466.140Â Â Â Â  Review of applications; issuance

466.145Â Â Â Â  Review of treatment applications; issuance

466.150Â Â Â Â  Permit requirements

466.153Â Â Â Â  Exemption from state or local laws for sale or deeding of land

466.155Â Â Â Â  Acquisition by condemnation

466.160Â Â Â Â  Site permit fees; disposition; withdrawal by permittee

466.165Â Â Â Â  Annual fees; use

466.168Â Â Â Â  Annual fee for used oil processor

466.170Â Â Â Â  Revocation of permit; judicial review

466.175Â Â Â Â  Disposition of site or facility after revocation; acquisition of site by department

466.180Â Â Â Â  Department authority to limit storage, disposal or treatment

466.185Â Â Â Â  Investigation upon complaint; hearings; orders

466.190Â Â Â Â  Investigation upon motion of department; findings and orders

466.195Â Â Â Â  Monitoring and surveillance program; inspection

466.200Â Â Â Â  Procedure for emergencies

466.205Â Â Â Â  Liability for improper disposal of waste; costs; lien for department expenditures

466.208Â Â Â Â  Requirement to reimburse department for costs associated with implementing corrective action

466.210Â Â Â Â  Actions or proceedings to enforce compliance

466.215Â Â Â Â  Post-closure permit for disposal site; rules; fee

466.225Â Â Â Â  Monitoring site; access

(PCB Disposal Facilities)

466.250Â Â Â Â  Definition of ÂPCB disposal facilityÂ

466.255Â Â Â Â  Disposal of PCB restricted; permit required for PCB disposal facility

466.260Â Â Â Â  Duties of department

466.265Â Â Â Â  Rules for regulation of PCB disposal

466.270Â Â Â Â  Criteria for rules; study of disposal methods

466.275Â Â Â Â  Permit application for PCB disposal facility

466.280Â Â Â Â  Copies of application to be sent to affected state agencies

466.285Â Â Â Â  Notice of hearings on application

466.290Â Â Â Â  Public hearing in area of proposed facility required

466.295Â Â Â Â  Examination of applications; recommendation to commission; decision as to issuance; notice to applicant

466.300Â Â Â Â  Restrictions on commission authority to issue permit

466.305Â Â Â Â  Investigation of complaints; hearing; order

466.310Â Â Â Â  Monitoring, inspection and surveillance program; access to facility and records

466.315Â Â Â Â  Procedure for emergency

466.320Â Â Â Â  Conditions for holding permit

466.325Â Â Â Â  Annual fee

466.330Â Â Â Â  Acquisition by state of real property for disposal of PCB

466.335Â Â Â Â  Consequences of revocation

466.340Â Â Â Â  Restrictions on treatment or disposal of PCB at facility

466.345Â Â Â Â  PCB facility permit fee

466.350Â Â Â Â  Post-closure permit; fee

466.355Â Â Â Â  Interstate cooperation regarding toxics use and hazardous waste reduction programs

466.357Â Â Â Â  Requirements for certain generators of hazardous waste

NOTICE OF ENVIRONMENTAL HAZARDS

466.360Â Â Â Â  Policy

466.365Â Â Â Â  Commission authority to establish sites for which notice is required; rulemaking; report to Legislative Assembly

466.370Â Â Â Â  Notice to owner; hearing; filing of notice if no objection

466.375Â Â Â Â  Filing of notice; content of notice

466.380Â Â Â Â  Interagency agreement for notices for radioactive waste disposal sites

466.385Â Â Â Â  Amendment of comprehensive plan and land use regulations; model language; appeal of land use decision related to site requiring notice

USE OF PCB

466.505Â Â Â Â  Definitions for ORS 466.505 to 466.530

466.510Â Â Â Â  Sale of items containing concentrations of PCB prohibited; rules; exceptions

466.515Â Â Â Â  Electric transformers or capacitors exempted; rules

466.520Â Â Â Â  Exemption certificates; applications; conditions

466.525Â Â Â Â  Additional PCB compounds may be prohibited by rule

466.530Â Â Â Â  Prohibited disposal of waste containing PCB

SPILL RESPONSE AND CLEANUP OF HAZARDOUS MATERIALS

466.605Â Â Â Â  Definitions for ORS 466.605 to 466.680

466.610Â Â Â Â  Department authority relating to cleanup of oil or hazardous material

466.615Â Â Â Â  Limit on commission and department authority over radioactive substances

466.620Â Â Â Â  Emergency response plan

466.625Â Â Â Â  Rulemaking

466.630Â Â Â Â  Commission designation of substance as hazardous material

466.635Â Â Â Â  Report of spill or release of reportable quantity of hazardous material

466.640Â Â Â Â  Strict liability for spill or release; exceptions

466.645Â Â Â Â  Cleanup; failure to complete cleanup

466.670Â Â Â Â  Oil and Hazardous Material Emergency Response and Remedial Action Fund

466.675Â Â Â Â  Use of moneys in Oil and Hazardous Material Emergency Response and Remedial Action Fund

466.680Â Â Â Â  Responsibility for expenses of cleanup; record; treble damages; order; appeal

OIL STORAGE TANKS

(General Provisions)

466.706Â Â Â Â  Definitions for ORS 466.706 to 466.882 and 466.994

466.710Â Â Â Â  Application of ORS 466.706 to 466.882 and 466.994

466.715Â Â Â Â  Legislative findings

(Administration)

466.720Â Â Â Â  Statewide underground storage tank program; federal authorization; rules

466.725Â Â Â Â  Limitation on local government regulation

466.727Â Â Â Â  Prohibition on local government tax, fee or surcharge

466.730Â Â Â Â  Delegation of program administration to state agency or local government by agreement

466.735Â Â Â Â  Cooperation with Department of Consumer and Business Services and State Fire Marshal

466.740Â Â Â Â  Noncomplying installation prohibited

466.743Â Â Â Â  Training on operation, maintenance and testing; rules

466.746Â Â Â Â  Commission rules; considerations

(Licenses; Permits)

466.750Â Â Â Â  License procedure for persons servicing underground tanks

466.760Â Â Â Â  When permit required; who required to sign application

466.765Â Â Â Â  Duty of owner or permittee of underground storage tank

466.770Â Â Â Â  Corrective action required on contaminated site

466.775Â Â Â Â  Grounds for refusal, modification, suspension or revocation of permit

466.780Â Â Â Â  Variance upon petition

(Finance)

466.783Â Â Â Â  Installation fee; permit modification fee

466.785Â Â Â Â  Annual storage tank fee; late payment fee

466.787Â Â Â Â  Annual service provider fee; biennial supervisor fee

466.791Â Â Â Â  Underground Storage Tank Compliance and Corrective Action Fund; sources; uses

466.795Â Â Â Â  Underground Storage Tank Insurance Fund

466.800Â Â Â Â  Records as public records; exceptions

(Enforcement)

466.805Â Â Â Â  Site inspection; subpoena or warrant

466.810Â Â Â Â  Investigation on noncompliance; findings and orders; decommissioning tank; hearings; other remedies

466.815Â Â Â Â  Financial responsibility of owner or permittee; rules; legislative review

466.820Â Â Â Â  Reimbursement to department; procedure for collection; treble damages

466.825Â Â Â Â  Strict liability of owner or permittee

466.830Â Â Â Â  Halting tank operation upon clear and immediate danger

466.835Â Â Â Â  Compliance and correction costs as lien; enforcement

(Financial Assistance Programs)

466.840Â Â Â Â  Legislative findings

466.845Â Â Â Â  Commission authority to accept and expend moneys received for financial assistance programs

(Heating Oil Tanks)

466.858Â Â Â Â  Heating oil tank regulatory program; license to provide heating oil tank services; certification of corrective action

466.862Â Â Â Â  License required to provide heating oil tank services

466.868Â Â Â Â  Licensing requirements; annual fee; registry of licensees; revocation of license

466.872Â Â Â Â  Certification of voluntary decommissioning or approval of corrective action; fee

466.878Â Â Â Â  Required actions when use of underground heating oil tank is terminated; requirements at time of sale of real property containing abandoned heating oil tank

466.882Â Â Â Â  Rules

UNDERGROUND STORAGE TANKS HOLDING AIRCRAFT OR MARINE FUEL

466.901Â Â Â Â  Definitions for ORS 466.901 to 466.915

466.903Â Â Â Â  Financial assistance program for fuel tanks holding aircraft or marine fuel; application; fees

466.905Â Â Â Â  Eligibility for financial assistance; amount of grants

466.907Â Â Â Â  Rules

466.910Â Â Â Â  Sources of funds; disposition

466.913Â Â Â Â  Fuel Tank Compliance and Corrective Action Fund

466.915Â Â Â Â  Memorandum of understanding with State Marine Board or Department of Transportation

466.917Â Â Â Â  Priority of financial assistance granted by Director of Transportation

466.920Â Â Â Â  Priority for distribution of funds by State Marine Board

CIVIL PENALTIES

466.990Â Â Â Â  Civil penalties generally

466.992Â Â Â Â  Civil penalties for damage to wildlife resulting from contamination of food or water supply

466.994Â Â Â Â  Civil penalties for violations of underground storage tank regulations

CRIMINAL PENALTIES

466.995Â Â Â Â  Criminal penalties

STORAGE, TREATMENT AND DISPOSAL OF HAZARDOUS WASTE AND PCB

(General Provisions)

Â Â Â Â Â  466.005 Definitions for ORS 453.635 and 466.005 to 466.385. As used in ORS 453.635 and 466.005 to 466.385 and 466.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂDisposeÂ or ÂdisposalÂ means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous waste into or on any land or water so that the hazardous waste or any hazardous constituent thereof may enter the environment or be emitted into the air or discharged into any waters of the state as defined in ORS 468B.005.

Â Â Â Â Â  (5) ÂFacilityÂ means all contiguous land, structures, other appurtenances and improvements on the land used for treating, storing or disposing of hazardous waste. ÂFacilityÂ may consist of one or more treatment, storage or disposal operational units.

Â Â Â Â Â  (6) ÂGeneratorÂ means the person, who by virtue of ownership, management or control, is responsible for causing or allowing to be caused the creation of a hazardous waste.

Â Â Â Â Â  (7) ÂHazardous wasteÂ does not include radioactive material or the radioactively contaminated containers and receptacles used in the transportation, storage, use or application of radioactive waste, unless the material, container or receptacle is classified as hazardous waste under paragraph (a), (b) or (c) of this subsection on some basis other than the radioactivity of the material, container or receptacle. Hazardous waste does include all of the following which are not declassified by the commission under ORS 466.015 (3):

Â Â Â Â Â  (a) Discarded, useless or unwanted materials or residues resulting from any substance or combination of substances intended for the purpose of defoliating plants or for the preventing, destroying, repelling or mitigating of insects, fungi, weeds, rodents or predatory animals, including but not limited to defoliants, desiccants, fungicides, herbicides, insecticides, nematocides and rodenticides.

Â Â Â Â Â  (b) Residues resulting from any process of industry, manufacturing, trade or business or government or from the development or recovery of any natural resources, if such residues are classified as hazardous by order of the commission, after notice and public hearing. For purposes of classification, the commission must find that the residue, because of its quantity, concentration, or physical, chemical or infectious characteristics may:

Â Â Â Â Â  (A) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

Â Â Â Â Â  (B) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed.

Â Â Â Â Â  (c) Discarded, useless or unwanted containers and receptacles used in the transportation, storage, use or application of the substances described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (8) ÂHazardous waste disposal siteÂ means a geographical site in which or upon which hazardous waste is disposed.

Â Â Â Â Â  (9) ÂHazardous waste storage siteÂ means the geographical site upon which hazardous waste is stored.

Â Â Â Â Â  (10) ÂHazardous waste treatment siteÂ means the geographical site upon which or a facility in which hazardous waste is treated.

Â Â Â Â Â  (11) ÂManifestÂ means the form used for identifying the quantity, composition, and the origin, routing and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage.

Â Â Â Â Â  (12) ÂPCBÂ has the meaning given that term in ORS 466.505.

Â Â Â Â Â  (13) ÂPersonÂ means the United States, the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or any other legal entity.

Â Â Â Â Â  (14) ÂStoreÂ or ÂstorageÂ means the containment of hazardous waste either on a temporary basis or for a period of years, in a manner that does not constitute disposal of the hazardous waste.

Â Â Â Â Â  (15) ÂTransporterÂ means any person engaged in the transportation of hazardous waste by any means.

Â Â Â Â Â  (16) ÂTreatÂ or ÂtreatmentÂ means any method, technique, activity or process, including but not limited to neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize the waste or so as to render the waste nonhazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume. [Formerly 459.410; 1987 c.540 Â§4]

Â Â Â Â Â  466.010 Purpose. (1)(a) The Legislative Assembly finds that it is in the interest of public health and safety and environment to protect Oregon citizens from the potential harmful effects of the transportation and treatment or disposal of hazardous waste and PCB within Oregon.

Â Â Â Â Â  (b) Therefore, the Legislative Assembly declares that it is the purpose of ORS 466.005 to 466.385 and 466.992 to:

Â Â Â Â Â  (A) Protect the public health and safety and environment of Oregon to the maximum extent possible;

Â Â Â Â Â  (B) Exercise the maximum amount of control over actions within Oregon relating to hazardous waste and PCB transportation and treatment or disposal;

Â Â Â Â Â  (C) Limit to the extent possible the treatment or disposal of hazardous waste and PCB in Oregon to materials originating in the states that are parties to the Northwest Interstate Compact on Low-Level Radioactive Waste Management under ORS 469.930; and

Â Â Â Â Â  (D) Limit to the extent possible the size of any hazardous waste or PCB treatment or disposal facility in Oregon to a size equal to the amount of waste and PCB originating in Oregon, Washington, Idaho and Alaska of the type handled by such a treatment or disposal facility.

Â Â Â Â Â  (2) The Legislative Assembly further finds and declares that in the interest of public health and safety and to protect the environment, it is the policy of the State of Oregon to give priority in managing hazardous waste in Oregon to methods that reduce the quantity and toxicity of hazardous waste generated before using methods that reuse hazardous waste, recycle hazardous waste that cannot be reused, treat hazardous waste or dispose of hazardous waste by landfilling. [1985 c.670 Â§3; 1987 c.540 Â§4a; 1989 c.833 Â§95]

(Administration)

Â Â Â Â Â  466.015 Powers and duties of department. The Department of Environmental Quality shall:

Â Â Â Â Â  (1) Provide for the administration, enforcement and implementation of ORS 466.005 to 466.385 and 466.992 and may perform all functions necessary:

Â Â Â Â Â  (a) To insure the proper management of hazardous waste by generators;

Â Â Â Â Â  (b) For the regulation of the operation and construction of hazardous waste treatment, storage and disposal sites; and

Â Â Â Â Â  (c) For the permitting of hazardous waste treatment, storage and disposal sites in consultation with the appropriate county governing body or city council.

Â Â Â Â Â  (2) Coordinate and supervise all functions of state and local governmental agencies engaged in activities subject to the provisions of ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) After notice and public hearing pursuant to ORS chapter 183, declassify as hazardous waste those substances described in ORS 466.005 (7) which the Environmental Quality Commission finds, after deliberate consideration, taking into account the public health, welfare or safety or the environment, have been properly treated or decontaminated or contain a sufficiently low concentration of hazardous material so that such substances are no longer hazardous. [Formerly 459.430; 1987 c.540 Â§5]

Â Â Â Â Â  466.020 Rules and orders. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission shall:

Â Â Â Â Â  (1) Adopt rules and issue orders thereon, including but not limited to establishing minimum requirements for the treatment, storage and disposal of hazardous wastes, minimum requirements for operation, maintenance, monitoring, reporting and supervision of treatment, storage or disposal sites, and requirements and procedures for selection of such sites.

Â Â Â Â Â  (2) Adopt rules and issue orders thereon relating to the procedures of the Department of Environmental Quality to hearings, filing of reports, submission of plans and the issuance, revocation and modification of permits issued under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) Adopt rules and issue orders thereon to classify as hazardous waste those residues defined in ORS 466.005 (7)(b).

Â Â Â Â Â  (4) Adopt rules and issue orders thereon relating to reporting by generators of hazardous waste concerning type, amount and disposition of such hazardous waste and waste minimization activities. Rules may be adopted exempting certain classes of generators from such requirements.

Â Â Â Â Â  (5) Adopt rules and issue orders relating to the transportation of hazardous waste by air or water.

Â Â Â Â Â  (6) Adopt rules and issue orders relating to the production, marketing, distribution, transportation and burning of fuels containing or derived from hazardous waste.

Â Â Â Â Â  (7) Adopt rules and issue orders relating to corrective action, including corrective action within the facility or beyond the facility boundary if necessary to protect public health or the environment, for all releases of hazardous waste or constituents of hazardous waste occurring from locations within the facility or originating within the facility and releasing beyond the facility boundary, from any hazardous waste treatment, storage or disposal facility, regardless of the time the hazardous waste was placed in the facility.

Â Â Â Â Â  (8) Adopt rules and issue orders relating to the restriction or prohibition of nonhazardous liquid waste in a hazardous waste disposal site.

Â Â Â Â Â  (9) Adopt rules necessary to implement the certification requirements of ORS 466.357. [Formerly 459.440; 1987 c.540 Â§6; 1989 c.833 Â§112]

Â Â Â Â Â  466.025 Duties of commission. In order to carry out the provisions of ORS 466.005 to 466.385 and 466.992, the Environmental Quality Commission shall:

Â Â Â Â Â  (1) Limit the number of facilities disposing of or treating hazardous waste or PCB;

Â Â Â Â Â  (2) Establish classes of hazardous waste or PCB that may be disposed of or treated;

Â Â Â Â Â  (3) Designate the location of a facility designed to dispose of or treat hazardous waste or PCB; and

Â Â Â Â Â  (4) Limit to the extent otherwise allowed by law, the hazardous waste or PCB accepted for treatment or disposal at a facility first to hazardous waste or PCB originating in Oregon, or if the capacity of the facility as established under ORS 466.055 allows, or it is necessary for the commission to receive and maintain state authorization of a hazardous waste regulatory program under P.L. 94-580 and P.L. 98-616, to states that are parties to the Northwest Interstate Compact on Low-Level Radioactive Waste Management as set forth in ORS 469.930. [1985 c.670 Â§4]

Â Â Â Â Â  466.030 Designation of classes of facilities subject to certain provisions. The Environmental Quality Commission may, by rule, designate classes of facilities designed to treat or dispose of hazardous waste or PCB that shall be subject to the provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.320. [1985 c.670 Â§8]

Â Â Â Â Â  466.035 Commission authority to impose standards for hazardous waste or PCB at Oregon facility. The Environmental Quality Commission may impose specific standards for the range and type of hazardous waste or PCB treated or disposed of at a facility in order to protect the public health and safety and environment of Oregon. [1985 c.670 Â§9]

Â Â Â Â Â  466.040 Application period for PCB or hazardous waste permit. Whenever the Environmental Quality Commission finds there is a need for an additional hazardous waste or PCB treatment or disposal facility according to the criteria established in ORS 466.055, the commission shall establish an application period during which persons may apply for a PCB disposal facility permit according to the provisions of ORS 466.260 to 466.285 or a hazardous waste disposal facility permit under ORS 466.005 to 466.385 and 466.992. [1985 c.670 Â§10; 1987 c.540 Â§16]

Â Â Â Â Â  466.045 Application form; contents; fees; renewal application; rules. (1) Upon request, the Department of Environmental Quality shall furnish an application form to any person interested in developing or constructing a hazardous waste or PCB treatment or disposal facility or a hazardous waste storage facility. Each such form shall contain:

Â Â Â Â Â  (a) The name and address of the applicant.

Â Â Â Â Â  (b) A statement of financial condition of the applicant, including assets, liabilities and net worth.

Â Â Â Â Â  (c) The experience of the applicant in construction, management, supervision or development of hazardous waste or PCB treatment or disposal facilities and in the handling of such substances.

Â Â Â Â Â  (2) The department shall also require the submission of such information relating to the construction, development or establishment of a proposed hazardous waste or PCB treatment or disposal site and facilities to be operated in conjunction therewith, and such additional information, data and reports as it deems necessary to make a decision on granting or denying a permit.

Â Â Â Â Â  (3) If the application is for a new permit to operate a new hazardous waste or PCB treatment or disposal facility or a new hazardous waste storage facility, the applicant shall pay a fee as determined under subsection (5)(a) of this section to cover the departmentÂs costs in investigating and processing the application. Any portion of the fee that exceeds the departmentÂs costs shall be refunded to the applicant.

Â Â Â Â Â  (4) If the application is for the renewal of an existing permit, the applicant shall pay a fee as determined under subsection (5)(a) of this section to cover the departmentÂs costs in investigating and processing the renewal application. Under no circumstances shall the renewal fee exceed a total of $150,000. Any portion of the fee that exceeds the departmentÂs costs shall be refunded to the applicant.

Â Â Â Â Â  (5) The Environmental Quality Commission by rule:

Â Â Â Â Â  (a) Shall specify chargeable elements, rates and other appropriate mechanisms and procedures for determining the costs of new and renewal permit processing as set forth in subsections (3) and (4) of this section.

Â Â Â Â Â  (b) Shall specify a cost recovery mechanism for reimbursing the costs of the department associated with the implementation of corrective action required under ORS 466.105.

Â Â Â Â Â  (c) Shall adopt a schedule of fees to defray the departmentÂs costs incurred during the processing of treatment, storage or disposal permit modifications.

Â Â Â Â Â  (d) May adopt a schedule of fees to defray the costs of the department incurred in investigating and processing applications for hazardous waste declassifications under ORS 466.015, hazardous waste delistings and petitions for universal waste listings.

Â Â Â Â Â  (6) For fees or funding mechanisms adopted or applied under subsections (3) to (5) of this section, the fee structure or recovery mechanism shall reflect as accurately as possible, and be limited to, the costs of services and regulatory activities provided by the department to the category of payers incurring fees or the party assessed cost recovery.

Â Â Â Â Â  (7) For funding mechanisms adopted or applied under subsections (3) to (5) of this section other than fee schedules adopted by the commission, the commission shall require the department to provide to any party so assessed:

Â Â Â Â Â  (a) A good faith estimate of the total projected costs prior to the commencement of the activity for which costs will be accrued;

Â Â Â Â Â  (b) A detailed accounting of all costs subsequently incurred; and

Â Â Â Â Â  (c) A description of the reasons for any discrepancy between projected and assessed costs at the time the department becomes aware that such a discrepancy has occurred or is likely to occur.

Â Â Â Â Â  (8) All fees received under this section are continuously appropriated to the department for payment of the department costs in carrying out the activity for which the fees were received. [1985 c.670 Â§11; 1987 c.540 Â§17; 1997 c.576 Â§1]

Â Â Â Â Â  466.050 Citizen advisory committees. (1) To aid and advise the Director of the Department of Environmental Quality and the Environmental Quality Commission in the selection of a hazardous waste or PCB treatment or disposal facility or the site of such facility, the director shall establish citizen advisory committees as the director considers necessary. The director shall determine the representation, membership, terms and organization of the committees and shall appoint their members. The director or a designee shall be a nonvoting member of each committee.

Â Â Â Â Â  (2) The advisory committees appointed under subsection (1) of this section shall review applications during an application period established under ORS 466.040 and make recommendations on the applications to the commission. [1985 c.670 Â§12]

Â Â Â Â Â  466.055 Criteria for new facility. Before issuing a permit for a new facility designed to dispose of or treat hazardous waste or PCB, the Environmental Quality Commission must find, on the basis of information submitted by the applicant, the Department of Environmental Quality or any other interested party, that the proposed facility meets the following criteria:

Â Â Â Â Â  (1) The proposed facility location:

Â Â Â Â Â  (a) Is suitable for the type and amount of hazardous waste or PCB intended for treatment or disposal at the facility;

Â Â Â Â Â  (b) Provides the maximum protection possible to the public health and safety and environment of Oregon from release of the hazardous waste or PCB stored, treated or disposed of at the facility; and

Â Â Â Â Â  (c) Is situated sufficient distance from urban growth boundaries, as defined in ORS 197.295, to protect the public health and safety, accessible by transportation routes that minimize the threat to the public health and safety and to the environment and sufficient distance from parks, wilderness and recreation areas to prevent adverse impacts on the public use and enjoyment of those areas.

Â Â Â Â Â  (2) Subject to any applicable standards adopted under ORS 466.035, the design of the proposed facility:

Â Â Â Â Â  (a) Allows for treatment or disposal of the range of hazardous waste or PCB as required by the commission; and

Â Â Â Â Â  (b) Significantly adds to:

Â Â Â Â Â  (A) The range of hazardous waste or PCB handled at a treatment or disposal facility currently permitted under ORS 466.005 to 466.385; or

Â Â Â Â Â  (B) The type of technology employed at a treatment or disposal facility currently permitted under ORS 466.005 to 466.385.

Â Â Â Â Â  (3) The proposed facility uses the best available technology for treating or disposing of hazardous waste or PCB as determined by the department or the United States Environmental Protection Agency.

Â Â Â Â Â  (4) The need for the facility is demonstrated by:

Â Â Â Â Â  (a) Lack of adequate current treatment or disposal capacity in Oregon, Washington, Idaho and Alaska to handle hazardous waste or PCB generated by Oregon companies;

Â Â Â Â Â  (b) A finding that operation of the proposed facility would result in a higher level of protection of the public health and safety or environment; or

Â Â Â Â Â  (c) Significantly lower treatment or disposal costs to Oregon companies.

Â Â Â Â Â  (5) The proposed hazardous waste or PCB treatment or disposal facility has no major adverse effect on either:

Â Â Â Â Â  (a) Public health and safety; or

Â Â Â Â Â  (b) Environment of adjacent lands. [1985 c.670 Â§5; 1987 c.540 Â§18; 1989 c.833 Â§96]

Â Â Â Â Â  466.060 Criteria to be met by owner and operator before issuance of permit. (1) Before issuing a permit for a facility designed to treat or dispose of hazardous waste or PCB, the permit applicant must demonstrate, and the Environmental Quality Commission must find, that the owner and operator meet the following criteria:

Â Â Â Â Â  (a) The owner, any parent company of the owner and the operator have adequate financial and technical capability to properly construct and operate the facility; and

Â Â Â Â Â  (b) The compliance history of the owner including any parent company of the owner and the operator in owning and operating other similar facilities, if any, indicates an ability and willingness to operate the proposed facility in compliance with the provisions of ORS 466.005 to 466.385 and 466.992 or any condition imposed on the permittee by the commission.

Â Â Â Â Â  (2) If requested by the permit applicant, information submitted as confidential under subsection (1)(a) of this section shall be maintained confidential and exempt from public disclosure to the extent provided by Oregon law. [1985 c.670 Â§7; 1987 c.540 Â§19; 1989 c.833 Â§97]

Â Â Â Â Â  466.065 Applicant for renewal to comply with ORS 466.055 and 466.060; exceptions; permit conditions; rules. As a condition to the issuance of a renewal permit under ORS 466.005 to 466.385 and 466.992, the Environmental Quality Commission may require the applicant to comply with all or some of the criteria set forth in ORS 466.055 and 466.060, except that any application for a renewal permit for a treatment or disposal facility located off the site of waste generation and operating on July 15, 1999, shall not have to comply with ORS 466.055 and 466.060 unless the applicant proposes a different type of treatment or disposal than has been authorized for use at any time at the facility. In issuing any renewal permit for such a facility, the commission shall include in the permit conditions that require all of the following:

Â Â Â Â Â  (1) The facility is limited to acceptance of hazardous waste or PCB for treatment or disposal in an amount not to exceed 110 percent of the amount of hazardous waste or PCB treated or disposed by the facility under any permit. The Department of Environmental Quality shall approve acceptance of a greater amount of hazardous waste or PCB for treatment or disposal as part of a permit renewal or modification process if the applicant demonstrates that a greater amount of hazardous waste or PCB is necessary either to protect or to provide a higher level of protection of the public health and safety or of the environment.

Â Â Â Â Â  (2) The facility complies with all applicable federal and Oregon technological requirements for treating and disposing of hazardous waste or PCB.

Â Â Â Â Â  (3) The facility meets property line setback requirements established by the commission by rule.

Â Â Â Â Â  (4) The facility owner, any parent company of the owner and the operator comply with all applicable Oregon and federal requirements for financial and technical capability to properly construct and operate the facility.

Â Â Â Â Â  (5) The facility owner or operator owns or contracts with an emergency response provider or coordinator that can provide for timely response to a spill or release in Oregon of hazardous waste or PCB being transported to the facility by a motor vehicle owned by the owner or operator of the facility.

Â Â Â Â Â  (6) Any person hired by the owner or operator of the facility to transport hazardous waste or PCB to the facility owns or has a contract with an emergency response provider or coordinator that can provide for timely response to a spill or release in Oregon of hazardous waste or PCB being transported by a motor vehicle to the facility.

Â Â Â Â Â  (7) Upon arrival at the facility of any motor vehicle transporting hazardous waste or PCB not described in subsection (5) or (6) of this section, the owner or operator of the facility shall request to review the transporterÂs authorization to transport hazardous waste or PCB in Oregon and the driverÂs authorization to drive a motor vehicle transporting hazardous waste or PCB in Oregon. The owner or operator of the facility shall report to the department the name of any transporter or driver failing to demonstrate authorization. [1985 c.670 Â§6; 1987 c.540 Â§20; 1999 c.740 Â§4]

Â Â Â Â Â  466.067 Modification of PCB or hazardous waste permit to allow recycling operation; fee. (1) The Department of Environmental Quality may issue a permit modification under ORS 466.005 to 466.385 authorizing a recycling operation at a hazardous waste or PCB treatment or disposal facility located off the site of waste generation and operating on July 15, 1999, and shall not apply ORS 466.055 or 466.060, provided the owner or operator of the facility obtains a determination from the department that, in accordance with the Federal Resource Conservation and Recovery Act, P.L. 94-580, and the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616 as amended, the recycling operation is legitimate and will produce material that is exempt from the definition of solid waste.

Â Â Â Â Â  (2) The department shall apply the schedule of fees authorized by ORS 466.045 (5)(c) and (d) to defray the costs of processing the application for authorization for permit modification and making the determination under subsection (1) of this section. [1999 c.740 Â§3]

(Hazardous Waste)

Â Â Â Â Â  466.068 Technical assistance and information program for generators of hazardous waste. (1) The Department of Environmental Quality shall implement a technical assistance and information program for generators of hazardous waste. The program shall include but need not be limited to:

Â Â Â Â Â  (a) Direct, on-site assistance;

Â Â Â Â Â  (b) Coordination with industry trade associations;

Â Â Â Â Â  (c) Information clearinghouse activities;

Â Â Â Â Â  (d) Publications and workshops; and

Â Â Â Â Â  (e) Other activities related to technical assistance.

Â Â Â Â Â  (2) Technical assistance services provided under this section shall not result in inspections or other enforcement actions unless there is reasonable cause to believe there exists a clear and immediate danger to the public health and safety or to the environment. The Environmental Quality Commission may develop rules to carry out the intent of this subsection. [1991 c.721 Â§5; 2003 c.654 Â§5]

Â Â Â Â Â  466.069 Hazardous Waste Technical Assistance Fund; uses; limitations. (1) The Hazardous Waste Technical Assistance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the Hazardous Waste Technical Assistance Fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys in the Hazardous Waste Technical Assistance Fund are continuously appropriated to the Department of Environmental Quality to implement ORS 466.068.

Â Â Â Â Â  (3) The department may not expend more than 15 percent of the moneys in the fund to pay for the departmentÂs administrative and personnel costs in implementing ORS 466.068. [2003 c.654 Â§2]

Â Â Â Â Â  466.070 Standards for rules. (1) In adopting rules under ORS 466.020 regulating the disposal of hazardous wastes, including, but not limited to, rules for the operation and maintenance of hazardous waste disposal sites, the Environmental Quality Commission shall provide for the highest and best practicable disposal of the hazardous wastes in a manner that will minimize:

Â Â Â Â Â  (a) The possibility of a dangerous uncontrolled reaction, the release of leachate, noxious gases or odors, fire, explosion or the discharge of the hazardous wastes; and

Â Â Â Â Â  (b) The amount of land used for burial of the hazardous wastes.

Â Â Â Â Â  (2) The Department of Environmental Quality shall investigate and analyze in detail the disposal methods and procedures required to be adopted by rule under ORS 466.020 and subsection (1) of this section and shall report its findings and recommendations to the commission. [Formerly 459.442]

Â Â Â Â Â  466.075 Rules for generators of hazardous waste. (1) The Environmental Quality Commission may, by rule, require generators of hazardous waste to:

Â Â Â Â Â  (a) Identify themselves to the Department of Environmental Quality, list the location and general characteristics of their activity and name the hazardous waste generated;

Â Â Â Â Â  (b) Keep records that accurately identify the quantities of such hazardous waste, the constituents thereof, the disposition of such waste and waste minimization activities;

Â Â Â Â Â  (c) Furnish information on the chemical composition of such hazardous waste to persons transporting, treating, storing or disposing of such waste;

Â Â Â Â Â  (d) Use a department approved manifest system to assure that all such hazardous waste generated is destined for treatment, storage or disposal in treatment, storage or disposal facilities (other than facilities on the premises where the waste is generated) which are operating pursuant to lawful authority;

Â Â Â Â Â  (e) Submit reports to the department setting out quantities of hazardous waste generated during a given time period, the disposition of all such waste and waste minimization activities;

Â Â Â Â Â  (f) Comply with specific waste management standards; and

Â Â Â Â Â  (g) Minimize the amount or toxicity of hazardous waste generated.

Â Â Â Â Â  (2) The generator of a hazardous waste shall be allowed to store a hazardous waste produced by that generator on the premises of that generator for a term not to exceed that set by rule without obtaining a hazardous waste storage site permit. This shall not relieve any generator from complying with any other rule or standard regarding storage of hazardous waste.

Â Â Â Â Â  (3) The commission by rule may exempt certain classes or types of hazardous waste generators from part or all of the requirements upon generators adopted by the commission. Such an exemption can only be made if the commission finds that, because of the quantity, concentration, methods of handling or use of a hazardous waste, such a class or type of generator is not likely either:

Â Â Â Â Â  (a) To cause or significantly contribute to an increase in serious irreversible or incapacitating reversible illness; or

Â Â Â Â Â  (b) To pose a substantial present or potential threat to human health or the environment.

Â Â Â Â Â  (4) The commission by rule may provide for a special permit for the treatment of hazardous waste on the premises of a generator. Such a special permit may be established only if such treatment has no major adverse impact on:

Â Â Â Â Â  (a) Public health and safety; or

Â Â Â Â Â  (b) The environment of adjacent lands. [Formerly 459.445; 1987 c.540 Â§7]

Â Â Â Â Â  466.077 Fee for generators of hazardous waste to obtain identification number. (1) Generators of hazardous waste who are required to obtain a United States Environmental Protection Agency identification number from the Department of Environmental Quality pursuant to 40 C.F.R. 262.12 shall pay to the department a one-time processing fee of $200 at the time of submitting an application for the identification number.

Â Â Â Â Â  (2) Fees paid under this section are continuously appropriated to the department to pay the costs of implementing ORS 466.005 to 466.385. [2003 c.654 Â§3]

Â Â Â Â Â  466.080 Rules for transportation of hazardous waste. In adopting rules governing transportation of any hazardous wastes for which a permit is required, the Department of Transportation or the State Department of Agriculture must consult with and consider the recommendations of the Department of Environmental Quality prior to the adoption of any such rules. Transporters shall be required to deliver hazardous wastes to a site named in the manifest provided for in ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, or to an alternative site approved by the department. [Formerly 459.450; 1993 c.422 Â§22]

Â Â Â Â Â  466.085 [Formerly 459.455; repealed by 1987 c.540 Â§53 (466.086 enacted in lieu of 466.085)]

Â Â Â Â Â  466.086 Gaining federal authorization; rules. (1) The Environmental Quality Commission and the Department of Environmental Quality are authorized to perform or cause to be performed any act necessary to gain interim and final authorization of a hazardous waste regulatory program under the provisions of the Federal Resource Conservation and Recovery Act, P.L. 94-580 and the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616 as amended, and federal regulations and interpretive and guidance documents issued pursuant to the Federal Resource Conservation and Recovery Act.

Â Â Â Â Â  (2) The commission may adopt, amend or repeal any rule or license and the commission or department may enter into any agreement necessary to implement this section. [1987 c.540 Â§54 (enacted in lieu of 466.085)]

Â Â Â Â Â  466.090 Inspection and copying of records authorized; exceptions. (1) Except as provided in subsection (2) of this section, any information filed or submitted pursuant to ORS 466.005 to 466.385 and 466.992 shall be made available for public inspection and copying during regular office hours of the Department of Environmental Quality at the expense of any person requesting copies.

Â Â Â Â Â  (2) Unless classified by the Director of the Department of Environmental Quality as confidential, any records, reports or information obtained under ORS 466.005 to 466.385 and 466.992 shall be available to the public. Upon a showing satisfactory to the director by any person that records, reports or information, or particular parts thereof, if made public, would divulge methods or processes entitled to protection as trade secrets of such person, the director shall classify as confidential such record, report or information, or particular part thereof. However, such record, report or information may be disclosed to other officers, employees or authorized representatives of the state concerned with carrying out ORS 466.005 to 466.385 and 466.992 or when relevant in any proceeding under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) Records, reports and information obtained or used by the department or the Environmental Quality Commission in administering the state hazardous waste program under ORS 466.005 to 466.385 and 466.992 shall be available to the United States Environmental Protection Agency and the federal Agency for Toxic Substances and Disease Registry, upon request. If the records, reports or information has been submitted to the state under a claim of confidentiality, the state shall make that claim of confidentiality to the Environmental Protection Agency and the Agency for Toxic Substances and Disease Registry for the requested records, reports or information. The federal agencies shall treat the records, reports or information that is subject to the confidentiality claim as confidential in accordance with applicable federal law. [Formerly 459.460; 1987 c.540 Â§8]

Â Â Â Â Â  466.095 Hazardous waste to be stored or treated at permitted site; exemptions. (1) Except as provided in ORS 466.075 (2), no person shall:

Â Â Â Â Â  (a) Store a hazardous waste anywhere in this state except at a permitted hazardous waste treatment, storage or disposal site;

Â Â Â Â Â  (b) Establish, construct or operate a hazardous waste storage site in this state without obtaining a hazardous waste storage site permit issued pursuant to ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992; or

Â Â Â Â Â  (c) Establish, construct or operate a hazardous waste treatment site in this state without obtaining a hazardous waste treatment site permit issued under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (2) The Environmental Quality Commission may exempt certain classes of hazardous waste storage or treatment sites from part or all of the permitting requirements for these sites. Such an exemption can only be made if the commission finds that, because of the quantity, concentration or type of waste or duration of storage, such a class of storage or treatment site is not likely to endanger the public health, welfare or safety or the environment.

Â Â Â Â Â  (3) If the Director of the Department of Environmental Quality finds an emergency condition to exist, the director may authorize the short-term storage or treatment of a hazardous waste anywhere in the state as long as such temporary storage or treatment shall not constitute a hazard to public health, welfare or safety or to the environment. [Formerly 459.505; 1987 c.540 Â§9; 1993 c.422 Â§23]

Â Â Â Â Â  466.100 Disposal of waste restricted; permit required. (1) Except as provided in subsection (3) of this section, no person shall dispose of any hazardous waste anywhere in this state except at a hazardous waste disposal site permitted pursuant to ORS 466.110 to 466.170.

Â Â Â Â Â  (2) No person shall establish, construct or operate a disposal site without a permit therefor issued pursuant to ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) The Department of Environmental Quality may authorize disposal of specified hazardous wastes at specified solid waste disposal sites operating under department permit issued pursuant to ORS 459.205 to 459.385. Such authorization may be granted only under procedures approved by the Environmental Quality Commission, which shall include a determination by the department that such disposal will not pose a threat to public health, welfare or safety or to the environment. [Formerly 459.510; 1987 c.540 Â§21; 1993 c.560 Â§103]

Â Â Â Â Â  466.105 Duties of permittee. Each hazardous waste storage or treatment site permittee shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (1) Maintain records of any hazardous waste identified pursuant to provisions of ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992 which is stored or treated at the site and the manner in which such waste was stored or treated, transported and disposed of.

Â Â Â Â Â  (2) Report periodically to the Department of Environmental Quality on types and volumes of wastes received, their manner of disposition and waste minimization activities for any hazardous waste generated on the premises.

Â Â Â Â Â  (3) Participate in the manifest system designed by the department.

Â Â Â Â Â  (4) Maintain current contingency plans to minimize damage from spillage, leakage, explosion, fire or other accidental or intentional event.

Â Â Â Â Â  (5) Maintain sufficient liability insurance or equivalent financial assurance in such amounts as determined by the department to be reasonably necessary to protect the environment and the health, safety and welfare of the people of this state.

Â Â Â Â Â  (6) Assure that all personnel who are employed by the permittee are trained in proper procedures for handling, transfer, transport, treatment and storage of hazardous waste including, but not limited to, familiarization with all contingency plans.

Â Â Â Â Â  (7) Maintain other plans and exhibits and take other actions pertaining to the site and its operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment.

Â Â Â Â Â  (8) Restore, to the extent reasonably practicable, the site to its original condition when use of the area is terminated.

Â Â Â Â Â  (9) Maintain a cash bond or other equivalent financial assurance in the name of the state in an amount estimated by the department to be sufficient to cover any costs of closing the site, including corrective actions, and monitoring it or providing for its security after closure and to secure performance of all permit requirements. The financial assurance shall remain available for the duration of the permit and until the site is closed, except to the extent it is released or modified by the department.

Â Â Â Â Â  (10) Provide corrective action, including corrective action within the facility or beyond the facility boundary when determined by the department to be necessary to protect public health, welfare, safety or the environment, for all releases of hazardous wastes or constituents of hazardous waste, occurring from locations within the facility or originating within the facility and releasing beyond the facility boundary, regardless of the time the hazardous waste was placed at the facility. The department shall provide to the permittee a written directive for the necessary corrective action. [Formerly 459.517; 1987 c.540 Â§10; 1993 c.422 Â§24]

Â Â Â Â Â  466.107 Action under ORS 466.105 against guarantor. (1) If a permittee is in bankruptcy, reorganization, or arrangement under the Federal Bankruptcy Code or if, with reasonable diligence, jurisdiction in any state court or any federal court cannot be obtained over a permittee likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility is required under ORS 466.105 (5) and (9) may be asserted directly against the guarantor providing the evidence of financial responsibility. In an action under this section, the guarantor shall be entitled to all rights and defenses that would have been available to the permittee if the action had been brought against the permittee and that would have been available to the guarantor if the action had been brought against the guarantor by the permittee.

Â Â Â Â Â  (2) The total liability of any guarantor shall be limited to the aggregate amount the guarantor has provided as evidence of financial responsibility to the permittee under ORS 466.105 (5) or (9). Nothing in this section shall be construed to limit any other state or federal statutory, constructual or common law liability of a guarantor to a permittee including, but not limited to, the liability of a guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim.

Â Â Â Â Â  (3) As used in this section, ÂguarantorÂ means any person other than the permittee, who provides evidence of financial responsibility for a permittee under ORS 466.105 (5) or (9). [1987 c.540 Â§3]

Â Â Â Â Â  466.110 Application; form. (1) The Department of Environmental Quality shall furnish an application form to anyone who wishes to operate a hazardous waste storage or treatment site.

Â Â Â Â Â  (2) In addition to information requested on the application form, the department shall also require the submission of such information relating to the construction, development or establishment of a proposed hazardous waste storage or treatment site and facilities to be operated in conjunction therewith and such additional information, data and reports as it deems necessary to make a decision on granting or denying a license. [Formerly 459.535; 1987 c.540 Â§22]

Â Â Â Â Â  466.115 Required application information. Permit applications submitted to the Department of Environmental Quality for managing, operating, constructing, developing or establishing a hazardous waste disposal site must contain the following:

Â Â Â Â Â  (1) The management program for the operation of the site, including the person to be responsible for the operation of the site and a resume of the qualifications of the person, the proposed method of disposal, the proposed method of pretreatment or decontamination upon the site, if any, and the proposed emergency measures to be provided at such site.

Â Â Â Â Â  (2) A description of the size and type of facilities to be constructed upon the site, including the height and type of fencing to be used, the size and construction of structures or buildings, warning signs, notices and alarms to be used, the type of drainage and waste treatment facilities and maximum capacity of such facilities, the location and source of each water supply to be used and the location and the type of fire control facilities to be provided at such site.

Â Â Â Â Â  (3) A preliminary engineering sketch and flow chart showing proposed plans and specifications for the construction and development of the site and the waste treatment and water supply facilities, if any, to be used at such site.

Â Â Â Â Â  (4) The exact location and place where the applicant proposes to operate and maintain the site, including the legal description of the lands included within such site.

Â Â Â Â Â  (5) A preliminary geologistÂs survey report indicating land formation, location of water resources and direction of the flows thereof and the opinion of the geologist relating to possible sources of contamination of such water resources.

Â Â Â Â Â  (6) The names and addresses of the applicantÂs current or proposed insurance carriers, including copies of insurance policies then in effect. [Formerly 459.540; 1987 c.540 Â§23]

Â Â Â Â Â  466.120 Required application information to operate site. Applications for a permit to operate a hazardous waste storage or treatment site shall include at a minimum:

Â Â Â Â Â  (1) The name and address of the applicant and the exact location of the proposed storage or treatment site.

Â Â Â Â Â  (2) Estimates with respect to compositions, quantities and concentrations of any hazardous waste identified under ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, and the time, frequency or rate at which such hazardous waste may be received, stored, treated, transported or disposed.

Â Â Â Â Â  (3) A description of the operational plan for the site, including handling methods, storage or treatment methods, hours and days of operation and a preliminary engineering sketch showing layout of the site, location of water supply and drainage facilities and traffic flow.

Â Â Â Â Â  (4) A description of security measures at the site including, but not limited to, type, height and location of fencing, manner for controlling access to the site, alarm systems and warning signs.

Â Â Â Â Â  (5) The name of any person who will be responsible for managing the operation of the site and a statement of the qualifications of such persons.

Â Â Â Â Â  (6) The name of the liability insurance carrier who will provide coverage required in ORS 466.105. [Formerly 459.545; 1987 c.540 Â§24; 1993 c.422 Â§25]

Â Â Â Â Â  466.125 Notice of hearings on applications. (1) Prior to holding hearings on a hazardous waste disposal site permit application, the Environmental Quality Commission shall cause notice to be given in the county or counties where the proposed site is located in a manner reasonably calculated to notify interested and affected persons of the permit application.

Â Â Â Â Â  (2) The notice shall contain information regarding the approximate location of the site and the type and amount of materials intended for disposal at such site, and shall fix a time and place for a public hearing. In addition, the notice shall contain a statement that any person interested in or affected by the proposed site shall have opportunity to testify at the hearing. [Formerly 459.550; 1987 c.540 Â§25]

Â Â Â Â Â  466.130 Public hearing in areas of proposed site required. The Environmental Quality Commission shall conduct a public hearing in the county or counties where a proposed hazardous waste disposal site is located and may conduct hearings at such other places as the Department of Environmental Quality considers suitable. At the hearing the applicant may present the application and the public may appear or be represented in support of or in opposition to the application. [Formerly 459.560]

Â Â Â Â Â  466.135 Recommendations by state agencies on applications; effect. Upon receipt of an application for a hazardous waste disposal site permit, the Department of Environmental Quality shall cause copies of the application to be sent to affected state agencies, including the Department of Human Services, the Public Utility Commission, the State Fish and Wildlife Commission and the Water Resources Director. Each agency shall respond by making a recommendation as to whether the permit application should be granted. If the Department of Human Services recommends against granting the permit, the Environmental Quality Commission must refuse to issue the permit. Recommendation from other agencies shall be considered as evidence in determining whether to grant the permit. [Formerly 459.570; 1987 c.540 Â§26]

Â Â Â Â Â  466.140 Review of applications; issuance. (1) The Department of Environmental Quality shall examine and review all hazardous waste disposal site permit applications submitted to it and make such investigations as it considers necessary, and make a recommendation to the Environmental Quality Commission as to whether to issue the permit.

Â Â Â Â Â  (2) After reviewing the departmentÂs recommendations under subsection (1) of this section, the commission shall decide whether or not to issue the permit. It shall cause notice of its decision to be given to the applicant by certified mail at the address designated in the application. The decision of the commission is subject to judicial review under ORS 183.480. [Formerly 459.580; 1987 c.540 Â§27]

Â Â Â Â Â  466.145 Review of treatment applications; issuance. (1) The Department of Environmental Quality shall review and cause to be investigated all hazardous waste treatment site permit applications submitted to it.

Â Â Â Â Â  (2) After reviewing and investigating the application, the department shall decide whether or not to issue the permit. It shall cause notice of its decision to be given to the applicant by certified mail at the address designated in the application. The decision of the department is subject to review by the Environmental Quality Commission under the provisions of ORS chapter 183 governing contested cases. [Formerly 459.585; 1987 c.540 Â§28]

Â Â Â Â Â  466.150 Permit requirements. Each hazardous waste disposal site permittee under ORS 466.005 to 466.385 and 466.992 shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (1) Proceed expeditiously with and complete the project in accordance with the plans and specifications approved therefor pursuant to ORS 466.005 to 466.385 and 466.992 and the rules adopted thereunder.

Â Â Â Â Â  (2) Commence operation, management or supervision of the hazardous waste disposal site on completion of the project and not to permanently discontinue such operation, management or supervision of the site without the approval of the Department of Environmental Quality.

Â Â Â Â Â  (3) Maintain sufficient liability insurance or equivalent financial assurance in such amounts as determined by the department to be reasonably necessary to protect the environment, and the health, safety and welfare of the people of this state.

Â Â Â Â Â  (4) Establish emergency procedures and safeguards necessary to prevent accidents and reasonably foreseeable risks.

Â Â Â Â Â  (5) Restore, to the extent reasonably practicable, the site to its original condition when use of the area is terminated as a site.

Â Â Â Â Â  (6) Maintain a cash bond or other equivalent financial assurance in the name of the state and in an amount estimated by the department to be sufficient to cover any costs of closing the site, including corrective actions, and monitoring it or providing for its security after closure and to secure performance of permit requirements. The financial assurance shall remain in effect for the duration of the permit and until the end of the post-closure period, except as the assurance may be released or modified by the department.

Â Â Â Â Â  (7) Report periodically on the volume of material received at the site, the fees collected therefor and waste minimization activities for any hazardous waste generated on the premises.

Â Â Â Â Â  (8) Maintain other plans and exhibits and take other actions pertaining to the site and its operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment. [Formerly 459.590; 1987 c.284 Â§1; 1987 c.540 Â§11; 1999 c.740 Â§5]

Â Â Â Â Â  466.153 Exemption from state or local laws for sale or deeding of land. The requirements of ORS chapters 92, 195 and 197 and other state and local laws for the sale or deeding of land do not apply to:

Â Â Â Â Â  (1) Any portion of a hazardous waste disposal site deeded to the state as a condition of issuance of a hazardous waste disposal site license under ORS 466.150 (1) (1985 Replacement Part) that the state deeds back to the licensee.

Â Â Â Â Â  (2) Any real property deeded to the state as a condition of issuance of a PCB disposal facility license under ORS 466.320 (1) (1985 Replacement Part) that the state deeds back to the licensee. [1987 c.284 Â§5 and 1987 c.540 Â§55]

Â Â Â Â Â  Note: 466.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 466 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  466.155 Acquisition by condemnation. The Environmental Quality Commission may acquire real property for the disposal of hazardous wastes by instituting condemnation proceedings therefor to be conducted in accordance with ORS chapter 35. [Formerly 459.595]

Â Â Â Â Â  466.160 Site permit fees; disposition; withdrawal by permittee. (1) The hazardous waste treatment, storage or disposal site permit shall require a fee based either on the volume of material accepted at the site or a percentage of the fee collected, or both. The fees shall be calculated in amounts estimated to produce over the site use period a sum sufficient to:

Â Â Â Â Â  (a) Secure performance of permit requirements;

Â Â Â Â Â  (b) Close the site;

Â Â Â Â Â  (c) Provide for any monitoring or security of the site after closure; and

Â Â Â Â Â  (d) Provide for any remedial action by the state necessary after closure to protect the public health, welfare and safety and the environment.

Â Â Â Â Â  (2) The amount so paid shall be held in a separate account and when the amount paid in by the permittee together with the earnings thereon equals the amount of the financial assurance required under ORS 466.150 (6), the permittee shall be allowed to withdraw the financial assurance.

Â Â Â Â Â  (3) If the site is closed before the fees reach an amount equal to the financial assurance, appropriate adjustment shall be made and the reduced portion of the financial assurance may be withdrawn. [Formerly 459.600; 1987 c.284 Â§3; 1987 c.540 Â§12]

Â Â Â Â Â  466.165 Annual fees; use. (1) An annual fee may be required of every generator, air or water transporter and permittee under ORS 466.005 to 466.385 and 466.992. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate, less any federal funds budgeted therefor by legislative action, to carry on the monitoring, inspection and surveillance program established under ORS 466.195 and to cover related administrative costs.

Â Â Â Â Â  (2) A generator assessed an annual fee established under subsection (1) of this section shall pay only that part of the annual fee that exceeds the amount paid in the previous calendar year under ORS 465.375 (3).

Â Â Â Â Â  (3) A generator assessed an annual fee under subsection (1) of this section shall pay to the Department of Environmental Quality, as part of the annual fee, an annual hazardous waste generation fee of $110 per metric ton of waste generated during the year. Notwithstanding the amount of waste generated during the year, the hazardous waste generation fee paid under this subsection may not exceed $27,500.

Â Â Â Â Â  (4) The limitation on the hazardous waste generation fee in subsection (3) of this section does not apply to late charges assessed by the department for failure to pay the hazardous waste generation fee by the due date.

Â Â Â Â Â  (5) Fees collected under this section are continuously appropriated to the department to pay the cost of carrying on the monitoring, inspection and surveillance program under ORS 466.195 and related administrative costs. [Formerly 459.610; 1987 c.540 Â§29; 1991 c.721 Â§3; 2003 c.654 Â§6]

Â Â Â Â Â  466.168 Annual fee for used oil processor. The Environmental Quality Commission may require every used oil processor to pay an annual fee. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate to carry out used oil processor technical assistance, monitoring and inspections necessary to implement the used oil management requirements adopted by the commission under ORS 459A.590 and 466.086. [1997 c.576 Â§4]

Â Â Â Â Â  Note: 466.168 was added to and made a part of 466.005 to 466.385 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  466.170 Revocation of permit; judicial review. The Environmental Quality Commission may revoke any permit issued under ORS 466.005 to 466.385 and 466.992 after public hearing upon a finding that the permittee has violated any provision of ORS 466.005 to 466.385 and 466.992 or rules adopted pursuant thereto or any material condition of the permit, subject to review under ORS chapter 183. [Formerly 459.620; 1987 c.540 Â§30]

Â Â Â Â Â  466.175 Disposition of site or facility after revocation; acquisition of site by department. (1) If the Environmental Quality Commission revokes a permit under ORS 466.170, the commission may:

Â Â Â Â Â  (a) Close an existing hazardous waste disposal site or facility; or

Â Â Â Â Â  (b) Direct the Department of Environmental Quality to acquire an existing facility or site for the disposal, storage or treatment of hazardous waste according to the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) The department may, upon direction of the commission and upon payment of just compensation, acquire and own an existing facility or site for use in the disposal, storage or treatment of hazardous waste. In order to secure such a site, the commission may modify or waive any of the requirements of ORS chapter 459 and ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, but not ORS 469.375 or 469.525, if it finds that such waiver or modification:

Â Â Â Â Â  (a) Is necessary to make operation of the facility or site economically feasible; and

Â Â Â Â Â  (b) Will not endanger the public health and safety or the environment. [Formerly 459.635; 1987 c.540 Â§31; 1993 c.422 Â§26; 1993 c.560 Â§104]

Â Â Â Â Â  466.180 Department authority to limit storage, disposal or treatment. (1) The Department of Environmental Quality may limit, prohibit or otherwise restrict the storage, treatment or disposal of any hazardous waste if appropriate to protect public health, welfare or safety or the environment or to prolong the useful life of a hazardous waste disposal site.

Â Â Â Â Â  (2) The department shall monitor the origin and volume of hazardous waste received at a hazardous waste treatment or disposal site and may curtail or reduce the volume of the wastes that may be accepted for disposal as necessary to prolong the useful life of the site.

Â Â Â Â Â  (3) The department may restrict or prohibit the disposal of nonhazardous liquid waste in a hazardous waste disposal site. [Formerly 459.640; 1987 c.540 Â§13]

Â Â Â Â Â  466.185 Investigation upon complaint; hearings; orders. (1) The Department of Environmental Quality shall investigate any complaint made to it by any person that the operation of any generator, air or water transporter or hazardous waste disposal, storage or treatment site is unsafe or that the operation is in violation of the provisions of ORS 466.005 to 466.385 and 466.992 or the rules adopted under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (2) If, after making an investigation under subsection (1) of this section, the department is satisfied that sufficient grounds exist to justify a hearing upon the complaint, it shall give 10 daysÂ written notice of the time and place of the hearing and the matters to be considered at the hearing. A copy of the complaint shall be furnished by the department to the respondent. Both the complainant and the respondent are entitled to be heard, produce evidence and offer exhibits and to require the attendance of witnesses at the hearing.

Â Â Â Â Â  (3) An administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 shall hear the matter. Within 30 days after the date of the hearing and after considering all evidence and testimony submitted, the Environmental Quality Commission shall make a specific order as it considers necessary. Any order issued by the commission under this subsection shall be subject to judicial review in the manner provided by ORS 183.480 for judicial review of orders in contested cases. The costs of reporting and of transcribing the hearing for the purpose of judicial review shall be paid by the party seeking judicial review. [Formerly 459.650; 1987 c.540 Â§32; 1999 c.849 Â§Â§93,94; 2003 c.75 Â§39]

Â Â Â Â Â  466.190 Investigation upon motion of department; findings and orders. (1) Whenever the Department of Environmental Quality believes that the operation of any hazardous waste generator, air or water transporter or disposal, storage or treatment site is unsafe, or in violation of ORS 466.005 to 466.385 and 466.992 or not in compliance with rules or orders, the department may, upon its own motion, investigate the operation of the site.

Â Â Â Â Â  (2) The department may, after it has made an investigation under subsection (1) of this section, without notice and hearing, make such findings and orders as it considers necessary from the results of its investigation.

Â Â Â Â Â  (3) The findings and orders made by the department under subsection (2) of this section may:

Â Â Â Â Â  (a) Require changes in operations conducted, practices utilized and operating procedures found to be in violation of ORS 466.005 to 466.385 and 466.992 or the rules adopted thereunder.

Â Â Â Â Â  (b) Require compliance with the provisions of the permit.

Â Â Â Â Â  (4) The department shall deliver a certified copy of all orders issued by it under subsection (2) of this section to the respondent or the respondentÂs duly authorized representative at the address furnished to the department in the permit application. The order shall take effect 20 days after the date of its issuance, unless the respondent requests a hearing on the order before the Environmental Quality Commission before the 20-day period has expired. The request for a hearing shall be submitted in writing and shall include the reasons for requesting the hearing. At the conclusion of the hearing, the commission may affirm, modify or reverse the original order.

Â Â Â Â Â  (5) All hearings before the commission shall be in compliance with applicable provisions of ORS chapter 183. Judicial review of all orders entered after hearing or where no hearing is requested shall be in accordance with the applicable provisions of ORS chapter 183 for judicial review of contested cases. [Formerly 459.660; 1987 c.540 Â§33]

Â Â Â Â Â  466.195 Monitoring and surveillance program; inspection. (1) The Department of Environmental Quality shall establish and operate a monitoring, inspection and surveillance program over all hazardous waste generators, air or water transporters and disposal, storage and treatment sites or may contract with any qualified public or private agency to do so.

Â Â Â Â Â  (2) Any person who generates, stores, treats, transports, disposes of or otherwise handles or has handled hazardous waste, shall upon request of any officer, employee or representative of the department, furnish information relating to such waste and permit such person at all reasonable times to have access to and to copy all records relating to such waste.

Â Â Â Â Â  (3) For the purposes of enforcing the provisions of ORS 466.005 to 466.385, any officer, employee or representative of the department may:

Â Â Â Â Â  (a) Enter at reasonable times any establishment or other place where hazardous waste is or has been generated, stored, treated, disposed of or transported from; and

Â Â Â Â Â  (b) Inspect and obtain samples from any person of any such waste and samples of any containers or labeling for such waste. [Formerly 459.670; 1987 c.540 Â§14]

Â Â Â Â Â  466.200 Procedure for emergencies. (1) Whenever, in the judgment of the Department of Environmental Quality from the results of monitoring or surveillance of operation of any generator, air or water transporter or hazardous waste disposal, storage or treatment site, there is reasonable cause to believe that a clear and immediate danger to the public health, welfare or safety or to the environment exists from the continued operation of the site, without hearing or prior notice, the department shall order the operation of the site halted by service of the order on the site superintendent.

Â Â Â Â Â  (2) Within 24 hours after the order is served, the department must appear in the appropriate circuit court to petition for the equitable relief required to protect the public health, welfare or safety or the environment and may begin proceedings to revoke the permit if grounds for revocation exist. [Formerly 459.680; 1987 c.540 Â§34]

Â Â Â Â Â  466.205 Liability for improper disposal of waste; costs; lien for department expenditures. (1) Any person owning a facility which generates, treats, stores or disposes of and any person having the care, custody or control of a hazardous waste or a substance which would be a hazardous waste except for the fact that it is not discarded, useless or unwanted, who causes or permits any disposal of such waste or substance in violation of law or otherwise than as reasonably intended for normal use or handling of such waste or substance, including but not limited to accidental spills thereof, shall be liable for the damages to person or property, public or private, caused by such disposition.

Â Â Â Â Â  (2) It shall be the obligation of such person to collect, remove or treat such waste or substance immediately, subject to such direction as the Department of Environmental Quality may give.

Â Â Â Â Â  (3) If such person fails to collect, remove or treat such waste or substance when under an obligation to do so as provided by subsection (2) of this section, the department is authorized to take such actions as are necessary to collect, remove or treat such waste or substance.

Â Â Â Â Â  (4) The Director of the Department of Environmental Quality shall keep a record of all necessary expenses incurred in carrying out any cleanup projects or activities authorized under subsection (3) of this section, including reasonable charges for services performed and equipment and materials utilized.

Â Â Â Â Â  (5) Any person who fails to collect, remove or treat such waste or substance immediately, when under an obligation to do so as provided in subsection (2) of this section, shall be responsible for the necessary expenses incurred by the state in carrying out a cleanup project or activity authorized under subsections (3) and (4) of this section.

Â Â Â Â Â  (6) If the amount of state-incurred expenses under subsections (3) and (4) of this section are not paid to the department within 15 days after receipt of notice that such expenses are due and owing, the Attorney General, at the request of the director, shall bring an action in the name of the State of Oregon in any court of competent jurisdiction to recover the amount specified in the final order of the director.

Â Â Â Â Â  (7) All expenditures covered by this section and all penalties and damages for which a person is liable to the state under this chapter and ORS chapter 465 shall constitute a lien upon any real and personal property owned by such person.

Â Â Â Â Â  (8) The department shall file a claim of lien on real property to be charged with a lien under subsection (7) of this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under subsection (7) of this section with the Secretary of State. The lien shall attach and become enforceable on the date of such filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to perform the cleanup or disposal, compliance and corrective action and pay penalties and damages as required.

Â Â Â Â Â  (9) A lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of other liens.

Â Â Â Â Â  (10) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which the person is liable under the provisions of this chapter. [Formerly 459.685; 1987 c.540 Â§15]

Â Â Â Â Â  466.208 Requirement to reimburse department for costs associated with implementing corrective action. In accordance with the rules adopted by the Environmental Quality Commission under ORS 466.045 (5), the permittee, owner or operator shall be responsible for reimbursing the Department of Environmental Quality for the costs of the department associated with the implementation of corrective action. [1997 c.576 Â§3]

Â Â Â Â Â  466.210 Actions or proceedings to enforce compliance. Whenever it appears to the Department of Environmental Quality that any person is engaged or about to engage in any acts or practices which constitute a violation of ORS 466.005 to 466.385 and 466.992 or the rules and orders adopted thereunder or of the terms of the permit, without prior administrative hearing, the department may institute actions or proceedings for legal or equitable remedies to enforce compliance therewith or to restrain further violations thereof. [Formerly 459.690; 1987 c.540 Â§35]

Â Â Â Â Â  466.215 Post-closure permit for disposal site; rules; fee. (1) At the time a hazardous waste disposal site is closed, the person permitted under ORS 466.110 to 466.170 to operate the site, must obtain a post-closure permit from the Department of Environmental Quality.

Â Â Â Â Â  (2) A post-closure permit issued under this section must be maintained until the end of the post-closure period established by the Environmental Quality Commission by rule.

Â Â Â Â Â  (3) In order to obtain a post-closure permit the permittee must provide post-closure care which shall include at least the following:

Â Â Â Â Â  (a) Monitoring and security of the hazardous waste disposal site; and

Â Â Â Â Â  (b) Any remedial action necessary to protect the environment and the public health, welfare and safety.

Â Â Â Â Â  (4) The commission may by rule establish a post-closure permit application fee. [Formerly 459.695; 1987 c.540 Â§36]

Â Â Â Â Â  466.225 Monitoring site; access. (1) If the Department of Environmental Quality determines that the presence of hazardous waste at a facility or site at which hazardous waste is or has been stored, treated or disposed of, or that the release of hazardous waste from a hazardous waste storage, treatment or disposal facility or site may present a substantial hazard to human health or the environment, the department may order the owner or operator of the facility or site to conduct any monitoring, testing, analysis and reporting as the department considers necessary to determine the nature and extent of the hazard.

Â Â Â Â Â  (2) If a facility or site is not in operation at the time a determination is made under subsection (1) of this section and the department finds that the owner of the facility or site could not reasonably be expected to have actual knowledge of the presence of hazardous waste at the facility or site and of its potential for release, the department may order the most recent previous owner or operator of the facility or site, who could most reasonably be expected to have such actual knowledge, to carry out the actions required in subsection (1) of this section.

Â Â Â Â Â  (3) Within 30 days after the department issues an order under subsection (1) or (2) of this section, the person to whom the order is issued shall submit to the department a proposal for carrying out the required monitoring, testing, analysis and reporting. The department may require the person to carry out the monitoring, testing, analysis and reporting described in the proposal and in any modifications to the proposal that the department considers necessary to determine the nature and extent of the hazard.

Â Â Â Â Â  (4) If the department determines that an owner or operator is not able to conduct monitoring, testing, analysis or reporting required under subsection (1) or (2) of this section in a manner satisfactory to the department, or if the department considers any such action carried out by an owner or operator to be unsatisfactory, or if the owner or operator fails to comply with the order, or if the department initially cannot determine that there is an owner or operator able to conduct such monitoring, testing, analysis or reporting, the department may:

Â Â Â Â Â  (a)(A) Conduct any monitoring, testing or analysis that the department considers reasonable to determine the nature and extent of the hazard associated with the facility or site; or

Â Â Â Â Â  (B) Authorize another state agency, local authority or person to conduct the necessary monitoring, testing or analysis; and

Â Â Â Â Â  (b) Require, by order, the owner or operator to reimburse the department, state agency, local authority or person for the costs of conducting the monitoring, testing or analysis.

Â Â Â Â Â  (5) The department may not require an owner or operator to reimburse the department for the costs of any action carried out by the department under subsection (4) of this section if the departmentÂs actions confirm the results of monitoring, testing, analyses or reporting conducted by an owner or operator under subsection (1) or (2) of this section.

Â Â Â Â Â  (6) Any order issued under this section shall be subject to the provisions set forth in ORS 466.190 and 466.200.

Â Â Â Â Â  (7) In order to carry out the provisions of this section, the owner or operator of the site or facility shall allow necessary access according to the requirements of ORS 466.195 to the department or any state agency, local authority or person conducting the monitoring, testing or analysis required under subsection (4)(a) of this section. [1987 c.540 Â§2]

(PCB Disposal Facilities)

Â Â Â Â Â  466.250 Definition of ÂPCB disposal facility.Â As used in ORS 466.250, 466.255 (2) and (3) and 466.260 to 466.350, ÂPCB disposal facilityÂ includes a facility for the treatment or disposal of PCB. [1985 c.670 Â§13]

Â Â Â Â Â  466.255 Disposal of PCB restricted; permit required for PCB disposal facility. (1) No new PCB disposal facility shall be constructed on or after January 1, 1985, without first complying with ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350.

Â Â Â Â Â  (2) No person shall treat or dispose of any PCB anywhere in this state except at a PCB disposal facility operating under a permit pursuant to ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350.

Â Â Â Â Â  (3) No person shall establish, construct or operate a PCB disposal facility without a permit therefor issued under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. [1985 c.670 Â§Â§14,43; 1987 c.540 Â§37]

Â Â Â Â Â  466.260 Duties of department. The Department of Environmental Quality shall:

Â Â Â Â Â  (1) Provide for the administration, enforcement and implementation of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 and may perform all functions necessary:

Â Â Â Â Â  (a) To regulate the operation and construction of a PCB disposal facility; and

Â Â Â Â Â  (b) For the permitting of a PCB disposal facility in consultation with the appropriate county governing body or city council.

Â Â Â Â Â  (2) Coordinate and supervise all functions of state and local governmental agencies engaged in activities subject to the provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. [1985 c.670 Â§15; 1987 c.540 Â§38]

Â Â Â Â Â  466.265 Rules for regulation of PCB disposal. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission shall:

Â Â Â Â Â  (1) Adopt rules and issue orders, including but not limited to establishing minimum requirements for the disposal of PCB, minimum requirements for operation, maintenance, monitoring, reporting and supervision of disposal facilities, and requirements and procedures for selection of such facilities.

Â Â Â Â Â  (2) Adopt rules and issue orders relating to the procedures of the Department of Environmental Quality with respect to hearings, filing of reports, submission of plans and the issuance, revocation and modification of permits issued under ORS 466.005 to 466.385. [1985 c.670 Â§16; 1987 c.158 Â§88; 1987 c.540 Â§39]

Â Â Â Â Â  466.270 Criteria for rules; study of disposal methods. (1) In adopting rules under ORS 466.265 regulating the disposal of PCB including, but not limited to, rules for the operation and maintenance of a PCB disposal facility, the Environmental Quality Commission shall provide for the best practicable disposal of the PCB in a manner that will minimize the possibility of adverse effects on the public health and safety or environment.

Â Â Â Â Â  (2) The Department of Environmental Quality shall investigate and analyze in detail the disposal methods and procedures required to be adopted by rule under subsection (1) of this section and ORS 466.265 and shall report its findings and recommendations to the commission. [1985 c.670 Â§17]

Â Â Â Â Â  466.275 Permit application for PCB disposal facility. Permit applications submitted to the Department of Environmental Quality for managing, operating, constructing, developing or establishing a PCB disposal facility must contain the following:

Â Â Â Â Â  (1) The management program for the operation of the facility including the person to be responsible for the operation of the facility and a resume of the personÂs qualifications, the proposed method of disposal, the proposed method of pretreatment or decontamination of the facility, if any, and the proposed emergency measures to be provided at the facility.

Â Â Â Â Â  (2) A description of the size and type of facility to be constructed, including the height and type of fencing to be used, the size and construction of structures or buildings, warning signs, notices and alarms to be used, the type of drainage and waste treatment facilities and maximum capacity of such facilities, the location and source of each water supply to be used and the location and the type of fire control facilities to be provided at the facility.

Â Â Â Â Â  (3) A preliminary engineering sketch and flow chart showing proposed plans and specifications for the construction and development of the disposal facility and the waste treatment and water supply facilities, if any, to be used at the facility.

Â Â Â Â Â  (4) The exact location and place where the applicant proposes to operate and maintain the PCB disposal facility, including the legal description of the lands included within the facility.

Â Â Â Â Â  (5) A geologistÂs survey report indicating land formation, location of water resources and direction of the flows thereof and the geologistÂs opinion relating to the potential of contamination of water resources including but not limited to possible sources of such contamination.

Â Â Â Â Â  (6) The names and addresses of the applicantÂs current or proposed insurance carriers, including copies of insurance policies then in effect. [1985 c.670 Â§18; 1987 c.540 Â§40]

Â Â Â Â Â  466.280 Copies of application to be sent to affected state agencies. Upon receipt of an application for a PCB disposal facility permit, the Department of Environmental Quality shall cause copies of the application to be sent to affected state agencies, including the Department of Human Services, the Public Utility Commission, the State Fish and Wildlife Commission and the Water Resources Director. Each agency shall respond within the period specified by the Department of Environmental Quality by making a written recommendation as to whether the permit application should be granted. Recommendation from other agencies shall be considered in determining whether to grant the permit. [1985 c.670 Â§19; 1987 c.540 Â§41]

Â Â Â Â Â  466.285 Notice of hearings on application. (1) Prior to holding hearings on a PCB disposal facility permit application, the Environmental Quality Commission shall cause notice to be given in the county or counties where the proposed facility is to be located in a manner reasonably calculated to notify interested and affected persons of the permit application.

Â Â Â Â Â  (2) The notice shall contain information regarding the approximate location of the facility and the type and amount of PCB intended for disposal at the facility, and shall fix a time and place for a public hearing. In addition, the notice shall contain a statement that any person interested in or affected by the proposed PCB disposal facility shall have opportunity to testify at the hearing. [1985 c.670 Â§20; 1987 c.540 Â§42]

Â Â Â Â Â  466.290 Public hearing in area of proposed facility required. The Environmental Quality Commission shall conduct a public hearing in the county or counties where a proposed PCB disposal facility is located and may conduct hearings at other places as the Department of Environmental Quality considers suitable. At the hearing the applicant may present the application and the public may appear or be represented in support of or in opposition to the application. [1985 c.670 Â§21]

Â Â Â Â Â  466.295 Examination of applications; recommendation to commission; decision as to issuance; notice to applicant. (1) At the close of the application period under ORS 466.040, the Department of Environmental Quality shall examine and review all PCB disposal facility permit applications submitted to the Environmental Quality Commission and make such investigations as the department considers necessary, and make a recommendation to the commission as to whether to issue the permit.

Â Â Â Â Â  (2) After reviewing the departmentÂs recommendations under subsection (1) of this section, the commission shall decide whether or not to issue the permit. It shall cause notice of its decision to be given to the applicant by certified mail at the address designated in the application. The decision of the commission is subject to judicial review under ORS 183.480. [1985 c.670 Â§22; 1987 c.540 Â§43]

Â Â Â Â Â  466.300 Restrictions on commission authority to issue permit. The Environmental Quality Commission may not issue a permit under ORS 466.295 for any facility designed to dispose of PCB by incineration unless:

Â Â Â Â Â  (1) The facility is also equipped to incinerate hazardous waste; and

Â Â Â Â Â  (2) The applicant has received all federal and state licenses and permits required to operate a hazardous waste incinerator. [1985 c.670 Â§23; 1987 c.540 Â§44]

Â Â Â Â Â  466.305 Investigation of complaints; hearing; order.(1) The Department of Environmental Quality shall investigate any complaint made to it by any person that the operation of any PCB disposal facility is unsafe or that the operation is in violation of a condition of the operatorÂs permit or any provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.340 or the rules adopted under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. Upon receiving a complaint, the department shall furnish a copy of the complaint to the person holding the permit to operate the PCB disposal facility.

Â Â Â Â Â  (2) If, after making an investigation under subsection (1) of this section, the department is satisfied that sufficient grounds exist to justify a hearing upon the complaint, it shall give 10 daysÂ written notice of the time and place of the hearing and the matters to be considered at the hearing. Both the complainant and the respondent are entitled to be heard, produce evidence and offer exhibits and to require the attendance of witnesses at the hearing.

Â Â Â Â Â  (3) An administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 shall hear the matter. Within 30 days after the date of the hearing and after considering all evidence and testimony submitted, the Environmental Quality Commission shall make a specific order as it considers necessary. Any order issued by the commission under this subsection shall be subject to judicial review in the manner provided by ORS 183.480 for judicial review of orders in contested cases. The costs of reporting and of transcribing the hearing for the purpose of judicial review shall be paid by the party seeking judicial review. [1985 c.670 Â§24; 1987 c.540 Â§45; 1999 c.849 Â§Â§96,97; 2003 c.75 Â§40]

Â Â Â Â Â  466.310 Monitoring, inspection and surveillance program; access to facility and records. The Department of Environmental Quality shall establish and operate a monitoring, inspection and surveillance program over all PCB disposal facilities or may contract with any qualified public or private agency other than the owner or permittee to do so. Owners and operators of a PCB disposal facility must allow necessary access to the PCB disposal facility and to its records, including those required by other public agencies, for the monitoring, inspection and surveillance program to operate. [1985 c.670 Â§25; 1987 c.540 Â§46]

Â Â Â Â Â  466.315 Procedure for emergency. (1) Whenever, in the judgment of the Department of Environmental Quality, there is reasonable cause to believe that a clear and immediate danger to the public health or safety or to the environment exists from the continued operation of the facility, without hearing or prior notice, the department shall order the operation of the facility halted by service of the order on the facility operator or an agent of the operator.

Â Â Â Â Â  (2) Within 24 hours after the order is served, the department must appear in the appropriate circuit court to petition for the equitable relief required to protect the public health or safety or the environment and may begin proceedings to revoke the permit if grounds for revocation exist. [1985 c.670 Â§26; 1987 c.540 Â§47]

Â Â Â Â Â  466.320 Conditions for holding permit. Each PCB disposal facility permittee under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (1) Proceed expeditiously with and complete the project in accordance with the plans and specifications approved and the rules adopted under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350.

Â Â Â Â Â  (2) Commence operation, management or supervision of the PCB disposal facility on completion of the project and not to permanently discontinue the operation, management or supervision of the facility without the approval of the Department of Environmental Quality.

Â Â Â Â Â  (3) Maintain sufficient liability insurance or equivalent financial assurance in such amounts as determined by the department to be reasonably necessary to compensate for damage to the public health and safety and environment.

Â Â Â Â Â  (4) Establish emergency procedures and safeguards necessary to prevent accidents and reasonably foreseeable risks.

Â Â Â Â Â  (5) Restore, to the extent reasonably practicable, the area of the facility to its original condition when use of the area is terminated as a facility.

Â Â Â Â Â  (6) Maintain a cash bond or other equivalent financial assurance in the name of the state and in an amount estimated by the department to be sufficient to cover any costs of closing the facility and monitoring it or providing for its security after closure, to secure performance of permit requirements and to provide for any remedial action by the state necessary to protect the public health and safety and the environment following facility closure. The financial assurance shall remain on deposit for the duration of the permit and until the end of the post-closure period, except as the assurance may be released or modified by the department.

Â Â Â Â Â  (7) Report periodically to the department on the volume and types of PCB received at the facility, their manner of disposition and the fees collected therefor.

Â Â Â Â Â  (8) Maintain other plans and exhibits pertaining to the facility and its operation as determined by the department to be reasonably necessary to protect the public health or safety or the environment.

Â Â Â Â Â  (9) Maintain records of any PCB identified under provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 which is stored, treated or disposed of at the facility and the manner in which the PCB was stored, treated, transported or disposed of. The records shall be retained for the period of time determined by the Environmental Quality Commission.

Â Â Â Â Â  (10) Assure that all personnel who are employed by the permittee are trained in proper procedures for handling, transfer, transport, treatment, disposal and storage of PCB including but not limited to familiarization with all contingency plans.

Â Â Â Â Â  (11) If disposal is by incineration, the facility must also incinerate a reasonable ratio of hazardous waste. [1985 c.670 Â§27; 1987 c.284 Â§2; 1987 c.540 Â§48]

Â Â Â Â Â  466.325 Annual fee. An annual fee may be required of every PCB disposal facility permittee under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate to carry on the monitoring, inspection and surveillance program established under ORS 466.310 and to cover related administrative costs. All such fees are continuously appropriated to the Department of Environmental Quality to pay the cost of the program under ORS 466.310. [1985 c.670 Â§28; 1987 c.540 Â§49]

Â Â Â Â Â  466.330 Acquisition by state of real property for disposal of PCB. The Environmental Quality Commission may acquire real property for the disposal of PCB by instituting condemnation proceedings therefor to be conducted in accordance with ORS chapter 35. [1985 c.670 Â§29]

Â Â Â Â Â  466.335 Consequences of revocation. (1) If the Environmental Quality Commission revokes a PCB disposal facility permit under ORS 466.170, the commission may:

Â Â Â Â Â  (a) Close the existing PCB disposal site or facility; or

Â Â Â Â Â  (b) Direct the Department of Environmental Quality to acquire an existing facility or site for the disposal or treatment of PCB according to the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) The department may, upon direction from the commission and after payment of just compensation, acquire and own an existing facility for use in the disposal of PCB. In order to secure such a facility, the commission may modify or waive any of the requirements of ORS chapter 459 and ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, but not ORS 469.375 or 469.525, if the commission finds that waiver or modification:

Â Â Â Â Â  (a) Is necessary to make operation of the facility economically feasible; and

Â Â Â Â Â  (b) Will not endanger the public health and safety or the environment. [1985 c.670 Â§30; 1987 c.540 Â§50; 1993 c.422 Â§27; 1993 c.560 Â§105]

Â Â Â Â Â  466.340 Restrictions on treatment or disposal of PCB at facility. (1) The Department of Environmental Quality may limit, prohibit or otherwise restrict the treatment or disposal of PCB at a disposal facility if appropriate to protect public health and safety or the environment.

Â Â Â Â Â  (2) The department shall monitor the origin and volume of PCB received at a disposal facility acquired and regulated under ORS 466.335, and may curtail or reduce the volume of the PCB that may be accepted for disposal as necessary to:

Â Â Â Â Â  (a) Protect public health and safety or the environment; or

Â Â Â Â Â  (b) Assure that the operation of the facility is economically feasible.

Â Â Â Â Â  (3) The department shall not accept any PCB at a disposal facility owned by the state from a state that is not a party to the Northwest Interstate Compact on Low-Level Radioactive Waste Management as set forth in ORS 469.930. [1985 c.670 Â§31]

Â Â Â Â Â  466.345 PCB facility permit fee. (1) The PCB disposal facility permit shall require a fee based either on the volume of PCB accepted at the facility or a percentage of the fee collected, or both. The fees shall be calculated in amounts estimated to produce over the facility use period a sum sufficient to:

Â Â Â Â Â  (a) Secure performance of permit requirements;

Â Â Â Â Â  (b) Close the facility;

Â Â Â Â Â  (c) Provide for any monitoring or security of the facility after closure; and

Â Â Â Â Â  (d) Provide for any remedial action by the state necessary after closure to protect the public health and safety and the environment.

Â Â Â Â Â  (2) The amount so paid shall be held in a separate account and when the amount paid in by the permittee together with the earnings thereon equals the amount of the financial assurance required under ORS 466.320, the permittee shall be allowed to withdraw the financial assurance.

Â Â Â Â Â  (3) If the facility is closed before the fees reach an amount equal to the financial assurance, appropriate adjustment shall be made and the reduced portion of the financial assurance may be withdrawn. [1985 c.670 Â§32; 1987 c.284 Â§4; 1987 c.540 Â§51]

Â Â Â Â Â  466.350 Post-closure permit; fee. (1) At the time a PCB disposal facility is closed, the person permitted under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 to operate the facility must obtain a post-closure permit from the Department of Environmental Quality.

Â Â Â Â Â  (2) A post-closure permit issued under this section must be maintained until the end of the post-closure period established by the Environmental Quality Commission by rule.

Â Â Â Â Â  (3) In order to obtain a post-closure permit the permittee must provide post-closure care which shall include at least the following:

Â Â Â Â Â  (a) Monitoring and security of the PCB disposal facility; and

Â Â Â Â Â  (b) Any remedial action necessary to protect the public health and safety and environment.

Â Â Â Â Â  (4) The commission may by rule establish a post-closure permit application fee. [1985 c.670 Â§33; 1987 c.540 Â§52]

Â Â Â Â Â  466.355 Interstate cooperation regarding toxics use and hazardous waste reduction programs. (1) The Department of Environmental Quality shall work with representatives of the States of Washington, Idaho and Alaska to establish provisions in each state to assure that any generator disposing of hazardous waste or PCB at an Oregon hazardous waste or PCB disposal facility has implemented a toxics use reduction and hazardous waste reduction program substantially equivalent to any toxics use reduction and hazardous waste reduction program required of Oregon generators.

Â Â Â Â Â  (2) The department shall report to the appropriate legislative interim committee on the departmentÂs progress in carrying out the purpose of subsection (1) of this section. [1989 c.833 Â§100]

Â Â Â Â Â  466.357 Requirements for certain generators of hazardous waste. Any person operating a hazardous waste or PCB disposal facility pursuant to a permit issued under ORS 466.005 to 466.385 shall not accept hazardous waste or PCB from an Oregon generator unless the generator first certifies that the generator has implemented a toxics use reduction and hazardous waste reduction program as required under Oregon law, or with respect to an out-of-state generator, the generator has certified compliance with the waste minimization requirements of section 224(a) of the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616. [1989 c.833 Â§99]

NOTICE OF ENVIRONMENTAL HAZARDS

Â Â Â Â Â  466.360 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Disposal sites exist on certain lots or parcels of real property within Oregon that may restrict future land development or constitute a potential hazard to the health, safety and welfare of OregonÂs citizens, particularly if present or future owners use or modify the parcels without taking into consideration the use restrictions or environmental hazards posed by the former disposal activity.

Â Â Â Â Â  (b) Permits, licenses and approvals that have been or may be granted by the Environmental Quality Commission, the Department of Environmental Quality or the Energy Facility Siting Council authorizing disposal of waste upon real property protect the health, safety and welfare of Oregon citizens only if adequate notice of post-closure use restrictions is given to future purchasers of the real property.

Â Â Â Â Â  (c) Disposal sites created prior to regulation may be potentially hazardous if use restrictions are not imposed.

Â Â Â Â Â  (d) Proper precautions and maintenance cannot be taken and continued unless the location of the disposal site, the nature and extent of its potential hazard and use restrictions are known to cities and counties and those who own and occupy the property.

Â Â Â Â Â  (2) It is hereby declared to be the public policy of this state to give notice to local governments of potential hazardous disposal sites and to impose use restrictions on those sites. [1985 c.273 Â§2]

Â Â Â Â Â  466.365 Commission authority to establish sites for which notice is required; rulemaking; report to Legislative Assembly. (1) The Environmental Quality Commission may establish by rule adopted under ORS chapter 183:

Â Â Â Â Â  (a) A list of sites for which environmental hazard notices must be given and use restrictions must be imposed. The list shall be consistent with the policy set forth in ORS 466.360 and may include any of the following sites that contain potential hazards to the health, safety and welfare of OregonÂs citizens:

Â Â Â Â Â  (A) A land disposal site as defined by ORS 459.005;

Â Â Â Â Â  (B) A hazardous waste disposal site as defined by ORS 466.005;

Â Â Â Â Â  (C) A disposal site containing radioactive waste as defined by ORS 469.300; and

Â Â Â Â Â  (D) A facility.

Â Â Â Â Â  (b) The form and content of use restrictions to be imposed on the sites, which shall require at least that post-closure use of the site not disturb the integrity of the final cover, liners or any other components of any containment system or the function of the facilityÂs monitoring systems, unless the Department of Environmental Quality finds that the disturbance:

Â Â Â Â Â  (A) Will not increase the potential hazard to human health or the environment; or

Â Â Â Â Â  (B) Is necessary to reduce a threat to human health or the environment.

Â Â Â Â Â  (c) The form and content of the environmental hazard notices to be filed with cities and counties.

Â Â Â Â Â  (d) The circumstances allowing and procedures for removal or amendment of environmental hazard notices and use restrictions provided by the department.

Â Â Â Â Â  (e) Any other provisions the commission considers necessary for the department to accomplish the purpose of ORS 466.360 to 466.385.

Â Â Â Â Â  (2) Spills and releases cleaned up pursuant to ORS 466.205 and 468B.315 shall not be listed as sites to be regulated under subsection (1) of this section.

Â Â Â Â Â  (3) Before hearings on and adoption of rules under subsection (1) of this section, the department shall notify each person who owns a disposal site or an owner or operator of a facility of the rulemaking proceedings.

Â Â Â Â Â  (4) The department shall report to each Legislative Assembly on any site or facility for which environmental hazard notices and use restrictions have been amended or removed as provided by rule adopted under subsection (1)(d) of this section.

Â Â Â Â Â  (5) The commission shall not list a site, spill or release under subsection (1) of this section, if the commission finds that within 90 days of receipt of notice under subsection (3) of this section, the owner cleaned up the site, spill or release so it is no longer a potential hazard to the health, safety and welfare of OregonÂs citizens.

Â Â Â Â Â  (6) As used in this section, ÂfacilityÂ has the meaning given in ORS 465.200. [1985 c.273 Â§3; 1987 c.735 Â§25; 1991 c.480 Â§10]

Â Â Â Â Â  466.370 Notice to owner; hearing; filing of notice if no objection. (1) The Department of Environmental Quality shall notify by certified mail any person who owns a lot or parcel upon which a disposal site listed under ORS 466.365 exists. The notice shall:

Â Â Â Â Â  (a) Describe the disposal site and potentially hazardous environmental conditions;

Â Â Â Â Â  (b) Describe the use restrictions that will be imposed;

Â Â Â Â Â  (c) Explain that an environmental hazard notice will be sent to the appropriate city or county under ORS 466.375; and

Â Â Â Â Â  (d) Advise the person of the procedure for requesting a hearing under subsection (2) of this section.

Â Â Â Â Â  (2) If any person receiving notice under subsection (1) of this section objects to the use restrictions, the person may request a hearing before the Environmental Quality Commission. The request shall be in writing and must be submitted to the department within 20 days after the person receives the notice under subsection (1) of this section. The hearing shall be conducted according to the provisions for a contested case hearing in ORS 183.413 to 183.497.

Â Â Â Â Â  (3) If no hearing is requested within 20 days after receipt of the notice, the department shall file the environmental hazard notice with the appropriate city or county. [1985 c.273 Â§4]

Â Â Â Â Â  466.375 Filing of notice; content of notice. The Department of Environmental Quality shall file an environmental hazard notice with the city or county in which a site listed under ORS 466.365 (1) is located. The notice shall contain the following information:

Â Â Â Â Â  (1) A description of the lot or parcel upon which the disposal site is located;

Â Â Â Â Â  (2) The restrictions that apply to post-closure use of the property; and

Â Â Â Â Â  (3) Information regarding the potential environment hazards posed by the disposal site to assist the city or county in complying with ORS 466.385. [1985 c.273 Â§5]

Â Â Â Â Â  466.380 Interagency agreement for notices for radioactive waste disposal sites. The Department of Environmental Quality and the State Department of Energy shall enter into an interagency agreement providing for the implementation of the provisions of ORS 466.360 to 466.385 relating to radioactive waste disposal sites. [1985 c.273 Â§6]

Â Â Â Â Â  466.385 Amendment of comprehensive plan and land use regulations; model language; appeal of land use decision related to site requiring notice. (1) By the first periodic review after development of model language under subsection (2) of this section, the governing body of a city or county shall amend its comprehensive plan and land use regulations as provided in ORS 197.610 to 197.650 to establish and implement policies regarding potentially hazardous environmental conditions on sites listed under ORS 466.365. The land use regulations shall provide that:

Â Â Â Â Â  (a) The city or county shall not approve any proposed use of a disposal site for which the city or county has received notice under ORS 466.370 until the Department of Environmental Quality has been notified and provided the city or county with comments on the proposed use; and

Â Â Â Â Â  (b) Within 120 days of receipt of an environmental hazard notice from the Department of Environmental Quality, the city or county shall amend its zoning maps to identify the disposal site.

Â Â Â Â Â  (2) The Department of Environmental Quality and the Department of Land Conservation and Development shall:

Â Â Â Â Â  (a) Develop model language for comprehensive plans and land use regulations for use by cities and counties in complying with this section; and

Â Â Â Â Â  (b) Provide technical assistance to cities and counties in complying with ORS 466.360 to 466.385.

Â Â Â Â Â  (3) The Department of Environmental Quality may appeal to the Land Use Board of Appeals any final land use decision or limited land use decision made by a city or county regarding any proposed use of a disposal site that has been identified under its comprehensive plan and land use regulations pursuant to this section. [1985 c.273 Â§7; 1991 c.612 Â§22; 1991 c.817 Â§30; 2001 c.672 Â§12]

Â Â Â Â Â  466.450 [1987 c.86 Â§1; repealed by 1997 c.16 Â§3]

Â Â Â Â Â  466.455 [1987 c.86 Â§2; repealed by 1997 c.16 Â§3]

Â Â Â Â Â  466.460 [1987 c.86 Â§3; repealed by 1997 c.16 Â§3]

USE OF PCB

Â Â Â Â Â  466.505 Definitions for ORS 466.505 to 466.530. As used in ORS 466.505 to 466.530:

Â Â Â Â Â  (1) ÂPCBÂ means the class of chlorinated biphenyl, terphenyl, higher polyphenyl, or mixtures of these compounds, produced by replacing two or more hydrogen atoms on the biphenyl, terphenyl, or higher polyphenyl molecule with chlorine atoms. ÂPCBÂ does not include chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures of these compounds, that have functional groups attached other than chlorine unless that functional group on the chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures thereof of these compounds, is determined to be dangerous to the public health under ORS 466.525.

Â Â Â Â Â  (2) ÂPpmÂ means parts per million. [Formerly 468.900]

Â Â Â Â Â  466.510 Sale of items containing concentrations of PCB prohibited; rules; exceptions. (1) Except as provided in ORS 466.515, beginning January 1, 1980, a person shall not sell, manufacture for sale, or use in this state an item, product or material if the item, product or material contains a concentration of PCB equal to or greater than 100 ppm.

Â Â Â Â Â  (2) The commission by rule may prescribe a lower maximum concentration of PCB for specific items, products or materials if it finds the 100 ppm concentration specified in subsection (1) of this section to be inadequate to protect the public health from the toxic dangers of the PCB contained in that item, product or material. However, an item, product or material for which a lower maximum concentration of PCB is prescribed by federal law, rule or regulation shall not be allowed a concentration of PCB higher than that federal maximum. [Formerly 468.903]

Â Â Â Â Â  466.515 Electric transformers or capacitors exempted; rules. Notwithstanding ORS 466.510:

Â Â Â Â Â  (1) PCB or an item, product or material containing PCB may be sold for use or used in this state if it is used in a closed system as a dielectric fluid for an electric transformer or capacitor pursuant to rules of the commission to insure the public health. However, upon adequate documentation of the availability of reasonable substitutes which meet performance standards and environmental acceptability, the commission after public hearing by rule may modify these exclusions in whole or in part by requiring the phasing in of the substitute or substitutes.

Â Â Â Â Â  (2) An item, product or material containing PCB may be manufactured for sale, sold for use or used in this state pursuant to an exemption certificate issued by the department under ORS 466.520. [Formerly 468.906]

Â Â Â Â Â  466.520 Exemption certificates; applications; conditions. (1) A person may make written application to the department for an exemption certificate on forms provided by the department. The department may require additional information or materials to accompany the application as it considers necessary for an accurate evaluation of the application.

Â Â Â Â Â  (2) The department shall grant an exemption for residual amounts of PCB remaining in electric transformer cores after the PCB in a transformer is drained and the transformer is filled with a substitute approved under ORS 466.515.

Â Â Â Â Â  (3) The department may grant an exemption for an item, product or material manufactured for sale, sold for use, or used by the person if the item, product or material contains incidental concentrations of PCB.

Â Â Â Â Â  (4) In granting a certificate of exemption, the department shall impose conditions on the exemption in order that the exemption covers only incidental concentrations of PCB.

Â Â Â Â Â  (5) As used in this section, Âincidental concentrations of PCBÂ means concentrations of PCB which are beyond the control of the person and which are not the result of the person having:

Â Â Â Â Â  (a) Exposed the item, product or material to concentrations of PCB.

Â Â Â Â Â  (b) Failed to take reasonable measures to rid the item, product or material of concentrations of PCB.

Â Â Â Â Â  (c) Failed to use a reasonable substitute for the item, product or material for which the exemption is sought. [Formerly 468.909]

Â Â Â Â Â  466.525 Additional PCB compounds may be prohibited by rule. The commission after hearing by rule may include as a PCB and regulate accordingly any chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures of these compounds that have functional groups attached other than chlorine if that functional group on the chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures of these compounds is found to constitute a danger to public health. [Formerly 468.912]

Â Â Â Â Â  466.530 Prohibited disposal of waste containing PCB. After October 4, 1977, a person shall not dispose of solid or liquid waste resulting from the use of PCB or an item, product or material containing or which has contained a concentration equal to or greater than 100 ppm of PCB except in conformity with rules of the commission adopted pursuant to ORS 466.005 to 466.385 and 466.992. [Formerly 468.921]

Â Â Â Â Â  466.540 [1987 c.539 Â§52; 1987 c.735 Â§1; 1989 c.171 Â§60; renumbered 465.200 in 1989]

Â Â Â Â Â  466.547 [1987 c.735 Â§2; renumbered 465.205 in 1989]

Â Â Â Â Â  466.550 [1987 c.735 Â§3; renumbered 465.210 in 1989]

Â Â Â Â Â  466.553 [1987 c.735 Â§4; renumbered 465.400 in 1989]

Â Â Â Â Â  466.555 [1987 c.735 Â§5; renumbered 465.420 in 1989]

Â Â Â Â Â  466.557 [1987 c.735 Â§6; 1989 c.485 Â§1; renumbered 465.215 in 1989]

Â Â Â Â Â  466.560 [1987 c.735 Â§7; 1989 c.485 Â§9; renumbered 465.220 in 1989]

Â Â Â Â Â  466.563 [1987 c.735 Â§8; 1989 c.485 Â§10; renumbered 465.245 in 1989]

Â Â Â Â Â  466.565 [1987 c.735 Â§9; renumbered 465.250 in 1989]

Â Â Â Â Â  466.567 [1987 c.735 Â§10; renumbered 465.255 in 1989]

Â Â Â Â Â  466.570 [1987 c.735 Â§11; renumbered 465.260 in 1989]

Â Â Â Â Â  466.573 [1987 c.735 Â§12; renumbered 465.315 in 1989]

Â Â Â Â Â  466.575 [1987 c.735 Â§13; renumbered 465.320 in 1989]

Â Â Â Â Â  466.577 [1987 c.735 Â§14; renumbered 465.325 in 1989]

Â Â Â Â Â  466.580 [1987 c.735 Â§15; renumbered 465.330 in 1989]

Â Â Â Â Â  466.583 [1987 c.735 Â§16; renumbered 465.335 in 1989]

Â Â Â Â Â  466.585 [1987 c.735 Â§17; renumbered 465.340 in 1989]

Â Â Â Â Â  466.587 [1987 c.735 Â§18; 1989 c.485 Â§11; renumbered 465.375 in 1989]

Â Â Â Â Â  466.590 [1987 c.735 Â§19; 1989 c.833 Â§Â§113,169; 1989 c.966 Â§53; renumbered 465.380 in 1989]

SPILL RESPONSE AND CLEANUP

OF HAZARDOUS MATERIALS

Â Â Â Â Â  466.605 Definitions for ORS 466.605 to 466.680. As used in ORS 466.605 to 466.680 and 466.990 (3) and (4):

Â Â Â Â Â  (1) ÂBarrelÂ means 42 U.S. gallons at 60 degrees Fahrenheit.

Â Â Â Â Â  (2) ÂCleanupÂ means the containment, collection, removal, treatment or disposal of oil or hazardous material; site restoration; and any investigations, monitoring, surveys, testing and other information gathering required or conducted by the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂCleanup costsÂ means all costs associated with the cleanup of a spill or release incurred by the state, its political subdivision or any person with written approval from the department when implementing ORS 466.205, 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2) or 468B.320.

Â Â Â Â Â  (4) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (7) ÂHazardous materialÂ means one of the following:

Â Â Â Â Â  (a) A material designated by the commission under ORS 466.630.

Â Â Â Â Â  (b) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (c) Radioactive waste as defined in ORS 469.300, radioactive material identified by the Energy Facility Siting Council under ORS 469.605 and radioactive substances as defined in ORS 453.005.

Â Â Â Â Â  (d) Communicable disease agents as regulated by the Department of Human Services under ORS chapter 431 and ORS 433.010 to 433.045 and 433.106 to 433.990.

Â Â Â Â Â  (e) Hazardous substances designated by the United States Environmental Protection Agency under section 311 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (8) ÂOilsÂ or ÂoilÂ includes gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse and any other petroleum related product.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, trust, firm, joint stock company, corporation, partnership, association, municipal corporation, political subdivision, interstate body, the state and any agency or commission thereof and the federal government and any agency thereof.

Â Â Â Â Â  (10) ÂReportable quantityÂ means one of the following:

Â Â Â Â Â  (a) A quantity designated by the commission under ORS 466.625.

Â Â Â Â Â  (b) The lesser of:

Â Â Â Â Â  (A) The quantity designated for hazardous substances by the United States Environmental Protection Agency pursuant to section 311 of the Federal Water Pollution Control Act, P.L. 92-500, as amended;

Â Â Â Â Â  (B) The quantity designated for hazardous waste under ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992;

Â Â Â Â Â  (C) Any quantity of radioactive material, radioactive substance or radioactive waste;

Â Â Â Â Â  (D) If spilled into waters of the state, or escape into waters of the state is likely, any quantity of oil that would produce a visible oily slick, oily solids, or coat aquatic life, habitat or property with oil, but excluding normal discharges from properly operating marine engines; or

Â Â Â Â Â  (E) If spilled on land, any quantity of oil over one barrel.

Â Â Â Â Â  (c) Ten pounds unless otherwise designated by the commission under ORS 466.625.

Â Â Â Â Â  (11) ÂRespondÂ or ÂresponseÂ means:

Â Â Â Â Â  (a) Actions taken to monitor, assess and evaluate a spill or release or threatened spill or release of oil or hazardous material;

Â Â Â Â Â  (b) First aid, rescue or medical services, and fire suppression; or

Â Â Â Â Â  (c) Containment or other actions appropriate to prevent, minimize or mitigate damage to the public health, safety, welfare or the environment which may result from a spill or release or threatened spill or release if action is not taken.

Â Â Â Â Â  (12) ÂSpill or releaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, releasing, leaking or placing of any oil or hazardous material into the air or into or on any land or waters of the state, as defined in ORS 468B.005, except as authorized by a permit issued under ORS chapter 454, 459, 459A, 468, 468A, 468B or 469, ORS 466.005 to 466.385, 466.990 (1) and (2) or 466.992 or federal law or while being stored or used for its intended purpose.

Â Â Â Â Â  (13) ÂThreatened spill or releaseÂ means oil or hazardous material is likely to escape or be carried into the air or into or on any land or waters of the state. [1985 c.733 Â§1; 1987 c.735 Â§26; 1989 c.6 Â§14; 1993 c.422 Â§28; 1997 c.249 Â§162]

Â Â Â Â Â  466.610 Department authority relating to cleanup of oil or hazardous material. Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality may:

Â Â Â Â Â  (1) Conduct and prepare independently or in cooperation with others, studies, investigations, research and programs pertaining to the containment, collection, removal or cleanup of oil and hazardous material.

Â Â Â Â Â  (2) Advise, consult, participate and cooperate with other agencies of the state, political subdivisions, other states or the federal government, in respect to any proceedings and all matters pertaining to responses, remedial actions or cleanup of oil and hazardous material and financing of cleanup costs, including radioactive waste, materials and substances otherwise subject to ORS chapters 453 and 469.

Â Â Â Â Â  (3) Employ personnel, including specialists and consultants, purchase materials and supplies and enter into contracts with public and private parties necessary to carry out the provisions of ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2).

Â Â Â Â Â  (4) Conduct and supervise educational programs about oil and hazardous material, including the preparation and distribution of information regarding the containment, collection, removal or cleanup of oil and hazardous material.

Â Â Â Â Â  (5) Provide advisory technical consultation and services to units of local government and to state agencies.

Â Â Â Â Â  (6) Develop and conduct demonstration programs in cooperation with units of local government.

Â Â Â Â Â  (7) Perform all other acts necessary to carry out the duties, powers and responsibilities of the department under ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2). [1985 c.733 Â§2; 1993 c.422 Â§29; 1999 c.849 Â§Â§99,100; 2003 c.75 Â§41]

Â Â Â Â Â  466.615 Limit on commission and department authority over radioactive substances. Nothing in ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2) is intended to grant the Environmental Quality Commission or the Department of Environmental Quality authority over any radioactive substance regulated by the Department of Human Services under ORS chapter 453, or any radioactive material or waste regulated by the State Department of Energy or Energy Facility Siting Council under ORS chapter 469. [1985 c.733 Â§3; 1993 c.422 Â§30]

Â Â Â Â Â  466.620 Emergency response plan. In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt an oil and hazardous material emergency response master plan consistent with the plan adopted by the Department of Transportation under ORS 453.825 and 453.835, and after consultation with the office of the State Fire Marshal, the Oregon State Police, the Oregon Fire Chiefs Association and any other appropriate agency or organization. [1985 c.733 Â§4; 1989 c.833 Â§92; 2005 c.825 Â§16]

Â Â Â Â Â  466.625 Rulemaking. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules including but not limited to:

Â Â Â Â Â  (1) Provisions to establish that quantity of oil or hazardous material spilled or released which shall be reported under ORS 466.635. The commission may determine that one single quantity shall be the reportable quantity for any oil or hazardous material, regardless of the medium into which the oil or hazardous material is spilled or released.

Â Â Â Â Â  (2) Establishing procedures for the issuance, modification and termination of permits, orders, collection of recoverable costs and filing of notifications.

Â Â Â Â Â  (3) Any other provision consistent with the provisions of ORS 401.025, 466.605 to 466.680, 466.900 (3) and (4), 466.995 (2) and 468.070 that the commission considers necessary to carry out ORS 401.025, 466.605 to 466.680, 466.990 (3) and (4), 466.995 (2) and 468.070. [1985 c.733 Â§5; 1993 c.422 Â§31]

Â Â Â Â Â  466.630 Commission designation of substance as hazardous material. (1) By rule, the Environmental Quality Commission may designate as a hazardous material any element, compound, mixture, solution or substance which when spilled or released into the air or into or on any land or waters of the state may present a substantial danger to the public health, safety, welfare or the environment.

Â Â Â Â Â  (2) Before designating a substance as hazardous material, the commission must find that the hazardous material, because of its quantity, concentration or physical or chemical characteristics may pose a present or future hazard to human health, safety, welfare or the environment when spilled or released. [1985 c.733 Â§6]

Â Â Â Â Â  466.635 Report of spill or release of reportable quantity of hazardous material. Any person owning or having control over any oil or hazardous material who has knowledge of a spill or release shall immediately notify the Office of Emergency Management of the Department of State Police as soon as that person knows the spill or release is a reportable quantity. [1985 c.733 Â§7]

Â Â Â Â Â  466.640 Strict liability for spill or release; exceptions. Any person owning or having control over any oil or hazardous material spilled or released or threatening to spill or release shall be strictly liable without regard to fault for the spill or release or threatened spill or release. However, in any action to recover damages, the person shall be relieved from strict liability without regard to fault if the person can prove that the spill or release of oil or hazardous material was caused by:

Â Â Â Â Â  (1) An act of war or sabotage or an act of God.

Â Â Â Â Â  (2) Negligence on the part of the United States Government or the State of Oregon.

Â Â Â Â Â  (3) An act or omission of a third party without regard to whether any such act or omission was or was not negligent. [1985 c.733 Â§8]

Â Â Â Â Â  466.645 Cleanup; failure to complete cleanup. (1) Any person liable for a spill or release or threatened spill or release under ORS 466.640 shall immediately clean up the spill or release under the direction of the Department of Environmental Quality. Any person liable for a spill or release or a threatened spill or release shall immediately initiate cleanup, whether or not the department has directed the cleanup. The department may require the responsible person to undertake such investigations, monitoring, surveys, testing and other information gathering as the department considers necessary or appropriate to:

Â Â Â Â Â  (a) Identify the existence and extent of the spill or release;

Â Â Â Â Â  (b) Identify the source and nature of oil or hazardous material involved; and

Â Â Â Â Â  (c) Evaluate the extent of danger to the public health, safety, welfare or the environment.

Â Â Â Â Â  (2) If any person liable under ORS 466.640 does not immediately commence and promptly and adequately complete the cleanup, the department may clean up, or contract for the cleanup of the spill or release or the threatened spill or release.

Â Â Â Â Â  (3) Whenever the department is authorized to act under subsection (2) of this section, the department directly or by contract may undertake such investigations, monitoring, surveys, testing and other information gathering as it may deem appropriate to identify the existence and extent of the spill or release, the source and nature of oil or hazardous material involved and the extent of danger to the public health, safety, welfare or the environment. In addition, the department directly or by contract may undertake such planning, fiscal, economic, engineering and other studies and investigations it may deem appropriate to plan and direct cleanup actions, to recover the costs thereof and legal costs and to enforce the provisions of ORS 466.605 to 466.680. [1985 c.733 Â§9; 1987 c.158 Â§89; 1991 c.650 Â§5]

Â Â Â Â Â  466.650 [1985 c.733 Â§10; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.653 [1987 c.539 Â§42; repealed by 1989 c.833 Â§175]

Â Â Â Â Â  466.655 [1985 c.733 Â§11; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.660 [1985 c.733 Â§12; 1987 c.158 Â§90; repealed by 1989 c.833 Â§175]

Â Â Â Â Â  466.665 [1985 c.733 Â§13; 1987 c.158 Â§91; repealed by 1989 c.833 Â§175]

Â Â Â Â Â  466.670 Oil and Hazardous Material Emergency Response and Remedial Action Fund. (1) The Oil and Hazardous Material Emergency Response and Remedial Action Fund is established separate and distinct from the General Fund in the State Treasury. Interest earned on the fund shall be credited to the fund. Moneys received by the Department of Environmental Quality for the purpose of oil or hazardous material emergency response or remedial action shall be paid into the State Treasury and credited to the fund.

Â Â Â Â Â  (2) The State Treasurer shall invest and reinvest moneys in the Oil and Hazardous Material Emergency Response and Remedial Action Fund in the manner provided by law.

Â Â Â Â Â  (3) The moneys in the Oil and Hazardous Material Emergency Response and Remedial Action Fund are appropriated continuously to the Department of Environmental Quality to be used in the manner described in ORS 466.675. [1985 c.733 Â§14; 1989 c.833 Â§93; 1989 c.966 Â§54]

Â Â Â Â Â  466.675 Use of moneys in Oil and Hazardous Material Emergency Response and Remedial Action Fund. Moneys in the Oil and Hazardous Material Emergency Response and Remedial Action Fund may be used by the Department of Environmental Quality for the following purposes:

Â Â Â Â Â  (1) Funding actions and activities authorized by ORS 466.645, 466.205, 468B.320 and 468B.330.

Â Â Â Â Â  (2) Providing for the general administration of ORS 466.605 to 466.680 including the payment of personnel costs of the department or any other state agency related to the enforcement of ORS 466.605 to 466.680. [1985 c.733 Â§15; 1987 c.158 Â§92; 1989 c.833 Â§94]

Â Â Â Â Â  466.680 Responsibility for expenses of cleanup; record; treble damages; order; appeal. (1) If a person required to clean up oil or hazardous material under ORS 466.645 fails or refuses to do so, the person shall be responsible for the reasonable expenses incurred by the Department of Environmental Quality in carrying out ORS 466.645.

Â Â Â Â Â  (2) The department shall keep a record of all expenses incurred in carrying out any cleanup projects or activities authorized under ORS 466.645, including charges for services performed and the stateÂs equipment and materials utilized.

Â Â Â Â Â  (3) Any person who does not make a good faith effort to clean up oil or hazardous material when obligated to do so under ORS 466.645 shall be liable to the department for damages not to exceed three times the amount of all expenses incurred by the department.

Â Â Â Â Â  (4) Based on the record compiled by the department under subsection (2) of this section, the Environmental Quality Commission shall make a finding and enter an order against the person described in subsection (1) or (3) of this section for the amount of damages, not to exceed treble damages, and the expenses incurred by the state in carrying out the action authorized by this section. The order may be appealed in the manner provided for appeal of a contested case order under ORS chapter 183.

Â Â Â Â Â  (5) If the amount of state incurred expenses and damages under this section are not paid by the responsible person to the department within 15 days after receipt of notice that such expenses are due and owing, or, if an appeal is filed within 15 days after the court renders its decision if the decision affirms the order, the Attorney General, at the request of the Director of the Department of Environmental Quality, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount specified in the notice of the director. [1985 c.733 Â§16]

Â Â Â Â Â  466.685 [1985 c.733 Â§19; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.690 [1985 c.733 Â§20; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.705 [1987 c.539 Â§2 (enacted in lieu of 468.901); 1989 c.926 Â§41; 1989 c.1071 Â§Â§20,25; repealed by 1991 c.863 Â§11 (466.706 enacted in lieu of 466.705)]

OIL STORAGE TANKS

(General Provisions)

Â Â Â Â Â  466.706 Definitions for ORS 466.706 to 466.882 and 466.994. As used in ORS 466.706 to 466.882 and 466.994:

Â Â Â Â Â  (1) ÂCommercial lending institutionÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, or any cooperative financial institution regulated by an agency of the federal government or this state.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂCorrective actionÂ means remedial action taken to protect the present or future public health, safety, welfare or the environment from a release of a regulated substance. ÂCorrective actionÂ includes but is not limited to:

Â Â Â Â Â  (a) The prevention, elimination, removal, abatement, control, minimization, investigation, assessment, evaluation or monitoring of a hazard or potential hazard or threat, including migration of a regulated substance; or

Â Â Â Â Â  (b) Transportation, storage, treatment or disposal of a regulated substance or contaminated material from a site.

Â Â Â Â Â  (4) ÂDecommissionÂ means to remove from operation an underground storage tank, including temporary or permanent removal from operation, abandonment in place or removal from the ground.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (6) ÂFacilityÂ means any one or combination of underground storage tanks and underground pipes connected to the tanks, used to contain an accumulation of motor fuel, including gasoline or diesel oil, that are located at one contiguous geographical site.

Â Â Â Â Â  (7) ÂFeeÂ means a fixed charge or service charge.

Â Â Â Â Â  (8) ÂGuarantorÂ means any person other than the permittee who by guaranty, insurance, letter of credit or other acceptable device, provides financial responsibility for an underground storage tank as required under ORS 466.815.

Â Â Â Â Â  (9) ÂHeating oil tankÂ means an aboveground or underground tank and pipes connected to the tank that contain heating oil for heating a building with human habitation or water heating not used for commercial processing.

Â Â Â Â Â  (10) ÂHeating oil tank serviceÂ means the decommissioning of a heating oil tank or the performance of corrective action necessary as a result of a release of oil from a heating oil tank.

Â Â Â Â Â  (11) ÂInvestigationÂ means monitoring, surveying, testing or other information gathering.

Â Â Â Â Â  (12) ÂLocal unit of governmentÂ means a city, county, special service district, metropolitan service district created under ORS chapter 268 or a political subdivision of the state.

Â Â Â Â Â  (13) ÂOilÂ means gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse and any other petroleum related product or fraction thereof that is liquid at a temperature of 60 degrees Fahrenheit and a pressure of 14.7 pounds per square inch absolute.

Â Â Â Â Â  (14) ÂOwnerÂ means the owner of an underground storage tank.

Â Â Â Â Â  (15) ÂPermitteeÂ means the owner or a person designated by the owner who is in control of or has responsibility for the daily operation or maintenance of an underground storage tank under a permit issued pursuant to ORS 466.760.

Â Â Â Â Â  (16) ÂPersonÂ means an individual, trust, firm, joint stock company, corporation, partnership, joint venture, consortium, association, state, municipality, commission, political subdivision of a state or any interstate body, any commercial entity or the federal government or any agency of the federal government.

Â Â Â Â Â  (17) ÂRegulated substanceÂ means:

Â Â Â Â Â  (a) Any substance listed by the United States Environmental Protection Agency in 40 C.F.R. Table 302.4 pursuant to the Comprehensive Environmental Response, Compensation and Liability Act of 1980 as amended (P.L. 96-510 and P.L. 98-80), but not including any substance regulated as a hazardous waste under 40 C.F.R. part 261 and OAR 340 Division 101;

Â Â Â Â Â  (b) Oil; or

Â Â Â Â Â  (c) Any other substance designated by the commission under ORS 466.630.

Â Â Â Â Â  (18) ÂReleaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, leaking or placing of a regulated substance from an underground storage tank into the air or into or on land or the waters of the state, other than as authorized by a permit issued under state or federal law.

Â Â Â Â Â  (19) ÂStage I vapor collection systemÂ means a system where gasoline vapors are forced from a tank into a vapor-tight holding system or vapor control system through direct displacement by the gasoline being loaded.

Â Â Â Â Â  (20) ÂStage II vapor collection systemÂ means a system where at least 90 percent, by weight, of the gasoline vapors that are displaced or drawn from a vehicle fuel tank during refueling are transferred to a vapor-tight holding system or vapor control system.

Â Â Â Â Â  (21) ÂUnderground storage tankÂ means any one or combination of tanks and underground pipes connected to the tank, used to contain an accumulation of a regulated substance, and the volume of which, including the volume of the underground pipes connected to the tank, is 10 percent or more beneath the surface of the ground.

Â Â Â Â Â  (22) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [1991 c.863 Â§12 (enacted in lieu of 466.705); 1997 c.631 Â§479; 1999 c.880 Â§10; 1999 c.979 Â§8]

Â Â Â Â Â  466.710 Application of ORS 466.706 to 466.882 and 466.994. ORS 466.706 to 466.882 and 466.994 shall not apply to a:

Â Â Â Â Â  (1) Farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes.

Â Â Â Â Â  (2) Except as provided in ORS 466.858 to 466.878, tank used for storing heating oil for consumptive use on the premises where stored.

Â Â Â Â Â  (3) Septic tank.

Â Â Â Â Â  (4) Pipeline facility including gathering lines regulated:

Â Â Â Â Â  (a) Under the Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. 1671);

Â Â Â Â Â  (b) Under the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. 2001); or

Â Â Â Â Â  (c) As an intrastate pipeline facility under state laws comparable to the provisions of law referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (5) Surface impoundment, pit, pond or lagoon.

Â Â Â Â Â  (6) Storm water or waste water collection system.

Â Â Â Â Â  (7) Flow-through process tank.

Â Â Â Â Â  (8) Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations.

Â Â Â Â Â  (9) Storage tank situated in an underground area if the storage tank is situated upon or above the surface of a floor. As used in this subsection, Âunderground areaÂ includes but is not limited to a basement, cellar, mine, drift, shaft or tunnel.

Â Â Â Â Â  (10) Pipe connected to any tank described in subsections (1) to (8) of this section. [Formerly 468.911; 1987 c.539 Â§18; 1999 c.979 Â§Â§9,17; 2001 c.104 Â§201]

Â Â Â Â Â  466.715 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Regulated substances hazardous to the public health, safety, welfare and the environment are stored in underground tanks in this state; and

Â Â Â Â Â  (b) Underground tanks used for the storage of regulated substances are potential sources of contamination of the environment and may pose dangers to the public health, safety, welfare and the environment.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares:

Â Â Â Â Â  (a) It is the public policy of this state to protect the public health, safety, welfare and the environment from the potential harmful effects of underground tanks used to store regulated substances.

Â Â Â Â Â  (b) It is the purpose of ORS 466.706 to 466.882 and 466.994 to enable the Environmental Quality Commission to adopt a statewide program for the prevention and reporting of releases and for taking corrective action to protect the public and the environment from releases from underground storage tanks. [1987 c.539 Â§4 (enacted in lieu of 468.902); 1989 c.1071 Â§Â§21,26]

(Administration)

Â Â Â Â Â  466.720 Statewide underground storage tank program; federal authorization; rules. (1) The Environmental Quality Commission shall adopt a statewide underground storage tank program. Except as otherwise provided in ORS 466.706 to 466.882 and 466.994, the statewide program shall establish uniform procedures and standards to protect the public health, safety, welfare and the environment from the consequences of a release from an underground storage tank.

Â Â Â Â Â  (2) The commission and the Department of Environmental Quality shall perform or cause to be performed any act necessary to gain final authorization of a state program for the regulation of underground storage tanks under the provisions of Section 9004 of the Federal Resource Conservation and Recovery Act, P.L. 94-580 as amended and P.L. 98-616, Section 205 of the federal Solid Waste Disposal Act, P.L. 96-482 as amended and federal regulations and interpretive and guidance documents issued pursuant to P.L. 94-580 as amended, P.L. 98-616 and P.L. 96-482. To gain final authorization, the department shall submit an application for state program approval to the United States Environmental Protection Agency. The commission may adopt, amend or repeal any rule necessary to implement ORS 466.706 to 466.882 and 466.994. [Subsection (1) enacted as 1987 c.539 Â§6; subsection (2) formerly 468.913; 2001 c.754 Â§1]

Â Â Â Â Â  466.725 Limitation on local government regulation. (1) Except as provided in ORS 466.730, a local unit of government may not enact or enforce any ordinance, rule or regulation relating to the matters encompassed by the state program established under ORS 466.720.

Â Â Â Â Â  (2) Any ordinance, rule or regulation enacted by a local unit of government of this state that encompasses the same matters as the state program shall be unenforceable, except for an ordinance, rule or regulation:

Â Â Â Â Â  (a) That requires an owner or permittee to report a release to the local unit of government; or

Â Â Â Â Â  (b) Adopted by a local unit of government operating an underground storage tank program pursuant to a contract entered into according to the provisions of ORS 466.730. [1987 c.539 Â§8 (enacted in lieu of 468.904)]

Â Â Â Â Â  466.727 Prohibition on local government tax, fee or surcharge. (1) A local unit of government may not impose any tax, fee or surcharge on soil generated as a result of remedial action or replacement of leaking underground storage tanks if financial assistance from the Underground Storage Tank Compliance and Corrective Action Fund has been provided for the remedial action or tank replacement.

Â Â Â Â Â  (2) Nothing in this section shall be construed to prevent a local unit of government that owns, leases or operates a site for the disposal, transfer, recovery or treatment of solid waste from charging a fee for disposal or treatment of soil at such site. [1993 c.661 Â§4]

Â Â Â Â Â  466.730 Delegation of program administration to state agency or local government by agreement. (1) The Environmental Quality Commission may authorize the department to enter into a contract or agreement with an agency of this state or a local unit of government to administer all or part of the underground storage tank program.

Â Â Â Â Â  (2) Any agency of this state or any local unit of government that seeks to administer an underground storage tank program under this section shall submit to the Department of Environmental Quality a description of the program the agency or local unit of government proposes to administer in lieu of all or part of the state program. The program description shall include at least the following:

Â Â Â Â Â  (a) A description in narrative form of the scope, structure, coverage and procedures of the proposed program.

Â Â Â Â Â  (b) A description, including organization charts, of the organization and structure of the contracting state agency or local unit of government that will have responsibility for administering the program, including:

Â Â Â Â Â  (A) The number of employees, occupation and general duties of each employee who will carry out the activities of the contract.

Â Â Â Â Â  (B) An itemized estimate of the cost of establishing and administering the program, including the cost of personnel listed in subparagraph (A) of this paragraph and administrative and technical support.

Â Â Â Â Â  (C) An itemization of the source and amount of funding available to the contracting state agency or local unit of government to meet the costs listed in subparagraph (B) of this paragraph, including any restrictions or limitations upon this funding.

Â Â Â Â Â  (D) A description of applicable procedures, including permit procedures.

Â Â Â Â Â  (E) Copies of the permit form, application form and reporting form the state agency or local unit of government intends to use in the program.

Â Â Â Â Â  (F) A complete description of the methods to be used to assure compliance and for enforcement of the program.

Â Â Â Â Â  (G) A description of the procedures to be used to coordinate information with the department, including the frequency of reporting and report content.

Â Â Â Â Â  (H) A description of the procedures the state agency or local unit of government will use to comply with trade secret laws under ORS 466.800.

Â Â Â Â Â  (3) Any program approved by the department under this section shall at all times be conducted in accordance with the requirements of ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (4) An agency or local unit of government shall exercise the functions relating to underground storage tanks authorized under a contract or agreement entered into under this section according to the authority vested in the commission and the department under ORS 466.706 to 466.882 and 466.994 insofar as such authority is applicable to the performance under the contract or agreement. The agency or local unit of government shall carry out these functions in the manner provided for the commission and the department to carry out the same functions. [1987 c.539 Â§9]

Â Â Â Â Â  466.735 Cooperation with Department of Consumer and Business Services and State Fire Marshal. Nothing in ORS 466.706 to 466.882 and 466.994 is intended to interfere with, limit or abridge the authority of the Department of Consumer and Business Services or the State Fire Marshal, or any other state agency or local unit of government relating to combustion and explosion hazards, hazard communications or land use. The complementary relationship between the protection of the public safety from combustion and explosion hazards, and protection of the public health, safety, welfare and the environment from releases of regulated substances from underground storage tanks is recognized. Therefore, the Department of Environmental Quality shall work cooperatively with the Department of Consumer and Business Services, the State Fire Marshal and local units of government in developing the rules and procedures necessary to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§10]

Â Â Â Â Â  466.740 Noncomplying installation prohibited. No person shall install an underground storage tank for the purpose of storing regulated substances unless the tank complies with the standards adopted under ORS 466.746 and any other rule adopted under ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§11]

Â Â Â Â Â  466.743 Training on operation, maintenance and testing; rules. (1) Operators of underground storage tanks shall participate in mandatory training on the proper operation, maintenance and testing of underground storage tanks.

Â Â Â Â Â  (2) The Environmental Quality Commission shall adopt rules establishing mandatory training requirements. The rules may include, but are not limited to:

Â Â Â Â Â  (a) A definition of operator, which may include other persons with daily responsibility for on-site operation and maintenance of underground storage tanks who are required to obtain training under this section;

Â Â Â Â Â  (b) Requirements and specifications for training or testing services; and

Â Â Â Â Â  (c) A schedule that sets forth compliance dates for each facility.

Â Â Â Â Â  (3) The commission may accommodate hardship cases in which attendance at a training session is unusually difficult due to special circumstances. An accommodation under this subsection does not exempt a person from the training requirements under subsection (1) of this section. [2001 c.754 Â§3]

Â Â Â Â Â  466.745 [1987 c.539 Â§13 (enacted in lieu of 468.908); 1989 c.1071 Â§Â§22, 27, 43a, 43b, 29a; repealed by 1991 c.863 Â§13 (466.746 enacted in lieu of 466.745)]

Â Â Â Â Â  466.746 Commission rules; considerations. (1) The Environmental Quality Commission may establish by rule:

Â Â Â Â Â  (a) Performance standards, consistent with standards adopted by the federal government, for leak detection systems, inventory control, tank testing or comparable systems or programs designed to detect or identify releases in a manner consistent with the protection of public health, safety, welfare or the environment;

Â Â Â Â Â  (b) Requirements for maintaining records and submitting information to the Department of Environmental Quality in conjunction with a leak detection or identification system or program used for each underground storage tank;

Â Â Â Â Â  (c) Performance standards for underground storage tanks including but not limited to design, retrofitting, construction, installation, release detection and material compatibility;

Â Â Â Â Â  (d) Requirements for the temporary or permanent decommissioning of an underground storage tank;

Â Â Â Â Â  (e) Requirements for reporting a release from an underground storage tank;

Â Â Â Â Â  (f) Requirements for a permit issued under ORS 466.760;

Â Â Â Â Â  (g) Procedures that distributors of regulated substances and sellers of underground storage tanks must follow to satisfy the requirements of ORS 466.760;

Â Â Â Â Â  (h) Acceptable methods by which an owner or permittee may demonstrate financial responsibility for responding to the liability imposed under ORS 466.815;

Â Â Â Â Â  (i) Procedures for the disbursement of moneys collected under ORS 466.795;

Â Â Â Â Â  (j) Requirements for reporting corrective action taken in response to a release;

Â Â Â Â Â  (k) Requirements for taking corrective action in response to a release;

Â Â Â Â Â  (L) Requirements for soil assessment and tank tightness tests which shall not be more stringent soil assessment and tank tightness testing requirements than required by the federal government;

Â Â Â Â Â  (m) Provisions necessary to carry out the underground storage tank loan guarantee program authorized by section 4, chapter 1071, Oregon Laws 1989; and

Â Â Â Â Â  (n) Any other rule necessary to carry out the provisions of ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (2) So long as requirements are administered uniformly within each area or region of the state, the commission may adopt different requirements for different areas or regions of the state if the commission finds either of the following:

Â Â Â Â Â  (a) More stringent rules or standards are necessary:

Â Â Â Â Â  (A) To protect specific waters of the state, a sole source or sensitive aquifer or any other sensitive environmental amenity; or

Â Â Â Â Â  (B) Because conditions peculiar to that area or region require different standards to protect public health, safety, welfare or the environment.

Â Â Â Â Â  (b) Less stringent rules or standards are:

Â Â Â Â Â  (A) Warranted by physical conditions or economic hardship;

Â Â Â Â Â  (B) Consistent with the protection of the public health, safety, welfare or the environment; and

Â Â Â Â Â  (C) Not less stringent than minimum federal requirements.

Â Â Â Â Â  (3) The rules adopted by the commission under subsection (1) of this section may distinguish between types, classes and ages of underground storage tanks. In making such distinctions, the commission may consider the following factors:

Â Â Â Â Â  (a) Location of the tanks;

Â Â Â Â Â  (b) Soil and climate conditions;

Â Â Â Â Â  (c) Uses of the tanks;

Â Â Â Â Â  (d) History of maintenance;

Â Â Â Â Â  (e) Age of the tanks;

Â Â Â Â Â  (f) Current industry recommended practices;

Â Â Â Â Â  (g) National consensus codes;

Â Â Â Â Â  (h) Hydrogeology;

Â Â Â Â Â  (i) Water table;

Â Â Â Â Â  (j) Size of the tanks;

Â Â Â Â Â  (k) Quantity of regulated substances periodically deposited in or dispensed from the tank;

Â Â Â Â Â  (L) The technical ability of the owner or permittee; and

Â Â Â Â Â  (m) The compatibility of the regulated substance and the materials of which the tank is fabricated.

Â Â Â Â Â  (4) In adopting rules under subsection (1) of this section, the commission shall consider all relevant federal standards and regulations on underground storage tanks. If the commission adopts any standard or rule that is different than a federal standard or regulation on the same subject, the report submitted to the commission by the department at the time the commission adopts the standard or rule shall indicate clearly the deviation from the federal standard or regulation and the reasons for the deviation. [1991 c.863 Â§14 (enacted in lieu of 466.745)]

(Licenses; Permits)

Â Â Â Â Â  466.750 License procedure for persons servicing underground tanks. (1) In order to safeguard the public health, safety and welfare, to protect the stateÂs natural and biological systems, to protect the public from unlawful underground tank installation and retrofit procedures, to assure the highest degree of leak prevention from underground storage tanks and to insure the appropriate cleanup of oil spills and releases, the Environmental Quality Commission may adopt a program to regulate persons providing underground storage tank installation and removal, retrofit, testing, inspection and remedial action services.

Â Â Â Â Â  (2) The program established under subsection (1) of this section may include a procedure to license persons who demonstrate, to the satisfaction of the Department of Environmental Quality, the ability to service underground storage tanks. This demonstration of ability may consist of written or field examinations. The commission may establish different types of licenses for different types of demonstrations, including but not limited to:

Â Â Â Â Â  (a) Installation, removal, retrofit and inspection of underground storage tanks;

Â Â Â Â Â  (b) Tank integrity testing;

Â Â Â Â Â  (c) Installation of leak detection systems; and

Â Â Â Â Â  (d) Cleanup of soil contamination resulting from spills or releases of oil from underground storage tanks.

Â Â Â Â Â  (3) The program adopted under subsection (1) of this section may allow the department after opportunity for hearing under the provisions of ORS chapter 183, to revoke a license of any person offering underground storage tank services who commits fraud or deceit in obtaining a license or who demonstrates negligence or incompetence in performing underground tank services.

Â Â Â Â Â  (4) The program adopted under subsection (1) of this section shall:

Â Â Â Â Â  (a) Provide that no person may offer to perform or perform services for which a license is required under the program without such license.

Â Â Â Â Â  (b) Establish a schedule of fees for licensing under the program. The fees shall be in an amount sufficient to cover the costs of the department in administering the program.

Â Â Â Â Â  (5) The following persons shall apply for an underground storage tank permit from the department:

Â Â Â Â Â  (a) An owner of an underground storage tank currently in operation;

Â Â Â Â Â  (b) An owner of an underground storage tank taken out of operation between January 1, 1974, and May 1, 1988; and

Â Â Â Â Â  (c) An owner of an underground storage tank that was taken out of operation before January 1, 1974, but that still contains a regulated substance. [1987 c.539 Â§Â§14,15; 1989 c.926 Â§42; 1999 c.979 Â§10; 2001 c.104 Â§202]

Â Â Â Â Â  466.760 When permit required; who required to sign application. (1) No person shall install, bring into operation, operate or decommission an underground storage tank without first obtaining a permit from the Department of Environmental Quality.

Â Â Â Â Â  (2) No person shall deposit a regulated substance into an underground storage tank unless the tank is operating under a permit issued by the department.

Â Â Â Â Â  (3) Any person who assumes ownership of an underground storage tank from a previous permittee must complete and return to the department an application for a new permit before the person begins operation of the underground storage tank under the new ownership.

Â Â Â Â Â  (4) Any person who deposits a regulated substance into an underground storage tank or sells an underground storage tank shall notify the owner or operator of the tank of the permit requirements of this section.

Â Â Â Â Â  (5) The following persons must sign an application for a permit submitted to the department under this section or ORS 466.750 (5):

Â Â Â Â Â  (a) The owner of an underground storage tank storing a regulated substance;

Â Â Â Â Â  (b) The owner of the real property in which an underground storage tank is located; and

Â Â Â Â Â  (c) The proposed permittee, if a person other than the owner of the underground storage tank or the owner of the real property. [1987 c.539 Â§16; 1989 c.926 Â§43; 1989 c.1071 Â§Â§23,28; 1999 c.979 Â§11]

Â Â Â Â Â  466.765 Duty of owner or permittee of underground storage tank. In addition to any other duty imposed by law and pursuant to rules adopted under ORS 466.706 to 466.882 and 466.994, the owner or the permittee of an underground storage tank shall:

Â Â Â Â Â  (1) Prevent releases;

Â Â Â Â Â  (2) Install, operate and maintain underground storage tanks and leak detection devices and develop and maintain records in connection therewith in accordance with standards adopted and permits issued under ORS 466.706 to 466.882 and 466.994;

Â Â Â Â Â  (3) Furnish information to the Department of Environmental Quality relating to underground storage tanks, including information about tank equipment and regulated substances stored in the tanks;

Â Â Â Â Â  (4) Promptly report releases;

Â Â Â Â Â  (5) Conduct monitoring and testing as required by rules adopted under ORS 466.746 and permits issued under ORS 466.760;

Â Â Â Â Â  (6) Permit department employees or a duly authorized and identified representative of the department at all reasonable times to have access to and to copy all records relating to underground storage tanks;

Â Â Â Â Â  (7) Pay all costs of investigating, preventing, reporting and stopping a release;

Â Â Â Â Â  (8) Decommission tanks, as required by rules adopted under ORS 466.746 and permits issued under ORS 466.760;

Â Â Â Â Â  (9) Pay all fees;

Â Â Â Â Â  (10) Conduct any corrective action required under ORS 466.810; and

Â Â Â Â Â  (11) Perform any other requirement adopted under ORS 465.200, 466.706 to 466.882, 466.994 and 478.308. [1987 c.539 Â§20 (enacted in lieu of 468.905)]

Â Â Â Â Â  466.770 Corrective action required on contaminated site. (1) If any owner or permittee of a contaminated site fails without sufficient cause to conduct corrective action under ORS 466.765, the Department of Environmental Quality may undertake any investigation or corrective action with respect to the contamination on the site.

Â Â Â Â Â  (2) The department shall keep a record of all expenses incurred in carrying out any corrective action authorized under subsection (1) of this section, including charges for services performed and the stateÂs equipment and materials utilized.

Â Â Â Â Â  (3) Any owner or permittee of a contaminated site who fails without sufficient cause to conduct corrective action as required by an order of the department under ORS 466.810 shall be liable to the department for damages not to exceed three times the amount of all expenses incurred by the department in carrying out the necessary corrective action.

Â Â Â Â Â  (4) Based on the record compiled by the department under subsection (2) of this section, the Environmental Quality Commission shall make a finding and enter an order against the person described in subsection (1) or (3) of this section for the amount of damages, not to exceed treble damages, and the expenses incurred by the state in carrying out the actions authorized by this section. The order may be appealed in the manner provided for appeal of a contested case order under ORS chapter 183.

Â Â Â Â Â  (5) If the amount of corrective action costs incurred by the department and damages under this section are not paid by the responsible person to the department within 15 days after receipt of notice that such expenses are due and owing, or, if an appeal is filed within 15 days after the court renders its decision if the decision affirms the order, the Attorney General, at the request of the director, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount specified in the notice of the director.

Â Â Â Â Â  (6) Subsection (5) of this section shall not apply if the department and the responsible person are negotiating or have entered into a settlement agreement, except that if the responsible person fails to pay the corrective action costs as provided in the negotiated settlement the director may request the Attorney General to take action as set forth in subsection (5) of this section.

Â Â Â Â Â  (7) All moneys received by the department under this section shall be paid into the fund established in ORS 466.791.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂContaminationÂ means any abandoning, spilling, releasing, leaking, disposing, discharging, depositing, emitting, pumping, pouring, emptying, injecting, escaping, leaching, placing or dumping of a regulated substance from an underground storage tank into the air or on any lands or waters of the state, so that such regulated substance may enter the environment, be emitted into the air or discharged into any waters. Such contamination authorized by and in compliance with a permit issued under ORS chapter 454, 459, 468, 468A, 468B, 469, ORS 466.005 to 466.385 or federal law shall not be considered as contamination under ORS 465.200, 466.706 to 466.882, 466.994 and 478.308.

Â Â Â Â Â  (b) ÂSiteÂ means any area or land. [1987 c.539 Â§24; 1993 c.560 Â§106]

Â Â Â Â Â  466.775 Grounds for refusal, modification, suspension or revocation of permit. (1) The Department of Environmental Quality may refuse to issue, modify, suspend, revoke or refuse to renew a permit if the department finds:

Â Â Â Â Â  (a) A material misrepresentation or false statement in the application for the permit;

Â Â Â Â Â  (b) Failure to comply with the conditions of the permit; or

Â Â Â Â Â  (c) Violation of any applicable provision of ORS 466.706 to 466.882 and 466.994, any applicable rule or standard adopted under ORS 466.706 to 466.882 and 466.994 or an order issued under ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (2) The department may modify a permit issued under ORS 466.760 if the department finds, after notice and opportunity for hearing, that modification is necessary to protect the public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The department shall modify, suspend, revoke or refuse to issue or renew a permit according to the provisions of ORS chapter 183 for a contested case proceeding. [1987 c.539 Â§21]

Â Â Â Â Â  466.780 Variance upon petition. (1) Upon petition by the owner and the permittee of an underground storage tank, the Environmental Quality Commission may grant a variance from the requirements of any rule or standard adopted under ORS 466.746 if the commission finds:

Â Â Â Â Â  (a) The alternative proposed by the petitioner provides protection to the public health, safety, welfare and the environment, equal to or greater than the rule or standard; and

Â Â Â Â Â  (b) The alternative proposal is at least as stringent as any applicable federal requirements.

Â Â Â Â Â  (2) The commission may grant a variance under subsection (1) of this section only if the commission finds that strict compliance with the rule or standard is inappropriate because:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the petitioner; or

Â Â Â Â Â  (b) Special physical conditions or other circumstances render strict compliance unreasonable, burdensome or impracticable.

Â Â Â Â Â  (3) The commission may delegate the authority to grant a variance to the Department of Environmental Quality.

Â Â Â Â Â  (4) Within 15 days after the department denies a petition for a variance, the petitioner may file with the commission a request for review by the commission. The commission shall review the petition for variance and the reasons for the departmentÂs denial of the petition within 150 days after the commission receives a request for review. The commission may approve or deny the variance or allow a variance on terms different than the terms proposed by the petitioner. If the commission fails to act on a denied petition within the 150-day period the variance shall be considered approved by the commission. [1987 c.539 Â§22]

(Finance)

Â Â Â Â Â  466.783 Installation fee; permit modification fee. (1) An applicant for a permit to install an underground storage tank shall pay an installation fee of $400 per tank. The applicant shall make payment to the Department of Environmental Quality at the time of application for the installation of an underground storage tank.

Â Â Â Â Â  (2)(a) When ownership of an existing underground storage tank changes, or when ownership of the property on which an underground storage tank is located changes, the permittee shall pay a permit modification fee of $75. The permittee shall make payment to the Department of Environmental Quality at the time of application for the modification of an operating permit.

Â Â Â Â Â  (b) When a permittee changes, the new permittee shall pay a permit modification fee of $75. The new permittee shall make payment to the Department of Environmental Quality at the time of application for the modification of an operating permit.

Â Â Â Â Â  (3) The fees collected by the department under this section shall be deposited into the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [2001 c.754 Â§12]

Â Â Â Â Â  466.785 Annual storage tank fee; late payment fee. (1) Every underground storage tank permittee shall pay a fee in the amount of $85 per tank per calendar year.

Â Â Â Â Â  (2) A permittee shall pay a late fee of $35 for each tank fee required under this section that is not paid by the specified due date.

Â Â Â Â Â  (3) Fees collected by the Department of Environmental Quality under this section shall be deposited in the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§Â§23,50; 1989 c.833 Â§157; 1989 c.935 Â§1; 1989 c.1071 Â§Â§44,45; 1993 c.525 Â§Â§1,2,3; 1999 c.884 Â§1; amendments by 1999 c.884 Â§3 repealed by 2001 c.754 Â§17; 2001 c.754 Â§5; 2005 c.534 Â§3]

Â Â Â Â Â  Note: 466.785 is repealed January 2, 2008. See section 6, chapter 754, Oregon Laws 2001, as amended by section 1, chapter 534, Oregon Laws 2005.

Â Â Â Â Â  466.787 Annual service provider fee; biennial supervisor fee. (1) As used in this section:

Â Â Â Â Â  (a) ÂService providerÂ means a person or firm registered in the State of Oregon pursuant to Department of Environmental Quality rules to provide underground storage tank services.

Â Â Â Â Â  (b) ÂSupervisorÂ means a person, operating alone or employed by a contractor, who directs and oversees underground storage tank services.

Â Â Â Â Â  (c) ÂUnderground storage tank servicesÂ includes but is not limited to installation, decommissioning, retrofitting, testing and inspection of underground storage tanks.

Â Â Â Â Â  (2) Pursuant to ORS 466.750:

Â Â Â Â Â  (a) A supervisor shall pay fees based on the following schedule:

Â Â Â Â Â  (A) $150 every two years for each license issued for cleanup of underground storage tanks; and

Â Â Â Â Â  (B) $150 every two years for a license to service underground storage tanks.

Â Â Â Â Â  (b) A service provider shall pay a fee of $300 per license per year.

Â Â Â Â Â  (3) Fees collected by the Department of Environmental Quality under this section shall be deposited into the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [2001 c.754 Â§4]

Â Â Â Â Â  466.790 [1987 c.539 Â§26; 1989 c.1071 Â§Â§24,29,30,46,47,48; repealed by 1991 c.863 Â§15 (466.791 enacted in lieu of 466.790)]

Â Â Â Â Â  466.791 Underground Storage Tank Compliance and Corrective Action Fund; sources; uses. (1) The Underground Storage Tank Compliance and Corrective Action Fund is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys, as they pertain to an underground storage tank, shall be deposited into the State Treasury and credited to the Underground Storage Tank Compliance and Corrective Action Fund:

Â Â Â Â Â  (a) Moneys recovered or otherwise received from responsible parties for corrective action;

Â Â Â Â Â  (b) Moneys allocated to the fund from the Administrative Services Economic Development Fund;

Â Â Â Â Â  (c) As permitted by federal court decisions, federal statutory requirements and administrative decisions, funds made available from multidistrict litigation - 150 oil overcharge settlement moneys or surplus stripper well oil overcharge settlement moneys; and

Â Â Â Â Â  (d) Any penalty, fine or damages recovered under ORS 466.770.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Underground Storage Tank Compliance and Corrective Action Fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the Underground Storage Tank Compliance and Corrective Action Fund are appropriated continuously to the Department of Environmental Quality to be used as provided in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Underground Storage Tank Compliance and Corrective Action Fund may be used by the department for the following purposes:

Â Â Â Â Â  (a) Supporting the loan guarantee program established pursuant to section 4, chapter 1071, Oregon Laws 1989;

Â Â Â Â Â  (b) Repaying moneys advanced under ORS 293.205 to 293.225 to allow the department to begin operating the grant and loan programs established pursuant to section 4, chapter 1071, Oregon Laws 1989, or servicing any debt incurred by the fund;

Â Â Â Â Â  (c) Administration of the underground storage tank program;

Â Â Â Â Â  (d) Funding the interest rate subsidies established under section 6a, chapter 863, Oregon Laws 1991;

Â Â Â Â Â  (e) Funding the underground storage tank insurance premium copayment program established under sections 38 to 46, chapter 863, Oregon Laws 1991; and

Â Â Â Â Â  (f) Funding of the grants established under section 6, chapter 863, Oregon Laws 1991. [1991 c.863 Â§16 (enacted in lieu of 466.790); 1993 c.18 Â§120; 1993 c.661 Â§5; 1997 c.767 Â§9; 2001 c.104 Â§203]

Â Â Â Â Â  466.795 Underground Storage Tank Insurance Fund. (1) The Underground Storage Tank Insurance Fund is established separate and distinct from the General Fund in the State Treasury to be used solely for the purpose of satisfying the financial responsibility requirements of ORS 466.815.

Â Â Â Â Â  (2) Moneys transferred by the Department of Environmental Quality from the Underground Storage Tank Compliance and Corrective Action Fund established under ORS 466.791 shall be credited to the Underground Storage Tank Insurance Fund.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Underground Storage Tank Insurance Fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the Underground Storage Tank Insurance Fund are appropriated continuously to the department to be used as provided for in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Underground Storage Tank Insurance Fund may be used by the department for the following purposes, as they pertain to underground storage tanks:

Â Â Â Â Â  (a) Funding of the underground storage tank insurance premium copayments established under sections 38 to 46, chapter 863, Oregon Laws 1991; and

Â Â Â Â Â  (b) Payment of the departmentÂs costs in administering the Underground Storage Tank Insurance Fund, which shall be limited to five percent of the premium collected. [1987 c.539 Â§28; 1989 c.833 Â§158; 1989 c.935 Â§Â§2,3; 1991 c.863 Â§47]

Â Â Â Â Â  466.800 Records as public records; exceptions. (1) Except as provided in subsection (2) of this section, any records, reports or information obtained from any persons under ORS 466.765 and 466.805 shall be made available for public inspection and copying during the regular office hours of the Department of Environmental Quality at the expense of any person requesting copies.

Â Â Â Â Â  (2) Unless classified by the director as confidential, any records, reports or information obtained under ORS 466.706 to 466.882 and 466.994 shall be available to the public. Upon a showing satisfactory to the director by any person that records, reports or information, or particular parts thereof, if made public, would divulge methods, processes or information entitled to protection as trade secrets under ORS 192.501 to 192.505, the director shall classify as confidential such record, report or information, or particular part thereof. However, such record, report or information may be disclosed to any other officer, medical or public safety employee or authorized representative of the state concerned with carrying out ORS 466.706 to 466.882 and 466.994 or when relevant in any proceeding under ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (3) Any record, report or information obtained or used by the department or the Environmental Quality Commission in administering the statewide underground storage tank program under ORS 466.706 to 466.882 and 466.994 shall be available to the United States Environmental Protection Agency upon request. If the record, report or information has been submitted to the state under a claim of confidentiality, the state shall make that claim of confidentiality to the Environmental Protection Agency for the requested record, report or information. The federal agency shall treat the record, report or information subject to the confidentiality claim as confidential in accordance with applicable federal law. [Formerly 468.910]

(Enforcement)

Â Â Â Â Â  466.805 Site inspection; subpoena or warrant. (1) In order to determine compliance with the provisions of ORS 466.706 to 466.882 and 466.994 and rules adopted under ORS 466.706 to 466.882 and 466.994 and to enforce the provisions of ORS 466.706 to 466.882 and 466.994, any employees of or an authorized and identified representative of the Department of Environmental Quality may:

Â Â Â Â Â  (a) Enter at reasonable times any establishment or site where an underground storage tank is located;

Â Â Â Â Â  (b) Inspect and obtain samples of a regulated substance contained in an underground storage tank; and

Â Â Â Â Â  (c) Conduct an investigation of an underground storage tank, associated equipment, contents or the soil, air or waters of the state surrounding an underground storage tank.

Â Â Â Â Â  (2) If any person refuses to comply with subsection (1) of this section, the department or a duly authorized and identified representative of the department may obtain a warrant or subpoena to allow such entry, inspection, sampling or copying. [1987 c.539 Â§30 (enacted in lieu of 468.907)]

Â Â Â Â Â  466.810 Investigation on noncompliance; findings and orders; decommissioning tank; hearings; other remedies. (1) Whenever the Department of Environmental Quality has reasonable cause to believe that an underground storage tank or the operation of an underground storage tank violates ORS 466.706 to 466.882 and 466.994 or fails to comply with a rule, order or permit issued under ORS 466.706 to 466.882 and 466.994, the department may investigate the underground storage tank.

Â Â Â Â Â  (2) After the department investigates an underground storage tank under subsection (1) of this section, the department may, without notice or hearing, make such findings and issue such orders as it considers necessary to protect the public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The findings and orders made by the department under subsection (2) of this section may:

Â Â Â Â Â  (a) Require changes in the operation, practices or operating procedures found to be in violation of ORS 466.706 to 466.882 and 466.994 or the rules adopted under ORS 466.706 to 466.882 and 466.994;

Â Â Â Â Â  (b) Require the owner or operator to comply with the provisions of a permit;

Â Â Â Â Â  (c) Require compliance with a schedule established in the order; and

Â Â Â Â Â  (d) Require any other actions considered necessary by the department.

Â Â Â Â Â  (4) After the department issues an order under subsection (2) of this section, the department may decommission the underground storage tank or contract with another person to decommission the underground storage tank.

Â Â Â Â Â  (5) The department shall serve a certified copy of any order issued by it under subsection (2) of this section to the permittee or the permitteeÂs duly authorized representative at the address furnished to the department in the permit application or other address as the department knows to be used by the permittee. The order shall take effect 20 days after the date of its issuance, unless the permittee requests a hearing on the order before the Environmental Quality Commission. The request for a hearing shall be submitted in writing within 20 days after the department issues the order.

Â Â Â Â Â  (6) All hearings under this section shall be conducted according to applicable provisions of ORS chapter 183 for contested cases.

Â Â Â Â Â  (7) Whenever it appears to the department that any person is engaged or about to engage in any act or practice that constitutes a violation of ORS 466.706 to 466.882 and 466.994 or the rules and orders adopted under ORS 466.706 to 466.882 and 466.994 or of the terms of any permit issued under ORS 466.706 to 466.882 and 466.994, the department, without prior administrative hearing, may institute actions or proceedings for legal or equitable remedies to enforce compliance therewith or to restrain further violations thereof. [1987 c.539 Â§32; 1999 c.849 Â§101a]

Â Â Â Â Â  466.815 Financial responsibility of owner or permittee; rules; legislative review. (1) The Environmental Quality Commission may by rule require an owner or permittee to demonstrate and maintain financial responsibility for:

Â Â Â Â Â  (a) Taking corrective action;

Â Â Â Â Â  (b) Compensating a third party for bodily injury and property damage caused by a release; and

Â Â Â Â Â  (c) Compensating the Department of Environmental Quality, or any other person, for expenses incurred by the department or any other person in taking corrective action.

Â Â Â Â Â  (2) The financial responsibility requirements established by subsection (1) of this section may be satisfied by insurance, guarantee by third party, surety bond, letter of credit or qualification as a self-insurer or any combination of these methods. In adopting rules under subsection (1) of this section, the commission may specify policy or other contractual terms, conditions or defenses necessary or unacceptable to establish evidence of financial responsibility.

Â Â Â Â Â  (3) If an owner or permittee is in bankruptcy, reorganization or arrangement pursuant to the federal bankruptcy law, or if jurisdiction in any state or federal court cannot be obtained over either an owner or a permittee likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this section may be asserted directly against the guarantor. In the case of action under subsection (1)(b) of this section, the guarantor is entitled to invoke all rights and defenses that would have been available to the owner or permittee if the action had been brought against the owner or permittee by the claimant and all rights and defenses that would have been available to the guarantor if the action had been brought against the guarantor by the owner or permittee.

Â Â Â Â Â  (4) The total liability of a guarantor shall be limited to the aggregate amount the guarantor provided as evidence of financial responsibility to the owner or permittee under subsection (2) of this section. This subsection does not limit any other state or federal statutory, contractual or common law liability of the guarantor for bad faith in negotiating or in failing to negotiate the settlement of any claim. This subsection does not diminish the liability of any person under section 107 or 111 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, or other applicable law.

Â Â Â Â Â  (5) Corrective action and compensation programs financed by a fee paid by owners and permittees and administered by the department may be used to satisfy all or part of the financial responsibility requirements of this section.

Â Â Â Â Â  (6) No rule requiring an owner or permittee to demonstrate and maintain financial responsibility shall be adopted by the commission before review by the appropriate legislative committee as determined by the President of the Senate and the Speaker of the House of Representatives. [1987 c.539 Â§27]

Â Â Â Â Â  466.820 Reimbursement to department; procedure for collection; treble damages. (1) The owner and the permittee of an underground storage tank found to be in violation of any provision of ORS 466.706 to 466.882 and 466.994, shall reimburse the Department of Environmental Quality for all costs reasonably incurred by the department, excluding administrative costs, in the investigation of a leak from an underground storage tank. Department costs may include investigation, design engineering, inspection and legal costs necessary to correct the leak.

Â Â Â Â Â  (2) Payment of costs to the department under subsection (1) of this section shall be made to the department within 15 days after the end of the appeal period or, if an appeal is filed, within 15 days after the court or the Environmental Quality Commission renders its decision, if the decision affirms the order.

Â Â Â Â Â  (3) If such costs are not paid by the owner or the permittee of the underground storage tank to the department within the time provided in subsection (2) of this section, the Attorney General, upon the request of the director, shall bring action in the name of the State of Oregon in the Circuit Court of Marion County or the circuit court of any other county in which the violation may have taken place to recover the amount specified in the order of the department.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, if any person is found in violation of any provision of ORS 465.200, 466.706 to 466.882, 466.994 and 478.308, the commission or the court may award damages in the amount equal to three times the amount of all expenses incurred by the department in investigating the violation.

Â Â Â Â Â  (5) Moneys reimbursed shall be deposited to the State Treasury to the credit of an account of the department and are continuously appropriated to the department for the purposes of administering ORS 465.200, 466.706 to 466.882, 466.994 and 478.308. [1987 c.539 Â§34 (enacted in lieu of 468.914)]

Â Â Â Â Â  466.825 Strict liability of owner or permittee. The owner and permittee of an underground storage tank found to be the source of a release shall be strictly liable to any owner or permittee of a nonleaking underground storage tank in the vicinity, for all costs reasonably incurred by such nonleaking underground storage tank owner or permittee in determining which tank was the source of the release. [1987 c.539 Â§35]

Â Â Â Â Â  466.830 Halting tank operation upon clear and immediate danger. (1) Whenever, in the judgment of the Department of Environmental Quality from the results of monitoring or observation of an identified release, there is reasonable cause to believe that a clear and immediate danger to the public health, welfare, safety or the environment exists from the continued operation of an underground storage tank, the department may, without hearing or prior notice, order the operation of the underground storage tank or site halted by service of an order on the owner or permittee of the underground storage tank or site.

Â Â Â Â Â  (2) Within 24 hours after the order is served under subsection (1) of this section, the department shall appear in the appropriate circuit court to petition for the equitable relief required to protect the public health, safety, welfare or the environment. [1987 c.539 Â§36]

Â Â Â Â Â  466.835 Compliance and correction costs as lien; enforcement. (1) All compliance and corrective action costs, penalties and damages for which a person is liable to the state under ORS 466.706 to 466.882 and 466.994 shall constitute a lien upon any real and personal property owned by the person.

Â Â Â Â Â  (2) The Department of Environmental Quality shall file a claim of lien on real property to be charged with a lien under subsection (1) of this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under subsection (1) of this section with the Secretary of State. The lien shall attach and become enforceable on the date of the filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to conduct compliance and corrective actions as required.

Â Â Â Â Â  (3) A lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of liens.

Â Â Â Â Â  (4) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which a person is liable under the provisions of ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§37]

Â Â Â Â Â  Note: Sections 13 and 14, chapter 754, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 13. (1) Notwithstanding ORS 466.994, the Environmental Quality Commission shall adopt rules for and implement a pilot program for the assessment and expedited imposition of noncompliance penalties for specific underground storage tank violations. The Department of Environmental Quality shall form an advisory committee to assist the commission in the development of the pilot program.

Â Â Â Â Â  (2) Permittee participation in the pilot program is voluntary. Participants shall agree to accept the penalty assessed under the program as the final order by the Department of Environmental Quality and shall agree to waive any right to an appeal or any other judicial review of the departmentÂs determination of a violation or assessment of a fine.

Â Â Â Â Â  (3) A penalty assessed under this program may not be less than $50 or greater than $100 per individual violation. Penalties imposed in the aggregate may not be more than $300 per facility per inspection date.

Â Â Â Â Â  (4) The fees collected by the department under this section shall be deposited into the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department for the purposes of providing support to the pilot program, technical assistance or operator training or meeting other needs of the department. [2001 c.754 Â§13]

Â Â Â Â Â  Sec. 14. Section 13, chapter 754, Oregon Laws 2001, is repealed January 2, 2008. [2001 c.754 Â§14; 2005 c.534 Â§2]

(Financial Assistance Programs)

Â Â Â Â Â  466.840 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The upgrading of underground storage tanks and the improving of such tanks and associated equipment are necessary to protect the public health and safety and the environment.

Â Â Â Â Â  (2) The costs of upgrading leaking underground storage tanks, purchasing improved equipment and cleaning up the contamination caused by leaking underground storage tanks, including the costs of disposal, remediation or other treatment of soil contaminated as a result of leaking underground storage tanks, exceed the financial capacity of many owners and operators of underground storage tanks.

Â Â Â Â Â  (3) The availability of motor vehicle fuel is necessary to create and retain employment and to encourage tourism in Oregon.

Â Â Â Â Â  (4) It is the intent and policy of the Legislative Assembly to:

Â Â Â Â Â  (a) Insure the funding and support of remedial action and replacement of leaking underground storage tanks and associated equipment, while allowing the owners and operators to continue to operate their businesses in Oregon; and

Â Â Â Â Â  (b) In order to insure such funding and support, prevent a local unit of government from imposing taxes, fees or surcharges on soil generated as a result of remedial action or replacement of leaking underground storage tanks. [1993 c.661 Â§2]

Â Â Â Â Â  466.845 Commission authority to accept and expend moneys received for financial assistance programs. (1) The Environmental Quality Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of carrying out financial assistance programs for owners and operators of storage tanks containing motor vehicle fuel.

Â Â Â Â Â  (2) All moneys and the proceeds of all moneys received by the Environmental Quality Commission under this section shall be deposited in the Underground Storage Tank Compliance and Corrective Action Fund to be used for the purposes for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1993 c.661 Â§3]

Â Â Â Â Â  466.850 [1997 c.838 Â§1; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.855 [1997 c.838 Â§2; repealed by 1999 c.880 Â§8]

(Heating Oil Tanks)

Â Â Â Â Â  466.858 Heating oil tank regulatory program; license to provide heating oil tank services; certification of corrective action. (1) The Environmental Quality Commission shall adopt a heating oil tank program to regulate the decommissioning of heating oil tanks and the corrective action of soil contamination resulting from the release of oil from heating oil tanks.

Â Â Â Â Â  (2) The program adopted under subsection (1) of this section shall include:

Â Â Â Â Â  (a) A procedure to license persons who demonstrate, to the satisfaction of the Department of Environmental Quality, the ability to provide heating oil tank services.

Â Â Â Â Â  (b) An educational pamphlet on the proper procedure to decommission heating oil tanks.

Â Â Â Â Â  (c) A certification program that allows the department to certify the voluntary decommissioning of heating oil tanks or to approve a corrective action that is certified to be complete by a person licensed under ORS 466.868 to perform such corrective action. [1999 c.979 Â§2]

Â Â Â Â Â  466.860 [1997 c.838 Â§3; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.862 License required to provide heating oil tank services. No person shall perform or offer to perform heating oil tank services without first obtaining the license required under ORS 466.868. [1999 c.979 Â§3]

Â Â Â Â Â  466.865 [1997 c.838 Â§4; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.868 Licensing requirements; annual fee; registry of licensees; revocation of license. (1) In order to obtain a license under the program established pursuant to ORS 466.858, a person shall provide to the Department of Environmental Quality:

Â Â Â Â Â  (a) A certificate of insurance in an amount adequate to pay for any additional corrective action necessary as a result of an improper or inadequate decommissioning or corrective action approved by the department.

Â Â Â Â Â  (b) A summary of all projects completed since the applicant last applied for a license, including the costs of those projects.

Â Â Â Â Â  (c) For each individual license, a demonstration of ability, which may consist of written or field examinations.

Â Â Â Â Â  (d) Any other information deemed necessary by the department.

Â Â Â Â Â  (e) An annual license fee. The fee shall be:

Â Â Â Â Â  (A) $750 for the business, including but not limited to corporations, limited partnerships and sole proprietorships, engaged in the performance of heating oil tank services; and

Â Â Â Â Â  (B) $75 for each individual employed by the business and charged with the supervisory responsibility to direct and oversee the performance of tank services at a facility.

Â Â Â Â Â  (2) The department shall maintain a registry of all persons licensed under this section, including a summary of the project information required in the application.

Â Â Â Â Â  (3) In accordance with ORS chapter 183, the department may revoke a license of any person offering heating oil tank services who commits fraud or deceit in obtaining a license or who demonstrates negligence or incompetence in performing the heating oil tank services. [1999 c.979 Â§4]

Â Â Â Â Â  466.870 [1997 c.838 Â§5; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.872 Certification of voluntary decommissioning or approval of corrective action; fee. (1) In establishing the requirements to certify a voluntary decommissioning or to approve corrective action on the basis of a certification received from a heating oil tank service provider, the Department of Environmental Quality shall include:

Â Â Â Â Â  (a) A process for conducting inspections of sites where a heating oil tank has been decommissioned or where a heating oil tank service provider certifies corrective action is complete;

Â Â Â Â Â  (b) The specific information that a person must submit to certify that corrective action is complete;

Â Â Â Â Â  (c) Provisions that allow the department to reject certification and require additional corrective action prior to approval by the department that the certification is complete and complies with the standard set forth in ORS 465.315; and

Â Â Â Â Â  (d) Provisions to require additional information about a decommissioning before certifying the decommissioning.

Â Â Â Â Â  (2) Any person requesting certification of a heating oil tank decommissioning under subsection (1) of this section shall file a request with the department accompanied by a filing fee of $50.

Â Â Â Â Â  (3) Any person requesting certification of a heating oil tank corrective action under subsection (1) of this section shall file a request with the department accompanied by a filing fee of $125. [1999 c.979 Â§6; 2001 c.755 Â§1]

Â Â Â Â Â  466.878 Required actions when use of underground heating oil tank is terminated; requirements at time of sale of real property containing abandoned heating oil tank. (1) When the use of an underground heating oil tank is terminated because the tank is replaced or an oil-heated building or residence is converted to a different primary source of heat:

Â Â Â Â Â  (a) The property owner shall ensure that the underground heating oil tank has been emptied of oil, which shall be appropriately managed.

Â Â Â Â Â  (b) The vent line shall be left in place if the tank is not decommissioned.

Â Â Â Â Â  (c) The person installing the new heating equipment shall advise the property owner that it is illegal to disconnect a heating oil tank without pumping out the tank and that there are practices recommended by the Department of Environmental Quality for decommissioning a heating oil tank.

Â Â Â Â Â  (2) When real property is sold, the seller shall ensure that any abandoned heating oil tank that is known to be on the property has been emptied of oil, which shall be appropriately managed, and the seller shall provide to the buyer documentation showing that the tank has been emptied. [1999 c.880 Â§6]

Â Â Â Â Â  466.880 [Formerly 459.995; (3) and (4) enacted by 1985 c.733 Â§17; 1987 c.266 Â§1; 1991 c.734 Â§35; renumbered 466.990 in 1997]

Â Â Â Â Â  466.882 Rules. The Environmental Quality Commission shall adopt rules necessary to carry out ORS 466.858 to 466.878. The rules shall include but need not be limited to:

Â Â Â Â Â  (1) A voluntary process for certifying the decommissioning of an abandoned underground heating oil tank;

Â Â Â Â Â  (2) Information required to be submitted by a licensed heating oil tank service provider or homeowner to allow the Department of Environmental Quality to approve a heating oil tank corrective action;

Â Â Â Â Â  (3) Requirements for the approval of decommissioning;

Â Â Â Â Â  (4) Standards to define adequate tank decommissioning; and

Â Â Â Â Â  (5) Requirements for the approval by the Department of Environmental Quality of decommissioning of underground heating oil tanks that were decommissioned before August 17, 1999. [1999 c.979, Â§7; 1999 c.979 Â§16]

Â Â Â Â Â  466.890 [1985 c.685 Â§2; renumbered 466.992 in 1997]

Â Â Â Â Â  466.895 [1987 c.539 Â§39; 1989 c.171 Â§61; 1991 c.734 Â§36; renumbered 466.994 in 1997]

Â Â Â Â Â  466.900 [1987 c.735 Â§23; renumbered 465.900 in 1989]

UNDERGROUND STORAGE TANKS HOLDING AIRCRAFT OR MARINE FUEL

Â Â Â Â Â  466.901 Definitions for ORS 466.901 to 466.915. As used in ORS 466.901 to 466.915:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂCorrective actionÂ means remedial action taken to protect the present or future public health, safety or welfare or the environment from a release of aircraft or marine fuel. ÂCorrective actionÂ includes but is not limited to:

Â Â Â Â Â  (a) The prevention, elimination, removal, abatement, control, minimization, investigation, assessment, evaluation or monitoring of a hazard or potential hazard or threat, including migration of released aircraft or marine fuel; or

Â Â Â Â Â  (b) Transportation, storage, treatment or disposal of aircraft or marine fuel or contaminated material from a site.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂFacilityÂ means any one or combination of fuel tanks and pipes connected to the tanks, used to contain an accumulation of aircraft or marine fuel including gasoline or diesel oil, that are located at one contiguous geographical site.

Â Â Â Â Â  (5) ÂFuel tankÂ means an underground storage tank, as defined in ORS 466.706, used to contain an accumulation of aircraft or marine fuel.

Â Â Â Â Â  (6) ÂInvestigationÂ means monitoring, surveying, testing or other information gathering.

Â Â Â Â Â  (7) ÂOwnerÂ means the owner of a fuel tank.

Â Â Â Â Â  (8) ÂPortÂ has the meaning given that term in ORS 777.005. ÂPortÂ includes an airport, as defined in ORS 836.005, that is owned by a port.

Â Â Â Â Â  (9) ÂReleaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, leaking or placing of aircraft or marine fuel from a fuel tank into the air or into or on land or the waters of the state, other than as authorized by a permit issued under state or federal law.

Â Â Â Â Â  (10) ÂStage I vapor collection systemÂ means a system where fuel vapors are forced from a tank into a vapor-tight holding system or vapor control system through direct displacement by the fuel being loaded.

Â Â Â Â Â  (11) ÂStage II vapor collection systemÂ means a system where at least 90 percent, by weight, of the fuel vapors that are displaced or drawn from a fuel tank during refueling are transferred to a vapor-tight holding system or vapor control system.

Â Â Â Â Â  (12) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [1997 c.788 Â§1]

Â Â Â Â Â  Note: 466.901 to 466.920 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 466 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  466.903 Financial assistance program for fuel tanks holding aircraft or marine fuel; application; fees. (1) The Department of Environmental Quality shall conduct a financial assistance program as described in this section and ORS 466.905, for the purpose of upgrading or replacing fuel tanks, conducting corrective action or installing stage I and II vapor collection system underground piping, hoses and nozzles at a fuel tank facility holding an accumulation of aircraft or marine fuel for resale.

Â Â Â Â Â  (2) An applicant for financial assistance shall submit an application for financial assistance to bring the applicantÂs fuel tank facility into compliance with any applicable technical and financial responsibility requirements.

Â Â Â Â Â  (3) An applicant under subsection (2) of this section shall sign a consent agreement with the department to bring the applicantÂs fuel tank facility into compliance with all applicable technical and financial responsibility requirements. In the consent agreement, the department may require the applicant to conduct daily inventory control and reconciliation, investigate a suspected release, report a confirmed release within 24 hours, determine whether an imminent hazard exists through adequate investigation and testing and conduct other reasonable fuel tank facility management activities that do not require capital investment.

Â Â Â Â Â  (4) An applicant who the department determines is eligible for financial assistance shall not be subject to enforcement action under ORS 466.706 to 466.882 and 466.994 if the applicant is making a good faith effort to:

Â Â Â Â Â  (a) Bring the applicantÂs fuel tank facility into compliance with all technical and financial responsibility requirements on or before December 22, 1998; or

Â Â Â Â Â  (b) Permanently close the fuel tank facility in accordance with applicable fuel tank requirements on or before December 22, 1998.

Â Â Â Â Â  (5) In order to manage the funds available in the Fuel Tank Compliance and Corrective Action Fund, and to process the projected number of financial assistance applications, the department may establish a schedule for starting construction of the projects receiving financial assistance under this section and ORS 466.905. If the department finds that it is necessary to adjust an applicantÂs schedule, the department shall consult with the applicant in establishing the new schedule. The applicantÂs financial assistance from the department shall not be adversely affected by a schedule change imposed by the department.

Â Â Â Â Â  (6) Any port that does not submit an application for financial assistance shall comply with all applicable technical and financial responsibility requirements. Any port that receives financial assistance shall comply with all applicable technical and financial responsibility requirements within 60 days after completing the upgrade or replacement project.

Â Â Â Â Â  (7) An applicant for financial assistance shall:

Â Â Â Â Â  (a) Hold a valid underground storage tank permit for the facility for which the applicant is requesting the assistance;

Â Â Â Â Â  (b) Pay all annual underground storage tank compliance fees, including any fees currently due;

Â Â Â Â Â  (c) Take appropriate corrective action in accordance with rules of the Environmental Quality Commission in the event of an imminent hazard involving ground water contamination or a threat of fire and explosion from a spill or release of fuel; and

Â Â Â Â Â  (d) If the applicant closes a fuel tank facility, conduct closure operations in accordance with requirements established by rule by the commission. [1997 c.788 Â§2]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.905 Eligibility for financial assistance; amount of grants. (1) Any port that owns or is responsible for a fuel tank holding an accumulation of aircraft or marine fuel for resale may be eligible for the financial assistance program established pursuant to this section and ORS 466.903. The financial assistance may be used to upgrade or replace a fuel tank, conduct corrective action or install stage I and II vapor collection system underground piping, hoses and nozzles at a fuel tank facility in conformity with applicable state and federal fuel tank, air quality and corrective action rules. If the port owns or is responsible for more than one fuel tank facility, the port is eligible for all applicable financial assistance for each facility.

Â Â Â Â Â  (2) Any port owning or responsible for 12 or fewer tanks, and meeting the criteria in subsection (3) of this section, may be eligible for a fuel tank essential services grant. The grant may be for an amount of 75 percent of eligible project costs but shall not exceed $75,000.

Â Â Â Â Â  (3) An applicant for a fuel tank essential services grant also shall be the sole supplier of aircraft or marine fuel for the port. [1997 c.788 Â§3]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.907 Rules. The Environmental Quality Commission may adopt rules to implement the financial assistance program established by ORS 466.903 and 466.905. However, to the maximum extent possible, the Department of Environmental Quality shall rely on existing rules adopted by the commission to carry out other programs providing financial assistance to owners or operators of underground storage tank facilities. [1997 c.788 Â§4]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.910 Sources of funds; disposition. (1) The Environmental Quality Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of carrying out the financial assistance program established by ORS 466.903 and 466.905.

Â Â Â Â Â  (2) All moneys and the proceeds of all moneys received by the commission under this section shall be deposited in the Fuel Tank Compliance and Corrective Action Fund to be used for the purposes for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1997 c.788 Â§5]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.913 Fuel Tank Compliance and Corrective Action Fund. (1) The Fuel Tank Compliance and Corrective Action Fund is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys, as they pertain to a fuel tank facility, shall be deposited into the State Treasury and credited to the Fuel Tank Compliance and Corrective Action Fund:

Â Â Â Â Â  (a) Moneys recovered or otherwise received from responsible parties for corrective action related to a fuel tank facility;

Â Â Â Â Â  (b) Moneys allocated to the fund from the Administrative Services Economic Development Fund;

Â Â Â Â Â  (c) Any penalty, fine or damages recovered under ORS 466.770 pertaining to a fuel tank facility; and

Â Â Â Â Â  (d) Any moneys received pursuant to ORS 466.910.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the fund are appropriated continuously to the Department of Environmental Quality to be used as provided in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the fund may be used by the department for administration and funding of the essential services grant program established under ORS 466.903 and 466.905. [1997 c.788 Â§6]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.915 Memorandum of understanding with State Marine Board or Department of Transportation. The Department of Environmental Quality may enter into a memorandum of understanding with the State Marine Board or the Department of Transportation that provides for the State Marine Board or the Department of Transportation to manage essential services grants awarded to eligible ports, as determined by the Department of Environmental Quality under ORS 466.903 and 466.905. [1997 c.788 Â§7]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.917 Priority of financial assistance granted by Director of Transportation. In rendering financial assistance under ORS 836.015, the Director of Transportation shall give priority to any applicant who requests financial aid to cover those costs of upgrading or replacing fuel tanks that exceed the amount of a grant awarded to the applicant under ORS 466.903 and 466.905. In order to receive priority under this section, the applicant shall:

Â Â Â Â Â  (1) Otherwise meet eligibility requirements for financial assistance under ORS 836.015; and

Â Â Â Â Â  (2) Be a recipient of a grant under ORS 466.903 and 466.905. [1997 c.788 Â§8]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.920 Priority for distribution of funds by State Marine Board. Notwithstanding ORS 830.150 (2)(a), in distributing funds under ORS 830.150 (1), the State Marine Board shall give priority to any applicant who applies for funds to cover those costs of upgrading or replacing fuel tanks that exceed the amount of a grant awarded to the applicant under ORS 466.903 and 466.905. In order to receive priority under this section, the applicant shall:

Â Â Â Â Â  (1) Otherwise meet eligibility requirements for receipt of funds distributed under ORS 830.150; and

Â Â Â Â Â  (2) Be a recipient of a grant under ORS 466.903 and 466.905. [1997 c.788 Â§9]

Â Â Â Â Â  Note: See note under 466.901.

CIVIL PENALTIES

Â Â Â Â Â  466.990 Civil penalties generally. (1) In addition to any other penalty provided by law, any person who violates ORS 466.005 to 466.385 and 466.992, a license condition or any Environmental Quality Commission rule or order pertaining to the generation, treatment, storage, disposal or transportation by air or water of hazardous waste, as defined by ORS 466.005, shall incur a civil penalty not to exceed $10,000 for each day of the violation.

Â Â Â Â Â  (2) The civil penalty authorized by subsection (1) of this section shall be imposed in the manner provided by ORS 468.135.

Â Â Â Â Â  (3) In addition to any other penalty provided by law, any person who violates a provision of ORS 466.605 to 466.680, or any rule or order entered or adopted under ORS 466.605 to 466.680, may incur a civil penalty not to exceed $10,000. Each day of violation shall be considered a separate offense.

Â Â Â Â Â  (4) The civil penalty authorized by subsection (3) of this section shall be imposed in the manner provided by ORS 468.135, except that a penalty collected under this section shall be deposited to the fund established in ORS 466.670. [Formerly 466.880]

Â Â Â Â Â  466.992 Civil penalties for damage to wildlife resulting from contamination of food or water supply. (1) Any person who has care, custody or control of a hazardous waste or a substance which would be a hazardous waste except for the fact that it is not discarded, useless or unwanted shall incur a civil penalty according to the schedule set forth in subsection (2) of this section for the destruction, due to contamination of food or water supply by such waste or substance, of any of the wildlife referred to in subsection (2) of this section that are the property of the state.

Â Â Â Â Â  (2) The penalties referred to in subsection (1) of this section shall be as follows:

Â Â Â Â Â  (a) Each game mammal other than mountain sheep, mountain goat, elk or silver gray squirrel, $400.

Â Â Â Â Â  (b) Each mountain sheep or mountain goat, $3,500.

Â Â Â Â Â  (c) Each elk, $750.

Â Â Â Â Â  (d) Each silver gray squirrel, $10.

Â Â Â Â Â  (e) Each game bird other than wild turkey, $10.

Â Â Â Â Â  (f) Each wild turkey, $50.

Â Â Â Â Â  (g) Each game fish other than salmon or steelhead trout, $5.

Â Â Â Â Â  (h) Each salmon or steelhead trout, $125.

Â Â Â Â Â  (i) Each fur-bearing mammal other than bobcat or fisher, $50.

Â Â Â Â Â  (j) Each bobcat or fisher, $350.

Â Â Â Â Â  (k) Each specimen of any wildlife species whose survival is specified by the wildlife laws or the laws of the United States as threatened or endangered, $500.

Â Â Â Â Â  (L) Each specimen of any wildlife species otherwise protected by the wildlife laws or the laws of the United States, but not otherwise referred to in this subsection, $25.

Â Â Â Â Â  (3) The civil penalty imposed under this section shall be in addition to other penalties prescribed by law. [Formerly 466.890]

Â Â Â Â Â  466.994 Civil penalties for violations of underground storage tank regulations. (1) Any person who violates any provision of ORS 466.706 to 466.882 and this section, a rule adopted under ORS 466.706 to 466.882 and this section or the terms or conditions of any order or permit issued by the Department of Environmental Quality under ORS 466.706 to 466.882 and this section shall be subject to a civil penalty not to exceed $10,000 per violation per day of violation.

Â Â Â Â Â  (2) Each violation may be a separate and distinct offense and in the case of a continuing violation, each dayÂs continuance thereof may be deemed a separate and distinct offense.

Â Â Â Â Â  (3) The civil penalties authorized under this section shall be imposed in the manner provided by ORS 468.135 except that a penalty collected under subsection (1) of this section shall be deposited to the fund established in ORS 466.791. [Formerly 466.895; 2001 c.754 Â§7]

CRIMINAL PENALTIES

Â Â Â Â Â  466.995 Criminal penalties. (1) Penalties provided in this section are in addition to and not in lieu of any other remedy specified in ORS 459.005 to 459.105, 459.205 to 459.385, 466.005 to 466.385 or 466.992.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of a provision of ORS 466.605 to 466.680 or of any rule or order entered or adopted under ORS 466.605 to 466.680 is punishable, upon conviction, by a fine of not more than $10,000 or by imprisonment in the county jail for not more than one year or both. Each day of violation shall be considered a separate offense.

Â Â Â Â Â  (3) Subject to ORS 153.022, any person who knowingly violates any provision of ORS 466.706 to 466.882 and 466.994 or the rules adopted under ORS 466.706 to 466.882 and 466.994 shall be subject to a criminal penalty not to exceed $10,000 or imprisonment for not more than one year or both. Each day of violation shall be deemed a separate offense.

Â Â Â Â Â  (4) Subject to ORS 153.022, any person who knowingly violates any provision of ORS 465.200 to 465.545 or any rule or order adopted or issued under ORS 465.200 to 465.545 shall, upon conviction, be subject to a criminal penalty not to exceed $10,000 or imprisonment for not more than one year, or both. Each day of violation shall be deemed a separate offense. [Formerly 459.992; (3) enacted by 1985 c.733 Â§18; 1987 c.158 Â§93; subsection (4) enacted as 1987 c.539 Â§38; subsection (5) enacted as 1987 c.735 Â§24; 1993 c.422 Â§18; 1999 c.1051 Â§304]

_______________



Chapter 467

Chapter 467 Â Noise Control

2005 EDITION

NOISE CONTROL

PUBLIC HEALTH AND SAFETY

467.010Â Â Â Â  Legislative findings and policy

467.020Â Â Â Â  Emission of noise in excess of prescribed levels prohibited

467.030Â Â Â Â  Adoption of noise control rules, levels and standards

467.035Â Â Â Â  Determination of exempt noise emission sources; rules

467.040Â Â Â Â  Powers of Environmental Quality Commission; rules

467.050Â Â Â Â  Enforcement powers

467.060Â Â Â Â  Variances; issuance, revocation or modification; grounds; rules

467.100Â Â Â Â  Local regulation of noise sources; exemption from state enforcement; rules

467.120Â Â Â Â  Agricultural and forestry operations; mining or rock processing

467.131Â Â Â Â  Exemption from civil or criminal liability based on noise or noise pollution from shooting range

467.133Â Â Â Â  Exemption from action for nuisance on basis of noise caused by shooting range

467.136Â Â Â Â  Preemption of certain local regulation of shooting range

467.138Â Â Â Â  Limitation on law enforcement training exemption for shooting range

467.990Â Â Â Â  Penalties

Â Â Â Â Â  467.010 Legislative findings and policy. The Legislative Assembly finds that the increasing incidence of noise emissions in this state at unreasonable levels is as much a threat to the environmental quality of life in this state and the health, safety and welfare of the people of this state as is pollution of the air and waters of this state. To provide protection of the health, safety and welfare of Oregon citizens from the hazards and deterioration of the quality of life imposed by excessive noise emissions, it is hereby declared that the State of Oregon has an interest in the control of such pollution, and that a program of protection should be initiated. To carry out this purpose, it is desirable to centralize in the Environmental Quality Commission the authority to adopt reasonable statewide standards for noise emissions permitted within this state and to implement and enforce compliance with such standards. [1971 c.452 Â§1]

Â Â Â Â Â  467.020 Emission of noise in excess of prescribed levels prohibited. Except as provided in ORS 467.131 and 467.133, no person may emit, cause the emission of, or permit the emission of noise in excess of the levels fixed therefor by the Environmental Quality Commission pursuant to ORS 467.030. [1971 c.452 Â§3; 1995 s.s. c.3 Â§40c; 1996 c.8 Â§2]

Â Â Â Â Â  467.030 Adoption of noise control rules, levels and standards. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt rules relating to the control of levels of noise emitted into the environment of this state and including the following:

Â Â Â Â Â  (a) Categories of noise emission sources, including the categories of motor vehicles and aircraft.

Â Â Â Â Â  (b) Requirements and specifications for equipment to be used in the monitoring of noise emissions.

Â Â Â Â Â  (c) Procedures for the collection, reporting, interpretations and use of data obtained from noise monitoring activities.

Â Â Â Â Â  (2) The Environmental Quality Commission shall investigate and, after appropriate public notice and hearing, shall establish maximum permissible levels of noise emission for each category established, as well as the method of measurement of the levels of noise emission.

Â Â Â Â Â  (3) The Environmental Quality Commission shall adopt, after appropriate public notice and hearing, standards for the control of noise emissions which shall be enforceable by order of the commission.

Â Â Â Â Â  (4) In adopting noise control rules, levels and standards under this section, the Environmental Quality Commission shall not adopt any rule that would impose liability for any activity for which immunity from civil and criminal liability is granted or for which an action for nuisance is prohibited under ORS 467.131 and 467.133. [1971 c.452 Â§2; 1973 c.107 Â§1; 1973 c.835 Â§159; 1995 s.s. c.3 Â§40d; 1996 c.8 Â§4]

Â Â Â Â Â  467.035 Determination of exempt noise emission sources; rules. (1) In addition to the powers of the Environmental Quality Commission described in ORS 467.060, the commission by rule may exempt a class of activity within a category of noise emission sources from the application of a rule establishing maximum permissible levels of noise emission for that category of noise emission sources.

Â Â Â Â Â  (2) In determining whether to grant an exemption pursuant to subsection (1) of this section, the commission shall consider:

Â Â Â Â Â  (a) Protection of the health, safety and welfare of the citizens of this state;

Â Â Â Â Â  (b) Feasibility and cost of noise abatement; and

Â Â Â Â Â  (c) Past, present and projected patterns of land use and such state and local laws and regulations as are applicable thereto. [1977 c.511 Â§3]

Â Â Â Â Â  467.040 Powers of Environmental Quality Commission; rules. The Environmental Quality Commission has the power to investigate complaints regarding excessive noise emission, to hold hearings, to issue orders, to make rules, to impose sanctions, and to do any other thing necessary to carry out the policies of this state as set forth in this chapter. [1971 c.452 Â§4]

Â Â Â Â Â  467.050 Enforcement powers. The Environmental Quality Commission shall have the further power to enforce compliance with or restrain violation of this chapter or rules or orders made thereunder in the same manner provided for enforcement proceedings under ORS chapters 468, 468A and 468B. [1971 c.452 Â§5; 1973 c.826 Â§5; 1973 c.835 Â§160; 1974 c.36 Â§16]

Â Â Â Â Â  467.060 Variances; issuance, revocation or modification; grounds; rules. (1) The Environmental Quality Commission by order may grant specific variances from the particular requirements of any rule or standard to such specific persons or class of persons or such specific noise emission source, upon such conditions as it may consider necessary to protect the public health, safety and welfare. The specific variance may be limited in duration. The commission shall grant a specific variance only if it finds that strict compliance with the rule or standard is inappropriate because:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the persons applying for the variance;

Â Â Â Â Â  (b) Special circumstances render strict compliance unreasonable, unduly burdensome or impractical due to special physical conditions or cause;

Â Â Â Â Â  (c) Strict compliance would result in substantial curtailment or closing down of a business, plant or operation; or

Â Â Â Â Â  (d) No other alternative facility or method of operating is yet available.

Â Â Â Â Â  (2) The commission by rule may delegate to the Department of Environmental Quality, on such conditions as the commission may find appropriate, the power to grant variances and to make the finding required by subsection (1) of this section to justify any such variance.

Â Â Â Â Â  (3) In determining whether or not a variance shall be granted, the commission or the department shall consider the equities involved and the advantages and disadvantages to residents and to the person conducting the activity for which the variance is sought.

Â Â Â Â Â  (4) A variance may be revoked or modified by the commission. The commission may revoke or modify a variance if it finds:

Â Â Â Â Â  (a) Violation of one or more conditions of the variance;

Â Â Â Â Â  (b) Material misrepresentation of fact in the variance application or other representations of the variance holder;

Â Â Â Â Â  (c) Material change in any of the circumstances relied upon by the commission or department in granting the variance; or

Â Â Â Â Â  (d) A material change or absence of any of the circumstances set forth in subsection (1)(a) to (d) of this section.

Â Â Â Â Â  (5) The procedure for denial, modification, or revocation of a variance shall be the procedure for a contested case as provided in ORS chapter 183. [1977 c.511 Â§2]

Â Â Â Â Â  467.100 Local regulation of noise sources; exemption from state enforcement; rules. (1) Pursuant to this chapter, in order to protect the health, safety and welfare of its citizens, a city or county may adopt and enforce noise ordinances or noise standards otherwise permitted by law. A city or county may also adopt such standards for a class of activity exempted by the commission or noise emission sources not regulated by the commission.

Â Â Â Â Â  (2) The commission may by rule withdraw from enforcement any or all of its rules or standards adopted pursuant to this chapter within the boundaries of any city or county, if the commission finds such city or county:

Â Â Â Â Â  (a) Has adopted noise standards that are at least as stringent as and no less protective than those standards adopted by the state; and

Â Â Â Â Â  (b) Has a program of active enforcement of such standards which, in the commissionÂs view, is at least as protective of the public health, safety and welfare as would be the enforcement provided by the department.

Â Â Â Â Â  (3) The commission may modify or repeal such a rule as is made in accordance with subsection (2) of this section with regard to any particular city or county if it finds material change in any of the circumstances relied upon by the commission in making such rule. Such rulemaking shall be in conformance with the provisions of ORS chapter 183.

Â Â Â Â Â  (4) Nothing in this section is intended to preclude contractual arrangements between a city or county and a state agency for services provided for the enforcement of state or local noise emission control standards. [1977 c.511 Â§4]

Â Â Â Â Â  467.120 Agricultural and forestry operations; mining or rock processing. (1) Except as provided in subsection (3) of this section, agricultural operations and forestry operations are exempt from the provisions of this chapter.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAgricultural operationsÂ means the current employment of land and buildings on a farm for the purpose of obtaining a profit in money by raising, harvesting and selling crops or by the feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals, vermiculture products or honeybees or for dairying and the sale of dairy products or any other agricultural or horticultural operations or any combination thereof including the propagation and raising of nursery stock and the preparation and storage of the products raised for human use and animal use and disposal by marketing or otherwise by a farmer on such farm.

Â Â Â Â Â  (b) ÂForestry operationsÂ means an activity related to the growing or harvesting of forest tree species on forestland as defined in ORS 526.324 (1).

Â Â Â Â Â  (3) The following operations are not exempt from the provisions of subsections (1) and (2) of this section:

Â Â Â Â Â  (a) The mining or processing of rock, aggregate or minerals within one-half mile of a noise sensitive area, if:

Â Â Â Â Â  (A) The operation operates more than nine hours per day during the period subject to the daytime standards established by the Environmental Quality Commission under ORS 467.030; or

Â Â Â Â Â  (B) The operation operates more than five days per week.

Â Â Â Â Â  (b) Any mining or processing of rock, aggregate or minerals within one-half mile of a noise sensitive area during the period subject to the nighttime noise emission standards established by the Environmental Quality Commission under ORS 467.030. [1979 c.413 Â§2; 1983 c.730 Â§2; 1985 c.681 Â§1; 2005 c.657 Â§6]

Â Â Â Â Â  467.130 [1995 s.s. c.3 Â§40; repealed by 1996 c.8 Â§5 (467.131 enacted in lieu of 467.130)]

Â Â Â Â Â  467.131 Exemption from civil or criminal liability based on noise or noise pollution from shooting range. Any owner, operator or lessee of a rifle, pistol, silhouette, skeet, trap, blackpowder or other shooting range in this state shall be immune from civil or criminal liability based upon an allegation of noise or noise pollution so long as:

Â Â Â Â Â  (1) The allegation results from the normal and accepted activity on the shooting range;

Â Â Â Â Â  (2) The owner, operator or lessee complied with any applicable noise control law or ordinance existing at the time construction of the shooting range began or no noise control law or ordinance was then existing; and

Â Â Â Â Â  (3) The allegation results from activity on the shooting range occurring between 7 a.m. and 10 p.m. or conducted for law enforcement training purposes. [1996 c.8 Â§6 (enacted in lieu of 467.130)]

Â Â Â Â Â  Note: 467.131 to 467.138 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 467 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  467.132 [1995 s.s. c.3 Â§40a; repealed by 1996 c.8 Â§7 (467.133 enacted in lieu of 467.132)]

Â Â Â Â Â  467.133 Exemption from action for nuisance on basis of noise caused by shooting range. The owner, operator or lessee of a rifle, pistol, silhouette, skeet, trap, blackpowder or other shooting range in this state shall not be subject to any action for nuisance and no court in this state shall enjoin the use or operation of such shooting range on the basis of noise or noise pollution so long as:

Â Â Â Â Â  (1) The allegation results from the normal and accepted activity on the shooting range;

Â Â Â Â Â  (2) The owner, operator or lessee complied with any applicable noise control law or ordinance existing at the time construction of the shooting range began or no noise control law or ordinance was then existing; and

Â Â Â Â Â  (3) The allegation results from activity occurring between 7 a.m. and 10 p.m. or conducted for law enforcement training purposes. [1996 c.8 Â§8 (enacted in lieu of 467.132)]

Â Â Â Â Â  Note: See note under 467.131.

Â Â Â Â Â  467.135 [1995 s.s. c.3 Â§40b; repealed by 1996 c.8 Â§9 (437.136 enacted in lieu of 467.135)]

Â Â Â Â Â  467.136 Preemption of certain local regulation of shooting range. Any local government or special district ordinance or regulation now in effect or subsequently adopted that makes a shooting range a nuisance or trespass or provides for its abatement as a nuisance or trespass is invalid with respect to a shooting range for which no action or claim is allowed under ORS 467.131 and 467.133. [1996 c.8 Â§10 (enacted in lieu of 467.135)]

Â Â Â Â Â  Note: See note under 467.131.

Â Â Â Â Â  467.137 [1995 s.s. c.3 Â§40e; repealed by 1996 c.8 Â§11 (467.138 enacted in lieu of 467.137)]

Â Â Â Â Â  467.138 Limitation on law enforcement training exemption for shooting range. The exemption allowed under ORS 467.131 and 467.133 for shooting activity conducted for law enforcement training purposes shall be allowed only:

Â Â Â Â Â  (1) For up to four nights a month; and

Â Â Â Â Â  (2) After the owner, lessee or operator provides notice of the activity at least one week before the activity occurs by publication in a newspaper of general circulation in a county in which the shooting range is located. [1996 c.8 Â§12 (enacted in lieu of 467.137)]

Â Â Â Â Â  Note: See note under 467.131.

Â Â Â Â Â  467.990 Penalties. Violation of any provision of this chapter or rules or orders made under the provisions of this chapter is a Class B misdemeanor. Each day of violation shall be considered a separate offense. [1971 c.452 Â§6; 1973 c.835 Â§161]

_______________



Chapter 468

Chapter 468 Â Environmental Quality Generally

2005 EDITION

ENVIRONMENTAL QUALITY GENERALLY

PUBLIC HEALTH AND SAFETY

GENERAL ADMINISTRATION

468.005Â Â Â Â  Definitions

468.010Â Â Â Â  Environmental Quality Commission; appointment; confirmation; term; compensation and expenses

468.015Â Â Â Â  Functions of commission

468.020Â Â Â Â  Rules and standards

468.030Â Â Â Â  Department of Environmental Quality

468.035Â Â Â Â  Functions of department

468.040Â Â Â Â  Director; salary

468.045Â Â Â Â  Functions of director; delegation

468.050Â Â Â Â  Deputy director

468.055Â Â Â Â  Contracts with Department of Human Services

468.060Â Â Â Â  Enforcement of rules by health agencies

468.062Â Â Â Â  Authority of Department of Environmental Quality to require fingerprints

468.065Â Â Â Â  Issuance of permits; content; fees; use

468.067Â Â Â Â  Organizational standing to seek judicial review of final order in Title V permit proceeding

468.070Â Â Â Â  Denial, modification, suspension or revocation of permits

468.073Â Â Â Â  Expedited or enhanced regulatory process; payment; disposition of payments

468.075Â Â Â Â  Revolving fund; uses

UNIFORM TRANSBOUNDARY POLLUTION RECIPROCAL ACCESS ACT

468.076Â Â Â Â  Definitions for ORS 468.076 to 468.089

468.078Â Â Â Â  Action for pollution originating in Oregon

468.079Â Â Â Â  Action for pollution originating in reciprocating jurisdiction

468.080Â Â Â Â  Applicability of Oregon law

468.081Â Â Â Â  Rights of injured person

468.083Â Â Â Â  Right conferred under ORS 468.076 to 468.087 in addition to other rights

468.085Â Â Â Â  Sovereign immunity defense

468.087Â Â Â Â  Application and construction of ORS 468.076 to 468.087

468.089Â Â Â Â  Short title

ENFORCEMENT

468.090Â Â Â Â  Complaint procedure

468.095Â Â Â Â  Investigatory authority; entry on premises; status of records

468.100Â Â Â Â  Enforcement procedures; powers of regional authorities; status of procedures

468.110Â Â Â Â  Appeal; power of court to stay enforcement

468.115Â Â Â Â  Enforcement in cases of emergency

468.120Â Â Â Â  Public hearings; subpoenas, oaths, depositions

468.126Â Â Â Â  Advance notice

468.130Â Â Â Â  Schedule of civil penalties; rules; factors to be considered in imposing civil penalties

468.135Â Â Â Â  Imposition of civil penalties

468.140Â Â Â Â  Civil penalties for specified violations

POLLUTION CONTROL FACILITIES TAX CREDIT

468.150Â Â Â Â  Field sanitation and straw utilization and disposal methods as Âpollution control facilitiesÂ

468.153Â Â Â Â  Legislative findings and declarations

468.155Â Â Â Â  Definitions for ORS 468.155 to 468.190

468.160Â Â Â Â  Policy

468.163Â Â Â Â  Commencement of construction or installation of facility

468.165Â Â Â Â  Application for certification of pollution control facilities; fees

468.167Â Â Â Â  Application for precertification

468.170Â Â Â Â  Action on application; rejection; appeal; issuance of certificate; certification

468.172Â Â Â Â  ÂEnvironmental management systemÂ defined

468.173Â Â Â Â  Applicable percentage of certified cost of facility eligible for tax credit

468.180Â Â Â Â  Conditions for issuance of certificate under ORS 468.170

468.183Â Â Â Â  Revocation of certification for loss of Green Permit

468.185Â Â Â Â  Procedure to revoke certification; reinstatement

468.190Â Â Â Â  Allocation of costs to pollution control

STATE POLLUTION CONTROL BONDS

468.195Â Â Â Â  Issuance of bonds authorized; principal amount

468.215Â Â Â Â  Pollution Control Fund

468.220Â Â Â Â  Department to administer fund; uses; legislative approval of grants; administrative assessment

468.225Â Â Â Â  Investment of gross proceeds of agency bonds or other obligations

468.230Â Â Â Â  Pollution Control Sinking Fund; use; limitation

468.240Â Â Â Â  Remedy where default occurs on payment to state

468.245Â Â Â Â  Acceptance of federal funds

468.250Â Â Â Â  Participation in matching fund programs with federal government

468.253Â Â Â Â  Authority of director to act to benefit fund

468.255Â Â Â Â  Limit on grants and loans

468.260Â Â Â Â  Return of unexpended funds to state required; use of returned funds

COUNTY POLLUTION CONTROL FACILITIES

468.263Â Â Â Â  Definitions for ORS 468.263 to 468.272

468.264Â Â Â Â  Policy

468.265Â Â Â Â  Powers of county over pollution control facilities; limitations

468.266Â Â Â Â  Issuance of bonds

468.267Â Â Â Â  Security for bonds

468.268Â Â Â Â  Enforcement of bond obligation

468.269Â Â Â Â  Trustees; powers

468.270Â Â Â Â  Tax status of leasehold interest in facilities

468.271Â Â Â Â  Effect on procedure of awarding contracts; construction

468.272Â Â Â Â  Application of other laws relating to bonds

FINANCING TREATMENT WORKS

468.423Â Â Â Â  Definitions for ORS 468.423 to 468.440

468.425Â Â Â Â  Policy

468.427Â Â Â Â  Water Pollution Control Revolving Fund; sources

468.428Â Â Â Â  Lottery bonds

468.429Â Â Â Â  Uses of revolving fund

468.431Â Â Â Â  Water Pollution Control Administration Fund; sources; uses

468.433Â Â Â Â  Duties of department; public agency loan program

468.437Â Â Â Â  Loan applications; eligibility; waiver; default remedy

468.439Â Â Â Â  Borrowing authority of public agency

468.440Â Â Â Â  Loan terms and interest rates; considerations; rules

RECLAIMED PLASTIC PRODUCT TAX CREDIT

468.451Â Â Â Â  Definitions for ORS 468.451 to 468.491

468.456Â Â Â Â  Policy

468.461Â Â Â Â  Application for certification of investment to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product; fee

468.466Â Â Â Â  Action on application; rejection; appeal; certification of investment

468.471Â Â Â Â  Preliminary certification of investment

468.476Â Â Â Â  Final certification

468.481Â Â Â Â  Revocation of certificate; consequences

468.486Â Â Â Â  Allocation of costs to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product

468.491Â Â Â Â  Limit on costs certified by commission for tax credit

GREEN PERMITS

468.501Â Â Â Â  Definitions for ORS 468.501 to 468.521

468.503Â Â Â Â  Purpose of Green Permits

468.506Â Â Â Â  Commission rulemaking to carry out Green Permit program

468.508Â Â Â Â  Eligibility for Green Permit

468.511Â Â Â Â  Environmental laws not applicable to facility operating under Green Permit

468.513Â Â Â Â  Judicial review of agency decision on issuance of Green Permit

468.516Â Â Â Â  Termination of Green Permit

468.518Â Â Â Â  Application for permit or approval affected by termination of Green Permit

468.521Â Â Â Â  Recovery of costs of agency in developing, negotiating and publicizing Green Permit; disposition of moneys collected

WILLAMETTE RIVER CLEANUP AUTHORITY

468.531Â Â Â Â  Legislative findings

468.533Â Â Â Â  Willamette River Cleanup Authority; purposes; membership; powers

ENVIRONMENTAL CRIMES

468.920Â Â Â Â  Definitions for ORS 468.922 to 468.956

468.922Â Â Â Â  Unlawful disposal, storage or treatment of hazardous waste in the second degree

468.926Â Â Â Â  Unlawful disposal, storage or treatment of hazardous waste in the first degree

468.929Â Â Â Â  Unlawful transport of hazardous waste in the second degree

468.931Â Â Â Â  Unlawful transport of hazardous waste in the first degree

468.933Â Â Â Â  Determination of number of punishable offenses under ORS 468.922, 468.926, 468.929 and 468.931

468.936Â Â Â Â  Unlawful air pollution in the second degree

468.939Â Â Â Â  Unlawful air pollution in the first degree

468.941Â Â Â Â  Determination of number of punishable offenses under ORS 468.936 or 468.939

468.943Â Â Â Â  Unlawful water pollution in the second degree

468.946Â Â Â Â  Unlawful water pollution in the first degree

468.949Â Â Â Â  Determination of number of punishable offenses under ORS 468.943 or 468.946

468.951Â Â Â Â  Environmental endangerment

468.953Â Â Â Â  Supplying false information to agency

468.956Â Â Â Â  Refusal to produce material subpoenaed by commission

468.959Â Â Â Â  Upset or bypass as affirmative defense

468.961Â Â Â Â  Approval of Attorney General or district attorney before bringing felony charge; guidelines for bringing felony charge; model guidelines

468.962Â Â Â Â  Notice to Department of Revenue of environmental felony

468.963Â Â Â Â  Environmental audit privilege; exceptions; burden of proving privilege; waiver; disclosure after in camera review

CIVIL PENALTIES

468.996Â Â Â Â  Civil penalty for intentional or reckless violation

468.997Â Â Â Â  Joinder of certain offenses

GENERAL ADMINISTRATION

Â Â Â Â Â  468.005 Definitions. As used in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂOrderÂ has the same meaning as given in ORS 183.310.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, the state and any agencies thereof, and the federal government and any agencies thereof.

Â Â Â Â Â  (6) ÂRuleÂ has the same meaning as given in ORS 183.310.

Â Â Â Â Â  (7) ÂStandardÂ or ÂstandardsÂ means such measure of quality or purity for air or for any waters in relation to their reasonable or necessary use as may be established by the commission pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. [Formerly 449.001]

Â Â Â Â Â  468.010 Environmental Quality Commission; appointment; confirmation; term; compensation and expenses. (1) There is created an Environmental Quality Commission. The commission shall consist of five members, appointed by the Governor, subject to confirmation by the Senate as provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of a member shall be four years, but the members of the commission may be removed by the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the duties of the member on July 1 next following. A member shall be eligible for reappointment, but no member shall serve more than two consecutive terms. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [Formerly 449.016]

Â Â Â Â Â  468.015 Functions of commission. It is the function of the Environmental Quality Commission to establish the policies for the operation of the Department of Environmental Quality in a manner consistent with the policies and purposes of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. In addition, the commission shall perform any other duty vested in it by law. [1973 c.835 Â§4]

Â Â Â Â Â  468.020 Rules and standards. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt such rules and standards as it considers necessary and proper in performing the functions vested by law in the commission.

Â Â Â Â Â  (2) Except as provided in ORS 183.335 (5), the commission shall cause a public hearing to be held on any proposed rule or standard prior to its adoption. The hearing may be before the commission, any designated member thereof or any person designated by and acting for the commission. [Formerly 449.173; 1977 c.38 Â§1]

Â Â Â Â Â  468.030 Department of Environmental Quality. There is hereby established in the executive-administrative branch of the government of the state under the Environmental Quality Commission a department to be known as the Department of Environmental Quality. The department shall consist of the Director of the Department of Environmental Quality and all personnel employed in the department. [Formerly 449.032]

Â Â Â Â Â  468.035 Functions of department. (1) Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality:

Â Â Â Â Â  (a) Shall encourage voluntary cooperation by the people, municipalities, counties, industries, agriculture, and other pursuits, in restoring and preserving the quality and purity of the air and the waters of the state in accordance with rules and standards established by the commission.

Â Â Â Â Â  (b) May conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs pertaining to the quality and purity of the air or the waters of the state and to the treatment and disposal of wastes.

Â Â Â Â Â  (c) Shall advise, consult, and cooperate with other agencies of the state, political subdivisions, other states or the federal government, in respect to any proceedings and all matters pertaining to control of air or water pollution or for the formation and submission to the legislature of interstate pollution control compacts or agreements.

Â Â Â Â Â  (d) May employ personnel, including specialists and consultants, purchase materials and supplies, and enter into contracts necessary to carry out the purposes set forth in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (e) Shall conduct and supervise programs of air and water pollution control education, including the preparation and distribution of information regarding air and water pollution sources and control.

Â Â Â Â Â  (f) Shall provide advisory technical consultation and services to units of local government and to state agencies.

Â Â Â Â Â  (g) Shall develop and conduct demonstration programs in cooperation with units of local government.

Â Â Â Â Â  (h) Shall serve as the agency of the state for receipt of moneys from the federal government or other public or private agencies for the purposes of air and water pollution control, studies or research and to expend moneys after appropriation thereof for the purposes given.

Â Â Â Â Â  (i) Shall make such determination of priority of air or water pollution control projects as may be necessary under terms of statutes enacted by the Congress of the United States.

Â Â Â Â Â  (j) Shall seek enforcement of the air and water pollution laws of the state.

Â Â Â Â Â  (k) Shall institute or cause to be instituted in a court of competent jurisdiction, proceedings to compel compliance with any rule or standard adopted or any order or permit, or condition thereof, issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (L) Shall encourage the formulation and execution of plans in conjunction with air and water pollution control agencies or with associations of counties, cities, industries and other persons who severally or jointly are or may be the source of air or water pollution, for the prevention and abatement of pollution.

Â Â Â Â Â  (m) May determine, by means of field studies and sampling, the degree of air or water pollution in various regions of the state.

Â Â Â Â Â  (n) May perform such other and further acts as may be necessary, proper or desirable to carry out effectively the duties, powers and responsibilities of the department as set forth in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (o) Shall coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

Â Â Â Â Â  (2) Nothing in this section shall affect the authority of the Department of Human Services to make and enforce rules:

Â Â Â Â Â  (a) Regarding the quality of water for human or animal consumption pursuant to ORS 448.115 to 448.325, 624.010 to 624.120 and 624.310 to 624.430; and

Â Â Â Â Â  (b) Regarding the quality of water for public swimming places pursuant to ORS 431.110.

Â Â Â Â Â  (3) Nothing in this section shall prevent the State Department of Agriculture or the State Forestry Department from independently receiving moneys from a public or private agency for the purposes of preventing or controlling air or water pollution resulting from agricultural or silvicultural activities or soil erosion, or for research related to such purposes.

Â Â Â Â Â  (4)(a) In awarding a public contract under ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C for a removal or remedial action pursuant to ORS 465.200 to 465.545, a corrective action or cleanup action pursuant to ORS 466.005 to 466.385, 466.605 to 466.680 or 466.706 to 466.882 or a removal pursuant to ORS 468B.005 to 468B.030, 468B.035, 468B.048 to 468B.085, 468B.090, 468B.093, 468B.095 and 468B.300 to 468B.500, the department, and the Oregon Department of Administrative Services, when administering the establishment of such a contract on behalf of the Department of Environmental Quality under ORS 279A.050 and 279A.140, shall subtract from the amount of any bid or proposal the hazardous waste management fees and solid waste fees that would be required by law to be paid to the department for waste that would be disposed of at a solid waste disposal site or a hazardous waste or PCB disposal facility, based on the bid or proposal. The amount to be subtracted shall be established on the basis of reasonable preprocurement estimates of the amount of waste that would be disposed of under the contract and that would be subject to those fees.

Â Â Â Â Â  (b) The subtraction for fees under paragraph (a) of this subsection shall apply only to a contract reasonably anticipated to involve the disposal of no less than 50 tons of hazardous waste or no less than 500 tons of solid waste. The Legislative Assembly finds that making accurate advance estimates of amounts of waste that would be disposed of in projects of this character is technically challenging and requires the application of professional discretion. Therefore, no award of a contract under this subsection shall be subject to challenge, under ORS 279B.410, 279B.415 or 279C.460 or otherwise, on the ground of the inaccuracy or claimed inaccuracy of any such estimate.

Â Â Â Â Â  (c) The subtraction for fees under paragraph (a) of this subsection shall not apply to the establishment, by or on behalf of the department, of master contracts by which the department engages the services of a contractor over a period of time for the purpose of issuing work orders for the performance of environmental activities on a project or projects for which the amounts of waste to be disposed of were not reasonably identified at the inception of the master contracts. However, the department shall require any contractor under a master contract to apply the subtraction for fees under paragraph (a) of this subsection in the selection of any subcontractor to perform the removal of waste in amounts equaling or exceeding the amounts set forth in paragraph (b) of this subsection. Nothing in this subsection shall be construed to prohibit the department or the Oregon Department of Administrative Services from establishing contracts pursuant to this section through contracting procedures authorized by ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C that do not require the solicitation of bids or proposals. [Formerly 449.082; 1983 c.740 Â§181; 1987 c.734 Â§11; 1995 c.536 Â§1; 1999 c.740 Â§6; 1999 c.849 Â§Â§102,103; 2001 c.495 Â§Â§17,18; 2003 c.75 Â§Â§42,43; 2003 c.407 Â§Â§25,26; 2003 c.794 Â§Â§288,289,290,291]

Â Â Â Â Â  468.040 Director; salary. The Environmental Quality Commission shall appoint a director who shall hold office at the pleasure of the commission. The salary of the Director of the Department of Environmental Quality shall be fixed by the commission unless otherwise provided by law. [Formerly 449.026]

Â Â Â Â Â  468.045 Functions of director; delegation. (1) Subject to policy direction by the Environmental Quality Commission, the Director of the Department of Environmental Quality shall:

Â Â Â Â Â  (a) Be administrative head of the Department of Environmental Quality;

Â Â Â Â Â  (b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign, and coordinate personnel of the department;

Â Â Â Â Â  (c) Administer and enforce the laws of the state concerning environmental quality; and

Â Â Â Â Â  (d) Be authorized to participate in any proceeding before any public officer, commission or body of the United States or any state for the purpose of representing the citizens of Oregon concerning environmental quality.

Â Â Â Â Â  (2) In addition to duties otherwise required by law, the director shall prescribe regulations for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (3) The director may delegate to any of the employees of the department the exercise or discharge in the directorÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of any such person so acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director. [Formerly 449.028]

Â Â Â Â Â  468.050 Deputy director. (1) With the approval of the commission, the director may appoint a deputy director in the unclassified service who shall serve at the pleasure of the director. The deputy director shall have full authority to act for the director, subject to directions of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (2) The deputy director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the director, and shall be reimbursed for all expenses actually and necessarily incurred by the deputy director in the performance of the official duties of the deputy director. [1973 c.291 Â§2]

Â Â Â Â Â  Note: 468.050 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.055 Contracts with Department of Human Services. In addition to the authority granted under ORS 190.003 to 190.130, when authorized by the Environmental Quality Commission and the Department of Human Services, the Director of the Department of Environmental Quality and the Director of Human Services may contract on behalf of their respective agencies for the purposes of carrying out the functions of either agency, defining areas of responsibility, furnishing services or employees by one to the other and generally providing cooperative action in the interests of public health and the quality of the environment in Oregon. Each contracting agency is directed to maintain liaison with the other and to cooperate with the other in all matters of joint concern or interest. [Formerly 449.062]

Â Â Â Â Â  468.060 Enforcement of rules by health agencies. On its own motion after public hearing, the Environmental Quality Commission may grant specific authorization to the Department of Human Services or to any county, district or city board of health to enforce any rule of the commission relating to air or water pollution or solid wastes. [Formerly 449.064]

Â Â Â Â Â  468.062 Authority of Department of Environmental Quality to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Environmental Quality may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the department in the departmentÂs laboratory and is expected to be involved with the receipt, handling or analysis of samples that are associated with a credible terrorist threat and that might contain chemical agents;

Â Â Â Â Â  (2) Provides services or seeks to provide services to the departmentÂs laboratory as a contractor and is expected to be involved with the receipt, handling or analysis of samples that are associated with a credible terrorist threat and that might contain chemical agents;

Â Â Â Â Â  (3) Is employed or applying for employment by the department in a position involved with the issuance, review or administration of permits for the treatment, disposal or storage of chemical warfare agents; or

Â Â Â Â Â  (4) Provides services or seeks to provide services to the department as a contractor involved with the issuance, review or administration of permits for the treatment, disposal or storage of chemical warfare agents. [2005 c.730 Â§64]

Â Â Â Â Â  Note: 468.062 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.065 Issuance of permits; content; fees; use. Subject to any specific requirements imposed by ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B:

Â Â Â Â Â  (1) Applications for all permits authorized or required by ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B shall be made in a form prescribed by the Department of Environmental Quality. Any permit issued by the department shall specify its duration, and the conditions for compliance with the rules and standards, if any, adopted by the Environmental Quality Commission pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) By rule and after hearing, the commission may establish a schedule of fees for permits issued pursuant to ORS 468A.040, 468A.045, 468A.155 and 468B.050. Except as provided in ORS 468A.315 and 468B.051, the fees contained in the schedule shall be based upon the anticipated cost of filing and investigating the application, of carrying out applicable requirements of Title V, of issuing or denying the requested permit, and of an inspection program to determine compliance or noncompliance with the permit. The fee shall accompany the application for the permit. The fees for a permit issued under ORS 468A.040 or 468B.050 may be imposed on an annual basis.

Â Â Â Â Â  (3) An applicant for certification of a project under ORS 468B.040 or 468B.045, and any person submitting a notice of intent to seek reauthorization, a preliminary application or an application for reauthorization of a water right for a hydroelectric project under ORS 543A.030, 543A.035, 543A.075, 543A.080 or 543A.095 shall pay as a fee all expenses incurred by the commission and department related to the review and decision of the Director of the Department of Environmental Quality and commission. These expenses may include legal expenses, expenses incurred in evaluating the project, issuing or denying certification and expenses of commissioning an independent study by a contractor of any aspect of the proposed project. These expenses shall not include the costs incurred in defending a decision of either the director or the commission against appeals or legal challenges. The department shall bill applicants for costs incurred on a monthly basis, and shall provide a biennial report describing how the moneys were spent. An applicant may arrange with the department to pay the fee on a quarterly basis. The department shall not charge a fee under the fee authority in this subsection if the holder is being charged a fee under ORS 543.088 and 543.090 or 543A.405. In no event shall the department assess fees under this section and under ORS 543A.405 for performance of the same work.

Â Â Â Â Â  (4) The department may require the submission of plans, specifications and corrections and revisions thereto and such other reasonable information as it considers necessary to determine the eligibility of the applicant for the permit.

Â Â Â Â Â  (5) The department may require periodic reports from persons who hold permits under ORS 448.305, 454.010 to 454.040, 454.205 to 454.225, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. The report shall be in a form prescribed by the department and shall contain such information as to the amount and nature or common description of the pollutant, contaminant or waste and such other information as the department may require.

Â Â Â Â Â  (6) Any fee collected under a schedule of fees established pursuant to this section or ORS 468A.315 shall be deposited in the State Treasury to the credit of an account of the department. The fees are continuously appropriated to meet the expenses of the program for which they are collected, except as follows:

Â Â Â Â Â  (a) The federal operating permit program shall include a commensurate amount of the fee for any permit specified in this section for which the department incurs costs associated with the requirements of Title V and any fees collected under ORS 468A.315. Fees collected for the federal operating permit program in any biennium that exceed the legislatively approved budget, including amounts authorized by the Emergency Board for the federal operating permit program for such biennium, shall be credited toward the federal operating permit program budget for the following biennium.

Â Â Â Â Â  (b) Fees collected for permits issued under ORS 468B.050 to authorize the discharge of wastes into the waters of the state may be used to pay the expenses of any of the programs associated with the issuance of permits under ORS 468B.050 to authorize the discharge of wastes into the waters of the state.

Â Â Â Â Â  (c) The fees collected under a schedule of fees established pursuant to this section or ORS 468A.315 by a regional air pollution control authority pursuant to a permit program authorized by the commission shall be retained by and shall be income to the regional authority except as provided in ORS 468A.155 (2)(c). Such fees shall be accounted for and expended in the same manner as are other funds of the regional authority. However, if the department finds after hearing that the permit program administered by the regional authority does not conform to the requirements of the permit program approved by the commission pursuant to ORS 468A.155, such fees shall be deposited and expended as are permit fees submitted to the department.

Â Â Â Â Â  (7) As used in this section, ÂTitle VÂ has the meaning given in ORS 468A.300. [Formerly 449.733; 1975 c.445 Â§7; 1983 c.144 Â§2; 1983 c.740 Â§182; 1989 c.199 Â§1; 1989 c.833 Â§77; 1991 c.723 Â§1; 1991 c.752 Â§15; 1993 c.790 Â§2; 1997 c.449 Â§40b; 1999 c.873 Â§12; 2005 c.523 Â§3]

Â Â Â Â Â  468.067 Organizational standing to seek judicial review of final order in Title V permit proceeding. (1) Notwithstanding ORS 183.480 and 183.484, an association or organization has standing to seek judicial review of any final order, as defined in ORS 183.310, of the Department of Environmental Quality or of the Environmental Quality Commission that relates to a proceeding described in subsection (2) of this section if:

Â Â Â Â Â  (a) One or more members of the association or organization is adversely affected or aggrieved by the order;

Â Â Â Â Â  (b) The interests that the association or organization seeks to protect are germane to the purpose of the association or organization; and

Â Â Â Â Â  (c) The nature of the claim and the relief requested do not require that the members of the association or organization who are adversely affected or aggrieved by the order participate in the judicial review proceedings.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a permit proceeding pursuant to Title V of the Clean Air Act, 42 U.S.C. 7661 to 7661f, as implemented under ORS chapter 468A. [1999 c.511 Â§2]

Â Â Â Â Â  468.068 [1997 c.569 Â§Â§3,4(2); renumbered 468B.047 in 1999]

Â Â Â Â Â  468.070 Denial, modification, suspension or revocation of permits. (1) At any time, the Department of Environmental Quality may refuse to issue, modify, suspend, revoke or refuse to renew any permit issued pursuant to ORS 468.065 if it finds:

Â Â Â Â Â  (a) A material misrepresentation or false statement in the application for the permit.

Â Â Â Â Â  (b) Failure to comply with the conditions of the permit.

Â Â Â Â Â  (c) Violation of any applicable provisions of ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2) or ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (d) Violation of any applicable rule, standard or order of the Environmental Quality Commission.

Â Â Â Â Â  (2) The department may modify any permit issued pursuant to ORS 468.065 if it finds that modification is necessary for the proper administration, implementation or enforcement of the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, 466.605 to 466.690 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (3) The procedure for modification, suspension, revocation or refusal to issue or renew shall be the procedure for a contested case as provided in ORS chapter 183. [1973 c.835 Â§14; 1979 c.184 Â§1; 1985 c.733 Â§22; 1993 c.422 Â§32]

Â Â Â Â Â  468.073 Expedited or enhanced regulatory process; payment; disposition of payments. (1) The Department of Environmental Quality may enter into an agreement with any applicant, permittee or regulated entity setting a schedule of payments to the department for the purpose of enabling the department to expedite or enhance a regulatory process by contracting for services, hiring additional staff or covering costs of activities not otherwise provided during the ordinary course of department business. The department may expend moneys received under the agreements for:

Â Â Â Â Â  (a) Activities undertaken by the department under authority of any provision of ORS chapters 448, 453, 454, 459, 459A, 465, 466, 467, 468, 468A and 468B and ORS 475.405 to 475.495.

Â Â Â Â Â  (b) Administering and reviewing activities described under subsection (3) of this section that are performed by a third party.

Â Â Â Â Â  (2) Payments agreed to under subsection (1) of this section shall be for services voluntarily requested by the applicant, permittee or regulated entity. As part of the agreement, the department may waive all or part of any fee otherwise imposed for those services. The department shall not alter or establish processing priorities or schedules based upon an expectation of entering into an agreement under subsection (1) of this section.

Â Â Â Â Â  (3) Not later than July 1, 1998, the department shall identify department activities or portions thereof suitable for contracting out to third parties. Failure of the department to identify a specific activity shall not prevent the expenditure of funds for that activity or for department administration and review of that activity under an agreement entered into pursuant to subsection (1) of this section.

Â Â Â Â Â  (4) Any moneys received by the department under an agreement described under subsection (1) of this section shall not exceed the cost to the department of providing the service to the applicant, permittee or regulated entity.

Â Â Â Â Â  (5) Any payments received under an agreement described under subsections (1) to (4) of this section shall be deposited in the State Treasury to the credit of an account of the Department of Environmental Quality and are continuously appropriated for the purposes specified in the individual agreements. [1997 c.569 Â§Â§2,4(1)]

Â Â Â Â Â  468.075 Revolving fund; uses. (1) On written request of the Director of the Department of Environmental Quality or the authorized representative of the director, the Oregon Department of Administrative Services shall draw warrants on amounts appropriated to the Department of Environmental Quality for operating expenses for use by the department as a revolving fund. The revolving fund shall not exceed the aggregate sum of $10,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the department may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the department to pay for travel expenses, or advances therefor, for employees of the department and for any consultants or advisers for whom payment of travel expenses is authorized by law or for purchases required from time to time or for receipt or disbursement of federal funds available under federal law.

Â Â Â Â Â  (3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the department and by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the department and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [Formerly 449.034; 1977 c.704 Â§7]

UNIFORM TRANSBOUNDARY POLLUTION RECIPROCAL ACCESS ACT

Â Â Â Â Â  468.076 Definitions for ORS 468.076 to 468.089. As used in ORS 468.076 to 468.089:

Â Â Â Â Â  (1) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government in its private or public capacity, governmental subdivision or agency, or any other legal entity.

Â Â Â Â Â  (2) ÂReciprocating jurisdictionÂ means a state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States of America or a province or territory of Canada, that has enacted an Act to provide substantially equivalent access to its courts and administrative agencies as provided in ORS 468.076 to 468.087. [1991 c.826 Â§2]

Â Â Â Â Â  Note: 468.076 to 468.089 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.078 Action for pollution originating in Oregon. Any person in a reciprocating jurisdiction may bring an action or other proceeding in Oregon for injury or threatened injury to property or person in the reciprocating jurisdiction caused by pollution originating, or that may originate, in Oregon. [1991 c.826 Â§3]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.079 Action for pollution originating in reciprocating jurisdiction. A person who suffers, or is threatened with, injury to the person or property in a reciprocating jurisdiction caused by pollution originating, or that may originate, in Oregon, has the same rights to relief with respect to the injury or threatened injury, and may enforce those rights in Oregon as if the injury or threatened injury occurred in Oregon. [1991 c.826 Â§4]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.080 Applicability of Oregon law. The law to be applied in an action or other proceeding brought under ORS 468.076 to 468.087, including what constitutes Âpollution,Â is the law of Oregon excluding OregonÂs choice of law rules. Nothing in ORS 468.076 to 468.087 restricts the applicability of federal law in actions in which federal law is preemptive. Nothing in ORS 468.076 to 468.087 determines whether state law or federal law applies in any particular legal action. [1991 c.826 Â§5]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.081 Rights of injured person. ORS 468.076 to 468.087 do not accord a person injured or threatened with injury in another jurisdiction any rights superior to those that the person would have if injured or threatened with injury in Oregon. [1991 c.826 Â§6]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.083 Right conferred under ORS 468.076 to 468.087 in addition to other rights. The right provided in ORS 468.076 to 468.087 is in addition to, and not in derogation of, any other right. [1991 c.826 Â§7]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.085 Sovereign immunity defense. The defense of sovereign immunity is applicable in any action or other proceeding brought under ORS 468.076 to 468.087 only to the extent that it would apply to a person injured or threatened with injury in Oregon. [1991 c.826 Â§8]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.087 Application and construction of ORS 468.076 to 468.087. ORS 468.076 to 468.087 shall be applied and construed to carry out the general purpose of ORS 468.076 to 468.089 to make uniform the law with respect to the subject of ORS 468.076 to 468.089 among the jurisdictions enacting it. [1991 c.826 Â§9]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.089 Short title. ORS 468.076 to 468.087 shall be known and may be cited as the ÂUniform Transboundary Pollution Reciprocal Access Act.Â [1991 c.826 Â§1]

Â Â Â Â Â  Note: See note under 468.076.

ENFORCEMENT

Â Â Â Â Â  468.090 Complaint procedure. (1) In case any written substantiated complaint is filed with the Department of Environmental Quality which it has cause to believe, or in case the department itself has cause to believe, that any person is violating any rule or standard adopted by the Environmental Quality Commission or any permit issued by the department by causing or permitting water pollution or air pollution or air contamination, the department shall cause an investigation thereof to be made. If it finds after such investigation that such a violation of any rule or standard of the commission or of any permit issued by the department exists, it shall by conference, conciliation and persuasion endeavor to eliminate the source or cause of the pollution or contamination which resulted in such violation.

Â Â Â Â Â  (2) In case of failure to remedy the violation, the department shall commence enforcement proceedings pursuant to the procedures set forth in ORS chapter 183 for a contested case and in ORS 468B.032. [Formerly 449.815; 1999 c.975 Â§3]

Â Â Â Â Â  468.095 Investigatory authority; entry on premises; status of records. (1) The Department of Environmental Quality shall have the power to enter upon and inspect, at any reasonable time, any public or private property, premises or place for the purpose of investigating either an actual or suspected source of water pollution or air pollution or air contamination or to ascertain compliance or noncompliance with any rule or standard adopted or order or permit issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. The Environmental Quality Commission shall also have access to any pertinent records relating to such property, including but not limited to blueprints, operation and maintenance records and logs, operating rules and procedures.

Â Â Â Â Â  (2) Unless classified by the Director of the Department of Environmental Quality as confidential, any records, reports or information obtained under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B shall be available to the public. Upon a showing satisfactory to the director by any person that records, reports or information, or particular parts thereof, other than emission data, if made public, would divulge a secret process, device or method of manufacturing or production entitled to protection as trade secrets of such person, the director shall classify such record, report or information, or particular part thereof, other than emission data, confidential and such confidential record, report or information, or particular part thereof, other than emission data, shall not be made a part of any public record or used in any public hearing unless it is determined by a circuit court that evidence thereof is necessary to the determination of an issue or issues being decided at a public hearing. [Formerly 449.169; 1975 c.173 Â§1]

Â Â Â Â Â  468.100 Enforcement procedures; powers of regional authorities; status of procedures. (1) Whenever the Environmental Quality Commission has good cause to believe that any person is engaged or is about to engage in any acts or practices which constitute a violation of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B, or any rule, standard or order adopted or entered pursuant thereto, or of any permit issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B, the commission may institute actions or proceedings for legal or equitable remedies to enforce compliance thereto or to restrain further violations.

Â Â Â Â Â  (2) The proceedings authorized by subsection (1) of this section may be instituted without the necessity of prior agency notice, hearing and order, or during said agency hearing if it has been initially commenced by the commission.

Â Â Â Â Â  (3) A regional authority formed under ORS 468A.105 may exercise the same functions as are vested in the commission by this section insofar as such functions relate to air pollution control and are applicable to the conditions and situations of the territory within the regional authority. The regional authority shall carry out these functions in the manner provided for the commission to carry out the same functions.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in substitution of any other civil or criminal enforcement provisions available to the commission or a regional authority. The provisions of this section shall not prevent the maintenance of actions for legal or equitable remedies relating to private or public nuisances brought by any other person, or by the state on relation of any person without prior order of the commission. [1973 c.826 Â§2; 1979 c.284 Â§153]

Â Â Â Â Â  468.105 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  468.110 Appeal; power of court to stay enforcement. Any person adversely affected or aggrieved by any order of the Environmental Quality Commission may appeal from such order in accordance with the provisions of ORS chapter 183. However, notwithstanding ORS 183.480 (3), relating to a stay of enforcement of an agency order and the giving of bond or other undertaking related thereto, any reviewing court before it may stay an order of the commission shall give due consideration to the public interest in the continued enforcement of the commissionÂs order, and may take testimony thereon. [Formerly 449.090]

Â Â Â Â Â  468.115 Enforcement in cases of emergency. (1) Whenever it appears to the Department of Environmental Quality that water pollution or air pollution or air contamination is presenting an imminent and substantial endangerment to the health of persons, at the direction of the Governor the department shall, without the necessity of prior administrative procedures or hearing, enter an order against the person or persons responsible for the pollution or contamination requiring the person or persons to cease and desist from the action causing the pollution or contamination. Such order shall be effective for a period not to exceed 10 days and may be renewed thereafter by order of the Governor.

Â Â Â Â Â  (2) The state and local police shall cooperate in the enforcement of any order issued pursuant to subsection (1) of this section and shall require no further authority or warrant in executing and enforcing such an order.

Â Â Â Â Â  (3) If any person fails to comply with an order issued pursuant to subsection (1) of this section, the circuit court in which the source of water pollution or air pollution or air contamination is located shall compel compliance with the order in the same manner as with an order of that court. [Formerly 449.980]

Â Â Â Â Â  468.120 Public hearings; subpoenas, oaths, depositions. (1) The Environmental Quality Commission, its members or a person designated by and acting for the commission may:

Â Â Â Â Â  (a) Conduct public hearings.

Â Â Â Â Â  (b) Issue subpoenas for the attendance of witnesses and the production of books, records and documents relating to matters before the commission.

Â Â Â Â Â  (c) Administer oaths.

Â Â Â Â Â  (d) Take or cause to be taken depositions and receive such pertinent and relevant proof as may be considered necessary or proper to carry out duties of the commission and Department of Environmental Quality pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) Subpoenas authorized by this section may be served by any person authorized by the person issuing the subpoena. Witnesses who are subpoenaed shall receive the fees and mileage provided in ORS 44.415 (2). [Formerly 449.048; 1989 c.980 Â§14b]

Â Â Â Â Â  468.125 [Formerly 449.967; 1977 c.317 Â§2; 1983 c.703 Â§17; 1985 c.735 Â§3; 1987 c.741 Â§19; repealed by 1991 c.650 Â§8 (468.126 enacted in lieu of 468.125)]

Â Â Â Â Â  468.126 Advance notice. (1) No civil penalty prescribed under ORS 468.140 shall be imposed for a violation of an air, water or solid waste permit issued by the Department of Environmental Quality until the permittee has received five daysÂ advance warning in writing from the department, specifying the violation and stating that a penalty will be imposed for the violation unless the permittee submits the following to the department in writing within five working days after receipt of the advance warning:

Â Â Â Â Â  (a) A response certifying that the permitted facility is complying with applicable law;

Â Â Â Â Â  (b) A proposal to bring the facility into compliance with applicable law that is acceptable to the department and that includes but is not limited to proposed compliance dates; or

Â Â Â Â Â  (c) For a water quality permit violation, a request in writing to the department that the department follow the procedures prescribed under ORS 468B.032. Notwithstanding the requirement for a response to the department within five working days, the permittee may file a request under this paragraph within 20 days from the date of service of the notice.

Â Â Â Â Â  (2) No advance notice shall be required under subsection (1) of this section if:

Â Â Â Â Â  (a) The violation is intentional;

Â Â Â Â Â  (b) The water or air violation would not normally occur for five consecutive days;

Â Â Â Â Â  (c) The permittee has received prior advance warning of any violation of the permit within the 36 months immediately preceding the violation;

Â Â Â Â Â  (d) The permittee is subject to the federal operating permit program under ORS 468A.300 to 468A.320 and violates any rule or standard adopted or permit or order issued under ORS chapter 468A and applicable to the permittee; or

Â Â Â Â Â  (e) The requirement to provide such notice would disqualify a state program from federal approval or delegation. [1991 c.650 Â§9 (enacted in lieu of 468.125); 1993 c.790 Â§3; 1999 c.975 Â§4]

Â Â Â Â Â  468.130 Schedule of civil penalties; rules; factors to be considered in imposing civil penalties. (1) The Environmental Quality Commission shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation. Except as provided in ORS 468.140 (3), no civil penalty shall exceed $10,000 per day. Where the classification involves air pollution, the commission shall consult with the regional air quality control authorities before adopting any classification or schedule.

Â Â Â Â Â  (2) In imposing a penalty pursuant to the schedule or schedules authorized by this section, the commission and regional air quality control authorities shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to water or air pollution or air contamination or solid waste disposal.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring a penalty.

Â Â Â Â Â  (d) The gravity and magnitude of the violation.

Â Â Â Â Â  (e) Whether the violation was repeated or continuous.

Â Â Â Â Â  (f) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (g) The violatorÂs cooperativeness and efforts to correct the violation.

Â Â Â Â Â  (h) Any relevant rule of the commission.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the commission or regional authority considers proper and consistent with the public health and safety.

Â Â Â Â Â  (4) The commission may by rule delegate to the Department of Environmental Quality, upon such conditions as deemed necessary, all or part of the authority of the commission provided in subsection (3) of this section to remit or mitigate civil penalties. [Formerly 449.970; 1977 c.317 Â§3; 1987 c.266 Â§2; 1991 c.650 Â§4]

Â Â Â Â Â  468.135 Imposition of civil penalties. (1) Any civil penalty under ORS 468.140 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) All penalties recovered under ORS 468.140 shall be paid into the State Treasury and credited to the General Fund, or in the event the penalty is recovered by a regional air quality control authority, it shall be paid into the county treasury of the county in which the violation occurred. [Formerly 449.973; 1989 c.706 Â§17; 1991 c.650 Â§6; 1991 c.734 Â§37]

Â Â Â Â Â  468.140 Civil penalties for specified violations. (1) In addition to any other penalty provided by law, any person who violates any of the following shall incur a civil penalty for each day of violation in the amount prescribed by the schedule adopted under ORS 468.130:

Â Â Â Â Â  (a) The terms or conditions of any permit required or authorized by law and issued by the Department of Environmental Quality or a regional air quality control authority.

Â Â Â Â Â  (b) Any provision of ORS 164.785, 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapter 467 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (c) Any rule or standard or order of the Environmental Quality Commission adopted or issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapter 467 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (d) Any term or condition of a variance granted by the commission or department pursuant to ORS 467.060.

Â Â Â Â Â  (e) Any rule or standard or order of a regional authority adopted or issued under authority of ORS 468A.135.

Â Â Â Â Â  (f) The financial assurance requirement under ORS 468B.390 and 468B.485 or any rule related to the financial assurance requirement under ORS 468B.390.

Â Â Â Â Â  (2) Each day of violation under subsection (1) of this section constitutes a separate offense.

Â Â Â Â Â  (3)(a) In addition to any other penalty provided by law, any person who intentionally or negligently causes or permits the discharge of oil into the waters of the state shall incur a civil penalty not to exceed the amount of $20,000 for each violation.

Â Â Â Â Â  (b) In addition to any other penalty provided by law, the following persons shall incur a civil penalty not to exceed the amount of $10,000 for each day of violation:

Â Â Â Â Â  (A) Any person who violates the terms or conditions of a permit authorizing waste discharge into the air or waters of the state.

Â Â Â Â Â  (B) Any person who violates any law, rule, order or standard in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B relating to air or water pollution.

Â Â Â Â Â  (C) Any person who violates the provisions of a rule adopted or an order issued under ORS 459A.590.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, any person who violates the provisions of ORS 468B.130 shall incur a civil penalty not to exceed the amount of $500 for each day of violation.

Â Â Â Â Â  (5) Subsection (1)(c) and (e) of this section does not apply to violations of motor vehicle emission standards which are not violations of standards for control of noise emissions.

Â Â Â Â Â  (6) Notwithstanding the limits of ORS 468.130 (1) and in addition to any other penalty provided by law, any person who intentionally or negligently causes or permits open field burning contrary to the provisions of ORS 468A.555 to 468A.620 and 468A.992, 476.380 and 478.960 shall be assessed by the department a civil penalty of at least $20 but not more than $40 for each acre so burned. Any fines collected by the department pursuant to this subsection shall be deposited with the State Treasurer to the credit of the General Fund and shall be available for general governmental expense. As used in this subsection, Âopen field burningÂ does not include propane flaming of mint stubble. [Formerly 449.993; 1975 c.559 Â§14; 1977 c.511 Â§5; 1979 c.353 Â§1; 1987 c.513 Â§1; 1989 c.268 Â§4; 1989 c.1042 Â§7; 1991 c.764 Â§6; 1997 c.473 Â§1; 2001 c.688 Â§7]

POLLUTION CONTROL FACILITIES TAX CREDIT

Â Â Â Â Â  468.150 Field sanitation and straw utilization and disposal methods as Âpollution control facilities.Â After alternative methods for field sanitation and straw utilization and disposal are approved by the Department of Environmental Quality, Âpollution control facility,Â as defined in ORS 468.155, shall include such approved alternative methods and persons purchasing and utilizing such methods shall be eligible for the benefits allowed by ORS 468.155 to 468.190. [1975 c.559 Â§15; 1999 c.59 Â§136]

Â Â Â Â Â  Note: 468.150 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.153 Legislative findings and declarations. (1) The Legislative Assembly finds that the concept of environmental responsibility has matured beyond basic compliance with regulatory requirements to one in which citizens and businesses voluntarily implement innovative solutions to achieve shared environmental goals.

Â Â Â Â Â  (2) The Legislative Assembly declares that a pollution control tax credit that shifts the majority of the incentive away from compensation for basic regulatory compliance and toward encouraging voluntary investment is an effective way to achieve environmental goals.

Â Â Â Â Â  (3) The Legislative Assembly finds and declares that it is the policy of this state to promote sustainability and provide incentives for the voluntary prevention, elimination, reduction or control of air pollution, water pollution, solid waste and hazardous waste through the voluntary application of innovative solutions to achieve the environmental goals of this state.

Â Â Â Â Â  (4) The Legislative Assembly declares it to be the policy of this state to promote social, economic and environmental principles of sustainability by providing incentives to individuals and businesses that support social, economic and environmental sustainability goals. [2001 c.928 Â§9]

Â Â Â Â Â  Note: 468.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.155 Definitions for ORS 468.155 to 468.190. (1)(a) As used in ORS 468.155 to 468.190, unless the context requires otherwise, Âpollution control facilityÂ or ÂfacilityÂ means any land, structure, building, installation, excavation, machinery, equipment or device, or any addition to, reconstruction of or improvement of, land or an existing structure, building, installation, excavation, machinery, equipment or device reasonably used, erected, constructed or installed by any person if:

Â Â Â Â Â  (A) The principal purpose of such use, erection, construction or installation is to comply with a requirement imposed by the Department of Environmental Quality, the federal Environmental Protection Agency or regional air pollution authority to prevent, control or reduce air, water or noise pollution or solid or hazardous waste or to recycle or provide for the appropriate disposal of used oil; or

Â Â Â Â Â  (B) The sole purpose of such use, erection, construction or installation is to prevent, control or reduce a substantial quantity of air, water or noise pollution or solid or hazardous waste or to recycle or provide for the appropriate disposal of used oil.

Â Â Â Â Â  (b) Such prevention, control or reduction required by this subsection shall be accomplished by:

Â Â Â Â Â  (A) The disposal or elimination of or redesign to eliminate industrial waste and the use of treatment works for industrial waste as defined in ORS 468B.005;

Â Â Â Â Â  (B) The disposal or elimination of or redesign to eliminate air contaminants or air pollution or air contamination sources and the use of air cleaning devices as defined in ORS 468A.005;

Â Â Â Â Â  (C) The substantial reduction or elimination of or redesign to eliminate noise pollution or noise emission sources as defined by rule of the Environmental Quality Commission;

Â Â Â Â Â  (D) The use of a material recovery process which obtains useful material from material that would otherwise be solid waste as defined in ORS 459.005, hazardous waste as defined in ORS 466.005, or used oil as defined in ORS 459A.555; or

Â Â Â Â Â  (E) The treatment, substantial reduction or elimination of or redesign to treat, substantially reduce or eliminate hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (2)(a) As used in ORS 468.155 to 468.190, Âpollution control facilityÂ or ÂfacilityÂ includes a nonpoint source pollution control facility.

Â Â Â Â Â  (b) As used in this subsection, Ânonpoint source pollution control facilityÂ means a facility that the Environmental Quality Commission has identified by rule as reducing or controlling significant amounts of nonpoint source pollution.

Â Â Â Â Â  (3) As used in ORS 468.155 to 468.190, Âpollution control facilityÂ or ÂfacilityÂ does not include:

Â Â Â Â Â  (a) Air conditioners;

Â Â Â Â Â  (b) Septic tanks or other facilities for human waste;

Â Â Â Â Â  (c) Property installed, constructed or used for moving sewage to the collecting facilities of a public or quasi-public sewerage system;

Â Â Â Â Â  (d) Any distinct portion of a pollution control facility that makes an insignificant contribution to the principal or sole purpose of the facility including the following specific items:

Â Â Â Â Â  (A) Office buildings and furnishings;

Â Â Â Â Â  (B) Parking lots and road improvements;

Â Â Â Â Â  (C) Landscaping;

Â Â Â Â Â  (D) External lighting;

Â Â Â Â Â  (E) Company or related signs; and

Â Â Â Â Â  (F) Automobiles;

Â Â Â Â Â  (e) Replacement or reconstruction of all or a part of any facility for which a pollution control facility certificate has previously been issued under ORS 468.170, except:

Â Â Â Â Â  (A) If the cost to replace or reconstruct the facility is greater than the like-for-like replacement cost of the original facility due to a requirement imposed by the department, the federal Environmental Protection Agency or a regional air pollution authority, then the facility may be eligible for tax credit certification up to an amount equal to the difference between the cost of the new facility and the like-for-like replacement cost of the original facility; or

Â Â Â Â Â  (B) If a facility is replaced or reconstructed before the end of its useful life then the facility may be eligible for the remainder of the tax credit certified to the original facility;

Â Â Â Â Â  (f) Asbestos abatement; or

Â Â Â Â Â  (g) Property installed, constructed or used for cleanup of emergency spills or unauthorized releases, as defined by the commission. [Formerly 449.605; 1975 c.496 Â§1; 1977 c.795 Â§1; 1979 c.802 Â§1; 1983 c.637 Â§1; 1987 c.596 Â§4; 1989 c.802 Â§4; 1999 c.826 Â§1]

Â Â Â Â Â  468.160 Policy. In the interest of the public peace, health and safety, it is the policy of the State of Oregon to assist in the prevention, control and reduction of air, water and noise pollution and solid waste, hazardous wastes and used oil in this state by providing tax relief with respect to Oregon facilities constructed to accomplish such prevention, control and reduction. [Formerly 449.615; 1975 c.496 Â§2; 1977 c.795 Â§2; 1979 c.802 Â§2]

Â Â Â Â Â  468.163 Commencement of construction or installation of facility. For purposes of ORS 468.155 to 468.190, the construction or installation of a facility is commenced when the person constructing or installing the facility has obtained all necessary preliminary approvals and has begun continuous on-site modification, construction, installation or other activity, the completion of which will cause the person to be able to obtain certification under ORS 468.155 to 468.190. Interruptions and delays resulting from natural disasters, strikes, litigation or other matters beyond the control of the owner shall be disregarded in determining whether the actions undertaken by the person are continuous. The burden of demonstrating that construction or installation of a facility is commenced shall be borne by the person filing an application for certification under ORS 468.165. [2001 c.928 Â§8a]

Â Â Â Â Â  468.165 Application for certification of pollution control facilities; fees. (1) Any person may apply to the Environmental Quality Commission for certification under ORS 468.170 of a pollution control facility or portion thereof erected, constructed or installed by the person in Oregon if:

Â Â Â Â Â  (a) The air or water pollution control facility was erected, constructed or installed on or after January 1, 1967.

Â Â Â Â Â  (b) The noise pollution control facility was erected, constructed or installed on or after January 1, 1977.

Â Â Â Â Â  (c) The solid waste facility was under construction on or after January 1, 1973, the hazardous waste or used oil facility was under construction on or after October 3, 1979, and if:

Â Â Â Â Â  (A) The facilityÂs principal or sole purpose conforms to the requirements of ORS 468.155 (1) and (2);

Â Â Â Â Â  (B) The facility will utilize material that would otherwise be solid waste as defined in ORS 459.005, hazardous waste as defined in ORS 466.005 or used oil as defined in ORS 459A.555 by mechanical process or chemical process or through the production, processing including presegregation, or use of, materials which have useful chemical or physical properties and which may be used for the same or other purposes, or materials which may be used in the same kind of application as its prior use without change in identity;

Â Â Â Â Â  (C) The end product of the utilization is an item of real economic value;

Â Â Â Â Â  (D) The end product of the utilization, other than a usable source of power, is competitive with an end product produced in another state; and

Â Â Â Â Â  (E) The Oregon law regulating solid waste imposes standards at least substantially equivalent to the federal law.

Â Â Â Â Â  (d) The hazardous waste control facility was erected, constructed or installed on or after January 1, 1984, and if:

Â Â Â Â Â  (A) The facilityÂs principal or sole purpose conforms to the requirements of ORS 468.155 (1) and (2); and

Â Â Â Â Â  (B) The facility is designed to treat, substantially reduce or eliminate hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (2) The application shall be made in writing in a form prescribed by the Department of Environmental Quality and shall contain information on the actual cost of the facility, a description of the materials incorporated therein, all machinery and equipment made a part thereof, the existing or proposed operational procedure thereof, and a statement of the purpose of prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or recycling or appropriate disposal of used oil served or to be served by the facility and the portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality may require any further information the director considers necessary before a certificate is issued.

Â Â Â Â Â  (4) The application shall be accompanied by a fee established under subsection (5) of this section. The fee may be refunded if the application for certification is rejected.

Â Â Â Â Â  (5) By rule and after hearing the commission may adopt a schedule of reasonable fees which the department may require of applicants for certificates issued under ORS 468.167 and 468.170. Before the adoption or revision of any such fees the commission shall estimate the total cost of the program to the department. The fees shall be based on the anticipated cost of filing, investigating, granting and rejecting the applications and shall be designed not to exceed the total cost estimated by the commission. Any excess fees shall be held by the department and shall be used by the commission to reduce any future fee increases. The fee may vary according to the size and complexity of the facility. The fees may not be considered by the commission as part of the cost of the facility to be certified.

Â Â Â Â Â  (6) The application shall be submitted after construction of the facility is substantially completed and the facility is placed in service and within one year after construction of the facility is substantially completed. Failure to file a timely application shall make the facility ineligible for tax credit certification. An application may not be considered filed until it is complete and ready for processing. The commission may grant an extension of time to file an application for circumstances beyond the control of the applicant that would make a timely filing unreasonable. However, the period for filing an application may not be extended to a date beyond December 31, 2008. [Formerly 449.625; 1974 c.37 Â§2; 1975 c.496 Â§3; 1977 c.795 Â§3; 1979 c.802 Â§3; 1981 c.359 Â§1; 1983 c.637 Â§2; 1989 c.802 Â§5; 1995 c.746 Â§2; 1999 c.826 Â§2; 2001 c.928 Â§1]

Â Â Â Â Â  468.167 Application for precertification. (1) Any person proposing to apply for certification for tax relief under ORS 468.155 to 468.190 may apply, before the completion of a pollution control facility, for precertification of the facility with the Environmental Quality Commission.

Â Â Â Â Â  (2)(a) The application shall be made in writing in a form prescribed by the Department of Environmental Quality. The application shall contain the following information:

Â Â Â Â Â  (A) A statement of the purpose of prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or recycling or appropriate disposal of used oil served or to be served by the facility.

Â Â Â Â Â  (B) A description of the materials for incorporation into the facility or incorporated into the facility, machinery and equipment to be made or made a part of the facility and the proposed or existing operational procedure of the facility.

Â Â Â Â Â  (C) Any further information the Director of the Department of Environmental Quality considers necessary before precertification is issued.

Â Â Â Â Â  (b) The application need not contain information on the actual cost of the facility or the portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil.

Â Â Â Â Â  (c) The application shall be accompanied by a fee as provided under ORS 468.165 (5). The fee may be refunded if the application for preliminary certification is rejected.

Â Â Â Â Â  (3) If the commission determines that the person and the pollution control facility will be eligible for tax relief under ORS 307.405 or 315.304 if the facility is erected, constructed, reconstructed, added to, installed, improved or used in accordance with the application for precertification, the commission shall precertify the facility by approving the application.

Â Â Â Â Â  (4) If the facility is erected, constructed, reconstructed, added to, installed, improved or used as proposed in the application for precertification, the commissionÂs approval of the application shall be prima facie evidence that the facility is qualified for certification for tax relief under ORS 468.170. However, precertification shall not ensure that a facility erected, constructed, reconstructed, added to, installed, improved or used by the precertified person will receive certification under ORS 468.170 or tax relief under ORS 307.405 or 315.304.

Â Â Â Â Â  (5) If the commission fails or refuses to precertify a person and facility, the person may appeal as provided in ORS 468.170 (3). [1995 c.746 Â§6]

Â Â Â Â Â  468.170 Action on application; rejection; appeal; issuance of certificate; certification. (1) The Environmental Quality Commission shall act on an application for certification before the 120th day after the filing of the application under ORS 468.165. The action of the commission shall include certification of the actual cost of the facility and the portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil. The actual cost or portion of the actual cost certified may not exceed the taxpayerÂs own cash investment in the facility or portion of the facility. Each certificate shall bear a separate serial number for each such facility.

Â Â Â Â Â  (2) If the commission rejects an application for certification, or certifies a lesser actual cost of the facility or a lesser portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil than was claimed in the application for certification, the commission shall cause written notice of its action, and a concise statement of the findings and reasons therefor, to be sent by registered or certified mail to the applicant before the 120th day after the filing of the application.

Â Â Â Â Â  (3) If the application is rejected for any reason, including the information furnished by the applicant as to the cost of the facility, or if the applicant is dissatisfied with the certification of actual cost or portion of the actual cost properly allocable to prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil, the applicant may appeal from the rejection as provided in ORS 468.110. The rejection or the certification is final and conclusive on all parties unless the applicant takes an appeal therefrom as provided in ORS 468.110 before the 30th day after notice was mailed by the commission.

Â Â Â Â Â  (4)(a) The commission shall certify a pollution control, solid waste, hazardous waste or used oil facility or portion thereof, for which an application has been made under ORS 468.165, if the commission finds that the facility:

Â Â Â Â Â  (A) Was erected, constructed or installed in accordance with the requirements of ORS 468.165 (1);

Â Â Â Â Â  (B) Is designed for, and is being operated or will operate in accordance with the requirements of ORS 468.155; and

Â Â Â Â Â  (C) Is necessary to satisfy the intents and purposes of ORS 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapters 459, 459A, 466 and 467 and ORS chapters 468, 468A and 468B and rules thereunder.

Â Â Â Â Â  (b) No determination of the proportion of the actual cost of the facility to be certified shall be made until receipt of the application.

Â Â Â Â Â  (c) If one or more facilities constitute an operational unit, the commission may certify such facilities under one certificate.

Â Â Â Â Â  (d) A certificate under this section is effective for purposes of tax relief in accordance with ORS 307.405 and 315.304 if, on or before December 31, 2007, erection, construction or installation of the facility is completed, the facility is placed in service and the application for certification is filed with the commission under ORS 468.165.

Â Â Â Â Â  (5) A person receiving a certificate under this section may take tax relief only under ORS 315.304, depending upon the tax status of the personÂs trade or business except that:

Â Â Â Â Â  (a) A corporation organized under ORS chapter 65 or any subsequent transferee of the corporation shall take tax relief only under ORS 307.405; and

Â Â Â Â Â  (b)(A) A corporation organized under ORS chapter 62 or any predecessor to ORS chapter 62 relating to the incorporation of cooperative associations or the subsequent transferee of the corporation may make an irrevocable election to take the tax relief under either ORS 315.304 or 307.405. The corporation shall make the election at the time of applying for the certificate, except that a corporation receiving a certificate prior to December 31, 1995, may make the election at any time on or before December 31, 1995. If a corporation elects on or before December 31, 1995, to take the tax relief under ORS 315.304, any income taxes, penalties or interest otherwise payable by the corporation for improperly taking the tax relief under ORS 315.304 in a taxable year prior to making the election shall be waived.

Â Â Â Â Â  (B) In the case of a corporation making the election under subparagraph (A) of this paragraph, the election applies to:

Â Â Â Â Â  (i) All existing or future facilities that are certified under this section, if the corporation claimed a credit under ORS 315.304 for a tax year beginning prior to December 31, 1995; or

Â Â Â Â Â  (ii) All future facilities that are certified under this section, if the corporation did not claim a credit under ORS 315.304 for a tax year beginning prior to December 31, 1995.

Â Â Â Â Â  (6) If the person receiving the certificate is a partnership, each partner shall be entitled to take tax credit relief as provided in ORS 315.304, based on that partnerÂs pro rata share of the certified cost of the facility.

Â Â Â Â Â  (7) Certification under this section of a pollution control facility qualifying under ORS 468.165 (1) shall be granted for a period of 10 consecutive years which 10-year period shall begin with the tax year of the person in which the facility is certified under this section, except that if ad valorem tax relief is utilized by a corporation organized under ORS chapter 62 or 65 the facility shall be exempt from ad valorem taxation for a period of 20 consecutive years.

Â Â Â Â Â  (8) Portions of a facility qualifying under ORS 468.165 (1)(c) may be certified separately under this section if ownership of the portions is in more than one person. Certification of such portions of a facility shall include certification of the actual cost of the portion of the facility to the person receiving the certification. The actual cost certified for all portions of a facility separately certified under this subsection may not exceed the total cost of the facility that would have been certified under one certificate. The provisions of ORS 315.304 (8) apply to any sale, exchange or other disposition of a certified portion of a facility.

Â Â Â Â Â  (9) A certificate issued under this section shall state the applicable percentage of the certified cost of the facility, as determined under ORS 468.173.

Â Â Â Â Â  (10) If the construction or installation of a facility is commenced after December 31, 2005, the facility may be certified only if the facility or applicant is described in ORS 468.173 (3). A facility described in ORS 468.173 (2) for which construction or installation is commenced after December 31, 2005, may not be certified under this section. [Formerly 449.635; 1974 c.37 Â§3; 1975 c.496 Â§4; 1977 c.795 Â§4; 1979 c.531 Â§6; 1979 c.802 Â§4; 1981 c.408 Â§3; 1983 c.637 Â§3; 1987 c.596 Â§5; 1989 c.802 Â§6; 1991 c.877 Â§37; 1995 c.746 Â§3; 1999 c.826 Â§3; 2001 c.928 Â§2]

Â Â Â Â Â  468.172 ÂEnvironmental management systemÂ defined. As used in ORS 468.173, Âenvironmental management systemÂ means a continual cycle of planning, implementing, reviewing and improving the actions undertaken at the facility to meet environmental obligations and improve environmental performance that meet:

Â Â Â Â Â  (1) The standards established by the International Organization for Standardization under ISO 14001;

Â Â Â Â Â  (2) The standards established in the Green Permit program established under ORS 468.501 to 468.521; or

Â Â Â Â Â  (3) Other standards that meet criteria established by the Environmental Quality Commission by rule. [2001 c.928 Â§6a]

Â Â Â Â Â  468.173 Applicable percentage of certified cost of facility eligible for tax credit. For purposes of ORS 315.304, the applicable percentage of the certified cost of a facility shall be one of the following:

Â Â Â Â Â  (1) If the facility is certified under ORS 468.155 to 468.190 (1999 Edition) or if construction or installation of the facility is commenced prior to January 1, 2001, and completed prior to January 1, 2004, 50 percent.

Â Â Â Â Â  (2) Except as provided in subsection (1) or (3) of this section, if the facility is certified pursuant to application for certification filed on or after January 1, 2002, and:

Â Â Â Â Â  (a) Construction or installation of the facility is commenced on or after January 1, 2001, and on or before December 31, 2003, 25 percent; or

Â Â Â Â Â  (b) Construction or installation of the facility is commenced after December 31, 2003, and on or before December 31, 2005, 15 percent.

Â Â Â Â Â  (3) If certified pursuant to application for certification filed on or after January 1, 2002, 35 percent if:

Â Â Â Â Â  (a) The applicant is certified under International Organization for Standardization standard ISO 14001;

Â Â Â Â Â  (b) A Green Permit that applies to the facility has been issued under ORS 468.501 to 468.521;

Â Â Â Â Â  (c) The facility is a nonpoint source or is regulated as a confined animal feeding operation under ORS 468B.200 to 468B.230;

Â Â Â Â Â  (d) The facility is used for material recovery or recycling, as those terms are defined in ORS 459.005;

Â Â Â Â Â  (e) The facility is used in an agricultural or forest products operation and is used for energy recovery, as defined in ORS 459.005;

Â Â Â Â Â  (f) The certified cost of the facility does not exceed $200,000;

Â Â Â Â Â  (g) Construction or installation of the facility is entirely voluntary and no portion of it is required in order to comply with a federal law administered by the United States Environmental Protection Agency, a state law administered by the Department of Environmental Quality or a law administered by a regional air pollution authority;

Â Â Â Â Â  (h) The facility is, at the time of certification, located within an enterprise zone established under ORS 285C.050 to 285C.250 or within an area that has been designated a distressed area, as defined in ORS 285A.010, by the Economic and Community Development Department; or

Â Â Â Â Â  (i) The applicant demonstrates to the Department of Environmental Quality that the applicant uses an environmental management system at the facility. In order for the department to determine that the applicant uses an environmental management system at the facility:

Â Â Â Â Â  (A) The applicant must have the environmental management system used at the facility reviewed by an independent third party familiar with environmental management systems and submit a report to the department stating that the provisions of this paragraph have been met. The report shall be accompanied by supporting materials that document compliance with the provisions of this paragraph. The report shall include certification from a registered or certified environmental management auditor employed by, or under contract with, the independent third party that reviewed the environmental management system; or

Â Â Â Â Â  (B) The department shall contract with an independent third party familiar with environmental management systems to review the environmental management system employed at the facility. The third party shall review the environmental management system, and, if the third party determines that the environmental management system meets the provisions of this paragraph, a registered or certified environmental management system auditor employed by, or contracted with, the third party shall certify that determination to the department. The department shall recover from the applicant the costs incurred by the department as prescribed in ORS 468.073. An applicant shall be liable for the costs of the department under this subparagraph without regard to whether the department certifies the facility as a pollution control facility. The department may not certify a facility to which this subparagraph applies until the department has received full payment from the applicant. [2001 c.928 Â§6; 2001 c.932 Â§13]

Â Â Â Â Â  468.175 [1973 c.831 Â§2; 1975 c.496 Â§5; 1977 c.795 Â§5; 1979 c.802 Â§5; repealed by 1989 c.802 Â§8]

Â Â Â Â Â  468.180 Conditions for issuance of certificate under ORS 468.170. (1) No certification shall be issued by the Environmental Quality Commission pursuant to ORS 468.170 unless the facility, facilities or part thereof was erected, constructed or installed in accordance with the applicable provisions of ORS 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapters 459, 459A, 465, 466 and 467 and ORS chapters 468, 468A and 468B and the applicable rules or standards adopted pursuant thereto.

Â Â Â Â Â  (2) Nothing in this section is intended to apply to erection, construction or installation of pollution control facilities begun before October 5, 1973. [1973 c.831 Â§3; 1975 c.496 Â§6; 1977 c.795 Â§6; 1979 c.802 Â§6; 1989 c.802 Â§7]

Â Â Â Â Â  468.183 Revocation of certification for loss of Green Permit. (1) If a person has obtained pollution control facility certification in which the applicable percentage is 35 percent because of issuance of a Green Permit described under ORS 468.173 (3)(b) that applies to the certified facility and the Green Permit is revoked, the applicable percentage for any remaining tax credit to be claimed under ORS 315.304 shall be the applicable percentage described under ORS 468.173 (2). If the construction or installation of the facility is commenced on or after January 1, 2006, the pollution control facility certification shall be revoked.

Â Â Â Â Â  (2) The Department of Environmental Quality shall inform the Department of Revenue of the revocation. [2001 c.928 Â§7]

Â Â Â Â Â  468.185 Procedure to revoke certification; reinstatement. (1) Pursuant to the procedures for a contested case under ORS chapter 183, the Environmental Quality Commission may order the revocation of the certification issued under ORS 468.170 of any pollution control or solid waste, hazardous wastes or used oil facility, if it finds that:

Â Â Â Â Â  (a) The certification was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate has failed substantially to operate the facility for the purpose of, and to the extent necessary for, preventing, controlling or reducing air, water or noise pollution or solid waste, hazardous wastes or used oil as specified in such certificate.

Â Â Â Â Â  (2) As soon as the order of revocation under this section has become final, the commission shall notify the Department of Revenue and the county assessor of the county in which the facility is located of such order.

Â Â Â Â Â  (3) If the certification of a pollution control or solid waste, hazardous wastes or used oil facility is ordered revoked pursuant to subsection (1)(a) of this section, all prior tax relief provided to the holder of such certificate by virtue of such certificate shall be forfeited and the Department of Revenue or the proper county officers shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder under any provision of ORS 307.405 and 315.304.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, if the certification of a pollution control or solid waste, hazardous wastes or used oil facility is ordered revoked pursuant to subsection (1)(b) of this section, the certificate holder shall be denied any further relief provided under ORS 307.405 or 315.304 in connection with such facility, as the case may be, from and after the date that the order of revocation becomes final.

Â Â Â Â Â  (5) The commission may reinstate a tax credit certification revoked under subsection (1)(b) of this section if the commission finds the facility has been brought into compliance. If the commission reinstates certification under this subsection, the commission shall notify the Department of Revenue or the county assessor of the county in which the facility is located that the tax credit certification is reinstated for the remaining period of the tax credit, less the period of revocation as determined by the commission. [Formerly 449.645; 1975 c.496 Â§7; 1977 c.795 Â§7; 1979 c.802 Â§7; 1987 c.596 Â§6]

Â Â Â Â Â  468.187 [1981 c.710 Â§2; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  468.190 Allocation of costs to pollution control. (1) Subject to subsections (2), (3) and (4) of this section, in establishing the portion of costs properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil for facilities qualifying for certification under ORS 468.170, the Environmental Quality Commission shall consider the following factors:

Â Â Â Â Â  (a) If applicable, the extent to which the facility is used to recover and convert waste products into a salable or usable commodity.

Â Â Â Â Â  (b) The estimated annual percent return on the investment in the facility.

Â Â Â Â Â  (c) If applicable, the alternative methods, equipment and costs for achieving the same pollution control objective.

Â Â Â Â Â  (d) Any related savings or increase in costs which occur or may occur as a result of the installation of the facility.

Â Â Â Â Â  (e) Any other factors which are relevant in establishing the portion of the actual cost of the facility properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil.

Â Â Â Â Â  (2) The portion of actual costs properly allocable shall be from zero to 100 percent in increments of one percent. If zero percent, the commission shall issue an order denying certification.

Â Â Â Â Â  (3) If the cost of the facility (or facilities certified under one certificate) does not exceed $50,000, the portion of the actual costs properly allocable shall be in the proportion that the ratio of the time the facility is used for prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil bears to the entire time the facility is used for any purpose.

Â Â Â Â Â  (4) In the case of a business described in ORS 315.304 (4)(a)(C)(i), the Environmental Quality Commission shall consider the factors listed in subsection (1) of this section as if the person operating the facility or conducting the trade or business that utilizes property requiring such a facility were the applicant for the credit, regardless of whether the person is the lessee or lessor of the facility.

Â Â Â Â Â  (5) The commission may adopt rules establishing methods to be used to determine the portion of costs properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil. [Formerly 449.655; 1974 c.37 Â§4; 1977 c.795 Â§8; 1983 c.637 Â§4; 1995 c.746 Â§4; 1999 c.1101 Â§2]

STATE POLLUTION CONTROL BONDS

Â Â Â Â Â  468.195 Issuance of bonds authorized; principal amount. In order to provide funds for the purposes specified in Article XI-H of the Oregon Constitution bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061. The principal amount of the bonds outstanding at any one time, issued under authority of this section, shall not exceed $260 million par value. [Formerly 449.672; 1981 c.312 Â§1; 1981 c.660 Â§42]

Â Â Â Â Â  468.200 [Formerly 449.675; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  468.205 [Formerly 449.677; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  468.210 [Formerly 449.680; 1975 c.462 Â§14; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  468.215 Pollution Control Fund. The money realized from the sale of each issue of bonds under ORS 468.195 shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated the Pollution Control Fund. Moneys in the Pollution Control Fund are continuously appropriated to the Department of Environmental Quality for the purpose of carrying out the provisions of ORS 468.195 to 468.260. Moneys in the fund may not be used for any other purpose, except that these moneys, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investments shall be credited to the Pollution Control Sinking Fund maintained under ORS 468.230. [Formerly 449.682; 2005 c.755 Â§43]

Â Â Â Â Â  468.220 Department to administer fund; uses; legislative approval of grants; administrative assessment. (1) The Department of Environmental Quality shall be the agency for the State of Oregon for the administration of the Pollution Control Fund. The department is hereby authorized to use the Pollution Control Fund for one or more of the following purposes:

Â Â Â Â Â  (a) To grant funds not to exceed 30 percent of total project costs for eligible projects as defined in ORS 454.505 or sewerage systems as defined in ORS 468B.005.

Â Â Â Â Â  (b) To acquire, by purchase, or otherwise, general obligation bonds or other obligations of any municipal corporation, city, county, or agency of the State of Oregon, or combinations thereof, issued or made for the purpose of paragraph (a) of this subsection in an amount not to exceed 100 percent of the total project costs for eligible projects.

Â Â Â Â Â  (c) To acquire, by purchase, or otherwise, other obligations of any city that are authorized by its charter in an amount not to exceed 100 percent of the total project costs for eligible projects.

Â Â Â Â Â  (d) To grant funds not to exceed 30 percent of the total project costs for facilities for the disposal of solid waste, including without being limited to, transfer and resource recovery facilities.

Â Â Â Â Â  (e) To make loans or grants to any municipal corporation, city, county, or agency of the State of Oregon, or combinations thereof, for planning of eligible projects as defined in ORS 454.505, sewerage systems as defined by ORS 468B.005 or facilities for the disposal of solid waste, including without being limited to, transfer and resource recovery facilities. Grants made under this paragraph shall be considered a part of any grant authorized by paragraph (a) or (d) of this subsection if the project is approved.

Â Â Â Â Â  (f) To acquire, by purchase, or otherwise, general obligation bonds or other obligations of any municipal corporation, city, county, or agency of the State of Oregon, or combinations thereof, issued or made for the purpose of paragraph (d) of this subsection in an amount not to exceed 100 percent of the total project costs.

Â Â Â Â Â  (g) To advance funds by contract, loan or otherwise, to any municipal corporation, city, county or agency of the State of Oregon, or combination thereof, for the purpose of paragraphs (a) and (d) of this subsection in an amount not to exceed 100 percent of the total project costs.

Â Â Â Â Â  (h) To pay compensation required by law to be paid by the state for the acquisition of real property for the disposal by storage of environmentally hazardous wastes.

Â Â Â Â Â  (i) To dispose of environmentally hazardous wastes by the Department of Environmental Quality whenever the department finds that an emergency exists requiring such disposal.

Â Â Â Â Â  (j) To acquire for the state real property and facilities for the disposal by landfill, storage or otherwise of solid waste, including but not limited to, transfer and resource recovery facilities.

Â Â Â Â Â  (k) To acquire for the state real property and facilities for the disposal by incineration or otherwise of hazardous waste or PCB.

Â Â Â Â Â  (L) To provide funding for the Assessment Deferral Loan Program Revolving Fund established in ORS 454.436.

Â Â Â Â Â  (m) To provide funding for the Orphan Site Account established in ORS 465.381 but only to the extent that the department reasonably estimates that debt service from bonds issued to finance such facilities or activities shall be fully paid from fees collected pursuant to ORS 453.402 (2)(c), under ORS 459.236 and under ORS 465.101 to 465.131 for the purpose of providing funds for the Orphan Site Account and other available funds, but not from repayments of financial assistance under ORS 465.265 to 465.310 or from moneys recovered from responsible parties.

Â Â Â Â Â  (n) To advance funds by contract, loan or otherwise, to any municipal corporation, city, county or agency of this state, or combination thereof, for facilities or activities related to removal or remedial action of hazardous substances.

Â Â Â Â Â  (o) To provide funding for the Water Pollution Control Revolving Fund established under ORS 468.427, either as a grant or an advance. If the funding provided is an advance, the department shall establish the program described in ORS 468.433 (2) to pay the bonds that funded the advance.

Â Â Â Â Â  (p) To fund loans to or buy debt obligations of a public agency, as defined in ORS 468.423, that finance the costs of treatment works, as defined in ORS 468.423, which are funded in part through the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (q) To provide funding for remedial actions related to contaminated sediment found in the submerged and submersible lands, as those terms are defined in ORS 274.005, within the Willamette River between Swan Island and the confluence of the Willamette and Columbia Rivers and associated remedial actions. The funding provided under this paragraph may be used for remedial action costs, as defined in ORS 465.200.

Â Â Â Â Â  (2) The facilities referred to in subsection (1)(a) to (c) of this section shall be only such as conservatively appear to the department to be not less than 70 percent self-supporting and self-liquidating from revenues, gifts, grants from the federal government, user charges, assessments and other fees.

Â Â Â Â Â  (3) The facilities referred to subsection (1)(d), (f) and (g) of this section shall be only such as conservatively appear to the department to be not less than 70 percent self-supporting and self-liquidating from revenues, gifts, grants from the federal government, user charges, assessments and other fees.

Â Â Â Â Â  (4) The real property and facilities that receive funding under subsection (1)(j), (k), (o) and (p) of this section shall be only such as conservatively appear to the department to be not less than 70 percent self-supporting and self-liquidating from revenues, gifts, grants from the federal government, user charges, assessments and other fees.

Â Â Â Â Â  (5) The department may sell or pledge any bonds, notes or other obligations acquired under subsection (1)(b) of this section.

Â Â Â Â Â  (6) Before making a loan or grant to or acquiring general obligation bonds or other obligations of a municipal corporation, city, county or agency for facilities for the disposal of solid waste or planning for such facilities, the department shall require the applicant to demonstrate that it has adopted a solid waste management plan that has been approved by the department. The plan must include a waste reduction program.

Â Â Â Â Â  (7) Any grant authorized by this section shall be made only with the prior review of the Joint Committee on Ways and Means during the legislative sessions or the Emergency Board during the interim period between sessions.

Â Â Â Â Â  (8) The department may assess those entities to whom grants and loans are made under this section to recover expenses incurred in administering this section. [Formerly 449.685; 1977 c.95 Â§8; 1977 c.704 Â§9; 1979 c.773 Â§9; 1981 c.312 Â§2; 1985 c.670 Â§42; 1987 c.695 Â§10; 1989 c.833 Â§Â§114,170; 1991 c.863 Â§37; 1993 c.18 Â§121; 1993 c.411 Â§Â§3,4; 1995 c.79 Â§276; 2003 c.696 Â§2]

Â Â Â Â Â  468.225 Investment of gross proceeds of agency bonds or other obligations. All amounts that are treated as gross proceeds of agency bonds or other obligations, if invested, shall be invested in compliance with section 148 of the Internal Revenue Code of 1986, and the amendments thereto in effect on October 23, 1999. [Formerly 449.687; 1999 c.59 Â§137]

Â Â Â Â Â  468.230 Pollution Control Sinking Fund; use; limitation. (1) The Environmental Quality Commission shall maintain, with the State Treasurer, a Pollution Control Sinking Fund, separate and distinct from the General Fund. The Pollution Control Sinking Fund shall provide for the payment of the principal and interest upon bonds issued under authority of Article XI-H of the Constitution of Oregon and ORS 468.195 to 468.260 and administrative expenses incurred in issuing the bonds. Moneys in the sinking fund are continuously appropriated to the commission for such purpose. With the approval of the commission, the moneys in the Pollution Control Sinking Fund may be invested as provided by ORS 293.701 to 293.820, and earnings from such investment shall be credited to the Pollution Control Sinking Fund.

Â Â Â Â Â  (2) The Pollution Control Sinking Fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445 and assessments collected under ORS 468.220 (8), moneys transferred from the Orphan Site Account under ORS 465.381 (6), moneys transferred from the Water Pollution Control Revolving Fund under ORS 468.429 (3), all moneys that the Legislative Assembly may provide in lieu of such taxes, all earnings on the Pollution Control Fund, Pollution Control Sinking Fund, and all other revenues derived from contracts, bonds, notes or other obligations, acquired, by the commission by purchase, loan or otherwise, as provided by Article XI-H of the Constitution of Oregon and by ORS 468.195 to 468.260.

Â Â Â Â Â  (3) The Pollution Control Sinking Fund shall not be used for any purpose other than that for which the fund was created. Should a balance remain therein after the purposes for which the fund was created have been fulfilled or after a reserve sufficient to meet all existing obligations and liabilities of the fund has been set aside, the surplus remaining may be transferred to the Pollution Control Fund at the direction of the commission. [Formerly 449.690; 1981 c.312 Â§3; 1989 c.833 Â§115; 1991 c.220 Â§13; 1993 c.411 Â§5; 2005 c.755 Â§44]

Â Â Â Â Â  468.235 [Formerly 449.692; repealed by 1991 c.220 Â§15]

Â Â Â Â Â  468.240 Remedy where default occurs on payment to state. If any municipal corporation, city or county defaults on payments due to the state under ORS 468.195 to 468.260, the state may withhold any amounts otherwise due to the corporation, city or county to apply to the indebtedness. [Formerly 449.694]

Â Â Â Â Â  468.245 Acceptance of federal funds. The Environmental Quality Commission may accept assistance, grants and gifts, in the form of money, land, services or any other thing of value from the United States or any of its agencies, or from other persons subject to the terms and conditions thereof, regardless of any laws of this state in conflict with regulations of the federal government or restrictions and conditions of such other persons with respect thereto, for any of the purposes contemplated by Article XI-H of the Constitution of Oregon and by ORS 468.195 to 468.260. Unless enjoined by the terms and conditions of any such gift or grant, the commission may convert the same or any of them into money through sale or other disposal thereof. [Formerly 449.695]

Â Â Â Â Â  468.250 Participation in matching fund programs with federal government. (1) The Environmental Quality Commission may participate on behalf of the State of Oregon in any grant program funded in part by an agency of the federal government if the implementation of the program requires matching funds of the state or its participation in administering the program. However, any grant advanced by the commission to an otherwise eligible applicant shall not exceed 30 percent of the total eligible costs of the project applied for, and further provided that the project shall not be less than 70 percent self-supporting and self-liquidating from those sources prescribed by Article XI-H of the Constitution of Oregon.

Â Â Â Â Â  (2) Subject to conditions imposed on federally granted funds, a municipal corporation, city, county or agency of the State of Oregon, or combination thereof, who is eligible for federal funds for a project during its construction or becomes eligible for reimbursement for funds expended, if the project has been constructed and placed into operation, shall apply for and pay to the commission such funds so received, or otherwise made available to it, in such amounts as determined by the commission as just and necessary, from an agency of the federal government. These funds shall first be used to reimburse the State of Oregon for the portion of any grant that was advanced to the municipal corporation, city, county or agency of the State of Oregon, or combination thereof, for construction of the project that exceeded the federal requirements for state matching funds and any remainder thereof shall be used to apply upon the retirement of any principal and interest indebtedness due and owing to the State of Oregon arising out of funds loaned for the project prior to federal funds becoming available.

Â Â Â Â Â  (3) The refusal of a municipal corporation, city, county or agency of the State of Oregon, or combinations thereof, to apply for federal funds in such amounts as determined by the commission as just and necessary for which it would otherwise be eligible, shall be sufficient grounds to terminate any further participation in construction of a facility by the commission.

Â Â Â Â Â  (4) The municipal corporation, city, county or agency of the State of Oregon, or combinations thereof, shall consent to and request that funds made available to it by an agency of the federal government shall be paid directly to the commission if required to do so under subsection (2) of this section. [Formerly 449.697]

Â Â Â Â Â  468.253 Authority of director to act to benefit fund. (1) Notwithstanding any other provision of law, if the Director of the Department of Environmental Quality finds that it will benefit the financial condition of the Pollution Control Sinking Fund, with the approval of the State Treasurer the director may:

Â Â Â Â Â  (a) Sell bonds, notes, contracts or other obligations acquired by the Environmental Quality Commission by purchase, loan or otherwise from the proceeds of bonds issued under ORS 468.195 to 468.260, and pay costs associated with the sale from the proceeds of the sale.

Â Â Â Â Â  (b) Pay to an obligor under such bonds, notes, contracts or other obligations such sums from the proceeds of a sale authorized by paragraph (a) of this subsection as the director determines, or hold or deposit such sums in trust for the benefit of such obligor under terms established by the director.

Â Â Â Â Â  (2) Any proceeds of a sale authorized by subsection (1) of this section which remain after payments authorized by subsection (1) of this section shall be deposited in the Pollution Control Sinking Fund.

Â Â Â Â Â  (3) An obligor under any bonds, notes, contracts or other obligations which are proposed to be sold by the director pursuant to subsection (1) of this section may waive its right to redeem such obligations prior to maturity, or otherwise renegotiate the terms of such obligations, if the obligor determines that so altering the terms of its obligation, together with payments to be received by the obligor under subsection (1)(b) of this section, will benefit the obligor. [1989 c.731 Â§4]

Â Â Â Â Â  468.255 Limit on grants and loans. Any funds advanced by the Environmental Quality Commission by grant shall not exceed 30 percent of the total project costs for eligible projects or for facilities related to disposal of solid wastes, and any obligation acquired by the commission by purchase, contract, loan, or otherwise, shall not exceed 100 percent of the total project costs for eligible projects or for facilities related to disposal of solid wastes. Combinations of funds granted and loaned by whatever means shall not total more than 100 percent of the eligible project costs. [Formerly 449.699; 1981 c.312 Â§4]

Â Â Â Â Â  468.260 Return of unexpended funds to state required; use of returned funds. Any proceeds unexpended after a project is constructed and inspected, and after records relating thereto are audited by the Environmental Quality Commission, shall be returned to the commission on behalf of the State of Oregon to apply upon the retirement of principal and interest indebtedness on obligations acquired by it from a municipal corporation, city, county or agency of the State of Oregon, or any combinations thereof. [Formerly 449.701]

COUNTY POLLUTION CONTROL FACILITIES

Â Â Â Â Â  468.263 Definitions for ORS 468.263 to 468.272. As used in ORS 468.263 to 468.272, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondsÂ means revenue bonds or other types of obligations authorized by ORS 468.263 to 468.272.

Â Â Â Â Â  (2) ÂPollution control facilitiesÂ or ÂfacilitiesÂ means any land, building or other improvement, appurtenance, fixture, item of machinery or equipment, and all other real and personal property, whether or not in existence or under construction at the time the bonds are issued, which are to be used in furtherance of the purpose of abating, controlling or preventing, altering, disposing or storing of solid waste, thermal, noise, atmospheric or water pollutants, contaminants, or products therefrom.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the county court or board of county commissioners. [1974 c.34 Â§2]

Â Â Â Â Â  Note: 468.263 to 468.272 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.264 Policy. The Legislative Assembly finds:

Â Â Â Â Â  (1) That control of environmental damage and general health and welfare of the citizens of the State of Oregon is promoted by encouraging the installation of antipollution devices, equipment and facilities.

Â Â Â Â Â  (2) That the methods of financing provided in ORS 468.263 to 468.272 will encourage such installation. [1974 c.34 Â§1]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.265 Powers of county over pollution control facilities; limitations. (1) In addition to any other powers which it may now have, each county shall have the following powers, together with all powers incidental thereto or necessary for the performance of the following:

Â Â Â Â Â  (a) To acquire, whether by purchase, exchange, devise, gift or otherwise, establish, construct, improve, maintain, equip and furnish one or more pollution control facilities or any interest therein to be located, in whole or in part, within such municipality or in another municipality, if the other municipality gives written consent.

Â Â Â Â Â  (b) To enter into a lease, sublease, lease-purchase, installment sale, sale, or agreement for any facility upon such terms and conditions as the governing body may deem advisable, provided the same shall at least fully cover all debt service requirements with respect to the facility and shall not conflict with the provisions of ORS 468.263 to 468.272.

Â Â Â Â Â  (c) To sell, exchange, donate and convey to others any or all facilities upon such terms as the governing body may deem advisable, including the power to receive for any such sale the note or notes of the purchaser of the facilities or property whenever the governing body finds any such action to be in furtherance of the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (d) To issue revenue bonds for the purpose of carrying out any of its powers under ORS 468.263 to 468.272.

Â Â Â Â Â  (e) Whenever the governing body finds such loans to be in the furtherance of the purposes of ORS 468.263 to 468.272 and subject always to the limitations contained in ORS 468.266, to make secured or unsecured loans for the purpose of financing or refinancing the acquisition, construction, improvement or equipping of a facility and to charge and collect interest on such loans and pledge the proceeds thereof as security for the payment of the principal and interest of any bonds issued hereunder and any agreements made in connection therewith. A facility, in whole or in part, must be located in the municipality or in another municipality if the other municipality gives written consent.

Â Â Â Â Â  (f) To mortgage and pledge any or all facilities or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues, proceeds and receipts or any portion thereof from a facility as security for the payment of the principal of and interest on any bonds so issued.

Â Â Â Â Â  (g) To refund outstanding obligations incurred by an enterprise to finance the cost of a facility when the governing body finds that such refinancing is in the public interest.

Â Â Â Â Â  (h) To pay compensation for professional services and other services as the governing body shall deem necessary to carry out the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (i) To acquire and hold obligations of any kind to carry out the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (j) To invest and reinvest funds under its control as the governing body shall direct.

Â Â Â Â Â  (k) To enter into contracts and execute any agreements or instruments and to do any and all things necessary or appropriate to carry out the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (L) To acquire, own, sell, assign or otherwise hold legal or equitable title to or an interest in pollution control facilities or hold federal tax ownership of pollution control facilities.

Â Â Â Â Â  (2) The county shall not have the power to operate any facility as a business other than as owner pursuant to subsection (1)(L) of this section or as lessor or seller, nor shall it permit any funds derived from the sale of bonds to be used by any lessee or purchaser of a facility as working capital.

Â Â Â Â Â  (3) Counties may jointly exercise any power or authority granted under ORS 468.263 to 468.272, including, without limitation, the power to borrow money or issue bonds or notes.

Â Â Â Â Â  (4) For the purpose of exercising the power and authority granted under ORS 468.263 to 468.272, a county is not subject to the requirements of ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C. [1974 c.34 Â§3; 2001 c.680 Â§7; 2003 c.794 Â§292]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.266 Issuance of bonds. (1) All principal of and interest on bonds issued pursuant to ORS 468.263 to 468.272 shall be payable solely out of the revenues, proceeds and receipts from the lease or sale of the property, loan repayments, or out of the proceeds of revenue bonds issued pursuant to ORS 468.263 to 468.272 as shall be specified in the proceedings of the governing body by which the issuance of bonds shall have been authorized. The principal and interest shall not constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such limitation shall be plainly stated upon the face of each bond.

Â Â Â Â Â  (2) The bonds:

Â Â Â Â Â  (a) May be executed and delivered at any time and from time to time;

Â Â Â Â Â  (b) May be in such form, denomination, tenor and maturity;

Â Â Â Â Â  (c) May be in registered or bearer form either as to principal or interest or both, and may provide for conversion between registered and coupon bonds of varying denominations;

Â Â Â Â Â  (d) May be payable in such installments and at such time or times not exceeding 40 years from the date thereof;

Â Â Â Â Â  (e) May be payable at such place or places within or without this state;

Â Â Â Â Â  (f) May bear interest at such rate or rates payable at such time or times and at such place or places;

Â Â Â Â Â  (g) May be redeemable prior to maturity with or without premium;

Â Â Â Â Â  (h) May be executed by such officers and in such manner;

Â Â Â Â Â  (i) May contain such provisions not inconsistent with ORS 468.263 to 468.272;

as shall be specified in the proceedings of the governing body by which issuance of the bonds shall have been authorized.

Â Â Â Â Â  (3) Bonds may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous.

Â Â Â Â Â  (4) Issuance by the county of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same purpose or any other purpose, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

Â Â Â Â Â  (5) Any bonds of the county at any time outstanding may be refunded if permitted by the conditions of issuance, at any time and from time to time by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities, and regardless of whether or not the bonds proposed to be refunded shall be payable at the same date or different dates or shall be due serially or otherwise.

Â Â Â Â Â  (6) All bonds issued under ORS 468.263 to 468.272 and interest coupons attached thereto shall be construed to be negotiable instruments. [1974 c.34 Â§4]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.267 Security for bonds. The principal of and interest on any bonds shall be secured by a pledge of the revenues, proceeds and receipts or any portion thereof out of which the principal and interest are made payable, and may be secured by a mortgage covering all or any part of the facilities from which the revenues, proceeds or receipts so pledged may be derived, including any enlargements thereof and additions thereto, by a pledge or assignment of the lease to such facility or by such other security as may be deemed to be prescribed in the proceedings of the governing body and authorizing the issuance of bonds. The proceedings under which the bonds are authorized to be issued and any mortgage securing such bonds may contain any agreements and provisions respecting the maintenance of the facilities and properties covered thereby, the fixing and collection of rents for any portions thereof leased by the municipality to others, the fixing and collection of proceeds from the sale of any facilities and properties by the municipality to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, and such other provisions not inconsistent with ORS 468.263 to 468.272, all as the governing body shall deem advisable and not in conflict with the provisions of ORS 468.263 to 468.272. Each pledge, lease, sublease, agreement and mortgage made for the benefit or security of any of the bonds shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid. [1974 c.34 Â§5]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.268 Enforcement of bond obligation. (1) The proceedings authorizing any bonds and any mortgage securing such bonds may provide that, in the event of a default in the payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by suit, mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the facilities in accordance with such proceedings or the provisions of such mortgage by foreclosure of any mortgage or by any one or more remedies specified in the proceedings.

Â Â Â Â Â  (2) Such proceedings or mortgage may also provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. [1974 c.34 Â§6]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.269 Trustees; powers. The proceedings authorizing the issuance of bonds may provide for the appointment of one or more trustees for the protection of the holders of the bonds, whether or not a mortgage is entered into as security for such bonds. A bank with trust powers or a trust company within or without the State of Oregon may be appointed as trustee and shall be located in the United States, and shall have the immunities, powers and duties provided in said proceedings, and may, to the extent permitted by such proceedings, hold and invest funds deposited with it in direct obligations of the United States, obligations guaranteed by the United States or certificates of deposit of a bank, including the trustee, which are continuously secured by such obligations of or guaranteed by the United States. Any bank acting as such trustee may, to the extent permitted by such proceedings, buy bonds issued under ORS 468.263 to 468.272 to the same extent as if it were not such trustee. The proceedings authorizing the bonds may provide that some or all of the proceeds of the sale of the bonds, the revenues of any facilities, the proceeds of the sale of any part of a facility, or of any insurance policy or of any condemnation award shall be deposited with the trustee and applied as provided in the proceedings. [1974 c.34 Â§7]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.270 Tax status of leasehold interest in facilities. Nothing in ORS 468.263 to 468.272 is intended to exempt from taxation or assessment the leasehold interest of any lessee in any facility nor are ORS 468.263 to 468.272 intended to affect any exemption or credit from taxation which might otherwise be available to any lessee under the laws of the State of Oregon. Such leasehold interest is classified for purposes of taxation as having the same value as the fee interest in that property. [1974 c.34 Â§8]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.271 Effect on procedure of awarding contracts; construction. (1) The construction, reconstruction or improvement of any facilities shall be completed in the manner determined by the governing body and shall be free from any requirement of competitive bidding or any other restriction imposed on the procedure for award of contracts with public bodies.

Â Â Â Â Â  (2) Nothing in ORS 468.263 to 468.272 is intended as a restriction or limitation upon any other powers which a county might otherwise have under the laws of this state, but shall be construed as cumulative.

Â Â Â Â Â  (3) If any provision of ORS 468.263 to 468.272 or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect other provisions of ORS 468.263 to 468.272 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 468.263 to 468.272 are declared to be severable. [1974 c.34 Â§9]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.272 Application of other laws relating to bonds. Any restrictions, limitations, conditions or procedures provided by other statutes relating to the issuance and sale of bonds or other obligations do not apply to the issuance and sale of bonds authorized by ORS 468.263 to 468.272. [1974 c.34 Â§10; 2005 c.443 Â§26]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.275 [Formerly 449.760; 1983 c.333 Â§1; renumbered 468A.005 in 1991]

Â Â Â Â Â  468.280 [Formerly 449.765; renumbered 468A.010 in 1991]

Â Â Â Â Â  468.285 [Formerly 449.770; renumbered 468A.015 in 1991]

Â Â Â Â Â  468.290 [Formerly 449.775; 1975 c.559 Â§3; 1983 c.333 Â§2; 1983 c.730 Â§3; 1991 c.752 Â§16; renumbered 468A.020 in 1991]

Â Â Â Â Â  468.295 [Formerly 449.785; renumbered 468A.025 in 1991]

Â Â Â Â Â  468.300 [Formerly 449.825; renumbered 468A.030 in 1991]

Â Â Â Â Â  468.305 [Formerly 449.782; renumbered 468A.035 in 1991]

Â Â Â Â Â  468.310 [Formerly 449.727; 1991 c.752 Â§17; renumbered 468A.040 in 1991]

Â Â Â Â Â  468.315 [Formerly 449.731; 1991 c.752 Â§18; renumbered 468A.045 in 1991]

Â Â Â Â Â  468.320 [Formerly 449.707; renumbered 468A.050 in 1991]

Â Â Â Â Â  468.325 [Formerly 449.712; 1985 c.275 Â§1; renumbered 468A.055 in 1991]

Â Â Â Â Â  468.330 [Formerly 449.739; renumbered 468A.060 in 1991]

Â Â Â Â Â  468.335 [Formerly 449.722; renumbered 468A.065 in 1991]

Â Â Â Â Â  468.340 [Formerly 449.702; 1991 c.67 Â§129; renumbered 468A.070 in 1991]

Â Â Â Â Â  468.345 [Formerly 449.810; renumbered 468A.075 in 1991]

Â Â Â Â Â  468.350 [1975 c.552 Â§34; renumbered 468A.080 in 1991]

Â Â Â Â Â  468.355 [1981 c.765 Â§2; renumbered 468A.085 in 1991]

Â Â Â Â Â  468.357 [1989 c.1070 Â§9; renumbered 468A.775 in 1991]

Â Â Â Â Â  468.358 [1989 c.1070 Â§12; renumbered 468A.780 in 1991]

Â Â Â Â Â  468.359 [1989 c.1070 Â§11; renumbered 468A.785 in 1991]

Â Â Â Â Â  468.360 [Formerly 449.949; 1975 c.670 Â§4; 1983 c.338 Â§932; renumbered 468A.350 in 1991]

Â Â Â Â Â  468.365 [Formerly 449.951; renumbered 468A.355 in 1991]

Â Â Â Â Â  468.370 [Formerly 449.957; 1974 c.73 Â§1; renumbered 468A.360 in 1991]

Â Â Â Â Â  468.375 [Formerly 449.953; 1974 c.73 Â§2; 1975 c.535 Â§2; 1977 c.298 Â§3; 1983 c.196 Â§1; 1985 c.16 Â§466; 1989 c.171 Â§62; renumbered 468A.365 in 1991]

Â Â Â Â Â  468.377 [1977 c.298 Â§2; 1985 c.222 Â§3; renumbered 468A.370 in 1991]

Â Â Â Â Â  468.380 [Formerly 449.963; renumbered 468A.375 in 1991]

Â Â Â Â Â  468.385 [Formerly 483.815; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  468.390 [1973 c.835 Â§72; 1974 c.73 Â§4; 1983 c.338 Â§933; renumbered 468A.380 in 1991]

Â Â Â Â Â  468.395 [Formerly 449.955; 1983 c.338 Â§934; renumbered 468A.385 in 1991]

Â Â Â Â Â  468.397 [1985 c.222 Â§2; renumbered 468A.390 in 1991]

Â Â Â Â Â  468.400 [Formerly 449.959; 1983 c.338 Â§935; 1991 c.331 Â§68; renumbered 468A.395 in 1991]

Â Â Â Â Â  468.405 [Formerly 449.965; 1974 c.73 Â§5; 1975 c.535 Â§3; 1977 c.704 Â§10; 1981 c.294 Â§1; 1983 c.338 Â§936; renumbered 468A.400 in 1991]

Â Â Â Â Â  468.410 [Formerly 449.747; renumbered 468A.405 in 1991]

Â Â Â Â Â  468.415 [Formerly 449.751; renumbered 468A.410 in 1991]

Â Â Â Â Â  468.420 [Formerly 449.753; renumbered 468A.455 in 1991]

FINANCING TREATMENT WORKS

Â Â Â Â Â  468.423 Definitions for ORS 468.423 to 468.440. As used in ORS 468.423 to 468.440:

Â Â Â Â Â  (1) ÂFundÂ means the Water Pollution Control Revolving Fund established under ORS 468.427.

Â Â Â Â Â  (2) ÂPublic agencyÂ means any state agency, incorporated city, county, sanitary authority, federally recognized Indian tribal government, county service district, sanitary district, metropolitan service district or other special district authorized or required to construct water pollution control facilities.

Â Â Â Â Â  (3) ÂTreatment worksÂ means:

Â Â Â Â Â  (a) The devices and systems used in the storage, treatment, recycling and reclamation of municipal sewage or industrial wastes of a liquid nature, necessary to recycle or reuse water at the most economical cost over the estimated life of the works. ÂTreatment worksÂ includes:

Â Â Â Â Â  (A) Intercepting sewers, outfall sewers, sewage collection systems, pumping power and other equipment, and any appurtenance, extension, improvement, remodeling, addition or alteration to the equipment;

Â Â Â Â Â  (B) Elements essential to provide a reliable recycled water supply including standby treatment units and clear well facilities; and

Â Â Â Â Â  (C) Any other acquisitions that will be an integral part of the treatment process or used for ultimate disposal of residues resulting from such treatment, including but not limited to land used to store treated waste water in land treatment systems prior to land application.

Â Â Â Â Â  (b) Any other method or system for preventing, abating, reducing, storing, treating, separating or disposing of municipal waste, storm water runoff, industrial waste or waste in combined storm water and sanitary sewer systems.

Â Â Â Â Â  (c) Any other facility that the Environmental Quality Commission determines a public agency must construct or replace in order to abate or prevent surface or ground water pollution. [1987 c.648 Â§1; 1995 c.79 Â§278; 1995 c.98 Â§1]

Â Â Â Â Â  468.425 Policy. It is declared to be the policy of this state:

Â Â Â Â Â  (1) To aid and encourage public agencies required to provide treatment works for the control of water pollution in the transition from reliance on federal grants to local self-sufficiency by the use of fees paid by users of the treatment works;

Â Â Â Â Â  (2) To accept and use any federal grant funds available to capitalize a perpetual revolving loan fund; and

Â Â Â Â Â  (3) To assist public agencies in meeting treatment worksÂ construction obligations in order to prevent or eliminate pollution of surface and ground water by making loans from a revolving loan fund at interest rates that are less than or equal to market interest rates. [1987 c.648 Â§2]

Â Â Â Â Â  468.427 Water Pollution Control Revolving Fund; sources. (1) The Water Pollution Control Revolving Fund is established separate and distinct from the General Fund in the State Treasury. The moneys in the Water Pollution Control Revolving Fund are appropriated continuously to the Department of Environmental Quality to be used for the purposes described in ORS 468.429.

Â Â Â Â Â  (2) The Water Pollution Control Revolving Fund shall consist of:

Â Â Â Â Â  (a) All capitalization grants provided by the federal government under the federal Water Quality Act of 1987 (Public Law 100-4);

Â Â Â Â Â  (b) All state matching funds appropriated or authorized by the legislature;

Â Â Â Â Â  (c) Any other revenues derived from gifts, grants or bequests pledged to the state for the purpose of providing financial assistance for water pollution control projects;

Â Â Â Â Â  (d) All repayments of moneys borrowed from the fund;

Â Â Â Â Â  (e) All interest payments made by borrowers from the fund; and

Â Â Â Â Â  (f) Amounts granted or advanced to the Water Pollution Control Revolving Fund from the Pollution Control Fund under ORS 468.220 (1).

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Water Pollution Control Revolving Fund in the manner provided by law. All earnings from such investment and reinvestment shall be credited to the Water Pollution Control Revolving Fund. [1987 c.648 Â§3; 1993 c.411 Â§6]

Â Â Â Â Â  468.428 Lottery bonds. (1) Pursuant to ORS 286.560 to 286.580, lottery bonds may be issued to provide loans and other financial assistance to public agencies, as defined in ORS 468.423, for waste water pollution control, reduction or abatement as described in ORS 468.429.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized upon the following findings:

Â Â Â Â Â  (a) Financial assistance for public agency waste water pollution control, reduction or abatement activities will result in additional wastewater treatment capacity in Oregon.

Â Â Â Â Â  (b) Wastewater treatment capacity comprises a portion of the physical foundation for industrial and commercial activities and provides a portion of the basic framework for continued and expanded economic opportunities throughout Oregon.

Â Â Â Â Â  (c) Such financial assistance will therefore further economic development within this state, making the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide financial assistance to public agencies for wastewater pollution control, reduction or abatement activities an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section to provide financial assistance for public agency waste water pollution control, reduction or abatement activities shall not exceed $8 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds authorized by this section shall be issued only at the request of the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Water Pollution Control Revolving Fund established by ORS 468.427.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in subsection (1) of this section and for bond-related costs. [2001 c.942 Â§3]

Â Â Â Â Â  Note: 468.428 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.429 Uses of revolving fund. (1) The Department of Environmental Quality shall use the moneys in the Water Pollution Control Revolving Fund to provide financial assistance:

Â Â Â Â Â  (a) To public agencies for the construction or replacement of treatment works.

Â Â Â Â Â  (b) For the implementation of a management program established under section 319 of the federal Water Quality Act of 1986 relating to the management of nonpoint sources of pollution.

Â Â Â Â Â  (c) For development and implementation of a conservation and management plan under section 320 of the federal Water Quality Act of 1986 relating to the national estuary program.

Â Â Â Â Â  (2) The department may also use the moneys in the Water Pollution Control Revolving Fund for the following purposes:

Â Â Â Â Â  (a) To buy or refinance the treatment worksÂ debt obligations of public agencies if such debt was incurred after March 7, 1985.

Â Â Â Â Â  (b) To guarantee, or purchase insurance for, public agency obligations for treatment worksÂ construction or replacement if the guarantee or insurance would improve credit market access or reduce interest rates, or to provide loans to a public agency for this purpose.

Â Â Â Â Â  (c) To pay the expenses of the department in administering the Water Pollution Control Revolving Fund, to make transfers to the Water Pollution Control Administration Fund, or to pay other departmental costs including expenses of the program described in ORS 468.433 (2).

Â Â Â Â Â  (3) If amounts are advanced to the Water Pollution Control Revolving Fund from the Pollution Control Fund under ORS 468.220 (1), the department shall transfer from the Water Pollution Control Revolving Fund to the Pollution Control Sinking Fund amounts sufficient to pay the bonds that funded the advance. [1987 c.648 Â§4; 1993 c.411 Â§7; 1995 c.79 Â§279]

Â Â Â Â Â  468.430 [1983 c.218 Â§1; repealed by 1985 c.222 Â§6]

Â Â Â Â Â  468.431 Water Pollution Control Administration Fund; sources; uses. (1) The Water Pollution Control Administration Fund is established separate and distinct from the General Fund in the State Treasury. Moneys in the Water Pollution Control Administration Fund are appropriated continuously to the Department of Environmental Quality to be used for the payment of costs of administering the Water Pollution Control Revolving Fund, including all costs of staffing for the program described in ORS 468.433 (2) and all costs of making loans from the Water Pollution Control Revolving Fund and collecting loan payments.

Â Â Â Â Â  (2) The Water Pollution Control Administration Fund shall consist of:

Â Â Â Â Â  (a) Any administrative fee levied by the department in conjunction with administration of the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (b) Any transfers to the Water Pollution Control Administration Fund from the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (c) Any loans made from the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (d) Any other revenues derived from gifts, grants or bequests pledged to the state for the purpose of administering the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Water Pollution Control Administration Fund in the manner provided by law. All earnings from such investment and reinvestment shall be credited to the Water Pollution Control Administration Fund. [1993 c.411 Â§2; 1995 c.79 Â§280]

Â Â Â Â Â  468.433 Duties of department; public agency loan program. (1) In administering the Water Pollution Control Revolving Fund, the Department of Environmental Quality shall:

Â Â Â Â Â  (a) Allocate funds for loans in accordance with procedures adopted by rule by the Environmental Quality Commission.

Â Â Â Â Â  (b) Use accounting, audit and fiscal procedures that conform to generally accepted government accounting standards.

Â Â Â Â Â  (c) Prepare any reports required by the federal government as a condition to awarding federal capitalization grants.

Â Â Â Â Â  (d) Seek to maximize the ability of the Water Pollution Control Revolving Fund to operate on a self-sustaining basis and maintain a perpetual source of treatment works financing.

Â Â Â Â Â  (2) If amounts are advanced to the Water Pollution Control Revolving Fund from the Pollution Control Fund under ORS 468.220 (1), the department shall develop and administer a program designed to loan amounts in the Water Pollution Control Revolving Fund to public agencies, so the loan repayments are sufficient to pay the bonds that funded the advance, and to further the policies established in ORS 468.425. In connection with the program, the department may:

Â Â Â Â Â  (a) Establish one or more accounts in the Water Pollution Control Revolving Fund, make covenants for the benefit of bondowners regarding the deposit of amounts into those accounts and the use of amounts in those accounts and pledge or reserve all or a portion of the amounts in the Water Pollution Control Revolving Fund to pay bonds issued to fund advances to the Water Pollution Control Revolving Fund under ORS 468.220 (1).

Â Â Â Â Â  (b) Establish requirements for loans made from the Water Pollution Control Revolving Fund to assure that:

Â Â Â Â Â  (A) Adequate funds are available in the Water Pollution Control Revolving Fund to permit payment of bonds that funded advances to the Water Pollution Control Revolving Fund; and

Â Â Â Â Â  (B) Adequate funds will be available in the Water Pollution Control Administration Fund to pay for costs of the program and costs of operating the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (c) Exercise any remedies available to the department in connection with defaults on loans of advanced funds to public agencies.

Â Â Â Â Â  (d) Take any other action reasonably necessary to develop the program and provide for the payment of bonds issued to fund advances to the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (3) The department may make loans to finance treatment works that are funded in part from advances or grants to the Water Pollution Control Revolving Fund, and in part from funds available under ORS 468.220 (1). These loans may have a blended interest rate that reflects their different sources of funding, and repayments of these loans may be allocated proportionally between the Water Pollution Control Revolving Fund and the Pollution Control Sinking Fund. [1987 c.648 Â§5; 1993 c.411 Â§8; 1995 c.79 Â§281]

Â Â Â Â Â  468.435 [1983 c.218 Â§2; repealed by 1985 c.222 Â§6]

Â Â Â Â Â  468.437 Loan applications; eligibility; waiver; default remedy. (1) Any public agency desiring a loan from the Water Pollution Control Revolving Fund shall submit an application to the Department of Environmental Quality on the form provided by the department. The department may require an opinion from the State of Oregon bond counsel that the applicant has the legal authority to borrow from the Water Pollution Control Revolving Fund. If a public agency relies on borrowing authority granted by charter or law other than ORS 468.439, then with the consent of the department and notwithstanding any limitation or requirement of the charter or law, the public agency may borrow directly from the Water Pollution Control Revolving Fund without publishing a notice of sale, providing an official statement or following any other procedures designed to provide notice or information to potential lenders. The requirements of ORS 288.845 shall not apply to revenue bonds that are sold to the department.

Â Â Â Â Â  (2) Any public agency receiving a loan from the Water Pollution Control Revolving Fund shall establish and maintain a dedicated source of revenue or other acceptable source of revenue for the repayment of the loan.

Â Â Â Â Â  (3) If a public agency defaults on payments due to the Water Pollution Control Revolving Fund, the state may withhold any amounts otherwise due to the public agency and direct that such funds be applied to the payments and deposited into the fund. If the department finds that the loan to the public agency is otherwise adequately secured, the department may waive this right in the loan agreement or other loan documentation. [1987 c.648 Â§6; 1989 c.560 Â§3]

Â Â Â Â Â  468.439 Borrowing authority of public agency. Notwithstanding any limitation contained in any other provision of law or local charter, a public agency may:

Â Â Â Â Â  (1) Borrow money from the Water Pollution Control Revolving Fund through the Department of Environmental Quality;

Â Â Â Â Â  (2) Enter into loan agreements and make related agreements with the department in which the public agency agrees to repay the borrowed money in accordance with the terms of the loan agreement;

Â Â Â Â Â  (3) Covenant with the department regarding the operation of treatment works and the imposition and collection of rates, fees and charges for the treatment works;

Â Â Â Â Â  (4) Pledge all or part of the revenues of the treatment works to pay the amount due under the loan agreement and notes in accordance with ORS 288.594; and

Â Â Â Â Â  (5) Provide any additional security and exercise any powers permitted to an issuer of revenue bonds under ORS 288.825. [1989 c.560 Â§2; 1993 c.411 Â§9]

Â Â Â Â Â  468.440 Loan terms and interest rates; considerations; rules. (1) The Environmental Quality Commission shall establish by rule policies for establishing loan terms and interest rates for loans made from the Water Pollution Control Revolving Fund that ensure that the objectives of ORS 468.423 to 468.440 are met and that adequate funds are maintained in the Water Pollution Control Revolving Fund to meet future needs. In establishing the policy, the commission shall take into consideration at least the following factors:

Â Â Â Â Â  (a) The capability of the project to enhance or protect water quality.

Â Â Â Â Â  (b) The ability of a public agency to repay a loan.

Â Â Â Â Â  (c) Current market rates of interest.

Â Â Â Â Â  (d) The size of the community or district to be served by the treatment works.

Â Â Â Â Â  (e) The type of project financed.

Â Â Â Â Â  (f) The ability of the applicant to borrow elsewhere.

Â Â Â Â Â  (g) Whether advances have been made to the Water Pollution Control Revolving Fund from the Pollution Control Fund that must be repaid to the Pollution Control Sinking Fund.

Â Â Â Â Â  (2) The commission may establish an interest rate ranging from zero to the market rate. The commission may establish the loan term, provided that the loans must be fully amortized not later than 20 years after project completion.

Â Â Â Â Â  (3) The commission shall adopt by rule any procedures or standards necessary to carry out the provisions of ORS 468.423 to 468.440. [1987 c.648 Â§7; 1993 c.411 Â§10; 1995 c.79 Â§282; 2005 c.137 Â§1]

Â Â Â Â Â  468.450 [Formerly 449.840; repealed by 1991 c.920 Â§24]

RECLAIMED PLASTIC PRODUCT TAX CREDIT

Â Â Â Â Â  468.451 Definitions for ORS 468.451 to 468.491. As used in ORS 468.451 to 468.491:

Â Â Â Â Â  (1) ÂInvestmentÂ means the amount of money a person invests to acquire or construct equipment, personal property or machinery necessary to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product.

Â Â Â Â Â  (2) ÂQualifying businessÂ means a business in Oregon that collects, transports, processes, reclaims plastic or manufactures a reclaimed plastic product.

Â Â Â Â Â  (3) ÂReclaimed plasticÂ means plastic from industrial consumers, commercial users or post-consumer waste. ÂReclaimed plasticÂ includes shredded plastics, regrind, pellets or any similar product manufactured from Oregon industrial consumer, commercial user or post-consumer waste that is sold for the purpose of making an end product out of reclaimed plastic and is intended to be used to manufacture a nonmedical or nonfood plastic product.

Â Â Â Â Â  (4) ÂReclaimed plastic productÂ means a plastic product for which the majority of the plastic used in the product is reclaimed plastic. [Formerly 468.925]

Â Â Â Â Â  468.453 [1977 c.650 Â§3; 1979 c.181 Â§1; renumbered 468A.550 in 1991]

Â Â Â Â Â  468.455 [Formerly 449.930; 1975 c.559 Â§4; 1977 c.650 Â§4; 1979 c.181 Â§2; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.456 Policy. In the interest of the public peace, health and safety, it is the policy of the State of Oregon to assist in the prevention, control and reduction of solid waste in this state by providing tax relief to Oregon businesses that make investments in order to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product. [Formerly 468.930]

Â Â Â Â Â  468.458 [1975 c.559 Â§2; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.460 [Formerly 449.933; 1975 c.559 Â§5; 1977 c.650 Â§5; 1979 c.181 Â§3; 1991 c.920 Â§19; renumbered 468A.595 in 1991]

Â Â Â Â Â  468.461 Application for certification of investment to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product; fee. (1) Any person may apply to the Environmental Quality Commission for certification under ORS 468.466 of an investment made by the person in Oregon to allow the person to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product.

Â Â Â Â Â  (2) The application shall be made in writing in a form prescribed by the Department of Environmental Quality and shall contain information on the actual investment including a description of the materials incorporated therein, all machinery, personal property and equipment made a part thereof, the existing or proposed operational procedure thereof, and a statement of the proposed use of the reclaimed plastic product and the portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the process of manufacturing such reclaimed plastic product as set forth in ORS 468.486.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality may require any further information the director considers necessary before a certificate is issued.

Â Â Â Â Â  (4) The application shall be accompanied by a fee established under subsection (5) of this section. The fee may be refunded if the application for certification is rejected.

Â Â Â Â Â  (5) By rule and after hearing the commission may adopt a schedule of reasonable fees which the department may require of applicants for certificates issued under ORS 468.466. Before the adoption or revision of any such fees the commission shall estimate the total cost of the program to the department. The fees shall be based on the anticipated cost of filing, investigating, granting and rejecting the applications and shall be designed not to exceed the total cost estimated by the commission. Any excess fees shall be held by the department and shall be used by the commission to reduce any future fee increases. The fee may vary according to the size and complexity of the investment. The fees shall not be considered by the commission as part of the cost of the investment to be certified.

Â Â Â Â Â  (6) Any application for certification must be made after the equipment, personal property or machinery necessary to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product is acquired or constructed and on or before December 31, 2001. Failure to file a timely application shall make the investment cost ineligible for tax credit certification. An application shall not be considered filed until it is complete and ready for processing. The commission may grant an extension of time to file an application for circumstances beyond the control of the applicant that would make a timely filing unreasonable. However, the period for filing an application shall not be extended to a date beyond December 31, 2001. [Formerly 468.935; 1995 c.746 Â§8]

Â Â Â Â Â  468.465 [Formerly 449.935; 1975 c.559 Â§6; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.466 Action on application; rejection; appeal; certification of investment. (1) The Environmental Quality Commission shall act on an application for certification before the 120th day after the filing of the application under ORS 468.461. The action of the commission shall include certification of the actual cost of the investment and the portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the manufacture of a reclaimed plastic product as set forth in ORS 468.486. Each certificate shall bear a separate serial number for each such facility.

Â Â Â Â Â  (2) If the commission rejects an application for certification, or certifies a lesser actual cost of the investment or a lesser portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the manufacture of a reclaimed plastic product than was claimed in the application for certification, the commission shall cause written notice of its action, and a concise statement of the findings and reasons therefor, to be sent by registered or certified mail to the applicant before the 120th day after the filing of the application. Failure of the commission to act constitutes approval of the application.

Â Â Â Â Â  (3) If the application is rejected for any reason, including the information furnished by the applicant as to the cost of the investment, or if the applicant is dissatisfied with the certification of actual cost or portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the manufacture of a reclaimed plastic product, the applicant may appeal from the rejection as provided in ORS 468.110. The rejection or the certification is final and conclusive on all parties unless the applicant takes an appeal therefrom as provided in ORS 468.110 before the 30th day after notice was mailed by the commission.

Â Â Â Â Â  (4)(a) The commission shall certify an investment, for which an application has been made under ORS 468.461, if the commission finds that the investment was made in accordance with the requirements of ORS 468.461 and 468 471.

Â Â Â Â Â  (b) No determination of the proportion of the actual cost of the investment to be certified shall be made until receipt of the application.

Â Â Â Â Â  (5) A person receiving a certificate under this section may take tax relief only under ORS 315.324, depending upon the tax status of the personÂs trade or business.

Â Â Â Â Â  (6) If the person receiving the certificate is a partnership, each partner shall be entitled to take tax credit relief as provided in ORS 315.324, based on that partnerÂs pro rata share of the certified cost of the investment.

Â Â Â Â Â  (7) Certification under this section of an investment qualifying under ORS 468.461 shall be granted for a period of five consecutive years which five-year period shall begin with the tax year of the person in which the investment is certified under this section. [Formerly 468.940]

Â Â Â Â Â  468.470 [Formerly 449.937; 1974 c.40 Â§1; 1975 c.559 Â§7; 1977 c.650 Â§6; 1979 c.181 Â§4; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.471 Preliminary certification of investment. (1) Any person proposing to apply for certification of an investment under ORS 468.461, before making the investment, shall file a request for preliminary certification with the Department of Environmental Quality. The request shall be in a form prescribed by the department. For investments made, the Environmental Quality Commission may waive the filing of the application if it finds the filing inappropriate because special circumstances render the filing unreasonable and if it finds such investment would otherwise qualify for tax credit certification pursuant to ORS 468.451 to 468.491.

Â Â Â Â Â  (2) Within 30 days of the receipt of a request for preliminary certification, the department may require, as a condition precedent to issuance of a preliminary certificate of approval, the submission of plans and specifications. After examination thereof, the department may request corrections and revisions to the plans and specifications. The department may also require any other information necessary to determine whether the proposed investment is in accordance with the provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and applicable rules and standards adopted pursuant thereto.

Â Â Â Â Â  (3) If the department determines that the proposed investment is in accordance with the provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, it shall issue a preliminary certificate approving the investment. If the department determines that the investment does not comply with the provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, the commission shall issue an order denying certification.

Â Â Â Â Â  (4) If within 60 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the department fails to issue a preliminary certificate of approval and the commission fails to issue an order denying certification, the preliminary certificate shall be considered to have been issued. The investment must comply with the plans, specifications and any corrections or revisions thereto, if any, previously submitted.

Â Â Â Â Â  (5) Within 20 days from the date of mailing of the order, any person against whom an order is directed pursuant to subsection (3) of this section may demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the Director of the Department of Environmental Quality. The hearing shall be conducted in accordance with the applicable provisions of ORS chapter 183. [Formerly 468.945]

Â Â Â Â Â  468.472 [1975 c.559 Â§9; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.474 [1975 c.559 Â§10; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.475 [Formerly 449.939; 1975 c.559 Â§11; 1977 c.650 Â§8; 1979 c.181 Â§5; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.476 Final certification. Except if the Environmental Quality Commission, under ORS 468.471 (1), waives the requirement for preliminary certification, no final certification shall be issued by the commission under ORS 468.466 unless the investment was made in accordance with the requirements of ORS 468.471 and in accordance with the applicable provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and the applicable rules or standards adopted pursuant thereto. [Formerly 468.950]

Â Â Â Â Â  468.480 [Formerly 449.941; 1975 c.559 Â§12; 1977 c.650 Â§10; 1979 c.181 Â§6; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.481 Revocation of certificate; consequences. (1) Pursuant to the procedures for a contested case under ORS chapter 183, the Environmental Quality Commission may order the revocation of the certification issued under ORS 468.466 of any investment, if it finds that:

Â Â Â Â Â  (a) The certification was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate has failed substantially to operate the qualifying business as specified in such certificate.

Â Â Â Â Â  (2) As soon as the order of revocation under this section has become final, the commission shall notify the Department of Revenue of such order.

Â Â Â Â Â  (3) If the certification of an investment is ordered revoked pursuant to subsection (1)(a) of this section, all prior tax relief provided to the holder of such certificate by virtue of such certificate shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder under any provision of ORS 315.324.

Â Â Â Â Â  (4) If the certification of an investment is ordered revoked pursuant to subsection (1)(b) of this section, the certificate holder shall be denied any further relief provided under ORS 315.324 in connection with such investment, as the case may be, from and after the date that the order of revocation becomes final. [Formerly 468.955]

Â Â Â Â Â  468.485 [Formerly 449.943; 1974 c.36 Â§15; 1975 c.559 Â§13; repealed by 1977 c.650 Â§11]

Â Â Â Â Â  468.486 Allocation of costs to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product. (1) In establishing the portion of costs properly allocable to the investment costs incurred to allow a person to collect, transport or process reclaimed plastic or to manufacture a reclaimed plastic product qualifying for certification under ORS 468.466, the Environmental Quality Commission shall consider the following factors:

Â Â Â Â Â  (a) If applicable, the extent to which the collection, transportation, processing or manufacturing process for which the investment is made is used to convert reclaimed plastic into a salable or usable commodity.

Â Â Â Â Â  (b) Any other factors which are relevant in establishing the portion of the actual cost of the investment except return on the investment properly allocable to the process that allows a person to collect, transport or process reclaimed plastic or to manufacture a reclaimed plastic product.

Â Â Â Â Â  (2) The portion of actual costs properly allocable shall be from zero to 100 percent in increments of one percent. If zero percent the commission shall issue an order denying certification.

Â Â Â Â Â  (3) The commission may adopt rules establishing methods to be used to determine the portion of costs properly allocable to the collection, transportation or processing of reclaimed plastic or to the manufacture of a reclaimed plastic product. [Formerly 468.960]

Â Â Â Â Â  468.490 [1977 c.650 Â§9; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.491 Limit on costs certified by commission for tax credit. (1) The total of all costs of investments that receive a preliminary certification from the Environmental Quality Commission for tax credits in any calendar year shall not exceed $1,500,000. If the applications exceed the $1,500,000 limit, the commission, in the commissionÂs discretion, shall determine the dollar amount certified for any investments and the priority between applications for certification based upon the criteria contained in ORS 468.451 to 458.491.

Â Â Â Â Â  (2) Not less than $500,000 of the $1,500,000 annual certification limit shall be allocated to investments having a certified cost of $100,000 or less for any qualifying business.

Â Â Â Â Â  (3) With respect to the balance of the annual certification limit, the maximum cost certified for any investments shall not exceed $500,000. However, if the applications certified in any calendar year do not total $1,000,000, the commission may increase the certified costs above the $500,000 maximum for previously certified investments. The increases shall be allocated according to the commissionÂs determination of how the previously certified investments meet the criteria of ORS 468.451 to 468.491. The increased allocation to previously certified investments under this subsection shall not include any of the $500,000 reserved under subsection (2) of this section. [Formerly 468.965]

Â Â Â Â Â  468.495 [1977 c.650 Â§7; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.500 [Formerly 449.850; renumbered 468A.100 in 1991]

GREEN PERMITS

Â Â Â Â Â  468.501 Definitions for ORS 468.501 to 468.521. As used in ORS 468.501 to 468.521:

Â Â Â Â Â  (1) ÂAgencyÂ means either the Department of Environmental Quality or the Lane Regional Air Pollution Authority created pursuant to ORS 468A.010 to 468A.180, or both, as the context requires.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂEnvironmental lawsÂ means ORS 454.605 to 454.755, 459.005 to 459.153, 459.705 to 459.790, 459.992, 459.995, 465.003 to 465.034 and 466.005 to 466.385 and ORS chapters 468, 468A and 468B and rules adopted thereunder. ÂEnvironmental lawsÂ does not include any provision of Oregon Revised Statutes or of any municipal ordinance or enactment that regulates the selection of a location for a new facility.

Â Â Â Â Â  (4) ÂFacilityÂ means any site or contiguous sites, any manufacturing operation or contiguous operations, or any business or municipal activity regulated under any provision of the environmental laws.

Â Â Â Â Â  (5) ÂGreen PermitÂ means a permit that provides administrative benefits or reduces regulatory requirements to facilities that meet criteria established by the Environmental Quality Commission.

Â Â Â Â Â  (6) ÂSponsorÂ means a person, group or association that submits a proposal under the Green Permit program. [1997 c.553 Â§2]

Â Â Â Â Â  Note: 468.501 to 468.521 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.503 Purpose of Green Permits. The purpose of ORS 468.501 to 468.521 is to authorize:

Â Â Â Â Â  (1) The issuance of Green Permits to persons regulated under the environmental laws of the State of Oregon.

Â Â Â Â Â  (2) The Environmental Quality Commission to develop Green Permit criteria that will result in the use of innovative environmental approaches or strategies not otherwise recognized or allowed under existing regulations, to achieve environmental results that are significantly better than otherwise required by law.

Â Â Â Â Â  (3) An agency to provide or, where necessary, to seek exemptions or waivers from regulatory requirements as considered necessary to implement the provisions of ORS 468.501 to 468.521.

Â Â Â Â Â  (4) An agency to encourage applications for Green Permits that promote pollution prevention, source reduction, more efficient use of natural resources, improvements in technology or practices, utilization of environmental management systems and creation of public and private entity partnerships that can achieve environmental results that are significantly better overall than otherwise required by law. [1997 c.553 Â§1]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.505 [Formerly 449.855; renumbered 468A.105 in 1991]

Â Â Â Â Â  468.506 Commission rulemaking to carry out Green Permit program. The Environmental Quality Commission shall establish by rule criteria for Green Permits and procedures for the application, review and public participation in the process of issuance of the permits. The accepting, processing and issuing of Green Permits is a discretionary function of the commission. In establishing the criteria for Green Permits, the commission:

Â Â Â Â Â  (1) Shall consider the objectives set forth in ORS 468.503;

Â Â Â Â Â  (2) May establish classes or categories of Green Permits as the commission considers appropriate; and

Â Â Â Â Â  (3) May limit the number and duration of such permits issued by the agencies for the purpose of evaluating the effectiveness of the Green Permit program. [1997 c.553 Â§3; 2003 c.425 Â§2]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.508 Eligibility for Green Permit. Any person owning or operating a facility or contiguous facilities subject to regulation under the environmental laws may act as a sponsor and propose a Green Permit. [1997 c.553 Â§4]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.510 [Formerly 449.857; renumbered 468A.110 in 1991]

Â Â Â Â Â  468.511 Environmental laws not applicable to facility operating under Green Permit. Notwithstanding any other provision of law, any requirement under the environmental laws, except those required by treaty or interstate compact or by a federal law, that is contrary to the terms and provisions of a Green Permit shall not apply to a facility operating under a Green Permit. Any prior conflicting permit condition shall be revised by the agency that has jurisdiction over the Green Permit. Except as specifically revised in a Green Permit, any existing environmental permit or requirement shall remain in effect, notwithstanding issuance of a Green Permit. [1997 c.553 Â§5]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.513 Judicial review of agency decision on issuance of Green Permit. The decision of an agency to refuse to issue a Green Permit is not subject to judicial review. The decision of an agency to issue a Green Permit may be appealed in accordance with the provisions of ORS 183.484 pertaining to review of an order in other than a contested case. [1997 c.553 Â§6]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.515 [Formerly 449.870; renumbered 468A.115 in 1991]

Â Â Â Â Â  468.516 Termination of Green Permit. If a sponsor operating a facility under a Green Permit fails to perform any term or condition in the Green Permit, the agency may, after written notice to the permittee, terminate the Green Permit in whole or in part. The permittee may appeal the agencyÂs decision to terminate a Green Permit to the Environmental Quality Commission. The commissionÂs decision on appeal shall be an order in other than a contested case. [1997 c.553 Â§7]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.518 Application for permit or approval affected by termination of Green Permit. After an agency issues a notice of termination of a Green Permit in the manner provided in ORS 468.516, the operator of the facility shall have 30 days to apply for any permit or approval affected by the termination of all or a portion of the Green Permit. An application filed during the 30-day period shall be considered a timely application for renewal of a permit under the terms of the applicable law. The terms and conditions of the Green Permit shall continue in effect until a final permit or approval is issued or denied. In order to achieve an orderly transition and compliance with the environmental laws, the agency may issue an order establishing conditions for the interim operation of the facility. [1997 c.553 Â§8]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.520 [Formerly 449.865; 1991 c.890 Â§1; renumbered 468A.120 in 1991]

Â Â Â Â Â  468.521 Recovery of costs of agency in developing, negotiating and publicizing Green Permit; disposition of moneys collected. The agency shall recover the full cost of the agency in developing, negotiating and publicizing a Green Permit in the following manner:

Â Â Â Â Â  (1) The sponsor shall fully reimburse the agency for the agencyÂs full direct, indirect and all associated costs of conducting the review, negotiating the relevant permit revisions, responding to public comment, monitoring the provisions in the Green Permit and environmental outcomes resulting from the Green Permit and publicizing and conducting the public hearings.

Â Â Â Â Â  (2) The agency shall appropriately document the full direct, indirect and all associated costs of the agency and collect payment for such costs from the sponsor. The agency shall collect a deposit from the sponsor, against which the agency shall bill until the deposit is depleted. When the deposit is depleted, the agency shall collect an additional deposit. The initial deposit shall accompany the sponsorÂs initial Green Permit proposal and shall be in an amount not to exceed $25,000. The agency shall deliver to the sponsor an accounting of all charges and the amount of the deposit remaining at the closure of each monthÂs accounting records.

Â Â Â Â Â  (3) All moneys collected by the Department of Environmental Quality pursuant to this section shall be deposited into the General Fund of the State Treasury to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the Department of Environmental Quality for the payment of expenses of the Department of Environmental Quality in carrying out the provisions of ORS 468.501 to 468.521. The Director of the Department of Environmental Quality shall keep a record of all moneys deposited into the State Treasury pursuant to this section and shall indicate by special cumulative accounts the source from which moneys are derived and the individual activity against which each withdrawal is charged. The fees collected under this section by the Lane Regional Air Pollution Authority shall be retained by and shall be income to the regional authority. Such fees shall be accounted for and expended in the same manner as are the funds collected by the Department of Environmental Quality under this section. [1997 c.553 Â§9; 2003 c.425 Â§3]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  Note: Section 11, chapter 553, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 11. An agency may not issue a Green Permit after January 2, 2008. [1997 c.553 Â§11; 1999 c.828 Â§1; 2003 c.425 Â§1]

Â Â Â Â Â  468.525 [Formerly 449.867; 1991 c.890 Â§2; renumbered 468A.125 in 1991]

Â Â Â Â Â  468.530 [Formerly 449.885; 1983 c.233 Â§1; renumbered 468A.130 in 1991]

WILLAMETTE RIVER CLEANUP AUTHORITY

Â Â Â Â Â  468.531 Legislative findings. (1) The Legislative Assembly finds that the listing of an area on the National Priorities List described in 42 U.S.C. 9605, commonly known as establishing a Superfund site, and the remedial investigations and feasibility studies undertaken following such a listing identify the presence of pollutants, hazardous substances and contaminants in the area that are not directly traceable to a particular responsible party.

Â Â Â Â Â  (2) The Legislative Assembly finds that ORS 465.200 to 465.545 provide for joint and several liability among potentially responsible parties for the cleanup of Superfund sites. Because joint and several liability does not identify a potentially responsible partyÂs share of cleanup costs, remedial actions are often delayed as potentially responsible parties litigate each share of the liability.

Â Â Â Â Â  (3) The Legislative Assembly declares that the state has the authority and the ability to facilitate cleanup of the submerged and submersible lands in the Willamette River Superfund site.

Â Â Â Â Â  (4) The Legislative Assembly finds that cleanup of the submerged and submersible lands of the Willamette River, including the Superfund site, will provide benefits to the people of Oregon, to industries and to living resources, water quality, water uses, recreation, habitat protection, habitat preservation and other watershed qualities, and will provide significant economic enhancement to the State of Oregon. [2003 c.696 Â§1]

Â Â Â Â Â  Note: 468.531 and 468.533 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.533 Willamette River Cleanup Authority; purposes; membership; powers. (1) There is established a Willamette River Cleanup Authority consisting of five members. The authority shall be composed of:

Â Â Â Â Â  (a) The Governor;

Â Â Â Â Â  (b) Two members of the House of Representatives, appointed by the Speaker of the House of Representatives; and

Â Â Â Â Â  (c) Two members of the Senate, appointed by the President of the Senate.

Â Â Â Â Â  (2) The purpose of the authority is to:

Â Â Â Â Â  (a) Receive periodic reports from the Department of Environmental Quality, the United States Environmental Protection Agency and potentially responsible parties involved in the remedial investigation and feasibility study process relating to the listing of the Willamette River on the National Priorities List described in 42 U.S.C. 9605; and

Â Â Â Â Â  (b) Make recommendations to the Legislative Assembly on the amount of general obligation bonds or other bonds that would need to be issued to pay for the implementation of all or a portion of the record of decision of the remedial investigation and feasibility study process.

Â Â Â Â Â  (3) The Governor shall serve as chairperson, and a majority of members constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) All agencies of the state government, as defined in ORS 174.111, are directed to assist the authority in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the authority consider necessary to perform their duties.

Â Â Â Â Â  (5) The authority may hold public meetings for the transaction of any of its business at the times and places as it may prescribe. At any such public hearing, any person interested in the matter being investigated may appear and testify.

Â Â Â Â Â  (6) The authority shall establish such advisory or technical committees as it considers necessary to aid and advise the authority in the performance of its duties. The authority shall determine the representation, membership, terms and organization of the committees and shall appoint committee members, except that at least one advisory committee shall be composed of representatives of property owners in the area that is the subject of the remedial investigation and feasibility study, state and local environmental organizations, the Port of Portland, the City of Portland and private-sector labor representatives.

Â Â Â Â Â  (7) Members of the advisory or technical committees are not entitled to compensation nor reimbursement for actual and necessary travel and other expenses. [2003 c.696 Â§3]

Â Â Â Â Â  Note: See note under 468.531.

Â Â Â Â Â  468.535 [1973 c.835 Â§99; 1987 c.660 Â§28; 1987 c.741 Â§20; renumbered 468A.135 in 1991]

Â Â Â Â Â  468.540 [Formerly 449.910; renumbered 468A.140 in 1991]

Â Â Â Â Â  468.545 [Formerly 449.863; renumbered 468A.145 in 1991]

Â Â Â Â Â  468.550 [Formerly 449.890; renumbered 468A.150 in 1991]

Â Â Â Â Â  468.555 [Formerly 449.883; 1991 c.752 Â§19; renumbered 468A.155 in 1991]

Â Â Â Â Â  468.560 [Formerly 449.900; renumbered 468A.160 in 1991]

Â Â Â Â Â  468.565 [Formerly 449.905; renumbered 468A.165 in 1991]

Â Â Â Â Â  468.570 [Formerly 449.915; renumbered 468A.170 in 1991]

Â Â Â Â Â  468.575 [Formerly 449.920; renumbered 468A.175 in 1991]

Â Â Â Â Â  468.580 [Formerly 449.923; renumbered 468A.180 in 1991]

Â Â Â Â Â  468.600 [1975 c.366 Â§1; renumbered 468A.650 in 1991]

Â Â Â Â Â  468.605 [1975 c.366 Â§2; 1977 c.18 Â§1; 1977 c.206 Â§1; 1983 c.148 Â§1; renumbered 468A.655 in 1991]

Â Â Â Â Â  468.610 [1977 c.206 Â§4; renumbered 468A.660 in 1991]

Â Â Â Â Â  468.612 [1989 c.903 Â§2; renumbered 468A.625 in 1991]

Â Â Â Â Â  468.614 [1989 c.903 Â§3; renumbered 468A.630 in 1991]

Â Â Â Â Â  468.615 [1977 c.206 Â§2; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  468.616 [1989 c.903 Â§4; renumbered 468A.635 in 1991]

Â Â Â Â Â  468.618 [1989 c.903 Â§5; renumbered 468A.640 in 1991]

Â Â Â Â Â  468.620 [1977 c.206 Â§3; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  468.621 [1989 c.903 Â§6; renumbered 468A.645 in 1991]

Â Â Â Â Â  468.630 [1983 c.333 Â§4; renumbered 468A.460 in 1991]

Â Â Â Â Â  468.635 [1983 c.333 Â§8; renumbered 468A.465 in 1991]

Â Â Â Â Â  468.640 [1983 c.333 Â§7; renumbered 468A.470 in 1991]

Â Â Â Â Â  468.645 [1983 c.333 Â§9; repealed by 1991 c.752 Â§28]

Â Â Â Â Â  468.650 [1983 c.333 Â§10; 1991 c.752 Â§19a; renumbered 468A.475 in 1991]

Â Â Â Â Â  468.655 [1983 c.333 Â§Â§5,6; 1991 c.752 Â§20; renumbered 468A.480 in 1991]

Â Â Â Â Â  468.659 [1989 c.917 Â§2; 1993 c.742 Â§106; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.660 [1989 c.917 Â§1; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.661 [1989 c.917 Â§20; 1991 c.67 Â§131; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.662 [1989 c.917 Â§3; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.663 [1989 c.917 Â§25; 1993 c.742 Â§107; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.664 [1989 c.917 Â§4; 1993 c.742 Â§108; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.665 [1989 c.917 Â§15; 1993 c.742 Â§109; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.666 [1989 c.917 Â§5; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.667 [1989 c.917 Â§8; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.668 [1989 c.917 Â§9; 1991 c.67 Â§132; 1993 c.736 Â§55; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.669 [1989 c.917 Â§11; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.670 [1989 c.917 Â§13; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.671 [1989 c.917 Â§16; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.672 [1989 c.917 Â§18; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.673 [1989 c.917 Â§21; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.674 [1989 c.917 Â§24; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.675 [1989 c.917 Â§6; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.676 [1989 c.917 Â§7; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.677 [1989 c.917 Â§10; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.678 [1989 c.917 Â§12; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.679 [1989 c.917 Â§14; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.680 [1989 c.917 Â§17; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.681 [1989 c.917 Â§19; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.682 [1989 c.917 Â§22; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.683 [1989 c.917 Â§23; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.685 [1989 c.917 Â§26; repealed by 1995 c.79 Â§283]

Â Â Â Â Â  468.686 [1989 c.847 Â§2; renumbered 468B.200 in 1991]

Â Â Â Â Â  468.687 [1989 c.847 Â§3; renumbered 468B.205 in 1991]

Â Â Â Â Â  468.688 [1989 c.847 Â§4; renumbered 468B.210 in 1991]

Â Â Â Â Â  468.689 [1989 c.847 Â§5; renumbered 468B.215 in 1991]

Â Â Â Â Â  468.690 [1989 c.847 Â§6; renumbered 468B.220 in 1991]

Â Â Â Â Â  468.691 [1989 c.833 Â§17; renumbered 468B.150 in 1991]

Â Â Â Â Â  468.692 [1989 c.833 Â§18; renumbered 468B.155 in 1991]

Â Â Â Â Â  468.693 [1989 c.833 Â§19; 1991 c.67 Â§133; renumbered 468B.160 in 1991]

Â Â Â Â Â  468.694 [1989 c.833 Â§25; renumbered 468B.165 in 1991]

Â Â Â Â Â  468.695 [1989 c.833 Â§27; renumbered 468B.170 in 1991]

Â Â Â Â Â  468.696 [1989 c.833 Â§Â§31,33; renumbered 468B.175 in 1991]

Â Â Â Â Â  468.698 [1989 c.833 Â§Â§36,37; renumbered 468B.180 in 1991]

Â Â Â Â Â  468.699 [1989 c.833 Â§29; renumbered 468B.185 in 1991]

Â Â Â Â Â  468.700 [Formerly 449.075; renumbered 468B.005 in 1991]

Â Â Â Â Â  468.705 [Formerly 449.070; renumbered 468B.010 in 1991]

Â Â Â Â Â  468.710 [Formerly 449.077; renumbered 468B.015 in 1991]

Â Â Â Â Â  468.715 [Formerly 449.095; renumbered 468B.020 in 1991]

Â Â Â Â Â  468.720 [Formerly 449.079; renumbered 468B.025 in 1991]

Â Â Â Â Â  468.725 [Formerly 449.081; renumbered 468B.030 in 1991]

Â Â Â Â Â  468.730 [1973 c.92 Â§3; renumbered 468B.035 in 1991]

Â Â Â Â Â  468.732 [1985 c.569 Â§7; renumbered 468B.040 in 1991]

Â Â Â Â Â  468.734 [1985 c.569 Â§8; renumbered 468B.045 in 1991]

Â Â Â Â Â  468.735 [Formerly 449.086; 1985 c.673 Â§178; renumbered 468B.048 in 1991]

Â Â Â Â Â  468.740 [Formerly 449.083; 1989 c.847 Â§7; renumbered 468B.050 in 1991]

Â Â Â Â Â  468.742 [Formerly 454.415; 1979 c.98 Â§1; 1991 c.735 Â§27; renumbered 468B.055 in 1991]

Â Â Â Â Â  468.745 [Formerly 449.103; 1979 c.584 Â§1; renumbered 468B.060 in 1991]

Â Â Â Â Â  468.750 [Formerly 449.111; 1975 c.172 Â§1; renumbered 468B.065 in 1991]

Â Â Â Â Â  468.755 [Formerly 449.113; renumbered 468B.070 in 1991]

Â Â Â Â Â  468.760 [Formerly 449.137; repealed by 1991 c.764 Â§8]

Â Â Â Â Â  468.765 [Formerly 449.140; renumbered 468B.075 in 1991]

Â Â Â Â Â  468.770 [Formerly 449.150; renumbered 468B.080 in 1991]

Â Â Â Â Â  468.775 [Formerly 449.109; 1983 c.338 Â§937; renumbered 468B.085 in 1991]

Â Â Â Â Â  468.777 [1979 c.617 Â§2; renumbered 468B.090 in 1991]

Â Â Â Â Â  468.778 [1983 c.257 Â§2; renumbered 468B.095 in 1991]

Â Â Â Â Â  468.780 [Formerly 449.155; 1989 c.1082 Â§4; 1991 c.606 Â§1; 1991 c.651 Â§3; renumbered 468B.300 in 1991]

Â Â Â Â Â  468.785 [Formerly 449.157; renumbered 468B.305 in 1991]

Â Â Â Â Â  468.790 [Formerly 449.159; renumbered 468B.310 in 1991]

Â Â Â Â Â  468.795 [Formerly 449.161; renumbered 468B.315 in 1991]

Â Â Â Â Â  468.800 [Formerly 449.163; renumbered 468B.320 in 1991]

Â Â Â Â Â  468.802 [1977 c.222 Â§Â§2,3; renumbered 468B.325 in 1991]

Â Â Â Â Â  468.805 [Formerly 449.165; renumbered 468B.330 in 1991]

Â Â Â Â Â  468.810 [Formerly 449.167; 1977 c.704 Â§11; repealed by 1985 c.733 Â§23]

Â Â Â Â Â  468.815 [Formerly 449.175; renumbered 468B.335 in 1991]

Â Â Â Â Â  468.817 [1989 c.859 Â§Â§3,5; renumbered 468B.450 in 1991]

Â Â Â Â Â  468.819 [1989 c.859 Â§4; renumbered 468B.455 in 1991]

Â Â Â Â Â  468.821 [1989 c.859 Â§2; renumbered 468B.460 in 1991]

Â Â Â Â Â  468.823 [1989 c.1042 Â§2; renumbered 468B.475 in 1991]

Â Â Â Â Â  468.825 [1989 c.1042 Â§3; renumbered 468B.480 in 1991]

Â Â Â Â Â  468.827 [1989 c.1042 Â§4; renumbered 468B.485 in 1991]

Â Â Â Â Â  468.829 [1989 c.1042 Â§5; renumbered 468B.490 in 1991]

Â Â Â Â Â  468.831 [1989 c.1082 Â§Â§2,5; renumbered 468B.495 in 1991]

Â Â Â Â Â  468.833 [1989 c.1082 Â§3; renumbered 468B.500 in 1991]

Â Â Â Â Â  468.850 [1977 c.483 Â§2; renumbered 459A.555 in 1993]

Â Â Â Â Â  468.853 [1977 c.483 Â§3; renumbered 459A.560 in 1993]

Â Â Â Â Â  468.856 [1977 c.483 Â§4; renumbered 459A.565 in 1993]

Â Â Â Â Â  468.859 [1977 c.483 Â§5; renumbered 459A.570 in 1993]

Â Â Â Â Â  468.862 [1977 c.483 Â§6; renumbered 459A.575 in 1993]

Â Â Â Â Â  468.865 [1977 c.483 Â§7; renumbered 459A.580 in 1993]

Â Â Â Â Â  468.868 [1977 c.483 Â§8; renumbered 459A.585 in 1993]

Â Â Â Â Â  468.869 [1989 c.268 Â§2; renumbered 459A.590 in 1993]

Â Â Â Â Â  468.870 [1989 c.268 Â§3; renumbered 459A.595 in 1993]

Â Â Â Â Â  468.871 [1977 c.483 Â§1; renumbered 459A.599 in 1993]

Â Â Â Â Â  468.875 [1987 c.741 Â§2; renumbered 468A.700 in 1991]

Â Â Â Â Â  468.877 [1987 c.741 Â§3; renumbered 468A.705 in 1991]

Â Â Â Â Â  468.879 [1987 c.741 Â§5; renumbered 468A.710 in 1991]

Â Â Â Â Â  468.881 [1987 c.741 Â§6; renumbered 468A.715 in 1991]

Â Â Â Â Â  468.883 [1987 c.741 Â§7; renumbered 468A.720 in 1991]

Â Â Â Â Â  468.885 [1987 c.741 Â§Â§8,17; renumbered 468A.725 in 1991]

Â Â Â Â Â  468.887 [1987 c.741 Â§9; renumbered 468A.730 in 1991]

Â Â Â Â Â  468.889 [1987 c.741 Â§10; renumbered 468A.735 in 1991]

Â Â Â Â Â  468.891 [1987 c.741 Â§11; renumbered 468A.740 in 1991]

Â Â Â Â Â  468.893 [1987 c.741 Â§12; 1991 c.650 Â§7; renumbered 468A.745 in 1991]

Â Â Â Â Â  468.895 [1987 c.741 Â§13; 1989 c.171 Â§63; renumbered 468A.750 in 1991]

Â Â Â Â Â  468.897 [1987 c.741 Â§14; renumbered 468A.755 in 1991]

Â Â Â Â Â  468.899 [1987 c.741 Â§16; renumbered 468A.760 in 1991]

Â Â Â Â Â  468.900 [1977 c.867 Â§23; 1983 c.740 Â§183; renumbered 466.505]

Â Â Â Â Â  468.901 [1985 c.737 Â§2; repealed by 1987 c.539 Â§1 (466.705 enacted in lieu of 468.901)]

Â Â Â Â Â  468.902 [1985 c.737 Â§3; repealed by 1987 c.539 Â§3 (466.715 enacted in lieu of 468.902)]

Â Â Â Â Â  468.903 [1977 c.867 Â§24; renumbered 466.510]

Â Â Â Â Â  468.904 [1985 c.737 Â§4; repealed by 1987 c.539 Â§7 (466.725 enacted in lieu of 468.904)]

Â Â Â Â Â  468.905 [1985 c.737 Â§5; repealed by 1987 c.539 Â§19 (466.765 enacted in lieu of 468.905)]

Â Â Â Â Â  468.906 [1977 c.867 Â§25; renumbered 466.515]

Â Â Â Â Â  468.907 [1985 c.737 Â§6; repealed by 1987 c.539 Â§29 (466.805 enacted in lieu of 468.907)]

Â Â Â Â Â  468.908 [1985 c.737 Â§7; repealed by 1987 c.539 Â§12 (466.745 enacted in lieu of 468.908)]

Â Â Â Â Â  468.909 [1977 c.867 Â§26; renumbered 466.520]

Â Â Â Â Â  468.910 [1985 c.737 Â§8; 1987 c. 539 Â§31; renumbered 466.800 in 1987]

Â Â Â Â Â  468.911 [1985 c.737 Â§9; 1987 c.539 Â§18; renumbered 466.710 in 1987]

Â Â Â Â Â  468.912 [1977 c.867 Â§27; renumbered 466.525]

Â Â Â Â Â  468.913 [1985 c.737 Â§10; 1987 c.539 Â§40; renumbered 466.720 (2) in 1987]

Â Â Â Â Â  468.914 [1985 c.737 Â§11; repealed by 1987 c.539 Â§33; 466.820 enacted in lieu of 468.914]

Â Â Â Â Â  468.915 [1977 c.867 Â§28; repealed by 1979 c.32 Â§1]

Â Â Â Â Â  468.916 [1985 c.737 Â§12; repealed by 1987 c.539 Â§45]

Â Â Â Â Â  468.917 [1985 c.737 Â§13; repealed by 1987 c.539 Â§45]

Â Â Â Â Â  468.918 [1977 c.867 Â§29; repealed by 1979 c.32 Â§1]

ENVIRONMENTAL CRIMES

Â Â Â Â Â  468.920 Definitions for ORS 468.922 to 468.956. For purposes of ORS 468.922 to 468.956:

Â Â Â Â Â  (1) ÂKnowinglyÂ:

Â Â Â Â Â  (a) Has the meaning given that term in ORS 161.085; or

Â Â Â Â Â  (b) Means a person acts with a conscious purpose to avoid knowledge of a conduct or a circumstance in violation of ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825.

Â Â Â Â Â  (2) ÂSubstantial harm to human health or the environmentÂ means:

Â Â Â Â Â  (a) Physical injury, as defined in ORS 161.015, to a human being or demonstrable substantial risk of serious physical injury, as defined in ORS 161.015, to a human being; or

Â Â Â Â Â  (b) Substantial damage to wildlife, flora, aquatic or marine life, to habitat or to livestock or agricultural crops.

Â Â Â Â Â  (3) Except as provided in ORS 161.155 or 161.450, an individual is not criminally liable solely because of the individualÂs status in a business, organization or other public or private entity nor is knowledge possessed by an individual other than the defendant attributable to the defendant.

Â Â Â Â Â  (4) Nothing in this section is intended to amend or modify ORS 161.150, 161.155, 161.160, 161.165, 161.170, 161.175, 161.450 or 161.455. [1993 c.422 Â§16]

Â Â Â Â Â  468.921 [1977 c.867 Â§30; renumbered 466.530]

Â Â Â Â Â  468.922 Unlawful disposal, storage or treatment of hazardous waste in the second degree. (1) A person commits the crime of unlawful disposal, storage or treatment of hazardous waste in the second degree if the person, in violation of ORS 466.095 or 466.100 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.095 or 466.100, knowingly treats, stores or disposes of hazardous waste.

Â Â Â Â Â  (2)(a) Subject to ORS 153.022, unlawful disposal, storage or treatment of hazardous waste in the second degree is a Class B misdemeanor.

Â Â Â Â Â  (b) Notwithstanding ORS 161.635, in addition to any term of imprisonment that the court may impose under paragraph (a) of this subsection, the court may impose a fine of up to $10,000. [1993 c.422 Â§4; 1999 c.1051 Â§305]

Â Â Â Â Â  468.925 [1985 c.684 Â§3; 1989 c.958 Â§1; renumbered 468.451 in 1993]

Â Â Â Â Â  468.926 Unlawful disposal, storage or treatment of hazardous waste in the first degree. (1) A person commits the crime of unlawful disposal, storage or treatment of hazardous waste in the first degree if the person, in violation of ORS 466.095 or 466.100 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.095 or 466.100, knowingly disposes of, stores or treats hazardous waste and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful disposal, storage or treatment of hazardous waste in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful disposal, storage or treatment of hazardous waste in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§2]

Â Â Â Â Â  468.929 Unlawful transport of hazardous waste in the second degree. (1) A person commits the crime of unlawful transport of hazardous waste in the second degree if the person, in violation of ORS 466.080, 824.090 or 825.258 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.080, 824.090 or 825.258, knowingly transports hazardous waste.

Â Â Â Â Â  (2)(a) Subject to ORS 153.022, unlawful transport of hazardous waste in the second degree is a Class B misdemeanor.

Â Â Â Â Â  (b) Notwithstanding ORS 161.635, in addition to any term of imprisonment that the court may impose under paragraph (a) of this subsection, the court may impose a fine of up to $10,000. [1993 c.422 Â§5; 1999 c.1051 Â§306]

Â Â Â Â Â  468.930 [1985 c.684 Â§2; 1989 c.958 Â§2; renumbered 468.456 in 1993]

Â Â Â Â Â  468.931 Unlawful transport of hazardous waste in the first degree. (1) A person commits the crime of unlawful transport of hazardous waste in the first degree if the person, in violation of ORS 466.080, 824.090 or 825.258 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.080, 824.090 or 825.258, knowingly transports hazardous waste, and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful transport of hazardous waste in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful transport of hazardous waste in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§3]

Â Â Â Â Â  468.933 Determination of number of punishable offenses under ORS 468.922, 468.926, 468.929 and 468.931. Notwithstanding ORS 161.067, each day on which a violation occurs or continues under ORS 468.922, 468.926, 468.929 or 468.931 is a separately punishable offense. [1993 c.422 Â§6]

Â Â Â Â Â  468.935 [1985 c.684 Â§4; 1989 c.958 Â§3; renumbered 468.461 in 1993]

Â Â Â Â Â  468.936 Unlawful air pollution in the second degree. (1) A person commits the crime of unlawful air pollution in the second degree if the person knowingly violates any applicable requirement of ORS chapter 468A or a permit, rule or order adopted or issued under ORS chapter 468A.

Â Â Â Â Â  (2) Notwithstanding ORS 161.515 and subject to ORS 153.022, unlawful air pollution in the second degree is a criminal offense punishable solely by a fine of up to $10,000. [1993 c.422 Â§8; 1999 c.1051 Â§307]

Â Â Â Â Â  468.939 Unlawful air pollution in the first degree. (1) A person commits the crime of unlawful air pollution in the first degree if the person, in violation of ORS chapter 468A or any rule, permit, order or any applicable requirement adopted or issued under ORS chapter 468A, knowingly discharges, emits or allows to be discharged or emitted any air contaminant into the outdoor atmosphere, and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful air pollution in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful air pollution in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§7]

Â Â Â Â Â  468.940 [1985 c.684 Â§5; 1989 c.958 Â§4; 1991 c.877 Â§38; renumbered 468.466 in 1993]

Â Â Â Â Â  468.941 Determination of number of punishable offenses under ORS 468.936 or 468.939. Notwithstanding ORS 161.067, each day on which a violation occurs or continues under ORS 468.936 or 468.939 is a separately punishable offense. [1993 c.422 Â§9]

Â Â Â Â Â  468.943 Unlawful water pollution in the second degree. (1) A person commits the offense of unlawful water pollution in the second degree if the person with criminal negligence violates ORS chapter 468B or any rule, standard, license, permit or order adopted or issued under ORS chapter 468B.

Â Â Â Â Â  (2) Subject to ORS 153.022, unlawful water pollution in the second degree is punishable by a fine of up to $25,000 or imprisonment for not more than one year, or both. [1993 c.422 Â§11; 1999 c.1051 Â§308]

Â Â Â Â Â  468.945 [1985 c.684 Â§6; 1989 c.958 Â§5; renumbered 468.471 in 1993]

Â Â Â Â Â  468.946 Unlawful water pollution in the first degree. (1) A person commits the crime of unlawful water pollution in the first degree if the person, in violation of ORS chapter 468B or any rule, standard, license, permit or order adopted or issued under ORS chapter 468B, knowingly discharges, places or causes to be placed any waste into the waters of the state or in a location where the waste is likely to escape or be carried into the waters of the state and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful water pollution in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful water pollution in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§10]

Â Â Â Â Â  468.949 Determination of number of punishable offenses under ORS 468.943 or 468.946. Notwithstanding ORS 161.067, each day on which a violation occurs or continues under ORS 468.943 or 468.946 is a separately punishable offense. [1993 c.422 Â§12]

Â Â Â Â Â  468.950 [1985 c.684 Â§7; 1989 c.958 Â§6; renumbered 468.476 in 1993]

Â Â Â Â Â  468.951 Environmental endangerment. (1) A person commits the crime of environmental endangerment if the person:

Â Â Â Â Â  (a) Knowingly commits the crime of unlawful disposal, storage or treatment of hazardous waste in the first degree, unlawful transport of hazardous waste in the first degree, unlawful air pollution in the first degree or unlawful water pollution in the first degree; and

Â Â Â Â Â  (b) As a result, places another person in imminent danger of death or causes serious physical injury.

Â Â Â Â Â  (2) Environmental endangerment is a felony punishable:

Â Â Â Â Â  (a) If the defendant is an individual and notwithstanding ORS 161.625, by imprisonment of not more than 15 years, a fine of not more than $1,000,000, or both.

Â Â Â Â Â  (b) If the defendant is other than an individual and notwithstanding ORS 161.625, by a fine of not more than $2,000,000.

Â Â Â Â Â  (c) Notwithstanding ORS 161.625, in the case of a second or subsequent conviction under this section, by imprisonment of not more than 30 years, a fine of not more than $5,000,000, or both.

Â Â Â Â Â  (3) As used in this section, Âserious physical injuryÂ has the meaning given in ORS 161.015. [1993 c.422 Â§13]

Â Â Â Â Â  468.953 Supplying false information to agency. (1) A person commits the crime of supplying false information to any agency if the person:

Â Â Â Â Â  (a) Makes any false material statement, representation or certification knowing it to be false, in any application, notice, plan, record, report or other document required by any provision of ORS chapter 465, 466, 468, 468A or 468B or any rule adopted pursuant to ORS chapter 465, 466, 468, 468A or 468B;

Â Â Â Â Â  (b) Omits any material or required information, knowing it to be required, from any document described in paragraph (a) of this subsection; or

Â Â Â Â Â  (c) Alters, conceals or fails to file or maintain any document described in paragraph (a) of this subsection in knowing violation of any provision of ORS chapter 465, 466, 468, 468A or 468B or any rule adopted pursuant to ORS chapter 465, 466, 468, 468A or 468B.

Â Â Â Â Â  (2) Supplying false information is a Class C felony. [1993 c.422 Â§14]

Â Â Â Â Â  468.955 [1985 c.684 Â§8; 1987 c.158 Â§95; 1989 c.958 Â§7; renumbered 468.481 in 1993]

Â Â Â Â Â  468.956 Refusal to produce material subpoenaed by commission. Refusal, without good cause, to produce books, papers or information subpoenaed by the Environmental Quality Commission, the Department of Environmental Quality or the regional air quality control authority or any report required by law or by the commission, the department or a regional authority pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B is a Class A misdemeanor. [1993 c.422 Â§15]

Â Â Â Â Â  468.959 Upset or bypass as affirmative defense. (1) It is an affirmative defense to any offense under ORS 468.922 to 468.946 that the alleged violation was the result of an upset or bypass.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂBypassÂ means the temporary discharge of waste or an air contaminant in violation of ORS chapter 465, 466, 468, 468A or 468B or any rule adopted or order or permit issued thereunder, under circumstances in which the defendant reasonably believed that the discharge was necessary to prevent loss of life, personal injury or severe property damage, or to minimize environmental harm.

Â Â Â Â Â  (b) ÂUpsetÂ includes an exceptional and unexpected occurrence in which there is unintentional and temporary violation of the requirements of ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825 or of any rule adopted or permit or order issued under ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B, or 825 because of factors beyond the reasonable control of the regulated person or entity. ÂUpsetÂ does not include a violation caused by:

Â Â Â Â Â  (A) Operational error;

Â Â Â Â Â  (B) Improperly designed facilities;

Â Â Â Â Â  (C) Lack of preventive maintenance; or

Â Â Â Â Â  (D) Careless or improper operation.

Â Â Â Â Â  (3) To establish the affirmative defense of upset or bypass, the defendant must prove the occurrence of an upset or bypass and that the defendant:

Â Â Â Â Â  (a) Reported the upset or bypass to the Department of Environmental Quality or other appropriate agency within 24 hours or as required by statute, rule, permit or order, whichever is sooner, and, if the original notice was oral, delivered written notice to the Department of Environmental Quality or other agency with regulatory jurisdiction within four calendar days;

Â Â Â Â Â  (b) Submitted complete documentation of the upset or bypass to the Department of Environmental Quality or other agency with regulatory jurisdiction as required by statute, rule, order or permit; and

Â Â Â Â Â  (c) Took appropriate corrective action, including action to minimize damage, as soon as reasonably possible.

Â Â Â Â Â  (4) It is an affirmative defense to an offense under ORS 468.922 to 468.946 that the defendant:

Â Â Â Â Â  (a) Did not cause or create the condition or occurrence that constitutes the offense;

Â Â Â Â Â  (b) Reported the condition or occurrence to the Department of Environmental Quality or other agency with regulatory jurisdiction as soon as practicable after the defendant discovered it; and

Â Â Â Â Â  (c) Took reasonable steps to correct the violation. [1993 c.422 Â§17]

Â Â Â Â Â  468.960 [1985 c.684 Â§9; 1989 c.958 Â§8; renumbered 468.486 in 1993]

Â Â Â Â Â  468.961 Approval of Attorney General or district attorney before bringing felony charge; guidelines for bringing felony charge; model guidelines. (1) Except in exigent circumstances, no person shall be charged with a felony under ORS 468.922 to 468.956 without the personal approval of the district attorney of the county or the Attorney General of the State of Oregon.

Â Â Â Â Â  (2) In order to promote consistency in bringing criminal prosecutions under ORS 468.922 to 468.956, the district attorney of each county shall adopt written guidelines for filing felony criminal charges under ORS 468.922 to 468.956. The written guidelines, at a minimum, shall require the district attorney to consider and apply the following factors in determining whether to file criminal charges:

Â Â Â Â Â  (a) The complexity and clarity of the statute or regulation violated;

Â Â Â Â Â  (b) The extent to which the person was or should have been aware of the requirement violated;

Â Â Â Â Â  (c) The existence and effectiveness of the personÂs program to promote compliance with environmental regulations;

Â Â Â Â Â  (d) The magnitude and probability of the actual or potential harm to humans or to the environment;

Â Â Â Â Â  (e) The need for public sanctions to protect human health and the environment or to deter others from committing similar violations;

Â Â Â Â Â  (f) The personÂs history of repeated violations of environmental laws after having been given notice of those violations;

Â Â Â Â Â  (g) The personÂs false statements, concealment of misconduct or tampering with monitoring or pollution control equipment;

Â Â Â Â Â  (h) The personÂs cooperation with regulatory authorities, including voluntary disclosure and prompt subsequent efforts to comply with applicable regulations and to remedy harm caused by the violation;

Â Â Â Â Â  (i) The appropriate regulatory agencyÂs current and past policy and practice regarding the enforcement of the applicable environmental law; and

Â Â Â Â Â  (j) The personÂs good faith effort to comply with the law to the extent practicable.

Â Â Â Â Â  (3) In order to promote consistency and uniformity in prosecutorial policies, the Attorney General, in consultation with the Oregon District Attorneys Association, and after appropriate opportunity for public comment, shall adopt model guidelines for prosecution of environmental crimes. The Attorney GeneralÂs model guidelines shall provide for consideration and application of the factors described in subsection (2) of this section. A district attorney may fulfill the district attorneyÂs responsibility under subsection (2) of this section by adopting the Attorney GeneralÂs model guidelines.

Â Â Â Â Â  (4) Prior to or in conjunction with the filing of felony charges under ORS 468.922 to 468.956, the district attorney or the Attorney General shall file a certification with the court that the guidelines described in subsections (2) and (3) of this section have been applied and that, in the opinion of the district attorney or Attorney General, as the case may be, the criminal charges are being filed in accordance with the guidelines. [1993 c.422 Â§19]

Â Â Â Â Â  Note: Legislative Counsel has substituted ÂORS 468.922 to 468.956Â for the words Âthis 1993 ActÂ in sections 19 and 20, chapter 422, Oregon Laws 1993, compiled as 468.961 and 468.963. Other ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  468.962 Notice to Department of Revenue of environmental felony. If a person is convicted of a felony under ORS 468.922 to 468.956, the county district attorney or the Attorney General, whichever was the prosecuting officer, shall give notice of the conviction to the Department of Revenue. [2001 c.928 Â§8]

Â Â Â Â Â  468.963 Environmental audit privilege; exceptions; burden of proving privilege; waiver; disclosure after in camera review. (1) In order to encourage owners and operators of facilities and persons conducting other activities regulated under ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or the federal, regional or local counterpart or extension of such statutes, both to conduct voluntary internal environmental audits of their compliance programs and management systems and to assess and improve compliance with such statutes, an environmental audit privilege is recognized to protect the confidentiality of communications relating to such voluntary internal environmental audits.

Â Â Â Â Â  (2) An Environmental Audit Report shall be privileged and shall not be admissible as evidence in any civil or administrative proceeding, except as provided in subsections (3) and (4) of this section. The privilege provided in this subsection does not apply to a criminal investigation or proceeding. When an Environmental Audit Report is obtained in connection with a criminal investigation or proceeding, the privilege provided in this subsection related to civil or administrative proceedings is not waived.

Â Â Â Â Â  (3)(a) The privilege described in subsection (2) of this section does not apply to the extent that it is waived expressly or by implication by the owner or operator of a facility or persons conducting an activity that prepared or caused to be prepared the Environmental Audit Report. The release of an Environmental Audit Report by the owner or operator of a facility to any party or to any public body for purposes of negotiating, arranging or facilitating the sale, lease or financing of a property or a facility, or a portion of a property or facility:

Â Â Â Â Â  (A) Is not a waiver of the privilege; and

Â Â Â Â Â  (B) Does not create a right for a public body to require the release of an Environmental Audit Report.

Â Â Â Â Â  (b) In a civil or administrative proceeding, a court of record, after in camera review consistent with the Oregon Rules of Civil Procedure, shall require disclosure of material for which the privilege described in subsection (2) of this section is asserted, if such court determines that:

Â Â Â Â Â  (A) The privilege is asserted for a fraudulent purpose;

Â Â Â Â Â  (B) The material is not subject to the privilege; or

Â Â Â Â Â  (C) Even if subject to the privilege, the material shows evidence of noncompliance with ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or with the federal, regional or local counterpart or extension of such statutes, appropriate efforts to achieve compliance with which were not promptly initiated and pursued with reasonable diligence.

Â Â Â Â Â  (c) A party asserting the environmental audit privilege described in subsection (2) of this section has the burden of proving the privilege, including, if there is evidence of noncompliance with ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or the federal, regional or local counterpart or extension of such statutes, proof that appropriate efforts to achieve compliance were promptly initiated and pursued with reasonable diligence. A party seeking disclosure under subsection (3)(b)(A) of this section has the burden of proving that the privilege is asserted for a fraudulent purpose.

Â Â Â Â Â  (4)(a) A district attorney, the Attorney General or a governmental agency having probable cause to believe an offense has been committed under ORS 468.922 to 468.956 based upon information obtained from a source independent of an Environmental Audit Report, may obtain an Environmental Audit Report for which a privilege is asserted under subsection (2) of this section pursuant to search warrant, criminal subpoena or discovery as allowed by ORS 135.835. The district attorney, Attorney General or governmental agency shall immediately place the report under seal and shall not review or disclose its contents.

Â Â Â Â Â  (b) Within 30 days of the district attorneyÂs, Attorney GeneralÂs or governmental agencyÂs obtaining an Environmental Audit Report, the owner or operator who prepared or caused to be prepared the report may file with the appropriate court a petition requesting an in camera hearing on whether the Environmental Audit Report or portions thereof are privileged under this section or subject to disclosure. Failure by the owner or operator to file such petition shall waive the privilege.

Â Â Â Â Â  (c) Upon filing of such petition, the court shall issue an order scheduling an in camera hearing, within 45 days of the filing of the petition, to determine whether the Environmental Audit Report or portions thereof are privileged under this section or subject to disclosure. Such order further shall allow the district attorney, Attorney General or governmental agency to remove the seal from the report to review the report and shall place appropriate limitations on distribution and review of the report to protect against unnecessary disclosure. The district attorney, Attorney General or governmental agency may consult with enforcement agencies regarding the contents of the report as necessary to prepare for the in camera hearing. However, the information used in preparation for the in camera hearing shall not be used in any investigation or in any proceeding against the defendant, and shall otherwise be kept confidential, unless and until such information is found by the court to be subject to disclosure.

Â Â Â Â Â  (d) The parties may at any time stipulate to entry of an order directing that specific information contained in an Environmental Audit Report is or is not subject to the privilege provided under subsection (2) of this section.

Â Â Â Â Â  (e) Upon making a determination under subsection (3)(b) of this section, the court may compel the disclosure only of those portions of an Environmental Audit Report relevant to issues in dispute in the proceeding.

Â Â Â Â Â  (5) The privilege described in subsection (2) of this section shall not extend to:

Â Â Â Â Â  (a) Documents, communications, data, reports or other information required to be collected, developed, maintained, reported or otherwise made available to a regulatory agency pursuant to ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or other federal, state or local law, ordinance, regulation, permit or order;

Â Â Â Â Â  (b) Information obtained by observation, sampling or monitoring by any regulatory agency; or

Â Â Â Â Â  (c) Information obtained from a source independent of the environmental audit.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂEnvironmental auditÂ means a voluntary, internal and comprehensive evaluation of one or more facilities or an activity at one or more facilities regulated under ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or the federal, regional or local counterpart or extension of such statutes, or of management systems related to such facility or activity, that is designed to identify and prevent noncompliance and to improve compliance with such statutes. An environmental audit may be conducted by the owner or operator, by the ownerÂs or operatorÂs employees or by independent contractors.

Â Â Â Â Â  (b) ÂEnvironmental Audit ReportÂ means a set of documents, each labeled ÂEnvironmental Audit Report: Privileged DocumentÂ and prepared as a result of an environmental audit. An Environmental Audit Report may include field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, computer-generated or electronically recorded information, maps, charts, graphs and surveys, provided such supporting information is collected or developed for the primary purpose and in the course of an environmental audit. An Environmental Audit Report, when completed, may have three components:

Â Â Â Â Â  (A) An audit report prepared by the auditor, which may include the scope of the audit, the information gained in the audit, conclusions and recommendations, together with exhibits and appendices;

Â Â Â Â Â  (B) Memoranda and documents analyzing portions or all of the audit report and potentially discussing implementation issues; and

Â Â Â Â Â  (C) An implementation plan that addresses correcting past noncompliance, improving current compliance and preventing future noncompliance.

Â Â Â Â Â  (7) Nothing in this section shall limit, waive or abrogate the scope or nature of any statutory or common law privilege, including the work product doctrine and the attorney-client privilege. [1993 c.422 Â§20; 1997 c.320 Â§1; 2001 c.630 Â§1]

Â Â Â Â Â  Note: See note under 468.961.

Â Â Â Â Â  468.965 [1985 c.684 Â§10; 1989 c.958 Â§9; renumbered 468.491 in 1993]

Â Â Â Â Â  468.967 [1989 c.1072 Â§1; renumbered 459A.775 in 1991]

Â Â Â Â Â  468.968 [1989 c.1072 Â§Â§2,3,4; renumbered 459A.780 in 1991]

Â Â Â Â Â  468.969 [1989 c.1072 Â§5; renumbered 459A.785 in 1991]

Â Â Â Â Â  468.970 [1987 c.695 Â§1; 1989 c.958 Â§9; renumbered 454.430 in 1989]

Â Â Â Â Â  468.973 [1987 c.695 Â§2; renumbered 454.433 in 1989]

Â Â Â Â Â  468.975 [1987 c.695 Â§Â§3,11; renumbered 454.436 in 1989]

Â Â Â Â Â  468.977 [1987 c.695 Â§Â§4,5,8; renumbered 454.439 in 1989]

Â Â Â Â Â  468.980 [1987 c.695 Â§6; renumbered 454.442 in 1989]

Â Â Â Â Â  468.983 [1987 c.695 Â§7; renumbered 454.445 in 1989]

Â Â Â Â Â  468.990 [1973 c.835 Â§28; subsection (5) formerly part of 448.990, enacted as 1973 c.835 Â§177a; 1989 c.859 Â§6; 1991 c.764 Â§7; renumbered 468B.990 in 1991]

Â Â Â Â Â  468.992 [1973 c.835 Â§26; repealed by 1993 c.422 Â§35]

Â Â Â Â Â  468.995 [1973 c.835 Â§27; subsection (6) enacted as 1975 c.366 Â§3; 1983 c.338 Â§938; 1991 c.920 Â§20; renumbered 468A.990 in 1991]

CIVIL PENALTIES

Â Â Â Â Â  468.996 Civil penalty for intentional or reckless violation. (1) In addition to any other penalty provided by law, any person who intentionally or recklessly violates any provision of ORS 164.785, 459.205 to 459.426, 459.705 to 459.790, ORS chapters 465, 466 or 467 or 468, 468A and 468B or any rule or standard or order of the Environmental Quality Commission adopted or issued pursuant to ORS 459.205 to 459.426, 459.705 to 459.790, ORS chapters 465, 466 or 467 or 468, 468A and 468B, which results in or creates the imminent likelihood for an extreme hazard to the public health or which causes extensive damage to the environment shall incur a civil penalty not to exceed $100,000. The Environmental Quality Commission shall adopt by rule a schedule and the criteria for determining the amount of a civil penalty that may be imposed for an extreme violation.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂIntentionallyÂ means conduct by a person with a conscious objective to cause the result of the conduct.

Â Â Â Â Â  (b) ÂRecklesslyÂ means conduct by a person who is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of care a reasonable person would observe in that situation. [1991 c.650 Â§2]

Â Â Â Â Â  468.997 Joinder of certain offenses. Where any provision of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B provides that each day of violation of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 or a section of ORS chapters 468, 468A and 468B constitutes a separate offense, violations of that section that occur within the same court jurisdiction may be joined in one indictment, or complaint, or information, in several counts. [Formerly 449.992]

_______________



Chapter 468a

Chapter 468A Â Air Quality

2005 EDITION

AIR QUALITY

PUBLIC HEALTH AND SAFETY

AIR POLLUTION CONTROL

468A.005Â  Definitions for air pollution laws

468A.010Â  Policy

468A.015Â  Purpose of air pollution laws

468A.020Â  Application of air pollution laws

468A.025Â  Air purity standards; air quality standards; treatment and control of emissions; rules

468A.030Â  When liability for violation not applicable

468A.035Â  General comprehensive plan

468A.040Â  Permits; rules

468A.045Â  Activities prohibited without permit; limit on activities with permit

468A.050Â  Classification of air contamination sources; registration and reporting of sources; rules

468A.055Â  Notice prior to construction of new sources; order authorizing or prohibiting construction; effect of no order; appeal

468A.060Â  Duty to comply with laws, rules and standards

468A.065Â  Furnishing copies of rules and standards to building permit issuing agencies

468A.070Â  Measurement and testing of contamination sources; rules

468A.075Â  Variances from air contamination rules and standards; delegation to local governments; notices

468A.080Â  Air and water pollution control permit for geothermal well drilling and operation; enforcement authority of director

468A.085Â  Residential open burning of vegetative debris; rules; local government authority

TAX CREDIT FOR EMISSION PREVENTION

468A.095Â  Legislative findings

468A.096Â  Application for certification; eligible production technologies or processes; fees

468A.098Â  Certification; rejection of application

REGIONAL AIR QUALITY CONTROL AUTHORITIES

468A.100Â  Definitions for ORS 468A.100 to 468A.180

468A.105Â  Formation of regional air quality control authorities

468A.110Â  Waiver of population requirements

468A.115Â  Nature of authority

468A.120Â  Board of directors; term

468A.125Â  Board where population requirement waived

468A.130Â  Advisory committee; duties; members; term; chairperson; meetings

468A.135Â  Function of authority; rules

468A.140Â  Assumption, retention and transfer of control over classes of air contamination sources

468A.145Â  Contract for commission to retain authority under ORS 468A.135

468A.150Â  Conduct of public hearings; entry of orders

468A.155Â  Rules authorizing regional permit programs

468A.160Â  Expansion or dissolution of authority

468A.165Â  Compliance with state standards required; hearing; notice

468A.170Â  Payment of costs of services to authority by state

468A.175Â  State aid

468A.180Â  Payment of certain court costs not required

FEDERAL OPERATING PERMIT PROGRAM

468A.300Â  Definitions for federal operating permit program

468A.305Â  Purpose

468A.310Â  Federal operating permit program approval; rules; content of plan

468A.315Â  Emission fees for major sources; basis of fee; rules

468A.320Â  Accountability for costs of program

468A.325Â  Priority of department work schedule

468A.330Â  Small Business Stationary Source Technical and Environmental Compliance Assistance Program

MOTOR VEHICLE POLLUTION CONTROL

468A.350Â  Definitions for ORS 468A.350 to 468A.400

468A.355Â  Legislative findings

468A.360Â  Motor vehicle emission and noise standards; copy to Department of Transportation

468A.363Â  Purpose of ORS 468A.363, 468A.365, 468A.400 and 815.300

468A.365Â  Certification of motor vehicle pollution control systems and inspection of motor vehicles; rules

468A.370Â  Cost-effective inspection program; contracts for inspections

468A.375Â  Notice to state agencies concerning certifications

468A.380Â  Licensing of personnel and equipment; certification of motor vehicles; rules

468A.385Â  Determination of compliance of motor vehicles

468A.387Â  Operating schedules for testing stations

468A.390Â  Designation of areas of the state subject to motor vehicle emission inspection program; rules

468A.395Â  Bond or letter of credit; remedy against person licensed under ORS 468A.380; cancellation of license

468A.400Â  Fees; collection; use

468A.405Â  Authority to limit motor vehicle operation and traffic; rules

468A.410Â  Administration and enforcement of rules adopted under ORS 468A.405

468A.415Â  Legislative findings

468A.420Â  Oxygenated motor vehicle fuels; when required by rule

468A.455Â  Police enforcement

WOODSTOVE EMISSIONS CONTROL

468A.460Â  Policy

468A.465Â  Prohibited acts relating to uncertified and unlabeled woodstove

468A.470Â  Evaluation of woodstove emission performance; fee

468A.475Â  Use of net emission reductions in airshed

468A.480Â  Standards and certification program; rules; fee

468A.485Â  Definitions for ORS 468A.490

468A.490Â  Residential Wood Heating Air Quality Improvement Fund; uses

468A.495Â  Prohibition on installation of used woodstoves

468A.500Â  Prohibition on sale of noncertified woodstove

468A.505Â  Removal of noncertified woodstoves

468A.510Â  Antique woodstove exemption

468A.515Â  Wood heating curtailment program requirements; exemptions; rules

468A.520Â  Residential wood heating advisory committee

FIELD BURNING AND PROPANE FLAMING

468A.550Â  Definitions for ORS 468A.555 to 468A.620 and 468A.992

468A.555Â  Policy to reduce open field burning

468A.560Â  Applicability of open field burning, propane flaming and stack and pile burning statutes

468A.565Â  Use of certified alternative thermal field sanitizer

468A.570Â  Classification of atmospheric conditions; marginal day

468A.575Â  Permits for open burning, propane flaming or stack or pile burning

468A.580Â  Permits; inspections; planting restrictions

468A.585Â  Memorandum of understanding with Department of Agriculture

468A.590Â  Duties of Department of Agriculture

468A.595Â  Commission rules to regulate burning pursuant to ORS 468A.610

468A.597Â  Duty to dispose of straw

468A.600Â  Standards of practice and performance

468A.605Â  Duties of Department of Environmental Quality

468A.610Â  Reduction in acreage to be open burned, propane flamed or stack or pile burned

468A.615Â  Registration of acreage to be burned; fees

468A.620Â  Experimental field sanitization; rules

CHLOROFLUOROCARBONS AND HALON CONTROL

468A.625Â  Definitions for ORS 468A.630 to 468A.645

468A.630Â  Legislative findings

468A.635Â  Restrictions on sale, installation and repairing of items containing chlorofluorocarbons and halon; rules

468A.640Â  Department program to reduce use of and recycle compounds

468A.645Â  State Fire Marshal; program; halons; guidelines

AEROSOL SPRAY CONTROL

468A.650Â  Legislative findings

468A.655Â  Prohibition on sale or promotion; exemption from medical use

468A.660Â  Wholesale transactions permitted

ASBESTOS ABATEMENT PROJECTS

468A.700Â  Definitions for ORS 468A.700 to 468A.760

468A.705Â  Legislative findings

468A.707Â  Asbestos abatement program; rules; contractor licensing; worker certification

468A.710Â  License required for asbestos abatement project

468A.715Â  Licensed contractor required; exception

468A.720Â  Qualifications for license; application

468A.725Â  Grounds for license suspension or revocation

468A.730Â  Worker certificate required; qualifications; renewal application; suspension or revocation

468A.735Â  Alternatives to protection requirements; approval

468A.740Â  Accreditation requirements; rules

468A.745Â  Rules; variances; training; standards; procedures

468A.750Â  Fee schedule; waiver; disposition

468A.755Â  Exemptions

468A.760Â  Content of bid advertisement

INDOOR AIR POLLUTION CONTROL

468A.775Â  Indoor air quality sampling; accreditation and certification programs

468A.780Â  Schedule of fees; accreditation and certification programs

468A.785Â  Pilot programs

EMISSION REDUCTION CREDIT BANKS

468A.820Â  Community emission reduction credit banks; establishment; rules; credits

PENALTIES

468A.990Â  Penalties for air pollution offenses

468A.992Â  Civil penalties for open field burning violations

AIR POLLUTION CONTROL

Â Â Â Â Â  468A.005 Definitions for air pollution laws. As used in ORS chapters 468, 468A and 468B, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAir-cleaning deviceÂ means any method, process or equipment which removes, reduces or renders less noxious air contaminants prior to their discharge in the atmosphere.

Â Â Â Â Â  (2) ÂAir contaminantÂ means a dust, fume, gas, mist, odor, smoke, vapor, pollen, soot, carbon, acid or particulate matter or any combination thereof.

Â Â Â Â Â  (3) ÂAir contaminationÂ means the presence in the outdoor atmosphere of one or more air contaminants which contribute to a condition of air pollution.

Â Â Â Â Â  (4) ÂAir contamination sourceÂ means any source at, from, or by reason of which there is emitted into the atmosphere any air contaminant, regardless of who the person may be who owns or operates the building, premises or other property in, at or on which such source is located, or the facility, equipment or other property by which the emission is caused or from which the emission comes.

Â Â Â Â Â  (5) ÂAir pollutionÂ means the presence in the outdoor atmosphere of one or more air contaminants, or any combination thereof, in sufficient quantities and of such characteristics and of a duration as are or are likely to be injurious to public welfare, to the health of human, plant or animal life or to property or to interfere unreasonably with enjoyment of life and property throughout such area of the state as shall be affected thereby.

Â Â Â Â Â  (6) ÂArea of the stateÂ means any city or county or portion thereof or other geographical area of the state as may be designated by the Environmental Quality Commission.

Â Â Â Â Â  (7) ÂWoodstoveÂ means a wood fired appliance with a closed fire chamber which maintains an air-to-fuel ratio of less than 30 during the burning of 90 percent or more of the fuel mass consumed in the low firing cycle. The low firing cycle means less than or equal to 25 percent of the maximum burn rate achieved with doors closed or the minimum burn achievable. [Formerly 468.275]

Â Â Â Â Â  468A.010 Policy. (1) In the interest of the public health and welfare of the people, it is declared to be the public policy of the State of Oregon:

Â Â Â Â Â  (a) To restore and maintain the quality of the air resources of the state in a condition as free from air pollution as is practicable, consistent with the overall public welfare of the state.

Â Â Â Â Â  (b) To provide for a coordinated statewide program of air quality control and to allocate between the state and the units of local government responsibility for such control.

Â Â Â Â Â  (c) To facilitate cooperation among units of local government in establishing and supporting air quality control programs.

Â Â Â Â Â  (2) The program for the control of air pollution in this state shall be undertaken in a progressive manner, and each of its successive objectives shall be sought to be accomplished by cooperation and conciliation among all the parties concerned. [Formerly 449.765 and then 468.280]

Â Â Â Â Â  468A.015 Purpose of air pollution laws. It is the purpose of the air pollution laws contained in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B to safeguard the air resources of the state by controlling, abating and preventing air pollution under a program which shall be consistent with the declaration of policy in this section and with ORS 468A.010. [Formerly 449.770 and then 468.285]

Â Â Â Â Â  468A.020 Application of air pollution laws. (1) Except as provided in this section and in ORS 476.380 and 478.960, the air pollution laws contained in ORS chapters 468, 468A and 468B do not apply to:

Â Â Â Â Â  (a) Agricultural operations and the growing or harvesting of crops and the raising of fowls or animals, except field burning which shall be subject to regulation pursuant to ORS 468.140, 468.150, 468A.555 to 468A.620 and 468A.992 and this section;

Â Â Â Â Â  (b) Use of equipment in agricultural operations in the growth of crops or the raising of fowls or animals, except field burning which shall be subject to regulation pursuant to ORS 468.140, 468.150, 468A.555 to 468A.620 and 468A.992 and this section;

Â Â Â Â Â  (c) Barbecue equipment used in connection with any residence;

Â Â Â Â Â  (d) Agricultural land clearing operations or land grading;

Â Â Â Â Â  (e) Heating equipment in or used in connection with residences used exclusively as dwellings for not more than four families, except woodstoves which shall be subject to regulation under this section, ORS 468A.460 to 468A.480, 468A.490 and 468A.515;

Â Â Â Â Â  (f) Fires set or permitted by any public agency when such fire is set or permitted in the performance of its official duty for the purpose of weed abatement, prevention or elimination of a fire hazard, or instruction of employees in the methods of fire fighting, which in the opinion of the agency is necessary;

Â Â Â Â Â  (g) Fires set pursuant to permit for the purpose of instruction of employees of private industrial concerns in methods of fire fighting, or for civil defense instruction;

Â Â Â Â Â  (h) The propagation and raising of nursery stock, except boilers used in connection with the propagation and raising of nursery stock;

Â Â Â Â Â  (i) The propane flaming of mint stubble; or

Â Â Â Â Â  (j) Stack or pile burning of residue from Christmas trees, as defined in ORS 571.505, during the period beginning October 1 and ending May 31 of the following year.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âfield burningÂ does not include propane flaming of mint stubble. [Formerly 468.290; 1997 c.473 Â§2; 1999 c.439 Â§1]

Â Â Â Â Â  468A.025 Air purity standards; air quality standards; treatment and control of emissions; rules. (1) By rule the Environmental Quality Commission may establish areas of the state and prescribe the degree of air pollution or air contamination that may be permitted therein, as air purity standards for such areas.

Â Â Â Â Â  (2) In determining air purity standards, the commission shall consider the following factors:

Â Â Â Â Â  (a) The quality or characteristics of air contaminants or the duration of their presence in the atmosphere which may cause air pollution in the particular area of the state;

Â Â Â Â Â  (b) Existing physical conditions and topography;

Â Â Â Â Â  (c) Prevailing wind directions and velocities;

Â Â Â Â Â  (d) Temperatures and temperature inversion periods, humidity, and other atmospheric conditions;

Â Â Â Â Â  (e) Possible chemical reactions between air contaminants or between such air contaminants and air gases, moisture or sunlight;

Â Â Â Â Â  (f) The predominant character of development of the area of the state, such as residential, highly developed industrial area, commercial or other characteristics;

Â Â Â Â Â  (g) Availability of air-cleaning devices;

Â Â Â Â Â  (h) Economic feasibility of air-cleaning devices;

Â Â Â Â Â  (i) Effect on normal human health of particular air contaminants;

Â Â Â Â Â  (j) Effect on efficiency of industrial operation resulting from use of air-cleaning devices;

Â Â Â Â Â  (k) Extent of danger to property in the area reasonably to be expected from any particular air contaminants;

Â Â Â Â Â  (L) Interference with reasonable enjoyment of life by persons in the area which can reasonably be expected to be affected by the air contaminants;

Â Â Â Â Â  (m) The volume of air contaminants emitted from a particular class of air contamination source;

Â Â Â Â Â  (n) The economic and industrial development of the state and continuance of public enjoyment of the stateÂs natural resources; and

Â Â Â Â Â  (o) Other factors which the commission may find applicable.

Â Â Â Â Â  (3) The commission may establish air quality standards including emission standards for the entire state or an area of the state. The standards shall set forth the maximum amount of air pollution permissible in various categories of air contaminants and may differentiate between different areas of the state, different air contaminants and different air contamination sources or classes thereof.

Â Â Â Â Â  (4) The commission shall specifically fulfill the intent of the policy under ORS 468A.010 (1)(a) as it pertains to the highest and best practicable treatment and control of emissions from stationary sources through the adoption of rules:

Â Â Â Â Â  (a) To require specific permit conditions for the operation and maintenance of pollution control equipment to the extent the Department of Environmental Quality considers the permit conditions necessary to insure that pollution control equipment is operated and maintained at the highest reasonable efficiency and effectiveness level.

Â Â Â Â Â  (b) To require typically achievable control technology for new, modified and existing sources of air contaminants or precursors to air contaminants for which ambient air quality standards are established, to the extent emission units at the source are not subject to other emission standards for a particular air contaminant and to the extent the department determines additional controls on such sources are necessary to carry out the policy under ORS 468A.010 (1)(a).

Â Â Â Â Â  (c) To require controls necessary to achieve ambient air quality standards or prevent significant impairment of visibility in areas designated by the commission for any source that is a substantial cause of any exceedance or projected exceedance in the near future of national ambient air quality standards or visibility requirements.

Â Â Â Â Â  (d) To require controls necessary to meet applicable federal requirements for any source.

Â Â Â Â Â  (e) Applicable to a source category, contaminant or geographic area necessary to protect public health or welfare for air contaminants not otherwise regulated by the commission or as necessary to address the cumulative impact of sources on air quality.

Â Â Â Â Â  (5) Rules adopted by the commission under subsection (4) of this section shall be applied to a specific stationary source only through express incorporation as a permit condition in the permit for the source.

Â Â Â Â Â  (6) Nothing in subsection (4) of this section or rules adopted under subsection (4) of this section shall be construed to limit the authority of the commission to adopt rules, except rules addressing the highest and best practicable treatment and control.

Â Â Â Â Â  (7) As used in this section, Âtypically achievable control technologyÂ means the emission limit established on a case-by-case basis for a criterion contaminant from a particular emission unit in accordance with rules adopted under subsection (4) of this section. For an existing source, the emission limit established shall be typical of the emission level achieved by emission units similar in type and size. For a new or modified source, the emission limit established shall be typical of the emission level achieved by recently installed, well controlled new or modified emission units similar in type and size. Typically achievable control technology determinations shall be based on information known to the department. In making the determination, the department shall take into consideration pollution prevention, impacts on other environmental media, energy impacts, capital and operating costs, cost effectiveness and the age and remaining economic life of existing emission control equipment. The department may consider emission control technologies typically applied to other types of emission units if such technologies can be readily applied to the emission unit. If an emission limitation is not feasible, the department may require a design, equipment, work practice or operational standard or a combination thereof. [Formerly 449.785 and then 468.295; 1993 c.790 Â§1]

Â Â Â Â Â  468A.030 When liability for violation not applicable. The several liabilities which may be imposed pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B upon persons violating the provisions of any rule, standard or order of the Environmental Quality Commission pertaining to air pollution shall not be so construed as to include any violation which was caused by an act of God, war, strife, riot or other condition as to which any negligence or willful misconduct on the part of such person was not the proximate cause. [Formerly 449.825 and then 468.300]

Â Â Â Â Â  468A.035 General comprehensive plan. Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality shall prepare and develop a general comprehensive plan for the control or abatement of existing air pollution and for the control or prevention of new air pollution in any area of the state in which air pollution is found already existing or in danger of existing. The plan shall recognize varying requirements for different areas of the state. [Formerly 449.782 and then 468.305]

Â Â Â Â Â  468A.040 Permits; rules. (1) By rule the Environmental Quality Commission may require permits for air contamination sources classified by type of air contaminants, by type of air contamination source or by area of the state. The permits shall be issued as provided in ORS 468.065. A permit subject to the federal operating permit program shall be issued in accordance with the rules adopted under ORS 468A.310.

Â Â Â Â Â  (2) If a request for review of the final Department of Environmental Quality action, or any part thereof, is made on an application for a permit issued under the federal operating permit program established under ORS 468A.310 in accordance with the rules adopted by the commission, the effect of the contested conditions and any conditions that are not severable from those contested shall be stayed upon a showing that compliance with the contested conditions during the pendency of the appeal would require substantial expenditures or losses that would not be incurred if the permittee prevails on the merits of the review and there exists a reasonable likelihood of success on the merits. The department may require that the contested conditions not be stayed if the department finds that substantial endangerment of public health or welfare would result from the staying of the conditions.

Â Â Â Â Â  (3) Any source under an existing permit shall:

Â Â Â Â Â  (a) Comply with the conditions of the existing permit during any modification or reissuance proceeding; and

Â Â Â Â Â  (b) To the extent conditions of any new or modified permit are stayed under subsection (2) of this section, comply with the conditions of the existing permit that correspond to the stayed conditions, unless compliance would be technologically incompatible with compliance with other conditions of the new or modified permit that have not been stayed. [Formerly 449.727 and then 468.310]

Â Â Â Â Â  468A.045 Activities prohibited without permit; limit on activities with permit. (1) Without first obtaining a permit pursuant to ORS 468.065, 468A.040 or 468A.155, no person shall:

Â Â Â Â Â  (a) Discharge, emit or allow to be discharged or emitted any air contaminant for which a permit is required under ORS 468A.040 into the outdoor atmosphere from any air contamination source.

Â Â Â Â Â  (b) Construct, install, establish, develop, modify, enlarge or operate any air contamination source for which a permit is required under ORS 468A.040.

Â Â Â Â Â  (2) No person shall increase in volume or strength discharges or emissions from any air contamination source for which a permit is required under ORS 468A.040 in excess of the permissive discharges or emission specified under an existing permit. [Formerly 449.731 and then 468.315]

Â Â Â Â Â  468A.050 Classification of air contamination sources; registration and reporting of sources; rules. (1) By rule the Environmental Quality Commission may classify air contamination sources according to levels and types of emissions and other characteristics which cause or tend to cause or contribute to air pollution and may require registration or reporting or both for any such class or classes.

Â Â Â Â Â  (2) Any person in control of an air contamination source of any class for which registration and reporting is required under subsection (1) of this section shall register with the Department of Environmental Quality and make reports containing such information as the commission by rule may require concerning location, size and height of air contaminant outlets, processes employed, fuels used and the amounts, nature and duration of air contaminant emissions and such other information as is relevant to air pollution. [Formerly 449.707 and then 468.320]

Â Â Â Â Â  468A.055 Notice prior to construction of new sources; order authorizing or prohibiting construction; effect of no order; appeal. (1) The Environmental Quality Commission may require notice prior to the construction of new air contamination sources specified by class or classes in its rules or standards relating to air pollution.

Â Â Â Â Â  (2) Within 30 days of receipt of such notice, the commission may require, as a condition precedent to approval of the construction, the submission of plans and specifications. After examination thereof, the commission may request corrections and revisions to the plans and specifications. The commission may also require any other information concerning air contaminant emissions as is necessary to determine whether the proposed construction is in accordance with the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto.

Â Â Â Â Â  (3) If the commission determines that the proposed construction is in accordance with the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, it shall enter an order approving such construction. If the commission determines that the construction does not comply with the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, it shall notify the applicant and enter an order prohibiting the construction.

Â Â Â Â Â  (4) If within 60 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the commission fails to issue an order, the failure shall be considered a determination that the construction may proceed except where prohibited by federal law. The construction must comply with the plans, specifications and any corrections or revisions thereto or other information, if any, previously submitted.

Â Â Â Â Â  (5) Any person against whom the order is directed may, within 20 days from the date of mailing of the order, demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the Director of the Department of Environmental Quality. The hearing shall be conducted pursuant to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (6) The commission may delegate its duties under subsections (2) to (4) of this section to the Director of the Department of Environmental Quality. If the commission delegates its duties under this section, any person against whom an order of the director is directed may demand a hearing before the commission as provided in subsection (5) of this section.

Â Â Â Â Â  (7) For the purposes of this section, ÂconstructionÂ includes installation and establishment of new air contamination sources. Addition to or enlargement or replacement of an air contamination source, or any major alteration or modification therein that significantly affects the emission of air contaminants shall be considered as construction of a new air contamination source. [Formerly 468.325; 1993 c.790 Â§4]

Â Â Â Â Â  468A.060 Duty to comply with laws, rules and standards. Any person who complies with the provisions of ORS 468A.055 and receives notification that construction may proceed in accordance therewith is not thereby relieved from complying with any other applicable law, rule or standard. [Formerly 449.739 and then 468.330]

Â Â Â Â Â  468A.065 Furnishing copies of rules and standards to building permit issuing agencies. Whenever under the provisions of ORS 468A.050 to 468A.070 rules or standards are adopted by either the Environmental Quality Commission or a regional authority, the commission or regional authority shall furnish to all building permit issuing agencies within its jurisdiction copies of such rules and standards. [Formerly 449.722 and then 468.335]

Â Â Â Â Â  468A.070 Measurement and testing of contamination sources; rules. (1) Pursuant to rules adopted by the Environmental Quality Commission, the Department of Environmental Quality shall establish a program for measurement and testing of contamination sources and may perform such sampling or testing or may require any person in control of an air contamination source to perform the sampling or testing, subject to the provisions of subsections (2) to (4) of this section. Whenever samples of air or air contaminants are taken by the department for analysis, a duplicate of the analytical report shall be furnished promptly to the person owning or operating the air contamination source.

Â Â Â Â Â  (2) The department may require any person in control of an air contamination source to provide necessary holes in stacks or ducts and proper sampling and testing facilities, as may be necessary and reasonable for the accurate determination of the nature, extent, quantity and degree of air contaminants which are emitted as the result of operation of the source.

Â Â Â Â Â  (3) All sampling and testing shall be conducted in accordance with methods used by the department or equivalent methods of measurement acceptable to the department.

Â Â Â Â Â  (4) All sampling and testing performed under this section shall be conducted in accordance with applicable safety rules and procedures established by law. [Formerly 449.702 and then 468.340]

Â Â Â Â Â  468A.075 Variances from air contamination rules and standards; delegation to local governments; notices. (1) The Environmental Quality Commission may grant specific variances which may be limited in time from the particular requirements of any rule or standard to such specific persons or class of persons or such specific air contamination source, upon such conditions as it may consider necessary to protect the public health and welfare. The commission shall grant such specific variance only if it finds that strict compliance with the rule or standard is inappropriate because:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the persons granted such variance; or

Â Â Â Â Â  (b) Special circumstances render strict compliance unreasonable, burdensome or impractical due to special physical conditions or cause; or

Â Â Â Â Â  (c) Strict compliance would result in substantial curtailment or closing down of a business, plant or operation; or

Â Â Â Â Â  (d) No other alternative facility or method of handling is yet available.

Â Â Â Â Â  (2) The commission may delegate the power to grant variances to legislative bodies of local units of government or regional air quality control authorities in any area of the state on such general conditions as it may find appropriate. However, if the commission delegates authority to grant variances to a regional authority, the commission shall not grant similar authority to any city or county within the territory of the regional authority.

Â Â Â Â Â  (3) A copy of each variance granted, renewed or extended by a local governmental body or regional authority shall be filed with the commission within 15 days after it is granted. The commission shall review the variance and the reasons therefor within 60 days of receipt of the copy and may approve, deny or modify the variance terms. Failure of the commission to act on the variance within the 60-day period shall be considered a determination that the variance granted by the local governmental body or regional authority is approved by the commission.

Â Â Â Â Â  (4) In determining whether or not a variance shall be granted, the commission or the local governmental body or regional authority shall consider the equities involved and the advantages and disadvantages to residents and to the person conducting the activity for which the variance is sought.

Â Â Â Â Â  (5) A variance may be revoked or modified by the grantor thereof after a public hearing held upon not less than 10 daysÂ notice. Such notice shall be served upon all persons who the grantor knows will be subjected to greater restrictions if such variance is revoked or modified, or are likely to be affected or who have filed with such grantor a written request for such notification. [Formerly 449.810 and then 468.345]

Â Â Â Â Â  468A.080 Air and water pollution control permit for geothermal well drilling and operation; enforcement authority of director. (1) Upon issuance of a permit pursuant to ORS 522.115, the Director of the Department of Environmental Quality shall accept applications for such appropriate permits under air and water pollution control laws as are necessary for the drilling of a geothermal well for which the permit has been issued and shall, within 30 days, act upon such application.

Â Â Â Â Â  (2) The director shall continue to exercise enforcement authority over a permit issued pursuant to this section; and shall have primary responsibility in carrying out the policy set forth in ORS 468A.010, 468B.015 and rules adopted pursuant to ORS 468B.030, for air and water pollution control at geothermal wells which have been unlawfully abandoned, unlawfully suspended, or completed. [Formerly 468.350]

Â Â Â Â Â  468A.085 Residential open burning of vegetative debris; rules; local government authority. (1) The Environmental Quality Commission shall establish by rule periods during which open burning of vegetative debris from residential yard cleanup shall be allowed or disallowed based on daily air quality and meteorological conditions as determined by the Department of Environmental Quality.

Â Â Â Â Â  (2) After June 30, 1982, the commission may prohibit residential open burning in areas of the state if the commission finds:

Â Â Â Â Â  (a) Such prohibition is necessary in the area affected to meet air quality standards; and

Â Â Â Â Â  (b) Alternate disposal methods are reasonably available to a substantial majority of the population in the affected area.

Â Â Â Â Â  (3)(a) Nothing in this section prevents a local government from taking any of the following actions if that governmental entity otherwise has the power to do so:

Â Â Â Â Â  (A) Prohibiting residential open burning;

Â Â Â Â Â  (B) Allowing residential open burning on fewer days than the number of days on which residential open burning is authorized by the commission; or

Â Â Â Â Â  (C) Taking other action that is more restrictive of residential open burning than a rule adopted by the commission under this section.

Â Â Â Â Â  (b) Nothing in this section affects any local government ordinance, rule, regulation or provision that:

Â Â Â Â Â  (A) Is more restrictive of residential open burning than a rule adopted by the commission under this section; and

Â Â Â Â Â  (B) Is in effect on August 21, 1981.

Â Â Â Â Â  (c) As used in this subsection, Âlocal governmentÂ means a city, county, other local governmental subdivision or a regional air quality control authority established under ORS 468A.105. [Formerly 468.355]

TAX CREDIT FOR EMISSION PREVENTION

Â Â Â Â Â  468A.095 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is desirable to determine whether a tax credit program that encourages businesses to utilize technologies and processes that prevent the creation of pollutants should be offered.

Â Â Â Â Â  (2) Based upon projections by the Department of Environmental Quality, a four-year pilot program should provide a sufficient period of time to determine the desirability of the tax credit without resorting to a program extension. [1995 c.746 Â§29]

Â Â Â Â Â  Note: 468A.095 to 468A.098 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.096 Application for certification; eligible production technologies or processes; fees. (1) Any person may apply for certification under ORS 468A.098 of the cost of production technologies or processes installed at a business location within this state and producing emission levels and types not subject to regulation under 42 U.S.C. 7412 if:

Â Â Â Â Â  (a) The technologies or processes are installed in replacement of technologies or processes that produce emission levels and types that are subject to or are installed in lieu of systems that would produce emission levels and types subject to regulation under:

Â Â Â Â Â  (A) 40 C.F.R. 63.320 to 63.325 (national perchloroethylene air emission standards for dry cleaning facilities);

Â Â Â Â Â  (B) 40 C.F.R. 63.340 to 63.347 (national emission standards for chromium emissions from hard and decorative chromium anodizing tanks); or

Â Â Â Â Â  (C) 40 C.F.R. 63.460 to 63.469 (national emission standards for halogenated solvent cleaning);

Â Â Â Â Â  (b) The technologies or processes are installed on or after January 1, 1996, and on or before December 31, 1999; and

Â Â Â Â Â  (c) The cost of the technologies and processes does not qualify for certification under ORS 468.165 and 468.170. Subject to any applicable limits on credit amounts, the granting of certification of a pollution control facility under ORS 468.165 and 468.170 shall not prevent an application under this section for the cost of technologies and processes not included in the pollution control facility.

Â Â Â Â Â  (2) The application shall be made in writing in a form prescribed by the Department of Environmental Quality and shall contain information on the actual cost of the technologies or processes for which a certificate is sought and a statement explaining how the technologies or processes used will prevent or eliminate emissions regulated under 40 C.F.R. 63.320 to 63.325, 63.340 to 63.347 or 63.460 to 63.469.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality may require any further information that the director considers necessary before a certificate is issued.

Â Â Â Â Â  (4) The application shall be accompanied by a fee established under subsection (5) of this section. The fee may be refunded if the application for certification is rejected.

Â Â Â Â Â  (5) By rule and after hearing, the Environmental Quality Commission may adopt a schedule of reasonable fees that the department may require of applicants for certificates issued under this section. Before the adoption or revision of the fees, the commission shall estimate the total cost of the program to the department. The fees shall be based on the anticipated cost of filing, investigating, granting and rejecting the applications and shall be designed not to exceed the total cost estimated by the commission. Any excess fees shall be held by the department and shall be used by the commission to reduce any future fee increases. The fees may vary according to the complexity of the technology or process. The fees shall not be considered by the commission as part of the cost to be certified.

Â Â Â Â Â  (6) The application shall be submitted within one year of installation of the technologies or processes. Failure to file a timely application shall make the cost of a technology or process ineligible for certification. An application shall not be considered filed until it is complete and ready for processing. The commission may grant an extension of time, not exceeding one year, to file an application when circumstances beyond the control of the applicant would make a timely filing unreasonable. [1995 c.746 Â§30; 1999 c.21 Â§77]

Â Â Â Â Â  Note: See note under 468A.095.

Â Â Â Â Â  468A.098 Certification; rejection of application. (1) The Environmental Quality Commission shall act on an application for certification before the 120th day after the filing of the application under ORS 468A.096. The action of the commission shall include certification of the actual cost of the technologies or processes resulting in the elimination of emissions regulated under 40 C.F.R. 63.320 to 63.325, 63.340 to 63.347 or 63.460 to 63.469. The actual cost certified shall not exceed the taxpayerÂs own cash investment in the technologies or processes. The amount of the actual cost certified for all technologies or processes installed in any taxable year at a single business location shall not exceed $75,000.

Â Â Â Â Â  (2) If the commission rejects an application for certification, or certifies a lesser actual cost of the technologies or processes than was claimed in the application for certification, the commission shall cause written notice of its action, and a concise statement of the findings and reasons therefor, to be sent by registered or certified mail to the applicant before the 120th day after the filing of the application.

Â Â Â Â Â  (3) If the application is rejected for any reason other than achievement of the program limitation imposed under subsection (7) of this section, including the information furnished by the applicant as to the cost of the technologies or processes, or if the applicant is dissatisfied with the certification of technology or process actual cost, the applicant may appeal the rejection as provided in ORS 468.110. The rejection of the certification is final and conclusive on all parties unless the applicant takes an appeal therefrom as provided in ORS 468.110 before the 30th day after notice was mailed by the commission.

Â Â Â Â Â  (4)(a) The commission shall certify the cost of technologies or processes for which an application has been made under ORS 468A.096, if the commission finds that the technologies or processes:

Â Â Â Â Â  (A) Were installed in accordance with the requirements of ORS 468A.096 (1); and

Â Â Â Â Â  (B) Further the intents and purposes of 40 C.F.R. 63.320 to 63.325, 63.340 to 63.347 or 63.460 to 63.469.

Â Â Â Â Â  (b) No determination of the actual cost of the technologies or processes to be certified shall be made until receipt of the application.

Â Â Â Â Â  (c) The commission may certify the cost of more than one technology or process at a location under one certificate. A certificate under this section is effective for purposes of tax relief in accordance with ORS 315.311 if the technologies or processes were installed on or after January 1, 1996, and on or before December 31, 1999.

Â Â Â Â Â  (5) If the person receiving the certificate is a partnership, each partner shall be entitled to take tax credit relief beginning with the tax year following the tax year of certification as provided in ORS 315.311, based on that partnerÂs pro rata share of the certified cost of the technology or process as determined by the partnerÂs pro rata share of the business that installed the technology or process.

Â Â Â Â Â  (6) Certification under this section shall be granted for a period of five consecutive years beginning with the tax year of the person in which the technology or process is certified under this section.

Â Â Â Â Â  (7) The total actual cost certified for all projects completed on or after January 1, 1996, and on or before December 31, 1999, shall not exceed $5,200,000. [1995 c.746 Â§31; 1999 c.59 Â§139]

Â Â Â Â Â  Note: See note under 468A.095.

REGIONAL AIR QUALITY CONTROL AUTHORITIES

Â Â Â Â Â  468A.100 Definitions for ORS 468A.100 to 468A.180. As used in ORS 468A.010 and 468A.100 to 468A.180, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoard of directorsÂ means the board of directors of a regional air quality control authority.

Â Â Â Â Â  (2) ÂGoverning bodyÂ means the county court or city legislative body.

Â Â Â Â Â  (3) ÂParticipating cityÂ or Âparticipating countyÂ means a city or county or part of a county, or combination thereof, meeting the population requirements of ORS 468A.105 or having had such requirements waived under ORS 468A.110 that has joined with other eligible cities or counties or parts of counties to form a regional air quality control authority.

Â Â Â Â Â  (4) ÂRegional authorityÂ means a regional air quality control authority established under the provisions of ORS 468A.105. [Formerly 449.850 and then 468.500]

Â Â Â Â Â  468A.105 Formation of regional air quality control authorities. (1) Notwithstanding the provisions of any law or charter to the contrary, a regional air quality control authority may be formed of contiguous territory having a population of at least 130,000 and consisting of two or more counties or parts of counties, two or more cities, or any combination thereof, or any county and a city or cities within the county.

Â Â Â Â Â  (2) A regional authority shall be formed in the following manner:

Â Â Â Â Â  (a) The cities and counties proposing to form a regional authority shall adopt ordinances or resolutions specifying the name of the proposed regional authority and setting forth the participating cities and counties, the principal places of business and the boundaries of the proposed regional authority; and

Â Â Â Â Â  (b) A certified copy of the ordinances or resolutions adopted by each city or county shall be filed with the Secretary of State and with the Director of the Department of Environmental Quality; and

Â Â Â Â Â  (c) The Environmental Quality Commission shall order the regional authority formed if it finds that the participating governments plan adequate financing and the boundaries of the proposed region encompass territory reasonably included within a regional authority for purposes of air quality control.

Â Â Â Â Â  (3) From and after the date of issuance of the order of the commission, the regional authority shall exercise its functions. [Formerly 449.855 and then 468.505]

Â Â Â Â Â  468A.110 Waiver of population requirements. The Environmental Quality Commission may waive the population requirement of ORS 468A.105 whenever it is satisfied that adequate financing is planned by the participating governments and that the boundaries of the proposed region encompass territory reasonably included within a regional authority for purposes of air quality control. [Formerly 449.857 and then 468.510]

Â Â Â Â Â  468A.115 Nature of authority. A regional air quality control authority is a body corporate, having perpetual succession and may:

Â Â Â Â Â  (1) Sue and be sued.

Â Â Â Â Â  (2) Adopt a seal.

Â Â Â Â Â  (3) Acquire and hold real and other property necessary or incident to the exercise of its functions and sell or otherwise dispose of such property. [Formerly 449.870 and then 468.515]

Â Â Â Â Â  468A.120 Board of directors; term. (1) The board of directors of a regional air quality control authority shall consist of not fewer than five nor more than nine members, designated as follows:

Â Â Â Â Â  (a) One member of the governing body of each participating county, to be designated by the governing body of the county.

Â Â Â Â Â  (b) One member of the governing body of each participating city of 25,000 or more population located within a participating county.

Â Â Â Â Â  (c) Where regional air pollution authorities cover only one county, one additional member for each 35,000 population over 25,000 in a participating city, not to exceed three members from the city, to be designated by the governing body of the city. Any additional member designated under this paragraph may be either a member of the governing body or a resident of the participating city.

Â Â Â Â Â  (d) One member of the governing body of a participating city of less than 25,000 population, to be designated jointly by the governing bodies of participating cities, each with less than 25,000 population, located in a participating county, but the combined population of such cities must be at least 5,500.

Â Â Â Â Â  (e) One or more additional members, if the board would otherwise consist of an even number of members, or less than the minimum number required by subsection (1) of this section, to be selected by members designated under paragraphs (a) to (d) of this subsection, such member or members also to be a member of the governing body or a resident of a participating city or county.

Â Â Â Â Â  (2) A member designated under subsection (1)(a) to (d) of this section who is a member of a governing body shall hold office at the pleasure of the governing body by which the member was designated. A member designated under subsection (1)(c) of this section who is a resident of a participating city shall serve for a term established by the appointing governing body, not to exceed four years. Any member designated under subsection (1)(e) of this section shall serve for a term of two years.

Â Â Â Â Â  (3) The term of any member shall terminate at any time:

Â Â Â Â Â  (a) When the member is no longer a member of the governing body of the city or county by which the member was designated;

Â Â Â Â Â  (b) If appointed under subsection (1)(c) or (d) of this section, when the member is no longer a member of the governing body of a participating city;

Â Â Â Â Â  (c) If designated under subsection (1)(e) of this section, when the member is no longer a member of the governing body of a participating city or county; or

Â Â Â Â Â  (d) If the member is appointed as a resident under subsection (1)(c) or (e) of this section, when the member is no longer a resident of the participating city or county by which the member was designated. [Formerly 449.865 and then 468.520]

Â Â Â Â Â  468A.125 Board where population requirement waived. ORS 468A.120 applies to the designation of the members of the board of directors of a regional air quality control authority formed under a waiver authorized by ORS 468A.110. However, there shall be no maximum number of members and, in lieu of the members designated as provided in ORS 468A.120 (1)(b) to (d), members representing cities within the region shall be designated as follows:

Â Â Â Â Â  (1) One member of the governing body of each participating city having a population of 2,000 or more and located within a participating county, not to exceed five members. If the number of such cities exceeds five, the governing bodies of the cities described by this subsection shall jointly select five members from the governing bodies of such cities.

Â Â Â Â Â  (2) One member of the governing body of a participating city of less than 2,000 population, to be designated jointly by the governing bodies of participating cities, each having a population of less than 2,000. [Formerly 449.867 and then 468.525]

Â Â Â Â Â  468A.130 Advisory committee; duties; members; term; chairperson; meetings. (1) The board of directors of the regional authority shall appoint an advisory committee which shall advise the board in matters pertaining to the region and particularly on methods and procedures for the protection of public health and welfare and of property from the adverse effects of air pollution.

Â Â Â Â Â  (2) The advisory committee shall consist of at least seven members appointed for a term of three years with at least one representative from each of the following interests within the region:

Â Â Â Â Â  (a) Public health agencies;

Â Â Â Â Â  (b) Agriculture;

Â Â Â Â Â  (c) Industry;

Â Â Â Â Â  (d) Community planning;

Â Â Â Â Â  (e) Fire suppression agencies; and

Â Â Â Â Â  (f) The general public.

Â Â Â Â Â  (3) The advisory committee shall select a chairperson and vice chairperson and such other officers as it considers necessary. Members shall serve without compensation, but may be allowed actual and necessary expenses incurred in the discharge of their duties. The committee shall meet as frequently as it or the board of directors considers necessary.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (2) of this section, the board of directors of the regional authority shall adopt by rule a method for establishing the initial terms of office of advisory committee members so that the terms of office do not all expire on the same date. [Formerly 468.530]

Â Â Â Â Â  468A.135 Function of authority; rules. (1) When authorized to do so by the Environmental Quality Commission, a regional authority formed under ORS 468A.105 shall exercise the functions relating to air pollution control vested in the commission and the Department of Environmental Quality by ORS 468.020, 468.035, 468.065, 468.070, 468.090, 468.095, 468.120, 468.140, 468A.025, 468A.040, 468A.050, 468A.055, 468A.065, 468A.070 and 468A.700 to 468A.755 insofar as such functions are applicable to the conditions and situations of the territory within the regional authority. The regional authority shall carry out these functions in the manner provided for the commission and the department to carry out the same functions. Such functions may be exercised over both incorporated and unincorporated areas within the territory of the regional authority, regardless of whether the governing body of a city within the territory of the region is participating in the regional authority.

Â Â Â Â Â  (2) No regional authority is authorized to establish or alter areas or to adopt any rule or standard that is less strict than any rule or standard of the commission. The regional authority must submit to the commission for its approval all air quality standards adopted by the regional authority prior to enforcing any such standards.

Â Â Â Â Â  (3) Subject to ORS 468A.140, 468A.145 and 468A.165, when a regional authority is exercising functions under subsection (1) of this section, the commission and the department shall not exercise the same functions in the same territory. The regional authorityÂs jurisdiction shall be exclusive. The regional authority shall enforce rules and standards of the commission as required to do so by the commission.

Â Â Â Â Â  (4) The commission and the regional authorities may regulate, limit, control or prohibit by rule all air contamination sources not otherwise exempt within their respective jurisdictions. However, field burning and forestland burning shall be regulated by the commission and fire permit agencies as provided in ORS 468A.555 to 468A.620 and 468A.992, 476.380, 477.505 to 477.562 and 478.960. [Formerly 468.535; 1993 c.420 Â§1]

Â Â Â Â Â  468A.140 Assumption, retention and transfer of control over classes of air contamination sources. (1) The Environmental Quality Commission may assume and retain control over any class of air contamination source if it finds that such control is beyond the reasonable capabilities of the regional authorities because of the complexity or magnitude of the source.

Â Â Â Â Â  (2) If the commission does assume or retain control over any class of air contamination source under subsection (1) of this section, a regional authority may petition for the restoration or transfer of such control. If the commission finds that the reason for its assumption or retention is no longer valid, it may restore or transfer control over the class of air contaminants to the regional authority. [Formerly 449.910 and then 468.540]

Â Â Â Â Â  468A.145 Contract for commission to retain authority under ORS 468A.135. A regional authority may contract with the Environmental Quality Commission for the commission to retain all or part of the authority that would otherwise be granted to the regional authority under ORS 468A.135, subject to terms of the contract. [Formerly 449.863 and then 468.545]

Â Â Â Â Â  468A.150 Conduct of public hearings; entry of orders. (1) All public hearings other than those held prior to adoption of rules or standards shall be held by the board of directors or before any member or members of the board of directors or a hearing officer, as the board of directors may designate. Such hearings shall be conducted in the manner prescribed in ORS chapter 183.

Â Â Â Â Â  (2) If a majority of the board of directors has conducted the hearing, it shall enter its order within 60 days after the conclusion of the hearing. If the hearing is conducted by a hearing officer, or by a member or members constituting less than a majority of the board, the final decision shall be made and entered by the board within 60 days after conclusion of the hearing if no exceptions are filed, or within 60 days after final arguments on written exceptions to a proposed decision are heard. [Formerly 449.890 and then 468.550]

Â Â Â Â Â  468A.155 Rules authorizing regional permit programs. (1) The Environmental Quality Commission by rule may authorize regional authorities to issue permits for air contamination sources within their areas of jurisdiction.

Â Â Â Â Â  (2) Permit programs established by regional authorities pursuant to subsection (1) of this section shall:

Â Â Â Â Â  (a) Conform to the requirements of ORS 468.065, 468A.040, 468A.045 and 468A.300 to 468A.320;

Â Â Â Â Â  (b) Be subject to review and approval by the commission; and

Â Â Â Â Â  (c) If the permit program is a Title V program, include a provision to transfer a portion of the permit fees imposed for the program to the Department of Environmental Quality, sufficient to pay the expenses of the department incurred in including the regional program in the state program and for the departmentÂs oversight of the regional program. [Formerly 449.883 and then 468.555; 1993 c.790 Â§5]

Â Â Â Â Â  468A.160 Expansion or dissolution of authority. (1) The territory of a regional authority may be expanded in the manner provided for forming regions by inclusion of an additional contiguous county or city if:

Â Â Â Â Â  (a) All of the governing bodies of the participating counties and cities adopt ordinances or resolutions authorizing the inclusion of the additional territory; and

Â Â Â Â Â  (b) The governing body of the proposed county or city adopts such ordinance or resolution as would be required to form a regional authority; and

Â Â Â Â Â  (c) The Environmental Quality Commission approves the expansion.

Â Â Â Â Â  (2) Any regional authority may be dissolved by written consent of the governing bodies of all participating counties and cities. Upon dissolution, any assets remaining after payment of all debts shall be divided among the participating counties and cities in direct proportion to the total amount contributed by each. However, all rules, standards and orders of the regional authority shall continue in effect until superseded by action of the commission. [Formerly 449.900 and then 468.560]

Â Â Â Â Â  468A.165 Compliance with state standards required; hearing; notice. (1) The Environmental Quality Commission may require that necessary corrective measures be undertaken within a reasonable time if, after hearing, it finds that:

Â Â Â Â Â  (a) A regional authority has failed to establish an adequate air quality control program within a reasonable time after its formation; or

Â Â Â Â Â  (b) An air quality control program in force in the territory of a regional authority is being administered in a manner inconsistent with the requirements of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) Notice of the hearing required under subsection (1) of this section shall be sent to the regional authority not less than 30 days prior to the hearing.

Â Â Â Â Â  (3) If the regional authority fails to take the necessary corrective measures within the time required, the commission shall undertake a program of administration and enforcement of the air quality control program in the territory of the regional authority. The program instituted by the commission shall supersede all rules, standards and orders of the regional authority.

Â Â Â Â Â  (4) If, in the judgment of the commission, a regional authority is able to requalify to exercise the functions authorized in ORS 468A.135, the commission shall restore those functions to the regional authority and shall not exercise the same functions in the territory of the regional authority. [Formerly 449.905 and then 468.565]

Â Â Â Â Â  468A.170 Payment of costs of services to authority by state. Any consultation and services provided to regional authorities or local air quality control programs by the Environmental Quality Commission may be paid for either from funds appropriated to the commission or under agreements between the parties on a reimbursable basis. [Formerly 449.915 and then 468.570]

Â Â Â Â Â  468A.175 State aid. (1) Subject to the availability of funds therefor:

Â Â Â Â Â  (a) Any air quality control program conforming to the rules of the Environmental Quality Commission and operated by not more than one unit of local government shall be eligible for state aid in an amount not to exceed 30 percent of the locally funded annual operating cost thereof, not including any federal funds to which the program may be entitled.

Â Â Â Â Â  (b) Any air quality control program exercising functions operated by a regional authority shall be eligible for state aid in an amount not to exceed 50 percent of the locally funded annual operating cost thereof, not including any federal funds to which the program may be entitled.

Â Â Â Â Â  (2) Applications for state funds shall be made to the commission and funds shall be made available under subsection (1) of this section according to the determination of the commission. In making its determination, the commission shall consider:

Â Â Â Â Â  (a) The adequacy and effectiveness of the air quality control program.

Â Â Â Â Â  (b) The geographic and demographic factors in the territory under the program.

Â Â Â Â Â  (c) The particular problems of the territory under the program.

Â Â Â Â Â  (3) In order to qualify for any state aid and subject to the availability of funds therefor, the local government or the regional authority must submit all applications for federal financial assistance to the commission before submitting them to the federal government.

Â Â Â Â Â  (4) When certified by the commission, claims for state aid shall be presented for payment in the manner that other claims against the state are paid. [Formerly 449.920 and then 468.575]

Â Â Â Â Â  468A.180 Payment of certain court costs not required. A regional authority shall not be required to pay any filing, service or other fees or furnish any bond or undertaking upon appeal or otherwise in any action or proceedings in any court in this state in which it is a party or interested. [Formerly 449.923 and then 468.580]

FEDERAL OPERATING PERMIT PROGRAM

Â Â Â Â Â  468A.300 Definitions for federal operating permit program. As used in ORS 468.065, 468A.040, 468A.300 to 468A.330, 468A.415, 468A.420 and 468A.485 to 468A.515:

Â Â Â Â Â  (1) ÂAdministratorÂ means the administrator of the United States Environmental Protection Agency.

Â Â Â Â Â  (2) ÂClean Air ActÂ means P.L. 88-206 as amended.

Â Â Â Â Â  (3) ÂFederal operating permit programÂ means the program established by the Environmental Quality Commission and the Department of Environmental Quality pursuant to ORS 468A.310.

Â Â Â Â Â  (4) ÂMajor sourceÂ has the meaning given in section 501(2) of the Clean Air Act.

Â Â Â Â Â  (5) ÂTitle VÂ means Title V of the Clean Air Act. [1991 c.752 Â§3]

Â Â Â Â Â  468A.305 Purpose. The Legislative Assembly declares the purpose of ORS 184.730, 184.733, 468.065, 468A.020, 468A.040, 468A.045, 468A.155, 468A.300 to 468A.330, 468A.415, 468A.420 and 468A.475 to 468A.520 is to:

Â Â Â Â Â  (1) Insure that the state meets its minimum obligations under the Clean Air Act Amendments of 1990.

Â Â Â Â Â  (2) Avoid direct regulation of industrial sources of air pollution through a federal government administered permit program.

Â Â Â Â Â  (3) Prevent imposition of Clean Air Act sanctions which would impound federal highway funds appropriated for the state and increase emission offset requirements for new and expanding major industrial sources of air pollution.

Â Â Â Â Â  (4) Provide adequate resources to fully cover the costs of the Department of Environmental Quality to develop and administer an approvable federal operating permit program in accordance with the Clean Air Act, including costs of permitting, compliance, rule development, emission inventorying, monitoring and modeling and related activities. [1991 c.752 Â§2]

Â Â Â Â Â  468A.310 Federal operating permit program approval; rules; content of plan. (1) The Department of Environmental Quality shall prepare and submit to the Administrator of the United States Environmental Protection Agency for approval a federal operating permit program as required to implement Title V. The Environmental Quality Commission and the department may seek interim or partial approval if appropriate.

Â Â Â Â Â  (2) The commission shall adopt rules to implement the federal operating permit program.

Â Â Â Â Â  (3) To the maximum extent possible, consistent with subsection (2) of this section, and within budgetary constraints, rules adopted by the commission under subsection (2) of this section shall include:

Â Â Â Â Â  (a) Streamlined procedures for expeditious review of permit actions in accordance with section 502(b)(6) of the Clean Air Act;

Â Â Â Â Â  (b) Assurances against unreasonable delays in accordance with section 502(b)(7) of the Clean Air Act;

Â Â Â Â Â  (c) In accordance with section 502(b)(10) of the Clean Air Act, provisions to allow changes within a permitted facility without requiring permit revisions;

Â Â Â Â Â  (d) In accordance with section 503(d) of the Clean Air Act, protection for sources that file complete and timely permit applications;

Â Â Â Â Â  (e) Provisions that deem compliance with a permit to be in compliance with other applicable provisions of the Clean Air Act in accordance with section 504(f) of the Clean Air Act;

Â Â Â Â Â  (f) In accordance with section 112(i)(5) of the Clean Air Act, a deferral for early reductions of the requirement to meet standards promulgated under section 112(d) of the Clean Air Act;

Â Â Â Â Â  (g) In accordance with section 504(b) of the Clean Air Act, provisions for alternatives to continuous emissions monitoring that provide sufficiently reliable and timely information; and

Â Â Â Â Â  (h) Notice and opportunity for public comment as required by the Clean Air Act and for objection by the administrator under section 505(b) of the Clean Air Act. If the administrator objects to a proposed permit, the department shall:

Â Â Â Â Â  (A) Revise the permit to meet the objection within 90 days after the date of the objection; or

Â Â Â Â Â  (B) Determine not to issue the permit.

Â Â Â Â Â  (4) In any discretionary rulemaking necessary to implement the federal operating permit program, the commission shall consider and make publicly available a brief written statement of the commissionÂs judgment regarding:

Â Â Â Â Â  (a) The need for the action and a reasonable range of alternatives that would satisfy the need;

Â Â Â Â Â  (b) The environmental benefit that will be achieved, taking into consideration all environmental media, including energy consumption;

Â Â Â Â Â  (c) The estimated cost of the rule; and

Â Â Â Â Â  (d) Other sources of the air contaminants addressed in the rule and whether regulation of the other sources is possible or desirable. [1991 c.752 Â§Â§4,22]

Â Â Â Â Â  468A.315 Emission fees for major sources; basis of fee; rules. (1)(a) Beginning one year after the date of submittal of the federal operating permit program to the Administrator of the United States Environmental Protection Agency, the fee schedule required under ORS 468.065 (2) for a source subject to the federal operating permit program shall be based on a schedule established by rule by the Environmental Quality Commission in accordance with this section. Except for the additional fee under subsection (2)(f) of this section, this fee schedule shall be in lieu of any other fee for a permit issued under ORS 468A.040, 468A.045 or 468A.155. The fee schedule shall cover all reasonable direct and indirect costs of implementing the federal operating permit program and shall consist of:

Â Â Â Â Â  (A) An emission fee of $25 per ton of regulated pollutant emitted during the prior calendar year as determined under subsection (2) of this section.

Â Â Â Â Â  (B) Fees for the following specific elements of the federal operating permit program:

Â Â Â Â Â  (i) Reviewing and acting upon applications for modifications to federal operating permits.

Â Â Â Â Â  (ii) Any activity related to permits required under ORS 468A.040 other than the federal operating permit program.

Â Â Â Â Â  (iii) Department of Environmental Quality activities for sources not subject to the federal operating permit program.

Â Â Â Â Â  (iv) Department review of ambient monitoring networks installed by a source.

Â Â Â Â Â  (v) Other distinct department activities created by a source or a group of sources if the Environmental Quality Commission finds that the activities are unique and specific and that additional rulemaking is necessary and will impose costs upon the department that are not otherwise covered by federal operating permit program fees.

Â Â Â Â Â  (C) A base fee for a source subject to the federal operating permit program. This base fee shall be no more than $2,500, subject to increases as set forth in subparagraph (D) of this paragraph.

Â Â Â Â Â  (D) An annual increase by the percentage, if any, by which the Consumer Price Index exceeds the Consumer Price Index for the calendar year 1989 if the commission determines by rule that the increased fee is necessary to cover all reasonable direct and indirect costs of implementing the federal operating permit program.

Â Â Â Â Â  (b) If the administrator grants interim or partial approval of the federal operating permit program and the commission determines the interim or partial approval results in a reduction in the reasonable direct and indirect costs of developing and administering the program to less than the level supported by the fee, the commission shall reduce the emission fee established by this section commensurate with the reduction in the departmentÂs responsibilities under Title V of the Clean Air Act. The reduced fee shall apply until the commission determines that the cause for the interim or partial approval has been eliminated.

Â Â Â Â Â  (2)(a) The fee on emissions of regulated pollutants required under this section shall be based on the amount of each regulated pollutant emitted during the prior calendar year as documented by information provided by the source in accordance with criteria adopted by the commission or, if the source elects to pay the fee based on permitted emissions, the fee shall be based on the emission limit for the plant site of the major source.

Â Â Â Â Â  (b) If the fee on PM10 emissions is based on the plant site emission limit for a source that does not have a plant site emission limit for PM10, the department may assess the fee on the plant site emission limit for total suspended particulates in lieu of PM10.

Â Â Â Â Â  (c) The fee required by this section shall not apply to any emissions of any regulated pollutant or total suspended particulates, whether permitted or documented, in excess of 4,000 tons per year of that pollutant. There shall be no revision of a major sourceÂs plant site emission limit due solely to payment of the fee on the basis of documented emissions.

Â Â Â Â Â  (d) The commission shall establish by rule criteria for the acceptability and verifiability of information related to emissions as documented, including but not limited to the use of:

Â Â Â Â Â  (A) Emission monitoring;

Â Â Â Â Â  (B) Material balances;

Â Â Â Â Â  (C) Emission factors;

Â Â Â Â Â  (D) Fuel use;

Â Â Â Â Â  (E) Production data; or

Â Â Â Â Â  (F) Other calculations.

Â Â Â Â Â  (e) The department shall accept reasonably accurate information that complies with the criteria established by the commission as documentation of emissions.

Â Â Â Â Â  (f) The rules adopted under this section shall require an additional fee for failure to pay, substantial underpayment or late payment of emission fees.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂRegulated pollutantÂ has the meaning given in section 502(b) of the Clean Air Act; and

Â Â Â Â Â  (b) ÂConsumer Price IndexÂ has the meaning given in section 502(b) of the Clean Air Act. [1991 c.752 Â§Â§5,25; 1993 c.790 Â§Â§6,7]

Â Â Â Â Â  468A.320 Accountability for costs of program. The Department of Environmental Quality shall establish a method to account for the costs of the federal operating permit program. The method shall, at a minimum, account for costs incurred for each element of the program as described in section 502(b)(3)(A)(i) through (vi) of the Clean Air Act. In accounting for the costs of the federal operating permit program the department shall include a commensurate amount of the costs for any other permit issued under ORS 468A.040, 468A.045 or 468A.155 to the extent that those costs are considered to be part of the federal operating permit program by the Director of the Department of Environmental Quality. [1991 c.752 Â§6; 1993 c.790 Â§8]

Â Â Â Â Â  468A.325 Priority of department work schedule. (1) Nothing in ORS 468A.040, 468A.300 to 468A.320 or this section shall require the Environmental Quality Commission or Department of Environmental Quality to make less stringent any existing element of the stateÂs air pollution control program.

Â Â Â Â Â  (2) To the maximum extent possible under federal laws and regulations and within budgetary constraints, the department shall prioritize its permitting work schedule to address all of the following:

Â Â Â Â Â  (a) Sources required to have permits under the federal operating permit program;

Â Â Â Â Â  (b) Other sources over which the department has been granted authority for control of the emission of air contaminants that:

Â Â Â Â Â  (A) Are either within nonattainment areas or within attainment areas projected by the department to exceed air standards within five years, and which substantially contribute to or cause the nonattainment or projected nonattainment of air quality standards; or

Â Â Â Â Â  (B) May individually be causing exceedances of air quality standards;

Â Â Â Â Â  (c) Applications for construction or modification; and

Â Â Â Â Â  (d) Sources that request a federally enforceable permit from the department regardless of whether such a permit would be required under the federal operating permit program. Within budgetary constraints, the department shall cooperate with sources seeking a federally enforceable permit. [1991 c.752 Â§8]

Â Â Â Â Â  468A.330 Small Business Stationary Source Technical and Environmental Compliance Assistance Program. (1) Because of the extraordinary effect that the federal operating permit program may have on small business, there is hereby established within the Department of Environmental Quality a Small Business Stationary Source Technical and Environmental Compliance Assistance Program in accordance with section 507 of the Clean Air Act. This program shall include each element specified in section 507(a) of the Clean Air Act.

Â Â Â Â Â  (2) A Compliance Advisory Panel is established to:

Â Â Â Â Â  (a) Advise the department on the effectiveness of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program;

Â Â Â Â Â  (b) Report to the Administrator of the United States Environmental Protection Agency as required by federal law;

Â Â Â Â Â  (c) Review the information to be issued by the program for small businesses to assure the information is understandable by a layperson; and

Â Â Â Â Â  (d) Perform any other function required by the Clean Air Act.

Â Â Â Â Â  (3) The Compliance Advisory Panel shall consist of not less than seven members:

Â Â Â Â Â  (a) Two members appointed by the Governor, who are not owners, or representatives of owners, of small business stationary sources, to represent the general public;

Â Â Â Â Â  (b) Four members who are owners, or who represent owners, of small business stationary sources as follows:

Â Â Â Â Â  (A) One member appointed by the President of the Senate;

Â Â Â Â Â  (B) One member appointed by the Speaker of the House;

Â Â Â Â Â  (C) One member appointed by the Senate Minority Leader; and

Â Â Â Â Â  (D) One member appointed by the House Minority Leader; and

Â Â Â Â Â  (c) One member appointed by the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4)(a) On-site technical assistance for the development and implementation of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program shall not result in inspections or enforcement actions, except that the department may initiate compliance and enforcement actions immediately if, during onsite technical assistance, there is reasonable cause to believe a clear and immediate danger to the public health and safety or to the environment exists.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂClearÂ means plain, evident, free from doubt.

Â Â Â Â Â  (B) ÂImmediate dangerÂ means a situation in which there is substantial likelihood that serious harm may be experienced within the time frame necessary for the department to pursue an enforcement action. [1991 c.752 Â§12]

MOTOR VEHICLE POLLUTION CONTROL

Â Â Â Â Â  468A.350 Definitions for ORS 468A.350 to 468A.400. As used in ORS 468A.350 to 468A.400:

Â Â Â Â Â  (1) ÂCertified systemÂ means a motor vehicle pollution control system for which a certificate of approval has been issued under ORS 468A.365 (3).

Â Â Â Â Â  (2) ÂFactory-installed systemÂ means a motor vehicle pollution control system installed by the manufacturer which meets criteria for emission of pollutants in effect under federal laws and regulations applicable on September 9, 1971, or which meets criteria adopted pursuant to ORS 468A.365 (1), whichever criteria are stricter.

Â Â Â Â Â  (3) ÂMotor vehicleÂ includes any self-propelled vehicle used for transporting persons or commodities on public roads and highways, but does not include a vehicle of special interest as that term is defined in ORS 801.605, if the vehicle is maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) ÂMotor vehicle pollution control systemÂ means equipment designed for installation on a motor vehicle for the purpose of reducing the pollutants emitted from the vehicle, or a system or engine adjustment or modification which causes a reduction of pollutants emitted from the vehicle. [Formerly 468.360]

Â Â Â Â Â  468A.355 Legislative findings. For purposes of ORS 468A.350 to 468A.400, the Legislative Assembly finds:

Â Â Â Â Â  (1) That the emission of pollutants from motor vehicles is a significant cause of air pollution in many portions of this state.

Â Â Â Â Â  (2) That the control and elimination of such pollutants are of prime importance for the protection and preservation of the public health, safety and well-being and for the prevention of irritation to the senses, interference with visibility, and damage to vegetation and property.

Â Â Â Â Â  (3) That the state has a responsibility to establish procedures for compliance with standards which control or eliminate such pollutants.

Â Â Â Â Â  (4) That the Oregon goal for pure air quality is the achievement of an atmosphere with no detectable adverse effect from motor vehicle air pollution on health, safety, welfare and the quality of life and property. [Formerly 449.951 and then 468.365]

Â Â Â Â Â  468A.360 Motor vehicle emission and noise standards; copy to Department of Transportation. (1) After public hearing and in accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt motor vehicle emission standards. For the purposes of this section, the commission may include, as a part of such standards, any standards for the control of noise emissions adopted pursuant to ORS 467.030.

Â Â Â Â Â  (2) The commission shall furnish a copy of standards adopted pursuant to this section to the Department of Transportation and shall publish notice of the standards in a manner reasonably calculated to notify affected members of the public. [Formerly 468.370]

Â Â Â Â Â  468A.363 Purpose of ORS 468A.363, 468A.365, 468A.400 and 815.300. The Legislative Assembly declares the purpose of ORS 468A.363, 468A.365, 468A.400 and 815.300 is to:

Â Â Â Â Â  (1) Insure that the health of citizens in the Portland area is not threatened by recurring air pollution conditions.

Â Â Â Â Â  (2) Provide necessary authority to the Environmental Quality Commission to implement one of the critical elements of the air quality maintenance strategy for the Portland area related to improvements in the motor vehicle inspection program.

Â Â Â Â Â  (3) Insure that the Department of Environmental Quality is able to submit an approvable air quality maintenance plan for the Portland area through the year 2006 to the Environmental Protection Agency as soon as possible so that area can again be designated as an attainment area and impediments to industrial growth imposed in the Clean Air Act can be removed.

Â Â Â Â Â  (4) Direct the Environmental Quality Commission to use existing authority to incorporate the following programs for emission reduction credits into the air quality maintenance plan for the Portland area:

Â Â Â Â Â  (a) California or United States Environmental Protection Agency emission standards for new lawn and garden equipment sold in the Portland area.

Â Â Â Â Â  (b) Transportation-efficient land use requirements of the transportation planning rule adopted by the Land Conservation and Development Commission.

Â Â Â Â Â  (c) Improvements in the vehicle inspection program as authorized in ORS 468A.350 to 468A.400, including emission reduction from on-road vehicles resulting from enhanced testing, elimination of exemptions for 1974 and later model year vehicles, and expansion of inspection program boundaries.

Â Â Â Â Â  (d) An employer trip reduction program that provides an emission reduction from on-road vehicles.

Â Â Â Â Â  (e) A parking ratio program that limits the construction of new parking spaces for employment, retail and commercial locations.

Â Â Â Â Â  (f) Emission reductions resulting from any new federal motor vehicle fuel tax.

Â Â Â Â Â  (g) State and federal alternative fuel vehicles fleet programs that result in emission reductions.

Â Â Â Â Â  (h) Installation of maximum achievable control technology by major sources of hazardous air pollutants as required by the federal Clean Air Act, as amended, resulting in emission reductions.

Â Â Â Â Â  (i) As a safety margin, or as a substitute in whole or in part for other elements of the plan, emission reductions resulting from any new state gasoline tax or for any new vehicle registration fee that allows use of revenue for air quality improvement purposes. [1993 c.791 Â§2]

Â Â Â Â Â  Note: 468A.363 was added to and made a part of 468A.350 to 468A.400 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.365 Certification of motor vehicle pollution control systems and inspection of motor vehicles; rules. The Environmental Quality Commission shall:

Â Â Â Â Â  (1) Determine and adopt by rule criteria for certification of motor vehicle pollution control systems. In determining the criteria the commission shall consider the following:

Â Â Â Â Â  (a) The experience of any other state or the federal government;

Â Â Â Â Â  (b) The cost of the system and of its installation;

Â Â Â Â Â  (c) The durability of the system;

Â Â Â Â Â  (d) The ease of determining whether the system, when installed on a motor vehicle, is functioning properly; and

Â Â Â Â Â  (e) Any other factors which, in the opinion of the commission, render such a system suitable for the control of motor vehicle air pollution or for the protection of the health, safety and welfare of the public.

Â Â Â Â Â  (2) Prescribe by rule the manner in which a motor vehicle pollution control system shall be tested for certification. The rules may prescribe a more rigorous inspection procedure in the areas designated under ORS 815.300 (2)(a), including any expansion of such boundary under ORS 815.300 (2)(b), in order to reduce air pollution emissions in those areas of the state. No such rule shall require testing for certification more often than once during the period for which registration or renewal of registration for a motor vehicle is issued. No rule shall require testing for certification of a motor vehicle that is exempted from the requirement for certification under ORS 815.300.

Â Â Â Â Â  (3) Issue certificates of approval for classes of motor vehicle pollution control systems which, after being tested by the commission or by a method acceptable to the commission, the commission finds meet the criteria adopted under subsection (1) of this section.

Â Â Â Â Â  (4) Designate by rule classifications of motor vehicles for which certified systems are available.

Â Â Â Â Â  (5) Revoke, suspend or restrict a certificate of approval previously issued upon a determination that the system no longer meets the criteria adopted under subsection (1) of this section pursuant to procedures for a contested case under ORS chapter 183.

Â Â Â Â Â  (6) Designate suitable methods and standards for testing systems and inspecting motor vehicles to determine and insure compliance with the standards and criteria established by the commission.

Â Â Â Â Â  (7) Except as provided in ORS 468A.370, contract for the use of or the performance of tests or other services within or without the state. [Formerly 468.375; 1993 c.791 Â§3]

Â Â Â Â Â  468A.370 Cost-effective inspection program; contracts for inspections. The Environmental Quality Commission shall determine the most cost-effective method of conducting a motor vehicle pollution control system inspection program as required by ORS 468A.365. Upon finding that savings to the public and increased efficiency would result and the quality of the program would be adequately maintained, the commission may contract with a unit of local government or with a private individual, partnership or corporation authorized to do business in the State of Oregon, for the performance of tests or other services associated with conducting a motor vehicle pollution control system inspection program. [Formerly 468.377]

Â Â Â Â Â  468A.375 Notice to state agencies concerning certifications. The Department of Environmental Quality shall notify the Department of Transportation and the Oregon State Police whenever certificates of approval for motor vehicle pollution control systems are approved, revoked, suspended or restricted by the Environmental Quality Commission. [Formerly 449.963 and then 468.380]

Â Â Â Â Â  468A.380 Licensing of personnel and equipment; certification of motor vehicles; rules. (1) The Environmental Quality Commission by rule may:

Â Â Â Â Â  (a) Establish criteria and examinations for the qualification of persons eligible to inspect motor vehicles and motor vehicle pollution control systems and execute the certificates described under ORS 815.310, and for the procedures to be followed in such inspections.

Â Â Â Â Â  (b) Establish criteria and examinations for the qualification of equipment, apparatus and methods used by persons to inspect motor vehicles and motor vehicle pollution control systems.

Â Â Â Â Â  (c) Establish criteria and examinations for the testing of motor vehicles.

Â Â Â Â Â  (2) Subject to rules of the commission, the Department of Environmental Quality shall:

Â Â Â Â Â  (a) Issue licenses to any person, type of equipment, apparatus or method qualified pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) Revoke, suspend or modify licenses issued pursuant to paragraph (a) of this subsection in accordance with the provisions of ORS chapter 183 relating to contested cases.

Â Â Â Â Â  (c) Issue certificates of compliance for motor vehicles which, after being tested in accordance with the rules of the commission, meet the criteria established under subsection (1) of this section and the standards adopted pursuant to ORS 468A.350 to 468A.385 and 468A.400. [Formerly 468.390]

Â Â Â Â Â  468A.385 Determination of compliance of motor vehicles. (1) The Environmental Quality Commission shall establish and maintain procedures and programs for determining whether motor vehicles meet the minimum requirements necessary to secure a certificate under ORS 815.310.

Â Â Â Â Â  (2) Such procedures and programs include, but are not limited to, the installation of a certified system and the adjustment, tune-up, or other mechanical work performed on the motor vehicle in accordance with the requirements of the commission. [Formerly 468.395]

Â Â Â Â Â  468A.387 Operating schedules for testing stations. (1) The Department of Environmental Quality shall establish flexible weekday operating schedules for testing stations that conduct motor vehicle pollution control system inspections described under ORS 468A.365 that extend the hours of operation to 9 p.m. for some testing stations for some days of the week.

Â Â Â Â Â  (2) After determining the hours of operation for testing stations under subsection (1) of this section, the department shall advertise the hours of operation in as many ways as practicable, including but not limited to:

Â Â Â Â Â  (a) Enclosing information about the hours of operation in all mailings and notices related to motor vehicle emission testing and motor vehicle registration renewal notices;

Â Â Â Â Â  (b) Posting the hours of operation at Department of Transportation field offices;

Â Â Â Â Â  (c) Broadcasting public service announcements; and

Â Â Â Â Â  (d) Using appropriate Internet and other electronic media services that may be available. [1999 c.475 Â§2]

Â Â Â Â Â  468A.390 Designation of areas of the state subject to motor vehicle emission inspection program; rules. (1) If the need for a motor vehicle pollution control system inspection program is identified for an area in the State of Oregon Clean Air Act Implementation Plan, then the Environmental Quality Commission, by rule, shall designate boundaries, in addition to the areas specified in ORS 815.300 (2)(a) and (b), within which motor vehicles are subject to the requirement under ORS 815.300 to have a certificate of compliance issued under ORS 468A.380 to be registered or have the registration of the vehicle renewed.

Â Â Â Â Â  (2) Whenever the Environmental Quality Commission designates boundaries under this section within which vehicles are subject to the requirements of ORS 815.300, the commission shall notify the Department of Transportation and shall provide the Department of Transportation with information necessary to perform the Department of TransportationÂs duties under ORS 815.300. [Formerly 468.397]

Â Â Â Â Â  468A.395 Bond or letter of credit; remedy against person licensed under ORS 468A.380; cancellation of license. (1) Any person licensed to issue certificates of compliance pursuant to ORS 468A.380 shall file with the Department of Environmental Quality a surety bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be executed to the State of Oregon in the sum of $1,000. It shall be approved as to form by the Attorney General, and shall be conditioned that inspections and certifications will be made only by persons who meet the qualifications fixed by the Environmental Quality Commission and will be made without fraud or fraudulent representations and without violating any of the provisions of ORS 468A.350 to 468A.400, 815.295, 815.300, 815.310, 815.320 and 815.325.

Â Â Â Â Â  (2) In addition to any other remedy that a person may have, if any person suffers any loss or damage by reason of the fraud, fraudulent representations or violation of any of the provisions of ORS 468A.350 to 468A.400, 815.295, 815.300, 815.310, 815.320 and 815.325 by a person licensed pursuant to ORS 468A.380, the injured person has the right of action against the business employing such licensed person and a right of action in the personÂs own name against the surety upon the bond or the letter of credit issuer.

Â Â Â Â Â  (3) The license issued pursuant to ORS 468A.380 of any person whose bond is canceled by legal notice shall be canceled immediately by the department. If the license is not renewed or is voluntarily or involuntarily canceled, the sureties of the bond or the letter of credit issuers shall be relieved from liability accruing subsequent to such cancellation by the department. [Formerly 468.400; 1997 c.631 Â§480]

Â Â Â Â Â  468A.400 Fees; collection; use. (1) The Department of Environmental Quality shall:

Â Â Â Â Â  (a) Establish and collect fees for application, examination and licensing of persons, equipment, apparatus or methods in accordance with ORS 468A.380 and within the following limits:

Â Â Â Â Â  (A) The fee for licensing shall not exceed $5.

Â Â Â Â Â  (B) The fee for renewal of licenses shall not exceed $1.

Â Â Â Â Â  (b) Establish fees for the issuance of certificates of compliance. The department may classify motor vehicles and establish a different fee for each such class. The fee for the issuance of certificates shall be established by the Environmental Quality Commission in an amount based upon the costs of administering this program. Before establishing the fees, the commission shall determine the most cost effective program consistent with Clean Air Act requirements for each area of the state pursuant to ORS 468A.370.

Â Â Â Â Â  (2) The department shall collect the fees established pursuant to subsection (1)(b) of this section at the time of the issuance of certificates of compliance as required by ORS 468A.380 (2)(c).

Â Â Â Â Â  (3) On or before the 15th day of each month, the commission shall pay into the State Treasury all moneys received as fees pursuant to subsections (1) and (2) of this section during the preceding calendar month. The State Treasurer shall credit such money to the Department of Environmental Quality Motor Vehicle Pollution Account, which is hereby created. The moneys in the Department of Environmental Quality Motor Vehicle Pollution Account are continuously appropriated to the department to be used by the department solely or in conjunction with other state agencies and local units of government for:

Â Â Â Â Â  (a) Any expenses incurred by the department and, if approved by the Governor, any expenses incurred by the Department of Transportation in the certification, examination, inspection or licensing of persons, equipment, apparatus or methods in accordance with the provisions of ORS 468A.380 and 815.310.

Â Â Â Â Â  (b) Such other expenses as are necessary to study traffic patterns and to inspect, regulate and control the emission of pollutants from motor vehicles in this state.

Â Â Â Â Â  (4) The Department of Environmental Quality may enter into an agreement with the Department of Transportation to collect the licensing and renewal fees described in subsection (1)(a) of this section subject to the fees being paid and credited as provided in subsection (3) of this section. [Formerly 468.405; 1993 c.18 Â§122; 1993 c.791 Â§4]

Â Â Â Â Â  468A.405 Authority to limit motor vehicle operation and traffic; rules. The Environmental Quality Commission and regional air pollution control authorities organized pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B by rule may regulate, limit, control or prohibit motor vehicle operation and traffic as necessary for the control of air pollution which presents an imminent and substantial endangerment to the health of persons. [Formerly 449.747 and then 468.410]

Â Â Â Â Â  468A.410 Administration and enforcement of rules adopted under ORS 468A.405. Cities, counties, municipal corporations and other agencies, including the Department of State Police and the Department of Transportation, shall cooperate with the Environmental Quality Commission and regional air pollution control authorities in the administration and enforcement of the terms of any rule adopted pursuant to ORS 468A.405. [Formerly 449.751 and then 468.415]

Â Â Â Â Â  468A.415 Legislative findings. The Legislative Assembly finds that extending additional statewide controls and fees on industrial and motor vehicle sources of air pollution may not be sufficient to attain and maintain desired air quality standards in the Portland-Vancouver air quality maintenance area. Additional approaches are needed to address growth in vehicle miles of travel that satisfy mobility needs and allow for economic growth while meeting the air quality goals for the region. [1991 c.752 Â§13]

Â Â Â Â Â  468A.420 Oxygenated motor vehicle fuels; when required by rule. (1) The Environmental Quality Commission shall adopt rules consistent with section 211 of the Clean Air Act to require oxygenated motor vehicle fuels to be used in any carbon monoxide nonattainment area in the state.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall require:

Â Â Â Â Â  (a) Oxygenated fuels to be used during any portion of the year during which the nonattainment area is prone to high ambient concentrations of carbon monoxide.

Â Â Â Â Â  (b) The use of oxygenated fuels in carbon monoxide nonattainment areas on or before November 1, 1992.

Â Â Â Â Â  (3) An oxygenated fuel shall contain 2.7 percent or more oxygen by weight. Methods to achieve this requirement may include but need not be limited to the use of ethanol blends. [1991 c.752 Â§13b]

Â Â Â Â Â  468A.425 [1991 c.752 Â§14; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.430 [1991 c.752 Â§14a; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.435 [1991 c.752 Â§14b; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.440 [1991 c.752 Â§14c; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.445 [1991 c.752 Â§14d; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.450 [1991 c.752 Â§14e; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.455 Police enforcement. The Oregon State Police, the county sheriff and municipal police are authorized to use such reasonable force as is required in the enforcement of any rule adopted pursuant to ORS 468A.405 and may take such reasonable steps as are required to assure compliance therewith, including but not limited to:

Â Â Â Â Â  (1) Locating appropriate signs and signals for detouring, prohibiting and stopping motor vehicle traffic; and

Â Â Â Â Â  (2) Issuing warnings or citations. [Formerly 449.753 and then 468.420]

WOODSTOVE EMISSIONS CONTROL

Â Â Â Â Â  468A.460 Policy. In the interest of the public health and welfare it is declared to be the public policy of the state to control, reduce and prevent air pollution caused by woodstove emissions. The Legislative Assembly declares it to be the public policy of the state to reduce woodstove emissions by encouraging the Department of Environmental Quality to continue efforts to educate the public about the effects of woodstove emissions and the desirability of achieving better woodstove emission performance and heating efficiency. [Formerly 468.630]

Â Â Â Â Â  468A.465 Prohibited acts relating to uncertified and unlabeled woodstove. On and after July 1, 1986, a person may not advertise to sell, offer to sell or sell a new woodstove in Oregon unless:

Â Â Â Â Â  (1) The woodstove has been tested to determine its emission performance and heating efficiency;

Â Â Â Â Â  (2) The woodstove is certified by the Department of Environmental Quality under the program established under ORS 468A.480 (1); and

Â Â Â Â Â  (3) An emission performance and heating efficiency label is attached to the woodstove. [Formerly 468.635]

Â Â Â Â Â  468A.470 Evaluation of woodstove emission performance; fee. (1) After July 1, 1984, a woodstove manufacturer or dealer may request the Department of Environmental Quality to evaluate the emission performance of a new woodstove.

Â Â Â Â Â  (2) The Environmental Quality Commission shall establish by rule the amount of the fee that a manufacturer or dealer must submit to the department with each request to evaluate a woodstove.

Â Â Â Â Â  (3) A new woodstove may be certified at the conclusion of an evaluation and before July 1, 1986, if:

Â Â Â Â Â  (a) The department finds that the emission levels of the woodstove comply with the emission standards established by the commission; and

Â Â Â Â Â  (b) The woodstove manufacturer or dealer submits the application for certification fee established by the commission under ORS 468A.480 (1).

Â Â Â Â Â  (4) As used in this section, ÂevaluateÂ means to review a woodstoveÂs emission levels as determined by an independent testing laboratory, and compare the emission levels of the woodstove to the emission standards established by the commission under ORS 468A.480 (1). [Formerly 468.640]

Â Â Â Â Â  468A.475 Use of net emission reductions in airshed. (1) The Environmental Quality Commission shall use a portion of the net emission reductions in an airshed achieved by the woodstove certification program to provide room in the airshed for emissions associated with commercial and industrial growth.

Â Â Â Â Â  (2) If the total emissions in an airshed are at a level that does not provide for commercial or industrial growth, an industrial or commercial operation may replace noncertified woodstoves with certified woodstoves or other heating systems having lower air pollution emissions than noncertified woodstoves or retrofit existing noncertified woodstoves to reduce total emissions in the airshed to a level that allows the industrial or commercial operation to begin or increase its operations.

Â Â Â Â Â  (3) All noncertified woodstoves removed pursuant to subsection (2) of this section shall be destroyed. [Formerly 468.650]

Â Â Â Â Â  468A.480 Standards and certification program; rules; fee. (1) The Environmental Quality Commission shall establish by rule:

Â Â Â Â Â  (a) Emission performance standards for new woodstoves;

Â Â Â Â Â  (b) Criteria and procedures for testing a new woodstove for compliance with the emission performance standards;

Â Â Â Â Â  (c) A program administered by the Department of Environmental Quality to certify a new woodstove that complies with the emission performance standards when tested by an independent testing laboratory, according to the criteria and procedures established in paragraph (b) of this subsection;

Â Â Â Â Â  (d) A program, including testing criteria and procedures to rate the heating efficiency of a new woodstove;

Â Â Â Â Â  (e) The form and content of the emission performance and heating efficiency label to be attached to a new woodstove;

Â Â Â Â Â  (f) The application fee to be submitted to the department by a manufacturer, dealer or seller applying for certification of a woodstove; and

Â Â Â Â Â  (g) Emission values for noncertified woodstoves that are replaced or retrofitted under ORS 468A.475 to allow an industrial or commercial operation to begin or increase its operations.

Â Â Â Â Â  (2) Nothing in this section shall exempt any woodstove from the listing or certification requirements established by 24 C.F.R. 3280.707 or the installation standards in 24 C.F.R. 3280.709 for woodstoves installed in manufactured dwellings, or from the standards for installation of woodstoves established by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The program established under subsection (1)(c) of this section and the fee established under subsection (1)(f) of this section shall not apply to any woodstove certified for emission and tested for efficiency by the United States Environmental Protection Agency. Nothing in this subsection shall be construed to prevent the department from enforcing certifications issued by the department or the United States Environmental Protection Agency. [Formerly 468.655; 1993 c.742 Â§75]

Â Â Â Â Â  468A.485 Definitions for ORS 468A.490. As used in ORS 468A.490:

Â Â Â Â Â  (1) ÂArea that exceeds the PM10 standardÂ means an area of the state that exceeds, on or after January 1, 1990, the air quality standard for PM10 as established by the Environmental Quality Commission under ORS 468A.025.

Â Â Â Â Â  (2) ÂWestern interior valleysÂ means the area of the state encompassed by the borders of the States of Washington and California and the crests of the Cascade Mountain Range on the east and the Coast Range on the west. [1991 c.752 Â§8a]

Â Â Â Â Â  468A.490 Residential Wood Heating Air Quality Improvement Fund; uses. (1) There is created within the State Treasury a fund known as the Residential Wood Heating Air Quality Improvement Fund, separate and distinct from the General Fund.

Â Â Â Â Â  (2) All moneys appropriated or received as gifts or grants for the purposes of this section shall be credited to the Residential Wood Heating Air Quality Improvement Fund.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest the moneys in the fund as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the fund and earnings from investment of the moneys in the fund shall accrue to the fund.

Â Â Â Â Â  (4) All moneys in the Residential Wood Heating Air Quality Improvement Fund are continuously appropriated to the Department of Environmental Quality to:

Â Â Â Â Â  (a) Pay all costs incurred by the department in maintaining residential wood heating emissions inventories, analyzing projects and programs proposed for funding in accordance with this section, administering projects and programs selected for funding in accordance with this section and implementing the requirements of ORS 468A.475 (2) and 468A.480 (1)(g).

Â Â Â Â Â  (b) Pay all reasonable costs as determined by the Environmental Quality Commission for local government and regional authority public education, emission inventory maintenance, curtailment and opacity programs to reduce residential wood heating emission in an area that exceeds the PM10 standard or an area that is at risk of becoming an area that exceeds the PM10 standard.

Â Â Â Â Â  (c) To the extent moneys remain in the fund after paying the costs under paragraphs (a) and (b) of this subsection, to fund programs established under subsections (5) and (6) of this section in a manner designed to achieve cost-beneficial reductions in emission of air contaminants from woodstoves, attain federal ambient air quality standards before deadlines specified in the Clean Air Act and maintain compliance with such standards after the deadlines established in the Clean Air Act.

Â Â Â Â Â  (d) Not more than 15 percent of the total amount of moneys received under this section shall be expended for costs under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (5) A portion of the moneys available under subsection (4) of this section shall be used by the Environmental Quality Commission to fund a low or no interest loan program for wood heated households located in the western interior valleys or in any other county containing an area that exceeds the PM10 standard to replace woodstoves that were not certified under ORS 468A.480 for sale as new on or after July 1, 1986. The program shall include the following elements:

Â Â Â Â Â  (a) All forms of new high-efficiency, low air contaminant-emitting heating systems are allowed;

Â Â Â Â Â  (b) Any removed woodstove must be destroyed;

Â Â Â Â Â  (c) Any replacement woodstoves selected under the program must be installed in conformance with building code requirements and the manufacturerÂs specifications including but not limited to chimney specifications; and

Â Â Â Â Â  (d) To be eligible, program participants shall participate in any home energy audit program provided at no charge to the homeowner and shall obtain all information available regarding subsidies for cost-effective weatherization. The department shall make the information required in this subsection readily available to program participants.

Â Â Â Â Â  (6) A portion of the moneys available under subsection (4) of this section shall be used by the commission to fund local government or regional authority programs to provide subsidies for replacement of woodstoves that were not certified under ORS 468A.480 for sale as new on or after July 1, 1986, to low income persons in wood heated households in an area that exceeds the PM10 standard. The local government or regional authority programs must include the following elements to be eligible for funding:

Â Â Â Â Â  (a) All forms of new high-efficiency, low emitting heating systems are allowed.

Â Â Â Â Â  (b) All woodstoves removed are destroyed.

Â Â Â Â Â  (c) The local government or regional authority adopts and enforces an ordinance that limits emissions from woodstoves to no visible smoke, except for steam and heat waves, during periods of air stagnation and to an average of 20 percent opacity at all other times except during start up and refueling as determined by the commission. This requirement shall not be in lieu of any final stage of woodstove curtailment required during air stagnation if the final stage of curtailment is necessary to prevent exceeding air quality standards established under ORS 468A.025 by the latest date allowed under the Clean Air Act to reach attainment of such standards.

Â Â Â Â Â  (d) In an airshed requiring more than a 50 percent reduction in woodheating emissions as specified in the State Implementation Plan control strategy for PM10 emissions, program participants shall have a backup heat source if a certified woodstove is selected.

Â Â Â Â Â  (e) Any replacement woodstove selected under the program must be installed in conformance with building code requirements and the manufacturerÂs specifications including but not limited to chimney specifications.

Â Â Â Â Â  (f) To be eligible, program participants shall participate in any home energy audit program provided at no charge to the homeowner and shall obtain all information available regarding subsidies for cost-effective weatherization. The local government or regional air quality authority shall make the information required in this subsection readily available to program participants. [1991 c.752 Â§10]

Â Â Â Â Â  468A.495 Prohibition on installation of used woodstoves. On and after September 29, 1991, the state building code under ORS 455.010 shall prohibit installations of used woodstoves that were not certified for sale as new on or after July 1, 1986, under ORS 468A.480 (1). [1991 c.752 Â§10a]

Â Â Â Â Â  468A.500 Prohibition on sale of non-certified woodstove. On and after September 29, 1991, no person shall advertise for sale, offer to sell or sell, within this state, a used woodstove that was not certified under ORS 468A.480 (1) for sale as new on or after July 1, 1986. [1991 c.752 Â§10b]

Â Â Â Â Â  468A.505 Removal of noncertified woodstoves. After December 31, 1994, all woodstoves, other than cookstoves, not certified for sale as new on or after July 1, 1986, under ORS 468A.480 (1) shall be removed and destroyed upon sale of a home in any PM10 nonattainment area in the state that does not attain compliance with the PM10 standard established by the Environmental Quality Commission under ORS 468A.025 by December 31, 1994. [1991 c.752 Â§10c]

Â Â Â Â Â  468A.510 Antique woodstove exemption. ORS 468A.495 to 468A.505 shall not apply to antique woodstoves. As used in this section, Âantique woodstoveÂ means a woodstove built before 1940 that has an ornate construction and a current market value substantially higher than a common woodstove manufactured in the same time period. [1991 c.752 Â§10d]

Â Â Â Â Â  468A.515 Wood heating curtailment program requirements; exemptions; rules. (1) Any programs adopted by the Environmental Quality Commission to curtail residential wood heating during periods of air stagnation shall provide for two stages of curtailment based on the severity of projected air quality conditions. Except as provided in subsection (2) of this section, the programs shall apply to all woodburning fireplaces, woodstoves and appliances. The programs shall provide that woodstoves that were certified for sale as new on or after July 1, 1986, under ORS 468A.480 (1) shall be curtailed only at the second stage to insure attainment of air quality standards.

Â Â Â Â Â  (2) Programs adopted by the commission to curtail residential wood heating shall not apply to:

Â Â Â Â Â  (a) A person who is classified at less than or equal to 125 percent of poverty level pursuant to federal poverty income guidelines adopted under the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35);

Â Â Â Â Â  (b) A person whose residence is equipped only with wood heating until such time as funding becomes available for replacement or woodstoves that were not certified under ORS 468A.480 for sale as new on or after July 1, 1986, and for the period of time between application for such funds and completion of the replacement; and

Â Â Â Â Â  (c) Wood burning pellet stoves.

Â Â Â Â Â  (3) If a local government or regional authority has not adopted or is not adequately implementing the required curtailment program, the Environmental Quality Commission may adopt by rule and the Department of Environmental Quality may operate and enforce a program to curtail residential wood heating during periods of air stagnation as specified in subsection (1) of this section in any area of the state where such a program is required under the Clean Air Act. The department shall suspend operation and enforcement of a program adopted under this subsection upon a determination by the department that the local government or regional air quality authority has adopted and is adequately implementing the required curtailment program.

Â Â Â Â Â  (4) Except as provided in this section, after September 29, 1991, the commission shall not adopt or make more stringent any additional regulatory programs affecting residential wood heating unless the air quality standard for PM10 established by the commission under ORS 468A.025 has not been attained in the state by the latest date, considering extensions, allowed under the Clean Air Act. Nothing in this section shall be construed to affect regulatory programs in effect on September 29, 1991. [1991 c.752 Â§11]

Â Â Â Â Â  468A.520 Residential wood heating advisory committee. (1) The Department of Environmental Quality shall establish a residential wood heating emission advisory committee to advise the Environmental Quality Commission and the Department of Environmental Quality on the implementation of ORS 468A.475 and 468A.480.

Â Â Â Â Â  (2) The advisory committee shall consist of at least seven members who shall be appointed by the commission to represent each of the following interests:

Â Â Â Â Â  (a) A representative of the public-at-large;

Â Â Â Â Â  (b) A representative of the residential wood heating manufacturing industry;

Â Â Â Â Â  (c) A representative of residential wood heating retail dealers;

Â Â Â Â Â  (d) A representative of major stationary sources subject to the permit requirements of ORS 468A.040;

Â Â Â Â Â  (e) A representative of public interest organizations;

Â Â Â Â Â  (f) A representative of local government; and

Â Â Â Â Â  (g) A representative of the health professions. [1991 c.752 Â§21]

FIELD BURNING AND PROPANE FLAMING

Â Â Â Â Â  468A.550 Definitions for ORS 468A.555 to 468A.620 and 468A.992. (1) As used in ORS 468A.555 to 468A.620 and 468A.992:

Â Â Â Â Â  (a) ÂResearch and development of alternatives to field burningÂ includes, but is not limited to, projects concerned with cultural practices for producing grass seed without field burning, environmental impacts of alternative seed production methods, straw marketing and utilization and alternative crops.

Â Â Â Â Â  (b) ÂSmoke managementÂ means the daily control of the conducting of open field burning to such times and places and in such amounts so as to provide for the escape of smoke and particulate matter therefrom into the atmosphere with minimal intrusion into cities and minimal impact on public health and in such a manner that under existing meteorological conditions a maximum number of acres registered can be burned in a minimum number of days without substantial impairment of air quality.

Â Â Â Â Â  (c) ÂSmoke management programÂ means a plan or system for smoke management. A smoke management program shall include, but not be limited to, provisions for:

Â Â Â Â Â  (A) Annual inventorying and registering, prior to the burning season, of agricultural fields for open field burning;

Â Â Â Â Â  (B) Preparation and issuance of open field burning permits by affected governmental agencies;

Â Â Â Â Â  (C) Gathering and disseminating regional and sectional meteorological conditions on a daily or hourly basis;

Â Â Â Â Â  (D) Scheduling times, places and amounts of agricultural fields that may be open burned daily or hourly, based on meteorological conditions during the burning season;

Â Â Â Â Â  (E) Conducting surveillance and gathering and disseminating information on a daily or more frequent basis;

Â Â Â Â Â  (F) Effective communications between affected personnel during the burning season; and

Â Â Â Â Â  (G) Employment of personnel to conduct the program.

Â Â Â Â Â  (2) As used in this section, Âopen field burningÂ does not include propane flaming of mint stubble or stack or pile burning of residue from Christmas trees, as defined in ORS 571.505. [Formerly 468.453; 1997 c.473 Â§3; 1999 c.439 Â§2; 2001 c.70 Â§1]

Â Â Â Â Â  468A.555 Policy to reduce open field burning. The Legislative Assembly declares it to be the public policy of this state to reduce the practice of open field burning while developing and providing alternative methods of field sanitization and alternative methods of utilizing and marketing crop residues. [1991 c.920 Â§3]

Â Â Â Â Â  468A.560 Applicability of open field burning, propane flaming and stack and pile burning statutes. (1) Except for the fee imposed under ORS 468A.615 (1)(c), the provisions of ORS 468A.550 to 468A.620 and 468A.992 shall apply only to open field burning, propane flaming and stack or pile burning of grass seed or cereal grain crop residues on acreage located in the counties specified in ORS 468A.595 (2).

Â Â Â Â Â  (2) Nothing in this section shall apply to the propane flaming of mint stubble. [1991 c.920 Â§2; 1997 c.473 Â§4]

Â Â Â Â Â  468A.565 Use of certified alternative thermal field sanitizer. Notwithstanding any provision of ORS 468A.550 to 468A.620 and 468A.992, any acreage sanitized by the use of an alternative thermal field sanitizer certified by the Environmental Quality Commission and the Director of Agriculture shall be exempt from the provisions of ORS 468A.550 to 468A.620 and 468A.992. [1991 c.920 Â§5]

Â Â Â Â Â  468A.570 Classification of atmospheric conditions; marginal day. (1) As used in this section:

Â Â Â Â Â  (a) ÂMarginal conditionsÂ means atmospheric conditions such that smoke and particulate matter escape into the upper atmosphere with some difficulty but not such that limited additional smoke and particulate matter would constitute a danger to the public health and safety.

Â Â Â Â Â  (b) ÂMarginal dayÂ means a day on which marginal conditions exist.

Â Â Â Â Â  (2) For purposes of ORS 476.380 and 478.960, the Environmental Quality Commission shall classify different types or combinations of atmospheric conditions as marginal conditions and shall specify the extent and types of burning that may be allowed under different combinations of atmospheric conditions. A schedule describing the types and extent of burning to be permitted on each type of marginal day shall be prepared and circulated to all public agencies responsible for providing information and issuing permits under ORS 476.380 and 478.960. The schedule shall give first priority to the burning of perennial grass seed crops used for grass seed production, second priority to annual grass seed crops used for grass seed production, third priority to grain crop burning, and fourth priority to all other burning and shall prescribe duration of periods of time during the day when burning is authorized.

Â Â Â Â Â  (3) In preparing the schedule under subsection (2) of this section, the commission shall provide for the assignment of fourth priority burning by the State Department of Agriculture in accordance with the memorandum of understanding established pursuant to ORS 468A.585.

Â Â Â Â Â  (4) In preparing the schedule required under subsection (2) of this section, the commission shall weigh the economic consequences of scheduled burnings and the feasibility of alternative actions, and shall consider weather conditions and other factors necessary to protect the public health and welfare.

Â Â Â Â Â  (5) None of the functions of the commission under this section or under ORS 476.380 or 478.960, as it relates to agricultural burning, shall be performed by any regional air quality control authority established under ORS 468A.105. [1991 c.920 Â§6]

Â Â Â Â Â  468A.575 Permits for open burning, propane flaming or stack or pile burning. (1) Permits for open burning, propane flaming or stack or pile burning of the residue from perennial grass seed crops, annual grass seed crops and cereal grain crops are required in the counties listed in ORS 468A.595 (2) and shall be issued in accordance with rules adopted by the Environmental Quality Commission and subject to the fee prescribed in ORS 468A.615. The permit described in this section shall be issued in conjunction with permits required under ORS 476.380 or 478.960.

Â Â Â Â Â  (2) By rule the Environmental Quality Commission may delegate to any county court, board of county commissioners, fire chief of a rural fire protection district or other responsible person the duty to deliver permits to burn acreage if the acreage has been registered under ORS 468A.615 and fees have been paid as required in ORS 468A.615. [1991 c.920 Â§7]

Â Â Â Â Â  468A.580 Permits; inspections; planting restrictions. (1) Permits under ORS 468A.575 for open field burning of cereal grain crops shall be issued in the counties listed in ORS 468A.595 (2) only if the person seeking the permit submits to the issuing authority a signed statement under oath or affirmation that the acreage to be burned will be planted to seed crops other than cereal grains which require flame sanitation for proper cultivation.

Â Â Â Â Â  (2) The Department of Environmental Quality shall inspect cereal grain crop acreage burned under subsection (1) of this section after planting in the following spring to determine compliance with subsection (1) of this section.

Â Â Â Â Â  (3) Any person planting contrary to the restrictions of subsection (1) of this section shall be assessed by the department a civil penalty of $25 for each acre planted contrary to the restrictions. Any fines collected by the department under this subsection shall be deposited by the State Treasurer in the Department of Agriculture Service Fund to be used in carrying out the smoke management program in cooperation with the Oregon Seed Council and for administration of this section.

Â Â Â Â Â  (4) Any person planting seed crops after burning cereal grain crops under subsection (1) of this section may apply to the department for permission to plant contrary to the restrictions of subsection (1) of this section if the seed crop fails to grow. The department may allow planting contrary to the restrictions of subsection (1) of this section if the crop failure occurred by reasons other than the negligence or intentional act of the person planting the crop or one under the control of the person planting the crop. [1991 c.920 Â§8]

Â Â Â Â Â  468A.585 Memorandum of understanding with Department of Agriculture. (1) The Environmental Quality Commission shall enter into a memorandum of understanding with the State Department of Agriculture that provides for the State Department of Agriculture to operate all of the field burning program.

Â Â Â Â Â  (2) Subject to the terms of the memorandum of understanding required by subsection (1) of this section, the State Department of Agriculture:

Â Â Â Â Â  (a) May perform any function of the Environmental Quality Commission or the Department of Environmental Quality relating to the operation and enforcement of the field burning smoke management program.

Â Â Â Â Â  (b) May enter onto and inspect, at any reasonable time, the premises of any person conducting an open field burn to ascertain compliance with a statute, rule, standard or permit condition relating to the field burning smoke management program.

Â Â Â Â Â  (c) May conduct a program for the research and development of alternatives to field burning. [1991 c.920 Â§4; 1995 c.358 Â§3; 2001 c.70 Â§2]

Â Â Â Â Â  468A.590 Duties of Department of Agriculture. Pursuant to the memorandum of understanding established under ORS 468A.585, the State Department of Agriculture:

Â Â Â Â Â  (1) Shall:

Â Â Â Â Â  (a) Conduct the smoke management program established by rule by the Environmental Quality Commission as it pertains to open field burning, propane flaming and stack or pile burning.

Â Â Â Â Â  (b) Aid fire districts and permit agents in carrying out their responsibilities for administering field sanitization programs.

Â Â Â Â Â  (c) Subject to available funding, conduct a program for the research and development of alternatives to field burning.

Â Â Â Â Â  (2) May:

Â Â Â Â Â  (a) Enter into contracts with public and private agencies to carry out the purposes set forth in subsection (1) of this section;

Â Â Â Â Â  (b) Obtain patents in the name of the State of Oregon and assign such rights therein as the State Department of Agriculture considers appropriate;

Â Â Â Â Â  (c) Employ personnel to carry out the duties assigned to it; and

Â Â Â Â Â  (d) Sell and dispose of all surplus property of the State Department of Agriculture related to smoke management, including but not limited to straw-based products produced or manufactured by the State Department of Agriculture. [1991 c.920 Â§9; 2001 c.70 Â§3]

Â Â Â Â Â  468A.595 Commission rules to regulate burning pursuant to ORS 468A.610. In order to regulate open field burning pursuant to ORS 468A.610:

Â Â Â Â Â  (1) In such areas of the state and for such periods of time as it considers necessary to carry out the policy of ORS 468A.010, the Environmental Quality Commission by rule may prohibit, restrict or limit classes, types and extent and amount of burning for perennial grass seed crops, annual grass seed crops and grain crops.

Â Â Â Â Â  (2) In addition to but not in lieu of the provisions of ORS 468A.610 and of any other rule adopted under subsection (1) of this section, the commission shall adopt rules for Multnomah, Washington, Clackamas, Marion, Polk, Yamhill, Linn, Benton and Lane Counties, which provide for a more rapid phased reduction by certain permit areas, depending on particular local air quality conditions and soil characteristics, the extent, type or amount of open field burning of perennial grass seed crops, annual grass seed crops and grain crops and the availability of alternative methods of field sanitation and straw utilization and disposal.

Â Â Â Â Â  (3) Before promulgating rules pursuant to subsections (1) and (2) of this section, the commission shall consult with Oregon State University and may consult with the United States Natural Resources Conservation Service, or its successor agency, the Agricultural Stabilization Commission, the state Soil and Water Conservation Commission and other interested agencies. The Department of Environmental Quality shall advise the commission in the promulgation of such rules. The commission must review and show on the record the recommendations of the department in promulgating such rules.

Â Â Â Â Â  (4) No regional air quality control authority shall have authority to regulate burning of perennial grass seed crops, annual grass seed crops and grain crops.

Â Â Â Â Â  (5) Any amendments to the State Implementation Plan prepared by the state pursuant to the federal Clean Air Act, as enacted by Congress, December 31, 1970, and as amended by Congress August 7, 1977, and November 15, 1990, and Acts amendatory thereto shall be only of such sufficiency as to gain approval of the amendment by the United States Environmental Protection Agency and shall not include rules promulgated by the commission pursuant to subsection (1) of this section not necessary for attainment of national ambient air quality standards. [Formerly 468.460; 1997 c.249 Â§163]

Â Â Â Â Â  468A.597 Duty to dispose of straw. Unless otherwise specifically agreed by the parties, after straw is removed from the fields of the grower, the responsibility for the further disposition of the straw, including burning or disposal, shall be upon the person who bales or removes the straw. [1993 c.414 Â§2]

Â Â Â Â Â  468A.600 Standards of practice and performance. The Environmental Quality Commission shall establish standards of practice and performance for open field burning, propane flaming, stack or pile burning and certified alternative methods to open field burning. [1991 c.920 Â§10]

Â Â Â Â Â  468A.605 Duties of Department of Environmental Quality. The Department of Environmental Quality, in coordinating efforts under ORS 468.140, 468.150, 468A.020, 468A.555 to 468A.620 and 468A.992, shall:

Â Â Â Â Â  (1) Enforce all field burning rules adopted by the Environmental Quality Commission and all related statutes; and

Â Â Â Â Â  (2) Monitor and prevent unlawful field burning. [1991 c.920 Â§11; 1995 c.358 Â§4]

Â Â Â Â Â  468A.610 Reduction in acreage to be open burned, propane flamed or stack or pile burned. (1) Except as provided under ORS 468A.620, no person shall open burn or cause to be open burned, propane flamed or stack or pile burned in the counties specified in ORS 468A.595 (2), perennial or annual grass seed crop or cereal grain crop residue, unless the acreage has been registered under ORS 468A.615 and the permits required by ORS 468A.575, 476.380 and 478.960 have been obtained.

Â Â Â Â Â  (2) The maximum total registered acreage allowed to be open burned per year pursuant to subsection (1) of this section shall be:

Â Â Â Â Â  (a) For 1991, 180,000 acres.

Â Â Â Â Â  (b) For 1992 and 1993, 140,000 acres.

Â Â Â Â Â  (c) For 1994 and 1995, 120,000 acres.

Â Â Â Â Â  (d) For 1996 and 1997, 100,000 acres.

Â Â Â Â Â  (e) For 1998 and thereafter, 40,000 acres.

Â Â Â Â Â  (3) The maximum total acreage allowed to be propane flamed under subsection (1) of this section shall be:

Â Â Â Â Â  (a) In 1991 through 1997, 75,000 acres per year; and

Â Â Â Â Â  (b) In 1998 and thereafter, 37,500 acres per year may be propane flamed.

Â Â Â Â Â  (4)(a) After January 1, 1998, fields shall be prepared for propane flaming by removing all loose straw or vacuuming or prepared using other techniques approved by rule by the Environmental Quality Commission.

Â Â Â Â Â  (b) After January 1, 1998, propane equipment shall satisfy best available technology.

Â Â Â Â Â  (5) Notwithstanding the limitations set forth in subsection (2) of this section, in 1991 and thereafter, a maximum of 25,000 acres of steep terrain and species identified by the Director of Agriculture by rule may be open burned and shall not be included in the maximum total permitted acreage.

Â Â Â Â Â  (6) Acreage registered to be open burned under this section may be propane flamed at the registrantÂs discretion without reregistering the acreage.

Â Â Â Â Â  (7) In the event of the registration of more than the maximum allowable acres for open burning in the counties specified in ORS 468A.595 (2), after 1996, the commission, after consultation with the State Department of Agriculture, by rule or order may assign priority of permits based on soil characteristics, the crop type, terrain or drainage.

Â Â Â Â Â  (8) Permits shall be issued and burning shall be allowed for the maximum acreage specified in subsection (2) of this section unless:

Â Â Â Â Â  (a) The daily determination of suitability of meteorological conditions, regional or local air quality conditions or other burning conditions requires that a maximum number of acres not be burned on a given day; or

Â Â Â Â Â  (b) The commission finds after hearing that other reasonable and economically feasible, environmentally acceptable alternatives to the practice of annual open field burning have been developed.

Â Â Â Â Â  (9) Upon a finding of extreme danger to public health or safety, the commission may order temporary emergency cessation of all open field burning, propane flaming or stack or pile burning in any area of the counties listed in ORS 468A.595 (2).

Â Â Â Â Â  (10) The commission shall act on any application for a permit under ORS 468A.575 within 60 days of registration and receipt of the fee required under ORS 468A.615. The commission may order emergency cessation of open field burning at any time. Any other decision required under this section must be made by the commission on or before June 1 of each year. [1991 c.920 Â§12; 1995 c.358 Â§5]

Â Â Â Â Â  468A.615 Registration of acreage to be burned; fees. (1)(a) On or before April 1 of each year, the grower of a grass seed crop shall register with the county court or board of county commissioners, the fire chief of a rural fire protection district, the designated representative of the fire chief or other responsible persons the number of acres to be open burned or propane flamed in the remainder of the year. At the time of registration, the Department of Environmental Quality shall collect a nonrefundable fee of $2 per acre registered to be sanitized by open burning or $1 per acre to be sanitized by propane flaming. The department may contract with counties and rural fire protection districts or other responsible persons for the collection of the fees which shall be forwarded to the department. Any person registering after April 1 of each year shall pay an additional fee of $1 per acre registered if the late registration is due to the fault of the late registrant or one under the control of the late registrant. Late registrations must be approved by the department. Copies of the registration form shall be forwarded to the department. The required registration must be made and the fee paid before a permit shall be issued under ORS 468A.575.

Â Â Â Â Â  (b) Except as provided in paragraph (d) of this subsection, the department shall collect a fee in accordance with paragraph (c) of this subsection for issuing a permit for open burning, propane flaming or stack or pile burning of perennial or annual grass seed crop or cereal grain crop residue under ORS 468A.555 to 468A.620 and 468A.992. The department may contract with counties and rural fire protection districts or other responsible persons for the collection of the fees which shall be forwarded to the department.

Â Â Â Â Â  (c) The fee required under paragraph (b) of this subsection shall be paid within 10 days after a permit is issued and shall be:

Â Â Â Â Â  (A) $8 per acre of crop sanitized by open burning in the counties specified in ORS 468A.595 (2);

Â Â Â Â Â  (B) $4 per acre of perennial or annual grass seed crop sanitized by open burning in any county not specified in ORS 468A.595 (2);

Â Â Â Â Â  (C) $2 per acre of crop sanitized by propane flaming;

Â Â Â Â Â  (D) For acreage from which 100 percent of the straw is removed and burned in stacks or piles:

Â Â Â Â Â  (i) $2 per acre from January 1, 1992, to December 31, 1997;

Â Â Â Â Â  (ii) $4 per acre in 1998;

Â Â Â Â Â  (iii) $6 per acre in 1999;

Â Â Â Â Â  (iv) $8 per acre in 2000; and

Â Â Â Â Â  (v) $10 per acre in 2001 and thereafter; and

Â Â Â Â Â  (E) For acreage from which less than 100 percent of the straw is removed and burned in stacks or piles, the same per acre as the fee imposed under subparagraph (D) of this paragraph, but with a reduction in the amount of acreage for which the fee is charged by the same percentage as the reduction in the amount of straw to be burned.

Â Â Â Â Â  (d) The fee required by paragraph (b) of this subsection shall not be charged for any acreage where efficient burning of stubble is accomplished with equipment certified by the department for field sanitizing purposes or with any other certified alternative method to open field burning, propane flaming or stack or pile burning. The fee required by paragraph (b) of this subsection shall not be charged for any acreage not harvested prior to burning or for any acreage not burned.

Â Â Â Â Â  (2) All fees collected under this section shall be deposited in the State Treasury to the credit of the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the State Department of Agriculture for the purpose of carrying out the duties and responsibilities carried out by the State Department of Agriculture pursuant to the memorandum of understanding established under ORS 468A.585.

Â Â Â Â Â  (3) It is the intention of the Legislative Assembly that the programs for smoke management, air quality monitoring and the enforcement of rules under ORS 468A.550 to 468A.620 and 468A.992 be operated in a manner that maximizes the resources available for the research and development program. Therefore, with regard to the disbursement of funds collected under subsection (1) of this section, the State Department of Agriculture shall act in accordance with the intent of the Legislative Assembly and shall:

Â Â Â Â Â  (a) Pay an amount to the county or board of county commissioners or the fire chief of the rural fire protection district or other responsible person, for each fire protection district, $1 per acre registered for each of the first 5,000 acres registered for open field burning and propane flaming in the district, 75 cents per acre registered for each of the second 5,000 acres registered in the district and 35 cents per acre registered for all acreage registered in the district in excess of 10,000 acres, to cover the cost of and to be used solely for the purpose of administering the program of registration of acreage to be burned, issuance of permits, keeping of records and other matters directly related to agricultural field burning. For each acre from which straw is removed and burned in stacks or piles, the State Department of Agriculture shall pay to the county or board of county commissioners, or the fire chief of the rural fire protection district or other responsible person, 25 cents per acre.

Â Â Â Â Â  (b) Designate an amount to be used for the smoke management program. The State Department of Agriculture by contract with the Oregon Seed Council or otherwise shall organize rural fire protection districts and growers, coordinate and provide communications, hire ground support personnel, provide aircraft surveillance and provide such added support services as are necessary.

Â Â Â Â Â  (c) Retain funds for the operation and maintenance of the Willamette Valley field burning air quality impact monitoring network and to insure adequate enforcement of rules established by the Environmental Quality Commission governing standards of practice for open field burning, propane flaming and stack or pile burning.

Â Â Â Â Â  (d) Of the remaining funds, designate an amount to be used for additional funding for research and development proposals described in the plan developed pursuant to section 15, chapter 920, Oregon Laws 1991. [1991 c.920 Â§13; 1993 c.414 Â§3; 1995 c.79 Â§285; 1995 c.358 Â§6]

Â Â Â Â Â  468A.620 Experimental field sanitization; rules. (1) Notwithstanding the provisions of ORS 468A.610, for the purpose of improving by demonstration or investigation the environmental or agronomic effects of alternative methods of field sanitization, the Environmental Quality Commission shall by rule allow experimental field sanitization under the direction of the Department of Environmental Quality for up to 1,000 acres of perennial grass seed crops, annual grass seed crops and grain crops in such areas and for such periods of time as it considers necessary. Experimental field sanitization includes but is not limited to:

Â Â Â Â Â  (a) Development, demonstration or training personnel in the use of special or unusual field ignition techniques or methodologies.

Â Â Â Â Â  (b) Setting aside times, days or areas for special studies.

Â Â Â Â Â  (c) Operation of experimental mobile field sanitizers and improved propane flaming devices.

Â Â Â Â Â  (d) Improved methods of stack or pile burning.

Â Â Â Â Â  (2) The commission may allow open burning under this section of acreage for which permits have not been issued under ORS 468A.610 if the commission finds that the experimental burning:

Â Â Â Â Â  (a) Can, in theory, reduce the adverse effects on air quality or public health from open field burning; and

Â Â Â Â Â  (b) Is necessary in order to obtain information on air quality, public health or the agronomic effects of an experimental form of field sanitization.

Â Â Â Â Â  (3) The commission may, by rule, establish fees, registration requirements and other requirements or limitations necessary to carry out the provisions of this section. [1991 c.920 Â§14]

CHLOROFLUOROCARBONS AND HALON CONTROL

Â Â Â Â Â  468A.625 Definitions for ORS 468A.630 to 468A.645. As used in ORS 468A.630 to 468A.645:

Â Â Â Â Â  (1) ÂChlorofluorocarbonsÂ includes:

Â Â Â Â Â  (a) CFC-11 (trichlorofluoromethane);

Â Â Â Â Â  (b) CFC-12 (dichlorodifluoromethane);

Â Â Â Â Â  (c) CFC-113 (trichlorotrifluoroethane);

Â Â Â Â Â  (d) CFC-114 (dichlorotetrafluoroethane); and

Â Â Â Â Â  (e) CFC-115 ((mono)chloropentafluoro-ethane).

Â Â Â Â Â  (2) ÂHalonÂ includes:

Â Â Â Â Â  (a) Halon-1211 (bromochlorodifluoro-ethane);

Â Â Â Â Â  (b) Halon-1301 (bromotrifluoroethane); and

Â Â Â Â Â  (c) Halon-2402 (dibromotetrafluoro-ethane). [Formerly 468.612]

Â Â Â Â Â  468A.630 Legislative findings. (1) The Legislative Assembly finds and declares that chlorofluorocarbons and halons are being unnecessarily released into the atmosphere, destroying the EarthÂs protective ozone layer and causing damage to all life.

Â Â Â Â Â  (2) It is therefore declared to be the policy of the State of Oregon to:

Â Â Â Â Â  (a) Reduce the use of these compounds;

Â Â Â Â Â  (b) Recycle these compounds in use; and

Â Â Â Â Â  (c) Encourage the substitution of less dangerous substances. [Formerly 468.614]

Â Â Â Â Â  468A.635 Restrictions on sale, installation and repairing of items containing chlorofluorocarbons and halon; rules. (1) After July 1, 1990, no person shall sell at wholesale, and after January 1, 1991, no person shall sell any of the following:

Â Â Â Â Â  (a) Chlorofluorocarbon coolant for motor vehicles in containers with a total weight of less than 15 pounds.

Â Â Â Â Â  (b) Hand-held halon fire extinguishers for residential use.

Â Â Â Â Â  (c) Party streamers and noisemakers that contain chlorofluorocarbons.

Â Â Â Â Â  (d) Electronic equipment cleaners, photographic equipment cleaners and disposable containers of chilling agents that contain chlorofluorocarbons and that are used for noncommercial or nonmedical purposes.

Â Â Â Â Â  (e) Food containers or other food packaging that is made of polystyrene foam that contains chlorofluorocarbons.

Â Â Â Â Â  (2)(a) One year after the Environmental Quality Commission determines that equipment for the recovery and recycling of chlorofluorocarbons used in automobile air conditioners is affordable and available, no person shall engage in the business of installing, servicing, repairing, disposing of or otherwise treating automobile air conditioners without recovering and recycling chlorofluorocarbons with approved recovery and recycling equipment.

Â Â Â Â Â  (b) Until one year after the operative date of paragraph (a) of this subsection, the provisions of paragraph (a) of this subsection shall not apply to:

Â Â Â Â Â  (A) Any automobile repair shop that has fewer than four employees; or

Â Â Â Â Â  (B) Any automobile repair shop that has fewer than three covered bays.

Â Â Â Â Â  (3) The Environmental Quality Commission shall establish by rule standards for approved equipment for use in recovering and recycling chlorofluorocarbons in automobile air conditioners. [Formerly 468.616]

Â Â Â Â Â  468A.640 Department program to reduce use of and recycle compounds. Subject to available funding, the Department of Environmental Quality may establish a program to carry out the purposes of ORS 468A.625 to 468A.645, including enforcement of the provisions of ORS 468A.635. [Formerly 468.618]

Â Â Â Â Â  468A.645 State Fire Marshal; program; halons; guidelines. The State Fire Marshal shall establish a program to minimize the unnecessary release of halons into the environment by providing guidelines for alternatives to full-scale dump testing procedures for industrial halon-based fire extinguishing systems. [Formerly 468.621]

AEROSOL SPRAY CONTROL

Â Â Â Â Â  468A.650 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Scientific studies have revealed that certain chlorofluorocarbon compounds used in aerosol sprays may be destroying the ozone layer in the earthÂs stratosphere;

Â Â Â Â Â  (2) The ozone layer is vital to life on earth, preventing approximately 99 percent of the sunÂs mid-ultraviolet radiation from reaching the earthÂs surface;

Â Â Â Â Â  (3) Increased intensity of ultraviolet radiation poses a serious threat to life on earth including increased occurrences of skin cancer, damage to food crops, damage to phytoplankton which is vital to the production of oxygen and to the food chain, and unpredictable and irreversible global climatic changes;

Â Â Â Â Â  (4) It has been estimated that production of ozone destroying chemicals is increasing at a rate of 10 percent per year, at which rate the ozone layer will be reduced 13 percent by the year 2014;

Â Â Â Â Â  (5) It has been estimated that there has already been one-half to one percent depletion of the ozone layer;

Â Â Â Â Â  (6) It has been estimated that an immediate halt to production of ozone destroying chemicals would still result in an approximate three and one-half percent reduction in ozone by 1990; and

Â Â Â Â Â  (7) There is substantial evidence to believe that inhalation of aerosol sprays is a significant hazard to human health. [Formerly 468.600]

Â Â Â Â Â  Note: 468A.650 and 468A.655 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.655 Prohibition on sale or promotion; exemption from medical use. (1) Unless otherwise provided by law, after March 1, 1977, no person shall sell or offer to sell or give as a sales inducement in this state any aerosol spray which contains as a propellant trichloromonofluoromethane, difluorodichloromethane or any other saturated chlorofluorocarbon compound not containing hydrogen.

Â Â Â Â Â  (2) Nothing in this section prohibits the sale of any aerosol spray containing any propellant described in subsection (1) of this section if such aerosol spray is intended to be used for a legitimate medical purpose in the treatment of asthma or any respiratory disorder; or such aerosol spray is intended to be used for a legitimate medical purpose and the State Board of Pharmacy determines by administrative rule that the use of the aerosol spray is essential to such intended use. [Formerly 468.605]

Â Â Â Â Â  Note: See note under 468A.650.

Â Â Â Â Â  468A.660 Wholesale transactions permitted. Nothing in ORS 468A.655 shall prevent wholesale transactions, including but not limited to the transportation, warehousing, sale, and delivery of any aerosol spray described in ORS 468A.655 (1). [Formerly 468.610]

ASBESTOS ABATEMENT PROJECTS

Â Â Â Â Â  468A.700 Definitions for ORS 468A.700 to 468A.760. As used in ORS 468A.700 to 468A.760:

Â Â Â Â Â  (1) ÂAccreditedÂ means a provider of asbestos abatement training courses is authorized by the Department of Environmental Quality to offer training courses that satisfy department requirements for contractor licensing and worker training.

Â Â Â Â Â  (2) ÂAgentÂ means an individual who works on an asbestos abatement project for a contractor but is not an employee of the contractor.

Â Â Â Â Â  (3) ÂAsbestosÂ means the asbestiform varieties of serpentine (chrysotile), riebeckite (crocidolite), cummungtonite-grunerite (amosite), anthophyllite, actinolite and tremolite.

Â Â Â Â Â  (4) ÂAsbestos abatement projectÂ means any demolition, renovation, repair, construction or maintenance activity of any public or private facility that involves the repair, enclosure, encapsulation, removal, salvage, handling or disposal of any material with the potential of releasing asbestos fibers from asbestos-containing material into the air.

Â Â Â Â Â  (5) ÂAsbestos-containing materialÂ means any material containing more than one percent asbestos by weight.

Â Â Â Â Â  (6) ÂContractorÂ means a person that undertakes for compensation an asbestos abatement project for another person. As used in this subsection, ÂcompensationÂ means wages, salaries, commissions and any other form of remuneration paid to a person for personal services.

Â Â Â Â Â  (7) ÂFacilityÂ means all or part of any public or private building, structure, installation, equipment, vehicle or vessel, including but not limited to ships.

Â Â Â Â Â  (8) ÂFriable asbestos materialÂ means any asbestos-containing material that hand pressure can crumble, pulverize or reduce to powder when dry.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, public or private corporation, nonprofit corporation, association, firm, partnership, joint venture, business trust, joint stock company, municipal corporation, political subdivision, the state and any agency of the state or any other entity, public or private, however organized.

Â Â Â Â Â  (10) ÂTrained workerÂ means a person who has successfully completed specified training in and can demonstrate knowledge of the health and safety aspects of working with asbestos.

Â Â Â Â Â  (11) ÂWorkerÂ means an employee or agent of a contractor or facility owner or operator. [Formerly 468.875]

Â Â Â Â Â  468A.705 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Asbestos-containing material in a friable condition, or when physically or chemically altered, can release asbestos fibers into the air. Asbestos fibers are respiratory hazards proven to cause lung cancer, mesothelioma and asbestosis and as such, are a danger to the public health.

Â Â Â Â Â  (2) There is no known minimal level of exposure to asbestos fibers that guarantees the full protection of the public health.

Â Â Â Â Â  (3) Asbestos-containing material found in or on facilities or used for other purposes within the state is a potential health hazard.

Â Â Â Â Â  (4) The increasing number of asbestos abatement projects increases the exposure of contractors, workers and the public to the hazards of asbestos.

Â Â Â Â Â  (5) If improperly performed, an asbestos abatement project creates unnecessary health and safety hazards that are detrimental to citizens and to the state in terms of health, family life, preservation of human resources, wage loss, insurance, medical expenses and disability compensation payments.

Â Â Â Â Â  (6) It is in the public interest to reduce exposure to asbestos caused by improperly performed asbestos abatement projects through the upgrading of contractor and worker knowledge, skill and competence. [Formerly 468.877]

Â Â Â Â Â  468A.707 Asbestos abatement program; rules; contractor licensing; worker certification. (1) The Environmental Quality Commission by rule shall:

Â Â Â Â Â  (a) Establish an asbestos abatement program that assures the proper and safe abatement of asbestos hazards through contractor licensing and worker training.

Â Â Â Â Â  (b) Establish the date after which a contractor must be licensed under ORS 468A.720 and a worker must hold a certificate under ORS 468A.730.

Â Â Â Â Â  (c) Establish criteria and provisions for granting an extension of time for contractor licensing and worker certification, which may consider the number of workers and the availability of accredited training courses.

Â Â Â Â Â  (2) The program established under subsection (1) of this section shall include at least:

Â Â Â Â Â  (a) Criteria for contractor licensing and training;

Â Â Â Â Â  (b) Criteria for worker certification and training;

Â Â Â Â Â  (c) Standardized training courses; and

Â Â Â Â Â  (d) A procedure for inspecting asbestos abatement projects.

Â Â Â Â Â  (3) In establishing the training requirements under subsections (1) and (2) of this section, the commission shall adopt different training requirements that reflect the different levels of responsibility of the contractor or worker, so that within the category of contractor, sublevels shall be separately licensed or exempted and within the category of worker, sublevels shall be separately certified or exempted. The commission shall specifically address as a separate class, those contractors and workers who perform small scale, short duration renovating and maintenance activity. As used in this subsection, Âsmall scale, short duration renovating and maintenance activityÂ means a task for which the removal of asbestos is not the primary objective of the job, including but not limited to:

Â Â Â Â Â  (a) Removal of asbestos-containing insulation on pipes;

Â Â Â Â Â  (b) Removal of small quantities of asbestos-containing insulation on beams or above ceilings;

Â Â Â Â Â  (c) Replacement of an asbestos-containing gasket on a valve;

Â Â Â Â Â  (d) Installation or removal of a small section of drywall; or

Â Â Â Â Â  (e) Installation of electrical conduits through or proximate to asbestos-containing materials.

Â Â Â Â Â  (4) The Department of Environmental Quality, on behalf of the commission, shall consult with the Department of Consumer and Business Services and the Department of Human Services about proposed rules for the asbestos abatement program to assure that the rules are compatible with all other state and federal statutes and regulations related to asbestos abatement.

Â Â Â Â Â  (5) The Department of Environmental Quality shall cooperate with the Department of Consumer and Business Services and the Department of Human Services to promote proper and safe asbestos abatement work practices and compliance with the provisions of ORS 279B.055 (2)(g), 279B.060 (2)(g), 279C.365 (1)(j), 468.126, 468A.135 and 468A.700 to 468A.760. [1987 c.741 Â§4; 1993 c.18 Â§175; 2003 c.794 Â§293]

Â Â Â Â Â  468A.710 License required for asbestos abatement project. (1) Except as provided in ORS 468A.707 (1)(c) and (3), after the Environmental Quality Commission adopts rules under ORS 468A.707 and 468A.745, no contractor shall work on an asbestos abatement project unless the contractor holds a license issued by the Department of Environmental Quality under ORS 468A.720.

Â Â Â Â Â  (2) A contractor carrying out an asbestos abatement project shall be responsible for the safe and proper handling and delivery of waste that includes asbestos-containing material to a landfill authorized to receive such waste. [Formerly 468.879]

Â Â Â Â Â  468A.715 Licensed contractor required; exception. (1) Except as provided in subsection (2) of this section, an owner or operator of a facility containing asbestos shall require only licensed contractors to perform asbestos abatement projects.

Â Â Â Â Â  (2) A facility owner or operator whose own employees maintain, repair, renovate or demolish the facility may allow the employees to work on asbestos abatement projects only if the employees comply with the training and certification requirements established under ORS 468A.730. [Formerly 468.881]

Â Â Â Â Â  468A.720 Qualifications for license; application. (1) The Department of Environmental Quality shall issue an asbestos abatement license to a contractor who:

Â Â Â Â Â  (a) Successfully completes an accredited training course for contractors.

Â Â Â Â Â  (b) Requires each employee or agent of the contractor who works on or is directly responsible for an asbestos abatement project to be certified under ORS 468A.730.

Â Â Â Â Â  (c) Certifies that the contractor has read and understands the applicable state and federal rules and regulations on asbestos abatement and agrees to comply with the rules and regulations.

Â Â Â Â Â  (2) A contractor shall apply for a license or renewal of a license according to the procedures established by rule by the Environmental Quality Commission. [Formerly 468.883]

Â Â Â Â Â  468A.725 Grounds for license suspension or revocation. (1) The Department of Environmental Quality may suspend or revoke an asbestos abatement license issued to a contractor under ORS 468A.720 if the licensee:

Â Â Â Â Â  (a) Fraudulently obtains or attempts to obtain a license.

Â Â Â Â Â  (b) Fails at any time to satisfy the qualifications for a license or to comply with rules adopted by the Environmental Quality Commission under ORS 468A.700 to 468A.760.

Â Â Â Â Â  (c) Fails to meet any applicable state or federal standard relating to asbestos abatement.

Â Â Â Â Â  (d) Permits an untrained worker to work on an asbestos abatement project.

Â Â Â Â Â  (e) Employs a worker who fails to comply with applicable state or federal rules or regulations relating to asbestos abatement.

Â Â Â Â Â  (2) In addition to any penalty provided by ORS 468.140, the department may suspend or revoke the license or certification of any person who violates the conditions of ORS 468A.700 to 468A.755 or rules adopted under ORS 468A.700 to 468A.755. [Formerly 468.885]

Â Â Â Â Â  468A.730 Worker certificate required; qualifications; renewal application; suspension or revocation. (1) Except as provided in ORS 468A.707 (1)(c) and (3), after the Environmental Quality Commission adopts rules under ORS 468A.745, no worker shall work on an asbestos abatement project unless the person holds a certificate issued by the Department of Environmental Quality or the departmentÂs authorized representative under subsection (2) of this section.

Â Â Â Â Â  (2) The department or an authorized representative of the department shall issue an asbestos abatement certificate to a worker who successfully completes an accredited asbestos abatement training course approved by the department.

Â Â Â Â Â  (3) If the commission determines there is a need for a category of workers to update the workersÂ training in order to meet new or changed conditions, the commission may require the worker, as a condition of certificate renewal, to successfully complete an accredited asbestos abatement review course.

Â Â Â Â Â  (4) A worker or the facility owner or operator shall submit an application for an asbestos abatement certificate and renewal of a certificate according to procedures established by rule by the Environmental Quality Commission.

Â Â Â Â Â  (5) The department may suspend or revoke a certificate if a worker fails to comply with applicable health and safety rules or standards. [Formerly 468.887]

Â Â Â Â Â  468A.735 Alternatives to protection requirements; approval. Subject to the direction of the Environmental Quality Commission, the Director of the Department of Environmental Quality may approve, on a case-by-case basis, an alternative to a specific worker and public health protection requirement for an asbestos abatement project if the contractor or facility owner or operator submits a written description of the alternative procedure and demonstrates to the directorÂs satisfaction that the proposed alternative procedure provides worker and public health protection equivalent to the protection that would be provided by the waived provisions. [Formerly 468.889]

Â Â Â Â Â  468A.740 Accreditation requirements; rules. (1) The Environmental Quality Commission by rule shall provide for accreditation of courses that satisfy training requirements contractors must comply with to qualify for an asbestos abatement license under ORS 468A.720 and courses that workers must successfully complete to become certified under ORS 468.730.

Â Â Â Â Â  (2) The accreditation requirements established by the commission under subsection (1) of this section shall reflect the level of training that a course provider must offer to satisfy the licensing requirements under ORS 468A.720 and the certification requirements under ORS 468A.730.

Â Â Â Â Â  (3) In order to be accredited under subsection (1) of this section, a training course shall include at a minimum material relating to:

Â Â Â Â Â  (a) The characteristics and uses of asbestos and the associated health hazards;

Â Â Â Â Â  (b) Local, state and federal standards relating to asbestos abatement work practices;

Â Â Â Â Â  (c) Methods to protect personal and public health from asbestos hazards;

Â Â Â Â Â  (d) Air monitoring;

Â Â Â Â Â  (e) Safe and proper asbestos abatement techniques; and

Â Â Â Â Â  (f) Proper disposal of waste containing asbestos.

Â Â Â Â Â  (4) In addition to the requirements under subsection (3) of this section, the person providing a training course for which accreditation is sought shall demonstrate to the satisfaction of the Department of Environmental Quality the ability and proficiency to conduct the training.

Â Â Â Â Â  (5) Any person providing accredited asbestos abatement training shall make available to the department for audit purposes, at no cost to the department, all course materials, records and access to training sessions.

Â Â Â Â Â  (6) Applications for accreditation and renewals of accreditation shall be submitted according to procedures established by rule by the commission.

Â Â Â Â Â  (7) The department may suspend or revoke training course accreditation if the provider fails to meet and maintain any standard established by the commission.

Â Â Â Â Â  (8) The commission by rule shall establish provisions to allow a worker or contractor trained in another state to use training in other states to satisfy Oregon licensing and certification requirements, if the commission finds that the training received in the other state would meet the requirements of this section. [Formerly 468.891]

Â Â Â Â Â  468A.745 Rules; variances; training; standards; procedures. The Environmental Quality Commission shall adopt rules to carry out its duties under ORS 279B.055 (2)(g), 279B.060 (2)(g), 279C.365 (1)(j), 468A.135 and 468A.700 to 468A.760. In addition, the commission may:

Â Â Â Â Â  (1) Allow variances from the provisions of ORS 468A.700 to 468A.755 in the same manner variances are granted under ORS 468A.075.

Â Â Â Â Â  (2) Establish training requirements for contractors applying for an asbestos abatement license.

Â Â Â Â Â  (3) Establish training requirements for workers applying for a certificate to work on asbestos abatement projects.

Â Â Â Â Â  (4) Establish standards and procedures to accredit asbestos abatement training courses for contractors and workers.

Â Â Â Â Â  (5) Establish standards and procedures for licensing contractors and certifying workers.

Â Â Â Â Â  (6) Issue, renew, suspend and revoke licenses, certificates and accreditations.

Â Â Â Â Â  (7) Determine those classes of asbestos abatement projects for which the person undertaking the project must notify the Department of Environmental Quality before beginning the project.

Â Â Â Â Â  (8) Establish work practice standards, compatible with standards of the Department of Consumer and Business Services, for the abatement of asbestos hazards and the handling and disposal of waste materials containing asbestos.

Â Â Â Â Â  (9) Provide for asbestos abatement training courses that satisfy the requirements for contractor licensing under ORS 468A.720 or worker certification under ORS 468A.730. [Formerly 468.893; 1993 c.744 Â§229; 2003 c.794 Â§294]

Â Â Â Â Â  468A.750 Fee schedule; waiver; disposition. (1) By rule and after hearing, the Environmental Quality Commission shall establish a schedule of fees for:

Â Â Â Â Â  (a) Licenses issued under ORS 468A.720;

Â Â Â Â Â  (b) Worker certification under ORS 468A.730;

Â Â Â Â Â  (c) Training course accreditation under ORS 468A.740; and

Â Â Â Â Â  (d) Notices of intent to perform an asbestos abatement project under ORS 468A.745 (7).

Â Â Â Â Â  (2) The fees established under subsection (1) of this section shall be based upon the costs of the Department of Environmental Quality in carrying out the asbestos abatement program established under ORS 468A.707.

Â Â Â Â Â  (3) In adopting the schedule of fees under this section the commission shall include provisions and procedures for granting a waiver of a fee.

Â Â Â Â Â  (4) The fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the Department of Environmental Quality. Such moneys are continuously appropriated to the Department of Environmental Quality to pay the departmentÂs expenses in administering and enforcing the asbestos abatement program. [Formerly 468.895]

Â Â Â Â Â  468A.755 Exemptions. (1) Except as provided in subsection (2) of this section, ORS 468A.700 to 468A.750 do not apply to an asbestos abatement project in a private residence if:

Â Â Â Â Â  (a) The residence is occupied by the owner; and

Â Â Â Â Â  (b) The owner occupant is performing the asbestos abatement work.

Â Â Â Â Â  (2) Any person exempt from ORS 468A.700 to 468A.750 under subsection (1) of this section shall handle and dispose of asbestos-containing material in compliance with standards established by the Environmental Quality Commission under ORS 468A.745. [Formerly 468.897]

Â Â Â Â Â  468A.760 Content of bid advertisement. Any public agency requesting bids or proposals for a proposed project shall first make a determination of whether or not the project requires a contractor licensed under ORS 468A.720. The public agency shall include such requirement in the bid or proposal advertisement under ORS 279B.055 (2)(g), 279B.060 (2)(g) and 279C.365 (1)(j). [Formerly 468.899; 2003 c.794 Â§295]

INDOOR AIR POLLUTION CONTROL

Â Â Â Â Â  468A.775 Indoor air quality sampling; accreditation and certification programs. (1) The Environmental Quality Commission shall establish a voluntary accreditation program for those providing indoor air quality sampling services or ventilation system evaluations for public areas, office workplaces or private residences. Provisions shall be made to accept accreditation of other state programs if they are comparable with the accreditation program established under this section.

Â Â Â Â Â  (2) The Environmental Quality Commission shall establish a voluntary contractor certification program for contractors providing remedial action for residential indoor air pollution. Provisions shall be made to accept accreditation of other state programs if they are comparable with the accreditation program established under this section. [Formerly 468.357]

Â Â Â Â Â  Note: 468A.775 to 468A.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.780 Schedule of fees; accreditation and certification programs. The Environmental Quality Commission shall establish by rule a schedule of annual fees, not to exceed $500 per participating contractor, to pay the Department of Environmental QualityÂs costs in operating the:

Â Â Â Â Â  (1) Voluntary accreditation program under ORS 468A.775 (1); and

Â Â Â Â Â  (2) Voluntary contractor certification program under ORS 468A.775 (2). [Formerly 468.358]

Â Â Â Â Â  Note: See note under 468A.775.

Â Â Â Â Â  468A.785 Pilot programs. (1) Upon the advice of the Indoor Air Pollution Task Force, the Environmental Quality Commission may establish a pilot program for any product designed for household or office use that is not adequately regulated by federal law that may be a threat to human health by contaminating indoor air.

Â Â Â Â Â  (2) The Environmental Quality Commission may establish a voluntary product-labeling pilot program to identify products with a low potential for causing indoor air pollution. [Formerly 468.359]

Â Â Â Â Â  Note: See note under 468A.775.

EMISSION REDUCTION CREDIT BANKS

Â Â Â Â Â  468A.820 Community emission reduction credit banks; establishment; rules; credits. (1) The Department of Environmental Quality shall establish a community emission reduction credit bank upon written request to the department by the appropriate board or boards of county commissioners.

Â Â Â Â Â  (2) The community emission reduction credit bank shall be governed by rules adopted by the Environmental Quality Commission. The validity of emission reduction credits shall be determined by rule. The rules shall include, but need not be limited to, the following:

Â Â Â Â Â  (a) Valid emission reduction credits created or banked within two years from the time of actual emission reduction may be transferred to the community bank for up to 10 years. The 10-year period shall begin at the time of actual emission reduction.

Â Â Â Â Â  (b) The department shall transfer valid emission reduction credits to the community bank upon written application from the holder of the credits.

Â Â Â Â Â  (c) The department may not discount credits banked under this section during any 10-year period unless the commission finds it necessary to discount the credits to attain or maintain air quality standards.

Â Â Â Â Â  (3) The community emission reduction credit bank shall be administered by the appropriate board or boards of county commissioners, in coordination with the department. [2001 c.468 Â§1]

Â Â Â Â Â  Note: 468A.820 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  468A.990 Penalties for air pollution offenses. (1) Violation of any rule or standard adopted or any order issued by a regional authority relating to air pollution is a Class A misdemeanor.

Â Â Â Â Â  (2) Unless otherwise provided, each day of violation of any rule, standard or order relating to air pollution constitutes a separate offense.

Â Â Â Â Â  (3) Violation of ORS 468A.610 or of any rule adopted pursuant to ORS 468A.595 is a Class A misdemeanor. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (4) Violation of the provisions of ORS 468A.655 is a Class A misdemeanor. [Formerly 468.995]

Â Â Â Â Â  468A.992 Civil penalties for open field burning violations. (1) In addition to any liability or penalty provided by law, the State Department of Agriculture may impose a civil penalty on any person who fails to comply with a provision of ORS 468A.555 to 468A.620 or any rule adopted thereunder, or a permit issued under ORS 468A.555 to 468A.620, relating to open field burning.

Â Â Â Â Â  (2) The State Department of Agriculture shall impose any civil penalty under this section in the same manner as the Department of Environmental Quality imposes and collects a civil penalty under ORS 468.140. [1995 c.358 Â§2; 1997 c.249 Â§164]

_______________



Chapter 468b

Although efforts have been made to match the database text to the official legal text they represent, substantive errors or differences may remain. It is the userÂs responsibility to verify the legal accuracy of all legal text. The Legislative Counsel Committee claims copyright protection in those parts of Oregon Revised Statutes that are legally subject to copyright protection. The State of Oregon is not liable for any loss or damage resulting from errors introduced into the materials supplied by the Legislative Counsel Committee, by a user or any third party, or resulting from any defect in or misuse of any search software, drivers or other equipment.

Hint: Use your browser's Find feature (usually found in the Edit menu) to get to a section more quickly.

Chapter 468B Â Water Quality

2005 EDITION

WATER QUALITY

PUBLIC HEALTH AND SAFETY

WATER POLLUTION CONTROL

(Generally)

468B.005  Definitions for water pollution control laws

468B.010  Authority of commission over water pollution; construction

468B.015  Policy

468B.020  Prevention of pollution

468B.025  Prohibited activities

468B.030  Effluent limitations; rules

468B.032  Alternative enforcement proceeding; request; public notice; fees

468B.035  Implementation of Federal Water Pollution Control Act; rules

(Surface Water)

468B.040  Certification of hydroelectric power project; comments of affected state agencies

468B.045  Certification of change to hydroelectric power project; notification of federal agency

468B.046  Reauthorization of hydroelectric project not to limit authority of department related to certification of project for water quality purposes

468B.047  Fees for state certification under section 401 of Federal Water Pollution Control Act; rules; disposition of fees

468B.048  Rules for standards of quality and purity; factors to be considered; meeting standards

468B.050  Water quality permit; issuance by rule or order; rules

468B.051  Fees for water quality permit

468B.052  Fees for water quality permit to operate suction dredge

468B.053  Alternatives to obtaining water quality permit; rules

468B.055  Plans and specifications for disposal, treatment and sewerage systems

468B.060  Liability for damage to fish or wildlife or habitat; agency to which damages payable

468B.062  Use attainability analysis of certain waters of state

468B.064  Follow-up assessments of waters of state that exceed numeric temperature criteria

468B.066  Report on development of use attainability analysis

468B.070  Prohibited activities for certain municipalities

468B.075  Definitions for ORS 468B.080

468B.080  Prohibitions relating to garbage or sewage dumping into waters of state

468B.083  When motor vehicle parts may be placed in waters of state; rules

468B.085  Depositing vehicles or manufactured structures into water prohibited

468B.090  Permit authorized for discharge of shrimp and crab processing by-products; conditions

468B.093  General permit for discharge of geothermal spring water to surface water

468B.095  Use of sludge on agricultural, horticultural or silvicultural land; rules

(Forest Operations)

468B.100  Definitions for ORS 468B.105 and 468B.110

468B.105  Review of water quality standard affecting forest operations

468B.110  Authority to establish and enforce water quality standards by rule or order; limitation on authority; instream water quality standards

(Phosphate Cleansing Agents)

468B.120  Definitions for ORS 468B.120 to 468B.135

468B.125  Policy to reduce phosphorous pollution

468B.130  Prohibition on sale or distribution of cleaning agents containing phosphorous; rules

468B.135  Exemptions

(Ground Water)

468B.150  Definitions for ORS 468B.150 to 468B.190

468B.155  State goal to prevent ground water contamination

468B.160  Ground water management and use policy

468B.162  Coordination of ground water activities

468B.164  Encouragement of federal actions

468B.165  Ground water contaminants; maximum levels; rules

468B.166  Technical advisory committee; duties; membership

468B.167  Ground water resource protection strategy; advisory committees

468B.169  Requests for funding, advice or assistance for ground water projects

468B.171  Awarding grants; purpose; rules

468B.175  Declaration of area of ground water concern

468B.177  Actions of department after declaration of area of ground water concern

468B.179  Ground water management committee; appointment; duties

468B.180  Declaration of ground water management area; standards

468B.182  Alternative appointment of ground water management committee

468B.183  Duties of ground water management committee after declaration of ground water management area

468B.184  Designation of lead agency for development of action plan; contents of action plan

468B.186  Comment on plan; final plan

468B.187  Acceptance or rejection of action plan; rules

468B.188  Repeal of declaration of ground water management area

468B.190  Ground water monitoring and assessment

ANIMAL WASTE CONTROL

468B.200  Legislative findings

468B.203  Applicability of 468B.200 to 468B.230

468B.205  Definition of confined animal feeding operation; rules

468B.210  Maximum number of animals per facility; determination

468B.215  Fees; permit conditions; review

468B.217  Memorandum of understanding with Department of Agriculture

468B.220  Civil penalty for violation of permit requirement

468B.225  Prerequisite for investigation; written complaint; security deposit

468B.230  Department of Agriculture civil penalty authority

OIL OR HAZARDOUS MATERIAL SPILLAGE

(Generally)

468B.300  Definitions for ORS 468B.300 to 468B.500

468B.305  Entry of oil into waters of state prohibited; exceptions

468B.310  Liability for violation of ORS 468B.305

468B.315  Duty to collect and remove oil; dispersal of oil

468B.320  Action by state; liability for state expense; order; appeal

468B.325  DirectorÂs right of entry in response to oil spill; state liability for damages

468B.330  Action to collect costs

468B.335  Effect of federal regulations of oil spillage

(Contingency Planning)

468B.340  Legislative findings and intent

468B.345  Oil spill contingency plan required to operate facility or covered vessel in state or state waters; exceptions

468B.350  Rules; standards for contingency plans; oil spill response zones

468B.355  Contingency plans; participation in maritime association; lien; liability of maritime association; exemption from liability

468B.360  Review of contingency plan

468B.365  Plan approval; change affecting plan; certificate of approval

468B.370  Determination of adequacy of plan; practice drills; rules

468B.375  Inspection of facilities and vessels; coordination with State of Washington

468B.380  Tank vessel inspection program; rules

468B.385  Modification of approval of contingency plan; revocation of approval; violation

468B.390  Compliance with federal Oil Pollution Act of 1990; proof of financial responsibility

468B.395  Department duties

468B.400  Wildlife rescue training program

468B.405  Fees; disposition

468B.410  Oil Spill Prevention Fund; uses

468B.415  Oregon coast safety committee; subcommittees

468B.420  Safety committee recommendations

468B.425  Exemption from liability for removal costs or damages

(Willful or Negligent Discharge)

468B.450  Willful or negligent discharge of oil; civil penalty; authority of director to mitigate

468B.455  Oil Spillage Control Fund; source; use

468B.460  Rules

(Shipping)

468B.475  Legislative finding; need for evidence of financial assurance for ships transporting oil

468B.485  Methods of establishing financial assurance

468B.495  Interagency response plan for oil or hazardous material spills in certain waters

468B.500  Contents of plan

POLLUTANT REDUCTION TRADING PROGRAMS

468B.550  Short title

468B.555  Trading program development; priorities; fees

WATER POLLUTION CONTROL

(Generally)

468B.005 Definitions for water pollution control laws. As used in the laws relating to water pollution, unless the context requires otherwise:

(1) ÂDisposal systemÂ means a system for disposing of wastes, either by surface or underground methods and includes municipal sewerage systems, domestic sewerage systems, treatment works, disposal wells and other systems.

(2) ÂIndustrial wasteÂ means any liquid, gaseous, radioactive or solid waste substance or a combination thereof resulting from any process of industry, manufacturing, trade or business, or from the development or recovery of any natural resources.

(3) ÂNonpoint sourceÂ means any source of pollution other than a point source.

(4) ÂPoint sourceÂ means any discernible, confined and discrete conveyance, including but not limited to a pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, vessel or other floating craft, from which pollutants are or may be discharged. ÂPoint sourceÂ does not include agricultural storm water discharges and return flows from irrigated agriculture.

(5) ÂPollutionÂ or Âwater pollutionÂ means such alteration of the physical, chemical or biological properties of any waters of the state, including change in temperature, taste, color, turbidity, silt or odor of the waters, or such discharge of any liquid, gaseous, solid, radioactive or other substance into any waters of the state, which will or tends to, either by itself or in connection with any other substance, create a public nuisance or which will or tends to render such waters harmful, detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational or other legitimate beneficial uses or to livestock, wildlife, fish or other aquatic life or the habitat thereof.

(6) ÂSewageÂ means the water-carried human or animal waste from residences, buildings, industrial establishments or other places, together with such ground water infiltration and surface water as may be present. The admixture with sewage of wastes or industrial wastes shall also be considered ÂsewageÂ within the meaning of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

(7) ÂSewerage systemÂ means pipelines or conduits, pumping stations, and force mains, and all other structures, devices, appurtenances and facilities used for collecting or conducting wastes to an ultimate point for treatment or disposal.

(8) ÂTreatment worksÂ means any plant or other works used for the purpose of treating, stabilizing or holding wastes.

(9) ÂWastesÂ means sewage, industrial wastes, and all other liquid, gaseous, solid, radioactive or other substances which will or may cause pollution or tend to cause pollution of any waters of the state.

(10) ÂWaterÂ or Âthe waters of the stateÂ include lakes, bays, ponds, impounding reservoirs, springs, wells, rivers, streams, creeks, estuaries, marshes, inlets, canals, the Pacific Ocean within the territorial limits of the State of Oregon and all other bodies of surface or underground waters, natural or artificial, inland or coastal, fresh or salt, public or private (except those private waters which do not combine or effect a junction with natural surface or underground waters), which are wholly or partially within or bordering the state or within its jurisdiction. [Formerly 449.075 and then 468.700; 2003 c.469 Â§1]

468B.010 Authority of commission over water pollution; construction. (1) Except as otherwise provided in ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930, insofar as the authority of the Environmental Quality Commission over water pollution granted by ORS 448.305, 454.010 to 454.040, 454.205 to 454.225, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B is inconsistent with any other law, or authority granted to any other state agency, the authority of the commission shall be controlling.

(2) The water pollution control laws of this state shall be liberally construed for the accomplishment of the purposes set forth in ORS 468B.015. [Formerly 449.070 and then 468.705]

468B.015 Policy. Whereas pollution of the waters of the state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish and aquatic life and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, and whereas the problem of water pollution in this state is closely related to the problem of water pollution in adjoining states, it is hereby declared to be the public policy of the state:

(1) To conserve the waters of the state;

(2) To protect, maintain and improve the quality of the waters of the state for public water supplies, for the propagation of wildlife, fish and aquatic life and for domestic, agricultural, industrial, municipal, recreational and other legitimate beneficial uses;

(3) To provide that no waste be discharged into any waters of this state without first receiving the necessary treatment or other corrective action to protect the legitimate beneficial uses of such waters;

(4) To provide for the prevention, abatement and control of new or existing water pollution; and

(5) To cooperate with other agencies of the state, agencies of other states and the federal government in carrying out these objectives. [Formerly 449.077 and then 468.710]

468B.020 Prevention of pollution. (1) Pollution of any of the waters of the state is declared to be not a reasonable or natural use of such waters and to be contrary to the public policy of the State of Oregon, as set forth in ORS 468B.015.

(2) In order to carry out the public policy set forth in ORS 468B.015, the Department of Environmental Quality shall take such action as is necessary for the prevention of new pollution and the abatement of existing pollution by:

(a) Fostering and encouraging the cooperation of the people, industry, cities and counties, in order to prevent, control and reduce pollution of the waters of the state; and

(b) Requiring the use of all available and reasonable methods necessary to achieve the purposes of ORS 468B.015 and to conform to the standards of water quality and purity established under ORS 468B.048. [Formerly 449.095 and then 468.715]

468B.025 Prohibited activities. (1) Except as provided in ORS 468B.050 or 468B.053, no person shall:

(a) Cause pollution of any waters of the state or place or cause to be placed any wastes in a location where such wastes are likely to escape or be carried into the waters of the state by any means.

(b) Discharge any wastes into the waters of the state if the discharge reduces the quality of such waters below the water quality standards established by rule for such waters by the Environmental Quality Commission.

(2) No person shall violate the conditions of any waste discharge permit issued under ORS 468B.050.

(3) Violation of subsection (1) or (2) of this section is a public nuisance. [Formerly 449.079 and then 468.720; 1997 c.286 Â§5]

468B.030 Effluent limitations; rules. In relation to the waters of the state, the Environmental Quality Commission by rule may establish effluent limitations, as defined in Section 502 of the Federal Water Pollution Control Act, as amended by Public Law 92-500, October 18, 1972, and other minimum requirements for disposal of wastes, minimum requirements for operation and maintenance of disposal systems, and all other matters pertaining to standards of quality for the waters of the state. The commission may perform or cause to be performed any and all acts necessary to be performed by the state to implement within the jurisdiction of the state the provisions of the Federal Water Pollution Control Act of October 18, 1972, and Acts amendatory thereof or supplementary thereto, and federal regulations and guidelines issued pursuant thereto. [Formerly 449.081 and then 468.725]

468B.032 Alternative enforcement proceeding; request; public notice; fees. (1) In addition to enforcement proceedings pursuant to ORS 468.090 for a violation of a provision, rule, permit or order under this chapter, the Department of Environmental Quality shall implement the procedures established under this section upon the request of the person to whom the notice of the civil penalty or other formal enforcement action is addressed if the person files the request within 20 days from the date of service of the notice. The written request shall serve in lieu of any other prescribed response.

(2) The department shall provide public notice of, and reasonable opportunity to comment in writing on, the civil penalty or other formal enforcement action.

(3) After the comment period closes, the department may determine either to modify the civil penalty or other formal enforcement action based on any comment received under subsection (2) of this section or to reissue the original civil penalty or other formal enforcement action. The department shall serve the person to whom the notice of civil penalty or other formal enforcement action was addressed with a copy of any comments filed and a new notice that includes the determination of the department. The person shall then have 20 days from the date of service of the new notice in which to make written application for a hearing.

(4) The department shall give notice to any person who commented under subsection (2) of this section of the new notice that includes the determination of the department under subsection (3) of this section. The department also shall give notice to any person who commented under subsection (2) of this section if a hearing is requested under subsection (3) of this section.

(5) If a person does not apply for a hearing under subsection (3) of this section, a person who commented under subsection (2) of this section may request that the department hold a hearing if the person who commented makes the request in writing within 30 days of the mailing of the notice given under subsection (4) of this section. However, the department shall hold a hearing only if the request includes material evidence that the department did not consider when the department issued the civil penalty or other formal enforcement action. If the department denies the request for a hearing, the department shall provide a copy of the denial and the reasons for the denial to the requester and shall provide public notice of the denial that includes the reasons for the denial.

(6) In a hearing under subsection (3) or (5) of this section, the person subject to the civil penalty or other formal enforcement action and any person who commented under subsection (2) of this section shall have a reasonable opportunity to be heard and to present evidence. The department shall conduct the hearing in accordance with ORS 183.745.

(7) If a person does not request a hearing pursuant to subsection (3) or (5) of this section, the department shall issue the civil penalty or other formal enforcement action.

(8) For purposes of judicial review under ORS 183.480 to 183.500, a person who comments under subsection (2) of this section and includes a request in writing to be a party to the civil penalty or other formal enforcement action shall have standing to be a party to an agency proceeding subject to judicial review of a final order. For the procedures established by this section only, the civil penalty or other formal enforcement action shall be deemed to be commenced for purposes of the stateÂs implementation of section 309(g)(6) of the Federal Water Pollution Control Act, as amended, when the department first notifies a person in writing that a violation has been documented and that the violation is being referred for formal enforcement action or will result in a civil penalty or other formal enforcement action.

(9) The Environmental Quality Commission shall ensure that state enforcement procedures for implementing section 309(g)(6) of the Federal Water Pollution Control Act, as amended, are comparable to and not greater than the federal enforcement procedures for enforcing that federal Act.

(10) Any person who submits a request under subsection (1) of this section shall submit with the request a basic process fee in the amount of $2,000 and a refundable hearings fee in the amount of $3,650 to pay the expenses of the department incurred under this section. If a hearing is not conducted under this section, the department shall return the refundable hearing fee to the person who submitted the request under subsection (1) of this section. All fees received under this subsection shall be deposited into the State Treasury to the credit of an account of the department. Such moneys are continuously appropriated to the department for payment of the costs of the department in carrying out the provisions of this section. [1999 c.975 Â§2]

468B.035 Implementation of Federal Water Pollution Control Act; rules. (1) The Environmental Quality Commission may perform or cause to be performed any acts necessary to be performed by the state to implement within the jurisdiction of the state the provisions of the Federal Water Pollution Control Act, P.L. 92-500, as amended, and federal regulations or guidelines issued pursuant to the Act. The commission may adopt, modify or repeal rules, pursuant to ORS chapter 183, for the administration and implementation of this subsection.

(2) The State Department of Agriculture may perform or cause to be performed any acts necessary to be performed by the state to implement the provisions of the Federal Water Pollution Control Act, P.L. 92-500, as amended, and any federal regulations or guidelines issued pursuant to the Act, relating to the control and prevention of water pollution from livestock and other animal-based agricultural operations. The department may adopt rules pursuant to ORS chapter 183 for the administration and implementation of this subsection. [Formerly 468.730; 2001 c.248 Â§3]

Note: Sections 5 and 6, chapter 523, Oregon Laws 2005, provide:

Sec. 5. On or before January 31 of each year, the Department of Environmental Quality shall report to the Environmental Quality Commission and to an appropriate committee of the Legislative Assembly on the departmentÂs efforts in administering a watershed approach toward water pollution control permitting. The report shall include, but need not be limited to, information that indicates:

(1) Whether the department is issuing permits on a watershed basis.

(2) The level of permit backlog, if any.

(3) The time frame that the department took to apply general permit coverage to applicants.

(4) The timeliness of the review and tracking of discharge monitoring reports.

(5) The timeliness of the issuance of permit noncompliance notifications. [2005 c.523 Â§5]

Sec. 6. Section 5 of this 2005 Act is repealed on January 2, 2010. [2005 c.523 Â§6]

(Surface Water)

468B.040 Certification of hydroelectric power project; comments of affected state agencies. (1) The Director of the Department of Environmental Quality shall approve or deny certification of any federally licensed or permitted activity related to hydroelectric power development, under section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended. In making a decision as to whether to approve or deny such certification, the director shall:

(a) Solicit and consider the comments of all affected state agencies relative to adverse impacts on water quality caused by the project, according to sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

(b) Approve or deny a certification only after making findings that the approval or denial is consistent with:

(A) Rules adopted by the Environmental Quality Commission on water quality;

(B) Provisions of sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended;

(C) Except as provided in subsection (2) of this section, standards established in ORS 543.017 and rules adopted by the Water Resources Commission implementing such standards; and

(D) Except as provided in subsection (2) of this section, standards of other state and local agencies that are consistent with the standards of ORS 543.017 and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

(2) If the proposed certification is for the reauthorization of a federally licensed project, as defined in ORS 543A.005, or for a project that is subject to federal relicensing but that operates under a water right that does not expire, the director shall not determine consistency under subsection (1)(b)(C) and (D) of this section, but shall determine whether the approval or denial is consistent with the rules and provisions referred to in subsection (1)(b)(A) and (B) of this section, standards established in ORS 543A.025 (2) to (4), rules adopted by the Water Resources Commission implementing such standards and rules of other state and local agencies that are consistent with the standards of ORS 543A.025 (2) to (4) and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

(3) If the proposed certification is for the reauthorization of a federally licensed project, as defined in ORS 543A.005, or for a project that is subject to federal relicensing but that operates under a water right that does not expire, the director shall act in accordance with the recommendation of the Hydroelectric Application Review Team, except as provided in ORS 543A.110. If the proposed certification is for a project that is subject to federal relicensing but that operates under a water right that does not expire, and the Hydroelectric Application Review Team develops a unified state position under ORS 543A.400 (4)(b), the director shall act in accordance with the recommendation of the Hydroelectric Application Review Team, except as provided in ORS 543A.110. [Formerly 468.732; 1993 c.544 Â§1; 1997 c.449 Â§40]

468B.045 Certification of change to hydroelectric power project; notification of federal agency. Within 60 days after the Department of Environmental Quality receives notice that any federal agency is considering a permit or license application related to a change to a hydroelectric project or proposed hydroelectric project that was previously certified by the Director of the Department of Environmental Quality according to section 401 of the Federal Water Pollution Control Act P.L. 92-500, as amended:

(1) The director shall:

(a) Solicit and consider the comments of all affected state agencies relative to adverse impacts on water quality caused by changes in the project, according to sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

(b) Approve or deny a certification of the proposed change after making findings that the approval or denial is consistent with:

(A) Rules adopted by the Environmental Quality Commission on water quality;

(B) Provisions of sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended;

(C) Except as provided in subsection (2) of this section, standards established in ORS 543.017 and rules adopted by the Water Resources Commission implementing such standards; and

(D) Except as provided in subsection (2) of this section, standards of other state and local agencies that are consistent with the standards of ORS 543.017 and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

(2) If the proposed certification is for a change to a federally licensed project, as defined in ORS 543A.005, that has been reauthorized under ORS 543A.060 to 543A.300, or for a change to a project that is subject to federal relicensing but that operates under a water right that does not expire, the director shall not determine consistency under subsection (1)(b)(C) and (D) of this section, but shall determine consistency with the rules and provisions referred to in subsection (1)(b)(A) and (B) of this section, standards established in ORS 543A.025 (2) to (4), rules adopted by the Water Resources Commission implementing such standards and rules of other state and local agencies that are consistent with the standards of ORS 543A.025 (2) to (4) and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

(3) On the basis of the evaluation and determination under subsections (1) and (2) of this section, the director shall notify the appropriate federal agency that:

(a) The proposed change to the project is approved; or

(b) There is no longer reasonable assurance that the project as changed complies with the applicable provisions of the Federal Water Pollution Control Act, P.L. 92-500, as amended, because of changes in the proposed project since the director issued the construction license or permit certification. [Formerly 468.734; 1993 c.544 Â§2; 1997 c.449 Â§40a]

468B.046 Reauthorization of hydroelectric project not to limit authority of department related to certification of project for water quality purposes. (1) Except as provided in ORS 543A.110, nothing in ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 and ORS chapter 543A shall be construed to limit or affect any authority of the Director of the Department of Environmental Quality under existing law to establish conditions for any certification granted under ORS 468B.040, 468B.045 and 33 U.S.C. 1341, including but not limited to conditions for monitoring, review and enforcement of compliance with the certification and water quality standards during construction, operation and decommissioning of a project.

(2) Nothing in ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 and ORS chapter 543A, including but not limited to review of applications by the Hydroelectric Application Review Team, shall affect the authority of the Director of the Department of Environmental Quality to act on a request for water quality certification as necessary to avoid certification being deemed waived under the one-year period prescribed by 33 U.S.C. 1341(a)(1). [1997 c.449 Â§40d]

468B.047 Fees for state certification under section 401 of Federal Water Pollution Control Act; rules; disposition of fees. (1) The Environmental Quality Commission may establish, by rule, a schedule of fees for state certification under section 401 of the Federal Water Pollution Control Act, PL 92-500 as amended. The commission shall not assess fees under subsections (1) and (2) of this section for activities:

(a) That have an operating permit for surface mining under ORS chapter 517;

(b) Relating to commercial sand and gravel removal operations;

(c) Involving removal of less than 500 cubic yards of material; or

(d) Involving a fill of less than two acres.

(2) As used in subsections (1) and (2) of this section, ÂfillÂ and ÂremovalÂ have the meanings given in ORS 196.800.

(3) Any fees received under subsections (1) and (2) of this section shall be deposited in the State Treasury to the credit of an account of the Department of Environmental Quality and are continuously appropriated to meet the administrative expenses of the state certification program under subsections (1) and (2) of this section. [Formerly 468.068]

468B.048 Rules for standards of quality and purity; factors to be considered; meeting standards. (1) The Environmental Quality Commission by rule may establish standards of quality and purity for the waters of the state in accordance with the public policy set forth in ORS 468B.015. In establishing such standards, the commission shall consider the following factors:

(a) The extent, if any, to which floating solids may be permitted in the water;

(b) The extent, if any, to which suspended solids, settleable solids, colloids or a combination of solids with other substances suspended in water may be permitted;

(c) The extent, if any, to which organisms of the coliform group, and other bacteriological organisms or virus may be permitted in the waters;

(d) The extent of the oxygen demand which may be permitted in the receiving waters;

(e) The minimum dissolved oxygen content of the waters that shall be maintained;

(f) The limits of other physical, chemical, biological or radiological properties that may be necessary for preserving the quality and purity of the waters of the state;

(g) The extent to which any substance must be excluded from the waters for the protection and preservation of public health; and

(h) The value of stability and the publicÂs right to rely upon standards as adopted for a reasonable period of time to permit institutions, municipalities, commerce, industries and others to plan, schedule, finance and operate improvements in an orderly and practical manner.

(2) Standards established under this section shall be consistent with policies and programs for the use and control of water resources of the state adopted by the Water Resources Commission under ORS 536.220 to 536.540.

(3) Subject to the approval of the Department of Environmental Quality, any person responsible for complying with the standards of water quality or purity established under this section shall determine the means, methods, processes, equipment and operation to meet the standards. [Formerly 449.086 and then 468.735]

468B.050 Water quality permit; issuance by rule or order; rules. (1) Except as provided in ORS 468B.053 or 468B.215, without holding a permit from the Director of the Department of Environmental Quality or the State Department of Agriculture, which permit shall specify applicable effluent limitations, a person may not:

(a) Discharge any wastes into the waters of the state from any industrial or commercial establishment or activity or any disposal system.

(b) Construct, install, modify or operate any disposal system or part thereof or any extension or addition thereto.

(c) Increase in volume or strength any wastes in excess of the permissive discharges specified under an existing permit.

(d) Construct, install, operate or conduct any industrial, commercial, confined animal feeding operation or other establishment or activity or any extension or modification thereof or addition thereto, the operation or conduct of which would cause an increase in the discharge of wastes into the waters of the state or which would otherwise alter the physical, chemical or biological properties of any waters of the state in any manner not already lawfully authorized.

(e) Construct or use any new outlet for the discharge of any wastes into the waters of the state.

(2) The Department of Environmental Quality or the State Department of Agriculture may issue a permit under this section as an individual, general or watershed permit. A permit may be issued to a class of persons using the procedures for issuance of an order or for the adoption of a rule. Notwithstanding the definition of ÂorderÂ or ÂruleÂ provided in ORS 183.310, in issuing a general or watershed permit by order pursuant to this section, the State Department of Agriculture or Department of Environmental Quality:

(a) Is not required to direct the order to a named person or named persons; and

(b) May include in the order agency directives, standards, regulations and statements of general applicability that implement, interpret or prescribe law or policy.

(3) The State Department of Agriculture or the Department of Environmental Quality may define Âconfined animal feeding operationÂ by rule for purposes of implementing this section. [Formerly 449.083 and then 468.740; 1997 c.286 Â§6; 2001 c.248 Â§4; 2005 c.523 Â§4]

468B.051 Fees for water quality permit. Not more than once each calendar year, the Environmental Quality Commission may increase the fees established under ORS 468.065 for permits issued under ORS 468B.050. The amount of the annual increase may not exceed the anticipated increase in the cost of administering the permit program or three percent, whichever is lower. [2005 c.523 Â§2]

Note: 468B.051 was added to and made a part of ORS chapter 468B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

468B.052 Fees for water quality permit to operate suction dredge. Notwithstanding the authority of the Environmental Quality Commission provided in ORS 468.065 to establish a schedule of fees for permits issued under ORS 468B.050 and in lieu of any fee established under the schedule of fees, a person who operates a suction dredge having a suction hose with an inside diameter of eight inches or less shall, upon application for or renewal of a permit issued under 468B.050, pay to the Department of Environmental Quality:

(1) For an individual permit:

(a) A one-time application fee of $300; and

(b) An annual renewal fee of $25.

(2) For a general permit, either:

(a) A $25 annual fee for each year the person registers under the general permit; or

(b) A $100 fee for a five-year registration under the general permit. [2005 c.729 Â§3]

468B.053 Alternatives to obtaining water quality permit; rules. In lieu of a permit required under ORS 468B.025 or 468B.050, the Environmental Quality Commission by rule may:

(1) Exempt de minimis discharges from permit requirements.

(2) Establish performance-based criteria for exempt operations and discharges.

(3) Require an operator or person discharging waste exempt under subsection (1) of this section to:

(a) Comply with the criteria established under subsection (2) of this section; and

(b) Monitor performance and certify and report the results to the Department of Environmental Quality. [1997 c.286 Â§2]

Note: 468B.053 was added to and made a part of ORS chapter 468B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

468B.055 Plans and specifications for disposal, treatment and sewerage systems. (1) The Department of Environmental Quality may require that plans and specifications for the construction, installation or modification of disposal systems, treatment works and sewerage systems be submitted to the department for its approval or rejection.

(2) If the department requires that plans and specifications be submitted under subsection (1) of this section, construction, installation or modification may not be commenced until the plans and specifications submitted to the department are approved. If the disposal or discharge is for a chemical process mine, as defined in ORS 517.953, departmental review and approval shall be included as part of the consolidated application process under ORS 517.952 to 517.989. Any construction, installation or modification must be in accordance with the plans and specifications approved by the department. [Formerly 468.742; 2005 c.523 Â§7]

468B.060 Liability for damage to fish or wildlife or habitat; agency to which damages payable. (1) Where the injury, death, contamination or destruction of fish or other wildlife or injury or destruction of fish or wildlife habitat results from pollution or from any violation of the conditions set forth in any permit or of the orders or rules of the Environmental Quality Commission, the person responsible for the injury, death, contamination or destruction shall be strictly liable to the state for the value of the fish or wildlife so injured or destroyed and for all costs of restoring fish and wildlife production in the affected areas, including habitat restoration.

(2) In addition to the penalties provided for by law, the state may seek recovery of such damages in any court of competent jurisdiction in this state if the person responsible under subsection (1) of this section fails or refuses to pay for the value of the fish or wildlife so destroyed and for all costs of restoring fish and wildlife production in the affected areas, including habitat restoration, within a period of 60 days from the date of mailing by registered or certified mail of written demand therefor.

(3) Any action or suit for the recovery of damages described in subsection (1) of this section shall be brought in the name of the State of Oregon upon relation of the Department of Environmental Quality or State Department of Fish and Wildlife or the Attorney General. Amounts recovered under this section shall be paid to the state agency having jurisdiction over the fish or wildlife or fish or wildlife production for which damages were recovered. [Formerly 449.103 and then 468.745]

468B.062 Use attainability analysis of certain waters of state. Consistent with the Federal Water Pollution Control Act, P.L. 92-500, as amended, the Department of Environmental Quality may determine whether selected segments of the waters of the state are capable of attaining designated uses. In conducting its use attainability analysis, the department shall include appropriate documentation and defensible data for determining whether subcategories or seasonal uses should be designated. The Director of the Department of Environmental Quality shall appoint an advisory group to nominate those waters of the state for which use attainability analysis is most warranted. [1997 c.770 Â§2]

468B.064 Follow-up assessments of waters of state that exceed numeric temperature criteria. (1) The Department of Environmental Quality may perform follow-up assessments of waters of the state that are included in the 1994-1996 list pursuant to section 303 (d) of the Federal Water Pollution Control Act, P.L. 92-500, as amended, for exceeding numeric temperature water quality criteria. The department shall give priority in performing follow-up assessments to those waters of the state listed primarily on the basis of temperature data from 1991 to 1994 and for which follow-up data are now available. The department may use follow-up data collected by a watershed council, university, soil and water conservation district or any other individual or group using data collection protocols approved by the department.

(2) Subject to available resources, the department shall act promptly to update the list developed pursuant to section 303 (d) of the Federal Water Pollution Control Act, P.L. 92-500, as amended, when appropriate based on the follow-up assessments under subsection (1) of this section. [1997 c.770 Â§3]

468B.065 [Formerly 468.750; renumbered 468B.083 in 1997]

468B.066 Report on development of use attainability analysis. The Department of Environmental Quality shall report regularly to the joint legislative committee created pursuant to ORS 171.551 on the development of the use attainability analysis under ORS 468B.062 and 468B.064. [1997 c.770 Â§4; 1999 c.270 Â§4]

468B.070 Prohibited activities for certain municipalities. (1) No municipality shall:

(a) Dump polluting substances into any public or private body of water that empties directly or indirectly into any navigable body of water in or adjacent to a municipality, except by permit issued by the Department of Environmental Quality.

(b) Dump polluting substances into any open dump or sanitary landfill where by drainage or seepage any navigable body of water in or adjacent to a municipality may be affected adversely unless:

(A) The municipality is operating a sanitary landfill in accordance with the terms and conditions of a valid permit;

(B) The Environmental Quality Commission finds the municipality is improving for other purposes each section of the landfill as it is completed; and

(C) The commission finds the municipality is continuously developing and implementing, where feasible, improvements in its solid waste disposal program that incorporate new and alternative methods, including recycling, reuse and resource recovery.

(2) As used in this section:

(a) ÂMunicipalityÂ means any city having a population of 250,000 or more or any home-rule county having a population of 350,000 or more.

(b) ÂPolluting substancesÂ means dead animal carcasses, excrement, and putrid, nauseous, noisome, decaying, deleterious or offensive substances including refuse of any kind or description.

(3) Any municipality found by the commission to have performed any of the actions prohibited by subsection (1) of this section shall be ineligible for any grants or loans to which it would otherwise be eligible from the Pollution Control Fund pursuant to ORS 468.195 to 468.245 unless:

(a) The municipality is operating a sanitary landfill in accordance with the terms and conditions of a valid permit;

(b) The commission finds the municipality is improving for other purposes each section of the landfill as it is completed; and

(c) The commission finds the municipality is continuously developing and implementing, where feasible, improvements in its solid waste disposal program that incorporate new and alternative methods, including recycling, reuse and resource recovery. [Formerly 449.113 and then 468.755]

468B.075 Definitions for ORS 468B.080. As used in ORS 468B.080:

(1) ÂBuildings or structuresÂ includes but is not limited to floating buildings and structures, houseboats, moorages, marinas, or any boat used as such.

(2) ÂGarbageÂ means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and serving of food.

(3) ÂSewageÂ means human excreta as well as kitchen, bath and laundry wastes. [Formerly 449.140 and then 468.765; 2005 c.22 Â§341]

468B.080 Prohibitions relating to garbage or sewage dumping into waters of state. (1) No garbage or sewage shall be discharged into or in any other manner be allowed to enter the waters of the state from any building or structure unless such garbage or sewage has been treated or otherwise disposed of in a manner approved by the Department of Environmental Quality. All plumbing fixtures in buildings or structures, including prior existing plumbing fixtures from which waste water or sewage is or may be discharged, shall be connected to and all waste water or sewage from such fixtures in buildings or structures shall be discharged into a sewerage system, septic tank system or other disposal system approved by the department pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, (1973 Replacement Part), 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

(2) The department may extend the time of compliance for any person, class of persons, municipalities or businesses upon such conditions as it may deem necessary to protect the public health and welfare if it is found that strict compliance would be unreasonable, unduly burdensome or impractical due to special physical conditions or cause or because no other alternative facility or method of handling is yet available. [Formerly 449.150 and then 468.770]

468B.083 When motor vehicle parts may be placed in waters of state; rules. (1) The Environmental Quality Commission shall adopt rules as to the beneficial use of chassis, bodies, shells, and tires of motor vehicles in the waters of the state, including the means and methods of placing them in the waters of the state. In adopting such rules the commission shall consider, among other things:

(a) The possibility of pollution;

(b) The aesthetics of such use;

(c) The utility of such use in reclamation projects;

(d) The degradation of the waters, stream beds or banks; and

(e) The nature of the waters such as tidewater, slough or running stream.

(2) In the manner described in ORS 468.065, the commission may issue a permit to an applicant to place chassis, bodies, shells or tires of motor vehicles in the waters of this state subject to the rules adopted under this section. [Formerly 468B.065]

468B.085 Depositing vehicles or manufactured structures into water prohibited. Subject to ORS 468B.083, a person, including a person in the possession or control of land, may not deposit, discard or place the chassis, body or shell of a motor vehicle as defined by ORS 801.360, a vehicle as defined by ORS 801.590, a manufactured structure as defined in ORS 446.561 or parts and accessories thereof, including tires, into the waters of the state for any purpose, or deposit, discard or place such materials in a location where the materials are likely to escape or be carried into the waters of the state by any means. [Formerly 449.109 and then 468.775; 2003 c.655 Â§77]

468B.090 Permit authorized for discharge of shrimp and crab processing by-products; conditions. (1) The Department of Environmental Quality may issue a permit to discharge shrimp and crab processing by-products into the waters of an Oregon estuary under ORS 468B.050 or 468B.053 for the purpose of enhancing aquatic life production. The permit shall impose the following conditions:

(a) No toxic substances shall be present in the by-products discharged.

(b) The oxygen content of the estuarine waters shall not be reduced.

(c) The discharge shall not create a public nuisance.

(d) Other beneficial uses of the estuary shall not be adversely affected.

(2) The department shall consult the State Department of Fish and Wildlife and obtain its approval before issuing a permit under this section. [Formerly 468.777; 1997 c.286 Â§7]

468B.093 General permit for discharge of geothermal spring water to surface water. (1) The Director of the Department of Environmental Quality shall issue a general permit for the discharge of geothermal spring water to surface water. The general permit shall cover any activity with the following characteristics:

(a) The chemical nature of the water is not changed;

(b) The temperature of the water remains unchanged or is reduced; and

(c) The surface water into which the geothermal spring water is discharged is the naturally occurring junction of the geothermal spring water and surface water.

(2) Nothing in subsection (1) of this section shall be construed to preclude the director from issuing a general permit for any other activity involving the discharge of geothermal spring water.

(3) As used in this section, Âgeothermal spring waterÂ means water that emerges naturally from the earth as a result of gravity flow or artesian pressure and that is capable of being used for heating as a result of the naturally occurring thermal characteristics of the water. [1997 c.547 Â§2]

468B.095 Use of sludge on agricultural, horticultural or silvicultural land; rules. The Environmental Quality Commission shall adopt by rule requirements for the use of sludge on agricultural, horticultural or silvicultural land including, but not limited to:

(1) Procedure and criteria for selecting sludge application sites, including providing the opportunity for public comment and public hearing;

(2) Requirements for sludge treatment and processing before sludge is applied;

(3) Methods and minimum frequency for analyzing sludge and soil to which sludge is applied;

(4) Records that a sludge applicator must keep;

(5) Restrictions on public access to and cropping of land on which sludge has been applied; and

(6) Any other requirement necessary to protect surface water, ground water, public health and soil productivity from any adverse effects resulting from sludge application. [Formerly 468.778]

Note: 468B.095 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Forest Operations)

468B.100 Definitions for ORS 468B.105 and 468B.110. As used in ORS 468B.105 and 468B.110, ÂforestlandsÂ and ÂoperationÂ have the meaning for those terms provided in ORS 527.620. [1991 c.919 Â§22a]

468B.105 Review of water quality standard affecting forest operations. Upon request of the State Board of Forestry, the Environmental Quality Commission shall review any water quality standard that affects forest operations on forestlands. The commissionÂs review may be limited to or coordinated with the triennial or any other regularly scheduled review of the stateÂs water quality standards, consistent with ORS 468B.048 and 468B.110 and applicable federal law. [1991 c.919 Â§23]

468B.110 Authority to establish and enforce water quality standards by rule or order; limitation on authority; instream water quality standards. (1) Except as provided in subsection (2) of this section, as necessary to achieve and maintain standards of water quality or purity adopted under ORS 468B.048, the Environmental Quality Commission or Department of Environmental Quality may, by rule or order, impose and enforce limitations or other controls which may include total maximum daily loads, wasteload allocations for point sources and load allocations for nonpoint sources, as provided in the Federal Water Pollution Control Act (33 U.S.C.Â§ 1321) and federal regulations and guidelines issued pursuant thereto.

(2) Unless required to do so by the provisions of the Federal Water Pollution Control Act, neither the Environmental Quality Commission nor the Department of Environmental Quality shall promulgate or enforce any effluent limitation upon nonpoint source discharges of pollutants resulting from forest operations on forestlands in this state. Implementation of any limitations or controls applying to nonpoint source discharges or pollutants resulting from forest operations are subject to ORS 527.765 and 527.770. However, nothing in this section is intended to affect the authority of the commission or the department provided by law to impose and enforce limitations or other controls on water pollution from sources other than forest operations.

(3) When the Environmental Quality Commission establishes instream water quality standards to protect designated beneficial uses in the waters of the state, it shall consider, where applicable, available scientific information including, but not limited to, stream flow, geomorphology and other factors representing the variability and complexity of hydrologic systems and intrinsic water quality conditions.

(4) When the Environmental Quality Commission establishes instream water quality standards, it will also issue guidelines describing how the department and the commission will determine whether water quality standards in waters affected by nonpoint source activities are being met. In developing these guidelines, the commission shall include, where applicable, those physical characteristics such as stream flow, geomorphology, seasons, frequency, duration, magnitude and other factors which represent the variability and complexity of forested and other appropriate hydrologic systems. [1991 c.919 Â§24; 2003 c.14 Â§302]

(Phosphate Cleansing Agents)

468B.120 Definitions for ORS 468B.120 to 468B.135. As used in ORS 468B.120 to 468B.135:

(1) ÂCleaning agentÂ means any product, including but not limited to soaps and detergents, containing a surfactant as a wetting or dirt emulsifying agent and used primarily for domestic or commercial cleaning purposes, including but not limited to the cleansing of fabrics, dishes, food utensils and household commercial premises. ÂCleaning agentÂ does not include foods, drugs, cosmetics, insecticides, fungicides and rodenticides or cleaning agents exempted under ORS 468B.135.

(2) ÂCommercial premisesÂ means any premises used for the purpose of carrying on or exercising any trade, business, profession, vocation, commercial or charitable activity, including but not limited to laundries, hotels, motels and food or restaurant establishments.

(3) ÂPersonÂ means any individual, firm, partnership or corporation.

(4) ÂPhosphorusÂ means elemental phosphorus. [1991 c.764 Â§3]

468B.125 Policy to reduce phosphorous pollution. (1) The Legislative Assembly of the State of Oregon finds that:

(a) Phosphorous loading of the waters of the state is a serious pollution problem affecting water quality in some river basins in the state.

(b) Phosphate detergents contribute significant phosphorous loading to the treated waste water released to the surface waters of the state.

(c) When phosphorous loading becomes a serious pollution problem, federal and state water quality standards may require advanced waste water treatment facilities at public expense, in addition to primary and secondary treatment facilities.

(2) Therefore, the Legislative Assembly declares that it is a policy of this state to reduce phosphorous pollution at its source to maintain existing water quality and to enhance cost-effective waste water treatment where phosphorous pollution becomes a serious pollution problem. [1991 c.764 Â§2]

468B.130 Prohibition on sale or distribution of cleaning agents containing phosphorus; rules. (1) Except as provided in subsection (2) of this section, no person may sell, offer to sell or distribute for sale within Oregon, any cleaning agent containing more than 0.5 percent phosphorus by weight.

(2) A cleaning agent used in automatic dishwashers may be sold, offered for sale or distributed in Oregon if the cleaning agent contains 8.7 percent or less phosphorus by weight.

(3) All cleaning agents that are sold in this state shall be labeled with the percent of phosphorus by weight, including equivalency in grams of phosphorus per recommended use level.

(4) The Environmental Quality Commission shall adopt rules governing the labeling requirements imposed by subsection (3) of this section. [1991 c.764 Â§4; 2003 c.14 Â§303]

468B.135 Exemptions. ORS 468B.130 (1) and (2) do not apply to any cleaning agent:

(1) Used in dairy, beverage or food processing equipment;

(2) Used as an industrial sanitizer, brightener, acid cleaner or metal conditioner, including phosphoric acid products or trisodium phosphate;

(3) Used in hospitals, veterinary hospitals or clinics or health care facilities;

(4) Used in agricultural production and the production of electronic components;

(5) Used in a commercial laundry for laundry services provided to a hospital, veterinary hospital or clinic or health care facility;

(6) Used by industry for metal cleaning or conditioning;

(7) Manufactured, stored or distributed for use or sale outside Oregon;

(8) Used in any laboratory, including a biological laboratory, research facility, chemical, electronic or engineering laboratory;

(9) Used for cleaning hard surfaces, including household cleansers for windows, sinks, counters, stoves, tubs or other food preparation surfaces and plumbing fixtures;

(10) Used as a water softening chemical, antiscale chemical or corrosion inhibitor intended for use in closed systems, including but not limited to boilers, air conditioners, cooling towers or hot water systems; and

(11) For which the Department of Environmental Quality determines that the prohibition under ORS 468B.130 (1) and (2) will either:

(a) Create a significant hardship on the user; or

(b) Be unreasonable because of the lack of an adequate substitute cleaning agent. [1991 c.764 Â§5]

(Ground Water)

468B.150 Definitions for ORS 468B.150 to 468B.190. As used in ORS 448.268, 448.271 and 468B.150 to 468B.190:

(1) ÂArea of ground water concernÂ means an area of the state subject to a declaration by the Department of Environmental Quality under ORS 468B.175 or the Department of Human Services under ORS 448.268.

(2) ÂContaminantÂ means any chemical, ion, radionuclide, synthetic organic compound, microorganism, waste or other substance that does not occur naturally in ground water or that occurs naturally but at a lower concentration.

(3) ÂGround water management areaÂ means an area in which contaminants in the ground water have exceeded the levels established under ORS 468B.165, and the affected area is subject to a declaration under ORS 468B.180.

(4) ÂFertilizerÂ has the meaning given that term in ORS 633.311.

(5) ÂPesticideÂ has the meaning given that term in ORS 634.006. [Formerly 468.691; 1995 c.690 Â§7; 2001 c.914 Â§24]

Note: 468B.150 to 468B.188 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

468B.155 State goal to prevent ground water contamination. The Legislative Assembly declares that it is the goal of the people of the State of Oregon to prevent contamination of OregonÂs ground water resource while striving to conserve and restore this resource and to maintain the high quality of OregonÂs ground water resource for present and future uses. [Formerly 468.692]

Note: See note under 468B.150.

468B.160 Ground water management and use policy. In order to achieve the goal set forth in ORS 468B.155, the Legislative Assembly establishes the following policies to control the management and use of the ground water resource of this state and to guide any activity that may affect the ground water resource of Oregon:

(1) Public education programs and research and demonstration projects shall be established in order to increase the awareness of the citizens of this state of the vulnerability of ground water to contamination and ways to protect this important resource.

(2) All state agenciesÂ rules and programs affecting ground water shall be consistent with the overall intent of the goal set forth in ORS 468B.155.

(3) Statewide programs to identify and characterize ground water quality shall be conducted.

(4) Programs to prevent ground water quality degradation through the use of the best practicable management practices shall be established.

(5) Ground water contamination levels shall be used to trigger specific governmental actions designed to prevent those levels from being exceeded or to restore ground water quality to at least those levels.

(6) All ground water of the state shall be protected for both existing and future beneficial uses so that the state may continue to provide for whatever beneficial uses the natural water quality allows. [Formerly 468.693]

Note: See note under 468B.150.

468B.162 Coordination of ground water activities. (1) The Department of Environmental Quality shall coordinate the following:

(a) Interagency management of ground water as necessary to achieve the goal set forth in ORS 468B.155.

(b) The regulatory activities of any affected state agency responding to the declaration of a ground water management area under ORS 468B.180. As used in this subsection Âaffected state agencyÂ means any agency having management responsibility for, or regulatory control over the ground water resource of this state or any substance that may contaminate the ground water resource of this state.

(2) The Department of Environmental Quality shall provide staff for project oversight and for those activities authorized under ORS 468B.165 to 468B.188, including scheduling meetings, providing public notice of meetings and other group activities and keeping records of group activities.

(3) In addition to its duties under subsection (1) of this section, the department shall, on or before January 1 of each odd-numbered year, prepare a report to the Legislative Assembly. The report shall include the status of ground water in Oregon, efforts made in the immediately preceding year to protect, conserve and restore OregonÂs ground water resources and grants awarded under ORS 468B.169. [Formerly 536.108; 1999 c.1074 Â§4]

Note: See note under 468B.150.

468B.164 Encouragement of federal actions. In carrying out its coordination activities under ORS 468B.162, the Department of Environmental Quality shall encourage federal agency actions that are consistent with the water policies of the State of Oregon. [Formerly 536.112]

Note: See note under 468B.150.

468B.165 Ground water contaminants; maximum levels; rules. (1) Within 90 days after receiving the recommendations of the technical advisory committee under ORS 468B.166, the Environmental Quality Commission shall begin rulemaking to first adopt final rules establishing maximum measurable levels for contaminants in ground water. The commission shall adopt the final rules not later than 180 days after the commission provides notice under ORS 183.335.

(2) The adoption or failure to adopt a rule establishing a maximum measurable level for a contaminant under subsection (1) of this section shall not alone be construed to require the imposition of restrictions on the use of fertilizers under ORS 633.311 to 633.479 and 633.994 or the use of pesticides under ORS chapter 634. [Formerly 468.694; 2001 c.914 Â§25]

Note: See note under 468B.150.

468B.166 Technical advisory committee; duties; membership. (1) The Department of Environmental Quality shall appoint a nine-member technical advisory committee to develop criteria and a method for the Environmental Quality Commission to apply in adopting by rule maximum measurable levels of contaminants in ground water. The technical advisory committee shall recommend criteria and a method for the development of standards that are protective of public health and the environment. If a federal standard exists, the method shall provide that the Environmental Quality Commission shall first consider the federal standard, and if the Environmental Quality Commission does not adopt the federal standard, the method shall require the Environmental Quality Commission to give a scientifically valid reason for not concurring with the federal standard. As used in this subsection, Âfederal standardÂ means a maximum contaminant level, a national primary drinking water regulation or an interim drinking water regulation adopted by the Administrator of the U.S. Environmental Protection Agency pursuant to the federal Safe Drinking Water Act, as amended, 42 U.S.C. 300g-1.

(2) The technical advisory committee appointed under subsection (1) of this section shall be comprised of:

(a) A toxicologist;

(b) A health professional;

(c) A water purveyor;

(d) A biologist; and

(e) Technically capable members of the public representing the following groups:

(A) Citizens;

(B) Local governments;

(C) Environmental organizations;

(D) Industrial organizations; and

(E) Agricultural organizations.

(3) The technical advisory committee may appoint individuals or committees to assist in development of the criteria and maximum measurable levels of contaminants in ground water. An individual or committee appointed by the committee under this subsection shall serve in an advisory capacity only. [Formerly 536.137]

Note: See note under 468B.150.

468B.167 Ground water resource protection strategy; advisory committees. (1) The Department of Environmental Quality shall implement the following ground water resource protection strategy:

(a) Coordinate projects and activities of other agencies designed to reduce impacts on ground water from:

(A) Commercial and industrial activities;

(B) Commercial and residential use of fertilizers and pesticides;

(C) Residential and sewage treatment activities; and

(D) Any other activity that may result in contaminants entering the ground water.

(b) Provide educational and informational materials to promote public awareness and involvement in the protection, conservation and restoration of OregonÂs ground water resource. Public information materials shall be designed to inform the general public about the nature and extent of ground water contamination, alternatives to practices that contaminate ground water and the effects of human activities on ground water quality. In addition, educational programs shall be designed for specific segments of the population that may have specific impacts on the ground water resource.

(c) Coordinate the development of local ground water protection programs, including but not limited to local well head protection programs.

(d) Award grants for the implementation of projects approved under the criteria established under ORS 468B.171.

(e) Develop and maintain a centralized repository for information about ground water, including but not limited to:

(A) Hydrogeologic characterizations;

(B) Results of local and statewide monitoring or testing of ground water;

(C) Data obtained from ground water quality protection research or development projects; and

(D) Alternative residential, industrial and agricultural practices that are considered best practicable management practices for ground water quality protection.

(f) Identify research or information about ground water that needs to be conducted or made available.

(g) Cooperate with appropriate federal entities to identify the needs and interests of the State of Oregon so that federal plans and project schedules relating to the protection of the ground water resource incorporate the stateÂs intent to the fullest extent practicable.

(h) Aid in the development of voluntary programs to reduce the quantity of hazardous or toxic waste generated in order to reduce the risk of ground water contamination from hazardous or toxic waste.

(2) To aid and advise the department in the performance of its functions, the department may establish such advisory and technical committees as the department considers necessary. These committees may be continuing or temporary. The department shall determine the representation, membership, terms and organization of the committees and shall appoint their members. [Formerly 536.125]

Note: See note under 468B.150.

468B.169 Requests for funding, advice or assistance for ground water projects. (1) Any person, state agency, political subdivision of this state or ground water management committee organized under ORS 468B.179 or 468B.182 may submit to the Department of Environmental Quality a request for funding, advice or assistance for a research or development project related to ground water quality as it relates to OregonÂs ground water resource.

(2) The request under subsection (1) of this section shall be filed in the manner, be in the form and contain the information required by the department. The requester may submit the request either to the department or to a ground water management committee organized under ORS 468B.179 OR 468B.182.

(3) The department shall approve only those requests that meet the criteria established by the department under ORS 468B.171. [Formerly 536.129]

Note: See note under 468B.150.

468B.170 [Formerly 468.695; repealed by 1995 c.690 Â§Â§25,26]

468B.171 Awarding grants; purpose; rules. (1) Of the moneys available to the Department of Environmental Quality to award as grants under ORS 468B.169, not more than one-third shall be awarded for funding of projects directly related to issues pertaining to a ground water management area.

(2) The department may award grants for the following purposes:

(a) Research in areas related to ground water including but not limited to hydrogeology, ground water quality, alternative residential, industrial and agricultural practices;

(b) Demonstration projects related to ground water including but not limited to hydrogeology, ground water quality, alternative residential, industrial and agricultural practices;

(c) Educational programs that help attain the goal set forth in ORS 468B.155; and

(d) Incentives to persons who implement innovative alternative practices that demonstrate increased protection of the ground water resource of Oregon.

(3) Funding priority shall be given to proposals that show promise of preventing or reducing ground water contamination caused by nonpoint source activities.

(4) In awarding grants for research under subsection (2) of this section, the department shall specify that not more than 10 percent of the grant may be used to pay indirect costs. The exact amount of a grant that may be used by an institution for such costs may be determined by the department.

(5) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt by rule guidelines and criteria for awarding grants under this section. [Formerly 536.133]

Note: See note under 468B.150.

468B.175 Declaration of area of ground water concern. (1) If, as a result of its statewide monitoring and assessment activities under ORS 468B.190, the Department of Environmental Quality confirms the presence in ground water of contaminants suspected to be the result, at least in part, of nonpoint source activities, the department shall declare an area of ground water concern. The declaration shall identify the substances confirmed to be in the ground water and all ground water aquifers that may be affected.

(2) Before declaring an area of ground water concern, the agency making the declaration shall have a laboratory confirm the results that would cause the agency to make the declaration. [Formerly 468.696]

Note: See note under 468B.150.

468B.177 Actions of department after declaration of area of ground water concern. After a declaration of an area of ground water concern, the Department of Environmental Quality, in consultation with other appropriate state agencies, shall:

(1) Within 90 days, appoint a ground water management committee in the geographic area overlying the ground water aquifer;

(2) Focus research and public education activities on the area of ground water concern;

(3) Provide for necessary monitoring in the area of ground water concern;

(4) Assist the ground water management committee in developing, in a timely manner, a draft and final local action plan for addressing the issues raised by the declaration of an area of ground water concern; and

(5) If not developed by the ground water management committee, develop a draft and final local action plan. [Formerly 536.141]

Note: See note under 468B.150.

468B.179 Ground water management committee; appointment; duties. (1) Upon the request of a local government, or as required under ORS 468B.177 or 468B.182, the Department of Environmental Quality, in consultation with other appropriate state agencies, shall appoint a ground water management committee. The ground water management committee shall be composed of at least seven members representing a balance of interests in the area affected by the declaration.

(2) After a declaration of an area of ground water concern, the ground water management committee shall develop and promote a local action plan for the area of ground water concern. The local action plan shall include but need not be limited to:

(a) Identification of local residential, industrial and agricultural practices that may be contributing to a deterioration of ground water quality in the area;

(b) An evaluation of the threat to ground water from the potential nonpoint sources identified;

(c) Evaluation and recommendations of alternative practices;

(d) Recommendations regarding demonstration projects needed in the area;

(e) Recommendations of public education and research specific to that area that would assist in addressing the issues related to the area of ground water concern; and

(f) Methods of implementing best practicable management practices to improve ground water quality in the area.

(3) The availability of the draft local action plan and announcement of a 30-day public comment period shall be publicized in a newspaper of general circulation in the area designated as an area of ground water concern. Suggestions provided to the ground water management committee during the public comment period shall be considered by the ground water management committee in determining the final action plan.

(4) The ground water management committee may request the department to arrange for technical advice and assistance from appropriate state agencies and higher education institutions.

(5) A ground water management committee preparing or carrying out an action plan in an area of ground water concern or in a ground water management area may apply for a grant under ORS 468B.169 for limited funding for staff or for expenses of the ground water management committee. [Formerly 536.145]

Note: See note under 468B.150.

468B.180 Declaration of ground water management area; standards. (1) The Department of Environmental Quality shall declare a ground water management area if, as a result of information provided to the department or from its statewide monitoring and assessment activities under ORS 468B.190, the department confirms that, as a result of suspected nonpoint source activities, there is present in the ground water:

(a) Nitrate contaminants at levels greater than 70 percent of the levels established pursuant to ORS 468B.165; or

(b) Any other contaminants at levels greater than 50 percent of the levels established pursuant to ORS 468B.165.

(2) A declaration under subsection (1) of this section shall identify the substances detected in the ground water and all ground water aquifers that may be affected.

(3) Before declaring a ground water management area under subsections (1) and (2) of this section, the agency shall have a second laboratory confirm the results that cause the agency to make the declaration. [Formerly 468.698]

Note: See note under 468B.150.

468B.182 Alternative appointment of ground water management committee. After the declaration of a ground water management area, the Department of Environmental Quality, in consultation with other appropriate state agencies, shall appoint a ground water management committee for the affected area if a ground water management committee has not already been appointed under ORS 468B.177. If the affected area had previously been designated an area of ground water concern, the same ground water management committee appointed under ORS 468B.177 shall continue to address the ground water issues raised as a result of the declaration of a ground water management area. [Formerly 536.153]

Note: See note under 468B.150.

468B.183 Duties of ground water management committee after declaration of ground water management area. After the declaration of a ground water management area, a ground water management committee created under ORS 468B.179 shall:

(1) Evaluate those portions of the local action plan, if any, that achieved a reduction in contaminant level;

(2) Advise the state agencies developing an action plan under ORS 468B.184 to 468B.187 regarding local elements of the plan; and

(3) Analyze the local action plan, if any, developed pursuant to ORS 468B.179 to determine why the plan failed to improve or prevent further deterioration of the ground water in the ground water management area designated in the declaration. [Formerly 536.149]

Note: See note under 468B.150.

468B.184 Designation of lead agency for development of action plan; contents of action plan. (1) After a ground water management area is declared, the Department of Environmental Quality shall designate a lead agency responsible for developing an action plan and request other agencies to assume appropriate responsibilities for preparation of a draft action plan within 90 days after the declaration. The agencies shall develop an action plan to reduce existing contamination and to prevent further contamination of the affected ground water aquifer. The action plan shall include, but need not be limited to:

(a) Identification of practices that may be contributing to the contamination of ground water in the area;

(b) Consideration of all reasonable alternatives for reducing the contamination of the ground water to a level below that level requiring the declaration of a ground water management area;

(c) Recommendations of mandatory actions that, when implemented, will reduce the contamination to a level below that level requiring the declaration of ground water management area;

(d) A proposed time schedule for:

(A) Implementing the lead agencyÂs recommendations;

(B) Achieving estimated reductions in concentrations of the ground water contaminants; and

(C) Public review of the action plan;

(e) Any applicable provisions of a local action plan developed for the area under a declaration of an area of ground water concern; and

(f) Required amendments of affected city or county comprehensive plans and land use regulations in accordance with the schedule and requirements of periodic review set forth in ORS chapter 197 to address the identified ground water protection and management concerns.

(2) If a ground water management area is located on agricultural lands or in an area designated as an exclusive farm use zone under ORS 215.203, the State Department of Agriculture shall be responsible for developing the portion of the action plan that addresses farming practices as defined in ORS 30.930. [Formerly 536.157]

Note: See note under 468B.150.

468B.185 [Formerly 468.699; 1995 c.690 Â§8; renumbered 468B.190 in 1995]

468B.186 Comment on plan; final plan. (1) After completion and distribution of the draft action plan under ORS 468B.184, the lead agency shall provide a 60-day period of public comment on the draft action plan and the manner by which members of the public may review the plan or obtain copies of the plan. A notice of the comment period shall be published in two issues of one or more newspapers having general circulation in the counties in which the designated area of the ground water emergency is located, and in two issues of one or more newspapers having general circulation in the state.

(2) Within 60 days after the close of the public comment period, the lead agency shall complete a final action plan. All suggestions and information provided to the lead agency during the public comment period shall be considered by the lead agency and when appropriate shall be acknowledged in the final action plan. [Formerly 536.161]

Note: See note under 468B.150.

468B.187 Acceptance or rejection of action plan; rules. (1) The Department of Environmental Quality shall, within 30 days after completion of the final action plan, accept the final action plan or remand the plan to the lead agency for revision in accordance with recommendations of the department and other agencies participating in development of the plan. If the plan is remanded for revision, the lead agency shall return the revised final action plan to the department within 30 days.

(2) Within 120 days after the department accepts the final action plan, each agency of the group that is responsible for implementing all or part of the plan shall adopt rules necessary to carry out the agencyÂs duties under the action plan. If two or more agencies are required to initiate rulemaking proceedings under this section, the agencies shall consult with one another to coordinate the rules. The agencies may consolidate the rulemaking proceedings. [Formerly 536.165]

Note: See note under 468B.150.

468B.188 Repeal of declaration of ground water management area. (1) If, after implementation of the action plan developed by affected agencies under ORS 468B.184 to 468B.187, the ground water improves so that the levels of contaminants no longer exceed the levels established under ORS 468B.180, the Department of Environmental Quality shall determine whether to repeal the ground water management area declaration and to establish an area of ground water concern.

(2) Before the declaration of a ground water management area is repealed under subsection (1) of this section, the Department of Environmental Quality must find that, according to the best information available, a new or revised local action plan exists that will continue to improve the ground water in the area and that the Department of Environmental Quality finds can be implemented at the local level without the necessity of state enforcement authority.

(3) Before the Department of Environmental Quality terminates any mandatory controls imposed under the action plan created under ORS 468B.184 to 468B.187, the ground water management committee must produce a local action plan that includes provisions necessary to improve ground water in the area and that the department finds can be implemented at the local level without the necessity of state enforcement authority. [Formerly 536.169]

Note: See note under 468B.150.

468B.190 Ground water monitoring and assessment. (1) In cooperation with the Water Resources Department, the Department of Environmental Quality and the Oregon State University Agricultural Experiment Station shall conduct an ongoing statewide monitoring and assessment program of the quality of the ground water resource of this state. The program shall be designed to identify:

(a) Areas of the state that are especially vulnerable to ground water contamination;

(b) Long-term trends in ground water quality;

(c) Ambient quality of the ground water resource of Oregon; and

(d) Any emerging ground water quality problems.

(2) The Oregon State University Agricultural Experiment Station shall forward copies of all information acquired from the statewide monitoring and assessment program conducted under this section to the Department of Environmental Quality for inclusion in the central repository of information about OregonÂs ground water resource established pursuant to ORS 468B.167. [Formerly 468B.185]

ANIMAL WASTE CONTROL

468B.200 Legislative findings. The Legislative Assembly declares that it is the policy of the State of Oregon to protect the quality of the waters of this state by preventing animal wastes from discharging into the waters of the state. [Formerly 468.686]

468B.203 Applicability of 468B.200 to 468B.230. The provisions of ORS 468B.200 to 468B.230 apply to animal feeding operations regulated under 33 U.S.C. 1342 only to the extent that the operation of the provisions of ORS 468B.200 to 468B.230 is consistent with federal law, regulations or guidelines issued pursuant to the Federal Water Pollution Control Act, P.L. 92-500, as amended. [2001 c.248 Â§6]

468B.205 Definition of confined animal feeding operation; rules. (1) As used in ORS 468B.200 to 468B.230, Âconfined animal feeding operationÂ has the meaning given that term in rules adopted by the State Department of Agriculture or the Department of Environmental Quality. The definition must distinguish between various categories of animal feeding operations, including but not limited to those animal feeding operations that are subject to regulation under 33 U.S.C. 1342.

(2) A rule implementing ORS 468B.200 to 468B.230 may not be adopted using the procedures provided in ORS 183.337 for agency adoption of federal rules. [Formerly 468.687; 2001 c.248 Â§7]

468B.210 Maximum number of animals per facility; determination. (1) All permits for confined animal feeding operations issued under ORS 468B.050 shall specify the maximum number of animals that may be housed at the facility.

(2) The maximum number of animals specified in a permit shall be determined for each facility on the basis of the capacity of the particular confined animal feeding operation to contain, treat, hold and dispose of wastes as necessary to comply with all conditions of the permit.

(3) Any confined animal feeding operation that exceeds by more than 10 percent or 25 animals, whichever is greater, the maximum number of animals specified in its permit shall be considered in violation of the permit and the owner or operator shall be subject to enforcement action under ORS 468.140 or 468.943. [Formerly 468.688; 1993 c.422 Â§33]

468B.215 Fees; permit conditions; review. (1) Any person operating a confined animal feeding operation shall pay a fee established under ORS 561.255.

(2) Except for an animal feeding operation subject to regulation under 33 U.S.C. 1342, a fee shall not be assessed to nor a permit required under ORS 468B.050 (1)(d) of confined animal feeding operations of four months or less duration or that do not have waste water control facilities. A confined animal feeding operation of four months or less duration or that does not have waste water control facilities is subject to all requirements of ORS chapters 468, 468A and 468B if found to be discharging wastes into the waters of the state.

(3) The Department of Environmental Quality or the State Department of Agriculture may impose on the permit required for a confined animal feeding operation only those conditions necessary to ensure that wastes are disposed of in a manner that does not cause pollution of the surface and ground waters of the state.

(4) A permit for a confined animal feeding operation may be revoked or modified by the Department of Environmental Quality or the State Department of Agriculture or may be terminated upon request by the permit holder. An animal feeding operation may be inspected for compliance with water quality laws and regulations by the Department of Environmental Quality or the State Department of Agriculture. [Formerly 468.689; 2001 c.248 Â§8]

468B.217 Memorandum of understanding with Department of Agriculture. (1) The Environmental Quality Commission and the State Department of Agriculture shall enter into a memorandum of understanding providing for the State Department of Agriculture to operate a program for the prevention and control of water pollution from a confined animal feeding operation.

(2) Subject to the terms of the memorandum of understanding required by subsection (1) of this section, the State Department of Agriculture:

(a) May perform any function of the Environmental Quality Commission or the Department of Environmental Quality relating to the control and prevention of water pollution from a confined animal feeding operation.

(b) May enter onto and inspect, at any reasonable time, a confined animal feeding operation or appurtenant land for the purpose of investigating a source of water pollution or to ascertain compliance with a statute, rule, standard or permit condition relating to the control or prevention of water pollution from the operation. The State Department of Agriculture shall have access to a pertinent record of a confined animal feeding operation including but not limited to a blueprint, design drawing and specification, maintenance record or log, or an operating rule, procedure or plan. [1993 c.567 Â§2; 2003 c.14 Â§304]

468B.220 Civil penalty for violation of permit requirement. Any owner or operator of a confined animal feeding operation who has not applied for or does not have a permit required by ORS 468B.050 shall be assessed a civil penalty of $500 in addition to other penalties that the Director of the Department of Environmental Quality may assess. [Formerly 468.690]

468B.222 [1995 s.s. c.3 Â§37a; repealed by 1996 c.5 Â§3 (468B.223 enacted in lieu of 468B.222)]

468B.223 [1996 c.5 Â§4 (enacted in lieu of 468B.222); repealed by 2001 c.248 Â§14]

468B.224 [1995 s.s. c.3 Â§37b; repealed by 1996 c.5 Â§5 (468B.225 enacted in lieu of 468B.224)]

468B.225 Prerequisite for investigation; written complaint; security deposit. (1) Prior to conducting an investigation of an animal feeding operation under ORS 468B.217 on the basis of a complaint, the State Department of Agriculture shall:

(a)(A) Require the person making the complaint to specify the complaint in writing; or

(B) Make a detailed written record of the complaint; and

(b) Determine which provision of ORS chapter 468 or 468B, which rule adopted under ORS chapter 468 or 468B or which permit issued under ORS chapter 468 or 468B the operator of the animal feeding operation may have violated.

(2) If, upon investigation under ORS 468B.217 on the basis of a complaint received under subsection (1) of this section, the State Department of Agriculture determines that an animal feeding operation has not violated a provision of ORS chapter 468 or 468B, a rule adopted under ORS chapter 468 or 468B or the conditions of a permit issued under ORS chapter 468 or 468B, and the department has reason to believe that the complaint was groundless and made for the purpose of harassing the operator, the department may refuse to consider future complaints made by the person. [1996 c.5 Â§6 (enacted in lieu of 468B.224); 2001 c.248 Â§9]

468B.226 [1995 s.s. c.3 Â§37c; repealed by 1996 c.5 Â§7 (468B.227 enacted in lieu of 468B.226)]

468B.227 [1996 c.5 Â§8 (enacted in lieu of 468B.226); repealed by 2001 c.248 Â§14]

468B.230 Department of Agriculture civil penalty authority. (1) In addition to any liability or penalty provided by law, the State Department of Agriculture may impose a civil penalty on the owner or operator of a confined animal feeding operation for failure to comply with a provision of ORS chapter 468 or 468B or any rule adopted under, or a permit issued under ORS chapter 468 or 468B, relating to the control and prevention of water pollution from a confined animal feeding operation. For the purposes of this section, each day a violation continues after the period of time established for compliance shall be considered a separate violation unless the State Department of Agriculture finds that a different period of time is more appropriate to describe a specific violation event.

(2) Except for an animal feeding operation subject to regulation under 33 U.S.C. 1342, the State Department of Agriculture may not impose a civil penalty under subsection (1) of this section for a first violation by an owner or operator of a confined animal feeding operation:

(a) That is more than $2,500; and

(b) Unless the State Department of Agriculture notifies the violator that the violation must be eliminated no later than 30 business days from the date the violator receives the notice. If the violation requires more than 30 days to correct, the State Department of Agriculture may allow such time as is necessary to correct the violation. In all cases, the legal owner of the property shall also be notified, prior to the assessment of any civil penalty.

(3) The State Department of Agriculture may not impose a civil penalty under subsection (1) of this section that exceeds $10,000 for a subsequent violation.

(4) In imposing a civil penalty under this section, the State Department of Agriculture may consider:

(a) The past history of the owner or operator in taking all feasible steps or procedures necessary and appropriate to correct a violation.

(b) A past violation of a rule or statute relating to a water quality plan.

(c) The gravity and magnitude of the violation.

(d) Whether the violation was a sole event, repeated or continuous.

(e) Whether the cause of the violation was as a result of an unavoidable accident, negligence or an intentional act.

(f) Whether the owner or operator cooperated in an effort to correct the violation.

(g) The extent to which the violation threatens the public health and safety.

(5) No notice of violation or period for compliance shall be required under subsection (2) of this section if:

(a) The violation is intentional; or

(b) The owner or operator has received a previous notice of the same or similar violation.

(6) A civil penalty collected by the State Department of Agriculture under this section shall be deposited into a special subaccount in the Department of Agriculture Service Fund. Moneys in the subaccount are continuously appropriated to the department to be used for educational programs on animal waste management and to carry out animal waste management demonstration or research projects.

(7) Any civil penalty imposed under this section shall be reduced by the amount of any civil penalty imposed by the Environmental Quality Commission, the Department of Environmental Quality or the United States Environmental Protection Agency, if the latter penalties are imposed on the same person and are based on the same violation. [1993 c.567 Â§3; 2001 c.248 Â§10]

OIL OR HAZARDOUS MATERIAL SPILLAGE

(Generally)

468B.300 Definitions for ORS 468B.300 to 468B.500. As used in ORS 468.020, 468.095, 468.140 (3) and 468B.300 to 468B.500:

(1) ÂBulkÂ means material stored or transported in loose, unpackaged liquid, powder or granular form capable of being conveyed by a pipe, bucket, chute or belt system.

(2) ÂCargo vesselÂ means a self-propelled ship in commerce, other than a tank vessel, of 300 gross tons or more. ÂCargo vesselÂ does not include a vessel used solely for commercial fish harvesting.

(3) ÂCommercial fish harvestingÂ means taking food fish with any gear unlawful for angling under ORS 506.006, or taking food fish in excess of the limits permitted for personal use, or taking food fish with the intent of disposing of such food fish or parts thereof for profit, or by sale, barter or trade, in commercial channels.

(4) ÂContingency planÂ means an oil spill prevention and emergency response plan required under ORS 468B.345.

(5) ÂCovered vesselÂ means a tank vessel, cargo vessel, passenger vessel or dredge vessel.

(6) ÂDamagesÂ includes damages, costs, losses, penalties or attorney fees of any kind for which liability may exist under the laws of this state resulting from, arising out of or related to the discharge or threatened discharge of oil.

(7) ÂDischargeÂ means any emission other than natural seepage of oil, whether intentional or unintentional. ÂDischargeÂ includes but is not limited to spilling, leaking, pumping, pouring, emitting, emptying or dumping oil.

(8) ÂDredge vesselÂ means a self-propelled vessel of 300 or more gross tons that is equipped for regularly engaging in dredging of submerged and submersible lands.

(9) ÂExploration facilityÂ means a platform, vessel or other offshore facility used to explore for oil in the navigable waters of the state. ÂExploration facilityÂ does not include platforms or vessels used for stratigraphic drilling or other operations that are not authorized or intended to drill to a producing formation.

(10) ÂFacilityÂ means a pipeline or any structure, group of structures, equipment or device, other than a vessel located on or near navigable waters of a state, that is used for producing, storing, handling, transferring, processing or transporting oil in bulk and that is capable of storing or transporting 10,000 or more gallons of oil. ÂFacilityÂ does not include:

(a) A railroad car, motor vehicle or other rolling stock while transporting oil over the highways or rail lines of this state;

(b) An underground storage tank regulated by the Department of Environmental Quality or a local government under ORS 466.706 to 466.882 and 466.994; or

(c) Any structure, group of structures, equipment or device, other than a vessel located on or near navigable waters of a state, that is used for producing, storing, handling, transferring, processing or transporting oil in bulk and that is capable of storing or transporting 10,000 or more gallons of oil but does not receive oil from tank vessels, barges or pipelines.

(11) ÂFederal on-scene coordinatorÂ means the federal official predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses or the official designated by the lead agency to coordinate and direct removal under the National Contingency Plan.

(12) ÂHazardous materialÂ has the meaning given that term in ORS 466.605.

(13) ÂMaritime associationÂ means an association or cooperative of marine terminals, facilities, vessel owners, vessel operators, vessel agents or other maritime industry groups, that provides oil spill response planning and spill related communications services within the state.

(14) ÂMaximum probable spillÂ means the maximum probable spill for a vessel operating in the navigable waters of the state considering the history of spills of vessels of the same class operating on the west coast of the United States.

(15) ÂNavigable watersÂ means the Columbia River, the Willamette River up to Willamette Falls, the Pacific Ocean and estuaries to the head of tidewater.

(16) ÂNational Contingency PlanÂ means the plan prepared and published under section 311(d) of the Federal Water Pollution Control Act, 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1990 (P.L. 101-380).

(17) ÂOffshore facilityÂ means any facility located in, on or under any of the navigable waters of the state.

(18) ÂOilsÂ or ÂoilÂ means oil, including gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse and any other petroleum related product.

(19) ÂOnshore facilityÂ means any facility located in, on or under any land of the state, other than submerged land, that, because of its location, could reasonably be expected to cause substantial harm to the environment by discharging oil into or on the navigable waters of the state or adjoining shorelines.

(20) ÂPassenger vesselÂ means a ship of 300 or more gross tons carrying passengers for compensation.

(21) ÂPersonÂ has the meaning given the term in ORS 468.005.

(22) ÂPerson having control over oilÂ includes but is not limited to any person using, storing or transporting oil immediately prior to entry of such oil into the navigable waters of the state, and shall specifically include carriers and bailees of such oil.

(23) ÂPipelineÂ means a facility, including piping, compressors, pump stations and storage tanks, used to transport oil between facilities or between facilities and tank vessels.

(24) ÂRegion of operationÂ with respect to the holder of a contingency plan means the area where the operations of the holder that require a contingency plan are located.

(25) ÂRemoval costsÂ means the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize or mitigate oil pollution from the incident.

(26) ÂResponsible partyÂ has the meaning given under section 1001 of the Oil Pollution Act of 1990 (P.L. 101-380).

(27) ÂShipÂ means any boat, ship, vessel, barge or other floating craft of any kind.

(28)(a) ÂState on-scene coordinatorÂ means the state official appointed by the Department of Environmental Quality to represent the department and the State of Oregon in response to an oil or hazardous material spill or release or threatened spill or release and to coordinate cleanup response with state and local agencies.

(b) For purposes of this subsection:

(A) ÂSpill or releaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, releasing, leaking or placing of any oil or hazardous material into the air or into or on any land or waters of this state except as authorized by a permit issued under ORS chapter 454, 459, 459A, 468, 468A, 468B or 469 or ORS 466.005 to 466.385, 466.990 (1) and (2) or 466.992 or federal law, or except when being stored or used for its intended purpose.

(B) ÂThreatened spill or releaseÂ means that oil or hazardous material is likely to escape or be carried into the air or into or on any land or waters of this state.

(29) ÂTank vesselÂ means a ship that is constructed or adapted to carry oil in bulk as cargo or cargo residue. ÂTank vesselÂ does not include:

(a) A vessel carrying oil in drums, barrels or other packages;

(b) A vessel carrying oil as fuel or stores for that vessel; or

(c) An oil spill response barge or vessel.

(30) ÂWorst case spillÂ means:

(a) In the case of a vessel, a spill of the entire cargo and fuel of the tank vessel complicated by adverse weather conditions; and

(b) In the case of an onshore or offshore facility, the largest foreseeable spill in adverse weather conditions. [Formerly 468.780; 2001 c.688 Â§1; 2003 c.738 Â§1]

468B.305 Entry of oil into waters of state prohibited; exceptions. (1) It shall be unlawful for oil to enter the waters of the state from any ship or any fixed or mobile facility or installation located offshore or onshore, whether publicly or privately operated, regardless of the cause of the entry or the fault of the person having control over the oil, or regardless of whether the entry is the result of intentional or negligent conduct, accident or other cause. Such entry constitutes pollution of the waters of the state.

(2) Subsection (1) of this section shall not apply to the entry of oil into the waters of the state under the following circumstances:

(a) The person discharging the oil was expressly authorized to do so by the Department of Environmental Quality, having obtained a permit therefor required by ORS 468B.050;

(b) Notwithstanding any other provision of ORS 466.640, 468B.025 or 468B.050 or this section, the person discharging the oil was expressly authorized to do so by a federal on-scene coordinator or the department in connection with activities related to the removal of or response to oil that entered the waters of the state; or

(c) The person having control over the oil can prove that the entry thereof into the waters of the state was caused by:

(A) An act of war or sabotage or an act of God.

(B) Negligence on the part of the United States Government, or the State of Oregon.

(C) An act or omission of a third party without regard to whether any such act or omission was or was not negligent. [Formerly 449.157 and then 468.785; 1995 c.535 Â§1]

468B.310 Liability for violation of ORS 468B.305. (1) Any person owning oil or having control over oil which enters the waters of the state in violation of ORS 468B.305 shall be strictly liable, without regard to fault, for the damages to persons or property, public or private, caused by such entry. However, in any action to recover damages, the person shall be relieved from strict liability without regard to fault if the person can prove that the oil to which the damages relate, entered the waters of the state by causes set forth in ORS 468B.305 (2).

(2) Nothing in this section shall be construed as limiting the right of a person owning or having control of oil to maintain an action for the recovery of damages against another person for an act or omission of such other person resulting in the entry of oil into the waters of the state for which the person owning or having control of such oil is liable under subsection (1) of this section. [Formerly 449.159 and then 468.790]

468B.315 Duty to collect and remove oil; dispersal of oil. (1) In addition to any other liability or penalty imposed by law, it shall be the obligation of any person owning or having control over oil which enters the waters of the state in violation of ORS 468B.305 to collect and remove the oil immediately.

(2) If it is not feasible to collect and remove the oil, the person shall take all practicable actions to contain, treat and disperse the oil.

(3) The Director of the Department of Environmental Quality shall prohibit or restrict the use of any chemicals or other dispersant or treatment materials proposed for use under this section whenever it appears to the director that use thereof would be detrimental to the public interest. [Formerly 449.161 and then 468.795]

468B.320 Action by state; liability for state expense; order; appeal. (1) If any person fails to collect, remove, treat, contain or disperse oil immediately when under the obligation imposed by ORS 468B.315, the Department of Environmental Quality is authorized, itself or by contract with outside parties, to take such actions as are necessary to collect, remove, treat, contain or disperse oil which enters into the waters of the state.

(2) The Director of the Department of Environmental Quality shall keep a record of all necessary expenses incurred in carrying out any action authorized under this section, including a reasonable charge for costs incurred by the state, including stateÂs equipment and materials utilized.

(3) The authority granted under this section shall be limited to actions which are designed to protect the public interest or public property.

(4) Any person who fails to collect, remove, treat, contain or disperse oil immediately when under the obligation imposed by ORS 468B.315, shall be responsible for the necessary expenses incurred by the state in carrying out actions authorized by this section.

(5) Based on the record compiled by the director pursuant to subsection (2) of this section, the Environmental Quality Commission shall make a finding and enter an order against the person described in subsection (4) of this section for the necessary expenses incurred by the state in carrying out the action authorized by this section. The order may be appealed pursuant to ORS chapter 183 but not as a contested case. [Formerly 449.163 and then 468.800]

468B.325 DirectorÂs right of entry in response to oil spill; state liability for damages. (1) The Director of the Department of Environmental Quality shall have the power to enter upon any public or private property, premises or place for the purpose of controlling, collecting, removing, treating, containing or dispersing oil which reasonably appears to the director to threaten imminent and unlawful entry into the waters of the state, when the person responsible for an oil spill or an owner of property on which oil has been spilled fails to act to restrain or to remove the oil.

(2) Damages, other than those caused by the oil spill, suffered from the actions of the director pursuant to subsection (1) of this section shall be the responsibility of the state. [Formerly 468.802]

468B.330 Action to collect costs. (1) If the amount of state-incurred expenses under ORS 468B.320 is not paid by the responsible person to the Environmental Quality Commission at the time provided in subsection (2) of this section, the Attorney General, upon the request of the Director of the Department of Environmental Quality, shall bring action in the name of the State of Oregon in the Circuit Court of Marion County or the circuit court of any other county in which the violation may have taken place to recover the amount specified in the order of the commission.

(2) Payment must be made within 15 days after the end of the appeal period or, if an appeal is filed, within 15 days after the court renders its decision if the decision affirms the order. [Formerly 449.165 and then 468.805]

468B.335 Effect of federal regulations of oil spillage. Nothing in ORS 468.020, 468.095, 468.140 (3) and 468B.300 to 468B.500 or the rules adopted thereunder shall require or prohibit any act if such requirement or prohibition is in conflict with any applicable federal law or regulation. [Formerly 449.175 and then 468.815]

(Contingency Planning)

468B.340 Legislative findings and intent. (1) The Legislative Assembly finds that:

(a) Oil spills present a serious danger to the fragile natural environment of the state.

(b) Commercial vessel activity on the navigable waters of the state is vital to the economic interests of the people of the state.

(c) Recent studies conducted in the wake of disastrous oil spills have identified the following problems in the transport and storage of oil:

(A) Gaps in regulatory oversight;

(B) Incomplete cost recovery by states;

(C) Despite research in spill cleanup technology, it is unlikely that a large percentage of oil can be recovered from a catastrophic spill;

(D) Because response efforts cannot effectively reduce the impact of oil spills, prevention is the most effective approach to oil spill management; and

(E) Comprehensive oil spill prevention demands participation by industry, citizens, environmental organizations and local, state, federal and international governments.

(2) Therefore, the Legislative Assembly declares it is the intent of ORS 468B.345 to 468B.415 to establish a program to promote:

(a) The prevention of oil spills especially on the large, navigable waters of the Columbia River, the Willamette River and the Oregon coast;

(b) Oil spill response preparedness, including the identification of actions and content required for an effective contingency plan;

(c) A consistent west coast approach to oil spill prevention and response;

(d) The establishment, coordination and duties of safety committees as provided in ORS 468B.415; and

(e) To the maximum extent possible, coordination of state programs with the programs and regulations of the United States Coast Guard and adjacent states. [1991 c.651 Â§2]

468B.345 Oil spill contingency plan required to operate facility or covered vessel in state or state waters; exceptions. (1) Unless an oil spill prevention and emergency response plan has been approved by the Department of Environmental Quality and has been properly implemented, no person shall:

(a) Cause or permit the operation of an onshore facility in the state;

(b) Cause or permit the operation of an offshore facility in the state; or

(c) Cause or permit the operation of a covered vessel within the navigable waters of the state.

(2) It is not a defense to an action brought for a violation of subsection (1) of this section that the person charged believed that a current contingency plan had been approved by the department.

(3) A contingency plan shall be renewed at least once every five years.

(4) This section shall not apply to the operation of a cargo or passenger vessel on Yaquina Bay or on the navigable waters of the state in the Pacific Ocean used by cargo or passenger vessels entering or leaving Yaquina Bay until January 1, 1998. [1991 c.651 Â§4; 1995 c.535 Â§2]

468B.350 Rules; standards for contingency plans; oil spill response zones. (1) The Environmental Quality Commission shall adopt rules defining:

(a) Standards for the preparation of contingency plans for facilities and covered vessels; and

(b) Oil spill response zones within the navigable waters of the state and the amount of equipment identified in an oil spill contingency plan that is required to be regularly located in those zones.

(2) The rules adopted under subsection (1) of this section shall be coordinated with rules and regulations adopted by the State of Washington and the United States Coast Guard and shall require contingency plans that at a minimum meet the following standards. The plan shall:

(a) Include complete details concerning the response to oil spills of various sizes from any covered vessel or facility covered by the contingency plan.

(b) To the maximum extent practicable, be designed, in terms of personnel, materials and equipment, to:

(A) Remove oil and minimize any damage to the environment resulting from a maximum probable spill; and

(B) Remove oil and minimize any damage to the environment resulting from a worst case spill.

(c) Consider the nature and number of facilities and marine terminals in a geographic area and the resulting ability of a facility to finance a plan and pay for department review.

(d) Describe how the contingency plan relates to and is coordinated with the response plan developed by the Department of Environmental Quality under ORS 468B.495 and 468B.500 and any relevant contingency plan prepared by a cooperative, port, regional entity, the state or the federal government in the same area of the state covered by the plan.

(e) Provide procedures for early detection of an oil spill and timely notification of appropriate federal, state and local authorities about an oil spill in accordance with applicable state and federal law.

(f) Demonstrate ownership of or access to an emergency response communications network covering all locations of operation or transit by a covered vessel. The emergency response communications network also shall provide for immediate notification and continual emergency communications during cleanup response.

(g) State the number, training preparedness and fitness of all dedicated, pre-positioned personnel assigned to direct and implement the plan.

(h) Incorporate periodic training and drill programs to evaluate whether the personnel and equipment provided under the plan are in a state of operational readiness at all times.

(i) State the means of protecting and mitigating the effects of a spill on the environment, including fish, marine mammals and other wildlife, and insuring that implementation of the plan does not pose unacceptable risks to the public or to the environment.

(j) Provide a detailed description of equipment, training and procedures to be used by the crew of a vessel, or the crew of a tugboat involved in the operation of a nonself-propelled tank vessel, to minimize vessel damage, stop or reduce spilling from the vessel and only when appropriate and the vesselÂs safety is assured, contain and clean up the spilled oil.

(k) Provide arrangements by contract or other approved means for pre-positioning oil spill containment equipment, cleanup equipment, dedicated response vessels and trained personnel at strategic locations from which the personnel and equipment can be deployed to the spill site to promptly and properly remove the spilled oil.

(L) Provide arrangements for enlisting the use of qualified and trained cleanup personnel to implement the plan.

(m) Provide for disposal of recovered oil in accordance with local, state and federal laws.

(n) State the measures that have been taken to reduce the likelihood a spill will occur, including but not limited to design and operation of a vessel or facility, training of personnel, number of personnel and backup systems designed to prevent a spill.

(o) State the amount and type of equipment and the dedicated response vessels available by contract or other approved means to respond to a spill, where the equipment and vessels are located and the extent to which other contingency plans rely on the same equipment and vessels.

(p) If the commission has adopted rules permitting the use of dispersants, describe the circumstances and the manner for the application of dispersants in conformance with the rules of the commission.

(3) As used in this section:

(a) ÂContract or other approved meansÂ means:

(A) A written contract between a covered vessel or facility owner or operator and an oil spill removal organization that identifies and ensures the availability of specified personnel and equipment within stipulated response times in specified oil spill response zones;

(B) Certification by the vessel or facility owner or operator that specified personnel and equipment are owned, operated or under the direct control of the vessel or facility owner or operator and are available within stipulated response times in specified oil spill response zones;

(C) Active membership in a local or regional oil spill removal organization that has identified specified personnel and equipment that are available to respond to an oil spill within stipulated response times in specified oil spill response zones; or

(D) A written document that:

(i) Identifies personnel, equipment and services capable of being provided by the oil spill removal organization within stipulated response times in specified oil spill response zones;

(ii) Acknowledges that the oil spill removal organization intends to commit the identified resources in the event of an oil spill;

(iii) Permits the commission to verify the availability of the identified oil spill removal resources through tests, inspections and exercises; and

(iv) Is referenced in an oil spill contingency plan for the vessel or facility.

(b) ÂDedicated response vesselÂ means a vessel that limits service exclusively to recovering and transporting spilled oil, tanker escorting, deploying oil spill response equipment, supplies and personnel, spill response related training, testing, exercises and research, or other oil spill removal and related activities. [1991 c.651 Â§5; 2001 c.688 Â§2]

468B.355 Contingency plans; participation in maritime association; lien; liability of maritime association; exemption from liability. (1) A contingency plan for a facility or covered vessel shall be submitted to the Department of Environmental Quality within 12 months after the Environmental Quality Commission adopts rules under ORS 468B.350. The department may adopt a schedule for submission of an oil contingency plan within the 12-month period. The schedule for the Columbia River shall be coordinated with the State of Washington. The department may adopt an alternative schedule for the Oregon coast and the Willamette River.

(2) The contingency plan for a facility shall be submitted by the owner or operator of the facility or by a qualified oil spill response cooperative in which the facility owner or operator is a participating member.

(3) The contingency plan for a tank vessel shall be submitted by:

(a) The owner or operator of the tank vessel;

(b) The owner or operator of the facility at which the vessel will be loading or unloading its cargo; or

(c) A qualified oil spill response cooperative in which the tank vessel owner or operator is a participating member.

(4) Subject to conditions imposed by the department, the contingency plan for a tank vessel, if submitted by the owner or operator of a facility, may be submitted as a single plan for all tank vessels of a particular class that will be loading or unloading cargo at the facility.

(5) The contingency plan for a cargo vessel or passenger vessel may be submitted by the owner or operator of the vessel, or the agent for the vessel resident in this state. Subject to conditions imposed by the department, the owner, operator, agent or a maritime association may submit a single contingency plan for cargo vessels or passenger vessels of a particular class.

(6) A person that has contracted with a facility or covered vessel to provide containment and cleanup services and that meets the standards established by the commission under ORS 468B.350 may submit the contingency plan for any facility or covered vessel for which the person is contractually obligated to provide services. Subject to conditions imposed by the department, the person may submit a single plan for more than one covered vessel.

(7) The requirements of submitting a contingency plan under this section may be satisfied by a covered vessel by submission of proof of assessment participation by the vessel in a maritime association. Subject to conditions imposed by the department, the association may submit a single plan for more than one facility or covered vessel or may submit a single plan providing contingencies to respond for different classes of covered vessels.

(8) A contingency plan prepared for an agency of the federal government or an adjacent state that satisfies the requirements of ORS 468B.345 to 468B.360 and the rules adopted by the Environmental Quality Commission may be accepted as a plan under ORS 468B.345. The commission shall assure that to the greatest extent possible, requirements for a contingency plan under ORS 468B.345 to 468B.360 are consistent with requirements for a plan under federal law.

(9) Covered vessels may satisfy the requirements of submitting a contingency plan under this section through proof of current assessment participation in an approved plan maintained with the department by a maritime association.

(10) A maritime association may submit a contingency plan for a cooperative group of covered vessels. Covered vessels that have not previously obtained approval of a plan may enter the navigable waters of the state if, upon entering such waters, the vessel pays the established assessment for participation in the approved plan maintained by the association.

(11) A maritime association shall have a lien on the responsible vessel if the vessel owner or operator fails to remit any regular operating assessments and shall further have a lien for the recovery for any direct costs provided to or for the vessel by the maritime association for oil spill response or spill related communications services. The lien shall be enforced in accordance with applicable law.

(12) Obligations incurred by a maritime association and any other liabilities or claims against the association shall be enforced only against the assets of the association, and no liability for the debts or action of the association exists against either the State of Oregon or any other subdivision or instrumentality thereof, or against any member, officer, employee or agent of the association in an individual or representative capacity.

(13) Except as otherwise provided in ORS chapters 468, 468A and 468B, neither the members of the association, its officers, agents or employees, nor the business entities by whom the members are regularly employed, may be held individually responsible for errors in judgment, mistakes or other acts, either of commission or omission, as principal, agent, person or employee, save for their own individual acts of dishonesty or crime.

(14) Assessment participation in a maritime association does not constitute a defense to liability imposed under ORS 468B.345 to 468B.415 or other state or federal law. Such assessment participation shall not relieve a covered vessel from complying with those portions of the approved maritime association contingency plan that may require vessel specific oil spill response equipment, training or capabilities for that vessel.

(15) A person providing a contingency plan for a cargo or passenger vessel under this section shall be exempt from liability as provided under ORS 468B.425 for any action taken or omitted in the course of providing contingency planning service. [1991 c.651 Â§6; 1995 c.535 Â§3]

468B.360 Review of contingency plan. In reviewing the contingency plan required by ORS 468B.345, the Department of Environmental Quality shall consider at least the following factors:

(1) The adequacy of containment and cleanup equipment, personnel, communications equipment, notification procedures and call-down lists, response time and logistical arrangements for coordination and implementation of response efforts to remove oil spills promptly and properly and to protect the environment;

(2) The nature and amount of vessel traffic within the area covered by the plan;

(3) The volume and type of oil being transported within the area covered by the plan;

(4) The existence of navigational hazards within the area covered by the plan;

(5) The history and circumstances surrounding prior spills of oil within the area covered by the plan;

(6) The sensitivity of fisheries and wildlife and other natural resources within the area covered by the plan;

(7) Relevant information on previous spills contained in on-scene coordinator reports covered by the plan;

(8) The extent to which reasonable, cost-effective measures to reduce the likelihood that a spill will occur have been incorporated into the plan;

(9) The number of covered vessels calling in and the facilities located in the geographic area and the resulting ability of local agencies and industry groups to develop, finance and maintain a contingency plan and spill response system for those vessels and facilities; and

(10) The spill response equipment and resources available to a person providing a contingency plan for cargo and passenger vessels under contingency plans filed by the person under state or federal law for other covered vessels or facilities owned or operated by that person. [1991 c.651 Â§7; 1995 c.535 Â§4]

468B.365 Plan approval; change affecting plan; certificate of approval. (1) The Department of Environmental Quality shall approve a contingency plan only if it determines that the plan meets the requirements of ORS 468B.345 to 468B.360 and:

(a) The covered vessel or facility demonstrates evidence of compliance with ORS 468B.390; and

(b) If implemented, the plan is capable, to the maximum extent practicable in terms of personnel, materials and equipment, of removing oil promptly and properly and minimizing any damage to the environment.

(2) An owner or operator of a covered vessel or facility shall notify the department in writing immediately of any significant change affecting the contingency plan, including changes in any factor set forth in this section or in rules adopted by the Environmental Quality Commission. The department may require the owner or operator to update a contingency plan as a result of these changes.

(3) A holder of an approved contingency plan does not violate the terms of the contingency plan by furnishing to another plan holder, after notifying the department, equipment, materials or personnel to assist the other plan holder in a response to an oil discharge. The plan holder shall replace or return the transferred equipment, materials and personnel as soon as feasible.

(4) The department may attach any reasonable term or condition to its approval or modification of a contingency plan that the department determines is necessary to insure that the applicant:

(a) Has access to sufficient resources to protect environmentally sensitive areas and to prevent, contain, clean up and mitigate potential oil discharges from the facility or tank vessel;

(b) Maintains personnel levels sufficient to carry out emergency operations; and

(c) Complies with the contingency plan.

(5) The contingency plan must provide for the use by the applicant of the best technology available at the time the contingency plan was submitted or renewed.

(6) The department may require an applicant or a holder of an approved contingency plan to take steps necessary to demonstrate its ability to carry out the contingency plan, including:

(a) Periodic training;

(b) Response team exercises; and

(c) Verification of access to inventories of equipment, supplies and personnel identified as available in the approved contingency plan.

(7) The department may consider evidence that oil discharge prevention measures such as double hulls or double bottoms on vessels or barges, secondary containment systems, hydrostatic testing, enhanced vessel traffic systems or enhanced crew or staffing levels have been implemented and in its discretion, may make exceptions to the requirements of this section to reflect the reduced risk of oil discharges from the facility or tank vessel for which the plan is submitted or being modified.

(8) Before the department approves or modifies a contingency plan required under ORS 468B.345, the department shall provide a copy of the contingency plan to the State Department of Fish and Wildlife, the office of the State Fire Marshal and the Department of Land Conservation and Development for review. The agencies shall review the plan according to procedures and time limits established by rule of the Environmental Quality Commission.

(9) Upon approval of a contingency plan, the department shall issue to the plan holder a certificate stating that the plan has been approved. The certificate shall include the name of the facility or tank vessel for which the certificate is issued, the effective date of the plan and the date by which the plan must be submitted for renewal.

(10) The approval of a contingency plan by the department does not constitute an express assurance regarding the adequacy of the plan or constitute a defense to liability imposed under ORS chapters 468, 468A and 468B or any other state law. [1991 c.651 Â§8]

468B.370 Determination of adequacy of plan; practice drills; rules. (1)(a) The Environmental Quality Commission by rule shall adopt procedures to determine the adequacy of a contingency plan approved or filed for approval under ORS 468B.365.

(b) The rules shall require random practice drills without prior notice to test the adequacy of the responding entities. The rules may provide for unannounced practice drills of an individual contingency plan.

(c) The rules may require the contingency plan holder to publish a report on the drills. This report shall include an assessment of response time and available equipment and personnel compared to those listed in the contingency plan relying on the responding entities and requirements, if any, for changes in the plans or their implementation. The Department of Environmental Quality shall review the report and assess the adequacy of the drill.

(d) The department may require additional drills and changes in arrangements for implementing the approved plan that are necessary to insure the effective implementation of the plan.

(2) The Environmental Quality Commission by rule may require any tank vessel carrying oil as cargo in the navigable waters of the state to:

(a) Place booms, in-water sensors or other detection equipment around tank vessels during transfers of oil; and

(b) Submit to the department evidence of a structural and mechanical integrity inspection of the tank vessel equipment and hull structures.

(3) A tank vessel that is conducting, or is available only for conducting, oil discharge response operations is exempt from the requirements of subsection (1) of this section if the tank vessel has received prior approval of the department. The department may approve exemptions under this subsection upon application and presentation of information required by the department. [1991 c.651 Â§9; 2001 c.688 Â§3]

468B.375 Inspection of facilities and vessels; coordination with State of Washington. (1) In addition to any other right of access or inspection conferred upon the Department of Environmental Quality by ORS 468B.370, the department may at reasonable times and in a safe manner enter and inspect facilities and tank vessels in order to insure compliance with the provisions of ORS 468B.345 to 468B.415.

(2) The department shall coordinate with the State of Washington in the review of the tank vessel structural integrity inspection programs conducted by the United States Coast Guard and other federal agencies to determine whether the programs as actually operated by the federal agencies adequately protect the navigable waters of the state. If the department determines that tank vessel inspection programs conducted by the federal agencies are not adequate to protect the navigable waters of the state, the department shall establish a state tank vessel inspection program. [1991 c.651 Â§10]

468B.380 Tank vessel inspection program; rules. If the Department of Environmental Quality determines under ORS 468B.375 that a state tank vessel inspection program is necessary, the Environmental Quality Commission shall adopt rules necessary to enable the department to implement the state tank vessel inspection program. [1991 c.651 Â§11]

468B.385 Modification of approval of contingency plan; revocation of approval; violation. (1) Upon request of a plan holder or on the initiative of the Department of Environmental Quality, the department, after notice and opportunity for hearing, may modify its approval of a contingency plan if the department determines that a change has occurred in the operation of the facility or tank vessel necessitating an amended or supplemental plan, or that the operatorÂs discharge experience demonstrates a necessity for modification.

(2) The department, after notice and opportunity for hearing, may revoke its approval of a contingency plan if the department determines that:

(a) Approval was obtained by fraud or misrepresentation;

(b) The operator does not have access to the quality or quantity of resources identified in the plan;

(c) A term or condition of approval or modification has been violated; or

(d) The plan holder is not in compliance with the plan and the deficiency materially affects the plan holderÂs response capability.

(3) Failure of a holder of an approved or modified contingency plan to comply with the plan or to have access to the quality or quantity of resources identified in the plan or to respond with those resources within the shortest possible time in the event of a spill is a violation of ORS 468B.345 to 468B.415 for purposes of ORS 466.992, 468.140, 468.943 and any other applicable law.

(4) If the holder of an approved or modified contingency plan fails to respond to and conduct cleanup operations of an unpermitted discharge of oil with the quality and quantity of resources identified in the plan and in a manner required under the plan, the holder is strictly liable, jointly and severally, for the civil penalty assessed under ORS 466.992 and 468.140.

(5) In order to be considered in compliance with a contingency plan, the plan holder must:

(a) Establish and carry out procedures identified in the plan as being the responsibility of the holder of the plan;

(b) Have access to and have on hand the quantity and quality of equipment, personnel and other resources identified as being accessible or on hand in the plan;

(c) Fulfill the assurances espoused in the plan in the manner described in the plan;

(d) Comply with terms and conditions attached to the plan by the department under ORS 468B.345 to 468B.380; and

(e) Successfully demonstrate the ability to carry out the plan when required by the department under ORS 468B.370. [1991 c.651 Â§12; 1993 c.422 Â§34]

468B.390 Compliance with federal Oil Pollution Act of 1990; proof of financial responsibility. (1) No person shall cause or permit the operation of a facility in the state unless the person has proof of compliance with Section 1016 of the federal Oil Pollution Act of 1990 (P.L. 101-380), if such compliance is required by federal law.

(2) No person may cause or permit the operation of an offshore exploration or production facility in the state unless the person has proof of compliance with Section 1016 of the federal Oil Pollution Act of 1990 (P.L. 101-380).

(3) Except for a barge that does not carry oil as cargo or fuel or a spill response vessel or barge, the owner of any vessel over 300 gross tons in the waters of this state shall have proof of financial responsibility for the following vessels:

(a) For tank vessels over 300 gross tons:

(A) $1,200 per gross ton or $2 million for vessels of 3,000 gross tons or less, whichever is greater; and

(B) $1,200 per gross ton or $10 million for vessels over 3,000 gross tons, whichever is greater; or

(b) For any other covered vessel over 300 gross tons carrying oil only for use as fuel, $600 per gross ton or $500,000, whichever is greater.

(4) The Department of Environmental Quality shall enter into an agreement with the United States Coast Guard to receive notification of noncompliance with the provisions of this section.

(5) The financial assurance requirement established under subsection (3) of this section shall meet the liability to the state for:

(a) Actual costs for removal of spilled oil;

(b) Civil penalties and fines imposed in connection with oil spills; and

(c) Natural resource damage. [1991 c.651 Â§13; 2001 c.688 Â§4]

468B.395 Department duties. The Department of Environmental Quality shall:

(1) In cooperation with other natural resource agencies, develop a method of natural resource valuation that fully incorporates nonmarket and market values in assessing damages resulting from oil discharges;

(2) Work with other potentially affected states to develop a joint oil discharge prevention education program for operators of fishing vessels, ferries, ports, cruise ships and marinas;

(3) Review the adequacy of and make recommendations for improvements in equipment, operating procedures and the appropriateness of west coast locations for transfer of oil;

(4) In cooperation with industry and the United States Coast Guard, develop local programs to provide oil discharge response training to fishing boat operators and marinas;

(5) Act as the state agency responsible for the overall management of the environmental cleanup of oil or hazardous material spills or releases, which shall include:

(a) Adoption of an incident command system to enhance the departmentÂs ability to manage responses to a major oil or hazardous material spill or release; and

(b) Appointment of a state on-scene coordinator for any major incident involving an oil or hazardous material spill or release or threatened spill or release;

(6) Coordinate oil spill research with other west coast states and develop a framework for information sharing and combined funding of research projects;

(7) Annually review and revise the interagency response plan for oil and hazardous material spills or releases in navigable waters of the state developed under ORS 468B.495 and 468B.500;

(8) On the Oregon coast, assist affected local agencies and industry groups to complete an inventory of existing plans and resources and to identify or establish an organization to coordinate oil spill contingency planning as part of the alternative schedule adopted for the Oregon coast described in ORS 468B.355 (1);

(9) Where adequate resources do not exist to prevent, contain, clean up and mitigate oil spills or threatened spills, assist local agencies and industry groups to secure necessary funds and equipment; and

(10) In its annual review and revision of the plan developed under ORS 468B.495 and 468B.500:

(a) Consult with all affected local, state and federal agencies, municipal and community officials and representatives of industry;

(b) Provide training in the use of the plan; and

(c) Conduct spill exercises to test the adequacy of the plan. [1991 c.651 Â§14; 2001 c.688 Â§5]

468B.400 Wildlife rescue training program. The State Department of Fish and Wildlife shall develop and implement a program to provide wildlife rescue training for volunteers. In developing the program, the State Department of Fish and Wildlife shall:

(1) Work with agencies responsible for wildlife protection in other west coast states;

(2) Rely upon the oil wildlife rehabilitation plan developed under ORS 468B.495; and

(3) Take such action as is required for reimbursement in accordance with the provisions of the federal Oil Pollution Act of 1990 (P.L. 101-380). [1991 c.651 Â§15]

468B.405 Fees; disposition. (1) The Department of Environmental Quality shall assess the following fees on covered vessels and offshore and onshore facilities to recover the costs of reviewing the plans and conducting the inspections, exercises, training and activities required under ORS 468B.345 to 468B.400 on all:

(a) Cargo and passenger vessels, $48 per trip.

(b) Nonself-propelled tank vessels, $42 per trip.

(c) Self-propelled tank vessels of 300 gross tons or less, $42 per trip.

(d) Self-propelled tank vessels over 300 gross tons, $836 per trip.

(e) Offshore and onshore facilities, $4,500 per year.

(f) Dredge vessels, $24 per day when operating in the navigable waters of the state.

(2) Moneys collected under this section shall be deposited in the State Treasury to the credit of the Oil Spill Prevention Fund established under ORS 468B.410.

(3) As used in this section, ÂtripÂ means travel to the appointed destination and return travel to the point of origin within the navigable waters of this state. For the purpose of assessing trip fees under this section, self-propelled tank vessels transiting the navigable waters of this state in ballast shall be considered cargo vessels. [1991 c.651 Â§17; 2001 c.688 Â§6; 2003 c.738 Â§2]

468B.410 Oil Spill Prevention Fund; uses. (1) The Oil Spill Prevention Fund is established separate and distinct from the General Fund in the State Treasury. Interest earned on the fund shall be credited to the fund. Moneys received by the Department of Environmental Quality for the purpose of oil and hazardous material spill prevention and the fees collected under ORS 468B.405 shall be paid into the State Treasury and credited to the fund.

(2) The State Treasurer shall invest and reinvest moneys in the Oil Spill Prevention Fund in the manner prescribed by law.

(3) The moneys in the Oil Spill Prevention Fund are appropriated continuously to the Department of Environmental Quality to be used in the manner described in subsection (4) of this section.

(4) The Oil Spill Prevention Fund may be used by the Department of Environmental Quality to:

(a) Pay all costs of the department incurred to:

(A) Review the contingency plans submitted under ORS 468B.360;

(B) Conduct training, response exercises, inspection and tests in order to verify equipment inventories and ability to prevent and respond to oil release emergencies and to undertake other activities intended to verify or establish the preparedness of the state, a municipality or a party required by ORS 468B.345 to 468B.415 to have an approved contingency plan to act in accordance with that plan; and

(C) Verify or establish proof of financial responsibility required by ORS 468B.390.

(b) Review and revise the oil spill response plan required by ORS 468B.495 and 468B.500. [1991 c.651 Â§18]

468B.415 Oregon coast safety committee; subcommittees. (1) There is established a safety committee for the Oregon coast. A subcommittee shall be appointed for Coos Bay and Yaquina Bay. In addition, the Department of Environmental Quality also shall consult with the State of Washington to establish a joint regional safety committee for the Columbia River and may appoint a subcommittee for the Willamette River. The safety committee shall operate under the direction of the Economic and Community Development Department pursuant to ORS 285A.615.

(2) Each committee shall consist of not more than 11 members, appointed by the Director of the Economic and Community Development Department in consultation with the Director of the Department of Environmental Quality. At a minimum, the following groups should be considered for representation on the committees:

(a) Local port authorities;

(b) Tank vessel operators;

(c) Tug and barge operators;

(d) PilotsÂ organizations;

(e) Cargo vessel operators;

(f) Commercial fishermen;

(g) Pleasure boat operators;

(h) Environmental organizations;

(i) Local planning authorities; and

(j) The public at large.

(3) The members shall be appointed to the safety committee for a term of four years. The Director of the Economic and Community Development Department in consultation with the Director of the Department of Environmental Quality shall appoint the chairperson of each committee to serve a term of four years.

(4) A majority of the members shall constitute a quorum for the transaction of business.

(5) The duties of the safety committees shall include but are not limited to:

(a) Planning for safe navigation and operation of covered vessels within each harbor;

(b) Developing safety plans;

(c) Reviewing and making recommendations to the Oregon Board of Maritime Pilots, ports and the United States Coast Guard on the following:

(A) Pilotage requirements for all single boiler or single engine and single screw tank vessels carrying oil in pilotage grounds;

(B) Reducing deadweight tonnage specifications for pilotage service for vessels carrying oil;

(C) Guidelines for tugs on tank vessels for tow cable size and material specifications, cable maintenance practices, cable handling equipment design and barge recovery plan preparation;

(D) Establishing regional speed limits, based on escort vehicle limitations, for all tank vessels in inland navigable waters and critical approaches to inland navigable waters;

(E) Requiring towing systems and plans on all tank vessels carrying oil; and

(F) The feasibility of establishing a pilot program for a near-miss reporting system that is coordinated with vessel inspection information compiled as a result of inspections under ORS 468B.370 and 468B.375.

(6) Members of the safety committees established under this section are entitled to compensation and expenses as provided in ORS 292.495.

(7) The Department of Environmental Quality shall serve in an advisory capacity to the safety committees and review the safety plans. In addition, the United States Coast Guard shall be invited to also act in an advisory capacity to the safety committees and may participate in the review of safety plans. [1991 c.651 Â§19; 1993 c.736 Â§56]

468B.420 Safety committee recommendations. If a safety committee established under ORS 468B.415 determines that the United States Coast Guard has not acted on the recommendations submitted under ORS 468B.415 (5)(c)(C) and (E) in a timely and adequate manner, the committee may recommend to the port that the port adopt rules to implement the committeeÂs recommendations under ORS 468B.415 (5)(c)(C) and (E). [1991 c.651 Â§19a]

468B.425 Exemption from liability for removal costs or damages. (1) Notwithstanding any other provision of law, a person is not liable for removal costs or damages that result from action taken or omitted in the course of rendering care, assistance or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by a state official responsible for oil spill response.

(2) Subsection (1) of this section does not apply:

(a) To a responsible party;

(b) With respect to personal injury or wrongful death; or

(c) If the person is grossly negligent or engages in willful misconduct.

(3) A responsible party is liable for any removal costs or damages for which a person is relieved of under subsection (1) this section.

(4) Nothing in this section affects the liability of a responsible party for oil spill response under ORS 468B.300 to 468B.500. [1991 c.606 Â§3]

(Willful or Negligent Discharge)

468B.450 Willful or negligent discharge of oil; civil penalty; authority of director to mitigate. (1) Any person who willfully or negligently causes or permits the discharge of oil into the waters of the state shall incur, in addition to any other penalty provided by law, a civil penalty commensurate with the amount of damage incurred. The amount of the penalty shall be determined by the Director of the Department of Environmental Quality with the advice of the State Fish and Wildlife Director after taking into consideration the gravity of the violation, the previous record of the violator in complying, or failing to comply, with the provisions of ORS 468B.450 to 468B.460, and such other considerations as the director considers appropriate. The penalty provided for in this subsection shall be imposed and enforced in accordance with ORS 468.135.

(2) The director may, upon written application therefor received within 15 days after receipt of notice under ORS 468.135, and when considered in the best interest of this state in carrying out the purposes of ORS chapters 468, 468A and 468B, remit or mitigate any penalty provided for in subsection (1) of this section or discontinue any prosecution to recover the same upon such terms as the director in the directorÂs discretion considers proper. [Formerly 468.817]

468B.455 Oil Spillage Control Fund; source; use. (1) There is established an Oil Spillage Control Fund within the General Fund. This account shall be a revolving fund, the interest of which accrues to the Oil Spillage Control Fund.

(2) All penalties recovered under ORS 468B.450 (1) shall be paid into the Oil Spillage Control Fund. Such moneys are continuously appropriated to the Department of Environmental Quality for the advancement of costs incurred in carrying out cleanup activities and for the rehabilitation of affected fish and wildlife as provided under ORS 468B.060.

(3) With the approval of the Environmental Quality Commission, the moneys in the Oil Spillage Control Fund may be invested as provided by ORS 293.701 to 293.820, and earnings from such investment shall be credited to the fund.

(4) The Oil Spillage Control Fund shall not be used for any purpose other than that for which the fund was created. [Formerly 468.819]

468B.460 Rules. The Environmental Quality Commission shall adopt rules necessary to carry out the provisions of ORS 468B.450 and 468B.455. [Formerly 468.821]

(Shipping)

468B.475 Legislative finding; need for evidence of financial assurance for ships transporting oil. The Legislative Assembly finds that oil spills, hazardous material spills and other forms of incremental pollution present serious danger to the fragile marine environment of the state. Therefore, it is the intent of this section and ORS 468B.485 to establish financial assurance for ships that transport oil and other hazardous material in the waters of the state. [Formerly 468.823]

468B.480 [Formerly 468.825; repealed by 2001 c.688 Â§11]

468B.485 Methods of establishing financial assurance. (1) Financial assurance may be established by any of the following methods or a combination of these methods acceptable to the Environmental Quality Commission:

(a) Evidence of insurance;

(b) Surety bond;

(c) Qualifications as a self-insurer; or

(d) Any other evidence of financial assurance approved by the commission.

(2) Any bond filed shall be issued by a bonding company authorized to do business in the United States.

(3) Documentation of the financial assurance shall be kept on the ship or filed with the Department of Environmental Quality. The owner or operator of any other ship shall maintain on the ship a certificate issued by the United States Coast Guard evidencing compliance with the requirements of section 311 of the Federal Water Pollution Control Act, P.L. 92-500, as amended. [Formerly 468.827]

468B.490 [Formerly 468.829; repealed by 2001 c.688 Â§11]

468B.495 Interagency response plan for oil or hazardous material spills in certain waters. (1) The Department of Environmental Quality shall develop an integrated, interagency response plan for oil or hazardous material spills in the Columbia River, the Willamette River up to Willamette Falls and the coastal waters and estuaries of the state. In developing the response plan, the department shall work with all affected local, state and federal agencies and with any volunteer group interested in participating in oil or hazardous material spill response.

(2) The plan developed under subsection (1) of this section shall be consistent to the extent practicable with the plan for a statewide hazardous material emergency response system established by the State Fire Marshal under ORS 453.374. [Formerly 468.831]

468B.500 Contents of plan. The plan developed under ORS 468B.495 shall include at a minimum:

(1) A compilation of maps and information about the waters of the state including shorelines, access points, critical habitats, shoreline sensitivity, disposal sites, ownership and jurisdictional control over each area. This portion of the plan shall use and expand the computer mapping system currently being developed by the State Department of Energy.

(2) An index of federal, state and local agency personnel, private contractors, volunteers, labor employment centers, wildlife rehabilitation centers and other sources of persons and equipment available to respond in the event of an oil or hazardous material spill. The index shall include information necessary to contact the organizations and persons in the index in the event of an oil or hazardous material spill.

(3) A spill response strategy. This strategy shall include methods for discovery of the spill, notification of agencies, organizations and individuals in the index, evaluation and initiation of response, containment and countermeasures and cleanup. The spill response strategy shall also include provisions for documenting the response measures taken and procedures for cost recovery.

(4) Provisions for coordinating OregonÂs oil or hazardous material spill response procedures for coastal and interstate waters with the states of Washington and California. To the maximum extent practicable, interstate cooperation shall include but need not be limited to coordination of:

(a) Development of coastal and ocean information systems with those of adjacent states; and

(b) OregonÂs oil or hazardous material spill response, damage assessment and cost recovery procedures for coastal or interstate waters with those developed by adjacent states. [Formerly 468.833]

POLLUTANT REDUCTION TRADING PROGRAMS

468B.550 Short title. This section and ORS 468B.555 shall be known as the ÂWillamette Watershed Improvement Trading Act.Â [2001 c.758 Â§1]

Note: 468B.550 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

468B.555 Trading program development; priorities; fees. (1) The Department of Environmental Quality shall develop and implement a pollutant reduction trading program as a means of achieving water quality objectives and standards in this state. The department shall develop the program in a manner that complies with state and federal water quality regulations and promotes economic efficiency.

(2) In developing the program, the department shall place a priority on trades that improve the water quality of the Willamette River and on the following pollutants or conditions:

(a) Nitrogenous and phosphorous compounds commonly referred to as nutrients;

(b) Sediment;

(c) Temperature;

(d) Biological oxygen demand; and

(e) Chemical oxygen demand.

(3) The department shall:

(a) Develop a procedure to assist persons entering into an agreement to offset or trade quantities of pollutants under this section in a manner that results in a net reduction of pollutants, assists in meeting water quality standards and implements total maximum daily load allocations;

(b) Provide oversight and administration of agreements entered into under this section;

(c) Minimize administrative and technical requirements in order to encourage and facilitate pollutant trading under this section; and

(d) Emphasize practical procedures for pollutant trading that can be implemented using reasonable estimations and engineering judgment.

(4)(a) The department may assess reasonable fees to a party engaging in pollutant reduction trading under this section to offset its administrative costs associated with the pollutant reduction trading program.

(b) The department shall make every effort to minimize fees to facilitate and encourage pollutant trading.

(c) Fees collected by the department under this section shall be deposited in the State Treasury to the credit of an account of the department and are continuously appropriated to the department.

(5) The department shall seek any approvals, waivers or authorizations from the United States Environmental Protection Agency necessary to implement the program.

(6) The department shall seek a minimum of $200,000 in federal funding to support the program.

(7) The department shall report to the Seventy-second and Seventy-third Legislative Assemblies regarding the progress of the program.

(8) This section may not be construed to allow any activity expressly prohibited by federal law or regulation. [2001 c.758 Â§3]

468B.990 [Formerly 468.990; repealed by 1993 c.422 Â§35]

_______________



Chapter 469

Chapter 469 Â Energy; Conservation Programs; Energy Facilities

2005 EDITION

ENERGY; CONSERVATION PROGRAMS; ENERGY FACILITIES

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

469.010Â Â Â Â  Policy

469.020Â Â Â Â  Definitions

STATE DEPARTMENT OF ENERGY; ADMINISTRATION

469.030Â Â Â Â  State Department of Energy; duties

469.040Â Â Â Â  Director; duties; appointment

469.050Â Â Â Â  Limitations on subsequent employment of director; sanctions

469.055Â Â Â Â  Authority of department to require fingerprints

469.060Â Â Â Â  Comprehensive energy plan; energy pricing structures research

469.070Â Â Â Â  Energy forecast; contents

469.080Â Â Â Â  Energy resource information; subpoena power; depositions; limitations on obtaining information; protection from abuse

469.085Â Â Â Â  Procedure for imposing civil penalties

469.090Â Â Â Â  Confidentiality of information submitted under ORS 469.080

469.097Â Â Â Â  Duty to monitor industry progress in energy conservation

469.100Â Â Â Â  Agency consideration of legislative policy

469.110Â Â Â Â  Dealings with federal government; intervention by State Department of Energy in agency action

469.120Â Â Â Â  State Department of Energy Account; appropriation; record of moneys

469.135Â Â Â Â  Energy Conservation Clearinghouse for Commerce and Industry

469.150Â Â Â Â  Energy suppliers to provide conservation services and information

469.155Â Â Â Â  Advisory energy conservation standards for dwellings

ALTERNATIVE ENERGY DEVICES

469.160Â Â Â Â  Definitions for ORS 469.160 to 469.180

469.165Â Â Â Â  Rules; federal standards

469.170Â Â Â Â  Claim for tax credits; rules; eligibility; contents; contractor system certification

469.171Â Â Â Â  Transfer of tax credit for alternative fuel vehicle

469.172Â Â Â Â  Ineligible devices

469.176Â Â Â Â  Performance assumptions and prescriptive measures for tax credits

469.180Â Â Â Â  Forfeiture of tax credits; revocation of contractor certificate; inspection; effect of failure to allow inspection

RENEWABLE ENERGY RESOURCES

469.185Â Â Â Â  Definitions for ORS 469.185 to 469.225 and 469.878

469.190Â Â Â Â  Policy

469.195Â Â Â Â  Priority given to certain projects; criteria

469.200Â Â Â Â  Annual limit to cost of facility in granting tax credits

469.205Â Â Â Â  Application for renewable energy resource facility tax credit; eligibility; contents; fees

469.206Â Â Â Â  Transferability of facility tax credit

469.207Â Â Â Â  Tax credit for rental housing units; eligibility

469.208Â Â Â Â  Transferability of rental housing unit tax credit

469.210Â Â Â Â  Submission of plans, specifications and contract terms; preliminary certification

469.215Â Â Â Â  Final certification; eligibility; application; content

469.217Â Â Â Â  Fees for certification

469.220Â Â Â Â  Certificate required for tax credits; certification not to exceed five years

469.225Â Â Â Â  Revocation of certificate; forfeiture of tax credits; collection

ENERGY EFFICIENCY STANDARDS

469.229Â Â Â Â  Definitions for ORS 469.229 to 469.261

469.233Â Â Â Â  Energy efficiency standards

469.238Â Â Â Â  Sale of products not meeting standards prohibited; exemptions

469.239Â Â Â Â  Installation of products not meeting standards prohibited; exemptions

469.255Â Â Â Â  Manufacturers to test products; test methods; certification of products; rules

469.261Â Â Â Â  Department to review standards; report to Legislative Assembly

REGULATION OF ENERGY FACILITIES

(General Provisions)

469.300Â Â Â Â  Definitions

469.310Â Â Â Â  Policy

(Siting)

469.320Â Â Â Â  Site certificate required; exceptions

469.330Â Â Â Â  Notice of intent to file application for site certificate; public notice; standards, application requirements and study requirements; project order

469.350Â Â Â Â  Application for site certificate; comment and recommendation

469.360Â Â Â Â  Evaluation of site applications; costs; payment

469.370Â Â Â Â  Draft proposed order for hearing; issues raised; final order; expedited processing

469.373Â Â Â Â  Expedited processing for certain natural gas energy facilities

469.375Â Â Â Â  Required findings for radioactive waste disposal facility certificate

469.378Â Â Â Â  Land use compatibility statement for energy facility

469.401Â Â Â Â  Energy facility site certificate; conditions; effect of issuance on state and local government agencies

469.402Â Â Â Â  Delegation of review of future action required by site certificate

469.403Â Â Â Â  Rehearing on approval or rejection of application for site certificate or amendment; appeal; judicial review vested in Supreme Court; stay of order

469.405Â Â Â Â  Amendment of site certificate; judicial review; exemption

469.407Â Â Â Â  Amendment of application to increase capacity of facility

469.409Â Â Â Â  Amendment of site certificate to demonstrate compliance with carbon dioxide emissions standard; binding arbitration to resolve disputes

469.410Â Â Â Â  Energy facility site certificate applications filed or under construction prior to July 2, 1975; conditions of site certificate; monitoring programs

469.421Â Â Â Â  Fees; exemptions; assessment of certain utilities and suppliers; penalty

469.430Â Â Â Â  Site inspections

469.440Â Â Â Â  Grounds for revocation or suspension of certificates

469.441Â Â Â Â  Justification of fees charged; judicial review

(High Voltage Transmission Lines)

469.442Â Â Â Â  Procedure prior to construction of transmission line in excess of 230,000 volts; review committee

(Administration)

469.450Â Â Â Â  Energy Facility Siting Council; appointment; confirmation; term; restrictions

469.460Â Â Â Â  Officers; meetings; compensation and expenses

469.470Â Â Â Â  Powers and duties; rules

469.480Â Â Â Â  Local government advisory group; special advisory groups; compensation and expenses; Electric and Magnetic Field Committee

(Rules; Standards; Compliance)

469.490Â Â Â Â  Adoption of rules; determination of validity

469.501Â Â Â Â  Energy facility siting, construction, operation and retirement standards; exemptions

469.503Â Â Â Â  Requirements for approval of energy facility site certificate; carbon dioxide emissions standard; offset funds; use of offset funds by qualifying organization

469.504Â Â Â Â  Facility compliance with statewide planning goals; exception; amendment of local plan and land use regulations; conflicts; technical assistance

469.505Â Â Â Â  Consultation with other agencies

469.507Â Â Â Â  Monitoring environmental and ecological effects of construction and operation of energy facilities

469.520Â Â Â Â  Cooperation of state governmental bodies; adoption of rules by state agencies on energy facility development

(Plant Operations; Radioactive Wastes)

469.525Â Â Â Â  Radioactive waste disposal facilities prohibited; exceptions

469.530Â Â Â Â  Review and approval of security programs

469.533Â Â Â Â  State Department of Energy rules for health protection and evacuation procedures in nuclear emergency

469.534Â Â Â Â  County procedures

469.535Â Â Â Â  Governor may assume control of emergency operations during nuclear accident or catastrophe

469.536Â Â Â Â  Public utility to disseminate information under ORS 469.533

469.540Â Â Â Â  Reductions or curtailment of operations for violation of safety standards; notice; time period for repairs; transport and disposal of radioactive materials

469.550Â Â Â Â  Order for halt of plant operations or activities with radioactive material; notice

469.553Â Â Â Â  Active uranium mill or mill tailings disposal facility site certification required; procedure for review; fees

469.556Â Â Â Â  Rules governing uranium-related activities

469.559Â Â Â Â  Cooperative agreements authorized between council and federal officials and agencies; rules; powers of Governor; exception for inactive or abandoned site

(Records)

469.560Â Â Â Â  Records; public inspection; confidential information

(Insurance)

469.561Â Â Â Â  Property insurance required; exceptions; filing of policy

469.562Â Â Â Â  Eligible insurers

(Enforcement)

469.563Â Â Â Â  Court orders for enforcement

(Oregon Hanford Cleanup Board)

469.566Â Â Â Â  Legislative findings

469.568Â Â Â Â  Construction of ORS 469.566 to 469.583

469.569Â Â Â Â  Definitions for ORS 469.566 to 469.583

469.571Â Â Â Â  Oregon Hanford Cleanup Board; members; appointment

469.572Â Â Â Â  Compensation of board members

469.573Â Â Â Â  Purpose of Oregon Hanford Cleanup Board

469.574Â Â Â Â  Duties of Oregon Hanford Cleanup Board; coordination with Washington

469.575Â Â Â Â  Duties of chairperson of Oregon Hanford Cleanup Board

469.576Â Â Â Â  Review of Hanford as site selected for long-term disposal of high-level radioactive waste

469.577Â Â Â Â  Lead agency; agreements with federal agencies related to long-term disposal of high-level radioactive waste

469.578Â Â Â Â  Oregon Hanford Cleanup Board to implement agreements with federal agencies

469.579Â Â Â Â  Authority to accept moneys; disbursement of funds

469.581Â Â Â Â  Advisory and technical committees

469.582Â Â Â Â  Cooperation with Oregon Hanford Cleanup Board; technical assistance from other state agencies

469.583Â Â Â Â  Rules

(Federal Site Selection)

469.584Â Â Â Â  Findings

469.585Â Â Â Â  Activities of state related to selection of high-level radioactive waste disposal site

(Hanford Nuclear Reservation)

469.586Â Â Â Â  Findings

469.587Â Â Â Â  Position of State of Oregon related to operation of Hanford Nuclear Reservation

(Siting of Nuclear-Fueled Thermal Power Plants)

469.590Â Â Â Â  Definitions for ORS 469.590 to 469.595

469.593Â Â Â Â  Findings

469.594Â Â Â Â  Storage of high-level radioactive waste after expiration of license prohibited; continuing responsibility for storage; implementation agreements

469.595Â Â Â Â  Condition to site certificate for nuclear-fueled thermal power plant

469.597Â Â Â Â  Election procedure; elector approval required

469.599Â Â Â Â  Public Utility CommissionÂs duty

469.601Â Â Â Â  Effect of ORS 469.595 on applications and applicants

(Transportation of Radioactive Material)

469.603Â Â Â Â  Intent to regulate transportation of radioactive material

469.605Â Â Â Â  Permit to transport required; application; delegation of authority to issue permits

469.606Â Â Â Â  Determination of best and safest route

469.607Â Â Â Â  Authority of council

469.609Â Â Â Â  Annual report to state agencies and local governments on shipment of radioactive wastes

469.611Â Â Â Â  Emergency preparedness and response program; radiation emergency response team; training

469.613Â Â Â Â  Records; inspection

469.615Â Â Â Â  Indemnity for claims against state insurance coverage certification; reimbursement for costs incurred in nuclear incident

469.617Â Â Â Â  Report to legislature; content

469.619Â Â Â Â  State Department of Energy to make federal regulations available

RESIDENTIAL ENERGY CONSERVATION ACT

(Investor-Owned Utilities)

469.631Â Â Â Â  Definitions for ORS 469.631 to 469.645

469.633Â Â Â Â  Investor-owned utility program

469.634Â Â Â Â  Contributions for urban and community forest activities by customers of investor-owned utilities; uses

469.635Â Â Â Â  Alternative program of investor-owned utilities

469.636Â Â Â Â  Additional financing program by investor-owned utility for rental dwelling

469.637Â Â Â Â  Energy conservation part of utility service of investor-owned utility

469.639Â Â Â Â  Billing for energy conservation measures

469.641Â Â Â Â  Conditions for cash payments to dwelling owner by investor-owned utility

469.643Â Â Â Â  Formula for customer charges

469.645Â Â Â Â  Implementation of program by investor-owned utility

(Publicly Owned Utilities)

469.649Â Â Â Â  Definitions for ORS 469.649 to 469.659

469.651Â Â Â Â  Publicly owned utility program

469.652Â Â Â Â  Contributions for urban and community forest activities by customers of publicly owned utilities; uses

469.653Â Â Â Â  Alternative program of publicly owned utility

469.655Â Â Â Â  Energy conservation as part of utility service of publicly owned utility

469.657Â Â Â Â  Conditions for cash payments to dwelling owner by publicly owned utility

469.659Â Â Â Â  Implementation of program by publicly owned utility

(Oil Dealers)

469.673Â Â Â Â  Definitions for ORS 469.673 to 469.683

469.675Â Â Â Â  Oil dealer program

469.677Â Â Â Â  Contracts for information, assistance and technical advice; standards for energy audits

469.679Â Â Â Â  Implementation by fuel dealer

469.681Â Â Â Â  Petroleum supplier assessment; computation; effect of failure to pay; interest

469.683Â Â Â Â  Oil-Heated Dwellings Energy Audit Account

(Miscellaneous)

469.685Â Â Â Â  Use of earlier energy audit

469.687Â Â Â Â  Title for ORS 469.631 to 469.687

ENERGY CONSERVATION PROGRAMS

(Single Family Residence)

469.700Â Â Â Â  Energy efficiency ratings; public information; Âsingle family residenceÂ defined

(Low Interest Loans)

469.710Â Â Â Â  Definitions for ORS 469.710 to 469.720

469.715Â Â Â Â  Low interest loans for cost-effective energy conservation; rate

469.717Â Â Â Â  When installation to be completed

469.719Â Â Â Â  Eligibility of lender for tax credit not affected by ownerÂs failure

469.720Â Â Â Â  Energy audit required; permission to inspect required; owner not to receive other incentives

(Public Buildings)

469.730Â Â Â Â  Declaration of purpose

469.735Â Â Â Â  Definitions for ORS 469.730 to 469.745

469.740Â Â Â Â  Rules establishing energy conservation standards for public buildings; bases

469.745Â Â Â Â  Voluntary compliance program

469.750Â Â Â Â  State purchase of alternative fuels

(State Agency Projects)

469.752Â Â Â Â  Definitions for ORS 469.752 to 469.756

469.754Â Â Â Â  Authority of state agencies to establish projects; use of savings

469.756Â Â Â Â  Rules; technical assistance; evaluations

PACIFIC NORTHWEST ELECTRIC POWER AND CONSERVATION PLANNING COUNCIL

469.802Â Â Â Â  Definition for ORS 469.802 to 469.845

469.803Â Â Â Â  Oregon participation in Pacific Northwest Electric Power and Conservation Planning Council

469.805Â Â Â Â  State members of council; confirmation; qualifications

469.810Â Â Â Â  Conflicts of interest prohibited

469.815Â Â Â Â  Status of members; duties; attendance at public meetings; technical assistance

469.820Â Â Â Â  Term; reappointment; vacancy

469.825Â Â Â Â  Prohibited activities of members

469.830Â Â Â Â  Removal of members; grounds; procedure

469.835Â Â Â Â  Salary of members; staff

469.840Â Â Â Â  Northwest Regional Power and Conservation Account; uses

469.845Â Â Â Â  Annual report to Governor and legislature

COMMERCIAL ENERGY CONSERVATION SERVICES PROGRAM

469.860Â Â Â Â  Definitions for ORS 469.860 to 469.900

469.863Â Â Â Â  Gas utility to adopt commercial energy audit program

469.865Â Â Â Â  Electric utility to adopt commercial energy conservation services program

469.870Â Â Â Â  Application of ORS 469.865, 469.870 and 469.900 (1) to electric utility

469.875Â Â Â Â  Fee for gas utility audit

469.878Â Â Â Â  Alternative fuels program

469.880Â Â Â Â  Energy audit program

469.885Â Â Â Â  Publicly owned utility to adopt commercial energy audit program; fee

469.890Â Â Â Â  Publicly owned utility to adopt commercial energy conservation program; fee

469.895Â Â Â Â  Application of ORS 469.890 to 469.900 to publicly owned utility

469.900Â Â Â Â  Duty of commission to avoid conflict with federal requirements

NORTHWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT

469.930Â Â Â Â  Northwest Interstate Compact on Low-Level Radioactive Waste Management

469.950Â Â Â Â  Authority to enter into interstate cooperative agreements to control power costs and rates

PENALTIES

469.990Â Â Â Â  Penalties

469.992Â Â Â Â  Civil penalties

469.994Â Â Â Â  Civil penalty when contractor certificate revoked

GENERAL PROVISIONS

Â Â Â Â Â  469.010 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Continued growth in demand for nonrenewable energy forms poses a serious and immediate, as well as future, problem. It is essential that future generations not be left a legacy of vanished or depleted resources, resulting in massive environmental, social and financial impact.

Â Â Â Â Â  (2) It is the goal of Oregon to promote the efficient use of energy resources and to develop permanently sustainable energy resources. The need exists for comprehensive state leadership in energy production, distribution and utilization. It is, therefore, the policy of Oregon:

Â Â Â Â Â  (a) That development and use of a diverse array of permanently sustainable energy resources be encouraged utilizing to the highest degree possible the private sector of our free enterprise system.

Â Â Â Â Â  (b) That through state government example and other effective communications, energy conservation and elimination of wasteful and uneconomical uses of energy and materials be promoted. This conservation must include, but not be limited to, resource recovery and materials recycling.

Â Â Â Â Â  (c) That the basic human needs of every citizen, present and future, shall be given priority in the allocation of energy resources, commensurate with perpetuation of a free and productive economy with special attention to the preservation and enhancement of environmental quality.

Â Â Â Â Â  (d) That state government assist every citizen and industry in adjusting to a diminished availability of energy.

Â Â Â Â Â  (e) That energy-efficient modes of transportation for people and goods shall be encouraged, while energy-inefficient modes of transportation shall be discouraged.

Â Â Â Â Â  (f) That cost-effectiveness be considered in state agency decision-making relating to energy sources, facilities or conservation, and that cost-effectiveness be considered in all agency decision-making relating to energy facilities.

Â Â Â Â Â  (g) That state government shall provide a source of impartial and objective information in order that this energy policy may be enhanced. [1975 c.606 Â§1; 1979 c.723 Â§1]

Â Â Â Â Â  469.020 Definitions. As used in ORS 176.820, 469.010 to 469.225, 469.860 (3), 469.880 to 469.895, 469.900 (3), 469.990, 469.992, 757.710 and 757.720, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ includes a department or other agency of state government, city, county, municipal corporation, political subdivision, port, peopleÂs utility district, joint operating agency and electric cooperative.

Â Â Â Â Â  (2) ÂCoal supplierÂ means any person engaged in the wholesale distribution in this state of coal intended for use in this state for an energy facility.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy resource, facility or conservation measure during its life cycle results in delivered power costs to the ultimate consumer no greater than the comparable incremental cost of the least cost alternative new energy resource, facility or conservation measure. Cost comparison under this definition shall include but not be limited to:

Â Â Â Â Â  (a) Cost escalations and future availability of fuels;

Â Â Â Â Â  (b) Waste disposal and decommissioning costs;

Â Â Â Â Â  (c) Transmission and distribution costs;

Â Â Â Â Â  (d) Geographic, climatic and other differences in the state; and

Â Â Â Â Â  (e) Environmental impact.

Â Â Â Â Â  (4) ÂCouncilÂ means the Energy Facility Siting Council established under ORS 469.450.

Â Â Â Â Â  (5) ÂDepartmentÂ means the State Department of Energy created under ORS 469.030.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (7) ÂEnergy facilityÂ has the meaning given in ORS 469.300.

Â Â Â Â Â  (8) ÂEnergy generation areaÂ means an area within which the effects of two or more small generating plants may accumulate so the small generating plants have effects of a magnitude similar to a single generating plant of 25 megawatts or more. An energy generation area for facilities using a geothermal resource and covered by a unit agreement, as provided in ORS 522.405 to 522.545 or by federal law, shall be defined in that unit agreement. If no such unit agreement exists, an energy generation area for facilities using a geothermal resource shall be the area that is within two miles, measured from the electrical generating equipment of the facility, of an existing or proposed geothermal electric power generating plant, not including the site of any other such plant not owned or controlled by the same person.

Â Â Â Â Â  (9) ÂGeothermal reservoirÂ means an aquifer or aquifers containing a common geothermal fluid.

Â Â Â Â Â  (10) ÂNominal electric generating capacityÂ has the meaning given in ORS 469.300.

Â Â Â Â Â  (11) ÂPersonÂ means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, peopleÂs utility district, or any other entity, public or private, however organized.

Â Â Â Â Â  (12) ÂPetroleum supplierÂ means a petroleum refiner in this state, or any person engaged in the wholesale distribution of crude petroleum or derivative thereof or of propane in this state.

Â Â Â Â Â  (13) ÂRelated or supporting facilitiesÂ means any structure, proposed by the applicant, to be constructed or substantially modified in connection with the construction of an energy facility, including associated transmission lines, reservoirs, storage facilities, intake structure, road and rail access, pipelines, barge basins, office or public buildings, and commercial and industrial structures. ÂRelated or supporting facilitiesÂ does not include geothermal or underground gas storage reservoirs, production, injection or monitoring wells or wellhead equipment or pumps.

Â Â Â Â Â  (14) ÂSiteÂ means a proposed location of an energy facility, and its related or supporting facilities.

Â Â Â Â Â  (15) ÂThermal power plantÂ has the meaning given that term by ORS 469.300.

Â Â Â Â Â  (16) ÂUtilityÂ includes:

Â Â Â Â Â  (a) An individual, a regulated electrical company, a peopleÂs utility district, a joint operating agency, an electric cooperative, municipality or any combination thereof, engaged in or authorized to engage in the business of generating, transmitting or distributing electric energy;

Â Â Â Â Â  (b) A person or public agency generating electric energy from an energy facility for its own consumption; and

Â Â Â Â Â  (c) A person engaged in this state in the transmission or distribution of natural or synthetic gas. [1975 c.606 Â§2; 1977 c.794 Â§1; 1979 c.723 Â§2; 1981 c.629 Â§1; 1981 c.792 Â§1; 1991 c.480 Â§3; 1993 c.569 Â§1; 1995 c.505 Â§4; 1995 c.551 Â§2; 2003 c.186 Â§16]

STATE DEPARTMENT OF ENERGY; ADMINISTRATION

Â Â Â Â Â  469.030 State Department of Energy; duties. (1) There is created the State Department of Energy.

Â Â Â Â Â  (2) The State Department of Energy shall:

Â Â Â Â Â  (a) Be the central repository within the state government for the collection of data on energy resources;

Â Â Â Â Â  (b) Endeavor to utilize all public and private sources to inform and educate the public about energy problems and ways in which the public can conserve energy resources;

Â Â Â Â Â  (c) Engage in research, but whenever possible, contract with appropriate public or private agencies and dispense funds for research projects and other services related to energy resources, except that the State Department of Energy shall endeavor to avoid duplication of research whether completed or in progress;

Â Â Â Â Â  (d) Qualify for, accept and disburse or utilize any private or federal moneys or services available for the administration of ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 757.710 and 757.720;

Â Â Â Â Â  (e) Administer federal and state energy allocation and conservation programs and energy research and development programs and apply for and receive available funds therefor;

Â Â Â Â Â  (f) Be a clearinghouse for energy research to which all agencies shall send information on all energy related research;

Â Â Â Â Â  (g) Prepare contingent energy programs to include all forms of energy not otherwise provided pursuant to ORS 757.710 and 757.720;

Â Â Â Â Â  (h) Maintain an inventory of energy research projects in Oregon and the results thereof;

Â Â Â Â Â  (i) Collect, compile and analyze energy statistics, data and information;

Â Â Â Â Â  (j) Contract with public and private agencies for energy activities consistent with ORS 469.010 and this section; and

Â Â Â Â Â  (k) Upon request of the governing body of any affected jurisdiction, coordinate a public review of a proposed transmission line according to the provisions of ORS 469.442. [1975 c.606 Â§4; 1981 c.792 Â§2; 1987 c.200 Â§4; 1993 c.569 Â§2; 1995 c.551 Â§3; 1999 c.934 Â§5; 1999 c.1043 Â§9; 2003 c.186 Â§1]

Â Â Â Â Â  469.040 Director; duties; appointment. (1) The State Department of Energy shall be under the supervision of the Director of the State Department of Energy, who shall:

Â Â Â Â Â  (a) Supervise the day-to-day functions of the State Department of Energy;

Â Â Â Â Â  (b) Supervise and facilitate the work and research on energy facility siting applications at the direction of the Energy Facility Siting Council;

Â Â Â Â Â  (c) Hire, assign, reassign and coordinate personnel of the State Department of Energy, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law; and

Â Â Â Â Â  (d) Adopt rules and issue orders to carry out the duties of the director and the State Department of Energy in accordance with ORS chapter 183 and the policy stated in ORS 469.010.

Â Â Â Â Â  (2) The director may delegate to any officer or employee the exercise and discharge in the directorÂs name of any power, duty or function of whatever character vested in the director by law. The official act of any person acting in the directorÂs name and by the directorÂs authority shall be considered an official act of the director.

Â Â Â Â Â  (3) The director shall be appointed by the Governor. [1975 c.606 Â§5; 1985 c.593 Â§1; 1993 c.496 Â§3; 1995 c.551 Â§4; 1999 c.934 Â§6; 1999 c.1043 Â§10; 2003 c.186 Â§3]

Â Â Â Â Â  469.050 Limitations on subsequent employment of director; sanctions. (1) A person who has been the Director of the State Department of Energy shall not, within two years after the person ceases to be the director, be an employee of:

Â Â Â Â Â  (a) An owner or operator of an energy facility;

Â Â Â Â Â  (b) An applicant for a site certificate; or

Â Â Â Â Â  (c) Any person who engages in the sale or manufacture of any energy resource or of any major component of an energy facility in Oregon.

Â Â Â Â Â  (2) Employment of any individual in violation of subsection (1)(a) or (b) of this section shall be grounds for the revocation of any license issued by this state or any agency thereof and held by the person that employs such individual. [1975 c.606 Â§Â§6,7]

Â Â Â Â Â  469.055 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Department of Energy may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In the Hanford nuclear safety program;

Â Â Â Â Â  (b) In which the person conducts energy audits in schools, colleges, universities or medical facilities;

Â Â Â Â Â  (c) In the budget and finance section of the department;

Â Â Â Â Â  (d) That has personnel or human resources functions as one of the positionÂs primary responsibilities;

Â Â Â Â Â  (e) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers or criminal background information; or

Â Â Â Â Â  (g) In which the person has access to tax or financial information about individuals or business entities or processes tax credits. [2005 c.730 Â§7]

Â Â Â Â Â  Note: 469.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.060 Comprehensive energy plan; energy pricing structures research. (1) Every odd-numbered year, the State Department of Energy shall transmit to the Governor and the Legislative Assembly a comprehensive plan including comments on the energy forecasts of the utilities and on the departmentÂs independent analysis and evaluation. The plan shall be designed to identify emerging trends related to energy supply, need and conservation and public health and safety factors, to estimate the level of statewide energy need for each year in the forthcoming five-year period and for the 10th and 20th year following issuance of the plan.

Â Â Â Â Â  (2) Notwithstanding ORS 469.030 (2)(c), the department shall conduct research into all energy pricing structures, relating price to consumption and considering the interchangeability of the various energy forms. In conducting the research, the department shall consider matters including, but not limited to, price elasticity, cross elasticity of demand and energy rate structures, as well as the rate structure studies of the Public Utility Commission. This research shall be submitted biennially to the Legislative Assembly and the Governor as a part of the plan described in subsection (1) of this section.

Â Â Â Â Â  (3) Consistent with the legislatively approved budget, the plan described in subsections (1) and (2) of this section shall include, but not be limited to:

Â Â Â Â Â  (a) An inventory of existing energy resources available to Oregon.

Â Â Â Â Â  (b) An estimation of the potential contribution that various energy resources could make in satisfying OregonÂs future energy needs consistent with the policy stated in ORS 469.010 and where appropriate, the energy plan and fish and wildlife program adopted by the Pacific Northwest Electric Power and Conservation Planning Council pursuant to P.L. 96-501.

Â Â Â Â Â  (c) Recommendations for state and local governments to assist in the development and maximum use of cost-effective conservation and renewable resources, consistent with the policy stated in ORS 469.010 and, where appropriate, the energy plan and fish and wildlife program adopted by the Pacific Northwest Electric Power and Conservation Planning Council pursuant to P.L. 96-501.

Â Â Â Â Â  (d) Recommendations for proposed research, development and demonstration projects and programs necessary to evaluate the availability and cost-effectiveness of conservation and renewable resources in Oregon.

Â Â Â Â Â  (4) The plan described in this section shall be compiled by organizing and refining data acquired by the department in the performance of its existing duties. [1975 c.606 Â§8; 1983 c.273 Â§1; 1989 c.466 Â§1; 1995 c.505 Â§5; 1995 c.551 Â§19a]

Â Â Â Â Â  469.070 Energy forecast; contents. (1) At least biennially the State Department of Energy shall issue a forecast on the energy situation as it affects Oregon. The forecast shall include, but not be limited to, an estimate of:

Â Â Â Â Â  (a) Energy demand and the resources available to meet that demand; and

Â Â Â Â Â  (b) Impacts of conservation and new technology, increased efficiency of present energy facilities, additions to present facilities, and construction of new facilities, on the availability of energy to Oregon.

Â Â Â Â Â  (2) The forecast shall include summary forecasts for:

Â Â Â Â Â  (a) Each of the first five years immediately following issuance of the forecast; and

Â Â Â Â Â  (b) The 10th and 20th year following the issuance of the forecast.

Â Â Â Â Â  (3) The forecast shall identify all major components of demand and any anticipated increase in demand, including but not limited to population, commercial, agricultural and industrial growth.

Â Â Â Â Â  (4) The State Department of Energy, by July 1 of each even-numbered year, shall issue a statement setting forth the methodology and assumptions it intends to employ in preparing the forthcoming forecast, any changes in the preceding forecast, and an outline of the contents of the biennial plan to be published by the department on the following January 1, and not later than the 45th day thereafter, commence public hearings thereon.

Â Â Â Â Â  (5) All state agencies, energy suppliers, owners of energy facilities, and other persons whom the Director of the State Department of Energy believes have an interest in the subject or who have applied to the director therefor, shall be supplied a copy of the statement issued by the department on July 1 of each even-numbered year. The director may charge a reasonable fee for a copy of this statement not to exceed the cost thereof.

Â Â Â Â Â  (6) After the public hearings required by subsection (4) of this section, but not later than January 1 following the issuance of its statement, the department shall issue the forecast required by subsection (1) of this section.

Â Â Â Â Â  (7) The forecast shall be included within the plan provided for in ORS 469.060 (1). [1975 c.606 Â§9; 1977 c.794 Â§3; 1983 c.273 Â§2; 2003 c.186 Â§17]

Â Â Â Â Â  469.080 Energy resource information; subpoena power; depositions; limitations on obtaining information; protection from abuse. (1) The Director of the State Department of Energy may obtain all necessary information from producers, suppliers and consumers of energy resources within Oregon, and from political subdivisions in this state, as necessary to carry out ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 469.992, 757.710 and 757.720. Such information may include, but not be limited to:

Â Â Â Â Â  (a) Sales volume;

Â Â Â Â Â  (b) Forecasts of energy resource requirements;

Â Â Â Â Â  (c) Inventory of energy resources; and

Â Â Â Â Â  (d) Local distribution patterns of information under paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (2) In obtaining information under subsection (1) of this section, the director, with the written consent of the Governor, may subpoena witnesses, material and relevant books, papers, accounts, records and memoranda, administer oaths, and may cause the depositions of persons residing within or without Oregon to be taken in the manner prescribed for depositions in civil actions in circuit courts, to obtain information relevant to energy resources.

Â Â Â Â Â  (3) In obtaining information under this section, the director:

Â Â Â Â Â  (a) Shall avoid eliciting information already furnished by a person or political subdivision in this state to a federal, state or local regulatory authority that is available to the director for such study; and

Â Â Â Â Â  (b) Shall cause reporting procedures, including forms, to conform to existing requirements of federal, state and local regulatory authorities.

Â Â Â Â Â  (4) Any person who is served with a subpoena to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or the documents or records as provided in ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 469.992, 757.710 and 757.720, may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C. [1975 c.606 Â§18; 1977 c.358 Â§9; 1977 c.794 Â§4a; 1979 c.284 Â§154; 2003 c.186 Â§18]

Â Â Â Â Â  469.085 Procedure for imposing civil penalties. (1) Except as otherwise provided in this section, civil penalties under ORS 469.992 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745 (2), the notice to the person against whom a civil penalty is to be imposed shall reflect a complete statement of the consideration given to the factors listed in subsection (7) of this section. The notice may be served by either the Director of the State Department of Energy or the Energy Facility Siting Council.

Â Â Â Â Â  (3) Notwithstanding ORS 183.745, if a hearing is not requested or if the person requesting a hearing fails to appear, a final order shall be entered upon a prima facie case made on the record of the agency.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the director or the council under this section may be joined by the director or the council with any other action against the same person under this chapter.

Â Â Â Â Â  (5) Any civil penalty recovered under this section shall be paid into the General Fund.

Â Â Â Â Â  (6) The director or the council shall adopt by rule a schedule of the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (7) In imposing a penalty under ORS 469.992, the director or the council shall consider:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct or prevent any violation;

Â Â Â Â Â  (b) Any prior violations of ORS chapter 469 or rules, orders or permits relating to the alleged violation;

Â Â Â Â Â  (c) The impact of the violation on public health and safety or public interests in fishery, navigation and recreation;

Â Â Â Â Â  (d) Any other factors determined by the director or the council to be relevant; and

Â Â Â Â Â  (e) The alleged violatorÂs cooperativeness and effort to correct the violation.

Â Â Â Â Â  (8) The penalty imposed under ORS 469.992 may be remitted or mitigated upon such terms and conditions as the director or council determines to be proper. Upon the request of the person incurring the penalty, the director or council shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [1991 c.480 Â§2; 1991 c.734 Â§106; 2003 c.186 Â§19]

Â Â Â Â Â  469.090 Confidentiality of information submitted under ORS 469.080. (1) Information furnished under ORS 469.080 shall be confidential and maintained as such, if so requested by the person providing the information, if the information meets one of the following requirements:

Â Â Â Â Â  (a) The information is proprietary in nature; or

Â Â Â Â Â  (b) The information consists of geological and geophysical information and data, including maps, concerning oil, gas or geothermal resource wells.

Â Â Â Â Â  (2) Nothing in this section prohibits the use of confidential information to prepare statistics or other general data for publication, so presented as to prevent identification of particular persons. [1975 c.606 Â§19]

Â Â Â Â Â  469.095 [1979 c.561 Â§9; repealed by 1993 c.475 Â§3]

Â Â Â Â Â  469.097 Duty to monitor industry progress in energy conservation. The State Department of Energy shall to the extent permitted by its resources monitor industry progress in achieving energy conservation. [1981 c.865 Â§3; 1987 c.158 Â§96]

Â Â Â Â Â  469.100 Agency consideration of legislative policy. (1) All agencies shall consider the policy stated in ORS 469.010 in adopting or modifying their rules and policies.

Â Â Â Â Â  (2) All agencies shall review their rules and policies to determine their consistency with the policy stated in ORS 469.010. [1975 c.606 Â§3; 1995 c.551 Â§20]

Â Â Â Â Â  469.110 Dealings with federal government; intervention by State Department of Energy in agency action. (1) As to any matter involving the federal government, its departments or agencies, which is within the scope of the power and duties of the State Department of Energy, the department may represent its interest or, upon request, may represent the interest of any county, city, state agency, special district or owner or operator of any energy facility.

Â Â Â Â Â  (2) The department may intervene in any proceeding undertaken by an agency for the purpose of expressing its views as to the effect of an agency action, upon state energy resources and state energy policy. [1975 c.606 Â§12]

Â Â Â Â Â  469.120 State Department of Energy Account; appropriation; record of moneys. (1) The State Department of Energy Account is established.

Â Â Â Â Â  (2) All funds received by the State Department of Energy pursuant to law shall be paid into the State Treasury and credited to the State Department of Energy Account. All moneys in the account are continuously appropriated to the State Department of Energy for payment of expenses of the State Department of Energy, the Oregon Department of Administrative Services and the Energy Facility Siting Council.

Â Â Â Â Â  (3) The Director of the State Department of Energy shall keep a record of all moneys deposited in the State Department of Energy Account. The record shall indicate by special cumulative accounts the source from which moneys are derived and the individual activity against which each withdrawal is charged. [1975 c.606 Â§13; 1995 c.551 Â§5; 2003 c.186 Â§7]

Â Â Â Â Â  469.130 [1975 c.606 Â§47; 1977 c.794 Â§5; 1977 c.891 Â§10; 1987 c.879 Â§16; repealed by 1995 c.551 Â§21]

Â Â Â Â Â  469.135 Energy Conservation Clearinghouse for Commerce and Industry. The State Department of Energy shall expand the Energy Conservation Clearinghouse for Commerce and Industry so that it provides:

Â Â Â Â Â  (1) Current information to business and industry on:

Â Â Â Â Â  (a) State and federal financing mechanisms;

Â Â Â Â Â  (b) Tax advantages of energy conservation investments; and

Â Â Â Â Â  (c) General economic advantages of energy conservation investments.

Â Â Â Â Â  (2) Teaching on conservation techniques and management of energy by corporations. [1981 c.865 Â§2]

Â Â Â Â Â  469.140 [1975 c.606 Â§48; repealed by 1977 c.794 Â§6]

Â Â Â Â Â  469.150 Energy suppliers to provide conservation services and information. (1) As used in this section Âenergy conservation servicesÂ means services provided by energy suppliers to educate and inform customers and the public about energy conservation. Such services include but are not limited to providing answers to questions concerning energy saving devices and providing inspections and making suggestions concerning the construction and siting of buildings and residences.

Â Â Â Â Â  (2) Energy suppliers other than public utilities as defined in ORS 757.005, that produce, transmit, deliver or furnish heat, light or power shall establish energy conservation services and shall provide energy conservation information to customers and to the public. The services shall be performed in accordance with such guidelines as the Director of the State Department of Energy may by rule prescribe.

Â Â Â Â Â  (3) As used in this section Âenergy supplierÂ means a publicly owned utility or fuel oil dealer which supplies electricity or fuel oil for the space heating of dwellings. [1977 c.887 Â§13]

Â Â Â Â Â  469.155 Advisory energy conservation standards for dwellings. (1) As used in this section:

Â Â Â Â Â  (a) ÂDwellingÂ means real or personal property inhabited as the principal residence of an owner or renter. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and multiple unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (b) ÂEnergy conservation standardsÂ means standards for the efficient use of energy for space and water heating in a dwelling.

Â Â Â Â Â  (2) The Director of the State Department of Energy shall establish advisory energy conservation standards for existing dwellings. The standards shall be adopted by rule in accordance with ORS 183.310 to 183.410. The standards:

Â Â Â Â Â  (a) Shall take cost-effectiveness into account; and

Â Â Â Â Â  (b) Shall be compatible with and further the stateÂs incentive programs for residential energy conservation.

Â Â Â Â Â  (3) The director shall publicize the energy conservation standards and encourage home owners to voluntarily comply with the standards. [1981 c.565 Â§2; 1987 c.158 Â§97; 1989 c.648 Â§65; 2003 c.186 Â§20]

Â Â Â Â Â  469.157 [1981 c.746 Â§7; repealed by 1995 c.79 Â§287]

ALTERNATIVE ENERGY DEVICES

Â Â Â Â Â  469.160 Definitions for ORS 469.160 to 469.180. As used in ORS 316.116, 317.115 and 469.160 to 469.180:

Â Â Â Â Â  (1) ÂAlternative energy deviceÂ means:

Â Â Â Â Â  (a) Any system, mechanism or series of mechanisms, including photovoltaic systems, that uses solar radiation or wind for space heating, cooling or electrical energy for one or more dwellings;

Â Â Â Â Â  (b) Any system that uses solar radiation for:

Â Â Â Â Â  (A) Domestic water heating; or

Â Â Â Â Â  (B) Swimming pool, spa or hot tub heating and that meets the requirements set forth in ORS 316.116;

Â Â Â Â Â  (c) A ground water heat pump and ground loop system;

Â Â Â Â Â  (d) A wind powered turbine that generates electricity;

Â Â Â Â Â  (e) Any wind powered device used to offset or supplement the use of electricity by performing a specific task such as pumping water;

Â Â Â Â Â  (f) Equipment used in the production of alternative fuels;

Â Â Â Â Â  (g) A generator powered by alternative fuels and used to produce electricity;

Â Â Â Â Â  (h) A fuel cell;

Â Â Â Â Â  (i) An energy efficient appliance; or

Â Â Â Â Â  (j) An alternative fuel device.

Â Â Â Â Â  (2) ÂAlternative fuel deviceÂ means any of the following:

Â Â Â Â Â  (a) An alternative fuel vehicle;

Â Â Â Â Â  (b) Related equipment; or

Â Â Â Â Â  (c) A fueling station necessary to operate an alternative fuel vehicle.

Â Â Â Â Â  (3) ÂAlternative fuel vehicleÂ means a motor vehicle as defined in ORS 801.360 that is:

Â Â Â Â Â  (a) Registered in this state; and

Â Â Â Â Â  (b) Manufactured or modified to use an alternative fuel, including but not limited to electricity, natural gas, ethanol, methanol, propane and any other fuel approved in rules adopted by the Director of the State Department of Energy that produces less exhaust emissions than vehicles fueled by gasoline or diesel. Determination that a vehicle is an alternative fuel vehicle shall be made without regard to energy consumption savings.

Â Â Â Â Â  (4) ÂCoefficient of performanceÂ means the ratio calculated by dividing the usable output energy by the electrical input energy. Both energy values must be expressed in equivalent units.

Â Â Â Â Â  (5) ÂContractorÂ means a person whose trade or business consists of offering for sale an alternative energy device, construction service, installation service or design service.

Â Â Â Â Â  (6)(a) ÂCostÂ means the actual cost of the acquisition, construction and installation of the alternative energy device or solar electric system paid by the taxpayer for the alternative energy device or solar electric system.

Â Â Â Â Â  (b) For an alternative fuel vehicle, ÂcostÂ means the difference between the cost of the alternative fuel vehicle and the same vehicle or functionally similar vehicle manufactured to use conventional gasoline or diesel fuel or, in the case of modification of an existing vehicle, the cost of the modification. ÂCostÂ does not include any amounts paid for remodification of the same vehicle.

Â Â Â Â Â  (c) For a fueling station necessary to operate an alternative fuel vehicle, ÂcostÂ means the cost to the contractor of constructing or installing the fueling station in a dwelling and of making the fuel station operational in accordance with the specifications issued under ORS 469.160 to 469.180 and any rules adopted by the Director of the State Department of Energy.

Â Â Â Â Â  (d) For related equipment, ÂcostÂ means the cost of the related equipment and any modifications or additions to the related equipment necessary to prepare the related equipment for use in converting a vehicle to alternative fuel use.

Â Â Â Â Â  (7) ÂDomestic water heatingÂ means the heating of water used in a dwelling for bathing, clothes washing, dishwashing and other related functions.

Â Â Â Â Â  (8) ÂDwellingÂ means real or personal property ordinarily inhabited as a principal or secondary residence and located within this state. ÂDwellingÂ includes, but is not limited to, an individual unit within multiple unit residential housing.

Â Â Â Â Â  (9) ÂEnergy efficient applianceÂ means a clothes washer, clothes dryer, water heater, refrigerator, freezer, dishwasher, appliance designed to heat or cool a dwelling or other major household appliance that has been certified by the State Department of Energy to have premium energy efficiency characteristics.

Â Â Â Â Â  (10) ÂFirst year energy yieldÂ of an alternative energy device is the usable energy produced under average environmental conditions in one year.

Â Â Â Â Â  (11) ÂFueling stationÂ includes but is not limited to a compressed natural gas compressor fueling system or an electric charging system for vehicle power battery charging.

Â Â Â Â Â  (12) ÂPlaced in serviceÂ means:

Â Â Â Â Â  (a) The date an alternative energy device or solar electric system is ready and available to produce usable energy or save energy.

Â Â Â Â Â  (b) For an alternative fuel vehicle:

Â Â Â Â Â  (A) In the case of purchase, the date that the alternative fuel vehicle is first purchased as an alternative fuel vehicle ready and available for use.

Â Â Â Â Â  (B) In the case of modification, the date that the modification is completed and the vehicle is ready and available for use as an alternative fuel vehicle.

Â Â Â Â Â  (c) For a fueling station necessary to operate an alternative fuel vehicle, the date that the fueling station is first operational.

Â Â Â Â Â  (d) For related equipment, the date that the equipment is first operational.

Â Â Â Â Â  (13) ÂRelated equipmentÂ means equipment necessary to convert a vehicle to use an alternative fuel.

Â Â Â Â Â  (14) ÂSolar electric systemÂ means any system, mechanism or series of mechanisms, including photovoltaic systems, that uses solar radiation to generate electrical energy for a dwelling. [1977 c.196 Â§2; 1979 c.670 Â§3; 1981 c.894 Â§4; 1983 c.346 Â§1; 1983 c.768 Â§2; 1987 c.492 Â§2; 1989 c.880 Â§1; 1995 c.746 Â§19a; 1997 c.534 Â§4; 1999 c.510 Â§1; 2001 c.584 Â§5; 2005 c.832 Â§6]

Â Â Â Â Â  469.165 Rules; federal standards. (1) For the purposes of carrying out ORS 469.160 to 469.180, the State Department of Energy may adopt rules prescribing minimum performance criteria for alternative energy devices for dwellings and solar electric systems.

Â Â Â Â Â  (2) The department, in adopting rules under this section for solar heating and cooling systems, shall take into consideration applicable standards of federal performance criteria prescribed pursuant to the provisions of section 5506, title 42, United States Code (Solar Heating and Cooling Act of 1974).

Â Â Â Â Â  (3) The Director of the State Department of Energy shall adopt rules governing the determination of eligibility, verification and certification of an alternative fuel device for purposes of the tax credits granted under ORS 316.116 and 317.115, including but not limited to rules that further define an alternative fuel vehicle, related equipment or fueling station necessary to operate an alternative fuel vehicle, that govern the computation of costs eligible for credit and that require equitable allocation of the tax credit benefits between the lessor and the lessee of an alternative fuel vehicle as a condition of tax credit eligibility. [1977 c.196 Â§3; 1989 c.880 Â§2; 1997 c.534 Â§5; 2005 c.832 Â§7]

Â Â Â Â Â  469.170 Claim for tax credits; rules; eligibility; contents; contractor system certification. (1) Any person may claim a tax credit under ORS 316.116 (or ORS 317.115, if the person is a corporation) if the person:

Â Â Â Â Â  (a) Meets the requirements of ORS 316.116 (or ORS 317.115, if applicable);

Â Â Â Â Â  (b) Meets the requirements of ORS 469.160 to 469.180; and

Â Â Â Â Â  (c) Pays, subject to subsection (9) of this section, all or a portion of the costs of an alternative energy device or a solar electric system.

Â Â Â Â Â  (2) A credit under ORS 317.115 may be claimed only if the alternative energy device is a fueling station necessary to operate an alternative fuel vehicle.

Â Â Â Â Â  (3)(a) In order to be eligible for a tax credit under ORS 316.116 or 317.115, a person claiming a tax credit for construction or installation of an alternative energy device (including a fueling station) or a solar electric system shall have the device or system certified by the State Department of Energy or constructed or installed by a contractor certified by the department under subsection (5) of this section. This paragraph does not apply to an alternative fuel vehicle or to related equipment.

Â Â Â Â Â  (b) Certification of an alternative fuel vehicle or related equipment shall be accomplished under rules that shall be adopted by the Director of the State Department of Energy.

Â Â Â Â Â  (4) Verification of the purchase, construction or installation of an alternative energy device or solar electric system shall be made in writing on a form provided by the Department of Revenue and, if applicable, shall contain:

Â Â Â Â Â  (a) The location of the alternative energy device or solar electric system;

Â Â Â Â Â  (b) A description of the type of device or system;

Â Â Â Â Â  (c) If the device or system was constructed or installed by a contractor, evidence that the contractor has any license, bond, insurance and permit required to sell and construct or install the alternative energy device or solar electric system;

Â Â Â Â Â  (d) If the device or system was constructed or installed by a contractor, a statement signed by the contractor that the applicant has received:

Â Â Â Â Â  (A) A statement of the reasonably expected energy savings of the device or system;

Â Â Â Â Â  (B) A copy of consumer information published by the State Department of Energy;

Â Â Â Â Â  (C) An operating manual for the alternative energy device or solar electric system; and

Â Â Â Â Â  (D) A copy of the contractorÂs certification certificate or alternative energy device system certificate for the alternative energy device or solar electric system, as appropriate;

Â Â Â Â Â  (e) If the device or system was not constructed or installed by a contractor, evidence that:

Â Â Â Â Â  (A) The State Department of Energy has issued an alternative energy device system certificate for the alternative energy device or solar electric system; and

Â Â Â Â Â  (B) The taxpayer has obtained all building permits required for construction or installation of the device or system;

Â Â Â Â Â  (f) A statement, signed by both the taxpayer claiming the credit and the contractor if the device or system was constructed or installed by a contractor, that the construction or installation meets all the requirements of ORS 469.160 to 469.180 or, if the device is a fueling station and the taxpayer is the contractor, a statement signed by the contractor that the construction or installation meets all of the requirements of ORS 469.160 to 469.180;

Â Â Â Â Â  (g) The date the alternative energy device or solar electric system was purchased;

Â Â Â Â Â  (h) The date the alternative energy device or solar electric system was placed in service; and

Â Â Â Â Â  (i) Any other information that the Director of the State Department of Energy or the Department of Revenue determines is necessary.

Â Â Â Â Â  (5)(a) When the State Department of Energy finds that an alternative energy device or solar electric system can meet the standards adopted under ORS 469.165, the Director of the State Department of Energy may issue a contractor system certification to the person selling and constructing or installing the alternative energy device or solar electric system.

Â Â Â Â Â  (b) Any person who sells or installs more than 12 alternative energy devices or solar electric systems in one year shall apply for a contractor system certification. An application for a contractor system certification shall be made in writing on a form provided by the State Department of Energy and shall contain:

Â Â Â Â Â  (A) A statement that the contractor has any license, bonding, insurance and permit that is required for the sale and construction or installation of the alternative energy device or solar electric system;

Â Â Â Â Â  (B) A specific description of the alternative energy device or solar electric system, including, but not limited to, the material, equipment and mechanism used in the device or system, operating procedure, sizing and siting method and construction or installation procedure;

Â Â Â Â Â  (C) The addresses of three installations of the device or system that are available for inspection by the State Department of Energy;

Â Â Â Â Â  (D) The range of installed costs to purchasers of the device or system;

Â Â Â Â Â  (E) Any important construction, installation or operating instructions; and

Â Â Â Â Â  (F) Any other information that the State Department of Energy determines is necessary.

Â Â Â Â Â  (c) A new application for contractor system approval shall be filed when there is a change in the information supplied under paragraph (b) of this subsection.

Â Â Â Â Â  (d) The State Department of Energy may issue contractor system certificates to each contractor who on October 3, 1989, has a valid dealer system certification, which shall authorize the sale and installation of the same domestic water heating alternative energy devices authorized by the dealer certification.

Â Â Â Â Â  (e) If the State Department of Energy finds that an alternative energy device or solar electric system can meet the standards adopted under ORS 469.165, the Director of the State Department of Energy may issue an alternative energy device system certificate to the taxpayer constructing or installing or having an alternative energy device or solar electric system constructed or installed.

Â Â Â Â Â  (f) An application for an alternative energy device system certificate shall be made in writing on a form provided by the State Department of Energy and shall contain:

Â Â Â Â Â  (A) A specific description of the alternative energy device or solar electric system, including, but not limited to, the material, equipment and mechanism used in the device or system, operating procedure, sizing, siting method and construction or installation procedure;

Â Â Â Â Â  (B) The constructed or installed cost of the device or system; and

Â Â Â Â Â  (C) A statement that the taxpayer has all permits required for construction or installation of the device or system.

Â Â Â Â Â  (6) To claim the tax credit, the verification form described in subsection (4) of this section shall be submitted with the taxpayerÂs tax return for the year the alternative energy device or solar electric system is placed in service or the immediately succeeding tax year. A copy of the contractorÂs certification certificate, alternative energy device system certificate or alternative fuel vehicle or related equipment certificate also shall be submitted.

Â Â Â Â Â  (7) The verification form and contractorÂs certificate, alternative energy device system certificate or alternative fuel vehicle or related equipment certificate described under this section shall be effective for purposes of tax relief allowed under ORS 316.116 or 317.115.

Â Â Â Â Â  (8) The verification form and contractorÂs certificate described under this section may be transferred to the first purchaser of a dwelling or, in the case of construction or installation of a fueling station in an existing dwelling, the current owner, who intends to use or is using the dwelling as a principal or secondary residence.

Â Â Â Â Â  (9) Any person that pays the present value of the tax credit for an alternative energy device or solar electric system provided under ORS 316.116 or 317.115 and 469.160 to 469.180 to the person who constructs or installs the alternative energy device or solar electric system shall be entitled to claim the credit in the manner and subject to rules adopted by the Department of Revenue to carry out the purposes of this subsection. The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this subsection. [1977 c.196 Â§4; 1979 c.670 Â§4; 1981 c.894 Â§5; 1983 c.346 Â§2; 1987 c.492 Â§3; 1989 c.880 Â§3; 1995 c.746 Â§20; 1997 c.534 Â§6; 1999 c.21 Â§78; 2001 c.584 Â§6; 2003 c.186 Â§21; 2005 c.832 Â§8]

Â Â Â Â Â  Note: Section 8a, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 8a. The State Department of Energy may not issue a contractorÂs certification certificate, alternative energy device system certificate or alternative fuel vehicle or related equipment certificate under ORS 469.170 on or after January 1, 2016. [2005 c.832 Â§8a]

Â Â Â Â Â  469.171 Transfer of tax credit for alternative fuel vehicle. (1) The owner of an alternative fuel vehicle as defined in ORS 469.160 may transfer a tax credit otherwise allowed under ORS 316.116 for cost of the vehicle in exchange for a cash payment equal to the present value of the tax credit.

Â Â Â Â Â  (2) The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this section. [1999 c.765 Â§2]

Â Â Â Â Â  469.172 Ineligible devices. The following devices are not eligible for the tax credit under ORS 316.116:

Â Â Â Â Â  (1) Standard efficiency furnaces;

Â Â Â Â Â  (2) Standard back-up heating systems;

Â Â Â Â Â  (3) Woodstoves or wood furnaces, or any part of a heating system that burns wood;

Â Â Â Â Â  (4) Heat pump water heaters that are part of a geothermal heat pump space heating system;

Â Â Â Â Â  (5) Structures that cover or enclose a swimming pool;

Â Â Â Â Â  (6) Swimming pools, hot tubs or spas used to store heat;

Â Â Â Â Â  (7) Above ground, uninsulated swimming pools, hot tubs or spas;

Â Â Â Â Â  (8) Photovoltaic systems installed on recreational vehicles;

Â Â Â Â Â  (9) Conversion of an existing alternative energy device or solar electric system to another type of alternative energy device or solar electric system;

Â Â Â Â Â  (10) Repair or replacement of an existing alternative energy device or solar electric system;

Â Â Â Â Â  (11) A solar electric system, if the equipment or other property that comprises the solar electric system is also the basis for an allowed credit for an alternative energy device under ORS 316.116;

Â Â Â Â Â  (12) An alternative energy device, if the equipment or other property that comprises the alternative energy device is also the basis for an allowed credit for a solar electric system under ORS 316.116; or

Â Â Â Â Â  (13) Any other device identified by the State Department of Energy. The department may adopt rules defining standards for eligible and ineligible devices under this section. [1989 c.880 Â§7; 1995 c.746 Â§20a; 1999 c.510 Â§2; 2001 c.584 Â§7; 2005 c.832 Â§9]

Â Â Â Â Â  469.175 [1977 c.196 Â§5; 1979 c.670 Â§5; 1981 c.894 Â§6; 1983 c.346 Â§3; 1987 c.492 Â§4; repealed by 1989 c.880 Â§4 (469.176 enacted in lieu of 469.175)]

Â Â Â Â Â  469.176 Performance assumptions and prescriptive measures for tax credits. (1) Except for alternative fuel vehicles or related equipment, in order to carry out ORS 469.160 to 469.180, the State Department of Energy shall develop performance assumptions and prescriptive measures to determine the eligibility and tax credit amount for alternative energy devices and solar electric systems constructed or installed in a dwelling.

Â Â Â Â Â  (2) The department shall use the performance assumptions and prescriptive measures to develop information for the Department of Revenue to use to allow taxpayers to determine their eligibility and tax credit amount. The State Department of Energy may review this information on an annual basis to take into consideration new technology and performance assumption accuracy.

Â Â Â Â Â  (3) For the purpose of determining the first year energy yield of an alternative energy device, the department shall use the following assumptions and test standards:

Â Â Â Â Â  (a) Solar Rating and Certification Corporation standard SRCC 100, 200, American Society of Heating, Refrigerating and Air-Conditioning Engineers 93-77, or the American Refrigeration Institute standard 325-85 test at 50 degrees entering water temperature, as appropriate. The testing requirements under this paragraph shall not apply to an owner-built alternative energy device.

Â Â Â Â Â  (b) For an alternative energy device used as a source for domestic water heating energy, a hot water use of 75 gallons per day at 120 degrees Fahrenheit. The load of 75 gallons per day at 120 degrees Fahrenheit shall be achieved by including conservation measures in the construction or installation of the alternative energy device.

Â Â Â Â Â  (c) For an alternative energy device used as a source for space heating or cooling, the heating or cooling energy load as determined by a heat loss or gain calculation performed in accordance with the methods established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers. Except for an owner-built or site-built system, an alternative energy device used as a source for domestic hot water heating must meet the SRCC OG 300 systems test or comply with comparable requirements as determined by the department.

Â Â Â Â Â  (d) For an alternative energy device used as a source for electrical energy, the first year energy yield shall be based upon the electrical energy load of the dwelling as determined according to the procedure established by the department.

Â Â Â Â Â  (e) For an alternative energy device used as a source for swimming pool, spa or hot tub heating, the first year energy yield shall be based on the heating load of the swimming pool, spa or hot tub as determined according to the procedure established by the department. [1989 c.880 Â§5 (enacted in lieu of 469.175); 1997 c.534 Â§7; 2005 c.832 Â§10]

Â Â Â Â Â  469.180 Forfeiture of tax credits; revocation of contractor certificate; inspection; effect of failure to allow inspection. (1) Upon the Department of RevenueÂs own motion, or upon request of the State Department of Energy, the Department of Revenue may initiate proceedings for the forfeiture of a tax credit allowed under ORS 316.116 or 317.115 if:

Â Â Â Â Â  (a) The verification was fraudulent because of a misrepresentation by the taxpayer or investor owned utility;

Â Â Â Â Â  (b) The verification was fraudulent because of a misrepresentation by the contractor;

Â Â Â Â Â  (c) In the case of a solar electric system or an alternative energy device other than an alternative fuel vehicle or related equipment, the solar electric system or alternative energy device has not been constructed, installed or operated in substantial compliance with the requirements of ORS 469.160 to 469.180; or

Â Â Â Â Â  (d) The taxpayer or investor owned utility failed to consent to an inspection of the constructed or installed alternative energy device or solar electric system by the State Department of Energy after a reasonable, written request for such an inspection by the State Department of Energy. This paragraph does not apply to an alternative fuel vehicle or to related equipment.

Â Â Â Â Â  (2) Pursuant to the procedures for a contested case under ORS chapter 183, the Director of the State Department of Energy may order the revocation of a contractor certificate issued under ORS 469.170 if the director finds that:

Â Â Â Â Â  (a) The contractor certificate was obtained by fraud or misrepresentation by the contractor certificate holder;

Â Â Â Â Â  (b) The contractorÂs performance for the alternative energy device or solar electric system for which the contractor is issued a certificate under ORS 469.170 does not meet industry standards; or

Â Â Â Â Â  (c) The contractor has misrepresented to the customer either the tax credit program or the nature or quality of the alternative energy device or solar electric system.

Â Â Â Â Â  (3) If the tax credit allowed under ORS 316.116 or 317.115 for the purchase, construction or installation of an alternative energy device or solar electric system is ordered forfeited due to an action of the taxpayer or investor owned utility under subsection (1)(a), (c) or (d) of this section, all prior tax relief provided to the taxpayer or investor owned utility shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer or utility as a result of the tax credit relief under ORS 316.116 or 317.115.

Â Â Â Â Â  (4) If the tax credit for the construction or installation of an alternative energy device or solar electric system is ordered forfeited due to an action of the contractor under subsection (1)(b) of this section, the Department of Revenue shall proceed to collect, from the contractor, an amount equivalent to those taxes not paid by the taxpayer or investor owned utility as a result of the tax credit relief under ORS 316.116 or 317.115. As long as the forfeiture is due to an action of the contractor and not to an action of the taxpayer or utility, the assessment of such taxes shall be levied on the contractor and not on the taxpayer or utility. Notwithstanding ORS 314.835, the Department of Revenue may disclose information from income tax returns or reports to the extent such disclosure is necessary to collect amounts from contractors under this subsection.

Â Â Â Â Â  (5) In order to obtain information necessary to verify eligibility and amount of the tax credit, the State Department of Energy or its representative may inspect an alternative energy device or solar electric system that has been purchased, constructed or installed. The inspection shall be made only with the consent of the owner of the dwelling. Failure to consent to the inspection is grounds for the forfeiture of any tax credit relief under ORS 316.116 or 317.115. The Department of Revenue shall proceed to collect any taxes due according to subsection (4) of this section. For electrical generating alternative energy devices or solar electric systems, the State Department of Energy may obtain energy consumption records for the dwelling the device or system serves, for a 12-month period, in order to verify eligibility and amount of the tax credit. [1977 c.196 Â§6; 1979 c.670 Â§6; 1981 c.894 Â§7; 1983 c.346 Â§4; 1987 c.492 Â§5; 1989 c.880 Â§8; 1993 c.684 Â§1; 1997 c.534 Â§10; 2003 c.186 Â§22; 2005 c.832 Â§11]

RENEWABLE ENERGY RESOURCES

Â Â Â Â Â  469.185 Definitions for ORS 469.185 to 469.225 and 469.878. As used in ORS 469.185 to 469.225 and 469.878:

Â Â Â Â Â  (1) ÂAlternative fuel vehicleÂ means a vehicle as defined by the Director of the State Department of Energy by rule that is used primarily in connection with the conduct of a trade or business and that is manufactured or modified to use an alternative fuel, including but not limited to electricity, ethanol, methanol, gasohol and propane or natural gas, regardless of energy consumption savings.

Â Â Â Â Â  (2) ÂCar sharing facilityÂ means the expenses of operating a car sharing program, including but not limited to the fair market value of parking spaces used to store the fleet of cars available for a car sharing program, but does not include the costs of the fleet of cars.

Â Â Â Â Â  (3) ÂCar sharing programÂ means a program in which drivers pay to become members in order to have joint access to a fleet of cars from a common parking area on an hourly basis. ÂCar sharing programÂ does not include operations conducted by car rental agencies.

Â Â Â Â Â  (4) ÂCostÂ means the capital costs and expenses necessarily incurred in the acquisition, erection, construction and installation of a facility, including site development costs and expenses for a sustainable building practices facility.

Â Â Â Â Â  (5) ÂEnergy facilityÂ means any capital investment for which the first year energy savings yields a simple payback period of greater than one year. An energy facility includes:

Â Â Â Â Â  (a) Any land, structure, building, installation, excavation, machinery, equipment or device, or any addition to, reconstruction of or improvement of, land or an existing structure, building, installation, excavation, machinery, equipment or device necessarily acquired, erected, constructed or installed by any person in connection with the conduct of a trade or business and actually used in the processing or utilization of renewable energy resources to:

Â Â Â Â Â  (A) Replace a substantial part or all of an existing use of electricity, petroleum or natural gas;

Â Â Â Â Â  (B) Provide the initial use of energy where electricity, petroleum or natural gas would have been used;

Â Â Â Â Â  (C) Generate electricity to replace an existing source of electricity or to provide a new source of electricity for sale by or use in the trade or business; or

Â Â Â Â Â  (D) Perform a process that obtains energy resources from material that would otherwise be solid waste as defined in ORS 459.005.

Â Â Â Â Â  (b) Any acquisition of, addition to, reconstruction of or improvement of land or an existing structure, building, installation, excavation, machinery, equipment or device necessarily acquired, erected, constructed or installed by any person in connection with the conduct of a trade or business in order to substantially reduce the consumption of purchased energy.

Â Â Â Â Â  (c) A necessary feature of a new commercial building or multiple unit dwelling, as dwelling is defined by ORS 469.160, that causes that building or dwelling to exceed an energy performance standard in the state building code.

Â Â Â Â Â  (d) The replacement of an electric motor with another electric motor that substantially reduces the consumption of electricity.

Â Â Â Â Â  (6) ÂFacilityÂ means an energy facility, recycling facility, transportation facility, car sharing facility, sustainable building practices facility, alternative fuel vehicle or facilities necessary to operate alternative fuel vehicles, including but not limited to an alternative fuel vehicle refueling station.

Â Â Â Â Â  (7) ÂQualified transit pass contractÂ means a purchase agreement entered into between a transportation provider and a person, the terms of which obligate the person to purchase transit passes on behalf or for the benefit of employees, students, patients or other individuals over a specified period of time.

Â Â Â Â Â  (8) ÂRecycling facilityÂ means equipment used by a trade or business solely for recycling:

Â Â Â Â Â  (a) Including:

Â Â Â Â Â  (A) Equipment used solely for hauling and refining used oil;

Â Â Â Â Â  (B) New vehicles or modifications to existing vehicles used solely to transport used recyclable materials that cannot be used further in their present form or location such as glass, metal, paper, aluminum, rubber and plastic;

Â Â Â Â Â  (C) Trailers, racks or bins that are used for hauling used recyclable materials and are added to or attached to existing waste collection vehicles; and

Â Â Â Â Â  (D) Any equipment used solely for processing recyclable materials such as bailers, flatteners, crushers, separators and scales.

Â Â Â Â Â  (b) But not including equipment used for transporting or processing scrap materials that are recycled as a part of the normal operation of a trade or business as defined by the director.

Â Â Â Â Â  (9)(a) ÂRenewable energy resourceÂ includes, but is not limited to, straw, forest slash, wood waste or other wastes from farm or forest land, industrial waste, solar energy, wind power, water power or geothermal energy.

Â Â Â Â Â  (b) ÂRenewable energy resourceÂ does not include a hydroelectric generating facility larger than one megawatt of installed capacity unless the facility qualifies as a research, development or demonstration facility.

Â Â Â Â Â  (10) ÂSustainable building practices facilityÂ means a commercial building in which building practices that reduce the amount of energy, water or other resources needed for construction and operation of the building are used. ÂSustainable building practices facilityÂ may be further defined by the State Department of Energy by rule, including rules that establish traditional building practice baselines in energy, water or other resource usage for comparative purposes for use in determining whether a facility is a sustainable building practices facility.

Â Â Â Â Â  (11) ÂTransportation facilityÂ means a transportation project that reduces energy use during commuting to and from work or school, during work-related travel, or during travel to obtain medical or other services, and may be further defined by the department by rule. ÂTransportation facilityÂ includes, but is not limited to, a qualified transit pass contract or a transportation services contract.

Â Â Â Â Â  (12) ÂTransportation providerÂ means a public, private or nonprofit entity that provides transportation services to members of the public.

Â Â Â Â Â  (13) ÂTransportation services contractÂ means a contract that is related to a transportation facility, and may be further defined by the department by rule. [1979 c.512 Â§3; 1981 c.894 Â§17; 1985 c.745 Â§1; 1991 c.711 Â§1; 1997 c.534 Â§11; 1997 c.656 Â§5; 1999 c.365 Â§1; 1999 c.623 Â§4; 1999 c.765 Â§4; 2001 c.583 Â§4]

Â Â Â Â Â  469.190 Policy. In the interest of the public health, safety and welfare, it is the policy of the State of Oregon to encourage the conservation of electricity, petroleum and natural gas by providing tax relief for Oregon facilities that conserve energy resources or meet energy requirements through the use of renewable resources. [1979 c.512 Â§2]

Â Â Â Â Â  469.195 Priority given to certain projects; criteria. In determining the eligibility of facilities for tax credits, preference shall be given to those projects which:

Â Â Â Â Â  (1) Provide energy savings for real or personal property within the state inhabited as the principal residence of a tenant, including:

Â Â Â Â Â  (a) Nonowner occupied single family dwellings; and

Â Â Â Â Â  (b) Multiple unit residential housing; or

Â Â Â Â Â  (2) Provide long-term energy savings from the use of renewable resources or conservation of energy resources. [1979 c.512 Â§4; 1985 c.745 Â§2]

Â Â Â Â Â  469.200 Annual limit to cost of facility in granting tax credits. The total cost of a facility that receives a preliminary certification from the Director of the State Department of Energy for tax credits in any calendar year shall not exceed $10 million. The director shall determine the dollar amount certified for any facility and the priority between applications for certification based upon the criteria contained in ORS 469.185 to 469.225 and applicable rules and standards adopted under ORS 469.185 to 469.225. The director may consider the status of a facility as a research, development or demonstration facility of new renewable resource generating and conservation technologies or a qualified transit pass contract in the determination. [1979 c.512 Â§5; 1981 c.894 Â§18; 1985 c.745 Â§3; 1987 c.158 Â§98; 1991 c.711 Â§3; 1993 c.684 Â§2; 1995 c.746 Â§15a; 1997 c.534 Â§12; 1997 c.656 Â§6a; 1999 c.365 Â§2; 2003 c.186 Â§23]

Â Â Â Â Â  469.205 Application for renewable energy resource facility tax credit; eligibility; contents; fees. (1) Prior to erection, construction, installation or acquisition of a proposed facility, any person may apply to the State Department of Energy for preliminary certification under ORS 469.210 if:

Â Â Â Â Â  (a) The erection, construction, installation or acquisition of the facility is to be commenced on or after October 3, 1979;

Â Â Â Â Â  (b) The facility complies with the standards or rules adopted by the Director of the State Department of Energy; and

Â Â Â Â Â  (c) The applicant meets one of the following criteria:

Â Â Â Â Â  (A) The applicant is a person to whom a tax credit has been transferred; or

Â Â Â Â Â  (B) The applicant will be the owner or contract purchaser of the facility at the time of erection, construction, installation or acquisition of the proposed facility, and:

Â Â Â Â Â  (i) The applicant is the owner, contract purchaser or lessee of a trade or business that plans to utilize the facility in connection with Oregon property; or

Â Â Â Â Â  (ii) The applicant is the owner, contract purchaser or lessee of a trade or business that plans to lease the facility to a person who will utilize the facility in connection with Oregon property.

Â Â Â Â Â  (2) An application for preliminary certification shall be made in writing on a form prepared by the department and shall contain:

Â Â Â Â Â  (a) A statement that the applicant or the lessee of the applicantÂs facility:

Â Â Â Â Â  (A) Intends to convert from a purchased energy source to a renewable energy resource;

Â Â Â Â Â  (B) Plans to acquire, construct or install a facility that will use a renewable energy resource or solid waste instead of electricity, petroleum or natural gas;

Â Â Â Â Â  (C) Plans to use a renewable energy resource in the generation of electricity for sale or to replace an existing or proposed use of an existing source of electricity;

Â Â Â Â Â  (D) Plans to acquire, construct or install a facility that substantially reduces the consumption of purchased energy;

Â Â Â Â Â  (E) Plans to acquire, construct or install equipment for recycling as defined in ORS 469.185 (8);

Â Â Â Â Â  (F) Plans to acquire an alternative fuel vehicle or to convert an existing vehicle to an alternative fuel vehicle;

Â Â Â Â Â  (G) Plans to acquire, construct or install a facility necessary to operate alternative fuel vehicles;

Â Â Â Â Â  (H) Plans to acquire transit passes for use by individuals specified by the applicant;

Â Â Â Â Â  (I) Plans to acquire, construct or install a transportation facility;

Â Â Â Â Â  (J) Plans to acquire a sustainable building practices facility; or

Â Â Â Â Â  (K) Plans to acquire a car sharing facility and operate a car sharing program.

Â Â Â Â Â  (b) A detailed description of the proposed facility and its operation and information showing that the facility will operate as represented in the application.

Â Â Â Â Â  (c) Information on the amount by which consumption of electricity, petroleum or natural gas by the applicant or the lessee of the applicantÂs facility will be reduced, and on the amount of energy that will be produced for sale, as the result of using the facility or, if applicable, information about the expected level of sustainable building practices facility performance.

Â Â Â Â Â  (d) The projected cost of the facility.

Â Â Â Â Â  (e) If applicable, a copy of the proposed qualified transit pass contract, transportation services contract or contract for lease of parking spaces for a car sharing facility.

Â Â Â Â Â  (f) Any other information the director considers necessary to determine whether the proposed facility is in accordance with the provisions of ORS 469.185 to 469.225, and any applicable rules or standards adopted by the director.

Â Â Â Â Â  (3) An application for preliminary certification shall be accompanied by a fee established under ORS 469.217. The director may refund the fee if the application for certification is rejected.

Â Â Â Â Â  (4) The director may allow an applicant to file the preliminary application after the start of erection, construction, installation or acquisition of the facility if the director finds:

Â Â Â Â Â  (a) Filing the application before the start of erection, construction, installation or acquisition is inappropriate because special circumstances render filing earlier unreasonable; and

Â Â Â Â Â  (b) The facility would otherwise qualify for tax credit certification pursuant to ORS 469.185 to 469.225.

Â Â Â Â Â  (5) A preliminary certification of a sustainable building practices facility shall be applied for and issued as prescribed by the department by rule. [1979 c.512 Â§6; 1981 c.894 Â§19; 1985 c.745 Â§4; 1989 c.765 Â§7; 1991 c.711 Â§2; 1993 c.684 Â§3; 1995 c.746 Â§16; 1997 c.656 Â§7; 1999 c.623 Â§5; 1999 c.765 Â§5; 2001 c.583 Â§5; 2001 c.660 Â§2; 2003 c.186 Â§24]

Â Â Â Â Â  469.206 Transferability of facility tax credit. (1) The owner of a facility may transfer a tax credit for the facility in exchange for a cash payment equal to the present value of the tax credit.

Â Â Â Â Â  (2) The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this section. [1997 c.534 Â§9; 2001 c.583 Â§6]

Â Â Â Â Â  469.207 Tax credit for rental housing units; eligibility. (1) Except as provided in subsection (3) of this section, an applicant under ORS 469.205 (1)(c) shall be eligible for a tax credit for energy conservation measures installed in rental housing units pursuant to ORS 469.636. The tax credit shall apply to only the first $5,000 of actually installed energy conservation measure costs per dwelling unit.

Â Â Â Â Â  (2) An owner, contract purchaser or lessee of a rental housing unit for which energy conservation measures have been financed by an applicant under subsection (1) of this section is ineligible for an energy conservation measure tax credit for such measures.

Â Â Â Â Â  (3) No applicant under ORS 469.205 (1)(c) shall be eligible for a tax credit for energy conservation measures installed in rental housing units pursuant to ORS 469.636 if the rental housing units are constructed on or after January 1, 1996. [1985 c.745 Â§9; 1993 c.684 Â§4; 1995 c.746 Â§16a; 2001 c.583 Â§7]

Â Â Â Â Â  469.208 Transferability of rental housing unit tax credit. (1) The owner of a rental housing unit may transfer a tax credit for energy conservation measures installed in rental housing units under ORS 469.207 in exchange for a cash payment equal to the present value of the tax credit. To be eligible for a transfer, the energy conservation measures must have been recommended in an energy audit as provided in ORS 469.633, 469.651 or 469.675.

Â Â Â Â Â  (2) The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this section. [1993 c.684 Â§6]

Â Â Â Â Â  469.210 Submission of plans, specifications and contract terms; preliminary certification. (1) The Director of the State Department of Energy may require the submission of plans, specifications and contract terms, and after examination thereof, may request corrections and revisions of the plans, specifications and terms.

Â Â Â Â Â  (2) If the director determines that the proposed acquisition, erection, construction or installation is technically feasible and should operate in accordance with the representations made by the applicant, and is in accordance with the provisions of ORS 469.185 to 469.225 and any applicable rules or standards adopted by the director, the director shall issue a preliminary certificate approving the acquisition, erection, construction or installation of the facility. If the director determines that the acquisition, erection, construction or installation does not comply with the provisions of ORS 469.185 to 469.225 and applicable rules and standards, the director shall issue an order denying certification. [1979 c.512 Â§7; 1995 c.746 Â§17; 1997 c.656 Â§8; 1999 c.365 Â§3; 2001 c.583 Â§7a; 2003 c.186 Â§25]

Â Â Â Â Â  469.215 Final certification; eligibility; application; content. (1) No final certification shall be issued by the Director of the State Department of Energy under this section unless the facility was acquired, erected, constructed or installed under a preliminary certificate of approval issued under ORS 469.210 and in accordance with the applicable provisions of ORS 469.185 to 469.225 and any applicable rules or standards adopted by the director.

Â Â Â Â Â  (2) Any person may apply to the State Department of Energy for final certification of a facility:

Â Â Â Â Â  (a) If the department issued preliminary certification for the facility under ORS 469.210; and

Â Â Â Â Â  (b)(A) After completion of erection, construction, installation or acquisition of the proposed facility or, if the facility is a qualified transit pass contract, after entering into the contract with a transportation provider; or

Â Â Â Â Â  (B) After transfer of the facility, as provided in ORS 315.354 (4).

Â Â Â Â Â  (3) An application for final certification shall be made in writing on a form prepared by the department and shall contain:

Â Â Â Â Â  (a) A statement that the conditions of the preliminary certification have been complied with;

Â Â Â Â Â  (b) The actual cost of the facility certified to by a certified public accountant who is not an employee of the applicant or, if the actual cost of the facility is less than $50,000, copies of receipts for purchase and installation of the facility;

Â Â Â Â Â  (c) A statement that the facility is in operation or, if not in operation, that the applicant has made every reasonable effort to make the facility operable; and

Â Â Â Â Â  (d) Any other information determined by the director to be necessary prior to issuance of a final certificate, including inspection of the facility by the department.

Â Â Â Â Â  (4) The director shall act on an application for certification before the 60th day after the filing of the application under this section. The director, after consultation with the Public Utility Commission, may issue the certificate together with such conditions as the director determines are appropriate to promote the purposes of this section and ORS 315.354, 469.185, 469.200, 469.205 and 469.878. The action of the director shall include certification of the actual cost of the facility. However, in no event shall the director certify an amount for tax credit purposes which is more than 10 percent in excess of the amount approved in the preliminary certificate issued for the facility.

Â Â Â Â Â  (5) If the director rejects an application for final certification, or certifies a lesser actual cost of the facility than was claimed in the application, the director shall send to the applicant written notice of the action, together with a statement of the findings and reasons therefor, by certified mail, before the 60th day after the filing of the application. Failure of the director to act constitutes rejection of the application.

Â Â Â Â Â  (6) Upon approval of an application for final certification of a facility, the director shall certify the facility. Each certificate shall bear a separate serial number for each device. Where one or more devices constitute an operational unit, the director may certify the operational unit under one certificate. [1979 c.512 Â§8; 1981 c.894 Â§20; 1985 c.745 Â§5; 1989 c.765 Â§8; 1991 c.711 Â§4; 1995 c.746 Â§18; 1997 c.656 Â§9; 1999 c.365 Â§4; 1999 c.623 Â§6; 2001 c.583 Â§8; 2001 c.660 Â§1b; 2003 c.186 Â§26]

Â Â Â Â Â  469.217 Fees for certification. By rule and after hearing, the Director of the State Department of Energy may adopt a schedule of reasonable fees which the State Department of Energy may require of applicants for preliminary or final certification under ORS 469.185 to 469.225. Before the adoption or revision of the fees, the department shall estimate the total cost of the program to the department. The fees shall be used to recover the anticipated cost of filing, investigating, granting and rejecting applications for certification and shall be designed not to exceed the total cost estimated by the department. Any excess fees shall be held by the department and shall be used by the department to reduce any future fee increases. The fee may vary according to the size and complexity of the facility. The fee shall not be considered as part of the cost of the facility to be certified. [1985 c.745 Â§8]

Â Â Â Â Â  469.220 Certificate required for tax credits; certification not to exceed five years. A certificate issued under ORS 469.215 is required for purposes of obtaining tax credits in accordance with ORS 315.354. Such certification shall be granted for a period not to exceed five years. The five-year period shall begin with the tax year of the applicant during which a certified facility is placed into operation, or the year the facility is certified under ORS 469.215, at the election of the applicant. [1979 c.512 Â§9]

Â Â Â Â Â  469.225 Revocation of certificate; forfeiture of tax credits; collection. (1) Under the procedures for a contested case under ORS chapter 183, the Director of the State Department of Energy may order the revocation of the certificate issued under ORS 469.215 if the director finds that:

Â Â Â Â Â  (a) The certification was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate has failed substantially to construct or to make every reasonable effort to operate the facility in compliance with the plans, specifications and procedures in such certificate.

Â Â Â Â Â  (2) As soon as the order of revocation under this section becomes final, the director shall notify the Department of Revenue of such order.

Â Â Â Â Â  (3) If the certificate is ordered revoked pursuant to subsection (1)(a) of this section, all prior tax credits provided to the holder of the certificate by virtue of such certificate shall be forfeited and upon notification under subsection (2) of this section the Department of Revenue immediately shall proceed to collect those taxes not paid by the certificate holder as a result of the tax credits provided to the holder under ORS 315.354. The Department of Revenue shall have the benefit of all laws of this state pertaining to the collection of income and excise taxes. No assessment of such taxes shall be necessary and no statute of limitation shall preclude the collection of such taxes.

Â Â Â Â Â  (4) If the certificate is ordered revoked pursuant to subsection (1)(b) of this section, the certificate holder shall be denied any further relief under ORS 315.354 in connection with such facility from and after the date that the order of revocation becomes final. [1979 c.512 Â§10; 2003 c.186 Â§27]

Â Â Â Â Â  469.228 [1989 c.926 Â§1; 1991 c.67 Â§134; 1991 c.641 Â§5; 1993 c.617 Â§1; repealed by 1999 c.880 Â§2]

ENERGY EFFICIENCY STANDARDS

Â Â Â Â Â  469.229 Definitions for ORS 469.229 to 469.261. As used in ORS 469.229 to 469.261, unless the context clearly requires otherwise:

Â Â Â Â Â  (1) ÂAutomatic commercial ice cube machineÂ means a factory-made assembly, not necessarily shipped in one package, consisting of a condensing unit and ice-making section operating as an integrated unit with means for making and harvesting ice cubes, and any integrated components for storing or dispensing ice.

Â Â Â Â Â  (2) ÂBallastÂ means a device used with an electric discharge lamp to obtain necessary circuit conditions for starting and operating the lamp.

Â Â Â Â Â  (3) ÂCommercial clothes washerÂ means a soft mount horizontal-axis or vertical-axis clothes washer that:

Â Â Â Â Â  (a) Has a clothes compartment no greater than 3.5 cubic feet in the case of a horizontal-axis product or no greater than 4 cubic feet in the case of a vertical-axis product; and

Â Â Â Â Â  (b) Is designed for use by more than one household.

Â Â Â Â Â  (4) ÂCommercial prerinse spray valveÂ means a handheld device designed and marketed for use with commercial dishwashing equipment and that sprays water on dishes, flatware and other food service items for the purpose of removing food residue prior to their cleaning.

Â Â Â Â Â  (5) ÂCommercial refrigerators or freezersÂ means refrigerators, freezers or refrigerator-freezers, smaller than 85 cubic feet of internal volume and designed for use by commercial or institutional facilities for the purpose of storing or merchandising food products, beverages or ice at specified temperatures, other than products without doors, walk-in refrigerators or freezers, consumer products that are federally regulated pursuant to 42 U.S.C. 6291 et seq. or freezers specifically designed for ice cream. ÂCommercial refrigerators or freezersÂ:

Â Â Â Â Â  (a) Must incorporate most components involved in the vapor-compression cycle and the refrigerated compartment in a single cabinet; and

Â Â Â Â Â  (b) May be configured with either solid or transparent doors as a reach-in cabinet, pass-through cabinet, roll-in cabinet or roll-through cabinet.

Â Â Â Â Â  (6) ÂHigh-intensity discharge lampÂ means a lamp in which light is produced by the passage of an electric current through a vapor or gas, and in which the light-producing arc is stabilized by bulb wall temperature and the arc tube has a bulb wall loading in excess of three watts per square centimeter.

Â Â Â Â Â  (7) ÂIlluminated exit signÂ means an internally illuminated sign that is designed to be permanently fixed in place to identify a building exit, that consists of an electrically powered integral light source that illuminates the legend ÂEXITÂ and any directional indicators and that provides contrast between the legend, any directional indicators and the background.

Â Â Â Â Â  (8) ÂMetal halide lampÂ means a high-intensity discharge lamp in which the major portion of the light is produced by radiation of metal halides and their products of dissociation, possibly in combination with metallic vapors.

Â Â Â Â Â  (9) ÂMetal halide lamp fixtureÂ means a light fixture designed to be operated with a metal halide lamp and a ballast for a metal halide lamp.

Â Â Â Â Â  (10) ÂPass-through cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors on both the front and rear of the unit.

Â Â Â Â Â  (11) ÂProbe-start metal halide lamp ballastÂ means a ballast used to operate metal halide lamps that does not contain an igniter and that instead starts metal halide lamps by using a third starting electrode probe in the arc tube.

Â Â Â Â Â  (12) ÂReach-in cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors or lids, other than roll-in or roll-through cabinets or pass-through cabinets.

Â Â Â Â Â  (13) ÂRoll-in cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors that allow wheeled racks to be rolled into the unit.

Â Â Â Â Â  (14) ÂRoll-through cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors on two sides of the cabinet that allow wheeled racks to be rolled through the unit.

Â Â Â Â Â  (15) ÂSingle-voltage external AC to DC power supplyÂ means a device, other than a product with batteries or battery packs that physically attach directly to the power supply unit, a product with a battery chemistry or type selector switch and indicator light or a product with a battery chemistry or type selector switch and a state of charge meter, that:

Â Â Â Â Â  (a) Is designed to convert line voltage alternating current input into lower voltage direct current output;

Â Â Â Â Â  (b) Is able to convert to only one direct current output voltage at a time;

Â Â Â Â Â  (c) Is sold with, or intended to be used with, a separate end-use product that constitutes the primary power load;

Â Â Â Â Â  (d) Is contained within a separate physical enclosure from the end-use product;

Â Â Â Â Â  (e) Is connected to the end-use product via a removable or hard-wired male or female electrical connection, cable, cord or other wiring; and

Â Â Â Â Â  (f) Has a nameplate output power less than or equal to 250 watts.

Â Â Â Â Â  (16) ÂState-regulated incandescent reflector lampÂ means a lamp that is not colored or designed for rough or vibrating service applications, that has an inner reflective coating on the outer bulb to direct the light, that has an E26 medium screw base, that has a rated voltage or voltage range that lies at least partially within 115 to 130 volts and that falls into one of the following categories:

Â Â Â Â Â  (a) A bulged reflector or elliptical reflector bulb shape that has a diameter that equals or exceeds 2.25 inches; or

Â Â Â Â Â  (b) A reflector, parabolic aluminized reflector or similar bulb shape that has a diameter of 2.25 to 2.75 inches.

Â Â Â Â Â  (17) ÂTorchiereÂ means a portable electric lighting fixture with a reflective bowl that directs light upward so as to produce indirect illumination.

Â Â Â Â Â  (18) ÂTraffic signal moduleÂ means a standard traffic signal indicator, consisting of a light source, a lens and all other parts necessary for operation, that is:

Â Â Â Â Â  (a) Eight inches, or approximately 200 millimeters, in diameter; or

Â Â Â Â Â  (b) Twelve inches, or approximately 300 millimeters, in diameter.

Â Â Â Â Â  (19) ÂUnit heaterÂ means a self-contained, vented fan-type commercial space heater, other than a consumer product covered by federal standards established pursuant to 42 U.S.C. 6291 et seq. or that is a direct vent, forced flue heater with a sealed combustion burner, that uses natural gas or propane and that is designed to be installed without ducts within a heated space. [2005 c.437 Â§1]

Â Â Â Â Â  Note: 469.229 to 469.261 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.230 [1989 c.926 Â§3; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.232 [1989 c.926 Â§Â§4,10; 1993 c.617 Â§2; 1997 c.249 Â§165; 1997 c.632 Â§9; repealed by 1999 c.880 Â§2]

___________________________________________________________________________

Â Â Â Â Â  469.233 Energy efficiency standards. The following minimum energy efficiency standards for new products are established:

Â Â Â Â Â  (1)(a) Automatic commercial ice cube machines must have daily energy use and daily water use no greater than the applicable values in the following table:

______________________________________________________________________________

Equipment typeÂ Â Â Â Â Â Â Â Â Â  Type ofÂ Â Â Â Â Â Â Â Â Â Â  Harvest rateÂ Â Â Â Â Â Â Â Â Â Â  MaximumÂ Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  coolingÂ Â Â Â Â Â Â Â Â Â Â  (lbs. ice/24 hrs.)Â Â Â Â Â  energy useÂ Â Â Â Â Â Â Â Â Â Â  condenser

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (kWh/100 lbs.)Â Â Â Â  water use

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (gallons/100 lbs. ice)

Ice-making headÂ Â Â Â Â Â Â Â  waterÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  < 500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7.80 - .0055HÂ Â Â Â Â  200 - .022H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 500 < 1436Â Â Â Â Â Â  5.58 - .0011HÂ Â Â Â Â  200 - .022H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 1436Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4.0Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200 - .022H

Ice-making headÂ Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  < 450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.26 - .0086HÂ Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6.89 - .0011HÂ Â Â Â Â  Not applicable

Remote condensing

but not remote

compressorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  < 1000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8.85 - .0038Â Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 1000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5.10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Remote condensing

and remote

compressorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  < 934Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8.85 - .0038HÂ Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 934Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5.30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Self-contained

modelsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  waterÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  < 200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11.40 - .0190HÂ Â Â  191 - .0315H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7.60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  191 - .0315H

Self-contained

modelsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  < 175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  18.0 - .0469HÂ Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  > = 175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9.80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â  Where H = harvest rate in pounds per 24 hours, which must be reported within 5 percent of the tested value. Maximum water use applies only to water used for the condenser.

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection, automatic commercial ice cube machines shall be tested in accordance with the ARI 810-2003 test method as published by the Air-Conditioning and Refrigeration Institute. Ice-making heads include all automatic commercial ice cube machines that are not split system ice makers or self-contained models as defined in ARI 810-2003.

Â Â Â Â Â  (2) Commercial clothes washers must have a minimum modified energy factor of 1.26 and a maximum water consumption factor of 9.5. For purposes of this subsection, capacity, modified energy factor and water consumption factor are defined and shall be measured in accordance with the federal test method for commercial clothes washers under 10 C.F.R. 430.23.

Â Â Â Â Â  (3) Commercial prerinse spray valves must have a flow rate equal to or less than 1.6 gallons per minute when measured in accordance with the ASTM InternationalÂs ÂStandard Test Method for Prerinse Spray Valves,Â ASTM F2324-03.

Â Â Â Â Â  (4)(a) Commercial refrigerators or freezers must meet the applicable requirements listed in the following table:

______________________________________________________________________________

Equipment TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  DoorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum Daily

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Energy Consumption (kWh)

Reach-in cabinets, pass-through

cabinets and roll-in or roll-throughÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.10V + 2.04

cabinets that are refrigeratorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â  0.12V + 3.34

Reach-in cabinets, pass-through

cabinets and roll-in or roll-through

cabinets that are ÂpulldownÂ

refrigeratorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â  .126V + 3.51

Reach-in cabinets, pass-through

cabinets and roll-in or roll-throughÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.40V + 1.38

cabinets that are freezersÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â  0.75V + 4.10

Reach-in cabinets that are

refrigerator-freezers with an

AV of 5.19 or higherÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.27AV - 0.71

kWh = kilowatt hours

V = total volume (ft3)

AV = adjusted volume = [1.63 x freezer volume (ft3)] + refrigerator volume (ft3)

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) ÂPulldownÂ designates products designed to take a fully stocked refrigerator with beverages at 90 degrees Fahrenheit and cool those beverages to a stable temperature of 38 degrees Fahrenheit within 12 hours or less.

Â Â Â Â Â  (B) Daily energy consumption shall be measured in accordance with the American National Standards Institute/American Society of Heating, Refrigerating and Air-Conditioning Engineers test method 117-2002, except that:

Â Â Â Â Â  (i) The back-loading doors of pass-through and roll-through refrigerators and freezers must remain closed throughout the test; and

Â Â Â Â Â  (ii) The controls of all commercial refrigerators or freezers shall be adjusted to obtain the following product temperatures, in accordance with the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, section 1604, table A-2, effective November 27, 2002:

______________________________________________________________________________

Product or compartment typeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Integrated average product temperature

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in degrees Fahrenheit

RefrigeratorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  38 +/- 2

FreezerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0 +/- 2

_____________________________________________________________________________

Â Â Â Â Â  (5) Illuminated exit signs must have an input power demand of five watts or less per illuminated face. For purposes of this subsection, input power demand shall be measured in accordance with the conditions for testing established by the United States Environmental Protection AgencyÂs Energy Star exit sign program version 3.0. Illuminated exit signs must also meet all applicable building and safety codes.

Â Â Â Â Â  (6) Metal halide lamp fixtures designed to be operated with lamps rated greater than or equal to 150 watts but less than or equal to 500 watts may not contain a probe-start metal halide lamp ballast.

Â Â Â Â Â  (7)(a) Single-voltage external AC to DC power supplies must meet the requirements in the following table:

______________________________________________________________________________

Nameplate outputÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum Efficiency in Active Mode

< 1 WattÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.49 * Nameplate Output

> = 1 Watt

Â Â  and < = 49 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.09 * Ln (Nameplate Output) + 0.49

> 49 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.84

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum Energy Consumption in No-Load Mode

< = 10 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.5 Watts

> 10 Watts

Â Â  and < = 250 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.75 Watts

Where Ln (Nameplate Output) - Natural Logarithm of the nameplate output expressed in Watts

______________________________________________________________________________

Â Â Â Â Â  (b) For the purposes of this subsection, efficiency of single-voltage external AC to DC power supplies shall be measured in accordance with the United States Environmental Protection AgencyÂs ÂTest Method for Calculating the Energy Efficiency of Single-Voltage External AC to DC and AC to AC Power Supplies,Â dated August 11, 2004.

Â Â Â Â Â  (8)(a) State-regulated incandescent reflector lamps, other than 50 watt elliptical reflector lamps, must meet the minimum efficiencies in the following table:

______________________________________________________________________________

WattageÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum average lamp efficiency

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (lumens per watt)

40 - 50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.5

51 - 66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11.0

67 - 85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12.5

86 - 115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.0

116 - 155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.5

156 - 205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.0

______________________________________________________________________________

Â Â Â Â Â  (b) Lamp efficiency shall be measured in accordance with the applicable test method found in 10 C.F.R. 430.23.

Â Â Â Â Â  (9) Torchieres may not use more than 190 watts. A torchiere uses more than 190 watts if any commercially available lamp or combination of lamps can be inserted in a socket and cause the torchiere to draw more than 190 watts when operated at full brightness.

Â Â Â Â Â  (10)(a) Traffic signal modules must have maximum and nominal wattage that does not exceed the applicable values in the following table:

______________________________________________________________________________

Module TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum WattageÂ Â Â Â  Nominal Wattage

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (at 74Â°C)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (at 25Â°C)

12Â red ball (or 300 mm circular)Â Â Â Â Â Â Â  17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11

8Â red ball (or 200 mm circular)Â Â Â Â Â Â Â Â Â  13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8

12Â red arrow (or 300 mm arrow)Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9

12Â green ball (or 300 mm circular)Â Â Â  15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15

8Â green ball (or 200 mm circular)Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12

12Â green arrow (or 300 mm arrow)Â Â  11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection, maximum wattage and nominal wattage shall be measured in accordance with and under the testing conditions specified by the Institute for Transportation Engineers ÂInterim LED Purchase Specification, Vehicle Traffic Control Signal Heads, Part 2: Light Emitting Diode Vehicle Traffic Signal Modules.Â

Â Â Â Â Â  (11) Unit heaters must be equipped with intermittent ignition devices and must have either power venting or an automatic flue damper. [2005 c.437 Â§5]

Â Â Â Â Â  Note: See note under 469.229.

______________________________________________________________________________

Â Â Â Â Â  469.234 [1989 c.926 Â§Â§5,9; 1993 c.617 Â§4; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.236 [1989 c.926 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.238 Sale of products not meeting standards prohibited; exemptions. (1) Except as provided in subsection (2) of this section, a person may not sell or offer for sale a new commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module or unit heater unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may sell or offer for sale a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Manufactured in this state and sold outside this state;

Â Â Â Â Â  (b) Manufactured outside this state and sold at wholesale inside this state for final retail sale and installation outside this state;

Â Â Â Â Â  (c) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (d) Designed expressly for installation and use in recreational vehicles. [2005 c.437 Â§2]

Â Â Â Â Â  Note 1: 469.238 becomes operative January 1, 2007. See section 10, chapter 437, Oregon Laws 2005.

Â Â Â Â Â  Note 2: The amendments to 469.238 by section 3, chapter 437, Oregon Laws 2005, become operative January 1, 2008. See section 10, chapter 437, Oregon Laws 2005. The text that is operative from January 1, 2008, until January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  469.238. (1) Except as provided in subsection (2) of this section, a person may not sell or offer for sale a new commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture or unit heater unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may sell or offer for sale a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Manufactured in this state and sold outside this state;

Â Â Â Â Â  (b) Manufactured outside this state and sold at wholesale inside this state for final retail sale and installation outside this state;

Â Â Â Â Â  (c) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (d) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note 3: The amendments to 469.238 by section 4, chapter 437, Oregon Laws 2005, become operative January 1, 2009. See section 10, chapter 437, Oregon Laws 2005. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  469.238. (1) Except as provided in subsection (2) of this section, a person may not sell or offer for sale a new commercial clothes washer, commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture or unit heater unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may sell or offer for sale a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Manufactured in this state and sold outside this state;

Â Â Â Â Â  (b) Manufactured outside this state and sold at wholesale inside this state for final retail sale and installation outside this state;

Â Â Â Â Â  (c) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (d) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note 4: See note under 469.229.

Â Â Â Â Â  469.239 Installation of products not meeting standards prohibited; exemptions. (1) Except as provided in subsection (2) of this section, a person may not install a new commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module or unit heater for compensation unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may install a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (b) Designed expressly for installation and use in recreational vehicles. [2005 c.437 Â§6]

Â Â Â Â Â  Note: 469.239 becomes operative January 1, 2008. See section 10, chapter 437, Oregon Laws 2005.

Â Â Â Â Â  Note: The amendments to 469.239 by section 7, chapter 437, Oregon Laws 2005, become operative January 1, 2009. See section 10, chapter 437, Oregon Laws 2005. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  469.239. (1) Except as provided in subsection (2) of this section, a person may not install a new commercial clothes washer, commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture or unit heater for compensation unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may install a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (b) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note: See note under 469.229.

Â Â Â Â Â  469.240 [1989 c.926 Â§Â§11,12; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.241 [1993 c.617 Â§22; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.242 [1993 c.617 Â§20; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.243 [1993 c.617 Â§21; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.244 [1989 c.926 Â§Â§16,25; repealed by 1993 c.617 Â§28]

Â Â Â Â Â  469.245 [1993 c.617 Â§19; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.246 [1989 c.926 Â§Â§13,18; 1991 c.67 Â§135; 1993 c.617 Â§5; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.247 [1993 c.617 Â§16; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.248 [1989 c.926 Â§39; 1991 c.67 Â§136; 1993 c.617 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.249 [1993 c.617 Â§18; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.250 [1989 c.926 Â§Â§7,8; 1991 c.67 Â§137; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.252 [1989 c.926 Â§Â§14,15; repealed by 1993 c.617 Â§28]

Â Â Â Â Â  469.253 [1993 c.617 Â§17; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.254 [1989 c.926 Â§19; 1993 c.617 Â§7; 1997 c.838 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.255 Manufacturers to test products; test methods; certification of products; rules. (1) A manufacturer of a product specified in ORS 469.238 that is sold or offered for sale, or installed or offered for installation, in this state shall test samples of their products in accordance with the test methods specified in ORS 469.233 or, if more stringent, those specified in the state building code.

Â Â Â Â Â  (2) The State Department of Energy shall adopt test methods for products required to be tested under this section if the test methods are not provided for in ORS 469.233 or in the state building code. The department shall use test methods approved by the United States Department of Energy or, in the absence of federal test methods, other appropriate nationally recognized test methods for guidance in adopting test methods. The State Department of Energy may periodically review and revise its test methods.

Â Â Â Â Â  (3) A manufacturer required to test a product pursuant to this section, except for a manufacturer of single-voltage external AC to DC power supplies, shall certify to the State Department of Energy that the products are in compliance with the minimum energy efficiency standards specified in ORS 469.233. The manufacturer shall base its certification on the testing performed pursuant to this section. The department shall establish rules governing the certification of these products and may coordinate with the certification programs of other states and federal agencies with similar standards.

Â Â Â Â Â  (4) A manufacturer required to test a product pursuant to this section shall identify each product that complies with the minimum energy efficiency standards specified in ORS 469.233 by means of a mark, label or tag on the product and packaging at the time of sale or installation. The department shall establish rules governing the identification of the products and packaging, which shall be coordinated to the greatest extent practicable with the labeling programs of other states and federal agencies with equivalent efficiency standards. [2005 c.437 Â§9]

Â Â Â Â Â  Note: See note under 469.229.

Â Â Â Â Â  469.256 [1989 c.926 Â§29; repealed by 1993 c.617 Â§29]

Â Â Â Â Â  469.258 [1989 c.926 Â§20; 1991 c.641 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.259 [1991 c.641 Â§2; 1993 c.617 Â§8; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.260 [1989 c.926 Â§21; 1991 c.67 Â§138; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.261 Department to review standards; report to Legislative Assembly. Notwithstanding ORS 469.233, the State Department of Energy shall periodically review the minimum energy efficiency standards specified in ORS 469.233 and shall report to the Legislative Assembly when the standards need to be updated, due to federal action or to the outcome of collaborative consultations with manufacturers and the energy departments of other states. [2005 c.437 Â§8]

Â Â Â Â Â  Note: See note under 469.229.

Â Â Â Â Â  469.262 [1989 c.926 Â§24; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.267 [1989 c.926 Â§26; 1993 c.617 Â§9; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.269 [1989 c.926 Â§27; 1993 c.617 Â§10; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.270 [1989 c.926 Â§28; 1991 c.67 Â§139; repealed by 1993 c.617 Â§29]

Â Â Â Â Â  469.274 [1989 c.926 Â§Â§31,32; 1991 c.641 Â§7; 1993 c.617 Â§11; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.276 [1989 c.926 Â§33; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.278 [1989 c.926 Â§34; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.280 [1989 c.926 Â§35; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.282 [1989 c.926 Â§36; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.284 [1989 c.926 Â§37; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.286 [1989 c.926 Â§38; 1991 c.67 Â§140; 1993 c.617 Â§12; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.290 [1989 c.926 Â§23; 1991 c.641 Â§8; 1993 c.617 Â§13; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.292 [1989 c.926 Â§22; 1991 c.641 Â§9; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.296 [1989 c.926 Â§17; 1993 c.617 Â§14; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.298 [1989 c.926 Â§2; repealed by 1999 c.880 Â§2]

REGULATION OF ENERGY FACILITIES

(General Provisions)

Â Â Â Â Â  469.300 Definitions. As used in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means any person who makes application for a site certificate in the manner provided in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (2) ÂApplicationÂ means a request for approval of a particular site or sites for the construction and operation of an energy facility or the construction and operation of an additional energy facility upon a site for which a certificate has already been issued, filed in accordance with the procedures established pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (3) ÂAssociated transmission linesÂ means new transmission lines constructed to connect an energy facility to the first point of junction of such transmission line or lines with either a power distribution system or an interconnected primary transmission system or both or to the Northwest Power Grid.

Â Â Â Â Â  (4) ÂAverage electric generating capacityÂ means the peak generating capacity of the facility divided by one of the following factors:

Â Â Â Â Â  (a) For wind or solar energy facilities, 3.00;

Â Â Â Â Â  (b) For geothermal energy facilities, 1.11; or

Â Â Â Â Â  (c) For all other energy facilities, 1.00.

Â Â Â Â Â  (5) ÂCombustion turbine power plantÂ means a thermal power plant consisting of one or more fuel-fired combustion turbines and any associated waste heat combined cycle generators.

Â Â Â Â Â  (6) ÂConstructionÂ means work performed on a site, excluding surveying, exploration or other activities to define or characterize the site, the cost of which exceeds $250,000.

Â Â Â Â Â  (7) ÂCouncilÂ means the Energy Facility Siting Council established under ORS 469.450.

Â Â Â Â Â  (8) ÂDepartmentÂ means the State Department of Energy created under ORS 469.030.

Â Â Â Â Â  (9) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (10) ÂElectric utilityÂ means persons, regulated electrical companies, peopleÂs utility districts, joint operating agencies, electric cooperatives, municipalities or any combination thereof, engaged in or authorized to engage in the business of generating, supplying, transmitting or distributing electric energy.

Â Â Â Â Â  (11)(a) ÂEnergy facilityÂ means any of the following:

Â Â Â Â Â  (A) An electric power generating plant with a nominal electric generating capacity of 25 megawatts or more, including but not limited to:

Â Â Â Â Â  (i) Thermal power; or

Â Â Â Â Â  (ii) Combustion turbine power plant.

Â Â Â Â Â  (B) A nuclear installation as defined in this section.

Â Â Â Â Â  (C) A high voltage transmission line of more than 10 miles in length with a capacity of 230,000 volts or more to be constructed in more than one city or county in this state, but excluding:

Â Â Â Â Â  (i) Lines proposed for construction entirely within 500 feet of an existing corridor occupied by high voltage transmission lines with a capacity of 230,000 volts or more; and

Â Â Â Â Â  (ii) Lines of 57,000 volts or more that are rebuilt and upgraded to 230,000 volts along the same right of way.

Â Â Â Â Â  (D) A solar collecting facility using more than 100 acres of land.

Â Â Â Â Â  (E) A pipeline that is:

Â Â Â Â Â  (i) At least six inches in diameter, and five or more miles in length, used for the transportation of crude petroleum or a derivative thereof, liquified natural gas, a geothermal energy form in a liquid state or other fossil energy resource, excluding a pipeline conveying natural or synthetic gas;

Â Â Â Â Â  (ii) At least 16 inches in diameter, and five or more miles in length, used for the transportation of natural or synthetic gas, but excluding:

Â Â Â Â Â  (I) A pipeline proposed for construction of which less than five miles of the pipeline is more than 50 feet from a public road, as defined in ORS 368.001; or

Â Â Â Â Â  (II) A parallel or upgraded pipeline up to 24 inches in diameter that is constructed within the same right of way as an existing 16-inch or larger pipeline that has a site certificate, if all studies and necessary mitigation conducted for the existing site certificate meet or are updated to meet current site certificate standards; or

Â Â Â Â Â  (iii) At least 16 inches in diameter and five or more miles in length used to carry a geothermal energy form in a gaseous state but excluding a pipeline used to distribute heat within a geothermal heating district established under ORS chapter 523.

Â Â Â Â Â  (F) A synthetic fuel plant which converts a natural resource including, but not limited to, coal or oil to a gas, liquid or solid product intended to be used as a fuel and capable of being burned to produce the equivalent of two billion Btu of heat a day.

Â Â Â Â Â  (G) A plant which converts biomass to a gas, liquid or solid product, or combination of such products, intended to be used as a fuel and if any one of such products is capable of being burned to produce the equivalent of six billion Btu of heat a day.

Â Â Â Â Â  (H) A storage facility for liquified natural gas constructed after September 29, 1991, that is designed to hold at least 70,000 gallons.

Â Â Â Â Â  (I) A surface facility related to an underground gas storage reservoir that, at design injection or withdrawal rates, will receive or deliver more than 50 million cubic feet of natural or synthetic gas per day, or require more than 4,000 horsepower of natural gas compression to operate, but excluding:

Â Â Â Â Â  (i) The underground storage reservoir;

Â Â Â Â Â  (ii) The injection, withdrawal or monitoring wells and individual wellhead equipment; and

Â Â Â Â Â  (iii) An underground gas storage reservoir into which gas is injected solely for testing or reservoir maintenance purposes or to facilitate the secondary recovery of oil or other hydrocarbons.

Â Â Â Â Â  (J) An electric power generating plant with an average electric generating capacity of 35 megawatts or more if the power is produced from geothermal, solar or wind energy at a single energy facility or within a single energy generation area.

Â Â Â Â Â  (b) ÂEnergy facilityÂ does not include a hydroelectric facility.

Â Â Â Â Â  (12) ÂEnergy generation areaÂ means an area within which the effects of two or more small generating plants may accumulate so the small generating plants have effects of a magnitude similar to a single generating plant of 35 megawatts average electric generating capacity or more. An Âenergy generation areaÂ for facilities using a geothermal resource and covered by a unit agreement, as provided in ORS 522.405 to 522.545 or by federal law, shall be defined in that unit agreement. If no such unit agreement exists, an energy generation area for facilities using a geothermal resource shall be the area that is within two miles, measured from the electrical generating equipment of the facility, of an existing or proposed geothermal electric power generating plant, not including the site of any other such plant not owned or controlled by the same person.

Â Â Â Â Â  (13) ÂExtraordinary nuclear occurrenceÂ means any event causing a discharge or dispersal of source material, special nuclear material or by-product material as those terms are defined in ORS 453.605, from its intended place of confinement off-site, or causing radiation levels off-site, that the United States Nuclear Regulatory Commission or its successor determines to be substantial and to have resulted in or to be likely to result in substantial damages to persons or property off-site.

Â Â Â Â Â  (14) ÂFacilityÂ means an energy facility together with any related or supporting facilities.

Â Â Â Â Â  (15) ÂGeothermal reservoirÂ means an aquifer or aquifers containing a common geothermal fluid.

Â Â Â Â Â  (16) ÂLocal governmentÂ means a city or county.

Â Â Â Â Â  (17) ÂNominal electric generating capacityÂ means the maximum net electric power output of an energy facility based on the average temperature, barometric pressure and relative humidity at the site during the times of the year when the facility is intended to operate.

Â Â Â Â Â  (18) ÂNuclear incidentÂ means any occurrence, including an extraordinary nuclear occurrence, that results in bodily injury, sickness, disease, death, loss of or damage to property or loss of use of property due to the radioactive, toxic, explosive or other hazardous properties of source material, special nuclear material or by-product material as those terms are defined in ORS 453.605.

Â Â Â Â Â  (19) ÂNuclear installationÂ means any power reactor, nuclear fuel fabrication plant, nuclear fuel reprocessing plant, waste disposal facility for radioactive waste, and any facility handling that quantity of fissionable materials sufficient to form a critical mass. ÂNuclear installationÂ does not include any such facilities that are part of a thermal power plant.

Â Â Â Â Â  (20) ÂNuclear power plantÂ means an electrical or any other facility using nuclear energy with a nominal electric generating capacity of 25 megawatts or more, for generation and distribution of electricity, and associated transmission lines.

Â Â Â Â Â  (21) ÂPersonÂ means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, peopleÂs utility district, or any other entity, public or private, however organized.

Â Â Â Â Â  (22) ÂProject orderÂ means the order, including any amendments, issued by the State Department of Energy under ORS 469.330.

Â Â Â Â Â  (23)(a) ÂRadioactive wasteÂ means all material which is discarded, unwanted or has no present lawful economic use, and contains mined or refined naturally occurring isotopes, accelerator produced isotopes and by-product material, source material or special nuclear material as those terms are defined in ORS 453.605. The term does not include those radioactive materials identified in OAR 345-50-020, 345-50-025 and 345-50-035, adopted by the council on December 12, 1978, and revised periodically for the purpose of adding additional isotopes which are not referred to in OAR 345-50 as presenting no significant danger to the public health and safety.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, Âradioactive wasteÂ does not include uranium mine overburden or uranium mill tailings, mill wastes or mill by-product materials as those terms are defined in Title 42, United States Code, section 2014, on June 25, 1979.

Â Â Â Â Â  (24) ÂRelated or supporting facilitiesÂ means any structure, proposed by the applicant, to be constructed or substantially modified in connection with the construction of an energy facility, including associated transmission lines, reservoirs, storage facilities, intake structures, road and rail access, pipelines, barge basins, office or public buildings, and commercial and industrial structures. ÂRelated or supporting facilitiesÂ does not include geothermal or underground gas storage reservoirs, production, injection or monitoring wells or wellhead equipment or pumps.

Â Â Â Â Â  (25) ÂSiteÂ means any proposed location of an energy facility and related or supporting facilities.

Â Â Â Â Â  (26) ÂSite certificateÂ means the binding agreement between the State of Oregon and the applicant, authorizing the applicant to construct and operate a facility on an approved site, incorporating all conditions imposed by the council on the applicant.

Â Â Â Â Â  (27) ÂThermal power plantÂ means an electrical facility using any source of thermal energy with a nominal electric generating capacity of 25 megawatts or more, for generation and distribution of electricity, and associated transmission lines, including but not limited to a nuclear-fueled, geothermal-fueled or fossil-fueled power plant, but not including a portable power plant the principal use of which is to supply power in emergencies. ÂThermal power plantÂ includes a nuclear-fueled thermal power plant that has ceased to operate.

Â Â Â Â Â  (28) ÂTransportationÂ means the transport within the borders of the State of Oregon of radioactive material destined for or derived from any location.

Â Â Â Â Â  (29) ÂUnderground gas storage reservoirÂ means any subsurface sand, strata, formation, aquifer, cavern or void, whether natural or artificially created, suitable for the injection, storage and withdrawal of natural gas or other gaseous substances. ÂUnderground gas storage reservoirÂ includes a pool as defined in ORS 520.005.

Â Â Â Â Â  (30) ÂUtilityÂ includes:

Â Â Â Â Â  (a) A person, a regulated electrical company, a peopleÂs utility district, a joint operating agency, an electric cooperative, municipality or any combination thereof, engaged in or authorized to engage in the business of generating, transmitting or distributing electric energy;

Â Â Â Â Â  (b) A person or public agency generating electric energy from an energy facility for its own consumption; and

Â Â Â Â Â  (c) A person engaged in this state in the transmission or distribution of natural or synthetic gas.

Â Â Â Â Â  (31) ÂWaste disposal facilityÂ means a geographical site in or upon which radioactive waste is held or placed but does not include a site at which radioactive waste used or generated pursuant to a license granted under ORS 453.635 is stored temporarily, a site of a thermal power plant used for the temporary storage of radioactive waste from that plant for which a site certificate has been issued pursuant to this chapter or a site used for temporary storage of radioactive waste from a reactor operated by a college, university or graduate center for research purposes and not connected to the Northwest Power Grid. As used in this subsection, Âtemporary storageÂ includes storage of radioactive waste on the site of a nuclear-fueled thermal power plant for which a site certificate has been issued until a permanent storage site is available by the federal government. [Formerly 453.305; 1977 c.796 Â§1; 1979 c.283 Â§1; 1981 c.587 Â§1; 1981 c.629 Â§2; 1981 c.707 Â§1; 1981 c.866 Â§1; 1991 c.480 Â§4; 1993 c.544 Â§3; 1993 c.569 Â§3; 1995 c.505 Â§6; 1995 c.551 Â§10; 1997 c.606 Â§1; 1999 c.365 Â§5; 2001 c.134 Â§2; 2001 c.683 Â§6; 2003 c.186 Â§28]

Â Â Â Â Â  469.310 Policy. In the interests of the public health and the welfare of the people of this state, it is the declared public policy of this state that the siting, construction and operation of energy facilities shall be accomplished in a manner consistent with protection of the public health and safety and in compliance with the energy policy and air, water, solid waste, land use and other environmental protection policies of this state. It is, therefore, the purpose of ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 to exercise the jurisdiction of the State of Oregon to the maximum extent permitted by the United States Constitution and to establish in cooperation with the federal government a comprehensive system for the siting, monitoring and regulating of the location, construction and operation of all energy facilities in this state. It is furthermore the policy of this state, notwithstanding ORS 469.010 (2)(f) and the definition of cost-effective in ORS 469.020, that the need for new generating facilities, as defined in ORS 469.503, is sufficiently addressed by reliance on competition in the market rather than by consideration of cost-effectiveness and shall not be a matter requiring determination by the Energy Facility Siting Council in the siting of a generating facility, as defined in ORS 469.503. [Formerly 453.315; 1997 c.428 Â§1; 2003 c.186 Â§29]

(Siting)

Â Â Â Â Â  469.320 Site certificate required; exceptions. (1) Except as provided in subsections (2) and (5) of this section, no facility shall be constructed or expanded unless a site certificate has been issued for the site thereof in the manner provided in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. No facility shall be constructed or operated except in conformity with the requirements of ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (2) A site certificate is not required for:

Â Â Â Â Â  (a) An energy facility for which no site certificate has been issued that, on August 2, 1993, had operable electric generating equipment for a modification that uses the same fuel type and increases electric generating capacity, if:

Â Â Â Â Â  (A) The site is not enlarged; and

Â Â Â Â Â  (B) The ability of the energy facility to use fuel for electricity production under peak steady state operating conditions is not more than 200 million Btu per hour greater than it was on August 2, 1993, or the energy facility expansion is called for in the short-term plan of action of an energy resource plan that has been acknowledged by the Public Utility Commission of Oregon.

Â Â Â Â Â  (b) Construction or expansion of any interstate natural gas pipeline or associated underground natural gas storage facility authorized by and subject to the continuing regulation of the Federal Energy Regulatory Commission or successor agency.

Â Â Â Â Â  (c) An energy facility, except coal and nuclear power plants, if the energy facility:

Â Â Â Â Â  (A) Sequentially produces electrical energy and useful thermal energy from the same fuel source; and

Â Â Â Â Â  (B) Under normal operating conditions, has a useful thermal energy output of no less than 33 percent of the total energy output or the fuel chargeable to power heat rate value is not greater than 6,000 Btu per kilowatt hour.

Â Â Â Â Â  (d) Temporary storage, at the site of a nuclear-fueled thermal power plant for which a site certificate has been issued by the State of Oregon, of radioactive waste from the plant.

Â Â Â Â Â  (e) An energy facility as defined in ORS 469.300 (11)(a)(G), if the plant also produces a secondary fuel used on site for the production of heat or electricity, if the output of the primary fuel is less than six billion Btu of heat a day.

Â Â Â Â Â  (f) An energy facility as defined in ORS 469.300 (11)(a)(G), if the facility:

Â Â Â Â Â  (A) Exclusively uses grain, whey, potatoes, oil seeds, waste vegetable oil or cellulosic biomass as the source of material for conversion to a liquid fuel;

Â Â Â Â Â  (B) Has received local land use approval under the applicable acknowledged comprehensive plan and land use regulations of the affected local government and the facility complies with any statewide planning goals or rules of the Land Conservation and Development Commission that are directly applicable to the facility;

Â Â Â Â Â  (C) Requires no new electric transmission lines or gas or petroleum product pipelines that would require a site certificate under subsection (1) of this section; and

Â Â Â Â Â  (D) Produces synthetic fuel, at least 90 percent of which is used in an industrial or refueling facility located within one mile of the facility or is transported from the facility by rail or barge.

Â Â Â Â Â  (g) A standby generation facility, if the facility complies with all of the following:

Â Â Â Â Â  (A) The facility has received local land use approval under the applicable acknowledged comprehensive plan and land use regulations of the affected local government and the facility complies with all statewide planning goals and applicable rules of the Land Conservation and Development Commission;

Â Â Â Â Â  (B) The standby generators have been approved by the Department of Environmental Quality as having complied with all applicable air and water quality requirements. For an applicant that proposes to provide the physical facilities for the installation of standby generators, the requirement of this subparagraph may be met by agreeing to require such a term in the lease contract for the facility; and

Â Â Â Â Â  (C) The standby generators are electrically incapable of being interconnected to the transmission grid. For an applicant that proposes to provide the physical facilities for the installation of standby generators, the requirement of this subparagraph may be met by agreeing to require such a term in the lease contract for the facility.

Â Â Â Â Â  (3) The Energy Facility Siting Council may review and, if necessary, revise the fuel chargeable to power heat rate value set forth in subsection (2)(c)(B) of this section. In making its determination, the council shall ensure that the fuel chargeable to power heat rate value for facilities set forth in subsection (2)(c)(B) of this section remains significantly lower than the fuel chargeable to power heat rate value for the best available, commercially viable thermal power plant technology at the time of the revision.

Â Â Â Â Â  (4) Any person who proposes to construct or enlarge an energy facility and who claims an exemption under subsection (2)(a), (c), (f) or (g) of this section from the requirement to obtain a site certificate shall request the Energy Facility Siting Council to determine whether the proposed facility qualifies for the claimed exemption. The council shall make its determination within 60 days after the request for exemption is filed. An appeal from the councilÂs determination on a request for exemption shall be made under ORS 469.403, except that the scope of review by the Supreme Court shall be the same as a review by a circuit court under ORS 183.484. The record on review by the Supreme Court shall be the record established in the council proceeding on the exemption.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, a separate site certificate shall not be required for:

Â Â Â Â Â  (a) Transmission lines, storage facilities, pipelines or similar related or supporting facilities, if such related or supporting facilities are addressed in and are subject to a site certificate for another energy facility;

Â Â Â Â Â  (b) Expansion within the site or within the energy generation area of a facility for which a site certificate has been issued, if the existing site certificate has been amended to authorize expansion; or

Â Â Â Â Â  (c) Expansion, either within the site or outside the site, of an existing council certified surface facility related to an underground gas storage reservoir, if the existing site certificate is amended to authorize expansion.

Â Â Â Â Â  (6) If the substantial loss of the steam host causes a facility exempt under subsection (2)(c) of this section to substantially fail to meet the exemption requirements under subsection (2)(c) of this section, the electric generating facility shall cease to operate one year after the substantial loss of the steam host unless an application for a site certificate has been filed in accordance with the provisions of ORS 469.300 to 469.563.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂStandby generation facilityÂ means an electric power generating facility, including standby generators and the physical structures necessary to install and connect standby generators, that provides temporary electric power in the event of a power outage and that is electrically incapable of being interconnected with the transmission grid.

Â Â Â Â Â  (b) ÂTotal energy outputÂ means the sum of useful thermal energy output and useful electrical energy output.

Â Â Â Â Â  (c) ÂUseful thermal energyÂ means the verifiable thermal energy used in any viable industrial or commercial process, heating or cooling application.

Â Â Â Â Â  (8) Notwithstanding the definition of Âenergy facilityÂ in ORS 469.300 (11)(a)(J), an electric power generating plant with an average electric generating capacity of less than 35 megawatts produced from wind energy at a single energy facility or within a single energy generation area may elect to obtain a site certificate in the manner provided in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. An election to obtain a site certificate under this subsection shall be final upon submission of an application for a site certificate. [Formerly 453.325; 1977 c.86 Â§1; 1979 c.730 Â§8; 1982 s.s.1 c.6 Â§1; 1987 c.200 Â§5; 1991 c.480 Â§5; 1993 c.569 Â§4; 1995 c.505 Â§7; 1999 c.365 Â§6; 1999 c.385 Â§1; 2001 c.134 Â§Â§3,4; 2001 c.683 Â§Â§7,8; 2003 c.186 Â§Â§76,77; 2005 c.768 Â§Â§1,2]

Â Â Â Â Â  469.330 Notice of intent to file application for site certificate; public notice; standards, application requirements and study requirements; project order. (1) Each applicant for a site certificate shall submit to the Energy Facility Siting Council a notice of intent to file an application for a site certificate. The notice of intent must provide information about the proposed site and the characteristics of the facility sufficient for the preparation of the State Department of EnergyÂs project order.

Â Â Â Â Â  (2) The council shall cause public notice to be given upon receipt of a notice of intent by the council. The public notice shall provide a description of the proposed site and facility in sufficient detail to inform the public of the location and proposed use of the site.

Â Â Â Â Â  (3) Following review of the notice of intent and any public comments received in response to the notice of intent, the department may hold a preapplication conference with state agencies and local governments that have regulatory or advisory responsibility with respect to the facility. After the preapplication conference, the department shall issue a project order establishing the statutes, administrative rules, council standards, local ordinances, application requirements and study requirements for the site certificate application. A project order is not a final order.

Â Â Â Â Â  (4) A project order issued under subsection (3) of this section may be amended at any time by either the department or the council. [Formerly 453.335; 1977 c.794 Â§9; 1989 c.88 Â§1; 1993 c.569 Â§5; 1995 c.505 Â§8]

Â Â Â Â Â  469.340 [1975 c.552 Â§37; 1975 c.606 Â§26a; repealed by 1981 c.629 Â§3]

Â Â Â Â Â  469.350 Application for site certificate; comment and recommendation. (1) Applications for site certificates shall be made to the Energy Facility Siting Council in a form prescribed by the council and accompanied by the fee required by ORS 469.421.

Â Â Â Â Â  (2) Copies of the notice of intent and of the application shall be sent for comment and recommendation within specified deadlines established by the council to the Department of Environmental Quality, the Water Resources Commission, the State Fish and Wildlife Commission, the Water Resources Director, the State Geologist, the State Forestry Department, the Public Utility Commission of Oregon, the State Department of Agriculture, the Department of Land Conservation and Development, any other state agency that has regulatory or advisory responsibility with respect to the facility and any city or county affected by the application.

Â Â Â Â Â  (3) Any state agency, city or county that is requested by the council to comment and make recommendations under this section shall respond to the council by the specified deadline. If a state agency, city or county determines that it cannot respond to the council by the specified deadline because the state agency, city or county lacks sufficient resources to review and comment on the application, the state agency, city or county shall contract with another entity to assist in preparing a response. A state agency, city or county that enters into a contract to assist in preparing a response may request funding to pay for that contract from the council pursuant to ORS 469.360.

Â Â Â Â Â  (4) The State Department of Energy shall notify the applicant whether the application is complete. When the department determines an application is complete, the department shall notify the applicant and provide notice to the public. [Formerly 453.345; 1977 c.794 Â§10; 1989 c.88 Â§2; 1993 c.569 Â§6; 1995 c.505 Â§9; 2001 c.683 Â§10]

Â Â Â Â Â  469.360 Evaluation of site applications; costs; payment. (1) The Energy Facility Siting Council shall evaluate each site certificate application. As part of its evaluation, the council may commission an independent study by an independent contractor, state agency, local government or any other person, of any aspect of the proposed facility within its statutory authority to review. The council may compensate a state agency or local government for expenses related to:

Â Â Â Â Â  (a) Review of the notice of intent, the application or a request for an expedited review;

Â Â Â Â Â  (b) The state agencyÂs or local governmentÂs participation in a council proceeding; and

Â Â Â Â Â  (c) The performance of specific studies necessary to complete the councilÂs statutory evaluation of the application.

Â Â Â Â Â  (2) The council may enter into a contract under subsection (1) of this section only after the council makes a determination that the council is unable to fully evaluate the application without assistance and identifies specific issues to be addressed and only pursuant to a written contract or agreement with the independent contractor, state agency, local government or other person. The council shall compensate the independent contractor, state agency, local government or other person only to the extent the costs are directly related to issues identified by the council.

Â Â Â Â Â  (3) The council shall provide funding to state agencies, cities or counties required to contract with another entity to complete comments and recommendations pursuant to ORS 469.350.

Â Â Â Â Â  (4) In addition to compensating state agencies and local governments pursuant to subsection (1) of this section, the council may provide funding to the Department of Environmental Quality for the department to conduct modeling and provide technical assistance to expedite preparation, submission and review of applications for permits under ORS 468A.040 required for energy facilities. [Formerly 453.355; 1987 c.450 Â§1; 1989 c.88 Â§3; 1993 c.569 Â§7; 1995 c.505 Â§10; 2001 c.683 Â§11]

Â Â Â Â Â  469.370 Draft proposed order for hearing; issues raised; final order; expedited processing. (1) Based on its review of the application and the comments and recommendations on the application from state agencies and local governments, the State Department of Energy shall prepare and issue a draft proposed order on the application.

Â Â Â Â Â  (2) Following issuance of the draft proposed order, the Energy Facility Siting Council shall hold one or more public hearings on the application for a site certificate in the affected area and elsewhere, as the council considers necessary. Notice of the hearing shall be mailed at least 20 days before the hearing. The notice shall, at a minimum:

Â Â Â Â Â  (a) Comply with the requirements of ORS 197.763 (2), with respect to the persons notified;

Â Â Â Â Â  (b) Include a description of the facility and the facilityÂs general location;

Â Â Â Â Â  (c) Include the name of an agency representative to contact and the telephone number where additional information may be obtained;

Â Â Â Â Â  (d) State that copies of the application and draft proposed order are available for inspection at no cost and will be provided at a reasonable cost; and

Â Â Â Â Â  (e) State that failure to raise an issue in person or in writing prior to the close of the record of the public hearing with sufficient specificity to afford the decision maker an opportunity to respond to the issue precludes consideration of the issue in a contested case.

Â Â Â Â Â  (3) Any issue that may be the basis for a contested case shall be raised not later than the close of the record at or following the final public hearing prior to issuance of the departmentÂs proposed order. Such issues shall be raised with sufficient specificity to afford the council, the department and the applicant an adequate opportunity to respond to each issue. A statement of this requirement shall be made at the commencement of any public hearing on the application.

Â Â Â Â Â  (4) After reviewing the application, the draft proposed order and any testimony given at the public hearing and after consulting with other agencies, the department shall issue a proposed order recommending approval or rejection of the application. The department shall issue public notice of the proposed order, that shall include notice of a contested case hearing specifying a deadline for requests to participate as a party or limited party and a date for the prehearing conference.

Â Â Â Â Â  (5) Following receipt of the proposed order from the department, the council shall conduct a contested case hearing on the application for a site certificate in accordance with the applicable provisions of ORS chapter 183 and any procedures adopted by the council. The applicant shall be a party to the contested case. The council may permit any other person to become a party to the contested case in support of or in opposition to the application only if the person appeared in person or in writing at the public hearing on the site certificate application. Issues that may be the basis for a contested case shall be limited to those raised on the record of the public hearing under subsection (3) of this section, unless:

Â Â Â Â Â  (a) The department failed to follow the requirements of subsection (2) or (3) of this section; or

Â Â Â Â Â  (b) The action recommended in the proposed order, including any recommended conditions of the approval, differs materially from that described in the draft proposed order, in which case only new issues related to such differences may be raised.

Â Â Â Â Â  (6) If no person requests party status to challenge the departmentÂs proposed order, the proposed order shall be forwarded to the council and the contested case hearing shall be concluded.

Â Â Â Â Â  (7) At the conclusion of the contested case, the council shall issue a final order, either approving or rejecting the application based upon the standards adopted under ORS 469.501 and any additional statutes, rules or local ordinances determined to be applicable to the facility by the project order, as amended. The council shall make its decision by the affirmative vote of at least four members approving or rejecting any application for a site certificate. The council may amend or reject the proposed order, so long as the council provides public notice of its hearing to adopt a final order, and provides an opportunity for the applicant and any party to the contested case to comment on material changes to the proposed order, including material changes to conditions of approval resulting from the councilÂs review. The councilÂs order shall be considered a final order for purposes of appeal.

Â Â Â Â Â  (8) Rejection or approval of an application, together with any conditions that may be attached to the certificate, shall be subject to judicial review as provided in ORS 469.403.

Â Â Â Â Â  (9) The council shall either approve or reject an application for a site certificate:

Â Â Â Â Â  (a) Within 24 months after filing an application for a nuclear installation, or for a thermal power plant, other than that described in paragraph (b) of this subsection, with a nameplate rating of more than 200,000 kilowatts;

Â Â Â Â Â  (b) Within nine months after filing of an application for a site certificate for a combustion turbine power plant, a geothermal-fueled power plant or an underground storage facility for natural gas;

Â Â Â Â Â  (c) Within six months after filing an application for a site certificate for an energy facility, if the application is:

Â Â Â Â Â  (A) To expand an existing industrial facility to include an energy facility;

Â Â Â Â Â  (B) To expand an existing energy facility to achieve a nominal electric generating capacity of between 25 and 50 megawatts; or

Â Â Â Â Â  (C) To add injection or withdrawal capacity to an existing underground gas storage facility; or

Â Â Â Â Â  (d) Within 12 months after filing an application for a site certificate for any other energy facility.

Â Â Â Â Â  (10) At the request of the applicant, the council shall allow expedited processing of an application for a site certificate for an energy facility with an average electric generating capacity of less than 100 megawatts. No notice of intent shall be required. Following approval of a request for expedited review, the department shall issue a project order, which may be amended at any time. The council shall either approve or reject an application for a site certificate within six months after filing the site certificate application if there are no intervenors in the contested case conducted under subsection (5) of this section. If there are intervenors in the contested case, the council shall either approve or reject an application within nine months after filing the site certificate application. For purposes of this subsection, the generating capacity of a thermal power plant is the nameplate rating of the electrical generator proposed to be installed in the plant.

Â Â Â Â Â  (11) Failure of the council to comply with the deadlines set forth in subsection (9) or (10) of this section shall not result in the automatic issuance or denial of a site certificate.

Â Â Â Â Â  (12) The council shall specify in the site certificate a date by which construction of the facility must begin.

Â Â Â Â Â  (13) For a facility that is subject to and has been or will be reviewed by a federal agency under the National Environmental Policy Act, 42 U.S.C. Section 4321, et seq., the council shall conduct its site certificate review, to the maximum extent feasible, in a manner that is consistent with and does not duplicate the federal agency review. Such coordination shall include, but need not be limited to:

Â Â Â Â Â  (a) Elimination of duplicative application, study and reporting requirements;

Â Â Â Â Â  (b) Council use of information generated and documents prepared for the federal agency review;

Â Â Â Â Â  (c) Development with the federal agency and reliance on a joint record to address applicable council standards;

Â Â Â Â Â  (d) Whenever feasible, joint hearings and issuance of a site certificate decision in a time frame consistent with the federal agency review; and

Â Â Â Â Â  (e) To the extent consistent with applicable state standards, establishment of conditions in any site certificate that are consistent with the conditions established by the federal agency. [Formerly 453.365; 1977 c.296 Â§14; 1977 c.794 Â§11; 1977 c.895 Â§1; 1985 c.569 Â§17; 1993 c.544 Â§4; 1993 c.569 Â§8; 1995 c.79 Â§288; 1995 c.505 Â§11; 1997 c.428 Â§2; 2001 c.134 Â§6]

Â Â Â Â Â  469.371 [1985 c.569 Â§5; 1991 c.480 Â§6; repealed by 1993 c.544 Â§9]

Â Â Â Â Â  469.372 [1985 c.569 Â§14; 1985 c.673 Â§196; repealed by 1993 c.544 Â§9]

Â Â Â Â Â  469.373 Expedited processing for certain natural gas energy facilities. (1) Notwithstanding the expedited review process established pursuant to ORS 469.370, an applicant may apply under the provisions of this section for expedited review of an application for a site certificate for an energy facility if the energy facility:

Â Â Â Â Â  (a) Is a combustion turbine energy facility fueled by natural gas or is a reciprocating engine fueled by natural gas, including an energy facility that uses petroleum distillate fuels for backup power generation;

Â Â Â Â Â  (b) Is a permitted or conditional use allowed under an applicable local acknowledged comprehensive plan, land use regulation or federal land use plan, and is located:

Â Â Â Â Â  (A) At or adjacent to an existing energy facility; or

Â Â Â Â Â  (B)(i) At, adjacent to or in close proximity to an existing industrial use; and

Â Â Â Â Â  (ii) In an area currently zoned or designated for industrial use;

Â Â Â Â Â  (c)(A) Requires no more than three miles of associated transmission lines or three miles of new natural gas pipelines outside of existing rights of way for transmission lines or natural gas pipelines; or

Â Â Â Â Â  (B) Imposes, in the determination of the Energy Facility Siting Council, no significant impact in the locating of associated transmission lines or new natural gas pipelines outside of existing rights of way;

Â Â Â Â Â  (d) Requires no new water right or water right transfer;

Â Â Â Â Â  (e) Provides funds to a qualified organization in an amount determined by the council to be sufficient to produce any required reduction in carbon dioxide emissions as specified in ORS 469.503 (2)(c)(C) and in rules adopted under ORS 469.503 for the total carbon dioxide emissions produced by the energy facility for the life of the energy facility; and

Â Â Â Â Â  (f)(A) Discharges process wastewater to a wastewater treatment facility that has an existing National Pollutant Discharge Elimination System permit, can obtain an industrial pretreatment permit, if needed, within the expedited review process time frame and has written confirmation from the wastewater facility permit holder that the additional wastewater load will be accommodated by the facility without resulting in a significant thermal increase in the facility effluent or without requiring any changes to the wastewater facility National Pollutant Discharge Elimination System permit;

Â Â Â Â Â  (B) Plans to discharge process wastewater to a wastewater treatment facility owned by a municipal corporation that will accommodate the wastewater from the energy facility and supplies evidence from the municipal corporation that:

Â Â Â Â Â  (i) The municipal corporation has included, or intends to include, the process wastewater load from the energy facility in an application for a National Pollutant Discharge Elimination System permit; and

Â Â Â Â Â  (ii) All conditions required of the energy facility to allow the discharge of process wastewater from the energy facility will be satisfied; or

Â Â Â Â Â  (C) Obtains a National Pollutant Discharge Elimination System or water pollution control facility permit for process wastewater disposal, supplies evidence to support a finding that the discharge can likely be permitted within the expedited review process time frame and that the discharge will not require:

Â Â Â Â Â  (i) A new National Pollutant Discharge Elimination System permit, except for a storm water general permit for construction activities; or

Â Â Â Â Â  (ii) A change in any effluent limit or discharge location under an existing National Pollutant Discharge Elimination System or water pollution control facility permit.

Â Â Â Â Â  (2) An applicant seeking expedited review under this section shall submit documentation to the State Department of Energy, prior to the submission of an application for a site certificate, that demonstrates that the energy facility meets the qualifications set forth in subsection (1) of this section. The department shall determine, within 14 days of receipt of the documentation, on a preliminary, nonbinding basis, whether the energy facility qualifies for expedited review.

Â Â Â Â Â  (3) If the department determines that the energy facility preliminarily qualifies for expedited review, the applicant may submit an application for expedited review. Within 30 days after the date that the application for expedited review is submitted, the department shall determine whether the application is complete. If the department determines that the application is complete, the application shall be deemed filed on the date that the department sends the applicant notice of its determination. If the department determines that the application is not complete, the department shall notify the applicant of the deficiencies in the application and shall deem the application filed on the date that the department determines that the application is complete. The department or the council may request additional information from the applicant at any time.

Â Â Â Â Â  (4) The State Department of Energy shall send a copy of a filed application to the Department of Environmental Quality, the Water Resources Department, the State Department of Fish and Wildlife, the State Department of Geology and Mineral Industries, the State Department of Agriculture, the Department of Land Conservation and Development, the Public Utility Commission and any other state agency, city, county or political subdivision of the state that has regulatory or advisory responsibility with respect to the proposed energy facility. The State Department of Energy shall send with the copy of the filed application a notice specifying that:

Â Â Â Â Â  (a) In the event the council issues a site certificate for the energy facility, the site certificate will bind the state and all counties, cities and political subdivisions in the state as to the approval of the site, the construction of the energy facility and the operation of the energy facility, and that after the issuance of a site certificate, all permits, licenses and certificates addressed in the site certificate must be issued as required by ORS 469.401 (3); and

Â Â Â Â Â  (b) The comments and recommendations of state agencies, counties, cities and political subdivisions concerning whether the proposed energy facility complies with any statute, rule or local ordinance that the state agency, county, city or political subdivision would normally administer in determining whether a permit, license or certificate required for the construction or operation of the energy facility should be approved will be considered only if the comments and recommendations are received by the department within a reasonable time after the date the application and notice of the application are sent by the department.

Â Â Â Â Â  (5) Within 90 days after the date that the application was filed, the department shall issue a draft proposed order setting forth:

Â Â Â Â Â  (a) A description of the proposed energy facility;

Â Â Â Â Â  (b) A list of the permits, licenses and certificates that are addressed in the application and that are required for the construction or operation of the proposed energy facility;

Â Â Â Â Â  (c) A list of the statutes, rules and local ordinances that are the standards and criteria for approval of any permit, license or certificate addressed in the application and that are required for the construction or operation of the proposed energy facility; and

Â Â Â Â Â  (d) Proposed findings specifying how the proposed energy facility complies with the applicable standards and criteria for approval of a site certificate.

Â Â Â Â Â  (6) The council shall review the application for site certification in the manner set forth in subsections (7) to (10) of this section and shall issue a site certificate for the facility if the council determines that the facility, with any required conditions to the site certificate, will comply with:

Â Â Â Â Â  (a) The requirements for expedited review as specified in this section;

Â Â Â Â Â  (b) The standards adopted by the council pursuant to ORS 469.501 (1)(a), (c) to (e), (g), (h) and (L) to (o);

Â Â Â Â Â  (c) The requirements of ORS 469.503 (3); and

Â Â Â Â Â  (d) The requirements of ORS 469.504 (1)(b).

Â Â Â Â Â  (7) Following submission of an application for a site certificate, the council shall hold a public informational meeting on the application. Following the issuance of the proposed order, the council shall hold at least one public hearing on the application. The public hearing shall be held in the area affected by the energy facility. The council shall mail notice of the hearing at least 20 days prior to the hearing. The notice shall comply with the notice requirements of ORS 197.763 (2) and shall include, but need not be limited to, the following:

Â Â Â Â Â  (a) A description of the energy facility and the general location of the energy facility;

Â Â Â Â Â  (b) The name of a department representative to contact and the telephone number at which people may obtain additional information;

Â Â Â Â Â  (c) A statement that copies of the application and proposed order are available for inspection at no cost and will be provided at reasonable cost; and

Â Â Â Â Â  (d) A statement that the record for public comment on the application will close at the conclusion of the hearing and that failure to raise an issue in person or in writing prior to the close of the record, with sufficient specificity to afford the decision maker an opportunity to respond to the issue, will preclude consideration of the issue, by the council or by a court on judicial review of the councilÂs decision.

Â Â Â Â Â  (8) Prior to the conclusion of the hearing, the applicant may request an opportunity to present additional written evidence, arguments or testimony regarding the application. In the alternative, prior to the conclusion of the hearing, the applicant may request a contested case hearing on the application. If the applicant requests an opportunity to present written evidence, arguments or testimony, the council shall leave the record open for that purpose only for a period not to exceed 14 days after the date of the hearing. Following the close of the record, the department shall prepare a draft final order for the council. If the applicant requests a contested case hearing, the council may grant the request if the applicant has shown good cause for a contested case hearing. If a request for a contested case hearing is granted, subsections (9) to (11) of this section do not apply, and the application shall be considered under the same contested case procedures used for a nonexpedited application for a site certificate.

Â Â Â Â Â  (9) The council shall make its decision based on the record and the draft final order prepared by the department. The council shall, within six months of the date that the application is deemed filed:

Â Â Â Â Â  (a) Grant the application;

Â Â Â Â Â  (b) Grant the application with conditions;

Â Â Â Â Â  (c) Deny the application; or

Â Â Â Â Â  (d) Return the application to the site certification process required by ORS 469.320.

Â Â Â Â Â  (10) If the application is granted, the council shall issue a site certificate pursuant to ORS 469.401 and 469.402. Notwithstanding subsection (6) of this section, the council may impose conditions based on standards adopted under ORS 469.501 (1)(b), (f) and (i) to (k), but may not deny an application based on those standards.

Â Â Â Â Â  (11) Judicial review of the approval or rejection of a site certificate by the council under this section shall be as provided in ORS 469.403. [2001 c.683 Â§15]

Â Â Â Â Â  Note: 469.373 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.374 [1985 c.569 Â§15; repealed by 1993 c.544 Â§9]

Â Â Â Â Â  469.375 Required findings for radioactive waste disposal facility certificate. The Energy Facility Siting Council shall not issue a site certificate for a waste disposal facility for uranium mine overburden or uranium mill tailings, mill wastes or mill by-product or for radioactive waste or radioactively contaminated containers or receptacles used in the transportation, storage, use or application of radioactive material, unless, accompanying its decision it finds:

Â Â Â Â Â  (1) The site is:

Â Â Â Â Â  (a) Suitable for disposal of such wastes, and the amount of the wastes, intended for disposal at the site;

Â Â Â Â Â  (b) Not located in or adjacent to:

Â Â Â Â Â  (A) An area determined to be potentially subject to river or creek erosion within the lifetime of the facility;

Â Â Â Â Â  (B) Within the 500-year floodplain of a river, taking into consideration the area determined to be potentially subject to river or creek erosion within the lifetime of the facility;

Â Â Â Â Â  (C) An active fault or an active fault zone;

Â Â Â Â Â  (D) An area of ancient, recent or active mass movement including land sliding, flow or creep;

Â Â Â Â Â  (E) An area subject to ocean erosion; or

Â Â Â Â Â  (F) An area having experienced volcanic activity within the last two million years.

Â Â Â Â Â  (2) There is no available disposal technology and no available alternative site for disposal of such wastes that would better protect the health, safety and welfare of the public and the environment;

Â Â Â Â Â  (3) The disposal of such wastes and the amount of the wastes, at the site will be compatible with the regulatory programs of federal government for disposal of such wastes;

Â Â Â Â Â  (4) The disposal of such wastes, and the amount of the wastes, at the site will be coordinated with the regulatory programs of adjacent states for disposal of such wastes;

Â Â Â Â Â  (5) That following closure of the site, there will be no release of radioactive materials or radiation from the waste;

Â Â Â Â Â  (6) That suitable deed restrictions have been placed on the site recognizing the hazard of the material; and

Â Â Â Â Â  (7) That, where federal funding for remedial actions is not available, a surety bond in the name of the state has been provided in an amount determined by the State Department of Energy to be sufficient to cover any costs of closing the site and monitoring it or providing for its security after closure and to secure performance of any site certificate conditions. The bond may be withdrawn when the council finds that:

Â Â Â Â Â  (a) The radioactive waste has been disposed of at a waste disposal facility for which a site certificate has been issued; and

Â Â Â Â Â  (b) A fee has been paid to the State of Oregon sufficient for monitoring the site after closure.

Â Â Â Â Â  (8) If any section, portion, clause or phrase of this section is for any reason held to be invalid or unconstitutional the remaining sections, portions, clauses and phrases shall not be affected but shall remain in full force or effect, and to this end the provisions of this section are severable. [Formerly 459.625; 1979 c.283 Â§3; 1981 c.587 Â§3; 1985 c.4]

Â Â Â Â Â  469.378 Land use compatibility statement for energy facility. Notwithstanding ORS 197.180, when a state agency action or recommendation concerning an energy facility requires a land use compatibility statement prior to the action being completed, the state agency shall satisfy any applicable requirement of ORS 197.180 by conditioning the agency action or recommendation on a determination by either the Energy Facility Siting Council or the applicable city or county that the energy facility as affected by the state agency action satisfies, or will continue to satisfy, the applicable requirements of ORS 197.180. [2001 c.683 Â§17]

Â Â Â Â Â  Note: 469.378 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.380 [Formerly 453.375; 1977 c.794 Â§12; 1977 c.895 Â§2; 1993 c.569 Â§9; repealed by 1995 c.505 Â§32]

Â Â Â Â Â  469.390 [Formerly 453.385; repealed by 1993 c.569 Â§31]

Â Â Â Â Â  469.400 [Formerly 453.395; 1977 c.794 Â§13; 1977 c.895 Â§3; repealed by 1993 c.569 Â§10 (469.401 and 469.403 enacted in lieu of 469.400)]

Â Â Â Â Â  469.401 Energy facility site certificate; conditions; effect of issuance on state and local government agencies. (1) Upon approval, the site certificate or any amended site certificate with any conditions prescribed by the Energy Facility Siting Council shall be executed by the chairperson of the council and by the applicant. The certificate or amended certificate shall authorize the applicant to construct, operate and retire the facility subject to the conditions set forth in the site certificate or amended site certificate. The duration of the site certificate or amended site certificate shall be the life of the facility.

Â Â Â Â Â  (2) The site certificate or amended site certificate shall contain conditions for the protection of the public health and safety, for the time for completion of construction, and to ensure compliance with the standards, statutes and rules described in ORS 469.501 and 469.503. The site certificate or amended site certificate shall require both parties to abide by local ordinances and state law and the rules of the council in effect on the date the site certificate or amended site certificate is executed, except that upon a clear showing of a significant threat to the public health, safety or the environment that requires application of later-adopted laws or rules, the council may require compliance with such later-adopted laws or rules. For a permit addressed in the site certificate or amended site certificate, the site certificate or amended site certificate shall provide for facility compliance with applicable state and federal laws adopted in the future to the extent that such compliance is required under the respective state agency statutes and rules.

Â Â Â Â Â  (3) Subject to the conditions set forth in the site certificate or amended site certificate, any certificate or amended certificate signed by the chairperson of the council shall bind the state and all counties and cities and political subdivisions in this state as to the approval of the site and the construction and operation of the facility. After issuance of the site certificate or amended site certificate, any affected state agency, county, city and political subdivision shall, upon submission by the applicant of the proper applications and payment of the proper fees, but without hearings or other proceedings, promptly issue the permits, licenses and certificates addressed in the site certificate or amended site certificate, subject only to conditions set forth in the site certificate or amended site certificate. After the site certificate or amended site certificate is issued, the only issue to be decided in an administrative or judicial review of a state agency or local government permit for which compliance with governing law was considered and determined in the site certificate or amended site certificate proceeding shall be whether the permit is consistent with the terms of the site certificate or amended site certificate. Each state or local government agency that issues a permit, license or certificate shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (4) Nothing in ORS chapter 469 shall be construed to preempt the jurisdiction of any state agency or local government over matters that are not included in and governed by the site certificate or amended site certificate. Such matters include but are not limited to employee health and safety, building code compliance, wage and hour or other labor regulations, local government fees and charges or other design or operational issues that do not relate to siting the facility. [1993 c.569 Â§11 (469.401 and 469.403 enacted in lieu of 469.400); 1995 c.505 Â§12; 1999 c.385 Â§2]

Â Â Â Â Â  469.402 Delegation of review of future action required by site certificate. If the Energy Facility Siting Council elects to impose conditions on a site certificate or an amended site certificate, that require subsequent review and approval of a future action, the council may delegate the future review and approval to the State Department of Energy if, in the councilÂs discretion, the delegation is warranted under the circumstances of the case. [1995 c.505 Â§27; 1999 c.385 Â§3]

Â Â Â Â Â  Note: 469.402 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.403 Rehearing on approval or rejection of application for site certificate or amendment; appeal; judicial review vested in Supreme Court; stay of order. (1) Any party to a contested case proceeding may apply for rehearing within 30 days from the date the approval or rejection is served. The date of service shall be the date on which the Energy Facility Siting Council delivered or mailed its approval or rejection in accordance with ORS 183.470. The application for rehearing shall set forth specifically the ground upon which the application is based. No objection to the councilÂs approval or rejection of an application for a site certificate or a site certificate amendment shall be considered on rehearing without good cause shown unless the basis for the objection is urged with reasonable specificity before the council in the site certificate or amended site certificate process. Upon such application, the council shall have the power to grant or deny rehearing or to abrogate or modify its order without further hearing. Unless the council acts upon the application for rehearing within 30 days after the application is filed, the application shall be considered denied. The filing of an application for rehearing shall not, unless specifically ordered by the council, operate as a stay of the site certificate or amended site certificate for the facility.

Â Â Â Â Â  (2) Any party to a contested case proceeding on a site certificate or amended site certificate application may appeal the councilÂs approval or rejection of the site certificate or amended site certificate application. Issues on appeal shall be limited to those raised by the parties to the contested case proceeding before the council.

Â Â Â Â Â  (3) Jurisdiction for judicial review of the councilÂs approval or rejection of an application for a site certificate or amended site certificate is conferred upon the Supreme Court. Proceedings for review shall be instituted by filing a petition in the Supreme Court. The petition shall be filed within 60 days after the date of service of the councilÂs final order or within 30 days after the date the petition for rehearing is denied or deemed denied. Date of service shall be the date on which the council delivered or mailed its order in accordance with ORS 183.470.

Â Â Â Â Â  (4) The filing of a petition for judicial review may not stay the order, except that a party to the contested case may apply to the Supreme Court for a stay upon a showing that there is a colorable claim of error and that:

Â Â Â Â Â  (a) The petitioner will suffer irreparable injury; or

Â Â Â Â Â  (b) Construction of the energy facility will result in irreparable harm to resources protected by applicable council standards or applicable agency or local government standards.

Â Â Â Â Â  (5) If the Supreme Court grants a stay pursuant to subsection (4) of this section, the court:

Â Â Â Â Â  (a) Shall require the petitioner requesting the stay to give an undertaking in the amount of $5,000.

Â Â Â Â Â  (b) May grant a stay in whole or in part.

Â Â Â Â Â  (c) May impose other reasonable conditions on the stay.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 469.320 and this section, the review by the Supreme Court shall be the same as the review by the Court of Appeals described in ORS 183.482. The Supreme Court shall give priority on its docket to such a petition for review and shall render a decision within six months of the filing of the petition for review.

Â Â Â Â Â  (7) The following periods of delay shall be excluded from the six-month period within which the court must render a decision under subsection (6) of this section:

Â Â Â Â Â  (a) Any period of delay resulting from a motion properly before the court; or

Â Â Â Â Â  (b) Any reasonable period of delay resulting from a continuance granted by the court on the courtÂs own motion or at the request of one of the parties, if the court granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in having a decision within six months.

Â Â Â Â Â  (8) No period of delay resulting from a continuance granted by the Supreme Court under subsection (7)(b) of this section shall be excluded from the six-month period unless the court sets forth, in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in having a decision within six months. The factors the court shall consider in determining whether to grant a continuance under subsection (7)(b) of this section are:

Â Â Â Â Â  (a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

Â Â Â Â Â  (b) Whether the case is so unusual or so complex, due to the number of parties involved or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the six-month period.

Â Â Â Â Â  (9) No continuance under subsection (7)(b) of this section shall be granted because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party. [1993 c.569 Â§12 (469.401 and 469.403 enacted in lieu of 469.400); 1995 c.505 Â§13; 1999 c.385 Â§4; 2001 c.683 Â§12]

Â Â Â Â Â  469.405 Amendment of site certificate; judicial review; exemption. (1) A site certificate may be amended with the approval of the Energy Facility Siting Council. The council may establish by rule the type of amendment that must be considered in a contested case proceeding. Judicial review of an amendment to a site certificate shall be as provided in ORS 469.403.

Â Â Â Â Â  (2) Notwithstanding ORS 34.020 or 197.825, or any other provision of law, the land use approval by an affected local government of a proposed amendment to a facility and the recommendation of the special advisory group of applicable substantive criteria shall be subject to judicial review only as provided in ORS 469.403. If the applicant elects to show compliance with the statewide planning goals by demonstrating that the facility has received local land use approval, the provisions of this section shall apply only to proposed projects for which the land use approval by the local government occurs after the date an application for amendment is submitted to the State Department of Energy.

Â Â Â Â Â  (3) An amendment to a site certificate is not required for a pipeline less than 16 inches in diameter and less than five miles in length that is proposed to be constructed to test or maintain an underground gas storage reservoir. If the proposed pipeline will connect to a council certified surface facility related to an underground gas storage reservoir or to a council certified gas pipeline, whether the proposed pipeline is to be located inside or outside the site of a council certified facility, the certificate holder must obtain, prior to construction, the approval of the department for the construction, operation and retirement of the proposed pipeline. The department shall approve such a proposed pipeline if the pipeline meets applicable council substantive standards. Notwithstanding ORS 469.503 (3), the department may not review the proposed pipeline for compliance with other state standards. Notwithstanding ORS 469.503 (4), or any council rule addressing compliance with land use standards, the department shall not review such a proposed pipeline for compliance with land use requirements. Notwithstanding ORS 469.401 (3), the approval by the department of such pipeline shall not bind any state or local agency. The council may adopt appropriate procedural rules for the department review. The department shall issue an order approving or rejecting the proposed pipeline. Judicial review of a department order under this section shall be as provided in ORS 469.403. [1995 c.505 Â§2; 1999 c.385 Â§5]

Â Â Â Â Â  Note: 469.405 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.407 Amendment of application to increase capacity of facility. (1) A recipient may by amendment of its application for a site certificate or by amendment of its site certificate increase the capacity of the facility if the Energy Facility Siting Council finds that:

Â Â Â Â Â  (a) The facility will satisfy the conditions of the 500-megawatt exemption, unless modified by the council;

Â Â Â Â Â  (b) The enlarged facility does not exceed 500 megawatts and meets the applicable carbon dioxide standard provided for in ORS 469.503 (2) for any increase in capacity beyond the capacity of the 500-megawatt exemption; and

Â Â Â Â Â  (c) The enlarged facility meets all other applicable council standards.

Â Â Â Â Â  (2) A recipient is deemed to meet any applicable need standard and carbon dioxide emissions standard for the nominal generating capacity of the 500-megawatt exemption provided that the recipient satisfies the conditions of the 500-megawatt exemption, unless the council modifies the conditions.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂRecipientÂ means any base load gas plant, as defined in ORS 469.503, determined by the council to have the lowest net monetized air emissions among the applicants participating in a contested case proceeding.

Â Â Â Â Â  (b) Â500-megawatt exemptionÂ means the council order in which a recipient was determined to have the lowest net monetized air emissions. [1997 c.428 Â§8]

Â Â Â Â Â  Note: 469.407 and 469.409 were added to and made a part of 469.300 to 469.563 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.409 Amendment of site certificate to demonstrate compliance with carbon dioxide emissions standard; binding arbitration to resolve disputes. Any site certificate holder that is required by its site certificate or by law to demonstrate need for the facility shall instead demonstrate compliance with the carbon dioxide emissions standard applicable to the type of facility subject to the site certificate before beginning construction. Such a demonstration shall be made as an amendment to the site certificate. Notwithstanding ORS 469.405 or any council rule, if the site certificate holder proceeds pursuant to ORS 469.503 (2)(c)(A) or (C), or both, the Energy Facility Siting Council shall not conduct a contested case hearing on such amendment and the councilÂs order shall not be subject to judicial review. Any dispute about the site certificate holderÂs demonstration of compliance with the applicable carbon dioxide emissions standard shall be settled through binding arbitration. [1997 c.428 Â§7]

Â Â Â Â Â  Note: See note under 469.407.

Â Â Â Â Â  469.410 Energy facility site certificate applications filed or under construction prior to July 2, 1975; conditions of site certificate; monitoring programs. (1) Any applicant for a site certificate for an energy facility shall be deemed to have met all the requirements of ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 757.710 and 757.720 relating to eligibility for a site certificate and a site certificate shall be issued by the Energy Facility Siting Council for:

Â Â Â Â Â  (a) Any transmission lines for which application has been filed with the federal government and the Public Utility Commission of Oregon prior to July 2, 1975; and

Â Â Â Â Â  (b) Any energy facility under construction on July 2, 1975.

Â Â Â Â Â  (2) Each applicant for a site certificate under this section shall pay the fees required by ORS 469.421 (2) to (9), if applicable, and shall execute a site certificate in which the applicant agrees:

Â Â Â Â Â  (a) To abide by the conditions of all licenses, permits and certificates required by the State of Oregon or any subdivision in the state to operate the energy facility and issued prior to July 2, 1975; and

Â Â Â Â Â  (b) On and after July 2, 1975, to abide by the rules of the Director of the State Department of Energy adopted pursuant to ORS 469.040 (1)(d) and rules of the council adopted pursuant to ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930.

Â Â Â Â Â  (3) The council has continuing authority over the site for which the site certificate is issued and may inspect, or direct the State Department of Energy to inspect, or request another state agency or local government to inspect, the site at any time in order to ensure that the facility is being operated consistently with the terms and conditions of the site certificate and any applicable health or safety standards.

Â Â Â Â Â  (4) The council shall establish programs for monitoring the environmental and ecological effects of the operation and the decommissioning of energy facilities subject to site certificates issued prior to July 2, 1975, to ensure continued compliance with the terms and conditions of the site certificate and any applicable health or safety standards.

Â Â Â Â Â  (5) Site certificates executed by the Governor under ORS 469.400 (1991 Edition) prior to July 2, 1975, shall bind successor agencies created hereunder in accordance with the terms of such site certificates. Any holder of a site certificate issued prior to July 2, 1975, shall abide by the rules of the director adopted pursuant to ORS 469.040 (1)(d) and rules of the council adopted pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. [1975 c.606 Â§24; 1983 c.740 Â§184; 1989 c.88 Â§5; 1993 c.569 Â§13; 1995 c.505 Â§15]

Â Â Â Â Â  469.420 [Formerly 453.405; 1977 c.813 Â§1; 1979 c.234 Â§1; 1981 c.792 Â§3; repealed by 1981 c.792 Â§4 (469.421 enacted in lieu of 469.420)]

Â Â Â Â Â  469.421 Fees; exemptions; assessment of certain utilities and suppliers; penalty. (1) Subject to the provisions of ORS 469.441, any person submitting a notice of intent, a request for exemption under ORS 469.320, a request for an expedited review under ORS 469.370, a request for an expedited review under ORS 469.373, a request for the State Department of Energy to approve a pipeline under ORS 469.405 (3), an application for a site certificate or a request to amend a site certificate shall pay all expenses incurred by the Energy Facility Siting Council, the State Department of Energy and the Oregon Department of Administrative Services related to the review and decision of the council. These expenses may include legal expenses, expenses incurred in processing and evaluating the application, issuing a final order or site certificate, commissioning an independent study by a contractor, state agency or local government under ORS 469.360, and changes to the rules of the council that are specifically required and related to the particular site certificate.

Â Â Â Â Â  (2) Every person submitting a notice of intent to file for a site certificate, a request for exemption or a request for expedited review shall submit the fee required under the fee schedule established under ORS 469.441 to the State Department of Energy when the notice or request is submitted to the council. To the extent possible, the full cost of the evaluation shall be paid from the fee paid under this subsection. However, if costs of the evaluation exceed the fee, the person submitting the notice or request shall pay any excess costs shown in an itemized statement prepared by the council. In no event shall the council incur evaluation expenses in excess of 110 percent of the fee initially paid unless the council provides prior notification to the applicant and a detailed projected budget the council believes necessary to complete the project. If costs are less than the fee paid, the excess shall be refunded to the person submitting the notice or request.

Â Â Â Â Â  (3) Before submitting a site certificate application, the applicant shall request from the State Department of Energy an estimate of the costs expected to be incurred in processing the application. The department shall inform the applicant of that amount and require the applicant to make periodic payments of such costs pursuant to a cost reimbursement agreement. The cost reimbursement agreement shall provide for payment of 25 percent of the estimated costs when the applicant submits the application. If costs of the evaluation exceed the estimate, the applicant shall pay any excess costs shown in an itemized statement prepared by the council. In no event shall the council incur evaluation expenses in excess of 110 percent of the fee initially estimated unless the council provided prior notification to the applicant and a detailed projected budget the council believes is necessary to complete the project. If costs are less than the fee paid, the council shall refund the excess to the applicant.

Â Â Â Â Â  (4) Any person who is delinquent in the payment of fees under subsections (1) to (3) of this section shall be subject to the provisions of subsection (11) of this section.

Â Â Â Â Â  (5) Subject to the provisions of ORS 469.441, each holder of a certificate shall pay an annual fee, due every July 1 following issuance of a site certificate. For each fiscal year, upon approval of the State Department of EnergyÂs budget authorization by a regular session of the Legislative Assembly or as revised by the Emergency Board, the Director of the State Department of Energy promptly shall enter an order establishing an annual fee based on the amount of revenues that the director estimates is needed to fund the cost of ensuring that the facility is being operated consistently with the terms and conditions of the site certificate, any order issued by the department under ORS 469.405 (3) and any applicable health or safety standards. In determining this cost, the director shall include both the actual direct cost to be incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services to ensure that the facility is being operated consistently with the terms and conditions of the site certificate, any order issued by the State Department of Energy under ORS 469.405 (3) and any applicable health or safety standards, and the general costs to be incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services to ensure that all certificated facilities are being operated consistently with the terms and conditions of the site certificates, any orders issued by the State Department of Energy under ORS 469.405 (3) and any applicable health or safety standards that cannot be allocated to an individual, licensed facility. Not more than 35 percent of the annual fee charged each facility shall be for the recovery of these general costs. The fees for direct costs shall reflect the size and complexity of the facility and its certificate conditions.

Â Â Â Â Â  (6) Each holder of a site certificate executed after July 1 of any fiscal year shall pay a fee for the remaining portion of the year. The amount of the fee shall be set at the cost of regulating the facility during the remaining portion of the year determined in the same manner as the annual fee.

Â Â Â Â Â  (7) When the actual costs of regulation incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services for the year, including that portion of the general regulation costs that have been allocated to a particular facility, are less than the annual fees for that facility, the unexpended balance shall be refunded to the site certificate holder. When the actual regulation costs incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services for the year, including that portion of the general regulation costs that have been allocated to a particular facility, are projected to exceed the annual fee for that facility, the Director of the State Department of Energy may issue an order revising the annual fee.

Â Â Â Â Â  (8) In addition to any other fees required by law, each energy resource supplier shall pay to the State Department of Energy annually its share of an assessment to fund the activities of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, determined by the Director of the State Department of Energy in the following manner:

Â Â Â Â Â  (a) Upon approval of the budget authorization of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy by a regular session of the Legislative Assembly, the Director of the State Department of Energy shall promptly enter an order establishing the amount of revenues required to be derived from an assessment pursuant to this subsection in order to fund the activities of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, including those enumerated in ORS 469.030 and others authorized by law, for the first fiscal year of the forthcoming biennium. On or before June 1 of each even-numbered year, the Director of the State Department of Energy shall enter an order establishing the amount of revenues required to be derived from an assessment pursuant to this subsection in order to fund the activities of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, including those enumerated in ORS 469.030 and others authorized by law, for the second fiscal year of the biennium which order shall take into account any revisions to the biennial budget of the Energy Facility Siting Council, the State Department of Energy and the Oregon Department of Administrative Services made by the Emergency Board or by a special session of the Legislative Assembly subsequent to the most recently concluded regular session of the Legislative Assembly.

Â Â Â Â Â  (b) Each order issued by the director pursuant to paragraph (a) of this subsection shall allocate the aggregate assessment set forth therein to energy resource suppliers in accordance with paragraph (c) of this subsection.

Â Â Â Â Â  (c) The amount assessed to an energy resource supplier shall be based on the ratio which that supplierÂs annual gross operating revenue derived within this state in the preceding calendar year bears to the total gross operating revenue derived within this state during that year by all energy resource suppliers. The assessment against an energy resource supplier shall not exceed five-tenths of one percent of the supplierÂs gross operating revenue derived within this state in the preceding calendar year. The director shall exempt from payment of an assessment any individual energy resource supplier whose calculated share of the annual assessment is less than $250.

Â Â Â Â Â  (d) The director shall send each energy resource supplier subject to assessment pursuant to this subsection a copy of each order issued, by registered or certified mail. The amount assessed to the energy resource supplier pursuant to the order shall be considered to the extent otherwise permitted by law a government-imposed cost and recoverable by the energy resource supplier as a cost included within the price of the service or product supplied.

Â Â Â Â Â  (e) The amounts assessed to individual energy resource suppliers pursuant to paragraph (c) of this subsection shall be paid to the State Department of Energy as follows:

Â Â Â Â Â  (A) Amounts assessed for the first fiscal year of a biennium shall be paid not later than 90 days following the close of the regular session of the Legislative Assembly; and

Â Â Â Â Â  (B) Amounts assessed for the second fiscal year of a biennium shall be paid not later than July 1 of each even-numbered year.

Â Â Â Â Â  (f) An energy resource supplier shall provide the director, on or before May 1 of each year, a verified statement showing its gross operating revenues derived within the state for the preceding calendar year. The statement shall be in the form prescribed by the director and is subject to audit by the director. The statement shall include an entry showing the total operating revenue derived by petroleum suppliers from fuels sold that are subject to the requirements of section 3, Article IX of the Oregon Constitution, ORS 319.020 with reference to aircraft fuel and motor vehicle fuel, and ORS 319.530. The director may grant an extension of not more than 15 days for the requirements of this subsection if:

Â Â Â Â Â  (A) The energy supplier makes a showing of hardship caused by the deadline;

Â Â Â Â Â  (B) The energy supplier provides reasonable assurance that the energy supplier can comply with the revised deadline; and

Â Â Â Â Â  (C) The extension of time does not prevent the Energy Facility Siting Council, the Oregon Department of Administrative Services or the State Department of Energy from fulfilling their statutory responsibilities.

Â Â Â Â Â  (g) As used in this section:

Â Â Â Â Â  (A) ÂEnergy resource supplierÂ means an electric utility, natural gas utility or petroleum supplier supplying electricity, natural gas or petroleum products in Oregon.

Â Â Â Â Â  (B) ÂGross operating revenueÂ means gross receipts from sales or service made or provided within this state during the regular course of the energy supplierÂs business, but does not include either revenue derived from interutility sales within the state or revenue received by a petroleum supplier from the sale of fuels that are subject to the requirements of section 3, Article IX of the Oregon Constitution, ORS 319.020 or 319.530.

Â Â Â Â Â  (C) ÂPetroleum supplierÂ has the meaning given that term in ORS 469.020.

Â Â Â Â Â  (h) In determining the amount of revenues that must be derived from any class of energy resource suppliers by assessment pursuant to this subsection, the director shall take into account all other known or readily ascertainable sources of revenue to the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, including, but not limited to, fees imposed under this section and federal funds, and may take into account any funds previously assessed pursuant to ORS 469.420 (1979 Replacement Part) or section 7, chapter 792, Oregon Laws 1981.

Â Â Â Â Â  (i) Orders issued by the director pursuant to this section shall be subject to judicial review under ORS 183.484. The taking of judicial review shall not operate to stay the obligation of an energy resource supplier to pay amounts assessed to it on or before the statutory deadline.

Â Â Â Â Â  (9)(a) In addition to any other fees required by law, each operator of a nuclear fueled thermal power plant or nuclear installation within this state shall pay to the State Department of Energy annually on July 1, an assessment in an amount determined by the director to be necessary to fund the activities of the state and the counties associated with emergency preparedness for a nuclear fueled thermal power plant or nuclear installation. The assessment shall not exceed $461,250 per year. Moneys collected as assessments under this subsection are continuously appropriated to the State Department of Energy for this purpose.

Â Â Â Â Â  (b) The State Department of Energy shall maintain and shall cause other state agencies and counties to maintain time and billing records for the expenditure of any fees collected from an operator of a nuclear fueled thermal power plant under paragraph (a) of this subsection.

Â Â Â Â Â  (10) Reactors operated by a college, university or graduate center for research purposes and electric utilities not connected to the Northwest Power Grid are exempt from the fee requirements of subsections (5), (8) and (9) of this section.

Â Â Â Â Â  (11)(a) All fees assessed by the director against holders of site certificates for facilities that have an installed capacity of 500 megawatts or greater may be paid in several installments, the schedule for which shall be negotiated between the director and the site certificate holder.

Â Â Â Â Â  (b) Energy resource suppliers or applicants or holders of a site certificate who fail to pay a fee provided under subsections (1) to (9) of this section or the fees required under ORS 469.360 after it is due and payable shall pay, in addition to that fee, a penalty of two percent of the fee a month for the period that the fee is past due. Any payment made according to the terms of a schedule negotiated under paragraph (a) of this subsection shall not be considered past due. The director may bring an action to collect an unpaid fee or penalty in the name of the State of Oregon in a court of competent jurisdiction. The court may award reasonable attorney fees to the director if the director prevails in an action under this subsection. The court may award reasonable attorney fees to a defendant who prevails in an action under this subsection if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1981 c.792 Â§5 (enacted in lieu of 469.420); 1983 c.273 Â§5; 1987 c.450 Â§2; 1989 c.88 Â§4; 1993 c.569 Â§14; 1995 c.505 Â§14; 1995 c.542 Â§1; 1995 c.551 Â§11; 1995 c.618 Â§74a; 1995 c.696 Â§22; 1997 c.249 Â§166; 1999 c.385 Â§6; 2001 c.683 Â§13; 2003 c.186 Â§30]

Â Â Â Â Â  469.430 Site inspections. The Energy Facility Siting Council has continuing authority over the site for which the site certificate is issued and may inspect, or direct the State Department of Energy to inspect, or request another state agency or local government to inspect, the site at any time in order to assure that the facility is being operated consistently with the terms and conditions of the site certificate or any order issued by the department under ORS 469.405 (3). The council shall avoid duplication of effort with site inspections by other state and federal agencies and local governments that have issued permits or licenses for the facility. [Formerly 453.415; 1993 c.569 Â§15; 1995 c.505 Â§16; 1999 c.385 Â§7]

Â Â Â Â Â  469.440 Grounds for revocation or suspension of certificates. Pursuant to the procedures for contested cases in ORS chapter 183, a site certificate or an amended site certificate may be revoked or suspended:

Â Â Â Â Â  (1) For failure to comply with the terms or conditions of the site certificate or amended site certificate;

Â Â Â Â Â  (2) For violation of the provisions of ORS 469.525 to 469.563, 469.590 to 469.619, 469.930 and 469.992 or rules adopted pursuant to ORS 469.525 to 469.563, 469.590 to 469.619, 469.930 and 469.992; or

Â Â Â Â Â  (3) If the site certificate was executed prior to July 2, 1975, for violation of the provisions of ORS 469.300 to 469.520 or rules adopted pursuant to ORS 469.300 to 469.520 or for failure to comply with applicable health or safety standards. [Formerly 453.425; 1993 c.569 Â§16; 1995 c.505 Â§17; 1999 c.385 Â§8]

Â Â Â Â Â  469.441 Justification of fees charged; judicial review. (1) All expenses incurred by the Energy Facility Siting Council and the State Department of Energy under ORS 469.360 (1) and 469.421 that are charged to or allocated to the fee paid by an applicant or the holder of a site certificate shall be necessary, just and reasonable. Upon request, the department or the council shall provide a detailed justification for all charges to the applicant or site certificate holder. Not later than January 1 of each odd-numbered year, the council by order shall establish a schedule of fees which those persons submitting a notice of intent, a request for an exemption, a request for a pipeline described in ORS 469.405 (3) or a request for an expedited review must submit under ORS 469.421 at the time of submitting the notice of intent, request for exemption, request for pipeline or request for expedited review. The fee schedule shall be designed to recover the councilÂs actual costs of evaluating the notice of intent, request for exemption, request for pipeline or request for expedited review subject to any applicable expenditure limitation in the councilÂs budget. Fees shall be based upon actual, historical costs incurred by the council and department to the extent historical costs are available. The fees established by the schedule shall reflect the size and complexity of the project for which a notice of intent, request for exemption, request for pipeline or request for expedited review is submitted, whether the notice of intent, request for exemption, request for pipeline or request for expedited review is for a new or existing facility and other appropriate variables having an effect on the expense of evaluation.

Â Â Â Â Â  (2) If a dispute arises regarding the necessity or reasonableness of expenses charged to or allocated to the fee paid by an applicant or site certificate holder, the applicant or holder may seek judicial review for the amount of expenses charged or allocated in circuit court as provided in ORS 183.480, 183.484, 183.490 and 183.500. If the applicant or holder establishes that any of the charges or allocations are unnecessary or unreasonable, the council or the department shall refund the amount found to be unnecessary or unreasonable. The applicant or holder shall not waive the right to judicial review by paying the portion of the fee or expense in dispute. [1989 c.88 Â§8; 1993 c.569 Â§17; 1999 c.385 Â§9]

(High Voltage Transmission Lines)

Â Â Â Â Â  469.442 Procedure prior to construction of transmission line in excess of 230,000 volts; review committee. (1) Any person who proposes to construct a transmission line in excess of 230,000 volts capacity that is not otherwise under the jurisdiction of the Energy Facility Siting Council shall:

Â Â Â Â Â  (a) Give public notice of the proposed action at least six months before beginning any process to obtain local permits required for the proposed transmission line. Notification shall be given:

Â Â Â Â Â  (A) By publication once a week for four consecutive weeks in a newspaper of general circulation in the county or counties in which the transmission line is to be constructed; and

Â Â Â Â Â  (B) To the governing bodies and planning directors of cities and counties which are within or partially within the project study area.

Â Â Â Â Â  (b) Provide an opportunity for public comment on the proposed transmission line and conduct public meetings to review the proposal.

Â Â Â Â Â  (c) Respond specifically and in writing to local concerns and recommendations regarding the proposed transmission line.

Â Â Â Â Â  (2) The Director of the State Department of Energy shall establish a committee to include technical experts and members of the public to coordinate public review of a proposed transmission line under subsection (1) of this section when requested to do so by ordinance or resolution of the affected governing body.

Â Â Â Â Â  (3) At the conclusion of the public review, the committee shall make a summary report to the affected governing body including public concerns and recommendations concerning the proposed transmission line.

Â Â Â Â Â  (4) The scope of work and cost of conducting the review shall be negotiated between the State Department of Energy and the project sponsor. The negotiated cost shall be paid by the project sponsor.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section shall not apply to a person who proposes to construct transmission lines entirely within 500 feet of an existing corridor occupied by transmission lines with a capacity in excess of 230,000 volts. [1987 c.200 Â§2; 1993 c.569 Â§18]

Â Â Â Â Â  469.445 [1987 c.200 Â§3; repealed by 1993 c.569 Â§31]

(Administration)

Â Â Â Â Â  469.450 Energy Facility Siting Council; appointment; confirmation; term; restrictions. (1) There is established an Energy Facility Siting Council to be located within the Oregon Department of Administrative Services and consisting of seven public members, who shall be appointed by the Governor, subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment but no member shall serve more than two full terms. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) No member of the council shall be an employee, director or retired employee or director of or a consultant to or have any pecuniary interest, other than an incidental interest which is disclosed and made a matter of public record at the time of the appointment to the council, in any corporation or utility operating or interested in establishing an energy facility in this state or in any manufacturer of related equipment.

Â Â Â Â Â  (4) No member shall for two years after the expiration of the term of the member accept employment with any owner or operator of any energy facility that is subject to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (5) Employment of a person in violation of this section shall be grounds for revocation of any license issued by this state or any agency thereof and held by the owner or operator of the energy facility that employs such person. [Formerly 453.435; 1995 c.551 Â§12]

Â Â Â Â Â  469.460 Officers; meetings; compensation and expenses. (1) The Energy Facility Siting Council shall annually elect from among its members a chairperson and vice chairperson with such powers and duties as the council imposes in accordance with ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. The council may meet as often as it requires at a time and place determined by the council. Five members constitute a quorum. The Governor or the chairperson of the council may call a special meeting, to be held at any place in this state designated by the person calling the meeting, upon 24 hoursÂ notice to each member and to the public.

Â Â Â Â Â  (2) Council members shall be entitled to compensation and expenses as provided in ORS 292.495. [Formerly 453.445]

Â Â Â Â Â  469.470 Powers and duties; rules. The Energy Facility Siting Council shall:

Â Â Â Â Â  (1) Conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs relating to all aspects of site selection.

Â Â Â Â Â  (2) In accordance with the applicable provisions of ORS chapter 183, and subject to the provisions of ORS 469.501 (3), adopt standards and rules to perform the functions vested by law in the council including the adoption of standards and rules for the siting of energy facilities pursuant to ORS 469.501, and implementation of the energy policy of the State of Oregon set forth in ORS 469.010 and 469.310.

Â Â Â Â Â  (3) Encourage voluntary cooperation by the people, municipalities, counties, industries, agriculture, and other pursuits, in performing the functions vested by law in the council.

Â Â Â Â Â  (4) Advise, consult, and cooperate with other agencies of the state, political subdivisions, industries, other states, the federal government and affected groups, in furtherance of the purposes of ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (5) Consult with the Water Resources Commission on the need for power and other areas within the expertise of the council when the Water Resources Commission is determining whether to allocate water for hydroelectric development.

Â Â Â Â Â  (6) Perform such other and further acts as may be necessary, proper or desirable to carry out effectively the duties, powers and responsibilities of the council described in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. [Formerly 453.455; 1991 c.480 Â§7; 1993 c.544 Â§5; 1993 c.569 Â§19; 1995 c.505 Â§18]

Â Â Â Â Â  469.480 Local government advisory group; special advisory groups; compensation and expenses; Electric and Magnetic Field Committee. (1) The Energy Facility Siting Council shall designate as a special advisory group the governing body of any local government within whose jurisdiction the facility is proposed to be located.

Â Â Â Â Â  (2) In addition to advisory groups required by subsection (1) of this section the council may establish such special advisory groups as are considered necessary. Such advisory groups shall include membership as determined by the council to represent interests and disciplines as needed to carry out the responsibility assigned to such advisory groups, which shall report findings, recommendations and decisions to the council.

Â Â Â Â Â  (3) Subject to applicable laws regulating travel and other expenses of state officers and employees, members of any advisory committee appointed under subsection (1) of this section shall receive no compensation but may receive their actual and necessary travel and other expenses incurred in the performance of their official duties.

Â Â Â Â Â  (4) The council by rule shall form an Electric and Magnetic Field Committee which shall meet at the call of the council chair. The committee shall include representatives of the public, utilities, manufacturers and state agencies. The committee shall monitor information being developed on electric and magnetic fields and report the committeeÂs findings to the council. The council shall report the findings of the Electric and Magnetic Field Committee to the Legislative Assembly. [Formerly 453.475; 1991 c.491 Â§1; 1993 c.569 Â§20; 1995 c.551 Â§17]

(Rules; Standards; Compliance)

Â Â Â Â Â  469.490 Adoption of rules; determination of validity. All rules adopted by the Energy Facility Siting Council pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall be adopted in the manner required by ORS chapter 183. The validity of any rule adopted by the council may be determined only upon a petition by any person to the Supreme Court. The petition must be filed within 60 days after the date the rule becomes effective under ORS 183.355. The review by the Supreme Court of the validity of any rule adopted by the council shall otherwise be according to ORS 183.400. The Supreme Court shall give priority on its docket to such a petition for review. [Formerly 453.495; 1995 c.505 Â§19]

Â Â Â Â Â  469.500 [Formerly 453.505; repealed by 1993 c.569 Â§21 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510)]

Â Â Â Â Â  469.501 Energy facility siting, construction, operation and retirement standards; exemptions. (1) The Energy Facility Siting Council shall adopt standards for the siting, construction, operation and retirement of facilities. The standards may address but need not be limited to the following subjects:

Â Â Â Â Â  (a) The organizational, managerial and technical expertise of the applicant to construct and operate the proposed facility.

Â Â Â Â Â  (b) Seismic hazards.

Â Â Â Â Â  (c) Areas designated for protection by the state or federal government, including but not limited to monuments, wilderness areas, wildlife refuges, scenic waterways and similar areas.

Â Â Â Â Â  (d) The financial ability and qualifications of the applicant.

Â Â Â Â Â  (e) Effects of the facility, taking into account mitigation, on fish and wildlife, including threatened and endangered fish, wildlife or plant species.

Â Â Â Â Â  (f) Impacts of the facility on historic, cultural or archaeological resources listed on, or determined by the State Historic Preservation Officer to be eligible for listing on, the National Register of Historic Places or the Oregon State Register of Historic Properties.

Â Â Â Â Â  (g) Protection of public health and safety, including necessary safety devices and procedures.

Â Â Â Â Â  (h) The accumulation, storage, disposal and transportation of nuclear waste.

Â Â Â Â Â  (i) Impacts of the facility on recreation, scenic and aesthetic values.

Â Â Â Â Â  (j) Reduction of solid waste and wastewater generation to the extent reasonably practicable.

Â Â Â Â Â  (k) Ability of the communities in the affected area to provide sewers and sewage treatment, water, storm water drainage, solid waste management, housing, traffic safety, police and fire protection, health care and schools.

Â Â Â Â Â  (L) The need for proposed nongenerating facilities as defined in ORS 469.503, consistent with the state energy policy set forth in ORS 469.010 and 469.310. The council may consider least-cost plans when adopting a need standard or in determining whether an applicable need standard has been met. The council shall not adopt a standard requiring a showing of need or cost-effectiveness for generating facilities as defined in ORS 469.503.

Â Â Â Â Â  (m) Compliance with the statewide planning goals adopted by the Land Conservation and Development Commission as specified by ORS 469.503.

Â Â Â Â Â  (n) Soil protection.

Â Â Â Â Â  (o) For energy facilities that emit carbon dioxide, the impacts of those emissions on climate change. For fossil-fueled power plants, as defined in ORS 469.503, the council shall apply a standard as provided for by ORS 469.503 (2).

Â Â Â Â Â  (2) The council may adopt exemptions from any need standard adopted under subsection (1)(L) of this section if the exemption is consistent with the stateÂs energy policy set forth in ORS 469.010 and 469.310.

Â Â Â Â Â  (3) The council may issue a site certificate for a facility that does not meet one or more of the standards adopted under subsection (1) of this section if the council determines that the overall public benefits of the facility outweigh the damage to the resources protected by the standards the facility does not meet.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the council may not impose any standard developed under subsection (1)(b), (f), (j) or (k) of this section to approve or deny an application for an energy facility producing power from wind, solar or geothermal energy. However, the council may, to the extent it determines appropriate, apply any standards adopted under subsection (1)(b), (f), (j) or (k) of this section to impose conditions on any site certificate issued for any energy facility. [1993 c.569 Â§22 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1995 c.505 Â§20; 1997 c.428 Â§3; 2001 c.134 Â§7]

Â Â Â Â Â  469.503 Requirements for approval of energy facility site certificate; carbon dioxide emissions standard; offset funds; use of offset funds by qualifying organization. In order to issue a site certificate, the Energy Facility Siting Council shall determine that the preponderance of the evidence on the record supports the following conclusions:

Â Â Â Â Â  (1) The facility complies with the standards adopted by the council pursuant to ORS 469.501 or the overall public benefits of the facility outweigh the damage to the resources protected by the standards the facility does not meet.

Â Â Â Â Â  (2) If the energy facility is a fossil-fueled power plant, the energy facility complies with any applicable carbon dioxide emissions standard adopted by the council or enacted by statute. Base load gas plants shall comply with the standard set forth in subsection (2)(a) of this section. Other fossil-fueled power plants shall comply with any applicable standard adopted by the council by rule pursuant to subsection (2)(b) of this section. Subsections (2)(c) and (d) of this section prescribe the means by which an applicant may comply with the applicable standard.

Â Â Â Â Â  (a) The net carbon dioxide emissions rate of the proposed base load gas plant shall not exceed 0.70 pounds of carbon dioxide emissions per kilowatt hour of net electric power output, with carbon dioxide emissions and net electric power output measured on a new and clean basis. Notwithstanding the foregoing, the council may by rule modify the carbon dioxide emissions standard for base load gas plants if the council finds that the most efficient stand-alone combined cycle, combustion turbine, natural gas-fired energy facility that is commercially demonstrated and operating in the United States has a net heat rate of less than 7,200 Btu per kilowatt hour higher heating value adjusted to ISO conditions. In modifying the carbon dioxide emission standard, the council shall determine the rate of carbon dioxide emissions per kilowatt hour of net electric output of such energy facility, adjusted to ISO conditions, and reset the carbon dioxide emissions standard at 17 percent below this rate.

Â Â Â Â Â  (b) The council shall adopt carbon dioxide emissions standards for other types of fossil-fueled power plants. Such carbon dioxide emissions standards shall be promulgated by rule. In adopting or amending such carbon dioxide emissions standards, the council shall consider and balance at least the following principles, the findings on which shall be contained in the rulemaking record:

Â Â Â Â Â  (A) Promote facility fuel efficiency;

Â Â Â Â Â  (B) Promote efficiency in the resource mix;

Â Â Â Â Â  (C) Reduce net carbon dioxide emissions;

Â Â Â Â Â  (D) Promote cogeneration that reduces net carbon dioxide emissions;

Â Â Â Â Â  (E) Promote innovative technologies and creative approaches to mitigating, reducing or avoiding carbon dioxide emissions;

Â Â Â Â Â  (F) Minimize transaction costs;

Â Â Â Â Â  (G) Include an alternative process that separates decisions on the form and implementation of offsets from the final decision on granting a site certificate;

Â Â Â Â Â  (H) Allow either the applicant or third parties to implement offsets;

Â Â Â Â Â  (I) Be attainable and economically achievable for various types of power plants;

Â Â Â Â Â  (J) Promote public participation in the selection and review of offsets;

Â Â Â Â Â  (K) Promote prompt implementation of offset projects;

Â Â Â Â Â  (L) Provide for monitoring and evaluation of the performance of offsets; and

Â Â Â Â Â  (M) Promote reliability of the regional electric system.

Â Â Â Â Â  (c) The council shall determine whether the applicable carbon dioxide emissions standard is met by first determining the gross carbon dioxide emissions that are reasonably likely to result from the operation of the proposed energy facility. Such determination shall be based on the proposed design of the energy facility. The council shall adopt site certificate conditions to ensure that the predicted carbon dioxide emissions are not exceeded on a new and clean basis. For any remaining emissions reduction necessary to meet the applicable standard, the applicant may elect to use any of subparagraphs (A) to (D) of this paragraph, or any combination thereof. The council shall determine the amount of carbon dioxide emissions reduction that is reasonably likely to result from the applicantÂs offsets and whether the resulting net carbon dioxide emissions meet the applicable carbon dioxide emissions standard. If the council or a court on judicial review concludes that the applicant has not demonstrated compliance with the applicable carbon dioxide emissions standard under subparagraphs (A), (B) or (D) of this paragraph, or any combination thereof, and the applicant has agreed to meet the requirements of subparagraph (C) of this paragraph for any deficiency, the council or a court shall find compliance based on such agreement.

Â Â Â Â Â  (A) The facility will sequentially produce electrical and thermal energy from the same fuel source, and the thermal energy will be used to displace another source of carbon dioxide emissions that would have otherwise continued to occur, in which case the council shall adopt site certificate conditions ensuring that the carbon dioxide emissions reduction will be achieved.

Â Â Â Â Â  (B) The applicant or a third party will implement particular offsets, in which case the council may adopt site certificate conditions ensuring that the proposed offsets are implemented but shall not require that predicted levels of avoidance, displacement or sequestration of carbon dioxide emissions be achieved. The council shall determine the quantity of carbon dioxide emissions reduction that is reasonably likely to result from each of the proposed offsets based on the criteria in sub-subparagraphs (i) to (iii) of this subparagraph. In making this determination, the council shall not allow credit for offsets that have already been allocated or awarded credit for carbon dioxide emissions reduction in another regulatory setting. In addition, the fact that an applicant or other parties involved with an offset may derive benefits from the offset other than the reduction of carbon dioxide emissions is not, by itself, a basis for withholding credit for an offset.

Â Â Â Â Â  (i) The degree of certainty that the predicted quantity of carbon dioxide emissions reduction will be achieved by the offset;

Â Â Â Â Â  (ii) The ability of the council to determine the actual quantity of carbon dioxide emissions reduction resulting from the offset, taking into consideration any proposed measurement, monitoring and evaluation of mitigation measure performance; and

Â Â Â Â Â  (iii) The extent to which the reduction of carbon dioxide emissions would occur in the absence of the offsets.

Â Â Â Â Â  (C) The applicant or a third party agrees to provide funds in an amount deemed sufficient to produce the reduction in carbon dioxide emissions necessary to meet the applicable carbon dioxide emissions standard, in which case the funds shall be used as specified in paragraph (d) of this subsection. Unless modified by the council as provided below, the payment of 57 cents shall be deemed to result in a reduction of one ton of carbon dioxide emissions. The council shall determine the offset funds using the monetary offset rate and the level of emissions reduction required to meet the applicable standard. If a site certificate is approved based on this subparagraph, the council may not adjust the amount of such offset funds based on the actual performance of offsets. After three years from June 26, 1997, the council may by rule increase or decrease the monetary offset rate of 57 cents per ton of carbon dioxide emissions. Any change to the monetary offset rate shall be based on empirical evidence of the cost of carbon dioxide offsets and the councilÂs finding that the standard will be economically achievable with the modified rate for natural gas-fired power plants. Following the initial three-year period, the council may increase or decrease the monetary offset rate no more than 50 percent in any two-year period.

Â Â Â Â Â  (D) Any other means that the council adopts by rule for demonstrating compliance with any applicable carbon dioxide emissions standard.

Â Â Â Â Â  (d) If the applicant elects to meet the applicable carbon dioxide emissions standard in whole or in part under paragraph (c)(C) of this subsection the applicant shall identify the qualified organization. The applicant may identify an organization that has applied for, but has not received, an exemption from federal income taxation, but the council may not find that the organization is a qualified organization unless the organization is exempt from federal taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on December 31, 1996. The site certificate holder shall provide a bond or comparable security in a form reasonably acceptable to the council to ensure the payment of the offset funds and the amount required under subparagraph (A)(ii) of this paragraph. Such security shall be provided by the date specified in the site certificate, which shall be no later than the commencement of construction of the facility. The site certificate shall require that the offset funds be disbursed as specified in subparagraph (A) of this paragraph, unless the council finds that no qualified organization exists, in which case the site certificate shall require that the offset funds be disbursed as specified in subparagraph (B) of this paragraph.

Â Â Â Â Â  (A) The site certificate holder shall disburse the offset funds and any other funds required by sub-subparagraph (ii) of this subparagraph to the qualified organization as follows:

Â Â Â Â Â  (i) When the site certificate holder receives written notice from the qualified organization certifying that the qualified organization is contractually obligated to pay any funds to implement offsets using the offset funds, the site certificate holder shall make the requested amount available to the qualified organization unless the total of the amount requested and any amounts previously requested exceeds the offset funds, in which case only the remaining amount of the offset funds shall be made available. The qualified organization shall use at least 80 percent of the offset funds for contracts to implement offsets. The qualified organization may use up to 20 percent of the offset funds for monitoring, evaluation, administration and enforcement of contracts to implement offsets.

Â Â Â Â Â  (ii) At the request of the qualified organization and in addition to the offset funds, the site certificate holder shall pay the qualified organization an amount equal to 10 percent of the first $500,000 of the offset funds and 4.286 percent of any offset funds in excess of $500,000. This amount shall not be less than $50,000 unless a lesser amount is specified in the site certificate. This amount compensates the qualified organization for its costs of selecting offsets and contracting for the implementation of offsets.

Â Â Â Â Â  (iii) Notwithstanding any provision to the contrary, a site certificate holder subject to this subparagraph shall have no obligation with regard to offsets, the offset funds or the funds required by sub-subparagraph (ii) of this subparagraph other than to make available to the qualified organization the total amount required under paragraph (c) of this subsection and sub-subparagraph (ii) of this subparagraph, nor shall any nonperformance, negligence or misconduct on the part of the qualified organization be a basis for revocation of the site certificate or any other enforcement action by the council with respect to the site certificate holder.

Â Â Â Â Â  (B) If the council finds there is no qualified organization, the site certificate holder shall select one or more offsets to be implemented pursuant to criteria established by the council. The site certificate holder shall give written notice of its selections to the council and to any person requesting notice. On petition by the State Department of Energy, or by any person adversely affected or aggrieved by the site certificate holderÂs selection of offsets, or on the councilÂs own motion, the council may review such selection. The petition must be received by the council within 30 days of the date the notice of selection is placed in the United States mail, with first-class postage prepaid. The council shall approve the site certificate holderÂs selection unless it finds that the selection is not consistent with criteria established by the council. The site certificate holder shall contract to implement the selected offsets within 18 months after commencing construction of the facility unless good cause is shown requiring additional time. The contracts shall obligate the expenditure of at least 85 percent of the offset funds for the implementation of offsets. No more than 15 percent of the offset funds may be spent on monitoring, evaluation and enforcement of the contract to implement the selected offsets. The councilÂs criteria for selection of offsets shall be based on the criteria set forth in paragraphs (b)(C) and (c)(B) of this subsection and may also consider the costs of particular types of offsets in relation to the expected benefits of such offsets. The councilÂs criteria shall not require the site certificate holder to select particular offsets, and shall allow the site certificate holder a reasonable range of choices in selecting offsets. In addition, notwithstanding any other provision of this section, the site certificate holderÂs financial liability for implementation, monitoring, evaluation and enforcement of offsets pursuant to this subsection shall be limited to the amount of any offset funds not already contractually obligated. Nonperformance, negligence or misconduct by the entity or entities implementing, monitoring or evaluating the selected offset shall not be a basis for revocation of the site certificate or any other enforcement action by the council with respect to the site certificate holder.

Â Â Â Â Â  (C) Every qualified organization that has received funds under this paragraph shall, at five-year intervals beginning on the date of receipt of such funds, provide the council with the information the council requests about the qualified organizationÂs performance. The council shall evaluate the information requested and, based on such information, shall make any recommendations to the Legislative Assembly that the council deems appropriate.

Â Â Â Â Â  (e) As used in this subsection:

Â Â Â Â Â  (A) ÂAdjusted to ISO conditionsÂ means carbon dioxide emissions and net electric power output as determined at 59 degrees Fahrenheit, 14.7 pounds per square inch atmospheric pressure and 60 percent humidity.

Â Â Â Â Â  (B) ÂBase load gas plantÂ means a generating facility that is fueled by natural gas, except for periods during which an alternative fuel may be used and when such alternative fuel use shall not exceed 10 percent of expected fuel use in Btu, higher heating value, on an average annual basis, and where the applicant requests and the council adopts no condition in the site certificate for the generating facility that would limit hours of operation other than restrictions on the use of alternative fuel. The council shall assume a 100-percent capacity factor for such plants and a 30-year life for the plants for purposes of determining gross carbon dioxide emissions.

Â Â Â Â Â  (C) ÂFossil-fueled power plantÂ means a generating facility that produces electric power from natural gas, petroleum, coal or any form of solid, liquid or gaseous fuel derived from such material.

Â Â Â Â Â  (D) ÂGenerating facilityÂ means those energy facilities that are defined in ORS 469.300 (11)(a)(A), (B) and (D).

Â Â Â Â Â  (E) ÂGross carbon dioxide emissionsÂ means the predicted carbon dioxide emissions of the proposed energy facility measured on a new and clean basis.

Â Â Â Â Â  (F) ÂNet carbon dioxide emissionsÂ means gross carbon dioxide emissions of the proposed energy facility, less carbon dioxide emissions avoided, displaced or sequestered by any combination of cogeneration or offsets.

Â Â Â Â Â  (G) ÂNew and clean basisÂ means the average carbon dioxide emissions rate per hour and net electric power output of the energy facility, without degradation, as determined by a 100-hour test at full power completed during the first 12 months of commercial operation of the energy facility, with the results adjusted for the average annual site condition for temperature, barometric pressure and relative humidity and use of alternative fuels, and using a rate of 117 pounds of carbon dioxide per million Btu of natural gas fuel and a rate of 161 pounds of carbon dioxide per million Btu of distillate fuel, if such fuel use is proposed by the applicant. The council may by rule adjust the rate of pounds of carbon dioxide per million Btu for natural gas or distillate fuel. The council may by rule set carbon dioxide emissions rates for other fuels.

Â Â Â Â Â  (H) ÂNongenerating facilityÂ means those energy facilities that are defined in ORS 469.300 (11)(a)(C) and (E) to (I).

Â Â Â Â Â  (I) ÂOffsetÂ means an action that will be implemented by the applicant, a third party or through the qualified organization to avoid, sequester or displace emissions of carbon dioxide.

Â Â Â Â Â  (J) ÂOffset fundsÂ means the amount of funds determined by the council to satisfy the applicable carbon dioxide emissions standard pursuant to paragraph (c)(C) of this subsection.

Â Â Â Â Â  (K) ÂQualified organizationÂ means an entity that:

Â Â Â Â Â  (i) Is exempt from federal taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on December 31, 1996;

Â Â Â Â Â  (ii) Either is incorporated in the State of Oregon or is a foreign corporation authorized to do business in the State of Oregon;

Â Â Â Â Â  (iii) Has in effect articles of incorporation that require that offset funds received pursuant to this section are used for offsets that will result in the direct reduction, elimination, sequestration or avoidance of carbon dioxide emissions, that require that decisions on the use of such funds are made by a body composed of seven voting members of which three are appointed by the council, three are Oregon residents appointed by the Bullitt Foundation or an alternative environmental nonprofit organization named by the body, and one is appointed by the applicants for site certificates that are subject to paragraph (d) of this subsection and the holders of such site certificates, and that require nonvoting membership on the decision-making body for holders of site certificates that have provided funds not yet disbursed under paragraph (d)(A) of this subsection;

Â Â Â Â Â  (iv) Has made available on an annual basis, beginning after the first year of operation, a signed opinion of an independent certified public accountant stating that the qualified organizationÂs use of funds pursuant to this statute conforms with generally accepted accounting procedures except that the qualified organization shall have one year to conform with generally accepted accounting principles in the event of a nonconforming audit;

Â Â Â Â Â  (v) Has to the extent applicable, except for good cause, entered into contracts obligating at least 60 percent of the offset funds to implement offsets within two years after the commencement of construction of the facility; and

Â Â Â Â Â  (vi) Has to the extent applicable, except for good cause, complied with paragraph (d)(A)(i) of this subsection.

Â Â Â Â Â  (3) Except as provided in ORS 469.504 for land use compliance and except for those statutes and rules for which the decision on compliance has been delegated by the federal government to a state agency other than the council, the facility complies with all other Oregon statutes and administrative rules identified in the project order, as amended, as applicable to the issuance of a site certificate for the proposed facility. If compliance with applicable Oregon statutes and administrative rules, other than those involving federally delegated programs, would result in conflicting conditions in the site certificate, the council may resolve the conflict consistent with the public interest. A resolution may not result in the waiver of any applicable state statute.

Â Â Â Â Â  (4) The facility complies with the statewide planning goals adopted by the Land Conservation and Development Commission. [1993 c.569 Â§23 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1995 c.505 Â§21; 1997 c.428 Â§4; 1999 c.365 Â§11; 2001 c.134 Â§10; 2003 c.186 Â§78]

Â Â Â Â Â  469.504 Facility compliance with statewide planning goals; exception; amendment of local plan and land use regulations; conflicts; technical assistance. (1) A proposed facility shall be found in compliance with the statewide planning goals under ORS 469.503 (4) if:

Â Â Â Â Â  (a) The facility has received local land use approval under the acknowledged comprehensive plan and land use regulations of the affected local government; or

Â Â Â Â Â  (b) The Energy Facility Siting Council determines that:

Â Â Â Â Â  (A) The facility complies with applicable substantive criteria from the affected local governmentÂs acknowledged comprehensive plan and land use regulations that are required by the statewide planning goals and in effect on the date the application is submitted, and with any Land Conservation and Development Commission administrative rules and goals and any land use statutes that apply directly to the facility under ORS 197.646;

Â Â Â Â Â  (B) For an energy facility or a related or supporting facility that must be evaluated against the applicable substantive criteria pursuant to subsection (5) of this section, that the proposed facility does not comply with one or more of the applicable substantive criteria but does otherwise comply with the applicable statewide planning goals, or that an exception to any applicable statewide planning goal is justified under subsection (2) of this section; or

Â Â Â Â Â  (C) For a facility that the council elects to evaluate against the statewide planning goals pursuant to subsection (5) of this section, that the proposed facility complies with the applicable statewide planning goals or that an exception to any applicable statewide planning goal is justified under subsection (2) of this section.

Â Â Â Â Â  (2) The council may find goal compliance for a facility that does not otherwise comply with one or more statewide planning goals by taking an exception to the applicable goal. Notwithstanding the requirements of ORS 197.732, the statewide planning goal pertaining to the exception process or any rules of the Land Conservation and Development Commission pertaining to an exception process goal, the council may take an exception to a goal if the council finds:

Â Â Â Â Â  (a) The land subject to the exception is physically developed to the extent that the land is no longer available for uses allowed by the applicable goal;

Â Â Â Â Â  (b) The land subject to the exception is irrevocably committed as described by the rules of the Land Conservation and Development Commission to uses not allowed by the applicable goal because existing adjacent uses and other relevant factors make uses allowed by the applicable goal impracticable; or

Â Â Â Â Â  (c) The following standards are met:

Â Â Â Â Â  (A) Reasons justify why the state policy embodied in the applicable goal should not apply;

Â Â Â Â Â  (B) The significant environmental, economic, social and energy consequences anticipated as a result of the proposed facility have been identified and adverse impacts will be mitigated in accordance with rules of the council applicable to the siting of the proposed facility; and

Â Â Â Â Â  (C) The proposed facility is compatible with other adjacent uses or will be made compatible through measures designed to reduce adverse impacts.

Â Â Â Â Â  (3) If compliance with applicable substantive local criteria and applicable statutes and state administrative rules would result in conflicting conditions in the site certificate or amended site certificate, the council shall resolve the conflict consistent with the public interest. A resolution may not result in a waiver of any applicable state statute.

Â Â Â Â Â  (4) An applicant for a site certificate shall elect whether to demonstrate compliance with the statewide planning goals under subsection (1)(a) or (b) of this section. The applicant shall make the election on or before the date specified by the council by rule.

Â Â Â Â Â  (5) Upon request by the State Department of Energy, the special advisory group established under ORS 469.480 shall recommend to the council, within the time stated in the request, the applicable substantive criteria under subsection (1)(b)(A) of this section. If the special advisory group does not recommend applicable substantive criteria within the time established in the departmentÂs request, the council may either determine and apply the applicable substantive criteria under subsection (1)(b) of this section or determine compliance with the statewide planning goals under subsection (1)(b)(B) or (C) of this section. If the special advisory group recommends applicable substantive criteria for an energy facility described in ORS 469.300 or a related or supporting facility that does not pass through more than one local government jurisdiction or more than three zones in any one jurisdiction, the council shall apply the criteria recommended by the special advisory group. If the special advisory group recommends applicable substantive criteria for an energy facility as defined in ORS 469.300 (11)(a)(C) to (E) or a related or supporting facility that passes through more than one jurisdiction or more than three zones in any one jurisdiction, the council shall review the recommended criteria and determine whether to evaluate the proposed facility against the applicable substantive criteria recommended by the special advisory group, against the statewide planning goals or against a combination of the applicable substantive criteria and statewide planning goals. In making its determination, the council shall consult with the special advisory group and shall consider:

Â Â Â Â Â  (a) The number of jurisdictions and zones in question;

Â Â Â Â Â  (b) The degree to which the applicable substantive criteria reflect local government consideration of energy facilities in the planning process; and

Â Â Â Â Â  (c) The level of consistency of the applicable substantive criteria from the various zones and jurisdictions.

Â Â Â Â Â  (6) The council is not subject to ORS 197.180 and a state agency may not require an applicant for a site certificate to comply with any rules or programs adopted under ORS 197.180.

Â Â Â Â Â  (7) On or before its next periodic review, each affected local government shall amend its comprehensive plan and land use regulations as necessary to reflect the decision of the council pertaining to a site certificate or amended site certificate.

Â Â Â Â Â  (8) Notwithstanding ORS 34.020 or 197.825 or any other provision of law, the affected local governmentÂs land use approval of a proposed facility under subsection (1)(a) of this section and the special advisory groupÂs recommendation of applicable substantive criteria under subsection (5) of this section shall be subject to judicial review only as provided in ORS 469.403. If the applicant elects to comply with subsection (1)(a) of this section, the provisions of this subsection shall apply only to proposed projects for which the land use approval of the local government occurs after the date a notice of intent or an application for expedited processing is submitted to the State Department of Energy.

Â Â Â Â Â  (9) The State Department of Energy, in cooperation with other state agencies, shall provide, to the extent possible, technical assistance and information about the siting process to local governments that request such assistance or that anticipate having a facility proposed in their jurisdiction. [1997 c.428 Â§5; 1999 c.385 Â§10; 2001 c.134 Â§11; 2003 c.186 Â§79; 2005 c.829 Â§12]

Â Â Â Â Â  Note: 469.504 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.505 Consultation with other agencies. (1) In making a determination regarding compliance with statutes, rules and ordinances administered by another agency or compliance with requirements of ORS 469.300 to 469.563 and 469.590 to 469.619 where another agency has special expertise, consultation with the other agency shall occur during the notice of intent and site certificate application process. Any permit application for which the permitting decision has been delegated by the federal government to a state agency other than the Energy Facility Siting Council shall be reviewed, whenever feasible, simultaneously with the councilÂs review of the site certificate application. Any hearings required on such permit applications shall be consolidated, whenever feasible, with hearings under ORS 469.300 to 469.563 and 469.590 to 469.619.

Â Â Â Â Â  (2) Before resolving any conflicting conditions in site certificates or amended site certificates under ORS 469.503 (3) and 469.504, the council shall notify and consult with the agencies and local governments responsible for administering the statutes, administrative rules or substantive local criteria that result in the conflicting conditions regarding potential conflict resolution. [1993 c.569 Â§24 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1997 c.428 Â§9; 1999 c.385 Â§11]

Â Â Â Â Â  469.507 Monitoring environmental and ecological effects of construction and operation of energy facilities. (1) The site certificate holder shall establish programs for monitoring the environmental and ecological effects of the construction and operation of facilities subject to site certificates to assure continued compliance with the terms and conditions of the certificate. The programs shall be subject to review and approval by the Energy Facility Siting Council.

Â Â Â Â Â  (2) The site certificate holder shall perform the testing and sampling necessary for the monitoring program or require the operator of the plant to perform the necessary testing or sampling pursuant to guidelines established by the Energy Facility Siting Council or its designee. The council and the Director of the State Department of Energy shall have access to operating logs, records and reprints of the certificate holder, including those required by federal agencies.

Â Â Â Â Â  (3) The monitoring program may be conducted in cooperation with any federally operated program if the information available from the federal program is acceptable to the council, but no federal program shall be substituted totally for monitoring supervised by the council or its designee.

Â Â Â Â Â  (4) The monitoring program shall include monitoring of the transportation process for all radioactive material removed from any nuclear fueled thermal power plant or nuclear installation. [1993 c.569 Â§25 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1995 c.505 Â§22]

Â Â Â Â Â  469.510 [Formerly 453.515; 1977 c.794 Â§15; repealed by 1993 c.569 Â§21 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510)]

Â Â Â Â Â  469.520 Cooperation of state governmental bodies; adoption of rules by state agencies on energy facility development. (1) Each state agency and political subdivision in this state that is concerned with energy facilities shall inform the State Department of Energy, promptly of its activities and programs relating to energy and radiation.

Â Â Â Â Â  (2) Each state agency proposing to adopt, amend or rescind a rule relating to energy facility development first shall file a copy of its proposal with the council, which may order such changes as it considers necessary to conform to state policy as stated in ORS 469.010 and 469.310.

Â Â Â Â Â  (3) The effective date of a rule relating to energy facility development, or an amendment or rescission thereof, shall not be sooner than 10 days subsequent to the filing of a copy of such proposal with the council. [Formerly 453.525]

(Plant Operations; Radioactive Wastes)

Â Â Â Â Â  469.525 Radioactive waste disposal facilities prohibited; exceptions. Notwithstanding any other provision of this chapter, no waste disposal facility for any radioactive waste shall be established, operated or licensed within this state, except as follows:

Â Â Â Â Â  (1) Wastes generated before June 1, 1981, through industrial or manufacturing processes which contain only naturally occurring radioactive isotopes which are disposed of at sites approved by the Energy Facility Siting Council in accordance with ORS 469.375.

Â Â Â Â Â  (2) Medical, industrial and research laboratory wastes contained in small, sealed, discrete containers in which the radioactive material is dissolved or dispersed in an organic solvent or biological fluid for the purpose of liquid scintillation counting and experimental animal carcasses shall be disposed of or treated at a hazardous waste disposal facility licensed by the Department of Environmental Quality and in a manner consistent with rules adopted by the Department of Environmental Quality after consultation with and approval by the Department of Human Services.

Â Â Â Â Â  (3) Maintenance of radioactive coal ash at the site of a thermal power plant for which a site certificate has been issued pursuant to this chapter shall not constitute operation of a waste disposal facility so long as such coal ash is maintained in accordance with the terms of the site certificate as amended from time to time as necessary to protect the public health and safety. [Formerly 459.630; 1979 c.283 Â§2; 1981 c.587 Â§2]

Â Â Â Â Â  469.530 Review and approval of security programs. The Energy Facility Siting Council and the Director of the State Department of Energy shall review and approve all security programs attendant to a nuclear-fueled thermal power plant, a nuclear installation and the transportation of radioactive material derived from or destined for a nuclear-fueled thermal power plant or a nuclear installation. The council shall provide reasonable public notice of a meeting of the council held for purposes of such review and approval. [Formerly 453.535; 1981 c.707 Â§3; 1989 c.6 Â§1]

Â Â Â Â Â  469.533 State Department of Energy rules for health protection and evacuation procedures in nuclear emergency. Notwithstanding ORS chapter 401, the State Department of Energy in cooperation with the Department of Human Services and the Office of Emergency Management shall establish rules for the protection of health and procedures for the evacuation of people and communities who would be affected by radiation in the event of an accident or a catastrophe in the operation of a nuclear power plant or nuclear installation. [Formerly 453.765; 1983 c.586 Â§43]

Â Â Â Â Â  469.534 County procedures. Each county in this state that has a nuclear-fueled thermal power plant located within county boundaries and each county within this state that has any portion of its area located within 50 miles of a site within this state of a nuclear-fueled thermal power plant shall develop written procedures that are compatible with the rules adopted by the State Department of Energy under ORS 469.533. The department shall review the county procedures to determine whether they are compatible with the rules of the department. [1983 c.586 Â§46]

Â Â Â Â Â  469.535 Governor may assume control of emergency operations during nuclear accident or catastrophe. Notwithstanding ORS chapter 401, when an emergency exists because of an accident or catastrophe in the operation of a nuclear power plant or nuclear installation or in the transportation of radioactive material, the Governor, for the duration of the emergency, may:

Â Â Â Â Â  (1) Assume complete control of all emergency operations in the area affected by the accident or catastrophe, direct all rescue and salvage work and do all things deemed advisable and necessary to alleviate the immediate conditions.

Â Â Â Â Â  (2) Assume control of all police and law enforcement activities in such area, including the activities of all local police and peace officers.

Â Â Â Â Â  (3) Close all roads and highways in such area to traffic or by order of the Director of the State Department of Energy limit the travel on such roads to such extent as the director deems necessary and expedient.

Â Â Â Â Â  (4) Designate persons to coordinate the work of public and private relief agencies operating in such area and exclude from such area any person or agency refusing to cooperate with other agencies engaged in emergency work.

Â Â Â Â Â  (5) Require the aid and assistance of any state or other public or quasi-public agencies in the performance of duties and work attendant upon the emergency conditions in such area. [1983 c.586 Â§47]

Â Â Â Â Â  469.536 Public utility to disseminate information under ORS 469.533. A public utility which operates a nuclear power plant or nuclear installation shall disseminate to the governing bodies of cities and counties that may be affected information approved by the State Department of Energy which explains rules or procedures adopted under ORS 469.533. [Formerly 453.770]

Â Â Â Â Â  469.540 Reductions or curtailment of operations for violation of safety standards; notice; time period for repairs; transport and disposal of radioactive materials. (1) In instances where the Director of the State Department of Energy determines either from the monitoring or surveillance of the director that there is danger of violation of a safety standard adopted under ORS 469.501 from the continued operation of a plant or installation, the director may order temporary reductions or curtailment of operations until such time as proper safety precautions can be taken.

Â Â Â Â Â  (2) An order of reduction or curtailment shall be entered only after notice to the thermal power plant or installation and only after a reasonable time, considering the extent of the danger, has been allowed for repairs or other alterations that would bring the plant or installation into conformity with applicable safety standards.

Â Â Â Â Â  (3) The director may order compliance or impose other safety conditions on the transport or disposal of radioactive materials or wastes if the director believes that ORS 469.300 to 469.619 and 469.930 or rules adopted pursuant thereto are being violated or are in danger of being violated. [Formerly 453.545; 1989 c.6 Â§2; 1993 c.569 Â§26; 2003 c.186 Â§31]

Â Â Â Â Â  469.550 Order for halt of plant operations or activities with radioactive material; notice. (1) Whenever in the judgment of the Director of the State Department of Energy from the results of monitoring or surveillance of operation of any nuclear-fueled thermal power plant or nuclear installation or based upon information from the Energy Facility Siting Council there is cause to believe that there is clear and immediate danger to the public health and safety from continued operation of the plant or installation, the director shall, in cooperation with appropriate state and federal agencies, without hearing or prior notice, order the operation of the plant halted by service of the order on the plant superintendent or other person charged with the operation thereof. Within 24 hours after such order, the director must appear in the appropriate circuit court to petition for the relief afforded under ORS 469.563 and may commence proceedings for revocation of the site certificate if grounds therefor exist.

Â Â Â Â Â  (2) Whenever, in the judgment of the director based upon monitoring or surveillance by the director, or based upon information from the council, there is cause to believe that there is clear and immediate danger to the public health and safety from the accumulation or storage of radioactive material located at a nuclear-fueled thermal power plant or a nuclear installation, the director shall in cooperation with appropriate state and federal agencies, without hearing or prior notice, order such accumulation, storage, disposal or transportation halted or immediately impose safety precautions by service of the order on the officer responsible for the accumulation, storage, disposal or transportation. Within 24 hours after such an order, the director must appear in the appropriate circuit court to petition for the relief afforded under ORS 469.563.

Â Â Â Â Â  (3)(a) If the director believes there is a clear and immediate danger to public health or safety, the director shall halt the transportation or disposal of radioactive material or waste.

Â Â Â Â Â  (b) The director shall serve an order to halt the transportation or disposal of radioactive material on the person responsible for the transport or disposal. The order may be served without prior hearing or notice.

Â Â Â Â Â  (c) Within 24 hours after the director serves an order under paragraph (b) of this subsection, the director shall petition the appropriate circuit court for relief under ORS 469.563.

Â Â Â Â Â  (4) The Governor, in the absence of the director, may issue orders and petition for judicial relief as provided in this section. [Formerly 453.555; 1977 c.794 Â§16; 1989 c.6 Â§3; 2003 c.186 Â§32]

Â Â Â Â Â  469.553 Active uranium mill or mill tailings disposal facility site certification required; procedure for review; fees. (1) Any person desiring to construct or operate an active uranium mill or uranium mill tailings disposal facility after June 25, 1979, shall file with the Energy Facility Siting Council a site certificate application.

Â Â Â Â Â  (2) The Energy Facility Siting Council shall review an application for a site certificate under this section using the procedure prescribed in ORS 469.350, 469.360, 469.370, 469.375, 469.401 and 469.403, for energy facilities. The council is authorized to assess fees in accordance with ORS 469.421 in connection with site certificates applied for or issued under this section. [1979 c.283 Â§7; 1987 c.633 Â§1; 1993 c.569 Â§27; 1995 c.505 Â§25]

Â Â Â Â Â  469.556 Rules governing uranium-related activities. The Energy Facility Siting Council shall adopt rules governing the location, construction and operation of uranium mills and uranium mill tailings disposal facilities and the treatment, storage and disposal of uranium mine overburden for the protection of the public health and safety and the environment. [1979 c.283 Â§8]

Â Â Â Â Â  469.559 Cooperative agreements authorized between council and federal officials and agencies; rules; powers of Governor; exception for inactive or abandoned site. (1) Notwithstanding the authority of the Department of Human Services pursuant to ORS 453.605 to 453.800 to regulate radiation sources or the requirements of ORS 469.525, the Energy Facility Siting Council may enter into and carry out cooperative agreements with the Secretary of Energy pursuant to Title I and the Nuclear Regulatory Commission pursuant to Title II of the Uranium Mill Tailings Radiation Control Act of 1978, Public Law 95-604, and perform or cause to be performed any and all acts necessary to be performed by the state, including the acquisition by condemnation or otherwise, retention and disposition of land or interests therein, in order to implement that Act and rules, standards and guidelines adopted pursuant thereto. The Energy Facility Siting Council may adopt, amend or repeal rules in accordance with ORS chapter 183 and may receive and disburse funds in connection with the implementation and administration of this section.

Â Â Â Â Â  (2) The Energy Facility Siting Council and the State Department of Energy may enter into and carry out cooperative agreements and arrangements with any agency of the federal government implementing the Comprehensive Environmental Response, Compensation, and Liability Act, as amended, 42 U.S.C. section 9601 et seq., to clean up wastes and contaminated material, including overburden, created by uranium mining before June 29, 1989. Any such project need not obtain a site certificate from the council, but shall nevertheless comply with all applicable, relevant or appropriate state standards including but not limited to those set forth in ORS 469.375 and rules adopted by the council and other state agencies to implement such standards.

Â Â Â Â Â  (3) The Governor may do any and all things necessary to implement the requirements of the federal Acts referred to in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) Notwithstanding ORS 469.553, after June 25, 1979, no site certificate is required for the cleanup and disposal of an inactive or abandoned uranium mill tailings site as authorized under subsection (1) of this section and Title I of the Uranium Mill Tailings Radiation Control Act of 1978, Public Law 95-604. [1979 c.283 Â§9; 1987 c.633 Â§2; 1989 c.496 Â§1]

(Records)

Â Â Â Â Â  469.560 Records; public inspection; confidential information. (1) Except as provided in subsection (2) of this section and ORS 192.501 to 192.505, any information filed or submitted pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall be made available for public inspection and copying during regular office hours of the State Department of Energy at the expense of any person requesting copies.

Â Â Â Â Â  (2) Any information, other than that relating to the public safety, relating to secret process, device, or method of manufacturing or production obtained in the course of inspection, investigation or activities under ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall be kept confidential and shall not be made a part of public record of any hearing. [Formerly 453.565]

(Insurance)

Â Â Â Â Â  469.561 Property insurance required; exceptions; filing of policy. (1) A person owning and operating a nuclear power plant in this state under a license issued by the United States Nuclear Regulatory Commission or under a site certificate issued under ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall obtain and maintain property insurance in the maximum insurable amount available for each nuclear incident occurring within this state, as required by this section. The insurance shall cover property damage occurring within a nuclear plant and its related or supporting facilities as a result of the nuclear incident.

Â Â Â Â Â  (2) Insurance required under this section does not apply to:

Â Â Â Â Â  (a) Any claim of an employee of a person obtaining insurance under this section, if the claim is made under a state or federal workersÂ compensation Act and if the employee is employed at the site of and in connection with the nuclear power plant at which the nuclear incident occurred; or

Â Â Â Â Â  (b) Any claim arising out of an act of war.

Â Â Â Â Â  (3) A person obtaining insurance under this section shall maintain insurance for the term of the license issued to the nuclear power plant by the United States Nuclear Regulatory Commission and for any extension of the term, and until all radioactive material has been removed from the nuclear power plant and transportation of the radioactive material from the nuclear power plant has ended.

Â Â Â Â Â  (4) A person obtaining insurance under this section shall file a copy of the insurance policy, any amendment to the policy and any superseding insurance policy with the Director of the State Department of Energy.

Â Â Â Â Â  (5) Property insurance required under this section is in addition to and not in lieu of insurance coverage provided under the Price-Anderson Act (42 U.S.C. 2210).

Â Â Â Â Â  (6) Property insurance required by subsections (1) to (5) of this section may include private insurance, self-insurance, utility industry association self-assurance pooling programs, or a combination of all three.

Â Â Â Â Â  (7) A person may fulfill the requirements for an insurance policy under subsections (1) to (5) of this section by obtaining policies of one or more insurance carriers if the policies together meet the requirements of subsections (1) to (5) of this section. [Formerly 469.565]

Â Â Â Â Â  469.562 Eligible insurers. (1) In order to provide the private insurance specified under ORS 469.561, an insurer must be authorized to provide or transact insurance in this state.

Â Â Â Â Â  (2) An insurer providing property insurance required under ORS 469.561 (1) to (5) may obtain reinsurance as defined in ORS 731.126. [Formerly 469.567]

(Enforcement)

Â Â Â Â Â  469.563 Court orders for enforcement. Without prior administrative proceedings, a circuit court may issue such restraining orders, and such temporary and permanent injunctive relief as is necessary to secure compliance with ORS 469.320, 469.405 (3), 469.410, 469.421, 469.430, 469.440, 469.442, 469.507, 469.525 to 469.559, 469.560, 469.561, 469.562, 469.590 to 469.619, 469.930 and 469.992 or with the terms and conditions of a site certificate. [Formerly 469.570; 1999 c.385 Â§12]

Â Â Â Â Â  469.565 [1981 c.866 Â§Â§3,4; renumbered 469.561 in 1997]

(Oregon Hanford Cleanup Board)

Â Â Â Â Â  469.566 Legislative findings. (1) The Legislative Assembly finds and declares that Oregon is not assured that the United States Department of Energy will:

Â Â Â Â Â  (a) Consider the unique features of Oregon and the needs of the people of Oregon when assessing the Hanford Nuclear Reservation as a potentially suitable location for the long-term disposal of high-level radioactive waste; or

Â Â Â Â Â  (b) Ensure adequate opportunity for public participation in the assessment process.

Â Â Â Â Â  (2) Over the past 45 years, the United States has developed and produced nuclear weapons at the Hanford Nuclear Reservation and during this period large quantities of radioactive hazardous and chemical wastes have accumulated at the Hanford Nuclear Reservation, and the waste sites pose an immediate and serious long-term threat to the environment and to public health and safety.

Â Â Â Â Â  (3) Therefore, the Legislative Assembly declares that it is in the best interests of the State of Oregon to establish an Oregon Hanford Cleanup Board to serve as a focus for the State of Oregon in the development of a state policy to be presented to the federal government, to ensure a maximum of public participation in the assessment and cleanup process. [1987 c.514 Â§1; 1991 c.562 Â§3; 2001 c.104 Â§204; 2003 c.186 Â§33]

Â Â Â Â Â  Note: 469.566 to 469.583 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.567 [1981 c.866 Â§5; renumbered 469.562 in 1997]

Â Â Â Â Â  469.568 Construction of ORS 469.566 to 469.583. Nothing in ORS 469.566 to 469.583 shall be interpreted by the federal government or the United States Department of Energy as an expression by the people of Oregon to accept the Hanford Nuclear Reservation as the site for the long-term disposal of high-level radioactive waste. [1987 c.514 Â§2; 2001 c.104 Â§205]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.569 Definitions for ORS 469.566 to 469.583. As used in ORS 469.566 to 469.583:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Hanford Cleanup Board.

Â Â Â Â Â  (2) ÂHigh-level radioactive wasteÂ means fuel or fission products from a commercial nuclear reactor after irradiation that is packaged and prepared for disposal.

Â Â Â Â Â  (3) ÂUnited States Department of EnergyÂ means the federal Department of Energy established under 42 U.S.C.A. 7131 or any successor agency assigned responsibility for the long-term disposal of high-level radioactive waste. [1987 c.514 Â§3; 2003 c.186 Â§34]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.570 [Formerly 453.575; 1995 c.505 Â§23; renumbered 469.563 in 1997]

Â Â Â Â Â  469.571 Oregon Hanford Cleanup Board; members; appointment. There is created an Oregon Hanford Cleanup Board that shall consist of the following members:

Â Â Â Â Â  (1) The Director of the State Department of Energy or designee;

Â Â Â Â Â  (2) The Water Resources Director or designee;

Â Â Â Â Â  (3) A representative of the Governor;

Â Â Â Â Â  (4) One member representing the Confederated Tribes of the Umatilla Indian Reservation;

Â Â Â Â Â  (5) Ten members of the public, appointed by the Governor, one of whom shall be a representative of a local emergency response organization in eastern Oregon and one of whom shall serve as chairperson; and

Â Â Â Â Â  (6) Three members of the Senate, appointed by the President of the Senate, and three members of the House of Representatives, appointed by the Speaker of the House of Representatives who shall serve as advisory members without vote. [1987 c.514 Â§4; 1991 c.562 Â§1; 1997 c.249 Â§271; 2003 c.186 Â§5]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.572 Compensation of board members. (1) Each member of the Oregon Hanford Cleanup Board shall serve at the pleasure of the appointing authority. For purposes of this subsection, for those members of the board selected by the public advisory committee, the appointing authority shall be the public advisory committee.

Â Â Â Â Â  (2) Each public member of the board shall receive compensation and expenses as provided in ORS 292.495. Each legislative member shall receive compensation and expenses as provided in ORS 171.072.

Â Â Â Â Â  (3) The board shall be under the supervision of the chairperson. [1987 c.514 Â§5]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.573 Purpose of Oregon Hanford Cleanup Board. The Oregon Hanford Cleanup Board:

Â Â Â Â Â  (1) Shall serve as the focal point for all policy discussions within the state government concerning the disposal of high-level radioactive waste in the northwest region.

Â Â Â Â Â  (2) Shall recommend a state policy to the Governor and to the Legislative Assembly.

Â Â Â Â Â  (3) After consultation with the Governor, may make policy recommendations on other issues related to the Hanford Nuclear Reservation at Richland, Washington, including but not limited to defense wastes, disposal and treatment of chemical waste and plutonium production. [1987 c.514 Â§6; 2001 c.104 Â§206]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.574 Duties of Oregon Hanford Cleanup Board; coordination with Washington. In carrying out its purpose as set forth in ORS 469.573, the Oregon Hanford Cleanup Board shall:

Â Â Â Â Â  (1) Serve as the initial agency in this state to be contacted by the United States Department of Energy or any other federal agency on any matter related to the long-term disposal of high-level radioactive waste and other issues related to the Hanford Nuclear Reservation.

Â Â Â Â Â  (2) Serve as the initial agency in this state to receive any report, study, document, information or notification of proposed plans from the federal government on any matter related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation. Notification of proposed plans includes notification of proposals to conduct field work, on-site evaluation or on-site testing.

Â Â Â Â Â  (3) Disseminate or arrange with the United States Department of Energy or other federal agency to disseminate the information received under subsection (2) of this section to appropriate state agencies, local governments, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups who have requested in writing to receive this information.

Â Â Â Â Â  (4) Recommend to the Governor and Legislative Assembly appropriate responses to contacts under subsection (1) of this section and information received under subsection (2) of this section if a response is appropriate. The board shall consult with the appropriate state agency, local government, regional planning commission, American Indian tribal governing body, the general public and interested citizen groups in preparing this response.

Â Â Â Â Â  (5) Promote and coordinate educational programs which provide information on the nature of high-level radioactive waste, the long-term disposal of this waste, the activities of the board, the activities of the United States Department of Energy and any other federal agency related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation and the opportunities of the public to participate in procedures and decisions related to this waste.

Â Â Â Â Â  (6) Review any application to the United States Department of Energy or other federal agency by a state agency, local government or regional planning commission for funds for any program related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation. If the board finds that the application is not consistent with the stateÂs policy related to such issue or that the application is not in the best interest of the state, the board shall forward its findings to the Governor and the appropriate legislative committee. If the board finds that the application of a state agency is not consistent with the stateÂs policy related to long-term disposal of high-level radioactive waste or that the application of a state agency is not in the best interest of the state, the findings forwarded to the Governor and legislative committee shall include a recommendation that the Governor act to stipulate conditions for the acceptance of the funds which are necessary to safeguard the interests of the state.

Â Â Â Â Â  (7) Monitor activity in Congress and the federal government related to the long-term disposal of high-level radioactive waste and other issues related to the Hanford Nuclear Reservation.

Â Â Â Â Â  (8) If appropriate, advise the Governor and the Legislative Assembly to request the Attorney General to intervene in federal proceedings to protect the stateÂs interests and present the stateÂs point of view on matters related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation.

Â Â Â Â Â  (9) Coordinate with appropriate counterparts and agencies in the State of Washington. [1987 c.514 Â§7; 1991 c.562 Â§4; 2001 c.104 Â§207]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.575 Duties of chairperson of Oregon Hanford Cleanup Board. The chairperson of the Oregon Hanford Cleanup Board shall:

Â Â Â Â Â  (1) Supervise the day-to-day functions of the board;

Â Â Â Â Â  (2) Hire, assign, reassign and coordinate the administrative personnel of the board, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law; and

Â Â Â Â Â  (3) Request technical assistance from any other state agency. [1987 c.514 Â§8]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.576 Review of Hanford as site selected for long-term disposal of high-level radioactive waste. (1) If the United States Department of Energy selects the Hanford Nuclear Reservation as the site for the construction of a repository for the long-term disposal of high-level radioactive waste, the Oregon Hanford Cleanup Board shall review the selected site and the site plan prepared by the United States Department of Energy. In conducting its review the board shall:

Â Â Â Â Â  (a) Include a full scientific review of the adequacy of the selected site and of the site plan;

Â Â Â Â Â  (b) Use recognized experts;

Â Â Â Â Â  (c) Conduct one or more public hearings on the site plan;

Â Â Â Â Â  (d) Make available to the public arguments and evidence for and against the site plan; and

Â Â Â Â Â  (e) Solicit comments from appropriate state agencies, local governments, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups on the adequacy of the Hanford site and the site plan.

Â Â Â Â Â  (2) After completing the review under subsection (1) of this section, the board shall submit a recommendation to the Speaker of the House of Representatives, the President of the Senate and the Governor on whether the state should accept the Hanford site. [1987 c.514 Â§10; 2001 c.104 Â§208]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.577 Lead agency; agreements with federal agencies related to long-term disposal of high-level radioactive waste. (1) In addition to any other duty prescribed by law and subject to the policy direction of the board, a lead agency designated by the Governor shall negotiate written agreements and modifications to those agreements, with the United States Department of Energy or any other federal agency or state on any matter related to the long-term disposal of high-level radioactive waste.

Â Â Â Â Â  (2) Any agreement or modification to an agreement negotiated by the agency designated by the Governor under subsection (1) of this section shall be consistent with the policy expressed by the Governor and the Legislative Assembly as developed by the Oregon Hanford Cleanup Board.

Â Â Â Â Â  (3) The Oregon Hanford Cleanup Board shall make recommendations to the agency designated by the Governor under subsection (1) of this section concerning the terms of agreements or modifications to agreements negotiated under subsection (1) of this section or other issues related to the Hanford Nuclear Reservation. [1987 c.514 Â§11; 1991 c.562 Â§5; 2001 c.104 Â§209]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.578 Oregon Hanford Cleanup Board to implement agreements with federal agencies. The Oregon Hanford Cleanup Board shall implement agreements, modifications and technical revisions approved by the agency designated by the Governor under ORS 469.577. In implementing these agreements, modifications and revisions, the board may solicit the views of any appropriate state agency, local government, regional planning commission, American Indian tribal governing body, the general public and interested citizen groups. [1987 c.514 Â§12]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.579 Authority to accept moneys; disbursement of funds. The Oregon Hanford Cleanup Board may accept moneys from the United States Department of Energy, other federal agencies, the State of Washington and from gifts and grants received from any other person. Such moneys are continuously appropriated to the board for the purpose of carrying out the provisions of ORS 469.566 to 469.583. The board shall establish by rule a method for disbursing such funds as necessary to carry out the provisions of ORS 469.566 to 469.583, including but not limited to awarding contracts for studies pertaining to the long-term disposal of radioactive waste or other issues related to the Hanford Nuclear Reservation. Any disbursement of funds by the board or the lead agency shall be consistent with the policy established by the board under ORS 469.573. [1987 c.514 Â§13; 1991 c.562 Â§6; 2001 c.104 Â§210; 2003 c.186 Â§35]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.580 [1977 c.296 Â§13; repealed by 1993 c.569 Â§31]

Â Â Â Â Â  469.581 Advisory and technical committees. The Oregon Hanford Cleanup Board may establish any advisory and technical committee it considers necessary. Members of any advisory or technical committee established under this section may receive reimbursement for travel expenses incurred in the performance of their duties in accordance with ORS 292.495. [1987 c.514 Â§14; 1991 c.562 Â§2]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.582 Cooperation with Oregon Hanford Cleanup Board; technical assistance from other state agencies. All departments, agencies and officers of this state and its political subdivisions shall cooperate with the Oregon Hanford Cleanup Board in carrying out any of its activities under ORS 469.566 to 469.583 and, at the request of the chairperson, provide technical assistance to the board. [1987 c.514 Â§15]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.583 Rules. In accordance with the applicable provisions of ORS chapter 183, the Oregon Hanford Cleanup Board shall adopt rules and standards to carry out the requirements of ORS 469.566 to 469.583. [1987 c.514 Â§16]

Â Â Â Â Â  Note: See note under 469.566.

(Federal Site Selection)

Â Â Â Â Â  469.584 Findings. The Legislative Assembly and the people of the State of Oregon find that:

Â Â Â Â Â  (1) In order to solve the problem of high-level radioactive waste disposal, Congress established a process for selecting two sites for the safe, permanent and regionally equitable disposal of such waste.

Â Â Â Â Â  (2) The process of selecting three sites as final candidates, including the Hanford Nuclear Reservation in the State of Washington, for a first high-level nuclear waste repository by the United States Department of Energy violated the intent and the mandate of Congress.

Â Â Â Â Â  (3) The United States Department of Energy has prematurely deferred consideration of numerous potential sites and disposal media that its own research indicates are more appropriate, safer and less expensive.

Â Â Â Â Â  (4) Placement of a repository at Hanford without methodical and independently verified scientific evaluation threatens the health and safety of the people and the environment of this state.

Â Â Â Â Â  (5) The selection process is flawed and not credible because it did not include independent experts in the selection of the sites and in the review of the selected sites, as recommended by the National Academy of Sciences.

Â Â Â Â Â  (6) By postponing indefinitely all site specific work for an eastern repository, the United States Department of Energy has not complied with the intent of Congress expressed in the Nuclear Waste Policy Act, Public Law 97-425, and the fundamental compromise which enabled its enactment. [1987 c.13 Â§1; 2001 c.104 Â§211]

Â Â Â Â Â  Note: 469.584 and 469.585 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.585 Activities of state related to selection of high-level radioactive waste disposal site. In order to achieve complete compliance with federal law and protect the health, safety and welfare of the people of the State of Oregon, the Legislative Assembly, other statewide officials and state agencies shall use all legal means necessary to:

Â Â Â Â Â  (1) Suspend the preliminary site selection process for a high-level nuclear waste repository, including the process of site characterization, until there is compliance with the intent of the Nuclear Waste Policy Act;

Â Â Â Â Â  (2) Reverse the Secretary of EnergyÂs decision to postpone indefinitely all site specific work on locating and developing an eastern repository for high-level nuclear waste;

Â Â Â Â Â  (3) Insist that the United States Department of EnergyÂs site selection process, when resumed, considers all acceptable geologic media and results in safe, scientifically justified and regionally and geographically equitable high-level nuclear waste disposal;

Â Â Â Â Â  (4) Demand that federal budget actions fully and completely follow the intent of the Nuclear Waste Policy Act;

Â Â Â Â Â  (5) Continue to pursue alliances with other states and interested parties, particularly with Pacific Northwest Governors, legislatures and other parties, affected by the site selection process and transportation of high-level nuclear waste; and

Â Â Â Â Â  (6) Ensure that Oregon, because of its close geographic and geologic proximity to the proposed Hanford Nuclear Reservation site, be accorded the same status under federal law as a state in which a high-level nuclear repository is proposed to be located. [1987 c.13 Â§2; 2001 c.104 Â§212]

Â Â Â Â Â  Note: See note under 469.584.

(Hanford Nuclear Reservation)

Â Â Â Â Â  469.586 Findings. The Legislative Assembly and the people of the State of Oregon find that:

Â Â Â Â Â  (1) The maintenance of healthy, unpolluted river systems, airsheds and land are essential to the economic vitality and well-being of the citizens of the State of Oregon and the Pacific Northwest.

Â Â Â Â Â  (2) Radioactive waste stored at the Hanford Nuclear Reservation is already leaking into and contaminating the water table and watershed of the Columbia River and radioactive materials and toxic compounds have been found in plants, animals and waters downstream from the Hanford Nuclear Reservation and constitute a present and potential threat to the health, safety and welfare of the people of the State of Oregon.

Â Â Â Â Â  (3) The Hanford Nuclear Reservation is now one of the most radioactively contaminated sites in the world, according to government studies, and will require billions of dollars in costs for cleanup and the ongoing assessment of health effects.

Â Â Â Â Â  (4) In November 1980, the people of the State of Oregon, by direct vote in a statewide election, enacted a moratorium on the construction of nuclear power plants, and no nuclear power plants are presently operating in the State of Oregon.

Â Â Â Â Â  (5) In May 1987, the people of the State of Oregon, by direct vote in a statewide election, enacted Ballot Measure 1, opposing the disposal of highly radioactive spent fuel from commercial power plants at the Hanford Nuclear Reservation.

Â Â Â Â Â  (6) In 1995, the Legislative Assembly resolved that Oregon should have all legal rights in matters affecting the Hanford Nuclear Reservation, including party status in the Hanford tri-party agreement that governs the cleanup of the reservation.

Â Â Â Â Â  (7) Throughout the administrations of Presidents Ford, Carter, Reagan and Bush, the policy of the federal government banned the use of plutonium in commercial nuclear power plants due to the risk that the plutonium could be diverted to terrorists and to nations that have not renounced the use of nuclear weapons.

Â Â Â Â Â  (8) The federal government has announced that it will process plutonium from weapons with uranium to produce mixed oxide fuel for commercial nuclear power plants and other nuclear facilities. The Hanford Nuclear Reservation, located on the Columbia River, is a primary candidate site being considered for the production facilities.

Â Â Â Â Â  (9) The production of mixed oxide fuel will result in enormous new quantities of radioactive and chemical wastes that will present significant additional disposal problems and unknown costs. [1997 c.617 Â§1]

Â Â Â Â Â  Note: 469.586 and 469.587 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.587 Position of State of Oregon related to operation of Hanford Nuclear Reservation. The Legislative Assembly and the people of the State of Oregon:

Â Â Â Â Â  (1) Declare that the State of Oregon is unalterably opposed to the use of the Hanford Nuclear Reservation for operations that create more contamination at the Hanford Nuclear Reservation, divert resources from cleanup at the Hanford Nuclear Reservation and make the Hanford Nuclear Reservation cleanup more difficult, such as the processing of plutonium to fuel nuclear power plants, reactors or any other facilities, and further declare that vitrification in a safe manner is the preferred means to dispose of excess plutonium, in order to protect human health and the environment.

Â Â Â Â Â  (2) Request that the President of the United States and the Secretary of Energy continue their previous policy of banning the use of plutonium to fuel commercial power plants and nuclear facilities.

Â Â Â Â Â  (3) Request that the federal government honor the federal governmentÂs original mandate to implement and complete the cleanup and restoration of the Hanford Nuclear Reservation. [1997 c.617 Â§2]

Â Â Â Â Â  Note: See note under 469.586.

(Siting of Nuclear-Fueled Thermal Power Plants)

Â Â Â Â Â  469.590 Definitions for ORS 469.590 to 469.595. As used in ORS 469.590 to 469.595:

Â Â Â Â Â  (1) ÂHigh-level radioactive wasteÂ means spent nuclear fuel or the radioactive by-products from the reprocessing of spent nuclear fuel.

Â Â Â Â Â  (2) ÂSpent nuclear fuelÂ means nuclear fuel rods or assemblies which have been irradiated in a power reactor and subsequently removed from that reactor. [1981 c.1 Â§2]

Â Â Â Â Â  469.593 Findings. The people of this state find that if no permanent repository for high-level radioactive waste is provided by the federal government, the residents of the state may face the undue financial burden of paying for construction of a repository for such wastes. Therefore, the people of this state enact ORS 469.590 to 469.601. [1981 c.1 Â§1]

Â Â Â Â Â  469.594 Storage of high-level radioactive waste after expiration of license prohibited; continuing responsibility for storage; implementation agreements. (1) Notwithstanding the definition of a Âwaste disposal facilityÂ under ORS 469.300, no high-level radioactive waste should be stored at the site of a nuclear-fueled thermal power plant after the expiration of the operating license issued to the nuclear power plant by the United States Nuclear Regulatory Commission.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person operating a nuclear power plant under a license issued by the United States Nuclear Regulatory Commission shall remain responsible for proper temporary storage of high-level radioactive materials at the site of the nuclear power plant after termination of a license and until such materials are removed from the site for permanent storage.

Â Â Â Â Â  (3) The State Department of Energy and the operators of nuclear-fueled thermal plants shall pursue agreements with the United States Department of Energy and the United States Nuclear Regulatory Commission to fulfill the provisions of this section. [1985 c.434 Â§2; 1991 c.480 Â§11; 1993 c.569 Â§28; 1995 c.505 Â§24; 2001 c.134 Â§12]

Â Â Â Â Â  469.595 Condition to site certificate for nuclear-fueled thermal power plant. Before issuing a site certificate for a nuclear-fueled thermal power plant, the Energy Facility Siting Council must find that an adequate repository for the disposal of the high-level radioactive waste produced by the plant has been licensed to operate by the appropriate agency of the federal government. The repository must provide for the terminal disposition of such waste, with or without provision for retrieval for reprocessing. [1981 c.1 Â§3]

Â Â Â Â Â  469.597 Election procedure; elector approval required. (1) Notwithstanding the provisions of ORS 469.370, if the Energy Facility Siting Council finds that the requirements of ORS 469.595 have been satisfied and proposes to issue a site certificate for a nuclear-fueled thermal power plant, the proposal shall be submitted to the electors of this state for their approval or rejection at the next available statewide general election. The procedures for submitting a proposal to the electors under this section shall conform, as nearly as possible to those for state measures, including but not limited to procedures for printing related material in the votersÂ pamphlet.

Â Â Â Â Â  (2) A site certificate for a nuclear-fueled thermal power plant shall not be issued until the electors of this state have approved the issuance of the certificate at an election held pursuant to subsection (1) of this section. [1981 c.1 Â§Â§4,5]

Â Â Â Â Â  469.599 Public Utility CommissionÂs duty. The Public Utility Commission shall not authorize the issuance of stocks, bonds or other evidences of indebtedness to finance any nuclear-fueled thermal power plant pursuant to ORS 757.400 to 757.460 until the Energy Facility Siting Council has made the finding required under ORS 469.595. [1981 c.1 Â§6]

Â Â Â Â Â  469.601 Effect of ORS 469.595 on applications and applicants. ORS 469.595 does not prohibit:

Â Â Â Â Â  (1) The Energy Facility Siting Council from receiving and processing applications for site certificates for nuclear-fueled thermal power plants under ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930; or

Â Â Â Â Â  (2) An applicant for a site certificate under ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930 from obtaining any other necessary licenses, permits or approvals for the planning or siting of a nuclear-fueled thermal power plant. [1981 c.1 Â§8]

(Transportation of Radioactive Material)

Â Â Â Â Â  469.603 Intent to regulate transportation of radioactive material. It is the intention of the Legislative Assembly that the state shall regulate the transportation of radioactive material to the full extent allowable under and consistent with federal laws and regulations. [1981 c.707 Â§2]

Â Â Â Â Â  469.605 Permit to transport required; application; delegation of authority to issue permits. (1) No person shall ship or transport radioactive material identified by the Energy Facility Siting Council by rule as posing a significant hazard to public health and safety or the environment if improperly transported into or within the State of Oregon without first obtaining a permit from the State Department of Energy.

Â Â Â Â Â  (2) Such permit shall be issued for a period not to exceed one year and shall be valid for all shipments within that period of time unless specifically limited by permit conditions.

Â Â Â Â Â  (3) Application for a permit under this section shall be made in a form and manner prescribed by the Director of the State Department of Energy and may include:

Â Â Â Â Â  (a) A description of the kind, quantity and radioactivity of the material to be transported;

Â Â Â Â Â  (b) A description of the route or routes proposed to be taken and the transport schedule;

Â Â Â Â Â  (c) A description of any mode of transportation; and

Â Â Â Â Â  (d) Other information required by the director to evaluate the application.

Â Â Â Â Â  (4) The director shall collect a fee from all applicants for permits under this section in an amount reasonably calculated to provide for the costs to the department of performing the duties of the department under ORS 469.550 (3), 469.563, 469.603 to 469.619 and 469.992. Fees collected under this subsection shall be deposited in the State Department of Energy Account established under ORS 469.120.

Â Â Â Â Â  (5) The director shall issue a permit only if the application demonstrates that the proposed transportation will comply with all applicable rules adopted under ORS 469.603 to 469.619 and if the proposed route complies with federal law as provided in ORS 469.606.

Â Â Â Â Â  (6) The director may delegate the authority to issue permits for the transportation of radioactive material to the Department of Transportation. In exercising such authority, the Department of Transportation shall comply with the applicable provisions of ORS 469.603 to 469.619 and rules adopted by the director or the Energy Facility Siting Council under ORS 469.603 to 469.619. Permits issued by the Department of Transportation under this subsection shall be enforced according to the provisions of ORS 825.258. The director also may delegate other authority granted under ORS 469.605 to 469.619 to other state agencies if the delegation will maintain or enhance the quality of the transportation safety program. [1981 c.707 Â§5; 1989 c.6 Â§4; 1991 c.233 Â§3; 2003 c.186 Â§36]

Â Â Â Â Â  469.606 Determination of best and safest route. (1) Upon receipt of an application required under ORS 469.605 for which radioactive material is proposed to be transported by highway, the State Department of Energy shall confer with the following persons to determine whether the proposed route is safe, and complies with applicable routing requirements of the United States Department of Transportation and the United States Nuclear Regulatory Commission:

Â Â Â Â Â  (a) The Oregon Department of Transportation, or a designee of the Oregon Department of Transportation;

Â Â Â Â Â  (b) The Energy Facility Siting Council, or a designee of the Energy Facility Siting Council; and

Â Â Â Â Â  (c) The Oregon Transportation Commission, or a designee of the Oregon Transportation Commission.

Â Â Â Â Â  (2) If, after consultation with the persons set forth in subsection (1) of this section, a determination is made that the proposed route is not the best and safest route for transporting the material, the Director of the State Department of Energy shall deny the application except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) If the applicant is prohibited by a statute, rule or other action of an adjacent state or a political subdivision in an adjacent state from using the route that complies with federal law, the director:

Â Â Â Â Â  (a) Shall petition the United States Department of Transportation for an administrative determination of preemption of the ban, pursuant to section 13 of the Hazardous Materials Transportation Uniform Safety Act of 1990, P.L. 101-615.

Â Â Â Â Â  (b) May issue a permit as provided under ORS 469.605 (5) with conditions necessary to ensure safe transport over a route available to the applicant, until the United States Department of Transportation determines whether the prohibition by the other state or political subdivision is preempted. [1991 c.233 Â§2; 2003 c.186 Â§37]

Â Â Â Â Â  469.607 Authority of council. (1) After consultation with the Department of Transportation and other appropriate state, local and federal agencies, the Energy Facility Siting Council by rule:

Â Â Â Â Â  (a) May fix requirements for notification, record keeping, reporting, packaging and emergency response;

Â Â Â Â Â  (b) May designate those routes by highway, railroad, waterway and air where transportation of radioactive material can be accomplished safely;

Â Â Â Â Â  (c) May specify conditions of transportation for certain classes of radioactive material, including but not limited to, specific routes, permitted hours of movement, requirements for communications capabilities between carriers and emergency response agencies, speed limits, police escorts, checkpoints, operator or crew training or other operational requirements to enhance public health and safety; and

Â Â Â Â Â  (d) May establish requirements for insurance, bonding or other indemnification on the part of any person transporting radioactive material into or within the State of Oregon under ORS 469.603 to 469.619 and 469.992.

Â Â Â Â Â  (2) The requirements imposed by subsection (1) of this section must be consistent with federal Department of Transportation and Nuclear Regulatory Commission rules.

Â Â Â Â Â  (3) Rules adopted under this section shall be adopted in accordance with the provisions of ORS chapter 183. [1981 c.707 Â§6; 1989 c.6 Â§5; 1995 c.733 Â§45]

Â Â Â Â Â  469.609 Annual report to state agencies and local governments on shipment of radioactive wastes. Annually, the Director of the State Department of Energy shall report to interested state agencies and all local government agencies trained under ORS 469.611 on shipment of radioactive material made during the preceding year. The directorÂs report shall include:

Â Â Â Â Â  (1) The type and quantity of material transported;

Â Â Â Â Â  (2) Any mode of transportation used;

Â Â Â Â Â  (3) The route or routes taken; and

Â Â Â Â Â  (4) Any other information at the discretion of the director. [1981 c.707 Â§8; 1989 c.6 Â§6; 2003 c.186 Â§38]

Â Â Â Â Â  469.611 Emergency preparedness and response program; radiation emergency response team; training. Notwithstanding ORS chapter 401:

Â Â Â Â Â  (1) The Director of the State Department of Energy shall coordinate emergency preparedness and response with appropriate agencies of government at the local, state and national levels to ensure that the response to a radioactive material transportation accident is swift and appropriate to minimize damage to any person, property or wildlife. This program shall include the preparation of localized plans setting forth agency responsibilities for on-scene response.

Â Â Â Â Â  (2) The director shall:

Â Â Â Â Â  (a) Apply for federal funds as available to train, equip and maintain an appropriate response capability at the state and local level; and

Â Â Â Â Â  (b) Request all available training and planning materials.

Â Â Â Â Â  (3) The Department of Human Services shall maintain a trained and equipped radiation emergency response team available at all times for dispatch to any radiological emergency. Before arrival of the department at the scene of a radiological accident, the Director of the State Department of Energy may designate other technical advisors to work with the local response agencies.

Â Â Â Â Â  (4) The Department of Human Services shall assist the Director of the State Department of Energy to ensure that all emergency services organizations along major transport routes for radioactive materials are offered training and retraining in the proper procedures for identifying and dealing with a radiological accident pending the arrival of persons with technical expertise. The Department of Human Services shall report annually to the Director of the State Department of Energy on training of emergency response personnel. [1981 c.707 Â§9; 1983 c.586 Â§44; 1989 c.6 Â§7; 2003 c.186 Â§39]

Â Â Â Â Â  469.613 Records; inspection. (1) Any person obtaining a permit under ORS 469.605 shall establish and maintain any records, make any reports and provide any information as the Energy Facility Siting Council may by rule or order require to assure compliance with the conditions of the permit or other rules affecting the transportation of radioactive materials and submit the reports and make the records and information available at the request of the Director of the State Department of Energy. Any requirement imposed by the council under this subsection shall be consistent with regulations of the United States Department of Transportation and the United States Nuclear Regulatory Commission.

Â Â Â Â Â  (2) The director may authorize any employee or agent of the director to enter upon, inspect and examine, at reasonable times and in a reasonable manner for the purpose of administration or enforcement of the provisions of ORS 469.550, 469.563, 469.603 to 469.619 and 469.992 or rules adopted thereunder, the records and property of persons within this state who have applied for permits under ORS 469.605.

Â Â Â Â Â  (3) The director shall provide for:

Â Â Â Â Â  (a) The inspection of each highway route controlled shipment prior to or upon entry of the shipment into this state or at the point of origin for the transportation of highway route controlled shipments within the state; and

Â Â Â Â Â  (b) Inspection of a representative sample of shipments containing material required to bear a radioactive placard as specified by federal regulations. [1981 c.707 Â§10; 1989 c.6 Â§8; 2003 c.186 Â§40]

Â Â Â Â Â  469.615 Indemnity for claims against state insurance coverage certification; reimbursement for costs incurred in nuclear incident. (1) A person transporting radioactive materials in this state shall indemnify the State of Oregon and its political subdivisions and agents for any claims arising from the release of radioactive material during that transportation and pay for the cost of response to an accident involving the radioactive material.

Â Â Â Â Â  (2) With respect to radioactive materials, the Director of the State Department of Energy shall ascertain and certify that insurance coverage required under 42 U.S.C. 2210 is in force and effect at the time the permit is issued under ORS 469.605.

Â Â Â Â Â  (3) A person who owns, designs or maintains facilities, structures, vehicles or equipment used for handling, transportation, shipment, storage or disposal of nuclear material shall reimburse the state for all expenses reasonably incurred by the state or a political subdivision of the state, in protecting the public health and safety and the environment from a nuclear incident or the imminent danger of a nuclear incident caused by the personÂs acts or omissions. These expenses include but need not be limited to, costs incurred for precautionary evacuations, emergency response measures and decontamination or other clean-up measures. As used in this subsection Ânuclear incidentÂ has the meaning given that term in 42 U.S.C. 2014(q).

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall affect any provision of subsection (1) or (2) of this section. [1981 c.707 Â§11; 1987 c.705 Â§9; 1989 c.6 Â§9]

Â Â Â Â Â  469.617 Report to legislature; content. The Director of the State Department of Energy shall prepare and submit to the Governor for transmittal to the Legislative Assembly, on or before the beginning of each regular legislative session, a comprehensive report on the transportation of radioactive material in Oregon and provide an evaluation of the adequacy of the stateÂs emergency response agencies. The report shall include, but need not be limited to:

Â Â Â Â Â  (1) A brief description and compilation of any accidents and casualties involving the transportation of radioactive material in Oregon;

Â Â Â Â Â  (2) An evaluation of the effectiveness of enforcement activities and the degree of compliance with applicable rules;

Â Â Â Â Â  (3) A summary of outstanding problems confronting the State Department of Energy in administering ORS 469.550, 469.563, 469.603 to 469.619 and 469.992; and

Â Â Â Â Â  (4) Such recommendations for additional legislation as the Energy Facility Siting Council considers necessary and appropriate. [1981 c.707 Â§12; 1989 c.6 Â§10]

Â Â Â Â Â  469.619 State Department of Energy to make federal regulations available. The State Department of Energy shall maintain and make available copies of all federal regulation and federal code provisions referred to in ORS 469.300, 469.550, 469.563, 469.603 to 469.619 and 469.992. [1981 c.707 Â§14; 1989 c.6 Â§11]

Â Â Â Â Â  469.621 [1981 c.707 Â§7; repealed by 1993 c.742 Â§101]

RESIDENTIAL ENERGY CONSERVATION ACT

(Investor-Owned Utilities)

Â Â Â Â Â  469.631 Definitions for ORS 469.631 to 469.645. As used in ORS 469.631 to 469.645:

Â Â Â Â Â  (1) ÂCash paymentÂ means a payment made by the investor-owned utility to the dwelling owner or to the contractor on behalf of the dwelling owner for energy conservation measures.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCommissionÂ means the Public Utility Commission of Oregon.

Â Â Â Â Â  (4) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure shall not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (5) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (6) ÂDwelling ownerÂ means the person:

Â Â Â Â Â  (a) Who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for the purchase of real property; and

Â Â Â Â Â  (b) Whose dwelling receives space heating from the investor-owned utility.

Â Â Â Â Â  (7) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (8) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (9) ÂInvestor-owned utilityÂ means an electric or gas utility regulated by the commission as a public utility under ORS chapter 757.

Â Â Â Â Â  (10) ÂResidential customerÂ means a dwelling owner or tenant who, either directly or indirectly, pays a share of the cost for service billed by an investor-owned utility for electric or natural gas service received at the dwelling.

Â Â Â Â Â  (11) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (12) ÂTenantÂ means a tenant as defined in ORS 90.100 or any other tenant. [1981 c.778 Â§2; 1989 c.233 Â§1; 1989 c.648 Â§66; 1995 c.551 Â§13; 2003 c.186 Â§41]

Â Â Â Â Â  469.633 Investor-owned utility program. Each investor-owned utility shall have an approved residential energy conservation program that, to the Public Utility CommissionÂs satisfaction:

Â Â Â Â Â  (1) Makes available to all residential customers of the utility information about:

Â Â Â Â Â  (a) Energy conservation measures; and

Â Â Â Â Â  (b) Energy conservation measure financing available to dwelling owners.

Â Â Â Â Â  (2) Provides within 60 days of a request by a residential customer or a dwelling owner, assistance and technical advice concerning various methods of saving energy in that customerÂs or dwelling ownerÂs dwelling including, but not limited to, an energy audit of the customerÂs or dwelling ownerÂs dwelling.

Â Â Â Â Â  (3) Provides financing for cost-effective energy conservation measures approved by the commission to a dwelling owner who occupies the dwelling as a residential customer or rents the dwelling to a tenant who is a residential customer. The minimum financing program shall give the dwelling owner a choice between a cash payment and a loan. The dwelling owner may not receive both a cash payment and a loan. Completion of an energy audit of the dwelling offered under the program required by this section or described in ORS 469.685 shall be a condition of eligibility for either a cash payment or a loan. Unless the commission approves higher levels of assistance, the financing program shall provide:

Â Â Â Â Â  (a) The following minimum levels of assistance:

Â Â Â Â Â  (A) A loan for a dwelling owner with approved credit upon the following terms approved by the commission:

Â Â Â Â Â  (i) A principal amount of up to $5,000;

Â Â Â Â Â  (ii) For an electric utility, an interest rate that does not exceed six and one-half percent annually or, for a gas utility, an annual interest rate 10 percentage points lower than the rate published by the Federal Housing Administration for Title I property improvement loans (24 C.F.R. 201.4 (a)) on the date of the loan application, but not lower than six and one-half percent or higher than 12 percent; and

Â Â Â Â Â  (iii) A reasonable repayment period that does not exceed 10 years; and

Â Â Â Â Â  (B) A cash payment to a dwelling owner eligible under ORS 469.641 for the lesser of:

Â Â Â Â Â  (i) Twenty-five percent of the cost of the energy conservation measures provided in the dwelling; or

Â Â Â Â Â  (ii) $350.

Â Â Â Â Â  (b) That an otherwise eligible dwelling owner may obtain up to $5,000 in loans or $350 in cash payments for each dwelling.

Â Â Â Â Â  (c) That there may be up to two loans or cash payments provided for each dwelling.

Â Â Â Â Â  (d) That a dwelling owner who acquires a dwelling for which a previous loan was obtained under this section and ORS 469.631 may obtain a loan or a cash payment for energy conservation measures for the newly acquired dwelling under circumstances including, but not necessarily limited to, when:

Â Â Â Â Â  (A) The new dwelling owner chooses the same financing option chosen by the previous dwelling owner who obtained financing under ORS 469.631 to 469.645; and

Â Â Â Â Â  (B) There remain cost-effective energy conservation measures to be undertaken with regard to the dwelling.

Â Â Â Â Â  (e) If the commission so determines, that energy conservation measures for any of the following building and improvement activities may not be financed under the financing program:

Â Â Â Â Â  (A) Construction of a new dwelling; or

Â Â Â Â Â  (B) If the construction increases or otherwise changes the living space in the dwelling:

Â Â Â Â Â  (i) An addition or substantial alteration; or

Â Â Â Â Â  (ii) Remodeling.

Â Â Â Â Â  (f) If the investor-owned utility so determines, that no cash payment shall be allowed or paid for the cost of energy conservation measures provided more than one year before the date of the application for payment.

Â Â Â Â Â  (4) Provides for verification through a reasonable number of inspections that energy conservation measures financed by the investor-owned utility are installed. The verification provisions of the residential energy conservation program shall further provide that:

Â Â Â Â Â  (a) An installation shall be performed in such a workmanlike manner and with such materials as to satisfy prevailing industry standards; and

Â Â Â Â Â  (b) The investor-owned utility shall provide a post-installation inspection upon the dwelling ownerÂs request.

Â Â Â Â Â  (5) For an electric utility, provides, upon the dwelling ownerÂs request, information relevant to the specific site of a dwelling with access to:

Â Â Â Â Â  (a) Water resources that have hydroelectric potential;

Â Â Â Â Â  (b) Wind, which means the natural movement of air at an annual average speed of at least eight miles an hour; or

Â Â Â Â Â  (c) A resource area known to have geothermal space heating potential.

Â Â Â Â Â  (6) Provides that the investor-owned utility will mail to a dwelling owner an offer to provide energy conservation measures in accordance with ORS 469.631 to 469.645 when a tenant who is the residential customer:

Â Â Â Â Â  (a) Requests that the offer be mailed to the dwelling owner; and

Â Â Â Â Â  (b) Furnishes the dwelling ownerÂs name and address with the request. [1981 c.778 Â§3; 1985 c.745 Â§6; 1989 c.233 Â§2; 1991 c.67 Â§141; 1991 c.78 Â§1]

Â Â Â Â Â  469.634 Contributions for urban and community forest activities by customers of investor-owned utilities; uses. (1) The Public Utility Commission of Oregon by rule shall establish a system to allow customers of investor-owned utilities to voluntarily contribute an amount that is to be used for urban and community forest activities within the area served by the utility. The amount shall be in addition to the customerÂs utility bill. Investor-owned utilities may choose to use the system established by the commission.

Â Â Â Â Â  (2) The utility shall pay to the State Forester the amount designated under subsection (1) of this section. The State Forester shall deposit the moneys collected under this section into the Urban and Community Forestry Subaccount established under ORS 526.060.

Â Â Â Â Â  (3) The State Forester shall use the moneys collected under this section for urban and community forest activities. The State Forester by rule, in consultation with the Public Utility Commission of Oregon and local utilities, shall establish guidelines to distribute moneys collected under this section through the Urban and Community Forestry Assistance Program. The guidelines shall include a requirement that moneys are distributed for energy conservation, by means of tree plantings, care and maintenance.

Â Â Â Â Â  (4) A utility shall not use more than 16 percent of the moneys collected under this section for administrative expenses. The State Forester shall not use more than 16 percent of the moneys collected under this section for administrative expenses.

Â Â Â Â Â  (5) As used in this section, Âurban and community forest activitiesÂ means activities that promote cost-effective energy conservation. These activities may include the planting, managing and maintaining of residential, street and park trees on public and private land. [1993 c.388 Â§2]

Â Â Â Â Â  469.635 Alternative program of investor-owned utilities. (1) An investor-owned utility may meet the program submission requirements of ORS 469.633 by submitting only the portions of its residential energy conservation program that are added to or revised in its program approved under section 4, chapter 889, Oregon Laws 1977, in order to make that earlier program fulfill the requirements of ORS 469.633.

Â Â Â Â Â  (2) An investor-owned utility shall offer a dwelling owner a financing program for cost-effective energy conservation measures that includes the option of a cash payment or a loan unless the investor-owned utility offers another financing program determined by the Public Utility Commission to meet or exceed the program required in ORS 469.633 (3). A program shall be considered to meet or exceed the program required in ORS 469.633 (3) if it includes a financial incentive to the residential customer with a present value on November 1, 1981, that is equal to or greater than the present value of the larger of:

Â Â Â Â Â  (a) The loan subsidy pursuant to ORS 469.633 (3)(a)(A); or

Â Â Â Â Â  (b) The cash payment pursuant to ORS 469.633 (3)(a)(B).

Â Â Â Â Â  (3) An investor-owned utility that has adopted an approved residential energy conservation services program under the National Energy Conservation Policy Act (Public Law 95-619, as amended on November 1, 1981) or signed an energy conservation agreement with the Bonneville Power Administration of the United States Department of Energy for a residential weatherization program under section 6(a) of the Pacific Northwest Electric Power Planning and Conservation Act (Public Law 96-501, as adopted December 5, 1980) that is determined by the commission to meet or exceed the requirements in ORS 469.633 and 469.641 shall not be required to submit a separate program. However, the provisions of ORS 469.637, 469.639, 469.643 and 469.645 nevertheless shall be applicable.

Â Â Â Â Â  (4) In addition to the residential energy conservation program required in ORS 469.633, an investor-owned utility may offer other energy conservation programs if the commission determines the programs will promote cost-effective energy conservation. [1981 c.778 Â§7; 1991 c.78 Â§2]

Â Â Â Â Â  469.636 Additional financing program by investor-owned utility for rental dwelling. In addition to the residential energy conservation program approved under ORS 469.633, an investor-owned utility may offer an additional financing program for energy conservation measures for a dwelling owner who rents the dwelling to a tenant whose dwelling unit receives energy for space heating from the investor-owned utility. The financing program may consist, at a minimum, of either of the following:

Â Â Â Â Â  (1) Offering low-interest loans to fund the entire cost of installed energy conservation measures up to $5,000 per dwelling unit. In addition to the loan subsidy provided under ORS 469.633 (3), the loan shall be further subsidized by applying the present value to the public utility of the tax credit received under ORS 469.185 to 469.225. Any portion of the present value of the tax credit shall accrue to the dwelling owner rather than to the investor-owned utility.

Â Â Â Â Â  (2) Offering cash payments in addition to the cash payments required in ORS 469.633 (3). The additional cash payment shall be equal to the present value of the tax credit received under ORS 469.185 to 469.225. [1985 c.745 Â§11; 1989 c.765 Â§9]

Â Â Â Â Â  469.637 Energy conservation part of utility service of investor-owned utility. The provision of energy conservation measures to a dwelling shall be considered part of the utility service rendered by the investor-owned utility. [1981 c.778 Â§4]

Â Â Â Â Â  469.639 Billing for energy conservation measures. (1) Except as provided in subsection (2) of this section, the Public Utility Commission may require as part of an investor-owned utility residential energy conservation program that, for dwelling owners with approved credit, the utility add to the periodic utility bill for the owner-occupied dwelling for which energy conservation measures have been provided pursuant to ORS 469.631 to 469.645 an amount agreed to between the dwelling owner and the investor-owned utility.

Â Â Â Â Â  (2) The commission shall allow an investor-owned utility to charge or bill a dwelling owner separately from the periodic utility bill for energy conservation measures provided pursuant to ORS 469.631 to 469.645 if that utility wishes to do so. [1981 c.778 Â§5]

Â Â Â Â Â  469.641 Conditions for cash payments to dwelling owner by investor-owned utility. Except as provided in section 31, chapter 778, Oregon Laws 1981, an investor-owned utility shall not make a cash payment to a dwelling owner for energy conservation measures unless:

Â Â Â Â Â  (1) The measures were provided in the dwelling on or after November 1, 1981; and

Â Â Â Â Â  (2) The measures will not be paid for with other investor-owned utility grants or loans. [1981 c.778 Â§6; 1991 c.877 Â§39]

Â Â Â Â Â  469.643 Formula for customer charges. The Public Utility Commission shall adopt by rule a formula under which the investor-owned utility shall charge all customers to recover:

Â Â Â Â Â  (1) The cost to the investor-owned utility of the services required to be provided under ORS 469.633; and

Â Â Â Â Â  (2) Any bad debts, including casualty losses, attributable to dwelling owner default on a loan for energy conservation measures. [1981 c.778 Â§8]

Â Â Â Â Â  469.645 Implementation of program by investor-owned utility. After the Public Utility Commission has approved the residential energy conservation program of an investor-owned utility required by ORS 469.633, the investor-owned utility promptly shall implement that program. [1981 c.778 Â§9]

(Publicly Owned Utilities)

Â Â Â Â Â  469.649 Definitions for ORS 469.649 to 469.659. As used in ORS 469.649 to 469.659:

Â Â Â Â Â  (1) ÂCash paymentÂ means a payment made by the publicly owned utility to the dwelling owner or to the contractor on behalf of the dwelling owner for energy conservation measures.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure shall not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (4) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (5) ÂDwelling ownerÂ means the person:

Â Â Â Â Â  (a) Who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for the purchase of real property; and

Â Â Â Â Â  (b) Whose dwelling receives space heating from the publicly owned utility.

Â Â Â Â Â  (6) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (7) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (8) ÂPublicly owned utilityÂ means a utility that:

Â Â Â Â Â  (a) Is owned or operated in whole or in part, by a municipality, cooperative association or peopleÂs utility district; and

Â Â Â Â Â  (b) Distributes electricity.

Â Â Â Â Â  (9) ÂResidential customerÂ means a dwelling owner or tenant who is billed by a publicly owned utility for electric service received at the dwelling.

Â Â Â Â Â  (10) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (11) ÂTenantÂ means a tenant as defined in ORS 90.100 or any other tenant. [1981 c.778 Â§10; 1989 c.648 Â§67; 1995 c.551 Â§14; 2003 c.186 Â§42]

Â Â Â Â Â  469.651 Publicly owned utility program. Within 30 days after November 1, 1981, each publicly owned utility shall submit to the Director of the State Department of Energy a residential energy conservation program that:

Â Â Â Â Â  (1) Makes available to all residential customers of the utility information about:

Â Â Â Â Â  (a) Energy conservation measures; and

Â Â Â Â Â  (b) Energy conservation measure financing available to dwelling owners.

Â Â Â Â Â  (2) Provides within 60 days of a request by a residential customer of the publicly owned utility or a dwelling owner, assistance and technical advice concerning various methods of saving energy in that customerÂs or dwelling ownerÂs dwelling including, but not limited to, an energy audit of the customerÂs or dwelling ownerÂs dwelling.

Â Â Â Â Â  (3) Provides financing for cost-effective energy conservation measures at the request of a dwelling owner who occupies the dwelling as a residential customer or rents the dwelling to a tenant who is a residential customer. The financing program shall give the dwelling owner a choice between a cash payment and a loan. The dwelling owner may not receive both a cash payment and a loan. Completion of an energy audit of the dwelling offered under the program required by this section or described in ORS 469.685 shall be a condition of eligibility for either a cash payment or a loan. The financing program shall provide:

Â Â Â Â Â  (a) The following minimum levels of assistance:

Â Â Â Â Â  (A) A loan for a dwelling owner with approved credit upon the following terms:

Â Â Â Â Â  (i) A principal amount of up to $4,000; or

Â Â Â Â Â  (ii) An interest rate that does not exceed six and one-half percent annually; and

Â Â Â Â Â  (iii) A reasonable repayment period that does not exceed 10 years; and

Â Â Â Â Â  (B) A cash payment to a dwelling owner eligible under ORS 469.657 for the lesser of:

Â Â Â Â Â  (i) Twenty-five percent of the cost of the energy conservation measures provided in the dwelling; or

Â Â Â Â Â  (ii) $350;

Â Â Â Â Â  (b) That an otherwise eligible dwelling owner may obtain up to $4,000 in loans or $350 in cash payments for each dwelling;

Â Â Â Â Â  (c) That there may be up to $4,000 in loans or $350 in cash payments for each dwelling;

Â Â Â Â Â  (d) That a change in ownership of a dwelling shall not prevent the new dwelling owner from obtaining a loan or a cash payment for energy conservation measures for the newly acquired dwelling under circumstances including, but not necessarily limited to, when:

Â Â Â Â Â  (A) The new dwelling owner chooses the same financing option chosen by the previous dwelling owner who obtained financing under ORS 469.649 to 469.659; and

Â Â Â Â Â  (B) The amount of the financing is within the limit for that dwelling prescribed in paragraph (c) of this subsection;

Â Â Â Â Â  (e) If the publicly owned utility so determines, that energy conservation measures for any of the following building and improvement activities may not be financed under the financing program:

Â Â Â Â Â  (A) Construction of a new dwelling; or

Â Â Â Â Â  (B) If the construction increases or otherwise changes the living space in the dwelling:

Â Â Â Â Â  (i) An addition or substantial alteration; or

Â Â Â Â Â  (ii) Remodeling; and

Â Â Â Â Â  (f) If the publicly owned utility so determines, that no cash payment shall be allowed or paid for the cost of energy conservation measures provided more than one year before the date of the application for payment.

Â Â Â Â Â  (4) Provides for verification through a reasonable number of inspections that energy conservation measures financed by the publicly owned utility are installed. The verification provisions of the residential energy conservation program shall further provide that:

Â Â Â Â Â  (a) An installation shall be performed in such a workmanlike manner and with such materials as to satisfy prevailing industry standards; and

Â Â Â Â Â  (b) The publicly owned utility shall provide a post-installation inspection upon the dwelling ownerÂs request.

Â Â Â Â Â  (5) Provides, upon the dwelling ownerÂs request, information relevant to the specific site of a dwelling with access to:

Â Â Â Â Â  (a) Water resources that have hydroelectric potential;

Â Â Â Â Â  (b) Wind, which means the natural movement of air at an annual average speed of at least eight miles an hour; or

Â Â Â Â Â  (c) A resource area known to have geothermal space-heating potential.

Â Â Â Â Â  (6) Provides that the publicly owned utility will mail to a dwelling owner an offer to provide energy conservation measures in accordance with ORS 469.649 to 469.659 when a tenant who is the residential customer:

Â Â Â Â Â  (a) Requests that the offer be mailed to the dwelling owner; and

Â Â Â Â Â  (b) Furnishes the dwelling ownerÂs name and address with the request. [1981 c.778 Â§11]

Â Â Â Â Â  469.652 Contributions for urban and community forest activities by customers of publicly owned utilities; uses. (1) Publicly owned utilities may establish a system to allow customers of publicly owned utilities to voluntarily contribute an amount that is to be used for urban and community forest activities within the area served by the utility. The amount shall be in addition to the customerÂs utility bill.

Â Â Â Â Â  (2) The utility shall pay to the State Forester the amount designated under subsection (1) of this section. The State Forester shall deposit the moneys collected under this section into the Urban and Community Forestry Subaccount established under ORS 526.060.

Â Â Â Â Â  (3) The State Forester shall use the moneys collected under this section for urban and community forest activities. The State Forester by rule, in consultation with local utilities, shall establish guidelines to distribute moneys collected under this section through the Urban and Community Forestry Assistance Program. The guidelines shall include a requirement that moneys are distributed for energy conservation, by means of tree plantings, care and maintenance.

Â Â Â Â Â  (4) A utility shall not use more than 16 percent of the moneys collected under this section for administrative expenses. The State Forester shall not use more than 16 percent of the moneys collected under this section for administrative expenses.

Â Â Â Â Â  (5) As used in this section, Âurban and community forest activitiesÂ means activities that promote cost-effective energy conservation. These activities may include the planting, managing and maintaining of residential, street and park trees on public and private land. [1993 c.388 Â§4]

Â Â Â Â Â  469.653 Alternative program of publicly owned utility. (1) A publicly owned utility may meet the program submission requirements of ORS 469.651 by submitting only the portions of its residential energy conservation program that are added to or revised in its program approved under section 4, chapter 887, Oregon Laws 1977, in order to make that earlier program fulfill the requirements of ORS 469.651.

Â Â Â Â Â  (2) A publicly owned utility shall offer a dwelling owner a financing program for cost-effective energy conservation measures that includes the option of a cash payment or a loan unless the publicly owned utility offers another financing program that meets or exceeds the program required in ORS 469.651 (3). A program shall be considered to meet or exceed the program required in ORS 469.651 (3) when it includes a financial incentive to the residential customer with a present value on November 1, 1981, that is equal to or greater than the present value of the larger of:

Â Â Â Â Â  (a) The loan subsidy pursuant to ORS 469.651 (3)(a)(A); or

Â Â Â Â Â  (b) The cash payment pursuant to ORS 469.651 (3)(a)(B).

Â Â Â Â Â  (3) A publicly owned utility whose governing body has adopted an approved residential energy conservation services program under the National Energy Conservation Policy Act (Public Law 95-619, as amended on November 1, 1981) or signed an energy conservation agreement with the Bonneville Power Administration of the United States Department of Energy for a residential weatherization program under section 6(a) of the Pacific Northwest Electric Power Planning and Conservation Act (Public Law 96-501, as adopted December 5, 1980) that meets or exceeds the requirements of ORS 469.651 and 469.657 shall not be required to submit a separate program. However, the provisions of ORS 469.655 and 469.659 nevertheless shall be applicable. [1981 c.778 Â§14]

Â Â Â Â Â  469.655 Energy conservation as part of utility service of publicly owned utility. The provision of energy conservation measures to a dwelling shall be considered part of the utility service rendered by the publicly owned utility. [1981 c.778 Â§12]

Â Â Â Â Â  469.657 Conditions for cash payments to dwelling owner by publicly owned utility. Except as provided in section 31, chapter 778, Oregon Laws 1981, a publicly owned utility shall not make a cash payment to a dwelling owner for energy conservation measures unless:

Â Â Â Â Â  (1) The measures were provided in the dwelling on or after November 1, 1981.

Â Â Â Â Â  (2) The measures will not be paid for with other publicly owned utility grants or loans. [1981 c.778 Â§13; 1991 c.877 Â§40]

Â Â Â Â Â  469.659 Implementation of program by publicly owned utility. After the publicly owned utility has submitted to the Director of the State Department of Energy the residential energy conservation program required by ORS 469.651, the publicly owned utility promptly shall implement that program. [1981 c.778 Â§15]

(Oil Dealers)

Â Â Â Â Â  469.673 Definitions for ORS 469.673 to 469.683. As used in ORS 469.673 to 469.683:

Â Â Â Â Â  (1) ÂCash paymentÂ means a payment made by the State Department of Energy to the dwelling owner or to the contractor on behalf of the dwelling owner for energy conservation measures.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure shall not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (5) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (6) ÂDwelling ownerÂ means the person:

Â Â Â Â Â  (a) Who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for the purchase of real property; and

Â Â Â Â Â  (b) Whose dwelling receives space heating from a fuel oil dealer.

Â Â Â Â Â  (7) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (8) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed that are primarily designed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows, and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (9) ÂFuel oil dealerÂ means a person, association, corporation or other form of organization that supplies fuel oil at retail for the space heating of dwellings.

Â Â Â Â Â  (10) ÂResidential customerÂ means a dwelling owner or tenant who is billed by a fuel oil dealer for fuel oil service received at the dwelling.

Â Â Â Â Â  (11) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (12) ÂTenantÂ means a tenant as defined in ORS 90.100 or any other tenant. [1981 c.778 Â§16; 1987 c.749 Â§8; 1989 c.648 Â§68; 1995 c.551 Â§15; 2003 c.186 Â§43]

Â Â Â Â Â  469.675 Oil dealer program. Within 30 days after November 1, 1981, each fuel oil dealer shall submit for the approval of the Director of the State Department of Energy a residential energy conservation program that, to the directorÂs satisfaction:

Â Â Â Â Â  (1) Makes available to all residential customers of the fuel oil dealer information about:

Â Â Â Â Â  (a) Energy conservation measures; and

Â Â Â Â Â  (b) Energy conservation measure financing available to dwelling owners.

Â Â Â Â Â  (2) Provides within 60 days of a request by a residential customer of the fuel oil dealer or a dwelling owner, assistance and technical advice concerning various methods of saving energy in that customerÂs or dwelling ownerÂs dwelling including, but not limited to, an energy audit of the customerÂs or dwelling ownerÂs dwelling. [1981 c.778 Â§17]

Â Â Â Â Â  469.677 Contracts for information, assistance and technical advice; standards for energy audits. (1) The Director of the State Department of Energy shall contract and a fuel oil dealer may rely upon the director to contract for the information, assistance and technical advice required to be provided by a fuel oil dealer under ORS 469.675.

Â Â Â Â Â  (2) The director shall adopt standards for energy audits required under ORS 469.675 by rule in accordance with the rulemaking provisions of ORS chapter 183. [1981 c.778 Â§18; 2003 c.186 Â§44]

Â Â Â Â Â  469.679 Implementation by fuel dealer. After the Director of the State Department of Energy has approved the residential energy conservation program of a fuel oil dealer required by ORS 469.675, the fuel oil dealer promptly shall implement that program. [1981 c.778 Â§19]

Â Â Â Â Â  469.681 Petroleum supplier assessment; computation; effect of failure to pay; interest. (1) Each petroleum supplier shall pay to the State Department of Energy annually its share of an assessment to fund:

Â Â Â Â Â  (a) Information, assistance and technical advice required of fuel oil dealers under ORS 469.675 for which the Director of the State Department of Energy contracts under ORS 469.677; and

Â Â Â Â Â  (b) Cash payments to a dwelling owner or contractor for energy conservation measures.

Â Â Â Â Â  (2) The amount of the assessment required by subsection (1) of this section shall be determined by the director in a manner consistent with the method prescribed in ORS 469.421. The aggregate amount of the assessment shall not exceed $400,000. In making this assessment, the director shall exclude all gallons of distillate fuel oil sold by petroleum suppliers that are subject to the requirements of section 3, Article IX of the Oregon Constitution, or ORS 319.020 or 319.530.

Â Â Â Â Â  (3) If any petroleum supplier fails to pay any amount assessed to it under this section within 30 days after the payment is due, the Attorney General, on behalf of the State Department of Energy, may institute a proceeding in the circuit court to collect the amount due.

Â Â Â Â Â  (4) Interest on delinquent assessments shall be added to and paid at the rate of one and one-half percent of the payment due per month or fraction of a month from the date the payment was due to the date of payment.

Â Â Â Â Â  (5) The assessment required by subsection (1) of this section is in addition to any assessment required by ORS 469.421 (8), and any other fee or assessment required by law.

Â Â Â Â Â  (6) As used in this section, Âpetroleum supplierÂ means a petroleum refiner in this state or any person engaged in the wholesale distribution of distillate fuel oil in the State of Oregon. [1981 c.778 Â§23; 1983 c.273 Â§3; 1987 c.450 Â§3; 1989 c.88 Â§6; 1993 c.434 Â§1; 1993 c.569 Â§29; 1995 c.79 Â§289; 2003 c.186 Â§45]

Â Â Â Â Â  469.683 Oil-Heated Dwellings Energy Audit Account. (1) There is established, separate and distinct from the General Fund, the Oil-Heated Dwellings Energy Audit Account. Moneys deposited in the account under subsections (2) to (5) of this section shall be used to pay the cost of the information, assistance and technical advice required of fuel oil dealers under ORS 469.675 for which the Director of the State Department of Energy contracts under ORS 469.677.

Â Â Â Â Â  (2) The State Department of Energy shall pay into the State Treasury all assessment moneys received by the department under ORS 469.681 during the preceding calendar month. The State Treasurer shall deposit the moneys to the credit of the Oil-Heated Dwellings Energy Audit Account.

Â Â Â Â Â  (3) The moneys in the Oil-Heated Dwellings Energy Audit Account are continuously appropriated to the State Department of Energy for the purpose of:

Â Â Â Â Â  (a) Paying the cost of information, assistance and technical advice required of fuel oil dealers under ORS 469.675 for which the director contracts under ORS 469.677; and

Â Â Â Â Â  (b) Providing cash payments to a dwelling owner or contractor for energy conservation measures.

Â Â Â Â Â  (4) Notwithstanding ORS 293.140, any interest attributable to moneys in the Oil-Heated Dwellings Energy Audit Account shall accrue to that account.

Â Â Â Â Â  (5) The State Department of Energy shall keep a record of all moneys deposited in the Oil-Heated Dwellings Energy Audit Account. [1981 c.778 Â§Â§24,25; 1989 c.966 Â§55; 1993 c.434 Â§2; 2003 c.186 Â§46]

(Miscellaneous)

Â Â Â Â Â  469.685 Use of earlier energy audit. A dwelling owner served by an investor-owned utility, as defined in ORS 469.631, or a publicly owned utility, as defined in ORS 469.649, who applies for financing under the provisions of ORS 316.744, 317.386 and 469.631 to 469.687, may use without obtaining a new energy audit an energy audit obtained from an energy supplier under chapter 887, Oregon Laws 1977, or a public utility under chapter 889, Oregon Laws 1977, before November 1, 1981. [1981 c.778 Â§30; 2003 c.46 Â§51]

Â Â Â Â Â  469.687 Title for ORS 469.631 to 469.687. ORS 316.744, 317.386 and 469.631 to 469.687 shall be known as the Oregon Residential Energy Conservation Act. [1981 c.778 Â§1; 2003 c.46 Â§52]

ENERGY CONSERVATION PROGRAMS

(Single Family Residence)

Â Â Â Â Â  469.700 Energy efficiency ratings; public information; Âsingle family residenceÂ defined. (1) The Residential Structures Board, after public hearing, shall adopt a recommended voluntary energy efficiency rating system for single family residences and provide the State Department of Energy with a copy thereof.

Â Â Â Â Â  (2) The rating system shall provide a single numerical value or other simple concise means to measure the energy efficiency of any single family residence, taking into account factors including, but not limited to, the heat loss characteristics of ceilings, walls, floors, windows, doors and heating ducts.

Â Â Â Â Â  (3) Upon adoption of the rating system under subsections (1) and (2) of this section, the department shall publicize the availability of the system, and encourage its voluntary use in real estate transactions.

Â Â Â Â Â  (4) As used in subsections (1) to (3) of this section, Âsingle family residenceÂ means a structure designed as a residence for one family and sharing no common wall with another residence of any type. [1977 c.413 Â§Â§1,2,3; 1993 c.744 Â§113; 2003 c.675 Â§44]

(Low Interest Loans)

Â Â Â Â Â  469.710 Definitions for ORS 469.710 to 469.720. As used in ORS 469.710 to 469.720, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnnual rateÂ means the yearly interest rate specified on the note, and is not the annual percentage rate, if any, disclosed to the applicant to comply with the federal Truth in Lending Act.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure may not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (4) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (5) ÂDwelling ownerÂ means the person who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for purchase of real property.

Â Â Â Â Â  (6) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (7) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed that are primarily designed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (8) ÂFinance chargeÂ means the total of all interest, loan fees and other charges related to the cost of obtaining credit and includes any interest on any loan fees financed by the lending institution.

Â Â Â Â Â  (9) ÂFuel oil dealerÂ means a person, association, corporation or any other form of organization that supplies fuel oil at retail for the space heating of dwellings.

Â Â Â Â Â  (10) ÂResidential fuel oil customerÂ means a dwelling owner or tenant who is billed by a fuel oil dealer for fuel oil service for space heating received at the dwelling.

Â Â Â Â Â  (11) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (12) ÂWood heating residentÂ means a person whose primary space heating is provided by the combustion of wood. [1981 c.894 Â§22; 1987 c.749 Â§5; 1989 c.648 Â§69; 2005 c.22 Â§342]

Â Â Â Â Â  469.715 Low interest loans for cost-effective energy conservation; rate. (1) Dwelling owners who are or who rent to residential fuel oil customers, or who are or who rent to wood heating residents, shall be eligible for low-interest loans for cost-effective energy conservation measures through commercial lending institutions.

Â Â Â Â Â  (2) The annual rate shall not exceed six and one-half percent annually for loans provided by commercial lending institutions to dwelling owners who are or who rent to residential fuel oil customers, or who are or who rent to wood heating residents for the purpose of financing energy conservation measures pursuant to ORS 469.710 to 469.720. [1981 c.894 Â§Â§23,24; 1987 c.749 Â§6]

Â Â Â Â Â  469.717 When installation to be completed. (1) Installation of the energy conservation measures must be completed within 90 days after receipt of loan funds. The State Department of Energy may provide an inspection at the ownerÂs request.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the department may inspect installation of energy conservation measures to verify that all loan or other state subsidy funds have been used for energy conservation measures recommended in the audit, that installation has been performed in a workmanlike manner and that materials used satisfy prevailing industry standards. If requested to do so by the department, the dwelling owner shall provide the department with copies of receipts and any other documents verifying the cost of energy conservation measures. [1987 c.749 Â§3]

Â Â Â Â Â  469.719 Eligibility of lender for tax credit not affected by ownerÂs failure. Eligibility of the lender for any tax credit under ORS 317.112 shall not be affected by any dwelling ownerÂs failure to use the loan for qualifying energy conservation measures. [1987 c.749 Â§4]

Â Â Â Â Â  469.720 Energy audit required; permission to inspect required; owner not to receive other incentives. (1) A dwelling owner who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident, may not apply for low-interest financing under ORS 469.710 to 469.720 unless:

Â Â Â Â Â  (a) The dwelling owner, customer or resident has first requested and obtained an energy audit from a fuel oil dealer, a publicly owned utility or an investor-owned utility or from a person under contract with the State Department of Energy under ORS 316.744, 317.111, 317.386 and 469.631 to 469.687;

Â Â Â Â Â  (b) The dwelling owner first submits to the department written permission to inspect the installations to verify that installation of energy conservation measures has been made;

Â Â Â Â Â  (c) The dwelling owner presents to the lending institution a copy of the energy audit together with certification that the dwelling in question receives space heating from fuel oil or wood and a copy of the written permission to inspect submitted to the department under paragraph (b) of this subsection; and

Â Â Â Â Â  (d) The dwelling owner does not receive any other state incentives for that part of the cost of the energy conservation measures to be financed by the loan.

Â Â Â Â Â  (2) Any dwelling owner applying for low-interest financing under ORS 469.710 to 469.720 who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident, may use without obtaining a new energy audit any assistance and technical advice obtained from an energy supplier before November 1, 1981, under chapter 887, Oregon Laws 1977, or from a public utility under chapter 889, Oregon Laws 1977, including an estimate of cost for installation of weatherization materials. [1981 c.894 Â§Â§25,26; 1987 c.749 Â§7; 1997 c.249 Â§167; 2003 c.46 Â§53]

(Public Buildings)

Â Â Â Â Â  469.730 Declaration of purpose. It is the purpose of ORS 469.730 to 469.745 to promote voluntary measures to conserve energy in public buildings or groups of buildings constructed prior to January 1, 1978, through the adoption of energy conservation standards. [1977 c.853 Â§1]

Â Â Â Â Â  469.735 Definitions for ORS 469.730 to 469.745. As used in ORS 469.730 to 469.745, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂPublic buildingÂ means any publicly or privately owned building constructed prior to January 1, 1978, including the outdoor areas adjacent thereto, which:

Â Â Â Â Â  (a) Is open to and frequented by the public; or

Â Â Â Â Â  (b) Serves as a place of employment. [1977 c.853 Â§2; 1987 c.414 Â§154; 1993 c.744 Â§114]

Â Â Â Â Â  469.740 Rules establishing energy conservation standards for public buildings; bases. In accordance with ORS chapter 183 and after consultation with the Building Codes Structures Board and the State Department of Energy, the Director of the Department of Consumer and Business Services shall adopt rules establishing energy conservation standards for public buildings. The standards shall provide means of measuring and reducing total energy consumption and shall take into account:

Â Â Â Â Â  (1) The climatic conditions of the areas in which particular buildings are located; and

Â Â Â Â Â  (2) The three basic systems comprising any functioning building, which are:

Â Â Â Â Â  (a) Energized systems such as those required for heating, cooling, lighting, ventilation, conveyance and business equipment operation.

Â Â Â Â Â  (b) Nonenergized systems such as floors, ceilings, walls, roof and windows.

Â Â Â Â Â  (c) Human systems such as maintenance, operating and management personnel, tenants and other users. [1977 c.853 Â§3; 1987 c.414 Â§154a; 1993 c.744 Â§115]

Â Â Â Â Â  469.745 Voluntary compliance program. To provide the public with a guide for energy conservation, the Director of the State Department of Energy shall adopt a program for voluntary compliance by the public with the standard adopted by the Director of the Department of Consumer and Business Services under ORS 469.740. [1977 c.853 Â§4; 1987 c.414 Â§155]

Â Â Â Â Â  469.750 State purchase of alternative fuels. (1) Any state agency, board, commission, department or division that is authorized to purchase or otherwise acquire fuel for the systems providing heating, air conditioning, lighting and the supply of domestic hot water for public buildings and grounds may enter into long-term contracts for the purchase of alternative fuels. Such contracts may be for terms not longer than 20 years.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAlternative fuelsÂ includes all fuels other than petroleum, natural gas, coal and products derived therefrom. The term includes, but is not limited to, solid wastes or fuels derived from solid wastes.

Â Â Â Â Â  (b) ÂPublic buildings and groundsÂ has the meaning given that term in ORS 276.210. [1981 c.386 Â§6]

Â Â Â Â Â  Note: 469.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(State Agency Projects)

Â Â Â Â Â  469.752 Definitions for ORS 469.752 to 469.756. As used in ORS 469.752 to 469.756, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂProjectÂ means a state agencyÂs improvement of the efficiency of energy use through conservation, development of cogeneration facilities or use of renewable resources. ÂProjectÂ does not include a plan of a state agency to improve the efficiency of energy use in a state rented facility if the payback period for the project exceeds the term of the current state lease for that facility.

Â Â Â Â Â  (2) ÂSavingsÂ means any reduction in energy costs or net income derived from the sale of energy generated through a project.

Â Â Â Â Â  (3) ÂState agencyÂ has the meaning given that term in ORS 278.005. [1991 c.487 Â§1; 1993 c.86 Â§1; 1995 c.551 Â§16; 2003 c.186 Â§47]

Â Â Â Â Â  Note: 469.752 to 469.756 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.754 Authority of state agencies to establish projects; use of savings. (1) State agencies are authorized to enter into such contractual and other arrangements as may be necessary or convenient to design, develop, operate and finance projects on-site at state owned or state rented facilities. In developing such projects, state agencies shall offer a right of first refusal of two months for conservation and direct use renewable resources and three months for cogeneration and generating renewable resources to each local utility providing utility service to the agency to jointly develop, finance, operate and otherwise act together in the development and operation of such projects. The State Department of Energy shall adopt rules to establish the procedure by which the right of first refusal shall be administered. In adopting the rules, the department shall insure that the local utility providing utility service to the state agency is entitled to the first right to negotiate with the state agency and that the utility is entitled to match any offer made by any other entity to participate in the project. The department also shall adopt procedures that insure that the right to first negotiate and the right to match any offer applies to the sale of electrical or steam output from the project.

Â Â Â Â Â  (2)(a) For as long as a project established under ORS 469.752 to 469.756 produces savings:

Â Â Â Â Â  (A) A state agencyÂs budget shall not be cut because of savings due to the project; and

Â Â Â Â Â  (B) A state agency shall retain 50 percent of the net savings to the state agency after any project debt service.

Â Â Â Â Â  (b) Savings from a project shall be deposited in a revolving fund administered by the state agency.

Â Â Â Â Â  (3) A state agency shall spend the savings under subsection (2) of this section to increase productivity through:

Â Â Â Â Â  (a) Energy efficiency projects;

Â Â Â Â Â  (b) High-tech improvements, such as the purchase or installation of new desk-top or lap-top computers or the linkage of computers into systems or networks; or

Â Â Â Â Â  (c) Infrastructure improvements.

Â Â Â Â Â  (4) The moneys credited to the revolving fund may be invested and reinvested as provided in ORS 293.701 to 293.790. Notwithstanding ORS 293.105 (3) or any other provision of law, interest or other earnings on moneys in the revolving fund shall be credited to the revolving fund.

Â Â Â Â Â  (5) The remaining 50 percent of net savings to the state agency after any project debt service shall be deposited in the General Fund.

Â Â Â Â Â  (6) Nothing in ORS 469.752 to 469.756 authorizes a state agency to sell electricity to an entity other than an investor owned utility, a publicly owned utility, an electric cooperative utility or the Bonneville Power Administration.

Â Â Â Â Â  (7) Nothing in ORS 469.752 to 469.756 limits the authority of a state agency conferred by any other provision of law, or affects any authority, including the authority of a municipality, to regulate utility service under existing law. [1991 c.487 Â§2; 1993 c.86 Â§2]

Â Â Â Â Â  Note: See note under 469.752.

Â Â Â Â Â  469.756 Rules; technical assistance; evaluations. The State Department of Energy in consultation with other state agencies and utilities shall adopt rules, guidelines and procedures that are necessary to establish savings for projects and to implement other provisions of ORS 469.752 to 469.756, including, but not limited to, rules prescribing the procedures to be followed by an agency in negotiating with local utilities to develop agreements suitable for the joint development of projects, and procedures to determine which local utility, if any, shall be chosen to jointly develop the project. The department may enter into agreements under ORS chapter 190 with state agencies to provide technical assistance in selecting appropriate projects and to evaluate and determine energy and cost savings. [1991 c.487 Â§3]

Â Â Â Â Â  Note: See note under 469.752.

Â Â Â Â Â  469.800 [1981 c.49 Â§1; renumbered 469.803 in 1999]

PACIFIC NORTHWEST ELECTRIC POWER AND CONSERVATION PLANNING COUNCIL

Â Â Â Â Â  469.802 Definition for ORS 469.802 to 469.845. As used in ORS 469.802 to 469.845, ÂcouncilÂ means the Pacific Northwest Electric Power and Conservation Planning Council. [1999 c.59 Â§141]

Â Â Â Â Â  469.803 Oregon participation in Pacific Northwest Electric Power and Conservation Planning Council. The State of Oregon agrees to participate in the formation of the Pacific Northwest Electric Power and Conservation Planning Council pursuant to the Pacific Northwest Electric Power Planning and Conservation Act of 1980, Public Law 96-501. Participation of the State of Oregon in the council is essential to assure adequate representation for the citizens of Oregon in decision making to achieve cost-effective energy conservation, to encourage the development of renewable energy resources, to establish a representative regional power planning process, to assure the Pacific Northwest region of an efficient and adequate power supply and to fulfill the other purposes stated in section 2 of Public Law 96-501. [Formerly 469.800]

Â Â Â Â Â  469.805 State members of council; confirmation; qualifications. (1) The Governor, subject to Senate confirmation pursuant to section 4, Article III of the Oregon Constitution, shall appoint two persons to serve as members of the Pacific Northwest Electric Power and Conservation Planning Council for terms of three years.

Â Â Â Â Â  (2) In making the appointments under subsection (1) of this section, the Governor shall consider but is not limited to:

Â Â Â Â Â  (a) Prior experience, training and education as related to the duties and functions of the council and the priorities contained in section 4 of Public Law 96-501.

Â Â Â Â Â  (b) General knowledge of the concerns, conditions and problems of the physical, social and economic environment of the State of Oregon.

Â Â Â Â Â  (c) The need for diversity of experience and education related to the functions and duties of the council and priorities of Public Law 96-501.

Â Â Â Â Â  (3) Of the persons appointed under subsection (1) of this section, not more than one member of the Oregon delegation to the council shall reside within the boundary of an area that includes the First and Third Congressional Districts as described in ORS 188.135 and the Portland, Oregon, Standard Metropolitan Statistical Area. [1981 c.49 Â§2; 1995 c.156 Â§1; 1997 c.249 Â§168]

Â Â Â Â Â  469.810 Conflicts of interest prohibited. (1) A Pacific Northwest Electric Power and Conservation Planning Council member, or member of the council memberÂs household, as defined in ORS 244.020, shall not own or have any beneficial interest in any stock or indebtedness of any utility or direct service industry.

Â Â Â Â Â  (2) A council member, or a member of a council memberÂs household, as defined in ORS 244.020, shall not be a director, officer, agent or employee of any utility or direct service industry.

Â Â Â Â Â  (3) A council member, or a member of a council memberÂs household, as defined in ORS 244.020, shall not be a director, officer, agent or employee of or hold any proprietary interest in any consulting firm which does business with any utility or direct service industry.

Â Â Â Â Â  (4) A council member, or a member of the council memberÂs household, as defined in ORS 244.020, shall not receive any compensation from any utility or direct service industry arising out of the memberÂs business, trade or profession.

Â Â Â Â Â  (5) A council member shall be considered a public official and be subject to the provisions of ORS chapter 244, including the reporting requirements thereof.

Â Â Â Â Â  (6) A council member shall be a citizen of the United States and have been a resident of the State of Oregon for one year preceding appointment.

Â Â Â Â Â  (7) A council member shall not hold any other elected or appointed public lucrative office or be principally engaged in any other business or vocation.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂBeneficial interestÂ does not include an interest in a pension fund, a mutual fund or an insurance fund.

Â Â Â Â Â  (b) ÂConsulting firmÂ means any corporation, partnership or sole proprietorship whose principal business is providing personal services.

Â Â Â Â Â  (c) ÂUtility or direct service industryÂ means a utility or direct service industry customer that purchases electrical energy directly from the Bonneville Power Administration. [1981 c.49 Â§3; 1987 c.566 Â§23]

Â Â Â Â Â  469.815 Status of members; duties; attendance at public meetings; technical assistance. (1) Persons appointed by the Governor and confirmed by the Senate to serve as Pacific Northwest Electric Power and Conservation Planning Council members shall be considered to be full-time state public officials. Council members shall perform the duties of members of the council as specified in Public Law 96-501, consistently with the priorities contained in section 4 thereof and as otherwise provided in state law.

Â Â Â Â Â  (2) If public meetings are held in the State of Oregon, pursuant to section 4(g)(1) of Public Law 96-501, council members must either attend the meeting or otherwise become familiar with the nature and content of the meeting.

Â Â Â Â Â  (3) A council member may request, and state agencies shall provide, technical assistance to assist the council member in performing the council memberÂs duties. [1981 c.49 Â§4]

Â Â Â Â Â  469.820 Term; reappointment; vacancy. (1) Each Pacific Northwest Electric Power and Conservation Planning Council member shall serve a term ending January 15 of the third year following appointment. A council member, except upon removal as provided in ORS 469.830 (2), continues to serve as a member of the council until a successor is appointed and confirmed.

Â Â Â Â Â  (2) A council member is eligible for reappointment, subject to Senate confirmation, but no member shall serve more than three consecutive terms. A council member who serves 18 months or more of a term shall be considered to have served a full term. However, with respect to the initial term consisting of two years, a council member who serves 12 months or more shall be considered to have served a full term.

Â Â Â Â Â  (3) Within 30 days of the creation of a vacancy in the position of a council member, the Governor shall appoint a person to serve the succeeding term or the remainder of the unexpired term. However, the Governor need not appoint a person to serve the remainder of the unexpired term if the vacancy occurs within 30 days or less of the expiration of the term. [1981 c.49 Â§5]

Â Â Â Â Â  469.825 Prohibited activities of members. (1) A person who has been a Pacific Northwest Electric Power and Conservation Planning Council member shall not engage in any of the activities prohibited by ORS 469.810 (2) and (3), within one year after ceasing to be a council member.

Â Â Â Â Â  (2) A person who has been a council member shall not appear as a representative of any party on any matter before the council within three years after ceasing to be a council member.

Â Â Â Â Â  (3) A person who has been a council member shall not represent, aid, counsel, consult or advise for financial gain any person on any matter before the council within three years after ceasing to be a council member.

Â Â Â Â Â  (4) A person who has been a council member shall not appear for financial gain as a representative of or aid, counsel or advise any party before the council or the Bonneville Power Administration or communicate with the council or the Bonneville Power Administration with the intent to influence the outcome of any decision on any matter in which the council member was substantially and personally involved while on the council.

Â Â Â Â Â  (5) Notwithstanding the status of council members as state officers, the provisions of 18 U.S.C. 207 relating to post-employment activities shall be considered to be state law in so far as they do not conflict therewith, applicable to council members appointed pursuant to ORS 469.802 to 469.845 and 469.990 (3), regardless of the salary paid to the council members.

Â Â Â Â Â  (6) Subsections (2) to (5) of this section shall not apply to any appearance, attendance, communication or other action on behalf of the State of Oregon; nor shall subsections (2) to (5) of this section apply to an appearance or communication made in response to a subpoena. [1981 c.49 Â§6]

Â Â Â Â Â  469.830 Removal of members; grounds; procedure. (1) Pacific Northwest Electric Power and Conservation Planning Council members shall serve at the pleasure of the Governor, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The Governor shall remove a council member for the following causes:

Â Â Â Â Â  (a) Failure to attend three consecutive council meetings except for good cause.

Â Â Â Â Â  (b) Conviction of a felony.

Â Â Â Â Â  (c) Violation of ORS chapter 244.

Â Â Â Â Â  (d) Violation of ORS 469.810.

Â Â Â Â Â  (3) Before removal of a council member by the Governor, the council member shall be given a written statement of the reasons for removal and, upon request by the member, an opportunity to be heard publicly on such reasons before the Governor. A copy of the statement of reasons and a transcript of the record of the hearing shall be filed with the Secretary of State. [1981 c.49 Â§7]

Â Â Â Â Â  469.835 Salary of members; staff. (1) Each Pacific Northwest Electric Power and Conservation Planning Council member shall receive a salary not to exceed the salary of a member of the Public Utility Commission, or the maximum salary authorized under section 4(a)(3) of Public Law 96-501.

Â Â Â Â Â  (2) Each council member is entitled to appoint one secretarial staff assistant who shall be in the unclassified service. [1981 c.49 Â§8; 1989 c.171 Â§64]

Â Â Â Â Â  469.840 Northwest Regional Power and Conservation Account; uses. (1) There is established a Northwest Regional Power and Conservation Account. Moneys received pursuant to Public Law 96-501 shall be placed in the account.

Â Â Â Â Â  (2) The account created by subsection (1) of this section is continuously appropriated for disbursement to state agencies, including but not limited to the Public Utility Commission, the State Department of Energy, the State Department of Fish and Wildlife and the Water Resources Department to carry out the purposes of Public Law 96-501, subject to legislative approval or limitation by law or Emergency Board action. [1981 c.49 Â§9; 1987 c.158 Â§99; 2003 c.186 Â§48]

Â Â Â Â Â  469.845 Annual report to Governor and legislature. Pacific Northwest Electric Power and Conservation Planning Council members shall prepare a report which shall be presented to the Governor and to the President of the Senate and the Speaker of the House of Representatives of the Legislative Assembly on October 1 of each year. The report shall include a review of the councilÂs actions during the prior year. [1981 c.49 Â§10]

COMMERCIAL ENERGY CONSERVATION SERVICES PROGRAM

Â Â Â Â Â  469.860 Definitions for ORS 469.860 to 469.900. (1) As used in ORS 469.865 to 469.875, 469.900 (1) and (2) and subsection (2) of this section:

Â Â Â Â Â  (a) ÂCommercial buildingÂ means a public building as defined in ORS 455.560.

Â Â Â Â Â  (b) ÂCommissionÂ means the Public Utility Commission.

Â Â Â Â Â  (c) ÂConservation servicesÂ means providing energy audits or technical assistance for energy conservation measures as part of a program approved under ORS 469.860 to 469.900.

Â Â Â Â Â  (d) ÂElectric utilityÂ means a public utility, as defined in ORS 757.005, which produces, transmits, delivers or furnishes electric power and is regulated by the commission under ORS chapter 757.

Â Â Â Â Â  (e) ÂEnergy conservation measureÂ means a measure primarily designed to improve the efficiency of energy use in a commercial building. ÂEnergy conservation measuresÂ include, but are not limited to, improved operation and maintenance measures, energy use analysis procedures, lighting system improvements, heating, ventilating and air conditioning system modifications, furnace and boiler efficiency improvements, automatic control systems including wide dead band thermostats, heat recovery devices, infiltration controls, envelope weatherization, solar water heaters and water heating heat pumps.

Â Â Â Â Â  (2) As used in ORS 469.865 and 469.900 (2), Âgas utilityÂ means a public utility, as defined in ORS 757.005, which delivers or furnishes natural gas to customers for heat, light or power.

Â Â Â Â Â  (3) As used in ORS 469.880 to 469.895 and 469.900 (3):

Â Â Â Â Â  (a) ÂCommercial buildingÂ means a public building as defined in ORS 455.560.

Â Â Â Â Â  (b) ÂConservation servicesÂ has the meaning given in subsection (1) of this section.

Â Â Â Â Â  (c) ÂEnergy conservation measureÂ has the meaning given in subsection (1) of this section.

Â Â Â Â Â  (d) ÂPublicly owned utilityÂ means an electric utility owned or operated, in whole or in part, by a municipality, cooperative association or peopleÂs utility district. [1981 c.708 Â§Â§1,7,13]

Â Â Â Â Â  Note: 469.860 (1) and (2) and 469.863 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.863 Gas utility to adopt commercial energy audit program. (1) Within 365 days after November 1, 1981, the Public Utility Commission shall adopt rules governing energy conservation programs provided by gas utilities under this section and may provide for coordination among electric utilities and gas utilities that serve the same commercial building.

Â Â Â Â Â  (2) Within 180 days after the effective date of the rules adopted by the commission under subsection (1) of this section, each gas utility shall present for the commissionÂs approval a commercial energy audit program which shall, to the commissionÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation measures available to any commercial building customer of the gas utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section;

Â Â Â Â Â  (c) Provide to any commercial building customer of the gas utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of the recommended energy conservation measure; and

Â Â Â Â Â  (d) Set a reasonable time schedule for effective implementation of the elements set forth in this section. [1981 c.708 Â§8]

Â Â Â Â Â  Note: See note under 469.860.

Â Â Â Â Â  469.865 Electric utility to adopt commercial energy conservation services program. (1) Within 180 days after the adoption of the rules by the Public Utility Commission under section 2, chapter 708, Oregon Laws 1981, each electric utility shall present for the commissionÂs approval a commercial energy conservation services program which shall, to the commissionÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation available to any commercial building customer of the electric utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section; and

Â Â Â Â Â  (c) Provide to any commercial building customer of the electric utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of the energy conservation measures.

Â Â Â Â Â  (2) The programs submitted and approved under this section shall include a reasonable time schedule for effective implementation of the elements set forth in subsection (1) of this section in the service areas of the electric utility. [1981 c.708 Â§3]

Â Â Â Â Â  469.870 Application of ORS 469.865, 469.870 and 469.900 (1) to electric utility. ORS 469.865, 469.900 (1) and this section shall not apply to an electric utility if the Public Utility Commission determines that its existing commercial energy conservation services program meets or exceeds the requirements of those sections. [1981 c.708 Â§4]

Â Â Â Â Â  469.875 Fee for gas utility audit. The Public Utility Commission shall determine whether the gas utility may charge a reasonable fee to the customer for the energy audit service and, if so, the fee amount. [1981 c.708 Â§9]

Â Â Â Â Â  469.878 Alternative fuels program. (1) An investor-owned utility may offer cash payments to assist the utilityÂs commercial and industrial customers in purchasing a facility as defined in ORS 469.185, including but not limited to an alternative fuel vehicle refueling station. The utility may pay the customer the present value to the utility of the tax credit to which the customer would be entitled under ORS 469.185 to 469.225.

Â Â Â Â Â  (2) As used in this section, Âcash paymentÂ and Âinvestor-owned utilityÂ have the meanings given those terms in ORS 469.631. [1991 c.711 Â§6; 1993 c.18 Â§123; 1995 c.746 Â§18a; 1999 c.623 Â§8; 1999 c.765 Â§6]

Â Â Â Â Â  469.880 Energy audit program. Each publicly owned utility serving Oregon shall, either independently or as part of an association, provide an energy audit program for its commercial customers. The Director of the State Department of Energy shall adopt rules governing the commercial energy audit program established under this section and may provide for coordination among electric utilities and gas utilities that serve the same commercial building. [1981 c.708 Â§14; 1987 c.158 Â§100; 2003 c.186 Â§49]

Â Â Â Â Â  469.885 Publicly owned utility to adopt commercial energy audit program; fee. (1) Within 180 days after the adoption of rules by the Director of the State Department of Energy under ORS 469.880, each publicly owned utility shall present for the directorÂs approval a commercial energy audit program that shall, to the directorÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation available to any commercial building customer of the publicly owned utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section;

Â Â Â Â Â  (c) Provide to any commercial building customer of the publicly owned utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of the energy conservation measures; and

Â Â Â Â Â  (d) Set a reasonable time schedule for effective implementation of the elements set forth in this section.

Â Â Â Â Â  (2) The commercial energy audit program submitted under subsection (1) of this section shall specify whether the publicly owned utility proposes to charge the customer a fee for the energy audit and, if so, the fee amount. [1981 c.708 Â§Â§15,16; 2003 c.186 Â§50]

Â Â Â Â Â  469.890 Publicly owned utility to adopt commercial energy conservation program; fee. (1) Within 365 days after November 1, 1981, the Director of the State Department of Energy shall adopt rules governing energy conservation programs prescribed by ORS 469.895 and 469.900 (3) and this section and may provide for coordination among electric utilities and gas utilities that serve the same commercial building. Within 180 days of the adoption of rules by the director, each covered publicly owned utility shall present for the directorÂs approval a commercial energy conservation services program that shall, to the directorÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation available to all commercial building customers of the covered publicly owned utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section; and

Â Â Â Â Â  (c) Provide to any commercial building customer of the covered publicly owned utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of energy conservation measures.

Â Â Â Â Â  (2) The programs submitted and approved under this section shall include a reasonable time schedule for effective implementation of the elements set forth in subsection (1) of this section in the service areas of the covered publicly owned utility.

Â Â Â Â Â  (3) The commercial energy conservation services program submitted under subsections (1) and (2) of this section shall specify whether the covered publicly owned utility proposes to charge the customer a fee for the energy audit and, if so, the fee amount. [1981 c.708 Â§Â§18,19; 2003 c.186 Â§51]

Â Â Â Â Â  469.895 Application of ORS 469.890 to 469.900 to publicly owned utility. (1) ORS 469.890 and 469.900 (3) and this section apply in any calendar year to a publicly owned utility only if during the second preceding calendar year sales of electric energy by the publicly owned utility for purposes other than resale exceeded 750 million kilowatt-hours. For the purpose of ORS 469.890 and 469.900 (3) and this section, a publicly owned utility with sales for nonresale purposes in excess of 750 million kilowatt-hours during the second preceding calendar year shall be known as a Âcovered publicly owned utility.Â

Â Â Â Â Â  (2) ORS 469.890 and 469.900 (3) and this section shall not apply to a covered publicly owned utility if the Director of the State Department of Energy determines that its existing commercial energy conservation services program meets or exceeds the requirements of those sections.

Â Â Â Â Â  (3) Before the beginning of each calendar year, the director shall publish a list identifying each covered publicly owned utility to which ORS 469.890 and 469.900 (3) and this section shall apply during that calendar year.

Â Â Â Â Â  (4) Any covered publicly owned utility is exempt from the requirements of ORS 469.880 and 469.885. [1981 c.708 Â§17; 2003 c.186 Â§52]

Â Â Â Â Â  469.900 Duty of commission to avoid conflict with federal requirements. (1) The Public Utility Commission shall insure that each electric utilityÂs commercial energy conservation services program does not conflict with federal statutes and regulations applicable to electric utilities and energy conservation in commercial buildings.

Â Â Â Â Â  (2) The commission shall insure that each gas utilityÂs commercial energy conservation services program does not conflict with federal statutes and regulations applicable to gas utilities and energy conservation in commercial buildings.

Â Â Â Â Â  (3) The Director of the State Department of Energy shall insure that each covered publicly owned utilityÂs commercial energy conservation services program does not conflict with federal statutes and regulations applicable to covered publicly owned utilities and energy conservation in commercial buildings. [1981 c.708 Â§Â§5,10,20]

Â Â Â Â Â  Note: 469.900 (1) and (2) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

NORTHWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT

Â Â Â Â Â  469.930 Northwest Interstate Compact on Low-Level Radioactive Waste Management. The Northwest Interstate Compact on Low-Level Radioactive Waste Management is enacted into law by the State of Oregon and entered into with all other jurisdictions lawfully joining therein in a form as provided for as follows:

______________________________________________________________________________

ARTICLE I

Policy and Purpose

Â Â Â Â Â  The party states recognize that low-level radioactive wastes are generated by essential activities and services that benefit the citizens of the states. It is further recognized that the protection of the health and safety of the citizens of the party states and the most economical management of low-level radioactive wastes can be accomplished through cooperation of the states in minimizing the amount of handling and transportation required to dispose of such wastes and through the cooperation of the states in providing facilities that serve the region. It is the policy of the party states to undertake the necessary cooperation to protect the health and safety of the citizens of the party states and to provide for the most economical management of low-level radioactive wastes on a continuing basis. It is the purpose of this compact to provide the means for such a cooperative effort among the party states so that the protection of the citizens of the states and the maintenance of the viability of the statesÂ economies will be enhanced while sharing the responsibilities of radioactive low-level waste management.

ARTICLE II

Definitions

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (1) ÂFacilityÂ means any site, location, structure or property used or to be used for the storage, treatment or disposal of low-level waste, excluding federal waste facilities.

Â Â Â Â Â  (2) ÂLow-level wasteÂ means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities which exceed applicable federal or state standards for unrestricted release. Low-level waste does not include waste containing more than 10 nanocuries of transuranic contaminants per gram of material, nor spent reactor fuel, nor material classified as either high-level waste or waste which is unsuited for disposal by near-surface burial under any applicable federal regulations.

Â Â Â Â Â  (3) ÂGeneratorÂ means any person, partnership, association, corporation or any other entity whatsoever which, as a part of its activities, produces low-level radioactive waste.

Â Â Â Â Â  (4) ÂHost stateÂ means a state in which a facility is located.

ARTICLE III

Regulatory Practices

Â Â Â Â Â  Each party state hereby agrees to adopt practices which will require low-level waste shipments originating within its borders and destined for a facility within another party state to conform to the applicable packaging and transportation requirements and regulations of the host state. Such practices shall include:

Â Â Â Â Â  (1) Maintaining an inventory of all generators within the state that have shipped or expect to ship low-level waste to facilities in another party state.

Â Â Â Â Â  (2) Periodic unannounced inspection of the premises of such generators and the waste management activities thereon.

Â Â Â Â Â  (3) Authorization of the containers in which such waste may be shipped and a requirement that generators use only that type of container authorized by the state.

Â Â Â Â Â  (4) Assurance that inspections of the carriers which transport such waste are conducted by proper authorities and appropriate enforcement action is taken for violations.

Â Â Â Â Â  (5) After receiving notification from a host state that a generator within the party state is in violation of applicable packaging or transportation standards, the party state will take appropriate action to assure that such violations do not recur. Such action may include inspection of every individual low-level waste shipment by that generator.

Â Â Â Â Â  (6) Each party state may impose fees upon generators and shippers to recover the cost of the inspections and other practices under this Article. Nothing in this Article shall be construed to limit any party stateÂs authority to impose additional or more stringent standards on generators or carriers than those required under this Article.

ARTICLE IV

Regional Facilities

Â Â Â Â Â  (1) Facilities located in any party state, other than facilities established or maintained by individual low-level waste generators for the management of their own low-level waste, shall accept low-level waste generated in any party state if such waste has been packaged and transported according to applicable laws and regulations.

Â Â Â Â Â  (2) No facility located in any party state may accept low-level waste generated outside of the region comprised of the party states, except as provided in Article V.

Â Â Â Â Â  (3) Until such time as paragraph (2) of this Article takes effect as provided in Article VI, facilities located in any party state may accept low-level waste generated outside of any of the party states only if such waste is accompanied by a certificate of compliance issued by an official of the state in which such waste shipment originated. Such certificate shall be in such form as may be required by the host state and shall contain at least the following:

Â Â Â Â Â  (a) The generatorÂs name and address;

Â Â Â Â Â  (b) A description of the contents of the low-level waste container;

Â Â Â Â Â  (c) A statement that the low-level waste being shipped has been inspected by the official who issued the certificate or by an agent of the official or by a representative of the United States Nuclear Regulatory Commission, and found to have been packaged in compliance with applicable federal regulations and such additional requirements as may be imposed by the host state; and

Â Â Â Â Â  (d) A binding agreement by the state of origin to reimburse any party state for any liability or expense incurred as a result of an accidental release of such waste, during shipment or after such waste reaches the facility.

Â Â Â Â Â  (4) Each party state shall cooperate with the other party states in determining the appropriate site of any facility that might be required within the region comprised of the party states, in order to maximize public health and safety while minimizing the use of any one party state as the host of such facilities on a permanent basis. Each party state further agrees that decisions regarding low-level waste management facilities in the region will be reached through a good faith process which takes into account the burdens borne by each of the party states as well as the benefits each has received.

Â Â Â Â Â  (5) The party states recognize that the issue of hazardous chemical waste management is similar in many respects to that of low-level waste management. Therefore, in consideration of the State of Washington allowing access to its low-level waste disposal facility by generators in other party states, party states such as Oregon and Idaho which host hazardous chemical waste disposal facilities will allow access to such facilities by generators within other party states. Nothing in this compact shall be construed to prevent any party state from limiting the nature and type of hazardous chemical or low-level wastes to be accepted at facilities within its borders or from ordering the closure of such facilities, so long as such action by a host state is applied equally to all generators within the region comprised of the party states.

Â Â Â Â Â  (6) Any host state may establish a schedule of fees and requirements related to its facility to assure that closure, perpetual care, and maintenance and contingency requirements are met, including adequate bonding.

ARTICLE V

Northwest Low-Level

Â
Waste Compact Committee

Â Â Â Â Â  The governor of each party state shall designate one official of that state as the person responsible for administration of this compact. The officials so designated shall together comprise the Northwest low-level waste compact committee. The committee shall meet as required to consider matters arising under this compact. The parties shall inform the committee of existing regulations concerning low-level waste management in their states and shall afford all parties a reasonable opportunity to review and comment upon any proposed modifications in such regulations. Notwithstanding any provision of Article IV to the contrary, the committee may enter into arrangements with states, provinces, individual generators or regional compact entities outside the region comprised of the party states for access to facilities on such terms and conditions as the committee may deem appropriate. However, it shall require a two-thirds vote of all such members, including the affirmative vote of the member of any party state in which a facility affected by such arrangement is located, for the committee to enter into such arrangement.

ARTICLE VI

Eligible Parties and Effective Date

Â Â Â Â Â  (1) Each of the following states is eligible to become a party to this compact: Alaska, Hawaii, Idaho, Montana, Oregon, Utah, Washington and Wyoming. As to any eligible party, this compact shall become effective upon enactment into law by that party, but it shall not become initially effective until enacted into law by two states. Any party state may withdraw from this compact by enacting a statute repealing its approval.

Â Â Â Â Â  (2) After the compact has initially taken effect pursuant to paragraph (1) of this Article any eligible party state may become a party to this compact by the execution of an executive order by the governor of the state. Any state which becomes a party in this manner shall cease to be a party upon the final adjournment of the next general or regular session of its legislature or July 1, 1983, whichever occurs first, unless the compact has by then been enacted as a statute by that state.

Â Â Â Â Â  (3) Paragraph (2) of Article IV of this compact shall take effect on July 1, 1983, if consent is given by Congress. As provided in Public Law 96-573, Congress may withdraw its consent to the compact after every five-year period.

ARTICLE VII

Severability

Â Â Â Â Â  If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid; and to this end the provisions of this compact are severable.

______________________________________________________________________________

[1981 c.497 Â§1]

Â Â Â Â Â  469.935 [1981 c.497 Â§3; repealed by 1997 c.632 Â§14]

Â Â Â Â Â  469.950 Authority to enter into interstate cooperative agreements to control power costs and rates. The State of Oregon shall pursue and may enter into an interstate cooperative agreement with the states of Washington, Idaho and Montana for the purpose of making collective efforts to control Bonneville Power Administration wholesale power costs and rates by studying and developing a region-wide response to:

Â Â Â Â Â  (1) Federal attempts to increase arbitrarily the interest rates on federal funds previously used to build public facilities in the Pacific Northwest.

Â Â Â Â Â  (2) Federal initiatives to sell the Bonneville Power Administration.

Â Â Â Â Â  (3) Bonneville Power Administration rate increase and budget expenditure proposals in excess of their actual needs.

Â Â Â Â Â  (4) Regional uses of surplus firm power, including uses by existing or newly attracted Pacific Northwest industries, to provide long-term use of the surplus for job development.

Â Â Â Â Â  (5) Power transmission intertie access. [1985 c.780 Â§1]

Â Â Â Â Â  Note: 469.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  469.990 Penalties. (1) In addition to any penalties under subsection (2) of this section, a person who discloses confidential information in violation of ORS 469.090, willfully or with criminal negligence, as defined by ORS 161.085, may be subject to removal from office or immediate dismissal from public employment.

Â Â Â Â Â  (2)(a) Willful disclosure of confidential information in violation of ORS 469.090 is punishable upon conviction, by a fine of not more than $10,000 or imprisonment for up to one year, or both, for each offense.

Â Â Â Â Â  (b) Disclosure of confidential information in violation of ORS 469.090 with criminal negligence, as defined by ORS 161.085, is a Class A violation.

Â Â Â Â Â  (3) Any person who violates ORS 469.825 commits a Class A misdemeanor. [1975 c.606 Â§20; subsection (3) enacted as 1981 c.49 Â§11; 1999 c.1051 Â§185]

Â Â Â Â Â  469.991 [1989 c.926 Â§40; 1991 c.67 Â§142; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.992 Civil penalties. (1) The Director of the State Department of Energy or the Energy Facility Siting Council may impose civil penalties for violation of ORS 469.300 to 469.619 and 469.930, for violations of rules adopted under ORS 469.300 to 469.619 and 469.930, for violation of any site certificate or amended site certificate issued under ORS 469.300 to 469.601 or for violation of a State Department of Energy order issued pursuant to ORS 469.405 (3). A civil penalty in an amount of not more than $25,000 per day for each day of violation may be assessed.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of an order entered pursuant to ORS 469.550 is punishable upon conviction by a fine of $50,000. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (3) A civil penalty in an amount not less than $100 per day nor more than $1,000 per day may be assessed by the director or the Energy Facility Siting Council for a willful failure to comply with a subpoena served by the director pursuant to ORS 469.080 (2).

Â Â Â Â Â  (4) A civil penalty in an amount of not more than $25,000 per day for each day in violation of any provision of ORS 469.603 to 469.619 may be assessed by the circuit court upon complaint of any person injured by the violation. [Formerly 453.994; 1977 c.794 Â§17; 1981 c.707 Â§13; 1983 c.273 Â§4; 1987 c.158 Â§101; 1989 c.6 Â§12; 1991 c.480 Â§8; 1999 c.385 Â§13; 1999 c.1051 Â§309; 2003 c.186 Â§53]

Â Â Â Â Â  Note: The amendments to 469.992 by section 17, chapter 653, Oregon Laws 1991, become operative when the federal government or a state that has entered into an agreement under 42 U.S.C. 2021 exempts from regulation or changes the regulatory status of any radioactive material that is subject to regulation on January 1, 1989. See section 18, chapter 653, Oregon Laws 1991. The text of 469.992 that would become operative upon an exemption or change, including amendments by section 14, chapter 385, Oregon Laws 1999, section 310, chapter 1051, Oregon Laws 1999, and section 54, chapter 186, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  469.992. (1) The Director of the State Department of Energy or the Energy Facility Siting Council may impose civil penalties for violation of ORS 469.300 to 469.619 and 469.930, for violations of rules adopted under ORS 469.300 to 469.619 and 469.930, for violation of any site certificate or amended site certificate issued under ORS 469.300 to 469.601 or for violation of a State Department of Energy order issued pursuant to ORS 469.405 (3). A civil penalty in an amount of not more than $25,000 per day for each day of violation may be assessed.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of an order entered pursuant to ORS 469.550 is punishable upon conviction by a fine of $50,000. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (3) A civil penalty in an amount not less than $100 per day nor more than $1,000 per day may be assessed by the director or the Energy Facility Siting Council for a willful failure to comply with a subpoena served by the director pursuant to ORS 469.080 (2).

Â Â Â Â Â  (4) A civil penalty in an amount of not more than $25,000 per day for each day in violation of any provision of ORS 469.603 to 469.619 or section 14, chapter 653, Oregon Laws 1991, may be assessed by the circuit court upon complaint of any person injured by the violation.

Â Â Â Â Â  Note: Section 18, chapter 653, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 18. Sections 12 to 16 of this Act and the amendments to ORS 469.992 by section 17 of this Act do not become operative until the federal government or a state that has entered into an agreement under 42 U.S.C. 2021 exempts from regulation or changes the regulatory status of any radioactive material that is subject to regulation on January 1, 1989. [1991 c.653 Â§18]

Â Â Â Â Â  469.994 Civil penalty when contractor certificate revoked. (1) The Director of the State Department of Energy may impose a civil penalty against a contractor if a contractor certificate is revoked under ORS 469.180. The amount of the penalty shall be equal to the total amount of tax relief estimated to have been provided under ORS 316.116 or 317.115 to the contractor or to purchasers of the system for which a contractorÂs certificate has been revoked.

Â Â Â Â Â  (2) The State Department of Energy may not collect any of the amount of a civil penalty imposed under subsection (1) of this section from a purchaser of the system for which the final certificate has been revoked. However, the Department of Revenue shall proceed under ORS 469.180 (3) to collect taxes not paid by a taxpayer if the tax credit is ordered forfeited because of that taxpayerÂs fraud or misrepresentation under ORS 469.180 (1)(a).

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) A penalty recovered under this section shall be paid into the State Treasury and credited to the General Fund and is available for general governmental expenses. [1981 c.894 Â§8; 1983 c.346 Â§5; 1989 c.706 Â§18; 1989 c.880 Â§13a; 1991 c.734 Â§38; 1997 c.534 Â§13]

_______________



Chapter 470

Chapter 470 Â Small Scale Local Energy Projects

2005 EDITION

SMALL SCALE LOCAL ENERGY PROJECTS

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

470.050Â Â Â Â  Definitions

470.060Â Â Â Â  Application for loan funds; content; fee

470.065Â Â Â Â  Confidentiality of information provided by or on behalf of applicant

470.070Â Â Â Â  Small Scale Local Energy Project Advisory Committee

470.080Â Â Â Â  Standards for small scale local energy projects; review of applications; referral to committee; committee criteria

470.090Â Â Â Â  Approval or rejection of project financing by director; certification of amount of loan; findings; notice

470.100Â Â Â Â  Committee review of rejection or approval in different amount; committee appeal to Governor; finality of GovernorÂs action

470.110Â Â Â Â  Gifts credited to loan fund

470.120Â Â Â Â  Limit on loan to amount not funded by other sources

470.130Â Â Â Â  Appropriation of loan fund

470.135Â Â Â Â  Administration of small scale local energy project loan program funds and accounts

470.140Â Â Â Â  Rulemaking authority; biennial report

470.145Â Â Â Â  State Department of Energy to develop marketing plan

LOANS AND REPAYMENT

470.150Â Â Â Â  Loan contract; security; content

470.155Â Â Â Â  Loan contract in form of intergovernmental agreement; provisions

470.160Â Â Â Â  Payment from loan fund

470.170Â Â Â Â  Security for loan

470.180Â Â Â Â  Withholding of state funds due to municipal corporation that defaults on loan

470.190Â Â Â Â  Remedies

470.200Â Â Â Â  Refinancing of project; use of funds

470.210Â Â Â Â  Municipal corporation may enter into loan contract; purchase of municipal corporationÂs general or revenue obligation

BONDS

470.220Â Â Â Â  Issuance of bonds

470.225Â Â Â Â  Procedure for bond issuance and sale

470.230Â Â Â Â  Bond proceeds credited to loan fund; use of funds

470.240Â Â Â Â  Bonds as general obligation bonds

470.270Â Â Â Â  Refunding bonds

470.280Â Â Â Â  Bond repayment from sinking fund

470.290Â Â Â Â  Bond indebtedness limited to constitutional limit

470.300Â Â Â Â  Small Scale Local Energy Project Administration and Bond Sinking Fund; uses; sources

470.310Â Â Â Â  Procedure if sinking fund inadequate

GENERAL PROVISIONS

Â Â Â Â Â  470.050 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlternative fuel projectÂ means:

Â Â Â Â Â  (a) A fleet of vehicles that are modified or acquired directly from a factory and that:

Â Â Â Â Â  (A) Use an alternative fuel including electricity, ethanol, gasohol with at least 10 percent denatured alcohol content, hydrogen, hythane, methane, methanol, natural gas, propane or any other fuel approved by the Director of the State Department of Energy; and

Â Â Â Â Â  (B) Produce lower or equivalent exhaust emissions or are more energy efficient than vehicles fueled by gasoline; and

Â Â Â Â Â  (b) A facility, including a fueling station, necessary to operate an alternative fuel vehicle fleet.

Â Â Â Â Â  (2) ÂApplicantÂ means an applicant for a small scale local energy project loan.

Â Â Â Â Â  (3) ÂCommitteeÂ means the Small Scale Local Energy Project Advisory Committee created under ORS 470.070.

Â Â Â Â Â  (4) ÂCooperativeÂ means a cooperative corporation organized under ORS chapter 62.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (6) ÂEligible federal agencyÂ means a federal agency or public corporation created by the federal government that proposes to use a loan for a small scale energy project. ÂEligible federal agencyÂ does not include a federal agency or public corporation created by the federal government that proposes to use a loan for a small scale energy project to generate electricity for sale.

Â Â Â Â Â  (7) ÂEligible state agencyÂ means a state officer, board, commission, department, institution, branch or agency of the state whose costs are paid wholly or in part from funds held in the State Treasury.

Â Â Â Â Â  (8) ÂLoanÂ includes the purchase or other acquisition of evidence of indebtedness and money used for the purchase or other acquisition of evidence of indebtedness.

Â Â Â Â Â  (9) ÂLoan contractÂ means the evidence of indebtedness and all instruments used in the purchase or acquisition of the evidence of indebtedness. For eligible federal or state agencies or municipal corporations that are tax exempt entities, a loan contract may include a lease purchase agreement with respect to personal property.

Â Â Â Â Â  (10) ÂLoan fundÂ means the Small Scale Local Energy Project Loan Fund created by Article XI-J of the Oregon Constitution.

Â Â Â Â Â  (11) ÂMunicipal corporationÂ has the meaning given in ORS 297.405 and also includes any Indian tribe or authorized Indian tribal organization or any combination of two or more of these tribes or organizations acting jointly in connection with a small scale local energy project.

Â Â Â Â Â  (12) ÂOregon businessÂ means a sole proprietorship, partnership, company, cooperative, corporation or other form of business entity that is organized or authorized to do business under Oregon law for profit.

Â Â Â Â Â  (13) ÂRecycling projectÂ means a facility or equipment that converts waste into a new and usable product.

Â Â Â Â Â  (14) ÂSmall businessÂ means:

Â Â Â Â Â  (a) An Oregon business that is:

Â Â Â Â Â  (A) A retail or service business employing 50 or fewer persons at the time the loan is made; or

Â Â Â Â Â  (B) An industrial or manufacturing business employing 200 or fewer persons at the time the loan is made; or

Â Â Â Â Â  (b) An Oregon subsidiary of a sole proprietorship, partnership, company, cooperative, corporation or other form of business entity for which the total number of employees for both the subsidiary and the parent sole proprietorship, partnership, company, cooperative, corporation or other form of business entity at the time the loan is made is:

Â Â Â Â Â  (A) Fifty or fewer persons if the subsidiary is a retail or service business; and

Â Â Â Â Â  (B) Two hundred or fewer if the subsidiary is an industrial or manufacturing business.

Â Â Â Â Â  (15) ÂSinking fundÂ means the Small Scale Local Energy Project Administration and Bond Sinking Fund created in ORS 470.300.

Â Â Â Â Â  (16) ÂSmall scale local energy projectÂ means:

Â Â Â Â Â  (a) A system, mechanism or series of mechanisms located primarily in Oregon that directly or indirectly uses or enables the use of, by the applicant or another person, renewable resources including, but not limited to, solar, wind, geothermal, biomass, waste heat or water resources to produce energy, including heat, electricity and substitute fuels, to meet a local community or regional energy need in this state;

Â Â Â Â Â  (b) A system, mechanism or series of mechanisms located primarily in Oregon or providing substantial benefits to Oregon that directly or indirectly conserves energy or enables the conservation of energy by the applicant or another person, including energy used in transportation;

Â Â Â Â Â  (c) A recycling project;

Â Â Â Â Â  (d) An alternative fuel project;

Â Â Â Â Â  (e) An improvement that increases the production or efficiency, or extends the operating life, of a system, mechanism, series of mechanisms or project otherwise described in this subsection, including but not limited to restarting a dormant project;

Â Â Â Â Â  (f) A system, mechanism or series of mechanisms installed in a facility or portions of a facility that directly or indirectly reduces the amount of energy needed for the construction and operation of the facility and that meets the sustainable building practices standard established by the State Department of Energy by rule; or

Â Â Â Â Â  (g) A project described in paragraphs (a) to (f) of this subsection, whether or not the existing project was originally financed under this chapter, together with any refinancing necessary to remove prior liens or encumbrances against the existing project.

Â Â Â Â Â  (h) A project described in paragraphs (a) to (g) of this subsection that conserves energy or produces energy by generation or by processing or collection of a renewable resource. [1979 c.672 Â§1; 1981 c.50 Â§1; 1983 c.188 Â§1; 1985 c.593 Â§2; 1993 c.496 Â§4; 1995 c.551 Â§8; 1997 c.29 Â§1; 1999 c.365 Â§7; 2003 c.186 Â§55; 2005 c.201 Â§3]

Â Â Â Â Â  470.060 Application for loan funds; content; fee. (1) Any individual who is a resident of Oregon, an Oregon business, a nonprofit or public cooperative, a nonprofit corporation, an eligible federal agency, an eligible state agency, a public corporation created by the state, an intergovernmental entity created pursuant to an intergovernmental agreement under ORS 190.003 to 190.130, or a municipal corporation may file with the State Department of Energy an application to obtain loan funds for a small scale local energy project as provided in this chapter.

Â Â Â Â Â  (2) Applications to obtain funds for a small scale local energy project shall be made in writing on a form prescribed by the State Department of Energy. Applications submitted to the State Department of Energy shall:

Â Â Â Â Â  (a) Describe the nature and purpose of the proposed small scale local energy project.

Â Â Â Â Â  (b) State whether any purposes other than energy production, but consistent with energy production, will be served by the proposed small scale local energy project, and the nature of the other purposes, if any.

Â Â Â Â Â  (c) Include an evaluation of the potential of the small scale local energy project to meet local community energy needs.

Â Â Â Â Â  (d) Include an evaluation of the potential environmental impacts of the small scale local energy project.

Â Â Â Â Â  (e) State whether any moneys other than those in the loan fund are proposed to be used for the development of the proposed small scale local energy project, and whether any other moneys are available or have been sought for the project.

Â Â Â Â Â  (f) Describe the source of funds for repayment of the loan applied for.

Â Â Â Â Â  (3) A fee of one-tenth of one percent of the amount of the loan applied for or $2,500, whichever is less, shall be submitted with each application. In addition, the applicant may be required to pay for costs incurred in connection with the application that exceed the application fee and which the Director of the State Department of Energy determines are incurred solely in connection with processing the application. The applicant shall be advised of any additional costs the applicant must pay before the costs are incurred. [1979 c.672 Â§2; 1981 c.50 Â§2; 1983 c.188 Â§2; 1985 c.593 Â§3; 1997 c.29 Â§2; 2005 c.201 Â§4]

Â Â Â Â Â  470.065 Confidentiality of information provided by or on behalf of applicant. (1) The following records, communications and information furnished by or on behalf of the applicant under this chapter shall be confidential and maintained as such, if so requested in writing by the person providing the information:

Â Â Â Â Â  (a) Personal financial statements;

Â Â Â Â Â  (b) Financial statements of applicants;

Â Â Â Â Â  (c) Customer lists;

Â Â Â Â Â  (d) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed, or if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur;

Â Â Â Â Â  (e) Production, sales and cost data;

Â Â Â Â Â  (f) Marketing strategy information that relates to an applicantÂs plan to address specific markets or the applicantÂs strategy regarding specific competitors, or both; and

Â Â Â Â Â  (g) Technical information or data related to an applicantÂs proposed small scale local energy project, including but not limited to, any description, analysis, evaluation or projection regarding the project or a component of the project.

Â Â Â Â Â  (2) The confidentiality provided by subsection (1)(d) of this section does not apply to concluded litigation. Nothing in subsection (1)(d) of this section limits any right granted by discovery statutes to a party to litigation or potential litigation. [1991 c.118 Â§2; 2005 c.201 Â§5]

Â Â Â Â Â  Note: 470.065 was added to and made a part of ORS chapter 470 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  470.070 Small Scale Local Energy Project Advisory Committee. (1) The Director of the State Department of Energy shall appoint a Small Scale Local Energy Project Advisory Committee to review applications made under ORS 470.060 and rules adopted under ORS 470.080, and make recommendations thereon to the director.

Â Â Â Â Â  (2) Seven members shall be appointed to the Small Scale Local Energy Project Advisory Committee. Each member shall be appointed to serve a two-year term, commencing on the date of appointment, and until a successor is appointed and qualified. The members shall represent the interest of the citizens of this state and shall be knowledgeable in the areas of small scale energy technology, natural resource development, environmental protection, finance, agriculture, local government operations and utility operations. At least three members shall reside outside the Willamette Valley.

Â Â Â Â Â  (3) The committee shall elect its own presiding officer, adopt rules for its procedure and meet on call of the presiding officer or a majority of the members. A majority of the members shall constitute a quorum to do business. The director shall provide administrative facilities and services for the committee.

Â Â Â Â Â  (4) Members of the Small Scale Local Energy Project Advisory Committee shall be entitled to expenses as provided by ORS 292.495. [1979 c.672 Â§3; 1987 c.365 Â§1; 2003 c.186 Â§56]

Â Â Â Â Â  470.080 Standards for small scale local energy projects; review of applications; referral to committee; committee criteria. (1) After consultation with the Small Scale Local Energy Project Advisory Committee, the Director of the State Department of Energy shall establish by rule standards and criteria for small scale local energy projects to be funded under the provisions of ORS 470.060 to 470.080 and 470.090. The standards and criteria shall operate to encourage diversity in projects funded, give preference to the maximum extent practical to projects proposed by individuals and small businesses, ensure acceptability of environmental impacts and shall require consideration of the potential contribution of a project if developed at other suitable locations to meeting the energy needs of this state. The standards and criteria shall give the least preference to projects proposed by an eligible federal agency.

Â Â Â Â Â  (2) All applications submitted under ORS 470.060 shall be reviewed by the State Department of Energy. The department may request that the applicant submit additional information or revise the application. The department shall:

Â Â Â Â Â  (a) Determine whether the application meets the standards and criteria adopted under subsection (1) of this section; and

Â Â Â Â Â  (b) Recommend approval or denial of the loan application, and if approval is recommended in what amount the loan should be made.

Â Â Â Â Â  (3) After concluding its review, unless the application meets the criteria established by the committee under subsection (4) of this section, the department shall refer the application and its findings and recommendation to the committee for its review. The department shall notify the applicant of the date, time and place of any oral presentation to the committee on the application. The committee shall review the application and the departmentÂs findings and recommendations and advise the director whether the proposed small scale local energy project meets the criteria established by the director under subsection (1) of this section, whether the project should be financed with moneys from the loan fund and in what amount the loan should be made if approved.

Â Â Â Â Â  (4) The committee may provide for direct referral of an application by the department to the director if the application meets criteria established by the committee. [1979 c.672 Â§4; 1981 c.50 Â§3; 1997 c.29 Â§3; 2003 c.186 Â§57]

Â Â Â Â Â  470.085 [1985 c.593 Â§8; repealed by 1991 c.118 Â§4]

Â Â Â Â Â  470.090 Approval or rejection of project financing by director; certification of amount of loan; findings; notice. (1) After consideration of the recommendation of the Small Scale Local Energy Project Advisory Committee or the State Department of Energy as provided by ORS 470.080, the Director of the State Department of Energy may approve or reject the financing of a small scale local energy project described in an application filed as provided in ORS 470.060, using moneys in the Small Scale Local Energy Project Loan Fund. Approval of a loan by the director shall include a certification of the amount of the loan.

Â Â Â Â Â  (2) The directorÂs approval of a loan for a small scale local energy project shall be based on a finding that:

Â Â Â Â Â  (a) The proposed small scale local energy project meets established standards and criteria under ORS 470.080;

Â Â Â Â Â  (b) The proposed project is consistent with the preservation and enhancement of environmental quality;

Â Â Â Â Â  (c) The proposed project is feasible and a reasonable risk from practical and economic standpoints;

Â Â Â Â Â  (d) The plan for development of the project is satisfactory;

Â Â Â Â Â  (e) The applicant is qualified, creditworthy and responsible and is willing and able to enter into a contract with the director for development and repayment as provided in ORS 470.150;

Â Â Â Â Â  (f) There is a need for the proposed small scale local energy project and the applicantÂs financial resources are adequate to provide the working capital to maintain the project after completion;

Â Â Â Â Â  (g) Moneys in the loan fund are or will be available for the development of the proposed small scale local energy project;

Â Â Â Â Â  (h) A dwelling constructed before January 1, 1979, that will be served by a proposed space heating project is weatherized according to the standards established under ORS 469.155;

Â Â Â Â Â  (i) Except for a proposed space heating project for a dwelling under paragraph (h) of this subsection, the loan does not finance any project for which the projected economic value of the energy savings of the project during the first year the project is implemented is equal to or greater than the cost of the project; and

Â Â Â Â Â  (j) The loan will not preclude individuals and small businesses from access to loan funds.

Â Â Â Â Â  (3) The director shall notify the applicant and the presiding officer of the committee of the directorÂs action and of the reasons for that action. The director shall inform the applicant of the review procedure established in ORS 470.100. [1979 c.672 Â§5; 1981 c.50 Â§4; 1981 c.565 Â§4; 1983 c.188 Â§3; 2003 c.186 Â§58; 2005 c.201 Â§6]

Â Â Â Â Â  470.100 Committee review of rejection or approval in different amount; committee appeal to Governor; finality of GovernorÂs action. (1) If the Director of the State Department of Energy rejects a loan application or approves a loan amount different than that requested by the applicant, the applicant may request that the Small Scale Local Energy Project Advisory Committee review the directorÂs action.

Â Â Â Â Â  (2) The committee may review the directorÂs action on its own motion or at the request of the applicant. A majority of the members of the committee may authorize the presiding officer of the committee to appeal the directorÂs action to the Governor.

Â Â Â Â Â  (3) An appeal of the directorÂs action may be initiated by the presiding officer of the committee no later than 45 days after the date the applicant receives notice of the directorÂs action under ORS 470.090.

Â Â Â Â Â  (4) The decision of the Governor is final. If the Governor fails to act within 30 days after receiving the appeal, the appeal shall be considered to be denied.

Â Â Â Â Â  (5) Notwithstanding ORS chapter 183, a decision of the director or the Governor on an application for loan funds under ORS 470.090 or this section is not subject to judicial review. [1979 c.672 Â§6; 2003 c.186 Â§59]

Â Â Â Â Â  470.110 Gifts credited to loan fund. The Director of the State Department of Energy may accept gifts of money or other property from any source, given for the purposes of ORS 470.050 to 470.120, 470.140 (1) and 470.150 to 470.210. Money so received shall be paid into the loan fund. Money or other property so received shall be used for the purposes for which received. [1979 c.672 Â§12; 2003 c.186 Â§60]

Â Â Â Â Â  470.120 Limit on loan to amount not funded by other sources. If the applicant receives from any source other than the loan fund any funds to assist in the development of the project, the amount of the loan to the applicant from the loan fund shall be limited to that amount necessary for the development of those portions of the project not funded by other sources. [1979 c.672 Â§15]

Â Â Â Â Â  470.130 Appropriation of loan fund. All moneys in the loan fund created by Article XI-J of the Oregon Constitution are appropriated continuously to the State Department of Energy and shall be used for the purposes provided in this chapter. [1979 c.672 Â§16; 2003 c.186 Â§61]

Â Â Â Â Â  470.135 Administration of small scale local energy project loan program funds and accounts. The duties of the Director of the Oregon Department of Administrative Services to establish, maintain and keep accounts of, and make disbursements or transfers out of, the funds and accounts established or identified in the two bond indentures, as supplemented, dated June 1, 1981, and September 1, 1985, that relate to the Small Scale Local Energy Project Loan Program established by Article XI-J of the Oregon Constitution and this chapter are transferred to the State Department of Energy. Notwithstanding the transfer of these fiscal functions to the State Department of Energy, in accordance with ORS 291.015 (2), the State Department of EnergyÂs performance of these fiscal functions shall remain subject to the control of the Oregon Department of Administrative Services. [1993 c.496 Â§2; 2003 c.186 Â§62]

Â Â Â Â Â  470.140 Rulemaking authority; biennial report. (1) In accordance with the applicable provisions of ORS chapter 183, the Director of the State Department of Energy may adopt rules considered necessary to carry out the purposes of this chapter.

Â Â Â Â Â  (2) The director shall submit to the Legislative Assembly and the Governor a biennial report of the transactions of the loan fund and the sinking fund in such detail as will accurately indicate the condition of the funds. [1979 c.762 Â§Â§13,27; 2003 c.186 Â§63]

Â Â Â Â Â  470.145 State Department of Energy to develop marketing plan. The State Department of Energy shall develop, implement and periodically update a marketing plan to inform potential applicants of the availability of small scale local energy project loans. The first priority of the marketing plan shall be to inform individuals and small businesses that small scale local energy project loans are available. [1983 c.188 Â§9]

LOANS AND REPAYMENT

Â Â Â Â Â  470.150 Loan contract; security; content. Except as provided in ORS 470.155, if the Director of the State Department of Energy approves the financing of a small scale local energy project, the director, on behalf of the state, and the applicant may enter into a loan contract, secured by a first lien or by other good and sufficient collateral in the manner provided in ORS 470.155 to 470.210. For purposes of this section, the interest of the State Department of Energy under a lease purchase contract entered into with an eligible federal or state agency or a municipal corporation may constitute good and sufficient collateral. The contract:

Â Â Â Â Â  (1) May provide that the director, on behalf of the state, must approve the arrangements made by the applicant for the development, operation and maintenance of the small scale local energy project, using moneys in the loan fund for the project development.

Â Â Â Â Â  (2) Shall provide a plan for repayment by the applicant to the sinking fund of moneys borrowed from the loan fund used for the development of the small scale local energy project and interest on those moneys used at a rate of interest the director determines is necessary to provide adequate funds to recover the administrative expenses incurred under this chapter. The director shall set the interest rate at an incremental rate above the interest rate on the underlying bonds. The incremental rate for projects proposed by an eligible federal agency shall be greater than the incremental rate charged to any other governmental borrower. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the applicant of moneys used for project development and interest thereon not later than two years after the date of the loan contract or at any other time as the director may provide. In addition to any other prepayment option provided in a borrowerÂs loan agreement, the department shall provide a borrower the opportunity to prepay the borrowerÂs loan, without any additional premium, by defeasing such loan to the call date of the bond or bonds funding the applicable loan, or any refunding bonds linked to the loan, but such defeasance shall occur only if the director finds that after the defeasance, the sinking fund will have sufficient funds to make payments required under ORS 470.300 (1).

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances, if approved by the director.

Â Â Â Â Â  (c) Shall provide for evidence of debt assurance of and security for repayment by the applicant considered necessary or proper by the director.

Â Â Â Â Â  (d) Shall set forth the period of loan which shall not exceed the usable life of the completed project, or 30 years from the date of the loan contract, whichever is less.

Â Â Â Â Â  (e) May set forth a procedure for formal declaration of default of payment by the director, including formal notification of all relevant federal, state and local agencies; and further, a procedure for notification of all relevant federal, state and local agencies that declaration of default has been rescinded when appropriate.

Â Â Â Â Â  (3) May include provisions satisfactory to the director for field inspection, the director to be the final judge of completion of the project.

Â Â Â Â Â  (4) May provide that the liability of the state under the contract is contingent upon the availability of moneys in the loan fund for use in the planning and development of the project.

Â Â Â Â Â  (5) May include further provisions the director considers necessary to ensure expenditure of the funds for the purposes set forth in the approved application.

Â Â Â Â Â  (6) May provide that the director may institute an appropriate action or suit to prevent use of the project financed by the loan fund by any person who is delinquent in the repayment of any moneys due the sinking fund. [1979 c.672 Â§7; 1985 c.593 Â§4; 1987 c.365 Â§2; 1997 c.29 Â§4; 1997 c.482 Â§1; 1999 c.365 Â§8; 2003 c.186 Â§64]

Â Â Â Â Â  470.155 Loan contract in form of intergovernmental agreement; provisions. A loan contract with an eligible state agency for a small scale local energy project may be made in the form of an intergovernmental agreement under ORS chapter 190. The agreement shall set forth, among other matters, that:

Â Â Â Â Â  (1) The small scale local energy project shall be security for the loan.

Â Â Â Â Â  (2) The applicant pledges to request each biennium during the term of the loan, spending authorization or appropriation of funds from the Legislative Assembly or pledges to otherwise provide funds sufficient to pay the loan payments due that biennium.

Â Â Â Â Â  (3) If applicable, the pledge of the applicant to repay the loan shall be contingent upon the continued spending authorization or appropriation by the Legislative Assembly of funds sufficient to pay the loan. [1985 c.593 Â§6; 1991 c.118 Â§3; 1997 c.29 Â§5]

Â Â Â Â Â  470.160 Payment from loan fund. If the Director of the State Department of Energy approves a loan for a small scale local energy project, the State Treasurer shall pay moneys for such project from the loan fund in accordance with the terms of the loan contract, as prescribed by the director. [1979 c.672 Â§8; 2003 c.186 Â§65]

Â Â Â Â Â  470.170 Security for loan. (1) When a loan is made under this chapter to an applicant other than a municipal corporation, the loan shall be secured pursuant to a mortgage, trust deed, security agreement, pledge, assignment or similar instrument, by a security interest or lien on real or personal property in the full amount of the loan or as the Director of the State Department of Energy shall require for adequate security, including but not limited to long-term leasehold interests or equitable interests in real property or personal property. In lieu of, or in addition to, any of the collateral otherwise described in this subsection, the applicant may secure the loan by providing credit enhancement, including but not limited to a letter of credit or payment bond, or a guaranty acceptable to the director.

Â Â Â Â Â  (2) When a loan is made to a municipal corporation for the development of a small scale local energy project under this chapter, the loan shall be secured as the director shall require for adequate security. The security may be in the form of a lien, mortgage, interest under a lease-purchase contract or other form of security acceptable to the director and the municipal corporation.

Â Â Â Â Â  (3) When a loan made under this chapter is secured by a lien on the real property of the applicant, the director shall perfect the lien by recording as provided by law.

Â Â Â Â Â  (4) Upon payment of all amounts loaned to an applicant pursuant to this chapter, the director shall file a satisfaction or release notice that indicates repayment of the loan.

Â Â Â Â Â  (5) The director may cause to be instituted appropriate proceedings to foreclose liens for delinquent loan payments, and shall pay the proceeds of any such foreclosure, less the directorÂs expenses incurred in foreclosing, into the sinking fund. In a foreclosure proceeding the director may bid on property offered for sale in the proceedings and may acquire title to the property on behalf of the state.

Â Â Â Â Â  (6) The director may take any action, make any disbursement, hold any funds or institute any action or proceeding necessary to protect the stateÂs interest.

Â Â Â Â Â  (7) The director may settle, compromise or release, for reasons other than uncollectibility as provided in ORS 293.240, all or part of any loan obligation so long as the directorÂs action is consistent with the purposes of this chapter and does not impair the ability to pay the administrative expenses of the State Department of Energy or the obligations of any bonds then outstanding. [1979 c.672 Â§9; 1981 c.50 Â§5; 1983 c.188 Â§4; 1987 c.365 Â§3; 1999 c.365 Â§9; 2001 c.584 Â§10; 2003 c.186 Â§66]

Â Â Â Â Â  470.180 Withholding of state funds due to municipal corporation that defaults on loan. In addition to any other remedy available to the State Department of Energy, if a municipal corporation entitled by law to share in the apportionment of any state revenues or funds defaults on any payments due to the State of Oregon under a loan contract entered into under ORS 470.150, the State Department of Energy may certify that fact to the Oregon Department of Administrative Services and the Oregon Department of Administrative Services shall withhold payment of any revenues or funds in the State Treasury to which the municipal corporation is entitled, in an amount not to exceed the balance owing on the loan, until the State Department of Energy certifies that the default has been remedied. [1979 c.672 Â§10; 1987 c.365 Â§4]

Â Â Â Â Â  470.190 Remedies. If an applicant fails to comply with a contract entered into with the Director of the State Department of Energy for development and repayment as provided in ORS 470.150, the director, in addition to remedies provided in ORS 470.170 and 470.180, may seek other appropriate legal remedies to secure the loan and may contract as provided in ORS 470.150 with any other person for continuance of development and for repayment of moneys from the loan fund used therefor and interest thereon. [1979 c.672 Â§11; 2003 c.186 Â§67]

Â Â Â Â Â  470.200 Refinancing of project; use of funds. If any small scale local energy project is refinanced or an additional grant or loan intended to finance the project development is obtained from other sources after the execution of the loan from the state, all such funds shall be used to repay the state unless the Director of the State Department of Energy finds that repayment of the state from the additional grant or loan would be contrary to public interest. [1979 c.672 Â§14; 1983 c.188 Â§5]

Â Â Â Â Â  470.210 Municipal corporation may enter into loan contract; purchase of municipal corporationÂs general or revenue obligation. (1) Notwithstanding any other provision of law, a municipal corporation may enter into a loan contract with the State Department of Energy to finance a small scale local energy project.

Â Â Â Â Â  (2) In order to finance a small scale local energy project, the Director of the State Department of Energy, on behalf of the state and in lieu of entering into a loan contract under subsection (1) of this section, may purchase or otherwise acquire a municipal corporationÂs general obligations or revenue obligations, including but not limited to bonds, notes, certificates of participation, warrants or lease purchase agreements. [1983 c.188 Â§8; 2003 c.186 Â§68; 2005 c.201 Â§7]

BONDS

Â Â Â Â Â  470.220 Issuance of bonds. In order to provide funds for the purposes specified in Article XI-J of the Oregon Constitution, bonds may be issued as provided in ORS 470.220 to 470.290. [1979 c.672 Â§17; 1981 c.660 Â§23; 2005 c.201 Â§8]

Â Â Â Â Â  470.225 Procedure for bond issuance and sale. Bonds described in ORS 470.220 to 470.290 shall be issued in accordance with the applicable provisions of ORS chapters 286 and 288. The bonds may be sold at a public sale or at a private, negotiated sale in accordance with ORS 286.710. [2005 c.201 Â§2]

Â Â Â Â Â  470.230 Bond proceeds credited to loan fund; use of funds. Except as provided in ORS 470.270, all moneys obtained from the sale of bonds under ORS 470.220 to 470.290 shall be credited by the State Treasurer to the loan fund. Those moneys shall be used only for the purposes stated in Article XI-J of the Oregon Constitution and ORS 470.050 to 470.120, 470.140 (1) and 470.150 to 470.210, including payment of the costs of issuing the bonds and of obtaining credit enhancement for the bonds, and making payments of interest on bonds issued pursuant to the provisions of ORS 470.220 to 470.290 if there are insufficient funds in the sinking fund to make the payments referred to in ORS 470.300 (1). Moneys loaned to municipal corporations but withheld by the State Department of Energy for security or to pay for future project costs may remain in the loan fund. Pending the use of the moneys in the loan fund for the proper purposes, the moneys may be invested in the manner provided by law. [1979 c.672 Â§18; 1987 c.365 Â§5; 2003 c.186 Â§69; 2005 c.201 Â§9]

Â Â Â Â Â  470.240 Bonds as general obligation bonds. All bonds issued under ORS 470.220 to 470.290 shall contain a direct promise of the State of Oregon to pay the principal amount of the bonds, plus any accrued interest and any redemption premium. The principal of and the interest and redemption premium, if any, upon the bonds, when due, shall be paid at the fiscal agency of the State of Oregon. The charges imposed by that agency for its services shall be paid, upon approval by the State Treasurer, from the sinking fund. [1979 c.672 Â§19; 1993 c.496 Â§5; 2005 c.201 Â§10]

Â Â Â Â Â  470.250 [1979 c.672 Â§20; 1981 c.50 Â§6; 1987 c.158 Â§102; 2003 c.186 Â§70; repealed by 2005 c.201 Â§14]

Â Â Â Â Â  470.260 [1979 c.672 Â§23; 1981 c.50 Â§7; 2003 c.186 Â§71; repealed by 2005 c.201 Â§14]

Â Â Â Â Â  470.270 Refunding bonds. (1) After consultation with the State Treasurer, the Director of the State Department of Energy may issue refunding bonds for the purpose of refunding outstanding bonds issued under ORS 470.220 to 470.290. The refunding bonds may be sold in the same manner as other bonds are sold under ORS 470.220 to 470.290. All moneys obtained from the sale of refunding bonds shall be credited by the State Treasurer to the sinking fund. The issuance of the refunding bonds, the maturity date, and other details thereof, the rights of the holders thereof, and the duties of the Governor, Secretary of State and State Treasurer with respect thereto, shall be governed by the provisions of ORS 470.220 to 470.290. The refunding bonds may be issued to refund bonds previously issued for refunding purposes. Pending the use of moneys obtained from the sale of refunding bonds for proper purposes, such moneys may be invested in the manner provided by law.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 470.150, if the State Department of Energy issues taxable refunding bonds at a lower interest rate to refund outstanding general obligation bonds, and is unable to allow loan recipients to receive a portion of the interest savings, the director shall allow the loan recipient to prepay the outstanding loan balance upon the request of the recipient. The director shall respond to such a request within 30 days after receiving the request by specifying the outstanding principal balance after applying reserves held by the state for the borrower and the prepayment premium as listed in the bond document, loan document or bond purchase agreement.

Â Â Â Â Â  (3) The department shall pursue opportunities for refunding bonds to reduce interest sums payable by the department. When the department refunds a bond with tax-exempt bonds, the department shall share, on an equitable basis, the savings from any refunding with the borrowers whose loans were made with the proceeds of the refunded bonds in an amount consistent with a finding by the director that the sinking fund has, and will continue to have, sufficient funds to make payments required under ORS 470.300 (1). The department may not refund tax-exempt bonds with taxable bonds, unless the department is able to share the savings associated with such a refunding with the borrowers whose loans are linked to such bonds. At least 120 days before the date on which the department intends to issue refunding bonds, the director shall notify each borrower whose loan was made from the proceeds of the bonds being refunded and shall offer the borrower the opportunity to prepay the borrowerÂs loan. A borrower shall respond within 60 days of the date of the notice described in this subsection if the borrower intends to prepay the borrowerÂs loan. [1979 c.672 Â§22; 1995 c.282 Â§1; 1997 c.482 Â§2; 2003 c.186 Â§72; 2005 c.201 Â§11]

Â Â Â Â Â  470.280 Bond repayment from sinking fund. (1) The State Treasurer shall make payment of the principal of and the interest and redemption premium, if any, on any bond issued under ORS 470.220 to 470.290 from the sinking fund.

Â Â Â Â Â  (2) The State Treasurer shall compute and determine in January of each year, after the sale of bonds under ORS 470.220 to 470.290, the amount of principal, interest and redemption premiums that will fall due during the year on bonds then outstanding and unpaid and shall maintain or hold in the sinking fund sufficient moneys to pay such maturing obligations. [1979 c.672 Â§Â§21,24; 2005 c.201 Â§12]

Â Â Â Â Â  470.290 Bond indebtedness limited to constitutional limit. No bonds shall be issued or sold under ORS 470.220 to 470.290 nor indebtedness incurred thereunder, which singly, or in the aggregate with previous debts or liabilities incurred for small scale local energy projects, shall exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such bonds. If the maximum aggregate principal sum of bonds authorized to be issued under ORS 470.220 to 470.290 exceeds any limitation provided in the Oregon Constitution, bonds shall be issued under ORS 470.220 to 470.290 in the aggregate principal sum of not to exceed that authorized under the limitation provided in the Oregon Constitution. [1979 c.672 Â§25]

Â Â Â Â Â  470.300 Small Scale Local Energy Project Administration and Bond Sinking Fund; uses; sources. (1) There hereby is created the Small Scale Local Energy Project Administration and Bond Sinking Fund, separate and distinct from the General Fund, to provide for payment of:

Â Â Â Â Â  (a) Administrative expenses of the State Department of Energy and the Director of the State Department of Energy in processing applications, investigating potential small scale local energy projects and proposed loans and servicing and collecting outstanding loans made under this chapter, if the expense is not paid directly by the applicant.

Â Â Â Â Â  (b) Administrative expenses of the State Treasurer in carrying out the duties, functions and powers imposed upon the State Treasurer by this chapter.

Â Â Â Â Â  (c) Principal, interest and redemption premium, if any, of all bonds issued pursuant to the provisions of ORS 470.220 to 470.290.

Â Â Â Â Â  (d) Net investment earnings on any funds loaned to municipal corporations but withheld as provided in ORS 470.230.

Â Â Â Â Â  (e) Costs of issuing the bonds and of obtaining credit enhancement for the bonds.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Application fees required by ORS 470.060, unless the department requires the applicant to pay the fee directly for a cost incurred in connection with the application.

Â Â Â Â Â  (b) Repayment of moneys loaned to applicants from the loan fund, including interest on such moneys.

Â Â Â Â Â  (c) Such moneys as may be appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (d) Moneys obtained from the sale of refunding bonds and any accrued interest on such bonds.

Â Â Â Â Â  (e) Moneys received from ad valorem taxes levied pursuant to Article XI-J of the Oregon Constitution, and all moneys that the Legislative Assembly may provide in lieu of such taxes.

Â Â Â Â Â  (f) Interest earned on cash balances invested by the State Treasurer.

Â Â Â Â Â  (g) Moneys transferred from the Small Scale Local Energy Project Loan Fund.

Â Â Â Â Â  (3) The director, with the approval of the State Treasurer, may transfer moneys from the sinking fund to the loan fund if:

Â Â Â Â Â  (a) A cash flow projection shows that, for the term of the bonds outstanding at the time the director transfers the moneys, remaining moneys in the sinking fund, together with expected loan contract payments and fund earnings, will improve the financial basis of the program and will continue to be adequate to pay bond principal, interest, redemption premiums, if any, and administration costs; and

Â Â Â Â Â  (b) The transfer will not create the need for issuance of any bonds.

Â Â Â Â Â  (4) The director, with the approval of the State Treasurer, may establish separate and distinct accounts within the sinking fund to accomplish the purpose of this section. [1979 c.672 Â§26; 1981 c.50 Â§8; 1983 c.188 Â§6; 1985 c.805 Â§4; 1987 c.365 Â§6; 1993 c.496 Â§6; 2003 c.186 Â§73; 2005 c.201 Â§13]

Â Â Â Â Â  470.310 Procedure if sinking fund inadequate. (1) If there are insufficient funds in the sinking fund to make the payments referred to in ORS 470.300 (1), the Director of the State Department of Energy may request the funds necessary for such payments from the Legislative Assembly or the Emergency Board.

Â Â Â Â Â  (2) When the director determines that moneys in sufficient amount are available in the sinking fund, the State Treasurer shall reimburse the General Fund without interest, in an amount equal to the amount allocated by the Legislative Assembly or the Emergency Board pursuant to subsection (1) of this section. The moneys used to reimburse the General Fund under this subsection shall not be considered a budget item on which a limitation is otherwise fixed by law, but shall be in addition to any specific appropriations or amounts authorized to be expended from continually appropriated moneys. [1979 c.672 Â§28; 2003 c.186 Â§74]

_______________






Volume 12, Chapters 471 - 532

Chapter 471

Chapter 471 Â Alcoholic Liquors Generally

2005 EDITION

TITLE 37

ALCOHOLIC LIQUORS; CONTROLLED SUBSTANCES; DRUGS

ChapterÂ Â Â Â  471.Â Â Â Â  Alcoholic Liquors Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  473.Â Â Â Â  Wine, Cider and Malt Beverage Privilege Tax

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  474.Â Â Â Â  Trade Practices Relating to Malt Beverages

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  475.Â Â Â Â  Controlled Substances; Illegal Drug Cleanup; Paraphernalia; Precursors

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  475A.Â  Civil Forfeiture

_______________

Chapter 471 Â Alcoholic Liquors Generally

2005 EDITION

ALCOHOLIC LIQUORS GENERALLY

LIQUOR; DRUGS

GENERAL PROVISIONS

471.001Â Â Â Â  Definitions for ORS chapters 471 and 473

471.023Â Â Â Â  ÂCiderÂ defined

471.027Â Â Â Â  Short title

471.030Â Â Â Â  Purpose of Liquor Control Act

471.035Â Â Â Â  Certain products excepted from liquor laws

471.038Â Â Â Â  Nonbeverage food products

471.039Â Â Â Â  Certain cruise ships exempt from liquor laws

471.040Â Â Â Â  General powers and duties of the commission; rules; delegation

471.045Â Â Â Â  Liquor laws supersede and repeal inconsistent charters and ordinances

PURCHASERÂS QUALIFICATIONS AND IDENTIFICATION

471.105Â Â Â Â  PurchaserÂs qualifications

471.115Â Â Â Â  Limitations on purchasing may be imposed

471.130Â Â Â Â  Requiring statement of age or identification from certain purchasers

471.135Â Â Â Â  False statement of age; statement of age as defense

LIQUOR LICENSES

(Generally)

471.155Â Â Â Â  CommissionÂs licensing duties; bonds

471.157Â Â Â Â  Licenses issuable

471.159Â Â Â Â  Enclosure of licensed premises

471.162Â Â Â Â  Persons exempted from license requirement

(Authority of Cities and Counties)

471.164Â Â Â Â  Authority of cities and counties over establishments that offer entertainment or serve alcoholic beverages

471.166Â Â Â Â  Local government recommendations on license issuance and renewal; rules; fees

(Mandatory Liability Insurance)

471.168Â Â Â Â  Certain licensees required to maintain liquor liability insurance or bond

(Retail Licenses)

471.175Â Â Â Â  Full on-premises sales license

471.178Â Â Â Â  Limited on-premises sales license

471.180Â Â Â Â  In-room supply of alcoholic beverages by hotel or arena

471.182Â Â Â Â  Issuance of full or limited on-premises sales license to public passenger carrier

471.184Â Â Â Â  Catering and other temporary off-premises service under full or limited on-premises sales license

471.186Â Â Â Â  Off-premises sales license

471.190Â Â Â Â  Temporary sales license; rules

(Brewery-Public House License)

471.200Â Â Â Â  Brewery-public house license

(Manufacturing and Wholesale Licenses)

471.220Â Â Â Â  Brewery license

471.223Â Â Â Â  Winery license

471.227Â Â Â Â  Grower sales privilege license

471.229Â Â Â Â  Reciprocal interstate shipment and receipt of wine or cider authorized; labeling; license requirement for out-of-state shippers

471.230Â Â Â Â  Distillery license

471.235Â Â Â Â  Wholesale malt beverage and wine license

471.242Â Â Â Â  Warehouse license

(Certificates of Approval)

471.289Â Â Â Â  Certificates of approval; special certificates of approval

LICENSING PROCEDURES

(Generally)

471.292Â Â Â Â  Characteristics of license

471.294Â Â Â Â  License terms; licenses issued for less than year; determination of fees

471.297Â Â Â Â  Temporary letter of authority on change of ownership; fee; revocation

471.302Â Â Â Â  Temporary letter of authority for off-premises sales license applicant; fee; revocation

471.305Â Â Â Â  Delivery of alcoholic beverages

471.310Â Â Â Â  Cities as licensees

(Application for License)

471.311Â Â Â Â  Application for license; rules; fees

471.313Â Â Â Â  Grounds for refusing to issue license

(Suspension or Cancellation of License; Civil Penalties)

471.315Â Â Â Â  Grounds for cancellation or suspension of license or imposition of civil penalty

471.316Â Â Â Â  Mandatory suspension if licensee fails to prevent certain unlawful drug use or sales on premises; civil penalty

471.322Â Â Â Â  Civil penalty in lieu of or in addition to short-term suspension of certain licenses and permits; limits on amount

471.326Â Â Â Â  Refund of civil penalty if suspension not sustained on judicial review

471.327Â Â Â Â  Civil penalty in addition to or in lieu of suspending certain other licenses or certificates

(Miscellaneous Provisions Relating to Denial, Suspension or Cancellation of License)

471.329Â Â Â Â  Serious and persistent problems involving noise as grounds for discipline of licensee or applicant

471.331Â Â Â Â  Notice to licensee when refusal to renew or suspension or cancellation of license based on adverse neighborhood impact; no stay of order

471.333Â Â Â Â  Effect of sanitation violations

(Sales of Alcoholic Beverages to Minors by Licensees)

471.341Â Â Â Â  Mandatory clerk training course for employees of off-premises sales licensees; rules; fees; civil penalty

471.342Â Â Â Â  Acquisition and use of age verification equipment in lieu of other penalty

471.344Â Â Â Â  Responsible vendor program; rules

471.346Â Â Â Â  Uniform standards for minor decoy operations; rules

(Examination of Books and Premises of Licensees)

471.351Â Â Â Â  Examination of books and premises of licensees

SERVICE PERMITS

471.360Â Â Â Â  Service permit required; waiver

471.365Â Â Â Â  Characteristics of permit; verification of identity of permittee

471.370Â Â Â Â  Expiration

471.375Â Â Â Â  Application; requirements; fee

471.380Â Â Â Â  Grounds for refusing to issue permit; request for hearing

471.385Â Â Â Â  Grounds for revoking or suspending permit or imposing civil penalty; responsibility of licensee

471.390Â Â Â Â  Duplicate or new permit; fee

ÂTIED HOUSEÂ PROHIBITIONS

471.392Â Â Â Â  Definitions for ORS 471.392 to 471.400

471.394Â Â Â Â  Prohibition on sales at both wholesale and retail; prohibition on financial

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  connection between retailer and wholesaler

471.396Â Â Â Â  Exceptions to prohibition on financial connection between wholesaler and retailer

471.398Â Â Â Â  Prohibition of financial assistance from wholesaler to retailer

471.400Â Â Â Â  Exceptions to prohibition of financial assistance; rules

471.401Â Â Â Â  Exception from tied house prohibition for sale of advertising to arena

471.402Â Â Â Â  Sample tastings authorized

PROHIBITIONS RELATING TO LIQUOR

471.403Â Â Â Â  License required to produce alcoholic liquor; exception

471.404Â Â Â Â  Importing liquor without license prohibited; exceptions; fee

471.405Â Â Â Â  Prohibited sales, purchases, possession, transportation, importation or solicitation in general; forfeiture upon conviction

471.406Â Â Â Â  Activities covered by prohibitions on sale of alcoholic beverages

471.407Â Â Â Â  Offer of alcoholic beverages as inducement to make purchases

471.408Â Â Â Â  Alcoholic liquor may not be given as prize; exception

471.410Â Â Â Â  Providing liquor to person under 21 or to intoxicated person; allowing

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  consumption by minor on property; mandatory minimum penalties

471.412Â Â Â Â  Allowing visibly intoxicated person to consume alcoholic beverages; good faith

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â effort; effect on other liability; letters of reprimand

471.425Â Â Â Â  Misrepresentations by licensee and others; maintenance of disorderly

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  establishment

471.430Â Â Â Â  Purchase or possession of liquor by person under 21; entry of licensed premises

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  by person under 21; community service and suspension of driving privileges;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â assessment and treatment

471.432Â Â Â Â  Examination for problem condition involving alcohol upon conviction; treatment

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â program

471.440Â Â Â Â  Manufacture, fermentation or possession of mash, wort or wash; establishment or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  operation of distillery without license; prima facie evidence

471.442Â Â Â Â  Wine compliance with standards

471.445Â Â Â Â  Use of misleading mark or label on container; mixing liquors

471.446Â Â Â Â  Seals on wine and cider containers; improper labeling; injurious or adulterated

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ingredients

471.448Â Â Â Â  Sale of malt beverage as beer

471.475Â Â Â Â  Mixing, storing or serving of liquor without license

471.478Â Â Â Â  Sale of kegs of malt beverages; rules; penalty

471.480Â Â Â Â  Sale of liquor by certain employees 18 years of age or older

471.482Â Â Â Â  Sale or service of liquor by employees 18 years of age or older generally; rules

471.485Â Â Â Â  Payment required on or before delivery of liquor

471.490Â Â Â Â  Delivery or acceptance of instrument drawn upon insufficient funds or not

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  payable according to terms; use of credit

471.495Â Â Â Â  Report by wholesaler of instruments not paid on presentment required

471.500Â Â Â Â  Application of ORS 471.485 to 471.495

471.501Â Â Â Â  Brewery or brewery-public house authorized to pay bottle refund in excess of five

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  cents

LOCAL OPTION

471.506Â Â Â Â  Petition and election for local option

471.510Â Â Â Â  Sales not affected by local option laws

471.515Â Â Â Â  Effective date of local option

ALCOHOL EDUCATION PROGRAM

471.541Â Â Â Â  Alcohol Education Program

471.542Â Â Â Â  Alcohol server education course required; content; fees; how course provided;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  rules

471.547Â Â Â Â  Alcohol Server Education Advisory Committee; members; duties

471.549Â Â Â Â  Civil penalty

WARNING SIGNS RELATED TO ALCOHOL AND PREGNANCY

471.551Â Â Â Â  Warning signs required; contents; size; display

471.553Â Â Â Â  Consultation with certain groups on production and posting of signs

471.557Â Â Â Â  Solicitation of private funds

471.559Â Â Â Â  Violations; penalty

471.561Â Â Â Â  Production and distribution of signs

LIABILITY FOR PROVIDING OR

SERVING ALCOHOLIC BEVERAGES

TO INTOXICATED PERSON OR MINOR

471.565Â Â Â Â  Liability for providing or serving alcoholic beverages to intoxicated person;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  notice of claim

471.567Â Â Â Â  Liability for providing alcoholic beverages to minor; liability of minor for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â misrepresentation of age

ENFORCEMENT OF LIQUOR LAWS

471.605Â Â Â Â  Duty of officers to enforce and to inform district attorney

471.610Â Â Â Â  Confiscation of liquor and property by commission

471.615Â Â Â Â  Duty to notify commission of conviction of licensee

471.620Â Â Â Â  Property and places as common nuisances

471.625Â Â Â Â  Lien on place used to unlawfully handle liquor

471.630Â Â Â Â  Authority to abate nuisance

471.635Â Â Â Â  Issuance of restraining order

471.640Â Â Â Â  Service of restraining order

471.645Â Â Â Â  Temporary injunction

471.650Â Â Â Â  Nature of permanent injunction

471.655Â Â Â Â  Owner may defend; evidence concerning nuisance

471.657Â Â Â Â  Confiscation and forfeiture for violation of ORS 471.475

471.660Â Â Â Â  Seizure of conveyance transporting liquor and liquor therein; notice to owner;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  return of conveyance; costs

471.666Â Â Â Â  Disposal of seized liquor and of vehicle or other conveyance

471.670Â Â Â Â  Disposal of funds collected in enforcement of liquor laws; payment of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  enforcement expenses

471.675Â Â Â Â  Resisting arrest or interfering with enforcement

471.680Â Â Â Â  Allegation and proof in prosecutions

471.685Â Â Â Â  Governor authorized to suspend license

471.695Â Â Â Â  Fingerprinting of license applicants and certain commission employees; criminal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  records check

471.700Â Â Â Â  Revocation of license on gambling conviction

471.703Â Â Â Â  Police notice to commission or social host when certain persons involved in motor vehicle accidents; content; commission duty

ORGANIZATION, POWERS AND DUTIES OF LIQUOR COMMISSION

471.705Â Â Â Â  Oregon Liquor Control Commission; qualifications; compensation; term;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  confirmation

471.710Â Â Â Â  Removal; prohibited interests of commissioner and employee

471.715Â Â Â Â  Chairperson; meetings; quorum

471.720Â Â Â Â  Administrator; other personnel

471.725Â Â Â Â  Buying, leasing, contracting and borrowing powers of commission

471.730Â Â Â Â  Regulatory powers of commission

471.732Â Â Â Â  Policy relating to sanitation in licensed premises

471.735Â Â Â Â  Testing and seizure of wines

471.740Â Â Â Â  Exclusive right of commission to handle certain liquors

471.745Â Â Â Â  Fixing prices and selling liquor

471.750Â Â Â Â  Liquor stores and warehouses; operation; sales; advertising; rules

471.752Â Â Â Â  Agent participation in programs for state employees; preference of spouse or child

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of deceased or disabled agent

471.754Â Â Â Â  Commission to develop recycling education materials

471.757Â Â Â Â  Statement of financial interest in business of licensee

471.760Â Â Â Â  Subpoena; oaths; depositions

471.765Â Â Â Â  Procedure when person refuses to testify or produce books

471.770Â Â Â Â  Self-incrimination as a basis for refusing to testify or produce books

471.775Â Â Â Â  Service of subpoenas; authority of inspectors

471.790Â Â Â Â  Commissioners not liable for official acts; commission funds entitled to priority

471.795Â Â Â Â  Purchase and use of liquor by member or employee of commission

471.800Â Â Â Â  Restrictions on out-of-state wine; imposition

471.805Â Â Â Â  Disposition of moneys; revolving fund

471.810Â Â Â Â  Distribution of available moneys in Oregon Liquor Control Commission Account

471.817Â Â Â Â  Alternative transportation organization to report annually

PENALTIES

471.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  471.001 Definitions for ORS chapters 471 and 473. As used in this chapter and ORS chapter 473:

Â Â Â Â Â  (1) ÂAlcoholic beverageÂ and Âalcoholic liquorÂ mean any liquid or solid containing more than one-half of one percent alcohol by volume and capable of being consumed by a human being.

Â Â Â Â Â  (2) ÂCommercial establishmentÂ means a place of business where food is cooked and served and having adequate kitchen facilities for the preparation and serving of meals and having for that purpose proper dining space. ÂCommercial establishmentÂ includes athletic clubs and golf clubs operated for profit. A commercial establishment must serve meals to the general public or, if the commercial establishment is an athletic club or golf club, must serve meals to the clubÂs members and guests.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon Liquor Control Commission.

Â Â Â Â Â  (4) ÂDistilled liquorÂ means any alcoholic beverage other than a wine, cider or malt beverage. ÂDistilled liquorÂ includes distilled spirits.

Â Â Â Â Â  (5) ÂLicenseeÂ means any person holding a license issued under this chapter.

Â Â Â Â Â  (6)(a) ÂMalt beverageÂ means an alcoholic beverage obtained by the fermentation of grain that contains not more than 14 percent alcohol by volume.

Â Â Â Â Â  (b) ÂMalt beverageÂ includes:

Â Â Â Â Â  (A) Beer, ale, porter, stout and similar alcoholic beverages containing not more than 14 percent alcohol by volume;

Â Â Â Â Â  (B) Malt beverages containing six percent or less alcohol by volume and that contain at least 51 percent alcohol by volume obtained by the fermentation of grain, as long as not more than 49 percent of the beverageÂs overall alcohol content is obtained from flavors and other added nonbeverage ingredients containing alcohol; and

Â Â Â Â Â  (C) Malt beverages containing more than six percent alcohol by volume that derive not more than 1.5 percent of the beverageÂs overall alcohol content by volume from flavors and other added nonbeverage ingredients containing alcohol.

Â Â Â Â Â  (c) ÂMalt beverageÂ does not include cider or an alcoholic beverage obtained primarily by fermentation of rice, such as sake.

Â Â Â Â Â  (7) ÂManufacturerÂ means every person who produces, brews, ferments, manufactures or blends an alcoholic beverage within this state or who imports or causes to be imported into this state an alcoholic beverage for sale or distribution within the state.

Â Â Â Â Â  (8) ÂPermitteeÂ means a person holding a permit issued under ORS 471.360 to 471.390.

Â Â Â Â Â  (9) ÂPremisesÂ or Âlicensed premisesÂ means a location licensed under this chapter and includes all enclosed areas at the location that are used in the business operated at the location, including offices, kitchens, rest rooms and storerooms, including all public and private areas where patrons are permitted to be present. ÂPremisesÂ or Âlicensed premisesÂ includes areas outside of a building that the commission has specifically designated as approved for alcoholic beverage service or consumption.

Â Â Â Â Â  (10) ÂWineÂ means any fermented vinous liquor or fruit juice, or other fermented beverage fit for beverage purposes that is not a malt beverage, containing more than one-half of one percent of alcohol by volume and not more than 21 percent of alcohol by volume. ÂWineÂ includes fortified wine. ÂWineÂ does not include cider. [1995 c.301 Â§2; 1999 c.351 Â§42; 2005 c.100 Â§1]

Â Â Â Â Â  471.005 [Amended by 1965 c.280 Â§1; repealed by 1995 c.301 Â§33]

Â Â Â Â Â  471.010 [Amended by 1979 c.236 Â§5; repealed by 1995 c.301 Â§33]

Â Â Â Â Â  471.015 [Amended by 1975 c.207 Â§1; 1979 c.236 Â§6; repealed by 1995 c.301 Â§33]

Â Â Â Â Â  471.017 [1975 c.207 Â§4; 1995 c.301 Â§53; repealed by 1999 c.351 Â§13 (471.159 enacted in

lieu of 471.017)]

Â Â Â Â Â  471.020 [Repealed by 1979 c.264 Â§14]

Â Â Â Â Â  471.022 [1979 c.264 Â§3; 1995 c.301 Â§13; repealed by 1999 c.351 Â§41]

Â Â Â Â Â  471.023 ÂCiderÂ defined. For the purposes of this chapter, ÂciderÂ means an alcoholic beverage made from the fermentation of the juice of apples or pears that contains not more than 10 percent of alcohol by volume, including, but not limited to, flavored, sparkling or carbonated cider. [1999 c.351 Â§66]

Â Â Â Â Â  471.025 [Repealed by 1995 c.301 Â§7 (471.406 enacted in lieu of 471.025)]

Â Â Â Â Â  471.027 Short title. This chapter and ORS 474.105 and 474.115 shall be known and may be cited as the ÂLiquor Control Act.Â [Amended by 1965 c.165 Â§1]

Â Â Â Â Â  471.030 Purpose of Liquor Control Act. (1) The Liquor Control Act shall be liberally construed so as:

Â Â Â Â Â  (a) To prevent the recurrence of abuses associated with saloons or resorts for the consumption of alcoholic beverages.

Â Â Â Â Â  (b) To eliminate the evils of unlicensed and unlawful manufacture, selling and disposing of such beverages and to promote temperance in the use and consumption of alcoholic beverages.

Â Â Â Â Â  (c) To protect the safety, welfare, health, peace and morals of the people of the state.

Â Â Â Â Â  (2) Consistent with subsection (1) of this section, it is the policy of this state to encourage the development of all Oregon industry.

Â Â Â Â Â  471.035 Certain products excepted from liquor laws. No provision of the Liquor Control Act shall, by reason only that such product contains alcoholic liquor, prevent the sale of any perfume, lotion, tincture, varnish, dressing fluid, extracts, acid vinegar, or of any official medicinal or pharmaceutical preparations, or of any patent or proprietary medicine intended solely for medicinal purposes.

Â Â Â Â Â  471.038 Nonbeverage food products. (1) Nonbeverage food products described in subsection (6) of this section may be sold at retail by any holder of a license issued by the Oregon Liquor Control Commission that authorizes the sale of alcoholic liquor at retail, or in any store operated by the commission under the provisions of ORS 471.750. Any nonbeverage food product containing more than one-half of one percent of alcohol by volume must be clearly labeled to reflect the alcohol content of the product and clearly labeled on the front of the package to indicate that the product may not be sold to persons under 21 years of age.

Â Â Â Â Â  (2) Except as provided by this section, sales of nonbeverage food products described in subsection (6) of this section are subject to all provisions of this chapter, including the prohibitions on sales to persons under 21 years of age and the prohibitions on sales to persons who are visibly intoxicated.

Â Â Â Â Â  (3) Nonbeverage food products described in subsection (6) of this section may be imported, stored and distributed in this state without a license issued by the commission. Nonbeverage food products described in subsection (6) of this section are not subject to the privilege taxes imposed by ORS chapter 473.

Â Â Â Â Â  (4) Manufacturers of nonbeverage food products described in subsection (6) of this section are not subject to the provisions of ORS 471.392 to 471.400, 471.485, 471.490 or 471.495 or any other provision of this chapter relating to manufacturers of alcoholic liquor. A manufacturer of nonbeverage food products described in subsection (6) of this section may sell and deliver the product directly to a licensee authorized under this section to sell the product at retail.

Â Â Â Â Â  (5) The holder of a distillery license issued under ORS 471.230 who is also a manufacturer of nonbeverage food products described in subsection (6) of this section may purchase distilled liquor directly from other distilleries.

Â Â Â Â Â  (6) The provisions of this section apply only to nonbeverage food products that contain not more than five percent alcohol by weight or 10 percent alcohol by volume, whichever is greater. [1995 c.250 Â§2; 1997 c.249 Â§169; 1997 c.258 Â§1; 1999 c.351 Â§43]

Â Â Â Â Â  471.039 Certain cruise ships exempt from liquor laws. (1) Notwithstanding any provision of this chapter, the Oregon Liquor Control Commission may not require the owners, operators and employees of a cruise ship to have a license or permit issued under the provisions of this chapter for the purpose of possessing, transporting, storing, selling or serving alcoholic beverages that are described in subsection (3) of this section.

Â Â Â Â Â  (2) The provisions of ORS 471.740 do not apply to alcoholic beverages that are described in subsection (3) of this section.

Â Â Â Â Â  (3) The provisions of this section apply only to alcoholic beverages that are served aboard a cruise ship and that are served solely for the purpose of onboard consumption by a cruise shipÂs passengers, guests, officers and employees.

Â Â Â Â Â  (4) For the purposes of this section, Âcruise shipÂ means a marine vessel used primarily for nonfishing purposes that is licensed to carry at least 500 passengers, provides overnight accommodations for those passengers and operates on the rivers or waterways within the boundaries of the State of Oregon, including docking and dry docking, fewer than 45 days during a calendar year. [1997 c.256 Â§2; 1999 c.351 Â§44]

Â Â Â Â Â  471.040 General powers and duties of the commission; rules; delegation. (1) The Oregon Liquor Control Commission has the powers and duties specified in this chapter and ORS 474.105 and 474.115, and also the powers necessary or proper to enable it to carry out fully and effectually all the purposes of this chapter and ORS 474.105 and 474.115. It shall make such rules and regulations pertaining to natural and fortified wines as will prevent the importation and sale in Oregon of blended, rectified, adulterated or low-quality wines. The jurisdiction, supervision, powers and duties of the commission extend to any person who buys, sells, manufactures, imports or transports any alcoholic liquor within this state. The commission may sue and be sued.

Â Â Â Â Â  (2) Except for the power to adopt rules, the commission may delegate any of the commissionÂs powers or duties to the administrator appointed under ORS 471.720. [Amended by 2001 c.785 Â§10]

Â Â Â Â Â  471.045 Liquor laws supersede and repeal inconsistent charters and ordinances. The Liquor Control Act, designed to operate uniformly throughout the state, shall be paramount and superior to and shall fully replace and supersede any and all municipal charter enactments or local ordinances inconsistent with it. Such charters and ordinances hereby are repealed.

PURCHASERÂS QUALIFICATIONS AND IDENTIFICATION

Â Â Â Â Â  471.105 PurchaserÂs qualifications. Before being qualified to purchase alcoholic liquor from the Oregon Liquor Control Commission, a person must be at least 21 years of age. [Amended by 1961 c.687 Â§5; 1967 c.577 Â§1; 1971 c.159 Â§1; 2005 c.22 Â§343]

Â Â Â Â Â  471.110 [Amended by 1961 c.259 Â§3; repealed by 1967 c.577 Â§10]

Â Â Â Â Â  471.115 Limitations on purchasing may be imposed. The Oregon Liquor Control Commission may limit the quantity of alcoholic liquor purchased at any one time by any person. It may limit the amount of purchases within any length of time so as effectually to prevent the resale of such liquors.

Â Â Â Â Â  471.120 [Repealed by 1967 c.577 Â§10]

Â Â Â Â Â  471.125 [Amended by 1967 c.577 Â§2; repealed by 1971 c.159 Â§9]

Â Â Â Â Â  471.130 Requiring statement of age or identification from certain purchasers. (1) All licensees and permittees of the Oregon Liquor Control Commission, before selling or serving alcoholic liquor to any person about whom there is any reasonable doubt of the personÂs having reached 21 years of age, shall require such person to produce one of the following pieces of identification:

Â Â Â Â Â  (a) The personÂs passport.

Â Â Â Â Â  (b) The personÂs motor vehicle operatorÂs license, whether issued in this state or by any other state, so long as the license has a picture of the person.

Â Â Â Â Â  (c) An identification card issued under ORS 807.400.

Â Â Â Â Â  (d) A United States military identification card.

Â Â Â Â Â  (e) Any other identification card issued by a state that bears a picture of the person, the name of the person, the personÂs date of birth and a physical description of the person.

Â Â Â Â Â  (2) If a person does not have identification as described in subsection (1) of this section, the permittee or licensee shall require such person to make a written statement of age and furnish evidence of the personÂs true age and identity. The written statement of age shall be on a form furnished or approved by the commission, including but not limited to the following information:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Date ______Â Â Â

I am 21 years of age or over.Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature

Description of evidence in support of age and identity:

___Identification No. (if any) ___

___Identification No. (if any) ___

Â Â Â Â Â  (Fill in information pertaining to any two or more pieces of evidence submitted by the person.)

Â Â Â Â Â  I hereby certify that I have accurately recorded identification of the evidence submitted to complete this form.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of permittee or licensee

ORS 165.805 provides as follows:

Â Â Â Â Â  165.805. (1) A person commits the crime of misrepresentation of age by a minor if:

Â Â Â Â Â  (a) Being less than a certain, specified age, the person knowingly purports to be of any age other than the personÂs true age with the intent of securing a right, benefit or privilege which by law is denied to persons under that certain, specified age; or

Â Â Â Â Â  (b) (Not applicable.)

Â Â Â Â Â  (2) Misrepresentation of age by a minor is a Class C misdemeanor.

______________________________________________________________________________

[Amended by 1955 c.525 Â§1; 1961 c.687 Â§4; 1967 c.171 Â§1; 1967 c.577 Â§7; 1979 c.313 Â§1; 1983 c.338 Â§939; 1995 c.44 Â§1; 1999 c.526 Â§1; 2001 c.785 Â§6; 2003 c.225 Â§1]

Â Â Â Â Â  471.135 False statement of age; statement of age as defense. (1) No person shall make a written statement of age under ORS 471.130 that is false in whole or in part, or produce any evidence that would falsely indicate the personÂs age.

Â Â Â Â Â  (2) If a written statement of age and the information pertaining to the evidence which was exhibited to the permittee or licensee at the time the statement was made that is entered in writing on the statement, are offered as evidence in any administrative or criminal prosecution for sale or service of alcoholic liquor to a person not having reached 21 years of age, the permittee or licensee shall be found to have committed no crime or other wrong unless it is demonstrated that a reasonable person would have determined that the identification exhibited was altered or did not accurately describe the person to whom the alcoholic liquor was sold or served. [Amended by 1955 c.525 Â§2; 1967 c.53 Â§1; 1979 c.313 Â§2]

Â Â Â Â Â  471.140 [1961 c.687 Â§2; 1963 c.93 Â§3; 1971 c.433 Â§1; repealed by 1979 c.313 Â§10]

Â Â Â Â Â  471.143 [1963 c.93 Â§2; 1967 c.569 Â§1; 1971 c.159 Â§2; 1979 c.313 Â§4; repealed by 1979 c.313 Â§11]

Â Â Â Â Â  471.145 [1961 c.687 Â§Â§3,6; 1963 c.93 Â§4; repealed by 1979 c.313 Â§11]

Â Â Â Â Â  471.150 [1961 c.687 Â§7; 1963 c.93 Â§5; 1967 c.569 Â§2; 1971 c.159 Â§3; repealed by 1979 c.313 Â§11]

LIQUOR LICENSES

(Generally)

Â Â Â Â Â  471.155 CommissionÂs licensing duties; bonds. (1) The Oregon Liquor Control Commission shall provide for the licensing of persons and cities within the state to manufacture, distribute, take orders for and sell spirits, wines, beer and other alcoholic liquors. Except as provided in subsection (2) of this section, every licensee or applicant for a brewery, winery, wholesale, warehouse, grower sales privilege or brewery-public house license shall give, and at all times maintain on file with the commission, a bond with a corporate surety authorized to transact business in this state. The bond shall be in form and amount acceptable to the commission, shall be payable to the commission and conditioned that such licensee or applicant will pay any fine imposed for any violation of any provision of the Liquor Control Act and that the licensee or applicant will pay all license fees, privilege taxes, taxes on alcoholic liquors, together with penalties and interest thereon, levied or assessed against the licensee or applicant under statutes relating to the importation, manufacture, distribution, sale or taxation of alcoholic liquors in the State of Oregon.

Â Â Â Â Â  (2) Under such conditions as the commission may prescribe, a brewery, winery, wholesale, warehouse, grower sales privilege or brewery-public house licensee or applicant may deposit in lieu of the bond required by subsection (1) of this section, the equivalent value in cash, bank letters of credit recognized by the State Treasurer or negotiable securities of a character approved by the State Treasurer. The deposit is to be made in a bank or trust company for the benefit of the commission. Interest on deposited funds or securities shall accrue to the depositor. [Formerly 471.210]

Â Â Â Â Â  471.157 Licenses issuable. The licenses described in this chapter may be issued by the Oregon Liquor Control Commission, subject to its regulations and restrictions and the provisions of the Liquor Control Act and the Oregon Distilled Liquor Control Act. [Formerly 471.215]

Â Â Â Â Â  471.159 Enclosure of licensed premises. (1) The Oregon Liquor Control Commission may not license a location that does not have defined boundaries.

Â Â Â Â Â  (2) A licensed premises need not be enclosed by a wall, fence or other structure, but the commission may require that any licensed premises be enclosed as a condition of issuing or renewing a license.

Â Â Â Â Â  (3) Except as provided in ORS 471.182, the commission may not license premises that are mobile. [1999 c.351 Â§14 (enacted in lieu of 471.017)]

Â Â Â Â Â  471.162 Persons exempted from license requirement. (1) Hospitals, sanitariums, convalescent homes, rest homes, retirement homes and facilities for the care of the elderly that have been licensed or registered by the state may sell and serve alcoholic beverages to patients, inmates and residents, and to bona fide visitors and guests of patients, inmates and residents, without a license issued under this chapter. Facilities authorized to sell and serve alcoholic beverages without a license under this subsection may not sell or serve alcoholic beverages after 10 p.m. except upon a physicianÂs prescription.

Â Â Â Â Â  (2) A person who operates a private residence that is not a boarding house but that accommodates transient guests for a limited duration may sell and serve wine, malt beverages and cider to registered overnight guests without a license. Facilities authorized to sell and serve alcoholic beverages without a license under this subsection must have six or fewer guest units.

Â Â Â Â Â  (3) A person who is an employee or agent of the holder of a license issued under this chapter that authorizes wholesale distribution of alcoholic beverages may, on behalf of the licensee, sell alcoholic beverages in factory-sealed containers to retail licensees and wholesalers.

Â Â Â Â Â  (4) A pharmacist licensed under the laws of this state may sell alcoholic beverages without a license. Pharmacists may only sell alcoholic beverages under the provisions of this section if the alcoholic beverages are drugs as defined in ORS 689.005. A pharmacist may sell alcoholic beverages under the provisions of this subsection pursuant to a prescription, in containers of not more than one quart capacity.

Â Â Â Â Â  (5) A wine collector, or the agent of a wine collector, may sell wine in factory-sealed containers at auction without a license. Any wine sold under this subsection must have been held by the collector for at least a six-month period. A wine collector must receive written approval from the Oregon Liquor Control Commission before conducting a sale under this subsection. No more than one sale in a 12-month period may be conducted by a wine collector under the provisions of this subsection.

Â Â Â Â Â  (6) A nonprofit or charitable organization registered with the state may sell wine and malt beverages in factory-sealed containers at auction without a license. The organization must receive written approval from the commission before conducting a sale under this subsection. No more than one sale in a 12-month period may be conducted by an organization under the provisions of this subsection.

Â Â Â Â Â  (7) A manufacturer may sell proprietary or patent medicines, perfumes, lotions, flavoring extracts, medicinal tinctures and other preparations unfit for beverage purposes without a license. [1999 c.351 Â§10]

(Authority of Cities and Counties)

Â Â Â Â Â  471.164 Authority of cities and counties over establishments that offer entertainment or serve alcoholic beverages. (1) Cities and counties may adopt reasonable time, place and manner regulations of the nuisance aspects of establishments that offer entertainment or serve alcoholic beverages if the city or county makes specific findings that the establishment would cause adverse effects to occur.

Â Â Â Â Â  (2) The authority granted to cities and counties by this section is in addition to, and not in lieu of, the authority granted to a city or county under its charter and the statutes and Constitution of this state. [Formerly 471.213]

Â Â Â Â Â  471.166 Local government recommendations on license issuance and renewal; rules; fees. (1) The Oregon Liquor Control Commission may require that every applicant for issuance or renewal of a license under this chapter acquire a written recommendation from the governing body of the county if the place of business of the applicant is outside an incorporated city, and from the city council if the place of business of the applicant is within an incorporated city. The commission may take such written recommendation into consideration before granting or refusing the license.

Â Â Â Â Â  (2) If the commission requires that an applicant for issuance of a new license acquire the written recommendation of a local government, the applicant must give notice to the local government when an application is made for issuance of the license. If the local government files a favorable recommendation with the commission within 45 days after the notice is given, the commission shall proceed with consideration of the application. The commission shall proceed with consideration of the application as though the local government had made a favorable recommendation unless, within 45 days after notice is given to the local government:

Â Â Â Â Â  (a) The local government files an unfavorable recommendation with the commission with a statement of the grounds for the unfavorable recommendation; or

Â Â Â Â Â  (b) The local government files a request for additional time with the commission that sets forth the reason additional time is needed by the local government, a statement that the local government is considering making an unfavorable recommendation on the application, and the specific grounds on which the local government is considering making an unfavorable recommendation.

Â Â Â Â Â  (3) If the commission requires that an applicant for renewal of a license acquire the written recommendation of a local government under this section, the commission shall give notice to the local government when an application is due for renewal of the license. If the local government files a favorable recommendation with the commission within 60 days after the notice is given, the commission shall proceed with consideration of the application. The commission shall proceed with consideration of the application as though the local government had made a favorable recommendation unless within 60 days after notice is given to the local government:

Â Â Â Â Â  (a) The local government files an unfavorable recommendation with the commission with a statement of the grounds for the unfavorable recommendation; or

Â Â Â Â Â  (b) The local government files a request for additional time with the commission that sets forth the reason additional time is needed by the local government, a statement that the local government is considering making an unfavorable recommendation on the application, and the specific grounds on which the local government is considering making an unfavorable recommendation.

Â Â Â Â Â  (4) The commission shall suspend consideration of an application subject to this section for a reasonable period of time if a local government requests additional time under subsection (2)(b) or (3)(b) of this section and the grounds given by the local government are valid grounds for an unfavorable determination under this chapter or rules adopted by the commission. The commission shall by rule establish the period of time that shall be granted to a local government pursuant to a request under subsections (2)(b) and (3)(b) of this section.

Â Â Â Â Â  (5) The commission shall by rule establish valid grounds for unfavorable recommendations by local governments under this section. Valid grounds established by the commission under this section for an unfavorable recommendation by a local government must be limited to those grounds considered by the commission in making an unfavorable determination on a license application.

Â Â Â Â Â  (6) A person filing an application for issuance or renewal of a license that is subject to this section must remit to the local government the fees established under subsections (7) and (8) of this section. The commission shall give notice to the applicant for license renewal of the amount of the fees and the name of the local government collecting the fees. The commission is not responsible for collecting the fees charged by the local government or for ensuring that the fees have been paid. An applicant for a license renewal shall certify in the application form filed with the commission that the applicant has paid any fees required under this section.

Â Â Â Â Â  (7) An applicant required to seek a written recommendation from a local government must pay an application fee to the local government, in an amount determined by the governing body of the city or county, for each application for a license. The application fee established by a local government under this subsection may not exceed $25.

Â Â Â Â Â  (8) After public notice and hearing, the governing body of a city or county may adopt an ordinance, rule or resolution prescribing licensing guidelines to be followed in making recommendations on license applications under this chapter and in allowing opportunity for public comment on applications. If the guidelines are approved by the commission as consistent with commission rules, after public notice and hearing the governing body may adopt an ordinance, rule or regulation establishing a system of fees that is reasonable and necessary to pay expenses of processing the written recommendation. Processing fees under this subsection are in lieu of fees under subsection (7) of this section. In no case shall the processing fee under this subsection be greater than $100 for an original application, $75 for a change in ownership, change in location or change in privilege application, and $35 for a renewal or temporary application. [1999 c.351 Â§20; 2003 c.337 Â§1]

(Mandatory Liability Insurance)

Â Â Â Â Â  471.168 Certain licensees required to maintain liquor liability insurance or bond. (1) For the purpose of providing coverage for injuries suffered by persons by reason of the conduct of intoxicated persons who were served alcoholic beverages on licensed premises while visibly intoxicated, all persons holding a license described in this section must either:

Â Â Â Â Â  (a) Maintain liquor liability insurance of not less than $300,000; or

Â Â Â Â Â  (b) Maintain a bond with a corporate surety authorized to transact business in this state in the amount of not less than $300,000.

Â Â Â Â Â  (2) The Oregon Liquor Control Commission may by rule require liquor liability insurance or bond in an amount larger than the minimum amount provided for in subsection (1) of this section.

Â Â Â Â Â  (3) The requirements of this section apply to full on-premises sales licenses, limited on-premises sales licenses and brewery-public house licenses. The requirements of this section apply to temporary sales licenses, special events winery licenses and special events grower sales privilege licenses if the event that is licensed is open to the public and attendance at the event is anticipated to exceed 300 individuals per day.

Â Â Â Â Â  (4) The requirements of this section apply to winery licenses, brewery licenses and grower sales privilege licenses unless an applicant for issuance of the license or renewal of the license submits with the application for issuance or renewal of the license an affidavit that states that the licensee will not allow consumption of alcoholic beverages on the premises.

Â Â Â Â Â  (5) All licensees subject to the requirements of this section must supply proof of compliance at the time the license is issued or renewed. The commission by rule shall determine the manner in which proof of compliance may be made under the provisions of this subsection. [Formerly 471.218]

(Retail Licenses)

Â Â Â Â Â  471.175 Full on-premises sales license. (1) The holder of a full on-premises sales license may sell by the drink at retail wine, malt beverages, cider and distilled liquor. Except as provided in this section, all alcoholic beverages sold under a full on-premises sales license must be consumed on the licensed premises.

Â Â Â Â Â  (2) A full on-premises sales license may be issued only to:

Â Â Â Â Â  (a) Private clubs as described in subsection (8) of this section.

Â Â Â Â Â  (b) Public passenger carriers as provided in ORS 471.182.

Â Â Â Â Â  (c) Commercial establishments as defined in ORS 471.001 (2).

Â Â Â Â Â  (d) Public locations, other than those described in paragraphs (a) to (c) of this subsection, where food is cooked and served, and other food service amenities are provided, as prescribed by rules of the Oregon Liquor Control Commission.

Â Â Â Â Â  (e) A caterer, subject to the requirements of ORS 471.184.

Â Â Â Â Â  (3) The holder of a full on-premises sales license shall allow a patron to remove a partially consumed bottle of wine from the licensed premises if the wine is served in conjunction with the patronÂs meal, the patron is not a minor and the patron is not visibly intoxicated.

Â Â Â Â Â  (4) The holder of a full on-premises sales license is entitled to purchase any distilled liquor from an agent of the commission appointed pursuant to ORS 471.750 at a discount of not more than five percent off the regular listed price fixed by the commission, together with all taxes, in a manner prescribed by commission rule. For purposes of compensation by the commission, the appointed agent shall be credited with such sales at full retail cost.

Â Â Â Â Â  (5) The holder of a full on-premises sales license may purchase distilled liquor only from a retail sales agent of the commission or from another person licensed under this section who has purchased the distilled liquor from a retail sales agent of the commission.

Â Â Â Â Â  (6) The holder of a full on-premises sales license may sell factory-sealed containers of wine to a person who organizes a private gathering on the licenseeÂs premises if the wine was acquired as part of a larger purchase of wine by the licensee for the purpose of the gathering and only part of the larger purchase was consumed at the gathering. Wine sold under this subsection may be sold only for an amount adequate to compensate the licensee for the amounts paid by the licensee for the wine.

Â Â Â Â Â  (7) The holder of a full on-premises sales license may sell malt beverages for consumption off the licensed premises in securely covered containers provided by the purchaser. Containers that hold beverages sold under this subsection may not hold more than two gallons.

Â Â Â Â Â  (8) A private club, including fraternal and veterans organizations, may qualify for a full on-premises sales license under this section only if the club meets minimum membership, charter time and food service requirements set by commission rule and the club is an association of persons, whether incorporated or unincorporated, for the promotion of some common object, not including associations organized for any commercial or business purpose the object of which is money profit, owning, hiring or leasing a building or space in a building, of such extent and character as in the judgment of the commission may be suitable and adequate for the reasonable and comfortable use and accommodation of its members and their guests and provided with suitable and adequate space and equipment, implements and facilities, and employing a sufficient number of servants or employees for serving food and meals for its members and their guests; provided that no member or any officer, agent or employee of the club is paid, or directly or indirectly receives in the form of salary or other compensation, any profits from the disposition or sale of alcoholic liquor to the club or to the members of the club or its guests introduced by members, beyond the amount of such salary as may be fixed and voted on at annual meetings by the members, directors or other governing body of the club, and that, in the judgment of the commission, shall be reasonable and proper compensation for the services of such member, officer, agent or employee. [1999 c.351 Â§2; 2001 c.104 Â§213; 2001 c.154 Â§1]

Â Â Â Â Â  471.178 Limited on-premises sales license. (1) The holder of a limited on-premises sales license may sell by the drink at retail wine, malt beverages and cider. Except as provided in this section, all alcoholic beverages sold under a limited on-premises sales license must be consumed on the licensed premises.

Â Â Â Â Â  (2) The holder of a limited on-premises sales license may sell malt beverages in factory-sealed containers for consumption off the licensed premises. Containers sold under this subsection may not hold less than seven gallons per container.

Â Â Â Â Â  (3) The holder of a limited on-premises sales license may sell malt beverages for consumption off the licensed premises in securely covered containers provided by the purchaser. Containers that hold beverages sold under this subsection may not hold more than two gallons.

Â Â Â Â Â  (4) The holder of a limited on-premises sales license shall allow a patron to remove a partially consumed bottle of wine from the licensed premises if the wine is served in conjunction with the patronÂs meal, the patron is not a minor and the patron is not visibly intoxicated.

Â Â Â Â Â  (5) Sales of alcoholic beverages under a limited on-premises sales license must consist principally of sales by the drink for consumption on the licensed premises. [1999 c.351 Â§3; 2001 c.154 Â§2]

Â Â Â Â Â  471.180 In-room supply of alcoholic beverages by hotel or arena. A full or limited on-premises sales license issued to a hotel or arena under the provisions of this chapter authorizes the person to whom the license is issued to provide for in-room supplies of the alcoholic beverages otherwise authorized to be sold under the license. Any in-room supply of alcoholic beverages that are available for purchase by patrons of the hotel or arena shall be kept in a locked cabinet, and shall conform with any rules that the Oregon Liquor Control Commission may promulgate to ensure the enforcement of other provisions of this chapter. [Formerly 471.307]

Â Â Â Â Â  471.182 Issuance of full or limited on-premises sales license to public passenger carrier. (1) The Oregon Liquor Control Commission may grant a full or limited on-premises sales license to the owner or operator of a licensed public passenger carrier only as specified in this section. A public passenger carrier licensed by the commission under this section must serve food as required by rules of the commission.

Â Â Â Â Â  (2) The commission may issue a full on-premises sales license to:

Â Â Â Â Â  (a) An airline for use in operating aircraft that are licensed to carry at least 40 passengers and that arrive at or depart from an airport in this state.

Â Â Â Â Â  (b) A railroad corporation for use in operating passenger trains in this state.

Â Â Â Â Â  (c) The owner or operator of one or more tour boats that are licensed to carry at least 40 passengers to or from any port of this state and that are primarily used for nonfishing purposes.

Â Â Â Â Â  (3) The commission may issue a limited on-premises sales license to any of the persons specified in subsection (2) of this section. In addition, the commission may issue a limited on-premises sales license to the owner or operator of a licensed public passenger carrier not described in subsection (2) of this section if the carrier is a mobile vehicle that is licensed to carry at least 40 passengers. [1999 c.351 Â§4]

Â Â Â Â Â  471.184 Catering and other temporary off-premises service under full or limited on-premises sales license. (1) The holder of a full or limited on-premises sales license may cater a temporary event at a location other than the licensed premises if the event is not open to the general public. Catering of an event under this subsection must be pursuant to a contract with a client. The contract must provide that the licensee will furnish food and beverage services for no more than 100 patrons. The licensee must serve food as required by rules of the commission. The licensee may cater events under this subsection without giving advance notice to the Oregon Liquor Control Commission if, before the event occurs, the commission gives written approval to the licensee authorizing catering pursuant to this subsection. Events catered under the provisions of this subsection must meet all requirements for enclosure of premises that may be imposed by the commission for the purposes of this section. Notwithstanding ORS 471.175 (3) and (7) and 471.178 (2) to (4), the licensee may not permit patrons of the event to remove any alcoholic beverages from the premises of the event.

Â Â Â Â Â  (2) In addition to catered events under subsection (1) of this section, the commission may by rule allow the exercise of the privileges of a full or limited on-premises sales license at temporary events held at locations other than the licensed premises. The commission may:

Â Â Â Â Â  (a) Require notice to the commission before the exercise of license privileges at temporary events under this subsection;

Â Â Â Â Â  (b) Require that written approval by the commission be obtained before the exercise of license privileges at temporary events under this subsection;

Â Â Â Â Â  (c) Establish eligibility criteria for the exercise of license privileges at temporary events under this subsection; and

Â Â Â Â Â  (d) Establish fees reasonably calculated to cover administrative expenses incurred by the commission in administering this subsection. [1999 c.351 Â§5; 2001 c.154 Â§3]

Â Â Â Â Â  471.186 Off-premises sales license. (1) The holder of an off-premises sales license may sell factory-sealed containers of wine, malt beverages and cider. Containers of malt beverages sold under the license may not hold more than two and one-quarter gallons.

Â Â Â Â Â  (2) The holder of an off-premises sales license may provide sample tasting of alcoholic beverages on the licensed premises if the licensee makes written application to the Oregon Liquor Control Commission and receives approval from the commission to conduct tastings on the premises. Tastings must be limited to the alcoholic beverages that may be sold under the privileges of the license.

Â Â Â Â Â  (3) An off-premises sales license may not be issued for use at a premises that is mobile.

Â Â Â Â Â  (4) Except as provided in ORS 471.402, a manufacturer or wholesaler may not provide or pay for sample tastings of alcoholic beverages for the public on premises licensed under an off-premises sales license. [1999 c.351 Â§6]

Â Â Â Â Â  471.190 Temporary sales license; rules. (1) The holder of a temporary sales license may sell at retail by the drink wine, malt beverages, cider and distilled liquor. Distilled liquor served by the holder of a temporary sales license must be purchased from a retail sales agent of the Oregon Liquor Control Commission. The holder of a temporary sales license must provide food service as required by commission rule.

Â Â Â Â Â  (2) A temporary sales license may be issued only to:

Â Â Â Â Â  (a) Nonprofit or charitable organizations that are registered with the state.

Â Â Â Â Â  (b) A political committee that has filed a statement of organization under ORS 260.039 or 260.042.

Â Â Â Â Â  (c) State agencies.

Â Â Â Â Â  (d) Local governments, and agencies and departments of local governments.

Â Â Â Â Â  (e) Persons not otherwise described in this subsection if, under the rules of the commission applicable to the presence of minor patrons on licensed premises, minor patrons would be allowed to be anywhere on the licensed premises during the time that the event is occurring.

Â Â Â Â Â  (3) The holder of a temporary sales license may sell or raffle wine, malt beverages or cider in factory-sealed containers for consumption off the licensed premises.

Â Â Â Â Â  (4) The commission may by rule establish additional eligibility requirements for temporary sales licenses.

Â Â Â Â Â  (5) Subject to such qualifications as the commission may establish by rule, persons who hold a full or limited on-premises sales license are eligible for temporary sales licenses.

Â Â Â Â Â  (6) A person holding a temporary sales license is not required to obtain a temporary restaurant license or mobile unit license under ORS chapter 624 if only wine, malt beverages and cider in single-service containers are served and only nonperishable food items that are exempted from licensure by the Department of Human Services are served.

Â Â Â Â Â  (7) Employees and volunteers serving alcoholic beverages for a nonprofit or charitable organization licensed under this section are not required to have server permits nor to complete an alcohol server education program and examination under ORS 471.542. The commission by rule may establish education requirements for servers described in this subsection. [1999 c.351 Â§7; 2001 c.263 Â§1]

(Brewery-Public House License)

Â Â Â Â Â  471.200 Brewery-public house license. (1) A brewery-public house license allows the licensee:

Â Â Â Â Â  (a) To manufacture on the licensed premises, store, transport, sell to wholesale malt beverage and wine licensees of the Oregon Liquor Control Commission and export malt beverages;

Â Â Â Â Â  (b) To sell malt beverages manufactured on or off the licensed premises at retail for consumption on or off the premises;

Â Â Â Â Â  (c) To sell malt beverages in brewery-sealed packages at retail directly to the consumer for consumption off the premises;

Â Â Â Â Â  (d) To sell on the licensed premises at retail malt beverages manufactured on or off the licensed premises in unpasteurized or pasteurized form directly to the consumer for consumption off the premises, delivery of which may be made in a securely covered container supplied by the consumer;

Â Â Â Â Â  (e) To sell wine and cider at retail for consumption on or off the premises; and

Â Â Â Â Â  (f) To conduct the activities described in paragraphs (b) to (e) of this subsection at one location other than the premises where the manufacturing occurs.

Â Â Â Â Â  (2) In addition to the privileges specified in subsection (1) of this section, in any calendar year a brewery-public house licensee may sell at wholesale to licensees of the commission malt beverages produced by the brewery-public house licensee if the brewery-public house licensee produced 1,000 barrels or less of malt beverages in the immediately preceding calendar year.

Â Â Â Â Â  (3) A brewery-public house licensee, or any person having an interest in the licensee, is a retail licensee for the purposes of ORS 471.394 and, except as otherwise provided by this section and ORS 471.396, may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of any manufacturer or wholesaler, as defined in ORS 471.392. A brewery-public house licensee, or any person having an interest in the licensee, is also a manufacturer for the purposes of ORS 471.398 and, except as otherwise provided by this section and ORS 471.400, may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of any other retail licensee, as defined in ORS 471.392.

Â Â Â Â Â  (4) A brewery-public house licensee, or any person having an interest in the licensee, is a retail licensee for the purposes of ORS 471.398 and, except as otherwise provided by this section and ORS 471.400, may not accept directly or indirectly any financial assistance described in ORS 471.398 from any manufacturer or wholesaler, as defined in ORS 471.392. A brewery-public house licensee, or any person having an interest in the licensee, is also a manufacturer for the purposes of ORS 471.398 and, except as otherwise provided by this section and ORS 471.400, may not provide directly or indirectly any financial assistance described in ORS 471.398 to any retail licensee, as defined in ORS 471.392. The prohibitions on financial assistance in ORS 471.398 do not apply to financial assistance between manufacturing and retail businesses licensed to the same person under the provisions of this section.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section, a brewery-public house licensee, or any person having an interest in the licensee, may also hold a winery license authorized by ORS 471.223. A brewery-public house licensee, or any person having an interest in the licensee, may also hold a warehouse license authorized by ORS 471.242.

Â Â Â Â Â  (6) Notwithstanding subsection (3) of this section, a brewery-public house licensee is eligible for limited on-premises sales licenses and temporary sales licenses.

Â Â Â Â Â  (7)(a) Notwithstanding subsection (3) of this section, and except as provided in this subsection, a brewery-public house licensee, or any person having an interest in the licensee, may also hold a full on-premises sales license. If a person holds both a brewery-public house license and a full on-premises sales license, nothing in this chapter shall prevent the sale by the licensee of both distilled liquor and malt beverages manufactured under the brewery-public house license.

Â Â Â Â Â  (b) The commission may not issue a full on-premises sales license to a brewery-public house licensee under the provisions of this subsection if the brewery-public house licensee, or any person having an interest in the licensee or exercising control over the licensee, is a brewery that brews more than 200,000 barrels of malt beverages annually or a winery that produces more than 200,000 gallons of wine annually.

Â Â Â Â Â  (c) The commission may not issue a full on-premises sales license to a brewery-public house licensee under the provisions of this subsection if the brewery-public house licensee, or any person having an interest in the licensee or exercising control over the licensee, is a distillery, unless the distillery produces only pot distilled liquor and produces no more than 12,000 gallons of pot distilled liquor annually.

Â Â Â Â Â  (8) Notwithstanding any other provision of this chapter, a brewery-public house licensee, or any person having an interest in the licensee, may also hold a distillery license if the licensee produces only pot distilled liquor, and produces no more than 12,000 gallons of pot distilled liquor annually. No provision of this chapter prevents a brewery-public house licensee from becoming a retail sales agent of the commission for the purpose of selling distilled liquors.

Â Â Â Â Â  (9) Notwithstanding subsection (3) of this section, the commission by rule may authorize a brewery-public house licensee to coproduce special events with other manufacturers.

Â Â Â Â Â  (10)(a) Notwithstanding subsection (3) of this section, a brewery-public house licensee may hold, directly or indirectly, an interest in a manufacturer or wholesaler, provided that the interest does not result in exercise of control over, or participation in the management of, the manufacturerÂs or wholesalerÂs business or business decisions and does not result in exclusion of any competitorÂs brand of alcoholic liquor.

Â Â Â Â Â  (b) Notwithstanding subsection (3) of this section, a manufacturer or wholesaler, and any officer, director or substantial stockholder of any corporate manufacturer or wholesaler, may hold, directly or indirectly, an interest in a brewery-public house licensee, provided that the interest does not result in exercise of control over, or participation in the management of, the licenseeÂs business or business decisions and does not result in exclusion of any competitorÂs brand of alcoholic liquor.

Â Â Â Â Â  (11) For purposes of ORS chapter 473, a brewery-public house licensee shall be considered to be a manufacturer. [Formerly 471.253; 2003 c.15 Â§1; 2005 c.22 Â§344]

Â Â Â Â Â  471.205 [Amended by 1999 c.351 Â§15; renumbered 471.403 in 1999]

Â Â Â Â Â  471.210 [Amended by 1967 c.359 Â§693; 1977 c.518 Â§3; 1979 c.45 Â§1; 1979 c.264 Â§5a; 1983 c.691 Â§1; 1983 c.740 Â§187; 1985 c.591 Â§1; 1987 c.511 Â§1; 1989 c.48 Â§1; 1995 c.301 Â§54; 1999 c.351 Â§21; renumbered 471.155 in 1999]

Â Â Â Â Â  471.213 [1989 c.846 Â§16; renumbered 471.164 in 1999]

Â Â Â Â Â  471.215 [Amended by 1957 c.223 Â§1; 1995 c.301 Â§55; 1999 c.351 Â§45; renumbered 471.157 in 1999]

Â Â Â Â Â  471.217 [1967 c.173 Â§2; 1974 c.4 Â§1; 1977 c.332 Â§3; repealed by 1979 c.264 Â§14]

Â Â Â Â Â  471.218 [1997 c.841 Â§4; 1999 c.351 Â§22; renumbered 471.168 in 1999]

(Manufacturing and Wholesale Licenses)

Â Â Â Â Â  471.220 Brewery license. (1) A brewery license shall allow the manufacture, importation, storage, transportation, wholesale sale and distribution to licensees of the Oregon Liquor Control Commission, and the export of malt beverages. Except as specifically provided in this section, no brewery licensee shall sell any malt beverages to be consumed on the licensed premises. No brewery licensee shall sell within the State of Oregon any beer containing more than six percent alcohol by volume.

Â Â Â Â Â  (2) A brewery licensee may:

Â Â Â Â Â  (a) Sell malt beverages brewed on the licensed premises for consumption on the licensed premises; and

Â Â Â Â Â  (b) Sell malt beverages brewed on the licensed premises and containing not more than eight percent alcohol by volume, in quantities of not less than five gallons, to an unlicensed organization, lodge, picnic party or private gathering. Such malt beverages shall not be sold by any such unlicensed group. [Amended by 1955 c.657 Â§1; 1977 c.332 Â§4; 1979 c.264 Â§4; 1987 c.608 Â§5; 1989 c.785 Â§11; 1991 c.545 Â§1; 1993 c.663 Â§1; 1995 c.301 Â§14; 1997 c.257 Â§1; 1999 c.351 Â§15b]

Â Â Â Â Â  471.223 Winery license. (1) A winery license shall allow the licensee:

Â Â Â Â Â  (a) To import, bottle, produce, blend, store, transport or export wines or cider.

Â Â Â Â Â  (b) To sell wines or cider at wholesale to the Oregon Liquor Control Commission or to licensees of the commission.

Â Â Â Â Â  (c) To sell wines or cider at retail directly to the consumer for consumption on or off the licensed premises.

Â Â Â Â Â  (d) To sell malt beverages at retail for consumption on or off the licensed premises.

Â Â Â Â Â  (e) To conduct the activities allowed under paragraph (a), (b), (c) or (d), or all, of this subsection at a second or third premises as may be designated by the commission.

Â Â Â Â Â  (f) To purchase from or through the commission brandy or other distilled liquors for fortifying wines.

Â Â Â Â Â  (g) To obtain a special events winery license that shall entitle the holder to conduct the activities allowed under paragraph (c) of this subsection at a designated location other than the one set forth in the winery license for a period not to exceed five days.

Â Â Â Â Â  (2) In order to hold a winery license the licensee shall principally produce wine or cider in this state.

Â Â Â Â Â  (3) On and after July 1, 1990, a winery licensee is not authorized to import wine or cider in bottles unless the brand of wine or cider is owned by the licensee.

Â Â Â Â Â  (4) A winery licensee is authorized to ship not more than two cases of wine or cider per month for personal use and not for resale, containing not more than nine liters per case to any resident of this state who is at least 21 years of age. The shipping container of any wine or cider shipped under this subsection must be clearly labeled to indicate that the container contains alcoholic beverages and cannot be delivered to a person who is not at least 21 years of age or to a person who is visibly intoxicated. Orders for shipments under this subsection may be taken by phone, mail or any other form of communication.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, a winery licensee, or any person having an interest in the licensee, may also hold a full on-premises sales license. If a person holds both a winery license and a full on-premises sales license, nothing in this chapter shall prevent the sale by the licensee of both distilled liquor and wine or cider bottled and produced under the winery license.

Â Â Â Â Â  (b) The commission may not issue a full on-premises sales license to a winery licensee under the provisions of this subsection if the winery licensee, or any person having an interest in the licensee or exercising control over the licensee, is a distillery, a brewery that brews more than 200,000 barrels of malt beverages annually or a winery that produces more than 200,000 gallons of wine or cider annually.

Â Â Â Â Â  (6) More than one winery licensee may exercise the privileges of a winery license at a single location. The commission may not refuse to issue a winery license to a person for the production of wine or cider on specified premises based on the fact that other winery licensees also produce wine or cider on those premises. [1979 c.264 Â§2; 1981 c.201 Â§1; 1989 c.511 Â§5; 1993 c.202 Â§1; 1993 c.663 Â§3; 1995 c.34 Â§1; 1995 c.188 Â§1; 1995 c.301 Â§15; 1999 c.431 Â§Â§1,3; 2003 c.44 Â§1]

Â Â Â Â Â  471.225 [Amended by 1977 c.332 Â§5; repealed by 1979 c.264 Â§14]

Â Â Â Â Â  471.227 Grower sales privilege license. (1) A grower sales privilege license shall allow the licensee to perform the following activities only for fruit or grape wine or cider where all of the fruit or grapes used to make the wine or cider are grown in Oregon under the control of the licensee:

Â Â Â Â Â  (a) To import, store, transport or export such wines or cider.

Â Â Â Â Â  (b) To sell such wines or cider at wholesale to the Oregon Liquor Control Commission or licensees of the commission.

Â Â Â Â Â  (c) To sell such wines or cider at retail directly to the consumer for consumption on or off the licensed premises.

Â Â Â Â Â  (d) To conduct the activities allowed under paragraph (a), (b) or (c), or all, of this subsection at a second or third premises as may be designated by the commission.

Â Â Â Â Â  (e) To obtain a special events grower sales privilege license which shall entitle the holder to conduct the activities allowed under paragraph (c) of this subsection at a designated location other than the one set forth in the grower sales privilege license for a period not to exceed five days.

Â Â Â Â Â  (2) For purposes of ORS 471.392 to 471.400, a grower sales privilege licensee shall be considered a manufacturer.

Â Â Â Â Â  (3) A person holding a winery license in another state is not eligible for a license under this section.

Â Â Â Â Â  (4) A person licensed under this section is not eligible for a limited on-premises sales license or an off-premises sales license.

Â Â Â Â Â  (5) As used in this section, ÂcontrolÂ means the grower either owns the land upon which the fruit or grapes are grown or has a legal right to perform or does perform all of the acts common to fruit farming or viticulture under terms of a lease or similar agreement of at least three yearsÂ duration.

Â Â Â Â Â  (6) For the purposes of tax reporting, payment and record keeping, the provisions of law that shall apply to a manufacturer under ORS chapter 473 shall apply to a grower sales privilege licensee, but such a licensee is not a manufacturer for purposes of ORS 473.050 (5). [1989 c.740 Â§2; 1995 c.58 Â§2; 1995 c.301 Â§82; 1999 c.351 Â§23a]

Â Â Â Â Â  471.229 Reciprocal interstate shipment and receipt of wine or cider authorized; labeling; license requirement for out-of-state shippers. (1) Any resident of this state who is at least 21 years of age is entitled to receive not more than two cases of wine or cider per month for personal use, containing not more than nine liters per case, from another state without payment of additional state tax, fees or charges if the state from which the wine or cider is sent allows its residents to receive wine or cider from this state without imposition of state tax, fees or charges. For privilege tax purposes, receipt of a shipment into this state under this subsection shall not be considered to constitute a sale in this state. No person who transports wine or cider pursuant to this section shall deliver more than two cases of wine or cider to the same address at one time. No person who receives wine or cider pursuant to this section shall resell any of the wine or cider.

Â Â Â Â Â  (2) A licensee who holds an off-premises sales license or any other license that authorizes retail sale of wine or cider for consumption off the licensed premises may ship not more than two cases of wine or cider, containing not more than nine liters per case, per shipment, for personal use and not for resale, directly to a resident of another state if the state to which the wine or cider is sent allows residents of this state to receive wine or cider sent from that state without payment of additional state tax, fees or charges. The sale shall be considered to have occurred in this state.

Â Â Â Â Â  (3) The shipping container of any wine or cider sent into or out of this state under this section must be clearly labeled to indicate that the container contains alcoholic beverages and cannot be delivered to a person who is not at least 21 years of age or to a person who is visibly intoxicated.

Â Â Â Â Â  (4) For purposes of ORS 471.305, an order for wine or cider that is received in writing is a bona fide order.

Â Â Â Â Â  (5) Sales authorized by this section are sales made by a retailer who is not authorized to sell at wholesale or sales by a winery of wine or cider produced or bottled by the winery.

Â Â Â Â Â  (6) Out-of-state wine or cider suppliers that supply wine or cider under subsection (1) of this section must obtain a license from the Oregon Liquor Control Commission under procedures prescribed by rule of the commission before selling or soliciting sales of wine or cider in Oregon.

Â Â Â Â Â  (7) Any person who knowingly or negligently delivers wine or cider under the provisions of this section to a person under 21 years of age, or who knowingly or negligently delivers wine or cider under the provisions of this section to a visibly intoxicated person, violates ORS 471.410, whether or not the person is licensed or appointed under the provisions of this chapter. [1989 c.511 Â§2; 1995 c.188 Â§3; 1999 c.351 Â§24; 2003 c.44 Â§3]

Â Â Â Â Â  471.230 Distillery license. (1) A distillery license shall allow the holder thereof to import, manufacture, distill, rectify, blend, denature and store spirits of an alcoholic content greater than 17 percent alcohol by weight, to sell the same to the Oregon Liquor Control Commission, and to transport the same out of this state for sale outside this state. Distillery licensees shall be permitted to purchase from and through the commission alcoholic beverages for blending and manufacturing purposes upon such terms and conditions as the commission may provide. No such licensee shall sell any alcoholic beverage within this state except to the commission or as provided in subsection (2) of this section. However, any agricultural producer or association of agricultural producers or legal agents thereof who manufacture and convert agricultural surpluses, by-products and wastes into denatured ethyl and industrial alcohol for use in the arts and industry shall not be required to obtain a license from the commission.

Â Â Â Â Â  (2) A distillery licensee that distills brandy or pot distilled liquor may:

Â Â Â Â Â  (a) Permit tastings of such brandy or pot distilled liquor by visitors on the premises and on at least one other premises owned or leased by the licensee. The licensee must purchase the brandy or pot distilled liquor from the commission.

Â Â Â Â Â  (b) Apply for appointment as a retail sales agent of the commission for purposes of retailing only brandy or pot distilled liquor that the licensee distilled in Oregon at the two locations at which tastings are permitted pursuant to paragraph (a) of this subsection. [Amended by 1987 c.558 Â§1; 1995 c.301 Â§16; 1997 c.803 Â§1]

Â Â Â Â Â  471.235 Wholesale malt beverage and wine license. (1) A wholesale malt beverage and wine license shall allow the importation, storage, transportation, wholesale sale and distribution to licensees of the Oregon Liquor Control Commission, and the export of wine, cider and malt beverages, and the importation and sale to the commission and the export of wine of alcoholic content in excess of 21 percent alcohol by volume. No such licensee shall sell any alcoholic liquor for consumption upon the licensed premises. However, a wholesale malt beverage and wine licensee may sell naturally fermented wine or cider in quantities of not less than four gallons nor more than 55 gallons at any one time to consumers for consumption not on the licensed premises. Wholesale malt beverage and wine licensees may sell malt beverages containing not more than eight percent alcohol by volume in quantities not less than five gallons to any unlicensed organization, lodge, picnic party or private gathering. Such malt beverages shall not be sold by such unlicensed group. A wholesale malt beverage and wine license shall permit the licensee also to sell malt beverages at wholesale only, to persons holding licenses authorizing them to resell such beverages at retail. Employees of wholesale malt beverage and wine licensees may serve sample tastings of malt beverages, cider and wine at alcoholic beverage industry trade shows, seminars and conventions and at alcoholic beverage industry sample tastings for employees of retail licensees.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall be considered to prohibit the transportation or wholesale sale or distribution of malt beverage or wine by a wholesale malt beverage and wine licensee to any alcoholic treatment center licensed by the Department of Human Services.

Â Â Â Â Â  (3) A wholesale malt beverage and wine licensee may impose an additional handling fee on any wine sold to any retailer in this state if the quantity of wine sold to the retailer is less than the smallest multiple-package case available to be sold and the handling fee is uniform for all licensees. [Amended by 1955 c.657 Â§2; 1973 c.395 Â§1; 1974 c.4 Â§2; 1975 c.123 Â§1; 1985 c.378 Â§1; 1987 c.608 Â§4; 1989 c.178 Â§8; 1995 c.301 Â§17; 1999 c.351 Â§25]

Â Â Â Â Â  471.240 [Amended by 1955 c.657 Â§3; 1957 c.223 Â§2; repealed by 1973 c.395 Â§10]

Â Â Â Â Â  471.242 Warehouse license. (1) A warehouse license shall allow the licensee to store, import, bottle, produce, blend, transport and export nontax paid, bonded wine or wine on which the tax is paid and to store, import and export nontax paid malt beverages and cider, or malt beverages and cider on which the tax is paid. Wine, cider and malt beverages may be removed from the licensed premises only for:

Â Â Â Â Â  (a) Sale for export;

Â Â Â Â Â  (b) Sale or shipment to a wholesale malt beverage and wine licensee;

Â Â Â Â Â  (c) Sale or shipment to another warehouse licensee;

Â Â Â Â Â  (d) Sale or shipment to a winery licensee; or

Â Â Â Â Â  (e) Shipment of wine or cider produced by a winery licensee to a licensee of the Oregon Liquor Control Commission authorized to sell wine or cider at retail if the shipment is made pursuant to a sale to the retail licensee by a winery licensed under ORS 471.223.

Â Â Â Â Â  (2) A license applicant must hold an approved registration for a bonded wine cellar or winery under federal law.

Â Â Â Â Â  (3) For the purposes of tax reporting, payment and record keeping, the provisions that shall apply to a manufacturer under ORS chapter 473 shall apply to a warehouse licensee.

Â Â Â Â Â  (4) A warehouse must be physically secure in an area zoned for the intended use and be physically separated from any other use.

Â Â Â Â Â  (5) For purposes of ORS 471.392 to 471.400, a warehouse licensee shall be considered a manufacturer.

Â Â Â Â Â  (6) For purposes of ORS 473.045, a warehouse licensee shall be considered a winery licensee. [1985 c.628 Â§2; 1989 c.553 Â§1; 1995 c.35 Â§1; 1995 c.301 Â§83; 1999 c.351 Â§67]

Â Â Â Â Â  471.245 [Amended by 1979 c.236 Â§7; 1981 c.199 Â§1; repealed by 1999 c.351 Â§11]

Â Â Â Â Â  471.250 [Amended by 1965 c.280 Â§2; 1973 c.395 Â§2; 1977 c.332 Â§6; 1981 c.328 Â§1; 1987 c.608 Â§6; 1995 c.301 Â§17a; repealed by 1999 c.351 Â§8]

Â Â Â Â Â  471.253 [1985 c.649 Â§4; 1987 c.608 Â§1; 1989 c.785 Â§10; 1991 c.545 Â§2; 1993 c.418 Â§1; 1993 c.663 Â§2; 1995 c.35 Â§2; 1995 c.301 Â§84; 1995 c.598 Â§1; 1995 c.599 Â§3; 1997 c.803 Â§2; 1999 c.59 Â§142; 1999 c.351 Â§26; renumbered 471.200 in 1999]

Â Â Â Â Â  471.255 [Repealed by 1965 c.280 Â§5]

Â Â Â Â Â  471.257 [1975 c.494 Â§2; 1987 c.608 Â§7; 1995 c.301 Â§17b; repealed by 1999 c.351 Â§11]

Â Â Â Â Â  471.259 [1985 c.649 Â§1; 1987 c.608 Â§8; 1989 c.171 Â§65; 1995 c.301 Â§17c; repealed by 1999 c.351 Â§11]

Â Â Â Â Â  471.260 [Amended by 1973 c.395 Â§3; 1974 c.4 Â§3; 1985 c.546 Â§1; 1987 c.608 Â§9; 1989 c.178 Â§1; 1993 c.663 Â§4; 1995 c.58 Â§1; 1995 c.103 Â§4; 1995 c.301 Â§18; 1995 c.791 Â§1; 1996 c.18 Â§1; repealed by 1999 c.351 Â§8]

Â Â Â Â Â  471.262 [1979 c.172 Â§2; 1995 c.301 Â§56; 1999 c.351 Â§27; renumbered 471.302 in 1999]

Â Â Â Â Â  471.264 [1981 c.200 Â§1; 1995 c.301 Â§38; repealed by 1999 c.351 Â§8]

Â Â Â Â Â  471.265 [Amended by 1967 c.580 Â§1; 1967 c.614 Â§Â§1,2; 1971 c.324 Â§1; 1973 c.103 Â§1; 1973 c.395 Â§4; 1985 c.546 Â§2; 1987 c.558 Â§2; 1987 c.608 Â§2; 1995 c.301 Â§18a; 1997 c.803 Â§5; repealed by 1999 c.351 Â§8]

Â Â Â Â Â  471.267 [1995 c.599 Â§2; repealed by 1999 c.351 Â§8]

Â Â Â Â Â  471.270 [Repealed by 1999 c.351 Â§11]

Â Â Â Â Â  471.275 [Amended by 1987 c.608 Â§10; 1995 c.301 Â§18b; repealed by 1999 c.351 Â§8]

Â Â Â Â Â  471.280 [Repealed by 1999 c.351 Â§11]

Â Â Â Â Â  471.285 [Amended by 1955 c.657 Â§4; 1957 c.221 Â§1; 1989 c.178 Â§2; 1997 c.249 Â§170; repealed by 1999 c.351 Â§11]

Â Â Â Â Â  471.287 [1955 c.657 Â§8; 1957 c.221 Â§2; 1975 c.470 Â§1; 1983 c.228 Â§1; 1987 c.511 Â§2; 1989 c.178 Â§3; 1995 c.301 Â§86; 1997 c.79 Â§1; repealed by 1999 c.351 Â§11]

(Certificates of Approval)

Â Â Â Â Â  471.289 Certificates of approval; special certificates of approval. (1) No licensee of the Oregon Liquor Control Commission shall manufacture, import into, or purchase in the State of Oregon for resale therein any malt beverages, cider or wine unless the manufacturer of such malt beverages, cider or wine has first obtained from the commission a certificate of approval, except that with respect to malt beverages, cider or wine manufactured outside the United States, the certificate of approval may be obtained by the person importing same into the United States. Such certificate of approval shall be granted only to manufacturers or importers who shall have entered into an agreement with the commission to furnish a report to the commission, on or before the 20th day of each month, showing the quantity of malt beverages, cider or wine delivered to each licensee of the commission during the preceding calendar month, and to faithfully comply with all laws of the State of Oregon pertaining to traffic in malt beverages, cider or wine. If any holder of such certificate, or any officer, agent or employee of such holder, shall violate any term or provision of such agreement, or submit any false or fictitious report, the commission may, in its discretion, suspend or revoke such certificate.

Â Â Â Â Â  (2) The commission may grant special certificates of approval to manufacturers and importers of malt beverages, cider or wine. A special certificate of approval has the effect of a certificate of approval granted under subsection (1) of this section, but is valid only for a period of 30 days. [1955 c.657 Â§6; 1957 c.111 Â§1; 1973 c.131 Â§1; 1979 c.264 Â§6; 1995 c.103 Â§1; 1999 c.351 Â§68]

Â Â Â Â Â  471.290 [Amended by 1955 c.657 Â§9; 1957 c.111 Â§2; 1965 c.280 Â§3; 1967 c.28 Â§1; 1967 c.448 Â§1; 1971 c.470 Â§1; 1973

c.313 Â§1; 1973 c.395 Â§5; 1975 c.494 Â§3; 1979 c.264 Â§7; 1981 c.598 Â§1; 1985 c.360 Â§1; 1985 c.591 Â§2; 1985 c.628 Â§3; 1985 c.649 Â§2; 1989 c.178 Â§4; 1989 c.553 Â§2; 1989 c.740 Â§3; 1995 c.58 Â§3; 1995 c.103 Â§2; 1995 c.301 Â§57; 1995 c.363 Â§3; 1997 c.249 Â§171; 1997 c.284 Â§3; 1999 c.351 Â§18; renumbered 471.311 in 1999]

LICENSING PROCEDURES

(Generally)

Â Â Â Â Â  471.292 Characteristics of license. (1) A license granted under the Liquor Control Act or the Oregon Distilled Liquor Control Act shall:

Â Â Â Â Â  (a) Be a purely personal privilege.

Â Â Â Â Â  (b) Be valid for the period stated in the license.

Â Â Â Â Â  (c) Be renewable in the manner provided in ORS 471.311, except for a cause which would be grounds for refusal to issue such license under ORS 471.313.

Â Â Â Â Â  (d) Be revocable or suspendible as provided in ORS 471.315.

Â Â Â Â Â  (e) Be transferable from the place for which the license was originally issued to another location subject to the provisions of the Liquor Control Act, the Oregon Distilled Liquor Control Act, any rules of the Oregon Liquor Control Commission and any municipal ordinance or local regulation.

Â Â Â Â Â  (f) Cease upon the death of the licensee, except as provided in subsection (2) of this section.

Â Â Â Â Â  (g) Not constitute property.

Â Â Â Â Â  (h) Not be alienable.

Â Â Â Â Â  (i) Not be subject to attachment or execution.

Â Â Â Â Â  (j) Not descend by the laws of testate or intestate devolution.

Â Â Â Â Â  (2) The commission may, by order, provide for the manner and conditions under which:

Â Â Â Â Â  (a) Alcoholic liquors left by any deceased, insolvent or bankrupt person or licensee, or subject to a security interest, may be foreclosed, sold under execution or otherwise disposed of.

Â Â Â Â Â  (b) The business of any deceased, insolvent or bankrupt licensee may be operated for a reasonable period following the death, insolvency or bankruptcy.

Â Â Â Â Â  (c) A business licensed pursuant to this chapter subject to a security interest may be continued in business by a secured party as defined in ORS 79.0102 for a reasonable period after default on the indebtedness by the debtor.

Â Â Â Â Â  (d) A license granted under this chapter may be transferred from the place for which the license was originally issued to another location. [Formerly 471.301; 2001 c.445 Â§175]

Â Â Â Â Â  471.294 License terms; licenses issued for less than year; determination of fees. (1) Except as otherwise provided in this section, all licenses under this chapter and renewals thereof shall be issued for a period of one year which shall expire at 12 midnight on March 31, June 30, September 30 or December 31 of each year.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a license issued for the first time to an applicant may be issued for less than a year. The license fee for the first license issued to an applicant, if the license is issued for a fraction of a year, shall be proportionate to the annual license computed on a quarterly basis, counting a major fraction of a quarter as a whole quarter.

Â Â Â Â Â  (3) The term of a temporary letter of authority or license issued under ORS 471.302 or any temporary sales license is the period fixed by the Oregon Liquor Control Commission when the letter or license is issued. [Formerly 471.355]

Â Â Â Â Â  471.295 [Amended by 1953 c.14 Â§2; 1979 c.744 Â§33a; 1979 c.881 Â§3; 1989 c.785 Â§8; 1995 c.301 Â§58; 1997 c.841 Â§5; 1999 c.351 Â§46; renumbered 471.313 in 1999]

Â Â Â Â Â  471.297 Temporary letter of authority on change of ownership; fee; revocation. (1) The Oregon Liquor Control Commission may grant a temporary letter of authority for a period not to exceed 90 days on change of ownership applications for licenses granted under this chapter if the applicant pays the fee prescribed by the commission for a temporary letter of authority. The administrator appointed by the commission under ORS 471.720 may extend a temporary letter of authority granted under the provisions of this section for a period not to exceed 30 days if the commission has not granted or denied the application at the end of the 90-day period. A temporary letter of authority issued under this section does not constitute a license for the purposes of ORS chapter 183.

Â Â Â Â Â  (2) The commission summarily and without prior administrative proceedings may revoke a temporary letter of authority any time if the commission finds that any of the grounds for refusing a license under ORS 471.313 or canceling or suspending a license under ORS 471.315 exist.

Â Â Â Â Â  (3) A person subject to subsection (2) of this section shall be given an interview under the direction of the commission if the person requests an interview prior to revocation of a temporary letter of authority. However, the proceedings are not a contested case under ORS chapter 183. [1987 c.511 Â§5; 1995 c.301 Â§59; 1999 c.351 Â§47; 2003 c.337 Â§3]

Â Â Â Â Â  471.300 [Amended by 1953 c.130 Â§2; repealed by 1957 c.220 Â§1 (471.301 enacted in lieu of 471.300)]

Â Â Â Â Â  471.301 [1957 c.220 Â§2 (enacted in lieu of 471.300); 1971 c.470 Â§2; 1973 c.311 Â§1; 1977 c.332 Â§1; 1977 c.360 Â§2; 1979 c.264 Â§9; 1995 c.301 Â§60; 1999 c.351 Â§48; renumbered 471.292 in 1999]

Â Â Â Â Â  471.302 Temporary letter of authority for off-premises sales license applicant; revocation. (1) Upon receiving an application for an off-premises sales license, the Oregon Liquor Control Commission may grant a temporary letter of authority for a period not exceeding 90 days, if it finds:

Â Â Â Â Â  (a) The applicant is located in an area presently zoned for commercial use and presents documentation of such zoning to the commission.

Â Â Â Â Â  (b) The applicant pays the fee prescribed by the commission for a temporary letter of authority.

Â Â Â Â Â  (2) The administrator appointed by the commission under ORS 471.720 may extend a temporary letter of authority granted under the provisions of this section for a period not to exceed 30 days if the commission has not granted or denied the application at the end of the 90-day period provided for in subsection (1) of this section.

Â Â Â Â Â  (3) A temporary letter of authority issued under this section does not constitute a license for the purposes of ORS chapter 183. The commission summarily and without prior administrative proceedings may revoke a temporary letter of authority at any time if:

Â Â Â Â Â  (a) The commission finds that any of the grounds for refusing a license under ORS 471.313 exist; or

Â Â Â Â Â  (b) The city or county in which the applicant is located provides evidence of reasonable grounds to the commission:

Â Â Â Â Â  (A) That the temporary letter of authority should be revoked; or

Â Â Â Â Â  (B) That an off-premises sales license should not be issued. [Formerly 471.262; 2003 c.337 Â§4]

Â Â Â Â Â  471.305 Delivery of alcoholic beverages. A brewery or a wholesale malt beverage and wine licensee shall deliver malt beverages only to or on a licensed premises. The sale of alcoholic liquors under any license issued by the Oregon Liquor Control Commission authorizing retail sales by a licensee shall be restricted to the premises described in the license, but deliveries may be made by the licensee to customers pursuant to bona fide orders received on the licensed premises prior to delivery. [Amended by 1981 c.199 Â§2]

Â Â Â Â Â  471.307 [1991 c.273 Â§2; 1993 c.663 Â§5; 1999 c.351 Â§28; renumbered 471.180 in 1999]

Â Â Â Â Â  471.310 Cities as licensees. Any city may, without further charter authority, become a licensee under this chapter. [Amended by 1995 c.301 Â§61; 1999 c.351 Â§49]

(Application for License)

Â Â Â Â Â  471.311 Application for license; rules; fees. (1) Any person desiring a license or renewal of a license under this chapter shall make application to the Oregon Liquor Control Commission upon forms to be furnished by the commission showing the name and address of the applicant, location of the place of business that is to be operated under the license, and such other pertinent information as the commission may require. No license shall be granted or renewed until the applicant has complied with the provisions of the Liquor Control Act, the provisions of the Oregon Distilled Liquor Control Act and the rules of the commission.

Â Â Â Â Â  (2) The commission may reject any application that is not submitted in the form required by rule. The commission shall give applicants an opportunity to be heard if an application is rejected. A hearing under this subsection is not subject to the requirements for contested case proceedings under ORS chapter 183.

Â Â Â Â Â  (3) Subject to subsection (4) of this section, the commission shall assess a nonrefundable fee for processing a renewal application for any license authorized by this chapter only if the renewal application is received by the commission less than 20 days before expiration of the license. If the renewal application is received prior to expiration of the license but less than 20 days prior to expiration, this fee shall be 25 percent of the annual license fee. If a renewal application is received by the commission after expiration of the license but no more than 30 days after expiration, this fee shall be 40 percent of the annual license fee. This subsection does not apply to a certificate of approval, a brewery-public house license or any license that is issued for a period of less than 30 days.

Â Â Â Â Â  (4) The commission may waive the fee imposed under subsection (3) of this section if it finds that failure to submit a timely application was due to unforeseen circumstances or to a delay in processing the application by the local governing authority that is no fault of the licensee.

Â Â Â Â Â  (5) The annual license fee is nonrefundable and shall be paid by each applicant upon the granting or committing of a license. Subject to ORS 471.155 and 473.065, the annual license fee and the minimum bond required of each class of license under this chapter are as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum

Â Â Â Â Â Â Â Â Â Â Â  LicenseÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FeeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Bond

Brewery, including

Â Â Â Â Â  Certificate of ApprovalÂ Â Â Â Â Â Â Â  $Â Â Â Â Â  500Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â  1,000

WineryÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  250Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000

DistilleryÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

Wholesale Malt

Â Â Â Â Â  Beverage and WineÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  275Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000Â Â

WarehouseÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000

Special events winery

Â Â Â Â Â  license may be

Â Â Â Â Â  issued to a

Â Â Â Â Â  winery licensee atÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 10 per day

Brewery-Public House,

Â Â Â Â Â  including Certificate

Â Â Â Â Â  of ApprovalÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â  250Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â  1,000

Limited On-Premises SalesÂ Â Â Â Â Â Â Â  $Â Â Â Â Â  200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

Off-Premises SalesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

Temporary SalesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 25 for events

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  lasting five hours

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or less andÂ Â

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 25 for each

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  additional period

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of five hours

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or less

Grower sales privilege

Â Â Â Â Â  licenseÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â  250Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â  1,000

Special events grower

Â Â Â Â Â  sales privilege

Â Â Â Â Â  licenseÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 10 per day

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (6) The fee for a certificate of approval or special certificate of approval granted under ORS 471.289 is nonrefundable and must be paid by each applicant upon the granting or committing of a certificate of approval or special certificate of approval. No bond is required for the granting of a certificate of approval or special certificate of approval. Certificates of approval are valid for a period commencing on the date of issuance and ending on December 31 of the fifth calendar year following the calendar year of issuance. The fee for a certificate of approval is $175. Special certificates of approval are valid for a period of 30 days. The fee for a special certificate of approval is $10.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, the annual license fee for a full on-premises sales license is $400. No bond is required for any full on-premises sales license.

Â Â Â Â Â  (8) The annual license fee for a full on-premises sales license held by a private club as described in ORS 471.175 (8), or held by a nonprofit or charitable organization that is registered with the state, is $200. [Formerly 471.290; 2001 c.785 Â§2; 2005 c.22 Â§345; 2005 c.632 Â§3]

Â Â Â Â Â  471.312 [1989 c.785 Â§Â§6,7; 1991 c.734 Â§39; 1995 c.301 Â§62; 1999 c.351 Â§50; renumbered 471.331 in 1999]

Â Â Â Â Â  471.313 Grounds for refusing to issue license. The Oregon Liquor Control Commission may refuse to license any applicant under the provisions of this chapter if the commission has reasonable ground to believe any of the following to be true:

Â Â Â Â Â  (1) That there are sufficient licensed premises in the locality set out in the application, or that the granting of a license in the locality set out in the application is not demanded by public interest or convenience. In determining whether there are sufficient licensed premises in the locality, the commission shall consider seasonal fluctuations in the population of the locality and shall ensure that there are adequate licensed premises to serve the needs of the locality during the peak seasons.

Â Â Â Â Â  (2) That the applicant has not furnished an acceptable bond as required by ORS 471.311 or is not maintaining the insurance or bond required by ORS 471.168.

Â Â Â Â Â  (3) That, except as allowed by ORS 471.392 to 471.400, any applicant to sell at retail for consumption on the premises has been financed or furnished with money or property by, or has any connection with, or is a manufacturer of, or wholesale dealer in, alcoholic liquor.

Â Â Â Â Â  (4) That the applicant:

Â Â Â Â Â  (a) Is in the habit of using alcoholic beverages, habit-forming drugs or controlled substances to excess.

Â Â Â Â Â  (b) Has made false statements to the commission.

Â Â Â Â Â  (c) Is incompetent or physically unable to carry on the management of the establishment proposed to be licensed.

Â Â Â Â Â  (d) Has been convicted of violating any of the alcoholic liquor laws of this state, general or local, or has been convicted at any time of a felony.

Â Â Â Â Â  (e) Has maintained an insanitary establishment.

Â Â Â Â Â  (f) Is not of good repute and moral character.

Â Â Â Â Â  (g) Did not have a good record of compliance with the alcoholic liquor laws of this state and the rules of the commission when previously licensed.

Â Â Â Â Â  (h) Is not the legitimate owner of the business proposed to be licensed, or other persons have ownership interests in the business which have not been disclosed.

Â Â Â Â Â  (i) Is not possessed of or has not demonstrated financial responsibility sufficient to adequately meet the requirements of the business proposed to be licensed.

Â Â Â Â Â  (j) Is unable to read or write the English language or to understand the laws of Oregon relating to alcoholic liquor or the rules of the commission.

Â Â Â Â Â  (5) That there is a history of serious and persistent problems involving disturbances, lewd or unlawful activities or noise either in the premises proposed to be licensed or involving patrons of the establishment in the immediate vicinity of the premises if the activities in the immediate vicinity of the premises are related to the sale or service of alcohol under the exercise of the license privilege. Behavior which is grounds for refusal of a license under this section, where so related to the sale or service of alcohol, includes, but is not limited to obtrusive or excessive noise, music or sound vibrations; public drunkenness; fights; altercations; harassment; unlawful drug sales; alcohol or related litter; trespassing on private property; and public urination. Histories from premises currently or previously operated by the applicant may be considered when reasonable inference may be made that similar activities will occur as to the premises proposed to be licensed. The applicant may overcome the history by showing that the problems are not serious or persistent or that the applicant demonstrates a willingness and ability to control adequately the premises proposed to be licensed and patronsÂ behavior in the immediate vicinity of the premises which is related to the licenseeÂs sale or service of alcohol under the licenseeÂs exercise of the license privilege. [Formerly 471.295; 2001 c.785 Â§1]

(Suspension or Cancellation of License; Civil Penalties)

Â Â Â Â Â  471.315 Grounds for cancellation or suspension of license or imposition of civil penalty. (1) The Oregon Liquor Control Commission may cancel or suspend any license issued under this chapter, or impose a civil penalty in lieu of or in addition to suspension as provided by ORS 471.322, if it finds or has reasonable ground to believe any of the following to be true:

Â Â Â Â Â  (a) That the licensee:

Â Â Â Â Â  (A) Has violated any provision of this chapter or ORS 474.115 or any rule of the commission adopted pursuant thereto.

Â Â Â Â Â  (B) Has made any false representation or statement to the commission in order to induce or prevent action by the commission.

Â Â Â Â Â  (C) Is not maintaining an acceptable bond as required by ORS 471.311 or is not maintaining the insurance or bond required by ORS 471.168.

Â Â Â Â Â  (D) Has maintained an insanitary establishment.

Â Â Â Â Â  (E) Is insolvent or incompetent or physically unable to carry on the management of the establishment of the licensee.

Â Â Â Â Â  (F) Is in the habit of using alcoholic liquor, habit-forming drugs or controlled substances to excess.

Â Â Â Â Â  (G) Knowingly has sold alcoholic liquor to persons under 21 years of age or to persons visibly intoxicated at the time of sale or has knowingly allowed the consumption of alcoholic liquor on the licensed premises by a person who is visibly intoxicated at the time of consumption.

Â Â Â Â Â  (H) Has misrepresented to a customer or the public any alcoholic liquor sold by the licensee.

Â Â Â Â Â  (I) Since the granting of the license, has been convicted of a felony, of violating any of the liquor laws of this state, general or local, or of any misdemeanor or violation of any municipal ordinance committed on the licensed premises.

Â Â Â Â Â  (b) That any person licensed to sell at retail for consumption on the premises is acting as an agent of, or is a manufacturer or wholesaler of alcoholic liquors, or has borrowed money or property, or has accepted gratuities or rebates, or has obtained the use of equipment from any manufacturer or wholesaler of alcoholic liquor or any agent thereof.

Â Â Â Â Â  (c) That there is a history of serious and persistent problems involving disturbances, lewd or unlawful activities or noise either in the premises or involving patrons of the establishment in the immediate vicinity of the premises if the activities in the immediate vicinity of the premises are related to the sale or service of alcohol under the exercise of the license privilege. Behavior which is grounds for cancellation or suspension of a license under this section, where so related to the sale or service of alcohol, includes, but is not limited to obtrusive or excessive noise, music or sound vibrations; public drunkenness; fights; altercations; harassment or unlawful drug sales; alcohol or related litter; trespassing on private property; and public urination. Mitigating factors include a showing by the licensee that the problems are not serious or persistent or that the licensee has demonstrated a willingness and ability to control adequately the licensed premises and patronsÂ behavior in the immediate vicinity of the premises which is related to the licenseeÂs sale or service of alcohol under the licenseeÂs exercise of the license privilege.

Â Â Â Â Â  (d) That there is any other reason which, in the opinion of the commission, based on public convenience or necessity, warrants canceling or suspending such license.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Amended by 1953 c.107 Â§2; 1971 c.159 Â§4; 1979 c.744 Â§34; 1981 c.599 Â§1; 1989 c.785 Â§3; 1991 c.734 Â§40; 1995 c.301 Â§63; 1997 c.841 Â§6; 1999 c.351 Â§51]

Â Â Â Â Â  471.316 Mandatory suspension if licensee fails to prevent certain unlawful drug use or sales on premises; civil penalty. (1) Notwithstanding any other provision of this chapter, the Oregon Liquor Control Commission shall suspend the license of a licensed premises listed in subsection (4) of this section if the commission determines that:

Â Â Â Â Â  (a) Unlawful drug use or sales are occurring on the licensed premises;

Â Â Â Â Â  (b) The licensee is aware of the unlawful drug use or sales because of arrests for unlawful drug sales on the licensed premises or seizures of unlawful drugs on the licensed premises, or because the licensee or employees of the licensee have personally witnessed unlawful drug use or sales on the licensed premises; and

Â Â Â Â Â  (c) The licensee fails to take immediate and effective action to prevent unlawful drug use or sales on the licensed premises.

Â Â Â Â Â  (2) In addition to any suspension imposed under this section, the commission may impose a civil penalty under the circumstances described in subsection (1) of this section not to exceed the maximum amount established under ORS 471.322 (2). Notwithstanding ORS 471.322 (1), the commission shall not allow payment of a civil penalty under this subsection in lieu of the suspension provided for in subsection (1) of this section. A civil penalty under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) The commission may cancel a license listed in subsection (4) of this section if the license is suspended under the provisions of this section two or more times within a two-year period.

Â Â Â Â Â  (4) This section applies only to premises licensed under:

Â Â Â Â Â  (a) A full on-premises sales license.

Â Â Â Â Â  (b) A limited on-premises sales license.

Â Â Â Â Â  (c) A brewery-public house license. [1997 c.815 Â§2; 1999 c.351 Â§29]

Â Â Â Â Â  471.317 [1975 c.373 Â§2; 1979 c.236 Â§8; 1995 c.301 Â§64; renumbered 471.333 in 1999]

Â Â Â Â Â  471.320 [Amended by 1957 c.220 Â§3; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  471.322 Civil penalty in lieu of or in addition to short-term suspension of certain licenses and permits; limits on amount. (1) If a license issued under this chapter or a service permit issued under ORS 471.360 is suspended for a period of 30 days or less, the Oregon Liquor Control Commission may impose against the affected licensee or permittee in lieu of or in addition to the suspension a civil penalty fixed by the commission in accordance with subsection (2) of this section if the commission is satisfied that such a penalty in lieu of or in addition to suspension is consistent with the purposes of the Liquor Control Act and the Oregon Distilled Liquor Control Act. Upon payment of the penalty in lieu of suspension, the commission shall cancel the suspension.

Â Â Â Â Â  (2) Except as provided in ORS 471.327, the penalty which the commission may impose pursuant to subsection (1) of this section against a licensee shall not be less than $100 nor more than $5,000. The penalty which the commission may impose pursuant to subsection (1) of this section against a service permittee shall not be less than $25 nor more than $500.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1969 c.67 Â§Â§2,3; 1973 c.144 Â§1; 1975 c.735 Â§1; 1979 c.264 Â§10; 1981 c.599 Â§2; 1991 c.61 Â§1; 1991 c.734 Â§41; 1995 c.301 Â§65; 1999 c.351 Â§52; 1999 c.1062 Â§1]

Â Â Â Â Â  471.325 [Amended by 1953 c.19 Â§2; 1957 c.220 Â§4; 1969 c.205 Â§1; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  471.326 Refund of civil penalty if suspension not sustained on judicial review. If the action of the Oregon Liquor Control Commission in suspending a license or permit issued under this chapter is not sustained upon judicial review under ORS chapter 183, the commission shall promptly refund the amount paid pursuant to ORS 471.322 (1) by check or order drawn on the State Treasurer from the Oregon Liquor Control Commission Account. [1969 c.67 Â§4; 1973 c.144 Â§2; 1975 c.735 Â§2; 1979 c.264 Â§11; 1991 c.61 Â§2; 1995 c.301 Â§66; 1999 c.351 Â§53]

Â Â Â Â Â  471.327 Civil penalty in addition to or in lieu of suspending certain other licenses or certificates. (1) The Oregon Liquor Control Commission, in suspending any brewery license, wholesale wine license, wholesale malt beverage license, or certificate of approval, may further impose against the licensee or the holder of the certificate of approval a civil penalty not to exceed $5,000, or, in its discretion, may impose such civil penalty without suspending the license or the certificate of approval.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1955 c.657 Â§7; 1973 c.311 Â§3; 1991 c.734 Â§42]

(Miscellaneous Provisions Relating to Denial, Suspension or Cancellation of License)

Â Â Â Â Â  471.329 Serious and persistent problems involving noise as grounds for discipline of licensee or applicant. (1) For the purpose of determining whether there is a history of serious and persistent problems involving noise under the provisions of ORS 471.313 (5) and 471.315 (1)(c), or whether the licensee maintains a noisy establishment in violation of the provisions of ORS 471.425:

Â Â Â Â Â  (a) Noise from the inside of a licensed premises located within the boundaries of a city or county that has an ordinance regulating excessive noise may be considered obtrusive or excessive only if the noise violates the ordinance;

Â Â Â Â Â  (b) Noise caused by patrons outside a licensed premises located within the boundaries of a city or county that has an ordinance regulating excessive noise may be considered obtrusive or excessive only if the noise violates the ordinance or if the noise is of a type that a reasonable person would not expect to hear outside a premises licensed for the sale of alcoholic beverages; and

Â Â Â Â Â  (c) Noise caused by patrons inside or outside a licensed premises located within the boundaries of a city or county that does not have an ordinance regulating excessive noise may be considered obtrusive or excessive only if the noise is of the type that a reasonable person would not expect to hear inside or outside a premises licensed for the sale of alcoholic beverages.

Â Â Â Â Â  (2) For the purpose of determining whether noise is obtrusive under the provisions of ORS 471.313 (5) and 471.315 (1)(c), or whether the licensee maintains a noisy establishment in violation of the provisions of ORS 471.425, the Oregon Liquor Control Commission shall consider whether persons complaining about the noise have taken any action to mitigate the disturbance alleged to have been caused by the noise. [1999 c.646 Â§10; 2001 c.785 Â§4]

Â Â Â Â Â  471.330 [Amended by 1977 c.215 Â§1; 1995 c.301 Â§67; 1999 c.351 Â§54; renumbered 471.351 in 1999]

Â Â Â Â Â  471.331 Notice to licensee when refusal to renew or suspension or cancellation of license based on adverse neighborhood impact; no stay of order. (1) Whenever the Oregon Liquor Control Commission proposes to refuse to renew or to suspend or cancel any license issued under this chapter because of adverse neighborhood impact of the licenseeÂs operation, notwithstanding ORS 183.435, the commission shall grant the affected licensee 20 days from notification of the proposed commission action to request a hearing.

Â Â Â Â Â  (2) Notwithstanding ORS 183.482 (3), the Oregon Liquor Control Commission shall not stay any order refusing a license or suspending or canceling any license if the order was entered on grounds stated in ORS 471.313 (5) or 471.315 (1)(c). [Formerly 471.312]

Â Â Â Â Â  471.333 Effect of sanitation violations. (1) Except as provided in subsections (2) and (3) of this section, the Oregon Liquor Control Commission shall not refuse to issue, cancel or suspend a license under ORS 471.313, 471.315 or 471.425 for maintaining an insanitary establishment.

Â Â Â Â Â  (2) The commission may refuse to issue, cancel or suspend a license under ORS 471.313, 471.315 or 471.425 for maintaining an insanitary establishment in violation of a city ordinance relating to sanitation only if the licensee is convicted of violating the ordinance.

Â Â Â Â Â  (3) The commission may refuse to issue, cancel or suspend a license under ORS 471.313, 471.315 or 471.425 for maintaining an insanitary establishment in violation of ORS 447.010 to 447.156 and 447.992 or the laws, orders or rules relating to public health of the Department of Human Services or the State Department of Agriculture only when the agency charged with enforcing those laws, orders or rules finds that the licensee is in violation of them and renders a final order adverse to the licensee. [Formerly 471.317; 2001 c.900 Â§204]

Â Â Â Â Â  471.335 [Amended by 1953 c.120 Â§6; 1974 c.4 Â§4; 1985 c.592 Â§3; renumbered 471.404 in 1999]

Â Â Â Â Â  471.340 [Amended by 1983 c.316 Â§1; 1999 c.351 Â§69; renumbered 471.442 in 1999]

(Sales of Alcoholic Beverages to Minors by Licensees)

Â Â Â Â Â  471.341 Mandatory clerk training course for employees of off-premises sales licensees; rules; fees; civil penalty. (1) An employee of an off-premises sales licensee who has been found by the Oregon Liquor Control Commission to have sold alcoholic beverages to a minor, or to have failed to properly verify identification of a person who purchased alcoholic beverages, must attend a clerk training course approved by the commission as a condition of making sales of alcoholic beverages to members of the public under an off-premises sales license.

Â Â Â Â Â  (2) The commission shall by rule establish times for employees to complete a required clerk training course under this section. An employee required to complete a clerk training course under this section may continue to make sales of alcoholic beverages to members of the public until taking such training, but may not make any sales of alcoholic beverages after the expiration of the time allowed by commission rule if the employee has not completed the training before the expiration of that time.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, the holder of an off-premises sales license may not allow an employee who has been found by the Oregon Liquor Control Commission to have sold alcoholic beverages to a minor, or to have failed to properly verify identification of a person who purchased alcoholic beverages, to sell alcoholic beverages under the license unless the employee completes a clerk training course as required by this section.

Â Â Â Â Â  (4) The Oregon Liquor Control Commission, as part of the Alcohol Education Program established under ORS 471.541, shall approve all clerk training courses offered for the purpose of this section. The holder of an off-premises sales license may establish a clerk training course for employees of the licensee, but the course must be approved by the commission to meet the requirements of this section. Clerk training courses approved under this section must address at least the following topics:

Â Â Â Â Â  (a) The importance of not selling alcoholic beverages to minors and visibly intoxicated persons.

Â Â Â Â Â  (b) Guidelines for recognizing minors and visibly intoxicated persons.

Â Â Â Â Â  (c) Guidelines for checking and verifying identification, and for recognizing false or altered identification.

Â Â Â Â Â  (d) Recommended approaches for refusing sales of alcoholic beverages to minors and visibly intoxicated persons.

Â Â Â Â Â  (5) If an employee of an off-premises sales licensee is found to have sold alcoholic beverages to a minor, or to have failed to properly verify identification of a person who purchased alcoholic beverages, the commission shall notify the licensee that the employee must complete a clerk training course approved under this section and may not sell alcoholic beverages to members of the public after the time established by the commission unless the employee completes the training within the time allowed. If the off-premises sales licensee offers a clerk training course to new employees, and the employee has previously completed that course, the requirements of this section may be met by retaking the clerk training course if the course has been approved by the commission for the purposes of this section.

Â Â Â Â Â  (6) Upon completion of a clerk training course by an employee of an off-premises sales licensee pursuant to the requirements of this section, the off-premises sales licensee that employs the person must notify the commission in writing that the employee has successfully completed the training. The notification must include the name and address of the employee, the name of the clerk training course attended by the employee, and the date or dates on which the course was attended. The notification shall be kept by the commission in the licenseeÂs file.

Â Â Â Â Â  (7) The commission shall assess and collect a fee not to exceed $13 from each person required to attend a clerk training course under this section. Amounts collected under this section shall be used for the administrative expenses incurred by the commission in the performance of the commissionÂs duties under the Alcohol Education Program.

Â Â Â Â Â  (8) In addition to any other penalty provided for by law, the commission may impose a civil penalty against any employee of an off-premises sales licensee who sells alcoholic beverages to members of the public and who is prohibited from making those sales under this section. A civil penalty under this subsection may not exceed $500. Civil penalties under this subsection shall be imposed by the commission in the manner provided by ORS 183.745. [1999 c.1062 Â§Â§3,9; 2001 c.785 Â§15]

Â Â Â Â Â  471.342 Acquisition and use of age verification equipment in lieu of other penalty. Upon finding that a retail licensee, as defined in ORS 471.392, or an employee of a retail licensee has sold alcoholic beverages to a minor, or has failed to properly verify identification of a person who purchased alcoholic beverages, the Oregon Liquor Control Commission may allow the licensee, in lieu of a civil penalty or denial, suspension or cancellation of the license, to acquire and use equipment designed to prevent sales of alcoholic beverages to minors. [1999 c.1062 Â§5]

Â Â Â Â Â  471.344 Responsible vendor program; rules. (1) The Oregon Liquor Control Commission shall by rule establish a responsible vendor program. The program shall include a list of positive measures that a retail licensee, as defined in ORS 471.392, must take to avoid sales of alcoholic beverages to minors. Any retail licensee may participate in the program.

Â Â Â Â Â  (2) If a retail licensee, as defined in ORS 471.392, participates in the responsible vendor program established under this section, and the licensee takes all measures specified by the program as necessary to prevent sales of alcoholic beverages to minors, the commission shall not cancel the license of the licensee, or deny issuance of a license to the person that holds the retail license, based on sales of alcoholic beverages to minors by employees of the licensee. [1999 c.1062 Â§7]

Â Â Â Â Â  471.345 [Amended by 1999 c.351 Â§70; renumbered 471.446 in 1999]

Â Â Â Â Â  471.346 Uniform standards for minor decoy operations; rules. (1) The Oregon Liquor Control Commission shall by rule develop uniform standards for minor decoy operations used to investigate licensees and agents operating stores on behalf of the commission under ORS 471.750 for violations of the laws of this state prohibiting sales of alcoholic beverages to minors. Uniform standards established by the commission under this section apply to all investigations conducted by the commission that use minor decoys. The commission shall encourage all law enforcement agencies of this state to use the uniform standards established under this section for minor decoy operations conducted by the law enforcement agencies.

Â Â Â Â Â  (2) To the greatest extent possible, the uniform standards established by the commission under this section:

Â Â Â Â Â  (a) Shall be the same for minor decoy operations conducted by the commission and for minor decoy operations conducted by law enforcement agencies of this state; and

Â Â Â Â Â  (b) Shall provide for coordination between the commission and law enforcement agencies of this state in conducting minor decoy operations.

Â Â Â Â Â  (3) The uniform standards established by the commission under this section shall provide that minor decoy operations must be conducted on either a random or a targeted basis in cities with populations of 20,000 or more. Random minor decoy operations shall cover a range of retail outlets. Targeted minor decoy operations may be conducted for a single licensee or agent, but may be used only if there is a documented compliance problem with the specific licensee or agent that is the target of the operation. For the purpose of implementing standards for random minor decoy operations under this subsection, the commission shall by rule adopt a methodology that produces, to the greatest extent possible, an equal chance that any licensee or agent will be subject to a minor decoy operation.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the failure of the commission or of a law enforcement agency to follow uniform standards established by the commission under this section is not grounds for challenging any complaint, citation or conviction for violation of the laws prohibiting the sale of alcoholic beverages to minors.

Â Â Â Â Â  (5) In determining whether to impose sanctions based on multiple violations of the laws of this state prohibiting sales of alcoholic beverages to minors, the commission may not consider any complaint filed against a licensee for selling alcoholic beverages to a minor, citation issued to a licensee for selling alcoholic beverages to a minor or conviction of a licensee for selling alcoholic beverages to a minor if the complaint, citation or conviction arose out of a minor decoy operation that was not conducted pursuant to the uniform standards established by the commission under this section.

Â Â Â Â Â  (6) Notwithstanding any other provision of this chapter, the commission may not consider any sale of alcoholic beverages to a minor that results from a minor decoy operation that is not conducted in compliance with the standards established under this section for the purpose of imposing any civil penalty against a licensee, making a decision on the renewal, suspension or cancellation of a license issued under this chapter or otherwise sanctioning a licensee for the sale of alcoholic beverages to a minor.

Â Â Â Â Â  (7) The commission shall give notice of the uniform standards established under this section to all law enforcement agencies of this state that conduct minor decoy operations. [2001 c.791 Â§2]

Â Â Â Â Â  471.350 [Repealed by 1967 c.577 Â§10]

(Examination of Books and Premises of Licensees)

Â Â Â Â Â  471.351 Examination of books and premises of licensees. (1) The Oregon Liquor Control Commission has the right after 72 hoursÂ notice to the owner or the agent of the owner to make an examination of the books and may at any time make an examination of the premises of any person licensed under this chapter, or to check the alcoholic content of liquors carried by the licensee, for the purpose of determining compliance with this chapter and the rules of the commission.

Â Â Â Â Â  (2) The commission shall not require the books of any licensee to be maintained on the premises of the licensee. [Formerly 471.330]

Â Â Â Â Â  471.355 [1971 c.470 Â§4; 1981 c.199 Â§3; 1989 c.178 Â§5; 1995 c.301 Â§68; 1997 c.79 Â§2; 1999 c.351 Â§30; renumbered 471.294 in 1999]

SERVICE PERMITS

Â Â Â Â Â  471.360 Service permit required; waiver. (1) Except as otherwise provided in ORS 471.375:

Â Â Â Â Â  (a) Any person employed by a licensee of the Oregon Liquor Control Commission who participates in any manner in the mixing, selling or service of alcoholic liquor for consumption on the premises where served or sold shall have a valid service permit issued by the commission.

Â Â Â Â Â  (b) No licensee of the commission shall permit any person to mix, sell or serve any alcoholic liquor for consumption on licensed premises unless such person has a valid service permit issued by the commission.

Â Â Â Â Â  (c) A permittee shall make the service permit available at any time while on duty for immediate inspection by any inspector or investigator employed by the commission or by any other peace officer.

Â Â Â Â Â  (2) The commission may waive the requirement for a service permit for an employee of a licensee whose primary function is not the sale of alcoholic liquor or food, including but not limited to public passenger carriers, hospitals, or convalescent, nursing or retirement homes. [1979 c.788 Â§2]

Â Â Â Â Â  471.365 Characteristics of permit; verification of identity of permittee. (1) A service permit shall be a purely personal privilege, valid only upon licensed premises, for the period of time stated thereon, and may be suspended or revoked for any reason set forth in ORS 471.360 to 471.390.

Â Â Â Â Â  (2) No service permit shall be used by any person other than the person to whom it is issued. Except as provided in ORS 471.375, the licensee shall verify the identification of the permittee and determine that the permittee has in possession a service permit before allowing the permittee to mix, sell or serve alcoholic liquor for consumption on the licensed premises. [1979 c.788 Â§3]

Â Â Â Â Â  471.370 Expiration. Unless sooner suspended or revoked, a service permit issued after November 1, 1981, shall expire on the anniversary date of the permitteeÂs birthday five years after the date of issuance of the permit. [1979 c.788 Â§3a; 1981 c.599 Â§3]

Â Â Â Â Â  471.375 Application; requirements; fee. (1) Any person who has not had a permit refused or revoked or whose permit is not under suspension may mix, sell or serve alcoholic beverages for consumption on licensed premises if the person prepares in duplicate an application for a service permit prior to mixing, selling or serving any alcoholic beverage for consumption on licensed premises and the application is indorsed as required under subsection (2) of this section. A copy of the indorsed application must be kept on the licensed premises by any licensee for whom the person mixes, sells or serves alcoholic beverages and must be made available for immediate inspection by any inspector or investigator employed by the Oregon Liquor Control Commission or by any other peace officer until the applicant receives the service permit.

Â Â Â Â Â  (2) An application for a service permit under subsection (1) of this section must be indorsed by one of the following persons:

Â Â Â Â Â  (a) The licensee under whose license the applicant will mix, sell or serve alcoholic beverages. If a licensee indorses an application, the licensee must immediately transmit the application to the commission with the fee required by subsection (4) of this section.

Â Â Â Â Â  (b) An officer or employee of a company that provides servers to licensees on a temporary basis. The commission must give a company written approval to indorse service permit applications before an application may be indorsed under this paragraph.

Â Â Â Â Â  (c) An employee of the commission designated by the commission to accept and indorse applications under this section.

Â Â Â Â Â  (d) An employee of an alcohol server education course provider that has been certified by the commission under ORS 471.542 (8). The employee must be specifically designated by the provider to indorse applications under this section.

Â Â Â Â Â  (3) An application for a service permit may be indorsed by an employee of the commission under subsection (2)(c) of this section only if:

Â Â Â Â Â  (a) The applicant is not employed by a licensee of the commission;

Â Â Â Â Â  (b) The applicant completes the alcohol server education course required by ORS 471.542 before making the application; and

Â Â Â Â Â  (c) The applicant personally appears before the employee of the commission and provides such identification as may be required by commission rule.

Â Â Â Â Â  (4) An applicant for a service permit must be 18 years of age or over. Application for a service permit shall be made on a form supplied by the commission. The applicant shall truly answer all questions, provide any further information required, and pay a fee not to exceed $10. The commission shall either set the fee to cover only the administrative costs of the service permit program, or apply any excess to the Alcohol Education Program established under ORS 471.541. [1979 c.788 Â§4; 1981 c.610 Â§5; 1987 c.511 Â§6; 1989 c.271 Â§2; 2001 c.785 Â§7]

Â Â Â Â Â  471.380 Grounds for refusing to issue permit; request for hearing. (1) The Oregon Liquor Control Commission may refuse to grant a service permit if it has reasonable grounds to believe any of the following to be true:

Â Â Â Â Â  (a) That the applicant is in the habit of using alcoholic beverages or controlled substances to excess.

Â Â Â Â Â  (b) That the applicant has made false statements to the commission in the permit application.

Â Â Â Â Â  (c) That the applicant is incompetent or physically incapable of performing the duties of a permittee.

Â Â Â Â Â  (d) That the applicant has been convicted of violating any of the alcoholic liquor laws of this state, general or local, or has been convicted at any time of a felony.

Â Â Â Â Â  (e) That the application has not been indorsed as required by ORS 471.375.

Â Â Â Â Â  (f) That the applicant has not completed the alcohol server education course and examination required by ORS 471.542.

Â Â Â Â Â  (2) Notwithstanding ORS 183.435, an applicant who seeks review of the refusal of a service permit must request a hearing:

Â Â Â Â Â  (a) Within 15 days after notification of the refusal, if the refusal is based on failure to complete the alcohol server education course and examination; or

Â Â Â Â Â  (b) Within 30 days after notification of the refusal, if the refusal is based on any grounds other than failure to complete the alcohol server education course and examination. [1979 c.788 Â§5; 1997 c.79 Â§3; 2001 c.785 Â§8; 2005 c.12 Â§1]

Â Â Â Â Â  471.385 Grounds for revoking or suspending permit or imposing civil penalty; responsibility of licensee. (1) The Oregon Liquor Control Commission may revoke or suspend a service permit, or impose a civil penalty in lieu of or in addition to suspension as provided by ORS 471.322, if it finds or has reasonable grounds to believe any of the following to be true:

Â Â Â Â Â  (a) That the permittee has made any false statement in the application for the permit.

Â Â Â Â Â  (b) That the permittee has been convicted of a felony, of violating any of the liquor laws of the state, general or local, or any misdemeanor or violation of any municipal ordinance committed on the licensed premises.

Â Â Â Â Â  (c) That the permittee has performed or permitted any act which would constitute a violation of any provision of this chapter or any rule of the commission, if the act were performed or permitted by any licensee of the commission.

Â Â Â Â Â  (2) The issuance, suspension or revocation of a permit under ORS 471.360 to 471.390 does not relieve a licensee from responsibility for any act of an employee on the licenseeÂs premises.

Â Â Â Â Â  (3) When there has been a violation of this chapter or any rule adopted thereunder upon any premises licensed by the commission, the commission may revoke or suspend either the service permit of the employee who violated the law or rule or the license of the licensee upon whose premises the violation occurred, or both the permit and the license.

Â Â Â Â Â  (4) The commission may revoke or suspend any license issued by the commission if the licensee knowingly indorses a personÂs application for a permit when the person has been refused a permit or has had a permit suspended or revoked, or when the licensee fails to comply with any provision to be performed by the licensee under ORS 471.360 to 471.390.

Â Â Â Â Â  (5) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1979 c.788 Â§Â§6,8; 1981 c.599 Â§5; 1991 c.734 Â§43; 1995 c.301 Â§39; 1999 c.351 Â§55]

Â Â Â Â Â  471.390 Duplicate or new permit; fee. (1) If a service permit issued under ORS 471.360 to 471.390 is lost, mutilated or destroyed, the permittee shall apply immediately for a duplicate permit on a form to be supplied by the Oregon Liquor Control Commission and submit a fee of $5.

Â Â Â Â Â  (2) If a permittee changes name by marriage or otherwise, the permittee shall apply immediately for a new service permit by forwarding the permit and evidence of the change of name to the commission with an application and a fee of $5. [1979 c.788 Â§7]

ÂTIED HOUSEÂ PROHIBITIONS

Â Â Â Â Â  471.392 Definitions for ORS 471.392 to 471.400. For the purposes of ORS 471.392 to 471.400:

Â Â Â Â Â  (1) ÂManufacturer or wholesalerÂ means:

Â Â Â Â Â  (a) A person holding a brewery license issued under ORS 471.220, a winery license issued under ORS 471.223, a grower sales privilege license issued under ORS 471.227, a distillery license issued under ORS 471.230, a wholesale malt beverage and wine license issued under ORS 471.235 or a warehouse license issued under ORS 471.242.

Â Â Â Â Â  (b) Any manufacturer of alcoholic liquors whose products are sold in the State of Oregon.

Â Â Â Â Â  (2) ÂRetail licenseeÂ means the holder of a full or limited on-premises sales license, an off-premises sales license or a temporary sales license. ÂRetail licenseeÂ does not include a bona fide trade association that represents retail licensees and that is open to all persons licensed under at least one type of retail license. [1995 c.301 Â§76; 1997 c.249 Â§172; 1999 c.351 Â§31]

Â Â Â Â Â  471.394 Prohibition on sales at both wholesale and retail; prohibition on financial connection between retailer and wholesaler. (1) Except as provided in ORS 471.396, a person licensed under the provisions of this chapter may not sell alcoholic liquor at both retail and wholesale.

Â Â Â Â Â  (2) Except as provided in ORS 471.396, a manufacturer or wholesaler may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of a retail licensee.

Â Â Â Â Â  (3) Except as provided in ORS 471.396, a retail licensee may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of any manufacturer or wholesaler. [1995 c.301 Â§77; 1999 c.351 Â§56]

Â Â Â Â Â  471.396 Exceptions to prohibition on financial connection between wholesaler and retailer. (1) The prohibitions of ORS 471.394 (1) do not apply to persons holding winery licenses, grower sales privilege licenses, brewery-public house licenses or brewery licenses, to the extent that retail sales are authorized by the statutes establishing the privileges of each license.

Â Â Â Â Â  (2)(a) The prohibitions of ORS 471.394 (2) and (3) do not apply to a person who wholesales alcoholic liquor and who is not required to be licensed under the provisions of this chapter if the retail licensee does not sell any brand of alcoholic liquor sold or distributed by the person and does not sell any brand of alcoholic liquor produced by any manufacturer doing business with the person selling at wholesale.

Â Â Â Â Â  (b) The prohibitions of ORS 471.394 (2) and (3) do not apply to a manufacturer of alcoholic liquor if the retail licensee does not sell any brand of alcoholic liquor sold, distributed or produced by the manufacturer and does not sell any brand of alcoholic liquor sold, distributed or produced by any subsidiary or other business entity that the manufacturer owns or manages, or that the manufacturer exercises control over.

Â Â Â Â Â  (3) The prohibitions of ORS 471.394 do not apply solely by reason of the family relationship of a spouse or family member to a manufacturer or wholesaler if:

Â Â Â Â Â  (a) The manufacturer or wholesaler is licensed by the Oregon Liquor Control Commission to sell alcoholic liquor at wholesale;

Â Â Â Â Â  (b) The license authorizing sale of alcoholic liquor at wholesale was first issued before January 1, 1965, and has been held continuously since that date;

Â Â Â Â Â  (c) The spouse or family member holds or seeks a license that authorizes the retail sale of alcoholic liquor for off-premises consumption only; and

Â Â Â Â Â  (d) The manufacturer or wholesaler does not directly or indirectly sell alcoholic liquor to the spouse or family member.

Â Â Â Â Â  (4) The prohibitions of ORS 471.394 do not apply solely by reason of the family relationship of a spouse or family member to the retail licensee if the manufacturer or wholesaler is licensed by the commission to sell alcoholic liquor at wholesale and does not directly or indirectly sell alcoholic liquor to the spouse or family member.

Â Â Â Â Â  (5) Notwithstanding ORS 471.394, a manufacturer or wholesaler, and any officer, director or substantial stockholder of any corporate manufacturer or wholesaler, may hold, directly or indirectly, an interest in a full or limited on-premises sales licensee, provided that the interest does not result in exercise of control over, or participation in the management of, the licenseeÂs business or business decisions, and does not result in exclusion of any competitorÂs brand of alcoholic liquor.

Â Â Â Â Â  (6) Notwithstanding ORS 471.394, a full or limited on-premises sales licensee, and any officer, director or substantial stockholder of any corporate full or limited on-premises sales licensee, may hold, directly or indirectly, an interest in a manufacturer or wholesaler, provided that the interest does not result in exercise of control over, or participation in the management of, the manufacturerÂs or wholesalerÂs business or business decisions, and does not result in exclusion of any competitorÂs brand of alcoholic liquor.

Â Â Â Â Â  (7) Notwithstanding ORS 471.394, an institutional investor with a financial interest in a wholesaler or manufacturer may hold, directly or indirectly, an interest in a retail licensee unless the institutional investor controls, is controlled by, or is under common control with, a wholesaler or manufacturer. Notwithstanding ORS 471.394, an institutional investor with a financial interest in a retail licensee may hold, directly or indirectly, an interest in a wholesaler or manufacturer unless the institutional investor controls, is controlled by, or is under common control with, a retail licensee. The provisions of this subsection apply only to an institutional investor that is a state or federally chartered bank, a state or federally chartered mutual savings bank, a mutual fund or pension fund, or a private investment firm. The principal business activity of the institutional investor must be the investment of capital provided by depositors, participants or investors. The institutional investor must maintain a diversified portfolio of investments. The majority of the institutional investorÂs investments may not be in businesses that manufacture, distribute or otherwise sell alcoholic beverages. The institutional investor, and the officers, directors, substantial shareholders, partners, employees and agents of the institutional investor, may not participate in management decisions relating to the sale or purchase of alcoholic beverages made by a licensee in which the institutional investor holds an interest.

Â Â Â Â Â  (8) Notwithstanding ORS 471.394, a member of the board of directors of a parent company of a corporation that is a manufacturer may serve on the board of directors of a parent company of a corporation that is a retail licensee if:

Â Â Â Â Â  (a) The manufacturer or parent company of a manufacturer is listed on a national security exchange;

Â Â Â Â Â  (b) All purchases of alcoholic beverages by the retail licensee are made from holders of wholesale malt beverage and wine licenses, brewery licenses or winery licenses in this state;

Â Â Â Â Â  (c) The interest of the member of the board of directors does not result in the exclusion of any competitorÂs brand of alcoholic beverages on the licensed premises of the retail licensee; and

Â Â Â Â Â  (d) The sale of goods and services other than alcoholic beverages by the retail licensee exceeds 50 percent of the gross receipts of the business conducted by the retail licensee on the licensed premises. [1995 c.301 Â§78; 1997 c.257 Â§2; 1997 c.803 Â§4; 1999 c.351 Â§32; 1999 c.442 Â§1]

Â Â Â Â Â  471.398 Prohibition of financial assistance from wholesaler to retailer. Except as otherwise specifically provided by law, a person holding a retail license may not accept directly or indirectly from a manufacturer or wholesaler, and a manufacturer or wholesaler may not provide directly or indirectly to the retail licensee, any of the following:

Â Â Â Â Â  (1) Any substantial gratuities;

Â Â Â Â Â  (2) Any finances, money, credit, discounts or rebates;

Â Â Â Â Â  (3) Any fixtures, furniture or furnishings;

Â Â Â Â Â  (4) Any equipment other than advertising and point of sale material and other items of nominal value supplied to all retail licensees without discrimination; or

Â Â Â Â Â  (5) Any services other than the inspection of equipment, the inspection and rotation of stock, the building of displays and other services of nominal value incidental to merchandising in the usual course of business furnished to all retail licensees without discrimination. [1995 c.301 Â§79; 1997 c.79 Â§4]

Â Â Â Â Â  471.400 Exceptions to prohibition of financial assistance; rules. (1) Notwithstanding ORS 471.394 and 471.398, a manufacturer or wholesaler may lease or furnish picnic pumps, cold plates, tubs, refrigerated trailers, refrigerated vans and refrigerated draft systems to a retail licensee if the equipment is leased or furnished for a special event, if a reasonable rental or service fee is charged for the equipment and if the period that the equipment is leased or furnished does not exceed 10 days.

Â Â Â Â Â  (2) Notwithstanding ORS 471.394 and 471.398, the Oregon Liquor Control Commission may specify by rule the manner and circumstances under which a manufacturer or wholesaler may provide products and services to a nonprofit special licensee.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 471.394 and 471.398, the commission shall allow the sale of nonalcoholic products in the manner in which the nonalcoholic product is sold by a manufacturer or wholesaler not licensed by the commission. The commission may limit merchandising practices involving nonalcoholic products if the commission finds that the limitations are necessary to prevent abuses of ORS 471.394 and 471.398 by the industry as a whole.

Â Â Â Â Â  (b) Any fixtures, equipment or furnishings provided by a manufacturer or wholesaler in furtherance of the sale of nonalcoholic products may not be used by the retail licensee to store, service, display, advertise, furnish or sell, or aid in the sale of, alcoholic products regulated by the commission. All such fixtures, equipment or furnishings must be identified by the retail licensee as being furnished by a licensed manufacturer or wholesaler. [1995 c.301 Â§80]

Â Â Â Â Â  471.401 Exception from tied house prohibition for sale of advertising to arena. (1) Notwithstanding any other provision of this chapter, a manufacturer or wholesaler of alcoholic liquor may purchase advertising space and time from a licensee authorized to sell alcoholic liquors at retail if:

Â Â Â Â Â  (a) The retail licensee operates an arena with a fixed seating capacity of more than 10,000 seats;

Â Â Â Â Â  (b) The advertising space or time is purchased only in connection with events to be held on the premises of the arena; and

Â Â Â Â Â  (c) The retail licensee serves other brands of distilled liquors, malt beverages, cider or wine in addition to the brand manufactured or sold by the manufacturer or wholesaler purchasing advertising space or time.

Â Â Â Â Â  (2) A purchase of advertising space or time under the provisions of this section must be made by written agreement. [1995 c.51 Â§2; 1999 c.351 Â§71]

Â Â Â Â Â  471.402 Sample tastings authorized. The holder of a brewery license issued under ORS 471.220, a winery license issued under ORS 471.223, a grower sales privilege license issued under ORS 471.227, a brewery-public house license issued under ORS 471.200, a warehouse license issued under ORS 471.242 or a manufacturer certificate of approval issued under ORS 471.289 may provide or pay for sample tastings of wine, cider or malt beverages for the public on premises licensed under a full or limited on-premises sales license or under an off-premises sales license. [1995 c.58 Â§4; 1999 c.351 Â§33]

Â Â Â Â Â  Note: 471.402 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PROHIBITIONS RELATING TO LIQUOR

Â Â Â Â Â  471.403 License required to produce alcoholic liquor; exception. (1) No person shall brew, ferment, distill, blend or rectify any alcoholic liquor unless licensed so to do by the Oregon Liquor Control Commission. However, the Liquor Control Act does not apply to the making or keeping of naturally fermented wines and fruit juices or beer in the home, for home consumption and not for sale.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the holder of a brewery-public house license or a brewery license may allow patrons to brew malt beverages not to exceed 14 percent alcoholic content by volume if the brewing is conducted under the direct supervision of the licensee or employees of the licensee. Malt beverages produced under this subsection may not be sold by the patron or consumed on the licensed premises. [Formerly 471.205]

Â Â Â Â Â  471.404 Importing liquor without license prohibited; exceptions; fee. (1) No alcoholic liquor shall be imported into this state by any person not holding a brewery, winery, distillery or wholesalerÂs license, except as follows:

Â Â Â Â Â  (a) Alcoholic liquor ordered by and en route to the Oregon Liquor Control Commission.

Â Â Â Â Â  (b) Wines for sacramental purposes according to rules adopted by the commission.

Â Â Â Â Â  (c) Alcoholic liquor that is in transit on a common carrier to a destination outside Oregon.

Â Â Â Â Â  (d) Alcoholic liquor coming into Oregon on a common carrier according to orders placed by a licensed brewery, winery or wholesaler.

Â Â Â Â Â  (e) Imported alcoholic liquor pursuant to a permit issued under subsection (2) of this section.

Â Â Â Â Â  (2) The commission may require importers of alcoholic liquor to secure a permit for each importation and may charge a reasonable fee based on quantity and type for the permit. [Formerly 471.335]

Â Â Â Â Â  471.405 Prohibited sales, purchases, possession, transportation, importation or solicitation in general; forfeiture upon conviction. (1) No person shall peddle or deliver alcoholic beverages to or at any place, where, without a license, alcoholic beverages are sold or offered for sale. No licensee shall sell or offer for sale any alcoholic beverage in a manner, or to a person, other than the license permits the licensee to sell.

Â Â Â Â Â  (2) No person shall purchase, possess, transport or import, except for sacramental purposes, an alcoholic beverage unless it is procured from or through the Oregon Liquor Control Commission, except as provided otherwise in the Liquor Control Act.

Â Â Â Â Â  (3) No person not licensed under the Liquor Control Act shall sell, solicit, take orders for or peddle alcoholic beverages.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (2) of this section, an individual entering the state may have in possession an amount not to exceed four liters (135.2 fluid ounces) of distilled liquor, two cases of wine or cider (620 fluid ounces) and two cases of malt beverages (576 fluid ounces). These quantities of alcoholic beverages are exempt from fees collected by the commission.

Â Â Â Â Â  (5) Upon conviction for unlawfully purchasing or importing alcoholic beverages into this state, the person convicted shall forfeit to the commission the alcoholic beverage so purchased or imported. The commission shall thereupon seize the forfeited beverage and it shall then become the commissionÂs property. [Amended by 1953 c.120 Â§6; 1974 c.4 Â§5; 1981 c.600 Â§1; 1985 c.592 Â§2; 1987 c.608 Â§11; 1995 c.301 Â§19; 1999 c.351 Â§72]

Â Â Â Â Â  471.406 Activities covered by prohibitions on sale of alcoholic beverages. Any prohibition on the sale of alcoholic beverages provided for in this chapter includes:

Â Â Â Â Â  (1) Soliciting orders for alcoholic beverages or receiving orders for alcoholic beverages.

Â Â Â Â Â  (2) Keeping alcoholic beverages for sale or exposing alcoholic beverages for sale.

Â Â Â Â Â  (3) Delivering alcoholic beverages for value or in any way other than purely gratuitously.

Â Â Â Â Â  (4) Peddling alcoholic beverages.

Â Â Â Â Â  (5) Keeping alcoholic beverages with intent to sell.

Â Â Â Â Â  (6) Trafficking in alcoholic beverages.

Â Â Â Â Â  (7) For any consideration, promised or obtained, directly or indirectly, or under any pretext or by any means, procuring alcoholic beverages, or allowing alcoholic beverages to be procured, for any other person. [1995 c.301 Â§8 (enacted in lieu of 471.025); 1999 c.351 Â§57]

Â Â Â Â Â  471.407 Offer of alcoholic beverages as inducement to make purchases. Except as specifically provided in this chapter, a person who owns, operates or controls a business establishment that sells food or beverages for consumption at the establishment or that offers entertainment to the public for consideration may not provide alcoholic beverages to members of the public for consumption at the establishment, without regard to whether the beverages are offered on a purely gratuitous basis, if:

Â Â Â Â Â  (1) The alcoholic beverages are offered for the purpose of inducing members of the public to purchase food or beverages or to pay for entertainment; and

Â Â Â Â Â  (2) The person providing the alcoholic beverages does not hold a license issued under this chapter that authorizes the retail sale of alcoholic beverages. [1999 c.646 Â§8; 2001 c.104 Â§214]

Â Â Â Â Â  471.408 Alcoholic liquor may not be given as prize; exception. (1) Except as otherwise provided in this section, alcoholic liquor may not be given as a prize, premium or consideration for a lottery, contest, game of chance or skill, or competition of any kind.

Â Â Â Â Â  (2) A charitable, nonprofit corporation may conduct raffles for wine and arrange for delivery of the wine to the residence of the person winning a raffle.

Â Â Â Â Â  (3) A charitable, fraternal or religious organization may offer alcoholic liquor as a prize, premium or consideration in a contest of chance described in ORS 167.117 (7)(b) or conducted as part of a Monte Carlo event as defined in ORS 167.117. [1995 c.363 Â§2; 1997 c.191 Â§1; 1997 c.867 Â§25]

Â Â Â Â Â  471.410 Providing liquor to person under 21 or to intoxicated person; allowing consumption by minor on property; mandatory minimum penalties. (1) No person shall sell, give or otherwise make available any alcoholic liquor to any person who is visibly intoxicated.

Â Â Â Â Â  (2) No one other than the personÂs parent or guardian shall sell, give or otherwise make available any alcoholic liquor to a person under the age of 21 years. A person violates this subsection who sells, gives or otherwise makes available alcoholic liquor to a person with the knowledge that the person to whom the liquor is made available will violate this subsection.

Â Â Â Â Â  (3) No person who exercises control over private real property may knowingly allow any other person under the age of 21 years who is not a child or minor ward of the person to consume alcoholic liquor on the property, or allow any other person under the age of 21 years who is not a child or minor ward of the person to remain on the property if the person under the age of 21 years consumes alcoholic liquor on the property. The prohibitions of this subsection apply only to a person who is present and in control of the location at the time the consumption occurs. The prohibitions of this subsection do not apply to the owner of rental property, or the agent of an owner of rental property, unless the consumption occurs in the individual unit in which the owner or agent resides.

Â Â Â Â Â  (4) A person who violates subsection (1) or (2) of this section commits a Class A misdemeanor. Upon violation of subsection (2) of this section, the court shall impose at least a mandatory minimum sentence as follows:

Â Â Â Â Â  (a) Upon a first conviction, a fine of $350.

Â Â Â Â Â  (b) Upon a second conviction, a fine of $1,000.

Â Â Â Â Â  (c) Upon a third or subsequent conviction, a fine of $1,000 and not less than 30 days of imprisonment.

Â Â Â Â Â  (5) The court shall not waive or suspend imposition or execution of the mandatory minimum sentence required by subsection (4) of this section. In addition to the mandatory sentence the court may require the violator to make restitution for any damages to property where the alcoholic liquor was illegally consumed or may require participation in volunteer service to a community service agency.

Â Â Â Â Â  (6) The mandatory minimum penalty provisions of subsection (4) of this section shall not apply to persons licensed or appointed under the provisions of this chapter.

Â Â Â Â Â  (7) A person who violates subsection (3) of this section commits a violation. Upon violation of subsection (3) of this section, the court shall impose at least a mandatory minimum fine as follows:

Â Â Â Â Â  (a) Upon a first conviction, a fine of $350.

Â Â Â Â Â  (b) Upon a second or subsequent conviction, a fine of $1,000.

Â Â Â Â Â  (8) Nothing in this section prohibits any licensee under this chapter from allowing a person who is visibly intoxicated from remaining on the licensed premises so long as the person is not sold or served any alcoholic liquor. [Amended by 1963 c.243 Â§1; 1971 c.159 Â§5; 1977 c.458 Â§1; 1977 c.814 Â§1; 1983 cor. c.736 Â§1; 1995 c.301 Â§40; 1995 c.599 Â§5; 1995 c.756 Â§1; 1999 c.351 Â§58]

Â Â Â Â Â  471.412 Allowing visibly intoxicated person to consume alcoholic beverages; good faith effort; effect on other liability; letters of reprimand. (1) No licensee or permittee shall knowingly allow a person to consume or to continue to consume alcoholic beverages on the licensed premises after observing that the person is visibly intoxicated.

Â Â Â Â Â  (2) A licensee or permittee is not in violation of subsection (1) of this section if the licensee or permittee makes a good faith effort to remove any unconsumed alcoholic beverages from the personÂs possession when the licensee or permittee observes that the person is visibly intoxicated.

Â Â Â Â Â  (3) Nothing in this section applies to determining liability under ORS 471.565.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, the Oregon Liquor Control Commission shall only impose letters of reprimand for the first three violations of this section within a two-year period. For license renewal purposes, the first three violations of this section in a two-year period shall not apply in determining the past record of compliance under ORS 471.313 (4)(g). [1989 c.785 Â§2; 1995 c.301 Â§69]

Â Â Â Â Â  471.415 [Amended by 1955 c.657 Â§10; 1957 c.297 Â§1; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.417 [1985 c.306 Â§2; 1989 c.471 Â§1; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.420 [Amended by 1959 c.399 Â§1; 1971 c.680 Â§2; repealed by 1979 c.43 Â§1 and by 1979 c.190 Â§431]

Â Â Â Â Â  471.425 Misrepresentations by licensee and others; maintenance of disorderly establishment. (1) No person shall make false representations or statements to the Oregon Liquor Control Commission in order to induce or prevent action by the commission.

Â Â Â Â Â  (2) No licensee of the commission shall maintain a noisy, lewd, disorderly or insanitary establishment or supply impure or otherwise deleterious alcoholic beverages.

Â Â Â Â Â  (3) No licensee of the commission shall misrepresent to a customer or to the public any alcoholic liquor sold by such licensee.

Â Â Â Â Â  471.430 Purchase or possession of liquor by person under 21; entry of licensed premises by person under 21; community service and suspension of driving privileges; assessment and treatment. (1) No person under the age of 21 years shall attempt to purchase, purchase or acquire alcoholic liquor. Except when such minor is in a private residence accompanied by the parent or guardian of the minor and with such parentÂs or guardianÂs consent, no person under the age of 21 years shall have personal possession of alcoholic liquor.

Â Â Â Â Â  (2) For the purposes of this section, personal possession of alcoholic liquor includes the acceptance or consumption of a bottle of such liquor, or any portion thereof or a drink of such liquor. However, this section does not prohibit the acceptance or consumption by any person of sacramental wine as part of a religious rite or service.

Â Â Â Â Â  (3) Except as authorized by rule or as necessitated in an emergency, no person under the age of 21 years shall enter or attempt to enter any portion of a licensed premises that is posted or otherwise identified as being prohibited to the use of minors.

Â Â Â Â Â  (4) Any person who violates subsection (1) or (3) of this section commits a Class B violation.

Â Â Â Â Â  (5) In addition to and not in lieu of any other penalty established by law, a person under the age of 21 years who violates subsection (1) of this section through misrepresentation of age may be required to perform community service and the court shall order that the personÂs driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order denying driving privileges under this section, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the Department of Transportation under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

Â Â Â Â Â  (6) In addition to and not in lieu of any penalty established by law, the court:

Â Â Â Â Â  (a) Shall order a person who is at least 18 years of age and not more than 21 years of age, who is convicted of violation of this section and who has been convicted of violation of this section at least once before when the person was at least 18 years of age, to undergo assessment and treatment as provided in ORS 471.432.

Â Â Â Â Â  (b) May order a person who is at least 18 years of age and not more than 21 years of age and who is convicted of violation of this section to undergo assessment and treatment as provided in ORS 471.432.

Â Â Â Â Â  (7) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of the Oregon Liquor Control Commission or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years.

Â Â Â Â Â  (8) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years. [Amended by 1963 c.243 Â§2; 1965 c.166 Â§1; 1971 c.159 Â§6; 1975 c.493 Â§1; 1979 c.313 Â§8; 1991 c.860 Â§2; 1999 c.646 Â§1; 1999 c.1051 Â§186; 2001 c.791 Â§4]

Â Â Â Â Â  471.432 Examination for problem condition involving alcohol upon conviction; treatment program. When a person is ordered to undergo assessment and treatment as provided in ORS 471.430, the court shall require the person to do all of the following:

Â Â Â Â Â  (1) Pay to the court the fee described under ORS 813.030 in addition to any fine imposed under ORS 471.430.

Â Â Â Â Â  (2) Complete an examination by an agency or organization designated by the court to determine whether the person has a problem condition involving alcohol as described in ORS 813.040. The designated agencies or organizations must meet the standards set by the Director of Human Services to perform the diagnostic assessment and treatment of problem drinking and alcoholism and must be certified by the Director of Human Services.

Â Â Â Â Â  (3) Complete a treatment program, paid at the expense of the person convicted, as follows:

Â Â Â Â Â  (a) If the examination required under this section shows that the person has a problem condition involving alcohol, a program for rehabilitation for alcoholism approved by the Director of Human Services.

Â Â Â Â Â  (b) If the examination required by this section shows that the person does not have a problem condition involving alcohol, an alcohol information program approved by the Director of Human Services. [1999 c.646 Â§2]

Â Â Â Â Â  Note: 471.432 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  471.435 [Repealed by 1953 c.120 Â§6]

Â Â Â Â Â  471.440 Manufacture, fermentation or possession of mash, wort or wash; establishment or operation of distillery without license; prima facie evidence. (1) No mash, wort or wash fit for distillation or for the manufacture of spirituous alcoholic liquors, shall be made, fermented or possessed within this state by any person who does not at the time own a distillery license under the Liquor Control Act. This section does not prevent the possession of mash for the purpose of manufacturing wine, cider or beer for home consumption as provided for in ORS 471.403.

Â Â Â Â Â  (2) No distillery shall be set up or operated in this state for the purpose of manufacturing alcoholic liquor for beverage purposes except by a person duly licensed under the Liquor Control Act to operate a distillery. Any device or process which separates alcoholic spirits from any fermented substance shall be regarded as a distillery. A distillery is set up when the still is in position over a furnace, or is connected with a boiler, so that heat may be applied, although the worm or worm tank is not in position.

Â Â Â Â Â  (3) The finding of any mash, wort, wash or distillery in any house, on any premises or within any enclosure, is prima facie evidence that it was made and fermented by, or set up by, and the property of, the person who is in possession of such house, premises or enclosure. [Amended by 1999 c.351 Â§73]

Â Â Â Â Â  471.442 Wine compliance with standards. (1) No wine or cider shall be sold or offered for sale within this state unless it complies with the minimum standards fixed pursuant to law.

Â Â Â Â Â  (2) The Oregon Liquor Control Commission may require a manufacturer, importer or wholesaler to provide samples of a particular wine or cider, and to provide a laboratory analysis demonstrating to the satisfaction of the commission that the particular wine or cider complies with the minimum standards in this state.

Â Â Â Â Â  (3) No wine or cider offered for sale within this state may be altered or tampered with in any way by any person not licensed to do so by the commission.

Â Â Â Â Â  (4) The commission may prohibit the sale of any wine or cider for a reasonable period of time while it is determining whether the wine or cider complies with minimum standards in this state. [Formerly 471.340]

Â Â Â Â Â  471.445 Use of misleading mark or label on container; mixing liquors. (1) No licensee shall use or allow the use of any mark or label on the container of alcoholic liquor which is kept for sale, if the container does not precisely and clearly indicate the nature of its contents or in any way might deceive any customer as to the nature, composition, quantity, age or quality of such liquor.

Â Â Â Â Â  (2) No licensee other than a winery licensee may mix or permit the mixing of any alcoholic liquor which the licensee is authorized to sell with any other alcoholic liquor which the licensee is not authorized by license to sell.

Â Â Â Â Â  471.446 Seals on wine and cider containers; improper labeling; injurious or adulterated ingredients. (1) No retail licensee shall purchase any wine or cider for resale except in sealed containers, the seals of which shall remain unbroken when it is sold for consumption off the premises.

Â Â Â Â Â  (2) The Oregon Liquor Control Commission may refuse to sell, or may prohibit any licensee from selling, any brand of alcoholic liquor which in its judgment is deceptively labeled or branded as to content, or contains injurious or adulterated ingredients. [Formerly 471.345]

Â Â Â Â Â  471.448 Sale of malt beverage as beer. Malt beverages may not be labeled or otherwise designated as beer for purposes of retail sale in this state unless the malt beverage contains six percent or less alcohol by volume. [1995 c.301 Â§12; 1999 c.351 Â§15a]

Â Â Â Â Â  471.450 [Repealed by 1971 c.116 Â§1]

Â Â Â Â Â  471.452 [Amended by 1979 c.264 Â§8; 1989 c.178 Â§6; 1989 c.740 Â§4; 1989 c.785 Â§12; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.455 [Amended by 1957 c.297 Â§2; 1979 c.881 Â§4; 1981 c.80 Â§1; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.456 [1979 c.881 Â§7; 1987 c.511 Â§3; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.457 [1965 c.277 Â§1; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.460 [Amended by 1981 c.80 Â§2; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.463 [1965 c.277 Â§2; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.465 [Amended by 1955 c.657 Â§11; 1957 c.297 Â§3; 1981 c.435 Â§1; 1987 c.501 Â§1; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.470 [Amended by 1957 c.297 Â§4; repealed by 1995 c.301 Â§81]

Â Â Â Â Â  471.475 Mixing, storing or serving of liquor without license. No person who owns, operates or conducts a private or public club or place and who is not in possession of a license issued by the Oregon Liquor Control Commission permitting the mixing, storing and serving of alcoholic liquor at said premises, and no agent, servant or employee of such person, for a financial consideration by way of a charge for service, membership fee, admission fee, initiation fee, club dues, contributions, or other fee or charge, shall serve or permit to be served, or use or permit to be used, any room, place, bar, glasses, mixers, locker, storage place, chairs, tables, cash registers, music devices, furniture, furnishings, equipment or facilities, for the mixing, storing, serving or drinking of alcoholic liquor.

Â Â Â Â Â  471.478 Sale of kegs of malt beverages; rules; penalty. On and after January 1, 1978:

Â Â Â Â Â  (1) The Oregon Liquor Control Commission by rule shall require the identification of kegs of malt beverages sold directly to consumers who are not licensees of the commission and the signing of a receipt therefor by the purchaser in order to allow the kegs to be traced if the contents are consumed in violation of the Liquor Control Act. The keg identification shall be in the form of a numbered label prescribed and supplied by the commission which identifies the seller and which is removable or obliterated when the keg is processed for refilling. The receipt shall be on a form prescribed and supplied by the commission and shall include the name and address of the purchaser; motor vehicle operatorÂs license number, if any; the automobile registration of the motor vehicle in which the keg was removed from the sellerÂs premises, if any; and such other identification as the commission by rule may require. The receipt shall contain a statement that must be signed by the purchaser that, under penalty of false swearing, the purchaser will not allow consumption of any malt beverage in the keg in violation of ORS 471.410. A copy of the receipt shall be given to the purchaser and the seller shall retain the original receipt for such period as the commission by rule may require.

Â Â Â Â Â  (2) Possession of a keg containing malt beverages which is not identified as required by subsection (1) of this section is a Class A misdemeanor.

Â Â Â Â Â  (3) A person who signs a receipt described in subsection (1) of this section in order to obtain a keg, knowing the receipt to be false, or who falsifies any information required on the receipt, is guilty of false swearing as prescribed by ORS 162.075.

Â Â Â Â Â  (4) As used in this section, ÂkegÂ means any brewery-sealed, individual container of malt beverage having a liquid capacity of more than seven gallons. [1977 c.551 Â§2; 1997 c.249 Â§173]

Â Â Â Â Â  471.480 Sale of liquor by certain employees 18 years of age or older. (1) Any employee 18 years of age or older of a person who holds an off-premises sales license from the Oregon Liquor Control Commission may sell any alcoholic liquor authorized by such license on the licensed premises.

Â Â Â Â Â  (2) Any employee 18 years of age or older of a person who holds a wholesale malt beverage and wine license from the Oregon Liquor Control Commission may assist the licensee in the delivery of any alcoholic liquor authorized by such license. [1971 c.490 Â§1; 1985 c.378 Â§2; 1999 c.351 Â§34]

Â Â Â Â Â  471.482 Sale or service of liquor by employees 18 years of age or older generally; rules. (1) The holder of a license issued under this chapter may employ persons 18, 19 and 20 years of age who may take orders for, serve and sell alcoholic liquor in any part of the licensed premises when that activity is incidental to the serving of food except in those areas classified by the Oregon Liquor Control Commission as being prohibited to the use of minors. However, no person who is 18, 19 or 20 years of age shall be permitted to mix, pour or draw alcoholic liquor except when pouring is done as a service to the patron at the patronÂs table or drawing is done in a portion of the premises not prohibited to minors.

Â Â Â Â Â  (2) A person who is 18, 19 or 20 years of age may enter areas classified by the commission as being prohibited to the use of minors only for the purpose of ordering and picking up alcoholic liquor for service in other parts of the premises. However, the person shall not remain in the areas longer than is necessary to perform those duties.

Â Â Â Â Â  (3) The commission by rule may permit access to prohibited areas by any minor for nonalcoholic liquor employment purposes as long as the minor does not remain longer than is necessary to perform the duties. [1981 c.610 Â§2; 1993 c.128 Â§2; 1995 c.301 Â§70; 1999 c.351 Â§59]

Â Â Â Â Â  471.485 Payment required on or before delivery of liquor. No wholesale licensee or agent or employee thereof shall sell or deliver, nor shall any retail licensee purchase or receive any malt beverages, cider or wine for currency on delivery, but such malt beverages, cider or wine shall be paid for prior to delivery thereof, by electronic fund transfer initiated on or before the date of delivery, or by valid check, order, negotiable instrument or voucher payable on the date of delivery. The wholesale licensee may accept cash at the time of delivery if such acceptance does not create or increase the licenseeÂs, or the agentsÂ or employeesÂ of the licensee, exposure to or risk of being victimized by criminal activity. [1971 c.694 Â§2; 1995 c.525 Â§1; 1999 c.351 Â§74]

Â Â Â Â Â  471.490 Delivery or acceptance of instrument drawn upon insufficient funds or not payable according to terms; use of credit. No retail licensee shall deliver any check, order, negotiable instrument or voucher in payment for malt beverages, cider or wine, knowing at the time of such delivery that the maker or drawer has not sufficient funds in the bank or depository to pay the instrument on presentation, nor shall any wholesale licensee accept any such instrument knowing that said instrument is not payable according to its terms, or that there are not sufficient funds to pay such instrument on presentation. Any extension or acceptance of credit under this section shall constitute a violation of ORS 471.398. [1971 c.694 Â§3; 1995 c.301 Â§85; 1999 c.351 Â§75]

Â Â Â Â Â  471.495 Report by wholesaler of instruments not paid on presentment required. Any wholesale licensee who receives a check, order, negotiable instrument or voucher in payment for malt beverages, cider or wine, who receives an instrument from a retail licensee which, upon presentation, is not paid by the party on whom it is drawn, shall report such fact forthwith to the Oregon Liquor Control Commission. [1971 c.694 Â§4; 1999 c.351 Â§76]

Â Â Â Â Â  471.500 Application of ORS 471.485 to 471.495. The provisions of ORS 471.485, 471.490 and 471.495 shall not apply to any common carrier licensed by the Oregon Liquor Control Commission. [1971 c.694 Â§5; 1995 c.301 Â§41]

Â Â Â Â Â  471.501 Brewery or brewery-public house authorized to pay bottle refund in excess of five cents. Nothing in this chapter prevents a brewery licensed under ORS 471.220 or a brewery-public house licensed under ORS 471.200 from establishing a refund value for malt beverage containers under the provisions of ORS 459A.705 that is in excess of five cents per container for the purpose of encouraging purchasers to return the containers directly to the brewery or brewery-public house. A refund value in excess of five cents per container may be paid under this section only to persons who are not licensed under this chapter and who return the containers directly to the brewery or brewery-public house. [1997 c.803 Â§10; 1999 c.351 Â§60]

Â Â Â Â Â  471.502 [1981 c.917 Â§2; renumbered 474.105 in 1989]

Â Â Â Â Â  471.503 [1981 c.917 Â§3; renumbered 474.115 in 1989]

Â Â Â Â Â  471.505 [Repealed by 1983 c.350 Â§276 (471.506 enacted in lieu of 471.505)]

LOCAL OPTION

Â Â Â Â Â  471.506 Petition and election for local option. (1) The governing body of a city or a county, when a petition is filed as provided in this section, shall order an election on the question whether the sale, for beverage purposes, of alcoholic liquors of any of the classes described in this section shall be prohibited in the city or county. The classes of alcoholic liquor to which this section applies are:

Â Â Â Â Â  (a) Alcoholic liquors containing more than five percent alcohol by volume;

Â Â Â Â Â  (b) Alcoholic liquors containing more than 14 percent alcohol by volume; and

Â Â Â Â Â  (c) All alcoholic liquors.

Â Â Â Â Â  (2) Except as provided in subsections (3), (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section:

Â Â Â Â Â  (a) In the case of a city, shall be as provided for an initiative petition under ORS 250.265 to 250.346.

Â Â Â Â Â  (b) In the case of a county, shall be as provided for an initiative petition under ORS 250.165 to 250.235.

Â Â Â Â Â  (3) A petition under subsection (2) of this section:

Â Â Â Â Â  (a) Must be filed not less than 60 days before the day of the election;

Â Â Â Â Â  (b) Must specify whether the prohibition would apply to the sale of all alcoholic liquors or only to alcoholic liquors containing more than five percent alcohol by volume or more than 14 percent alcohol by volume; and

Â Â Â Â Â  (c) Must be signed by not less than 10 percent of the electors registered in the city or county.

Â Â Â Â Â  (4) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (5) No signature is valid unless signed within 180 days before the petition is filed.

Â Â Â Â Â  (6) An election under this section shall be held at the time of the next statewide general election.

Â Â Â Â Â  (7) An election under this section shall be conducted under ORS chapters 246 to 260. [1983 c.350 Â§277 (471.506 enacted in lieu of 471.505); 1995 c.301 Â§87]

Â Â Â Â Â  471.510 Sales not affected by local option laws. ORS 471.506 shall not prohibit the sale of pure alcohol for scientific or manufacturing purposes, or of wines to church officials for sacramental purposes, nor shall it prevent any person residing in the county or city from ordering and having delivered to the home of the person, for the personal use of self and family, alcoholic liquors purchased from the Oregon Liquor Control Commission or from persons duly licensed to sell them under the Liquor Control Act. [Amended by 1999 c.351 Â§35]

Â Â Â Â Â  471.515 Effective date of local option. In each county or city that returns a majority vote for or against prohibition, as to any classes of alcoholic liquor, the law shall take effect on January 1 following the day of election. [Amended by 1983 c.350 Â§278]

Â Â Â Â Â  471.520 [Amended by 1979 c.190 Â§422; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.525 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.530 [Amended by 1957 c.231 Â§1; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.535 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.540 [Amended by 1983 c.83 Â§93; repealed by 1983 c.350 Â§331a]

ALCOHOL EDUCATION PROGRAM

Â Â Â Â Â  471.541 Alcohol Education Program. The Oregon Liquor Control Commission shall establish an Alcohol Education Program. The Alcohol Education Program shall consist of all the duties of the commission in administering clerk training courses under ORS 471.341 and alcohol server education courses under ORS 471.542. [2001 c.785 Â§14]

Â Â Â Â Â  471.542 Alcohol server education course required; content; fees; how course provided; rules. (1) Except as provided in subsection (2) of this section, the Oregon Liquor Control Commission shall require a person applying for issuance or renewal of a server permit or any license that authorizes the sale or service of alcoholic beverages for consumption on the premises to complete an approved alcohol server education course and examination as a condition of the issuance or renewal of the permit or license.

Â Â Â Â Â  (2) A person applying for issuance or renewal of a license that authorizes the sale or service of alcoholic beverages for consumption on the premises need not complete an approved alcohol server education course and examination as a condition of the issuance or renewal of the license if:

Â Â Â Â Â  (a) The license has been restricted by the commission to prohibit sale or service of alcoholic beverages for consumption on the premises; or

Â Â Â Â Â  (b) The person applying for issuance or renewal of the license submits a sworn statement to the commission stating that the person will not engage in sale or service of alcoholic beverages for consumption on the premises, will not directly supervise or manage persons who sell or serve alcoholic beverages on the premises, and will not participate in establishing policies governing the sale or service of alcoholic beverages on the premises.

Â Â Â Â Â  (3) The commission by rule shall establish requirements that licensees and permittees must comply with as a condition of requalifying for a license or permit. The licensee or permittee must comply with those requirements once every five years after completing the initial alcohol server education course and examination. The requirements established by the commission may include retaking the alcohol server education course and examination.

Â Â Â Â Â  (4) The commission may extend the time periods established by this section upon a showing of hardship. The commission by rule may exempt a licensee from the requirements of this section if the licensee does not participate in the management of the business.

Â Â Â Â Â  (5) The standards and curriculum of alcohol server education courses shall include but not be limited to the following:

Â Â Â Â Â  (a) Alcohol as a drug and its effects on the body and behavior, especially driving ability.

Â Â Â Â Â  (b) Effects of alcohol in combination with commonly used legal, prescription or nonprescription, drugs and illegal drugs.

Â Â Â Â Â  (c) Recognizing the problem drinker and community treatment programs and agencies.

Â Â Â Â Â  (d) State alcohol beverage laws such as prohibition of sale to minors and sale to intoxicated persons, sale for on-premises or off-premises consumption, hours of operation and penalties for violation of the laws.

Â Â Â Â Â  (e) Drunk driving laws and liquor liability statutes.

Â Â Â Â Â  (f) Intervention with the problem customer including ways to cut off service, ways to deal with the belligerent customer and alternative means of transportation to get the customer safely home.

Â Â Â Â Â  (g) Advertising and marketing for safe and responsible drinking patterns and standard operating procedures for dealing with customers.

Â Â Â Â Â  (6) The commission shall impose a fee not to exceed $2.60 a year for each license subject to the alcohol server education requirement, and a fee not to exceed $13 for each service permit application. These fees shall be used for administrative costs of the Alcohol Education Program established under ORS 471.541 and shall be in addition to any other license or permit fees required by law or rule.

Â Â Â Â Â  (7) The commission shall adopt rules to impose reasonable fees for administrative costs on alcohol server education course instructors and providers.

Â Â Â Â Â  (8) The commission shall provide alcohol server education courses and examinations through independent contractors, private persons or private or public schools certified by the commission. The commission shall adopt rules governing the manner in which alcohol server education courses and examinations are made available to persons required to take the course. In adopting rules under this subsection, the commission shall consider alternative means of providing courses, including but not limited to providing courses through audiotapes, videotapes, the Internet and other electronic media. [1985 c.658 Â§Â§2,3; 1987 c.851 Â§3; 1989 c.120 Â§6; 1989 c.178 Â§7; 1989 c.271 Â§1; 1997 c.803 Â§7; 1999 c.351 Â§36; 1999 c.1062 Â§8; 2001 c.785 Â§16]

Â Â Â Â Â  471.545 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.547 Alcohol Server Education Advisory Committee; members; duties. The Oregon Liquor Control Commission shall establish an Alcohol Server Education Advisory Committee consisting of persons representing the commission, the Oregon State Police, the Oregon District Attorneys Association, the Department of Human Services, the Department of Transportation, at least one person who is a service permittee under ORS 471.360, a nonprofit organization the purpose of which is to reduce the incidence of drunk driving, and not more than three associations representing retail licensees and two associations representing insurance companies to assist in:

Â Â Â Â Â  (1) The development of the standards, curriculum and materials for the alcohol server education courses required under ORS 471.542;

Â Â Â Â Â  (2) The examination required by ORS 471.542, and procedures for administering that examination;

Â Â Â Â Â  (3) The certification procedures, enforcement policies and penalties for alcohol server education course instructors and providers; and

Â Â Â Â Â  (4) The development of time requirements for completion of an alcohol server education course and examination and conditions for probationary extension. [1985 c.658 Â§1; 1987 c.679 Â§1; 1991 c.67 Â§143; 1991 c.453 Â§3; 2001 c.785 Â§17]

Â Â Â Â Â  471.549 Civil penalty. In addition to such other sanctions as may be authorized by law, the Oregon Liquor Control Commission may impose a civil penalty not to exceed $1,000 against any alcohol server education course instructor or provider who violates a rule promulgated by the commission pursuant to ORS 471.542. The civil penalty may be in addition to or in lieu of any suspension, revocation or cancellation of the certification of an alcohol server education course instructor or provider. [1991 c.61 Â§4; 2001 c.785 Â§18]

Â Â Â Â Â  471.550 [Repealed by 1983 c.350 Â§331a]

WARNING SIGNS RELATED TO ALCOHOL AND PREGNANCY

Â Â Â Â Â  471.551 Warning signs required; contents; size; display. (1) Any person in possession of a valid retail liquor license, who sells liquor by the drink for consumption on the premises or sells for consumption off the premises, shall post a sign informing the public of the effects of alcohol consumption during pregnancy.

Â Â Â Â Â  (2) The sign shall:

Â Â Â Â Â  (a) Contain the message: ÂPregnancy and alcohol do not mix. Drinking alcoholic beverages, including wine, coolers and beer, during pregnancy can cause birth defects.Â

Â Â Â Â Â  (b) Be either:

Â Â Â Â Â  (A) A large sign, no smaller than eight and one-half inches by 11 inches in size with lettering no smaller than five-eighths of an inch in height; or

Â Â Â Â Â  (B) A reduced sign, five by seven inches in size with lettering of the same proportion as the large sign described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Contain a graphic depiction of the message to assist nonreaders in understanding the message. The depiction of a pregnant female shall be universal and shall not reflect a specific race or culture.

Â Â Â Â Â  (d) Be in English unless a significant number of the patrons of the retail premises use a language other than English as a primary language. In such cases, the sign shall be worded in both English and the primary language or languages of the patrons.

Â Â Â Â Â  (e) Be displayed on the premises of all licensed retail liquor premises as either a large sign at the point of entry, or a reduced sized sign at points of sale.

Â Â Â Â Â  (3) The person described in subsection (1) of this section shall be encouraged to also post signs of any size at places where alcoholic beverages are displayed.

Â Â Â Â Â  (4) Notwithstanding ORS 471.561, the holder of a retail liquor license may produce the sign required by this section insofar as the sign is consistent with the standards established pursuant to this section, ORS 616.286 and 624.060 and the Oregon Liquor Control Commission, and is displayed in accordance with subsection (2)(e) of this section. [1991 c.324 Â§2; 1995 c.301 Â§42]

Â Â Â Â Â  471.553 Consultation with certain groups on production and posting of signs. The Oregon Liquor Control Commission shall consult with representatives of business and industry as well as interested citizens groups, including the March of Dimes and the Junior League, to determine the most cost-effective, convenient method to produce and post the sign described in ORS 471.551, which shall be distributed by the commission. [1991 c.324 Â§3]

Â Â Â Â Â  471.555 [Repealed by 1957 c.231 Â§2 (471.556 enacted in lieu of 471.555)]

Â Â Â Â Â  471.556 [1957 c.231 Â§3 (enacted in lieu of 471.555); 1979 c.190 Â§423; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.557 Solicitation of private funds. The Oregon Liquor Control Commission may solicit private funds, if necessary, to produce and distribute the signs. [1991 c.324 Â§4]

Â Â Â Â Â  471.559 Violations; penalty. (1) If no warning sign is posted:

Â Â Â Â Â  (a) The Oregon Liquor Control Commission shall furnish a warning sign.

Â Â Â Â Â  (b) The retailer shall have five days from the receipt of the warning sign to post it appropriately.

Â Â Â Â Â  (2) If there is a violation of this section or of ORS 471.551, the violator shall be subject to:

Â Â Â Â Â  (a) A written warning from the commission for the first violation accompanied by a copy of the sign.

Â Â Â Â Â  (b) A fine of not to exceed $25 payable to the commission for a second violation.

Â Â Â Â Â  (c) A fine of not to exceed $25 for the third and subsequent violations for each day the sign is not posted.

Â Â Â Â Â  (3) The fine imposed under subsection (2) of this section shall be separate from any other sanction or penalty imposed by the commission and shall not be used in any progressive violation schedule.

Â Â Â Â Â  (4) The penalty provided by this section shall be the sole penalty for violation of this section or ORS 471.551 or the rules adopted under section 1, chapter 324, Oregon Laws 1991.

Â Â Â Â Â  (5) Violation of this section or ORS 471.551 or the rules adopted under section 1, chapter 324, Oregon Laws 1991, shall not be grounds for refusal to issue a license, cancellation of a license or suspension of a license issued under this chapter.

Â Â Â Â Â  (6) Nothing in this section or ORS 471.551 or the rules adopted under section 1, chapter 324, Oregon Laws 1991, creates any new cause of action or any private right of any person. [1991 c.324 Â§5]

Â Â Â Â Â  471.560 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  471.561 Production and distribution of signs. By June 30, 1992, the Oregon Liquor Control Commission shall produce and complete distribution of the warning signs, free of charge, to all holders of retail liquor licenses. The commission shall produce and distribute additional signs as liquor licenses are granted. [1991 c.324 Â§9]

LIABILITY FOR PROVIDING OR

SERVING ALCOHOLIC BEVERAGES

TO INTOXICATED PERSON OR MINOR

Â Â Â Â Â  471.565 Liability for providing or serving alcoholic beverages to intoxicated person; notice of claim. (1) A patron or guest who voluntarily consumes alcoholic beverages served by a person licensed by the Oregon Liquor Control Commission, a person holding a permit issued by the commission or a social host does not have a cause of action, based on statute or common law, against the person serving the alcoholic beverages, even though the alcoholic beverages are served to the patron or guest while the patron or guest is visibly intoxicated. The provisions of this subsection apply only to claims for relief based on injury, death or damages caused by intoxication and do not apply to claims for relief based on injury, death or damages caused by negligent or intentional acts other than the service of alcoholic beverages to a visibly intoxicated patron or guest.

Â Â Â Â Â  (2) A person licensed by the Oregon Liquor Control Commission, person holding a permit issued by the commission or social host is not liable for damages caused by intoxicated patrons or guests unless the plaintiff proves by clear and convincing evidence that:

Â Â Â Â Â  (a) The licensee, permittee or social host served or provided alcoholic beverages to the patron or guest while the patron or guest was visibly intoxicated; and

Â Â Â Â Â  (b) The plaintiff did not substantially contribute to the intoxication of the patron or guest by:

Â Â Â Â Â  (A) Providing or furnishing alcoholic beverages to the patron or guest;

Â Â Â Â Â  (B) Encouraging the patron or guest to consume or purchase alcoholic beverages or in any other manner; or

Â Â Â Â Â  (C) Facilitating the consumption of alcoholic beverages by the patron or guest in any manner.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, an action for damages caused by intoxicated patrons or guests off the premises of a person licensed by the Oregon Liquor Control Commission, a person holding a permit issued by the commission or a social host may be brought only if the person asserting the claim has given the licensee, permittee or social host the notice required by subsection (5) of this section within the following time periods:

Â Â Â Â Â  (a) If a claim is made for damages arising out of wrongful death, notice must be given within one year after the date of death, or within one year after the date that the person asserting the claim discovers or reasonably should have discovered the existence of a claim under this section, whichever is later.

Â Â Â Â Â  (b) If a claim is made for damages for injuries other than wrongful death, notice must be given within 180 days after the injury occurs, or within 180 days after the person asserting the claim discovers or reasonably should have discovered the existence of a claim under this section, whichever is later.

Â Â Â Â Â  (4) The time provided for the giving of notice under subsection (3) of this section does not include any period during which:

Â Â Â Â Â  (a) The claimant is under 18 years of age;

Â Â Â Â Â  (b) The claimant is unable to give notice by reason of the injury or by reason of being financially incapable, as defined in ORS 125.005, or is incapacitated, as defined in ORS 125.005; or

Â Â Â Â Â  (c) The claimant is unable to determine that the licensee, permittee or social host is liable because the patron or guest who caused the damages asserts a right against self-incrimination and cannot be compelled to reveal the identity of the licensee, permittee or social host, or cannot be compelled to reveal facts that would establish the liability of the licensee, permittee or social host.

Â Â Â Â Â  (5) A licensee, permittee or social host shall be considered to have been given notice for the purposes of this section if:

Â Â Â Â Â  (a) The licensee, permittee or social host is given formal notice in the manner specified in subsection (6) of this section;

Â Â Â Â Â  (b) The licensee, permittee or social host receives actual notice as described in subsection (7) of this section;

Â Â Â Â Â  (c) An action is commenced by or on behalf of the claimant within the period of time specified by subsections (3) and (4) of this section; or

Â Â Â Â Â  (d) Any payment on the claim is made to the claimant by or on behalf of the licensee, permittee or social host.

Â Â Â Â Â  (6) Formal notice of a claim subject to this section must be in writing, must be mailed to the licensee, permittee or social host, or personally served on the licensee, permittee or social host, and must contain all of the following:

Â Â Â Â Â  (a) A statement that a claim for damages is made against the licensee, permittee or social host.

Â Â Â Â Â  (b) A description of the time, place and circumstances giving rise to the claim, so far as known to the claimant.

Â Â Â Â Â  (c) The name of the claimant and mailing address for the claimant to which correspondence regarding the claim may be mailed.

Â Â Â Â Â  (7) For the purposes of this section, Âactual noticeÂ means any communication to a licensee, permittee or social host that gives the licensee, permittee or social host actual knowledge of the time, place and circumstances of the claim, if the communication is such that a reasonable person would conclude that a particular person intends to assert a claim against the licensee, permittee or social host. [Formerly 30.950]

Â Â Â Â Â  Note: 471.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  471.567 Liability for providing alcoholic beverages to minor; liability of minor for misrepresentation of age. (1) Notwithstanding ORS 471.130 and 471.565, no licensee, permittee or social host shall be liable to third persons injured by or through persons under the age of 21 years who obtained alcoholic beverages from the licensee, permittee or social host unless it is demonstrated that a reasonable person would have determined that identification should have been requested or that the identification exhibited was altered or did not accurately describe the person to whom the alcoholic liquor was sold or served.

Â Â Â Â Â  (2) A person who is under 21 but at least 18 years of age and who through misrepresentation of age causes an Oregon Liquor Control Commission licensee to be fined or have a license suspended or revoked shall be civilly liable for damages sustained by the licensee. The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a person under the age of 21 years who is acting under the direction of the Oregon Liquor Control Commission or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years.

Â Â Â Â Â  (4) Subsection (2) of this section does not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years. [Formerly 30.960]

Â Â Â Â Â  Note: 471.567 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ENFORCEMENT OF LIQUOR LAWS

Â Â Â Â Â  471.605 Duty of officers to enforce and to inform district attorney. The state police, sheriffs, constables and all police officers within the State of Oregon shall enforce all provisions of the Liquor Control Act and assist the Oregon Liquor Control Commission in detecting violations of that statute and apprehending offenders. Each such enforcing officer having notice, knowledge or reasonable ground of suspicion of any violation of that statute shall immediately notify the district attorney, and furnish the district attorney with names and addresses of any witnesses, or other information within the officerÂs knowledge, of such violation.

Â Â Â Â Â  471.610 Confiscation of liquor and property by commission. Whenever any officer arrests any person for violation of the Liquor Control Act, the officer may take into possession all alcoholic liquor and other property which the person so arrested has in possession, or on the premises, which is apparently being used in violation of that statute. If the person so arrested is convicted, and it is found that the liquor and other property has been used in violation of the law, the same shall be forfeited to the Oregon Liquor Control Commission, and shall be delivered by the court or officer to the commission. The commission is authorized to destroy or make such other disposition thereof as it considers to be in the public interest. In any such case, all alcoholic liquor purchased or acquired from any source, and all property, including bars, glasses, mixers, lockers, chairs, tables, cash registers, music devices, gambling devices, furniture, furnishings, equipment and facilities for the mixing, storing, serving or drinking of alcoholic liquor shall be confiscated and forfeited to the state, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund in the manner provided in this section. [Amended by 1981 c.601 Â§1; 1987 c.858 Â§5]

Â Â Â Â Â  471.615 Duty to notify commission of conviction of licensee. The county courts, district attorneys and municipal authorities, immediately upon the conviction of any licensee of the Oregon Liquor Control Commission of a violation of any provision of the Liquor Control Act or the violation of any other law of this state or ordinance of any municipality therein, in which violation alcoholic liquor had any part, shall notify the commission thereof. Such officials shall notify the commission of any acts, practices or other conduct of any such licensee which may be subversive of the general welfare or contrary to the spirit of the Liquor Control Act and shall recommend such action on the part of the commission as will remove the evil.

Â Â Â Â Â  471.620 Property and places as common nuisances. Any room, house, building, boat, structure or place of any kind where alcoholic liquor is sold, manufactured, bartered or given away in violation of the law, or where persons are permitted to resort for the purpose of drinking alcoholic beverages in violation of the law, or any place where such beverages are kept for sale, barter or gift in violation of the law, and all liquor or property subject to confiscation under ORS 471.610 kept and used in such place is a common nuisance. Any person who maintains or assists in maintaining such common nuisance or knowingly suffers or permits such nuisance to exist in any place of which the person is the owner, manager or lessor, shall be guilty of a violation of the Liquor Control Act.

Â Â Â Â Â  471.625 Lien on place used to unlawfully handle liquor. If it is proved that the owner of any building or premises knowingly has suffered the same to be used or occupied for the manufacture, sale or possession of alcoholic beverages, contrary to the provisions of the Liquor Control Act, such building or premises are subject to a lien for, and may be sold to pay all fines and costs assessed against their occupants for any violation of that statute. The lien shall be enforced immediately by civil action in any court having jurisdiction, by the district attorney of the county wherein the building or premises are located.

Â Â Â Â Â  471.630 Authority to abate nuisance. The Attorney General, the Oregon Liquor Control Commission or its administrators, or the district attorney of the county wherein a nuisance as defined in ORS 471.620 exists, or where it has existed but has temporarily ceased and there is good and sufficient cause to believe that it will be maintained in the future, may institute an action in the circuit court for such county in the name of the state to abate, and to temporarily and permanently enjoin, such nuisance. The court has the right to make temporary and final orders as in other injunction proceedings. The plaintiff shall not be required to give bond in such action. [Amended by 1979 c.284 Â§155]

Â Â Â Â Â  471.635 Issuance of restraining order. (1) After a suit is commenced under ORS 471.630, application for a temporary injunction may be made to the court, which shall grant a hearing thereon within 10 days. Where such application has been made, the court, on application of the plaintiff, may issue an ex parte order restraining the defendants and all other persons from removing or in any manner interfering with the personal property and the contents of the room, house, building, boat, structure or place of any kind where the nuisance is alleged to exist, until the decision of the court granting or refusing such temporary injunction and until the further order of the court.

Â Â Â Â Â  (2) This section and ORS 471.640 to 471.655 shall not interfere with the duties of officers as provided in ORS 471.605 and 471.610.

Â Â Â Â Â  471.640 Service of restraining order. The restraining order may be served by delivering a copy to any person in charge of such place or residing therein, or by posting a copy thereof in a conspicuous place at or upon one or more of the principal doors or entrances to such place. The officer serving the order may enter such place and forthwith shall make and return to the court an inventory of the personal property and contents situated in and used in conducting or maintaining such nuisance. Any violation, of the order or mutilation or removal of the order so posted shall be a contempt of court, if the posted order contains a notice to that effect.

Â Â Â Â Â  471.645 Temporary injunction. If a temporary injunction is granted, the court may issue further restraining orders as described in ORS 471.635; and forthwith may issue an order closing such place against its use for any purpose until the final decision, or the court may allow such place to be occupied or used during the pendency of the injunction proceedings by requiring the defendants to furnish an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a bond with sufficient surety, to be approved by the court, in the penal sum of not less than $2,500, payable to the state. The bond or letter of credit shall be conditioned that alcoholic liquor will not be manufactured, possessed, sold, served, bartered, or given away, or furnished, or otherwise disposed of thereon or therein, or kept thereon or therein with the intent to sell, barter, serve, or give away, or otherwise dispose of alcoholic liquor contrary to law, and that the defendants will pay all fines, costs and damages assessed against them for any violation of such conditions. The State of Oregon in an action brought by the Attorney General, the Oregon Liquor Control Commission or its administrators, or the district attorney, may take whatever steps necessary to recover the whole amount as a penalty for the use of the county wherein the premises are situated. [Amended by 1991 c.331 Â§69; 1997 c.631 Â§481]

Â Â Â Â Â  471.650 Nature of permanent injunction. If a judgment against the defendants is granted, the court shall order that the place constituting the nuisance be closed for a period not exceeding two years, or closed for a part of said time, and until the owner, lessee, tenant or occupant thereof gives a bond or letter of credit identical to the bond or letter of credit required under ORS 471.645. If any condition of the bond or letter of credit is violated, the whole amount may be recovered as a penalty for the use of the county wherein the premises are situated. In any such suit process to nonresident defendants may be served by publication in a newspaper of general circulation in the county having jurisdiction of the injunction proceedings. Notice shall be published once each week for two consecutive weeks or for such time as the court, by order, may prescribe. [Amended by 1991 c.331 Â§70; 2003 c.576 Â§462]

Â Â Â Â Â  471.655 Owner may defend; evidence concerning nuisance. (1) The owner of any property closed or restrained, or to be closed or restrained, may appear at any time between the filing of the complaint and the trial and show cause why the court should cancel or refrain from issuing any judgment orders as against the owner. In order to obtain such relief, the owner must prove to the satisfaction of the court that the owner is the lawful owner of the property and, further, that with reasonable care and diligence the owner could not have known of the illegal use of the ownerÂs property.

Â Â Â Â Â  (2) Evidence of the general reputation of the premises upon which a nuisance is alleged to exist is admissible in evidence for the purpose of proving the existence of the nuisance, and of knowledge of, and of acquiescence and participation therein, on the part of persons charged with maintaining or assisting in the maintenance of a nuisance. [Amended by 2003 c.576 Â§463]

Â Â Â Â Â  471.657 Confiscation and forfeiture for violation of ORS 471.475. Upon conviction for violation of ORS 471.475, the premises upon which the violation has occurred shall be declared to be a common nuisance and subject to abatement proceedings as provided by ORS 471.605 to 471.655. Any person who knowingly suffers or permits such nuisance to exist or be kept or maintained in a private or public club or place of which the person is the owner, manager or lessor, may be a party defendant to such abatement proceedings. In any such case, upon conviction, all alcoholic liquor, whether purchased or acquired from any other source, and all property, including bars, glasses, mixers, lockers, chairs, tables, cash registers, music devices, gambling devices, and all facilities for the mixing, storing, serving or drinking of alcoholic liquor shall be declared to be a common nuisance and shall be subject to confiscation and forfeiture as provided for by ORS 471.610. No claim of ownership or of any right, title, or interest in or to any of the personal property enumerated in this section or ORS 471.475 shall be held valid unless claimant shows to the satisfaction of the court that claimant is in good faith the owner of the claim and had no knowledge that the personal property was used in violation of ORS 471.475.

Â Â Â Â Â  471.660 Seizure of conveyance transporting liquor and liquor therein; notice to owner; return of conveyance; costs. (1) When any peace officer discovers any person in the act of transporting alcoholic liquors in violation of law, in or upon any vehicle, boat or aircraft, or conveyance of any kind, the officer may seize any alcoholic liquor found therein, take possession of the vehicle or conveyance and arrest any person in charge thereof.

Â Â Â Â Â  (2) The officer shall at once proceed against the person arrested, under the Liquor Control Act, in any court having competent jurisdiction, and shall deliver the vehicle or conveyance to the sheriff of the county in which such seizure was made.

Â Â Â Â Â  (3) If the person arrested is the owner of the vehicle or conveyance seized, it shall be returned to the owner upon execution by the owner of a good and valid bond, with sufficient sureties in a sum double the value of the property, approved by the court and conditioned to return the property to the custody of the sheriff at a time to be specified by the court.

Â Â Â Â Â  (4) If the person arrested is not the owner of the vehicle or conveyance seized, the sheriff shall make reasonable effort to determine the name and address of the owner. If the sheriff is able to determine the name and address of the owner, the sheriff shall immediately notify the owner by registered or certified mail of the seizure and of the ownerÂs rights and duties under this section and ORS 471.666.

Â Â Â Â Â  (5) A person notified under subsection (4) of this section, or any other person asserting a claim to rightful possession of the vehicle or conveyance seized, except the defendant, may move the court having ultimate trial jurisdiction over any crime charged in connection with the seizure to return the vehicle or conveyance to the movant.

Â Â Â Â Â  (6) The movant shall serve a copy of the motion upon the district attorney of the county in which the vehicle or conveyance is in custody. The court shall order the vehicle or conveyance returned to the movant, unless the court is satisfied by clear and convincing evidence that the movant knowingly consented to the unlawful use that resulted in the seizure. If the court does not order the return of the vehicle or conveyance, the movant shall obtain the return only as provided in subsection (3) of this section.

Â Â Â Â Â  (7) If the court orders the return of the vehicle or conveyance to the movant, the movant shall not be liable for any towing or storage costs incurred as a result of the seizure.

Â Â Â Â Â  (8) If the court does not order the return of the vehicle or conveyance under subsection (6) of this section, and the arrested person is convicted for any offense in connection with the seizure, the vehicle or conveyance shall be subject to forfeiture as provided in ORS 471.666. [Amended by 1973 c.836 Â§351; 1981 c.601 Â§2]

Â Â Â Â Â  471.665 [Amended by 1971 c.743 Â§374a; 1973 c.836 Â§352; 1977 c.745 Â§40; 1993 c.741 Â§66; repealed by 1997 c.592 Â§6 (471.666 enacted in lieu of 471.665)]

Â Â Â Â Â  471.666 Disposal of seized liquor and of vehicle or other conveyance. (1) The court, upon conviction of the person arrested under ORS 471.660, shall order the alcoholic liquor delivered to the Oregon Liquor Control Commission, and shall, subject to the ownership rights of innocent third parties, order a sale at public auction by the sheriff of the county of the property seized. The sheriff, after deducting the expense of keeping the property and the cost of sale, shall pay all the liens, according to their priorities, which are established by intervention or otherwise at such hearing or in other proceedings brought for that purpose, and shall pay the balance of the proceeds into the general fund of the county. No claim of ownership or of any right, title or interest in or to such vehicle that is otherwise valid shall be held invalid unless the state shows to the satisfaction of the court, by clear and convincing evidence, that the claimant had knowledge that the vehicle was used or to be used in violation of law. All liens against property sold under this section shall be transferred from the property to the proceeds of the sale.

Â Â Â Â Â  (2) If no person claims the vehicle or conveyance, the taking of the same and the description thereof shall be advertised in some daily newspaper published in the city or county where taken, or if no daily newspaper is published in such city or county, in a newspaper having weekly circulation in the city or county, once a week for two weeks and by handbills posted in three public places near the place of seizure, and shall likewise notify by mail the legal owner, in the case of an automobile, if licensed by the State of Oregon, as shown by the name and address in the vehicle registration records of the Department of Transportation. If no claimant appears within 10 days after the last publication of the advertisement, the property shall be sold and the proceeds, after deducting the expenses and costs, shall be paid into the general fund of the county. [1989 c.791 Â§18; 1993 c.741 Â§67; enacted in lieu of 471.665 in 1997]

Â Â Â Â Â  471.670 Disposal of funds collected in enforcement of liquor laws; payment of enforcement expenses. (1) Except as provided in subsection (2) of this section, all fines imposed by any judge, magistrate or court in the enforcement of the Liquor Control Act or the Oregon Distilled Liquor Control Act shall be forwarded immediately to the county treasurer of the county in which such conviction is had. The county treasurer shall keep the same in a separate fund designated as an enforcement fund. All warrants for any expenditures in the enforcement of that statute, which have been approved by the district attorney of said county, shall be drawn on this fund. All claims shall be verified by the claimants or persons having knowledge or supervision of the expenditures and shall be audited by the county court in the usual manner before presentation for payment thereof. When the enforcement fund exceeds the amount paid to satisfy the total of all claims made against it during the preceding calendar year, the excess amount shall be paid to the general fund of such county by the county treasurer on June 30 and December 31 of each year.

Â Â Â Â Â  (2) Any fine imposed or collected by a municipal judge may be retained by the municipality and shall be paid over and become a part of the cityÂs general fund. [Amended by 1995 c.301 Â§71; 1999 c.788 Â§57]

Â Â Â Â Â  471.675 Resisting arrest or interfering with enforcement. No person shall forcibly resist lawful arrest, or by physical contact recklessly interfere with an investigation of any infringement of the Liquor Control Act or the Oregon Distilled Liquor Control Act or with any lawful search or seizure being made by an officer or inspector of the Oregon Liquor Control Commission, when such person knows or should know that such acts are being performed by an officer or inspector of the commission. [Amended by 1981 c.370 Â§1; 1997 c.249 Â§174]

Â Â Â Â Â  471.680 Allegation and proof in prosecutions. In any prosecution for the sale of alcoholic liquor it is not necessary to prove the exact variety, or to mention the quantity of alcoholic liquor sold, except in the case where the variety or quantity is essential to establish the offense. As regards quantity it is sufficient to allege the sale of a quantity, the sale of which quantity is unlawful. The description of any offense, alleged to be a violation of the Liquor Control Act, in the words of that statute or in any words of like effect, is sufficient in law. Any exceptions, exemptions, provisions, excuse or qualification may be proved by the defendant, but need not be specified or negatived in the complaint, information or indictment. If it is so specified or negatived, no proof in relation to the matter so specified or negatived is required on the part of the plaintiff, informant or complainant.

Â Â Â Â Â  471.685 Governor authorized to suspend license. In case of invasion, disaster, insurrection, riot, or imminent danger thereof, the Governor may, for the duration of such invasion, disaster, insurrection, riot, or imminent danger thereof, immediately suspend without notice any license in the area involved granted under the provisions of this chapter. [1963 c.91 Â§2; 1995 c.301 Â§43; 1999 c.351 Â§61]

Â Â Â Â Â  471.695 Fingerprinting of license applicants and certain commission employees; criminal records check. (1) The Oregon Liquor Control Commission may require each applicant for a full or limited on-premises sales license to submit to fingerprinting. If the applicant is a corporation, the fingerprints of each officer, director and major stockholder of the corporation may be required by the commission. Prior to approving any change in officers, directors or major stockholders, the commission may require the fingerprints of the new officials.

Â Â Â Â Â  (2) The commission shall require that all employees of the commission who work in the licensing or enforcement divisions or who have access to criminal background information be fingerprinted.

Â Â Â Â Â  (3) Fingerprints acquired under this section may be used for the purpose of requesting state or nationwide criminal records checks under ORS 181.534.

Â Â Â Â Â  (4) As used in this section, Âmajor stockholderÂ means any person who owns, directly or indirectly, more than 10 percent of any class of any equity security of the corporation. [1979 c.634 Â§2; 1999 c.351 Â§37; 2003 c.166 Â§3; 2005 c.730 Â§27]

Â Â Â Â Â  471.700 Revocation of license on gambling conviction. In carrying out its duties under ORS 471.315, the Oregon Liquor Control Commission shall not suspend or cancel a license on grounds of any violation of ORS 167.108 to 167.164 until:

Â Â Â Â Â  (1) The licensee has been convicted thereof in a court of competent jurisdiction; or

Â Â Â Â Â  (2) An employee of the licensee has been convicted thereof in a court of competent jurisdiction and the violation occurred on the licensed premises. [1979 c.171 Â§2; 1995 c.301 Â§72]

Â Â Â Â Â  471.703 Police notice to commission or social host when certain persons involved in motor vehicle accidents; content; commission duty. (1) The police shall notify the Oregon Liquor Control Commission of the name of the alleged provider of alcoholic liquor when:

Â Â Â Â Â  (a) The police investigate any motor vehicle accident where someone other than the operator is injured or incurs property damage;

Â Â Â Â Â  (b) The operator appears to have consumed alcoholic liquor;

Â Â Â Â Â  (c) A citation is issued against the operator that is related to the consumption of alcoholic liquor or could have been issued if the operator had survived; and

Â Â Â Â Â  (d) The provider of the alcoholic liquor is alleged to be a licensee or permittee of the commission.

Â Â Â Â Â  (2) The notice shall include the name and address of the operator involved and the name and address of the person who named the alleged provider, if the person is other than the operator.

Â Â Â Â Â  (3) Upon receipt of the notice described in subsection (1) of this section, the commission shall cause the licensee or permittee named as the alleged provider to be notified of receipt of the notice and of its content. A copy of the notice shall be retained in the files of the commission and shall be open to inspection by the person injured or damaged by the motor vehicle operator or a representative of the person.

Â Â Â Â Â  (4) The police shall notify the alleged social host when the circumstances described in subsection (1) of this section occur and the alleged social host is named as the provider of the alcoholic liquor. The notice shall include the information described in subsection (2) of this section. [1987 c.774 Â§15]

ORGANIZATION, POWERS AND DUTIES OF LIQUOR COMMISSION

Â Â Â Â Â  471.705 Oregon Liquor Control Commission; qualifications; compensation; term; confirmation. (1) There is created the Oregon Liquor Control Commission, consisting of five persons appointed by the Governor. One member shall be from among the bona fide residents of each congressional district of the state. One member shall be from the food and alcoholic beverage retail industry. Not more than three commissioners shall be of the same political party and one shall be designated by the Governor to be chairperson of the commission. The commissioners are entitled to compensation and expenses as provided in ORS 292.495. Each commissioner at the time of appointment and qualification shall be a resident of this state and shall have resided in this state for at least five years next preceding appointment and qualification. The commissioner shall be an elector therein and not less than 30 years of age. A commissioner shall cease to hold office if the commissioner ceases to possess the residency or industry qualification for appointment and the Governor shall appoint a qualified individual to complete the unexpired term.

Â Â Â Â Â  (2) The term of office of a commissioner shall be four years from the time of appointment and qualification and until a successor qualifies. The terms of the commissioners shall commence April 1. In case any commissioner is allowed to hold over after the expiration of the term, the successor shall be appointed for the balance of the unexpired term. Vacancies in the commission shall be filled by the Governor for the unexpired term. Each commissioner is eligible for reappointment but no person shall be eligible to serve for more than two full terms.

Â Â Â Â Â  (3) All appointments of commissioners by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. [Amended by 1967 c.577 Â§11; 1969 c.314 Â§50; 1973 c.792 Â§17; 1979 c.251 Â§1; 1981 c.545 Â§9]

Â Â Â Â Â  471.710 Removal; prohibited interests of commissioner and employee. (1) The Governor may remove any commissioner for inefficiency, neglect of duty, or misconduct in office, giving to the commissioner a copy of the charges made and an opportunity of being publicly heard in person or by counsel, in the commissionerÂs own defense, upon not less than 10 daysÂ notice. If such commissioner is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against such commissioner, the findings thereon, and a complete record of the proceedings.

Â Â Â Â Â  (2) No person, other than the member appointed in accordance with ORS 471.705 who is designated from the food and alcoholic beverage retail industry, is eligible to hold the office of commissioner, or to be employed by the Oregon Liquor Control Commission if:

Â Â Â Â Â  (a) The person has any financial interest in any business licensed by the commission or in any business which manufactures alcoholic beverages sold in Oregon;

Â Â Â Â Â  (b) Anyone in the personÂs household or immediate family has a financial interest described in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Anyone in the personÂs household or immediate family is employed by a business licensed by the commission, unless the person is not in a position to take action or make decisions which could affect the licensed business; or

Â Â Â Â Â  (d) The person or anyone in the personÂs household or immediate family has a business connection with any business licensed by the commission, unless the person is not in a position to take action or make decisions which could affect the licensed business.

Â Â Â Â Â  (3) No liquor store agent appointed by the commission and no person in the household or immediate family of a liquor store agent shall have any financial interest in or business connection with any person or business licensed as a distillery, dispenser or agent licensed by the commission, or with any distillery whose products are sold in Oregon.

Â Â Â Â Â  (4) Nothing in this section prohibits a person from having a financial interest resulting from investments made by the Public Employees Retirement System or through mutual funds, blind trusts or similar investments where the person does not exercise control over the nature, amount or timing of the investment.

Â Â Â Â Â  (5) The commission by rule may establish additional restrictions to prohibit potential conflicts of interest. The commission by rule shall define Âimmediate familyÂ and Âbusiness connectionÂ as used in this section. [Amended by 1979 c.251 Â§2; 1983 c.168 Â§1; 1987 c.511 Â§7]

Â Â Â Â Â  471.715 Chairperson; meetings; quorum. (1) The member from the food and alcoholic beverage retail industry shall not serve as chairperson. The chairperson shall preside at all meetings of the Oregon Liquor Control Commission or, in the chairpersonÂs absence, some other member may serve as chairperson.

Â Â Â Â Â  (2) The commission shall meet at such times and places within this state as it determines. A majority of the commissioners constitutes a quorum for the transaction of any business, for the performance of any duty or for the exercise of any power of the commission. [Amended by 1979 c.251 Â§3; 1983 c.168 Â§2]

Â Â Â Â Â  471.720 Administrator; other personnel. The Oregon Liquor Control Commission shall appoint an administrator who shall serve at its discretion. The administrator shall be subject to policy direction by the commissioners, and shall be the secretary of the commission and custodian of commission records. The administrator shall manage the commission, administer the laws, and appoint, assign and coordinate personnel of the commission within budget limitations and the State Personnel Relations Law. [Amended by 1967 c.630 Â§4; 1975 c.605 Â§24; 1985 c.592 Â§1]

Â Â Â Â Â  471.725 Buying, leasing, contracting and borrowing powers of commission. The function, duties and powers of the Oregon Liquor Control Commission include the following:

Â Â Â Â Â  (1) To buy, have in its possession, bottle, blend, rectify, transport and sell, for present or future delivery, in its own name, alcoholic liquor in the manner set forth in this chapter.

Â Â Â Â Â  (2) To purchase, acquire, rent, lease or occupy any building, rooms, stores or land and acquire, own, lease and sell equipment and fixtures required for its operations.

Â Â Â Â Â  (3) To lease or sublet to others property which it acquires or owns and which is not immediately required for its operations. However, no real property shall be purchased without the consent and approval of the Governor.

Â Â Â Â Â  (4) To borrow money, guarantee the payment thereof and of the interest thereon, by the transfer or pledge of goods or in any other manner required or permitted by law.

Â Â Â Â Â  (5) To issue, sign, indorse and accept checks, promissory notes, bills of exchange and other negotiable instruments.

Â Â Â Â Â  (6) In the event the United States Government provides any plan or method whereby the taxes upon alcoholic liquors are collected at the source, to enter into any and all contracts and comply with all regulations, even to the extent of partially or wholly abrogating any statutory provisions which might be in conflict with federal law or regulations, to the end that the commission receives the portion thereof allocated to this state, to be distributed as provided by statute.

Â Â Â Â Â  (7) To secure and pay for such policies of insurance as may be necessary to adequately protect it from loss by fire, theft or other casualty. [Amended by 1995 c.301 Â§44]

Â Â Â Â Â  471.730 Regulatory powers of commission. The function, duties and powers of the Oregon Liquor Control Commission include the following:

Â Â Â Â Â  (1) To control the manufacture, possession, sale, purchase, transportation, importation and delivery of alcoholic liquor in accordance with the provisions of this chapter and ORS 474.105 and 474.115.

Â Â Â Â Â  (2) To grant, refuse, suspend or cancel licenses and permits for the sale or manufacture of alcoholic liquor, or other licenses and permits in regard thereto, and to permit, in its discretion, the transfer of a license of any person.

Â Â Â Â Â  (3) To collect the taxes and duties imposed by statutes relating to alcoholic liquors, and to issue, and provide for cancellation, stamps and other devices as evidence of payment of such taxes or duties.

Â Â Â Â Â  (4) To investigate and aid in the prosecution of every violation of statutes relating to alcoholic liquors, to seize alcoholic liquor manufactured, sold, kept, imported or transported in contravention of this chapter and ORS 474.105 and 474.115, and apply for the confiscation thereof, whenever required by statute, and cooperate in the prosecution of offenders before any court of competent jurisdiction.

Â Â Â Â Â  (5) To adopt such regulations as are necessary and feasible for carrying out the provisions of this chapter and ORS 474.105 and 474.115 and to amend or repeal such regulations. When such regulations are adopted they shall have the full force and effect of law.

Â Â Â Â Â  (6) To exercise all powers incidental, convenient or necessary to enable it to administer or carry out any of the provisions of this chapter and ORS 474.105 and 474.115.

Â Â Â Â Â  (7) To control, regulate and prohibit any advertising by manufacturers, wholesalers or retailers of alcoholic liquor by the medium of newspapers, letters, billboards, radio or otherwise.

Â Â Â Â Â  (8) To sell, license, regulate and control the use of alcohol for scientific, pharmaceutical, manufacturing, mechanical, industrial and other purposes, and to provide by regulation for the sale thereof for such uses.

Â Â Â Â Â  471.732 Policy relating to sanitation in licensed premises. (1) The Legislative Assembly finds and declares that the regulation of health and sanitation matters in premises licensed by the Oregon Liquor Control Commission under this chapter can best be performed by the Department of Human Services and the State Department of Agriculture.

Â Â Â Â Â  (2) It is the policy of the Legislative Assembly and the intent of ORS 471.333 and 624.010 and this section that premises licensed by the Oregon Liquor Control Commission under this chapter shall be subject to the laws governing health and sanitation matters, including any applicable licensing requirements, and to the rules adopted thereunder by the Department of Human Services and the State Department of Agriculture. [1979 c.236 Â§2; 1995 c.301 Â§20; 1999 c.351 Â§62]

Â Â Â Â Â  471.735 Testing and seizure of wines. The Oregon Liquor Control Commission shall have the power to investigate by sample or chemical analysis, the quality of all wines manufactured, imported, sold or offered for sale within this state, and to seize, confiscate and destroy all wines sold or offered for sale within this state which do not conform in all respects to the minimum standards provided for by the laws of this state.

Â Â Â Â Â  471.740 Exclusive right of commission to handle certain liquors. Except as provided in this chapter, the Oregon Liquor Control Commission is vested with the exclusive right to purchase, sell, have in possession for sale, import or transport alcoholic beverages. [Amended by 1953 c.120 Â§6; 1974 c.4 Â§6; 1999 c.351 Â§77]

Â Â Â Â Â  471.745 Fixing prices and selling liquor. The Oregon Liquor Control Commission shall fix the prices at which alcoholic liquors containing over five percent alcohol by volume may be purchased from it, and has power to bottle, blend, rectify, manufacture or sell alcoholic liquors for itself, or for or to any person or commission within or without this state. [Amended by 1995 c.301 Â§88]

Â Â Â Â Â  471.750 Liquor stores and warehouses; operation; sales; advertising; rules. (1) The Oregon Liquor Control Commission shall establish such stores and warehouses in such places in the state as in its judgment are required by public convenience or necessity, for the sale of spirituous liquors, wines and other alcoholic liquors containing over five percent alcohol by volume, in sealed containers for consumption off the premises. It shall keep on hand in such stores or warehouses such quantities and kinds of alcoholic liquors as are reasonably required to supply the public demand. Any person qualified to purchase such liquors from the commission has the right to present to the commission, or at any of its stores, an application for any kind or brand of alcoholic liquor which the person may desire and which may be manufactured or obtainable in any place in the United States, and the commission shall obtain such liquor and sell it to the applicant. No such store shall be established in any county or incorporated city of this state where a local prohibitory law is in effect. The commission shall adopt rules governing advertising by stores operated by the commission. The commission may appoint agents in the sale of said liquor under such agreement as the commission may negotiate with said agents or their representative.

Â Â Â Â Â  (2) Rules relating to advertising adopted by the commission under subsection (1) of this section shall allow signs and displays within its stores for the purpose of supplying consumer information to customers, including but not limited to discounts, sales and other specials. Commission discretion with respect to those signs and displays shall be limited to regulation of the content, size, number per brand, type and duration of the sign or display. Signs and displays may be supplied by manufacturers, wholesalers or distributors, and may bear the name of a particular distillery, supplier or brand of liquor. The use of signs and displays shall be optional with the agent appointed by the commission. In no event shall signs or displays authorized by the commission be placed in positions within the store where the sign or display would be readily visible from outside of the store. [Amended by 1977 c.321 Â§3; 1977 c.608 Â§2; 1991 c.379 Â§1; 1995 c.301 Â§89; 2001 c.785 Â§11; amendments by 2002 s.s.1 c.11 Â§1 repealed by 2002 s.s.2 c.1 Â§3; 2002 s.s.2 c.1 Â§1]

Â Â Â Â Â  471.752 Agent participation in programs for state employees; preference of spouse or child of deceased or disabled agent. (1) An agent appointed under ORS 471.750 may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the agent and may participate in the state deferred compensation plan established under ORS 243.401 to 243.507. For such purposes, agents shall be considered eligible state employees.

Â Â Â Â Â  (2) A person who is the surviving spouse or child of a deceased agent or the spouse or child of a disabled agent of the Oregon Liquor Control Commission shall be given preference in the appointment of a successor agent, if otherwise qualified, the spouse having greater preference. The experience of such applicant in the business operation of the deceased or disabled agent shall be the primary consideration in determining the qualifications of the applicant. [1979 c.203 Â§3; 1983 c.624 Â§1; 1985 c.645 Â§4; 1997 c.179 Â§30; 1997 c.222 Â§53]

Â Â Â Â Â  471.754 Commission to develop recycling education materials. The Oregon Liquor Control Commission shall develop recycling education materials for distribution through stores established by the commission under ORS 471.750 that encourage the patrons of the store to recycle bottles sold through the stores. [1997 c.552 Â§34]

Â Â Â Â Â  471.755 [Amended by 1971 c.734 Â§67; repealed by 1973 c.311 Â§6]

Â Â Â Â Â  471.757 Statement of financial interest in business of licensee. (1) At such times as the Oregon Liquor Control Commission may prescribe and upon forms furnished by the commission, any license applicant or licensee of the commission may be required to submit a sworn statement to the commission showing the name, address and the nature and extent of the financial interest of each person, individual and corporate, having a financial interest in the business operated under the license.

Â Â Â Â Â  (2) The commission shall review the statement and may refuse to issue a license to any license applicant, or may suspend, cancel or refuse to renew the license of any licensee, when conditions exist in relation to any person having a financial interest in the business or in the place of business which would constitute grounds for refusing to issue a license or for cancellation or suspension of a license if such person were the license applicant or licensee. However, in cases where the financial interest is held by a corporation, only the officers and directors of the corporation, any individual or combination of individuals who own a controlling financial interest in the business and any manager of the business shall be considered persons having a financial interest within the meaning of this subsection. [1963 c.369 Â§1; 1995 c.301 Â§45; 1999 c.351 Â§63; 2001 c.785 Â§9]

Â Â Â Â Â  471.760 Subpoena; oaths; depositions. Each member of the Oregon Liquor Control Commission, or any of its authorized agents, shall, for the purposes contemplated by this chapter and ORS 474.105 and 474.115, have power to issue subpoenas, compel the attendance of witnesses, administer oaths, certify to official acts, take depositions within or without this state, as provided by law, and compel the production of pertinent books, payrolls, accounts, papers, records, documents and testimony. [Amended by 1953 c.101 Â§2]

Â Â Â Â Â  471.765 Procedure when person refuses to testify or produce books. If a person in attendance before the Oregon Liquor Control Commission or a commissioner refuses, without reasonable cause, to be examined or to answer a legal and pertinent question, or to produce a book or paper when ordered so to do by the commission, the commission may apply to the judge of the circuit court of any county where such person is in attendance, upon proof by affidavit of the fact, for a rule or order returnable in not less than two nor more than five days, directing such person to show cause before the judge who made the order, or any other judge of such county, why the person should not be punished for contempt. Upon the return of such order, the judge shall examine such person under oath and the person shall be given an opportunity to be heard. If the judge determines that such person has refused, without reasonable cause or legal excuse, to be examined or to answer a legal or pertinent question, or to produce a book or paper which the person was ordered to bring or produce, the judge may forthwith punish the offender for contempt of court.

Â Â Â Â Â  471.770 Self-incrimination as a basis for refusing to testify or produce books. No person shall be excused from testifying or from producing any books, papers or documents in any investigation or inquiry by or upon any hearing before the Oregon Liquor Control Commission or any commissioner when ordered so to do by the commission or any of its authorized agents, upon the ground that the testimony, evidence, books, papers or documents required of the person may tend to incriminate the person or subject the person to penalty or forfeiture. No person shall be prosecuted, punished or subjected to any penalty or forfeiture for or on account of any act, transaction, matter or thing concerning which the person shall, under oath, have, by order of the commission, or a commissioner, or any of its authorized agents, testified to or produced documentary evidence of; but no person so testifying shall be exempt from prosecution or punishment for any perjury committed by the person in testimony. [Amended by 1953 c.101 Â§2]

Â Â Â Â Â  471.775 Service of subpoenas; authority of inspectors. (1) The provisions of ORS 183.440 shall apply to subpoenas issued by each member of the Oregon Liquor Control Commission or any of its authorized agents.

Â Â Â Â Â  (2) Inspectors and investigators employed by the commission shall have all the authority given by statute to peace officers of this state, including authority to serve and execute warrants of arrest and warrants of search and seizure. [Amended by 1953 c.101 Â§2; 1971 c.734 Â§68]

Â Â Â Â Â  471.780 [Amended by 1953 c.13 Â§2; 1969 c.145 Â§1; repealed by 2001 c.785 Â§12]

Â Â Â Â Â  471.785 [Amended by 1961 c.160 Â§23; 1967 c.577 Â§3; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  471.790 Commissioners not liable for official acts; commission funds entitled to priority. No member of the Oregon Liquor Control Commission may be sued for doing or omitting to do any act in the performance of duties as prescribed in the Liquor Control Act. No member of the commission personally shall be liable for any loss caused by the default or failure of the depository of funds of the commission. All funds of the commission deposited in any bank or trust company are entitled to priority of payment as public funds of the state, if the commission funds are only kept in depositories designated by the State Treasurer and under security of the same character required by law for depositories of state funds.

Â Â Â Â Â  471.795 Purchase and use of liquor by member or employee of commission. No provision of the Liquor Control Act prevents any member or employee of the Oregon Liquor Control Commission from purchasing and keeping in possession, for the personal use of self or members of the family of the member or employee, any alcoholic liquor in the same manner as it may be purchased or kept by any other person under that statute.

Â Â Â Â Â  471.800 Restrictions on out-of-state wine; imposition. If by the laws of another state or by the rules and regulations of any administrative body or authorized agency thereof or therein, market restrictions are imposed that prevent or tend to prevent the sale of wine manufactured in Oregon in free and unrestricted competition with like kinds of wine manufactured in such other state, the Oregon Liquor Control Commission is authorized and directed to impose similar restrictions in Oregon upon such wine manufactured in such other state and offered for sale in Oregon.

Â Â Â Â Â  471.805 Disposition of moneys; revolving fund. (1) Except as otherwise provided in ORS 471.810 (2), all money collected by the Oregon Liquor Control Commission under this chapter and ORS chapter 473 and privilege taxes shall be remitted to the State Treasurer who shall credit it to a suspense account of the commission. Whenever the commission determines that moneys have been received by it in excess of the amount legally due and payable to the commission or that it has received money to which it has no legal interest, or that any license fee or deposit is properly refundable, the commission is authorized and directed to refund such money by check drawn upon the State Treasurer and charged to the suspense account of the commission. After withholding refundable license fees and such sum, not to exceed $250,000, as it considers necessary as a revolving fund for a working cash balance for the purpose of paying travel expenses, advances, other miscellaneous bills and extraordinary items which are payable in cash immediately upon presentation, the commission shall direct the State Treasurer to transfer the money remaining in the suspense account to the Oregon Liquor Control Commission Account in the General Fund. Moneys in the Oregon Liquor Control Commission Account are continuously appropriated to the commission to be distributed and used as required or allowed by law.

Â Â Â Â Â  (2) All necessary expenditures of the commission incurred in carrying out the purposes required of the commission by law, including the salaries of its employees, purchases made by the commission and such sums necessary to reimburse the $250,000 revolving fund, shall be audited and paid from the Oregon Liquor Control Commission Account in the General Fund, upon warrants drawn by the Oregon Department of Administrative Services, pursuant to claims duly approved by the commission. [Amended by 1955 c.26 Â§1; 1967 c.577 Â§4; 1975 c.424 Â§2; 1979 c.367 Â§3; 1995 c.301 Â§46; 1999 c.351 Â§64; 2005 c.755 Â§45]

Â Â Â Â Â  471.810 Distribution of available moneys in Oregon Liquor Control Commission Account. (1) At the end of each month, the Oregon Liquor Control Commission shall certify the amount of moneys available for distribution in the Oregon Liquor Control Commission Account, and after withholding such moneys as it may deem necessary to pay its outstanding obligations shall within 35 days of the month for which a distribution is made direct the State Treasurer to pay the amounts due, upon warrants drawn by the Oregon Department of Administrative Services, as follows:

Â Â Â Â Â  (a) Fifty-six percent, or the amount remaining after the distribution under subsection (4) of this section, credited to the General Fund available for general governmental purposes wherein it shall be considered as revenue during the quarter immediately preceding receipt;

Â Â Â Â Â  (b) Twenty percent to the cities of the state in such shares as the population of each city bears to the population of the cities of the state, as determined by the State Board of Higher Education last preceding such apportionment, under ORS 190.510 to 190.610;

Â Â Â Â Â  (c) Ten percent to counties in such shares as their respective populations bear to the total population of the state, as estimated from time to time by the State Board of Higher Education; and

Â Â Â Â Â  (d) Fourteen percent to the cities of the state to be distributed as provided in ORS 221.770 and this section.

Â Â Â Â Â  (2) The commission shall direct the Oregon Department of Administrative Services to transfer 50 percent of the revenues from the taxes imposed by ORS 473.030, 473.035 and 473.040 to the Mental Health Alcoholism and Drug Services Account in the General Fund to be paid monthly as provided in ORS 430.380.

Â Â Â Â Â  (3) If the amount of revenues received from the taxes imposed by ORS 473.030 for the preceding month were reduced as a result of credits claimed under ORS 473.047, the commission shall compute the difference between the amounts paid or transferred as described in subsections (1)(b), (c) and (d) and (2) of this section and the amounts that would have been paid or transferred under subsections (1)(b), (c) and (d) and (2) of this section if no credits had been claimed. The commission shall direct the Oregon Department of Administrative Services to pay or transfer amounts equal to the differences computed for subsections (1)(b), (c) and (d) and (2) of this section from the General Fund to the recipients or accounts described in subsections (1)(b), (c) and (d) and (2) of this section.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, no city or county shall receive for any fiscal year an amount less than the amount distributed to the city or county in accordance with ORS 471.350 (1965 Replacement Part), 471.810, 473.190 and 473.210 (1965 Replacement Part) during the 1966-1967 fiscal year unless the city or county had a decline in population as shown by its census. If the population declined, the per capita distribution to the city or county shall be not less than the total per capita distribution during the 1966-1967 fiscal year. Any additional funds required to maintain the level of distribution under this subsection shall be paid from funds credited under subsection (1)(a) of this section. [Amended by 1955 c.475 Â§11; 1957 c.222 Â§1; 1957 c.445 Â§1; 1961 c.78 Â§1; 1961 c.635 Â§1; 1967 c.577 Â§5; 1969 c.499 Â§1; 1975 c.424 Â§4; 1975 c.527 Â§4a; 1977 c.831 Â§3a; 1977 c.856 Â§18; 1987 c.406 Â§2; 1997 c.348 Â§15; 2001 c.971 Â§4]

Â Â Â Â Â  471.815 [Repealed by 1961 c.706 Â§45]

Â Â Â Â Â  471.817 Alternative transportation organization to report annually. Each nonprofit organization formed by licensees to provide alternative transportation for patrons of the licensees shall report annually to the Oregon Liquor Control Commission. The commission may acknowledge receipt of the notice and shall keep a list of such organizations that have given notice. The commission shall provide information to the Department of Revenue on request for purposes of sections 2 and 4, chapter 700, Oregon Laws 1985. [1985 c.700 Â§6]

Â Â Â Â Â  471.820 [Repealed by 1961 c.706 Â§45]

Â Â Â Â Â  471.825 [Repealed by 1961 c.706 Â§45]

Â Â Â Â Â  471.830 [Repealed by 1961 c.706 Â§45]

PENALTIES

Â Â Â Â Â  471.990 Penalties. (1) Except where other punishment is specifically provided for, violation of any provision of this chapter and ORS 474.105 and 474.115 is a misdemeanor.

Â Â Â Â Â  (2) Except as otherwise specifically provided, municipal, justice and circuit courts have concurrent jurisdiction of all violations of this chapter and ORS 474.105 and 474.115 committed within their respective jurisdictions.

Â Â Â Â Â  (3) A second or subsequent violation of ORS 471.440 is punishable upon conviction by imprisonment in the custody of the Department of Corrections for not more than three years and by a fine of not more than $3,000.

Â Â Â Â Â  (4) Subject to ORS 153.022, violation of any regulation promulgated under ORS 471.730 (5) is a Class C violation. [Amended by 1953 c.120 Â§6; 1963 c.93 Â§6; 1987 c.320 Â§236; 1999 c.1051 Â§187]

_______________



Chapter 472

Chapter 472 (Former Provisions)

Sale of Distilled Liquor by Individual Drink

SALE OF DISTILLED LIQUOR BY INDIVIDUAL DRINK

LIQUOR; DRUGS

472.005 [1995 c.301 §4; repealed by 1999 c.351 §41]

472.010 [1953 c.176 §3; 1974 c.4 §7a; 1975 c.207 §2; 1979 c.236 §9; 1983 c.215 §3; 1989 c.120 §3; 1993 c.128 §1; repealed by 1995 c.301 §33]

472.020 [1953 c.176 §1; repealed by 1999 c.351 §41]

472.030 [1953 c.176 §2; repealed by 1999 c.351 §41]

472.040 [1953 c.176 §18; repealed by 1999 c.351 §41]

472.050 [1953 c.176 §30; repealed by 1999 c.351 §41]

472.060 [1953 c.176 §§4,5; 1997 c.249 §175; repealed by 1999 c.351 §41]

472.100 [Formerly 472.110; repealed by 1999 c.351 §12]

472.105 [1995 c.301 §49; repealed by 1997 c.430 §1]

472.110 [1953 c.176 §6; 1955 c.434 §1; 1957 c.223 §3; 1961 c.348 §1; 1965 c.280 §4; 1965 c.284 §3; 1973 c.395 §6; 1979 c.881 §1; 1981 c.340 §1; 1981 c.585 §1; 1983 c.625 §1; 1993 c.80 §1; 1993 c.144 §3; 1993 c.169 §1; 1995 c.301 §21a; renumbered 472.100 in 1995]

472.111 [1993 c.144 §2; 1995 c.301 §50; repealed by 1999 c.351 §41]

472.112 [1977 c.579 §2; repealed by 1995 c.301 §52]

472.113 [1981 c.585 §3; 1983 c.368 §1; 1987 c.281 §1; 1993 c.144 §4; repealed by 1995 c.301 §52]

472.114 [1981 c.585 §4; 1993 c.144 §5; 1995 c.301 §51; repealed by 1999 c.351 §41]

472.115 [1965 c.284 §6; 1973 c.395 §7; 1979 c.187 §3; 1979 c.881 §2a; 1989 c.120 §4; repealed by 1995 c.301 §52]

472.116 [1979 c.187 §2; 1995 c.301 §21; repealed by 1999 c.351 §12]

472.117 [1973 c.571 §2; 1985 c.326 §1; 1995 c.301 §73; repealed by 1999 c.351 §12]

472.119 [1989 c.120 §2; 1995 c.301 §22; repealed by 1999 c.351 §12]

472.120 [1953 c.176 §7; 1977 c.518 §4; repealed by 1995 c.301 §74]

472.125 [1997 c.284 §2; 1999 c.59 §143; repealed by 1999 c.351 §12]

472.130 [1953 c.176 §8; repealed by 1995 c.301 §74]

472.140 [1953 c.176 §11; repealed by 1957 c.220 §5 (472.141 enacted in lieu of 472.140)]

472.141 [1957 c.220 §6 (enacted in lieu of 472.140); 1965 c.284 §4; 1971 c.470 §5; 1973 c.311 §4; 1977 c.332 §2; 1977 c.360 §4; repealed by 1995 c.301 §74]

472.145 [1971 c.470 §7; 1979 c.187 §4; repealed by 1995 c.301 §74]

472.147 [1975 c.207 §6; repealed by 1995 c.301 §74]

472.150 [1953 c.176 §9; 1955 c.434 §2; 1965 c.284 §5; 1967 c.28 §2; 1971 c.470 §8; 1973 c.395 §8; 1979 c.126 §2; 1979 c.881 §1a; 1989 c.120 §5; repealed by 1995 c.301 §74]

472.155 [1989 c.416 §2; repealed by 1995 c.301 §74]

472.160 [1953 c.176 §10; 1979 c.744 §35a; 1979 c.881 §5; 1981 c.599 §6; 1989 c.785 §9; 1991 c.67 §144; repealed by 1995 c.301 §74]

472.170 [1953 c.176 §13; 1977 c.215 §2; repealed by 1995 c.301 §74]

472.180 [1953 c.176 §12; 1957 c.220 §7; 1971 c.159 §7; 1979 c.744 §36; 1981 c.599 §7; 1989 c.785 §4; 1991 c.734 §44; repealed by 1995 c.301 §74]

472.185 [1957 c.220 §8; repealed by 1971 c.734 §21]

472.187 [1969 c.67 §6; 1981 c.599 §8; 1991 c.734 §45; repealed by 1995 c.301 §74]

472.189 [1971 c.734 §70; repealed by 1995 c.301 §74]

472.190 [1953 c.176 §14; 1957 c.220 §9; 1969 c.205 §2; repealed by 1971 c.734 §21]

472.193 [1969 c.67 §7; 1973 c.311 §5; repealed by 1995 c.301 §74]

472.195 [1955 c.701 §2; 1957 c.223 §4; repealed by 1999 c.351 §12]

472.200 [1953 c.176 §19; repealed by 1967 c.577 §10]

472.205 [1965 c.284 §2; 1979 c.126 §1; 1985 c.415 §1; 1995 c.301 §22a; repealed by 1999 c.351 §12]

472.210 [1983 c.215 §2; repealed by 1995 c.301 §22b (472.211 enacted in lieu of 472.210)]

472.211 [1995 c.301 §22c (enacted in lieu of 472.210); repealed by 1999 c.351 §12]

472.215 [1981 c.610 §4; 1983 c.315 §1; repealed by 1995 c.301 §74]

472.220 [1995 c.772 §2; repealed by 1999 c.351 §41]

472.310 [1953 c.176 §15; 1959 c.399 §2; 1971 c.159 §8; 1971 c.680 §1; 1977 c.458 §2; repealed by 1995 c.301 §74]

472.320 [1953 c.176 §17; 1999 c.788 §58; repealed by 1999 c.351 §41]

472.410 [1953 c.176 §20; repealed by 1983 c.350 §331a]

472.415 [1983 c.350 §280; repealed by 1999 c.351 §41]

472.420 [1953 c.176 §21; 1983 c.350 §281; repealed by 1999 c.351 §41]

472.430 [1953 c.176 §24; repealed by 1983 c.350 §331a]

472.440 [1953 c.176 §25; 1983 c.83 §94; repealed by 1983 c.350 §331a]

472.450 [1953 c.176 §26; repealed by 1983 c.350 §331a]

472.460 [1953 c.176 §27; repealed by 1983 c.350 §331a]

472.470 [1953 c.176 §28; 1955 c.106 §1; 1979 c.190 §424; repealed by 1983 c.350 §331a]

472.480 [1953 c.176 §29; repealed by 1983 c.350 §331a]

472.490 [1953 c.176 §22; 1979 c.190 §425; repealed by 1983 c.350 §331a]

472.500 [1953 c.176 §23; repealed by 1983 c.350 §331a]

472.990 [1953 c.176 §16; 1999 c.788 §59; repealed by 1999 c.351 §41]

_______________



Chapter 473

Chapter 473 Â Wine, Cider and Malt Beverage Privilege Tax

2005 EDITION

WINE, CIDER & MALT BEVERAGE PRIVILEGE TAX

LIQUOR; DRUGS

473.005Â Â Â Â  Definitions for chapter

473.015Â Â Â Â  Definition of ÂciderÂ

473.020Â Â Â Â  Administration of chapter by commission

473.030Â Â Â Â  Tax on wines and malt beverages

473.035Â Â Â Â  Tax on cider

473.040Â Â Â Â  Additional tax on beverages manufactured out of state

473.045Â Â Â Â  Tax on sale or use of agricultural products used by wineries; penalty for nonpayment

473.047Â Â Â Â  Marketing activity tax credit; rules

473.050Â Â Â Â  When privilege tax not imposed

473.057Â Â Â Â  Reciprocal waiver of tax on wine or cider authorized

473.060Â Â Â Â  Payment of taxes; refunds; interest or penalty; appeal

473.065Â Â Â Â  Deposit in lieu of bond; requirements; refund of excess amounts

473.070Â Â Â Â  Statements by manufacturers as to quantities produced; circumstances when annual reporting allowed

473.080Â Â Â Â  Estimate by commission when statement not filed or false statement filed

473.090Â Â Â Â  Lien created by the tax

473.100Â Â Â Â  Seizure of property; notice of sale

473.110Â Â Â Â  Sale of property; disposal of proceeds

473.120Â Â Â Â  Collection of sums due state; remedies cumulative

473.130Â Â Â Â  Estimate by commission as prima facie evidence

473.140Â Â Â Â  Records to be kept by manufacturers and purchasers

473.150Â Â Â Â  Inspection of manufacturerÂs records; records to be kept for prescribed period

473.160Â Â Â Â  Records to be kept by persons transporting wine, cider or malt beverage

473.170Â Â Â Â  Failure to pay tax or to maintain records

473.180Â Â Â Â  Applicability to interstate and foreign commerce

473.190Â Â Â Â  State has exclusive right to tax liquor

473.990Â Â Â Â  Penalties

473.992Â Â Â Â  Penalty upon failure to pay agricultural products tax

Â Â Â Â Â  473.005 Definitions for chapter. The definitions provided by ORS 471.001 apply to this chapter. [1995 c.301 Â§6]

Â Â Â Â Â  473.010 [Amended by 1953 c.120 Â§6; 1974 c.4 Â§8; repealed by 1995 c.301 Â§33]

Â Â Â Â Â  473.015 Definition of Âcider.Â For the purposes of this chapter, ÂciderÂ means an alcoholic beverage made from the fermentation of the juice of apples or pears that contains not less than one-half of one percent and not more than seven percent of alcohol by volume, including, but not limited to, flavored, sparkling or carbonated cider. [1995 c.301 Â§10; 1997 c.348 Â§1; 1999 c.351 Â§78]

Â Â Â Â Â  473.020 Administration of chapter by commission. The Oregon Liquor Control Commission shall administer this chapter, and shall prescribe forms and make such rules and regulations as it deems necessary to enforce its provisions.

Â Â Â Â Â  473.030 Tax on wines and malt beverages. (1) A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of malt beverages at the rate of $2.60 per barrel of 31 gallons on all such beverages.

Â Â Â Â Â  (2) A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of wines at the rate of 65 cents per gallon on all such beverages.

Â Â Â Â Â  (3) In addition to the tax imposed by subsection (2) of this section, a manufacturer or an importing distributor of wines containing more than 14 percent alcohol by volume shall be taxed at the rate of 10 cents per gallon.

Â Â Â Â Â  (4) In addition to the taxes imposed by subsections (2) and (3) of this section, a manufacturer or an importing distributor of wines shall be taxed at the rate of two cents per gallon. Notwithstanding any other provision of law, all moneys collected by the Oregon Liquor Control Commission pursuant to this subsection shall be paid into the account established by the Oregon Wine Board under ORS 182.470.

Â Â Â Â Â  (5) The rates of tax imposed by this section upon malt beverages apply proportionately to quantities in containers of less capacity than those quantities specified in this section.

Â Â Â Â Â  (6) The taxes imposed by this section shall be measured by the volume of wine or malt beverages produced, purchased or received by any manufacturer. If the wine or malt beverage remains unsold and in the possession of the producer at the plant where it was produced, no tax imposed or levied by this section is required to be paid until the wine or malt beverage has become sufficiently aged for marketing at retail, but this subsection shall not be construed so as to alter or affect any provision of this chapter relating to tax liens or the filing of statements. [Amended by 1974 c.4 Â§9; 1975 c.424 Â§3; 1977 c.856 Â§19; 1983 c.651 Â§9; 1987 c.608 Â§3; 1995 c.301 Â§23; 1997 c.249 Â§176; 1999 c.351 Â§79; 2003 c.797 Â§22]

Â Â Â Â Â  473.035 Tax on cider. (1) A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of cider at the rate of $2.60 per barrel of 31 gallons on all such beverages.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section or any other provision of law, the taxation of the manufacturing or distribution of cider shall be at a rate that is not less than the rate imposed for the privilege of manufacturing or distributing malt beverages under ORS 473.030 (1).

Â Â Â Â Â  (3) The rate of tax imposed by this section shall apply proportionately to quantities in containers of less capacity than those quantities specified in this section.

Â Â Â Â Â  (4) The tax imposed by this section shall be measured by the volume of cider produced, purchased or received by any manufacturer. If the cider remains unsold and in the possession of the producer at the plant where it was produced, no tax imposed or levied by this section is required to be paid until the cider has become sufficiently aged for marketing at retail, but this subsection shall not be construed so as to alter or affect any provision of this chapter relating to tax liens or the filing of statements. [1997 c.348 Â§3]

Â Â Â Â Â  473.040 Additional tax on beverages manufactured out of state. (1) If the laws of another state, territory or nation, or the rules and regulations of any administrative body therein:

Â Â Â Â Â  (a) Authorize or impose any tax, fee or charge upon the right to transport or import into such state any beer, malt liquor, cider or wine manufactured in this state;

Â Â Â Â Â  (b) Authorize or impose any different warehousing requirements or higher warehousing fees or inspection fees upon any beer, malt liquor, cider or wine manufactured in this state and imported into or sold in such state, than are imposed upon beer, malt liquor, cider and wine manufactured in such state; or

Â Â Â Â Â  (c) Impose any higher fee for the privilege of selling or handling beer, malt liquor, cider or wine manufactured in this state than is imposed for the privilege of handling or selling the same kind of beverages manufactured within such state or any other state,

the Oregon Liquor Control Commission shall levy and collect similar taxes, fees and charges from licensees or persons selling in Oregon, beer, malt liquor, cider and wine manufactured in such other state, territory or nation.

Â Â Â Â Â  (2) The taxes, fees and charges authorized in this section are in addition to the taxes, fees and charges authorized to be assessed and collected by the commission under this chapter. [Amended by 1997 c.348 Â§4]

Â Â Â Â Â  473.045 Tax on sale or use of agricultural products used by wineries; penalty for nonpayment. (1) A tax is hereby imposed upon the sale or use of all agricultural products used in a winery for making wine.

Â Â Â Â Â  (2) The amount of the tax shall be $25 per ton of grapes of the vinifera varieties, whether true or hybrid.

Â Â Â Â Â  (3) An equivalent tax is imposed upon the sale or use of vinifera or hybrid grape products imported for use in a winery licensed under ORS chapter 471 for making wine. Such tax shall be $25 per ton of grapes used to produce the imported grape product. The tax shall be determined on the basis of one ton of grapes for each 150 gallons of wine made from such vinifera or hybrid grape products.

Â Â Â Â Â  (4) A tax on the sale or use of products that are not subject to subsection (2) or (3) of this section that are used to make wine in this state shall be imposed at a rate of $.021 per gallon of wine made from those products.

Â Â Â Â Â  (5) In the case of vinifera or hybrid grape products harvested in this state, $12.50 of such tax shall be levied and assessed against the person selling or providing such grape products to the winery. If the purchasing winery is licensed under ORS chapter 471, that winery shall deduct the tax levied under this subsection from the price paid to the seller. If the purchasing winery is not licensed under ORS chapter 471, the seller shall report all sales on forms provided by the Oregon Liquor Control Commission and pay $12.50 per ton as a tax directly to the commission.

Â Â Â Â Â  (6) Taxes paid by sellers under subsection (5) of this section shall be collected by the Oregon Liquor Control Commission on behalf of the Oregon Wine Board. The commission may retain an amount sufficient to cover the cost of collecting the taxes paid under subsection (5) of this section and shall transfer the remainder of those taxes to the board for deposit as provided in ORS 576.775. Failure to pay a tax imposed under subsection (5) of this section subjects the violator to the penalty provided in ORS 473.992.

Â Â Â Â Â  (7) Except for the tax specified in subsection (4) of this section the taxes specified under this section shall be levied and assessed to the licensed winery at the time of purchase of the product by the winery or of importation of the product, whichever is later. The tax specified in subsection (4) of this section shall be levied and assessed to the licensed winery at the time the wine is made.

Â Â Â Â Â  (8) The taxes imposed by this section shall be paid by the licensed winery and collected by the commission subject to the same powers as taxes imposed and collected under ORS chapter 473. The tax obligation for a calendar year shall be paid in two installments. Half shall be due on December 31 of the current calendar year. The remaining half shall be due the following June 30. [1977 c.690 Â§5; 1983 c.651 Â§6; 1987 c.804 Â§1; 1991 c.459 Â§415c; 1995 c.301 Â§47; 2003 c.604 Â§101; 2003 c.797 Â§23]

Â Â Â Â Â  Note: 473.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 473 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  473.047 Marketing activity tax credit; rules. (1) As used in this section, Âqualified marketing activityÂ means marketing activity:

Â Â Â Â Â  (a) That promotes the sale of wine or wine products;

Â Â Â Â Â  (b) That does not promote specific brands of wine or wine products or exclusively promote the products of any particular winery; and

Â Â Â Â Â  (c) That has been approved by the Oregon Wine Board.

Â Â Â Â Â  (2) A credit against the privilege tax otherwise due under ORS 473.030 (2) is allowed to a manufacturer or importing distributor of wine for the qualified marketing activity expenditures made by the manufacturer or importing distributor in the calendar year prior to the year for which the credit is claimed.

Â Â Â Â Â  (3) The credit allowed under this section shall be 28 percent of the sum of the following:

Â Â Â Â Â  (a) One hundred percent of the cost of qualified marketing activity to the extent that the cost of the activity does not exceed the amount of taxes the manufacturer or importing distributor of wine owed under ORS 473.030 (2) on the first 40,000 gallons, or 151,000 liters, of wine sold annually in Oregon; and

Â Â Â Â Â  (b) Twenty-five percent of the tax owed under ORS 473.030 (2) for qualified marketing activity on wine sales above 40,000 gallons, or 151,000 liters, of wine sold annually in Oregon.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the manufacturer or importing distributor of wine under ORS 473.030 (2) for the calendar year following the year in which qualified marketing activity occurred.

Â Â Â Â Â  (5) A manufacturer or importing distributor of wine that wishes to claim the credit allowed under this section shall submit with the manufacturerÂs or importing distributorÂs tax return form a certificate issued by the board verifying that the marketing activity was a qualified marketing activity. The credit shall be claimed on the form and include the information required by the Oregon Liquor Control Commission by rule.

Â Â Â Â Â  (6) The credit shall be claimed against the taxes reported on the return filed under ORS 473.060 for each month in the calendar year following the year in which the qualified marketing activity occurred, until the credit is completely used or the year ends, whichever occurs first.

Â Â Â Â Â  (7) The board shall by rule further define, consistent with the definition in subsection (1) of this section, the marketing activities that constitute qualified marketing activity. [2001 c.971 Â§2; 2003 c.797 Â§24]

Â Â Â Â Â  473.050 When privilege tax not imposed. In computing any privilege tax imposed by ORS 473.030, 473.035 or 473.040:

Â Â Â Â Â  (1) No malt beverage, cider or wine is subject to tax more than once.

Â Â Â Â Â  (2) No tax shall be levied, collected or imposed upon any malt beverage, cider or wine sold to the Oregon Liquor Control Commission or exported from the state.

Â Â Â Â Â  (3) No tax shall be levied, collected or imposed upon any malt beverage given away and consumed on the licensed premises of a brewery licensee, or sold to or by a voluntary nonincorporated organization of army, air corps or navy personnel operating a place for the sale of goods pursuant to regulations promulgated by the proper authority of each such service.

Â Â Â Â Â  (4) No tax shall be levied, collected or imposed upon any malt beverage, cider or wine determined by the commission to be unfit for human consumption or unsalable.

Â Â Â Â Â  (5) No tax shall be levied, collected or imposed upon the first 40,000 gallons, or 151,000 liters, of wine sold annually in Oregon from a United States manufacturer of wines producing less than 100,000 gallons, or 379,000 liters, annually. [Amended by 1971 c.158 Â§1; 1977 c.856 Â§20; 1981 c.199 Â§4; 1983 c.651 Â§7; 1995 c.301 Â§24; 1997 c.348 Â§5]

Â Â Â Â Â  473.057 Reciprocal waiver of tax on wine or cider authorized. No tax, fee or other charge shall be imposed on wine or cider sent into this state from another state pursuant to ORS 471.229 if the state from which the wine or cider is sent does not impose a tax, fee or charge on wine or cider from this state sent into the other state in the manner described in ORS 471.229. [1989 c.511 Â§4; 2003 c.44 Â§4]

Â Â Â Â Â  473.060 Payment of taxes; refunds; interest or penalty; appeal. (1) The privilege taxes imposed by ORS 473.030, 473.035 and 473.040 shall be paid to the Oregon Liquor Control Commission. The taxes covering the periods for which statements are required to be rendered by ORS 473.070 shall be paid before the time for filing such statements expires or, as concerns wines, on or before the 20th day of the month after such wines have been withdrawn from federal bond. If not so paid, a penalty of 10 percent and interest at the rate of one percent a month or fraction of a month shall be added and collected. The commission may refund any tax payment imposed upon or paid in error by any licensee, and may waive the collection or refund the payment of any tax imposed and collected on wine, cider or malt beverages subsequently exported from this state, sold to a federal instrumentality or to the commission, or determined by the commission to be unfit for human consumption or unsalable.

Â Â Â Â Â  (2) The commission may waive any interest or penalty assessed to a manufacturer subject to the tax imposed under ORS 473.030, 473.035 or 473.040 if the commission, in its discretion, determines that the manufacturer has made a good faith attempt to comply with the requirements of this chapter.

Â Â Â Â Â  (3) Except in the case of fraud, the commission may not assess any interest or penalty on any tax due under ORS 473.030, 473.035 or 473.040 following the expiration of 36 months from the date on which was filed the statement required under ORS 473.070 reporting the quantity of wine, cider or malt beverages upon which the tax is due.

Â Â Â Â Â  (4) A manufacturer may appeal a tax imposed under ORS 473.030, 473.035 or 473.040 in the manner of a contested case under ORS chapter 183. [Amended by 1955 c.241 Â§1; 1971 c.158 Â§2; 1981 c.199 Â§5; 1995 c.301 Â§25; 1997 c.348 Â§6; 1999 c.145 Â§1]

Â Â Â Â Â  473.065 Deposit in lieu of bond; requirements; refund of excess amounts. (1) If a manufacturerÂs total tax liability under ORS 473.030 (1) in the previous calendar year was less than $1,000, the manufacturer may deposit with the Oregon Liquor Control Commission an amount in cash equal to the manufacturerÂs total tax liability under ORS 473.030 (1) for the previous calendar year in lieu of the bond required by ORS 471.155 (1).

Â Â Â Â Â  (2) If a manufacturerÂs actual tax liability under ORS 473.030 (1) is less than the amount deposited under subsection (1) of this section, the manufacturer may request that the commission refund the excess funds or may apply those funds toward the manufacturerÂs tax liability under ORS 473.030 (1) for the next calendar year.

Â Â Â Â Â  (3) If a manufacturerÂs actual tax liability under ORS 473.030 (1) is greater than the amount deposited under subsection (1) of this section, the manufacturer shall pay to the commission the additional amount owed in the manner required under ORS 473.060. [2005 c.632 Â§2]

Â Â Â Â Â  473.070 Statements by manufacturers as to quantities produced; circumstances when annual reporting allowed. (1) On or before the 20th day of each month, every manufacturer shall file with the Oregon Liquor Control Commission a statement of the quantity of wine, cider and malt beverages produced, purchased or received by the manufacturer during the preceding calendar month.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a manufacturer of wine that was not liable for a privilege tax under this chapter in the prior calendar year and that does not expect to be liable for a privilege tax under this chapter in the current calendar year, or a manufacturer of wine that is newly established during the current calendar year and that does not expect to be liable for a privilege tax under this chapter in the current calendar year, may file a single annual statement of the quantity of wine produced, purchased or received by the manufacturer during the current calendar year. The annual statement shall be filed with the commission on or before January 20 of the following year. [Amended by 1967 c.52 Â§1; 1981 c.199 Â§6; 1995 c.301 Â§26; 1997 c.348 Â§7; 2005 c.177 Â§1]

Â Â Â Â Â  473.080 Estimate by commission when statement not filed or false statement filed. If any manufacturer fails, neglects or refuses to file a statement required by ORS 473.070 or files a false statement, the Oregon Liquor Control Commission shall estimate the amount of wine, cider and malt beverages produced, purchased or received by the manufacturer and assess the privilege tax thereon. The manufacturer shall be estopped from complaining of the amount so estimated. [Amended by 1967 c.52 Â§2; 1995 c.301 Â§27; 1997 c.348 Â§8]

Â Â Â Â Â  473.090 Lien created by the tax. The privilege tax required to be paid by ORS 473.030, 473.035 and 473.040 constitutes a lien upon, and has the effect of an execution duly levied against, any and all property of the manufacturer, attaching at the time the beverages subject to the tax were produced, purchased or received, as the case may be, and remaining until the tax is paid or the property sold in payment thereof. The lien created by this section is paramount to all private liens or encumbrances. [Amended by 1997 c.348 Â§9]

Â Â Â Â Â  473.100 Seizure of property; notice of sale. (1) Whenever any manufacturer is delinquent in the payment of the privilege tax provided for in ORS 473.030, 473.035 and 473.040, the Oregon Liquor Control Commission or its duly authorized representative shall seize any property subject to the tax and sell, at public auction, property so seized, or a sufficient portion thereof to pay the privilege tax due, together with any penalties imposed under ORS 473.060 for such delinquency and all costs incurred on account of the seizure and sale.

Â Â Â Â Â  (2) Written notice of the intended sale and the time and place thereof, shall be given to such delinquent manufacturer and to all persons appearing of record to have an interest in the property, at least 10 days before the date set for the sale. The notice shall be enclosed in an envelope addressed to the manufacturer at the last-known residence or place of business of the manufacturer in this state, if any; and in the case of any person appearing of record to have an interest in such property, addressed to such person at the last-known place of residence of the person, if any. The envelope shall be deposited in the United States mail, postage prepaid. In addition, notice shall be published for at least 10 days before the date set for such sale, in a newspaper of general circulation published in the county in which the property seized is to be sold. If there is no newspaper of general circulation in such county, the notice shall be posted in three public places in such county for the 10-day period. The notice shall contain a description of the property to be sold, a statement of the amount of the privilege taxes, penalties and costs, the name of the manufacturer and the further statement that, unless the privilege taxes, penalties and costs are paid on or before the time fixed in the notice for the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice. [Amended by 1997 c.348 Â§10]

Â Â Â Â Â  473.110 Sale of property; disposal of proceeds. At the sale, the property shall be sold by the Oregon Liquor Control Commission or by its duly authorized agent in accordance with law and the notice. The commission shall deliver to the purchaser a bill of sale for the personal property, and a deed for any real property so sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized under ORS 473.100 may be left at the place of sale at the risk of the manufacturer. If upon any such sale, the money received exceeds the amount of all privilege taxes, penalties and costs due the state from the manufacturer, the excess shall be returned to the manufacturer, and a receipt therefor obtained. However, if any person having an interest in or lien upon the property has filed with the commission, prior to the sale, notice of interest or lien, the commission shall withhold any such excess pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If the receipt of the manufacturer is not available, the commission shall deposit such excess money with the State Treasurer, as trustee for the owner, subject to the order of the manufacturer, the heirs, successors or assigns of the manufacturer.

Â Â Â Â Â  473.120 Collection of sums due state; remedies cumulative. (1) The Oregon Liquor Control Commission shall immediately transmit notice of the delinquency mentioned in ORS 473.100 to the Attorney General. The Attorney General shall at once proceed to collect all sums due to the state from the manufacturer under this chapter by bringing suit against the necessary parties to effect forfeiture of the bonds of the manufacturer, reducing any deficiency to judgment against the manufacturer.

Â Â Â Â Â  (2) The remedies of the state provided in ORS 473.090 to 473.120 are cumulative and no action taken by the commission or Attorney General constitutes an election on the part of the state or any of its officers to pursue one remedy to the exclusion of any other remedy provided in this chapter.

Â Â Â Â Â  473.130 Estimate by commission as prima facie evidence. In any suit brought to enforce the rights of the state, the assessment made by the Oregon Liquor Control Commission under ORS 473.080, or a copy of so much thereof as is applicable in such suit, duly certified by the commission and showing unpaid privilege taxes assessed against any manufacturer, is prima facie evidence:

Â Â Â Â Â  (1) Of the assessment of the privilege tax and the delinquency thereof.

Â Â Â Â Â  (2) Of the amount of the privilege tax, interest, penalties and costs due and unpaid to the state.

Â Â Â Â Â  (3) That the manufacturer is indebted to this state in the amount of such privilege tax, interest and penalties therein appearing unpaid.

Â Â Â Â Â  (4) That the law relating to assessment and levy of such privilege tax has been fully complied with by all persons required to perform administrative duties under this chapter.

Â Â Â Â Â  473.140 Records to be kept by manufacturers and purchasers. Every manufacturer shall keep a complete and accurate record of all sales of wine, cider and malt beverages, a complete and accurate record of the number of gallons imported, produced, purchased, manufactured, brewed or fermented, and the date of importation, production, purchase, manufacturing, brewing or fermentation. The records shall be in such form and contain such other information as the Oregon Liquor Control Commission may prescribe. The commission, by rule or regulation, may require the delivery of statements by distributors to purchasers, with wine, cider and malt beverages, and prescribe the matters to be contained therein. Such records and statements shall be preserved by the distributor and the purchaser respectively, for a period of two years, and shall be offered for inspection at any time upon oral or written demand by the commission or its duly authorized agents. [Amended by 1995 c.301 Â§28; 1997 c.348 Â§11]

Â Â Â Â Â  473.150 Inspection of manufacturerÂs records; records to be kept for prescribed period. (1) The Oregon Liquor Control Commission may, at any time, examine the books and records of any manufacturer of wine, cider or malt beverages, and may appoint such auditors, investigators and other employees as it deems necessary to enforce its powers and perform its duties under this section.

Â Â Â Â Â  (2) Every manufacturer shall maintain and keep, within this state for two years, all records, books and accounts required by this chapter. [Amended by 1995 c.301 Â§29; 1997 c.348 Â§14]

Â Â Â Â Â  473.160 Records to be kept by persons transporting wine, cider or malt beverage. Every person transporting wine, cider or malt beverages within this state, whether such transportation originates within or without this state, shall keep a true and accurate record of wine, cider or malt beverages transported. The record shall include ingredients which may be used in the manufacture, production, brewing or fermentation of the wine, cider or malt beverages, showing such facts with relation to those beverages, their ingredients and their transportation, as the Oregon Liquor Control Commission may require. The records shall be open to inspection by the representative of the commission at any time. The commission may require from any such person sworn returns of all or any part of the information shown by the records. [Amended by 1995 c.301 Â§30; 1997 c.348 Â§12]

Â Â Â Â Â  473.170 Failure to pay tax or to maintain records. (1) No manufacturer shall:

Â Â Â Â Â  (a) Fail to pay the privilege tax prescribed in ORS 473.030, 473.035 and 473.040 when it is due; or

Â Â Â Â Â  (b) Falsify the statement required by ORS 473.070.

Â Â Â Â Â  (2) No person shall:

Â Â Â Â Â  (a) Refuse to permit the Oregon Liquor Control Commission or any of its representatives to make an inspection of the books and records authorized by ORS 473.140 to 473.160;

Â Â Â Â Â  (b) Fail to keep books of account prescribed by the commission or required by this chapter;

Â Â Â Â Â  (c) Fail to preserve the books for two years for inspection of the commission; or

Â Â Â Â Â  (d) Alter, cancel or obliterate entries in the books of account for the purpose of falsifying any record required by this chapter to be made, maintained or preserved. [Amended by 1967 c.52 Â§3; 1997 c.348 Â§13]

Â Â Â Â Â  473.180 Applicability to interstate and foreign commerce. None of the provisions of this chapter apply to commerce with foreign nations or commerce with the several states, except in so far as the same may be permitted under the Constitution and laws of the United States.

Â Â Â Â Â  473.190 State has exclusive right to tax liquor. No county or city of this state shall impose any fee or tax, including occupation taxes, privilege taxes and inspection fees, in connection with the production, sale, mixing, serving, transporting, delivering or handling of malt or other alcoholic liquors. [Amended by 1961 c.259 Â§4; 1967 c.577 Â§8]

Â Â Â Â Â  473.200 [Repealed by 1967 c.577 Â§10]

Â Â Â Â Â  473.210 [Amended by 1957 c.445 Â§2; 1965 c.141 Â§1; repealed by 1967 c.577 Â§10]

Â Â Â Â Â  473.220 [Repealed by 1967 c.577 Â§10]

Â Â Â Â Â  473.990 Penalties. (1) Violation of ORS 473.170 (1) is punishable upon conviction by a fine not exceeding $500 or by imprisonment in the county jail not exceeding six months, or both.

Â Â Â Â Â  (2) Violation of ORS 473.170 (2) is punishable upon conviction by a fine not exceeding $1,000 or by imprisonment in the county jail not exceeding one year, or both.

Â Â Â Â Â  473.992 Penalty upon failure to pay agricultural products tax. Failure to pay a tax under ORS 473.045 (5) is punishable, upon conviction, by a fine of not more than $500, or by imprisonment in the county jail for not more than 90 days, or both. [2003 c.797 Â§9]

Â Â Â Â Â  Note: 473.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 473 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 474

Chapter 474 Â Trade Practices Relating to Malt Beverages

2005 EDITION

TRADE PRACTICES RELATING TO MALT BEVERAGES

LIQUOR; DRUGS

474.005Â Â Â Â  Definitions

474.007Â Â Â Â  Wholesale distribution agreements to be in writing

474.011Â Â Â Â  Good cause required for termination, cancellation or failure to renew agreement

474.015Â Â Â Â  Grounds for termination, cancellation, failure to renew or refusal to continue agreement

474.025Â Â Â Â  Successor bound by agreement

474.035Â Â Â Â  Transfer by wholesaler; when conditions may be imposed by supplier

474.045Â Â Â Â  Supplier prohibited from interfering with transfer by wholesaler

474.055Â Â Â Â  Supplier prohibited from requiring wholesaler to assent to certain changes in agreement; provisions in violation of ORS 474.005 to 474.095 void

474.065Â Â Â Â  Limit on authority of supplier to prohibit change in manager of wholesaler

474.075Â Â Â Â  SupplierÂs duty to show it acted reasonably

474.085Â Â Â Â  Remedies of party aggrieved by violation of ORS 474.005 to 474.095

474.095Â Â Â Â  Prohibited conduct of supplier

474.105Â Â Â Â  Legislative finding on ORS 474.115

474.115Â Â Â Â  Wholesale sale of malt beverage subject to agreement designating territory of sale

Â Â Â Â Â  474.005 Definitions. As used in ORS 474.005 to 474.095, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂImporterÂ means any wholesale distributor importing malt beverages into this state for sale to retailer accounts or for sale to other wholesalers designated as subjobbers for resale.

Â Â Â Â Â  (2) ÂMalt beverage manufacturerÂ means any manufacturer, brewer, importer or master distributor of malt beverages located within or outside this state, or any other person, whether located within or outside this state who enters into an agreement of distributorship for the resale of malt beverages in this state with any wholesale distributor doing business in the State of Oregon.

Â Â Â Â Â  (3) ÂPersonÂ means any natural person, corporation, partnership, trust, agency or other entity, as well as any individual officers, directors or other persons in active control of the activities of such entity.

Â Â Â Â Â  (4) ÂSupplierÂ means any malt beverage manufacturer, agent of a malt beverage manufacturer, importer or holder of a certificate under ORS 471.289 who enters into or is a party to any wholesale distribution agreement with a wholesale distributor.

Â Â Â Â Â  (5) ÂWholesale distribution agreementÂ means any contract, agreement, commercial relationship, license, association or any other arrangement for a definite or indefinite period between a supplier and wholesale distributor.

Â Â Â Â Â  (6) ÂWholesale distributorÂ means any person importing or causing to be imported into this state, or purchasing or causing to be purchased within this state, any malt beverage for sale or resale to retailers licensed under the laws of this state, regardless of whether the business of such person is conducted under the terms of any agreement with a malt beverage manufacturer. [1989 c.529 Â§1]

Â Â Â Â Â  474.007 Wholesale distribution agreements to be in writing. All wholesale distribution agreements between a supplier and a wholesaler shall be in writing, signed by the parties or their authorized agents. [1989 c.529 Â§2]

Â Â Â Â Â  474.010 [Amended by 1953 c.342 Â§3; 1963 c.137 Â§1; 1974 c.67 Â§4; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.011 Good cause required for termination, cancellation or failure to renew agreement. (1) No supplier shall terminate, cancel or fail to renew a distribution agreement upon expiration of its term or refuse to continue under the agreement without good cause. Good cause exists when a wholesaler fails to comply with a provision of the written agreement that is both reasonable and of material significance to the business relationship between the supplier and the wholesaler and all of the following occur:

Â Â Â Â Â  (a) The supplier gave written notice to the wholesaler of the failure to comply within two years of acquiring knowledge of the breach;

Â Â Â Â Â  (b) The written notice alerted the wholesaler of the failure to comply with the agreement, the intent to terminate and the reasons therefor, and the date the termination would occur, which shall be not less than 90 days after the wholesalerÂs receipt of the notice;

Â Â Â Â Â  (c) The wholesaler has been given 30 days in which to submit a plan of corrective action to comply with the agreement and not less than an additional 60 days to correct the noncompliance; and

Â Â Â Â Â  (d) The supplier acted in good faith.

Â Â Â Â Â  (2) In the event that a wholesale distribution agreement is terminated by a supplier, the wholesaler shall be entitled to reasonable compensation from the supplier for the laid-in cost to the wholesaler of the inventory of the supplierÂs products, including any taxes paid on the inventory by the wholesaler, together with a reasonable charge for handling of the products.

Â Â Â Â Â  (3) In the event that a wholesaler is terminated by a supplier in bad faith or for other than good cause, the wholesaler shall be entitled to additional compensation from the supplier for:

Â Â Â Â Â  (a) The fair market value of any and all assets, including ancillary businesses of the wholesaler used in distributing the supplierÂs products.

Â Â Â Â Â  (b) The goodwill of the business.

Â Â Â Â Â  (4) The total compensation to be paid by the supplier to the wholesaler shall be reduced by any sum received by the wholesaler from sale of assets of the business used in distribution of the supplierÂs products as well as by whatever value such assets may have to the wholesaler that are unrelated to the supplierÂs products.

Â Â Â Â Â  (5) As used in subsection (3) of this section, Âfair market valueÂ means the highest dollar amount at which a seller would be willing to sell and a buyer willing to buy when each possesses all information relevant to the transaction. [1989 c.529 Â§3]

Â Â Â Â Â  474.014 [1961 c.572 Â§2; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.015 Grounds for termination, cancellation, failure to renew or refusal to continue agreement. (1) A supplier may terminate or cancel an agreement immediately, fail to renew an agreement upon expiration of its term or refuse to continue under the agreement if:

Â Â Â Â Â  (a) The state or federal license of the wholesaler has been revoked or suspended for a period of more than 31 days;

Â Â Â Â Â  (b) The wholesaler is insolvent within the definition of section 101, title 11, United States Code, or there has been a liquidation, dissolution or assignment for the benefit of creditors of substantially all of the assets of the wholesalerÂs business, or an order for relief under chapter 7, title 11, United States Code, has been entered with respect to the wholesaler;

Â Â Â Â Â  (c) The wholesaler, or any individual who holds or owns 10 percent or more of the stock or value of the wholesaler, has been convicted of, or pleads guilty to, a felony;

Â Â Â Â Â  (d) The wholesaler has committed a fraud in its dealings with the supplier or the supplierÂs products;

Â Â Â Â Â  (e) The wholesaler makes a substantial misrepresentation to the supplier which the wholesaler knew to be false and which the supplier relied upon to its detriment;

Â Â Â Â Â  (f) An assignment of the wholesalerÂs rights under a distribution agreement, or a change of a controlling ownership interest, other than that caused by the death or legal incapacity of the wholesaler, has been made without written notice as provided in the written distribution agreement, and the supplier has given written notice to the wholesaler of the supplierÂs intention to terminate on the grounds of transfer without notice unless the transfer was reversed within 30 days from receipt of the notice; or

Â Â Â Â Â  (g) An assignment of wholesalerÂs rights is made despite timely and proper notice of disapproval.

Â Â Â Â Â  (2) In the event of a termination pursuant to this section, the termination shall become effective upon the wholesalerÂs receipt of written notice thereof. [1989 c.529 Â§4]

Â Â Â Â Â  474.016 [1961 c.572 Â§3; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.020 [Amended by 1957 c.587 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.025 Successor bound by agreement. A successor to a supplier or wholesaler, whether by way of merger, purchase of corporate shares, purchase of assets or otherwise, shall be bound by each distribution agreement the predecessor was a party to at the time of transfer with respect to each brand the successor continues to make available for sale in this state. [1989 c.529 Â§5]

Â Â Â Â Â  474.030 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.035 Transfer by wholesaler; when conditions may be imposed by supplier. (1) A wholesaler may transfer, bequeath or devise the wholesalerÂs business or share in any wholesale business to the deceased wholesalerÂs spouse, parent, siblings or issue to succeed the decedent in ownership of the business.

Â Â Â Â Â  (2) A supplier may provide in writing for prior approval of any other individual designed or designated to succeed a wholesaler in ownership of the business. Conditions of approval by the supplier shall be reasonable with respect to both the supplierÂs and the wholesalerÂs interest. [1989 c.529 Â§6]

Â Â Â Â Â  474.040 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.045 Supplier prohibited from interfering with transfer by wholesaler. No supplier shall interfere with, prevent or unreasonably delay the transfer of the wholesalerÂs business or any interest therein if the wholesaler has provided the supplier with written notice of the intent to transfer and the transferee meets reasonable standards and qualifications required by the supplier which are nondiscriminatory and are applied uniformly to all wholesalers similarly situated. [1989 c.529 Â§7]

Â Â Â Â Â  474.050 [Amended by 1957 c.587 Â§2; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.055 Supplier prohibited from requiring wholesaler to assent to certain changes in agreement; provisions in violation of ORS 474.005 to 474.095 void. (1) No supplier shall require a wholesaler to assent to any condition or amendment to a wholesale distribution agreement that impairs any right guaranteed under ORS 474.005 to 474.095, or that was not made in good faith or that is unreasonable. Nothing in this section shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.

Â Â Â Â Â  (2) Any terms or conditions of any wholesale distribution agreement contrary to the provisions of ORS 474.005 to 474.095 are void. [1989 c.529 Â§8]

Â Â Â Â Â  474.060 [Amended by 1955 c.60 Â§1; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.065 Limit on authority of supplier to prohibit change in manager of wholesaler. No supplier shall prohibit any change in the manager or successor manager of a wholesaler unless the manager or successor manager fails to meet reasonable standards for such position which are nondiscriminatory and are applied uniformly to all wholesalers similarly situated. [1989 c.529 Â§9]

Â Â Â Â Â  474.070 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.075 SupplierÂs duty to show it acted reasonably. For each dispute arising out of an allegation of bad faith termination or for termination for other than good cause, the supplier shall have the burden of proving that it acted reasonably and in good faith, that good cause existed for any termination, cancellation, discontinuance or nonrenewal and that the supplier complied with the applicable requirements of the law. [1989 c.529 Â§10]

Â Â Â Â Â  474.080 [Amended by 1957 c.587 Â§3; 1967 c.117 Â§1; 1971 c.477 Â§1; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.085 Remedies of party aggrieved by violation of ORS 474.005 to 474.095. (1) Any party to a wholesale distribution agreement aggrieved by a violation of any provision of ORS 474.005 to 474.095 shall be entitled to:

Â Â Â Â Â  (a) Injunctive relief enjoining the violation; and

Â Â Â Â Â  (b) Recovery for damages caused by the violation.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (3) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (2) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (4) If the violation consists of a termination, cancellation, refusal to renew or refusal to permit a transfer of the wholesalerÂs business in contravention of ORS 474.005 to 474.095, damages shall include the decrease in the value of the wholesalerÂs business caused by the violation, including any decrease attributable to the loss of goodwill, less any mitigation. [1989 c.529 Â§11; 1995 c.696 Â§23]

Â Â Â Â Â  474.090 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.095 Prohibited conduct of supplier. No supplier shall:

Â Â Â Â Â  (1) Coerce or induce, or attempt to coerce or induce, any distributor to engage in any illegal act or course of conduct;

Â Â Â Â Â  (2) Require a wholesaler to assent to any unreasonable requirement, condition, understanding or term of an agreement which prohibits a wholesaler from selling the product of any other supplier or suppliers;

Â Â Â Â Â  (3) Require a wholesale distributor to accept delivery of any product or any other item or commodity that was not ordered by the wholesale distributor;

Â Â Â Â Â  (4) Fail or refuse to enter into a wholesale distribution agreement with a wholesale distributor that handles the supplierÂs products; or

Â Â Â Â Â  (5) Take any action that is intended to circumvent the provisions of ORS 474.005 to 474.095. [1989 c.529 Â§12]

Â Â Â Â Â  474.100 [Amended by 1971 c.743 Â§375; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.105 Legislative finding on ORS 474.115. The Legislative Assembly finds that in addition to the purposes specified in ORS 471.030, ORS 474.115 is necessary to maintain and to promote the continued availability of good quality malt beverages for the consumers of Oregon, to promote the orderly marketing of malt beverages, to promote vigorous interbrand malt beverage competition, to encourage competition by the entry of new competitors, to implement the required record-keeping provisions and to facilitate collection of the revenue. [Formerly 471.502]

Â Â Â Â Â  Note: 474.105 and 474.115 were enacted into law by the Legislative Assembly and were added to and made a part of ORS chapter 471 but were not added to or made a part of ORS chapter 474 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  474.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.115 Wholesale sale of malt beverage subject to agreement designating territory of sale. (1) It shall be unlawful for any wholesaler to sell any brand of malt beverage in this state except in the territory described in an agreement with the manufacturer or importer authorizing sale by the wholesaler of the brand within a designated territory. Within the designated territory the wholesaler must service as provided in subsection (2) of this section all of the customers without discrimination. The territorial agreement must be in writing and must specify the brand or brands it covers. Where a manufacturer or importer sells several brands, the agreement need not apply to all brands sold by the manufacturer or importer and may apply only to one brand. No manufacturer or importer shall provide by the written agreement for the distribution of a brand to more than one distributor for all or any part of the designated territory. All such agreements shall be filed with the Oregon Liquor Control Commission.

Â Â Â Â Â  (2) Every malt beverage wholesaler licensed shall service for the purpose of quality control all of the malt beverages it sells to its customers. Each wholesaler shall provide quality control services and comply with quality control standards as are specified in writing from time to time by the owner of the trademark of the brand or brands of malt beverage if:

Â Â Â Â Â  (a) These services or standards are reasonable and are reasonably related to the maintenance of quality control; and

Â Â Â Â Â  (b) The wholesaler has received written notice of them.

Â Â Â Â Â  (3) An exclusive territorial designation in any agreement shall be changed only upon the written notice of the manufacturer and shall be filed pursuant to this section and ORS 474.105. The commission shall require the manufacturer to verify that the level of service within the designated territory will not be affected by the change. The notice shall only be given after recognizing all rights of the wholesaler and duties of the manufacturer contained in any written agreement between them. However, if a wholesaler is prevented from servicing the territory due to fire, flood, labor disputes or other causes beyond reasonable control, and if first given permission by the duly licensed exclusive wholesaler of that area and approved by the manufacturer and the commission, another licensed wholesaler not within the designated area may sell the specified brands of malt beverage in that designated area.

Â Â Â Â Â  (4)(a) It shall be unlawful for any wholesaler, either directly or indirectly, to grant or to afford a quantity discount in connection with the sale of malt beverages to any retailer in this state.

Â Â Â Â Â  (b) No provision of any agreement between any manufacturer and importer shall expressly or by implication, or in its operation, establish or maintain the resale price of any brand or brands of malt beverage by the wholesaler. [Formerly 471.503]

Â Â Â Â Â  Note: See note under 474.105.

Â Â Â Â Â  474.120 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.130 [Amended by 1957 c.587 Â§4; 1971 c.743 Â§376; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.140 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.150 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.160 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.170 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.180 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.190 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.200 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.220 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.990 [Amended by 1955 c.330 Â§1; 1957 c.587 Â§5; 1961 c.648 Â§11; 1969 c.310 Â§1; 1971 c.743 Â§377; repealed by 1977 c.745 Â§54]

_______________



Chapter 475

Chapter 475 Â Controlled Substances; Illegal Drug Cleanup; Paraphernalia; Precursors

2005 EDITION

CONTROLLED SUBSTANCES; CLEANUP

LIQUOR; DRUGS

UNIFORM CONTROLLED SUBSTANCES ACT

(Generally)

475.005Â Â Â Â  Definitions for ORS 475.005 to 475.285 and 475.840 to 475.980

475.035Â Â Â Â  Authority to control schedule; rules

475.045Â Â Â Â  Exclusions

475.055Â Â Â Â  Publishing of schedules

475.095Â Â Â Â  Rules; fees

475.101Â Â Â Â  Immunity for reporting violation

(Registration)

475.125Â Â Â Â  Registration requirements

475.135Â Â Â Â  Grounds to grant or deny registration; scope of registration; effect of federal registration

475.145Â Â Â Â  Revocation and suspension of registration

475.155Â Â Â Â  Order to show cause

475.165Â Â Â Â  Records of registrants

(Records)

475.175Â Â Â Â  When order forms required

475.185Â Â Â Â  When prescriptions required

475.188Â Â Â Â  Prescription drug orders; electronic transmission

475.190Â Â Â Â  Exception to prescription requirement; rules

(Miscellaneous)

475.215Â Â Â Â  Cooperative arrangements

475.225Â Â Â Â  Education and research

(Enforcement)

475.235Â Â Â Â  Burden of proof; status of analysis by state forensic laboratory or analyst or forensic scientist conducting analysis

475.245Â Â Â Â  Conditional discharge

475.255Â Â Â Â  Status of penalties

475.265Â Â Â Â  When prosecution barred

(Interpretation; Title)

475.275Â Â Â Â  Uniformity of interpretation

475.285Â Â Â Â  Short title

OREGON MEDICAL MARIJUANA ACT

475.300Â Â Â Â  Findings

475.302Â Â Â Â  Definitions for ORS 475.300 to 475.346

475.303Â Â Â Â  Advisory Committee on Medical Marijuana

475.304Â Â Â Â  Marijuana grow site registration system; rules

475.306Â Â Â Â  Medical use of marijuana; rules

475.309Â Â Â Â  Registry identification card; issuance; eligibility; duties of cardholder

475.312Â Â Â Â  Designated primary caregiver

475.316Â Â Â Â  Limitations on cardholderÂs immunity from criminal laws involving marijuana

475.319Â Â Â Â  Affirmative defense to certain criminal laws involving marijuana available to cardholder

475.320Â Â Â Â  Limits on amounts possessed

475.323Â Â Â Â  Effect of possession of registry identification card or designated primary caregiver card on search and seizure rights

475.324Â Â Â Â  Limits on confiscation of marijuana

475.326Â Â Â Â  Attending physician; limitation on civil liability and professional discipline

475.328Â Â Â Â  Limits on professional licensing boardÂs authority to sanction licensee for medical use of marijuana; authorizes licensed health care professional to administer medical marijuana

475.331Â Â Â Â  List of persons issued registry identification cards, designated primary caregivers and authorized grow sites; disclosure

475.334Â Â Â Â  Adding diseases or conditions that qualify as debilitating medical conditions; rules

475.338Â Â Â Â  Rules

475.340Â Â Â Â  Limitations on reimbursement of costs and employer accommodation

475.342Â Â Â Â  Limitations on protection from criminal liability

475.346Â Â Â Â  Short title

ILLEGAL DRUG CLEANUP

475.405Â Â Â Â  Definitions for ORS 475.405 to 475.495

475.415Â Â Â Â  Request for cleanup

475.425Â Â Â Â  Environmental Quality Commission rules; designation of chemicals

475.435Â Â Â Â  Authority of director

475.445Â Â Â Â  Site entry; purposes

475.455Â Â Â Â  Liability of certain persons for cleanup costs

475.465Â Â Â Â  Liability of state for cleanup

475.475Â Â Â Â  Department record of costs; collection of costs

475.485Â Â Â Â  Costs and penalties as lien; enforcement of lien

475.495Â Â Â Â  Illegal Drug Cleanup Fund; sources; uses

DRUG PARAPHERNALIA

475.525Â Â Â Â  Sale of drug paraphernalia prohibited; definition of drug paraphernalia; exceptions

475.535Â Â Â Â  Action to enforce ORS 475.525 to 475.565

475.545Â Â Â Â  Order of forfeiture of paraphernalia; effect

475.555Â Â Â Â  Seizure of drug paraphernalia

475.565Â Â Â Â  Civil penalty for violation of ORS 475.525

HYPODERMIC DEVICES

475.805Â Â Â Â  Providing hypodermic device to minor prohibited; exception

PENALTIES

475.840Â Â Â Â  Prohibited acts generally; penalties; affirmative defense for certain peyote uses

475.843Â Â Â Â  Affirmative defense to unlawfully possessing pseudoephedrine

475.846Â Â Â Â  Unlawful manufacture of heroin

475.848Â Â Â Â  Unlawful manufacture of heroin within 1,000 feet of school

475.850Â Â Â Â  Unlawful delivery of heroin

475.852Â Â Â Â  Unlawful delivery of heroin within 1,000 feet of school

475.854Â Â Â Â  Unlawful possession of heroin

475.856Â Â Â Â  Unlawful manufacture of marijuana

475.858Â Â Â Â  Unlawful manufacture of marijuana within 1,000 feet of school

475.860Â Â Â Â  Unlawful delivery of marijuana

475.862Â Â Â Â  Unlawful delivery of marijuana within 1,000 feet of school

475.864Â Â Â Â  Unlawful possession of marijuana

475.866Â Â Â Â  Unlawful manufacture of 3,4-methylene- dioxymethamphetamine

475.868Â Â Â Â  Unlawful manufacture of 3,4-methylene- dioxymethamphetamine within 1,000 feet of school

475.870Â Â Â Â  Unlawful delivery of 3,4-methylenedioxymethamphetamine

475.872Â Â Â Â  Unlawful delivery of 3,4-methylenedioxymethamphetamine within 1,000 feet of school

475.874Â Â Â Â  Unlawful possession of 3,4-methylenedi-oxymethamphetamine

475.876Â Â Â Â  Unlawful manufacture of cocaine

475.878Â Â Â Â  Unlawful manufacture of cocaine within 1,000 feet of school

475.880Â Â Â Â  Unlawful delivery of cocaine

475.882Â Â Â Â  Unlawful delivery of cocaine within 1,000 feet of school

475.884Â Â Â Â  Unlawful possession of cocaine

475.886Â Â Â Â  Unlawful manufacture of methamphetamine

475.888Â Â Â Â  Unlawful manufacture of methamphetamine within 1,000 feet of school

475.890Â Â Â Â  Unlawful delivery of methamphetamine

475.892Â Â Â Â  Unlawful delivery of methamphetamine within 1,000 feet of school

475.894Â Â Â Â  Unlawful possession of methamphetamine

475.900Â Â Â Â  Crime category classification; proof of commercial drug offense

475.902Â Â Â Â  Directives to Oregon Criminal Justice Commission

475.904Â Â Â Â  Unlawful manufacture or delivery of controlled substance within 1,000 feet of school

475.906Â Â Â Â  Penalties for distribution to minors

475.908Â Â Â Â  Causing another person to ingest a controlled substance

475.910Â Â Â Â  Application of controlled substance to the body of another person; prohibition

475.912Â Â Â Â  Unlawful delivery of imitation controlled substance

475.914Â Â Â Â  Prohibited acts for registrants; penalties

475.916Â Â Â Â  Prohibited acts involving records and fraud; penalties

475.918Â Â Â Â  Falsifying drug test results

475.920Â Â Â Â  Providing drug test falsification equipment

PRECURSOR SUBSTANCES

475.940Â Â Â Â  Precursor substances described

475.945Â Â Â Â  Authority and duties of Department of State Police; rules

475.947Â Â Â Â  Warning notice for precursor substance violation

475.949Â Â Â Â  Injunctive relief for precursor substance violation

475.950Â Â Â Â  Failure to report precursor substances transaction

475.955Â Â Â Â  Failure to report missing precursor substances

475.960Â Â Â Â  Illegally selling drug equipment

475.962Â Â Â Â  Distribution of equipment, solvent, reagent or precursor substance with intent to facilitate manufacture of controlled substance

475.965Â Â Â Â  Providing false information on precursor substances report or record

475.967Â Â Â Â  Possession of precursor substance with intent to manufacture controlled substance

475.969Â Â Â Â  Unlawful possession of phosphorus

475.971Â Â Â Â  Unlawful possession of anhydrous ammonia

475.973Â Â Â Â  Rulemaking authority regarding products containing ephedrine, pseudoephedrine and phenylpropanolamine; records

475.975Â Â Â Â  Unlawful possession of iodine in its elemental form; recording transfers; unlawful distribution of iodine in its elemental form

475.976Â Â Â Â  Unlawful possession of iodine matrix; recording transfers; unlawful distribution of iodine matrix

475.977Â Â Â Â  Possessing or disposing of methamphetamine manufacturing waste

475.978Â Â Â Â  Methyl sulfonyl methane; transfers; records; rules

475.979Â Â Â Â  Unlawful possession of lithium metal or sodium metal

475.980Â Â Â Â  Affirmative defense to ORS 475.969, 475.971, 475.975 (1) and 475.976 (1)

UNIFORM CONTROLLED SUBSTANCES ACT

(Generally)

Â Â Â Â Â  475.005 Definitions for ORS 475.005 to 475.285 and 475.840 to 475.980. As used in ORS 475.005 to 475.285 and 475.840 to 475.980, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbuseÂ means the repetitive excessive use of a drug short of dependence, without legal or medical supervision, which may have a detrimental effect on the individual or society.

Â Â Â Â Â  (2) ÂAdministerÂ means the direct application of a controlled substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by:

Â Â Â Â Â  (a) A practitioner or an authorized agent thereof; or

Â Â Â Â Â  (b) The patient or research subject at the direction of the practitioner.

Â Â Â Â Â  (3) ÂAdministrationÂ means the Drug Enforcement Administration of the United States Department of Justice, or its successor agency.

Â Â Â Â Â  (4) ÂAgentÂ means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. It does not include a common or contract carrier, public warehouseman or employee of the carrier or warehouseman.

Â Â Â Â Â  (5) ÂBoardÂ means the State Board of Pharmacy.

Â Â Â Â Â  (6) ÂControlled substanceÂ means a drug or its immediate precursor classified in Schedules I through V under the federal Controlled Substances Act, 21 U.S.C. 811 to 812, as modified under ORS 475.035. The use of the term ÂprecursorÂ in this subsection does not control and is not controlled by the use of the term ÂprecursorÂ in ORS 475.840 to 475.980.

Â Â Â Â Â  (7) ÂCounterfeit substanceÂ means a controlled substance or its container or labeling, which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, delivered or dispensed the substance.

Â Â Â Â Â  (8) ÂDeliverÂ or ÂdeliveryÂ means the actual, constructive or attempted transfer, other than by administering or dispensing, from one person to another of a controlled substance, whether or not there is an agency relationship.

Â Â Â Â Â  (9) ÂDeviceÂ means instruments, apparatus or contrivances, including their components, parts or accessories, intended:

Â Â Â Â Â  (a) For use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals; or

Â Â Â Â Â  (b) To affect the structure of any function of the body of humans or animals.

Â Â Â Â Â  (10) ÂDispenseÂ means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, and includes the prescribing, administering, packaging, labeling or compounding necessary to prepare the substance for that delivery.

Â Â Â Â Â  (11) ÂDispenserÂ means a practitioner who dispenses.

Â Â Â Â Â  (12) ÂDistributorÂ means a person who delivers.

Â Â Â Â Â  (13) ÂDrugÂ means:

Â Â Â Â Â  (a) Substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them;

Â Â Â Â Â  (b) Substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals;

Â Â Â Â Â  (c) Substances (other than food) intended to affect the structure or any function of the body of humans or animals; and

Â Â Â Â Â  (d) Substances intended for use as a component of any article specified in paragraph (a), (b) or (c) of this subsection; however, the term does not include devices or their components, parts or accessories.

Â Â Â Â Â  (14) ÂElectronically transmittedÂ or Âelectronic transmissionÂ means a communication sent or received through technological apparatuses, including computer terminals or other equipment or mechanisms linked by telephone or microwave relays, or any similar apparatus having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

Â Â Â Â Â  (15) ÂManufactureÂ means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance:

Â Â Â Â Â  (a) By a practitioner as an incident to administering or dispensing of a controlled substance in the course of professional practice; or

Â Â Â Â Â  (b) By a practitioner, or by an authorized agent under the practitionerÂs supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale.

Â Â Â Â Â  (16) ÂMarijuanaÂ means all parts of the plant Cannabis family Moraceae, whether growing or not; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant or its resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of the plant which is incapable of germination.

Â Â Â Â Â  (17) ÂPersonÂ includes a government subdivision or agency, business trust, estate, trust or any other legal entity.

Â Â Â Â Â  (18) ÂPractitionerÂ means physician, dentist, veterinarian, scientific investigator, certified nurse practitioner, physician assistant or other person licensed, registered or otherwise permitted by law to dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state but does not include a pharmacist or a pharmacy.

Â Â Â Â Â  (19) ÂPrescriptionÂ means a written, oral or electronically transmitted direction, given by a practitioner for the preparation and use of a drug. When the context requires, ÂprescriptionÂ also means the drug prepared under such written, oral or electronically transmitted direction. Any label affixed to a drug prepared under written, oral or electronically transmitted direction shall prominently display a warning that the removal thereof is prohibited by law.

Â Â Â Â Â  (20) ÂProductionÂ includes the manufacture, planting, cultivation, growing or harvesting of a controlled substance.

Â Â Â Â Â  (21) ÂResearchÂ means an activity conducted by the person registered with the federal Drug Enforcement Administration pursuant to a protocol approved by the United States Food and Drug Administration.

Â Â Â Â Â  (22) ÂUltimate userÂ means a person who lawfully possesses a controlled substance for the use of the person or for the use of a member of the household of the person or for administering to an animal owned by the person or by a member of the household of the person. [1977 c.745 Â§1; 1979 c.777 Â§49; 1979 c.785 Â§5; 1981 c.220 Â§1; 1981 c.666 Â§1; 1987 c.657 Â§8; 1995 c.440 Â§22; 2001 c.615 Â§15; 2001 c.623 Â§3]

Â Â Â Â Â  475.010 [Amended by 1953 c.342 Â§3; 1957 c.587 Â§6; 1965 c.545 Â§1; 1971 c.743 Â§378; 1973 c.697 Â§9; 1974 c.67 Â§5; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.015 [1977 c.745 Â§3; 1979 c.777 Â§50; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.020 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.025 [1977 c.745 Â§4; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.030 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.035 Authority to control schedule; rules. (1) In arriving at any decision on changes in or addition to classification when changes or additions are proposed by the federal Drug Enforcement Administration or by any other reliable source, the State Board of Pharmacy shall review the scientific knowledge available regarding the substance, its pharmacological effects, patterns of use and misuse, and potential consequences of abuse, and consider the judgment of individuals with training and experience with the substance.

Â Â Â Â Â  (2) Whenever the board determines that a change in or an addition to the schedule of a controlled substance is justified, the board by rule may order the change and fix the effective date thereof.

Â Â Â Â Â  (3) If a substance is an ingredient of a controlled substance, the ingredient shall be considered to be in the same schedule as that controlled substance. Substances which are precursors of the ingredient shall not be subject to control solely because they are precursors of the ingredient. The use of the term ÂprecursorÂ in this subsection does not control and is not controlled by the use of the term ÂprecursorÂ in ORS 475.840 to 475.980.

Â Â Â Â Â  (4) The board shall administer ORS 475.005 to 475.285 and 475.840 to 475.980 in accordance with ORS chapter 183.

Â Â Â Â Â  (5) Authority to control under this section does not extend to tobacco or to alcoholic beverages as defined in ORS 471.001. [1977 c.745 Â§5; 1981 c.666 Â§2; 1987 c.657 Â§9; 1995 c.301 Â§31; 1995 c.440 Â§23; 2001 c.615 Â§16]

Â Â Â Â Â  475.040 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.045 Exclusions. The State Board of Pharmacy shall exclude any nonnarcotic substance from a schedule if such substance may, under the Federal Food, Drug, and Cosmetic Act and the law of this state, be lawfully sold over the counter without a prescription. [1977 c.745 Â§7a]

Â Â Â Â Â  475.050 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.055 Publishing of schedules. The State Board of Pharmacy shall publish the classification of controlled substances within 30 days following revision of any classification or reclassification of a controlled substance. [1977 c.745 Â§6; 1981 c.666 Â§3]

Â Â Â Â Â  475.060 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.070 [Amended by 1961 c.648 Â§12; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.075 [1977 c.745 Â§2; 1979 c.777 Â§51; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.080 [Repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.085 [1977 c.745 Â§55; 1979 c.777 Â§52; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.090 [Amended by 1953 c.543 Â§3; 1957 c.587 Â§7; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.095 Rules; fees. The State Board of Pharmacy may adopt rules relating to fees and charge reasonable fees in addition to any other fees required by statute or rule, relating to the registration and control of the manufacture, delivery and dispensing of controlled substances within this state. [1977 c.745 Â§7; 1981 c.666 Â§4]

Â Â Â Â Â  475.100 [Amended by 1953 c.396 Â§2; 1957 c.587 Â§8; 1963 c.229 Â§1; 1965 c.15 Â§1; 1965 c.545 Â§2; 1971 c.743 Â§379; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.101 Immunity for reporting violation. A person who, in good faith, makes a report of a violation of ORS 475.840 to 475.980 and who has reasonable grounds for making the report is immune from any civil or criminal liability that might otherwise be incurred or imposed with respect to making the report or to the content of the report. The person has the same immunity with respect to participating in a judicial proceeding resulting from the report. [2005 c.706 Â§7]

Â Â Â Â Â  Note: 475.101 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.110 [Amended by 1953 c.396 Â§2; 1965 c.545 Â§3; 1971 c.743 Â§379a; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.120 [Repealed by 1971 c.743 Â§432]

(Registration)

Â Â Â Â Â  475.125 Registration requirements. (1) Every person who manufactures, delivers or dispenses any controlled substance within this state or who proposes to engage in the manufacture, delivery or dispensing of any controlled substance within this state, must obtain annually a registration issued by the State Board of Pharmacy in accordance with its rules.

Â Â Â Â Â  (2) Persons registered by the board under ORS 475.005 to 475.285 and 475.840 to 475.980 to manufacture, deliver, dispense or conduct research with controlled substances may possess, manufacture, deliver, dispense or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of ORS 475.045, 475.095 and 475.125 to 475.185 and other applicable laws of this state.

Â Â Â Â Â  (3) The following persons need not register and may lawfully possess controlled substances under ORS 475.005 to 475.285 and 475.840 to 475.980:

Â Â Â Â Â  (a) An agent or employee of any registered manufacturer, distributor or dispenser of any controlled substance if the agent or employee is acting in the usual course of business or employment.

Â Â Â Â Â  (b) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment.

Â Â Â Â Â  (c) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance, unless otherwise prohibited.

Â Â Â Â Â  (d) A practitioner otherwise licensed under the laws of this state and authorized to dispense or administer a controlled substance by the licensing authority.

Â Â Â Â Â  (4) The board may waive by rule the requirement for registration of certain manufacturers or dispensers if it finds it consistent with the public health and safety.

Â Â Â Â Â  (5) A separate registration is required at each principal place of business or professional practice where the applicant manufactures, delivers or dispenses controlled substances.

Â Â Â Â Â  (6) The board may inspect the establishment of a registrant or applicant for registration in accordance with the rules of the board. [1977 c.745 Â§8; 1995 c.440 Â§24]

Â Â Â Â Â  475.130 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.135 Grounds to grant or deny registration; scope of registration; effect of federal registration. (1) The State Board of Pharmacy shall register or renew the registration of an applicant to manufacture or dispense controlled substances included in schedules under procedures defined in ORS 475.035, unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board shall consider the following factors:

Â Â Â Â Â  (a) Failure to maintain effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

Â Â Â Â Â  (b) Failure to comply with applicable state or local laws;

Â Â Â Â Â  (c) Any convictions of the applicant under any federal or state laws relating to any controlled substance;

Â Â Â Â Â  (d) Past experience in the manufacture, delivery or dispensing of controlled substances and the existence in the applicantÂs establishment of effective controls against diversion;

Â Â Â Â Â  (e) Furnishing by the applicant of false or fraudulent material in any application filed under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (f) Suspension or revocation of the applicantÂs federal registration to manufacture, deliver or dispense controlled substances as authorized by federal law; or

Â Â Â Â Â  (g) Any other factors relevant to and consistent with the public health and safety.

Â Â Â Â Â  (2) Registration under subsection (1) of this section does not entitle a registrant to manufacture, deliver or dispense controlled substances in Schedule I or II other than those specified in the registration.

Â Â Â Â Â  (3) Practitioners must be registered to conduct research with controlled substances in Schedules I through V if they are authorized to conduct research under the law of this state. The board need not require separate registration under ORS 475.045, 475.095 and 475.125 to 475.185 for practitioners engaging in research with controlled substances in Schedules I through V where the registrant is already registered under ORS 475.045, 475.095 and 475.125 to 475.185 in another capacity. Persons with valid registration from the Drug Enforcement Administration for research on controlled substances may conduct research within this state in compliance with other state law upon furnishing the board evidence of that federal registration, and are exempt from state prosecution for possession and distribution of controlled substances to the extent of the registration. Registration under ORS 475.005 to 475.285 and 475.840 to 475.980 does not exempt the registrant from compliance with any other relevant law of this state or the United States, unless such exemption is expressly provided under ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (4) Notwithstanding this section, the manufacture, delivery or dispensing of any controlled substance excluded from any medical use by federal law is prohibited, except:

Â Â Â Â Â  (a) For research authorized under subsection (3) of this section and ORS 475.225; or

Â Â Â Â Â  (b) As otherwise provided by state or federal law.

Â Â Â Â Â  (5) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration, excluding fees, entitles them to be registered under ORS 475.045, 475.095 and 475.125 to 475.185. [1977 c.745 Â§9; 1979 c.777 Â§53; 1981 c.666 Â§5; 1995 c.440 Â§25]

Â Â Â Â Â  475.140 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.145 Revocation and suspension of registration. (1) A registration under ORS 475.135 to manufacture, deliver or dispense a controlled substance may be suspended or revoked by the State Board of Pharmacy upon a finding that:

Â Â Â Â Â  (a) The registrant has furnished false or fraudulent material information in any application filed under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (b) The registrant has been convicted of a felony under any state or federal law relating to any controlled substance;

Â Â Â Â Â  (c) The registrant has had the federal registration suspended or revoked to manufacture, deliver or dispense controlled substances;

Â Â Â Â Â  (d) The registrant has violated any rule of the board under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (e) The registrant has failed to maintain proper records or has failed to follow proper refill procedures; or

Â Â Â Â Â  (f) Continuance of registration would be inconsistent with the public interest under any factor stated in ORS 475.135.

Â Â Â Â Â  (2) The board may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

Â Â Â Â Â  (3) If the board suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the state.

Â Â Â Â Â  (4) The board shall promptly notify the administration of all orders suspending or revoking registration and all forfeitures of controlled substances. [1977 c.745 Â§10; 1981 c.666 Â§6; 1995 c.440 Â§26]

Â Â Â Â Â  475.150 [Amended by 1959 c.411 Â§1; 1971 c.418 Â§14; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.155 Order to show cause. (1) Before denying, suspending or revoking a registration, or refusing a renewal of registration, the State Board of Pharmacy shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended, or why the renewal should not be refused. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the board at a time and place not less than 30 days after the date of service of the order. These proceedings shall be conducted in accordance with ORS chapter 183 without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

Â Â Â Â Â  (2) The board may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under ORS 475.145 or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the board or dissolved by a court of competent jurisdiction. [1977 c.745 Â§11]

Â Â Â Â Â  475.160 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.165 Records of registrants. Persons registered to manufacture, deliver or dispense controlled substances under ORS 475.005 to 475.285 and 475.840 to 475.980 shall keep records and maintain inventories in conformance with the recordkeeping and inventory requirements of federal law and with any additional rules the State Board of Pharmacy issues. [1977 c.745 Â§12; 1995 c.440 Â§27]

(Records)

Â Â Â Â Â  475.175 When order forms required. Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms shall be deemed compliance with this section. [1977 c.745 Â§13]

Â Â Â Â Â  475.185 When prescriptions required. (1) Except when dispensed directly by a practitioner to an ultimate user, no controlled substance in Schedule II may be dispensed without the written prescription of a practitioner.

Â Â Â Â Â  (2) In emergency situations, as defined by rule of the State Board of Pharmacy, Schedule II drugs may be dispensed upon oral or electronically transmitted prescription of a practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of ORS 475.165. No prescription for a Schedule II substance may be refilled.

Â Â Â Â Â  (3) Except when dispensed directly by a practitioner to an ultimate user, a controlled substance included in Schedule III, IV or V, which is a prescription drug, shall not be dispensed without a written, oral or electronically transmitted prescription of a practitioner. The prescription shall not be filled or refilled more than six months after the date on which it was issued and no prescription authorized to be refilled may be refilled more than five times. Additional quantities of the controlled substances listed in Schedule III, IV or V may only be authorized by a practitioner through issuance of a new prescription.

Â Â Â Â Â  (4) A controlled substance shall not be delivered or dispensed other than for a medical purpose.

Â Â Â Â Â  (5) Except in good faith and in the course of professional practice only, a practitioner or a pharmacist may not dispense controlled substances.

Â Â Â Â Â  (6) Any oral or electronically transmitted prescription authorized by statute or rule shall be stored by electronic means or reduced promptly to writing and filed by the pharmacy.

Â Â Â Â Â  (7) Issuance, preparation, labeling, dispensing, recordkeeping and filing of prescriptions or medication orders shall be in conformance with the requirements of the federal law and rules of the board. [1977 c.745 Â§14; 1979 c.777 Â§54; 1981 c.666 Â§7; 2001 c.623 Â§4]

Â Â Â Â Â  475.188 Prescription drug orders; electronic transmission. (1) Prescription drug orders may be transmitted by electronic means from a practitioner authorized to prescribe drugs directly to the dispensing pharmacist.

Â Â Â Â Â  (2) All prescription drug orders communicated by way of electronic transmission shall:

Â Â Â Â Â  (a) Be transmitted only by an authorized practitioner;

Â Â Â Â Â  (b) Be transmitted directly to a pharmacist in a pharmacy of the patientÂs choice with no intervening person having access to the prescription drug order;

Â Â Â Â Â  (c) Specify the prescribing practitionerÂs telephone number for verbal confirmation, the time and date of transmission, the identity of the pharmacy intended to receive the transmission and all other information required for a prescription by federal or state law; and

Â Â Â Â Â  (d) Be traceable to the prescribing practitioner by an electronic signature or other secure method of validation.

Â Â Â Â Â  (3) An electronic transmission of a prescription drug order shall be stored by electronic means or reduced promptly to writing, filed by the pharmacy and retained in conformity with the requirements of ORS 475.165.

Â Â Â Â Â  (4) The dispensing pharmacist shall exercise professional judgment regarding the accuracy, validity and authenticity of an electronically transmitted prescription drug order.

Â Â Â Â Â  (5) All equipment for transmission, storage or receipt of electronically transmitted prescription drug orders shall be maintained to protect against unauthorized access.

Â Â Â Â Â  (6) A pharmacist, pharmacy or pharmacy department shall not enter into an agreement with a practitioner or health care facility concerning the provision of any electronic transmission equipment or apparatus that would adversely affect a patientÂs freedom to select the pharmacy or pharmacy department of the patientÂs choice.

Â Â Â Â Â  (7) A pharmacist, pharmacy or pharmacy department shall not provide any electronic equipment or apparatus to a practitioner or health care facility for the purpose of providing an incentive to the practitioner or health care facility to refer patients to a particular pharmacy or pharmacy department.

Â Â Â Â Â  (8) There shall be no additional charge to the patient because the prescription drug order was electronically transmitted.

Â Â Â Â Â  (9) Nothing in this section shall be construed as authorizing the electronic transmission of a prescription drug order when a written prescription is required under ORS 127.815, 137.473, 169.750, 453.025 or 475.185 (1). [2001 c.623 Â§2; 2003 c.102 Â§1]

Â Â Â Â Â  Note: 475.188 was added to and made a part of 475.005 to 475.285 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.190 Exception to prescription requirement; rules. (1) Notwithstanding the provisions of ORS 475.185, upon registration with the State Board of Pharmacy, a humane society or animal control agency may purchase, possess and, subject to subsection (4) of this section, administer sodium pentobarbital to euthanize injured, sick, homeless or unwanted domestic pets and other animals.

Â Â Â Â Â  (2) The State Board of Pharmacy, after consultation with the Oregon State Veterinary Medical Examining Board, shall adopt rules according to ORS 183.325 to 183.410 establishing requirements for registration, renewal of registration and revocation or suspension of registration under subsection (1) of this section. Those rules shall include a provision that the State Board of Pharmacy will suspend or revoke the registration of any humane society or animal control agency that allows a person who is not certified under subsection (4) of this section to administer sodium pentobarbital.

Â Â Â Â Â  (3) Any person who is registered under ORS 475.005 to 475.285 and 475.840 to 475.980 to deliver or dispense controlled substances may deliver or dispense sodium pentobarbital to a humane society or animal control agency registered under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The Oregon State Veterinary Medical Examining Board, after consultation with the State Board of Pharmacy, shall adopt rules establishing requirements for certification of persons to administer sodium pentobarbital. Those rules may require that a person complete certain educational or training programs in order to be certified. No person shall administer sodium pentobarbital unless the person is certified by the Oregon State Veterinary Medical Examining Board. [1983 c.342 Â§2; 1995 c.440 Â§28]

Â Â Â Â Â  475.205 [1977 c.745 Â§24; repealed by 1981 c.666 Â§11]

(Miscellaneous)

Â Â Â Â Â  475.215 Cooperative arrangements. The State Board of Pharmacy shall cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, it may:

Â Â Â Â Â  (1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances; and

Â Â Â Â Â  (2) Cooperate in training programs concerning controlled substance law enforcement at local and state levels. [1977 c.745 Â§22]

Â Â Â Â Â  475.225 Education and research. (1) The Department of Human Services shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs it may:

Â Â Â Â Â  (a) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

Â Â Â Â Â  (b) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

Â Â Â Â Â  (c) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

Â Â Â Â Â  (d) Evaluate procedures, projects, techniques and controls conducted or proposed as part of educational programs on misuse or abuse of controlled substances;

Â Â Â Â Â  (e) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them; and

Â Â Â Â Â  (f) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

Â Â Â Â Â  (2) The department shall encourage research on the medical use, misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of ORS 475.005 to 475.285 and 475.840 to 475.980, it may:

Â Â Â Â Â  (a) Establish methods to assess accurately the physiological, psychological and social effects of controlled substances and identify their medical uses, relative hazard potential, and potential for abuse;

Â Â Â Â Â  (b) Make studies and undertake programs of research to:

Â Â Â Â Â  (A) Develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (B) Determine patterns of use, misuse and abuse of controlled substances and the social effects thereof; and

Â Â Â Â Â  (C) Improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled substances; or

Â Â Â Â Â  (c) Enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations or special projects which bear directly on misuse and abuse of controlled substances.

Â Â Â Â Â  (3) The department may enter into contracts for educational and research activities without performance bonds and without regard to ORS 279A.125, 279A.140, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280, 459A.475, 459A.480, 459A.485 and 459A.490. [1977 c.745 Â§25; 1981 c.666 Â§8; 1995 c.440 Â§29; 2003 c.794 Â§297]

(Enforcement)

Â Â Â Â Â  475.235 Burden of proof; status of analysis by state forensic laboratory or analyst or forensic scientist conducting analysis. (1) It is not necessary for the state to negate any exemption or exception in ORS 475.005 to 475.285 and 475.840 to 475.980 in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under ORS 475.005 to 475.285 and 475.840 to 475.980. The burden of proof of any exemption or exception is upon the person claiming it.

Â Â Â Â Â  (2) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under ORS 475.005 to 475.285 and 475.840 to 475.980, the person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

Â Â Â Â Â  (3)(a) When a controlled substance is at issue in a criminal proceeding before a grand jury, at a preliminary hearing, in a proceeding on a district attorneyÂs information or for purposes of an early disposition program, it is prima facie evidence of the identity of the controlled substance if:

Â Â Â Â Â  (A) A sample of the controlled substance is tested using a presumptive test for controlled substances;

Â Â Â Â Â  (B) The test is conducted by a law enforcement officer trained to use the test or by a forensic scientist; and

Â Â Â Â Â  (C) The test is positive for the particular controlled substance.

Â Â Â Â Â  (b) When the identity of a controlled substance is established using a presumptive test for purposes of a criminal proceeding before a grand jury, a preliminary hearing, a proceeding on a district attorneyÂs information or an early disposition program, the defendant, upon notice to the district attorney, may request that the controlled substance be sent to a state police forensic laboratory for analysis.

Â Â Â Â Â  (4) In all prosecutions in which an analysis of a controlled substance or sample was conducted, a certified copy of the analytical report signed by the director of a state police forensic laboratory or the analyst or forensic scientist conducting the analysis shall be accepted as prima facie evidence of the results of the analytical findings.

Â Â Â Â Â  (5) Notwithstanding any statute or rule to the contrary, the defendant may subpoena the analyst or forensic scientist to testify at the preliminary hearing and trial of the issue at no cost to the defendant.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAnalystÂ means a person employed by the Department of State Police to conduct analysis in forensic laboratories established by the department under ORS 181.080.

Â Â Â Â Â  (b) ÂPresumptive testÂ includes, but is not limited to, chemical tests using Marquis reagent, Duquenois-Levine reagent, Scott reagent system or modified ChenÂs reagent. [1977 c.745 Â§23; 1989 c.194 Â§1; 1995 c.440 Â§6; 1997 c.346 Â§1; 2001 c.870 Â§14; 2003 c.538 Â§1]

Â Â Â Â Â  475.245 Conditional discharge. Whenever any person pleads guilty to or is found guilty of possession of a controlled substance under ORS 475.840 (3), 475.854, 475.864, 475.874, 475.884 or 475.894 or of a property offense that is motivated by a dependence on a controlled substance, the court, without entering a judgment of guilt and with the consent of the district attorney and the accused, may defer further proceedings and place the person on probation. Upon violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against the person. Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. There may be only one discharge and dismissal under this section with respect to any person. [1977 c.745 Â§21; 1995 c.440 Â§30; 1999 c.799 Â§1; 2001 c.834 Â§Â§6,10; 2005 c.706 Â§26; 2005 c.708 Â§Â§56,57]

Â Â Â Â Â  475.255 Status of penalties. Any penalty imposed for violation of ORS 475.005 to 475.285 and 475.840 to 475.980 is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law. [1977 c.745 Â§18; 1995 c.440 Â§31]

Â Â Â Â Â  475.265 When prosecution barred. If a violation of ORS 475.005 to 475.285 and 475.840 to 475.980 is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state. [1977 c.745 Â§19; 1995 c.440 Â§32]

(Interpretation; Title)

Â Â Â Â Â  475.275 Uniformity of interpretation. ORS 475.005 to 475.285 and 475.840 to 475.980 shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of ORS 475.005 to 475.285 and 475.840 to 475.980 among those states which enact similar laws. [1977 c.745 Â§28; 1995 c.440 Â§33]

Â Â Â Â Â  475.285 Short title. ORS 475.005 to 475.285 and 475.840 to 475.980 may be cited as the Uniform Controlled Substances Act. [1977 c.745 Â§29; 1995 c.440 Â§7]

Â Â Â Â Â  475.295 [1989 c.1075 Â§2; 1991 c.460 Â§3; 1993 c.33 Â§358; renumbered 430.400 in 1993]

OREGON MEDICAL MARIJUANA ACT

Â Â Â Â Â  475.300 Findings. The people of the state of Oregon hereby find that:

Â Â Â Â Â  (1) Patients and doctors have found marijuana to be an effective treatment for suffering caused by debilitating medical conditions, and therefore, marijuana should be treated like other medicines;

Â Â Â Â Â  (2) Oregonians suffering from debilitating medical conditions should be allowed to use small amounts of marijuana without fear of civil or criminal penalties when their doctors advise that such use may provide a medical benefit to them and when other reasonable restrictions are met regarding that use;

Â Â Â Â Â  (3) ORS 475.300 to 475.346 are intended to allow Oregonians with debilitating medical conditions who may benefit from the medical use of marijuana to be able to discuss freely with their doctors the possible risks and benefits of medical marijuana use and to have the benefit of their doctorÂs professional advice; and

Â Â Â Â Â  (4) ORS 475.300 to 475.346 are intended to make only those changes to existing Oregon laws that are necessary to protect patients and their doctors from criminal and civil penalties, and are not intended to change current civil and criminal laws governing the use of marijuana for nonmedical purposes. [1999 c.4 Â§2]

Â Â Â Â Â  Note: 475.300 to 475.346 were adopted by the people by initiative petition but were not added to or made a part of ORS chapter 475 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.302 Definitions for ORS 475.300 to 475.346. As used in ORS 475.300 to 475.346:

Â Â Â Â Â  (1) ÂAttending physicianÂ means a physician licensed under ORS chapter 677 who has primary responsibility for the care and treatment of a person diagnosed with a debilitating medical condition.

Â Â Â Â Â  (2) ÂDebilitating medical conditionÂ means:

Â Â Â Â Â  (a) Cancer, glaucoma, positive status for human immunodeficiency virus or acquired immune deficiency syndrome, or treatment for these conditions;

Â Â Â Â Â  (b) A medical condition or treatment for a medical condition that produces, for a specific patient, one or more of the following:

Â Â Â Â Â  (A) Cachexia;

Â Â Â Â Â  (B) Severe pain;

Â Â Â Â Â  (C) Severe nausea;

Â Â Â Â Â  (D) Seizures, including but not limited to seizures caused by epilepsy; or

Â Â Â Â Â  (E) Persistent muscle spasms, including but not limited to spasms caused by multiple sclerosis; or

Â Â Â Â Â  (c) Any other medical condition or treatment for a medical condition adopted by the department by rule or approved by the department pursuant to a petition submitted pursuant to ORS 475.334.

Â Â Â Â Â  (3) ÂDeliveryÂ has the meaning given that term in ORS 475.005. ÂDeliveryÂ does not include transfer of marijuana by a registry identification cardholder to another registry identification cardholder if no consideration is paid for the transfer.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂDesignated primary caregiverÂ means an individual 18 years of age or older who has significant responsibility for managing the well-being of a person who has been diagnosed with a debilitating medical condition and who is designated as such on that personÂs application for a registry identification card or in other written notification to the department. ÂDesignated primary caregiverÂ does not include the personÂs attending physician.

Â Â Â Â Â  (6) ÂMarijuanaÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (7) ÂMarijuana grow siteÂ means a location where marijuana is produced for use by a registry identification cardholder and that is registered under the provisions of ORS 475.304.

Â Â Â Â Â  (8) ÂMedical use of marijuanaÂ means the production, possession, delivery, or administration of marijuana, or paraphernalia used to administer marijuana, as necessary for the exclusive benefit of a person to mitigate the symptoms or effects of the personÂs debilitating medical condition.

Â Â Â Â Â  (9) ÂProductionÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (10) ÂRegistry identification cardÂ means a document issued by the department that identifies a person authorized to engage in the medical use of marijuana and the personÂs designated primary caregiver, if any.

Â Â Â Â Â  (11) ÂUsable marijuanaÂ means the dried leaves and flowers of the plant Cannabis family Moraceae, and any mixture or preparation thereof, that are appropriate for medical use as allowed in ORS 475.300 to 475.346. ÂUsable marijuanaÂ does not include the seeds, stalks and roots of the plant.

Â Â Â Â Â  (12) ÂWritten documentationÂ means a statement signed by the attending physician of a person diagnosed with a debilitating medical condition or copies of the personÂs relevant medical records. [1999 c.4 Â§3; 2001 c.900 Â§205; 2003 c.14 Â§305; 2005 c.22 Â§346; 2005 c.822 Â§1]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.303 Advisory Committee on Medical Marijuana. (1) There is created the Advisory Committee on Medical Marijuana in the Department of Human Services, consisting of 11 members appointed by the Director of Human Services.

Â Â Â Â Â  (2) The director shall appoint members of the committee from persons who possess registry identification cards, designated primary caregivers of persons who possess registry identification cards and advocates of the Oregon Medical Marijuana Act.

Â Â Â Â Â  (3) The committee shall advise the director on the administrative aspects of the Oregon Medical Marijuana Program, review current and proposed administrative rules of the program and provide annual input on the fee structure of the program.

Â Â Â Â Â  (4) The committee shall meet at least four times per year, at times and places specified by the director.

Â Â Â Â Â  (5) The department shall provide staff support to the committee.

Â Â Â Â Â  (6) All agencies of state government, as defined in ORS 174.111, are directed to assist the committee in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish information and advice that the members of the committee consider necessary to perform their duties. [2005 c.822 Â§7]

Â Â Â Â Â  Note: See note under 475.300. 475.303 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.304 Marijuana grow site registration system; rules. (1) The Department of Human Services shall establish by rule a marijuana grow site registration system to authorize production of marijuana by a registry identification cardholder, a designated primary caregiver who grows marijuana for the cardholder or a person who is responsible for a marijuana grow site. The marijuana grow site registration system adopted must require a registry identification cardholder to submit an application to the department that includes:

Â Â Â Â Â  (a) The name of the person responsible for the marijuana grow site;

Â Â Â Â Â  (b) The address of the marijuana grow site;

Â Â Â Â Â  (c) The registry identification card number of the registry cardholder for whom the marijuana is being produced; and

Â Â Â Â Â  (d) Any other information the department considers necessary.

Â Â Â Â Â  (2) The department shall issue a marijuana grow site registration card to a registry identification cardholder who has met the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) A person who has been issued a marijuana grow site registration card under this section must display the registration card at the marijuana grow site at all times when marijuana is being produced.

Â Â Â Â Â  (4) A marijuana grow site registration card must be obtained and posted for each registry identification cardholder for whom marijuana is being produced at a marijuana grow site.

Â Â Â Â Â  (5) All usable marijuana, plants, seedlings and seeds associated with the production of marijuana for a registry identification cardholder by a person responsible for a marijuana grow site are the property of the registry identification cardholder and must be provided to the registry identification cardholder upon request.

Â Â Â Â Â  (6)(a) The department shall restrict a marijuana grow site registration card issued to a registry identification cardholder who has been convicted of violating ORS 475.840 (1)(a) or (b) to prohibit for a period of five years from the date of conviction the production of marijuana otherwise authorized by this section at a location where the registry identification cardholder is present.

Â Â Â Â Â  (b) A registry identification cardholder who has been convicted of violating ORS 475.840 (1)(a) or (b) may not be issued a marijuana grow site registration card within five years of the date of the conviction for violating ORS 475.840 (1)(a) or (b) if the conviction was for a first offense to prohibit for a period of five years from the date of conviction the production of marijuana otherwise authorized by this section at a location where the registry identification cardholder is present.

Â Â Â Â Â  (c) A person other than a registry identification cardholder who has been convicted of violating ORS 475.840 (1)(a) or (b) may not produce marijuana for a registry identification cardholder within five years of the date of the conviction for violating ORS 475.840 (1)(a) or (b) if the conviction was for a first offense.

Â Â Â Â Â  (d) A person convicted more than once of violating ORS 475.840 (1)(a) or (b) may not be issued a marijuana grow site registration card or produce marijuana for a registry identification cardholder.

Â Â Â Â Â  (7) A registry identification cardholder or the designated primary caregiver of the cardholder may reimburse the person responsible for a marijuana grow site for the costs of supplies and utilities associated with the production of marijuana for the registry identification cardholder. No other costs associated with the production of marijuana for the registry identification cardholder, including the cost of labor, may be reimbursed. [2005 c.822 Â§8]

Â Â Â Â Â  Note: See note under 475.300. 475.304 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.305 [1977 c.636 Â§1; 1979 c.674 Â§1; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.306 Medical use of marijuana; rules. (1) A person who possesses a registry identification card issued pursuant to ORS 475.309 may engage in, and a designated primary caregiver of such a person may assist in, the medical use of marijuana only as justified to mitigate the symptoms or effects of the personÂs debilitating medical condition.

Â Â Â Â Â  (2) A person who is a registry identification cardholder must possess the registry identification card when using or transporting marijuana in a location other than the residence of the cardholder.

Â Â Â Â Â  (3) The Department of Human Services shall define by rule when a marijuana plant is mature and when it is immature. The rule shall provide that a plant that has no flowers and that is less than 12 inches in height and less than 12 inches in diameter is a seedling or a start and is not a mature plant. [1999 c.4 Â§7; 2005 c.822 Â§2]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.309 Registry identification card; issuance; eligibility; duties of cardholder. (1) Except as provided in ORS 475.316, 475.320 and 475.342, a person engaged in or assisting in the medical use of marijuana is excepted from the criminal laws of the state for possession, delivery or production of marijuana, aiding and abetting another in the possession, delivery or production of marijuana or any other criminal offense in which possession, delivery or production of marijuana is an element if the following conditions have been satisfied:

Â Â Â Â Â  (a) The person holds a registry identification card issued pursuant to this section, has applied for a registry identification card pursuant to subsection (9) of this section, is the designated primary caregiver of the cardholder or applicant, or is the person responsible for a marijuana grow site that is producing marijuana for the cardholder and is registered under ORS 475.304; and

Â Â Â Â Â  (b) The person who has a debilitating medical condition, the personÂs primary caregiver and the person responsible for a marijuana grow site that is producing marijuana for the cardholder and is registered under ORS 475.304 are collectively in possession of, delivering or producing marijuana for medical use in amounts allowed under ORS 475.320.

Â Â Â Â Â  (2) The Department of Human Services shall establish and maintain a program for the issuance of registry identification cards to persons who meet the requirements of this section. Except as provided in subsection (3) of this section, the department shall issue a registry identification card to any person who pays a fee in the amount established by the department and provides the following:

Â Â Â Â Â  (a) Valid, written documentation from the personÂs attending physician stating that the person has been diagnosed with a debilitating medical condition and that the medical use of marijuana may mitigate the symptoms or effects of the personÂs debilitating medical condition;

Â Â Â Â Â  (b) The name, address and date of birth of the person;

Â Â Â Â Â  (c) The name, address and telephone number of the personÂs attending physician;

Â Â Â Â Â  (d) The name and address of the personÂs designated primary caregiver, if the person has designated a primary caregiver at the time of application; and

Â Â Â Â Â  (e) A written statement that indicates whether the marijuana used by the cardholder will be produced at a location where the cardholder or designated primary caregiver is present or at another location.

Â Â Â Â Â  (3) The department shall issue a registry identification card to a person who is under 18 years of age if the person submits the materials required under subsection (2) of this section, and the custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age signs a written statement that:

Â Â Â Â Â  (a) The attending physician of the person under 18 years of age has explained to that person and to the custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age the possible risks and benefits of the medical use of marijuana;

Â Â Â Â Â  (b) The custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age consents to the use of marijuana by the person under 18 years of age for medical purposes;

Â Â Â Â Â  (c) The custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age agrees to serve as the designated primary caregiver for the person under 18 years of age; and

Â Â Â Â Â  (d) The custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age agrees to control the acquisition of marijuana and the dosage and frequency of use by the person under 18 years of age.

Â Â Â Â Â  (4) A person applying for a registry identification card pursuant to this section may submit the information required in this section to a county health department for transmittal to the Department of Human Services. A county health department that receives the information pursuant to this subsection shall transmit the information to the Department of Human Services within five days of receipt of the information. Information received by a county health department pursuant to this subsection shall be confidential and not subject to disclosure, except as required to transmit the information to the Department of Human Services.

Â Â Â Â Â  (5) The department shall verify the information contained in an application submitted pursuant to this section and shall approve or deny an application within thirty days of receipt of the application.

Â Â Â Â Â  (a) The department may deny an application only for the following reasons:

Â Â Â Â Â  (A) The applicant did not provide the information required pursuant to this section to establish the applicantÂs debilitating medical condition and to document the applicantÂs consultation with an attending physician regarding the medical use of marijuana in connection with such condition, as provided in subsections (2) and (3) of this section; or

Â Â Â Â Â  (B) The department determines that the information provided was falsified.

Â Â Â Â Â  (b) Denial of a registry identification card shall be considered a final department action, subject to judicial review. Only the person whose application has been denied, or, in the case of a person under the age of 18 years of age whose application has been denied, the personÂs parent or legal guardian, shall have standing to contest the departmentÂs action.

Â Â Â Â Â  (c) Any person whose application has been denied may not reapply for six months from the date of the denial, unless so authorized by the department or a court of competent jurisdiction.

Â Â Â Â Â  (6)(a) If the department has verified the information submitted pursuant to subsections (2) and (3) of this section and none of the reasons for denial listed in subsection (5)(a) of this section is applicable, the department shall issue a serially numbered registry identification card within five days of verification of the information. The registry identification card shall state:

Â Â Â Â Â  (A) The cardholderÂs name, address and date of birth;

Â Â Â Â Â  (B) The date of issuance and expiration date of the registry identification card;

Â Â Â Â Â  (C) The name and address of the personÂs designated primary caregiver, if any;

Â Â Â Â Â  (D) Whether the marijuana used by the cardholder will be produced at a location where the cardholder or designated primary caregiver is present or at another location; and

Â Â Â Â Â  (E) Any other information that the department may specify by rule.

Â Â Â Â Â  (b) When the person to whom the department has issued a registry identification card pursuant to this section has specified a designated primary caregiver, the department shall issue an identification card to the designated primary caregiver. The primary caregiverÂs registry identification card shall contain the information provided in paragraph (a) of this subsection.

Â Â Â Â Â  (7)(a) A person who possesses a registry identification card shall:

Â Â Â Â Â  (A) Notify the department of any change in the personÂs name, address, attending physician or designated primary caregiver; and

Â Â Â Â Â  (B) Annually submit to the department:

Â Â Â Â Â  (i) Updated written documentation of the personÂs debilitating medical condition; and

Â Â Â Â Â  (ii) The name of the personÂs designated primary caregiver if a primary caregiver has been designated for the upcoming year.

Â Â Â Â Â  (b) If a person who possesses a registry identification card fails to comply with this subsection, the card shall be deemed expired. If a registry identification card expires, the identification card of any designated primary caregiver of the cardholder shall also expire.

Â Â Â Â Â  (8) A person who possesses a registry identification card pursuant to this section and who has been diagnosed by the personÂs attending physician as no longer having a debilitating medical condition shall return the registry identification card to the department within seven calendar days of notification of the diagnosis. Any designated primary caregiver shall return the caregiverÂs identification card within the same period of time.

Â Â Â Â Â  (9) A person who has applied for a registry identification card pursuant to this section but whose application has not yet been approved or denied, and who is contacted by any law enforcement officer in connection with the personÂs administration, possession, delivery or production of marijuana for medical use may provide to the law enforcement officer a copy of the written documentation submitted to the department pursuant to subsections (2) or (3) of this section and proof of the date of mailing or other transmission of the documentation to the department. This documentation shall have the same legal effect as a registry identification card until such time as the person receives notification that the application has been approved or denied. [1999 c.4 Â§4; 1999 c.825 Â§2; 2003 c.14 Â§306; 2005 c.822 Â§3]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.312 Designated primary caregiver. (1) If a person who possesses a registry identification card issued pursuant to ORS 475.309 chooses to have a designated primary caregiver, the person must designate the primary caregiver by including the primary caregiverÂs name and address:

Â Â Â Â Â  (a) On the personÂs application for a registry identification card;

Â Â Â Â Â  (b) In the annual updated information required under ORS 475.309; or

Â Â Â Â Â  (c) In a written, signed statement submitted to the Department of Human Services.

Â Â Â Â Â  (2) A person described in this section may have only one designated primary caregiver at any given time. [1999 c.4 Â§13]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.315 [1977 c.636 Â§2; 1979 c.674 Â§2; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.316 Limitations on cardholderÂs immunity from criminal laws involving marijuana. (1) No person authorized to possess, deliver or produce marijuana for medical use pursuant to ORS 475.300 to 475.346 shall be excepted from the criminal laws of this state or shall be deemed to have established an affirmative defense to criminal charges of which possession, delivery or production of marijuana is an element if the person, in connection with the facts giving rise to such charges:

Â Â Â Â Â  (a) Drives under the influence of marijuana as provided in ORS 813.010;

Â Â Â Â Â  (b) Engages in the medical use of marijuana in a public place as that term is defined in ORS 161.015, or in public view or in a correctional facility as defined in ORS 162.135 (2) or youth correction facility as defined in ORS 162.135 (6);

Â Â Â Â Â  (c) Delivers marijuana to any individual who the person knows is not in possession of a registry identification card;

Â Â Â Â Â  (d) Delivers marijuana for consideration to any individual, even if the individual is in possession of a registry identification card;

Â Â Â Â Â  (e) Manufactures or produces marijuana at a place other than:

Â Â Â Â Â  (A)(i) One address for property under the control of the patient; and

Â Â Â Â Â  (ii) One address for property under the control of the primary caregiver of the patient that have been provided to the Department of Human Services; or

Â Â Â Â Â  (B) A marijuana grow site authorized under ORS 475.304; or

Â Â Â Â Â  (f) Manufactures or produces marijuana at more than one address.

Â Â Â Â Â  (2) In addition to any other penalty allowed by law, a person who the department finds has willfully violated the provisions of ORS 475.300 to 475.346, or rules adopted under ORS 475.300 to 475.346, may be precluded from obtaining or using a registry identification card for the medical use of marijuana for a period of up to six months, at the discretion of the department. [1999 c.4 Â§5; 1999 c.825 Â§3; 2005 c.822 Â§13]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.319 Affirmative defense to certain criminal laws involving marijuana available to cardholder. (1) Except as provided in ORS 475.316 and 475.342, it is an affirmative defense to a criminal charge of possession or production of marijuana, or any other criminal offense in which possession or production of marijuana is an element, that the person charged with the offense is a person who:

Â Â Â Â Â  (a) Has been diagnosed with a debilitating medical condition within 12 months prior to arrest and been advised by the personÂs attending physician that the medical use of marijuana may mitigate the symptoms or effects of that debilitating medical condition;

Â Â Â Â Â  (b) Is engaged in the medical use of marijuana; and

Â Â Â Â Â  (c) Possesses or produces marijuana only in amounts permitted under ORS 475.320.

Â Â Â Â Â  (2) It is not necessary for a person asserting an affirmative defense pursuant to this section to have received a registry identification card in order to assert the affirmative defense established in this section.

Â Â Â Â Â  (3) No person engaged in the medical use of marijuana who claims that marijuana provides medically necessary benefits and who is charged with a crime pertaining to such use of marijuana shall be precluded from presenting a defense of choice of evils, as set forth in ORS 161.200, or from presenting evidence supporting the necessity of marijuana for treatment of a specific disease or medical condition, provided that the amount of marijuana at issue is no greater than permitted under ORS 475.320 and the patient has taken a substantial step to comply with the provisions of ORS 475.300 to 475.346.

Â Â Â Â Â  (4) Any defendant proposing to use the affirmative defense provided for by this section in a criminal action shall, not less than five days before the trial of the cause, file and serve upon the district attorney a written notice of the intention to offer such a defense that specifically states the reasons why the defendant is entitled to assert and the factual basis for such affirmative defense. If the defendant fails to file and serve such notice, the defendant is not permitted to assert the affirmative defense at the trial of the cause unless the court for good cause orders otherwise. [1999 c.4 Â§6; 1999 c.825 Â§4; 2005 c.22 Â§347; 2005 c.822 Â§12]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.320 Limits on amounts possessed. (1)(a) A registry identification cardholder or the designated primary caregiver of the cardholder may possess up to six mature marijuana plants and 24 ounces of usable marijuana.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a registry identification cardholder has been convicted of violating ORS 475.840 (1)(a) or (b), the registry identification cardholder or the designated primary caregiver of the cardholder may possess one ounce of usable marijuana at any given time for a period of five years from the date of the conviction.

Â Â Â Â Â  (2) If the marijuana used by the registry identification cardholder is produced at a marijuana grow site where the cardholder or designated primary caregiver is not present, the person responsible for the marijuana grow site:

Â Â Â Â Â  (a) May produce marijuana for and provide marijuana to a registry identification cardholder or that personÂs designated primary caregiver as authorized under this section.

Â Â Â Â Â  (b) May possess up to six mature plants and up to 24 ounces of usable marijuana for each cardholder or caregiver for which marijuana is being produced.

Â Â Â Â Â  (c) May produce marijuana for up to four registry identification cardholders or designated primary caregivers per year.

Â Â Â Â Â  (d) Must obtain and display a marijuana grow site registration card issued under ORS 475.304 for each registry identification cardholder or designated primary caregiver for which marijuana is being produced.

Â Â Â Â Â  (e) Must provide all marijuana produced for a registry identification cardholder or designated primary caregiver to the cardholder or caregiver at the time the person responsible for a marijuana grow site ceases producing marijuana for the cardholder or caregiver.

Â Â Â Â Â  (f) Must return the marijuana grow site registration card to the registry identification cardholder to whom the card was issued when requested to do so by the cardholder or when the person responsible for a marijuana grow site ceases producing marijuana for the cardholder or caregiver.

Â Â Â Â Â  (3) Except as provided in subsections (1) and (2) of this section, a registry identification cardholder, the designated primary caregiver of the cardholder and the person responsible for a marijuana grow site producing marijuana for the registry identification cardholder may possess a combined total of up to six mature plants and 24 ounces of usable marijuana for that registry identification cardholder.

Â Â Â Â Â  (4)(a) A registry identification cardholder and the designated primary caregiver of the cardholder may possess a combined total of up to 18 marijuana seedlings or starts as defined by rule of the Department of Human Services.

Â Â Â Â Â  (b) A person responsible for a marijuana grow site may possess up to 18 marijuana seedlings or starts as defined by rule of the department for each registry identification cardholder for which the person responsible for the marijuana grow site is producing marijuana. [2005 c.822 Â§9]

Â Â Â Â Â  Note: See note under 475.300. 475.320 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.323 Effect of possession of registry identification card or designated primary caregiver card on search and seizure rights. (1) Possession of a registry identification card or designated primary caregiver identification card pursuant to ORS 475.309 does not alone constitute probable cause to search the person or property of the cardholder or otherwise subject the person or property of the cardholder to inspection by any governmental agency.

Â Â Â Â Â  (2) Any property interest possessed, owned or used in connection with the medical use of marijuana or acts incidental to the medical use of marijuana that has been seized by state or local law enforcement officers may not be harmed, neglected, injured or destroyed while in the possession of any law enforcement agency. A law enforcement agency has no responsibility to maintain live marijuana plants lawfully seized. No such property interest may be forfeited under any provision of law providing for the forfeiture of property other than as a sentence imposed after conviction of a criminal offense. Usable marijuana and paraphernalia used to administer marijuana that was seized by any law enforcement office shall be returned immediately upon a determination by the district attorney in whose county the property was seized, or the district attorneyÂs designee, that the person from whom the marijuana or paraphernalia used to administer marijuana was seized is entitled to the protections contained in ORS 475.300 to 475.346. The determination may be evidenced, for example, by a decision not to prosecute, the dismissal of charges or acquittal. [1999 c.4 Â§8; 1999 c.825 Â§5; 2005 c.22 Â§348]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.324 Limits on confiscation of marijuana. A law enforcement officer who determines that a registry identification cardholder is in possession of amounts of usable marijuana or numbers of marijuana plants in excess of the amount or number authorized by ORS 475.320 may confiscate only any usable marijuana or plants that are in excess of the amount or number authorized. [2005 c.822 Â§10]

Â Â Â Â Â  Note: See note under 475.300. 475.324 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.325 [1977 c.636 Â§3; 1979 c.674 Â§3; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.326 Attending physician; limitation on civil liability and professional discipline. No attending physician may be subjected to civil penalty or discipline by the Board of Medical Examiners for:

Â Â Â Â Â  (1) Advising a person whom the attending physician has diagnosed as having a debilitating medical condition, or a person who the attending physician knows has been so diagnosed by another physician licensed under ORS chapter 677, about the risks and benefits of medical use of marijuana or that the medical use of marijuana may mitigate the symptoms or effects of the personÂs debilitating medical condition, provided the advice is based on the attending physicianÂs personal assessment of the personÂs medical history and current medical condition; or

Â Â Â Â Â  (2) Providing the written documentation necessary for issuance of a registry identification card under ORS 475.309, if the documentation is based on the attending physicianÂs personal assessment of the applicantÂs medical history and current medical condition and the attending physician has discussed the potential medical risks and benefits of the medical use of marijuana with the applicant. [1999 c.4 Â§9; 2005 c.822 Â§11]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.328 Limits on professional licensing boardÂs authority to sanction licensee for medical use of marijuana; authorizes licensed health care professional to administer medical marijuana. (1) No professional licensing board may impose a civil penalty or take other disciplinary action against a licensee based on the licenseeÂs medical use of marijuana in accordance with the provisions of ORS 475.300 to 475.346 or actions taken by the licensee that are necessary to carry out the licenseeÂs role as a designated primary caregiver to a person who possesses a lawful registry identification card.

Â Â Â Â Â  (2)(a) A licensed health care professional may administer medical marijuana to a person who possesses a registry identification card and resides in a licensed health care facility if the administration of pharmaceuticals is within the scope of practice of the licensed health care professional. Administration of medical marijuana under this subsection may not take place in a public place as defined in ORS 161.015 or in the presence of a person under 18 years of age. If the medical marijuana administered under this subsection is smoked, adequate ventilation must be provided.

Â Â Â Â Â  (b) Nothing in this subsection requires:

Â Â Â Â Â  (A) A licensed health care professional to administer medical marijuana; or

Â Â Â Â Â  (B) A licensed health care facility to make accommodations for the administration of medical marijuana. [1999 c.4 Â§10; 2005 c.822 Â§4]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.331 List of persons issued registry identification cards, designated primary caregivers and authorized grow sites; disclosure. (1)(a) The Department of Human Services shall create and maintain a list of the persons to whom the department has issued registry identification cards, the names of any designated primary caregivers and the addresses of authorized marijuana grow sites. Except as provided in subsection (2) of this section, the list shall be confidential and not subject to public disclosure.

Â Â Â Â Â  (b) The department shall develop a system by which authorized employees of state and local law enforcement agencies may verify at all times that a person is a lawful possessor of a registry identification card or the designated primary caregiver of a lawful possessor of a registry identification card or that a location is an authorized marijuana grow site.

Â Â Â Â Â  (2) Names and other identifying information from the list established pursuant to subsection (1) of this section may be released to:

Â Â Â Â Â  (a) Authorized employees of the department as necessary to perform official duties of the department; and

Â Â Â Â Â  (b) Authorized employees of state or local law enforcement agencies, only as necessary to verify that a person is a lawful possessor of a registry identification card or the designated primary caregiver of a lawful possessor of a registry identification card or that a location is an authorized marijuana grow site. Prior to being provided identifying information from the list, authorized employees of state or local law enforcement agencies shall provide to the department adequate identification, such as a badge number or similar authentication of authority.

Â Â Â Â Â  (3) Authorized employees of state or local law enforcement agencies that obtain identifying information from the list as authorized under this section may not release or use the information for any purpose other than verification that a person is a lawful possessor of a registry identification card or the designated primary caregiver of a lawful possessor of a registry identification card or that a location is an authorized marijuana grow site. [1999 c.4 Â§12; 2005 c.822 Â§5]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.334 Adding diseases or conditions that qualify as debilitating medical conditions; rules. Any person may submit a petition to the Department of Human Services requesting that a particular disease or condition be included among the diseases and conditions that qualify as debilitating medical conditions under ORS 475.302. The department shall adopt rules establishing the manner in which the department will evaluate petitions submitted under this section. Any rules adopted pursuant to this section shall require the department to approve or deny a petition within 180 days of receipt of the petition by the department. Denial of a petition shall be considered a final department action subject to judicial review. [1999 c.4 Â§14]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.335 [1977 c.636 Â§4; 1979 c.674 Â§4; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.338 Rules. The Department of Human Services shall adopt all rules necessary for the implementation and administration of ORS 475.300 to 475.346. [1999 c.4 Â§15]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.340 Limitations on reimbursement of costs and employer accommodation. Nothing in ORS 475.300 to 475.346 shall be construed to require:

Â Â Â Â Â  (1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana; or

Â Â Â Â Â  (2) An employer to accommodate the medical use of marijuana in any workplace. [1999 c.4 Â§16]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.342 Limitations on protection from criminal liability. Nothing in ORS 475.300 to 475.346 shall protect a person from a criminal cause of action based on possession, production, or delivery of marijuana that is not authorized by ORS 475.300 to 475.346. [1999 c.4 Â§11]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.345 [1977 c.636 Â§5; 1979 c.674 Â§5; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.346 Short title. ORS 475.300 to 475.346 shall be known as the Oregon Medical Marijuana Act. [1999 c.4 Â§1]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.355 [1977 c.636 Â§6; 1979 c.674 Â§6; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.360 [1979 c.674 Â§10; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.365 [1977 c.636 Â§7; 1979 c.674 Â§7; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.375 [1977 c.636 Â§8; 1979 c.674 Â§8; repealed by 1993 c.571 Â§30]

ILLEGAL DRUG CLEANUP

Â Â Â Â Â  475.405 Definitions for ORS 475.405 to 475.495. As used in ORS 475.405 to 475.495:

Â Â Â Â Â  (1) ÂChemicalÂ means:

Â Â Â Â Â  (a) Any material defined as a controlled substance or precursor substance as defined by ORS 475.005 to 475.285 and 475.805 to 475.980.

Â Â Â Â Â  (b) Any substance used in the manufacture of a controlled substance as defined by ORS 475.005 to 475.285 and 475.805 to 475.980.

Â Â Â Â Â  (c) Any material or substance designated by the Environmental Quality Commission under ORS 475.425.

Â Â Â Â Â  (2) ÂCleanupÂ includes any action the Department of Environmental Quality, or a person acting on behalf of the department, is required to take pursuant to a request under ORS 475.415.

Â Â Â Â Â  (3) ÂCleanup costsÂ means reasonable costs that are attributable to or associated with cleanup at an alleged illegal drug manufacturing site, including but not limited to the costs of administration, investigation, legal or enforcement activities, contracts and health studies.

Â Â Â Â Â  (4) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (7) ÂFundÂ means the Illegal Drug Cleanup Fund established under ORS 475.495.

Â Â Â Â Â  (8) ÂOwner or operatorÂ means any person who owns, leases, operates or controls an alleged illegal drug manufacturing site. ÂOwner or operatorÂ does not include a person, who, without participating in the management of an alleged illegal drug manufacturing site, holds indicia of ownership primarily to protect a security interest in the site.

Â Â Â Â Â  (9) ÂSiteÂ means an illegal drug manufacturing site. [1987 c.699 Â§1; 1995 c.440 Â§8]

Â Â Â Â Â  475.415 Request for cleanup. Upon the request of a law enforcement agency, the Department of Environmental Quality may identify, clean up, store and dispose of chemicals located at an alleged illegal drug manufacturing site. [1987 c.699 Â§2]

Â Â Â Â Â  475.425 Environmental Quality Commission rules; designation of chemicals. (1) The Environmental Quality Commission shall consult with the law enforcement agencies in adopting rules necessary for the Department of Environmental Quality to carry out its responsibilities under ORS 475.415.

Â Â Â Â Â  (2) By rule, the commission may designate as chemical for the purposes of ORS 475.405 to 475.495 any element, compound, mixture or solution that may be a controlled substance or precursor substance as defined by ORS 475.005 to 475.285 and 475.805 to 475.980 or used to illegally manufacture drugs. [1987 c.699 Â§3; 1995 c.440 Â§9]

Â Â Â Â Â  475.435 Authority of director. (1) Upon request of a law enforcement agency, the Director of the Department of Environmental Quality:

Â Â Â Â Â  (a) May undertake directly or by contract any cleanup action necessary to protect the public health, safety, welfare and the environment; or

Â Â Â Â Â  (b) May authorize any person to carry out any cleanup action in accordance with any requirements of or directions from the director, if the director determines that the person will commence and complete the cleanup action properly and in a timely manner. However, the director in most circumstances shall not require the law enforcement agency to be responsible for carrying out the cleanup action.

Â Â Â Â Â  (2) Nothing in ORS 475.415 to 475.455, 475.475 and 475.485 shall prevent the director from taking any emergency cleanup action necessary to protect public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The director may require a person liable under ORS 475.455 to conduct any cleanup action or related actions necessary to protect the public health, safety, welfare and the environment. The directorÂs action under this subsection may include but need not be limited to issuing an order specifying the cleanup action the person must take.

Â Â Â Â Â  (4) The director may request the Attorney General to bring an action or proceeding for legal or equitable relief, in the circuit court of the county in which the site is located or in Marion County, as may be necessary:

Â Â Â Â Â  (a) To enforce an order issued under subsection (3) of this section; or

Â Â Â Â Â  (b) To abate any imminent and substantial danger to the public health, safety, welfare or the environment related to a release.

Â Â Â Â Â  (5) Notwithstanding any provision of ORS chapter 183, any order issued by the director under subsection (3) of this section shall not be appealable to the Environmental Quality Commission or subject to judicial review.

Â Â Â Â Â  (6) If any person who is liable under ORS 475.455 fails without sufficient cause to conduct a cleanup action as required by an order of the director, the person shall be liable to the Department of Environmental Quality for the stateÂs cleanup costs and for punitive damages not to exceed three times the amount of the stateÂs cleanup costs.

Â Â Â Â Â  (7) Nothing in this section is intended to interfere with, limit or abridge the authority of the State Fire Marshal or any other state agency or local unit of government relating to an emergency that presents a combustion or explosion hazard. [1987 c.699 Â§6]

Â Â Â Â Â  475.445 Site entry; purposes. (1) Upon request of a law enforcement agency under ORS 475.415, the Department of Environmental Quality or its authorized representative may enter any alleged illegal drug manufacturing site at any reasonable time to:

Â Â Â Â Â  (a) Sample, inspect, examine and investigate;

Â Â Â Â Â  (b) Examine and copy records and other information; or

Â Â Â Â Â  (c) Carry out cleanup action authorized by ORS 475.415 to 475.455, 475.475 and 475.485.

Â Â Â Â Â  (2) If any person refuses to provide information, documents, records or to allow entry under subsection (1) of this section, the department may request the Attorney General to seek from a court of competent jurisdiction an order requiring the person to provide such information, documents, records or to allow entry. [1987 c.699 Â§4]

Â Â Â Â Â  475.455 Liability of certain persons for cleanup costs. (1) The following persons shall be strictly liable for those cleanup costs incurred by the state or any other person that are attributable to or associated with an alleged illegal drug manufacturing site and for damages for injury to or destruction of any natural resources caused by chemicals at the site:

Â Â Â Â Â  (a) Any owner or operator at or during the time of the acts or omissions that resulted in a site being created or damage to natural resources.

Â Â Â Â Â  (b) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in a site being created or damages, and who knew or reasonably should have known of the site or damages when the person first became the owner or operator.

Â Â Â Â Â  (c) Any owner or operator who obtained actual knowledge of the site or damages during the time the person was the owner or operator of the site and then subsequently transferred ownership or operation of the site to another person without disclosing such knowledge.

Â Â Â Â Â  (d) Any person who, by any acts or omissions, caused, contributed to or exacerbated the site or damage, unless the acts or omissions were in material compliance with applicable laws, standards, regulations, licenses or permits.

Â Â Â Â Â  (e) Any person who unlawfully hinders or delays entry to, investigation of or cleanup action at a site.

Â Â Â Â Â  (2) Except as provided in subsection (1)(b) to (e) of this section and subsection (4) of this section, the following persons shall not be liable for cleanup costs incurred by the state or any other person that are attributable to or associated with a site, or for damages for injury to or destruction of any natural resources caused by chemicals at the site:

Â Â Â Â Â  (a) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in the site being created or damages, and who did not know and reasonably should not have known of the damages when the person first became the owner or operator.

Â Â Â Â Â  (b) Any owner or operator of property that was contaminated by the migration of chemicals from real property not owned or operated by the person.

Â Â Â Â Â  (c) Any owner or operator at or during the time of the acts or omissions that resulted in the site or damages, if the site or damage at the site was caused solely by one or a combination of the following:

Â Â Â Â Â  (A) An act of God. ÂAct of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (B) An act of war.

Â Â Â Â Â  (C) Acts or omissions of a third party, other than an employee or agent of the person asserting this defense, or other than a person whose acts or omissions occur in connection with a contractual relationship, existing directly or indirectly, with the person asserting this defense. As used in this subparagraph, Âcontractual relationshipÂ includes but is not limited to land contracts, deeds or other instruments transferring title or possession.

Â Â Â Â Â  (3) Except as provided in subsection (1)(c) to (e) of this section or subsection (4) of this section, the following persons shall not be liable for cleanup costs incurred by the state or any other person that are attributable to or associated with an alleged illegal drug manufacturing site, or for damages for injury to or destruction of any natural resources caused by chemicals at the site:

Â Â Â Â Â  (a) A unit of state or local government that acquired ownership or control of a site in the following ways:

Â Â Â Â Â  (A) Involuntarily by virtue of its function as sovereign, including but not limited to escheat, bankruptcy, tax delinquency or abandonment; or

Â Â Â Â Â  (B) Through the exercise of eminent domain authority by purchase or condemnation.

Â Â Â Â Â  (b) A person who acquired a site by inheritance or bequest.

Â Â Â Â Â  (4) Notwithstanding the exclusions from liability provided for specified persons in subsections (2) and (3) of this section, such persons shall be liable for cleanup costs incurred by the state or any other person that are attributable to or associated with a site, and for damages for injury to or destruction of any natural resources caused by chemicals at a site, to the extent that the personÂs acts or omissions contribute to such costs or damages, if the person:

Â Â Â Â Â  (a) Obtained actual knowledge of the chemicals at a site or damages and then failed to promptly notify the Department of Environmental Quality and exercise due care with respect to the chemicals concerned, taking into consideration the characteristics of the chemicals in light of all relevant facts and circumstances; or

Â Â Â Â Â  (b) Failed to take reasonable precautions against the reasonably foreseeable acts or omissions of a third party and the reasonably foreseeable consequences of such acts or omissions.

Â Â Â Â Â  (5)(a) No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from any person who may be liable under this section, to any other person, the liability imposed under this section. Nothing in this section shall bar any agreement to insure, hold harmless or indemnify a party to such agreement for any liability under this section.

Â Â Â Â Â  (b) A person who is liable under this section shall not be barred from seeking contribution from any other person for liability under this section.

Â Â Â Â Â  (c) Nothing in ORS 475.415 to 475.455, 475.475 and 475.485 shall bar a cause of action that a person liable under this section or a guarantor has or would have by reason of subrogation or otherwise against any person.

Â Â Â Â Â  (d) Nothing in this section shall restrict any right that the state or any person might have under federal statute, common law or other state statute to recover cleanup costs or to seek any other relief related to the cleanup of an alleged illegal drug manufacturing site.

Â Â Â Â Â  (6) To establish, for purposes of subsection (1)(b) of this section or subsection (2)(a) of this section, that the person did or did not have reason to know, the person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, no person shall be liable under ORS 475.415 to 475.455, 475.475 and 475.485 for costs or damages as a result of actions taken or omitted in the course of rendering care, assistance or advice in accordance with rules adopted by the Environmental Quality Commission or at the direction of the department or its authorized representative, with respect to an incident creating a danger to public health, safety, welfare or the environment as a result of any cleanup of a site. This paragraph shall not preclude liability for costs or damages as the result of negligence on the part of such person.

Â Â Â Â Â  (b) No state or local government shall be liable under this section for costs or damages as a result of actions taken in response to an emergency created by the chemicals at or generated by or from a site owned by another person. This paragraph shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the state or local government. For the purpose of this paragraph, reckless, willful or wanton misconduct shall constitute gross negligence.

Â Â Â Â Â  (c) This subsection shall not alter the liability of any person covered by subsection (1) of this section. [1987 c.699 Â§5]

Â Â Â Â Â  475.465 Liability of state for cleanup. Notwithstanding any other provision of law, the State of Oregon, the Environmental Quality Commission and the Department of Environmental Quality and their officers, employees and agents shall not be liable to a person possessing or owning chemicals located at an alleged illegal drug manufacturing site for any claims or actions arising from the identification, cleanup, storage or disposal of such chemicals by the Department of Environmental Quality. [1987 c.699 Â§10]

Â Â Â Â Â  475.475 Department record of costs; collection of costs. (1) The Department of Environmental Quality shall keep a record of the stateÂs cleanup costs.

Â Â Â Â Â  (2) Based on the record compiled by the department under subsection (1) of this section, the department shall require any person liable under ORS 475.435 or 475.455 to pay the amount of the stateÂs cleanup costs and, if applicable, punitive damages.

Â Â Â Â Â  (3) If the stateÂs cleanup costs and punitive damages are not paid by the liable person to the department within 45 days after receipt of notice that such costs and damages are due and owing, the Attorney General, at the request of the Director of the Department of Environmental Quality, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount owed, plus reasonable legal expenses.

Â Â Â Â Â  (4) All moneys received by the department under this section shall be deposited in the Illegal Drug Cleanup Fund established under ORS 475.495. [1987 c.699 Â§7]

Â Â Â Â Â  475.485 Costs and penalties as lien; enforcement of lien. (1) All of the stateÂs cleanup costs, penalties and punitive damages for which a person is liable to the state under ORS 475.435 or 475.455 shall constitute a lien upon any real and personal property owned by the person.

Â Â Â Â Â  (2) At the discretion of the Department of Environmental Quality, the department may file a claim of lien on real property or a claim of lien on personal property. The department shall file a claim of lien on real property to be charged with a lien under this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under this section with the Secretary of State. The lien shall attach and become enforceable on the day of such filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to conduct cleanup action and pay penalties and damages as required.

Â Â Â Â Â  (3) The lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of other liens.

Â Â Â Â Â  (4) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which the person is liable under ORS 475.435 or 475.455.

Â Â Â Â Â  (5) A lien created under this section shall have priority over any claim of the state under ORS 166.715 to 166.735 or any local government forfeiture ordinance or regulation. [1987 c.699 Â§8]

Â Â Â Â Â  475.495 Illegal Drug Cleanup Fund; sources; uses. (1) The Illegal Drug Cleanup Fund is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys shall be deposited into the State Treasury and credited to the Illegal Drug Cleanup Fund:

Â Â Â Â Â  (a) Moneys recovered or otherwise received from responsible parties for cleanup costs;

Â Â Â Â Â  (b) Moneys received from a state agency, local government unit or any agency of a local government unit for cleanup of illegal drug manufacturing sites, including moneys received from forfeiture proceeds under the provisions of ORS 475A.120 and 475A.126;

Â Â Â Â Â  (c) Moneys received from the federal government for cleanup of illegal drug manufacturing sites; and

Â Â Â Â Â  (d) Any penalty, fine or punitive damages recovered under ORS 475.435, 475.455 or 475.485.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Illegal Drug Cleanup Fund in the manner provided by law. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (4) The moneys in the Illegal Drug Cleanup Fund are appropriated continuously to the Department of Environmental Quality to be used as provided for in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Illegal Drug Cleanup Fund may be used for the following purposes:

Â Â Â Â Â  (a) Payment of the stateÂs cleanup costs; and

Â Â Â Â Â  (b) Funding any action or activity authorized by ORS 475.415 to 475.455, 475.475 and 475.485.

Â Â Â Â Â  (6) The department may not expend more than $250,000 in each biennium of the forfeiture proceeds that are paid into the Illegal Drug Cleanup Fund by political subdivisions under the provisions of ORS 475A.120. If at the end of a biennium more than $250,000 has been paid into the Illegal Drug Cleanup Fund under the provisions of ORS 475A.120, the department shall refund to each political subdivision that made payments into the fund a pro rata share of the excess amount, based on the amount of forfeiture proceeds paid into the fund by the political subdivision. [1987 c.699 Â§9; 1989 c.966 Â§56; 1993 c.699 Â§5; 2001 c.780 Â§Â§19,19a]

Â Â Â Â Â  475.505 [1979 c.253 Â§1; repealed by 1987 c.75 Â§1]

Â Â Â Â Â  475.510 [1979 c.253 Â§2; repealed by 1987 c.75 Â§1]

Â Â Â Â Â  475.515 [1979 c.253 Â§3; repealed by 1987 c.75 Â§1]

DRUG PARAPHERNALIA

Â Â Â Â Â  475.525 Sale of drug paraphernalia prohibited; definition of drug paraphernalia; exceptions. (1) It is unlawful for any person to sell or deliver, possess with intent to sell or deliver or manufacture with intent to sell or deliver drug paraphernalia, knowing that it will be used to unlawfully plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance as defined by ORS 475.005.

Â Â Â Â Â  (2) For the purposes of this section, Âdrug paraphernaliaÂ means all equipment, products and materials of any kind which are marketed for use or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance in violation of ORS 475.840 to 475.980. Drug paraphernalia includes, but is not limited to:

Â Â Â Â Â  (a) Kits marketed for use or designed for use in unlawfully planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

Â Â Â Â Â  (b) Kits marketed for use or designed for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances;

Â Â Â Â Â  (c) Isomerization devices marketed for use or designed for use in increasing the potency of any species of plant which is a controlled substance;

Â Â Â Â Â  (d) Testing equipment marketed for use or designed for use in identifying or in analyzing the strength, effectiveness or purity of controlled substances;

Â Â Â Â Â  (e) Scales and balances marketed for use or designed for use in weighing or measuring controlled substances;

Â Â Â Â Â  (f) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, marketed for use or designed for use in cutting controlled substances;

Â Â Â Â Â  (g) Separation gins and sifters marketed for use or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining marijuana;

Â Â Â Â Â  (h) Containers and other objects marketed for use or designed for use in storing or concealing controlled substances; and

Â Â Â Â Â  (i) Objects marketed for use or designed specifically for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body, such as:

Â Â Â Â Â  (A) Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens or hashish heads;

Â Â Â Â Â  (B) Water pipes;

Â Â Â Â Â  (C) Carburetion tubes and devices;

Â Â Â Â Â  (D) Smoking and carburetion masks;

Â Â Â Â Â  (E) Roach clips, meaning objects used to hold burning material that has become too small or too short to be held in the hand, such as a marijuana cigarette;

Â Â Â Â Â  (F) Miniature cocaine spoons and cocaine vials;

Â Â Â Â Â  (G) Chamber pipes;

Â Â Â Â Â  (H) Carburetor pipes;

Â Â Â Â Â  (I) Electric pipes;

Â Â Â Â Â  (J) Air-driven pipes;

Â Â Â Â Â  (K) Chillums;

Â Â Â Â Â  (L) Bongs;

Â Â Â Â Â  (M) Ice pipes or chillers; and

Â Â Â Â Â  (N) Lighting equipment specifically designed for the growing of controlled substances.

Â Â Â Â Â  (3) Drug paraphernalia does not include hypodermic syringes or needles.

Â Â Â Â Â  (4) In determining whether an object is drug paraphernalia, a trier of fact should consider, in addition to all other relevant factors, the following:

Â Â Â Â Â  (a) Instructions, oral or written, provided with the object concerning its use;

Â Â Â Â Â  (b) Descriptive materials accompanying the object which explain or depict its use;

Â Â Â Â Â  (c) National and local advertising concerning its use;

Â Â Â Â Â  (d) The manner in which the object is displayed for sale;

Â Â Â Â Â  (e) The existence and scope of legitimate uses for the object in the community; and

Â Â Â Â Â  (f) Any expert testimony which may be introduced concerning its use.

Â Â Â Â Â  (5) The provisions of ORS 475.525 to 475.565 do not apply to persons registered under the provisions of ORS 475.125 or to persons specified as exempt from registration under the provisions of that statute. [1989 c.1077 Â§1; 1995 c.440 Â§10]

Â Â Â Â Â  475.535 Action to enforce ORS 475.525 to 475.565. The State of Oregon, any political subdivision of the state, or any official or agency of the state or its political subdivisions may bring an action to enforce ORS 475.525 to 475.565. The court shall award costs and reasonable attorney fees to the prevailing party in any such action. [1989 c.1077 Â§2]

Â Â Â Â Â  475.545 Order of forfeiture of paraphernalia; effect. If, at the trial or upon a hearing, the trier of fact finds any item received into evidence at the trial or hearing to be drug paraphernalia, the court may order the item forfeited upon motion of the district attorney. The drug paraphernalia may then be destroyed or, if the paraphernalia is of substantial value and is not contraband, may be sold, the proceeds to be deposited in the Common School Fund. [1989 c.1077 Â§3]

Â Â Â Â Â  475.555 Seizure of drug paraphernalia. An official of the state, its political subdivisions or any agency thereof may seize drug paraphernalia when:

Â Â Â Â Â  (1) The drug paraphernalia is the subject of an adverse judgment under ORS 475.525 to 475.565;

Â Â Â Â Â  (2) The seizure is in the course of a constitutionally valid arrest or search;

Â Â Â Â Â  (3) The owner or person in possession of the drug paraphernalia consents to the seizure; or

Â Â Â Â Â  (4) The seizure is pursuant to a lawful order of a court, including an order issued under ORCP 83 or ORS 166.725. [1989 c.1077 Â§5]

Â Â Â Â Â  475.565 Civil penalty for violation of ORS 475.525. (1) In addition to any other penalty provided by law:

Â Â Â Â Â  (a) A person who violates ORS 475.525 shall incur a civil penalty in an amount of at least $2,000 and not more than $10,000; and

Â Â Â Â Â  (b) The court may order other equitable remedies including but not limited to injunctive relief.

Â Â Â Â Â  (2) Any fines collected under this section shall be forwarded to the State Treasurer for deposit in the General Fund to the credit of the Department of Human Services. The moneys shall be used for the development and implementation of drug abuse prevention activities and adolescent treatment. [1989 c.1077 Â§4; 2003 c.14 Â§307]

Â Â Â Â Â  475.610 [1955 c.573 Â§2; 1957 c.587 Â§9; repealed by 1959 c.411 Â§2 (475.615 enacted in lieu of 475.610)]

Â Â Â Â Â  475.615 [1959 c.411 Â§3 (enacted in lieu of 475.610); repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.620 [1955 c.573 Â§3; 1957 c.587 Â§10; repealed by 1959 c.411 Â§4 (475.625 enacted in lieu of 475.620)]

Â Â Â Â Â  475.625 [1959 c.411 Â§5 (enacted in lieu of 475.620); 1963 c.137 Â§2; 1969 c.310 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.630 [1955 c.573 Â§4; repealed by 1959 c.411 Â§6 (475.655 enacted in lieu of 475.630)]

Â Â Â Â Â  475.635 [1959 c.411 Â§11 (enacted in lieu of 475.650); 1969 c.310 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.640 [1955 c.573 Â§5; repealed by 1959 c.411 Â§8 (475.665 enacted in lieu of 475.640)]

Â Â Â Â Â  475.645 [1959 c.411 Â§21 (enacted in lieu of 475.700); 1969 c.391 Â§15; 1971 c.743 Â§380; 1973 c.697 Â§20; 1977 c.745 Â§41; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.650 [1955 c.573 Â§6; repealed by 1959 c.411 Â§10 (475.635 enacted in lieu of 475.650)]

Â Â Â Â Â  475.655 [1959 c.411 Â§7 (enacted in lieu of 475.630); 1963 c.137 Â§3; 1971 c.743 Â§381; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  475.660 [1955 c.573 Â§7; repealed by 1959 c.411 Â§12 (475.675 enacted in lieu of 475.660)]

Â Â Â Â Â  475.665 [1959 c.411 Â§9 (enacted in lieu of 475.640); 1971 c.743 Â§382; 1973 c.697 Â§17; 1977 c.745 Â§42; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.670 [1955 c.573 Â§8; repealed by 1959 c.411 Â§14 (475.705 enacted in lieu of 475.670)]

Â Â Â Â Â  475.675 [1959 c.411 Â§13 (enacted in lieu of 475.660); 1969 c.638 Â§2; 1973 c.697 Â§18; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.680 [1955 c.573 Â§Â§9,13; repealed by 1959 c.411 Â§16 (475.685 enacted in lieu of 475.680)]

Â Â Â Â Â  475.685 [1959 c.411 Â§17 (enacted in lieu of 475.680); 1973 c.697 Â§15; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.690 [1955 c.573 Â§9; repealed by 1959 c.411 Â§18 (475.695 enacted in lieu of 475.690)]

Â Â Â Â Â  475.695 [1959 c.411 Â§19 (enacted in lieu of 475.690); 1973 c.697 Â§16; 1977 c.745 Â§48; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.700 [1955 c.573 Â§10; repealed by 1959 c.411 Â§20 (475.645 enacted in lieu of 475.700)]

Â Â Â Â Â  475.705 [1959 c.411 Â§15 (enacted in lieu of 475.670); 1969 c.638 Â§3; 1973 c.697 Â§19; 1977 c.745 Â§49; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.710 [1955 c.573 Â§11; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.715 [1969 c.442 Â§1; renumbered 430.560]

Â Â Â Â Â  475.720 [1955 c.573 Â§12; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.725 [1969 c.442 Â§2; renumbered 430.565]

Â Â Â Â Â  475.730 [1955 c.573 Â§13; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.732 [1973 c.697 Â§12; repealed by 1977 c.745 Â§54 and 1977 c.871 Â§29]

Â Â Â Â Â  475.740 [1955 c.573 Â§1; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.742 [1973 c.697 Â§14; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.750 [1955 c.573 Â§3; repealed by 1959 c.411 Â§22]

HYPODERMIC DEVICES

Â Â Â Â Â  475.805 Providing hypodermic device to minor prohibited; exception. (1) No person shall sell or give a hypodermic device to a minor unless the minor demonstrates a lawful need therefor by authorization of a physician, parent or legal guardian or by other means acceptable to the seller or donor.

Â Â Â Â Â  (2) As used in this section, Âhypodermic deviceÂ means a hypodermic needle or syringe or medication packaged in a hypodermic syringe or any instrument adapted for the subcutaneous injection of a controlled substance as defined in ORS 475.005. [1983 c.738 Â§1]

PENALTIES

Â Â Â Â Â  475.840 Prohibited acts generally; penalties; affirmative defense for certain peyote uses. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture or deliver a controlled substance. Any person who violates this subsection with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I, is guilty of a Class A felony, except as otherwise provided in ORS 475.860.

Â Â Â Â Â  (b) A controlled substance in Schedule II, is guilty of a Class B felony, except as otherwise provided in ORS 475.878, 475.880, 475.882, 475.888, 475.890, 475.892, 475.904 and 475.906.

Â Â Â Â Â  (c) A controlled substance in Schedule III, is guilty of a Class C felony, except as otherwise provided in ORS 475.904 and 475.906.

Â Â Â Â Â  (d) A controlled substance in Schedule IV, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (e) A controlled substance in Schedule V, is guilty of a Class C misdemeanor.

Â Â Â Â Â  (2) Except as authorized in ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to create or deliver a counterfeit substance. Any person who violates this subsection with respect to:

Â Â Â Â Â  (a) A counterfeit substance in Schedule I, is guilty of a Class A felony.

Â Â Â Â Â  (b) A counterfeit substance in Schedule II, is guilty of a Class B felony.

Â Â Â Â Â  (c) A counterfeit substance in Schedule III, is guilty of a Class C felony.

Â Â Â Â Â  (d) A counterfeit substance in Schedule IV, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (e) A counterfeit substance in Schedule V, is guilty of a Class C misdemeanor.

Â Â Â Â Â  (3) It is unlawful for any person knowingly or intentionally to possess a controlled substance unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice, or except as otherwise authorized by ORS 475.005 to 475.285 and 475.840 to 475.980. Any person who violates this subsection with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I, is guilty of a Class B felony, except as otherwise provided in ORS 475.864.

Â Â Â Â Â  (b) A controlled substance in Schedule II, is guilty of a Class C felony.

Â Â Â Â Â  (c) A controlled substance in Schedule III, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (d) A controlled substance in Schedule IV, is guilty of a Class C misdemeanor.

Â Â Â Â Â  (e) A controlled substance in Schedule V, is guilty of a violation.

Â Â Â Â Â  (4) In any prosecution under this section for manufacture, possession or delivery of that plant of the genus Lophophora commonly known as peyote, it is an affirmative defense that the peyote is being used or is intended for use:

Â Â Â Â Â  (a) In connection with the good faith practice of a religious belief;

Â Â Â Â Â  (b) As directly associated with a religious practice; and

Â Â Â Â Â  (c) In a manner that is not dangerous to the health of the user or others who are in the proximity of the user.

Â Â Â Â Â  (5) The affirmative defense created in subsection (4) of this section is not available to any person who has possessed or delivered the peyote while incarcerated in a correctional facility in this state. [Formerly 475.992]

Â Â Â Â Â  475.843 Affirmative defense to unlawfully possessing pseudoephedrine. It is an affirmative defense to a charge of violating ORS 475.840 by unlawfully possessing pseudoephedrine that the person:

Â Â Â Â Â  (1) Obtained the pseudoephedrine lawfully;

Â Â Â Â Â  (2) Possessed no more than six grams of pseudoephedrine, the salts, isomers or salts of isomers of pseudoephedrine or a combination of any of these substances; and

Â Â Â Â Â  (3) Possessed the pseudoephedrine under circumstances that are consistent with typical medicinal or household use, as indicated by factors that include but are not limited to storage location, purchase date, possession of the products in a variety of strengths, brands, types or purposes and expiration date. [2005 c.706 Â§13a]

Â Â Â Â Â  Note: 475.843 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.846 Unlawful manufacture of heroin. (1) It is unlawful for any person to manufacture heroin.

Â Â Â Â Â  (2) Unlawful manufacture of heroin is a Class A felony. [2005 c.708 Â§24]

Â Â Â Â Â  475.848 Unlawful manufacture of heroin within 1,000 feet of school. (1) It is unlawful for any person to manufacture heroin within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of heroin within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§25]

Â Â Â Â Â  475.850 Unlawful delivery of heroin. (1) It is unlawful for any person to deliver heroin.

Â Â Â Â Â  (2) Unlawful delivery of heroin is a Class A felony. [2005 c.708 Â§26]

Â Â Â Â Â  475.852 Unlawful delivery of heroin within 1,000 feet of school. (1) It is unlawful for any person to deliver heroin within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of heroin within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§27]

Â Â Â Â Â  475.854 Unlawful possession of heroin. (1) It is unlawful for any person knowingly or intentionally to possess heroin.

Â Â Â Â Â  (2) Unlawful possession of heroin is a Class B felony. [2005 c.708 Â§28]

Â Â Â Â Â  475.856 Unlawful manufacture of marijuana. (1) It is unlawful for any person to manufacture marijuana.

Â Â Â Â Â  (2) Unlawful manufacture of marijuana is a Class A felony. [2005 c.708 Â§29]

Â Â Â Â Â  475.858 Unlawful manufacture of marijuana within 1,000 feet of school. (1) It is unlawful for any person to manufacture marijuana within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of marijuana within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§30]

Â Â Â Â Â  475.860 Unlawful delivery of marijuana. (1) It is unlawful for any person to deliver marijuana.

Â Â Â Â Â  (2) Unlawful delivery of marijuana is a Class B felony if the delivery is for consideration.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful delivery of marijuana is a:

Â Â Â Â Â  (a) Class A misdemeanor, if the delivery is for no consideration and consists of less than one avoirdupois ounce of the dried leaves, stems and flowers of the plant Cannabis family Moraceae; or

Â Â Â Â Â  (b) Violation, if the delivery is for no consideration and consists of less than five grams of the dried leaves, stems and flowers of the plant Cannabis family Moraceae. A violation under this paragraph is punishable by a fine of not less than $500 and not more than $1,000. Fines collected under this paragraph shall be forwarded to the Department of Revenue for deposit in the Criminal Fine and Assessment Account established in ORS 137.300.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, unlawful delivery of marijuana is a:

Â Â Â Â Â  (a) Class A felony, if the delivery is to a person under 18 years of age and the defendant is at least 18 years of age and is at least three years older than the person to whom the marijuana is delivered; or

Â Â Â Â Â  (b) Class C misdemeanor, if the delivery:

Â Â Â Â Â  (A) Is for no consideration;

Â Â Â Â Â  (B) Consists of less than five grams of the dried leaves, stems and flowers of the plant Cannabis family Moraceae;

Â Â Â Â Â  (C) Takes place in a public place, as defined in ORS 161.015, that is within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors; and

Â Â Â Â Â  (D) Is to a person who is 18 years of age or older. [2005 c.708 Â§31]

Â Â Â Â Â  475.862 Unlawful delivery of marijuana within 1,000 feet of school. (1) It is unlawful for any person to deliver marijuana within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of marijuana within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§32]

Â Â Â Â Â  475.864 Unlawful possession of marijuana. (1) It is unlawful for any person knowingly or intentionally to possess marijuana.

Â Â Â Â Â  (2) Unlawful possession of marijuana is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful possession of marijuana is a violation if the amount possessed is less than one avoirdupois ounce of the dried leaves, stems and flowers of the plant Cannabis family Moraceae. A violation under this subsection is punishable by a fine of not less than $500 and not more than $1,000. Fines collected under this subsection shall be forwarded to the Department of Revenue for deposit in the Criminal Fine and Assessment Account established under ORS 137.300.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, unlawful possession of marijuana is a Class C misdemeanor if the amount possessed is less than one avoirdupois ounce of the dried leaves, stems and flowers of the plant Cannabis family Moraceae and the possession takes place in a public place, as defined in ORS 161.015, that is within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors. [2005 c.708 Â§33]

Â Â Â Â Â  475.866 Unlawful manufacture of 3,4-methylenedioxymethamphetamine. (1) It is unlawful for any person to manufacture 3,4-methylenedioxymethamphetamine.

Â Â Â Â Â  (2) Unlawful manufacture of 3,4-meth- ylenedioxymethamphetamine is a Class A felony. [2005 c.708 Â§34]

Â Â Â Â Â  475.868 Unlawful manufacture of 3,4-methylenedioxymethamphetamine within 1,000 feet of school. (1) It is unlawful for any person to manufacture 3,4-methylenedioxymethamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of 3,4-methylenedioxymethamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§35]

Â Â Â Â Â  475.870 Unlawful delivery of 3,4-methylenedioxymethamphetamine. (1) It is unlawful for any person to deliver 3,4-methylenedioxymethamphetamine.

Â Â Â Â Â  (2) Unlawful delivery of 3,4-methylenedi- oxymethamphetamine is a Class A felony. [2005 c.708 Â§36]

Â Â Â Â Â  475.872 Unlawful delivery of 3,4-methylenedioxymethamphetamine within 1,000 feet of school. (1) It is unlawful for any person to deliver 3,4-methylenedioxymethamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of 3,4-methylenedi- oxymethamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§37]

Â Â Â Â Â  475.874 Unlawful possession of 3,4-methylenedioxymethamphetamine. (1) It is unlawful for any person knowingly or intentionally to possess 3,4-methylenedioxy-

methamphetamine.

Â Â Â Â Â  (2) Unlawful possession of 3,4-methylene- dioxymethamphetamine is a Class B felony. [2005 c.708 Â§38]

Â Â Â Â Â  475.876 Unlawful manufacture of cocaine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture cocaine.

Â Â Â Â Â  (2) Unlawful manufacture of cocaine is a Class B felony. [2005 c.708 Â§19]

Â Â Â Â Â  475.878 Unlawful manufacture of cocaine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture cocaine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of cocaine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§20]

Â Â Â Â Â  475.880 Unlawful delivery of cocaine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver cocaine.

Â Â Â Â Â  (2) Unlawful delivery of cocaine is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful delivery of cocaine is a Class A felony if the delivery is to a person under 18 years of age. [2005 c.708 Â§21]

Â Â Â Â Â  475.882 Unlawful delivery of cocaine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver cocaine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of cocaine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§22]

Â Â Â Â Â  475.884 Unlawful possession of cocaine. (1) It is unlawful for any person knowingly or intentionally to possess cocaine unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice, or except as otherwise authorized by ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Unlawful possession of cocaine is a Class C felony. [2005 c.708 Â§23]

Â Â Â Â Â  475.886 Unlawful manufacture of methamphetamine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture methamphetamine.

Â Â Â Â Â  (2) Unlawful manufacture of methamphetamine is a Class B felony. [2005 c.708 Â§14]

Â Â Â Â Â  475.888 Unlawful manufacture of methamphetamine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture methamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of methamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§15]

Â Â Â Â Â  475.890 Unlawful delivery of methamphetamine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver methamphetamine.

Â Â Â Â Â  (2) Unlawful delivery of methamphetamine is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful delivery of methamphetamine is a Class A felony if the delivery is to a person under 18 years of age. [2005 c.708 Â§16]

Â Â Â Â Â  475.892 Unlawful delivery of methamphetamine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver methamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of methamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§17]

Â Â Â Â Â  475.894 Unlawful possession of methamphetamine. (1) It is unlawful for any person knowingly or intentionally to possess methamphetamine unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice, or except as otherwise authorized by ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Unlawful possession of methamphetamine is a Class C felony. [2005 c.708 Â§18]

Â Â Â Â Â  475.900 Crime category classification; proof of commercial drug offense. (1) A violation of ORS 475.840 or 475.846 to 475.894 shall be classified as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if:

Â Â Â Â Â  (a) The violation constitutes delivery or manufacture of a controlled substance and involves substantial quantities of a controlled substance. For purposes of this paragraph, the following amounts constitute substantial quantities of the following controlled substances:

Â Â Â Â Â  (A) Five grams or more of a mixture or substance containing a detectable amount of heroin;

Â Â Â Â Â  (B) Ten grams or more of a mixture or substance containing a detectable amount of cocaine;

Â Â Â Â Â  (C) Ten grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers or salts of its isomers;

Â Â Â Â Â  (D) One hundred grams or more of a mixture or substance containing a detectable amount of hashish;

Â Â Â Â Â  (E) One hundred and fifty grams or more of a mixture or substance containing a detectable amount of marijuana;

Â Â Â Â Â  (F) Two hundred or more user units of a mixture or substance containing a detectable amount of lysergic acid diethylamide;

Â Â Â Â Â  (G) Sixty grams or more of a mixture or substance containing a detectable amount of psilocybin or psilocin; or

Â Â Â Â Â  (H) Five grams or more or 25 or more pills, tablets or capsules of a mixture or substance containing a detectable amount of:

Â Â Â Â Â  (i) 3,4-methylenedioxyamphetamine;

Â Â Â Â Â  (ii) 3,4-methylenedioxymethamphetamine; or

Â Â Â Â Â  (iii)  3,4-methylenedioxy-N-ethylamphet-

amine.

Â Â Â Â Â  (b) The violation constitutes possession, delivery or manufacture of a controlled substance and the possession, delivery or manufacture is a commercial drug offense. A possession, delivery or manufacture is a commercial drug offense for purposes of this subsection if it is accompanied by at least three of the following factors:

Â Â Â Â Â  (A) The delivery was of heroin, cocaine, hashish, marijuana, methamphetamine, lysergic acid diethylamide, psilocybin or psilocin and was for consideration;

Â Â Â Â Â  (B) The offender was in possession of $300 or more in cash;

Â Â Â Â Â  (C) The offender was unlawfully in possession of a firearm or other weapon as described in ORS 166.270 (2), or the offender used, attempted to use or threatened to use a deadly or dangerous weapon as defined in ORS 161.015, or the offender was in possession of a firearm or other deadly or dangerous weapon as defined in ORS 161.015 for the purpose of using it in connection with a controlled substance offense;

Â Â Â Â Â  (D) The offender was in possession of materials being used for the packaging of controlled substances such as scales, wrapping or foil, other than the material being used to contain the substance that is the subject of the offense;

Â Â Â Â Â  (E) The offender was in possession of drug transaction records or customer lists;

Â Â Â Â Â  (F) The offender was in possession of stolen property;

Â Â Â Â Â  (G) Modification of structures by painting, wiring, plumbing or lighting to facilitate a controlled substance offense;

Â Â Â Â Â  (H) The offender was in possession of manufacturing paraphernalia, including recipes, precursor chemicals, laboratory equipment, lighting, ventilating or power generating equipment;

Â Â Â Â Â  (I) The offender was using public lands for the manufacture of controlled substances;

Â Â Â Â Â  (J) The offender had constructed fortifications or had taken security measures with the potential of injuring persons; or

Â Â Â Â Â  (K) The offender was in possession of controlled substances in an amount greater than:

Â Â Â Â Â  (i) Three grams or more of a mixture or substance containing a detectable amount of heroin;

Â Â Â Â Â  (ii) Eight grams or more of a mixture or substance containing a detectable amount of cocaine;

Â Â Â Â Â  (iii) Eight grams or more of a mixture or substance containing a detectable amount of methamphetamine;

Â Â Â Â Â  (iv) Eight grams or more of a mixture or substance containing a detectable amount of hashish;

Â Â Â Â Â  (v) One hundred ten grams or more of a mixture or substance containing a detectable amount of marijuana;

Â Â Â Â Â  (vi) Twenty or more user units of a mixture or substance containing a detectable amount of lysergic acid diethylamide;

Â Â Â Â Â  (vii) Ten grams or more of a mixture or substance containing a detectable amount of psilocybin or psilocin; or

Â Â Â Â Â  (viii) Four grams or more or 20 or more pills, tablets or capsules of a mixture or substance containing a detectable amount of:

Â Â Â Â Â  (I) 3,4-methylenedioxyamphetamine;

Â Â Â Â Â  (II) 3,4-methylenedioxymethamphetamine; or

Â Â Â Â Â  (III)  3,4-methylenedioxy-N-ethylamphetamine.

Â Â Â Â Â  (c) The violation constitutes a violation of ORS 475.848, 475.852, 475.858, 475.860, 475.862, 475.868, 475.872, 475.878, 475.882, 475.888, 475.892 or 475.904.

Â Â Â Â Â  (d) The violation constitutes manufacturing methamphetamine and the manufacturing consists of:

Â Â Â Â Â  (A) A chemical reaction involving one or more precursor substances for the purpose of manufacturing methamphetamine; or

Â Â Â Â Â  (B) Grinding, soaking or otherwise breaking down a precursor substance for the purpose of manufacturing methamphetamine.

Â Â Â Â Â  (2) A violation of ORS 475.840 or 475.846 to 475.894 shall be classified as crime category 6 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if:

Â Â Â Â Â  (a) The violation constitutes delivery of heroin, cocaine, methamphetamine or 3,4 methylenedioxyamphetamine, 3,4-methylenedioxymethamphetamine or 3,4-methylenedioxy-N-ethylamphetamine and is for consideration.

Â Â Â Â Â  (b) The violation constitutes possession of:

Â Â Â Â Â  (A) Five grams or more of a mixture or substance containing a detectable amount of heroin;

Â Â Â Â Â  (B) Ten grams or more of a mixture or substance containing a detectable amount of cocaine;

Â Â Â Â Â  (C) Ten grams or more of a mixture or substance containing a detectable amount of methamphetamine;

Â Â Â Â Â  (D) One hundred grams or more of a mixture or substance containing a detectable amount of hashish;

Â Â Â Â Â  (E) One hundred fifty grams or more of a mixture or substance containing a detectable amount of marijuana;

Â Â Â Â Â  (F) Two hundred or more user units of a mixture or substance containing a detectable amount of lysergic acid diethylamide;

Â Â Â Â Â  (G) Sixty grams or more of a mixture or substance containing a detectable amount of psilocybin or psilocin; or

Â Â Â Â Â  (H) Five grams or more or 25 or more pills, tablets or capsules of a mixture or substance containing a detectable amount of:

Â Â Â Â Â  (i) 3,4-methylenedioxyamphetamine;

Â Â Â Â Â  (ii) 3,4-methylenedioxymethamphetamine; or

Â Â Â Â Â  (iii)  3,4-methylenedioxy-N-ethylamphetamine.

Â Â Â Â Â  (3) Any felony violation of ORS 475.840 or 475.846 to 475.894 not contained in subsection (1) or (2) of this section shall be classified as:

Â Â Â Â Â  (a) Crime category 4 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if the violation involves delivery or manufacture of a controlled substance; or

Â Â Â Â Â  (b) Crime category 1 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if the violation involves possession of a controlled substance.

Â Â Â Â Â  (4) In order to prove a commercial drug offense, the state shall plead in the accusatory instrument sufficient factors of a commercial drug offense under subsections (1) and (2) of this section. The state has the burden of proving each factor beyond a reasonable doubt.

Â Â Â Â Â  (5) As used in this section, Âmixture or substanceÂ means any mixture or substance, whether or not the mixture or substance is in an ingestible or marketable form at the time of the offense. [Formerly 475.996]

Â Â Â Â Â  475.902 Directives to Oregon Criminal Justice Commission. (1) The Oregon Criminal Justice Commission shall classify causing another person to ingest a controlled substance as a person felony and crime category 8 of the sentencing guidelines grid of the commission.

Â Â Â Â Â  (2) The Oregon Criminal Justice Commission shall classify causing another person to ingest a controlled substance with the intent of committing or facilitating a crime of violence against the other person as a person felony and crime category 9 of the sentencing guidelines grid of the commission.

Â Â Â Â Â  (3) The Oregon Criminal Justice Commission shall amend its rules and appendices to prohibit persons convicted of manufacturing substantial quantities of methamphetamine, its salts, isomers or salts of its isomers from being eligible for an optional probation sentence.

Â Â Â Â Â  (4) As used in subsections (3) and (4) of this section, Âsubstantial quantitiesÂ means that quantity of methamphetamine, its salts, isomers or salts of its isomers described in ORS 475.900 (1)(a). [Formerly 475.998]

Â Â Â Â Â  Note: 475.902 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.904 Unlawful manufacture or delivery of controlled substance within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture or deliver a schedule I, II or III controlled substance within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture or delivery of a controlled substance within 1,000 feet of a school is a Class A felony, except as otherwise provided in ORS 475.860. [Formerly 475.999]

Â Â Â Â Â  475.906 Penalties for distribution to minors. Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver a controlled substance to a person under 18 years of age. Any person who violates this section with respect to:

Â Â Â Â Â  (1) A controlled substance in Schedule I or II, is guilty of a Class A felony.

Â Â Â Â Â  (2) A controlled substance in Schedule III, is guilty of a Class B felony.

Â Â Â Â Â  (3) A controlled substance in Schedule IV, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (4) A controlled substance in Schedule V, is guilty of a Class B misdemeanor. [Formerly 475.995]

Â Â Â Â Â  475.908 Causing another person to ingest a controlled substance. (1) A person commits the crime of causing another person to ingest a controlled substance if the person knowingly or intentionally causes the other person to ingest, other than by administering or dispensing, a controlled substance or a controlled substance analog without consent of the other person. A person who violates this subsection is guilty of a Class B felony.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, causing another person to ingest a controlled substance is a Class A felony if the person, with the intent of committing or facilitating a crime of violence against the other person, knowingly or intentionally causes the other person to ingest a controlled substance or a controlled substance analog without consent of the other person.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a)(A) Except as provided in subparagraph (B) of this paragraph, Âcontrolled substance analogÂ means a substance that:

Â Â Â Â Â  (i) Has a chemical structure that is substantially similar to the chemical structure of a controlled substance in Schedule I or II.

Â Â Â Â Â  (ii) Has a stimulant, depressant or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II.

Â Â Â Â Â  (B) ÂControlled substance analogÂ does not include:

Â Â Â Â Â  (i) A controlled substance;

Â Â Â Â Â  (ii) Any substance that has an approved drug application;

Â Â Â Â Â  (iii) Any substance exempted under 21 U.S.C. 355 if the ingestion is within the scope of investigation authorized under 21 U.S.C. 355; or

Â Â Â Â Â  (iv) Distilled spirits, wine or malt beverages.

Â Â Â Â Â  (b) ÂCrime of violenceÂ means:

Â Â Â Â Â  (A) Rape in the first degree, as defined in ORS 163.375;

Â Â Â Â Â  (B) Sodomy in the first degree, as defined in ORS 163.405;

Â Â Â Â Â  (C) Unlawful sexual penetration in the first degree, as defined in ORS 163.411;

Â Â Â Â Â  (D) Sexual abuse in the first degree, as defined in ORS 163.427;

Â Â Â Â Â  (E) Kidnapping in the first degree, as defined in ORS 163.235;

Â Â Â Â Â  (F) Kidnapping in the second degree, as defined in ORS 163.225;

Â Â Â Â Â  (G) Assault in the first degree, as defined in ORS 163.185; or

Â Â Â Â Â  (H) Assault in the second degree, as defined in ORS 163.175.

Â Â Â Â Â  (c) ÂIngestÂ means to consume or otherwise deliver a controlled substance into the body of a person, except that ÂingestÂ does not include inhalation of marijuana smoke. [Formerly 475.984]

Â Â Â Â Â  475.910 Application of controlled substance to the body of another person; prohibition. (1) Except as authorized by ORS 475.005 to 475.285 or 475.840 to 475.980, it is unlawful for any person to intentionally apply a controlled substance to the body of another person by injection, inhalation, ingestion or any other means if the other person is under 18 years of age. A person who violates this section with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I or II, is guilty of a Class A felony classified as crime category 9 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (b) A controlled substance in Schedule III, is guilty of a Class B felony classified as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) A controlled substance in Schedule IV, is guilty of a Class C felony.

Â Â Â Â Â  (d) A controlled substance in Schedule V, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (2) It is a defense to a charge of violating subsection (1) of this section by applying marijuana that the person applying the marijuana was less than three years older than the victim at the time of the alleged offense. [Formerly 475.986]

Â Â Â Â Â  475.912 Unlawful delivery of imitation controlled substance. (1) A person commits the crime of unlawful delivery of an imitation controlled substance if the person knowingly:

Â Â Â Â Â  (a) Delivers, other than by administering or dispensing, a substance that is not a controlled substance upon the express or implied representation that the substance is a controlled substance; or

Â Â Â Â Â  (b) Delivers a substance that is not a controlled substance upon the express or implied representation that the substance is of such nature or appearance that the recipient of the delivery will be able to distribute the substance as a controlled substance.

Â Â Â Â Â  (2) As used in this section, ÂdeliverÂ or ÂdeliveryÂ means the actual or constructive transfer, or offer or agreement to transfer, from one person to another of a substance, whether or not there is an agency relationship.

Â Â Â Â Â  (3) Unlawful delivery of an imitation controlled substance is a Class A misdemeanor. [Formerly 475.991]

Â Â Â Â Â  475.914 Prohibited acts for registrants; penalties. (1) It is unlawful for any person:

Â Â Â Â Â  (a) Who is subject to ORS 475.045, 475.095 and 475.125 to 475.185 to deliver or dispense a controlled substance in violation of ORS 475.185;

Â Â Â Â Â  (b) Who is a registrant, to manufacture a controlled substance not authorized by this registration, or to deliver or dispense a controlled substance not authorized by the registration to another registrant or other authorized person;

Â Â Â Â Â  (c) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (d) To refuse an entry into any premises for any inspection authorized by ORS 475.005 to 475.285 and 475.840 to 475.980; or

Â Â Â Â Â  (e) To keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft or other structure or place, while knowingly permitting persons to use controlled substances in such places in violation of ORS 475.005 to 475.285 and 475.840 to 475.980, or which is used for keeping or selling them in violation of ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Any person who violates this section with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I, is guilty of a Class C felony.

Â Â Â Â Â  (b) A controlled substance in Schedule II, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (c) A controlled substance in Schedule III, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (d) A controlled substance in Schedule IV or V, is guilty of a Class C misdemeanor. [Formerly 475.993]

Â Â Â Â Â  475.916 Prohibited acts involving records and fraud; penalties. (1) It is unlawful for any person knowingly or intentionally:

Â Â Â Â Â  (a) To deliver as a registrant a controlled substance classified in Schedule I or II, except pursuant to an order form as required by ORS 475.175;

Â Â Â Â Â  (b) To use in the course of manufacture or delivery of a controlled substance a registration number which is fictitious, revoked, suspended or issued to another person;

Â Â Â Â Â  (c) To acquire or to attempt to acquire or obtain or attempt to obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge;

Â Â Â Â Â  (d) To furnish false or fraudulent material information in, or omit any material information from, any application, report, record or other document required to be kept or filed under ORS 475.005 to 475.285 and 475.840 to 475.980; or

Â Â Â Â Â  (e) To make, deliver or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render the drug a counterfeit substance.

Â Â Â Â Â  (2) Any person who violates this section is guilty of a Class A misdemeanor. [Formerly 475.994]

Â Â Â Â Â  475.918 Falsifying drug test results. (1) A person commits the crime of falsifying drug test results if the person intentionally uses, or possesses with intent to use, any substance or device designed to falsify the results of a drug test of the person.

Â Â Â Â Â  (2) Falsifying drug test results is a Class B misdemeanor.

Â Â Â Â Â  (3) As used in this section and ORS 475.920, Âdrug testÂ means a lawfully administered test designed to detect the presence of a controlled substance. [Formerly 475.981]

Â Â Â Â Â  475.920 Providing drug test falsification equipment. (1) A person commits the crime of providing drug test falsification equipment if the person intentionally delivers, possesses with intent to deliver or manufactures with intent to deliver a substance or device designed to enable a person to falsify the results of a drug test.

Â Â Â Â Â  (2) Providing drug test falsification equipment is a Class A misdemeanor. [Formerly 475.982]

PRECURSOR SUBSTANCES

Â Â Â Â Â  475.940 Precursor substances described. As used in ORS 475.840 to 475.980:

Â Â Â Â Â  (1) ÂIodine matrixÂ means iodine at a concentration greater than two percent by weight in a matrix or solution.

Â Â Â Â Â  (2) ÂMatrixÂ means something, as a substance, in which something else originates, develops, or is contained.

Â Â Â Â Â  (3) ÂPrecursor substanceÂ means:

Â Â Â Â Â  (a) Phenyl-2-propanone.

Â Â Â Â Â  (b) Methylamine.

Â Â Â Â Â  (c) D-lysergic acid.

Â Â Â Â Â  (d) Ergotamine.

Â Â Â Â Â  (e) Diethyl Malonate.

Â Â Â Â Â  (f) Malonic acid.

Â Â Â Â Â  (g) Ethyl Malonate.

Â Â Â Â Â  (h) Barbituric acid.

Â Â Â Â Â  (i) Piperidine.

Â Â Â Â Â  (j) N-acetylanthranilic acid.

Â Â Â Â Â  (k) Ethylamine.

Â Â Â Â Â  (L) Pyrolidine.

Â Â Â Â Â  (m) Phenylacetic acid.

Â Â Â Â Â  (n) Anthranilic acid.

Â Â Â Â Â  (o) Morpholine.

Â Â Â Â Â  (p) Ephedrine.

Â Â Â Â Â  (q) Pseudoephedrine.

Â Â Â Â Â  (r) Norpseudoephedrine.

Â Â Â Â Â  (s) Phenylpropanolamine.

Â Â Â Â Â  (t) Benzyl cyanide.

Â Â Â Â Â  (u) Ergonovine.

Â Â Â Â Â  (v) 3,4-Methylenedioxyphenyl-2-propanone.

Â Â Â Â Â  (w) Propionic anhydride.

Â Â Â Â Â  (x) Insosafrole (Isosafrole).

Â Â Â Â Â  (y) Safrole.

Â Â Â Â Â  (z) Piperonal.

Â Â Â Â Â  (aa) N-methylephedrine.

Â Â Â Â Â  (bb) N-ethylephedrine.

Â Â Â Â Â  (cc) N-methylpseudoephedrine.

Â Â Â Â Â  (dd) N-ethylpseudoephedrine.

Â Â Â Â Â  (ee) Hydriotic acid.

Â Â Â Â Â  (ff) Gamma butyrolactone (GBL), including butyrolactone, 1,2-butanolide, 2-oxanolone,  tetrahydro-2-furanone, dihydro-2(3H)-furanone and tetramethylene glycol, but not including gamma aminobutyric acid (GABA).

Â Â Â Â Â  (gg) 1,4-butanediol.

Â Â Â Â Â  (hh) Any salt, isomer or salt of an isomer of the chemicals listed in paragraphs (a) to (gg) of this subsection.

Â Â Â Â Â  (ii) Iodine in its elemental form.

Â Â Â Â Â  (jj) Iodine matrix.

Â Â Â Â Â  (kk) Red phosphorus, white phosphorus, yellow phosphorus or hypophosphorus acid and its salts.

Â Â Â Â Â  (LL) Anhydrous ammonia.

Â Â Â Â Â  (mm) Lithium metal.

Â Â Â Â Â  (nn) Sodium metal.

Â Â Â Â Â  (oo) Any substance established as a precursor substance by rule under authority granted in ORS 475.945. [1987 c.657 Â§Â§3,3a; 2001 c.615 Â§1; 2003 c.448 Â§1; 2005 c.706 Â§17]

Â Â Â Â Â  475.945 Authority and duties of Department of State Police; rules. This section grants authority to and establishes duties of the Department of State Police in relation to the requirements concerning precursor substances under ORS 475.840 to 475.980. The following are applicable as described:

Â Â Â Â Â  (1) The department may adopt rules in accordance with ORS chapter 183 that add substances to those specifically enumerated in ORS 475.940 (3) if the substance is a precursor to a controlled substance. Similarly, the department may delete such substances as it has added by administrative rule.

Â Â Â Â Â  (2) Notwithstanding the time period established for reporting under ORS 475.950, the department may authorize the submission of such reports on a monthly basis with respect to repeated, regular transactions between the furnisher and recipient involving the same substance if the department determines that all of the following exist:

Â Â Â Â Â  (a) A pattern of regular supply of such substance exists as between the manufacturer, wholesaler, retailer or other person who sells, transfers or otherwise furnishes such substance and the recipient of the substance.

Â Â Â Â Â  (b) The recipient has established a record of use of the substance for lawful purposes.

Â Â Â Â Â  (3) The department shall establish a common form for reporting or recording for purposes of ORS 475.950, 475.975 (3), 475.976 (3) and 475.978 (1). The department may include as information required to be reported or recorded on the form any information the department determines will be convenient or useful to police agencies in finding potentially illegal uses of precursor substances. The reporting or recording form shall require at least the following information:

Â Â Â Â Â  (a) The name of the substance.

Â Â Â Â Â  (b) The quantity of the substance sold, transferred or furnished.

Â Â Â Â Â  (c) The date the substance was sold, transferred or furnished.

Â Â Â Â Â  (d) The name and address of the person buying or receiving the substance accompanied by a verification of the personÂs identification by means the department requires by rule.

Â Â Â Â Â  (e) The name and address of the person selling, transferring or furnishing the substance accompanied by a verification of the personÂs identification by means the department requires by rule.

Â Â Â Â Â  (f) The name of any agent acting on behalf of any party to the transaction accompanied by a verification of the personÂs identification by means the department requires by rule.

Â Â Â Â Â  (4) The department shall establish a common reporting form for purposes of ORS 475.955. The department may include as information required to be reported on the form any information the department determines will be convenient or useful to police agencies in finding potentially illegal uses of precursor substances. The reporting form shall require at least the following information:

Â Â Â Â Â  (a) The name of the person making the report.

Â Â Â Â Â  (b) The name of the common carrier or person who transports the substance and date of shipment of the substance.

Â Â Â Â Â  (c) The date and circumstances of discovering the loss, theft or discrepancy.

Â Â Â Â Â  (5) The department shall furnish a copy of the report to the local law enforcement agency in whose jurisdiction the transaction occurred. [1987 c.657 Â§6; 2001 c.615 Â§12]

Â Â Â Â Â  475.947 Warning notice for precursor substance violation. (1) In lieu of making an arrest or issuing a citation, a law enforcement officer may deliver a warning notice to a person or business that the officer has probable cause to believe has sold or otherwise delivered a precursor substance in violation of ORS 475.840 to 475.980 whenever the officer reasonably believes that the public interest will be adequately served under the circumstances by issuance of a written warning notice. The notice must be in substantially the following form:

______________________________________________________________________________

WARNING NOTICE

Please Read this Notice Carefully!!!

TO: ________(name of person or business)

DATE: ________(date of notice)

FROM: ________(name of law enforcement agency)

RE: ________(name of precursor substance or product)

Â Â Â Â Â  The undersigned law enforcement officer has probable cause to believe that on ___________ (date of violation), you sold or otherwise delivered a quantity of the precursor substance identified above in violation of the laws of the State of Oregon.

Â Â Â Â Â  This warning notice has been given to you in lieu of formal action concerning that violation. Please be aware that any further violation may result in formal action being taken against you, which may include, but is not limited to, the filing of an action in circuit court seeking a court order prohibiting you from selling or delivering any quantity of one or more precursor substances to any person.

__________________

Law Enforcement Officer

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) A warning notice issued by a law enforcement officer under subsection (1) of this section shall be personally delivered to the person named in the notice, or personally delivered to the person in charge of the business named in the notice. [2003 c.448 Â§6]

Â Â Â Â Â  475.949 Injunctive relief for precursor substance violation. (1) Whenever it appears that any person has repeatedly sold or delivered one or more precursor substances in violation of the provisions of ORS 475.840 to 475.980, the county attorney or city attorney may cause a civil suit to be instituted in the circuit court for injunctive relief to restrain the person from selling or delivering one or more of the precursor substances.

Â Â Â Â Â  (2) Upon a proper showing, the court may grant a permanent or temporary injunction prohibiting the defendant or defendants from any further sale or delivery of any amount of one or more precursor substances.

Â Â Â Â Â  (3) The court may decline to enter an injunctive order against a defendant who:

Â Â Â Â Â  (a) Demonstrates no knowledge of the existence of the violation, or demonstrates reasonable efforts to stop the violation from occurring;

Â Â Â Â Â  (b) Has not been guilty of any contempt of court in the proceedings; and

Â Â Â Â Â  (c) The court finds will make best efforts to immediately end any violation that may exist and prevent any further violation from occurring. [2003 c.448 Â§7]

Â Â Â Â Â  475.950 Failure to report precursor substances transaction. (1) A person commits the offense of failure to report a precursor substances transaction if the person does any of the following:

Â Â Â Â Â  (a) Sells, transfers or otherwise furnishes any precursor substance described in ORS 475.940 (3)(a) to (hh) and (oo) and does not, at least three days before delivery of the substance, submit to the Department of State Police a report that meets the reporting requirements established by rule under ORS 475.945.

Â Â Â Â Â  (b) Receives any precursor substance described in ORS 475.940 (3)(a) to (hh) and (oo) and does not, within 10 days after receipt of the substance, submit to the Department of State Police a report that meets the reporting requirements established by rule under ORS 475.945.

Â Â Â Â Â  (2) This section does not apply to any of the following:

Â Â Â Â Â  (a) Any pharmacist or other authorized person who sells or furnishes a precursor substance upon the prescription of a physician, dentist, podiatric physician and surgeon or veterinarian.

Â Â Â Â Â  (b) Any practitioner, as defined in ORS 475.005, who administers or furnishes a precursor substance to patients upon prescription.

Â Â Â Â Â  (c) Any person licensed by the State Board of Pharmacy who sells, transfers or otherwise furnishes a precursor substance to a licensed pharmacy, physician, dentist, podiatric physician and surgeon or veterinarian for distribution to patients upon prescription.

Â Â Â Â Â  (d) Any person who is authorized by rule under ORS 475.945 to report in an alternate manner if the person complies with the alternate reporting requirements.

Â Â Â Â Â  (e) Any patient of a practitioner, as defined in ORS 475.005, who obtains a precursor substance from a licensed pharmacist, physician, dentist, podiatric physician and surgeon or veterinarian pursuant to a prescription.

Â Â Â Â Â  (f) Any person who sells or transfers ephedrine, pseudoephedrine or phenylpropanolamine in compliance with ORS 475.973.

Â Â Â Â Â  (g) Any practitioner, as defined in ORS 475.005, who dispenses a precursor substance to a person with whom the practitioner has a doctor-patient or doctor-client relationship.

Â Â Â Â Â  (h) Any person who obtains a precursor substance from a practitioner, as defined in ORS 475.005, with whom the person has a doctor-patient or doctor-client relationship.

Â Â Â Â Â  (3) Penalties related to providing false information on a report required under this section are provided under ORS 475.965.

Â Â Â Â Â  (4) The Department of State Police and any law enforcement agency may inspect and remove copies of the sales records of any retail or wholesale distributor of methyl sulfonyl methane or a precursor substance during the normal business hours of the retail or wholesale distributor or may require the retail or wholesale distributor to provide copies of the records.

Â Â Â Â Â  (5) Failure to report a precursor substances transaction is a Class A misdemeanor. [1987 c.657 Â§2; 2001 c.615 Â§2; 2003 c.448 Â§2; 2005 c.706 Â§18]

Â Â Â Â Â  475.955 Failure to report missing precursor substances. (1) A person commits the offense of failure to report missing precursor substances if the person:

Â Â Â Â Â  (a) Is a licensee or other person regulated by the provisions of ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (b) Discovers any theft or loss of any precursor substance or any difference between the quantity received and the quantity shipped; and

Â Â Â Â Â  (c) Within three days after discovery of the theft or loss or actual knowledge of the discrepancy, does not report the theft, loss or discrepancy to the Department of State Police in the manner provided by rule adopted under ORS 475.945.

Â Â Â Â Â  (2) Penalties for providing false information on any report required under this section are provided under ORS 465.965.

Â Â Â Â Â  (3) The offense described in this section, failure to report missing precursor substances, is a Class A misdemeanor. [1987 c.657 Â§4; 1995 c.440 Â§34; 2001 c.615 Â§13]

Â Â Â Â Â  475.960 Illegally selling drug equipment. (1) A person commits the offense of illegally selling drug equipment if the person sells any substance, article, apparatus or device with knowledge that the substance, article, apparatus or device will be used to manufacture, compound, convert, process or prepare a controlled substance for unlawful sale or distribution.

Â Â Â Â Â  (2) The offense described in this section, illegally selling drug equipment, is a Class A misdemeanor. [1987 c.657 Â§5]

Â Â Â Â Â  475.962 Distribution of equipment, solvent, reagent or precursor substance with intent to facilitate manufacture of controlled substance. (1) A person commits the crime of distribution of equipment, a solvent, a reagent or a precursor substance with intent to facilitate the manufacture of a controlled substance if the person sells or otherwise transfers equipment, a solvent, a reagent or a precursor substance with knowledge that the equipment, solvent, reagent or precursor substance is intended to be used in the manufacture of a controlled substance in violation of ORS 475.840.

Â Â Â Â Â  (2) Distribution of equipment, a solvent, a reagent or a precursor substance with intent to facilitate the manufacture of a controlled substance is a Class B felony. [2005 c.706 Â§8]

Â Â Â Â Â  Note: 475.962 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.965 Providing false information on precursor substances report or record. (1) A person commits the offense of providing false information on a precursor substances report or record if the person knowingly provides false information in any report or record required under ORS 475.950, 475.955, 475.975, 475.976 or 475.978.

Â Â Â Â Â  (2) The offense described in this section, providing false information on a precursor substances report or record, is a Class A misdemeanor. [1987 c.657 Â§7; 2001 c.615 Â§14]

Â Â Â Â Â  475.967 Possession of precursor substance with intent to manufacture controlled substance. (1) A person commits the crime of possession of a precursor substance with intent to manufacture a controlled substance if the person possesses one or more precursor substances with the intent to manufacture a controlled substance in violation of ORS 475.840 (1), 475.846, 475.848, 475.866, 475.868, 475.876, 475.878, 475.886 or 475.888.

Â Â Â Â Â  (2) Possession of a precursor substance with intent to manufacture a controlled substance is a Class B felony. [2001 c.615 Â§10; 2005 c.708 Â§58]

Â Â Â Â Â  475.969 Unlawful possession of phosphorus. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of phosphorus if the person knowingly possesses any amount of phosphorus.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is conducting a licensed business that involves phosphorus in the manufacture of:

Â Â Â Â Â  (A) The striking surface used for lighting matches;

Â Â Â Â Â  (B) Flame retardant polymers; or

Â Â Â Â Â  (C) Fireworks if the person possesses a federal license to manufacture explosives;

Â Â Â Â Â  (b) A person who possesses phosphorus in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school; or

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education;

Â Â Â Â Â  (c) A retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons, who possesses phosphorus in the regular course of lawful business activities;

Â Â Â Â Â  (d) The possession of phosphorus as a component of a commercially produced product including, but not limited to, matchbooks, fireworks and emergency flares; or

Â Â Â Â Â  (e) A person who possesses phosphorus in a chemical compound in the regular course of a lawful agricultural activity.

Â Â Â Â Â  (3) Unlawful possession of phosphorus is a Class A misdemeanor. [2001 c.615 Â§4]

Â Â Â Â Â  475.971 Unlawful possession of anhydrous ammonia. (1) A person commits the crime of unlawful possession of anhydrous ammonia if the person knowingly possesses anhydrous ammonia in a container that is not approved by the United States Department of Transportation to hold anhydrous ammonia nor constructed to meet state and federal health and safety standards to hold anhydrous ammonia.

Â Â Â Â Â  (2) Unlawful possession of anhydrous ammonia is a Class A misdemeanor.

Â Â Â Â Â  (3) This section does not apply to a person who possesses anhydrous ammonia as part of a cleanup, as defined in ORS 466.605, of anhydrous ammonia by the Department of Environmental Quality under ORS 466.610. [2001 c.615 Â§5]

Â Â Â Â Â  475.973 Rulemaking authority regarding products containing ephedrine, pseudoephedrine and phenylpropanolamine; records. (1)(a) Notwithstanding ORS 475.045, the State Board of Pharmacy may not adopt rules that exempt a product containing ephedrine or pseudoephedrine from classification as a controlled substance. Except as otherwise provided in this paragraph, the State Board of Pharmacy shall adopt rules to classify ephedrine, pseudoephedrine and phenylpropanolamine as Schedule III controlled substances. The Schedule III classification may be modified by the State Board of Pharmacy if the State Board of Pharmacy finds that restrictions on products containing ephedrine, pseudoephedrine or phenylpropanolamine under a Schedule III designation do not significantly reduce the number of methamphetamine laboratories within the state.

Â Â Â Â Â  (b) Records of transactions involving products containing ephedrine, pseudoephedrine or phenylpropanolamine are subject to inspection by the State Board of Pharmacy and law enforcement agencies. A person required to make or maintain records of transactions involving products containing ephedrine, pseudoephedrine or phenylpropanolamine shall forward the records to the Department of State Police if directed to do so by the department. Failure to forward records as required by this paragraph is a Class A misdemeanor.

Â Â Â Â Â  (2) This section does not apply to products that the State Board of Pharmacy, upon application of a manufacturer, exempts by rule because the product is formulated to effectively prevent conversion of the active ingredient into methamphetamine or its salts or precursors. Upon notification from the Department of State Police that the department has probable cause to believe that a product exempted under this subsection does not effectively prevent conversion of the active ingredient into methamphetamine or its salts or precursors, the State Board of Pharmacy may issue an emergency rule revoking the exemption for the product pending a full hearing. [2001 c.615 Â§6; 2003 c.448 Â§3; 2005 c.706 Â§11]

Â Â Â Â Â  475.975 Unlawful possession of iodine in its elemental form; recording transfers; unlawful distribution of iodine in its elemental form. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of iodine in its elemental form if the person knowingly possesses iodine in its elemental form.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A physician, pharmacist, retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons who possesses iodine in its elemental form in the regular course of lawful business activities;

Â Â Â Â Â  (b) A person who possesses iodine in its elemental form in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school;

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education; or

Â Â Â Â Â  (C) Manufacturing, government agency or research facility in the course of lawful business activities;

Â Â Â Â Â  (c) A licensed veterinarian;

Â Â Â Â Â  (d) A person working in a general hospital who possesses iodine in its elemental form in the regular course of employment at the hospital; or

Â Â Â Â Â  (e) A person who possesses iodine in its elemental form as a prescription drug pursuant to a prescription issued by a licensed veterinarian or physician.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a person who sells or otherwise transfers iodine in its elemental form to another person shall make a record of each sale or transfer. The record must be made on a form provided by the Department of State Police, completed pursuant to instructions provided by the department and retained by the person for at least three years or sent to the department if directed to do so by the department. Failure to make and retain or send a record required under this subsection is a Class A misdemeanor.

Â Â Â Â Â  (4) A licensed veterinarian is not required to make a record of a sale or transfer of iodine in its elemental form under subsection (3) of this section if the veterinarian makes a record of the sale or transfer under other applicable laws or rules regarding the prescribing and dispensing of regulated or controlled substances by veterinarians.

Â Â Â Â Â  (5) A person commits the crime of unlawful distribution of iodine in its elemental form if the person knowingly sells or otherwise transfers iodine in its elemental form to a person not listed in subsection (2) of this section.

Â Â Â Â Â  (6) Unlawful possession of iodine in its elemental form is a Class A misdemeanor.

Â Â Â Â Â  (7) Unlawful distribution of iodine in its elemental form is a Class A misdemeanor. [2001 c.615 Â§7; 2005 c.706 Â§14]

Â Â Â Â Â  475.976 Unlawful possession of iodine matrix; recording transfers; unlawful distribution of iodine matrix. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of an iodine matrix if the person knowingly possesses an iodine matrix.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who possesses an iodine matrix as a prescription drug, pursuant to a prescription issued by a licensed veterinarian or physician;

Â Â Â Â Â  (b) A person who is actively engaged in the practice of animal husbandry of livestock as defined in ORS 609.125;

Â Â Â Â Â  (c) A person who possesses an iodine matrix in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school;

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education; or

Â Â Â Â Â  (C) Manufacturing, government agency or research facility in the course of lawful business activities;

Â Â Â Â Â  (d) A veterinarian, physician, pharmacist, retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons who possesses an iodine matrix in the regular course of lawful business activities; or

Â Â Â Â Â  (e) A person working in a general hospital who possesses an iodine matrix in the regular course of employment at the hospital.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a person who sells or otherwise transfers an iodine matrix to another person shall make a record of each sale or transfer. The record must be made on a form provided by the Department of State Police, completed pursuant to instructions provided by the department and retained by the person for at least three years or sent to the department if directed to do so by the department. Failure to make and retain or send a record required under this subsection is a Class A misdemeanor.

Â Â Â Â Â  (4) A licensed veterinarian is not required to make a record of a sale or transfer of an iodine matrix under subsection (3) of this section if the veterinarian makes a record of the sale or transfer under other applicable laws or rules regarding the prescribing and dispensing of regulated or controlled substances by veterinarians.

Â Â Â Â Â  (5) A person commits the crime of unlawful distribution of an iodine matrix if the person knowingly sells or otherwise transfers an iodine matrix to a person not listed in subsection (2) of this section.

Â Â Â Â Â  (6) Unlawful possession of an iodine matrix is a Class A misdemeanor.

Â Â Â Â Â  (7) Unlawful distribution of an iodine matrix is a Class A misdemeanor. [2001 c.615 Â§8; 2005 c.706 Â§15]

Â Â Â Â Â  475.977 Possessing or disposing of methamphetamine manufacturing waste. (1) As used in this section:

Â Â Â Â Â  (a) ÂDispose ofÂ means to discharge, deposit, inject, spill, leak or place methamphetamine manufacturing waste into or onto land or water.

Â Â Â Â Â  (b) ÂMethamphetamine manufacturing wasteÂ means chemical waste or debris, used in or resulting from the manufacture of methamphetamine or the grinding, soaking or otherwise breaking down of a precursor substance for the manufacture of methamphetamine.

Â Â Â Â Â  (2) A person commits the crime of possessing or disposing of methamphetamine manufacturing waste if the person:

Â Â Â Â Â  (a) Knowingly possesses methamphetamine manufacturing waste; or

Â Â Â Â Â  (b) Knowingly disposes of methamphetamine manufacturing waste.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to the possession or disposal of methamphetamine manufacturing waste if:

Â Â Â Â Â  (a) The person was storing, treating or disposing of the waste pursuant to state or federal laws regulating the cleanup or disposal of waste products from unlawful methamphetamine manufacturing;

Â Â Â Â Â  (b) The person has notified a law enforcement agency of the existence of the waste; or

Â Â Â Â Â  (c) The person possesses or disposes of waste that had previously been disposed of by another person on the personÂs property in violation of subsection (2) of this section.

Â Â Â Â Â  (4) Possessing or disposing of methamphetamine manufacturing waste is a Class C felony. [2005 c.706 Â§6]

Â Â Â Â Â  475.978 Methyl sulfonyl methane; transfers; records; rules. (1) A person who sells or otherwise transfers more than the amount permitted by administrative rule adopted by the Department of State Police of methyl sulfonyl methane to a person other than a physician, pharmacist, veterinarian, retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons shall make a record of each such sale or transfer. The record must be made on a form provided by the department, completed pursuant to instructions provided by the department and retained by the person for at least three years. Failure to make and retain a record required under this subsection is a Class A violation.

Â Â Â Â Â  (2) The department shall adopt a rule establishing the minimum amount of methyl sulfonyl methane the sale or transfer of which requires a report under subsection (1) of this section. In establishing the minimum amount, the department shall determine an amount that is reasonably designed not to infringe upon legitimate uses of methyl sulfonyl methane but that discourages the use of methyl sulfonyl methane in the illicit production and distribution of methamphetamine.

Â Â Â Â Â  (3) This section applies to the sale or transfer of bulk methyl sulfonyl methane in its powder form only, and does not apply to the sale or transfer of products containing methyl sulfonyl methane in other forms including, but not limited to, liquids, tablets, capsules not containing methyl sulfonyl methane in pure powder form, ointments, creams, cosmetics, foods and beverages. [2001 c.615 Â§9; 2003 c.448 Â§4; 2005 c.706 Â§16]

Â Â Â Â Â  Note: Section 11, chapter 615, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 11. Until the Department of State Police adopts a rule under section 9 of this 2001 Act [475.978], a person who sells or otherwise transfers two pounds or more of methyl sulfonyl methane shall make the reports required by section 9 of this 2001 Act. [2001 c.615 Â§11]

Â Â Â Â Â  475.979 Unlawful possession of lithium metal or sodium metal. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of lithium metal or sodium metal if the person knowingly possesses lithium metal or sodium metal.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is conducting a lawful manufacturing operation that involves the use of lithium metal or sodium metal;

Â Â Â Â Â  (b) A person who possesses lithium metal or sodium metal in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school; or

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education;

Â Â Â Â Â  (c) A retail distributor, wholesaler, manufacturer, warehouseman or common carrier, or an agent of any of these persons, who possesses lithium metal or sodium metal in the regular course of lawful business activities; or

Â Â Â Â Â  (d) A person who possesses lithium metal or sodium metal as a component of a commercially produced product including, but not limited to, rechargeable batteries.

Â Â Â Â Â  (3) Unlawful possession of lithium metal or sodium metal is a Class A misdemeanor. [2005 c.706 Â§9]

Â Â Â Â Â  Note: 475.979 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.980 Affirmative defense to ORS 475.969, 475.971, 475.975 (1) and 475.976 (1). It is an affirmative defense to a charge of violating ORS 475.969, 475.971, 475.975 (1) or 475.976 (1) that the person possessed the precursor substance for a lawful purpose. [2001 c.615 Â§17]

Â Â Â Â Â  475.981 [2001 c.700 Â§2; renumbered 475.918 in 2005]

Â Â Â Â Â  475.982 [2001 c.700 Â§3; renumbered 475.920 in 2005]

Â Â Â Â Â  475.984 [2001 c.510 Â§2; renumbered 475.908 in 2005]

Â Â Â Â Â  475.986 [2001 c.857 Â§2; renumbered 475.910 in 2005]

Â Â Â Â Â  475.990 [1957 c.587 Â§11; 1969 c.310 Â§4; repealed by 1977 c.745 Â§45]

Â Â Â Â Â  475.991 [1981 c.859 Â§2; renumbered 475.912 in 2005]

Â Â Â Â Â  475.992 [1977 c.745 Â§15; 1979 c.777 Â§55; 1989 c.1075 Â§3; 1991 c.329 Â§1; 1991 c.460 Â§Â§4,20; 1991 c.818 Â§5; 1995 c.440 Â§35; 2005 c.708 Â§39; renumbered 475.840 in 2005]

Â Â Â Â Â  475.993 [1977 c.745 Â§16; 1995 c.440 Â§36; renumbered 475.914 in 2005]

Â Â Â Â Â  475.994 [1977 c.745 Â§17; 1993 c.571 Â§25; 1995 c.440 Â§37; renumbered 475.916 in 2005]

Â Â Â Â Â  475.995 [1977 c.745 Â§20; 1979 c.777 Â§56; 1995 c.440 Â§38; 2005 c.708 Â§40; renumbered 475.906 in 2005]

Â Â Â Â Â  475.996 [1991 c.690 Â§Â§1,2,3,3a; 2001 c.804 Â§2; 2001 c.870 Â§9; 2003 c.695 Â§3; 2005 c.708 Â§7; renumbered 475.900 in 2005]

Â Â Â Â Â  475.997 [1977 c.636 Â§9; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.998 [Subsections (1) and (2) of 2001 Edition enacted as 2001 c.510 Â§3; subsections (3) and (4) of 2001 Edition enacted as 2001 c.804 Â§1; renumbered 475.902 in 2005]

Â Â Â Â Â  475.999 [1989 c.806 Â§2; 1991 c.574 Â§1; 1993 c.78 Â§1; 1995 c.343 Â§49; 1995 c.440 Â§39; 2005 c.22 Â§349; 2005 c.708 Â§41; renumbered 475.904 in 2005]

_______________



Chapter 475a

Chapter 475A Â Civil Forfeiture

2005 EDITION

CIVIL FORFEITURE

LIQUOR; DRUGS

CIVIL FORFEITURE

(Definitions)

475A.005Â  Definitions for chapter

(Civil Forfeiture Generally)

475A.010Â  Legislative findings; preemption of local laws; remedy not exclusive

475A.015Â  Right, title and interest in forfeited property vests in forfeiting agency

(Property Subject to Forfeiture)

475A.020Â  Property subject to forfeiture generally

475A.025Â  Property seized as result of consensual search of motor vehicle; written notice of right to refuse search required

475A.030Â  Currency; seizure of less than $15,000

(Seizure of Property)

475A.035Â  Procedure for seizure; immunities; constructive seizure; inventory

475A.040Â  Amendment of inventory

475A.045Â  Status of seized property; release; maintenance and use

475A.050Â  Recorded notice of intent to forfeit real property; form

(Nonjudicial Forfeiture)

475A.055Â  Nonjudicial forfeiture; notice of seizure for civil forfeiture; when notice need not be given; claims

(Expedited Hearing)

475A.060Â  Petition for expedited hearing; relief authorized; time of hearing

475A.065Â  Expedited hearing on claimed affirmative defense

475A.070Â  Order restoring custody of property after expedited hearing; requirements; enforcement

(Judicial Forfeiture)

475A.075Â  Civil action for forfeiture; when required; complaint; affidavit in response

475A.080Â  Standards of proof in civil action for forfeiture

475A.085Â  Affirmative defenses in civil action for forfeiture

(Mitigation)

475A.091Â  Motion for mitigation; order of court

475A.096Â  Minimum forfeiture; offer of compromise

475A.100Â  Factors to be considered by court in determining if forfeiture excessive

(Judgment of Forfeiture)

475A.110Â  Judgment of forfeiture; contents; effect

475A.111Â  Appellate review of order of mitigation

(Distribution of Forfeited Property and Proceeds)

475A.115Â  Equitable distribution of property or proceeds; intergovernmental agreements

475A.120Â  Distribution of forfeited property or proceeds by local government

475A.126Â  Distribution of forfeited property or proceeds by state

475A.130Â  Special Crime and Forfeiture Account

ASSET FORFEITURE OVERSIGHT ADVISORY COMMITTEE

475A.155Â  Asset Forfeiture Oversight Advisory Committee

475A.160Â  Asset Forfeiture Oversight Account

CIVIL FORFEITURE

(Definitions)

Â Â Â Â Â  475A.005 Definitions for chapter. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "All persons known to have an interest" means:

Â Â Â Â Â  (a) Any person who has, prior to the time the property is seized for forfeiture, filed notice of interest with any public office as may be required or permitted by law to be filed with respect to the property which has been seized for forfeiture;

Â Â Â Â Â  (b) Any person from whose custody the property was seized; or

Â Â Â Â Â  (c) Any person who has an interest in the property, including all owners and occupants of the property, whose identity and address is known or is ascertainable upon diligent inquiry and whose rights and interest in the property may be affected by the action.

Â Â Â Â Â  (2) "Attorney fees" has the meaning given that term in ORCP 68 A.

Â Â Â Â Â  (3) "Costs and disbursements" are those expenditures set forth in ORCP 68 A.

Â Â Â Â Â  (4) "Financial institution" means any person lawfully conducting business as:

Â Â Â Â Â  (a) A financial institution or trust company, as those terms are defined in ORS 706.008;

Â Â Â Â Â  (b) A consumer finance company subject to the provisions of ORS chapter 725;

Â Â Â Â Â  (c) A mortgage banker or a mortgage broker as those terms are defined in ORS 59.840, a mortgage servicing company or other mortgage company;

Â Â Â Â Â  (d) An officer, agency, department or instrumentality of the federal government, including but not limited to:

Â Â Â Â Â  (A) The Secretary of Housing and Urban Development;

Â Â Â Â Â  (B) The Federal Housing Administration;

Â Â Â Â Â  (C) The United States Department of Veterans Affairs;

Â Â Â Â Â  (D) The Farmers Home Administration;

Â Â Â Â Â  (E) The Federal National Mortgage Association;

Â Â Â Â Â  (F) The Government National Mortgage Administration;

Â Â Â Â Â  (G) The Federal Home Loan Mortgage Association;

Â Â Â Â Â  (H) The Federal Agricultural Mortgage Corporation; and

Â Â Â Â Â  (I) The Small Business Administration;

Â Â Â Â Â  (e) An agency, department or instrumentality of the state, including but not limited to:

Â Â Â Â Â  (A) The Housing Agency;

Â Â Â Â Â  (B) The Department of Veterans' Affairs; and

Â Â Â Â Â  (C) The Public Employees Retirement System;

Â Â Â Â Â  (f) An agency, department or instrumentality of any municipality in the state, including but not limited to such agencies as the Portland Development Commission;

Â Â Â Â Â  (g) An insurer as defined in ORS 731.106;

Â Â Â Â Â  (h) A private mortgage insurance company;

Â Â Â Â Â  (i) A pension plan or fund or other retirement plan; and

Â Â Â Â Â  (j) A broker-dealer or investment adviser as defined in ORS 59.015.

Â Â Â Â Â  (5) "Forfeiting agency" means the State of Oregon or a political subdivision thereof that has accepted for forfeiture property seized by a seizing agency or that is processing a forfeiture case.

Â Â Â Â Â  (6) "Forfeiture counsel" means an attorney designated to represent a forfeiting agency in forfeiture actions or proceedings.

Â Â Â Â Â  (7) "Law enforcement agency" means any agency which employs police officers or prosecutes criminal cases.

Â Â Â Â Â  (8) "Official law enforcement use" or "official law enforcement activity" means uses or activities which may reasonably be expected to result in the identification, apprehension or conviction of criminal offenders.

Â Â Â Â Â  (9) "Police officer" has the meaning given that term in ORS 133.525.

Â Â Â Â Â  (10) "Proceeds of prohibited conduct" means property derived directly or indirectly from, maintained by or realized through an act or omission, and includes any benefit, interest or property of any kind without reduction for expenses of acquiring or maintaining it or incurred for any other reason.

Â Â Â Â Â  (11) "Prohibited conduct" includes violation of, solicitation to violate, attempt to violate or conspiracy to violate any provisions of ORS 475.005 to 475.285 and 475.805 to 475.980 when the conduct constitutes either a felony or misdemeanor as those terms are defined in ORS 161.525 and 161.545.

Â Â Â Â Â  (12) "Property" means any interest in anything of value, including the whole of any lot or tract of land and tangible and intangible personal property, including currency, instruments or securities or any other kind of privilege, interest, claim or right whether due or to become due.

Â Â Â Â Â  (13) "Seizing agency" means a law enforcement agency that has seized property for forfeiture.

Â Â Â Â Â  (14) "Weapon" means any instrument of offensive or defensive combat or anything used, or designed to be used, in destroying, defeating or injuring a person. [1989 c.791 Â§2; 1991 c.291 Â§1; 1993 c.508 Â§44; 1995 c.79 Â§388; 1997 c.631 Â§565; 2001 c.104 Â§215; 2001 c.780 Â§Â§1,1a; 2003 c.14 Â§308; 2005 c.625 Â§Â§74,75]

(Civil Forfeiture Generally)

Â Â Â Â Â  475A.010 Legislative findings; preemption of local laws; remedy not exclusive. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The prohibited conduct defined in this chapter is undertaken in the course of profitable activities which result in, and are facilitated by, the acquisition, possession or transfer of property subject to forfeiture under this chapter;

Â Â Â Â Â  (b) Transactions involving property subject to forfeiture under this chapter escape taxation;

Â Â Â Â Â  (c) Governments attempting to respond to prohibited conduct require additional resources to meet their needs; and

Â Â Â Â Â  (d) There is a need to provide for the forfeiture of certain property subject to forfeiture under this chapter, to provide for the protection of the rights and interests of affected persons, and to provide for uniformity throughout the state with respect to the laws of this state which pertain to the forfeiture of real and personal property based upon prohibited conduct as defined in this chapter.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly adopts the provisions of this chapter as the sole and exclusive law of the state pertaining to the forfeiture of real and personal property based upon the prohibited conduct, thereby replacing all charter provisions, ordinances, regulations and other enactments adopted by cities and counties pertaining to such forfeitures. After July 24, 1989, no actions for forfeiture shall be initiated except those in compliance with the provisions of this chapter.

Â Â Â Â Â  (3) This chapter is applicable throughout this state and in all cities and counties. The electors or the governing body of a city or county shall not enact and the governing body shall not enforce any charter provision, ordinance, resolution or other regulation that is inconsistent with this section.

Â Â Â Â Â  (4) This chapter does not impair the right of any city or county to enact ordinances providing for the forfeiture of property based upon conduct that is other than prohibited conduct as defined in this chapter if:

Â Â Â Â Â  (a) The property was used to commit the conduct described in the ordinances, or is proceeds of the conduct; and

Â Â Â Â Â  (b) The forfeiture is subject to procedures and limitations set forth in this chapter.

Â Â Â Â Â  (5) Nothing in this chapter shall be construed to limit or impair any right or remedy that any person or entity may have under ORS 166.715 to 166.735. The application of any remedy under this chapter is intended to be remedial and not punitive and shall not preclude or be precluded by the application of any previous or subsequent civil or criminal remedy under any other provision of law. Civil remedies under this chapter are supplemental and not mutually exclusive. [1989 c.791 Â§1; 1999 c.59 Â§145; 2001 c.780 Â§Â§2,2a]

Â Â Â Â Â  475A.015 Right, title and interest in forfeited property vests in forfeiting agency. Subject to this chapter, all right, title and interest in property forfeited under this chapter shall vest in the forfeiting agency upon commission of the prohibited conduct. [1989 c.791 Â§12; 1999 c.59 Â§146]

(Property Subject to Forfeiture)

Â Â Â Â Â  475A.020 Property subject to forfeiture generally. The following will be subject to civil in rem forfeiture:

Â Â Â Â Â  (1) All controlled substances which have been manufactured, distributed, dispensed, possessed or acquired in the course of prohibited conduct;

Â Â Â Â Â  (2) All raw materials, products and equipment of any kind which are used, or intended for use, in providing, manufacturing, compounding, processing, delivering, importing or exporting any service or substance in the course of prohibited conduct;

Â Â Â Â Â  (3) All property which is used, or intended for use, as a container for property described in subsection (1) or (2) of this section;

Â Â Â Â Â  (4) All conveyances, including aircraft, vehicles or vessels, which are used, or are intended for use, to transport or in any manner facilitate the transportation, sale, receipt, possession or concealment of property described in subsection (1) or (2) of this section, and all conveyances, including aircraft, vehicles or vessels, which are used or intended for use in prohibited conduct or to facilitate prohibited conduct in any manner, except that:

Â Â Â Â Â  (a) No conveyance used by any person as a common carrier in the transaction of business as a common carrier shall be forfeited under the provisions of this section unless the owner or other person in charge of such conveyance was a consenting party or knew of and acquiesced in the prohibited conduct; and

Â Â Â Â Â  (b) No conveyance shall be forfeited under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than such owner while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state;

Â Â Â Â Â  (5) All books, records, computers and research, including formulae, microfilm, tapes and data which are used or intended for use to facilitate prohibited conduct in any manner;

Â Â Â Â Â  (6) All moneys, negotiable instruments, balances in deposit or other accounts, securities or other things of value furnished or intended to be furnished by any person in the course of prohibited conduct, all proceeds of or from prohibited conduct, and all moneys, negotiable instruments, balances in deposit and other accounts and securities used or intended to be used to facilitate any prohibited conduct;

Â Â Â Â Â  (7) All real property, including any right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit or facilitate in any manner the commission of prohibited conduct; and

Â Â Â Â Â  (8) All weapons possessed, used or available for use in any manner to facilitate conduct giving rise to forfeiture. [1989 c.791 Â§3; 2001 c.780 Â§Â§3,3a]

Â Â Â Â Â  475A.025 Property seized as result of consensual search of motor vehicle; written notice of right to refuse search required. (1) Notwithstanding any other provisions of this chapter, property that is seized solely on the basis of a consensual search of a motor vehicle is not subject to civil in rem forfeiture unless, before obtaining the consent of a person for the search, the person is provided with written, multilingual notice of the right of the person to refuse to consent to the search. The notice shall include at least the following information:

Â Â Â Â Â  (a) Notice that the person has a right to refuse to consent to a search.

Â Â Â Â Â  (b) Notice that a refusal to consent to a search cannot be used against the person for any purpose.

Â Â Â Â Â  (c) Notice that anything found in the search can be seized as evidence of a crime or can be seized for civil forfeiture.

Â Â Â Â Â  (2) A notice or consent form under this section shall be considered multilingual if the notice or form provides information in at least English and Spanish. [1993 c.699 Â§20]

Â Â Â Â Â  475A.030 Currency; seizure of less than $15,000. Notwithstanding any other provision of this chapter, United States currency in an amount less than $15,000 is not subject to seizure or forfeiture solely on the basis that the money is in the form of cash rather than some other form. [1993 c.699 Â§22; 2001 c.780 Â§Â§4,4a]

(Seizure of Property)

Â Â Â Â Â  475A.035 Procedure for seizure; immunities; constructive seizure; inventory. Property may be seized for forfeiture as provided in this section.

Â Â Â Â Â  (1) Any person who delivers property in obedience to an order or direction to deliver the property under this section shall not be liable:

Â Â Â Â Â  (a) To any person on account of obedience to the order or direction; or

Â Â Â Â Â  (b) For any costs incurred on account of any contamination of the delivered property. This includes, but is not limited to, any disposal costs for any property forfeited under ORS 475A.020, any hazardous waste or material, any contraband or any other contamination contained in property seized under this section.

Â Â Â Â Â  (2) Property may be seized by any police officer without a court order if:

Â Â Â Â Â  (a) The property has been the subject of an earlier judgment in favor of any forfeiting agency in an earlier civil in rem proceeding under this chapter;

Â Â Â Â Â  (b) There is probable cause to believe that property is subject to forfeiture, provided that the property may constitutionally be seized without a warrant;

Â Â Â Â Â  (c) The seizure is in the course of a constitutionally valid criminal investigative stop, arrest or search, and there is probable cause to believe that the property is subject to forfeiture;

Â Â Â Â Â  (d) The property is directly or indirectly dangerous to the health or safety of any person; or

Â Â Â Â Â  (e) An owner consents to the seizure.

Â Â Â Â Â  (3) Except as provided in ORS 475A.045, with regard to cash or other assets which at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the person having control or custody of the property shall deliver the same over to the police officer.

Â Â Â Â Â  (4)(a) Property may be seized by any police officer pursuant to an order of the court. Forfeiture counsel or a seizing agency may apply for an ex parte order directing seizure of specified property.

Â Â Â Â Â  (b) Application shall be made to any judge as defined in ORS 133.525. The application shall be supported by one or more affidavits setting forth the facts and circumstances tending to show where the objects of the seizure are to be found. The court shall issue the order upon a finding of probable cause to believe that the described property is subject to forfeiture. The order may be set out on the face of a search warrant.

Â Â Â Â Â  (c) Except as provided in ORS 475A.045, with regard to cash or other assets which at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the order shall direct any person having control or custody of the property to deliver the same over to the seizing agency or to the court to abide judgment.

Â Â Â Â Â  (5) Property may be constructively seized by posting notice of seizure for forfeiture on it or by filing notice of seizure for forfeiture or notice of pending forfeiture in the public records that impart constructive notice of matters relating to such property. A notice which is filed must include a description of the property that is the subject of the seizure. Real property, including interests arising out of land sale contracts, shall be seized only upon recording notice of seizure containing a legal description of the property in the mortgage records of the county in which the real property is located.

Â Â Â Â Â  (6) Property which has been unconstitutionally seized may be subject to forfeiture if the basis for forfeiture under this chapter is sustained by evidence which is not the fruit of the unconstitutional seizure.

Â Â Â Â Â  (7) Promptly upon seizure, the officer who seized the property shall make an inventory of the property seized and shall deliver a receipt embodying the inventory to the person from whose possession they are taken or to the person in apparent control of the property at the time it is seized. The officer may, in addition, provide an estimate of the value of the property seized and information on the right to file a claim under ORS 475A.055 (2), and the deadline for filing that claim. If the property is unoccupied or there is no one present in apparent control, the officer shall leave the receipt suitably affixed to the property. If the property is physically removed from the location of seizure and it is unoccupied or there is no one present in apparent control, then the officer shall promptly file the receipt in the public records of the forfeiting agency. Every receipt prepared under this subsection shall contain, in addition to an inventory of the property seized, the following information:

Â Â Â Â Â  (a) The identity of the seizing agency; and

Â Â Â Â Â  (b) The address and telephone number of the office or other place where the person may obtain further information concerning the forfeiture.

Â Â Â Â Â  (8) A police officer has probable cause to believe that cash, weapons or negotiable instruments are subject to forfeiture if the cash, weapons or negotiable instruments are found in close proximity to controlled substances or to instrumentalities of prohibited conduct. Notwithstanding ORS 475A.080, if the forfeiting agency establishes in a forfeiture action that cash, weapons or negotiable instruments were found in close proximity to controlled substances or to instrumentalities of prohibited conduct, the burden is on any person claiming the cash, weapons or negotiable instruments to prove by a preponderance of the evidence that the cash, weapons or negotiable instruments are not proceeds of prohibited conduct or an instrumentality of prohibited conduct.

Â Â Â Â Â  (9) In the event that property is seized from the possession of a person who asserts a possessory lien over such property pursuant to applicable law, notwithstanding any other provision of law, any lien of the person from whom the property was seized shall remain in effect and shall be enforceable as fully as though the person had retained possession of the property. [1989 c.791 Â§4; 1991 c.218 Â§1; 1991 c.237 Â§1; 1991 c.934 Â§2; 1999 c.59 Â§147; 2001 c.780 Â§Â§5,5a; 2005 c.830 Â§31]

Â Â Â Â Â  475A.040 Amendment of inventory. If, prior to the commencement of forfeiture proceedings under ORS 475A.075, it is determined that the inventory prepared pursuant to ORS 475A.035 and 475A.055 is substantially incorrect, the seizing agency shall cause the inventory to be amended. The substance of the amendment shall be clearly noted on the face of the inventory. The amended inventory shall be served with any summons and complaint served under ORS 475A.075. If the amendment occurs after the commencement of forfeiture proceedings, the amended inventory shall be served on all persons previously served with summons and complaint under ORS 475A.075. [1991 c.218 Â§5; 2001 c.780 Â§Â§20,20a]

Â Â Â Â Â  475A.045 Status of seized property; release; maintenance and use. (1)(a) Except as otherwise provided in this chapter, property seized for forfeiture is not subject to replevin, conveyance, sequestration or attachment, nor is it subject to a motion or order to return under ORS chapter 133. The seizure of property or the commencement of a forfeiture proceeding pursuant to this chapter shall not abate, impede or in any way delay the initiation or prosecution of a suit or action by a financial institution for the possession of seized property in which the financial institution has or purports to have a lien or security interest or for the foreclosure of such lien or security interest. A financial institution may proceed with any suit or action involving property in which it has a lien or security interest even though a seizure has occurred and forfeiture proceedings have been or will be commenced. Any such suit or action may be consolidated with the forfeiture proceeding for the purpose of trial. If property which may be subject to forfeiture is sold prior to the conclusion of the forfeiture proceedings, the sheriff, trustee or other person conducting the sale and who has actual notice of the forfeiture proceedings shall distribute the sale proceeds as follows:

Â Â Â Â Â  (A) To the expenses of the sale;

Â Â Â Â Â  (B) To the payment of the obligations owed to the foreclosing financial institution that are secured by the property and to any other person whose lien or security interest in the property has been foreclosed in the suit or action in the order determined by the court; and

Â Â Â Â Â  (C) The surplus, if any, shall be distributed to the seizing or forfeiting agency, or to the court in which the forfeiture proceedings are pending.

Â Â Â Â Â  (b) The sheriff, trustee or other person who distributes the sale proceeds as provided shall not be liable to any person who has or asserts an interest in the property.

Â Â Â Â Â  (2) Within 30 days following seizure of property for forfeiture, the seizing agency, in consultation with the district attorney of the county in which the property was seized for forfeiture, shall determine whether it will seek the forfeiture of the property. If the seizing agency elects not to seek forfeiture, it shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens arising under ORS 87.152 to 87.162 that have attached to the property since its seizure and release the property. The property may be released to a person other than the person from whose custody or control the property was taken if the seizing agency, forfeiting agency or forfeiture counsel first mails to the last-known addresses of all persons known to have an interest in the property a notice of intent to release the property. The notice shall specify the person to whom the property is to be released and shall detail the time and place of the release. An agency that complies with the provisions of this subsection by paying costs and expenses of towing and storage, discharging possessory liens, mailing any required notices and releasing the property shall not be liable for its actions under this subsection or for any consequences thereof.

Â Â Â Â Â  (3) A forfeiting agency shall, pending forfeiture and final disposition and subject to the need to retain it in any criminal proceeding, provide that property in the physical custody of the seizing or forfeiting agency be serviced or maintained as may be reasonably appropriate to preserve the value of the property.

Â Â Â Â Â  (4) A forfeiting agency may, pending forfeiture and final disposition and subject to the need to retain seized property in any criminal proceeding:

Â Â Â Â Â  (a) Provide that the seized property be transferred for forfeiture to any city, county, state or federal agency with forfeiture authority, provided that no such transfer shall have the effect of diminishing or reducing the rights of any third party under this chapter.

Â Â Â Â Â  (b) Apply to the court for an order providing that the seized property may be sold, leased, rented or operated in the manner and on the terms that may be specified in the court's order. The court shall deny any application unless the sale, lease, rental or operation of the property will be conducted in a commercially reasonable manner and shall not result in a material reduction of the property's value. An order shall only be entered:

Â Â Â Â Â  (A) After notice and opportunity to be heard is provided to all persons known to have or to claim an interest in the property; and

Â Â Â Â Â  (B) With the consent of all persons holding security interests of record in the property.

Â Â Â Â Â  (c) Provide that the seized property be removed to a storage area for safekeeping.

Â Â Â Â Â  (5) Unless otherwise ordered by the court, the proceeds of the sale, leasing, renting or operation under subsection (4) of this section shall be held by the forfeiting agency, and the rights of holders of security interests of record in the property shall attach to the proceeds of the sale, leasing, renting or operation in the same order of priority as interests attached to the property.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (b) of this subsection and except for currency with apparent or known intrinsic collector value, all cash seized for forfeiture, together with all cash received from the sale, leasing, renting or operation of the property, shall be immediately deposited in an insured interest-bearing forfeiture trust account or accounts maintained by the seizing or forfeiting agency exclusively for this purpose. Cash may be retained as evidence in a criminal proceeding but shall be deposited immediately when the need to retain it as evidence is discharged.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, all cash seized for forfeiture which at the time of seizure is deposited in any form of account in a financial institution may remain in the account in the financial institution. From the time of seizure until the forfeiture proceeding is abandoned, or until a court ultimately enters or fails to enter a judgment of forfeiture, all deposits except the deposit of interest by the financial institution, withdrawals or other transactions involving the account are prohibited, unless approved by the court.

Â Â Â Â Â  (c) Subject to any court order, interest earned upon cash deposited in a forfeiture trust account or held in an account in a financial institution under this subsection shall be disbursed as follows:

Â Â Â Â Â  (A) If the forfeiture proceeding is abandoned, or if the court ultimately fails to enter a judgment of forfeiture or foreclosure, any interest earned, together with the cash deposited in the forfeiture trust account in connection with the seizure in question, shall be paid by the seizing or forfeiting agency to the person from whom it was seized and any interest earned, together with the cash deposited in an account in a financial institution shall be released by the seizing or forfeiting agency to the person from whom it was seized.

Â Â Â Â Â  (B) If a judgment of forfeiture is entered, but parties other than the forfeiting agency establish rights to portions of the amount deposited in the forfeiture trust account or the account held in a financial institution which are in the aggregate larger than or equal to the cash on deposit plus interest earned thereon, the interest, together with the cash on deposit, shall be disbursed by the forfeiting agency to the parties in the order of their priority.

Â Â Â Â Â  (C) If a judgment of forfeiture is entered, and the total amount arising out of the seizure which is on deposit in the forfeiture trust account or in an account in a financial institution, including interest earned on moneys deposited, is greater than the aggregate amount needed to satisfy the established interests of security interest holders, lienholders and other claimants, then the balance remaining after payment by the forfeiting agency to parties shall be retained by the forfeiting agency.

Â Â Â Â Â  (7) If the property seized for forfeiture consists of stocks, bonds, promissory notes, or other security or evidence of indebtedness, and the property is held in some form of account in a financial institution, the property may remain in the account pending a final decision in the forfeiture proceedings. Unless otherwise allowed by order of the court, no transactions involving the account shall be permitted other than the deposit or reinvestment of dividends or other normally recurring payments on the property. Any accrual to the value of the property during the pendency of forfeiture proceedings shall be disbursed in the manner provided for the disbursement of interest under subsection (6) of this section.

Â Â Â Â Â  (8) If property is seized for forfeiture or if a notice of forfeiture is filed without a prior judicial determination of probable cause, a court, on application filed by an owner of or interest holder in the property within 15 days after notice of its seizure for forfeiture, or actual knowledge of it, whichever is earlier, may, after five days' written notice to the forfeiture counsel, issue an order to show cause to the forfeiting agency, for a hearing on the sole issue of whether probable cause for forfeiture of the property then exists. If the court finds that there is no probable cause for forfeiture of the property, the property seized for forfeiture from the applicant or subjected to the notice of forfeiture shall be released from its seizure for forfeiture or lien pending the outcome of a judicial proceeding under ORS 475A.075. [1989 c.791 Â§5; 1991 c.237 Â§2; 1991 c.276 Â§1; 1991 c.800 Â§1; 1995 c.459 Â§1; 1999 c.59 Â§148; 2001 c.780 Â§Â§6,6a]

Â Â Â Â Â  475A.050 Recorded notice of intent to forfeit real property; form. (1) Whenever the state or a political subdivision intends to forfeit any real property, the state or political subdivision may have recorded by the county clerk or other recorder of deeds of every county in which any part of the premises or real property lies a notice of intent to forfeit real property under ORS 205.246. The notice shall contain the legal description of the real property, the common address if any and the attorney responsible for the forfeiture action. From the time of recording the notice, and from that time only, the intent to forfeit is notice to purchasers and encumbrances of the rights and equities in the premises of the party filing the notice. The notice shall be recorded in the same book and in the same manner in which mortgages are recorded and may be discharged in like manner as mortgages are discharged, either by such party or the attorney signing the notice.

Â Â Â Â Â  (2) Unless otherwise prescribed by law, a party recording a notice of intent to forfeit shall use substantially the following form:

______________________________________________________________________________

NOTICE OF INTENT

TO FORFEIT

Pursuant to ORS 475A.050, the undersigned states:

Â Â Â Â Â  That I, _______________do declare that it is my intent to initiate forfeiture proceedings on the following described real property:

Â Â Â Â Â  1. The description of the real property to be affected is:

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  2. The common address, if any, is:

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Dated this _____ day of ________, _____.

This notice of intent to file forfeiture will expire on _____ day of ________, _____ absent future filings.

Name of agency seeking forfeiture

Â Â Â Â Â  ________________________

Name of Attorney

Â Â Â Â Â  ________________________

Address

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Phone Number

Â Â Â Â Â  ________________________

State of OregonÂ Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of _____Â Â Â Â Â Â Â Â  )

The foregoing instrument was acknowledged before me this _____ day of ____________, ______.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _______________

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Notary Public for Oregon

My commission expires ________.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) The notice of intent to forfeit property shall expire 30 days after the date of filing absent future filings to perfect. [1989 c.791 Â§19; 2001 c.780 Â§Â§21,21a]

(Nonjudicial Forfeiture)

Â Â Â Â Â  475A.055 Nonjudicial forfeiture; notice of seizure for civil forfeiture; when notice need not be given; claims. Personal property which is not subject to an interest in favor of any person known to have an interest, other than a person who engaged in prohibited conduct, may be forfeited by the forfeiting agency in the manner provided in this section.

Â Â Â Â Â  (1) As soon as practicable after seizure for forfeiture, the seizing agency shall review the inventory prepared by the officer under ORS 475A.035 (7) and estimate the value of the property seized. The forfeiting agency shall amend the inventory to supply an estimate of value of the property seized if no estimate was made by the officer under ORS 475A.035 (7). The forfeiting agency shall, in addition, amend the inventory to supply a correct listing of the property seized or estimate of the value of that property if either the listing or any estimate of value made by the officer is substantially incorrect. Within 15 days after seizure for forfeiture, the forfeiting agency shall prepare a notice of seizure for forfeiture containing a copy of the inventory prepared pursuant to this section and ORS 475A.035, the identity of the person from whom the property was seized, the name, address and telephone number of the seizing agency and the address and telephone number of the office or other place where further information concerning the seizure and forfeiture may be obtained, and shall make reasonable efforts to serve the notice of seizure for forfeiture on all persons known to have an interest in the seized property. A person may be served as provided in ORCP 7 D except that the notice shall also include information regarding the right to file a claim under subsection (3) of this section, if applicable, and the deadline for filing the claim. If the property is cash in the amount of $1,000 or less, or if the fair market value of the property is $1,000 or less, the forfeiting agency may publish notice of seizure for forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to (d). In all other cases, the forfeiting agency shall publish notice of seizure for forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to (d). A copy of the notice, inventory and estimate of value shall be provided to the forfeiting agency's forfeiture counsel.

Â Â Â Â Â  (2)(a) The notice of seizure for forfeiture provided for in this section need not be served on a person who has received the receipt provided for in ORS 475A.035 (7) if:

Â Â Â Â Â  (A) The receipt contains an estimate of the value of the property seized and the seizing agency has not amended the listing of property or estimate of the value in reviewing the inventory under subsection (1) of this section; and

Â Â Â Â Â  (B) The receipt contains information regarding the right to file a claim under subsection (3) of this section and the deadline for filing the claim.

Â Â Â Â Â  (b) Any person who has received the receipt provided for in ORS 475A.035 (7), who must be served with the notice of seizure for forfeiture solely by reason of an amendment to the listing of property or estimate of value under subsection (1) of this section, need only be served by mailing a true copy of the notice of seizure for forfeiture by certified mail, return receipt requested.

Â Â Â Â Â  (3) Any person claiming an interest in the property shall file a claim with the forfeiting agency's forfeiture counsel within 21 days after notice of seizure for forfeiture if notice is given in a manner other than by publication. All other persons claiming an interest in the property shall file a claim with the forfeiting agency's forfeiture counsel within 21 days after the last publication date if notice is published. No extension for the filing of any claim shall be granted. The claim shall be signed by the claimant under penalty of perjury and shall set forth all of the following:

Â Â Â Â Â  (a) The true name of the claimant;

Â Â Â Â Â  (b) The address at which the claimant will accept future mailings from the court or forfeiture counsel; and

Â Â Â Â Â  (c) A statement that the claimant has an interest in the seized property.

Â Â Â Â Â  (4) If no timely claim is filed, the property shall, upon application and affidavit of the forfeiting agency, be declared forfeited to the forfeiting agency. The affidavit shall set forth proof of service or, if no service was accomplished, facts demonstrating the forfeiting agency's efforts to accomplish service, together with proof of publication of notice. The application and affidavit shall be filed in the circuit court designated in ORS 475A.075. The judgment declaring the property forfeited shall be as provided in ORS 475A.110.

Â Â Â Â Â  (5) If a timely claim is filed, a judicial forfeiture proceeding may be commenced as provided in ORS 475A.075.

Â Â Â Â Â  (6) Notwithstanding ORS 8.720 or any other provision of law, but subject to the provisions of ORS 180.060, a district attorney may act as forfeiture counsel in any civil forfeiture proceeding.

Â Â Â Â Â  (7) In any civil forfeiture proceeding where there are or may be related criminal proceedings, a prosecuting attorney or forfeiture counsel may participate in settlement negotiations initiated by the defendant or claimant or by the attorney representing the defendant or claimant.

Â Â Â Â Â  (8) If a forfeiting agency publishes notice of seizure for forfeiture in a newspaper in the manner provided by subsection (1) of this section, the agency may include in a single publication as many notices of forfeiture as the agency considers convenient. The publication may contain a single statement of matters from the notices of forfeiture that are common to all of the notices and which would otherwise result in needless repetition. The publication must contain for each notice of forfeiture a separate copy of the inventory prepared pursuant to this section and ORS 475A.035 and a separate statement of the identity of the person from whose custody the property was seized. The published inventory need not contain estimates of value for the property seized. [1989 c.791 Â§6; 1991 c.218 Â§2; 1991 c.799 Â§1; 1991 c.934 Â§1; 1993 c.553 Â§1; 1993 c.699 Â§10; 2001 c.780 Â§Â§7,7a]

(Expedited Hearing)

Â Â Â Â Â  475A.060 Petition for expedited hearing; relief authorized; time of hearing. (1) A person claiming an interest in property seized pursuant to this chapter may file a petition for an expedited hearing within 15 days after notice of seizure for forfeiture or within such further time as the court may allow for good cause shown.

Â Â Â Â Â  (2) A petition for an expedited hearing shall contain a claim if no claim has previously been filed. The petition shall reflect whether the petitioner seeks one or more of the following:

Â Â Â Â Â  (a) A determination at the hearing of any of the affirmative defenses provided for in ORS 475A.085.

Â Â Â Â Â  (b) An order restoring custody of seized property to the petitioner during the pendency of the proceedings if the court finds, by a preponderance of the evidence, that it is probable that the property will remain available for forfeiture at the completion of the proceedings and that there is a reasonable possibility that the petitioner will ultimately prevail in the proceeding.

Â Â Â Â Â  (c) Appointment of a receiver.

Â Â Â Â Â  (3) A person filing a petition under this section shall serve a copy of the petition on all persons known to have an interest. Service shall be accomplished as provided in ORCP 7D. Service by publication shall not be required prior to an expedited hearing.

Â Â Â Â Â  (4) A hearing shall be held within 15 days after service of all persons known to have an interest or at such later time as the court may allow for good cause shown. The hearing shall be limited to:

Â Â Â Â Â  (a) Deciding whether claimant can prove an affirmative defense provided for in ORS 475A.085 if the petitioner asserts one of those defenses;

Â Â Â Â Â  (b) Determining whether an order should be entered directing the return of the seized property to the claimant during the pendency of the hearing; and

Â Â Â Â Â  (c) Determining whether an order should be entered directing the appointment of a receiver to manage property seized pursuant to this chapter pending a final determination as to the disposition of the property, if the petitioner or the forfeiting agency requests that order.

Â Â Â Â Â  (5) If the petition is denied, and evidence that was not previously available to the petitioner is discovered, the petitioner may file a new petition under this section at any time prior to a trial under ORS 475A.075. The new petition shall be served as provided under subsection (3) of this section. A hearing on the petition shall be conducted as provided in ORS 475A.065.

Â Â Â Â Â  (6) The parties to a proceeding under ORS 475A.075 may at any time stipulate to the entry of an order restoring custody of seized property to a petitioner who claims an interest in the property. The order shall comply with the requirements of ORS 475A.070 (1). [1991 c.934 Â§4; 2001 c.780 Â§Â§22,22a]

Â Â Â Â Â  475A.065 Expedited hearing on claimed affirmative defense. (1) In any expedited hearing under ORS 475A.060 in which petitioner seeks a determination at the hearing of any of the affirmative defenses provided for in ORS 475A.085, the court may consider evidence relating to those affirmative defenses and shall make a determination as to any of those defenses that may be asserted by the petitioner.

Â Â Â Â Â  (2) If the court finds that petitioner has proven an affirmative defense provided for in ORS 475A.085, the court shall order that custody of the seized property be returned to the petitioner to the extent of the petitioner's interest pending a final determination as to the disposition of the property, unless the forfeiting agency can show that the return of the property will result in prejudice to the agency in seeking forfeiture of other claimants' interest in the property.

Â Â Â Â Â  (3) If the court finds that the petitioner has failed to prove an affirmative defense provided for in ORS 475A.085, the court shall continue the matter for further proceedings consistent with ORS 475A.075. [1991 c.934 Â§5]

Â Â Â Â Â  475A.070 Order restoring custody of property after expedited hearing; requirements; enforcement. (1) An order restoring custody to a petitioner under ORS 475A.060 or 475A.065 shall:

Â Â Â Â Â  (a) Prohibit the petitioner from using the property in unlawful conduct of any kind, or from allowing the property to be used by any other person in unlawful conduct;

Â Â Â Â Â  (b) Require the petitioner to service and maintain the property as may be reasonably appropriate to preserve the value of the property; and

Â Â Â Â Â  (c) Require the petitioner to inform the court of the exact location of the property at the time of any trial under ORS 475A.075 and to deliver the property to the forfeiting agency immediately upon the issuance of a judgment of forfeiture.

Â Â Â Â Â  (2) An order restoring custody to a petitioner under ORS 475A.060 or 475A.065 may include such other requirements as the court finds appropriate pending a final determination as to the disposition of the property.

Â Â Â Â Â  (3) An order restoring custody to a petitioner under ORS 475A.060 or 475A.065 is enforceable by a contempt proceeding brought on the relation of forfeiture counsel, by a further order directing the petitioner to deliver the property to the custody of the forfeiting agency, by an order awarding to the forfeiting agency its reasonably incurred attorney fees, costs and investigative expenses, and by such other remedies or relief as the court may find appropriate. [1991 c.934 Â§6]

(Judicial Forfeiture)

Â Â Â Â Â  475A.075 Civil action for forfeiture; when required; complaint; affidavit in response. A civil action in rem may be brought as provided in this section in any case in which forfeiture is sought. A civil action in rem must be brought if the property is real property, the property is in whole or part a manufactured dwelling as defined in ORS 446.003, the property is a floating home as defined in ORS 830.700 or the property is subject to an interest in favor of any person known to have an interest, other than a person who engaged in prohibited conduct.

Â Â Â Â Â  (1) If a forfeiting agency has commenced proceedings under ORS 475A.055, then an action shall be commenced by forfeiture counsel, within 15 days of receipt of a claim. If no proceedings have been commenced under ORS 475A.055, then the action shall be commenced by forfeiture counsel within 30 days of seizure. The property may be released by forfeiture counsel as provided in ORS 475A.045 (2).

Â Â Â Â Â  (2) An action is commenced by filing a complaint. Responses to a complaint shall conform to the following procedure:

Â Â Â Â Â  (a) A person claiming an interest in the property shall respond as provided in the Oregon Rules of Civil Procedure and, if a claim has not previously been filed, by filing a claim in the form set forth in ORS 475A.055 (3) with the court and posting a bond with the court. The bond shall be a cash bond in an amount equal to 10 percent of the value of the interest claimed by the person in the property. Upon good cause shown by motion and affidavit filed with the initial appearance, the court may waive or reduce the bond. Failure to file an appearance, claim and bond shall constitute a default. The bond shall be returned to the claimant upon the entry of a final determination on the claim.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, a financial institution holding an interest in the seized property shall respond to a complaint with an affidavit establishing that the financial institution's interest in the property was acquired:

Â Â Â Â Â  (A) In the regular course of business as a financial institution;

Â Â Â Â Â  (B) For valuable consideration;

Â Â Â Â Â  (C) Without knowledge of the prohibited conduct;

Â Â Â Â Â  (D) In good faith and without intent to defeat the interest of any potential forfeiting agency; and

Â Â Â Â Â  (E) With respect to personal property, prior to the seizure of the property, or with respect to real property, recorded prior to the recording of notice of the seizure of the real property in the mortgage records of the county in which the real property is located. Failure to file an affidavit shall constitute a default. The affidavit shall be filed within 30 days from the date of service.

Â Â Â Â Â  (c) Notwithstanding the provisions of paragraph (a) of this subsection, any person, other than a financial institution, who transfers or conveys an interest in real property pursuant to a contract for transfer or conveyance of an interest in real property as defined in ORS 93.905 and who retains an interest in the real property, or any successor in interest, may respond to a complaint with an affidavit establishing that the person:

Â Â Â Â Â  (A) Received the interest in return for valuable consideration or by way of devise or intestate succession;

Â Â Â Â Â  (B) Had no knowledge at the time of transfer or conveyance of the prohibited conduct;

Â Â Â Â Â  (C) Acted in good faith and without intent to defeat the interest of any potential forfeiting agency;

Â Â Â Â Â  (D) Recorded the interest in the mortgage records of the county in which the real property is located prior to the recording of any notice of intent to seize or notice of seizure; and

Â Â Â Â Â  (E) Continued to hold the interest without acquiescing in the prohibited conduct.

Â Â Â Â Â  (d) For the purposes of paragraph (c) of this subsection, a person shall be considered to have acquiesced in prohibited conduct if the person knew of the prohibited conduct and knowingly failed to take reasonable action under the circumstances to terminate or avoid use of the property in the course of prohibited conduct. For purposes of this section, "reasonable action under the circumstances" includes, but is not limited to:

Â Â Â Â Â  (A) Reporting the prohibited conduct to a police agency;

Â Â Â Â Â  (B) Commencing action that will assert the rights of the affiant as to the property interest;

Â Â Â Â Â  (C) Terminating a rental agreement; or

Â Â Â Â Â  (D) Seeking an abatement order under the provisions of ORS 105.505 to 105.520, or under the provisions of ORS 105.550 to 105.600, or under any ordinance or regulation allowing abatement of nuisances.

Â Â Â Â Â  (e) The affidavit permitted by paragraph (c) of this subsection shall be filed within 30 days from the date of service of the summons and complaint. Failure to file an affidavit or to respond as set forth in paragraph (a) of this subsection shall constitute a default.

Â Â Â Â Â  (f) In response to an affidavit filed pursuant to paragraph (c) of this subsection, the forfeiting agency may controvert any or all of the assertions made in the affidavit. The affidavit of the forfeiting agency shall be filed within 20 days of the filing of the affidavit filed under paragraph (c) of this subsection. The transferor, conveyor or successor in interest may respond, within five days of the filing of the affidavit of the forfeiting agency, with a supplemental affidavit limited to the matters stated in the affidavit of the forfeiting agency. If the forfeiting agency does not file an affidavit within the time allowed, the transferor, conveyor or successor in interest shall be considered a financial institution for all purposes under this chapter.

Â Â Â Â Â  (g)(A) If the forfeiting agency files an affidavit under paragraph (f) of this subsection, the court shall determine from the affidavits whether there is a genuine issue of material fact with respect to the assertions of the transferor, conveyor or successor in interest.

Â Â Â Â Â  (B) If the court determines that there is no genuine issue of material fact as to the truth of the assertions in the affidavit filed under paragraph (f) of this subsection, the transferor, conveyor or successor in interest shall be considered a financial institution for all purposes under this chapter. The court shall order the forfeiting agency to pay the costs and disbursements, including attorney fees, of the prevailing transferor, conveyor or successor in interest if the forfeiting agency does not prevail.

Â Â Â Â Â  (C) If the court determines that there is a genuine issue of material fact as to the truth of the assertions in the affidavit filed pursuant to paragraph (f) of this subsection, the transferor, conveyor or successor in interest shall, within 15 days, respond as provided in paragraph (a) of this subsection. The court may order the transferor, conveyor or successor in interest to pay the attorney fees of the forfeiting agency that were incurred in contesting the affidavit of the transferor, conveyor or successor in interest if the court determines that the affidavit of the transferor, conveyor or successor in interest was frivolous.

Â Â Â Â Â  (3) All persons known to have an interest in the property, including any claimant, shall be served with a true copy of the inventory of the property prepared pursuant to ORS 475A.035 and 475A.055, the summons and the complaint as provided in ORCP 5 and 7 D. Notice of the action shall be published as provided in ORCP 7 D(6)(b) to (d) unless notice has previously been published in accordance with ORS 475A.055 (1). In the event that a forfeiture involves a vehicle, and the notices required by this statute have been given, and substitute service on the claimant is required because personal service cannot be reasonably accomplished, service as authorized by ORCP 7 D(4) shall be sufficient to establish jurisdiction over a registered owner or operator of a vehicle. If the property is in whole or part a manufactured dwelling as defined in ORS 446.003 or a floating home as defined in ORS 830.700, the forfeiting agency shall, in addition to serving all persons known to have an interest in the property, record a notice of seizure containing a description of the manufactured dwelling or floating home in all public offices maintaining records that impart constructive notice of matters relating to manufactured dwellings or floating homes.

Â Â Â Â Â  (4) Forfeiture counsel may move the court at any time after a response is made as provided in subsection (2)(a) of this section for an order finding that the defendant is a fugitive and in default. The court may enter an order finding the defendant in default under this subsection and enter a judgment of civil forfeiture if the court finds that the defendant is not confined or held in custody by another jurisdiction, and that the defendant, after notice or knowledge of the fact that a warrant has been issued for the defendant:

Â Â Â Â Â  (a) Purposely left the state to avoid prosecution;

Â Â Â Â Â  (b) Declines to return to the state and allow execution of the warrant; or

Â Â Â Â Â  (c) Otherwise evades the jurisdiction of the court issuing the warrant.

Â Â Â Â Â  (5) All judicial proceedings under this chapter shall be governed by the Oregon Rules of Civil Procedure to the extent that they do not conflict with specific provisions of this chapter.

Â Â Â Â Â  (6)(a) The filing of criminal charges related to any civil proceeding for forfeiture may, upon motion of forfeiture counsel or the district attorney or upon motion on behalf of defendant in a related criminal proceeding, stay the civil forfeiture proceeding until the trial, plea or dismissal of the related criminal proceeding. A motion for stay on behalf of the defendant in a related criminal proceeding shall constitute a waiver of double jeopardy by the defendant as to the civil forfeiture proceeding and any related criminal proceeding. Pursuant to subsection (7) of this section, a civil forfeiture proceeding stayed under this paragraph may be consolidated for trial or other resolution with any related criminal proceeding.

Â Â Â Â Â  (b) The court may stay the civil forfeiture proceeding upon motion of a party and good cause shown. Good cause may include a reasonable fear on the part of a claimant that the claimant could be prosecuted for conduct arising out of the same factual situation which gave rise to the seizure of property. Pursuant to subsection (7) of this section, a civil forfeiture proceeding stayed under this paragraph may be consolidated for trial or other resolution with any related criminal proceeding.

Â Â Â Â Â  (7) Notwithstanding any stay entered pursuant to subsection (6)(a) or (b) of this section, an action pursuant to this section may be consolidated with any other action pursuant to this section relating to the same property or parties on motion by any party in any related action. Upon motion by the state or a political subdivision of the state, or any criminal defendant who is also a claimant, a civil forfeiture proceeding under this section may be consolidated for trial or other resolution with any related criminal proceeding. Trial or other resolution of the civil forfeiture action shall immediately follow the related criminal trial or other resolution, shall be part of the same proceeding and shall be heard by the same trier of fact. Any objection by the defendant to the consolidation or any motion by the defendant to sever the related criminal case from the civil proceeding for forfeiture shall constitute a waiver of double jeopardy as to any related criminal action and the civil forfeiture proceeding.

Â Â Â Â Â  (8) The action shall be commenced and tried:

Â Â Â Â Â  (a) In the case of real property, in the circuit court in a county in which the property is situated; or

Â Â Â Â Â  (b) In all other cases, in the circuit court of the county in which the property was seized or the county in which any part of the prohibited conduct took place. [1989 c.791 Â§7; 1991 c.218 Â§3; 1991 c.238 Â§1; 1991 c.275 Â§1; 1991 c.799 Â§2; 1991 c.828 Â§1; 1993 c.699 Â§18; 1995 c.459 Â§2; 1999 c.59 Â§149; 1999 c.168 Â§11; 2001 c.780 Â§Â§8,8a; 2005 c.830 Â§34]

Â Â Â Â Â  475A.080 Standards of proof in civil action for forfeiture. (1) Except as provided in subsection (2) of this section, in all civil forfeiture actions the forfeiting agency must prove that the claimant of the property has been convicted of a crime that constitutes prohibited conduct, and that the property to be forfeited is:

Â Â Â Â Â  (a) Proceeds of the crime for which the claimant has been convicted;

Â Â Â Â Â  (b) Instrumental in committing or facilitating the crime for which the claimant has been convicted;

Â Â Â Â Â  (c) Proceeds of one or more other crimes similar to the crime for which the claimant was convicted; or

Â Â Â Â Â  (d) Instrumental in committing or facilitating one or more other crimes similar to the crime for which the claimant was convicted.

Â Â Â Â Â  (2) A forfeiting agency may bring an action for civil forfeiture of property of a claimant who has not been convicted of a crime if the forfeiting agency proves all elements of subsection (1) of this section with respect to another person and:

Â Â Â Â Â  (a) That the claimant took the property with the intent to defeat forfeiture of the property;

Â Â Â Â Â  (b) That the claimant knew or should have known that the property was proceeds of prohibited conduct; or

Â Â Â Â Â  (c) That the claimant acquiesced in the prohibited conduct.

Â Â Â Â Â  (3) If the property to be forfeited in a civil forfeiture action is personal property, the forfeiting agency must prove the elements specified in subsection (1) or (2) of this section by a preponderance of the evidence. If the property to be forfeited in a civil forfeiture action is real property, the forfeiting agency must prove the elements specified in subsection (1) or (2) of this section by clear and convincing evidence.

Â Â Â Â Â  (4) For the purposes of subsection (2)(c) of this section, a person shall be considered to have acquiesced in prohibited conduct if the person knew of the prohibited conduct and failed to take reasonable action under the circumstances to terminate the prohibited conduct or prevent use of the seized property to facilitate the prohibited conduct. [1989 c.791 Â§13; 2001 c.780 Â§Â§9,9a; 2005 c.830 Â§30]

Â Â Â Â Â  475A.085 Affirmative defenses in civil action for forfeiture. (1) A claimant may plead as an affirmative defense that the property was seized in violation of ORS 475A.025.

Â Â Â Â Â  (2) In any action brought against property subject to forfeiture under ORS 475A.020 (7), a claimant may plead as an affirmative defense that the controlled substance was solely for personal use.

Â Â Â Â Â  (3) If, by a preponderance of the evidence, the claimant proves a defense under this section, then judgment shall be entered for the claimant as provided in ORS 475A.110 (7).

Â Â Â Â Â  (4) This defense may not be asserted by a financial institution that holds a security interest in the property. [1989 c.791 Â§8; 1991 c.322 Â§1; 1993 c.699 Â§21; 2001 c.780 Â§Â§10,10a; 2003 c.14 Â§Â§309,310; 2005 c.830 Â§32]

Â Â Â Â Â  475A.090 [1993 c.699 Â§13; repealed by 2001 c.780 Â§32]

(Mitigation)

Â Â Â Â Â  475A.091 Motion for mitigation; order of court. (1) If it has been determined in an action brought under the provisions of ORS 475A.075 that the plaintiff has prevailed as to some or all of the defendant property, the plaintiff shall serve on the claimant a proposed judgment of forfeiture and a statement of costs as described in ORS 475A.120 (4) and 475A.126 (3).

Â Â Â Â Â  (2)(a) A claimant who has filed a claim to seized property, appeared in the action, and part or all of whose interest in the claimed property is forfeited under the terms of the proposed judgment may file a motion for a mitigation hearing.

Â Â Â Â Â  (b) A motion under this section must list all evidence not previously received that is relevant to the determination to be made by the court under ORS 475A.100. Every argument that the claimant wishes to raise in mitigation must be set out in specific detail in the motion.

Â Â Â Â Â  (c) Before filing a motion for mitigation, the claimant and the plaintiff must make a good faith effort to confer with one another concerning any issues in dispute. The claimant must file a certificate of compliance with the requirements of this paragraph before the time set for hearing on the motion. The certificate is sufficient if the certificate states that the parties conferred or the certificate contains facts showing good cause for not conferring.

Â Â Â Â Â  (d) A motion under this section may be filed only after the service of a proposed judgment on the claimants. If a motion for a mitigation hearing is not filed with the court within 14 days after the date the plaintiff serves the proposed judgment on the claimant, the court shall enter judgment.

Â Â Â Â Â  (3) If a motion for a mitigation hearing is filed, the court shall determine whether any portion of the proposed judgment is excessive in the manner provided by ORS 475A.100.

Â Â Â Â Â  (4) A hearing under the provisions of this section is subject to the Oregon Rules of Evidence.

Â Â Â Â Â  (5) The court may make such orders as may be necessary to ensure that the forfeiture is not excessive, including but not limited to the following orders:

Â Â Â Â Â  (a) An order directing that the defendant property, or part of it, be sold and the proceeds of sale distributed between the litigants.

Â Â Â Â Â  (b) An order directing that the claimant make available to the court other assets, not named as defendants in the forfeiture action, for the purpose of fashioning a judgment that is not excessive.

Â Â Â Â Â  (6) The court shall make written findings of fact and shall enter written conclusions of law in proceedings under the provisions of this section. [2001 c.780 Â§35; 2003 c.576 Â§254; 2005 c.830 Â§41]

Â Â Â Â Â  475A.095 [1993 c.699 Â§14; repealed by 2001 c.780 Â§32]

Â Â Â Â Â  475A.096 Minimum forfeiture; offer of compromise. (1) Subject to subsection (2) of this section, the court shall forfeit to the forfeiting agency at least as much of the defendant property as may be required to pay the forfeiting agency's costs as described in ORS 475A.120 (4) and 475A.126 (3).

Â Â Â Â Â  (2) At least 10 days before a trial under ORS 475A.075, a claimant may serve upon the forfeiting agency an offer to allow judgment to be given against all or part of the defendant property for a specified sum, specified property, or to a specified effect. If the forfeiting agency accepts the offer, the forfeiting agency must file a written acceptance with the clerk of the court within three days after the date on which the offer was served upon the forfeiting agency. If an acceptance is filed with the court, judgment shall be entered based on the acceptance as a stipulated judgment. Unless otherwise agreed by the parties, costs and disbursements as defined in ORCP 68 shall be entered as part of the judgment pursuant to the procedure provided by Rule 68. If an acceptance is not filed with the court within three days after the time the offer was served upon the forfeiting agency, the offer shall be considered withdrawn, and may not be given in evidence on the trial. If the forfeiting agency fails to obtain a judgment after trial that is more favorable than the offer made by the claimant, the court shall award to the claimant costs and disbursements as defined in ORCP 68, and the court may enter a judgment that forfeits to the forfeiting agency less of the defendant property than may be required to pay the forfeiting agency's costs as described in ORS 475A.120 (4) and 475A.126 (3). [2001 c.780 Â§36; 2005 c.830 Â§42]

Â Â Â Â Â  475A.100 Factors to be considered by court in determining if forfeiture excessive. The court shall consider the following factors in determining whether any portion of the proposed judgment of forfeiture is excessive:

Â Â Â Â Â  (1) The court shall enter judgment to the extent that the defendant property is derived directly or indirectly from past prohibited conduct.

Â Â Â Â Â  (2) With respect to defendant property that is not derived directly or indirectly from past prohibited conduct, the court shall consider:

Â Â Â Â Â  (a) Whether the defendant property constitutes the claimant's lawful livelihood or means of earning a living.

Â Â Â Â Â  (b) Whether the defendant property is the claimant's residence.

Â Â Â Â Â  (c) The degree of relationship between the defendant property and the prohibited conduct, including the extent to which the defendant property facilitated the prohibited conduct or could facilitate future prohibited conduct.

Â Â Â Â Â  (d) The monetary value of the defendant property in relation to the risk of injury to the public from the prohibited conduct.

Â Â Â Â Â  (e) The monetary value of the defendant property in relation to the actual injury to the public from the prohibited conduct.

Â Â Â Â Â  (f) The monetary value of the defendant property in relation to objective measures of the potential or actual criminal culpability of the person or persons engaging in the prohibited conduct, including:

Â Â Â Â Â  (A) The inherent gravity of the prohibited conduct;

Â Â Â Â Â  (B) The potential sentence for similar prohibited conduct under Oregon law;

Â Â Â Â Â  (C) The claimant's prior criminal history; and

Â Â Â Â Â  (D) The sentence actually imposed on the claimant.

Â Â Â Â Â  (g) Any additional relevant evidence. [1993 c.699 Â§15; 2001 c.780 Â§Â§11,11a]

Â Â Â Â Â  475A.105 [1993 c.699 Â§16; repealed by 2001 c.780 Â§32]

(Judgment of Forfeiture)

Â Â Â Â Â  475A.110 Judgment of forfeiture; contents; effect. (1) A judgment of forfeiture shall recite the basis for the judgment.

Â Â Â Â Â  (2) If no financial institutions have filed the affidavit described in ORS 475A.075 (2)(b), and if the court has failed to uphold the claim or affidavit of any other claimant, the effect of the judgment shall be that:

Â Â Â Â Â  (a) Title to the property shall pass to the forfeiting agency free of any interest or encumbrance thereon in favor of any person who has been given notice;

Â Â Â Â Â  (b) The forfeiting agency may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts, by the state, by the departments and agencies of the state, and by any political subdivision. In the case of real property, the forfeiting agency shall warrant the title against constitutional defect. A warranty under this section is limited to the purchase price of the real property; and

Â Â Â Â Â  (c) Any department, agency or officer of the state or any political subdivision whose official functions include the issuance of certificates or other evidence of title shall be immune from civil or criminal liability when such issuance is pursuant to a judgment of forfeiture.

Â Â Â Â Â  (3) If any affidavits are filed by financial institutions as provided in ORS 475A.075 (2)(b), or if any claimants file an appearance, claim and bond as provided in ORS 475A.075 (2)(a) or an affidavit as provided in ORS 475A.075 (2)(c):

Â Â Â Â Â  (a) The court shall foreclose all security interests, liens and vendor's interests of financial institutions and claimants as to which the court determines that there is a legal or equitable basis for foreclosure; and

Â Â Â Â Â  (b) All other interests applicable to the property, which are not foreclosed or otherwise eliminated through a judgment of foreclosure, shall, if and to the extent that they are valid and subsisting, remain in effect, and the property shall remain subject to them upon completion of the forfeiture proceeding.

Â Â Â Â Â  (4) Notwithstanding the provisions of this chapter or other law, if a financial institution or other person has filed an affidavit described in ORS 475A.075, or if the court has upheld the claim of any claimant, then as to each item of property seized:

Â Â Â Â Â  (a) If the court has determined that the property should not be forfeited and has not foreclosed the security interests, liens or other interests covering the property, the court shall render judgment in favor of the owner of the property, the property shall be returned to the owner and all security interests, liens and other interests applicable to the property shall remain in effect as though the property had never been seized. Upon the return of the property to the owner, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure.

Â Â Â Â Â  (b) If the court has determined that the property should not be forfeited and has foreclosed one or more interests covering the property, including security interests or liens covering the property or contracts for the transfer or conveyance of the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure and the court shall order the property sold pursuant to a sheriff's sale or other sale authorized by the court within such time as may be prescribed by the court following entry of the judgment. If any interests covering the property have not been foreclosed, including any liens or security interests of a claimant whose claim has been upheld, or of a financial institution that has filed the affidavit described in ORS 475A.075, the property shall be sold subject to those interests. The judgment shall also order the proceeds of such sale applied in the following order:

Â Â Â Â Â  (A) To the payment of the costs of the sale;

Â Â Â Â Â  (B) To the satisfaction of the foreclosed liens, security interests and contracts in order of their priority; and

Â Â Â Â Â  (C) The excess, if any, to the owner of the property.

Â Â Â Â Â  (c) If the court has determined that the property should be forfeited and has foreclosed one or more security interests, liens, contracts or other interests covering the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure and the court shall order the property sold pursuant to a sheriff's sale or other sale authorized by the court. If any interest in the property was claimed by a financial institution or other claimant and the interest was upheld but not foreclosed, the property shall be sold subject to the interest. The sale of the property shall be held within such time as may be prescribed by the court following entry of the judgment. The judgment shall also order the proceeds of such sale applied in the following order:

Â Â Â Â Â  (A) To the payment of the costs of the sale;

Â Â Â Â Â  (B) To the satisfaction of the foreclosed liens, security interests and contracts in the order of their priority; and

Â Â Â Â Â  (C) The excess, if any, to the forfeiting agency to be disposed of as provided in ORS 475A.120.

Â Â Â Â Â  (d) If the court has determined that the property should be forfeited and has not foreclosed the interests of any party in the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall enter a judgment awarding the property to the forfeiting agency, subject to the interests of any claimants whose claims or affidavits were upheld by the court, and subject to the interests of any financial institutions that filed affidavits under ORS 475A.075 (2)(b), which shall remain in full force and effect.

Â Â Â Â Â  (5) The forfeiting agency shall not be liable to any person as a consequence of obedience to a judgment directing conveyance to a financial institution.

Â Â Â Â Â  (6) A copy of the judgment, including any judgment entered under the provisions of ORS 475A.055 (4), shall be sent by forfeiture counsel to the Asset Forfeiture Oversight Advisory Committee.

Â Â Â Â Â  (7)(a) On entry of judgment for a claimant in any proceeding to forfeit property under this chapter, unless the court has foreclosed one or more security interests, liens or other interests covering the property, such property or interest in property shall be returned or conveyed immediately to the claimant designated by the court. The court, in the manner provided by ORCP 68, shall award costs, disbursements and attorney fees to the prevailing claimants and financial institutions, to be paid by the forfeiting agency.

Â Â Â Â Â  (b) If it appears that there was reasonable suspicion that the property was subject to forfeiture, the court shall cause a finding to be entered, and no claimant or financial institution shall be entitled to damages, nor is the person who made the seizure, the seizing or forfeiting agency or forfeiture counsel liable to suit or judgment on account of such seizure or action. An order directing seizure issued under ORS 475A.035 (4) shall constitute a finding of reasonable suspicion that the property was subject to forfeiture.

Â Â Â Â Â  (8) Nothing contained in this section shall prevent a claimant or financial institution from obtaining any deficiency to which such claimant or financial institution would otherwise be entitled.

Â Â Â Â Â  (9) Nothing in this section or in ORS 475A.045 shall prevent a seizing agency from entering into an agreement with a claimant or other person for the reimbursement of the seizing agency for the costs and expenses relating to towing and storage of property or the cost of discharging any possessory chattel lien on the property arising under ORS 87.152 to 87.162 that attached to the property between seizure of the property and release or forfeiture of the property. [1989 c.791 Â§9; 1991 c.275 Â§2; 1991 c.290 Â§1; 1991 c.322 Â§2; 1991 c.800 Â§2; 1993 c.553 Â§2; 1999 c.59 Â§150; 2001 c.780 Â§Â§12,12a; 2003 c.14 Â§Â§311,312; 2003 c.576 Â§Â§464,465]

Â Â Â Â Â  475A.111 Appellate review of order of mitigation. (1) In any appeal from a judgment of forfeiture, review of any mitigation ordered by the trial court shall be limited to the following:

Â Â Â Â Â  (a) Whether the findings of fact are supported by the evidence in the record.

Â Â Â Â Â  (b) Whether the ultimate conclusion modifying or declining to modify the judgment submitted by the plaintiff was an abuse of discretion by the trial court.

Â Â Â Â Â  (c) Whether the judgment complies with applicable constitutional limitations.

Â Â Â Â Â  (2) An appellate court may reverse, affirm, modify or remand the provisions of a judgment of forfeiture relating to mitigation, but the appellate court may not consider arguments for mitigation of a judgment of forfeiture unless those arguments were timely raised by the motion provided for in ORS 475A.091. [2001 c.780 Â§37; 2003 c.576 Â§255; 2005 c.22 Â§352]

(Distribution of Forfeited Property and Proceeds)

Â Â Â Â Â  475A.115 Equitable distribution of property or proceeds; intergovernmental agreements. Distribution of property or proceeds in accordance with this chapter shall be made equitably and may be pursuant to intergovernmental agreement under ORS chapter 190. Intergovernmental agreements providing for such distributions and in effect July 24, 1989, shall remain valid unless changed by the parties. [1989 c.791 Â§12a; 1999 c.59 Â§151; 2001 c.780 Â§Â§13,13a]

Â Â Â Â Â  475A.120 Distribution of forfeited property or proceeds by local government. (1) The provisions of this section apply to a forfeiting agency other than the state.

Â Â Â Â Â  (2) Except as otherwise provided by intergovernmental agreement and this section, a forfeiting agency may:

Â Â Â Â Â  (a) Sell, lease, lend or transfer forfeited property to any federal, state or local law enforcement agency or district attorney.

Â Â Â Â Â  (b) Sell forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

Â Â Â Â Â  (c) Retain forfeited property.

Â Â Â Â Â  (d) With written authorization from the district attorney for the county in which the property was seized, destroy any forfeited firearms or controlled substances.

Â Â Â Â Â  (3) If the forfeiting agency is a political subdivision other than a county, the political subdivision shall enter into an agreement with the county pursuant to ORS chapter 190 to provide a portion of the forfeiture proceeds to the county. Any intergovernmental agreements or ordinances providing for the distribution of forfeiture proceeds in effect on July 24, 1989, shall remain valid unless changed by the parties.

Â Â Â Â Â  (4) A forfeiting agency shall distribute forfeiture proceeds as follows:

Â Â Â Â Â  (a) Costs shall be paid first, including costs, disbursements and attorney fees as defined in ORCP 68 A and special expenses, including the provision of lawful currency, incurred by any seizing or forfeiting agency in investigating and prosecuting a specific case. The forfeiting agency may pay expenses of servicing or maintaining the seized property under ORS 475A.045 (3) under the provisions of this paragraph. The forfeiting agency may not pay expenditures made in connection with the ordinary maintenance and operation of the seizing or forfeiting agency under the provisions of this paragraph.

Â Â Â Â Â  (b) After payment of costs under paragraph (a) of this subsection, the forfeiting agency shall:

Â Â Â Â Â  (A) Deduct an amount equal to five percent of the proceeds and deposit that amount in the Illegal Drug Cleanup Fund established by ORS 475.495 for the purposes specified in ORS 475.495 (5);

Â Â Â Â Â  (B) Deduct an amount equal to 2.5 percent of the proceeds and deposit that amount in the Asset Forfeiture Oversight Account established by ORS 475A.160 for the purposes specified in ORS 475A.155;

Â Â Â Â Â  (C) Deduct an amount equal to 20 percent of the proceeds and deposit that amount in the Oregon Criminal Justice Commission Account established under ORS 137.662 for disbursement to drug court programs as described in ORS 3.450; and

Â Â Â Â Â  (D) Deduct an amount equal to 10 percent of the proceeds and deposit that amount in the State Commission on Children and Families Account established by ORS 417.733 for disbursement to relief nurseries as described in ORS 417.788.

Â Â Â Â Â  (c) If the forfeiting agency has entered into an agreement with a county under subsection (3) of this section, after paying costs under paragraph (a) of this subsection and making the deductions required by paragraph (b) of this subsection, the forfeiting agency shall pay the county the amounts required by the agreement.

Â Â Â Â Â  (d) After making all payments and deductions required by paragraphs (a) to (c) of this subsection, the forfeiting agency may use forfeiture proceeds, including amounts received by a county under paragraph (c) of this subsection and pursuant to an intergovernmental agreement entered into under ORS 475A.115, only for:

Â Â Â Â Â  (A) The purchase of equipment necessary for the enforcement of laws relating to the unlawful delivery, distribution, manufacture or possession of controlled substances;

Â Â Â Â Â  (B) Cash for use in law enforcement activities;

Â Â Â Â Â  (C) Drug awareness and drug education programs offered in middle schools and high schools;

Â Â Â Â Â  (D) The expenses of a forfeiting agency in operating joint narcotic operations with other forfeiting agencies pursuant to the terms of an intergovernmental agreement, including paying for rental space, utilities and office equipment; and

Â Â Â Â Â  (E) Expenses of a district attorney in criminal prosecutions for unlawful delivery, distribution, manufacture or possession of controlled substances, as determined through intergovernmental agreement between the forfeiting agency and the district attorney.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, growing equipment and laboratory equipment seized by a forfeiting agency that was used, or intended for use, in the manufacturing of controlled substances may be donated to a public school, community college or institution of higher education.

Â Â Â Â Â  (6) A political subdivision shall sell as much property as may be needed to make the distributions required by subsection (4) of this section. Distributions required under subsection (4)(b) of this section must be made once every three months and are due within 20 days of the end of each quarter. No interest shall accrue on amounts that are paid within the period specified by this subsection.

Â Â Â Â Â  (7) The forfeiting agency, and any agency which receives forfeited property or proceeds from the sale of forfeited property, shall maintain written documentation of each sale, decision to retain, transfer or other disposition.

Â Â Â Â Â  (8) Forfeiture counsel shall report each forfeiture to the Asset Forfeiture Oversight Advisory Committee as soon as reasonably possible after the conclusion of forfeiture proceedings, whether or not the forfeiture results in an entry of judgment under ORS 475A.110. The committee shall develop and make available forms for the purpose of reporting forfeitures.

Â Â Â Â Â  (9) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel necessary for the preparation of the report required by subsection (8) of this section.

Â Â Â Â Â  (10) Political subdivisions of the state who receive forfeiture proceeds under this section shall submit a report to the Asset Forfeiture Oversight Advisory Committee for any year in which those proceeds are received. The committee shall develop and make available forms for the purpose of those reports. The forms shall require the political subdivision to report on how proceeds received by the political subdivision have been or will be used, and such other information as may be requested by the committee. Reports shall be submitted each December 15 for the last ending fiscal year of the political subdivision.

Â Â Â Â Â  (11) This section applies only to forfeiture proceeds arising out of prohibited conduct as defined by ORS 475A.005 (11), and does not apply to proceeds from forfeiture based on other conduct. [1989 c.791 Â§10; 1991 c.276 Â§2; 1991 c.290 Â§2; 1991 c.934 Â§7; 1993 c.552 Â§1; 1993 c.553 Â§3; 1993 c.699 Â§6; 1995 c.79 Â§389; 1997 c.592 Â§1; 2001 c.780 Â§Â§14,14a; 2005 c.830 Â§Â§35,36]

Â Â Â Â Â  475A.125 [1989 c.791 Â§11b; 1991 c.276 Â§3; 1991 c.290 Â§3; 1993 c.699 Â§7; 1995 c.79 Â§390; 1997 c.592 Â§2; 1999 c.59 Â§152; repealed by 2001 c.780 Â§32]

Â Â Â Â Â  475A.126 Distribution of forfeited property or proceeds by state. (1) The provisions of this section apply only when the forfeiting agency is the state.

Â Â Â Â Â  (2) Except as otherwise provided by intergovernmental agreement and this section, a forfeiting agency may:

Â Â Â Â Â  (a) Sell, lease, lend or transfer forfeited property to any federal, state or local law enforcement agency or district attorney.

Â Â Â Â Â  (b) Sell forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

Â Â Â Â Â  (c) Retain forfeited property.

Â Â Â Â Â  (d) With written authorization from the district attorney for the county in which the property was seized, destroy any forfeited firearms or controlled substances.

Â Â Â Â Â  (3) The forfeiting agency shall distribute forfeiture proceeds as follows:

Â Â Â Â Â  (a) Costs shall be paid first, including costs, disbursements and attorney fees as defined in ORCP 68 A and special expenses, including the provision of lawful currency, incurred by any seizing or forfeiting agency in investigating and prosecuting a specific case. The forfeiting agency may pay expenses of servicing or maintaining the seized property under ORS 475A.045 (3) under the provisions of this paragraph. The forfeiting agency may not pay expenditures made in connection with the ordinary maintenance and operation of the seizing or forfeiting agency under the provisions of this paragraph. Any amount paid to or retained by the Department of Justice under this paragraph shall be deposited in the Criminal Justice Revolving Account in the State Treasury. Any amount paid to or retained by the Oregon State Police under this paragraph shall be deposited in the State Police Account.

Â Â Â Â Â  (b) After payment of costs under paragraph (a) of this subsection, the forfeiting agency shall:

Â Â Â Â Â  (A) Deduct an amount equal to 10 percent of the proceeds and deposit that amount in the Illegal Drug Cleanup Fund established by ORS 475.495 for the purposes specified in ORS 475.495 (5);

Â Â Â Â Â  (B) Deduct an amount equal to three percent of the proceeds, not to exceed $50,000 in a biennium, and deposit that amount in the Asset Forfeiture Oversight Account established by ORS 475A.160 for the purposes specified in ORS 475A.155;

Â Â Â Â Â  (C) Deduct an amount equal to 20 percent of the proceeds and deposit that amount in the Oregon Criminal Justice Commission Account established under ORS 137.662 for disbursement to drug court programs as described in ORS 3.450; and

Â Â Â Â Â  (D) Deduct an amount equal to 10 percent of the proceeds and deposit that amount in the State Commission on Children and Families Account established by ORS 417.733 for disbursement to relief nurseries as described in ORS 417.788.

Â Â Â Â Â  (c) If the forfeiting agency has entered into an intergovernmental agreement with a political subdivision under ORS 475A.115, or has entered into an agreement with any other law enforcement agency of the state relating to distribution of forfeiture proceeds, after paying costs under paragraph (a) of this subsection and making the deductions required by paragraph (b) of this subsection, the forfeiting agency shall pay an equitable portion of the forfeiture proceeds to each agency participating in the seizure or forfeiture as provided by the agreement.

Â Â Â Â Â  (d) After making all payments and deductions required by paragraphs (a) to (c) of this subsection, the forfeiting agency shall distribute the remaining proceeds as follows:

Â Â Â Â Â  (A) If no law enforcement agency other than the Department of Justice participated in the seizure or forfeiture, the remaining proceeds, and proceeds received by the Department of Justice under paragraph (c) of this subsection, shall be divided between the Criminal Justice Revolving Account and the Special Crime and Forfeiture Account established by ORS 475A.130 according to the following schedule:

Â Â Â Â Â  (i) One hundred percent of the first $200,000 accumulated shall be deposited in the Criminal Justice Revolving Account.

Â Â Â Â Â  (ii) Seventy-five percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iii) Fifty percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iv) Twenty-five percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (v) One hundred percent of all additional sums shall be deposited in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (B) If no law enforcement agency other than the Department of State Police participated in the seizure or forfeiture, the remaining proceeds, and proceeds received by the Department of State Police under paragraph (c) of this subsection, shall be divided between the State Police Account and the Special Crime and Forfeiture Account according to the following schedule:

Â Â Â Â Â  (i) One hundred percent of the first $600,000 accumulated shall be deposited in the State Police Account.

Â Â Â Â Â  (ii) Seventy-five percent of the next $300,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iii) Fifty percent of the next $200,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iv) Twenty-five percent of the next $200,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (v) One hundred percent of all additional sums shall be deposited in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (4) Forfeiture proceeds distributed under subsection (3)(d) of this section may be used only for:

Â Â Â Â Â  (a) The purchase of equipment necessary for the enforcement of laws relating to the unlawful delivery, distribution, manufacture or possession of controlled substances;

Â Â Â Â Â  (b) Cash for use in law enforcement activities;

Â Â Â Â Â  (c) Drug awareness and drug education programs offered in middle schools and high schools; and

Â Â Â Â Â  (d) The expenses of a forfeiting agency in operating joint narcotic operations with other forfeiting agencies pursuant to the terms of an intergovernmental agreement, including paying for rental space, utilities and office equipment.

Â Â Â Â Â  (5) A forfeiting agency shall sell as much property as may be needed to make the distributions required by subsection (3) of this section. Distributions required under subsection (3)(b) of this section must be made once every three months and are due within 20 days of the end of each quarter. No interest shall accrue on amounts that are paid within the period specified by this subsection.

Â Â Â Â Â  (6) The forfeiting agency, and any agency that receives forfeited property or proceeds from the sale of forfeited property, shall maintain written documentation of each sale, decision to retain, transfer or other disposition of the property or proceeds.

Â Â Â Â Â  (7) Forfeiture counsel shall report each forfeiture to the Asset Forfeiture Oversight Advisory Committee as soon as reasonably possible after the conclusion of forfeiture proceedings, whether or not the forfeiture results in an entry of judgment under ORS 475A.110. The committee shall develop and make available forms for the purpose of reporting forfeitures.

Â Â Â Â Â  (8) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel necessary for the preparation of the report required by subsection (7) of this section. [2001 c.780 Â§38; 2005 c.830 Â§Â§37,38]

Â Â Â Â Â  475A.130 Special Crime and Forfeiture Account. The Special Crime and Forfeiture Account is established in the General Fund of the State Treasury. The account shall consist of all forfeiture proceeds received or retained by agencies of the state under this chapter, except as otherwise provided by ORS 475A.126. All moneys in the account are continuously appropriated to the Department of Justice and may be used only for the purposes specified in ORS 475A.126 (4). [1989 c.791 Â§11c; 1993 c.699 Â§9; 1999 c.59 Â§153; 2001 c.780 Â§15; 2001 c.834 Â§Â§5a,9a; 2005 c.830 Â§39]

Â Â Â Â Â  475A.135 [1989 c.791 Â§20; 1999 c.59 Â§154; repealed by 2001 c.780 Â§32]

ASSET FORFEITURE OVERSIGHT ADVISORY COMMITTEE

Â Â Â Â Â  475A.155 Asset Forfeiture Oversight Advisory Committee. (1) The Asset Forfeiture Oversight Advisory Committee is created. The committee consists of 12 members to be appointed as follows:

Â Â Â Â Â  (a) The President of the Senate and the Speaker of the House of Representatives shall appoint six legislators to the committee. Three shall be Senators appointed by the President. Three shall be Representatives appointed by the Speaker.

Â Â Â Â Â  (b) The Governor shall appoint three members to the committee.

Â Â Â Â Â  (c) The Attorney General shall appoint three members to the committee.

Â Â Â Â Â  (2) The term of a legislative member of the committee shall be two years. The term of all other members shall be four years. Members of the committee may be reappointed. If a vacancy occurs on the committee for any reason during the term of membership, the official who appointed the member to the vacant position shall appoint a new member to serve the remainder of the term. A member of the committee may be removed from the committee at any time by the official who appointed the member.

Â Â Â Â Â  (3)(a) The members of the committee shall select from among themselves a chairperson and vice chairperson.

Â Â Â Â Â  (b) The committee shall meet at such times and places as determined by the chairperson.

Â Â Â Â Â  (4) Legislative members shall be entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (5) The committee shall:

Â Â Â Â Â  (a) Prepare reports detailing the number and nature of forfeitures carried out under this chapter and ORS 131.550 to 131.600 including the disposition and use of the proceeds from the forfeitures. The reports shall be submitted on or before March 31 of each year to the Speaker of the House of Representatives, President of the Senate, Attorney General and Governor.

Â Â Â Â Â  (b) In consultation with forfeiture counsel, review and, if necessary, modify the reports required from forfeiture counsel and political subdivisions to ensure that information necessary for oversight is being obtained and is gathered in an efficient and effective manner.

Â Â Â Â Â  (c) Make any recommendations it deems necessary to increase the effectiveness, fairness and efficiency of forfeiture actions brought under this chapter and ORS 131.550 to 131.600.

Â Â Â Â Â  (d) Make any recommendations for additional legislation governing forfeiture actions brought under this chapter and ORS 131.550 to 131.600.

Â Â Â Â Â  (e) Conduct studies or other activities as necessary to accomplish the purposes of this subsection.

Â Â Â Â Â  (6) The Executive Director of the Oregon Criminal Justice Commission shall provide the committee with staff, subject to funds available for that purpose.

Â Â Â Â Â  (7) For purposes of this section, "forfeiture counsel" includes forfeiture counsel as defined in ORS 131.550. [1989 c.791 Â§14; 1991 c.290 Â§4; 1993 c.699 Â§4; 1997 c.592 Â§3; 1999 c.59 Â§155; 2001 c.666 Â§Â§20,21; 2005 c.830 Â§39a]

Â Â Â Â Â  475A.160 Asset Forfeiture Oversight Account. (1) The Asset Forfeiture Oversight Account is established in the State Treasury separate and distinct from the General Fund.

Â Â Â Â Â  (2) The following moneys shall be deposited into the State Treasury and credited to the Asset Forfeiture Oversight Account:

Â Â Â Â Â  (a) Moneys received from a state agency or political subdivision under the provisions of ORS 475A.120 and 475A.126; and

Â Â Â Â Â  (b) Any other moneys appropriated to the Asset Forfeiture Oversight Account.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Asset Forfeiture Oversight Account in the manner provided by law. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (4) The moneys in the Asset Forfeiture Oversight Account are continuously appropriated to the Oregon Criminal Justice Commission to be used for the purposes specified in ORS 475A.155.

Â Â Â Â Â  (5) If at the end of a biennium the Asset Forfeiture Oversight Account has received amounts under the provisions of ORS 475A.120 (4)(b) and 475A.126 (3)(b) that are in excess of 115 percent of the biennial expenditure limitation established for expenditures from the account, the Oregon Criminal Justice Commission shall refund to each state agency or political subdivision that made payment into the account during the biennium a pro rata share of the amounts that are in excess of 115 percent of the expenditure limitation for the account, based on the amount of forfeiture proceeds paid into the account by the state agency or political subdivision. The commission is not required to issue any refund under this subsection if the amount of the refund is less than $25. [1997 c.592 Â§4; 1999 c.864 Â§1; 2001 c.780 Â§Â§16,16a; 2005 c.830 Â§40]

_______________



Chapter 476

Chapter 476  State Fire Marshal; Protection From Fire Generally

2005 EDITION

TITLE 38

PROTECTION FROM FIRE

Chapter     476.     State Fire Marshal; Protection From Fire Generally

477.     Fire Protection of Forests and Vegetation

478.     Rural Fire Protection Districts

479.     Protection of Buildings From Fire; Electrical Safety Law

480.     Explosives; Flammable Materials; Pressure Vessels

_______________

Chapter 476  State Fire Marshal; Protection From Fire Generally

2005 EDITION

STATE FIRE MARSHAL; PROTECTION FROM FIRE

PROTECTION FROM FIRE

GENERAL PROVISIONS

476.005     Definitions

476.010     Additional definitions

STATE FIRE MARSHAL; POWERS AND DUTIES

476.020     State Fire Marshal; appointment; qualifications

476.030     Powers and duties of marshal and deputies generally; exemption of certain governmental subdivisions; inspection of adult foster homes

476.033     Discretionary powers of State Fire Marshal

476.035     Adjustments and variances in application of statutes and regulations

476.040     Deputies and assistants

476.050     Payment of salaries and expenses

476.055     State Fire Marshal Fund; uses

476.060     Local officers and constables as assistants to State Fire Marshal

476.070     Entering buildings and premises

476.090     Records of fires

476.110     State police to enforce fire laws

476.113     Designation of regions; regional appeal advisory boards; qualifications of members

476.115     Functions of regional appeal advisory boards; reports submitted to board

476.120     Minimum standards for protection of life and property

476.130     Statistical reports; price; sale; deposit of proceeds

INSPECTION PROCEDURES

476.150     Entry and inspection of premises; interfering with or preventing entry prohibited

476.155     When judges authorized to issue inspection warrants

476.160     Circumstances under which warrant may be issued

476.165     Establishing cause to issue warrant; content

476.170     Execution of warrant

INVESTIGATION OF FIRES; REPORTS

476.210     Investigation of fires by municipal officers and constables; reports; exemption

476.220     Report by officer investigating fire; exemption

476.230     Taking statements of persons knowing facts

476.240     Supplying information to and requesting action by district attorney

476.250     District attorney summoning witnesses and requiring production of documents

476.260     District attorney assisting investigation of fires

476.270     Insurance company reports of suspicious fires; inspection of company's relevant information

EXTINGUISHING FIRES IN UNPROTECTED AREAS

476.280     Municipal fire departments and rural fire protection districts authorized to extinguish fires in unprotected areas

476.290     Billing owner of property for cost of extinguishing fire; cost limited; collection; action for recovery of cost

FIRE PREVENTION AND CONTROL ON CERTAIN LANDS NOT OTHERWISE PROTECTED

476.310     Zoning and rezoning of certain lands; hearing on petition of owners in nonzoned territory; duty of landowner to provide fire protection

476.320     Determination of form of fire protection for lands in zone 1; costs

476.330     Prevention and control of fires in zone 2; tax levy

476.340     Establishment of rural fire protection districts in zone 2; exemption from taxation of property included in district

476.380     Fire permits; limitations upon burning; records

STANDARDIZATION OF FIRE PROTECTION EQUIPMENT

476.410     Standard thread hose couplings and hydrant fittings required

476.420     Standardization of existing fire protection equipment; exemption

476.430     Changing private equipment

476.440     Sale of nonstandard equipment prohibited; exemption

PROTECTION OF LIFE AND PROPERTY FROM FIRE IN CASE OF EMERGENCY

476.510     Short title

476.515     Other officers authorized to act when Governor unavailable

476.520     Governor authorized to assign fire-fighting forces and equipment

476.530     Chief executive of political subdivision to assign forces and equipment; federal equipment

476.540     Powers and duties of fire-fighting forces

476.550     Loss or damage to equipment

476.560     Reimbursement for aid

476.570     Appointment of substitute firefighters; recall of off-duty firefighters

476.574     Leave of absence for volunteers; employment rights

476.576     Violation of job restoration rights of volunteers as unlawful employment practice

476.580     Orders, rules and regulations

476.590     Preparation of plans by State Fire Marshal; advice and counsel to Governor

476.600     Liability for injury to person or property

476.610     Payment of claims

GOVERNOR'S FIRE SERVICE POLICY COUNCIL

476.680     Governor's Fire Service Policy Council; membership; terms; duties

476.685     Biennial reports

MISCELLANEOUS PROVISIONS

476.710     Setting fires adjacent to structures or timber on ocean shore prohibited; exceptions

476.715     Throwing away of lighted matches, cigarettes and other materials prohibited; posting copy of section in public conveyances

476.720     Certain remedial statutes to be construed liberally

476.730     Notice prior to release or after escape of arsonist from state institution

FIRE PROTECTION EQUIPMENT LOAN FUND

476.900     Application by certain cities and rural fire protection districts to borrow money from loan fund

476.905     Approval of application by State Fire Marshal

476.910     Loan agreement; terms; conditions

476.915     Source of revenue to repay loan

476.920     Rules; acceptance of gifts, donations and grants

476.925     Fire Protection Equipment Loan Fund; uses

PENALTIES

476.990     Penalties

GENERAL PROVISIONS

476.005 Definitions. As used in this chapter, unless the context requires otherwise:

(1) "Fire protection equipment" means any apparatus, machinery or appliance intended for use by a fire service unit in fire prevention or suppression activities, excepting forest fire protection equipment.

(2) "Governmental subdivisions" means a city, county or rural fire protection district in this state whose functions include regulation of building use and occupancy and the administration of fire safety laws, ordinances and regulations. [Formerly 476.800; 1985 c.118 §1; 1993 c.185 §24]

476.010 Additional definitions. (1) As used in ORS 476.010 to 476.115, 476.150 to 476.170 and 476.210 to 476.270, "alterations," "construction," "family," "hospital," "occupancy" and "private residence" have the meanings given those terms in ORS 479.168.

(2) As used in ORS 476.030 and other laws relating to the duties of the State Fire Marshal, "governmental subdivision" means a city, county, municipal corporation, quasi-municipal corporation and rural fire protection district, created under the laws of Oregon.

(3) As used in ORS 476.380:

(a) "Commercial waste":

(A) Means any waste produced in any business involving the lease or sale, including wholesale and retail, of goods or services, including but not limited to housing.

(B) Means any waste produced by a governmental, educational or charitable institution.

(C) Does not include any waste produced in a dwelling containing four living units or less.

(b) "Demolition material" means any waste resulting from the complete or partial destruction of any man-made structure, such as a house, apartment, commercial building or industrial building.

(c) "Domestic waste" means any nonputrescible waste, consisting of combustible materials, such as paper, cardboard, yard clippings, wood or similar materials, generated in a dwelling, including the real property upon which it is situated, containing four living units or less.

(d) "Field burning" means the burning of any grass field, grain field, pasture, rangeland or other field by open burning or by use of mobile equipment or flaming equipment on any land or vegetation.

(e) "Industrial waste" means any waste resulting from any process or activity of manufacturing or construction.

(f) "Land clearing debris" means any waste generated by the removal of debris, logs, trees, brush or demolition material from any site in preparation for land improvement or construction projects.

(g) "Open burning" means any burning conducted in such a manner that combustion air is not effectively controlled and that combustion products are not vented through a stack or chimney, including but not limited to burning conducted in open outdoor fires, common burn barrels and backyard incinerators. [Subsection (2) formerly part of 476.030; 1975 c.635 §1; 2005 c.22 §353]

STATE FIRE MARSHAL; POWERS AND DUTIES

476.020 State Fire Marshal; appointment; qualifications. (1) The office of State Fire Marshal is established in the Department of State Police. The State Fire Marshal shall be appointed by and be administratively responsible to the Superintendent of State Police, and shall serve at the pleasure of the superintendent. The State Fire Marshal shall retain all current authority of the office and shall be responsible for the implementation of its mission and programs.

(2) The State Fire Marshal shall be qualified to direct the technical and executive work of the agency as determined by the superintendent and shall have education or training related to the programs of the agency and significant experience in managing fire protection or related programs. [Amended by 1963 c.523 §1; 1971 c.753 §54; 1987 c.414 §79; 1993 c.186 §1]

476.030 Powers and duties of marshal and deputies generally; exemption of certain governmental subdivisions; inspection of adult foster homes. (1) The State Fire Marshal shall enforce all statutes, and make rules relating to:

(a) The prevention of fires.

(b) The storage and use of combustibles and explosives.

(c) The maintenance and regulation of structural fire safety features in occupied structures and overseeing the safety of and directing the means and adequacy of exit in case of fire from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose except that structural changes shall not be required in buildings built, occupied and maintained in conformity with state building code regulations applicable at the time of construction.

(d) Standards for equipment used for fire protection purposes within this state including standard thread for fire hose couplings and hydrant fittings.

(2) The State Fire Marshal and deputies shall have such powers and perform such other duties as are prescribed by law.

(3) If, in the opinion of the State Fire Marshal, a governmental subdivision of the state has enacted adequate regulations generally conforming to state and national standards concerning fire prevention, fire safety measures and building construction requirements for safety, and if the governmental subdivision provides reasonable enforcement of its regulations, the State Fire Marshal may exempt the area subject to such regulation either partially or fully from the statutes, rules and regulations administered by the State Fire Marshal. Prior to adoption of any such exemption, the State Fire Marshal may request from the Department of Public Safety Standards and Training consideration of and recommendations regarding the exemption. The exemption may extend for a two-year period, and may be renewed from time to time, but may be canceled by the State Fire Marshal following 30 days' written notice if the State Fire Marshal finds that the governmental subdivision's regulations or enforcement thereof are not reasonably sufficient. The governmental subdivision shall furnish a copy of such regulations to the State Fire Marshal and shall file with the State Fire Marshal any amendment thereto within 30 days before the effective date of such amendment. The State Fire Marshal shall designate a person or division within such governmental subdivision as an approved authority for exercising functions relating to fire prevention, fire safety measures and building construction. Upon request of a local official having enforcement responsibility and a showing of unusual fire hazard or other special circumstances, the State Fire Marshal shall make investigation and appropriate recommendations.

(4) The State Fire Marshal may investigate or cause an investigation to be made to determine the probable cause, origin and circumstances of any fire and shall classify such findings as the State Fire Marshal may find appropriate to promote fire protection and prevention.

(5) The State Fire Marshal shall provide training in fire safety inspection to the Department of Human Services, area agencies, community mental health and developmental disabilities programs and to designees of the Long Term Care Ombudsman. If an adult foster home has been inspected by the Department of Human Services, an area agency or community mental health and developmental disabilities program and the agency conducting the inspection reasonably believes that the adult foster home is not in compliance with applicable fire safety rules, the agency conducting the inspection may request the State Fire Marshal to inspect or cause an inspection to be made. If a designee of the Long Term Care Ombudsman, in the course of visiting an adult foster home, believes that the adult foster home is not in compliance with applicable fire safety rules, the designee shall report the problem to the appropriate agency to request a fire safety inspection by the office of the State Fire Marshal or by a designated representative of the office of the State Fire Marshal.

(6) Upon the request of the Department of Human Services, an area agency or community mental health and developmental disabilities program, the State Fire Marshal shall inspect or cause an inspection to be made to determine if the adult foster home is in compliance with rules jointly adopted by the Department of Human Services and the State Fire Marshal establishing fire safety standards for adult foster homes.

(7) As used in subsections (5) and (6) of this section:

(a) "Adult foster home" has the meaning given that term in ORS 443.705.

(b) "Area agency" has the meaning given that term in ORS 410.040.

(c) "Community mental health and developmental disabilities program" means a program established under ORS 430.620. [Amended by 1957 c.265 §1; 1963 c.523 §5; 1965 c.602 §1; part renumbered as part of 476.010; 1967 c.417 §1; 1973 c.667 §16; 1977 c.821 §3; 1985 c.118 §2; 1985 c.726 §18; 1989 c.696 §1; 1993 c.185 §25; 1997 c.13 §1; 1997 c.853 §40; 2001 c.900 §206]

476.033 Discretionary powers of State Fire Marshal. The State Fire Marshal may:

(1) Contract or otherwise cooperate with any person or public agency for the procurement of necessary services or property;

(2) Accept gifts or grants of services or property; and

(3) Perform such other duties as required by law. [Formerly 476.855]

Note: 476.033 was added to and made a part of ORS chapter 476 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

476.035 Adjustments and variances in application of statutes and regulations. When the State Fire Marshal finds that practical difficulties, unnecessary hardship or consequences inconsistent with the general purposes of statutes and regulations administered by the State Fire Marshal relating to fire protection and fire prevention may result under the provisions of such statutes and regulations, the State Fire Marshal may upon receipt of a verified application from the owner or occupant of the property affected stating fully the grounds of the application and facts relied upon, and upon further investigation, grant adjustments or variances with such conditions and safeguards as the State Fire Marshal may determine in harmony with the general purpose and intent and spirit of such fire protection and fire prevention statutes and regulations, so that the public health, safety and welfare shall be secured and substantial justice done. Such adjustments or variances shall be restricted to unique, unusual or peculiar circumstances or substitute materials or arrangements. The State Fire Marshal may refer the application to a regional appeal advisory board created under ORS 476.113 and 476.115 for recommendation prior to making a decision. Except as otherwise specified by law the order of the State Fire Marshal granting or denying a variance shall be final and conclusive. [1965 c.602 §6]

Note: 476.035 was added to and made a part of 476.010 to 476.115 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

476.040 Deputies and assistants. The State Fire Marshal shall appoint a chief deputy state fire marshal and deputy state fire marshals whose duties shall be to assist in carrying into effect the provisions of ORS 476.010 to 476.090 and 476.155 to 476.170, 476.210 to 476.270, 479.140 and 479.168 to 479.190. The State Fire Marshal may also employ such other assistants and employees and incur such other expenses as the State Fire Marshal may deem necessary in carrying into effect these provisions. The State Fire Marshal may remove any deputies or assistants for cause. [Amended by 1963 c.523 §6; 1985 c.118 §3; 1993 c.185 §26]

476.050 Payment of salaries and expenses. The salary of the chief deputy state fire marshal, deputy state fire marshals, compensation of clerks and other assistants and other expenses of the office of State Fire Marshal necessary in the performance of the duties imposed upon the State Fire Marshal shall be paid in the same manner as are other state officers and the expenses of other state departments, and shall not exceed the amount paid to the State Treasurer for the maintenance of the office of State Fire Marshal. [Amended by 1953 c.93 §1; 1987 c.414 §156]

476.055 State Fire Marshal Fund; uses. (1) All moneys received by the State Fire Marshal shall be paid into the State Treasury, and shall be placed by the State Treasurer to the credit of the State Fire Marshal Fund, except those moneys received and accounted for under the provisions of ORS 279A.290.

(2) Except as otherwise provided by this section, moneys in the State Fire Marshal Fund shall be available and constitute a continuing appropriation for the payment of any expense of the State Fire Marshal and for the payment of expenses of the Department of Public Safety Standards and Training and the Board on Public Safety Standards and Training relating to training programs concerning fire services and accreditation of fire service professionals. The State Fire Marshal shall keep on file an itemized statement of all expenses incurred by the State Fire Marshal and shall approve all disbursements as submitted for payment. Administrative expenditures made from the State Fire Marshal Fund shall not exceed a reasonable amount for the services performed. [1953 c.93 §2; 1953 c.199 §2; 1965 c.602 §2; 1967 c.359 §694; 1967 c.417 §2; 1973 c.832 §§6,6a; 1977 c.104 §1; 1985 c.118 §4; 1987 c.414 §157; 1993 c.185 §27; 1993 c.186 §6; 1997 c.853 §41; 2003 c.794 §298]

476.057 [1980 c.15 §1; repealed by 1985 c.383 §1]

476.060 Local officers and constables as assistants to State Fire Marshal. (1) All fire marshals in those governmental subdivisions having such officers, and where no such officer exists, the chief of the fire department of every city or rural fire protection district in which a fire department is established, the marshal or chief of police, officer of any city in which no fire department exists, and constables, if any, shall be, by virtue of the offices held by them, assistants to the State Fire Marshal without additional recompense, subject to the duties and obligations imposed by law, and shall be subject to the direction of the State Fire Marshal in the execution of the provisions of this section and ORS 476.070, 476.090, 476.150, 476.210 and 480.445.

(2) In addition to other duties under subsection (1) of this section, an individual designated as an assistant to the State Fire Marshal shall aid in the administration and enforcement of ORS 480.200 to 480.290 and 480.990 (6) upon the request of the State Fire Marshal. [Amended by 1965 c.602 §3; 1971 c.518 §22; 1983 c.740 §188; 1987 c.158 §103; 2005 c.88 §4]

476.070 Entering buildings and premises. The State Fire Marshal, the deputies or assistants of the State Fire Marshal, or any of them, may:

(1) At all reasonable hours, in performance of the duties imposed by the provisions of ORS 476.030, enter upon and examine any building or premises wherein fire has occurred, and other buildings or premises adjoining or near the same.

(2) For just cause and for the purpose of examination, enter, at all reasonable hours, in and upon all buildings and premises within their jurisdiction.

476.080 [Amended by 1973 c.834 §32; renumbered 476.150 in 1987]

476.090 Records of fires. (1) The State Fire Marshal shall keep a record of all fires occurring in this state and of all facts concerning the same, including statistics as to the extent of such fires and the damage caused, whether such losses were covered by insurance, and if so, in what amount. All such records shall be public, except any testimony, information or other evidence taken in an investigation under ORS 476.010 to 476.090, 476.155 to 476.170, 476.210 to 476.270 and 479.180, which shall be considered investigatory information as described in ORS 192.501.

(2) This section shall not apply to forestlands under the jurisdiction of the State Forester. [Amended by 1967 c.417 §3; 1981 c.701 §1]

476.100 [Amended by 1973 c.832 §§7,7a; 1977 c.104 §2; repealed by 1987 c.414 §172]

476.110 State police to enforce fire laws. The Department of State Police shall employ a sufficient number of state police who shall perform the duties of enforcement of criminal laws and other statutes of Oregon with reference to the suppression and punishment of arson and fraudulent claims and practices in connection with fire laws. [Amended by 1963 c.523 §7; 1965 c.602 §4; 1967 c.417 §4]

476.113 Designation of regions; regional appeal advisory boards; qualifications of members. (1) The State Fire Marshal may by order from time to time designate not more than seven regions within the state and establish regional appeal advisory boards for each of the designated regions.

(2) Each regional appeal advisory board shall consist of three regular members and three alternate members appointed by the State Fire Marshal. A member or alternate member of a regional appeal advisory board shall receive no compensation for services as a member, but, subject to any other applicable law regulating travel and other expenses for state offices, shall receive actual and necessary travel and other expenses incurred in the performance of official duties. All appointed members must be persons qualified by experience and training. At least one member of each board must be a qualified architect who has practiced the profession for at least two years. Appointments shall be made for three-year terms. Any member may be removed by the State Fire Marshal for cause. Upon the death, resignation or removal of any member, a successor shall be appointed by the State Fire Marshal to serve the balance of the unexpired term. No member of a regional appeal advisory board shall sit in a case in which the member is interested and if any such case comes before the board, an alternate shall act in the place of the member. [1965 c.602 §7(1),(2); 2005 c.22 §354]

476.115 Functions of regional appeal advisory boards; reports submitted to board. (1) Each regional appeal advisory board shall:

(a) Elect a chairperson to whom referral of any matter by the State Fire Marshal shall be effective as to all board members, and who shall call and preside over meetings.

(b) Consider, and make recommendations to the State Fire Marshal concerning, any application for adjustment or variance arising within that region and referred to the board by the State Fire Marshal within 15 days after such referral. With relation to the referred matter the board may hold a hearing and receive testimony. The recommendations of the board shall be made in writing to the State Fire Marshal and shall be accompanied by a summary of any testimony received, any documentary or physical evidence received, any affidavit submitted by applicant and a summary of any special facts found by the board.

(c) Hear and consider, and make recommendations to the State Fire Marshal concerning, any appeal from an order made appealable by law, within 15 days after referral of such appeal to the board by the State Fire Marshal. Such recommendations shall be accompanied by the same summaries and evidentiary matter as in the case of an application for adjustment or variance referred to the board.

(d) Make recommendations to the State Fire Marshal concerning any matter referred to the board by the State Fire Marshal or considered by the board on its own motion, relating to fire prevention, protection from fire or other safety measures.

(2) At the time of each appeals board meeting a deputy state fire marshal shall submit to the board a report containing the pertinent facts and the manner in which the statutes or regulations apply to the case in point. [1965 c.602 §7(3)]

476.120 Minimum standards for protection of life and property. The State Fire Marshal, in making rules and regulations establishing minimum standards for the protection of life and property against fire, shall consider as evidence of generally accepted standards the applicable standards prescribed from time to time by the National Fire Protection Association. The State Fire Marshal may request consideration and recommendations from the Department of Public Safety Standards and Training before adopting any such regulations. [1963 c.523 §4; 1967 c.417 §5; 1973 c.667 §19; 1993 c.185 §28; 1997 c.853 §42]

476.130 Statistical reports; price; sale; deposit of proceeds. (1) The State Fire Marshal may from time to time cause to be prepared statistical reports on the history and condition of state fire defenses, and an analysis of contributing factors of fire causes for the period of the report. Such reports may be printed at the expense of the office of the State Fire Marshal and sold at a price not to exceed cost of printing and distribution. Receipts from the sale of such material shall be deposited with the State Treasurer and shall be placed in the State Fire Marshal Fund.

(2) The State Fire Marshal may fix a sale price for each copy of any publication of the office of the State Fire Marshal supplied to private persons interested therein, when such publication has been approved as provided by law. [1965 c.602 §8]

INSPECTION PROCEDURES

476.150 Entry and inspection of premises; interfering with or preventing entry prohibited. (1) The State Fire Marshal and deputies, at all reasonable hours, may enter into all buildings and upon all premises, except private residences, for the purpose of inspection to ascertain if fire hazards exist therein or thereon. Owners of private residences may request a fire inspection of their property.

(2) No person shall interfere with or prevent any such inspection by such officers.

(3) When any person interferes with or prevents the State Fire Marshal or deputies from making the inspection mentioned herein, the officer shall apply to the district attorney of the county wherein the inspection was made or attempted to be made, for a warrant for the arrest of the offending person, and it shall be the duty of such district attorney forthwith to prosecute such offending person. [Formerly 476.080]

476.155 When judges authorized to issue inspection warrants. Judges authorized by law to issue search warrants, upon application of the State Fire Marshal, or deputies or assistants of the State Fire Marshal, may issue an inspection warrant whenever an inspection or investigation of any building or premises is required or authorized by any state or local statute, ordinance or rule relating to fire cause investigation or fire safety inspection. [1987 c.362 §2]

476.160 Circumstances under which warrant may be issued. (1) An inspection warrant shall be issued only upon cause, supported by affidavit, particularly describing the applicant's status in applying for the warrant, the statute, ordinance or rule requiring or authorizing the inspection or investigation, the place, building or premises to be inspected or investigated and the purpose for which the inspection or investigation is to be made including the basis upon which cause exists to inspect. In addition, the affidavit shall contain either a statement that entry had been sought and refused or facts or circumstances reasonably showing that the purposes of the inspection or investigation might be jeopardized if entry were sought without an inspection warrant.

(2) Cause shall be deemed to exist in the following circumstances:

(a) There is probable cause to believe that a condition of nonconformity with a fire safety standard or order exists;

(b) A fire has occurred in a building or on premises the cause of which has not been determined; or

(c) For the purpose of carrying out a routine, periodic inspection. [1987 c.362 §3]

476.165 Establishing cause to issue warrant; content. (1) Before issuing an inspection warrant, the judge may examine under oath the applicant or any other witness to be satisfied of the existence of grounds for granting such application.

(2) If the judge is satisfied that cause for the inspection or investigation exists and that the other requirements for granting the application are satisfied, the judge shall issue the warrant, particularly describing the name and title of the person or persons authorized to execute the warrant, the building or premises to be entered and the purpose of the inspection or investigation. The warrant shall contain a direction that it be executed as provided for in ORS 476.070 and 476.150. [1987 c.362 §4]

476.170 Execution of warrant. (1) Except as provided in subsection (2) of this section, in executing an inspection warrant, the person authorized to execute the warrant, before entry, shall make a reasonable effort to present the person's credentials, authority and purpose to an occupant or person in possession of the building or premises and present the warrant or a copy thereof.

(2) An inspection warrant must be executed and returned to the court by whom it was issued within 10 days from its date, unless such court before the expiration of such time, by indorsement thereon, extends the time for five days. After the expiration of the time prescribed by this subsection, the warrant unless executed is void. [1987 c.362 §5]

INVESTIGATION OF FIRES; REPORTS

476.210 Investigation of fires by municipal officers and constables; reports; exemption. (1) The municipal fire marshals, fire department chiefs, constables and other officers referred to in ORS 476.060 shall investigate the cause, origin and circumstances of each fire occurring in their respective cities, villages or townships, by which property has been destroyed or damaged, and shall make an investigation to determine whether the fire was the result of carelessness or design. The investigation shall be commenced immediately after the occurrence of the fire. The State Fire Marshal may superintend and direct the investigation if the State Fire Marshal deems it necessary.

(2) The fire chief of every city, or rural fire protection district shall provide the State Fire Marshal with a full report of every fire occurring within the jurisdiction of the fire chief on a form provided or approved by the State Fire Marshal. Whenever the fire chief of every city under 200,000 population finds any fire is of undetermined or suspicious origin or involves a death or serious injury, the fire chief shall immediately notify the State Fire Marshal or a deputy state fire marshal and shall assemble all known facts and circumstances concerning the fire in an approved report form and shall submit such report to the State Fire Marshal, or the deputy state fire marshal assigned to the territory in which the fire originated. When evidence clearly indicates the cause of fire to be of incendiary origin, the fire chief shall also immediately notify the state, county or municipal police agency.

(3) This section shall not apply to forestlands under the jurisdiction of the State Forester. [Amended by 1965 c.602 §9; 1967 c.417 §6]

476.220 Report by officer investigating fire; exemption. (1) The officer making an investigation of a fire occurring in a city, village or township shall forthwith notify the State Fire Marshal and, within one week of the occurrence of the fire, shall furnish the State Fire Marshal a written statement of all facts relating to its cause and origin, and such other information as is required by forms provided by the State Fire Marshal.

(2) This section shall not apply to forestland under the jurisdiction of the State Forester. [Amended by 1967 c.417 §7]

476.230 Taking statements of persons knowing facts. If in the opinion of the State Fire Marshal further investigation is necessary, the State Fire Marshal or deputy state fire marshal, with the assistance of the district attorney, shall then proceed to take or have taken the statements of all persons supposed to be cognizant of any facts or who have means of knowledge in relation to the matter concerning which the examination is required and have such statements reduced to writing.

476.240 Supplying information to and requesting action by district attorney. If the Superintendent of State Police or an authorized assistant is of the opinion that there is evidence sufficient to charge a person with arson, burning with intent to defraud or prejudice the insurer, or a similar crime, the Superintendent of State Police or authorized assistant shall furnish the district attorney with such evidence, with the names of witnesses and a copy of material testimony taken in the case, and request the district attorney to cause the arrest of such person or take such other action as the district attorney deems necessary or advisable. [Amended by 1965 c.602 §10; 1967 c.417 §8]

476.250 District attorney summoning witnesses and requiring production of documents. The district attorney may at the discretion of the district attorney, upon the application of the State Fire Marshal or chief deputy state fire marshal, issue a subpoena to summon the attendance of witnesses before the district attorney to testify in relation to any matter which by law is a subject of inquiry and investigation, and require the production of any books, papers or documents the district attorney deems pertinent to an investigation of or relating to evidence pertaining to the cause of a fire. [Amended by 1967 c.417 §9]

476.260 District attorney assisting investigation of fires. The district attorney of any county, upon request of the state, county or a municipal police agency, shall assist such officers in the investigation of any fire which in their opinion is of incendiary origin. [Amended by 1967 c.417 §10]

476.270 Insurance company reports of suspicious fires; inspection of company's relevant information. (1) If an insurance company has reason to believe that a fire loss to its assured's real or personal property was caused by incendiary means, the company shall immediately make a report to the office of the State Fire Marshal. The report shall indicate the name of the assured, the date of the fire, location, occupancy, and facts and circumstances coming to the company's knowledge, tending to establish the cause or origin of the fire.

(2) Any federal, state or local public official or authorized agent thereof having legal authority to investigate a fire loss of real or personal property may request any insurance company to provide relevant information in its possession pertaining to that loss. Upon request, the company shall release such information to the official who requests it. For purposes of this subsection, "relevant information" means information having any tendency to make the existence of any fact that is of consequence to the investigation more probable or less probable.

(3) In the absence of fraud or malice, no insurance company or its authorized representative shall be liable for damages in a civil action or subject to criminal prosecution for the release of information required by subsections (1) and (2) of this section. [Amended by 1967 c.417 §11; 1981 c.701 §2; 1985 c.686 §4]

EXTINGUISHING FIRES IN UNPROTECTED AREAS

476.280 Municipal fire departments and rural fire protection districts authorized to extinguish fires in unprotected areas. (1) The fire chief, or the representative of the fire chief, of any duly organized municipal or rural fire protection district may extinguish any uncontrolled fire found to be burning in any unprotected area, if:

(a) The governing body of the city or the district board of the rural fire protection district, as the case may be, has authorized the fire chief and the representatives of the fire chief to extinguish uncontrolled fires that are found to be burning in unprotected areas situated outside of the boundaries of the city or district and that are causing or may cause an undue jeopardy to life or property; and

(b) The fire chief or the representative of the fire chief believes that such fire is causing or may cause undue jeopardy to life or property.

(2) In extinguishing a fire pursuant to subsection (1) of this section, the fire chief and the representatives of the fire chief may employ the same means and resources used by them to extinguish similar fires within their jurisdiction. [1971 c.683 §1]

476.290 Billing owner of property for cost of extinguishing fire; cost limited; collection; action for recovery of cost. Whenever a fire is extinguished pursuant to ORS 476.280, the governing body of the city or the district board of the rural fire protection district that provided the fire suppression service may, on forms furnished by the State Fire Marshal for such purposes, bill the owner of the property involved in the fire for the cost of providing the fire suppression service. The governing body of the city or the district board of the rural fire protection district that provided the fire suppression service may determine the cost of providing the fire suppression service by use of a state standardized-costs schedule as approved by the State Fire Marshal. The cost charged for providing the fire suppression service may not be greater than the pro rata cost that would have been charged by the city or district for the performance by the city or district of a similar fire suppression service within its jurisdiction. If the cost is not paid within 30 days after the second billing, the governing body of the city or the district board of the rural fire protection district that provided the fire suppression service may bring an action for the recovery of the unpaid cost from the owner of the real property upon which the fire suppression service was rendered. [1971 c.683 §2; 2005 c.22 §355]

FIRE PREVENTION AND CONTROL ON CERTAIN LANDS NOT OTHERWISE PROTECTED

476.310 Zoning and rezoning of certain lands; hearing on petition of owners in nonzoned territory; duty of landowner to provide fire protection. (1) The governing body of each county may, in cooperation with the State Board of Forestry, zone and, as often as necessary, rezone any lands within the county lying outside the boundaries of incorporated cities, organized rural fire protection districts, federal and state-owned lands, lands protected under ORS chapter 477 and railroad rights of way, except that railroad rights of way may be zoned or rezoned if the owners of such rights of way file their written consent with the governing body. Lands, when zoned or rezoned, shall be divided into two zones as follows:

(a) Zone 1 shall be composed of forest, range, grass or undeveloped lands, or any of such lands intermingled with grazing and agricultural lands.

(b) Zone 2 shall be composed of rural lands not included in zone 1.

(2) During the season of the year when there is danger of fire, every owner of zone 1 land shall provide adequate protection against the starting or spread of fire thereon or therefrom, which protection shall meet with the approval of the governing body of the county in which the zone 1 land is located.

(3) An owner shall be deemed to have complied with the requirements of subsection (2) of this section if, on January 1 of each year, the owner files with the governing body of the county a bona fide fire protection plan that meets with the approval of the county governing body. The governing body of the county, or its appointed representative, shall periodically inspect the protection facilities provided under such a plan in order to confirm compliance by the owner.

(4) If any owner of zone 1 land fails or neglects to file a fire protection plan, or to comply with the standard of protection approved by the county governing body, the governing body shall provide for forest protection pursuant to ORS 476.320.

(5) Nothing contained in ORS 476.310 to 476.340 shall prevent interested property owners in any nonzoned territory from petitioning the governing body and State Board of Forestry to hold a hearing on the matter of zoning the territory if a majority of the landowners within the territory file such petition. The governing body, cooperating with the State Board of Forestry, shall give full consideration to the wishes of the landowners as shown by the hearing. [Amended by 1957 c.432 §1; 1963 c.222 §1; 1965 c.253 §143; 1991 c.459 §415a; 2005 c.22 §356]

476.320 Determination of form of fire protection for lands in zone 1; costs. (1) The form of protection from fire for lands lying in zone 1 shall be determined jointly by the governing body of the county, the State Fire Marshal and the State Board of Forestry, which determination shall be reduced to writing, signed by the officers of the agencies and entered in the journal of the governing body of the county.

(2) The authority of the State Board of Forestry may be extended to include the establishment of forest protection on lands lying within zone 1 for lands not subject to a fire protection plan under ORS 476.310. For such purposes the board of forestry may contract with individuals, associations, agencies, corporations, rural fire protection districts, counties, cities, federal agencies, or any of them. The cost of protection in zone 1 shall be assessed and collected in the same manner as protection costs for lands protected under ORS chapter 477.

(3) The moneys received by the State Board of Forestry under this section shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes stated in this section.

(4) As used in this section, the "authority of the State Board of Forestry" means the duties, obligations, requirements and penalties of ORS chapter 477. [Amended by 1957 c.83 §5; 1965 c.253 §144; 1967 c.429 §53; 1981 c.362 §1; 1991 c.459 §415b; 1999 c.355 §1]

476.330 Prevention and control of fires in zone 2; tax levy. (1) The county court or board of county commissioners of any county may prevent and control fire occurring within the limits of zone 2 in such county, and may for such purposes establish and maintain fire fighting and fire control facilities and contract with existing fire control agencies, either individuals, associations, corporations, cities or rural fire protection districts. The State Fire Marshal, upon the request of any county court or board of county commissioners, shall meet with and advise such county court or board of county commissioners as to the establishment and maintenance of fire fighting and fire protection equipment and facilities.

(2) If the court or board establishes fire fighting and fire protection equipment and facilities, it shall not discontinue such equipment and facilities until at least three years after notice of its intention to do so has been first published in a newspaper considered by the board to be of general circulation in the county. The notice shall be published by four insertions in the newspaper and 12 months shall elapse between each insertion.

(3) While the county court or board of county commissioners of any county is maintaining fire fighting and fire protection equipment and facilities, the court or board annually shall levy a tax upon the taxable property lying within zone 2 in the county, not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the zone, computed in accordance with ORS 308.207, for the purpose of furnishing such fire protection.

(4) The court or board of county commissioners upon approval of the majority of the electors of zone 2 voting at a special election called for such a purpose, after notice as provided by ORS 255.095, may levy a special tax of not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the zone, computed in accordance with ORS 308.207. This special levy may be in addition to the regular levy under subsection (3) of this section.

(5) To carry into effect any of the powers granted under this section, the court or board, when authorized by a majority of the votes cast by the electors of the zone voting at an election called for that purpose by the court or board after notice, as provided by ORS 255.095, may borrow money and sell and dispose of general obligation bonds, which bonds shall never in the aggregate exceed one and one-fourth of one percent (0.0125) of the real market value of all taxable property within the zone, computed in accordance with ORS 308.207.

(6) The tax limitations provided in subsections (3) and (4) of this section shall not apply to taxes levied to pay principal or interest on outstanding bonds. [Amended by 1955 c.262 §1; 1959 c.288 §1; 1963 c.9 §29; 1967 c.356 §1; 1969 c.590 §1; 1971 c.647 §107; 1991 c.459 §416]

476.340 Establishment of rural fire protection districts in zone 2; exemption from taxation of property included in district. Nothing contained in the provisions of ORS 476.310 to 476.330 shall be construed to prohibit the establishment of rural fire protection districts as provided by law within the boundaries of zone 2 as the same may be established in any county. In event of the organization of a rural fire protection district comprising lands in zone 2, property included within such fire protection district shall not thereafter be taxed or assessed under the provisions of ORS 476.320 or 476.330. [Amended by 1955 c.262 §2; 1963 c.222 §2]

476.380 Fire permits; limitations upon burning; records. (1) No person, outside the boundaries of a rural fire protection district or a forest protection district, shall cause or permit to be initiated or maintained on the property of the person, or cause to be initiated or maintained on the property of another any open burning of commercial waste, demolition material, domestic waste, industrial waste, land clearing debris or field burning without first securing a permit from the county court or board of county commissioners.

(2) The county court or board of county commissioners, or its designated representative, shall prescribe conditions for issuance of any permit and shall refuse, revoke or postpone issuance of permits when necessary to prevent danger to life or property or to protect the air resources of this state. The Environmental Quality Commission shall notify the State Fire Marshal of the type of and time for burning to be allowed on each day under schedules adopted pursuant to ORS 468A.570 and 468A.595. The State Fire Marshal shall cause all county courts and boards of county commissioners or their designated representatives in the affected areas to be notified of the type of and time for burning to be allowed on each day and of any revisions of such conditions during each day. The county court, board or representative shall issue permits only in accordance with schedules of the Environmental Quality Commission adopted pursuant to this section and ORS 468A.555 to 468A.620 and 468A.992, 476.990, 478.960 and 478.990 but may reduce the hours allowed for burning if necessary to prevent danger to life or property from fire. The State Fire Marshal may refuse or postpone permits when necessary in the judgment of the State Fire Marshal to prevent danger to life or property from fire, notwithstanding any determination by the county court or board of county commissioners or its designated officer. Notwithstanding any other provision of this subsection, for a permit for the propane flaming of mint stubble, the county court or board of county commissioners, or its designated representative may only prescribe conditions necessary to prevent the spread of fire or to prevent endangering life or property and may refuse, revoke or postpone permission to conduct the propane flaming only when necessary to prevent danger to life or property from fire.

(3) Nothing in this section:

(a) Requires permission for starting a campfire in a manner otherwise lawful.

(b) Relieves a person starting a fire from responsibility for providing adequate protection to prevent injury or damage to the property of another. If such burning results in the escape of fire and injury or damage to the property of another, such escape and damage or injury constitutes prima facie evidence that the burning was not safe.

(c) Relieves a person who has obtained permission to start a fire, or the agent of the person, from legal liability for property damage resulting from the fire.

(d) Permits an act within a city or regional air quality control authority area that otherwise is unlawful pursuant to an ordinance of the city or rule, regulation or order of the regional authority.

(4) The county court or board of county commissioners shall maintain records of all permits and the conditions thereof, if any, that are issued under this section and shall submit at such times, as the Environmental Quality Commission shall require such records or summaries thereof to the commission. The Environmental Quality Commission shall provide forms for the reports required under this subsection. [1967 c.420 §3; 1969 c.613 §2; 1971 c.563 §8; 1973 c.835 §164; 1975 c.635 §2; 1991 c.920 §21; 1997 c.473 §5]

STANDARDIZATION OF FIRE PROTECTION EQUIPMENT

476.410 Standard thread hose couplings and hydrant fittings required. All equipment for fire protection purposes purchased by state and municipal authorities, or any other authorities having charge of public property, shall be equipped with the standard thread for fire hose couplings and hydrant fittings as adopted by the State Fire Marshal under ORS 476.030. Prior to adopting any such standard, the State Fire Marshal may request from the Department of Public Safety Standards and Training consideration of and recommendations regarding the standard. [Amended by 1963 c.523 §8; 1973 c.667 §20; 1993 c.185 §29; 1997 c.13 §2; 1997 c.853 §43]

476.420 Standardization of existing fire protection equipment; exemption. The standardization of existing fire protection equipment in this state shall be arranged for and carried out by or under the direction of the State Fire Marshal who may proceed to make the changes necessary to standardize all existing fire protection equipment in this state. Prior to making any such change, the State Fire Marshal may request from the Department of Public Safety Standards and Training consideration of and recommendations regarding the change. The State Fire Marshal shall provide the appliances necessary for carrying on this work and shall proceed with such standardization as rapidly as possible and complete such work at the earliest date circumstances will permit. However, the State Fire Marshal may exempt from standardization special purpose fire equipment and existing fire protection equipment when it is established that such equipment is not essential to the coordination of public fire protection operations. The provisions of this section and ORS 476.440 shall not apply to fire protection equipment used under authority of ORS chapters 477 and 526. [Amended by 1965 c.602 §11; 1973 c.667 §21; 1993 c.185 §30; 1997 c.13 §3; 1997 c.853 §44]

476.430 Changing private equipment. The State Fire Marshal shall notify industrial establishments and property owners having equipment for fire protection purposes, which may be necessary for a fire department to use in protecting the property or putting out fire, of the changes necessary to bring their equipment up to the requirements of the standard established and shall render them such assistance as may be available in converting their defective equipment to standard requirements.

476.440 Sale of nonstandard equipment prohibited; exemption. No person shall sell or offer for sale in Oregon any fire hose, hydrant, fire engine or other equipment for fire protection purposes unless such equipment is fitted and equipped with the standard thread for fire hose couplings and hydrant fittings as has been adopted by the State Fire Marshal under ORS 476.030. Fire equipment for special purposes, research programs or special features of fire protection equipment found appropriate for uniformity within a particular protection area, may be exempted from this requirement by order of the State Fire Marshal. [Amended by 1963 c.523 §9; 1965 c.602 §12]

PROTECTION OF LIFE AND PROPERTY FROM FIRE IN CASE OF EMERGENCY

476.510 Short title. ORS 476.510 to 476.610 shall be known as the Emergency Conflagration Act.

476.515 Other officers authorized to act when Governor unavailable. If the Governor is unavailable to make timely exercise of the authority under ORS 476.510 to 476.610, the Superintendent of State Police may exercise such authority, and if that individual is unavailable the State Fire Marshal may exercise such authority. Any orders, rules or regulations issued by the Superintendent of State Police or the State Fire Marshal pursuant to this section have the same force and effect as if issued by the Governor. [1979 c.76 §5; 1987 c.414 §81; 1993 c.186 §2]

476.520 Governor authorized to assign fire-fighting forces and equipment. The Governor may assign and make available for use and duty in any county, city or district, under the direction and command of an officer designated by the Governor for the purpose, any part of the fire-fighting forces and equipment of any fire-fighting organization in this state other than an organization that possesses only one self-propelled pumping unit. The Governor may make fire-fighting forces and equipment available under this section in response to fire, a heightened danger of fire or a significant reduction in available fire-fighting resources. [Amended by 2005 c.16 §1]

476.530 Chief executive of political subdivision to assign forces and equipment; federal equipment. The chief executive of any county, city or fire protection district or the head of any fire department of any political subdivision, including agencies of this state, if so ordered by the Governor, shall assign and make available for duty and use in any county, city or fire district under the direction and command of such officer as may be designated by the Governor for the purpose, any part of the fire-fighting forces and equipment under the control of the chief executive or the head of the fire department, provided that any equipment made available by loan, or otherwise, to any county, city or fire district or this state by the United States or any agency thereof, shall at all times be subject to the order of the United States or such agency in accordance with the terms and conditions upon which the equipment is made available. [Amended by 1961 c.626 §1; 1979 c.76 §1]

476.540 Powers and duties of fire-fighting forces. Whenever the fire-fighting forces of any county, city or fire district are rendering outside aid pursuant to ORS 476.520 or 476.530, the officers and members of such fire-fighting forces shall have the same powers, duties, rights, privileges and immunities as though they were performing their duties in the political subdivision in which they are normally employed.

476.550 Loss or damage to equipment. When any equipment is used pursuant to ORS 476.520 or 476.530 the state shall be liable for any loss thereof or damage thereto and shall pay any expense incurred in the operation or maintenance thereof. No claim for any such loss, damage or expense shall be allowed unless, within 60 days after it has been sustained or incurred, or within such extension of such time as may have been obtained from the Department of State Police, an itemized notice of such claim, under oath, is served by mail or personally upon the Department of State Police and such loss, damage or expense shall be payable from the Emergency Fund of the state. [Amended by 1979 c.76 §2; 1993 c.186 §3]

476.560 Reimbursement for aid. Whenever aid is supplied pursuant to ORS 476.520 to 476.590, the state shall reimburse the political subdivision supplying such aid for the compensation paid to employees supplied under ORS 476.520 to 476.590 during the time the rendition of such aid prevents them from performing their duties in the political subdivision by which they are employed and shall defray the actual traveling and maintenance expenses of such employees while they are rendering such aid. "Employee" as used herein means, and the provisions of ORS 476.520 to 476.610 apply with equal effect to, all firefighters, whether paid, volunteer or call. [Amended by 1991 c.67 §145]

476.570 Appointment of substitute firefighters; recall of off-duty firefighters. Substitute firefighters or recalled off-duty firefighters within any county, city or fire district from which regular firefighters are taken under the provisions of ORS 476.530, not exceeding the number of regular firefighters, may be recalled or appointed by the same persons authorized by law to appoint regular firefighters, provided that substitute firefighters appointed shall not be subject to the requirements of the civil service law or rules and that such substitute firefighters shall not be entitled to any pension or retirement rights or privileges. The substitute firefighters appointed under this section shall have the powers, functions and duties of regular firefighters. Their compensation shall not be greater than the lowest rate of pay for regular firefighters. Persons appointed as substitute firefighters shall exercise their powers, functions and duties only when called upon, during the period all, or any part, of the regular fire-fighting forces of any county, city or fire district are rendering outside aid pursuant to ORS 476.520 or 476.530, and for no longer than two days after the return to duty of the part of the regular fire-fighting forces for which they are substituting. Compensation for recalled off-duty firefighters and substitute firefighters and any allowable expense necessarily incurred by them in the performance of their duties shall be charged against the county, city or fire district for which they were appointed and shall be audited, allowed and paid as other charges against it are audited, allowed and paid, and shall be subject to reimbursement by the state as provided in ORS 476.550 and 476.560. [Amended by 1979 c.76 §3; 1991 c.67 §146]

476.574 Leave of absence for volunteers; employment rights. (1) Upon request of an employee who is a volunteer firefighter of a rural fire protection district or a firefighter employed by a city or a private firefighting service to perform service pursuant to ORS 476.510 to 476.610, the employee, upon written notice by the employer, may be granted a leave of absence by the employer until release from such service permits the employee to resume the duties of employment.

(2) The regular employment position of an employee on leave of absence under this section shall be considered vacant only for the period of the leave of absence. The employee shall not be subject to removal or discharge from such position as a consequence of the leave of absence.

(3) Upon the termination of a leave of absence under this section, the employee shall be restored to the employee's position or an equivalent position by the employer without loss of seniority, vacation credits, sick leave credits, service credits under a pension plan or any other employee benefit or right that had been earned at the time of the leave of absence.

(4) An employer is not required to pay wages or other monetary compensation to an employee during a leave of absence under subsection (1) of this section.

(5) As used in this section:

(a) "Employee" means any individual, other than a copartner of the employer or an independent contractor, who renders personal services in this state to an employer who pays or agrees to pay wages or other compensation to the individual for those services.

(b) "Employer" means any person who employs one or more employees in this state. The term includes the State of Oregon or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter, but does not include the federal government. [1997 c.266 §2]

Note: 476.574 and 476.576 were added to and made a part of 476.510 to 476.610 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

476.576 Violation of job restoration rights of volunteers as unlawful employment practice. (1) Any violation of ORS 476.574 by an employer is an unlawful employment practice.

(2) Complaints alleging a violation of ORS 476.574 may be filed by employees with the Commissioner of the Bureau of Labor and Industries. The commissioner shall enforce ORS 476.574 in the manner provided in ORS chapter 659A for the enforcement of other unlawful employment practices.

(3) Any person claiming to be aggrieved by a violation of ORS 476.574 may bring a civil action in the manner provided in ORS 659A.885. [1997 c.266 §3; 2001 c.621 §81]

Note: See note under 476.574.

476.580 Orders, rules and regulations. The Governor may make, amend and rescind such orders, rules and regulations as are necessary or advisable to carry out the provisions of ORS 476.530 and 476.540. Any order issued by the Governor in relation to carrying out the provisions of ORS 476.520 to 476.610 may be either written or oral. If written, a copy thereof shall be filed in the office of the Secretary of State and another copy dispatched forthwith to the chief executive of any county, city or fire protection district affected. Immediately thereafter such order, rule or regulation shall be in effect. Oral orders may be made by the Governor when in the opinion of the Governor the emergency is such that delay in issuing a written order would be dangerous to the welfare of the people of the state. However, written copies of such oral order shall be filed and dispatched as soon after issuing such oral order as is conveniently possible in the manner above provided for written orders.

476.590 Preparation of plans by State Fire Marshal; advice and counsel to Governor. The State Fire Marshal shall prepare plans for the effective carrying out of the provisions of ORS 476.520 to 476.610 and provide advice and counsel to the Governor for the most practical utilization under ORS 476.520 to 476.610 of the fire-fighting resources of this state. [Amended by 2005 c.16 §2]

476.600 Liability for injury to person or property. Neither the state nor any county, city or fire district or other political subdivision nor any firefighter acting as the agent of any of the foregoing is liable for any injury to person or property resulting from the performance of any duty imposed by the authority of ORS 476.520 to 476.590. In carrying out the provisions of ORS 476.520 to 476.590 or while acting within the scope of any duty imposed by authority of the provisions of ORS 476.520 to 476.590, no person shall incur civil liability. A person does not, however, escape full liability for injury to person or property resulting from willful misconduct or gross negligence of the person. [Amended by 1991 c.67 §147; 2005 c.22 §357]

476.610 Payment of claims. The state shall draw warrants on the State Treasurer for the payment of all duly approved claims lawfully incurred in pursuance of ORS 476.520 to 476.600. [Amended by 1983 c.740 §189; 1993 c.186 §5]

GOVERNOR'S FIRE SERVICE POLICY COUNCIL

476.680 Governor's Fire Service Policy Council; membership; terms; duties. (1) There is created the Governor's Fire Service Policy Council. The council shall include the following nonvoting ex officio members:

(a) The Superintendent of State Police, or a designee thereof experienced in the oversight of Department of State Police activities relating to the office of the State Fire Marshal; and

(b) The Director of the Department of Public Safety Standards and Training, or a designee thereof.

(2) The State Fire Marshal shall serve as executive director of the council, but is not a member. The council shall meet at least quarterly. The council shall select a chairperson and vice chairperson at the first council meeting of each odd-numbered year. The council may elect additional officers as the council determines to be reasonable and necessary.

(3) In addition to the ex officio members identified in subsection (1) of this section, the Governor may designate a representative of the Governor to serve as a nonvoting member. The Governor may also appoint not more than nine members to serve on the council for three-year terms. Initial terms of the appointed members may be adjusted to promote council stability. An appointed member may not serve more than two consecutive terms. A member appointed by the Governor must be a representative of one of the following:

(a) The Oregon Fire Chiefs' Association or a successor or other organization representing fire chiefs.

(b) The Oregon Fire District Directors' Association or a successor or other organization representing fire district directors.

(c) The Oregon Fire Marshals Association or a successor or other organization representing fire marshals.

(d) Property and casualty insurance providers.

(e) Employees of the office of the State Fire Marshal.

(f) The Oregon State Fire Fighters Council or a successor or other organization representing professional firefighters.

(g) The Oregon Volunteer Fire Fighters' Association or a successor or other organization representing volunteer firefighters.

(h) The League of Oregon Cities or a successor or other organization representing municipalities.

(i) The general public.

(4) Notwithstanding the term of office specified in subsection (3) of this section, the initial term of a member appointed by the Governor may be adjusted to limit the number of member terms expiring in the same year.

(5) To the extent funding is available from moneys appropriated to the office of the State Fire Marshal, a member of the council is entitled to compensation and expenses as provided in ORS 292.495.

(6) The council shall advise the Governor and the Superintendent of State Police on fire policy issues and serve in an advisory capacity to the State Fire Marshal on strategies for the implementation of fire and life safety issues. The council may initiate advice to the State Fire Marshal, the Superintendent of State Police and the Governor on any matter related to the mission of the council. The council may not participate in the discussion of traditional labor relations issues.

(7) The office of the State Fire Marshal shall provide staff services to the council. All agencies, departments and officers of this state are directed to assist the council in the performance of its functions and to furnish information and advice as the council considers necessary. [2001 c.647 §1]

Note: 476.680 and 476.685 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 476 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

476.685 Biennial reports. The Governor's Fire Service Policy Council shall provide a biennial report to the Governor and the Superintendent of State Police on the overall performance of the office of the State Fire Marshal. The report shall identify significant successes and improvement opportunities. [2001 c.647 §2]

Note: See note under 476.680.

MISCELLANEOUS PROVISIONS

476.710 Setting fires adjacent to structures or timber on ocean shore prohibited; exceptions. No person shall set or permit any fire on the Pacific Ocean shore, declared to be a state recreation area under ORS 390.615, adjacent to any structure or any timber or forest area except pursuant to rule, regulation or permit of or from the State Parks and Recreation Department. [Amended by 1965 c.368 §7; 1989 c.904 §65]

476.715 Throwing away of lighted matches, cigarettes and other materials prohibited; posting copy of section in public conveyances. No one shall, at any time, throw away any lighted tobacco, cigars, cigarettes, matches or other lighted material, on any forestland, private road, public highway or railroad right of way within this state. Everyone operating a public conveyance shall post a copy of this section in a conspicuous place within the smoking compartments of such conveyance. [Formerly 477.164]

476.720 Certain remedial statutes to be construed liberally. ORS 476.010 to 476.090, 476.155 to 476.170, 476.210 to 476.270, 476.990 (1), 479.140 and 479.168 to 479.190 are remedial in nature and shall be construed liberally.

476.730 Notice prior to release or after escape of arsonist from state institution. (1) The superintendent of each Department of Corrections institution of this state and of each institution for the mentally ill shall, prior to the release, or immediately after the escape, from such institution of any person committed to such institution for arson or arsonist activity, notify the State Fire Marshal and the Department of State Police except that such notice shall not be required when such persons are on approved leave from such institutions for periods of not to exceed 10 days. The notice shall state the name of the person to be released or who has escaped, the county in which the person was convicted or from which the person was committed and, if known, the address or locality at which the person will reside.

(2) Promptly upon receipt of the notice, the State Fire Marshal and the Department of State Police shall notify respectively the fire departments and rural fire protection districts who maintain full-time personnel and the sheriff and police departments of the county in which the person was convicted or from which the person was committed and the county, if known, in which the person will reside. [1957 c.245 §§1,2; 1959 c.26 §1; 1965 c.602 §16; 1987 c.320 §237]

476.740 [1967 c.417 §12; repealed by 1971 c.743 §432]

476.750 [1967 c.417 §14; repealed by 1971 c.743 §432]

476.800 [1973 c.667 §1; 1977 c.104 §3; renumbered 476.055]

476.805 [1973 c.667 §2; 1985 c.118 §5; repealed by 1993 c.185 §34]

476.810 [1973 c.667 §3; repealed by 1993 c.185 §34]

476.815 [1973 c.667 §8; 1985 c.118 §6; repealed by 1993 c.185 §34]

476.820 [1973 c.667 §4; 1977 c.104 §4; repealed by 1993 c.185 §34]

476.825 [1973 c.667 §5; 1985 c.118 §7; repealed by 1993 c.185 §34]

476.830 [1973 c.667 §6; 1985 c.118 §8; repealed by 1993 c.185 §34]

476.835 [1973 c.667 §7; 1979 c.772 §24; 1985 c.118 §9; repealed by 1993 c.185 §34]

476.840 [1973 c.667 §9; 1987 c.414 §82; repealed by 1993 c.185 §34]

476.845 [1973 c.667 §11; 1977 c.104 §5; 1985 c.118 §10; repealed by 1993 c.185 §34]

476.850 [1973 c.667 §13; 1977 c.104 §6; repealed by 1993 c.185 §34]

476.855 [1973 c.667 §14; 1985 c.118 §11; 1993 c.185 §19; renumbered 476.033 in 1999]

476.860 [1973 c.667 §12; 1977 c.104 §7; repealed by 1985 c.118 §17]

476.865 [1973 c.667 §15; 1977 c.104 §8; 1985 c.118 §12; repealed by 1993 c.185 §34]

476.870 [1981 c.97 §2; repealed by 1985 c.118 §17]

FIRE PROTECTION EQUIPMENT LOAN FUND

476.900 Application by certain cities and rural fire protection districts to borrow money from loan fund. (1) Any city of 5,000 or less in population and any rural fire protection district serving 5,000 or fewer residents may file with the State Fire Marshal an application to borrow from the Fire Protection Equipment Loan Fund moneys for the acquisition of fire protection equipment.

(2) Applications shall be submitted in such manner and shall contain or be accompanied by such information as the State Fire Marshal may prescribe. [1991 c.587 §1]

Note: 476.900 to 476.925 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 476 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

476.905 Approval of application by State Fire Marshal. The State Fire Marshal may approve an application for a fire protection equipment acquisition loan if the State Fire Marshal finds that:

(1) Moneys in the Fire Protection Equipment Loan Fund will be available therefor; and

(2) The application is for the acquisition of equipment determined by the State Fire Marshal to be necessary to provide adequate fire protection service by the applicant. [1991 c.587 §2]

Note: See note under 476.900.

476.910 Loan agreement; terms; conditions. If the State Fire Marshal approves an application for a fire protection equipment acquisition loan, the State Fire Marshal, on behalf of the state, and the applicant may enter into a loan agreement. The agreement shall set forth among other matters:

(1) The amount and purpose of the loan.

(2) A plan for repayment by the applicant to the Fire Protection Equipment Loan Fund of moneys borrowed, upon such terms and conditions as the State Fire Marshal considers appropriate.

(3) That the liability of the state under the contract is contingent upon the availability of moneys in the Fire Protection Equipment Loan Fund.

(4) Such further provisions as the State Fire Marshal determines appropriate to insure expenditure of moneys borrowed for the purposes set forth in the approved application. [1991 c.587 §3]

Note: See note under 476.900.

476.915 Source of revenue to repay loan. A city or rural fire protection district that enters into an agreement with the State Fire Marshal for a fire protection equipment acquisition loan may obtain moneys for repayment thereof in the same manner as other moneys are obtained for purposes of the payment of expenses of the city or rural fire protection district. [1991 c.587 §4]

Note: See note under 476.900.

476.920 Rules; acceptance of gifts, donations and grants. (1) In accordance with any applicable provisions of ORS chapter 183, the State Fire Marshal may adopt rules to carry out the provisions of ORS 476.900 to 476.925. Such rules may include, but are not limited to, specifying the importance and priority of fire protection equipment that may be acquired pursuant to ORS 476.900 to 476.925 and which requires local government matching funds.

(2) The State Fire Marshal may accept gifts, donations and grants from whatever source for the purpose of carrying out ORS 476.900 to 476.925. All moneys received shall be paid into the Fire Protection Equipment Loan Fund. [1991 c.587 §5]

Note: See note under 476.900.

476.925 Fire Protection Equipment Loan Fund; uses. The Fire Protection Equipment Loan Fund is established in the State Treasury, separate and distinct from the General Fund. All moneys in the fund are appropriated continuously to the State Fire Marshal to carry out the provisions of ORS 476.900 to 476.925. Interest earned by moneys in the fund shall be credited to the fund. [1991 c.587 §6]

Note: See note under 476.900.

PENALTIES

476.990 Penalties. (1) Violation of ORS 476.150 (2) is a misdemeanor. All penalties, fees or forfeitures collected under the provisions of this subsection, ORS 476.010 to 476.090, 476.155 to 476.170 and 476.210 to 476.270 shall be paid into the State Treasury.

(2) Violation of ORS 476.380 (1) is a misdemeanor.

(3) Violation of ORS 476.410 to 476.440 is punishable, upon conviction, by a fine of not less than $25 nor more than $250, or by imprisonment in the county jail for not less than 10 or more than 60 days, or both. Justices of the peace and district judges shall have concurrent jurisdiction with the circuit courts over prosecutions for such violations.

(4) Violation of any provision of ORS 476.510 to 476.610 is a misdemeanor.

(5) Subject to ORS 153.022, violation of ORS 476.710 or 476.715 or of any rule or regulation of the State Parks and Recreation Department promulgated thereunder is punishable, upon conviction, by a fine not exceeding $500 or imprisonment in the county jail not exceeding six months, or both. [Subsection (5) of 1959 Replacement Part formerly 477.990(5); 1961 c.52 §1; subsection (2) enacted as 1967 c.420 §4; subsection (6) enacted as 1967 c.417 §13 and 1967 c.417 §15; 1971 c.563 §10; 1971 c.743 §383; 1999 c.1051 §312; 2001 c.104 §216]

_______________



Chapter 477

Chapter 477 Â Fire Protection of Forests and Vegetation

2005 EDITION

FIRE PROTECTION OF FORESTS & VEGETATION

PROTECTION FROM FIRE

GENERAL PROVISIONS

477.001Â Â Â Â  Definitions

477.005Â Â Â Â  Policy

477.009Â Â Â Â  Investigative authority of Attorney General for fire protection administration

SMOKE MANAGEMENT

477.013Â Â Â Â  Smoke management plan; rules

URBAN INTERFACE FIRE PROTECTION

477.015Â Â Â Â  Definitions

477.017Â Â Â Â  Legislative findings, policy and purpose

477.023Â Â Â Â  Fire protection system; integration with existing laws

477.025Â Â Â Â  Classification of lands to reflect different protection problems

477.027Â Â Â Â  Rules for classification of lands

477.029Â Â Â Â  Local land classification committee; members; officers; rules

477.031Â Â Â Â  Duties of committee

477.052Â Â Â Â  Hearings on proposed classifications

477.054Â Â Â Â  Appeal of classification decisions; procedure

477.057Â Â Â Â  State Forester to classify land if county fails to act

477.059Â Â Â Â  Obligation of landowner to mitigate risk of fire; standards; rules; penalty for failure to comply

477.060Â Â Â Â  Considerations in determining cost of protection; special or additional costs

477.061Â Â Â Â  Short title

HAZARD ABATEMENT

477.062Â Â Â Â  Inadequately protected forestland declared nuisance; notice to protect; work at expense of owner; collection of amount expended

FIRE ABATEMENT

477.064Â Â Â Â  Uncontrolled fire declared nuisance

477.066Â Â Â Â  Duty of owner and operator to abate fire; abatement by authorities

477.067Â Â Â Â  Notice of fire

477.068Â Â Â Â  Liability for cost of abatement; interest; lien; foreclosure; attorney fees

477.069Â Â Â Â  Negligence in origin and in failure to control fire may be united in one complaint

477.085Â Â Â Â  Liability for cost of protecting land within a forest protection district

477.090Â Â Â Â  Civil liability; damages

477.095Â Â Â Â  Applicability of ORS 477.068, 477.085 and 477.090

477.100Â Â Â Â  Ability of owner to suppress fire; limitation

477.120Â Â Â Â  Liability of owner or operator

477.125Â Â Â Â  Liability of forest protective associations, rangeland protection systems and public bodies; limitations

NORTHWEST WILDLAND FIRE PROTECTION AGREEMENT

477.175Â Â Â Â  Definition of "all possible aid" for agreement

477.180Â Â Â Â  Ratification of amendment to agreement; withdrawal if Legislative Assembly fails to ratify amendment

477.185Â Â Â Â  Use of local fire protection resources

477.190Â Â Â Â  Authority of Governor to carry out agreement

477.195Â Â Â Â  Ratification of Northwest Wildland Fire Protection Agreement

477.200Â Â Â Â  Northwest Wildland Fire Protection Agreement

FOREST PROTECTION DISTRICTS

477.205Â Â Â Â  Definitions for ORS 477.205 to 477.281

477.210Â Â Â Â  Duty of owner to protect forestland; forester's duty to provide protection upon noncompliance

477.220Â Â Â Â  Lands not provided protection; lands not included within ORS 477.205 to 477.281

477.225Â Â Â Â  Establishment and change of forest protection districts; rules

477.230Â Â Â Â  Basis for computing cost of protection provided by forester; costs to be in accordance with budget

477.232Â Â Â Â  Costs in excess of budget; amounts not expended

477.235Â Â Â Â  Forester to prepare tentative budget estimates for districts

477.240Â Â Â Â  Advisory and guidance committees

477.245Â Â Â Â  Owners entitled to be heard on budget matters; public budget meetings to be held in district

477.250Â Â Â Â  Notice of budget meeting; notice of proposed assessment

477.255Â Â Â Â  Holding of budget meeting; revision and submission of budget for final approval

477.260Â Â Â Â  Appeal to board

477.265Â Â Â Â  Board to deal with budgets annually

477.270Â Â Â Â  Budgeted cost of forester to be lien; collection; deposit of amounts collected

477.277Â Â Â Â  Additional assessment to maintain unencumbered balance of Oregon Forest Land Protection Fund

477.281Â Â Â Â  Limitation on obligation of landowner for fire protection

477.295Â Â Â Â  Minimum assessment under ORS 477.270; combining lots; fees; rules

477.300Â Â Â Â  Use of funds in State Forestry Department Account for capital outlay expenditures of district

477.305Â Â Â Â  Forester to enforce prohibition against littering on forestland in districts

RANGELAND

477.315Â Â Â Â  Definition for ORS 477.315 to 477.325

477.320Â Â Â Â  Request of rangeland owners for protection; hearings; determination; cooperative agreements for protection

477.325Â Â Â Â  Budget for rangeland protection; collection of costs; disposition of receipts

FIRE WARDENS

477.355Â Â Â Â  Fire wardens generally

477.360Â Â Â Â  Duties of fire warden for forest protection district

477.365Â Â Â Â  Duties and powers of wardens

COOPERATIVE CONTRACTS OR AGREEMENTS

477.406Â Â Â Â  Cooperative contracts or agreements for forest protection or forest related activities; negotiation

477.408Â Â Â Â  Provisions of contract or agreement

477.410Â Â Â Â  Liability of parties; responsibility for equipment; unemployment insurance and workers' compensation; sovereign immunity

477.412Â Â Â Â  Disposition and use of moneys received by forester under contract or agreement

477.415Â Â Â Â  Definitions for ORS 477.440 to 477.460

477.440Â Â Â Â  Emergency Fire Cost Committee; members; terms; vacancies

477.445Â Â Â Â  Distribution of fire emergency funds by committee

477.450Â Â Â Â  Election of committee chairperson

477.455Â Â Â Â  Meetings of committee; committee administrator

477.460Â Â Â Â  Duties of administrator; compensation and expenses

FIRE PREVENTION

(Fire Seasons)

477.505Â Â Â Â  State Forester may declare fire season in district

477.510Â Â Â Â  Acts prohibited during fire season

(Permits)

477.515Â Â Â Â  Permits required for fires on forestlands; waiver; permit conditions; cooperative agreements for permit administration

477.520Â Â Â Â  Refusal, suspension or revocation of permits

477.532Â Â Â Â  Regional air quality authority's functions limited

(Restricted Uses)

477.535Â Â Â Â  Forester may proclaim forestland subject to restricted uses; coordination of state and federal land restrictions

477.540Â Â Â Â  Notice of proclamation; suspension or termination; reinstatement

477.545Â Â Â Â  Restricted uses during closure

477.550Â Â Â Â  Violation of restrictions; access for fire fighting permitted

(Smoke Management)

477.552Â Â Â Â  Policy

477.554Â Â Â Â  Program establishment; content

477.556Â Â Â Â  Advisory committee; membership; terms; staff

477.558Â Â Â Â  Functions for advisory committee

477.560Â Â Â Â  Oregon Forest Smoke Management Account; moneys paid to account; use

477.562Â Â Â Â  Registration fee; rules; exemption

SNAGS; SLASHING AND OTHER DEBRIS

477.565Â Â Â Â  Felling dead trees and snags; rules

477.580Â Â Â Â  Determination of additional fire hazards; notice to landowner; plan for reducing hazard; release from liability

MACHINERY REGULATIONS

(Enjoining Violations)

477.605Â Â Â Â  Enjoining violations of ORS 477.615 and 477.645 to 477.655

477.610Â Â Â Â  Standardization of fire-fighting equipment used to protect forestland

(General Regulations)

477.615Â Â Â Â  Additional water supply and equipment; rules

477.625Â Â Â Â  Permit to use fire or power-driven machinery; exception; conditions; waiver of permit

477.630Â Â Â Â  Information in permit

477.635Â Â Â Â  Authority to issue, refuse, suspend or revoke permit

(Fire Season Regulations)

477.640Â Â Â Â  Use and refueling of power saws

477.645Â Â Â Â  Internal combustion engines; rules

477.650Â Â Â Â  Stationary internal combustion engines; rules; waiver

477.655Â Â Â Â  Fire-fighting tools and equipment at operation area and on trucks; rules

477.660Â Â Â Â  Additional protection facilities or services at operation area

477.665Â Â Â Â  Fire watch service; rules; waiver

477.670Â Â Â Â  When use of fire or power-driven machinery prohibited

MISCELLANEOUS

477.695Â Â Â Â  Removal of flammable material from railroad rights of way

477.710Â Â Â Â  Starting of campfire or other open fire restricted; exceptions

477.720Â Â Â Â  Accidentally setting fire to forestland; failure to prevent spread

477.740Â Â Â Â  Unlawful use of fire

477.745Â Â Â Â  Liability of parents for costs of suppressing fire caused by minor child

477.747Â Â Â Â  Policies and plans for restoration of burned forestland

OREGON FOREST LAND PROTECTION FUND

477.750Â Â Â Â  Oregon Forest Land Protection Fund; source; use

477.755Â Â Â Â  Appropriation of fund for emergency fire suppression costs; limitation on expenditures

477.760Â Â Â Â  Reserve base of fund fixed; annual determination of excess over base; tax levies and assessments to maintain base

477.770Â Â Â Â  Rules relating to use of fund

477.775Â Â Â Â  Emergency fire suppression costs insurance; considerations; payment of premium from fund

477.777Â Â Â Â  Budget request required for fire insurance and fire suppression resources; report

ASSESSMENT FOR FIRE SUPPRESSION COSTS

477.880Â Â Â Â  Acreage assessment; east side forestlands; certain forestlands west of Cascade Mountains; rate

477.960Â Â Â Â  Collection of assessment

477.970Â Â Â Â  Disposition of receipts

PENALTIES

477.980Â Â Â Â  Enforcement policy; rules; factors considered

477.985Â Â Â Â  Enforcement procedure; disposition of fines and costs

477.993Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  477.001 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) "Additional fire hazard" means a hazard that has been determined to exist by the forester pursuant to ORS 477.580.

Â Â Â Â Â  (2) "Board" means the State Board of Forestry.

Â Â Â Â Â  (3) "Campfire" means any open fire used for cooking, personal warmth, lighting, ceremonial or aesthetic purposes that is hand built and that is not associated with any debris disposal activities.

Â Â Â Â Â  (4) "Department" means the State Forestry Department.

Â Â Â Â Â  (5) "District" means a forest protection district organized under ORS 477.225.

Â Â Â Â Â  (6) "Every reasonable effort" means the use of the reasonably available personnel and equipment under the supervision and control of an owner or operator, which are needed and effective to fight the fire in the judgment of the forester and which can be brought to bear on the fire in a timely fashion.

Â Â Â Â Â  (7) "Fire season" means a period designated pursuant to ORS 477.505.

Â Â Â Â Â  (8) "Fiscal year" means the period beginning on July 1 of any year and ending on June 30 of the next year.

Â Â Â Â Â  (9) "Forestland" means any woodland, brushland, timberland, grazing land or clearing that, during any time of the year, contains enough forest growth, slashing or vegetation to constitute, in the judgment of the forester, a fire hazard, regardless of how the land is zoned or taxed. As used in this subsection, "clearing" means any grassland, improved area, lake, meadow, mechanically or manually cleared area, road, rocky area, stream or other similar forestland opening that is surrounded by or contiguous to forestland and that has been included in areas classified as forestland under ORS 526.305 to 526.370.

Â Â Â Â Â  (10) "Forest patrol assessment" means the costs levied and assessed under ORS 477.270.

Â Â Â Â Â  (11) "Forest protective association" or "association" means an association, group or agency composed of owners of forestlands, organized for the purpose of protecting such forestlands from fire.

Â Â Â Â Â  (12) "Forest resource" means the various types of vegetation normally growing on Oregon's forestland, the associated harvested products and the associated residue, including but not limited to brush, grass, logs, saplings, seedlings, trees and slashing.

Â Â Â Â Â  (13) "Forester" means the State Forester or authorized representative.

Â Â Â Â Â  (14) "Governing body" of a county means the county court or board of county commissioners.

Â Â Â Â Â  (15) "Grazing land" is defined by ORS 477.205.

Â Â Â Â Â  (16) "Open fire" means any outdoor fire that occurs in such a manner that combustion air is not effectively controlled and combustion products are not effectively vented through a stack or chimney.

Â Â Â Â Â  (17) "Operation" means any industrial activity, any development or any improvement on forestland inside or within one-eighth of one mile of a forest protection district, including but not limited to the harvesting of forest tree species, the clearing of land, the use of power-driven machinery and the use of fire, excluding, however, the culture and harvesting of agricultural crops.

Â Â Â Â Â  (18) "Operation area" means the area on which an operation is being conducted and the area on which operation activity may have resulted in the ignition of a fire.

Â Â Â Â Â  (19) "Operation in progress" means that time when workers are on an operation area for the purpose of an operation, including the period of time when fire watches are required to be on the operation area pursuant to ORS 477.665.

Â Â Â Â Â  (20) "Operator" means any person who, either personally or through employees, agents, representatives or contractors, is carrying on or has carried on any operation.

Â Â Â Â Â  (21) "Owner" means an individual, a combination of individuals, a partnership, a corporation, the State of Oregon or a political subdivision thereof, or an association of any nature that holds an ownership interest in land.

Â Â Â Â Â  (22) "Political subdivision" includes, but is not limited to, counties, cities and special districts.

Â Â Â Â Â  (23) "Rangeland" is defined by ORS 477.315.

Â Â Â Â Â  (24) "Routine road maintenance" is defined by ORS 477.625.

Â Â Â Â Â  (25) "Side" means any single unit of a logging operation employing power-driven machinery.

Â Â Â Â Â  (26) "Slashing" means the forest debris or refuse on any forestland resulting from the cutting, killing, pruning, severing or removal of brush, trees or other forest growth.

Â Â Â Â Â  (27) "State Forester" means the person appointed State Forester pursuant to ORS 526.031 or the person serving in the position on an interim or delegated basis.

Â Â Â Â Â  (28) "Summit of the Cascade Mountains" is considered to be a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County; thence southerly along the western boundaries of Wasco, Jefferson, Deschutes and Klamath Counties to the southern boundary of the State of Oregon.

Â Â Â Â Â  (29) "Timberland" is defined by ORS 477.205.

Â Â Â Â Â  (30) "Warden" means a fire warden appointed under ORS 477.355. [1959 c.363 Â§2 (enacted in lieu of 477.002); 1961 c.603 Â§1; 1965 c.253 Â§44; 1967 c.429 Â§34; 1973 c.46 Â§1; 1983 c.22 Â§1; 1985 c.759 Â§32; 1997 c.274 Â§1; 1999 c.59 Â§156; 1999 c.355 Â§2; 2003 c.54 Â§3]

Â Â Â Â Â  477.002 [Amended by 1953 c.68 Â§19; subsection (2) of 1957 Replacement Part enacted as 1953 c.372 Â§2; subsection (5) of 1957 Replacement Part enacted as 1953 c.152 Â§1; amended by 1955 c.158 Â§1; repealed by 1959 c.363 Â§1 (477.001 enacted in lieu of 477.002)]

Â Â Â Â Â  477.003 [1959 c.363 Â§20; repealed by 1961 c.351 Â§1]

Â Â Â Â Â  477.004 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.005 Policy. (1) The preservation of the forests and the conservation of the forest resources through the prevention and suppression of forest fires hereby are declared to be the public policy of the State of Oregon.

Â Â Â Â Â  (2) In order to accomplish the purposes of the policy stated in this section:

Â Â Â Â Â  (a) The need for a complete and coordinated forest protection system is acknowledged and the primary mission of the State Forestry Department in such a system is protecting forest resources, second only to saving lives. Structural protection, though indirect, shall not inhibit protection of forest resources; and

Â Â Â Â Â  (b) This chapter shall include all persons and activities designated in this chapter, irrespective as to whether or not such person or activity is concerned with the harvesting, cutting, removal or marketing of trees, timber or other forest products. [Formerly 477.022; 1965 c.253 Â§45; 1989 c.615 Â§5]

Â Â Â Â Â  477.006 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.008 [Amended by 1965 c.253 Â§87; renumbered 477.360]

Â Â Â Â Â  477.009 Investigative authority of Attorney General for fire protection administration. (1) For the purpose of an investigation as to liability for cost of hazard abatement, fire abatement or damages under this chapter, the Attorney General, at the request of the State Forester, may administer oaths and affirmations, take testimony or depositions and by subpoena compel the:

Â Â Â Â Â  (a) Attendance of witnesses;

Â Â Â Â Â  (b) Production of documents, including but not limited to writings, drawings, graphs, charts, photographs, and other data compilations from which information can be obtained and translated; and

Â Â Â Â Â  (c) Production of any other tangible thing that the Attorney General deems relevant or material to the investigation.

Â Â Â Â Â  (2) Each witness subpoenaed under subsection (1) of this section shall receive the fees and mileage provided in ORS 44.415 (2).

Â Â Â Â Â  (3) If a person fails to comply with a subpoena issued or a party or witness refuses to testify on any matters, the judge of the circuit court of any county, on the application of the State Forester, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1993 c.697 Â§6]

Â Â Â Â Â  477.010 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.012 [Amended by 1965 c.253 Â§88; renumbered 477.365]

SMOKE MANAGEMENT

Â Â Â Â Â  477.013 Smoke management plan; rules. (1) For the purpose of maintaining air quality, the State Forester and the Department of Environmental Quality shall approve a plan for the purpose of managing smoke in areas they shall designate. The plan shall delineate restricted areas to which this subsection applies. The plan shall also include but not be limited to considerations of weather, volume of material to be burned, distance of the burning from designated areas, burning techniques and provisions for cessation of further burning under adverse air quality conditions. All burning permitted within the restricted areas shall be according to the plan. The plan shall be developed by the State Forestry Department in cooperation with federal and state agencies, landowners and organizations that will be affected by the plan. The approved plan shall be filed with the Secretary of State and may thereafter be amended in the same manner as its formation.

Â Â Â Â Â  (2) The State Forester shall promulgate rules to carry out the provisions of the smoke management plan approved under this subsection. [1997 c.274 Â§47]

Â Â Â Â Â  477.014 [Amended by 1965 c.253 Â§89; renumbered 477.370]

URBAN INTERFACE FIRE PROTECTION

Â Â Â Â Â  477.015 Definitions. (1) As used in ORS 477.015 to 477.061, unless the context otherwise requires, "forestland-urban interface" means a geographic area of forestland inside a forest protection district where there exists a concentration of structures in an urban or suburban setting.

Â Â Â Â Â  (2) As used in ORS 477.015 to 477.057, unless the context requires otherwise:

Â Â Â Â Â  (a) "Committee" means a county forestland-urban interface classification committee.

Â Â Â Â Â  (b) "Governing body" means the board of county commissioners or county court of a county, as the case may be. [1997 c.429 Â§Â§3,8]

Â Â Â Â Â  477.016 [1963 c.107 Â§8; amended by 1965 c.253 Â§72; renumbered 477.300]

Â Â Â Â Â  477.017 Legislative findings, policy and purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The forestland-urban interface situation in Oregon is a result of both past and present conditions and that, given projected trends, the forestland-urban interface situation will continue to grow.

Â Â Â Â Â  (b) Urban and suburban structures, real property and other natural resources within a forestland-urban interface are subject to increased risks of catastrophic damage by fire events.

Â Â Â Â Â  (c) There is greater complexity in forestland-urban interface fire protection than in either resource land fire protection or urban structural fire protection.

Â Â Â Â Â  (d) In dealing with the forestland-urban interface situation, major and long term solutions will involve local actions and efforts by property owners.

Â Â Â Â Â  (e) One solution or set of solutions will not fit all situations or areas of the state.

Â Â Â Â Â  (2) The Legislative Assembly declares that:

Â Â Â Â Â  (a) In order to ensure the protection of human life, the safety of citizens and fire service personnel and the highest possible level of livability in Oregon, it is necessary to provide a complete and coordinated fire protection system within the forestland-urban interface in Oregon.

Â Â Â Â Â  (b) All forestland-urban interface property owners have a basic responsibility to share in this complete and coordinated protection system by providing efforts against fire.

Â Â Â Â Â  (c) Public and property owner education and awareness is critical to forestland-urban interface solutions and must occur at multiple levels.

Â Â Â Â Â  (d) In administration of ORS 477.015 to 477.061, it is the intent of the Legislative Assembly that property owners who will be affected by ORS 477.015 to 477.061 will be:

Â Â Â Â Â  (A) Involved in the processes of development of administrative rules pursuant to ORS 477.015 to 477.061; and

Â Â Â Â Â  (B) Notified of the outcomes of classification pursuant to ORS 477.015 to 477.057.

Â Â Â Â Â  (3) The purpose of ORS 477.015 to 477.061 is to:

Â Â Â Â Â  (a) Provide a forestland-urban interface fire protection system in Oregon that minimizes cost and risk while maximizing effectiveness and efficiency for protection of the values at risk from fire.

Â Â Â Â Â  (b) Promote and encourage property owner efforts to minimize and mitigate fire hazards and risks within the forestland-urban interface.

Â Â Â Â Â  (c) Promote and encourage the involvement and interaction of all levels of government and the private sector that have a direct or indirect interest and role in the forestland-urban interface situation over the long term. [1997 c.429 Â§Â§4,5,7]

Â Â Â Â Â  477.020 [1959 c.408 Â§Â§1,2,3,4,5; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.022 [1953 c.372 Â§1; 1961 c.603 Â§2; renumbered 477.005]

Â Â Â Â Â  477.023 Fire protection system; integration with existing laws. (1) The forestland-urban interface in Oregon represents a unique fire protection situation that requires that unique and special measures be taken to ensure adequate public safety and protection of property, development and natural resources. Therefore, it is declared to be the public policy of the State of Oregon to encourage and provide a complete and coordinated forestland-urban interface fire protection system.

Â Â Â Â Â  (2)(a) It is recognized that forestland-urban interface areas are already subject to other laws and to regulations of other agencies. It is the intent of ORS 477.015 to 477.061 to integrate with and not replace those other laws and regulations.

Â Â Â Â Â  (b) In the event of an apparent conflict between the obligations imposed by ORS 477.015 to 477.061 and by other laws or regulations for which the forester is responsible and has jurisdiction, the forester shall resolve the conflict within the scope of the forester's authority.

Â Â Â Â Â  (c) In the event of an apparent conflict, the obligations imposed by ORS 477.015 to 477.061 shall not supersede or replace federal law or regulation, other state agency law or regulations, or more restrictive local government ordinance or code.

Â Â Â Â Â  (d) Compliance with the obligations imposed by ORS 477.015 to 477.061 does not relieve the property owner of the requirements of other laws or regulations that might apply to the property in question.

Â Â Â Â Â  (3) To encourage development of a complete and coordinated forestland-urban interface fire protection system, it is declared to be in the public interest that the State Board of Forestry and the State Forester take a lead role in statewide coordination of the forestland-urban interface situation with other state and federal agencies, local governments and private sector interests that are concerned with fire protection in the forestland-urban interface. [1997 c.429 Â§6]

Â Â Â Â Â  477.024 [1953 c.372 Â§3; 1955 c.318 Â§1; 1965 c.253 Â§57; renumbered 477.210]

Â Â Â Â Â  477.025 Classification of lands to reflect different protection problems. The Legislative Assembly recognizes that the forestland-urban interface in Oregon varies by condition, situation, fire hazard and risk, that different forestland-urban interface fire protection problems exist across the state because of this variability, that these different problems necessitate varied fire prevention and protection practices and that, in order to give recognition to such differences and their effect on the accomplishment of the public policy stated in ORS 477.023, certain classifications of the forestland-urban interface within the State of Oregon are established by ORS 477.027 to 477.057. [1997 c.429 Â§9]

Â Â Â Â Â  477.026 [1953 c.372 Â§4; 1965 c.253 Â§59; renumbered 477.225]

Â Â Â Â Â  477.027 Rules for classification of lands. By administrative rule, the State Board of Forestry shall establish criteria and a system by which the forestland-urban interface shall be classified. The criteria shall recognize differences across the state in fire hazard, fire risk and structural characteristics within the forestland-urban interface and the system shall include not less than three nor more than five classes of forestland-urban interface. [1997 c.429 Â§10]

Â Â Â Â Â

Â Â Â Â Â  477.028 [1953 c.372 Â§5; 1957 c.83 Â§6; 1959 c.363 Â§3; 1963 c.107 Â§1; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.029 Local land classification committee; members; officers; rules. (1) The governing body of each county containing forestland-urban interface may establish a county forestland-urban interface classification committee of five persons of whom one shall be appointed by the State Forester, one by the State Fire Marshal and three by the governing body. Of the members appointed by the governing body, one must be an owner of forestland-urban interface property who permanently resides on the property or a representative thereof. Each appointing authority shall file with the forester the name of its appointee or appointees, and the persons so named shall constitute the committee for the county. Each member of the committee at all times is subject to replacement by the appointing authority, effective upon the filing with the forester by that authority of written notice of removal and the name of the new appointee.

Â Â Â Â Â  (2) The committee shall elect from among its members a chair and a secretary and may elect or employ other officers, agents and employees as it finds advisable. It shall adopt rules governing its organization and proceedings and the performance of its duties, and shall keep written minutes of all its meetings. A quorum of the committee for official actions shall be four or more members present.

Â Â Â Â Â  (3) The governing body of the county may provide for the committee and its employees such accommodations and supplies and such county funds not otherwise appropriated as the governing body finds necessary for the proper performance of the committee's functions. The members of the committee shall receive no compensation for their services, but the governing body may reimburse them for their actual and necessary travel and other expenses incurred in the performance of their duties. By written agreement between the State Forester and the governing body, the State Forestry Department may provide the functions or be responsible for the expenses referred to in this subsection.

Â Â Â Â Â  (4) In the interest of efficiency, by written agreement between the State Forester and the governing body, if a forestland classification committee is established and active within a county pursuant to ORS 526.305 to 526.340, that committee may serve as the county forestland-urban interface classification committee established by subsection (1) of this section. In the event that this agreement is made, the State Forester and the governing body shall ensure that either:

Â Â Â Â Â  (a) A State Fire Marshal appointee and a forestland-urban interface property owner who permanently resides on the property or a representative thereof are added to the existing forestland classification committee to bring the total number of committee members to seven; or

Â Â Â Â Â  (b) The State Fire Marshal approves of the current membership of the forestland classification committee and the committee includes a forestland-urban interface property owner who permanently resides on the property or a representative thereof. [1997 c.429 Â§11]

Â Â Â Â Â  477.030 [1953 c.372 Â§6; 1959 c.363 Â§4; 1965 c.253 Â§60; 1965 c.312 Â§1; renumbered 477.230]

Â Â Â Â Â  477.031 Duties of committee. (1) Upon establishment of a county forestland-urban interface classification committee under ORS 477.029, the committee shall investigate and study all forestland-urban interface within its county and determine which classifications of forestland-urban interface are represented according to the classification system developed pursuant to ORS 477.027.

Â Â Â Â Â  (2) Upon the basis of its investigation and determination under subsection (1) of this section, the committee shall assign all forestland-urban interface forestland within its county to one of the forestland-urban interface classifications developed pursuant to ORS 477.027.

Â Â Â Â Â  (3) The county forestland-urban interface classification committee first shall adopt preliminary classification assignments and upon its completion shall cause notice thereof to be published once a week for two consecutive weeks in a newspaper of general circulation in the county, to be posted in three public places within the county, and to be mailed to owners of property within the preliminary classifications. The notice shall state the time and place for hearing or receiving objections, remonstrances or suggestions as to the proposed classifications and the place where a statement of the preliminary classifications may be inspected. [1997 c.429 Â§Â§12,13]

Â Â Â Â Â  477.032 [Renumbered 477.062]

Â Â Â Â Â  477.033 [1953 c.372 Â§7; 1955 c.318 Â§2; 1957 c.83 Â§7; 1961 c.603 Â§3; 1963 c.107 Â§2; 1965 c.253 Â§69; 1965 c.312 Â§2; 1965 c.428 Â§10; renumbered 477.270]

Â Â Â Â Â  477.034 [Amended by 1953 c.661 Â§2; renumbered 477.064]

Â Â Â Â Â  477.035 [1953 c.372 Â§8; 1965 c.253 Â§70; 1965 c.312 Â§3; renumbered 477.285]

Â Â Â Â Â  477.036 [Amended by 1953 c.661 Â§2; renumbered 477.066]

Â Â Â Â Â  477.037 [1953 c.372 Â§9; 1959 c.363 Â§5; 1961 c.603 Â§5; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.038 [Amended by 1953 c.661 Â§2; renumbered 477.068]

Â Â Â Â Â  477.039 [1953 c.372 Â§10; 1963 c.107 Â§3; 1965 c.253 Â§71; renumbered 477.291]

Â Â Â Â Â  477.040 [Amended by 1953 c.661 Â§2; renumbered 477.070]

Â Â Â Â Â  477.041 [1953 c.372 Â§11; 1965 c.253 Â§61; renumbered 477.235]

Â Â Â Â Â  477.042 [Amended by 1953 c.661 Â§2; renumbered 477.071 and then 477.067]

Â Â Â Â Â  477.043 [1953 c.372 Â§Â§12,16; 1957 c.32 Â§1; 1965 c.253 Â§64; renumbered 477.245]

Â Â Â Â Â  477.044 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.045 [1953 c.372 Â§13; 1965 c.253 Â§65; renumbered 477.250]

Â Â Â Â Â  477.046 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.047 [1953 c.372 Â§14; 1965 c.253 Â§66; renumbered 477.255]

Â Â Â Â Â  477.048 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.049 [1953 c.372 Â§15; 1965 c.253 Â§67; renumbered 477.260]

Â Â Â Â Â  477.050 [Amended by 1953 c.37 Â§2; renumbered 477.073]

Â Â Â Â Â  477.051 [1953 c.372 Â§17; 1965 c.253 Â§68; renumbered 477.265]

Â Â Â Â Â  477.052 Hearings on proposed classifications. (1) The county forestland-urban interface classification committee shall hold a public hearing at the time and place stated in the notice published under ORS 477.031 (3), or at such other time and place to which the hearing may be adjourned, to receive from any interested persons objections, remonstrances or suggestions relating to the proposed classifications. Following the hearing the committee may make such changes in the preliminary classifications as it finds to be proper, hold additional hearings as it finds necessary, and thereafter shall make its final classifications.

Â Â Â Â Â  (2) All action by the committee in classifying or reclassifying forestland-urban interface property shall be by formal written order, which must include a statement of findings of fact on the basis of which the order is made, and must include a map showing the classifications or reclassifications made. The original of the order shall be filed immediately with the county clerk of the county, who shall maintain and make it available for public inspection. A copy of the order certified by the secretary of the committee shall be sent to the State Board of Forestry. [1997 c.429 Â§14]

Â Â Â Â Â  477.053 [1953 c.372 Â§18; 1955 c.318 Â§3; 1961 c.603 Â§6; 1965 c.253 Â§58; renumbered 477.220]

Â Â Â Â Â  477.054 Appeal of classification decisions; procedure. (1) Any owner of land classified under ORS 477.027 to 477.057 who is aggrieved by the classification may, within 30 days after the date of the order making the classification, appeal to the circuit court for the county. The appeal shall be taken by serving the notice of appeal on the secretary of the committee or, if the classification was made under ORS 477.057, on the State Forester, and by filing such notice with the county clerk.

Â Â Â Â Â  (2) The appeal shall be tried by the circuit court as an action not triable by right to a jury. [1997 c.429 Â§15]

Â Â Â Â Â  477.055 [1953 c.372 Â§19; repealed by 1965 c.253 Â§153 and 1965 c.428 Â§18]

Â Â Â Â Â  477.056 [1965 c.253 Â§47 (enacted in lieu of 477.070); 1967 c.429 Â§57; renumbered 477.120]

Â Â Â Â Â  477.057 State Forester to classify land if county fails to act. (1) In the event no classification of the forestland-urban interface is made by a county forestland-urban interface classification committee within a county in which such land is situated because no committee was appointed for a period of time exceeding two years or, if appointed, a committee did not act for a period of time exceeding two years or acted in a manner inconsistent with law, the State Forester may make the final classifications that were otherwise to be made by a committee consistent with and in the same manner as the process described in ORS 477.031 to 477.054.

Â Â Â Â Â  (2) Classifications by the State Forester have the same force and effect as though made by a committee for that county. However, classifications made by the State Forester cease to be effective if replaced by classifications made pursuant to ORS 477.052 by the appropriate committee. [1997 c.429 Â§16]

Â Â Â Â Â  477.058 [1965 c.253 Â§49 (enacted in lieu of 477.148); 1967 c.429 Â§58; renumbered 477.130]

Â Â Â Â Â  477.059 Obligation of landowner to mitigate risk of fire; standards; rules; penalty for failure to comply. (1) An owner of land within a forestland-urban interface classification, prior to a fire occurrence originating on the owner's property, shall take actions, measures or efforts to minimize or mitigate a fire hazard or risk on the property due singly, or in combination, to the presence of structures, the arrangement or accumulation of vegetative fuels or the presence of other fire hazards.

Â Â Â Â Â  (2) The minimum acceptable standards to comply with subsection (1) of this section shall be established in rules promulgated by the State Board of Forestry and shall be based on considerations of the variability of the forestland-urban interface classifications across the state. The rules established by this subsection shall be provided to all owners, within the appropriate forestland-urban interface classifications.

Â Â Â Â Â  (3) Structures and real property lots in a forestland-urban interface classification that, by written evaluation pursuant to rules promulgated by the board, meet the standards of subsection (2) of this section prior to fire occurrence on the owner's property shall be considered certified as having met the requirements of subsection (1) of this section. The rules established by this subsection shall:

Â Â Â Â Â  (a) Be provided to all owners, within the appropriate forestland-urban interface classifications; and

Â Â Â Â Â  (b) Provide for periodic renewal of the written certification based on the specific characteristics of the applicable forestland-urban interface classifications.

Â Â Â Â Â  (4) In the event that an owner fails to meet the obligations of subsection (1) of this section and a fire occurs, then the owner shall be liable for the actual costs incurred by the forester up to a maximum of $100,000, excluding that portion of the actual costs which are the ordinary costs of the regular personnel and equipment of the forest protection district wherein the forestland-urban interface classification is located if:

Â Â Â Â Â  (a) The fire originates on the owner's property;

Â Â Â Â Â  (b) The ignition or spread of the fire is directly related to the failure to meet the obligations of subsection (1) of this section; and

Â Â Â Â Â  (c) The fire requires action by the forester pursuant to ORS 477.066 (2) and the forester incurs costs in suppressing the fire. [1997 c.429 Â§17]

Â Â Â Â Â  477.060 Considerations in determining cost of protection; special or additional costs. (1) In determining the annual cost of protection pursuant to ORS 477.230, the forester may consider and include the special or additional cost of fire protection for property within a forestland-urban interface classification, including the special or unique costs of assessment processing and administration.

Â Â Â Â Â  (2) The forester shall identify special or additional costs identified by subsection (1) of this section in the budget required by ORS 477.230 to 477.300. These special or additional costs are in addition to the annual cost of ORS 477.230 (1) and may not exceed $25 annually for each property. Only those owners of property within a forestland-urban interface classification in a forest protection district shall bear the special or additional cost of fire protection within the forestland-urban interface in a manner consistent with rules promulgated by the State Board of Forestry. [1997 c.429 Â§18; 2001 c.361 Â§1]

Â Â Â Â Â  477.061 Short title. ORS 477.015 to 477.061 shall be known as the Oregon Forestland-Urban Interface Fire Protection Act of 1997. [1997 c.429 Â§2]

HAZARD ABATEMENT

Â Â Â Â Â  477.062 Inadequately protected forestland declared nuisance; notice to protect; work at expense of owner; collection of amount expended. (1) All forestland that by reason of its lack of adequate fire protection endangers life, forest resources or property is declared to be a public nuisance.

Â Â Â Â Â  (2) Whenever the forester learns thereof, the forester may direct the owner or operator of such forestland to take proper steps for its protection and advise the owner or operator of means to that end. In case of refusal or neglect by either to take precautions against fire required by law or when so directed by the forester in writing, within such time as is specified in the writing, then the forester may have such work done as the forester considers necessary for the protection of life, forest resources or property, without the necessity of court action.

Â Â Â Â Â  (3) The cost of work under subsection (2) of this section and the expense of any patrol rendered necessary by the want of adequate protection of such forestland shall be recoverable from the offender by an action prosecuted in the name of the state.

Â Â Â Â Â  (4) All moneys collected under this section shall be paid into the State Treasury, credited to the State Forestry Department Account and expended as other moneys in that account are expended. [Formerly 477.032; 1965 c.253 Â§50; 1997 c.274 Â§2]

FIRE ABATEMENT

Â Â Â Â Â  477.064 Uncontrolled fire declared nuisance. Any fire on any forestland in Oregon burning uncontrolled or without proper action being taken to prevent its spread, notwithstanding its origin, is declared a public nuisance by reason of its menace to life, forest resources or property. The spread of fire in forestland across an ownership boundary is prima facie evidence of fire burning uncontrolled. [Formerly 477.034; 1997 c.274 Â§3]

Â Â Â Â Â  477.066 Duty of owner and operator to abate fire; abatement by authorities. (1) Each owner and operator of forestland on which a fire exists or from which it may have spread, notwithstanding the origin or subsequent spread thereof, shall immediately proceed to control and extinguish such fire when its existence comes to the knowledge of the owner or operator, without awaiting instructions from the forester, and shall continue until the fire is extinguished.

Â Â Â Â Â  (2) If the forester determines the fire is either burning uncontrolled or the owner or operator does not then have readily and immediately available personnel and equipment to control or extinguish the fire, the forester, or any forest protective association or agency under contract or agreement with the State Board of Forestry for the protection of forestland against fire, and within whose protection area the fire exists, shall summarily abate the nuisance thus constituted by controlling and extinguishing the fire.

Â Â Â Â Â  (3) An owner may request in writing that the forester employ alternate fire prevention and suppression strategies or techniques on the owner's forestland. The forester may employ some or all of the requested strategies or techniques when, in the judgment of the forester, conditions warrant the use of the alternate strategies or techniques. [Formerly 477.036; 1961 c.603 Â§7; 1965 c.253 Â§51; 1967 c.429 Â§1; 1983 c.22 Â§2; 1999 c.355 Â§3]

Â Â Â Â Â  477.067 Notice of fire. For the purpose of ORS 477.066, notification to the owner or operator of the forestland, is considered sufficient notification to the owner of the existence of a fire. [Formerly 477.042 and then 477.071]

Â Â Â Â Â  477.068 Liability for cost of abatement; interest; lien; foreclosure; attorney fees. (1) In case an owner or operator fails to perform the duty required by ORS 477.066, or is willful, malicious or negligent in the origin or subsequent spread of the fire, the actual cost incurred by the forester or a forest protective association or agency in controlling or extinguishing the fire shall be paid by the owner or operator within 90 days after the date on which the first written demand for payment of the actual cost is mailed by the State Forester to the owner or operator. If the actual cost is not paid within such 90-day period, such amount shall bear interest at 10 percent per year from the date on which the first written demand for the payment of the actual costs was mailed by the State Forester and the actual cost together with such interest may be recovered from such owner or operator by an action prosecuted in the name of the State of Oregon, or such forest protective association or agency, or both.

Â Â Â Â Â  (2) An itemized statement of the actual cost incurred by the forester or association or agency, or both, certified to by the forester, shall be accepted as prima facie evidence of the actual cost in any proceeding authorized by this section.

Â Â Â Â Â  (3) The actual cost in cases covered by ORS 477.066 shall constitute a general lien upon the real and personal property of such owner or operator. A written notice of the lien, containing a description of the property and a statement of the actual cost, shall be certified under oath by the forester or any warden and filed in the office of the county clerk of the county in which the lands and personal property are situated within 12 months after the calendar year within which the fire originated, and may be foreclosed in the manner provided by law for foreclosure of liens for labor and material. In any proceeding to foreclose a lien created under this subsection, recovery for the plaintiff shall include, in addition to the amount of the actual cost, interest on such amount at the rate of 10 percent per year from the date of the filing of the written notice of the lien.

Â Â Â Â Â  (4) Upon request of the forester, the district attorney for the district in which the lands and personal property are situated or the Attorney General shall prosecute such action or foreclose the lien in the name of the State of Oregon or such forest protective association or agency, or both. Liens provided for in this section shall cease to exist unless suit for foreclosure is instituted within 12 months from the date of filing under subsection (3) of this section.

Â Â Â Â Â  (5) In any action under subsection (1) of this section to recover actual cost and in any proceeding to foreclose any lien created by subsection (3) of this section, the court shall award, in addition to costs and disbursements, reasonable attorney fees at trial and on appeal to the prevailing party. [Formerly 477.038; 1955 c.218 Â§1; 1959 c.363 Â§6; 1961 c.603 Â§8; 1965 c.253 Â§53; 1965 c.428 Â§Â§11,12; 1973 c.66 Â§1; 1981 c.897 Â§54; 1983 c.22 Â§3; 1983 c.27 Â§1; 1997 c.206 Â§1]

Â Â Â Â Â  477.069 Negligence in origin and in failure to control fire may be united in one complaint. Notwithstanding any other law, in any action authorized by ORS 477.068 to collect the costs incurred, the plaintiff may unite in the same complaint causes of action based upon any or all of the grounds therein mentioned. [1957 c.157 Â§1; 1961 c.603 Â§9; 1965 c.253 Â§54]

Â Â Â Â Â  477.070 [Formerly 477.040; 1955 c.218 Â§2; 1959 c.363 Â§7; 1961 c.603 Â§10; 1963 c.107 Â§4; repealed by 1965 c.253 Â§46 (477.056 enacted in lieu of 477.070)]

Â Â Â Â Â  477.071 [Formerly 477.042; 1961 c.603 Â§11; 1965 c.253 Â§52; renumbered 477.067]

Â Â Â Â Â  477.072 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.073 [Formerly 477.050; 1957 c.83 Â§8; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.074 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.076 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.078 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.080 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.082 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.085 Liability for cost of protecting land within a forest protection district. Any person who willfully or negligently sets a fire or causes a fire to be set for which efforts to control or extinguish the fire in order to protect forestland within a forest protection district from fire are exerted by the forester or any forest protective association or agency under contract or agreement with the State Board of Forestry is liable for the actual costs incurred by the forester, association or agency in such efforts. The costs shall be recovered from the person liable therefor in the same manner as costs recovered under ORS 477.068. [1965 c.428 Â§7; 1967 c.429 Â§2; 1997 c.274 Â§3a; 1999 c.355 Â§4]

Â Â Â Â Â  477.090 Civil liability; damages. In addition to the penalties otherwise provided by law, the United States, state, political subdivision or private owners whose property is injured or destroyed by fires in violation of ORS 526.041 or this chapter may recover in a civil action double the amount of damages suffered if the fires occurred through willfulness, malice or negligence. Persons causing fires by violation of any of the provisions of the statutes enumerated in this section are liable in an appropriate action for the full amount of all expenses incurred in fighting such fires. [Formerly 477.310; 1971 c.743 Â§384; 1987 c.919 Â§18]

Â Â Â Â Â  477.095 Applicability of ORS 477.068, 477.085 and 477.090. (1) An owner of forestland shall not be subject to the provisions of ORS 477.068 and 477.090, where the origin or subsequent spread of a fire was the direct result of training activity by the Oregon National Guard or of any component of the Armed Forces of the United States.

Â Â Â Â Â  (2) Notwithstanding any other law, the Oregon National Guard shall be subject to the duties, requirements or penalties of ORS 477.068, 477.085 and 477.090, where the origin or subsequent spread of a fire was the direct result of training activity by the Oregon National Guard. [1997 c.274 Â§36]

Â Â Â Â Â  477.100 Ability of owner to suppress fire; limitation. (1) The State Forester, or any agency or organization with responsibility under this chapter to suppress fires, may not prohibit an owner or the owner's agent from suppressing a fire occurring on the owner's property or that poses a threat to the owner's property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the forester, agency or organization may prohibit an owner or the owner's agent from suppressing a fire if the owner or agent conducts the action in a manner that the forester, agency or organization reasonably determines is likely to increase the risk of injury or damage to the personnel or equipment of the forester, agency or organization. [2005 c.802 Â§4]

Â Â Â Â Â  477.101 [1959 c.363 Â§19; 1965 c.253 Â§135; repealed by 1965 c.428 Â§Â§8,18]

Â Â Â Â Â  477.102 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.104 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.106 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.108 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.110 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.112 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.120 Liability of owner or operator. (1) Except as provided in subsections (2) and (3) of this section, the owner or operator of forestland is not subject to the obligations or penalties of ORS 164.335 and 477.740 or 477.064, 477.066 and 477.068 if:

Â Â Â Â Â  (a) Forest patrol assessments are regularly paid for the forestland; or

Â Â Â Â Â  (b) Such forestland is protected pursuant to membership in a forest protective association in accordance with ORS 477.210, which association has undertaken the control and suppression of fires on such land as provided in the contract; or

Â Â Â Â Â  (c) Such forestland is protected pursuant to cooperative agreement or contract under ORS 477.406.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to such owner or operator if the owner or operator:

Â Â Â Â Â  (a) Is willful, malicious or negligent in the origin or subsequent spread of a fire on such forestland;

Â Â Â Â Â  (b) Has caused or permitted an operation to exist on such forestland and a fire originates thereon as a result of the operation;

Â Â Â Â Â  (c) Has failed to give notice to the forester pursuant to ORS 477.580 (1) or has failed within the time prescribed in any order or notice issued by the forester to reduce, abate, or offset any hazard determined to exist pursuant to ORS 477.062 or 477.580 and a fire originates on or spreads to the area on which such hazard exists and for which no release has been granted pursuant to ORS 477.580 (3) or (4); or

Â Â Â Â Â  (d) Has caused or allowed any burning, including burning regulated by ORS 477.013 or 477.515, whether or not a permit has been obtained and a fire results from or is caused by such burning.

Â Â Â Â Â  (3) Unless subsection (2)(a) or (c) of this section applies, the owner or operator shall not be obligated to pay that portion of the actual costs provided in ORS 477.068 which are the ordinary costs of the regular personnel and equipment of the forest protection district wherein the forestland is located.

Â Â Â Â Â  (4) If subsection (2)(b) or (d) of this section applies and subsection (2)(a) and (c) of this section do not apply, the owner or operator shall not be liable to the forester for fire suppression costs in excess of $300,000.

Â Â Â Â Â  (5) The provisions of subsections (3) and (4) of this section do not apply to the owner or operator if the owner or operator fails to make every reasonable effort.

Â Â Â Â Â  (6) For the purpose of subsection (2)(b) of this section, if a fire originates while an operation is in progress, there is a presumption, under ORS 40.120, that the fire originated as a result of the operation. [Formerly 477.056; 1971 c.743 Â§385; 1973 c.46 Â§2; 1983 c.22 Â§4; 1989 c.615 Â§1; 1997 c.274 Â§48]

Â Â Â Â Â  477.125 Liability of forest protective associations, rangeland protection systems and public bodies; limitations. (1) A forest protective association, rangeland protection system established pursuant to ORS 477.320 or public body as defined in ORS 174.109, or a person acting as an agent of a forest protective association, rangeland protection system or public body, is not liable for any injury to persons or property resulting from carrying out the provisions of this chapter or while acting within the scope of a duty imposed by this chapter.

Â Â Â Â Â  (2) The exemption from liability provided by subsection (1) of this section does not apply to any injury to persons or property resulting from willful misconduct or gross negligence.

Â Â Â Â Â  (3) An employee of a forest protective association, or a person acting as an agent of a forest protective association, is an agent of a public body acting within the scope of their duties for purposes of ORS 30.260 to 30.300, if the person:

Â Â Â Â Â  (a) Engages in fire fighting activities occurring on lands located outside of the forest protection district in which the association is located; and

Â Â Â Â Â  (b) Acts under the direction and control of the forester. [2003 c.54 Â§2; 2005 c.105 Â§1]

Â Â Â Â Â  477.130 [Formerly 477.058; 1971 c.743 Â§386; 1973 c.46 Â§3; 1997 c.274 Â§3b; repealed by 1999 c.355 Â§17]

Â Â Â Â Â  477.132 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  477.133 [1953 c.375 Â§31; 1957 c.309 Â§10; 1965 c.253 Â§79; renumbered 477.420]

Â Â Â Â Â  477.134 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  477.135 [1953 c.375 Â§32; 1957 c.309 Â§11; 1965 c.253 Â§80; renumbered 477.425]

Â Â Â Â Â  477.136 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  477.142 [1963 c.454 Â§2; 1965 c.253 Â§73; renumbered 477.315]

Â Â Â Â Â  477.144 [1963 c.454 Â§3; 1965 c.253 Â§74; renumbered 477.320]

Â Â Â Â Â  477.146 [1963 c.454 Â§4; 1965 c.253 Â§75; renumbered 477.325]

Â Â Â Â Â  477.148 [1963 c.454 Â§5; repealed by 1965 c.253 Â§48 (477.058 enacted in lieu of 477.148)]

Â Â Â Â Â  477.152 [Amended by 1953 c.68 Â§19; 1955 c.450 Â§1; 1959 c.363 Â§8; 1961 c.603 Â§12; 1963 c.107 Â§5; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.154 [Amended by 1953 c.68 Â§19; 1963 c.107 Â§6; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.156 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§99; renumbered 477.535]

Â Â Â Â Â  477.158 [Amended by 1953 c.68 Â§19; 1957 c.32 Â§2; 1959 c.363 Â§9; 1965 c.253 Â§101; renumbered 477.545]

Â Â Â Â Â  477.160 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§100; renumbered 477.540]

Â Â Â Â Â  477.162 [Amended by 1965 c.253 Â§102; renumbered 477.550]

Â Â Â Â Â  477.164 [Amended by 1953 c.302 Â§2; renumbered 476.715]

Â Â Â Â Â  477.165 [1953 c.68 Â§14; 1965 c.253 Â§94; renumbered 477.510]

NORTHWEST WILDLAND FIRE PROTECTION AGREEMENT

Â Â Â Â Â  477.175 Definition of "all possible aid" for agreement. As used in the Northwest Wildland Fire Protection Agreement as set forth in ORS 477.200, "all possible aid" means the assistance that a member can provide in response to a request for aid without materially diminishing the overall fire prevention or protection capabilities of the member at the time of the request and for the duration of the response to provide assistance. [1999 c.258 Â§3]

Â Â Â Â Â  Note: 477.175 to 477.200 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 477 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  477.180 Ratification of amendment to agreement; withdrawal if Legislative Assembly fails to ratify amendment. If the Northwest Wildland Fire Protection Agreement is amended in accordance with Article IX of the agreement, the Governor shall invoke Article X of the agreement to withdraw from the agreement until such time as the Legislative Assembly ratifies the amendment, or during the interim between legislative sessions, until such time as the State Forester submits the amendment to the Emergency Board for review. The State Forester shall submit any amendment reviewed by the Emergency Board to the next Legislative Assembly for ratification. If the Legislative Assembly does not ratify the amendment prior to adjournment sine die, the Governor shall immediately invoke Article X of the agreement to withdraw from the agreement. [1999 c.258 Â§4]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.182 [Amended by 1965 c.253 Â§111; renumbered 477.645]

Â Â Â Â Â  477.184 [Amended by 1953 c.68 Â§19; 1955 c.158 Â§2; 1965 c.253 Â§112; renumbered 477.650]

Â Â Â Â Â  477.185 Use of local fire protection resources. The Governor shall make reasonable efforts to use local available fire protection resources within Oregon before calling on forces from other members of the Northwest Wildland Fire Protection Agreement. [1999 c.258 Â§5]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.186 [Amended by 1953 c.68 Â§19; 1955 c.158 Â§3; 1957 c.32 Â§3; 1965 c.253 Â§113; renumbered 477.655]

Â Â Â Â Â  477.187 [1953 c.68 Â§8; 1955 c.158 Â§4; 1965 c.253 Â§114; renumbered 477.660]

Â Â Â Â Â  477.188 [Amended by 1953 c.68 Â§19; 1955 c.158 Â§5; 1965 c.253 Â§115; 1965 c.428 Â§Â§13,14; renumbered 477.665]

Â Â Â Â Â  477.190 Authority of Governor to carry out agreement. The Governor may take any action necessary to carry out the Northwest Wildland Fire Protection Agreement as set forth in ORS 477.200. The Governor may delegate the authority granted under this section or ORS 477.180 and 477.185 to the State Forester. [1999 c.258 Â§6]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.195 Ratification of Northwest Wildland Fire Protection Agreement. (1) The Legislative Assembly of the State of Oregon hereby ratifies the Northwest Wildland Fire Protection Agreement set forth in ORS 477.200, and the provisions of such agreement hereby are declared to be the law of this state upon such agreement becoming effective as provided in subsection (2) of this section.

Â Â Â Â Â  (2) This agreement shall become effective when it has been ratified by one or more of the states eligible to be parties to this agreement and has been consented to by the Congress of the United States as required by section 10, Article I of the Constitution of the United States. [1999 c.258 Â§1]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.200 Northwest Wildland Fire Protection Agreement. The provisions of the Northwest Wildland Fire Protection Agreement are as follows:

______________________________________________________________________________

ARTICLE I

Â Â Â Â Â  The purpose of this agreement is to promote effective prevention, presuppression and control of forest fires in the northwest wildland region of the United States and adjacent areas of Canada by providing mutual aid in prevention, presuppression and control of wildland fires and by establishing procedures in operating plans that will facilitate such aid.

ARTICLE II

Â Â Â Â Â  (1) This agreement shall become effective for those members ratifying it whenever any two or more members, the States of Oregon, Washington, Alaska, Idaho, Montana, the Yukon Territory, the Province of British Columbia or the Province of Alberta have ratified it, and when consented to by an Act of Congress of the United States.

Â Â Â Â Â  (2) Any state, province or territory not listed in this Article which is contiguous to any member may become a party to this agreement subject to unanimous approval of the members.

ARTICLE III

Â Â Â Â Â  (1) The role of the members is to determine from time to time such methods, practices, circumstances and conditions as may be found for enhancing the prevention, presuppression and control of forest fires in the area comprising the members' territory, to coordinate the plans and the work of the appropriate agencies of the members and to coordinate the rendering of aid by the members to each other in fighting wildland fires.

Â Â Â Â Â  (2) The members may develop cooperative operating plans for the program covered by this agreement. Operating plans shall include definition of terms, fiscal procedures, personnel contracts, resources available and standards applicable to the program. Other sections may be added as necessary.

ARTICLE IV

Â Â Â Â Â  A majority of members shall constitute a quorum for the transaction of its general business. Motions of members present shall be carried by a simple majority, except as stated in Article II. Each member shall have one vote on motions brought before the members.

ARTICLE V

Â Â Â Â Â  Whenever a member requests aid from any other member in controlling or preventing wildland fires, the member agrees, to the extent the member possibly can, to render all possible aid.

ARTICLE VI

Â Â Â Â Â  (1) Whenever the forces of any member are aiding another member under this agreement, the employees of such members shall operate under the direction of the officers of the member to whom they are rendering aid and be considered agents of the member they are rendering aid to and, therefore, have the same privileges and immunities as comparable employees of the member to whom they are rendering aid.

Â Â Â Â Â  (2) No member or its officers or employees rendering aid within another state, territory or province pursuant to this agreement shall be liable on account of any act or omission on the part of such forces while so engaged or on account of maintenance or use of any equipment or supplies in connection therewith to the extent authorized by the laws of the member receiving the assistance. The receiving member, to the extent authorized by the laws of the state, territory or province, agrees to indemnify and save harmless the assisting member from any such liability.

Â Â Â Â Â  (3) Any member rendering outside aid pursuant to this agreement shall be reimbursed by the member receiving such aid for any loss or damage to, or expense incurred in the operation of, any equipment and for the cost of all materials, transportation, wages, salaries and maintenance of personnel and equipment incurred in connection with such request in accordance with the provisions of Article V of this agreement. Nothing contained herein shall prevent any assisting member from assuming such loss, damage, expense or other cost from lending such equipment or from donating such services to the receiving member without charge or cost.

Â Â Â Â Â  (4) For purposes of this agreement, personnel shall be considered employees of each sending member for the payment of compensation to injured employees and death benefits to the representatives of deceased employees injured or killed while rendering aid to another member pursuant to this agreement.

Â Â Â Â Â  (5) The members shall formulate procedures for claims and reimbursement under the provisions of this Article.

ARTICLE VII

Â Â Â Â Â  (1) When appropriations for support of this agreement or for the support of common services in executing this agreement are needed, costs will be allocated equally among the members.

Â Â Â Â Â  (2) As necessary, members shall keep accurate books of account, showing in full the members' receipts and disbursements, and the books of account shall be open at any reasonable time to the inspection of representatives of the members.

Â Â Â Â Â  (3) The members may accept any and all donations, gifts and grants of money, equipment, supplies, materials and services from the federal or any local government or any agency thereof and from any person, firm or corporation for any of its purposes and functions under this agreement and may receive and use the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE VIII

Â Â Â Â Â  (1) Nothing in this agreement shall be construed to limit or restrict the powers of any member to provide for the prevention, control and extinguishment of wildland fires or to prohibit the enactment or enforcement of state, territorial or provincial laws, rules or regulations intended to aid in such prevention, control and extinguishment of wildland fires in such state, territory or province.

Â Â Â Â Â  (2) Nothing in this agreement shall be construed to affect any existing or future cooperative agreement between members or their respective federal agencies.

ARTICLE IX

Â Â Â Â Â  (1) The members may request the United States Forest Service to act as the coordinating agency of the Northwest Wildland Fire Protection Agreement in cooperation with the appropriate agencies of each member.

Â Â Â Â Â  (2) The members will hold an annual meeting to review the terms of this agreement and any applicable operating plans and make necessary modifications.

Â Â Â Â Â  (3) Amendments to this agreement can be made by simple majority vote of the members and will take effect immediately upon passage.

ARTICLE X

Â Â Â Â Â  This agreement shall continue in force on each member until such member takes action to withdraw therefrom. Such action shall not be effective until 60 days after notice thereof has been sent to all other members.

ARTICLE XI

Â Â Â Â Â  Nothing in this agreement shall obligate the funds of any member beyond those approved by appropriate legislative action.

______________________________________________________________________________

[1999 c.258 Â§2; 2003 c.14 Â§313]

Â Â Â Â Â  Note: See note under 477.175.

FOREST PROTECTION DISTRICTS

Â Â Â Â Â  477.205 Definitions for ORS 477.205 to 477.281. As used in ORS 477.205 to 477.281, unless the context requires otherwise:

Â Â Â Â Â  (1) "Grazing land" means forestland, within a forest protection district, that has been classified as Class 3, agricultural class, as provided by ORS 526.305 to 526.370.

Â Â Â Â Â  (2) "Timberland" means forestland, within a forest protection district, that has not been classified as Class 3, agricultural class, under ORS 526.305 to 526.370. [1965 c.253 Â§56]

Â Â Â Â Â  477.210 Duty of owner to protect forestland; forester's duty to provide protection upon noncompliance. (1) During the season of the year when there is danger of fire, every owner of forestland shall provide adequate protection against the starting or spread of fire thereon or therefrom, which protection shall meet with the approval of the State Board of Forestry.

Â Â Â Â Â  (2) Subsection (1) of this section is considered to have been complied with if, on January 1 of each year, the owner:

Â Â Â Â Â  (a) Files with the forester a bona fide forest protection plan that meets with the approval of the board; or

Â Â Â Â Â  (b) Is a member in good standing in a forest protective association maintaining a standard of protection approved by the board.

Â Â Â Â Â  (3) The forester shall make periodic inspections of the protection facilities provided in order to ascertain compliance by the owner.

Â Â Â Â Â  (4) In case any owner of forestland shall fail or neglect to file such a fire plan or maintain the standard of protection approved by the board, either through compliance with the fire plan or membership in an approved association, then the forester under the direction of the board shall provide forest protection pursuant to ORS 477.205 to 477.281.

Â Â Â Â Â  (5) The forester shall provide protection pursuant to ORS 477.205 to 477.281 for forestland owned by the state or by a political subdivision located within a forest protection district, unless adequate protection as required by this section is otherwise provided. [Formerly 477.024; 2003 c.14 Â§314]

Â Â Â Â Â  477.212 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§104; renumbered 477.615]

Â Â Â Â Â  477.214 [Repealed by 1953 c.68 Â§19]

Â Â Â Â Â  477.215 [1953 c.68 Â§16; 1965 c.253 Â§105; renumbered 477.620]

Â Â Â Â Â  477.216 [Amended by 1953 c.68 Â§19; repealed by 1957 c.32 Â§4 (477.217 enacted in lieu of 477.216)]

Â Â Â Â Â  477.217 [1957 c.32 Â§5 (enacted in lieu of 477.216); 1959 c.363 Â§10; 1965 c.253 Â§117; renumbered 477.565]

Â Â Â Â Â  477.218 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§103; renumbered 477.605]

Â Â Â Â Â  477.220 Lands not provided protection; lands not included within ORS 477.205 to 477.281. (1) The forester is not required to provide protection for forestland that is either a small parcel or a tract isolated from a forest protection district and which land is found by the forester as not practicable to be included in a forest patrol system.

Â Â Â Â Â  (2) ORS 477.205 to 477.281 do not apply to federal grazing land or federal timberland within this state for which adequate protection is provided unless the lands have been included within the boundaries of a forest protection district pursuant to a cooperative agreement with the federal government approved by the State Board of Forestry.

Â Â Â Â Â  (3) Upon written request of the owner of lands that have been incorporated within a rural fire protection district, the forester shall determine whether the lands, or any part thereof, are forestland. Thereafter, those lands that have been so determined shall be included within ORS 477.205 to 477.281 unless excluded pursuant to subsection (1) of this section. [Formerly 477.053; 2005 c.22 Â§358]

Â Â Â Â Â  477.225 Establishment and change of forest protection districts; rules. The State Forester, by rule, shall designate areas of forestland within this state as forest protection districts within which the forester is required to provide protection pursuant to this chapter. In establishing new boundaries or changes in boundaries of the districts, the State Forester may, for the purposes of administrative convenience, designate mountain ranges, rivers, streams, roads or other recognizable landmarks as boundaries. Boundaries may be established or changed only after a public hearing. [Formerly 477.026; 1997 c.274 Â§4]

Â Â Â Â Â  477.230 Basis for computing cost of protection provided by forester; costs to be in accordance with budget. (1) The annual cost of protection provided by the forester for forestland within a forest protection district shall be as follows:

Â Â Â Â Â  (a) Grazing land within the district shall be protected by the forester at a pro rata cost per acre for all grazing land within the district boundary. However, forest patrol assessments levied and assessed under ORS 477.270 against such lands that are not owned by public agencies may not exceed one-half of the pro rata cost per acre, exclusive of any assessment per acre under ORS 477.880.

Â Â Â Â Â  (b) Timberland within the district shall be protected by the forester at a pro rata cost per acre for all timberland within the district boundary. However, forest patrol assessments levied and assessed under ORS 477.270 against such lands that are not owned by public agencies may not exceed one-half of the pro rata cost per acre, exclusive of any assessment per acre under ORS 477.880.

Â Â Â Â Â  (2) The cost of protection described in this section shall be in accordance with a budget for the district approved by the State Board of Forestry. [Formerly 477.030; 1971 c.60 Â§1; 1973 c.184 Â§6; 1977 c.892 Â§48; 1983 c.16 Â§1; 1985 c.759 Â§32a; 1989 c.769 Â§10; 1997 c.274 Â§5; 2005 c.22 Â§359]

Â Â Â Â Â  477.232 Costs in excess of budget; amounts not expended. Subject to the forest patrol assessment limitations set forth in ORS 477.230:

Â Â Â Â Â  (1) Actual costs incurred by the forester in the prevention and suppression of fire on grazing land or timberland located within a forest protection district, in excess of the amount budgeted as required by ORS 477.230, but not including those costs eligible for equalization by the Oregon Forest Land Protection Fund, shall be, without regard to proceedings for the collection of the costs:

Â Â Â Â Â  (a) Included in the budget for the next fiscal year; and

Â Â Â Â Â  (b) Levied and assessed against the grazing land or timberland in the district.

Â Â Â Â Â  (2) Budgeted amounts not expended may be carried forward as a credit to the assessment rate for the ensuing year. [2005 c.802 Â§6]

Â Â Â Â Â  Note: 477.232 was added to and made a part of 477.205 to 477.281 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  477.235 Forester to prepare tentative budget estimates for districts. The forester shall prepare tentative budget estimates for each forest protection district for the ensuing fiscal year beginning July 1, in a manner consistent with accounting and budgetary procedures prescribed by the State Board of Forestry. [Formerly 477.041; 1967 c.429 Â§3]

Â Â Â Â Â  477.240 Advisory and guidance committees. In any forest protection district wherein the forester has entered into a cooperative agreement or contract with a forest protective association or agency described in ORS 477.406 (1), and the association or agency has appointed an advisory and guidance committee for the purposes of analysis and review of the protection plans and budgets for the district, the forester shall prepare the protection plans and budgets in conjunction with the committee. [1965 c.253 Â§63]

Â Â Â Â Â  477.242 [Amended by 1959 c.363 Â§11; 1965 c.253 Â§118; renumbered 477.570]

Â Â Â Â Â  477.244 [Amended by 1953 c.68 Â§19; 1961 c.123 Â§2; 1961 c.603 Â§13; 1965 c.253 Â§119; 1965 c.428 Â§Â§15,16; renumbered 477.575]

Â Â Â Â Â  477.245 Owners entitled to be heard on budget matters; public budget meetings to be held in district. (1) All owners of lands assessed under ORS 477.205 to 477.281 shall have an opportunity to be heard on matters pertaining to the budgeting of moneys required to defray the cost of protection in each forest protection district. The forester, under the direction of the State Board of Forestry, shall provide for the holding of a public budget meeting in each district on or before May 1 of each year. The meeting shall be held at any convenient place designated by the forester.

Â Â Â Â Â  (2) In forest protection districts wherein the board has entered into cooperative agreements or contracts with forest protective agencies, the board may make provision for the holding of the public budget meeting required in subsection (1) of this section on the same date and at the same place as a regular meeting of the agency. [Formerly 477.043]

Â Â Â Â Â  477.246 [Amended by 1965 c.253 Â§122; renumbered 477.685]

Â Â Â Â Â  477.248 [Amended by 1965 c.253 Â§123; renumbered 477.690]

Â Â Â Â Â  477.250 Notice of budget meeting; notice of proposed assessment. (1) Not more than four weeks preceding each budget meeting, the forester shall cause notice of such meeting to be published once a week for two consecutive weeks in one or more newspapers published in or having general circulation in each of the counties in the forest protection district and in such other media of communication as the forester finds advisable. However, the final publication shall be made at least one week prior to the date of the meeting. The notice shall state the time and place where the tentative budget for the district may be inspected and shall state the time and place of the meeting.

Â Â Â Â Â  (2) Whenever the forester determines that any privately owned land should be subject to assessment for forest protection and such land was not subject to the assessment during the preceding year, the forester shall give written notice by mail of the determination to each owner of such land not later than March 1 of the year the assessment is to be made. The notice shall inform the owner of the acreage and tax lot number of the lands to be assessed and the name and address of the nearest representative of the forester the owner may contact if review of the proposed assessment is desired. The notice shall also inform the owner of the procedure for hearing and appeals prescribed in ORS 477.205 to 477.281. [Formerly 477.045; 1979 c.276 Â§1; 1999 c.355 Â§5]

Â Â Â Â Â  477.255 Holding of budget meeting; revision and submission of budget for final approval. (1) The public budget meeting shall be held at the time and place as stated in the published notice, or at such other time and place to which the meeting may be adjourned.

Â Â Â Â Â  (2) A member of the State Board of Forestry, or the forester, shall act as chairperson of the meeting. The forester shall cause the minutes of the meeting to be preserved as a public record.

Â Â Â Â Â  (3) During the meeting the chairperson shall receive from any interested persons suggestions, advice, objections or remonstrances as to the proposed budget for that forest protection district. The forester, under the direction of the board, may make changes in the budget proper and consistent with law, and thereafter submit the budget for final approval under ORS 477.265. [Formerly 477.047]

Â Â Â Â Â  477.260 Appeal to board. (1) Any owner of grazing land or timberland within the boundary of the forest protection district who is adversely affected by the proposed budget may file an appeal within 30 days after the date of the public budget meeting.

Â Â Â Â Â  (2) Any owner of grazing land or timberland subject to ORS 477.205 to 477.281 shall, upon request, be granted a hearing by the State Board of Forestry on any subject pertaining to the activities of the forester or board affecting the land.

Â Â Â Â Â  (3) Appeals and hearings shall be conducted by the board in accordance with rules adopted pursuant to ORS 526.016 (4). [Formerly 477.049; 1997 c.274 Â§6; 1999 c.355 Â§6]

Â Â Â Â Â  477.265 Board to deal with budgets annually. The State Board of Forestry shall annually review the forest protection district budgets, make any changes in the budgets that are proper and consistent with law, and pass final approval on all district budgets and the prorated acreage rates therein. [Formerly 477.051; 1999 c.355 Â§7]

Â Â Â Â Â  477.270 Budgeted cost of forester to be lien; collection; deposit of amounts collected. (1) Subject to the forest patrol assessment limitations set forth in ORS 477.230:

Â Â Â Â Â  (a) The budgeted cost of the forester, as provided for in ORS 477.205 to 477.281, in providing protection for privately owned forestland shall be a lien upon such property, shall be reported by the forester to the governing body of the county in which the lands are situated on or after July 1 of each fiscal year, and shall be levied and collected by the governing body with the next taxes on the land in the same manner and with the same interest, penalty and cost charges as apply to ad valorem property taxes in this state. The governing body shall instruct the proper officer to extend the amounts on the assessment roll in a separate account, and the procedure provided by law for the collection of taxes and delinquent taxes shall apply. Upon collection thereof, the governing body shall repay the entire amount collected to the forester.

Â Â Â Â Â  (b) In lieu of the procedures under paragraph (a) of this subsection, the forester, under the direction of the State Board of Forestry, may make direct billing of the budgeted cost to owners of forestland and receive payment of the cost therefrom. In the event that under such billing procedures any owners fail to make payment, the unpaid budgeted cost shall become a lien against the property so billed and shall be levied and collected with the next taxes on such property as described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) The budgeted cost of the forester in providing protection for forestland owned by the state or by a political subdivision shall be paid to the forester on or before the first day of January of the fiscal year for which such protection is to be provided.

Â Â Â Â Â  (2) Except as provided in ORS 477.230 (2), all moneys received by the forester pursuant to this section shall be paid into the State Treasury, credited to the State Forestry Department Account and used exclusively for the purposes of ORS 477.205 to 477.281. [Formerly 477.033; 1983 c.16 Â§2; 1999 c.355 Â§8]

Â Â Â Â Â  477.272 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.274 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.275 [1981 c.321 Â§14; 1983 c.109 Â§1; repealed by 1989 c.769 Â§6]

Â Â Â Â Â  477.276 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.277 Additional assessment to maintain unencumbered balance of Oregon Forest Land Protection Fund. (1) In addition to any other assessment prescribed by ORS 477.205 to 477.281, in any fiscal year in which the Emergency Fire Cost Committee determines pursuant to ORS 477.760 that the unencumbered balance of the Oregon Forest Land Protection Fund is less than $22.5 million, a surcharge shall be levied and assessed in the amount of $38 for each improved lot or parcel, except as provided in ORS 477.760, to defray the increased cost of fire suppression on forestland that is caused by the existence of the improvements.

Â Â Â Â Â  (2) All surcharge moneys collected pursuant to this section shall be paid into the Oregon Forest Land Protection Fund.

Â Â Â Â Â  (3) If an owner of forestland files a forest protection plan with the forester which is approved by the State Board of Forestry under ORS 477.210 (2), the owner shall not be required to pay the surcharge levied under subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section, a lot or parcel is "improved" if it is indicated as improved in the county assessor's property classification files or if a manufactured dwelling is sited on the lot or parcel. [1989 c.769 Â§3; 1991 c.639 Â§2; 1993 c.430 Â§1; 2003 c.685 Â§Â§1,6; 2005 c.802 Â§7]

Â Â Â Â Â  477.278 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.280 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.281 Limitation on obligation of landowner for fire protection. (1) The obligation of an owner of timberland or grazing land for payment of assessments and taxes for fire protection of forestland is limited to:

Â Â Â Â Â  (a) The payment of moneys pursuant to ORS 321.015 (2), 477.277, 477.295, 477.760 (4) and 477.880 to maintain the Oregon Forest Land Protection Fund; and

Â Â Â Â Â  (b) The payment of forest protection district assessments pursuant to ORS 477.205 to 477.281.

Â Â Â Â Â  (2) As used in this section, "obligation of an owner of timberland or grazing land for payment of assessments and taxes for fire protection of forestland" does not include the duties or obligations of the owner under ORS 477.066, 477.068 or 477.120 or the obligations of an owner of land included in a rural fire protection district pursuant to ORS 478.010. [1989 c.769 Â§9; 1991 c.639 Â§3; 1997 c.206 Â§2; 1999 c.59 Â§157; 2003 c.685 Â§Â§2,7; 2005 c.802 Â§8]

Â Â Â Â Â  477.282 [1953 c.152 Â§2; 1965 c.253 Â§116; renumbered 477.670]

Â Â Â Â Â  477.284 [1953 c.152 Â§3; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.285 [Formerly 477.035; repealed by 1989 c.769 Â§6]

Â Â Â Â Â  477.286 [1953 c.152 Â§4; 1965 c.253 Â§106; renumbered 477.625]

Â Â Â Â Â  477.288 [1953 c.152 Â§5; 1965 c.253 Â§109; renumbered 477.635]

Â Â Â Â Â  477.290 [1961 c.603 Â§14; 1965 c.253 Â§110; renumbered 477.640]

Â Â Â Â Â  477.291 [Formerly 477.039; repealed by 1999 c.355 Â§17]

Â Â Â Â Â  477.295 Minimum assessment under ORS 477.270; combining lots; fees; rules. (1) For purposes of making the levy and assessment of costs against forestland under ORS 477.270, the minimum cost to provide fire protection or suppression for any lot or parcel of real property separately assessed for ad valorem taxes or other taxes provided by law in lieu thereof, on the current assessment roll shall be not less than $18, except as provided in ORS 477.760. Three dollars of each minimum assessment shall be paid into the Oregon Forest Land Protection Fund. Otherwise, such assessments shall be determined under ORS 477.230 and 477.270.

Â Â Â Â Â  (2) In any fiscal year in which the Emergency Fire Cost Committee determines pursuant to ORS 477.760 that the unencumbered balance of the Oregon Forest Land Protection Fund has:

Â Â Â Â Â  (a) Increased to an amount:

Â Â Â Â Â  (A) More than $22.5 million but less than or equal to $30 million, the minimum assessment referred to in subsection (1) of this section shall be $16.50 for each lot or parcel. Of that amount, $1.50 of each minimum assessment shall be paid into the Oregon Forest Land Protection Fund.

Â Â Â Â Â  (B) More than $30 million, the minimum assessment referred to in subsection (1) of this section shall be $15 for each lot or parcel. This amount shall be treated in the same manner as assessments under ORS 477.230 and 477.270.

Â Â Â Â Â  (b) Decreased to an amount that is at or below $22.5 million, the minimum assessment referred to in subsection (1) of this section shall be $18 for each lot or parcel. This amount shall be treated in the same manner as assessments under subsection (1) of this section.

Â Â Â Â Â  (3) Upon application to the forester under subsection (4) of this section, contiguous lots held under identical ownership shall be considered as one combined lot for purposes of subsection (1) of this section, except that the combined lot shall not include:

Â Â Â Â Â  (a) A lot on which a structure has been placed or improvements made for the purpose of erecting any temporary or permanent structure;

Â Â Â Â Â  (b) A lot that is in a subdivision containing lots that have been or are being offered for sale; or

Â Â Â Â Â  (c) A lot that is not designated forest or agricultural land for the purpose of land use or special tax assessment purposes.

Â Â Â Â Â  (4) To qualify under subsection (3) of this section, an owner of forestland shall make application to the forester no later than April 15 of the fiscal year preceding each fiscal year for which the owner desires the land to be assessed under subsection (3) of this section. The application shall be on a form prescribed by the State Forester. A fee of $25 per combined lot shall be paid to the forester at the time of first application for the combined lot. An additional fee of $25 per combined lot shall be paid to the forester at the time of subsequent application, if an application for the combined lot was not made for the previous fiscal year.

Â Â Â Â Â  (5) The State Board of Forestry may adopt rules for the administration of the provisions of subsections (3) and (4) of this section.

Â Â Â Â Â  (6) For the purposes of this section, "lot" and "subdivision" have the meanings given those terms in ORS 92.010. [1965 c.428 Â§6; 1969 c.204 Â§1; 1977 c.153 Â§1; 1977 c.892 Â§49; 1981 c.321 Â§13; 1983 c.108 Â§1; 1989 c.769 Â§7; 1991 c.623 Â§1; 1991 c.639 Â§4; 1997 c.274 Â§7; 1999 c.355 Â§9; 2003 c.685 Â§Â§3,8; 2005 c.802 Â§Â§9,10]

Â Â Â Â Â  477.300 Use of funds in State Forestry Department Account for capital outlay expenditures of district. (1) Moneys available at any time in the State Forestry Department Account for the purposes of this chapter, particularly ORS 477.205 to 477.281, which moneys are not specifically obligated for other purposes, may be used by the forester with the approval of the State Board of Forestry for capital outlay expenditures in any forest protection district. Prior to the making of such capital outlay expenditures, the forester and board may specify that the account shall be reimbursed for all or a part of such expenditures, over a period not to exceed 10 years, from any one or a combination of the following sources:

Â Â Â Â Â  (a) Forest patrol assessments of the district involved.

Â Â Â Â Â  (b) Moneys derived from an association under ORS 477.406.

Â Â Â Â Â  (c) Moneys derived from municipal, county, state or federal agencies under this chapter, for the protection of their forestland from fire.

Â Â Â Â Â  (2) Any reimbursement of capital outlay expenditures required by the forester and board under subsection (1) of this section shall be a pro rata amount from the source or sources involved, based upon forestland acreage being protected in the district for which the expenditures are made. [Formerly 477.016]

Â Â Â Â Â  477.302 [Amended by 1965 c.253 Â§126; renumbered 477.705]

Â Â Â Â Â  477.304 [Amended by 1965 c.253 Â§127; renumbered 477.710]

Â Â Â Â Â  477.305 Forester to enforce prohibition against littering on forestland in districts. The forester is authorized to enforce the provisions of ORS 164.805 insofar as such affects forestland within forest protection districts established under this chapter. [1965 c.428 Â§2; 1971 c.743 Â§387]

Â Â Â Â Â  477.306 [Amended by 1965 c.253 Â§132; renumbered 477.730]

Â Â Â Â Â  477.308 [Amended by 1965 c.253 Â§133; renumbered 477.735]

Â Â Â Â Â  477.310 [Amended by 1959 c.363 Â§12; 1965 c.253 Â§134; renumbered 477.090]

Â Â Â Â Â  477.312 [Amended by 1959 c.363 Â§13; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.314 [Repealed by 1965 c.253 Â§153]

RANGELAND

Â Â Â Â Â  477.315 Definition for ORS 477.315 to 477.325. As used in ORS 477.315 to 477.325, "rangeland" means any land:

Â Â Â Â Â  (1) That is located in that part of the state lying easterly of the summit of the Cascade Mountains;

Â Â Â Â Â  (2) That has not been classified as Class 1, Class 2 or Class 3 forestland under ORS 526.305 to 526.370; and

Â Â Â Â Â  (3) That contains isolated tracts of forestland not so classified or not within a forest protection district, or that is primarily rangeland, undeveloped land or undeveloped area containing sagebrush, juniper and similar growths. [Formerly 477.142; 2003 c.14 Â§315]

Â Â Â Â Â  477.320 Request of rangeland owners for protection; hearings; determination; cooperative agreements for protection. (1) Owners of rangeland may request the State Board of Forestry to hold a hearing on the subject of providing protection from fire for rangeland. Upon receipt of such request, the board or its authorized representative shall hold one or more public hearings in order to receive from interested persons information relating to the providing of such protection, and shall cause public notice of the time and place of each hearing to be given. The board or its authorized representatives shall keep the records of the proceedings of such hearings as public records.

Â Â Â Â Â  (2) After the hearing referred to in subsection (1) of this section, the board shall determine whether the rangeland should be included within a protection system. If the board determines that rangeland should be included in a rangeland protection system, the board, in cooperation with interested persons, shall establish the extent and type of protection to be provided. Such protection shall be commensurate with the values and uses of the rangeland to be protected.

Â Â Â Â Â  (3) After proceedings under subsections (1) and (2) of this section, the forester shall provide the type and extent of protection determined under subsection (2) of this section for rangeland determined to be included within a protection system under subsection (2) of this section. For the purpose of providing such protection, the forester may enter into cooperative agreements or contracts with the owners of the rangeland, individuals, associations, corporations, road districts, rural fire protection districts or agencies of the federal government. [Formerly 477.144; 1999 c.355 Â§10]

Â Â Â Â Â  477.325 Budget for rangeland protection; collection of costs; disposition of receipts. (1) Before June 1 each year, the owners of rangeland to be protected under ORS 477.320 (3) shall prepare in cooperation with the State Board of Forestry or its authorized representative, and submit to the board, a proposed budget for the fiscal year beginning on the next succeeding July 1. The budget shall include the proposed cost of such protection. At the meeting of the board under ORS 477.265, the board shall review the budget, make any changes therein that are proper and consistent with law, and pass final approval thereon.

Â Â Â Â Â  (2) The cost of protection of rangeland under ORS 477.320 (3) shall be in accordance with the budget approved under subsection (1) of this section. The cost shall be collected pursuant to the cooperative agreement or contract entered into between the forester and the owners of the rangeland under ORS 477.320 (3). All moneys received by the board pursuant to this subsection shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes of ORS 477.315 to 477.325. [Formerly 477.146; 1999 c.355 Â§11]

FIRE WARDENS

Â Â Â Â Â  477.355 Fire wardens generally. (1) The State Forester shall appoint one or more district fire wardens for each forest protection district.

Â Â Â Â Â  (2) The State Forester shall appoint such additional fire wardens as are needed to enforce this chapter. [1965 c.253 Â§86; 1997 c.274 Â§8]

Â Â Â Â Â  477.360 Duties of fire warden for forest protection district. The district fire warden, under the direction of the State Forester, has charge of the fire prevention and suppression system in the forest protection district of the warden and such other duties as are required by law and the rules of the State Board of Forestry. Any other wardens serving in the district are subject to the direction of the district fire warden. [Formerly 477.008; 1999 c.355 Â§12]

Â Â Â Â Â  477.365 Duties and powers of wardens. (1) Under instructions from the forester as to their exercise of state authority, all wardens shall:

Â Â Â Â Â  (a) Take proper steps for the prevention and extinguishment of fires within the localities in which they exercise their functions.

Â Â Â Â Â  (b) Control the use of fire for clearing land during fire season, as provided by ORS 477.505 to 477.520.

Â Â Â Â Â  (c) Make such reports of their work and conditions within their localities as may be requested by the forester.

Â Â Â Â Â  (d) Have the power of peace officers to make arrests or issue citations pursuant to ORS 477.985 for violation of this chapter or rules or orders adopted pursuant thereto.

Â Â Â Â Â  (e) Enter upon the lands of any owner only in the discharge of their fire prevention and suppression duties, provided that in so entering they exercise due care to avoid doing damage.

Â Â Â Â Â  (f) Investigate the causes of fires and may secure a fire origin area, at any time, for the purpose of preserving evidence and conducting an investigation pertinent to this chapter and control, restrict or prohibit access by any unauthorized person so long as is reasonably necessary in the judgment of the warden.

Â Â Â Â Â  (g) Make a written determination, on a form prescribed by the State Forester, of the personnel and equipment reasonably available to an owner or operator who is required to make every reasonable effort pursuant to ORS 477.120 (5) and revise such determination as frequently as is necessary in the judgment of the warden.

Â Â Â Â Â  (h) Make a written determination, on a form prescribed by the State Forester, of the use of any power-driven machinery in any operation pursuant to ORS 477.670 and revise such determination as frequently as is necessary in the judgment of the warden.

Â Â Â Â Â  (2) The forester, or any warden coming under the jurisdiction of the forester, may administer oaths in investigations of violations of this chapter and the preparation of reports thereon. [Formerly 477.012; 1971 c.743 Â§388; 1993 c.697 Â§4; 1997 c.274 Â§9; 2003 c.14 Â§316]

Â Â Â Â Â  477.370 [Formerly 477.014; 1987 c.158 Â§104; repealed by 1997 c.274 Â§55]

Â Â Â Â Â  477.375 [1965 c.253 Â§91; repealed by 1997 c.274 Â§55]

COOPERATIVE CONTRACTS OR AGREEMENTS

Â Â Â Â Â  477.405 [1965 c.253 Â§77; repealed by 1967 c.429 Â§23 (477.406 enacted in lieu of 477.405)]

Â Â Â Â Â  477.406 Cooperative contracts or agreements for forest protection or forest related activities; negotiation. (1) The forester and a forest protective association may enter into a contract or agreement with each other or, jointly or separately, with a federal or state agency, political subdivision, corporation, responsible organization or responsible landowner or group of landowners for the prevention and suppression of fire on forestland or on land other than forestland, or both, to prevent and suppress fire.

Â Â Â Â Â  (2) Contracts and agreements under subsection (1) of this section, and all renewals and revisions thereof, must be negotiated in accordance with procedures specified by rules of the State Board of Forestry.

Â Â Â Â Â  (3) The forester and a forest protective association may enter into a contract or agreement for the accomplishment of forestry related activities.

Â Â Â Â Â  (4) Contracts and agreements between the forester and a forest protective association under subsections (1) and (2) of this section may include the purchase from the forester of supplies and equipment needed to provide and support fire protection services. [1967 c.429 Â§24 (enacted in lieu of 477.405); 1969 c.204 Â§2; 1993 c.415 Â§1; 1999 c.355 Â§13]

Â Â Â Â Â  477.408 Provisions of contract or agreement. Contracts or agreements under ORS 477.406 may provide, among other things, for any or all of the parties to do any one or more of the following:

Â Â Â Â Â  (1) Exchange services on a cooperative basis.

Â Â Â Â Â  (2) Provide services, supplies and equipment in return for cash payment or other compensation.

Â Â Â Â Â  (3) Loan or lease equipment.

Â Â Â Â Â  (4) Subcontract obligations. [1967 c.429 Â§26; 1993 c.415 Â§2]

Â Â Â Â Â  477.410 Liability of parties; responsibility for equipment; unemployment insurance and workers' compensation; sovereign immunity. (1) Unless otherwise provided in a contract or agreement, and except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) A party to a contract or agreement under ORS 477.406, who is performing services for the benefit of another party, is not liable for injury or damages to persons or property inflicted by the actions of such other party.

Â Â Â Â Â  (b) If equipment is loaned or leased pursuant to a contract or agreement under ORS 477.406, the party to have primary use of the equipment under the contract or agreement is responsible for any and all damages or loss to such equipment or for insuring the equipment against loss or damage in a manner acceptable to the party owning the equipment.

Â Â Â Â Â  (c) If the services of personnel are involved pursuant to a contract or agreement under ORS 477.406, the party to have primary control over such personnel under the contract or agreement shall provide such unemployment insurance and workers' compensation coverage as may be required by law.

Â Â Â Â Â  (2) Nothing in ORS 477.406 to 477.412 or in any contract or agreement under ORS 477.406 constitutes a waiver by the State of Oregon of its immunity from suit under section 24, Article IV of the Oregon Constitution, in addition to any waiver otherwise provided by law. [1967 c.429 Â§27]

Â Â Â Â Â  477.412 Disposition and use of moneys received by forester under contract or agreement. All money received by the forester pursuant to a contract or agreement described in ORS 477.406 shall be paid into the State Treasury, credited to the State Forestry Department Account and used pursuant to law for the purposes of the contract or agreement. [1967 c.429 Â§28]

Â Â Â Â Â  477.415 Definitions for ORS 477.440 to 477.460. The definitions in ORS 321.005 apply to ORS 477.440 to 477.460. [1965 c.253 Â§78; 1967 c.429 Â§35; 1981 c.321 Â§8]

Â Â Â Â Â  477.420 [Formerly 477.133; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  477.425 [Formerly 477.135; 1967 c.429 Â§13; 1977 c.182 Â§2; repealed by 1981 c.321 Â§12]

Â Â Â Â Â  477.430 [1965 c.253 Â§82; 1967 c.429 Â§5; repealed by 1981 c.321 Â§12]

Â Â Â Â Â  477.440 Emergency Fire Cost Committee; members; terms; vacancies. (1) The State Board of Forestry shall appoint an Emergency Fire Cost Committee consisting of four members, who shall be forest landowners or representatives of forest landowners whose forestland is being assessed for forest fire protection within a forest protection district. At least one member shall be selected from each forest region of the state. Members shall serve at the pleasure of the board.

Â Â Â Â Â  (2) Members of the Emergency Fire Cost Committee shall be appointed by the board for four-year terms. Appointments under this subsection shall be made by the board within 60 days after July 21, 1987. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term. [Formerly 527.280; 1983 c.759 Â§12; 1987 c.919 Â§19]

Â Â Â Â Â  477.445 Distribution of fire emergency funds by committee. The committee shall supervise and control the distribution of funds from the Oregon Forest Land Protection Fund established under ORS 477.750. [Formerly 527.282; 1967 c.429 Â§6; 1981 c.321 Â§7]

Â Â Â Â Â  477.450 Election of committee chairperson. After July 1, 1961, the committee shall meet and elect one of its members chairperson. The chairperson shall hold office for a period determined by the committee. Whenever the office of chairperson of the committee becomes vacant, the committee at its next regular or special meeting shall elect one of its members to fill the vacancy. [Formerly 527.288]

Â Â Â Â Â  477.455 Meetings of committee; committee administrator. (1) Regular meetings of the committee shall be held quarterly prior to the day set for meetings of the State Board of Forestry, as otherwise provided by law. Special meetings of the committee may be called by its chairperson or by three members. The act or decision of any three members shall be deemed the act or decision of the committee.

Â Â Â Â Â  (2) A staff member of the State Forestry Department shall be designated by the State Forester to serve as administrator for the committee. [Formerly 527.296; 1987 c.919 Â§21; 1991 c.639 Â§9]

Â Â Â Â Â  477.460 Duties of administrator; compensation and expenses. (1) The administrator shall act as secretary of the committee and shall carry out the provisions of ORS 477.440 to 477.460 in such manner as the committee shall direct. The salary and other expenses of the administrator shall be paid from the Oregon Forest Land Protection Fund as are other expenses of the committee.

Â Â Â Â Â  (2) Members of the committee are entitled to compensation and expenses as provided in ORS 292.495. [Formerly 527.292; 1969 c.314 Â§51; 1981 c.321 Â§6; 1987 c.919 Â§22]

FIRE PREVENTION

(Fire Seasons)

Â Â Â Â Â  477.505 State Forester may declare fire season in district. (1) When conditions of fire hazard exist in a forest protection district or any part thereof, the State Forester may designate for that district or any part thereof the date of the beginning of a fire season for that year. The fire season shall continue for that district or part thereof until ended by order of the State Forester when conditions of fire hazard no longer exist in that district or part thereof.

Â Â Â Â Â  (2) The State Forester may, during the same year and for the same district under circumstances similar to those described in subsection (1) of this section, designate one or more subsequent fire seasons. [1965 c.253 Â§93; 1969 c.204 Â§3; 1997 c.274 Â§10]

Â Â Â Â Â  477.510 Acts prohibited during fire season. It is unlawful, during a fire season inside or within one-eighth of one mile of a forest protection district, to:

Â Â Â Â Â  (1) Smoke while working in or traveling through any operation area.

Â Â Â Â Â  (2) Use fuse and caps for blasting unless approval is granted by the forester. [Formerly 477.165; 1997 c.274 Â§11]

(Permits)

Â Â Â Â Â  477.515 Permits required for fires on forestlands; waiver; permit conditions; cooperative agreements for permit administration. (1) It is unlawful to set or cause to be set an open fire inside or within one-eighth of one mile of a forest protection district, either on one's own land or on the land of another, without first securing a written permit for burning from the forester and complying with the conditions of the permit. In granting permits for burning:

Â Â Â Â Â  (a) The forester may waive the requirement that permits be secured prior to burning, except during a fire season or when required under rules adopted pursuant to subsection (4) of this section.

Â Â Â Â Â  (b) The forester shall prescribe conditions necessary to be observed in setting a fire and preventing it from spreading out of control.

Â Â Â Â Â  (c) The forester may prescribe conditions necessary to be observed in maintaining air quality.

Â Â Â Â Â  (2) Any permit obtained through willful misrepresentation is void.

Â Â Â Â Â  (3) To avoid confusion or duplication of administration and to promote government efficiency, the forester may enter into a cooperative agreement with a county, a city or a rural fire protection district that:

Â Â Â Â Â  (a) Allows the forester to administer the requirements of this section, in conjunction with the enforcement authority of ORS 477.980 to 477.993, on lands not otherwise subject to the requirements of this chapter; or

Â Â Â Â Â  (b) Allows the cooperating agency to administer the burning permit requirements of ORS chapter 476 or 478, as appropriate, including applicable enforcement authority, on lands otherwise subject to the requirements of this chapter.

Â Â Â Â Â  (4) All burning allowed under this section shall comply with applicable rules that may be adopted by the State Board of Forestry and the Department of Environmental Quality.

Â Â Â Â Â  (5) The provisions of this section do not apply to campfires. [1965 c.253 Â§95; 1969 c.204 Â§204; 1969 c.680 Â§1; 1971 c.297 Â§1; 1997 c.274 Â§12; 1999 c.355 Â§14]

Â Â Â Â Â  477.520 Refusal, suspension or revocation of permits. The forester may refuse, suspend or revoke a permit authorized by or issued under ORS 477.515 (1), when necessary in the judgment of the forester to prevent danger to life, health, forest resources or property. The forester may also refuse, suspend or revoke a permit authorized by or issued under ORS 477.515 (1), when necessary in the judgment of the forester, and after consultation with the Environmental Quality Commission to prevent air pollution, as defined in ORS 468A.005. [1965 c.253 Â§96; 1969 c.680 Â§2; 1997 c.274 Â§13]

Â Â Â Â Â  477.525 [1965 c.253 Â§97; repealed by 1967 c.429 Â§14 (477.526 enacted in lieu of 477.525)]

Â Â Â Â Â  477.526 [1967 c.429 Â§15 (enacted in lieu of 477.525); repealed by 1969 c.204 Â§8]

Â Â Â Â Â  477.530 [1965 c.253 Â§98; repealed by 1997 c.274 Â§55]

Â Â Â Â Â  477.532 Regional air quality authority's functions limited. None of the functions of the Environmental Quality Commission under ORS 477.013, 477.515 and 477.520 shall be performed by any regional air quality authority established pursuant to ORS 468A.105. [1969 c.680 Â§5; 1997 c.274 Â§49]

(Restricted Uses)

Â Â Â Â Â  477.535 Forester may proclaim forestland subject to restricted uses; coordination of state and federal land restrictions. (1) If the forester determines that any forestland inside or within one-eighth of one mile of a forest protection district is particularly exposed to fire danger, by proclamation the forester may designate such forestland as an extra fire hazard and may restrict the use of such forestland.

Â Â Â Â Â  (2) The proclamation shall designate the area to which and the period during which the restrictions apply, and require that the area be subject to use only upon the condition that entrants comply with all the restrictions for the area.

Â Â Â Â Â  (3) The proclamation shall designate the type of closure as:

Â Â Â Â Â  (a) Regulated closure;

Â Â Â Â Â  (b) Permit closure; or

Â Â Â Â Â  (c) Absolute closure.

Â Â Â Â Â  (4) For the purpose of consistency and coordination between all affected agencies in the administration of forestland restrictions, a plan shall be developed by the forester, in cooperation with federal, state and local governmental agencies, landowners and organizations affected by the restrictions. The primary objective of the plan is uniformity of regulations regardless of land ownership. The plan must recognize variation in fire danger and must specify levels of closure by unique but easily recognizable geographic boundaries. [Formerly 477.156; 1967 c.429 Â§45; 1989 c.615 Â§3; 1997 c.274 Â§14]

Â Â Â Â Â  477.540 Notice of proclamation; suspension or termination; reinstatement. (1) The forester shall cause a notice of the closure proclaimed under ORS 477.535 to be posted in conspicuous locations that are in or near the designated areas. The forester shall cause a notice of each proclamation to be published in at least one newspaper published in each forest protection district containing the designated areas. Each published notice shall describe the area, type, restrictions and effective date of closure, and the manner in which permits may be secured if the area is subject to a permit closure.

Â Â Â Â Â  (2) The proclamation shall remain in force until the time designated therein expires or until the forester finds that the restricted use is no longer requisite and by order suspends or terminates it. A reinstatement of a closure after a suspension does not require the notices described in subsection (1) of this section. [Formerly 477.160; 1967 c.429 Â§46; 1969 c.204 Â§5; 1997 c.274 Â§15; 1999 c.355 Â§15]

Â Â Â Â Â  477.545 Restricted uses during closure. (1) Regulated closures require entrants into designated areas to comply with the requirements set forth in the proclamation under ORS 477.535, which requirements in the judgment of the forester are necessary to prevent danger to life, forest resources or property.

Â Â Â Â Â  (2) Permit closures make the area subject to entry only through permit issued by the forester. The permit shall contain requirements which in the judgment of the forester are necessary to prevent danger to life, forest resources or property. The forester may, during periods of fire hazard conditions, refuse, suspend, revoke or restrict such permits.

Â Â Â Â Â  (3) Absolute closures restrict the areas to all forms of use and shall be designated only during periods of extreme fire hazard conditions endangering life, forest resources or property. [Formerly 477.158; 1967 c.429 Â§47; 1969 c.204 Â§6; 1997 c.274 Â§16]

Â Â Â Â Â  477.550 Violation of restrictions; access for fire fighting permitted. (1) Except as provided in subsection (2) of this section, it is unlawful to enter any restricted area except in compliance with ORS 477.535 and 477.545, or to violate any of the requirements or restrictions under such sections.

Â Â Â Â Â  (2) Nothing in this section applies to an owner's right of entry upon the land of the owner or prohibits free access to any area by anyone for the sole purpose of preventing or extinguishing fires. [Formerly 477.162; 1967 c.429 Â§48]

(Smoke Management)

Â Â Â Â Â  477.552 Policy. It is the policy of the State of Oregon:

Â Â Â Â Â  (1) To improve the management of prescribed burning as a forest management and protection practice; and

Â Â Â Â Â  (2) To minimize emissions from prescribed burning consistent with the air quality objectives of the federal Clean Air Act and the State of Oregon Clean Air Act Implementation Plan developed by the Department of Environmental Quality under ORS 468A.035. [1989 c.920 Â§2]

Â Â Â Â Â  477.554 Program establishment; content. (1) With the advice and assistance of the advisory committee established under ORS 477.556, and subject to the review of the State Board of Forestry, the State Forester shall adopt and implement programs for meeting the objectives set forth in ORS 477.013 and 477.552 to 477.562. The programs shall include:

Â Â Â Â Â  (a) Collection, analysis and distribution of information regarding prescribed burning and other alternative slash management techniques;

Â Â Â Â Â  (b) Assistance to landowners wanting to evaluate alternative burning and nonburning slash management strategies and the collection of data regarding fuel conditions existing before and after slash treatment;

Â Â Â Â Â  (c) Aerial monitoring of prescribed burning activity;

Â Â Â Â Â  (d) Distribution of information to the Department of Environmental Quality on progress toward meeting federal and state air quality standards; and

Â Â Â Â Â  (e) Establishment of a system to track forest burning on a geographically specific basis.

Â Â Â Â Â  (2) The programs shall be administered by the State Forestry Department. [1989 c.920 Â§3; 1997 c.274 Â§50]

Â Â Â Â Â  477.556 Advisory committee; membership; terms; staff. (1) An advisory committee shall be created by the State Forester to advise and assist the State Forester in carrying out the programs required by ORS 477.013, 477.515 and 477.552 to 477.562. The advisory committee shall consist of five members as set forth in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) The following three members shall be appointed by the State Forester:

Â Â Â Â Â  (a) One member representing a nonindustrial forest landowner;

Â Â Â Â Â  (b) One member representing an industrial forest landowner; and

Â Â Â Â Â  (c) One member representing the public.

Â Â Â Â Â  (3) In addition to the members designated in subsection (2) of this section, representatives of the following federal agencies shall be invited to serve as members of the advisory committee:

Â Â Â Â Â  (a) A representative of the United States Forest Service.

Â Â Â Â Â  (b) A representative of the United States Bureau of Land Management.

Â Â Â Â Â  (4) Each member of the advisory committee shall serve for a term of two years.

Â Â Â Â Â  (5) Members of the advisory committee are entitled to compensation as provided in ORS 292.495.

Â Â Â Â Â  (6) A vacancy for any cause occurring before the expiration of a term shall be filled for the unexpired term by a person appointed by the State Forester.

Â Â Â Â Â  (7) A staff member of the State Forestry Department shall be designated by the State Forester to serve as secretary for the committee. [1989 c.920 Â§4; 1997 c.274 Â§51]

Â Â Â Â Â  477.558 Functions for advisory committee. The advisory committee created under ORS 477.556 shall:

Â Â Â Â Â  (1) Advise the State Forestry Department in collecting information about prescribed burning operations;

Â Â Â Â Â  (2) Advise the State Forestry Department on the collection, analysis and distribution of information required under ORS 477.554; and

Â Â Â Â Â  (3) Review and comment on the report required under ORS 477.560. [1989 c.920 Â§5]

Â Â Â Â Â  477.560 Oregon Forest Smoke Management Account; moneys paid to account; use. (1) The Oregon Forest Smoke Management Account is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys shall be credited to the Oregon Forest Smoke Management Account:

Â Â Â Â Â  (a) Nonrefundable registration fees received by the State Forestry Department for Class 1 forestland under ORS 526.324 to be burned lying within the restricted area described under ORS 477.013.

Â Â Â Â Â  (b) Fees received by the State Forester for Class 1 forestland under ORS 526.324 treated by a prescription burn method under ORS 477.515 (1).

Â Â Â Â Â  (c) Fees for federal forestland included within the restricted area under ORS 477.013 to be treated by any prescription burn method subject to the provisions of the State of Oregon Clean Air Act Implementation Plan and the federal Clean Air Act received by the State Forester.

Â Â Â Â Â  (3) The moneys in the Oregon Forest Smoke Management Account are appropriated continuously for and shall be used by the State Forester exclusively for the administration of the smoke management program approved under ORS 477.013 and 477.554. [1989 c.920 Â§7; 1997 c.274 Â§52]

Â Â Â Â Â  477.562 Registration fee; rules; exemption. (1) The State Forestry Department shall collect a nonrefundable registration fee for forestland to be burned lying within the restricted area described under ORS 477.013. However, the State Forester, by rule, shall provide an exemption from payment of the fee for burning of understory materials that occurs on forestland for which regular, periodic burning of understory materials is required for forest health.

Â Â Â Â Â  (2) Any owner of Class 1 forestland under ORS 526.324 and any agency managing Class 1 forestland under ORS 526.324 lying within the restricted area as described in the plan required under ORS 477.013 shall register with the State Forester, in accordance with rules adopted by the State Forester, the number of acres to be burned prior to December 31 of the same year.

Â Â Â Â Â  (3) The State Forester shall establish by rule the amount of fees to be collected under this section. The fees shall not exceed:

Â Â Â Â Â  (a) Fifty cents per acre for registration.

Â Â Â Â Â  (b) $5 per acre for forestland classified as Class 1 under ORS 526.324 that has been treated by any prescription burn method authorized by the issuance of a permit under ORS 477.515 (1).

Â Â Â Â Â  (4) Federal lands included within the restricted area under the provision of the smoke management plan approved under ORS 477.013 shall also be subject to the fees authorized under subsection (3) of this section for forestland to be treated by any prescription burn method subject to the provisions of the State of Oregon Clean Air Act Implementation Plan and the federal Clean Air Act.

Â Â Â Â Â  (5) Notwithstanding ORS 291.238, moneys collected under this section shall be deposited in the Oregon Forest Smoke Management Account established under ORS 477.560. [1989 c.920 Â§8; 1991 c.919 Â§15a; 1997 c.274 Â§53]

SNAGS; SLASHING AND OTHER DEBRIS

Â Â Â Â Â  477.565 Felling dead trees and snags; rules. (1) In an operation area on forestland inside or within one-eighth of one mile of a forest protection district:

Â Â Â Â Â  (a) If power-driven machinery is used at any location to load and assemble forest products, the operator shall fell all dead trees and snags of such size and within such distance of the equipment as may be required by rules promulgated by the State Forester.

Â Â Â Â Â  (b) On forestland west of the summit of the Cascade Mountains, the operator shall fell all dead trees and snags within the operation area of such size, at such times and in such manner as may be required by rules promulgated by the State Forester.

Â Â Â Â Â  (2) Rules promulgated under this section shall prescribe such felling as reasonably is necessary to prevent the spread of fire. [Formerly 477.217; 1967 c.429 Â§49; 1997 c.274 Â§17]

Â Â Â Â Â  477.570 [Formerly 477.242; repealed by 1973 c.46 Â§8]

Â Â Â Â Â  477.575 [Formerly 477.244; 1969 c.680 Â§3; 1973 c.46 Â§4; repealed by 1987 c.154 Â§1]

Â Â Â Â Â  477.580 Determination of additional fire hazards; notice to landowner; plan for reducing hazard; release from liability. (1) Following the issuance of a permit pursuant to ORS 477.625, and after slashing has been created in an operation area inside or within one-eighth of one mile of a forest protection district, the forester may make a determination if such slashing and debris exists on the operation area in sufficient quantity and arrangement as to constitute an additional fire hazard that endangers life, forest resources or property, and if such area is in need of additional work or protection to reduce, abate or offset the additional fire hazard. Whenever practical, the forester shall make the determination referred to in this subsection during the administration and enforcement of the Oregon Forest Practices Act.

Â Â Â Â Â  (2) If the forester determines that an additional fire hazard exists on the operation area sufficient to endanger life, forest resources or property, and that such area is in need of additional work or protection to reduce, abate or offset the additional fire hazard, the forester shall so notify the landowner and operator or their representatives in writing of such determination. Pursuant to rules promulgated by the State Forester, the notice to the landowner or operator shall contain provisions for offsetting the additional fire hazard by burning, improvements, extra protection or other means. The notice shall also specify a reasonable time for completion of the provisions contained therein.

Â Â Â Â Â  (3) When the forester finds that the provisions set forth in subsection (2) of this section have been complied with or that the additional hazard has been, in the opinion of the forester, sufficiently reduced by other means to offset the hazard, the forester shall immediately issue to the operator or landowner a release from all obligations imposed by ORS 477.120 (2)(c).

Â Â Â Â Â  (4) If the forester determines that an additional fire hazard exists, the forester shall, at the request of the owner or operator, with the approval of the owner, grant a release upon payment by the owner or operator of such sum of money as the forester finds necessary to provide additional protection or means necessary to reduce or offset the additional hazard created by such slashing and other debris. In no event may this sum exceed the lesser of:

Â Â Â Â Â  (a) $6 for each 1,000 board feet of timber harvested in an operation;

Â Â Â Â Â  (b) The forester's estimated cost of reducing or providing other means to offset the additional hazard; or

Â Â Â Â Â  (c) $10 for each acre in a stand improvement operation where no timber is harvested.

Â Â Â Â Â  (5) Moneys received under subsection (4) of this section shall be placed in the State Treasury, credited to the State Forestry Department Account and used exclusively for the purposes of forest protection within the district.

Â Â Â Â Â  (6) Any owner of forestland may make written request to the forester to assume all obligations for the disposal or reduction of any additional fire hazard determined to exist thereon. If the forester then determines that the owner can comply with such obligation, the forester shall immediately issue to all other persons involved a written release of such obligations.

Â Â Â Â Â  (7) Any order or determination made by the forester pursuant to this section is final unless modified or vacated in an appeal to the State Board of Forestry taken within 30 days after issuance of the order. [1965 c.253 Â§121; 1965 c.428 Â§16; 1967 c.429 Â§54; 1973 c.46 Â§5; 1975 c.74 Â§1; 1979 c.222 Â§1; 1997 c.274 Â§18; 2003 c.14 Â§317]

Â Â Â Â Â  477.585 [1967 c.429 Â§56; repealed by 1973 c.46 Â§8]

MACHINERY REGULATIONS

(Enjoining Violations)

Â Â Â Â Â  477.605 Enjoining violations of ORS 477.615 and 477.645 to 477.655. Any person violating any provisions of ORS 477.615 and 477.645 to 477.655 may be enjoined in an appropriate judicial proceeding from the further use of such equipment until the person complies with these sections. [Formerly 477.218; 1997 c.274 Â§19]

Â Â Â Â Â  477.610 Standardization of fire-fighting equipment used to protect forestland. (1) Notwithstanding any other law, the State Forester, in cooperation with other forest protection associations and agencies, shall carry on a continuous program for the standardization of equipment used for the protection of forestland from fire, and may issue rules, with the approval of the State Board of Forestry, for such standardization where it is the finding of the forester and board that such standardization is economically feasible.

Â Â Â Â Â  (2) The provisions of ORS 476.410 to 476.440 shall not apply to equipment used for the protection of forestland from fire. [1965 c.76 Â§Â§2,3; 1999 c.355 Â§16]

(General Regulations)

Â Â Â Â Â  477.615 Additional water supply and equipment; rules. (1) During a fire season inside or within one-eighth of one mile of a forest protection district, when, in the judgment of the forester, an operation is of sufficient size or so planned and operated as to justify additional protection from fire, the owner or operator, when so directed by the forester in writing, shall provide, within such time as is specified in the writing, additional water supply and equipment for use in fire suppression that is in conformity with rules promulgated by the State Forester.

Â Â Â Â Â  (2) All such equipment shall be kept in constant readiness for instant use in fighting forest fires. However, nothing in this section prohibits the use of the equipment by the operator for sprinkling roads or other uses within the operation area.

Â Â Â Â Â  (3) Rules promulgated under this section shall prescribe such water supply and equipment as reasonably are necessary to provide immediate and effective suppression of fires on forestland and may provide for the use of alternate methods and equipment. [Formerly 477.212; 1967 c.429 Â§17; 1995 c.605 Â§2; 1997 c.274 Â§20]

Â Â Â Â Â  477.620 [Formerly 477.215; repealed by 1995 c.605 Â§1]

Â Â Â Â Â  477.625 Permit to use fire or power-driven machinery; exception; conditions; waiver of permit. (1) Every person conducting an operation inside or within one-eighth of one mile of a forest protection district that uses fire in any form or power-driven machinery shall first obtain from the forester a written permit, which shall require that the holder of the permit:

Â Â Â Â Â  (a) Take reasonable precautions that in the judgment of the forester are necessary in the use of fire and power-driven machinery to prevent the spread of fire on or from an operation area.

Â Â Â Â Â  (b) Designate a representative authorized to act on all matters having to do with fire control, which representatives shall be available at all times by direct means of communication with the forester.

Â Â Â Â Â  (c) If operating west of the summit of the Cascade Mountains, close down any part or all of the operation during any period of time when notified that, in the judgment of the forester, conditions exist as described in ORS 477.670.

Â Â Â Â Â  (2) Routine road maintenance is excepted from the requirement to obtain a permit to operate power-driven machinery under this section. As used in this subsection "routine road maintenance" means grading, cleaning ditches, culvert cleaning, spot rocking or mechanical brushing along the roadside to maintain visibility.

Â Â Â Â Â  (3)(a) The forester may waive the requirement to obtain a written permit under this section when in the judgment of the forester the operation will not constitute a fire hazard sufficient to justify the requirement.

Â Â Â Â Â  (b) Waiver of the requirement to obtain a written permit under this section does not relieve the owner and operator of the responsibility for complying with other applicable duties, requirements or penalties of this chapter. [Formerly 477.286; 1991 c.634 Â§1; 1997 c.274 Â§21]

Â Â Â Â Â  477.627 [1975 c.185 Â§3; repealed by 1975 c.185 Â§6]

Â Â Â Â Â  477.630 Information in permit. (1) Each permit issued under ORS 477.625 shall include:

Â Â Â Â Â  (a) The legal description of the area upon which any operation is to be conducted, or an alternate description of the area permitted by the forester;

Â Â Â Â Â  (b) The name and address of the operator and owner; and

Â Â Â Â Â  (c) Any other information considered by the forester to be necessary for the administration of the rules promulgated under this chapter.

Â Â Â Â Â  (2) The information required in subsection (1) of this section shall be provided by the operator or owner, prior to issuance of the permit by the forester. [1965 c.253 Â§108; 1975 c.185 Â§1; 1997 c.274 Â§22]

Â Â Â Â Â  477.635 Authority to issue, refuse, suspend or revoke permit. The forester may issue the permits required in ORS 477.625 and suspend or revoke such permits because of violation of the terms thereof or noncompliance with this chapter. The forester shall refuse to issue a permit to any person for the conduct of an operation when, in the judgment of the forester, an excessive amount of forest debris in and around the operation area results in an extreme fire hazard that endangers life, forest resources or property. [Formerly 477.288; 1997 c.274 Â§23]

(Fire Season Regulations)

Â Â Â Â Â  477.640 Use and refueling of power saws. During a fire season, every person using, operating or fueling a saw powered by an internal combustion engine inside or within one-eighth of one mile of a forest protection district shall comply with the rules of the State Forester relating thereto, promulgated for the prevention and suppression of fire. [Formerly 477.290; 1997 c.274 Â§24]

Â Â Â Â Â  477.645 Internal combustion engines; rules. (1) During a fire season every person operating an internal combustion engine inside or within one-eighth of one mile of a forest protection district shall equip and maintain the engine in conformity with rules promulgated by the State Forester. These rules shall prescribe such equipment as reasonably is necessary to prevent the escape of fire from such an engine.

Â Â Â Â Â  (2) Escape of fire from any engine described in this section is prima facie evidence that it has not been equipped and maintained adequately in compliance with rules promulgated under this section. [Formerly 477.182; 1967 c.429 Â§18; 1997 c.274 Â§25]

Â Â Â Â Â  477.650 Stationary internal combustion engines; rules; waiver. (1) During a fire season every person operating a stationary internal combustion engine inside or within one-eighth of one mile of a forest protection district shall provide at each engine on an operation area a water supply, and equipment for its use in fire suppression, in conformity with rules promulgated by the State Forester. These rules shall prescribe such water supply and equipment as reasonably are necessary to prevent the spread of fire and may provide for the use of alternate methods and equipment.

Â Â Â Â Â  (2) When a person has equipped one engine as required by subsection (1) of this section, any additional engines operated by the person within 150 feet of the equipped engine shall be exempt from the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) For the purposes of this section, an internal combustion engine shall be considered stationary if it is operated for a period of more than two days exclusively at one location in an operation area.

Â Â Â Â Â  (4) The forester in writing may waive any requirement of this section when an operation will not constitute a fire hazard sufficient to justify the requirement. [Formerly 477.184; 1967 c.429 Â§19; 1997 c.274 Â§26]

Â Â Â Â Â  477.655 Fire-fighting tools and equipment at operation area and on trucks; rules. During a fire season inside or within one-eighth of one mile of a forest protection district:

Â Â Â Â Â  (1) Every person conducting an operation shall provide and maintain, at the operation area or at a location designated by the forester, fire-fighting tools that are in conformity with rules promulgated by the State Forester. The tools shall be used only for fighting fire and for no other purpose.

Â Â Â Â Â  (2) Each internal combustion engine used in an operation area shall be equipped with fire-fighting tools and equipment that are in conformity with rules promulgated by the State Forester.

Â Â Â Â Â  (3) All trucks driven over roads through forestland, excepting county roads and state highways, shall be equipped with fire-fighting tools and equipment that are in conformity with rules promulgated by the State Forester.

Â Â Â Â Â  (4) For purposes of this section, the rules promulgated by the State Forester:

Â Â Â Â Â  (a) Shall prescribe such type and number of tools and equipment for extinguishing fires as reasonably are necessary to suppress fires, and the manner of storing such tools when not in use.

Â Â Â Â Â  (b) May provide for the use of alternate methods, tools and equipment.

Â Â Â Â Â  (5) The tools and equipment prescribed by these rules shall be kept in constant repair and readiness for instant use. [Formerly 477.186; 1967 c.429 Â§20; 1997 c.274 Â§27]

Â Â Â Â Â  477.660 Additional protection facilities or services at operation area. During a fire season when in the judgment of the forester any operation inside or within one-eighth of one mile of a forest protection district has a fire hazard requiring additional protection, the operator shall provide such other facilities or services as the forester by written notice may direct. [Formerly 477.187; 1967 c.429 Â§21; 1997 c.274 Â§28]

Â Â Â Â Â  477.665 Fire watch service; rules; waiver. (1) During a fire season inside or within one-eighth of one mile of a forest protection district, every operator using power-driven machinery in an operation area shall provide fire watch service on the operation area. The fire watch service shall consist of not less than one competent person, who shall be constantly on duty at times prescribed by rules promulgated by the State Forester. These rules shall require fire watch service at such times and at such places as the spread of fire on or from the operation area to forestland reasonably may be expected.

Â Â Â Â Â  (2) The forester may modify or waive, in writing, any requirement of this section as to any operation whenever the fire hazard is not sufficient to justify the requirement. [Formerly 477.188; 1967 c.429 Â§22; 1969 c.204 Â§7; 1997 c.274 Â§29; 1999 c.59 Â§158]

Â Â Â Â Â  477.670 When use of fire or power-driven machinery prohibited. During a fire season inside or within one-eighth of one mile of a forest protection district situated west of the summit of the Cascade Mountains, if the forestland in such district, or any part thereof, is susceptible in the judgment of the forester to damage by fire, the forester shall issue notice to that effect. Thereafter the use of fire in any form by any person in any operation area or the use of power-driven machinery for any operation, is unlawful unless approved by the forester. Approval shall be granted only when in the judgment of the forester the activity will not constitute a fire hazard sufficient to justify the requirement. [Formerly 477.282; 1993 c.415 Â§3; 1997 c.274 Â§30]

Â Â Â Â Â  477.685 [Formerly 477.246; repealed by 1995 c.605 Â§1]

Â Â Â Â Â  477.690 [Formerly 477.248; repealed by 1995 c.605 Â§1]

MISCELLANEOUS

Â Â Â Â Â  477.695 Removal of flammable material from railroad rights of way. (1) Every person operating a railroad of any kind in this state inside or within one-eighth of one mile of a forest protection district shall annually or more often, if so ordered in writing by the forester, in a manner and to an extent ordered by the forester, destroy or remove all flammable growth and flammable material from the right of way of the railroad. All burning done to comply with this section must be in accordance with ORS 477.505 to 477.520 and 477.625.

Â Â Â Â Â  (2) The forester shall allow a reasonable period of time for compliance with this order. [1965 c.253 Â§125; 1971 c.562 Â§1; 1997 c.274 Â§31]

Â Â Â Â Â  477.705 [Formerly 477.302; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  477.710 Starting of campfire or other open fire restricted; exceptions. It is unlawful for any person to start a campfire or other open fire without first clearing the area immediately around and above it of material that will carry fire, or leave a campfire or other open fire unattended, or permit a campfire or other open fire to spread. This section does not apply to any activity conducted in compliance with ORS 477.365, 477.515, 477.625, 478.960, 526.041, 526.360 or 527.670. [Formerly 477.304; 1967 c.429 Â§50; 1993 c.430 Â§2; 1997 c.274 Â§32]

Â Â Â Â Â  477.715 [1965 c.253 Â§129; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  477.720 Accidentally setting fire to forestland; failure to prevent spread. (1) It is unlawful, having accidentally set fire to any forestland, or any place from which fire may be communicated to forestland, to fail to extinguish the fire or use every possible effort so to do.

Â Â Â Â Â  (2) It is unlawful, having built a fire on or near forestland, through carelessness or neglect to permit the fire to spread to or through the forestland. [1965 c.253 Â§130]

Â Â Â Â Â  477.730 [Formerly 477.306; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  477.735 [Formerly 477.308; 1971 c.743 Â§389; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  477.740 Unlawful use of fire. A person commits the offense of unlawful use of fire if the person:

Â Â Â Â Â  (1) In the ignition of a fire:

Â Â Â Â Â  (a) Unlawfully sets on fire, or causes to be set on fire, any grass, grain, stubble or other material being or growing on any lands within the state;

Â Â Â Â Â  (b) Intentionally or negligently allows fire to escape from the person's own land, or land of which the person is in possession or control; or

Â Â Â Â Â  (c) Accidentally sets any fire on the person's own land or the land of another and allows it to escape from control without extinguishing it, or making a bona fide effort to do so.

Â Â Â Â Â  (2) Having knowledge of a fire burning on the person's own land, or land of which the person is in possession or control, fails or neglects to make a bona fide effort to extinguish the same, regardless of whether or not the person is responsible for the starting or existence thereof. [1971 c.743 Â§307; 1993 c.697 Â§7; 1997 c.274 Â§33]

Â Â Â Â Â  477.745 Liability of parents for costs of suppressing fire caused by minor child. (1) In addition to any other remedy provided by law, the parent or parents of an unemancipated minor child shall be liable for costs incurred by the forester in suppressing fires on forestland caused by such minor child. However, a parent who is not entitled to legal custody of the minor child at the time of the fire shall not be liable for such damages.

Â Â Â Â Â  (2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $5,000 payable to the forester for one or more acts.

Â Â Â Â Â  (3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

Â Â Â Â Â  (4) Nothing in subsections (1) to (3) of this section applies to:

Â Â Â Â Â  (a) Foster parents.

Â Â Â Â Â  (b) Parents who have filed a petition for the unemancipated minor child under ORS 419B.809. [1995 c.605 Â§6; 2001 c.622 Â§52]

Â Â Â Â Â  477.747 Policies and plans for restoration of burned forestland. The State Forestry Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of State Lands and any other state agency with oversight responsibilities for state forestlands shall promote the effective use of state resources by adopting and implementing policies and management plans to begin efforts to restore and recover forestlands burned by fire so that social, economic and environmental values are not lost due to delay. These agencies shall coordinate, to the extent needed, to promote the efficient use of state resources in developing their fire restoration and recovery policies and plans. The Oregon Department of Administrative Services may assist state agencies under this section in developing contract and other procedures to expedite restoration and recovery efforts. The Oregon Department of Administrative Services shall provide appropriate contracting assistance and exceptions as may be necessary to expedite restoration and recovery efforts. [2003 c.456 Â§1]

Â Â Â Â Â  Note: 477.747 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 477 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON FOREST LAND PROTECTION FUND

Â Â Â Â Â  477.750 Oregon Forest Land Protection Fund; source; use. (1) The Oregon Forest Land Protection Fund is created, separate and distinct from the General Fund. This fund shall be held by the State Treasurer as a trust fund for the uses and purposes provided in ORS 477.750 to 477.775 and 477.880. The State Treasurer shall deposit and invest moneys in the fund as provided by law, taking into account its uses and purposes. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) Notwithstanding any other law and as limited by ORS 477.750 to 477.775 and 477.880, that part of the suspense account created by ORS 321.145 that is derived from the tax levied by ORS 321.015 (2) after refunds and other costs permitted by law, shall be credited to the Oregon Forest Land Protection Fund. [1969 c.524 Â§2; 1983 c.16 Â§3; 1985 c.759 Â§33; 1989 c.769 Â§12; 1989 c.966 Â§57]

Â Â Â Â Â  477.755 Appropriation of fund for emergency fire suppression costs; limitation on expenditures. (1) Notwithstanding ORS 291.238, the moneys in the Oregon Forest Land Protection Fund are appropriated continuously to the Emergency Fire Cost Committee and shall be used for equalizing emergency fire suppression costs for safeguarding forestland in any forest protection district, and for necessary administrative expenses. However, such administrative expenses may not exceed the limit authorized by the Legislative Assembly each biennium.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the annual expenditure from the Oregon Forest Land Protection Fund from revenues received from ORS 321.015 (2), 477.277 (1), 477.295 (1) and (2), 477.750 (1) and (2), 477.760 (4) and 477.880 (2) may not exceed $15 million.

Â Â Â Â Â  (3) As used in this section, "annual expenditure" means the expenses of the Oregon Forest Land Protection Fund obligated in any 12-month period designated by the Emergency Fire Cost Committee by rule that corresponds to the policy period of any insurance for emergency fire costs. [1969 c.524 Â§3; 1989 c.23 Â§1; 1991 c.639 Â§5; 2003 c.685 Â§4; 2005 c.802 Â§11]

Â Â Â Â Â  Note: The amendments to 477.755 by section 9, chapter 685, Oregon Laws 2003, and section 12, chapter 802, Oregon Laws 2005, become operative July 1, 2007. See section 11, chapter 685, Oregon Laws 2003, as amended by section 17, chapter 802, Oregon Laws 2005. The text that is operative on and after July 1, 2007, is set forth for the user's convenience.

Â Â Â Â Â  477.755. (1) Notwithstanding ORS 291.238, the moneys in the Oregon Forest Land Protection Fund are appropriated continuously to the Emergency Fire Cost Committee and shall be used for equalizing emergency fire suppression costs for safeguarding forestland in any forest protection district, and for necessary administrative expenses. However, such administrative expenses may not exceed the limit authorized by the Legislative Assembly each biennium.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the annual expenditure from the Oregon Forest Land Protection Fund from revenues received from ORS 321.015 (2), 477.277 (1), 477.295 (1) and (2), 477.750 (1) and (2), 477.760 (4) and 477.880 (2) may not exceed $10 million.

Â Â Â Â Â  (3) As used in this section, "annual expenditure" means the expenses of the Oregon Forest Land Protection Fund obligated in any 12-month period designated by the Emergency Fire Cost Committee by rule that corresponds to the policy period of any insurance for emergency fire costs.

Â Â Â Â Â  477.760 Reserve base of fund fixed; annual determination of excess over base; tax levies and assessments to maintain base. (1) The reserve base of the Oregon Forest Land Protection Fund is $22.5 million. On or about the last day of February of each year the Emergency Fire Cost Committee shall meet and determine the unencumbered balance of the fund as of the preceding February 16.

Â Â Â Â Â  (2) In order to maintain the reserve base of the fund at $22.5 million, the Emergency Fire Cost Committee may request and the State Treasurer may approve transfers to the fund in accordance with ORS 293.205 to 293.225, if the moneys in this fund fall below the reserve base, whether or not there are sufficient moneys in the fund to pay the obligations of the fund. Repayment of any such transfers shall be made from moneys paid into the fund pursuant to ORS 321.015 (2), 477.277 and 477.880 and from such other moneys as may be credited to the fund therefor.

Â Â Â Â Â  (3) If the committee determines that the moneys in the fund exceed:

Â Â Â Â Â  (a) The reserve base, and that no repayment obligations are outstanding from transfers made pursuant to subsection (2) of this section, then the Department of Revenue shall reduce the taxes described in ORS 321.015 (2) by 50 percent for the following calendar year and the surcharge for each improved lot or parcel described in ORS 477.277 and the assessments described in ORS 477.880 shall be reduced by 50 percent for the following fiscal year.

Â Â Â Â Â  (b) $30 million, and that no repayment obligations are outstanding from transfers made pursuant to subsection (2) of this section, then the Department of Revenue may not collect the taxes described in ORS 321.015 (2) for the following calendar year and the surcharge for each improved lot or parcel described in ORS 477.277 and the assessments described in ORS 477.880 may not be collected until the calendar year or fiscal year following the determination of the committee that the unencumbered balance in the fund is less than or equal to $22.5 million.

Â Â Â Â Â  (4)(a) Notwithstanding any other provision of law, if the funds referred to in subsection (2) of this section are inadequate to cover repayment of transfers from the State Treasurer or from other sources, the State Forester shall increase the following taxes, assessments and charges in an amount adequate to ensure repayment of the transfers, and any interest accrued thereon, allowing for contingencies in valuation, assessment and collection:

Â Â Â Â Â  (A) The harvest tax referred to in ORS 321.015 (2).

Â Â Â Â Â  (B) The surcharge on developed lots referred to in ORS 477.277.

Â Â Â Â Â  (C) The minimum assessment referred to in ORS 477.295.

Â Â Â Â Â  (D) The acreage assessments referred to in ORS 477.880 (2).

Â Â Â Â Â  (b) The increases to taxes, assessments and charges shall be apportioned based upon the proportionate levels of revenues received from each source by the Oregon Forest Land Protection Fund. Any such increases shall be computed on or before January 1 of each year, and shall be based upon revenues received during the previous four quarters. Any such increases shall be made in the appropriate calendar or fiscal year following that in which the requested transfers from the State Treasurer or from other sources are made. [1969 c.524 Â§4; 1985 c.158 Â§1; 1985 c.759 Â§34; 1989 c.769 Â§4; 1991 c.639 Â§6; 1993 c.653 Â§21; 2003 c.685 Â§Â§5,10; 2005 c.802 Â§Â§13,14]

Â Â Â Â Â  477.765 [1969 c.524 Â§5; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.770 Rules relating to use of fund. The Emergency Fire Cost Committee shall promulgate rules relating to the disposition of moneys from the Oregon Forest Land Protection Fund. Under such rules the committee may require that prior to the payment of moneys from the fund the forest protection district expend an amount for fire suppression not to exceed a per acre amount determined to be 10 percent of the total budgeted amount of all districts as set forth in ORS 477.220 to 477.415 divided by the total protected acres of all districts. However, any such amount per acre shall apply uniformly to each forest protection district. [1969 c.524 Â§6; 1977 c.182 Â§3; 1981 c.321 Â§5]

Â Â Â Â Â  477.775 Emergency fire suppression costs insurance; considerations; payment of premium from fund. (1) Prior to February 1 of each year, the Emergency Fire Cost Committee and the forester shall consult regarding the purchase of emergency fire suppression costs insurance and the level of coverage to purchase for the fire season of that year.

Â Â Â Â Â  (2) In determining whether the purchase of insurance is advisable, the forester and the committee shall consider:

Â Â Â Â Â  (a) The cost, coverage and deductible of insurance available from private insurance carriers;

Â Â Â Â Â  (b) The funding available for fire suppression from the Oregon Forest Land Protection Fund and other sources;

Â Â Â Â Â  (c) The current condition of forests;

Â Â Â Â Â  (d) Long-term weather predictions;

Â Â Â Â Â  (e) Available fire fighting resources; and

Â Â Â Â Â  (f) Available funds for the purchase of insurance.

Â Â Â Â Â  (3) If the committee and the forester agree to purchase insurance, the forester shall purchase insurance through the Oregon Department of Administrative Services to cover any lawful expense incurred by the State Forestry Department, or contractors or cooperators, that is payable by the Oregon Forest Land Protection Fund. The insurance may be obtained through negotiation or competitive bids, whichever is in the best interest of the state, its contractors and cooperators.

Â Â Â Â Â  (4) The Oregon Forest Land Protection Fund may not be charged for payment of more than one-half of any premium for the insurance. [1969 c.524 Â§10; 1985 c.158 Â§2; 1989 c.91 Â§1; 1989 c.769 Â§11; 1991 c.639 Â§7; 2005 c.802 Â§15]

Â Â Â Â Â  477.777 Budget request required for fire insurance and fire suppression resources; report. (1) As part of the preparation of the budget forms submitted to the Oregon Department of Administrative Services pursuant to ORS 291.208 for the State Forestry Department, the State Forester shall prepare, in addition to any amounts budgeted for forest protection districts pursuant to ORS 477.205 to 477.281, a budget request for a General Fund appropriation that may be used for any or all of the following:

Â Â Â Â Â  (a) Providing funds for the purchase of insurance under ORS 477.775.

Â Â Â Â Â  (b) Placement of centrally managed fire suppression resources for statewide use.

Â Â Â Â Â  (c) Acquisition of fast-mobilizing, short-term contingency resources to be used based on predictions of unusually severe fire weather, widespread lightning events or serious resource shortage due to a heavy fire season.

Â Â Â Â Â  (d) Enhancement of forest protection district resources in limited cases where land productivity or other economic factors seriously limit the protection district's ability to provide adequate funding to meet performance standards.

Â Â Â Â Â  (2) The State Forester shall utilize critical discretion in the expenditure of the funds provided to the State Forestry Department pursuant to the separate budget request required under subsection (1) of this section.

Â Â Â Â Â  (3) The State Forester shall report to the Emergency Board, each year, after the close of the fire season, on:

Â Â Â Â Â  (a) The nature and severity of the fire season;

Â Â Â Â Â  (b) The moneys expended on fire suppression;

Â Â Â Â Â  (c) The rationale for the expenditures; and

Â Â Â Â Â  (d) The balance remaining from the biennial appropriation. [2005 c.802 Â§2]

Â Â Â Â Â  477.780 [1969 c.524 Â§14; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.805 [1967 c.429 Â§37; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.810 [1961 c.689 Â§2; 1965 c.253 Â§145; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  477.820 [1961 c.689 Â§3; 1967 c.429 Â§39; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.830 [1961 c.689 Â§Â§4,5(3); 1969 c.524 Â§11; 1977 c.182 Â§4; 1981 c.321 Â§2; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.840 [1961 c.689 Â§5(1), (2); repealed by 1969 c.524 Â§15]

Â Â Â Â Â  477.850 [1961 c.689 Â§6; repealed by 1985 c.759 Â§40]

ASSESSMENT FOR FIRE SUPPRESSION COSTS

Â Â Â Â Â

Â Â Â Â Â  477.880 Acreage assessment; east side forestlands; certain forestlands west of Cascade Mountains; rate. (1) An assessment for the cost of fire protection and suppression is levied upon the owners of all forestland that has been classified under ORS 526.305 to 526.370 and that is protected from the start or spread of fire thereon or therefrom by:

Â Â Â Â Â  (a) The forester under ORS 477.210 (4), with the approval of the State Board of Forestry;

Â Â Â Â Â  (b) The United States of America through contract or agreement with the forester or board;

Â Â Â Â Â  (c) Any forest protective agency under contract or agreement with the forester or board pursuant to ORS 477.406; or

Â Â Â Â Â  (d) Any forest protective agency, described in paragraph (c) of this subsection, under a contract or agreement with the United States of America wherein such agency agrees to protect specific federal forestlands, and in return, the United States of America agrees to protect specific lands of such agency.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 477.760, for each fiscal year the assessment levied per acre of ownership of forestland designated in subsection (1) of this section shall be:

Â Â Â Â Â  (a) Six cents for all forestlands east of the summit of the Cascade Mountains and all forestlands which have been classified Class 3, agricultural class, under ORS 526.305 to 526.370; or

Â Â Â Â Â  (b) Four cents for all forestlands not described in paragraph (a) of this subsection. [1969 c.524 Â§Â§7,8; 1981 c.321 Â§3; 1985 c.759 Â§35; 1989 c.769 Â§5; 1991 c.639 Â§8; 2003 c.14 Â§318]

Â Â Â Â Â  477.885 [1969 c.524 Â§9; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.910 [1959 c.320 Â§1; 1965 c.253 Â§146; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  477.920 [1959 c.320 Â§7; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.930 [1959 c.320 Â§2; 1967 c.429 Â§41; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.940 [1959 c.320 Â§3; 1967 c.429 Â§42; 1969 c.524 Â§12; 1981 c.321 Â§4; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.950 [1959 c.320 Â§4; 1961 c.689 Â§7; 1965 c.428 Â§17; repealed by 1969 c.524 Â§15]

Â Â Â Â Â  477.960 Collection of assessment. (1) Insofar as applicable, the assessment levied under ORS 477.880 shall be due and payable to the forester in like manner and procedure, including penalties and interest, as set forth for the collection of the protection costs provided in ORS 477.270. Wherever applicable, the assessment levied under ORS 477.880 shall be combined with the budgeted cost certified to the county under ORS 477.270 as one amount for each account listed so that the officer in charge of the roll can extend the amounts on the assessment roll in a separate column in a single figure.

Â Â Â Â Â  (2) The minimum assessment set forth in ORS 477.295 shall be applied to the combined amount described in subsection (1) of this section. [1959 c.320 Â§5; 1961 c.689 Â§8; 1965 c.312 Â§4; 1967 c.179 Â§1; 1967 c.429 Â§43; 1985 c.759 Â§36; 1991 c.459 Â§417]

Â Â Â Â Â  477.970 Disposition of receipts. The receipts from the assessment levied by ORS 477.880 shall be paid into the Oregon Forest Land Protection Fund. [1959 c.320 Â§6; 1961 c.689 Â§9; 1967 c.429 Â§44; 1985 c.759 Â§37]

PENALTIES

Â Â Â Â Â  477.980 Enforcement policy; rules; factors considered. The State Board of Forestry, by rule, shall establish the enforcement policy for violations prescribed in ORS 477.993. In determining the enforcement policy, the board may consider the following factors:

Â Â Â Â Â  (1) Prior violation of the same or similar statutes, rules or orders.

Â Â Â Â Â  (2) The gravity and magnitude of the violation.

Â Â Â Â Â  (3) Whether the violations were repeated or continuous.

Â Â Â Â Â  (4) Whether the cause of the violation was an unavoidable accident or a willful, malicious or negligent act.

Â Â Â Â Â  (5) Whether the violation directly threatened human life or caused property damage of $10,000 or more. [1993 c.697 Â§2; 1999 c.1051 Â§101]

Â Â Â Â Â  477.985 Enforcement procedure; disposition of fines and costs. (1) In addition to any other persons permitted to enforce violations, the State Forestry Department and the State Forester, or any employee specifically designated by the department or by the State Forester, may issue citations for violations established under ORS 477.993 in the manner provided by ORS chapter 153.

Â Â Â Â Â  (2) All fines and court costs recovered from violations established under ORS 477.993 shall be paid to the clerk of the court involved. Such moneys shall be credited and distributed under ORS 137.290 and 137.295 as monetary obligations payable to the state. [1993 c.697 Â§3; 1999 c.1051 Â§102]

Â Â Â Â Â  477.990 [Amended by 1953 c.68 Â§19; subsection (5) of 1957 Replacement Part enacted as 1953 c.68 Â§17; subsections (11) and (12) of 1957 Replacement Part enacted as 1953 c.152 Â§Â§6,7; repealed by 1959 c.363 Â§14 (subsections (1) to (5) of 477.993 (1963 Replacement Part) enacted in lieu of 477.990)]

Â Â Â Â Â  477.992 [Repealed by 1959 c.363 Â§21]

Â Â Â Â Â  477.993 Penalties. (1) Violation of any of the provisions of ORS 477.510, 477.515, 477.535 to 477.550, 477.565, 477.615, 477.625, 477.635 to 477.670, 477.695, 477.710, 477.720 or 477.740, or any rule or order adopted pursuant thereto, is a violation punishable as follows:

Â Â Â Â Â  (a) For the first offense, as a Class D violation.

Â Â Â Â Â  (b) For the second offense, as a Class C violation.

Â Â Â Â Â  (c) For the third offense, as a Class A violation.

Â Â Â Â Â  (2) Multiple violations of any single requirement of this chapter, or of any rule or order adopted pursuant thereto, in an operation area shall be considered a single violation. However, each day a violation continues shall be considered a separate violation.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, violations of any of the statutes listed in subsection (1) of this section which proximately cause human injury, loss of human life or property damage of $10,000 or more, and unauthorized entry into a fire scene secured under the authority of ORS 477.365 (1)(f), may be punishable as a Class A misdemeanor.

Â Â Â Â Â  (4) Violations and punishments set forth in this section and ORS 477.740 are in addition to and not in lieu of the provisions of ORS 164.305 to 164.335. [Subsections (1) and (2) of 1963 Replacement Part and subsections (1) to (3) enacted as 1959 c.363 Â§15 (in lieu of 477.990); subsection (6) of 1963 Replacement Part enacted as 1959 c.408 Â§6; subsection (7) of 1963 Replacement Part enacted as 1959 c.320 Â§8; subsection (8) of 1963 Replacement Part enacted as 1961 c.689 Â§11; subsection (5) enacted as 1961 c.603 Â§15; 1965 c.253 Â§136; 1971 c.562 Â§2; 1971 c.743 Â§390; 1993 c.697 Â§8; 1995 c.605 Â§4; 1997 c.274 Â§34; 1999 c.1051 Â§103]

_______________



Chapter 478

Chapter 478 Â Rural Fire Protection Districts

2005 EDITION

RURAL FIRE PROTECTION DISTRICTS

PROTECTION FROM FIRE

GENERAL PROVISIONS

478.001Â Â Â Â  Definitions

478.002Â Â Â Â  Status of districts existing in 1957

478.004Â Â Â Â  New district succeeds to and replaces abolished district

FORMATION

478.010Â Â Â Â  Formation; territories that may not be included in districts

478.050Â Â Â Â  Qualifications for directors

478.090Â Â Â Â  Effect of 1939 Act on districts then existing

478.100Â Â Â Â  Immaterial defects in organization not to invalidate district organization

478.115Â Â Â Â  County governing body to determine territory of district

478.120Â Â Â Â  Inclusion of forestland in district

478.130Â Â Â Â  Certain structures subject to fire damage to be added to tax rolls

478.140Â Â Â Â  Procedure for adding land to district by consent of owner

478.150Â Â Â Â  Conference with State Forestry Department required prior to formation of district or annexation of territory

478.155Â Â Â Â  Formation of district with tax zones; contents of formation petition and order creating district; determination of tax levy in each zone; boundary changes

478.160Â Â Â Â  Filing of boundary or zone change with county assessor and Department of Revenue

POWERS AND DUTIES

478.210Â Â Â Â  Directors; organization; term; oath

478.215Â Â Â Â  Position numbers for director election

478.221Â Â Â Â  Nomination and election of directors

478.225Â Â Â Â  Election subdistricts; petition for formation; election

478.228Â Â Â Â  Boundaries of subdistricts

478.231Â Â Â Â  Election laws applicable

478.234Â Â Â Â  Subdistricts for nomination or election of directors

478.240Â Â Â Â  Special elections; electors

478.250Â Â Â Â  Meetings and officers of board

478.260Â Â Â Â  Fire chief and assistants; headquarters; acquisition of site; fire and first-aid apparatus and equipment; emergency medical and ambulance services

478.270Â Â Â Â  Reports of directors; State Fire Marshal to cooperate and furnish blank forms

478.280Â Â Â Â  Employment of assistants

478.290Â Â Â Â  Additional authority of districts within 10 mile radius of city of 100,000 or more

478.300Â Â Â Â  Contracting with others to provide facilities and services for fire protection or road lighting; authority over open burning and fire permits; rules

478.305Â Â Â Â  Contracting with others for mutual communication system; contracts in other states

478.308Â Â Â Â  Contracting with others for regional oil and hazardous material emergency response team

478.310Â Â Â Â  Response to fire or public safety incident outside its own territory by district or municipality; liability for costs

478.315Â Â Â Â  Response to fire or public safety incident in Columbia River Gorge National Scenic Area; payment of costs

BENEFITS FOR DISTRICT EMPLOYEES

478.325Â Â Â Â  District may levy taxes for purposes of ORS 478.335 to 478.370

478.335Â Â Â Â  Contracts for medical and hospital services or insurance

478.340Â Â Â Â  Payment of premiums or charges on contracts; employee contributions; multiple contracts

478.355Â Â Â Â  Establishment of employee retirement system; provisions of plan

478.360Â Â Â Â  Fund to provide retirement benefits

478.365Â Â Â Â  Employee contributions to retirement fund

478.370Â Â Â Â  Retirement benefits not to be funded for individual not employee of district when membership in system created

BENEFITS FOR DISTRICT VOLUNTEERS

478.390Â Â Â Â  Investments authorized to fund length of service awards for volunteer firefighters

REVENUES AND FINANCES

(Generally)

478.410Â Â Â Â  Power of district to levy taxes, borrow money, sell bonds and create fees

478.420Â Â Â Â  Sale of bonds

478.430Â Â Â Â  Ad valorem tax

478.440Â Â Â Â  Gifts; sinking fund

478.450Â Â Â Â  Tax for road lighting; method

478.460Â Â Â Â  Deposit and disbursement of funds

478.470Â Â Â Â  Interest on unpaid warrants; limitation on amount of warrants

(Tax Zones)

478.480Â Â Â Â  Formation of tax zones; basis for zones; public hearing

478.485Â Â Â Â  Notice of public hearing

478.490Â Â Â Â  Election on question of dividing district into tax zones; order creating zones; effect

478.495Â Â Â Â  Limitation on changes in tax zone boundaries

478.500Â Â Â Â  Determination of tax levy in each tax zone

478.505Â Â Â Â  Petition for tax zones by district electors; number of signatures required; public hearing

(Multicounty Districts)

478.560Â Â Â Â  Deposit and disbursement of funds of districts located in two or more counties

WITHDRAWAL OF TERRITORY

478.665Â Â Â Â  Withdrawal of territory from district; inclusion in forest protection district; assessment

FIRE SAFETY SYSTEMS

478.840Â Â Â Â  Definitions for ORS 478.845 to 478.875

478.845Â Â Â Â  Revenue bonds authorized for fire safety systems

478.850Â Â Â Â  Sources of bond payment restricted

478.855Â Â Â Â  Loan fund created from bond proceeds; other sources for fund

478.860Â Â Â Â  Standards for eligibility for loans for fire safety systems

478.865Â Â Â Â  Loan contract; repayment plan; terms and conditions

478.870Â Â Â Â  Powers granted to enforce loan contracts and secure payment of bonds; reserve fund

478.875Â Â Â Â  Remedies for breach of loan contract

478.880Â Â Â Â  Legislative findings

478.885Â Â Â Â  Payment or repayment for cost of fire safety system installation in multifamily housing

FIRE PREVENTION CODE; FIRE PERMITS

478.910Â Â Â Â  Adoption of fire prevention code

478.920Â Â Â Â  Scope of fire prevention code

478.924Â Â Â Â  Approval of code by city or county required

478.927Â Â Â Â  Building permit review for fire prevention code

478.930Â Â Â Â  Violation of code; failure to remove hazards; burning waste without permit prohibited

478.940Â Â Â Â  Copies of code to be filed with State Fire Marshal and posted at fire stations

478.960Â Â Â Â  Burning of certain materials permitted only with permission of fire chief; burning schedules and restrictions

478.965Â Â Â Â  Recovery by district of costs of suppressing unlawful fire; attorney fees

DISTRICT IDENTIFICATION NAMES

478.970Â Â Â Â  Purpose of district identification names

478.972Â Â Â Â  Application by district to State Fire Marshal for identification name

478.980Â Â Â Â  Identification name for district formed by consolidation or merger of districts

478.982Â Â Â Â  Reuse of names of dissolved districts

PENALTIES

478.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  478.001 Definitions. (1) As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (a) "Board of directors" or "district board" means the governing body of a district.

Â Â Â Â Â  (b) "County" means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (c) "County board" means the county court or board of county commissioners of the county.

Â Â Â Â Â  (d) "District" means a rural fire protection district proposed to be organized or organized under, or subject to, this chapter.

Â Â Â Â Â  (e) "Owner" or "landowner" means a legal owner of real property or the vendee of a contract of purchase of real property, if any, to the exclusion of the vendor. The term includes a unit owner, as defined in ORS 100.005.

Â Â Â Â Â  (2) As used in ORS 478.960:

Â Â Â Â Â  (a) "Commercial waste" means any waste produced in any business involving the lease or sale, including wholesale and retail, of goods or services, including but not limited to housing, and means any waste produced by a governmental, educational or charitable institution; however, it does not include any waste produced in a dwelling containing four living units or less.

Â Â Â Â Â  (b) "Demolition material" means any waste resulting from the complete or partial destruction of any man-made structure such as a house, apartment, commercial building or industrial building.

Â Â Â Â Â  (c) "Domestic waste" means any nonputrescible waste, consisting of combustible materials, such as paper, cardboard, yard clippings, wood, or similar materials, generated in a dwelling, including the real property upon which it is situated, containing four living units or less.

Â Â Â Â Â  (d) "Field burning" means the burning of any grass field, grain field, pasture, rangeland or other field by open burning or by use of mobile equipment or flaming equipment on any land or vegetation.

Â Â Â Â Â  (e) "Industrial waste" means any waste resulting from any process or activity of manufacturing or construction.

Â Â Â Â Â  (f) "Land clearing debris" means any waste generated by the removal of debris, logs, trees, brush or demolition material from any site in preparation for land improvement or construction projects.

Â Â Â Â Â  (g) "Open burning" means any burning conducted in such a manner that combustion air is not effectively controlled and that combustion products are not vented through a stack or chimney, including but not limited to burning conducted in open outdoor fires, common burn barrels and backyard incinerators. [1969 c.667 Â§2; 1975 c.635 Â§3; 1983 c.83 Â§95; 1983 c.350 Â§282; 1987 c.834 Â§5]

Â Â Â Â Â  478.002 Status of districts existing in 1957. (1) There hereby is created a rural fire protection district territorially coterminous with each rural fire protection district existing on July 2, 1957, or established after July 2, 1957, and prior to November 22, 1957, if such rural fire protection district was at that time a valid district but for the fact that its electorate was restricted to property owners. In determining the boundaries of districts created by this subsection, full effect shall be given to annexations, withdrawals and consolidations effected by rural fire protection districts prior to November 22, 1957, under this chapter or other statutes authorizing or purporting to authorize such action.

Â Â Â Â Â  (2) Rural fire protection districts territorially coterminous with the districts created by subsection (1) of this section hereby are abolished.

Â Â Â Â Â  (3) Rural fire protection districts created by this section shall be governed by this chapter. [1957 s.s. c.10 Â§1; 1959 c.344 Â§1]

Â Â Â Â Â  478.004 New district succeeds to and replaces abolished district. Each rural fire protection district created by ORS 478.002 shall in all respects succeed to and replace the territorially coterminous rural fire protection district abolished by ORS 478.002. Without limiting the foregoing:

Â Â Â Â Â  (1) A successor district is:

Â Â Â Â Â  (a) The owner of the property of the succeeded district, including real property and funds on deposit with the county treasurer or banks.

Â Â Â Â Â  (b) Successor party to the contracts of the succeeded district.

Â Â Â Â Â  (c) Successor party to the court proceedings of the succeeded district.

Â Â Â Â Â  (d) Successor obligor on the indebtedness of the succeeded district.

Â Â Â Â Â  (2) The rules, regulations, fire protection codes and identification numbers of the succeeded district are the rules, regulations, fire protection codes and identification numbers of the successor district, until changed by appropriate action under this chapter.

Â Â Â Â Â  (3) The directors and officers of the succeeded district are the directors and officers of the successor district. Each director and officer shall hold office for a term equal to the term of the office of the director or officer in the succeeded district. [1957 s.s. c.10 Â§2]

FORMATION

Â Â Â Â Â  478.010 Formation; territories that may not be included in districts. (1) A rural fire protection district may be formed in the manner set forth in ORS 478.010 to 478.100.

Â Â Â Â Â  (2) A district may not include:

Â Â Â Â Â  (a) Territory within a city unless otherwise authorized by law.

Â Â Â Â Â  (b) Territory within a water supply district organized under ORS chapter 264 if the district has previously been authorized by its electors to exercise the fire protection powers prescribed by ORS 264.340.

Â Â Â Â Â  (c) Forestlands included within a forest protection district under ORS 477.205 to 477.281 unless the owner consents and notifies the rural fire protection district, however, forestland protected pursuant to ORS 477.205 to 477.281 and not exceeding five acres in one ownership shall be included in the rural fire protection district without the owner's consent if the ownership includes any structures subject to damage by fire. Forestland included in a rural fire protection district under this subsection subjects the forestland to assessments for fire protection by the rural fire protection district and the forest protection district.

Â Â Â Â Â  (d) Railroad rights of way or improvements thereon or rolling stock moving thereover unless the owner of such property consents.

Â Â Â Â Â  (e) Ocean shores as defined by ORS 390.605. [Subsection (2) enacted as 1953 c.144 Â§1; 1969 c.651 Â§3; 1969 c.667 Â§Â§3, 69; 1971 c.727 Â§137; 1973 c.124 Â§1; 1973 c.337 Â§1a; 2001 c.104 Â§217]

Â Â Â Â Â  478.020 [Amended by 1967 c.610 Â§2; 1969 c.667 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.030 [Amended by 1967 c.610 Â§3; 1969 c.667 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.040 [Repealed by 1957 s.s. c.10 Â§4 (478.041 enacted in lieu of 478.040)]

Â Â Â Â Â  478.041 [1957 s.s. c.10 Â§5 (enacted in lieu of 478.040); 1959 c.68 Â§1; 1961 c.523 Â§1; 1961 c.549 Â§1; 1969 c.667 Â§6; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  478.050 Qualifications for directors. A director of a district shall be an elector or an owner within the district. A district may determine, by ordinance that takes effect at least one year prior to the date of a regular district election, that firefighters of the district, volunteer or otherwise, and other district employees shall not serve as directors. [Amended by 1963 c.299 Â§1; 1969 c.667 Â§7; 1971 c.647 Â§109; 1971 c.727 Â§Â§139, 197; 1973 c.618 Â§1; 1987 c.834 Â§1]

Â Â Â Â Â  478.060 [Amended by 1963 c.299 Â§2; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  478.070 [Amended by 1961 c.549 Â§2; 1969 c.667 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.080 [Amended by 1961 c.549 Â§3; 1969 c.667 Â§9; repealed by 1971 c.647 Â§149; 1971 c.727 Â§203]

Â Â Â Â Â  478.090 Effect of 1939 Act on districts then existing. Nothing in this chapter shall be construed as impairing the legality or organization of any rural fire protection district existing on June 14, 1939, nor to exclude from such districts any lands then included therein, nor the legality of any act of such district done in accordance with the prior law, nor shall it be deemed to affect the legality of the election of any officer of any such existing rural fire protection district. Nor shall anything in this chapter be deemed in any way to affect any indebtedness or financial obligation lawfully created by any fire protection district existing on June 14, 1939, and such existing rural fire protection district is confirmed and for the purpose of continued and future operation shall be deemed as organized under the terms and conditions of this chapter and entitled to all benefits and clothed with all the rights, powers and duties as by this chapter provided.

Â Â Â Â Â  478.100 Immaterial defects in organization not to invalidate district organization. No final order of a county board establishing a district shall be set aside, or annulled upon appeal or review, on account of any defect or irregularity in the petition asking for organization of such district, or notice thereof, which does not materially affect the substantial rights of an interested party. The following irregularities are declared to be immaterial defects:

Â Â Â Â Â  (1) Errors of description of the intermediate points, courses or distances of the exterior boundaries of the proposed district set out in the petition for organization or as changed at the hearing by the county board, when the exterior boundaries can be otherwise definitely determined.

Â Â Â Â Â  (2) Errors in posting notices where it can be shown that all persons objecting to the proceedings had actual notice thereof prior to the hearing.

Â Â Â Â Â  (3) Errors in or omissions of the names of petitioners or number thereof, or in the percentage thereof of property owners in the district, required to sign the petition for organization, where there is entered upon the records of the county board an order or proclamation establishing or legally forming such district. [Amended by 1969 c.667 Â§10; 1975 c.326 Â§4]

Â Â Â Â Â  478.110 [Repealed by 1969 c.667 Â§70]

Â Â Â Â Â  478.115 County governing body to determine territory of district. Subject to the provisions of ORS 478.010, a county governing body may, under ORS 198.705 to 198.955, include in or exclude from a proposed district, or territory proposed to be annexed to a district, such territory as it determines. [1979 c.473 Â§2]

Â Â Â Â Â  478.120 Inclusion of forestland in district. The authority to include forestland within a rural fire protection district pursuant to ORS 478.010 (2)(c) applies to forestland within the exterior boundaries of an existing district and to forestland on which structures subject to damage by fire have been added after July 20, 1973. [1973 c.337 Â§3]

Â Â Â Â Â  478.130 Certain structures subject to fire damage to be added to tax rolls. Any land upon which structures subject to damage by fire have been built shall be added to the assessment roll for the tax year beginning July 1 following the calendar year in which construction on the structure was begun. [1973 c.337 Â§4; 1993 c.270 Â§68]

Â Â Â Â Â  478.140 Procedure for adding land to district by consent of owner. Any owner consenting to add the forestland of the owner to the district under ORS 478.010 (2)(c) shall do so on forms supplied by the Department of Revenue. The owner shall file the original with the district. The district shall forward a copy to the assessor of each county in which the land is located, within 20 days of receipt. [1973 c.337 Â§5]

Â Â Â Â Â  478.150 Conference with State Forestry Department required prior to formation of district or annexation of territory. Prior to the formation of any rural fire protection district or the annexation of any territory to an existing rural fire protection district of any territory within the exterior boundaries of a forest protection district established pursuant to ORS chapter 477, the petitioners of the proposed district or annexation shall confer with the State Forestry Department in determining the boundaries and lands to be included within the rural fire protection district. [1973 c.337 Â§6]

Â Â Â Â Â  478.155 Formation of district with tax zones; contents of formation petition and order creating district; determination of tax levy in each zone; boundary changes. (1) When formation of a district is proposed after October 15, 1983, the petition or order for formation may include, in addition to other information required under ORS 198.750 or 198.835:

Â Â Â Â Â  (a) A statement that the district shall be divided into a specified number of zones for the purpose of imposing and levying ad valorem taxes at different rates in each zone based upon differences in services provided by the district in each zone.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (2) If an election on formation of the district is held, the county board shall order the questions of whether or not to form the district and, if the district is formed, whether or not to divide it into zones to be submitted to the voters as separate questions to be voted upon separately.

Â Â Â Â Â  (3) After an election on formation is held, if both the formation of the district and the division of the district into zones are approved by the voters, the order issued under ORS 198.820 (3) creating the district shall declare that the district contains zones with the boundaries specified in the petition or order for formation. If only formation of the district is approved by the voters, the order creating the district shall be issued as provided in ORS 198.820.

Â Â Â Â Â  (4) If the district is formed without an election, the order issued under ORS 198.820 (3) creating the district shall declare that the district contains zones with the boundaries specified in the petition or order for formation.

Â Â Â Â Â  (5) When a district containing zones is formed under this section, the first board of directors of the district, prior to the levy of any ad valorem taxes by the district, shall provide notice of a public hearing and conduct the hearing as provided in ORS 478.480 (2) and 478.485. After the public hearing required under this section, the board shall enter an order in its journal stating the percentage of the total amount of ad valorem taxes of the district that will be collected in each zone. The board may then determine, make and declare the ad valorem tax levy for each zone.

Â Â Â Â Â  (6) The boundaries of the zones and the percentages of taxes collected in each zone that are established for a district under this section shall be effective until the regular district election in the first odd-numbered year following the year in which the district is formed. At that regular district election, a proposal for changing the boundaries of the zones may be submitted to the voters of the district as provided in ORS 478.480 (2), 478.485 and 478.490. If no proposal for a boundary change is submitted, the boundaries of the zones established upon formation of the district shall be retained until notice of a change is given to, and approved by, the voters of the district as provided in ORS 478.480 (2), 478.485 and 478.490. [1983 c.569 Â§8]

Â Â Â Â Â  478.160 Filing of boundary or zone change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary or zone change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§38]

POWERS AND DUTIES

Â Â Â Â Â  478.210 Directors; organization; term; oath. (1) The power and authority given to the district, except as otherwise provided, is vested in and shall be exercised by a board of five directors. Except as provided by subsection (3) of this section, the term of director is four years.

Â Â Â Â Â  (2) The board of directors shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (3) Within 10 days after receiving their certificates of election, the members of the first board of a district shall meet and organize by first taking and subscribing an oath of office. At the same meeting, the directors shall determine by lot the length of term each shall hold office. Of the members of the board first elected:

Â Â Â Â Â  (a) The terms of two directors shall expire June 30 next following the first regular district election; and

Â Â Â Â Â  (b) The terms of three members shall expire June 30 next following the second regular district election. [Amended by 1969 c.667 Â§11; 1971 c.727 Â§140; 1973 c.796 Â§67; 1975 c.647 Â§43; 1983 c.350 Â§283]

Â Â Â Â Â  478.215 Position numbers for director election. (1) Each office of director shall be designated by number as Position No. 1, Position No. 2 and so forth.

Â Â Â Â Â  (2) The secretary of a district shall assign a position number to each office on the board. The number so assigned shall be certified by the secretary to the director in office holding that position. A copy of the certification shall be filed in the records of the elections officer for the district. [1977 c.301 Â§4; 1983 c.350 Â§284]

Â Â Â Â Â  478.220 [Repealed by 1957 s.s. c.10 Â§6 (478.221 enacted in lieu of 478.220)]

Â Â Â Â Â  478.221 Nomination and election of directors. (1) Candidates for election from subdistricts created by ORS 478.225 shall be nominated by electors of the subdistricts. Candidates for election at large may be nominated by electors of subdistricts or by electors of the district, or any combination of such methods.

Â Â Â Â Â  (2) Subject to ORS 478.225, the directors may be elected in one of the following methods or a combination of both:

Â Â Â Â Â  (a) Elected by electors of subdistricts.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district. [1957 s.s. c.10 Â§7 (enacted in lieu of 478.220); 1969 c.667 Â§Â§13, 66; 1969 c.669 Â§12; 1971 c.647 Â§111; 1973 c.796 Â§68; 1975 c.647 Â§44; 1979 c.364 Â§6; 1983 c.350 Â§285]

Â Â Â Â Â  478.225 Election subdistricts; petition for formation; election. (1) This section establishes the procedure for determining either of the following questions:

Â Â Â Â Â  (a) Whether subdistricts should be created in a district for the purpose of nominating or electing two or more directors.

Â Â Â Â Â  (b) Whether the method established in a district for nominating and electing directors should be changed to another method.

Â Â Â Â Â  (2) A question under this section shall be decided by election. The district board shall order an election when a petition is filed as provided in this section.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (4) If the question proposes creation of subdistricts or a change in the boundaries or the number of existing subdistricts, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed subdistrict boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words.

Â Â Â Â Â  (c) The following apply to the statement summarizing the measure and its major effect in the ballot title:

Â Â Â Â Â  (A) The statement shall specify the method of nomination and election of directors from among the methods described in ORS 478.221.

Â Â Â Â Â  (B) The statement shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any subdistrict or only for a candidate from the subdistrict in which the elector resides.

Â Â Â Â Â  (C) If the method for nominating directors combines nomination of candidates from and by subdistricts and nomination of candidates at large, the statement shall specify the number of candidates to be nominated in each manner. The statement shall include a general description of the proposed boundaries of the subdistricts, using streets and other generally recognized features.

Â Â Â Â Â  (d) The order calling the election shall contain a map of the proposed subdistrict boundaries and a metes and bounds or legal description of the proposed subdistrict boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (7) of this section.

Â Â Â Â Â  (5) The map to be contained in the petition under subsection (4) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (6) Subsection (4) of this section does not apply if the question proposes abolition of all subdistricts.

Â Â Â Â Â  (7) If the district board determines or adjusts the boundaries of the subdistricts under ORS 478.228 before submitting the question under this section, the district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (8) If the electors of the district approve the creation of subdistricts, or a change in the boundaries or the number of existing subdistricts, directors then holding office shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by subdistrict shall be filled by persons who reside within subdistricts which are not represented on the board. If more than one subdistrict is not represented on the board when a vacancy occurs, the subdistrict entitled to elect a director shall be decided by lot. [1979 c.364 Â§2; 1983 c.350 Â§286; 1995 c.79 Â§290; 1995 c.534 Â§18]

Â Â Â Â Â  478.228 Boundaries of subdistricts. The boundaries or proposed boundaries of election subdistricts proposed or established within a district under ORS 478.225 from which directors are to be nominated or elected shall be as nearly equal in population as is feasible according to the latest available federal census data and shall be adjusted by the board to apportion population, to follow wherever practicable existent election precinct boundaries and to reflect boundary changes of the district. The boundaries shall be determined or adjusted by the board prior to submitting the question of election subdistricts to the electors under ORS 478.225. [1979 c.364 Â§3; 1983 c.350 Â§287]

Â Â Â Â Â  478.230 [Amended by 1953 c.369 Â§2; 1967 c.609 Â§11; 1969 c.667 Â§14; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  478.231 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§289]

Â Â Â Â Â  478.232 [1979 c.364 Â§4; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  478.234 Subdistricts for nomination or election of directors. (1) The question whether subdistricts should be established for the purpose of nominating or electing one or more board members may be submitted at an election called under ORS 198.866 and 198.867, or at an election on merger or consolidation called under ORS 198.903.

Â Â Â Â Â  (2) The following provisions of ORS 478.225 (4) apply to an election on annexation, merger or consolidation when the question of establishing subdistricts is submitted at that election:

Â Â Â Â Â  (a) The requirements applicable to the ballot title.

Â Â Â Â Â  (b) The provision for a map of the proposed subdistrict boundaries. [1983 c.350 Â§286c]

Â Â Â Â Â  478.235 [1979 c.364 Â§5; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  478.240 Special elections; electors. (1) At any regular meeting, the district board may call a special election.

Â Â Â Â Â  (2) In any district in which there are no electors registered in the district and the property is used for business, industrial or farming purposes and is nonresidential in character, all owners of property located within the district may vote, and the authorized officer or representative of any corporation owning land in the district may vote for the corporation landowner. [Amended by 1969 c.667 Â§15; 1971 c.647 Â§112; 1973 c.618 Â§2; 1983 c.83 Â§96; 1983 c.350 Â§290]

Â Â Â Â Â  478.245 [1955 c.617 Â§1; repealed by 1969 c.325 Â§4 and 1969 c.667 Â§70]

Â Â Â Â Â  478.250 Meetings and officers of board. (1) The district board shall hold meetings at such time and place within the district as it determines. It shall hold at least one regular meeting in each month on a day fixed by the board, and may hold special meetings under such rules as it may make.

Â Â Â Â Â  (2) At the organizational meeting the board shall choose from the members a president, vice president, secretary and a treasurer. The board may choose as secretary and treasurer the same person. Officers shall hold their offices until the first regular meeting in July following or until their successors are elected and qualified. They shall have the powers and perform the duties usual in such cases. In the absence of the president, the vice president or, in the absence of both, any other member of the board may preside at any meeting.

Â Â Â Â Â  (3) The board shall transact all business pertinent to the establishment, equipment and maintenance of the district and its properties. [Amended by 1969 c.344 Â§7; 1969 c.345 Â§11; 1969 c.667 Â§Â§16, 67; 1983 c.192 Â§1]

Â Â Â Â Â  478.260 Fire chief and assistants; headquarters; acquisition of site; fire and first-aid apparatus and equipment; emergency medical and ambulance services. (1) The district board shall select a fire chief qualified by actual experience as a firefighter and fire precautionist, or otherwise, and assistants, volunteer or otherwise, and fix their compensation. The fire chief shall be responsible for the equipment and properties of the district. Under the direction of the board, the fire chief shall be responsible for the conduct of the department.

Â Â Â Â Â  (2) The board, with advice and counsel of the fire chief, shall select the location of the fire house or houses or headquarters of the fire department of the district. Such sites shall be chosen with a view to the best service to the residents and properties of the whole district and may be acquired by purchase or exercise of the powers of eminent domain in the manner provided by ORS chapter 35. The board may purchase apparatus and equipment as needed by the district, and provide a water system, ponds or reservoirs for the storage of water for fire-fighting purposes. Or the board may contract with water companies or districts, or both, for water service and facilities at a rate of compensation mutually agreed upon. The board also may divide the district into zones or subdivisions and provide an adequate system or code of fire alarms or signals by telephone, bell, whistle, siren or other means of communication.

Â Â Â Â Â  (3) A district may operate or acquire and operate, or contract for the operation of, emergency medical service equipment and vehicles both within and without the boundaries of the district. A district may conduct ambulance operations only in conformance with a county plan adopted under ORS 682.062 for ambulance services and ambulance service areas and with rules of the Department of Human Services relating to such services and service areas. Service authorized under a county plan includes authorization for a district to provide ambulance services by intergovernmental agreement with any other unit of local government designated by the plan to provide ambulance services.

Â Â Â Â Â  (4) As used in this section, "ambulance services" has the meaning given that term in ORS 682.027. [Amended by 1953 c.369 Â§2; 1959 c.658 Â§1; 1967 c.348 Â§1; 1969 c.667 Â§17; 1973 c.192 Â§1; 1979 c.565 Â§1; 1981 c.538 Â§1; 1989 c.722 Â§1]

Â Â Â Â Â  478.270 Reports of directors; State Fire Marshal to cooperate and furnish blank forms. (1) The district board shall report monthly to the State Fire Marshal, upon forms prescribed by the State Fire Marshal, information the State Fire Marshal may require, and shall, at any time, upon request furnish further report or information required by the State Fire Marshal.

Â Â Â Â Â  (2) The State Fire Marshal shall cooperate in the formation, operation and administration of districts. The State Fire Marshal shall prepare and make available uniform forms for reports required by this section and other uniform forms and blanks the State Fire Marshal considers advisable. [Amended by 1969 c.667 Â§18; 1983 c.192 Â§2]

Â Â Â Â Â  478.280 Employment of assistants. The board of directors may employ assistants as necessary or convenient in carrying on the work of the district and fix their compensation. The expenses of directors actually incurred in the service of the district may be paid by the board. [Amended by 1969 c.667 Â§19]

Â Â Â Â Â  478.290 Additional authority of districts within 10 mile radius of city of 100,000 or more. Districts situated within a radius of 10 miles of a city of over 100,000 population may, in addition to the powers granted by ORS 478.210, 478.221 and 478.240 to 478.280, install, maintain and operate systems of street, road or highway lights. The lights shall be maintained upon the streets, roads or intersections as the board considers is needed to furnish the best lighting service to the residents and properties in the district. [Amended by 1969 c.667 Â§20]

Â Â Â Â Â  478.300 Contracting with others to provide facilities and services for fire protection or road lighting; authority over open burning and fire permits; rules. (1) In addition to the authority to enter into intergovernmental agreements under ORS chapter 190, a rural fire protection district or other public body as defined in ORS 174.109 may contract with any person for the purpose of affording fire fighting, protection or prevention facilities or road-lighting facilities and services, or both, to such person.

Â Â Â Â Â  (2) When any agreement or contract is entered into pursuant to ORS chapter 190 or subsection (1) of this section to provide fire protection service, the rural fire protection district or other public body providing such service shall have authority over open burning and the issuance of fire permits in the area served, and may in accordance with this chapter make reasonable rules and regulations relating thereto. [Amended by 1965 c.602 Â§27; 1969 c.667 Â§21; 2003 c.802 Â§126]

Â Â Â Â Â  478.305 Contracting with others for mutual communication system; contracts in other states. (1) Any district may contract with other rural fire protection districts or cities operating a fire department for the establishment and maintenance of a mutual communication system for fire prevention and protection and may, in cooperation with the other contracting party or parties, provide for a joint board of control composed of representatives of the contracting parties, to control the operations of such communication system.

Â Â Â Â Â  (2) Any district any portion of whose boundary coincides with the boundary of this state may contract with any public agency of, or person in, an adjoining state for the purpose of receiving or furnishing fire protection or for the purpose of water supply for fire fighting. [1955 c.579 Â§1; 1969 c.667 Â§22]

Â Â Â Â Â  478.308 Contracting with others for regional oil and hazardous material emergency response team. (1) Any district may contract with another rural fire protection district, city or county to establish, operate and maintain a regional oil and hazardous material emergency response team. The contracting parties may provide for a joint board of control, composed of representatives of the contracting parties, to control the operation of the regional emergency response team.

Â Â Â Â Â  (2) A rural fire protection district may receive a grant under section 42, chapter 539, Oregon Laws 1987.

Â Â Â Â Â  (3) Any district whose boundary coincides with the boundary of this state may contract with a public agency or person in an adjoining state for the purpose of responding to spills or releases of oil and hazardous material.

Â Â Â Â Â  (4) As used in this section, "hazardous material," "oil," "person" and "spill or release" have the meaning established in ORS 466.605. [1987 c.539 Â§44]

Â Â Â Â Â  478.310 Response to fire or public safety incident outside its own territory by district or municipality; liability for costs. (1) When a fire or public safety incident occurs outside the limits of a district or of a city and help is asked of the district or city, the fire-fighting or public safety apparatus and force of the district or city may, with or without a contract to do so, be used for extinguishing the fire or responding to the public safety incident in the other unprotected or inadequately protected district or territory. However, the district or city so responding shall be paid the contract or reasonable value for use, including repairs and depreciation, of the apparatus and equipment so used and other expenses reasonably incurred in furnishing the fire-fighting or public safety service.

Â Â Â Â Â  (2) When a district or city responds to a call for assistance arising from an incident involving an airplane crash or an occurrence on a transportation route within the city or district, the district or city may recover from the person or property receiving the direct fire or safety services as a result of the incident any cost incurred for the following:

Â Â Â Â Â  (a) The contract or reasonable value of the use, including repairs and depreciation, of the apparatus and equipment used in accordance with a state standardized-costs schedule issued by the State Fire Marshal; and

Â Â Â Â Â  (b) Other expenses or costs reasonably incurred in furnishing the assistance, as adopted by the service provider.

Â Â Â Â Â  (3) As used in this section, "transportation route" means a roadway, waterway or railroad right of way against which no taxes or assessments for fire protection are levied by the district or city.

Â Â Â Â Â  (4) The provisions of this section do not apply to fire incidents involving only forest resources that occur on lands protected under ORS chapter 477. [Amended by 1969 c.667 Â§23; 1983 c.572 Â§1; 1987 c.834 Â§2; 1997 c.274 Â§38]

Â Â Â Â Â  478.315 Response to fire or public safety incident in Columbia River Gorge National Scenic Area; payment of costs. (1) When a district is located entirely or partly within the boundaries of the Columbia River Gorge National Scenic Area established under 16 U.S.C. 544 et seq., if a fire or other public safety incident occurs on state property within the limits of the district and assistance from the district is requested, the fire-fighting and emergency medical vehicles, apparatus and personnel of the district may, with or without a contract to do so, be used for extinguishing the fire or responding to the public safety incident. The district so responding shall recover from the state agency in possession or control of the property:

Â Â Â Â Â  (a) The amount due under a contract with the state agency for the services provided by the district; or

Â Â Â Â Â  (b) If there is no contract, the actual costs incurred by the district in extinguishing the fire or responding to the public safety incident.

Â Â Â Â Â  (2) When vehicles, apparatus and personnel are used under subsection (1) of this section, the state agency requesting assistance shall be liable and shall pay the amount due under the contract, if any, or the actual costs incurred by the district. A claim for such costs shall not be allowed unless, within 60 days after the costs have been incurred, an itemized statement of the actual costs, certified under oath by the treasurer of the district, and a demand for payment are served by mail or personal service upon the state agency. Such costs shall be payable from moneys made available to the state agency for such purpose.

Â Â Â Â Â  (3) If any such costs are not paid within 90 days after the itemized statement of actual costs and demand for payment are received by the state agency, the district may bring an action against the state agency for the recovery of such unpaid costs.

Â Â Â Â Â  (4) As used in this section, "state property" means any public land or other real property controlled by any agency of the State of Oregon and against which no taxes or assessments for fire protection are levied by a district.

Â Â Â Â Â  (5) The provisions of this section do not apply to fire incidents involving only forest resources that occur on lands protected under ORS chapter 477. [1989 c.395 Â§2; 1997 c.274 Â§39]

BENEFITS FOR DISTRICT EMPLOYEES

Â Â Â Â Â  478.325 District may levy taxes for purposes of ORS 478.335 to 478.370. Expenses incurred by a district in establishing programs or providing benefits authorized by ORS 478.335 to 478.370 are expenses for which a district may levy taxes as provided by ORS 478.410. [1963 c.366 Â§8]

Â Â Â Â Â  478.335 Contracts for medical and hospital services or insurance. (1) A district board may enter into contracts for medical and hospital services or insurance covering employees of the district for remedial care and hospital benefits. Failure to obtain insurance or service contracts shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) As used in this section "remedial care" includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person or any other remedial care recognized under the law of this state. [1963 c.366 Â§1; 1969 c.667 Â§24]

Â Â Â Â Â  478.340 Payment of premiums or charges on contracts; employee contributions; multiple contracts. (1) The district may agree to pay none, part or all of the premiums or charges on insurance or service contracts, and it may collect from the salary of any employee covered by the contract the percentage of the premiums or charges the employee is required to provide pursuant to the contract. Contributions for premiums or charges by employees shall be only on a voluntary basis.

Â Â Â Â Â  (2) The board may negotiate more than one contract with one or more companies or associations if necessary to obtain optimum coverage at minimum cost.

Â Â Â Â Â  (3) No premium or other periodic charge on any insurance or service contract shall be paid unless the insurer or hospital association issuing such policy or contract is authorized to transact business as an insurance company or hospital association in this state. [1963 c.366 Â§2]

Â Â Â Â Â  478.355 Establishment of employee retirement system; provisions of plan. (1) A district may establish an employees' retirement system pursuant to ORS 478.355 to 478.370. The board may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1963 c.366 Â§Â§3, 4; 1969 c.667 Â§25]

Â Â Â Â Â  478.360 Fund to provide retirement benefits. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1963 c.366 Â§6]

Â Â Â Â Â  478.365 Employee contributions to retirement fund. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1963 c.366 Â§5]

Â Â Â Â Â  478.370 Retirement benefits not to be funded for individual not employee of district when membership in system created. Nothing in ORS 478.325 and 478.355 to 478.370 authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1963 c.366 Â§7]

BENEFITS FOR DISTRICT VOLUNTEERS

Â Â Â Â Â  478.390 Investments authorized to fund length of service awards for volunteer firefighters. In addition to the investments authorized by ORS 294.035, the board of directors of a rural fire protection district organized under ORS chapter 478 may invest or cause to be invested any surplus funds of the district in contracts described in ORS 294.035 (3)(f) for the purpose of funding length of service awards for the volunteer firefighters of the district. [1993 c.452 Â§2; 1995 c.245 Â§13; 2005 c.443 Â§30]

Â Â Â Â Â  Note: 478.390 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 478 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

REVENUES AND FINANCES

(Generally)

Â Â Â Â Â  478.410 Power of district to levy taxes, borrow money, sell bonds and create fees. (1) To provide funds for defraying expenses for the establishment, equipment and maintenance of the district, the district board may provide for a tax on the assessed value of all taxable property within the district.

Â Â Â Â Â  (2) To carry into effect any of the powers granted to the district, the district, when authorized by a majority of the voters voting at an election called for that purpose, may borrow money and sell and dispose of general obligation bonds. The total outstanding general obligation bonds, together with liabilities outstanding incurred under rental or lease-purchase agreements authorized by subsection (3) of this section, may not exceed one and one-fourth percent (0.0125) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) The district board may enter into rental or lease-purchase agreements to rent, lease or acquire real or personal property, or both, required for fire-protection purposes. Except for agreements to rent, lease or acquire real property, an agreement may not run for more than 10 years or be subject to renewal. The aggregate principal obligations under the agreements, and under other like agreements, with outstanding bonded indebtedness, may not exceed the limitation imposed by subsection (2) of this section. ORS 294.305 to 294.555 do not affect or restrict the right of any district to enter into an agreement described in this subsection.

Â Â Â Â Â  (4) Unless expressly prohibited by the documents creating the district, a district board may adopt an ordinance as provided under ORS 198.510 to 198.600 to create a fee for any service provided by the district. A fee created under authority of this section may not exceed the cost to the district of providing the service. The fee authority granted to a board by this subsection is in addition to any authority granted to a board under local law or by the documents creating the district. Notwithstanding ORS 198.600, the failure to pay a fee created under authority of this section is not a violation punishable under ORS 198.600. [Amended by 1959 c.520 Â§1; 1963 c.9 Â§30; 1967 c.235 Â§1; 1969 c.667 Â§26; 1975 c.467 Â§1; 1981 c.804 Â§108; 1983 c.192 Â§3; 1991 c.459 Â§418; 2005 c.620 Â§1]

Â Â Â Â Â  478.420 Sale of bonds. Bonds authorized under ORS 478.410 shall be issued and sold in the manner prescribed in ORS 287.014 to 287.028. They shall be so conditioned that the district agrees to pay, at the place named, to the bearer the sum named in lawful money of the United States with interest at the rate named, payable semiannually each year in accordance with the terms of interest coupons attached. [Amended by 1969 c.667 Â§27; 1969 c.694 Â§18; 1971 c.36 Â§7; 1975 c.642 Â§25; 1977 c.188 Â§6; 2001 c.215 Â§12]

Â Â Â Â Â  478.430 Ad valorem tax. A district board shall ascertain and levy annually, in addition to all other taxes, an ad valorem tax on all the taxable property in the district, sufficient to pay the interest accruing and the principal maturing on the bonds promptly as they become due. [Amended by 1969 c.667 Â§28; 1969 c.694 Â§19; 1971 c.36 Â§8; 2001 c.215 Â§13]

Â Â Â Â Â  478.440 Gifts; sinking fund. The district may receive from any source whatever, gifts, donations, bequests, money or property for any purpose consistent with the terms of this chapter. The district may, from time to time, provide from its current revenue or create or set up sinking funds to be applied to authorized expenditures contemplated to be made beyond the current tax year. [Amended by 1983 c.740 Â§190]

Â Â Â Â Â  478.450 Tax for road lighting; method. To provide funds for defraying expenses for the installation, maintenance and operation of the road-lighting service to the district, the district board may provide for a tax not exceeding one-tenth of one percent (0.001) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. Upon approval of the majority of the electors voting at a special election called for such purpose the board may levy a special tax of not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district for this purpose, computed in accordance with ORS 308.207. [Amended by 1967 c.293 Â§33; 1969 c.667 Â§29; 1991 c.459 Â§419]

Â Â Â Â Â  478.460 Deposit and disbursement of funds. Funds collected on behalf of the district through the levy of taxes, all donations, contributions, bequests or annuities and all borrowed money received by or on behalf of the district shall be deposited in one or more depositories, as defined in ORS 295.005, to be designated by the board. Funds shall be drawn out only upon proper order and warrant or check, bearing the signature of those persons authorized to sign warrants or checks by resolution of the board. [Amended by 1965 c.540 Â§1; 1969 c.667 Â§30; 1969 c.694 Â§20; 1971 c.36 Â§9; 1987 c.834 Â§3; 2001 c.215 Â§14]

Â Â Â Â Â  478.470 Interest on unpaid warrants; limitation on amount of warrants. All warrants for the payment of any indebtedness of a district which are unpaid for want of funds shall bear interest at a rate to be fixed by the district board but not to exceed six percent per annum from the date of the registering of the unpaid warrants with the county treasurer. The amount of warrants outstanding shall not exceed the revenue provided for the year in which the indebtedness was incurred. [Amended by 1969 c.667 Â§31]

(Tax Zones)

Â Â Â Â Â  478.480 Formation of tax zones; basis for zones; public hearing. (1) A district board may divide its district into zones for the purpose of imposing and levying ad valorem taxes at different rates on the assessed value of all taxable property in each zone. The establishment of zones within a district under this section shall be based upon differences in the services provided by the district to the residents and their property in each zone.

Â Â Â Â Â  (2) When a district board decides to divide the district into zones under subsection (1) of this section, it shall conduct a public hearing on the formation of the proposed zones. The hearing shall be held after notice to the public is published as provided in ORS 478.485. The notice shall set forth the date, hour and place of the hearing and the information required under ORS 478.485. The notice shall state that all interested persons may attend and shall be given a reasonable opportunity to be heard. [1983 c.569 Â§Â§2,3]

Â Â Â Â Â  478.485 Notice of public hearing. (1) The district board shall cause a notice of a public hearing relating to the formation of zones under ORS 478.480 (1) to be published once a week for two successive weeks in the newspaper in general circulation in the district which, in the judgment of the district board, will afford the best notice to the residents of the district.

Â Â Â Â Â  (2) The notice published under this section shall set forth:

Â Â Â Â Â  (a) The resolve of the district board to divide the district into zones.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (c) The percentage of the total amount of ad valorem taxes of the district that will be collected in each zone. [1983 c.569 Â§4]

Â Â Â Â Â  478.490 Election on question of dividing district into tax zones; order creating zones; effect. (1) After the public hearing required under ORS 478.480 (2), if the district board decides to proceed with the proposal, it shall submit the question of dividing the district into zones to the voters of the district at the next regular district election on the date specified in ORS 255.335 (1).

Â Â Â Â Â  (2) If a majority of the voters of the district voting upon the question vote in favor of dividing the district into zones, the district board shall enter an order in its journal declaring that fact. The order shall be conclusive as to the regularity of all proceedings in reference to the election and to the existence of the zones. [1983 c.569 Â§5]

Â Â Â Â Â  478.495 Limitation on changes in tax zone boundaries. (1) When a proposal for dividing a district into zones is approved by the voters of a district, a proposal for changing the boundaries of the zones shall not be submitted to the voters at the regular district election next following such approval, but may be submitted at any regular district election thereafter.

Â Â Â Â Â  (2) Following approval of the formation of zones within a district by the voters of the district, the boundaries of the zones shall not be changed by the district board unless notice of that change is given to, and approved by, the voters of the district as provided in ORS 478.480 (2), 478.485 and 478.490. [1983 c.569 Â§6]

Â Â Â Â Â  478.500 Determination of tax levy in each tax zone. If a district is divided into zones under ORS 478.480 (1), the district board shall determine, make and declare the ad valorem tax levy for each zone when the district board adopts its budget for any fiscal year. The determination of the amount of ad valorem taxes to be levied in each zone shall be in accordance with the proposal approved by the voters under ORS 478.490 and shall be entered in the proper records of the district board. [1983 c.569 Â§7]

Â Â Â Â Â  478.505 Petition for tax zones by district electors; number of signatures required; public hearing. (1) The electors of a district may initiate proceedings to divide the district into zones under ORS 478.155 and 478.480 to 478.500 by filing a petition with the district board. The petition shall state the name of the district and contain a request that the district board divide the district into zones consisting of areas zoned for exclusive farm use, areas within urban growth boundaries and all other areas.

Â Â Â Â Â  (2) A petition filed under this section shall be signed by not less than 10 percent of the electors of the district.

Â Â Â Â Â  (3) When the district board receives a petition filed under this section, the district board shall hold a public hearing on the formation of the proposed zones, and provide notice thereof, as required by ORS 478.480 (2) and 478.485. [1993 c.424 Â§13]

Â Â Â Â Â  478.510 [Amended by 1969 c.667 Â§32; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.520 [Amended by 1969 c.667 Â§33; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.530 [Amended by 1969 c.667 Â§34; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  478.540 [Amended by 1969 c.694 Â§21; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.550 [Repealed by 1969 c.667 Â§70]

Â Â Â Â Â  478.555 [1969 c.694 Â§23; repealed by 1971 c.727 Â§203]

(Multicounty Districts)

Â Â Â Â Â  478.560 Deposit and disbursement of funds of districts located in two or more counties. Funds accruing to a district, located in two or more counties, from any source shall be deposited in one or more depositories, as defined in ORS 295.005, whose deposits are insured pursuant to federal statute and shall be drawn out only upon proper order and warrant or check bearing the signature of those persons authorized to sign warrants or checks by resolution of the board. [Amended by 1965 c.540 Â§2; 1969 c.667 Â§35; 1969 c.694 Â§24; 1971 c.36 Â§10; 1971 c.727 Â§141; 1983 c.185 Â§1; 1987 c.834 Â§4; 2001 c.215 Â§15]

Â Â Â Â Â  478.610 [Amended by 1959 c.658 Â§2; 1963 c.299 Â§3; 1967 c.610 Â§1; 1969 c.79 Â§4; 1969 c.667 Â§36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.614 [1953 c.165 Â§1; 1961 c.682 Â§1; 1969 c.667 Â§37; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.616 [1953 c.165 Â§2; 1969 c.667 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.618 [1969 c.79 Â§6; 1969 c.667 Â§68; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.620 [Amended by 1969 c.667 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.630 [Amended by 1969 c.667 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.640 [Amended by 1969 c.667 Â§41; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.650 [Amended by 1969 c.667 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.660 [Amended by 1969 c.667 Â§43; repealed by 1971 c.727 Â§203]

WITHDRAWAL OF TERRITORY

Â Â Â Â Â  478.665 Withdrawal of territory from district; inclusion in forest protection district; assessment. In addition to any other method of initiating proceedings to withdraw territory from a district, the county board may, after appropriate proceedings, order the withdrawal of forestland from a district if:

Â Â Â Â Â  (1) Written request for the withdrawal is submitted to the county board by the district board;

Â Â Â Â Â  (2) Inclusion of the withdrawn forestland within a forest protection district under ORS 477.205 to 477.281 is agreed to by the State Forester;

Â Â Â Â Â  (3) A public hearing for the landowners concerned is held regarding the withdrawal by the county board; and

Â Â Â Â Â  (4) Any lands so withdrawn and transferred to a forest protection district for purposes of fire protection shall be assessed for this purpose under ORS chapter 477 and, except as provided by ORS 198.880, shall no longer be assessed for fire protection by the rural fire protection district. [1969 c.651 Â§2; 1971 c.727 Â§142]

Â Â Â Â Â  478.700 [1965 c.316 Â§2; 1969 c.667 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.710 [Amended by 1969 c.667 Â§45; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.720 [Amended by 1969 c.667 Â§46; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.730 [Amended by 1969 c.667 Â§47; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.740 [Amended by 1969 c.667 Â§48; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.750 [Amended by 1965 c.316 Â§4; 1969 c.667 Â§49; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.760 [1965 c.316 Â§3; 1969 c.667 Â§50; repealed by 2003 c.46 Â§54]

Â Â Â Â Â  478.810 [Amended by 1969 c.667 Â§51; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.820 [Amended by 1969 c.667 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.830 [Amended by 1969 c.667 Â§53; repealed by 1971 c.727 Â§203]

FIRE SAFETY SYSTEMS

Â Â Â Â Â  478.840 Definitions for ORS 478.845 to 478.875. As used in ORS 478.845 to 478.875:

Â Â Â Â Â  (1) "District" means a rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (2) "Fire safety system" means any device or system that protects structures or people from damage, injury or destruction by fire or that minimizes the effects of fire. The term includes automatic fire sprinkler systems. [1995 c.725 Â§1]

Â Â Â Â Â  Note: 478.840 to 478.875 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 478 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  478.845 Revenue bonds authorized for fire safety systems. (1) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a city or district may issue and sell revenue bonds under ORS 478.845 to 478.875, loan moneys to qualified persons for the installation of fire safety systems and enter into loan contracts with those persons. Moneys borrowed from the loan fund created by ORS 478.855 shall be repaid by the borrowers in accordance with the terms of the loan contract to which the borrower and the city or district are parties.

Â Â Â Â Â  (2) In addition to authority granted by other laws to issue revenue bonds, a city or district may sell revenue bonds for the purpose of creating a loan fund to finance the installation of fire safety systems in structures located within the city or district.

Â Â Â Â Â  (3) Revenue bonds authorized by this section may be issued from time to time and shall be issued and sold as provided in ORS 288.805 to 288.945. [1995 c.725 Â§2]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.850 Sources of bond payment restricted. (1) Revenue bonds issued under ORS 478.845 to 478.875:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any fund other than the revenue pledged to the payment of the revenue bonds as provided in ORS 288.825.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the city or district, except those moneys paid to the loan fund created by ORS 478.855.

Â Â Â Â Â  (2) No holder of such revenue bonds shall ever have the right to compel any exercise of the taxing power of a city or district to pay the bonds or the interest on the bonds, or to enforce payment of the bonds against any property of the city or district except those moneys pledged in the loan fund created under ORS 478.855.

Â Â Â Â Â  (3) A revenue bond issued under ORS 478.845 to 478.875 shall not constitute a debt of the city or district within the meaning of any statutory limitation. [1995 c.725 Â§4]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.855 Loan fund created from bond proceeds; other sources for fund. (1) Proceeds of revenue bonds issued and sold under ORS 478.845 to 478.875 that are to be used to fund loans to persons for acquisition and installation of fire safety systems in structures owned by the borrowers shall be deposited in a loan fund created for the purpose by a city or district.

Â Â Â Â Â  (2) In addition to proceeds from the sale of revenue bonds, the loan fund created by this section shall consist of:

Â Â Â Â Â  (a) Moneys repaid to the fund by borrowers who received loans from the fund.

Â Â Â Â Â  (b) Proceeds of the sales of structures acquired by the city or district as a result of loan defaults.

Â Â Â Â Â  (c) Other moneys or revenues described in ORS 288.805 (7) as determined by the city or district. [1995 c.725 Â§7]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.860 Standards for eligibility for loans for fire safety systems. (1) The governing body of a city or district shall adopt standards to determine the eligibility of borrowers to borrow money from the loan fund established under ORS 478.855 for the purpose of acquiring and installing a fire safety system in a privately owned structure owned by the borrower.

Â Â Â Â Â  (2) The governing body of a city or district shall also adopt a list of fire safety systems that may be financed with loans made under ORS 478.845 to 478.875. [1995 c.725 Â§3]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.865 Loan contract; repayment plan; terms and conditions. (1) Any loan contract providing for a loan of moneys to a borrower by a city or district shall include a plan for repayment by the borrower of moneys borrowed plus interest. The repayment plan:

Â Â Â Â Â  (a) Shall provide that the city or district obtain a lien on the structure in which a fire safety system is installed. Except for tax liens, the lien acquired by the city or district shall have priority over all other liens on the structure.

Â Â Â Â Â  (b) Shall provide for such other assurance of, and security for, repayment by the borrower as is considered necessary by the city or district.

Â Â Â Â Â  (c) Shall set forth the interest rate on the loan as reasonably determined by the city or district.

Â Â Â Â Â  (d) Shall provide for repayment during a period that shall be the lesser of the useful life of the proposed fire safety system or the term of the bond as determined by the city or district.

Â Â Â Â Â  (2) A loan contract under subsection (1) of this section may provide that the amount of repayment by a borrower include an amount sufficient to reimburse the city or district for the borrower's allocable share of the costs of issuing revenue bonds under ORS 478.845 to 478.875 to finance the loan contract, all administrative expenses relating to the loan contract and such amounts as may be established by the city or district to maintain a reserve in the loan fund created under ORS 478.855 to pay or reimburse future losses directly related to the loans financed with moneys from the loan fund. [1995 c.725 Â§5]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.870 Powers granted to enforce loan contracts and secure payment of bonds; reserve fund. In addition to any other powers granted by law, a city or district may:

Â Â Â Â Â  (1) Make all contracts, execute all instruments and do all things necessary or convenient for the exercise of the powers granted by ORS 478.845 to 478.875, or for the performance of its covenants or duties, or in order to secure the payment of its bonds;

Â Â Â Â Â  (2) Enter into and perform such contracts and agreements with borrowers as the city or district considers proper and feasible for or concerning the financing and installation of fire safety systems;

Â Â Â Â Â  (3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the loan fund created by ORS 478.855; and

Â Â Â Â Â  (4) Establish a reserve fund or account for the benefit of bond owners and provide that the reserve fund or account may be funded with bond proceeds, from moneys held in the general fund, an enterprise fund or other fund of the city or district or from such other revenues or sources as the governing body of the city or district may determine. [1995 c.725 Â§6]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.875 Remedies for breach of loan contract. If a borrower fails to comply with a contract entered into under ORS 478.865, the city or district may seek appropriate legal remedies to secure any repayment due the loan fund created by ORS 478.855. [1995 c.725 Â§8]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.880 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The best interest of the state is served by providing financial incentives for the installation of fire safety systems in multifamily housing.

Â Â Â Â Â  (2) The design and nature of multifamily housing creates a higher fire risk than the risk to single family housing and exposes tenants to fire risks that are not within the control of the tenants.

Â Â Â Â Â  (3) The presence of fire safety systems helps to defray costs for fire district equipment and equipment maintenance.

Â Â Â Â Â  (4) Although the state building code allows local jurisdictions to require the installation of fire safety systems in new construction on a cost-neutral basis, there is no equivalent program for retrofitting or remodeling existing multifamily structures.

Â Â Â Â Â  (5) A fire safety incentive program serves the purpose of providing financial incentive for the installation of fire safety systems in existing multifamily housing. [2001 c.614 Â§1]

Â Â Â Â Â  Note: 478.880 and 478.885 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 478 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  478.885 Payment or repayment for cost of fire safety system installation in multifamily housing. (1) As used in this section:

Â Â Â Â Â  (a) "District" means a rural fire protection district organized pursuant to ORS chapter 478.

Â Â Â Â Â  (b) "Fire safety system" means a device or series of devices that protects structures from damage or destruction by fire, protects people from injury by fire or minimizes the effects of fire. "Fire safety system" includes, but is not limited to, automatic fire sprinkler systems.

Â Â Â Â Â  (c) "Multifamily housing" means a structure established primarily to provide residential spaces and that provides more than one living unit. "Multifamily housing" does not include nursing homes, adult foster homes, hospitals, motels or hotels, dormitories or state institutions.

Â Â Â Â Â  (d) "Owner" includes a purchaser under a recorded instrument of sale.

Â Â Â Â Â  (2) A district may, by ordinance, establish a program that pays or repays to landlords part of the costs of installing fire safety systems in multifamily housing existing within the district on the effective date of the ordinance. Except as provided in this subsection, the district may establish the parameters of the program. A payment or repayment rate under the program may not exceed 50 percent of the cost of installing the fire safety system. The payment or repayment amount available for a property may not exceed the total amount paid during the preceding 10 years for all property taxes on the property, less any payment or repayment amount already provided for fire safety system installation on the property. The program must provide for the owner of the multifamily housing to apply on a form approved by the district. The program must include a uniform process for the evaluation of an application submitted by the owner of the multifamily housing. The uniform process must provide for a public hearing to determine whether the property qualifies for payment or repayment by the district. [2001 c.614 Â§2]

Â Â Â Â Â  Note: See note under 478.880.

FIRE PREVENTION CODE; FIRE PERMITS

Â Â Â Â Â  478.910 Adoption of fire prevention code. A district board may, in accordance with ORS 198.510 to 198.600, adopt a fire prevention code. [Amended by 1969 c.667 Â§54; 1971 c.268 Â§19]

Â Â Â Â Â  478.920 Scope of fire prevention code. The fire prevention code may provide reasonable regulations relating to:

Â Â Â Â Â  (1) Prevention and suppression of fires.

Â Â Â Â Â  (2) Mobile fire apparatus means of approach to buildings and structures.

Â Â Â Â Â  (3) Providing fire-fighting water supplies and fire detection and suppression apparatus adequate for the protection of buildings and structures.

Â Â Â Â Â  (4) Storage and use of combustibles and explosives.

Â Â Â Â Â  (5) Construction, maintenance and regulation of fire escapes.

Â Â Â Â Â  (6) Means and adequacy of exit in case of fires and the regulation and maintenance of fire and life safety features in factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose.

Â Â Â Â Â  (7) Requiring the issuance of permits by the fire chief of the district before burning trash or waste materials.

Â Â Â Â Â  (8) Providing for the inspection of premises by officers designated by the board of directors, and requiring the removal of fire hazards found on premises at such inspections. [Amended by 1969 c.667 Â§55; 1977 c.292 Â§1]

Â Â Â Â Â  478.924 Approval of code by city or county required. The provisions of a fire prevention code adopted by a district after October 4, 1977, shall not apply within any city or county within the district unless the governing body of the city or county approves the fire code by resolution. [1977 c.292 Â§5]

Â Â Â Â Â  478.927 Building permit review for fire prevention code. A district adopting a fire prevention code shall provide plan review at the agency of the city or county responsible for the issuance of building permits for the orderly administration of that portion of the fire prevention code that requires approval prior to the issuance of building permits. [1977 c.292 Â§4]

Â Â Â Â Â  478.930 Violation of code; failure to remove hazards; burning waste without permit prohibited. When a district has adopted a fire prevention code as provided in ORS 478.910:

Â Â Â Â Â  (1) No person shall violate the provisions of the code or fail to remove hazards found on inspection within the time set by the inspecting officer, after written notice to either the owner or occupant of the premises.

Â Â Â Â Â  (2) No person shall burn waste materials or trash in an unguarded manner without a permit, when a permit is required by the district code or this chapter. [Amended by 1969 c.667 Â§56]

Â Â Â Â Â  478.940 Copies of code to be filed with State Fire Marshal and posted at fire stations. Copies of the fire prevention code shall be filed with the State Fire Marshal's office and a copy shall be posted at each fire station within the district.

Â Â Â Â Â  478.960 Burning of certain materials permitted only with permission of fire chief; burning schedules and restrictions. (1) No one, within the boundaries of a district, shall cause or permit to be initiated or maintained on one's own property, or cause to be initiated or maintained on the property of another, any open burning of commercial waste, demolition material, domestic waste, industrial waste, land clearing debris or field burning without first securing permission from the fire chief of the district and complying with the direction of the fire chief. A deputy of a fire chief has the power to perform any act or duty of the fire chief under this section.

Â Â Â Â Â  (2) The fire chief shall prescribe conditions upon which permission is granted and which are necessary to be observed in setting the fire and preventing it from spreading and endangering life or property or endangering the air resources of this state. The Environmental Quality Commission shall notify the State Fire Marshal of the type of and time for burning to be allowed on each day under schedules adopted pursuant to ORS 468A.570 and ORS 468A.595. The State Fire Marshal shall cause all fire chiefs and their deputies in the affected area to be notified of the type and time for burning to be allowed on each day with updating messages each day as required. A fire chief or deputy shall grant permission only in accordance with the schedule of the Environmental Quality Commission but may reduce hours to be allowed for burning if necessary to prevent danger to life or property from fire. The State Fire Marshal may refuse, revoke or postpone permission when necessary in the judgment of the State Fire Marshal to prevent danger to life or property from fire, notwithstanding any determination by the fire chief.

Â Â Â Â Â  (3) Nothing in this section relieves a person starting a fire from responsibility for providing adequate protection to prevent injury or damage to the person or property of another. If such burning results in the escape of fire and injury or damage to the person or property of another, such escape and damage or injury constitutes prima facie evidence that the burning was not safe.

Â Â Â Â Â  (4) Within a district, no person shall, during the fire season declared under ORS 477.505, operate any equipment in forest harvesting or agricultural operations powered by an internal combustion engine on or within one-eighth of one mile of forestland unless each piece of equipment is provided with a fire extinguisher of sufficient size and capacity and with such other tools and fire-fighting equipment as may be reasonably required by the fire chief of the district. The provisions of this subsection do not apply to machinery regulated by ORS chapter 477.

Â Â Â Â Â  (5) No person shall dispose of any building or building wreckage within a district by fire without having first secured permission therefor from the fire chief. No person shall refuse to comply with any reasonable requirements of the fire chief as to the safeguarding of such fire from spreading.

Â Â Â Â Â  (6) This section is not intended to limit the authority of a district to adopt a fire prevention code as provided in ORS 478.910 to 478.940 or to issue permits when the burning is done by mechanical burners fired by liquid petroleum gas.

Â Â Â Â Â  (7) The fire chief shall maintain records of all permits and the conditions thereof, if any, that are issued for field burning under this section and shall submit at such times, as the Environmental Quality Commission shall require such records or summaries thereof to the commission. The Environmental Quality Commission shall provide forms for the reports required under this subsection.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section:

Â Â Â Â Â  (a) A permit is required for field burning authorized pursuant to ORS 468A.550 to 468A.620 and 468A.992.

Â Â Â Â Â  (b) For a permit for the propane flaming of mint stubble, the fire chief may only prescribe conditions necessary to prevent the spread of fire or to prevent endangering life or property and may refuse, revoke or postpone permission to conduct the propane flaming only when necessary to prevent danger to life or property from fire. [1955 c.469 Â§Â§1, 2; 1959 c.363 Â§16; 1967 c.420 Â§1; 1967 c.438 Â§1; 1969 c.613 Â§3; 1969 c.667 Â§57; 1971 c.563 Â§9; 1973 c.832 Â§7b; 1975 c.635 Â§4; 1979 c.321 Â§1; 1989 c.615 Â§2; 1991 c.920 Â§22; 1997 c.274 Â§40; 1997 c.473 Â§6]

Â Â Â Â Â  478.965 Recovery by district of costs of suppressing unlawful fire; attorney fees. (1) If the fire-fighting apparatus or personnel, or either of a district, are required to respond and be used actively or on a standby basis in connection with the extinguishment or control of a fire that has been started or allowed to spread in willful violation of ORS 478.960 (1) to (5), the person responsible therefor shall be liable to the district furnishing such apparatus or personnel, or both, for the actual costs incurred by the district in controlling, extinguishing or patrolling the fire. Such costs may be recovered in an action prosecuted in the name of the district. The court may award reasonable attorney fees to the district if the district prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the district had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) An itemized statement of the actual costs incurred by the district, certified under oath by the treasurer of the district, shall be accepted as prima facie evidence of such costs in the action authorized by this section. [1967 c.420 Â§6; 1969 c.667 Â§58; 1981 c.897 Â§55; 1995 c.696 Â§24]

DISTRICT IDENTIFICATION NAMES

Â Â Â Â Â  478.970 Purpose of district identification names. The purpose of ORS 478.970 to 478.982 is to establish an identification name for each district to be used for statistical purposes by the State Fire Marshal and in the process of insurance rating. ORS 478.970 to 478.982 do not alter or add to the corporate title or identification of a district organized or established by law. [1953 c.164 Â§1; 1969 c.667 Â§59; 2001 c.426 Â§2]

Â Â Â Â Â  478.972 Application by district to State Fire Marshal for identification name. (1) When a district is organized the first board shall notify the State Fire Marshal in writing of the identification name for the district.

Â Â Â Â Â  (2) Except as provided in this subsection, upon receipt of a written notice from the board, the State Fire Marshal shall immediately assign the district the identification name. The fire marshal shall notify the board in writing if the name conflicts with the name of another fire district in this state.

Â Â Â Â Â  (3) The district board shall notify the fire marshal as provided in subsection (1) of this section within 30 days after the act that completes the organization or establishment of the district. [1953 c.164 Â§2; 1969 c.667 Â§60; 2001 c.426 Â§3]

Â Â Â Â Â  478.974 [1953 c.164 Â§3; 1969 c.667 Â§61; repealed by 2001 c.426 Â§6]

Â Â Â Â Â  478.976 [1953 c.164 Â§4; repealed by 2001 c.426 Â§6]

Â Â Â Â Â  478.978 [1953 c.164 Â§5; 1969 c.667 Â§62; repealed by 2001 c.426 Â§6]

Â Â Â Â Â  478.980 Identification name for district formed by consolidation or merger of districts. In the event of a consolidation or merger of two or more districts, the consolidated board shall select a name for the surviving or successor district in the manner provided in ORS 478.972. [1953 c.164 Â§6; 1969 c.667 Â§63; 1971 c.727 Â§143; 2001 c.426 Â§4]

Â Â Â Â Â  478.982 Reuse of names of dissolved districts. In the event of a dissolution of a district, the name assigned to the district is available for assignment to another district. [1953 c.164 Â§7; 1969 c.667 Â§64; 2001 c.426 Â§5]

PENALTIES

Â Â Â Â Â  478.990 Penalties. (1) Violation of any provision of ORS 478.930 is a Class D violation. Each day's refusal to remove fire hazards after notice by the inspecting officer to the owner of the premises where the hazard exists is a separate offense.

Â Â Â Â Â  (2) Burning without a permit required under ORS 478.960 (1) or in violation of a condition thereof is a misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 478.960 (4) is a misdemeanor.

Â Â Â Â Â  (4) Subject to ORS 153.022 and 153.025, violation of any rule or regulation made by a rural fire protection district or other public body, as defined in ORS 174.109, pursuant to ORS 478.300 (2) is a misdemeanor. [Subsection (2) enacted as 1955 c.469 Â§3; subsection (3) enacted as 1965 c.602 Â§28; 1969 c.667 Â§65; 1971 c.563 Â§11; 1989 c.615 Â§4; 1999 c.1051 Â§188; 2003 c.802 Â§127]

_______________



Chapter 479

Chapter 479 Â Protection of Buildings From Fire; Electrical Safety Law

2005 EDITION

PROTECTION OF BUILDINGS; ELECTRICAL SAFETY

PROTECTION FROM FIRE

PROTECTION OF BUILDINGS FROM FIRE

479.015Â Â Â Â  Smoking in public elevator prohibited; penalty

479.018Â Â Â Â  Definition for ORS 479.020 and 479.060

479.020Â Â Â Â  Buildings requiring fire escapes; exceptions

479.030Â Â Â Â  Hospital escape exits

479.040Â Â Â Â  Specifications for construction of fire escapes

479.050Â Â Â Â  Certain fire escapes to extend to ground or have approved counterbalanced stairways

479.060Â Â Â Â  Location of fire escapes; accessibility; freedom from obstructions; buildings of three or more stories

479.080Â Â Â Â  Red or green lights to show location of fire escapes; fire warning system

479.090Â Â Â Â  Stationary ladders; standpipe specifications; hospital requirements

479.100Â Â Â Â  Public garage regulation; rules

479.130Â Â Â Â  Tents or canvas-covered structures for public assembly to be flame resistant

479.140Â Â Â Â  School fire prevention

479.150Â Â Â Â  Outward-swinging doors required in public buildings; rules

479.155Â Â Â Â  Plan of proposed construction or alteration; declaration of value; approval of plan; effect of approval; rules

479.160Â Â Â Â  Existing nonconforming buildings; permit for use and occupancy

479.165Â Â Â Â  Certification of fire officials; rules

479.168Â Â Â Â  Definitions for ORS 479.168 to 479.190 and 479.990

479.170Â Â Â Â  Ordering repair of, or removal of material from, buildings

479.180Â Â Â Â  Appeal from order to comply with fire prevention statutes

479.190Â Â Â Â  Liability in damages for failure to comply with order under ORS 479.170

479.195Â Â Â Â  Posting of notice of maximum allowable number of persons; closure of buildings; judicial review

479.200Â Â Â Â  Water supply requirement for certain public buildings

INSPECTION OF INSTITUTIONS

479.210Â Â Â Â  "Institution" defined for ORS 479.215 to 479.220

479.215Â Â Â Â  Institution not to be licensed or certificated unless in compliance with fire safety requirements; inspection; list of licensed or approved institutions

479.217Â Â Â Â  Temporary permit in lieu of inspection approval under ORS 479.215; cancellation; extension or renewal

479.220Â Â Â Â  Institution inspection by State Fire Marshal; notification to Department of Human Services of noncompliance

SMOKE DETECTION

479.250Â Â Â Â  Definitions for ORS 479.250 to 479.300

479.255Â Â Â Â  Smoke alarm or smoke detector required in certain structures; hearing impaired persons

479.257Â Â Â Â  Design features required for certain smoke alarms; rules

479.258Â Â Â Â  Landlord to provide notice of smoke alarm or smoke detector requirements for hearing impaired; rules

479.260Â Â Â Â  Transfer of dwelling unit or lodging house without smoke alarm or smoke detector prohibited

479.265Â Â Â Â  Action for unlawful transfer of dwelling unit; damages; attorney fees

479.270Â Â Â Â  Owner of rental dwelling unit to supply, install and maintain smoke alarm or smoke detector; instructions for testing to be provided

479.275Â Â Â Â  Tenant of rental dwelling unit to test smoke alarm or smoke detector and replace dead batteries

479.280Â Â Â Â  Lack of properly operating smoke alarm or smoke detector; complaint; investigation; citation

479.285Â Â Â Â  Owner to maintain and test certain smoke alarms and smoke detectors

479.290Â Â Â Â  Certain persons not liable for damages resulting from mechanical failure of smoke alarm or smoke detector

479.295Â Â Â Â  State Fire Marshal to adopt rules setting standards and providing for implementation of certain laws governing smoke alarms and smoke detectors

479.297Â Â Â Â  Smoke alarms; required equipment; exemptions

479.300Â Â Â Â  Removing or tampering with smoke alarm or smoke detector prohibited

ELECTRICAL SAFETY LAW

479.510Â Â Â Â  Short title

479.520Â Â Â Â  Purpose

479.525Â Â Â Â  Application of Electrical Safety Law; uniformity

479.530Â Â Â Â  Definitions for ORS 479.510 to 479.945 and 479.995

479.540Â Â Â Â  Exemptions; rules

479.545Â Â Â Â  License required of state employee; letter of authority

479.550Â Â Â Â  No work on new electrical installation until permit issued; temporary permit; rules

479.560Â Â Â Â  Issuance of permit; when permit becomes void; master electrical inspection permit; rules

479.565Â Â Â Â  Master individual inspection permits; fee

479.570Â Â Â Â  Installation approved by inspector; exceptions

479.610Â Â Â Â  Installation of uncertified electrical product prohibited

479.620Â Â Â Â  Certain electrical license required; electrical installations by unlicensed persons prohibited

479.630Â Â Â Â  Requirements for obtaining licenses; rules

479.632Â Â Â Â  Applicant training or experience obtained in another state

479.670Â Â Â Â  Maintenance of action or suit by unlicensed person prohibited

479.680Â Â Â Â  Adoption of rules by Electrical and Elevator Board; establishment of continuing education program

479.710Â Â Â Â  Electrical installations must meet minimum safety standards

479.730Â Â Â Â  Adoption of rules by Director of Department of Consumer and Business Services

479.740Â Â Â Â  Factors to be considered in adopting rules; incorporation of standards by reference

479.760Â Â Â Â  Certification of electrical products; safety indicators

479.770Â Â Â Â  Approved electric ignition pilot required on certain appliances

479.810Â Â Â Â  Administration and enforcement; Chief Electrical Inspector; inspector qualifications; rules

479.815Â Â Â Â  Inspector conflicts of interest; rules

479.820Â Â Â Â  Duties and powers in enforcing law

479.835Â Â Â Â  Recovery of purchase price of product not meeting applicable laws

479.840Â Â Â Â  Fees

479.845Â Â Â Â  Limitation on use of local government fees

479.850Â Â Â Â  Disposition of receipts

479.853Â Â Â Â  Appeal procedure; distribution of major code interpretation decisions

479.854Â Â Â Â  Authority of municipality to require license; approval of ordinance

479.855Â Â Â Â  City and county inspection and enforcement programs

479.860Â Â Â Â  Persons authorized to design, plan and lay out electrical installations; rules

479.870Â Â Â Â  Electrical and Elevator Board to prescribe uniform fee calculation and permit format; review; rules

479.905Â Â Â Â  Definitions for ORS 479.870 and 479.905 to 479.945

479.910Â Â Â Â  Limited energy technician's license; compliance with other laws; fees; continuing education

479.915Â Â Â Â  License requirements

479.940Â Â Â Â  Activities not subject to licensure under ORS 479.510 to 479.945; identification cards

479.943Â Â Â Â  Activities not subject to licensure under ORS 479.905 to 479.945

479.945Â Â Â Â  Restricted energy contractor's license; rules; scope; employees

RAIL FIXED GUIDEWAY SYSTEMS

479.950Â Â Â Â  Minimum safety standards; rules; criteria

PENALTIES

479.990Â Â Â Â  Penalties

479.995Â Â Â Â  Civil penalty for violation of ORS 479.510 to 479.945

PROTECTION OF BUILDINGS FROM FIRE

Â Â Â Â Â  479.010 [Subsection (4) enacted as 1953 c.569 Â§1; 1963 c.120 Â§1; 1979 c.359 Â§1; 1979 c.764

Â§1a; 1987 c.158 Â§105; 1997 c.24 Â§2; 2005 c.22 Â§360; renumbered 479.168 in 2005]

Â Â Â Â Â  479.015 Smoking in public elevator prohibited; penalty. (1) It shall be unlawful for any person to smoke cigars, cigarettes or tobacco in any form or to ignite any substance in an elevator used by the public.

Â Â Â Â Â  (2) A "No Smoking" sign shall be posted and maintained in a conspicuous place on or within any elevator operated in accordance with subsection (1) of this section, pursuant to rules of the State Fire Marshal.

Â Â Â Â Â  (3) Any person who violates subsection (1) of this section shall incur a penalty of $10 for each such violation.

Â Â Â Â Â  (4) Any person who violates subsection (2) of this section commits a Class D violation. [1975 c.474 Â§2; 1999 c.1051 Â§189]

Â Â Â Â Â  479.018 Definition for ORS 479.020 and 479.060. As used in ORS 479.020 and 479.060, "story" means:

Â Â Â Â Â  (1) That portion of a building included between the upper surface of any floor and the upper surface of the floor next above;

Â Â Â Â Â  (2) For the topmost story, that portion of a building included between the upper surface of the topmost floor and the ceiling or roof above; and

Â Â Â Â Â  (3) A basement, cellar or unused under-floor space, if the finished floor level directly above the basement, cellar or unused under-floor space is more than:

Â Â Â Â Â  (a) Six feet above the ground surrounding the building for more than 50 percent of the total perimeter; or

Â Â Â Â Â  (b) Twelve feet above the ground surrounding the building at any point. [2005 c.22 Â§363]

Â Â Â Â Â  479.020 Buildings requiring fire escapes; exceptions. (1) Subject to subsection (2) of this section, all buildings, except private residences, erected after May 28, 1925, or any building then erected, having three stories or more where the stories above the second story are actually used, shall be equipped with not less than one standard fire escape or one exterior stairway for each 10,000 square feet of lot or ground space, or fraction thereof, occupied by the building.

Â Â Â Â Â  (2) If the approval of the State Fire Marshal is secured with respect to a particular building, the requirements of subsection (1) of this section do not apply to such building if it:

Â Â Â Â Â  (a) Is constructed with two-hour fire-resistive structural elements of steel, iron, concrete or masonry; and

Â Â Â Â Â  (b) Has incombustible fire-resistive walls and permanent partitions; and

Â Â Â Â Â  (c) Is provided with not less than two enclosed smokeproof stairwells with firefighter's access to each floor and to the roof, or is provided with other fire protection and escape which the State Fire Marshal finds adequate for the use of the building. [Amended by 1959 c.651 Â§2; 1965 c.602 Â§15]

Â Â Â Â Â  479.030 Hospital escape exits. Every building erected, maintained or occupied after May 28, 1925, for hospital purposes and not of fireproof construction or provided with adequate means of egress from the floors above the first floor, shall have sufficient means of exit other than interior stairway or elevator, whereby the inmates or other occupants of the building shall have adequate means of escape from the floors above the first floor. Such arrangement of exterior exit shall have the approval of the State Fire Marshal.

Â Â Â Â Â  479.040 Specifications for construction of fire escapes. Fire escapes installed after May 28, 1925, on the outside of buildings shall be constructed in accordance with the specifications prescribed in this section, any deviation from which shall only be made by permission of the State Fire Marshal. Each fire escape shall consist of balconies, stairs and firefighter's ladder, as follows:

Â Â Â Â Â  (1) Each balcony shall not be less than 12 feet long and 3 feet 8 inches wide, and have a well hole of not more than 6 feet long nor more than 2 feet 3 inches wide. The outside of the floor shall be made of 2 inch by 2 inch by 1/4 inch angle iron and the corners bent on a radius of not less than 6 inches. Slats for the floor shall be 1-1/2 inch by 1/4 inch mild steel and spaced 1 inch between slats, and reinforced by 1/4 inch by 2 inch mild steel not over 3 feet apart, securely riveted to the slats. Railing for the balcony shall be not less than 30 inches high and be extended on each end and front of balcony, and shall have one top and one center rail 1/4 inch by 2 inch bent to conform to platform and securely bolted to the building, and connected to floor of balcony by not less than five upright irons, 1/4 inch by 1/2 inch, twisted to conform to each rail and angle iron, and securely riveted thereto. Screws or lagscrews shall not be used in the construction of fire escapes.

Â Â Â Â Â  (2) The stairs shall be made of 1/4 inch by 4 inch flat mild steel bars, and the steps shall be 20 inches long and not over 10 inch rise. Stairs shall have a railing made of 1 inch pipe and be 20 inches from stairs, and securely fastened by means of 1 inch pipe supports not over 7 feet apart.

Â Â Â Â Â  (3) The firefighter's ladder shall consist of 5/16 inch by 2 inch mild steel bars for sides, and have 3/4 inch round mild steel rungs, spaced not over 14 inches apart, tenoned on each end and riveted to each side of ladder. Ladders shall extend from within 14 feet of the ground to not less than 5 feet above the roof of the building. Each balcony shall be securely bolted to building and supported by means of 1-1/2 inch square braces, four in number, securely anchored into the wall, as may be directed by the building inspector or fire chief. Fire escapes, when finished, shall be painted with at least one coat of red lead.

Â Â Â Â Â  479.050 Certain fire escapes to extend to ground or have approved counterbalanced stairways. The fire escape shall extend clear to the ground or have an approved counterbalanced stairway, when the State Fire Marshal deems such to be necessary, as in the case of schools, factories, hotels, hospitals, detention homes and buildings of public assembly.

Â Â Â Â Â  479.060 Location of fire escapes; accessibility; freedom from obstructions; buildings of three or more stories. (1) Fire escapes installed after May 28, 1925, shall be located on buildings so as to be as remote from stairways as possible.

Â Â Â Â Â  (2) In all buildings erected after May 28, 1925, which are occupied at night for sleeping purposes and which require fire escapes, the public corridors shall extend to all fire escapes.

Â Â Â Â Â  (3) In all buildings existing on May 28, 1925, and in all buildings erected after that date, except those covered by the regulations of subsection (2) of this section, not more than one room shall intervene between a corridor and any fire escape. When a room intervenes between a corridor and the fire escape, the corridor door shall have a glass panel extending from the top rail to the doorknob and the glass shall be of a kind that is easily broken. Any lock on the corridor door shall be of the night latch type which can be opened from the inside without a key. Close to the door, on the corridor side, shall be kept at all times an adequate instrument for breaking the glass, with explanatory label, subject to approval of the State Fire Marshal.

Â Â Â Â Â  (4) All fire escapes, ladders, stairs, hallways and platforms shall be kept free from encumbrances or obstructions at all times.

Â Â Â Â Â  (5) In all buildings consisting of three or more stories, except private residences, and which are occupied for sleeping purposes, all unprotected openings such as open stairways, open elevator shafts, dumbwaiters, chutes, light wells or any other unprotected opening shall be effectively enclosed in a manner subject to approval of the State Fire Marshal to prevent the dangerous spread of fire, smoke, gas or heat to corridors leading to fire escapes.

Â Â Â Â Â  479.070 [Repealed by 1965 c.602 Â§30]

Â Â Â Â Â  479.080 Red or green lights to show location of fire escapes; fire warning system. (1) An electric red or green exit light of a type approved by the State Fire Marshal shall be placed in full view of hallways showing location of fire escapes. Each light must be kept burning from sundown to sunrise when such building is occupied. The light must not at any time be permitted to be out of order and when out of order must be immediately repaired.

Â Â Â Â Â  (2) All hotels, factories, workshops, schools and any other building shall be equipped with a fire warning system in accordance with rules and regulations of the State Fire Marshal. [Amended by 1955 c.453 Â§1; 1965 c.602 Â§17]

Â Â Â Â Â  479.090 Stationary ladders; standpipe specifications; hospital requirements. (1) All buildings requiring fire escapes shall have stationary iron ladders to scuttle holes. A standpipe shall be erected with all fire escapes, with hose attachments at each story, with Siamese connection not less than 18 inches nor more than four feet above sidewalk grade, on all buildings more than three stories in height as follows:

______________________________________________________________________________

STANDPIPE TABLE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6- or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4-storyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5-storyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7-story

Size of standpipeÂ Â Â Â Â Â Â Â Â  4-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5-inch

Size of valvesÂ Â Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inch

Siamese inletÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4-way

Â  Size of inletÂ Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inch

Roof outletÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3-way

Â  Size of outletÂ Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2-Â½-inch

______________________________________________________________________________

Â Â Â Â Â  (2) Whenever a water supply is available of sufficient pressure, interior standpipes of not less than 1-1/2 inches in size shall be installed in such building described in ORS 479.030, with valve and hose attached to standpipe on each floor, the hose to be of sufficient length to reach any part of the floor. One 2-1/2 gallon fire extinguisher shall be installed and maintained on each floor. The extinguisher shall be kept in good working order at all times. [Amended by 1965 c.602 Â§17a]

Â Â Â Â Â  479.100 Public garage regulation; rules. (1) In all public garages:

Â Â Â Â Â  (a) All wiring shall be installed in accordance with minimum safety standards as defined in ORS 479.530.

Â Â Â Â Â  (b) There shall be at all times maintained fire extinguishing equipment in accordance with State Fire Marshal rules.

Â Â Â Â Â  (c) No gasoline or other volatile flammable liquid or gas shall be put into or taken out of any automobile in the presence of an open flame or while an engine is running.

Â Â Â Â Â  (d) No lights of any kind other than electricity shall be used for illuminating purposes when electricity is available.

Â Â Â Â Â  (e) All electric equipment and any flame or spark-producing devices not actually a part of an automobile shall be installed, located and used in accordance with rules of the State Fire Marshal, unless of an approved explosion-proof type that meets or exceeds such rules.

Â Â Â Â Â  (f) All repair shops shall be kept clean and the floor free from oily waste or rags. All such rags and waste and combustible rubbish shall be kept in metal cans or receptacles covered with tight-fitting covers.

Â Â Â Â Â  (2) As used in this section, "public garage" means any garage to which the public is invited where there are housed for rent, care, repair, demonstration, storage or sale, four or more motor vehicles or self-propelled vehicles that use gasoline or other volatile flammable liquid or gas for fuel or power. [Amended by 1959 c.651 Â§1; 1965 c.602 Â§18; 1983 c.740 Â§191; 1997 c.24 Â§1]

Â Â Â Â Â  479.110 [Amended by 1963 c.317 Â§1; repealed by 1965 c.602 Â§30]

Â Â Â Â Â  479.120 [Repealed by 1963 c.120 Â§2 (479.121 enacted in lieu of 479.120)]

Â Â Â Â Â  479.121 [1963 c.120 Â§3 (enacted in lieu of 479.120); 1969 c.314 Â§52; repealed by 1979 c.764 Â§2]

Â Â Â Â Â  479.130 Tents or canvas-covered structures for public assembly to be flame resistant. No person shall erect, maintain or use within Oregon any tent or canvas-covered structure with the intent that such a tent or structure be used for a place of public assembly unless the tent and canvas-covered parts of the structure and all combustible decorative materials have been rendered flame resistant.

Â Â Â Â Â  479.140 School fire prevention. (1) The State Fire Marshal and deputies and assistants shall require teachers of public and private schools and educational institutions to have one fire drill each month and to keep all doors and exits unlocked during school hours.

Â Â Â Â Â  (2) All painting or finish applied to interior combustible surfaces, except floors and trim, of public and private school buildings and educational institutions shall be of a fire-retardant material meeting flame spread regulations for interior finish established by the State Fire Marshal pursuant to ORS 476.030. [Amended by 1965 c.602 Â§19; 2003 c.14 Â§319]

Â Â Â Â Â  479.150 Outward-swinging doors required in public buildings; rules. (1) The outside doors, doors serving as exits from hazardous areas and all doors located in the path of exit leading thereto, in every theater, church, school building, public hall, and every other building used for public purposes where people congregate, shall be so swung and hinged that they will open outward as determined in accordance with rules adopted by the State Fire Marshal pursuant to ORS 476.030. Revolving, sliding and overhead doors shall not constitute any part of the door width required for exit facilities as determined in accordance with rules adopted by the State Fire Marshal pursuant to ORS 476.030.

Â Â Â Â Â  (2) No owner, lessee, tenant or person having control of any building enumerated in subsection (1) of this section shall fail to provide doors opening outward as required therein. [Amended by 1979 c.660 Â§1]

Â Â Â Â Â  479.155 Plan of proposed construction or alteration; declaration of value; approval of plan; effect of approval; rules. (1) As used in this section, "director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Prior to construction or alteration of a hospital, public building as defined in ORS 479.168, public garage, dry cleaning establishment, apartment house, hotel, bulk oil storage plant, school, institution as defined in ORS 479.210, or any other building or structure regulated by the State Fire Marshal for use and occupancy or requiring approval by the State Fire Marshal pursuant to statute, the owner shall submit to the director two copies of a plan or sketch showing the location of the building or structure with relation to the premises, distances, lengths and details of construction as the director shall require. A filing is not required with respect to any such building or structure in any area exempted by order of the State Fire Marshal pursuant to ORS 476.030. Approval of the plans or sketches by the director is considered approval by the State Fire Marshal and satisfies any statutory provision requiring approval by the State Fire Marshal.

Â Â Â Â Â  (3) A declaration of the value of the proposed construction or alteration and the appropriate fee required under ORS 455.210 must accompany the plan or sketch. However, the determination of value or valuation shall be made by the director.

Â Â Â Â Â  (4) The director shall be furnished with not fewer than two accurate copies of the plan or sketch and details for the purpose of ascertaining compliance with applicable fire prevention and protection statutes and regulations. The plan examiner shall indicate on the plan or sketch and in writing approval or disapproval and conditions for approval of the construction or alteration. One copy of the plan or sketch shall be retained by the director and one copy shall be returned to the applicant. No building or structure referred to in subsection (2) of this section shall be erected or constructed without approval by the director if the building or structure requires approval by the State Fire Marshal. After such approval or issuance of the required permit, construction or alteration must comply with the plan or sketch in all respects unless modified by subsequent permit or order of the director.

Â Â Â Â Â  (5) The approval of a plan or sketch may not be construed to be a permit for, or an approval of, any violation of any statute or regulation or the applicable ordinances and regulations of any governmental subdivision of the state. The approval of a plan or sketch may not be construed as an approval for noncompliance with fire marshal regulations. Any condition upon approval or disapproval is an order subject to appeal as other orders are appealable.

Â Â Â Â Â  (6) Notwithstanding the requirements of subsections (2) and (4) of this section, the State Fire Marshal may, by rule, require an additional copy of a plan or sketch for local government use and may specify that plans or sketches submitted for review be drawn clearly and to scale. [1965 c.602 Â§14; 1967 c.417 Â§20; 1973 c.834 Â§33; 1977 c.821 Â§4; 1987 c.414 Â§158; 1993 c.744 Â§116; 1999 c.1082 Â§13; 2005 c.22 Â§364]

Â Â Â Â Â  479.160 Existing nonconforming buildings; permit for use and occupancy. The owner, lessee or agent of any building established, occupied and defined, as of May 28, 1925, as coming within the provisions of ORS 479.020 to 479.100, which does not conform to the requirements of these provisions, but which, after an inspection by the State Fire Marshal, is found to be reasonably safe, or which can be made reasonably safe, shall be granted a permit by the State Fire Marshal for the continued use and occupancy of the building after the changes, if any, have been made.

Â Â Â Â Â  479.165 Certification of fire officials; rules. (1) In accordance with any applicable provisions of ORS chapter 183, the State Fire Marshal, by rule, shall establish a certification system for fire officials who review plans, new construction, alterations and specifications from a uniform fire code.

Â Â Â Â Â  (2) Fire officials who review plans, new construction, alterations and specifications from a uniform fire code shall be certified under subsection (1) of this section.

Â Â Â Â Â  (3) Nothing in this section shall be construed to expand the duties of the State Fire Marshal with respect to regulating additional types of structures. [1993 c.463 Â§3]

Â Â Â Â Â  479.168 Definitions for ORS 479.168 to 479.190 and 479.990. As used in ORS 479.168 to 479.190 and 479.990 (4):

Â Â Â Â Â  (1) "Alter" in its various modes and tenses and its participial forms refers to an alteration.

Â Â Â Â Â  (2) "Alterations," as applied to a building or structure, means any change, addition or modification in construction or occupancy.

Â Â Â Â Â  (3) "Construction" means the making, building, alteration, erection, reconstruction, rebuilding or production of a building or addition or extension thereto, or enlargement thereof, in any manner not included in the term "repair."

Â Â Â Â Â  (4) "Family" means an individual or two or more persons related by blood or marriage or a group of not more than five persons, excluding servants, who need not be related by blood or marriage, living together in a dwelling unit.

Â Â Â Â Â  (5) "Hospital" means a building of any sort in which sick or injured persons are received or kept for medical, surgical or nursing purposes.

Â Â Â Â Â  (6) "Occupancy" means the purpose for which a building or structure is used or intended to be used. Change of occupancy is not intended to include change of tenants or proprietors.

Â Â Â Â Â  (7) "Owner" includes a duly authorized agent or attorney, a purchaser, a devisee, a fiduciary and a person having a vested or contingent interest in the property in question.

Â Â Â Â Â  (8) "Private residence" means that part of a single, double or multiple dwelling house or building occupied as living or sleeping quarters by one or more family units, exclusive of any portion of such house or building devoted to commercial, processing or manufacturing use.

Â Â Â Â Â  (9) "Public building" means a building in which persons congregate for civic, political, educational, religious, social or recreational purposes, including among others, state buildings, courthouses, schools, colleges, libraries, museums, exhibit buildings, lecture halls, churches, assembly halls, lodge rooms, dance halls, theaters, skating rinks, bath houses, armories, recreation piers, grandstands and bleachers in exhibition parks or fields, and jails.

Â Â Â Â Â  (10) "Repair" means restoration of an existing thing to its former state, to refit, to mend, to make good. "Repair" does not include construction, reconstruction, alteration or rebuilding of a building or any part thereof. [Formerly 479.010]

Â Â Â Â Â  479.170 Ordering repair of, or removal of material from, buildings. (1) If the State Fire Marshal, or deputies, upon an examination or inspection finds a building or other structure which for want of proper repairs, by reason of age and dilapidated conditions, or poorly installed electric wiring and equipment, defective chimneys, defective gas connection, defective heating apparatus or for any other cause or reason, is especially liable to fire, and which is so situated or occupied as to endanger other buildings or property or human life, the officer shall order the building to be repaired and all dangerous conditions remedied.

Â Â Â Â Â  (2) If the officer finds in any building or upon any premises any combustible or explosive material, rubbish, rags, waste, oils, gasoline or inflammable condition of any kind, dangerous to the safety of the buildings or premises or human life, the officer shall order such materials removed or remedied.

Â Â Â Â Â  (3) The order shall be made against and served personally or by registered letter upon the owner, lessee or occupant of the building or premises. Thereupon it shall be complied with by the owner, lessee, agent or occupant within the time fixed in the order. Upon failure to comply, the State Fire Marshal may close the building or premises for use or occupancy until compliance has been made.

Â Â Â Â Â  479.180 Appeal from order to comply with fire prevention statutes. (1) If the owner, lessee, agent or occupant is aggrieved by the order of an officer under the provisions of ORS 476.030, 479.020 to 479.130, 479.170, 479.210 to 479.220, 480.122 to 480.160, 480.330, 480.340, 480.420 to 480.434 or 480.450 and desires a hearing, the person may complain or appeal in writing to the State Fire Marshal within 10 days from the service of the order. The complaint or appeal shall set forth the specific grounds of the complaint or appeal and no other ground shall be considered thereafter. The complaint or appeal shall be accompanied by a fee of $40 payable to the State Fire Marshal, and the State Fire Marshal may refer the complaint or appeal to the regional appeal advisory board established for that region by notifying the chairperson of that board and sending a copy of the notice to the complainant or appellant. The board shall fix a time for hearing and notify the complainant or appellant of the time and place thereof, which shall be within 10 days after such referral by the State Fire Marshal. If the State Fire Marshal does not refer the matter to a regional appeal advisory board, the State Fire Marshal shall fix a time and place, not less than five and not more than 10 days thereafter, when and where the complaint or appeal will be heard by the State Fire Marshal. Within 10 days after receiving a recommendation from the regional appeal advisory board, or if no referral was made to such board, within 10 days after the hearing before the State Fire Marshal, the State Fire Marshal may affirm, modify, revoke or vacate the order complained of or appealed from. Unless the order is modified, revoked or vacated by the State Fire Marshal, it shall remain in force and be complied with by the owner, lessee, agent or occupant, and within the time fixed in the order or fixed by the State Fire Marshal. If the State Fire Marshal vacates or revokes the order complained of or appealed from, or modified it in any particular other than extending time for compliance, the fee paid with the complaint or appeal shall be refunded. Otherwise, it shall be credited to appropriate state funds, and the State Fire Marshal shall so notify the State Treasurer.

Â Â Â Â Â  (2) If the complainant or appellant under subsection (1) of this section is aggrieved by the final order of the State Fire Marshal, and if such order necessitates the expenditure of money or involves statutory interpretation, the complainant or appellant may, within 10 days thereafter, appeal to the circuit court of the county in which the property is situated, notifying the State Fire Marshal of the appeal within 10 days thereafter, which notice shall be in writing and delivered personally or by registered letter to the marshal, or left at the principal office of the State Fire Marshal at the state capital. The party so appealing shall, within two days after filing the appeal, file with the circuit court in which appeal is made a bond in an amount to be fixed by the court or judge, but in no case less than $100, with two sufficient sureties possessing the qualification of bail on arrest, the bond to be approved by the court and conditioned to pay all the costs on the appeal in case the appellant fails to sustain it or it is dismissed for any cause. In the case of an appeal involving an order under ORS 479.170, the circuit court shall hear and determine the appeal within 10 days after the date of filing the same.

Â Â Â Â Â  (3) The State Fire Marshal shall make or have made a certified summary of the proceedings at the hearing before the regional appeal advisory board or before the State Fire Marshal, and together with all the evidentiary matter filed in the office of the State Fire Marshal or presented to the regional appeal advisory board, transmit them to the circuit court at least three days prior to the date fixed by the court for hearing when it shall be tried de novo. [Amended by 1965 c.602 Â§20; 1973 c.832 Â§9]

Â Â Â Â Â  479.190 Liability in damages for failure to comply with order under ORS 479.170. Anyone whose person or property is injured by reason of the failure of the owner or occupant to comply with any order under ORS 479.170 not appealed from, or with any such order of the State Fire Marshal upon appeal to the State Fire Marshal, or by any fire originating in the building or premises while the order is in effect and not complied with, may recover from the owner or occupant the actual damage suffered.

Â Â Â Â Â  479.195 Posting of notice of maximum allowable number of persons; closure of buildings; judicial review. (1) All dance halls, clubs, amusement halls, auditoriums and every place of public assembly not having fixed seats and having a capacity of more than 100 persons shall post and keep posted a notice of the maximum number of persons allowed at any one time as established by regulations of the State Fire Marshal or by the approved authority when such public assemblies are located within the jurisdiction of a governmental subdivision granted the exemption provided by ORS 476.030 (3). All such capacity notices shall be on a form approved or provided by the State Fire Marshal and shall be securely fixed and posted in a conspicuous place so as to be readily visible to the occupants of such place of assembly.

Â Â Â Â Â  (2) If the State Fire Marshal, or deputies, assistants as defined in ORS 476.060, or the approved authority, as provided by ORS 476.030 (3), upon examination or inspection finds a building or other structure described in subsection (1) of this section, to be occupied by a number of persons in excess of the maximum number of persons allowed at any one time as set forth in the capacity notice, the State Fire Marshal, or deputies, assistants as defined in ORS 476.060, or the approved authority, as provided in ORS 476.030 (3), may close the building or other structure for use or occupancy until compliance has been made.

Â Â Â Â Â  (3) The owner of any building or other structure closed under subsection (2) of this section shall have immediate access to the circuit court for the county in which the building or other structure is located for review of the order of exclusion or removal. Such access may be in the form of any appropriate judicial proceeding and shall be given priority over all other cases on the docket of the circuit court.

Â Â Â Â Â  (4) The closure provided for in subsection (2) of this section shall not exclude any other remedies available to the State Fire Marshal, deputies, or approved authority, as provided by ORS 476.030 (3). [1967 c.417 Â§18; 1971 c.689 Â§1; 1979 c.772 Â§25; 1993 c.185 Â§31; 2003 c.14 Â§320]

Â Â Â Â Â  479.200 Water supply requirement for certain public buildings. (1) Any public building, as defined in ORS 479.168, erected after July 1, 1967, that exceeds 5,000 square feet in usable or occupied floor area or is more than two stories in height and exceeds 2,000 square feet in usable or occupied ground floor area must have a readily available water supply within 500 feet of such building of sufficient capacity to allow fire-fighting apparatus to pump 500 gallons per minute for a period of 10 minutes for each 5,000 square feet of occupied or usable floor area or fraction thereof, up to 500 gallons per minute for 30 minutes.

Â Â Â Â Â  (2) Required water supplies may be provided by underground cisterns or surface ponds, lakes or streams when approved and readily accessible standpipes of not less than four inches inside diameter with not less than two two-and-one-half-inch outlets or equivalent are provided. [1967 c.417 Â§19; 2005 c.22 Â§365]

INSPECTION OF INSTITUTIONS

Â Â Â Â Â  479.210 "Institution" defined for ORS 479.215 to 479.220. As used in ORS 479.215 to 479.220, unless the context requires otherwise, "institution" means:

Â Â Â Â Â  (1) A child-caring facility which provides residential care and which receives state aid under ORS 418.005 to 418.025, 418.035 to 418.185, 418.205 to 418.315 and 418.625 to 418.685;

Â Â Â Â Â  (2) An inpatient care facility required to be licensed under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463; or

Â Â Â Â Â  (3) A residential facility subject to licensure under ORS 443.400 to 443.455 and 443.991 (2). [1961 c.316 Â§1; 1963 c.202 Â§1; 1969 c.641 Â§18; 1973 c.832 Â§10; 1977 c.717 Â§18]

Â Â Â Â Â  479.215 Institution not to be licensed or certificated unless in compliance with fire safety requirements; inspection; list of licensed or approved institutions. (1) Except as provided in subsection (3) of this section or in ORS 479.217, the Department of Human Services shall not issue an initial license or an initial certificate of approval to any institution when the State Fire Marshal, or an approved representative as provided in subsection (3) of this section, notifies in writing that the institution is not in substantial compliance with all applicable laws and rules relating to safety from fire established pursuant to ORS 476.030.

Â Â Â Â Â  (2) On January 1st of each year or as soon thereafter as practicable the department shall furnish the State Fire Marshal with a complete list of all institutions licensed or approved by it within the State of Oregon.

Â Â Â Â Â  (3) The State Fire Marshal, deputy or the approved authority shall make or have made at least once each year an inspection of any such licensed or approved institution to determine its substantial compliance with the laws and rules as provided in subsection (1) of this section. If any required corrective measures are not completed within the reasonable time fixed or an extension thereof made by order of the inspecting authority, the department shall be notified of the fact of noncompliance and appropriate action shall be initiated in accordance with provisions of ORS 476.030 and 479.170. Except as provided in ORS 479.217, if, at any time, the State Fire Marshal, or deputy, or the approved authority notifies the department in writing that an institution is not in substantial compliance with all applicable laws and rules as provided in subsection (1) of this section, the department shall deny, withhold, suspend or revoke the license or certificate of approval of the institution.

Â Â Â Â Â  (4) When an area has been exempted by the State Fire Marshal under ORS 476.030, certification, annual inspection and notification of noncompliance when appropriate, shall be made and performed by the approved authority of the governmental subdivision having jurisdiction in such area. [1961 c.316 Â§2; 1963 c.202 Â§2; 1965 c.602 Â§21; 1973 c.832 Â§11]

Â Â Â Â Â  479.217 Temporary permit in lieu of inspection approval under ORS 479.215; cancellation; extension or renewal. (1) In lieu of an inspection approval by the State Fire Marshal or the approved authority of a governmental subdivision having jurisdiction in an area exempted by the State Fire Marshal, under ORS 479.215 for institutions licensed under ORS 418.005 to 418.025, 418.035 to 418.185, 418.205 to 418.315, 418.625 to 418.685, 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990 and 442.400 to 442.463 or licensed by the Department of Human Services in accordance with ORS 443.400 to 443.455, the State Fire Marshal or the approved authority may issue a temporary permit which meets the requirements of ORS 479.215 for licensing of such institutions. The temporary permit may be issued only when it appears that:

Â Â Â Â Â  (a) The facilities for protection from fire in an institution are adequate so that the institution can operate without jeopardizing the health or safety of its residents or patients; and

Â Â Â Â Â  (b) The institution can comply with all applicable laws and rules relating to safety from fire within a period of two years from the date of issuance of the temporary permit.

Â Â Â Â Â  (2) In issuing the temporary permit, the State Fire Marshal or approved authority of the governmental subdivision having jurisdiction in an exempt area may require that during the two-year period in which the temporary permit is in effect:

Â Â Â Â Â  (a) Plans for compliance with all applicable laws and rules relating to safety from fire be submitted with the application for a temporary permit;

Â Â Â Â Â  (b) Periodic reports be submitted on the progress of the plans for compliance; and

Â Â Â Â Â  (c) Special temporary provisions specified by the State Fire Marshal or the approved authority be maintained for the protection from fire of the residents or patients of the institution.

Â Â Â Â Â  (3) If at any time, the State Fire Marshal or the approved authority determines that the facilities for protection from fire at the institution are no longer adequate to protect the residents or patients or that the requirements imposed under subsection (2) of this section are not being maintained, the State Fire Marshal or the approved authority shall cancel the temporary permit and shall notify the Department of Human Services of such cancellation.

Â Â Â Â Â  (4) Extensions and renewals may be granted on the temporary permit. [1963 c.202 Â§5; 1965 c.602 Â§22; 1973 c.832 Â§12; 1977 c.717 Â§21]

Â Â Â Â Â  479.220 Institution inspection by State Fire Marshal; notification to Department of Human Services of noncompliance. When application is made for the initial issuance or reinstatement of a license or certificate of approval to operate and maintain an institution, or for an enlargement or addition to a licensed or approved institution, the Department of Human Services shall notify in writing the State Fire Marshal, and the State Fire Marshal or deputy, or the approved authority in the case of an institution located in an area exempted under ORS 476.030, shall within 30 days inspect the institution as authorized by ORS 476.150 and within that time shall notify the department in writing when the institution is not substantially in compliance with all applicable laws and rules. [1961 c.316 Â§3; 1963 c.202 Â§3; 1965 c.602 Â§23; 1967 c.89 Â§9; 1973 c.832 Â§13]

SMOKE DETECTION

Â Â Â Â Â  479.250 Definitions for ORS 479.250 to 479.300. As used in ORS 479.250 to 479.300, unless the context requires otherwise:

Â Â Â Â Â  (1) "Smoke alarm" means a self-contained single or multiple station detection device for products of combustion other than heat that conforms to the state building code, rules of the State Fire Marshal and that is listed by Underwriters Laboratories or any other nationally recognized testing laboratory. "Smoke alarm" includes but is not limited to devices listed under UL 217 (1998). "Smoke alarm" may include two or more single station units wired to operate in conjunction with each other.

Â Â Â Â Â  (2) "Smoke detector" means a device that is not self-contained, that detects products of combustion other than heat, that is intended for use in conjunction with a central control panel, that conforms to the state building code and rules of the State Fire Marshal and that is listed by Underwriters Laboratories or any other nationally recognized testing laboratory. "Smoke detector" includes but is not limited to devices listed under UL 268 (1998).

Â Â Â Â Â  (3) "Door knock alerting device" or "door knock device" means an approved electronic unit that alerts a hearing impaired occupant of a knock on the door of the sleeping room that the hearing impaired person is occupying.

Â Â Â Â Â  (4) "Dwelling unit" means a structure or part of a structure providing complete, independent living facilities for one or more persons including permanent provisions for sleeping, eating, cooking and sanitation.

Â Â Â Â Â  (5) "Hotel" means any building containing six or more guest rooms that are rented, hired out or made available on a regular basis for sleeping purposes but are not used as a primary residence.

Â Â Â Â Â  (6) "Landlord" means the owner, lessor or sublessor of the rental dwelling unit or guest room in the building of which it is a part.

Â Â Â Â Â  (7) "Lodging house" is any building or portion thereof containing not more than five guest rooms that are made available for sleeping purposes in exchange for compensation paid in money, goods, labor or other tender but are not used as a primary residence.

Â Â Â Â Â  (8) "Smoke alarm for hearing impaired persons" means an approved smoke alarm that, when activated by smoke or products of combustion, produces an audible and a visual warning. The visual warning shall produce a light signal sufficient to warn a hearing impaired person of the presence of fire or smoke.

Â Â Â Â Â  (9) "State building code" shall have the meaning for that term provided under ORS 455.010.

Â Â Â Â Â  (10) "Tenant" means a person entitled to occupy a dwelling unit on a rental or lease basis. [1979 c.642 Â§1; 1989 c.247 Â§1; 1999 c.307 Â§1]

Â Â Â Â Â  479.255 Smoke alarm or smoke detector required in certain structures; hearing impaired persons. (1) Every dwelling unit regulated under ORS chapter 90, every lodging house and every hotel guest room shall contain an approved and properly functioning smoke alarm or smoke detector, installed in accordance with the state building code and rules of the State Fire Marshal.

Â Â Â Â Â  (2) A hotel shall provide no fewer than one smoke alarm for hearing impaired persons and one door knock device for each 75, or fraction thereof, rooms of the hotel that are regularly used for sleeping.

Â Â Â Â Â  (3) If a person renting a room in a hotel requests a room with a smoke detector or a smoke alarm for hearing impaired persons and a door knock device, the landlord shall:

Â Â Â Â Â  (a) Install a portable smoke alarm for hearing impaired persons and a door knock device; or

Â Â Â Â Â  (b) Provide the person with a room in which a smoke detector or smoke alarm for hearing impaired persons and a door knock device have been permanently installed.

Â Â Â Â Â  (4) The landlord may require a guest to pay a refundable deposit if the landlord provides the smoke alarm for hearing impaired persons under subsection (3)(a) of this section.

Â Â Â Â Â  (5) A hotel shall provide a printed notice of the requirements of subsection (3) of this section, posted conspicuously at the place of registration or in each guest room. [1979 c.642 Â§2; 1989 c.247 Â§2; 1999 c.307 Â§2]

Â Â Â Â Â  479.257 Design features required for certain smoke alarms; rules. (1) Not later than January 1, 2002, every smoke alarm installed in a dwelling unit regulated under ORS chapter 90, a lodging house or a hotel guest room, as required under ORS 479.255, shall contain the features described in ORS 479.297 (1) and (2).

Â Â Â Â Â  (2) The State Fire Marshal by rule may exempt hotels with sprinkler fire suppression systems from the requirements of this section. [1999 c.307 Â§2a]

Â Â Â Â Â  Note: 479.257 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 479 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  479.258 Landlord to provide notice of smoke alarm or smoke detector requirements for hearing impaired; rules. A landlord shall provide notice of the requirements of ORS 479.250 to 479.258, 479.280 and 479.295 in a form and manner as specified by rule by the State Fire Marshal. [1989 c.247 Â§4]

Â Â Â Â Â  479.260 Transfer of dwelling unit or lodging house without smoke alarm or smoke detector prohibited. (1) A person may not convey fee title to any real property that includes a dwelling unit or lodging house, or transfer possession of any dwelling unit or lodging house pursuant to a land sale contract, unless there is installed in the dwelling unit or lodging house a smoke detector or the required number of approved smoke alarms, installed in accordance with the state building code and rules of the State Fire Marshal adopted under ORS 479.295. The smoke alarms required by this subsection must meet the requirements of ORS 479.297.

Â Â Â Â Â  (2)(a) A person may not convey ownership or transfer possession of any manufactured dwelling, as defined in ORS 446.003, unless there is installed in the manufactured dwelling the required number of approved smoke alarms or smoke detectors, installed in accordance with the state building code or with the federal manufactured dwelling construction and safety standards adopted under ORS 446.155.

Â Â Â Â Â  (b) A smoke alarm installed in a manufactured dwelling that is resold by a person other than the manufacturer or authorized dealer must meet the requirements of ORS 479.297. [1979 c.642 Â§3; 1997 c.647 Â§5; 1999 c.307 Â§Â§3,4; 2003 c.655 Â§78]

Â Â Â Â Â  479.265 Action for unlawful transfer of dwelling unit; damages; attorney fees. Any purchaser or transferee of a dwelling unit who is aggrieved by a violation of ORS 479.260 may bring an individual action in an appropriate court to recover actual damages or $50, whichever is greater. In any action brought by a person under this section, the court may award to the prevailing party, in addition to the relief provided in this section, reasonable attorney fees at trial and on appeal and costs. Actions brought under this section must be commenced within one year of the date of sale or transfer. Notwithstanding the provisions of this section, violation of ORS 479.260 does not affect the transfer of the title, ownership or possession of the dwelling unit. [1979 c.642 Â§4; 1981 c.897 Â§56; 1995 c.618 Â§77; 2003 c.655 Â§79]

Â Â Â Â Â  479.270 Owner of rental dwelling unit to supply, install and maintain smoke alarm or smoke detector; instructions for testing to be provided. (1) The owner of any rental dwelling unit or the owner's authorized agent shall be responsible for supplying, installing and maintaining the required smoke alarms or smoke detectors and shall provide a written notice containing instructions for testing of the devices. The notice shall be given to the tenant at the time the tenant first takes possession of the premises.

Â Â Â Â Â  (2) The duty of the owner or authorized agent of the owner to maintain the required smoke alarms or smoke detectors, including providing working batteries, arises only:

Â Â Â Â Â  (a) Prior to the beginning of every new tenancy when the tenant first takes possession of the premises; and

Â Â Â Â Â  (b) During the tenancy upon written notice from the tenant of any deficiency, not including replacing dead batteries, as provided in ORS 479.275.

Â Â Â Â Â  (3) Supplying and maintaining a smoke alarm or smoke detector under ORS 479.250 to 479.300 shall be considered a habitable condition under ORS 90.320. [1979 c.642 Â§5; 1993 c.369 Â§19; 1999 c.307 Â§6]

Â Â Â Â Â  479.275 Tenant of rental dwelling unit to test smoke alarm or smoke detector and replace dead batteries. It shall be the responsibility of the tenant of any rental dwelling unit to perform such tests on the smoke alarms or smoke detectors located in a part of the dwelling unit that the tenant is entitled to occupy to the exclusion of others as are recommended by the manufacturer's instructions and immediately notify, in writing, the owner or authorized agent of any deficiencies. Testing intervals shall not exceed six months. It shall also be the responsibility of the tenant during the tenancy to replace any dead batteries, as needed. [1979 c.642 Â§6; 1981 c.309 Â§2; 1993 c.369 Â§20; 1999 c.307 Â§7]

Â Â Â Â Â  479.280 Lack of properly operating smoke alarm or smoke detector; complaint; investigation; citation. (1) If a rental dwelling unit is not equipped with the required smoke alarm or smoke detector, or if the smoke alarm or smoke detector is not operating properly and the owner or the owner's authorized agent has not installed a properly operating smoke alarm or smoke detector within 10 days after receiving written notice from the tenant of the deficiency, the tenant may file a complaint with the State Fire Marshal or the appropriate official charged with the duty of providing fire protection services within the local jurisdiction.

Â Â Â Â Â  (2) Upon receipt of a complaint filed under subsection (1) of this section, the State Fire Marshal or the appropriate local fire official shall investigate the alleged violation of ORS 479.250 to 479.300. If the State Fire Marshal or appropriate local fire official finds that the landlord has failed to install a properly operating smoke alarm or smoke detector in the unit under investigation, the State Fire Marshal or local fire official may issue a citation which shall substantially conform to the requirements for a citation under ORS chapter 153.

Â Â Â Â Â  (3) In the absence of a complaint from the tenant, the State Fire Marshal or an appropriate local fire official may initiate the citation process by presenting the owner with a written notice of the deficiency and specifying a period of not less than 10 days for compliance.

Â Â Â Â Â  (4) If the State Fire Marshal or appropriate local fire official finds that the landlord of a hotel or lodging house has failed to comply with the requirements of ORS 479.255 (2) or (3), the State Fire Marshal or local fire official may issue a citation which shall substantially conform to the requirements for a citation under ORS chapter 153. [1979 c.642 Â§7; 1981 c.309 Â§1; 1989 c.247 Â§6; 1999 c.307 Â§8; 1999 c.1051 Â§135]

Â Â Â Â Â  479.285 Owner to maintain and test certain smoke alarms and smoke detectors. Where the smoke alarm or smoke detector is located in a common area of a lodging house, the owner or the owner's authorized agent shall be responsible for maintenance of the required smoke alarm or smoke detector and for performing such tests as are recommended by the manufacturer and is not required to provide notice of instructions under ORS 479.270. Testing intervals shall not exceed six months. [1979 c.642 Â§8; 1993 c.369 Â§21; 1999 c.307 Â§9]

Â Â Â Â Â  479.290 Certain persons not liable for damages resulting from mechanical failure of smoke alarm or smoke detector. The owner, owner's authorized agent, tenant, contract seller or contract purchaser of a dwelling unit shall not be held liable in any civil action for damages for death or injury to persons or property resulting from the mechanical failure of a smoke alarm or smoke detector required under ORS 479.250 to 479.300. [1979 c.642 Â§9; 1999 c.307 Â§10]

Â Â Â Â Â  479.295 State Fire Marshal to adopt rules setting standards and providing for implementation of certain laws governing smoke alarms and smoke detectors. Notwithstanding the provisions of ORS 476.030, the State Fire Marshal shall adopt, by rule:

Â Â Â Â Â  (1) Standards for the installation and maintenance of smoke alarms and smoke detectors as the State Fire Marshal considers necessary to carry out the purposes of ORS 479.250 to 479.300; and

Â Â Â Â Â  (2) Standards for the implementation of ORS 479.250 to 479.300 and 479.990 (5). [1979 c.642 Â§10; 1989 c.247 Â§5; 1999 c.307 Â§11; 2001 c.411 Â§22]

Â Â Â Â Â  479.297 Smoke alarms; required equipment; exemptions. (1) All ionization smoke alarms sold in this state that are solely battery-operated shall be packaged with a 10-year battery.

Â Â Â Â Â  (2) All ionization smoke alarms sold in this state shall include a "hush" mechanism that allows a person to temporarily disengage the alarm for a period of not more than 15 minutes.

Â Â Â Â Â  (3) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Smoke alarms specifically designed for hearing impaired persons;

Â Â Â Â Â  (b) Smoke alarms sold in this state for shipment out of state; or

Â Â Â Â Â  (c) Smoke alarms sold for installation in recreational vehicles, commercial vehicles, railroad equipment, aircraft, marine vessels or manufactured dwellings.

Â Â Â Â Â  (4) The sale of a recreational vehicle, commercial vehicle, railroad equipment, aircraft, marine vessel or new manufactured dwelling containing a smoke alarm does not constitute sale of a smoke alarm. [1997 c.647 Â§2,3; 1999 c.307 Â§12]

Â Â Â Â Â  479.300 Removing or tampering with smoke alarm or smoke detector prohibited. No person shall remove or tamper with a properly functioning smoke alarm or smoke detector installed in conformance with ORS 479.250 to 479.300. This prohibition includes removal of working batteries. [1979 c.642 Â§11; 1993 c.369 Â§22; 1999 c.307 Â§13]

Â Â Â Â Â  479.410 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.420 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.430 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.440 [Amended by 1955 c.689 Â§1; 1957 c.429 Â§1; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.450 [Repealed by 1959 c.406 Â§34]

ELECTRICAL SAFETY LAW

Â Â Â Â Â  479.510 Short title. ORS 479.510 to 479.945 and 479.995 may be cited as the Electrical Safety Law. [1959 c.406 Â§1; 1981 c.815 Â§2]

Â Â Â Â Â  479.520 Purpose. The purpose of the Electrical Safety Law is to protect the health and safety of the people of Oregon from the danger of electrically caused shocks, fires and explosions and to protect property situated in Oregon from the hazard of electrically caused fires and explosions. To accomplish this purpose the Legislative Assembly intends to provide a procedure:

Â Â Â Â Â  (1) For determining where and by whom electrical installations are being made and where electrical products are sold in this state.

Â Â Â Â Â  (2) To assure the public that persons making electrical installations in this state are qualified by experience and training.

Â Â Â Â Â  (3) To assure the public that electrical installations meet minimum safety standards and that electrical products meet electrical product safety standards.

Â Â Â Â Â  (4) For the administration and enforcement of the Electrical Safety Law by the Department of Consumer and Business Services and the Electrical and Elevator Board.

Â Â Â Â Â  (5) By which the cost of administering and enforcing the Electrical Safety Law is defrayed by the collection of fees in connection with the issuing of permits and electrical licenses and the collection of fines and civil penalties. [1959 c.406 Â§2; 1981 c.815 Â§3; 1987 c.414 Â§33; 1993 c.744 Â§117; 2003 c.299 Â§1]

Â Â Â Â Â  479.525 Application of Electrical Safety Law; uniformity. Except as provided in ORS 479.854, the Electrical Safety Law shall be applicable and uniform throughout this state and in all municipalities, and no municipality shall enact or enforce any ordinance, rule or regulation relating to the same matters encompassed by the Electrical Safety Law. [1983 c.580 Â§3]

Â Â Â Â Â  479.527 [1985 c.826 Â§2; repealed by 1987 c.874 Â§1]

Â Â Â Â Â  479.530 Definitions for ORS 479.510 to 479.945 and 479.995. As used in ORS 479.510 to 479.945 and 479.995, unless the context requires otherwise:

Â Â Â Â Â  (1) "Approved testing laboratory" means a testing laboratory that meets criteria for electrical product evaluation established by the Director of the Department of Consumer and Business Services with the approval of the Electrical and Elevator Board under ORS 479.730.

Â Â Â Â Â  (2) "Board" means the Electrical and Elevator Board established under ORS 455.138.

Â Â Â Â Â  (3) "Certified electrical product" means an electrical product that is certified under ORS 479.760 and that is not decertified.

Â Â Â Â Â  (4) "Competent inspection service" means an electrical inspection service of a city or county administered under ORS 455.148 or 455.150 that employs electrical inspectors who are certified to meet standards under ORS 479.810.

Â Â Â Â Â  (5) "Commercial electrical air conditioning equipment" means heating, cooling, refrigeration, dehumidifying, humidifying and filtering equipment used for climatizing or moving of air if used in commerce, industry or government and if installed in a place not accessible to the general public other than the switches regulating the operation of the equipment.

Â Â Â Â Â  (6) "Demarcation point" means the place of interconnection between the communications cabling, terminal equipment or protective apparatus of the telecommunications service provider and the customer's premises.

Â Â Â Â Â  (7) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (8) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (9) "Dwelling unit" means one or more rooms for the use of one or more persons as a housekeeping unit with space for eating, living and sleeping and permanent provisions for cooking and sanitation.

Â Â Â Â Â  (10) "Electrical installations" means the construction or installation of electrical wiring and the permanent attachment or installation of electrical products in or on any structure that is not itself an electrical product. "Electrical installation" also means the maintenance or repair of installed electrical wiring and permanently attached electrical products. "Electrical installation" does not include an oil module.

Â Â Â Â Â  (11) "Electrical product" means any electrical equipment, material, device or apparatus that, except as provided in ORS 479.540, requires a license or permit to install and either conveys or is operated by electrical current.

Â Â Â Â Â  (12) "Equipment" means any material, fittings, devices, appliances, fixtures, apparatus or the like that are used as part of or in connection with an electrical installation.

Â Â Â Â Â  (13) "Field evaluation firm" means an independent organization that provides:

Â Â Â Â Â  (a) Evaluations or testing, or both; and

Â Â Â Â Â  (b) Documentation regarding compliance with electrical product safety standards and with the electrical installation safety code.

Â Â Â Â Â  (14) "Industrial electrical equipment" means electrical products used in industry or government that utilizes electric energy for mechanical, chemical, heating, lighting or similar purposes, that is designed to service or produce a product and that is used directly in the production of the service or product.

Â Â Â Â Â  (15) "Installation label" means an adhesive tag issued by governmental agencies that administer the Electrical Safety Law to licensed electrical contractors for application to those minor electrical installations for which the board by rule determines to be appropriate for random inspections.

Â Â Â Â Â  (16) "License" means an annual permit issued by the department under ORS 479.630 authorizing the person whose name appears as licensee thereon to act as an electrical contractor, supervising electrician, journeyman electrician, apprentice electrician or limited elevator journeyman as indicated thereon.

Â Â Â Â Â  (17) "Minimum safety standards" means safety standards prescribed by concurrence of the board and the director under ORS 479.730.

Â Â Â Â Â  (18) "Multifamily dwelling" means a building containing more than one dwelling unit.

Â Â Â Â Â  (19) "Oil module" means a prefabricated structure manufactured to the specifications of the purchaser and used outside this state in the exploration for or processing or extraction of petroleum products.

Â Â Â Â Â  (20) "Permit" means an official document or card issued by the enforcing agency to authorize performance of a specified electrical installation.

Â Â Â Â Â  (21) "Single family dwelling" means a building consisting solely of one dwelling unit.

Â Â Â Â Â  (22) "Telecommunications service provider" means a telecommunications carrier as defined in ORS 133.721 or a telecommunications utility or competitive telecommunications provider, both as defined in ORS 759.005.

Â Â Â Â Â  (23) "Uncertified product" means any electrical product that is not an electrical product certified under ORS 479.760. [1959 c.406 Â§3; 1971 c.753 Â§55; 1973 c.834 Â§35; 1981 c.815 Â§4; 1983 c.733 Â§1; 1985 c.826 Â§3; 1987 c.414 Â§34; 1987 c.575 Â§4; 1987 c.874 Â§2; 1993 c.744 Â§118; 1995 c.706 Â§1; 1999 c.59 Â§159; 1999 c.1031 Â§1; 2001 c.573 Â§16; 2003 c.222 Â§1; 2003 c.299 Â§2; 2005 c.435 Â§2]

Â Â Â Â Â  479.540 Exemptions; rules. (1) Except as otherwise provided in this subsection, a person is not required to obtain a license to make an electrical installation on residential or farm property that is owned by the person or a member of the person's immediate family if the property is not intended for sale, exchange, lease or rent. The following apply to the exemption established in this subsection:

Â Â Â Â Â  (a) The exemption established for a person under this subsection does not exempt the work performed by the person from having to comply with the requirements for such work under ORS chapter 455 or this chapter and rules adopted thereunder.

Â Â Â Â Â  (b) If the property is a building used as a residence and is for rent, lease, sale or exchange, this subsection establishes an exemption for work on, alterations to or replacement of parts of electrical installations as necessary for maintenance of the existing electrical installations on that property, but does not exempt new electrical installations or substantial alterations to existing electrical installations on that property. As used in this paragraph, "new electrical installations or substantial alterations" does not include the replacement of an existing garbage disposal, dishwasher or electric hot water heater with a similar appliance of 30 amps or less, single phase, by a landlord, landlord's agent or the employee of the landlord or landlord's agent.

Â Â Â Â Â  (2) An electrical contractor license is not required in connection with an electrical installation:

Â Â Â Â Â  (a) Of meters and similar devices for measuring electricity by a person principally engaged in the business of generating or selling electricity in connection with the construction or maintenance of electrical lines, wires or equipment.

Â Â Â Â Â  (b) Of ignition or lighting systems for motor vehicles.

Â Â Â Â Â  (c) To be made by a person on the person's property in connection with the person's business.

Â Â Â Â Â  (d) To be made by a public utility, consumer-owned utility as defined in ORS 757.270, telecommunications carrier as defined in ORS 133.721, competitive telecommunications provider as defined in ORS 759.005 or municipality for generation, transmission or distribution of electricity on property that the utility, carrier, provider or municipality owns or manages.

Â Â Â Â Â  (3) A person whose sole business is generating or selling electricity in connection with the construction or maintenance of electrical lines, wires or equipment, is not required to obtain a license to transform, transmit or distribute electricity from its source to the service head of the premises to be supplied thereby.

Â Â Â Â Â  (4)(a) A person is not required to obtain a license for the repair or replacement of light fixtures, light switches, lighting ballast, electrical outlets or smoke alarms in a building used for housing purposes that is owned, leased, managed or operated by a housing authority and the person doing the repair or replacement is a member of the housing authority's regular maintenance staff.

Â Â Â Â Â  (b) A license is not required for:

Â Â Â Â Â  (A) Temporary demonstrations;

Â Â Â Â Â  (B) A street lighting system located on a public street or in a right of way if the system is similar to a system provided by a public utility and the installation or maintenance, or both, is performed by a qualified employee of a licensed electrical contractor principally engaged in the business of installing and maintaining such systems; or

Â Â Â Â Â  (C) An outdoor transmission or distribution system, whether overhead or underground, if the system is similar to a system provided by a public utility and the installation or maintenance, or both, is performed by a qualified employee of a licensed electrical contractor principally engaged in the business of installing and maintaining such systems.

Â Â Â Â Â  (c) For the purposes of this subsection, "qualified employee" means an employee who has registered with or graduated from a State of Oregon or federally approved apprenticeship course designed for the work being performed. The supervising electrician signature required under ORS 479.560 (1)(b) does not apply to contractors working under this subsection.

Â Â Â Â Â  (5) The provisions of ORS 479.510 to 479.945 and 479.995 do not apply:

Â Â Â Â Â  (a) To electrical products owned by, supplied to or to be supplied to a public utility as defined in ORS 757.005, consumer-owned utility as defined in ORS 757.270, telecommunications carrier as defined in ORS 133.721 or competitive telecommunications provider as defined in ORS 759.005;

Â Â Â Â Â  (b) To electrical installations made by or for a public utility, consumer-owned utility, telecommunications carrier or competitive telecommunications provider if the electrical installations are an integral part of the equipment or electrical products of the utility, carrier or provider; or

Â Â Â Â Â  (c) To any electrical generation plant owned or operated by a municipality to the same extent that a utility, telecommunications carrier or competitive telecommunications provider is exempted under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (6) A permit is not required:

Â Â Â Â Â  (a) For the repair or replacement of light fixtures, light switches, lighting ballast, electrical outlets or smoke alarms in a building used for housing purposes that is owned, leased, managed or operated by a housing authority; or

Â Â Â Â Â  (b) For the repair, alteration or replacement of existing electrical products or electrical installations authorized by ORS 479.560 (3) at an industrial plant, a commercial office building, a building that is owned, leased, managed or operated by the state or a local government entity or other facilities designated by the Electrical and Elevator Board when the owner, operating manager or electrical contractor of the facility meets the provisions of ORS 479.630 (1) and (2) and:

Â Â Â Â Â  (A) Obtains a master permit for inspection under ORS 479.560 (3); or

Â Â Â Â Â  (B) Obtains a master individual inspection permit under ORS 479.565.

Â Â Â Â Â  (7) In cases of emergency in industrial plants, a permit is not required in advance for electrical installation made by a person licensed as a general supervising electrician, a general journeyman electrician or an electrical apprentice under ORS 479.630 if an application accompanied by appropriate fee for a permit is submitted to the Department of Consumer and Business Services within five days after the commencement of such electrical work.

Â Â Â Â Â  (8)(a) A license or permit is not required for the installation or assembly of industrial electrical equipment by the duly authorized agents of the factory, vendor or owner.

Â Â Â Â Â  (b) The license and permit exemptions of this subsection do not apply to activity in an area where industrial electrical equipment is installed in or enters a hazardous location or penetrates or enters a fire rated assembly or plenum rated assembly.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) "Duly authorized agents" means individuals trained by the factory or a vendor or by experience and who are knowledgeable in the operation, maintenance, repair and installation of industrial electrical equipment.

Â Â Â Â Â  (B) "Installation or assembly" means the reassembly at a job site of equipment that is wired and assembled at the factory and then disassembled for shipping purposes or of existing equipment that is relocated. "Installation or assembly" does not include work involving field fabricated assemblies or any other electrical product that is not an original part of the industrial electrical equipment. "Installation or assembly" does not include the connection of industrial electrical equipment to a power source.

Â Â Â Â Â  (9) The provisions of ORS 479.510 to 479.945 and 479.995 do not apply to:

Â Â Â Â Â  (a) Electrical installations and repairs involving communication and signal systems of railroad companies.

Â Â Â Â Â  (b) Electrical installations and repairs involving remote and permanent broadcast systems of radio and television stations licensed by the Federal Communications Commission if the systems are not part of the building's permanent wiring.

Â Â Â Â Â  (c) The installing, maintaining, repairing or replacement of telecommunications systems on the provider side of the demarcation point by a telecommunications service provider.

Â Â Â Â Â  (d) The maintaining, repairing or replacement of telecommunications equipment on the customer side of the demarcation point by a telecommunications service provider.

Â Â Â Â Â  (e) Installations, by a telecommunications service provider or an appropriately licensed electrical contractor, of telecommunications systems on the customer side of the demarcation point except:

Â Â Â Â Â  (A) Installations involving more than 10 telecommunications outlets; and

Â Â Â Â Â  (B) Installations of any size that penetrate fire-resistive construction or air handling systems or that pass through hazardous locations.

Â Â Â Â Â  (f) Notwithstanding paragraph (e) of this subsection, installation of telecommunications systems on the customer side of the demarcation point in:

Â Â Â Â Â  (A) One and two family dwellings; and

Â Â Â Â Â  (B) Multifamily dwellings having not more than four dwelling units if the installation is by a telecommunications service provider.

Â Â Â Â Â  (g) Notwithstanding paragraph (e) of this subsection, installation or replacement of cord or plug connected telecommunications equipment on the customer side of the demarcation point.

Â Â Â Â Â  (h) Notwithstanding paragraph (e) of this subsection, installation of patch cord and jumper cross-connected equipment on the customer side of the demarcation point.

Â Â Â Â Â  (10)(a) The board may grant partial or complete exemptions by rule for any electrical product from any of the provisions of ORS 455.610 to 455.630 or 479.510 to 479.945 and 479.995 if the board determines that the electrical product does not present a danger to the health and safety of the people of this state.

Â Â Â Â Â  (b) If the board grants an exemption pursuant to subsection (1) of this section, the board may determine that the product may be installed by a person not licensed under ORS 479.510 to 479.945.

Â Â Â Â Â  (11) ORS 479.760 does not apply to products described in this subsection that comply with the electrical product safety standards established by concurrence of the board and the Director of the Department of Consumer and Business Services as described under ORS 479.730. This subsection does not exempt any products used in locations determined to be hazardous in the electrical code of this state. The following apply to this subsection:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the exemption under this subsection applies to:

Â Â Â Â Â  (A) The rotating equipment portion of power generation equipment.

Â Â Â Â Â  (B) Testing equipment used in a laboratory or hospital.

Â Â Â Â Â  (C) Commercial electrical air conditioning equipment.

Â Â Â Â Â  (D) Prefabricated work performed by an electrical contractor with licensed electrical personnel in the contractor's place of business for assembly on the job site if the work is composed of parts that meet the electrical product safety standards established by concurrence of the board and the director.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the board may require any of the products described in paragraph (a) of this subsection to be subject to the certification requirements under ORS 479.760 if the board determines that the product or class of products has presented a fire or life safety hazard in use. A determination under this paragraph shall be effective as to any such product or class of products installed after the date of the determination becomes final. The board may reinstate any exemption removed under this paragraph if the board determines that the reasons for the removal of the exemption have been corrected.

Â Â Â Â Â  (12)(a) ORS 479.610 does not apply to installations of industrial electrical equipment unless the board determines that the product or class of products may present a fire or life safety hazard.

Â Â Â Â Â  (b) The board may reinstate an exemption removed under this subsection if the product qualifies for reinstatement under:

Â Â Â Â Â  (A) An equipment safety program approved by the board;

Â Â Â Â Â  (B) Equipment minimum safety standards established by concurrence of the board and the director;

Â Â Â Â Â  (C) An evaluation by an approved field evaluation firm;

Â Â Â Â Â  (D) A listing from a nationally recognized testing laboratory;

Â Â Â Â Â  (E) An evaluation of a first model of a product by the board; or

Â Â Â Â Â  (F) Any other method approved by the board.

Â Â Â Â Â  (13) ORS 479.760 does not apply to electrical equipment that has been installed and in use for one year or more.

Â Â Â Â Â  (14) A person who holds a limited maintenance specialty contractor license or a limited pump installation specialty contractor license issued under ORS 479.510 to 479.945 or a person who is the employee of such license holder and who is listed with the board as an employee is not required to have a journeyman license or supervising electrician's license to perform work authorized under the person's license.

Â Â Â Â Â  (15) A person is not required to obtain a permit for work on, alterations to or replacement of parts of electrical installations as necessary for maintenance of existing electrical installations on residential property owned by the person or by a member of the person's immediate family. This subsection does not establish an exemption for new electrical installations or substantial alterations to existing electrical installations.

Â Â Â Â Â  (16) A permit is not required for those minor electrical installations for which the board has authorized an installation label.

Â Â Â Â Â  (17) A residential home, as defined in ORS 443.580, and an adult foster home, as defined in ORS 443.705, is not a multifamily dwelling and only electrical installation standards and safety requirements applicable to single family dwellings apply to such homes.

Â Â Â Â Â  (18) The permit requirements of ORS 479.550 and the license requirements of ORS 479.620 do not apply to cable television installations.

Â Â Â Â Â  (19) The provisions of any electrical products code or rule adopted pursuant to ORS 479.510 to 479.945 and 479.995 apply to cable and such products installed as part of a cable television installation.

Â Â Â Â Â  (20) A person is not required to obtain a license to make an electrical installation in a prefabricated structure, as defined in ORS 455.010, that is designed for residential use and intended for delivery in another state.

Â Â Â Â Â  (21) As used in this section, "smoke alarm" has the meaning given that term under ORS 479.250. [1959 c.406 Â§4; 1973 c.834 Â§36; 1977 c.633 Â§1; 1981 c.815 Â§5; 1987 c.575 Â§5; 1987 c.447 Â§107; 1989 c.481 Â§1; 1991 c.251 Â§1; 1991 c.334 Â§1; 1993 c.451 Â§1; 1993 c.497 Â§1; 1993 c.744 Â§119; 1995 c.553 Â§3; 1995 c.797 Â§1; 1997 c.611 Â§Â§1,2; 1999 c.307 Â§23; 1999 c.794 Â§3; 1999 c.1093 Â§17; 2001 c.709 Â§1; 2003 c.14 Â§321; 2003 c.222 Â§2; 2003 c.299 Â§3; 2003 c.344 Â§1; 2003 c.675 Â§Â§65,66a; 2005 c.310 Â§4; 2005 c.435 Â§3]

Â Â Â Â Â  479.545 License required of state employee; letter of authority. (1) Except as provided in subsection (2) of this section, no person is exempted by ORS 479.540 from the requirements under ORS 479.510 to 479.945 to have a license to make electrical installations solely on the basis the person is employed by an agency of this state.

Â Â Â Â Â  (2) Any person issued a letter of authority under ORS 479.545 (1985 Replacement Part) may continue to make electrical installations under ORS 479.510 to 479.945 on property owned or controlled by an agency of the state. [1981 c.815 Â§7; 1985 c.568 Â§1; 1987 c.414 Â§34a; 2003 c.14 Â§322]

Â Â Â Â Â  479.550 No work on new electrical installation until permit issued; temporary permit; rules. (1) Except as provided in ORS 479.540, no person shall work on any new electrical installation for which a permit has not been issued.

Â Â Â Â Â  (2) The Electrical and Elevator Board shall adopt by rule provisions to require a city or a county to issue a temporary permit to be used for emergency or unanticipated work which will be valid for seven days to a licensed electrical contractor prior to the start of an electrical installation to allow contractor response prior to purchase of the actual electrical permit.

Â Â Â Â Â  (3) The board shall require a city or a county to revoke the temporary permit of the licensed electrical contractor who fails to comply with the Electrical Safety Law. [1959 c.406 Â§5; 1981 c.815 Â§9; subsections (2) and (3) enacted as 1991 c.368 Â§2; 1993 c.744 Â§120]

Â Â Â Â Â  479.560 Issuance of permit; when permit becomes void; master electrical inspection permit; rules. (1) The Department of Consumer and Business Services or a designated agent shall issue a permit to:

Â Â Â Â Â  (a) Any applicant who has complied with ORS 479.510 to 479.945 and the rules issued thereunder, covering an electrical installation to be made on residential or farm property owned by the applicant or a member of the applicant's immediate family as allowed under ORS 479.540 (1).

Â Â Â Â Â  (b) A licensed electrical contractor or an agent the contractor has designated to the department or the department's designated agent in a record signed by the electrical contractor. The department or department's designated agent shall only issue a permit under this subsection if the application for the permit is accompanied by a signed statement that the electrical contractor's general supervising electrician of record will sign the permit before an inspection of the electrical work is requested. A contractor or the contractor's general supervisor will promptly request an inspection of electrical work performed under a permit issued under this subsection. A permit issued under this subsection shall state the name of the electrical contractor.

Â Â Â Â Â  (2) A permit issued to an electrical contractor upon the request of the contractor's supervising electrician is void upon the end of the employment of such supervising electrician before completion of the electrical installation.

Â Â Â Â Â  (3) Except for the installation or alteration of an electrical service, the owner, operating manager or electrical contractor of an industrial plant who meets the provisions of ORS 479.630 (1) and (2), a commercial office building, a building that is owned, leased, managed or operated by the state or a local government entity or other facilities designated by the Electrical and Elevator Board, in lieu of the required inspection permit, may apply to the department or municipality providing inspection service for a master electrical inspection permit. Under the permit the authority having jurisdiction shall cause a periodic inspection to be made of the electrical installations. The authority may also cause a cover inspection, which shall be made before electrical installations are covered. The periodic inspection under the permit shall be done at least once a year or more frequently based on the needs of the particular plant, building or facility. The department shall adopt rules in accordance with ORS chapter 183 for:

Â Â Â Â Â  (a) The annual issuance of the master electrical inspection permit;

Â Â Â Â Â  (b) The conduct of the inspections on the electrical installations and electrical products;

Â Â Â Â Â  (c) The granting of a waiver of payment of permit fees other than for the master electrical inspection permit; and

Â Â Â Â Â  (d) The fixing and collecting of inspection fees at the cost of making the inspection according to the time required of the inspector. [1959 c.406 Â§Â§6,7; 1961 c.693 Â§1; 1971 c.753 Â§56; 1981 c.815 Â§10; 1993 c.451 Â§2; 2003 c.14 Â§323; 2003 c.675 Â§66]

Â Â Â Â Â  479.565 Master individual inspection permits; fee. Notwithstanding ORS 479.560 (3), if a municipality does not elect to provide master electrical inspection permits, the municipality shall, upon request of the owner or operating manager or electrical contractor of the facility otherwise entitled to master permit services under ORS 479.560 (3), issue a master individual inspection permit and provide electrical inspection before any installation is covered or placed into service and charge for the inspection at the municipality's hourly inspection rate. [1995 c.553 Â§2]

Â Â Â Â Â  Note: 479.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 479 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  479.570 Installation approved by inspector; exceptions. (1) Except as provided in subsection (2) of this section, a person who sells electricity shall not energize an electrical installation unless the installation is first approved by an inspector authorized to perform inspections under ORS 479.510 to 479.945.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) An installation for which a written request to energize has been made by a licensed supervising electrician qualified pursuant to ORS 479.630 (2) and to which the appropriate electrical permit has been attached;

Â Â Â Â Â  (b) A temporary installation of less than 480 volts made to provide service to a construction site or irrigation pump if the installation is properly grounded and the appropriate electrical permit is attached thereto;

Â Â Â Â Â  (c) An installation within a plant or system of a person who sells electricity. As used in this paragraph, "person who sells electricity" does not include small power production facilities as defined in ORS 758.500 (1981 Replacement Part); or

Â Â Â Â Â  (d) A minor electrical installation for which a valid installation label has been issued.

Â Â Â Â Â  (3) Electrical installations energized without inspection pursuant to subsection (2)(a) and (b) of this section must receive final inspection as required by ORS 479.510 to 479.945. [1959 c.406 Â§8; 1981 c.815 Â§11; 1983 c.580 Â§1; 1987 c.575 Â§6; 2003 c.14 Â§324]

Â Â Â Â Â  479.610 Installation of uncertified electrical product prohibited. Except as provided under ORS 479.540, a person may not install an electrical product in connection with the person's business unless the product is certified under ORS 479.760. [1959 c.406 Â§9; 1981 c.815 Â§12; 1995 c.706 Â§2; 2003 c.14 Â§325; 2003 c.299 Â§4; 2005 c.435 Â§4]

Â Â Â Â Â  479.620 Certain electrical license required; electrical installations by unlicensed persons prohibited. Subject to ORS 479.540, a person may not:

Â Â Â Â Â  (1) Without an electrical contractor's license, engage in the business of making electrical installations, advertise as or otherwise purport to be licensed to make electrical installations or purport to be acting as a business that makes electrical installations.

Â Â Â Â Â  (2) Except as provided in ORS 479.630 (10)(c) and (11)(f), direct, supervise or control the making of an electrical installation without a supervising electrician's license.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, make any electrical installation without a supervising or journeyman electrician's license.

Â Â Â Â Â  (4) Perform work on an electrical installation as an apprentice electrician without an electrical apprentice's license.

Â Â Â Â Â  (5) Make any electrical installation on a single or multifamily dwelling unit not exceeding three floors above grade, as provided in ORS 479.630 (14), without a limited residential electrician's license.

Â Â Â Â Â  (6) Permit or suffer any electrical installation on property which the person owns, controls, manages or supervises to be made by a person not licensed to make such an installation.

Â Â Â Â Â  (7) Install, maintain, replace or repair electrical wiring or electrical products on an oil module without a Class I oil module electrician's license.

Â Â Â Â Â  (8) Perform electrical work on an oil module in the capacity of helper or trainee without a Class II oil module electrician's license. [1959 c.406 Â§10; 1983 c.733 Â§2; 1987 c.874 Â§3; 1995 c.715 Â§3; 2003 c.675 Â§67]

Â Â Â Â Â  479.630 Requirements for obtaining licenses; rules. If the person pays the applicable examination and license fees required under ORS 479.840 and complies with ORS 479.510 to 479.945 and the rules adopted under ORS 455.117 and 479.510 to 479.945, the Department of Consumer and Business Services shall issue:

Â Â Â Â Â  (1) An electrical contractor's license to a person engaging in or carrying on a business of making electrical installations.

Â Â Â Â Â  (2) A general supervising electrician's license to a person who:

Â Â Â Â Â  (a) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that the person has had at least four years of experience as a general journeyman electrician or its equivalent, as determined by the board by rule, in installing, maintaining and repairing electrical wires and equipment.

Â Â Â Â Â  (3) A limited supervising electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to supervise the class of electrical work included in the branch of the electrical trade and for which the person has passed the examination administered by the department. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Passes a written examination prepared by the board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that the person has had at least four years of specialized experience in a recognized branch of the electrical trade on the journeyman level.

Â Â Â Â Â  (4) A general journeyman electrician's license to a person who:

Â Â Â Â Â  (a) Passes a written examination prepared by the board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that:

Â Â Â Â Â  (A) The person has had at least four years of general experience as an apprentice or its equivalent, as determined by the board by rule, in installing, maintaining and repairing electrical wires and equipment, including not fewer than 1,000 hours in wiring on single or multifamily dwelling units; or

Â Â Â Â Â  (B) If the person is licensed as a limited residential electrician under subsection (14) of this section, subsequent to receiving that license, the person has worked for at least two years as a limited residential electrician and subsequent to those two years has completed an additional two years' experience as an apprentice or its equivalent, as determined by the board by rule, for that period of apprenticeship time worked exclusively in installing, maintaining and repairing electrical wires and equipment in the commercial and industrial branches of the electrical trade under the supervision of a licensed electrical contractor.

Â Â Â Â Â  (5) A limited journeyman electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to perform the class of electrical work included in the branch of the electrical trade for which the person has passed the examination administered by the department. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Passes a written examination prepared by the board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that the person has had at least four years of specialized experience as an apprentice or its equivalent, as determined by the board by rule, in a recognized branch of the electrical trade.

Â Â Â Â Â  (6) A limited elevator journeyman license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to install, maintain and repair elevators, including all electrical and mechanical systems. A person qualifies under this subsection if the person has completed an elevator apprenticeship program, including both electrical and mechanical training components, approved by the board by rule and the person submits an application for licensure to the board in writing. A person issued a license under this subsection is exempt from continuing education requirements established under ORS 455.117 and 479.680.

Â Â Â Â Â  (7) An electrical apprentice's license to a person who has complied with ORS 660.002 to 660.210 as an electrical apprentice.

Â Â Â Â Â  (8) An electrical apprentice's license to a trainee toward a limited residential electrician's license who has complied with ORS 660.002 to 660.210 as an electrical apprentice.

Â Â Â Â Â  (9) An electrical apprentice's license to a trainee toward a limited journeyman's license in a recognized branch of the electrical trade who is employed by an employer who also:

Â Â Â Â Â  (a) Employs a holder of either a general journeyman electrician's license or a limited journeyman electrician's license; and

Â Â Â Â Â  (b) Conducts an electrical training program in a recognized branch of the electrical trade approved by the board as being a training program that will adequately prepare the trainee for the limited journeyman's license.

Â Â Â Â Â  (10) A limited maintenance electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to maintain, repair and replace electrical installations, including electrical components, required on the premises of industrial plants, commercial office buildings, buildings occupied by the state or a local government entity or facilities designated by the board. The following apply to this subsection:

Â Â Â Â Â  (a) A person qualifies under this subsection if the person:

Â Â Â Â Â  (A) Passes a written examination prepared by the board and administered by the department on repair, replacement and maintenance of equipment of the type and nature normally used in an industrial plant, commercial office building or government building and on the use of testing equipment; and

Â Â Â Â Â  (B)(i) Completes a two-year training program approved by the board that provides for training and supervision of the trainee or apprentice; or

Â Â Â Â Â  (ii) Submits proof satisfactory to the board that the person has had sufficient experience and related educational training in the repair, replacement and maintenance of electrical wiring and equipment of the type and nature used in an industrial plant, commercial office building or government building, as determined by the board or by an appropriate local apprenticeship committee recognized by the State Apprenticeship and Training Council.

Â Â Â Â Â  (b) An annual inspection of the premises upon which electrical work is performed by persons licensed under this subsection shall be made by the electrical inspector for an annual fee determined by the board by rule, based upon the time required for the inspection, payable to the department.

Â Â Â Â Â  (c) A person licensed under this subsection may be employed directly by the owner, or owner's agent, of any government building or commercial office building. A building owner or owner's agent need not be licensed under this section to supervise a limited maintenance electrician.

Â Â Â Â Â  (d) The department, in consultation with the board, shall adopt rules defining government buildings and commercial office buildings subject to this subsection.

Â Â Â Â Â  (11) A limited building maintenance electrician's license to a person who qualifies under this subsection. The following apply to this subsection:

Â Â Â Â Â  (a) A person licensed under this subsection is authorized to maintain, repair and replace the following electrical installations required on the premises of commercial office buildings, buildings occupied by the state or a local government entity or facilities designated by the board in electrical systems not exceeding 300 volts to ground:

Â Â Â Â Â  (A) Electrical appliances;

Â Â Â Â Â  (B) Light switches;

Â Â Â Â Â  (C) Light fixtures;

Â Â Â Â Â  (D) Fans;

Â Â Â Â Â  (E) Receptacles; and

Â Â Â Â Â  (F) Fluorescent ballasts.

Â Â Â Â Â  (b) A person qualifies under this subsection if the person:

Â Â Â Â Â  (A) Passes a written examination prepared by the board and administered by the department on maintenance, repair and replacement of equipment of the type and nature normally used in a commercial office building or government building and on the use of testing equipment; and

Â Â Â Â Â  (B) Submits proof satisfactory to the board that the person has:

Â Â Â Â Â  (i) Had sufficient experience in the maintenance, repair and replacement of electrical wiring and equipment of the type and nature normally used in a commercial office building or government building; or

Â Â Â Â Â  (ii) Completed a one-year training course, with classroom and on-the-job training components approved by the board, on the maintenance, repair and replacement of electrical wiring and equipment of the type and nature normally used in a commercial office building or government building.

Â Â Â Â Â  (c) An annual inspection of the premises upon which electrical work is performed by persons licensed under this subsection shall be made by the electrical inspector for an annual fee determined by the board by rule, based upon the time required for the inspection, payable to the department, or the inspection shall be performed under an electrical master permit program.

Â Â Â Â Â  (d) Building owners may perform work regulated by this subsection and for which a license is required under this subsection without obtaining a license.

Â Â Â Â Â  (e) A person who owns more than 50 percent of a corporation that controls a building is a building owner.

Â Â Â Â Â  (f) A person licensed under this subsection may be employed by the owner of a commercial office building or the owner's agent. A building owner or owner's agent need not be licensed under this section to supervise a limited building maintenance electrician.

Â Â Â Â Â  (12) A limited maintenance specialty contractor license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to engage in the electrical work related to the repair, service, maintenance, installation or replacement of existing, built-in or permanently connected appliances, fluorescent ballasts or similar equipment and to employ individuals to engage in that work. This subsection does not authorize the installation of appliances, ballasts or other equipment if there is no existing installation of similar equipment. A person qualifies under this subsection if the person submits:

Â Â Â Â Â  (a) Proof satisfactory to the board that the person has had sufficient experience in the type of work permitted under the license issued under this subsection; and

Â Â Â Â Â  (b) Maintains with the board a current list of all individuals employed by the person to engage in work permitted under this subsection.

Â Â Â Â Â  (13) A limited pump installation specialty contractor license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to engage in electrical work related to the testing, repair, service, maintenance, installation or replacement of new or existing pump equipment for potable or irrigation water systems, sump pumps, effluent pumps and ground water pumps on residential and agricultural property, to employ individuals to engage in such work. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Submits proof satisfactory to the board that the person has had sufficient experience in the type of work permitted under the license issued under this subsection; and

Â Â Â Â Â  (b) Maintains with the board a current list of all individuals employed by the person to engage in work permitted under this subsection.

Â Â Â Â Â  (14) A limited residential electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to perform the class of electrical work included in the branch of the electrical trade for which the person has passed the examination administered by the department and approved by the board. However, a person licensed under this subsection shall perform the electrical work allowed by the license only on single and multifamily dwelling units not exceeding three floors above grade. For purposes of this subsection, the first floor of a building is the floor that is designed for human habitation and that has 50 percent or more of its perimeter level with or above finished grade of the exterior wall line. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Has received the same number of hours of electrical safety training as required by rule for an electrical apprentice or its equivalent and who has received training in electrical theory;

Â Â Â Â Â  (b) Submits documented proof to the board of at least two years of apprenticeship or trainee experience in residential wiring of single and multifamily dwelling units or its equivalent, as determined by the board by rule; and

Â Â Â Â Â  (c) Passes a written examination prepared by the board and administered by the department.

Â Â Â Â Â  (15) A Class I or Class II oil module electrician's license to a person who passes a written examination prepared by the board and administered by the department.

Â Â Â Â Â  (16) A limited renewable energy contractor license to a person who:

Â Â Â Â Â  (a) Employs at least one full-time renewable energy technician; and

Â Â Â Â Â  (b) Does not engage in electrical work other than work that may be performed by a limited renewable energy technician. A limited renewable energy contractor may not make, direct, supervise or control the making of an electrical installation unless the contractor is licensed for that activity.

Â Â Â Â Â  (17) A limited renewable energy technician license to a person who qualifies under this subsection. A person qualifies for licensing as a limited renewable energy technician if the person completes a two-year apprenticeship program and passes an examination approved by the board. A person licensed under this subsection may, while in the employ of a licensed electrical contractor or a limited renewable energy contractor:

Â Â Â Â Â  (a) Install, maintain, replace or repair electrical wiring and electrical products that convey or operate on renewable electrical energy not exceeding 25 kilowatts AC; and

Â Â Â Â Â  (b) Make electrical installations not exceeding 25 kilowatts AC:

Â Â Â Â Â  (A) On devices using renewable energy involving wind, solar energy systems, micro-hydroelectricity, photovoltaic systems or fuel cells.

Â Â Â Â Â  (B) Up to the load side of an inverter.

Â Â Â Â Â  (C) To connect generators that are sized to facilitate the inverter in an off-grid system. [1959 c.406 Â§11; 1961 c.693 Â§2; 1963 c.151 Â§1; 1971 c.753 Â§19; 1981 c.815 Â§15; 1983 c.733 Â§3; 1987 c.874 Â§4; 1993 c.744 Â§121; 1995 c.715 Â§1; 1997 c.139 Â§1; 1997 c.209 Â§1; 1999 c.609 Â§1; 1999 c.1031 Â§2; 2001 c.104 Â§218; 2001 c.392 Â§1; 2003 c.14 Â§326; 2005 c.758 Â§29]

Â Â Â Â Â  Note: The amendments to 479.630 by section 29, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  479.630 Upon payment of applicable examination and license fees required under ORS 479.840, the Department of Consumer and Business Services shall issue:

Â Â Â Â Â  (1) An electrical contractor's license to a person engaging in or carrying on a business of making electrical installations who has complied with ORS 479.510 to 479.945 and the rules issued thereunder.

Â Â Â Â Â  (2) A general supervising electrician's license to a person who:

Â Â Â Â Â  (a) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder;

Â Â Â Â Â  (b) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department; and

Â Â Â Â Â  (c) Submits proof satisfactory to the Electrical and Elevator Board that the person has had at least four years of experience as a general journeyman electrician or its equivalent, as determined by the board by rule, in installing, maintaining and repairing electrical wires and equipment.

Â Â Â Â Â  (3) A limited supervising electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to supervise the class of electrical work included in the branch of the electrical trade and for which the person has passed the examination administered by the department. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder;

Â Â Â Â Â  (b) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department; and

Â Â Â Â Â  (c) Submits proof satisfactory to the board that the person has had at least four years of specialized experience in a recognized branch of the electrical trade on the journeyman level.

Â Â Â Â Â  (4) A general journeyman electrician's license to a person who:

Â Â Â Â Â  (a) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder;

Â Â Â Â Â  (b) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department; and

Â Â Â Â Â  (c) Submits proof satisfactory to the board that:

Â Â Â Â Â  (A) The person has had at least four years of general experience as an apprentice or its equivalent, as determined by the board by rule, in installing, maintaining and repairing electrical wires and equipment, including not fewer than 1,000 hours in wiring on single or multifamily dwelling units; or

Â Â Â Â Â  (B) If the person is licensed as a limited residential electrician under subsection (14) of this section, subsequent to receiving that license, the person has worked for at least two years as a limited residential electrician and subsequent to those two years has completed an additional two years' experience as an apprentice or its equivalent, as determined by the board by rule, for that period of apprenticeship time worked exclusively in installing, maintaining and repairing electrical wires and equipment in the commercial and industrial branches of the electrical trade under the supervision of a licensed electrical contractor.

Â Â Â Â Â  (5) A limited journeyman electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to perform the class of electrical work included in the branch of the electrical trade for which the person has passed the examination administered by the department. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder;

Â Â Â Â Â  (b) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department; and

Â Â Â Â Â  (c) Submits proof satisfactory to the board that the person has had at least four years of specialized experience as an apprentice or its equivalent, as determined by the board by rule, in a recognized branch of the electrical trade.

Â Â Â Â Â  (6) A limited elevator journeyman license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to install, maintain and repair elevators, including all electrical and mechanical systems. A person qualifies under this subsection if the person has completed an elevator apprenticeship program, including both electrical and mechanical training components, approved by the Electrical and Elevator Board by rule and the person submits an application for licensure to the board in writing. A person issued a license under this subsection is exempt from continuing education requirements established under ORS 479.650 and 479.680.

Â Â Â Â Â  (7) An electrical apprentice's license to a person who:

Â Â Â Â Â  (a) Has complied with ORS 660.002 to 660.210 as an electrical apprentice; and

Â Â Â Â Â  (b) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder.

Â Â Â Â Â  (8) An electrical apprentice's license to a trainee toward a limited residential electrician's license who:

Â Â Â Â Â  (a) Has complied with ORS 660.002 to 660.210 as an electrical apprentice; and

Â Â Â Â Â  (b) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder.

Â Â Â Â Â  (9) An electrical apprentice's license to a trainee toward a limited journeyman's license in a recognized branch of the electrical trade who is employed by an employer who also:

Â Â Â Â Â  (a) Employs a holder of either a general journeyman electrician's license or a limited journeyman electrician's license; and

Â Â Â Â Â  (b) Conducts an electrical training program in a recognized branch of the electrical trade approved by the Electrical and Elevator Board as being a training program that will adequately prepare the trainee for the limited journeyman's license providing that the trainee has complied with ORS 479.510 to 479.860 and the rules issued thereunder.

Â Â Â Â Â  (10) A limited maintenance electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to maintain, repair and replace electrical installations, including electrical components, required on the premises of industrial plants, commercial office buildings, buildings occupied by the state or a local government entity or facilities designated by the Electrical and Elevator Board. The following apply to this subsection:

Â Â Â Â Â  (a) A person qualifies under this subsection if the person:

Â Â Â Â Â  (A) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder;

Â Â Â Â Â  (B) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department on repair, replacement and maintenance of equipment of the type and nature normally used in an industrial plant, commercial office building or government building and on the use of testing equipment; and

Â Â Â Â Â  (C)(i) Completes a two-year training program approved by the board that provides for training and supervision of the trainee or apprentice; or

Â Â Â Â Â  (ii) Submits proof satisfactory to the board that the person has had sufficient experience and related educational training in the repair, replacement and maintenance of electrical wiring and equipment of the type and nature used in an industrial plant, commercial office building or government building, as determined by the board or by an appropriate local apprenticeship committee recognized by the State Apprenticeship and Training Council.

Â Â Â Â Â  (b) An annual inspection of the premises upon which electrical work is performed by persons licensed under this subsection shall be made by the electrical inspector for an annual fee determined by the board by rule, based upon the time required for the inspection, payable to the department.

Â Â Â Â Â  (c) A person licensed under this subsection may be employed directly by the owner, or owner's agent, of any government building or commercial office building. A building owner or owner's agent need not be licensed under this section to supervise a limited maintenance electrician.

Â Â Â Â Â  (d) The Department of Consumer and Business Services, in consultation with the appropriate board, shall adopt rules defining government buildings and commercial office buildings subject to this subsection.

Â Â Â Â Â  (11) A limited building maintenance electrician's license to a person who qualifies under this subsection. The following apply to this subsection:

Â Â Â Â Â  (a) A person licensed under this subsection is authorized to maintain, repair and replace the following electrical installations required on the premises of commercial office buildings, buildings occupied by the state or a local government entity or facilities designated by the board in electrical systems not exceeding 300 volts to ground:

Â Â Â Â Â  (A) Electrical appliances;

Â Â Â Â Â  (B) Light switches;

Â Â Â Â Â  (C) Light fixtures;

Â Â Â Â Â  (D) Fans;

Â Â Â Â Â  (E) Receptacles; and

Â Â Â Â Â  (F) Fluorescent ballasts.

Â Â Â Â Â  (b) A person qualifies under this subsection if the person:

Â Â Â Â Â  (A) Has complied with ORS 479.510 to 479.945 and the rules issued thereunder;

Â Â Â Â Â  (B) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department on maintenance, repair and replacement of equipment of the type and nature normally used in a commercial office building or government building and on the use of testing equipment; and

Â Â Â Â Â  (C) Submits proof satisfactory to the board that the person has:

Â Â Â Â Â  (i) Had sufficient experience in the maintenance, repair and replacement of electrical wiring and equipment of the type and nature normally used in a commercial office building or government building; or

Â Â Â Â Â  (ii) Completed a one-year training course, with classroom and on-the-job training components approved by the board, on the maintenance, repair and replacement of electrical wiring and equipment of the type and nature normally used in a commercial office building or government building.

Â Â Â Â Â  (c) An annual inspection of the premises upon which electrical work is performed by persons licensed under this subsection shall be made by the electrical inspector for an annual fee determined by the board by rule, based upon the time required for the inspection, payable to the department, or the inspection shall be performed under an electrical master permit program.

Â Â Â Â Â  (d) Building owners may perform work regulated by this subsection and for which a license is required under this subsection without obtaining a license.

Â Â Â Â Â  (e) A person who owns more than 50 percent of a corporation that controls a building is a building owner.

Â Â Â Â Â  (f) A person licensed under this subsection may be employed by the owner of a commercial office building or the owner's agent. A building owner or owner's agent need not be licensed under this section to supervise a limited building maintenance electrician.

Â Â Â Â Â  (12) A limited maintenance specialty contractor license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to engage in the electrical work related to the repair, service, maintenance, installation or replacement of existing, built-in or permanently connected appliances, fluorescent ballasts or similar equipment and to employ individuals to engage in that work. Nothing in this subsection allows the installation of appliances, ballasts or other equipment if there is no existing installation of similar equipment. A person qualifies under this subsection if the person submits:

Â Â Â Â Â  (a) Proof satisfactory to the board that the person has had sufficient experience in the type of work permitted under the license issued under this subsection; and

Â Â Â Â Â  (b) Maintains with the board a current list of all individuals employed by the person to engage in work permitted under this subsection.

Â Â Â Â Â  (13) A limited pump installation specialty contractor license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to engage in electrical work related to the testing, repair, service, maintenance, installation or replacement of new or existing pump equipment for potable or irrigation water systems, sump pumps, effluent pumps and ground water pumps on residential and agricultural property, to employ individuals to engage in such work. A person qualifies under this subsection if the person submits:

Â Â Â Â Â  (a) Proof satisfactory to the board that the person has had sufficient experience in the type of work permitted under the license issued under this subsection; and

Â Â Â Â Â  (b) Maintains with the board a current list of all individuals employed by the person to engage in work permitted under this subsection.

Â Â Â Â Â  (14) A limited residential electrician's license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to perform the class of electrical work included in the branch of the electrical trade for which the person has passed the examination administered by the department and approved by the board. However, a person licensed under this subsection shall perform the electrical work allowed by the license only on single and multifamily dwelling units not exceeding three floors above grade. For purposes of this subsection, the first floor of a building is the floor that is designed for human habitation and that has 50 percent or more of its perimeter level with or above finished grade of the exterior wall line. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Has complied with ORS 479.510 to 479.945 and rules issued under those sections;

Â Â Â Â Â  (b) Has received the same number of hours of electrical safety training as required by rule for an electrical apprentice or its equivalent and who has received training in electrical theory;

Â Â Â Â Â  (c) Submits documented proof to the board of at least two years of apprenticeship or trainee experience in residential wiring of single and multifamily dwelling units or its equivalent, as determined by the board by rule; and

Â Â Â Â Â  (d) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department.

Â Â Â Â Â  (15) A Class I or Class II oil module electrician's license to a person who:

Â Â Â Â Â  (a) Has complied with ORS 479.510 to 479.945 and the rules adopted pursuant thereto; and

Â Â Â Â Â  (b) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department.

Â Â Â Â Â  (16) A limited renewable energy contractor license to a person who:

Â Â Â Â Â  (a) Employs at least one full-time renewable energy technician; and

Â Â Â Â Â  (b) Does not engage in electrical work other than work that may be performed by a limited renewable energy technician. A limited renewable energy contractor may not make, direct, supervise or control the making of an electrical installation unless the contractor is licensed for that activity.

Â Â Â Â Â  (17) A limited renewable energy technician license to a person who qualifies under this subsection. A person qualifies for licensing as a limited renewable energy technician if the person completes a two-year apprenticeship program and passes an examination approved by the board. A person licensed under this subsection may, while in the employ of a licensed electrical contractor or a limited renewable energy contractor:

Â Â Â Â Â  (a) Install, maintain, replace or repair electrical wiring and electrical products that convey or operate on renewable electrical energy not exceeding 25 kilowatts AC; and

Â Â Â Â Â  (b) Make electrical installations not exceeding 25 kilowatts AC:

Â Â Â Â Â  (A) On devices using renewable energy involving wind, solar energy systems, micro-hydroelectricity, photovoltaic systems or fuel cells.

Â Â Â Â Â  (B) Up to the load side of an inverter.

Â Â Â Â Â  (C) To connect generators that are sized to facilitate the inverter in an off-grid system.

Â Â Â Â Â  (18) Notwithstanding any other provision of this chapter, the board may not administer an examination nor shall the department issue any license to a person whose practical experience qualification for the license is based upon training or experience in another state if the board determines that the training or experience is not equivalent to the standards for electrical training programs prescribed in this state.

Â Â Â Â Â  479.632 Applicant training or experience obtained in another state. Notwithstanding any other provision of ORS 479.510 to 479.945 or any rule adopted by the Electrical and Elevator Board under ORS 455.117, the board may not administer an examination to, and the Department of Consumer and Business Services may not issue any license to, a person whose practical experience qualification for the license is based upon training or experience in another state if the board determines that the training or experience is not equivalent to the standards for electrical training programs prescribed in this state. [2005 c.758 Â§31]

Â Â Â Â Â  479.633 [1997 c.209 Â§3; 1999 c.721 Â§1; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 479.633 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 479.633 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  479.633 Limited maintenance electricians; application; prior experience. With respect to a licensing application filed on or before December 31, 2000, a local apprenticeship committee making a determination under ORS 479.630 (10)(a)(C)(ii) shall consider the applicant's experience regardless of whether the person was licensed pursuant to ORS 479.630 at the time the experience was obtained.

Â Â Â Â Â  479.635 [1981 c.815 Â§17; 2001 c.728 Â§9; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 479.635 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 479.635 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  479.635 Examination requirements; right to review examination. (1) The Electrical and Elevator Board shall prepare examinations for purposes of ORS 479.630 and 479.915 that meet the following requirements:

Â Â Â Â Â  (a) The examinations shall be prepared by persons expert in examination preparation and validation.

Â Â Â Â Â  (b) The examinations shall be standardized. In standardizing examinations under this paragraph, the board may adopt standardized examinations prepared by nationally recognized testing bodies.

Â Â Â Â Â  (2) The board and the Department of Consumer and Business Services shall allow any person who takes an examination under ORS 479.630 or 479.915 to review the examination of that person and to review any grade sheets used in connection with the examination.

Â Â Â Â Â  479.640 [1959 c.406 Â§12; 1975 c.429 Â§4; 1977 c.873 Â§1; 1981 c.815 Â§18; 1985 c.646 Â§1; 2003 c.14 Â§327; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 479.640 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 479.640 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  479.640 Issue and expiration dates of licenses. (1) All licenses issued under ORS 479.510 to 479.945 shall bear the date of issuance.

Â Â Â Â Â  (2) All electrical contractor, limited energy contractor, limited sign contractor, pump specialty contractor, elevator contractor and limited maintenance specialty contractor licenses issued under ORS 479.510 to 479.945 shall expire on October 1 of each year.

Â Â Â Â Â  (3) All other licenses issued under ORS 479.510 to 479.945 shall expire on October 1 no later than three years after the date of issuance.

Â Â Â Â Â  479.650 [1959 c.406 Â§13; 1963 c.151 Â§2; 1981 c.815 Â§19; 1985 c.646 Â§2; 1993 c.744 Â§122; 2003 c.14 Â§328; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 479.650 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 479.650 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  479.650 Renewal of licenses; rules. (1) The holder of a license is entitled to renewal of the license upon its expiration if the person:

Â Â Â Â Â  (a) Pays the fee required by ORS 479.840;

Â Â Â Â Â  (b) Complies with ORS 479.510 to 479.945 and the rules issued thereunder; and

Â Â Â Â Â  (c) Complies with any requirement for continuing education established by the Electrical and Elevator Board by rule.

Â Â Â Â Â  (2) The Department of Consumer and Business Services shall issue a renewal notice by regular mail, no later than August 15, to each person whose license expires on October 1 of that year.

Â Â Â Â Â  (3) After October 1, but not later than October 15, the department shall issue a second notice of renewal by registered or certified mail to each person whose license expired on October 1 of that year and has not been renewed.

Â Â Â Â Â  (4) On or about December 1, the department shall issue a third notice of renewal by regular mail to each person whose license expired on October 1 of that year and has not been renewed.

Â Â Â Â Â  (5) The renewal notices required by subsections (2) to (4) of this section shall advise the licensee of the provisions of subsections (6) and (7) of this section.

Â Â Â Â Â  (6) A person who renews an electrical license after October 1 and on or before December 31 of the year in which the license expires shall pay twice the amount of the regular license fee required by ORS 479.840.

Â Â Â Â Â  (7) If a person fails to renew a license by December 31 of the year in which the license expires or otherwise fails to qualify for renewal of a license under this section, the person may only receive a license if the person makes application for, qualifies for and is issued a license in the same manner as a person who has not been previously licensed.

Â Â Â Â Â  479.655 [1985 c.646 Â§7; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  479.660 [1959 c.406 Â§14; 1971 c.753 Â§20; 1977 c.322 Â§1; 1981 c.815 Â§20; 1993 c.744 Â§123; 2003 c.14 Â§329; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 479.660 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 479.660 (2003 Edition) is set forth for the user's convenience.

Â Â Â Â Â  479.660 Revocation, cancellation or suspension of license. The Electrical and Elevator Board shall revoke the license of any licensee who does not meet the minimum qualifications prescribed by ORS 479.510 to 479.945 for that license. Subject to ORS 183.430, the board may summarily suspend or cancel any license issued under ORS 479.510 to 479.945 if the person in whose name it was issued:

Â Â Â Â Â  (1) Deliberately falsifies the application for the license.

Â Â Â Â Â  (2) Allows the person to be held out falsely as the person directing, supervising or making an electrical installation.

Â Â Â Â Â  (3) Establishes a pattern of conduct that willfully or negligently violates any provision of ORS 479.510 to 479.945 or any rule issued thereunder.

Â Â Â Â Â  (4) Serves as a supervising electrician for more than one employer.

Â Â Â Â Â  (5) Persistently fails promptly to notify the Department of Consumer and Business Services of the location of installations for which permits were issued on the person's representation that such notice would be promptly given upon completion of the installations.

Â Â Â Â Â  (6) As an electrical contractor, employs or causes to be employed under the person's license, any person to make electrical installations for which the person does not have such licenses for the installations as are required by ORS 479.510 to 479.945.

Â Â Â Â Â  (7) As an electrical contractor, fails to obtain permits or arrange for inspections required by ORS 479.510 to 479.945.

Â Â Â Â Â

Â Â Â Â Â  479.670 Maintenance of action or suit by unlicensed person prohibited. Except to appeal from an act or determination of the Electrical and Elevator Board, no person carrying on, conducting or transacting business regulated by ORS 479.510 to 479.945 and 479.995 is entitled to maintain a suit or action in the courts of this state involving such business or work in connection therewith, without alleging and proving that the person was licensed to perform such work or transact such business. [1959 c.406 Â§15; 1971 c.753 Â§21; 1981 c.815 Â§21; 1993 c.744 Â§124]

Â Â Â Â Â  479.680 Adoption of rules by Electrical and Elevator Board; establishment of continuing education program. The Electrical and Elevator Board:

Â Â Â Â Â  (1) Shall establish, by rule under ORS 455.117, a program of continuing education necessary for renewal of licenses. The board may approve programs for continuing education that meet standards for continuing education established by the board under this subsection.

Â Â Â Â Â  (2) Shall adopt any rules necessary to carry out the duties of the board under ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (3) Shall establish rules setting forth equivalent experience necessary to qualify for a journeyman license under ORS 479.630.

Â Â Â Â Â  (4) Shall establish, by rule, procedures and standards necessary to approve testing laboratories under ORS 479.730 and 479.760.

Â Â Â Â Â  (5) May establish exemptions by rule according to authority granted under ORS 479.540. [1981 c.815 Â§24; 1993 c.744 Â§125; 2005 c.758 Â§32]

Â Â Â Â Â  Note: The amendments to 479.680 by section 32, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  479.680 The Electrical and Elevator Board:

Â Â Â Â Â  (1) Shall establish, by rule, a program of continuing education necessary for renewal of licenses under ORS 479.650. The board may approve programs for continuing education that meet standards for continuing education established by the board under this subsection.

Â Â Â Â Â  (2) Shall adopt any rules necessary to carry out the duties of the board under ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (3) Shall establish rules setting forth equivalent experience necessary to qualify for a journeyman license under ORS 479.630.

Â Â Â Â Â  (4) Shall establish, by rule, procedures and standards necessary to approve testing laboratories under ORS 479.730 and 479.760.

Â Â Â Â Â  (5) May establish exemptions by rule according to authority granted under ORS 479.540.

Â Â Â Â Â  479.710 Electrical installations must meet minimum safety standards. (1) Except as provided in ORS 479.540, no person shall make, supervise or direct the making of an electrical installation which does not meet minimum safety standards.

Â Â Â Â Â  (2) Except for a person authorized by the jurisdiction having authority, no person shall remove, transfer, alter or otherwise tamper with an inspection permit, label, tag or other indicia of inspection placed on or at an electrical job site, electrical installation or electrical product. A property owner may remove the construction inspection permit, label or tag if, after all required inspections are completed, the installation is found to be in compliance with the electrical code and has been approved by the inspector having jurisdiction. [1959 c.406 Â§16(1); 1981 c.815 Â§22; 1991 c.18 Â§1]

Â Â Â Â Â  479.720 [1959 c.406 Â§17; repealed by 1981 c.815 Â§40]

Â Â Â Â Â  479.730 Adoption of rules by Director of Department of Consumer and Business Services. In compliance with ORS chapter 183 the Director of the Department of Consumer and Business Services, with the approval of the Electrical and Elevator Board, shall adopt reasonable rules:

Â Â Â Â Â  (1) Establishing, altering or revoking minimum safety standards for workmanship and materials in various classifications of electrical installations.

Â Â Â Â Â  (2) Establishing, altering or revoking electrical product safety standards for design and construction of electrical products to be installed in this state. The standards may allow the certification of electrical products that a testing laboratory approved by the director and the board under ORS 479.760 has tested and found to be safe within the electrical product safety standards established under this subsection.

Â Â Â Â Â  (3) Relating to the procedure for certifying and decertifying electrical products to be installed in this state. The Department of Consumer and Business Services, with the approval of the board, may limit the type of electrical products it accepts for certification under ORS 479.760 (3).

Â Â Â Â Â  (4) Prescribing times, places and circumstances that permits shall be exhibited for inspection.

Â Â Â Â Â  (5) Governing the internal organization and procedure for administering and enforcing ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (6) Establishing, altering, approving or revoking minimum standards for electrical training programs.

Â Â Â Â Â  (7)(a) Establishing which electrical products may be field evaluated by a field evaluation firm rather than certified;

Â Â Â Â Â  (b) Establishing cost-based fees, requirements and procedures for approving, maintaining and suspending or revoking approvals of field evaluation firms;

Â Â Â Â Â  (c) Establishing:

Â Â Â Â Â  (A) Requirements and procedures for the field evaluation of electrical products; and

Â Â Â Â Â  (B) Requirements and procedures for issuing field evaluation labels for the electrical products evaluated by field evaluation firms and testing laboratories;

Â Â Â Â Â  (d) Establishing requirements and procedures for preparation of reports regarding installation safety issued by field evaluation firms;

Â Â Â Â Â  (e) Establishing when an inspecting jurisdiction may require a report from a field evaluation firm; and

Â Â Â Â Â  (f) Establishing other requirements as necessary to carry out this subsection. [1959 c.406 Â§19; 1963 c.151 Â§7; 1971 c.753 Â§24; 1981 c.815 Â§25; 1993 c.398 Â§1; 1993 c.744 Â§126; 1995 c.706 Â§3; 1999 c.794 Â§2; 2001 c.411 Â§23; 2003 c.299 Â§6; 2005 c.435 Â§5]

Â Â Â Â Â  479.740 Factors to be considered in adopting rules; incorporation of standards by reference. (1) In adopting rules under ORS 479.730 the Department of Consumer and Business Services shall consider:

Â Â Â Â Â  (a) Technological advances in the electrical industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property which would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the electrical industry.

Â Â Â Â Â  (2) After considering the factors in subsection (1) of this section, the department may incorporate by reference proposed safety standards of the electrical industry or independent organizations. The department may formulate and adopt independent safety standards if standards proposed by the industry and independent organizations are not acceptable to it. [1959 c.406 Â§Â§20,21]

Â Â Â Â Â  479.760 Certification of electrical products; safety indicators. (1) An electrical product may not be certified unless the product meets electrical product safety standards established in rule by concurrence of the Electrical and Elevator Board and the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Any person may apply to have the Department of Consumer and Business Services certify an electrical product. The department shall certify an electrical product if the product is shown to meet electrical product safety standards by one of the following methods:

Â Â Â Â Â  (a) An equipment safety program approved by the board;

Â Â Â Â Â  (b) Equipment minimum safety standards established by concurrence of the board and the director;

Â Â Â Â Â  (c) An evaluation by an approved field evaluation firm;

Â Â Â Â Â  (d) A listing from a nationally recognized testing laboratory;

Â Â Â Â Â  (e) An evaluation of a first model of a product by the board; or

Â Â Â Â Â  (f) Any other method approved by the board.

Â Â Â Â Â  (3) To have an electrical product certified, a person may submit a specimen, sample or prototype to the department within a reasonable time before the date on which certification will be required, together with a fee set by the department sufficient to defray the cost of shipment and evaluation. The department shall evaluate the electrical product to determine whether the product meets electrical product safety standards. Not later than six months after receipt of a specimen, prototype or sample the department shall complete the required evaluation and give a decision certifying or rejecting the product. The department may appoint a special deputy or enter into an appropriate contract with a testing laboratory approved by the board under this section for the evaluation required under this subsection.

Â Â Â Â Â  (4) The director with the approval of the board may establish standards and procedures for the approval of testing laboratories to test electrical products in the certification process under this section. [1959 c.406 Â§Â§16 (2) and (3),22,23; 1981 c.815 Â§26; 1999 c.794 Â§1; 2001 c.573 Â§17; 2003 c.299 Â§5]

Â Â Â Â Â  479.770 Approved electric ignition pilot required on certain appliances. No person shall sell or offer for sale in this state any new gas-fired, forced-air central space heating equipment, clothes dryer, domestic range or new gas-fired swimming pool heaters, unless such equipment, heater, dryer or range is equipped with an electric ignition pilot that complies with the rules of the Department of Consumer and Business Services adopted pursuant to ORS 479.740. [1977 c.630 Â§2; 1979 c.197 Â§1; 1981 c.815 Â§27]

Â Â Â Â Â  479.800 [1971 c.753 Â§23; 1977 c.748 Â§3; 1981 c.815 Â§28; 1983 c.740 Â§192; 1987 c.383 Â§1; repealed by 1993 c.744 Â§101]

Â Â Â Â Â  479.810 Administration and enforcement; Chief Electrical Inspector; inspector qualifications; rules. (1) The Electrical and Elevator Board shall administer and enforce ORS 479.510 to 479.945 and 479.995. The Director of the Department of Consumer and Business Services shall appoint an adequate staff of competent persons experienced and trained to serve as electrical inspectors. The board shall assist the director in reviewing determinations made by the staff involving electrical installations or products and to assist in formulating rules under ORS 479.730.

Â Â Â Â Â  (2) The director, in consultation with the board, shall appoint a representative of the department's staff of electrical inspectors who shall serve ex officio as secretary of the board. This person shall be known as the Chief Electrical Inspector.

Â Â Â Â Â  (3) The director shall certify a person as an electrical inspector if:

Â Â Â Â Â  (a) The person:

Â Â Â Â Â  (A) Completes a general journeyman electrical apprenticeship program in Oregon;

Â Â Â Â Â  (B) Has two years' experience as a licensed electrician in Oregon; and

Â Â Â Â Â  (C) Passes the examination required for certification as a supervising electrician; or

Â Â Â Â Â  (b) For a person with experience outside the State of Oregon, the person:

Â Â Â Â Â  (A)(i) Has five years' experience in commercial or industrial electrical inspection; and

Â Â Â Â Â  (ii) Passes the examination required for certification as a general supervising electrician; or

Â Â Â Â Â  (B) Has six years of out-of-state experience as an electrician and passes the examination required for certification as a general supervising electrician.

Â Â Â Â Â  (4) The board may, by rule, allow certification of persons as electrical inspectors with experience or training that does not meet the requirements specified in subsection (3) of this section.

Â Â Â Â Â  (5) Rules adopted under this section shall provide for the recognition of equivalent experience acquired by a person outside the State of Oregon.

Â Â Â Â Â  (6) An examination taken for purposes of applying for certification as an electrical inspector under this section shall not be valid for use in an application to become licensed as a supervising electrician. [1959 c.406 Â§18; 1961 c.693 Â§3; 1969 c.314 Â§53; 1971 c.753 Â§22; 1977 c.748 Â§4; 1981 c.815 Â§30; 1987 c.383 Â§2; 1993 c.574 Â§1; 1993 c.744 Â§127; 1997 c.677 Â§3; 2001 c.411 Â§24]

Â Â Â Â Â  479.815 Inspector conflicts of interest; rules. The Director of the Department of Consumer and Business Services, with the approval of the Electrical and Elevator Board, may adopt rules regulating or prohibiting conflicts of interest for electrical inspectors in regard to any work performed by an inspector or a related party under a license issued under ORS 479.630. [2003 c.675 Â§64]

Â Â Â Â Â  479.820 Duties and powers in enforcing law. (1) The Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Check the authenticity, appropriateness and expiration dates of licenses issued under ORS 479.510 to 479.945.

Â Â Â Â Â  (b) Inspect electrical installations and products for which a permit or license is required by ORS 479.510 to 479.945.

Â Â Â Â Â  (c) Inspect permits attached to electrical installations or products for which a permit is required by ORS 479.510 to 479.945.

Â Â Â Â Â  (2) If the department finds that the electrical installation or product fails to comply with minimum safety standards or electrical product safety standards, the department may disconnect or order the disconnection of service thereto.

Â Â Â Â Â  (3) If the department finds that the condition of an electrical installation or product constitutes an immediate hazard to life or property, the department may cut or disconnect any wire necessary to remove such hazard or take corrective action as provided by rules adopted under ORS 479.730.

Â Â Â Â Â  (4) Upon written request of appropriate municipal personnel, the department may make inspections of electrical installations and products within cities and counties. Such inspections shall be made at cost, in accordance with local municipal ordinances, payable on a monthly basis.

Â Â Â Â Â  (5) For the purpose of discharging any duty imposed by ORS 479.510 to 479.945 and 479.995 or exercising authority conferred hereby the department may enter, during reasonable hours, any building, enclosure, or upon any premises where electrical work is in progress, where an electrical installation has been made or where electrical equipment or products may be located.

Â Â Â Â Â  (6) A person may not obstruct or interfere with the department in performance of any of the department's duties or the exercise of any authority conferred under this section. [1959 c.406 Â§Â§24,25; 1973 c.834 Â§37; 1981 c.815 Â§3; 2003 c.14 Â§330; 2003 c.299 Â§7]

Â Â Â Â Â  479.830 [1959 c.406 Â§26; 1981 c.815 Â§32; 1991 c.734 Â§46; 1993 c.744 Â§128; 1999 c.846 Â§2; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  479.835 Recovery of purchase price of product not meeting applicable laws. Any person who purchases an electrical product may recover the purchase price from the seller if the electrical product does not meet all applicable state and federal law and the purchaser returns the electrical product within 90 days from the date of purchase. [1981 c.815 Â§14; 2001 c.411 Â§25; 2005 c.435 Â§6]

Â Â Â Â Â  479.840 Fees. (1) Upon receipt of the following fee, the Department of Consumer and Business Services shall issue or renew a license or permit applied for under ORS 479.510 to 479.945:

Â Â Â Â Â  (a) $125 for an electrical contractor license for each place of business operated by the applicant.

Â Â Â Â Â  (b) $125 for a limited energy contractor or limited sign contractor license.

Â Â Â Â Â  (c) $25 for a pump specialty contractor or limited maintenance specialty contractor license.

Â Â Â Â Â  (d) $150 for an elevator contractor license.

Â Â Â Â Â  (e) $100 for a license for a:

Â Â Â Â Â  (A) General journeyman electrician;

Â Â Â Â Â  (B) General supervising electrician;

Â Â Â Â Â  (C) Limited supervising industrial electrician;

Â Â Â Â Â  (D) Limited supervising manufacturing plant electrician;

Â Â Â Â Â  (E) Limited journeyman industrial electrician;

Â Â Â Â Â  (F) Limited maintenance industrial electrician;

Â Â Â Â Â  (G) Limited maintenance manufactured dwelling or recreational vehicle electrician;

Â Â Â Â Â  (H) Limited journeyman manufacturing plant electrician; or

Â Â Â Â Â  (I) Limited journeyman railroad electrician.

Â Â Â Â Â  (f) $50 for a license for a:

Â Â Â Â Â  (A) Limited elevator journeyman;

Â Â Â Â Â  (B) Class A or Class B limited energy technician;

Â Â Â Â Â  (C) Limited journeyman sign electrician;

Â Â Â Â Â  (D) Limited journeyman sign service electrician;

Â Â Â Â Â  (E) Limited journeyman stage electrician; or

Â Â Â Â Â  (F) Limited building maintenance electrician.

Â Â Â Â Â  (g) $10 for the right to take the written qualifying examination.

Â Â Â Â Â  (2) The Electrical and Elevator Board shall set uniform permit fees, by rule, not to exceed the cost of administration.

Â Â Â Â Â  (3) The fees provided for in this section do not apply to persons paying inspection fees under the terms of ORS 479.560 (3) or 479.630 (10).

Â Â Â Â Â  (4) Each electrical contractor may furnish to the department a corporate surety bond to be approved by the department, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a cash bond under procedures approved by the department, in the sum of $2,000 guaranteeing the payment of all fees provided for under ORS 479.510 to 479.945. Before commencing any electrical job an electrical contractor who has a current bond or letter of credit under this subsection may apply to the department for a working permit which shall cost an amount established by the department by rule. The working permit shall authorize the electrical contractor to commence work. The total of all fees due for permits for each job, and the time such fees are payable, shall be determined by the department by administrative rule under ORS 479.730. The contractor shall keep the bond or letter of credit in force at all times. Any cancellation or revocation of the bond or letter of credit shall revoke and suspend the license issued to the principal until such time as a new bond or letter of credit shall be filed and approved. The department may bring an action against the surety named in the bond or the letter of credit issuer with or without joining in such action the principal named in the bond or letter of credit. [1959 c.406 Â§27; 1967 c.418 Â§1; 1969 c.436 Â§1; 1975 c.199 Â§1; 1977 c.874 Â§3; 1981 c.815 Â§33; 1983 c.733 Â§4; 1985 c.646 Â§3; 1987 c.602 Â§3; 1989 c.591 Â§3; 1991 c.331 Â§71; 1995 c.715 Â§4; 1997 c.631 Â§482; 1999 c.1031 Â§3; 2001 c.728 Â§2; 2003 c.14 Â§331]

Â Â Â Â Â  479.845 Limitation on use of local government fees. Fees collected by a city or county for the enforcement or administration of the electrical specialty code and rules adopted under ORS 479.730 (1) shall be used only for the enforcement and administration of those laws. [1977 c.874 Â§5; 1981 c.815 Â§34; 2001 c.573 Â§18; 2005 c.435 Â§7]

Â Â Â Â Â  479.850 Disposition of receipts. All receipts from civil penalties, fees, charges, costs and expenses provided for in ORS 455.895 (1)(b), 479.510 to 479.945, 479.990 and 479.995 when collected shall be:

Â Â Â Â Â  (1) Paid into the Consumer and Business Services Fund created by ORS 705.145; and

Â Â Â Â Â  (2) Used only for the enforcement and administration of ORS 479.510 to 479.945 and 479.995. [1959 c.406 Â§28; 1971 c.753 Â§57; 1973 c.528 Â§18; 1973 c.834 Â§48; 1981 c.815 Â§35; 1987 c.905 Â§33; 1993 c.744 Â§131; 2001 c.411 Â§26]

Â Â Â Â Â  479.853 Appeal procedure; distribution of major code interpretation decisions. If any person is aggrieved by a decision made upon inspection under authority of ORS 455.148, 455.150 or 479.510 to 479.945 and 479.995 of an electrical product or electrical inspection, the person may appeal the decision. The following apply to an appeal under this section:

Â Â Â Â Â  (1) An appeal under this section is subject to ORS chapter 183.

Â Â Â Â Â  (2) An appeal under this section must be made first to the Chief Electrical Inspector of the Department of Consumer and Business Services. The decision of the Chief Electrical Inspector may be appealed to the Electrical and Elevator Board. The decision of the Electrical and Elevator Board may be appealed to the Director of the Department of Consumer and Business Services only if codes in addition to the electrical code are at issue.

Â Â Â Â Â  (3) If the Electrical and Elevator Board determines that a decision by the Chief Electrical Inspector is a major code interpretation, then the inspector shall distribute the decision in writing to all public and private electrical inspection authorities in the state. The decision shall be distributed within 60 days after the board's determination, and there shall be no charge for the distribution of the decision. As used in this subsection, a "major code interpretation" means a code interpretation decision that affects or may affect more than one job site or more than one inspection jurisdiction.

Â Â Â Â Â  (4) If an appeal is made under this section, an inspection authority shall extend the electrical plan review deadline by the number of days it takes for a final decision to be issued for the appeal.

Â Â Â Â Â  (5) Unless the department determines that the electrical product or electrical installation presents an immediate fire or life safety hazard, a person may operate an electrical product or electrical installation that is the subject of an appeal under this section until the appeal process is complete. If the department determines that an immediate fire or life safety hazard exists and the product or installation may not be operated during appeal, the department shall provide the person with a written report detailing the problems found by the department. If a determination is made under this subsection that products described in ORS 479.540 (11) may not be operated during appeal, that determination may be appealed immediately under the procedure established in subsection (2) of this section without first completing any appeal procedure established by a city or county. [1981 c.815 Â§38; 1993 c.573 Â§1; 2001 c.573 Â§19; 2001 c.709 Â§2; 2005 c.22 Â§366; 2005 c.435 Â§8]

Â Â Â Â Â  479.854 Authority of municipality to require license; approval of ordinance. (1) A municipality may enact and enforce an ordinance requiring a municipal general supervising electrician's license upon the approval of the Electrical and Elevator Board and the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The Electrical and Elevator Board and director may approve an ordinance under subsection (1) of this section only if electrical installations within the municipality's jurisdiction are of a unique character beyond the education or experience of a general supervising electrician licensed under ORS 479.630 (2), and the ordinance applies only to such installations.

Â Â Â Â Â  (3) The director, after obtaining the opinion of the board, shall revoke approval of an ordinance upon a finding that in issuing its general supervising electrician's license, a municipality has engaged in a pattern or practice of discrimination against electricians from outside the municipality. [1983 c.580 Â§4]

Â Â Â Â Â  479.855 City and county inspection and enforcement programs. (1) In addition to the provisions of ORS 455.010 to 455.310 and 455.410 to 455.740, any inspection and enforcement program established by a city or county under ORS 455.148 or 455.150 is subject to the provisions of this section. Where the provisions of this section conflict with provisions under ORS 455.010 to 455.310 and 455.410 to 455.740, the provisions of this section shall control.

Â Â Â Â Â  (2)(a) Except as otherwise provided in this section, any city or county that wishes to establish a program under ORS 455.150 to enforce and administer ORS 479.510 to 479.945 and 479.995, including a program for inspection under a master permit pursuant to ORS 479.560 (3), must first make application to the Department of Consumer and Business Services. The program for inspection under a master permit shall be delegated separately from the general electrical program authorization. The department may authorize the city or county to administer and enforce the provisions of this section and ORS 479.540 and 479.560 if it finds that the city or county can comply with the minimum standards and meet the qualifications for inspections, permit applications and other matters to assure adequate administration and enforcement of electrical inspection programs. The department may authorize the city or county to administer and enforce ORS 479.510 to 479.945 and 479.995 if the department finds that the city or county:

Â Â Â Â Â  (A) Can comply with minimum standards adopted by the Electrical and Elevator Board by rule for inspections, permit applications and other matters to assure adequate administration and enforcement of ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (B) Can conduct the electrical plan review, if required by the city or county, in a timely manner and by qualified personnel who meet the standards adopted by rule by the board.

Â Â Â Â Â  (b) The city or county must assume full responsibility allowed under ORS 455.010 to 455.310 and 455.410 to 455.740 for the enforcement, inspection and administration of the electrical safety laws under that specialty code and ORS 479.510 to 479.945 and 479.995. This subsection does not require a city or county to assume full responsibility for enforcement, inspection and administration of the electrical safety laws if the only enforcement performed by the city or county involves manufactured dwelling electrical utility connections.

Â Â Â Â Â  (3) The department, subject to ORS chapter 183, shall revoke any authority of a city or county to carry on inspections, enforcement or administration of electrical installations and electrical products under ORS 455.148 or 455.150 if the department determines that the city or county fails to comply with standards adopted by the board or otherwise is not effectively carrying out duties assumed by the city or county under this section.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, a city or county may not contract with competing electrical contractors to provide permit inspection of electrical installations.

Â Â Â Â Â  (b) A city or county may contract with competing electrical contractors to provide permit inspection of electrical installations on a temporary basis by a supervising electrician if:

Â Â Â Â Â  (A) Emergency circumstances exist; and

Â Â Â Â Â  (B) The city or county has requested that the department perform permit inspections and the department is unable to respond in a timely manner.

Â Â Â Â Â  (c) Nothing in this subsection prohibits a city or county from contracting with another city or county to perform permit inspections of electrical installations by a supervising electrician.

Â Â Â Â Â  (5) A city or county that performs electrical installation inspections shall perform license enforcement inspections as a part of routine installation inspections. [1981 c.815 Â§37; 1987 c.575 Â§1; 1991 c.368 Â§3; 1991 c.373 Â§1; 1991 c.439 Â§1; 1993 c.451 Â§3; 2001 c.573 Â§20]

Â Â Â Â Â  479.860 Persons authorized to design, plan and lay out electrical installations; rules. (1) Notwithstanding any other provision of law, a person who is the holder of a supervising electrician's license:

Â Â Â Â Â  (a) Who is employed by the holder of an electrical contractor's license may design, plan and lay out electrical installations for customers of the electrical contractor without obtaining any other license, permit or certificate; or

Â Â Â Â Â  (b) Who is employed by an industrial plant may design, plan and lay out electrical installations for that industrial plant.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, after consultation with the Electrical and Elevator Board and the State Board of Examiners for Engineering and Land Surveying, may adopt rules designating classes of board licensees that may design, plan and lay out noncomplex electrical installations. Licensees are not subject to any requirement for an additional license, permit, certificate or registration when engaging in the design, planning or laying out of electrical installations as authorized by a rule adopted under this subsection. [1987 c.384 Â§2; 2005 c.570 Â§1]

Â Â Â Â Â  479.870 Electrical and Elevator Board to prescribe uniform fee calculation and permit format; review; rules. (1) The Electrical and Elevator Board shall provide by rule for a statewide uniform method of calculating permit fees and a standardized permit application format.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the board shall provide by rule for a separate limited energy electrical activity permit and the conditions that apply to the permit.

Â Â Â Â Â  (3) The board shall adopt rules setting standards for timely review, personnel to conduct review and other plan review requirements. [1989 c.591 Â§2; 1991 c.529 Â§9; subsection (3) enacted as 1991 c.439 Â§2; 2001 c.728 Â§3]

Â Â Â Â Â  479.905 Definitions for ORS 479.870 and 479.905 to 479.945. For the purposes of ORS 479.870 and 479.905 to 479.945, except where the context requires otherwise:

Â Â Â Â Â  (1) "Class A limited energy technician" means a person licensed to install, alter and repair all limited energy systems.

Â Â Â Â Â  (2) "Class B limited energy technician" means a person licensed to install, alter and repair all limited energy systems that do not include protective signaling, including but not limited to:

Â Â Â Â Â  (a) HVAC;

Â Â Â Â Â  (b) Medical;

Â Â Â Â Â  (c) Boiler controls;

Â Â Â Â Â  (d) Intercom and paging systems;

Â Â Â Â Â  (e) Clock systems;

Â Â Â Â Â  (f) Data telecommunication installations; and

Â Â Â Â Â  (g) Instrumentation.

Â Â Â Â Â  (3) "HVAC" means thermostat and associated control wiring of heating, ventilation, air conditioning and refrigeration systems. "HVAC" does not include boiler controls.

Â Â Â Â Â  (4) "Limited energy electrical activity" means installation, alteration, maintenance, replacement or repair of electrical wiring and electrical products that do not exceed 100 volt-amperes in Class 2 and Class 3 installations, or that do not exceed 300 volt-amperes for landscape low voltage lighting systems that are cord connected to a ground fault circuit interrupter receptacle, under the electrical specialty code and the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (5) "Protective signaling" includes fire alarm, nurse call, burglar alarm, security and voice evacuation systems and other systems that are part of a fire or life safety system. [1991 c.529 Â§3; 1999 c.519 Â§1; 2001 c.728 Â§4; 2003 c.675 Â§45]

Â Â Â Â Â  479.910 Limited energy technician's license; compliance with other laws; fees; continuing education. (1) Upon payment of an examination and license or renewal fee, the Department of Consumer and Business Services shall issue a Class B limited energy technician license to a person who qualifies under ORS 479.915. A person licensed under this section may perform limited energy electrical activity except protective signaling as defined in ORS 479.905.

Â Â Â Â Â  (2) A person licensed under this section shall comply with the permit and code compliance requirements under ORS 479.510 to 479.945.

Â Â Â Â Â  (3) The examination and license fee, and the renewal fee, for a Class B limited energy technician license are the same as those for a Class A limited energy technician license.

Â Â Â Â Â  (4) The Electrical and Elevator Board shall establish continuing education requirements for persons licensed under this section, not to exceed 24 hours of classes every three years. [1991 c.529 Â§2; 1999 c.1031 Â§10; 2001 c.728 Â§5; 2003 c.14 Â§332]

Â Â Â Â Â  479.915 License requirements. (1) An applicant for a Class B limited energy technician license must:

Â Â Â Â Â  (a) Submit proof satisfactory to the Electrical and Elevator Board that the person has:

Â Â Â Â Â  (A) At least two years of experience as an apprentice in limited energy electrical activity; or

Â Â Â Â Â  (B) At least two years of experience equivalent to an apprenticeship in limited energy electrical activity and completed a board-approved 32-hour training program; and

Â Â Â Â Â  (b) Pass a written examination approved by the board and administered by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An applicant for a Class A limited energy technician license must:

Â Â Â Â Â  (a) Submit proof satisfactory to the board that the person has completed at least four years of experience as an apprentice, or the equivalent as determined by the board by rule, in a recognized branch of the electrical trade; and

Â Â Â Â Â  (b) Pass a written examination prepared by the board and administered by the department.

Â Â Â Â Â  (3) The board shall determine the adequacy of any training program for qualification under the requirements of this section and ORS 479.910 and section 1, chapter 728, Oregon Laws 2001.

Â Â Â Â Â  (4) The department shall issue a Class A limited energy technician license to a person who qualifies under subsection (2) of this section and pays the required fees. [1991 c.529 Â§4; 2001 c.728 Â§6]

Â Â Â Â Â  479.920 [1991 c.529 Â§5; repealed by 2001 c.728 Â§10]

Â Â Â Â Â  479.930 [1991 c.529 Â§6; 1993 c.497 Â§2; repealed by 2001 c.728 Â§10]

Â Â Â Â Â  479.940 Activities not subject to licensure under ORS 479.510 to 479.945; identification cards. (1) The licensure provisions of ORS 479.510 to 479.945 do not apply to the following activity on Class II and III systems in one and two family dwellings regulated under the Low-Rise Residential Dwelling Code:

Â Â Â Â Â  (a) Prewiring of cable television and telephone systems owned by the owner of the residence;

Â Â Â Â Â  (b) Garage door openers;

Â Â Â Â Â  (c) Vacuum systems;

Â Â Â Â Â  (d) Audio and stereo systems;

Â Â Â Â Â  (e) HVAC;

Â Â Â Â Â  (f) Landscape sprinkler controls;

Â Â Â Â Â  (g) Landscape lighting; and

Â Â Â Â Â  (h) Doorbells.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply only to persons or businesses licensed and in good standing with the Construction Contractors Board.

Â Â Â Â Â  (3)(a) The licensure provisions of ORS 479.510 to 479.945 do not apply to limited energy electrical activity involving landscape irrigation control wiring and outdoor landscape lighting installed by a business licensed under ORS 671.510 to 671.710.

Â Â Â Â Â  (b) A business exempt from licensing under this section shall issue an identification card to its landscape irrigation control wiring or outdoor landscape lighting installer. The form for the identification card shall be provided by the State Landscape Contractors Board. The identification card shall include the name of the installer, the name and State Landscape Contractors Board identification number of the landscaping business and the date of issue of the identification card. The card shall be carried by the installer at the job site when performing the allowed electric installations.

Â Â Â Â Â  (4) The licensure provisions of ORS 479.510 to 479.945 do not apply to limited energy electrical activity involving the installation, maintenance or repair of lottery equipment at retail locations by employees or vendors of the Oregon State Lottery Commission. The exemption provided by this subsection does not authorize work by unlicensed persons on systems of 115 volts or more.

Â Â Â Â Â  (5) All nonlicensure requirements of ORS 479.510 to 479.945, including permits for and compliance with the electrical specialty code, apply to activities conducted under subsections (1) to (4) of this section. If any person or business repeatedly violates the permit or code compliance requirements, in addition to any other remedy, the Electrical and Elevator Board may suspend, condition or revoke a person's or business's right to use this provision. [1991 c.529 Â§7; 1999 c.402 Â§4; 2001 c.728 Â§7; 2003 c.14 Â§333; 2003 c.675 Â§46]

Â Â Â Â Â  479.943 Activities not subject to licensure under ORS 479.905 to 479.945. The licensure provisions of ORS 479.905 to 479.945 do not apply to the employees of a telecommunications utility or competitive telecommunications provider, both as defined in ORS 759.005, cooperative corporation organized under ORS chapter 62 or unincorporated association providing intrastate telecommunications service in Oregon engaged in the course of employment in providing, installing or maintaining:

Â Â Â Â Â  (1) Voice transmission products;

Â Â Â Â Â  (2) Data transmission products; or

Â Â Â Â Â  (3) Intercom and paging systems. [1997 c.544 Â§2; 2003 c.344 Â§2]

Â Â Â Â Â  479.945 Restricted energy contractor's license; rules; scope; employees. (1) A restricted energy contractor's license is created for persons engaged in HVAC and such other categories as established by the Electrical and Elevator Board by rule under ORS 455.117.

Â Â Â Â Â  (2) A person licensed as a restricted energy contractor under this section and the person's employees may install, alter, maintain, replace or repair electrical wiring and electrical products that are within the scope of the contractor's license issued under this section. A person covered by this subsection does not have to obtain a license under ORS 479.910.

Â Â Â Â Â  (3) The license issued under this section shall limit the scope of activities that the licensee and licensee's employees may engage in and in no instance may the scope of the license exceed that of a Class B limited energy technician.

Â Â Â Â Â  (4) An applicant for licensing under this section shall provide proof satisfactory to the board that the person has experience of the type of work covered by the license indorsement and shall pay the fees required by ORS 479.840 (1)(b) for a limited energy contractor.

Â Â Â Â Â  (5) A restricted energy contractor licensee under this section shall:

Â Â Â Â Â  (a) Maintain with the board a current list of all individuals employed by the licensee to engage in work permitted by this section;

Â Â Â Â Â  (b) Issue an identification card to each employee working under the provisions of this section and identify the contractor, date of issue, contractor's identification number with the board and the Construction Contractors Board; and

Â Â Â Â Â  (c) Maintain with the board a current form of identification card used by the contractor.

Â Â Â Â Â  (6) A person holding a limited maintenance specialty contractor's license under ORS 479.630 (12) who also registers under this section shall comply with the identification card requirements of subsection (5) of this section, but need not file a separate list of employees unless the work under the contractor's license is done by different employees. [1991 c.529 Â§8; 1995 c.715 Â§5; 2001 c.728 Â§8; 2003 c.14 Â§334; 2005 c.758 Â§33]

Â Â Â Â Â  Note: The amendments to 479.945 by section 33, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the user's convenience.

Â Â Â Â Â  479.945. (1) A restricted energy contractor's license is created for persons engaged in HVAC and such other categories as established by the Electrical and Elevator Board by rule.

Â Â Â Â Â  (2) A person licensed as a restricted energy contractor under this section and the person's employees may install, alter, maintain, replace or repair electrical wiring and electrical products that are within the scope of the contractor's license issued under this section. A person covered by this subsection does not have to obtain a license under ORS 479.910.

Â Â Â Â Â  (3) The license issued under this section shall limit the scope of activities that the licensee and licensee's employees may engage in and in no instance may the scope of the license exceed that of a Class B limited energy technician.

Â Â Â Â Â  (4) An applicant for licensing under this section shall provide proof satisfactory to the board that the person has experience of the type of work covered by the license indorsement and shall pay the fees required by ORS 479.840 (1)(b) for a limited energy contractor.

Â Â Â Â Â  (5) A restricted energy contractor licensee under this section shall:

Â Â Â Â Â  (a) Maintain with the board a current list of all individuals employed by the licensee to engage in work permitted by this section;

Â Â Â Â Â  (b) Issue an identification card to each employee working under the provisions of this section and identify the contractor, date of issue, contractor's identification number with the board and the Construction Contractors Board; and

Â Â Â Â Â  (c) Maintain with the board a current form of identification card used by the contractor.

Â Â Â Â Â  (6) A person holding a limited maintenance specialty contractor's license under ORS 479.630 (12) who also registers under this section shall comply with the identification card requirements of subsection (5) of this section, but need not file a separate list of employees unless the work under the contractor's license is done by different employees.

Â Â Â Â Â  (7) If any restricted energy contractor repeatedly violates the requirements of this section, the board may, in addition to any other remedies, suspend, revoke or condition the contractor's license.

RAIL FIXED GUIDEWAY SYSTEMS

Â Â Â Â Â  479.950 Minimum safety standards; rules; criteria. (1) Notwithstanding ORS 479.510 to 479.945, 479.995 and 824.045, the Director of the Department of Consumer and Business Services shall adopt rules establishing, amending or repealing minimum safety standards for workmanship and materials for, and the design and construction of electrical products used in, traction electrification and electrical communications and electrical signaling installations for rail fixed guideway systems operated by a mass transit district established under ORS 267.010 to 267.390. The rules adopted by the director under this subsection shall be the exclusive rules adopted for this state that establish minimum safety standards for workmanship and materials for, and the design and construction of electrical products used in, traction electrification and electrical communications and electrical signaling installations for rail fixed guideway systems operated by a mass transit district.

Â Â Â Â Â  (2) Before adopting rules under subsection (1) of this section, the Director of the Department of Consumer and Business Services shall consider:

Â Â Â Â Â  (a) Technological advances in the rail fixed guideway industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or to property that will result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the rail fixed guideway industry.

Â Â Â Â Â  (3) Notwithstanding ORS 479.510 to 479.945, 479.995 and 824.045, the Department of Consumer and Business Services is designated as the state agency to administer and enforce the standards established by the Director of the Department of Consumer and Business Services under this section. The department shall adopt rules establishing procedures for the administration and enforcement of such standards. [1997 c.275 Â§42]

Â Â Â Â Â  Note: 479.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 479 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  479.990 Penalties. (1) Violation of any provision of ORS 479.020 to 479.130 or 479.160 or rules adopted thereunder, or failure, neglect or refusal to comply with any requirements in these sections, is punishable by a civil penalty of not more than $50. Each day's violation of or failure to comply with these provisions shall be deemed a separate violation.

Â Â Â Â Â  (2) Violation of any provision of ORS 479.130 or rules adopted thereunder is punishable by a civil penalty of not more than $50. Each day's violation shall be deemed a separate violation.

Â Â Â Â Â  (3) Violation of ORS 479.150 or rules adopted thereunder is punishable by a civil penalty of not less than $10 nor more than $100. Each day of failure to comply with the provisions of ORS 479.150 or rules adopted thereunder shall be deemed a separate violation.

Â Â Â Â Â  (4) Any owner or occupant of any building or premises who fails to comply with any order provided for in ORS 479.170 and not appealed from, or with any such order of the State Fire Marshal upon appeal to the State Fire Marshal, shall be punished by a civil penalty of not more than $500 for each violation. All penalties, fees or forfeitures collected under the provisions of this subsection shall be paid into the State Treasury.

Â Â Â Â Â  (5) Violation of ORS 479.255, 479.260, 479.270, 479.280, 479.297 or 479.300, or rules adopted thereunder, is punishable by a civil penalty imposed by the State Fire Marshal in an amount not to exceed $250.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Amended by 1959 c.406 Â§30; subsection (5) enacted as 1959 c.406 Â§29; 1977 c.619 Â§1; subsection (6) enacted as 1979 c.642 Â§12; 1991 c.863 Â§58; 1997 c.647 Â§Â§6,7; 1999 c.307 Â§Â§14,15; 2001 c.411 Â§Â§27,28]

Â Â Â Â Â  479.995 Civil penalty for violation of ORS 479.510 to 479.945. The Electrical and Elevator Board may impose a civil penalty for a violation of ORS 479.510 to 479.945 or rules adopted for the administration or enforcement of ORS 479.510 to 479.945 and this section. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§8; 2003 c.14 Â§335]

_______________



Chapter 480

Chapter 480 Â Explosives; Flammable Materials; Pressure Vessels

2005 EDITION

EXPLOSIVES; FLAMMABLES; PRESSURE VESSELS

PROTECTION FROM FIRE

EXPLOSIVES GENERALLY

480.010Â Â Â Â  Labels for blasting powder and fuse

480.020Â Â Â Â  Prohibition against sale of bad powder

480.030Â Â Â Â  Fuse unfit for use and sale; prohibition of use

480.040Â Â Â Â  Sale, exchange or possession, when unlawful

480.050Â Â Â Â  Prohibition against intrastate transportation of explosives in passenger vehicle operated by common carrier; exception

480.060Â Â Â Â  Transportation of certain explosives prohibited

480.070Â Â Â Â  Fire bombs prohibited; exceptions

480.085Â Â Â Â  Requirement for removal of unused explosives from work area

480.095Â Â Â Â  Liability of persons violating ORS 480.085

FIREWORKS

480.110Â Â Â Â  Definitions for Oregon Fireworks Law

480.120Â Â Â Â  Sale, possession and use of fireworks prohibited; exceptions; enforcement

480.122Â Â Â Â  Use for repelling birds or animals allowed; permit; rules

480.124Â Â Â Â  Use for control of predatory animals allowed

480.127Â Â Â Â  Sale permit for certain items; when required; fee

480.130Â Â Â Â  Permit required for sale or public display of fireworks; fee

480.140Â Â Â Â  Fireworks displays to be under supervision of police and fire department chiefs or county court

480.150Â Â Â Â  Permits for fireworks sales or displays; rules; security

480.152Â Â Â Â  Publication of advertisement for sale of unlawful fireworks prohibited

480.154Â Â Â Â  Manufacturer or wholesaler required to maintain records of sale of fireworks; shipments to show permit number; confiscation

480.156Â Â Â Â  Sale of fireworks to out-of-state resident without valid license or permit prohibited; seller to ascertain license or permit requirements of other states; sellerÂs records

480.158Â Â Â Â  Parents of minor liable for costs incurred in suppressing fires caused by use of fireworks by minor; exception

480.160Â Â Â Â  Local regulation and effect of state law; local enforcement authority

480.165Â Â Â Â  Civil penalty for fireworks law violations

MANUFACTURE, SALE, POSSESSION AND TRANSFER OF EXPLOSIVES

480.200Â Â Â Â  Definitions for ORS 480.200 to 480.290

480.205Â Â Â Â  Application

480.210Â Â Â Â  Certificate of possession required; exceptions; display of certificate upon demand; defenses

480.215Â Â Â Â  Transfer of explosives limited

480.225Â Â Â Â  Eligibility for certificate of possession

480.230Â Â Â Â  Application for certificate of possession; fee

480.235Â Â Â Â  Waiting period for issuance of certificate of possession; investigation of applicant; authority of investigating body to require fingerprints; term of certificate; assignment or transfer prohibited; records required

480.239Â Â Â Â  Application for renewal of certificate of possession; testing criteria

480.244Â Â Â Â  Storage facilities; certificate of registration; application; inspection; rules and fees; term of registration

480.265Â Â Â Â  Report of loss, theft or unlawful removal of explosives required

480.270Â Â Â Â  Revocation or suspension for violations; surrender of certificate of possession

480.275Â Â Â Â  Hearings on denial, suspension or revocation of certificate

480.280Â Â Â Â  Administration and enforcement by State Fire Marshal; rules; appointment of assistants

480.290Â Â Â Â  Requirements for person driving vehicle transporting explosives

REGULATION OF GASOLINE DISPENSING

480.310Â Â Â Â  Definitions for ORS 480.315 to 480.385

480.315Â Â Â Â  Policy

480.320Â Â Â Â  Use of coin-operated pumps and dispensing of gasoline by self-service declared hazardous

480.330Â Â Â Â  Operation of gasoline dispensing device by public prohibited; aviation fuel exception

480.340Â Â Â Â  Coin-operated or self-service gasoline pumps prohibited; automatic shut-off devices regulated; aviation fuel exception

480.345Â Â Â Â  Conditions for operation of dispensing device by certain nonretail customers

480.347Â Â Â Â  Use of gasoline dispensing device by emergency service worker; conditions

480.349Â Â Â Â  Use of gasoline dispensing device by motorcycle operator

480.350Â Â Â Â  License required for operation of nonretail facility; application; fee; term; renewal; disposition of fees

480.355Â Â Â Â  Conditional nonretail facility license; qualifications; application; review of denial

480.360Â Â Â Â  Exemption from gallonage requirements of ORS 480.345

480.365Â Â Â Â  Suspension, revocation, refusal to issue or renew nonretail facility license; procedure

480.370Â Â Â Â  Subpoenas for investigation; effect of failure to comply

480.375Â Â Â Â  Safety inspection of facilities by State Fire Marshal; audit; investigation of law violations

480.380Â Â Â Â  Rules

480.385Â Â Â Â  Civil penalty for gasoline dispensing law violations

480.390Â Â Â Â  Nonretail facilities at airports

LIQUID PETROLEUM GAS

480.410Â Â Â Â  Definition

480.420Â Â Â Â  Liquid petroleum gas rules and regulations; conformity with standards of National Fire Protection Association

480.430Â Â Â Â  Liquefied petroleum gas containers; certain uses prohibited

480.432Â Â Â Â  Licenses required; exceptions

480.434Â Â Â Â  Examination of applicants for licenses; examination fee; issuance of license

480.435Â Â Â Â  Licenses; revocation; suspension; refusal to issue or renew

480.436Â Â Â Â  License fees; term of licenses; delinquency penalty

480.440Â Â Â Â  Inspection of certain storage tanks; fee

480.445Â Â Â Â  Regulation of liquid petroleum gas container or receptacle siting and installation

480.450Â Â Â Â  Notice of new installations; fees; inspections after original inspection; notice of changes; correction of improper installations required

480.460Â Â Â Â  Disposition of fees

BOILERS AND PRESSURE VESSELS

480.510Â Â Â Â  Short title

480.515Â Â Â Â  Definitions for ORS 480.510 to 480.670

480.520Â Â Â Â  Purpose of ORS 480.510 to 480.670

480.525Â Â Â Â  Exempt vessels

480.530Â Â Â Â  Powers and duties of department

480.535Â Â Â Â  Board of Boiler Rules; members; duties; qualifications; confirmation; rules

480.540Â Â Â Â  Term of members; removal; meetings; compensation and expenses

480.545Â Â Â Â  Rules; minimum safety standards; fees

480.550Â Â Â Â  Minimum safety standards; effect on existing vessels; application of subsequent amendments

480.555Â Â Â Â  Prohibitions relating to nonconforming vessels; exemptions

480.560Â Â Â Â  Inspection requirements; additional exemptions permitted

480.565Â Â Â Â  Chief and deputy inspectors; special inspectors

480.570Â Â Â Â  Authority of special inspectors; exemption from permit fee

480.580Â Â Â Â  Access to buildings and premises by inspectors

480.585Â Â Â Â  Permit for operation of vessels; rules for waiver

480.595Â Â Â Â  Permit fees generally

480.600Â Â Â Â  Special provisions on permit fees; notice from insurer

480.605Â Â Â Â  Miscellaneous fees

480.607Â Â Â Â  Fee increase

480.610Â Â Â Â  Disposition of fees

480.615Â Â Â Â  Appeals

480.630Â Â Â Â  Licensing of boiler contractors and persons installing, altering or repairing boilers or pressure vessels; examination; fee

480.632Â Â Â Â  Employment of unlicensed worker prohibited

480.634Â Â Â Â  Exemption of journeyman plumber for certain activities

480.640Â Â Â Â  When court action not available

480.645Â Â Â Â  Standardized examination; administration

480.647Â Â Â Â  Quality control procedures for welding on nonboiler external piping; rules

480.660Â Â Â Â  Notice of violation; correction; when use prohibited; appeal

480.670Â Â Â Â  Civil penalty for Boiler and Pressure Vessel Law violations

PENALTIES

480.990Â Â Â Â  Penalties

EXPLOSIVES GENERALLY

Â Â Â Â Â  480.010 Labels for blasting powder and fuse. All blasting powder and fuse shipped into this state for use, or manufactured in this state for use in this state, shall have stamped or printed upon the outside of the original package, box, case or wrapper the date of manufacture of the contents.

Â Â Â Â Â  480.020 Prohibition against sale of bad powder. Whenever any blasting powder shows a state of disintegration or decomposition sufficient so that it remains in a soft condition in a temperature of 32 degrees Fahrenheit, or is in a state of crystallization, which is revealed by some portions being in a hard condition and surrounded by other portions in a soft condition, it shall be deemed bad and dangerous powder, and its sale and use is prohibited.

Â Â Â Â Â  480.030 Fuse unfit for use and sale; prohibition of use. Whenever any fuse shows by its appearance to have been overheated, or if it is in a hard and brittle condition, which is seen by breaks and cracks in the wrapper around the outside of the fuse, the same shall be declared unfit for use and sale, and its use is forbidden.

Â Â Â Â Â  480.040 Sale, exchange or possession, when unlawful. No person shall sell or exchange, or offer or expose for sale or exchange, or have in possession for use by employees of the person:

Â Â Â Â Â  (1) Any blasting powder or fuse which has not been stamped or printed upon as required in ORS 480.010.

Â Â Â Â Â  (2) Any blasting powder of which the sale and use is prohibited by ORS 480.020.

Â Â Â Â Â  (3) Any fuse declared to be unfit for use as prohibited by ORS 480.030.

Â Â Â Â Â  480.050 Prohibition against intrastate transportation of explosives in passenger vehicle operated by common carrier; exception. No person shall transport, carry or convey, or have transported, carried or conveyed, any dynamite, gunpowder or other like explosives, between any places in Oregon, on any car or other vehicle of any description operated by a common carrier which car or vehicle is carrying passengers for hire. However, it shall be lawful to transport on any such car or vehicle small arms, ammunition in any quantity, such fuses, torpedoes, rockets or other signal devices as may be essential to promote safety in operation, and properly packed and marked samples of explosives for laboratory examination, not exceeding a net weight of one-half pound each and not exceeding 20 samples at one time in a single car or vehicle. Such samples shall not be carried in that part of a car or vehicle which is intended for the transportation of passengers for hire. Nothing in this section shall be construed to prevent the transportation of military or naval forces, with their accompanying munitions of war, on passenger equipment, cars or vehicles.

Â Â Â Â Â  480.060 Transportation of certain explosives prohibited. No person shall transport, carry or convey, or have transported, carried or conveyed, liquid nitroglycerine, fulminate in bulk in dry condition, or other like explosives, between any places in Oregon, on any car or other vehicle of any description operated by a common carrier in the transportation of passengers.

Â Â Â Â Â  480.070 Fire bombs prohibited; exceptions. (1) No person shall possess a fire bomb. For the purpose of this section a Âfire bombÂ is a breakable container containing a flammable liquid with a flash point of 150 degrees Fahrenheit or less, having an integral wick or similar device capable of being ignited, but no device commercially manufactured primarily for the purpose of illuminating shall be deemed to be a fire bomb for the purpose of this section.

Â Â Â Â Â  (2) This section shall not prohibit the authorized use or possession of such fire bomb by a member of the Armed Forces of the United States or by any member of a regularly organized public fire or police department. [1967 c.417 Â§21]

Â Â Â Â Â  480.080 [1961 c.722 Â§1; repealed by 1963 c.384 Â§4]

Â Â Â Â Â  480.085 Requirement for removal of unused explosives from work area. (1) In addition to any other legal requirements, all users of explosives shall be responsible for the removal of all unused explosives from any area of use after the work for which the explosive was required is completed or when the user is absent for more than 30 days from the area of use, unless the explosives are stored in a manner meeting the safety requirements promulgated by the State Fire Marshal pursuant to ORS 476.030.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂExplosivesÂ means dynamite, blasting powder, black powder, nitroglycerin, detonators, nitro-jelly, prima-cord and detonating fuse.

Â Â Â Â Â  (b) ÂUserÂ means any person using explosives for any purpose whatsoever, and regardless of whether such person is being compensated for such use. [1963 c.384 Â§1]

Â Â Â Â Â  480.090 [1961 c.722 Â§2; repealed by 1963 c.384 Â§4]

Â Â Â Â Â  480.095 Liability of persons violating ORS 480.085. Persons violating ORS 480.085 shall be liable to the penalty provided in ORS 480.990 (4) and shall also be liable in civil action for damages to any person suffering injury from handling or otherwise coming in contact with unused explosives which are left in an area of use in violation of ORS 480.085, regardless of any negligence or lack of negligence on the part of the defendant. [1963 c.384 Â§2]

FIREWORKS

Â Â Â Â Â  480.110 Definitions for Oregon Fireworks Law. For the purposes of ORS 480.110 to 480.165, which sections may be cited as the Oregon Fireworks Law, and unless otherwise required by the context:

Â Â Â Â Â  (1) ÂFireworksÂ means any combustible or explosive composition or substance, or any combination of such compositions or substances, or any other article which was prepared for the purpose of providing a visible or audible effect by combustion, explosion, deflagration or detonation, and includes blank cartridges or toy cannons in which explosives are used, balloons which require fire underneath to propel the same, firecrackers, torpedoes, skyrockets, Roman candles, bombs, rockets, wheels, colored fires, fountains, mines, serpents or any other article of like construction or any article containing any explosive or inflammable compound, or any tablets or other device containing any explosive substances or inflammable compound; but does not include:

Â Â Â Â Â  (a) Sparklers, toy pistol paper caps, toy pistols, toy canes, toy guns or other devices in which paper caps containing :NULL..25 grains or less of explosive compound are used, and when, the rate of burning and the explosive force of the materials in such devices are not greater than an equivalent weight of F.F.F.G. black powder, and when such devices are so constructed that the hand cannot come in contact with the cap when in place for explosion, and the major explosive force is contained or dispelled within the housing or shell of the device, there is no visible flame during discharge, there is no flaming or smoldering of any of the components or parts of the device after discharge, and the device does not produce sufficient heat to readily ignite combustible materials upon which the device may be placed. The sale and use of such devices shall be permitted at all times.

Â Â Â Â Â  (b) Snakes or similar smoke-producing material containing not more than 100 grains of combustible substances when there is no visible flame during discharge, there is no after smoldering, and the devices do not produce sufficient heat to readily ignite combustible materials upon which the devices may be placed. The sale and use of such devices shall be permitted at all times.

Â Â Â Â Â  (c) Model rockets and model rocket motors designed for the purpose of propelling recoverable aero models. The sale and use of such devices shall be permitted at all times.

Â Â Â Â Â  (d) Those items described in ORS 480.127 (4).

Â Â Â Â Â  (2) ÂFire protection districtÂ means any district created under the laws of Oregon or the United States, including rural fire protection districts and any federal, state or private forest patrol areas.

Â Â Â Â Â  (3) For purposes of this section ÂsparklersÂ means materials of a character that will, when ignited, sparkle without throwing or dropping hot residue capable of igniting combustible materials, attached to a wire or other noncombustible central support, with such materials arranged in a cylindrical shape not more than 10 inches in length nor more than one-quarter inch in diameter and which shall not burn more rapidly than one inch in 10 seconds, but not including materials incased within a container of any character. ÂExplosive substanceÂ or Âexplosive mixtureÂ as used in this section shall mean any substance so arranged as to burn in less than one second. ÂCombustible substanceÂ shall mean any substance so arranged as to burn in more than one second. [Amended by 1967 c.417 Â§23; 1981 c.635 Â§1; 1983 c.788 Â§5]

Â Â Â Â Â  480.120 Sale, possession and use of fireworks prohibited; exceptions; enforcement. (1) No person shall sell, keep or offer for sale, expose for sale, possess, use, explode or have exploded any fireworks within Oregon, except as follows:

Â Â Â Â Â  (a) Sales by manufacturers and wholesalers to customers residing outside this state in accordance with ORS 480.156;

Â Â Â Â Â  (b) Sales to persons or organizations having obtained a permit from the State Fire Marshal for supervised public display;

Â Â Â Â Â  (c) Sales to railroads, boats, motor vehicle or other transportation agencies, to be used for signal, warning or illumination purposes in connection with such business;

Â Â Â Â Â  (d) Sale or use of blank cartridges for licensed shows or theaters or for signal or ceremonial purposes in athletics or sports;

Â Â Â Â Â  (e) Experimental purposes by a manufacturer of explosives at such places where such experiments are normally conducted;

Â Â Â Â Â  (f) Sale of blank cartridges for use by the militia or any organization of war veterans or other organization authorized by law to parade in public a color guard armed with firearms;

Â Â Â Â Â  (g) Sale of shells, cartridges, gunpowder or explosives for use in legally permitted firearms;

Â Â Â Â Â  (h) Sales of items described in ORS 480.127 to persons who possess the retail sales permit required by ORS 480.127 by a person who holds a manufacturer or wholesaler license issued pursuant to ORS 480.110 to 480.165; or

Â Â Â Â Â  (i) Sales of items described in ORS 480.127 to individual members of the general public for personal use by taking direct delivery of those items at the time of sale from the holder of a retail sale permit issued pursuant to ORS 480.127.

Â Â Â Â Â  (2) Law enforcement officers of the state, county or municipality shall enforce the provisions of ORS 480.110 to 480.165. [Amended by 1983 c.788 Â§1; 1985 c.789 Â§1]

Â Â Â Â Â  480.122 Use for repelling birds or animals allowed; permit; rules. (1) Notwithstanding the provisions of ORS 480.110 to 480.124 and 480.130 to 480.150, an owner or lessee of property located outside of an incorporated city may purchase, maintain, use and explode fireworks on the owned or leased property for the purpose of scaring away or repelling birds or animals which are or may be injurious or destructive to forest or agricultural products or crops.

Â Â Â Â Â  (2) Any person described in subsection (1) of this section desiring to use and explode fireworks to scare or repel birds or animals shall first secure a permit from the State Fire Marshal for that purpose. The State Fire Marshal, upon receipt of application for such permit, shall determine if the proposed purchase and use conforms to law and any rules or regulations promulgated by the office of the fire marshal. If the fire marshal finds that the applicant is qualified to use the fireworks and the proposed use is in accordance with the law and rules and regulations, the fire marshal shall issue a permit; otherwise the fire marshal shall refuse to issue it.

Â Â Â Â Â  (3) Such permit may be revoked by the State Fire Marshal at any time fire marshal verifies there is a violation of the provisions of the permit or the rules and regulations under which it is issued.

Â Â Â Â Â  (4) The State Fire Marshal is authorized to promulgate rules and regulations relating to the use of fireworks to scare or repel birds or animals which are injurious to or destructive to forest or agricultural crops or products. [1961 c.293 Â§2; 1987 c.158 Â§106]

Â Â Â Â Â  480.124 Use for control of predatory animals allowed. Notwithstanding the provisions of ORS 480.110 to 480.165, fireworks may be purchased, maintained, used and exploded by federal or state agencies authorized and required by ORS 610.002 to 610.020 to eradicate and control predatory animals. Such purchase and use shall be in compliance with rules and regulations promulgated by the State Fire Marshal, with the approval of the state agencies authorized and required by ORS 610.002 to 610.020 to eradicate and control predatory animals. [1961 c.293 Â§3]

Â Â Â Â Â  480.127 Sale permit for certain items; when required; fee. (1) Any person who desires to sell cylindrical fountains, cone fountains, illuminating torches, wheels, ground spinners, flitter sparklers or combination items at retail to individual members of the general public for personal use shall apply in writing to the State Fire Marshal for a permit at least 15 days in advance of the proposed sale. The State Fire Marshal shall issue the permit only if the State Fire Marshal finds that the applicant is qualified to conduct the proposed sale and that the proposed sale will conform to the provisions of ORS 480.110 to 480.165 and any rules promulgated pursuant thereto. A fee may be charged for the permit. Subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the amount of the fee shall be set by rule and shall be adjusted subsequently by the State Fire Marshal to finance the administrative expenses incurred under this section and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) The permit required by subsection (1) of this section shall not be valid for more than one year from the date of issuance and shall authorize sales only between midnight June 22 and midnight July 6 of any given calendar year.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, the State Fire Marshal shall not prescribe limitations on the aggregate amount of items described in subsection (4) of this section at a sales facility operated by a person who holds the permit referred to in this section. However, such items shall be stored in accordance with such fire codes as the State Fire Marshal by rule may prescribe to insure safe storage of such materials. In prescribing such rules the State Fire Marshal may consider, among other matters, requirements of the United States Department of Transportation regarding the storage of hazardous materials.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCombination itemÂ means a device that contains combinations of two or more of the effects described in paragraphs (b) to (g) of this subsection.

Â Â Â Â Â  (b) ÂCone fountainÂ means a cardboard or heavy paper cone containing not more than 50 grams of pyrotechnic composition. The effect upon ignition is the same as that of a cylindrical fountain.

Â Â Â Â Â  (c) ÂCylindrical fountainÂ means a cylindrical tube not more than three-fourths inch (19 mm) inside diameter and containing not more than 75 grams of pyrotechnic composition. Upon ignition, a shower of colored sparks and sometimes a whistling effect is produced. This device may be provided with a spike for insertion into the ground, a wood or plastic base for placing on the ground or a wood or cardboard handle if intended to be handheld.

Â Â Â Â Â  (d) ÂFlitter sparklerÂ means a narrow paper tube containing not more than 100 grams of pyrotechnic composition that produces colored sparks upon ignition. The paper at one end of the tube is ignited to make the device function.

Â Â Â Â Â  (e) ÂGround spinnerÂ means a small device similar to a wheel in design and effect and containing not more than 60 grams of pyrotechnic composition. When placed on the ground and ignited, a shower of colored sparks is produced by the rapidly spinning device.

Â Â Â Â Â  (f) ÂIlluminating torchÂ means a cylindrical tube containing not more than 100 grams of pyrotechnic composition. This device may be provided with a spike for insertion into the ground, a wood or plastic base for placing on the ground or a wood or cardboard handle if intended to be handheld.

Â Â Â Â Â  (g) ÂWheelÂ means a pyrotechnic device attached to a post or tree by means of a nail or string. Each wheel may contain not more than six driver units or tubes not exceeding one-half inch (12.5 mm) inside diameter and containing not more than 60 grams of pyrotechnic composition. Upon ignition, the wheel revolves and produces a shower of colored sparks, and sometimes a whistling effect. [1983 c.788 Â§3; 1991 c.703 Â§14]

Â Â Â Â Â  480.130 Permit required for sale or public display of fireworks; fee. (1) All persons, municipalities, associations or organizations or groups of individuals desiring to sell, discharge, fire off, explode or display fireworks for a public display, or to sell items described in ORS 480.127 (4) to persons who possess the permit referred to in ORS 480.127, shall apply in writing to the State Fire Marshal for a permit at least 15 days in advance of the proposed sale or date of the display. The State Fire Marshal, upon receipt of such application, shall determine if the proposed sale or display will conform to law and any rules promulgated thereunder. If the State Fire Marshal finds that the applicant is qualified to conduct such sale or display and that the proposed sale or display is in accordance with the law and all rules, the State Fire Marshal shall issue a permit; otherwise the State Fire Marshal shall refuse to issue it.

Â Â Â Â Â  (2) The fee for a permit for the public display of fireworks and each permit for sale of fireworks or items described in ORS 480.127 (4) shall be established by rule by the State Fire Marshal, subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, and subsequently shall be adjusted to finance the administrative expenses incurred under this section and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. All fees collected shall be deposited to the credit of the State Fire Marshal Fund.

Â Â Â Â Â  (3) Sales permits for fireworks or items described in ORS 480.127 (4) shall not be valid for more than one year from date of issue. A public display permit shall not be valid for more than 10 days from date of issuance and shall authorize only one fireworks display during that period. [Amended by 1967 c.417 Â§24; 1983 c.788 Â§6; 1985 c.789 Â§2; 1991 c.703 Â§15]

Â Â Â Â Â  480.140 Fireworks displays to be under supervision of police and fire department chiefs or county court. (1) Every such display held within the boundaries of any municipality shall be under the supervision of the chiefs of police and fire departments of the municipalities in which the display is to be held and shall be of such character, and so located, discharged or fired as, in the opinion of the chief of the fire department, after proper inspection, shall not be hazardous to property or endanger any person.

Â Â Â Â Â  (2) Every such display held outside the boundaries of any municipality or fire protection district shall be under the supervision of the county court of the county in which the display is to be held and shall be of such character, and so located, discharged or fired as, in the opinion of the county court or of a county official duly authorized by the county court, after proper inspection, shall not be hazardous to property or endanger any person.

Â Â Â Â Â  480.150 Permits for fireworks sales or displays; rules; security. (1) The State Fire Marshal may adopt reasonable rules for granting permits for supervised public displays or sales of fireworks or items described in ORS 480.127 (4) by municipalities, fair associations, amusement parks, and other persons, organizations or groups of individuals. The governing body of any municipality, or of any county, may require liability insurance, or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other form of indemnity deemed adequate by the municipality, or the county, from any person, in a sum not less than $500, conditioned for payment of all damages which may be caused either to a person or property by reason of the authorized display or sale and arising from any acts of any person or agents, employees or subcontractors of the person. At the time a permit is revoked, the State Fire Marshal or approving authority may include in the revocation order a provision prohibiting the holder of the revoked permit from applying for or obtaining another such permit, for a period not to exceed three years from the revocation date, if the State Fire Marshal or approving authority finds that the circumstances of the permit holderÂs failure to comply with applicable sale or display statutes and regulations presented a significant fire hazard or other public safety danger.

Â Â Â Â Â  (2) The State Fire Marshal or the approving authority of any governmental subdivision may revoke permits for display or sale of fireworks or items described in ORS 480.127 when in the opinion of the State Fire Marshal or the approving authority the sale or display of fireworks or items described in ORS 480.127 (4) is not in compliance with applicable statutes and regulations governing such sale or displays.

Â Â Â Â Â  (3) Permit fees required by ORS 480.130 shall not be refunded in the event such permits are revoked. [Amended by 1967 c.417 Â§25; 1983 c.788 Â§4; 1985 c.789 Â§3; 1991 c.331 Â§72; 1997 c.631 Â§483]

Â Â Â Â Â  480.152 Publication of advertisement for sale of unlawful fireworks prohibited. (1) No person shall publish or cause to be published:

Â Â Â Â Â  (a) Any advertisement for the sale of fireworks the use or possession of which is declared unlawful by ORS 480.110 to 480.165.

Â Â Â Â Â  (b) Any advertisement for the sale of items described in ORS 480.127 in any county, municipality or fire protection district that by law or ordinance has declared the sale or use of such items is prohibited.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any advertising medium which accepts such advertising in good faith, without knowledge of the violation of law. [1985 c.789 Â§7]

Â Â Â Â Â  480.154 Manufacturer or wholesaler required to maintain records of sale of fireworks; shipments to show permit number; confiscation. (1) Each manufacturer or wholesaler of fireworks or items described in ORS 480.127 shall keep a record of all sales showing the name and address of the purchaser, the state of destination, license and permit numbers, the state and date of permit issuance and a list of the type and quantity of fireworks or items sold.

Â Â Â Â Â  (2) All shipments of fireworks or items described in ORS 480.127 coming into this state must show the appropriate permit number of the addressee on the outside of the package. If the permit number is not so shown, such shipment may be confiscated by a law enforcement officer or fire protection enforcement authority having jurisdiction. [1985 c.789 Â§8]

Â Â Â Â Â  480.156 Sale of fireworks to out-of-state resident without valid license or permit prohibited; seller to ascertain license or permit requirements of other states; sellerÂs records. (1) It is unlawful for any person to sell fireworks or items described in ORS 480.127, at wholesale to any out-of-state resident who does not possess and present to the seller for inspection at the time of sale a valid license or permit issued in the name of such out-of-state resident, if such license or permit is required to purchase, possess, transport, store, distribute, sell or otherwise deal with or use fireworks or items described in ORS 480.127, by the laws of such other state.

Â Â Â Â Â  (2) The burden of ascertaining whether the laws of such other state require a license or permit and whether the purchaser possesses such a valid license or permit shall be entirely on the seller. Each seller shall record, in a manner prescribed by the State Fire Marshal, each sale described in this section. The record shall include the identification of type and quantity of fireworks sold, name of purchaser, state of destination, state issuing license or permit and number or other identifying description and date of issue of license or permit. [1985 c.789 Â§9]

Â Â Â Â Â  480.158 Parents of minor liable for costs incurred in suppressing fires caused by use of fireworks by minor; exception. (1) In addition to any other remedy provided by law, the parent or parents of an unemancipated minor child shall be liable for costs incurred by a public fire agency in suppressing fires caused by use of fireworks by such minor child. However, a parent who is not entitled to legal custody of the minor child at the time of the fire shall not be liable for such damages.

Â Â Â Â Â  (2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $5,000 payable to the same claimant, for one or more acts.

Â Â Â Â Â  (3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

Â Â Â Â Â  (4) Nothing in subsections (1) to (3) of this section applies to foster parents. [1985 c.789 Â§6]

Â Â Â Â Â  480.160 Local regulation and effect of state law; local enforcement authority. (1) Nothing in ORS 480.110 to 480.165, nor in any permit issued thereunder, shall authorize the manufacture, sale, use or discharge of fireworks or items described in ORS 480.127 in any city, county or fire protection district in which such manufacture, sale, use or discharge is otherwise prohibited by law or municipal ordinance; nor shall any city, county or fire protection district authorize the sale or use of any fireworks prohibited by the provisions of ORS 480.110 to 480.165.

Â Â Â Â Â  (2) For the purposes of enforcing ORS 480.110 to 480.165 in an area exempt under ORS 476.030 (3) within a rural fire protection district, the fire marshal, if there is one, or the fire chief of that rural fire protection district has the same enforcement authority as the State Fire Marshal.

Â Â Â Â Â  (3) No person shall deliver or cause to be delivered into any county, municipality or rural fire protection district for the purpose of sale to individual members of the general public for personal use any items described in ORS 480.127 if the county, municipality or rural fire protection district by law or ordinance has declared that the sale or use of such items is prohibited.

Â Â Â Â Â  (4) The manufacture, sale, use or discharge of fireworks or items described in ORS 480.127 may be regulated by the governing body of a rural fire protection district, subject to the following conditions:

Â Â Â Â Â  (a) The regulation must be by ordinance adopted by the governing body of the district, after public notice and hearing, not later than January 1 of any calendar year in which regulation is to be operative.

Â Â Â Â Â  (b) The regulation shall not be operative within the boundaries of any city that regulates such matters by city ordinance.

Â Â Â Â Â  (c) The regulation shall not prohibit the manufacture, sale, use or discharge of fireworks or items referred to in ORS 480.127, the manufacture, sale, use or discharge of which is authorized by ORS 480.110 to 480.165.

Â Â Â Â Â  (d) The regulation may not limit sales to less than five days per calendar year, and must include the five consecutive day period beginning June 30. [Amended by 1983 c.788 Â§7; 1985 c.789 Â§4; 1993 c.185 Â§32]

Â Â Â Â Â  480.165 Civil penalty for fireworks law violations. (1) In addition to any other penalty provided by law, any person who violates any provision of ORS 480.110 to 480.165, or any rule adopted by the State Fire Marshal pursuant thereto, is subject to a civil penalty imposed by the State Fire Marshal in an amount not to exceed $500 per violation. However, an individual member of the general public who possesses fireworks of a retail value less than $50 is not subject to a civil penalty. Each day a violation continues shall be considered a separate offense.

Â Â Â Â Â  (2) All moneys recovered pursuant to this section shall be paid into the State Fire Marshal Fund.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1991 c.856 Â§Â§2,3]

Â Â Â Â Â  480.170 [Repealed by 1987 c.158 Â§107]

MANUFACTURE, SALE, POSSESSION AND TRANSFER OF EXPLOSIVES

Â Â Â Â Â  480.200 Definitions for ORS 480.200 to 480.290. As used in ORS 480.200 to 480.290 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCertificate of possessionÂ means a certificate issued under ORS 480.235 by the State Fire Marshal to applicants who have met the requirements of ORS 480.200 to 480.290.

Â Â Â Â Â  (2) ÂCertificate of registrationÂ means a certificate of registration issued under ORS 480.244 by the State Fire Marshal for an explosives magazine.

Â Â Â Â Â  (3) ÂExplosiveÂ means a chemical compound, mixture or device, the primary or common purpose of which is to function by explosion. The term includes, but is not limited to, dynamite, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord and igniters, but excludes fireworks, as defined in ORS 480.110 (1), black powder, smokeless powder, small arms ammunition, small arms ammunition primers and fertilizer, as defined in ORS 633.311.

Â Â Â Â Â  (4) ÂIssuing authorityÂ means the State Fire Marshal or an assistant appointed by the State Fire Marshal under ORS 480.280 (2).

Â Â Â Â Â  (5) ÂMagazineÂ means an approved facility for the storage of explosives.

Â Â Â Â Â  (6) ÂSmall arms ammunitionÂ means a shotgun, rifle, pistol or revolver cartridge.

Â Â Â Â Â  (7) ÂSmall arms ammunition primersÂ means small percussion-sensitive explosive charges encased in a cup and used to ignite propellant powder. [1971 c.518 Â§1; 1983 c.100 Â§3; 1999 c.980 Â§1; 2001 c.914 Â§26]

Â Â Â Â Â  480.205 Application. ORS 480.200 to 480.290 and 480.990 (6) do not apply to:

Â Â Â Â Â  (1) The possession of an explosive by a member of the Armed Forces of the United States while on active duty and engaged in the performance of official duties or by a member of a regularly organized public law enforcement agency, public fire department or fire protection agency while engaged in the performance of official duties.

Â Â Â Â Â  (2) The possession of an explosive in the course of transportation by way of railroad, water, highway or air while under the jurisdiction of, or in conformity with, regulations adopted by the United States Department of Transportation. [1971 c.518 Â§2; 1987 c.158 Â§108; 1999 c.980 Â§2]

Â Â Â Â Â  480.210 Certificate of possession required; exceptions; display of certificate upon demand; defenses. (1) A person may not possess an explosive unless:

Â Â Â Â Â  (a) The person has in immediate possession at all times during the possession of the explosive a valid certificate of possession issued to the person under ORS 480.235; or

Â Â Â Â Â  (b) The person is licensed by the Bureau of Alcohol, Tobacco and Firearms to be a manufacturer of explosives, a dealer in explosives or the authorized agent of such a manufacturer or dealer.

Â Â Â Â Â  (2) A person in possession of an explosive shall display a certificate of possession upon the demand of the issuing authority, a magistrate or a law enforcement agency, public fire department or fire protection agency of this state.

Â Â Â Â Â  (3) It is a defense to a charge under subsection (1) of this section that the person so charged produce in court:

Â Â Â Â Â  (a) A certificate described in subsection (1)(a) of this section that was valid at the time of the arrest of the person; or

Â Â Â Â Â  (b) Proof that the person is licensed by the Bureau of Alcohol, Tobacco and Firearms to be a manufacturer of explosives, a dealer in explosives, or the authorized agent of such a manufacturer or dealer. [1971 c.518 Â§3; 1999 c.980 Â§3]

Â Â Â Â Â  480.215 Transfer of explosives limited. Possession of an explosive shall not be transferred unless:

Â Â Â Â Â  (1) The transferee holds a certificate of possession under ORS 480.235 and the certificate is valid at the time of the transfer;

Â Â Â Â Â  (2) The transferee is licensed by the Bureau of Alcohol, Tobacco and Firearms as a manufacturer of explosives or a dealer in explosives; or

Â Â Â Â Â  (3) The transferee is a consignee of explosives that have been transported under the jurisdiction of or in conformity with regulations adopted by the United States Department of Transportation. [1971 c.518 Â§4; 1981 c.635 Â§2; 1999 c.980 Â§4; 2001 c.104 Â§219]

Â Â Â Â Â  480.220 [1971 c.518 Â§5; repealed by 1989 c.982 Â§7]

Â Â Â Â Â  480.225 Eligibility for certificate of possession. (1) A person is eligible for a certificate of possession under ORS 480.235 if:

Â Â Â Â Â  (a) The person has not been convicted, or found guilty except for insanity under ORS 161.295, of a misdemeanor involving violence, as defined in ORS 166.470, within the previous four years. A person who has been so convicted is eligible under this subsection following the expiration of seven years after the date of final and unconditional discharge from all imprisonment, probation and parole resulting from the conviction.

Â Â Â Â Â  (b) The person has not been convicted, or found guilty except for insanity under ORS 161.295, of, and is not under indictment for, any felony.

Â Â Â Â Â  (c) The person is not a fugitive from justice, has no outstanding warrants for arrest and is not free on any form of pretrial release for any offenses listed in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (d) The person has not been adjudged to be mentally ill or mentally deficient pursuant to ORS chapter 426 and 430.397 to 430.401 or ORS chapter 427. A person who previously has been so adjudged is eligible under this subsection if, at the time of application for such a certificate, the person produces a certified copy of a full discharge from the proper state hospital. The Department of Human Services shall provide the State Fire Marshal with direct electronic access to the departmentÂs database of information identifying persons meeting the criteria of this section who were committed or subject to an order under ORS 426.130. The State Fire Marshal and the Department of Human Services shall enter into an agreement describing the access to information under this subsection.

Â Â Â Â Â  (e) The person is at least 21 years of age.

Â Â Â Â Â  (f) The person does not use a fictitious name or make a material misrepresentation in application for such a certificate.

Â Â Â Â Â  (g)(A) The person has not been convicted of, and is not under indictment for, a criminal offense involving a controlled substance as defined in ORS 475.005, other than the offense of driving under the influence of intoxicants.

Â Â Â Â Â  (B) Notwithstanding subparagraph (A) of this paragraph, a person who has had a certificate denied or revoked due to conviction of a criminal offense involving a controlled substance is eligible under this section following the expiration of seven years after the date of final and unconditional discharge from all imprisonment, probation and parole resulting from the conviction.

Â Â Â Â Â  (h) The person has been discharged from the jurisdiction of the juvenile court for more than four years for an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470.

Â Â Â Â Â  (i) The person is not the subject of a restraining order that alleges the personÂs possession of explosives presents a credible threat to another person.

Â Â Â Â Â  (j) The person has passed an examination administered by the State Fire Marshal that assesses the personÂs knowledge of safety in the transportation and storage of explosives as required under federal and state laws and regulations pertaining to explosives. The State Fire Marshal shall examine each applicant prior to issuance of a certificate of possession to the applicant. The State Fire Marshal may by rule establish and collect an examination fee in an amount necessary to cover the cost of administering the examination.

Â Â Â Â Â  (k) The person certifies on the application for a certificate of possession that all explosives in the personÂs possession will be used, stored and transported in accordance with federal, state and local requirements.

Â Â Â Â Â  (L) The person certifies that all explosives will be possessed, used, stored and transported in accordance with federal, state and local requirements.

Â Â Â Â Â  (2) Subsection (1)(a) and (b) of this section does not apply to a conviction or indictment that has been expunged from a personÂs record under the laws of this state or equivalent laws of another jurisdiction. [1971 c.518 Â§6; 1981 c.635 Â§3; 1983 c.100 Â§4; 1985 c.362 Â§1; 1999 c.980 Â§5]

Â Â Â Â Â  480.230 Application for certificate of possession; fee. A person desiring a certificate of possession shall apply on application forms provided by the office of the State Fire Marshal. The forms shall be completed in full and shall include:

Â Â Â Â Â  (1) The applicantÂs legal name, current address and current telephone number;

Â Â Â Â Â  (2) The applicantÂs date of birth;

Â Â Â Â Â  (3) A statement by the applicant that the applicant is eligible for a certificate of possession under ORS 480.225;

Â Â Â Â Â  (4) The number of the certificate of registration issued under ORS 480.244 for the explosives magazine where the applicant intends to store the explosives;

Â Â Â Â Â  (5) Any other information that the issuing authority may require to readily identify the applicant;

Â Â Â Â Â  (6) A certification, signed and dated by the applicant, that the information contained in the application is true; and

Â Â Â Â Â  (7) A nonrefundable application fee of $50 for a three-year certificate. [1971 c.518 Â§7; 1983 c.100 Â§2; 1999 c.980 Â§6]

Â Â Â Â Â  480.235 Waiting period for issuance of certificate of possession; investigation of applicant; authority of investigating body to require fingerprints; term of certificate; assignment or transfer prohibited; records required. (1) A certificate of possession shall be issued or denied within 45 days after the date of the application or the conclusion of the investigation conducted by the issuing authority pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The issuing authority shall conduct an investigation to ensure that the applicant meets the requirements listed in ORS 480.225 and 480.230. The issuing authority shall include fingerprinting and photographic identification in the investigation. The issuing authority may use fingerprints obtained under this subsection for the purpose of requesting a state or nationwide criminal records check under ORS 181.534. Unless the issuing authority finds that the applicant is ineligible under ORS 480.225 or 480.230, the authority shall issue a certificate of possession to the applicant. If the issuing authority finds that the applicant is ineligible under ORS 480.225 or 480.230, the authority shall issue a notification of denial. The denial is subject to the provisions of ORS 480.275.

Â Â Â Â Â  (3) A certificate of possession is valid for three years from the date of issuance unless suspended or revoked pursuant to ORS 480.270.

Â Â Â Â Â  (4) A certificate of possession may not be assigned or transferred.

Â Â Â Â Â  (5) The holder of a certificate of possession shall maintain a record of the type and quantity of all explosives possessed during the certificate period. The record shall be made available upon demand of the issuing authority, a magistrate or a law enforcement agency, public fire department or fire protection agency of this state.

Â Â Â Â Â  (6) Notwithstanding ORS 181.534 (5) and (6), the Department of State Police shall maintain in the departmentÂs files fingerprint cards submitted to it for purposes of conducting a state or nationwide criminal records check under ORS 181.534 on applicants for a certificate of possession. [1971 c.518 Â§8; 1981 c.635 Â§4; 1983 c.100 Â§5; 1999 c.980 Â§7; 2005 c.730 Â§28]

Â Â Â Â Â  480.239 Application for renewal of certificate of possession; testing criteria. Any applicant for the renewal of an unexpired certificate of possession issued on or after June 1, 2000, shall not be required to retake the safety examination described under ORS 480.225 (1)(j) to obtain the renewal unless the applicant has allowed the certificate to lapse. All other requirements for the issuance of a certificate shall be met before a certificate is renewed. [1999 c.980 Â§15]

Â Â Â Â Â  480.240 [1971 c.518 Â§11; repealed by 1983 c.100 Â§1]

Â Â Â Â Â  480.244 Storage facilities; certificate of registration; application; inspection; rules and fees; term of registration. (1) A person may store explosives only in an explosives magazine that has been issued a certificate of registration by the State Fire Marshal.

Â Â Â Â Â  (2) An application for a certificate of registration shall be submitted on a form approved by the State Fire Marshal and shall contain all information required by rule of the State Fire Marshal, including but not limited to the magazine location and structural information.

Â Â Â Â Â  (3) The State Fire Marshal may establish by rule and collect application and registration fees in an amount necessary to cover the cost of administering the magazine registration program.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, prior to issuing a certificate of registration, the State Fire Marshal shall inspect the magazine to ensure that the magazine complies with the rules established by the State Fire Marshal under ORS 480.280. The State Fire Marshal shall issue a certificate of registration for the magazine unless the State Fire Marshal finds that the magazine does not comply with the rules and regulations adopted by the State Fire Marshal. Denial of a certificate of registration shall be in accordance with subsection (9) of this section.

Â Â Â Â Â  (5) The State Fire Marshal may substitute for its own inspection of the magazine as required under subsection (4) of this section an inspection completed by the Bureau of Alcohol, Tobacco, and Firearms. The State Fire Marshal shall establish criteria for when the Bureau of Alcohol, Tobacco, and Firearms inspection may substitute for the State Fire Marshal inspection.

Â Â Â Â Â  (6) A certificate of registration shall be valid for two years unless suspended or revoked as provided under subsection (9) of this section.

Â Â Â Â Â  (7) An application for the renewal of a certificate of registration shall be accompanied by any application fee established by the State Fire Marshal. A person who applies to renew a certificate before the personÂs current certificate expires does not need to retake the safety examination described under ORS 480.225 (1)(j). Each magazine shall be reinspected prior to renewal of the certificate of registration.

Â Â Â Â Â  (8) If a magazine required to be registered under this section is relocated, the person responsible for the magazine shall notify the State Fire Marshal within 24 hours of the relocation. Upon receiving notification under this subsection, the State Fire Marshal shall notify the fire department or fire protection agency having jurisdiction over the new location.

Â Â Â Â Â  (9) The State Fire Marshal may deny, suspend or revoke a certificate of registration if the State Fire Marshal finds that the magazine is ineligible for a certificate of registration. If the State Fire Marshal denies, suspends or revokes the certificate of registration, the issuing authority shall issue a notification of denial, suspension or revocation, subject to ORS 480.275.

Â Â Â Â Â  (10) The issuing authority may revoke the certificate of registration for failure to comply with any provision of ORS 480.200 to 480.290. [1999 c.980 Â§16]

Â Â Â Â Â  480.245 [1971 c.518 Â§12; repealed by 1983 c.100 Â§1]

Â Â Â Â Â  480.250 [1971 c.518 Â§13; 1981 c.635 Â§5; repealed by 1983 c.100 Â§1]

Â Â Â Â Â  480.255 [1971 c.518 Â§14; repealed by 1999 c.980 Â§18]

Â Â Â Â Â  480.260 [1971 c.518 Â§Â§16,17; repealed by 1999 c.980 Â§18]

Â Â Â Â Â  480.265 Report of loss, theft or unlawful removal of explosives required. The loss, theft or unlawful removal of an explosive from the possession of any person shall be reported by the person within 24 hours to the issuing authority and a law enforcement agency of this state. The report shall include the type and quantity of the explosive. [1971 c.518 Â§18; 1999 c.980 Â§8]

Â Â Â Â Â  480.270 Revocation or suspension for violations; surrender of certificate of possession. (1) The issuing authority may suspend or revoke a certificate of possession if the issuing authority finds that the person to whom the certificate of possession was issued is ineligible for the certificate of possession under ORS 480.225 or 480.230 or that the person has been convicted of a violation under ORS 480.990 (6).

Â Â Â Â Â  (2) A certificate of possession suspended or revoked under subsection (1) of this section shall be void from the date of the suspension or revocation. The person to whom the certificate of possession was issued shall surrender the suspended or revoked certificate of possession to the issuing authority upon the demand of the issuing authority. [1971 c.518 Â§19; 1987 c.158 Â§109; 1999 c.980 Â§9]

Â Â Â Â Â  480.275 Hearings on denial, suspension or revocation of certificate. An applicant who has been denied a certificate of possession or a certificate of registration or a person whose certificate of possession or certificate of registration has been suspended or revoked is entitled to a hearing before the issuing authority under ORS chapter 183. [1971 c.518 Â§20; 1999 c.980 Â§10]

Â Â Â Â Â  480.280 Administration and enforcement by State Fire Marshal; rules; appointment of assistants. (1) The State Fire Marshal shall administer and enforce ORS 480.200 to 480.290 and 480.990 (6) and may, in accordance with the applicable provisions of ORS chapter 183, adopt rules considered to be necessary in carrying out ORS 480.200 to 480.290 and 480.990 (6). The rules adopted shall be such as are reasonably necessary for the protection of the public health, welfare and safety and of persons possessing or storing explosives.

Â Â Â Â Â  (2) The State Fire Marshal may appoint an individual, designated as assistant by ORS 476.060 (1), or any other individual to act as the assistant of the State Fire Marshal in the administration and enforcement of ORS 480.200 to 480.290 and 480.990 (6). [1971 c.518 Â§Â§21,23; 1987 c.158 Â§110; 1999 c.980 Â§11]

Â Â Â Â Â  480.285 [1971 c.518 Â§24; repealed by 1973 c.832 Â§14]

Â Â Â Â Â  480.290 Requirements for person driving vehicle transporting explosives. (1) Each person who drives or has charge of a vehicle transporting explosives must possess a certificate issued pursuant to ORS 480.235.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the driver of a vehicle transporting any quantity of explosives must attend the vehicle at all times.

Â Â Â Â Â  (3) The driver of a vehicle transporting explosives may leave the vehicle unattended only at a designated location that has been approved for such parking by the State Fire Marshal or by the local government agency that has responsibility for fire protection.

Â Â Â Â Â  (4) A vehicle which contains explosives must not be parked within 300 feet of any bridge, tunnel, dwelling, building or place where people work, congregate or assemble except for brief periods when the necessities of operation require the vehicle to be parked and make it impracticable to park the vehicle in any other place.

Â Â Â Â Â  (5) As used in this section, a vehicle is ÂattendedÂ when the person in charge of the vehicle is on the vehicle, awake and not in a sleeper berth, or is within 100 feet of the vehicle and has it within unobstructed field of view.

Â Â Â Â Â  (6) All vehicles containing explosives shall display appropriate placards conforming to the requirements of the United States Department of Transportation. [1985 c.165 Â§2; 1999 c.980 Â§12]

REGULATION OF GASOLINE DISPENSING

Â Â Â Â Â  480.310 Definitions for ORS 480.315 to 480.385. As used in ORS 480.315 to 480.385:

Â Â Â Â Â  (1) ÂClass 1 flammable liquidsÂ means liquids with a flash point below 25 degrees Fahrenheit, closed cup tester.

Â Â Â Â Â  (2) ÂNonretail facilityÂ means an unattended facility where Class 1 flammable liquids are dispensed through a card or key activated fuel dispensing device to nonretail customers. [Amended by 1991 c.863 Â§48]

Â Â Â Â Â  480.315 Policy. The Legislative Assembly declares that, except as provided in ORS 480.345 to 480.385, it is in the public interest to maintain a prohibition on the self-service dispensing of Class 1 flammable liquids at retail. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The dispensing of Class 1 flammable liquids by dispensers properly trained in appropriate safety procedures reduces fire hazards directly associated with the dispensing of Class 1 flammable liquids;

Â Â Â Â Â  (2) Appropriate safety standards often are unenforceable at retail self-service stations in other states because cashiers are often unable to maintain a clear view of and give undivided attention to the dispensing of Class 1 flammable liquids by customers;

Â Â Â Â Â  (3) Higher liability insurance rates charged to retail self-service stations reflect the dangers posed to customers when they leave their vehicles to dispense Class 1 flammable liquids, such as the increased risk of crime and the increased risk of personal injury resulting from slipping on slick surfaces;

Â Â Â Â Â  (4) The dangers of crime and slick surfaces described in subsection (3) of this section are enhanced because OregonÂs weather is uniquely adverse, causing wet pavement and reduced visibility;

Â Â Â Â Â  (5) The dangers described in subsection (3) of this section are heightened when the customer is a senior citizen or is disabled, especially if the customer uses a mobility aid, such as a wheelchair, walker, cane or crutches;

Â Â Â Â Â  (6) Attempts by other states to require the providing of aid to senior citizens and the disabled in the self-service dispensing of Class 1 flammable liquids at retail have failed, and therefore, senior citizens and the disabled must pay the higher costs of full service;

Â Â Â Â Â  (7) Exposure to toxic fumes represents a health hazard to customers dispensing Class 1 flammable liquids;

Â Â Â Â Â  (8) The hazard described in subsection (7) of this section is heightened when the customer is pregnant;

Â Â Â Â Â  (9) The exposure to Class 1 flammable liquids through dispensing should, in general, be limited to as few individuals as possible, such as gasoline station owners and their employees or other trained and certified dispensers;

Â Â Â Â Â  (10) The typical practice of charging significantly higher prices for full-service fuel dispensing in states where self-service is permitted at retail:

Â Â Â Â Â  (a) Discriminates against customers with lower incomes, who are under greater economic pressure to subject themselves to the inconvenience and hazards of self-service;

Â Â Â Â Â  (b) Discriminates against customers who are elderly or handicapped who are unable to serve themselves and so must pay the significantly higher prices; and

Â Â Â Â Â  (c) Increases self-service dispensing and thereby decreases maintenance checks by attendants, which results in neglect of maintenance, endangering both the customer and other motorists and resulting in unnecessary and costly repairs;

Â Â Â Â Â  (11) The increased use of self-service at retail in other states has contributed to diminishing the availability of automotive repair facilities at gasoline stations;

Â Â Â Â Â  (12) Self-service dispensing at retail in other states does not provide a sustained reduction in fuel prices charged to customers;

Â Â Â Â Â  (13) A general prohibition of self-service dispensing of Class 1 flammable liquids by the general public promotes public welfare by providing increased safety and convenience without causing economic harm to the public in general;

Â Â Â Â Â  (14) Self-service dispensing at retail contributes to unemployment, particularly among young people;

Â Â Â Â Â  (15) Self-service dispensing at retail presents a health hazard and unreasonable discomfort to the handicapped, to elderly persons, small children and those susceptible to respiratory diseases;

Â Â Â Â Â  (16) The federal Americans with Disabilities Act, Public Law 101-336, requires that equal access be provided to disabled persons at retail gasoline stations; and

Â Â Â Â Â  (17) Small children left unattended when customers leave to make payment at retail self-service stations creates a dangerous situation. [1991 c.863 Â§49a; 1999 c.59 Â§160]

Â Â Â Â Â  480.320 Use of coin-operated pumps and dispensing of gasoline by self-service declared hazardous. The installation and use of coin-operated dispensing devices for Class 1 flammable liquids and the dispensing of Class 1 flammable liquids by self-service, are declared hazardous. [Amended by 1959 c.73 Â§1]

Â Â Â Â Â  480.330 Operation of gasoline dispensing device by public prohibited; aviation fuel exception. An owner, operator or employee of a filling station, service station, garage or other dispensary where Class 1 flammable liquids, except aviation fuels, are dispensed at retail may not permit any person other than the owner, operator or employee to use or manipulate any pump, hose, pipe or other device for dispensing the liquids into the fuel tank of a motor vehicle or other retail container. [Amended by 2001 c.285 Â§1]

Â Â Â Â Â  480.340 Coin-operated or self-service gasoline pumps prohibited; automatic shut-off devices regulated; aviation fuel exception. An owner, operator or employee of a filling station, service station, garage or other dispensary where Class 1 flammable liquids, except aviation fuels, are dispensed at retail may not install or use or permit the use of:

Â Â Â Â Â  (1) A coin-operated or self-service dispensing device for the liquids.

Â Â Â Â Â  (2) A device that permits the dispensing of the liquids when the hand of the operator of the discharge nozzle is removed from the control lever, except one equipped with an automatic nozzle of a type that has been approved by the State Fire Marshal and that has a latch-open device as an integral part of the assembly, capable of shutting off the flow of the liquids reliably when the tank is filled or when the nozzle falls or slips from the filling neck of the tank. A person may not use an automatic nozzle to dispense the liquids unless the owner, operator or employee is in the immediate vicinity of the tank being filled. [Amended by 1959 c.73 Â§2; 2001 c.285 Â§2]

Â Â Â Â Â  480.345 Conditions for operation of dispensing device by certain nonretail customers. Notwithstanding ORS 480.330 and 480.340, the owner, operator or employee of a dispensing facility may permit nonretail customers other than the owner, operator or employee to use or manipulate at the dispensing facility a card activated or key activated device for dispensing Class 1 flammable liquids into the fuel tank of a motor vehicle or other container under the following conditions:

Â Â Â Â Â  (1) The owner or operator shall hold a current nonretail facility license issued by the State Fire Marshal under ORS 480.350;

Â Â Â Â Â  (2) After April 1, 1992, a nonretail customer shall purchase at least 900 gallons of Class 1 flammable liquids or diesel fuel from any source during a 12-month period or, if the amount of such liquids or fuel purchased is less than 900 gallons annually, file documentation that:

Â Â Â Â Â  (a) The fuel qualifies as a deductible farming expense on the customerÂs federal income tax return; or

Â Â Â Â Â  (b) The fuel was purchased by a governmental agency providing fire, ambulance or police services;

Â Â Â Â Â  (3) The nonretail customer shall provide a federal employer identification number or equivalent documentation to indicate participation in a business or employment with a government agency or nonprofit or charitable organization;

Â Â Â Â Â  (4) The nonretail customer, other than the owner or operator, dispensing Class 1 flammable liquids shall be employed by a business, government agency or nonprofit or charitable organization and shall dispense Class 1 flammable liquids only into the fuel tank of a motor vehicle or other container owned or used by the business, government agency or nonprofit or charitable organization;

Â Â Â Â Â  (5) The nonretail customer, other than the owner, operator or employee, dispensing Class 1 flammable liquids shall have satisfied safety training requirements in compliance with rules of the State Fire Marshal; and

Â Â Â Â Â  (6) The owner or operator shall enter into a written agreement with nonretail customers permitted under this section to dispense fuel at the nonretail facility. Except as otherwise provided in ORS 480.355, the agreement shall at a minimum:

Â Â Â Â Â  (a) Certify that the nonretail customer will purchase at least 900 gallons of Class 1 flammable liquids or diesel fuel from any source during a 12-month period or, if the amount of such liquids or fuel purchased is less than 900 gallons annually, file documentation that:

Â Â Â Â Â  (A) The fuel qualifies as a deductible farming expense on the customerÂs federal income tax return; or

Â Â Â Â Â  (B) The fuel was purchased by a governmental agency providing fire, ambulance or police services;

Â Â Â Â Â  (b) Provide a federal employer identification number or equivalent documentation to indicate participation in a business or employment with a government agency or nonprofit or charitable organization;

Â Â Â Â Â  (c) Certify that the nonretail customer is employed by a business, government agency or nonprofit or charitable organization and that the nonretail customer shall dispense Class 1 flammable liquids only into the fuel tank of a motor vehicle or other container owned or used by the business, government agency or nonprofit or charitable organization;

Â Â Â Â Â  (d) Certify that the nonretail customer has satisfied safety training requirements in compliance with rules of the State Fire Marshal; and

Â Â Â Â Â  (e) Require the nonretail customer to submit a sworn statement, as defined in ORS 162.055, that the information supplied in the agreement is true and correct. [1991 c.863 Â§50; 1993 c.469 Â§7; 2001 c.328 Â§1]

Â Â Â Â Â  480.347 Use of gasoline dispensing device by emergency service worker; conditions. Notwithstanding ORS 480.330 and 480.340, during an emergency as defined in ORS 401.025, the owner, operator or employee of a dispensing facility may permit nonretail customers, other than the owner, operator or employee, to use or manipulate at the dispensing facility a card activated or key activated device for dispensing Class 1 flammable liquids into the fuel tank of a vehicle or other container if:

Â Â Â Â Â  (1) The owner or operator holds a current nonretail facility license issued by the State Fire Marshal under ORS 480.350;

Â Â Â Â Â  (2) The fuel is dispensed to an emergency service agency as defined in ORS 401.025 or to an entity authorized by an emergency service agency to provide services during an emergency;

Â Â Â Â Â  (3) The nonretail customer, other than the owner or operator, dispensing Class 1 flammable liquids is an emergency service worker as defined in ORS 401.025 or an owner or employee of the entity authorized by the emergency service agency to provide services during an emergency and dispenses Class 1 flammable liquids only into the fuel tank of a vehicle or other container owned and used by the emergency service agency or the entity authorized by that agency to provide services during an emergency; and

Â Â Â Â Â  (4) The nonretail customer, other than the owner, operator or employee, dispensing Class 1 flammable liquids satisfies safety training requirements in compliance with rules of the State Fire Marshal. [1999 c.456 Â§2]

Â Â Â Â Â  480.349 Use of gasoline dispensing device by motorcycle operator. (1) As used in this section, ÂmotorcycleÂ has the meaning given that term in ORS 801.365.

Â Â Â Â Â  (2) Notwithstanding ORS 480.330 and 480.340:

Â Â Â Â Â  (a) Upon the request of an operator of a motorcycle, the owner, operator or employee of a filling station, service station, garage or other dispensary where Class 1 flammable liquids are dispensed at retail shall set the fuel dispensing device and hand the discharge nozzle to the operator of the motorcycle.

Â Â Â Â Â  (b) An operator of a motorcycle who is handed a discharge nozzle under paragraph (a) of this subsection:

Â Â Â Â Â  (A) May dispense Class 1 flammable liquids into the operatorÂs motorcycle.

Â Â Â Â Â  (B) Shall, after dispensing the liquids, return the discharge nozzle to the owner, operator or employee.

Â Â Â Â Â  (3) The owner, operator or employee who is handed the discharge nozzle shall return the nozzle to the pump or take any other actions necessary to ensure safe completion of the fueling operation. [2001 c.344 Â§2]

Â Â Â Â Â  Note: 480.349 was added to and made a part of 480.315 to 480.385 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  480.350 License required for operation of nonretail facility; application; fee; term; renewal; disposition of fees. (1) Except as provided in ORS 480.355, a nonretail facility shall not operate without a license issued under this section.

Â Â Â Â Â  (2) The State Fire Marshal shall issue a nonretail facility license to a person if the person submits an application to the State Fire Marshal on a form approved by the State Fire Marshal for each nonretail facility and the application includes:

Â Â Â Â Â  (a) A statement that the applicant will comply with the requirements of ORS 480.345;

Â Â Â Â Â  (b) A copy of the form that will be used by the applicant as the agreement required under ORS 480.345 between the applicant and nonretail customers permitted to dispense fuel at the nonretail facility;

Â Â Â Â Â  (c) A sworn statement, as defined in ORS 162.055, that information supplied in the application is true and correct; and

Â Â Â Â Â  (d) An application fee of $250.

Â Â Â Â Â  (3) The applicant for a nonretail facility license shall bear the burden of proof that the requirements of this section and of any rules of the State Fire Marshal adopted to implement this section are satisfied.

Â Â Â Â Â  (4) In addition to any license or renewal fees, a licensee shall pay an annual fee of $5 for each nonretail customer that enters into a written agreement with the owner or operator of the nonretail facility under ORS 480.345.

Â Â Â Â Â  (5) A license issued under this section shall be valid for a period of one year from the date of issuance.

Â Â Â Â Â  (6) A license may be renewed upon payment to the State Fire Marshal of an annual license renewal fee of $250.

Â Â Â Â Â  (7) All fees received by the State Fire Marshal pursuant to this section shall be deposited with the State Treasurer and shall be placed in the State Fire Marshal Fund. [1991 c.863 Â§51; 1995 c.79 Â§292]

Â Â Â Â Â  480.355 Conditional nonretail facility license; qualifications; application; review of denial. (1) Notwithstanding ORS 480.345, upon application from the owner or operator of a nonretail facility, the State Fire Marshal may issue a conditional use license under which the nonretail facility may permit persons who are not qualified as nonretail customers under ORS 480.345 (2) to (4) to dispense Class 1 flammable liquids at a nonretail facility.

Â Â Â Â Â  (2) In issuing a conditional use license, the State Fire Marshal may waive the nonretail customer requirements of ORS 480.345 (2) to (4), but may not waive safety training requirements contained in ORS 480.345.

Â Â Â Â Â  (3) The State Fire Marshal may issue a conditional use license under this section if the State Fire Marshal determines that:

Â Â Â Â Â  (a) There is no facility where Class 1 flammable liquids are dispensed by attendants at retail within seven miles of the nonretail facility, and other undue hardship conditions exist, as may be determined by the State Fire Marshal by rule; or

Â Â Â Â Â  (b) The nonretail facility exists on property used as a private, nonprofit golf club not open to the general public and the private, nonprofit golf club members who are not qualified as nonretail customers use the nonretail facility only for the fueling of vehicles that are used exclusively on the property of the private, nonprofit golf club and are not designed for highway use.

Â Â Â Â Â  (4) The State Fire Marshal shall consider comments of local residents or local government bodies to determine if undue hardship exists.

Â Â Â Â Â  (5) The provisions of ORS 480.345 and 480.350 apply to a license application made under this section, except those provisions whose applicability is waived by the State Fire Marshal under this section.

Â Â Â Â Â  (6) The applicant for a conditional use license shall bear the burden of proof that the requirements of this section and of any rules of the State Fire Marshal adopted pursuant to this section are satisfied.

Â Â Â Â Â  (7) The State Fire Marshal shall investigate any application made under this section and hold at least one public hearing to determine if the conditional use license should be issued. The State Fire Marshal may waive the requirement for a hearing if the application for a conditional use license is made by a private, nonprofit golf club.

Â Â Â Â Â  (8) Any person who makes application as provided for in this section, and whose application is denied, shall be entitled to a hearing upon request. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (9) Judicial review of an order made after a hearing under subsection (7) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases. [1991 c.863 Â§56; 1995 s.s. c.3 Â§35; 1996 c.11 Â§2; 1997 c.463 Â§1; 1999 c.95 Â§1; 2001 c.104 Â§220; 2001 c.285 Â§3]

Â Â Â Â Â  480.360 Exemption from gallonage requirements of ORS 480.345. Any person who was a customer of a facility that is issued a license under ORS 480.350 and was a customer on and since June 30, 1991, and who qualifies as a nonretail customer under the provisions of ORS 480.345, shall be exempt from the gallonage requirements set forth in ORS 480.345 (2). [1991 c.863 Â§50a]

Â Â Â Â Â  480.365 Suspension, revocation, refusal to issue or renew nonretail facility license; procedure. In accordance with ORS chapter 183, the State Fire Marshal may revoke or suspend or may refuse to issue or renew a nonretail facility license if the State Fire Marshal finds that an applicant or a person to whom the license was issued:

Â Â Â Â Â  (1) Falsified the application for the license; or

Â Â Â Â Â  (2) Failed to comply with any provision of ORS 480.315 to 480.385 or any applicable rule adopted by the State Fire Marshal. [1991 c.863 Â§52]

Â Â Â Â Â  480.370 Subpoenas for investigation; effect of failure to comply. (1) The State Fire Marshal may issue subpoenas to compel the production of records, documents, books, papers, memoranda or other information necessary to determine compliance with any provision of ORS 480.315 to 480.385 or any rule adopted by the State Fire Marshal.

Â Â Â Â Â  (2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the State Fire Marshal, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court. [1991 c.863 Â§54]

Â Â Â Â Â  480.375 Safety inspection of facilities by State Fire Marshal; audit; investigation of law violations. (1) The State Fire Marshal shall conduct an annual safety inspection at all nonretail and dual operations facilities dispensing Class 1 flammable liquids to determine if the facility is operating in compliance with the provisions of ORS 480.315 to 480.385 or of any applicable rule adopted by the State Fire Marshal.

Â Â Â Â Â  (2) The State Fire Marshal shall conduct annual audits of at least five percent of all nonretail accounts to determine if nonretail facilities are in compliance with the provisions of ORS 480.315 to 480.385 and any applicable rule adopted by the State Fire Marshal.

Â Â Â Â Â  (3) The State Fire Marshal shall have the same authority to enter into all buildings and upon all dispensing facilities for the purpose of inspection as is specified in ORS chapter 476 relating to inspection of fire hazards.

Â Â Â Â Â  (4) Upon receiving a complaint, or upon the State Fire MarshalÂs own motion, the State Fire Marshal shall investigate whether a violation of any provision of ORS 480.315 to 480.385 or of any applicable rule of the State Fire Marshal has occurred. [1991 c.863 Â§53]

Â Â Â Â Â  480.380 Rules. In accordance with applicable provisions of ORS chapter 183, the State Fire Marshal, in consultation with the Department of Environmental Quality, shall adopt rules:

Â Â Â Â Â  (1) Necessary for the administration of ORS 480.315 to 480.385;

Â Â Â Â Â  (2) Establishing standards for the design, construction, location, installation and operation of retail, automated or dual operations equipment for storing, handling and dispensing Class 1 flammable liquids at any dispensing facility; and

Â Â Â Â Â  (3) Establishing standards for public and environmental safety in the operation of nonretail facilities and establishing safety training requirements for nonretail customers authorized to dispense Class 1 flammable liquids at nonretail facilities. [1991 c.863 Â§57]

Â Â Â Â Â  480.385 Civil penalty for gasoline dispensing law violations. (1) The State Fire Marshal may impose a civil penalty not to exceed $500 for each violation of any provision of ORS 480.315 to 480.385 or of any applicable rule adopted by the State Fire Marshal.

Â Â Â Â Â  (2) A civil penalty imposed under this section shall become due and payable 10 days after the order imposing the civil penalty becomes final by operation of law or on appeal. A person against whom a civil penalty is to be imposed shall be served with a notice in the form provided in ORS 183.415. Service of the notice shall be accomplished in the manner provided by ORS 183.415.

Â Â Â Â Â  (3) The person to whom the notice is addressed shall have 20 days from the date of service of the notice provided for in subsection (2) of this section in which to make written application for a hearing. If no application for a hearing is made, the State Fire Marshal may make a final order imposing the penalty.

Â Â Â Â Â  (4) Any person who makes application as provided for in subsection (3) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (5) Judicial review of an order made after a hearing under subsection (4) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

Â Â Â Â Â  (6) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

Â Â Â Â Â  (7) All amounts recovered under this section shall be deposited with the State Treasurer and shall be placed in the State Fire Marshal Fund. [1991 c.863 Â§55]

Â Â Â Â Â  480.390 Nonretail facilities at airports. (1) As used in this section, Ânonretail facilityÂ has the meaning given that term in ORS 480.310.

Â Â Â Â Â  (2) A person may not construct or install a nonretail facility that dispenses aviation fuels at an airport unless the Director of the Oregon Department of Aviation permits the facility.

Â Â Â Â Â  (3) The director may not permit the construction or installation of a nonretail facility unless the airport owner permits the facility.

Â Â Â Â Â  (4) The director shall by rule establish a procedure to give permission for nonretail facilities that dispense aviation fuels at airports. [2001 c.285 Â§4]

Â Â Â Â Â  Note: 480.390 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 480 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LIQUID PETROLEUM GAS

Â Â Â Â Â  480.410 Definition. As used in ORS 480.420 to 480.460, ÂLP gasÂ or Âliquid petroleum gasÂ means any liquid composed predominately of any of the following hydrocarbons or mixtures of the same: Propane, propylene, butanes (normal butane or isobutane) and butylenes. [Amended by 1957 c.712 Â§1]

Â Â Â Â Â  480.420 Liquid petroleum gas rules and regulations; conformity with standards of National Fire Protection Association. (1) The State Fire Marshal shall make, promulgate and enforce regulations establishing minimum general standards for the design, construction, location, installation and operation of equipment for storing, handling, transporting by tank truck or tank trailer and utilizing liquid petroleum gases and specifying the degree of odorization of the gases, and shall establish standards and rules for the issuance, suspension and revocation of licenses and permits provided in ORS 480.410 to 480.460.

Â Â Â Â Â  (2) The regulations required shall be such as are reasonably necessary for the protection of the health, welfare and safety of the public and of persons using or handling such materials, and shall be in substantial conformity with the generally accepted standards of safety relating to the same matter. Regulations in substantial conformity with the published standards of the National Fire Protection Association pamphlet No. 58 and pamphlet No. 59 for the design, installation and construction of containers and equipment thereto pertaining, for the storage and handling of liquefied petroleum gases, including utility gas plants, as recommended by the National Fire Protection Association, and the published standards of the National Fire Protection Association pamphlet No. 54 for liquefied petroleum gas piping and appliance installations in buildings, shall be deemed to be in substantial conformity with the generally accepted standards of safety relating to the same subject matter. [Amended by 1957 c.712 Â§2; 1961 c.477 Â§1; 1967 c.417 Â§26]

Â Â Â Â Â  480.430 Liquefied petroleum gas containers; certain uses prohibited. No person other than the owner of the container or receptacle and those authorized by the owner so to do, shall sell, fill, refill, deliver or permit to be delivered or used in any manner any liquefied petroleum gas container or receptacle for any gas or compound or for any other purpose. [Amended by 1965 c.602 Â§25]

Â Â Â Â Â  480.432 Licenses required; exceptions. (1) A person may not engage in or work at the business of installing, extending, altering or repairing any LP gas appliance or piping, vent or flue connection pertaining to or in connection with LP gas installations within the state, either as employer or individual, unless the person has received an LP gas installation license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (2) A person may not do any LP gas fitting or gas venting work, install, repair or remodel any piping or venting or do any installation, repair service, connection or disconnection of any LP gas appliance that is subject to inspection under ORS 480.410 to 480.460 unless the person has received an LP gas fitter license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (3) A person may not operate any LP gas delivery equipment installed on a motorized vehicle unless the person has received an LP gas truck equipment license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (4) Any person under the terms of this section who is required to have an LP gas fitter or LP gas truck equipment license is also required to have an LP gas installation license, unless the person is an employee of an employer who has an LP gas installation license as provided by this section.

Â Â Â Â Â  (5) A person who holds a valid journeyman plumber license under ORS 693.060 or who is in an approved journeyman plumber apprenticeship established under ORS 660.002 to 660.210 is exempt from the licensing requirements of subsections (1) and (2) of this section, except that the apprentice or journeyman plumber may not install an LP gas tank or make any connection to an LP gas tank unless the apprentice or journeyman plumber is licensed as required under this section.

Â Â Â Â Â  (6) A person who holds a license issued by the Department of Consumer and Business Services under ORS 480.630 of a class that authorizes the person to fabricate, install, alter or repair pressure piping and to install boilers and pressure vessels by attachment of piping connector is exempt from the licensing requirements of subsections (1) and (2) of this section, except that the person may not install an LP gas tank or make any connection to an LP gas tank unless the person is licensed as required under this section.

Â Â Â Â Â  (7) Subsections (1) to (4) of this section do not apply to LP gas installations in a manufactured dwelling or recreational vehicle performed during the construction of the manufactured dwelling or recreational vehicle, or the alteration or repair of an LP gas installation in a manufactured dwelling or recreational vehicle made pursuant to the manufacturerÂs warranty. [1957 c.712 Â§4; 1967 c.417 Â§27; 1999 c.558 Â§4; 1999 c.852 Â§1; 2001 c.104 Â§221; 2003 c.652 Â§1; 2005 c.758 Â§34]

Â Â Â Â Â  Note: The amendments to 480.432 by section 34, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  480.432 (1) A person may not engage in or work at the business of installing, extending, altering or repairing any LP gas appliance or piping, vent or flue connection pertaining to or in connection with LP gas installations within the state, either as employer or individual, unless the person has received an LP gas installation license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (2) A person may not do any LP gas fitting or gas venting work, install, repair or remodel any piping or venting or do any installation, repair service, connection or disconnection of any LP gas appliance that is subject to inspection under ORS 480.410 to 480.460 unless the person has received an LP gas fitter license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (3) A person may not operate any LP gas delivery equipment installed on a motorized vehicle unless the person has received an LP gas truck equipment license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (4) Any person under the terms of this section who is required to have an LP gas fitter or LP gas truck equipment license is also required to have an LP gas installation license, unless the person is an employee of an employer who has an LP gas installation license as provided by this section.

Â Â Â Â Â  (5) A person who holds a valid journeyman plumberÂs certificate under ORS 693.060 or who is in an approved journeyman plumber apprenticeship established under ORS 660.002 to 660.210 is exempt from the licensing requirements of subsections (1) and (2) of this section, except that the apprentice or journeyman plumber may not install an LP gas tank or make any connection to an LP gas tank unless the apprentice or journeyman plumber is licensed as required under this section.

Â Â Â Â Â  (6) A person who holds a certificate issued by the Board of Boiler Rules under ORS 480.630 authorizing the person to fabricate, install, alter or repair pressure piping and to install boilers and pressure vessels by attachment of piping connector is exempt from the licensing requirements of subsections (1) and (2) of this section, except that the person may not install an LP gas tank or make any connection to an LP gas tank unless the person is licensed as required under this section.

Â Â Â Â Â  (7) The provisions of this section do not apply to LP gas installations in a manufactured dwelling or recreational vehicle performed during the construction of the manufactured dwelling or recreational vehicle, or the alteration or repair of an LP gas installation in a manufactured dwelling or recreational vehicle made pursuant to the manufacturerÂs warranty.

Â Â Â Â Â  480.434 Examination of applicants for licenses; examination fee; issuance of license. (1) The State Fire Marshal shall examine applicants for licenses required under ORS 480.410 to 480.460 as to their knowledge of LP gas, its properties, related equipment and applicable safety regulations. An applicant for examination must submit an examination application, accompanied by an examination fee of $40, prior to the examination.

Â Â Â Â Â  (2) LP gas fitters and drivers must be examined and obtain a license after not more than a 60-day probationary period of on-the-job training under licensed supervision.

Â Â Â Â Â  (3) The State Fire Marshal shall examine LP gas installation license applicants regarding the applicable code and statutory responsibilities. The successful examination of one member of a firm or executive of a corporation at each business or dealership location fulfills the examination requirement on behalf of the firm or corporation. Each LP gas business or dealership location must obtain an LP gas installation license.

Â Â Â Â Â  (4) If satisfied that the applicant has the requisite knowledge, the State Fire Marshal shall issue the appropriate license or licenses to the applicant, as provided in ORS 480.410 to 480.460. [1957 c.712 Â§5; 1967 c.417 Â§28; 1987 c.346 Â§1; 2003 c.652 Â§2]

Â Â Â Â Â  480.435 Licenses; revocation; suspension; refusal to issue or renew. In accordance with ORS chapter 183, the State Fire Marshal may revoke or suspend or may refuse to issue or renew a license required pursuant to ORS 480.410 to 480.460, or may place the licensee in a probationary status subject to specified conditions, if the State Fire Marshal finds that the person to whom the license was issued:

Â Â Â Â Â  (1) Deliberately falsified the application form for the LP gas license or examination;

Â Â Â Â Â  (2) Has committed a violation of ORS 162.305;

Â Â Â Â Â  (3) Failed to comply with any provision of ORS 480.410 to 480.460, or any rule adopted pursuant thereto; or

Â Â Â Â Â  (4) Failed to maintain the status required under ORS 480.434. [1987 c.346 Â§3]

Â Â Â Â Â  480.436 License fees; term of licenses; delinquency penalty. (1) The annual fee for the LP gas installation license is $85.

Â Â Â Â Â  (2) The biennial fee for an LP gas fitter license or an LP gas truck equipment license is $15.

Â Â Â Â Â  (3) All licenses must be renewed on or before a date specified by the State Fire Marshal. Unless revoked or suspended by the State Fire Marshal for failure to comply with the provisions of ORS 480.410 to 480.460, an LP gas installation license continues in force for one year from the date of issuance and is not transferable. An LP gas fitter license or an LP gas truck equipment license continues in force for two years from the date of issuance and is not transferable. The State Fire Marshal, by rule, may establish a system for staggered license expiration dates that includes prorated fees for periods of less than one year for an LP gas installation license and less than two years for an LP gas fitter license or an LP gas truck equipment license.

Â Â Â Â Â  (4) If the fees provided for in this section are due and payable and are not paid within 30 days after service of written notice by the State Fire Marshal therefor, the fees are delinquent and a penalty equal to the greater of 10 percent of the license fee amount or $15 is imposed for the delinquency. [1957 c.712 Â§6; 1967 c.417 Â§29; 1973 c.832 Â§15; 1993 c.115 Â§1; 1995 c.79 Â§293; 1999 c.558 Â§1; 2003 c.652 Â§3]

Â Â Â Â Â  480.440 Inspection of certain storage tanks; fee. The State Fire Marshal shall annually inspect an installation of storage tanks located at dealersÂ plants. The State Fire Marshal may annually inspect an installation of tanks used for delivery purposes. The State Fire Marshal shall collect a fee of $100 for each plant inspection and $24 for each delivery unit inspection. [Amended by 1953 c.228 Â§4; 1957 c.712 Â§7; 1967 c.417 Â§30; 1973 c.832 Â§16; 1999 c.558 Â§2; 2003 c.652 Â§4]

Â Â Â Â Â  480.445 Regulation of liquid petroleum gas container or receptacle siting and installation. (1) The regulation of liquid petroleum gas containers or receptacles by the State Fire Marshal pursuant to ORS 480.410 to 480.460 is not a program affecting land use under ORS 197.180.

Â Â Â Â Â  (2) A local government may not regulate the siting, installation, maintenance or removal of a liquid petroleum gas container or receptacle regulated by the State Fire Marshal pursuant to ORS 480.410 to 480.460, except as provided in subsection (3) of this section or ORS 480.450 (7).

Â Â Â Â Â  (3) A local government may:

Â Â Â Â Â  (a) Regulate the siting and installation of a liquid petroleum gas container or receptacle with a capacity of more than 1,200 gallons or a group of containers and receptacles with an aggregate capacity of more than 4,000 gallons to protect the public health and safety.

Â Â Â Â Â  (b) Regulate the siting and installation of liquid petroleum gas containers or receptacles in a flood plain regulated by local ordinance.

Â Â Â Â Â  (c) Regulate the siting and installation of liquid petroleum gas containers or receptacles that are not accessory to an authorized or authorizable land use.

Â Â Â Â Â  (d) Prohibit the siting and installation of liquid petroleum gas containers or receptacles of specified types or sizes in specific zones within an urban growth boundary to protect the public health and safety.

Â Â Â Â Â  (e) Regulate, through the local governmentÂs assistant to the State Fire Marshal as described in ORS 476.060, the placement of liquid petroleum gas containers or receptacles for the purpose of fire prevention. [2005 c.88 Â§2]

Â Â Â Â Â  Note: 480.445 was added to and made a part of 480.410 to 480.460 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  480.450 Notice of new installations; fees; inspections after original inspection; notice of changes; correction of improper installations required. (1) The installer shall notify the State Fire Marshal, before the last day of each month, of all new installations made during the preceding month of containers or receptacles for liquid petroleum gas, including installations for private homes and apartments. The installer shall certify on a form provided by the State Fire Marshal that all of the new installations are duly and properly reported. The State Fire Marshal may require that the notification include the location and description of the installation and the name of the user. All fees due and payable must accompany the notification. The replacement of empty containers or receptacles with other containers constructed in accordance with Interstate Commerce Commission specifications is not a new installation or change in the original installation that requires notification to the State Fire Marshal or necessitates further inspection of the installation. The State Fire Marshal shall collect from the installer an installation fee of $35 for each tank installed or for all tanks at the installation if the total combined capacity is 200 gallons or less. The State Fire Marshal or deputies of the fire marshal or assistants shall inspect a reasonable number of the installations and maintain a record of the inspections in the office of the State Fire Marshal.

Â Â Â Â Â  (2) In addition to any installation or inspection fee, the State Fire Marshal may charge a plan review fee, not to exceed $100, for any liquid petroleum gas container and receptacle plan review required under a uniform fire code prescribed by the State Fire Marshal by rule.

Â Â Â Â Â  (3) After the initial installation, liquid petroleum gas containers may be inspected once every 10 years except when changes have been made in the original installation. An installer making changes must notify the State Fire Marshal of the changes in the same manner provided in this section for new installations. The State Fire Marshal shall collect from the owner a fee of $35 for the inspection of each container. The manner of inspection, requirement of corrections, satisfaction of requirements and collection of fees due and payable must conform with the provisions of ORS 480.410 to 480.460 for new installations. Upon request of the State Fire Marshal, LP gas installation licensees shall furnish a list of the locations of 10-year old installations that they service.

Â Â Â Â Â  (4) If, upon inspection of any tank, the new installation does not comply with the requirements of the State Fire Marshal, the State Fire Marshal shall instruct the installer as to what corrections are necessary for compliance with the State Fire MarshalÂs requirements. The installer of the new installation shall, within the time set by the State Fire Marshal, not to exceed 60 days after notification, notify the State Fire Marshal that the new installation complies with the requirements of the fire marshal. If the installer fails to notify the State Fire Marshal, or the State Fire Marshal has reason to believe that the corrections have not been made, the State Fire Marshal shall reinspect the new installation and shall collect from the installer an additional fee of $24. The user, not the installer, shall pay the additional fee resulting from actions of the user that require correction to achieve compliance with the requirements of the State Fire Marshal.

Â Â Â Â Â  (5) A person who receives notice from the State Fire Marshal must correct any improper installation within the time set by the State Fire Marshal, not to exceed 60 days after receipt of the notice.

Â Â Â Â Â  (6) If the fees provided for in this section are due and payable and are not paid within 30 days after service of written notice by the State Fire Marshal therefor, or if the installer fails to notify the State Fire Marshal by the last day of the month succeeding the month a new installation is made or a change is made requiring an inspection, the fees are delinquent and a penalty equal to the greater of 10 percent of the fee amount or $15, is imposed for the delinquency. The State Fire Marshal shall collect all fees and penalties in the name of the State of Oregon in the same manner that other debts are collected.

Â Â Â Â Â  (7) The provisions of this section do not apply to liquid petroleum gas installations if made entirely within the jurisdiction of a governmental subdivision granted the exemption provided by ORS 476.030 (3) and written evidence of the licensing of the installation by the approved authority is submitted to the State Fire Marshal. The provisions of this section do not apply to LP gas installations made in manufactured dwellings or recreational vehicles that are constructed or altered in accordance with applicable rules of the Department of Consumer and Business Services. [Amended by 1953 c.228 Â§4; 1957 c.712 Â§8; part renumbered 480.460; 1967 c.417 Â§31; 1973 c.832 Â§17; 1987 c.346 Â§4; 1987 c.414 Â§159a; 1993 c.18 Â§124; 1993 c.185 Â§33; 1995 c.79 Â§294; 1995 c.305 Â§1; 1999 c.558 Â§3; 2003 c.652 Â§5]

Â Â Â Â Â  480.460 Disposition of fees. All fees received by the State Fire Marshal under ORS 480.200 to 480.290 and 480.410 to 480.460 shall be paid by the fire marshal to the State Treasurer monthly and shall constitute and be an appropriation available for the payment of salaries and expenses of deputies and clerical and other assistants of the State Fire Marshal. [Formerly part of 480.450; 1973 c.832 Â§18]

BOILERS AND PRESSURE VESSELS

Â Â Â Â Â  480.510 Short title. ORS 480.510 to 480.670 may be cited as the Boiler and Pressure Vessel Law. [1961 c.485 Â§1; 1969 c.582 Â§1; 1983 c.676 Â§2]

Â Â Â Â Â  480.515 Definitions for ORS 480.510 to 480.670. As used in ORS 480.510 to 480.670, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Board of Boiler Rules created under ORS 480.535.

Â Â Â Â Â  (2) ÂBoilerÂ or ÂboilersÂ means:

Â Â Â Â Â  (a) A closed vessel or vessels intended for the heating or vaporizing of liquids to be used externally to such vessel or vessels by the application of heat from combustible fuels, electricity or nuclear energy;

Â Â Â Â Â  (b) Related appurtenances including but not limited to pressure piping directly connected and related to the safe operation of a boiler; and

Â Â Â Â Â  (c) Pressure piping consisting of boiler or nonboiler external piping connected to a boiler, but not potable water nonboiler external piping.

Â Â Â Â Â  (3) ÂBoiler external pipingÂ has the meaning given the term in the 1986 Pressure Piping Code B 31.1, adopted by the American Society of Mechanical Engineers.

Â Â Â Â Â  (4) ÂCertificate of competencyÂ means a certificate issued under the provisions of ORS 480.565 (3).

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (7) ÂMinimum safety standardsÂ means the rules, regulations, formulae, definitions and interpretations for the safe construction, installation, operation and repair of boilers and pressure vessels either adopted by ORS 480.510 to 480.670 or adopted by the board, under ORS 480.510 to 480.670.

Â Â Â Â Â  (8) ÂNonboiler external pipingÂ has the meaning given the term in the 1986 Pressure Piping Code B 31.1, adopted by the American Society of Mechanical Engineers.

Â Â Â Â Â  (9) ÂPermitÂ means a card issued by the department authorizing the operation of a vessel but the permit does not signify that the vessel has been inspected or meets minimum safety standards until an actual inspection has been made and no deviation from the minimum safety standards exists.

Â Â Â Â Â  (10) ÂPressure vesselÂ means containers for the containment of pressure, either internal or external. This pressure may be obtained from an external source or by the application of heat from a direct or indirect source, or any combination thereof.

Â Â Â Â Â  (11) ÂRelated appurtenancesÂ means any equipment instrumental to the safe operation of a boiler or pressure vessel.

Â Â Â Â Â  (12) ÂShop inspectionÂ means the inspection and testing, to determine the meeting of minimum safety standards, of boilers and pressure vessels being manufactured, altered, repaired or installed or in the process of manufacture, alteration, repair or installation in the shop or on the job site. [1961 c.485 Â§3; 1969 c.582 Â§2; 1971 c.753 Â§58; 1973 c.830 Â§1; 1983 c.676 Â§3; 1987 c.414 Â§35; 1991 c.518 Â§2; 1993 c.744 Â§142]

Â Â Â Â Â  480.520 Purpose of ORS 480.510 to 480.670. The purpose of ORS 480.510 to 480.670 is to protect the safety of the people of Oregon and to protect property situated in Oregon from the hazard of fires and explosions caused by boilers and pressure vessels. To accomplish this purpose the Legislative Assembly intends by ORS 480.510 to 480.670 to provide a system:

Â Â Â Â Â  (1) For determining where and by whom boilers and pressure vessels are being constructed, installed, repaired, used and operated.

Â Â Â Â Â  (2) To assure that only qualified persons do welding on boilers and on pressure vessels.

Â Â Â Â Â  (3) To assure that boilers and pressure vessels are manufactured, installed, repaired, operated, inspected and maintained so as to meet the minimum safety standards formulated and promulgated by the Board of Boiler Rules.

Â Â Â Â Â  (4) For the administration and enforcement of ORS 480.510 to 480.670 by the Department of Consumer and Business Services and the board.

Â Â Â Â Â  (5) To defray the cost of administration and the cost of enforcing ORS 480.510 to 480.670 by establishing fees to be charged for the issuing of permits, for giving welding examinations, and for the making of inspections. [1961 c.485 Â§2; 1969 c.583 Â§3; 1983 c.676 Â§4]

Â Â Â Â Â  480.525 Exempt vessels. (1) ORS 480.510 to 480.670 do not apply to:

Â Â Â Â Â  (a) Boilers and pressure vessels under federal safety regulations or control.

Â Â Â Â Â  (b) Domestic water heaters designed for heating potable water, equipped with an approved pressure-relieving device, containing only water and that do not exceed:

Â Â Â Â Â  (A) Capacity of 120 gallons;

Â Â Â Â Â  (B) Water temperature of 210 degrees Fahrenheit;

Â Â Â Â Â  (C) Pressure of 150 pounds per square inch gauge pressure; or

Â Â Â Â Â  (D) Heat input of 200,000 BTU per hour.

Â Â Â Â Â  (c) Pressure vessels containing liquified petroleum gas, and which are under the jurisdiction of the State Fire Marshal; except that the construction and repair of such vessels shall be in compliance with ORS 480.510 to 480.670 and shall be under the jurisdiction of the Board of Boiler Rules.

Â Â Â Â Â  (d) Air tanks used in the operation of brakes on self-propelled vehicles and trailers, which vehicles or trailers are used for transporting freight or passengers.

Â Â Â Â Â  (e) Medical sterilizers that do not exceed one and one-half cubic feet in volume.

Â Â Â Â Â  (f) Pressure vessels that do not exceed one and one-half cubic feet in volume and which are not operated at gauge pressure of more than 150 pounds per square inch, equipped with a relief valve, approved under the American Society of Mechanical Engineers code adopted by the board, set at a maximum pressure of 150 pounds per square inch or less and located in a place of public assembly.

Â Â Â Â Â  (g) Pressure vessels that do not exceed five cubic feet in volume and which are not operated at gauge pressure of more than 150 pounds per square inch, equipped with a relief valve, approved under the American Society of Mechanical Engineers code adopted by the board and set at a maximum pressure of 150 pounds per square inch, or less.

Â Â Â Â Â  (2) The following boilers and pressure vessels are exempt from ORS 480.510 to 480.670, except as to all provisions relating to construction or installation and the inspection and fees in connection therewith:

Â Â Â Â Â  (a) Boilers which are not operated at gauge pressures of more than 15 pounds per square inch and which are located on farms and used solely for agricultural purposes except when used in connection with a greenhouse.

Â Â Â Â Â  (b) Air tanks located on farms and used solely for agricultural purposes.

Â Â Â Â Â  (c) Any boiler or pressure vessel which is used in a single private residence shall have an installation inspection and be provided with a permit to operate but shall be exempt from subsequent inspection required in ORS 480.560 (1)(a) to (d).

Â Â Â Â Â  (d) Pressure vessels being operated at gauge pressures of less than 15 pounds per square inch and which are equipped with a pressure relief device set to open at a pressure no greater than the pressure vesselÂs maximum allowed working pressure, but in no case shall the gauge pressure exceed 15 pounds per square inch.

Â Â Â Â Â  (3) If the board, upon presentation of satisfactory evidence, determines that jeopardy to health and safety is evident in any vessel or class of vessels subject to subsection (1)(f) of this section, the board may require that the vessel or class of vessels be inspected or reinspected, subject to fees or construction requirements or any other requirements of ORS 480.510 to 480.670. [1961 c.485 Â§11; 1967 c.447 Â§1; 1969 c.582 Â§4; 1973 c.830 Â§2; 1983 c.676 Â§5; 1985 c.398 Â§1; 1987 c.847 Â§1; 1991 c.518 Â§6; 1999 c.713 Â§1]

Â Â Â Â Â  480.530 Powers and duties of department. The Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Where it appears that a person is engaging in or is about to engage in an act or practice in violation of any provision of ORS 480.510 to 480.670, obtain without furnishing a bond, a restraining order and injunction from the circuit court in the county where the act or practice is occurring, or is threatened, enjoining the act or practice. However, before obtaining a restraining order and injunction, unless the act or practice constitutes an immediate threat to health and safety, the department shall first notify the person concerned of its intentions. The notice shall be in writing and shall advise the person concerned of its intentions and shall advise the person concerned of the right to appeal in writing within 10 days and that the appeal will be heard by the Board of Boiler Rules. In case there is a timely request for an appeal, proceedings will be stayed pending the appeal, unless the act or practice constitutes an immediate menace to health or safety or the person concerned fails to prosecute the appeal with diligence.

Â Â Â Â Â  (2) Keep a complete record of the types, dimensions, maximum allowable working pressures, age, location and date of the last recorded inspection of all boilers and pressure vessels to which ORS 480.510 to 480.670 apply.

Â Â Â Â Â  (3) Publish and distribute copies of the rules and regulations.

Â Â Â Â Â  (4) Check or caused to be checked the authenticity, appropriateness and expiration dates of licenses and certificates issued under ORS 480.510 to 480.670.

Â Â Â Â Â  (5) Administer written, oral or practical examinations to all applicants for certification as chief inspector, deputy inspector or special inspector under ORS 480.565. [1961 c.485 Â§13; 1969 c.582 Â§5; 1971 c.753 Â§59; 1983 c.676 Â§6; 1991 c.518 Â§3]

Â Â Â Â Â  480.535 Board of Boiler Rules; members; duties; qualifications; confirmation; rules. (1) The Board of Boiler Rules is established in the Department of Consumer and Business Services. The Governor shall appoint the board, which shall formulate and promulgate rules under ORS 480.510 to 480.670 for the safe construction, installation, inspection, operation, maintenance and repair of boilers and pressure vessels in this state and review determinations made by its staff concerning boilers and pressure vessels.

Â Â Â Â Â  (2) Eleven persons shall constitute the board, consisting of:

Â Â Â Â Â  (a) One person who is an owner and user or who is a representative and employee of an owner and user of a high pressure boiler in Oregon and who has had practical experience with high pressure boilers;

Â Â Â Â Â  (b) One person who is a manufacturer or who is a representative and employee of a manufacturer of boilers or of pressure vessels in Oregon;

Â Â Â Â Â  (c) One person who is regularly engaged in the inspection of boilers and pressure vessels and who is employed by an insurer who may and does write policies of boiler and pressure vessels explosion insurance in Oregon;

Â Â Â Â Â  (d) One person who is a mechanical engineer registered by the State of Oregon;

Â Â Â Â Â  (e) One person who is a boilermaker;

Â Â Â Â Â  (f) One person who is the owner and user or who is a representative and employee of an owner and user of a low pressure boiler in Oregon;

Â Â Â Â Â  (g) One person who is the owner and user or who is a representative and employee of an owner and user of a pressure vessel in Oregon and who has had practical experience with pressure vessels;

Â Â Â Â Â  (h) One person who is an owner or employee of a business engaged in the installation and repair of boilers;

Â Â Â Â Â  (i) One person who is a steamfitter;

Â Â Â Â Â  (j) One person who is a practical steam operating engineer; and

Â Â Â Â Â  (k) One person who is a member of the public not otherwise eligible for appointment to the board.

Â Â Â Â Â  (3) A member of the board who does not continue to meet the qualifications for board membership under subsection (2) of this section during the memberÂs term may not be appointed to a subsequent term.

Â Â Â Â Â  (4) The appointment of a member of the board is subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [1961 c.485 Â§4; 1969 c.582 Â§6; 1971 c.753 Â§60; 1983 c.676 Â§7; 1991 c.518 Â§1; 1993 c.744 Â§142a; 2001 c.512 Â§1]

Â Â Â Â Â  480.540 Term of members; removal; meetings; compensation and expenses. (1) The term of office of a member is four years and no member shall be eligible for appointment to more than two full terms of office. A member shall continue to serve until a successor has been appointed and qualified. Vacancies shall be filled by appointment for the unexpired term.

Â Â Â Â Â  (2) In addition to ORS 480.545 and 480.615, the Board of Boiler Rules shall be governed by the following rules:

Â Â Â Â Â  (a) The board shall meet not less than four times a year.

Â Â Â Â Â  (b) The chief inspector shall serve without a vote as secretary of the board.

Â Â Â Â Â  (c) The Governor may remove any member of the board for cause.

Â Â Â Â Â  (3) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1961 c.485 Â§5; 1969 c.314 Â§54; 1983 c.676 Â§8; 1993 c.744 Â§143]

Â Â Â Â Â  480.545 Rules; minimum safety standards; fees. (1) Under ORS chapter 183 the Board of Boiler Rules may adopt and enforce rules and minimum safety standards to carry out ORS 480.510 to 480.670 and adopt standards for persons performing welding on boilers and pressure vessels.

Â Â Â Â Â  (2) All proceedings in the administration of ORS 480.510 to 480.670 shall be conducted under ORS chapter 183 and, additionally, where applicable, under ORS 480.615.

Â Â Â Â Â  (3) In addition to the rules otherwise provided, and subject to ORS chapter 183, the board shall adopt rules concerning the times, dates, frequency and manner of giving notice to interested persons of intention to consider one or more of the things which the board may consider under this section.

Â Â Â Â Â  (4) All rules and minimum safety standards adopted under this section shall be reasonable and in substantial conformity with generally accepted nationwide engineering standards. In adopting rules the board shall consider the probability, extent and gravity of injuries to health and property which would result from the failure to adopt the standards being considered and the standards followed, proposed or approved by members of affected industries.

Â Â Â Â Â  (5) The board, by rule, shall adopt fees necessary for the administration and enforcement of the continuing education requirement under ORS 480.630.

Â Â Â Â Â  (6) Any rule adopted by the board under ORS 480.510 to 480.670 shall be submitted to the Director of Department of Consumer and Business Services. The director shall have 30 calendar days from the date of adoption of the rules to review them. If the director fails to disapprove the rules within the 30-day period, the rules become effective in accordance with their terms and as provided by law. If the director disapproves the rules within the 30-day period, the rules immediately shall be returned to the board with the directorÂs written objections, and the rules do not become effective until approved by the director. [1961 c.485 Â§7; 1969 c.582 Â§7; 1983 c.676 Â§9; 1991 c.518 Â§4; 2001 c.678 Â§1]

Â Â Â Â Â  480.550 Minimum safety standards; effect on existing vessels; application of subsequent amendments. (1) Until different rules are adopted, there is adopted as the minimum safety standards for boilers and pressure vessels the published codification of standard engineering practices and formulae known as the ÂBoiler and Pressure Vessel Code of the American Society of Mechanical Engineers,Â together with the published revisions and interpretations thereof in effect as of January 1, 1969.

Â Â Â Â Â  (2) Any vessel in use on July 1, 1961, or in use on the effective date of any adoption of different rules, shall be deemed to meet the minimum safety standards so long as the same use continues and no change occurs which would reduce the safety of its operation. Provided that if the Board of Boiler Rules finds that there is a variation from the minimum safety standards which is dangerous to health or safety, it may order that all vessels having a like variation be brought into conformity with the rules created under this section, or adopted after July 1, 1961, without variation.

Â Â Â Â Â  (3) The Board of Boiler Rules shall adopt minimum safety standards for pressure piping substantially equal to the published codification of standard engineering practices and formulae known as the ÂCode for Pressure PipingÂ of the American Society of Mechanical Engineers, numbered B 31.1, B 31.3, B 31.5, B 31.7 and B 31.9 together with the published revisions and interpretations thereof. [1961 c.485 Â§8; 1969 c.582 Â§8; 1973 c.830 Â§3; 1983 c.676 Â§9a; 1999 c.823 Â§1]

Â Â Â Â Â  480.555 Prohibitions relating to nonconforming vessels; exemptions. (1) Except as provided in ORS 480.525 (1), no person shall:

Â Â Â Â Â  (a) Make or direct the construction, installation, repair or alteration of a boiler or pressure vessel which does not meet minimum safety standards.

Â Â Â Â Â  (b) Lend, rent out, or offer to lend or to rent out, sell, offer for sale, or dispose of by gift or otherwise, for operation, a boiler or pressure vessel that does not meet the minimum safety standards.

Â Â Â Â Â  (c) Use, or attempt to use, a boiler or pressure vessel that fails to meet the minimum safety standards.

Â Â Â Â Â  (d) Make any installation of a boiler or pressure vessel or repair thereon affecting the strength or safety thereof without notifying the chief inspector as prescribed by rules promulgated under ORS 480.545.

Â Â Â Â Â  (2) Nothing in this section shall restrict the construction of boilers or pressure vessels in Oregon which are installed outside Oregon which do not conform to the provisions of ORS 480.510 to 480.670. [1961 c.485 Â§9; 1967 c.447 Â§5; 1969 c.582 Â§9; 1983 c.676 Â§10; 1991 c.518 Â§7]

Â Â Â Â Â  480.557 [Formerly 447.135; 1987 c.847 Â§2; 1991 c.518 Â§8; repealed by 1999 c.712 Â§1 and 1999 c.713 Â§2]

Â Â Â Â Â  480.560 Inspection requirements; additional exemptions permitted. (1) Each boiler and pressure vessel used or proposed to be used within this state, except as exempted under ORS 480.510 to 480.670, shall be thoroughly inspected as to its construction, installation, operation and condition as follows:

Â Â Â Â Â  (a) Power boilers, meaning boilers used to produce steam or vapor at a pressure in excess of 15 pounds per square inch gauge pressure, or a boiler used for heating liquid to a pressure in excess of 160 pounds per square inch gauge pressure, shall be annually inspected both internally, where construction permits, and externally while not under pressure and shall also be annually inspected externally while under pressure.

Â Â Â Â Â  (b) Low pressure steam or vapor heating boilers, hot water heating boilers and hot water supply boilers shall be biennially inspected externally, while under pressure, and internally, where construction permits, except that cast iron heating boilers shall be inspected only externally unless the Board of Boiler Rules has reason to believe that an internal inspection of an individual boiler is necessary to assure safe operation.

Â Â Â Â Â  (c) Pressure vessels subject to internal corrosion or erosion shall be inspected biennially both internally and externally where construction permits.

Â Â Â Â Â  (d) Pressure vessels, no part of which are subject to internal corrosion or erosion shall be biennially inspected externally, except that vessels containing anhydrous ammonia, intended for use as fertilizer, shall be inspected externally once every three years and fixed vessels, containing only air, not located at a place of public assembly, not exceeding 20 cubic feet in volume and which are operated at gauge pressures of not more than 200 pounds per square inch shall be inspected once every five years.

Â Â Â Â Â  (e) Pressure piping that is nonboiler external piping, but which excludes potable water nonboiler external piping, shall be inspected on installation only and shall not thereafter be considered as part of the boiler for the purposes of any subsequent inspections required by this section. Fees for such inspections shall be as provided in ORS 480.605 (1).

Â Â Â Â Â  (2) The board, upon presentation of satisfactory evidence that jeopardy to health and safety will not be substantially increased thereby, may:

Â Â Â Â Â  (a) Broaden the intervals between inspections, eliminate types of inspections, and correspondingly reduce the fees charged where the use, contents or construction of the vessel warrant special consideration; or

Â Â Â Â Â  (b) Exempt additional classes of vessels to the same extent vessels are exempted either under ORS 480.525 (1) or (2).

Â Â Â Â Â  (3) If a hydrostatic test is necessary to determine the safety of a boiler or pressure vessel, the test shall be made by the owner or user of such boiler or pressure vessel and witnessed by a deputy or special inspector.

Â Â Â Â Â  (4) All boilers and pressure vessels to be installed in this state after July 1, 1961, shall be inspected during construction by an inspector authorized to inspect boilers in this state, or, if constructed outside of the state, by an inspector holding a certificate of competency issued by a state that has a standard of examination substantially equal to that of this state. [1961 c.485 Â§17; 1969 c.582 Â§10; 1973 c.830 Â§3a; 1983 c.676 Â§11; 1991 c.518 Â§9]

Â Â Â Â Â  480.565 Chief and deputy inspectors; special inspectors. The Director of Department of Consumer and Business Services shall:

Â Â Â Â Â  (1) Appoint a chief inspector who has had practical experience in the construction, maintenance, repair or operation of high pressure boilers and pressure vessels as a mechanical engineer, practical steam operating engineer, boilermaker or boiler inspector and who:

Â Â Â Â Â  (a) Has passed a written examination which shall be confined to questions the answers to which will aid in determining the fitness and competency of the applicant to inspect boilers and pressure vessels; or

Â Â Â Â Â  (b) Holds a certificate of competency as an inspector of boilers and pressure vessels which is issued by a state which has standards of examination equal to those of the State of Oregon and which recognizes certificates of competency issued by the State of Oregon and has passed an examination that assesses the applicantÂs knowledge of ORS 480.510 to 480.670 and the rules adopted thereunder.

Â Â Â Â Â  (2) Appoint deputy inspectors who shall be responsible to the chief inspector and who shall have qualified as provided in subsection (1) of this section, except that less practical experience shall be required.

Â Â Â Â Â  (3) Issue a certificate of competency as a special inspector to any individual who shall have qualified as provided in subsection (1) of this section, except that no more practical experience shall be required than is required of a deputy inspector, and who is continuously employed by:

Â Â Â Â Â  (a) An insurer who may and does write policies of boiler and pressure vessel insurance in Oregon; or

Â Â Â Â Â  (b) Any person operating pressure vessels in this state whose service, personnel, equipment and supervision meet the requirements prescribed by the Board of Boiler Rules. [1961 c.485 Â§12; 1969 c.582 Â§11; 1971 c.753 Â§61; 1991 c.518 Â§13]

Â Â Â Â Â  480.570 Authority of special inspectors; exemption from permit fee. (1) A special inspector receiving a certificate of competency under ORS 480.565 (3)(b) shall not inspect under ORS 480.510 to 480.670 any boiler; nor shall the special inspector inspect under ORS 480.510 to 480.634 any pressure vessel not used or not to be used by the employer of the special inspector.

Â Â Â Â Â  (2) When the individual holds a certificate of competency issued pursuant to ORS 480.565 (3)(a), a special inspector is authorized to:

Â Â Â Â Â  (a) Conduct shop inspections of boilers and pressure vessels manufactured or to be installed in this state whether or not such boilers or pressure vessels are insured or will be insured by the employer of the special inspector; and

Â Â Â Â Â  (b) Inspect all boilers and pressure vessels insured or to be insured by the special inspectorÂs employer or all pressure vessels operated by the special inspectorÂs employer.

Â Â Â Â Â  (3) A special inspectorÂs certificate of competency remains in force only while the special inspector is continuously employed by one of the persons mentioned in ORS 480.565 (3).

Â Â Â Â Â  (4) When a vessel is inspected by a special inspector as provided in this section, the owner or user of such boiler or pressure vessel is exempt from payment of the permit fee during the inspection period, except as provided in ORS 480.600 (2).

Â Â Â Â Â  (5) The Department of Consumer and Business Services may cause a deputy inspector to inspect or reinspect all boilers and pressure vessels which could be inspected by a special inspector. However, there shall be no internal inspection or reinspection unless there is a question as to whether or not the boiler or pressure vessel meets the minimum safety standards and the special inspector who made the original inspection, or the employer of the special inspector, is given reasonable notice of the intention to make such inspection or reinspection so the special inspector or the employer of the special inspector can be present. [1961 c.485 Â§14; 1969 c.582 Â§12; 1983 c.676 Â§12; 1991 c.518 Â§5]

Â Â Â Â Â  480.575 [1961 c.485 Â§15; 1969 c.582 Â§13; 1983 c.676 Â§13; 1999 c.598 Â§1; 2001 c.104 Â§222; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 480.575 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 480.575 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  480.575 Suspension or revocation of certificate of special inspector; hearing; reinstatement. (1) A special inspectorÂs certificate of competency may be suspended or revoked by the Board of Boiler Rules for incompetency, untrustworthiness or for any willful falsehood in the special inspectorÂs application or in any inspection report.

Â Â Â Â Â  (2) A certificate of competency shall not be suspended or revoked until after a hearing has been held before the board. The special inspector and the employer of the special inspector are entitled to appear at such hearings and to be heard.

Â Â Â Â Â  (3) The board shall deliver to both the special inspector charged and to the employer of the special inspector, not less than 10 days prior to the hearing, a written notice of the charges and of the time and place of such hearing.

Â Â Â Â Â  (4) The chief inspector appointed under ORS 480.565 may temporarily suspend a special inspectorÂs certificate of competency pending a hearing before the board under this section. The hearing shall be held within 45 days of the date the special inspectorÂs certificate is suspended. A temporary suspension under this subsection shall not be effective for more than 45 days.

Â Â Â Â Â  (5) A special inspector whose certificate of competency has been suspended or revoked may apply for the reinstatement thereof not less than 90 days after the time of suspension or revocation.

Â Â Â Â Â  480.580 Access to buildings and premises by inspectors. (1) The chief inspector or any deputy inspector may, at all reasonable hours, in performance of the duties imposed by the provisions of ORS 480.510 to 480.670, enter into all buildings and upon all premises, except private residences, for the purpose of inspecting any boiler or pressure vessel which is covered by ORS 480.510 to 480.670 and which the chief inspector or the deputy inspector has reasonable cause to believe is located therein.

Â Â Â Â Â  (2) No person shall interfere with or prevent any such inspection by such inspectors or deputy inspectors. [1961 c.485 Â§16; 1969 c.582 Â§14; 1983 c.676 Â§14]

Â Â Â Â Â  480.585 Permit for operation of vessels; rules for waiver. (1) Any person may apply to the Department of Consumer and Business Services for a permit for a boiler or pressure vessel:

Â Â Â Â Â  (a) By filing reports showing details of the proposed construction before construction is started; or

Â Â Â Â Â  (b) By submitting satisfactory proof that the boiler or pressure vessel has been constructed in accordance with minimum safety standards and has been found to be safe.

Â Â Â Â Â  (2) A permit for a boiler or pressure vessel shall bear the date of the inspection period and specify the maximum pressure under which the boiler or pressure vessel may be operated. Except as provided by regulation, a permit must be posted in the room containing the boiler or pressure vessel for which the permit is issued.

Â Â Â Â Â  (3) The department may at any time suspend or revoke a permit when, in the departmentÂs opinion, the boiler or pressure vessel, or related appurtenances, for which the permit was issued is found not to comply with ORS 480.510 to 480.670. Suspension of any permit continues in effect until the vessel conforms to ORS 480.510 to 480.670 and the permit is reissued. However, before suspending or revoking a permit, the department shall first notify the person concerned of the departmentÂs intention. The notice must be in writing and advise the person concerned of the right to appeal in writing within 10 days and that the appeal will be heard by the Board of Boiler Rules. When there is a timely appeal, the department may not suspend or revoke the permit pending the appeal unless the reason for suspension or revocation constitutes an immediate menace to health or safety or the person concerned fails to prosecute an appeal with diligence.

Â Â Â Â Â  (4)(a) Except as provided in ORS 480.510 to 480.670, a person may not operate a boiler or pressure vessel unless a valid permit for the operation of the boiler or pressure vessel, issued under this section, is attached thereto or posted in a conspicuous place in the room where the boiler or pressure vessel is located.

Â Â Â Â Â  (b) A person may not permit or suffer the operation of a boiler or pressure vessel on property the person owns, controls, manages or supervises unless a valid permit for the operation of the boiler or pressure vessel, issued under this section, is attached thereto or posted in a conspicuous place in the room where the boiler or pressure vessel is located.

Â Â Â Â Â  (c) The owner or lessee or person having possession of a boiler or pressure vessel may not permit or suffer the operation of the boiler or pressure vessel unless a valid permit, issued under this section, is attached thereto or posted in a conspicuous place in the room where the boiler or pressure vessel is located.

Â Â Â Â Â  (5) The board may waive by rule the provisions of this section. [1961 c.485 Â§18; 1967 c.447 Â§2; 1969 c.582 Â§15; 1983 c.676 Â§15; 1993 c.744 Â§144; 2005 c.22 Â§367]

Â Â Â Â Â  480.590 [1961 c.485 Â§10; repealed by 1983 c.676 Â§31]

Â Â Â Â Â  480.595 Permit fees generally. (1) Upon receipt of a permit fee due on a date determined by the Department of Consumer and Business Services, and on the same day of each year thereafter in which an inspection is due pursuant to ORS 480.560, the Department of Consumer and Business Services may issue or renew a permit before or after an inspection has been made pursuant to ORS 480.510 to 480.670.

Â Â Â Â Â  (2) Permit fees shall be prescribed by the Board of Boiler Rules with approval of the Oregon Department of Administrative Services, and may be prorated.

Â Â Â Â Â  (3) Maximum operating permit fees shall be determined as follows:

Â Â Â Â Â  (a)Â  Boilers of 15 horsepower

Â Â Â Â Â  or lessÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 65

Â Â Â Â Â  (b)Â  Boilers greater than 15

Â Â Â Â Â  horsepower to 100 horsepowerÂ Â Â Â  $ 85

Â Â Â Â Â  (c)Â  Boilers greater than 100

Â Â Â Â Â  horsepower to 500 horsepowerÂ Â Â Â  $100

Â Â Â Â Â  (d) Boilers greater

Â Â Â Â Â  than 500 horsepowerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $110

Â Â Â Â Â  (e)Â  Cast iron boilersÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 65

Â Â Â Â Â  (f)Â  Pressure vessels having

Â Â Â Â Â  a product volume of

Â Â Â Â Â  20 cubic feet or lessÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 55

Â Â Â Â Â  (g)Â  Pressure vessels having

Â Â Â Â Â  a product volume

Â Â Â Â Â  greater than 20 cubic feetÂ Â Â Â Â Â Â Â Â Â Â Â  $ 75

Â Â Â Â Â  (4) A reinspection fee shall be charged at the maximum rate of $60 per hour for travel and inspection time to defray the cost of a reinspection when deviations from the minimum safety standards are found during any inspection. [1961 c.485 Â§19; 1967 c.447 Â§3; 1969 c.582 Â§16; 1973 c.830 Â§6; 1973 c.832 Â§18a; 1974 c.36 Â§17; 1981 c.566 Â§2; 1983 c.676 Â§16; 1991 c.201 Â§3; 2001 c.162 Â§1]

Â Â Â Â Â  480.600 Special provisions on permit fees; notice from insurer. (1) The permit fee established under ORS 480.510 to 480.670, for a quantity of pressure vessels available for inspection at the same location, shall be fixed by the Board of Boiler Rules at cost, in accordance with the time required to conduct the inspection and the inspectorÂs mileage to the place of inspection. However, in no case shall the total payment be more than the total of the individual pressure vessel fees fixed by ORS 480.510 to 480.670.

Â Â Â Â Â  (2) The owner or user of any vessel which is to be inspected during the inspection period under the provisions of ORS 480.570 shall pay to the Department of Consumer and Business Services a special permit fee of $25, except that the department may require payment of a permit fee as provided in ORS 480.595 where it finds the vessel to be in violation of the minimum safety standards during the inspection period. In addition, for a quantity of pressure vessels inspected at the same location, the board may establish a different special permit fee which recognizes the lower costs of handling, but in no such case shall the total payment be more than the total of individual pressure vessel fees fixed by ORS 480.510 to 480.670.

Â Â Â Â Â  (3) If there is a lengthened inspection interval under ORS 480.560 (2), the permit fee interval shall be lengthened correspondingly.

Â Â Â Â Â  (4) Whenever an insurance company notifies its insured that it will no longer insure a boiler or pressure vessel, or that insurance on a boiler or pressure vessel is no longer in force, the insurance company shall also notify the chief boiler inspector, in a form and manner prescribed by the chief boiler inspector, of the description and vessel registration numbers of the boilers or pressure vessels for which insurance is canceled or suspended or is not to be renewed.

Â Â Â Â Â  (5) Whenever an owner or user of a boiler or pressure vessel fails to pay any fee required by this chapter within 60 days after the date of depositing written notification in the United States mail, postage prepaid, and addressed to the last-known address of the owner or user, the fee shall be considered delinquent and the fee shall be increased by an amount equal to 50 percent of the original fee. The court may award reasonable attorney fees to the department if the department prevails in an action to collect a fee required by this chapter. The court may award reasonable attorney fees to a defendant who prevails in an action to collect a fee required by this chapter if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1961 c.485 Â§21; 1967 c.447 Â§4; 1969 c.582 Â§17; 1973 c.830 Â§7; 1973 c.832 Â§18b; 1974 c.36 Â§18; 1981 c.566 Â§3; 1981 c.897 Â§57; 1983 c.676 Â§17; 1991 c.201 Â§4; 1991 c.518 Â§18; 1995 c.696 Â§25; 1999 c.711 Â§1]

Â Â Â Â Â  480.605 Miscellaneous fees. The Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Collect fees for shop inspections, inspections of vessels and for inspection of vessels which have been changed in installation location after primary use and for any other type of inspection of boilers, pressure vessels or pressure piping which may be required by any person or persons, including any governmental units, all such inspections to be at the cost of inspection, in accordance with the time required to make the inspection, plus the expense of the inspector including lodging and travel. The hourly charge, or portion thereof, shall be fixed by the Board of Boiler Rules.

Â Â Â Â Â  (2) Collect a fee for welding and inspectorsÂ examinations and for annual renewal of inspectorsÂ certifications. The amount of the fee shall be fixed by the board.

Â Â Â Â Â  (3) Collect an additional fee from the owner or user when it is necessary to make a special trip to witness the application of a hydrostatic or other test. The amount of the fee shall be fixed by the board. [1961 c.485 Â§22; 1969 c.582 Â§18; 1973 c.830 Â§8; 1993 c.744 Â§145]

Â Â Â Â Â  480.607 Fee increase. Notwithstanding the fees prescribed in ORS 480.595 (3) and (4), 480.600 (2) and 480.630 (4) and (5), and subject to the prior approval of the Department of Consumer and Business Services, the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees, the Board of Boiler Rules may increase the fees referred to in this section by an amount not greater than 10 percent. The fees shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees must not exceed the cost of the program, including but not limited to the cost of administering a continuing education registry. [1983 c.676 Â§20b; 1991 c.703 Â§16; 2001 c.678 Â§2; 2005 c.758 Â§35]

Â Â Â Â Â  Note: The amendments to 780.607 by section 35, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  480.607. Notwithstanding the fees prescribed in ORS 480.595 (3) and (4), 480.600 (2) and 480.630 (4) and (6), and subject to the prior approval of the Department of Consumer and Business Services, the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees, the Board of Boiler Rules may increase the fees referred to in this section by an amount not greater than 10 percent. The fees shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees must not exceed the cost of the program, including but not limited to the cost of administering a continuing education registry.

Â Â Â Â Â  480.610 Disposition of fees. All receipts from fees, charges, costs and expenses under ORS 480.510 to 480.670 shall be collected by the Department of Consumer and Business Services and paid into the Consumer and Business Services Fund created by ORS 705.145. Such moneys shall be used only for the administration and enforcement of ORS 480.510 to 480.670. [1961 c.485 Â§23; 1973 c.834 Â§42; 1983 c.676 Â§18; 1993 c.744 Â§146]

Â Â Â Â Â  480.615 Appeals. (1) The Board of Boiler Rules shall hear the appeal of an appellant who has filed a timely written request and who (a) has received notice that a restraining order or injunction will be sought, or (b) has received notice that a permit will be suspended or revoked, or (c) is affected by either of such notices. The board shall likewise hear the appeal of an appellant who has filed a written request and who has reason to desire a change in the minimum safety standards or the rules.

Â Â Â Â Â  (2) The board shall set the time and place for hearing and give the appellant 10 daysÂ written notice.

Â Â Â Â Â  (3) All appeals shall be heard within three months of receipt of the request. Provided, if immediate menace to health or safety is involved, the appeal shall be heard within 20 days of receipt of the request.

Â Â Â Â Â  (4)(a) Two or more appeals may be consolidated for hearing, if based upon substantially the same facts.

Â Â Â Â Â  (b) The board and the appellant may subpoena witnesses who shall receive the same compensation and mileage pay as circuit court witnesses.

Â Â Â Â Â  (c) A written or recorded record shall be kept. [1961 c.485 Â§26; 1983 c.676 Â§19; 1991 c.518 Â§10]

Â Â Â Â Â  480.630 Licensing of boiler contractors and persons installing, altering or repairing boilers or pressure vessels; examination; fee. (1) A person engaging in the business of installing, repairing or altering boilers or pressure vessels must possess a boiler contractor license issued by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A person who installs, repairs or alters boilers or pressure vessels as the employee or agent of a business engaged in the installation, repair or alteration of boilers or pressure vessels must possess an employee or agent license issued by the department.

Â Â Â Â Â  (3) The chief inspector may conduct examinations for licensing an employee or agent of a business to establish the competency of the applicant.

Â Â Â Â Â  (4) Licenses shall be issued and renewed by the department as provided by rules adopted under ORS 455.117 by the Board of Boiler Rules upon payment of a fee of $25 for each application for an employee or agent license and $150 for each application for a boiler contractor license.

Â Â Â Â Â  (5) A person required to be licensed under this section may not install, alter or repair a boiler or pressure vessel unless an appropriate permit is first secured from the department. Permits shall be issued only to persons possessing a valid boiler contractor license or as provided by the department by rule. A permit fee of $15 shall be paid directly to the department.

Â Â Â Â Â  (6) In the case of an emergency, a permit under subsection (5) of this section is not required in advance for boiler or pressure vessel installations or repair, if an application accompanied by the appropriate fee for a permit is submitted to the department within five days after the commencing of the boiler or pressure vessel work.

Â Â Â Â Â  (7) The license and examination requirements of this section do not apply when a person is brought in from out of state to repair or alter a boiler or pressure vessel utilizing special tools or a special process for which that person is uniquely qualified. The activity shall be limited solely to the special process and the person performing the work shall have qualifications that meet or exceed license standards as determined by the chief boiler inspector. The chief boiler inspector shall be notified prior to performance of any work under this subsection.

Â Â Â Â Â  (8) If a license issued under subsection (4) of this section is of a class that authorizes a person to perform work equivalent to that performed by pressure vessel installers, building service mechanics, boilermakers or pressure piping mechanics, the person must complete eight hours of board-approved continuing education every year. [1973 c.830 Â§4; 1983 c.676 Â§20; 1987 c.414 Â§36; 1991 c.201 Â§5; 2001 c.678 Â§3; 2005 c.758 Â§36]

Â Â Â Â Â  Note: The amendments to 480.630 by section 36, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  480.630. (1) A person may not engage in the business of installing, repairing or altering boilers or pressure vessels unless the person first obtains a license therefor from the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A person may not install, repair or alter boilers or pressure vessels as an employee of a business engaged in the installing, repairing or altering of boilers or pressure vessels unless the person first obtains certification therefor from the department.

Â Â Â Â Â  (3) The chief inspector may conduct examinations for certification of an employee or agent of a business to establish the competency of the applicant.

Â Â Â Â Â  (4) Licenses and certification shall be issued by the department upon recommendation of the Board of Boiler Rules and upon payment of a fee of $25 for each application for an employee or agentÂs certification and $150 for each application for a business license.

Â Â Â Â Â  (5) The licenses and certifications shall be renewed annually without reexamination upon payment of the fees in subsection (4) of this section and, for renewal of a certificate, compliance with the continuing education requirement established in subsection (9) of this section.

Â Â Â Â Â  (6) A person may not install, alter or repair a boiler or pressure vessel without first securing a permit therefor from the department unless the person is not subject to licensure or certification. Permits shall be issued only to the persons licensed. A permit fee of $15 shall be paid directly to the department.

Â Â Â Â Â  (7) In the case of an emergency, a permit is not required in advance for boiler or pressure vessel installations, or repair, as required under subsection (6) of this section, if an application accompanied by the appropriate fee for a permit is submitted to the department within five days after the commencing of the boiler or pressure vessel work.

Â Â Â Â Â  (8) The certification and examination requirements of this section do not apply when a person is brought in from out of state to repair or alter a boiler or pressure vessel utilizing special tools or a special process for which that person is uniquely qualified. The activity shall be limited solely to the special process and the person performing the work shall have qualifications which meet or exceed the stateÂs certification standards as determined by the chief boiler inspector. The chief boiler inspector shall be notified prior to performance of any work under this subsection.

Â Â Â Â Â  (9) A person having a certificate issued under subsection (4) of this section must complete eight hours of board-approved continuing education every year.

Â Â Â Â Â  (10) The continuing education requirement established in subsection (9) of this section applies only to persons certified by the board to perform work equivalent to that performed by pressure vessel installers, building service mechanics, boilermakers or pressure piping mechanics.

Â Â Â Â Â  480.632 Employment of unlicensed worker prohibited. A person licensed to conduct a boiler or pressure vessel business may not employ any person to work on a boiler or pressure vessel unless the employed person has a valid license issued under ORS 480.630. [1983 c.676 Â§24; 2005 c.758 Â§37]

Â Â Â Â Â  Note: The amendments to 480.632 by section 37, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  480.632. No person registered to conduct a boiler or pressure vessel business shall employ any person to work on a boiler or pressure vessel who does not hold a valid state certification issued under ORS 480.630.

Â Â Â Â Â  480.634 Exemption of journeyman plumber for certain activities. (1) A person who has a valid journeyman plumber license does not have to obtain a license under ORS 480.630 (2) to work as an employee of a business engaged in installing or replacing by nonwelded means a potable domestic water heater that:

Â Â Â Â Â  (a) Is not used for space heating;

Â Â Â Â Â  (b) Has a capacity that does not exceed 180 gallons;

Â Â Â Â Â  (c) Has a water temperature that does not exceed 210 degrees Fahrenheit;

Â Â Â Â Â  (d) Has a pressure that does not exceed 150 pounds per square inch gauge pressure; and

Â Â Â Â Â  (e) Has a heat input that does not exceed 750,000 BTU per hour.

Â Â Â Â Â  (2) Subsection (1) of this section does not allow construction, repair or alteration of the domestic potable water heater. [1991 c.518 Â§15; 2005 c.758 Â§38]

Â Â Â Â Â  Note: The amendments to 480.634 by section 38, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  480.634 A person having a current certificate of competency as a journeyman plumber under ORS 693.050 does not have to obtain certification under ORS 480.630 (2) to work as an employee of a business engaged in installing or replacing by nonwelded means, a potable domestic water heater, not used for space heating, which does not exceed 180 gallons in capacity, nor water temperature of 210 degrees Fahrenheit nor pressure of 150 pounds per square inch gauge pressure nor a heat input in excess of 750,000 BTU per hour. This section does not allow construction, repair or alteration of the domestic potable water heater.

Â Â Â Â Â  480.635 [1973 c.830 Â§5; 1983 c.676 Â§21; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 480.635 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 480.635 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  480.635 Procedure for suspension of license or certification; reinstatement. (1) License or certification issued pursuant to ORS 480.630 may be suspended by the chief inspector for the incompetence of the holder thereof or for willful falsification of any matter or statement contained in an application or in a report of any inspection made by the holder. Written notice of the suspension shall be given by the chief inspector within not more than 10 days to the person who holds the license or certification, the employer of the person and the Board of Boiler Rules. A person whose license or certification has been suspended may appeal to the board as provided and be present in person and be represented by counsel at the hearing of the appeal.

Â Â Â Â Â  (2) If the board has reason to believe that a person who holds a license or certification is no longer qualified to hold the license or certification, the board, upon not less than 10 daysÂ written notice to the person and the employer of the person, shall hold a hearing at which the person and the employer shall have an opportunity to be heard. If, as a result of the hearing, the board finds that the person is no longer qualified to hold the license or certification, the board shall thereupon revoke the license or certification forthwith.

Â Â Â Â Â  (3) A person whose certification has been suspended may apply, after 90 days from the date of the suspension, for reinstatement of the certification.

Â Â Â Â Â  480.640 When court action not available. A person providing services connected with boilers or pressure vessels may not bring or maintain an action in the courts of this state to recover for those services unless the person alleges and proves that, at the time the services were performed, the person performing the services held a license issued under ORS 480.630. [1983 c.676 Â§25; 1991 c.518 Â§11; 2005 c.758 Â§39]

Â Â Â Â Â  Note: The amendments to 480.640 by section 39, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  480.640 No person providing services connected with boilers or pressure vessels may bring or maintain an action in the courts of this state to recover for such services unless the person alleges and proves that, at the time the services were performed, the person performing them held a state certification issued under ORS 480.630.

Â Â Â Â Â  480.645 Standardized examination; administration. (1) The Board of Boiler Rules shall cause to be prepared examinations that are standardized. In standardizing examinations under this subsection, the board may adopt standardized examinations prepared by nationally recognized bodies.

Â Â Â Â Â  (2) The board shall allow any person who takes an examination to review the examination and test results of that person. [1983 c.676 Â§26; 1991 c.518 Â§12]

Â Â Â Â Â  480.647 Quality control procedures for welding on nonboiler external piping; rules. (1) The Board of Boiler Rules may adopt rules creating quality control procedures for welding on nonboiler external piping and may adopt its own Oregon welded stamp symbol.

Â Â Â Â Â  (2) The board shall not require the adoption of ÂRÂ stamp provisions of the National Board of Inspection Code or the American Society of Mechanical Engineers Certification of Authorization requirements related to boilers for welding on nonboiler external piping.

Â Â Â Â Â  (3) The board shall accept an ÂRÂ stamp certification by the National Board of Inspection Code or the American Society of Mechanical Engineers Certification of Authorization as meeting the requirements of subsection (1) of this section and may accept any other quality control program for welding that is at least equivalent to the Oregon quality control procedures adopted under subsection (1) of this section.

Â Â Â Â Â  (4) All review by the Department of Consumer and Business Services for individual approval of quality control procedures and requirements shall be charged at the shop inspection rates under ORS 480.605. [1991 c.518 Â§16; 1993 c.744 Â§148]

Â Â Â Â Â  480.660 Notice of violation; correction; when use prohibited; appeal. (1) If an inspector determines that any condition exists that is a violation of the safety standards prescribed pursuant to ORS 480.510 to 480.670, the inspector shall post a notice in plain view on or near the affected boiler or pressure vessel that specifies the defective condition, and shall provide a copy of the notice to the owner or user of the affected boiler or pressure vessel, or to a representative of the owner or user.

Â Â Â Â Â  (2) If no immediate hazard to health and safety is evident, the notice shall state that correction of the defective condition is required within 30 days of the date of the inspection. If the correction is not completed within the 30-day period, the owner or user of the boiler or pressure vessel may apply to the chief boiler inspector for extension of the time for making the correction. If the chief boiler inspector determines that corrective action was commenced within the time period specified in the notice, an extension may be granted for such time as is required to complete corrective action.

Â Â Â Â Â  (3) If an immediate hazard to health and safety is evident, the notice shall prohibit further use of the boiler or pressure vessel. The inspector immediately shall report that action to the chief boiler inspector.

Â Â Â Â Â  (4) If any person is aggrieved by a determination made upon inspection under this section, the person first shall appeal that determination to the chief boiler inspector and then to the Board of Boiler Rules. Subsequent appeal shall be as provided in ORS 183.480 to 183.540. [1983 c.676 Â§28]

Â Â Â Â Â  480.665 [1983 c.676 Â§27; 1991 c.734 Â§47; 1999 c.846 Â§3; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  480.670 Civil penalty for Boiler and Pressure Vessel Law violations. The Board of Boiler Rules may impose a civil penalty for a violation of ORS 480.510 to 480.670 or rules adopted for the administration and enforcement of those sections. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§10]

PENALTIES

Â Â Â Â Â  480.990 Penalties. (1) Violation of any provision of ORS 480.010 to 480.040 is a Class B violation.

Â Â Â Â Â  (2) Violation of any provision of ORS 480.050, 480.060 or 480.290 is a Class C misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 480.070 is a Class A misdemeanor.

Â Â Â Â Â  (4) Violation of ORS 480.085 is a Class B violation.

Â Â Â Â Â  (5) Violation of any provision of ORS 480.110 to 480.165 is a Class B misdemeanor. Violations thereof may be prosecuted in state or municipal courts when violations occur within the municipality served thereby. Justice courts shall have concurrent jurisdiction with circuit courts in all proceedings arising within ORS 480.110 to 480.165.

Â Â Â Â Â  (6) Subject to ORS 153.022, violation of any provision of ORS 480.210, 480.215, 480.235 and 480.265 or of any rule or regulation adopted under ORS 480.280 (1) is a Class B misdemeanor.

Â Â Â Â Â  (7) Violation of any provision of ORS 480.420 to 480.460 is a Class B violation.

Â Â Â Â Â  (8) Subject to ORS 153.022, violation of any provision of ORS 480.510 to 480.670, or any rule promulgated pursuant thereto, is a Class A misdemeanor. Whenever the Board of Boiler Rules has reason to believe that any person is liable to punishment under this subsection, it may certify the facts to the Attorney General, who may cause an appropriate proceeding to be brought. [Subsection (4) of 1963 Replacement Part enacted as 1961 c.722 Â§3; subsection (10) enacted as 1961 c.485 Â§24; subsection (4) enacted as 1963 c.384 Â§3; 1965 c.602 Â§24; subsection (3) enacted as 1967 c.417 Â§22; subsection (7) enacted as 1971 c.518 Â§25; 1983 c.676 Â§22; 1985 c.165 Â§3; 1987 c.158 Â§111; 1991 c.863 Â§59; 1999 c.1051 Â§193]

_______________



Chapter 481

Chapter 481 (Former Provisions)

Motor Vehicle Registration and Licensing; Dealers, Wreckers and Transporters;

Motor Vehicles Division

REGISTRATION; DEALERS, WRECKERS

PROTECTION FROM FIRE

Note: The repeal of statutes in this chapter by c.338, Oregon Laws 1983, and by c.16, Oregon Laws 1985, becomes operative January 1, 1986. Amendments in 1985 to repealed statutes do not affect the repeal of those statutes.

481.002 [1979 c.518 §4; repealed by 1983 c.338 §978]

481.004 [1979 c.871 §2; 1983 c.380 §1; repealed by 1983 c.338 §978]

481.005 [Amended by 1965 c.389 §1; 1969 c.605 §20; repealed by 1983 c.338 §978]

481.010 [Amended by 1959 c.152 §1; 1963 c.405 §1; 1965 c.98 §1; repealed by 1983 c.338 §978]

481.012 [1967 c.32 §2; repealed by 1983 c.338 §978]

481.015 [Amended by 1955 c.287 §24; 1955 c.697 §1; 1957 c.365 §1; 1959 c.683 §29; 1965 c.398 §3; 1969 c.599 §22; 1969 c.605 §21; 1973 c.249 §40; 1977 c.674 §1; 1979 c.229 §1; 1983 c.209 §1; 1983 c.748 §7; repealed by 1983 c.338 §978]

481.020 [Repealed by 1983 c.338 §978]

481.021 [1969 c.605 §2 (enacted in lieu of 481.022); 1971 c.529 §1; 1979 c.767 §1; 1983 c.311 §3; repealed by 1983 c.338 §978]

481.022 [1959 c.683 §2; repealed by 1969 c.605 §1 (481.021 enacted in lieu of 481.022)]

481.023 [1965 c.398 §2; 1977 c.362 §1; repealed by 1983 c.338 §978]

481.025 [Amended by 1955 c.697 §2; 1959 c.152 §2; 1965 c.343 §1; repealed by 1983 c.338 §978]

481.030 [Amended by 1983 c.145 §1; repealed by 1983 c.338 §978]

481.035 [Amended by 1953 c.380 §3; 1965 c.398 §4; 1974 c.55 §1; repealed by 1983 c.338 §978]

481.040 [Amended by 1957 c.184 §1; 1965 c.343 §2; 1977 c.31 §1; 1977 c.882 §1; repealed by 1983 c.338 §978]

481.045 [Amended by 1965 c.343 §3; 1977 c.362 §2; 1979 c.518 §5; repealed by 1983 c.338 §978]

481.048 [1969 c.598 §2; 1971 c.618 §1; repealed by 1983 c.338 §978]

481.050 [Amended by 1965 c.398 §5; repealed by 1983 c.338 §978]

481.055 [Amended by 1965 c.398 §5; repealed by 1983 c.338 §978]

481.060 [Amended by 1955 c.212 §1; 1959 c.110 §1; 1959 c.683 §3; 1969 c.605 §22; 1977 c.806 §7; 1983 c.311 §4; repealed by 1983 c.338 §978]

481.065 [Amended by 1977 c.362 §3; repealed by 1983 c.338 §978]

481.070 [Amended by 1979 c.871 §5; repealed by 1983 c.338 §978]

481.075 [Amended by 1957 c.483 §1; 1963 c.64 §1; 1965 c.253 §147; 1965 c.398 §6; 1967 c.488 §1; 1969 c.598 §3; 1969 c.605 §23; 1971 c.618 §2; 1975 c.271 §1; 1977 c.806 §8; 1977 c.885 §1; 1979 c.379 §5; 1983 c.748 §8; repealed by 1983 c.338 §978]

481.080 [Repealed by 1983 c.338 §978]

481.085 [Amended by 1959 c.683 §28; 1969 c.309 §8; repealed by 1971 c.734 §21]

481.090 [Amended by 1981 c.314 §1; repealed by 1983 c.338 §978]

481.092 [1971 c.734 §72; repealed by 1983 c.338 §978]

481.095 [Amended by 1979 c.284 §156; repealed by 1983 c.338 §978]

481.097 [1975 c.451 §173b; repealed by 1983 c.338 §978]

481.100 [1965 c.98 §3; 1969 c.605 §24; repealed by 1983 c.338 §978]

481.103 [1977 c.459 §2; repealed by 1983 c.338 §978]

481.105 [Amended by 1959 c.683 §6; 1961 c.56 §1; 1963 c.46 §1; 1965 c.343 §4; 1967 c.515 §3; 1969 c.605 §25; 1971 c.529 §8; 1975 c.209 §1; 1975 c.451 §174; 1975 c.681 §6a; 1979 c.379 §5a; 1983 c.152 §1; 1983 c.748 §9; repealed by 1983 c.338 §978; 1985 c.305 §4]

481.107 [1967 c.464 §5; 1975 c.451 §175; 1983 c.678 §1; repealed by 1983 c.338 §978]

481.108 [1983 c.678 §3; repealed by 1985 c.16 §475]

481.110 [Amended by 1959 c.683 §7; 1965 c.343 §5; 1969 c.605 §26; 1971 c.529 §9; 1975 c.209 §2; 1975 c.451 §176; 1983 c.748 §10; repealed by 1983 c.338 §978]

481.112 [1983 c.145 §7; repealed by 1985 c.16 §475]

481.115 [Amended by 1963 c.108 §1; 1965 c.343 §6; 1973 c.666 §1; 1975 c.209 §3; 1975 c.451 §177; 1979 c.322 §1; 1981 c.314 §2; repealed by 1983 c.338 §978]

481.117 [Formerly 481.515; repealed by 1983 c.338 §978]

481.120 [Amended by 1971 c.292 §1; 1975 c.159 §1; 1979 c.518 §9; repealed by 1983 c.338 §978]

481.123 [1979 c.518 §7; repealed by 1983 c.338 §978]

481.125 [Amended by 1975 c.159 §2; 1975 c.451 §178; repealed by 1983 c.338 §978; 1985 c.547 §3]

481.127 [1975 c.159 §4; repealed by 1983 c.338 §978; 1985 c.547 §4]

481.130 [Amended by 1975 c.209 §4; 1975 c.451 §179; 1979 c.518 §10; 1983 c.663 §4; repealed by 1983 c.338 §978]

481.135 [Amended by 1955 c.90 §1; 1965 c.384 §1; 1973 c.727 §1; 1975 c.602 §1; 1983 c.145 §3; repealed by 1983 c.338 §978]

481.140 [Amended by 1955 c.24 §1; 1959 c.683 §19; 1963 c.405 §2; 1969 c.605 §27; 1971 c.529 §6; 1973 c.727 §2; 1975 c.602 §2; 1983 c.311 §5; 1983 c.748 §11; repealed by 1983 c.338 §978]

481.145 [Subsection (3) (1965 Replacement Part) enacted as 1955 c.90 §2; 1961 c.246 §1; 1967 c.463 §6; 1973 c.727 §3; 1975 c.602 §3; repealed by 1983 c.338 §978]

481.150 [Amended by 1959 c.152 §3; 1963 c.405 §3; 1975 c.451 §180; repealed by 1983 c.338 §978; 1985 c.305 §5]

481.152 [1979 c.322 §8; repealed by 1983 c.338 §978]

481.153 [1979 c.322 §9; repealed by 1983 c.338 §978]

481.155 [Amended by 1955 c.83 §1; 1955 c.487 §3; 1957 c.155 §1; 1969 c.605 §28; 1977 c.687 §1; 1979 c.849 §1; repealed by 1983 c.338 §978]

481.157 [1959 c.683 §21; repealed by 1963 c.289 §1 (481.158 enacted in lieu of 481.157)]

481.158 [1963 c.289 §2 (enacted in lieu of 481.157); 1969 c.605 §29; repealed by 1983 c.338 §978]

481.160 [Amended by 1955 c.48 §1; 1957 c.292 §1; 1961 c.45 §1; 1963 c.261 §1; repealed by 1969 c.294 §25]

481.161 [1965 c.206 §2; repealed by 1969 c.294 §25]

481.162 [1955 c.487 §2; repealed by 1969 c.294 §25]

481.165 [Amended by 1975 c.451 §181; repealed by 1983 c.338 §978]

481.170 [Amended by 1973 c.805 §1; 1975 c.451 §182; 1977 c.257 §1; 1983 c.145 §4; 1983 c.663 §5; repealed by 1983 c.338 §978]

481.175 [Repealed by 1955 c.8 §1]

481.177 [1967 c.582 §2 (enacted in lieu of 481.180); 1971 c.529 §21; 1973 c.91 §4; 1975 c.209 §5; 1975 c.451 §183; 1977 c.718 §2; 1979 c.322 §2; 1983 c.311 §6; repealed by 1983 c.338 §978; 1985 c.416 §3; 1985 c.547 §5]

481.178 [1967 c.582 §3 (enacted in lieu of 481.180); 1971 c.264 §1; 1971 c.529 §29; 1979 c.322 §3; 1983 c.311 §7; repealed by 1983 c.338 §978; 1985 c.547 §6]

481.179 [1967 c.582 §4 (enacted in lieu of 481.180); repealed by 1983 c.338 §978]

481.180 [Amended by 1955 c.204 §1; 1955 c.668 §7; 1959 c.683 §22; 1963 c.289 §3; repealed by 1967 c.582 §1 (481.177, 481.178 and 481.179 enacted in lieu of 481.180)]

481.181 [1983 c.152 §3; repealed by 1985 c.16 §475; 1985 c.416 §4]

481.182 [1965 c.37 §2; repealed by 1983 c.338 §978]

481.183 [1959 c.683 §24; repealed by 1963 c.289 §4]

481.184 [1969 c.224 §2; repealed by 1983 c.338 §978]

481.186 [1981 c.125 §2; 1983 c.145 §8; repealed by 1983 c.338 §978]

481.190 [1971 c.454 §§11, 12; 1973 c.835 §71; 1974 c.73 §3; 1975 c.535 §1; 1975 c.670 §5; 1977 c.787 §1; 1979 c.481 §1; 1981 c.620 §1; 1983 c.145 §8a; 1983 c.196 §2; 1983 c.679 §16; repealed by 1983 c.338 §978; 1985 c.222 §4]

481.195 [1974 s.s. c.73 §6; repealed by 1975 c.535 §5]

481.200 [1974 s.s. c.73 §7; 1975 c.451 §185; 1975 c.535 §4; repealed by 1983 c.338 §978]

481.202 [Formerly part of 481.990; 1969 c.605 §30; 1975 c.357 §1; 1975 c.451 §186; 1983 c.201 §3; 1983 c.416 §3; repealed by 1983 c.338 §978]

481.205 [Amended by 1957 c.289 §1; 1963 c.405 §4; 1965 c.384 §2; 1969 c.605 §31; 1971 c.529 §32; 1973 c.81 §2; 1973 c.727 §4; 1975 c.451 §187; 1975 c.602 §4c; 1975 c.670 §1; 1979 c.518 §11; 1979 c.871 §6a; 1981 c.297 §1; repealed by 1983 c.338 §978]

481.210 [Amended by 1953 c.380 §3; 1955 c.736 §1; 1959 c.110 §2; 1959 c.152 §4; 1959 c.417 §4; 1961 c.539 §1; 1965 c.384 §3; 1965 c.389 §2; 1967 c.481 §1; 1969 c.36 §1; 1973 c.727 §5; 1974 c.55 §2; 1979 c.379 §6; 1983 c.145 §9; 1983 c.416 §4; 1983 c.679 §21; repealed by 1983 c.338 §978; 1985 c.547 §8]

481.215 [Amended by 1955 c.212 §2; 1957 c.677 §1; 1959 c.110 §3; 1959 c.152 §5; 1959 c.683 §17; 1963 c.405 §5; 1965 c.255 §1; 1969 c.605 §32; 1975 c.602 §5; repealed by 1983 c.338 §978]

481.220 [Amended by 1959 c.152 §6; 1959 c.417 §5; 1963 c.405 §6; 1975 c.451 §188; 1983 c.145 §10; 1983 c.679 §17; repealed by 1983 c.338 §978]

481.223 [1983 c.416 §2; repealed by 1985 c.16 §475]

481.224 [1983 c.201 §2; repealed by 1985 c.16 §475]

481.225 [Amended by 1957 c.391 §1; 1959 c.514 §1; 1965 c.181 §1; 1971 c.655 §247; 1973 c.396 §6; 1975 c.451 §189; 1977 c.253 §41; 1977 c.684 §1; repealed by 1983 c.679 §1 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1983 c.338 §978]

481.227 [1977 c.684 §3; repealed by 1983 c.338 §978 and 1983 c.679 §22]

481.230 [Amended by 1955 c.95 §1; 1959 c.152 §7; 1963 c.405 §7; 1967 c.32 §3; 1969 c.605 §33; 1971 c.529 §7; 1973 c.81 §3; 1973 c.805 §2; 1975 c.209 §6; 1975 c.357 §2; 1975 c.451 §190; 1979 c.809 §8a; 1979 c.871 §7; 1983 c.201 §4; repealed by 1983 c.338 §978]

481.232 [1953 c.305 §1; 1979 c.775 §1; repealed by 1983 c.338 §978]

481.233 [1983 c.678 §6; repealed by 1985 c.16 §475]

481.235 [Amended by 1959 c.187 §1; 1963 c.405 §8; 1967 c.84 §1; 1971 c.169 §1; 1973 c.727 §6; 1979 c.322 §4; 1983 c.678 §4; repealed by 1983 c.338 §978]

481.240 [Amended by 1969 c.605 §34; 1981 c.382 §1; repealed by 1983 c.338 §978]

481.245 [Amended by 1967 c.175 §4; 1969 c.605 §35; repealed by 1983 c.338 §978]

481.250 [Repealed by 1967 c.175 §6]

481.255 [Amended by 1953 c.54 §3; 1953 c.305 §2; 1969 c.605 §36; 1975 c.451 §191; repealed by 1983 c.338 §978]

481.257 [1959 c.152 §12; 1961 c.255 §1; 1975 c.451 §192; repealed by 1981 c.115 §1]

481.260 [Amended by 1959 c.282 §1; 1961 c.56 §2; 1963 c.405 §9; 1965 c.18 §1; 1967 c.515 §4; 1969 c.605 §37; 1975 c.451 §193; 1979 c.871 §8; 1981 c.314 §3; 1983 c.152 §4; repealed by 1983 c.338 §978]

481.265 [Subsection (4) of 1961 Replacement Part enacted as 1959 c.15 §2; 1963 c.493 §1; 1973 c.81 §1; 1973 c.727 §7; 1975 c.451 §194; 1981 c.135 §3; 1981 c.297 §2; repealed by 1983 c.338 §978]

481.267 [1981 c.135 §2; repealed by 1983 c.338 §978]

481.270 [Amended by 1953 c.607 §2; 1959 c.197 §1; 1959 c.417 §1; 1959 c.683 §25; 1965 c.86 §1; 1969 c.605 §38; 1971 c.529 §2; 1973 c.402 §27; 1975 c.681 §7; 1979 c.379 §6a; 1979 c.692 §8; 1983 c.748 §12; repealed by 1983 c.338 §978]

481.272 [1959 c.417 §3; 1961 c.539 §2; 1963 c.405 §10; 1965 c.398 §7; 1969 c.605 §39; repealed by 1983 c.338 §978]

481.275 [Amended by 1953 c.607 §2; repealed by 1963 c.162 §3]

481.280 [Amended by 1979 c.322 §5; repealed by 1983 c.338 §978]

481.285 [1971 c.211 §2; 1977 c.655 §1; 1979 c.871 §9; repealed by 1983 c.338 §978]

481.290 [1971 c.211 §3; repealed by 1983 c.338 §978]

481.295 [1975 c.670 §3; repealed by 1983 c.338 §978]

481.300 [1979 c.518 §12c; repealed by 1983 c.338 §978]

481.305 [Amended by 1955 c.245 §1; 1955 c.697 §3; 1963 c.33 §1; 1975 c.451 §195; 1977 c.674 §2; 1983 c.408 §2; repealed by 1983 c.338 §978]

481.310 [Amended by 1955 c.217 §1; 1959 c.328 §1; 1963 c.33 §2; 1975 c.451 §196; 1979 c.518 §12; 1979 c.871 §10a; 1983 c.408 §3; repealed by 1983 c.338 §978]

481.312 [1955 c.697 §6; 1957 c.365 §2; 1959 c.683 §30; 1969 c.605 §40; 1983 c.209 §2; 1983 c.748 §13; repealed by 1983 c.338 §978]

481.315 [Amended by 1963 c.433 §1; 1975 c.209 §7; 1975 c.451 §197; 1977 c.674 §3; 1983 c.408 §5; repealed by 1983 c.338 §978]

481.320 [Amended by 1983 c.408 §6; repealed by 1983 c.338 §978]

481.325 [Amended by 1953 c.54 §3; 1959 c.670 §1; 1971 c.529 §22; 1973 c.91 §7; 1973 c.727 §8; 1975 c.451 §198; 1977 c.674 §4; 1979 c.871 §11; 1983 c.408 §7; repealed by 1983 c.338 §978]

481.330 [Amended by 1975 c.451 §199; repealed by 1983 c.338 §978]

481.335 [Amended by 1967 c.85 §1; 1971 c.169 §2; 1971 c.529 §23; 1975 c.451 §200; repealed by 1983 c.338 §978 and 1983 c.408 §23]

481.340 [Amended by 1971 c.529 §30; 1979 c.518 §12a; repealed by 1983 c.338 §978; 1985 c.547 §7]

481.345 [Amended by 1961 c.524 §1; 1967 c.590 §16; 1971 c.371 §2; 1973 c.811 §2; 1975 c.417 §1; 1977 c.509 §1; 1977 c.610 §1a; 1979 c.186 §25; 1983 c.408 §12; repealed by 1983 c.338 §978]

481.347 [1971 c.371 §4; repealed by 1983 c.338 §978]

481.350 [Amended by 1955 c.217 §2; 1961 c.524 §2; 1971 c.371 §1; 1973 c.811 §3; 1977 c.674 §5; 1979 c.518 §13; 1983 c.408 §13; repealed by 1983 c.338 §978]

481.353 [1971 c.371 §5; repealed by 1983 c.338 §978]

481.355 [Amended by 1955 c.245 §2; 1961 c.524 §3; 1963 c.44 §1; 1973 c.811 §4; 1975 c.261 §1; 1981 c.489 §11; 1983 c.408 §14; repealed by 1983 c.338 §978]

481.360 [Amended by 1961 c.524 §4; 1973 c.811 §5; 1975 c.209 §8; 1983 c.408 §15; repealed by 1983 c.338 §978]

481.365 [Repealed by 1963 c.44 §2 (481.366 enacted in lieu of 481.365)]

481.366 [1963 c.44 §3 (enacted in lieu of 481.365); 1973 c.811 §6; repealed by 1983 c.338 §978]

481.370 [Amended by 1953 c.33 §2; 1961 c.524 §5; 1973 c.811 §7; 1975 c.417 §2; repealed by 1983 c.338 §978]

481.380 [1955 c.668 §2; 1975 c.261 §2; 1983 c.408 §17; repealed by 1983 c.338 §978]

481.385 [1955 c.668 §3; 1967 c.31 §1; 1975 c.451 §201; 1983 c.408 §17; repealed by 1983 c.338 §978]

481.390 [1955 c.668 §4; 1971 c.529 §24; 1983 c.408 §18; repealed by 1983 c.338 §978]

481.393 [1971 c.529 §28; 1983 c.408 §19; repealed by 1983 c.338 §978]

481.395 [1955 c.668 §5; 1967 c.31 §2; 1971 c.529 §25; 1975 c.451 §202; 1983 c.408 §20; repealed by 1983 c.338 §978]

481.400 [1955 c.668 §6; 1971 c.529 §26; repealed by 1983 c.338 §978]

481.405 [Amended by 1963 c.405 §11; 1965 c.343 §7; 1967 c.464 §1; 1973 c.666 §2; 1975 c.451 §203; 1979 c.322 §6; 1981 c.314 §4; repealed by 1983 c.338 §978]

481.410 [Amended by 1965 c.343 §8; 1967 c.464 §2; 1969 c.386 §4; 1975 c.451 §204; 1981 c.382 §2; repealed by 1983 c.338 §978]

481.412 [1965 c.343 §§10, 11; 1969 c.386 §5; 1973 c.91 §9; repealed by 1977 c.260 §1 (481.413 enacted in lieu of 481.412)]

481.413 [1977 c.260 §2 (enacted in lieu of 481.412); 1983 c.644 §1; 1983 c.748 §14; repealed by 1983 c.338 §978]

481.415 [Amended by 1965 c.343 §12; 1971 c.117 §1; 1981 c.382 §3; repealed by 1983 c.338 §978]

481.420 [Amended by 1955 c.697 §4; 1975 c.451 §205; repealed by 1981 c.314 §7]

481.423 [1969 c.605 §56; 1971 c.529 §10; 1973 c.91 §3; 1983 c.311 §8; 1983 c.748 §15; repealed by 1983 c.338 §978; 1985 c.416 §5]

481.425 [Repealed by 1983 c.338 §978]

481.427 [1979 c.871 §4; repealed by 1983 c.338 §978]

481.430 [Amended by 1957 c.187 §1; 1961 c.524 §6; 1963 c.405 §12; 1975 c.209 §9; 1975 c.417 §3; 1983 c.408 §21; repealed by 1983 c.338 §978]

481.435 [Amended by 1953 c.224 §4; 1961 c.524 §7; 1965 c.343 §13; 1975 c.209 §10; 1979 c.518 §14; 1983 c.408 §22; repealed by 1983 c.338 §978]

481.437 [1977 c.806 §2; 1979 c.518 §14a; repealed by 1983 c.338 §978]

481.438 [1977 c.806 §3; repealed by 1983 c.338 §978]

481.439 [1977 c.806 §4; repealed by 1983 c.338 §978]

481.440 [Amended by 1971 c.292 §2; 1975 c.209 §11; 1975 c.451 §206; repealed by 1977 c.806 §17]

481.441 [1977 c.806 §5; repealed by 1983 c.338 §978]

481.442 [1977 c.806 §6; repealed by 1983 c.338 §978]

481.444 [1973 c.811 §9; 1975 c.417 §4; 1977 c.610 §2; 1979 c.518 §15; 1983 c.663 §3; repealed by 1983 c.338 §978]

481.448 [1973 c.811 §12; 1975 c.417 §5; 1979 c.518 §16; repealed by 1983 c.338 §978]

481.450 [1969 c.605 §4; 1971 c.529 §4; 1973 c.727 §9; 1977 c.760 §1; 1979 c.767 §2; 1983 c.311 §9; 1983 c.363 §1; 1983 c.449 §2; repealed by 1983 c.338 §978]

481.455 [1959 c.683 §5; 1969 c.605 §41; repealed by 1971 c.529 §37]

481.460 [1959 c.683 §9; 1961 c.410 §1; 1969 c.605 §5; 1971 c.529 §20; 1979 c.322 §10; 1983 c.311 §10; repealed by 1983 c.338 §978]

481.465 [1959 c.683 §10; 1963 c.342 §1; repealed by 1969 c.605 §6 (481.466 and 481.468 enacted in lieu of 481.465)]

481.466 [1969 c.605 §7 (481.466 enacted in lieu of 481.465); repealed by 1971 c.529 §37]

481.467 [1971 c.529 §18; 1983 c.311 §11; repealed by 1983 c.338 §978]

481.468 [1969 c.605 §8 (481.468 enacted in lieu of 481.465); repealed by 1971 c.529 §37]

481.470 [1959 c.683 §11; 1963 c.342 §2; repealed by 1969 c.605 §9 (481.471 enacted in lieu of 481.470)]

481.471 [1969 c.605 §10 (enacted in lieu of 481.470); repealed by 1971 c.529 §37]

481.472 [1961 c.410 §§2, 3; 1963 c.405 §13; 1969 c.605 §43; repealed by 1971 c.529 §37]

481.474 [1971 c.529 §19; 1983 c.748 §16; repealed by 1983 c.338 §978]

481.475 [1959 c.683 §12; 1961 c.410 §4; 1967 c.481 §2; 1969 c.605 §44; repealed by 1971 c.529 §37]

481.480 [1959 c.683 §13; 1963 c.576 §43; 1969 c.605 §45; repealed by 1971 c.529 §37]

481.485 [1959 c.683 §14; 1969 c.605 §47; repealed by 1971 c.529 §37]

481.490 [1959 c.683 §15; 1969 c.605 §48; 1983 c.748 §17; repealed by 1983 c.338 §978]

481.500 [1959 c.683 §16; 1965 c.343 §14; 1969 c.605 §49; repealed by 1971 c.529 §37]

481.504 [1959 c.683 §27; 1969 c.605 §50; repealed by 1971 c.529 §37]

481.505 [Repealed by 1959 c.664 §30]

481.507 [1953 c.162 §1; repealed by 1959 c.664 §30]

481.508 [1963 c.45 §2; 1969 c.605 §51; 1983 c.748 §18; repealed by 1983 c.338 §978]

481.510 [Repealed by 1959 c.664 §30]

481.512 [1969 c.605 §42; 1971 c.529 §3; 1979 c.767 §3; 1981 c.305 §1; 1983 c.311 §12; repealed by 1983 c.338 §978]

481.515 [Renumbered 481.117]

481.516 [1973 c.91 §2; 1975 c.209 §12; repealed by 1983 c.338 §978]

481.518 [1983 c.748 §§2, 3; repealed by 1985 c.16 §475]

481.519 [1983 c.679 §2 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.520 [Repealed by 1959 c.664 §30]

481.521 [1983 c.679 §3 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.523 [1983 c.679 §5 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.525 [Repealed by 1959 c.664 §30]

481.526 [1983 c.679 §6 (481.519 to 481.537 and 481.992 enacted in lieu of 481.825); repealed by 1985 c.16 §475]

481.527 [1983 c.679 §7 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.528 [1983 c.679 §8 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.530 [Repealed by 1959 c.664 §30]

481.531 [1983 c.679 §9 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.533 [1983 c.679 §10 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.535 [Repealed by 1959 c.664 §30]

481.537 [1983 c.679 §15 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.540 [Amended by 1959 c.480 §5; 1959 c.481 §1; renumbered 481.950]

481.545 [Amended by 1955 c.287 §25; renumbered 481.955]

481.550 [Amended by 1955 c.287 §26; renumbered 481.960]

481.555 [1969 c.309 §2; repealed by 1983 c.338 §978]

481.560 [1969 c.309 §3; repealed by 1983 c.338 §978]

481.565 [1969 c.309 §4; repealed by 1983 c.338 §978]

481.570 [1969 c.309 §5; repealed by 1983 c.338 §978]

481.575 [1969 c.309 §6; repealed by 1983 c.338 §978]

481.580 [1969 c.309 §7; repealed by 1983 c.338 §978]

481.605 [Repealed by 1953 c.270 §2]

481.610 [Repealed by 1953 c.270 §2]

481.615 [Repealed by 1953 c.270 §2]

481.620 [1969 c.294 §3; 1979 c.871 §12; repealed by 1983 c.338 §978]

481.625 [1969 c.294 §2; repealed by 1983 c.338 §978]

481.630 [1969 c.294 §4; repealed by 1983 c.338 §978]

481.635 [1969 c.294 §5; repealed by 1983 c.338 §978]

481.640 [1969 c.294 §6; repealed by 1983 c.338 §978]

481.645 [1969 c.294 §7; repealed by 1983 c.338 §978]

481.650 [1969 c.294 §9; repealed by 1983 c.338 §978]

481.655 [1969 c.294 §12; repealed by 1983 c.338 §978]

481.660 [1969 c.294 §13; repealed by 1983 c.338 §978]

481.665 [1969 c.294 §15; repealed by 1983 c.338 §978]

481.670 [1969 c.294 §16; repealed by 1983 c.338 §978]

481.675 [1969 c.294 §17; repealed by 1983 c.338 §978]

481.680 [1969 c.294 §20; repealed by 1983 c.338 §978]

481.685 [1969 c.294 §18; repealed by 1983 c.338 §978]

481.690 [1969 c.294 §19; repealed by 1983 c.338 §978]

481.695 [1969 c.294 §21; repealed by 1983 c.338 §978]

481.705 [1969 c.294 §22; repealed by 1983 c.338 §978]

481.710 [1969 c.294 §8; repealed by 1983 c.338 §978]

481.715 [1969 c.294 §10; repealed by 1983 c.338 §978]

481.720 [1969 c.294 §11; repealed by 1983 c.338 §978]

481.725 [1969 c.294 §14; repealed by 1983 c.338 §978]

481.730 [1969 c.294 §§23, 24; repealed by 1983 c.338 §978]

481.770 [1971 c.618 §4; 1977 c.475 §1; repealed by 1983 c.338 §978]

481.773 [1983 c.288 §§4, 5; repealed by 1985 c.16 §475]

481.775 [1971 c.618 §5; 1975 c.451 §207; repealed by 1983 c.338 §978]

481.780 [1971 c.618 §6; 1983 c.288 §1; repealed by 1983 c.338 §978]

481.785 [1971 c.618 §7; 1975 c.451 §208; 1977 c.475 §3; 1981 c.382 §4; 1983 c.288 §6; repealed by 1983 c.338 §978]

481.790 [1971 c.618 §8; 1975 c.451 §209; 1983 c.288 §7; repealed by 1983 c.338 §978]

481.795 [1971 c.618 §9; 1983 c.288 §8; repealed by 1983 c.338 §978]

481.800 [1971 c.618 §10; 1975 c.451 §210; 1977 c.475 §2; 1983 c.288 §9; repealed by 1983 c.338 §978]

481.805 [1971 c.618 §25; 1973 c.26 §3; 1977 c.263 §6; 1977 c.475 §4; 1983 c.288 §10; repealed by 1983 c.338 §978]

481.810 [1971 c.618 §26; 1977 c.475 §5; repealed by 1983 c.338 §978]

481.825 [1975 c.710 §2; repealed by 1979 c.379 §12]

481.827 [1981 c.489 §2; 1983 c.436 §5; repealed by 1983 c.338 §978]

481.829 [1981 c.489 §3; 1983 c.436 §6; repealed by 1983 c.338 §978]

481.830 [1975 c.710 §3; repealed by 1979 c.379 §12]

481.833 [1981 c.489 §3a; 1983 c.436 §7; repealed by 1983 c.338 §978]

481.835 [1975 c.710 §4; repealed by 1979 c.379 §12]

481.837 [1981 c.489 §4; 1983 c.436 §8; repealed by 1983 c.338 §978]

481.839 [1981 c.489 §5; 1983 c.436 §9; repealed by 1983 c.338 §978]

481.840 [1975 c.710 §5; repealed by 1979 c.379 §12]

481.843 [1981 c.489 §6; 1983 c.436 §10; repealed by 1983 c.338 §978]

481.845 [1975 c.710 §6; repealed by 1979 c.379 §12]

481.847 [1981 c.489 §7; repealed by 1983 c.338 §978]

481.849 [1981 c.489 §8; 1983 c.436 §11; repealed by 1983 c.338 §978]

481.850 [1975 c.710 §9; repealed by 1979 c.379 §12]

481.853 [1981 c.489 §10; repealed by 1983 c.338 §978]

481.855 [1975 c.710 §11; repealed by 1979 c.379 §12]

481.875 [1975 c.681 §1; repealed by 1979 c.379 §12]

481.880 [1975 c.681 §2; repealed by 1979 c.379 §12]

481.885 [1975 c.681 §3; repealed by 1979 c.379 §12]

481.890 [1975 c.681 §§4, 5; repealed by 1979 c.379 §12]

481.905 [1955 c.287 §1; repealed by 1969 c.599 §68]

481.910 [1955 c.287 §2; 1965 c.536 §1; 1969 c.599 §23; 1973 c.249 §41; repealed by 1983 c.338 §978]

481.915 [1955 c.287 §7; 1961 c.546 §6; 1973 c.249 §42; repealed by 1983 c.338 §978]

481.920 [1955 c.287 §9; repealed by 1973 c.249 §91]

481.925 [1955 c.287 §3; 1969 c.599 §24; repealed by 1973 c.249 §91]

481.930 [1955 c.287 §4; 1969 c.599 §25; 1969 c.599 §25a; 1969 c.695 §9; 1973 c.249 §43; repealed by 1983 c.338 §978]

481.935 [1955 c.287 §5; 1965 c.536 §2; 1973 c.249 §44; repealed by 1983 c.338 §978]

481.940 [1955 c.287 §6; 1973 c.249 §45; repealed by 1983 c.338 §978]

481.942 [1965 c.363 §2; 1973 c.249 §46; repealed by 1983 c.338 §978]

481.943 [1965 c.363 §3; 1969 c.599 §26; 1973 c.249 §47; repealed by 1983 c.338 §978]

481.945 [1957 c.379 §1; 1961 c.119 §1; 1981 c.314 §5; 1983 c.740 §194; repealed by 1983 c.338 §978]

481.947 [1967 c.175 §3; repealed by 1983 c.338 §978]

481.950 [Formerly 481.540; 1961 c.146 §4; 1965 c.220 §4; 1965 c.363 §4; 1967 c.175 §1; 1969 c.70 §3; 1969 c.599 §28; 1973 c.249 §48; 1975 c.681 §8; 1975 c.682 §10a; 1979 c.284 §157; 1979 c.379 §6c; 1981 c.898 §49; repealed by 1983 c.338 §978]

481.952 [1965 c.220 §3; repealed by 1983 c.338 §978]

481.955 [Formerly 481.545; 1967 c.201 §1; 1981 c.314 §6; repealed by 1983 c.338 §978]

481.957 [1963 c.162 §2; 1967 c.151 §1; 1969 c.605 §52; 1979 c.284 §158; 1979 c.322 §11a; 1981 c.898 §50; repealed by 1983 c.338 §978]

481.960 [Formerly 481.550; repealed by 1983 c.338 §978]

481.970 [1969 c.34 §2; 1973 c.249 §49; repealed by 1983 c.338 §978]

481.975 [1957 c.137 §§1, 6; repealed by 1973 c.249 §91]

481.980 [1957 c.137 §§2, 3, 4, 5; repealed by 1973 c.249 §91]

481.990 [Amended by 1953 c.270 §2; 1955 c.36 §1; subsection (11) enacted as 1955 c.668 §8; subsection (12) enacted as 1957 c.391 §2; 1959 c.152 §8; part added by 1959 amendment renumbered 481.202; subsection (13) enacted as 1963 c.405 §14; 1965 c.181 §2; 1965 c.343 §15; 1969 c.147 §1; 1969 c.605 §53; 1971 c.743 §391; 1973 c.410 §1; 1973 c.811 §10; subsection (17) enacted as 1974 c.73 §9; subsection (18) enacted as 1974 s.s. c.73 §8; 1975 c.209 §13; 1975 c.451 §211; subsection (11) enacted as 1975 c.710 §8; 1977 c.806 §9; 1979 c.379 §7; subsection (11) enacted as 1981 c.489 §9; 1983 c.436 §12; 1983 c.740 §195; repealed by 1983 c.338 §978]

481.992 [1983 c.679 §§11, 12, 13 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.993 [1983 c.408 §9; repealed by 1985 c.16 §475]

481.994 [1983 c.408 §10; repealed by 1985 c.16 §475]

481.995 [1983 c.408 §11; repealed by 1985 c.16 §475]

481.996 [1983 c.145 §6; repealed by 1985 c.16 §475]

481.997 [1983 c.663 §2; repealed by 1985 c.16 §475]

481.998 [1983 c.288 §3; repealed by 1985 c.16 §475]

_______________



Chapter 482

Chapter 482 (Former Provisions)

Operators and Chauffeurs Licenses

OPERATORS AND CHAUFFEURS LICENSES

PROTECTION FROM FIRE

482.010 [Amended by 1955 c.287 §27; 1963 c.97 §1; 1979 c.871 §14; 1981 c.227 §5; repealed by 1983 c.338 §978]

482.020 [Amended by 1953 c.70 §2; 1963 c.97 §2; 1963 c.484 §6; 1965 c.343 §16; 1975 c.682 §1; repealed by 1983 c.338 §978]

482.030 [Amended by 1979 c.871 §15; repealed by 1983 c.338 §978]

482.035 [1969 c.598 §5; 1971 c.618 §11; repealed by 1983 c.338 §978]

482.040 [Amended by 1961 c.286 §1; 1965 c.38 §3; 1977 c.882 §2; 1981 c.818 §4; 1983 c.664 §2; 1983 c.721 §27; repealed by 1983 c.338 §978]

482.050 [Amended by 1977 c.882 §3; repealed by 1983 c.338 §978]

482.060 [Amended by 1969 c.598 §6; 1971 c.618 §12; 1975 c.271 §2; repealed by 1983 c.338 §978; 1985 c.288 §3]

482.070 [1965 c.38 §2; repealed by 1983 c.338 §978]

482.110 [Repealed by 1983 c.338 §978]

482.120 [Amended by 1963 c.97 §3; 1979 c.744 §37; 1981 c.718 §1; repealed by 1983 c.338 §978]

482.130 [Amended by 1977 c.885 §3; 1979 c.128 §1; repealed by 1983 c.338 §978]

482.140 [Repealed by 1971 c.195 §2 (482.141 enacted in lieu of 482.140)]

482.141 [1971 c.195 §3 (enacted in lieu of 482.140); repealed by 1983 c.338 §978]

482.150 [Amended by 1961 c.286 §2; 1963 c.484 §7; repealed by 1983 c.338 §978]

482.160 [Repealed by 1983 c.338 §978]

482.170 [Amended by 1957 c.458 §1; 1971 c.169 §3; 1973 c.156 §2; 1979 c.471 §1; 1979 c.871 §16a; 1983 c.680 §6; 1983 c.681 §1; repealed by 1983 c.338 §978]

482.180 [Repealed by 1983 c.338 §978]

482.185 [1981 c.473 §11; repealed by 1983 c.338 §978]

482.190 [1965 c.547 §2; 1977 c.882 §4; 1979 c.871 §19; 1981 c.473 §5a; repealed by 1983 c.338 §978]

482.192 [1965 c.547 §3; 1973 c.156 §3; 1977 c.169 §1; 1977 c.882 §5; 1979 c.471 §2; 1979 c.809 §12c; 1979 c.871 §20a; 1981 c.473 §6; 1981 c.562 §1]

482.194 [1965 c.547 §§4, 5; 1979 c.871 §21; 1981 c.473 §8; repealed by 1983 c.338 §978]

482.196 [1965 c.547 §6; repealed by 1983 c.338 §978]

482.198 [1965 c.547 §7; 1975 c.451 §212; 1979 c.871 §23; repealed by 1983 c.338 §978]

482.210 [Amended by 1961 c.286 §3; repealed by 1983 c.338 §978]

482.220 [Repealed by 1983 c.338 §978]

482.230 [Amended by 1963 c.97 §4; repealed by 1983 c.338 §978]

482.240 [Amended by 1963 c.97 §5; 1977 c.885 §4; 1979 c.853 §1; repealed by 1983 c.338 §978]

482.250 [Subsection (7) enacted as 1957 c.206 §5; 1959 c.421 §1; 1961 c.245 §3; 1961 c.672 §1; 1963 c.97 §6; 1965 c.376 §5; 1967 c.507 §7; 1967 c.554 §§1, 2, 3, 4; 1973 c.156 §4; 1973 c.724 §6; 1975 c.682 §2; 1981 c.400 §1; 1981 c.473 §9; 1981 c.562 §2a; 1983 c.583 §5; 1983 c.681 §2; repealed by 1983 c.338 §978; 1985 c.279 §1]

482.255 [1983 c.681 §2b; repealed by 1985 c.16 §475]

482.260 [Amended by 1963 c.97 §9; 1963 c.596 §3; 1975 c.79 §1; repealed by 1983 c.338 §978]

482.270 [Amended by 1963 c.97 §10; 1975 c.126 §1; 1975 c.682 §3; 1977 c.244 §1; 1977 c.525 §8; repealed by 1983 c.338 §978]

482.275 [1983 c.491 §2; repealed by 1985 c.16 §475]

482.280 [Amended by 1977 c.882 §6; repealed by 1983 c.338 §978]

482.283 [1979 c.809 §11; repealed by 1983 c.338 §978]

482.287 [1979 c.871 §18; 1981 c.562 §3; repealed by 1983 c.338 §978]

482.290 [Amended by 1961 c.286 §4; 1971 c.169 §4; 1973 c.156 §5; 1975 c.451 §213; 1975 c.682 §4a; 1979 c.471 §3; 1981 c.562 §4; 1983 c.681 §3; repealed by 1983 c.338 §978]

482.300 [Amended by 1955 c.287 §28; 1975 c.451 §214; repealed by 1977 c.882 §75]

482.310 [Repealed by 1983 c.338 §978]

482.320 [Amended by 1963 c.162 §4; 1981 c.672 §1; repealed by 1983 c.338 §978]

482.330 [Amended by 1963 c.97 §7; repealed by 1967 c.175 §6]

482.405 [1977 c.459 §4; repealed by 1983 c.338 §978]

482.410 [Amended by 1961 c.245 §1; 1963 c.97 §11; 1975 c.682 §5; repealed by 1983 c.338 §978]

482.420 [Amended by 1961 c.245 §2; 1963 c.97 §12; 1975 c.682 §6; repealed by 1983 c.338 §978]

482.425 [1981 c.718 §8; repealed by 1983 c.338 §978]

482.430 [Amended by 1955 c.291 §1; 1957 c.417 §1; 1963 c.510 §3; 1969 c.696 §2; 1969 c.697 §1; 1971 c.743 §392; 1973 c.798 §3; 1975 c.451 §144; 1977 c.882 §7; 1981 c.803 §3; 1981 c.818 §5b; 1983 c.507 §10; 1983 c.584 §1; repealed by 1983 c.338 §978]

482.435 [1977 c.882 §1b; 1981 c.803 §4; repealed by 1983 c.338 §978]

482.440 [Amended by 1963 c.97 §13; 1971 c.156 §1; 1981 c.818 §5c; repealed by 1983 c.338 §978]

482.445 [1957 c.715 §2; repealed by 1971 c.156 §2]

482.450 [Amended by 1963 c.97 §14; 1971 c.734 §73; 1975 c.451 §145; repealed by 1983 c.338 §978]

482.460 [Amended by 1963 c.484 §8; repealed by 1983 c.338 §978]

482.470 [Amended by 1957 c.170 §1; 1973 c.480 §1; 1977 c.882 §8; 1981 c.718 §3; 1981 c.803 §5; 1983 c.584 §2; 1983 c.721 §28; 1983 c.735 §4; repealed by 1983 c.338 §978]

482.475 [1965 c.281 §2; 1975 c.451 §214a; 1977 c.882 §9; 1983 c.721 §10; repealed by 1983 c.338 §978]

482.477 [1967 c.608 §2; 1973 c.798 §4; 1975 c.451 §214b; 1977 c.882 §10; 1979 c.471 §4; 1979 c.506 §1; 1979 c.744 §38a; 1981 c.803 §6; 1983 c.721 §13; repealed by 1983 c.338 §978]

482.478 [1973 c.798 §7; 1975 c.451 §214c; 1981 c.803 §7; 1983 c.721 §14; repealed by 1983 c.338 §978]

482.480 [Amended by 1959 c.432 §79; 1971 c.541 §1; 1975 c.451 §145a; 1977 c.882 §11; 1983 c.507 §11; repealed by 1983 c.338 §978]

482.490 [Amended by 1953 c.39 §2; 1963 c.97 §15; 1971 c.734 §74; repealed by 1983 c.338 §978]

482.500 [Amended by 1981 c.718 §4; 1983 c.695 §1; repealed by 1983 c.338 §978]

482.505 [1971 c.428 §3; 1973 c.156 §6; 1973 c.643 §2; 1977 c.392 §1; 1981 c.562 §5; 1983 c.721 §26; repealed by 1983 c.338 §978]

482.510 [Amended by 1959 c.303 §1; 1983 c.507 §15; repealed by 1983 c.338 §978]

482.520 [Amended by 1979 c.194 §1; 1981 c.818 §6; 1983 c.680 §1; repealed by 1983 c.338 §978]

482.530 [Amended by 1963 c.97 §16; 1981 c.818 §6a; repealed by 1983 c.338 §978]

482.540 [1965 c.574 §11 (1), (2), (5); 1973 c.827 §57; 1975 c.451 §146; repealed by 1983 c.338 §978 and c.721 §3 (482.541 enacted in lieu of 482.540)]

482.541 [1983 c.721 §4 (enacted in lieu of 482.540, 482.550 and 482.560); repealed by 1985 c.16 §475; 1985 c.672 §1]

482.543 [1983 c.721 §6; repealed by 1985 c.16 §475; 1985 c.672 §2]

482.545 [1983 c.721 §7; repealed by 1985 c.16 §475]

482.547 [1983 c.721 §8; repealed by 1985 c.16 §475; 1985 c.672 §3]

482.549 [1983 c.721 §16; repealed by 1985 c.16 §475]

482.550 [1965 c.574 §11 (3), (4); 1969 c.579 §1; 1975 c.451 §147; repealed by 1983 c.338 §978 and c.721 §3 (842.541 enacted in lieu of 482.550)]

482.552 [1983 c.721 §17; repealed by 1985 c.16 §475; 1985 c.672 §4]

482.555 [1983 c.721 §19; repealed by 1985 c.16 §475; 1985 c.672 §5]

482.557 [1983 c.721 §12; repealed by 1985 c.16 §475]

482.560 [1965 c.574 §12; repealed by 1983 c.338 §978 and c.721 §3 (482.541 enacted in lieu of 482.560)]

482.570 [1965 c.321 §2; 1971 c.428 §1; 1973 c.643 §1; 1975 c.451 §148; 1977 c.882 §12; repealed by 1983 c.338 §978]

482.580 [1965 c.321 §3; repealed by 1981 c.672 §2 (482.581 enacted in lieu of 482.580)]

482.581 [1981 c.672 §3 (enacted in lieu of 482.580); repealed by 1983 c.338 §978]

482.593 [1983 c.735 §1; repealed by 1985 c.16 §475]

482.595 [1983 c.735 §3; repealed by 1985 c.16 §475]

482.600 [1983 c.735 §6; repealed by 1985 c.16 §475]

482.610 [Amended by 1975 c.451 §215; 1977 c.882 §13; 1979 c.194 §2; 1981 c.818 §7; repealed by 1983 c.338 §978]

482.620 [Repealed by 1975 c.451 §291]

482.630 [Amended by 1975 c.451 §216; repealed by 1983 c.338 §978]

482.640 [Amended by 1975 c.451 §217; repealed by 1983 c.338 §978]

482.650 [Amended by 1959 c.506 §1; 1973 c.798 §5; repealed by 1975 c.451 §291]

482.655 [1981 c.818 §9; 1983 c.664 §1; 1983 c.680 §2; 1983 c.721 §29; repealed by 1983 c.338 §978]

482.660 [Repealed by 1959 c.664 §30]

482.810 [1963 c.484 §2; repealed by 1983 c.338 §978]

482.820 [1963 c.484 §3; 1979 c.744 §39; repealed by 1983 c.338 §978]

482.830 [1963 c.484 §4; 1981 c.235 §1; repealed by 1983 c.338 §978]

482.840 [1963 c.484 §5; repealed by 1983 c.338 §978]

482.850 [1973 c.335 §§2, 3, 4; 1983 c.507 §12; repealed by 1983 c.338 §978]

482.900 [1973 c.389 §2; repealed by 1983 c.338 §978]

482.905 [1973 c.389 §3; 1977 c.525 §9; repealed by 1983 c.338 §978]

482.910 [1973 c.389 §4; repealed by 1983 c.338 §978]

482.915 [1973 c.389 §5; repealed by 1983 c.338 §978]

482.920 [1973 c.389 §6; 1975 c.682 §11; 1981 c.562 §6; 1983 c.681 §4; repealed by 1983 c.338 §978]

482.925 [1973 c.389 §7; 1975 c.451 §218; 1979 c.313 §5; 1981 c.562 §7; 1983 c.681 §5; repealed by 1983 c.338 §978]

482.930 [1973 c.389 §8; 1979 c.313 §6; 1981 c.562 §8; 1983 c.681 §6; repealed by 1983 c.338 §978]

482.932 [1983 c.680 §5; repealed by 1985 c.16 §475]

482.935 [1973 c.389 §9; 1975 c.451 §219; 1979 c.313 §7; 1983 c.680 §3; repealed by 1983 c.338 §978]

482.950 [1977 c.163 §§2, 3; 1979 c.190 §426; 1979 c.507 §2; 1983 c.83 §97; 1983 c.514 §21; 1983 c.740 §196; repealed by 1983 c.338 §978]

482.990 [Amended by 1967 c.579 §1; 1971 c.743 §393; 1973 c.410 §2; 1973 c.798 §6; 1974 c.44 §1; 1975 c.451 §220; 1979 c.194 §3; repealed by 1983 c.338 §978]

_______________



Chapter 483

Chapter 483 (Former Provisions)

Motor Vehicle Equipment, Size, Weight; Abandoned Vehicles

MOTOR VEHICLE EQUIPMENT; ABANDONED VEHICLES

PROTECTION FROM FIRE

Note: The repeal of statutes in this chapter by c.338, Oregon Laws 1983, and by c.16, Oregon Laws 1985, becomes operative January 1, 1986. Amendments in 1985 to repealed statutes do not affect the repeal of those statutes.

483.002 [Amended by 1973 c.580 §1; 1975 c.287 §7; 1975 c.451 §221; 1977 c.409 §14; 1979 c.871 §24; repealed by 1983 c.338 §978]

483.004 [Amended by 1975 c.451 §221a; 1981 c.227 §6; repealed by 1983 c.338 §978]

483.006 [Amended by 1975 c.451 §222; repealed by 1983 c.338 §978]

483.008 [Amended by 1955 c.287 §29; 1965 c.398 §8; 1975 c.451 §223; 1977 c.409 §15; repealed by 1983 c.338 §978]

483.010 [Amended by 1953 c.691 §12; 1957 c.188 §1; 1973 c.223 §1; 1975 c.451 §224; 1977 c.409 §16; repealed by 1983 c.338 §978]

483.012 [Amended by 1953 c.691 §12; 1965 c.398 §9; 1975 c.451 §225; 1977 c.362 §4; 1977 c.409 §17a; repealed by 1983 c.338 §978]

483.014 [Amended by 1955 c.240 §1; 1974 s.s. c.55 §3; 1975 c.451 §226; 1981 c.818 §7a; repealed by 1983 c.338 §978]

483.016 [Amended by 1965 c.343 §17; 1973 c.310 §1; 1975 c.451 §227; repealed by 1983 c.338 §978]

483.018 [Subsection (3) enacted as 1967 c.500 §2; repealed by 1983 c.338 §978]

483.020 [Amended by 1971 c.393 §1; 1975 c.451 §228; repealed by 1983 c.338 §978]

483.022 [Amended by 1977 c.409 §18; repealed by 1983 c.338 §978]

483.024 [Amended by 1959 c.124 §1; subsection (3) enacted as 1969 c.598 §8; 1971 c.618 §13; 1975 c.451 §228a; repealed by 1983 c.338 §978]

483.026 [Amended by 1973 c.310 §2; repealed by 1983 c.338 §978]

483.028 [Repealed by 1983 c.338 §978]

483.030 [Amended by 1977 c.409 §19; 1979 c.871 §25; repealed by 1983 c.338 §978]

483.032 [Amended by 1965 c.398 §10; 1967 c.488 §2; 1971 c.229 §1; 1974 s.s. c.6 §3; repealed by 1975 c.451 §291]

483.034 [Amended by 1975 c.451 §111; renumbered 487.665]

483.036 [Amended by 1965 c.368 §8; repealed by 1975 c.451 §291]

483.038 [Repealed by 1983 c.338 §978]

483.040 [Amended by 1973 c.615 §3; 1975 c.451 §157; renumbered 487.850]

483.041 [1967 c.319 §2; repealed by 1975 c.451 §291]

483.042 [Repealed by 1975 c.451 §291]

483.043 [1953 c.186 §1; repealed by 1975 c.451 §291]

483.044 [Amended by 1959 c.124 §2; 1973 c.615 §4; repealed by 1975 c.451 §291]

483.045 [1959 c.350 §1; renumbered 487.660]

483.046 [Repealed by 1975 c.451 §291]

483.048 [Repealed by 1975 c.451 §291]

483.049 [1963 c.510 §2; repealed by 1975 c.451 §291]

483.050 [Amended by 1967 c.212 §1; 1969 c.496 §1; 1975 c.451 §229; repealed by 1983 c.338 §978]

483.052 [Repealed by 1983 c.338 §978]

483.054 [Amended by 1955 c.287 §30; repealed by 1983 c.338 §978]

483.060 [1969 c.496 §3; repealed by 1975 c.710 §10]

483.065 [1969 c.496 §4; repealed by 1983 c.338 §978]

483.102 [Amended by 1971 c.340 §1; repealed by 1975 c.451 §291]

483.103 [1974 s.s. c.6 §2; 1975 c.451 §75; renumbered 487.475]

483.104 [Amended by 1953 c.38 §2; 1955 c.38 §1; 1959 c.124 §3; 1973 c.193 §1; repealed by 1975 c.451 §291]

483.106 [Amended by 1975 c.451 §76; renumbered 487.480]

483.108 [Amended by 1953 c.187 §2; 1957 c.357 §1; 1969 c.314 §55; repealed by 1975 c.451 §291]

483.110 [Amended by 1957 c.357 §2; 1975 c.451 §79; renumbered 487.495]

483.112 [Amended by 1955 c.462 §1; 1973 c.208 §1; repealed by 1975 c.451 §291]

483.114 [Amended by 1957 c.394 §1; repealed by 1975 c.451 §291]

483.116 [Amended by 1955 c.38 §2; 1957 c.145 §1; 1961 c.546 §7; 1963 c.425 §1; 1965 c.180 §1; 1965 c.415 §1; 1969 c.402 §1; 1971 c.607 §1; repealed by 1975 c.451 §291]

483.118 [Repealed 1975 by c.451 §291]

483.120 [Amended by 1955 c.598 §1; 1959 c.407 §1; 1961 c.547 §1; 1973 c.407 §20; 1974 s.s. c.6 §4; repealed by 1975 c.451 §291]

483.121 [1961 c.547 §3; 1973 c.407 §21; 1975 c.451 §231a; repealed by 1983 c.338 §978]

483.122 [Repealed by 1975 c.451 §291]

483.124 [Amended by 1975 c.451 §84; renumbered 487.520]

483.126 [Amended by 1955 c.143 §1; 1957 c.691 §1; 1965 c.104 §1; 1971 c.252 §1; repealed by 1975 c.451 §291]

483.128 [Amended by 1965 c.121 §2; repealed by 1975 c.451 §291]

483.130 [Amended by 1953 c.17 §2; repealed by 1975 c.451 §291]

483.132 [Repealed by 1975 c.451 §291]

483.134 [Amended by 1961 c.254 §1; repealed by 1975 c.451 §291]

483.136 [Repealed by 1975 c.451 §291]

483.138 [Repealed by 1975 c.451 §291]

483.140 [Repealed by 1975 c.451 §291]

483.202 [Amended by 1961 c.660 §2; 1969 c.426 §1; repealed by 1975 c.451 §291]

483.204 [Amended by 1957 c.8 §1; 1961 c.660 §1; repealed by 1975 c.451 §291]

483.206 [Amended by 1967 c.497 §6; 1969 c.426 §2; repealed by 1975 c.451 §291]

483.208 [Amended by 1973 c.783 §1; repealed by 1975 c.451 §291]

483.210 [Amended by 1953 c.18 §2; repealed by 1975 c.451 §291]

483.212 [Repealed by 1975 c.451 §291]

483.214 [Amended by 1963 c.596 §1; 1975 c.213 §1; repealed by 1975 c.451 §291]

483.216 [Repealed by 1975 c.451 §291]

483.218 [Repealed by 1975 c.451 §291]

483.220 [Repealed by 1975 c.451 §291]

483.222 [Repealed by 1975 c.451 §291]

483.224 [Amended by 1959 c.124 §4; repealed by 1975 c.451 §291]

483.226 [Amended by 1959 c.124 §5; repealed by 1973 c.615 §11]

483.228 [Amended by 1959 c.124 §6; 1961 c.546 §8; 1971 c.607 §2; repealed by 1975 c.451 §291]

483.230 [Amended by 1959 c.124 §7; repealed by 1975 c.451 §291]

483.232 [Repealed by 1955 c.294 §3]

483.234 [Repealed by 1955 c.294 §3]

483.236 [1955 c.294 §1; repealed by 1975 c.451 §291]

483.302 [Amended by 1955 c.249 §1; 1967 c.237 §3; repealed by 1975 c.451 §291]

483.303 [1967 c.237 §2; repealed by 1975 c.451 §291]

483.304 [Amended by 1955 c.249 §2; 1965 c.17 §1; 1967 c.237 §4; 1973 c.510 §4; repealed by 1975 c.451 §291]

483.305 [1973 c.510 §2; 1974 s.s. c.55 §4; repealed by 1975 c.451 §291]

483.306 [Amended by 1975 c.451 §26; renumbered 487.190]

483.308 [Amended by 1959 c.124 §8; 1969 c.215 §1; repealed by 1975 c.451 §291]

483.310 [Amended by 1955 c.249 §3; repealed by 1975 c.451 §291]

483.312 [Amended by 1953 c.598 §2; repealed by 1975 c.451 §291]

483.314 [Repealed by 1975 c.451 §291]

483.316 [Amended by 1965 c.121 §1; repealed by 1975 c.451 §291]

483.318 [Amended by 1969 c.114 §1; repealed by 1975 c.451 §291]

483.320 [Renumbered 483.362]

483.322 [Amended by 1959 c.124 §9; renumbered 483.364]

483.324 [Renumbered 483.366]

483.326 [Renumbered 487.685]

483.328 [Renumbered 487.680]

483.330 [Amended by 1961 c.547 §4; repealed by 1975 c.451 §291]

483.332 [Repealed by 1975 c.451 §291]

483.334 [Amended by 1975 c.451 §51; renumbered 487.335]

483.336 [Repealed by 1975 c.451 §291]

483.338 [Repealed by 1975 c.451 §291]

483.340 [Repealed by 1953 c.124 §2]

483.342 [Repealed by 1953 c.124 §2]

483.343 [1969 c.628 §1; repealed by 1975 c.451 §291]

483.344 [Repealed by 1953 c.124 §2]

483.345 [1971 c.340 §3; 1973 c.679 §1; repealed by 1975 c.451 §291]

483.346 [1953 c.587 §1; 1975 c.451 §167; renumbered 487.895]

483.347 [1959 c.617 §2; repealed by 1975 c.451 §291]

483.348 [1953 c.587 §3; 1975 c.451 §168; renumbered 487.900]

483.350 [1953 c.587 §2; repealed by 1975 c.451 §291]

483.351 [Formerly 483.380; repealed by 1983 c.338 §978]

483.352 [1963 c.525 §1; 1973 c.219 §1; 1973 c.302 §1; 1975 c.82 §1; renumbered 487.915]

483.353 [1981 c.861 §5; repealed by 1983 c.338 §978]

483.354 [1963 c.525 §2; 1973 c.302 §2; 1975 c.451 §168a; renumbered 487.920]

483.355 [1981 c.861 §18; repealed by 1983 c.338 §978]

483.356 [1963 c.525 §3; 1975 c.82 §2; renumbered 487.925]

483.357 [1981 c.861 §19; repealed by 1983 c.338 §978]

483.360 [1981 c.861 §22; repealed by 1983 c.338 §978]

483.362 [Formerly 483.320; 1971 c.76 §1; 1971 c.607 §3; repealed by 1975 c.451 §291]

483.364 [Formerly 483.322; repealed by 1975 c.451 §291]

483.365 [1981 c.861 §21; repealed by 1983 c.338 §978]

483.366 [Formerly 483.324; repealed by 1975 c.451 §291]

483.380 [1967 c.484 §8; 1977 c.882 §14; 1981 c.861 §6; renumbered 483.351]

483.382 [1955 c.411 §1; 1965 c.245 §1; 1967 c.484 §1; 1973 c.441 §1; 1979 c.625 §1; 1981 c.861 §7; repealed by 1983 c.338 §978]

483.383 [1969 c.214 §2; 1979 c.625 §2; 1981 c.861 §8; 1983 c.436 §13; repealed by 1983 c.338 §978]

483.384 [1955 c.411 §2; 1965 c.245 §2; 1967 c.484 §2; 1975 c.296 §1;1979 c.625 §3; 1981 c.861 §9; repealed by 1983 c.338 §978]

483.386 [1955 c.411 §3; 1965 c.245 §3; 1967 c.484 §3; 1979 c.625 §4; 1981 c.861 §10; repealed by 1983 c.338 §978]

483.388 [1955 c.411 §4; 1965 c.245 §4; 1967 c.484 §4; 1979 c.625 §5; 1981 c.861 §11; repealed by 1983 c.338 §978]

483.390 [1955 c.411 §5; 1965 c.245 §5; 1981 c.861 §12; repealed by 1983 c.338 §978]

483.392 [1955 c.411 §6; 1959 c.257 §1; 1965 c.245 §6; 1981 c.861 §13; repealed by 1983 c.338 §978]

483.394 [1955 c.411 §7; 1959 c.257 §2; 1961 c.244 §1; 1965 c.245 §7; 1981 c.861 §14; repealed by 1983 c.338 §978]

483.395 [1967 c.484 §6; 1969 c.214 §3; 1975 c.296 §2; 1979 c.518 §17; 1981 c.861 §15; repealed by 1983 c.338 §978]

483.396 [1967 c.484 §7; 1981 c.861 §16; repealed by 1983 c.338 §978]

483.398 [1975 c.670 §7; subsections (2), (3) renumbered 483.556; repealed by 1983 c.338 §978]

483.399 [1975 c.451 §231; repealed by 1983 c.338 §978]

483.402 [Amended by 1957 c.165 §3; 1967 c.490 §1; 1975 c.451 §232; 1979 c.379 §8; 1979 c.629 §4; 1979 c.871 §26a; repealed by 1983 c.338 §978]

483.403 [1957 c.165 §2; 1975 c.451 §233; 1979 c.872 §1; repealed by 1983 c.338 §978]

483.404 [Amended by 1957 c.266 §1; 1973 c.580 §2; 1975 c.451 §234; 1977 c.233 §1; 1979 c.871 §27a; 1979 c.872 §2; 1983 c.171 §1; repealed by 1983 c.338 §978]

483.406 [Amended by 1957 c.691 §2; 1975 c.451 §235; 1979 c.872 §3; repealed by 1983 c.338 §978]

483.407 [1965 c.590 §2; 1975 c.451 §236; 1979 c.872 §4; repealed by 1983 c.338 §978]

483.408 [Amended by 1961 c.53 §1; 1975 c.451 §237; 1979 c.872 §5; repealed by 1983 c.338 §978]

483.410 [Amended by 1975 c.451 §238; 1979 c.872 §6; repealed by 1983 c.338 §978]

483.412 [Amended by 1973 c.274 §3; 1975 c.451 §239; 1979 c.872 §7; repealed by 1983 c.338 §978]

483.414 [Amended by 1975 c.451 §240; 1979 c.872 §8; repealed by 1983 c.338 §978]

483.416 [Amended by 1975 c.451 §241; 1979 c.872 §9; repealed by 1983 c.338 §978]

483.418 [Amended by 1975 c.451 §242; repealed by 1983 c.338 §978]

483.420 [Amended by 1959 c.124 §10; 1975 c.451 §243; repealed by 1983 c.338 §978]

483.422 [Amended by 1975 c.451 §244; repealed by 1983 c.338 §978]

483.423 [1957 c.463 §3; 1963 c.110 §1; 1969 c.233 §1; 1973 c.310 §3; 1973 c.783 §2; 1975 c.451 §245; 1977 c.510 §4; 1979 c.624 §1; repealed by 1983 c.338 §978]

483.424 [Amended by 1955 c.124 §1; 1975 c.451 §246; 1979 c.872 §9a; repealed by 1983 c.338 §978]

483.426 [Amended by 1975 c.451 §247; repealed by 1983 c.338 §978]

483.428 [Amended by 1955 c.124 §2; 1975 c.451 §248; repealed by 1983 c.338 §978]

483.430 [Amended by 1975 c.451 §249; repealed by 1983 c.338 §978]

483.432 [Amended by 1953 c.374 §2; 1957 c.463 §1; 1961 c.457 §1; 1971 c.607 §4; 1975 c.451 §250; 1977 c.882 §70; 1983 c.740 §197; repealed by 1983 c.338 §978]

483.433 [1979 c.624 §3; repealed by 1983 c.338 §978]

483.434 [Amended by 1973 c.274 §4; 1975 c.451 §251; 1979 c.379 §10; 1979 c.872 §10a; repealed by 1983 c.338 §978]

483.435 [1973 c.274 §2; repealed by 1983 c.338 §978]

483.436 [Amended by 1955 c.124 §3; 1979 c.872 §11; repealed by 1983 c.338 §978]

483.437 [1973 c.407 §12; 1979 c.872 §12; repealed by 1983 c.338 §978]

483.438 [Amended by 1953 c.629 §2; 1955 c.124 §4; 1979 c.872 §13; repealed by 1983 c.338 §978]

483.440 [Repealed by 1983 c.338 §978]

483.442 [Repealed by 1983 c.338 §978]

483.443 [1967 c.393 §2; 1971 c.380 §1; repealed by 1975 c.451 §291]

483.444 [Amended by 1975 c.451 §252; 1979 c.871 §29a; 1979 c.872 §14; 1983 c.171 §2; repealed by 1983 c.338 §978]

483.445 [1963 c.374 §2 (1), (2), (3), (4); 1975 c.451 §253; repealed by 1983 c.338 §978]

483.446 [Amended by 1975 c.451 §254; 1979 c.872 §15; repealed by 1983 c.338 §978]

483.447 [1981 c.453 §2; 1983 c.449 §1; repealed by 1983 c.338 §978]

483.448 [Amended by 1975 c.451 §255; repealed by 1977 c.273 §1 (483.449 enacted in lieu of 483.448)]

483.449 [1977 c.273 §2 (enacted in lieu of 483.448); repealed by 1983 c.338 §978]

483.450 [Amended by 1975 c.451 §256; repealed by 1983 c.338 §978]

483.452 [Amended by 1975 c.451 §257; 1979 c.709 §1; repealed by 1983 c.338 §978]

483.454 [Amended by 1975 c.451 §258; repealed by 1983 c.338 §978]

483.455 [1961 c.275 §3; repealed by 1963 c.32 §3]

483.456 [Amended by 1969 c.278 §1; 1975 c.451 §259; 1983 c.171 §3; repealed by 1983 c.338 §978]

483.457 [1967 c.414 §2; 1969 c.32 §1; 1975 c.451 §260; 1977 c.885 §5; 1981 c.22 §3; repealed by 1983 c.338 §978]

483.458 [Amended by 1975 c.451 §261; 1977 c.495 §1; 1979 c.872 §16; repealed by 1983 c.338 §978]

483.460 [Amended by 1971 c.148 §1; 1979 c.872 §17; repealed by 1983 c.338 §978]

483.461 [1973 c.412 §1; repealed by 1983 c.338 §978]

483.462 [Amended by 1975 c.451 §262; repealed by 1983 c.338 §978]

483.464 [1953 c.344 §1; repealed by 1983 c.338 §978]

483.466 [1953 c.344 §§2, 3; 1975 c.451 §263; repealed by 1983 c.338 §978]

483.468 [1953 c.344 §4; 1957 c.361 §1; repealed by 1983 c.338 §978]

483.470 [1953 c.151 §1; 1975 c.451 §264; repealed by 1983 c.338 §978]

483.472 [1955 c.539 §2; 1973 c.711 §1; 1973 c.833 §46; 1974 c.36 §19; 1975 c.451 §265; 1977 c.466 §1; repealed by 1983 c.338 §978]

483.474 [1961 c.441 §2; 1975 c.451 §266; repealed by 1983 c.338 §978]

483.482 [1963 c.315 §§2, 8; 1975 c.451 §267; 1983 c.64 §1; repealed by 1983 c.338 §978]

483.484 [1963 c.315 §3; 1983 c.64 §2; repealed by 1983 c.338 §978]

483.486 [1963 c.315 §4; 1983 c.64 §3; repealed by 1983 c.338 §978]

483.488 [1963 c.315 §5; 1983 c.64 §4; repealed by 1983 c.338 §978]

483.490 [1983 c.64 §6; repealed by 1985 c.16 §475]

483.492 [1983 c.64 §8; repealed by 1985 c.16 §475]

483.495 [1969 c.300 §2; 1975 c.451 §268; 1977 c.233 §2; 1979 c.872 §18; repealed by 1983 c.338 §978]

483.497 [1971 c.447 §2; 1983 c.707 §23; 1983 c.740 §198; repealed by 1983 c.338 §978]

483.499 [1971 c.447 §3; 1975 c.451 §269; repealed by 1983 c.338 §978]

483.502 [Amended by 1953 c.691 §12; 1959 c.189 §1; 1973 c.290 §1; 1975 c.315 §1; 1975 c.329 §1; 1977 c.409 §1; 1983 c.270 §1; 1983 c.371 §5; repealed by 1983 c.338 §978]

483.504 [Amended by 1953 c.691 §12; 1955 c.272 §1; 1957 c.277 §1; 1957 c.621 §1; 1959 c.291 §1; 1963 c.205 §1; 1967 c.524 §1; 1973 c.217 §1; 1975 c.315 §2; 1977 c.409 §2; 1979 c.347 §1; 1979 c.496 §4; 1979 c.872 §19a; 1983 c.345 §3; repealed by 1983 c.338 §978]

483.506 [Amended by 1953 c.691 §12; 1959 c.199 §1; last sentence of subsection (4) enacted as 1959 c.199 §2; 1967 c.474 §1; 1969 c.439 §1; 1973 c.257 §1; 1975 c.315 §3; 1977 c.409 §3; 1981 c.315 §1; repealed by 1983 c.338 §978]

483.508 [Amended by 1953 c.691 §12; 1957 c.621 §2; 1965 c.156 §1; subsection (9) enacted as 1965 c.398 §12; 1967 c.192 §1; 1967 c.524 §4; 1969 c.170 §1; 1977 c.409 §4; 1977 c.882 §16a; 1979 c.872 §20; 1981 c.507 §1; repealed by 1983 c.338 §978]

483.510 [Amended by 1969 c.397 §1; 1973 c.278 §1; 1975 c.80 §1; 1977 c.393 §1; 1977 c.882 §17; 1981 c.800 §1; repealed by 1983 c.338 §978]

483.512 [Amended by 1977 c.882 §18; repealed by 1983 c.338 §978]

483.514 [Amended by 1977 c.882 §19; repealed by 1983 c.338 §978]

483.516 [Amended by 1977 c.409 §5; repealed by 1983 c.338 §978]

483.518 [Amended by 1967 c.149 §1; 1971 c.466 §1; 1973 c.123 §1; 1977 c.882 §20; 1979 c.872 §21; repealed by 1983 c.338 §978]

483.520 [Amended by 1953 c.691 §12; 1959 c.292 §1; 1963 c.205 §2; 1965 c.68 §4; 1967 c.219 §1; 1967 c.524 §2; 1973 c.257 §2; repealed by 1977 c.409 §20]

483.522 [Repealed by 1977 c.409 §20]

483.524 [Amended by 1953 c.691 §12; 1959 c.214 §1; 1961 c.512 §1; 1963 c.141 §1; 1967 c.524 §3; repealed by 1977 c.409 §20]

483.525 [1953 c.691 §12; 1961 c.51 §1; 1965 c.68 §1; 1967 c.219 §2; 1973 c.257 §3; 1977 c.409 §6; 1979 c.347 §2; 1983 c.345 §1; 1983 c.741 §1a; repealed by 1983 c.338 §978]

483.526 [Repealed by 1973 c.249 §91]

483.527 [1979 c.281 §3; repealed by 1983 c.338 §978]

483.528 [Amended by 1953 c.691 §12; 1957 c.10 §1; 1961 c.295 §1; subsection (8) enacted as 1961 c.295 §2; 1965 c.334 §1; 1977 c.409 §7; 1979 c.281 §1; repealed by 1983 c.338 §978]

483.530 [Amended by 1953 c.691 §12; 1965 c.68 §2; 1973 c.257 §4; 1977 c.409 §8; 1981 c.818 §10; repealed by 1983 c.338 §978]

483.532 [Amended by 1953 c.691 §12; 1971 c.273 §1; 1975 c.451 §268a; 1975 c.698 §1; renumbered 487.905]

483.533 [1979 c.664 §2; 1981 c.116 §1; repealed by 1983 c.338 §978]

483.534 [Amended by 1953 c.691 §12; 1957 c.539 §1; 1959 c.152 §9; 1975 c.315 §4; 1977 c.409 §9; 1981 c.229 §1; repealed by 1983 c.338 §978]

483.536 [Amended by 1953 c.691 §12; repealed by 1983 c.338 §978]

483.538 [Amended by 1963 c.76 §1; 1969 c.425 §1; 1973 c.440 §1; repealed by 1975 c.451 §291]

483.540 [Amended by 1977 c.882 §21; repealed by 1983 c.338 §978]

483.542 [1953 c.257 §1; repealed by 1983 c.338 §978]

483.544 [1953 c.257 §2; 1977 c.882 §22; repealed by 1983 c.338 §978]

483.545 [1965 c.34 §2; 1977 c.409 §10; 1983 c.345 §2; repealed by 1983 c.338 §978]

483.547 [1975 c.451 §121; repealed by 1983 c.338 §978]

483.549 [1975 c.451 §122; 1983 c.171 §4; repealed by 1983 c.338 §978]

483.552 [1975 c.287 §2; 1981 c.511 §2; repealed by 1983 c.338 §978]

483.554 [1975 c.287 §3; repealed by 1983 c.338 §978]

483.556 [1975 c.287 §§4, 5; formerly (2), (3) of 483.398; 1981 c.511 §3; repealed by 1983 c.338 §978]

483.602 [Amended by 1953 c.7 §3; 1977 c.882 §23; 1981 c.818 §11; repealed by 1983 c.338 §978]

483.604 [Amended by 1977 c.882 §24; 1981 c.818 §12; repealed by 1983 c.338 §978]

483.606 [Amended by 1963 c.12 §1; 1971 c.606 §1; 1977 c.882 §25; 1981 c.619 §1; repealed by 1983 c.338 §978]

483.608 [Amended by 1967 c.500 §5; repealed by 1983 c.338 §978]

483.610 [Amended by 1957 c.560 §1; 1983 c.423 §1; repealed by 1983 c.338 §978]

483.611 [1967 c.500 §4; 1983 c.423 §2; repealed by 1983 c.338 §978]

483.612 [Amended by 1975 c.209 §14; repealed by 1983 c.338 §978]

483.614 [Repealed by 1975 c.451 §291]

483.616 [Subsections (3) and (4) of 1957 Replacement Part enacted as 1953 c.587 §5 and 1953 c.257 §4; repealed by 1959 c.664 §30]

483.618 [Repealed by 1959 c.664 §30]

483.620 [Renumbered 484.125]

483.622 [Repealed by 1959 c.664 §30]

483.624 [Repealed by 1959 c.664 §30]

483.626 [Repealed by 1959 c.664 §30]

483.628 [Amended by 1953 c.691 §12; 1959 c.152 §10; 1975 c.315 §5; repealed by 1983 c.338 §978]

483.630 [Amended by 1955 c.297 §1; 1961 c.713 §1; repealed by 1965 c.574 §13]

483.632 [1965 c.574 §2; repealed by 1967 c.500 §6]

483.634 [1965 c.574 §3; 1969 c.579 §2; 1975 c.451 §149; renumbered 487.805]

483.636 [1965 c.574 §5; renumbered 487.835]

483.638 [1965 c.574 §8; 1975 c.451 §269a; renumbered 487.810]

483.640 [1965 c.574 §4; 1975 c.451 §150; renumbered 487.825]

483.642 [1965 c.574 §9; 1971 c.313 §1; repealed by 1975 c.451 §291]

483.644 [1965 c.574 §6; 1975 c.451 §269b; renumbered 487.815]

483.646 [1965 c.574 §7; renumbered 487.830]

483.648 [1973 c.465 §1; 1975 c.451 §269c; renumbered 487.820]

483.652 [1961 c.725 §1; repealed by 1963 c.32 §3]

483.654 [1961 c.725 §4; repealed by 1963 c.32 §3]

483.656 [1961 c.725 §6; repealed by 1963 c.32 §3]

483.658 [1961 c.725 §7; repealed by 1963 c.32 §3]

483.660 [1961 c.725 §8; repealed by 1963 c.32 §3]

483.662 [1961 c.725 §8a; repealed by 1963 c.32 §3]

483.664 [1961 c.725 §9(1), (2), (3); repealed by 1963 c.32 §3]

483.666 [1961 c.725 §5; repealed by 1963 c.32 §3]

483.668 [1963 c.153 §2; repealed by 1983 c.338 §978]

483.670 [1963 c.153 §3; repealed by 1983 c.338 §978]

483.672 [1963 c.153 §5; 1969 c.695 §10; repealed by 1983 c.338 §978]

483.674 [1963 c.153 §6; repealed by 1983 c.338 §978]

483.676 [1963 c.153 §4; repealed by 1983 c.338 §978]

483.678 [1963 c.153 §7; repealed by 1983 c.338 §978]

483.680 [1963 c.153 §8; repealed by 1983 c.338 §978]

483.682 [1963 c.153 §9; repealed by 1983 c.338 §978]

483.705 [1969 c.598 §9; repealed by 1971 c.618 §28]

483.710 [1969 c.598 §§10, 13; 1971 c.618 §23; 1977 c.745 §50; 1979 c.744 §40; repealed by 1983 c.338 §978]

483.715 [1969 c.598 §11; repealed by 1971 c.618 §28]

483.725 [1971 c.618 §18; 1983 c.288 §11; repealed by 1983 c.338 §978]

483.730 [1971 c.618 §15; 1977 c.882 §26; 1979 c.744 §41; repealed by 1983 c.338 §978]

483.735 [1971 c.618 §16; 1977 c.882 §27; repealed by 1983 c.338 §978]

483.740 [1971 c.618 §17; 1977 c.882 §28; repealed by 1983 c.338 §978]

483.745 [1971 c.618 §19; 1975 c.451 §269d; repealed by 1983 c.338 §978]

483.750 [1971 c.618 §20; repealed by 1983 c.338 §978]

483.755 [1971 c.618 §22; 1977 c.475 §6; repealed by 1983 c.338 §978]

483.760 [1977 c.777 §2; 1983 c.679 §18; repealed by 1983 c.338 §978]

483.765 [1977 c.777 §3; repealed by 1983 c.338 §978]

483.770 [1977 c.777 §4; repealed by 1983 c.338 §978]

483.773 [1977 c.777 §6; repealed by 1983 c.338 §978]

483.775 [1973 c.191 §5; renumbered 487.837]

483.780 [1973 c.191 §2; renumbered 487.839]

483.785 [1973 c.191 §3; renumbered 487.841]

483.790 [1973 c.191 §4; renumbered 487.843]

483.800 [1971 c.454 §14; 1973 c.835 §80; repealed by 1983 c.338 §978]

483.805 [1971 c.454 §15; 1973 c.835 §67; repealed by 1983 c.338 §978]

483.810 [1971 c.454 §16; repealed by 1973 c.835 §234]

483.815 [1971 c.454 §17; 1973 c.835 §70; renumbered 468.385]

483.820 [1971 c.454 §18; 1973 c.835 §78; repealed by 1983 c.338 §978]

483.825 [Formerly 449.845; 1977 c.787 §2; 1979 c.872 §24; repealed by 1983 c.338 §978]

483.830 [1973 c.580 §4; repealed by 1975 c.451 §291]

483.833 [1975 c.89 §2; repealed by 1983 c.338 §978]

483.835 [1973 c.580 §5; 1975 c.287 §6; renumbered 487.755]

483.837 [1975 c.89 §3; 1979 c.395 §1; repealed by 1983 c.338 §978]

483.839 [1975 c.89 §4; 1979 c.871 §30; repealed by 1983 c.338 §978]

483.840 [1973 c.580 §6; repealed by 1975 c.451 §291]

483.843 [1975 c.89 §5; repealed by 1983 c.338 §978]

483.845 [1973 c.580 §7; repealed by 1975 c.451 §291]

483.847 [1975 c.89 §6; repealed by 1983 c.338 §978]

483.850 [1973 c.580 §8; repealed by 1975 c.451 §291]

483.855 [1973 c.580 §9; repealed by 1975 c.451 §291]

483.860 [1973 c.580 §10; 1975 c.287 §8; repealed by 1975 c.451 §291]

483.865 [1973 c.580 §11; 1975 c.451 §127; renumbered 487.775]

483.870 [1973 c.580 §12; 1975 c.451 §129; renumbered 487.785]

483.875 [1981 c.345 §1; repealed by 1983 c.338 §978]

483.990 [Amended by 1953 c.124 §2; 1953 c.691 §12; subsection (7) enacted as 1953 c.587 §4; subsection (7) of 1961 Replacement Part enacted as 1953 c.151 §2 and 1953 c.344 §5; subsection (9) of 1961 Replacement Part enacted as 1953 c.257 §3; subsection (5) enacted as 1955 c.294 §4; subsection (13) of 1961 Replacement Part enacted as 1955 c.539 §3; subsection (8) enacted as 1959 c.617 §3; subsection (15) of 1961 Replacement Part enacted as 1961 c.457 §3; subsection (16) of 1961 Replacement Part enacted as 1961 c.441 §3; subsection (17) of 1961 Replacement Part enacted as 1961 c.725 §9 (4); 1963 c.32 §2; subsection (4) enacted as 1963 c.596 §2; subsection (9) enacted as 1963 c.525 §4; part renumbered 483.991; 1971 c.273 §2; subsection (6) enacted as 1973 c.510 §3; 1975 c.451 §270a; 1975 c.698 §12; subsections (4) to (8) enacted as 1975 c.451 §94; repealed by 1977 c.882 §75]

483.991 [Formerly part of 483.990; subsection (2) enacted as 1963 c.374 §2(5); subsection (8) enacted as 1963 c.315 §6; subsection (9) enacted as 1971 c.447 §4; subsection (14) enacted as 1971 c.618 §21(1); subsection (15) enacted as 1971 c.618 §21(2); subsection (16) enacted as 1971 c.618 §21(3); subsection (17) enacted as 1971 c.454 §19(1); subsection (18) enacted as 1971 c.454 §19(2); subsection (19) enacted as 1971 c.454 §19(3); 1973 c.835 §79; 1975 c.315 §6; 1975 c.451 §271; 1977 c.409 §11; subsection (7) enacted as 1977 c.777 §5; repealed by 1983 c.338 §978]

483.992 [Amended by 1957 c.652 §1; 1959 c.511 §1; 1969 c.696 §1; 1971 c.743 §394; repealed by 1975 c. 451 §291]

483.993 [1961 c.547 §6; subsection (4) enacted as 1969 c.300 §3; subsection (5) enacted as 1969 c.598 §12; repealed by 1975 c.451 §291]

483.994 [Amended by 1953 c.691 §12; 1965 c.68 §3; 1977 c.409 §12; repealed by 1983 c.338 §978]

483.995 [1953 c.691 §12; repealed by 1965 c.36 §2]

483.996 [Amended by 1953 c.691 §12; 1959 c.647 §1; 1963 c.300 §1; 1965 c.36 §1; 1977 c.409 §13; 1979 c.281 §4; 1981 c.105 §1; repealed by 1983 c.338 §978]

483.997 [1965 c.34 §3; repealed by 1983 c.338 §978]

483.998 [Amended by 1953 c.691 §12; 1959 c.506 §2; 1971 c.273 §3; 1975 c.698 §3; repealed by 1977 c.882 §75]

483.999 [1971 c.564 §2; 1973 c.798 §1; repealed by 1975 c.451 §291]

_______________



Chapter 484

Chapter 484 (Former Provisions)

Traffic Offenses; Traffic Safety; Diversion

TRAFFIC OFFENSES; TRAFFIC SAFETY; DIVERSION

PROTECTION FROM FIRE

Note: The repeal of statutes in this chapter by chapter 338, Oregon Laws 1983, and by chapter 16, Oregon Laws 1985, becomes operative January 1, 1986. Amendments in 1985 to repealed statutes do not affect the repeal of those statutes.

484.010 [1959 c.664 §1; 1963 c.510 §4; subsection (6) enacted as 1967 c.579 §3; 1969 c.696 §3; 1973 c.798 §2a; 1973 c.836 §353; 1975 c.451 §151; 1977 c.882 §30; 1979 c.819 §5; 1981 c.818 §13; 1983 c.338 §941; renumbered 153.500]

484.020 [1959 c.664 §2; 1973 c.836 §354; 1981 c.818 §14; repealed by 1983 c.338 §978]

484.030 [1959 c.664 §3(1), (2), (3); 1971 c.743 §395; 1975 c.451 §169; renumbered 153.565]

484.040 [1959 c.664 §6; 1961 c.442 §2; 1973 c.836 §355; renumbered 153.570]

484.100 [1959 c.664 §7; 1963 c.401 §1; 1981 c.818 §15; repealed by 1983 c.338 §978]

484.105 [1963 c.448 §3; repealed by 1981 c.818 §47]

484.110 [1959 c.664 §17; 1977 c.510 §1; 1977 c.718 §7; 1981 c.818 §16; repealed by 1983 c.338 §978]

484.120 [1959 c.664 §§3(4), 8; 1961 c.569 §6; 1963 c.401 §2; 1977 c.510 §2; 1977 c.718 §8; 1981 c.818 §19; repealed by 1983 c.338 §978]

484.125 [Formerly 483.620; 1981 c.818 §20; repealed by 1983 c.338 §978]

484.130 [1959 c.664 §9; 1961 c.569 §7; 1963 c.401 §3; 1983 c.507 §13; repealed by 1983 c.338 §978]

484.140 [1961 c.569 §2; 1963 c.401 §4; 1975 c.451 §151a; 1981 c.818 §21; repealed by 1983 c.338 §978]

484.145 [1983 c.399 §3; renumbered 153.624]

484.150 [1959 c.664 §§10, 11; 1963 c.401 §5; 1965 c.588 §2; 1971 c.388 §1; 1973 c.737 §2; 1974 s.s. c.44 §2; 1975 c.451 §152; 1977 c.882 §31; 1977 c.883 §2; 1979 c.477 §4; renumbered 153.515]

484.155 [1963 c.401 §9; 1979 c.477 §5; renumbered 153.510]

484.160 [1959 c.664 §15; 1963 c.401 §6; renumbered 153.520]

484.170 [1959 c.664 §16; 1963 c.401 §7; 1979 c.477 §6; renumbered 153.525]

484.175 [1975 c.451 §271b; renumbered 153.530]

484.180 [1959 c.664 §12(1); 1963 c.401 §10; 1965 c.473 §1; 1975 c.451 §152a; 1977 c.882 §32; 1979 c.477 §7; renumbered 153.535]

484.190 [1959 c.664 §12(2), (3); 1975 c.451 §153; 1981 c.818 §22; renumbered 153.540]

484.200 [1959 c.664 §13(2); renumbered 153.545]

484.210 [1959 c.664 §13(1); 1965 c.588 §1; 1981 c.818 §26; renumbered 153.550]

484.220 [1959 c.664 §13(3); 1981 c.818 §27; renumbered 153.555]

484.222 [1967 c.579 §4; 1971 c.501 §1; 1975 c.451 §154; 1981 c.803 §8; repealed by 1983 c.338 §978]

484.225 [1983 c.721 §25; renumbered 809.710]

484.230 [1959 c.664 §14; 1965 c.473 §2; 1975 c.315 §7; 1977 c.746 §13; 1981 c.818 §28; renumbered 153.560]

484.240 [1959 c.664 §18; 1971 c.162 §1; 1981 c.818 §28a; renumbered 153.625]

484.250 [1959 c.664 §§20, 21; 1969 c.616 §2; 1971 c.186 §3; 1977 c.263 §7; renumbered 153.630]

484.260 [1959 c.664 §22; renumbered 153.635]

484.310 [1959 c.664 §23; 1981 c.818 §29; renumbered 153.600]

484.320 [1959 c.664 §§24, 25; 1981 c.818 §30; renumbered 153.605]

484.330 [1981 c.818 §24; repealed by 1983 c.338 §978]

484.350 [1975 c.451 §131; 1981 c.818 §31; renumbered 153.505]

484.353 [1981 c.818 §18; 1983 c.376 §1; repealed by 1983 c.338 §978]

484.355 [1975 c.451 §132; renumbered 153.610]

484.360 [1975 c.451 §133; 1981 c.803 §9; 1981 c.818 §32; renumbered 153.615]

484.365 [1975 c.451 §134; 1977 c.882 §34; repealed by 1981 c.803 §26]

484.370 [1975 c.451 §135; renumbered 153.620]

484.375 [1975 c.451 §137; 1981 c.818 §34; renumbered 153.575]

484.380 [1975 c.451 §137a; repealed by 1981 c.803 §26]

484.385 [1975 c.451 §138; 1981 c.803 §10; repealed by 1983 c.338 §978]

484.390 [1975 c.451 §139; 1977 c.882 §35; renumbered 153.580]

484.395 [1975 c.451 §140; renumbered 153.585]

484.400 [1975 c.451 §140a; 1981 c.818 §36; renumbered 153.590]

484.405 [1975 c.451 §140b; 1981 c.803 §11; renumbered 153.595]

484.410 [1959 c.664 §26; 1967 c.604 §11; 1967 c.620 §15; renumbered 1.520]

484.415 [1975 c.451 §141; 1977 c.882 §36; 1981 c.718 §5; 1981 c.818 §37; 1983 c.507 §14; repealed by 1983 c.338 §978]

484.418 [1983 c.507 §9; repealed by 1985 c.16 §475]

484.420 [1959 c.664 §27; 1967 c.604 §12; 1967 c.620 §16; renumbered 1.510]

484.425 [1975 c.451 §142; 1981 c.718 §9; repealed by 1983 c.338 §978]

484.430 [1963 c.8 §1; 1967 c.604 §13; renumbered 1.530]

484.435 [1975 c.451 §143; repealed by 1981 c.818 §47]

484.445 [1981 c.803 §17; 1983 c.784 §2; repealed by 1983 c.338 §978]

484.450 [1981 c.803 §18; 1983 c.125 §2; 1983 c.721 §30; 1983 c.784 §3; repealed by 1983 c.338 §978]

484.455 [1981 c.803 §19; repealed by 1983 c.338 §978]

484.460 [1981 c.803 §20; 1983 c.784 §4; repealed by 1983 c.338 §978; 1985 c.710 §6]

484.465 [1981 c.803 §21; 1983 c.125 §3; repealed by 1983 c.338 §978; 1985 c.277 §2]

484.470 [1981 c.803 §22; 1983 c.784 §5; repealed by 1983 c.338 §978]

484.475 [1981 c.803 §23; repealed by 1983 c.338 §978]

484.480 [1981 c.803 §24; 1983 c.721 §31; 1983 c.784 §6; repealed by 1983 c.338 §978]

484.510 [1967 c.499 §1; repealed by 1983 c.338 §978]

484.520 [1967 c.499 §2; 1969 c.469 §1; repealed by 1983 c.338 §978]

484.530 [1967 c.499 §3; repealed by 1969 c.469 §5]

484.540 [1967 c.499 §4; 1969 c.314 §56; repealed by 1969 c.469 §5]

484.550 [1967 c.499 §5; 1969 c.469 §3; repealed by 1983 c.338 §978]

484.560 [1967 c.499 §6; repealed by 1983 c.338 §978]

484.570 [1967 c.499 §7; 1969 c.469 §4; 1975 c.605 §25; repealed by 1983 c.338 §978]

484.575 [1983 c.583 §2; repealed by 1985 c.16 §475]

484.580 [1967 c.499 §8; repealed by 1983 c.338 §978]

484.590 [1967 c.499 §9; repealed by 1983 c.338 §978]

484.595 [1969 c.474 §5; 1983 c.583 §6; repealed by 1983 c.338 §978]

484.600 [1967 c.499 §10; repealed by 1983 c.338 §978]

484.700 [1973 c.301 §12; repealed by 1983 c.338 §978]

484.705 [1973 c.301 §§2, 3; 1975 c.451 §155; 1977 c.882 §37; 1981 c.818 §38; 1983 c.758 §1; repealed by 1983 c.338 §978]

484.710 [1973 c.301 §1; repealed by 1983 c.338 §978]

484.715 [1973 c.301 §4; 1981 c.207 §1; 1983 c.758 §2; repealed by 1983 c.338 §978]

484.718 [1983 c.758 §4; repealed by 1985 c.16 §475]

484.720 [1973 c.301 §5; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.722 [1983 c.758 §5; repealed by 1985 c.16 §475]

484.724 [1983 c.758 §6; repealed by 1985 c.16 §475]

484.725 [1973 c.301 §6; 1979 c.284 §159; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.727 [1983 c.758 §7; repealed by 1985 c.16 §475]

484.730 [1973 c.301 §7; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.733 [1983 c.758 §8; repealed by 1985 c.16 §475]

484.735 [1973 c.301 §8; 1983 c.758 §9; repealed by 1983 c.338 §978]

484.740 [1973 c.301 §9; 1977 c.800 §2; repealed by 1983 c.338 §978]

484.745 [1973 c.301 §10; 1983 c.758 §10; repealed by 1983 c.338 §978]

484.750 [1973 c.301 §11; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.990 [1959 c.664 §19; 1975 c.451 §156; 1981 c.818 §39; renumbered 153.995]

_______________



Chapter 485

Chapter 485 (Former Provisions)

School Buses; Worker Transport Vehicles; Ambulances

SCHOOL BUSES: WORKER TRANSPORT VEHICLES: AMBULANCES

PROTECTION FROM FIRE

485.010 [Amended by 1955 c.287 §31; 1961 c.546 §2; 1965 c.458 §3; 1971 c.607 §5; 1973 c.238 §1; 1975 c.451 §274; 1977 c.493 §4; repealed by 1983 c.338 §978]

485.020 [1959 c.304 §2; 1961 c.546 §3; 1971 c.607 §6; repealed by 1975 c.451 §291]

485.025 [1975 c.451 §173; 1981 c.378 §1; repealed by 1983 c.338 §978]

485.027 [1977 c.493 §3; repealed by 1983 c.338 §978]

485.030 [Amended by 1961 c.546 §4; 1971 c.607 §7; 1973 c.238 §2; repealed by 1983 c.338 §978]

485.040 [Repealed by 1961 c.546 §10]

485.050 [Amended by 1961 c.546 §1; repealed by 1983 c.338 §978]

485.055 [1977 c.493 §2; repealed by 1983 c.338 §978]

485.060 [Amended by 1961 c.546 §5; 1965 c.458 §1; 1977 c.493 §5; repealed by 1983 c.338 §978; 1985 c.547 §9]

485.310 [1959 c.304 §1; 1965 c.343 §18; repealed by 1983 c.338 §978]

485.320 [1959 c.304 §2; 1974 s.s. c.38 §3; 1977 c.253 §42; 1981 c.800 §3; repealed by 1983 c.338 §978]

485.330 [1959 c.304 §12; repealed by 1973 c.833 §48]

485.340 [1959 c.304 §3; 1974 s.s. c.38 §4; repealed by 1983 c.338 §978]

485.350 [1959 c.304 §4; repealed by 1983 c.338 §978]

485.360 [1959 c.304 §5; repealed by 1983 c.338 §978]

485.370 [1959 c.304 §6; repealed by 1983 c.338 §978]

485.380 [1959 c.304 §7; repealed by 1983 c.338 §978]

485.390 [1959 c.304 §8; 1974 s.s. c.38 §5; repealed by 1983 c.338 §978]

485.400 [1959 c.304 §9; 1974 s.s. c.38 §6; repealed by 1983 c.338 §978]

485.410 [1959 c.304 §11; repealed by 1983 c.338 §978]

485.420 [1959 c.304 §10; 1973 c.833 §40; 1977 c.804 §46; repealed by 1983 c.338 §978]

485.500 [1973 c.407 §1; 1975 c.451 §274a; 1975 c.695 §3a; 1979 c.575 §4; 1983 c.338 §942; renumbered 823.020]

485.505 [1973 c.407 §2; 1975 c.451 §275; 1983 c.338 §943; renumbered 823.030]

485.510 [1973 c.407 §3; 1975 c.451 §276; 1979 c.575 §5; 1983 c.451 §1; 1983 c.338 §944; 1985 c.16 §467; renumbered 823.040]

485.515 [1973 c.407 §4; 1975 c.209 §15; 1983 c.451 §2; 1983 c.338 §945; renumbered 823.060]

485.520 [1973 c.407 §5; 1983 c.451 §3; 1983 c.338 §946; renumbered 823.070]

485.525 [1973 c.407 §6; 1975 c.451 §277; 1983 c.451 §4; renumbered 823.080]

485.530 [1973 c.407 §7; 1975 c.451 §278; renumbered 823.090]

485.535 [1973 c.407 §8; 1975 c.451 §279; 1983 c.451 §5; renumbered 823.100]

485.540 [1973 c.407 §9; renumbered 823.110]

485.545 [1973 c.407 §10; 1975 c.451 §280; 1983 c.338 §947; renumbered 823.120]

485.550 [1973 c.407 §13; 1975 c.451 §281; 1975 c.695 §4a; renumbered 823.130]

485.555 [1973 c.407 §14; 1975 c.451 §282; 1975 c.695 §5a; 1977 c.581 §1; 1979 c.744 §42; renumbered 823.140]

485.560 [1973 c.407 §15; 1975 c.451 §283; 1975 c.695 §6a; 1977 c.581 §2; 1981 c.794 §1; 1983 c.338 §948; renumbered 823.150]

485.565 [1973 c.407 §16; 1981 c.794 §2; 1983 c.451 §6; 1983 c.338 §949; renumbered 823.160]

485.570 [1973 c.407 §17; 1975 c.451 §284; 1975 c.695 §7a; 1981 c.545 §10; renumbered 823.170]

485.573 [1977 c.402 §3; 1981 c.503 §1; renumbered 823.180]

485.575 [1973 c.407 §§18, 28; 1975 c.451 §285; 1983 c.338 §950; renumbered 823.190]

485.577 [1979 c.575 §1; renumbered 823.200]

485.580 [1973 c.407 §19; 1975 c.695 §8; 1983 c.451 §7; renumbered 823.210]

485.585 [1973 c.407 §23; 1975 c.451 §286; 1975 c.695 §9a; 1979 c.59 §2; 1983 c.338 §951; renumbered 823.220]

485.590 [1973 c.407 §24; 1975 c.451 §287; 1983 c.338 §952; renumbered 823.230]

485.595 [1973 c.407 §26; 1975 c.451 §288; 1983 c.338 §953; renumbered 823.240]

485.990 [Subsections (2) and (3) enacted as 1959 c.304 §13; repealed by 1983 c.338 §978]

485.992 [1973 c.407 §22; 1977 c.582 §54; renumbered 823.990]

_______________



Chapter 486

Chapter 486 (Former Provisions)

Financial Responsibility Law

FINANCIAL RESPONSIBILITY LAW

PROTECTION FROM FIRE

486.005 [Amended by 1955 c.287 §32; repealed by 1955 c.429 §51]

486.010 [Repealed by 1955 c.429 §51]

486.011 [1955 c.429 §2; 1965 c.343 §19; 1967 c.143 §1; 1971 c.742 §1; 1975 c.741 §1; 1977 c.894 §6; 1979 c.871 §31; 1983 c.314 §1; 1983 c.584 §3; repealed by 1983 c.338 §978]

486.015 [Repealed by 1955 c.429 §51]

486.020 [Repealed by 1955 c.429 §51]

486.021 [1955 c.429 §6; 1959 c.439 §1; 1963 c.430 §1; 1965 c.325 §3; 1971 c.606 §2; 1971 c.742 §2; 1977 c.464 §1; 1977 c.894 §7; 1981 c.619 §2; repealed by 1983 c.338 §978]

486.025 [Repealed by 1955 c.429 §51]

486.030 [Repealed by 1955 c.429 §51]

486.031 [1955 c.429 §13; 1957 c.257 §1; 1959 c.439 §2; 1963 c.430 §2; repealed by 1971 c.742 §8]

486.035 [Repealed by 1955 c.429 §51]

486.040 [Repealed by 1955 c.429 §51]

486.041 [1955 c.429 §18; 1963 c.430 §3; repealed by 1983 c.338 §978]

486.045 [Repealed by 1955 c.429 §51]

486.046 [1955 c.429 §12; 1971 c.742 §3; 1979 c.506 §2; repealed by 1983 c.338 §978]

486.050 [Repealed by 1955 c.429 §51]

486.051 [1955 c.429 §47; repealed by 1983 c.338 §978]

486.054 [1973 c.113 §4; 1977 c.882 §39; 1979 c.662 §1; 1981 c.803 §12; 1981 c.818 §26b; 1983 c.314 §2; repealed by 1983 c.338 §978]

486.055 [Repealed by 1955 c.429 §51]

486.056 [1955 c.429 §48; 1959 c.439 §3; 1973 c.113 §5; 1973 c.156 §1; 1975 c.195 §3; 1977 c.464 §2; 1977 c.672 §1; 1981 c.803 §13; repealed by 1983 c.338 §978]

486.060 [Repealed by 1955 c.429 §51]

486.061 [1955 c.429 §49; repealed by 1983 c.338 §978]

486.065 [Repealed by 1955 c.429 §51]

486.066 [1955 c.429 §50; repealed by 1983 c.338 §978]

486.068 [1959 c.439 §10; repealed by 1983 c.338 §978]

486.070 [Repealed by 1955 c.429 §51]

486.071 [1955 c.429 §51; repealed by 1983 c.338 §978]

486.075 [1977 c.894 §1; 1983 c.584 §4; repealed by 1983 c.338 §978]

486.080 [1977 c.894 §2; repealed by 1979 c.233 §1 (486.081 enacted in lieu of 486.080)]

486.081 [1979 c.233 §2 (enacted in lieu of 486.080); 1983 c.410 §1; repealed by 1983 c.338 §978]

486.085 [1977 c.894 §3; 1979 c.233 §3; repealed by 1983 c.338 §978]

486.090 [1977 c.894 §5; 1979 c.233 §4; repealed by 1983 c.338 §978]

486.095 [1977 c.894 §4; 1979 c.233 §5; repealed by 1983 c.338 §978]

486.097 [1983 c.584 §11; 1985 c.16 §470; renumbered 743.774]

486.100 [1977 c.894 §5a; 1979 c.233 §6; repealed by 1983 c.338 §978]

486.103 [1977 c.894 §17; 1979 c.233 §7; repealed by 1983 c.338 §978]

486.105 [Repealed by 1955 c.429 §51]

486.106 [1955 c.429 §3; 1959 c.439 §4; 1963 c.430 §4; 1971 c.606 §3; 1971 c.742 §4; 1977 c.894 §8; 1981 c.619 §3; repealed by 1983 c.338 §978]

486.110 [Repealed by 1955 c.429 §51]

486.111 [1955 c.429 §4; repealed by 1983 c.338 §978]

486.115 [Repealed by 1955 c.429 §51]

486.116 [1955 c.429 §5; repealed by 1983 c.338 §978]

486.120 [Repealed by 1955 c.429 §51]

486.125 [Repealed by 1955 c.429 §51]

486.130 [Repealed by 1955 c.429 §51]

486.131 [1955 c.429 §7; 1965 c.325 §4; 1971 c.606 §4; repealed by 1971 c.742 §8]

486.135 [Repealed by 1955 c.429 §51]

486.136 [1955 c.429 §8; 1959 c.439 §5; 1967 c.143 §2; repealed by 1971 c.742 §8]

486.140 [Repealed by 1955 c.429 §51]

486.141 [1955 c.429 §9; repealed by 1971 c.742 §8]

486.145 [Repealed by 1955 c.429 §51]

486.146 [1955 c.429 §10; 1959 c.439 §6; repealed by 1971 c.742 §8]

486.150 [Repealed by 1955 c.429 §51]

486.155 [Repealed by 1955 c.429 §51]

486.156 [1955 c.429 §11; 1957 c.257 §2; 1967 c.104 §1; 1971 c.742 §5; repealed by 1979 c.506 §12]

486.205 [Repealed by 1955 c.429 §51]

486.210 [Repealed by 1955 c.429 §51]

486.211 [1955 c.429 §37; 1957 c.417 §2; 1959 c.439 §7; 1961 c.184 §1; 1963 c.484 §9; 1963 c.510 §5; 1969 c.696 §4; 1971 c.742 §6; 1971 c.743 §396; 1975 c.451 §289; 1977 c.882 §40; 1977 c.894 §9a; 1979 c.233 §8; 1979 c.506 §4a; 1981 c.803 §14; 1981 c.818 §40; 1983 c.314 §3; 1983 c.584 §5; repealed by 1983 c.338 §978]

486.215 [Repealed by 1955 c.429 §51]

486.216 [1955 c.429 §40; 1959 c.439 §8; 1963 c.484 §10; 1965 c.33 §1; 1979 c.506 §3; repealed by 1983 c.338 §978]

486.220 [Repealed by 1955 c.429 §51]

486.221 [1971 c.742 §6b; 1977 c.680 §1; 1979 c.506 §5; repealed by 1983 c.338 §978]

486.225 [Repealed by 1955 c.429 §51]

486.230 [Repealed by 1955 c.429 §51]

486.235 [Repealed by 1955 c.429 §51]

486.240 [Repealed by 1955 c.429 §51]

486.245 [Repealed by 1955 c.429 §51]

486.250 [Repealed by 1955 c.429 §51]

486.251 [1955 c.429 §43; 1965 c.325 §1; 1977 c.680 §2; 1979 c.506 §6; repealed by 1983 c.338 §978]

486.255 [Repealed by 1955 c.429 §51]

486.256 [1955 c.429 §41; 1977 c.894 §10; 1979 c.233 §9; 1979 c.506 §7a; repealed by 1983 c.338 §978]

486.260 [Repealed by 1955 c.429 §51]

486.261 [1955 c.429 §42; 1965 c.343 §20; repealed by 1979 c.506 §12]

486.265 [Repealed by 1955 c.429 §51]

486.266 [1955 c.429 §44; repealed by 1983 c.338 §978]

486.270 [Repealed by 1955 c.429 §51]

486.275 [Repealed by 1955 c.429 §51]

486.276 [1955 c.429 §45; 1963 c.430 §5; 1965 c.325 §2; repealed by 1977 c.680 §4]

486.280 [Repealed by 1955 c.429 §51]

486.281 [1955 c.429 §46; 1967 c.143 §3; 1975 c.741 §2; 1977 c.680 §3; 1983 c.584 §6; repealed by 1983 c.338 §978]

486.285 [Repealed by 1955 c.429 §51]

486.290 [Repealed by 1955 c.429 §51]

486.291 [1955 c.429 §38; 1957 c.257 §3; 1963 c.484 §11; 1971 c.742 §7; 1977 c.464 §3; 1979 c.506 §8; 1981 c.911 §1; repealed by 1983 c.338 §978]

486.295 [Repealed by 1955 c.429 §51]

486.300 [Repealed by 1955 c.429 §51]

486.301 [1955 c.429 §39; repealed by 1959 c.506 §3]

486.405 [Repealed by 1955 c.429 §51]

486.410 [Repealed by 1955 c.429 §51]

486.411 [1955 c.429 §14; 1967 c.143 §4; 1979 c.506 §9; 1983 c.314 §4; 1983 c.584 §7; repealed by 1983 c.338 §978]

486.415 [Repealed by 1955 c.429 §51]

486.416 [1955 c.429 §15; repealed by 1983 c.338 §978]

486.420 [Repealed by 1955 c.429 §51]

486.421 [1955 c.429 §16; repealed by 1983 c.338 §978]

486.425 [Repealed by 1955 c.429 §51]

486.426 [1955 c.429 §17; 1979 c.506 §10; repealed by 1983 c.338 §978]

486.430 [Repealed by 1955 c.429 §51]

486.431 [1955 c.429 §19; 1961 c.222 §1; 1977 c.464 §4; 1977 c.882 §71; 1979 c.506 §11; repealed by 1983 c.338 §978]

486.435 [Repealed by 1955 c.429 §51]

486.440 [Repealed by 1955 c.429 §51]

486.505 [Repealed by 1955 c.429 §51]

486.506 [1955 c.429 §21; 1959 c.439 §9; 1961 c.544 §1; 1981 c.718 §6; repealed by 1983 c.338 §978]

486.510 [Repealed by 1955 c.429 §51]

486.511 [1955 c.429 §22; 1957 c.257 §4; 1967 c.464 §3; repealed by 1983 c.338 §978]

486.515 [Repealed by 1955 c.429 §51]

486.520 [Repealed by 1955 c.429 §51]

486.521 [1955 c.429 §20; 1961 c.28 §1; repealed by 1983 c.338 §978]

486.525 [Repealed by 1955 c.429 §51]

486.530 [Repealed by 1955 c.429 §51]

486.535 [Repealed by 1955 c.429 §51]

486.540 [Repealed by 1955 c.429 §51]

486.541 [1955 c.429 §23; 1977 c.894 §11; 1983 c.338 §955; renumbered 743.776]

486.545 [Repealed by 1955 c.429 §51]

486.546 [1955 c.429 §24; 1977 c.894 §12; 1983 c.338 §956; renumbered 743.778]

486.550 [Repealed by 1955 c.429 §51]

486.551 [1955 c.429 §28; 1983 c.338 §957; renumbered 743.779]

486.555 [Repealed by 1955 c.429 §51]

486.556 [1955 c.429 §25; 1983 c.338 §958; renumbered 743.781]

486.560 [Repealed by 1955 c.429 §51]

486.561 [1955 c.429 §26; 1983 c.338 §959; renumbered 743.782]

486.564 [1955 c.429 §27; renumbered 743.784]

486.565 [Repealed by 1955 c.429 §51]

486.566 [1955 c.429 §29; 1977 c.894 §13; 1983 c.338 §960; renumbered 743.785]

486.570 [1955 c.429 §34; 1977 c.894 §14; 1979 c.842 §6; repealed by 1983 c.338 §978]

486.575 [1955 c.429 §35; repealed by 1983 c.338 §978]

486.605 [Repealed by 1955 c.429 §51]

486.606 [1955 c.429 §30; 1967 c.143 §5; 1975 c.741 §3; 1983 c.584 §8; repealed by 1983 c.338 §978]

486.610 [Repealed by 1955 c.429 §51]

486.611 [1955 c.429 §31; repealed by 1983 c.338 §978]

486.615 [Repealed by 1955 c.429 §51]

486.616 [1955 c.429 §32; repealed by 1983 c.338 §978]

486.620 [Repealed by 1955 c.429 §51]

486.621 [1955 c.429 §33; 1967 c.143 §6; 1975 c.741 §4; 1983 c.584 §9; repealed by 1983 c.338 §978]

486.625 [Repealed by 1955 c.429 §51]

486.626 [1955 c.429 §36; repealed by 1983 c.338 §978]

486.680 [1981 c.676 §2; repealed by 1983 c.338 §978]

486.990 [Repealed by 1955 c.429 §51]

486.991 [1955 c.429 §52; 1977 c.894 §15; repealed by 1983 c.338 §978]

486.993 [1977 c.894 §16; repealed by 1983 c.338 §978]

_______________



Chapter 487

Chapter 487 (Former Provisions)

Rules of the Road

RULES OF THE ROAD

PROTECTION FROM FIRE

487.005 [1975 c.451 §2; 1977 c.882 §41; 1979 c.575 §2; 1979 c.871 §32a; 1981 c.473 §12; repealed by 1983 c.338 §978]

487.010 [Repealed by 1959 c.686 §72]

487.015 [1975 c.451 §3; repealed by 1983 c.338 §978]

487.020 [Repealed by 1959 c.686 §72]

487.025 [1975 c.451 §3a; repealed by 1983 c.338 §978]

487.030 [Amended by 1955 c.696 §1; repealed by 1959 c.686 §72]

487.035 [1975 c.451 §4; repealed by 1983 c.338 §978]

487.040 [Amended by 1955 c.696 §2; repealed by 1959 c.686 §72]

487.045 [1975 c.451 §10; 1977 c.882 §42; repealed by 1983 c.338 §978]

487.050 [Repealed by 1959 c.686 §72]

487.055 [1975 c.451 §9; repealed by 1983 c.338 §978]

487.060 [Repealed by 1959 c.686 §72]

487.065 [1975 c.451 §5; repealed by 1983 c.338 §978]

487.070 [Repealed by 1959 c.686 §72]

487.075 [1975 c.451 §11; 1977 c.882 §72; 1979 c.64 §1; repealed by 1983 c.338 §978]

487.080 [Repealed by 1959 c.686 §72]

487.085 [1975 c.451 §12; 1979 c.64 §2; repealed by 1983 c.338 §978; 1985 c.278 §1]

487.090 [Repealed by 1959 c.686 §72]

487.095 [1975 c.451 §6; 1977 c.882 §43; repealed by 1983 c.338 §978]

487.100 [1975 c.451 §7; repealed by 1983 c.338 §978]

487.105 [1975 c.451 §8; repealed by 1983 c.338 §978]

487.120 [1975 c.451 §13; repealed by 1983 c.338 §978]

487.125 [1975 c.451 §14; 1983 c.237 §1; repealed by 1983 c.338 §978]

487.130 [1975 c.451 §15; repealed by 1983 c.338 §978]

487.135 [1975 c.451 §16; 1983 c.237 §2; repealed by 1983 c.338 §978]

487.137 [1983 c.237 §4; repealed by 1985 c.16 §475]

487.140 [1975 c.451 §17; repealed by 1983 c.338 §978]

487.145 [1975 c.451 §18; repealed by 1983 c.338 §978]

487.150 [1975 c.451 §19; repealed by 1983 c.338 §978]

487.155 [1975 c.451 §20; repealed by 1983 c.338 §978]

487.165 [1975 c.451 §21; repealed by 1983 c.338 §978]

487.170 [1975 c.451 §22; repealed by 1983 c.338 §978]

487.175 [1975 c.451 §23; repealed by 1983 c.338 §978]

487.180 [1975 c.451 §24; repealed by 1983 c.338 §978]

487.185 [1975 c.451 §25; 1977 c.629 §1; repealed by 1983 c.338 §978]

487.190 [Formerly 483.306; repealed by 1983 c.338 §978]

487.195 [1975 c.451 §27; repealed by 1983 c.338 §978]

487.200 [1975 c.451 §28; 1977 c.882 §44; repealed by 1983 c.338 §978]

487.205 [1975 c.451 §29; repealed by 1983 c.338 §978]

487.210 [1975 c.451 §30; 1977 c.882 §45; 1983 c.287 §1; repealed by 1983 c.338 §978]

487.215 [1975 c.451 §31; repealed by 1983 c.338 §978]

487.220 [1975 c.451 §32; repealed by 1983 c.338 §978]

487.225 [1975 c.451 §33; repealed by 1983 c.338 §978]

487.230 [1975 c.451 §34; repealed by 1983 c.338 §978]

487.235 [1975 c.451 §34a; 1977 c.882 §46; repealed by 1983 c.338 §978]

487.245 [1975 c.451 §35; repealed by 1983 c.338 §978]

487.250 [1975 c.451 §36; repealed by 1983 c.338 §978]

487.255 [1975 c.451 §37; 1981 c.818 §41; repealed by 1983 c.338 §978]

487.260 [1975 c.451 §38; repealed by 1983 c.338 §978]

487.265 [1975 c.451 §39; repealed by 1983 c.338 §978]

487.270 [1975 c.451 §40; repealed by 1983 c.338 §978]

487.285 [1975 c.451 §41; repealed by 1983 c.338 §978]

487.290 [1975 c.451 §42; 1981 c.22 §4; repealed by 1983 c.338 §978]

487.295 [1975 c.451 §43; repealed by 1983 c.338 §978]

487.300 [1975 c.451 §44; repealed by 1983 c.338 §978]

487.305 [1975 c.451 §45; repealed by 1983 c.338 §978]

487.310 [1975 c.451 §46; repealed by 1983 c.338 §978]

487.315 [1975 c.451 §47; repealed by 1983 c.338 §978]

487.320 [1975 c.451 §48; repealed by 1983 c.338 §978]

487.325 [1975 c.451 §49; repealed by 1983 c.338 §978]

487.330 [1975 c.451 §50; 1977 c.882 §47; repealed by 1983 c.338 §978]

487.335 [Formerly 483.334; repealed by 1983 c.338 §978]

487.340 [1975 c.451 §52; repealed by 1983 c.338 §978]

487.345 [1975 c.451 §53; repealed by 1983 c.338 §978]

487.350 [1975 c.451 §59; repealed by 1983 c.338 §978]

487.355 [1975 c.451 §60; repealed by 1983 c.338 §978]

487.360 [1975 c.451 §54; 1983 c.520 §1; repealed by 1983 c.338 §978]

487.365 [1975 c.451 §55; 1983 c.520 §2; repealed by 1983 c.338 §978]

487.370 [1975 c.451 §56; 1983 c.520 §3; repealed by 1983 c.338 §978]

487.375 [1975 c.451 §57; 1983 c.520 §4; repealed by 1983 c.338 §978]

487.380 [1975 c.451 §58; repealed by 1983 c.338 §978]

487.390 [1975 c.451 §61; 1977 c.882 §73; repealed by 1983 c.338 §978]

487.395 [1975 c.451 §62; 1977 c.882 §48; repealed by 1983 c.338 §978]

487.400 [1975 c.451 §63; repealed by 1983 c.338 §978]

487.405 [1975 c.451 §64; repealed by 1983 c.338 §978]

487.410 [1975 c.451 §65; 1979 c.871 §33; 1983 c.332 §7; 1983 c.171 §5; repealed by 1983 c.338 §978]

487.415 [1975 c.451 §66; 1983 c.332 §9; repealed by 1983 c.338 §978]

487.425 [1975 c.451 §67; 1983 c.171 §6; repealed by 1983 c.338 §978]

487.430 [1975 c.451 §68; 1983 c.171 §7; repealed by 1983 c.338 §978]

487.435 [1975 c.451 §69; 1977 c.882 §74; repealed by 1983 c.338 §978]

487.440 [1975 c.451 §70; 1983 c.171 §8; repealed by 1983 c.338 §978]

487.445 [1975 c.451 §71; 1977 c.882 §49; 1979 c.64 §3; 1979 c.624 §5; 1983 c.134 §1; repealed by 1983 c.338 §978]

487.450 [1975 c.451 §72; repealed by 1983 c.338 §978]

487.465 [1975 c.451 §73; 1977 c.882 §50; repealed by 1983 c.338 §978]

487.470 [1975 c.451 §74; repealed by 1983 c.338 §978]

487.475 [Formerly 483.103; repealed by 1983 c.338 §978]

487.477 [1975 c.195 §2; repealed by 1983 c.338 §978]

487.480 [Formerly 483.106; repealed by 1983 c.338 §978]

487.485 [1975 c.451 §77; 1981 c.293 §1; repealed by 1983 c.338 §978]

487.490 [1975 c.451 §78; 1981 c.293 §2; 1983 c.329 §1; repealed by 1983 c.338 §978]

487.495 [Formerly 483.110; repealed by 1983 c.338 §978]

487.500 [1975 c.451 §80; 1981 c.818 §42; repealed by 1983 c.338 §978]

487.505 [1975 c.451 §81; 1983 c.458 §1; repealed by 1983 c.338 §978]

487.510 [1975 c.451 §82; 1977 c.882 §51; 1983 c.740 §200; repealed by 1983 c.338 §978]

487.515 [1975 c.451 §83; repealed by 1983 c.338 §978]

487.520 [Formerly 483.124; repealed by 1983 c.338 §978]

487.525 [1977 c.885 §8; repealed by 1983 c.338 §978]

487.530 [1975 c.451 §85; 1977 c.882 §52; 1981 c.818 §43; repealed by 1983 c.338 §978]

487.535 [1975 c.451 §86; 1977 c.882 §53; 1981 c.818 §44; 1983 c.664 §3; repealed by 1983 c.338 §978]

487.540 [1975 c.451 §87; 1979 c.744 §43; 1981 c.803 §15; 1981 c.806 §3; 1983 c.721 §20; 1983 c.722 §1; 1983 c.822 §1; repealed by 1983 c.338 §978]

487.545 [1975 c.451 §88; 1977 c.882 §54; 1981 c.806 §4; 1983 c.722 §2; 1983 c.822 §2; repealed by 1983 c.338 §978]

487.547 [1983 c.721 §22; repealed by 1985 c.16 §475]

487.549 [1983 c.721 §23; renumbered 813.030]

487.550 [1975 c.451 §90; 1981 c.818 §45; repealed by 1983 c.338 §978]

487.555 [1975 c.451 §91; repealed by 1983 c.338 §978]

487.560 [1975 c.451 §92; 1977 c.80 §1; 1977 c.800 §1; 1977 c.882 §55a; 1981 c.818 §46; 1983 c.721 §32; 1983 c.758 §11; repealed by 1983 c.338 §978; 1985 c.672 §6]

487.575 [1975 c.451 §95; 1977 c.882 §56; repealed by 1983 c.338 §978]

487.580 [1975 c.451 §96; 1977 c.882 §57; 1979 c.498 §1; repealed by 1983 c.338 §978]

487.585 [1975 c.451 §97; repealed by 1983 c.338 §978]

487.590 [1975 c.451 §98; repealed by 1983 c.338 §978]

487.595 [1975 c.451 §99; repealed by 1983 c.338 §978]

487.600 [1975 c.451 §100; 1979 c.498 §2; 1979 c.625 §7; repealed by 1983 c.338 §978]

487.605 [1975 c.451 §101; 1977 c.882 §57a; repealed by 1983 c.338 §978]

487.615 [1975 c.451 §102; repealed by 1983 c.338 §978]

487.620 [1975 c.451 §103; 1977 c.882 §58; repealed by 1983 c.338 §978]

487.625 [1975 c.451 §104; 1977 c.882 §59; 1981 c.110 §1; repealed by 1983 c.338 §978]

487.630 [1975 c.451 §105; 1983 c.332 §1; repealed by 1983 c.338 §978]

487.635 [1975 c.451 §106; repealed by 1983 c.338 §978]

487.640 [1975 c.451 §107; repealed by 1983 c.338 §978]

487.645 [1975 c.451 §108; repealed by 1983 c.338 §978]

487.650 [1975 c.451 §109; repealed by 1983 c.338 §978]

487.655 [1975 c.451 §110; repealed by 1983 c.338 §978]

487.660 [Formerly 483.045; repealed by 1983 c.338 §978]

487.665 [Formerly 483.034; repealed by 1983 c.338 §978]

487.670 [1975 c.451 §112; repealed by 1983 c.338 §978]

487.675 [1975 c.451 §113; repealed by 1983 c.338 §978]

487.680 [Formerly 483.328; 1977 c.882 §60; repealed by 1983 c.338 §978]

487.685 [Formerly 483.326; 1977 c.882 §61; repealed by 1983 c.338 §978]

487.690 [1979 c.555 §§1,2,3,4,5; repealed by 1981 c.394 §3]

487.705 [1975 c.451 §114; 1979 c.871 §34; repealed by 1983 c.338 §978]

487.707 [1979 c.871 §41; repealed by 1983 c.338 §978]

487.710 [1975 c.451 §114a; 1977 c.882 §62; 1979 c.871 §35; repealed by 1983 c.338 §978]

487.715 [1975 c.451 §115; 1979 c.871 §36; repealed by 1983 c.338 §978]

487.720 [1975 c.451 §116; 1979 c.871 §37; repealed by 1983 c.338 §978]

487.725 [1975 c.451 §117; repealed by 1983 c.338 §978]

487.730 [1975 c.451 §118; 1977 c.410 §1; 1979 c.871 §38; 1983 c.380 §2; repealed by 1983 c.338 §978]

487.733 [1979 c.872 §23; repealed by 1983 c.338 §978]

487.735 [1975 c.451 §119; 1983 c.380 §3; repealed by 1983 c.338 §978]

487.740 [1975 c.451 §120; 1979 c.379 §11; 1979 c.871 §39a; 1983 c.171 §9; repealed by 1983 c.338 §978]

487.743 [1983 c.380 §6; renumbered 814.330]

487.746 [1983 c.380 §7; renumbered 814.340]

487.750 [1975 c.451 §130; 1981 c.511 §1; 1983 c.332 §2; repealed by 1983 c.338 §978]

487.755 [Formerly 483.835; repealed by 1981 c.511 §4]

487.760 [1975 c.451 §123; repealed by 1983 c.338 §978]

487.762 [1983 c.332 §4; repealed by 1985 c.16 §475]

487.764 [1983 c.332 §5; repealed by 1985 c.16 §475]

487.765 [1975 c.451 §125; repealed by 1983 c.332 §11 and by 1983 c.338 §978]

487.767 [1983 c.332 §6; repealed by 1985 c.16 §475]

487.770 [1975 §451 §126; 1979 c.871 §42; repealed by 1983 c.338 §978]

487.775 [Formerly 483.865; repealed by 1983 c.338 §978]

487.778 [1983 c.332 §10; repealed by 1985 c.16 §475]

487.780 [1975 c.451 §128; repealed by 1981 c.511 §4]

487.785 [Formerly 483.870; 1983 c.332 §8; repealed by 1983 c.338 §978]

487.790 [1975 c.113 §2; repealed by 1983 c.338 §978]

487.795 [1975 c.451 §10a; 1979 c.871 §43; repealed by 1983 c.338 §978]

487.805 [Formerly 483.634; 1979 c.822 §1; 1983 c.721 §2; 1983 c.822 §3; repealed by 1983 c.338 §978; 1985 c.672 §7]

487.810 [Formerly 483.638; 1981 c.806 §5; 1983 c.822 §4; repealed by 1983 c.338 §978]

487.815 [Formerly 483.644; 1979 c.410 §8; 1981 c.307 §1; 1981 c.806 §6; repealed by 1983 c.338 §978; 1985 c.337 §1]

487.820 [Formerly 483.648; 1983 c.721 §9; repealed by 1983 c.338 §978]

487.825 [Formerly 483.640; repealed by 1983 c.338 §978]

487.830 [Formerly 483.646; 1981 c.806 §7; 1983 c.822 §6; repealed by 1983 c.338 §978]

487.835 [Formerly 483.636; 1981 c.806 §8; 1983 c.822 §7; repealed by 1983 c.338 §978]

487.837 [Formerly 483.775; repealed by 1983 c.338 §978]

487.839 [Formerly 483.780; 1977 c.882 §63; repealed by 1983 c.338 §978]

487.841 [Formerly 483.785; 1977 c.882 §64; repealed by 1983 c.338 §978]

487.843 [Formerly 483.790; 1977 c.882 §65; repealed by 1983 c.338 §978]

487.850 [Formerly 483.040; 1983 c.237 §5; repealed by 1983 c.338 §978]

487.853 [1975 c.451 §158; repealed by 1983 c.338 §978]

487.855 [1975 c.451 §159; repealed by 1983 c.338 §978]

487.860 [1975 c.451 §160; repealed by 1983 c.338 §978]

487.865 [1975 c.451 §161; repealed by 1983 c.338 §978]

487.870 [1975 c.451 §162; 1977 c.882 §66; 1979 c.871 §44; repealed by 1983 c.338 §978]

487.875 [1975 c.451 §163; repealed by 1983 c.338 §978]

487.880 [1975 c.451 §164; repealed by 1983 c.338 §978]

487.885 [1975 c.451 §165; 1983 c.276 §1; repealed by 1983 c.338 §978]

487.890 [1975 c.451 §166; repealed by 1983 c.338 §978]

487.895 [Formerly 483.346; 1977 c.882 §67; repealed by 1983 c.338 §978]

487.900 [Formerly 483.348; repealed by 1983 c.338 §978]

487.905 [Formerly 483.532; 1977 c.882 §68; 1979 c.628 §1; 1983 c.371 §1; repealed by 1983 c.338 §978]

487.907 [1983 c.371 §3; repealed by 1985 c.16 §475]

487.910 [1975 c.271 §4; repealed by 1983 c.338 §978]

487.913 [1983 c.371 §4; repealed by 1985 c.16 §475]

487.915 [Formerly 483.352; 1977 c.885 §2; 1979 c.128 §2; 1979 c.809 §9; repealed by 1983 c.338 §978; 1985 c.139 §1]

487.920 [Formerly 483.354; 1977 c.882 §69; 1979 c.128 §3; repealed by 1983 c.338 §978]

487.925 [Formerly 483.356; 1977 c.885 §6; 1979 c.128 §4; 1981 c.272 §2; repealed by 1983 c.338 §978; 1985 c.139 §2]

487.930 [1979 c.809 §6; 1981 c.275 §3; 1983 c.571 §2; repealed by 1983 c.338 §978]

487.935 [1979 c.809 §7; 1983 c.436 §14; repealed by 1983 c.338 §978]

487.940 [1981 c.272 §3; repealed by 1983 c.338 §978]

487.990 [Repealed by 1959 c.686 §72]

_______________



Chapter 488

Chapter 488 (Former Provisions)

Boats and Boating

BOATS AND BOATING

PROTECTION FROM FIRE

488.005 [1967 c.620 §2; 1979 c.744 §44; 1981 c.626 §3; 1985 c.725 §12; renumbered 830.010 in 1989]

488.010 [Repealed by 1957 c.467 §20]

488.011 [1957 c.467 §1; 1959 c.686 §64; 1963 c.355 §2; 1969 c.412 §1; 1973 c.304 §1; 1979 c.206 §1; 1987 c.448 §10; 1989 c.186 §1; renumbered 830.005 in 1989]

488.020 [Repealed by 1957 c.467 §20]

488.021 [1957 c.467 §2; 1959 c.686 §65; 1965 c.539 §1; 1981 c.102 §1; renumbered 830.015 in 1989]

488.023 [1959 c.686 §61; renumbered 830.300 in 1989]

488.024 [1959 c.686 §43; renumbered 830.210 in 1989]

488.025 [1959 c.686 §56; 1961 c.185 §4; renumbered 830.410 in 1989]

488.026 [1959 c.686 §57; 1975 c.584 §9; 1979 c.206 §2; 1989 c.885 §8; renumbered 830.420 in 1989]

488.027 [1959 c.686 §59; 1965 c.539 §2; 1967 c.176 §2; 1967 c.620 §17; 1975 c.584 §10; renumbered 830.035 in 1989]

488.028 [1959 c.686 §60; renumbered 830.040 in 1989]

488.030 [Repealed by 1957 c.467 §20]

488.031 [1957 c.467 §3; 1959 c.686 §66; 1967 c.153 §1; 1973 c.520 §1; 1975 c.584 §1; 1977 c.77 §1; renumbered 830.215 in 1989]

488.040 [Repealed by 1957 c.467 §20]

488.041 [1957 c.467 §4; 1959 c.686 §66a; 1967 c.153 §3; 1983 c.388 §7; renumbered 830.225 in 1989]

488.050 [Repealed by 1957 c.467 §20]

488.051 [1957 c.467 §5; repealed by 1959 c.686 §72]

488.052 [1959 c.686 §41; 1967 c.536 §1; renumbered 830.260 in 1989]

488.055 [1981 c.625 §3; renumbered 830.270 in 1989]

488.060 [Renumbered 488.610]

488.061 [1957 c.467 §6; 1959 c.686 §67; 1961 c.185 §5; 1969 c.77 §1; repealed by 1983 c.388 §13]

488.063 [1983 c.388 §11; renumbered 830.230 in 1989]

488.065 [1961 c.185 §2; repealed by 1983 c.388 §13]

488.070 [Amended by 1953 c.219 §2; part enacted as 1955 c.440 §1; 1957 c.126 §1; renumbered 488.620]

488.071 [1957 c.467 §7; renumbered 830.235 in 1989]

488.080 [1957 c.467 §8; 1967 c.153 §2; renumbered 830.240 in 1989]

488.090 [1957 c.467 §9; 1959 c.686 §67a; 1983 c.388 §9; renumbered 830.220 in 1989]

488.092 [1959 c.686 §42; renumbered 830.245 in 1989]

488.094 [1959 c.686 §63; 1967 c.153 §4; 1989 c.885 §9; renumbered 830.250 in 1989]

488.098 [1959 c.686 §55; renumbered 830.415 in 1989]

488.099 [1981 c.53 §3; renumbered 830.305 in 1989]

488.100 [1957 c.467 §10; 1959 c.686 §68; 1979 c.206 §3; 1981 c.53 §1; renumbered 830.315 in 1989]

488.101 [1961 c.185 §3; renumbered 830.335 in 1989]

488.102 [1959 c.686 §41a; 1967 c.536 §2; 1973 c.624 §1; renumbered 830.350 in 1989]

488.108 [1959 c.686 §48; 1963 c.355 §3; 1979 c.206 §4; renumbered 830.375 in 1989]

488.110 [1957 c.467 §11; 1969 c.412 §2; renumbered 830.340 in 1989]

488.120 [1957 c.467 §12; renumbered 830.345 in 1989]

488.124 [1959 c.686 §54; renumbered 830.050 in 1989]

488.130 [1957 c.467 §13; renumbered 830.355 in 1989]

488.140 [1957 c.467 §14; 1961 c.185 §6; 1989 c.186 §2; renumbered 830.360 in 1989]

488.144 [1959 c.686 §§44, 45, 46, 47; 1961 c.185 §7; 1979 c.744 §45; renumbered 830.365 in 1989]

488.150 [1957 c.467 §15; 1959 c.686 §69; 1967 c.176 §1; renumbered 830.370 in 1989]

488.160 [1957 c.467 §16; 1979 c.744 §46; renumbered 830.325 in 1989]

488.164 [1959 c.686 §49; renumbered 830.475 in 1989]

488.168 [1959 c.686 §50; 1973 c.520 §2; 1975 c.584 §2; 1983 c.388 §6; renumbered 830.480 in 1989]

488.170 [1957 c.467 §17; repealed by 1959 c.686 §72]

488.172 [1959 c.686 §51; renumbered 830.485 in 1989]

488.176 [1959 c.686 §§52, 53; 1979 c.206 §6; renumbered 830.490 in 1989]

488.178 [1959 c.686 §58; renumbered 830.330 in 1989]

488.180 [1957 c.467 §19; 1959 c.686 §70; renumbered 830.025 in 1989]

488.190 [1975 c.584 §12; renumbered 830.495 in 1989]

488.200 [1975 c.339 §2; renumbered 830.165 in 1989]

488.210 [1967 c.620 §§3, 5; 1979 c.477 §8; renumbered 153.330]

488.220 [1967 c.620 §4; 1971 c.388 §2; 1979 c.477 §9; 1979 c.744 §47; renumbered 153.335]

488.230 [1967 c.620 §6; renumbered 153.340]

488.240 [1967 c.620 §7; 1979 c.477 §10; renumbered 153.345]

488.250 [1967 c.620 §8; renumbered 153.350]

488.260 [1967 c.620 §9; 1981 c.625 §4; renumbered 153.355]

488.270 [1967 c.620 §10; renumbered 153.360]

488.280 [1967 c.620 §11; renumbered 153.365]

488.290 [1967 c.620 §12; renumbered 153.370]

488.300 [1967 c.620 §13; renumbered 153.375]

488.400 [1973 c.304 §3; 1977 c.77 §2; repealed by 1977 c.842 §12]

488.405 [1973 c.304 §4; repealed by 1977 c.842 §12]

488.410 [1973 c.304 §5; 1975 c.584 §3; repealed by 1977 c.842 §12]

488.415 [1973 c.304 §7; repealed by 1977 c.842 §12]

488.420 [1973 c.304 §8; 1979 c.615 §5; repealed by 1977 c.842 §12]

488.425 [1973 c.304 §9; 1975 c.584 §4; repealed by 1977 c.842 §12]

488.430 [1973 c.304 §10; repealed by 1977 c.842 §12]

488.600 [1959 c.686 §62; 1961 c.292 §1; 1965 c.539 §3; 1967 c.536 §3; 1969 c.412 §3; 1971 c.734 §§75, 75a; 1973 c.304 §12; 1979 c.206 §5; 1981 c.102 §2; renumbered 830.175 in 1989]

488.610 [Formerly 488.060; 1961 c.420 §1; 1967 c.547 §1; 1969 c.162 §1; 1971 c.537 §1; 1973 c.493 §1; renumbered 830.180 in 1989]

488.620 [Formerly 488.070; 1959 c.148 §1; 1961 c.420 §2; 1967 c.547 §2; 1969 c.134 §1; 1971 c.143 §1; 1973 c.493 §2; renumbered 830.185 in 1989]

488.625 [1967 c.547 §3; renumbered 830.190 in 1989]

488.630 [1967 c.467 §2; 1973 c.520 §3; 1974 s.s. c.8 §1; repealed by 1975 c.584 §8]

488.635 [1967 c.467 §3; repealed by 1975 c.584 §8]

488.640 [1967 c.467 §4(1); repealed by 1975 c.584 §8]

488.650 [1967 c.128 §2; 1973 c.485 §1; 1987 c.141 §1; renumbered 830.905 in 1989]

488.655 [1967 c.128 §3; 1987 c.141 §2; renumbered 830.910 in 1989]

488.660 [1967 c.128 §4; 1987 c.141 §3; renumbered 830.915 in 1989]

488.665 [1967 c.128 §5; 1987 c.141 §4; renumbered 830.920 in 1989]

488.670 [1967 c.128 §6; 1987 c.141 §5; renumbered 830.925 in 1989]

488.675 [1967 c.128 §7; 1987 c.141 §6; renumbered 830.930 in 1989]

488.680 [1967 c.128 §8; 1987 c.141 §7; renumbered 830.935 in 1989]

488.705 [1959 c.686 §1; 1963 c.355 §4; 1965 c.477 §1; 1973 c.520 §4; 1977 c.615 §3; renumbered 830.700 in 1989]

488.710 [1959 c.686 §2; renumbered 830.100 in 1989]

488.715 [1959 c.686 §3; 1961 c.185 §8; 1963 c.355 §5; 1971 c.631 §1; 1973 c.520 §5; 1974 s.s. c.8 §2; 1975 c.584 §5; 1989 c.885 §10; renumbered 830.705 in 1989]

488.718 [1977 c.615 §8; 1987 c.448 §1; 1989 c.186 §3; renumbered 830.850 in 1989]

488.720 [1959 c.686 §4; 1973 c.520 §6; 1981 c.52 §1; 1989 c.186 §4; renumbered 830.770 in 1989]

488.725 [1959 c.686 §5; 1961 c.185 §9; 1965 c.539 §4; 1977 c.62 §1; renumbered 830.780 in 1989]

488.726 [1977 c.615 §9; 1987 c.448 §2; renumbered 830.855 in 1989]

488.727 [1977 c.615 §10; 1987 c.448 §3; renumbered 830.860 in 1989]

488.728 [1977 c.615 §11; renumbered 830.865 in 1989]

488.729 [1987 c.448 §5; renumbered 830.870 in 1989]

488.730 [1959 c.686 §6; 1963 c.355 §6; 1965 c.477 §2; renumbered 830.785 in 1989]

488.732 [1963 c.355 §§9, 11; 1965 c.86 §2; 1965 c.431 §2; 1967 c.536 §4; 1971 c.475 §1; 1977 c.62 §2; 1977 c.884 §27; 1979 c.206 §9; 1981 c.349 §1; renumbered 830.790 in 1989]

488.735 [1959 c.686 §7; 1969 c.366 §1; 1977 c.62 §3; 1979 c.206 §10; renumbered 830.795 in 1989]

488.740 [1959 c.686 §§8, 9; 1963 c.355 §7; 1969 c.366 §2; 1977 c.62 §4; 1979 c.206 §11; renumbered 830.800 in 1989]

488.750 [1959 c.686 §9a; 1977 c.615 §12; 1987 c.448 §6; renumbered 830.710 in 1989]

488.755 [1959 c.686 §10; 1961 c.185 §10; 1973 c.520 §7; renumbered 830.805 in 1989]

488.760 [1959 c.686 §§11, 12, 13, 14; 1963 c.355 §12; 1971 c.475 §2; 1977 c.62 §5; 1977 c.615 §13; 1981 c.103 §1; 1981 c.104 §1; 1981 c.349 §2; 1989 c.186 §5; renumbered 830.830 in 1989]

488.762 [Formerly 488.770; 1981 c.103 §2; 1983 c.388 §1; 1987 c.448 §7; renumbered 830.810 in 1989]

488.763 [1977 c.260 §4 (enacted in lieu of 488.764); 1977 c.615 §14; renumbered 830.740 in 1989]

488.764 [1965 c.477 §§6, 7; repealed by 1977 c.260 §3 (488.763 enacted in lieu of 488.764)]

488.766 [1965 c.477 §5; 1977 c.615 §15; 1983 c.388 §2; renumbered 830.745 in 1989]

488.768 [1965 c.477 §4; 1977 c.615 §16; 1983 c.388 §3; renumbered 830.750 in 1989]

488.770 [1959 c.686 §§15, 16, 17; 1961 c.185 §11; 1963 c.355 §15; 1965 c.477 §3; renumbered 488.762]

488.772 [1965 c.477 §8; 1977 c.615 §17; 1983 c.388 §4; renumbered 830.755 in 1989]

488.774 [1965 c.477 §9; 1977 c.615 §18; renumbered 830.720 in 1989]

488.775 [1963 c.355 §14; renumbered 488.778]

488.778 [Formerly 488.775; 1973 c.520 §8; renumbered 830.825 in 1989]

488.780 [1959 c.686 §18; 1977 c.615 §19; 1981 c.103 §3; 1981 c.625 §1; renumbered 830.815 in 1989]

488.790 [1959 c.686 §§19, 20, 21; 1961 c.382 §1; repealed by 1963 c.355 §19]

488.805 [1959 c.686 §22; 1963 c.355 §16; 1969 c.366 §3; 1977 c.62 §6; 1977 c.615 §20; 1983 c.388 §5; renumbered 830.820 in 1989]

488.810 [1959 c.686 §23; 1961 c.185 §12; 1963 c.355 §17; 1977 c.615 §21; renumbered 830.715 in 1989]

488.815 [1959 c.686 §25; 1977 c.615 §22; renumbered 830.725 in 1989]

488.820 [1959 c.686 §24; renumbered 830.730 in 1989]

488.823 [1963 c.355 §13; 1971 c.475 §3; renumbered 830.775 in 1989]

488.825 [1959 c.686 §27; 1973 c.792 §18; renumbered 830.105 in 1989]

488.830 [1959 c.686 §34; 1961 c.292 §2; 1963 c.355 §18; 1965 c.478 §1; 1967 c.536 §5; 1973 c.304 §13; 1975 c.584 §6; 1977 c.615 §23; 1981 c.104 §2; 1983 c.388 §8; 1987 c.644 §1; 1989 c.186 §6; renumbered 830.110 in 1989]

488.833 [1971 c.475 §6; 1973 c.520 §9; renumbered 830.115 in 1989]

488.835 [1959 c.686 §26; repealed by 1979 c.206 §14]

488.840 [1959 c.686 §28; renumbered 830.120 in 1989]

488.845 [1959 c.686 §30; 1969 c.314 §57; renumbered 830.125 in 1989]

488.850 [1959 c.686 §31; renumbered 830.130 in 1989]

488.855 [1959 c.686 §32; renumbered 830.135 in 1989]

488.860 [1959 c.686 §35; 1965 c.589 §1; 1967 c.536 §6; 1971 c.475 §4; 1973 c.762 §4; renumbered 830.140 in 1989]

488.862 [1977 c.76 §4; repealed by 1979 c.515 §1]

488.865 [1959 c.686 §§36, 37; 1971 c.186 §4; 1971 c.475 §7; 1983 c.763 §49; 1985 c.156 §1; renumbered 830.145 in 1989]

488.870 [1959 c.686 §37a; 1979 c.206 §7; renumbered 830.060 in 1989]

488.875 [1973 c.762 §3; 1975 c.584 §7; 1979 c.206 §8; 1985 c.152 §6; 1987 c.185 §1; renumbered 830.150 in 1989]

488.880 [1985 c.218 §3; renumbered 830.195 in 1989]

488.883 [1987 c.644 §3; renumbered 830.160 in 1989]

488.885 [1987 c.573 §1; renumbered 634.525 in 1989]

488.900 [1977 c.806 §11; renumbered 830.875 in 1989]

488.905 [1977 c.806 §12; renumbered 830.880 in 1989]

488.910 [1977 c.806 §13; renumbered 830.885 in 1989]

488.915 [1977 c.806 §14; renumbered 830.890 in 1989]

488.920 [1977 c.806 §15; renumbered 830.895 in 1989]

488.990 [Subsection (6) enacted as 1955 c.440 §2; subsections (1) and (2) enacted as 1957 c.467 §18; 1959 c.148 §2; subsection (8) enacted as 1959 c.686 §38; 1961 c.185 §13; 1967 c.176 §3; subsection (7) enacted as 1967 c.467 §4 (2); 1967 c.620 §18; 1979 c.206 §12; 1981 c.53 §4; repealed by 1981 c.626 §18 (488.991 enacted in lieu of 488.990)]

488.991 [1981 c.626 §19 (enacted in lieu of 488.990); 1983 c.388 §12; 1987 c.448 §8; 1989 c.186 §7; renumbered 830.990 in 1989]

488.992 [1973 c.304 §11; 1979 c.206 §13; repealed by 1981 c.626 §22]

488.993 [1977 c.806 §16; 1981 c.626 §20; 1987 c.448 §9; renumbered 830.992 in 1989]

488.995 [1967 c.620 §14; 1981 c.626 §21; renumbered 830.995 in 1989]

_______________

TITLE 39

CHAPTERS 489 AND 490

[Reserved for expansion]



Chapter 491

Chapter 491 (Former Provisions)

Aeronautics Administration

AERONAUTICS ADMINISTRATION

AERONAUTICS

491.002 [1969 c.599 §11; 1973 c.249 §63; 1987 c.105 §1; renumbered 835.005 in 1989]

491.005 [1969 c.599 §10; 1973 c.249 §64; renumbered 835.010 in 1989]

491.010 [Repealed by 1973 c.249 §91]

491.020 [Repealed by 1973 c.249 §91]

491.030 [Repealed by 1973 c.249 §91]

491.040 [Repealed by 1973 c.249 §91]

491.050 [Amended by 1973 c.249 §65; 1987 c.107 §1; renumbered 835.015 in 1989]

491.060 [Amended by 1973 c.249 §66; 1983 c.66 §1; 1987 c.105 §2; renumbered 835.020 in 1989]

491.070 [Amended by 1973 c.249 §67; 1987 c.105 §3; renumbered 835.025 in 1989]

491.080 [Repealed by 1973 c.249 §91]

491.090 [Amended by 1973 c.249 §68; 1983 c.389 §2; renumbered 835.030 in 1989]

491.100 [Amended by 1971 c.734 §23; 1973 c.249 §69; renumbered 835.035 in 1989]

491.110 [Amended by 1973 c.249 §70; renumbered 835.040 in 1989]

491.120 [Amended by 1965 c.14 §44; 1969 c.599 §13; 1973 c.249 §71; renumbered 835.045 in 1989]

491.130 [Amended by 1969 c.599 §14; 1973 c.249 §72; renumbered 835.050 in 1989]

491.140 [Amended by 1973 c.249 §73; renumbered 835.055 in 1989]

491.150 [Amended by 1973 c.249 §74; 1975 c.59 §3; renumbered 835.060 in 1989]

491.160 [Amended by 1973 c.249 §75; renumbered 835.065 in 1989]

491.170 [Amended by 1973 c.249 §76; renumbered 835.070 in 1989]

491.180 [Amended by 1955 c.202 §1; 1969 c.314 §58; repealed by 1973 c.249 §91]

491.190 [1983 c.66 §8; renumbered 835.075 in 1989 and then 401.555 in 1997]

_______________



Chapter 492

Chapter 492 (Former Provisions)

Airports and Landing Fields

AIRPORTS AND LANDING FIELDS

AERONAUTICS

492.010 [Amended by 1975 c.302 §1; 1975 c.755 §1; 1983 c.66 §2; 1985 c.565 §77; 1989 c.102 §1; renumbered 836.005 in 1989]

492.020 [Amended by 1987 c.105 §4; renumbered 836.010 in 1989]

492.030 [Amended by 1987 c.105 §5; renumbered 836.015 in 1989]

492.040 [Amended by 1987 c.105 §6; renumbered 836.020 in 1989]

492.050 [Amended by 1987 c.105 §7; renumbered 836.025 in 1989]

492.060 [Amended by 1987 c.105 §8; renumbered 836.030 in 1989]

492.070 [Renumbered 836.035 in 1989]

492.080 [Renumbered 836.040 in 1989]

492.090 [Amended by 1971 c.741 §31; 1987 c.105 §9; renumbered 836.045 in 1989]

492.100 [Amended by 1987 c.447 §108; renumbered 836.050 in 1989]

492.110 [Amended by 1987 c.105 §10; renumbered 836.055 in 1989]

492.120 [Amended by 1975 c.302 §2; 1987 c.105 §11; renumbered 836.060 in 1989]

492.130 [Renumbered 836.065 in 1989]

492.140 [Amended by 1977 c.433 §1; 1987 c.105 §12; renumbered 836.070 in 1989]

492.150 [Amended by 1987 c.105 §13; renumbered 836.075 in 1989]

492.160 [Amended by 1961 c.107 §1; 1983 c.66 §3; 1987 c.105 §14; renumbered 836.080 in 1989]

492.170 [Amended by 1975 c.302 §3; 1983 c.66 §4; 1985 c.488 §1; 1987 c.105 §15; renumbered 836.085 in 1989]

492.180 [Amended by 1961 c.107 §2; 1975 c.302 §4; 1987 c.105 §16; renumbered 836.090 in 1989]

492.190 [Amended by 1983 c.66 §5; 1987 c.105 §17; renumbered 836.095 in 1989]

492.200 [Amended by 1975 c.302 §5; 1983 c.66 §6; 1987 c.105 §18; renumbered 836.100 in 1989]

492.210 [Amended by 1985 c.488 §2; 1987 c.105 §19; renumbered 836.105 in 1989]

492.220 [Amended by 1975 c.302 §6; 1987 c.105 §20; renumbered 836.110 in 1989]

492.230 [Amended by 1975 c.302 §7; 1987 c.105 §21; renumbered 836.115 in 1989]

492.240 [Renumbered 836.120 in 1989]

492.250 [Repealed by 1987 c.105 §33]

492.310 [Amended by 1987 c.107 §2; renumbered 836.200 in 1989]

492.320 [Renumbered 836.205 in 1989]

492.330 [Renumbered 836.210 in 1989]

492.340 [Amended by 1971 c.741 §32; renumbered 836.215 in 1989]

492.350 [Renumbered 836.220 in 1989]

492.360 [Renumbered 836.230 in 1989]

492.370 [Renumbered 836.240 in 1989]

492.380 [Renumbered 836.245 in 1989]

492.390 [1961 c.701 §§1, 2, 3; renumbered 836.250 in 1989]

492.510 [Renumbered 836.400 in 1989]

492.520 [Renumbered 836.300 in 1989]

492.530 [Renumbered 836.305 in 1989]

492.540 [Renumbered 836.310 in 1989]

492.550 [Renumbered 836.315 in 1989]

492.560 [Renumbered 836.320 in 1989]

492.570 [Renumbered 836.325 in 1989]

492.580 [Renumbered 836.330 in 1989]

492.590 [Renumbered 836.335 in 1989]

492.600 [Amended by 1987 c.447 §132; renumbered 836.340 in 1989]

492.610 [Renumbered 836.345 in 1989]

492.620 [Renumbered 836.350 in 1989]

492.630 [Renumbered 836.355 in 1989]

492.640 [Renumbered 836.360 in 1989]

492.650 [Renumbered 836.365 in 1989]

492.660 [Renumbered 836.370 in 1989]

492.670 [Renumbered 836.375 in 1989]

492.680 [Renumbered 836.380 in 1989]

492.690 [Renumbered 836.385 in 1989]

492.700 [Renumbered 836.390 in 1989]

492.710 [Renumbered 836.395 in 1989]

492.760 [Amended by 1971 c.741 §33; renumbered 836.500 in 1989]

492.770 [Amended by 1987 c.105 §22; renumbered 836.505 in 1989]

492.780 [Amended by 1965 c.368 §9; renumbered 836.510 in 1989]

492.790 [Amended by 1987 c.105 §23; renumbered 836.515 in 1989]

492.800 [Amended by 1987 c.105 §24; renumbered 836.520 in 1989]

492.810 [Renumbered 836.525 in 1989]

492.820 [1981 c.553 §2; renumbered 836.530 in 1989]

492.990 Repealed by 1981 c.702 §1]

_______________



Chapter 493

Chapter 493 (Former Provisions)

Aircraft Operation

AIRCRAFT OPERATION

AERONAUTICS

493.010 [Amended by 1975 c.302 §8; 1987 c.105 §25; renumbered 837.005 in 1989]

493.020 [Amended by 1973 c.312 §1; renumbered 837.010 in 1989]

493.030 [Amended by 1987 c.601 §6; renumbered 837.015 in 1989]

493.040 [Amended by 1975 c.302 §9; 1977 c.398 §1; 1987 c.105 §26; renumbered 837.020 in 1989]

493.050 [Amended by 1965 c.414 §1; 1977 c.398 §2; 1983 c.448 §1; 1987 c.105 §27; 1989 c.102 §2; renumbered 837.025 in 1989]

493.060 [Amended by 1989 c.102 §3; renumbered 837.030 in 1989]

493.070 [Amended by 1975 c.59 §2; 1981 c.197 §1; 1983 c.66 §9; 1987 c.105 §28; renumbered 837.035 in 1989]

493.080 [Amended by 1975 c.302 §10; 1985 c.614 §5; 1987 c.105 §29; 1987 c.601 §7; renumbered 837.040 in 1989]

493.090 [Amended by 1965 c.414 §2; 1973 c.312 §2; 1973 c.567 §1; 1977 c.349 §1; 1979 c.381 §1; 1983 c.448 §2; 1985 c.346 §1; 1985 c.614 §2; 1987 c.134 §3; renumbered 837.045 in 1989]

493.095 [1987 c.134 §2; renumbered 837.050 in 1989]

493.100 [Amended by 1975 c.302 §11; 1979 c.381 §2; 1983 c.448 §3; 1985 c.109 §1; renumbered 837.055 in 1989]

493.110 [Amended by 1973 c.312 §3; 1979 c.381 §3; 1987 c.105 §30; renumbered 837.060 in 1989]

493.120 [Amended by 1979 c.381 §4; renumbered 837.065 in 1989]

493.130 [Amended by 1979 c.381 §5; 1987 c.105 §31; 1987 c.134 §4; renumbered 837.070 in 1989]

493.140 [Amended by 1975 c.302 §12; 1979 c.381 §6; 1979 c.692 §15; 1987 c.105 §32; 1987 c.134 §5; renumbered 837.075 in 1989]

493.150 [Amended by 1975 c.302 §13; repealed by 1983 c.66 §12]

493.160 [Amended by 1979 c.744 §48; 1983 c.66 §10; renumbered 837.080 in 1989]

493.170 [Renumbered 837.085 in 1989]

493.180 [Renumbered 837.090 in 1989]

493.190 [Renumbered 837.095 in 1989]

493.200 [Repealed by 1983 c.66 §12]

493.225 [1981 c.702 §33; 1985 c.614 §3; renumbered 837.100 in 1989]

493.230 [1987 c.144 §2; renumbered 837.105 in 1989]

493.990 [Repealed by 1981 c.702 §1]

493.991 [1981 c.702 §3; 1983 c.66 §11; 1985 c.614 §4; renumbered 837.990 in 1989]

_______________



Chapter 494

Chapter 494 (Former Provisions)

Airport Districts

AIRPORT DISTRICTS

AERONAUTICS

494.010 [1975 c.281 §1; renumbered 838.005 in 1989]

494.020 [1975 c.281 §2; 1977 c.521 §1; renumbered 838.010 in 1989]

494.030 [1975 c.281 §3; 1977 c.521 §2; renumbered 838.015 in 1989]

494.040 [1975 c.281 §4; 1977 c.521 §3; 1983 c.350 §291; renumbered 838.020 in 1989]

494.043 [1983 c.350 §293; renumbered 838.025 in 1989]

494.046 [1983 c.350 §294; renumbered 838.030 in 1989]

494.050 [1975 c.281 §5; renumbered 838.035 in 1989]

494.060 [1975 c.281 §6; renumbered 838.040 in 1989]

494.070 [1975 c.281 §7; renumbered 838.045 in 1989]

494.080 [1975 c.281 §8; renumbered 838.050 in 1989]

494.090 [1975 c.281 §9; renumbered 838.055 in 1989]

494.100 [1975 c.281 §10; repealed by 1983 c.350 §331a]

494.110 [1975 c.281 §11; renumbered 838.060 in 1989]

494.120 [1975 c.281 §12; renumbered 838.065 in 1989]

494.130 [1975 c.281 §14; renumbered 838.070 in 1989]

494.140 [1975 c.281 §13; renumbered 838.075 in 1989]

_______________

TITLE 40

CHAPTER 495

[Reserved for expansion]



Chapter 496

Chapter 496  Application, Administration and Enforcement of Wildlife Laws

2005 EDITION

TITLE 41

WILDLIFE

Chapter     496.     Application, Administration and Enforcement of Wildlife Laws

497.     Licenses and Permits

498.     Hunting, Angling and Trapping Regulations; Miscellaneous Wildlife Protective Measures

501.     Refuges and Closures _______________

Chapter 496  Application, Administration and Enforcement of Wildlife Laws

2005 EDITION

ADMINISTRATION & ENFORCEMENT OF WILDLIFE LAWS

WILDLIFE

GENERAL PROVISIONS

496.002     Short title

496.004     Definitions

496.007     Game bird defined

496.009     Game fish defined

496.012     Wildlife policy

496.016     Applicability of wildlife laws to commercial fishing laws

496.018     Person with disability under wildlife laws

STATE DEPARTMENT OF FISH AND WILDLIFE; COMMISSION; DIRECTOR; DUTIES AND POWERS GENERALLY

496.080     State Department of Fish and Wildlife

496.085     Fish Screening Task Force; qualifications of members; duties

496.090     State Fish and Wildlife Commission; members; terms; qualifications; compensation and expenses

496.108     Commission officers; quorum; meetings

496.112     State Fish and Wildlife Director; term; compensation and expenses; delegation of commission powers to director

496.116     Delegation of rulemaking authority to director; requirements

496.118     Duties and powers of director

496.121     Authority of department to require fingerprints

496.124     Fish Division; Wildlife Division; authority

496.128     Reports by commission

496.138     General duties and powers; rulemaking authority; hearing prior to budget request to Governor

496.141     Fish screening program report

496.146     Additional powers of commission

496.151     Allocation of nonresident tags for outfitters and guides

496.154     Limitation on authority to condemn certain farm use property

496.156     Expenditure priority for anadromous fish management

496.162     Establishing seasons, amounts and manner of taking wildlife; rules

496.164     Cooperation with public and private agencies for fish and wildlife management; technical information and policy recommendations; use of recommendations by state agencies

496.166     Citizen involvement for wildlife management on private lands

THREATENED OR ENDANGERED WILDLIFE SPECIES

496.171     Definitions for ORS 496.171 to 496.182; applicability date

496.172     Commission management authority for threatened or endangered species; rules

496.176     Listing species; procedure; matters to be considered; periodic review

496.182     Protection and conservation programs; compliance by state agencies

496.192     Effect of law on commercial forestland or other private land; effect on other laws

SALMON FOR INDIAN CEREMONIES

496.201     Department to furnish salmon for ceremonies; amount; source

496.206     Written request for salmon; contents; time for providing salmon

496.211     Limitation on amount and use

496.216     Disposition of salmon remaining after ceremony

496.221     ORS 496.201 to 496.221 not intended to extend Indian legal or political rights

ACCESS AND HABITAT BOARD

496.228     Access and Habitat Board; qualification of members; expenses; term; meetings

496.232     Board to make program recommendations; commission approval; report; fund expenditure qualifications; gifts and grants

496.236     Advisory councils to board; duties; no compensation or expenses for members

496.242     Access and habitat program funds

FISH HABITAT IMPROVEMENT

496.260     Project applications; contents; notice of reasons for rejection; approval conditions; limitation on tax credit

496.265     Limitation on amount eligible for tax credit

496.270     Immunity from liability for damages resulting from habitat or water quality improvement project; exceptions

FISH RESOURCE PROTECTION, RESTORATION AND ENHANCEMENT

(Salmon)

496.275     Salmon resource protection and restoration; review of public and private production facilities; approval of production facilities by department

(All Fisheries)

496.280     Findings

496.283     Use of moneys from surcharges; limitations on expenditures

496.286     Restoration and Enhancement Board

496.289     Duties of board; report to legislature; recommendations for programs

496.291     Advisory councils; recommendations to board; consultation with councils

PILOT PROGRAMS

(Temporary provisions relating to aquaculture products from private facilities are compiled as notes following ORS 496.291)

(Temporary provisions relating to landowner preference tags are compiled as notes following ORS 496.291)

STATE WILDLIFE FUND; RECEIPTS AND EXPENDITURES

496.300     State Wildlife Fund; sources; uses

496.303     Fish and Wildlife Account; sources; subaccounts; uses

496.306     Compensation for damage done by bear and cougar not to be paid from State Wildlife Fund

496.311     Limitation on size of revolving fund

496.340     Payments to counties in lieu of taxes

NONGAME WILDLIFE

496.375     Nongame wildlife defined

496.380     Designation of tax refunds to finance program

496.385     Nongame Wildlife Fund

496.390     Control over fund by department; use of moneys

SALMON AND TROUT ENHANCEMENT

496.430     Definitions for ORS 496.430 and 496.435 to 496.455

496.435     Policy to recover and sustain native stocks

496.440     Enhancement program to be conducted by commission; objective

496.445     Duties of commission

496.450     Application for project; subjects for projects; conditions for approval

496.455     Use of native stocks for projects; conditions

496.458     Remote hatchbox program; rules

496.460     Salmon and Trout Enhancement Program Advisory Committee; members; duties and powers; travel and expenses

496.465     Interference with project prohibited

ADOPTION OF PLANS FOR NATURAL PRODUCTION OF ANADROMOUS FISH RUNS

496.470     Natural production of anadromous fish; rules; priorities

496.475     Adoption of basin plans

496.480     Reports on basin plans

FISHING TACKLE COLLECTION, DISPOSAL AND RECYCLING

496.490     Fishing tackle program

WILDLIFE COOPERATION; FEDERAL WILDLIFE AID

496.510     Assent to federal wildlife-restoration statute; duty of commission with regard thereto

496.525     Federal fish restoration and management aid; powers of commission with regard thereto

MIGRATORY WATERFOWL STAMP

496.550     Migratory waterfowl stamp; design selection; production of stamps and art works

496.555     Contract on migratory waterfowl stamp matters

UPLAND BIRD STAMP

496.558     Upland bird defined

496.562     Policy

496.566     Contest for stamp design; sale of art works; contracts for stamp matters

WILDLIFE LAW ENFORCEMENT AND ENFORCEMENT OFFICERS

496.605     Enforcement of wildlife laws by State Fish and Wildlife Director, deputies and peace officers

496.610     State police to enforce wildlife laws; payment of expenses from wildlife fund; appointment of federal agents

496.615     Commission employees to supplement state police

496.620     Nonliability of law enforcement officers

496.630     District attorneys to prosecute criminal cases; jurisdiction of courts

496.640     Service of process by law enforcement personnel

496.645     Arrest without warrant of violators; trial

496.650     Issuance of citation to violator

496.665     Issuance of search warrants; places searched; use and disposition of seized property

496.670     Arrests made on Sunday

496.675     Seizure without warrant by law enforcement personnel

496.680     Seizure of unlawful devices and unlawfully taken wildlife; forfeiture; disposition; repayment of administrative costs

496.690     Possession of wildlife as evidence of illegal taking

496.695     Counseling, aiding or sharing in violation

496.700     Investigating violations; summoning witnesses

496.705     Damage suits for unlawful killing of wildlife; jurisdiction of courts

496.710     Compelling testimony in enforcement proceedings

496.715     Disposition of fines

WILDLIFE LAW VIOLATOR COMPACT

496.750     Wildlife Law Violator Compact

PERMIT FOR WATER FOR HYDROELECTRIC PURPOSES

496.815     Definitions for ORS 496.815 to 496.825

496.820     Permit or license fee

496.825     Application fee; exception

496.830     Penalty fee

496.835     Oregon Fish and Wildlife Hydroelectric Fund

PENALTIES

496.951     Base fines for wildlife law violations

496.992     Penalties

496.994     Obstructing the taking of wildlife prohibited

496.996     Attempts to take wildlife decoy as unlawful wildlife taking

GENERAL PROVISIONS

496.002 Short title. ORS chapters 496, 497, 498 and 501 may be cited as the wildlife laws. [1973 c.723 §2]

496.004 Definitions. As used in the wildlife laws, unless the context requires otherwise:

(1) Angle means to take or attempt to take a fish for personal use by means involving hook and line.

(2) Commission means the State Fish and Wildlife Commission created by ORS 496.090.

(3) Compatible means capable of existing in harmony so as to minimize conflict.

(4) Department means the State Department of Fish and Wildlife created by ORS 496.080.

(5) Director means the State Fish and Wildlife Director appointed pursuant to ORS 496.112.

(6) Endangered species means:

(a) Any native wildlife species determined by the commission to be in danger of extinction throughout any significant portion of its range within this state.

(b) Any native wildlife species listed as an endangered species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(7) Fund means the State Wildlife Fund created by ORS 496.300.

(8) Fur-bearing mammal means beaver, bobcat, fisher, marten, mink, muskrat, otter, raccoon, red fox and gray fox.

(9) Game mammal means antelope, black bear, cougar, deer, elk, moose, mountain goat, mountain sheep and silver gray squirrel.

(10) Hunt means to take or attempt to take any wildlife by means involving the use of a weapon or with the assistance of any mammal or bird.

(11) Manage means to protect, preserve, propagate, promote, utilize and control wildlife.

(12) Optimum level means wildlife population levels that provide self-sustaining species as well as taking, nonconsumptive and recreational opportunities.

(13) Person with a disability means a person who complies with the requirement of ORS 496.018.

(14) Shellfish has the meaning given that term in ORS 506.011.

(15) Species means any species or subspecies of wildlife.

(16) Take means to kill or obtain possession or control of any wildlife.

(17) Threatened species means:

(a) Any native wildlife species the commission determines is likely to become an endangered species within the foreseeable future throughout any significant portion of its range within this state.

(b) Any native wildlife species listed as a threatened species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(18) Trap means to take or attempt to take any wildlife by means involving the use of a trap, net, snare or other device used for the purpose of capture.

(19) Wildlife means fish, shellfish, wild birds, amphibians and reptiles, feral swine as defined by State Department of Agriculture rule and other wild mammals. [1973 c.723 §3; 1975 c.253 §5; 1977 c.136 §1; 1979 c.399 §1; 1979 c.615 §1a; 1985 c.60 §7; 1987 c.686 §1; 1991 c.67 §148; 1993 c.659 §1; 1999 c.25 §3; 2001 c.125 §1; 2003 c.656 §1]

496.005 [Repealed by 1973 c.723 §130]

496.006 [Formerly 497.505; 1961 c.343 §1; 1967 c.594 §1; 1971 c.658 §1; repealed by 1973 c.723 §130]

496.007 Game bird defined. As used in the wildlife laws, unless the context requires otherwise, game bird means:

(1) Those members of the family Anatidae, commonly known as swans, geese, brant and river and sea ducks.

(2) Those members of the family Columbidae, commonly known as mourning doves and bandtailed pigeons.

(3) Those members of the family Tetranidae, commonly known as grouse, ptarmigan and prairie chickens.

(4) Those members of the family Phasianidae, commonly known as pheasants, quail and partridge.

(5) Those members of the family Meleagrididae, commonly known as wild turkey.

(6) Those members of the family Scolopacidae, commonly known as snipe and woodcock.

(7) Those members of the family Gruidae, commonly known as cranes.

(8) Those members of the family Rallidae, commonly known as rails, gallinules and coots. [1973 c.723 §4]

496.008 [1957 c.268 §1; repealed by 1973 c.723 §130]

496.009 Game fish defined. As used in the wildlife laws, unless the context requires otherwise, game fish means:

(1) Those members of the family Salmonidae, commonly known as trout, steelhead, char, grayling, Atlantic salmon and whitefish.

(2) Those members of the family Salmonidae, commonly known as salmon, when under 15 inches in length or when taken by angling.

(3) Those members of the family Ictaluridae, commonly known as freshwater catfish.

(4) Those members of the family Centrarchidae, commonly known as freshwater bass, sunfish and crappie.

(5) Those members of the family Acipenseridae, commonly known as green sturgeon and white sturgeon, when taken by angling.

(6) Perca flavescens, commonly known as yellow perch.

(7) Stizostedion vitreum, commonly known as walleye.

(8) Catostomus luxatus, commonly known as mullet.

(9) Morone saxatilis, commonly known as striped bass.

(10) Alosa sapidissima, commonly known as American shad, when taken by angling. [1973 c.723 §§5,131; 1999 c.1026 §18]

496.010 [Amended by 1953 c.379 §2; 1957 c.250 §1; 1959 c.364 §1; 1963 c.30 §1; repealed by 1973 c.723 §130]

496.012 Wildlife policy. It is the policy of the State of Oregon that wildlife shall be managed to prevent serious depletion of any indigenous species and to provide the optimum recreational and aesthetic benefits for present and future generations of the citizens of this state. In furtherance of this policy, the State Fish and Wildlife Commission shall represent the public interest of the State of Oregon and implement the following coequal goals of wildlife management:

(1) To maintain all species of wildlife at optimum levels.

(2) To develop and manage the lands and waters of this state in a manner that will enhance the production and public enjoyment of wildlife.

(3) To permit an orderly and equitable utilization of available wildlife.

(4) To develop and maintain public access to the lands and waters of the state and the wildlife resources thereon.

(5) To regulate wildlife populations and the public enjoyment of wildlife in a manner that is compatible with primary uses of the lands and waters of the state.

(6) To provide optimum recreational benefits.

(7) To make decisions that affect wildlife resources of the state for the benefit of the wildlife resources and to make decisions that allow for the best social, economic and recreational utilization of wildlife resources by all user groups. [1973 c.723 §6; 1993 c.659 §2; 2001 c.762 §6]

496.015 [Amended by 1959 c.578 §1; repealed by 1973 c.723 §130]

496.016 Applicability of wildlife laws to commercial fishing laws. Nothing in the wildlife laws is intended to affect any of the provisions of the commercial fishing laws. However, nothing in the commercial fishing laws is intended to authorize the taking of game fish in any manner prohibited by the wildlife laws. [1973 c.723 §7]

496.018 Person with disability under wildlife laws. In order to be considered a person with a disability under the wildlife laws, a person shall provide to the State Fish and Wildlife Commission either:

(1) Written certification from a licensed physician or certified nurse practitioner that states that the person:

(a) Is permanently unable to walk without the use of, or assistance from, a brace, cane, crutch, prosthetic device, wheelchair, scooter or walker;

(b) Is restricted by lung disease to the extent that the persons forced expiratory volume for one second, when measured by a spirometer, is less than 35 percent predicted, or arterial oxygen tension is less than 55 mm/Hg on room air at rest;

(c) Has a cardiac condition to the extent that the persons functional limitations are classified in severity as Class III or Class IV, according to standards established by the American Heart Association;

(d) Has a permanent, physical impairment that prevents the person from holding or shooting a firearm or bow or from holding a fishing rod in hand; or

(e) Has central visual acuity that permanently does not exceed 20/200 in the better eye with corrective lenses, or the widest diameter of the visual field is no greater than 20 degrees; or

(2) Written proof that the last official certification of record by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States shows the person to be at least 65 percent disabled. [1999 c.25 §2; 2001 c.571 §1; 2005 c.471 §12]

496.020 [Amended by 1957 c.55 §1; 1957 c.471 §1; 1967 c.431 §1; repealed by 1973 c.723 §130]

496.025 [Amended by 1965 c.149 §1; repealed by 1973 c.723 §130]

496.030 [Repealed by 1973 c.723 §130]

496.032 [1971 c.658 §31; repealed by 1973 c.723 §130]

496.035 [Repealed by 1973 c.723 §130]

496.040 [1953 c.184 §1; repealed by 1973 c.723 §130]

496.045 [1953 c.184 §2; repealed by 1973 c.723 §130]

STATE DEPARTMENT OF FISH AND WILDLIFE; COMMISSION; DIRECTOR; DUTIES AND POWERS GENERALLY

496.080 State Department of Fish and Wildlife. There is hereby established in the executive branch of the government of this state under the State Fish and Wildlife Commission a department to be known as the State Department of Fish and Wildlife. The department shall consist of the director of the department and all personnel employed in the department. [1975 c.253 §7; 1993 c.659 §3]

496.085 Fish Screening Task Force; qualifications of members; duties. (1) There is established within the State Department of Fish and Wildlife the Fish Screening Task Force consisting of seven members appointed by the State Fish and Wildlife Commission.

(2) Three members shall be appointed to represent agricultural interests, three shall be appointed to represent fishing or fish conservation interests and one member shall be appointed to represent the public. Members of the task force shall serve for two-year terms. No member of the task force shall serve for more than three consecutive two-year terms.

(3) A member of the task force shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys as may be available therefor in the State Wildlife Fund.

(4) The task force shall meet at such times and places as may be determined by the chair or by a majority of the members of the task force.

(5) The duties of the task force are:

(a) To advise the department in the development of a comprehensive cost-sharing program for the installation of fish screening or by-pass devices in water diversions.

(b) To advise the department in establishing a stable and equitable funding system for the installation and maintenance of fish screening and by-pass devices.

(c) To advise the department in identifying sources and applying for grants from local, state and federal governmental agencies for funding the installation and maintenance of fish screening and by-pass devices.

(d) To advise the department in monitoring fish screening programs.

(e) To advise the department in a survey and study of fish screening technology to determine the most cost-effective alternatives for screening in the various situations that may be encountered in the implementation of fish screening in this state.

(f) To advise the department in preparing a report on the capital costs and effectiveness of the program provided in ORS 498.306.

(g) To advise the department on the creation of the priority criteria and the priority listing referred to in ORS 498.306 (13)(a) or (d). [1991 c.858 §6; 1995 c.426 §3; 2005 c.22 §368]

496.090 State Fish and Wildlife Commission; members; terms; qualifications; compensation and expenses. (1) There is established a State Fish and Wildlife Commission that shall consist of seven members appointed by the Governor.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution.

(4) One member of the commission shall be appointed from each of the congressional districts referred to in ORS 188.135, one member from that portion of the state lying west of the Cascade Mountains and one member from that portion of the state lying east of the Cascade Mountains.

(5) Members appointed to the commission shall be residents of this state, as defined in ORS 497.002.

(6) All members of the commission shall represent the public interest of the state and make decisions affecting the wildlife resources of the state for the benefit of those resources. Consistent with the requirements of this subsection, the commission shall provide for the productive and sustainable utilization of wildlife resources for all groups of users.

(7) All members of the commission shall have a general knowledge of fish and wildlife issues and an understanding of the operation and functions of public policy boards and commissions. In making appointments to the commission, the Governor shall consider appointing members who possess natural resource backgrounds such as backgrounds in commercial fishing, recreational fishing, hunting, agriculture, forestry and conservation.

(8) Failure of a member to maintain compliance with the eligibility requirements of subsections (4) and (5) of this section shall vacate membership. Members of the commission may otherwise be removed only by the Governor.

(9) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1975 c.253 §8; 1981 c.545 §11; 1997 c.249 §177; 1999 c.697 §1; 2001 c.762 §1]

496.100 [1973 c.723 §8; 1973 c.792 §20a; repealed by 1975 c.253 §40]

496.105 [Repealed by 1973 c.723 §130]

496.108 Commission officers; quorum; meetings. (1)(a) The Governor shall designate one member of the State Fish and Wildlife Commission as chairperson. The member shall serve as chairperson until the members term expires or until relieved by the Governor. The chairperson shall have the powers and duties as are provided by the rules of the commission.

(b) The commission shall select one of its members as vice chairperson, for a term and with the duties and powers necessary for the performance of the functions of the office as the commission determines appropriate.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every two months at a time and place determined by the commission. The commission shall also meet at other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

(4) The commission may also meet jointly with authorities of other states or of the United States to consider problems of mutual interest.

(5) The commission shall hold at least one meeting per year in each of the congressional districts in this state. [1973 c.723 §9; 2001 c.762 §2]

496.110 [Repealed by 1973 c.723 §130]

496.112 State Fish and Wildlife Director; term; compensation and expenses; delegation of commission powers to director. (1) The State Fish and Wildlife Commission shall appoint a State Fish and Wildlife Director to serve for a term not to exceed four years unless sooner removed by the commission.

(2) The director shall receive such salary as may be fixed by the commission. In addition to salary, subject to applicable law regulating travel and other expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(3) The commission may delegate to the director any of the powers and duties granted to or imposed upon it by law, except to revoke or refuse to issue licenses issued pursuant to the commercial fishing laws.

(4) The commission may reappoint the director to additional terms. [1975 c.253 §9; 1985 c.529 §3; 1993 c.659 §4; 1999 c.697 §2; 2001 c.762 §§3,4]

496.115 [Repealed by 1975 c.253 §40]

496.116 Delegation of rulemaking authority to director; requirements. (1) In exercising any authority to adopt administrative rules delegated by the State Fish and Wildlife Commission under ORS 496.112, the State Fish and Wildlife Director shall comply with the requirements of ORS 496.138.

(2) Notwithstanding ORS 183.400, for any rule adopted by the director pursuant to subsection (1) of this section, before a person may petition the Court of Appeals to determine the validity of the rule, the person shall first request that the State Fish and Wildlife Commission determine the validity of the rule. The determination of the commission may be reviewed in accordance with ORS 183.400. [1999 c.697 §5]

496.118 Duties and powers of director. (1) Subject to policy direction by the State Fish and Wildlife Commission, the State Fish and Wildlife Director shall:

(a) Be the administrative head of the State Department of Fish and Wildlife;

(b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department;

(c) Administer and enforce the wildlife laws of the state;

(d) Be authorized to participate in any proceeding before any public officer, commission or body of the United States or any state for the purpose of representing the citizens of Oregon concerning the wildlife resources of this state;

(e) Establish such sections and divisions as are necessary to properly carry out the work of the commission;

(f) Be responsible for the collection, application and dissemination of information pertinent to the management of the wildlife resources, and to the regulation of the uses of such resources; and

(g) Coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(2) In addition to duties otherwise required by law, the director shall prescribe internal policies and procedures for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

(3) In addition to any other duties assigned to the director, the director shall report quarterly on the activities of the department to the joint legislative committee established pursuant to ORS 171.551.

(4) The director may delegate to any employee of the department the exercise or discharge in the directors name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of a person so acting in the directors name and by the directors authority shall be considered to be an official act of the director.

(5) The director may restrict or otherwise limit the participation of an employee of the department in any program administered by the department to ensure that the programs of the department are administered in a fair and equitable manner and that no employee of the department gains an advantage over the public.

(6) Notwithstanding the provisions of ORS 496.112 (3), in times of emergency or with respect to regulating wildlife taking, the director may exercise the full powers of the commission until such times as the emergency ends or the commission meets in formal session. [1975 c.253 §10; 1987 c.734 §12; 1993 c.659 §5; 1999 c.697 §3]

496.120 [Amended by 1967 c.290 §3; 1969 c.314 §59; repealed by 1973 c.723 §130]

496.121 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Department of Fish and Wildlife may require the fingerprints of a person who:

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

(b) That has personnel or human resources functions as one of the positions primary responsibilities;

(c) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems; or

(d) That involves the use, possession, issuance, transport, purchase, sale or forfeiture of firearms or munitions, access to firearms or munitions or the training of others in the use or handling of firearms. [2005 c.730 §60]

Note: 496.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.122 [1973 c.723 §10; repealed by 1975 c.253 §40]

496.124 Fish Division; Wildlife Division; authority. In addition to such divisions as may be established by the State Fish and Wildlife Director pursuant to ORS 496.118, there are established within the State Department of Fish and Wildlife a Fish Division and a Wildlife Division. The Wildlife Division shall be responsible for the management of all wildlife, except fish and other marine life, over which the State Fish and Wildlife Commission has regulatory jurisdiction. [1975 c.253 §11]

496.125 [Repealed by 1973 c.723 §130]

496.128 Reports by commission. (1) The State Fish and Wildlife Commission shall report biennially to the Governor and to the Legislative Assembly on the activities of the commission during the preceding biennium. The commission shall make such additional reports as the Governor or the Legislative Assembly may direct.

(2) The reports required by subsection (1) of this section shall be in such form and contain such information as the commission considers appropriate, and shall contain such other information as the Governor and the Legislative Assembly may require. Such reports shall include all new or amended rules, policies or procedures adopted by the commission and shall include a summary of significant consultation activity under ORS 496.164. [1973 c.723 §11; 1993 c.659 §6]

496.130 [Amended by 1959 c.371 §1; 1963 c.154 §1; 1965 c.74 §1; repealed by 1973 c.723 §130]

496.132 [1985 c.60 §5; repealed by 1993 c.659 §9]

496.135 [Repealed by 1973 c.723 §130]

496.138 General duties and powers; rulemaking authority; hearing prior to budget request to Governor. (1) Consistent with the policy of ORS 496.012, the State Fish and Wildlife Commission shall implement the policies and programs of this state for the management of wildlife. These policies and programs shall consider the uses of public and private lands and utilize voluntary partnerships with private and public landowners to protect and enhance wildlife habitat and effectively manage wildlife. In addition, the commission shall perform any other duty vested in it by law.

(2) In accordance with the applicable provisions of ORS chapter 183, the commission shall adopt such rules and standards as it considers necessary and proper to implement the policy and objectives of ORS 496.012 and perform the functions vested by law in the commission.

(3) Except as provided in ORS 183.335 (5), the commission shall cause a public hearing to be held on any proposed rule or standard prior to its adoption. The hearing may be before the commission, any designated member thereof or any person designated by and acting for the commission.

(4) Before submitting budget requests or information to the Governor pursuant to ORS 291.201 to 291.222, the commission shall hold a public hearing on proposals for planned expenditures and enhancement packages that the commission intends to recommend to the Governor for inclusion in the Governors budget. [1973 c.723 §12; 1993 c.659 §7]

496.140 [Repealed by 1973 c.723 §130]

496.141 Fish screening program report. On or before February 1 of each odd-numbered year, the State Department of Fish and Wildlife shall provide to the Joint Committee on Ways and Means a complete annual report regarding activities initiated by the department in regard to the fish screening program. The report shall include a complete budget analysis of all costs, including in-kind costs associated with the program, the number of screening or by-pass devices installed and the size of the diversions on which such devices were installed. The budget analysis shall identify all costs associated with the construction and installation of screening or by-pass devices, administrative costs and research and development costs associated with the program. [1995 c.426 §14]

496.145 [Repealed by 1973 c.723 §130]

496.146 Additional powers of commission. In addition to any other duties or powers provided by law, the State Fish and Wildlife Commission:

(1) May accept, from whatever source, appropriations, gifts or grants of money or other property for the purposes of wildlife management, and use such money or property for wildlife management purposes.

(2) May sell or exchange property owned by the state and used for wildlife management purposes when the commission determines that such sale or exchange would be advantageous to the state wildlife policy and management programs.

(3) May acquire, introduce, propagate and stock wildlife species in such manner as the commission determines will carry out the state wildlife policy and management programs.

(4) May by rule authorize the issuance of such licenses, tags and permits for angling, taking, hunting and trapping and may prescribe such tagging and sealing procedures as the commission determines necessary to carry out the provisions of the wildlife laws or to obtain information for use in wildlife management. Permits issued pursuant to this subsection may include special hunting permits for a person and immediate family members of the person to hunt on land owned by that person in areas where permits for deer or elk are limited by quota. As used in this subsection, immediate family members means husband, wife, father, mother, brothers, sisters, sons, daughters, stepchildren and grandchildren. A landowner who is qualified to receive landowner preference tags from the commission may request two additional tags for providing public access and two additional tags for wildlife habitat programs. This request shall be made to the Access and Habitat Board with supporting evidence that the access is significant and the habitat programs benefit wildlife. The board may recommend that the commission grant the request. When a landowner is qualified under landowner preference rules adopted by the commission and receives a controlled hunt tag for that unit or a landowner preference tag for the landowners property and does not use the tag during the regular season, the landowner may use that tag to take an antlerless animal, when approved by the State Department of Fish and Wildlife, to alleviate damage that is presently occurring to the landowners property.

(5) May by rule prescribe procedures requiring the holder of any license, tag or permit issued pursuant to the wildlife laws to keep records and make reports concerning the time, manner and place of taking wildlife, the quantities taken and such other information as the commission determines necessary for proper enforcement of the wildlife laws or to obtain information for use in wildlife management.

(6) May establish special hunting and angling areas or seasons in which only persons less than 18 years of age or over 65 years of age are permitted to hunt or angle.

(7) May acquire by purchase, lease, agreement or gift real property and all appropriate interests therein for wildlife management and wildlife-oriented recreation purposes.

(8) May acquire by purchase, lease, agreement, gift, exercise of eminent domain or otherwise real property and all interests therein and establish, operate and maintain thereon public hunting areas.

(9) May establish and develop wildlife refuge and management areas and prescribe rules governing the use of such areas and the use of wildlife refuge and management areas established and developed pursuant to any other provision of law.

(10) May by rule prescribe fees for licenses, tags, permits and applications issued or required pursuant to the wildlife laws, and user charges for angling, hunting or other recreational uses of lands owned or managed by the commission, unless such fees or user charges are otherwise prescribed by law. Except for licenses issued pursuant to subsection (14) of this section, no fee or user charge prescribed by the commission pursuant to this subsection shall exceed $100.

(11) May enter into contracts with any person or governmental agency for the development and encouragement of wildlife research and management programs and projects.

(12) May perform such acts as may be necessary for the establishment and implementation of cooperative wildlife management programs with agencies of the federal government.

(13) May offer and pay rewards for the arrest and conviction of any person who has violated any of the wildlife laws. No such reward shall exceed $100 for any one arrest and conviction.

(14) May by rule prescribe fees for falconry licenses issued pursuant to the wildlife laws, unless such fees are otherwise prescribed by law. Fees prescribed by the commission pursuant to this subsection shall be based on actual or projected costs of administering falconry regulations and shall not exceed $250.

(15) May establish special fishing and hunting seasons and bag limits applicable only to persons with disabilities.

(16) May adopt optimum populations for deer and elk consistent with ORS 496.012. These population levels shall be reviewed at least once every five years.

(17) Shall establish a preference system so that individuals who are unsuccessful in controlled hunt permit drawings for deer and elk hunting have reasonable assurance of success in those drawings in subsequent years.

(18) May sell advertising in State Department of Fish and Wildlife publications, including annual hunting and angling regulation publications.

(19) May, notwithstanding the fees required by ORS 497.112, provide free hunting tags to an organization that sponsors hunting trips for terminally ill children. [1973 c.723 §13; 1977 c.177 §1; 1977 c.668 §1; 1981 c.445 §9; 1987 c.292 §2; 1993 c.659 §8; 1999 c.25 §4; 2001 c.253 §1; 2003 c.656 §2; 2005 c.365 §1]

Note: Section 2, chapter 460, Oregon Laws 1995, provides:

Sec. 2. Notwithstanding any other provision of the wildlife laws, during the period beginning January 1, 1996, and ending January 2, 2010, the following provisions apply with regard to the issuance and use of landowner preference tags referred to in ORS 496.146 (4):

(1) Landowner preference tags shall be issued for the hunting of deer, elk or antelope.

(2) Landowner preference tags may be used only for hunting on the landowners property.

(3) Landowner preference tags for the hunting of deer or elk may be transferred to any person of the landowners choosing and shall be used for the taking of antlerless animals except as authorized by subsection (6) of this section.

(4) Landowner preference tags for the hunting of antelope are not transferable and may not be used for the taking of buck antelope.

(5) Each landowner preference tag for the hunting of deer or elk may be used to take two antlerless animals before, during or after the hunting season for which the tags are valid for the purpose of alleviating damage that is presently occurring to the landowners property, in accordance with such rules as the State Fish and Wildlife Commission may adopt.

(6) Landowner preference tags for the hunting of deer or elk that are transferred to a person of the landowners choosing who is not a member of the landowners immediate family may be used to take an antlered animal only as follows:

(a) If the landowner receives one preference tag, that tag may not be so used.

(b) If the landowner receives two, three or four preference tags, one of those tags may be so used.

(c) If the landowner receives five, six or seven preference tags, two of those tags may be so used.

(d) If the landowner receives eight, nine or 10 preference tags, three of those tags may be so used. [1995 c.460 §2; 2001 c.227 §1]

496.150 [Repealed by 1973 c.723 §130]

496.151 Allocation of nonresident tags for outfitters and guides. Notwithstanding any other provision of the wildlife laws, the State Fish and Wildlife Commission by rule shall establish a system for allocating hunting permits that are limited by maximum number for the taking of deer and elk by nonresident hunters so that a number equal to one-half of the number of those permits issued to nonresident hunters in the previous year are made available to the holders of registrations issued pursuant to ORS chapter 704, and who are certified pursuant to ORS 704.060, for the use of the clients of those registration holders. Such a system shall include but not be limited to:

(1) Provisions to prevent misuse of the permits by the registrant or by employees of the registrant.

(2) Provisions for revocation and refusal to issue all or any portion of the permits based upon a commission finding of an emergency situation or biological needs. [1997 c.342 §2; 2003 c.644 §5]

496.154 Limitation on authority to condemn certain farm use property. (1) The State Fish and Wildlife Commission shall not commence any proceeding to exercise the power of eminent domain to acquire any real property, or interest therein, that was devoted to farm use on January 1, 1974, unless the commission first obtains approval therefor from the Joint Committee on Ways and Means, or from the Emergency Board if the Legislative Assembly is not then in session. Upon a change in the use of such land from farm use, the commission may acquire such property, and interests therein, by exercise of the power of eminent domain without first obtaining legislative approval therefor. As used in this section, farm use has the meaning for that term provided in ORS 215.203.

(2) The commission shall not commence any proceeding as provided in subsection (1) of this section unless the commission has obtained approval of its intended use of such property from the local governmental agencies having land use planning authority over such lands. [1973 c.723 §13a; 1975 c.788 §1]

496.155 [Amended by 1967 c.454 §86; repealed by 1973 c.723 §130]

496.156 Expenditure priority for anadromous fish management. (1) In carrying out duties, functions and powers regarding the propagation of anadromous fish prescribed in the wildlife laws and the commercial fishing laws, the State Fish and Wildlife Commission shall give high priority to expenditures for propagation assistance by means of transportation of upstream and downstream migrants in those areas where dams and other such obstacles present a passage problem to juvenile or adult salmon.

(2) For the purposes of this section, transportation means any method of helping anadromous fish to pass dams and other obstacles so as to reduce the mortality associated with passage.

(3) Nothing in subsection (1) of this section prevents the cooperation of the commission with the federal government in programs financed pursuant to ORS 506.405. [1977 c.653 §2]

496.160 [Amended by 1971 c.658 §2; repealed by 1973 c.723 §130]

496.162 Establishing seasons, amounts and manner of taking wildlife; rules. (1) After investigation of the supply and condition of wildlife, the State Fish and Wildlife Commission, at appropriate times each year, shall by rule:

(a) Prescribe the times, places and manner in which wildlife may be taken by angling, hunting, trapping or other method and the amounts of each of those wildlife species that may be taken and possessed.

(b) Prescribe such other restrictions or procedures regarding the angling, taking, hunting, trapping or possessing of wildlife as the commission determines will carry out the provisions of wildlife laws.

(2) In carrying out the provisions of subsection (1) of this section, the power of the commission includes, but is not limited to:

(a) Prescribing the amount of each wildlife species that may be taken and possessed in terms of sex, size and other physical characteristics.

(b) Prescribing such regular and special time periods and areas closed to the angling, taking, hunting and trapping of any wildlife species when the commission determines such action is necessary to protect the supply of such wildlife.

(c) Prescribing regular and special time periods and areas open to the angling, taking, hunting and trapping of any wildlife species, and establishing procedures for regulating the number of persons eligible to participate in such angling, taking, hunting or trapping, when the commission determines such action is necessary to maintain properly the supply of wildlife, alleviate damage to other resources, or to provide a safe and orderly recreational opportunity.

(3) Notwithstanding subsections (1) and (2) of this section, except as provided in ORS 498.146 or during those times and at those places prescribed by the commission for the hunting of elk, the commission shall not prescribe limitations on the times, places or amounts for the taking of predatory animals. As used in this subsection, predatory animal has the meaning for that term provided in ORS 610.002.

(4) In carrying out the provisions of this section, before prescribing the numbers of deer and elk to be taken, the commission shall consider:

(a) The supply and condition of deer and elk herds;

(b) The availability of forage for deer, elk and domestic livestock on public and private range and forest lands;

(c) The recreational opportunities derived from deer and elk populations; and

(d) The effects of deer and elk herds on public and private range and forest lands. [1973 c.723 §14; 1975 c.791 §1; 1981 c.218 §1; 2003 c.656 §3]

496.164 Cooperation with public and private agencies for fish and wildlife management; technical information and policy recommendations; use of recommendations by state agencies. The State Fish and Wildlife Commission and the State Department of Fish and Wildlife may advise, consult and cooperate with other agencies of this state and political subdivisions, other states or the federal government and private landowners with respect to fish and wildlife management. The commission and the department shall provide such information, recommendations or advice in writing if requested by another state or federal agency to do so. Technical advice and information shall be based on the best available scientific information. Policy or implementation recommendations provided in administrative rulemaking proceedings shall be based on consideration of all the goals of wildlife management in ORS 496.012, in addition to applicable scientific information. State agencies, boards or commissions receiving policy or implementation recommendations shall consider such recommendations in the context of their respective statutory responsibilities, and shall take into account the extent to which such recommendations are substantiated with the best available scientific information and based on consideration of all of the goals of wildlife management in ORS 496.012. [1993 c.659 §11]

496.165 [Repealed by 1973 c.723 §130]

496.166 Citizen involvement for wildlife management on private lands. The Legislative Assembly finds, in the interest of all Oregonians, a necessity to improve Oregons resource access and wildlife habitat through the further involvement of its citizens, through voluntary partnership between the State Department of Fish and Wildlife and landowners to manage wildlife on private lands and through support by additional financial revenues. [1993 c.659 §13]

496.170 [Amended by 1971 c.658 §3; repealed by 1973 c.723 §130]

THREATENED OR ENDANGERED WILDLIFE SPECIES

496.171 Definitions for ORS 496.171 to 496.182; applicability date. Notwithstanding ORS 496.004, with respect to state agency actions taken under ORS 496.171 to 496.182 after July 17, 1995, as used in ORS 496.171 to 496.182:

(1) Conservation means the use of methods and procedures necessary to bring a species to the point at which the measures provided under ORS 496.171 to 496.182 are no longer necessary. Such methods and procedures include, but are not limited to, activities associated with scientific resource management such as research, census taking, law enforcement, habitat acquisition and maintenance, propagation and transplantation.

(2) Native means indigenous to Oregon, not introduced.

(3) Species means any group or population of wildlife that interbreeds and is substantially reproductively isolated.

(4) Verifiable means scientific information reviewed by a scientific peer review panel of outside experts who do not otherwise have a vested interest in the process. [1995 c.590 §2]

496.172 Commission management authority for threatened or endangered species; rules. In carrying out the provisions of the wildlife laws with regard to the management of wildlife that is a threatened species or an endangered species, the State Fish and Wildlife Commission:

(1) Shall conduct investigations of wildlife species native to this state and shall determine whether any such species is a threatened species or an endangered species.

(2) By rule, shall establish and publish, and from time to time may revise, a list of wildlife species that are threatened species or endangered species. Listed threatened species or endangered species shall be protected as provided in ORS 496.182.

(3) Shall work cooperatively with state agencies that have land management authority or regulatory authority to determine their roles within their statutory obligations in the conservation of endangered species, as described in ORS 496.182 (8).

(4) By rule, shall establish a system of permits for scientific taking of threatened species and endangered species and shall establish a system of state permits for incidental taking of state-designated threatened species and endangered species not listed by the federal government under such terms and conditions as the commission determines will minimize the impact on the species taken. An incidental taking permit or statement issued by a federal agency for a species listed under the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended, shall be recognized by the state as a waiver of any state protection measures or requirements otherwise applicable to the actions allowed under the federal permit.

(5) Shall cooperate with the State Department of Agriculture in carrying out the provisions of ORS 564.105.

(6) Shall adopt administrative rules to carry out the provisions of ORS 496.171 to 496.182 and 498.026. [1987 c.686 §3; 1995 c.590 §3]

496.175 [Amended by 1971 c.658 §4; repealed by 1973 c.723 §130]

496.176 Listing species; procedure; matters to be considered; periodic review. (1) The lists of threatened species or endangered species established pursuant to ORS 496.172 (2) shall include:

(a) Those species of wildlife listed as of May 15, 1987, as a threatened species or an endangered species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended; and

(b) Those species determined as of May 15, 1987, by the State Fish and Wildlife Commission to be threatened species or endangered species.

(2) The commission, by rule, may add or remove any wildlife species from either list, or change the status of any species on the lists, upon a determination that the species is or is not a threatened species or an endangered species.

(3) A determination that a species is a threatened species or an endangered species shall be based on documented and verifiable scientific information about the species biological status. To list a species as a threatened species or an endangered species under ORS 496.004 and 496.171 to 496.182, the commission shall determine that the natural reproductive potential of the species is in danger of failure due to limited population numbers, disease, predation or other natural or human actions affecting its continued existence and, to the extent possible, assess the relative impact of human actions. In addition, the commission shall determine that one or more of the following factors exists:

(a) That most populations are undergoing imminent or active deterioration of their range or primary habitat;

(b) That overutilization for commercial, recreational, scientific or educational purposes is occurring or is likely to occur; or

(c) That existing state or federal programs or regulations are inadequate to protect the species or its habitat.

(4) Determinations required by subsection (3) of this section shall be made by the commission on the basis of verifiable scientific and other data after consultation with federal agencies, other interested state agencies, the Natural Heritage Advisory Council, other states having a common interest in the species and interested persons and organizations.

(5) Any person may petition the commission to, by rule, add, remove or change the status of a species on the list:

(a) A petition shall clearly indicate the action sought and shall include documented scientific information about the species biological status to justify the requested action.

(b) Within 90 days of receipt of a petition, the commission shall respond in writing to the petitioner indicating whether the petition presents substantial scientific information to warrant the action requested.

(c) If the petition is found to present such information, the commission shall commence rulemaking.

(d) A final determination by the commission concerning the action requested in a petition shall be provided within one year from the date of receipt of the petition, with the option for an additional 12-month extension of time to complete the listing if the commission determines that limited information or other appropriate considerations require the extension.

(e) If the petition is denied, the petitioner may seek judicial review as provided in ORS 183.484.

(6) The commission may determine not to list a species as a threatened species or an endangered species in any of the following cases:

(a) If the species has been listed pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(b) If the species is currently on the list as a sensitive species, or is a candidate species or has been petitioned for listing pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(c) If the species has been determined, pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended, to not qualify as a threatened species or an endangered species.

(7) Notwithstanding subsections (1) to (5) of this section, the commission shall take emergency action to add a species to the list of threatened species or endangered species if it determines there is a significant threat to the continued existence of the species within the state:

(a) The commission shall publish notice of such addition in the Secretary of States bulletin and shall mail notice to affected or interested persons whose names are included on the commissions mailing list for such purposes.

(b) Such emergency addition shall take effect immediately upon publication in the Secretary of States bulletin and shall remain valid for a period no longer than one year, unless during the period the commission completes rulemaking procedures as provided in subsection (5) of this section.

(8) The commission shall periodically review the status of all threatened species and endangered species listed under ORS 496.171 to 496.192. Each species shall be reviewed at least once every five years to determine whether verifiable scientific information exists to justify its reclassification or removal from the list, according to the criteria listed under subsections (3) and (4) of this section. If a determination is made to reclassify a species or remove it from the list, the commission, within 90 days, shall commence rulemaking to change the status of the species.

(9) Notwithstanding the provisions of this section, the commission:

(a) May decide not to list a species that otherwise qualifies as a threatened or endangered species within this state if the commission determines that the species is secure outside this state or the species is not of cultural, scientific or commercial significance to the people of this state.

(b) May not include Branta canadensis leucopareia, commonly known as the Aleutian Canada goose, on the lists of threatened species or endangered species. [1987 c.686 §4; 1995 c.590 §4; 2005 c.402 §1]

496.180 [Amended by 1971 c.658 §5; repealed by 1973 c.723 §130]

496.182 Protection and conservation programs; compliance by state agencies. (1) The burden of protecting and recovering threatened species or endangered species can be a significant cost to the citizens of this state and it is therefore the policy of this state to minimize duplication and overlap between state and federal laws dealing with threatened species or endangered species. To this end, nothing in this section is intended to prevent the adoption of cooperative state or federal programs when such programs provide protection for listed species without significant impact on the primary uses of state lands.

(2) At the time the State Fish and Wildlife Commission adds a species to the list of threatened species or endangered species under ORS 496.172, the commission shall establish by rule quantifiable and measurable guidelines that it considers necessary to ensure the survival of individual members of the species. These guidelines may include take avoidance and protecting resource sites such as spawning beds, nest sites, nesting colonies or other sites critical to the survival of individual members of the species.

(3) For threatened species listed under ORS 496.172 and in the absence of an approved endangered species management plan described in subsection (8) of this section for an endangered species, if a state agency determines that a proposed action on land it owns or leases, or for which it holds a recorded easement, has the potential to violate the guidelines established under subsection (2) of this section, it shall notify the State Department of Fish and Wildlife. Within 90 days of such notice, the department shall recommend reasonable and prudent alternatives, if any, to the proposed action which are consistent with the guidelines.

(4) If a state agency fails to adopt the recommendations made under subsection (3) of this section, it shall, after consultation with the department, demonstrate that:

(a) The potential public benefits of the proposed action outweigh the potential harm from failure to adopt the recommendations; and

(b) Reasonable mitigation and enhancement measures shall be taken, to the extent practicable, to minimize the adverse impact of the action on the affected species.

(5) When an action under this section is initiated by a person other than a state agency, the agency shall provide final approval or denial of the proposed action within 120 days of receipt of a written request for final determination.

(6) The provisions of this section do not apply to lands acquired through foreclosures of loans made pursuant to programs of the Department of Veterans Affairs.

(7) State land owning or managing agencies shall set priorities for establishing endangered species management plans required by subsection (8) of this section after consultation with the commission on the level of biological threat and, in consideration of available funds, the immediacy and seriousness of the threat to any listed species.

(8)(a)(A) Within four months of the listing of an endangered species, the commission, in consultation and cooperation with the state land owning or managing agency, shall determine if state land can play a role in the conservation of endangered species. The commission and the land owning or managing agency shall consider species biology and geography of the land base to determine if the species or its habitat is found on state land. If the species or its habitat is not found on state land, the commission shall determine that state land has no role to play in the conservation of the species.

(B) If the species or its habitat is found on state land, the land owning or managing agency, in consultation with the State Department of Fish and Wildlife, shall determine the role its state land shall serve in the conservation of the endangered species. This role may include, but is not limited to conservation, contribution toward conservation or take avoidance. To carry out its consulting role under this subsection, the department shall provide state agencies with an assessment of the conservation needs of the endangered species. In making this determination, the land owning or managing agency shall balance the statutory requirements, rules and policies applicable to the agencys programs, the social and economic impacts that conservation would have on the state, the conservation needs of the species, the purpose of the land and the roles of other ownership categories. The agency shall balance these factors consistent with the commissions rules related to the biological aspects of species management and the statutory obligations of the land owning or managing agency, including the statutory purpose of the land.

(C) After determining the role its state land shall serve in conservation of the species, the land owning or managing agency, in consultation with the State Department of Fish and Wildlife and consistent with the commissions rules related to endangered species management plans, shall develop and approve an endangered species management plan within 18 months from the date the species is first listed as endangered. Endangered species management plans shall be based on the statutes, rules and policies applicable to the agencys programs and shall take into account any social or economic impacts that the plan may have on the state. The land owning or managing agency shall submit the plan to the commission for review and approval as provided in subparagraph (D) of this paragraph.

(D) The commission shall review the endangered species management plan approved by the land owning or managing agency under subparagraph (C) of this paragraph to determine whether the plan achieves the role defined for the land under subparagraph (B) of this paragraph. Based on the biology of the endangered species the commission may modify the endangered species management plan if necessary to be consistent with the role the land owning or managing agency has defined for the land under subparagraph (B) of this paragraph and shall approve the plan as submitted or modified within 24 months from the date the species is listed as endangered.

(b) For state agencies other than land owning or managing agencies, the commission, in consultation and cooperation with the agency, shall determine whether the agency can serve a role in the conservation of endangered species. If the commission determines that the agency has a role to play in conservation of the endangered species, the agency shall determine what role it shall serve in conservation of the endangered species. The agency shall make this determination as provided in the commissions rules related to the biological aspects of species management and in a manner consistent with the agencys statutory obligations. [1987 c.686 §5; 1995 c.590 §5]

496.185 [Repealed by 1973 c.723 §130]

496.190 [Amended by 1963 c.154 §2; 1965 c.74 §2; repealed by 1973 c.723 §130]

496.192 Effect of law on commercial forestland or other private land; effect on other laws. (1) Nothing in ORS 496.004, 496.171 to 496.182 or 498.026 is intended, by itself, to require an owner of any commercial forestland or other private land to take action to protect a threatened species or endangered species, or to impose additional requirements or restrictions on the use of private land.

(2) Notwithstanding subsection (1) of this section, other statutes may authorize administrative rules or programs to protect wildlife species, including threatened species or endangered species, and nothing in ORS 496.004, 496.171 to 496.182 or 498.026 shall diminish the force or effect of such rules or programs. [1987 c.686 §6a]

496.195 [Amended by 1959 c.371 §2; 1961 c.343 §2; 1965 c.74 §3; 1967 c.594 §3; repealed by 1973 c.723 §130]

496.200 [Repealed by 1973 c.723 §130]

SALMON FOR INDIAN CEREMONIES

496.201 Department to furnish salmon for ceremonies; amount; source. (1) The State of Oregon shall, through the State Department of Fish and Wildlife, provide surplus salmon:

(a) To the Confederated Coos, Lower Umpqua and Siuslaw Indian tribes for their historical, traditional and cultural salmon ceremonies that take place each year.

(b) To the Cow Creek Band of the Umpqua Indians for their historical, traditional and cultural salmon ceremonies that take place each year.

(c) To the Coquille Tribe for their historical, traditional and cultural salmon ceremonies that take place each year.

(d) To the Burns Paiute Tribe for their historical, traditional and cultural salmon ceremonies that take place each year.

(2) The salmon provided by the state shall meet the expressed needs of the Confederated Coos, Lower Umpqua and Siuslaw tribes, up to 1,000 pounds total, the Coquille Tribe, up to 1,000 pounds total, the Cow Creek Band of the Umpqua Indians, up to 1,000 pounds total, and the Burns Paiute Tribe, up to 500 pounds total.

(3) The salmon provided by the state may be either surplus whole fish or carcasses.

(4) Salmon may be taken from hatcheries under either the complete or joint control of the state. [1981 c.575 §2; 1987 c.99 §1; 1993 c.460 §1; 1995 c.137 §1; 2001 c.611 §2; 2001 c.651 §1]

496.205 [Amended by 1961 c.343 §3; repealed by 1973 c.723 §130]

496.206 Written request for salmon; contents; time for providing salmon. (1) The Indian tribes referred to in ORS 496.201 (1) are required to set forth, in writing, their request for salmon. This request shall be submitted by the duly elected tribal governing body no later than 40 days prior to the ceremony and shall include:

(a) The poundage of salmon required;

(b) The date of the ceremony; and

(c) A contact person that the state may refer questions to.

(2) Prior to any state action, the written request must be received by:

(a) The State Department of Fish and Wildlife;

(b) The Attorney General; and

(c) The United States Department of Interior.

(3) The salmon shall be provided to the Indian tribes referred to in ORS 496.201 (1) no later than 30 days after receiving a proper written request therefor. [1981 c.575 §3; 1987 c.99 §2]

496.210 [Repealed by 1973 c.723 §130]

496.211 Limitation on amount and use. (1) The State of Oregon shall be limited to a once a year provision of salmon pursuant to ORS 496.201.

(2) If the Indian tribes referred to in ORS 496.201 (1) use salmon provided by the state for this purpose in any manner other than that described in ORS 496.201, they shall pay to the State Department of Fish and Wildlife the prevailing wholesale rate per pound of the entire amount of salmon supplied to that tribe or tribes for that year. [1981 c.575 §4; 1987 c.99 §3]

496.215 [Repealed by 1973 c.723 §130]

496.216 Disposition of salmon remaining after ceremony. Any salmon remaining after the ceremony may be distributed to tribal members without charge for their subsistence consumption only and not for sale, barter or gift to others, or may be donated to a nonprofit institution or agency. [1981 c.575 §5]

496.220 [Repealed by 1973 c.723 §130]

496.221 ORS 496.201 to 496.221 not intended to extend Indian legal or political rights. Nothing in ORS 496.201 to 496.221 is intended to extend legal or political recognition to any Indians described in ORS 496.201 (1) for any purpose other than provided in ORS 496.201 to 496.216. [1981 c.575 §6; 1987 c.99 §4]

496.225 [Repealed by 1973 c.723 §130]

ACCESS AND HABITAT BOARD

496.228 Access and Habitat Board; qualification of members; expenses; term; meetings. (1) There is established within the State Department of Fish and Wildlife the Access and Habitat Board, consisting of seven members appointed by the State Fish and Wildlife Commission.

(2) Three members shall be appointed to represent the broad spectrum of hunters. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director.

(3) Three members of the board shall be appointed to represent the broad spectrum of agriculture and timber landowners. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director from a list of at least 15 persons submitted by the State Forester and the Director of Agriculture.

(4) One member of the board shall be appointed to represent the public and shall serve as the board chairperson.

(5) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys as are made available by section 19, chapter 659, Oregon Laws 1993.

(6) The term of office of a member of the board is four years. A member of the board is eligible for reappointment.

(7) An official action of the board may be taken only upon the affirmative vote of at least four members.

(8) The board shall select such officers for such terms and with such duties and powers as the board considers necessary for the performance of those offices.

(9) The board shall meet at such times and at such places as may be determined by the chair or by the majority of the members of the board. [1993 c.659 §15]

496.230 [1957 c.119 §2; repealed by 1973 c.723 §130]

496.232 Board to make program recommendations; commission approval; report; fund expenditure qualifications; gifts and grants. (1) The Access and Habitat Board shall meet, adopt and recommend to the State Fish and Wildlife Commission, within 120 days after November 4, 1993, and at not more than 120-day intervals thereafter, access and habitat programs.

(2) The commission shall review such programs and may approve or disapprove the program recommendation by the board. Funds may be expended from the subaccount referred to in ORS 496.242 for projects that have been approved by the commission.

(3) The State Department of Fish and Wildlife and the board jointly shall submit to each biennial session of the Legislative Assembly a report on expenditure of funds for the access and habitat programs and on the status of various projects.

(4) In recommending access and habitat programs, the board shall:

(a) Recommend a mix of projects that provides a balance between access and habitat benefits.

(b) Recommend projects that are to be implemented by volunteers under volunteer coordinators and nonprofit organizations engaged in approved access and habitat activities.

(c) Recommend programs that recognize and encourage the contributions of landowners to wildlife and programs that minimize the economic loss to those landowners.

(d) Encourage agreements with landowners who request damage control hunts to ensure public access to those hunts.

(e) Encourage projects that result in obtaining matching funds from other sources.

(5) All moneys made available for the access and habitat programs from surcharges received under section 19, chapter 659, Oregon Laws 1993, and from gifts and grants made to carry out the access and habitat programs may be expended only if the board so recommends and the commission so approves. Such amounts may be expended:

(a) On programs that benefit wildlife by improving habitat. These programs shall be in coordination with the Wildlife Division and shall be in addition to programs provided by federal funds. These programs may:

(A) Be on private lands.

(B) Provide seed and fertilizer to offset forage consumed by wildlife and for other programs that enhance forage.

(C) Be adjacent to agricultural and forest land to attract animals from those crops.

(b) On programs that promote access to public and private lands through contracting for various levels of management of these lands. These management programs may include:

(A) Creating hunting lease programs that provide access at present levels or stimulate new access.

(B) Controlling access.

(C) Opening vehicle access.

(D) Promoting land exchanges.

(E) Promoting proper hunting behavior.

(c) On programs that would provide for wildlife feeding to alleviate damage, to intercept wildlife before wildlife becomes involved in a damage situation and for practical food replacement in severe winters.

(d) On programs to coordinate volunteers to improve habitat, repair damage to fences or roads by wildlife or recreationists, monitor orderly hunter utilization of public and private lands and assist the Oregon State Police in law enforcement activities.

(e) On programs that provide for auction or raffle of tags to provide incentives for habitat or access.

(6) The board may accept, from whatever source, gifts or grants for the purposes of access and habitat. All moneys so accepted shall be deposited in the subaccount referred to in ORS 496.242. Unless otherwise required by the terms of a gift or grant, gifts or grants shall be expended as provided in subsection (5) of this section. [1993 c.659 §16; 2005 c.22 §369]

496.235 [Repealed by 1973 c.723 §130]

496.236 Advisory councils to board; duties; no compensation or expenses for members. (1) Individuals who reside in the various regions established for administration of the wildlife resources may form advisory councils, with membership in the same proportion as described for the board, to discuss and consider access and habitat programs and projects and to make recommendations thereon to the Access and Habitat Board. When the board considers proposals affecting a region, the board shall consult with the advisory council for that region if one exists.

(2) Employees of the State Department of Fish and Wildlife or other professional biologists who are residents of the various regions may act in an advisory capacity to the various councils.

(3) An individual who serves as a member of an advisory council shall receive no compensation or expenses for service as a member. [1993 c.659 §17]

496.240 [Amended by 1959 c.371 §3; 1963 c.154 §3; 1965 c.74 §4; repealed by 1973 c.723 §130]

496.242 Access and habitat program funds. (1) Notwithstanding ORS 496.300, all moneys received by the State Fish and Wildlife Commission pursuant to section 19, chapter 659, Oregon Laws 1993, shall be deposited in the Access and Habitat Board Subaccount established in the Fish and Wildlife Account. Moneys in the subaccount may be expended only for the access and habitat programs recommended by the Access and Habitat Board for the benefit of the wildlife resources of this state.

(2) The State Department of Fish and Wildlife shall credit the subaccount with a sum equal to 15 percent of the other fund budget for the green forage and Deer Enhancement and Restoration programs in each biennium.

(3) The department shall not assess its personnel costs in the administration of ORS 496.166 and 496.228 to 496.242 against the subaccount referred to in this section without the prior approval of the Access and Habitat Board. [1993 c.659 §14; 2001 c.822 §1]

496.245 [Repealed by 1973 c.723 §130]

496.250 [Repealed by 1971 c.418 §23]

FISH HABITAT IMPROVEMENT

496.260 Project applications; contents; notice of reasons for rejection; approval conditions; limitation on tax credit. (1) Any person may apply to the State Department of Fish and Wildlife for preliminary certification of a fish habitat improvement project. The department shall develop rules and procedures for administering its responsibilities under this section and ORS 315.134 and 496.265. Such rules shall clarify the criteria used to evaluate fish improvement projects. Applications for preliminary certification shall be made in writing on a form provided by the department and shall contain:

(a) A detailed description of the proposed project including a statement of expected benefits;

(b) Blueprints or drawings of the proposed project providing such detail as the department may require;

(c) A detailed estimate of project costs; and

(d) Such other information as the department may require.

(2) The department shall act on all applications for preliminary certification before the 120th day after the receipt of such application. At any time during that period the department may request clarification, additional detail or modification of the plans.

(3) If the department rejects an application for preliminary certification, the department shall cause written notice of the action, together with a statement of findings and the reasons therefor to the applicant.

(4) Preliminary certification of a fish habitat improvement project by the department shall not:

(a) Qualify the applicant for the tax credit provided under ORS 315.134.

(b) Exempt the project from any state or federal law, or local ordinance.

(5) Upon completion of construction or installation of a fish habitat improvement project preliminarily certified by the department under this section, a person may apply to the department for final certification of the project. The application for final certification shall be made in writing on forms provided by the department and shall include:

(a) A detailed statement of project costs; and

(b) Whatever other information the department may require.

(6) Upon receipt of an application for final project certification, the department shall cause the project to be inspected to determine that the project will result in the improvement of riparian or in-stream habitat. If the department determines that the project conforms to the plans approved during the preliminary certification, the department shall provide the applicant with written notice of final certification of the project. The action of the department shall include certification of the actual cost of the project for purposes of the income tax credit relief allowed under ORS 315.134. However, in no event shall the department certify an amount for tax credit purposes that is more than 10 percent in excess of the amount approved in the preliminary certificate issued for the project under subsection (2) of this section. [1981 c.720 §22]

496.265 Limitation on amount eligible for tax credit. Notwithstanding any provisions of ORS 315.134 and 496.260 to the contrary, the State Department of Fish and Wildlife shall not preliminarily certify under ORS 496.260 (2), in any one calendar year, as eligible for tax credit under ORS 315.134, fish habitat improvement project costs in excess of $100,000. The department shall not grant preliminary certification for a fish habitat improvement project unless application under ORS 496.260 (1) is filed with the department on or before January 1, 1998. [1981 c.720 §23; 1989 c.924 §8]

496.270 Immunity from liability for damages resulting from habitat or water quality improvement project; exceptions. (1) The Legislative Assembly declares that it is the policy of the State of Oregon to encourage operators, timber owners and landowners to voluntarily improve fish and wildlife habitat. In order to carry out this policy, the Legislative Assembly encourages cooperation among operators, timber owners and landowners and other volunteers.

(2) Consistent with the limitations of ORS 105.672 to 105.696, a landowner is not liable in contract or tort for any personal injury, death or property damage that arises out of the use of the land by:

(a) A volunteer conducting a fish and wildlife habitat improvement project; or

(b) A participant of a state-funded or federally funded watershed or stream restoration or enhancement program.

(3) An operator, timber owner or landowner shall not be held liable for any damages resulting from:

(a) A fish and wildlife habitat improvement project done in cooperation and consultation with the State Department of Fish and Wildlife or the Oregon Watershed Enhancement Board, or conducted as part of a forest management practice in accordance with ORS 527.610 to 527.770, 527.990 and 527.992; or

(b) Leaving large woody debris within the waters of this state to protect, retain and recruit large woody debris for the purposes of fish habitat and water quality improvement.

(4) The limitations to liability provided by subsections (2) and (3) of this section do not apply if the damages, injury or death was caused by willful, wanton or intentional conduct on the part of the operator, timber owner or landowner or by the gross negligence of the operator, timber owner or landowner. As used in this subsection gross negligence means negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by indifference to or reckless disregard of the rights of others.

(5) The limitation on liability provided by subsection (3) of this section does not apply to claims for death or personal injuries. [1993 c.701 §2; 1997 c.207 §1; 1999 c.863 §3]

Note: 496.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FISH RESOURCE PROTECTION, RESTORATION AND ENHANCEMENT

(Salmon)

496.275 Salmon resource protection and restoration; review of public and private production facilities; approval of production facilities by department. (1) The Legislative Assembly hereby declares the necessity to review all options and means for the protection and restoration of Oregons salmon resource that promote local economic development and enjoyment by all the citizens of Oregon. Options and means shall include operation of salmon production facilities, in cooperation with the State Department of Fish and Wildlife, by both public and private nonprofit agencies as well as by public local partnerships, to meet local production and harvest needs as well as to help restore and maintain natural salmon spawning populations. Such cooperative production projects shall be operated using scientifically sound hatchery practices and shall be consistent with objectives to protect and restore natural fish production.

(2) The State Department of Fish and Wildlife shall:

(a) Review and revise existing state administrative rules so that the different forms of hatchery production are recognized as a necessary and critical element in the states salmon production system in order to provide harvest opportunities for Oregons citizens. In so doing, the department shall identify low natural production areas and, using genetically compatible stocks approved by the department, encourage volunteer efforts such as the salmon and trout enhancement program to maintain and to enhance production.

(b) Identify existing private and public salmon production facilities that are currently either underutilized or subject to decommissioning and that may be appropriate for other forms of operation.

(c) Inventory other appropriate local sites, identify possible types of production facilities, recommend stock selection and release size, and assist in securing the acquisition of brood stock approved by the department that maximizes local production.

(d) Investigate and implement ways to improve hatchery smolt survival and reduce predation by such means as night releases, net pen acclimation, alternate release sites, volitional and other release strategies, transport and other means that may be effective and consistent with the conservation of native salmon and genetic resources.

(e) Make recommendations on methods by which operations of facilities referred to in subsections (2) to (4) of this section can generate revenue for sustainable production, including but not limited to state bonding, license surcharges, ad valorem taxes, local economic development funds, service districts, sale of excess eggs and salmon, and gifts, grants and donations.

(f) Identify needed monitoring and evaluation activities to ensure protection of natural spawning fish populations and to assess the contribution of such cooperative projects to public fisheries.

(g) Assist in developing, for department approval, plans of operation for such cooperative hatchery projects consistent with applicable rules and standards of sound, scientific fish management practice.

(3) The department shall encourage and assist in planning hatchery facilities that seek to implement innovative plans or programs designed to meet production for harvest needs consistent with conservation objectives.

(4) The department shall make a report on its activities under subsections (2) to (4) of this section to an appropriate interim committee of the Legislative Assembly by September 1, 1996.

(5) The State Fish and Wildlife Commission shall approve, prior to implementation, operational plans for any fish propagation facilities operated by contractor agreement with other state or federal agencies, local governments, special districts and nonprofit organizations. [1995 c.469 §§2,3,4]

(All Fisheries)

496.280 Findings. The Legislative Assembly finds, in the interest of all Oregonians, a necessity to improve Oregons fishery resource through the further involvement of its citizens and through support by additional financial revenues. [1989 c.512 §2]

Note: 496.280 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.283 Use of moneys from surcharges; limitations on expenditures. (1) Notwithstanding ORS 506.306, all moneys received by the State Fish and Wildlife Commission pursuant to sections 4, 6 and 8, chapter 512, Oregon Laws 1989, shall be deposited in a separate subaccount in the State Wildlife Fund. Except as provided in subsection (2) of this section, moneys in the subaccount may be expended only for the departments fish restoration and enhancement programs for the benefit of the fish resources of this state.

(2) Fees collected from salmon ranching permits authorized under ORS 508.700 to 508.745 will not be commingled with public fishery funds collected and deposited in the subaccount referred to in this section. Notwithstanding any other provision of law, these funds will be used to monitor the effect and impact of private salmon ranching on the fishery resources of Oregon.

(3) The department shall not divert present budgeted funds to other projects as user surcharge funds become available and shall not embark on new programs not vital to the restoration of Oregon fisheries as required by Oregon Revised Statutes and administrative rules. The department shall not assess its personnel costs in the administration of chapter 512, Oregon Laws 1989, against the subaccount referred to in this section without the prior approval of the Restoration and Enhancement Board. [1989 c.512 §10; 1991 c.184 §4]

496.286 Restoration and Enhancement Board. (1) There is established within the State Department of Fish and Wildlife the Restoration and Enhancement Board, consisting of seven members appointed by the State Fish and Wildlife Commission.

(2) Three members shall be appointed to represent the ocean and inland recreational fisheries. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director.

(3) Three members of the board shall be appointed to represent the commercial troll and gillnet fisheries and the fish processing industry. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director.

(4) One member of the board shall be appointed to represent the public.

(5) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys made available by sections 4, 6 and 8, chapter 512, Oregon Laws 1989.

(6) The term of office of a member of the board is four years. A member of the board is eligible for reappointment.

(7) An official action of the board may be taken only upon the affirmative vote of four members.

(8) The board shall select such officers for such terms and with such duties and powers as the board considers necessary for the performance of those offices.

(9) The board shall meet at such times and at such places as may be determined by the chair or by the majority of the members of the board. [1989 c.512 §11]

496.289 Duties of board; report to legislature; recommendations for programs. (1) The Restoration and Enhancement Board shall meet, adopt and recommend to the State Fish and Wildlife Commission, within 120 days after July 1, 1989, and at not more than 120-day intervals thereafter, fish restoration and enhancement programs.

(2) The commission shall review such programs and may approve or disapprove any or all program recommendations by the board. Funds may be expended from the subaccount referred to in ORS 496.283 for projects that have been approved by the commission.

(3) The State Department of Fish and Wildlife and the board jointly shall submit to each biennial session of the Legislative Assembly a report on expenditure of funds for the fish restoration and enhancement program and on the status of various projects.

(4) In recommending fish restoration and enhancement programs, the board shall:

(a) Recommend a mix of projects that provide a balance between restoration and enhancement benefits.

(b) Recommend projects that are to be implemented by the salmon and trout enhancement program and nonprofit organizations engaged in approved restoration and enhancement activities.

(c) Encourage projects that result in obtaining matching funds from other sources.

(5) All moneys made available for the fish restoration and enhancement program from surcharges received under sections 4, 6 and 8, chapter 512, Oregon Laws 1989, and from gifts and grants made to carry out the fish restoration and enhancement program may be expended only if recommended by the board and approved by the commission. Such amounts may be expended:

(a) On programs benefiting the commercial fishing industry in the same proportion as revenues received from surcharges under sections 6 and 8, chapter 512, Oregon Laws 1989, bear to the total amount of surcharge revenues.

(b) On programs benefiting recreational angling in the same proportion as revenues received from the surcharge under section 4, chapter 512, Oregon Laws 1989, bear to the total amount of surcharge revenues.

(6) The board may accept, from whatever source, gifts or grants for the purposes of fish restoration and enhancement. All moneys so accepted shall be deposited in the subaccount referred to in ORS 496.283. Unless otherwise required by the terms of a gift or grant, gifts or grants shall be expended as provided in subsection (5) of this section.

(7) As used in this section:

(a) Enhancement includes, but is not limited to, the following activities:

(A) Angler access.

(B) New fishways and screens.

(C) Habitat.

(D) New hatchery equipment and technology.

(E) Public education.

(F) Aquatic inventories.

(b) Restoration includes, but is not limited to, the following activities:

(A) Modification of existing fishways and existing screens.

(B) Hatchery restoration.

(C) Liberation equipment. [1989 c.512 §12; 1997 c.8 §12]

496.291 Advisory councils; recommendations to board; consultation with councils. (1) Individuals who reside in the various regions established for administration of the salmon and trout enhancement program may form advisory councils to discuss and consider fish restoration and enhancement programs and projects and shall make recommendations thereon to the Restoration and Enhancement Board. When the board considers proposals affecting a region, the board shall consult with the advisory council for that region if one exists.

(2) Employees of the State Department of Fish and Wildlife who are residents of the various regions may act in an advisory capacity to the various councils.

(3) Individuals who serve as members of an advisory council shall receive no compensation or expenses for service as a member. [1989 c.512 §13]

PILOT PROGRAMS

(Aquaculture Products From Private Facilities)

Note: Sections 1 and 3, chapter 347, Oregon Laws 1999, provide:

Sec. 1. (1) The State Department of Fish and Wildlife shall create a pilot program to purchase aquaculture products from private aquaculture facilities. In implementing the program, the department shall spend at least 10 percent of the annual trout hatchery funds of the department on trout produced by private aquaculture facilities. Except as provided in subsection (3) of this section, the department shall contract with aquaculture facilities located within the State of Oregon.

(2) The duration of a contract under subsection (1) of this section shall be for a minimum of one year and shall be determined by the contracting aquaculture facility. However, the contract may not extend beyond June 30, 2006.

(3) The department may purchase aquaculture products from an out-of-state aquaculture facility if:

(a) The private facilities within the State of Oregon are unable to provide the specified aquaculture products, and the department provides the facilities with reasonable notice of intent to purchase from an out-of-state aquaculture facility; or

(b) The aquaculture products from facilities within the State of Oregon are infected or diseased.

(4) As used in this section, aquaculture means agriculture devoted to the propagation, cultivation, maintenance, harvesting, processing, distribution and marketing of aquatic plants and animals in marine, brackish or fresh water that are for human consumption, bait or game purposes. [1999 c.347 §1; 2001 c.935 §1]

Sec. 3. Sections 1 and 2, chapter 347, Oregon Laws 1999, are repealed on June 30, 2006. [1999 c.347 §3; 2001 c.935 §2]

(Landowner Preference Tags)

Note: Section 1, chapter 461, Oregon Laws 2003, provides:

Sec. 1. Notwithstanding any other provision of the wildlife laws, the State Department of Fish and Wildlife shall create and implement a Southwest Oregon Landowner Preference Pilot Program during the period beginning July 1, 2004, and ending June 30, 2008, that:

(1) Addresses damage caused by elk on privately owned lands in Jackson, Josephine, Coos, Curry and Douglas Counties.

(2) Provides landowner preference tags only for areas where elk are currently causing damage, where there has been a history of elk damage coupled with actions to alleviate elk damage or where the department has designated the area as an elk deemphasis area.

(3) Limits the use of tags to taking antlerless elk.

(4) Limits the use of tags to taking elk on property owned, leased or rented by the landowner complaining of elk damage or on property owned, leased or rented by a business entity that includes the landowner as a principal partner or shareholder.

(5) Allows exchange of unused general season elk tags or controlled hunt elk tags for landowner preference tags.

(6) Does not impose a limit on the number of total tags available for each property, except that no more than five tags may be valid at any one time on a particular property.

(7) Does not impose a minimum acreage requirement for landowner participation.

(8) Allows landowners to register for participation in the program at any time prior to the issuance of tags.

(9) Authorizes department biologists to sell and exchange tags.

(10) Authorizes department biologists to establish the period of validity for tags through negotiation with landowners.

(11) Requires landowners to record the number of elk taken and, within 10 days after the end of a designated hunt period, to report to the local department biologist the number of elk taken. [2003 c.461 §1]

STATE WILDLIFE FUND; RECEIPTS AND EXPENDITURES

496.300 State Wildlife Fund; sources; uses. (1) The State Wildlife Fund is established in the State Treasury separate and distinct from the General Fund. Except as otherwise provided by law, all moneys received by the State Fish and Wildlife Commission pursuant to the wildlife laws, except such as may be required as a revolving fund for payroll and emergency expenses, shall be paid into the State Treasury and credited to the fund. All moneys in the fund are appropriated continuously to the commission to carry out the wildlife laws. Interest earnings on all moneys in the fund shall be retained in the fund.

(2)(a) The commission shall keep a record of all moneys deposited in the State Wildlife Fund. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(b) Using the record created pursuant to paragraph (a) of this subsection, the commission shall report, in the budget documents submitted to the Legislative Assembly, on the application of investment and interest earnings to the maintenance of fish hatcheries and other State Department of Fish and Wildlife facilities. [1973 c.723 §15; 1975 c.118 §1; 1975 c.253 §12; 1983 c.8 §1; 1983 c.801 §6; 1989 c.618 §10; 1989 c.749 §6; 1991 c.435 §2; 1991 c.858 §7; 1995 c.426 §7; 1999 c.1006 §1; 2001 c.822 §2]

496.303 Fish and Wildlife Account; sources; subaccounts; uses. (1) The Fish and Wildlife Account is established in the State Treasury, separate and distinct from the General Fund. All moneys in the account are continuously appropriated to the State Fish and Wildlife Commission. The Fish and Wildlife Account shall consist of the moneys in its various subaccounts and any moneys transferred to the account by the Legislative Assembly. Unless otherwise specified by law, interest earnings on moneys in the account shall be paid into the State Treasury and credited to the State Wildlife Fund.

(2)(a) The Fish Screening Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of:

(A) All penalties recovered under ORS 536.900 to 536.920.

(B) All moneys received pursuant to ORS 498.306.

(C) All gifts, grants and other moneys from whatever source that may be used to carry out the provisions of ORS 498.306, 498.311 and 509.615.

(D) All moneys received from the surcharge on angling licenses imposed by ORS 497.124.

(b) All moneys in the subaccount shall be used to carry out the provisions of ORS 315.138, 498.306, 498.311, 509.615 and 509.620. However, moneys received from the surcharge on angling licenses imposed by ORS 497.124 shall be expended only to carry out the provisions of law relating to the screening of water diversions at a rate less than 30 cubic feet per second.

(c) Of the moneys in the subaccount budgeted for administrative expenses, up to 50 percent of that amount may be expended for activities associated with the screening of diversions over 30 cubic feet per second and for fish passages issues.

(3) The Fish Endowment Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of transfers of moneys authorized by the Legislative Assembly from the State Wildlife Fund and gifts and grants of moneys from whatever source for the purpose of paying the expense of maintaining fish hatcheries operated by the department.

(4) The Migratory Waterfowl Subaccount is established in the Fish and Wildlife Account. All moneys received by the commission from the sale of art works and prints related to the migratory waterfowl stamp shall be deposited in the subaccount. Moneys in the subaccount may be expended only for activities that promote the propagation, conservation and recreational uses of migratory waterfowl and for activities related to the design, production, issuance and arrangements for sale of the migratory waterfowl stamps and related art works and prints. Expenditures of moneys in the subaccount may be made within this state, in other states or in foreign countries, in such amounts as the commission determines appropriate. Expenditures in other states and foreign countries shall be on such terms and conditions as the commission determines will benefit most directly the migratory waterfowl resources of this state.

(5) The Halibut Research Subaccount is established in the Fish and Wildlife Account. Based on the annual number of recreational halibut anglers, a portion of the moneys derived from the sale of the salmon, steelhead trout, sturgeon and halibut tag pursuant to ORS 497.121 shall be credited to the subaccount. Moneys in the subaccount may be expended only for halibut population studies and other research.

(6) The Upland Bird Subaccount is established in the Fish and Wildlife Account. All moneys received by the State Fish and Wildlife Commission from the sale of upland bird stamps, from the sale of any art works and prints related to the upland bird stamp and from private hunting preserve permit fees shall be deposited in the subaccount. Moneys in the subaccount may be expended only for promoting the propagation and conservation of upland birds and the acquisition, development, management, enhancement, sale or exchange of upland bird habitat, and for activities related to the design, production, issuance and arrangements for sale of the upland bird stamps and related art works and prints. Expenditures of moneys in the subaccount shall be made for the benefit of programs within this state in such amounts and at such times as the commission determines appropriate to most directly benefit the upland bird resources of the state.

(7)(a) The Fish and Wildlife Deferred Maintenance Subaccount is established in the Fish and Wildlife Account. Interest earnings on moneys in the subaccount shall be credited to the subaccount. The subaccount shall consist of moneys authorized by the Legislative Assembly from the State Wildlife Fund and moneys obtained by gift, grant, bequest or donation from any other public or private source.

(b) The principal in the subaccount may be utilized only as provided in paragraph (c) of this subsection. Interest earnings on the moneys in the subaccount may be expended only for the maintenance of fish hatcheries and State Department of Fish and Wildlife facilities other than administrative facilities located in Portland.

(c) The department may borrow funds from the principal of the subaccount to maintain adequate cash flow requirements. However, moneys borrowed from the principal must be repaid to the subaccount:

(A) Within six months from the date on which the moneys were borrowed.

(B) With interest at the standard rate that the State Treasurer charges to state agencies for other loans. Interest paid under this subparagraph shall be paid to the subaccount.

(d) For purposes of this subsection, principal means moneys authorized by the Legislative Assembly for transfer to the subaccount from the State Wildlife Fund, including any assignment of earnings on moneys in the fund and other moneys obtained by gift, grant, bequest or donation deposited into the subaccount.

(8) The Access and Habitat Board Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of moneys transferred to the subaccount pursuant to ORS 496.242. Moneys in the subaccount may be used for the purposes specified in ORS 496.242.

(9) The Marine Shellfish Subaccount is established in the Fish and Wildlife Account. Interest earnings on moneys in the subaccount shall be credited to the subaccount. All moneys received by the commission from the sale of resident and nonresident shellfish licenses pursuant to ORS 497.121 shall be deposited in the subaccount. Moneys in the subaccount shall be used for the protection and enhancement of shellfish for recreational purposes, including shellfish sanitation costs and the cost of enforcement of wildlife laws pertaining to the taking of shellfish. The State Fish and Wildlife Director, or a designee, the Director of Agriculture, or a designee, and the Superintendent of State Police, or a designee, shall jointly make a recommendation to the Governor for inclusion in the Governors budget beginning July 1 of each odd-numbered year.

(10)(a) The Mountain Sheep Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of mountain sheep, for research, development, management, enhancement and sale or exchange of mountain sheep habitat and for programs within the state that in the discretion of the commission most directly benefit mountain sheep resources of this state.

(11)(a) The Antelope Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of antelope, for research, development, management, enhancement and sale or exchange of antelope habitat and for programs within the state that in the discretion of the commission most directly benefit antelope resources of this state.

(12)(a) The Mountain Goat Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of mountain goats for research, development, management, enhancement and sale or exchange of mountain goat habitat and for programs within the state that in the discretion of the commission most directly benefit mountain goat resources of this state.

(13)(a) The commission shall keep a record of all moneys deposited in the Fish and Wildlife Account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or programs against which each withdrawal is charged.

(b) Using the record created pursuant to paragraph (a) of this subsection, the commission shall report, in the budget documents submitted to the Legislative Assembly, on the application of investment and interest earnings to the maintenance of fish hatcheries and other State Department of Fish and Wildlife facilities. [2001 c.822 §3; 2003 c.612 §2; 2003 c.656 §12]

Note: 496.303 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.305 [Amended by 1959 c.692 §6; 1971 c.446 §1; repealed by 1973 c.723 §130]

496.306 Compensation for damage done by bear and cougar not to be paid from State Wildlife Fund. If the State Department of Fish and Wildlife is required to pay compensation for damage activities of bear and cougar to people, real property, livestock, or agricultural or forest products, the compensation, and any attorney fees, shall not be paid from the State Wildlife Fund, but shall be paid from such other moneys as shall be available therefor. [1995 c.136 §2]

496.310 [Amended by 1959 c.692 §7; repealed by 1967 c.451 §32]

496.311 Limitation on size of revolving fund. Notwithstanding any other provision of law, the revolving fund referred to in ORS 496.300 shall not exceed $40,000. [1975 c.545 §9; 1979 c.461 §7]

496.315 [Amended by 1959 c.692 §8; 1967 c.451 §23; 1971 c.446 §2; repealed by 1973 c.723 §130]

496.320 [Amended by 1959 c.692 §9; 1971 c.446 §3; 1971 c.658 §6; repealed by 1973 c.723 §130]

496.325 [Amended by 1971 c.446 §4; 1971 c.658 §6a; repealed by 1973 c.723 §130]

496.330 [Amended by 1971 c.658 §7; repealed by 1973 c.723 §130]

496.335 [Repealed by 1973 c.723 §130]

496.340 Payments to counties in lieu of taxes. (1) Except as provided in subsection (3) of this section, whenever real property owned by the State Fish and Wildlife Commission is exempt from taxation on January 1 of any year by reason of its ownership by the state, the commission shall pay to the county in which the property is situated an amount equal to the ad valorem taxes that would have been charged against the property if it had been assessed to a taxable owner as of January 1 of such year as provided in subsection (2) of this section. The county assessor shall determine the value of such property and shall notify the commission of the determination of the county assessor. Upon request of the commission, the Department of Revenue shall review the determination of value and shall redetermine the value if it concludes the value initially determined was substantially incorrect.

(2)(a) Except as provided in paragraph (b) or (c) of this subsection, the value of the property shall be computed at its assessed value under ORS 308A.107 or for forestland use, whichever is applicable.

(b) Paragraph (a) of this subsection shall not apply to any property upon which open field burning takes place. If open field burning takes place on any property described in this section, the property shall be valued at its highest and best use rather than the values authorized in paragraph (a) of this subsection on the January 1 following the date of the open field burning. If in the next year, the open field burning is discontinued, paragraph (a) of this subsection shall apply the next January 1 and each year thereafter as long as no open field burning occurs.

(c) Paragraph (a) of this subsection shall not apply to any property acquired by the commission after September 9, 1971, if such property was valued under farm use or forestland use special assessment provisions, at the time the property was acquired by the commission. However, no payments in lieu of taxes made to a county pursuant to this section prior to January 1, 1974, shall be refunded to the commission.

(3) This section does not apply to real property used for bird farms, fish hatcheries, office quarters, fishing access sites or impoundments, capital improvements or real property acquired pursuant to the Act of May 19, 1948 (62 Stat. 240), Public Law 80-537.

(4) The amount prescribed in subsection (1) of this section shall be determined annually by the assessor of the county in which the property is situated and certified by the assessor to the county court or the board of county commissioners. A notice of the determination, signed by the county judge or the chairperson of the board of county commissioners, shall be mailed to the principal office of the commission not later than October 15. The notice shall contain a statement of the value of the property and a complete explanation of the method used in computing the amount claimed pursuant to subsection (1) of this section. Not later than November 15, the commission shall pay each amount, less a discount equivalent to that which is provided in ORS 311.505. Payment shall be made to the county treasurer, who shall distribute the payment to the taxing districts of the county in accordance with the schedule of percentages computed under ORS 311.390.

(5) Notwithstanding any other provision of the wildlife laws, the commission shall make the payments to counties required by this section annually from the moneys in the State Wildlife Fund established by ORS 496.300. [Amended by 1955 c.729 §1; 1971 c.356 §1; 1971 c.474 §1; 1973 c.723 §16; 1991 c.459 §420; 1997 c.541 §441; 1999 c.314 §73; 2005 c.755 §46]

496.345 [1959 c.692 §5; 1963 c.481 §1; part renumbered 506.345; repealed by 1971 c.446 §11]

NONGAME WILDLIFE

496.375 Nongame wildlife defined. As used in ORS 496.380 to 496.390 nongame wildlife means all wildlife species over which the State Fish and Wildlife Commission has jurisdiction, except game mammals, as defined in ORS 496.004, fur-bearing mammals as defined in ORS 496.004, game birds as defined in ORS 496.007 and game fish as defined in ORS 496.009. [1979 c.566 §1]

496.380 Designation of tax refunds to finance program. (1) Individual taxpayers who file an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the Nongame Wildlife Fund by marking the appropriate box printed on the return pursuant to subsection (2) of this section.

(2) The Department of Revenue shall print on the face of the Oregon income tax form for residents a space for taxpayers to designate that a contribution be made to the Nongame Wildlife Fund from their income tax refund. The space for designating the contribution shall provide for checkoff boxes as indicated under ORS 305.749. [1979 c.566 §2; 1981 c.411 §5; 1989 c.987 §21]

496.385 Nongame Wildlife Fund. (1) There is established as a separate and distinct fund in the State Treasury a Nongame Wildlife Fund. The Nongame Wildlife Fund shall consist of:

(a) An amount credited to the fund under ORS 305.749, which shall be transferred by the Department of Revenue to the fund.

(b) Gifts, grants and donations, in money or otherwise, for use as described in subsection (2) of this section, which the State Treasurer may solicit and accept from private and public sources and shall cause to be deposited and credited to the Nongame Wildlife Fund.

(c) Interest or other earnings on the amounts described in paragraphs (a) and (b) of this subsection which shall inure to the benefit of the Nongame Wildlife Fund.

(2) Moneys contained in the Nongame Wildlife Fund are continuously appropriated for the purposes specified in ORS 496.390. [1979 c.566 §3; 1987 c.758 §4; 1989 c.987 §22]

496.390 Control over fund by department; use of moneys. The State Department of Fish and Wildlife shall have access to and control of the moneys held in the Nongame Wildlife Fund, but shall use such moneys only to protect and preserve nongame wildlife and their habitat. [1979 c.566 §4]

496.405 [Amended by 1971 c.658 §7a; repealed by 1973 c.723 §130]

496.410 [Repealed by 1973 c.723 §130]

496.415 [Amended by 1971 c.658 §8; repealed by 1973 c.723 §130]

496.420 [1959 c.146 §1; repealed by 1973 c.723 §130]

SALMON AND TROUT ENHANCEMENT

496.430 Definitions for ORS 496.430 and 496.435 to 496.455. As used in this section and ORS 496.435 to 496.455:

(1) Enhancement means resource conservation, utilization and educational activities that contribute to the recovery and sustainability of native fish.

(2) Listed unit means one population or a group of populations of a species, such as an evolutionarily significant unit, that has been listed as threatened or endangered under the federal Endangered Species Act of 1973 (P.L. 93-205), as amended, or under ORS 496.171 to 496.192.

(3) Native fish means indigenous to Oregon and not introduced. Naturally produced fish and hatchery produced fish are both native fish if the fish are indigenous to Oregon and not introduced.

(4) Native stocks means those fish indigenous to Oregon that naturally propagate in a given watershed.

(5) Naturally produced means a fish that reproduces and completes its full life cycle in its natural habitat. The naturally produced progeny of hatchery fish are naturally produced.

(6) Population means a group of fish that:

(a) Originates and reproduces in a particular area at a particular time;

(b) Does not interbreed to any substantial degree with any other group reproducing in a different area or in the same area at a different time; and

(c) Is composed of naturally produced fish, hatchery produced fish or a combination of both.

(7) Recovery means that a proportion of the constituent populations of naturally produced native fish belonging to a listed unit are sufficiently abundant, productive and diverse in life histories and distribution such that the listed unit as a whole will be self-sustaining into the foreseeable future.

(8) Self-sustaining means having a sufficient proportion and distribution of constituent populations that:

(a) Are likely to survive prolonged periods of habitat, oceanic, climatic and environmental conditions that are detrimental to a population; and

(b) Have habitat of sufficient quality and quantity that is likely to provide survival rates adequate to maintain associated ecological, cultural and economic benefits. [1981 c.317 §2; 2003 c.463 §1]

496.435 Policy to recover and sustain native stocks. Consistent with other provisions of law, it is declared to be a goal of the people of the State of Oregon to achieve recovery and sustainability of native stocks of salmon and trout. In order to achieve this goal in a cost-effective manner, the State of Oregon shall engage in a program to rehabilitate and improve natural habitat and native stocks and ensure that the level of harvest does not exceed the capacity of stocks to reproduce themselves. The State of Oregon shall promote rehabilitation of salmon and trout populations by reintroducing the fish to habitats by using the salmon and trout enhancement program and remote hatchboxes. [1981 c.317 §3; 1999 c.189 §1; 2003 c.463 §2]

496.440 Enhancement program to be conducted by commission; objective. A salmon and trout enhancement program shall be conducted by the State Fish and Wildlife Commission to benefit all users of the salmon and trout resources in this state. The program shall be conducted in such manner as to provide the greatest possible opportunity for citizen volunteer participation to achieve the goals of the program. [1981 c.317 §4]

496.445 Duties of commission. In carrying out the salmon and trout enhancement program, the State Fish and Wildlife Commission shall:

(1) Provide appropriate State Department of Fish and Wildlife personnel to act as community advisors to cooperatively develop enhancement projects with citizen volunteers and to cooperatively evaluate enhancement projects with the citizens responsible for project implementation.

(2) Provide technical assistance to citizens responsible for implementation of enhancement projects.

(3) Coordinate the implementation of enhancement projects with the activities of department staff and other agencies.

(4) Provide educational and informational materials to promote public awareness and involvement in the salmon and trout enhancement program.

(5) Supervise the activities of citizens developing local brood stock for enhancement projects.

(6) Grant funds to citizens for the implementation of approved enhancement projects from such moneys as may be available to the commission therefor.

(7) Develop and implement a remote hatchbox program as described in ORS 496.458.

(8) Report annually to the Legislative Assembly on the progress of the salmon and trout enhancement program. [1981 c.317 §5; 1999 c.189 §2]

496.450 Application for project; subjects for projects; conditions for approval. (1) Any citizen or group of citizens may submit to the State Fish and Wildlife Commission a proposal for a project consistent with the recovery or sustainability of native stocks to be implemented under the salmon and trout enhancement program or may submit a request for advice and assistance in developing such a project.

(2) An enhancement project may include, but is not limited to, habitat improvement, installation and operation of streamside incubators, brood stock development, fish stocking and spawning ground surveys and data collection.

(3) The commission shall approve for implementation only those enhancement projects based on sound biological principles and shall use fish stocks most adapted to the project locale. To the greatest extent practicable, a project must be designed to maximize survival, adult returns and genetic diversity while minimizing disease.

(4) Conditions for approval by the commission for implementation of a project include but are not limited to:

(a) Provisions satisfactory to the commission for inspection and evaluation of the implementation of a project; and

(b) Provisions satisfactory to the commission for controlling the expenditure of and accounting for any funds granted by the commission for implementation of the project. [1981 c.317 §6; 2003 c.463 §3]

496.455 Use of native stocks for projects; conditions. In carrying out any duties, functions or power under the wildlife laws or the commercial fishing laws, the State Fish and Wildlife Commission may authorize the taking of native stocks and their sexual products, but may not provide any such native stocks or the sexual products therefrom to any person granted a permit by the commission pursuant to ORS 508.700 to 508.745 unless, at a minimum, sufficient fish are returned to the donor stream to compensate fully for native smolts which might have resulted from eggs removed from the donor stock. When entering into a contract for the taking of native stock with a person granted a permit pursuant to ORS 508.700 to 508.745, the commission shall consider the use of the facilities for the taking of additional native stock for public management activities, including the salmon and trout enhancement program. [1981 c.317 §7]

496.458 Remote hatchbox program; rules. (1) The State Fish and Wildlife Commission shall develop and implement a remote hatchbox program.

(2) To implement the remote hatchbox program required under subsection (1) of this section, the commission shall:

(a) Identify sites in tributaries that are suitable for remote hatchboxes;

(b) Adopt rules necessary to implement the remote hatchbox program;

(c) Investigate the potential of producing remote hatchboxes through an inmate work program of the Department of Corrections; and

(d) Report annually to the Legislative Assembly on the progress of the remote hatchbox program. The report shall include but need not be limited to the sites the commission has chosen, a copy of rules the commission has adopted and findings on the extent to which the commission is utilizing labor, supplies or services provided by an inmate work program.

(3) Rules adopted by the commission under subsection (2) of this section shall:

(a) Ensure that the program is scientifically sound;

(b) Be consistent with the goals of the Oregon Plan, as described in ORS 541.405; and

(c) Identify protocols for determining when the use of remote hatchboxes is an appropriate activity under the Oregon Plan. [1999 c.189 §4]

496.460 Salmon and Trout Enhancement Program Advisory Committee; members; duties and powers; travel and expenses. (1) The Salmon and Trout Enhancement Program Advisory Committee is established as an advisory committee to the State Fish and Wildlife Commission. The committee shall be of such size and have such geographical representation as the commission determines appropriate. Members of the committee shall be appointed by the Governor.

(2) The committee shall review the policies of the State Department of Fish and Wildlife and make recommendations to the State Fish and Wildlife Commission and to the department concerning the implementation of salmon and trout enhancement projects.

(3) A member of the committee shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys as may be available to the department therefor. [1981 c.317 §8]

496.465 Interference with project prohibited. Except for activities or projects authorized by a unit of municipal, state or federal government, no person shall disturb, damage, destroy or interfere with the operation of a salmon and trout enhancement project referred to in ORS 496.450. [1989 c.940 §2]

ADOPTION OF PLANS FOR NATURAL PRODUCTION OF ANADROMOUS FISH RUNS

496.470 Natural production of anadromous fish; rules; priorities. (1) The State Fish and Wildlife Commission shall adopt by rule plans for the natural production of anadromous fish runs in the basins set forth in subsection (2) of this section. The commission shall adopt the plans after government-to-government consultation in the forum established pursuant to United States v. Oregon, United States District Court Case No. 68-513 MA, among the State Department of Fish and Wildlife and the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon and the Nez Perce Tribe.

(2) The basins for which plans may be adopted under subsection (1) of this section are:

(a) Hood;

(b) Deschutes;

(c) Fifteenmile Creek;

(d) John Day;

(e) Umatilla;

(f) Walla Walla;

(g) Grande Ronde; and

(h) Imnaha.

(3) Of the basins set forth in subsection (2) of this section, the commission shall give priority to adopting plans for the Grande Ronde, Imnaha, Umatilla, Walla Walla and Hood basins. [1999 c. 671 §1; 2001 c.97 §1]

Note: 496.470 to 496.480 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.475 Adoption of basin plans. The plans adopted pursuant to ORS 496.470 shall:

(1) Incorporate sound science;

(2) Be based upon adaptive management, incorporating monitoring and evaluation and clearly defined objectives and outcomes;

(3) Benefit fish and wildlife;

(4) Be consistent with efforts of the State of Oregon to recover salmonid populations listed under the federal Endangered Species Act, 16 U.S.C. 1531 to 1544; and

(5) Include a risk versus benefit analysis to wild fish. [1999 c.671 §2; 2001 c.97 §2]

Note: See note under 496.470.

496.480 Reports on basin plans. The State Department of Fish and Wildlife shall report at least once every six months to the appropriate legislative committee and the Governor on the progress of the department and the State Fish and Wildlife Commission in implementing ORS 496.470 and 496.475. [1999 c.671 §3; 2001 c.97 §3]

Note: See note under 496.470.

FISHING TACKLE COLLECTION, DISPOSAL AND RECYCLING

496.490 Fishing tackle program. (1) The State Department of Fish and Wildlife shall establish a Keep Oregons Rivers Clean program for the collection, recycling and proper disposal of fishing tackle, including monofilament line, fluorocarbon leaders, lines, lead weights and lures.

(2) The program shall consist of collection points located at or near established fishing areas and boat ramps. At each collection point, the department shall work with conservation and outdoor sports groups to provide a container for collection of tackle and post permanent signs or other notices that explain the program, the benefits of proper tackle recycling and disposal and the Oregon conservation ethic.

(3) The State Department of Fish and Wildlife may work cooperatively with the State Parks and Recreation Department to establish a method by which deposited tackle may be collected for recycling and disposal.

(4) The State Department of Fish and Wildlife shall include in any statewide sportfishing regulations publication produced by the department a statement explaining the collection and recycling program and encouraging nongovernmental organization participation in the program. [2003 c.188 §1; 2005 c.108 §1]

Note: 496.490 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.505 [Formerly 497.505; 1961 c.343 §1; repealed by 1973 c.723 §130]

WILDLIFE COOPERATION; FEDERAL WILDLIFE AID

496.510 Assent to federal wildlife-restoration statute; duty of commission with regard thereto. The State of Oregon assents to the Act of Congress entitled, An Act to provide that the United States shall aid the states in wildlife-restoration projects, and for other purposes, approved September 2, 1937, Public Law No. 415, 75th Congress (50 Stat. 917, 16 U.S.C.A. 669). The State Fish and Wildlife Commission shall perform such acts as may be necessary to the conduct and establishment of cooperative wildlife-restoration projects, as defined in said Act of Congress, in compliance with said Act and with rules and regulations promulgated by the Secretary of the Interior thereunder.

496.515 [Amended by 1971 c.658 §9; repealed by 1973 c.723 §130]

496.520 [Repealed by 1973 c.723 §130]

496.525 Federal fish restoration and management aid; powers of commission with regard thereto. (1) The State of Oregon assents to the provisions of the Act of Congress entitled, An Act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes, approved August 9, 1950, Public Law No. 681, 81st Congress (64 Stat. 430, 16 U.S.C.A. 777).

(2) The State Fish and Wildlife Commission shall perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration projects, as defined in said Act of Congress, in compliance with said Act and rules and regulations promulgated thereunder by the Secretary of the Interior.

MIGRATORY WATERFOWL STAMP

496.550 Migratory waterfowl stamp; design selection; production of stamps and art works. (1) The State Fish and Wildlife Commission shall arrange, by contest or other appropriate means, for the selection of the design of the annual migratory waterfowl stamp required by ORS 497.151 and for the production and sale of the stamps.

(2) The commission may produce stamps in such number as the commission considers appropriate and may make stamps available for the creation of migratory waterfowl art prints and other related art works and may arrange for the sale of stamps, prints and art works to persons desiring to purchase those items. [1983 c.801 §5]

496.555 Contract on migratory waterfowl stamp matters. In carrying out its duties, functions and powers with regard to the migratory waterfowl stamp, the State Fish and Wildlife Commission may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Migratory Waterfowl Subaccount established under ORS 496.303. [1983 c.801 §4; 2001 c.822 §6]

UPLAND BIRD STAMP

496.558 Upland bird defined. As used in this section and ORS 496.562, 496.566 and 497.153, upland bird means those bird family members commonly known as pheasant, quail, grouse and partridge, including chukars. [1989 c.406 §2]

Note: 496.558 and 496.562 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 496 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.562 Policy. The purposes of this section and ORS 496.558, 496.566 and 497.153 are to:

(1) Authorize the State Fish and Wildlife Commission to issue to hunters an upland bird stamp for a specified fee;

(2) Establish a fund to be financed by the sale of upland bird stamps and any art works and prints related to the upland bird stamp for the purposes of promoting the propagation and conservation of upland birds and acquiring, developing, managing, enhancing, purchasing or acquiring through lands exchange upland bird habitat; and

(3) Provide the State Fish and Wildlife Commission with improved data on the location and number of upland bird hunters. [1989 c.406 §1]

Note: See note under 496.558.

496.566 Contest for stamp design; sale of art works; contracts for stamp matters. (1) The State Fish and Wildlife Commission shall arrange, by contest or other appropriate means, for the selection of the design of the annual upland bird stamp authorized by ORS 497.153 and for the production and sale of the stamps.

(2) The commission may produce stamps in such number as the commission considers appropriate and may make stamps available for the creation of upland bird art prints and other related art works and may arrange for the sale of stamps, prints and art works to persons desiring to purchase those items.

(3) In carrying out its duties, functions and powers with regard to the upland bird stamp, the State Fish and Wildlife Commission may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Upland Bird Subaccount established under ORS 496.303. [1989 c.406 §6; 2001 c.822 §7]

496.570 [1989 c.406 §7; 1999 c.667 §1; repealed by 2001 c.822 §11]

WILDLIFE LAW ENFORCEMENT AND ENFORCEMENT OFFICERS

496.605 Enforcement of wildlife laws by State Fish and Wildlife Director, deputies and peace officers. The State Fish and Wildlife Director and any deputies of the director and all other peace officers of this state or any political subdivision thereof have jurisdiction of and may enforce any of the provisions of the wildlife laws. [Amended by 1973 c.723 §17]

496.610 State police to enforce wildlife laws; payment of expenses from wildlife fund; appointment of federal agents. (1) The Department of State Police shall employ a sufficient number of state police to enforce the wildlife laws.

(2) The services and expenses of the Department of State Police incurred in the enforcement of the wildlife laws shall be paid from the State Wildlife Fund.

(3) The Superintendent of State Police may appoint special enforcement officers authorized to enforce the wildlife laws. Individuals so appointed must be special agents of the United States Fish and Wildlife Service or the National Marine Fisheries Service, and shall serve at the pleasure of the superintendent without additional compensation. Each such special enforcement officer shall have all powers and authority of a peace officer of this state in serving warrants, subpoenas and other legal process in enforcement of the wildlife laws. [Amended by 1971 c.658 §10; 1973 c.723 §18; 1983 c.364 §4; 2003 c.14 §336]

496.615 Commission employees to supplement state police. The State Fish and Wildlife Commission, with the approval of the Governor and Superintendent of State Police, may employ such persons as they deem necessary or expedient for the enforcement of the wildlife laws. The services and expenses of these persons are payable out of the State Wildlife Fund. It is the intention of this section and ORS 496.610 that the commission employ only such persons as agreed upon between the commission, the Governor and the Superintendent of State Police, and that the duties of wildlife law enforcement, so far as is economical and practicable, be performed by the Department of State Police. [Amended by 1973 c.723 §19]

496.620 Nonliability of law enforcement officers. No person authorized to enforce the wildlife laws shall suffer any civil liability for the enforcement or attempted enforcement of any provisions of the wildlife laws or for the exercise or attempted exercise of any of the duties or privileges granted to or imposed by law upon the State Fish and Wildlife Commission or such persons. [Amended by 1971 c.658 §11; 1973 c.723 §20]

496.625 [Amended by 1971 c.658 §12; repealed by 1973 c.723 §130]

496.630 District attorneys to prosecute criminal cases; jurisdiction of courts. (1) Upon information or complaint of the State Fish and Wildlife Commission or any person authorized to enforce the wildlife laws, district attorneys shall prosecute every criminal case in which it appears that there has been a violation of the wildlife laws or any rule promulgated pursuant thereto.

(2) Unless otherwise specifically provided, justice courts have concurrent jurisdiction in the first instance with the circuit court of all wildlife law offenses. [Amended by 1959 c.352 §1; 1959 c.692 §10; 1967 c.523 §6; 1973 c.723 §21; 1999 c.1051 §104]

496.635 [Amended by 1971 c.658 §13; repealed by 1973 c.723 §130]

496.640 Service of process by law enforcement personnel. The persons mentioned in ORS 496.645 have all powers and rights of a peace officer in serving warrants, subpoenas or other legal process in the enforcement of the wildlife laws. [Amended by 1971 c.658 §14; 1973 c.723 §22]

496.645 Arrest without warrant of violators; trial. Any person authorized to enforce the wildlife laws may, without warrant, arrest any person violating any of the wildlife laws, and take the person before any court having jurisdiction of the offense. The court shall proceed without delay to hear, try and determine the matter and enter judgment according to allegations and proofs. [Amended by 1971 c.658 §15; 1973 c.723 §23]

496.650 Issuance of citation to violator. Should any person making an arrest mentioned in ORS 496.645 for the violation of the wildlife laws desire not to forthwith take the person arrested before the justice of the peace or judge having jurisdiction or desire not to immediately take the arrested person into custody, the person making the arrest may issue a citation to the person arrested. [Amended by 1973 c.723 §24]

496.655 [Repealed by 1973 c.723 §130]

496.660 [Amended by 1971 c.658 §16; 1973 c.723 §26; repealed by 1991 c.267 §1]

496.665 Issuance of search warrants; places searched; use and disposition of seized property. (1) Any court having jurisdiction of the offense, upon receiving proof or probable cause for believing in the concealment of any wildlife taken, killed or had in possession, under control, or shipped contrary to the wildlife laws, shall issue a search warrant and cause a search to be made in any place, and to that end cause any building, enclosure, car, automobile, boat, apartment, chest, box, parcel, crate or basket to be opened and the contents examined by any person authorized to enforce the wildlife laws.

(2) All wildlife, or parts thereof, thus discovered shall be held by the State Fish and Wildlife Commission as evidence against any party accused of the crime in connection therewith.

(3) Upon conviction of the parties accused, such wildlife, or parts thereof, shall be disposed of by the commission. Any funds arising from the disposal shall become a part of the State Wildlife Fund. [Amended by 1971 c.658 §17; 1973 c.723 §27]

496.670 Arrests made on Sunday. The arrests mentioned in ORS 496.645 may be made on Sunday. In this event the persons arrested shall be taken before any justice of the peace or judge having jurisdiction, who shall bind over the persons arrested to appear and be proceeded against as soon as may be on week day following the arrest. [Amended by 1991 c.267 §2]

496.675 Seizure without warrant by law enforcement personnel. The persons mentioned in ORS 496.645 may at any time, without warrant, seize and take possession of:

(1) Any wildlife which has been caught, taken or killed, or had in possession or under control, which have been killed, had in possession or shipped, at any time, in any manner or for any purpose contrary to the wildlife laws.

(2) Any guns, boats, fishing or other apparatus used for the purpose of hunting or fishing, at any time, in any manner or for any purpose contrary to the wildlife laws. [Amended by 1971 c.658 §18; 1973 c.723 §28]

496.680 Seizure of unlawful devices and unlawfully taken wildlife; forfeiture; disposition; repayment of administrative costs. (1) All wildlife taken by, or in the possession of any person in violation of the wildlife laws, and all guns, boats, traps, fishing apparatus and implements used in angling, hunting or trapping or taking any wildlife in violation of the wildlife laws may be seized by any person authorized to enforce the wildlife laws, and may be forfeited.

(2) All wildlife shot by any person while violating any provision of ORS 164.245 to 164.270 or 498.120 shall be seized by any person authorized to enforce the wildlife laws and shall be forfeited.

(3) If forfeited, such property shall be turned over to the State Fish and Wildlife Commission by order of the court at the time of passing sentence for the violation.

(4) The commission may dispose of such property in any manner it considers proper, but the clear proceeds derived from the sale of any seized guns, boats, traps, fishing apparatus or implements shall be deposited in the Common School Fund. Any wildlife taken in violation of the wildlife laws may be disposed of forthwith or used for food purposes, under rules of the commission, to prevent spoilage.

(5) Upon conviction of a person for taking wildlife while violating any provision of ORS 164.245 to 164.270 or 498.120, the court shall include in the sentence a requirement that the convicted person pay to the seizing agency an amount equal to the cost incurred in seizing, storing and disposing of the seized and forfeited wildlife. [Amended by 1971 c.658 §19; 1973 c.723 §29; 1987 c.858 §6; 1993 c.440 §2; 1999 c.1051 §272]

496.685 [Repealed by 1971 c.743 §432]

496.690 Possession of wildlife as evidence of illegal taking. The fact that any person has any wildlife, or any part thereof, in possession when it is illegal to take or have same is prima facie evidence that such person killed such wildlife illegally. [Amended by 1971 c.658 §20]

496.695 Counseling, aiding or sharing in violation. Any person who counsels, aids or assists in any violation of the wildlife laws, or shares in any of the proceeds of such violation by receiving or possessing any wildlife, shall incur the penalties provided for the person guilty of such violation. [Amended by 1971 c.658 §21; 1973 c.723 §30]

496.700 Investigating violations; summoning witnesses. (1) Where the State Fish and Wildlife Commission has been furnished information of the violation of any of the wildlife laws, the commission, or one especially authorized by it, may proceed to the place where the offense is said to have been committed and summon and examine under oath witnesses to ascertain the facts and to avoid useless and frivolous indictments or prosecutions.

(2) Witnesses shall be paid by the commission from the State Wildlife Fund at the rate of $5 per day and mileage from their places of residence at the rate of eight cents per mile.

(3) No witness so summoned shall refuse to attend or testify under this section. [Amended by 1971 c.658 §22; 1973 c.723 §31]

496.705 Damage suits for unlawful killing of wildlife; jurisdiction of courts. (1) The State Fish and Wildlife Commission may institute suit for the recovery of damages for the unlawful taking or killing of any of the wildlife referred to in subsection (2) of this section that are the property of the state.

(2) The damages referred to in subsection (1) of this section shall be as follows:

(a) Each game mammal other than mountain sheep, mountain goat, elk or silver gray squirrel, $800.

(b) Each mountain sheep or mountain goat, $6,800.

(c) Each elk, $1,500.

(d) Each silver gray squirrel, $20.

(e) Each game bird other than wild turkey, $20.

(f) Each wild turkey, $100.

(g) Each game fish other than salmon, steelhead trout, halibut or sturgeon, $10.

(h) Each salmon, steelhead trout, halibut or sturgeon, $250.

(i) Each fur-bearing mammal other than bobcat or fisher, $100.

(j) Each bobcat or fisher, $700.

(k) Each specimen of any wildlife species whose survival is specified by the wildlife laws or the laws of the United States as threatened or endangered, $1,000.

(L) Each specimen of any wildlife species otherwise protected by the wildlife laws or the laws of the United States, but not otherwise referred to in this subsection, $50.

(3) In any such action, the court shall award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees.

(4) Such civil damages shall be in addition to other penalties prescribed by the wildlife laws for the unlawful taking or killing of wildlife.

(5) Any circuit or justice court has jurisdiction to try any case for the recovery of damages for the unlawful taking or killing of any of the wildlife as provided by this section. [Amended by 1961 c.343 §4; 1969 c.302 §1; 1973 c.723 §32; 1981 c.108 §1; 1995 c.658 §106; 2003 c.98 §1]

496.710 Compelling testimony in enforcement proceedings. In any action or proceeding for the enforcement of any of the provisions of the wildlife laws, or in any investigation before a grand jury, district attorney or other officer, or any criminal proceeding, no person shall be excused from testifying concerning any offense committed by another or by the person on the ground that the testimony of the person may incriminate the person. However, such testimony shall not be used against the person in any prosecution for any crime or misdemeanor under the laws of the state, nor shall the person be subject to any criminal prosecution or any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person has been compelled to testify or to produce evidence, documentary or otherwise. [Amended by 1971 c.658 §23; 1973 c.723 §33]

496.715 Disposition of fines. (1) One-half of all fines imposed in justice courts as provided in the wildlife laws and collected in money shall be credited and distributed under ORS 137.293 and 137.295, to the treasurer of the county in which the action or proceeding is commenced, as a monetary obligation payable to the county, to be credited to the general fund of the county. One-half of all fines so imposed and collected in justice courts shall be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state. Fines so imposed and collected in circuit courts shall be credited and distributed under ORS 137.293 and 137.295, as monetary obligations payable to the state. The district attorney of the county, upon payment of any judgment, shall satisfy it of record as attorney for the state.

(2) Payment of fines collected in justice courts under this section shall be made within the first 20 days of the month following the month in which collected. [Amended by 1959 c.530 §8; 1961 c.391 §1; 1971 c.186 §5; 1973 c.723 §34; 1981 s.s. c.3 §115; 1983 c.763 §50; 1987 c.905 §25; 1995 c.658 §107]

WILDLIFE LAW VIOLATOR COMPACT

496.750 Wildlife Law Violator Compact. The Wildlife Violator Compact is hereby enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

FINDINGS, DECLARATION OF POLICY AND PURPOSE

(a) The party states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of their respective wildlife resources can be materially affected by the degree of compliance with state statute, law, regulation, ordinance or administrative rule relating to the management of those resources.

(3) The preservation, protection, management and restoration of wildlife contributes immeasurably to the aesthetic, recreational and economic aspects of these natural resources.

(4) Wildlife resources are valuable without regard to political boundaries, therefore, all persons should be required to comply with wildlife preservation, protection, management and restoration laws, ordinances and administrative rules and regulations of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communications among the various states.

(7) In most instances, a person who is cited for a wildlife violation in a state other than the persons home state:

(i) Must post collateral or bond to secure appearance for a trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices described in paragraph (7) of this subdivision is to insure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the persons way after receiving the citation, could return to the persons home state and disregard the persons duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in the persons home state is permitted to accept the citation from the officer at the scene of the violation and to immediately continue on the persons way after agreeing or being instructed to comply with the terms of the citation.

(10) The practice described in paragraph (7) of this subdivision causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11) The enforcement practices described in paragraph (7) of this subdivision consume an undue amount of law enforcement time.

(b) It is the policy of the party states to:

(1) Promote compliance with the statutes, laws, ordinances, regulations and administrative rules relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a party state and treat this suspension as if it had occurred in their state.

(3) Allow violators to accept a wildlife citation, except as provided in subdivision (b) of Article III, and proceed on the violators way without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violators home state is party to this compact.

(4) Report to the appropriate party state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat convictions recorded for their residents which occurred in another party state as if they had occurred in the home state.

(6) Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subdivision (b) of this Article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the persons right of due process and the sovereign status of a party state.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context requires otherwise:

(a) Citation means any summons, complaint, ticket, penalty assessment or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(b) Collateral means any cash or other security deposited to secure an appearance for trial, in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(c) Compliance with respect to a citation means the act of answering the citation through appearance at a court, a tribunal or payment of fines, costs and surcharges, if any, or both such appearance and payment.

(d) Conviction means a conviction, including any court conviction, of any offense related to the preservation, protection, management or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance or administrative rule, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(e) Court means a court of law, including Magistrates Court and Justice Court.

(f) Home state means the state of primary residence of a person.

(g) Issuing state means the party state which issues a wildlife citation to the violator.

(h) License means any license, permit or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing or taking any wildlife regulated by statute, law, regulation, ordinance or administrative rule of a party state.

(i) Licensing authority means the department or division within each party state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(j) Party state means any state which enacts legislation to become a member of this Wildlife Compact.

(k) Personal recognizance means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(L) State means any state, territory or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada or other countries.

(m) Suspension means any revocation, denial or withdrawal of any or all license privileges, including the privilege to apply for, purchase or exercise the benefits conferred by any license.

(n) Terms of the citation means those conditions and options expressly stated upon the citation.

(o) Wildlife means all species of animals, including but not necessarily limited to mammals, birds, fish, reptiles, amphibians, mollusks and crustaceans, which are defined as wildlife and are protected or otherwise regulated by statute, law, regulation, ordinance or administrative rule in a party state. Species included in the definition of wildlife vary from state to state and determination of whether a species is wildlife for the purposes of this compact shall be based on local law.

(p) Wildlife law means any statute, law, regulation, ordinance or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(q) Wildlife officer means any individual authorized by a party state to issue a citation for a wildlife violation.

(r) Wildlife violation means any cited violation of a statute, law, regulation, ordinance or administrative rule developed and enacted to manage wildlife resources and the use thereof.

ARTICLE III

PROCEDURES FOR ISSUING STATE

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subdivision (b) of this Article, if the officer receives the persons personal recognizance that the person will comply with the terms of the citation.

(b) Personal recognizance is acceptable:

(1) If not prohibited by local law or the compact manual; and

(2) If the violator provides adequate proof of the violators identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance required by subdivision (c) of this Article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content as contained in the compact manual.

ARTICLE IV

PROCEDURES FOR HOME STATE

(a) Upon receipt of a report of failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home states suspension procedures and shall suspend the violators license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual.

ARTICLE V

RECIPROCAL RECOGNITION

OF SUSPENSION

All party states shall recognize the suspension of license privileges of any person by any state as if the violation on which the suspension is based had in fact occurred in their state and could have been the basis for suspension of license privileges in their state.

ARTICLE VI

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

ARTICLE VII

COMPACT ADMINISTRATOR

PROCEDURES

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each of the party states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each party state and will serve and be subject to removal in accordance with the laws of the state the administrator represents. A compact administrator may provide for the discharge of the administrators duties and the performance of the administrators functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of the alternates identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action by the board shall be only at a meeting at which a majority of the party states are represented.

(c) The board shall elect annually, from its membership, a chairperson and vice-chairperson.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any governmental agency, and may receive, utilize and dispose of the same.

(f) The board may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

ARTICLE VIII

ENTRY INTO COMPACT

AND WITHDRAWAL

(a) This compact shall become effective when it has been adopted by at least two states.

(b) (1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the state is empowered to become a party to this compact;

(ii) Agreement to comply with the terms and provisions of the compact; and

(iii) That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying state, but shall not be less than 60 days after notice has been given by the chairperson of the board of the compact administrators or by the secretariat of the board to each party state that the resolution from the applying state has been received.

(c) A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

ARTICLE IX

AMENDMENTS TO THE COMPACT

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party state to respond to the compact chairman within 120 days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XI

TITLE

This compact shall be known as the Wildlife Violator Compact.

______________________________________________________________________________ [1989 c.1056 §2]

PERMIT FOR WATER FOR HYDROELECTRIC PURPOSES

496.815 Definitions for ORS 496.815 to 496.825. As used in ORS 496.815 to 496.825:

(1) Department means the State Department of Fish and Wildlife.

(2) Director means the State Fish and Wildlife Director.

(3) Person means an individual, corporation, association, firm, partnership, joint stock company, municipal corporations and all other political subdivisions of the State of Oregon. The federal government or any of its agencies are specifically excluded. [1985 c.674 §1]

496.820 Permit or license fee. (1) Any person applying for a permit to appropriate water for hydroelectric purposes under ORS 537.150 to 537.252 or any person applying for a preliminary permit or license under ORS 543.010 to 543.610 shall pay an administration fee of $350 to the State Department of Fish and Wildlife.

(2) If a person pays the administration fee under subsection (1) of this section at the time the person applies for a preliminary permit under ORS 543.210, the person shall not also be required to pay the fee when applying for a license for the same project under ORS 543.010 to 543.610. [1985 c.674 §2]

496.825 Application fee; exception. (1) In addition to any other fee required by law, at the time the person applies to the Water Resources Department for a license to operate a hydroelectric project under ORS 543.010 to 543.610 or for a permit to appropriate water for hydroelectric purposes under ORS 537.150 to 537.230, the person shall pay to the State Fish and Wildlife Director an application fee the amount of which shall be the greater of:

(a) $1,000; or

(b) Thirty-five cents for each kilowatt of proposed capacity of the project.

(2) The director shall postpone the payment of the fee under subsection (1) of this section for a permit to appropriate water under ORS 537.150 to 537.230 until the person submits final plans and specifications for the project to the Water Resources Department under ORS 537.150.

(3) Subsection (1) of this section shall not apply to any applicant for a permit or license for a project producing 100 theoretical horsepower or less. [1985 c.674 §3]

496.830 Penalty fee. A person who fails to pay the fee required under section 4, chapter 674, Oregon Laws 1985, or the assessment under section 5, chapter 674, Oregon Laws 1985, or ORS 543.265 on the due date shall pay in addition to the assessed amount due, a penalty in the amount of one percent of the fee per month for the period that the fee is past due. The State Fish and Wildlife Director may bring an action to collect an unpaid fee or assessment in the name of the State of Oregon in the Circuit Court of Marion County or the circuit court of the county in which the project is located. The director shall be entitled to recover all costs and attorney fees incurred in the legal action. [1985 c.674 §7]

496.835 Oregon Fish and Wildlife Hydroelectric Fund. (1) There is created within the State Treasury a revolving fund known as the Oregon Fish and Wildlife Hydroelectric Fund, separate and distinct from the General Fund. The moneys in this fund are continuously appropriated for use by the State Department of Fish and Wildlife in its activities related to hydroelectric projects including payment of necessary administrative expenses.

(2) The fund created by subsection (1) of this section shall consist of all moneys received under sections 4 and 5, chapter 674, Oregon Laws 1985, ORS 496.820 and 496.825 and moneys transferred from the Water Resources Department Hydroelectric Fund as provided in ORS 536.015.

(3) Moneys in the fund may be invested as provided in ORS 293.701 to 293.820. Interest from any source derived from the investment of the moneys of the fund shall be credited to the fund. [1985 c.674 §8; 1991 c.869 §3]

496.905 [1967 c.604 §1; 1969 c.59 §1; 1971 c.388 §3; 1973 c.723 §35; 1979 c.477 §11; renumbered 153.710]

496.910 [1967 c.604 §2; 1973 c.723 §36; 1979 c.477 §12; renumbered 153.705]

496.915 [1967 c.604 §3; 1973 c.723 §37; renumbered 153.715]

496.920 [1967 c.604 §4; 1973 c.723 §38; 1979 c.477 §13; renumbered 153.720]

496.925 [1967 c.604 §5; renumbered 153.725]

496.927 [1977 c.350 §2; 1979 c.477 §14; renumbered 153.730]

496.930 [1967 c.604 §6; renumbered 153.745]

496.935 [1967 c.604 §7; renumbered 153.750]

496.940 [1967 c.604 §8; renumbered 153.755]

496.945 [1967 c.604 §9; renumbered 153.760]

496.950 [1967 c.604 §10; renumbered 153.765]

PENALTIES

496.951 Base fines for wildlife law violations. (1) The base fine amount for a violation of wildlife laws or rules as described in ORS 496.992 (2) that is required in violation proceedings under ORS chapter 153 shall be as follows:

(a) Violations that do not involve the taking of wildlife, except for violations of the nonresident licensing provisions of ORS 497.102 and 497.121 and the provisions of ORS 496.994, $75.

(b) Violations that involve the taking of nongame mammals or game birds, and size or quantity limits for fish and shellfish, except salmon, steelhead trout and sturgeon, $150.

(c) Violations that involve the taking of salmon, steelhead trout, sturgeon, wildlife not otherwise provided for and all other wildlife offenses, $299.

(2) The base fine amount established under subsection (1) of this section includes the unitary assessment required under ORS 137.290 and the county assessment required under ORS 137.309.

(3) A court may not establish a base fine amount for a violation of an offense described in subsection (1) of this section other than the amount listed in this section. [1995 c.545 §4; 1997 c.19 §1; 1999 c.1051 §105]

496.990 [Amended by 1967 c.523 §1; repealed by 1973 c.723 §130]

496.992 Penalties. (1) Except as otherwise provided by ORS 153.022 and other law, violation of any provision of the wildlife laws, or any rule promulgated pursuant thereto, is a Class A misdemeanor when the offense is committed with a culpable mental state as defined in ORS 161.085. If the defendant is sentenced to pay a fine, failure to pay the fine, or any portion thereof, shall be treated as provided in ORS 161.685.

(2) Except as otherwise provided by ORS 153.022 and other law, violation of any provision of the wildlife laws or any rule promulgated pursuant thereto is punishable as a Class A violation in the manner prescribed in ORS chapter 153 when the offense is committed with no culpable mental state as defined in ORS 161.085.

(3) The second and each subsequent conviction within a 10-year period for the taking of game fish with a total value of $200 or more or the taking of antelope, black bear, cougar, deer, elk, moose, mountain goat or mountain sheep in violation of the wildlife laws or any rule promulgated pursuant thereto which occurs more than one hour prior to or more than one hour subsequent to a season established for the lawful taking of such game mammals or game fish is a Class C felony when the offense is committed with a culpable mental state as defined in ORS 161.085. [1973 c.723 §39; 1975 c.578 §3; 1977 c.350 §3; 1977 c.353 §1; 1983 c.364 §1; 1985 c.372 §1; 1995 c.545 §5; 1999 c.1051 §106]

496.994 Obstructing the taking of wildlife prohibited. (1) A person commits the offense of obstructing the taking of wildlife if the person, having no right to do so, interferes with the lawful taking, or the process of taking, of wildlife by another with the intent to prevent the taking.

(2) Obstructing the taking of wildlife is a Class A misdemeanor. [1987 c.473 §2; 1989 c.171 §67; 1995 c.468 §1]

496.996 Attempts to take wildlife decoy as unlawful wildlife taking. (1) A person commits the crime of unlawful taking of wildlife if:

(a) The person discharges a firearm or other hunting device, traps, or acts toward a wildlife decoy in any manner consistent with an unlawful taking of wildlife; and

(b) The wildlife decoy is under the control of law enforcement officials.

(2) As used in this section, wildlife decoy means any simulation or replication of wildlife, in whole or in part, used by law enforcement officials for purposes of enforcing state wildlife laws. [1995 c.125 §2]

_______________



Chapter 497

Chapter 497 Â Licenses and Permits

2005 EDITION

LICENSES AND PERMITS

WILDLIFE

GENERAL PROVISIONS

497.002Â Â Â Â  ÂResidentÂ and ÂnonresidentÂ defined

497.006Â Â Â Â  Certain persons as residents for licensing purposes

497.012Â Â Â Â  Validity of licenses on Snake River

497.014Â Â Â Â  Validity of licenses in Pacific Ocean or Columbia River; rules

497.016Â Â Â Â  Term of licenses, tags and permits

497.022Â Â Â Â  Issuance of licenses, tags or permits by commission agents; fees

497.026Â Â Â Â  Duty of license agents to remit funds; rules

497.032Â Â Â Â  Duplicate licenses, tags and permits; fee

497.036Â Â Â Â  Inspection of licenses, tags, permits and wildlife

LICENSE, TAG AND PERMIT REQUIREMENTS AND FEES

497.071Â Â Â Â  Dedication of certain license, tag and permit fee increases

497.075Â Â Â Â  General license, tag and permit requirements; exemptions

497.079Â Â Â Â  Open fishing and shellfish taking day

497.102Â Â Â Â  Hunting license and permit fees

497.112Â Â Â Â  Hunting tags; fees; restrictions

497.121Â Â Â Â  Angling and shellfish licenses and tags; fees

(Temporary provisions relating to surcharges through 2009 are compiled as notes following ORS 497.121)

497.123Â Â Â Â  Hatchery harvest tag rules

497.124Â Â Â Â  Angling license surcharges

497.132Â Â Â Â  Combined licenses for residents; fee

497.134Â Â Â Â  Voluntary contributions

497.136Â Â Â Â  Uses of certain fee increases

497.142Â Â Â Â  Furbearer trapping or hunting license and tag; fees

497.146Â Â Â Â  Trapper education program; when certificate required; exceptions

497.151Â Â Â Â  Annual migratory waterfowl stamp; fee; effect of purchase by nonresident

497.153Â Â Â Â  Annual resident upland bird stamp; fee; effect of purchase by nonresident

497.156Â Â Â Â  Annual nonresident bird-waterfowl stamp; fee

497.158Â Â Â Â  Mail and Internet license renewal

SPECIAL LICENSES

497.162Â Â Â Â  Angling and shellfish licenses for persons in state care

497.170Â Â Â Â  Columbia River Indians; free hunting and fishing licenses

OCCUPATIONAL LICENSES, REQUIREMENTS AND FEES

497.218Â Â Â Â  Fur dealer license; records

497.228Â Â Â Â  Wildlife propagation license; grounds for license denial; records; rules

497.238Â Â Â Â  Taxidermy license; records

497.248Â Â Â Â  Private hunting preserve license; requirements for preserve; rules; records

497.249Â Â Â Â  Revocation or refusal to renew private hunting preserve license

497.252Â Â Â Â  Fish propagation license; terms and conditions; applicability of other licensing laws

497.258Â Â Â Â  Fees

497.268Â Â Â Â  Inspection of occupational licenses

SPECIAL PERMITS

497.298Â Â Â Â  Scientific taking permit; rules

497.308Â Â Â Â  Wildlife holding and habitat removal permits; rules

497.312Â Â Â Â  Special restrictions on holding coyotes

497.318Â Â Â Â  Revocation of scientific taking or wildlife holding and habitat removal permits

497.325Â Â Â Â  Sturgeon egg removal and hatchery operation permits; conditions

497.330Â Â Â Â  Restrictions on issuance of permits required by ORS 497.325

JUVENILE RESTRICTIONS

497.350Â Â Â Â  Hunting restriction; generally

497.360Â Â Â Â  Hunter safety certificate; training program; rules

LICENSE VIOLATIONS AND PENALTIES

497.400Â Â Â Â  Prohibited conduct

497.415Â Â Â Â  Revocation or denial of licenses, tags or permits for wildlife law violations or failure to comply with citation

497.435Â Â Â Â  Revocation of licenses, tags and permits for unlawful taking of game mammals

497.441Â Â Â Â  Prohibited activities by those whose license, tag or permit has been revoked

GENERAL PROVISIONS

Â Â Â Â Â  497.002 ÂResidentÂ and ÂnonresidentÂ defined. Except as provided in ORS 497.006, as used in this chapter:

Â Â Â Â Â  (1) ÂResidentÂ means a person who has resided in this state at least six consecutive months immediately prior to the date of making application for a license, tag or permit issued by the State Fish and Wildlife Commission. Temporary absence from the state for a purpose other than establishing residency outside the state shall not be considered in determining whether a person meets the residency requirements of this subsection.

Â Â Â Â Â  (2) ÂNonresidentÂ means any person other than a resident. [1973 c.723 Â§41]

Â Â Â Â Â  497.006 Certain persons as residents for licensing purposes. (1) As used in this section:

Â Â Â Â Â  (a) ÂActive member of the Armed Forces of the United StatesÂ means officers and enlisted personnel of the Armed Forces of the United States who:

Â Â Â Â Â  (A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

Â Â Â Â Â  (B) Reside in this state while serving as members of the crew of a ship that has an Oregon port or shore establishment as its home port or permanent station; or

Â Â Â Â Â  (C) Reside in another state or a foreign country and establish Oregon residency by filing Oregon state income taxes no later than 12 months before leaving active duty.

Â Â Â Â Â  (b) ÂArmed Forces of the United StatesÂ means:

Â Â Â Â Â  (A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the United States;

Â Â Â Â Â  (B) The reserves of the Army, Navy, Air Force, Marine Corps and Coast Guard of the United States; and

Â Â Â Â Â  (C) The Oregon National Guard and the National Guard of any other state or territory.

Â Â Â Â Â  (c) ÂDependent childrenÂ includes any children of an active member of the Armed Forces of the United States who:

Â Â Â Â Â  (A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

Â Â Â Â Â  (B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

Â Â Â Â Â  (2) The following persons shall be considered resident persons for the purpose of purchasing licenses, tags and permits issued by the State Fish and Wildlife Commission:

Â Â Â Â Â  (a) Active members of the Armed Forces of the United States who furnish to the commission evidence satisfactory to the commission that the person is permanently assigned to active duty in this state and the spouses and dependent children of such members.

Â Â Â Â Â  (b) Any active member of the Armed Forces of the United States who furnishes to the commission evidence satisfactory to the commission that the person is a member of the Armed Forces of the United States and the spouse and dependent children of such member.

Â Â Â Â Â  (c) Aliens who furnish to the commission evidence satisfactory to the commission that the person is attending a school in this state pursuant to a foreign student exchange program. [1973 c.723 Â§42; 1987 c.158 Â§112; 1987 c.162 Â§8; 1989 c.264 Â§4; 2003 c.242 Â§5; 2005 c.831 Â§10]

Â Â Â Â Â  497.010 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.012 Validity of licenses on Snake River. (1) Angling, hunting or trapping in the waters of the Snake River or on the islands of the Snake River, where the river forms the boundary line between the State of Oregon and the State of Idaho, by a holder of either a valid Oregon or Idaho license therefor in accordance with the laws and rules of the respective states is lawful.

Â Â Â Â Â  (2) Nothing in this section is intended to authorize:

Â Â Â Â Â  (a) The holder of an Oregon license to angle, hunt or trap on the shoreline, sloughs or tributaries on the Idaho side of the Snake River.

Â Â Â Â Â  (b) The holder of an Idaho license to angle, hunt or trap on the shoreline, sloughs or tributaries on the Oregon side of the Snake River. [1973 c.723 Â§43]

Â Â Â Â Â  497.014 Validity of licenses in Pacific Ocean or Columbia River; rules. (1) A person may take fish or shellfish in the waters of the Pacific Ocean within three miles of the coast of the State of Oregon or the State of Washington, between the Oregon-Washington boundary and Cape Falcon, or in the waters of the Columbia River where it forms the Oregon-Washington boundary, if the person holds either a valid Oregon or Washington license therefor in accordance with the laws and rules of the respective state. However, a person other than a Washington resident landing fish or taking shellfish by boat in Oregon must hold a valid Oregon angling or shellfish license. All persons landing fish by boat in Oregon are subject to all Oregon laws, rules and regulations relating to taking fish or shellfish, including bag and length requirements.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if the State Fish and Wildlife Commission by rule determines that laws, rules or regulations of the State of Washington, in substance or effect, contain provisions that make a valid Oregon license lawful in the waters of the Pacific Ocean within three miles of the coast of the State of Oregon or the State of Washington, between the Oregon-Washington boundary and Leadbetter Point, or in the waters of the Columbia River where it forms the Oregon-Washington boundary. [1983 c.173 Â§Â§2, 3; 1985 c.373 Â§1; 2003 c.656 Â§4; 2005 c.260 Â§1]

Â Â Â Â Â  497.015 [1971 c.530 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.016 Term of licenses, tags and permits. Unless otherwise provided by law, all licenses, tags and permits issued by the State Fish and Wildlife Commission shall be valid for such period of time as the commission prescribes. [1973 c.723 Â§44; 1981 c.445 Â§1]

Â Â Â Â Â  497.020 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.022 Issuance of licenses, tags or permits by commission agents; fees. (1) The State Fish and Wildlife Commission may appoint agents to issue any of the licenses, tags or permits the commission is authorized by law to issue. The commission shall prescribe the procedure for the issuance of such licenses, tags and permits. Agents of the commission shall issue licenses, tags and permits in accordance with the prescribed procedure and shall charge and collect the fees prescribed by law therefor.

Â Â Â Â Â  (2) In addition to the fees prescribed by law for the issuance of a license, tag or permit, the issuing agent shall charge and collect $5 for each resident annual sportspersonÂs license issued pursuant to ORS 497.132 (2)(a) and $1.50 each for any other license, tag or permit. If the agent is a county clerk, the agent shall deposit such additional fees in the general fund of the county for which the agent is the clerk. If the agent is an employee of the State Department of Fish and Wildlife, the moneys shall be deposited in the State Wildlife Fund. Agents other than county clerks or department employees who issue licenses without the use of a state computerized licensing system may retain such additional fees for their license tag or permit issuance services. Agents other than county clerks or department employees who issue licenses, tags or permits using a state computerized licensing system may retain such portion of the additional fees, but not less than $2.50 for each resident annual sportspersonÂs license issued pursuant to ORS 497.132 (2)(a) or 75 cents for any other license, tag or permit, as may be specified by contract between the department and the agent for license, tag or permit issuance service performed by the agent.

Â Â Â Â Â  (3) If the commission finds that an agent appointed pursuant to this section has violated any of the provisions of law or the procedures prescribed by the commission for the issuance of licenses, tags or permits or the collection and disposition of fees therefrom, the commission may revoke the authority of the agent to issue licenses, tags and permits, or may suspend such authority for such time as the commission considers appropriate. [1973 c.723 Â§45; 1975 c.183 Â§1; 1981 c.445 Â§2; 1987 c.345 Â§1; 1989 c.573 Â§1; 1993 c.103 Â§1; 1999 c.1006 Â§2; amendments by 1999 c.1006 Â§13 repealed by 2001 c.949 Â§1; 2001 c.104 Â§223]

Â Â Â Â Â  497.026 Duty of license agents to remit funds; rules. (1) No agent appointed by the State Fish and Wildlife Commission to issue licenses, tags or permits shall fail to remit to the commission moneys received from the issuance of licenses, tags and permits in the manner required by this section.

Â Â Â Â Â  (2) The commission shall, by rule, prescribe the method in which license agents shall remit all moneys belonging to the state accruing from the issuance of licenses, tags and permits.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the commission shall not require a license agent to remit moneys from the issuance of licenses, tags and permits more often than once each month if:

Â Â Â Â Â  (a) The license agent issues licenses, tags and permits in the amount of $12,500 or less each year; and

Â Â Â Â Â  (b) The license agent does not use a state computerized licensing system to issue licenses, tags and permits. [1973 c.723 Â§46; 1975 c.85 Â§1; 1987 c.345 Â§2; 1989 c.573 Â§2]

Â Â Â Â Â  497.030 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.032 Duplicate licenses, tags and permits; fee. If a license, tag or permit issued by the State Fish and Wildlife Commission is lost, destroyed or stolen, the holder thereof may submit to the commission a certificate stating that the license, tag or permit has been lost, stolen or destroyed, together with a fee of $5 for each such license, tag or permit. Upon receipt of the certificate and appropriate fees, the commission shall issue to the person a duplicate license, tag or permit that may be used in lieu of the lost, destroyed or stolen licenses, tags or permits. [1973 c.723 Â§47; 1981 c.445 Â§3; 1985 c.60 Â§6]

Â Â Â Â Â  497.036 Inspection of licenses, tags, permits and wildlife. The holder of any license, tag or permit to angle, take, hunt or trap must consent to the inspection of any such license, tag or permit and any wildlife taken pursuant to such license, tag or permit:

Â Â Â Â Â  (1) By any employee of the State Fish and Wildlife Commission or any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (2) By the owner, or the agent of the owner, of any land upon which the license, tag or permit holder is angling for, taking, hunting or trapping any wildlife. [1973 c.723 Â§48; 1981 c.445 Â§4; 1991 c.67 Â§149; 2003 c.656 Â§5]

Â Â Â Â Â  497.040 [Amended by 1959 c.272 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.050 [Amended by 1967 c.523 Â§7; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.060 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.070 [Repealed by 1959 c.341 Â§2]

LICENSE, TAG AND PERMIT REQUIREMENTS AND FEES

Â Â Â Â Â  497.071 Dedication of certain license, tag and permit fee increases. The Legislative Assembly finds it imperative that the wildlife resources of the State of Oregon be augmented to a level sufficient to provide Oregonians the recreational benefits of hunting and angling, an abundance of wildlife, and the reasonable expectation that their efforts will result in the taking of game or fish. The intent of this legislation is to provide adequate revenue to the State Fish and Wildlife Commission whereby game mammal herds and game fish populations may be increased for the benefit of Oregon hunters and anglers. Concomitant with the purposes for which the Legislative Assembly approves this legislation, the State Fish and Wildlife Commission is directed to expend the revenues created by this section and ORS 497.102 to 497.134 in achieving wildlife management objectives including, but not limited to the following:

Â Â Â Â Â  (1) Habitat management.

Â Â Â Â Â  (2) Predator control.

Â Â Â Â Â  (3) Replenishment of fish and game populations.

Â Â Â Â Â  (4) Reduction of the anadromous bag limit.

Â Â Â Â Â  (5) Adjustment of seasons and deadlines to protect returning anadromous adults.

Â Â Â Â Â  (6) Supplemental wildlife feeding.

Â Â Â Â Â  (7) Protection of game mammals and game birds with characteristics of high reproductive potential.

Â Â Â Â Â  (8) Enforcement of closings necessitated by herd or population depletion.

Â Â Â Â Â  (9) Expansion of the road and access closure program when necessary to reduce hunting pressure in specific areas. [1975 c.454 Â§1]

Â Â Â Â Â  497.072 [1955 c.216 Â§1; repealed by 1959 c.341 Â§2]

Â Â Â Â Â  497.075 General license, tag and permit requirements; exemptions. (1) Except as provided in subsections (2), (3) and (4) of this section, no person shall angle for, take, hunt or trap, or assist another in angling for, taking, hunting or trapping, any wildlife unless the person has in possession such valid licenses, tags and permits therefor as the State Fish and Wildlife Commission issues.

Â Â Â Â Â  (2) An angling or shellfish license is not required:

Â Â Â Â Â  (a) Of a person younger than 14 years of age. However, each such person who angles for salmon, steelhead trout, sturgeon or halibut must have in possession a valid annual tag to angle for salmon, steelhead trout, sturgeon and halibut while so angling.

Â Â Â Â Â  (b) Of a resident person to angle or take shellfish on land owned by that person. However, each such person who angles for salmon, steelhead trout, sturgeon or halibut must have in possession a valid annual tag to angle for salmon, steelhead trout, sturgeon and halibut while so angling.

Â Â Â Â Â  (c) Of a resident person to angle or take shellfish on land owned by a member of the personÂs immediate family and upon which the person resides. However, each such person who angles for salmon, steelhead trout, sturgeon or halibut must have in possession a valid annual tag to angle for salmon, steelhead trout, sturgeon and halibut while so angling.

Â Â Â Â Â  (d) Of a person to angle for or otherwise take smelt.

Â Â Â Â Â  (e) Of a person to take crayfish or freshwater clams.

Â Â Â Â Â  (3) A hunting license is not required:

Â Â Â Â Â  (a) Of a person younger than 14 years of age to hunt wildlife, except those species for which a tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto.

Â Â Â Â Â  (b) Of a resident person to hunt wildlife, except those species of wildlife for which a tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto, on land upon which the person resides and is owned by the person or a member of the personÂs immediate family.

Â Â Â Â Â  (c) Of a person who holds a valid trapping license to take, by any means involving the use of a weapon, fur-bearing mammals during authorized trapping seasons or predators.

Â Â Â Â Â  (d) Of a person to take wildlife pursuant to ORS 498.012, notwithstanding any other provision of this subsection.

Â Â Â Â Â  (4) A trapping license is not required:

Â Â Â Â Â  (a) Of a resident person to trap fur-bearing mammals or predators, except those species for which a tag or permit is required by the wildlife laws or any rule promulgated pursuant thereto, on land upon which the person resides and is owned by the person or a member of the personÂs immediate family.

Â Â Â Â Â  (b) Of a person younger than 14 years of age to trap fur-bearing mammals or predators, except those species for which a tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto.

Â Â Â Â Â  (c) Of a person to trap wildlife that is not protected by the wildlife laws or the laws of the United States. [1973 c.723 Â§49; 1975 c.214 Â§1; 1985 c.60 Â§3; 1999 c.1006 Â§3; 2003 c.656 Â§6]

Â Â Â Â Â  497.079 Open fishing and shellfish taking day. Notwithstanding ORS 497.075, 497.121 and 497.132, the State Fish and Wildlife Commission may issue an order that authorizes individuals to angle for fish or take shellfish in the waters of this state without the licenses or tags, or without the licenses and tags otherwise required by law, on any two consecutive days each year. [1989 c.344 Â§2; 1995 c.177 Â§1; 2003 c.656 Â§7]

Â Â Â Â Â  497.080 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.090 [Repealed by 1965 c.295 Â§3]

Â Â Â Â Â  497.100 [1959 c.692 Â§Â§2, 3(1), (3); 1961 c.536 Â§2; 1971 c.446 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.102 Hunting license and permit fees. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to hunt wildlife the following licenses and permits and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual hunting license to hunt wildlife, $19.

Â Â Â Â Â  (b) Nonresident annual hunting license to hunt wildlife, $73.

Â Â Â Â Â  (c) Resident annual juvenile hunting license for persons 14 through 17 years of age to hunt wildlife except those species for which a game mammal tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto, $2.

Â Â Â Â Â  (d) Resident pioneer hunting license to hunt wildlife for persons 65 years of age or older who have resided in the state for not less than 50 years prior to the date of application, free.

Â Â Â Â Â  (e) Resident annual senior citizen hunting license to hunt wildlife for persons 70 years of age or older who have resided in the state for not less than five years prior to the date of application, one-half the fee imposed under paragraph (a) of this subsection for a resident annual hunting license to hunt wildlife.

Â Â Â Â Â  (f) Resident disabled war veteran hunting license to hunt wildlife for a person who files with the commission written proof that the last official certification of record by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States shows the person to be at least 25 percent disabled, free.

Â Â Â Â Â  (g) Annual resident private hunting preserve permit to hunt privately owned hunting preserve game birds, $3.

Â Â Â Â Â  (h) Annual nonresident private hunting preserve permit to hunt privately owned hunting preserve game birds, $9.

Â Â Â Â Â  (i) Nonresident hunting license to hunt migratory waterfowl and upland birds for three consecutive days, $20.

Â Â Â Â Â  (2) The hunting preserve permits referred to in subsection (1)(g) and (h) of this section are in lieu of the hunting licenses required by the wildlife laws. [1973 c.723 Â§50; 1975 c.454 Â§2; 1979 c.218 Â§1; 1979 c.377 Â§1a; 1979 c.774 Â§2c; 1981 c.445 Â§5; 1987 c.255 Â§1; 1991 c.67 Â§150; 1991 c.661 Â§1; 1993 c.659 Â§20; 1999 c.667 Â§2; 1999 c.1006 Â§4; amendments by 1999 c.1006 Â§14 repealed by 2001 c.949 Â§1; 2001 c.571 Â§Â§2,3; 2003 c.644 Â§1]

Â Â Â Â Â  Note: See second note under 497.121.

Â Â Â Â Â  497.110 [Amended by 1955 c.358 Â§1; 1967 c.278 Â§1; 1971 c.446 Â§6; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.112 Hunting tags; fees; restrictions. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to hunt wildlife the following general tags and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual elk tag to hunt elk, $33.

Â Â Â Â Â  (b) Nonresident annual elk tag to hunt elk, $360.

Â Â Â Â Â  (c) Special annual elk tag for holders of pioneer or disabled veteran hunting licenses to hunt elk, one-half the fee imposed under paragraph (a) of this subsection for a resident annual elk tag to hunt elk.

Â Â Â Â Â  (d) Resident annual deer tag to hunt deer, $18.

Â Â Â Â Â  (e) Nonresident annual deer tag to hunt deer, $263.

Â Â Â Â Â  (f) Resident annual black bear tag to hunt black bear, $10.

Â Â Â Â Â  (g) Nonresident annual black bear tag to hunt black bear, $150.

Â Â Â Â Â  (h) Resident annual mountain sheep tag to hunt mountain sheep, $100.

Â Â Â Â Â  (i) Nonresident annual mountain sheep tag to hunt mountain sheep, $1,082.

Â Â Â Â Â  (j) Resident annual mountain goat tag to hunt mountain goat, $100.

Â Â Â Â Â  (k) Nonresident annual mountain goat tag to hunt mountain goat, $1,082.

Â Â Â Â Â  (L) Resident annual cougar tag to hunt cougar, $10.

Â Â Â Â Â  (m) Nonresident annual cougar tag to hunt cougar, $150.

Â Â Â Â Â  (n) Resident annual antelope tag to hunt antelope, $35.

Â Â Â Â Â  (o) Nonresident annual antelope tag to hunt antelope, $276.

Â Â Â Â Â  (p) Resident annual turkey tag to hunt turkeys, $16.50.

Â Â Â Â Â  (q) Nonresident annual turkey tag to hunt turkeys, $62.50.

Â Â Â Â Â  (r) Outfitter and guide annual deer tag to hunt deer, $450.

Â Â Â Â Â  (s) Outfitter and guide annual elk tag to hunt elk, $665.

Â Â Â Â Â  (2)(a) Notwithstanding ORS 496.146 (10), the commission is authorized to issue each year one special tag that is auctioned to the highest bidder in a manner prescribed by the commission for each of the following:

Â Â Â Â Â  (A) Mountain sheep;

Â Â Â Â Â  (B) Antelope; and

Â Â Â Â Â  (C) Mountain goat.

Â Â Â Â Â  (b) In addition to the tags referred to in paragraph (a) of this subsection, the commission is authorized to issue each year one special tag that is raffled in a manner prescribed by the commission for each of the following:

Â Â Â Â Â  (A) Mountain sheep;

Â Â Â Â Â  (B) Antelope; and

Â Â Â Â Â  (C) Mountain goat.

Â Â Â Â Â  (c) Moneys received under this subsection for:

Â Â Â Â Â  (A) Mountain sheep tags shall be placed in the Mountain Sheep Subaccount established in ORS 496.303;

Â Â Â Â Â  (B) Antelope tags shall be placed in the Antelope Subaccount established in ORS 496.303; and

Â Â Â Â Â  (C) Mountain goat tags shall be placed in the Mountain Goat Subaccount established in ORS 496.303.

Â Â Â Â Â  (d) Notwithstanding ORS 496.146 (10), the commission, upon the recommendation of the Access and Habitat Board to fulfill the boardÂs charge of providing incentives to increase public access and habitat improvements to private land, is authorized to issue each year up to 10 elk and 10 deer tags to hunt deer or elk. The tags shall be auctioned or raffled to the highest bidder in a manner prescribed by the commission. The Access and Habitat Board, in recommending any tags, shall include a proposal as to the land on which each tag can be used and a percentage of funds received from the tags that may revert to the landowner if the tag is limited to private land. However, the percentage cannot be more than 50 percent and the programs must, by written agreement, provide for public access and habitat improvements.

Â Â Â Â Â  (3) The tags referred to in subsection (1) of this section are in addition to and not in lieu of the hunting licenses required by law.

Â Â Â Â Â  (4) The commission may, at the time of issue only, indorse upon the tags referred to in subsection (1) of this section an appropriate designation indicating whether it is for a game animal to be taken with bow and arrow or with firearms, at the choice of the applicant. The commission may prescribe by rule that the holder of such a tag is not authorized to take the game animal by any other means than the tag so indorsed.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a person is not eligible to obtain, in a lifetime, more than one controlled hunt tag issued by the commission to hunt mountain sheep and one controlled hunt tag issued by the commission to hunt mountain goat.

Â Â Â Â Â  (6) A person is eligible to obtain mountain sheep tags, antelope tags or mountain goat tags described in subsection (2)(a) and (b) of this section, regardless of whether the person has previously taken a mountain sheep, antelope or mountain goat or previously obtained a mountain sheep tag, antelope tag or mountain goat tag issued pursuant to subsection (1) or (2)(a) or (b) of this section.

Â Â Â Â Â  (7) The number of nonresident mountain goat tags and nonresident mountain sheep tags shall be decided by the commission, but:

Â Â Â Â Â  (a) The number of nonresident mountain goat tags may not be less than five percent nor more than 10 percent of all mountain goat tags issued.

Â Â Â Â Â  (b) The number of nonresident mountain sheep tags may not be less than five percent nor more than 10 percent of all mountain sheep tags issued.

Â Â Â Â Â  (8) The number of tags issued by drawing under subsection (1)(g), (m) and (o) of this section shall be decided by the commission, but for each class of tag so issued, the number may not be more than three percent of all tags of that class issued for hunting in a particular area except one nonresident tag may be issued for each hunt when the number of authorized tags is less than 35. The number of tags issued under subsection (1)(g) of this section for the general hunting season may be decided by the commission, but the number may not be more than three percent of all tags issued the previous year for hunting in a particular area.

Â Â Â Â Â  (9) The number of tags issued by drawing under subsection (1)(b) and (e) of this section shall be decided by the commission, but for each class of tag so issued, the number may not be more than five percent of all tags of that class issued for hunting in a particular area except one nonresident tag may be issued for each hunt when the number of authorized tags is fewer than 35. The commission shall set the percentage by rule each year after holding a public hearing.

Â Â Â Â Â  (10) If a controlled hunt for game mammals is undersubscribed during the primary controlled hunt drawing, the commission may issue the unallocated tags to licensed hunters at up to four times the standard tag fee on a first-come, first-served basis. This controlled hunt tag program shall be in addition to and not replace any existing controlled hunt tag program. [1973 c.723 Â§53; 1975 c.454 Â§3; 1975 c.487 Â§1a; 1979 c.715 Â§1; 1981 c.445 Â§6; 1985 c.60 Â§1; 1987 c.255 Â§2; 1991 c.364 Â§1; 1991 c.661 Â§2; 1993 c.336 Â§1; 1993 c.659 Â§21; 1997 c.225 Â§1; 1997 c.341 Â§1; 1999 c.624 Â§1; 1999 c.685 Â§1; 1999 c.1006 Â§5; amendments by 1999 c.1006 Â§15 repealed by 2001 c.949 Â§1; 2003 c.612 Â§1; 2003 c.644 Â§2]

Â Â Â Â Â  497.115 [1971 c.530 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.120 [Amended by 1955 c.358 Â§2; 1957 c.148 Â§1; 1959 c.221 Â§1; 1961 c.536 Â§1; 1967 c.278 Â§2; 1971 c.446 Â§7; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.121 Angling and shellfish licenses and tags; fees. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to angle for fish or take shellfish the following licenses and tags and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual angling license, $21.

Â Â Â Â Â  (b) Nonresident annual angling license, $54.75.

Â Â Â Â Â  (c) Nonresident angling license to angle for seven consecutive days, $39.50.

Â Â Â Â Â  (d) Angling license to angle for one day, $9.25.

Â Â Â Â Â  (e) Resident annual juvenile angling license for persons 14 through 17 years of age, $4.

Â Â Â Â Â  (f) Resident annual shellfish license, $5.

Â Â Â Â Â  (g) Nonresident annual shellfish license, $15.

Â Â Â Â Â  (h) Nonresident three-day shellfish license, $7.50.

Â Â Â Â Â  (i) Resident pioneer angling license for persons 65 years of age or older who have resided in the state for not less than 50 years prior to the date of application, free.

Â Â Â Â Â  (j) Resident annual senior citizen angling license for persons 70 years of age or older who have resided in the state for not less than five years prior to the date of application, one-half the fee imposed under paragraph (a) of this subsection for a resident annual angling license.

Â Â Â Â Â  (k) Resident disabled war veteran angling license for a person who files with the commission written proof that the last official certification of record by the United States Department of Veterans Affairs or by any branch of the Armed Forces of the United States shows the person to be at least 25 percent disabled, free.

Â Â Â Â Â  (L) Annual tag to angle for salmon, steelhead trout, sturgeon and halibut, $20.

Â Â Â Â Â  (m) Annual tag for persons under 18 years of age to angle for salmon, steelhead trout, sturgeon and halibut, $5.

Â Â Â Â Â  (n) Renewable tag to angle for hatchery salmon and steelhead, $10.50.

Â Â Â Â Â  (2) Any person who holds a valid permanent angling license for blind persons or a permanent angling license for persons in a wheelchair issued by the commission before January 1, 2000, need not obtain a resident annual angling license under this section.

Â Â Â Â Â  (3) The annual tags to angle for salmon, steelhead trout, sturgeon and halibut referred to in subsection (1)(L), (m) and (n) of this section are in addition to and not in lieu of the angling licenses required by the wildlife laws. However, an annual tag to angle for salmon, steelhead trout, sturgeon and halibut is not required of a person who holds a valid angling license referred to in subsection (1)(c) or (d) of this section. [1973 c.723 Â§51; 1975 c.34 Â§1; 1975 c.454 Â§4; 1979 c.377 Â§2; 1981 c.445 Â§7; 1983 c.740 Â§202; 1985 c.60 Â§2; 1985 c.390 Â§1; 1991 c.67 Â§151; 1991 c.435 Â§1; 1993 c.619 Â§1; 1999 c.25 Â§5; 1999 c.1006 Â§6; amendments by 1999 c.1006 Â§16 repealed by 2001 c.949 Â§1; 2001 c.94 Â§Â§2,3; 2001 c.571 Â§Â§4,5; 2003 c.644 Â§3; 2003 c.656 Â§8]

Â Â Â Â Â  Note: Section 4, chapter 512, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 4. Surcharges through 2009. In addition to the fees otherwise prescribed by law, the issuer of each of the following licenses shall charge and collect each time the license is issued, during the period beginning January 1, 1998, and ending December 31, 2009, the following surcharges:

Â Â Â Â Â  (1) Resident combination license issued under ORS 497.132, $2.

Â Â Â Â Â  (2) Resident annual angling license issued under ORS 497.121 (1)(a), $2.

Â Â Â Â Â  (3) Resident juvenile angling license issued under ORS 497.121 (1)(e), $1.

Â Â Â Â Â  (4) Angling license to angle for one day issued under ORS 497.121 (1)(d), $1.

Â Â Â Â Â  (5) Nonresident annual angling license issued under ORS 497.121 (1)(b), $5.

Â Â Â Â Â  (6) Nonresident angling license to angle for seven consecutive days issued under ORS 497.121 (1)(c), $2.50. [1989 c.512 Â§4; 1991 c.184 Â§1; 1993 c.619 Â§3; 1997 c.8 Â§9; 1999 c.1006 Â§11; 2003 c.643 Â§1]

Â Â Â Â Â  Note: Section 19, chapter 659, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 19. Surcharges through 2009. (1) In addition to the fees otherwise prescribed by law, the issuer of each of the following licenses shall charge and collect each time the license is issued, during the period beginning January 1, 1994, and ending December 31, 2009, the following surcharges:

Â Â Â Â Â  (a) Resident annual combination license issued under ORS 497.132, $2.

Â Â Â Â Â  (b) Resident annual hunting license issued under ORS 497.102 (1)(a), $2.

Â Â Â Â Â  (c) Nonresident annual hunting license issued under ORS 497.102 (1)(b), $2.

Â Â Â Â Â  (d) Resident annual juvenile hunting license issued under ORS 497.102 (1)(c), $1.

Â Â Â Â Â  (2) Payment of the surcharges required by this section does not entitle the license holder to special access to any property or to any other privilege. Notice to this effect shall be printed in materials distributed by the State Department of Fish and Wildlife to licensees. [1993 c.659 Â§19; 1997 c.246 Â§1; 1999 c.1006 Â§12; 2003 c.203 Â§1]

Â Â Â Â Â  497.122 [1955 c.474 Â§1; repealed by 1957 c.148 Â§2]

Â Â Â Â Â  497.123 Hatchery harvest tag rules. The State Fish and Wildlife Commission shall adopt rules for the issuance of hatchery harvest tags to persons holding an annual angling license and an annual tag to angle for salmon and steelhead. The rules shall allow persons holding a hatchery harvest tag to angle for 10 fin clipped or otherwise marked returning hatchery salmon and steelhead. [2001 c.94 Â§1]

Â Â Â Â Â  Note: 497.123 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 497 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.124 Angling license surcharges. In addition to the fees otherwise prescribed by law, the issuer of each of the following licenses shall charge and collect each time the license is issued a surcharge of 25 cents for each of the following licenses:

Â Â Â Â Â  (1) Resident combination license issued under ORS 497.132.

Â Â Â Â Â  (2) Resident annual angling license issued under ORS 497.121 (1)(a).

Â Â Â Â Â  (3) Resident annual juvenile angling license issued under ORS 497.121 (1)(e).

Â Â Â Â Â  (4) Angling license to angle for one day issued under ORS 497.121 (1)(d).

Â Â Â Â Â  (5) Nonresident annual angling license issued under ORS 497.121 (1)(b).

Â Â Â Â Â  (6) Nonresident angling license to angle for seven consecutive days issued under ORS 497.121 (1)(c). [1991 c.858 Â§15; 1993 c.619 Â§4; 1995 c.426 Â§4; 1999 c.25 Â§6]

Â Â Â Â Â  Note: 497.124 was added to and made a part of ORS chapter 497 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.125 [1959 c.692 Â§3(2); repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.130 [Amended by 1967 c.278 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.132 Combined licenses for residents; fee. (1) In lieu of issuing to resident persons separate licenses for angling and hunting, the State Fish and Wildlife Commission is authorized to issue resident annual combination angling and hunting licenses, and charge therefor a fee of $38.

Â Â Â Â Â  (2)(a) In lieu of issuing to resident persons separate licenses and tags for various hunting and angling activities, the commission is authorized to issue resident annual sportspersonÂs licenses and shall charge therefor a fee of $125. The purchaser of each such license is authorized to engage in those hunting and angling activities for which the following licenses and tags are required:

Â Â Â Â Â  (A) Combination license;

Â Â Â Â Â  (B) Black bear tag;

Â Â Â Â Â  (C) Cougar tag;

Â Â Â Â Â  (D) General season elk tag;

Â Â Â Â Â  (E) General season deer tag;

Â Â Â Â Â  (F) Upland bird stamp;

Â Â Â Â Â  (G) Oregon migratory waterfowl stamp;

Â Â Â Â Â  (H) Turkey tag; and

Â Â Â Â Â  (I) Annual tag to angle for salmon, steelhead trout, sturgeon and halibut.

Â Â Â Â Â  (b) The holder of each sportspersonÂs license who wishes to engage in hunting or angling activities for which permits are required that are limited by quota must participate in the process for allocation of the permits in the same manner as all other permit applicants. However, if the holder of a sportspersonÂs license is unsuccessful in obtaining a permit limited by quota for a particular activity, the holder will be issued a tag valid for any general season for that species.

Â Â Â Â Â  (c) Notwithstanding any other provision of the wildlife laws, of the moneys received from the sale of sportspersonÂs licenses:

Â Â Â Â Â  (A) Two dollars from each such license shall be credited to the subaccount referred to in ORS 496.242.

Â Â Â Â Â  (B) Two dollars from each such license shall be credited to the subaccount referred to in ORS 496.283.

Â Â Â Â Â  (C) Twenty-five cents from each such license shall be credited to the Fish Screening Subaccount established under ORS 496.303. [1973 c.723 Â§52; 1975 c.454 Â§5; 1981 c.445 Â§8; 1987 c.255 Â§3; 1991 c.661 Â§3; 1993 c.619 Â§2; 1997 c.341 Â§2; 1999 c.59 Â§161; 1999 c.1006 Â§7; amendments by 1999 c.1006 Â§17 repealed by 2001 c.949 Â§1; 2001 c.822 Â§Â§8,8a; 2003 c.644 Â§4]

Â Â Â Â Â  Note: See notes under 497.121.

Â Â Â Â Â  497.134 Voluntary contributions. (1) The State Fish and Wildlife Commission may provide a means for persons to make voluntary contributions to be used for special fish and wildlife management programs, including programs to improve access for recreational angling. The commission may seek voluntary contributions in conjunction with the sale of hunting and angling licenses and tags or by such other means as the commission considers appropriate.

Â Â Â Â Â  (2) If the commission implements an electronic licensing system, the commission shall provide a means for persons to make voluntary contributions in conjunction with the sale of licenses and tags referred to in ORS 497.121 (1). All such voluntary contributions received by the commission may be expended only for projects for which applications are made pursuant to ORS 496.450. [1985 c.391 Â§2; 1989 c.204 Â§1; 1999 c.25 Â§7; 1999 c.1006 Â§8]

Â Â Â Â Â  497.136 Uses of certain fee increases. The moneys received from the fee increases prescribed in the amendments to ORS 497.121 and 497.132 and section 4, chapter 512, Oregon Laws 1989, and section 15, chapter 858, Oregon Laws 1991, by sections 1 to 4, chapter 619, Oregon Laws 1993, shall be used by the State Department of Fish and Wildlife for recreational fishing activities, including fish hatchery production, freshwater fish programs, groundfish sampling, fish research projects, Oregon State Police Game Bureau enforcement, a name and address database, and the Hatchery Maintenance Information System. [1993 c.619 Â§6]

Â Â Â Â Â  497.140 [Amended by 1963 c.263 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.142 Furbearer trapping or hunting license and tag; fees. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to take fur-bearing mammals the following licenses and tags and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual license to trap or hunt fur-bearing mammals, $30.

Â Â Â Â Â  (b) Juvenile annual license to trap or hunt fur-bearing mammals, $15.

Â Â Â Â Â  (c) Resident annual license to hunt fur-bearing mammals, $11.

Â Â Â Â Â  (d) Nonresident annual fur-takers license to trap or hunt fur-bearing mammals, $175.

Â Â Â Â Â  (e) Furbearer annual tags to take fur-bearing mammals, such amount for each tag as the commission may prescribe, but not more than $10.

Â Â Â Â Â  (2) The tags referred to in subsection (1)(e) of this section are in addition to and not in lieu of the licenses referred to in subsection (1)(c) and (d) of this section. [1973 c.723 Â§55; 1979 c.774 Â§1; 1987 c.255 Â§4]

Â Â Â Â Â  497.145 [1965 c.295 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.146 Trapper education program; when certificate required; exceptions. (1) The State Fish and Wildlife Commission, by rule, shall prescribe and administer a trapper education program to provide instruction in the proper use of trapping equipment. The program may also include instruction on wildlife and natural resource conservation, firearms safety, first aid and survival and such other subjects as the commission considers desirable to promote good outdoor conduct and respect for the rights and property of others. The commission may cooperate and enter into agreements with other public or private agencies and individuals in carrying out the provisions of this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no person shall trap mammals with commercial fur value unless the person has in possession a certificate issued by the commission indicating that the person has satisfactorily completed a course in trapper education prescribed or approved by the commission. However, the commission shall issue the certificate automatically, without the necessity of completing the course, to any person who has previously held a valid trapping license issued by the commission and who is 18 years of age or older on July 1, 1986.

Â Â Â Â Â  (3) The certificate referred to in subsection (2) of this section is not required of a person to trap mammals with commercial fur value on land owned or leased by that person or a member of that personÂs immediate family.

Â Â Â Â Â  (4) Nothing in this section is intended to prevent any person or the personsÂ agent from taking mammals with commercial fur value that are damaging livestock or agricultural crops on lands the person owns or leases.

Â Â Â Â Â  (5) As used in this section, Âmammals with commercial fur valueÂ means badger, beaver, bobcat, coyote, red fox, gray fox, marten, mink, muskrat, nutria, opossums, raccoon, river otter, striped skunk, spotted skunk and weasel. [1979 c.774 Â§4; 1985 c.467 Â§1]

Â Â Â Â Â  497.147 [1967 c.251 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.150 [Amended by 1955 c.153 Â§1; 1957 c.54 Â§1; 1969 c.382 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.151 Annual migratory waterfowl stamp; fee; effect of purchase by nonresident. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to resident persons desiring to hunt migratory waterfowl an annual migratory waterfowl stamp and shall charge therefor a fee of $7.50.

Â Â Â Â Â  (2) The stamp referred to in subsection (1) of this section is in addition to and not in lieu of the hunting licenses required by ORS 497.102.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a migratory waterfowl stamp is not required of a person younger than 14 years of age.

Â Â Â Â Â  (4) ORS 497.016 to 497.026 and 497.036 apply to the stamp referred to in subsection (1) of this section.

Â Â Â Â Â  (5) Nothing in this section is intended to prevent nonresident persons from purchasing resident migratory waterfowl stamps for stamp collecting or other purposes. However, possession of a resident migratory waterfowl stamp does not authorize a nonresident to hunt migratory waterfowl. [1983 c.801 Â§2; 1993 c.659 Â§22; 1999 c.1006 Â§9; amendments by 1999 c.1006 Â§18 repealed by 2001 c.949 Â§1]

Â Â Â Â Â  497.153 Annual resident upland bird stamp; fee; effect of purchase by nonresident. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to resident persons desiring to hunt upland birds an annual upland bird stamp and shall charge therefor a fee of $5.

Â Â Â Â Â  (2) The stamp referred to in subsection (1) of this section is in addition to and not in lieu of the hunting licenses required by ORS 497.102.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, an upland bird stamp is not required of a person younger than 14 years of age.

Â Â Â Â Â  (4) ORS 497.016 to 497.026 and 497.036 apply to the stamp referred to in subsection (1) of this section.

Â Â Â Â Â  (5) Nothing in this section is intended to prevent nonresident persons from purchasing resident upland bird stamps for stamp collecting or other purposes. However, possession of a resident upland bird stamp does not authorize a nonresident to hunt upland birds. [1989 c.406 Â§4; 1993 c.659 Â§23]

Â Â Â Â Â  497.156 Annual nonresident bird-waterfowl stamp; fee. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to nonresident persons desiring to hunt either migratory waterfowl or upland birds an annual bird-waterfowl stamp and shall charge therefor a fee of $30.

Â Â Â Â Â  (2) The stamp referred to in subsection (1) of this section is in addition to and not in lieu of the hunting licenses required by ORS 497.102.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a bird-waterfowl stamp is not required of:

Â Â Â Â Â  (a) A person younger than 14 years of age; or

Â Â Â Â Â  (b) A nonresident hunter on a private hunting preserve who holds an annual private hunting preserve permit issued under ORS 497.102.

Â Â Â Â Â  (4) ORS 497.016 to 497.026 and 497.036 apply to the stamp referred to in subsection (1) of this section. [1993 c.659 Â§25; 1999 c.667 Â§3; 1999 c.1006 Â§10; amendments by 1999 c.1006 Â§19 repealed by 2001 c.949 Â§1]

Â Â Â Â Â  497.158 Mail and Internet license renewal. The State Fish and Wildlife Commission shall adopt a system for renewing licenses issued under ORS 497.102 and 497.121 through the mail and the World Wide Web. [2001 c.559 Â§2]

Â Â Â Â Â  Note: 497.158 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 497 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.160 [Amended by 1953 c.79 Â§2; 1955 c.295 Â§1; 1969 c.506 Â§1; repealed by 1973 c.723 Â§130]

SPECIAL LICENSES

Â Â Â Â Â  497.162 Angling and shellfish licenses for persons in state care. (1) Upon application of the Oregon Youth Authority or the Department of Human Services, the State Fish and Wildlife Commission shall issue, without fee, a license to angle for the temporary use of any person in a state institution as defined in ORS 179.610, any student in a youth correction facility or related camps or programs operated by the Oregon Youth Authority, any child placed by the department and under the care of a foster home or a private nonprofit child-caring agency certified by the department, or any person in a department alternatives to state hospitalization program as defined in ORS 430.630 (2)(b) or (c). The licenses issued under this subsection shall be in bearer form and, subject to applicable laws and regulations relating to angling, shall be used as the authority or department directs.

Â Â Â Â Â  (2) Upon application of the Department of Human Services, the commission shall issue, without fee, a license to take shellfish for the temporary use of any child placed by the department and under the care of a foster home or a private nonprofit child-caring agency certified by the department. The licenses issued under this subsection shall be in bearer form and, subject to applicable laws and regulations relating to taking shellfish, shall be used as the department directs.

Â Â Â Â Â  (3) Upon application of the director of any veteranÂs administration hospital or domiciliary within this state, the commission shall issue, without fee, to each hospital or domiciliary 30 licenses to angle or to take shellfish for the temporary use of any person who is a patient or resident in the hospital or domiciliary. The licenses issued under this subsection shall be in bearer form and, subject to applicable laws and regulations relating to angling and to taking shellfish, shall be used as the director of the hospital or domiciliary provides. [Formerly 497.840; 1977 c.492 Â§1; 1979 c.70 Â§1; 1997 c.249 Â§178; 1999 c.59 Â§162; 2001 c.900 Â§207; 2003 c.656 Â§16]

Â Â Â Â Â  497.170 Columbia River Indians; free hunting and fishing licenses. The State Fish and Wildlife Commission shall furnish a permanent hunting and angling license, without payment of fee, to all Columbia River Indians who are eligible to hunt and angle under the terms of the Treaty of 1855 between the Columbia River Indians and the United States of America. The chief authority of the Columbia River Indians shall furnish from time to time to the commission a list of all Indians who have become eligible, and shall certify under oath that the Indians named in the list are included in the terms of the treaty. [Amended by 1973 c.723 Â§56]

Â Â Â Â Â  497.175 [1969 c.506 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.200 [1973 c.723 Â§58; 1979 c.615 Â§2; repealed by 1979 c.615 Â§4]

Â Â Â Â Â  497.208 [Formerly 497.760; repealed by 1979 c.615 Â§4]

Â Â Â Â Â  497.210 [Amended by 1955 c.109 Â§2; repealed by 1973 c.723 Â§130]

OCCUPATIONAL LICENSES, REQUIREMENTS AND FEES

Â Â Â Â Â  497.218 Fur dealer license; records. (1) No person shall engage in the business of buying the skins or pelts of any fur-bearing mammal unless the person has first obtained from the State Fish and Wildlife Commission a fur dealer license.

Â Â Â Â Â  (2) Every fur dealer shall maintain a record of transactions involving the skins or pelts of fur-bearing mammals. The record shall be in such form and contain such information as the commission, by rule, prescribes to accurately indicate the date, type and number of skins or pelts received and the name and address of the person with whom such transaction was made. [1973 c.723 Â§60]

Â Â Â Â Â  497.220 [Repealed by 1955 c.109 Â§1]

Â Â Â Â Â  497.228 Wildlife propagation license; grounds for license denial; records; rules. (1) No person shall engage in the business of propagating game birds or game mammals for sale unless a wildlife propagation license is first obtained from the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may refuse to issue a license to an applicant if the commission finds that the conduct of the wildlife propagation business would tend to be harmful to existing wildlife populations.

Â Â Â Â Â  (3) The commission, by rule, may prescribe requirements for the care, inspection, transportation and the sale, taking or other disposition of the game birds or game mammals and for such record keeping and reporting procedures as will insure that the propagation activities are conducted in such manner as will not be harmful to existing wildlife populations. [1973 c.723 Â§61; 1987 c.139 Â§1]

Â Â Â Â Â  497.230 [Amended by 1967 c.431 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.238 Taxidermy license; records. (1) No person shall engage in the business of taxidermy unless the person first obtains from the State Fish and Wildlife Commission a taxidermist license.

Â Â Â Â Â  (2) Every licensed taxidermist shall maintain a record of the taxidermy work the person performs. The record shall be in such form and contain such information as the commission, by rule, prescribes to accurately indicate the date, type and number of wildlife species received for taxidermy work and the name and address of the persons from whom the wildlife species were received. [1973 c.723 Â§62]

Â Â Â Â Â  497.240 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.248 Private hunting preserve license; requirements for preserve; rules; records. (1) No person shall engage in the business of operating a private hunting preserve for the hunting of privately owned or propagated game birds unless the person first obtains from the State Fish and Wildlife Commission a private hunting preserve license.

Â Â Â Â Â  (2) The commission shall issue a private hunting preserve license to an applicant therefor if the commission finds that the operation of the preserve will meet the following requirements:

Â Â Â Â Â  (a) The preserve is on one continuous tract of land owned by the applicant or leased by the applicant and contains:

Â Â Â Â Â  (A) Not more than 640 acres, if the preserve is located in the area west of the summit of the Cascade Mountains; or

Â Â Â Â Â  (B) Not more than 1,280 acres, if the preserve is located in the area east of the summit of the Cascade Mountains.

Â Â Â Â Â  (b) The preserve is located at least one-half mile from any other licensed private hunting preserve.

Â Â Â Â Â  (c) No portion of the preserve is located closer than one-half mile to any park, wilderness area, refuge or wildlife management area operated by any agency of the state or federal government.

Â Â Â Â Â  (d) The exterior boundaries of the preserve are clearly defined and posted with signs erected around the extremity at intervals of 1,320 feet or less. The signs shall comply with requirements prescribed by the State Department of Fish and Wildlife.

Â Â Â Â Â  (e) The applicant has facilities to propagate or hold not less than 500 of each wildlife species to be released for hunting.

Â Â Â Â Â  (f) The applicant will not prevent or attempt to prevent public hunting on lands adjacent to the preserve.

Â Â Â Â Â  (3)(a) The commission, by rule, shall prescribe the time, manner and place of hunting on private preserves, the wildlife species to be hunted, requirements for the care and marking of wildlife raised on the preserve, the release of wildlife received from another state, the procedures for marking indigenous wildlife incidentally taken on the preserve and the fees therefor, and record keeping and reporting procedures.

Â Â Â Â Â  (b) Pursuant to paragraph (a) of this subsection, the commission shall:

Â Â Â Â Â  (A) Allow private hunting preserve operators to use plastic poultry leg bands for marking wildlife species to be released for hunting.

Â Â Â Â Â  (B) Allow the transportation of game birds killed on a private hunting preserve if the birds are cleaned, wrapped, packaged and accompanied by a transportation form from the preserve that states the number and sex of the birds being transported.

Â Â Â Â Â  (C) Require private hunting preserve operators to have at least 10 resident private hunting preserve permits, 10 nonresident private hunting preserve permits and 10 wild bird seals. This requirement shall apply to each operator, regardless of the number of preserves operated by that person.

Â Â Â Â Â  (4) No person shall hunt on a private hunting preserve unless the person first obtains from the commission a hunting license or a private hunting preserve permit. [1973 c.723 Â§63; 1999 c.667 Â§4; 2001 c.151 Â§1; 2001 c.161 Â§1; 2003 c.616 Â§1]

Â Â Â Â Â  497.249 Revocation or refusal to renew private hunting preserve license. (1) In addition to the penalties provided in ORS 496.992, the State Department of Fish and Wildlife may revoke or refuse to renew a license issued under ORS 497.248 if the operator fails to comply with any provision of ORS 497.248 or any rule adopted by the State Fish and Wildlife Commission in relation to the operation of private hunting preserves.

Â Â Â Â Â  (2) A new license may not be issued to a person whose license has been revoked unless it appears to the satisfaction of the department that the person will comply with the provisions of ORS 497.248 and the rules adopted by the commission in relation to the operation of private hunting preserves.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department may not revoke a license for a first violation.

Â Â Â Â Â  (4) Prior to revoking or refusing to renew a license, the department shall serve written notice, in the manner prescribed for contested case proceedings pursuant to ORS 183.415, on the operator of the private hunting preserve, ordering the operator to:

Â Â Â Â Â  (a) Notify the department within 30 days of the service of the notice if the operator seeks a review of the proposed revocation or refusal to renew the license in the manner provided for contested case proceedings in ORS 183.413 to 183.470; and

Â Â Â Â Â  (b) Set forth in any notification under paragraph (a) of this subsection the operatorÂs reasons why the license should be renewed or not be revoked.

Â Â Â Â Â  (5) At the conclusion of a contested case proceeding conducted by the department pursuant to subsection (4) of this section, an operator may petition the commission for a review of the determination by the department. [2001 c.151 Â§3]

Â Â Â Â Â  Note: 497.249 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 497 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.250 [Amended by 1959 c.692 Â§11; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.252 Fish propagation license; terms and conditions; applicability of other licensing laws. (1) Except as provided in ORS 508.700 to 508.745 and 622.220, no person shall engage in the business of propagating game fish or food fish for sale unless a fish propagation license is first obtained from the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may refuse to issue a license to an applicant if the commission finds that the conduct of the fish propagation business would tend to be harmful to existing game fish or food fish populations.

Â Â Â Â Â  (3) The commission, by rule, may prescribe requirements for the care, inspection, transportation and the sale, taking or other disposition of the game fish or food fish, and for such record keeping and reporting procedures as will insure that the propagation activities are conducted in such manner as will not be harmful to existing game fish or food fish populations.

Â Â Â Â Â  (4) Persons propagating the following food fish under the license prescribed in subsection (1) of this section are exempt from the licensing provisions of ORS 508.025 and 508.035:

Â Â Â Â Â  (a) Food fish raised entirely in, then harvested from facilities which are enclosed or designed to prevent escape and from which the fish are not released for natural rearing.

Â Â Â Â Â  (b) Food fish harvested from the wild under licenses prescribed in ORS 508.025 and 508.035 and on which the appropriate fee has been paid at the time holding or rearing commences in the licensed fish propagation facility.

Â Â Â Â Â  (5) As used in this section, food fish has the meaning as defined in ORS 506.011. [1987 c.139 Â§3; 1991 c.701 Â§16]

Â Â Â Â Â  497.258 Fees. The State Department of Fish and Wildlife is authorized to issue, upon application, to persons desiring to engage in the following occupations the following licenses and shall charge therefor the following fees:

Â Â Â Â Â  (1) Resident annual fur dealer license, $10.

Â Â Â Â Â  (2) Resident annual taxidermist license, $5.

Â Â Â Â Â  (3) Resident annual wildlife propagation license, $5.

Â Â Â Â Â  (4) Resident annual fish propagation license, $25.

Â Â Â Â Â  (5) Resident annual private hunting preserve license, $100. [1973 c.723 Â§54; 1979 c.615 Â§3; 1985 c.565 Â§79; 1987 c.139 Â§4]

Â Â Â Â Â  497.260 [Amended by 1969 c.61 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.268 Inspection of occupational licenses. The holder of any license issued pursuant to ORS 497.218 to 497.248 shall consent to the inspection by any person authorized to enforce the wildlife laws of any such license and any records the holder is required to keep by the wildlife laws or any rule promulgated pursuant thereto. [1973 c.723 Â§64]

Â Â Â Â Â  497.270 [Amended by 1971 c.55 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.275 [1971 c.55 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.280 [Amended by 1971 c.658 Â§24; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.285 [1961 c.335 Â§Â§2, 3, 4; 1969 c.501 Â§1; 1971 c.743 Â§397; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.290 [Amended by 1971 c.658 Â§25; repealed by 1973 c.723 Â§130]

SPECIAL PERMITS

Â Â Â Â Â  497.298 Scientific taking permit; rules. (1) Any person desiring to take wildlife for scientific purposes shall first obtain from the State Fish and Wildlife Commission a scientific taking permit. The commission, by rule, shall prescribe a procedure for applying for permits and the form thereof, and shall prescribe the terms and conditions of taking wildlife under the permit to insure that wildlife taken pursuant to the permit will be used only for scientific purposes.

Â Â Â Â Â  (2) No person who holds a scientific taking permit shall violate any of the terms or conditions of the permit.

Â Â Â Â Â  (3) As used in this section, Âscientific purposesÂ means the study or examination of wildlife for the acquisition of knowledge thereof. [1973 c.723 Â§65]

Â Â Â Â Â  497.308 Wildlife holding and habitat removal permits; rules. (1) No person shall remove from its natural habitat or acquire and hold in captivity any live wildlife in violation of the wildlife laws or of any rule promulgated pursuant thereto.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may promulgate rules to carry out the provisions of subsection (1) of this section that include but are not limited to:

Â Â Â Â Â  (a) Providing for the issuance and form of permits for the holding or removal from habitat of wildlife.

Â Â Â Â Â  (b) Prescribing the wildlife species for which holding or habitat removal permits are required.

Â Â Â Â Â  (c) Prescribing the terms and conditions of holding wildlife and removing wildlife from habitat to insure the humane care and treatment of the wildlife.

Â Â Â Â Â  (3) No person to whom a wildlife holding or removal from habitat permit has been issued shall violate any of the terms or conditions thereof. [1973 c.723 Â§66]

Â Â Â Â Â  497.312 Special restrictions on holding coyotes. (1) Any rules promulgated by the State Fish and Wildlife Commission pursuant to ORS 497.308 that authorize the acquisition and holding in captivity of a coyote must require, among other matters:

Â Â Â Â Â  (a) That the holder of the permit obtain for the animal rabies inoculations;

Â Â Â Â Â  (b) That the animal must at all times wear an identification tag issued by the commission;

Â Â Â Â Â  (c) That the holder of the permit notify the commission upon the death or the sale, transfer, removal from the state or other disposition of the animal;

Â Â Â Â Â  (d) That the holder of the permit not abandon the animal; and

Â Â Â Â Â  (e) That the holder of the permit cause the animal to be neutered.

Â Â Â Â Â  (2) The holder of a permit referred to in subsection (1) of this section is subject to the same liability and other requirements of ORS 609.135 to 609.190 as provided for dogs.

Â Â Â Â Â  (3) The holder of any permit referred to in subsection (1) of this section shall at all times be able to demonstrate to the satisfaction of the commission that the holder has physical custody of the animal or evidence of the death or other disposition of the animal in compliance with the provisions of this section and ORS 497.308.

Â Â Â Â Â  (4) Nothing in this section or in ORS 497.308 authorizes the acquisition and holding in captivity of any coyote not held in captivity at the State Fish and Wildlife Facility at Pendleton before September 10, 1976, or held pursuant to a scientific taking permit issued pursuant to ORS 497.298. [1977 c.247 Â§2]

Â Â Â Â Â  497.318 Revocation of scientific taking or wildlife holding and habitat removal permits. In accordance with any applicable provision of ORS chapter 183, the State Fish and Wildlife Commission may revoke a permit issued pursuant to ORS 497.298 or 497.308 if the commission determines that the holder of the permit has violated any of the terms or conditions thereof. Revocation of a permit is in addition to and not in lieu of any other penalty provided by law for violation of the terms or conditions of the permit. [1973 c.723 Â§67]

Â Â Â Â Â  497.325 Sturgeon egg removal and hatchery operation permits; conditions. (1) No person shall remove the eggs from those members of the family Acipenseridae, commonly known as green sturgeon or white sturgeon, for use in artificial propagation without first obtaining a permit therefor from the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) No person shall operate a fish hatchery for those members of the family Acipenseridae, commonly known as green sturgeon or white sturgeon, without first obtaining a permit therefor from the commission.

Â Â Â Â Â  (3) The commission shall not issue any permit required by subsection (1) or (2) of this section unless the commission determines that activities conducted under the permit will be solely for educational and scientific purposes. Any permit issued pursuant to this section shall be subject to such terms and conditions as the commission considers appropriate to protect, perpetuate and enhance the sturgeon population of the Columbia River and other waters of this state. [1989 c.1038 Â§2]

Â Â Â Â Â  497.330 Restrictions on issuance of permits required by ORS 497.325. Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (1) The State Fish and Wildlife Commission shall not issue any new permit required by ORS 497.325 until after January 1, 1992.

Â Â Â Â Â  (2) All permits issued prior to October 3, 1989, for sturgeon hatchery operation or sturgeon egg propagation under which no activity has taken place prior to October 3, 1989, are canceled.

Â Â Â Â Â  (3) Existing permits may be continued under existing conditions. [1989 c.1038 Â§3]

JUVENILE RESTRICTIONS

Â Â Â Â Â  497.350 Hunting restriction; generally. (1) No person younger than 12 years of age shall hunt antelope, black bear, cougar, deer, elk, mountain goat, mountain sheep or moose.

Â Â Â Â Â  (2) No person younger than 14 years of age shall hunt with a firearm or bow and arrow unless the person is accompanied by an adult, or is hunting on land owned by the parent or legal guardian of the person. [1973 c.723 Â§68]

Â Â Â Â Â  497.360 Hunter safety certificate; training program; rules. (1) No person younger than 18 years of age shall hunt wildlife, except on the personÂs own land or land owned by the parent or legal guardian of the person, unless the person has in possession a certificate, issued by the State Fish and Wildlife Commission or by an agency of another state, stating that the person has satisfactorily completed a course prescribed or approved by the commission in the safe handling of lawful hunting weapons.

Â Â Â Â Â  (2) The commission, by rule, shall prescribe and administer a hunter safety training program to provide instruction in the safe handling of lawful hunting weapons. The program may also include instruction on wildlife and natural resource conservation, first aid and survival and such other subjects as the commission considers desirable to promote good outdoor conduct and respect for the rights and property of others. The commission may cooperate and enter into agreements with other public or private agencies and individuals in carrying out the provisions of this subsection. The Department of State Police and the Department of Education are directed to cooperate with the commission in carrying out the provisions of this section. [1973 c.723 Â§69]

LICENSE VIOLATIONS AND PENALTIES

Â Â Â Â Â  497.400 Prohibited conduct. No person shall:

Â Â Â Â Â  (1) Apply for, obtain or possess for personal use or for the use of any other person more licenses, tags or permits issued by the State Fish and Wildlife Commission than are authorized for personal use during the current year by the wildlife laws and rules promulgated pursuant thereto.

Â Â Â Â Â  (2) Alter, borrow, loan or transfer to another person any license, tag or permit issued by the commission.

Â Â Â Â Â  (3) In applying for a license, tag or permit issued by the commission, knowingly make any false statement of any information required by the application regarding the person in whose name the license, tag or permit is to be issued.

Â Â Â Â Â  (4) Possess any license, tag or permit that has been altered, borrowed, loaned or transferred or for which any false statements were knowingly made in applying therefor.

Â Â Â Â Â  (5) Apply for or obtain any license, tag or permit issued by the commission when civil damages due pursuant to ORS 496.705 or when moneys due the State Department of Fish and Wildlife from court-ordered restitutions for violations of the wildlife laws have not been paid. [1973 c.723 Â§70; 1981 c.108 Â§2; 1987 c.213 Â§3]

Â Â Â Â Â  497.410 [Amended by 1959 c.692 Â§12; 1971 c.446 Â§8; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.415 Revocation or denial of licenses, tags or permits for wildlife law violations or failure to comply with citation. (1) Except as provided in ORS 497.435, when any person is convicted of a violation of law or any rule adopted pursuant thereto or otherwise fails to comply with the requirements of a citation in connection with such violation as provided in subsection (2) of this section, the court may order the State Fish and Wildlife Commission to revoke such of the licenses, tags and permits issued to that person pursuant to the wildlife laws as the court considers appropriate. Revocation of licenses, tags and permits is in addition to and not in lieu of other penalties provided by law.

Â Â Â Â Â  (2) The license, tag and permit revocation provisions of subsection (1) of this section apply to the following persons:

Â Â Â Â Â  (a) Any person who is convicted of a violation of the wildlife laws, or any rule adopted pursuant thereto, or who otherwise fails to comply with the requirements of a citation in connection with any such offense when the base fine amount for the offense is $50 or more.

Â Â Â Â Â  (b) Any person who is convicted of a violation of ORS 164.245, 164.255, 164.265, 164.345, 164.354 or 164.365 committed while the person was angling, taking shellfish, hunting or trapping or who otherwise fails to comply with the requirements of a citation in connection with any such offense when the base fine amount for the offense is $50 or more.

Â Â Â Â Â  (c) Any person who is convicted of a violation of ORS 166.630 or 166.638 committed while hunting or who otherwise fails to comply with the requirements of a citation in connection with any such offense when the base fine amount for the offense is $50 or more.

Â Â Â Â Â  (3) When a court orders the revocation of a license, tag or permit pursuant to this section or ORS 497.435, the court shall take up any such licenses, tags and permits and forward them, together with a copy of the revocation order, to the commission. Upon receipt thereof, the commission shall cause revocation of the appropriate licenses, tags and permits in accordance with the court order.

Â Â Â Â Â  (4) For purposes of the Wildlife Violator Compact, the commission shall:

Â Â Â Â Â  (a) Suspend a violatorÂs license for failure to comply with the terms of a citation from a party state. A copy of a report of failure to comply from the licensing authority of the issuing state shall be conclusive evidence.

Â Â Â Â Â  (b) Revoke a violatorÂs license for a conviction in a party state. A report of conviction from the licensing authority of the issuing state shall be conclusive evidence.

Â Â Â Â Â  (5) No person who has had a license, tag or permit revoked pursuant to this section for the first time shall apply for or obtain another such license, tag or permit for the period of 24 months from the date the court ordered the revocation. Upon having a license, tag or permit revoked for a second time pursuant to this section, no person shall apply for or obtain another such license, tag or permit for the period of three years. Upon having a license, tag or permit revoked for a third or subsequent time pursuant to this section, no person shall apply for or obtain another such license, tag or permit for the period of five years.

Â Â Â Â Â  (6) If a person convicted of conduct described in subsection (2) of this section does not possess at the time of conviction those licenses, tags and permits issued pursuant to the wildlife laws that the court would have revoked pursuant to this section, the court shall specify by order those licenses, tags and permits that would have been revoked and shall forward a copy of the order to the commission. No person who is the subject of such a court order shall apply for, possess or obtain another such license, tag or permit for the period of 24 months from the date of the order. Upon being the subject of a court order under this subsection for a second time, no person shall apply for or obtain another such license, tag or permit for the period of three years. Upon being the subject of a court order under this subsection for a third or subsequent time, no person shall apply for or obtain another such license, tag or permit for the period of five years. [1973 c.723 Â§71; 1975 c.578 Â§4; 1977 c.350 Â§4; 1979 c.603 Â§3; 1981 c.900 Â§2; 1981 c.901 Â§3; 1983 c.740 Â§203; 1989 c.1056 Â§3; 1999 c.1051 Â§273; 2003 c.656 Â§9]

Â Â Â Â Â  497.420 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.425 [1973 c.723 Â§71a; repealed by 1979 c.615 Â§4]

Â Â Â Â Â  497.430 [Amended by 1959 c.692 Â§13; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.435 Revocation of licenses, tags and permits for unlawful taking of game mammals. (1) Notwithstanding ORS 497.415 (1), (2) or (5), when a person is convicted of taking any game mammal, in violation of the wildlife laws or any rule promulgated pursuant thereto, during a season or time of year other than as set forth in the finding of the State Fish and Wildlife Commission provided in ORS 496.162, the court in which the conviction occurs shall order the commission to revoke all hunting licenses, tags and permits issued to that person pursuant to the wildlife laws. Revocation of licenses, tags and permits is in addition to and not in lieu of other penalties provided by law.

Â Â Â Â Â  (2) No person who has been convicted of conduct described in subsection (1) of this section shall apply for, obtain or possess any hunting license, tag or permit issued pursuant to the wildlife laws within 24 months after the conviction. [1975 c.578 Â§2; 1977 c.350 Â§5; 1989 c.1056 Â§4]

Â Â Â Â Â  497.440 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.441 Prohibited activities by those whose license, tag or permit has been revoked. No person who has had a license, tag or permit revoked pursuant to ORS 497.415 or 497.435 shall engage in the activity for which the license, tag or permit is required:

Â Â Â Â Â  (1) During the remainder of the period for which the license, tag or permit was issued; or

Â Â Â Â Â  (2) During the period for which the person is prohibited by law from applying for or obtaining another such license, tag or permit. [1981 c.86 Â§2]

Â Â Â Â Â  497.450 [Amended by 1959 c.692 Â§14; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.460 [Amended by 1959 c.692 Â§15; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.470 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.505 [Amended by 1957 c.259 Â§1; renumbered 496.006]

Â Â Â Â Â  497.510 [Amended by 1955 c.172 Â§1; 1959 c.329 Â§1; 1965 c.72 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.520 [Amended by 1955 c.171 Â§1; 1957 c.50 Â§1; 1959 c.329 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.530 [Amended by 1955 c.170 Â§1; 1959 c.329 Â§3; 1965 c.72 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.540 [Amended by 1955 c.173 Â§1; 1965 c.72 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.550 [Repealed by 1955 c.280 Â§2]

Â Â Â Â Â  497.555 [1963 c.275 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.560 [Amended by 1967 c.278 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.570 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.580 [Repealed by 1955 c.280 Â§2]

Â Â Â Â Â  497.590 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.600 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.610 [Amended by 1967 c.278 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.620 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.625 [1963 c.275 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.630 [Repealed by 1955 c.280 Â§2]

Â Â Â Â Â  497.640 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.650 [1955 c.280 Â§1; 1973 c.95 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.710 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.720 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.730 [Amended by 1967 c.166 Â§1; 1971 c.517 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.740 [Amended by 1967 c.523 Â§8; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.750 [Amended by 1959 c.204 Â§1; 1963 c.129 Â§1; 1967 c.523 Â§9; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.760 [Amended by 1959 c.217 Â§1; 1967 c.501 Â§1; 1973 c.723 Â§59; renumbered 497.208]

Â Â Â Â Â  497.770 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.780 [Amended by 1967 c.523 Â§10; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.790 [Amended by 1967 c.523 Â§11; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.800 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.810 [Amended by 1953 c.365 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.820 [Amended by 1953 c.365 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.830 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.840 [1965 c.224 Â§1; 1971 c.62 Â§1; 1973 c.723 Â§57; renumbered 497.162]

Â Â Â Â Â  497.990 [Subsection (7) of 1965 Replacement Part enacted as 1955 c.295 Â§2; 1959 c.352 Â§2; subsection (8) of 1965 Replacement Part enacted as 1961 c.335 Â§5; 1967 c.523 Â§2; repealed by 1973 c.723 Â§130]

_______________



Chapter 498

Chapter 498 Â Hunting, Angling and Trapping Regulations;

Miscellaneous Wildlife Protective Measures

2005 EDITION

HUNTING, ANGLING AND WILDLIFE REGULATIONS

WILDLIFE

GENERAL PROTECTIVE PROVISIONS

498.002Â Â Â Â  Wildlife as state property; taking, angling, hunting or trapping in violation of wildlife law or rules prohibited

498.006Â Â Â Â  Chasing or harassing wildlife prohibited

498.012Â Â Â Â  Taking wildlife causing damage, posing public health risk or that is public nuisance

498.016Â Â Â Â  Taking crippled or helpless wildlife

498.019Â Â Â Â  Purchase, sale or exchange of hides, antlers and other parts of deer, elk and antelope; records required

498.022Â Â Â Â  Purchase, sale or exchange of wildlife prohibited

498.026Â Â Â Â  Transaction in threatened or endangered wildlife species prohibited

498.029Â Â Â Â  Purchase, sale or exchange of fox, skunk or raccoon prohibited; exceptions

498.032Â Â Â Â  Angling or hunting for compensation in violation of wildlife laws or rules prohibited

498.036Â Â Â Â  Possession in field of skinned or plucked wildlife prohibited

498.042Â Â Â Â  Removal of parts of wildlife and waste of wildlife prohibited

498.046Â Â Â Â  Making toxic substances accessible to wildlife prohibited

498.052Â Â Â Â  Releasing domestically raised or imported wildlife without permit prohibited

498.056Â Â Â Â  Aiming rifle from moving motor vehicle prohibited

HUNTING AND TRAPPING RESTRICTIONS

498.102Â Â Â Â  Use of dogs to hunt or track game mammals or birds

498.106Â Â Â Â  Competitive field trials for hunting dogs

498.112Â Â Â Â  Use of live birds for competitive shooting prohibited

498.120Â Â Â Â  Hunting on anotherÂs cultivated or enclosed land

498.126Â Â Â Â  Hunting or assisting others to hunt or locate game animals or birds by aircraft prohibited; exemption; rules

498.136Â Â Â Â  Hunting from motor-propelled vehicle restricted; rules

498.142Â Â Â Â  Hunting with artificial light restricted; rules

498.146Â Â Â Â  Shining artificial light on game mammal, predatory animal or livestock while in or near motor vehicle and while in possession of weapon restricted

498.152Â Â Â Â  Agreements restricting parking or use of motor vehicles on certain lands

498.153Â Â Â Â  Parking vehicle in violation of restrictions; vehicle owner subject to penalty; defense

498.154Â Â Â Â  Notice adequate to charge defendant; delivery or posting; jurisdiction

498.155Â Â Â Â  Failure to appear; issuance of warrant

498.158Â Â Â Â  Hunting or trapping wildlife in certain governmental districts restricted

498.164Â Â Â Â  Use of dogs or bait to hunt black bears or cougars; prohibitions; exemptions; penalties

498.166Â Â Â Â  Bears or cougars posing threat to human safety

498.170Â Â Â Â  Visually impaired hunters

498.172Â Â Â Â  Trap check requirements

ANGLING RESTRICTIONS; FISH PROTECTIVE PROVISIONS

498.208Â Â Â Â  Use of electricity or foreign substances to take game fish prohibited; rules

498.216Â Â Â Â  Angling from fishways restricted; rules

498.222Â Â Â Â  Transportation or release of fish without permit prohibited

498.228Â Â Â Â  Possession of fish taken outside state restricted

498.234Â Â Â Â  Protection of finfish and shellfish from introduction of disease; rules; exceptions; rules

498.242Â Â Â Â  Possession of walking catfish and piranha restricted

498.247Â Â Â Â  Protection of juvenile salmonids from cormorants

ANGLING CONTESTS

498.279Â Â Â Â  Black bass and walleye angling contests; rules

498.286Â Â Â Â  Prize limitation

SCREENING AND BY-PASS DEVICES FOR WATER DIVERSIONS OR OBSTRUCTIONS

498.301Â Â Â Â  Policy

498.306Â Â Â Â  Screening or by-pass devices for water diversions less than 30 cubic feet per second; costs

498.311Â Â Â Â  Department authorized to require installation of screening or by-pass devices for water diversions exceeding 30 cubic feet per second; costs

498.316Â Â Â Â  Exemption from screening or by-pass devices

498.321Â Â Â Â  Screening or by-pass standards

498.326Â Â Â Â  Department guidelines for screening and by-pass projects; expenditure of funds

498.331Â Â Â Â  Application for cost share assistance by persons sharing water diversion; rules

498.336Â Â Â Â  Statutes not construed to limit ability to acquire funding for screening or by-pass devices

498.341Â Â Â Â  Additional funding

498.346Â Â Â Â  Injunction to require compliance with screening or by-pass requirements

OUTDOOR CLUB REGULATION

498.400Â Â Â Â  Definitions for ORS 498.400 to 498.464

498.406Â Â Â Â  License to operate certain outdoor clubs required; promotional activities for sale of membership without license prohibited

498.412Â Â Â Â  Application of ORS 498.406

498.418Â Â Â Â  License application; form; fee

498.424Â Â Â Â  Report to commission required; suspension of license pending investigation of reported information

498.432Â Â Â Â  Notice to applicant upon receipt of license application; order granting or denying license; procedure

498.438Â Â Â Â  Investigatory power of commission over outdoor clubs required to be licensed

498.444Â Â Â Â  Information developed in licensing process as public record

498.452Â Â Â Â  Grounds for denial or revocation of license

498.458Â Â Â Â  Term of license; renewal fee

498.464Â Â Â Â  Commission authority to restrain violations of outdoor club laws

PENALTIES

498.993Â Â Â Â  Penalty for violation of outdoor club laws

GENERAL PROTECTIVE PROVISIONS

Â Â Â Â Â  498.002 Wildlife as state property; taking, angling, hunting or trapping in violation of wildlife law or rules prohibited. (1) Wildlife is the property of the state. No person shall angle for, take, hunt, trap or possess, or assist another in angling for, taking, hunting, trapping or possessing any wildlife in violation of the wildlife laws or of any rule promulgated pursuant thereto.

Â Â Â Â Â  (2) No person shall angle for, take, hunt or trap, or assist another in angling for, taking, hunting or trapping any wildlife while intentionally violating ORS 164.245 to 164.270 or 498.120. [1973 c.723 Â§73; 1993 c.440 Â§1; 2003 c.656 Â§10]

Â Â Â Â Â  498.005 [Amended by 1971 c.658 Â§26; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.006 Chasing or harassing wildlife prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall chase, harass, molest, worry or disturb any wildlife except while engaged in lawfully angling for, taking, hunting or trapping such wildlife. [1973 c.723 Â§74; 2003 c.656 Â§11]

Â Â Â Â Â  498.010 [Repealed by 1957 c.249 Â§1]

Â Â Â Â Â  498.012 Taking wildlife causing damage, posing public health risk or that is public nuisance. (1) Nothing in the wildlife laws is intended to prevent any person from taking any wildlife that is causing damage, is a public nuisance or poses a public health risk on land that the person owns or lawfully occupies. However, no person shall take, pursuant to this subsection, at a time or under circumstances when such taking is prohibited by the State Fish and Wildlife Commission, any game mammal or game bird, fur-bearing mammal or nongame wildlife species, unless the person first obtains a permit for such taking from the commission.

Â Â Â Â Â  (2)(a) Nothing in subsection (1) of this section requires a permit for the taking of cougar, bobcat, red fox or bear pursuant to that subsection. However, any person who takes a cougar, bobcat, red fox or bear must have in possession written authority therefor from the landowner or lawful occupant of the land that complies with subsection (4) of this section.

Â Â Â Â Â  (b) Nothing in subsection (1) of this section requires the commission to issue a permit for the taking of any wildlife species for which a U. S. Fish and Wildlife Service permit is required pursuant to the Migratory Bird Treaty Act (16 U.S.C. Â§Â§703 to 711), as amended.

Â Â Â Â Â  (3) Any person who takes, pursuant to subsection (1) of this section, any cougar, bobcat, red fox, bear, game mammal, game bird, fur-bearing mammal or wildlife species whose survival the commission determines is endangered shall immediately report the taking to a person authorized to enforce the wildlife laws, and shall dispose of the wildlife in such manner as the commission directs. In determining procedures for disposal of bear and cougar, the commission shall direct the State Department of Fish and Wildlife to first offer the animal to the landowner incurring the damage.

Â Â Â Â Â  (4) The written authority from the landowner or lawful occupant of the land required by subsection (2) of this section for the taking of cougar, bobcat, red fox or bear must set forth all of the following:

Â Â Â Â Â  (a) The date of issuance of the authorization;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person granting the authorization;

Â Â Â Â Â  (c) The name, address and telephone number of the person to whom the authorization is granted;

Â Â Â Â Â  (d) The wildlife damage control activities to be conducted, whether for bear, cougar, red fox or bobcat; and

Â Â Â Â Â  (e) The expiration date of the authorization, which shall be not later than one year from the date of issuance of the authorization.

Â Â Â Â Â  (5) Any regional office of the State Department of Fish and Wildlife ordering the disposal of an animal under subsection (3) of this section shall file a report with the State Fish and Wildlife Director within 30 days after the disposal. The report shall include but need not be limited to the loss incurred, the financial impact and the disposition of the animal. The director shall compile all reports received under this subsection on a bimonthly basis. The reports compiled by the director shall be available to the public upon request.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂDamageÂ means loss of or harm inflicted on land, livestock or agricultural or forest crops.

Â Â Â Â Â  (b) ÂNongame wildlifeÂ has the meaning given that term in ORS 496.375.

Â Â Â Â Â  (c) ÂPublic nuisanceÂ means loss of or harm inflicted on gardens, ornamental plants, ornamental trees, pets, vehicles, boats, structures or other personal property. [1973 c.723 Â§75; 1977 c.136 Â§2; 1979 c.399 Â§3; 1985 c.332 Â§1; 1985 c.489 Â§1a; 1999 c.531 Â§1; 2003 c.248 Â§1]

Â Â Â Â Â  498.015 [Amended by 1959 c.529 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.016 Taking crippled or helpless wildlife. Nothing in the wildlife laws is intended to prohibit any person from killing any crippled or helpless wildlife when the killing is done for a humane purpose. Any person so killing any wildlife shall immediately report such killing to a person authorized to enforce the wildlife laws, and shall dispose of the wildlife in such manner as the State Fish and Wildlife Commission directs. [1973 c.723 Â§76]

Â Â Â Â Â  498.019 Purchase, sale or exchange of hides, antlers and other parts of deer, elk and antelope; records required. (1) If the State Fish and Wildlife Commission, pursuant to its authority under ORS 498.022, establishes a license for the purchase of deer, elk and antelope hides and antlers, any person holding such license shall also be authorized to purchase, sell or exchange, or offer to purchase, sell or exchange, the hooves, dewclaws and sinews of deer, elk and antelope.

Â Â Â Â Â  (2) A licensee under subsection (1) of this section shall maintain a record of transactions involving specimens of deer, elk or antelope. The record shall be in such form and contain such information as the commission, by rule, prescribes to accurately indicate the date, type and number of specimens received and the name and address of the person with whom such transaction was made. [1995 c.711 Â§2]

Â Â Â Â Â  498.020 [Amended by 1959 c.529 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.022 Purchase, sale or exchange of wildlife prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall purchase, sell or exchange, or offer to purchase, sell or exchange any wildlife, or any part thereof. [1973 c.723 Â§77]

Â Â Â Â Â  498.025 [Amended by 1961 c.276 Â§1; renumbered 498.820]

Â Â Â Â Â  498.026 Transaction in threatened or endangered wildlife species prohibited. (1) Except as provided in subsection (2) of this section, no person shall take, import, export, transport, purchase or sell, or attempt to take, import, export, transport, purchase or sell, any threatened species or endangered species, or the skin, hides or other parts thereof, or any article made in whole or in part from the skin, hide or other parts of any threatened species or endangered species.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section is intended to prevent the taking, importation, transportation or sale of any threatened species or endangered species in such manner as may be authorized in ORS 496.172, 497.218 to 497.238, 497.298 or 497.308.

Â Â Â Â Â  (3) Nothing in this section applies to the resale of used skins, hides or other parts of a threatened species or endangered species or an article made in whole or part thereof if the seller acquired the item sold prior to October 5, 1973. [1973 c.425 Â§2; 1977 c.242 Â§1; 1987 c.686 Â§6]

Â Â Â Â Â  498.027 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.028 [1955 c.506 Â§1; 1961 c.143 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.029 Purchase, sale or exchange of fox, skunk or raccoon prohibited; exceptions. (1) No person shall offer for sale, trade, barter or exchange as a household pet any fox, skunk or raccoon.

Â Â Â Â Â  (2) An animal specified in subsection (1) of this section may be offered for sale, trade, barter or exchange to a public park, zoo, museum or educational institution for educational, medical, scientific or exhibition purposes if the organization possesses a permit from the State Fish and Wildlife Commission. The commission may refuse to issue a permit if the commission finds that the organization requesting the permit does not have physical facilities adequate to maintain the animal in health and safety and to prevent the escape of the animal from confinement. [1979 c.560 Â§2]

Â Â Â Â Â  498.030 [Amended by 1971 c.658 Â§27; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.032 Angling or hunting for compensation in violation of wildlife laws or rules prohibited. No person shall angle for or hunt, or offer to angle for or hunt, for compensation, any wildlife in violation of any provision of the wildlife laws or any rule promulgated pursuant thereto. [1973 c.723 Â§78]

Â Â Â Â Â  498.035 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.036 Possession in field of skinned or plucked wildlife prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall possess in the field or forest, or in transit from the field or forest, the carcass of any wildlife that has been skinned, plucked or mutilated in any manner so that the sex, size or species of the wildlife cannot be determined. [1973 c.723 Â§79]

Â Â Â Â Â  498.040 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.041 [1965 c.507 Â§Â§2,3,4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.042 Removal of parts of wildlife and waste of wildlife prohibited. (1) No person shall remove from the carcass of any game mammal or game bird, the head, antlers, horns, hide or plumage, and utilize only those parts so removed, except:

Â Â Â Â Â  (a) When engaged in lawful trapping activities.

Â Â Â Â Â  (b) When utilizing those game mammals or game birds that the State Fish and Wildlife Commission by rule declares to be inedible.

Â Â Â Â Â  (2) No person shall waste any edible portion of any game mammal, game bird or game fish or the pelt of any fur-bearing mammal. [1973 c.723 Â§80]

Â Â Â Â Â  498.045 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.046 Making toxic substances accessible to wildlife prohibited. No person shall place any toxic substance where it is accessible to wildlife unless the substance used and the method of application is approved by the state governmental agencies having authority to prescribe or implement environmental control programs. [1973 c.723 Â§81]

Â Â Â Â Â  498.050 [Amended by 1965 c.507 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.052 Releasing domestically raised or imported wildlife without permit prohibited. No person shall release within this state any domestically raised wildlife or wildlife brought to this state from any place outside this state unless the person first obtains a permit therefor from the State Fish and Wildlife Commission. [1973 c.723 Â§82]

Â Â Â Â Â  498.055 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.056 Aiming rifle from moving motor vehicle prohibited. No person who is the occupant of a motor vehicle that is moving on a road open to the public shall aim a rifle or other firearm from the motor vehicle at a time when the hunting of wildlife is lawful. [1993 c.440 Â§4]

Â Â Â Â Â  498.060 [Amended by 1961 c.269 Â§1; repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.065 [Amended by 1953 c.196 Â§2; 1961 c.269 Â§2; repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.070 [Repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.075 [Repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.080 [Repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.085 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.090 [Repealed by 1955 c.162 Â§1]

Â Â Â Â Â  498.095 [Amended by 1967 c.166 Â§2; 1971 c.517 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.100 [Amended by 1967 c.523 Â§12; 1967 c.594 Â§4; repealed by 1973 c.723 Â§130]

HUNTING AND TRAPPING RESTRICTIONS

Â Â Â Â Â  498.102 Use of dogs to hunt or track game mammals or birds. (1) Any dog that is not wearing a collar with a license number thereon in compliance with ORS 609.100 that is found unlawfully hunting, running or tracking any game mammal or game bird may be killed at such time by any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (2) If a dog that is found unlawfully hunting, running or tracking any game mammal or game bird is wearing a collar with a license number thereon in compliance with ORS 609.100, the owner of the dog shall be notified by any person authorized to enforce the wildlife laws. If the owner or reputed owner of the dog disclaims ownership of the dog, the dog may be killed at such time by a person authorized to enforce the wildlife laws.

Â Â Â Â Â  (3) If the owner of a dog has been notified that the dog has been found unlawfully hunting, running or tracking game mammals or game birds and thereafter fails to prevent the dog from unlawfully hunting, running or tracking game mammals or game birds, such dog may be killed by any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (4) No person shall permit any dog the person owns to unlawfully hunt, run or track any game mammal or game bird. [1973 c.723 Â§84]

Â Â Â Â Â  498.105 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.106 Competitive field trials for hunting dogs. Competitive field trials for hunting dogs may be held at such times and places and under such conditions as the State Fish and Wildlife Commission may prescribe by rule. [1973 c.723 Â§85]

Â Â Â Â Â  498.110 [Amended by 1953 c.157 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.112 Use of live birds for competitive shooting prohibited. No person shall use any live bird as a target for the purpose of competitive shooting. [1973 c.723 Â§86]

Â Â Â Â Â  498.115 [Amended by 1953 c.178 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.120 Hunting on anotherÂs cultivated or enclosed land. (1) No person shall hunt upon the cultivated or enclosed land of another without first obtaining permission from the owner or lawful occupant thereof, or the agent of such owner or occupant. No prosecution shall be commenced under this section except upon written complaint filed with a magistrate. The complaint shall be verified by the oath of the owner or lawful occupant of the cultivated or enclosed land, or the agent of such owner or occupant.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, the boundaries of ÂenclosedÂ land may be indicated by wire, ditch, hedge, fence, water or by any visible or distinctive lines that indicate a separation from the surrounding or contiguous territory, and includes the established and posted boundaries of Indian reservations established by treaties of the United States and the various Indian tribes. [Amended by 1959 c.318 Â§1; 1971 c.580 Â§1; 1973 c.723 Â§83]

Â Â Â Â Â  498.125 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.126 Hunting or assisting others to hunt or locate game animals or birds by aircraft prohibited; exemption; rules. (1) A person may not:

Â Â Â Â Â  (a) Hunt game mammals or game birds from or with the aid of an aircraft.

Â Â Â Â Â  (b) Transmit from an aircraft to a person not in the aircraft information regarding the location of any game mammals or game birds.

Â Â Â Â Â  (c) Otherwise use an aircraft to assist another person in hunting or locating game mammals or game birds for the purpose of hunting.

Â Â Â Â Â  (2) A person may not hunt any game mammal within eight hours after having been transported by aircraft to or from any place other than a recognized airport that the Oregon Department of Aviation has licensed as a public use airport, registered as a personal use airport or specifically exempted from licensing or registration.

Â Â Â Â Â  (3) Every pilot shall maintain a log book that shows the names and addresses of record of the persons transported, point of departure, point of destination, time and date of each flight that the pilot makes in an aircraft within this state to transport a person to or from any place to hunt. The log book is subject to inspection by any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (4)(a) Notwithstanding subsections (1) to (3) of this section, and except as provided in subsection (5) of this section, the State Department of Fish and Wildlife, or its agents, may conduct wildlife management activities necessary for scientific research or, in emergency situations, to protect human safety, wildlife species or property by:

Â Â Â Â Â  (A) Hunting game mammals or game birds from or with the aid of an aircraft; or

Â Â Â Â Â  (B) Transmitting from an aircraft information regarding the location of any game mammal or game bird.

Â Â Â Â Â  (b) The State Fish and Wildlife Commission shall define by rule the terms Âemergency situationsÂ and ÂnecessaryÂ for purposes of implementation of this section.

Â Â Â Â Â  (5) If the definition of Âgame mammalÂ in ORS 496.004 is modified to include wolves, then the department may conduct wolf management activities under this section only under a statewide wolf management plan adopted by the commission. [1973 c.723 Â§87; 1987 c.277 Â§1; 1989 c.448 Â§1; 1999 c.935 Â§30; 2003 c.566 Â§1; 2003 c.762 Â§1]

Â Â Â Â Â  498.130 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.132 [1953 c.184 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.135 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.136 Hunting from motor-propelled vehicle restricted; rules. (1) Except as provided in subsection (2) of this section, no person shall hunt wildlife from a motor-propelled vehicle.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission, by rule, may authorize hunting from a motor-propelled vehicle by a person with a disability or for the purpose of alleviating damage by wildlife to other resources.

Â Â Â Â Â  (3) Nothing in the wildlife laws, or rules adopted pursuant thereto, is intended to prohibit the able-bodied companion of a person with a disability who is lawfully hunting from a motor-propelled vehicle from killing an animal wounded by the disabled person and applying thereto the tag issued to such disabled person for the taking of such an animal, even if that able-bodied person has already validated any tag required for the taking of such an animal. [1973 c.723 Â§88; 1987 c.292 Â§1; 1999 c.25 Â§8]

Â Â Â Â Â  498.140 [Amended by 1955 c.64 Â§1; 1961 c.122 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.142 Hunting with artificial light restricted; rules. (1) Except as provided in subsection (2) of this section, no person shall hunt wildlife with the aid of any artificial light.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission, by rule, may authorize hunting with the aid of an artificial light for the purpose of taking raccoon, opossum or bobcat or to alleviate damage by wildlife to other resources. [1973 c.723 Â§88a; 1977 c.136 Â§3]

Â Â Â Â Â  498.145 [Renumbered 498.272]

Â Â Â Â Â  498.146 Shining artificial light on game mammal, predatory animal or livestock while in or near motor vehicle and while in possession of weapon restricted. (1) No person shall cast from a motor vehicle or from within 500 feet of a motor vehicle an artificial light upon any game mammal, predatory animal or livestock while there is in the possession or in the immediate physical presence of the person a weapon with which the game mammal, predatory animal or livestock could be killed.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a person who casts artificial light upon a game mammal, predatory animal or livestock:

Â Â Â Â Â  (a) From the headlights of a motor vehicle that is being operated on a road in the usual manner, if that person makes no attempt to kill the game mammal or livestock; or

Â Â Â Â Â  (b) When the weapon that person has in the possession or immediate physical presence of the person is disassembled or stored, or in the trunk or storage compartment of a motor vehicle; or

Â Â Â Â Â  (c) On land owned or lawfully occupied by that person; or

Â Â Â Â Â  (d) On publicly owned land when that person has an agreement with the public body to use that property.

Â Â Â Â Â  (3) As used in this section, Âpredatory animalÂ has the meaning for that term provided in ORS 610.002. [1973 c.542 Â§2; 1975 c.791 Â§2]

Â Â Â Â Â  498.150 [1971 c.223 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.152 Agreements restricting parking or use of motor vehicles on certain lands. (1) The State Fish and Wildlife Commission may enter into agreements with the owners or lawful possessors of land to restrict the operation or parking of motor-propelled vehicles on the land when the commission determines that such operation or parking is damaging wildlife or wildlife habitat.

Â Â Â Â Â  (2) An agreement shall restrict the types and uses of motor-propelled vehicles on the land and shall specify the times and places that such restrictions apply.

Â Â Â Â Â  (3) The commission shall cause notice of the restrictions, including the effective date thereof, to be posted on the main traveled roads entering the area to which the restrictions apply.

Â Â Â Â Â  (4) Nothing in this section authorizes the establishment of any restrictions that impede normal forest or range management operations. [1973 c.723 Â§89; 1987 c.798 Â§1]

Â Â Â Â Â  498.153 Parking vehicle in violation of restrictions; vehicle owner subject to penalty; defense. (1) A person who operates or parks a motor-propelled vehicle in violation of restrictions established and posted under ORS 498.152 commits an offense punishable as provided in ORS 496.992.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (1) of this section, a person who is the owner of an unattended motor-propelled vehicle parked in violation of restrictions established and posted under ORS 498.152 is guilty of a Class A violation without regard to culpable mental state.

Â Â Â Â Â  (3) It is an affirmative defense to a prosecution under subsection (2) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication. [1987 c.798 Â§3; 1999 c.1051 Â§194]

Â Â Â Â Â  498.154 Notice adequate to charge defendant; delivery or posting; jurisdiction. (1) In all prosecutions under ORS 498.153 (2), it shall be sufficient for a police officer to charge the defendant by an unsworn written notice if the notice clearly states:

Â Â Â Â Â  (a) The date, place and nature of the charge.

Â Â Â Â Â  (b) The time and place for defendantÂs appearance in court.

Â Â Â Â Â  (c) The name of the issuing officer.

Â Â Â Â Â  (d) The license number of the vehicle.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall either be delivered to the defendant or placed in a conspicuous place upon the vehicle involved in the violation. A duplicate original of the notice shall serve as the complaint in the case when it is filed with the court. The issuing officer need not have observed the act of parking, but need only have observed that the vehicle appeared to be parked in violation of restrictions established and posted under ORS 498.152.

Â Â Â Â Â  (3) A circuit court and a justice court have concurrent jurisdiction over the offenses described in ORS 498.153 committed within the county. [1987 c.798 Â§4; 1995 c.658 Â§108]

Â Â Â Â Â  498.155 Failure to appear; issuance of warrant. If a vehicle owner cited under ORS 498.154 to appear in a circuit or justice court upon an alleged parking offense fails to appear on or before the date and time stated on the citation, the court and the Department of Transportation may take such actions as are otherwise authorized by law under the Oregon Vehicle Code in the case of a failure to appear, except that in no case may a warrant of arrest be issued nor a criminal prosecution for failure to appear be commenced unless the citing or prosecuting authority, more than 10 days prior thereto, has sent a letter to the registered owner at the address shown upon the vehicle registration records of the department advising such owner of the charge pending and informing the owner that the owner may be subject to arrest if the owner does not appear in the court within 10 days to answer the charge. The letter must be sent by certified mail, restricted delivery, return receipt requested. A warrant of arrest may not be issued, nor a criminal prosecution for failure to appear be commenced if such a letter has not been sent or if the owner appears in court to answer the charge within 10 days after receiving the letter. [1987 c.798 Â§5; 1993 c.741 Â§69; 1995 c.658 Â§109; 1999 c.1051 Â§274]

Â Â Â Â Â  498.158 Hunting or trapping wildlife in certain governmental districts restricted. (1) Except as provided in ORS 448.305 and in subsection (2) of this section, no person shall hunt or trap any wildlife within the boundaries of any city, public park, cemetery or on any school lands.

Â Â Â Â Â  (2) No hunting or trapping shall be allowed on any lands within the boundaries of any city, public park or on any school lands unless:

Â Â Â Â Â  (a) The governing body or other agency that administers the affairs of the city, public park or school, after notice and hearing, authorizes such hunting or trapping by ordinance or resolution; and

Â Â Â Â Â  (b) The State Fish and Wildlife Commission, after notice and hearing, determines that such hunting or trapping would not adversely affect public safety or unreasonably interfere with other authorized uses of such lands. [1973 c.723 Â§90]

Â Â Â Â Â  498.160 [1971 c.223 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.164 Use of dogs or bait to hunt black bears or cougars; prohibitions; exemptions; penalties. (1) Except as provided in subsections (2) and (3) of this section, a person may not use bait to attract or take black bears or use one or more dogs to hunt or pursue black bears or cougars.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits the use of bait or one or more dogs by employees or agents of county, state, or federal agencies while acting in their official capacities.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section prohibits the use of bait or dogs by persons for the taking of black bears or cougars in accordance with the provisions of ORS 498.012 relating to taking wildlife that is causing damage.

Â Â Â Â Â  (4) Any person who violates subsection (1) of this section commits a Class A misdemeanor and, upon conviction, shall in addition to appropriate criminal penalties have his or her privilege to apply for any hunting license suspended for a period of five years for a first offense and permanently suspended for any subsequent offense.

Â Â Â Â Â  (5) For the purposes of this section, ÂbaitÂ means any material placed for the purpose of attracting or attempting to attract bears. [1995 c.4 Â§1; 2003 c.248 Â§2]

Â Â Â Â Â  Note: 498.164 was adopted by the people by initiative petition but was not added to or made a part of ORS chapter 498 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.166 Bears or cougars posing threat to human safety. (1) Notwithstanding the licensing and tag requirements of ORS 497.102 and 497.112, a person may take a cougar or bear that poses a threat to human safety.

Â Â Â Â Â  (2) Any person who takes a cougar or bear pursuant to subsection (1) of this section shall immediately report the taking to a person authorized to enforce the wildlife laws and shall dispose of the animal in such manner as the State Fish and Wildlife Commission directs.

Â Â Â Â Â  (3) Any regional office of the State Department of Fish and Wildlife ordering the disposal of an animal under subsection (2) of this section shall file a report with the State Fish and Wildlife Director within 30 days after the disposal. The report shall include but need not be limited to the disposition of the animal, the events leading to the taking of the animal and any injury caused by the animal to humans or domesticated animals. The director shall compile all reports received under this subsection on a bimonthly basis. The reports compiled by the director shall be available to the public upon request.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂStructureÂ includes a building being used as a residence, a building located on land actively used for agricultural, timber management, ranching or construction purposes or a building used as part of a business.

Â Â Â Â Â  (b) ÂThreat to human safetyÂ means the exhibition by a cougar or bear of one or more of the following behaviors:

Â Â Â Â Â  (A) Aggressive actions directed toward a person or persons, including but not limited to charging, false charging, growling, teeth popping and snarling.

Â Â Â Â Â  (B) Breaking into, or attempting to break into, a residence.

Â Â Â Â Â  (C) Attacking a pet or domestic animal as defined in ORS 167.310.

Â Â Â Â Â  (D) Loss of wariness of humans, displayed through repeated sightings of the animal during the day near a permanent structure, permanent corral or mobile dwelling used by humans at an agricultural, timber management, ranching or construction site. [2001 c.431 Â§2]

Â Â Â Â Â  Note: 498.166 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 498 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.170 Visually impaired hunters. (1) A person who is not visually impaired and who accompanies a hunter who possesses a visually impaired hunter license may:

Â Â Â Â Â  (a) Assist the hunter in selecting a game animal or bird;

Â Â Â Â Â  (b) Assist the aiming or sighting of a firearm;

Â Â Â Â Â  (c) Advise the hunter when to fire a firearm;

Â Â Â Â Â  (d) Shoot a game animal or bird on behalf of the hunter while in the immediate presence of the hunter; and

Â Â Â Â Â  (e) Tag and retrieve game animals and birds on behalf of the hunter.

Â Â Â Â Â  (2) The person accompanying a hunter who is visually impaired shall be required to possess a valid hunting license. The person accompanying a visually impaired hunter may also hunt game animals or birds if the person possesses the appropriate tags, permits and stamps for the area and time period.

Â Â Â Â Â  (3) A hunter who possesses a visually impaired hunter license must comply with all other tag, permit and stamp requirements of the State Fish and Wildlife Commission and applicable hunting laws.

Â Â Â Â Â  (4) As used in this section, Âvisually impaired hunterÂ means a person who files proof with the commission that the personÂs central visual acuity does not exceed 20/200 in the better eye with best correction or that the personÂs visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. [1997 c.407 Â§1]

Â Â Â Â Â  Note: 498.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 498 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.172 Trap check requirements. (1) A person holding a license issued under ORS 497.142 may not set a trap for fur-bearing mammals without checking the trap at least once during each 48-hour period.

Â Â Â Â Â  (2) A person may not set a trap for a predatory animal, as defined in ORS 610.002, without checking the trap on a regular basis. [2001 c.562 Â§2]

Â Â Â Â Â  Note: 498.172 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 498 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.202 [1973 c.723 Â§91; 1981 c.510 Â§1; repealed by 1997 c.12 Â§2]

Â Â Â Â Â  498.205 [Amended by 1973 c.723 Â§109; renumbered 501.400]

ANGLING RESTRICTIONS; FISH PROTECTIVE PROVISIONS

Â Â Â Â Â  498.208 Use of electricity or foreign substances to take game fish prohibited; rules. (1) Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall:

Â Â Â Â Â  (a) Use in any body of water any electric current that may attract, frighten, retard, stun, kill or obstruct the movement of any game fish.

Â Â Â Â Â  (b) Place in any body of water any foreign substance such as blood or fish offal or any gas, chemical, drug or powder that may attract, frighten, retard, stun, kill or obstruct the movement of any game fish.

Â Â Â Â Â  (c) Use in any body of water any explosive device for the purpose of taking game fish.

Â Â Â Â Â  (2) No person shall possess any game fish that the person knows or has reason to know was taken in violation of subsection (1) of this section. [1973 c.723 Â§92]

Â Â Â Â Â  498.210 [Amended by 1973 c.723 Â§110; renumbered 501.405]

Â Â Â Â Â  498.215 [Amended by 1973 c.723 Â§111; renumbered 501.425]

Â Â Â Â Â  498.216 Angling from fishways restricted; rules. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall trespass upon or angle from any fishway or angle within an area of a body of water bounded by a line extending across the body of water 200 feet above the upper end of a fishway and a line across the body of water 200 feet below the lower end of a fishway. [1973 c.723 Â§93]

Â Â Â Â Â  498.220 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.222 Transportation or release of fish without permit prohibited. (1) No person shall:

Â Â Â Â Â  (a) Transport any live fish unless the person has first obtained a permit therefor from the State Fish and Wildlife Commission.

Â Â Â Â Â  (b) Release or attempt to release into any body of water any live fish that was not taken from that body of water, unless the person has first obtained a permit therefor from the commission.

Â Â Â Â Â  (2) The commission may refuse to issue the permit referred to in subsection (1)(b) of this section if the commission finds that release of the fish into a body of water would adversely affect existing fish populations.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not apply to live fish that are for aquaria use. [1973 c.723 Â§94]

Â Â Â Â Â  498.225 [Amended by 1965 c.20 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.228 Possession of fish taken outside state restricted. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) No person shall possess or import into this state from the waters of the Pacific Ocean beyond the boundaries of this state any game fish unless the person has in possession those valid angling licenses, tags and permits required therefor by the wildlife laws or rules promulgated pursuant thereto.

Â Â Â Â Â  (b) No person shall possess or import into this state from any waters beyond the boundaries of this state any game fish in excess of the amount prescribed by the wildlife laws or rules promulgated pursuant thereto.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) The possession or importation of fish taken pursuant to the commercial fishing laws; or

Â Â Â Â Â  (b) The possession or importation of fish taken in the waters of another state, a territory of the United States or a foreign country pursuant to the laws of such state, territory or foreign country. [1973 c.723 Â§95]

Â Â Â Â Â  498.230 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.234 Protection of finfish and shellfish from introduction of disease; rules; exceptions; rules. (1) The State Fish and Wildlife Commission shall, by rule, establish a program to protect all finfish and shellfish in waters of this state, both public and private, from infection by the introduction of detrimental fish diseases.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall not apply to live aquaria species imported or transported for aquaria use unless those species are reared in facilities from which effluent directly enters waters of this state.

Â Â Â Â Â  (3) The requirements of subsection (1) of this section are in addition to any other requirement of law, or rule promulgated pursuant thereto, regarding the importation into this state of live game fish or game fish eggs. [1973 c.723 Â§96; 1987 c.294 Â§1]

Â Â Â Â Â  498.235 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.240 [Amended by 1967 c.523 Â§13; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.242 Possession of walking catfish and piranha restricted. (1) Except as provided in subsections (2) and (3) of this section, no person shall possess any live fish of the various species:

Â Â Â Â Â  (a) Of the family Clariidae, commonly known as walking catfish; or

Â Â Â Â Â  (b) Of the subfamily Serrasalminae of the family Characidae, commonly known as caribe or piranha.

Â Â Â Â Â  (2) A public park, zoo, museum or educational institution may possess any of the fish referred to in subsection (1) of this section for educational, medical, scientific or exhibition purposes if the organization first obtains a permit from the State Fish and Wildlife Commission. The commission may refuse to issue the permit if the commission finds that the organization requesting the permit has physical facilities for holding the fish that are inadequate to prevent their escape from confinement.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not prohibit the possession or require a permit for the possession of live fish that are of the genera Pygocentrus, Serrasalmus or Pristobrycon that are carnivorous fish in the subfamily Serrasalminae, from the family Characidae, commonly known as piranha or caribe. [1973 c.723 Â§97; 1995 c.355 Â§1]

Â Â Â Â Â  498.245 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.246 [1995 s.s. c.3 Â§41a; repealed by 1996 c.7 Â§2 (498.247 enacted in lieu of 498.246)]

Â Â Â Â Â  498.247 Protection of juvenile salmonids from cormorants. (1) The State Fish and Wildlife Commission shall issue not more than three permits annually for activities involving the protection of juvenile salmonids from cormorants (Phalacrocoracidae) on Oregon coastal river systems between Cape Falcon and Cascade Head.

Â Â Â Â Â  (2) Activities authorized under the permits shall not include the killing, trapping or other taking of cormorants.

Â Â Â Â Â  (3) Persons to whom permits are issued may subcontract with others for the performance of protection activities. [1996 c.7 Â§3 (enacted in lieu of 498.246)]

Â Â Â Â Â  498.248 [1973 c.723 Â§98; 1987 c.488 Â§1; 1995 c.426 Â§5; renumbered 498.311 in 1995]

Â Â Â Â Â  498.250 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.252 [1989 c.933 Â§5; 1991 c.858 Â§3; repealed by 1995 c.426 Â§11]

Â Â Â Â Â  498.254 [1973 c.723 Â§99; repealed by 1987 c.488 Â§5]

Â Â Â Â Â  498.255 [Amended by 1957 c.253 Â§1; repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.256 [1989 c.933 Â§Â§6,7; 1995 c.426 Â§10; renumbered 498.326 in 1995]

Â Â Â Â Â  498.260 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.262 [1973 c.723 Â§100; 1987 c.488 Â§3; 1995 c.426 Â§8; renumbered 498.316 in 1995]

Â Â Â Â Â  498.265 [Repealed by 1955 c.160 Â§1]

Â Â Â Â Â  498.268 [1973 c.723 Â§101; renumbered 498.351 in 1995]

Â Â Â Â Â  498.270 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.272 [Formerly 498.145; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.274 [1973 c.723 Â§102; 1987 c.488 Â§4; 1995 c.426 Â§9; renumbered 498.346 in 1995]

Â Â Â Â Â  498.275 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.276 [1991 c.858 Â§9; renumbered 498.336 in 1995]

ANGLING CONTESTS

Â Â Â Â Â  498.279 Black bass and walleye angling contests; rules. (1) A person, or group of persons, may conduct, sponsor and participate in any competition or contest in which prizes are offered for the amount, quality, size, weight or other physical characteristics of black bass or walleye, provided that the rules of a competition or contest are prepared and distributed by the sponsors to the contestants and are administered and enforced by the sponsors. Such rules shall include, but are not limited to:

Â Â Â Â Â  (a) A requirement that the contestants use aerated live wells or other equipment so that all reasonable efforts are made to maintain the fish taken in a live and healthy condition.

Â Â Â Â Â  (b) A requirement that all fish caught that are in a healthy condition are immediately returned to the water where they were caught, after weighing. Black bass may be turned over to the State Department of Fish and Wildlife for restocking.

Â Â Â Â Â  (c) A requirement that bass tournament contestants use only artificial or other such prepared baits.

Â Â Â Â Â  (2) As used in this section, Âblack bassÂ means largemouth bass, smallmouth bass, redeye bass, spotted bass and all other basses of the genus Micropterus.

Â Â Â Â Â  (3) The State Fish and Wildlife Commission may adopt rules to limit the number of contests and participants, determine the location of contests and prescribe other terms and conditions regarding the conduct of contests under this section. [1981 c.510 Â§3; 1985 c.562 Â§1; 1987 c.299 Â§1; 2001 c.186 Â§1]

Â Â Â Â Â  498.280 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.284 [1989 c.373 Â§2; repealed by 2001 c.186 Â§3]

Â Â Â Â Â  498.285 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.286 Prize limitation. (1) Except as provided in subsection (2) of this section and ORS 498.279, no person shall conduct, sponsor or participate in any competition or contest in which any prize of a retail value of more than $1,000 is offered for the amount, quality, size, weight or other physical characteristic of game fish taken.

Â Â Â Â Â  (2) When a prize is offered that exceeds $1,000 for the amount, quality, size, weight or other physical characteristic of a game fish taken, the State Fish and Wildlife Commission, by rule, may limit the number of contests and participants, determine the location of contests and prescribe other terms and conditions regarding the conduct of contests. [1989 c.373 Â§4; 1997 c.12 Â§1; 2001 c.186 Â§2]

Â Â Â Â Â  498.290 [1961 c.129 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.295 [Repealed by 1957 c.235 Â§1]

Â Â Â Â Â  498.300 [Repealed by 1959 c.352 Â§5]

SCREENING AND BY-PASS DEVICES FOR WATER DIVERSIONS OR OBSTRUCTIONS

Â Â Â Â Â  498.301 Policy. It is the policy of the State of Oregon to prevent appreciable damage to game fish populations or populations of nongame fish that are classified as sensitive species, threatened species or endangered species by the State Fish and Wildlife Commission as the result of the diversion of water for nonhydroelectric purposes from any body of water in this state. [1993 c.478 Â§2]

Â Â Â Â Â  498.305 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.306 Screening or by-pass devices for water diversions less than 30 cubic feet per second; costs. (1) Any person who diverts water, at a rate of less than 30 cubic feet per second, from any body of water in this state in which any fish, subject to the State Fish and Wildlife CommissionÂs regulatory jurisdiction, exist may be required to install, operate and maintain screening or by-pass devices to provide adequate protection for fish populations present at the water diversion in accordance with the provisions of this section.

Â Â Â Â Â  (2)(a) The State Department of Fish and Wildlife shall establish a cost-sharing program to implement the installation of screening or by-pass devices on not less than 75 water diversions referred to in this section per year. The department shall select the water diversions to be screened from the priority listing of diversions established by the department and reviewed by the Fish Screening Task Force. The installation of a screening or by-pass device may be required only when:

Â Â Â Â Â  (A) Fewer than 75 persons per year volunteer to request such installation on the diversions for which they are responsible; or

Â Â Â Â Â  (B) The Fish Screening Task Force has reviewed and approved the departmentÂs request to require installation of screening or by-pass devices in order to complete the screening of a stream system or stream reach.

Â Â Â Â Â  (b) The limitations on the number of diversions to be screened as provided in this section do not prevent the installation of fish screening and by-pass devices for diversions by persons responsible for diversions who are willing to pay the full cost of installing fish screening and by-pass devices.

Â Â Â Â Â  (3) When selecting diversions to be equipped with screening or by-pass devices, the department shall attempt to solicit persons who may volunteer to request the installation of such devices on the diversions for which they are responsible. When selecting diversions to be equipped with screening or by-pass devices, the department shall select those diversions that will provide protection to the greatest number of indigenous naturally spawning fish possible.

Â Â Â Â Â  (4) If the department constructs and installs the by-pass or screening device, a fee shall be assessed against the person responsible for the diversion in an amount that does not exceed $5,000 or 40 percent of the construction and installation cost of the devices, whichever amount is the lesser. The fee shall be paid into the Fish Screening Subaccount. If the person responsible for the diversion constructs and installs the by-pass or screening device, the person shall be reimbursed from the Fish Screening Subaccount in an amount that does not exceed $10,000 or 60 percent of the actual construction and installation costs of the device, whichever amount is the lesser.

Â Â Â Â Â  (5) The departmentÂs cost of major maintenance and repair of screening or by-pass devices shall be paid from the Fish Screening Subaccount.

Â Â Â Â Â  (6) The department is responsible for major maintenance and repair of screening or by-pass devices, and if failure by the department to perform major maintenance on or repair such devices results in damage or blockage to the water diversion on which the devices have been installed, the person responsible for the water diversion shall give written notice of such damage or blockage to the department. If within seven days of the notice, the department fails to take appropriate action to perform major maintenance on or repair the devices, and to repair any damage that has occurred, the person responsible for the water diversion may remove the device. If an emergency exists that will result in immediate damage to livestock or crops, the person responsible for the water diversion may remove the screening or by-pass device. A person required to comply with this section is responsible for minor maintenance and shall, in a timely manner, notify the department of the need for activities associated with major maintenance.

Â Â Â Â Â  (7) A person required to comply with this section may design, construct and install screening or by-pass devices adequate to prevent fish from leaving the body of water and entering the diversion or may request the department to design, construct and install such devices. However, if a person required to comply with this section fails to comply within 180 days after notice to comply by the department, the department shall design, install and operate on that personÂs water diversion appropriate screening or by-pass devices and shall charge and collect from the person the actual costs thereof in an amount not to exceed the average cost for diversions of that size.

Â Â Â Â Â  (8) If the diversion requiring screening or by-pass devices is located on public property, the department shall obtain from the property owner approval or permits necessary for such devices. Activities of the department pursuant to this section shall not interfere with existing rights of way or easements of the person responsible for the diversion.

Â Â Â Â Â  (9)(a) The department or its agent has the right of ingress and egress to and from those places where screening or by-pass devices are required, doing no unnecessary injury to the property of the landowner, for the purpose of designing, installing, inspecting, performing major maintenance on or repairing such devices.

Â Â Â Â Â  (b) If a screening or by-pass device installed by the department must be removed or replaced due to inadequate design or faulty construction, the person responsible for the diversion shall bear no financial responsibility for its replacement or reconstruction.

Â Â Â Â Â  (c) If a screening or by-pass device installed by the person responsible for the diversion must be removed or replaced due to faulty construction, the person shall bear full financial responsibility for its replacement or reconstruction.

Â Â Â Â Â  (d) If the person responsible for a diversion on which a screening or by-pass device is installed fails to conduct appropriate inspection and minor maintenance, the department may perform such activities and charge and collect from the person responsible a fee not to exceed $25 for each required visit to the location of the screening or by-pass device.

Â Â Â Â Â  (10) No person shall interfere with, tamper with, damage, destroy or remove in any manner not associated with regular and necessary maintenance procedures any screening or by-pass devices installed pursuant to this section.

Â Â Â Â Â  (11) The department may maintain an action to cover any costs incurred by the department when a person who is required to comply with this section fails to comply. Such action shall be brought in the circuit court for the county in which the water diversion is located.

Â Â Â Â Â  (12) Upon receiving notice from the department to comply with this section, a person responsible for a water diversion may be excused from compliance if the person demonstrates to the Fish Screening Task Force that:

Â Â Â Â Â  (a) The installation and operation of screening or by-pass devices would not prevent appreciable damage to the fish populations in the body of water from which water is being diverted.

Â Â Â Â Â  (b) Installation and operation of screening or by-pass devices would not be technically feasible.

Â Â Â Â Â  (c) Installation of screening or by-pass devices would result in undue financial hardship.

Â Â Â Â Â  (13)(a) Not later than January 1, 1996, the department, with the assistance of the Fish Screening Task Force and the Water Resources Department, shall establish and publish an updated priority listing of 3,500 water diversions in the state that should be equipped with screening or by-pass devices. Changes may be made to the list whenever deletions are made for any reason. The priority listing shall include the name and address of the person currently responsible for the water diversion, the location of the diversion, size of the diversion, type of screening or by-pass device required, estimated costs for construction and the installation of screening or by-pass devices for the individual diversion and species of fish present in the water body. When developing the priority listing, the department shall base priorities for the installation of screening or by-pass devices on unscreened diversions on the following criteria:

Â Â Â Â Â  (A) Fish species status.

Â Â Â Â Â  (B) Fish numbers.

Â Â Â Â Â  (C) Fish migration.

Â Â Â Â Â  (D) Diversion size.

Â Â Â Â Â  (E) Diversion amount.

Â Â Â Â Â  (F) Any other criteria that the department, in consultation with the Fish Screening Task Force, considers appropriate.

Â Â Â Â Â  (b) Criteria identified in this subsection shall be given appropriate consideration by the department when updating its priority listing. The priority list will be updated to give the highest priority to those diversions that save the greatest number of fish and simultaneously protect the greatest number of threatened or endangered fish species.

Â Â Â Â Â  (c) After the priority list has been updated, the persons responsible for the diversions on the list shall be notified that their diversions appear on the list. Such persons also shall be furnished a description of the fish screening program.

Â Â Â Â Â  (d)(A) The department shall notify, by means of registered mail, each person responsible for the first 250 diversions on the priority listing on or before January 1, 1996. The department shall furnish information regarding the fish screening program to each person responsible for a diversion included in the first 250 diversions on the priority listing on or before January 1, 1996. No person shall be required to install a screening or by-pass device unless previously notified by the department of the requirement to install such devices.

Â Â Â Â Â  (B) On January 1 of each even-numbered year, the department will notify each person responsible for a diversion included in the first 250 diversions on the priority listing. However, the department is not required to notify in a subsequent year any person previously notified. The department shall include with such notification, information regarding the fish screening program to each person responsible for a diversion included in the first 250 diversions on the priority listing.

Â Â Â Â Â  (C) Before any person is required to install a screening or by-pass device on a diversion of less than 30 cubic feet per second, the department shall confirm the need for the screening device through a visual, on-site inspection by appropriate staff of the fish screening division of the department, or a district biologist of the department.

Â Â Â Â Â  (14) As used in this section:

Â Â Â Â Â  (a) ÂBehavioral barrierÂ means a system that utilizes a stimulus to take advantage of natural fish behavior to attract or repel fish. A behavioral barrier does not offer a physical impediment to fish movement, but uses such means as electricity, light, sound or hydraulic disturbance to move or guide fish.

Â Â Â Â Â  (b) ÂBody of waterÂ includes but is not limited to irrigation ditches, reservoirs, stock ponds and other artificially created structures or impoundments.

Â Â Â Â Â  (c) ÂBy-pass deviceÂ means any pipe, flume, open channel or other means of conveyance that transports fish back to the body of water from which the fish were diverted but does not include fishways or other passages around a dam.

Â Â Â Â Â  (d) ÂFish screenÂ means a screen, bar, rack or other barrier, including related improvements necessary to ensure its effective operation, to provide adequate protection for fish populations present at a water diversion.

Â Â Â Â Â  (e) ÂMajor maintenanceÂ means all maintenance work done on a fish screening or by-pass device other than minor maintenance.

Â Â Â Â Â  (f) ÂMinor maintenanceÂ means periodic inspection, cleaning and servicing of fish screening or by-pass devices at such times and in such manner as to ensure proper operation of the screening or by-pass device.

Â Â Â Â Â  (g) ÂScreening deviceÂ means a fish screen or behavioral barrier.

Â Â Â Â Â  (h) ÂPersonÂ means any person, partnership, corporation, association, municipal corporation, political subdivision or governmental agency. [1991 c.858 Â§2; 1993 c.478 Â§4; 1995 c.426 Â§1; 2005 c.22 Â§370]

Â Â Â Â Â  498.310 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.311 Department authorized to require installation of screening or by-pass devices for water diversions exceeding 30 cubic fee per second; costs. (1) Any person who diverts water, at a rate of 30 cubic feet per second or more, from any body of water in this state in which game fish exist shall install, operate and maintain, at the expense of the person, all fish screening or by-pass devices that the State Department of Fish and Wildlife determines necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (2) Upon failure of any person to install, operate and maintain fish screening or by-pass devices as required under subsection (1) of this section, the department may install, operate and maintain, at the expense of the responsible person, fish screening or by-pass devices necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (3) The department or its agent shall have the right of ingress and egress to and from those places where the department determines that fish screening or by-pass devices are required, doing no unnecessary injury to the property of the landowner, for the purpose of installing, inspecting, maintaining and replacing such fish screening and by-pass devices, and, if installed by a person under subsection (1) of this section, to determine if such fish screening or by-pass devices meet department requirements. The department may order a person responsible under subsection (1) of this section to repair or replace fish screening or by-pass devices found to be noncomplying, at the expense of the responsible person.

Â Â Â Â Â  (4) If the department considers the installation, operation, maintenance, repair or replacement of fish screening or by-pass devices under subsections (1) to (3) of this section necessary, the department shall notify by certified mail the person who diverts water of the action the person is required to take. The person may request a hearing before the State Fish and Wildlife Commission according to provisions of ORS chapter 183.

Â Â Â Â Â  (5) No person shall interfere with, tamper with, damage, destroy or remove in a manner not associated with regular and necessary maintenance procedures any fish screening or by-pass device installed pursuant to this section.

Â Â Â Â Â  (6) The department may maintain an action to recover any costs the department incurs in installing, maintaining or replacing fish screening or by-pass devices on behalf of a person responsible under subsection (1) of this section. Such action shall be brought in the circuit court for the county in which the fish screening or by-pass devices are located.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂBy-pass deviceÂ means any pipe, flume, open channel or other means of conveyance that transports fish back to the body of water from which the fish were diverted.

Â Â Â Â Â  (b) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (c) ÂPersonÂ means any person, partnership, corporation, association, municipal corporation, political subdivision or governmental agency.

Â Â Â Â Â  (d) ÂScreeningÂ means a screen, grating or other barrier and related improvements or measures necessary to ensure efficient operation of the screening device, to prevent the passage of fish from a body of water into a diversion. [Formerly 498.248]

Â Â Â Â Â  498.315 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.316 Exemption from screening or by-pass devices. ORS 498.306 and 498.311 do not require the installation of fish screening or by-pass devices in those water diversions for which the State Fish and Wildlife Commission, by contract or other form of agreement with the person diverting the water, has made such other provision as the commission determines is adequate for the protection of the game fish in the body of water from which water is being diverted. [Formerly 498.262]

Â Â Â Â Â  498.321 Screening or by-pass standards. (1) In order to carry out the provisions of ORS 498.301 and 498.306, the following minimum standards and criteria apply to actions of the State Fish and Wildlife Commission and the State Department of Fish and Wildlife with regard to fish screening or by-pass devices:

Â Â Â Â Â  (a) Standards and criteria shall address the overall level of protection necessary at a given water diversion and may not favor one technology or technique over another.

Â Â Â Â Â  (b) Standards and criteria shall take into account at least the following factors relating to the fish populations present at a water diversion:

Â Â Â Â Â  (A) The source of the population, whether native or introduced and whether hatchery or wild.

Â Â Â Â Â  (B) The status of the population, whether endangered, threatened or sensitive.

Â Â Â Â Â  (c) Standards and criteria may take into account the cumulative effects of other water diversions on the fish populations being protected.

Â Â Â Â Â  (d) Design and engineering recommendations shall consider cost-effectiveness.

Â Â Â Â Â  (e) Alternative design and installation proposals must be approved if they can be demonstrated to provide an equal level of protection to fish populations as those recommended by the department.

Â Â Â Â Â  (2) In order to maximize effectiveness and promote consistency relating to the protection of fish at nonhydroelectric water diversions, the department shall establish a single organizational entity to administer all agency activities related to fish screening and by-pass devices.

Â Â Â Â Â  (3) The department shall emphasize cooperative effort and mutual understanding with those responsible for water diversions that need fish screening or by-pass devices.

Â Â Â Â Â  (4) The department shall aggressively investigate and encourage the development of new technologies and techniques to provide protection for fish populations at water diversions in order to reduce initial costs, reduce operating costs and improve cost-effectiveness. [1993 c.478 Â§3; 2005 c.22 Â§371]

Â Â Â Â Â  498.326 Department guidelines for screening and by-pass projects; expenditure of funds. (1) The State Department of Fish and Wildlife shall establish guidelines to determine the need for and location of potential fish screening and by-pass projects. The guidelines shall include a plan to be used for determining priorities for and expected costs of installing and maintaining the fish screening and by-pass devices.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section is intended to prevent the State Department of Fish and Wildlife from expending federal or other funds if such funds become available for the installation and maintenance of fish screening and by-pass projects. [Formerly 498.256]

Â Â Â Â Â  Note: 498.326 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 498 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.331 Application for cost share assistance by persons sharing water diversion; rules. (1) Any two or more persons other than public corporations, municipal corporations, irrigation districts or owners of land served by the district, public utilities or entities that provide utility service, who install a screening or by-pass device on a water diversion, at a point shared by those persons, with a rate of 30 cubic feet per second or more, from any body of water in this state in which fish exist that are subject to the State Fish and Wildlife CommissionÂs regulatory jurisdiction, may make application to the State Department of Fish and Wildlife for reimbursement of construction and installation costs of such screening or by-pass device. Upon approval by the department in conjunction with the Fish Screening Task Force, reimbursement shall be made from the Fish Screening Subaccount established pursuant to ORS 496.303. However, reimbursement shall not exceed $10,000 or 60 percent of the actual construction and installation costs, whichever amount is the lesser.

Â Â Â Â Â  (2) The department, by rule, shall prescribe the form and content of applications and the criteria for application approval. [1993 c.478 Â§11; 1995 c.426 Â§18; 2001 c.822 Â§9]

Â Â Â Â Â  498.336 Statutes not construed to limit ability to acquire funding for screening or by-pass devices. Nothing in ORS 498.306, 498.311, 509.585 or 509.615 shall be construed:

Â Â Â Â Â  (1) To limit the eligibility of a person required to install and operate fish screening or by-pass devices to obtain funding from the Water Development Fund pursuant to ORS 541.700 to 541.855.

Â Â Â Â Â  (2) To limit the acquisition or acceptance of any federal funds available for the installation, operation, maintenance, improvement or repair of fish screening or by-pass devices on water diversions in this state, regardless of the size of the diversion. [Formerly 498.276; 2001 c.923 Â§6]

Â Â Â Â Â  498.341 Additional funding. Notwithstanding the limitation on the number of diversions to be screened as provided in ORS 498.306, if sufficient funds are made available in the Fish Screening Subaccount of the Fish and Wildlife Account, by allocation from the Administrative Services Economic Development Fund or from other sources, the State Department of Fish and Wildlife may provide financial assistance for construction and installation of screening or by-pass devices on an additional 250 water diversions. [1993 c.478 Â§8; 2001 c.822 Â§10; 2005 c.22 Â§372]

Â Â Â Â Â  498.346 Injunction to require compliance with screening or by-pass requirements. The State Fish and Wildlife Commission may maintain a suit to enjoin any person, including governmental agencies of this state and political subdivisions of this state, from violating the provisions of ORS 498.306 or 498.311. The circuit court for any county in which are situated any waters in which any such violations are threatened has jurisdiction of the suit authorized by this section. [Formerly 498.274; 2001 c.923 Â§7]

Â Â Â Â Â  498.351 [Formerly 498.268; repealed by 2001 c.923 Â§21]

OUTDOOR CLUB REGULATION

Â Â Â Â Â  498.400 Definitions for ORS 498.400 to 498.464. As used in ORS 498.400 to 498.464, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvertiseÂ means to make public distribution by any means of communication any material relating to the sale of membership in an outdoor club.

Â Â Â Â Â  (2) ÂOutdoor clubÂ means a business entity organized for profit that:

Â Â Â Â Â  (a) Conducts, or under whose authority is conducted, hunting or angling or both hunting and angling activities exclusively for its members and their guests; and

Â Â Â Â Â  (b) Engages in promotional plan activities for the sale of membership in such club.

Â Â Â Â Â  (3) ÂPromotional planÂ includes, but is not limited to advertising. [1973 c.749 Â§2]

Â Â Â Â Â  498.405 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.406 License to operate certain outdoor clubs required; promotional activities for sale of membership without license prohibited. (1) Except as provided in ORS 498.412, no person shall operate an outdoor club unless the person has a valid license for such operation issued by the State Fish and Wildlife Commission, if the outdoor club activities are to be conducted on land that is leased from the owners thereof and if:

Â Â Â Â Â  (a) The members of the club are not parties to the lease; and

Â Â Â Â Â  (b) The members of the club do not have any financial or proprietary interest in the club.

Â Â Â Â Â  (2) No person required by subsection (1) of this section to obtain a license to operate an outdoor club shall engage in promotional plan activities for the sale of membership in the outdoor club unless the person first obtains the license. [1973 c.749 Â§3]

Â Â Â Â Â  498.410 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.412 Application of ORS 498.406. ORS 498.406 does not apply to any landowner offering to sell recreational access to property the landowner owns. [1973 c.749 Â§4]

Â Â Â Â Â  498.415 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.418 License application; form; fee. (1) A person who is required to obtain a license from the State Fish and Wildlife Commission to operate an outdoor club shall submit to the commission an application for such license, on a form approved by the commission, that contains such information as the commission may require regarding the ownership, financial condition and operation of the club and promotional plans for sale of membership therein.

Â Â Â Â Â  (2) The application shall be accompanied by a fee of $100. [1973 c.749 Â§5]

Â Â Â Â Â  498.420 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.424 Report to commission required; suspension of license pending investigation of reported information. (1) A person who is licensed to operate an outdoor club shall report immediately to the State Fish and Wildlife Commission any material changes in the information required to be contained in the application.

Â Â Â Â Â  (2) Upon receipt of any such report, the commission may suspend a license that has been issued for such time as the commission considers necessary to adequately investigate and approve the information submitted. [1973 c.749 Â§6]

Â Â Â Â Â  498.425 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.430 [Amended by 1959 c.372 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.432 Notice to applicant upon receipt of license application; order granting or denying license; procedure. (1) Upon receipt in proper form of an application for a license to operate an outdoor club, the State Fish and Wildlife Commission shall issue a notice of filing to the applicant. Within 30 days from the date of the notice of filing, the commission shall enter an order granting or denying the license. If the license is denied, the commission shall give the applicant notice of the reasons therefor.

Â Â Â Â Â  (2) If an order denying a license is not entered within 60 days from the date of notice of filing of an application, a license shall be considered granted unless the applicant has consented in writing to a delay.

Â Â Â Â Â  (3) Orders of the commission regarding the issuance, renewal, suspension or revocation of a license shall be issued and reviewed in accordance with ORS chapter 183. [1973 c.749 Â§7]

Â Â Â Â Â  498.435 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.438 Investigatory power of commission over outdoor clubs required to be licensed. The State Fish and Wildlife Commission may cause to be investigated, to such extent as the commission considers appropriate, the activities and operations of an outdoor club for which a license to operate has been received, previously granted or previously denied. The commissionÂs power to investigate includes, but is not limited to:

Â Â Â Â Â  (1) Contracting for investigative services with, and receiving information and recommendations from, any other agency or political subdivision of this state, another state or of the United States.

Â Â Â Â Â  (2) Making on-site inspections of all lands upon which outdoor club activities are to be conducted. [1973 c.749 Â§8]

Â Â Â Â Â  498.440 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.444 Information developed in licensing process as public record. Each application to the State Fish and Wildlife Commission for a license to operate an outdoor club, all information submitted with the application, and all information obtained by the commission through investigation of applications, is a public record. [1973 c.749 Â§9]

Â Â Â Â Â  498.445 [Amended by 1961 c.113 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.450 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.452 Grounds for denial or revocation of license. The State Fish and Wildlife Commission may refuse to issue or renew a license to operate an outdoor club, or may revoke a license that has been previously issued if the commission finds:

Â Â Â Â Â  (1) Failure by the outdoor club or person advertising the sale of membership in the outdoor club to comply with the provisions of ORS 498.400 to 498.464 and 498.993 or any rule promulgated pursuant thereto;

Â Â Â Â Â  (2) That the promotional plan for the sale of outdoor club membership is false, deceptive or misleading, or that the promotional plan for the sale of membership is not in conformity with the plan submitted with the license application and approved by the commission;

Â Â Â Â Â  (3) That any land upon which it has been represented that outdoor club activities are to be conducted is unsuitable for the purposes for which represented;

Â Â Â Â Â  (4) That any obligation, guaranty or warranty to members of the club by the outdoor club that was included in the promotional plan for the sale of membership or in the contract or other documents relating to membership is not being fulfilled or that adequate financial arrangements to secure performance of such obligations, guaranties or warranties has not been made; or

Â Â Â Â Â  (5) That the proposed outdoor club activities would have adverse effect upon existing wildlife populations or habitat or upon wildlife-oriented recreation. [1973 c.749 Â§10]

Â Â Â Â Â  498.455 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.458 Term of license; renewal fee. A license to operate an outdoor club expires one year from the date of its issuance. A person who desire to renew a license shall submit an application therefor to the State Fish and Wildlife Commission, together with a fee of $100. The application shall be in such form, contain such information and be submitted at such time as the commission prescribes. [1973 c.749 Â§11]

Â Â Â Â Â  498.460 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.464 Commission authority to restrain violations of outdoor club laws. (1) Whenever the State Fish and Wildlife Commission has cause to believe that any person is engaged in or is about to engage in any acts or practices that constitute a violation of ORS 498.400 to 498.464 and 498.993, or any rule promulgated pursuant thereto, that requires immediate action to protect the wildlife resources of this state, the commission shall institute actions or proceedings for legal or equitable remedies to restrain the violation or threatened action.

Â Â Â Â Â  (2) The actions or proceedings authorized by subsection (1) of this section may be instituted without necessity of a prior administrative proceeding, or at any time during an administrative proceeding if a proceeding has been commenced. [1973 c.749 Â§12; 1979 c.284 Â§160]

Â Â Â Â Â  498.465 [1957 c.251 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.505 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.510 [Amended by 1965 c.73 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.515 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.520 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.525 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.530 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.535 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.540 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.545 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.550 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.555 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.560 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.565 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.570 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.575 [Amended by 1967 c.594 Â§5; 1971 c.359 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.577 [1959 c.341 Â§1; 1963 c.295 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.580 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.585 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.590 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.605 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.610 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.615 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.620 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.625 [Amended by 1959 c.529 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.630 [Repealed by 1969 c.15 Â§1]

Â Â Â Â Â  498.635 [Amended by 1955 c.78 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.640 [Amended by 1955 c.62 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.641 [1955 c.507 Â§1; 1959 c.235 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.645 [Repealed by 1955 c.65 Â§2]

Â Â Â Â Â  498.646 [1955 c.65 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.650 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.655 [1965 c.201 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.660 [1965 c.201 Â§Â§2,3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.665 [1965 c.201 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.705 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.710 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.715 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.720 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.725 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.730 [Amended by 1955 c.707 Â§44; 1965 c.167 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.732 [1955 c.707 Â§46; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.735 [Amended by 1955 c.707 Â§47; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.740 [Amended by 1955 c.707 Â§48; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.745 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.750 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.805 [1961 c.663 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.810 [1961 c.663 Â§Â§2,3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.815 [1961 c.663 Â§Â§4,5,6; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.820 [Formerly 498.025; repealed by 1973 c.723 Â§130]

PENALTIES

Â Â Â Â Â  498.990 [Subsection (5) of 1965 Replacement Part enacted as 1953 c.184 Â§4; subsection (1) of 1965 Replacement Part enacted as 1955 c.506 Â§2; 1959 c.352 Â§3; 1967 c.523 Â§3; subsection (2) enacted as 1971 c.223 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.992 [Amended by 1959 c.352 Â§4; repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.993 Penalty for violation of outdoor club laws. Violation of any provision of ORS 498.029 or 498.400 to 498.464 is a Class A violation, if committed by an individual. If the violation is committed by any person other than an individual, violation of any provision of ORS 498.029 or 498.400 to 498.464 is a violation punishable by a fine not to exceed $10,000. [1973 c.749 Â§13; 1979 c.560 Â§3; 1999 c.1051 Â§195]

Â Â Â Â Â  498.994 [Repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.996 [Repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.997 [1955 c.507 Â§2; 1959 c.235 Â§2; subsection (2) of 1965 Replacement Part enacted as 1965 c.201 Â§5; repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.998 [Repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.999 [1961 c.663 Â§7; repealed by 1967 c.523 Â§14]

CHAPTERS 499 AND 500

[Reserved for expansion]

_______________



Chapter 501

Chapter 501 Â Refuges and Closures

2005 EDITION

REFUGES AND CLOSURES

WILDLIFE

501.005Â Â Â Â  Closure of hunting season for fire danger

501.015Â Â Â Â  Hunting or trapping on refuge prohibited

501.025Â Â Â Â  Authority to manage supply or condition of wildlife on refuge

501.035Â Â Â Â  Posting signs around refuge; defacing or alteration of signs prohibited

501.045Â Â Â Â  Contracts to establish refuges on private lands

501.400Â Â Â Â  Columbia River Wildlife Refuge

501.405Â Â Â Â  Deschutes River Wildlife Refuge

501.410Â Â Â Â  BrownÂs Island and Minto Island Wildlife Refuge

501.425Â Â Â Â  John Day River Wildlife Refuge

501.440Â Â Â Â  Carlton Lake Wildlife Refuge

501.490Â Â Â Â  Lake Lytle Wildlife Refuge

501.505Â Â Â Â  Sturgeon Lake Wildlife Refuge

501.540Â Â Â Â  Multnomah-Clackamas Wildlife Refuge

Â Â Â Â Â  501.005 Closure of hunting season for fire danger. (1) The Governor by proclamation may suspend any season established by the State Fish and Wildlife Commission for hunting when the Governor determines that hunting may result in extreme fire danger in any part of the state.

Â Â Â Â Â  (2) The suspension referred to in subsection (1) of this section may be applicable in all or any portion of this state, and shall be effective for a specified or indeterminate period until it appears to the Governor that the possible excessive fire danger no longer exists. A suspension for an indeterminate period shall be terminated by proclamation of the Governor.

Â Â Â Â Â  (3) No person shall hunt during a period when or in an area where the appropriate season has been suspended pursuant to this section. [1973 c.723 Â§104]

Â Â Â Â Â  501.010 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.015 Hunting or trapping on refuge prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall hunt or trap any wildlife on any wildlife refuge created by any law of this state or any rule promulgated pursuant thereto. [1973 c.723 Â§105]

Â Â Â Â Â  501.020 [Amended by 1955 c.63 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.025 Authority to manage supply or condition of wildlife on refuge. Notwithstanding any restrictions to the contrary regarding the uses of any wildlife refuge created by any law of this state or any rule promulgated pursuant thereto, the State Fish and Wildlife Commission may authorize the hunting or trapping of wildlife on any such wildlife refuge when the commission determines that such action is necessary to properly manage the supply or condition of the wildlife on such refuge. [1973 c.723 Â§106]

Â Â Â Â Â  501.030 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.035 Posting signs around refuge; defacing or alteration of signs prohibited. (1) When any wildlife refuge is created by the laws of this state or any rule promulgated thereto, the State Fish and Wildlife Commission shall post signs around the boundary of the refuge giving notice of restrictions on hunting or trapping of wildlife on the refuge and on such other uses of the refuge as are specified by law or rule.

Â Â Â Â Â  (2) No person shall remove, deface, alter or destroy any sign referred to in subsection (1) of this section. [1973 c.723 Â§107]

Â Â Â Â Â  501.040 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.045 Contracts to establish refuges on private lands. The State Fish and Wildlife Commission may enter into contracts with the owners of land for the purpose of establishing a wildlife refuge on the land. The contract shall be for such period and shall contain such terms, conditions and restrictions regarding the hunting and trapping of wildlife and other uses of the land as the commission considers appropriate to properly manage the supply and condition of the wildlife on the land. [1973 c.723 Â§108]

Â Â Â Â Â  501.050 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.060 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.070 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.080 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.090 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.100 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.110 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.120 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.130 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.140 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.150 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.210 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.220 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.230 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.240 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.250 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.260 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.270 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.280 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.290 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.300 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.400 Columbia River Wildlife Refuge. There is created a wildlife refuge within the following described area: Beginning at the railroad bridge at Celilo in Wasco County; thence easterly along the railroad right of way to Boardman; thence due north to the center of the Columbia River (Washington State Line); thence westerly down the center of the Columbia River to a point due north of the point of beginning; thence south to the point of beginning. [Formerly 498.205]

Â Â Â Â Â  501.405 Deschutes River Wildlife Refuge. There is created a wildlife refuge within the area that includes any island or sandbar along or in the Deschutes River from the Columbia River to a point one-half mile south of the Oregon Trail highway bridge where it crosses the Deschutes River. [Formerly 498.210]

Â Â Â Â Â  501.410 BrownÂs Island and Minto Island Wildlife Refuge. There is created a wildlife refuge which shall be known as the BrownÂs Island and Minto Island Wildlife Refuge and shall be bounded and described as follows: Beginning at the point of intersection of the center line of State Street in Salem, Oregon, with the center line of the Oregon Electric Railway tracks on Front Street in Salem; thence southwesterly along the center line of the Oregon Electric Railway tracks to the north boundary of the east ell of the donation land claim of R. E. Ekin and wife in township 8 south, range 3 west of the Willamette Meridian in Marion County; thence west to the re-entrant corner in the west boundary of such donation land claim; thence north to the most northerly northeast corner of such donation land claim; thence west to the middle of the Willamette River; thence down the meanderings of such river to the westerly projection of the center line of State Street in Salem; thence easterly to the place of beginning. [Amended by 1973 c.723 Â§112]

Â Â Â Â Â  501.420 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.425 John Day River Wildlife Refuge. There is created a wildlife refuge within the area that is one-fourth mile from the high-water flowline along the John Day River from the Columbia River south to its junction with Thirty Mile Creek. [Formerly 498.215]

Â Â Â Â Â  501.430 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.440 Carlton Lake Wildlife Refuge. The following described lands, including Carlton Lake, situated in Yamhill County, shall be known as the Carlton Lake Wildlife Refuge: Beginning at the northwest corner of the W. C. Hembree D.L.C. (claim) No. 59, in section 17, township 3 south, range 4 west, Willamette Meridian; running thence east along the north line of Hembree D.L.C. and along this north line produced, or extended 4,500 feet to the west line of the state highway, known as the Tualatin Valley Highway; thence southerly along the west line of such highway 6,600 feet to north line of Main Street in the City of Carlton; thence westerly along the north line of Main Street and the county road, which is an extension of Main Street, 6,300 feet to the northeast corner of the intersection of the county road, leading west from Carlton and the county road running north and south through the James Fulton D. L. C. just west of Carlton Lake; thence northerly along the east line of such county road 6,700 feet to the intersection of the east line of the county road with the north line of the James Fulton D. L. C.; thence east along the north line of Fulton D. L. C. 1,950 feet to the northeast corner of the claim; thence north about 60 feet to the northwest corner of the W. C. Hembree D. L. C., the place of beginning, situated in parts of sections 16, 17, 20 and 21, township 3 south, range 4 west. [Amended by 1973 c.723 Â§113]

Â Â Â Â Â  501.450 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.460 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.470 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.480 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.490 Lake Lytle Wildlife Refuge. There is created a wildlife refuge in Tillamook County, to be known as Lake Lytle Wildlife Refuge of the land and waters within the following described boundaries: Beginning at the northeast corner of section 29, township 2 north, range 10 west of Willamette Meridian; running thence west to the mean low water line of Pacific Ocean; thence southerly along the mean low water line of Pacific Ocean to the middle east and west line of section 32, in such township and range; thence east to the east line of section 32; thence north to the place of beginning. [Amended by 1973 c.723 Â§114]

Â Â Â Â Â  501.500 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.505 Sturgeon Lake Wildlife Refuge. (1) The following described lakes, the islands therein and the lands adjacent thereto shall be known as the Sturgeon Lake Wildlife Refuge:

Â Â Â Â Â  (a) Big Sturgeon Lake, situated in sections 9, 10, 15, 16, 21, 22, 23, 26, 27, 28, 33 and 34, township 3 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (b) West Sturgeon Lake, situated in sections 20, 28, 29, 30, 32 and 33, township 3 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (c) Little Sturgeon Lake, situated in sections 32 and 33, township 3 north, range 1 west, Willamette Meridian, and sections 4 and 5, township 2 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (d) Marquam Lake, situated in sections 34 and 35, township 3 north, range 1 west, Willamette Meridian, and sections 2 and 3, township 2 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission by rule shall establish the exact boundaries of the wildlife refuge referred to in subsection (1) of this section in such manner as the commission determines will provide adequate protection for the wildlife within the area. However, the boundaries so established shall not include land adjacent to any lake referred to in subsection (1) of this section that is further than 100 yards from the line of ordinary high water of such lake. [1973 c.723 Â§116]

Â Â Â Â Â  501.510 [Repealed by 1967 c.320 Â§1]

Â Â Â Â Â  501.520 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.530 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.540 Multnomah-Clackamas Wildlife Refuge. The following described land situated in Multnomah and Clackamas Counties shall be known as the Multnomah-Clackamas Wildlife Refuge: Beginning at intersection of center line of the channels of the Willamette River and Willamette slough; thence westerly along center line of channel of Willamette slough to its intersection with the south line of section 27, township 2 north, range 1 west, Willamette Meridian; thence west along south line of sections 27 and 28 to intersection with the Columbia River Highway; thence in southerly direction along Columbia River Highway to intersection with Harborton Road; thence southwesterly along Harborton Road to its intersection with Skyline Boulevard; thence southeasterly along Skyline Boulevard to its intersection with Cornell Road; thence west along Cornell Road to its intersection with the Washington-Multnomah County line; thence south and east along the Washington-Multnomah County line to the Willamette Meridian; thence south along the Willamette Meridian to section 19, township 2 south, range 1 east, Willamette Meridian; thence east along the north lines of sections 19, 20 and 21 to Stafford Road; thence east and north on Stafford Road to the west bank of the Willamette River; thence southerly along the west bank of said Willamette River to a point opposite the intersection of the east bank of the Willamette River and the north bank of the Clackamas River; thence easterly across the Willamette River to said intersection; thence easterly along the north bank of Clackamas River to a point where the east line of Ninety-second Street in the City of Portland extended southerly intersects the north bank of the Clackamas River; thence north along the southerly extension of Ninety-second Street to the point of the Multnomah and Clackamas County line, such point being at the quarter-section corner of south side of section 21, township 1 south, range 2 east, Willamette Meridian; thence east along the Multnomah County line to its intersection with Foster Road; thence northwesterly along Foster Road to the intersection of Foster Road with Jenne Road; thence northeasterly and northerly along Jenne Road to its intersection with Section Line Road; thence east along Section Line Road to its intersection with Rockwood Road; thence north along Rockwood Road to the north side of Sandy Boulevard; thence west along the north side of Sandy Boulevard to the Government Island Road; thence north along the Government Island Road to the high-water flowline of the south bank of the south channel of the Columbia River; thence westerly along high-water flowline of the waters of the Columbia River to the easterly line of the Spokane, Portland and Seattle railroad; thence south along the Spokane, Portland and Seattle railroad to the junction of the Oregon-Washington Railroad and Navigation Company right of way; thence south along the Oregon-Washington Railroad and Navigation Company right of way to the city boundaries of the City of Portland; thence westerly along the north line of the boundary of the City of Portland to the center of the channel of the Willamette River; thence in a northerly direction along the center line of the channel of the Willamette River to the point of beginning. [Amended by 1953 c.255 Â§2; 1973 c.723 Â§115]

Â Â Â Â Â  501.550 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.560 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.570 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.580 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.590 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.600 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.610 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.620 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.630 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.640 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.650 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.660 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.670 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.680 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.690 [Repealed by 1953 c.81 Â§2]

Â Â Â Â Â  501.810 [1959 c.275 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.820 [1959 c.275 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.830 [1959 c.275 Â§9; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.840 [1959 c.275 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.850 [1959 c.275 Â§6; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.860 [1959 c.275 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.870 [1959 c.275 Â§8; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.880 [1959 c.275 Â§7; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.890 [1959 c.275 Â§10; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.990 [Amended by 1967 c.523 Â§4; repealed by 1973 c.723 Â§130]

CHAPTERS 502 TO 505

[Reserved for expansion]

_______________



Chapter 506

Chapter 506 Â Application, Administration and Enforcement of Commercial Fishing Laws

2005 EDITION

TITLE 42

COMMERCIAL FISHING AND FISHERIES

ChapterÂ Â Â Â  506.Â Â Â Â  Application, Administration and Enforcement of Commercial Fishing Laws

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  507.Â Â Â Â  Compacts with Other States

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  508.Â Â Â Â  Licenses and Permits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509.Â Â Â Â  General Protective Regulations

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  511.Â Â Â Â  Local and Special Regulations

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  513.Â Â Â Â  Packing Fish and Manufacture of Fish Products

_______________

Chapter 506 Â Application, Administration and Enforcement of Commercial Fishing Laws

2005 EDITION

ADMINISTRATION OF COMMERCIAL FISHING LAWS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

506.001Â Â Â Â  Contents of commercial fishing laws

506.006Â Â Â Â  General definitions

506.011Â Â Â Â  Types of marine life defined

506.016Â Â Â Â  ÂSalmonÂ defined

506.025Â Â Â Â  ÂUnlawful to buyÂ defined

506.028Â Â Â Â  ÂConservationÂ defined

506.031Â Â Â Â  Effect of wildlife laws on commercial fishing laws

506.036Â Â Â Â  Jurisdiction of commission; duty to protect and propagate fish

506.045Â Â Â Â  Fishing rights of treaty Indians not affected

506.050Â Â Â Â  Federal and state fish cultural operations and scientific investigations; commission to propagate fish and to stock waters

506.109Â Â Â Â  Food fish management policy

506.119Â Â Â Â  General duties and powers of commission; rulemaking authority

506.124Â Â Â Â  Hatchery practice rules; reports

506.129Â Â Â Â  Establishing seasons, amounts and manner of taking food fish; rules

506.136Â Â Â Â  Commission to study and classify food fish and fishing gear

506.142Â Â Â Â  Authority of Fish Division

506.154Â Â Â Â  Duties of director

506.201Â Â Â Â  Powers of commission in regard to real property

506.211Â Â Â Â  Acquisition of fish, eggs and larvae for certain purposes; returning salmon to Rogue River

506.213Â Â Â Â  Coho and chinook salmon hatchery on Oregon coast

506.215Â Â Â Â  Maintaining hatcheries in adjoining states

506.220Â Â Â Â  Erecting markers of closed waters; interference with markers

506.226Â Â Â Â  Use of electric shock to take adult salmonids for private hatchery permittees prohibited

506.231Â Â Â Â  Public report of fish hatchery activities

506.241Â Â Â Â  Commercial fishing vessel fleet reduction program; rules

COMMERCIAL FISH MONEYS; RECEIPTS AND EXPENDITURES

506.306Â Â Â Â  Collecting moneys under commercial fishing laws; disposition of receipts and fines

506.316Â Â Â Â  Payment of commission expenditures

506.321Â Â Â Â  Acceptance and use of gifts of money and property to commission

FEDERAL AID AND PROJECTS

506.405Â Â Â Â  Powers of commission regarding federal aid for fish and fisheries

DEVELOPMENTAL FISHERY

506.450Â Â Â Â  Definitions for ORS 506.450 to 506.465; rules

506.455Â Â Â Â  Policy

506.460Â Â Â Â  Developmental fishery species harvest programs; biological surveys; permits; fees

506.465Â Â Â Â  Developmental Fisheries Board; members; qualifications; expenses

COMMERCIAL FISHING LAW ENFORCEMENT

(General Provisions)

506.501Â Â Â Â  Jurisdiction and authority to enforce commercial fishing laws

506.506Â Â Â Â  Intent of ORS 506.511 and 506.516

506.511Â Â Â Â  State police to enforce commercial fishing laws; appointment of federal agents

506.516Â Â Â Â  Employment of deputy fish wardens by commission

506.518Â Â Â Â  Appointment of special deputy fish wardens

506.521Â Â Â Â  Enforcement of commercial fishing laws; officers subject to commission or director

506.526Â Â Â Â  Peace officer powers of director, inspectors and deputies; reporting arrests

506.531Â Â Â Â  Arrests, searches and seizures made on Sunday

506.535Â Â Â Â  Jurisdiction of courts over commercial fishing law violations; commencement of prosecutions

506.540Â Â Â Â  Payment of rewards

506.550Â Â Â Â  Search by peace officers to enforce commercial fishing laws

506.555Â Â Â Â  Issuance of search warrants

506.560Â Â Â Â  Nonliability of peace officers enforcing commercial fishing laws

506.605Â Â Â Â  Naming place of offense in complaint, information or indictment

506.610Â Â Â Â  When possession prima facie evidence of taking fish unlawfully

506.620Â Â Â Â  Inspections by director or agent

506.625Â Â Â Â  Compelling testimony in commercial fishing law enforcement proceedings

506.630Â Â Â Â  Disposition of fines

506.635Â Â Â Â  Execution for payment of fines and costs

(Seizure and Disposition of Unlawful Equipment and Fish Unlawfully Taken)

506.690Â Â Â Â  Seizure, forfeiture and disposition of fish unlawfully taken

506.695Â Â Â Â  Seizure, forfeiture and disposition of fishing gear and vehicles used unlawfully; removal of unlawful piling

506.700Â Â Â Â  Return of seized property; undertaking; effect of judgment ordering forfeiture or confiscation

(Damages for Unlawful Taking)

506.720Â Â Â Â  Suit for damages; amount; rules; application for or obtaining license when money due prohibited

FISHERIES CONSERVATION ZONE

506.750Â Â Â Â  Policy for ORS 506.755

506.755Â Â Â Â  Fisheries Conservation Zone; rules; jurisdiction over zone; penalty; construction

FISH MARKETING

506.800Â Â Â Â  Names for marketing certain fish and shellfish

MISCELLANEOUS

506.895Â Â Â Â  Person aiding in commercial fishing law violation punishable as principal

PENALTIES

506.991Â Â Â Â  Criminal penalties

506.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  506.001 Contents of commercial fishing laws. All laws enacted for the protection, propagation and preservation of food fish or for the protection and development of commercial fisheries in this state, including but not limited to ORS chapters 506, 507, 508, 509, 511 and 513, may be cited as the commercial fishing laws. [1965 c.570 Â§2]

Â Â Â Â Â  506.005 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.006 General definitions. As used in the commercial fishing laws, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnglingÂ means fishing for personal use with one line attached to a pole held in hand while landing the fish, or with a hand-operated line without rod or reel, to which may be attached not to exceed three hooks, except on floating bass plugs.

Â Â Â Â Â  (2) ÂBoatÂ means any vessel, any floating craft, powered, towed, rowed or otherwise propelled which is used for landing or taking food fish.

Â Â Â Â Â  (3) ÂBuyÂ includes offer to buy, barter, exchange or trade.

Â Â Â Â Â  (4) ÂCommercial purposesÂ means taking food fish with any gear unlawful for angling, or taking or possessing food fish in excess of the limits permitted for personal use, or taking, fishing for, handling, processing, or otherwise disposing of or dealing in food fish with the intent of disposing of such food fish or parts thereof for profit, or by sale, barter or trade, in commercial channels.

Â Â Â Â Â  (5) ÂCommissionÂ means the State Fish and Wildlife Commission created by ORS 496.090.

Â Â Â Â Â  (6) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (7) ÂDirectorÂ means the State Fish and Wildlife Director appointed pursuant to ORS 496.112.

Â Â Â Â Â  (8) ÂFishing gearÂ means any appliance or device intended for or capable of being used to take food fish except by angling.

Â Â Â Â Â  (9) ÂFixed fishing gearÂ includes but is not limited to stationary gear operated at a fixed location.

Â Â Â Â Â  (10) ÂPersonal useÂ means taking or fishing for food fish by angling or by such other means and with such gear as the commission may authorize for fishing for personal use, or possessing the same for the use of the person fishing for, taking or possessing the same and not for sale or barter.

Â Â Â Â Â  (11) ÂSellÂ includes offer or possess for sale, barter, exchange or trade.

Â Â Â Â Â  (12) ÂTakeÂ means fish for, hunt, pursue, catch, capture or kill or attempt to fish for, hunt, pursue, catch, capture or kill.

Â Â Â Â Â  (13) ÂTransportÂ means transport by any means, and includes offer or receive for transportation.

Â Â Â Â Â  (14) ÂWaters of this stateÂ means all waters over which the State of Oregon has jurisdiction, or joint or other jurisdiction with any other state or government, including waters of the Pacific Ocean and all bays, inlets, lakes, rivers and streams within or forming the boundaries of this state. [1965 c.570 Â§3; 1975 c.253 Â§13; 1995 c.602 Â§1; 2003 c.14 Â§337]

Â Â Â Â Â  506.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.011 Types of marine life defined. As used in the commercial fishing laws, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnadromous fishÂ includes but is not limited to salmon, as defined in ORS 506.016; roccus saxatilis, commonly known as striped bass; alosa sapidissima, commonly known as shad; acipenser medirostris and acipenser transmontanus, commonly known as sturgeon; and thaleichthys pacificus, commonly known as smelt.

Â Â Â Â Â  (2) ÂAnimals living intertidally on the bottomÂ includes but is not limited to starfish, sea urchins, sea cucumbers, snails, bivalves, worms, coelenterates and shore, hermit and other small crabs not included within subsection (1) or (7) of this section.

Â Â Â Â Â  (3) ÂBlack rockfishÂ means sebastes melanops, commonly known as black rockfish.

Â Â Â Â Â  (4) ÂBlue rockfishÂ means sebastes mystinus, commonly known as blue rockfish.

Â Â Â Â Â  (5) ÂFood fishÂ means any animal over which the State Fish and Wildlife Commission has jurisdiction pursuant to ORS 506.036.

Â Â Â Â Â  (6) ÂNearshore fishÂ means:

Â Â Â Â Â  (a) Enophrys bison, commonly known as buffalo sculpin;

Â Â Â Â Â  (b) Hemilepidotus hemilepidotus, commonly known as red Irish lord;

Â Â Â Â Â  (c) Hemilepidotus spinosus, commonly known as brown Irish lord;

Â Â Â Â Â  (d) Scorpaenichthys marmoratus, commonly known as cabezon;

Â Â Â Â Â  (e) Hexagrammos decagrammus, commonly known as kelp greenling;

Â Â Â Â Â  (f) Hexagrammos lagocephalus, commonly known as rock greenling;

Â Â Â Â Â  (g) Hexagrammos stelleri, commonly known as whitespotted greenling;

Â Â Â Â Â  (h) Oxylebius pictus, commonly known as painted greenling;

Â Â Â Â Â  (i) Sebastes atrovirens, commonly known as kelp rockfish;

Â Â Â Â Â  (j) Sebastes auriculatus, commonly known as brown rockfish;

Â Â Â Â Â  (k) Sebastes carnatus, commonly known as gopher rockfish;

Â Â Â Â Â  (L) Sebastes caurinus, commonly known as copper rockfish;

Â Â Â Â Â  (m) Sebastes chrysomelas, commonly known as black and yellow rockfish;

Â Â Â Â Â  (n) Sebastes dalli, commonly known as calico rockfish;

Â Â Â Â Â  (o) Sebastes maliger, commonly known as quillback rockfish;

Â Â Â Â Â  (p) Sebastes miniatus, commonly known as vermilion rockfish;

Â Â Â Â Â  (q) Sebastes nebulosus, commonly known as china rockfish;

Â Â Â Â Â  (r) Sebastes nigrocinctus, commonly known as tiger rockfish;

Â Â Â Â Â  (s) Sebastes rastrelliger, commonly known as grass rockfish;

Â Â Â Â Â  (t) Sebastes serranoides, commonly known as olive rockfish; or

Â Â Â Â Â  (u) Sebastes serriceps, commonly known as treefish.

Â Â Â Â Â  (7) ÂShellfishÂ includes but is not limited to abalone, clams, crabs, crayfish or crawfish, mussels, oysters, piddocks, scallops and shrimp. [1965 c.570 Â§4; 2003 c.809 Â§11]

Â Â Â Â Â  506.015 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.016 ÂSalmonÂ defined. As used in the commercial fishing laws, ÂsalmonÂ means all anadromous species of salmon, including but not limited to:

Â Â Â Â Â  (1) Oncorhynchus gorbuscha, commonly known as humpback, humpies or pink salmon.

Â Â Â Â Â  (2) Oncorhynchus keta, commonly known as chum or dog salmon.

Â Â Â Â Â  (3) Oncorhynchus kisutch, commonly known as coho or silver salmon.

Â Â Â Â Â  (4) Oncorhynchus nerka, commonly known as sockeye, red or blueback salmon.

Â Â Â Â Â  (5) Oncorhynchus tshawytscha, commonly known as chinook salmon. [1965 c.570 Â§5; 1969 c.411 Â§1]

Â Â Â Â Â  506.020 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.025 ÂUnlawful to buyÂ defined. Whenever the commercial fishing laws state that it is unlawful to buy any food fish, illegally taken, this prohibition means that it is unlawful to buy, knowing or having reasonable cause to believe that the fish have been illegally taken or transported within this state, or unlawfully imported or otherwise unlawfully brought into this state. [Amended by 1965 c.570 Â§6]

Â Â Â Â Â  506.028 ÂConservationÂ defined. As used in the commercial fishing laws, unless the context requires otherwise, ÂconservationÂ means providing for the utilization and management of the food fish of Oregon to protect the ultimate supply for present and future generations, preventing waste and implementing a sound management program for sustained economic, recreational and aesthetic benefits. [1971 c.187 Â§5; 1973 c.271 Â§1]

Â Â Â Â Â  506.030 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.031 Effect of wildlife laws on commercial fishing laws. (1) Nothing in the wildlife laws of this state affects the lawful operation of any fishing gear or the lawful taking of any food fish under the commercial fishing laws.

Â Â Â Â Â  (2) The commercial fishing laws apply to food fish except as otherwise provided in ORS 506.045 and 506.050, and shall be enforced regardless of any conflicting provisions in the wildlife laws of this state. No act lawfully done under the commercial fishing laws is unlawful in the event that such act conflicts with any provision of the wildlife laws of this state. [1965 c.570 Â§7; 1975 c.545 Â§10; 1977 c.242 Â§2]

Â Â Â Â Â  506.035 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.036 Jurisdiction of commission; duty to protect and propagate fish. (1) Except as otherwise provided in subsection (4) of this section and in ORS 506.045 and 506.050, the State Fish and Wildlife Commission has exclusive jurisdiction over all fish, shellfish, and all other animals living intertidally on the bottom, within the waters of this state. The commission has joint or other jurisdiction with any other state or government over all such fishes within the waters of the Columbia River and its tributaries where such waters form the boundaries of this state.

Â Â Â Â Â  (2) The commission has jurisdiction over those species of fish, shellfish and all other animals living intertidally on the bottom referred to in subsection (1) of this section transported into or landed in this state which have been taken in waters outside this state.

Â Â Â Â Â  (3) The duty of protection, preservation, propagation, cultivation, development and promotion of all fishes under its jurisdiction is delegated to and imposed upon the commission.

Â Â Â Â Â  (4) The commission has no regulatory authority or jurisdiction over the commercial cultivation of oysters in the waters of this state. However, nothing in this subsection is intended to affect the authority of the commission under ORS 509.140. [1965 c.570 Â§8; 1975 c.253 Â§20; 1981 c.638 Â§13; 1983 c.364 Â§3]

Â Â Â Â Â  506.040 [1965 c.570 Â§9; 1969 c.411 Â§2; 1973 c.723 Â§120; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.045 Fishing rights of treaty Indians not affected. There are excluded from the operation of ORS 506.129, 506.136, 507.030, 508.025, 508.285, 509.025 (1) and 509.216, any Warm Springs, Umatilla, Yakima, Wasco, Tenino, Wyum and other Columbia River Indians affiliated with these tribes and entitled to enjoy fishing rights, who have not severed their tribal relations, in so far as it would conflict with any rights or privileges granted to such Indians under the terms of the treaties made by the United States with the Warm Springs Indians on June 25, 1855, and with the Umatilla and Yakima Indians on June 9, 1855. [Formerly 506.195; 1975 c.545 Â§11; 1977 c.242 Â§3]

Â Â Â Â Â  506.050 Federal and state fish cultural operations and scientific investigations; commission to propagate fish and to stock waters. (1) The United States Fish and Wildlife Service, the State Fish and Wildlife Commission and their duly authorized agents may conduct fish cultural operations and scientific investigations in the waters of this state in such manner and at such times as may be considered necessary and proper by the service, the commission or their agents.

Â Â Â Â Â  (2) The commission shall propagate and stock the waters of this state with such fish as it considers proper. [1965 c.570 Â§11]

Â Â Â Â Â  506.105 [Amended by 1973 c.271 Â§2; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.109 Food fish management policy. It is the policy of the State of Oregon that food fish shall be managed to provide the optimum economic, commercial, recreational and aesthetic benefits for present and future generations of the citizens of this state. In furtherance of this policy, the goals of food fish management are:

Â Â Â Â Â  (1) To maintain all species of food fish at optimum levels in all suitable waters of the state and prevent the extinction of any indigenous species.

Â Â Â Â Â  (2) To develop and manage the lands and waters of this state in a manner that will optimize the production, utilization and public enjoyment of food fish.

Â Â Â Â Â  (3) To permit an optimum and equitable utilization of available food fish.

Â Â Â Â Â  (4) To develop and maintain access to the lands and waters of the state and the food fish resources thereon.

Â Â Â Â Â  (5) To regulate food fish populations and the utilization and public enjoyment of food fish in a manner that is compatible with other uses of the lands and waters of the state and provides optimum commercial and public recreational benefits.

Â Â Â Â Â  (6) To preserve the economic contribution of the sports and commercial fishing industries in a manner consistent with sound food fish management practices.

Â Â Â Â Â  (7) To develop and implement a program for optimizing the return of Oregon food fish for OregonÂs recreational and commercial fisheries. [1975 c.253 Â§15; 1985 c.529 Â§2]

Â Â Â Â Â  506.110 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.111 [1965 c.570 Â§12; 1967 c.402 Â§5; 1969 c.314 Â§60; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.115 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.116 [1965 c.570 Â§13; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.119 General duties and powers of commission; rulemaking authority. (1) The State Fish and Wildlife Commission has the authority to formulate and implement the policies and programs of this state for the management of food fish, and may perform all acts necessary to administer and carry out the provisions of the commercial fishing laws.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the commission may promulgate rules to carry out the provisions of the commercial fishing laws. [1975 c.253 Â§17]

Â Â Â Â Â  506.120 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.121 [1965 c.570 Â§14a; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.124 Hatchery practice rules; reports. The State Fish and Wildlife Commission shall adopt rules governing public and private salmon hatchery practices by July 1, 1984. The commission shall also submit quarterly reports to the Emergency Board on matters related to the adoption of rules and the impact of hatchery practices on the salmon resource. [1983 c.797 Â§8]

Â Â Â Â Â  506.125 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.126 [1965 c.570 Â§15; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.129 Establishing seasons, amounts and manner of taking food fish; rules. (1) After investigation of the supply and condition of food fish, the State Fish and Wildlife Commission, at appropriate times each year, shall by rule:

Â Â Â Â Â  (a) Prescribe the times, places and manner in which food fish may be taken or sold, except when canned or otherwise processed, and the amount of those food fish species that may be taken or sold.

Â Â Â Â Â  (b) Prescribe such other restrictions or procedures regarding the taking, selling or possessing of food fish as the commission determines will carry out the provisions of the commercial fishing laws.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section, the power of the commission includes, but is not limited to:

Â Â Â Â Â  (a) Prescribing the amount of each food fish species that may be taken and possessed in terms of sex, size and other physical characteristics.

Â Â Â Â Â  (b) Prescribing such regular and special time periods and areas closed to the taking and selling of any food fish species when the commission determines such action is necessary to protect the supply of such food fish.

Â Â Â Â Â  (c) Prescribing regular and special time periods and areas open to the taking and selling of any food fish species, and prescribing means by which the taking of food fish is permitted. [1975 c.253 Â§16]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 472, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. The State Fish and Wildlife Commission may by rule establish a pilot program for the sale of fish at locations away from vessels participating in the nontreaty Columbia River fisheries. All sales of fish at locations away from vessels must comply with the State Department of Agriculture licensing and food handling requirements. [2003 c.472 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2003 Act is repealed on January 2, 2008. [2003 c.472 Â§2]

Â Â Â Â Â  506.130 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.131 [1965 c.570 Â§14; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.135 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.136 Commission to study and classify food fish and fishing gear. The State Fish and Wildlife Commission shall:

Â Â Â Â Â  (1) Investigate the habits, supply and economic uses of, and classify all food fish.

Â Â Â Â Â  (2) Classify all fishing gear and such classification shall be final. [1965 c.570 Â§21]

Â Â Â Â Â  506.140 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.141 [1965 c.570 Â§22; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.142 Authority of Fish Division. The Fish Division established pursuant to ORS 496.124 shall be responsible for the management of all fish and other marine life over which the State Fish and Wildlife Commission has regulatory jurisdiction. [1975 c.253 Â§18]

Â Â Â Â Â  506.145 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.146 [1965 c.570 Â§23; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.150 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.151 [1965 c.570 Â§24; 1971 c.187 Â§1; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.153 [1963 c.259 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.154 Duties of director. The State Fish and Wildlife Director shall:

Â Â Â Â Â  (1) Be responsible to the State Fish and Wildlife Commission for the administration and enforcement of the commercial fishing laws.

Â Â Â Â Â  (2) Be responsible for the collection, application and dissemination of information pertinent to the management of food fish resources and to the regulation of the uses of such resources. [1975 c.253 Â§19]

Â Â Â Â Â  506.155 [Amended by 1961 c.275 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.156 [1965 c.570 Â§25; repealed by 1971 c.187 Â§3]

Â Â Â Â Â  506.160 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.161 [1965 c.570 Â§26; repealed by 1971 c.187 Â§3]

Â Â Â Â Â  506.165 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.170 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.173 [1961 c.463 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.175 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.180 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.185 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.190 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.192 [1957 c.461 Â§1; 1959 c.60 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.195 [Amended by 1965 c.570 Â§10; renumbered 506.045]

Â Â Â Â Â  506.200 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.201 Powers of commission in regard to real property. The State Fish and Wildlife Commission may:

Â Â Â Â Â  (1) Acquire by purchase, lease, gift, agreement or donation, real property, or any right or interest therein, including any easement or right of access, necessary:

Â Â Â Â Â  (a) To construct or maintain fish hatcheries, fishways or research facilities;

Â Â Â Â Â  (b) To remove logjams; or

Â Â Â Â Â  (c) Otherwise to carry out the duties imposed on the commission by law.

Â Â Â Â Â  (2) Acquire by exercise of the power of eminent domain any easement or right of access necessary to construct or maintain fishways or remove logjams. Proceedings instituted by the commission under this subsection shall be conducted in accordance with ORS chapter 35.

Â Â Â Â Â  (3) Lease, dispose of or grant easements upon any property owned by the state and used for the protection, propagation or preservation of food fish, which is found to be of no further use or value to the state. The commission shall turn over the proceeds arising from such disposition to the State Treasurer to be credited to the General Fund. [1965 c.570 Â§16; 1971 c.741 Â§34]

Â Â Â Â Â  506.205 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.210 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.211 Acquisition of fish, eggs and larvae for certain purposes; returning salmon to Rogue River. (1) Subject to subsection (2) of this section, the State Fish and Wildlife Commission may acquire by gift or purchase, and may acquire by capture or otherwise in this state, any fish, eggs or larvae thereof for propagation, experimental or scientific purposes.

Â Â Â Â Â  (2) The commission or any other person authorized by it who takes salmon eggs from the waters of the Rogue River for the purpose of supplying the various hatcheries of this state, shall return at least 40 percent of the fish hatched from the eggs to the Rogue River. [1965 c.570 Â§28]

Â Â Â Â Â  506.213 Coho and chinook salmon hatchery on Oregon coast. (1) The State Fish and Wildlife Commission shall cause to be commenced and shall supervise the construction of a fish hatchery on the Oregon coast for the purpose of rearing coho and chinook salmon. The location for the site of the hatchery shall be at the discretion of the commission. Selection of the site shall be based upon the most recent research data available to the commission.

Â Â Â Â Â  (2) The hatchery constructed pursuant to subsection (1) of this section shall be maintained and operated by the commission. [1967 c.360 Â§Â§1,4]

Â Â Â Â Â  506.215 Maintaining hatcheries in adjoining states. The State Fish and Wildlife Commission may construct, maintain or operate hatcheries in an adjoining state, but no hatchery shall be constructed or operated on any stream in an adjoining state that is not a tributary of the Columbia River, or whose waters do not flow into the Columbia River.

Â Â Â Â Â  506.220 Erecting markers of closed waters; interference with markers. Whenever deadlines are established on any of the waters of this state, either by legislative enactment or by order of the State Fish and Wildlife Commission, the commission shall, within a reasonable time, erect suitable monuments or markers in the water or on the banks of the water designating the closed portion of the water. It is unlawful to remove, destroy, alter or mutilate any of these monuments or markers. [Amended by 1965 c.570 Â§27]

Â Â Â Â Â  506.225 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.226 Use of electric shock to take adult salmonids for private hatchery permittees prohibited. Notwithstanding any other provision of law the State Department of Fish and Wildlife shall not use in any body of water any electric current or electric shock device for the purpose of capturing any adult salmonids for a person granted a permit pursuant to ORS 508.700 to 508.745. [1981 c.646 Â§2]

Â Â Â Â Â  506.230 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.231 Public report of fish hatchery activities. The State Department of Fish and Wildlife shall prepare and make available to the public upon request monthly reports of fish hatchery operations. Information in the report shall include, but is not limited to:

Â Â Â Â Â  (1) The location of each state facility at which salmon eggs were taken and the number of eggs taken.

Â Â Â Â Â  (2) The number and destination of salmon eggs transferred from one state facility to another.

Â Â Â Â Â  (3) The number of salmon eggs to be reared at each state facility.

Â Â Â Â Â  (4) The number of salmon eggs sold from each state facility to any person granted a permit pursuant to ORS 508.700 to 508.745.

Â Â Â Â Â  (5) The number of salmon eggs from state facilities allocated for volunteer salmonid improvement program activities.

Â Â Â Â Â  (6) The location and circumstances of each mortality incident involving 10,000 or more salmon eggs at a state facility. [1981 c.646 Â§3]

Â Â Â Â Â  506.235 [1957 c.141 Â§1; renumbered 506.321]

Â Â Â Â Â  506.236 [1981 c.646 Â§4; repealed by 1987 c.323 Â§6]

Â Â Â Â Â  506.241 Commercial fishing vessel fleet reduction program; rules. The State Fish and Wildlife Commission, by rule, may prescribe a commercial fishing vessel fleet reduction program that complies with the federal Salmon and Steelhead Conservation and Enhancement Act of 1980. [1981 c.365 Â§38]

Â Â Â Â Â  506.255 [1965 c.570 Â§17; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.260 [1965 c.570 Â§18; 1969 c.234 Â§1; 1973 c.271 Â§3; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.265 [1965 c.570 Â§19; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.270 [1965 c.570 Â§20; repealed by 1975 c.253 Â§40]

Â Â Â Â Â  506.305 [Repealed by 1965 c.570 Â§152]

COMMERCIAL FISH MONEYS; RECEIPTS AND EXPENDITURES

Â Â Â Â Â  506.306 Collecting moneys under commercial fishing laws; disposition of receipts and fines. (1) The State Fish and Wildlife Commission shall collect all moneys to be paid to this state for the protection, preservation, propagation and development of the commercial fishing industry and arising under the commercial fishing laws and deposit such moneys in the Commercial Fisheries Fund.

Â Â Â Â Â  (2) Except as provided in ORS 506.630, all fines collected for violation of the commercial fishing laws shall be credited and distributed under ORS 137.293 and 137.295 as monetary obligations payable to the state. [1965 c.570 Â§29; 1987 c.905 Â§26; 1991 c.701 Â§23; 1997 c.545 Â§1]

Â Â Â Â Â  506.310 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.315 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.316 Payment of commission expenditures. Except as otherwise provided in ORS 506.321, all expenditures of the State Fish and Wildlife Commission pursuant to the commercial fishing laws shall be made from moneys appropriated for the purposes for which such moneys are used, upon claims presented and warrants drawn pursuant to law. [1965 c.570 Â§30; 1967 c.454 Â§108]

Â Â Â Â Â  506.320 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.321 Acceptance and use of gifts of money and property to commission. The State Fish and Wildlife Commission may accept gifts of money, lands or other property and use the same for the protection, preservation, propagation and development of the fishery resource, subject to the terms of the gift. Subject to such terms the gifts may be used or exchanged for the acquisition of other lands, waters, rights, easements or other property. Any moneys received under this section not otherwise appropriated hereby are appropriated for such purposes. [Formerly 506.235]

Â Â Â Â Â  506.325 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.330 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.331 [1965 c.570 Â§32; repealed by 1979 c.461 Â§8]

Â Â Â Â Â  506.335 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.340 [Amended by 1953 c.83 Â§2; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.341 [1965 c.570 Â§31; 1967 c.322 Â§1; repealed by 1975 c.130 Â§2 and 1975 c.253 Â§40]

Â Â Â Â Â  506.345 [Formerly part of 496.345; 1971 c.446 Â§9; repealed by 1973 c.723 Â§130]

FEDERAL AID AND PROJECTS

Â Â Â Â Â  506.405 Powers of commission regarding federal aid for fish and fisheries. The State Fish and Wildlife Commission may:

Â Â Â Â Â  (1) Enter into such contracts, appoint such officers and do any other act or thing necessary fully to meet the requirements of the United States and the officers acting under federal statute in aid of the conservation and preservation of fish and fisheries in this state or concerning any federal project wherein the conservation and preservation of such fish and fisheries are involved.

Â Â Â Â Â  (2) Accept contributions of funds from the federal government for such purposes.

Â Â Â Â Â  506.410 [Amended by 1975 c.545 Â§12; repealed by 1979 c.461 Â§8]

Â Â Â Â Â  506.415 [Amended by 1959 c.347 Â§1; 1967 c.322 Â§3; 1975 c.545 Â§13; repealed by 1979 c.461 Â§8]

Â Â Â Â Â  506.420 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.430 [1963 c.635 Â§5; repealed by 1967 c.322 Â§4]

DEVELOPMENTAL FISHERY

Â Â Â Â Â  506.450 Definitions for ORS 506.450 to 506.465; rules. As used in ORS 506.450 to 506.465, Âdevelopmental fisheryÂ means activity for the development of commercial taking of an underutilized food fish species. The State Fish and Wildlife Commission by rule shall determine those species of food fish that are underutilized. [1993 c.765 Â§115]

Â Â Â Â Â  506.455 Policy. It is the policy of the State of Oregon to institute a management system for developmental fishery resources that addresses both long term commercial and biological values and that protects the long term sustainability of those resources through planned commercial development when appropriate. [1993 c.765 Â§116]

Â Â Â Â Â  506.460 Developmental fishery species harvest programs; biological surveys; permits; fees. In consultation with the Developmental Fisheries Board, the State Fish and Wildlife Commission shall:

Â Â Â Â Â  (1) Establish an annual list of food fish species that are considered to be developmental fishery species.

Â Â Â Â Â  (2) Establish and review commercial harvest programs for developmental fishery species.

Â Â Â Â Â  (3) Establish methods to obtain biological information necessary to determine the long term sustainability of the resource.

Â Â Â Â Â  (4) Establish limited entry harvest systems for developmental fisheries. An annual fee of not more than $100 to participate in a developmental fishery may be charged by the commission.

Â Â Â Â Â  (5) Issue permits for developmental fisheries within 14 days of receiving a written request for a permit. [1993 c.765 Â§118]

Â Â Â Â Â  506.465 Developmental Fisheries Board; members; qualifications; expenses. (1) The Developmental Fisheries Board is established in the State Department of Fish and Wildlife. The board shall consist of members appointed by the State Fish and Wildlife Commission after consultation with commercial fishing industry representatives to insure representation on the board of a broad range of fishing interests.

Â Â Â Â Â  (2) The commission shall appoint:

Â Â Â Â Â  (a) Two members who are commercial fishermen licensed in this state and who are the operators of commercial fishing vessels that are less than 60 feet in length.

Â Â Â Â Â  (b) Two members who are commercial fishermen licensed in this state and who are the operators of commercial fishing vessels that are 60 feet or more in length.

Â Â Â Â Â  (c) One member who represents commercial fishing interests in general.

Â Â Â Â Â  (d) One member who is employed by a fish processor having fewer than 50 employees.

Â Â Â Â Â  (e) One member who is employed by a fish processor having 50 or more employees.

Â Â Â Â Â  (f) One member who is an employee of the State Department of Fish and Wildlife.

Â Â Â Â Â  (g) One member who is an employee of the State Department of Agriculture.

Â Â Â Â Â  (3) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of duties as a board member. The board shall meet at least once each year. [1993 c.765 Â§117]

COMMERCIAL FISHING LAW ENFORCEMENT

(General Provisions)

Â Â Â Â Â  506.501 Jurisdiction and authority to enforce commercial fishing laws. The State Fish and Wildlife Commission has jurisdiction and authority to enforce the commercial fishing laws, except as provided in ORS 506.506 to 506.516. [1965 c.570 Â§34]

Â Â Â Â Â  506.505 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.506 Intent of ORS 506.511 and 506.516. It is the intent of ORS 506.511 and 506.516 to permit the State Fish and Wildlife Commission to employ only such deputy fish wardens as are agreed necessary or expedient among the commission, the Governor and the Superintendent of State Police, and that the duties of enforcing criminal provisions of the commercial fishing laws, so far as is economical and practicable, be performed by the Department of State Police. [1965 c.570 Â§35]

Â Â Â Â Â  506.510 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.511 State police to enforce commercial fishing laws; appointment of federal agents. (1) The Department of State Police shall employ a sufficient number of state police to perform the duties required in the enforcement of criminal provisions of the commercial fishing laws.

Â Â Â Â Â  (2) The Superintendent of State Police may appoint special enforcement officers authorized to enforce the commercial fishing laws. Individuals so appointed must be special agents of the United States Fish and Wildlife Service or the National Marine Fisheries Service, and shall serve at the pleasure of the superintendent without additional compensation. Each such special enforcement officer shall have all powers and authority of a peace officer of this state in serving warrants, subpoenas and other legal process in enforcement of the commercial fishing laws. [1965 c.570 Â§36; 1983 c.364 Â§5; 2003 c.14 Â§338]

Â Â Â Â Â  506.515 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.516 Employment of deputy fish wardens by commission. The State Fish and Wildlife Commission, with the approval of the Governor and the Superintendent of State Police, may employ deputy fish wardens to the extent necessary or expedient. [1965 c.570 Â§37]

Â Â Â Â Â  506.518 Appointment of special deputy fish wardens. The State Fish and Wildlife Commission may appoint special deputy fish wardens who shall serve without compensation except for what the commission may allow for special services. [Amended by 1965 c.570 Â§38]

Â Â Â Â Â  506.520 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.521 Enforcement of commercial fishing laws; officers subject to commission or director. Each member of the State Fish and Wildlife Commission, the State Fish and Wildlife Director and every inspector, deputy fish warden, special deputy fish warden, and all peace officers of this state or any political subdivision therein, shall enforce the commercial fishing laws within their respective jurisdictions. In the performance of these duties such officers are subject to the direction and control of the commission or director. [1965 c.570 Â§39; 2001 c.104 Â§224]

Â Â Â Â Â  506.525 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.526 Peace officer powers of director, inspectors and deputies; reporting arrests. (1) The State Fish and Wildlife Director or any inspector, deputy fish warden or special deputy fish warden may arrest any person the officer has probable cause to believe is in the act of committing a violation of the commercial fishing laws. Such officers are peace officers of the state for this purpose and may execute all criminal process issued for the arrest or detention of any person complained against for violation of the commercial fishing laws. It is unlawful knowingly or willfully to resist or oppose such officers in the discharge of their duties.

Â Â Â Â Â  (2) Any officer described in subsection (1) of this section who makes an arrest must report it, together with the disposition of the case, to the director within 30 days after the date of the arrest. Failure so to report subjects the officer to removal from office by the authority that appointed the officer.

Â Â Â Â Â  (3) The officers described in subsection (1) of this section have all the powers and authority of a peace officer in serving warrants, subpoenas and other legal process in the enforcement of the commercial fishing laws. [1965 c.570 Â§40; 1973 c.836 Â§356]

Â Â Â Â Â  506.530 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.531 Arrests, searches and seizures made on Sunday. The arrests, searches and seizures provided for in the commercial fishing laws may be made on Sunday. In this event the persons arrested shall be taken before any justice of the peace or judge having jurisdiction, who shall bind over the persons arrested to appear and be proceeded against as soon as may be on a week day following the arrest. [1965 c.570 Â§41]

Â Â Â Â Â  506.535 Jurisdiction of courts over commercial fishing law violations; commencement of prosecutions. (1) Unless otherwise specifically provided, justice courts have concurrent jurisdiction in the first instance with circuit courts of all offenses under the commercial fishing laws.

Â Â Â Â Â  (2) Any action or proceedings under the commercial fishing laws shall be commenced on order of the State Fish and Wildlife Commission or a person duly authorized to enforce such laws, or by any district attorney, in the county in which the offense is alleged to have been committed. [Amended by 1965 c.570 Â§43]

Â Â Â Â Â  506.540 Payment of rewards. The State Fish and Wildlife Commission may offer and authorize payment of rewards for the arrest and conviction of any person who has violated any of the commercial fishing laws, but no reward of more than $100 shall be offered or paid for any one arrest or conviction. [Amended by 1965 c.570 Â§48]

Â Â Â Â Â  506.545 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.550 Search by peace officers to enforce commercial fishing laws. The officers mentioned in ORS 506.521 may search and examine all places where food fish may be kept, sold or secreted and examine all packages, boxes and bundles held either for storage or shipment which they have reason to believe contain evidence of violation of the commercial fishing laws. [Amended by 1965 c.570 Â§50]

Â Â Â Â Â  506.555 Issuance of search warrants. Any court having jurisdiction of any offense against the commercial fishing laws, upon receiving proof or probable cause for believing in the concealment of any food fish taken or possessed contrary to law, shall issue a search warrant and cause a search to be made in any place, and to that end cause any place where concealment may be effected, to be opened and the contents examined by any officer charged with the enforcement of the commercial fishing laws. [Amended by 1965 c.570 Â§51]

Â Â Â Â Â  506.560 Nonliability of peace officers enforcing commercial fishing laws. The officers described in ORS 506.521 shall not suffer civil or criminal liability for any arrest, seizure or search as provided under the commercial fishing laws. [Amended by 1965 c.570 Â§52]

Â Â Â Â Â  506.565 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.570 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.575 [Amended by 1965 c.570 Â§54a; renumbered 506.655]

Â Â Â Â Â  506.580 [Amended by 1965 c.570 Â§54b; renumbered 506.660]

Â Â Â Â Â  506.585 [Amended by 1953 c.636 Â§2; 1965 c.570 Â§54c; renumbered 506.665]

Â Â Â Â Â  506.590 [Amended by 1965 c.570 Â§54d; renumbered 506.670]

Â Â Â Â Â  506.595 [Renumbered 506.675]

Â Â Â Â Â  506.600 [Renumbered 506.680]

Â Â Â Â Â  506.602 [1957 c.298 Â§1; 1965 c.570 Â§53; renumbered 506.690]

Â Â Â Â Â  506.603 [1957 c.298 Â§2; 1965 c.570 Â§54; renumbered 506.695]

Â Â Â Â Â  506.605 Naming place of offense in complaint, information or indictment. In any criminal prosecution under the commercial fishing laws, it is not necessary in the complaint, information or indictment to name the particular waters of the state if they are unknown to the person signing or filing the complaint or information or to the grand jury returning the indictment. It is sufficient if it is stated in such cases in the complaint, information or indictment that the particular waters of the state are to such person, or to the grand jury, unknown. [Amended by 1965 c.570 Â§44]

Â Â Â Â Â  506.610 When possession prima facie evidence of taking fish unlawfully. (1) The possession or custody of food fish on, near, adjacent to or in the vicinity of any waters of this state, during the closed season on such waters, is prima facie evidence that such fish were unlawfully taken during the closed season on such waters.

Â Â Â Â Â  (2) In all cases where such possession or custody by accused persons on, near, adjacent to or in the vicinity of any of such closed waters is proven, the burden of proof is shifted to the persons found having such possession or custody, to establish that the fish were lawfully taken during an open season and from waters from which it was at such time lawful to take such fish. [Amended by 1965 c.570 Â§45]

Â Â Â Â Â  506.615 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.620 Inspections by director or agent. The State Fish and Wildlife Director or authorized agent may enter and inspect all canneries, cold storage houses, packing establishments, business places, boats, fishing gear, and all property used in the taking, processing and packing of food fish, for the purpose of enforcing the commercial fishing laws. [Amended by 1965 c.570 Â§49]

Â Â Â Â Â  506.625 Compelling testimony in commercial fishing law enforcement proceedings. In any action or proceeding for the enforcement of any of the provisions of the commercial fishing laws, or in any investigation before a grand jury, district attorney or other officer, or any criminal proceeding, no person shall be excused from testifying concerning any offense committed by another or by the person on the ground that the testimony of the person may incriminate the person. However, such testimony shall not be used against the person in any prosecution for any crime or misdemeanor under the laws of the state, nor shall the person be subjected to any criminal prosecution or any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person has been compelled to testify or to produce evidence, documentary or otherwise. [Amended by 1965 c.570 Â§46]

Â Â Â Â Â  506.630 Disposition of fines. (1) One-half of all fines imposed in justice courts for the violation of any of the commercial fishing laws and collected in money shall be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the action or proceeding is commenced, as a monetary obligation payable to the county, for credit to the general fund of the county. One-half of all fines so imposed and collected in justice courts shall be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state. The district attorney of the county, upon payment of any judgment, shall satisfy it of record as attorney for the state.

Â Â Â Â Â  (2) Payment of fines under this section shall be made within the first 20 days of the month following the month in which collected. [Amended by 1961 c.346 Â§1; 1965 c.570 Â§47; 1971 c.186 Â§6; 1981 s.s. c.116 Â§3; 1983 c.763 Â§51; 1987 c.905 Â§27]

Â Â Â Â Â  506.635 Execution for payment of fines and costs. Any fishing gear used in violation of the commercial fishing laws, including boats or vehicles of any kind and other appliances, is subject to execution for the payment of fines and costs provided for in the commercial fishing laws. [1965 c.570 Â§55]

Â Â Â Â Â  506.655 [Formerly 506.575; repealed by 1993 c.699 Â§30]

Â Â Â Â Â  506.660 [Formerly 506.580; repealed by 1993 c.699 Â§30]

Â Â Â Â Â  506.665 [Formerly 506.585; 1977 c.272 Â§1; repealed by 1993 c.699 Â§30]

Â Â Â Â Â  506.670 [Formerly 506.590; 1977 c.340 Â§1; 1977 c.652 Â§1; repealed by 1993 c.699 Â§30]

Â Â Â Â Â  506.675 [Formerly 506.595; 1977 c.652 Â§2; repealed by 1993 c.699 Â§30]

Â Â Â Â Â  506.680 [Formerly 506.600; 1977 c.652 Â§3; repealed by 1993 c.699 Â§30]

(Seizure and Disposition of Unlawful Equipment and Fish Unlawfully Taken)

Â Â Â Â Â  506.690 Seizure, forfeiture and disposition of fish unlawfully taken. (1) All fish taken by or in the possession of any person in violation of the commercial fishing laws or the rules of the State Fish and Wildlife Commission shall be seized by any member of the commission or any officer described in ORS 506.521.

Â Â Â Â Â  (2) Any fish seized under the provisions of subsection (1) of this section may be disposed of, sold, preserved or used for food purposes, under the rules of the commission, to prevent loss or spoilage. At the time the court passes sentence in the criminal prosecution for violation of the commercial fishing laws, the court may order that any fish seized under subsection (1) of this section or the proceeds from the sale of such fish shall be forfeited. Any moneys derived from the sale of any forfeited fish shall be deposited in the Commercial Fisheries Fund.

Â Â Â Â Â  (3) If the fish seized under subsection (1) of this section are not subsequently forfeited, the commission shall pay to the person from whom the fish were seized an amount equal to the market value of the fish at the time of seizure.

Â Â Â Â Â  (4) The commission shall approve the amount to be paid under subsection (3) of this section, and the claim shall be paid from the Commercial Fisheries Fund in the manner provided by law for the payment of claims against the state. There is appropriated continuously from the Commercial Fisheries Fund an amount equal to the amounts approved by the commission under this subsection. [Formerly 506.602; 1975 c.253 Â§27; 1977 c.652 Â§4; 1999 c.1013 Â§1; 1999 c.1051 Â§275]

Â Â Â Â Â  506.695 Seizure, forfeiture and disposition of fishing gear and vehicles used unlawfully; removal of unlawful piling. (1) All boats, fishing gear and vehicles used in violation of the commercial fishing laws or the rules of the State Fish and Wildlife Commission may be seized, and piling driven for the sole or primary purposes of violation of such laws may be removed, by any member of the commission or any officer described in ORS 506.521. Following the seizure the boats, gear and vehicles shall be delivered to the sheriff of the county in which the seizure occurred. The sheriff shall retain custody of the seized property until it is ordered returned to the owner or confiscation is adjudged pursuant to this section.

Â Â Â Â Â  (2) Upon the order of the court at the time of passing sentence for a crime, the property seized under subsection (1) of this section may be forfeited. If forfeited, such property shall be turned over to the commission.

Â Â Â Â Â  (3) The commission may dispose of such forfeited property in any manner it deems proper, but the clear proceeds derived from the sale of any forfeited property shall be deposited with the State Treasury to be placed in the Common School Fund. [Formerly 506.603; 1977 c.652 Â§5; 1987 c.858 Â§7; 1993 c.699 Â§26]

Â Â Â Â Â  506.700 Return of seized property; undertaking; effect of judgment ordering forfeiture or confiscation. (1) At any time after the seizure mentioned in ORS 506.695, but before the entry of judgment pursuant to ORS 506.695, the owner of the seized property may require the return thereof upon giving to the sheriff a written undertaking, executed by sufficient surety, to be approved by the court described in ORS 506.695, to the effect that such surety is bound in double the value of the property as determined by the court, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for the payment to the plaintiff of such sum as may, for any cause, be recovered against the owner. The owner shall file such written undertaking with the clerk of the court for the county in which the seizure occurred and shall serve a true copy thereof upon the district attorney for the same county.

Â Â Â Â Â  (2) If confiscation or forfeiture of such property is required by a judgment of the court under ORS 506.695, the owner shall return the property to the plaintiff. If the owner fails to return the property, any officer described under ORS 506.521 may maintain an action upon such undertaking, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund. [1977 c.652 Â§7; 1987 c.858 Â§8; 1993 c.699 Â§27]

(Damages for Unlawful Taking)

Â Â Â Â Â  506.720 Suit for damages; amount; rules; application for or obtaining license when money due prohibited. (1) The State Fish and Wildlife Commission may institute suit for the recovery of damages for the unlawful taking, possession or killing of food fish referred to in this section that are the property of the state.

Â Â Â Â Â  (2) The damages referred to in subsection (1) of this section shall be as follows:

Â Â Â Â Â  (a) For food fish other than pink shrimp, salmon or steelhead, twice the average market value of the food fish.

Â Â Â Â Â  (b) For salmon or steelhead taken in waters other than the waters of the Pacific Ocean, $125 per fish.

Â Â Â Â Â  (c) For salmon or steelhead taken in the waters of the Pacific Ocean:

Â Â Â Â Â  (A) For the first violation, twice the average market value of the food fish.

Â Â Â Â Â  (B) For the second and each subsequent violation within a five-year period, $125 per fish.

Â Â Â Â Â  (d) For pink shrimp:

Â Â Â Â Â  (A) For the first violation, five percent of the average market value of the food fish.

Â Â Â Â Â  (B) For the second violation within a five-year period, 10 percent of the average market value of the food fish.

Â Â Â Â Â  (C) For the third and each subsequent violation within a five-year period, 20 percent of the average market value of the food fish.

Â Â Â Â Â  (3) The commission shall by rule in January of each year establish the average market value for each species of food fish for the year.

Â Â Â Â Â  (4) No person shall apply for or obtain any license, tag or permit issued by the commission when civil damages due pursuant to this section, or when moneys due the State Department of Fish and Wildlife from court-ordered restitutions for violations of the commercial fishing laws have not been paid. [1987 c.213 Â§2]

FISHERIES CONSERVATION ZONE

Â Â Â Â Â  506.750 Policy for ORS 506.755. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The preservation of complex interrelationships of marine environment within the continental shelf of the Pacific Ocean off the coast of the State of Oregon is necessary to conserve coastal species of fish and to guarantee the well-being of the economy and welfare of the state and its people.

Â Â Â Â Â  (2) The uncontrolled use of the marine commercial fisheries to harvest coastal species of fish and other marine fisheries resources by foreign nationals is of public concern and constitutes an immediate threat to the marine environment and its ultimate survival.

Â Â Â Â Â  (3) The State of Oregon has a special interest in the maintenance of the productivity of the living resources in the area of the high seas adjacent to its territorial sea. [1974 c.3 Â§1]

Â Â Â Â Â  Note: 506.750 and 506.755 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 506 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  506.755 Fisheries Conservation Zone; rules; jurisdiction over zone; penalty; construction. (1) The State of Oregon adopts a Fisheries Conservation Zone for the maintenance, preservation and protection of all coastal species of fish and other marine fisheries resources between the mean high water mark of the state and a straight line extension of the lateral boundaries of the state drawn seaward to a distance of 50 statute miles.

Â Â Â Â Â  (2) Activities of marine commercial fishing within the limits and boundaries of the Fisheries Conservation Zone shall be under the jurisdiction and regulation of the commission.

Â Â Â Â Â  (3) The commission shall study the fishery within the zone and when appropriate adopt, amend or repeal all rules, according to the provisions of ORS 506.119 and 506.129 necessary for the maintenance, preservation and protection of all coastal species of fish and other marine fisheries resources.

Â Â Â Â Â  (4) The jurisdiction within the Fisheries Conservation Zone shall include, but not be limited to, provisions for inspection of catch, particularly regarding anadromous fish; rules relating to methods of fishing, size and kind of gear and nets; rules designating seasons, closures and restricted areas.

Â Â Â Â Â  (5) ORS 506.501 to 506.695 shall provide the authority for enforcing rules adopted by the commission as specified in this section.

Â Â Â Â Â  (6) Subject to ORS 153.022, any person convicted of violating any rule authorized under the provisions of this section shall be punished by a fine not to exceed $10,000.

Â Â Â Â Â  (7) Nothing contained within this section is intended to abrogate a nationÂs right of free passage or navigation of the high seas.

Â Â Â Â Â  (8) Nothing contained within this section is intended to abrogate international fish compacts, agreements or treaties providing for the management of anadromous or pelagic fish species. [1974 c.3 Â§2; 1983 c.740 Â§204; 1999 c.1051 Â§313]

Â Â Â Â Â  Note: See note under 506.750.

FISH MARKETING

Â Â Â Â Â  506.800 Names for marketing certain fish and shellfish. In order to obtain uniform names to be used for the marketing of fish:

Â Â Â Â Â  (1) The common names Pacific red snapper, Pacific snapper, Oregon red snapper, Oregon snapper, red snapper and snapper may be used as alternate names for the purpose of marketing the following fish:

Â Â Â Â Â  (a) Widow rockfish (Sebastes entomelas).

Â Â Â Â Â  (b) Yellowtail rockfish (Sebastes flavidus).

Â Â Â Â Â  (c) Chilipepper (Sebastes goodei).

Â Â Â Â Â  (d) Cowcod (Sebastes levis).

Â Â Â Â Â  (e) Black rockfish (Sebastes melanops).

Â Â Â Â Â  (f) Vermillion rockfish (Sebastes miniatus).

Â Â Â Â Â  (g) Speckled rockfish (Sebastes ovalis).

Â Â Â Â Â  (h) Bocaccio (Sebastes paucispinnis).

Â Â Â Â Â  (i) Canary rockfish (Sebastes pinniger).

Â Â Â Â Â  (j) Yelloweye rockfish (Sebastes ruberrimus).

Â Â Â Â Â  (k) Bank rockfish (Sebastes rufus).

Â Â Â Â Â  (L) Olive rockfish (Sebastes serranoides).

Â Â Â Â Â  (2) The common names butterfish and black cod may be used as alternate names for purposes of marketing sablefish (Anoplopoma fimbria).

Â Â Â Â Â  (3) The common names Pacific ocean shrimp, Pacific shrimp, pink shrimp and Oregon shrimp may be used as alternate names for the purpose of marketing Pandalus jordani (shrimp). [1979 c.457 Â§2]

MISCELLANEOUS

Â Â Â Â Â  506.895 Person aiding in commercial fishing law violation punishable as principal. Any person who counsels, aids or assists in any violation of the commercial fishing laws shall incur the penalties provided for the person guilty of such violation. [1981 c.365 Â§18]

PENALTIES

Â Â Â Â Â  506.990 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  506.991 Criminal penalties. (1) Except as provided in this section, and subject to ORS 153.022, violation of any provision of the commercial fishing laws, or of any rule promulgated by the State Fish and Wildlife Commission in carrying out the commercial fishing laws, is a Class A misdemeanor.

Â Â Â Â Â  (2) In lieu of the fine provided in ORS 161.635, and in addition to the imprisonment provided in ORS 161.615, any violation of this section is punishable as follows:

Â Â Â Â Â  (a) For the first conviction, a fine not to exceed $2,500.

Â Â Â Â Â  (b) For the second conviction within a 10-year period, a fine not to exceed $4,000.

Â Â Â Â Â  (c) For the third conviction within a 10-year period, a fine not to exceed $10,000.

Â Â Â Â Â  (d) For the fourth and subsequent convictions within a 10-year period, a fine not to exceed $25,000.

Â Â Â Â Â  (3) Violation of any provision of ORS 509.011 which occurs more than 12 hours prior to or more than 12 hours subsequent to a season established under ORS 506.129 by the commission for the lawful taking of food fish when the total value of the food fish is $200 or more is a Class C felony.

Â Â Â Â Â  (4) In addition to the penalties of this section and notwithstanding the provisions of ORS 506.690, all fish or sexual products therefrom taken by or in the possession of any person sentenced under this section shall be seized and confiscated, condemned, and sold. [1965 c.570 Â§56; 1975 c.517 Â§1; 1977 c.242 Â§4; 1977 c.353 Â§2; 1983 c.364 Â§2; 1993 c.699 Â§28; 1999 c.1051 Â§314]

Â Â Â Â Â  506.995 Civil penalties. (1) As used in this section, ÂgainÂ means the amount of money and the value of any property derived from the violation.

Â Â Â Â Â  (2) In addition to any other sanction imposed by law, if a person derives a gain of at least $5,000 from violating any commercial fishing law or rule promulgated pursuant to such laws, the person shall be subject to a civil penalty that is equal to twice the amount of the gain.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed pursuant to ORS 183.745.

Â Â Â Â Â  (4) Any civil penalty received by the State Department of Fish and Wildlife under this section shall be deposited in the Commercial Fisheries Fund. [1999 c.672 Â§2]

_______________



Chapter 507

Chapter 507 Â Compacts with Other States

2005 EDITION

COMPACTS WITH OTHER STATES

COMMERCIAL FISHING AND FISHERIES

507.010Â Â Â Â  Oregon-Washington Columbia River fish compact

507.020Â Â Â Â  Oregon-Washington concurrent jurisdiction waters

507.030Â Â Â Â  Modification of Oregon-Washington Columbia River fish compact; hearing

507.040Â Â Â Â  Pacific Marine Fisheries Compact

507.050Â Â Â Â  Representation on Pacific Marine Fisheries Commission

Â Â Â Â Â  507.010 Oregon-Washington Columbia River fish compact. Congress, by virtue of the authority vested in it under section 10, Article I, United States Constitution, providing for compacts and agreements between states, having ratified the recommendations of the conference committees of the States of Oregon and Washington, appointed to agree on legislation necessary for the regulation, preservation and protection of fish in the waters of the Columbia River, over which said states have concurrent jurisdiction, and other waters within either state which would be affected by such concurrent interest, recommendations being as follows: ÂWe further recommend that a resolution be passed by the legislatures of Washington and Oregon, whereby the ratification by Congress of the laws of the States of Oregon and Washington shall act as a treaty between said states, subject to modification only by joint agreement by said states;Â and the recommendation having been approved by resolution adopting the report of the conference committee, there exists between the States of Oregon and Washington a definite compact and agreement, the purport of which is substantially as follows: All laws and regulations now existing, or which may be necessary for regulating, protecting or preserving fish in the waters of the Columbia River, over which the States of Oregon and Washington have concurrent jurisdiction, or any other waters within either of said states, which would affect the concurrent jurisdiction, shall be made, changed, altered and amended in whole or in part, only with the mutual consent and approbation of both states.

Â Â Â Â Â  507.020 Oregon-Washington concurrent jurisdiction waters. The waters over which the States of Oregon and Washington are deemed to have concurrent jurisdiction comprise the waters of the Columbia River and its tributaries, within the confines of the States of Oregon and Washington, where such waters are state boundaries.

Â Â Â Â Â  507.030 Modification of Oregon-Washington Columbia River fish compact; hearing. (1) The State Fish and Wildlife Commission, on behalf of the State of Oregon, may enter into an agreement with the constituted authority of the State of Washington, to modify the existing agreement with respect to fishing in the waters of the Columbia River and its tributaries, within the confines of the States of Oregon and Washington, where such waters are state boundaries between the States of Oregon and Washington, as approved by the United States Congress on April 8, 1918.

Â Â Â Â Â  (2) The commission, in entering into any agreement with the constituted authority of the State of Washington, as provided in subsection (1) of this section, may hold a hearing jointly with such constituted authority of the State of Washington within the State of Washington. However, any such joint meeting scheduled in either state shall be held not more than 25 miles from an area of the Columbia River where commercial fishing is permitted. [Amended by 1959 c.321 Â§1; 1965 c.570 Â§150; 1971 c.187 Â§2; 1975 c.545 Â§14; 1987 c.244 Â§1]

Â Â Â Â Â  507.040 Pacific Marine Fisheries Compact. A compact, in form as in this section fully set forth, shall be in effect when one or both of the States of California and Washington become parties thereto, and the consent of Congress has been granted as required by section 10, Article I, of the Constitution of the United States.

______________________________________________________________________________

Â Â Â Â Â  The contracting states do hereby agree as follows:

ARTICLE I

Â Â Â Â Â  The purposes of this compact are and shall be to promote the better utilization of fisheries, marine, shell and anadromous, which are of mutual concern, and to develop a joint program of protection and prevention of physical waste of such fisheries in all of those areas of the Pacific Ocean and adjacent waters over which the compacting states jointly or separately now have or may hereafter acquire jurisdiction.

Â Â Â Â Â  Nothing herein contained shall be construed so as to authorize the compacting states or any of them to limit the production of fish or fish products for the purpose of establishing or fixing the prices thereof or creating and perpetuating a monopoly.

ARTICLE II

Â Â Â Â Â  This agreement shall become operative immediately as to those states executing it in the form that is in accordance with the laws of the executing states and the Congress has given its consent.

ARTICLE III

Â Â Â Â Â  Each state joining herein shall appoint, as determined by state statutes, one or more representatives to a commission hereby constituted and designated as the Pacific Marine Fisheries Commission, of whom one shall be the administrative or other officer of the agency of such state charged with the conservation of the fisheries resources to which this compact pertains. This commission shall be invested with the powers and duties set forth herein.

Â Â Â Â Â  The term of each commissioner of the Pacific Marine Fisheries Commission shall be four years. A commissioner shall hold office until a successor shall be appointed and qualified but such successorÂs term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled for the unexpired term, or a commissioner may be removed from office, as provided by the statutes of the state concerned. Each commissioner may delegate in writing from time to time, to a deputy, the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

Â Â Â Â Â  Voting powers under this compact shall be limited to one vote for each state regardless of the number of representatives.

ARTICLE IV

Â Â Â Â Â  The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell, and anadromous, in all of those areas of the Pacific Ocean over which the states signatory to this compact jointly or separately now have or may hereafter acquire jurisdiction. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions and said conservation zones to promote the preservation of those fisheries and their protection against over-fishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the signatory parties hereto.

Â Â Â Â Â  To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the Governors and legislative branches of the various signatory states hereto legislation dealing with the conservation of the marine, shell, and anadromous fisheries in all of those areas of the Pacific Ocean over which the signatory states jointly or separately now have or may hereafter acquire jurisdiction. The commission shall, more than one month prior to any regular meeting of the legislative branch in any state signatory hereto, present to the Governor of such state its recommendations relating to enactments by the legislative branch of that state in furthering the intents and purposes of this compact.

Â Â Â Â Â  The commission shall consult with and advise the pertinent administrative agencies in the signatory states with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable and which lie within the jurisdiction of such agencies.

Â Â Â Â Â  The commission shall have power to recommend to the states signatory hereto the stocking of the waters of such states with marine, shell or anadromous fish and fish eggs or joint stocking by some or all of such states and when two or more of the said states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

ARTICLE V

Â Â Â Â Â  The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory states but must meet at least once a year.

ARTICLE VI

Â Â Â Â Â  No action shall be taken by the commission except by the affirmative vote of a majority of the whole number of compacting states represented at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the vote of a majority of the compacting states which have an interest in such species.

ARTICLE VII

Â Â Â Â Â  The fisheries research agencies of the signatory states shall act in collaboration as the official research agency of the Pacific Marine Fisheries Commission.

Â Â Â Â Â  An advisory committee to be representative of the commercial fishermen, commercial fishing industry and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

Â Â Â Â Â  Nothing in this compact shall be construed to limit the powers of any state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any state imposing additional conditions and restrictions to conserve its fisheries.

ARTICLE IX

Â Â Â Â Â  Continued absence of representation or of any representative on the commission from any state party hereto, shall be brought to the attention of the Governor thereof.

ARTICLE X

Â Â Â Â Â  The States agree to make available annual funds for the support of the Commission on the following basis:

Â Â Â Â Â  Eighty percent (80%) of the annual budget shall be shared equally by those member States having as a boundary the Pacific Ocean; and five percent (5%) of the annual budget shall be contributed by each other member State; the balance of the annual budget shall be shared by those member States, having as a boundary the Pacific Ocean, in proportion to the primary market value of the products of their commercial fisheries on the basis of the latest five-year catch records.

Â Â Â Â Â  The annual contribution of each member State shall be figured to the nearest one hundred dollars.

Â Â Â Â Â  This amended article shall become effective upon its enactment by the States of Alaska, California, Idaho, Oregon and Washington and upon ratification by Congress by virtue of the authority vested in it under Article I, section 10, of the Constitution of the United States.

ARTICLE XI

Â Â Â Â Â  This compact shall continue in force and remain binding upon each state until renounced by it. Renunciation of this compact must be preceded by sending six monthsÂ notice in writing of intention to withdraw from the compact to the other parties hereto.

ARTICLE XII

Â Â Â Â Â  The States of Alaska or Hawaii, or any state having rivers or streams tributary to the Pacific Ocean may become a contracting state by enactment of the Pacific Marine Fisheries Compact. Upon admission of any new state to the compact, the purposes of the compact and the duties of the commission shall extend to the development of joint programs for the conservation, protection and prevention of physical waste of fisheries in which the contracting states are mutually concerned and to all waters of the newly admitted state necessary to develop such programs.

Â Â Â Â Â  This article shall become effective upon its enactment by the States of California, Oregon and Washington and upon ratification by Congress by virtue of the authority vested in it under Article I, section 10, of the Constitution of the United States.

______________________________________________________________________________

[Amended by 1961 c.481 Â§1; 1969 c.129 Â§1]

Â Â Â Â Â  507.050 Representation on Pacific Marine Fisheries Commission. The State Fish and Wildlife Director, one legislator appointed as provided in this section and one public member appointed by the Governor, shall act as the representative of the State of Oregon on the Pacific Marine Fisheries Commission in accordance with the provisions of and with the powers and duties in the compact set forth in ORS 507.040. The legislative member shall be appointed by the President of the Senate or the Speaker of the House of Representatives from among those legislators who, at the time of appointment, are serving on the Pacific States Legislative Fishery Task Force. The legislative member shall serve for a term of four years. For calendar year 1987, the Speaker of the House of Representatives shall appoint the legislative member, and thereafter the Speaker of the House of Representatives and the President of the Senate shall alternate in making the appointment of the legislative member. [Amended by 1961 c.192 Â§1; 1975 c.253 Â§29; 1987 c.436 Â§1]

_______________



Chapter 508

Chapter 508 Â Licenses and Permits

2005 EDITION

LICENSES AND PERMITS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

508.006Â Â Â Â  Definitions

508.011Â Â Â Â  Activities relating to oysters exempted

WHEN LICENSE REQUIRED

508.025Â Â Â Â  License required to take, process or deal in fish

508.030Â Â Â Â  License required for fishing gear

508.035Â Â Â Â  Separate licenses required for certain fishing gear and activities

508.040Â Â Â Â  Unlawful to knowingly buy or receive fish from unlicensed person

508.045Â Â Â Â  Exemption of retail fish dealers

PERMITS AND SPECIAL LICENSES

508.106Â Â Â Â  Permit to take carp or other nongame fish; fee

508.111Â Â Â Â  Permit to take food fish for educational and scientific purposes

508.116Â Â Â Â  Permit to take animals living intertidally on bottom

508.121Â Â Â Â  Juvenile jig line license

LICENSES AND REGULATION OF LICENSEES

508.235Â Â Â Â  Commercial fishing license

508.240Â Â Â Â  Acts by commercial fishing licensee prohibited

508.260Â Â Â Â  Boat license; plates; decals; rules

508.265Â Â Â Â  Boat licensing constitutes registration for purposes of federal laws

508.270Â Â Â Â  Fishing, boat license fees in lieu of other taxes and licenses on crab pots; reports to county assessor

508.285Â Â Â Â  License fees

NoteÂ Â Â Â Â Â Â Â Â  Surcharge through 2009--1989 c.512 Â§6

508.300Â Â Â Â  Albacore tuna landing license in lieu of other licenses

508.306Â Â Â Â  Fish bait dealer license; authority of commission to designate fish or shellfish bait

508.312Â Â Â Â  Commercial bait fishing license; license in lieu of commercial fishing and boat licenses

508.316Â Â Â Â  Disqualification from receiving more than one single delivery license

508.326Â Â Â Â  Commercial Fisheries Fund; uses

ISSUANCE, APPLICATION, CONTENTS, WHERE VALID, TRANSFERRING, TERM, LOCATION ABANDONMENT

508.406Â Â Â Â  Director or agent to issue and renew licenses

508.410Â Â Â Â  Contents of license applications

508.415Â Â Â Â  Security for fees

508.445Â Â Â Â  Certificate evidence as to license issuance

508.450Â Â Â Â  Contents of license

508.460Â Â Â Â  Oregon-Washington reciprocity on gillnet licenses

508.465Â Â Â Â  Licenses nontransferable

508.470Â Â Â Â  When licenses expire; renewal

508.475Â Â Â Â  Failure to renew license for fixed fishing gear constitutes abandonment; exception for Armed Forces

508.480Â Â Â Â  Failure to construct or install fishing gear held to be abandonment

508.485Â Â Â Â  Revocation and refusal to renew license for violation of commercial fishing laws or rules or theft of crab fishing gear

508.490Â Â Â Â  Refusal to issue license within two years after license revocation

508.495Â Â Â Â  Certificate in lieu of lost or destroyed license; fee

508.500Â Â Â Â  Alteration, false application and multiple possession of licenses prohibited

CATCH FEES

508.505Â Â Â Â  Additional fees based on value of fish at time of landing; exceptions

NoteÂ Â Â Â Â Â Â Â Â  Additional fee through 2009--1989 c.512 Â§8

508.510Â Â Â Â  Place where fish caught is immaterial; exceptions; special fee

508.515Â Â Â Â  Time of paying fees; report; interest on overdue fees; waiver or extension of payment

508.520Â Â Â Â  Determination of disputes

508.525Â Â Â Â  Lien for unpaid fee; foreclosure; jurisdiction of courts

508.530Â Â Â Â  Rules; reports; violation or falsification

508.535Â Â Â Â  Keeping record of food fish received and bought; inspection

508.540Â Â Â Â  Failure to keep or submit records or to pay fee

508.550Â Â Â Â  Sale of fish from license holderÂs boat; permit; fee; reports; payment of fees

SALMON HATCHERY PERMITS

508.700Â Â Â Â  Permits for salmon hatcheries; fees

508.705Â Â Â Â  Hearing for permits

508.710Â Â Â Â  Grounds for denial of permit

508.715Â Â Â Â  Conditions of permits

508.718Â Â Â Â  Program for protecting natural runs and genetic diversity of anadromous fish stocks; rules; findings

508.720Â Â Â Â  Altering terms of permits; findings; hearing; restoration of fish population

508.725Â Â Â Â  Released fish as state property; consideration by commission of adverse economic impact on hatcheries

508.730Â Â Â Â  Disposal of salmon products

508.735Â Â Â Â  Application of chapter to taking and sale of salmon

508.737Â Â Â Â  Policy for marketing of salmon products

508.740Â Â Â Â  Authority under ORS 508.700 to 508.745

508.745Â Â Â Â  Disposition of moneys received under ORS 508.700 to 508.745

COMMERCIAL FISHERY PERMIT BOARD

508.755Â Â Â Â  Membership; duties; meetings; expenses

RESTRICTED PARTICIPATION SYSTEMS

508.760Â Â Â Â  Sea urchin limited participation; terms; conditions; fees; rules

508.762Â Â Â Â  Review of denial of sea urchin permit renewal or transfer; fee; rules

508.765Â Â Â Â  Roe-herring limited participation; terms; conditions; fees; rules

RESTRICTED VESSEL PERMIT SYSTEMS

(Columbia River Gillnet Fishery)

508.775Â Â Â Â  Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited

508.778Â Â Â Â  Limitation on issuance of permits

508.781Â Â Â Â  Renewal of permit

508.784Â Â Â Â  Considerations in determining eligibility for permit

508.787Â Â Â Â  Permit revocation procedure

508.790Â Â Â Â  Fee; application form

508.792Â Â Â Â  Lottery system for permit issuance

508.793Â Â Â Â  Permit transfer restrictions

508.796Â Â Â Â  Review of permit denial; fee; rules; limitation on transfer of certain permits

(Ocean Troll Salmon Fishery)

508.801Â Â Â Â  Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited

508.804Â Â Â Â  Restriction on issuance of permits

508.807Â Â Â Â  Renewal of permit; replacement vessel

508.808Â Â Â Â  Special renewal and fee provisions

508.810Â Â Â Â  Considerations in determining eligibility for permit

508.813Â Â Â Â  Permit revocation procedure

508.816Â Â Â Â  Fee; application form; rules

508.819Â Â Â Â  Lottery system for permit issuance

508.822Â Â Â Â  Permit transfer restrictions; rules

508.825Â Â Â Â  Review of permit denial; rules; fee

508.828Â Â Â Â  Single delivery license in lieu of vessel permit

(Ocean Scallop Fishery)

508.840Â Â Â Â  Vessel permit required to engage in fishery; purchase of scallops by dealer from individual without permit prohibited

508.843Â Â Â Â  Use of single delivery license in lieu of permit; reciprocity of law

508.846Â Â Â Â  Issuance of permits restricted

508.849Â Â Â Â  Renewal of permit

508.852Â Â Â Â  Considerations in determining eligibility for permit

508.855Â Â Â Â  Permit revocation procedure

508.858Â Â Â Â  Fee

508.861Â Â Â Â  Lottery system for permit issuance; rules

508.864Â Â Â Â  Permit transfer restrictions

508.867Â Â Â Â  Review of permit denial; fee; rules

(Ocean Pink Shrimp Fishery)

508.880Â Â Â Â  Vessel permit required to engage in fishery; purchase of shrimp by dealers from individual without permit prohibited

508.883Â Â Â Â  Use of single delivery license in lieu of vessel permit; reciprocity of law

508.886Â Â Â Â  Limitation on number of permits; eligibility

508.889Â Â Â Â  Issuance of permits limited

508.892Â Â Â Â  Renewal of permit

508.895Â Â Â Â  Considerations in determining eligibility for permit

508.898Â Â Â Â  Permit revocation procedure

508.901Â Â Â Â  Fee; application form; rules

508.904Â Â Â Â  Lottery system for permit issuance

508.907Â Â Â Â  Permit transfer restrictions

508.908Â Â Â Â  Limits on authority of Commercial Fishery Permit Board to prohibit transfer of valid pink shrimp vessel permits

508.910Â Â Â Â  Review of permit denial; fee; rules; limitation on transfer of certain permits

508.913Â Â Â Â  Issuance of permits for vessels engaged in groundfish fishery; permit transfer restriction

508.915Â Â Â Â  Negotiations to establish reciprocal agreements pertaining to pink shrimp

(Ocean Dungeness Crab Fishery)

508.921Â Â Â Â  Findings; rules

508.926Â Â Â Â  Vessel permit required to engage in fishery; purchase of crab by dealer from individual without permit prohibited

508.931Â Â Â Â  Eligibility for permit

508.936Â Â Â Â  Permit transfer restrictions

508.941Â Â Â Â  Review of eligibility determinations; reciprocity with other states; fee

(Black and Blue Rockfish and Nearshore Fishery)

508.945Â Â Â Â  Vessel permit required; rules; purchase of black or blue rockfish or nearshore fish from individual without permit prohibited; exemptions

508.947Â Â Â Â  Eligibility for permit; renewal

508.949Â Â Â Â  Fees; application form; rules

508.951Â Â Â Â  Black Rockfish, Blue Rockfish and Nearshore Species Research Account; sources; uses

508.953Â Â Â Â  Log book required; collection and report of data

508.955Â Â Â Â  Lottery system for permit issuance; rules

508.957Â Â Â Â  Permit transfer restrictions

508.960Â Â Â Â  Review of permit denial; fee; rules

508.005 [Repealed by 1965 c.570 Â§152]

GENERAL PROVISIONS

Â Â Â Â Â  508.006 Definitions. The definitions prescribed by ORS 506.001 to 506.025 apply to this chapter. [1965 c.570 Â§58]

Â Â Â Â Â  508.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.011 Activities relating to oysters exempted. This chapter does not apply to oysters or to any activity of any person relating to oysters. [1965 c.570 Â§59b]

Â Â Â Â Â  508.015 [Amended by 1963 c.246 Â§3; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.020 [Amended by 1953 c.656 Â§6; 1961 c.374 Â§1; repealed by 1963 c.246 Â§4 (508.021 enacted in lieu of 508.020)]

Â Â Â Â Â  508.021 [1963 c.246 Â§5 (enacted in lieu of 508.020); repealed by 1965 c.570 Â§152]

WHEN LICENSE REQUIRED

Â Â Â Â Â  508.025 License required to take, process or deal in fish. (1) It is unlawful for any person, without first procuring a license from the State Fish and Wildlife Commission, to:

Â Â Â Â Â  (a) Take food fish in any of the waters of this state for commercial purposes or land food fish in this state for commercial purposes.

Â Â Â Â Â  (b) Buy, sell or otherwise deal in food fish for commercial purposes.

Â Â Â Â Â  (c) Process or can food fish for commercial purposes.

Â Â Â Â Â  (2) In a prosecution under this section, it is no defense that a person did take the personÂs own food fish for commercial purposes. [1965 c.570 Â§60]

Â Â Â Â Â  508.030 License required for fishing gear. It is unlawful for any individual to operate, or leave in a condition to take food fish in any of the waters of this state, any fishing gear used in taking food fish, without first obtaining from the State Fish and Wildlife Director or the authorized agent of the director such license as may be prescribed by this chapter. The license must be in the possession of such individual at the time the fishing gear is being used. [1965 c.570 Â§61]

Â Â Â Â Â  508.035 Separate licenses required for certain fishing gear and activities. (1) Separate licenses are required for each:

Â Â Â Â Â  (a) Person other than an employee operating as a canner of food fish.

Â Â Â Â Â  (b) Person other than an employee operating as a wholesale fish dealer, for each separate place of business.

Â Â Â Â Â  (c) Individual acting or engaged as a fish buyer by a person licensed under paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) Person licensed under paragraph (a) or (b) of this subsection, for each permanent site or location operated by such person as a fish-buying station.

Â Â Â Â Â  (e) Individual taking or assisting in the taking of food fish for commercial purposes as described in ORS 508.235.

Â Â Â Â Â  (f) Boat, used in taking food fish for commercial purposes, as described in ORS 508.260.

Â Â Â Â Â  (g) Single delivery of food fish from the Pacific Ocean for commercial purposes in the absence of licenses under paragraphs (e) and (f) of this subsection.

Â Â Â Â Â  (h) Person other than an employee operating as a fish bait dealer, for each separate place of business.

Â Â Â Â Â  (i) Individual taking or assisting in the taking of food fish for sale to a fish bait dealer.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission shall classify and define the various licenses provided for in this section and shall direct the State Fish and Wildlife Director to issue licenses accordingly and the classification shall be final. [1965 c.570 Â§62; 1969 c.172 Â§1; 1971 c.540 Â§4; 1973 c.768 Â§19]

Â Â Â Â Â  508.040 Unlawful to knowingly buy or receive fish from unlicensed person. It is unlawful for a wholesaler, canner or buyer to buy or receive food fish from a person who the wholesaler, canner or buyer does not have reasonable cause to believe is licensed as required under ORS 508.035, unless such person is exempt from the requirements of ORS 508.035. [1965 c.570 Â§62a]

Â Â Â Â Â  508.045 Exemption of retail fish dealers. Notwithstanding ORS 508.025 and 508.035, no license is required to handle or deal in food fish and shellfish for human consumption as a retail fish dealer. [1965 c.570 Â§63; 1969 c.172 Â§2; 1971 c.540 Â§5]

Â Â Â Â Â  508.105 [Amended by 1955 c.176 Â§1; 1963 c.246 Â§6; repealed by 1965 c.570 Â§152]

PERMITS AND SPECIAL LICENSES

Â Â Â Â Â  508.106 Permit to take carp or other nongame fish; fee. (1) Upon receiving a written application therefor, accompanied by a fee of $3, the State Fish and Wildlife Commission may issue to any person a permit to take carp or other nongame fish.

Â Â Â Â Â  (2) The kind or kinds of fish, the method to be used and the name and location of the body of water from which the fish are to be taken, shall be specified in the permit.

Â Â Â Â Â  (3) After having obtained a permit as provided for in subsection (1) of this section, and subject to any rules of the commission, any person may take carp or nongame fish from any of the waters of this state described in the permit.

Â Â Â Â Â  (4) It is unlawful to:

Â Â Â Â Â  (a) Retain any fish other than described in the permit in connection with the use of any permit issued under subsection (1) of this section, and any other fish taken shall at once be set free; or

Â Â Â Â Â  (b) Take any fish for commercial purposes by a permit issued under subsection (1) of this section without first having obtained a license under ORS 508.035. [1965 c.570 Â§64; 1973 c.768 Â§12; 1975 c.253 Â§30]

Â Â Â Â Â  508.110 [Amended by 1963 c.246 Â§7; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.111 Permit to take food fish for educational and scientific purposes. The State Fish and Wildlife Director may issue to any person a permit to take food fish solely for educational and scientific purposes. [1965 c.570 Â§64a]

Â Â Â Â Â  508.115 [Repealed by 1961 c.156 Â§1]

Â Â Â Â Â  508.116 Permit to take animals living intertidally on bottom. (1) The State Fish and Wildlife Director may issue to any person a permit to take animals living intertidally on the bottom.

Â Â Â Â Â  (2) It is unlawful to take animals living intertidally on the bottom for commercial purposes by a permit issued under subsection (1) of this section without first having obtained a license under ORS 508.035. [1965 c.570 Â§64b]

Â Â Â Â Â  508.120 [Amended by 1963 c.246 Â§8; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.121 Juvenile jig line license. (1) Any juvenile may secure from the State Fish and Wildlife Commission free of charge a juvenile jig line license to take herring, pilchard, perch, anchovies and candlefish by a hand or jig line and to sell such fish so taken by the juvenile to a wholesale fish dealer or a fish bait dealer.

Â Â Â Â Â  (2) As used in this section, ÂjuvenileÂ means any individual 17 years of age or younger as of January 1 of the year for which the license is issued.

Â Â Â Â Â  (3) The license, for the purposes authorized in this section, is in lieu of the commercial fisherman and boat licenses required under ORS 508.235 and 508.260. [1965 c.103 Â§2; 1971 c.540 Â§8]

Â Â Â Â Â  508.125 [Amended by 1963 c.246 Â§9; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.130 [Amended by 1959 c.128 Â§1; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.135 [Amended by 1963 c.246 Â§10; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.140 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.145 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.147 [1955 c.238 Â§2; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.150 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.152 [1955 c.238 Â§3; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.155 [Amended by 1953 c.656 Â§6; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.160 [Amended by 1955 c.167 Â§1; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.165 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.170 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.175 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.180 [Amended by 1953 c.656 Â§6; 1959 c.401 Â§1; 1961 c.374 Â§2; 1963 c.224 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.185 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.190 [Amended by 1963 c.224 Â§2; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.195 [Amended by 1953 c.656 Â§6; repealed by 1961 c.374 Â§4]

Â Â Â Â Â  508.200 [Amended by 1963 c.224 Â§3; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.205 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.210 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.215 [Amended by 1963 c.224 Â§4; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.220 [Amended by 1955 c.177 Â§1; repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.223 [1963 c.246 Â§2; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.225 [Amended by 1955 c.279 Â§1; 1957 c.134 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.230 [Amended by 1963 c.224 Â§5; 1965 c.570 Â§83; renumbered 508.290]

LICENSES AND REGULATION OF LICENSEES

Â Â Â Â Â  508.235 Commercial fishing license. (1) A commercial fishing license must be obtained by each individual who, for commercial purposes:

Â Â Â Â Â  (a) Takes or assists in the taking of any food fish from the waters or land of this state;

Â Â Â Â Â  (b) Operates or assists in the operation of any boat or fishing gear for the taking of food fish in the waters of this state; or

Â Â Â Â Â  (c) Lands food fish from the waters of the Pacific Ocean at any point in this state.

Â Â Â Â Â  (2) A commercial fishing license must be in the possession of the licensee, when engaged in the taking or landing of commercial fish, and is required in addition to any other license under this chapter.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section or ORS 508.035, upon application of the holder of a boat license, the State Fish and Wildlife Commission shall issue to the applicant in the name of the boat, one commercial fishing license for each individual who assists the holder of the boat license in the taking of fish for commercial purposes. Notwithstanding ORS 508.465, licenses issued pursuant to this subsection are transferable to all individuals who assist in the taking of fish for commercial purposes on the boat for which the licenses are issued. Notwithstanding ORS 508.285, the fee for the license issued pursuant to this subsection is $85 for each individual. [1965 c.570 Â§77; 1993 c.501 Â§1]

Â Â Â Â Â  508.240 Acts by commercial fishing licensee prohibited. It is unlawful for any person licensed to take food fish for commercial purposes, as required under ORS 508.035, to:

Â Â Â Â Â  (1) Keep any food fish the person takes under such license for personal use; or

Â Â Â Â Â  (2) Sell any food fish the person takes under such license to other than a wholesaler, canner, fish bait dealer or buyer licensed as required under ORS 508.035. [1965 c.570 Â§77a; 1971 c.540 Â§6]

Â Â Â Â Â  508.245 [1965 c.570 Â§78; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.246 [1977 c.245 Â§2; repealed by 1979 c.679 Â§13]

Â Â Â Â Â  508.250 [1965 c.570 Â§79; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.255 [1965 c.570 Â§80; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.257 [1969 c.172 Â§7; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.260 Boat license; plates; decals; rules. (1) A boat license must be obtained by the owner or operator of any boat used in taking food fish or shellfish for commercial purposes except for the taking of clams or crayfish.

Â Â Â Â Â  (2) A pair of decals bearing the last two numbers of the year for which the license is issued shall be included with the license for placement on the licensed boat.

Â Â Â Â Â  (3) In accordance with rules promulgated by it, the State Fish and Wildlife Commission shall assign a number to each licensed boat and shall designate the size, location and manner of placement of the number and license year decal on the boat. [1965 c.570 Â§81; 1973 c.768 Â§13; 1975 c.756 Â§1]

Â Â Â Â Â  508.265 Boat licensing constitutes registration for purposes of federal laws. The licensing of any boat pursuant to this chapter to take food fish for commercial purposes from the waters of this state or land food fish from the waters of the Pacific Ocean at any point in this state shall constitute registration of such vessel under the laws of this state for the purposes of section 306(a) of the Fishery Conservation and Management Act of 1976 (Act of April 13, 1976, 90 Stat. 331). [1977 c.202 Â§2]

Â Â Â Â Â  508.270 Fishing, boat license fees in lieu of other taxes and licenses on crab pots; reports to county assessor. (1) Either the commercial fishing license required by ORS 508.235 or the boat license required by ORS 508.260 is in lieu of all taxes and licenses on crab pots used by a person so licensed or used in connection with a boat so licensed.

Â Â Â Â Â  (2) Crab pots shall be reported to the county assessor by each owner and listed for ad valorem taxation, but if the owner of such crab pots furnishes documentary proof to the assessor, not later than August 1 of each year, that the owner possesses a current commercial fishing license under ORS 508.235 or that the boat of the owner is currently licensed under ORS 508.260, the assessor shall cancel any assessment made by the assessor of crab pots used by such person or used in connection with such personÂs licensed boat. [1969 c.649 Â§2; 1993 c.270 Â§69]

Â Â Â Â Â  508.285 License fees. (1) The fee for each license required by this chapter is as follows:

Â Â Â Â Â  (a) Albacore tuna landing license, $20.

Â Â Â Â Â  (b) Resident boat license, $200.

Â Â Â Â Â  (c) Nonresident boat license, $760.

Â Â Â Â Â  (d) Resident commercial fishing license, $50.

Â Â Â Â Â  (e) Nonresident commercial fishing license, $290.

Â Â Â Â Â  (f) Commercial fishing license for resident persons 18 years of age or younger, $25.

Â Â Â Â Â  (g) Commercial bait fishing license, $60.

Â Â Â Â Â  (h) Fish buyer license, $150.

Â Â Â Â Â  (i) Fish bait dealer license, $60.

Â Â Â Â Â  (j) Food fish canner license, $350.

Â Â Â Â Â  (k) Shellfish canner license, $350.

Â Â Â Â Â  (L) Single delivery license, $100.

Â Â Â Â Â  (m) Wholesale fish dealer license, $350.

Â Â Â Â Â  (2) As used in this section, ÂresidentÂ means an actual bona fide resident of this state for at least one year prior to application for a license. [1965 c.570 Â§82; 1969 c.172 Â§3; 1971 c.540 Â§7; 1973 c.768 Â§14; 1975 c.756 Â§2; 1977 c.245 Â§3; 1979 c.679 Â§11; 1991 c.701 Â§1; 1999 c.59 Â§163; 2005 c.629 Â§1]

Â Â Â Â Â  Note: Section 6, chapter 512, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 6. Surcharge through 2009. In addition to the fees otherwise prescribed by law, the issuer of each of the following permits shall charge and collect each time the permit is issued, during the period beginning January 1, 1998, and ending December 31, 2009, the following surcharges:

Â Â Â Â Â  (1) Ocean Troll Salmon Fishery permit issued under ORS 508.816, $65.

Â Â Â Â Â  (2) Columbia River Gillnet Fishery permit issued under ORS 508.790, $74. [1989 c.512 Â§6; 1991 c.184 Â§2; 1997 c.8 Â§10; 2003 c.643 Â§2]

Â Â Â Â Â  508.290 [Formerly 508.230; 1967 c.322 Â§2; repealed by 1975 c.130 Â§2 and 1975 c.253 Â§40]

Â Â Â Â Â  508.300 Albacore tuna landing license in lieu of other licenses. Notwithstanding any other provision of this chapter, the only license required for landing albacore tuna from the waters of the Pacific Ocean at any point in this state is an albacore tuna landing license. [1973 c.768 Â§17]

Â Â Â Â Â  508.305 [Amended by 1957 s.s. c.9 Â§1; 1963 c.197 Â§1; 1965 c.310 Â§1; renumbered 508.505]

Â Â Â Â Â  508.306 Fish bait dealer license; authority of commission to designate fish or shellfish bait. (1) Any person may obtain a fish bait dealer license to purchase food fish directly from a commercial fisherman licensed under ORS 508.235 or commercial bait fisherman licensed under ORS 508.312, for retail sale as fish or shellfish bait.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission by regulation may designate those species of food fish or parts thereof which may not be used for fish or shellfish bait. [1971 c.540 Â§2]

Â Â Â Â Â  508.310 [Amended by 1965 c.570 Â§86; renumbered 508.515]

Â Â Â Â Â  508.312 Commercial bait fishing license; license in lieu of commercial fishing and boat licenses. (1) Any individual may obtain a commercial bait fishing license to take food fish for sale to a fish bait dealer licensed under ORS 508.306.

Â Â Â Â Â  (2) The license for the purpose authorized in this section is in lieu of the commercial fishing and boat licenses required under ORS 508.235 and 508.260. [1971 c.540 Â§3]

Â Â Â Â Â  508.315 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.316 Disqualification from receiving more than one single delivery license. Except as provided in ORS 508.843 and 508.883, the State Fish and Wildlife Director shall not issue a boat more than one single delivery license under ORS 508.285 during a 12-month period as established by rule of the director. For purposes of this section, the disqualification from receiving additional single delivery licenses shall apply to a boat without regard to ownership or changes in ownership. [1999 c.164 Â§2]

Â Â Â Â Â  508.320 [Amended by 1963 c.197 Â§2; 1965 c.310 Â§2; renumbered 508.510]

Â Â Â Â Â  508.325 [Renumbered 508.520]

Â Â Â Â Â  508.326 Commercial Fisheries Fund; uses. (1) The Commercial Fisheries Fund is created in the State Treasury, separate and distinct from the General Fund. Except as provided in ORS 506.690, all moneys in the Commercial Fisheries Fund are appropriated continuously to the State Fish and Wildlife Commission for the administration and enforcement of the commercial fishing laws and for the management, propagation, research, habitat improvement and other activities that protect, maintain or enhance the food fish resource of this state. Interest earned on moneys in the fund shall be credited to the fund.

Â Â Â Â Â  (2) Except as provided in ORS 508.949, all moneys collected pursuant to ORS 508.505 to 508.550 for fish species taken pursuant to developmental fishery activities referred to in ORS 506.460 shall be credited to a separate account in the Commercial Fisheries Fund. Notwithstanding subsection (1) of this section or ORS 506.306, 25 percent of such moneys shall be expended for general fish management purposes and 75 percent of such moneys shall be expended to pay the expenses of developmental fishery activities pursuant to ORS 506.460. [1991 c.701 Â§21; 1993 c.765 Â§119; 1999 c.1013 Â§2; 2003 c.809 Â§14]

Â Â Â Â Â  508.330 [Renumbered 508.525]

Â Â Â Â Â  508.335 [Amended by 1965 c.570 Â§87; renumbered 508.530]

Â Â Â Â Â  508.340 [Amended by 1961 c.373 Â§1; 1963 c.197 Â§3; 1965 c.570 Â§88; renumbered 508.535]

Â Â Â Â Â  508.345 [Amended by 1961 c.373 Â§2; 1965 c.570 Â§89; renumbered 508.540]

Â Â Â Â Â  508.350 [Renumbered 508.545]

Â Â Â Â Â  508.355 [Repealed by 1963 c.197 Â§4]

Â Â Â Â Â  508.360 [Repealed by 1963 c.197 Â§4]

ISSUANCE, APPLICATION, CONTENTS, WHERE VALID, TRANSFERRING, TERM, LOCATION ABANDONMENT

Â Â Â Â Â  508.405 [Amended by 1963 c.196 Â§1; repealed by 1965 c.570 Â§65 (508.406 enacted in lieu of 508.405)]

Â Â Â Â Â  508.406 Director or agent to issue and renew licenses. The State Fish and Wildlife Director or the authorized agent of the director shall issue or renew any license required by the commercial fishing laws to a qualified person upon proper application and payment of the license fee required by ORS 508.285. [1965 c.570 Â§66 (enacted in lieu of 508.405)]

Â Â Â Â Â  508.407 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.410 Contents of license applications. All applications for licenses under ORS 508.406 shall be made on blanks furnished by the State Fish and Wildlife Director and shall contain such information as the State Fish and Wildlife Commission determines to be necessary for proper administration and enforcement of the commercial fishing laws. [Amended by 1957 c.208 Â§1; 1963 c.196 Â§2; 1965 c.570 Â§67]

Â Â Â Â Â  508.413 [1963 c.246 Â§1; repealed by 1965 c.67 Â§4]

Â Â Â Â Â  508.415 Security for fees. (1) In case of license applications by canners or wholesalers, the State Fish and Wildlife Director, in addition to license fees provided by law, may exact from the applicant a bond from a corporate surety, authorized to do business in this state, guaranteeing the payment of fees, if the director considers such action is necessary to insure compliance with ORS 508.505 to 508.540.

Â Â Â Â Â  (2) In lieu of any bond that may be required under subsection (1) of this section, any applicant may deposit with the State Fish and Wildlife Commission, under such terms and conditions as the director may prescribe, a like amount of lawful money of the United States or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The commission shall turn over to the State Treasurer for safekeeping all such deposits so received. [Amended by 1963 c.196 Â§3; 1965 c.570 Â§68; 1969 c.52 Â§1; 1991 c.331 Â§73; 1991 c.701 Â§17; 1997 c.631 Â§484]

Â Â Â Â Â  508.420 [Amended by 1955 c.168 Â§1; 1963 c.196 Â§4; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.425 [Amended by 1961 c.168 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.430 [Amended by 1963 c.196 Â§5; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.435 [Amended by 1961 c.181 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.440 [Repealed by 1961 c.233 Â§1]

Â Â Â Â Â  508.445 Certificate evidence as to license issuance. In all prosecutions requiring proof as to the issuance or nonissuance of a license by the State Fish and Wildlife Director under any of the laws of this state, the certificate of the director as to the issuance or nonissuance of the license by the director shall be sufficient proof on that question to establish the fact. This certificate shall be admitted in evidence as to the issuance or nonissuance of the license in any such prosecution.

Â Â Â Â Â  508.450 Contents of license. Each license issued under ORS 508.406 shall be numbered and dated by the State Fish and Wildlife Director or an authorized agent and contain the site or address where the appliance or business is located and the name of the person to whom the license is granted. [Amended by 1957 c.132 Â§1; 1963 c.196 Â§6]

Â Â Â Â Â  508.455 [Amended by 1955 c.122 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.460 Oregon-Washington reciprocity on gillnet licenses. All gillnet licenses issued by the States of Oregon and Washington are valid as to the waters of the Columbia River in Oregon and Washington, as though issued by the department of fisheries of either state. The department of fisheries of each state or the officials who have charge of issuing licenses shall furnish to each other the names of licensees and the number of the licenses, without cost or expense to either state.

Â Â Â Â Â  508.465 Licenses nontransferable. Licenses may not be transferred from one licensee to another.

Â Â Â Â Â  508.470 When licenses expire; renewal. All licenses for which fees are provided for under ORS 508.285 unless otherwise specified in law expire as of midnight, December 31, following the dates of their issuance, and shall be renewed annually thereafter upon application and payment of fees required therefor. [Amended by 1959 c.123 Â§1; 1961 c.374 Â§3; 1963 c.196 Â§7; 1965 c.570 Â§71; 1977 c.245 Â§4; 1979 c.679 Â§12]

Â Â Â Â Â  508.475 Failure to renew license for fixed fishing gear constitutes abandonment; exception for Armed Forces. The failure to renew the license, or make application therefor, for any location for a fixed fishing gear in any of the waters of this state, on January 1 of any year, constitutes abandonment of the location. However, any licensee entering the Armed Forces of the United States during any period which would qualify the licensee under the laws of this state as a war veteran is not deemed to have abandoned such location or gear so licensed, either by reason of absence from the location during such service or by failure to renew the license as required. Such licensee may file application for renewal of the license at any time following the date of release from the Armed Forces of the United States, until January 1 of the following year, and shall have preference over other persons therefor. [Amended by 1965 c.570 Â§72]

Â Â Â Â Â  508.480 Failure to construct or install fishing gear held to be abandonment. Should the holder of any license neglect to construct or install at the site the fishing gear called for by the license during two consecutive years covered by the license, the location shall be deemed abandoned. [Amended by 1965 c.570 Â§73]

Â Â Â Â Â  508.485 Revocation and refusal to renew license for violation of commercial fishing laws or rules or theft of crab fishing gear. Except for vessel licenses prescribed in ORS 508.285, 508.470, 508.755, 508.775 to 508.796, 508.801 to 508.825, 508.880, 508.883 and 508.889 to 508.910, the State Fish and Wildlife Commission may, in its discretion, revoke for the remainder of the license year any license issued to such person under the authority of the commission or the State Fish and Wildlife Director, and in its discretion may refuse the issuance of any license issued under the authority of the commission or director during any period not to exceed one year from the date of the license revocation order:

Â Â Â Â Â  (1) Upon conviction within this state of any person of violation of any of the commercial fishing laws or rules;

Â Â Â Â Â  (2) Upon receiving notice from the agency that regulates commercial fishing in the State of Washington of the conviction of any person in that state of an offense which was a violation of Columbia River commercial fishing rules adopted pursuant to the Columbia River Compact and which if committed in this state would be grounds for license revocation pursuant to subsection (1) of this section;

Â Â Â Â Â  (3) Upon conviction within this state of any person for violation of ORS 498.022, or any rule promulgated pursuant thereto, involving game fish, through the use of a license issued pursuant to the commercial fishing laws; or

Â Â Â Â Â  (4) Upon conviction within this state of a person for violation of ORS 164.043 to 164.065 when the subject of the theft is commercial fishing crab rings or crab pots, or the crabs taken therefrom. [Amended by 1965 c.570 Â§74; 1971 c.569 Â§1; 1977 c.350 Â§6; 1987 c.213 Â§4; 1997 c.252 Â§1; 1999 c.1051 Â§276]

Â Â Â Â Â  508.490 Refusal to issue license within two years after license revocation. Except for vessel licenses prescribed in ORS 508.260 and vessel permits prescribed in ORS 508.285, 508.470, 508.755, 508.775 to 508.796, 508.801 to 508.825, 508.880, 508.883 and 508.889 to 508.910, the State Fish and Wildlife Commission may, in its discretion, refuse the issuance of any license issued under the authority of the commission or the State Fish and Wildlife Director during any period not to exceed two years from the date of the license revocation order:

Â Â Â Â Â  (1) Upon conviction within this state of any person of violation of any of the commercial fishing laws or rules after such person has once been convicted and penalized under ORS 508.485; or

Â Â Â Â Â  (2) Upon receiving notice from the agency that regulates commercial fishing in the State of Washington of the conviction of any person in that state of an offense which was a violation of Columbia River commercial fishing rules adopted pursuant to the Columbia River Compact and which if committed in this state would be grounds for refusal to issue a license pursuant to subsection (1) of this section. [Amended by 1965 c.570 Â§75; 1977 c.350 Â§7; 1987 c.213 Â§5]

Â Â Â Â Â  508.495 Certificate in lieu of lost or destroyed license; fee. Upon the receipt of a fee of $2 and the filing of an affidavit that a license issued under authority of ORS 508.406 has been lost or destroyed, the State Fish and Wildlife Director or the authorized agent of the director shall issue a certificate that such license has been issued and has been lost or destroyed. Except as provided in ORS 508.260, the certificate may be used in lieu of the lost or destroyed license. [1957 c.140 Â§1; 1965 c.570 Â§76; 1973 c.768 Â§18]

Â Â Â Â Â  508.500 Alteration, false application and multiple possession of licenses prohibited. No person shall:

Â Â Â Â Â  (1) Alter, borrow or loan to any other person any license or permit issued by the department.

Â Â Â Â Â  (2) In applying for a license or permit issued by the State Department of Fish and Wildlife knowingly make any false statement of any information required by the application regarding the person in whose name the license or permit is to be issued.

Â Â Â Â Â  (3) Possess any license or permit that has been altered, borrowed or loaned or for which any false statements were knowingly made in applying therefor. [1981 c.365 Â§20]

CATCH FEES

Â Â Â Â Â  508.505 Additional fees based on value of fish at time of landing; exceptions. (1) Additional fees shall be collected by the State Fish and Wildlife Director in the amount prescribed by this section, except as provided in ORS 508.510. Every person operating within the state as a canner, buyer, bait dealer or wholesaler of any food fish or shellfish shall pay, in addition to all other licenses or fees provided by law, a fee equal to the value of the food fish at the point of landing multiplied by the following rates:

Â Â Â Â Â  (a) All salmon and steelhead, 3.15 percent.

Â Â Â Â Â  (b) All black rockfish, blue rockfish and nearshore fish, five percent.

Â Â Â Â Â  (c) All other food fish and shellfish, 1.09 percent for the period beginning January 1, 1992, and ending December 31, 1992. Thereafter the State Fish and Wildlife Commission may increase the rate to not more than 1.25 percent to the extent that the commission determines upon review that revenues received are inadequate to maintain the legislatively adopted program level. The commission shall report its revenue review and any proposed rate increase to the Emergency Board prior to the time the rate increase is implemented.

Â Â Â Â Â  (2) Only live, fresh or frozen in the round or dressed food fish or shellfish are subject to the fees provided in this section. ÂDressedÂ includes but is not limited to beheaded, gutted, filleted, loined or shucked. However, frozen food fish or frozen shellfish received in a wrapped package to which a legible label is stamped or printed showing the name, address, brand or trade name of the original processor or wholesale distributor under which the package is marketed and the kind of frozen food fish or frozen shellfish contained therein, for distribution and ultimate sale in the original package are not subject to the fees provided in this section. [Formerly 508.305; 1969 c.172 Â§4; 1971 c.243 Â§1; 1973 c.768 Â§15; 1979 c.378 Â§1; 1989 c.166 Â§1; 1991 c.701 Â§2; 2003 c.809 Â§12]

Â Â Â Â Â  Note: Section 8, chapter 512, Oregon Laws 1989, provides: Sec. 8. Additional fee through 2009. In addition to the ad valorem fee prescribed by law, during the period beginning January 1, 1998, and ending December 31, 2009, there shall be paid for each fish species referred to in ORS 508.505 (1)(a), an additional fee of five cents per pound. The ad valorem fee referred to in this section is subject to ORS 508.505 to 508.540. [1989 c.512 Â§8; 1991 c.184 Â§3; 1997 c.8 Â§11; 2003 c.643 Â§3]

Â Â Â Â Â  508.507 [1971 c.540 Â§10; repealed by 1991 c.701 Â§3]

Â Â Â Â Â  508.510 Place where fish caught is immaterial; exceptions; special fee. (1) The fee provided for in ORS 508.505 shall be paid irrespective of where the fish were caught. However, the fees shall not be paid on any food fish or shellfish brought into this state after having been landed:

Â Â Â Â Â  (a) In another state, territory or possession of the United States, and upon or in regard to which a tax or fee has been levied and collected in the other state, territory or possession; or

Â Â Â Â Â  (b) In another country.

Â Â Â Â Â  (2) Notwithstanding ORS 508.505, there shall be paid a fee of one percent of the value of all food fish or shellfish brought into this state after having been landed in another state, territory or possession of the United States, and upon or in regard to which a tax or fee has not been levied and collected in the other state, territory or possession. [Formerly 508.320; 1991 c.701 Â§4]

Â Â Â Â Â  508.515 Time of paying fees; report; interest on overdue fees; waiver or extension of payment. (1) The fee required by ORS 508.505 shall be paid to the State Fish and Wildlife Director on or before the 20th day of each calendar month for the preceding calendar month.

Â Â Â Â Â  (2) The fee shall be accompanied by a report showing the total number of pounds of all varieties of food fish, stated separately upon blanks furnished by the director, and the value at the point of landing.

Â Â Â Â Â  (3) In the event that such fee is not paid within the time for payment provided in subsection (1) of this section, there shall be added as a late payment charge a sum equal to five percent of the unpaid fees or $5, whichever is greater, and there shall be charged an interest rate of one percent per month until the principal and interest is paid.

Â Â Â Â Â  (4) Notwithstanding subsection (1), (2) or (3) of this section, the State Fish and Wildlife Commission may waive or extend payment of any fees required by ORS 508.505 amounting to less than $10 during any calendar year. [Formerly 508.310; 1971 c.243 Â§2; 1981 c.646 Â§5; 1991 c.701 Â§5]

Â Â Â Â Â  508.520 Determination of disputes. It is the intention that only one fee based on the value of the fish at the point of landing shall be collected for each fish purchased or received, and in order that this end may be accomplished the State Fish and Wildlife Commission and the State Fish and Wildlife Director may determine finally any dispute arising out of the operation and enforcement of ORS 508.505. [Formerly 508.325; 1991 c.701 Â§6]

Â Â Â Â Â  508.525 Lien for unpaid fee; foreclosure; jurisdiction of courts. The fee required by ORS 508.505 constitutes a first lien upon the cannery, packing plant, scow, boat and its equipment used in the canning, receiving or transporting of the fish. This lien may be foreclosed by the State Fish and Wildlife Commission in the name of the state by a suit in equity in the circuit court of the county in which the property upon which a lien is given by this section is situated. If situated in two or more counties the court first acquiring jurisdiction of a part of the property shall have jurisdiction of all the property described in such foreclosure suit. [Formerly 508.330; 1991 c.701 Â§7]

Â Â Â Â Â  508.530 Rules; reports; violation or falsification. (1) The State Fish and Wildlife Commission may make such rules and require such reports to be made as, in its judgment, are necessary to insure the collection and payment of the fee required by ORS 508.505.

Â Â Â Â Â  (2) It is unlawful for any person to falsify any of the reports or to violate any of the rules made or required by the commission. [Formerly 508.335; 1991 c.701 Â§8]

Â Â Â Â Â  508.535 Keeping record of food fish received and bought; inspection. (1) Every fish canner, fish buyer, retail fish dealer, fish bait dealer or wholesale fish dealer shall keep a record, of all food fish received and bought, in accordance with rules promulgated by the State Fish and Wildlife Commission. Such information may be required as is necessary to enable the commission to carry out its duties of conservation, protection, administration or enforcement under the commercial fishing laws without imposing undue hardship on the licensees.

Â Â Â Â Â  (2) At least one copy of this record shall be kept:

Â Â Â Â Â  (a) On each boat, vessel, scow, pickup boat or other craft, truck, automobile, motor vehicle or other vehicle of any kind whatsoever used in buying, receiving or transporting the fish.

Â Â Â Â Â  (b) By the canner, buyer, retailer, fish bait dealer or wholesaler.

Â Â Â Â Â  (3) This record is subject to inspection by the commissioners, the State Fish and Wildlife Director, the authorized agent of the director, or any duly authorized police officer. This record shall be transmitted to the office of the director at such times and in such manner as the commission directs.

Â Â Â Â Â  (4) Every person shall always keep open to inspection by the commission or its agent any books, records, papers or memoranda which are pertinent to the administration of ORS 508.505 to 508.540. For the purpose of ascertaining the correctness of any fee record or report or the number of pounds or value of fish upon which the additional fee is based or such other information as may be necessary to the administration of ORS 508.505 to 508.540, the commission or its agent may inspect such books, records, papers or memoranda.

Â Â Â Â Â  (5) Restaurants licensed under ORS 624.020 shall keep a record of all fresh or frozen fish received or bought while such fish are in the restaurantÂs possession. This record shall be subject to inspection by the commissioners, the director, the authorized agent of the director, or any duly authorized police officer. An invoice or receipt shall be adequate for the purposes of this subsection. [Formerly 508.340; 1969 c.172 Â§5; 1971 c.540 Â§11; 1973 c.437 Â§1; 1977 c.242 Â§5; 1991 c.701 Â§9]

Â Â Â Â Â  508.540 Failure to keep or submit records or to pay fee. (1) In addition to the penalty prescribed by ORS 506.991, the State Fish and Wildlife Director, under the authority of the State Fish and Wildlife Commission, may suspend or revoke any license for which a fee is required under ORS 508.285 if the person holding the license fails to keep the record required by ORS 508.535 or fails to submit the books, records, papers or memoranda of the person for inspection, pursuant to ORS 508.535 (4), to any member of the commission or any of its representatives presenting written authority from the commission.

Â Â Â Â Â  (2) The State Fish and Wildlife Director may suspend, deny the renewal of or refuse to issue any license for which a fee is required under ORS 508.285 if the person holding or applying for the license is more than 60 days past due in an amount of more than $400 owed:

Â Â Â Â Â  (a) From fees pursuant to ORS 508.505;

Â Â Â Â Â  (b) From overage, incidental catch or bycatch charges; or

Â Â Â Â Â  (c) To any food fish commodity commission established under ORS chapter 576.

Â Â Â Â Â  (3) The State Fish and Wildlife Commission may contact any food fish commodity commission at any time to obtain lists of persons who owe past due fees to the commodity commission.

Â Â Â Â Â  (4) For purposes of this section:

Â Â Â Â Â  (a) ÂBycatchÂ means the unintended taking of a species of food fish that:

Â Â Â Â Â  (A) Occurs while targeting another species of food fish; and

Â Â Â Â Â  (B) Is prohibited due to time, place, manner, regulations or quota restrictions.

Â Â Â Â Â  (b) ÂIncidental catchÂ means the unintended legal taking of a species of food fish that occurs while targeting another species of food fish.

Â Â Â Â Â  (c) ÂOverageÂ means the amount of food fish taken for commercial purposes that exceeds the amount allowed by federal and state law. [Formerly 508.345; 1991 c.701 Â§10; 2003 c.39 Â§1]

Â Â Â Â Â  508.545 [Formerly 508.350; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  508.550 Sale of fish from license holderÂs boat; permit; fee; reports; payment of fees. Notwithstanding any other provision of this chapter, a person who holds a valid Oregon commercial fishing license may sell any species of food fish taken in lawful commercial fishing activity directly from the license holderÂs boat, subject to the following conditions:

Â Â Â Â Â  (1) The person must first obtain from the State Fish and Wildlife Commission an annual limited fish seller permit for such sales, the fee for which is $20. The commission by rule may limit the number of permits available for any species of food fish.

Â Â Â Â Â  (2) Prior to making any sale pursuant to this section, the person must notify the commission, in such manner as the commission prescribes, of the estimated number of food fish on board the boat and of the location where the sale is to take place.

Â Â Â Â Â  (3) Within seven days of making any sale pursuant to this section, the person shall submit to the commission a report thereof, in such form as the commission may prescribe. The person must pay the fees required as prescribed in ORS 508.505 to 508.540, or in such other manner as the commission by rule may prescribe.

Â Â Â Â Â  (4) The person may sell food fish from any port and dock location in this state.

Â Â Â Â Â  (5) If a person fails to comply with subsection (3) of this section, the commission may revoke and thereafter refuse to issue another limited fish seller permit. [1985 c.533 Â§2; 1987 c.802 Â§1; 1991 c.701 Â§11; 1999 c.585 Â§1]

Â Â Â Â Â  508.605 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.610 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.615 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.620 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.625 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.630 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.635 [Amended by 1957 c.462 Â§1; repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.640 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.645 [Amended by 1957 c.462 Â§2; repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.650 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.655 [Repealed by 1961 c.232 Â§1]

SALMON HATCHERY PERMITS

Â Â Â Â Â  508.700 Permits for salmon hatcheries; fees. (1) The State Fish and Wildlife Commission may issue a permit, subject to such restrictions and regulations as the commission deems desirable, to any person to construct and operate a hatchery for:

Â Â Â Â Â  (a) Chinook salmon, also known as Oncorhynchus tshawytscha; or

Â Â Â Â Â  (b) Chum salmon, also known as Oncorhynchus keta or dog salmon; or

Â Â Â Â Â  (c) Silver salmon, also known as Oncorhynchus kisutch or coho salmon; or

Â Â Â Â Â  (d) Pink salmon, also known as Oncorhynchus gorbuscha or humpback salmon.

Â Â Â Â Â  (2) The application for a permit to construct and operate a chum salmon, chinook salmon, silver salmon, or pink salmon hatchery shall include an application fee of $100. [1971 c.203 Â§1; 1973 c.356 Â§1; 1979 c.556 Â§1]

Â Â Â Â Â  508.705 Hearing for permits. (1) Prior to issuance of any permit by the State Fish and Wildlife Commission, a public hearing shall be held. Notice of the hearing shall be published at least once and at least 10 days prior to the hearing in a newspaper of general circulation in each of the counties in which the hearing is to be held, or if no such newspaper is published in that county or counties, then such a newspaper in an adjoining county.

Â Â Â Â Â  (2) The hearing shall be conducted by either the commission or a representative designated by the commission. [1971 c.203 Â§2; 1975 c.253 Â§31]

Â Â Â Â Â  508.710 Grounds for denial of permit. No permit shall be issued:

Â Â Â Â Â  (1) Which may tend to deplete any natural run of anadromous fish or any population of resident game fish.

Â Â Â Â Â  (2) Which may result in waste or deterioration of fish.

Â Â Â Â Â  (3) If the proposed operation is to be located on the same stream or river or tributary thereof on which a state or federal fish culture facility is established or is planned to be established.

Â Â Â Â Â  (4) If the proposed operation is not consistent with sound resource management and is not in close proximity to the ocean.

Â Â Â Â Â  (5) If the State Fish and Wildlife Commission determines the applicant does not have the financial capability to successfully construct and operate the hatchery or may not properly conduct the operation authorized under the permit. [1971 c.203 Â§3]

Â Â Â Â Â  508.715 Conditions of permits. Any permit granted by the State Fish and Wildlife Commission pursuant to ORS 508.700 to 508.745 shall contain at least the following conditions:

Â Â Â Â Â  (1) All propagated fish released into state waters shall be marked annually at no less than the level of marking of the same species of fish by hatcheries operated by the commission for the purpose of determining contributions to ocean fisheries.

Â Â Â Â Â  (2) All propagated coho and chinook salmon released into state waters shall be marked annually, consistent with subsection (8) of this section, at a minimum level necessary to determine the proportion of straying of hatchery coho and chinook salmon into the spawning beds of natural and hatchery produced native stocks of salmon. However, the commission shall not require private hatcheries to meet marking standards that the commission would not apply to its own operations in similar circumstances.

Â Â Â Â Â  (3) Prior to release into state waters, the fish must be subject to examination by a qualified fish pathologist approved by the commission to determine that they are not diseased or infected with any disease which in the opinion of the commission may be detrimental to the state fishery resources. Cost of such examination shall be paid by the permittee. No fish shall be released without written approval from the commission. The commission may require diseased fish to be destroyed. The commission shall not suffer civil or criminal liability for any fish destroyed under this section.

Â Â Â Â Â  (4) The permittee may be authorized by the commission to divert all fish returning to the stream to an inspection area, the location of such area to be approved by the commission, to examine all fish for the purpose of identifying propagated fish.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS chapters 509 and 511, the permittee shall have the right to take for commercial purposes, only those fish the commission determines were propagated by the permittee, and the commissionÂs decision is final.

Â Â Â Â Â  (6) It shall be unlawful for the permittee to select stocks of fish or to genetically alter the life history or habits of propagated fish in a way the State Department of Fish and Wildlife determines is inconsistent with the provisions of ORS 496.012 or 506.109.

Â Â Â Â Â  (7) It shall be unlawful for the permittee to conduct any activity not authorized by the permit or fail to conduct activities required by the permit without approval of the commission after public hearings.

Â Â Â Â Â  (8) The permittee shall pay all reasonable costs incurred by the commission as a result of the operation of the private hatchery. [1971 c.203 Â§5; 1979 c.556 Â§5; 1985 c.529 Â§1; 1989 c.817 Â§1]

Â Â Â Â Â  508.718 Program for protecting natural runs and genetic diversity of anadromous fish stocks; rules; findings. (1) The Legislative Assembly finds that protecting the natural runs and genetic diversity of anadromous fish is essential to the long-term health of OregonÂs natural resources and sport and commercial fisheries.

Â Â Â Â Â  (2) Not later than January 1, 1990, the State Department of Fish and Wildlife shall:

Â Â Â Â Â  (a) Develop and implement monitoring programs, consistent with ORS 508.715 (8) at a minimum level necessary to determine the proportion of straying of hatchery fish into the spawning beds of natural and hatchery produced native stocks of salmon.

Â Â Â Â Â  (b) Utilizing the best available scientific evidence, adopt rules, after public hearing, that determine the proportion of straying that by indicator stock is likely to cause deterioration of the genetic diversity and habitat necessary to maintain long-term species viability or that causes a deterioration of natural or native stocks of salmon.

Â Â Â Â Â  (3) The Legislative Assembly further finds that private hatcheries are a significant part of OregonÂs salmon resource and that the Legislative Assembly relies on the State Fish and Wildlife Commission to monitor and regulate private hatcheries in a way that will optimize their long-term contribution to OregonÂs salmon resource in conformity with the findings under subsection (1) of this section. [1989 c.817 Â§5; 1995 c.79 Â§295]

Â Â Â Â Â  508.720 Altering terms of permits; findings; hearing; restoration of fish population. (1) If the State Fish and Wildlife Commission finds that the operation described in the permit is not in the best public interest, it shall alter the conditions of the permit to mitigate such adverse effects or may cause an orderly termination of the operation under the permit. Proceedings to cause such alteration or termination shall be conducted in accordance with ORS chapter 183. An orderly termination shall not exceed a four-year period and shall culminate in the revocation of the permit in its entirety. During this period the permittee may continue to examine and take specified propagated chum salmon, chinook salmon, silver salmon or pink salmon according to the provisions of the permit but may not release additional fish.

Â Â Â Â Â  (2) If the commission finds the operation has caused deterioration of the natural run of anadromous fish or any population of resident game fish in the waters covered by the permit, it may require the permittee to return the fish populations to the same condition that existed prior to issuance of the permit. If the permittee fails to take appropriate action, the commission shall take such action and the permittee shall bear any cost incurred by the commission. [1971 c.203 Â§6; 1973 c.356 Â§2; 1975 c.253 Â§32; 1979 c.556 Â§2; 1989 c.817 Â§2]

Â Â Â Â Â  508.725 Released fish as state property; consideration by commission of adverse economic impact on hatcheries. (1) All fish released under ORS 508.700 to 508.745 during the time they are in the wild will be the property of the state and may be taken under angling or commercial fishing laws of this state until they return to the private hatchery.

Â Â Â Â Â  (2) In carrying out the provisions of ORS 496.162 or 506.129, the State Fish and Wildlife Commission shall not consider evidence of or argument regarding the prospect of adverse economic impact on the activities of hatcheries for which permits have been issued unless the commission determines that it is necessary in order to comply with the policies set forth in ORS 496.012 or 506.109. [1971 c.203 Â§4; 1979 c.335 Â§1]

Â Â Â Â Â  508.730 Disposal of salmon products. After first ensuring that all natural and artificial fish production needs of the State Department of Fish and Wildlife have been met, the State Fish and Wildlife Commission may provide at a reasonable fee chum salmon, chinook salmon, silver salmon or pink salmon, or the sexual products therefrom, for the needs of any person granted a permit by the commission pursuant to ORS 508.700 to 508.745 in the following order of priority:

Â Â Â Â Â  (1) The needs of the salmon and trout enhancement program.

Â Â Â Â Â  (2) The needs of fish propagation facilities operated under contract or agreement with other state or federal agencies, local governments, special districts and nonprofit organizations.

Â Â Â Â Â  (3) The needs of all federal and other fish propagation facilities located on the Columbia River and its tributaries. [1971 c.203 Â§7; 1973 c.356 Â§3; 1979 c.556 Â§3; 1981 c.317 Â§9; 1995 c.469 Â§5]

Â Â Â Â Â  508.735 Application of chapter to taking and sale of salmon. The provisions of this chapter shall apply to the taking and sale of chum salmon, chinook salmon, silver salmon or pink salmon artificially reared under any permit granted by the State Fish and Wildlife Commission pursuant to ORS 508.700 to 508.745. [1971 c.203 Â§8; 1973 c.356 Â§4; 1979 c.556 Â§4]

Â Â Â Â Â  508.737 Policy for marketing of salmon products. It is the policy of the State of Oregon that all holders of permits issued pursuant to ORS 508.700 to 508.745 are encouraged to market salmon products obtained pursuant to permit activities in such manner as to promote the development and growth of locally based industries and to provide the maximum benefit to the economy of this state. [1979 c.556 Â§7]

Â Â Â Â Â  508.740 Authority under ORS 508.700 to 508.745. (1) Nothing in ORS 508.700 to 508.745 is intended to give the permittee any equity in any of the waters or fish of the state.

Â Â Â Â Â  (2) Nothing in ORS 508.700 to 508.745 shall imply an intent to permit commercial fishing in any rivers south of the mouth of the Columbia River except as provided in ORS 508.715 (5). [1971 c.203 Â§Â§9,10; 1989 c.817 Â§3]

Â Â Â Â Â  508.745 Disposition of moneys received under ORS 508.700 to 508.745. All moneys received by the State Fish and Wildlife Commission under ORS 508.700 to 508.745 except those under ORS 508.735 shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of costs of administration incurred by the commission in carrying out the provisions of ORS 508.700 to 508.745, that portion of the balance of the moneys in this suspense account as of the end of each fiscal year shall be deposited to the General Fund for general governmental purposes. [1971 c.203 Â§11]

COMMERCIAL FISHERY PERMIT BOARD

Â Â Â Â Â  508.755 Membership; duties; meetings; expenses. (1) There is established within the State Department of Fish and Wildlife the Commercial Fishery Permit Board. The board shall consist of members appointed by the State Fish and Wildlife Commission as follows:

Â Â Â Â Â  (a) Three members shall be chosen to represent the Columbia River gillnet salmon fishing industry.

Â Â Â Â Â  (b) Three members shall be chosen to represent the ocean troll salmon fishing industry.

Â Â Â Â Â  (c) Three members shall be chosen to represent the ocean pink shrimp fishing industry.

Â Â Â Â Â  (d) Three members shall be chosen to represent the Yaquina Bay roe-herring fishing industry.

Â Â Â Â Â  (e) Three members shall be chosen to represent the sea urchin commercial fishery.

Â Â Â Â Â  (f) Three members shall be chosen to represent the ocean Dungeness crab fishing industry.

Â Â Â Â Â  (g) Three members shall be chosen to represent the black rockfish and blue rockfish fishing industry and the nearshore fish fishing industry.

Â Â Â Â Â  (h) Two members shall be chosen to represent the public.

Â Â Â Â Â  (2) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for travel and other expenses incurred in the performance of official duties.

Â Â Â Â Â  (3) The board shall select such officers, for such terms and with such duties and powers, as the board considers necessary for the performance of those offices.

Â Â Â Â Â  (4) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) The board shall meet at such times and places as may be determined by the chairperson or by a majority of the members of the board.

Â Â Â Â Â  (6) Notwithstanding any other provision of law:

Â Â Â Â Â  (a) Members of the board representing the Columbia River gillnet salmon fishing industry shall participate in actions of the board only on matters arising under ORS 508.285, 508.470 and 508.775 to 508.796.

Â Â Â Â Â  (b) Members of the board representing the ocean troll salmon fishing industry shall participate in actions of the board only on matters arising under ORS 508.801 to 508.825.

Â Â Â Â Â  (c) Members of the board representing the ocean pink shrimp fishing industry shall participate in actions of the board only on matters arising under ORS 508.880, 508.883 and 508.889 to 508.910.

Â Â Â Â Â  (d) Members of the board representing the Yaquina Bay roe-herring fishing industry shall participate in actions of the board only on matters arising under ORS 508.765.

Â Â Â Â Â  (e) Members of the board representing the sea urchin commercial fishery shall participate in actions of the board only on matters arising under ORS 508.760.

Â Â Â Â Â  (f) Members of the board representing the ocean Dungeness crab fishing industry shall participate in actions of the board only on matters arising under ORS 508.921.

Â Â Â Â Â  (g) Members of the board representing the black rockfish and blue rockfish fishing industry and the nearshore fish fishing industry shall participate in actions of the board only on matters arising under ORS 508.947, 508.957 or 508.960. [Formerly 508.920; 2003 c.809 Â§13]

RESTRICTED PARTICIPATION SYSTEMS

Â Â Â Â Â  508.760 Sea urchin limited participation; terms; conditions; fees; rules. (1) Notwithstanding any other provision of the commercial fishing laws, in order to provide a sea urchin (Strongylocentrotus franciscanus, S. purpuratus and S. droebachiensis) commercial fishery with optimum profits to those engaged in the fishery and to prevent a concentration of fishing effort that would deplete the resource, the State Fish and Wildlife Commission, by rule, shall establish a system for limiting participation in the sea urchin commercial fishery. Any such system may include, but is not limited to, provisions on the following matters:

Â Â Â Â Â  (a) Establishment of criteria for initial entry into fishery participation and for annual qualification for participation thereafter.

Â Â Â Â Â  (b) Establishment of terms and conditions for transferring participation rights.

Â Â Â Â Â  (2) The annual fee to participate in the sea urchin fishery is $75. [1987 c.374 Â§2; 1991 c.701 Â§12; 1995 c.602 Â§2]

Â Â Â Â Â  508.762 Review of denial of sea urchin permit renewal or transfer; fee; rules. (1) A person whose application for renewal or transfer of a permit established pursuant to ORS 508.760 is denied may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the State Department of Fish and Wildlife or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of an applicant seeking review who is successful in obtaining a permit.

Â Â Â Â Â  (2) The board shall review a denial of an application for renewal or request to transfer a permit according to the applicable provisions of ORS chapter 183. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.500.

Â Â Â Â Â  (3) According to the applicable provisions of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal of permits. [1995 c.602 Â§3]

Â Â Â Â Â  Note: 508.762 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 508 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  508.765 Roe-herring limited participation; terms; conditions; fees; rules. (1) Notwithstanding any other provision of the commercial fishing laws, in order to provide a roe-herring commercial fishery with optimum profits to those engaged in the fishery and to prevent a concentration of fishing effort that would deplete the resource, the State Fish and Wildlife Commission, by rule, shall establish a system for limiting participation in the roe-herring commercial fishing. Any such system may include, but is not limited to, provisions on the following matters:

Â Â Â Â Â  (a) Establishment of criteria for initial entry into fishery participation and for annual qualification for participation thereafter.

Â Â Â Â Â  (b) Establishment of terms and conditions for transferring participation rights.

Â Â Â Â Â  (2) The annual fee to participate in the roe-herring fishery is $75.

Â Â Â Â Â  (3)(a) A denial by the commission of an application for renewal of any permit or transfer of any permit established under this section shall be subject to review by the Commercial Fishery Permit Board upon written request of the applicant. The review provided under this subsection shall be in lieu of any such review by the commission or the State Department of Fish and Wildlife.

Â Â Â Â Â  (b) Request for review under this subsection shall be on such forms and contain such information as the board shall determine. Requests for review shall be accompanied by a $75 fee, which fee shall apply toward any applicable permit fees resulting from an order of the board in favor of the requesting applicant.

Â Â Â Â Â  (4) Orders issued by the board are not subject to review by the commission but may be appealed as provided in ORS chapter 183.

Â Â Â Â Â  (5) According to the provisions of ORS chapter 183, the board shall adopt such rules as it determines necessary to carry out its duties, functions and powers. [Formerly 508.800; 1991 c.701 Â§13; 1995 c.602 Â§4]

RESTRICTED VESSEL PERMIT SYSTEMS

(Columbia River Gillnet Fishery)

Â Â Â Â Â  508.775 Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the Columbia River gillnet salmon fishery without first obtaining a vessel permit issued pursuant to ORS 508.775 to 508.796. However, an individual who holds valid commercial fishing licenses and vessel permits required by and issued pursuant to the laws of the State of Washington for commercial salmon fishing in the Columbia River may land salmon in this state that were taken in the Columbia River gillnet salmon fishery without the permit otherwise required by this subsection.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive salmon taken in the Columbia River gillnet fishery from an individual who does not have the permit required by subsection (1) of this section.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1979 c.679 Â§2; 1981 c.365 Â§1]

Â Â Â Â Â  508.778 Limitation on issuance of permits. Except as provided in ORS 508.792, no new vessel permits shall be issued. [1979 c.679 Â§3; 1981 c.365 Â§40; 1989 c.940 Â§3; 1995 c.602 Â§5]

Â Â Â Â Â  508.781 Renewal of permit. An individual who obtained the permit required by ORS 508.775 for a particular calendar year is eligible to obtain renewal of the permit in a subsequent calendar year, upon application and payment of the fees therefor by December 31 of the permit year. [1979 c.679 Â§4; 1981 c.365 Â§12; 1995 c.602 Â§6]

Â Â Â Â Â  508.784 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.775, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board consider reliable evidence of the qualifications or requirements in question. [1979 c.679 Â§5; 1989 c.940 Â§4]

Â Â Â Â Â  508.787 Permit revocation procedure. The board may revoke and refuse subsequent issuance of a permit required by ORS 508.775 in the manner provided in ORS 508.485 and 508.490. [1979 c.679 Â§6]

Â Â Â Â Â  508.790 Fee; application form. (1) The annual fee for the vessel permit required by ORS 508.775 is $1.

Â Â Â Â Â  (2) Applications shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe. [1979 c.679 Â§7; 1981 c.43 Â§3]

Â Â Â Â Â  Note: See note under 508.285.

Â Â Â Â Â  508.792 Lottery system for permit issuance. (1) Except as provided in subsection (2) of this section, if the number of permits renewed under ORS 508.781 falls below 200, the State Department of Fish and Wildlife shall issue permits by a lottery system for vessels that do not meet the requirements of ORS 508.781. However, the number of permits issued pursuant to any such lottery system shall not increase the number of permits issued to a total number greater than 200.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may, in its discretion, suspend the lottery for up to two years. Suspension shall be based on the commissionÂs assessment of the condition of the resource and shall account for the recommendations of the Gillnet Salmon Review Board. [1989 c.940 Â§5b; 1995 c.602 Â§7]

Â Â Â Â Â  508.793 Permit transfer restrictions. (1) The vessel permit required by ORS 508.775 is transferable:

Â Â Â Â Â  (a) To a replacement vessel of the permit holder.

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, upon request of a permit holder, the State Department of Fish and Wildlife may authorize transfer of a permit to a replacement vessel owned by an individual other than the permit holder. However, any transfer of a permit away from a vessel without the written consent of each person holding a security interest in such vessel is void. [1979 c.679 Â§9; 1981 c.365 Â§14]

Â Â Â Â Â  508.796 Review of permit denial; fee; rules; limitation on transfer of certain permits. (1) An individual whose application for renewal of the permit required by ORS 508.775 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fees shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.500. The board may waive requirements for renewal of permits if the board finds:

Â Â Â Â Â  (a) That the individual for personal or economic reasons chose to actively commercially fish in some other fishery during the Columbia River gillnet salmon seasons; or

Â Â Â Â Â  (b) That the individual failed to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal of permits.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, without the prior approval of the Commercial Fishery Permit Board, a Columbia River gillnet salmon vessel permit acquired as a result of a waiver pursuant to subsection (2) of this section may not be transferred to another vessel until the vessel for which the permit was issued has been used in the Columbia River gillnet salmon fishery for two or more calendar years. [1979 c.679 Â§10; 1981 c.365 Â§15; 1989 c.940 Â§5; 1995 c.602 Â§8]

Â Â Â Â Â  508.800 [1983 c.419 Â§2; renumbered 508.765 in 1987]

(Ocean Troll Salmon Fishery)

Â Â Â Â Â  508.801 Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean troll salmon fishery without first obtaining a vessel permit issued pursuant to ORS 508.755 and 508.801 to 508.825.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive salmon taken in the ocean troll fishery from a vessel for which the permit required by subsection (1) of this section has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1979 c.613 Â§2; 1981 c.365 Â§1]

Â Â Â Â Â  508.804 Restriction on issuance and renewal of permits. Except as provided in ORS 508.819, no new vessel permits shall be issued. [1979 c.613 Â§3; 1989 c.940 Â§6; 1995 c.602 Â§9]

Â Â Â Â Â  508.807 Renewal of permit; replacement vessel. (1) An individual who obtained the permit required by ORS 508.801 for a particular calendar year is eligible to obtain renewal of the permit in a subsequent calendar year, upon application by December 31 of the permit year and payment of the fees therefor, and upon obtaining the annual boat license referred to in ORS 508.285, not later than December 31 of each year.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, an individual who permanently loses the services of a vessel through capsizing, sinking, fire, collision or other catastrophic accident has a period of two years from the date of loss to replace the vessel without losing eligibility to renew the vessel permit. [1979 c.613 Â§4; 1981 c.43 Â§5; 1987 c.912 Â§1; 1995 c.602 Â§10]

Â Â Â Â Â  508.808 Special renewal and fee provisions. (1) In order to be able to renew the vessel permit in any subsequent year, an individual is not required to renew the boat license as provided in ORS 508.807 if:

Â Â Â Â Â  (a) In the year prior to renewal there was not an ocean troll salmon season of more than 20 consecutive days between May 1 and July 31 in the Pacific Fisheries Management Council management area adjacent to the port where the vessel lands fish; and

Â Â Â Â Â  (b) The vessel landed salmon in only one single Oregon port and no other during the preceding three years in which there was a salmon season of more than 20 consecutive days between May 1 and July 31 in the Pacific Fisheries Management Council management area adjacent to the port.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife may, upon written request by the purchaser, refund any amount paid for a boat license for a boat that qualifies under the provisions of subsection (1) of this section. [1993 c.227 Â§Â§2,3; 1995 c.540 Â§1]

Â Â Â Â Â  508.810 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.801, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board considers reliable evidence of the qualifications or requirements in question. [1979 c.613 Â§5; 1989 c.940 Â§7]

Â Â Â Â Â  508.813 Permit revocation procedure. The Commercial Fishery Permit Board may revoke and refuse subsequent issuance of a permit required by ORS 508.801 in the manner provided in ORS 508.485 and 508.490. [1979 c.613 Â§6]

Â Â Â Â Â  508.816 Fee; application form; rules. (1) The annual fee for the vessel permit required by ORS 508.801 is $10.

Â Â Â Â Â  (2) Applications shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe. [1979 c.613 Â§7; 1981 c.43 Â§1; 1987 c.912 Â§2]

Â Â Â Â Â  Note: See note under 508.285.

Â Â Â Â Â  508.819 Lottery system for permit issuance. (1) Except as provided in subsections (2) and (3) of this section, if the number of permits renewed under ORS 508.807 falls below 1,200, the State Department of Fish and Wildlife shall issue permits by a lottery system for vessels that do not meet the requirements of ORS 508.807. However, the number of permits issued pursuant to any such lottery system may not increase the number of permits issued to a total number greater than 1,200.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may, in its discretion, suspend the lottery for up to two years. Suspension shall be based on the commissionÂs assessment of the condition of the resource and shall account for the recommendations of the Troll Salmon Permit Review Board.

Â Â Â Â Â  (3) The department shall consider a permit transferred to, purchased by or otherwise held by the federal government as a permit renewed under ORS 508.807. A permit transferred to, purchased by or otherwise held by the federal government is a permit under the limit of 1,200 permits established by this section. [1979 c.613 Â§8; 1981 c.365 Â§2; 1987 c.912 Â§3; subsection (2) of 1987 Replacement Part enacted as 1983 c.797 Â§4; 1993 c.555 Â§1; 1995 c.602 Â§13; 2001 c.235 Â§1]

Â Â Â Â Â  508.822 Permit transfer restrictions; rules. (1) The vessel permit required by ORS 508.801 is transferable:

Â Â Â Â Â  (a) To a replacement vessel of the permit holder.

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold.

Â Â Â Â Â  (c) Upon request of a permit holder, transfer of a permit to a replacement vessel owned by an individual other than the permit holder if authorized by the State Department of Fish and Wildlife. However, any transfer of a permit away from a vessel without the written consent of each person holding a security interest in such vessel is void.

Â Â Â Â Â  (2) Permits may be transferred between vessels where both vessels fall within any one of the following categories:

Â Â Â Â Â  (a) Vessels less than 30 feet;

Â Â Â Â Â  (b) Vessels greater than 30 feet and less than or equal to 42 feet; or

Â Â Â Â Â  (c) Vessels greater than 42 feet.

Â Â Â Â Â  (3) A permit may be transferred from a vessel that is in one of the categories defined in subsection (2) of this section to a vessel that is in a different category provided that no vessel permit may be transferred to a vessel more than five feet longer than the vessel from which the permit is being transferred.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (3) of this section and except for transfer to another vessel owned by the current permit holder, a vessel permit may be transferred to a vessel over 30 feet in length only if, in the calendar year prior to transfer, the vessel from which the permit is being transferred was used in the ocean troll salmon fishery in Oregon, Alaska, Washington or California to take 100 pounds of salmon. The department, by rule, may require proof of vessel ownership prior to the transfer of a permit away from any vessel. This section shall not be effective in the calendar year following a year in which the number of permits issued pursuant to ORS 508.801 is less than 1,200.

Â Â Â Â Â  (b) A vessel permit may not be transferred more than once in any 12-month period. However, the Commercial Fishery Permit Board may waive the waiting period for additional transfer if the board finds that strict adherence to the waiting period would create undue hardship for the individual seeking transfer of the permit.

Â Â Â Â Â  (5) Persons requesting the transfer of a permit pursuant to subsection (1)(c) of this section shall provide to the department copies of documents or state registration for each vessel as proof of the length and ownership. [1979 c.613 Â§9; 1981 c.365 Â§3; 1983 c.797 Â§5; 1985 c.159 Â§1; 1987 c.912 Â§4; 1989 c.441 Â§1; 1995 c.602 Â§14]

Â Â Â Â Â  508.825 Review of permit denial; rules; fee. (1) An individual whose application for renewal or transfer of the permit required by ORS 508.801 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal or transfer of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal or transfer of permits if the board finds that the individual fails to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal or transfer of permits. [1979 c.613 Â§11; 1981 c.365 Â§4; 1983 c.797 Â§6; 1987 c.912 Â§5; 1989 c.940 Â§8; 1995 c.602 Â§15]

Â Â Â Â Â  508.828 Single delivery license in lieu of vessel permit. Notwithstanding ORS 508.755, 508.801 to 508.825, 508.880, 508.883 and 508.889 to 508.910, subject to ORS 508.316, a vessel not having a permit may in an emergency and with the approval of the State Department of Fish and Wildlife land salmon by purchase of a single delivery license. [1981 c.365 Â§21; 1999 c.164 Â§3]

(Ocean Scallop Fishery)

Â Â Â Â Â  508.840 Vessel permit required to engage in fishery; purchase of scallops by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean scallop fishery without first obtaining a vessel permit issued pursuant to ORS 508.840 to 508.867.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive scallops taken in the ocean fishery from a vessel for which the permit required by subsection (1) of this section has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1981 c.365 Â§25]

Â Â Â Â Â  508.843 Use of single delivery license in lieu of permit; reciprocity of law. (1) Notwithstanding ORS 508.840, an individual who holds a valid scallop fishing permit required by or issued pursuant to the laws of the states of Washington or California may land scallops in this state that were taken in the ocean fishery without the permit required by ORS 508.840 if the vessel possesses a single delivery license referred to in ORS 508.285.

Â Â Â Â Â  (2) This section remains operative only while laws or administrative rules in California and Washington are operative that contain, in substance or effect, provisions similar to the provisions of ORS 508.840 (1). [1981 c.365 Â§26; 1995 c.602 Â§16; 1999 c.164 Â§4]

Â Â Â Â Â  508.846 Issuance of permits restricted. Except as provided in ORS 508.861, no new vessel permits shall be issued. [1981 c.365 Â§27; 1989 c.940 Â§9; 1995 c.602 Â§17]

Â Â Â Â Â  508.849 Renewal of permit. An individual who obtained the permit required by ORS 508.840 for calendar year 1981 is eligible to obtain renewal of the permit in a subsequent calendar year, upon application by December 31 of the permit year and payment of the fees therefor, if during the preceding calendar year the vessel for which permit renewal application is made was used in the ocean fishery to take at least 5,000 pounds of food fish which were lawfully landed in this state. [1981 c.365 Â§28; 1995 c.602 Â§18]

Â Â Â Â Â  508.852 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.840, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board considers reliable evidence of the qualifications or requirements in question. [1981 c.365 Â§29; 1989 c.940 Â§10]

Â Â Â Â Â  508.855 Permit revocation procedure. The Commercial Fishery Permit Board may revoke and refuse subsequent issuance of a permit required by ORS 508.840 in the manner provided in ORS 508.485 and 508.490. [1981 c.365 Â§30]

Â Â Â Â Â  508.858 Fee. The annual fee for the vessel permit required by ORS 508.840 is $75. [1981 c.365 Â§31; 1991 c.701 Â§14]

Â Â Â Â Â  508.861 Lottery system for permit issuance; rules. The State Department of Fish and Wildlife may establish by rule a lottery system for issuing permits to vessels that do not meet the requirements of ORS 508.849. The department, by rule, shall determine the number of permits and the criteria for issuance. [1981 c.365 Â§32; 1989 c.940 Â§11a; 1995 c.602 Â§19]

Â Â Â Â Â  508.864 Permit transfer restrictions. Notwithstanding any other provision of law, an ocean scallop vessel permit issued pursuant to ORS 508.840 to 508.867 may not be transferred to another vessel:

Â Â Â Â Â  (1) Until the vessel for which the permit was issued has been used in the ocean scallop fishery for three or more calendar years to land at least 5,000 pounds of food fish annually.

Â Â Â Â Â  (2) More than once in any 12-month period. However, the Commercial Fishery Permit Board may waive the waiting period if the board finds that strict adherence to the waiting period would create undue hardship for the individual seeking transfer of the permit.

Â Â Â Â Â  (3) That is more than five feet longer than the vessel from which the permit is transferred. [1981 c.365 Â§33; 1995 c.602 Â§20]

Â Â Â Â Â  508.867 Review of permit denial; fee; rules. (1) Notwithstanding ORS 508.755 (6)(b) and (c), an individual whose application for renewal of the permit required by ORS 508.840 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal of permits if the board finds that the individual for personal or economic reasons chooses to actively fish the permit vessel in some other ocean fishery or if the board finds that the individual fails to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department the authority to waive eligibility requirements for renewal of permits. [1981 c.365 Â§34; 1989 c.940 Â§11; 1995 c.602 Â§21]

(Ocean Pink Shrimp Fishery)

Â Â Â Â Â  508.880 Vessel permit required to engage in fishery; purchase of shrimp by dealers from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean pink shrimp fishery without first obtaining a vessel permit issued pursuant to ORS 508.880, 508.883 and 508.889 to 508.910.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive pink shrimp (Pandalus jordani) taken in the ocean pink shrimp fishery from a vessel for which the permit required by subsection (1) of this section or the license required by ORS 508.883 has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1979 c.613 Â§13; 1981 c.365 Â§5]

Â Â Â Â Â  508.883 Use of single delivery license in lieu of vessel permit; reciprocity of law. (1) Notwithstanding ORS 508.880, an individual who holds valid commercial fishing permits required by or issued pursuant to the laws of the states of Washington or California to take pink shrimp may land pink shrimp in this state that were taken in the ocean pink shrimp fishery without the permit required by ORS 508.880 if the vessel possesses a single delivery license referred to in ORS 508.285. However, a single delivery license may be used to land pink shrimp only once in a 12-month period as established by rule of the State Fish and Wildlife Director.

Â Â Â Â Â  (2) Subsection (1) of this section shall apply to a vessel registered under the laws of another state only while laws or administrative rules are operative in that state that contain, in substance or effect, provisions similar to the provisions of subsection (1) of this section. [1979 c.613 Â§14; 1987 c.912 Â§9; 1995 c.602 Â§22; 1999 c.164 Â§5]

Â Â Â Â Â  508.886 Limitation on number of permits; eligibility. Notwithstanding any other provision of law, until the number of vessel permits required by ORS 508.880 reaches 235:

Â Â Â Â Â  (1) For calendar year 1987, those persons who delivered pink shrimp by use of a single delivery license referred to in ORS 508.285 during calendar year 1986 are eligible to obtain a permit.

Â Â Â Â Â  (2) For calendar year 1988, those persons who deliver pink shrimp from their own boats by use of a single delivery license referred to in ORS 508.285 during calendar year 1987 are eligible to obtain a permit, giving priority in the order of the date of delivery. [1987 c.912 Â§11]

Â Â Â Â Â  508.889 Issuance of permits limited. Except as provided in ORS 508.904, no new vessel permits shall be issued. [1979 c.613 Â§15; 1989 c.940 Â§12; 1995 c.602 Â§23]

Â Â Â Â Â  508.892 Renewal of permit. (1) An individual who obtained the permit required by ORS 508.880 for a particular calendar year is eligible to obtain renewal of the permit in a subsequent calendar year, upon application by December 31 of the permit year and payment of the fees therefor and upon obtaining the annual boat license referred to in ORS 508.285 not later than December 31 of each year.

Â Â Â Â Â  (2) An individual who permanently loses the services of a vessel through capsizing, sinking, fire, collision or other catastrophic accident shall remain eligible to obtain a vessel permit for a replacement vessel for two years from the date of loss. [1979 c.613 Â§16; 1981 c.365 Â§6; 1985 c.453 Â§1; 1987 c.912 Â§8; 1995 c.602 Â§24; 1999 c.165 Â§1]

Â Â Â Â Â  508.895 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.880, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board considers reliable evidence of the qualifications or requirements in question. [1979 c.613 Â§17; 1989 c.940 Â§13]

Â Â Â Â Â  508.898 Permit revocation procedure. The Commercial Fishery Permit Board may revoke and refuse subsequent issuance of a permit required by ORS 508.880 in the manner provided in ORS 508.485 and 508.490. [1979 c.613 Â§18]

Â Â Â Â Â  508.901 Fee; application form; rules. (1) The annual fee for the vessel permit required by ORS 508.880 is $75.

Â Â Â Â Â  (2) Applications shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe. [1979 c.613 Â§19; 1981 c.43 Â§2; 1987 c.912 Â§7; 1991 c.701 Â§15]

Â Â Â Â Â  508.904 Lottery system for permit issuance. (1) Except as provided in subsection (2) of this section, if the number of permits renewed under ORS 508.892 falls below 150, the State Department of Fish and Wildlife shall issue permits by lottery systems for vessels that do not meet such requirements, first among those individuals who landed pink shrimp pursuant to a single delivery license referred to in ORS 508.285, and then among all other individuals making application therefor. However, the number of permits issued pursuant to any such lottery system may not increase the total number of permits issued beyond 150.

Â Â Â Â Â  (2) The department shall consider a permit transferred to, purchased by or otherwise held by the federal government as a permit renewed under ORS 508.892. A permit transferred to, purchased by or otherwise held by the federal government is a permit under the limit of 150 permits established by this section. [1979 c.613 Â§20; 1981 c.365 Â§7; 1987 c.912 Â§6; 1989 c.940 Â§15; 1995 c.602 Â§25; 2001 c.235 Â§2]

Â Â Â Â Â  508.907 Permit transfer restrictions. (1) The vessel permit required by ORS 508.880 is transferable:

Â Â Â Â Â  (a) To a replacement vessel of the permit holder. A replacement is any vessel that is purchased for any reason to replace a vessel previously owned by and licensed to the permit holder;

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold; or

Â Â Â Â Â  (c) To a replacement vessel owned by an individual other than the permit holder. However, any transfer of a permit away from a vessel without the written consent of each person holding a security interest in such vessel is void.

Â Â Â Â Â  (2) A permit may be transferred to a vessel of greater length only if that vessel is within 5 feet in overall length of the vessel from which the permit is being transferred. This provision does not apply if the permit is being transferred from one vessel owned by an individual to another vessel not exceeding 80 feet in length that is owned by the same individual.

Â Â Â Â Â  (3) A permit may not be transferred to another vessel more than once in a 12-month period. However, the Commercial Fishery Permit Board may waive the waiting period if the board finds that strict adherence to the waiting period would create undue hardship for the individual seeking transfer of the permit. [1979 c.613 Â§21; 1981 c.365 Â§8; 1995 c.602 Â§26; 1999 c.165 Â§2]

Â Â Â Â Â  508.908 Limits on authority of Commercial Fishery Permit Board to prohibit transfer of valid pink shrimp vessel permits. The Commercial Fishery Permit Board may not prohibit the transfer under ORS 508.907 of a valid ocean pink shrimp vessel permit on the basis that:

Â Â Â Â Â  (1) The vessel for which the permit was issued did not participate in the ocean pink shrimp fishery for three or more preceding consecutive years to annually land at least 5,000 pounds of shrimp in Oregon, California or Washington; or

Â Â Â Â Â  (2) The holder of the permit did not obtain an exemption from the catch requirement. [1999 c.165 Â§4]

Â Â Â Â Â  Note: 508.908 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 508 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  508.910 Review of permit denial; fee; rules; limitation on transfer of certain permits. (1) An individual whose application for renewal of the permit required by ORS 508.880 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal of permits if the board finds that the individual fails to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal of permits. [1979 c.613 Â§22; 1981 c.365 Â§9; 1989 c.940 Â§14; 1995 c.602 Â§27; 1999 c.165 Â§3]

Â Â Â Â Â  508.913 Issuance of permits for vessels engaged in groundfish fishery; permit transfer restriction. (1) The Commercial Fishery Permit Board is authorized to receive applications and issue ocean pink shrimp vessel permits for 1982 to trawl vessel owners for those vessels that did not qualify for or receive an ocean pink shrimp permit in 1980, if the board finds that the vessel has been actively engaged in OregonÂs groundfish fishing since January 1, 1974, or entered that fishery subsequent to January 1, 1974, but prior to July 1, 1979, and has continued to be actively engaged in that Oregon fishery.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, without the prior approval of the Commercial Fishery Permit Board, an ocean pink shrimp vessel permit acquired pursuant to subsection (1) of this section may not be transferred to another vessel until the vessel for which the permit was issued has been used in the ocean pink shrimp fishery for two or more calendar years. [1981 c.365 Â§22]

Â Â Â Â Â  508.915 Negotiations to establish reciprocal agreements pertaining to pink shrimp. The State Fish and Wildlife Director shall work with the appropriate authorities in the states of California and Washington to negotiate reciprocal agreements that would allow vessels registered under the laws of those states to land pink shrimp in Oregon to the same extent that vessels registered in Oregon may land pink shrimp in California or Washington. [1999 c.164 Â§6]

Â Â Â Â Â  Note: 508.915 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 508 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  508.920 [1979 c.613 Â§10; 1983 c.419 Â§3; 1987 c.374 Â§3; 1995 c.484 Â§8; renumbered 508.755 in 1995]

(Ocean Dungeness Crab Fishery)

Â Â Â Â Â  508.921 Findings; rules. The Legislative Assembly finds that the Oregon ocean Dungeness crab fishery is overcapitalized. This overcapitalization has led to economic destabilization of the ocean Dungeness crab industry and the coastal communities relying on the crab harvest and can cause excessive harvesting pressure on OregonÂs ocean Dungeness crab resources. Since the state legislatures of Washington and California have enacted programs restricting participation in the ocean Dungeness crab fishery, the possibility of increased effort in Oregon coastal waters by displaced vessels is increased. Notwithstanding any other provision of the commercial fishing laws, in order to promote the economic well-being of the Oregon ocean Dungeness crab industry and the coastal communities relying on the harvest, to protect the livelihood of participants in the Oregon ocean Dungeness crab fishery who have historically and continuously participated in the ocean Dungeness crab fishery and to prevent a concentration of fishing effort, the State Fish and Wildlife Commission by rule shall establish a system for restricting participation in the Oregon ocean Dungeness crab fishery. [1995 c.484 Â§2]

Â Â Â Â Â  508.926 Vessel permit required to engage in fishery; purchase of crab by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean Dungeness crab fishery without first obtaining a vessel permit issued pursuant to ORS 508.931 or 508.941.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive ocean Dungeness crab taken in the ocean fishery from a vessel for which the permit required by subsection (1) of this section has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1995 c.484 Â§3]

Â Â Â Â Â  508.931 Eligibility for permit. (1) The system established under ORS 508.921 shall provide initial eligibility for vessels to participate in the ocean Dungeness crab fishery seasons established by the State Fish and Wildlife Commission, beginning on December 1, 1995, with a transferable ocean Dungeness crab permit only if:

Â Â Â Â Â  (a) The vessel for which application is made was continuously licensed pursuant to ORS 508.260 for the calendar years 1991 through 1994, and was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1988, and December 31, 1994;

Â Â Â Â Â  (b) The vessel for which application is made was under construction between December 1, 1988, and August 14, 1991, for the purpose of ocean Dungeness crab fishing in waters of this state, and the vessel lawfully landed into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1988, and December 31, 1994, and was licensed as an Oregon vessel from the date of completion;

Â Â Â Â Â  (c) The vessel for which application is made was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1991, and December 31, 1994, and is owned by a person who, prior to December 31, 1994, sold a vessel that was used prior to sale in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1988, and December 31, 1994, and who, as a condition of the sale, retained the sold vesselÂs commercial fishing rights to fish for ocean Dungeness crab in the ocean waters of Oregon;

Â Â Â Â Â  (d) The vessel for which application is made was continuously licensed pursuant to ORS 508.260 for the calendar years 1991 through 1994, was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 10,000 pounds of ocean Dungeness crab in one crab fishing season between December 1, 1988, and December 31, 1994, and the owner of the vessel on December 31, 1994, demonstrates possession of one or more vessel licenses described in ORS 508.260 in each of 10 separate years during the period December 1, 1980, to December 31, 1994; or

Â Â Â Â Â  (e) The vessel for which application is made was licensed pursuant to ORS 508.260 during 1994, is 26 feet or less in length and was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 100 pounds of ocean Dungeness crab in at least one crab fishing season between December 1, 1988, and December 31, 1994.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCrab fishing seasonÂ is the time period from December 1 of one year through August 14 of the next year.

Â Â Â Â Â  (b) ÂOwnerÂ includes any ownership interest in a vessel, including interests arising from partnership or corporation. [1995 c.484 Â§4]

Â Â Â Â Â  508.936 Permit transfer restrictions. (1) The system established under ORS 508.921 shall include provisions to make the vessel ocean Dungeness crab permit required by ORS 508.926 transferable:

Â Â Â Â Â  (a) To another vessel; or

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold.

Â Â Â Â Â  (2) The vessel to which a permit is transferred may not be:

Â Â Â Â Â  (a) More than 10 feet longer than the vessel from which the permit is transferred; or

Â Â Â Â Â  (b) More than 99 feet in length.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a permit issued to a vessel:

Â Â Â Â Â  (a) Under ORS 508.931 (1)(e) shall be transferred only to a vessel that is 26 feet or less in length.

Â Â Â Â Â  (b) May not be transferred to a vessel that is more than 10 feet longer than the vessel for which the permit was held on January 1, 2006. However, the Commercial Fishery Permit Board may waive the length restriction in this paragraph if the board finds that strict adherence to the length restriction would create undue hardship, as that term is defined by rule by the State Fish and Wildlife Commission, for the individual seeking transfer of the permit.

Â Â Â Â Â  (4) Transfer of a permit under this section is subject to the approval of the State Department of Fish and Wildlife according to such rules as the State Fish and Wildlife Commission may adopt. Any transfer of a permit from a vessel without the written consent of each person holding a security interest in the vessel is void.

Â Â Â Â Â  (5) For purposes of this section, the length of a vessel shall be determined by the manufacturerÂs specification of overall length, United States Coast Guard documentation stating overall length or a survey of overall length by a certified marine surveyor, as the State Fish and Wildlife Commission by rule shall establish. [1995 c.484 Â§5; 2005 c.629 Â§3]

Â Â Â Â Â  508.941 Review of eligibility determinations; reciprocity with other states; fee. (1) The system established under ORS 508.921 shall include any other provisions for participation that the State Fish and Wildlife Commission considers appropriate.

Â Â Â Â Â  (2) Any determination by the commission regarding the eligibility of a vessel to participate in the ocean Dungeness crab commercial fishery or to transfer participation rights is subject to review by the Commercial Fishery Permit Board, in accordance with ORS chapter 183. The board may waive the eligibility requirements contained in ORS 508.931 if the board finds that the individual fails to meet the requirements as the result of illness, fire, sinking, accident or other circumstances beyond the individualÂs control. In making a determination of eligibility under this section, the board shall consider the applicantÂs history of participation in the Oregon ocean Dungeness crab fishery. If a vessel for which application is made is owned by a person who has served in the Armed Forces of the United States and the person establishes that a service-related disability prevented the person from lawfully landing crab in two seasons during the prescribed time period, there is a rebuttable presumption in favor of issuing an illness waiver for one of the two seasons of lawfully landing crab in Oregon required under ORS 508.931 so as to require the landing of crab in only one season during the prescribed time period. The rebuttable presumption created by this subsection may be overcome only by clear and convincing evidence that the service-related disability of the person did not prevent the person from lawfully landing crab in two seasons during the prescribed time period. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540.

Â Â Â Â Â  (3) A commercial fishing vessel that holds a valid Washington or California permit to fish for ocean Dungeness crab shall be eligible to participate in the Oregon ocean Dungeness crab fishery provided there is reciprocal statutory authority in Washington or California that provides for equal access for vessels holding Oregon ocean Dungeness crab permits to Washington or California coastal waters and Washington waters of the Columbia River. If such reciprocal statutory authority exists, a vessel licensed by Washington or California is eligible to participate in accordance with rules that establish reciprocal border agreements that recognize traditional fishing patterns.

Â Â Â Â Â  (4) The annual fee to participate in the ocean Dungeness crab fishery is $75, except that the fee for 1995 is waived. [1995 c.484 Â§6; 1997 c.837 Â§9]

(Black and Blue Rockfish and Nearshore Fishery)

Â Â Â Â Â  508.945 Vessel permit required; rules; purchase of black or blue rockfish or nearshore fish from individual without permit prohibited; exemptions. (1) Notwithstanding any other provision of the commercial fishing laws and except as provided in subsection (4) of this section, a person may not operate a vessel for:

Â Â Â Â Â  (a) Landing black rockfish or blue rockfish in a fishery without a black rockfish and blue rockfish vessel permit issued under ORS 508.947; or

Â Â Â Â Â  (b) Landing nearshore fish in a fishery without a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement issued under ORS 508.947.

Â Â Â Â Â  (2)(a) The State Fish and Wildlife Commission may prescribe by rule the type of fishing gear that a vessel required to have a permit under this section shall use to land black rockfish, blue rockfish or nearshore fish.

Â Â Â Â Â  (b) The commission may not prescribe a rule under this subsection that allows a vessel to use:

Â Â Â Â Â  (A) Diving gear.

Â Â Â Â Â  (B) Pots, unless a vessel was issued a pot endorsement in the Interim Nearshore Fisheries Plan through the Developmental Fisheries Program enacted by the commission.

Â Â Â Â Â  (3) Notwithstanding any other provision of the commercial fishing laws, a wholesaler, canner or buyer may not buy or receive black rockfish, blue rockfish or nearshore fish taken in a fishery from a vessel for which the permit required by this section has not been issued, unless the black rockfish, blue rockfish or nearshore fish were taken pursuant to subsection (4)(a), (b) or (c) of this section.

Â Â Â Â Â  (4) A person may operate a vessel without a permit required by this section if the person:

Â Â Â Â Â  (a) For only one landing per day, lands no more than 15 pounds of black rockfish, blue rockfish, nearshore fish or a combination of black rockfish, blue rockfish or nearshore fish and if the black rockfish, blue rockfish and nearshore fish:

Â Â Â Â Â  (A) Make up 25 percent or less of the total poundage of the landing; and

Â Â Â Â Â  (B) Are landed with fishing gear that is legal to use in the fishery in which the black rockfish, blue rockfish or nearshore fish are landed;

Â Â Â Â Â  (b) Operates a vessel in the ocean troll salmon fishery pursuant to ORS 508.801 to 508.825 and the person lands black rockfish, blue rockfish or a combination of black rockfish and blue rockfish in the same landing in which the person lands a salmon under the permit required by ORS 508.801 to 508.825. The black rockfish or blue rockfish landed under this paragraph must be landed dead. A person who lands black rockfish and blue rockfish under this paragraph may land up to the greater of:

Â Â Â Â Â  (A) 30 black rockfish or 30 blue rockfish per landing or a combination of 30 black rockfish and blue rockfish per landing; or

Â Â Â Â Â  (B) 100 pounds of black rockfish, blue rockfish or a combination of black rockfish and blue rockfish per landing;

Â Â Â Â Â  (c) Operates a vessel in the west coast groundfish trawl fishery pursuant to federal regulations and lands no more than 1,000 pounds of black rockfish, blue rockfish or a combination of black rockfish and blue rockfish per calendar year and if the black rockfish and blue rockfish:

Â Â Â Â Â  (A) Make up 25 percent or less of the total poundage of each landing; and

Â Â Â Â Â  (B) Are landed dead; or

Â Â Â Â Â  (d) Is a nonprofit aquarium or has contracted with a nonprofit aquarium to land black rockfish, blue rockfish or nearshore fish for the purpose of displaying or conducting research on the black rockfish, blue rockfish or nearshore fish.

Â Â Â Â Â  (5) Notwithstanding the amounts set forth in subsection (4)(b) of this section, the State Fish and Wildlife Commission may change the amounts of black rockfish, blue rockfish or the combination of black rockfish and blue rockfish allowed to be landed under subsection (4)(b) of this section by rule based on an assessment of the resource. [2003 c.809 Â§2]

Â Â Â Â Â  508.947 Eligibility for permit; renewal. (1) The State Department of Fish and Wildlife may issue a black rockfish and blue rockfish vessel permit to an owner of a vessel that landed a minimum of 750 pounds of nontrawl caught black rockfish, blue rockfish or nearshore fish in any one calendar year between January 1, 1995, and January 1, 2001, or in the six-month period between January 1, 2001, and July 1, 2001, for delivery to a fish processor licensed pursuant to ORS 508.025.

Â Â Â Â Â  (2) The department may issue a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement to an owner of a vessel that was issued a permit under the Interim Nearshore Fisheries Plan through the Developmental Fisheries Program.

Â Â Â Â Â  (3) The department may renew a black rockfish and blue rockfish vessel permit or a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement if the vessel made a minimum of five commercial fish landings during the calendar year prior to the request for renewal for delivery to a fish processor licensed pursuant to ORS 508.025.

Â Â Â Â Â  (4) Permits issued under this section expire on December 31 of each year. An owner of a vessel with a permit must submit a renewal application to the department by January 1 of each year. If the owner of a vessel with a permit does not submit a renewal application by January 1, the department shall, not later than February 1, send to the owner by certified letter a notice of the failure to submit the renewal application. An owner may renew a permit later than January 1, but not later than April 1, if the owner pays a $150 late fee in addition to the fee required in ORS 508.949.

Â Â Â Â Â  (5) In making determinations regarding initial eligibility for and renewal of a permit issued under this section, the department may consider department records and receipts and accounts, contracts and other business records of private parties that the department considers reliable.

Â Â Â Â Â  (6) Except as provided in ORS 508.955, new vessel permits may not be issued under this section after December 30, 2005. [2003 c.809 Â§3; 2005 c.629 Â§2]

Â Â Â Â Â  508.949 Fees; application form; rules. (1) The annual fee for a black rockfish and blue rockfish vessel permit or a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement issued under ORS 508.947 is $75.

Â Â Â Â Â  (2) Applications for a permit shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe.

Â Â Â Â Â  (3) All fees collected under this section and ORS 508.505 (1)(b) and 508.947 shall be placed into the Black Rockfish, Blue Rockfish and Nearshore Species Research Account established in ORS 508.951. [2003 c.809 Â§4]

Â Â Â Â Â  508.951 Black Rockfish, Blue Rockfish and Nearshore Species Research Account; sources; uses. (1) There is established a Black Rockfish, Blue Rockfish and Nearshore Species Research Account in the State Treasury, separate and distinct from the General Fund. Interest on moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) The account shall consist of moneys deposited into the account by the State Department of Fish and Wildlife from fees collected for the value of black rockfish, blue rockfish or nearshore fish at the point of landing pursuant to ORS 508.505 (1)(b) and black rockfish and blue rockfish vessel permit fees and late fees collected under ORS 508.947 and 508.949. The moneys in the account are continuously appropriated to the State Department of Fish and Wildlife for gathering and analyzing data and conducting research on the black rockfish and blue rockfish fishery and the nearshore species fishery. [2003 c.809 Â§5]

Â Â Â Â Â  508.953 Log book required; collection and report of data. (1) An owner of a vessel that has a black rockfish and blue rockfish vessel permit or a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement shall keep a log book that includes:

Â Â Â Â Â  (a) The amount of food fish that are caught;

Â Â Â Â Â  (b) The date on which the food fish are caught;

Â Â Â Â Â  (c) The species of food fish that are caught by the vessel; and

Â Â Â Â Â  (d) Any other information that the State Department of Fish and Wildlife may prescribe.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife shall:

Â Â Â Â Â  (a) Annually collect and summarize the information required by subsection (1) of this section; and

Â Â Â Â Â  (b) Present a report on the black rockfish and blue rockfish fishery and the nearshore species fishery, including the summary prepared in paragraph (a) of this subsection, to the State Fish and Wildlife Commission during a public meeting held by July 1. [2003 c.809 Â§6]

Â Â Â Â Â  508.955 Lottery system for permit issuance; rules. (1) The State Fish and Wildlife Commission may establish by rule a lottery for issuing permits to vessels under ORS 508.947.

Â Â Â Â Â  (2) A vessel may qualify for the lottery if the vessel:

Â Â Â Â Â  (a) Has a boat license issued pursuant to ORS 508.260 for the current year; and

Â Â Â Â Â  (b) Had a boat license issued pursuant to ORS 508.260 for the previous year.

Â Â Â Â Â  (3) Based on an assessment of the resource, the commission may:

Â Â Â Â Â  (a) Suspend the lottery for up to two years; and

Â Â Â Â Â  (b) Renew a suspension of the lottery every two years.

Â Â Â Â Â  (4) The commission shall establish by rule a threshold number of permits below which the department shall issue permits through the lottery. [2003 c.809 Â§7]

Â Â Â Â Â  508.957 Permit transfer restrictions. (1) A black rockfish and blue rockfish vessel permit with a nearshore fish endorsement issued under ORS 508.947 may be transferred to another vessel if:

Â Â Â Â Â  (a) The permit has been renewed a minimum of five times; and

Â Â Â Â Â  (b) The vessel operating under the permit has made, in the previous calendar year, a minimum of five landings that contained at least 15 pounds of black rockfish, blue rockfish or nearshore fish.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement:

Â Â Â Â Â  (a) May be transferred one time per calendar year to a replacement vessel that is owned by the same person that owns the vessel to which the permit was originally issued.

Â Â Â Â Â  (b) That is issued to a vessel owned by a sole proprietor may be transferred upon the death of the sole proprietor.

Â Â Â Â Â  (3) A black rockfish and blue rockfish vessel permit with a nearshore fish endorsement may not be transferred to a vessel that is more than five feet longer than the vessel to which the permit was originally issued.

Â Â Â Â Â  (4) A black rockfish and blue rockfish vessel permit issued under ORS 508.947:

Â Â Â Â Â  (a) May be transferred to another vessel except as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) May not be transferred to a vessel that is more than five feet longer than the vessel to which the permit was originally issued. [2003 c.809 Â§8]

Â Â Â Â Â  508.960 Review of permit denial; fee; rules. (1) A person whose application for issuance, renewal or transfer of a permit under ORS 508.947 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75, which shall apply toward the permit fee if the application is approved.

Â Â Â Â Â  (2) In accordance with the applicable provisions of ORS chapter 183, the board shall review denials of applications for issuance, transfer or renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal or transfer of permits if the board finds that the person fails to meet the requirements as the result of illness, accident or other circumstances beyond the personÂs control.

Â Â Â Â Â  (3) In accordance with the applicable provisions of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers under this section. [2003 c.809 Â§9]

Â Â Â Â Â  508.990 [Amended by 1961 c.231 Â§1; repealed by 1965 c.570 Â§152]

_______________



Chapter 509

Chapter 509 Â General Protective Regulations

2005 EDITION

GENERAL PROTECTIVE REGULATIONS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

509.001Â Â Â Â  Definitions

TAKING, POSSESSING, BUYING, SELLING AND TRANSPORTING FOOD FISH

509.006Â Â Â Â  General prohibition regarding taking, possessing, buying, selling or handling food fish

509.011Â Â Â Â  Prohibited activities during closed season

509.015Â Â Â Â  Forfeiture of boat, vessel or fishing gear unlawfully used; seizure and disposition of food fish unlawfully taken

509.019Â Â Â Â  Consumption of catch at sea lawful without payment of fee

509.025Â Â Â Â  Selling or transporting food fish taken by angling

509.031Â Â Â Â  Rainbow trout as game fish; return to water of incidental commercial catch

509.040Â Â Â Â  Small or immature salmon protected; exceptions; rules

509.070Â Â Â Â  Selling, canning, processing or preserving food fish out of water longer than 60 hours

509.075Â Â Â Â  Packing or selling food fish unfit for human consumption

509.105Â Â Â Â  Possession, importation or transportation of food fish unlawfully taken in other state

509.110Â Â Â Â  Fish transporters to require statement from shipper; examination by commission

WASTING, INJURING AND DESTROYING FISH

509.112Â Â Â Â  Wasting food fish

509.115Â Â Â Â  Placing in waters fish harmful to food fish

509.120Â Â Â Â  Using electricity to disturb food fish

509.122Â Â Â Â  Definitions for ORS 509.125 to 509.155

509.125Â Â Â Â  Placing substances in water to drive fish from closed areas

509.130Â Â Â Â  Placing substances in water or using explosives to take or destroy food fish

509.140Â Â Â Â  Placing explosives or harmful substances in waters in course of lawful work; permit

509.150Â Â Â Â  Use by commission of explosives or substances to destroy predatory fish

509.155Â Â Â Â  Possession of fish taken by explosives or harmful substance justifies arrest; burden of proof

FISHING GEAR

509.216Â Â Â Â  Fixed fishing gear unlawful for taking food fish; exceptions; rules

509.230Â Â Â Â  Possession of fish taken by lawful gear from Pacific Ocean outside Oregon jurisdiction; taking salmon only by troll within Oregon jurisdiction

509.235Â Â Â Â  Chinese sturgeon lines prohibited

509.240Â Â Â Â  Snagging nets during closed season allowed

509.245Â Â Â Â  Notice to director of use of snagging net

NET FISHING FOR SALMON IN PACIFIC OCEAN

509.355Â Â Â Â  Definitions for ORS 509.355 to 509.385

509.360Â Â Â Â  When ORS 509.355 to 509.385 operative; proof

509.365Â Â Â Â  Taking salmon by net in waters of Pacific Ocean over which Oregon has jurisdiction prohibited

509.370Â Â Â Â  Taking of salmon by net in international waters of Pacific Ocean by Oregon citizen prohibited

509.375Â Â Â Â  Transporting or possessing salmon unlawfully taken by net in certain waters prohibited

509.385Â Â Â Â  Exceptions

CRABS AND OTHER SHELLFISH

(Crabs)

509.415Â Â Â Â  Gear used in taking crab; selling crabs unlawfully taken

(Shellfish)

509.505Â Â Â Â  Placing in water matter injurious to shellfish

509.510Â Â Â Â  Taking shellfish from marked beds without permission; disturbing beds

(Krill)

509.515Â Â Â Â  Landing or possession of krill prohibited

FISH PASSAGE; FISHWAYS; SCREENING DEVICES; HATCHERIES NEAR DAMS

509.580Â Â Â Â  Definitions for ORS 509.580 to 509.590, 509.600 to 509.645 and 509.910; rules

509.585Â Â Â Â  Fish passage required for artificial obstructions; statewide inventory; waiver of requirement by commission; rules; exemptions

509.590Â Â Â Â  Fish Passage Task Force; reports to legislature

509.595Â Â Â Â  Director to report on fish passage rules, adequacy and implementation

509.600Â Â Â Â  Destroying, injuring or taking fish near fishway; permits to take fish

509.610Â Â Â Â  Maintenance of fish passage required

509.615Â Â Â Â  Commission authorized to require installation of screening or by-pass devices in certain water diversions

509.620Â Â Â Â  Condemning inadequate or nonfunctioning fish passage; requiring new fish passage

509.625Â Â Â Â  Power of department to inspect artificial obstructions and have fish passage constructed or remove obstruction

509.630Â Â Â Â  Power of department to establish fish passage in natural stream obstructions

509.635Â Â Â Â  Oregon City fishway under control of commission; removal of obstructions

509.645Â Â Â Â  Filing protest with commission; review and determination by commission; alternative dispute resolution

ENFORCEMENT

509.910Â Â Â Â  Injunction to prevent certain violations; jurisdiction; service on corporation

GENERAL PROVISIONS

Â Â Â Â Â  509.001 Definitions. The definitions prescribed by ORS 506.001 to 506.025 apply to this chapter. [1965 c.570 Â§91]

Â Â Â Â Â  509.005 [Repealed by 1965 c.570 Â§152]

Â TAKING, POSSESSING, BUYING, SELLING AND TRANSPORTING FOOD FISH

Â Â Â Â Â  509.006 General prohibition regarding taking, possessing, buying, selling or handling food fish. It is unlawful to take, possess, buy, sell or otherwise handle any food fish in or from any waters of this state, during times, in a manner or by means of the fishing gear prohibited by law. [1965 c.570 Â§92]

Â Â Â Â Â  509.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.011 Prohibited activities during closed season. (1) It is unlawful, during a closed season on any of the waters of this state, to:

Â Â Â Â Â  (a) Take or transport food fish taken in or upon such waters.

Â Â Â Â Â  (b) Make use of a boat or any fishing gear to take or transport food fish taken in such waters.

Â Â Â Â Â  (c) Have, leave or cause to be left in such waters any fishing gear in a condition to take food fish.

Â Â Â Â Â  (2) It is unlawful to:

Â Â Â Â Â  (a) Buy, receive, possess or sell food fish unlawfully caught during a closed season.

Â Â Â Â Â  (b) Make use of a vehicle of any kind whatsoever for transporting, or intended to be used for transporting, in any place, food fish unlawfully taken during a closed season, or unlawfully brought into this state. [1965 c.570 Â§93]

Â Â Â Â Â  509.015 Forfeiture of boat, vessel or fishing gear unlawfully used; seizure and disposition of food fish unlawfully taken. (1) In addition to the penalty prescribed by ORS 506.991, upon conviction of a violation of ORS 509.011, the court may order the forfeiture of the boat, vessel, vehicle and fishing gear unlawfully used, in the manner provided by ORS 506.695 and 506.700, and the clear proceeds of the property forfeited shall be deposited with the State Treasury in the Common School Fund.

Â Â Â Â Â  (2) All food fish taken, transported or possessed in violation of ORS 509.011 are subject to seizure by the State Fish and Wildlife Director, a deputy fish or game warden or a member of the state police, either with or without arrest. Upon such seizure, the fish are subject to forfeiture and disposition pursuant to ORS 506.690. [Amended by 1957 c.133 Â§1; 1965 c.570 Â§95; 1977 c.652 Â§8; 1987 c.858 Â§9; 1993 c.699 Â§29]

Â Â Â Â Â  509.019 Consumption of catch at sea lawful without payment of fee. Notwithstanding any other provision of law, an individual lawfully engaged in commercial fishing, while at sea, may consume a portion of the lawful commercial catch, without payment of the fees required under ORS 508.505. [1987 c.178 Â§2; 1991 c.701 Â§18]

Â Â Â Â Â  509.020 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.025 Selling or transporting food fish taken by angling. It is unlawful to sell within this state, or transport out of this state for the purpose of sale, food fish taken from any waters of this state by means of angling. [Amended by 1965 c.570 Â§94; subsection (2) enacted as 1965 c.570 Â§107; 1977 c.242 Â§6]

Â Â Â Â Â  509.030 [Amended by 1965 c.570 Â§99; 1969 c.411 Â§3; repealed by 1975 c.1 Â§1 (509.031 enacted in lieu of 509.030)]

Â Â Â Â Â  509.031 Rainbow trout as game fish; return to water of incidental commercial catch. (1) It shall be the policy of the State of Oregon that rainbow trout, Oncorhynchus mykiss, including steelhead trout are game fish, and shall be managed to provide recreational angling for the people and to protect wild native stocks. Recognizing that rainbow trout are sometimes intermingled with food fish, the State Fish and Wildlife Commission shall regulate to minimize the incidental catch of rainbow trout that may be taken under subsection (2) of this section by commercial fishing gear, including but not limited to regulations as to season, gear and area.

Â Â Â Â Â  (2) Any rainbow trout, Oncorhynchus mykiss, including steelhead trout taken as an incidental catch, by any person fishing commercially shall be returned immediately to the water and shall not be bought or sold within the state.

Â Â Â Â Â  (3) Nothing in this section is intended to affect Indian fishing rights as granted by federal treaties. [1975 c.1 Â§2 (enacted in lieu of 509.030); 1987 c.199 Â§1; 1991 c.47 Â§1]

Â Â Â Â Â  509.035 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.036 [1973 c.500 Â§Â§6,7; repealed by 1975 c.416 Â§2]

Â Â Â Â Â  509.040 Small or immature salmon protected; exceptions; rules. (1) Any person who takes any immature salmon of any variety less than 20 inches in length, or any mature salmon of any variety less than 15 inches in length, by any means other than angling, shall immediately return such salmon alive to the water.

Â Â Â Â Â  (2) It is unlawful to:

Â Â Â Â Â  (a) Take, buy, sell or possess immature salmon less than 20 inches or mature salmon less than 15 inches in length, taken in any waters of this state, at any time or in any manner except by angling.

Â Â Â Â Â  (b) Take, molest, kill or injure, in any manner at any time, or expose for sale or have in possession, except for the purpose of propagation when authorized by law, any spawning salmon.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section it is lawful to take precocious salmon commonly called jack salmon less than 15 inches in length from the waters of this state, except the Pacific Ocean and to buy, sell or possess such salmon.

Â Â Â Â Â  (4) To further protect immature salmon the State Fish and Wildlife Commission may establish by rule a minimum size for any species of salmon which is greater than 20 inches. [Amended by 1965 c.570 Â§97]

Â Â Â Â Â  509.045 [Amended by 1965 c.570 Â§98; repealed by 1981 c.365 Â§23]

Â Â Â Â Â  509.050 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.055 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.060 [Amended by 1965 c.570 Â§96; renumbered 509.185]

Â Â Â Â Â  509.065 [Amended by 1959 c.254 Â§1; 1965 c.570 Â§101; renumbered 509.112]

Â Â Â Â Â  509.070 Selling, canning, processing or preserving food fish out of water longer than 60 hours. It is unlawful to sell, can, process or preserve for food any food fish that have been removed from the water for a longer period than 60 hours, unless such fish have been artificially chilled. [Amended by 1965 c.570 Â§102]

Â Â Â Â Â  509.075 Packing or selling food fish unfit for human consumption. If the State Fish and Wildlife Commission or its authorized representatives finds that food fish about to be processed, packed, canned, preserved in ice or sold in the open market are unfit for human consumption, it or they shall notify the packer or possessor of such fish of the fact. If, in spite of any warning given to such packer or possessor, such fish are packed, demand shall be made upon the packer to keep such fish separate and apart from the balance of the output or pack of the packer, and a full report shall be made of the matter to both the state and the federal health authorities. [Amended by 1965 c.570 Â§103]

Â Â Â Â Â  509.080 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.090 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.095 [Repealed by 1953 c.364 Â§3]

Â Â Â Â Â  509.100 [Repealed by 1953 c.364 Â§3]

Â Â Â Â Â  509.105 Possession, importation or transportation of food fish unlawfully taken in other state. It is unlawful to possess, import into this state or transport within this state any food fish which have been unlawfully taken or transported under the laws of another state. [Amended by 1957 c.291 Â§1; 1965 c.570 Â§108]

Â Â Â Â Â  509.110 Fish transporters to require statement from shipper; examination by commission. (1) All transportation companies, common carriers or other persons or agencies transporting food fish, fresh, frozen, salted, smoked, kippered or preserved in ice, shall require of the shipper, before accepting such shipments, a signed statement in writing showing:

Â Â Â Â Â  (a) The name of the consignor or shipper.

Â Â Â Â Â  (b) The name of the consignee.

Â Â Â Â Â  (c) The net weight in pounds of each species of fish in the shipment, in the whole or round, or dressed.

Â Â Â Â Â  (d) The date of the shipment.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may require such statement to be forwarded to its office.

Â Â Â Â Â  (3) The State Fish and Wildlife Director or the authorized representative of the director may at any time examine the records of any such transportation companies, common carriers or other persons or agencies, for the purpose of enforcing this section. [Amended by 1965 c.570 Â§109]

WASTING, INJURING AND DESTROYING FISH

Â Â Â Â Â  509.112 Wasting food fish. It is unlawful for any person wantonly to waste or destroy any food fish. [Formerly 509.065]

Â Â Â Â Â  509.115 Placing in waters fish harmful to food fish. It is unlawful, without written authority from the State Fish and Wildlife Commission, to place in any of the waters of this state any species or variety of fish whatsoever which are inimical to or destructive of food fish. [Amended by 1965 c.570 Â§105]

Â Â Â Â Â  509.120 Using electricity to disturb food fish. It is unlawful to use or permit to be used in any of the waters of this state any electrical device, appliance or current which in any manner has a tendency to retard, scare, frighten or obstruct any food fish in their migrations or movements in such waters without first having obtained the consent of and a permit from the State Fish and Wildlife Director. [Amended by 1965 c.570 Â§106]

Â Â Â Â Â  509.122 Definitions for ORS 509.125 to 509.155. As used in ORS 509.125 to 509.155, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂExplosivesÂ means any explosive substances whatever, including but not limited to powder, dynamite and nitroglycerine.

Â Â Â Â Â  (2) ÂSubstance deleterious to fishÂ includes but is not limited to any drug, powder, chemical, medicated bait, gas, cocculus indicus or extract therefrom, inimical to fish. [1965 c.570 Â§110]

Â Â Â Â Â  509.125 Placing substances in water to drive fish from closed areas. It is unlawful to place or cause to be placed in any stream of this state where anadromous or food fish run or exist, within the distance from any dam, fishway or object in which the taking of any anadromous or food fish by means other than angling is prohibited by law, any blood or offal of fish, or any other substance, matter or contrivance that will frighten or drive anadromous or food fish, or with intent to drive or frighten, out of that part of the waters of any stream in which it is unlawful to take such fish. [Amended by 1965 c.570 Â§111]

Â Â Â Â Â  509.130 Placing substances in water or using explosives to take or destroy food fish. It is unlawful, for the purpose of taking or destroying any food fish, to:

Â Â Â Â Â  (1) Throw, cast or pass, or cause or permit to be thrown, cast or passed, in any waters of this state in which food fishes are wont to be, any substance deleterious to fish; or

Â Â Â Â Â  (2) Explode or cause to be exploded in any waters of this state, any explosives. [Amended by 1963 c.112 Â§1; 1965 c.570 Â§112]

Â Â Â Â Â  509.135 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.140 Placing explosives or harmful substances in waters in course of lawful work; permit. (1) Whenever in the course of removing any obstruction in any waters of this state, or in constructing any foundations for dams, bridges or other structures, or in carrying on any trade or business, any person, municipal corporation, political subdivision or governmental agency desires to use explosives or any substances deleterious to fish, such person, municipal corporation, political subdivision or governmental agency shall make application to the State Fish and Wildlife Commission for a permit to use the explosives or substances in such waters.

Â Â Â Â Â  (2) If the commission finds it necessary that the explosives or substances be used, it may make an order granting such person, municipal corporation, political subdivision or governmental agency the right to use the explosives or substances and shall:

Â Â Â Â Â  (a) Designate the places and period within which the explosives or substances may be used; and

Â Â Â Â Â  (b) Prescribe such precautions as will save fish from injury.

Â Â Â Â Â  (3) It is unlawful to disregard such order or fail to obtain such order or permit before using explosives or substances deleterious to fish. [Amended by 1963 c.112 Â§2; 1965 c.570 Â§113]

Â Â Â Â Â  509.145 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.150 Use by commission of explosives or substances to destroy predatory fish. Nothing in ORS 509.125 to 509.155 prevents the State Fish and Wildlife Commission from using any explosives or substances deleterious to fish for the purpose of destroying German carp or any other predatory fish inimical to food fish, or from carrying out any of the commercial fishing laws. [Amended by 1965 c.570 Â§114]

Â Â Â Â Â  509.155 Possession of fish taken by explosives or harmful substance justifies arrest; burden of proof. Having in possession any food fish under circumstances which make it reasonable to believe that they were taken by means of explosives or substances deleterious to fish justifies the arrest of the person having the fish in possession. It is then incumbent upon such person to prove and show that the fish were taken by lawful means. [Amended by 1965 c.570 Â§115]

Â Â Â Â Â  509.185 [Formerly 509.060; repealed by 1971 c.658 Â§32]

Â Â Â Â Â  509.205 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.206 [1965 c.570 Â§116; repealed by 1969 c.357 Â§2]

Â Â Â Â Â  509.210 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.215 [Repealed by 1965 c.570 Â§152]

FISHING GEAR

Â Â Â Â Â  509.216 Fixed fishing gear unlawful for taking food fish; exceptions; rules. (1) Except as provided in subsection (2) of this section, it is unlawful to take food fish by means of fixed fishing gear or seines in any of the waters of this state.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission by rule may permit fixed fishing gear or seines for the taking of certain species of food fish other than salmon or steelhead from the waters of this state. In enacting any such rule the commission shall give due consideration to insuring that the use of such fishing gear will not restrict the free migration or impair the ultimate supply of salmon or steelhead. Any salmon or steelhead taken as an incidental catch in operation of such gear shall immediately, with care and the least possible injury to the salmon or steelhead, be released and transferred to the water without violence. [1965 c.570 Â§117; 1969 c.357 Â§1]

Â Â Â Â Â  509.220 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.225 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.230 Possession of fish taken by lawful gear from Pacific Ocean outside Oregon jurisdiction; taking salmon only by troll within Oregon jurisdiction. (1) Subject to the conditions provided in this section, ORS 509.216 and ORS chapter 513, it is unlawful to have in possession any food fish taken in the waters of the Pacific Ocean outside the territorial jurisdiction of this state by means of any fishing gear except as provided by law or rule of the State Fish and Wildlife Commission, for:

Â Â Â Â Â  (a) The purpose of commercially packing, canning or preserving the fish.

Â Â Â Â Â  (b) The manufacture of fish meal, fish oil or other fish products or by-products.

Â Â Â Â Â  (c) Sale as fresh fish for general consumption.

Â Â Â Â Â  (d) Bait.

Â Â Â Â Â  (2) It is also unlawful to take any salmon for commercial purposes in any of the waters of the Pacific Ocean within the jurisdiction of this state or over which this state has concurrent jurisdiction by means of any fishing gear other than by Âtroll.Â [Amended by 1955 c.178 Â§1; 1961 c.680 Â§1; 1965 c.570 Â§122]

Â Â Â Â Â  509.235 Chinese sturgeon lines prohibited. It is unlawful to use or assist in using any Chinese sturgeon line, or lines of a similar character, in the waters of this state. [Amended by 1965 c.570 Â§119]

Â Â Â Â Â  509.240 Snagging nets during closed season allowed. It is lawful to operate or use a net consisting of a single nylon or cotton web of a mesh not less than 14 inches, taut measure, hung or attached to not to exceed two lead lines combined and used as a single line and a single cork line, in any of the waters of this state, during any season or period closed to commercial fishing by law or by rule of the State Fish and Wildlife Commission, for the purpose of clearing away or removing snags or similar obstructions from gillnet drifts and other suitable or desirable fishing areas. [Amended by 1961 c.370 Â§1; 1965 c.570 Â§120]

Â Â Â Â Â  509.245 Notice to director of use of snagging net. Any person desiring to operate a snagging net as provided in ORS 509.240 shall, before operating or attempting to so operate such net, obtain from the State Fish and Wildlife Director a snagging permit by forwarding a written request to the office of the State Fish and Wildlife Commission specifically providing:

Â Â Â Â Â  (1) The particular gillnet drift, fishing ground or other area to be cleared;

Â Â Â Â Â  (2) The waters in which located;

Â Â Â Â Â  (3) The mesh size of the snagging net to be used; and

Â Â Â Â Â  (4) The dates on which or within which the proposed snagging operations will be carried on. In specifying any such dates, no one notice is valid for a period of more than 30 days from the date thereof. [Amended by 1965 c.570 Â§121]

Â Â Â Â Â  509.250 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.252 [1955 c.477 Â§1; 1957 c.130 Â§1; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  509.255 [Repealed by 1961 c.183 Â§1]

Â Â Â Â Â  509.260 [Repealed by 1961 c.155 Â§1]

Â Â Â Â Â  509.265 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.270 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.275 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.280 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.285 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.290 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.295 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.300 [Repealed by 1965 c.570 Â§152]

NET FISHING FOR SALMON IN PACIFIC OCEAN

Â Â Â Â Â  509.355 Definitions for ORS 509.355 to 509.385. As used in ORS 509.355 to 509.385:

Â Â Â Â Â  (1) ÂCitizen of this stateÂ means a person who maintains the usual place of abode of the person within this state or who otherwise qualifies as a citizen of this state under the laws of this state.

Â Â Â Â Â  (2) ÂInternational watersÂ means waters outside the territorial boundaries of any state, territory or country. [1957 c.152 Â§1]

Â Â Â Â Â  509.360 When ORS 509.355 to 509.385 operative; proof. (1) ORS 509.355 to 509.385 shall not be operative at any time unless laws or rules or regulations of California, Washington and Canada are effective which, in substance or effect, contain provisions:

Â Â Â Â Â  (a) Similar to and which accomplish the purposes of ORS 509.355 to 509.385; or

Â Â Â Â Â  (b) Which prohibit the possession or transportation within their respective territorial waters of the Pacific Ocean of salmon taken by any type of net within the international waters of the Pacific Ocean or within their respective territorial waters of the Pacific Ocean and not accompanied by a certificate issued under the authority of this state or of another state, territory or country showing that such salmon were lawfully taken.

Â Â Â Â Â  (2) Such laws or rules or regulations of California, Washington and Canada shall be considered effective upon receipt by the Secretary of State of this state of certified written statements from the respective secretaries of state of California and Washington and from the Department of State of the United States on behalf of Canada setting forth such laws or rules or regulations and the date on which they are effective. Such certified written statements, together with a written statement of the Attorney General of this state that the provisions of subsection (1) of this section are satisfied by such laws or rules or regulations, are conclusive proof that the provisions of subsection (1) of this section are so satisfied. In any prosecution for violation of any provision of ORS 509.365, 509.370 or 509.375, proof of the existence of such certified written statements and written statement of the Attorney General of this state need not be made unless demanded by the defendant prior to the commencement of trial. [1957 c.152 Â§Â§9,10; 1965 c.570 Â§123]

Â Â Â Â Â  Note: 509.355 to 509.385 are operative and in full force and effect. A written statement of the Attorney General of the State of Oregon, dated October 16, 1957, states that the provisions of 509.360 are satisfied.

Â Â Â Â Â  509.365 Taking salmon by net in waters of Pacific Ocean over which Oregon has jurisdiction prohibited. No person shall fish for or take, by the use of any type of net, any salmon within the waters of the Pacific Ocean, over which this state has jurisdiction, lying westerly of the following described line: Commencing at the point of intersection of the California-Oregon state boundary with the Pacific Ocean high water mark shoreline; thence northerly along such high water mark shoreline, including extensions thereof across the waters of the bays or tidal areas of streams emptying into the Pacific Ocean, to the mouth of the Columbia River; thence northerly across the waters of the Columbia River along the line designating and defining the mouth of such river under ORS 511.130 (1961 Replacement Part) to the point of intersection of such line with the Oregon-Washington state boundary. [1957 c.152 Â§2]

Â Â Â Â Â  509.370 Taking of salmon by net in international waters of Pacific Ocean by Oregon citizen prohibited. No citizen of this state shall fish for or take, by the use of any type of net, any salmon within the international waters of the Pacific Ocean. [1957 c.152 Â§3]

Â Â Â Â Â  509.375 Transporting or possessing salmon unlawfully taken by net in certain waters prohibited. No person shall transport through the waters of this state wherein net fishing for salmon is prohibited or have in possession anywhere within this state any salmon which were taken by any type of net within the international waters of the Pacific Ocean or within the territorial waters of this state or of another state, territory or country wherein such fishing is prohibited and which are not accompanied by a certificate issued under the authority of this state or of another state, territory or country showing that such salmon were lawfully taken. [1957 c.152 Â§4]

Â Â Â Â Â  509.380 [1957 c.152 Â§5; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.385 Exceptions. ORS 509.355 to 509.385 do not apply to:

Â Â Â Â Â  (1) Those species of salmon in those areas within the international waters of the Pacific Ocean which are regulated by the International Pacific Salmon Fisheries Commission or by United States laws or rules or regulations promulgated pursuant to such laws.

Â Â Â Â Â  (2) The use of nets for fishing for or taking salmon for purposes of scientific investigation authorized by the laws of this state. [1957 c.152 Â§6]

Â Â Â Â Â  509.390 [1957 c.152 Â§7; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.405 [Repealed by 1955 c.274 Â§1]

Â Â Â Â Â  509.410 [Repealed by 1955 c.274 Â§1]

CRABS AND OTHER SHELLFISH

(Crabs)

Â Â Â Â Â  509.415 Gear used in taking crab; selling crabs unlawfully taken. (1) No person shall take a crab from any of the waters of the state for commercial purposes, with or by the use of any other gear than that specifically known as crab ring or crab pot, or sell or offer for sale crabs unlawfully caught.

Â Â Â Â Â  (2) The taking of Dungeness crab (Cancer magister) for commercial purposes from any of the waters of this state, by the use of any gear except that commonly known as crab ring or crab pot, is prohibited.

Â Â Â Â Â  (3) Each crab ring or crab pot used for the taking of crabs for commercial purposes must have attached to it a tag identifying the owner or the vessel from which the rings or pots are operated. [Amended by 1997 c.252 Â§2]

Â Â Â Â Â  509.420 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.425 [Amended by 1965 c.570 Â§128; 1969 c.675 Â§1; 1981 c.638 Â§3; renumbered 622.220]

Â Â Â Â Â  509.427 [1969 c.675 Â§10; 1981 c.638 Â§4; renumbered 622.230]

Â Â Â Â Â  509.429 [1969 c.675 Â§11a; 1981 c.638 Â§5; renumbered 622.240]

Â Â Â Â Â  509.430 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.431 [1969 c.675 Â§11; 1981 c.638 Â§6; renumbered 622.250]

Â Â Â Â Â  509.433 [1969 c.675 Â§12; 1981 c.638 Â§7; renumbered 622.260]

Â Â Â Â Â  509.435 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.436 [1965 c.570 Â§59d; 1969 c.675 Â§2; 1981 c.638 Â§8; renumbered 622.270]

Â Â Â Â Â  509.439 [1969 c.675 Â§13; 1981 c.638 Â§9; renumbered 622.280]

Â Â Â Â Â  509.440 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.441 [1969 c.675 Â§8; 1981 c.638 Â§10; renumbered 622.290]

Â Â Â Â Â  509.445 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.450 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.451 [1969 c.675 Â§9; 1981 c.638 Â§11; renumbered 622.300]

Â Â Â Â Â  509.455 [Amended by 1969 c.675 Â§3; renumbered 622.320]

Â Â Â Â Â  509.460 [Amended by 1963 c.113 Â§1; 1965 c.570 Â§124; renumbered 509.505]

Â Â Â Â Â  509.465 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.470 [Renumbered 622.330]

Â Â Â Â Â  509.475 [Amended by 1965 c.570 Â§125; renumbered 509.510]

Â Â Â Â Â  509.480 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.485 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.490 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.495 [Amended by 1969 c.675 Â§4; renumbered 622.340]

Â Â Â Â Â  509.500 [Amended by 1977 c.242 Â§7; renumbered 622.350]

(Shellfish)

Â Â Â Â Â  509.505 Placing in water matter injurious to shellfish. It is unlawful for any person, municipal corporation, political subdivision or governmental agency to deposit or allow to escape into, or cause or permit to be deposited or escape into any public waters of this state, any substance of any kind which will or shall in any manner injuriously affect the life, growth or flavor of shellfish in or under such waters. [Formerly 509.460]

Â Â Â Â Â  509.510 Taking shellfish from marked beds without permission; disturbing beds. It is unlawful, without the permission of the legal occupants, to take up shellfish from natural or artificially planted beds, which beds have been lawfully and plainly marked. It is unlawful willfully to disturb the shellfish in such beds, the surfaces of such beds, or the markers. [Formerly 509.475]

(Krill)

Â Â Â Â Â  509.515 Landing or possession of krill prohibited. A person who holds a license or permit issued under the commercial fishing laws may not possess or land any species of euphausiids, commonly known as krill, or take euphausiids from any waters of the Pacific Ocean over which this state has jurisdiction, including the area outside the territorial jurisdiction of this state but within the part of the exclusive economic zone of the United States represented by a straight line extension of the boundaries of the state drawn seaward a distance of 200 nautical miles. [2003 c.809 Â§18]

FISH PASSAGE; FISHWAYS; SCREENING DEVICES; HATCHERIES NEAR DAMS

Â Â Â Â Â  509.580 Definitions for ORS 509.580 to 509.590, 509.600 to 509.645 and 509.910; rules. As used in ORS 509.580 to 509.590, 509.600 to 509.645 and 509.910:

Â Â Â Â Â  (1) ÂArtificial obstructionÂ means any dam, diversion, culvert or other human-made device placed in the waters of this state that precludes or prevents the migration of native migratory fish.

Â Â Â Â Â  (2) ÂConstructionÂ means:

Â Â Â Â Â  (a) Original construction;

Â Â Â Â Â  (b) Major replacement;

Â Â Â Â Â  (c) Structural modifications that increase storage or diversion capacity; or

Â Â Â Â Â  (d) For purposes of culverts, installation or replacement of a roadbed or culvert.

Â Â Â Â Â  (3) ÂEmergencyÂ means unforeseen circumstances materially related to or affected by an artificial obstruction that, because of adverse impacts to a population of native migratory fish, requires immediate action. The State Fish and Wildlife Director may further define the term ÂemergencyÂ by rule.

Â Â Â Â Â  (4) ÂFundamental change in permit statusÂ means a change in regulatory approval for the operation of an artificial obstruction where the regulatory agency has discretion to impose additional conditions on the applicant, including but not limited to licensing, relicensing, reauthorization or the granting of new water rights, but not including water right transfers or routine maintenance permits.

Â Â Â Â Â  (5) ÂIn-proximityÂ means within the same watershed or water basin and having the highest likelihood of benefiting the native migratory fish populations directly affected by an artificial obstruction.

Â Â Â Â Â  (6) ÂNative migratory fishÂ means those native fish that migrate for their life cycle needs and that are listed in the rules of the State Fish and Wildlife Director.

Â Â Â Â Â  (7) ÂNet benefitÂ means an increase in the overall, in-proximity habitat quality or quantity that is biologically likely to lead to an increased number of native migratory fish after a development action and any subsequent mitigation measures have been completed.

Â Â Â Â Â  (8) ÂOregon PlanÂ means the guidance statement and framework described in ORS 541.405. [2001 c.923 Â§1]

Â Â Â Â Â  Note: 509.580 to 509.595 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 509 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  509.585 Fish passage required for artificial obstructions; statewide inventory; waiver of requirement by commission; rules; exemptions. (1) It is the policy of the State of Oregon to provide for upstream and downstream passage for native migratory fish and the Legislative Assembly finds that cooperation and collaboration between public and private entities is necessary to accomplish the policy goal of providing passage for native migratory fish and to achieve the enhancement and restoration of OregonÂs native salmonid populations, as envisioned by the Oregon Plan. Therefore, except as provided in ORS chapter 509, fish passage is required in all waters of this state in which native migratory fish are currently or have historically been present.

Â Â Â Â Â  (2) Except as otherwise provided by this section or ORS 509.645, a person owning or operating an artificial obstruction may not construct or maintain any artificial obstruction across any waters of this state that are inhabited, or historically inhabited, by native migratory fish without providing passage for native migratory fish.

Â Â Â Â Â  (3) The State Department of Fish and Wildlife shall complete and maintain a statewide inventory of artificial obstructions in order to prioritize enforcement actions based on the needs of native migratory fish. This prioritization shall include, but need not be limited to, the degree of impact of the artificial obstruction on the native migratory fish, the biological status of the native migratory fish stocks in question and any other factor established by the department by rule. The department shall establish a list of priority projects for enforcement purposes. Priority artificial obstructions are subject to the State Fish and Wildlife CommissionÂs authority as provided in ORS 509.625. Unless requested by persons owning or operating an artificial obstruction, the department shall primarily direct its enforcement authority toward priority projects, emergencies and projects described in subsection (4) of this section. The priority project list shall be subject to periodic review and amendment by the department and to formal review and amendment by the commission no less frequently than once every five years.

Â Â Â Â Â  (4) A person owning or operating an artificial obstruction shall, prior to construction, fundamental change in permit status or abandonment of the artificial obstruction in any waters of this state, obtain a determination from the department as to whether native migratory fish are or historically have been present in the waters. If the department determines that native migratory fish are or historically have been present in the waters, the person owning or operating the artificial obstruction shall either submit a proposal for fish passage to the department or apply for a waiver pursuant to subsection (7) of this section. Approval of the proposed fish passage facility or of the alternatives to fish passage must be obtained from the department prior to construction, permit modification or abandonment of the artificial obstruction.

Â Â Â Â Â  (5) Consistent with the purpose and goals of the Oregon Plan, the department shall seek cooperative partnerships to remedy fish passage problems and to ensure that problems are corrected as soon as possible. The department and the person owning or operating the artificial obstruction are encouraged to negotiate the terms and conditions of fish passage or alternatives to fish passage, including appropriate cost sharing. The negotiations may include, but are not limited to, consideration of equitable factors.

Â Â Â Â Â  (6) The department shall submit a proposed determination of the required fish passage or alternatives to fish passage to the commission for approval. The determination may be the result of the negotiations described in subsection (5) of this section or, if no agreement was reached in the negotiations, a determination proposed by the department. If a protest is not filed within the time period specified in ORS 509.645, the proposed determination shall become a final order.

Â Â Â Â Â  (7)(a) The commission shall waive the requirement for fish passage if the commission determines that the alternatives to fish passage proposed by the person owning or operating the artificial obstruction provide a net benefit to native migratory fish.

Â Â Â Â Â  (b) Net benefit to native migratory fish is determined under this subsection by comparing the benefit to native migratory fish that would occur if the artificial obstruction had fish passage to the benefit to native migratory fish that would occur using the proposed alternatives to fish passage. Alternatives to fish passage must result in a benefit to fish greater than that provided by the artificial obstruction with fish passage. The net benefit to fish shall be determined based upon conditions that exist at the time of comparison.

Â Â Â Â Â  (c) The State Fish and Wildlife Director shall develop rules establishing general criteria for determining the adequacy of fish passage and of alternatives to fish passage. The general criteria shall include, but not be limited to:

Â Â Â Â Â  (A) The geographic scope in which alternatives must be conducted;

Â Â Â Â Â  (B) The type and quality of habitat;

Â Â Â Â Â  (C) The species affected;

Â Â Â Â Â  (D) The status of the native migratory fish stocks;

Â Â Â Â Â  (E) Standards for monitoring, evaluating and adaptive management;

Â Â Â Â Â  (F) The feasibility of fish passage and alternatives to fish passage;

Â Â Â Â Â  (G) Quantified baseline conditions;

Â Â Â Â Â  (H) Historic conditions;

Â Â Â Â Â  (I) Existing native migratory fish management plans;

Â Â Â Â Â  (J) Financial or other incentives and the application of incentives;

Â Â Â Â Â  (K) Data collection and evaluation; and

Â Â Â Â Â  (L) Consistency with the purpose and goals of the Oregon Plan.

Â Â Â Â Â  (d) To the extent feasible, the department shall coordinate its requirements for adequate fish passage or alternatives to fish passage with any federal requirements.

Â Â Â Â Â  (8) A person owning or operating an artificial obstruction may at any time petition the commission to waive the requirement for fish passage in exchange for agreed-upon alternatives to fish passage that provide a net benefit to native migratory fish as determined in subsection (7) of this section.

Â Â Â Â Â  (9)(a) Artificial obstructions without fish passage are exempt from the requirement to provide fish passage if the commission:

Â Â Â Â Â  (A) Finds that a lack of fish passage has been effectively mitigated;

Â Â Â Â Â  (B) Has granted a legal waiver for the artificial obstruction; or

Â Â Â Â Â  (C) Finds there is no appreciable benefit to providing fish passage.

Â Â Â Â Â  (b) The commission shall review, at least once every seven years, the artificial obstructions exempted under this subsection that do not have an exemption expiration date to determine whether the exemption should be renewed. The commission may revoke or amend an exemption if it finds that circumstances have changed such that the relevant requirements for the exemption no longer apply. The person owning or operating the artificial obstruction may protest the decision by the commission pursuant to ORS 509.645.

Â Â Â Â Â  (10) If the fundamental change in permit status is an expiration of a license of a federally licensed hydroelectric project, the commissionÂs determination shall be submitted to the Federal Energy Regulatory Commission as required by ORS 543A.060 to 543A.410.

Â Â Â Â Â  (11) To the extent that the requirements of this section are preempted by the Federal Power Act or by the laws governing hydroelectric projects located in waters governed jointly by Oregon and another state, federally licensed hydroelectric projects are exempt from the requirements of this section.

Â Â Â Â Â  (12) A person subject to a decision of the commission under this section shall have the right to a contested case hearing according to the applicable provisions of ORS chapter 183. [2001 c.923 Â§2]

Â Â Â Â Â  Note: See note under 509.580.

Â Â Â Â Â  509.590 Fish Passage Task Force; reports to legislature. (1) The State Fish and Wildlife Director shall establish a Fish Passage Task Force to advise the director and the State Department of Fish and Wildlife on matters related to fish passage in Oregon, including but not limited to funding, cost sharing and prioritization of efforts. The director shall determine the members and the specific duties of the task force by rule.

Â Â Â Â Â  (2) The department shall provide staff necessary for the performance of the functions of the task force.

Â Â Â Â Â  (3) A member of the task force may not receive compensation for services as a member of the task force. In accordance with ORS 292.495, a member of the task force may receive reimbursement for actual and necessary travel or other expenses incurred in the performance of official duties.

Â Â Â Â Â  (4) The task force shall report semiannually to the joint legislative committee created under ORS 171.551, or to the appropriate interim legislative committee with responsibility for salmon restoration or species recovery, to advise the committee on matters related to fish passage. [2001 c.923 Â§3]

Â Â Â Â Â  Note: See note under 509.580.

Â Â Â Â Â  509.595 Director to report on fish passage rules, adequacy and implementation. The State Fish and Wildlife Director shall report to the Governor, the Speaker of the House of Representatives, the President of the Senate and the joint interim committee established pursuant to ORS 171.551 or the appropriate interim legislative committee with responsibility for salmon restoration or species recovery:

Â Â Â Â Â  (1) Prior to the adoption of rules relating to fish passage;

Â Â Â Â Â  (2) Prior to the establishment of the general criteria for determining the adequacy of fish passage and of alternatives to fish passage required to be established under ORS 509.585 (7)(c); and

Â Â Â Â Â  (3) Semiannually on the progress that the director has made in implementing ORS 509.580 to 509.590. [2001 c.923 Â§20]

Â Â Â Â Â  Note: See note under 509.580.

Â Â Â Â Â  509.600 Destroying, injuring or taking fish near fishway; permits to take fish. (1) A person may not willfully or knowingly destroy, injure or take fish within 600 feet of any fishway, except as permitted by subsection (2) of this section. Actions that violate this section include, but are not limited to:

Â Â Â Â Â  (a) Hindering, annoying or disturbing fish entering, passing through, resting in or leaving such fishway, or obstructing the passage of fish through the fishway at any time or in any manner.

Â Â Â Â Â  (b) Placing anything in the fishway.

Â Â Â Â Â  (c) Using any fishing gear within 600 feet of the fishway.

Â Â Â Â Â  (d) Taking fish at any time anywhere within 600 feet of the fishway.

Â Â Â Â Â  (e) Doing any injury to the fishway.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may by rule or by issuance of permits authorize the taking of fish within 600 feet of any fishway. [1965 c.570 Â§104; 1973 c.723 Â§122; 1981 c.646 Â§6; 2001 c.923 Â§8]

Â Â Â Â Â  509.605 [Amended by 1955 c.707 Â§49; 1963 c.178 Â§1; 1965 c.570 Â§131; 1973 c.723 Â§123; repealed by 2001 c.923 Â§21]

Â Â Â Â Â  509.610 Maintenance of fish passage required. (1) Subject to ORS 509.645, when the State Department of Fish and Wildlife requires fish passage to be provided pursuant to ORS 509.585, the person owning or operating an artificial obstruction shall keep the fish passage in such repair as to provide adequate fish passage of native migratory fish at all times.

Â Â Â Â Â  (2) Each day of neglect or refusal to comply with subsection (1) of this section, after notification in writing by the department, constitutes a separate offense.

Â Â Â Â Â  (3) A person owning or operating an artificial obstruction is responsible for maintaining, monitoring and evaluating the effectiveness of fish passage or alternatives to fish passage. [Amended by 1955 c.707 Â§52; 1965 c.570 Â§132; 2001 c.923 Â§9]

Â Â Â Â Â  509.615 Commission authorized to require installation of screening or by-pass devices in certain water diversions. (1) Any person who diverts water, at a rate of 30 cubic feet per second or more, from any body of water in this state in which fish exist shall install, operate and maintain, at the expense of the person, such fish screening or by-pass devices that the State Department of Fish and Wildlife determines are necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (2) Upon failure of any person to install, operate and maintain fish screening or by-pass devices as required under subsection (1) of this section, the department may install, operate and maintain, at the expense of the responsible person, fish screening or by-pass devices necessary to prevent the fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (3) The department or its agent shall have the right of ingress and egress to and from those places where the department determines that fish screening or by-pass devices are required, doing no unnecessary injury to the property of the landowner, for the purpose of installing, inspecting, maintaining and replacing such fish screening or by-pass devices, and, if installed by a person under subsection (1) of this section, to determine whether such fish screening and by-pass devices meet department requirements. The department may order a person responsible under subsection (1) of this section to repair or replace fish screening or by-pass devices found to be noncomplying, at the expense of the responsible person.

Â Â Â Â Â  (4) If the department considers the installation, operation, maintenance, repair or replacement of fish screening or by-pass devices under subsections (1) to (3) of this section necessary, the department shall provide formal notice or through record of personal contact notifying the person who diverts water of the action the person is required to take. The person may request a hearing before the State Fish and Wildlife Commission according to provisions of ORS chapter 183.

Â Â Â Â Â  (5) No person shall interfere with, tamper with, damage, destroy or remove in a manner not associated with regular and necessary maintenance procedures any fish screening or by-pass devices in a manner not associated with regular and necessary maintenance procedures.

Â Â Â Â Â  (6) The department may maintain an action to recover any costs the department incurs in installing, maintaining or replacing fish screening or by-pass devices on behalf of a person responsible under subsection (1) of this section. Such action shall be brought in the circuit court for the county in which the fish screening or by-pass devices are located.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂBy-pass deviceÂ means any pipe, flume, open channel or other means of conveyance that transports fish back to the body of water from which the fish were diverted.

Â Â Â Â Â  (b) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (c) ÂPersonÂ means any person, partnership, corporation, association, municipal corporation, political subdivision or governmental agency.

Â Â Â Â Â  (d) ÂScreeningÂ means a screen, grating or other barrier and related improvements or measures necessary to insure efficient operation of the screening device to prevent the passage of fish from a body of water into a diversion. [Amended by 1957 c.135 Â§1; 1963 c.111 Â§1; 1965 c.570 Â§135; 1987 c.488 Â§2; 1993 c.478 Â§9; 1995 c.426 Â§6]

Â Â Â Â Â  509.620 Condemning inadequate or nonfunctioning fish passage; requiring new fish passage. If, in the judgment of the State Department of Fish and Wildlife, fish passage is not functioning as intended or is inadequate, as constructed under ORS 509.585, the State Fish and Wildlife Commission may condemn the fish passage and order new fish passage installed in accordance with plans and specifications determined by the department. [Amended by 2001 c.923 Â§10]

Â Â Â Â Â  509.625 Power of department to inspect artificial obstructions and have fish passage constructed or remove obstruction. (1) The State Department of Fish and Wildlife may determine or ascertain by inspection of any artificial obstruction whether it would be advisable to construct fish passage, or order the construction pursuant to ORS 509.585 of fish passage, at the artificial obstruction. Without affecting other remedies to enforce the requirement to install fish passage, if the State Fish and Wildlife Commission determines that an emergency exists, the commission may order the construction, pursuant to ORS 509.585, of fish passage in the waters of this state inhabited by native migratory fish as deemed adequate to provide passage for native migratory fish.

Â Â Â Â Â  (2) Where fish passage has previously been constructed with or without the approval of the commission and has proved useless or inadequate for the purposes for which it is intended, the commission may improve or rebuild such fish passage. However, such construction or reconstruction shall not interfere with the prime purpose of the artificial obstruction. This subsection may not be construed to require the improvement or rebuilding of fish passage by the commission.

Â Â Â Â Â  (3)(a) The commission may order a person owning or operating an artificial obstruction on the priority list created pursuant to ORS 509.585 who has been issued a water right, owners of lawfully installed culverts or owners of other lawfully installed obstructions to install fish passage or to provide alternatives to fish passage if the commission can arrange for nonowner or nonoperator funding of at least 60 percent of the cost.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the commission may order installation of fish passage or alternatives to fish passage without regard to funding sources:

Â Â Â Â Â  (A) If the person owning or operating the artificial obstruction is already subject to an obligation to install fish passage or to provide alternatives to fish passage under ORS 509.585;

Â Â Â Â Â  (B) If the commission declares an emergency under this section; or

Â Â Â Â Â  (C) If the person owning or operating the artificial obstruction has not been issued a water right or if the artificial obstruction has been otherwise unlawfully installed.

Â Â Â Â Â  (4) If a person who owns or operates an artificial obstruction and who is required to provide fish passage under ORS 509.585 fails to provide fish passage in the manner and time required by the State Department of Fish and Wildlife, the commission may remove, replace or repair the artificial obstruction or any parts of the obstruction at the expense of the owner or operator. [Amended by 1955 c.707 Â§53; 1963 c.232 Â§1; 1965 c.570 Â§133; 2001 c.923 Â§11]

Â Â Â Â Â  509.630 Power of department to establish fish passage in natural stream obstructions. The State Department of Fish and Wildlife may determine or ascertain by inspection of any natural obstruction whether it would be advisable to construct fish passage over or around such natural obstruction. If it is deemed advisable the State Fish and Wildlife Commission may construct fish passage that provides adequate passage for native migratory fish in the waters of this state inhabited by native migratory fish. [Amended by 1965 c.570 Â§134; 2001 c.923 Â§12]

Â Â Â Â Â  509.635 Oregon City fishway under control of commission; removal of obstructions. (1) The fishways over the falls in the Willamette River, near Oregon City, are under the care and control of the State Fish and Wildlife Commission, which may make any extensions, additions, alterations or repairs to the same that become necessary.

Â Â Â Â Â  (2) The commission, or its duly authorized representatives, may remove any artificial obstructions placed in the Willamette River above the falls which would prevent the free passage of fish up the river. [Amended by 1965 c.570 Â§136]

Â Â Â Â Â  509.640 [Amended by 1955 c.707 Â§54; repealed by 2001 c.923 Â§21]

Â Â Â Â Â  509.645 Filing protest with commission; review and determination by commission; alternative dispute resolution. (1) A person owning or operating an artificial obstruction may request alternative dispute resolution at any point in the process of determining fish passage requirements.

Â Â Â Â Â  (2) A person owning or operating an artificial obstruction may file a protest with the State Fish and Wildlife Commission within 30 days from the receipt of the State Department of Fish and Wildlife determinations under ORS 509.585. The person shall identify the grounds for protesting the departmentÂs determinations.

Â Â Â Â Â  (3) The commission may, after sufficient opportunity for public review and comment, approve, deny or modify the proposed determinations. [1955 c.707 Â§51; 1973 c.723 Â§124; 2001 c.923 Â§13]

ENFORCEMENT

Â Â Â Â Â  509.910 Injunction to prevent certain violations; jurisdiction; service on corporation. (1) The State Fish and Wildlife Commission may maintain an action for an injunction to enjoin and restrain any person, municipal corporation, political subdivision or governmental agency of this state from violating any of the provisions of ORS 509.130, 509.140, 509.505, 509.585, 509.610, 509.615 and 509.625.

Â Â Â Â Â  (2) Any action authorized by this section shall be tried in the circuit court of the county in which the violation occurs or in Marion or Multnomah County.

Â Â Â Â Â  (3) If the defendant is a corporation with its principal office and place of business in a county other than in which the waters flow or are situated, such action shall be deemed an action of local nature and service of summons made on a corporation in any county where the corporation has its principal office and place of business. If it is a foreign corporation, service may be made on the statutory agent but if there is no such statutory agent then upon the Secretary of State as in other cases provided by law. [1963 c.303 Â§1; 1977 c.242 Â§8; 1979 c.284 Â§16; 2001 c.923 Â§14]

Â Â Â Â Â  509.990 [Subsection (8) of 1963 Replacement Part enacted as 1955 c.477 Â§2; subsection (10) of 1963 Replacement Part enacted as 1957 c.152 Â§8; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.991 [1965 c.570 Â§59e; repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.992 [1969 c.675 Â§15; repealed by 1977 c.242 Â§10]

CHAPTER 510

[Reserved for expansion]

_______________



Chapter 511

Chapter 511 Â Local and Special Regulations

2005 EDITION

LOCAL AND SPECIAL REGULATIONS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

511.006Â Â Â Â  Definitions

511.011Â Â Â Â  ÂMouthÂ of river defined

511.016Â Â Â Â  Taking striped bass prohibited

COASTAL STREAMS AREAS

511.060Â Â Â Â  Taking salmon for commercial purposes in coastal streams prohibited

511.070Â Â Â Â  Open season for chum salmon and incidental take of salmon in Tillamook Bay; rules

COLUMBIA RIVER AREA

511.106Â Â Â Â  Commercial fishing in Columbia River and tributaries restricted

ROGUE RIVER AREA

511.206Â Â Â Â  Taking food fish for commercial purposes in or near Rogue River prohibited

CURRY COUNTY AREA

511.306Â Â Â Â  Taking food fish for commercial purposes in certain Curry County waters prohibited

COOS, DOUGLAS AND LANE COUNTY AREAS

511.506Â Â Â Â  Taking shad for commercial purposes in Coos Bay or in Siuslaw, Umpqua or Smith Rivers restricted

511.511Â Â Â Â  Taking sturgeon for commercial purposes in Umpqua River prohibited

511.516Â Â Â Â  Taking shad for commercial purposes from Coos River prohibited

511.521Â Â Â Â  Taking shad or sturgeon for commercial purposes in Coquille River waters prohibited

NESTUCCA, NETARTS AND TILLAMOOK BAY AREAS

511.606Â Â Â Â  Taking food fish for commercial purposes in Nestucca Bay prohibited

511.611Â Â Â Â  Taking shad and sturgeon for commercial purposes in Netarts Bay prohibited

511.625Â Â Â Â  Natural and artificial oyster beds in Netarts Bay

511.640Â Â Â Â  Sale of oyster lands in Tillamook Bay prohibited

WILLAMETTE RIVER AREA

511.806Â Â Â Â  Taking salmon, shad, striped bass or sturgeon for commercial purposes in Willamette River prohibited; taking shad for commercial purposes in Willamette Slough restricted

511.005 [Repealed by 1965 c.570 Â§152]

GENERAL PROVISIONS

Â Â Â Â Â  511.006 Definitions. The definitions prescribed by ORS 506.001 to 506.025 apply to this chapter. [1965 c.570 Â§138]

Â Â Â Â Â  511.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.011 ÂMouthÂ of river defined. The ÂmouthÂ of any river emptying into the Pacific Ocean including the bay or tidal area formed by each such river is the seaward end of the jetty or jetties of each such river. If no jetties exist, the extension of the Pacific Ocean, shoreline high watermark across the river, bay or tidal area, is the ÂmouthÂ of such river. [1965 c.570 Â§139]

Â Â Â Â Â  511.016 Taking striped bass prohibited. It is unlawful to take striped bass for commercial purposes from any of the waters of this state. [1973 c.500 Â§2; 1975 c.416 Â§1]

Â Â Â Â Â  511.055 [1957 c.1 Â§Â§1,2,3 (an Act proposed by an initiative petition approved at the general election on November 6, 1956); 1959 c.125 Â§1; repealed by 1965 c.570 Â§152]

COASTAL STREAMS AREAS

Â Â Â Â Â  511.060 Taking salmon for commercial purposes in coastal streams prohibited. It is unlawful to take salmon for commercial purposes from all waters inland from the mouth of all streams or tributaries thereof that empty into the Pacific Ocean south of the mouth of the Columbia River, except as provided in ORS 511.070. [1965 c.570 Â§143]

Â Â Â Â Â  511.070 Open season for chum salmon and incidental take of salmon in Tillamook Bay; rules. It shall be lawful for the State Fish and Wildlife Commission by rule to establish a season for commercial fishing for chum salmon and the incidental take of salmon in Tillamook Bay. Such season may not exceed 30 calendar days total length each year and may only be between October 25 and December 5. Fishing areas under this section shall be limited to:

Â Â Â Â Â  (1) Tillamook Bay except that portion of Hathaway Slough above a line extended due south from a point on the northerly bank or shoreline of the slough 1,000 feet downstream from the Southern Pacific railroad trestle.

Â Â Â Â Â  (2) The Miami River below a line drawn across the Miami River due north and south through a point 1,000 feet west from the northwest corner of the Southern Pacific railroad bridge crossing the Miami River.

Â Â Â Â Â  (3) The Kilchis River below a point at the intersection of the Kilchis River by the section line between sections 11 and 12, township 1 south, range 10 west of the Willamette Meridian.

Â Â Â Â Â  (4) The Wilson River below a point 500 feet below the bridge crossing the Wilson River in section 13, township 1 south, range 10 west of the Willamette Meridian.

Â Â Â Â Â  (5) The Tillamook River below a point 100 feet below the mouth of Frasier Slough. [1965 c.570 Â§144]

Â Â Â Â Â  511.105 [Repealed by 1965 c.570 Â§152]

COLUMBIA RIVER AREA

Â Â Â Â Â  511.106 Commercial fishing in Columbia River and tributaries restricted. It is unlawful in the Columbia River and its tributaries to:

Â Â Â Â Â  (1) Take salmon for commercial purposes east of its confluence with the Deschutes River.

Â Â Â Â Â  (2) Take food fish for commercial purposes in a closed area at and adjacent to the mouth of the Sandy River, Hood River and Deschutes River. The closed area shall be one-fourth of a mile in width, extending out into the Columbia River at right angles to the thread of the stream, and one mile in length below the upper or right-hand bank or shoreline of such tributary where the tributary intersects the left-hand bank or shoreline of the Columbia River. [1965 c.570 Â§140; 1969 c.358 Â§1; 1989 c.126 Â§1]

Â Â Â Â Â  511.110 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.115 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.120 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.125 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.130 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.135 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.140 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.145 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.150 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.155 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.160 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.165 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.170 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.205 [Repealed by 1965 c.570 Â§152]

ROGUE RIVER AREA

Â Â Â Â Â  511.206 Taking food fish for commercial purposes in or near Rogue River prohibited. It is unlawful to take any food fish except shellfish for commercial purposes from the Rogue River and its tributaries and within a radius of one mile from the center of the mouth of the Rogue River. [1965 c.570 Â§148; 1995 c.269 Â§1]

Â Â Â Â Â  511.210 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.215 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.220 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.225 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.305 [Repealed by 1965 c.570 Â§152]

CURRY COUNTY AREA

Â Â Â Â Â  511.306 Taking food fish for commercial purposes in certain Curry County waters prohibited. It is unlawful to take any food fish for commercial purposes from the following waters in Curry County:

Â Â Â Â Â  (1) Floras Creek.

Â Â Â Â Â  (2) Sixes River.

Â Â Â Â Â  (3) Elk River.

Â Â Â Â Â  (4) Euchre Creek.

Â Â Â Â Â  (5) Hunters Creek.

Â Â Â Â Â  (6) Pistol River.

Â Â Â Â Â  (7) Chetco River.

Â Â Â Â Â  (8) Winchuk River. [1965 c.570 Â§142]

Â Â Â Â Â  511.310 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.315 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.320 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.325 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.330 [Repealed by 1953 c.24 Â§2]

Â Â Â Â Â  511.405 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.410 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.415 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.505 [Repealed by 1965 c.570 Â§152]

COOS, DOUGLAS AND LANE COUNTY AREAS

Â Â Â Â Â  511.506 Taking shad for commercial purposes in Coos Bay or in Siuslaw, Umpqua or Smith Rivers restricted. It is unlawful to take shad for commercial purposes in the following waters of this state:

Â Â Â Â Â  (1) That portion of Coos Bay and all of Isthmus Inlet, a tributary thereof, southerly of the bridge connecting Coos Bay and Eastside in Coos County; the area designated as Coos Bay Sports Area and consisting of Isthmus Inlet, Catching Inlet and Cold Bank Slough in Coos County; the north fork of Coos River above a line drawn across the north fork at right angles to the thread of the stream at the lower end of the old John Hendrickson ranch and the south fork of Coos River above a line drawn across the south fork at right angles to the thread of the stream at the lower end of the H. H. RogerÂs ranch.

Â Â Â Â Â  (2) The Siuslaw River above a line across the river drawn at right angles to the thread of the stream at the lower end of the mouth or confluence of Morgan Creek with the Siuslaw River; the north fork of the Siuslaw River above the state highway bridge crossing the north fork between Cushman and Florence in Lane County; and Duncan Inlet or South Inlet or tributaries.

Â Â Â Â Â  (3) The Umpqua River above the confluence of Mill Creek, outlet of Loon Lake with the Umpqua River in Douglas County; and the Smith River above the confluence of the North Fork of the Smith River with the Smith River. [1965 c.570 Â§145; 1973 c.500 Â§3; 1989 c.127 Â§1]

Â Â Â Â Â  511.510 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.511 Taking sturgeon for commercial purposes in Umpqua River prohibited. It is unlawful to take sturgeon for commercial purposes from the waters of the Umpqua River or any of its bays or tributaries. [1965 c.570 Â§147]

Â Â Â Â Â  511.515 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.516 Taking shad for commercial purposes from Coos River prohibited. It is unlawful to take shad from the waters of the Coos River or any of its tributaries for commercial purposes. [1983 c.34 Â§2]

Â Â Â Â Â  511.521 Taking shad or sturgeon for commercial purposes in Coquille River waters prohibited. It is unlawful to take shad or sturgeon for commercial purposes from the waters of the Coquille River or any of its bays or tributaries. [1989 c.127 Â§3]

Â Â Â Â Â  511.605 [Repealed by 1965 c.570 Â§152]

NESTUCCA, NETARTS AND TILLAMOOK BAY AREAS

Â Â Â Â Â  511.606 Taking food fish for commercial purposes in Nestucca Bay prohibited. It is unlawful to take any food fish except shellfish for commercial purposes from Nestucca Bay or any of its tributaries. [1965 c.570 Â§149]

Â Â Â Â Â  511.610 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.611 Taking shad and sturgeon for commercial purposes in Netarts Bay prohibited. It is unlawful to take shad and sturgeon in Netarts Bay for commercial purposes. [1965 c.570 Â§146]

Â Â Â Â Â  511.612 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.615 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.620 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.625 Natural and artificial oyster beds in Netarts Bay. That portion of Netarts Bay, in Tillamook County, lying south of the quarter section line running east and west through the center of section 19, in township 2 south, range 10 west of the Willamette Meridian, is designated as natural oyster beds. That portion of Netarts Bay lying north of such quarter section line is designated and set apart for artificial plantations of oysters. [Amended by 1969 c.675 Â§5]

Â Â Â Â Â  511.630 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.635 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.640 Sale of oyster lands in Tillamook Bay prohibited. All the tidelands and lands under the waters of Tillamook Bay in Tillamook County which are located as oyster claims as provided by law, are withdrawn from the lands of this state which may be sold, are designated as oyster lands, and are set aside for the location of artificial oyster claims. However, all such lands are subject to the provisions of ORS 622.210 to 622.300 and 622.320. [Amended by 1969 c.675 Â§6]

Â Â Â Â Â  511.645 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.650 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.655 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.660 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.705 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.710 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.715 [Amended by 1961 c.215 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.720 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.725 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.730 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.735 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.740 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.805 [Repealed by 1965 c.570 Â§152]

WILLAMETTE RIVER AREA

Â Â Â Â Â  511.806 Taking salmon, shad, striped bass or sturgeon for commercial purposes in Willamette River prohibited; taking shad for commercial purposes in Willamette Slough restricted. (1) It is unlawful in the waters of the Willamette River or any of its tributaries or sloughs to take salmon, shad, striped bass or sturgeon for commercial purposes.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, it shall be lawful to take shad for commercial purposes in the Willamette Slough from the Gilbert Lake farm dock to the mouth of the Willamette Slough. [1965 c.570 Â§141]

Â Â Â Â Â  511.810 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.815 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.820 [Repealed by 1957 c.131 Â§1]

Â Â Â Â Â  511.825 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.830 [Repealed by 1957 c.131 Â§1]

Â Â Â Â Â  511.990 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.992 [1957 c.1 Â§4 (an Act proposed by an initiative petition approved at the general election on November 6, 1956); repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.995 [Repealed by 1965 c.570 Â§152]

CHAPTER 512

[Reserved for expansion]

_______________



Chapter 513

Chapter 513 Â Packing Fish and Manufacture of Fish Products

2005 EDITION

PACKING FISH AND MANUFACTURE OF FISH PRODUCTS

COMMERCIAL FISHING AND FISHERIES

513.010Â Â Â Â  ÂReduction plantÂ defined

513.020Â Â Â Â  Control and regulation of means of handling fish and fish products

513.030Â Â Â Â  Inspection of means of handling fish and fish products

513.040Â Â Â Â  Control and regulation of amount and kind of fish commercially handled; sardine processing

Â Â Â Â Â  513.010 ÂReduction plantÂ defined. As used in this chapter, Âreduction plantÂ applies to any plant engaged in the reduction of fish into fish flour, fish meal, fish scrap, fertilizer, fish oil or other fish products or by-products.

Â Â Â Â Â  513.020 Control and regulation of means of handling fish and fish products. In order that all fish or parts thereof suitable for human consumption may be conserved and used for that purpose, and to provide sanitary methods and prevent waste in the use, sale, packing, preserving, manufacturing, processing or other handling of fish or fish products, other than salmon, the State Fish and Wildlife Commission may control and regulate fishing boats, barges, lighters or tenders, receptacles or vehicles containing fish or fishing gear, fish reduction plants or plants where fish products are manufactured, in so far as may be necessary to insure the taking, catching, delivery of fish, canning, packing, preserving, reduction of and manufacture of fish products or by-products in a wholesome and sanitary manner, and to prevent deterioration or waste of any fish.

Â Â Â Â Â  513.030 Inspection of means of handling fish and fish products. Any member, assistant or employee of the State Fish and Wildlife Commission, or duly authorized officer of the state, may enter any canning, packing, preserving or reduction plant or place of business where fish or other fish products are packed, preserved, manufactured, bought or sold, or board and inspect any fishing boat, barge, lighter or tender, receptacle or vehicle, containing fish, for the purpose of examining any fish or fish products and to ascertain the amount of fish received, or kind and amount of fish products packed or manufactured and the number and size of containers or cans for fish products purchased, received, used or on hand.

Â Â Â Â Â  513.040 Control and regulation of amount and kind of fish commercially handled; sardine processing. The State Fish and Wildlife Commission may:

Â Â Â Â Â  (1) Control, regulate and establish, by order, the proportion or percentage of sardines, pilchards, herring or other species of fish other than salmon, to be used for reduction purposes or the manufacture of fish flour, fish meal, fish scrap, fertilizer or oil, and may further, through such order, specifically name or prescribe the particular species of fish which may be used for reduction purposes, food for animals or other purposes.

Â Â Â Â Â  (2) Exercise full jurisdiction and control over the processing, packing or preserving of sardines, and prescribe and specify the process to be used in the canning of such fishes in order to assure a quality product and prevent the use of certain substitute oils resulting in inferior grades.

Â Â Â Â Â  513.050 [Repealed by 1963 c.197 Â§4]

Â Â Â Â Â  513.060 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.070 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.080 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.090 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.100 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.990 [Repealed by 1965 c.570 Â§152]

CHAPTERS 514 AND 515

[Reserved for expansion]

_______________



Chapter 516

Chapter 516 Â Department of Geology and Mineral Industries

2005 EDITION

TITLE 43

MINERAL RESOURCES

ChapterÂ Â Â Â  516.Â Â Â Â  Department of Geology and Mineral Industries

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517.Â Â Â Â  Mining and Mining Claims

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  520.Â Â Â Â  Conservation of Gas and Oil

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  522.Â Â Â Â  Geothermal Resources

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  523.Â Â Â Â  Geothermal Heating Districts

_______________

Chapter 516 Â Department of Geology and Mineral Industries

2005 EDITION

DEPARTMENT OF GEOLOGY AND MINERAL INDUSTRIES

MINERAL RESOURCES

516.010Â Â Â Â  Definitions

516.020Â Â Â Â  Creation of department

516.030Â Â Â Â  Duties of department

516.035Â Â Â Â  Powers of department

516.070Â Â Â Â  Geology and Mineral Industries Account; subaccounts; sources; uses

516.080Â Â Â Â  Governing board; members; term; confirmation; meetings; compensation and expenses; quorum

516.090Â Â Â Â  General duties and powers of board; rules

516.100Â Â Â Â  Reports and publications of department

516.120Â Â Â Â  State Geologist; appointment; qualifications

516.130Â Â Â Â  Duties of State Geologist; bond; employment of personnel; report to board

516.133Â Â Â Â  Prohibits certain staff activities; conflicts of interest

516.135Â Â Â Â  Department to act in manner to avoid contamination of ground water resources

Â Â Â Â Â  516.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoardÂ means the governing board of the State Department of Geology and Mineral Industries established pursuant to ORS 516.080.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Geology and Mineral Industries established pursuant to ORS 516.020.

Â Â Â Â Â  (3) ÂMineÂ includes all mineral-bearing properties of whatever kind and character, whether underground, quarry, pit, well, spring or other source from which any mineral substance is obtained.

Â Â Â Â Â  (4) ÂMineralÂ includes any and all mineral products, metallic and nonmetallic, solid, liquid or gaseous, and mineral waters of all kinds.

Â Â Â Â Â  (5) ÂMineral industriesÂ includes all enterprises engaged in developing and exploiting the natural substances of the earth.

Â Â Â Â Â  (6) ÂGeologic hazardÂ means a geologic condition that is a potential danger to life and property which includes but is not limited to earthquake, landslide, flooding, erosion, expansive soil, fault displacement, volcanic eruption and subsidence.

Â Â Â Â Â  (7) ÂGeologyÂ means the study of the earth, and in particular the study of the origin, history and topographic form of rocks, ores and minerals, either under the ground or upon the surface, and their alteration by surface agencies, such as wind, water, ice and other agencies, and the economics of their use. [Amended by 1989 c.954 Â§1; 1993 c.260 Â§1]

Â Â Â Â Â  516.020 Creation of department. There is created a State Department of Geology and Mineral Industries.

Â Â Â Â Â  516.030 Duties of department. The State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (1) Initiate and conduct studies and surveys of the geological and mineral resources of the state and their commercial utility.

Â Â Â Â Â  (2) Conduct as a continuing project a geological survey of Oregon, including quadrangle geologic mapping, either as a department undertaking or jointly with federal or other agencies.

Â Â Â Â Â  (3) Initiate, carry out or administer studies and programs that will, in cooperation with universities, federal, state and local government agencies, reduce the loss of life and property by understanding and mitigating geologic hazards. These studies and programs may include but need not be limited to:

Â Â Â Â Â  (a) Statewide hazard assessment, including identification and mapping of geologic hazards, estimation of their potential consequences and likelihood of occurrence and monitoring and assessment of potentially hazardous geologic activity;

Â Â Â Â Â  (b) Studies of paleoseismicity including but not limited to providing evidence of whether prehistoric subduction zone and crustal earthquakes have occurred in Oregon;

Â Â Â Â Â  (c) Operation of a state seismic network in cooperation with universities or federal agencies or both through the strategic placement of instrumentation to monitor earthquake activity as it occurs; and

Â Â Â Â Â  (d) Operation of a state geodetic network through the monitoring and periodic survey of markers in order to detect modern deformation of the earthÂs crust and the subsequent buildup of stress.

Â Â Â Â Â  (4) Consider and study kindred scientific and economic questions in the field of geology and mining that are deemed of value to the people of Oregon.

Â Â Â Â Â  (5) Cooperate with federal or other agencies for the performance of work in Oregon deemed of value to the state and of advantage to its people, under rules, terms and conditions to be arranged between the governing board of the State Department of Geology and Mineral Industries and such agencies. But in no case shall the cost to the department be in excess of the amount appropriated therefor, and the results of any joint undertakings shall be made available without restrictions to this department.

Â Â Â Â Â  (6) Serve as a bureau of information and advisory services concerning geologic resources and hazards, including maintenance of a library, a public education program and a geologic database; review of functions; expert advice to federal, state and local government agencies; and operation of a clearinghouse for post-hazard event earth science investigations. The department shall provide technical assistance to local governments on aggregate mining and reclamation during preparation and amendment of comprehensive plans and land use regulations.

Â Â Â Â Â  (7) Serve as a bureau of information concerning Oregon mineral resources, mineral industries and geology, conduct a mineral survey of the state, and catalog each and every mineral occurrence and deposit, metallic and nonmetallic, together with its location, production, method of working, name of owner or agent, and other detailed information capable of being tabulated and published in composite form for the use, guidance and benefit of the mineral industry of the state and of the people in general and deemed necessary in compiling mineral statistics of the state.

Â Â Â Â Â  (8) Collect a library of literature describing the geology and mineral deposits, metallic and nonmetallic, of Oregon.

Â Â Â Â Â  (9) Make qualitative examinations of rocks, mineral samples and specimens.

Â Â Â Â Â  (10) Study minerals and ores, additional uses for the stateÂs minerals, and explore the possibilities for using improved treatment, processes, mining methods and reclamation techniques for regulated mines and abandoned mined lands.

Â Â Â Â Â  (11) Establish in the department or in cooperation with universities and other organizations a repository for drill cores and samples considered by the department to be of long term use in developing information. [Amended by 1989 c.954 Â§2; 1991 c.243 Â§3; 1993 c.260 Â§2; 2001 c.104 Â§225]

Â Â Â Â Â  516.035 Powers of department. The State Department of Geology and Mineral Industries may:

Â Â Â Â Â  (1) Make or have made qualitative and quantitative determinations of ores and minerals that are submitted for such purpose and that are from within the State of Oregon. The department shall mail to the sender of such ores or minerals the results of such determination as soon as practicable after making such determination. Such services shall be performed by the department at the request of a member of the general public at a reasonable charge.

Â Â Â Â Â  (2) Perform geological surveys or analyses at the request of any state agency if department funding allows undertaking such surveys or analyses and may make reasonable charges for these services.

Â Â Â Â Â  (3) Collect and exhibit specimens, samples and photographs, models and drawings of appliances in the mines, mills and metallurgical plants of Oregon.

Â Â Â Â Â  (4) Enter into contracts or agreements with the federal government or any agency thereof, pursuant to which the department shall operate or act as the agent of the federal government in the operation of a mineral assay service or similar analytical service, the cost of which is to be reimbursed by the federal government.

Â Â Â Â Â  (5) Establish, equip and operate a geochemical laboratory which may:

Â Â Â Â Â  (a) Make geochemical determinations at the request of any department, institution or other agency of the state, without any charge in excess of the actual cost thereof.

Â Â Â Â Â  (b) Make other geochemical determinations at a reasonable charge in excess of the actual cost thereof. [1971 c.441 Â§4; 1973 c.180 Â§1; 1993 c.260 Â§3]

Â Â Â Â Â  516.040 [Repealed by 1971 c.441 Â§6]

Â Â Â Â Â  516.045 [Repealed by 1993 c.260 Â§12]

Â Â Â Â Â  516.050 [Repealed by 1993 c.260 Â§12]

Â Â Â Â Â  516.060 [Repealed by 1993 c.260 Â§12]

Â Â Â Â Â  516.070 Geology and Mineral Industries Account; subaccounts; sources; uses. (1) There is established in the General Fund of the State Treasury an account to be known as the Geology and Mineral Industries Account. All moneys received by the State Department of Geology and Mineral Industries shall be paid over to the State Treasurer and by the State Treasurer deposited in the General Fund to the credit of the account. All moneys within the account are continuously appropriated for the use of the department in carrying out its lawful functions.

Â Â Â Â Â  (2) The Federal Locatable Mineral Royalties Subaccount is established within the Geology and Mineral Industries Account. Notwithstanding subsection (1) of this section, all moneys received from the federal government by the State of Oregon as the stateÂs distributive share of the amounts collected for royalties for locatable minerals shall be credited to the subaccount. All moneys in the Federal Locatable Mineral Royalties Subaccount are continuously appropriated to the State Department of Geology and Mineral Industries to conduct investigations of new mineral resources and to carry out the provisions of ORS 517.840 (1)(f).

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest the moneys in the Federal Locatable Mineral Royalties Subaccount as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the subaccount and earnings from investment of the moneys in the subaccount shall be credited to the subaccount.

Â Â Â Â Â  (4) The Mined Land Regulation and Reclamation Program Subaccount is established within the Geology and Mineral Industries Account. Notwithstanding subsection (1) of this section, all moneys received by the State Department of Geology and Mineral Industries from fees assessed pursuant to ORS 517.800 shall be credited to the subaccount. All moneys in the subaccount are continuously appropriated to the department for the purpose of administering ORS 517.702 to 517.951. [Amended by 1957 c.233 Â§1; 1961 c.671 Â§14; 1971 c.441 Â§5; 1993 c.260 Â§4; 1995 c.509 Â§1; 2005 c.650 Â§2]

Â Â Â Â Â  516.080 Governing board; members; term; confirmation; meetings; compensation and expenses; quorum. (1) The State Department of Geology and Mineral Industries shall be administered by a governing board composed of five citizens of Oregon appointed by the Governor.

Â Â Â Â Â  (2)(a) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The term of a board member shall continue until a successor has been appointed and confirmed.

Â Â Â Â Â  (b) All appointments shall be made subject to approval by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The board shall hold meetings four times each year and special meetings may be called by the chairperson or by a majority of the board.

Â Â Â Â Â  (4) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The members of the State Department of Geology and Mineral Industries governing board must be citizens of this state. The members chosen shall, to the greatest extent possible, represent all geographic regions of the state. [Amended by 1961 c.167 Â§42; 1969 c.314 Â§61; 1969 c.695 Â§11; 1983 c.740 Â§204a; 1993 c.260 Â§5; 2001 c.75 Â§1]

Â Â Â Â Â  516.090 General duties and powers of board; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (a) Direct and review the performance of the State Geologist and the State Department of Geology and Mineral Industries in carrying out its duties and responsibilities pursuant to this chapter and ORS chapters 517, 520 and 522.

Â Â Â Â Â  (b) Carry out the policies set forth in this chapter and ORS chapters 517, 520 and 522.

Â Â Â Â Â  (c) Establish policies and approve plans that lead to an understanding of geology and mineral resources of the state, geologic processes and hazards and scientific, economic and tourism issues relating to geology and mineral industries.

Â Â Â Â Â  (d) At the discretion of the board, accept from the United States or any of its agencies such funds as may be made available to this state for any of the purposes contemplated by this chapter, and shall enter into such contracts and agreements with the United States or any of its agencies or with Oregon or any of its agencies as may be necessary, proper and convenient, and not contrary to the laws of this state.

Â Â Â Â Â  (e) Review and approve budget requests of the department.

Â Â Â Â Â  (2) The board may:

Â Â Â Â Â  (a) In accordance with applicable provisions of ORS chapter 183, adopt rules necessary for the administration of the laws that the board is charged with administering.

Â Â Â Â Â  (b) Receive on behalf of this state, for the use and benefit of the department, gifts, devises and legacies of real or other property, and use them in accordance with the wishes of the donors, or, in the absence of specific instructions by the donors, manage, use and dispose of the gifts and legacies as may be deemed by the board for the best interest of the state. [Amended by 1993 c.260 Â§6]

Â Â Â Â Â  516.100 Reports and publications of department. (1) The State Department of Geology and Mineral Industries shall have prepared, printed and published reports, pamphlets, charts and maps, embracing the matters addressed in ORS 516.030 and ORS chapters 517, 520 and 522. All maps, charts, special bulletins and other publications shall be for public distribution, but the department may make a reasonable charge to cover publication and distribution costs.

Â Â Â Â Â  (2)(a) When a report embodies results of surveys or studies of economic importance, no information of any kind concerning the contents of such report shall be given out prior to publication, if such prior information could place the recipient in a preferential position as regards its use.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, if an investigation of a mineral property or geologic hazard within the state is made by an employee of the department at the request of either the owner or a person in control of such property, results of the investigation shall be conveyed to the owner or person in control prior to the publication of a report of such results. After they have been conveyed to the owner or person, the results shall be open to public inspection prior to their publication. [Amended by 1975 c.605 Â§26; 1993 c.260 Â§7; 2005 c.22 Â§373]

Â Â Â Â Â  516.110 [Repealed by 1993 c.260 Â§12]

Â Â Â Â Â  516.120 State Geologist; appointment; qualifications. (1) The position of State Geologist within the State Department of Geology and Mineral Industries is created. In consultation with the Governor, the governing board of the State Department of Geology and Mineral Industries shall appoint the State Geologist.

Â Â Â Â Â  (2) The State Geologist shall be qualified to perform as well as to direct the technical and executive work of the department as determined by the board and shall be a geologist, engineer or other technical specialist with a broad background of practical experience related to programs of the department. [Amended by 1963 c.192 Â§1; 1983 c.740 Â§205; 1993 c.260 Â§8]

Â Â Â Â Â  516.130 Duties of State Geologist; bond; employment of personnel; report to board. (1) The State Geologist shall be covered by a bond as set forth in ORS 291.011.

Â Â Â Â Â  (2) The State Geologist may employ qualified persons subject to any applicable provisions of the State Personnel Relations Law.

Â Â Â Â Â  (3) The State Geologist shall report to the governing board of the State Department of Geology and Mineral Industries as requested by the board concerning the administration of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (4) The State Geologist shall make every effort to complete promptly for publication all notes, charts and maps covering mineral and geological investigations of the department, so that public distribution of same may take place as closely as possible after the completion of field investigations.

Â Â Â Â Â  (5) The State Geologist shall have charge of, organize and supervise the work of the department and perform such other duties as may be necessary to carry out the work of the department. [Amended by 1991 c.331 Â§74; 1993 c.260 Â§9]

Â Â Â Â Â  516.133 Prohibits certain staff activities; conflicts of interest. (1) No member of the staff of the State Department of Geology and Mineral Industries shall hold a direct pecuniary interest in or accept compensation from an industry regulated by the department.

Â Â Â Â Â  (2) No member of the staff of the department shall:

Â Â Â Â Â  (a) Hold a direct pecuniary interest in or accept compensation from any producing or prospective mineral operation of any kind of any entity that does business in this state.

Â Â Â Â Â  (b) Act as agent or broker for any purchaser, owner, or an agent of a purchaser or owner, of any mineral interest.

Â Â Â Â Â  (c) Accept a commission for any service rendered during the period of employment with the department, if such service is concerned with mining, geology or any mineral industry that does business in this state.

Â Â Â Â Â  (d) Make any investigation or report of any individual property in this state for purposes of evaluation, except as provided in ORS 516.100.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂDirect pecuniary interestÂ means a mining claim, stock, royalty interest, partnership, joint venture or other interest over which the employee may control acquisition or disposal of the interest.

Â Â Â Â Â  (b) ÂDirect pecuniary interestÂ does not mean an interest in a mutual fund, retirement fund or other interest described in subsection (1) or (2) of this section over which the employee may not control acquisition or disposal.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in lieu of the provisions of ORS chapter 244. [1993 c.260 Â§11]

Â Â Â Â Â  516.135 Department to act in manner to avoid contamination of ground water resources. (1) In carrying out its duties related to mineral resources, mineral industries and geology, the State Department of Geology and Mineral Industries shall act in a manner that is consistent with the goal set forth in ORS 468B.155.

Â Â Â Â Â  (2) In order to assist in the development of a statewide repository of information about OregonÂs ground water resource, the department shall provide any information, acquired by the department in carrying out its statutory duties, that is related to ground water quality to the centralized repository established pursuant to ORS 468B.167. [1989 c.833 Â§46]

Â Â Â Â Â  516.140 [Repealed by 1957 c.233 Â§2]

_______________



Chapter 517

Chapter 517 Â Mining and Mining Claims

2005 EDITION

MINING AND MINING CLAIMS

MINERAL RESOURCES

MINING CLAIMS

(Veins or Lodes)

517.010Â Â Â Â  Location of mining claims upon veins or lodes

517.030Â Â Â Â  Recording copy of location notice; fee

517.040Â Â Â Â  Abandoned claims

(Placer Deposits)

517.042Â Â Â Â  ÂLegal subdivisionÂ defined for ORS 517.042 to 517.052

517.044Â Â Â Â  Location of claims upon placer deposits; posting notice

517.046Â Â Â Â  Marking boundaries of claim or locating by legal subdivisions

517.052Â Â Â Â  Recording copy of location notice; fee

(General Provisions)

517.060Â Â Â Â  Correcting defective notice of location

517.065Â Â Â Â  Effect of noncompliance with law in locating claim

517.070Â Â Â Â  Certain locations subject to prior rights

517.080Â Â Â Â  Mining claims as realty

517.090Â Â Â Â  Application to claims of law governing transfers and mortgages of realty

517.100Â Â Â Â  Sums payable on redemption of claim; interest

517.110Â Â Â Â  Grubstaking contracts

PROSPECTING, SMALL SCALE MINING AND RECREATIONAL MINING

517.120Â Â Â Â  Definitions for ORS 517.120 to 517.133

517.123Â Â Â Â  Legislative findings

517.125Â Â Â Â  Rules to be adopted in consultation with affected parties

517.128Â Â Â Â  Restricting access to open mining area or mining claim prohibited

517.130Â Â Â Â  Mineral trespass

517.133Â Â Â Â  Interfering with a mining operation

517.135Â Â Â Â  Exemption from crimes of mineral trespass and interfering with a mining operation

MILLSITES

517.160Â Â Â Â  Location of nonmineral land as millsite; notice; fee

EXTINGUISHING DORMANT MINERAL INTEREST

517.170Â Â Â Â  Policy

517.180Â Â Â Â  Procedure for extinguishing dormant mineral interest

ASSESSMENT WORK

517.210Â Â Â Â  Recording affidavit of annual compliance

517.220Â Â Â Â  Affidavit or lack thereof as evidence; recording fee

517.230Â Â Â Â  Performance of assessment work by coowners

517.240Â Â Â Â  Failure of coowner to contribute; notice

517.250Â Â Â Â  Form of notice; service; publication

517.260Â Â Â Â  Notice; return and proof of service

517.270Â Â Â Â  Vesting of interest of delinquent coowner

517.280Â Â Â Â  Certificate of ownership; issuance

517.290Â Â Â Â  Fee for certificate

517.300Â Â Â Â  Effect of certificate; certified copy of certificate, notice and return admissible as evidence

517.310Â Â Â Â  Recording and indexing certificate; fee; effect

517.320Â Â Â Â  Counteraffidavits of delinquent owner; suit to quiet title; judgment

517.330Â Â Â Â  Accounting for fees

MINING LEASES

517.430Â Â Â Â  Use of timber by lessee

517.440Â Â Â Â  Lessee, licensee, or operator of mine deemed bailee of yield until payment of lessor and workers

MINERAL EXPLORATION

517.702Â Â Â Â  Legislative findings

517.705Â Â Â Â  Exploration permit; application; information required; confidentiality of production records, mineral assessments or trade secrets

517.710Â Â Â Â  Fees

517.715Â Â Â Â  Exemptions from permit requirement

517.720Â Â Â Â  Persons with operating permit exempted

517.725Â Â Â Â  Department inspection of exploration site

517.730Â Â Â Â  Drill hole or well abandonment; rules

517.735Â Â Â Â  Exploration on land administered by Department of State Lands

517.740Â Â Â Â  Rules

RECLAMATION OF MINING LANDS

(Generally)

517.750Â Â Â Â  Definitions for ORS 517.702 to 517.989

517.755Â Â Â Â  Mining operations affecting more than five acres

517.760Â Â Â Â  Policy

517.770Â Â Â Â  Exemptions from reclamation requirements

517.775Â Â Â Â  Permit fee for certain landowners and operators; erosion stabilization at limited exempt site

517.780Â Â Â Â  Effect on local zoning laws or ordinances; local reclamation permit and fee in lieu of state permit and fee; certain operations exempt

517.785Â Â Â Â  Withdrawal of county ordinance approval; effect

517.790Â Â Â Â  Operating permit required for surface mining on certain lands; application for permit; proposed reclamation plans

517.795Â Â Â Â  Department to consult with and cooperate with other agencies

517.800Â Â Â Â  Fees; rules

517.810Â Â Â Â  Bond or security required of applicant; rules; other security in lieu of bond

517.815Â Â Â Â  Reclamation bond pooling program; requirements; rules

517.820Â Â Â Â  Extensions of time for submission of proposed reclamation plans; time limit for reclamation completion; consultation with state agencies

517.830Â Â Â Â  Inspection of operating site; approval of application for operating permit; effect of failure to approve or refusal to approve reclamation plan; appeal from denial of plan; modification of operating permit; transfer of permitteeÂs interest

517.832Â Â Â Â  Emergency operating permit; rules

517.834Â Â Â Â  Temporary operating permit; rules

517.835Â Â Â Â  Conditions on operating permit or reclamation plan to prevent impact on ground water

517.837Â Â Â Â  Annual report by permittee; rules

517.840Â Â Â Â  Administration and enforcement of ORS 517.702 to 517.989; rules

517.850Â Â Â Â  Inspection of permit area

517.855Â Â Â Â  Disruption of portion of mining property preserved from mining

517.860Â Â Â Â  Failure to comply with operating permit or reclamation plan; notice of noncompliance; performance period; department may perform work and assess costs against bond or security

517.865Â Â Â Â  Effect of failure to perform reclamation and insufficient bond; lien; notice; priority; foreclosure

517.870Â Â Â Â  Adjustment of bond or security of permittee upon satisfactory completion of reclamation work

517.880Â Â Â Â  Order for suspension of surface mining operation operating without required permit; enjoining operation upon failure of operator to comply; completion of reclamation by department

517.890Â Â Â Â  Review of final determination

517.901Â Â Â Â  Confidentiality of production records, mineral assessments and trade secrets

(Nonaggregate Mineral Surface Mines)

517.905Â Â Â Â  Applicability of ORS 517.910 to 517.989

517.910Â Â Â Â  Definitions for ORS 517.910 to 517.989

517.915Â Â Â Â  Additional operating permit requirements for nonaggregate mineral mines; denial of permit if reclamation not possible

517.920Â Â Â Â  Permit application fees under ORS 517.910 to 517.989

517.925Â Â Â Â  Time limit for action on permit application

517.930Â Â Â Â  Department inspection

517.935Â Â Â Â  Limit on reclamation lien by department against nonaggregate mineral permittee

517.940Â Â Â Â  Reclamation expenditure by department

517.950Â Â Â Â  Bond or security deposit for nonaggregate mineral operating permit

517.951Â Â Â Â  Legislative intent not to assume exclusive jurisdiction

CHEMICAL PROCESS MINING

(Generally)

517.952Â Â Â Â  Definitions for ORS 517.702 to 517.989

517.953Â Â Â Â  Policy

517.954Â Â Â Â  Application of ORS 517.952 to 517.989

(Chemical Process Mines)

517.956Â Â Â Â  Standards for chemical process mining operation; rules

517.957Â Â Â Â  Department coordination of activities of affected agencies

517.958Â Â Â Â  Compliance with preapplication process; purpose

517.959Â Â Â Â  Public notice requirements for ORS 517.952 to 517.989

517.961Â Â Â Â  Notice of intent to submit application; posting of notice

517.963Â Â Â Â  Department duties upon receipt of notice of intent

517.965Â Â Â Â  Project coordinating committee

517.967Â Â Â Â  Technical review team

517.969Â Â Â Â  Collection of baseline data; public informational meetings; collection methodology

517.971Â Â Â Â  Consolidated application

517.973Â Â Â Â  Fees; payment of expenses of department and permitting and cooperating agencies

517.975Â Â Â Â  Distribution of completed consolidated application; notice of receipt of application

517.977Â Â Â Â  Preparation of draft permits; public hearing; determination of completeness of consolidated application

517.978Â Â Â Â  Review of application; additional information

517.979Â Â Â Â  Environmental evaluation; review of baseline data; payment of costs of third party contractor

517.980Â Â Â Â  Socioeconomic impact analysis

517.981Â Â Â Â  Draft permit and permit conditions; denial of permit; time limits; public hearing on draft permit

517.982Â Â Â Â  Final permits; permit conditions submitted by cooperating agencies

517.983Â Â Â Â  Consolidated contested case hearing; judicial review; stay of permit

517.984Â Â Â Â  Modification of permit; project coordinating committee

517.985Â Â Â Â  Rulemaking

517.986Â Â Â Â  Time limit for final action on permit subject to consolidated application process

517.987Â Â Â Â  Reclamation bond or security; annual assessment of cost of reclamation; lien; release of security; post-reclamation security

517.988Â Â Â Â  Permit conditions by State Department of Fish and Wildlife; violations of State Department of Fish and Wildlife conditions

517.989Â Â Â Â  Statutes and rules applicable to consolidated application

PENALTIES

517.990Â Â Â Â  Criminal penalties

517.992Â Â Â Â  Civil penalties; rules

MINING CLAIMS

(Veins or Lodes)

Â Â Â Â Â  517.010 Location of mining claims upon veins or lodes. (1) Any person, a citizen of the United States, or one who has declared an intention to become such, who discovers a vein or lode of mineral-bearing rock in place upon the unappropriated public domain of the United States within this state, may locate a claim upon such vein or lode by posting thereon a notice of such discovery and location. The notice shall contain:

Â Â Â Â Â  (a) The name of the lode or claim.

Â Â Â Â Â  (b) The names of the locators.

Â Â Â Â Â  (c) The date of the location.

Â Â Â Â Â  (d) The number of linear feet claimed along the vein or lode each way from the point of discovery, with the width on each side of the lode or vein.

Â Â Â Â Â  (e) The general course or strike of the vein or lode as nearly as may be, with reference to some natural object or permanent monument in the vicinity, and by defining the boundaries upon the surface of each claim so that the same may be readily traced.

Â Â Â Â Â  (2)(a) Such boundaries shall be marked within 30 days after posting of such notice by four substantial posts, projecting not less than three feet above the surface of the ground, and made of wood measuring not less than one and one-half inch by one and one-half inch, or by substantial mounds of stone, or earth and stone, at least two feet in height, one such post or mound of rock at each corner of such claims.

Â Â Â Â Â  (b) During the course of normal maintenance of the claim location posts or monuments, any post that requires replacement and is not constructed of naturally occurring materials shall be replaced by posts that are made of wood measuring not less than one and one-half inch by one and one-half inch on a side and that project not less than three feet above the surface of the ground.

Â Â Â Â Â  (3) At such time as any lode mining claim is declared invalid by the United States Department of the Interior, Bureau of Land Management or is otherwise dropped by the last claim holder of record without transfer through lease or sale to another person, all claim location posts not made of natural materials shall be removed from the public domain of the United States and at the same time any post made of natural materials shall be removed or dismantled. [Amended by 1991 c.215 Â§1]

Â Â Â Â Â  517.020 [Repealed by 1971 c.228 Â§1]

Â Â Â Â Â  517.030 Recording copy of location notice; fee. The locator shall, within 60 days from the posting of the location notices by the locator upon the lode or claim, record with the clerk of the county where the claim is situated, who shall be the custodian of mining records and minersÂ liens, a copy of the notice posted by the locator upon the lode or claim and shall pay the clerk a fee for such recording as provided in ORS 205.320, which sum the clerk shall immediately pay over to the treasurer of the county and shall take a receipt therefor, as in case of other county funds coming into the possession of such officer. The clerk shall immediately record the location notice. [Amended by 1971 c.228 Â§2; 1971 c.621 Â§33; 1973 c.598 Â§4; 1975 c.607 Â§36; 1979 c.833 Â§31; 1991 c.230 Â§25; 1999 c.654 Â§28]

Â Â Â Â Â  517.040 Abandoned claims. Abandoned claims are unappropriated mineral lands, and titles thereto shall be obtained as specified in ORS 517.010 and 517.030, without reference to any work previously done thereon.

(Placer Deposits)

Â Â Â Â Â  517.042 ÂLegal subdivisionÂ defined for ORS 517.042 to 517.052. As used in ORS 517.042 to 517.052, unless the context requires otherwise, Âlegal subdivisionÂ means a subdivision of a state survey or of a United States survey which has been extended over the geographic area to be described. [1961 c.525 Â§1]

Â Â Â Â Â  517.044 Location of claims upon placer deposits; posting notice. Any individual, a citizen of the United States, or one who has declared an intention to become such, who discovers a placer deposit of minerals upon the unappropriated public domain of the United States within this state, which minerals are subject to location under the mineral and mining laws of the United States, may locate a placer claim thereon by posting in a conspicuous place thereon a notice of such discovery and location. The notice shall contain:

Â Â Â Â Â  (1) The name of the claim.

Â Â Â Â Â  (2) The name of the individual or individuals locating the claim.

Â Â Â Â Â  (3) The date of the location of the claim.

Â Â Â Â Â  (4) The number of feet or acres claimed, together with a description, either by legal subdivisions, if practicable, or if not, then by reference to some natural object or permanent monument in the vicinity of the claim, which will identify the claim located. [1961 c.525 Â§2]

Â Â Â Â Â  517.046 Marking boundaries of claim or locating by legal subdivisions. (1) Unless the claim for placer deposit referred to in ORS 517.044 is located by legal subdivisions, the surface boundaries of the claim must be marked so that the same may be readily traced. Such boundaries shall be marked within 30 days after the posting of the notice described in ORS 517.044 by substantial posts or other monuments of the same size, materials and dimensions as in the case of quartz claims. The boundaries of the claim shall be marked at each corner or angle, and, when any side or end of the claim extends for more than 1,320 feet without a corner or angle, then at intervals of not less than 1,320 feet along such side or end.

Â Â Â Â Â  (2) Where the claim for placer deposit referred to in ORS 517.044 is taken by legal subdivisions, no other reference in the notice of claim required to be posted and filed under the provisions of ORS 517.042 to 517.052 than to the legal subdivisions shall be required and the boundaries of a claim so located and described need not be staked or monumented. The description by legal subdivisions in the notice required to be filed under ORS 517.052 shall be deemed the equivalent of marking the surface boundaries of the claim. [1961 c.525 Â§3]

Â Â Â Â Â  517.048 [1961 c.525 Â§4; repealed by 1971 c.228 Â§1]

Â Â Â Â Â  517.050 [Renumbered as part of 517.065]

Â Â Â Â Â  517.052 Recording copy of location notice; fee. The individual locating a placer deposit shall, within 60 days from the posting of the location notice upon the claim, record with the clerk of the county where the claim is situated, a copy of the notice posted by the individual upon the claim. The fee for recording such location notice shall be the fee provided for in ORS 205.320. The clerk shall immediately record the location notice. [1961 c.525 Â§5; 1971 c.228 Â§3; 1991 c.230 Â§26; 1999 c.654 Â§29]

(General Provisions)

Â Â Â Â Â  517.060 Correcting defective notice of location. If at any time an individual who has located a mining claim within the meaning of ORS 517.010 or 517.044, or the assigns of the individual, apprehends that the original notice of location of the mining claim was defective, erroneous, or that the requirements of the law had not been complied with before the filing of the notice, such locator or assigns may post and record in the manner now provided by law, an amended notice of the location which shall relate back to the date of the original location. However, the posting and recording of the amended notice of location shall not interfere with the existing rights of others at the time of posting the amended notice. [Amended by 1961 c.525 Â§7; 1991 c.230 Â§27]

Â Â Â Â Â  517.065 Effect of noncompliance with law in locating claim. (1) Subject to ORS 517.060, all locations or attempted locations of quartz mining claims subsequent to December 31, 1898, that do not comply with ORS 517.010 and 517.030 are void.

Â Â Â Â Â  (2) Except as provided in ORS 517.060, all locations or attempted locations of placer mining claims made after August 9, 1961, that do not comply with the provisions of ORS 517.042 to 517.052 are void. [Subsection (1) formerly 517.050; subsection (2) enacted as 1961 c.525 Â§6]

Â Â Â Â Â  517.070 Certain locations subject to prior rights. Any location of any mining claim made upon any natural stream, or contiguous or near to any placer mine, or upon or below the dump of any placer mine, shall be subject to the prior right of all mines in operation prior to the making of such location, to discharge debris, gravel, earth, and slickens which were or may be discharged at the time of making such subsequent location.

Â Â Â Â Â  517.080 Mining claims as realty. All mining claims, whether quartz or placer, are real estate. The owner of the possessory right thereto has a legal estate therein within the meaning of ORS 105.005.

Â Â Â Â Â  517.090 Application to claims of law governing transfers and mortgages of realty. All conveyances of mining claims or of interests therein, either quartz or placer, whether patented or unpatented, are subject to the provisions governing transfers and mortgages of other realty as to execution, recordation, foreclosure, execution sale and redemption. However, such redemption by the judgment debtor must take place within 60 days from date of confirmation, or such right is lost. [Amended by 2003 c.14 Â§339]

Â Â Â Â Â  517.100 Sums payable on redemption of claim; interest. In case of redemption from sale under judgment, the redemptioner shall pay such sums as are now required by law for redemption under execution sale, and such additional sum as may have been expended upon the property so redeemed by the purchaser under execution, or the assigns of the purchaser, in order to keep alive the possessory right thereto after the execution sale, not exceeding $100 for each claim, with 10 percent interest thereon from date of such expenditures. [Amended by 2003 c.576 Â§466]

Â Â Â Â Â  517.110 Grubstaking contracts. All contracts of mining copartnership, commonly known as Âgrubstaking,Â shall be in writing, and recorded with the clerk of the county wherein the locations thereunder are made. Unless contracts of mining copartnership contain the names of the parties thereto and the duration thereof, the contracts are void. [Amended by 1991 c.230 Â§28]

PROSPECTING, SMALL SCALE MINING AND RECREATIONAL MINING

Â Â Â Â Â  517.120 Definitions for ORS 517.120 to 517.133. As used in ORS 517.120 to 517.133:

Â Â Â Â Â  (1) ÂMiningÂ means the removal of gold, silver or other precious minerals from aggregate or a vein of ore.

Â Â Â Â Â  (2) ÂMining claimÂ means a portion of the public lands claimed for the valuable minerals occurring in those lands and for which the mineral rights are obtained under federal law or a right that is recognized by the United States Bureau of Land Management and given an identification number.

Â Â Â Â Â  (3) ÂProspectingÂ means to search or explore, using motorized or nonmotorized methods, for samples of gold, silver or other precious minerals from among small quantities of aggregate or ore.

Â Â Â Â Â  (4) ÂRecreational miningÂ means mining in a manner that is consistent with a hobby or casual use, including use on public lands set aside or withdrawn from mineral entry for the purpose of recreational mining, or using pans, sluices, rocker boxes, other nonmotorized equipment and dredges with motors of 16 horsepower or less and a suction nozzle of four inches or less in diameter.

Â Â Â Â Â  (5) ÂSmall scale miningÂ means mining on a valid federal mining claim operating under a notice of intent or plan of operations while using whatever equipment is necessary, as approved by the notice of intent or plan of operations, to locate, remove and improve the claim. [1999 c.354 Â§1]

Â Â Â Â Â  Note: 517.120 to 517.135 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.123 Legislative findings. The Legislative Assembly finds that prospecting, small scale mining and recreational mining:

Â Â Â Â Â  (1) Are important parts of the heritage of the State of Oregon;

Â Â Â Â Â  (2) Provide economic benefits to the state and local communities; and

Â Â Â Â Â  (3) Can be conducted in a manner that is not harmful and may be beneficial to fish habitat and fish propagation. [1999 c.354 Â§2]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.125 Rules to be adopted in consultation with affected parties. Any rule pertaining to recreational or small scale mining adopted after June 28, 1999, shall be adopted in consultation with affected parties. [1999 c.354 Â§3]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.128 Restricting access to open mining area or mining claim prohibited. A person may not attempt to restrict access to any open mining area or valid mining claim or to harass or interfere in any way with a person engaged in lawful mining activities. [1999 c.354 Â§4]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.130 Mineral trespass. (1) As used in this section:

Â Â Â Â Â  (a) ÂBedrock sluiceÂ means a wood or metal flume or trough that is permanently attached to the bedrock of the creek and is equipped with transverse riffles across the bottom of the unit and used to recover heavy mineral sands.

Â Â Â Â Â  (b) ÂDefaceÂ includes but is not limited to altering, pulling down, damaging or destroying.

Â Â Â Â Â  (c) ÂDredgeÂ means a subsurface hose from 1.5 to 10 inches in diameter that is powered by an engine and is used to draw up auriferous material that is then separated in the sluice portion of the unit.

Â Â Â Â Â  (d) ÂFlumeÂ means a trough used to convey water.

Â Â Â Â Â  (e) ÂQuartz millÂ means a facility for processing ores or gravel.

Â Â Â Â Â  (f) ÂRocker boxÂ means a unit constructed of a short trough attached to curved supports that allow the unit to be rocked from side to side.

Â Â Â Â Â  (g) ÂSluice boxÂ means a portable unit constructed of a wood or metal flume or trough equipped with transverse riffles across the bottom of the unit and that is used to recover heavy mineral sands.

Â Â Â Â Â  (2) A person commits the crime of mineral trespass if the person intentionally and without the permission of the claim holder:

Â Â Â Â Â  (a) Enters a mining claim posted as required in ORS 517.010 or 517.044 and disturbs, removes or attempts to remove any mineral from the claim site;

Â Â Â Â Â  (b) Tampers with or disturbs a flume, rocker box, bedrock sluice, sluice box, dredge, quartz mill or other mining equipment at a posted mining claim; or

Â Â Â Â Â  (c) Defaces a location stake, side post, corner post, landmark, monument or posted written notice within a posted mining claim.

Â Â Â Â Â  (3) Mineral trespass is a Class C misdemeanor. [1999 c.354 Â§5]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.133 Interfering with a mining operation. (1) As used in this section, Âlawful mining operationÂ means any small scale mining operation that is in full compliance with state and federal laws.

Â Â Â Â Â  (2) A person commits the crime of interfering with a mining operation if the person intentionally:

Â Â Â Â Â  (a) Interferes with a lawful mining operation; or

Â Â Â Â Â  (b) Stops, or causes to be stopped, a lawful mining operation.

Â Â Â Â Â  (3) Interfering with a mining operation is a Class C misdemeanor. [1999 c.354 Â§6]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.135 Exemption from crimes of mineral trespass and interfering with a mining operation. (1) ORS 517.128 to 517.133 do not apply to conduct that would otherwise constitute an offense when it is required or authorized by law or judicial decree or is performed by a public servant in the reasonable exercise of official powers, duties or functions.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âlaws or judicial decreesÂ includes but is not limited to:

Â Â Â Â Â  (a) Laws defining duties and functions of public servants;

Â Â Â Â Â  (b) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions; and

Â Â Â Â Â  (c) Judgments and orders of courts. [1999 c.354 Â§7]

Â Â Â Â Â  Note: See note under 517.120.

MILLSITES

Â Â Â Â Â  517.160 Location of nonmineral land as millsite; notice; fee. (1) The proprietor of a vein or lode, or placer claim, or the owner of a quartz mill or reduction works, may locate not more than five acres of nonmineral land as a millsite. Such locations shall be made in the same manner as provided in ORS 517.044 for locating placer claims, except that no discovery or location work is required. Where a millsite is appurtenant to a mining claim, either lode or placer, the notice of location of such millsite shall describe by appropriate reference the mining claim to which it is appurtenant.

Â Â Â Â Â  (2) The locator of a millsite shall, within 30 days from the date of posting a notice thereon, record a copy thereof with the same county officer. The fee for recording such location notice shall be the fee provided for in ORS 205.320. Such location notices shall be recorded in the same manner as location notices of quartz or placer claims but need have no affidavit of location work attached. [1963 c.123 Â§1; 1999 c.654 Â§30]

EXTINGUISHING DORMANT MINERAL INTEREST

Â Â Â Â Â  517.170 Policy. It is in the interest of the State of Oregon to provide a mechanism for the removal of dormant encumbrances on property which prevent a landowner from using or developing that property in a manner which contributes to the economy and increases the stateÂs tax base. [1983 c.421 Â§1]

Â Â Â Â Â  517.180 Procedure for extinguishing dormant mineral interest. (1) An owner of land in which another person holds a mineral interest, may extinguish the holderÂs interest by publishing notice and submitting an affidavit of publication for recording as described in subsections (4) to (9) of this section, unless:

Â Â Â Â Â  (a) Within the last 30 years, the holder of the mineral interest has submitted a statement of claim for recording in the manner set out in subsection (3) of this section; or

Â Â Â Â Â  (b) The holder of the mineral interest acquired the mineral interest within the previous 30 years.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) ÂMineral interestÂ includes any interest that is created by an instrument transferring, either by grant, assignment, reservation or otherwise, an interest of any kind in coal, oil, gas or other minerals and geothermal resources, except an interest vested in the United States, the State of Oregon or a political subdivision of the State of Oregon. A mineral interest does not include an interest in sand or gravel.

Â Â Â Â Â  (b) ÂOwner of landÂ includes a vested fee simple owner or a contract purchaser.

Â Â Â Â Â  (3) The statement of claim referred to in subsection (1) of this section shall be submitted for recording in the office of the clerk of the county in which the land affected by the mineral interest is located and shall contain:

Â Â Â Â Â  (a) The name and address of the holder of the mineral interest as that name is shown in the instrument that created the original mineral interest; and

Â Â Â Â Â  (b) The name and address of the current holder of the mineral interest.

Â Â Â Â Â  (4) To extinguish the mineral interest held by another person, and acquire ownership of that interest, the owner of the land shall publish notice of the lapse of the mineral interest at least once each week for three consecutive weeks in a newspaper of general circulation in the county in which the lands affected by the mineral interest are located. If the address of the mineral interest holder is known or can be determined by due diligence, the notice shall also be mailed by the owner of the land to the holder of the mineral interest before the first publication.

Â Â Â Â Â  (5) The notice required in subsection (4) of this section shall include:

Â Â Â Â Â  (a) The name of the holder of the mineral interest, as shown of record;

Â Â Â Â Â  (b) A reference to the instrument creating the original mineral interest, including where it is recorded;

Â Â Â Â Â  (c) A description of the lands affected by the mineral interest;

Â Â Â Â Â  (d) The name and address of the person giving the notice;

Â Â Â Â Â  (e) The date of first publication of the notice; and

Â Â Â Â Â  (f) A statement that the holder of the mineral interest must submit a statement of claim to the county clerk within 60 days after the date of the last publication or the mineral interest of the holder may be extinguished.

Â Â Â Â Â  (6) A copy of the notice and an affidavit of publication of the notice, as described in subsection (7) of this section, shall be submitted to the county clerk within 15 days after the date of the last publication of the notice in the office of the clerk of the county where the lands affected by the mineral interest are located.

Â Â Â Â Â  (7) The affidavit of publication shall contain either:

Â Â Â Â Â  (a) A statement that a copy of the notice was mailed to the holder of the mineral interest and the address to which it was mailed; or

Â Â Â Â Â  (b) If no copy of the notice was mailed, a detailed description, including dates, of the efforts made to determine with due diligence the address of the holder of the mineral interest.

Â Â Â Â Â  (8) If the owner of the land affected by the mineral interest gives notice as required in subsection (4) of this section and submits a copy of the notice and the affidavit of publication for recording as required by subsection (6) of this section, the mineral interest of the holder shall be extinguished and become the property of the owner of the lands, unless the holder of the mineral interest submits a statement of claim to the county clerk within 60 days after the date of the last publication of the notice.

Â Â Â Â Â  (9) Upon receipt, the clerk of the county shall record a statement of claim or a notice and affidavit of publication of notice in the Mineral and Mining Record. When possible, the clerk shall also indicate by marginal notation on the instrument creating the original mineral interest the recording of the statement of claim or notice and affidavit of publication of notice. The clerk of the county shall record a statement of claim by cross-referencing in the Mineral and Mining Record the name of the current holder of the mineral interest and the name of the original holder of the mineral interest as set out in the statement of claim.

Â Â Â Â Â  (10) The provisions of this section may not be waived at any time. [1983 c.421 Â§2; 1997 c.819 Â§10; 1999 c.654 Â§31]

ASSESSMENT WORK

Â Â Â Â Â  517.210 Recording affidavit of annual compliance. Within 30 days after the performance of labor or making of improvements, or making federal fee payments required by law to be annually performed or made upon any mining claim, the person in whose behalf such labor was performed or improvement or payment was made, or someone in behalf of the person, knowing the facts, shall make and have recorded in the Mineral and Mining Record of the county in which the mining claim is situated, an affidavit setting forth:

Â Â Â Â Â  (1) The name of the claim or claims if grouped and a reference to the record where the location notice of each such claim is recorded.

Â Â Â Â Â  (2) The number of daysÂ work done and the character and value of the improvements placed thereon, together with their location.

Â Â Â Â Â  (3) The dates of performing the labor and making the improvements.

Â Â Â Â Â  (4) At whose instance or request the work was done or improvements made.

Â Â Â Â Â  (5) The actual amount paid for the labor and improvements, and by whom paid, when the same was not done by the claim owner.

Â Â Â Â Â  (6) That the federal fee requirements have been met by the owner or agent and that the owner or agent intends to hold the claim in good standing for the applicable assessment year. [Amended by 1993 c.443 Â§1; 1999 c.654 Â§32]

Â Â Â Â Â  517.220 Affidavit or lack thereof as evidence; recording fee. The affidavit described in ORS 517.210, when so recorded, or a duly certified copy thereof, is prima facie evidence of the facts therein stated. Failure to file such affidavit within the prescribed time is prima facie evidence that such labor has not been done. The fee for recording the affidavit shall be the fee provided by ORS 205.320. [Amended by 1971 c.621 Â§34; 1975 c.607 Â§37; 1979 c.833 Â§32; 1991 c.230 Â§29; 1999 c.654 Â§33]

Â Â Â Â Â  517.230 Performance of assessment work by coowners. Whenever any quartz or placer mines are owned by one or more persons, or are owned in common by any persons, any person owning any legal or equitable interest in the mines may perform the annual assessment work upon them which is required by the laws of the United States and Oregon. Such work, when it complies with said laws, shall protect the mines from relocation.

Â Â Â Â Â  517.240 Failure of coowner to contribute; notice. Upon failure of any coowner of any mine to contribute that coownerÂs proportion of expenditures required in assessment work, or to perform or pay for such proportion, the coowners who performed or caused to be performed the labor or assessment work, may, at the expiration of the year for which the assessment work was performed, give the delinquent coowner notice that the assessment work for that year has been performed, stating by whom performed, the amount of work performed and the dates between which it was performed; together with a statement of the amount due from the delinquent coowner for the delinquent coownerÂs proportion of the work, and requiring the delinquent coowner, within 90 days from the date of service of the notice, to pay to the coowners who performed or caused to be performed such work, the delinquent coownerÂs proportion. The notice shall further state that if the delinquent coowner fails or refuses to contribute the proportion due for the work, the interest of the delinquent coowner in the mine will become the property of the coowners who performed or caused to be performed the assessment work.

Â Â Â Â Â  517.250 Form of notice; service; publication. The notice shall be in writing and signed by the coowner who performed or caused to be performed the assessment work. It shall be served upon the delinquent coowner personally by the sheriff of the county in which the mine is situated, if the delinquent coowner is within the county. If the delinquent coowner can be found in any other county, then the notice shall be served by the sheriff of that county. If the delinquent coowner cannot be found within the state, or if at the time of giving the notice the delinquent coowner is without the state, service of the notice shall be made by publication thereof in the weekly newspaper published in the county nearest to where the mine is situated. If there are two or more papers published in the county at the same distance from the mine, the coowner giving notice may elect in which paper the notice shall be published. If no weekly newspaper is published within the county, service of the notice shall be made by publication in any other weekly newspaper within the state published nearest the mine. The notice shall be published at least once a week for a period of 90 days after the first publication.

Â Â Â Â Â  517.260 Notice; return and proof of service. If the notice is served by any sheriff as provided in ORS 517.250, the sheriff shall make return by filing the notice with the return showing service with the county recorder, or if there is none, with the county clerk, for the county within which the mine is situated. If personal service cannot be had as provided in ORS 517.250, proof of service shall be made by filing with the county recorder, or if there is none, with the county clerk of the county in which the mine is situated, the notice as published, attached to an affidavit made by the printer, foreman, or publisher of the newspaper, to the effect that it is of general circulation throughout the county, is published weekly, and that the notice was published at least once a week in that newspaper for a period of not less than 90 days after the first publication of the notice.

Â Â Â Â Â  517.270 Vesting of interest of delinquent coowner. If at the expiration of 90 days from the date of personal service of the notice upon the delinquent coowner or from the date of the last publication of the notice, the delinquent coowner has not paid the proportion of the delinquent coowner to the coowners who performed or caused to be performed the assessment work, the title to the interest of the delinquent coowner in the mine shall be immediately vested in the coowners who performed or caused to be performed the assessment work.

Â Â Â Â Â  517.280 Certificate of ownership; issuance. The coowners who performed the assessment work may file with the county clerk of the county where the mine is situated, their affidavits that the payment has not been made. Upon the filing of such affidavits, the clerk shall record the notice, proof of service and affidavits in the Mineral and Mining Record. The clerk shall then and there issue to the coowners who performed or caused to be performed the assessment work, a certificate to the effect that the clerk has recorded the notice, proof of service and affidavits of nonpayment, and that the coowners who performed or caused to be performed the assessment work have become and are the owners of all the right, title and interest of the delinquent coowner or coowners of the property. [Amended by 1991 c.230 Â§30; 1999 c.654 Â§34]

Â Â Â Â Â  517.290 Fee for certificate. The certificate described in ORS 517.280 shall not be issued until the coowners entitled to it pay to the clerk a fee as set by ORS 205.320. [Amended by 1971 c.621 Â§35; 1975 c.607 Â§38; 1979 c.833 Â§33; 1991 c.230 Â§31]

Â Â Â Â Â  517.300 Effect of certificate; certified copy of certificate, notice and return admissible as evidence. (1) A certificate issued as provided in ORS 517.280 shall be equivalent to a deed from a delinquent coowner of all the interest of the delinquent coowner in and to all mines described in the notice, and shall convey the interest of the delinquent coowner in the premises to the coowner or coowners who performed or caused to be performed the assessment work. The certificate may be introduced in evidence in any cause where ownership of the property may become material. When so introduced, it shall have the same force and effect as would a duly executed and delivered deed from the delinquent coowner.

Â Â Â Â Â  (2) A certified copy of the certificate, and of the notice and return, when made and certified to by the county clerk, shall be admissible in evidence in any trial where it is material to establish proof of service of the notice or ownership of the property.

Â Â Â Â Â  517.310 Recording and indexing certificate; fee; effect. The certificate given by the county clerk shall be recorded in the office of the officer issuing it, upon payment of the fee established under ORS 205.320. The officer shall record and index the certificates in the Mineral and Mining Record. Such indexing and recording shall have the same force and effect as the indexing and recording of deeds to other real property, and shall give like constructive notice. [Amended by 1999 c.654 Â§35]

Â Â Â Â Â  517.320 Counteraffidavits of delinquent owner; suit to quiet title; judgment. If prior to the issuing of the certificate there has been filed with the county clerk an affidavit by the delinquent coowner that the payment has been made, the clerk shall not issue a certificate, but the parties shall be left to establish such fact by suit to quiet the title to the premises. If in the suit it appears either that the assessment work was not performed by the coowners claiming to have performed it, or that the delinquent coowner has performed or paid the delinquent coownerÂs proportion of the assessment work, a judgment shall be entered in the suit to that effect; but if it is established that the assessment has been performed by or has been caused to be performed by the coowners so claiming and that the delinquent coowner has not performed or paid the delinquent coownerÂs proportion, a judgment shall be entered providing that the coowners who performed the assessment work to be the owners of all the interest of the delinquent coowner in the premises. The judgment shall be entitled to record in the Mineral and Mining Record kept by the county clerk in the county, and shall be indexed in the Mineral and Mining Record for the county. [Amended by 1999 c.654 Â§36; 2003 c.576 Â§467]

Â Â Â Â Â  517.330 Accounting for fees. All fees collected under ORS 517.290 and 517.310 are the property of the county in which they are collected, and shall be accounted for by the officer collecting them as other recording fees are accounted for.

Â Â Â Â Â  517.410 [Amended by 1961 c.419 Â§1; part renumbered 273.920; remainder renumbered 273.355]

Â Â Â Â Â  517.420 [Amended by 1955 c.528 Â§1; 1961 c.419 Â§2; 1983 c.740 Â§206; repealed by 1993 c.340 Â§2]

MINING LEASES

Â Â Â Â Â  517.430 Use of timber by lessee. (1) The lessee of the Department of State Lands under ORS 273.551 may use down timber found on the premises for fuel, and may cut and use green timber in the construction of buildings required in the operation of a mine on the premises, or for lining test pits or shafts, or for timbering drifts or excavations, or for other mining purposes, but for no other purpose.

Â Â Â Â Â  (2) The lessee of the State Forester under ORS 273.551 may use down timber found on the premises for fuel and may cut and use green timber for lining test pits or shafts, or for timbering drifts or excavations, or for other mining purposes, but for no other purpose. [Amended by 1953 c.65 Â§5]

Â Â Â Â Â  517.440 Lessee, licensee, or operator of mine deemed bailee of yield until payment of lessor and workers. Any lessee, licensee, or person other than the owner, who operates or works a mine, lode, mining claim, or deposit yielding metal or mineral of any kind, has custody and control of whatever metal or mineral may be produced in such operation or work, as bailee only and not as owner, until the sum due the lessor is paid and the wages due from such lessee to the lessor or to any worker who has performed labor under contract of service on, in or about such mine, lode, mining claim, or deposit are wholly paid.

Â Â Â Â Â  517.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  517.510 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.520 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.530 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.540 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.550 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.610 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.611 [1957 c.580 Â§1; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.620 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.621 [1957 c.580 Â§2; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.630 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.631 [1957 c.580 Â§3; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.640 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.641 [1957 c.580 Â§4; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.650 [1957 c.580 Â§5; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.660 [1957 c.580 Â§6; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.670 [1957 c.580 Â§7; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.680 [1957 c.580 Â§8; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.690 [1957 c.580 Â§9; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.700 [1957 c.580 Â§10; repealed by 1987 c.260 Â§1]

MINERAL EXPLORATION

Â Â Â Â Â  517.702 Legislative findings. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Mineral exploration is recognized as an integral part of the mineral industry with inherently less risk to the environment than surface or underground mining operations.

Â Â Â Â Â  (b) Mineral exploration assists in the orderly identification of mineral resources in the state.

Â Â Â Â Â  (c) Mineral exploration activities are recognized as distinct from operational activities.

Â Â Â Â Â  (2) The Legislative Assembly, therefore, declares that the purposes of ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920 are to encourage efficient and environmentally sound identification and development of the mineral resources of this state. [Formerly 517.960]

Â Â Â Â Â  517.705 Exploration permit; application; information required; confidentiality of production records, mineral assessments or trade secrets. (1) Any person engaging in onshore exploration that disturbs more than one surface acre or involves drilling to greater than 50 feet shall obtain an exploration permit. Prior to receiving an exploration permit, an applicant shall submit a permit application on a form provided by the State Department of Geology and Mineral Industries. Information required shall include the information necessary to assess impacts of the proposed exploration, including but not limited to:

Â Â Â Â Â  (a) The name and address of the surface owner and mineral owner.

Â Â Â Â Â  (b) The names and addresses of the persons conducting the exploration.

Â Â Â Â Â  (c) The name and address of any designated agent.

Â Â Â Â Â  (d) A brief description of the exploration activities, including but not limited to:

Â Â Â Â Â  (A) The amount of road to be constructed;

Â Â Â Â Â  (B) The number, depth and location of proposed drill holes;

Â Â Â Â Â  (C) The number, depth and location of proposed monitoring wells; and

Â Â Â Â Â  (D) The number, length, width and depth of exploration trenches.

Â Â Â Â Â  (e) Provisions for the reclamation of surface disturbance caused by exploration activities.

Â Â Â Â Â  (f) Exploration drill hole or monitoring well abandonment procedures, including but not limited to:

Â Â Â Â Â  (A) The capping of all holes;

Â Â Â Â Â  (B) The plugging of any hole producing surface flow; and

Â Â Â Â Â  (C) Appropriate sealing for any holes which have encountered aquifers.

Â Â Â Â Â  (g) A map with the location of the proposed exploration and delineation of exploration boundaries.

Â Â Â Â Â  (2) Any production records, mineral assessments or trade secrets submitted as part of the application under subsection (1) of this section shall be confidential. [Formerly 517.962; 1999 c.492 Â§11]

Â Â Â Â Â  517.710 Fees. (1) A fee, not to exceed $400 shall accompany the application described in ORS 517.705. The State Department of Geology and Mineral Industries may renew the permit annually on the anniversary date of the issuance of the permit, provided the person conducting the exploration is not in violation of any provision of ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920 and pays a renewal fee not to exceed $300.

Â Â Â Â Â  (2) A permit shall be subject to suspension and revocation as provided by ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920. [Formerly 517.964]

Â Â Â Â Â  517.715 Exemptions from permit requirement. (1) When exploration will result in less than one acre of surface disturbance or drilling to 50 feet or less, any person conducting exploration is exempted from the requirements of the permit procedure described in ORS 517.702 to 517.740. However, nothing in this section exempts a person from the requirements of ORS chapter 273 or the requirements of other departments.

Â Â Â Â Â  (2) All mineral exploration drill holes shall comply with the abandonment procedures specified in ORS 517.705 (1)(f). [Formerly 517.966; 1999 c.492 Â§12]

Â Â Â Â Â  517.720 Persons with operating permit exempted. The provisions of ORS 517.702 to 517.740 do not apply if the applicant has obtained an operating permit, described in ORS 517.790, for the area described in the exploration permit. [Formerly 517.968; 1999 c.492 Â§13]

Â Â Â Â Â  517.725 Department inspection of exploration site. (1) The State Department of Geology and Mineral Industries may inspect the exploration site prior to initiation of exploration to review the existing environmental conditions, assess impacts of the proposed exploration and establish the amount of financial assurance required.

Â Â Â Â Â  (2) The department may inspect lands not later than 60 days following notification by the person conducting the exploration that reclamation is complete. If the department determines that the reclamation complies with the approved reclamation plan, including establishment of vegetation, the department may release the bond or other security required by ORS 517.810 within 60 days of that determination.

Â Â Â Â Â  (3) The department is authorized to inspect any ongoing exploration site in order to establish compliance with ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920. [Formerly 517.970]

Â Â Â Â Â  517.730 Drill hole or well abandonment; rules. (1) The State Department of Geology and Mineral Industries shall consult with the Water Resources Department on the development of rules covering drill hole or monitoring well abandonment procedures, including procedures for the abandonment of holes and wells for which no exploration permit is required in ORS 517.705.

Â Â Â Â Â  (2) Nothing in ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920 prohibits the conversion of exploration drill holes or monitoring wells to water wells, provided that the conversion conforms to the standards and rules of the Water Resources Department. [Formerly 517.972]

Â Â Â Â Â  517.735 Exploration on land administered by Department of State Lands. The Department of State Lands and the State Department of Geology and Mineral Industries shall coordinate the regulation of any exploration project on land administered by the Department of State Lands. [Formerly 517.974]

Â Â Â Â Â  517.740 Rules. In consultation with the Environmental Quality Commission, Water Resources Commission and the State Land Board, the State Department of Geology and Mineral Industries governing board shall adopt rules to carry out the provisions of ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920. [Formerly 517.976]

RECLAMATION OF MINING LANDS

(Generally)

Â Â Â Â Â  517.750 Definitions for ORS 517.702 to 517.989. As used in ORS 517.702 to 517.989, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the governing board of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) ÂCompletionÂ means termination of surface mining activities including reclamation of the surface-mined land in accordance with the approved reclamation plan and operating permit.

Â Â Â Â Â  (3) ÂDepartmentÂ means the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (4) ÂExplorationÂ means all activities conducted on or beneath the surface of the earth for the purpose of determining presence, location, extent, grade or economic viability of a deposit. ÂExplorationÂ does not include prospecting or chemical processing of minerals.

Â Â Â Â Â  (5) ÂExplorerÂ means, notwithstanding the provisions of ORS 517.810 (2), any individual, public or private corporation, political subdivision, agency, board or department of this state, any municipality, partnership, association, firm, trust, estate or any other legal entity whatsoever that is engaged in exploration.

Â Â Â Â Â  (6) ÂLandownerÂ means the person possessing fee title to the natural mineral deposit being surface mined or explored.

Â Â Â Â Â  (7) ÂMineralsÂ includes soil, coal, clay, stone, sand, gravel, metallic ore and any other solid material or substance excavated for commercial, industrial or construction use from natural deposits situated within or upon lands in this state.

Â Â Â Â Â  (8) ÂOperatorÂ means any individual, public or private corporation, political subdivision, agency, board or department of this state, any municipality, partnership, association, firm, trust, estate or any other legal entity whatsoever that is engaged in surface mining operations.

Â Â Â Â Â  (9) ÂOverburdenÂ means the soil, rock and similar materials that lie above natural deposits of minerals.

Â Â Â Â Â  (10) ÂProcessingÂ includes, but is not limited to, crushing, washing, milling and screening as well as the batching and blending of mineral aggregate into asphalt and portland cement concrete located within the operating permit area.

Â Â Â Â Â  (11) ÂReclamationÂ means the employment in a surface mining operation or exploration of procedures, reasonably designed to minimize as much as practicable the disruption from the surface mining operation or exploration and to provide for the rehabilitation of any such surface resources adversely affected by such surface mining operations or exploration through the rehabilitation of plant cover, soil stability, water resources and other measures appropriate to the subsequent beneficial use of such explored or mined and reclaimed lands.

Â Â Â Â Â  (12) ÂReclamation planÂ means a written proposal, submitted to the department as required by ORS 517.702 to 517.989 and subsequently approved by the department as provided in ORS 517.702 to 517.989, for the reclamation of the land area adversely affected by a surface mining operation or exploration and including, but not limited to the following information:

Â Â Â Â Â  (a) Proposed measures to be undertaken by the operator in protecting the natural resources of adjacent lands.

Â Â Â Â Â  (b) Proposed measures for the rehabilitation of the explored or surface-mined lands and the procedures to be applied.

Â Â Â Â Â  (c) The procedures to be applied in the surface mining operation or exploration to control the discharge of contaminants and the disposal of surface mining refuse.

Â Â Â Â Â  (d) The procedures to be applied in the surface mining operation or exploration in the rehabilitation of affected stream channels and stream banks to a condition minimizing erosion, sedimentation and other factors of pollution.

Â Â Â Â Â  (e) The map required by ORS 517.790 (1)(e) and such other maps and supporting documents as may be requested by the department.

Â Â Â Â Â  (f) A proposed time schedule for the completion of reclamation operations.

Â Â Â Â Â  (g) Requirements of the exploration permit.

Â Â Â Â Â  (13) ÂSpoil bankÂ means a deposit of excavated overburden or mining refuse.

Â Â Â Â Â  (14)(a) ÂSurface miningÂ includes all or any part of the process of mining minerals by the removal of overburden and the extraction of natural mineral deposits thereby exposed by any method by which more than 5,000 cubic yards of minerals are extracted or by which at least one acre of land is affected within a period of 12 consecutive calendar months, including open-pit mining operations, auger mining operations, processing, surface impacts of underground mining, production of surface mining refuse and the construction of adjacent or off-site borrow pits (except those constructed for use as access roads).

Â Â Â Â Â  (b) ÂSurface miningÂ does not include excavations of sand, gravel, clay, rock or other similar materials conducted by the landowner or tenant for the primary purpose of construction, reconstruction or maintenance of access roads and excavation or grading operations conducted in the process of farming or cemetery operations, on-site road construction or other on-site construction, or nonsurface impacts of underground mines; and also does not include rock, gravel, sand, silt or other similar substances removed from the beds or banks of any waters of this state pursuant to permit issued under ORS 196.800 to 196.825 and 196.835 to 196.870.

Â Â Â Â Â  (15) ÂSurface mining refuseÂ means all waste materials, soil, rock, mineral, liquid, vegetation and other materials resulting from or displaced by surface mining operations within the operating permit area, including all waste materials deposited in or upon lands within such operating permit area.

Â Â Â Â Â  (16) ÂSurface impacts of underground miningÂ means all waste materials produced by underground mining and placed upon the surface including, but not limited to, waste dumps, mill tailings, washing plant fines, and all surface subsidence related to underground mining.

Â Â Â Â Â  (17) ÂUnderground miningÂ means all human-made excavations below the surface of the ground through shafts or adits for the purpose of exploring for, developing or producing valuable minerals. [1971 c.719 Â§2; 1975 c.724 Â§1; 1977 c.59 Â§1; 1981 c.622 Â§1; 1983 c.46 Â§1; 1985 c.292 Â§2; 1989 c.347 Â§12; 1999 c.353 Â§2]

Â Â Â Â Â  Note: Definitions for 517.702 to 517.989 are also found in 517.952.

Â Â Â Â Â  517.755 Mining operations affecting more than five acres. Notwithstanding the yard and acre limitations of ORS 517.750 (14), as soon as any mining operation begun after July 1, 1975, affects more than five acres of land the provisions of ORS 517.702 to 517.989 apply to the mining operation. [1975 c.724 Â§1a; 1979 c.435 Â§3; 1985 c.292 Â§3; 1985 c.565 Â§80; 1989 c.347 Â§13; 1999 c.353 Â§7]

Â Â Â Â Â  Note: 517.755 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.760 Policy. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) It is the policy of the State of Oregon to recognize the important and essential contribution that the extraction of minerals makes to the economic well-being of the state and the nation and to prevent unacceptable adverse impacts to environmental, scenic, recreational, social, archaeological and historic resources of the state that may result from mining operations, while permitting operations that comply with the provisions set forth in ORS 517.702 to 517.951.

Â Â Â Â Â  (b) Proper reclamation of surface-mined lands is necessary to prevent undesirable land and water conditions that would be detrimental to the general welfare, health, safety and property rights of the citizens of this state.

Â Â Â Â Â  (c) Surface mining takes place in diverse areas where the geologic, topographic, climatic, biological and social conditions are significantly different and that reclamation operations and the specifications therefor must vary accordingly.

Â Â Â Â Â  (d) It is not practical to extract minerals required by our society without disturbing the surface of the earth and producing waste materials and that the very character of many types of surface mining operations precludes complete restoration of the affected lands to their original condition.

Â Â Â Â Â  (e) Reclamation of surface-mined lands as provided by ORS 517.702 to 517.951 will allow the mining of valuable minerals in a manner designed for the protection and subsequent beneficial use of the mined and reclaimed lands.

Â Â Â Â Â  (2) The Legislative Assembly, therefore, declares that the purposes of ORS 517.702 to 517.951 are:

Â Â Â Â Â  (a) To provide that the usefulness, productivity and scenic values of all lands and water resources affected by surface mining operations within this state shall receive the greatest practical degree of protection and reclamation necessary for their intended subsequent use.

Â Â Â Â Â  (b) To provide for cooperation between private and governmental entities in carrying out the purposes of ORS 517.702 to 517.951 and reclamation of abandoned mined lands that may pose a hazard to public health, safety or the environment. [1971 c.719 Â§1; 1985 c.292 Â§4; 1993 c.342 Â§1]

Â Â Â Â Â  517.770 Exemptions from reclamation requirements. (1) The following mining operations are exempt from the reclamation requirements set forth in ORS 517.702 to 517.989:

Â Â Â Â Â  (a) Lands within the surfaces and contours of surface mines in existence on July 1, 1972, or vertical extensions of those surfaces and contours, provided that the State Department of Geology and Mineral Industries issues a certificate of exemption to the mining operation on or before October 31, 2000; and

Â Â Â Â Â  (b) Lands within the surfaces and contours of surface mining operations that are owned or operated by a person that, on July 1, 1972, was a party to a surface mining contract that was valid on January 1, 1971, provided that the department issued a certificate of exemption to the mining operation on or before September 20, 1985.

Â Â Â Â Â  (2) A certificate of exemption terminates if the landowner or operator does not renew the certificate annually. [1971 c.719 Â§15; 1973 c.709 Â§1; 1975 c.724 Â§2; 1985 c.292 Â§5; 1987 c.260 Â§2; 1987 c.361 Â§Â§1,1a; 1999 c.492 Â§1]

Â Â Â Â Â  517.775 Permit fee for certain landowners and operators; erosion stabilization at limited exempt site. Notwithstanding the provisions of ORS 517.770:

Â Â Â Â Â  (1) Any landowner or operator conducting surface mining on July 1, 1972, shall pay the permit fee as provided in ORS 517.800; and

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries shall require the landowner or operator to complete erosion stabilization upon completion of mining at the limited exempt site. [1971 c.719 Â§17; 1979 c.435 Â§4; 1985 c.292 Â§17; 1987 c.260 Â§3; 1987 c.361 Â§2; 1999 c.492 Â§2]

Â Â Â Â Â  517.780 Effect on local zoning laws or ordinances; local reclamation permit and fee in lieu of state permit and fee; certain operations exempt. (1) The provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder shall not supersede any zoning laws or ordinances in effect on July 1, 1972. However, if such zoning laws or ordinances are repealed on or after July 1, 1972, the provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder shall be controlling. The governing board of the State Department of Geology and Mineral Industries may adopt rules and regulations with respect to matters presently covered by such zoning laws and ordinances.

Â Â Â Â Â  (2) In lieu of the permit required by ORS 517.790, an operator may conduct surface mining provided such surface mining is done pursuant to a valid permit issued by the appropriate authority of a city or county in which the mining is taking place, if such authority has adopted an ordinance, approved by the board prior to July 1, 1984, requiring reclamation of land that has been surface mined. If such county ordinance is repealed on or after July 1, 1984, the provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder shall be controlling. The board may adopt rules and regulations with respect to matters presently covered by such zoning laws and ordinances. A county ordinance adopted for the purpose specified in this subsection may apply to surface mining within a city in the county if the city consents thereto. On or after July 1, 1984, surface mining shall be conducted only pursuant to the permit required under ORS 517.790 in all counties which have not received approval of an ordinance prior to that date.

Â Â Â Â Â  (3) City or county operated surface mining operations which sell less than 5,000 cubic yards of minerals within a period of 12 consecutive calendar months, are exempt from the state mining permit requirements of ORS 517.702 to 517.989 if the city or county adopts an ordinance which shall include a general reclamation scheme establishing the means and methods of achieving reclamation for city or county operated surface mining sites exempted from the state permit requirements by this subsection.

Â Â Â Â Â  (4) A city or county may determine and collect fees for any function performed pursuant to subsection (2) of this section. However, no such fee shall exceed the amounts prescribed in ORS 517.800. A city or county shall issue a permit for each regulated surface mining activity within its jurisdiction, and all such permittees are subject to the payment of any fee charged by the city or county. However, those activities described in ORS 517.770 are not required to comply with mined land reclamation plans. City or county fees shall be in lieu of any surface mining permit fees assessed by the State Department of Geology and Mineral Industries. [1971 c.719 Â§16; 1975 c.724 Â§3; 1977 c.524 Â§1; 1979 c.435 Â§1; 1983 c.20 Â§1; 1985 c.292 Â§6; 1987 c.361 Â§9; 2003 c.14 Â§340]

Â Â Â Â Â  517.785 Withdrawal of county ordinance approval; effect. (1) The governing board of the State Department of Geology and Mineral Industries shall review the implementation of county ordinances adopted pursuant to ORS 517.780 (2) and may withdraw approval of any such ordinance if the board finds that:

Â Â Â Â Â  (a) Implementation of the ordinance by the county fails to comply with the standards prescribed by ORS 517.702 to 517.989, or any rules promulgated pursuant thereto; and

Â Â Â Â Â  (b) The county governing body has been notified of such failure to comply and has not remedied such failure within a reasonable time specified by the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) If the board withdraws approval of a county ordinance pursuant to subsection (1) of this section, surface mining in that county thereafter may be conducted only in compliance with ORS 517.702 to 517.989. An order of the board withdrawing approval of a county ordinance is subject to review as provided in ORS chapter 183. [1983 c.20 Â§3; 1985 c.292 Â§7; 1987 c.361 Â§8]

Â Â Â Â Â  517.790 Operating permit required for surface mining on certain lands; application for permit; proposed reclamation plans. (1) Except as otherwise provided by ORS 517.780 (2), after July 1, 1972, no landowner or operator shall permit or engage in surface mining on land not surface mined on July 1, 1972, without having first applied for and received an operating permit from the State Department of Geology and Mineral Industries for such surface mining operation. A separate permit shall be required for each separate surface mining operation. Prior to receiving an operating permit from the department the landowner or operator must submit an application on a form provided by the department that contains information considered by the department to be pertinent in its review of the application, including but not limited to:

Â Â Â Â Â  (a) The name and address of the landowner and the operator and the names and addresses of any persons designated by them as their agents for the service of process.

Â Â Â Â Â  (b) The materials for which the surface mining operation is to be conducted.

Â Â Â Â Â  (c) The type of surface mining to be employed in such operation.

Â Â Â Â Â  (d) The proposed date for the initiation of such operation.

Â Â Â Â Â  (e) The size and legal description of the lands that will be affected by such operation, and, if more than 10 acres of land will be affected by such operation and if the department considers the conditions to warrant it, a map of the lands to be surface mined that shall include the boundaries of the affected lands, topographic details of such lands, the location and names of all streams, roads, railroads and utility facilities within or adjacent to such lands, the location of all proposed access roads to be constructed in conducting such operation and the names and addresses of the owners of all surface and mineral interests of the lands included within the surface mining area.

Â Â Â Â Â  (f) If economically practicable, a plan for visual screening by vegetation or otherwise that will be established and maintained on the lands within such operation for the purpose of screening such operation from the view of persons using adjacent public highways, public parks and residential areas.

Â Â Â Â Â  (g) The type of monitoring well abandonment procedures.

Â Â Â Â Â  (2) The application referred to in subsection (1) of this section must also contain a proposed reclamation plan that is acceptable to and approved by the department. [1971 c.719 Â§4; 1973 c.709 Â§2; 1987 c.361 Â§10; 1989 c.347 Â§10; 1999 c.353 Â§3]

Â Â Â Â Â  Note: Sections 7 and 8, chapter 34, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. (1) The governing board of the State Department of Geology and Mineral Industries may direct the department to modify the manner in which the department issues and renews operating permits, other than operating permits for a chemical process mining operation submitted under ORS 517.952 to 517.989, by changing the anniversary dates of all operating permits to the same date.

Â Â Â Â Â  (2) If the governing board directs the department to change the anniversary dates of operating permits, the department shall, notwithstanding ORS 517.800, prorate the fees established in ORS 517.800 for permit renewal based on the number of months remaining on the existing permit. [2005 c.34 Â§7]

Â Â Â Â Â  Sec. 8. Section 7 of this 2005 Act is repealed on January 2, 2008. [2005 c.34 Â§8]

Â Â Â Â Â  517.795 Department to consult with and cooperate with other agencies. (1) The State Department of Geology and Mineral Industries shall consult with other state agencies as necessary to ensure that rules developed by the department and those agencies regarding exploration or monitoring well requirements for sites described under ORS 517.790 do not conflict.

Â Â Â Â Â  (2) The department and any other state agencies imposing requirements for exploration or monitoring wells for sites described under ORS 517.790 may enter into agreements for the department to act on behalf of the agencies in informing the landowner or operator of the requirements and overseeing enforcement of the requirements. [1997 c.184 Â§1]

Â Â Â Â Â  Note: 517.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.800 Fees; rules. (1)(a) Except for an application for a chemical process mining operation submitted under ORS 517.952 to 517.989, each applicant for an operating permit under ORS 517.702 to 517.989 shall pay to the State Department of Geology and Mineral Industries a fee established by the State Geologist in an amount not to exceed $1,260.

Â Â Â Â Â  (b) If an application for a new permit or an amendment to an existing permit requires extraordinary department resources because of concerns about slope stability or proximity to waters of the state or other environmentally sensitive areas, the applicant shall pay to the department an additional fee in an amount determined by the State Geologist to be adequate to cover the additional costs for staff and other related expenses. The State Geologist shall consult with the applicant when determining the amount of the fee.

Â Â Â Â Â  (2) Annually, each holder of an operating permit shall pay to the department a base fee of $635, plus $0.0075 per ton of aggregate or mineral ore extracted during the previous 12-month period.

Â Â Â Â Â  (3) If a reclamation plan is changed, the permittee may be assessed for staff time and other related costs an amount not to exceed $1,260 in addition to the annual renewal fee.

Â Â Â Â Â  (4) If, at operator request, the department responds to requests for information required by a local government in making a land use planning decision on behalf of the operator for a specific site, the State Geologist may require the operator to pay the department a fee for staff time and related costs. The department shall notify the operator in advance of the estimated costs of providing the information, and the actual amount assessed shall not exceed the estimate provided by the department.

Â Â Â Â Â  (5) The State Geologist may require the operator of a site to pay to the department a special inspection fee in an amount not to exceed $200 for an inspection conducted under the following circumstances:

Â Â Â Â Â  (a) Investigation of surface mining operations conducted without the operating permit required under ORS 517.790; or

Â Â Â Â Â  (b) Investigation of surface mining operations conducted outside the area authorized in an operating permit.

Â Â Â Â Â  (6) Upon request of an applicant, permittee or operator, the department shall provide an itemized list and documentation of expenses used to determine a fee under subsection (1)(b), (3) or (4) of this section.

Â Â Â Â Â  (7) Notwithstanding the per ton fee established in subsection (2) of this section, the governing board of the department may lower to zero or raise the per ton fee up to $0.0085 if necessary to provide financial certainty to the department or to reflect actual expenses of the department in administering ORS 517.702 to 517.951. If the per ton fee established in subsection (2) of this section is raised by the governing board, the additional amount of money collected by the department shall be deposited in the Mined Land Regulation and Reclamation Program Subaccount within the Geology and Mineral Industries Account.

Â Â Â Â Â  (8) The governing board of the State Department of Geology and Mineral Industries:

Â Â Â Â Â  (a) Shall adopt by rule a procedure for the administrative review of the determinations of fees under this section.

Â Â Â Â Â  (b) Shall adopt rules establishing the payment date for annual fees required under this section.

Â Â Â Â Â  (c) May adopt rules establishing a late fee of up to five percent of the unpaid amount of an annual fee owed under this section if the annual fee is more than 60 days past due. [1971 c.719 Â§7; 1973 c.709 Â§3; 1977 c.524 Â§2; 1979 c.435 Â§2; 1981 c.274 Â§1; 1983 c.88 Â§1; 1985 c.292 Â§8; 1987 c.598 Â§1; 1989 c.346 Â§1; 1991 c.735 Â§28; 1993 c.399 Â§1; 1995 c.79 Â§297; 1997 c.62 Â§1; 1999 c.353 Â§4; 2003 c.520 Â§1; 2005 c.650 Â§Â§1,1a]

Â Â Â Â Â  517.810 Bond or security required of applicant; rules; other security in lieu of bond. (1) Before issuing or reissuing an operating permit for any surface mining operation or issuing or reissuing an exploration permit for any exploration activity, the State Department of Geology and Mineral Industries shall require that the applicant for the permit file with it a bond or security acceptable to the department in a sum to be determined by the department but in an amount not to exceed the total cost for reclamation if the department were to perform the reclamation. The decision of the department may be appealed to the governing board of the State Department of Geology and Mineral Industries as provided in ORS chapter 183. The bond or security shall be conditioned upon the faithful performance of the reclamation plan and of the other requirements of ORS 517.702 to 517.989 and the rules adopted thereunder.

Â Â Â Â Â  (2) Nothing in this section shall apply to any public body, as defined in ORS 174.109.

Â Â Â Â Â  (3) In lieu of the bond or other security required of the applicant in subsection (1) of this section, the department may accept a similar security from the landowner, equal to the estimated cost of reclamation as determined by the department in consultation with the operator or explorer. The decision of the department may be appealed to the governing board as provided in ORS chapter 183.

Â Â Â Â Â  (4) In lieu of the bond required by subsection (1) of this section, the department may accept a blanket bond covering two or more surface mining sites or exploration projects operated by a single company, owned by a single landowner or operated by all members of an established trade association, in an amount, established by the department, not to exceed the amount of the bonds that would be required for separate sites.

Â Â Â Â Â  (5) The governing board shall identify by rule the procedures for the determination of the amount of the bond or other security required of an applicant for an operating permit or exploration permit. The rules:

Â Â Â Â Â  (a) Shall provide an opportunity for participation by the applicant as part of the procedures; and

Â Â Â Â Â  (b) May allow for the amount of the bond to be calculated and adjusted based upon the total area expected to be in a disturbed condition in the following year as a result of the surface mining or exploration operation. [1971 c.719 Â§8; 1975 c.724 Â§4; 1979 c.435 Â§5; 1983 c.497 Â§1; 1985 c.291 Â§1a; 1985 c.292 Â§9; 1987 c.361 Â§5; 1989 c.347 Â§11; 1999 c.492 Â§3; 2005 c.34 Â§6]

Â Â Â Â Â  517.815 Reclamation bond pooling program; requirements; rules. (1) The State Department of Geology and Mineral Industries may establish and administer a program that provides for the pooling of reclamation bonds to assist:

Â Â Â Â Â  (a) An operator in complying with the reclamation bond requirements of ORS 517.810;

Â Â Â Â Â  (b) A person engaging in small mining operations or small exploration projects on federally managed lands to comply with financial guarantee requirements imposed by the Federal Land Policy and Management Act of 1976 (P.L. 94-579) or regulations adopted to implement the Act under 43 U.S.C. 1740; or

Â Â Â Â Â  (c) A person engaging in any form of mining or exploration to comply with bonding requirements imposed pursuant to county ordinance.

Â Â Â Â Â  (2) The program must:

Â Â Â Â Â  (a) Be designed to reduce the financial burden of obtaining a reclamation bond for mining or exploration.

Â Â Â Â Â  (b) Require each person participating in the program to:

Â Â Â Â Â  (A) Pay an amount into the pool each year that is actuarially determined to enable the program to be self-sustaining and pay for the costs of the department in administering the program;

Â Â Â Â Â  (B) Execute an agreement, on a form provided by the department, to indemnify the pool for any claims made against the reclamation bond; and

Â Â Â Â Â  (C) Provide security approved by the State Geologist, if the State Geologist considers security necessary to ensure against the possible forfeiture of the reclamation bond.

Â Â Â Â Â  (c) Use the moneys in the pool to cover the bonded liability of persons participating in the program.

Â Â Â Â Â  (d) Provide a limit on the total bonded liability of any person that may be covered under the program.

Â Â Â Â Â  (e) Provide conditions for the release or forfeiture of bonds.

Â Â Â Â Â  (f) Provide that a person that participates in the program has obtained security acceptable to the department as required by ORS 517.810.

Â Â Â Â Â  (3) The department may adopt rules relating to the development and administration of the program established under this section. [2003 c.646 Â§2]

Â Â Â Â Â  Note: 517.815 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.820 Extensions of time for submission of proposed reclamation plans; time limit for reclamation completion; consultation with state agencies. (1) Upon good cause shown, the State Department of Geology and Mineral Industries may grant reasonable extensions of time for the completion by the landowner or operator and the submission to the department of a proposed reclamation plan required by ORS 517.790 (2). Each reclamation plan submitted to the department must provide that all reclamation activities shall be completed within three years after the termination of mineral extraction from the surface mining operation conducted within each separate area for which an operating permit is requested. Each such reclamation plan shall be approved by the department if it adequately provides for the reclamation of surface-mined lands.

Â Â Â Â Â  (2) The department, prior to approving a proposed reclamation plan, shall consult with all other interested state agencies and appropriate local planning authorities. [1971 c.719 Â§5; 1977 c.59 Â§2]

Â Â Â Â Â  517.830 Inspection of operating site; approval of application for operating permit; effect of failure to approve or refusal to approve reclamation plan; appeal from denial of plan; modification of operating permit; transfer of permitteeÂs interest. (1) Except as provided in subsection (3)(a) and (b) of this section, upon receipt of an application for an operating permit, the State Department of Geology and Mineral Industries shall cause the operating site described therein to be inspected. Within 45 days after the date on which such application is received and upon receipt of the required permit fee, the department shall issue the operating permit applied for or, if it considers such application incomplete, return the application to the applicant for correction of the deficiencies indicated by the department.

Â Â Â Â Â  (2) Failure by the department to act upon the reclamation plan submitted with an application for an operating permit within the 45-day period referred to in subsection (1) of this section shall not be considered a denial by the department of the operating permit applied for. The department, pending final approval of a reclamation plan, may issue a provisional permit subject to reasonable limitations that may be prescribed by the department and conditioned upon the applicantÂs compliance with the bond and security requirements established by ORS 517.810.

Â Â Â Â Â  (3)(a) Notwithstanding the provisions of subsections (1) and (2) of this section, if an application involves an aggregate site that requires a permit issued pursuant to ORS 215.427 or 227.178, and if the local jurisdiction requests that the application not be decided until the local jurisdiction has taken final action, the department shall make a final decision on the operating permit and reclamation plan no later than 165 days after the date a complete land use application is submitted to the local jurisdiction, unless the applicant agrees to allow additional time under ORS 215.427, 215.429, 227.178 or 227.179. If a plan amendment is required as part of issuance of a permit, the provisions of paragraph (b) of this subsection apply. The department shall not approve an operating permit and reclamation plan if the land use application is denied.

Â Â Â Â Â  (b) Notwithstanding the provisions of subsections (1) and (2) of this section, if an application involves an aggregate site that requires a comprehensive plan amendment, and if the local jurisdiction requests that the application not be decided until the local jurisdiction has taken final action on the plan amendment, the department shall not make a final decision on the operating permit and reclamation plan until the local jurisdiction has taken final action on the plan amendment. The department shall make its final decision within 45 days of the date that the local jurisdiction has taken final action on the plan amendment. The department shall not approve an operating permit and reclamation plan if the plan amendment is denied.

Â Â Â Â Â  (c) Conditions and requirements imposed on an operating permit and reclamation plan, and modifications thereto, issued subsequent to issuance of a local jurisdiction permit shall be compatible with the requirements and conditions of the local government permit, unless more stringent requirements are necessary to comply with the provisions of ORS 517.750 to 517.901.

Â Â Â Â Â  (d) If a local jurisdiction does not request that the department delay a decision on an operating permit and reclamation plan as provided in paragraphs (a) and (b) of this subsection, the department shall give the local jurisdiction the opportunity to review and comment on the application, and shall notify the local jurisdiction of the decision and requirements and conditions imposed by the department.

Â Â Â Â Â  (4) If the department refuses to approve a reclamation plan in the form submitted by the applicant, it shall notify the applicant, in writing, of its reasons for the refusal to approve such reclamation plan, including additional requirements as may be prescribed by the department for inclusion in such reclamation plan. Within 60 days after the receipt of such notice, the applicant shall comply with the additional requirements prescribed by the department for such reclamation plan or file with the department a notice of appeal from the decision of the department with respect to such reclamation plan. If a notice of appeal is filed with the department by the applicant, the department may issue a provisional permit to such applicant.

Â Â Â Â Â  (5) An operating permit issued by the department under this section shall be granted for the period required to mine the land described in such permit and shall be valid, subject to payment of the renewal fee, until the surface mining operation described in the operating permit is completed or mining operations cease and the site is reclaimed. Each such operating permit shall provide that the operating permit and the reclamation plan described therein may be modified upon agreement between the department and the permittee to change the reclamation plan included within the operating permit. In addition, for operating permits first issued or expanded after October 23, 1999, the department may modify an operating permit and reclamation plan as necessary to address new information or changed conditions for site conditions that will result in substantial harm to off-site public or private property and that relate to slope stability, surface mining activities that will result in a taking of endangered species or channel changes that threaten pit wall stability. Upon a determination that the activity will result in substantial harm, the department shall meet with the permittee to discuss the proposed modifications to the operating permit and reclamation plan. A final determination by the department to require a unilateral modification of an operating permit and reclamation plan shall be based on clear and convincing scientific evidence. Any modification required by the department shall be limited to those areas and matters affected by the new information or changed conditions.

Â Â Â Â Â  (6) The department may not require a unilateral modification of an operating permit and reclamation plan under subsection (5) of this section without first providing the permittee an opportunity for an alternative means of dispute resolution as authorized by ORS 183.502.

Â Â Â Â Â  (7) When a person succeeds to the interest of a permittee in any uncompleted surface mining operation by sale, assignment, lease or other means, the department shall release the permittee from the duties imposed upon the permittee under the operating permit if a successor assumes fully the duties of the former permittee with respect to the reclamation of the surface-mined lands. Upon the assumption by such person of the duties of the permittee as provided in this subsection, the department shall transfer the operating permit to the successor upon the approval of such successorÂs bond or security as required under ORS 517.702 to 517.989.

Â Â Â Â Â  (8) If an application is submitted as part of the consolidated application process under ORS 517.952 to 517.989, review of the application and approval or denial of the application shall be in accordance with ORS 517.952 to 517.989. However, such review and approval or denial shall take into consideration all policy considerations for issuing a permit under ORS 517.702 to 517.989. [1971 c.719 Â§6; 1975 c.724 Â§5; 1985 c.292 Â§10; 1991 c.243 Â§2; 1991 c.735 Â§29; 1999 c.353 Â§5; 1999 c.492 Â§4; 1999 c.533 Â§13; 2001 c.104 Â§226]

Â Â Â Â Â  517.832 Emergency operating permit; rules. (1) Notwithstanding ORS 517.810 and 517.830, the State Department of Geology and Mineral Industries may issue an emergency operating permit if:

Â Â Â Â Â  (a) A natural disaster, including but not limited to a flood or an earthquake, or the effects of a natural disaster threaten significant damage to property or to natural resources; and

Â Â Â Â Â  (b) A surface mining operation is necessary to abate the threat.

Â Â Â Â Â  (2) The governing board of the department shall adopt rules governing the issuance of emergency operating permits. The rules shall include provisions:

Â Â Â Â Â  (a) Ensuring that emergency operating permits are not issued over the objection of affected federal agencies or public bodies, as defined in ORS 174.109;

Â Â Â Â Â  (b) Specifying the terms of an emergency operating permit;

Â Â Â Â Â  (c) Establishing procedures for converting an emergency operating permit to a standard operating permit; and

Â Â Â Â Â  (d) Establishing procedures for payment of fees under ORS 517.800. [2005 c.34 Â§3]

Â Â Â Â Â  517.834 Temporary operating permit; rules. (1) Notwithstanding ORS 517.810 and 517.830, the State Department of Geology and Mineral Industries may issue a temporary operating permit to a person if:

Â Â Â Â Â  (a) After consultation, the local jurisdiction with land use authority over the permitted site does not raise substantive objections to the issuance of the permit;

Â Â Â Â Â  (b) All interested state agencies approve of the permit issuance; and

Â Â Â Â Â  (c) There is no objection from persons owning property adjacent to the permitted site.

Â Â Â Â Â  (2) A temporary operating permit issued under this section is subject to reasonable limitations that may be prescribed by the department.

Â Â Â Â Â  (3) Within 30 days after issuing the temporary operating permit, the operator shall:

Â Â Â Â Â  (a) Comply with the bond and security requirements established by ORS 517.810;

Â Â Â Â Â  (b) Pay any applicable fee pursuant to ORS 517.800; and

Â Â Â Â Â  (c) Submit a reclamation plan to the department.

Â Â Â Â Â  (4) The governing board of the department shall adopt rules governing the issuance of temporary operating permits. The rules shall include provisions:

Â Â Â Â Â  (a) Ensuring opportunities for notice and comment by federal agencies;

Â Â Â Â Â  (b) Specifying the terms of a temporary operating permit; and

Â Â Â Â Â  (c) Establishing procedures for converting a temporary operating permit to a standard operating permit. [2005 c.34 Â§4]

Â Â Â Â Â  517.835 Conditions on operating permit or reclamation plan to prevent impact on ground water. (1) Notwithstanding ORS 517.830 (5), the State Department of Geology and Mineral Industries may require conditions on any new or existing surface mining operating permit or reclamation plan sufficient to prevent or mitigate off-site impacts to ground water resources from the removal of water from surface mining operations. The department may include ground water monitoring as one of the conditions.

Â Â Â Â Â  (2) The department shall consult with the permittee and the Water Resources Department in assessing off-site impacts and in developing prevention or mitigation measures prior to imposing any conditions on an operating permit or reclamation plan pursuant to this section. [2003 c.470 Â§2]

Â Â Â Â Â  Note: 517.835 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.837 Annual report by permittee; rules. A person holding an operating permit issued pursuant to ORS 517.830 shall, no later than March 31 of each year, file an annual report with the State Department of Geology and Mineral Industries. The governing board of the department shall adopt rules describing the information relating to the permit and operations under the permit that must be included in the annual report. [2005 c.34 Â§2]

Â Â Â Â Â  517.840 Administration and enforcement of ORS 517.702 to 517.989; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall administer and enforce the provisions of ORS 517.702 to 517.989 and:

Â Â Â Â Â  (a) May conduct or cause to be conducted investigations, research, experiments and demonstrations and may collect and disseminate information related to surface mining and the reclamation of surface-mined lands.

Â Â Â Â Â  (b) May cooperate with other governmental and private agencies of this state or of other states and with agencies of the federal government, including the reimbursement for any services provided by such agencies to the State Department of Geology and Mineral Industries at its request.

Â Â Â Â Â  (c) May apply for, accept and expend public and private funds made available for the reclamation of lands affected by surface mining in accordance with the purposes of ORS 517.702 to 517.989.

Â Â Â Â Â  (d) May, in accordance with the applicable provisions of ORS chapter 183, adopt rules considered by the board to be necessary in carrying out the provisions of ORS 517.702 to 517.989. However, such rules shall be subject to existing rights under any permit, license, lease or other valid authorization granted or issued by a governmental entity.

Â Â Â Â Â  (e) Shall establish by rule a program to encourage voluntary reclamation practices that exceed the normal reclamation standards to provide maximum enhancement and benefits from mined lands. The program shall include incentives and other actions that will encourage voluntary reclamation practices.

Â Â Â Â Â  (f) May receive and manage abandoned mined land funds received for abandoned mined land reclamation from the federal government.

Â Â Â Â Â  (2) Not later than one year after October 3, 1989, the board, after consultation with the Department of Environmental Quality, shall identify initially those naturally occurring hazardous or toxic metals and minerals which, if present in sufficient concentrations at a surface mining site, subject the permittee to the increased bond or security requirements of ORS 517.950. The metals and minerals shall include, but need not be limited to, arsenic, mercury, lead, uranium and asbestos. [1971 c.719 Â§3; 1985 c.292 Â§11; 1989 c.461 Â§1; 1993 c.342 Â§2; 1995 c.509 Â§2]

Â Â Â Â Â  517.850 Inspection of permit area. At such reasonable times as the State Department of Geology and Mineral Industries may elect, the department, after reasonable advance notice has been given to the permittee, may cause the permit area to be inspected to determine if the permittee has complied with the operating permit, reclamation plan, this chapter and the rules of the department. [1971 c.719 Â§9; 1997 c.183 Â§2]

Â Â Â Â Â  517.855 Disruption of portion of mining property preserved from mining. (1) Any portion of a mining property that is preserved from mining, including, but not limited to, a setback, buffer zone or no-impact area, may be excavated, reduced, added to, elevated, reshaped, contoured, graded or otherwise disrupted for the purpose of facilitating the reclamation of the mined area or integrating the reclaimed area with its surroundings.

Â Â Â Â Â  (2) Subsection (1) of this section does not permit the removal for profit of any valuable mineral. [1997 c.186 Â§2]

Â Â Â Â Â  Note: 517.855 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.860 Failure to comply with operating permit or reclamation plan; notice of noncompliance; performance period; department may perform work and assess costs against bond or security. (1) If from inspections conducted pursuant to ORS 517.850, or from any other source the State Department of Geology and Mineral Industries determines that the permittee has not complied with or is not complying with the operating permit, reclamation plan, this chapter or the rules of the department, the department may issue written notice of the violation to the permittee, specifically outlining the deficiencies. The notice may specify a period during which the permittee shall commence action to rectify those deficiencies and diligently proceed with such action until all deficiencies are corrected. The notice may include a date by which all deficiencies must be corrected. However, the department may extend performance periods for delays occasioned for causes beyond the permitteeÂs control, but only when the permittee is, in the opinion of the department, making a reasonable effort to comply.

Â Â Â Â Â  (2) The department may issue an order requiring compliance with the operating permit, reclamation plan, this chapter or the rules of the department, or the department may recover against the bond or alternative form of financial security and reclaim the area affected by surface mining if the department determines that:

Â Â Â Â Â  (a) A permittee has failed to comply with a department notice issued under subsection (1) of this section;

Â Â Â Â Â  (b) A permittee fails to complete reclamation in conformance with the reclamation plan on any segment of the permit area or fails to complete reclamation in a timely manner; or

Â Â Â Â Â  (c) A permittee fails to maintain an operating permit and pay all fees required under ORS 517.800.

Â Â Â Â Â  (3) The surety on the bond or holder of the other security shall pay the amount of the bond or other security required for such completion to the department upon the departmentÂs demand under subsection (2) of this section. The department may reclaim the surface-mined land in a manner determined by the department including by public or private contractor. If the amount specified in the demand is not paid within 30 days following such demand the Attorney General, upon request of the department, shall institute proceedings to recover the amount specified in the demand.

Â Â Â Â Â  (4) If the landowner has given security as provided in ORS 517.810 (3) and the permittee is in default as specified in subsection (2) of this section, the landowner shall be held responsible for complying with the reclamation plan of the permittee. The department shall furnish written notice of the default to the landowner and require the landowner to complete the reclamation as specified in the permitteeÂs reclamation plan acceptable to the department. If the landowner has not commenced action to rectify the deficiencies within 30 days after receiving notice, or if the landowner fails to diligently pursue reclamation in conformance with the plan, the department may demand payment of the amount of the bond or other security from the surety or other holder and otherwise proceed as provided in subsection (2) of this section, including requesting the Attorney General to institute proceedings to recover the amount specified in the demand.

Â Â Â Â Â  (5) The department, in performing reclamation of surface-mined land, shall pursue a goal for reclamation designed to be at the level necessary to:

Â Â Â Â Â  (a) Remove hazards;

Â Â Â Â Â  (b) Protect from drainage problems and pollution;

Â Â Â Â Â  (c) Meet local land use requirements for reclamation; and

Â Â Â Â Â  (d) Comply with all federal and state laws.

Â Â Â Â Â  (6) The department may refuse to issue or renew an operating permit to any person if the department determines that the person has not substantially complied with an operating permit, a reclamation plan, the provisions of this chapter or rules adopted by the department pursuant to this chapter. [1971 c.719 Â§10; 1975 c.724 Â§6; 1977 c.59 Â§3; 1983 c.497 Â§2; 1985 c.291 Â§3; 1997 c.183 Â§1; 1999 c.353 Â§6; 1999 c.492 Â§5]

Â Â Â Â Â  517.865 Effect of failure to perform reclamation and insufficient bond; lien; notice; priority; foreclosure. (1) If a permittee fails to faithfully perform the reclamation required by the reclamation plan and if the bond or security required by ORS 517.810 is not sufficient to compensate the State Department of Geology and Mineral Industries for all reasonably necessary costs and expenses incurred by it in reclaiming the surface-mined land, the amount due shall be a lien in favor of the department upon all property, whether real or personal, belonging to the permittee. However, for any permittee which is first issued a permit after June 30, 1989, the lien shall not exceed $2,500 for each site plus $1,500 per acre.

Â Â Â Â Â  (2) The lien shall attach upon the filing of a notice of claim of lien with the county clerk of the county in which the property is located. The notice of lien claim shall contain a true statement of the demand, the insufficiency of the bond or security to compensate the department and the failure of the permittee to perform the reclamation required.

Â Â Â Â Â  (3) The lien created by this section is prior to all other liens and encumbrances, except that the lien shall have equal priority with tax liens.

Â Â Â Â Â  (4) The lien created by this section may be foreclosed by a suit in the circuit court in the manner provided by law for the foreclosure of other liens on real or personal property. [1975 c.724 Â§8; 1983 c.497 Â§3; 1985 c.291 Â§4; 1987 c.361 Â§7; 1999 c.492 Â§6]

Â Â Â Â Â  517.870 Adjustment of bond or security of permittee upon satisfactory completion of reclamation work. Upon request of the permittee, and when in the judgment of the State Department of Geology and Mineral Industries the reclamation has been completed in accordance with the reclamation plan, the permittee shall be notified that the work has been found to be satisfactorily performed and is acceptable and the bond or security of the permittee shall be adjusted accordingly. [1971 c.719 Â§11; 1999 c.492 Â§7]

Â Â Â Â Â  517.880 Order for suspension of surface mining operation operating without required permit; enjoining operation upon failure of operator to comply; completion of reclamation by department. (1) When the State Department of Geology and Mineral Industries finds that an operator is conducting a surface mining operation for which an operating permit is required by ORS 517.702 to 517.989, but has not been issued by the department under the provisions of ORS 517.702 to 517.989 or by the rules adopted under ORS 517.702 to 517.989, the department may order the operator to suspend such operation until an operating permit has been issued by the department for such surface mining operation or until such time as the department is assured that such operator will comply with the requirement to obtain a permit.

Â Â Â Â Â  (2) The department may order an operator to suspend operations if the operator has not complied with or is not complying with the operating permit, reclamation plan, this chapter or rules of the department.

Â Â Â Â Â  (3) If the operator fails or refuses to comply with a suspension order, the Attorney General at the request of the department shall initiate any necessary legal proceeding to enjoin such surface mining operation and to provide for the completion of the reclamation of the lands affected by such operation. [1971 c.719 Â§12; 1985 c.292 Â§12; 1997 c.183 Â§3]

Â Â Â Â Â  517.890 Review of final determination. Any final determinations made by the State Department of Geology and Mineral Industries in carrying out the provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder may be reviewed in the manner provided by the applicable provisions of ORS chapter 183. [1971 c.719 Â§13; 1985 c.292 Â§13; 1999 c.492 Â§8]

Â Â Â Â Â  517.900 [1971 c.719 Â§14; 1985 c.292 Â§14; repealed by 1999 c.492 Â§9 (517.901 enacted in lieu of 517.900)]

Â Â Â Â Â  517.901 Confidentiality of production records, mineral assessments and trade secrets. Any production records, mineral assessments and trade secrets submitted by a mine operator or landowner to the State Department of Geology and Mineral Industries shall be confidential. [1999 c.492 Â§10 (enacted in lieu of 517.900)]

(Nonaggregate Mineral Surface Mines)

Â Â Â Â Â  517.905 Applicability of ORS 517.910 to 517.989. (1) ORS 517.910 to 517.989 only apply to surface mines for nonaggregate minerals that do not have a valid operating permit, a certificate of limited exemption or a certificate of total exemption based on the inactivity of a limited exempt site on August 16, 1981.

Â Â Â Â Â  (2) ORS 517.910 to 517.989 do not apply to placer mining for gold or silver in which less than 5,000 cubic yards of material per year are extracted. [1981 c.622 Â§15]

Â Â Â Â Â  517.910 Definitions for ORS 517.910 to 517.989. For the purposes of ORS 517.910 to 517.989:

Â Â Â Â Â  (1) Notwithstanding ORS 517.750 (11), ÂreclamationÂ means the employment in a surface mining operation of procedures reasonably designed to minimize as much as practicable the disruption from the surface mining operation or surface mining processing operation, including cyanide leaching or any other chemical leaching processing at a processing site removed from the mining site and to provide for the rehabilitation of any such surface resources through the use of plant cover, soil stability techniques, and through the use of measures to protect the surface and subsurface water resources, including but not limited to domestic water use and agricultural water use, and other measures appropriate to the subsequent beneficial use of any land or water resource affected by a surface mining or processing operation.

Â Â Â Â Â  (2) ÂNonaggregate mineralsÂ means coal and metal-bearing ores, including but not limited to ores that contain nickel, cobalt, lead, zinc, gold, molybdenum, uranium, silver, aluminum, chrome, copper or mercury. [1981 c.622 Â§3; 1987 c.158 Â§113; 1987 c.693 Â§5; 1989 c.347 Â§14; 1999 c.353 Â§8]

Â Â Â Â Â  517.915 Additional operating permit requirements for nonaggregate mineral mines; denial of permit if reclamation not possible. (1) In addition to any other provision of law, the State Department of Geology and Mineral Industries shall not issue an operating permit until:

Â Â Â Â Â  (a) The department has received a reclamation plan that contains but is not limited to:

Â Â Â Â Â  (A) A description of the proposed mining operation;

Â Â Â Â Â  (B) A description of what is to be mined;

Â Â Â Â Â  (C) The present use of the land, the planned subsequent beneficial use of the land and a list of plant species to be established;

Â Â Â Â Â  (D) The measures that will adequately conserve the quantity and quality of the affected aquifers;

Â Â Â Â Â  (E) A description of any toxic or radioactive materials known to be present in the ore, spoil, tailings, overburden or any other material involved in the mining operation and their approximate concentrations;

Â Â Â Â Â  (F) A description of how the materials described in subparagraph (E) of this paragraph will be handled during mining and reclamation;

Â Â Â Â Â  (G) Environmental baseline information as may be required by the department; and

Â Â Â Â Â  (H) The name and address of the landowner, the owner of the surface estate, the operator and any parent corporations of the operator.

Â Â Â Â Â  (b) The department has received a performance bond as it may require.

Â Â Â Â Â  (c) The department finds that reclamation is possible and that the reclamation plan as approved will achieve the reclamation of affected lands.

Â Â Â Â Â  (2) The reclamation plan, minus proprietary information, is a public document.

Â Â Â Â Â  (3) If the department finds that reclamation cannot be accomplished, it shall not issue an operating permit.

Â Â Â Â Â  (4) The department shall obtain, whenever possible, a list of plant species suitable for reseeding in the area pursuant to a reclamation plan and comments on the feasibility of permanent revegetation from the soil and water conservation district in which the mined land is situated.

Â Â Â Â Â  (5) The department shall consult with the soil and water conservation district in which the mined land is situated regarding the feasibility of reclamation, with particular attention to possible impacts on ground water aquifers. [1981 c.622 Â§Â§4,5,9; 1985 c.292 Â§18; 1987 c.361 Â§3]

Â Â Â Â Â  517.920 Permit application fees under ORS 517.910 to 517.989. (1) Each application for an operating permit under ORS 517.910 to 517.989 or exploration permit under this section and ORS 517.702 to 517.755, 517.790, 517.810 and 517.910 shall be accompanied by a fee sufficient to cover the costs of the State Department of Geology and Mineral Industries in processing the application and monitoring compliance as determined by the department.

Â Â Â Â Â  (2) If the application is for a chemical process mine, the application shall be accompanied by an additional fee at each stage of the process sufficient to cover the costs of the department in maintaining a regulatory permit program that allows for the extraction and processing of metals. [1981 c.622 Â§8; 1989 c.347 Â§15; 1989 c.461 Â§2; 1991 c.735 Â§30]

Â Â Â Â Â  517.925 Time limit for action on permit application. The State Department of Geology and Mineral Industries shall have 120 days to act upon a completed permit application. [1981 c.622 Â§6]

Â Â Â Â Â  517.930 Department inspection. (1) Notwithstanding ORS 517.850, if the State Department of Geology and Mineral Industries has reason to believe that the provisions of an operating permit are being violated or that a surface mining operation is being conducted without a valid operating permit, it may inspect such surface mining areas without prior notice.

Â Â Â Â Â  (2) In addition to the departmentÂs authority to inspect under ORS 517.850 and subsection (1) of this section, for a chemical process mine operating under a permit issued under ORS 517.952 to 517.989, a cooperating agency also may inspect the mining operation to assure that the permittee is complying with conditions imposed on the operating permit by the cooperating agency under ORS 517.982 (2). [1981 c.622 Â§7; 1991 c.735 Â§31]

Â Â Â Â Â  517.935 Limit on reclamation lien by department against nonaggregate mineral permittee. Notwithstanding ORS 517.865, for the purposes of ORS 517.910 to 517.989 the amount due on the lien under ORS 517.865 (1) shall not exceed $10,000 per acre. [1981 c.622 Â§12]

Â Â Â Â Â  517.940 Reclamation expenditure by department. Notwithstanding ORS 517.860, for the purposes of ORS 517.910 to 517.989 the expenditure by the State Department of Geology and Mineral Industries for reclamation not completed by the permittee shall not exceed $10,000 per acre. [1981 c.622 Â§11; 1985 c.291 Â§5]

Â Â Â Â Â  517.945 [1981 c.622 Â§13; repealed by 1999 c.353 Â§9]

Â Â Â Â Â  517.947 [1987 c.693 Â§Â§2, 3; 1989 c.171 Â§68; repealed by 1991 c.735 Â§39]

Â Â Â Â Â  517.949 [1987 c.693 Â§4; repealed by 1991 c.735 Â§39]

Â Â Â Â Â  517.950 Bond or security deposit for nonaggregate mineral operating permit. (1) Notwithstanding ORS 517.810, for the purposes of ORS 517.905 to 517.951 the bond or security deposit required shall not exceed $10,000 per acre of land to be surface mined under the terms of the operating permit.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries may increase the amount of the bond or security required under subsection (1) of this section to an amount not to exceed the lower of actual cost of reclamation or $100,000 per acre of land to be mined under the terms of the operating permit if the operating permit applies to extraction, processing or beneficiation techniques the result of which:

Â Â Â Â Â  (a) Will increase the concentration of naturally occurring hazardous or toxic metals and minerals identified by the governing board of the State Department of Geology and Mineral Industries under ORS 517.840 to a significantly higher level than that occurring naturally within the permit area; and

Â Â Â Â Â  (b) Is reasonably likely to present a threat to public health, safety or the environment.

Â Â Â Â Â  (3) The increased bond or security deposit under subsection (2) of this section may be required only when the department determines that a threat to surface or subsurface waters is reasonably likely to exist as a result of the permitted activity. [1981 c.622 Â§10; 1985 c.292 Â§15; 1989 c.461 Â§3; 1995 c.79 Â§298]

Â Â Â Â Â  517.951 Legislative intent not to assume exclusive jurisdiction. The Legislative Assembly declares that ORS 517.910 to 517.989 are not intended to provide the legal basis for assumption by the State of Oregon of exclusive jurisdiction over the environmental regulation of surface coal mining and reclamation operations described in section 503 of the Federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253). [Formerly 517.955]

Â Â Â Â Â  Note: 517.951 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

CHEMICAL PROCESS MINING

(Generally)

Â Â Â Â Â  517.952 Definitions for ORS 517.702 to 517.989. As used in ORS 517.702 to 517.989:

Â Â Â Â Â  (1) ÂAffected agencyÂ includes permitting agencies, cooperating agencies and commenting agencies.

Â Â Â Â Â  (2) ÂBaseline dataÂ means information gathered to characterize the natural and cultural environments of a mining operation site before a mining operation begins.

Â Â Â Â Â  (3) ÂChemical process mineÂ means a mining and processing operation for metal-bearing ores that uses chemicals to dissolve metals from ore.

Â Â Â Â Â  (4) ÂCommenting agencyÂ means any agency that makes recommendations to the State Department of Geology and Mineral Industries or to a permitting agency regarding permit conditions or whether to approve or deny a permit under the consolidated application process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (5) ÂConsolidated applicationÂ means the single application required under ORS 517.971.

Â Â Â Â Â  (6) ÂCooperating agencyÂ means an agency that has statutory responsibility related to a chemical process mine but that does not issue a permit for the mining operation.

Â Â Â Â Â  (7) ÂEnvironmental evaluationÂ means an analysis prepared under ORS 517.979 to address specific impacts of the chemical process mine operation to allow affected agencies to develop permit conditions.

Â Â Â Â Â  (8) ÂMitigationÂ means the reduction of adverse effects of a proposed chemical process mining operation by considering, in the following order:

Â Â Â Â Â  (a) Avoiding the impact altogether by not taking a certain action or parts of an action;

Â Â Â Â Â  (b) Minimizing impacts by limiting the degree or magnitude of the action and its implementation;

Â Â Â Â Â  (c) Rectifying the impact by repairing, rehabilitating or restoring the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the impact over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; or

Â Â Â Â Â  (e) Compensating for the impact by replacing or providing comparable substitute resources or environments.

Â Â Â Â Â  (9) ÂPermitting agencyÂ means an agency that has a separate permitting authority for a proposed chemical process mine.

Â Â Â Â Â  (10) ÂPersonÂ means any individual, partnership, corporation, association, public interest organization, the State of Oregon or any political subdivision, board, agency or commission of the State of Oregon.

Â Â Â Â Â  (11) ÂProject coordinating committeeÂ means the interagency governmental committee established in accordance with ORS 517.965.

Â Â Â Â Â  (12) ÂTechnical review teamÂ means the interagency group established in accordance with ORS 517.967. [1991 c.735 Â§3]

Â Â Â Â Â  Note: Definitions for 517.702 to 517.989 are also found in 517.750.

Â Â Â Â Â  517.953 Policy. Notwithstanding the policy set forth in ORS 517.760, the Legislative Assembly finds and declares that it is the policy of the State of Oregon to protect the environmental, scenic, recreational, social, archaeological and historic resources of this state from unacceptable adverse impacts that may result from chemical process mining operations, while permitting operations that comply with the provisions set forth in ORS 517.952 to 517.989 and assure the protection of the public health, safety, welfare and the environment. [1991 c.735 Â§2]

Â Â Â Â Â  517.954 Application of ORS 517.952 to 517.989. ORS 517.952 to 517.989 apply only to chemical process mines for nonaggregate minerals. ORS 517.952 to 517.989 do not apply to placer mining. [1991 c.735 Â§3a]

Â Â Â Â Â  517.955 [1981 c.622 Â§16; renumbered 517.951 in 1991]

(Chemical Process Mines)

Â Â Â Â Â  517.956 Standards for chemical process mining operation; rules. Any chemical process mining operation in Oregon shall comply with the following standards:

Â Â Â Â Â  (1) Chemical process mining, including extraction, processing and reclamation, shall be undertaken in a manner that minimizes environmental damage through the use of the best available, practicable and necessary technology to ensure compliance with environmental standards.

Â Â Â Â Â  (2) Protection measures for fish and wildlife shall be consistent with policies of the State Department of Fish and Wildlife, including:

Â Â Â Â Â  (a) Protective measures to maintain an objective of zero wildlife mortality. All chemical processing solutions and associated waste water shall be covered or contained to preclude access by wildlife or maintained in a condition that is not harmful to wildlife.

Â Â Â Â Â  (b) On-site and off-site mitigation ensuring that there is no overall net loss of habitat value.

Â Â Â Â Â  (c) No loss of existing critical habitat of any state or federally listed threatened or endangered species.

Â Â Â Â Â  (d) Fish and wildlife mortality shall be reported in accordance with a monitoring and reporting plan approved by the State Department of Fish and Wildlife.

Â Â Â Â Â  (e) The State Department of Fish and Wildlife shall establish by rule standards for review of a proposed chemical process mining operation for the purpose of developing conditions for fish and wildlife habitat protection that satisfy the terms of this section for inclusion in a consolidated permit by the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (3) Surface reclamation of a chemical process mine site shall:

Â Â Â Â Â  (a) Ensure protection of human health and safety, as well as that of livestock, fish and wildlife;

Â Â Â Â Â  (b) Ensure environmental protection;

Â Â Â Â Â  (c) Require certification to the permittee, by the State Department of Fish and Wildlife and the State Department of Agriculture, that a self-sustaining ecosystem, comparable to undamaged ecosystems in the area, has been established in satisfaction of the permitteeÂs habitat restoration obligations; and

Â Â Â Â Â  (d) Include backfilling or partial backfilling as determined on a case-by-case basis by the State Department of Geology and Mineral Industries when necessary to achieve reclamation objectives that cannot be achieved through other mitigation activities. [1991 c.735 Â§4; 2003 c.14 Â§341]

Â Â Â Â Â  517.957 Department coordination of activities of affected agencies. The State Department of Geology and Mineral Industries shall coordinate the activities of the affected agencies related to the consolidated application process established under ORS 517.952 to 517.989. [1991 c.735 Â§5]

Â Â Â Â Â  517.958 Compliance with preapplication process; purpose. Any person proposing to conduct a chemical process mining operation shall comply with the requirements for the preapplication process set forth in ORS 517.961 to 517.969. The purpose of such process shall be to identify significant issues to be addressed in the consolidated application process set forth in ORS 517.971 to 517.987. [1991 c.735 Â§6]

Â Â Â Â Â  517.959 Public notice requirements for ORS 517.952 to 517.989. (1) Whenever required in ORS 517.952 to 517.989, public notice shall include information sufficient to inform the public of the proposed activity or event and shall include:

Â Â Â Â Â  (a) Notification to all permitting and cooperating agencies.

Â Â Â Â Â  (b) Notice by mail to each owner of property located within one-half mile of the perimeter of the proposed site of the mining operation. As used in this paragraph, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (c) Notice by mail to persons on the master list.

Â Â Â Â Â  (d) Notice by mail to mineral claimants for claims located within one-half mile of the proposed chemical process mining operation or as otherwise required by rule of a permitting or cooperating agency.

Â Â Â Â Â  (e) Notice by publication in a newspaper of general circulation in the state and in a local newspaper of general circulation in the county or counties in which the proposed chemical process mining operation is located. Notice by publication shall be given at least once each week for two weeks immediately preceding the action.

Â Â Â Â Â  (2) The notice provided pursuant to this section shall satisfy any notice requirement of an individual permitting or cooperating agency related to a permit included in the consolidated application process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (3) As used in this section, Âmaster listÂ means a consolidated list of all interested parties compiled by the State Department of Geology and Mineral Industries and each permitting and cooperating agency and maintained by the department. Any person may request in writing that the State Department of Geology and Mineral Industries add the personÂs name to the agency master list. The State Department of Geology and Mineral Industries may establish a procedure for establishing and maintaining an agency master list, and the governing board of the department may establish a fee to be paid by a person requesting to be added to the master list. The fee shall be sufficient to defray the departmentÂs costs of mailing notices to persons on the master list and maintaining the master list. [1991 c.735 Â§7]

Â Â Â Â Â  517.960 [1989 c.347 Â§2; renumbered 517.702 in 1991]

Â Â Â Â Â  517.961 Notice of intent to submit application; posting of notice. A prospective applicant for a permit to operate a chemical process mining operation shall file with the State Department of Geology and Mineral Industries a notice of intent to submit an application and post copies of the notice along the perimeter of the location of the proposed operation. The posting shall be sufficient to inform the public of the intended action and a legal description of the proposed mining operation location and shall comply with requirements adopted by rule by the governing board of the department. [1991 c.735 Â§8]

Â Â Â Â Â  517.962 [1989 c.347 Â§3; renumbered 517.705 in 1991]

Â Â Â Â Â  517.963 Department duties upon receipt of notice of intent. Upon receipt of a notice of intent under ORS 517.961, the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (1) Provide notice as required under ORS 517.959. The notice shall be sufficient to inform the public of the nature, size and location of the proposed chemical process mining operation.

Â Â Â Â Â  (2) Activate a project coordinating committee for the proposed mining operation and coordinate the participation of federal agencies, affected agencies, local government agencies and the prospective applicant in the activities of the project coordinating committee.

Â Â Â Â Â  (3) Activate a technical review team for the proposed mining operation.

Â Â Â Â Â  (4) Identify to the prospective applicant all permitting and cooperating agencies that will be participating in the consolidated application process. [1991 c.735 Â§9]

Â Â Â Â Â  517.964 [1989 c.347 Â§4; renumbered 517.710 in 1991]

Â Â Â Â Â  517.965 Project coordinating committee. A project coordinating committee shall be composed of representatives from the State Department of Geology and Mineral Industries, all permitting and cooperating agencies, local government agencies and affected federal agencies. Each permitting and cooperating agency shall designate an appropriate staff member to the committee. The project coordinating committee shall share information and coordinate county, state and federal permitting requirements in order to avoid contradictory requirements, facilitate the exchange of ideas, optimize communication and avoid duplicative effort. If a chemical process mine is proposed on federal land, the project coordinating committee shall work with the affected federal agency in accordance with a memorandum of agreement established by the department and the federal agency to facilitate the state and federal application process and to coordinate the two processes to the fullest extent possible. In carrying out its responsibilities, the project coordinating committee shall include opportunities for public participation. [1991 c.735 Â§10]

Â Â Â Â Â  517.966 [1989 c.347 Â§8; renumbered 517.715 in 1991]

Â Â Â Â Â  517.967 Technical review team. (1) A technical review team shall be composed of representatives from the State Department of Geology and Mineral Industries and each permitting agency and cooperating agency. The technical review team shall:

Â Â Â Â Â  (a) Establish methodology guidelines to be followed in the collection of baseline data;

Â Â Â Â Â  (b) Coordinate with the applicant the use of baseline data collection methodologies as approved by the permitting and cooperating agencies; and

Â Â Â Â Â  (c) Determine whether the chemical process mining operation as proposed in the consolidated application complies with the standards established in ORS 517.956 and any other applicable requirements for a permit listed under ORS 517.971.

Â Â Â Â Â  (2) Each permitting agency and cooperating agency shall designate an appropriate staff member to serve on the technical review team. [1991 c.735 Â§11]

Â Â Â Â Â  517.968 [1989 c.347 Â§6; renumbered 517.720 in 1991]

Â Â Â Â Â  517.969 Collection of baseline data; public informational meetings; collection methodology. (1) Upon receipt of notice from a prospective applicant that the prospective applicant is ready to begin collecting baseline data, the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (a) Provide notice in accordance with ORS 517.959 that the prospective applicant intends to begin baseline data collection and the location where additional background information may be obtained or reviewed.

Â Â Â Â Â  (b) Within 30 days after receiving the notice from the applicant, conduct two public information meetings. One public meeting shall be conducted in the population center closest to the site of the proposed mining operation and one public meeting shall be conducted in a major population center for the state, as determined by State Department of Geology and Mineral Industries.

Â Â Â Â Â  (c) Receive written comments from the public and affected agencies for 45 days after receiving notice under this subsection.

Â Â Â Â Â  (2) The purpose of the public informational meetings and public comment period under subsection (1) of this section shall be to:

Â Â Â Â Â  (a) Identify the issues raised by the proposed chemical process mining operation;

Â Â Â Â Â  (b) Receive information from the public that the State Department of Geology and Mineral Industries and the permitting and cooperating agencies may need to know in order to evaluate the application; and

Â Â Â Â Â  (c) Determine the data that should be collected during the baseline data collection phase of the consolidated application process to address the issues identified.

Â Â Â Â Â  (3) Upon receipt of notice under subsection (1) of this section, the technical review team activated under ORS 517.963 shall determine the specific methodologies to be applied by the applicant in collecting baseline data.

Â Â Â Â Â  (4) The applicant shall collect data according to the methodology established by the permitting and cooperating agencies through the technical review team. The data collected shall be verified by the appropriate agency in accordance with procedures adopted by the agency. [1991 c.735 Â§12]

Â Â Â Â Â  517.970 [1989 c.347 Â§5; renumbered 517.725 in 1991]

Â Â Â Â Â  517.971 Consolidated application. Each applicant for a permit to operate a chemical process mining operation shall submit a consolidated application to the State Department of Geology and Mineral Industries. The department and the permitting and cooperating agencies shall not begin deliberating on whether to issue a permit until the department receives an application fee and a complete consolidated application that includes but is not limited to:

Â Â Â Â Â  (1) Name and location of the proposed facility.

Â Â Â Â Â  (2) Name, mailing address and phone number of the applicant and a registered agent for the applicant.

Â Â Â Â Â  (3) The legal structure of the applicant as filed in the business registry with the Secretary of State and the legal residence of the applicant.

Â Â Â Â Â  (4) Mineral and surface ownership status of the proposed facility.

Â Â Â Â Â  (5) Baseline data, including but not limited to environmental, socioeconomic, historical, archaeological conditions, land use designations and special use designations in the area of the state in which the proposed chemical process mining operation is located.

Â Â Â Â Â  (6) Appropriate maps, aerial photos, cross-sections, plans and documentation.

Â Â Â Â Â  (7) A proposed:

Â Â Â Â Â  (a) Mine plan;

Â Â Â Â Â  (b) Processing plan;

Â Â Â Â Â  (c) Water budget;

Â Â Â Â Â  (d) Fish and wildlife protection and mitigation plan;

Â Â Â Â Â  (e) Operational monitoring and reporting plan;

Â Â Â Â Â  (f) Reclamation and closure plan;

Â Â Â Â Â  (g) Plan for controlling water runoff and run on;

Â Â Â Â Â  (h) Operating plan;

Â Â Â Â Â  (i) Solid and hazardous waste management plan;

Â Â Â Â Â  (j) Plan for transporting and storing toxic chemicals;

Â Â Â Â Â  (k) Employee training plan as required by agency rule;

Â Â Â Â Â  (L) Seasonal or short term closure plan;

Â Â Â Â Â  (m) Spill prevention and credible accident contingency plan;

Â Â Â Â Â  (n) Post-closure monitoring and reporting plan; and

Â Â Â Â Â  (o) Identification of special natural areas, including but not limited to areas designated as areas of critical environmental concern, research natural areas, outstanding natural areas and areas designated by the Oregon Natural Heritage Plan, as defined in state rules and federal regulations.

Â Â Â Â Â  (8) All information required by the permitting agencies to determine whether to issue or deny the following permits as applicable to the proposed operation:

Â Â Â Â Â  (a) Surface mining operating permits required under ORS 517.790 and 517.915;

Â Â Â Â Â  (b) Fill and removal permits required under ORS 196.600 to 196.905;

Â Â Â Â Â  (c) Permits to appropriate surface water or ground water under ORS 537.130 and 537.615, to store water under ORS 537.400 and impoundment structure approval under ORS 540.350 to 540.390;

Â Â Â Â Â  (d) National Pollutant Discharge Elimination System permit under ORS 468B.050;

Â Â Â Â Â  (e) Water pollution control facility permit under ORS 468B.050;

Â Â Â Â Â  (f) Air contaminant discharge permit under ORS 468A.040 to 468A.060;

Â Â Â Â Â  (g) Solid waste disposal permit under ORS 459.205;

Â Â Â Â Â  (h) Permit for use of power driven machinery on forestland under ORS 477.625;

Â Â Â Â Â  (i) Permit for placing explosives or harmful substances in waters of the state under ORS 509.140;

Â Â Â Â Â  (j) Hazardous waste storage permit under ORS 466.005 to 466.385;

Â Â Â Â Â  (k) Local land use permits; and

Â Â Â Â Â  (L) Any other state permit required for the proposed chemical process mining operation.

Â Â Â Â Â  (9) All other information required by the department, a permitting agency, a cooperating agency or the technical review team. [1991 c.735 Â§13; 1995 c.605 Â§3]

Â Â Â Â Â  517.972 [1989 c.347 Â§7; renumbered 517.730 in 1991]

Â Â Â Â Â  517.973 Fees; payment of expenses of department and permitting and cooperating agencies. (1) In addition to any permit fee required by any other permitting agency, each consolidated application under ORS 517.971 shall be accompanied by an initial fee established by the State Geologist in an amount not to exceed $606.

Â Â Â Â Â  (2)(a) Annually on the anniversary date of the issuance of each such operating permit, each holder of an operating permit shall pay to the State Department of Geology and Mineral Industries a fee established by the State Geologist in an amount not less than $456.

Â Â Â Â Â  (b) In addition to the fee prescribed in paragraph (a) of this subsection, the department may charge an additional amount not to exceed $200 for inspections made at sites:

Â Â Â Â Â  (A) Where surface mining was conducted without the permit required by ORS 517.790;

Â Â Â Â Â  (B) Where surface mining has been abandoned; or

Â Â Â Â Â  (C) Where surface mining was conducted in an area not described in the surface mining permit.

Â Â Â Â Â  (3) Subject to the provisions of subsection (5) of this section, the applicant shall pay all expenses incurred by the department and the permitting and cooperating agencies related to the consolidated application process under ORS 517.952 to 517.989. These expenses may include legal expenses, expenses incurred in processing and evaluating the consolidated application, issuing a permit or final order and expenses of hiring a third party contractor under ORS 517.979 and 517.980.

Â Â Â Â Â  (4) Every applicant submitting a consolidated application under ORS 517.952 to 517.989 shall submit the fee required under subsection (1) of this section to the department at the same time as the consolidated application is filed under ORS 517.971. To the extent possible, the full cost of the process set forth in ORS 517.952 to 517.989 shall be paid from the application fee paid under this section. However, if such costs exceed the fee, the applicant shall pay any excess costs shown in an itemized statement prepared by the department. In no event shall the department and permitting and cooperating agencies incur evaluation expenses in excess of 110 percent of the fee initially paid unless the department provides prior notification to the applicant and a detailed projected budget the department believes necessary to complete the process or a portion of the process under ORS 517.952 to 517.989. If the costs are less than the fee paid, the excess shall be refunded to the applicant.

Â Â Â Â Â  (5) All expenses incurred by the department and the permitting and cooperating agencies under ORS 517.952 to 517.989 that are charged to or allocated to the fee paid by an applicant shall be necessary, just and reasonable. Upon request, the department shall provide a detailed justification for all charges to the applicant. [1991 c.735 Â§13a]

Â Â Â Â Â  517.974 [1989 c.347 Â§9; renumbered 517.735 in 1991]

Â Â Â Â Â  517.975 Distribution of completed consolidated application; notice of receipt of application. Upon receipt of a completed consolidated application, the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (1) Provide copies of the application to each affected local government, permitting agency, cooperating agency or federal agency.

Â Â Â Â Â  (2) Provide notice of the receipt of the consolidated application in accordance with ORS 517.959. The notice shall include information about the opportunity for submitting written comments on the application and about the public hearing conducted as required under ORS 517.977. [1991 c.735 Â§14]

Â Â Â Â Â  517.976 [1989 c.347 Â§16; renumbered 517.740 in 1991]

Â Â Â Â Â  517.977 Preparation of draft permits; public hearing; determination of completeness of consolidated application. (1) When all members of the technical review team concur that the permitting agencies and the cooperating agencies are ready to begin preparing draft permits, the State Department of Geology and Mineral Industries shall conduct a public hearing and accept written comments on whether the information contained in the consolidated application is complete and sufficient to allow the permitting agencies to determine whether to issue a permit. The date and location of the public hearing and the period allowed for written comment shall be established by the department. Notice of the public hearing and comment period shall be given in accordance with ORS 517.959.

Â Â Â Â Â  (2) At the conclusion of the public hearing and comment period under subsection (1) of this section and within 90 days after the State Department of Geology and Mineral Industries receives a consolidated application for a chemical process mining operation, the department, in conjunction with all permitting and cooperating agencies, shall make a determination of whether the application is complete. On the basis of the determination the department shall either:

Â Â Â Â Â  (a) If the permitting and cooperating agencies determine that the consolidated application is complete, issue a notice to proceed with the permitting process and the preparation of draft permits; or

Â Â Â Â Â  (b) If the permitting and cooperating agencies determine that additional information is necessary, notify the applicant of the additional information that is required.

Â Â Â Â Â  (3) If the permitting and cooperating agencies do not require the applicant to provide additional information as suggested at the public hearing or comment period under subsection (1) of this section, the agencies shall prepare a written response explaining why the additional information is not being requested from the applicant.

Â Â Â Â Â  (4) Upon receipt of any additional information requested, the State Department of Geology and Mineral Industries shall accept public comments related to the additional information for a period of two weeks. Except as provided in ORS 517.978, the department shall not conduct additional public hearings. [1991 c.735 Â§15]

Â Â Â Â Â  517.978 Review of application; additional information. (1) After the State Department of Geology and Mineral Industries issues a notice to proceed, the consolidated application shall be considered complete unless:

Â Â Â Â Â  (a) New information is available that could not have been presented at the time of the completeness hearing; or

Â Â Â Â Â  (b) Additional information is necessary to allow the permitting or cooperating agencies to make a determination regarding whether to issue or deny a permit or to issue the permit with conditions attached.

Â Â Â Â Â  (2) The permitting and cooperating agencies may continue to review an application while in the process of requesting additional information. However, the department shall conduct an additional public hearing under ORS 517.977 if the agencies determine that additional information is significant to the issuance or denial of a permit. [1991 c.735 Â§16]

Â Â Â Â Â  517.979 Environmental evaluation; review of baseline data; payment of costs of third party contractor. (1) The State Department of Geology and Mineral Industries shall direct staff or shall hire a third party contractor to:

Â Â Â Â Â  (a) Prepare an environmental evaluation;

Â Â Â Â Â  (b) Review baseline data submitted by the applicant; and

Â Â Â Â Â  (c) Review application material if a permitting agency or a cooperating agency lacks the expertise.

Â Â Â Â Â  (2) The applicant shall pay costs of hiring a third party contractor. If the applicant shows cause why a particular third party contractor should not be allowed to perform a function under subsection (1) of this section, the department shall hire an alternate contractor.

Â Â Â Â Â  (3) The contents of the environmental evaluation under subsection (1) of this section shall include:

Â Â Â Â Â  (a) An analysis of the reasonably foreseeable impacts of an activity including catastrophic consequences even if the probability of occurrence is low, if the analysis is supported by credible scientific evidence, is not based on pure conjecture and is within the rule of reason.

Â Â Â Â Â  (b) An assessment of the total cumulative impact on the environment that results from the incremental impact of an action when added with other past, present and reasonably foreseeable future actions, regardless of the agency or persons that undertake the other action, or whether the actions are on private, state or federal land. To the extent possible, the department shall enter into a memorandum of agreement with federal agencies to insure that information required by the state in evaluating the cumulative impact of a proposed chemical process mine may be used by the applicant to satisfy federal requirements for such an assessment.

Â Â Â Â Â  (c) A review and analysis of alternatives analyzed by the applicant or a contractor hired by the applicant that:

Â Â Â Â Â  (A) Rigorously explores and objectively evaluates all reasonable alternatives and briefly discusses alternatives that were eliminated and the reasons the alternatives were eliminated;

Â Â Â Â Â  (B) Treats each alternative, including the proposed action, in detail so that the permitting agencies, cooperating agencies and the public may evaluate the comparative merits of the alternatives; and

Â Â Â Â Â  (C) Identifies all alternatives within the authority of each permitting or cooperating agency.

Â Â Â Â Â  (4) Upon completion of the environmental evaluation, the State Department of Geology and Mineral Industries shall provide notice in accordance with ORS 517.959. The notice shall state that the environmental evaluation is complete and that the persons may respond with written comments for a period of two weeks after the notice is given. [1991 c.735 Â§17]

Â Â Â Â Â  517.980 Socioeconomic impact analysis. Concurrent with the development of the environmental evaluation, the State Department of Geology and Mineral Industries shall direct staff or hire a third party contractor to prepare a socioeconomic impact analysis for the use of the applicant, local government and affected agencies. [1991 c.735 Â§18]

Â Â Â Â Â  517.981 Draft permit and permit conditions; denial of permit; time limits; public hearing on draft permit. (1) Within 225 days after receiving the completed consolidated application and the environmental evaluation conducted under ORS 517.979, each permitting agency shall provide its draft permit and permit conditions or its denial document to the State Department of Geology and Mineral Industries. If a permitting agency includes in its draft permit a condition that is inconsistent with the environmental evaluation conducted pursuant to ORS 517.979, the agency shall include with its draft permit a written explanation of the condition setting forth the findings of the agency that support the condition. The State Department of Geology and Mineral Industries shall assure that the conditions imposed on the permits by the cooperating agencies do not conflict. If the department finds a conflict exists, the technical review team shall resolve the conflict.

Â Â Â Â Â  (2) Within 15 days after receiving all draft permits and the completion of its draft operating permit, the State Department of Geology and Mineral Industries shall issue notice of an opportunity for public comment and a consolidated public hearing on all draft permits. The public hearing shall occur not sooner than 45 days after the department issues the notice. The notice shall be issued in accordance with ORS 517.959. [1991 c.735 Â§19]

Â Â Â Â Â  517.982 Final permits; permit conditions submitted by cooperating agencies. (1) Based on information received at the consolidated public hearing, from persons submitting written comments, commenting agencies and the review of the affected agencies, each permitting agency shall, within 45 days after the consolidated public hearing under ORS 517.981 or within the time period required by any applicable federal law, whichever is sooner, approve, deny or modify the agencyÂs permit with conditions necessary to assure that the chemical process mining operation allowed under a permit complies with the standards and requirements applicable to the permit.

Â Â Â Â Â  (2) Each cooperating agency shall develop permit conditions within the expertise and authority of the cooperating agency and submit the permit conditions to the State Department of Geology and Mineral Industries to be included as conditions on the departmentÂs permit. The department shall not issue a permit until each cooperating agency has submitted a written concurrence with the terms and conditions of the permit as such pertain to the statutory responsibility of each cooperating agency.

Â Â Â Â Â  (3) Upon completion of the permits, the department shall issue a notice in accordance with ORS 517.959 to notify interested persons that the final permits are issued. [1991 c.735 Â§20]

Â Â Â Â Â  517.983 Consolidated contested case hearing; judicial review; stay of permit. (1) The applicant or any person who appeared before a permitting agency at the consolidated public hearing under ORS 517.981, either orally or in writing, regarding a permit granted or denied by the permitting agency may file with the State Geologist a written request for a consolidated contested case hearing. The request shall be filed within 30 days after the date the permit was granted or denied.

Â Â Â Â Â  (2) Upon receipt of a request under subsection (1) of this section, the State Department of Geology and Mineral Industries shall schedule a consolidated contested case hearing which shall be held not less than 60 days or more than 75 days after the notice of permit issuance under ORS 517.982. The hearing shall be conducted in accordance with the provisions applicable to contested case proceedings under ORS chapter 183. Any permit granted by a permitting agency shall be suspended until completion of the administrative hearings process.

Â Â Â Â Â  (3) Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) The administrative law judge shall prepare a proposed order for each contested permit. A party may file written exceptions to the proposed order with the permitting agency. If the permitting agency determines that additional information may be included in the record, the agency shall remand the order to the appropriate administrative law judge for further consideration. After receiving exceptions and hearing argument on the exceptions, the governing body or person within the permitting agency responsible for making a final decision on a permit may adopt the proposed order or issue a new order.

Â Â Â Â Â  (5) Jurisdiction for judicial review of a permitting agencyÂs issuance or denial of a permit is conferred upon the Supreme Court. Proceedings for review shall be instituted by filing a petition in the Supreme Court. The petition shall be filed within 60 days following the date the permit is issued or denied. If the permit with prescribed conditions is approved, the filing of the petition for review shall stay the permit during the pendency of judicial review for a period of up to six months from the date the petition for review is filed. The Supreme Court may extend the stay beyond the six-month period upon written request and a showing by the petitioner that the activities under the permit could result in irreparable harm to the site. Except as otherwise provided in this subsection, the review by the Supreme Court shall be as provided in ORS 183.482. The Supreme Court shall give priority on its docket to such a petition for review.

Â Â Â Â Â  (6) When only the applicant files a petition for judicial review, the six-month stay imposed under subsection (5) of this section may be removed by the permitting agency upon written request within 60 days after the filing of the petition and a showing by the applicant to support a finding by the permitting agency that proceeding with any or all activities under the permit will not result in irreparable harm to the site. In making such findings the permitting agency may require an additional bond or alternative security to be filed with the State Department of Geology and Mineral Industries as provided in ORS 517.987. The bond shall be in an amount the permitting agency determines necessary to assure complete restoration of the site if the petitioner elects not to complete the project following judicial review. Agency denial of the request to remove the stay is subject to review by the Supreme Court under such rules as the Supreme Court may establish. [1991 c.735 Â§21; 1999 c.849 Â§Â§104a,104c; 2003 c.75 Â§44]

Â Â Â Â Â  517.984 Modification of permit; project coordinating committee. (1) The permittee, the State Department of Geology and Mineral Industries, any other permitting agency or a cooperating agency may request modification of a permit issued under the process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (2) If a permitting agency is requested to make a permit modification that the permitting agency or a cooperating agency finds is a significant permit modification under the provisions of ORS 517.952 to 517.989, the agency shall notify the State Department of Geology and Mineral Industries. The department shall coordinate the organization of a project coordinating committee. The project coordinating committee shall review the proposed modification and determine those portions of ORS 517.952 to 517.989 with which the applicant must comply. The decision of the project review committee shall be:

Â Â Â Â Â  (a) Limited to those portions of the chemical process mine operation to be modified; and

Â Â Â Â Â  (b) Consistent with public participation as set forth in ORS 517.952 to 517.989. [1991 c.735 Â§22]

Â Â Â Â Â  517.985 Rulemaking. In accordance with applicable provisions of ORS chapter 183, the governing board of the State Department of Geology and Mineral Industries shall adopt rules necessary to implement the provisions of ORS 517.952 to 517.989. The rules shall include but need not be limited to:

Â Â Â Â Â  (1) The information required to be submitted in a notice of intent;

Â Â Â Â Â  (2) The fee that the department may collect from a person requesting inclusion on the master list under ORS 517.959; and

Â Â Â Â Â  (3) The form and content of the consolidated application. [1991 c.735 Â§23]

Â Â Â Â Â  517.986 Time limit for final action on permit subject to consolidated application process. Notwithstanding any other provision of law, the State Department of Geology and Mineral Industries and any other permitting agency shall take final action to issue or deny a permit subject to the consolidated application process set forth in ORS 517.952 to 517.989 within one year after issuance of a notice to proceed under ORS 517.977. However, with the concurrence of the applicant, the processing of the application may be suspended for a period of time to allow the applicant to resolve issues having a bearing on, or necessary to any permitting agencyÂs decision or the departmentÂs decision on whether to issue or deny a permit. [1991 c.735 Â§24]

Â Â Â Â Â  517.987 Reclamation bond or security; annual assessment of cost of reclamation; lien; release of security; post-reclamation security. (1) At the time of submitting a consolidated application under ORS 517.971, the applicant shall estimate the total cost of reclamation consistent with the standards imposed under ORS 517.702 to 517.989. Using the reclamation estimate and a credible accident analysis as a guide, the State Department of Geology and Mineral Industries shall make an initial determination as to the amount of the reclamation bond necessary to protect human health and the environment. The department shall distribute a bond proposal to all permitting and cooperating agencies. The amount of the bond that the department may require to cover the actual cost of reclamation shall not be limited.

Â Â Â Â Â  (2) The reclamation bond or alternative security acceptable to the department shall be posted before the start of mining operations. The bond shall be issued by a bonding company licensed to operate in Oregon. A mining operation may not satisfy the requirements for a bond through self-insurance.

Â Â Â Â Â  (3) The department shall assess annually the overall cost of reclamation. If changes in the operation or modifications to a permit cause the cost of reclamation to exceed the amount of the reclamation bond currently held by the state, the permittee shall post an additional bond for the difference. All reclamation calculations shall be approved by the department. Incremental surety increases shall be provided for, with the level of surety being consistent with the degree and forms of surface disturbance anticipated within a time period specified by the department. When the actual surface area to be disturbed approaches the level expected by the department, the permittee shall notify the department sufficiently in advance of reaching the acreage limit specified to allow for a review of surety requirements and posting of additional surety by the permittee prior to exceeding the acreage limit set by the department.

Â Â Â Â Â  (4) If reclamation costs will exceed the posted bond and the operator does not increase the bond amount, the department and other permitting agencies shall suspend all permits until the permittee posts the additional bond security.

Â Â Â Â Â  (5) The department may seek a lien against the assets of the permittee to cover the cost of reclamation if the bond posted is insufficient. The amount of the lien shall be the amount of the costs incurred by the department to complete reclamation. All current operating permits of the permittee shall be suspended and the department shall deny immediately all pending applications of the permittee to conduct mining operations.

Â Â Â Â Â  (6)(a) The permittee shall submit to the department a written request for the release of its reclamation bond. If the permittee has conducted concurrent reclamation, the permittee shall submit an application for bond reduction which estimates the percentage of reclamation done to date and the corresponding percentage of reclamation funds that the permittee believes should be returned. A bond release or reduction request shall state in unambiguous terms all measures taken to reclaim the site and any problem or potential problems that may inhibit reclamation in accordance with permit requirements.

Â Â Â Â Â  (b) The department shall distribute the request to each permitting or cooperating agency, to members of the public who participated in the consolidated application under ORS 517.952 to 517.989, and to any person who requests notification. In addition, the department shall publish a notice as provided in ORS 517.959 announcing receipt of a request for bond release or bond reduction.

Â Â Â Â Â  (c) No sooner than 60 days after distributing the request and providing notice of the receipt of the request, the department shall conduct an informal public hearing to determine whether to allow the bond release or bond reduction.

Â Â Â Â Â  (7) The department may require security or an annuity for post-reclamation monitoring and care to be paid before the final bond release. The security or annuity shall be sufficient to cover long-term site care and monitoring needs. The department shall determine the amount of the proposed security or annuity and distribute a proposal to all permitting and cooperating agencies. [1991 c.735 Â§24a]

Â Â Â Â Â  517.988 Permit conditions by State Department of Fish and Wildlife; violations of State Department of Fish and Wildlife conditions. (1) The State Department of Fish and Wildlife shall develop conditions for the protection of fish and wildlife resources that shall be included in any permit issued by the State Department of Geology and Mineral Industries under the process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife shall have the right of ingress and egress to and from a chemical process mine operating under a permit that includes conditions imposed pursuant to subsection (1) of this section, doing no unnecessary injury to the property of the mine operator, to determine whether the operator is complying with such conditions. If the State Department of Fish and Wildlife determines that a violation has occurred, the State Department of Fish and Wildlife shall inform the State Department of Geology and Mineral Industries of the violation and the State Department of Geology and Mineral Industries shall cooperate with the State Department of Fish and Wildlife to take appropriate enforcement action.

Â Â Â Â Â  (3) As used in this section Âchemical process mineÂ has the meaning given in ORS 517.952. [1991 c.735 Â§24b]

Â Â Â Â Â  Note: 517.988 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.989 Statutes and rules applicable to consolidated application. (1) Except as provided in subsections (2) and (3) of this section, the State Department of Geology and Mineral Industries and all permitting and commenting agencies shall review and take action on a consolidated application in accordance with statutes and rules in effect at the time the notice of intent to submit an application is filed under ORS 517.961.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a consolidated application if:

Â Â Â Â Â  (a) An applicant is responsible for unreasonable delays in the processing of the application or fails to make a good faith effort to comply with all requirements for issuance of the permit;

Â Â Â Â Â  (b) Application of a statute or rule is required under federal law or is a requirement for the state to maintain approval of or delegation of administration of a federal program; or

Â Â Â Â Â  (c) The department, or a permitting agency or commenting agency, finds that application of a rule is necessary to protect the public from a serious threat to human health or safety.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to rules adopted by the Environmental Quality Commission on or before January 1, 1995. [1995 c.503 Â§2]

PENALTIES

Â Â Â Â Â  517.990 Criminal penalties. (1) Any landowner or operator who conducts a surface mining operation, for which a permit is required by ORS 517.750 to 517.901, without a valid operating permit therefor commits a Class A violation.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of any provision of ORS 517.750 to 517.901, or any rules promulgated pursuant thereto, or of any conditions of an operating permit is a Class A violation.

Â Â Â Â Â  (3) Subject to ORS 153.022, violation of ORS 517.910 to 517.951, or any rules promulgated pursuant thereto, or of any conditions of an operating permit for a nonaggregate surface mining operation is punishable, upon conviction, by a fine of not more than $10,000.

Â Â Â Â Â  (4) Notwithstanding any other provision of the law, any landowner or operator who conducts a nonaggregate surface mining operation, without a valid operating permit as required by ORS 517.910 to 517.951 shall be punished, upon conviction, by a fine of not more than $10,000. [Amended by 1953 c.188 Â§2; subsection (3) enacted as 1957 c.580 Â§11; 1971 c.743 Â§398; subsection (4) enacted as 1971 c.719 Â§18; subsections (5) and (6) enacted as 1981 c.622 Â§14; 1985 c.292 Â§1; 1987 c.260 Â§4; 1993 c.742 Â§115; 1999 c.1051 Â§196]

Â Â Â Â Â  517.992 Civil penalties; rules. (1) In addition to any other sanction authorized by law, the governing board of the State Department of Geology and Mineral Industries may impose a civil penalty of not less than $200 per day and not more than $50,000 per day for any violation of ORS 517.702 to 517.989 related to a chemical process mine, of any rules adopted under those provisions related to a chemical process mine, of any orders issued under those provisions related to a chemical process mine or of any conditions of a permit issued under those provisions related to a chemical process mine. A penalty may be imposed under this section without regard to whether the violation occurs on property covered by a permit issued under ORS 517.702 to 517.989.

Â Â Â Â Â  (2)(a) In addition to any other sanction authorized by law, and subject to the limitations of paragraph (b) of this subsection, the governing board of the State Department of Geology and Mineral Industries may impose a civil penalty of not more than $10,000 per day for any violation of ORS 517.702 to 517.951 not related to a chemical process mine, of any rules adopted under those provisions not related to a chemical process mine, of any orders issued under those provisions not related to a chemical process mine or of any conditions of a permit issued under those provisions not related to a chemical process mine.

Â Â Â Â Â  (b) A penalty may be imposed under this subsection only if a landowner or operator fails to complete erosion stabilization as required by ORS 517.775 or board rules adopted to implement that section, if the operator has failed to comply with a final order issued under ORS 517.860 or 517.880, if the operation is being conducted in violation of conditions imposed on an operating permit or reclamation plan pursuant to ORS 517.835 or if the operation is being conducted:

Â Â Â Â Â  (A) Without a permit;

Â Â Â Â Â  (B) Outside the permit boundary; or

Â Â Â Â Â  (C) Outside a permit condition regarding boundaries, setbacks, buffers or the placement of surface mining refuse.

Â Â Â Â Â  (3) A civil penalty imposed under this section shall become due and payable 10 days after the order imposing the civil penalty becomes final by operation of law or on appeal. A person against whom a civil penalty is to be imposed shall be served with a notice in the form provided in ORS 183.415. Service of the notice shall be accomplished in the manner provided by ORS 183.415.

Â Â Â Â Â  (4) The person to whom the notice provided for in subsection (3) of this section is addressed shall have 20 days from the date of service of the notice in which to make written application for a hearing. If no application for a hearing is made, the agency may make a final order imposing the penalty.

Â Â Â Â Â  (5) Any person who makes application as provided for in subsection (4) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (6) Judicial review of an order made after a hearing under subsection (5) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

Â Â Â Â Â  (7) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

Â Â Â Â Â  (8) Failure to pay a civil penalty that has become final under this section shall be grounds for revocation of any permit issued under ORS 517.702 to 517.989 to the person against whom the penalty has been assessed.

Â Â Â Â Â  (9) Any civil penalty received by the State Treasurer under this section shall be deposited in the General Fund to the credit of the Geology and Mineral Industries Account and is continuously appropriated to the State Department of Geology and Mineral Industries to the extent necessary for the administration and enforcement of the laws, rules and orders under which the penalty was assessed.

Â Â Â Â Â  (10) A reclamation fund shall be established into which funds not used to administer subsection (9) of this section shall be deposited. This money shall be used by the State Department of Geology and Mineral Industries for the purpose of the reclamation of abandoned mine and drill sites.

Â Â Â Â Â  (11) When a single incident violates statutes, rules, board orders or permit conditions administered by more than one agency, the department shall coordinate with the other agencies having civil penalty authority before imposing a civil penalty.

Â Â Â Â Â  (12) In implementing this section, the department shall adopt rules that provide civil penalties that are commensurate with the severity of violations and allow for a written warning at least 48 hours prior to imposing a penalty when there is no immediate threat to human health, safety or the environment. The written warning may be personally served on the person incurring the penalty or may be sent by registered or certified mail. The warning shall include:

Â Â Â Â Â  (a) A reference to the particular sections of the statute, rule, order or permit involved; and

Â Â Â Â Â  (b) A short and plain statement of the matters asserted or charged.

Â Â Â Â Â  (13) A civil penalty may be imposed against the board of directors and high managerial agents of a corporation if those persons engage in, authorize, solicit, request, command or knowingly tolerate the conduct for which the penalty is to be imposed. As used in this subsection, ÂagentÂ and Âhigh managerial agentÂ have those meanings given in ORS 161.170. [1991 c.735 Â§24c; 1993 c.341 Â§1; 1997 c.183 Â§4; 2001 c.262 Â§1; 2003 c.470 Â§3]

CHAPTERS 518 AND 519

[Reserved for expansion]

_______________



Chapter 520

Chapter 520 Â Conservation of Gas and Oil

2005 EDITION

CONSERVATION OF GAS AND OIL

MINERAL RESOURCES

GENERAL PROVISIONS

520.005Â Â Â Â  Definitions

520.015Â Â Â Â  ÂWasteÂ defined

520.025Â Â Â Â  Permit for drilling well or using well for storage; application form; extension; grounds for granting or denying permit; fees; disposition of fees

520.035Â Â Â Â  Waste of oil and gas prohibited

520.045Â Â Â Â  Determination of waste of oil or gas

520.055Â Â Â Â  General jurisdiction and authority of board; tidal lands; rules

520.095Â Â Â Â  Rules and orders; confidentiality of logs; notice and hearing; fees; bond

520.105Â Â Â Â  Administrative procedure; rules

520.115Â Â Â Â  Board may act on own motion; filing petition with board; notice; hearing; orders

520.125Â Â Â Â  Authority of board to compel giving of testimony and production of evidence

520.135Â Â Â Â  Application for rehearing by person adversely affected by order of board

520.145Â Â Â Â  Judicial review of board actions

520.155Â Â Â Â  Records, accounts, reports and writings not to be falsified, altered, destroyed or removed from state

520.165Â Â Â Â  Aiding or abetting in a violation of chapter prohibited

520.175Â Â Â Â  Injunctions to restrain violation or threatened violation of chapter

SPACING UNITS

520.210Â Â Â Â  Establishment of spacing units for a pool; purpose; scope; effect

520.220Â Â Â Â  Integrating interests or tracts within spacing unit

520.230Â Â Â Â  Approved agreement for cooperative or unit development of pool not to be construed as violating certain regulatory laws

520.240Â Â Â Â  Voluntary unitization of operations by lessees of tidal or submersible lands; Department of State LandsÂ function

520.260Â Â Â Â  Hearing to determine need for unitization of operations; required findings; order

UNIT OPERATIONS

520.270Â Â Â Â  Plan for unit operations

520.280Â Â Â Â  Allocation of production under plan; ownership

520.290Â Â Â Â  When unitization order to become effective; supplemental hearings

520.300Â Â Â Â  Amending unitization order

520.310Â Â Â Â  Unitization of area including area previously unitized; partial unitization of pool

520.320Â Â Â Â  Unitization order does not terminate prior agreements or affect oil and gas rights; acquisition of property during unit operations

520.330Â Â Â Â  Effect of operations in unit area

UNDERGROUND RESERVOIRS

520.340Â Â Â Â  Legislative findings

520.350Â Â Â Â  Property rights in underground reservoirs for natural gas storage

PENALTIES

520.991Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  520.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAndÂ includes ÂorÂ and ÂorÂ includes Âand.Â

Â Â Â Â Â  (2) ÂBoardÂ means the governing board of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (3) ÂCondensateÂ means liquid hydrocarbons that were originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (4) ÂFieldÂ means the general area underlaid by one or more pools.

Â Â Â Â Â  (5) ÂGasÂ means all natural gas and all other fluid hydrocarbons not defined as oil in subsection (6) of this section, including condensate originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (6) ÂOilÂ means crude petroleum oil and all other hydrocarbons, regardless of gravity, which are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

Â Â Â Â Â  (7) ÂPersonÂ means any natural person, partnership, corporation, association, receiver, trustee, guardian, fiduciary, executor, administrator, representative of any kind, or the State of Oregon and any of its political subdivisions, boards, agencies or commissions.

Â Â Â Â Â  (8) ÂPoolÂ means an underground reservoir containing a common accumulation of oil and natural gas. A zone of a structure which is completely separated from any other zone in the same structure is a pool.

Â Â Â Â Â  (9) ÂOwnerÂ means a person who has the right to drill into and to produce from any pool and to appropriate the oil or gas produced therefrom either for others, for the person or for the person and others.

Â Â Â Â Â  (10) ÂProducerÂ means the owner of one or more wells capable of producing oil or gas or both.

Â Â Â Â Â  (11) ÂProtect correlative rightsÂ means that the action or regulation by the board affords a reasonable opportunity to each person entitled thereto to recover or receive the oil or gas in the tract or tracts of the person or the equivalent thereof, without being required to drill unnecessary wells or to incur other unnecessary expense to recover or receive such oil or gas or its equivalent.

Â Â Â Â Â  (12) ÂUnit areaÂ means one or more pools or parts thereof under unit operation pursuant to ORS 520.260 to 520.330 and 520.230 (2).

Â Â Â Â Â  (13) ÂWellÂ means a well drilled in search of oil or gas, but shall not include core test wells, stratigraphic test wells, seismic test wells or wells drilled for information purposes only as distinguished from wells drilled for the purpose of producing oil or gas if found.

Â Â Â Â Â  (14) ÂUnderground reservoirÂ means any subsurface sand, strata, formation, aquifer, cavern or void whether natural or artificially created, suitable for the injection and storage of natural gas therein and the withdrawal of natural gas therefrom, but excluding a pool.

Â Â Â Â Â  (15) ÂUnderground storageÂ means the process of injecting and storing natural gas within and withdrawing natural gas from an underground reservoir. [1953 c.667 Â§1; 1961 c.671 Â§15; 1973 c.276 Â§1; 1977 c.296 Â§1]

Â Â Â Â Â  520.010 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.015 ÂWasteÂ defined. ÂWaste,Â in addition to its ordinary meaning, means Âphysical wasteÂ as that term is generally understood in the petroleum industry. It includes:

Â Â Â Â Â  (1) Underground waste and the inefficient, excessive or improper use or dissipation of reservoir energy, including gas energy and water drive, of any pool, and the locating, spacing, drilling, equipping, operating or producing of any oil well or gas well in a manner that results or tends to result in reducing the quantity of oil or gas ultimately recoverable from any pool; and

Â Â Â Â Â  (2) Surface waste and the inefficient storing of oil and the locating, spacing, drilling, equipping, operating or producing of oil wells or gas wells in a manner causing or tending to cause unnecessary or excessive surface loss or destruction of oil or gas. [1953 c.667 Â§2; 1999 c.59 Â§164]

Â Â Â Â Â  520.020 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.025 Permit for drilling well or using well for storage; application form; extension; grounds for granting or denying permit; fees; disposition of fees. (1) No person proposing to drill any well for oil or gas or proposing to drill or use any well for underground storage of gas in an underground reservoir shall commence the drilling or use until the person has applied to the State Geologist upon a form prescribed by the State Geologist for a permit to operate the well, paid to the governing board of the State Department of Geology and Mineral Industries a nonrefundable fee set by the board not to exceed $250 for each such application, posted any bond that may be required pursuant to ORS 520.095 (1) and obtained the permit to drill the well pursuant to subsection (5) of this section. A permit shall remain valid for one year from the date it is issued.

Â Â Â Â Â  (2) An unused permit may be extended by the State Geologist for a reasonable period not to exceed one additional year beyond the initial one-year period, upon receipt of a written request from the permittee before the expiration date of the permit. The request shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (3) The permittee shall provide an annual nonrefundable fee set by the board not to exceed $500 on or before the anniversary of the issuance date of each active permit.

Â Â Â Â Â  (4) The State Geologist shall require that the form indicate:

Â Â Â Â Â  (a) The location of the well.

Â Â Â Â Â  (b) The name and address of the mineral owner, surface owner, operator and any other person responsible for the conduct of the drilling operations.

Â Â Â Â Â  (c) The elevation of the well above sea level.

Â Â Â Â Â  (d) Such information as is necessary to determine whether the method of drilling and equipment to be used in drilling the well comply with applicable laws and rules.

Â Â Â Â Â  (e) Such other relevant information as the State Geologist deems reasonably necessary to effectuate the purpose of this chapter.

Â Â Â Â Â  (5)(a) If upon receipt of the application the State Geologist determines that the method and equipment to be used by the applicant in drilling or using the well comply with applicable laws and rules, the State Geologist shall issue the permit.

Â Â Â Â Â  (b) The State Geologist may refuse to issue a permit or revoke a permit issued pursuant to this subsection if the State Geologist determines that methods or equipment to be used or being used in drilling or using the well do not comply with applicable laws or rules.

Â Â Â Â Â  (6) All moneys paid to the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of ORS 520.025, 520.095, 520.145 and 520.210. [1953 c.667 Â§5; 1973 c.276 Â§2; 1977 c.296 Â§3; 1981 c.146 Â§1; 1991 c.526 Â§1]

Â Â Â Â Â  520.030 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.035 Waste of oil and gas prohibited. The waste of oil and gas, as defined in ORS 520.015, hereby is prohibited. [1953 c.667 Â§3]

Â Â Â Â Â  520.040 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.045 Determination of waste of oil or gas. The governing board of the State Department of Geology and Mineral Industries shall make such inquiries as it may think proper to determine whether or not waste over which it has jurisdiction exists or is imminent. In the exercise of such power the board may:

Â Â Â Â Â  (1) Collect data.

Â Â Â Â Â  (2) Make investigations and inspections.

Â Â Â Â Â  (3) Examine properties, leases, papers, books and records, including drilling records and logs.

Â Â Â Â Â  (4) Examine, check, test and gauge oil and gas wells and tanks.

Â Â Â Â Â  (5) Hold hearings.

Â Â Â Â Â  (6) Provide for the keeping of records and the making of reports.

Â Â Â Â Â  (7) Take such action as may be reasonably necessary to enforce this chapter. [1953 c.667 Â§6]

Â Â Â Â Â  520.050 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.055 General jurisdiction and authority of board; tidal lands; rules. (1) The governing board of the State Department of Geology and Mineral Industries has jurisdiction and authority over all persons and property necessary to enforce effectively this chapter and all other laws relating to the conservation of oil and gas.

Â Â Â Â Â  (2) In addition to and not in lieu of any other powers granted under this chapter, the State Department of Geology and Mineral Industries and its governing board may in compliance with ORS 520.105 promulgate reasonable rules, regulations and orders necessary to regulate geological, geophysical and seismic surveys on, and operations to remove oil, gas and sulphur from the tidal submerged and submersible lands of this state under ORS 274.705 to 274.860. [1953 c.667 Â§4; subsection (2) enacted as 1961 c.619 Â§40; 1969 c.594 Â§57]

Â Â Â Â Â  520.060 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.065 [1953 c.667 Â§8; renumbered 520.210]

Â Â Â Â Â  520.070 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.075 [1953 c.667 Â§9; 1961 c.671 Â§16; renumbered 520.220]

Â Â Â Â Â  520.080 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.085 [1953 c.667 Â§10; 1961 c.671 Â§17; renumbered 520.230]

Â Â Â Â Â  520.090 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.095 Rules and orders; confidentiality of logs; notice and hearing; fees; bond. The governing board of the State Department of Geology and Mineral Industries may make, in compliance with ORS chapter 183, such reasonable rules and orders as may be necessary in the proper administration and enforcement of this chapter, including rules and orders for the following purposes:

Â Â Â Â Â  (1) To require the drilling, casing and plugging of wells to be done in such a manner as to prevent the escape of oil or gas out of one stratum to another; to prevent the intrusion of water into oil or gas strata; to prevent the pollution of fresh water supplies by oil, gas or salt water; and to require reasonable bond conditioned upon compliance with applicable laws and rules and upon the performance of the duty to plug each dry or abandoned well.

Â Â Â Â Â  (2) To compel the filing of logs, including electrical logs, if any are taken, drilling records, typical drill cuttings or cores, if cores are taken, in the office of the State Geologist within 20 days from the date of completion or abandonment of any well. For a period of two years from the date of abandonment or completion, such logs or other records or drill cuttings or cores shall be kept confidential and shall not be accessible to public inspection. However, the two-year confidentiality period may be extended for such time as the State Geologist determines is necessary for the reasonable protection of the economic interests of the person who has engaged in the drilling activity.

Â Â Â Â Â  (3) To prevent wells from being drilled, operated and produced in such a manner as to cause injury to neighboring leases or property.

Â Â Â Â Â  (4) To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities, and to prevent the premature and irregular encroachment of water which reduces, or tends to reduce, the total ultimate recovery of oil or gas from any pool.

Â Â Â Â Â  (5) To require the operation of wells with efficient gas-oil ratios, and to fix ratios.

Â Â Â Â Â  (6) To prevent blowouts, caving and seepage in the same sense that conditions indicated by such terms are generally understood in the oil and gas business.

Â Â Â Â Â  (7) To prevent fires.

Â Â Â Â Â  (8) To identify the ownership of all oil and gas wells, producing leases, tanks, plants, structures and all storage equipment and facilities.

Â Â Â Â Â  (9) To regulate the ÂshootingÂ and chemical treatment of wells.

Â Â Â Â Â  (10) To regulate secondary recovery methods, including the introduction of gas, air, water or other substance into producing formations.

Â Â Â Â Â  (11) To regulate the spacing of wells.

Â Â Â Â Â  (12) To require the filing currently of information as to the volume of oil and gas, or either of them, produced and saved from the respective properties.

Â Â Â Â Â  (13) To require a permit issued by the State Geologist for the drilling of stratigraphic test wells, core test wells, seismic test wells or other wells drilled only for information purposes, giving the location thereof, and to require the filing with the State Geologist of a plugging report within 90 days after completion of such well. A reasonable fee, not to exceed $100, set by rule may be required in connection with the filing of an application for a permit. The State Geologist may require reasonable bond or other financial assurance acceptable to the State Geologist and conditioned upon compliance with applicable laws and rules and upon the performance of the duty to reasonably protect ground water. The board shall consult with the Water Resources Commission when developing rules for drilling and abandonment of stratigraphic test wells, core test wells, seismic test wells or other wells as described in this subsection. Wells included in this subsection may be converted to water wells, provided the conversion conforms with ORS 537.747 to 537.780.

Â Â Â Â Â  (14) To require the disposal of salt water and oil field waste so as not to damage land or property unnecessarily.

Â Â Â Â Â  (15) To require that wells drilled for oil or gas be logged adequately enough to identify the geologic formations penetrated by the wells.

Â Â Â Â Â  (16) To regulate the underground storage of natural gas and the drilling and operation of any wells required therefor.

Â Â Â Â Â  (17) To require the reclamation of drill sites and the filling of sumps for beneficial subsequent use. [1953 c.667 Â§7; 1961 c.671 Â§18; 1973 c.276 Â§3; 1977 c.296 Â§2; 1981 c.146 Â§2; 1989 c.365 Â§1]

Â Â Â Â Â  520.100 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.105 Administrative procedure; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall, in accordance with ORS chapter 183, from time to time prescribe reasonable rules governing practice and procedure before it.

Â Â Â Â Â  (2) No rule, regulation or order, except in emergency, shall be made by the board without a prior public hearing upon at least 10 daysÂ notice. Such public hearings shall be held at such times and places as may be designated by the board. However, in respect to matters of local interest such hearings shall be held at the county seat of the county wherein the greater part of real or personal property affected is situated. Any interested person shall be entitled to be heard at such hearings.

Â Â Â Â Â  (3) When an emergency requiring immediate action is found to exist, the board may in compliance with ORS chapter 183 issue an emergency order without notice or hearing, effective upon promulgation. However, no emergency order shall remain effective for more than 15 days.

Â Â Â Â Â  (4) Notice as required by this chapter shall be given in compliance with ORS chapter 183, except as follows:

Â Â Â Â Â  (a) In respect to matters of statewide interest, by publication in a newspaper of general circulation in Multnomah, Harney, Jackson and Marion Counties.

Â Â Â Â Â  (b) In respect to matters of local interest, by publication in a newspaper of general circulation in the county or counties wherein the affected lands are located.

Â Â Â Â Â  (c) In respect to proceedings before the board where persons are named therein, by personal service upon such persons thereto. Personal service may be made by any agent of the board or by any officer authorized by law to serve process and shall be made in the manner provided by law for the service of summons in civil actions in the courts of this state. Proof of service by an agent of the board shall be made by such personÂs affidavit and by an officer authorized by law to serve process by the lawful certificate of the officer.

Â Â Â Â Â  (5) Notice shall issue in the name of the state and shall be signed by the chairperson or secretary of the board. It shall specify the style and number of the proceeding, the time and place of hearing and the purpose of the proceeding. [1953 c.667 Â§11; 1961 c.671 Â§19]

Â Â Â Â Â  520.110 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.115 Board may act on own motion; filing petition with board; notice; hearing; orders. The governing board of the State Department of Geology and Mineral Industries may act upon its own motion or upon the verified written petition of any interested person. Upon the filing with the board of such a petition, which shall state in substance the matter involved, the reasons for and the nature of the relief requested, concerning any matter within its jurisdiction, the board shall promptly fix a date for a hearing thereon, and shall cause due notice thereof to be given as prescribed by ORS 520.105. Such hearing shall be held without undue delay and the board shall enter its order within 30 days thereafter. [1953 c.667 Â§12]

Â Â Â Â Â  520.120 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.125 Authority of board to compel giving of testimony and production of evidence. (1) The governing board of the State Department of Geology and Mineral Industries may summon witnesses, administer oaths and require the production of records, books and documents for examination at any hearing or investigation conducted before the board. No person shall be excused from attending and testifying or from producing books, papers and records before the board or a court or from obedience to the subpoena of the board or a court on the grounds that such testimony or evidence required of the person may tend to incriminate the person or subject the person to any penalty or forfeiture. Nothing in this section, however, shall be construed as requiring any person to produce any books, papers or records or to testify in response to any inquiry not pertinent to some question lawfully before such board or court for determination. No natural person shall be subjected to criminal prosecution or to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which, in spite of the objection of the person, the person may be required to testify or produce evidence before the board or a court. However, no person so testifying shall be exempted from prosecution and punishment for perjury in so testifying.

Â Â Â Â Â  (2) In case of failure or refusal on the part of any person to comply with the subpoena issued by the board or in the case of the refusal of any witness to testify as to any matter regarding which the witness may lawfully be interrogated it shall be the duty of the circuit court of any county or any judge thereof, upon application of the board, to issue an order to show cause why such person should not be held for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

Â Â Â Â Â  (3) The board or any party may, in any matter before the board, cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil suits in the circuit courts of this state. [1953 c.667 Â§13; 2005 c.22 Â§374]

Â Â Â Â Â  520.130 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.135 Application for rehearing by person adversely affected by order of board. Any person adversely affected by any rule, regulation or order of the governing board of the State Department of Geology and Mineral Industries may within 30 days after its entry apply to the board for a rehearing. Such application shall be acted upon by the board within 30 days from its filing date and if granted such rehearing shall be held without undue delay. [1953 c.667 Â§14]

Â Â Â Â Â  520.145 Judicial review of board actions. Any person adversely affected by any rule, regulation or an order entered by the governing board of the State Department of Geology and Mineral Industries may obtain judicial review thereof pursuant to ORS chapter 183. [1953 c.667 Â§15; 1961 c.671 Â§20; 1979 c.562 Â§15; 1981 c.146 Â§3]

Â Â Â Â Â  520.155 Records, accounts, reports and writings not to be falsified, altered, destroyed or removed from state. No person shall, for the purpose of evading the provisions of this chapter or any rule, regulation or order of the governing board of the State Department of Geology and Mineral Industries, make or cause to be made any false entry or statement in a report required by this chapter or by any rule, regulation or order of the board or make or cause to be made any false entry in any record, account or other writing required by this chapter or by any rule, regulation or order of the board or omit or cause to be omitted from any such record, account or writing, full, true and correct entries as required by this chapter or any rule, regulation or order of the board or remove from this state, or destroy, mutilate, alter or falsify any such record, account or writing. [1953 c.667 Â§16]

Â Â Â Â Â  520.165 Aiding or abetting in a violation of chapter prohibited. No person shall knowingly aid or abet any other person in the violation of any provision of this chapter or of any rule, regulation or order of the governing board of the State Department of Geology and Mineral Industries. [1953 c.667 Â§17]

Â Â Â Â Â  520.175 Injunctions to restrain violation or threatened violation of chapter. (1) Whenever it appears that any person is violating or threatening to violate any provision of this chapter or any rule, regulation or order of the governing board of the State Department of Geology and Mineral Industries, the board shall bring an action against such person in the circuit court of any county where the violation occurs or is threatened, to restrain such person from continuing such violation. In any such action, the court shall have jurisdiction to grant to the board, without bond or other undertaking, such temporary restraining orders or final prohibitory and mandatory injunctions as the facts may warrant, including any such orders restraining the movement or disposition of oil or gas.

Â Â Â Â Â  (2) If the board fails to bring an action to enjoin a violation or threatened violation of any provision of this chapter or of any rule, regulation or order of the board, within 15 days after receipt of a written request to do so by any person who is or will be adversely affected by such violation, then the person making such request may bring an action to restrain such violation or threatened violation in any court in which the board might have brought such action. The board shall be made a party defendant in such action in addition to the person or persons bringing the action and the action shall proceed and injunctive relief may be granted without bond in the same manner as if the action had been brought by the board. [1953 c.667 Â§18; 1979 c.284 Â§162]

SPACING UNITS

Â Â Â Â Â  520.210 Establishment of spacing units for a pool; purpose; scope; effect. (1) When necessary to prevent waste, avoid the drilling of unnecessary wells or protect correlative rights the governing board of the State Department of Geology and Mineral Industries shall establish spacing units for a pool. Spacing units when established shall be of uniform size and shape for the entire pool except that when found to be necessary for any of the above purposes the board is authorized to divide any pool into zones and establish spacing units for each zone, which units may differ in size and shape from those established in any other zone.

Â Â Â Â Â  (2) The size and shape of spacing units shall be such as will result in efficient and economical development of the pool as a whole and the size thereof shall not be smaller than the maximum area that can be efficiently drained by one well.

Â Â Â Â Â  (3) An order establishing spacing units for a pool shall specify the size and shape of each unit and the location of the permitted well thereon in accordance with a reasonably uniform spacing plan. If an owner finds that a well drilled at the prescribed location would not produce in paying quantities or that surface conditions would substantially add to the burden or hazard of drilling such well, then the owner may apply to the State Geologist for permission to drill a well at a location other than that prescribed by such spacing order. The State Geologist shall notify adjacent mineral owners of such application and any such owner may request a hearing by the board to consider the application. If no request for a hearing is made in writing within 20 days the State Geologist may issue an order approving the drilling site. Any order by the board or State Geologist under this section shall include in the order suitable provisions to prevent the production from the spacing unit of more than its just and equitable share of the oil and gas in the pool.

Â Â Â Â Â  (4) An order establishing units for a pool shall cover all lands determined or believed to be underlaid by such pool and may be modified by the board from time to time to include additional areas determined to be underlaid by such pool. When found necessary for the prevention of waste or to protect correlative rights an order establishing spacing units in a pool may be modified by the board to increase the size of spacing units in a pool or any zone thereof or to permit the drilling of additional wells on a reasonably uniform plan in such pool or zone. [Formerly 520.065; 1981 c.146 Â§4]

Â Â Â Â Â  520.220 Integrating interests or tracts within spacing unit. (1) When two or more separately owned tracts are embraced within a spacing unit or when there are separately owned interests in all or a part of such spacing unit, then the interested persons may integrate their tracts or interests for the development and operation of the spacing unit.

Â Â Â Â Â  (2) In the absence of voluntary integration, the governing board of the State Department of Geology and Mineral Industries, upon the application of any interested person, shall make an order integrating all tracts or interests in the spacing unit for the development and operation thereof and for the sharing of production therefrom. The board, as a part of the order establishing one or more spacing units, may prescribe the terms and conditions upon which the royalty interests in the units shall, in the absence of voluntary agreement, be deemed to be integrated without the necessity of a subsequent order integrating royalty interests. Each such integration order shall be upon terms and conditions that are just and reasonable. [Formerly 520.075]

Â Â Â Â Â  520.230 Approved agreement for cooperative or unit development of pool not to be construed as violating certain regulatory laws. (1) An agreement for the unit or cooperative development and operation of a field or pool in connection with the conduct of repressuring or pressure maintenance operations, cycling or recycling operations, including the extraction and separation of liquid hydrocarbons from natural gas in connection therewith, or any other method of operation, including water floods, is authorized and may be performed and shall not be held or construed to violate ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any of the statutes of this state relative to trusts, monopolies or contracts and combinations in restraint of trade, if such agreement is approved by the governing board of the State Department of Geology and Mineral Industries as being in the public interest, for the protection of correlative rights and reasonably necessary to increase ultimate recovery or prevent waste of oil or gas. The failure to submit such an agreement to the board for approval does not, for that reason, imply or constitute evidence that the agreement or operations conducted pursuant thereto violate ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any statute of this state now or hereafter in effect relating to trusts and monopolies.

Â Â Â Â Â  (2) An agreement for the unit or cooperative development or operation of a field, pool or part thereof may be submitted to the board for approval as being in the public interest or reasonably necessary to prevent waste or protect correlative rights. Approval by the board constitutes a complete defense to any proceeding charging violation of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or of any statute of this state now or hereafter in effect relating to trusts and monopolies on account thereof or on account of operations conducted pursuant thereto. The failure to submit such an agreement to the board for approval does not, for that reason, imply or constitute evidence that the agreement or operations conducted pursuant thereto violate ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any statute of this state now or hereafter in effect relating to trusts and monopolies. [Formerly 520.085; subsection (2) enacted as 1961 c.671 Â§13; 1963 c.69 Â§1]

Â Â Â Â Â  520.240 Voluntary unitization of operations by lessees of tidal or submersible lands; Department of State LandsÂ function. (1) For the purpose of properly conserving the natural resources of any single oil or gas pool or field, lessees under ORS 274.705 to 274.860 and their representatives may unite with each other jointly or separately, or jointly or separately with others owning or operating lands not belonging to the state, in collectively adopting and operating under a cooperative or unit plan of development or operation of the pool or field, whenever it is determined by the Department of State Lands to be necessary or advisable in the public interest.

Â Â Â Â Â  (2) The Department of State Lands may, with the consent of the holders of the leases involved, establish, alter, change and revoke any drilling and production requirements of such leases, and make such regulations with reference to such leases, with like consent on the part of the lessees, in connection with the institution and operation of any such cooperative or unit plan, as the Department of State Lands deems necessary or proper to secure the proper protection of the interests of the state. [1961 c.619 Â§33]

Â Â Â Â Â  520.260 Hearing to determine need for unitization of operations; required findings; order. (1) The board as defined in ORS 520.005, upon its own motion may, and upon the application of any interested person shall, hold a hearing to consider the need for the operation as a unit of one or more pools or parts thereof in a field.

Â Â Â Â Â  (2) The board shall make an order providing for the unit operation of a pool or part thereof if it finds that:

Â Â Â Â Â  (a) Unit operation is reasonably necessary to effectively carry on pressure control, pressure maintenance or repressuring operations, cycling operations, water flooding operations, injection operations, or any combination thereof, or any other method of recovery designed to substantially increase the ultimate recovery of oil from the pool or pools; and

Â Â Â Â Â  (b) The value of the estimated additional recovery of oil or gas exceeds the estimated additional cost incident to conducting unit operations. [1961 c.671 Â§2]

UNIT OPERATIONS

Â Â Â Â Â  520.270 Plan for unit operations. An order issued pursuant to ORS 520.260 shall be upon terms and conditions that are just and reasonable, and shall prescribe a plan for unit operations that includes the following:

Â Â Â Â Â  (1) A description of the pool or pools or parts thereof to be so operated.

Â Â Â Â Â  (2) A statement of the nature of the operations contemplated.

Â Â Â Â Â  (3) An allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost.

Â Â Â Â Â  (4) A provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials and equipment contributed to the unit operations.

Â Â Â Â Â  (5) A provision stating how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how these costs shall be paid, including a provision stating when, how and by whom the unit production allocated to an owner who does not pay the share of the cost of unit operations charged to such owner, or the interest of such owner, may be sold and the proceeds applied to the payment of such costs.

Â Â Â Â Â  (6) A provision, if necessary, for carrying or otherwise financing any person who elects to be carried or otherwise financed, allowing a reasonable interest charge for such service payable out of that personÂs share of the production.

Â Â Â Â Â  (7) A provision for the supervision and conduct of the unit operations, in respect to which each person shall have a vote with a value corresponding to the percentage of the costs of unit operations chargeable against the interest of that person.

Â Â Â Â Â  (8) The time when the unit operations shall commence, and the manner in which, and the circumstances under which, the unit operations shall terminate.

Â Â Â Â Â  (9) Additional provisions that are found appropriate for carrying on the unit operations, and for the protection of correlative rights. [1961 c.671 Â§3]

Â Â Â Â Â  520.280 Allocation of production under plan; ownership. (1) The allocation described in ORS 520.270 (3) shall be in accord with the agreement, if any, of the interested parties. If there is no such agreement, the governing board of the State Department of Geology and Mineral Industries shall determine the relative value, from evidence introduced at the hearing, of the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations. The production allocated to each tract shall be the proportion that the relative value of each tract so determined bears to the relative value of all tracts in the unit area.

Â Â Â Â Â  (2) That portion of the unit production allocated to any tract, and the proceeds from the sale thereof, are the property and income of the several persons to whom, or to whose credit, they are allocated or payable under the order providing for unit operations. [1961 c.671 Â§Â§4,10]

Â Â Â Â Â  520.290 When unitization order to become effective; supplemental hearings. (1) No order of the governing board of the State Department of Geology and Mineral Industries providing for unit operations is effective until:

Â Â Â Â Â  (a) The plan for unit operations prescribed by the board under ORS 520.270 has been approved in writing by (A) those owners who, under the boardÂs order, will be required to pay at least 75 percent of the costs of the unit operation, and (B) those persons who, at the time of the order of the board, owned of record legal title to 75 percent of royalty and overriding royalty payable with respect to oil and gas produced from the pool or part thereof over the entire unit area; and

Â Â Â Â Â  (b) The board has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operations has been so approved.

Â Â Â Â Â  (2) If the plan for unit operations has not been approved pursuant to subsection (1) of this section at the time the order providing for unit operations is made, the board shall upon application and notice hold such supplemental hearings as are required to determine if and when the plan for unit operations has been approved. If the persons owning the percentage of interest in the unit area required by subsection (1) of this section do not approve the plan for unit operations within a period of six months after the date on which the order providing for unit operations is made, the order is ineffective and shall be revoked by the board unless the board, for good cause shown, extends the time for approval. [1961 c.671 Â§5]

Â Â Â Â Â  520.300 Amending unitization order. An order providing for unit operations may be amended by an order made by the board, as defined in ORS 520.005, in the same manner and subject to the same conditions as an original order providing for unit operations. However:

Â Â Â Â Â  (1) If the amendment affects only the rights and interests of the owners, the approval of the amendment by the royalty owners is not required.

Â Â Â Â Â  (2) The order of amendment may not change the percentage for the allocation of:

Â Â Â Â Â  (a) Oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning oil and gas rights in the tract; or

Â Â Â Â Â  (b) Cost as established for any separately owned tract by the original order, except with the consent of all owners in the tract. [1961 c.671 Â§6]

Â Â Â Â Â  520.310 Unitization of area including area previously unitized; partial unitization of pool. (1) The board, as defined in ORS 520.005, by order may provide for the unit operation of a pool or pools or parts thereof that embrace a unit area established by a previous order of the board. The order, in providing for the allocation of unit production, shall first treat as a single tract the unit area previously established, and the portion of the unit production so allocated thereto shall then be allocated among the separately owned tracts included in the previously established unit area in the same proportions as those specified in the previous order.

Â Â Â Â Â  (2) An order may provide for unit operations on less than the whole of a pool where the unit area is of such size and shape as may reasonably be required for that purpose, and the conduct thereof will have no adverse effect upon other portions of the pool. [1961 c.671 Â§Â§7,8]

Â Â Â Â Â  520.320 Unitization order does not terminate prior agreements or affect oil and gas rights; acquisition of property during unit operations. (1) No division order or other contract relating to the sale or purchase of production from a separately owned tract may be terminated by the order providing for unit operations, but remains in force and applies to oil and gas allocated to that tract until terminated in accordance with the provisions thereof.

Â Â Â Â Â  (2) Except to the extent that the parties affected so agree, no order providing for unit operations results in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area.

Â Â Â Â Â  (3) All property, whether real or personal, that may be acquired in the conduct of unit operations under ORS 520.260 to 520.330 and 520.230 (2) shall be acquired for the account of the owners within the unit area, and is the property of such owners in the proportion that the expenses of unit operations are charged. [1961 c.671 Â§Â§11,12]

Â Â Â Â Â  520.330 Effect of operations in unit area. All operations, including but not limited to the commencement, drilling or operation of a well, upon any portion of the unit area, are considered for all purposes the conduct of such operations upon each separately owned tract in the unit area by the several owners thereof. The portion of the unit production allocated to a separately owned tract in a unit area, when produced, is considered for all purposes to have been actually produced from that tract by a well drilled thereon. Operations conducted pursuant to an order of the board, as defined in ORS 520.005, providing for unit operations constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the board. [1961 c.671 Â§9]

UNDERGROUND RESERVOIRS

Â Â Â Â Â  520.340 Legislative findings. The underground storage of natural gas in Oregon is found by the Legislative Assembly to be in the public interest in that the establishment of underground reservoirs of natural gas will help insure the continued, uninterrupted availability of natural gas supplies to residential, commercial and industrial consumers in Oregon during periods of peak demand and during interruptions in the normal flow of natural gas supplies. [1977 c.296 Â§5]

Â Â Â Â Â  520.350 Property rights in underground reservoirs for natural gas storage. (1) All natural gas in an underground reservoir utilized for underground storage, whether acquired by eminent domain or otherwise, shall at all times be the property of the natural gas company utilizing said underground storage, its heirs, successors, or assigns. In no event shall such gas be subject to the rights of the owner of the surface of the land under which said underground reservoir lies or of the owner of any mineral interest therein or of any person other than said natural gas company, its heirs, successors and assigns to release, produce, take, reduce to possessions, or otherwise interfere with or exercise any control thereof.

Â Â Â Â Â  (2) Any right of condemnation granted for the purposes of ORS 520.340, 772.610 to 772.625 and this section shall be without prejudice to the rights of the owner of the condemned lands or of the rights and interest therein to drill or bore through the underground reservoir in such a manner as shall protect the underground reservoir against pollution and against the escape of natural gas in a manner which complies with the orders and rules of the State Department of Geology and Mineral Industries. Such condemnation shall be without prejudice to the owners of such lands or other rights or interests therein as to all other uses thereof. The additional costs of complying with rules or orders to protect the underground shall be paid by the condemnor. [1977 c.296 Â§6]

PENALTIES

Â Â Â Â Â  520.990 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.991 Penalties. Subject to ORS 153.022, violation of any provision of this chapter or any rule, regulation or order of the governing board of the State Department of Geology and Mineral Industries is punishable, upon conviction, by a fine not exceeding $2,500 or imprisonment in the county jail for a term not exceeding six months, or both. [1953 c.667 Â§19; 1999 c.1051 Â§315]

_______________

CHAPTER 521

[Reserved for expansion]



Chapter 522

Chapter 522 Â Geothermal Resources

2005 EDITION

GEOTHERMAL RESOURCES

MINERAL RESOURCES

GENERAL PROVISIONS

522.005Â Â Â Â  Definitions

522.015Â Â Â Â  Policy

522.019Â Â Â Â  Injection of geothermal fluids; rules; water pollution control facilities permit

522.025Â Â Â Â  Application

522.035Â Â Â Â  Ownership rights

522.045Â Â Â Â  Abandoned well; jurisdiction

PROSPECT WELLS

522.055Â Â Â Â  Permit; application; fees

522.065Â Â Â Â  Circulation of application to state agencies; suggested conditions to permit; time limit for permit action

522.075Â Â Â Â  Bond or security; execution; cancellation; waiver

522.085Â Â Â Â  Report certifying completion of abandonment plan

GEOTHERMAL WELLS

522.115Â Â Â Â  Permit; application; fees

522.125Â Â Â Â  Circulation of application to state agencies; suggested conditions to permit

522.135Â Â Â Â  Permit; time limit for action; grounds for issuance; conditions; fees; construction of permit

522.145Â Â Â Â  Bond or security; execution; cancellation; waiver; rules

522.155Â Â Â Â  Liability for failure to protect ground water; standards for protection of ground and surface water; rules

522.165Â Â Â Â  Location, number or designation change; alteration of casing

522.175Â Â Â Â  Abandonment; proceedings against operator for unlawful abandonment; rules

522.195Â Â Â Â  Monthly production statement; rules

522.205Â Â Â Â  Transfer or purchase of well; notice; application; fee; notice by landowner of transfer or purchase; rules

522.215Â Â Â Â  Suspension of drilling or operation; application; terms; extension; presumption of abandonment; unlawful abandonment; notice; proceedings against operator

522.225Â Â Â Â  Notice of intent to abandon

522.235Â Â Â Â  Conditions precedent to abandonment

522.245Â Â Â Â  Department approval of abandonment; report by operator; effect of failure to comply; proceedings against operator

522.255Â Â Â Â  Resolution of conflicts between geothermal and water uses

ADMINISTRATION

522.275Â Â Â Â  Administration by State Geologist

522.305Â Â Â Â  Rules

522.315Â Â Â Â  Final order of department; delivery to operator

522.325Â Â Â Â  Compliance with final order; appeal

WELL RECORDS

522.355Â Â Â Â  Records of well; contents; drill cutting and core samples

522.365Â Â Â Â  Filing record with department; exemption from disclosure

UNITIZATION OF GEOTHERMAL RESOURCE AREA

522.405Â Â Â Â  Unitization; development of unit agreement; rules

522.415Â Â Â Â  Unit operation plan

522.425Â Â Â Â  Provisions in rule or order requiring unit operation

522.435Â Â Â Â  Rule, order to supersede previous board action

522.445Â Â Â Â  Condition to effectiveness of unitization plan and unit agreement

522.455Â Â Â Â  Rehearing on rule or order; judicial review

522.465Â Â Â Â  Appointment of unit operator

522.475Â Â Â Â  Board review of disputes over unit operation; appeal

522.485Â Â Â Â  Amendment of unitization plan

522.495Â Â Â Â  Presumptions regarding conduct of operation

522.505Â Â Â Â  Unauthorized operation in unit area prohibited; exemption

522.515Â Â Â Â  When agreement or plan held not to violate state securities or trade law

522.525Â Â Â Â  Land subject to board authority; federal lands

522.535Â Â Â Â  Fees; rules

522.545Â Â Â Â  Rulemaking authority

ENFORCEMENT

522.810Â Â Â Â  Suits to enjoin violations

522.815Â Â Â Â  Rules by board; scope; adoption; notice

PROHIBITED ACTS

522.910Â Â Â Â  Aiding in violations prohibited

522.915Â Â Â Â  False entries, omissions, destruction or removal of records or reports

PENALTIES

522.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  522.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the governing board of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) ÂBy-productÂ means any mineral or minerals, exclusive of helium or of oil, hydrocarbon gas or other hydrocarbon substances, that are found in solution or in association with geothermal resources and that have a value of less than 75 percent of the value of the geothermal resource or are not, because of quantity, quality, or technical difficulties in extraction and production, of sufficient value to warrant extraction and production by themselves.

Â Â Â Â Â  (3) ÂCompleted geothermal wellÂ means a well producing geothermal resources for which the operator has received the departmentÂs written assurance that the manner of drilling of and producing geothermal resources from the well are satisfactory.

Â Â Â Â Â  (4) ÂCooperative agreementÂ means an agreement or plan of development and operation for the production or utilization of geothermal resources in which separate ownership units independently operate without allocation of production.

Â Â Â Â Â  (5) ÂCorrelative rightsÂ means the right of each owner in a geothermal area to obtain that ownerÂs just and equitable share of the underlying geothermal resource, or an economic equivalent of that share of the resource, produced in a manner and in an amount that does not injure the reservoir to the detriment of others.

Â Â Â Â Â  (6) ÂDepartmentÂ means the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (7) ÂDrillingÂ includes drilling, redrilling and deepening of a geothermal well.

Â Â Â Â Â  (8) ÂEnhanced recoveryÂ means the increased recovery from a reservoir achieved by artificial means or by the application of energy extrinsic to the reservoir. The artificial means include, but are not limited to, reinjection of hot brine, fluid or water into a reservoir.

Â Â Â Â Â  (9) ÂGeothermal areaÂ means any parcel of land that is, or reasonably appears to be, underlaid by geothermal resources.

Â Â Â Â Â  (10) ÂGeothermal reinjection wellÂ means any well or converted well constructed to dispose of geothermal fluids derived from geothermal resources into an underground reservoir.

Â Â Â Â Â  (11) ÂGeothermal resourcesÂ means the natural heat of the earth, the energy, in whatever form, below the surface of the earth present in, resulting from, or created by, or that may be extracted from, the natural heat, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, exclusive of helium or of oil, hydrocarbon gas or other hydrocarbon substances, but including, specifically:

Â Â Â Â Â  (a) All products of geothermal processes, including indigenous steam, hot water and hot brines;

Â Â Â Â Â  (b) Steam and other gases, hot water and hot brines resulting from water, gas, or other fluids artificially introduced into geothermal formations;

Â Â Â Â Â  (c) Heat or other associated energy found in geothermal formations; and

Â Â Â Â Â  (d) Any by-product derived from them.

Â Â Â Â Â  (12) ÂGeothermal wellÂ includes any excavation made for producing geothermal resources and any geothermal reinjection well.

Â Â Â Â Â  (13) ÂLandÂ means both surface and mineral rights.

Â Â Â Â Â  (14) ÂOperatorÂ means the person:

Â Â Â Â Â  (a) Who possesses the legal right to drill a geothermal well;

Â Â Â Â Â  (b) Who has obtained a drilling permit pursuant to ORS 522.135; or

Â Â Â Â Â  (c) Who possesses the legal right to operate a completed geothermal well or who has been granted the authority to operate the well by that person.

Â Â Â Â Â  (15) ÂProspect wellÂ includes any well drilled as a geophysical test well, seismic shot hole, mineral exploration drilling, core drilling or temperature gradient test well, less than 2,000 feet in depth, and drilled in prospecting for geothermal resources. ÂProspect wellÂ does not include a geothermal well.

Â Â Â Â Â  (16) ÂReservoirÂ means an aquifer or combination of aquifers or zones containing a common geothermal or ground water resource. ÂReservoirÂ includes, but is not limited to, a hot dry rock conductive system.

Â Â Â Â Â  (17) ÂRoyalty interestÂ means a right or interest in geothermal resources produced from land or in the proceeds of the first sale of those resources.

Â Â Â Â Â  (18) ÂUnit agreementÂ means an agreement or plan of development and operation developed under the provisions of ORS 273.775, 308A.050 to 308A.128, 522.015, 522.405 to 522.545, 522.815 and 522.990 and this section for the production or use of geothermal resources in separately owned interests as a single consolidated unit and that provides for the allocation of costs and benefits.

Â Â Â Â Â  (19) ÂUnit areaÂ means the area described in a unit agreement that constitutes the land subject to development under the agreement.

Â Â Â Â Â  (20) ÂUnit operatorÂ means the person designated in the unit agreement to manage and conduct the operation involving unitized land.

Â Â Â Â Â  (21) ÂUnit productionÂ means all geothermal resources produced from a unit area from the effective date of a unit agreement approved by the board under ORS 522.405.

Â Â Â Â Â  (22) ÂWasteÂ means:

Â Â Â Â Â  (a) Any physical waste, including, but not limited to, underground waste resulting from the inefficient, excessive or improper use or dissipation of reservoir energy or resulting from the location, spacing, drilling, equipping, operation or production of a geothermal resource well in such a manner that reduces or tends to reduce the ultimate economic recovery of the geothermal resources within a reservoir; and

Â Â Â Â Â  (b) Surface waste resulting from the inefficient storage of geothermal resources and the location, spacing, drilling, equipping, operation or production of a geothermal resource well in such a manner that causes or tends to cause the unnecessary or excessive surface loss or destruction of geothermal resources released from a reservoir.

Â Â Â Â Â  (23) ÂWorking interestÂ means an interest in geothermal resources or in land containing geothermal resources that is held under a lease, operating agreement, fee title or otherwise and under which, except as otherwise provided in a unit or cooperative agreement, the owner of the interest has the right to explore for, develop, produce or utilize the resources. ÂWorking interestÂ does not include a right delegated to a unit operator as such by a unit agreement. [1975 c.552 Â§3; 1979 c.163 Â§1; 1981 c.588 Â§3; 1981 c.694 Â§4; 1999 c.314 Â§74; 2005 c.22 Â§375]

Â Â Â Â Â  522.010 [1971 c.776 Â§2; 1973 c.388 Â§1; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.015 Policy. (1) The Legislative Assembly hereby finds and declares that:

Â Â Â Â Â  (a) The people of the State of Oregon have a direct and primary interest in the development of geothermal resources situated in this state.

Â Â Â Â Â  (b) The State of Oregon, through the State Department of Geology and Mineral Industries, shall control the drilling, redrilling and deepening of wells for the discovery and production of geothermal resources so that such wells will be constructed, operated, maintained and abandoned in the manner necessary to safeguard the life, health, property and welfare of the people of this state, to safeguard the air, water and other natural resources of this state, and to encourage the maximum economic recovery of geothermal resources therefrom.

Â Â Â Â Â  (2) It is the policy of the Legislative Assembly that this chapter be administered:

Â Â Â Â Â  (a) To prevent damage to and waste of geothermal resources;

Â Â Â Â Â  (b) To prevent interference with or damage to waters used or to be used for beneficial purposes that may result from improper drilling, operation, maintenance or abandonment of geothermal or prospect wells;

Â Â Â Â Â  (c) To supervise the drilling, operation, maintenance and abandonment of geothermal or prospect wells in a manner permitting the operator to utilize all methods known to the industry for the purpose of increasing the ultimate economic recovery of geothermal resources, that are suitable, and consistent with protection of the air, water and other natural resources of the state; and

Â Â Â Â Â  (d) To provide for the development, management and production of geothermal resources in a manner that minimizes state involvement, enhances resource recovery, prevents waste, maximizes economic development and protects correlative rights of the resource owners. [Formerly 522.050; 1981 c.588 Â§4]

Â Â Â Â Â  522.019 Injection of geothermal fluids; rules; water pollution control facilities permit. (1)(a) In order to accomplish the policy of ORS 522.015 all geothermal fluids derived from geothermal resources shall be reinjected into the same reservoir from which withdrawn unless it is determined by the State Department of Geology and Mineral Industries that these policies and the public interest require other disposal of the fluids.

Â Â Â Â Â  (b) Subject to the determination in paragraph (a) of this subsection, injection into other reservoirs or disposal by other means may be allowed by the department in specific instances where it is shown that such action is consistent with the policies cited in this section. Disposal by other means may include any secondary use of geothermal fluid after the primary use of such fluid for electrical power generation or for other direct application of the heat or other associated energy contained in such fluids or for by-product extraction. Secondary uses may include, but shall not be limited to, use of condensate resulting from electrical power plant operations for plant-cooling purposes, or use of such geothermal fluid for agricultural, commercial or industrial purposes.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries shall adopt rules which govern the disposal by reinjection or other means of geothermal fluids derived from geothermal resources from wells of 250 or more degrees Fahrenheit bottom hole temperature or wells 2,000 or more feet deep. The rules shall include standards whereby contamination may be determined, construction standards for reinjection wells, testing procedures for identifying aquifers, standards and procedures for determining whether adjacent aquifers are being degraded by the reinjection process, guidelines for conservation of the resource, criteria for evaluating reservoirs or zones for geothermal fluid disposal and requirements for prior approval of all geothermal fluid reinjection proposals.

Â Â Â Â Â  (3) A water pollution control facilities permit shall be obtained from the Department of Environmental Quality under ORS 468B.050 before reinjection is commenced. The Department of Environmental Quality may, by agreement with the State Department of Geology and Mineral Industries, waive this requirement for reinjection into the reservoir from which the fluid came where adequate standards and tests have been adopted to insure the fluid and its residues are uncontaminated. [1979 c.163 Â§4; 1979 c.547 Â§1]

Â Â Â Â Â  522.020 [1971 c.776 Â§32; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.025 Application. (1) The provisions of this chapter relating to the location and drilling of any well for the production of geothermal resources do not apply to any wells producing geothermal resources on July 1, 1975, or wells, other than prospect wells, drilled to a depth no greater than 2,000 feet where:

Â Â Â Â Â  (a) The geothermal fluids produced are of less than 250 degrees Fahrenheit bottom hole temperature; or

Â Â Â Â Â  (b) Such fluids have been appropriated pursuant to ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) The provisions of this chapter relating to regulation of production of geothermal resources from a geothermal reservoir apply only to wells with a bottom hole temperature of at least 250 degrees Fahrenheit.

Â Â Â Â Â  (3) If the bottom hole temperature of a well that was initially at least 250 degrees Fahrenheit falls below 250 degrees Fahrenheit, the State Geologist and the Water Resources Director, after consulting with the well owner, shall determine the agency with regulatory responsibility for that specific well. This determination shall be documented in writing and shall supersede a determination made under subsection (1) or (2) of this section. [1975 c.552 Â§4; 1981 c.589 Â§1]

Â Â Â Â Â  522.035 Ownership rights. Ownership rights to geothermal resources shall be in the owner of the surface property underlain by the geothermal resources unless such rights have been otherwise reserved or conveyed. However, nothing in this section shall divest the people or the state of any rights, title or interest they may have in geothermal resources. [1975 c.552 Â§21]

Â Â Â Â Â  522.045 Abandoned well; jurisdiction. Any well drilled under authority of this chapter from which usable geothermal resources cannot be derived, or the owner or operator has no intention of deriving usable geothermal resources, shall be plugged and abandoned as provided in this chapter or, upon the operatorÂs written application to the State Department of Geology and Mineral Industries and with the concurrence and approval of the Water Resources Director, jurisdiction over the well may be transferred to the Water Resources Director and, in such case, the well shall no longer be subject to the provisions of this chapter but shall be subject to any applicable laws and rules relating to wells drilled for appropriation and use of ground waters. If an application is made to transfer jurisdiction, a copy of all logs, records, histories and descriptions shall be provided to the Water Resources Director by the applicant. [1975 c.552 Â§4e]

Â Â Â Â Â  522.050 [1971 c.776 Â§1; 1975 c.552 Â§1; renumbered 522.015]

PROSPECT WELLS

Â Â Â Â Â  522.055 Permit; application; fees. (1) No person shall engage in drilling a prospect well without first obtaining a permit issued under the authority of the State Geologist and without complying with the conditions of such permit.

Â Â Â Â Â  (2) An application to drill prospect wells shall contain such information as the State Department of Geology and Mineral Industries may require, and shall be accompanied by a nonrefundable fee set by the governing board of the department but not to exceed $250 to cover all prospect wells included within the application. A permit shall remain valid for one year from the date it is issued.

Â Â Â Â Â  (3) An unused permit may be extended by the State Geologist for a reasonable period not to exceed one year beyond the initial one-year period, upon receipt of a written request from the permittee before the expiration date of the permit. The request shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (4) The permittee shall provide an annual nonrefundable fee set by the board not to exceed $500 on or before the anniversary of the issuance date of each active permit.

Â Â Â Â Â  (5) All moneys paid to the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of chapter 552, Oregon Laws 1975. [1975 c.552 Â§4a; 1991 c.526 Â§2]

Â Â Â Â Â  522.060 [1971 c.776 Â§34; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.065 Circulation of application to state agencies; suggested conditions to permit; time limit for permit action. (1) Upon receipt of an application to drill prospect wells, the State Geologist shall circulate copies of the application to the Water Resources Director, the Director of the Department of Environmental Quality, the Director of the Department of Land Conservation and Development, and the Director of the Department of State Lands.

Â Â Â Â Â  (2) Any public agency desiring to suggest conditions under which a permit should be granted shall provide such information to the State Department of Geology and Mineral Industries within 15 days of receipt of the copy of the application.

Â Â Â Â Â  (3) Except as provided in ORS 522.075, within 30 days of receipt of an application to drill prospect wells, the State Geologist shall grant a permit to drill, subject to such conditions as the State Geologist may impose. Included among the conditions shall be provision for the proper and safe abandonment of each prospect well. [1975 c.552 Â§4b]

Â Â Â Â Â  522.070 [1971 c.776 Â§7; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.075 Bond or security; execution; cancellation; waiver. (1) No permit for prospect wells shall be granted until the applicant has filed with the State Department of Geology and Mineral Industries a bond or alternative form of financial security acceptable to the department in the sum established by rule by the governing board of the department. The amount of the bond or security shall be a sum of not less than $10,000 for each hole to be drilled or a blanket bond in the amount of not less than $50,000 for all prospect wells which are included within the application and to be drilled by the applicant.

Â Â Â Â Â  (2) The bond or alternative form of financial security shall be conditioned upon compliance with the requirements of this chapter and rules adopted and orders issued pursuant to this chapter and shall secure the state against all losses, charges and expenses, including court costs and attorney fees, incurred by it in obtaining such compliance.

Â Â Â Â Â  (3) With the consent of the department, any bond or acceptable alternative form of financial security submitted as required by this section may be terminated or canceled. However, the department shall not consent to the termination or cancellation of any bond or security until the prospect wells covered by such bond or security have been properly and safely abandoned pursuant to the abandonment plan required by the permit or another bond or security for the prospect wells has been submitted and approved by the department.

Â Â Â Â Â  (4) For those applications concerning prospect wells on federal lands, the department may waive the requirements of subsections (1) to (3) of this section upon receipt of suitable proof of compliance by the applicant with federal bond requirements which would, in the opinion of the department, be unnecessarily duplicated by the requirements of this section. [1975 c.552 Â§4c; 1977 c.87 Â§1; 1979 c.163 Â§2; 1995 c.146 Â§1]

Â Â Â Â Â  522.085 Report certifying completion of abandonment plan. Upon completion of all drilling and testing undertaken pursuant to an application to drill prospect wells, the applicant shall file with the State Geologist a report certifying the completion of the abandonment plan required by the permit. [1975 c.552 Â§4d]

Â Â Â Â Â  522.110 [1971 c.776 Â§11; 1973 c.388 Â§2; repealed by 1975 c.552 Â§55]

GEOTHERMAL WELLS

Â Â Â Â Â  522.115 Permit; application; fees. (1) No person shall engage in the drilling or operating of any geothermal well without first obtaining a permit issued under the authority of the State Geologist, and without complying with the conditions of such permit.

Â Â Â Â Â  (2) An application for a permit shall contain:

Â Â Â Â Â  (a) The location and elevation of the floor of the proposed derrick.

Â Â Â Â Â  (b) The number or other designation approved by the State Department of Geology and Mineral Industries by which the well shall be known.

Â Â Â Â Â  (c) The applicantÂs estimate of the depths to be drilled.

Â Â Â Â Â  (d) The nature and character of the geothermal resource sought.

Â Â Â Â Â  (e) Such other information as the governing board of the department by rule may require.

Â Â Â Â Â  (3) An application for a permit shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (4) The permittee shall provide an annual nonrefundable fee set by the board not to exceed $500 on or before the anniversary of the issuance date of each active permit.

Â Â Â Â Â  (5) All fees collected by the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of chapter 552, Oregon Laws 1975. [1975 c.552 Â§5; 1977 c.87 Â§2; 1991 c.526 Â§3]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 552, Oregon Laws 1975,Â for the words Âthis ActÂ in sections 5 and 7, chapter 552, Oregon Laws 1975, compiled as 522.115 and 522.135. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  522.120 [1971 c.776 Â§Â§12,13; 1973 c.388 Â§3; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.125 Circulation of application to state agencies; suggested conditions to permit. (1) Upon receipt of an application for a permit to drill or operate a geothermal well, the State Department of Geology and Mineral Industries shall circulate copies of the application to the Water Resources Director, the State Fish and Wildlife Director, the Director of the Department of Environmental Quality, the State Parks and Recreation Director, the Director of the Department of Land Conservation and Development, the Director of the State Department of Energy, the Director of the Department of State Lands and the governing body of the county and the geothermal heating district in which the well will be located.

Â Â Â Â Â  (2) Any public agency desiring to suggest conditions under which a permit should be granted shall provide such information to the department within 30 days of receipt of the copy of the application. [1975 c.552 Â§6; 1981 c.694 Â§5; 1989 c.904 Â§66]

Â Â Â Â Â  522.130 [1971 c.776 Â§14; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.135 Permit; time limit for action; grounds for issuance; conditions; fees; construction of permit. (1) Within 45 days after receipt of the application, the State Geologist shall by order issue, deny, suspend, modify, revoke or not renew a permit pursuant to this chapter and ORS chapter 183 except that appeal of any order issued pursuant to this section shall be made to the governing board of the State Department of Geology and Mineral Industries before any appeal under ORS 183.480 is allowed.

Â Â Â Â Â  (2) The State Geologist may issue the permit if, after receipt of comments from the agencies referred to in ORS 522.125, the State Geologist determines that issuance thereof would be consistent with the purposes set forth in ORS 468A.010, 468B.015 and 537.525, rules adopted pursuant to ORS 468B.030, and the purposes of this chapter.

Â Â Â Â Â  (3) If the State Geologist issues a permit pursuant to this section, the State Geologist shall impose such conditions as the State Geologist considers necessary to carry out the purposes set forth in ORS 468A.010, 468B.015 and 537.525, rules adopted pursuant to ORS 468B.030, and the purposes of this chapter. The State Geologist shall include in the permit a statement that issuance thereof does not relieve any person from any obligation to obtain a permit under ORS 468B.030 or 468B.035.

Â Â Â Â Â  (4) The State Geologist shall incorporate into the permit requirements:

Â Â Â Â Â  (a) Any conditions made by the Water Resources Director necessary to comply with the purposes set forth in ORS 537.525; and

Â Â Â Â Â  (b) Any conditions made by the Department of Environmental Quality necessary to comply with the purposes set forth in ORS 468A.010 and 468B.015.

Â Â Â Â Â  (5) A drilling, redrilling or deepening operation must begin within one year after the date of permit issuance or the permit shall expire. However, the State Geologist may extend the unused permit for a reasonable period not to exceed one year beyond the initial one-year period upon receipt of a written request from the permittee before the expiration date of the permit. The request shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (6) Nothing in chapter 552, Oregon Laws 1975, shall be construed to excuse an operator of a geothermal well from complying with the provisions of the Federal Water Pollution Control Act amendments of 1972 (Public Law 92-500) or ORS 468B.035 or to dilute the authority of the Department of Environmental Quality to issue National Pollution Discharge Elimination Systems Permits.

Â Â Â Â Â  (7) All fees collected by the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of chapter 552, Oregon Laws 1975. [1975 c.552 Â§7; 1981 c.694 Â§6; 1991 c.526 Â§4]

Â Â Â Â Â  Note: See note under 522.115.

Â Â Â Â Â  522.140 [1971 c.776 Â§6; 1973 c.388 Â§4; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.145 Bond or security; execution; cancellation; waiver; rules. (1) Except as waived by rule of the governing board of the State Department of Geology and Mineral Industries, no permit shall be granted until:

Â Â Â Â Â  (a) The applicant has filed with the department a bond or security acceptable to the department in the sum established by rule by the board. The amount of the bond or security shall be a sum of not less than $25,000 for each well to be drilled; or

Â Â Â Â Â  (b) The applicant to drill more than one geothermal well has filed with the department a bond or acceptable alternative form of financial security in the sum established by rule by the board. The amount of the bond or security shall be a sum of not less than $150,000 for all wells to be drilled.

Â Â Â Â Â  (2) The bond or acceptable alternative form of financial security shall be conditioned upon compliance with the requirements of this chapter and rules adopted and orders issued pursuant to this chapter and shall secure the state against all losses, charges and expenses, including court costs and attorney fees, incurred by it in obtaining such compliance.

Â Â Â Â Â  (3) With the consent of the department, any bond or acceptable alternative form of financial security acceptable to the department submitted as required by this section may be terminated or canceled. However, the department shall not consent to the termination or cancellation of any bond or security until each geothermal well covered by such bond or security has been:

Â Â Â Â Â  (a) Lawfully abandoned as a dry hole; or

Â Â Â Â Â  (b) Properly completed, has ceased production and been lawfully abandoned.

Â Â Â Â Â  (4) For those applications concerning geothermal wells on federal lands, the department may waive the requirements of subsections (1) to (3) of this section upon receipt of suitable proof of compliance by the applicant with federal bond requirements which would, in the opinion of the department, be unnecessarily duplicated by the requirements of this section. [1975 c.552 Â§8; 1977 c.87 Â§3; 1981 c.694 Â§7; 1995 c.146 Â§2]

Â Â Â Â Â  522.150 [1971 c.776 Â§8; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.155 Liability for failure to protect ground water; standards for protection of ground and surface water; rules. (1) In addition to any other liability of the operator of a geothermal well, the operator shall be liable to any person or public agency that sustains damages from failure of the operator to comply with a condition in a permit requiring the operator to provide for the protection of ground water in the area affected by the well.

Â Â Â Â Â  (2) The governing board of the State Department of Geology and Mineral Industries shall adopt by rule standards for blowout prevention, equipment and casing design and removal, and any other procedures necessary to shut out detrimental substances from strata containing ground or surface water usable for beneficial purposes. [1975 c.552 Â§9]

Â Â Â Â Â  522.160 [1971 c.776 Â§18; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.165 Location, number or designation change; alteration of casing. (1) The location, number or designation specified for any geothermal well in a permit issued pursuant to ORS 522.135 shall not be changed without first obtaining written consent from the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) No operator shall alter in any manner the casing of a geothermal well without notifying the department and obtaining its approval. [1975 c.552 Â§10]

Â Â Â Â Â  522.170 [1971 c.776 Â§5; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.175 Abandonment; proceedings against operator for unlawful abandonment; rules. (1) No person shall abandon a geothermal well without first obtaining approval of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) A geothermal well shall be considered lawfully abandoned when the operator has conformed to ORS 522.245 and to rules adopted by the governing board of the department designed to:

Â Â Â Â Â  (a) Protect underground and surface water usable for beneficial purposes from pollution resulting from infiltration or addition of any deleterious substance;

Â Â Â Â Â  (b) Prevent the escape of all fluids to the surface;

Â Â Â Â Â  (c) Close the surface aperture of the well; and

Â Â Â Â Â  (d) Remove all surface equipment except that necessary to maintain permanent closure of the well.

Â Â Â Â Â  (3) When the operator has violated subsection (1) or (2) of this section or ORS 522.225, or when the department has issued a written disapproval of abandonment, the board may proceed against the operator and surety of the operator as provided for in ORS 522.145 and may bring suit pursuant to ORS 522.810. [1975 c.552 Â§11; 1981 c.694 Â§8]

Â Â Â Â Â  522.180 [1971 c.776 Â§19; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.185 [1975 c.552 Â§13; repealed by 1981 c.694 Â§12]

Â Â Â Â Â  522.190 [1971 c.776 Â§20; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.195 Monthly production statement; rules. Except as excluded by rule adopted by the governing board of the State Department of Geology and Mineral Industries, the operator of any completed geothermal well shall file with the department a monthly statement of the geothermal resources production from such well during the preceding calendar month. [1975 c.552 Â§14]

Â Â Â Â Â  522.200 [1971 c.776 Â§28; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.205 Transfer or purchase of well; notice; application; fee; notice by landowner of transfer or purchase; rules. (1) Except as excluded from the provisions of this section by rule of the governing board of the State Department of Geology and Mineral Industries, any prospective operator of a geothermal well shall notify the department in such form as the department may direct of the purchase, assignment, transfer, conveyance or exchange of such well within 15 days of the purchase and shall accompany such notice with an application for transfer of the permit for the particular well. The fee for transfer of a permit is $25.

Â Â Â Â Â  (2) Any buyer of land on which a geothermal well is located shall notify the department of the purchase, assignment, transfer, conveyance or exchange of the land upon which such well is situated within 15 days of such purchase. [1975 c.552 Â§15]

Â Â Â Â Â  522.210 [1971 c.776 Â§31; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.215 Suspension of drilling or operation; application; terms; extension; presumption of abandonment; unlawful abandonment; notice; proceedings against operator. (1) No operator shall suspend drilling or operation of a geothermal well without obtaining permission from the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) The department may authorize an operator to suspend for a specific period operations or remove equipment from an uncompleted geothermal well upon such terms as the department may specify, upon written application of the operator and an affidavit showing good cause therefor.

Â Â Â Â Â  (3) Within a period of six months from the ending date specified for such suspension, the operator may make written application for an extension of suspension, and file it with an affidavit showing good cause for such an extension. Upon a finding that the extension is merited, the governing board of the department may extend the suspension for an additional specific period.

Â Â Â Â Â  (4) If, after suspension, operations are not resumed by the operator within six months from the ending date specified for the suspension or extension thereof, an intention to abandon and unlawful abandonment shall be presumed.

Â Â Â Â Â  (5) Whenever an operator whose operations have been suspended fails to comply with such terms as the department may specify in its authorization, the geothermal well shall be presumed unlawfully abandoned. A well shall also be deemed unlawfully abandoned, if, without notice to the department, any drilling or producing equipment is removed.

Â Â Â Â Â  (6) An unlawful abandonment shall be declared by order of the board, and written notice thereof shall be mailed by registered mail or by certified mail with return receipt both to such operator at the last-known post-office address of the operator, to the registered agent of the operator, if any, and to the operatorÂs sureties.

Â Â Â Â Â  (7) After declaration of unlawful abandonment, the board may proceed against the operator and the surety of the operator as provided for in ORS 522.145 and may bring suit pursuant to ORS 522.810. [1975 c.552 Â§16; 1981 c.694 Â§9; 1991 c.249 Â§39]

Â Â Â Â Â  522.220 [1971 c.776 Â§21; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.225 Notice of intent to abandon. (1) Before commencing any operation to abandon a geothermal well, the operator shall give notice to the State Department of Geology and Mineral Industries of the intention to abandon the well and the date upon which the work of abandonment will begin.

Â Â Â Â Â  (2) Such notice shall be given at least 24 hours before the commencement of abandonment operations and shall indicate:

Â Â Â Â Â  (a) The condition of the well;

Â Â Â Â Â  (b) The proposed method of the abandonment operation; and

Â Â Â Â Â  (c) Any additional information that may be required by the department. [1975 c.552 Â§17]

Â Â Â Â Â  522.230 [1971 c.776 Â§23; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.235 Conditions precedent to abandonment. Before the proposed date upon which the work of abandonment will begin, the State Department of Geology and Mineral Industries shall furnish the operator with:

Â Â Â Â Â  (1) Approval to commence the abandonment operation;

Â Â Â Â Â  (2) Conditional approval to commence the abandonment operation, stating what specific work or tests will be necessary before approval of the abandonment operation will be given; or

Â Â Â Â Â  (3) A report stating what specific information is required to be furnished by the operator to the department before the department may take action upon the proposed abandonment operation. [1975 c.552 Â§18]

Â Â Â Â Â  522.240 [1971 c.776 Â§9; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.245 Department approval of abandonment; report by operator; effect of failure to comply; proceedings against operator. (1) A representative of the State Department of Geology and Mineral Industries may be present during any abandonment operation. If the representative determines that the abandonment is satisfactory, the representative shall approve the abandonment of the well.

Â Â Â Â Â  (2) Within 30 days after the completion of abandonment of any geothermal well, the operator of the well shall make a written report of all work done with respect to the abandonment. Within 10 days after the receipt of such report, the department shall furnish the operator with a written final approval of abandonment, or a written disapproval of abandonment setting forth the conditions upon which the disapproval is based.

Â Â Â Â Â  (3) Failure to abandon in accordance with the approved method of abandonment, failure to submit to the department any notice or report required by this chapter, or failure to furnish the department with any required information shall constitute sufficient grounds for disapproval of the abandonment of such well.

Â Â Â Â Â  (4) When the department has issued a written disapproval of abandonment, the governing board of the department may proceed against the operator and the surety of the operator as provided for in ORS 522.145 or may bring suit pursuant to ORS 522.810. [1975 c.552 Â§19; 1981 c.694 Â§10]

Â Â Â Â Â  522.250 [1971 c.776 Â§10; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.255 Resolution of conflicts between geothermal and water uses. If interference between an existing geothermal well permitted under this chapter and an existing water appropriation permitted under ORS chapter 537 is found by either the State Geologist or the Water Resources Director, the State Geologist and the Water Resources Director shall work cooperatively to resolve the conflict and develop a cooperative management program for the area. In determining what action should be taken, they shall consider the following goals:

Â Â Â Â Â  (1) Achieving the most beneficial use of the water and heat resources;

Â Â Â Â Â  (2) Allowing all existing users of the resources to continue to use those resources to the greatest extent possible; and

Â Â Â Â Â  (3) Insuring that the public interest in efficient use of water and heat resources is protected. [1981 c.589 Â§8]

Â Â Â Â Â  522.260 [1971 c.776 Â§30; repealed by 1975 c.552 Â§55]

ADMINISTRATION

Â Â Â Â Â  522.275 Administration by State Geologist. Subject to policy direction by the governing board of the State Department of Geology and Mineral Industries, the State Geologist shall administer this chapter, the rules and orders made pursuant thereto, and supervise the department in carrying out the provisions of this chapter. [1975 c.552 Â§23]

Â Â Â Â Â  522.305 Rules. In accordance with applicable provisions of ORS chapter 183, the governing board of the State Department of Geology and Mineral Industries may make reasonable rules necessary for the administration of this chapter. [1975 c.552 Â§22]

Â Â Â Â Â  522.310 [1971 c.776 Â§24; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.315 Final order of department; delivery to operator. Whenever the State Department of Geology and Mineral Industries gives any written direction concerning any geothermal well and the operator requests in writing that a final order for purposes of ORS chapter 183 be made, the department shall, within 15 days after receipt of the notice, deliver such final written order to the operator. [1975 c.552 Â§24]

Â Â Â Â Â  522.320 [1971 c.776 Â§Â§25,26; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.325 Compliance with final order; appeal. (1) The operator of any geothermal well shall within 15 days from the date of the service of any order, either comply with the order or file with the State Department of Geology and Mineral Industries a written statement that the order is not acceptable, and the reasons therefor, and the statement shall constitute an appeal from such order to the governing board of the department.

Â Â Â Â Â  (2) Any final written order of the board may be appealed in the manner provided in ORS chapter 183 for appeals from final orders in contested cases. [1975 c.552 Â§25]

Â Â Â Â Â  522.330 [1971 c.776 Â§27; repealed by 1975 c.552 Â§55]

WELL RECORDS

Â Â Â Â Â  522.355 Records of well; contents; drill cutting and core samples. (1) The operator of any geothermal well shall keep, or cause to be kept, a careful and accurate log, core record and history of the drilling of the well.

Â Â Â Â Â  (2) The log referred to in subsection (1) of this section shall show the character and depth of each formation encountered in the drilling of the well; the amount, size and weight of casing used; and the location, depth and temperature of water-bearing strata, including the temperature, chemical composition and other chemical and physical characteristics of fluid encountered from time to time, so far as determined.

Â Â Â Â Â  (3) The core record referred to in subsection (1) of this section shall show the depth, character and fluid content of cores obtained, so far as determined from the study and analysis thereof.

Â Â Â Â Â  (4) The history referred to in subsection (1) of this section shall show the location and amount of sidetracked casings, tools or other material; the depth and quantity of cement in cement plugs; the shots of dynamite or other explosives used; the results of production and other tests during drilling operations; and completion data.

Â Â Â Â Â  (5) The log referred to in subsections (1) and (2) of this section shall be kept in the local office of the operator and, together with the tour reports of the operator, shall be subject, during business hours, to inspection by the governing board of the State Department of Geology and Mineral Industries, or the department.

Â Â Â Â Â  (6) The operator of any geothermal well shall, in addition to furnishing the log, records, and tests required by this section, collect representative drill cuttings. The operator shall additionally, in the event cores are taken, collect representative core samples. The drill cuttings and core samples shall be filed with the department promptly upon completion or upon its written request, and upon the abandonment or upon suspension of operations for a period of at least six months. [1975 c.552 Â§26; 1977 c.87 Â§4]

Â Â Â Â Â  522.365 Filing record with department; exemption from disclosure. (1) Each operator of any geothermal well or the designated agent of the operator shall file with the State Department of Geology and Mineral Industries a copy of the log, history and core record, or any portion thereof, promptly upon completion, or upon the written request of the department at any time after the commencement of the work of drilling any geothermal well, and upon the abandonment or upon suspension of operations for a period of at least six months.

Â Â Â Â Â  (2) For a period of four years after the receipt of any log, history, core record, or any portion thereof, such record shall be exempt from disclosure as a trade secret pursuant to ORS 192.501 unless the operator gives approval to release the data. [1975 c.552 Â§27]

UNITIZATION OF GEOTHERMAL RESOURCE AREA

Â Â Â Â Â  522.405 Unitization; development of unit agreement; rules. (1) When two or more separately owned tracts of land are within an area under which a reservoir is located or reasonably believed to be located, or when there are separately owned interests in all or part of such an area, the governing board of the State Department of Geology and Mineral Industries, upon its own motion may or upon the application of an interested person or state or local governmental governing body, special district or agency, shall review the need for unitization of the area. The board by rule or order may require the development of a unit agreement for the geothermal resource area if it finds:

Â Â Â Â Â  (a) Unitized management, operation and development of the geothermal resources in a reservoir is necessary to increase the ultimate recovery of the resources;

Â Â Â Â Â  (b) The application of unitized methods of operation will prevent waste and aid efficient production and utilization of the resource; or

Â Â Â Â Â  (c) Unitization and the unitized method of operation are in the public interest and reasonably necessary to protect the correlative rights of owners.

Â Â Â Â Â  (2) When the board requires the development of a unit agreement under this section, it shall encourage the development of a voluntary agreement between the affected parties. In the absence of a voluntary agreement, the board shall itself develop or cause to be developed a unit agreement that satisfies the provisions of ORS 273.775, 308A.050 to 308A.128, 522.005, 522.015, 522.405 to 522.545, 522.815 and 522.990. In adopting a rule or entering an order for a unit agreement, the board shall consider any plant dedicated area agreement in effect and shall not contravene or interfere with that agreement unless it finds that a term or condition of that agreement violates the policies stated in ORS 522.015. The board shall require the development of the resource in accordance with a proposed unit agreement if it finds that the agreement conforms with the provisions of ORS 273.775, 308A.050 to 308A.128, 522.005, 522.015, 522.405 to 522.545, 522.815 and 522.990.

Â Â Â Â Â  (3) The development of a unit agreement under subsections (1) and (2) of this section shall be conducted as a rulemaking proceeding in accordance with ORS chapter 183 unless an interested party requests that it be conducted as a contested case in accordance with ORS chapter 183. In either event, notice shall be given in accordance with the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (4) As used in this section, Âplant dedicated area agreementÂ means a contractual relationship in geothermal energy development between a geothermal resource owner and a customer which makes a specific surface area and related resource base available exclusively to that customer. [1981 c.588 Â§8; 1999 c.314 Â§75]

Â Â Â Â Â  522.410 [1971 c.776 Â§3; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.415 Unit operation plan. A voluntary or board-sponsored unit agreement developed in response to a rule adopted or an order issued under ORS 522.405 shall provide a unit operation plan that includes:

Â Â Â Â Â  (1) A description of the geothermal reservoir and the overlaying land to be operated as a unit.

Â Â Â Â Â  (2) A statement of the nature of the operations contemplated.

Â Â Â Â Â  (3) A provision for credits and charges to be made in the adjustment among the owners in a unit area for their respective investments in geothermal wells, prospect wells, machinery, materials and equipment used in the unit operation.

Â Â Â Â Â  (4) The division of interest or a formula for apportionment of unit production among the separately owned tracts within the unit area which reasonably permits a person or state or local governing body, special district or agency otherwise entitled to share in or benefit by production from a tract to receive an equitable and reasonable share of the unit production or other benefit. An equitable and reasonable share of unit production is measured by the proportion the value of the separately owned tract for geothermal resources recovery bears to the value of the unit for that purpose, taking acreage into account.

Â Â Â Â Â  (5) Provisions which state how the costs will be paid, how unit production is to be measured and when, how and by whom unit production is to be allocated. The provision shall provide that unit production due to an owner who does not pay that ownerÂs share of the cost of unit operation or that ownerÂs interest may be sold and the proceeds applied to the cost.

Â Â Â Â Â  (6) A provision, if necessary, for making financing available to any person or state or local governing body, special district or agency that wishes to obtain financing. The provision shall allow a reasonable interest charge for the service payable out of that respective share of production.

Â Â Â Â Â  (7) A provision for the supervision and conduct of the unit operation. Each person or state or local governing body, special district or agency shall have a vote on the provision with a weight corresponding to the percentage of the cost of unit operation chargeable against that respective interest.

Â Â Â Â Â  (8) The time when the unit operation shall begin and the manner and circumstances under which the unit operation shall terminate.

Â Â Â Â Â  (9) Provisions, if necessary, for the protection of preexisting water users within the unit area and for administration of future water development from the reservoir covered by the unit agreement. [1981 c.588 Â§9]

Â Â Â Â Â  522.420 [1971 c.776 Â§35; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.425 Provisions in rule or order requiring unit operation. Any rule or order of the governing board of the State Department of Geology and Mineral Industries providing for the unit operation of a geothermal resource area may include provisions for:

Â Â Â Â Â  (1) Division of a reservoir into zones;

Â Â Â Â Â  (2) Establishment of spacing units, including a description of their location, size and shape;

Â Â Â Â Â  (3) The integration of separately owned tracts or interests within a spacing unit, the development and operation of the spacing unit and the sharing of production;

Â Â Â Â Â  (4) The protection of existing and future beneficial uses of water;

Â Â Â Â Â  (5) Maintenance of the renewability of geothermal resources and any other natural resources; and

Â Â Â Â Â  (6) Any additional provisions the board considers necessary for carrying out the provisions of this chapter or for protection of the public health, safety and welfare. [1981 c.588 Â§10]

Â Â Â Â Â  522.430 [1971 c.776 Â§36; repealed by 1973 c.388 Â§8]

Â Â Â Â Â  522.435 Rule, order to supersede previous board action. Any rule adopted or order entered under ORS 522.405 shall supersede any right or privilege previously granted by the governing board of the State Department of Geology and Mineral Industries to the same person or state or local governing body, special district or agency with respect to the reservoir. [1981 c.588 Â§11]

Â Â Â Â Â  522.440 [1971 c.776 Â§38; repealed by 1973 c.388 Â§8]

Â Â Â Â Â  522.445 Condition to effectiveness of unitization plan and unit agreement. (1) No rule or order of the governing board of the State Department of Geology and Mineral Industries which creates a unit and prescribes a unitization plan and no applicable unit agreement shall be effective unless the plan of unit operation required by the board under ORS 522.405 has been approved in writing by:

Â Â Â Â Â  (a) The operators who will be required to pay under the boardÂs rule or order at least 75 percent of the unit operation costs; and

Â Â Â Â Â  (b) The persons or state or local governing body, special district or agency that, at the time of the board rule or order, own record legal title to 75 percent of the royalties payable with respect to the geothermal resource produced from the unit area.

Â Â Â Â Â  (2) If the royalty owners who own the required percentage interest in the unit area and the operators have not approved the unitization plan within six months of the date on which the rule or order creating the unit is adopted or entered, that rule or order shall become ineffective and shall be considered to have been repealed or revoked by the board. [1981 c.588 Â§12]

Â Â Â Â Â  522.450 [1971 c.776 Â§37; repealed by 1973 c.388 Â§8]

Â Â Â Â Â  522.455 Rehearing on rule or order; judicial review. (1) Any person or state or local governing body, special district or agency with an interest in geothermal resources within an area to be designated as a unit that is adversely affected by any rule or order of the governing board of the State Department of Geology and Mineral Industries may apply to the board for a rehearing within 30 days after the adoption of the rule or entry of the order. The board shall decide within 45 days after the filing date of the rule or order whether to grant a rehearing. If granted, the rehearing shall be held without undue delay. Failure to act within the 45-day period constitutes approval of the rehearing request.

Â Â Â Â Â  (2) Any person or state or local governing body, special district or agency that holds a working interest in geothermal resources in a designated or proposed unit area that is adversely affected by any rule promulgated or order entered by the board may obtain judicial review of the rule or order pursuant to ORS chapter 183. [1981 c.588 Â§13]

Â Â Â Â Â  522.460 [1971 c.776 Â§4; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.465 Appointment of unit operator. As part of a proposed rule or order designating a unit area and approving a unitization plan or as part of a unit agreement, the working interest owners under the agreement, within the time specified by the governing board of the State Department of Geology and Mineral Industries, shall appoint the unit operator. If the working interest owners do not make the appointment within the specified time, the board shall appoint the unit operator. [1981 c.588 Â§14]

Â Â Â Â Â  522.470 [1971 c.776 Â§22; 1973 c.388 Â§5; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.475 Board review of disputes over unit operation; appeal. (1) Any disagreement with respect to the unit operation between persons or between persons and state or local governing bodies, special districts or agencies owning any interest in the geothermal resources in a unit area, or between persons or state and local governing bodies, special districts or agencies owning an interest in geothermal resources in a unit area and a unit operator, including a dispute over replacement of a unit operator, may be submitted to the governing board of the State Department of Geology and Mineral Industries for its review and decision.

Â Â Â Â Â  (2) The board decision under this section may be appealed to the Court of Appeals. The appeal must be filed within 60 days of the date of the boardÂs decision. [1981 c.588 Â§15]

Â Â Â Â Â  522.480 [1971 c.776 Â§33; 1973 c.388 Â§6; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.485 Amendment of unitization plan. Subject to the same conditions and limitations provided with respect to the creation of a unit, the following may occur:

Â Â Â Â Â  (1) A unit area may be enlarged to include adjoining portions of the same geothermal resource area, including another unit area, and a new unit created for the unitized management, operation and development of the enlarged unit area; or

Â Â Â Â Â  (2) The unitization plan may be otherwise amended, including, but not limited to, an amendment reducing unit area size. [1981 c.588 Â§16]

Â Â Â Â Â  522.495 Presumptions regarding conduct of operation. Any operation on any portion of the unit area, including, but not limited to, the drilling or operation of a well, is considered for all purposes the conduct of the same operation on the whole unit area. The portion of unit production allocated to a separately owned tract in a unit area is considered for all purposes to actually have been produced from a well drilled upon that tract. An operation conducted pursuant to a board rule adopted or order issued under ORS 522.405 constitutes a fulfillment of all express or implied obligations under each lease or contract covering lands in the unit area. [1981 c. 588 Â§17]

Â Â Â Â Â  522.505 Unauthorized operation in unit area prohibited; exemption. (1) The operation of a geothermal well in a unit area by anyone other than by a person or state or local governing body, special district or agency acting under the unitÂs authority shall be unlawful. That operation is prohibited from the effective date of the board rule or order creating the unit and prescribing the unitization plan or the unit agreement, except in the manner and to the extent provided in the unitization plan or agreement.

Â Â Â Â Â  (2) The provisions of ORS 273.775, 308A.050 to 308A.128, 522.005, 522.015, 522.405 to 522.545, 522.815 and 522.990 shall not affect the ability of a ground water user to exercise a water right that existed before the initiation of a unit agreement. [1981 c.588 Â§18; 1999 c.314 Â§76]

Â Â Â Â Â  522.510 [1971 c.776 Â§15; 1973 c.794 Â§24; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.515 When agreement or plan held not to violate state securities or trade law. (1) A unit agreement or unitization plan under a board rule adopted or order issued pursuant to ORS 522.405 shall not be held or construed to violate ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any state statute relating to trusts, monopolies or contracts and combinations in restraint of trade if the board has made a finding that the agreement is in the public interest for the protection of correlative rights and is necessary to enhance recovery of geothermal resources or to prevent waste.

Â Â Â Â Â  (2) Any voluntary unit agreement or plan for unitization between owners, holders of working interests and holders of royalty interests for the exploration, development and operation of a unit area shall not be held or construed to violate ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any state statute relating to trusts, monopolies or contracts and combinations in restraint of trade if the agreement is approved by the board as being in the public interest for the protection of correlative rights and necessary to enhance recovery of geothermal resources or to prevent waste.

Â Â Â Â Â  (3) A voluntary agreement may be submitted to the board for approval as being in the public interest for the protection of correlative rights and necessary to enhance recovery of geothermal resources or to prevent waste. Board approval constitutes a complete defense to any proceeding charging violation of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or of any state statute relating to trusts or monopolies on account of operations conducted pursuant to the agreement.

Â Â Â Â Â  (4) The failure to submit a voluntary agreement for board approval does not constitute evidence that the agreement or operation violates ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995 or any state statute relating to trusts or monopolies. [1981 c.588 Â§19]

Â Â Â Â Â  522.520 [1971 c.776 Â§17; 1973 c.794 Â§25; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.525 Land subject to board authority; federal lands. Board authority applies to all private, municipal, state and federal land in the state which is subject to the stateÂs regulatory authority. When land subject to federal jurisdiction is committed to a unit agreement or cooperative agreement the board may suspend the operation of this chapter or any provision of this chapter if:

Â Â Â Â Â  (1) The unit operation is regulated by the United States; and

Â Â Â Â Â  (2) The unit agreement prevents waste and encourages maximum economic development of the resource. [1981 c.588 Â§20]

Â Â Â Â Â  522.530 [1971 c.776 Â§16; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  522.535 Fees; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall establish reasonable fees by rule pursuant to ORS chapter 183 for the purpose of the development and administration of a unit agreement to be paid by all persons or state or local governing bodies, special districts or agencies with a royalty interest in that unitized development. The fee schedule shall recognize the reduced workload involved in review of a voluntary unit agreement that complies with this chapter.

Â Â Â Â Â  (2) When a person or state or local governing body, special district or agency with a royalty interest fails to pay a fee imposed by the board under ORS 522.545 or this section, the board may require that the fee be paid from the proceeds of the sale of the unit production attributable to that interest. [1981 c.588 Â§21]

Â Â Â Â Â  522.540 [1971 c.776 Â§29; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  522.545 Rulemaking authority. The governing board of the State Department of Geology and Mineral Industries may make, in compliance with ORS chapter 183, rules and orders for the following purposes:

Â Â Â Â Â  (1) To review and enforce voluntary unit agreements governing production of geothermal resources in a manner that is consistent with the provisions of this chapter.

Â Â Â Â Â  (2) To provide application forms and procedures to enable a person to request the board to initiate a unit agreement.

Â Â Â Â Â  (3) To develop and enforce, when necessary, unit agreements satisfying the requirements of this chapter.

Â Â Â Â Â  (4) To settle disagreements between the parties to a unit agreement over unit operation.

Â Â Â Â Â  (5) To change the boundaries of a unit area.

Â Â Â Â Â  (6) To prevent the drilling and operation of geothermal wells and the production of geothermal resources in a manner that causes injury to neighboring leaseholds or property.

Â Â Â Â Â  (7) To levy fees on any operator, person, state or local governing body, special district or agency that holds a royalty interest in a unit area to cover reasonable costs associated with the development and administration of a unit agreement. [1981 c.588 Â§22]

ENFORCEMENT

Â Â Â Â Â  522.810 Suits to enjoin violations. Whenever it appears that any person is violating or threatening to violate any provision of this chapter or any rule or order of the governing board of the State Department of Geology and Mineral Industries made thereunder, or is threatening to or committing waste, the board may bring suit against such person in the circuit court of any county where the violation or waste occurs or is threatened, to restrain such person from continuing such violation or waste. In any such suit, the court shall have jurisdiction to grant to the board, without bond or other undertaking, such temporary restraining orders or final prohibitory and mandatory injunctions as the facts may warrant, including any such orders restraining the movement, disposition or waste of geothermal resources. [1971 c.776 Â§41; 1973 c.388 Â§7; 1975 c.552 Â§29]

Â Â Â Â Â  522.815 Rules by board; scope; adoption; notice. (1) In accordance with the rulemaking provisions of ORS chapter 183, the governing board of the State Department of Geology and Mineral Industries may adopt rules necessary to conserve geothermal resources or other natural resources, or to protect the environment, the correlative rights of any person having an ownership interest in the affected land or resource, or beneficial uses of water, or to accomplish the efficient and economical development of a geothermal reservoir. The rules shall include a description of the geothermal reservoir and the overlying land and may also include provisions for the following:

Â Â Â Â Â  (a) Division of a geothermal reservoir into zones;

Â Â Â Â Â  (b) Establishment of spacing units including a description of the location, size and shape of such spacing units;

Â Â Â Â Â  (c) The integration of separately owned tracts or interests within a spacing unit for the development and operation of the spacing unit and the sharing of production therefrom;

Â Â Â Â Â  (d) The protection of existing and future beneficial uses of water;

Â Â Â Â Â  (e) Maintaining the renewability of geothermal resources and any other natural resources; and

Â Â Â Â Â  (f) Any additional provisions the board deems necessary for carrying out the provisions of this chapter or for protecting the public health, safety and welfare.

Â Â Â Â Â  (2) Any rule adopted under this section may in the boardÂs discretion supersede any right or privilege previously granted by or previously entered by the board with respect to such reservoir and may be amended in accordance with the rulemaking provisions of ORS chapter 183 as appears necessary to the board to further the policy stated in ORS 522.015.

Â Â Â Â Â  (3) Any proceeding under this section shall be conducted as a rulemaking proceeding in accordance with ORS chapter 183 unless an interested party requests that it be conducted as a contested case in accordance with ORS chapter 183. In either event, notice shall be given in accordance with the requirements of ORS chapter 183. Notice shall always be given to the following persons:

Â Â Â Â Â  (a) Any operator who has a drilling permit issued pursuant to ORS 522.135 or has a legal right to operate a completed geothermal well in the geothermal reservoir; and

Â Â Â Â Â  (b) Any person who has an ownership interest in the geothermal reservoir. [1975 c.552 Â§43; 1981 c.588 Â§5; 1981 c.694 Â§11]

PROHIBITED ACTS

Â Â Â Â Â  522.910 Aiding in violations prohibited. No person shall knowingly aid or abet any other person in the violation of any provision of this chapter or of any rule or order of the governing board of the State Department of Geology and Mineral Industries made thereunder. [1971 c.776 Â§40; 1975 c.552 Â§30]

Â Â Â Â Â  522.915 False entries, omissions, destruction or removal of records or reports. No person shall:

Â Â Â Â Â  (1) Make or cause to be made any false entry or statement in a report, record, log, account or other writing required by this chapter or any rule adopted pursuant thereto;

Â Â Â Â Â  (2) Omit or cause to be omitted from any such report, record, log, account or writing, full, true and correct entries as required by this chapter or any rule or order adopted pursuant thereto;

Â Â Â Â Â  (3) Destroy, mutilate, alter or falsify any such report, record, log, account or writing; or

Â Â Â Â Â  (4) Remove from this state the original copy of any such report, record, log, account or writing before an abandonment has been approved pursuant to ORS 522.245 (2). [1975 c.552 Â§28]

Â Â Â Â Â  522.920 [1971 c.776 Â§39; repealed by 1975 c.552 Â§55]

PENALTIES

Â Â Â Â Â  522.990 Penalties. Subject to ORS 153.022, violation of any provision of this chapter or of any rule or order of the governing board of the State Department of Geology and Mineral Industries made thereunder, excluding ORS 522.405 to 522.545 and any rule promulgated thereunder, is punishable, upon conviction, by a fine of not more than $2,500 or by imprisonment in the county jail for not more than six months, or both. [1971 c.776 Â§42; 1975 c.552 Â§31; 1981 c.588 Â§6; 1999 c.1051 Â§316]

_______________



Chapter 523

Chapter 523 Â Geothermal Heating Districts

2005 EDITION

GEOTHERMAL HEATING DISTRICTS

MINERAL RESOURCES

GENERAL PROVISIONS

523.010Â Â Â Â  Definitions

CREATION AND POWERS

523.015Â Â Â Â  Definitions for ORS 523.020

523.020Â Â Â Â  City as geothermal heating district

523.030Â Â Â Â  Formation of geothermal heating districts; disposal of surplus; exclusion from district

523.040Â Â Â Â  Powers of district; emergency power; applying for financing gifts and grants

523.050Â Â Â Â  Water and real property transactions; right to obtain geothermal heat from other sources

523.060Â Â Â Â  Cooperative agreements; bonds

523.070Â Â Â Â  Authority to perform drainage work

OPERATION

523.110Â Â Â Â  Regulations on use of geothermal heat; effect of failure to comply

523.120Â Â Â Â  Deposit or other security for use of heat

523.130Â Â Â Â  Rates; contracts with users

523.140Â Â Â Â  Rate increase procedure

523.150Â Â Â Â  Termination of service for nonpayment of heating charge

523.160Â Â Â Â  Refund of heating service extension costs by owner of adjacent property

ASSESSMENTS

523.210Â Â Â Â  Special assessment for improvements; report; contents

523.220Â Â Â Â  Action on special assessment report by board

523.230Â Â Â Â  Approval of special assessment report; notice of improvement; contents

523.240Â Â Â Â  Means of constructing improvement

523.250Â Â Â Â  Order to carry out or abandon improvement after public hearing; assessment ordinance

523.260Â Â Â Â  Method of assessment

523.270Â Â Â Â  Appeal of assessment

523.280Â Â Â Â  Notice of assessment to property owners; publication; contents

523.290Â Â Â Â  Entry of amount of assessment; lien; priority; foreclosure

523.310Â Â Â Â  Errors in assessment

523.320Â Â Â Â  Deficit assessment; hearing; objections; notices

523.330Â Â Â Â  Excess assessment; credit; rebate

523.340Â Â Â Â  Abandonment of improvement; cancellation of liens; refunds

523.350Â Â Â Â  Restriction on rendering assessment invalid; correction by board

523.360Â Â Â Â  Reassessment

523.380Â Â Â Â  Foreclosure of assessment lien

TAXING POWER

523.410Â Â Â Â  Ad valorem taxation; special tax; collection; enforcement; boundary changes

523.420Â Â Â Â  Disposal of taxes levied by invalid district

BONDS

523.460Â Â Â Â  General obligation bonds; limit; issuance; maturity; interest; election; pledge of revenue

523.470Â Â Â Â  Revenue bonds; terms; issuance

523.480Â Â Â Â  Refunding bonds

523.490Â Â Â Â  Advertising and sale of bonds

DISSOLUTION

523.510Â Â Â Â  Assumption of debts and obligations of district upon dissolution

ADMINISTRATION

523.610Â Â Â Â  Board; election; authority; term; vacancy

523.625Â Â Â Â  Election laws applicable

523.630Â Â Â Â  Meetings; officers; quorum; employees; employee benefits

523.640Â Â Â Â  Special election

523.660Â Â Â Â  District funds; deposit; records

523.670Â Â Â Â  Agreements between district and annexed or joined city

523.680Â Â Â Â  EmployeesÂ retirement system; establishment; contents

523.690Â Â Â Â  Payments to retirement plan fund

523.700Â Â Â Â  Employee contributions to retirement plan

523.710Â Â Â Â  Limit on eligible individuals in retirement plan

GENERAL PROVISIONS

Â Â Â Â Â  523.010 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ or Âboard of commissionersÂ means the governing body of a district.

Â Â Â Â Â  (2) ÂBy-productÂ means any mineral or minerals (exclusive of oil, hydrocarbon gas, helium or other hydrocarbon substances) which are found in solution or in association with geothermal resources and which have a value of less than 75 percent of the value of the geothermal resources or are not, because of quantity, quality, or technical difficulties in extraction and production, of sufficient value to warrant extraction and production by themselves.

Â Â Â Â Â  (3) ÂDistrictÂ means a geothermal heating district formed under this chapter.

Â Â Â Â Â  (4) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (5) ÂCounty boardÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (6) ÂCounty clerkÂ means the county clerk of the county.

Â Â Â Â Â  (7) ÂGeothermal heatÂ means heat derived from geothermal resources.

Â Â Â Â Â  (8) ÂGeothermal resourcesÂ means the natural heat of the earth, the energy, in whatever form, below the surface of the earth present in, resulting from, or created by, or which may be extracted from, the natural heat, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, exclusive of oil, hydrocarbon gas, helium or other hydrocarbon substances, but including, specifically:

Â Â Â Â Â  (a) All products of geothermal processes, embracing indigenous steam, hot water and hot brines;

Â Â Â Â Â  (b) Steam and other gases, hot water and hot brines resulting from water, gas or other fluids artificially introduced into geothermal formations;

Â Â Â Â Â  (c) Heat or other associated energy found in geothermal formation; and

Â Â Â Â Â  (d) Any by-product derived from them.

Â Â Â Â Â  (9) ÂInhabitantÂ when used with respect to a district includes a business located within the district.

Â Â Â Â Â  (10) ÂOwnerÂ means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract. [1975 c.782 Â§1; 1983 c.83 Â§98]

CREATION AND POWERS

Â Â Â Â Â  523.015 Definitions for ORS 523.020. For the purposes of ORS 523.020 and this section, notwithstanding ORS 523.610 to 523.670, Âboard,Â as defined in ORS 523.010, includes the governing body of a city. ÂDistrict,Â as defined in ORS 523.010, includes an incorporated city. [1977 c.212 Â§1]

Â Â Â Â Â  Note: 523.015 and 523.020 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 523 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  523.020 City as geothermal heating district. (1) An incorporated city, when empowered by its charter to do so, may provide geothermal heating services to persons within and without its boundaries in accordance with the provisions of ORS chapter 523, where not in conflict with ORS 523.015 and this section.

Â Â Â Â Â  (2) The powers conferred by ORS chapter 523 and ORS 523.015 and this section are in addition to the powers conferred by any other law and not in substitution for any right, power or privilege vested in a city. [1977 c.212 Â§2]

Â Â Â Â Â  Note: See note under 523.015.

Â Â Â Â Â  523.030 Formation of geothermal heating districts; disposal of surplus; exclusion from district. A geothermal heating district may be formed for the purpose of supplying inhabitants of the district with geothermal heat as provided by this chapter. In connection with supplying geothermal heat, a district may supply, furnish and sell for any use any surplus geothermal heat over and above the heating needs of its inhabitants to persons outside the district, or to school districts or other local governments as defined in ORS 174.116. All railroad rights of way or improvements thereon or rolling stock moving thereover shall be excluded from districts organized under ORS 198.010, 198.180, 198.520, 198.710, 199.420, 255.012, 366.321, 451.573 and this chapter and for purposes of this chapter shall not be considered as property within the boundaries of such districts, unless the owner of the railroad property expressly consents to its inclusion. [1975 c.782 Â§2; 2003 c.802 Â§128]

Â Â Â Â Â  523.040 Powers of district; emergency power; applying for financing gifts and grants. (1) A district formed under this chapter shall have the power to make contracts, hold and receive and dispose of real and personal property within and without its described boundaries and do all other acts and things which may be requisite, necessary or convenient in carrying out the objects of the district or exercising the powers conferred upon it by this chapter, sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it.

Â Â Â Â Â  (2) In an emergency or in order to meet peak demand a district may supply its inhabitants with heat derived from an energy source other than from geothermal resources for purposes of supplementing the geothermal heat supplied by the district.

Â Â Â Â Â  (3) In addition to any other power of a district, it may apply and qualify for and receive any private or federal grants, loans or other funds available for carrying out the objects of the district. [1975 c.782 Â§3]

Â Â Â Â Â  523.050 Water and real property transactions; right to obtain geothermal heat from other sources. A geothermal heating district may purchase, sell and hold interests in water and real property in carrying out the objects of the district. A district also has the right to purchase or obtain from cities or other geothermal heating districts, geothermal heat, or an interest in geothermal heat, or an interest in a geothermal heat pipeline owned or operated by a city or other geothermal heating district, or to obtain jointly with a city or other geothermal heating district, any right, or to lay and own individually or jointly with any city or other geothermal heating district, any geothermal heat pipeline for the purposes specified in ORS 523.030. [1975 c.782 Â§5; 2003 c.802 Â§129]

Â Â Â Â Â  523.060 Cooperative agreements; bonds. (1) Districts may enter into cooperative agreements with each other providing for the joint acquisition, construction, ownership, use or control of facilities for the collection, treatment, distribution or supply of geothermal heat.

Â Â Â Â Â  (2) Each district may issue and sell general obligation, revenue or refunding bonds, subject to the limitations and procedures contained or referred to in this chapter for the authorization, issuance or sale of such bonds, for the purpose of paying its share of the cost of the acquisition or construction of facilities provided for in cooperative agreements authorized by this section. [1975 c.782 Â§18]

Â Â Â Â Â  523.070 Authority to perform drainage work. Any district may perform drainage work for the purpose of reclaiming real property located within the district, protecting real or personal property located within the district from the effects of geothermal heating, promoting sanitation, providing for the public health, convenience and welfare or providing services of public utility or benefit. The district may use all applicable powers granted to it by this chapter, including the rights and powers of eminent domain, in performing the drainage work authorized by this section. [1975 c.782 Â§17]

OPERATION

Â Â Â Â Â  523.110 Regulations on use of geothermal heat; effect of failure to comply. Any district may adopt and promulgate regulations concerning the use of geothermal heat and the property of the district. The board of commissioners may refuse to supply any building, place or premises with geothermal heat where the user fails after 10 daysÂ written notice to comply with the regulations. The written notice shall be by registered mail or by certified mail with return receipt and shall be deemed given when it is deposited in the United States Post Office properly addressed with postage prepaid. [1975 c.782 Â§11; 1991 c.249 Â§40]

Â Â Â Â Â  523.120 Deposit or other security for use of heat. Any district may require a reasonable cash deposit or an irrevocable letter of credit to insure payment for the use or rent of geothermal heat to be furnished by the district. [1975 c.782 Â§12; 1991 c.331 Â§75]

Â Â Â Â Â  523.130 Rates; contracts with users. A geothermal heating district shall charge consumers for the geothermal heat furnished and fix and collect the rates therefor. Rates charged may be fixed and classified according to the type of use and according to the amount of geothermal heat used. Any contract entered into by a district with persons other than domestic users shall provide for immediate cancellation whenever no surplus supply of geothermal heat exists over and above any and all demands of domestic users. A district also may contract with any person or may enter into an intergovernmental agreement under ORS chapter 190 to supply, furnish and sell surplus geothermal heat on such terms and conditions and at such rates as the board of commissioners considers advisable. [1975 c.782 Â§13; 2003 c.802 Â§130]

Â Â Â Â Â  523.140 Rate increase procedure. (1) Whenever any increase is proposed in the existing rates charged geothermal heat consumers by a district pursuant to ORS 523.130, the board of commissioners shall first provide for a public hearing on such proposal before any increased rates are ordered into effect.

Â Â Â Â Â  (2) The public hearing required under subsection (1) of this section shall be held at a place designated by the board after notice thereof has been given by inclusion of a notice of the public hearing in the geothermal heating bills sent to consumers by the district during the period of 30 days prior to the date of the hearing. [1975 c.782 Â§14]

Â Â Â Â Â  523.150 Termination of service for nonpayment of heating charge. In case prompt payment of geothermal heating rent or charge is not made, a district may shut off the geothermal heating supply to the building, place or premises to which the district supplied the geothermal heating. [1975 c.782 Â§15]

Â Â Â Â Â  523.160 Refund of heating service extension costs by owner of adjacent property. If any person is required by a district to pay the cost of extending a geothermal heating pipeline adjacent to property other than the property of the person so that geothermal heating service is provided for such other property without further extension of the geothermal heating pipeline, the district shall require the owner of the other property, prior to providing geothermal heating service to that property, to refund to the person required to pay the cost of extending the geothermal heating pipeline, a pro rata portion of the cost of the extension. The right to require such refund shall not continue for more than 10 years after the date of installation of the extension of the geothermal heating pipeline. The amount to be refunded shall be determined by the district and such determination shall be final. [1975 c.782 Â§16]

ASSESSMENTS

Â Â Â Â Â  523.210 Special assessment for improvements; report; contents. Whenever the district board considers it necessary, upon its own motion, or upon the petition of the owners of one-half of the property that benefits specially from the improvement, to make any improvement to be paid for in whole or in part by special assessment according to benefits, the board shall, by motion, cause a survey and written report for such project to be made and filed with the secretary. Unless the district board directs otherwise, the report shall contain:

Â Â Â Â Â  (1) A map or plat showing the general nature, location and extent of the proposed improvement and the land to be assessed for the payment of any part of the cost thereof.

Â Â Â Â Â  (2) Plans, specifications and estimates of the work to be done; however, where the proposed project is to be carried out in cooperation with any other governmental agency, the district board may adopt the plans, specifications and estimates of such agency.

Â Â Â Â Â  (3) An estimate of the probable cost of the improvement, including any legal, administrative and engineering costs attributable thereto.

Â Â Â Â Â  (4) An estimate of the unit cost of the improvement to the specially benefited properties.

Â Â Â Â Â  (5) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited.

Â Â Â Â Â  (6) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and, when readily available, the names of the contract purchasers thereof.

Â Â Â Â Â  (7) A statement of outstanding assessments against property to be assessed. [1975 c.782 Â§19]

Â Â Â Â Â  523.220 Action on special assessment report by board. After the report has been filed with the secretary, the district board may by motion approve the report, modify the report and approve it as modified, require additional or different information for the improvement, or it may abandon the improvement. [1975 c.782 Â§20]

Â Â Â Â Â  523.230 Approval of special assessment report; notice of improvement; contents. After the district board approves the report as submitted or modified, the board shall, by resolution, declare its intention to make the improvement, provide the manner and method of carrying out the improvement and direct the secretary to give notice of the improvement. Such notice shall be given by two publications one week apart in a newspaper of general circulation within the district, and by mailing copies of the notice by registered or certified mail to the owners to be assessed for the costs of the improvement. The notice shall contain the following:

Â Â Â Â Â  (1) That the report of the improvement is on file in the office of the secretary and is subject to public examination.

Â Â Â Â Â  (2) That the district board will hold a public hearing on the proposed improvement on a specified date, which shall not be earlier than 10 days following the first publication of notice, at which objections and remonstrances to the improvement will be heard by the board; and that if prior to such hearing there shall be presented to the secretary valid, written remonstrances of the owners of two-thirds of the property or two-thirds of the front footage of the property to be specifically affected for the improvement, then the improvement will be abandoned for at least six months, unless the improvement is unanimously declared by the district board to be needed at once because of an emergency.

Â Â Â Â Â  (3) A description of the property to be specially benefited by the improvement, the owners of the property and the estimate of the unit cost of the improvement to be paid for by special assessments to benefited properties. [1975 c.782 Â§21]

Â Â Â Â Â  523.240 Means of constructing improvement. The board of a geothermal heating district may provide in the improvement resolution that the construction work will be done in whole, or in part, by the district, by a contract or by any other public body as defined in ORS 174.109, or by any combination thereof. [1975 c.782 Â§22; 2003 c.802 Â§131]

Â Â Â Â Â  523.250 Order to carry out or abandon improvement after public hearing; assessment ordinance. (1) At the time of the public hearing on the proposed improvement, if the written remonstrances represent less than the amount of property required to defeat the proposed improvement, if such an improvement is one that can be remonstrated against, then on the basis of such hearing of written remonstrances and oral objections, if any, the district board may, by motion, at the time of the hearing or within 60 days thereafter, order the improvement to be carried out in accordance with the resolution, or the district board may, on its own motion, abandon the improvement.

Â Â Â Â Â  (2) After the public hearing on the proposed improvement and after the district board has moved to proceed with the improvement, it may pass an ordinance assessing the various lots, parcels of land or parts thereof, to be specially benefited with their apportioned share of the cost of the improvement; but the passage of an assessment ordinance may be delayed until the contract for the work is let, or until the improvement is completed and the total cost thereof is determined. [1975 c.782 Â§23]

Â Â Â Â Â  523.260 Method of assessment. The district board in adopting a method of assessment of the costs of the improvement may:

Â Â Â Â Â  (1) Use any just and reasonable method of determining the extent of any improvement district consistent with the benefits derived.

Â Â Â Â Â  (2) Use any method of apportioning the sum to be assessed as is just and reasonable between the properties determined to be specially benefited.

Â Â Â Â Â  (3) Authorize payment by the district of all, or any part, of the cost of any such improvement, when in the opinion of the board the topographical or physical conditions, or unusual or excessive public travel, or other character of the work involved warrants only a partial payment or no payment by the benefited property of the costs of the improvement. [1975 c.782 Â§24]

Â Â Â Â Â  523.270 Appeal of assessment. Any person feeling aggrieved by the assessments made under an assessment ordinance may, within 20 days after the passage of the ordinance levying the assessment by the district board, appeal to the circuit court for the county in which the district is located. The appeal and the requirements and formalities thereof shall be heard, governed and determined, and the judgment thereon rendered and enforced, in the manner provided for appeals from assessments in ORS 223.005 to 223.105 and 223.205 to 223.930. The result of the appeal shall be a final and conclusive determination of the matter of the assessment, except with respect to the district right of reassessment provided by ORS 523.360. [1975 c.782 Â§25]

Â Â Â Â Â  523.280 Notice of assessment to property owners; publication; contents. Within 10 days after the ordinance levying assessments is adopted, the secretary of the district shall send by registered or certified mail a notice of assessment to the owner of the assessed property, and shall publish notice of the assessment twice in a newspaper of general circulation in the district, the first publication of which shall be made not later than 10 days after the date of the assessment ordinance. The notice of assessment shall recite the date of the assessment ordinance and shall state that upon the failure of the owner of the property assessed to make application to pay the assessment in installments within 10 days from the date of the first publication of notice, or upon the failure of the owner to pay the assessment in full within 30 days after the date of the assessment ordinance, then interest will commence to run on the assessment and the property assessed will be subject to foreclosure. The notice shall also set forth a description of the property assessed, the name of the owner of the property and the amount of each assessment. [1975 c.782 Â§26]

Â Â Â Â Â  523.290 Entry of amount of assessment; lien; priority; foreclosure. After passage of the assessment ordinance by the district board, the secretary shall enter in the docket of district liens a statement of the amounts assessed upon each particular lot, parcel of land or portion thereof, together with a description of the improvement, the name of the owners and the date of the assessment ordinance. Upon such entry in the lien docket, the amount so entered shall become a lien upon the respective lots, parcels of land or portions thereof, which have been assessed for such improvement. All assessment liens of a district shall be superior and prior to all other liens or encumbrances on property insofar as the laws of the state permit. Interest shall be charged at the rate of six percent per annum until paid on all amounts not paid within 30 days from the date of an assessment ordinance. After expiration of 30 days following the date of an assessment ordinance the district may proceed to foreclose or enforce collection of the assessment liens in the amount provided by the general law of the state. However, the district may, at its option, enter a bid for the property being offered at a foreclosure sale, which bid shall be prior to all bids except those made by persons who would be entitled under the laws of the state to redeem the property. [1975 c.782 Â§27]

Â Â Â Â Â  523.310 Errors in assessment. Claimed errors in the calculation of assessments shall be called to the attention of the secretary of the district, who shall determine whether there has been an error in fact. If the secretary finds that there has been an error in fact, the secretary shall recommend to the district board an amendment to the assessment ordinance to correct the error. Upon enactment of the amendment, the secretary shall make the necessary correction in the lien docket and send a correct notice of assessment by registered or certified mail. [1975 c.782 Â§28]

Â Â Â Â Â  523.320 Deficit assessment; hearing; objections; notices. In the event that an assessment is made before the total cost of the improvement is ascertained, and if it is found that the amount of the assessment is insufficient to defray the expenses of the improvement, the district board may, by motion, declare such deficit and prepare a proposed deficit assessment. The board shall set a time for a hearing of objections to such deficit assessment and shall direct the secretary to publish one notice thereof in a newspaper of general circulation in the district. After the hearing the board shall make a just and equitable deficit assessment by ordinance, which shall be entered in the lien docket as provided by ORS 523.210 to 523.380. Notices of the deficit assessment shall be published and mailed and the collection of the assessment shall be made in accordance with ORS 523.280 and 523.290. [1975 c.782 Â§29]

Â Â Â Â Â  523.330 Excess assessment; credit; rebate. Upon the completion of the improvement project, if it is found that the assessment previously levied upon any property is more than sufficient to pay the costs of the improvements, the district board shall ascertain and declare the amount of the excess by ordinance. When declared, the excess amounts shall be entered on the lien docket as a credit upon the appropriate assessment. If any assessment has been paid, the person who paid it, or the legal representative of the person, shall be entitled to the repayment of the rebate credit, or the portion thereof which exceeds the amount unpaid on the original assessment. [1975 c.782 Â§30]

Â Â Â Â Â  523.340 Abandonment of improvement; cancellation of liens; refunds. The district board may abandon proceedings for an improvement at any time prior to the final completion of the improvement. If liens have been assessed upon any property under ORS 523.210 to 523.380, they shall be canceled, and any payments made on such assessments shall be refunded to the person paying the same, the assigns or legal representatives of the person. [1975 c.782 Â§31]

Â Â Â Â Â  523.350 Restriction on rendering assessment invalid; correction by board. No improvement assessment shall be rendered invalid by reason of a failure of the improvement report to contain all of the information required by ORS 523.210, or by reason of a failure to have all of the information required to be in the improvement resolution, the assessment ordinance, the lien docket or notices required to be published and mailed, nor by the failure to list the name of, or mail notice to, the owner of any property as required by ORS 523.210 to 523.380, or by reason of any other error, mistake, delay, omission, irregularity or other act, jurisdiction or otherwise, in any of the proceedings or steps specified, unless it appears that the assessment is unfair or unjust in its effect upon the person complaining. The district board may remedy and correct all such matters by suitable action and proceedings. [1975 c.782 Â§32]

Â Â Â Â Â  523.360 Reassessment. Whenever any assessment, deficit assessment or reassessment for any improvement which has been made by the district is set aside, or its enforcement restrained by any court having jurisdiction thereof, or when the district board is in doubt as to the validity of an assessment, deficit assessment or reassessment, or any part thereof, the district board may make a reassessment in the manner provided by ORS 223.405 to 223.485. [1975 c.782 Â§33]

Â Â Â Â Â  523.370 [1975 c.782 Â§34; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  523.380 Foreclosure of assessment lien. (1) In case the whole or any portion of the cost of an improvement is assessed against the property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when they become due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by municipalities and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to districts where applicable. [1975 c.782 Â§35]

TAXING POWER

Â Â Â Â Â  523.410 Ad valorem taxation; special tax; collection; enforcement; boundary changes. (1) A district may assess, levy and collect taxes in an amount each year not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207. The proceeds of the tax shall be applied by it in carrying out the objects and purposes of ORS 523.030 to 523.050 and 523.420 to 523.490 and for the purpose of financing the employeesÂ retirement system.

Â Â Â Â Â  (2) A district may annually also assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of any such bonds.

Â Â Â Â Â  (3) Taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) Taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes, and the proceeds shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property is subject to sale for nonpayment of taxes levied by the district in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (6) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1975 c.782 Â§10; 1991 c.459 Â§421; 2001 c.215 Â§16; subsection (6) of 2001 Edition enacted as 2001 c.138 Â§40]

Â Â Â Â Â  523.420 Disposal of taxes levied by invalid district. When an attempt has been made to organize a district under the provisions of this chapter and subsequently by a judgment of a court it has been declared that the organization is invalid, but prior to such judgment the invalid organization has levied taxes, the funds derived from the levy shall be disposed of as follows:

Â Â Â Â Â  (1) If the area embraced in the invalid organization is embraced in a subsequently created organization composed of unincorporated or incorporated territory, or combinations thereof, for the purpose of furnishing geothermal heat to the inhabitants thereof, the custodian of the taxes collected for the invalid organization shall turn them over to the subsequent organization to be used only for the purpose of furnishing geothermal heat to such inhabitants.

Â Â Â Â Â  (2) If the subsequent organization does not embrace all territory embraced in the invalid organization, such taxes as have been collected from the levy upon property in areas not embraced in the subsequent organization shall be refunded to the payers thereof by the custodian of the taxes before the balance is turned over to the subsequent organization.

Â Â Â Â Â  (3) If no such subsequent organization is created to provide geothermal heat for the inhabitants of such an area, within a period of two years after the entry of the judgment of invalidation, the taxes collected shall be refunded by the custodian of them to the taxpayers who paid them. [1975 c.782 Â§4; 2003 c.576 Â§468]

BONDS

Â Â Â Â Â  523.460 General obligation bonds; limit; issuance; maturity; interest; election; pledge of revenue. (1) For the purpose of carrying into effect all or any powers granted by this chapter, the district, when authorized at any properly called election held for that purpose, may borrow money and sell and dispose of general obligation bonds. Except as otherwise provided by this section, the bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the board of commissioners in behalf of the district as authorized by the voters, and may be issued in an amount not to exceed one-half of one percent of the real market value referred to in subsection (1) of this section without the approval of the electors. The bonds shall mature serially within not to exceed 30 years from issue date, and shall bear interest not exceeding seven percent per annum payable semiannually as the board shall determine. The bonds shall be so conditioned that the district agrees to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) If the district has within its corporate limits a population of 300 or over, it may issue bonds in an amount which shall not exceed in the aggregate 10 percent of the real market value referred to in subsection (1) of this section.

Â Â Â Â Â  (4) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may, by resolution of its board which shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of its geothermal heating system. The board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [1975 c.782 Â§6; 1977 c.188 Â§7; 1983 c.347 Â§29; 1991 c.459 Â§422; 2001 c.215 Â§17]

Â Â Â Â Â  523.470 Revenue bonds; terms; issuance. In addition to the authority to issue general obligation bonds, the district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds, and to pledge as security therefor all or any part of the unobligated net revenue of the district or system, to purchase, acquire, lay out, construct, reconstruct, extend, enlarge or improve a geothermal heating system, for the purpose of obtaining geothermal heating for the use of consumers, within or without the boundaries of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only, as specified by this section. The revenue bond shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the corporate limits of such district, but shall be payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [1975 c.782 Â§7]

Â Â Â Â Â  523.480 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the board of commissioners without submitting to the electors the question of authorizing the issuance of such bonds. [1975 c.782 Â§8]

Â Â Â Â Â  523.490 Advertising and sale of bonds. All general obligation and revenue bonds, including refunding bonds, issued under ORS 523.460 to 523.480 shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022 for the sale of bonds of cities of this state. [1975 c.782 Â§9]

DISSOLUTION

Â Â Â Â Â  523.510 Assumption of debts and obligations of district upon dissolution. (1) A city may enter into a written agreement with a geothermal heating district contemplating dissolution undertaking to assume, in the event of such dissolution, all of the outstanding debts and obligations of the district and to continue to furnish geothermal heat to the inhabitants of the dissolving district for domestic and municipal use for a term therein specified, not to exceed 25 years. Subject to the provisions of this section, the successor city shall, if the dissolution is approved, have the powers and assume the responsibilities of geothermal heating districts under this chapter. Any person entitled to geothermal heating service within the area of the dissolved district has the same remedies at law or in equity to enforce the rights to geothermal heating service as are available to enforce the right to geothermal heating service within the district.

Â Â Â Â Â  (2) The successor city or district shall furnish geothermal heat to persons owning or occupying property within the dissolved district on the same terms and conditions as in the case of those owning or occupying property within the city, or elsewhere within the district. If the district assets and obligations are transferred to a city, the city may charge a rate for the service that is no more than the rate which is uniformly applied to all users in similar classifications outside the city. No such differential rate may be charged, however, unless such a differential is provided for, and specifically limited, by the terms of the agreement made prior to the dissolution. Nothing in this section authorizes a city to levy an ad valorem real property tax on property outside the city or district.

Â Â Â Â Â  (3) Any debts or obligations assumed by the successor city by reason of, or during the period of, its commitment under the agreement shall bind the city until they are fully paid and discharged. No contract shall be effective unless all of the terms thereof are reduced to writing, signed by the entities and filed with the county clerk. [1975 c.782 Â§47]

ADMINISTRATION

Â Â Â Â Â  523.610 Board; election; authority; term; vacancy. (1) Except as otherwise provided by this chapter, the power and authority given to districts is vested in and shall be exercised by a board of five commissioners, each of whom shall be an elector registered in the district. Except as provided by subsection (2) of this section, each commissioner shall be elected for a term of four years.

Â Â Â Â Â  (2) Not later than the 40th day after the formation of a district and the election of the members of the first board, the commissioners shall meet and organize, first taking and subscribing an oath of office. The commissioners first elected shall determine by lot the length of term each shall hold office as follows:

Â Â Â Â Â  (a) The terms of two commissioners shall expire June 30 next following the first regular district election; and

Â Â Â Â Â  (b) The terms of the other three commissioners shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) The board of commissioners shall fill any vacancy on the board as provided in ORS 198.320. [1975 c.782 Â§36; 1983 c.83 Â§99; 1983 c.350 Â§295]

Â Â Â Â Â  523.620 [1975 c.782 Â§37; repealed by 1983 c.350 Â§331]

Â Â Â Â Â  523.625 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of commissioners.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§298]

Â Â Â Â Â  523.630 Meetings; officers; quorum; employees; employee benefits. (1) The board of commissioners shall hold meetings at such time and place within the district as it may determine. The board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings under such rules as it may make.

Â Â Â Â Â  (2) The board shall, at the time of its organization, choose from the commissioners a president, a secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until their successors are elected and qualified. The officers shall have, respectively, the powers and shall perform the duties usual in such cases. A majority shall constitute a quorum to do business and, in the absence of the president, any other member may preside at a meeting.

Â Â Â Â Â  (3) The board of commissioners may employ engineers, superintendents, mechanics, clerks or other persons as it may find requisite, necessary or convenient in carrying on any work of the district and at a rate of remuneration as it may consider just.

Â Â Â Â Â  (4) The board may provide life insurance and retirement or pension plans for employees of a district, if the insurer issuing the policy is licensed to do business in the State of Oregon. [1975 c.782 Â§39]

Â Â Â Â Â  523.640 Special election. The board of commissioners at any regular meeting may call a special election of the electors of the district. [1975 c.782 Â§38]

Â Â Â Â Â  523.650 [1975 c.782 Â§40; repealed by 1983 c.350 Â§331]

Â Â Â Â Â  523.660 District funds; deposit; records. (1) The money of a district shall be deposited in one or more depositories, as defined in ORS 295.005, to be designated by the board of commissioners. The money shall be withdrawn or paid out only when previously ordered by vote of the board, and upon checks signed by the treasurer or such other person as may be authorized by resolution of the board. Receipts or vouchers, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) All the proceedings of the board of commissioners shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved and shall be open to inspection as public records. [1975 c.782 Â§41; 2001 c.215 Â§18]

Â Â Â Â Â  523.670 Agreements between district and annexed or joined city. If a city has been annexed to a district under ORS 198.866 and 198.867 or joined to a district under ORS 198.910, the city and the district may:

Â Â Â Â Â  (1) Enter into contracts and agreements to do any act or thing which either could have done if the annexation had not occurred.

Â Â Â Â Â  (2) Contract and agree for the collection by the district of any geothermal heat tax or charge imposed by the city upon geothermal heat users within the territory of the city, and the district thereupon may provide for such collection according to its rules and regulations for the collection of amounts due the district by geothermal heat users, including but not limited to shutting off the geothermal heat supply for nonpayment. [1975 c.782 Â§42; 1983 c.142 Â§17]

Â Â Â Â Â  523.680 EmployeesÂ retirement system; establishment; contents. (1) A district may establish an employeesÂ retirement system. The board of commissioners may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1975 c.782 Â§43]

Â Â Â Â Â  523.690 Payments to retirement plan fund. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide on an actuarial reserve basis the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1975 c.782 Â§44]

Â Â Â Â Â  523.700 Employee contributions to retirement plan. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1975 c.782 Â§45]

Â Â Â Â Â  523.710 Limit on eligible individuals in retirement plan. Nothing in this chapter authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1975 c.782 Â§46]

_______________

CHAPTERS 524 AND 525

[Reserved for expansion]



Chapter 526

Chapter 526  Forestry Administration

2005 EDITION

TITLE 44

FORESTRY AND FOREST PRODUCTS

Chapter     526.     Forestry Administration

527.     Insect and Disease Control; Forest Practices

530.     State Forests; Community Forests

532.     Branding of Forest Products and Booming Equipment

_______________

Chapter 526  Forestry Administration

2005 EDITION

FORESTRY ADMINISTRATION

FORESTRY AND FOREST PRODUCTS

GENERAL PROVISIONS

526.005     Definitions

STATE BOARD OF FORESTRY; STATE FORESTER; STATE FORESTRY DEPARTMENT

526.008     State Forestry Department

526.009     State Board of Forestry; chairperson; terms; vacancies; confirmation; qualifications; removal

526.016     General duties; limits; compensation and expenses; meetings; rules

526.031     State Forester; deputy and assistants; compensation

526.036     Fidelity bonds

526.041     General duties of State Forester; rules

526.046     State Forester to cooperate with other agencies and persons; contracts for supervision; costs

526.052     Credits for former forest protective association employees

526.054     Authority of department to require fingerprints

FUNDS AND FINANCES

526.060     State Forestry Department Account; subaccounts

526.065     Authority to accept gifts and other donations for management of state forests and forest legacy programs; use of moneys in subaccount

526.090     Acceptance and use of moneys under Agricultural Act of 1956 (soil bank and reforestation provisions)

526.095     Clarke-McNary Act accepted; State Forester is agent of state

526.105     Disposition of receipts under ORS 526.090 and 526.095

526.111     State Forestry Department Revolving Account; purposes

526.121     Reimbursement of revolving account; keeping records

526.125     Tillamook Forest Interpretive Center Fund; sources; use of moneys in fund

MANAGEMENT OF EQUIPMENT AND PROPERTY

526.131     Purchase or acceptance of federal surplus property

526.135     Leasing departmental equipment to federal agency

526.142     Definition for ORS 526.142 to 526.152

526.144     Equipment pool; participation

526.146     Charges

526.148     Leasing communication equipment

526.152     Disposition of equipment; termination of pool

526.156     Forest Trust Land Advisory Committee; membership; advisory function

ACQUISITION AND DISPOSITION OF REAL PROPERTY

526.162     Taking title in fee simple

526.164     Exchange of property

526.166     Acquisition of real property by purchase, agreement or donation

526.168     Acquisition of real property by eminent domain

526.178     Going upon private property

526.192     Attorney General to conduct proceedings

526.194     Disposition or leasing of property

FOREST RESEARCH AND EXPERIMENTATION

526.215     State Board of Higher Education to conduct research and experimentation programs

526.225     Forest Research Laboratory; cooperative programs; advisory committee

FOREST TREE SEEDLINGS

526.231     Findings

526.233     Application of antitrust laws

526.235     State forest nursery; securing seedlings; sale of seedlings and stock; disposition and use of sales receipts

526.237     Acquisition of forest tree seedlings; agreements with grower cooperatives; fees

MANAGEMENT REPORTS

526.255     Long range management, marketing and harvest report

526.265     Hearings to publish report and receive testimony; management regions

FOREST HEALTH AND MANAGEMENT INITIATIVES

(Federal Forest Management)

526.271     Findings

526.274     Authority to participate in federal forest management

(Forest Health)

526.277     Findings; definitions for ORS 526.277 and 526.280

526.280     Responsibilities of State Forester; woody biomass utilization; report

COUNTY FORESTLAND CLASSIFICATION

526.305     Definitions for ORS 526.305 to 526.370

526.310     County classification committees

526.320     Investigation of forestlands by committees; determination of adaptability for particular uses

526.324     Classification of forestland by committee; publication

526.328     Hearing; final classification; reclassification

526.332     Appeal

526.340     Classification by State Forester

526.350     Policy in administering forest and fire laws; contracts for care of forestland; fire control; burning permits

526.360     State Forester to assist in developing forestland for agricultural uses; supervision of certain burning; refusal of supervision or permit; Certified Burn Manager program; liability for damage

526.370     Seeding agreements as condition of supervision of burning on forestlands; seeding at owners expense on breach; lien; foreclosure

NONINDUSTRIAL PRIVATE LANDOWNER ASSISTANCE

(Generally)

526.425     Management assistance to nonindustrial private forest landowners; rules

(Woodland Management Act of 1979)

526.450     Short title

526.455     Definitions for ORS 526.450 to 526.475

526.460     Policy to manage forests to maximize benefits

526.465     Purpose of ORS 526.450 to 526.475

526.470     Forest tree seed bank; sale to recover costs; disposition of funds; records

526.475     Appeal of decisions by State Forester

526.490     Afforestation of certain idle lands; harvest requirements; inspection fees; lands subject to Oregon Forest Practices Act

URBAN AND COMMUNITY FORESTRY

526.500     Definitions for ORS 526.500 to 526.515

526.505     Policy

526.510     Department to provide technical assistance to governmental units

526.515     Gifts, grants and donations; fees for services

OREGON FOREST RESOURCES INSTITUTE

(Generally)

526.600     Definitions for ORS 526.600 to 526.675

526.605     Findings

526.610     Oregon Forest Resources Institute; board of directors; eligibility

526.615     Qualifications of voting members

526.620     Terms of voting members; vacancies

526.625     Effect of failure to maintain qualification; removal of member

526.630     Expenses of members and staff

526.632     Employees not subject to certain personnel regulation

526.635     Officers

526.640     General authority of institute

526.645     Additional powers

(Financial Administration)

526.650     Expenditure of funds restricted

526.655     Acceptance of grants, donations and gifts

526.660     Application of budget and expenditure control laws

526.665     Exemption from certain financial administration laws

526.670     Books and records; audit

526.675     Oregon Forest Resources Institute Fund; use of moneys; rules

FOREST RESOURCE TRUST

526.700     Forest Resource Trust; purpose; trustees; advisory committee; rules; duties of

526.705     Stand establishment program; financial assistance terms and conditions

526.710     State Forestry Department to assist board

526.715     Contracts between State Forester and landowners; security agreements for financial aid repayment; recording; eligible landowners

526.720     Forest Resource Trust Fund

526.725     Agreements with private, governmental or other organizations; land acquisitions; investment of funds; forestry carbon offsets; trust on governmental agencies or officers not created

526.730     Report to legislature; program evaluation

526.735     Definitions for ORS 526.735 to 526.775

526.740     Lien for moneys payable to trust by forestland owner; attachment to severed forest products and accounts receivable

526.745     Notice of lien; filing

526.750     Recording of notice; fee

526.755     Foreclosure; costs

526.760     Priority; lien survives land foreclosure proceedings

526.765     Payment of funds advanced; release of lien

526.770     Notice of forest products harvest; contents; forest products purchasers

526.775     Execution of judgment against other property when forest products and accounts not subject to lien

FORESTRY CARBON OFFSETS

526.780     Agreements for forestry carbon offsets; requirements; creation; disposition of revenues

526.783     Development of forestry carbon offset accounting system

526.786     Rules relating to forestry carbon offsets; rules advisory committee

526.789     Effect of state forestry carbon offset program

TIMBER EXPORT REGULATION

526.801     Definitions for ORS 526.801 to 526.831 and 526.992

526.806     Prohibition against export of unprocessed timber; prohibition against certain public timber purchases

526.811     Exemption from export prohibition

526.816     Certification by bidders for public timber

526.821     Political subdivisions to establish rules

526.826     Barring timber export violators from unprocessed public timber purchases

526.831     Contract cancellation for timber export violation

MISCELLANEOUS

526.900     Review of state regulations and policies affecting implementation of conservation strategies

526.905     Management plans or policies to reduce risk of loss of forest resources

PENALTIES

526.990     Criminal penalty

526.992     Criminal and civil penalties for timber export violation

GENERAL PROVISIONS

526.005 Definitions. As used in this chapter, unless the context otherwise requires:

(1) Board means the State Board of Forestry.

(2) Certified Burn Manager means an individual, other than the forester, who is currently certified under a program established pursuant to ORS 526.360 (3).

(3) Department means the State Forestry Department.

(4) Forester means the State Forester or the authorized representative of the forester.

(5) Forestland means any woodland, brushland, timberland, grazing land or clearing, which, during any time of the year, contains enough forest growth, slashing or vegetation to constitute, in the opinion of the forester, a fire hazard, regardless of how the land is zoned or taxed.

(6) Forestry carbon offset means a transferable unit based on a measured amount of carbon storage expressed as a carbon dioxide emission equivalent, or other equivalent standard, and accruing on forestland as live or dead matter in trees, shrubs, forest litter and soil.

(7) Nonindustrial private forest landowner means any forest landowner who does not own a forest products manufacturing facility that employs more than six people.

(8) Nonindustrial private forestland means any forestland owned by a nonindustrial private forest landowner. [Amended by 1961 c.123 §3; 1965 c.253 §1; 1977 c.893 §14; 1997 c.274 §41; 1999 c.101 §1; 2001 c.752 §6]

STATE BOARD OF FORESTRY; STATE FORESTER; STATE FORESTRY DEPARTMENT

526.008 State Forestry Department. The State Forestry Department consists of the State Forester and the deputy, assistants and employees of the forester, acting under direction of the State Board of Forestry. [1961 c.123 §1; 1965 c.253 §2]

526.009 State Board of Forestry; chairperson; terms; vacancies; confirmation; qualifications; removal. (1) There is created a State Board of Forestry consisting of seven members appointed by the Governor. The members appointed to the board shall be subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. The Governor shall designate one member of the board as chairperson to hold that position until that members term expires or until relieved by the Governor as provided in subsection (6) of this section. The chairperson shall have such powers and duties as are provided by the rules of the board.

(2) The term of office of a member of the board is four years. A member shall be eligible for reappointment, but no member shall serve more than two consecutive full terms. In case of a vacancy for any cause, the Governor shall make an appointment as provided in subsection (1) of this section.

(3) Appointments made by the Governor under subsection (1) of this section shall include appointment of at least one member from each of the forest regions established under ORS 527.640 and the rules adopted thereunder by January 1, 1987.

(4) No more than three members of the board may derive any significant portion of their income directly from persons or organizations that are subject to regulation under ORS 527.610 to 527.770, 527.990 (1) and 527.992.

(5) Except as provided in subsection (4) of this section, no member of the board shall have any relationship or pecuniary interest that would interfere with the member representing the public interest.

(6) The Governor may at any time remove any member of the board for inefficiency, incompetence, neglect of duty, malfeasance in office, unfitness to render effective service or failure to continue to meet the criteria of appointment pursuant to this section. [1965 c.253 §4; 1973 c.230 §1; 1979 c.394 §1; 1983 c.759 §5; 1987 c.919 §6]

526.010 [Amended by 1953 c.68 §19; 1953 c.372 §22; 1957 c.654 §1; 1959 c.571 §1; 1963 c.63 §1; 1965 c.253 §5; 1967 c.429 §51; 1973 c.230 §2; 1973 c.792 §22; 1975 c.94 §1; 1979 c.394 §2; 1983 c.759 §6; repealed by 1987 c.919 §30]

526.015 [1957 c.654 §3; repealed by 1965 c.253 §153]

526.016 General duties; limits; compensation and expenses; meetings; rules. (1) The State Board of Forestry shall supervise all matters of forest policy and management under the jurisdiction of this state and approve claims for expenses incurred under the statutes administered by the board except as otherwise provided by law. Advisory committees may be appointed by the board to make recommendations concerning any function vested by law in the board. Notwithstanding any other provisions of law, the board shall not supervise or direct the State Forester in matters relating to the geographic scheduling, annual volume and species allocation, appraisals and competitive timber sale techniques used in the sale of forest products from lands managed under the provisions of ORS chapter 530.

(2) The members of the board are entitled to compensation and expenses as provided in ORS 292.495.

(3) The board shall meet on the first Wednesday after the first Monday in January, March, June and September, at places designated by the chairperson of the board or the State Forester. The board may meet at other times and places in this state on the call of the chairperson or the State Forester. A majority of the voting members of the board constitutes a quorum to do business.

(4) In accordance with the applicable provisions of ORS chapter 183, the board shall adopt rules to perform the functions defined by statute. [1965 c.253 §6; 1969 c.314 §62; 1973 c.230 §3; 1983 c.759 §8; 1987 c.919 §8]

526.020 [Amended by 1953 c.68 §19; 1955 c.117 §1; repealed by 1965 c.253 §9 (526.041 enacted in lieu of 526.020)]

526.030 [Amended by 1953 c.23 §2; 1955 c.27 §1; 1961 c.123 §4; 1965 c.253 §11; renumbered 526.046]

526.031 State Forester; deputy and assistants; compensation. (1) The State Board of Forestry shall appoint a State Forester, who must be a practical forester familiar with western conditions and experienced in organization for the prevention of forest fires. The forester shall be the chief executive officer of the State Forestry Department. The forester shall hold office at the pleasure of the board, and shall act as its secretary.

(2) With the approval of the board and subject to applicable provisions of the State Personnel Relations Law, the State Forester may appoint a Deputy State Forester, assistant state foresters and other employees of the department. During the State Foresters absence or disability, all authority shall be exercised by the Deputy State Forester or by the assistant whom the State Forester or the board, by written order filed with the Secretary of State, has designated as Acting State Forester.

(3) The board shall fix the compensation of the State Forester. In addition to their salaries, the forester, the deputy and assistants shall be reimbursed, subject to the limitations otherwise provided by law, for their actual and necessary travel and other expenses incurred in the performance of their duties. [1965 c.253 §7; 1983 c.759 §13]

526.036 Fidelity bonds. (1) Before entering upon the duties of office, the forester shall furnish a fidelity bond in favor of the State of Oregon in the penal sum of $100,000 issued by one or more corporate sureties authorized to do business in the State of Oregon, conditioned upon the faithful and honest handling and disposition of the moneys in the State Forestry Department Account and any other moneys in the hands of the forester. The bond and sureties are subject to approval by the Director of the Oregon Department of Administrative Services as provided in ORS 291.011.

(2) The premium for the bond shall be paid from the appropriation of the State Board of Forestry.

(3) Except as provided in subsection (1) of this section, the board may require a fidelity bond, with one or more corporate sureties authorized to do business in this state, of any officer or employee of the State Forestry Department. The board shall fix the amount of the bond, which otherwise is subject to subsections (1) and (2) of this section. [Formerly 526.070; 1967 c.419 §16]

526.040 [Repealed by 1953 c.43 §2]

526.041 General duties of State Forester; rules. The forester, under the general supervision of the State Board of Forestry, shall:

(1) In compliance with ORS chapter 183, promulgate rules consistent with law for the enforcement of the state forest laws relating directly to the protection of forestland and the conservation of forest resources.

(2) Appoint and instruct fire wardens as provided in ORS chapter 477.

(3) Direct the improvement and protection of forestland owned by the State of Oregon.

(4) Collect data relative to forest conditions.

(5) Take action authorized by law to prevent and extinguish forest, brush and grass fires.

(6) Enforce all laws pertaining to forestland and prosecute violations of such laws.

(7) Cooperate with landowners, political subdivisions, private associations and agencies and others in forest protection.

(8) Advise and encourage reforestation.

(9) Publish such information on forestry as the forester determines to be in the public interest.

(10) Enter into contracts and cooperative agreements pertaining to experiments and research in forestry.

(11) Sell, exchange or otherwise dispose of any real property heretofore or hereafter acquired by the board for administrative purposes and no longer needed.

(12) Coordinate any activities of the State Forestry Department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(13) Prescribe uniform state standards for certification of wildland fire training courses and educational programs. [1965 c.253 §10 (enacted in lieu of 526.020); 1969 c.249 §2; 1975 c.605 §27; 1987 c.734 §13; 1993 c.415 §5; 1997 c.413 §5; 2003 c.539 §38]

526.046 State Forester to cooperate with other agencies and persons; contracts for supervision; costs. (1) Under the direction of the State Board of Forestry, the forester:

(a) Shall, upon request, and whenever the forester deems that it is in the public interest, assist and cooperate with any federal or state department or any institution, political subdivision or person owning or controlling forestland within this state, in the preparation of plans for their protection, management, replacement or extension. Unless otherwise provided by law, the parties obtaining such assistance shall pay the necessary costs of travel, subsistence and other field expenses incurred by the forester or the assistants of the forester in the preparation and execution of these plans.

(b) May enter into contracts with the applicants under which the forester will supervise the execution of the plans. However, the costs of carrying out the plans shall be paid by the applicants.

(2) In carrying out this section the forester may require the applicant to deposit in one or more installments the moneys needed to cover the cost of preparing and executing the plans. These deposits shall be placed in the State Treasury, credited to the State Forestry Department Account and used exclusively for the purposes of this section. [Formerly 526.030]

526.048 [1977 c.893 §16; renumbered 526.425]

526.050 [Repealed by 1953 c.23 §2]

526.052 Credits for former forest protective association employees. (1) For purposes of this section, forest protective association or association has the meaning for that term provided in ORS 477.001.

(2) Subject to subsection (3) of this section, a person employed by a forest protective association at a time when the association was under contract or cooperative agreement with the forester or State Board of Forestry by authority of ORS chapter 477 and this chapter, with specific reference to ORS 477.406 to 477.412, or predecessor statutes, shall receive the following credits when transferring directly from association employment to employment by the State Forestry Department:

(a) Sick leave accrual earned during employment as an association employee.

(b) Rate of accumulating annual leave based on years of service as an association employee.

(c) Credit for current service under the Public Employees Retirement System equal to periods of service as an association employee as determined by the Public Employees Retirement Board, if the person, before the effective date of retirement of the person as a member of the system, applies in writing to the retirement board for that credit or any part thereof and pays to the retirement board in a lump sum for credit to the member account of the member an amount determined by the retirement board to be equal to the total amount of employee and employer contributions with interest that would have accumulated had the person been a member of the system as an employee of the State Forestry Department in a position equivalent to that held by the person for the periods of service or part thereof as an association employee.

(3) The credits granted by subsection (2) of this section shall be granted if the employee makes an immediate transfer from association employment to state employment, and if the person earned employment credits as an association employee under standards comparable to laws and rules of the State of Oregon governing similar credits in state employment.

(4) Unless the employee transferring to employment with the State Forestry Department first becomes a member of the Public Employees Retirement System before January 1, 2000, as described in subsection (6) of this section:

(a) The employee may acquire credit under subsection (2)(c) of this section only after the employee has been a member of the Public Employees Retirement System for at least 60 calendar months; and

(b) The maximum number of years of retirement credit that a person may acquire under subsection (2)(c) of this section is five years.

(5) If a person subject to the limitation imposed by subsection (4)(b) of this section is also eligible for credit under ORS 238.145, and the person is subject to the limitation imposed by ORS 238.145 (4), the total years of credit that the person may acquire under this section and under the provisions of ORS 238.145 may not exceed five years.

(6) A person becomes a member of the Public Employees Retirement System before January 1, 2000, for the purposes of this section if:

(a) The person is a member of the system on January 1, 2000; or

(b) The person was a member of the system before January 1, 2000, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 2000, but restores part or all of the forfeited creditable service from before January 1, 2000, under the provisions of ORS 238.105 or 238.115 after January 1, 2000. [1969 c.249 §5; 1973 c.46 §6; 1987 c.617 §14; 1999 c.317 §13; 2001 c.945 §67]

526.054 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Forestry Department may require the fingerprints of a person who:

(1)(a) Is employed or is applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) That provides forest education or recreation programs for persons under 18 years of age; or

(b) In which the person investigates or fights wildland fires and the criminal records check is requested to search for crimes associated with arson. [2005 c.730 §75]

Note: 526.054 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FUNDS AND FINANCES

526.060 State Forestry Department Account; subaccounts. (1) Excepting the sinking fund moneys designated in ORS 530.280 and reimbursements for the revolving account under ORS 526.121, all assessments, federal apportionments or contributions, and other moneys received by the forester or State Board of Forestry, shall be paid into the State Treasury and credited to the State Forestry Department Account, which is established separate and distinct from the General Fund. All moneys in the State Forestry Department Account are appropriated continuously, and shall be used by the forester, under the supervision and direction of the board, for the purposes authorized by law.

(2) The forester shall keep a record of all moneys deposited in the State Forestry Department Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. All moneys in the account received pursuant to ORS 527.610 to 527.770 and 527.992 shall be used only for carrying out the duties, functions and powers of the State Forestry Department in administering ORS 527.610 to 527.770 and 527.992.

(3) The Urban and Community Forestry Subaccount is established as a subaccount of the State Forestry Department Account. Moneys in the Urban and Community Forestry Subaccount are appropriated continuously to the State Forestry Department to be used for urban and community forestry activities described in ORS 469.634 and 469.652.

(4) The State Forest Enhancement Donation Subaccount is established as a subaccount to the State Forestry Department Account. Moneys in the State Forest Enhancement Donation Subaccount are continuously appropriated to the State Forestry Department to be used for the purposes described in ORS 526.065. [1957 c.83 §1; 1965 c.253 §12; 1975 c.224 §7; 1989 c.966 §58; 1993 c.388 §5; 2001 c.159 §1]

526.065 Authority to accept gifts and other donations for management of state forests and forest legacy programs; use of moneys in subaccount. (1) The State Forestry Department may receive gifts, grants, bequests, endowments and donations of moneys, labor or materials from public and private sources for the purpose of contributing to the management and enhancement of state forests, including but not limited to activities such as recreation, education, interpretation, research and monitoring, cultural resources management and habitat improvement.

(2) The department may apply for, accept and utilize grants from the federal government to accomplish the goals of a federal forest legacy program, if:

(a) The proposed forest legacy land area is wholly within an urban growth boundary contained in an acknowledged local comprehensive plan at the time of application for the grant or will be wholly within the boundary by the time the grant is awarded;

(b) The use to which the land area will be put is an allowable use under the local comprehensive plan; and

(c) The use complies with all other land use laws and regulations.

(3) On or before January 15 of each odd-numbered year, the State Forester shall report to the committee created by ORS 171.555 and to any legislative committee with responsibility for forestry issues regarding:

(a) The number and monetary amounts of grants applied for under the federal forest legacy program;

(b) The number and monetary amounts of grants awarded under the federal forest legacy program; and

(c) The location and disposition of areas affected by the federal forest legacy program.

(4) The department shall deposit moneys received under this section into the State Forest Enhancement Donation Subaccount created under ORS 526.060. The department may expend moneys, materials or labor received under this section only for the purposes specified in the gift, grant, bequest, endowment or donation. If no purpose is specified, the department may use the moneys, materials or labor for the management and enhancement of state forests. [2001 c.159 §3; 2005 c.745 §1]

526.070 [1957 c.83 §22; 1965 c.253 §8; renumbered 526.036]

526.080 [1957 c.83 §25; renumbered 526.131]

526.090 Acceptance and use of moneys under Agricultural Act of 1956 (soil bank and reforestation provisions). The forester, under the supervision and direction of the State Board of Forestry, may receive moneys from the federal government in connection with cooperative work and programs set out in the Agricultural Act of 1956, as amended (Public Law 84-540, 70 Stat. 188), particularly the provisions of Title I (7 U.S.C. 1801 to 1837) and Title IV (16 U.S.C. 568e to 568g), and Acts amendatory thereof and supplemental or complementary thereto. [1957 c.83 §4; 1965 c.253 §14]

526.095 Clarke-McNary Act accepted; State Forester is agent of state. The State of Oregon has accepted the provisions of the Clarke-McNary Act (43 Stat. 653), as amended, and will observe and comply with the requirements of that Act. The forester, under the supervision and direction of the State Board of Forestry, is the agent of the State of Oregon for the purposes of that Act, and may cooperate with the authorities of the United States having powers and duties under that Act to do all things necessary to secure to the State of Oregon the benefits of that Act or Acts amendatory thereof and supplemental or complementary thereto. [1957 c.83 §2; 1965 c.253 §15]

526.105 Disposition of receipts under ORS 526.090 and 526.095. All moneys received pursuant to the Acts of Congress mentioned in ORS 526.090 and 526.095 shall be paid into the State Treasury, credited to the State Forestry Department Account, and used exclusively for the purposes of the respective Acts. [1965 c.253 §17]

526.110 [Repealed by 1953 c.327 §6]

526.111 State Forestry Department Revolving Account; purposes. (1) Notwithstanding ORS 291.238 or any other law, a revolving account in the sum of $750,000 deposited with the State Treasurer shall be at the disposal of the forester for the payment of:

(a) Lawful expenses incurred under the direction of the forester and the State Board of Forestry in the prevention or suppression of fire and the protection of forestlands; and

(b) Miscellaneous bills and extraordinary items which are payable in cash immediately upon presentation.

(2) The forester may draw checks upon the State Treasurer in making disbursements from the revolving account for the purposes stated in this section. Reimbursement of such disbursements shall be made from funds and accounts budgeted and allotted for expenses of the State Forestry Department. The revolving account is not subject to allotment or allocation of moneys pursuant to ORS 291.234 to 291.260. [1953 c.327 §1; 1965 c.253 §18; 1969 c.249 §1; 1987 c.155 §1; 1997 c.467 §1]

526.120 [Repealed by 1953 c.327 §6]

526.121 Reimbursement of revolving account; keeping records. (1) Reimbursement vouchers for claims paid from the revolving account created by ORS 526.111 shall be approved by the forester. Warrants in payment of the vouchers shall be drawn in favor of the forester and deposited with the State Treasurer to reimburse the revolving account.

(2) The forester shall maintain such records as readily disclose the true status of vouchers payable from, and checks outstanding against, the revolving account and the balance to the credit thereof. [1953 c.327 §2; 1957 c.83 §23; 1965 c.253 §19; 1983 c.740 §207]

526.125 Tillamook Forest Interpretive Center Fund; sources; use of moneys in fund. (1) The State Forestry Department may receive and disburse gifts, grants, bequests, endowments and donations of labor and material from public and private sources for the purpose of developing and operating a forest interpretation and education center in the Tillamook State Forest.

(2) The Tillamook Forest Interpretive Center Fund is created in the State Treasury, separate and distinct from the General Fund. All moneys received by the State Forestry Department under subsection (1) of this section shall be paid into the State Treasury and credited to the Tillamook Forest Interpretive Center Fund. All interest earned by the fund shall be credited to the fund.

(3) All moneys in the Tillamook Forest Interpretive Center Fund are continuously appropriated to the State Forestry Department and may be expended only for the purposes specified in the gift or donation, or, if no purpose is specified, only for the purpose of forest interpretation and education. [1999 c.928 §1]

Note: 526.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.130 [Repealed by 1953 c.327 §6]

MANAGEMENT OF EQUIPMENT AND PROPERTY

526.131 Purchase or acceptance of federal surplus property. Subject to the allotment provisions of ORS 291.238, the State Forester and State Board of Forestry hereby are authorized to purchase or accept excess and surplus property from the United States. [Formerly 526.080]

526.135 Leasing departmental equipment to federal agency. The forester, with the approval of the State Board of Forestry, may lease equipment that is under the jurisdiction and control of the forester and board to any agency of the United States. However:

(1) The lease must include a reasonable rental fee and require the lessee to maintain the equipment during the lease period; and

(2) The federal agency must be a cooperator with the forester and board in common activities and programs for which the equipment is leased. [1965 c.87 §2]

526.140 [Repealed by 1953 c.327 §6]

526.142 Definition for ORS 526.142 to 526.152. As used in ORS 526.142 to 526.152, equipment includes the necessary materials and supplies for the operation of equipment in the equipment pool authorized by ORS 526.144. [1965 c.253 §21]

526.144 Equipment pool; participation. (1) The equipment pool operated by the forester and the State Board of Forestry, which furnishes transportation and equipment for the various activities and programs of the board, is for the acquisition, operation, storage, maintenance and replacement of equipment. Notwithstanding any other law, the forester, under the direction of the board, may:

(a) Determine each activity or program of the board that shall participate in the equipment pool, and in so doing, cause the transfer of moneys from the account representing such activity or program in an amount determined advisable for equipment pool purposes. However, in each instance the transfer of moneys must be based on the proportionate use of the equipment pool, or the proposed use thereof, by the activity or program.

(b) Transfer equipment to the equipment pool, which items of transfer are owned by the State of Oregon and under the jurisdiction of the board or forester. In such event the records shall reveal the cash value of the transferred items as of the date of the transfer.

(2) Forest protective associations or agencies under contract or cooperative agreement with the board pursuant to ORS 477.406 may, with the approval of the board, participate in the equipment pool for the purposes of the contract or agreement. Participation by such an association or agency shall be on the same basis as an activity or program of the board that participates in the equipment pool. [1965 c.253 §22]

526.146 Charges. (1) All items transferred under ORS 526.144, together with any equipment purchased from moneys transferred to the equipment pool, are available for all activities or programs participating in the equipment pool. However, upon use of such equipment for any activity or program, a reasonable use charge shall be made against such activity or program. The charge shall be based upon the maintenance and replacement costs for the equipment used, including operational expenses.

(2) At the end of each month the forester, under the supervision and direction of the State Board of Forestry, shall render a statement on a basis of mileage or rental against each activity or program for transportation or equipment used or furnished for such activity or program. Administrative costs in connection with the operation of the equipment pool shall be included in the computation of the mileage or rental statement. The forester shall at all times keep records showing the mileage and rental charges, and against which activity or program the charges are a claim. The amount specified in the statement shall be a charge against the moneys available for such activity or program. All amounts so charged shall be credited to the State Forestry Department Account and, notwithstanding ORS 291.238, are available and shall be used exclusively for:

(a) The acquisition, operation, storage, maintenance, repair and replacement of equipment by the forester;

(b) Administrative expenses of the forester and the board in connection therewith; and

(c) The payment of insurance premiums for such equipment. [1965 c.253 §23]

526.148 Leasing communication equipment. (1) The forester and State Board of Forestry may lease communication equipment owned or acquired under ORS 526.144 to any forest protective association or agency under contract or agreement with the board for the protection of forestland against fire. However, the communication equipment may be used only for purposes of the forest protection system designated in ORS 477.005. Any lease so made must provide for a rental at the current rates established for the equipment pool. All amounts so charged shall be credited as provided in ORS 526.146.

(2) At the option of the board, the lease agreements made under this section may be merged under the equipment pool administration and equities set forth in ORS 526.152. [1965 c.253 §24]

526.150 [Repealed by 1953 c.327 §6]

526.152 Disposition of equipment; termination of pool. (1) Any proceeds from the sale or other disposition of equipment of the equipment pool shall be credited to the State Forestry Department Account for equipment pool purposes.

(2) Should the equipment pool be terminated by the State Board of Forestry, each activity or program shall have an equity in the moneys of the pool and in the cash value of the equipment and personalty of the pool. The equity shall be in proportion to the amount of moneys and value of the equipment and personalty transferred to the pool under ORS 526.144. By this subsection, each activity or program participating in the equipment pool has a continuing and recognized interest in the total value of the pool so long as the equipment pool exists unless otherwise such equity is purchased. [1965 c.253 §25]

526.156 Forest Trust Land Advisory Committee; membership; advisory function. (1) A Forest Trust Land Advisory Committee is established to be composed of the board of directors of the Council of Forest Trust Land Counties.

(2) Members may receive reimbursement for actual and reasonable traveling and other expenses necessarily incurred in performing official duties. This reimbursement shall not be deemed lucrative.

(3) The committee shall advise the State Board of Forestry and the State Forester on the management of lands subject to the provisions of ORS 530.010 to 530.170 and on other matters in which counties may have a responsibility pertaining to forestland. The board and the State Forester shall consult with the committee with regard to such matters. [Formerly 527.735; 1997 c.120 §1]

526.160 [1953 c.74 §1; 1957 c.83 §9; 1959 c.61 §1; 1963 c.242 §1; repealed by 1965 c.253 §153]

ACQUISITION AND DISPOSITION OF REAL PROPERTY

526.162 Taking title in fee simple. In all cases where a title in fee simple to real property is acquired by the State Board of Forestry under ORS 526.166 or 526.168, such title shall be taken in the name of the State of Oregon. [Formerly 526.176]

526.164 Exchange of property. The State Board of Forestry may convey to any person all or parts of the real property described in ORS 526.166 or 526.168, in exchange for other property, real or personal, which, in the judgment of the board, is of equal or superior value for public use. [Formerly 526.174]

526.166 Acquisition of real property by purchase, agreement or donation. In addition to any authority otherwise granted by law, the State Board of Forestry may acquire, by purchase, agreement or donation, real property or any interest therein, including easements and ways, found necessary by the board for:

(1) Rights of way to lands of the state, which lands are under the management or jurisdiction of the board or forester.

(2) Forest patrol sites, administrative sites, nursery sites, communication sites, construction of shops, equipment sheds and office buildings.

(3) Quarry sites, gravel pits and rights of way for pipelines, communication lines and power lines.

(4) Any other use or purpose necessary in carrying out the powers and duties of the board or forester. [1965 c.253 §29]

526.168 Acquisition of real property by eminent domain. In addition to any authority otherwise granted by law, the State Board of Forestry may acquire, by the exercise of the power of eminent domain, real property or any interest therein, including easements and ways, found necessary by the board for:

(1) Rights of way to lands of the state, which lands are under the management or jurisdiction of the board or forester.

(2) Forest patrol or communication sites.

(3) Rights of way for pipelines, communication lines and power lines. [1965 c.253 §30]

526.170 [1953 c.71 §1; repealed by 1957 c.83 §26]

526.172 [1959 c.287 §1; repealed by 1965 c.253 §153]

526.174 [1959 c.287 §2; 1965 c.253 §27; renumbered 526.164]

526.176 [1959 c.287 §3; 1965 c.253 §26; renumbered 526.162]

526.178 Going upon private property. The State Board of Forestry, or any duly authorized representative of the board, may go upon private property in the manner provided by ORS 35.220 to determine the advisability or practicability of acquiring real property or any interest in real property. [1959 c.287 §4; 2003 c.477 §6]

526.180 [1959 c.287 §5; repealed by 1971 c.741 §38]

526.182 [1959 c.287 §6; repealed by 1971 c.741 §38]

526.184 [1959 c.287 §7; repealed by 1971 c.741 §38]

526.186 [1959 c.287 §8; repealed by 1971 c.741 §38]

526.188 [1959 c.287 §9; repealed by 1971 c.741 §38]

526.190 [1959 c.287 §10; repealed by 1971 c.741 §38]

526.192 Attorney General to conduct proceedings. After request of the State Board of Forestry pursuant to ORS 35.235 (1), the Attorney General shall commence and prosecute, in any court of competent jurisdiction in the name of the State of Oregon, the necessary or appropriate suit, action or proceeding for condemnation of the amount of or interest in the property required for such purposes, and for the assessment of the damages for the taking thereof. [1959 c.287 §12; 1983 c.740 §208]

526.194 Disposition or leasing of property. The State Board of Forestry may sell, lease, exchange, permit use of or otherwise dispose of any real property, or interest therein, acquired pursuant to ORS 526.162 to 526.194, when, in the judgment of the board, such will best serve the interests of the state. In the case of real property, interest in or title to the same may be conveyed by deed or other instrument executed in the name of the state, by and through the board. All funds or moneys derived from the sale or lease of any such property shall be paid by the board to the State Treasurer and by the State Treasurer credited to the funds from which moneys originally were used for the acquisition of the property involved. [1959 c.287 §11]

526.210 [Amended by 1953 c.376 §3; 1955 c.13 §1; repealed by 1961 c.297 §12]

FOREST RESEARCH AND EXPERIMENTATION

526.215 State Board of Higher Education to conduct research and experimentation programs. To aid in the economic development of the State of Oregon, the State Board of Higher Education shall institute and carry on research and experimentation to develop the maximum yield from the forestlands of Oregon, to obtain the fullest utilization of the forest resource, and to study air and water pollution as it relates to the forest products industries. [1961 c.297 §2(1); 1967 c.377 §6]

526.220 [Amended by 1957 c.238 §1; repealed by 1961 c.297 §12]

526.225 Forest Research Laboratory; cooperative programs; advisory committee. (1) The State Board of Higher Education shall establish a Forest Research Laboratory at Oregon State University and shall cooperate with individuals, corporations, associations and public agencies wherever and whenever advisable to further the purposes of ORS 526.215, and may enter into any necessary agreements therefor.

(2) In order that there may be close coordination between the research and experimentation programs and the wise management and use of Oregons forests for the production of goods and services that benefit all its citizens, the State Board of Higher Education shall appoint a Forest Research Laboratory Advisory Committee composed of 15 members. Nine members shall be individuals who are actively and principally engaged in timber management on forestlands, harvesting or the processing of forest products, one of whom shall be from a small woodland owners association, three members shall be individuals who are the heads of state and federal public forestry agencies and three members shall be individuals from the public at large. No individual who is a public member may have any relationship or pecuniary interest that would interfere with that individual representing the public interest. The advisory committee shall render practical counsel in the fields of forest management and use and forest harvest and utilization as they relate to the economic and social well-being of the people of Oregon. [1961 c.297 §2(2); 1965 c.253 §31; 1965 c.433 §1; 1975 c.96 §1; 1991 c.223 §1]

526.230 [Repealed by 1961 c.297 §12]

FOREST TREE SEEDLINGS

526.231 Findings. The Legislative Assembly finds and declares that:

(1) Nonindustrial private forests make a vital contribution to Oregon by providing jobs, products, an expanded tax base and other social and economic benefits.

(2) Providing a source of forest tree seedlings to owners of nonindustrial private forests is essential to securing the benefits described in subsection (1) of this section. [2005 c.541 §1]

Note: 526.231, 526.233 and 526.237 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.233 Application of antitrust laws. The Legislative Assembly intends that ORS 526.237 and the amendments to ORS 526.235 by section 4, chapter 541, Oregon Laws 2005, authorize the displacement of competition in the forest tree seedling industry to a limited degree. The regulatory program of the State Forester described in ORS 526.237 is intended to grant immunity from state and federal antitrust laws to a cooperative and its members that enter into an agreement with the forester or the State Board of Forestry for the members to produce nonindustrial private forest tree seedlings for the forester and the board. The activities that any person performs in compliance with ORS 526.237 may not be considered in restraint of trade, a conspiracy or combination or any other unlawful activity in violation of ORS 646.705 to 646.805 or federal antitrust laws. [2005 c.541 §2]

Note: See note under 526.231.

526.235 State forest nursery; securing seedlings; sale of seedlings and stock; disposition and use of sales receipts. (1) A state forest nursery may be operated by the forester and the State Board of Forestry to provide forest tree seedlings for the reforestation of forestland. The nursery program may provide for the growth, care and maintenance of nursery stock and for the sale of such stock to private, state and other public owners of forestland.

(2) The forester and the board may use means in addition to, or instead of, operating a state forest nursery under subsection (1) of this section to secure forest tree seedlings and may sell those forest tree seedlings to private, state and other public owners of forestland. The means of securing forest tree seedlings may include, but need not be limited to:

(a) Contracting with private nurseries to grow forest tree seedlings;

(b) Allocating all or part of forest tree seedling production for the forester and the board to a cooperative of private growers under ORS 526.237; and

(c) Leasing or otherwise making state nursery property available for operation by private growers of forest tree seedlings.

(3) Each year the forester shall determine the costs of nursery operation and of securing forest tree seedlings under subsection (2) of this section and shall offer nursery stock or otherwise secured forest tree seedlings for sale to forest owners at prices that will recover actual costs.

(4) All revenues derived from the selling of nursery stock and otherwise secured forest tree seedlings shall be credited to the State Forestry Department Account.

(5) Notwithstanding ORS 291.238, the moneys credited to the State Forestry Department Account under subsection (4) of this section shall be continuously available on a revolving basis exclusively for forest nursery purposes or for the purpose of securing forest tree seedlings. [1971 c.59 §2; 2005 c.541 §4]

526.237 Acquisition of forest tree seedlings; agreements with grower cooperatives; fees. (1) As used in this section:

(a) Cooperative means a cooperative of forest tree seedling growers formed under ORS chapter 62 for the purpose of allocating among those growers agreements to grow forest tree seedlings under this section.

(b) Member means a grower who qualifies and is accepted for membership in the cooperative.

(2) The State Forester and the State Board of Forestry may secure forest tree seedlings for the reforestation of forestlands by means that include, but need not be limited to, entering into agreements with a cooperative to allocate among the members of the cooperative the production of forest tree seedlings for the forester and the board in amounts, types and species specified by the board.

(3) The forester shall actively supervise the conduct of the cooperative and members in carrying out agreements described in subsection (2) of this section to ensure that the activities of the cooperative and members are consistent with the provision of a reasonably priced, adequate and reliable source of high-quality forest tree seedlings. The forester may inspect during reasonable hours any facility or land used by a member to produce forest tree seedlings for the forester and the board. The forester may examine, test and take samples of forest tree seedlings being produced by the member for the forester and the board.

(4) The forester may assess a charge on forest tree seedlings grown by a member under a production allocation. Any charges collected under this subsection shall be deposited in the State Forestry Department Account and are continuously appropriated to the forester for purposes of carrying out the duties of the forester under this section. [2005 c.541 §3]

Note: See note under 526.231.

Note: Section 6, chapter 541, Oregon Laws 2005, provides:

Sec. 6. The State Forester shall report to an interim committee of the Legislative Assembly dealing with natural resources no later than October 1, 2008. The report shall contain an assessment of the means used by the forester and the State Board of Forestry to secure forest tree seedlings and be accompanied by any recommendations of the forester or the board for legislation regarding the securing of forest tree seedlings. [2005 c.541 §6]

526.240 [Repealed by 1961 c.297 §12]

526.245 [1971 c.59 §3; repealed by 2005 c.22 §376]

526.250 [Amended by 1953 c.324 §2; 1957 c.83 §10; repealed by 1961 c.297 §12]

MANAGEMENT REPORTS

526.255 Long range management, marketing and harvest report. The forester shall submit a biennial report to the Governor and to those committees of the Legislative Assembly with responsibility for forestry matters. The report shall contain matters that include, but are not limited to:

(1) The long range management plans based on current resource descriptions and technical assumptions, including sustained yield calculations for the purpose of maintaining economic stability in each management region.

(2) Marketing, reforestation and intensive management programs for the last completed biennium and the current biennium, and projected programs for the ensuing biennium. The marketing report shall include volume and value of new sales, volume and value of timber harvested and timber sales receipts distributed to counties and to the Common School Fund.

(3) The programmed harvest level on federal lands or federal policy changes that would impact that level of harvest on lands in Oregon. [1983 c.759 §15]

526.260 [1953 c.376 §3; repealed by 1961 c.297 §12]

526.265 Hearings to publish report and receive testimony; management regions. (1) The State Forester may conduct biennial public hearings in each management region to report the matters included in ORS 526.255 and to accept public testimony.

(2) For the purpose of this section and ORS 526.255, the following forest management regions are established:

(a) Northwest Region, consisting of Clatsop, Columbia, Tillamook, Washington and Yamhill Counties.

(b) Willamette Region, consisting of Multnomah, Clackamas, Marion, Polk, Lincoln, Benton, Linn and Lane Counties.

(c) Southern Region, consisting of Douglas, Coos, Curry, Josephine and Jackson Counties.

(d) Eastern Region, consisting of Hood River, Wasco, Gilliam, Sherman, Morrow, Umatilla, Union, Wallowa, Jefferson, Wheeler, Grant, Baker, Deschutes, Crook, Klamath, Lake, Harney and Malheur Counties. [1983 c.759 §16]

526.270 [1953 c.332 §3; repealed by 1961 c.297 §12]

FOREST HEALTH AND MANAGEMENT INITIATIVES

(Federal Forest Management)

526.271 Findings. The Legislative Assembly finds and declares that:

(1) The State Forestry Department is well-positioned, due to experience in managing Oregon forests and its understanding of science-based, active forest management, to facilitate state government participation in forest management on federal lands located within the state.

(2) The State Department of Fish and Wildlife has expertise with fish and wildlife habitat and the Department of Environmental Quality has expertise with water quality. Both departments have an important role to play in the management of federal forests located within the state.

(3) A collaborative relationship between the State Forestry Department, the federal government, other agencies of the executive department, as defined in ORS 174.112, interested persons and nongovernmental organizations may restore the health, diversity and resilience of federal forests by increasing the information shared and by providing a variety of perspectives on site-specific and landscape-level determinations.

(4) In cooperation with the State Forestry Department and the federal government, many communities in wildfire-prone areas have completed a community wildfire protection plan that identifies priority areas for hazardous fuel removal from federal lands.

(5) The federal government has provided opportunities for agencies of the executive department, as defined in ORS 174.112, to become involved, to a greater extent, in the management of federal lands. [2005 c.772 §1]

Note: 526.271, 526.274, 526.277 and 526.280 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.274 Authority to participate in federal forest management. In furtherance of the policy established in ORS 526.271, the State Board of Forestry, in consultation with the Governor, may:

(1) In conformance with federal law, including Public Law 108-7, direct the State Forester to facilitate the development of stewardship contracts utilizing private contractors and, when appropriate, to seek and enter into a stewardship contract agreement with federal agencies to carry out forest management activities on federal lands. The State Forester may, under the stewardship contract agreements:

(a) Perform road and trail maintenance;

(b) Set prescribed fires to improve forest health, composition, structure and condition;

(c) Manage vegetation;

(d) Perform watershed restoration and maintenance;

(e) Restore wildlife habitat;

(f) Control exotic weeds and species; and

(g) Perform other activities related to stewardship.

(2) Create a forum for interagency cooperation and collaborative public involvement regarding federal forest management issues that may include, at the discretion of the board, the appointment of advisory committees, the use of existing advisory committees and procedures for holding public hearings.

(3) Provide guidelines for the State Forestry Department and State Forester to follow that contain directions regarding the management of federal lands and that specify the goals and objectives of the board regarding the management of federal lands.

(4) Participate, to the extent allowed by federal law, in the development of federal forest policies and the forest management planning processes of federal agencies.

(5) Provide guidelines for the department to follow in implementing this section.

(6) Coordinate with Oregon State University, the State Department of Fish and Wildlife, the Oregon Forest Resources Institute, the Department of Environmental Quality, the Economic and Community Development Department, the State Department of Energy and other agencies of the executive department, as defined in ORS 174.112, to assist the State Forestry Department in carrying out the provisions of this section. [2005 c.772 §2]

Note: See note under 526.271.

(Forest Health)

526.277 Findings; definitions for ORS 526.277 and 526.280. The Legislative Assembly finds and declares that:

(1) Forestlands in federal, state and private ownership comprise some of the most important environmental, economic and recreational resources in the State of Oregon. However, federal lands, and to a lesser extent state and private lands, are increasingly jeopardized by the risk of drought-induced mortality, severe insect and disease outbreaks and catastrophic wildfires.

(2) Enhancing forest health, wildlife habitat and other ecological values and reducing the risk of severe insect and disease outbreaks and catastrophic wildfires through forest management are of interest to the residents of this state. Federal and state funds have not proved sufficient to carry out the management activities necessary to achieve these goals on federal lands, and it is unlikely that the funds will be available on a continuous basis.

(3) The development of new market-based solutions to reduce the risk of severe insect and disease outbreaks and catastrophic wildfires may reduce the requirement for public funding. The development of biomass markets, including energy markets, that use forest biomass unsuitable for lumber, pulp and paper products as a primary source of raw material may assist in the creation of a sustainable, market-based model for restoring complexity and structure to Oregons forests.

(4) A biomass-based industry may provide a renewable source of energy, reduce net greenhouse gas emissions, reduce air pollution from wildfires, improve fish and wildlife habitat, create jobs and provide economic benefits to rural communities. Through the collection and conversion of forest biomass, ancillary benefits may be realized through the improvement in forest health, the protection of infrastructure and the stabilization of soils within critical watersheds.

(5) The collection and conversion of forest biomass diminishes fuel loads and is an ecologically and economically sustainable practice where the reintroduction of fire is not appropriate.

(6) The policy of this state is to support efforts to build, and place in service, biomass-fueled energy production facilities that utilize biomass collected from forests or derived from other sources such as agricultural crop residue when:

(a) The facilities utilize sustainable supplies of biomass from cost-effective sources;

(b) The use of woody biomass for energy maintains or enhances the biological productivity of the land, taking into consideration transportation costs, existing forest conditions, management objectives, vegetation growth rates and the need to sustain water quality and fish and wildlife habitat; and

(c) The set of forest values to be sustained, in addition to wood and biomass for energy, is considered. Forest values include forest products, water, wildlife and recreation.

(7) As used in this section and ORS 526.280:

(a) Biomass means any organic matter, including woody biomass, agricultural crops, wood wastes and residues, plants, aquatic plants, grasses, residues, fibers, animal wastes, municipal wastes and other waste materials.

(b) Woody biomass means material from trees and woody plants, including limbs, tops, needles, leaves and other woody parts, grown in a forest, woodland, farm, rangeland or wildland-urban interface environment that is the by-product of forest management, ecosystem restoration or hazardous fuel reduction treatment. [2005 c.772 §3]

Note: See note under 526.271.

526.280 Responsibilities of State Forester; woody biomass utilization; report. In furtherance of the policy established in ORS 526.277, the State Forester shall:

(1) Establish a policy of active and inclusive communication with the federal government, public bodies as defined in ORS 174.109, residents of Oregon and interested parties regarding the utilization of woody biomass produced through forest health restoration. The State Forester shall actively utilize the statutory provisions of the National Forest Management Act of 1976, the Forest and Rangeland Renewable Resources Planning Act of 1974, the National Environmental Policy Act of 1969, the Federal Land Policy and Management Act of 1976 and the Healthy Forests Restoration Act of 2003 that allow the state to participate in federal policy development in a manner that expresses the policy established in ORS 526.277.

(2) Promote public involvement in the identification of the areas of interface between urban lands and forestlands that pose the highest potential to threaten lives and private property.

(3) Solicit public comment on the location of biomass-based energy projects and conversion facilities.

(4) Promote public understanding, through education and outreach, of forest conditions, forest management options, the potential benefits and potential consequences of woody biomass utilization, the quality and quantity of woody biomass on federal lands and the potential for woody biomass utilization to assist in reducing wildfire risk and in enhancing forest health, diversity and resilience. The State Forestry Department may coordinate with the State Department of Energy, the Economic and Community Development Department, Oregon State University, the State Department of Fish and Wildlife, the Department of Environmental Quality and other entities in any education and outreach performed pursuant to this subsection.

(5) Allow the State Forestry Department to conduct inventories of the types of woody biomass available and to serve as an information resource for persons seeking to utilize woody biomass for energy development. Notwithstanding ORS 192.501, reports on any inventories of biomass conducted by the department shall be made available for public inspection.

(6) Promote public understanding that woody biomass utilization may be an effective tool for restoration of forest health and for economic development in rural communities.

(7) Develop and apply, with advice from the forestry program at Oregon State University, the State Department of Fish and Wildlife, the Department of Environmental Quality and other sources, the best available scientific knowledge and technologies pertaining to forest and wildlife habitat restoration and woody biomass utilization when developing rules under ORS 527.630.

(8) Seek opportunities to provide a source of woody biomass from federal, tribal, state and private forests.

(9) Prepare a report every three years utilizing, to the greatest extent practicable, data collected from state and federal sources that specify the effect of woody biomass collection and conversion on the plant and wildlife resources and on the air and water quality of this state. The report shall identify any changes that the State Forester determines are necessary to encourage woody biomass collection and conversion and to avoid negative effects on the environment from woody biomass collection and conversion. The State Forester shall submit the report to the Governor and to an appropriate legislative interim committee with jurisdiction over forestry issues. [2005 c.772 §4]

Note: See note under 526.271.

Note: Section 5, chapter 772, Oregon Laws 2005, provides:

Sec. 5. The State Forester shall prepare a report referred to in section 4 (9) of this 2005 Act [526.280 (9)] no later than October 1, 2008. [2005 c.772 §5]

COUNTY FORESTLAND CLASSIFICATION

526.305 Definitions for ORS 526.305 to 526.370. As used in ORS 526.305 to 526.370, unless the context requires otherwise:

(1) Committee means a county forestland classification committee.

(2) Governing body means the board of county commissioners or county court of a county, as the case may be. [1965 c.253 §33]

526.310 County classification committees. (1) The governing body of each county containing forestland may establish a county forestland classification committee of five persons, of whom one shall be appointed by the State Forester, one by the Director of the Oregon State University Extension Service and three by the governing body. Of the members appointed by the governing body, one must be an owner of forestland or a representative thereof, and one must be an owner of grazing land or a representative thereof. Each appointing authority shall file with the forester the name of its appointee or appointees, and the persons so named shall constitute the committee for the county. Each member of the committee at all times is subject to replacement by the appointing authority, effective upon the filing with the forester by that authority of written notice of removal and the name of the new appointee.

(2) The committee shall elect from among its members a chair and a secretary and may elect or employ other officers, agents and employees, as it finds advisable. It shall adopt rules governing its organization and proceedings and the performance of its duties, and shall keep written minutes of all its meetings.

(3)(a) The governing body of the county may provide for the committee and its employees such accommodations and supplies and such county funds not otherwise appropriated as the governing body finds necessary for the proper performance of the committees functions.

(b) The forester may provide for the committee and its employees such accommodations and supplies and such forest protection district funds as the forester finds necessary for the proper performance of the committees functions.

(4) The members of the committee shall receive no compensation for their services but the governing body or the forester may reimburse them for their actual and necessary travel and other expenses incurred in the performance of their duties. [Amended by 1965 c.253 §34; 1967 c.429 §30; 1997 c.274 §42]

526.320 Investigation of forestlands by committees; determination of adaptability for particular uses. Upon establishment of a committee under ORS 526.310, the committee shall investigate and study all forestland within its county and determine which of the land is suitable primarily for the production of timber, which is suitable primarily for joint use for timber production and the grazing of livestock, and which is suitable primarily for grazing or other agricultural use. Such determination shall take into consideration climate, topography, elevation, rainfall, soil conditions, roads, extent of fire hazards, recreation needs, scenic values, and other physical, economic and social factors and conditions relating to the land involved. [Amended by 1965 c.253 §35; 1967 c.429 §31]

526.324 Classification of forestland by committee; publication. (1) Upon the basis of its investigation and determination under ORS 526.320, a committee shall assign all forestland within its county to one of the following classes:

(a) Class 1, timber class, includes all forestland primarily suitable for the production of timber.

(b) Class 2, timber and grazing class, includes all forestland primarily suitable for joint use for timber production and the grazing of livestock, as a permanent or semipermanent joint use, or as a temporary joint use during the interim between logging and reforestation.

(c) Class 3, agricultural class, includes all forestland primarily suitable for grazing or other agricultural use.

(2) The committee first shall adopt a preliminary classification and upon its completion shall cause notice thereof to be published once a week for two consecutive weeks in a newspaper of general circulation in the county and to be posted in three public places within the county. The notice shall state the time and place for hearing or receiving objections, remonstrances or suggestions as to the proposed classification and the place where a statement of the preliminary classification may be inspected. [1965 c.253 §37; 1967 c.429 §32]

526.328 Hearing; final classification; reclassification. (1) The committee shall hold a public hearing at the time and place stated in the notice published under ORS 526.324 (2), or at such other time and place as the hearing may then be adjourned to, to receive from any interested persons objections, remonstrances or suggestions relating to the proposed classification. Following the hearing the committee may make such changes in the preliminary classification as it finds to be proper, and thereafter shall make its final classification.

(2) All action by the committee in classifying or reclassifying forestland shall be by formal written order which must include a statement of findings of fact on the basis of which the order is made, and must include a map showing the classifications or reclassifications made. The original of the order shall be filed immediately with the county clerk of the county, who shall maintain it available for public inspection. A copy of the order certified by the secretary of the committee shall be sent to the State Board of Forestry. [1965 c.253 §38]

526.330 [Repealed by 1965 c.253 §153]

526.332 Appeal. (1) Any owner of land classified under ORS 526.328 or 526.340 who is aggrieved by the classification may, within 30 days after the date of the order making the classification, appeal to the circuit court for the county. The appeal shall be taken by serving the notice of appeal on the secretary of the committee or, if the classification was made under ORS 526.340, on the State Forester, and by filing such a notice with the county clerk.

(2) The appeal shall be tried by the circuit court as an action not triable by right to a jury. [1965 c.253 §39; 1979 c.284 §163]

526.340 Classification by State Forester. (1) In the event no classification of forestland is made by a committee within a county in which such land is situated because no committee was appointed for a period of time exceeding two years or, if appointed, a committee did not act for a period of time exceeding two years or acted in a manner inconsistent with law, the State Forester may make the final classifications that were otherwise to be made by a committee.

(2) Classifications by the State Forester have the same force and effect as though made by a committee for that county. However, classifications made by the State Forester cease to be effective if replaced by classifications made pursuant to ORS 526.328 by the appropriate committee. [Amended by 1965 c.253 §40; 1997 c.274 §43]

526.350 Policy in administering forest and fire laws; contracts for care of forestland; fire control; burning permits. (1) All forest laws relating to forestland classified pursuant to ORS 526.328 or 526.340, and all rules promulgated under such laws, shall be so administered as best to promote the primary use for which that land is classified. Any contract by the State Board of Forestry or the State Forester with any forest protective association or agency for the care of any such forestland shall provide that the care shall be in accord with the provisions of this section relating to that land.

(2) It shall be the policy of the board and the forester as to all forestland classified in:

(a) Class 1, to give primary consideration to timber production and reforestation, in preference to grazing or agricultural uses, not excluding, however, recreation needs or scenic values.

(b) Class 2, to give equal consideration and value to timber production and the development or maintenance of grazing, either as a temporary use for the interim between logging and reforestation or as a permanent or semipermanent joint use.

(c) Class 3, to give primary consideration to the development of grazing or agriculture, in preference to timber production.

(3) The forester, on forestland classified pursuant to ORS 526.328 or 526.340, shall administer the forest laws of this state in accordance with the policy stated in this section as it applies to the land involved. [Amended by 1965 c.253 §41]

526.360 State Forester to assist in developing forestland for agricultural uses; supervision of certain burning; refusal of supervision or permit; Certified Burn Manager program; liability for damage. (1) The State Board of Forestry and the forester may assist to the extent possible in developing, for forestry, grazing or agricultural uses, all forestland classified pursuant to ORS 526.328 or 526.340 for such uses, including the burning of brush or other flammable material for the purpose of:

(a) Removing a fire hazard to any property;

(b) Preparing seed beds;

(c) Removing obstructions to or interference with the proper seeding or agricultural or grazing development or use of that land;

(d) Promoting the establishment of new forest crops on cutover, denuded or underproductive lands;

(e) Implementing pest prevention and suppression activities, as provided in ORS 527.310 to 527.370; or

(f) Promoting improvements to forest health, including improvements to fish and wildlife habitat.

(2) Upon request of the owner or the agent of the owner of any forestland classified pursuant to ORS 526.328 or 526.340, the forester may perform or supervise burning operations thereon for any of the purposes stated in subsection (1) of this section. The owner or the agent of the owner shall supply such personnel and equipment and shall perform such fire control actions and activities as the forester may require while there is danger of the fire spreading. The forester may refuse to perform or supervise burning or to issue any burning permit when, in the judgment of the forester, conditions so warrant.

(3) To accomplish the purposes set forth in subsection (1) of this section, the State Board of Forestry may establish by rule a Certified Burn Manager program. The rules shall include:

(a) Certification standards, requirements and procedures;

(b) Standards, requirements and procedures to revoke certification;

(c) Actions and activities that a Certified Burn Manager must perform;

(d) Actions and activities that a Certified Burn Manager may not allow or perform;

(e) Limitations on the use of a Certified Burn Manager; and

(f) Any other standard, requirement or procedure that the board considers necessary for the safe and effective administration of the program.

(4) When any burning for any of the purposes stated in subsection (1) of this section on forestland classified pursuant to ORS 526.328 or 526.340 is started under the supervision of and supervised by the forester or a Certified Burn Manager, no person shall be liable for property damage resulting from that burning unless the damage is caused by the negligence of the person. [Amended by 1965 c.253 §42; 1967 c.429 §33; 1999 c.101 §2]

526.370 Seeding agreements as condition of supervision of burning on forestlands; seeding at owners expense on breach; lien; foreclosure. (1) The forester may, as a condition precedent to supervising of any burning as provided in ORS 526.360, require the owner or the agent of the owner in control of the land involved to agree in writing to seed properly the land over which the burning operation is to be conducted, with such seed or seed mixtures as may be suitable for that area.

(2) In the event of failure by the owner or agent of the owner to seed the property in accordance with such agreement, the governing body of that county may cause the seeding to be done and the cost thereof may be recovered by the governing body from the owner or the agent of the owner by legal action. The cost shall constitute a lien upon the land seeded. The governing body shall cause a written statement and notice of such lien, describing the land and stating the amount of the cost, to be certified under oath and filed in the office of the county clerk within 90 days following the completion of reseeding. The lien may be foreclosed, within six months after such filing, by suit, in the manner provided by law for foreclosure of liens for labor and material. [Amended by 1965 c.253 §43; 1999 c.101 §3]

526.410 [Repealed by 1953 c.138 §2]

526.420 [Repealed by 1953 c.139 §2]

NONINDUSTRIAL PRIVATE LANDOWNER ASSISTANCE

(Generally)

526.425 Management assistance to nonindustrial private forest landowners; rules. Recognizing that nonindustrial private forests make a vital contribution to Oregon by providing jobs, products, tax base and other social and economic benefits, it is hereby declared to be the public policy of the State of Oregon to encourage management of nonindustrial private forestlands for tree production. Therefore, under the direction of the State Board of Forestry and to the extent funds are available, the State Forester shall:

(1) Provide for coordinated technical and financial assistance to the nonindustrial private forest landowner;

(2) Provide management planning for nonindustrial private forestlands;

(3) Advise and encourage nonindustrial private forest landowners to carry out young growth management activities, such as converting underproductive forestlands, reforestation, release, precommercial thinning and salvaging insect or disease damaged trees;

(4) Administer federal programs, such as the Agricultural Conservation Program or Forestry Incentives Program, that are designed to help encourage management of nonindustrial private forestlands;

(5) Advise and encourage nonindustrial private forest landowners to form cooperatives or aggregates for the purpose of more efficiently carrying out their young growth management activities;

(6) Periodically advise and recommend changes to the Legislative Assembly on laws conflicting with the intent of this statute; and

(7) In compliance with ORS chapter 183, promulgate rules consistent with law for providing management planning for nonindustrial private forestlands. [Formerly 526.048]

(Woodland Management Act of 1979)

526.450 Short title. ORS 315.104, 318.031 and 526.450 to 526.475 may be cited as the Woodland Management Act of 1979. [1979 c.578 §1]

526.455 Definitions for ORS 526.450 to 526.475. As used in ORS 315.104, 318.031 and 526.450 to 526.475, unless the context requires otherwise:

(1) Approved forest management practice means and includes site preparation, tree planting, precommercial thinning, release, fertilization, animal damage control, insect and disease management or such other young growth management practices that increase wood growth as the State Forester shall approve or determine proper generally with regard to any particular applicant.

(2) Board means State Board of Forestry.

(3) Commercial forestland means land for which a primary use is the growing and harvesting of forest tree species and other forest resource values.

(4) Eligible owner means any private individual, group, Indian tribe or other native group, association, corporation or other nonpublic legal entity owning 10 to 500 acres of Oregon commercial forestland.

(5) Forest management plan means an operation plan to reach landowner objectives and assures public benefits as they relate to producing timber and other values. It shall include a cover map, basic forest stand description data, treatment opportunities, landowner objectives and a schedule for implementing the forest management plan.

(6) Forest management practices means and includes site preparation, tree planting, precommercial thinning, release, fertilization, animal damage control, insect and disease management and other young growth management practices that increase wood growth.

(7) Industrial private forestlands means lands capable of producing crops of industrial wood, greater than 10 acres and owned by other than an eligible owner.

(8) Industrial wood means forest products used to sustain a sawmill, plywood mill, pulp mill or other forest industry related manufacturing facility.

(9) Landowner means any private individual, group, Indian tribe or other native group, association, corporation or other legal entity, owning both the forestland and any timber thereon.

(10) Nonindustrial private forestlands means lands capable of producing crops of industrial wood and owned by an eligible owner.

(11) State Forester means the individual appointed pursuant to ORS 526.031, or the authorized representative of the State Forester.

(12) Timber means wood growth, mature or immature, growing or dead, standing or down of species acceptable for regeneration under the Oregon Forest Practices Act.

(13) Underproductive forestlands means commercial forestlands not meeting the minimum stocking standards of the Oregon Forest Practices Act. [1979 c.578 §2]

526.460 Policy to manage forests to maximize benefits. (1) The State of Oregon recognizes that the forest makes a vital contribution to Oregon. Economic benefits provided include a large tax base, substantial employment and wood products for a world market. The environmental benefits include maintenance of a forest cover and soil, air and water resources. Other benefits provided are habitats for wildlife and aquatic life, recreation and forest range. Management of all forestlands in Oregon should be encouraged to provide continuous production of all forest benefits.

(2) Nonindustrial private forestlands are an important part of Oregons forest resource base. They can make major contributions to Oregons economy and provide many other social benefits. Therefore, it is the policy of the State of Oregon to provide conditions favorable for long term forestry investments that lead to increased management of and harvest from these lands. [1979 c.578 §3]

526.465 Purpose of ORS 526.450 to 526.475. The purpose of ORS 315.104, 318.031 and 526.450 to 526.475 is to encourage long term forestry investments that lead to increased management of Oregons forestlands by:

(1) Providing the forest owner with tax relief during the timber growth period.

(2) Promoting programs that provide forest credit on young stands and encourage harvesting of mature forest crops.

(3) Promoting the establishment of new forest crops on cutover, denuded or underproductive privately owned forestlands.

(4) Protecting the public interest by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from the private forestlands of Oregon, including jobs, taxes, water, erosion control and habitat for wild game. [1979 c.578 §4]

526.470 Forest tree seed bank; sale to recover costs; disposition of funds; records. (1) A state forest tree seed bank may be operated by the State Forester and the State Board of Forestry to provide forest tree seed for the raising of forest tree seedlings suitable for reforestation. Such tree seed bank is to provide for the purchase, collection, storage, care and maintenance of forest tree seed and for the sale of such tree seed to private, state and other public owners of forest nurseries or forestland.

(2) Each year the State Forester shall determine the costs of tree seed bank operation and shall offer tree seed for sale to forest or nursery owners at prices that will recover actual costs.

(3) All revenues derived from the operation of the tree seed bank shall be credited to the State Forestry Department Account.

(4) Notwithstanding ORS 291.328, the moneys credited to the State Forestry Department Account under subsection (3) of this section shall be continuously available on a revolving basis exclusively for forest nursery purposes or for the purpose of securing forest tree seedlings.

(5) The State Forester shall keep a record of all moneys deposited in the State Forestry Department Account for forest nursery purposes or for the purpose of securing forest tree seedlings. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [1979 c.578 §5; 2005 c.541 §5]

526.475 Appeal of decisions by State Forester. (1) Any owner affected by a determination of the State Forester made under ORS 315.104, 318.031 and 526.450 to 526.475 may appeal to the State Board of Forestry under such rules as it may adopt. An appeal to set aside any decision of the board with respect to ORS 315.104 or 318.031 may be taken within 60 days of the decision to the Oregon Tax Court in the manner provided for tax cases under ORS chapter 305.

(2) Any owner affected by a determination of the Department of Revenue made under ORS 315.104 or 318.031 may appeal directly to the tax court under ORS 305.404 to 305.560. [1979 c.578 §11; 1995 c.650 §40]

526.490 Afforestation of certain idle lands; harvest requirements; inspection fees; lands subject to Oregon Forest Practices Act. (1) It is the policy of the State of Oregon to encourage the afforestation of idle land for the purpose of establishing commercial forests if such afforestation is consistent with landowner objectives. The purpose of this section is to provide an incentive for afforestation by providing assurance that the State of Oregon will not prohibit the harvesting of trees planted on such lands within the first crop rotation.

(2) As used in this section:

(a) Free to grow means a stand of well-distributed trees that has a high probability of remaining or becoming vigorous, healthy and dominant over undesired competing vegetation.

(b) Parcel has the meaning given that term in ORS 92.010.

(3) Notwithstanding ORS 527.676, 527.710 or 527.755 or any rules promulgated thereunder, and except as provided in subsection (4) of this section, a person who, after September 9, 1995, plants or causes to be planted a stand of timber that is intended to become a merchantable stand of timber as defined in ORS 321.005 on a parcel owned by the person, or a portion of such parcel not less than five contiguous acres, shall not be prohibited from harvesting the planted timber provided that:

(a) Prior to the time of planting, the parcel or portion thereof has not been subject to any forest practice as defined in ORS 527.620 since July 1, 1972; and

(b) Prior to the time of planting, the stocking of forest tree species on the subject parcel or portion thereof is less than 25 square feet of basal area per acre.

(4) The provisions of subsection (3) of this section shall not apply to any land or timber located within 20 feet of any large or medium stream, or any small stream that is a fish-bearing or domestic use stream, as defined by the State Board of Forestry.

(5)(a) If, within two to five years of planting under subsection (3) of this section, the person notifies the State Forester, the State Forester shall inspect the timber and shall issue a certificate to the owner indicating that a free to grow stand of timber has been established under subsection (3) of this section and identifying the location of the timber. Upon request of the owner and payment of any applicable fee, the county clerk in the county wherein the parcel is located shall record the certificate as specified under ORS 205.130.

(b) A person who notifies the State Forester and requests certification shall provide an accurate plat of the parcel or portion planted under subsection (3) of this section to the State Forester as well as photographs that accurately depict the condition of the land prior to planting.

(c) The State Forester may, by rule, establish a fee or schedule of fees adequate to cover such necessary expenses incurred by the State Forester in conducting inspection and certification activities. Fees may be charged to the person requesting certification.

(6)(a) Except as provided in subsection (3) of this section, all forest practices conducted on the planted parcel or portion thereof shall be subject to the provisions of ORS 527.610 to 527.770, 527.990 (1) and 527.992.

(b) No parcel or portion of such parcel shall be subject to the provisions of subsections (3) and (5) of this section more than once. [1995 c.266 §1; 2001 c.340 §2]

Note: 526.490 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

URBAN AND COMMUNITY FORESTRY

526.500 Definitions for ORS 526.500 to 526.515. As used in ORS 526.500 to 526.515, unless the context requires otherwise:

(1) Urban forest means the area in and around a city that contains trees and associated plant and animal life. The area may be public or private and may include single trees, small groups of trees or trees in large groups that would be identified commonly as a forest or woodland.

(2) Urban and community forestry means the practice of managing, planning, maintaining and promoting the health of the urban forest as a community resource. [1993 c.347 §2]

526.505 Policy. Trees not only are important to the economic and environmental well-being of Oregon, but also represent a significant component of the quality of life for urban residents. As a matter of policy, it is important to promote and protect the human habitat values that accrue from a healthy urban forest. Therefore, it is declared to be the public policy of the State of Oregon to encourage cities to plant and properly care for trees within the cities urban growth boundaries and develop management plans to protect and promote urban forests. [1993 c.347 §3]

526.510 Department to provide technical assistance to governmental units. (1) The State Forestry Department shall provide technical assistance to cities, counties, other governmental units, nonprofit and civic organizations and other groups interested in planting and caring for trees in communities. Technical assistance may include, but is not limited to, the following areas:

(a) Establishing and maintaining local urban and community forestry programs;

(b) Developing local tree management ordinances;

(c) Developing public information programs to promote awareness of the values and benefits of the urban forest as a resource of the urban community;

(d) Implementing appropriate tree management and care practices;

(e) Performing street tree inventories; and

(f) Planning and coordinating local tree planting projects.

(2) The department shall make the fullest use of cooperative agreements, projects and resource sharing with local grassroots organizations, community action groups, businesses, local and state agencies, federal agencies, public and private schools, colleges and universities in designing, developing and implementing local programs, plans and activities. [1993 c.347 §4]

526.515 Gifts, grants and donations; fees for services. (1) The State Forestry Department may receive and disburse such gifts, grants, bequests, federal moneys and endowments and donations of labor, material, seedlings, trees and equipment from public and private sources for the purpose of conducting an urban and community forestry program. In addition, the department is authorized to charge fees for services and for attendance at workshops and conferences and to sell various publications and other materials that the department prepares.

(2) All revenues received under subsection (1) of this section and any interest earned on all cash balances except federal moneys shall be credited to the State Forestry Department Account and may be expended only for urban and community forestry purposes. [1993 c.347 §5]

OREGON FOREST RESOURCES INSTITUTE

(Generally)

526.600 Definitions for ORS 526.600 to 526.675. As used in ORS 526.600 to 526.675, unless the context requires otherwise:

(1) Institute means the Oregon Forest Resources Institute.

(2) Producer means a producer of forest products and includes any person, partnership, association, corporation, cooperative or other business entity involved in the growing, harvesting or producing of timber or timber products. Producer does not include landowners who meet the requirement of ORS 526.610 (4). [1991 c.949 §2; 1995 c.225 §2; 2003 c.423 §9]

526.605 Findings. The State of Oregon recognizes that the forest products industry is one of the largest industries in the state. It provides monetary returns to labor, forestland owners, mill owners and operators, public timber purchasers, timber harvesters, investors and others. It is a source of local and state taxes. It is a major supporter of many secondary businesses that supply goods and services in our communities. The welfare of the state is therefore largely dependent on the health and vigor of the forest products industry. The Oregon Forest Resources Institutes objectives support this important industry and the wise stewardship of natural resources for the benefit of Oregonians. [1991 c.949 §3; 2003 c.423 §1]

526.610 Oregon Forest Resources Institute; board of directors; eligibility. There is created the Oregon Forest Resources Institute. The institute shall be governed by a board of directors appointed by the State Forester. In making the appointments, the State Forester shall take into consideration any nominations or recommendations made to the State Forester by producers or organizations that represent producers. The board shall consist of 11 voting members plus two nonvoting members appointed as follows:

(1) Three voting members to represent small producers of 20 million board feet or less per year.

(2) Three voting members to represent medium producers of more than 20 million board feet but less than 100 million board feet per year.

(3) Three voting members to represent large producers of 100 million board feet or more per year.

(4) One voting member who is an owner of between 100 and 2,000 acres of forestland and who has no direct financial interest in any forest products processing activity.

(5) After consideration of the recommendations of the other appointed members in subsections (1) to (4) of this section, one voting member who is an hourly wage employee of a producer or a person who represents such employees. The member appointed under this subsection need not comply with the requirements of ORS 526.615 (3) to (6).

(6)(a) Two nonvoting members:

(A) The Dean of the College of Forestry at Oregon State University.

(B) An individual jointly appointed by the President of the Senate and the Speaker of the House of Representatives to represent the public. The public representative may not be a member of or significantly affiliated with any organization of or business in the timber industry or any organization or business known to support or promote environmental or conservation issues. A person appointed under this subparagraph serves at the pleasure of the President of the Senate and the Speaker of the House of Representatives.

(b) Members referred to in this subsection are not subject to ORS 526.615 to 526.625. [1991 c.949 §4; 1993 c.584 §3; 1995 c.225 §3; 1999 c.40 §1; 2003 c.423 §2]

Note: Section 7, chapter 423, Oregon Laws 2003, provides:

Sec. 7. (1) Notwithstanding the term of office of any person elected or appointed to the board of directors of the Oregon Forest Resources Institute, all terms of office for voting members of the board of directors of the Oregon Forest Resources Institute shall end on the effective date of this 2003 Act [June 18, 2003]. New voting members shall be appointed to the board of directors of the institute in accordance with ORS 526.610.

(2) Notwithstanding the term of office specified in ORS 526.620 for members of the board of directors of the institute:

(a) Four members shall be appointed for terms ending January 1, 2005.

(b) Four members shall be appointed for terms ending January 1, 2006.

(c) Three members shall be appointed for terms ending January 1, 2007. [2003 c.423 §7]

526.615 Qualifications of voting members. Except as provided in ORS 526.610 (5), each voting member of the board of directors of the Oregon Forest Resources Institute shall have the following qualifications:

(1) Be a citizen of the United States.

(2) Be a bona fide resident of this state.

(3) Be a producer in this state, an employee of such a producer or own between 100 and 2,000 acres of forestland in this state on which harvest taxes are paid, but have no direct financial interest in any forest products processing activity.

(4) Have been actively engaged in producing forest products for a period of at least five years.

(5) Derive a substantial proportion of income from the production of forest products.

(6) Have demonstrated, through membership in producers organizations or organizations representing landowners who meet the requirements of ORS 526.610 (4), a profound interest in the development of Oregons forest products industry. [1991 c.949 §6; 1995 c.225 §4; 1999 c.40 §2; 2003 c.423 §3]

526.620 Terms of voting members; vacancies. Each voting member of the board of directors of the Oregon Forest Resources Institute shall be appointed for a term ending three years from the date of the expiration of the term for which the members predecessor was appointed. If there is a vacancy on the board of a voting member, other than a vacancy caused by expiration of a term, the State Forester shall fill the vacancy for the remainder of the unexpired term with a person who represents the same class as the member whose term was vacated. [1991 c.949 §7; 1995 c.225 §5; 2003 c.423 §4]

526.625 Effect of failure to maintain qualification; removal of member. (1) The State Forester shall immediately declare the office of any member of the board of directors of the Oregon Forest Resources Institute vacant whenever the member becomes a resident of another state or is unable to perform the duties of office. In addition, the State Forester shall immediately declare the office of any member of the board who represents producers vacant if the member ceases to be an active producer in the state.

(2) The State Forester may remove any member of the board of directors for inefficiency, neglect of duty or misconduct in office, but not until after a public hearing thereon and service upon such member of a copy of the charges together with a notice of the time and place of such hearing. Service shall be made not less than 10 days prior to the hearing. At the hearing the member shall be given an opportunity to be heard in person or by counsel and shall be permitted to present evidence to answer the charges and explain the facts alleged. [1991 c.949 §8; 2003 c.423 §5]

526.630 Expenses of members and staff. Directors, officers and employees of the institute may receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The board of directors shall adopt uniform and reasonable rules governing the incurring and paying of such expenses. [1991 c.949 §9]

526.632 Employees not subject to certain personnel regulation. Notwithstanding any other provision of law, wages or salaries of employees of the Oregon Forest Resources Institute are not subject to personnel compensation plans for state employees established by the Oregon Department of Administrative Services under ORS 240.235 to 240.250. [1993 c.584 §2]

526.635 Officers. (1) The board of directors annually shall elect a chairperson.

(2) The board of directors shall meet regularly at least once each quarter, and at such other times as called by the chairperson. [1991 c.949 §10]

526.640 General authority of institute. The Oregon Forest Resources Institute shall enhance and provide support for Oregons forest products industry. In achieving these objectives the institute may:

(1) Increase public understanding of the practice of forestry and the use and benefits of forest products.

(2) Support education and cooperative efforts among private forest landowners and within the forest products industry to:

(a) Practice good stewardship of the land, and protect water and other public resources to the maximum extent practicable;

(b) Encourage the conversion of underproductive rural lands to forest uses, and provide information to private landowners on the means to facilitate such conversions;

(c) Encourage, facilitate and assist private forest landowners to meet or exceed state and federal regulations governing forest operations;

(d) Evaluate and communicate to private forest landowners the stewardship responsibility expectations of the public; and

(e) In cooperation with the State Forestry Department, Oregon State University and other appropriate government or private entities, serve as a clearinghouse for the dissemination of information to private forest landowners, through conferences, workshops and other means, about modern land management practices.

(3) Conduct research and help facilitate continued improvement in wood utilization and in secondary wood products manufacturing.

(4) Publish and sell publications and other materials relating to any program or function authorized by ORS 526.600 to 526.675. The institute may contract for the publication of the materials described in this subsection, including the research, design and writing of the materials. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed under the contract. The price of such publications shall include the cost of publishing and distributing the materials. All moneys received by the institute from the sale of publications shall be deposited in the Oregon Forest Resources Institute Fund. [1991 c.949 §11; 1997 c.15 §1]

526.645 Additional powers. In addition to the functions listed in ORS 526.640, the Oregon Forest Resources Institute may:

(1) Conduct research and disseminate reliable information based upon such research.

(2) Sue and be sued as an institute without individual liability for acts of the board of directors within the scope of the powers conferred upon it by law.

(3) Enter into contracts which the board of directors considers necessary to carry out the duties, functions and powers imposed upon the institute by law.

(4) Borrow money in amounts not to exceed 50 percent of the board of directors estimate of the institutes revenue from the current years harvest.

(5) Appoint subordinate officers and employees of the institute and prescribe their duties and fix their compensation.

(6) Adopt, rescind, modify or amend all proper orders, regulations, rules and resolutions for the exercise of its duties, functions and powers. [1991 c.949 §12]

(Financial Administration)

526.650 Expenditure of funds restricted. (1) Notwithstanding ORS 526.645 (2), no funds shall be expended by the Oregon Forest Resources Institute for the purpose of supporting or opposing litigation or other legal action which is unrelated to the administration of the institute.

(2) No funds shall be expended by the institute for the purpose of influencing, or attempting to influence, any legislation or any rulemaking or other administrative activity of any state board, commission or agency. [1991 c.949 §13]

526.655 Acceptance of grants, donations and gifts. The Oregon Forest Resources Institute may accept grants, donations or gifts from any source for expenditures for any purposes consistent with the purposes of ORS 526.600 to 526.675. All funds so received shall be handled as specified in ORS 526.600 to 526.675 for other moneys received by the institute. [1991 c.949 §14]

526.660 Application of budget and expenditure control laws. The provisions of ORS 576.410 to 576.450 as set forth in the 2001 Edition of Oregon Revised Statutes, pertaining to budget and expenditure control, apply to budgets and expenditures of the Oregon Forest Resources Institute except that:

(1) All references in such statutes to the Director of Agriculture shall be considered references to the State Forester.

(2) All references in such statutes to the board shall be considered references to the State Board of Forestry.

(3) All references in such statutes to the commission shall be considered references to the board of directors of the institute.

(4) Copies of proposed budgets required as described by ORS 576.425 (1) as set forth in the 2001 Edition of Oregon Revised Statutes shall not be sent to county extension agents, but shall be available for inspection at the institute office and at the office of the State Forester in Salem.

(5) The State Forester shall examine and certify the budget in the manner provided under ORS 576.430 (2) as set forth in the 2001 Edition of Oregon Revised Statutes and make the determination in the same manner as a determination by the Director of Agriculture under ORS 576.445 (2) as set forth in the 2001 Edition of Oregon Revised Statutes. [1991 c.949 §16; 1995 c.225 §6; 2003 c.604 §102]

526.665 Exemption from certain financial administration laws. Except as otherwise provided in ORS 526.600 to 526.675, ORS 291.026, 291.201 to 291.222, 291.230 to 291.260, 291.322 to 291.336, 292.210 to 292.250, 293.260 to 293.280, 293.295 to 293.346 and 293.590 to 293.640 do not apply to the Oregon Forest Resources Institute or to the administration and enforcement of ORS 526.600 to 526.675. [1991 c.949 §17]

526.670 Books and records; audit. The Oregon Forest Resources Institute shall keep accurate books, records and accounts of all its dealings which shall be open to inspection and audit by the Secretary of State. [1991 c.949 §18]

526.675 Oregon Forest Resources Institute Fund; use of moneys; rules. (1) The Oregon Forest Resources Institute Fund is created in the State Treasury, separate and distinct from the General Fund. Except as otherwise provided by law, all moneys received by the Oregon Forest Resources Institute shall be paid into the State Treasury and credited to the fund. All moneys in the fund are appropriated continuously to the institute to carry out its duties, functions and powers. Interest earnings on all moneys in the fund shall be retained in the fund.

(2) The board of directors of the institute may repay moneys from the fund to persons who paid a privilege tax levied under ORS 321.017. The board may repay the amount of tax paid upon application by the person who paid the tax. The board shall adopt rules necessary for the implementation of this subsection. Rules adopted by the board shall include standards for the repayment of moneys and limits on the amount that may be requested. [1991 c.949 §20; 2003 c.423 §6]

526.680 [1991 c.949 §15; repealed by 2003 c.423 §10]

526.685 [1991 c.949 §19; repealed by 2003 c.423 §10]

FOREST RESOURCE TRUST

526.700 Forest Resource Trust; purpose; trustees; advisory committee; rules; duties of. (1) The Forest Resource Trust is established in the State Forestry Department. The Forest Resource Trust shall provide funds for financial, technical and related assistance to nonindustrial private forestland owners for stand establishment and improved management of forestlands for timber production as well as wildlife, water quality and other environmental purposes.

(2) The members of the State Board of Forestry shall have overall responsibility for management of the Forest Resource Trust. The board is authorized to establish policies and programs in addition to those created by ORS 526.700 to 526.775 to further the purposes of the trust.

(3) The board shall appoint an advisory committee consisting of no more than 15 members representing the public, nonindustrial private forestland owners, the forest products industry, forest consultants and contractors, the financial community, environmental and conservation organizations and other related interests including affected state agencies. The advisory committee shall assist the board in setting policy for the best use and investment of funds available to the trust and otherwise assist board members in the performance of their duties as trustees.

(4) In accordance with any applicable provisions of ORS chapter 183, the board shall adopt rules to carry out the duties, functions and powers of the Forest Resource Trust and to guide implementation of the stand establishment program created under ORS 526.705.

(5) The State Forester is responsible for implementing board policies and programs for the Forest Resource Trust. [1993 c.765 §57]

526.705 Stand establishment program; financial assistance terms and conditions. (1) To carry out the duties, functions and powers of the Forest Resource Trust, there is created a voluntary stand establishment program to finance the establishment and maintenance of healthy stands of trees in an environmentally responsible manner on unstocked and underproducing nonindustrial private forestlands. The goal of the stand establishment program is to reforest 250,000 acres by the year 2010.

(2) In advancing moneys and providing other assistance for stand establishment, the State Board of Forestry shall:

(a) Give priority to lands zoned for forest uses under county comprehensive plans and to other lands with moderate to high probability of success in reforestation or environmental restoration; and

(b) Consider development of financial and other incentives for good land management, compliance with plans for established stands, and for growth to maturity and harvest.

(3) The board shall establish options for the repayment of advanced moneys consistent with subsection (2) of this section and including but not limited to the following, singly or in combination:

(a) A revenue-sharing proposal that guarantees the landowner a percentage of the receipts upon harvest after payment of harvest and severance taxes;

(b) Financial agreements; and

(c) Repayment in full with interest if a landowner fails to get the stand free to grow as that term is defined in the Oregon Forest Practices Act, unless said failure is through no fault of the landowner.

(4) The terms of repayment shall be based on considerations that represent the best use and investment of funds including:

(a) Reasonable assumptions regarding future timber prices and yield;

(b) Rates of return sufficient to provide a reasonable and prudent payback to the Forest Resource Trust of costs including, but not limited to, site preparation, planting, animal protection, release, planning and layout of treatment units, supervising the activities, and accounting and legal work;

(c) Offsets attributable to measurable anticipated public benefits such as job creation, tax revenue, increased timber supply and environmental improvement; and

(d) The extent to which landowner contributions of money, labor or other resources reduce the risk to the Forest Resource Trust.

(5) Participating landowners shall not be required to comply with forest practices beyond those required by state and federal law with the exception of planting standards which may be more than the required minimum. Participating landowners who voluntarily agree to manage the established stand beyond minimum standards may be eligible for financial and other incentives if consistent with subsections (2) and (3) of this section. Payments to any landowner for stand establishment shall not exceed $100,000 in any two-year period. [1993 c.765 §58]

526.710 State Forestry Department to assist board. To assist the State Board of Forestry in carrying out the duties of the Forest Resource Trust, the State Forestry Department shall:

(1) Identify potentially suitable lands and market stand improvement services to the owners of those lands.

(2) Provide technical and other management assistance to participating landowners.

(3) Monitor compliance with the stand establishment program by participating landowners.

(4) Encourage involvement of the landowner.

(5) Encourage the use of private contractors, consultants and forestry extension programs.

(6) Develop project plans in cooperation with landowners that establish clear benchmarks for compliance with terms of the plan. [1993 c.765 §59]

526.715 Contracts between State Forester and landowners; security agreements for financial aid repayment; recording; eligible landowners. (1) The State Forester is authorized, on behalf of the Forest Resource Trust, to enter into contracts with eligible landowners to carry out the provisions of the stand establishment program. The contracts shall include, but are not limited to, the following matters:

(a) Providing up to full financing to the landowner for stand establishment from such moneys as may be available in the Forest Resource Trust Fund.

(b) Setting forth the obligations of the landowner for repayment of moneys advanced for the establishment of the stand including, but not limited to, the following provisions:

(A) Terms for sharing the revenue gained from the sales of timber and forest products, including salvage, from the tree stands established under the program;

(B) Release from the financial obligation for any portion of the stand established under the program and irretrievably lost to insects, disease, fire, storm, flood or other natural destruction through no fault of the landowner;

(C) Assurance that the rights and obligations of the landowner and the Forest Resource Trust and all of the terms of the contract are covenants that run with the land upon sale, lease or transfer of the land benefiting from the program prior to the repayment of moneys advanced;

(D) Financial terms allowing the landowner to terminate the contract prior to harvesting timber from the stand established under the program;

(E) Agreement that there is no obligation to repay the moneys advanced prior to sale of timber and forest products from the land in the program;

(F) Terms to protect the contract from modification unless agreed to by both parties;

(G) Allowance for different prescriptions for stand establishment consistent with the established rate of return; and

(H) Provisions for access to the land by the State Forester.

(2) In addition to the contracts provided for in subsection (1) of this section, the State Forester, on behalf of the Forest Resource Trust, may require landowners to execute security agreements in favor of the Forest Resource Trust to secure any repayment or other obligations of the landowner under the stand management program. Any such security interest shall have priority from the date of recording or filing.

(3)(a) The State Forester shall record a contract described in subsection (1) of this section or a memorandum of contract with the recording officer of the county or counties in which the forestland is located.

(b) Upon recording, the rights and obligations of the landowner and the Forest Resource Trust under the contract are covenants that run with the land and are binding upon successors and assigns.

(c) The interest of the Forest Resource Trust created by recording the contract or the memorandum of contract constitutes a purchasers interest in real property for purposes of ORS 93.640.

(d) If a memorandum of contract is to be recorded, the memorandum of contract must include the following information:

(A) The date of execution of the contract;

(B) The name of each landowner of the forestland identified in the contract;

(C) A legal description that conforms with ORS 93.600 of the forestland subject to the contract; and

(D) An acknowledgment that the contract is secured by a lien as provided in ORS 526.735 to 526.775.

(4) For purposes of this section, eligible landowner means a landowner who:

(a) Owns land that qualifies as underproducing nonindustrial private forestland as defined by the State Forester.

(b) Has not used ORS 527.760 to avoid reforestation.

(c) Has not begun conversion of acreage prior to entering into a contract with the State Forester. [1993 c.765 §60; 2001 c.51 §1]

526.720 Forest Resource Trust Fund. The Forest Resource Trust Fund is created in the State Treasury, separate and distinct from the General Fund. The Forest Resource Trust Fund shall consist of all moneys received from whatever source to carry out the duties, functions and powers of the Forest Resource Trust. All earnings on moneys in the fund shall be retained in the fund. All moneys in the fund are appropriated continuously to the State Forestry Department to carry out the duties, functions and powers of the Forest Resource Trust, including State Forestry Department administrative expenses. [1993 c.765 §61]

526.725 Agreements with private, governmental or other organizations; land acquisitions; investment of funds; forestry carbon offsets; trust on governmental agencies or officers not created. (1) The State Board of Forestry or the State Forester may enter into agreements with private, governmental or other organizations and may accept contributions, gifts or grants from any source to carry out the duties, functions and powers of the Forest Resource Trust. All moneys received by the board or the State Forester pursuant to this section shall be deposited in the Forest Resource Trust Fund.

(2) The board may acquire, on behalf of the Forest Resource Trust, through exchange, lease or purchase, land only to the extent necessary to carry out the duties, functions and powers of the trust.

(3) Agreements with private, governmental or other organizations under subsection (1) of this section may specify the terms under which funds are invested and benefits accrue to the contributing party to the extent the agreement is consistent with the provisions of ORS 526.700 to 526.775.

(4) The State Forester may, on behalf of the Forest Resource Trust, market, register, transfer or sell forestry carbon offsets attributable to the lands enrolled in the stand establishment program under ORS 526.715. Prices for the transfer or sale of forestry carbon offsets may be negotiated but must be at or greater than fair market value.

(5) Nothing in ORS 526.700 to 526.775 is intended to create an enforceable trust on any agency or officer of the State of Oregon. [1993 c.765 §62; 2001 c.752 §7]

526.730 Report to legislature; program evaluation. The State Board of Forestry, after consultation with the advisory committee appointed pursuant to ORS 526.700, shall prepare and submit a biennial report to the Legislative Assembly with regard to program accomplishments, the future structure of the Forest Resource Trust, alternatives to delivery of trust services by the State Forestry Department and changes to qualifications for landowner participation in the program. The board shall also enter into an agreement with an independent party to evaluate program goals, administration, problems and outcomes. The evaluation shall be made a part of any biennial report to the Legislative Assembly and shall be used by the board in consultation with the advisory committee in modifying terms and policies of the Forest Resource Trust. [1993 c.765 §63]

526.735 Definitions for ORS 526.735 to 526.775. As used in ORS 526.735 to 526.775, unless the context otherwise requires:

(1) Contract means the contract signed by the forestland owner and the State Forester, acting on behalf of the Forest Resource Trust pursuant to ORS 526.715.

(2) Forestland owner means the individual, corporation, limited liability company, partnership, association, joint stock company, trustee, business trust or unincorporated organization holding fee simple ownership of land capable of producing forest products.

(3) Forest products includes, but is not limited to, trees, logs, poles, lumber, chips or pulp that flow from investment of the Forest Resource Trust. [1995 c.207 §2; 2001 c.51 §2]

526.740 Lien for moneys payable to trust by forestland owner; attachment to severed forest products and accounts receivable. (1) From and after recording of the notice of lien pursuant to ORS 526.745, the Forest Resource Trust has a lien for the moneys payable to the trust by the forestland owner under the terms of the contract.

(2) The lien created by subsection (1) of this section constitutes a general lien upon all forest products grown or growing on the forestland described in the contract, whether standing on the forestland, severed and remaining on the forestland, severed and transported to another area for sale or processing, or made into forest products on the forestland. If the forest product is severed and delivered to a purchaser or mill, the lien continues against the forest product and the lien also attaches to accounts receivable evidencing indebtedness of the purchaser or mill. The lien attaches to the accounts receivable on the date on which the forestland owner sells the forest products and relates to the date on which notice of lien was filed under ORS 526.745. [1995 c.207 §3; 2001 c.51 §3]

526.745 Notice of lien; filing. (1) The State Forester may file a notice of lien under ORS 526.740 anytime after the contract is executed.

(2) The State Forester shall file the notice of lien with the recording officer of the county or counties where the forestland is located. The notice shall be in writing verified by the State Forester and shall contain:

(a) The name of each owner of the forestland identified in the contract;

(b) A legal description of the forestland identified in the contract in conformance with ORS 93.600;

(c) A description of the forest products to be covered by the lien;

(d) A statement that the lien includes a lien on accounts receivable from the sale of any forest products covered by the lien and that the lien on forest products and accounts receivable shall have priority as of the date of filing of the notice of lien under this section; and

(e) A statement of the amount of funds to be paid under the contract.

(3) Within 10 days after the State Forester files the notice of lien under this section, the State Forester shall send a copy of the notice to each of the following persons whose interest in the forestland referred to in subsection (2)(a) of this section is of record as of the date the State Forester files the notice of lien with the county recording officer:

(a) Each seller on a land sale contract covering all or any part of the forestland referred to in subsection (2)(a) of this section;

(b) Each mortgagee upon a mortgage covering all or part of the forestland referred to in subsection (2)(a) of this section; and

(c) Each beneficiary of a trust deed covering all or part of the forestland referred to in subsection (2)(a) of this section. [1995 c.207 §4]

526.750 Recording of notice; fee. The recording officer of the county shall record the notices made under ORS 526.745. The record shall be indexed in the same manner as the record of deeds and mortgages. The recording officer shall charge and collect from the Forest Resource Trust, for the benefit of the county, the fee established in ORS 205.320. [1995 c.207 §5]

526.755 Foreclosure; costs. (1) The lien created by and filed under ORS 526.740 and 526.745 shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

(2) In all suits under ORS 526.735 to 526.775, the court, upon entering judgment for the plaintiff, shall allow as a part of the costs all moneys paid for the filing and recording of the lien, all moneys paid for sending notices of the lien to third parties pursuant to ORS 526.745 (3), all moneys paid for title reports and policies required for preparing and foreclosing the lien, and a reasonable amount for attorney fees at trial and on appeal to the party who prevails on the issue of the validity of the lien. [1995 c.207 §6]

526.760 Priority; lien survives land foreclosure proceedings. (1) The lien on forest products and accounts receivable created by ORS 526.740 is valid and shall have priority over all other liens, security interests and encumbrances on the forest products and accounts receivable covered by the lien even though it does not create a lien on the land on which the forest products are growing, except that ad valorem taxes and duly perfected liens, security interests and encumbrances which were perfected prior to the filing of the notice of lien under ORS 526.745 shall have priority over a lien created under ORS 526.740.

(2) Notwithstanding subsection (1) of this section, the lien upon forest products and accounts receivable created by ORS 526.740 shall survive the foreclosure of any land sale contract, mortgage, trust deed or other lien or encumbrance upon or security interest in the forest products or the forestland described in the notice of lien filed under ORS 526.745, and shall remain in full force and effect until released, fully satisfied or foreclosed. [1995 c.207 §7]

526.765 Payment of funds advanced; release of lien. (1) When the State Forester receives full payment of funds described in the notice of lien filed under ORS 526.745, or if the lien is released, the State Forester shall file with the recording officer of the county in which the claim is recorded a certificate declaring that full payment has been received, or that the lien has been released, and that the claim of lien is discharged. The certificate shall include the name of the forestland owner, the date of filing of the notice of lien under ORS 526.745 and a legal description of the land affected in conformance with ORS 93.600.

(2) Upon receiving the certificate, the recording officer shall enter it in full length in the book kept to record such liens. [1995 c.207 §8]

526.770 Notice of forest products harvest; contents; forest products purchasers. (1) No harvest or removal of forest products on forestland covered by a contract between the forest landowner and the Forest Resource Trust shall occur without the landowner or the timber owner first notifying the State Forester in writing, on forms prepared by the State Forester, of intent to harvest or remove forest products. Notice shall be made in the same manner as notice provided under ORS 527.670 (6).

(2) The notification shall specify where and when the harvest or removal of forest products will take place, the nature of the harvest or removal of forest products and where and to whom the forest products will be sold or delivered and shall include maps or other information as required by the State Forester. Upon receipt of notification pursuant to subsection (1) of this section, the State Forester shall notify the landowner, and any person to whom the forest products will be sold or delivered, of the repayment obligation specified in any contract between the forest landowner and the State Forester. The landowner shall make payment to the State Forester. Such payment shall be deposited in the Forest Resource Trust Fund. If payment is not made within 60 days of harvest or removal of forest products, the lien shall be delinquent and may be foreclosed in the manner described in ORS 526.755. [1995 c.207 §9]

526.775 Execution of judgment against other property when forest products and accounts not subject to lien. Notwithstanding ORS 526.735 to 526.775, if the forest landowner and the State Forester entered into a contract as provided in ORS 526.715 and the contract is terminated or breached, and there are no forest products or accounts receivable subject to the lien created under ORS 526.740, any judgment entered against the landowner for breach or termination of the contract may be executed on any property of the landowner. [1995 c.207 §10]

FORESTRY CARBON OFFSETS

526.780 Agreements for forestry carbon offsets; requirements; creation; disposition of revenues. (1) The State Forester may enter into agreements with nonfederal forest landowners as a means to market, register, transfer or sell forestry carbon offsets on behalf of the landowners to provide a stewardship incentive for nonfederal forestlands.

(2) The State Forester may enter into an agreement described in this section if all of the following criteria are met:

(a) The agreement must ensure continuous management of the nonfederal forestlands at a standard that, in the judgment of the State Forester, would not occur in the absence of the agreement.

(b) Any forestry carbon offsets managed by the agreement must be attributable to the subject nonfederal forestland as determined by the forestry carbon offset accounting system established in ORS 526.783.

(c) Prices for the transfer or sale of forestry carbon offsets may be negotiated on behalf of the nonfederal forest landowner and must be at or greater than fair market value.

(d) The agreement must provide for the following distribution of proceeds from the transfer or sale of forest carbon offsets attributable to the subject nonfederal forestland:

(A) Not less than 50 percent to the nonfederal forest landowner;

(B) Not more than 25 percent to the State Forester to fund programs providing coordinated technical, financial or management planning assistance to nonindustrial private forest landowners; and

(C) Not more than 25 percent to the State Forester to fund administration of the forestry carbon offset program.

(3) All revenues received and any interest earned on moneys distributed to the State Forester under subsection (1)(d)(B) and (C) of this section shall be credited to the State Forestry Department Account and may be expended only for the purposes stated in subsection (1)(d)(B) and (C) of this section.

(4) A person or governmental agency may create a forestry carbon offset by performing, financing or otherwise causing one or more of the following activities:

(a) Afforestation or reforestation of underproducing lands that are not subject to required reforestation under the Oregon Forest Practices Act;

(b) Forest management activities not required under law existing at the point of creation of the forestry carbon offset, including but not limited to the following practices:

(A) Stand density control treatments in overstocked, underproducing stands of timber;

(B) Silvicultural practices that increase forest stand biomass, including but not limited to structure based management, variable retention, uneven age management, longer rotation ages and no harvest reserves;

(C) Expanded riparian buffers and other leave areas; and

(D) Deferred harvest rotations past 50 years or the age of economic maturity, whichever is longer; and

(c) Other activities as defined by rule by the State Board of Forestry. [2001 c.752 §2]

526.783 Development of forestry carbon offset accounting system. As a means of consistently reporting forestry carbon offsets created through programs established under ORS 526.725, 526.780 to 526.789, 530.050 or 530.500, the State Forester shall develop a forestry carbon offset accounting system for the registration, transfer or sale of forestry carbon offsets. The forestry carbon offset accounting system shall:

(1) Use accepted principles and standards relating to the creation, measurement, accounting, marketing, verifying, registering, transferring and selling of carbon offsets used as mitigation for carbon dioxide emissions; and

(2) Be consistent with any rules adopted by the State Board of Forestry under ORS 526.786. [2001 c.752 §3]

526.786 Rules relating to forestry carbon offsets; rules advisory committee. (1) The State Board of Forestry may develop administrative rules that define principles and standards relating to the creation, measurement, accounting, marketing, verifying, registering, transferring and selling of forestry carbon offsets from nonfederal forestlands.

(2) Rules adopted by the board under this section shall set standards to ensure that in order to be marketed, registered, transferred or sold, a forestry carbon offset must be created as a result of forest management activities that:

(a) Have the effect of increasing carbon storage on forestlands as measured by a forestry carbon offset accounting system;

(b) Would not otherwise occur but for the carbon storage objective; and

(c) Provide environmental, social and economic benefits for Oregon and its citizens, including but not limited to, protection or enhancement of long term timber supplies, native fish and wildlife habitat and water quality.

(3) Rules adopted by the board under this section shall establish principles to ensure that the forestry carbon offset accounting system shall:

(a) Account for relevant sources of carbon dioxide emission debits and credits for carbon storage or sequestration;

(b) Account for the duration and permanence of the carbon dioxide storage or emission reductions;

(c) Include provisions for establishing the appropriate baseline for projects, practices, rotation ages, harvest schedules and ownership from which measured carbon dioxide emission debits, and credits for carbon storage or sequestration are made;

(d) Account for other relevant and measurable greenhouse gas consequences, specifically credits and debits expressed as a carbon dioxide emissions equivalent, when establishing baselines or otherwise as appropriate;

(e) Account for the specific forest management practices used on-site and include provisions for monitoring carbon dioxide emission debits and credits for carbon storage or sequestration, from the implementation of specific practices;

(f) Account for continuing carbon dioxide emission debits, and credits for carbon storage or sequestration, based on the end product use of harvested biomass;

(g) Account for environmental, social and economic benefits of forestry carbon offsets and ensure that practices with unsustainable, long term consequences are not used to create forestry carbon offsets;

(h) Allow for public access to information in monitoring reports; and

(i) Encourage third-party verification of forestry carbon offsets.

(4) Rules adopted by the board under this section may address qualifications for persons and agencies that provide third-party verification and registration of forestry carbon offsets.

(5) Rules adopted by the board under this section shall be developed with the assistance of an advisory committee appointed by the board. The advisory committee shall consist of at least nine persons and shall contain:

(a) Persons from businesses, governmental agencies and nongovernmental organizations with knowledge and experience in the accounting of greenhouse gas emissions, sequestration and storage;

(b) At least one person from a nongovernmental forestry conservation organization;

(c) At least one nonindustrial private forest landowner or a representative of an organization that represents nonindustrial private forest landowners;

(d) One representative of the State Department of Energy;

(e) One representative of the State Department of Fish and Wildlife, or a designee of the State Department of Fish and Wildlife;

(f) One representative of the Department of Environmental Quality, or a designee of the Department of Environmental Quality;

(g) At least one representative from a qualified organization, as defined in ORS 469.503; and

(h) At least one representative from the State Forestry Department who shall serve as the secretary to the advisory committee. [2001 c.752 §4]

526.789 Effect of state forestry carbon offset program. Nothing in ORS 526.005, 526.725, 526.780 to 526.789, 530.050 or 530.500 shall prohibit any person or governmental agency from marketing, selling or transferring forestry carbon offsets independently from the State Forester program established under ORS 526.725, 526.780 to 526.789, 530.050 or 530.500. Rules adopted by the State Board of Forestry pursuant to ORS 526.786 may not prohibit any person from marketing, selling or transferring forestry carbon offsets using principles and standards different than those adopted by the board. [2001 c.752 §5]

TIMBER EXPORT REGULATION

526.801 Definitions for ORS 526.801 to 526.831 and 526.992. As used in ORS 526.801 to 526.831 and 526.992:

(1) Export means that unprocessed timber is loaded on a vessel or other conveyance with a foreign destination or is present at a facility such as a port or dock with intent to load it on a vessel or other conveyance with a foreign destination.

(2) Person means an individual, a partnership, a public or private corporation, an unincorporated association or any other legal entity. Person includes any subsidiary subcontractor, parent company or other affiliate. Business entities are considered affiliates when one controls or has the power to control the other or when both are controlled directly or indirectly by a third person.

(3) Private lands means lands within the State of Oregon owned by a person. Private lands does not include federal lands or nonfederal public lands, or any lands the title to which is:

(a) Held in trust by the United States for the benefit of any Indian tribe or individual.

(b) Held by any Indian tribe or individual subject to a restriction by the United States against alienation.

(4) Public body means an agency of the State of Oregon or of any other political subdivision.

(5) Public lands means lands owned by the State of Oregon or by any other political subdivision.

(6) Unprocessed timber means trees or portions of trees or other roundwood not processed to standards and specifications suitable for end product use. Unprocessed timber does not include timber processed into any one of the following:

(a) Lumber or construction timbers, meeting current American Lumber Standards Grades or Pacific Lumber Inspection Bureau Export R or N list grades, sawn on four sides, not intended for remanufacture.

(b) Lumber, construction timbers, or cants for remanufacture, meeting current American Lumber Standards Grades or Pacific Lumber Inspection Bureau Export R or N list clear grades, sawn on four sides, not to exceed 12 inches (nominal) in thickness.

(c) Lumber, construction timbers or cants for remanufacture, that do not meet the grades referred to in paragraph (b) of this subsection and are sawn on four sides, with wane less than one-fourth of any face, not exceeding eight and three-fourths inches in thickness.

(d) Chips, pulp or pulp products.

(e) Veneer or plywood.

(f) Poles, posts or piling cut or treated with preservatives for use as such.

(g) Shakes or shingles.

(h) Aspen or other pulpwood bolts, not exceeding 100 inches in length, exported for processing into pulp.

(i) Pulp logs or cull logs processed at domestic pulp mills, domestic chip plants or other domestic operations for the purpose of conversion of the logs into chips.

(j) Firewood cut in pieces 48 inches or less in length. [1991 c.942 §2]

526.805 [1961 c.700 §1; 1963 c.298 §1; 1981 c.823 §1; repealed by 1991 c.942 §12]

526.806 Prohibition against export of unprocessed timber; prohibition against certain public timber purchases. (1) It is unlawful to export unprocessed timber originating from public lands in Oregon.

(2) All unprocessed timber that originates from public lands is prohibited from export.

(3) In addition to all other requirements of law, no person who is prohibited from purchasing timber directly from a public agency may purchase public timber from any other person. Acquisitions of Western Red Cedar that are domestically processed into finished products to be sold into domestic or international markets are exempt from the prohibitions contained in this subsection. [1991 c.942 §§3,5,6]

526.810 [1961 c.700 §2; 1963 c.298 §7; renumbered 526.835]

526.811 Exemption from export prohibition. The prohibitions against export contained in ORS 526.801 to 526.831 and 526.992 shall not apply to specific quantities of grades and species of unprocessed timber originating from public lands which the United States Secretary of Agriculture or Secretary of the Interior has determined by rule to be surplus to the needs of timber manufacturing facilities in the United States. [1991 c.942 §7]

526.815 [1963 c.298 §3; repealed by 1981 c.823 §3]

526.816 Certification by bidders for public timber. In addition to all other requirements of law, any person submitting a bid for the purchase of public timber must certify to the following:

(1) The person will not export directly or indirectly unprocessed public timber;

(2) The person will not sell, transfer, exchange or otherwise convey unprocessed public timber to any other person without obtaining a certification from the person of the persons intent to comply with ORS 526.801 to 526.831 and 526.992; and

(3) Unless exempted by rule of a public agency, the person has not exported unprocessed timber from private lands in Oregon for a period of not less than 24 months prior to the date of submission of the bid. [1991 c.942 §4]

526.820 [1963 c.298 §5; 1977 c.23 §1; repealed by 1981 c.823 §3]

526.821 Political subdivisions to establish rules. All political subdivisions engaged in selling public timber shall establish, by rule, the standards and procedures to implement the provisions of ORS 526.801 to 526.831 and 526.992. [1991 c.942 §8]

526.825 [1963 c.298 §4; 1967 c.34 §4; repealed by 1981 c.823 §3]

526.826 Barring timber export violators from unprocessed public timber purchases. A public agency may debar any person who violates any provision of ORS 526.801 to 526.831 and 526.992, or any rule adopted pursuant thereto, from entering into any contract for the purchase of unprocessed timber from public lands for a period of not more than five years. Such person shall also be precluded from taking delivery of public timber purchased by another party for the period of debarment. [1991 c.942 §10]

526.830 [1963 c.298 §6; repealed by 1977 c.23 §2]

526.831 Contract cancellation for timber export violation. A public agency may cancel any contract entered into with a person found to have violated any provision of ORS 526.801 to 526.831 and 526.992, or any rule adopted pursuant thereto. [1991 c.942 §11]

526.835 [Formerly 526.810; 1981 c.823 §2; 1981 c.823 §2; repealed by 1991 c.942 §12]

MISCELLANEOUS

526.900 Review of state regulations and policies affecting implementation of conservation strategies. (1) The State Forestry Department and the State Department of Agriculture shall, in consultation with relevant state agencies and other public or private organizations, review state statutes, rules, policies and programs that affect landowner decisions to implement conservation strategies.

(2) The review conducted under subsection (1) of this section shall include:

(a) Establishing a statewide strategy for the implementation and coordination of incentives, regulatory disincentives, expedited permit processes and related taxes.

(b) The development of a stewardship agreement program for rural lands that establishes a baseline management standard for landowners and a voluntary higher standard that provides natural resource benefits and regulatory certainty for landowners. [2001 c.708 §17]

Note: 526.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.905 Management plans or policies to reduce risk of loss of forest resources. (1) Pursuant to its authority to improve the efficient and effective use of state resources, the Oregon Department of Administrative Services shall coordinate with the State Department of Fish and Wildlife, the State Parks and Recreation Department, the State Forestry Department, the Department of State Lands and any other state agency that has oversight responsibilities for state forestlands to adopt forest management plans or policies that:

(a) Establish forest health programs and management strategies designed to reduce the risk of catastrophic loss of forest resources from disease and insect infestation.

(b) Establish goals and strategies for managing forest fuel accumulation in order to reduce the risk of catastrophic fires in areas historically subject to frequent, periodic fires.

(2) To the extent that a state agency with oversight responsibilities for state forestlands has, as of January 1, 2004, policies, approved forest management plans or other strategies designed to address forest health and forest fuels management, those policies, plans and strategies may be incorporated into the plans and policies developed by the Oregon Department of Administrative Services.

(3) The Oregon Department of Administrative Services may develop forest fuel reduction and forest health restoration projects that may be implemented by state agencies. Such projects may include procedures for:

(a) Identifying forests that are at high risk of loss due to fuel accumulation, disease or insect infestation.

(b) Cooperating with local governments to identify locations where the urban-forest interface poses the greatest risk of contributing to damage or loss during a fire.

(c) Establishing priority areas for the projects due to natural, economic or scenic values. [2003 c.424 §1]

Note: 526.905 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

526.990 Criminal penalty. Violation of any rule promulgated under ORS 526.041 (1) is, upon conviction, punishable as a misdemeanor. [1969 c.249 §4]

526.992 Criminal and civil penalties for timber export violation. (1) A person who, with willful disregard for the prohibitions contained in ORS 526.801 to 526.831 against exporting public timber, exported or caused to be exported unprocessed timber originating from public lands in violation of this chapter is guilty of a Class C felony and may be assessed a civil penalty not to exceed $500,000 for each violation or three times the gross value of the unprocessed timber involved in the violation, whichever amount is greater.

(2) If the agency concerned finds, on the record and after an opportunity for a hearing, that a person has violated any provision of ORS 526.801 to 526.831 or any rule issued pursuant thereto relating to lands which the agency administers (notwithstanding that such violation may not have caused the export of unprocessed public timber in violation of this chapter), such agency may:

(a) Assess against such person a civil penalty not more than $75,000 for each violation if it is determined that the violation was casual or involuntary.

(b) Assess against such person a civil penalty not more than $500,000 or three times the gross value of the unprocessed timber involved in the violation, whichever amount is greater, if it is determined that the person committed such violation willfully. Any person who willfully commits such a violation is guilty of a Class C felony.

(3) Any civil penalty imposed under this section shall become due and payable when the person incurring the penalty receives a notice in writing of the imposition of the penalty. The notice may be personally served on the person incurring the penalty or may be sent by registered or certified mail.

(4) The person incurring the penalty shall have 20 days from the date of receiving the notice to make written application for a hearing.

(5) Any person who makes application as provided for in subsection (4) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

(6) Judicial review of an order made after a hearing under this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

(7) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

(8) All moneys recovered pursuant to this section shall be paid into the State Forestry Department Account and may be used only to pay the expenses of administration, investigation and enforcement of ORS 526.801 to 526.831 by the State Forester or any law enforcement agency. [1991 c.942 §9; 1999 c.59 §165]

_______________



Chapter 527

Chapter 527 Â Insect and Disease Control; Forest Practices

2005 EDITION

INSECT AND DISEASE CONTROL; FOREST PRACTICES

FORESTRY AND FOREST PRODUCTS

PROHIBITED ACTS

527.260Â Â Â Â  Injuring forest tree of another or extracting pitch without, or in violation of, a permit prohibited; permit to extract pitch

INTEGRATED PEST MANAGEMENT

527.310Â Â Â Â  Definitions for ORS 527.310 to 527.370

527.315Â Â Â Â  Process components

527.321Â Â Â Â  Implementation of process by State Forester

527.335Â Â Â Â  Investigations by State Forester concerning pests; access to privately owned lands

527.341Â Â Â Â  Forestland owners to implement strategies to carry out resource management objectives

527.346Â Â Â Â  State Forester to assist landowners unable to take action against pest

527.360Â Â Â Â  Costs of eradication; state to contribute; unpaid costs to be charge against timber; collection of charge

527.370Â Â Â Â  Disposition of receipts

OREGON FOREST PRACTICES ACT

(Generally)

527.610Â Â Â Â  Short title

527.620Â Â Â Â  Definitions for ORS 527.610 to 527.770

527.630Â Â Â Â  Policy; rules

527.640Â Â Â Â  Forest regions

527.650Â Â Â Â  Forest practice committees; members; qualifications; appointment; terms

527.660Â Â Â Â  Committees to review rules

527.665Â Â Â Â  Notice of reforestation requirements to be given in forestland transfers; effect of failure to notify; damages

527.670Â Â Â Â  Commencement of operations; rules; written plan; effect of plan; notice of chemical application; fees

527.674Â Â Â Â  Rules requiring approval of written plan prohibited

527.676Â Â Â Â  Leaving snags and downed logs in harvest type 2 or 3 units; green trees to be left near certain streams

527.680Â Â Â Â  Violation by operator; citation; order to cease violation; order to repair damage; temporary order where violation continuing; service on operator

527.683Â Â Â Â  Notice of violation

527.685Â Â Â Â  Civil penalty considerations; rules

527.687Â Â Â Â  Civil penalty procedure

527.690Â Â Â Â  Failure to comply with order to reforest or repair damage; estimate of cost of repair; notification; board authorization for repair; cost of repair as lien upon operator, timber owner or landowner

527.700Â Â Â Â  Appeals from orders of State Forester; hearing procedure; rules; stay of operation

527.710Â Â Â Â  Duties and powers of board; rules; inventory for resource protection; consultation with other agencies required

527.714Â Â Â Â  Types of rules; procedure; findings necessary; rule analysis

527.715Â Â Â Â  Rules to establish standards and procedures

527.721Â Â Â Â  Coordination with state and local agencies for review and comment on operations

527.722Â Â Â Â  Restrictions on local government adoption of rules regulating forest operations; exceptions

527.724Â Â Â Â  Forest operations to comply with air and water pollution control rules and standards; effect of violation

527.730Â Â Â Â  Conversion of forestland to other uses

(Harvest Type; Water Quality Regulation)

527.736Â Â Â Â  Forest practice standards for operations on public and private land; rules

527.740Â Â Â Â  Harvest type 3 limitations; exceptions

527.745Â Â Â Â  Reforestation of certain harvest types; adoption of standards; rules

527.750Â Â Â Â  Exceeding harvest type 3 size limitation; conditions; rules

527.755Â Â Â Â  Scenic highways; visually sensitive corridors; operations restricted

527.760Â Â Â Â  Reforestation exemptions for land use changes

527.765Â Â Â Â  Best management practices to maintain water quality; rules

527.770Â Â Â Â  Good faith compliance with best management practices not violation of water quality standards; subsequent enforcement of standards

527.780Â Â Â Â  Exemption from liability for trees or debris left on property

527.785Â Â Â Â  Exemption from liability for large woody debris left on property

PENALTIES

527.990Â Â Â Â  Criminal penalties

527.992Â Â Â Â  Civil penalties

Â Â Â Â Â  527.010 [Amended by 1971 c.316 Â§1; renumbered 527.610]

Â Â Â Â Â  527.020 [Amended by 1955 c.100 Â§1; 1957 c.33 Â§1; 1959 c.28 Â§1; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.030 [Amended by 1957 c.33 Â§2; 1959 c.28 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.040 [Amended by 1955 c.100 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.050 [Amended by 1953 c.195 Â§2; 1959 c.83 Â§1; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.060 [Amended by 1959 c.28 Â§3; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.070 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.080 [Amended by 1955 c.100 Â§3; 1957 c.33 Â§3; repealed by 1959 c.28 Â§9]

Â Â Â Â Â  527.090 [Amended by 1955 c.100 Â§4; 1957 c.33 Â§4; repealed by 1959 c.28 Â§9]

Â Â Â Â Â  527.091 [1959 c.28 Â§5; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.100 [Amended by 1957 c.33 Â§5; repealed by 1959 c.28 Â§9]

Â Â Â Â Â  527.101 [1959 c.28 Â§6; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.110 [Amended by 1955 c.100 Â§5; 1957 c.33 Â§6; 1959 c.28 Â§7; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.120 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.140 [Amended by 1957 c.33 Â§7; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.150 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.160 [Amended by 1953 c.262 Â§2; 1957 c.33 Â§8; 1959 c.28 Â§8; 1961 c.221 Â§1; 1965 c.253 Â§148; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.170 [Amended by 1953 c.262 Â§2; 1961 c.221 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.180 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.190 [Amended by 1953 c.262 Â§2; 1955 c.100 Â§6; 1961 c.221 Â§3; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.200 [Amended by 1953 c.262 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.210 [Repealed by 1953 c.262 Â§2]

Â Â Â Â Â  527.215 [1953 c.262 Â§3; 1955 c.100 Â§7; 1959 c.83 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.220 [Amended by 1965 c.253 Â§149; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.230 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.240 [Amended by 1971 c.316 Â§13; renumbered 527.700]

PROHIBITED ACTS

Â Â Â Â Â  527.260 Injuring forest tree of another or extracting pitch without, or in violation of, a permit prohibited; permit to extract pitch. (1) No person shall willfully and unlawfully:

Â Â Â Â Â  (a) Bore or cut any forest tree belonging to another for the purpose of extracting pitch;

Â Â Â Â Â  (b) Cut, injure or deface any such tree for the purpose of taking any part of it; or

Â Â Â Â Â  (c) Injure or destroy any such tree.

Â Â Â Â Â  (2) The State Forester, with the consent of the owner of the land, shall issue permits for the extraction of pitch from forest trees. The terms of the permits shall clearly describe the area to which the extraction shall be confined and state the precautions necessary, in the judgment of the State Forester, to be taken by the permittee, so that the extraction will not result in an increased fire hazard to life and adjoining property.

Â Â Â Â Â  (3) No person shall:

Â Â Â Â Â  (a) Bore or cut any forest tree for the purpose of extracting pitch without having first obtained a permit to do so; or

Â Â Â Â Â  (b) Willfully or negligently fail to comply with the terms of the permit. [Amended by 1995 c.79 Â§299]

Â Â Â Â Â  527.280 [1953 c.375 Â§24; 1957 c.654 Â§2; 1961 c.297 Â§8; 1965 c.253 Â§83; renumbered 477.440]

Â Â Â Â Â  527.282 [1953 c.375 Â§25; 1961 c.297 Â§9; renumbered 477.445]

Â Â Â Â Â  527.284 [1953 c.375 Â§26; 1957 c.309 Â§12; repealed by 1961 c.297 Â§12]

Â Â Â Â Â  527.286 [1953 c.357 Â§27; 1957 c.309 Â§13; subsection (2) of 1959 Replacement Part enacted as 1957 c.216 Â§1; repealed by 1961 c.297 Â§12]

Â Â Â Â Â  527.288 [1953 c.375 Â§28; 1961 c.297 Â§10; renumbered 477.450]

Â Â Â Â Â  527.290 [1953 c.375 Â§29; renumbered 477.455]

Â Â Â Â Â  527.292 [1953 c.375 Â§30; 1961 c.297 Â§11; renumbered 477.460]

Â Â Â Â Â  527.294 [1961 c.689 Â§10; repealed by 1965 c.253 Â§153]

INTEGRATED PEST MANAGEMENT

Â Â Â Â Â  527.310 Definitions for ORS 527.310 to 527.370. As used in and for the purposes of ORS 527.310 to 527.370:

Â Â Â Â Â  (1) ÂControlÂ means reduction of resource losses or pest occurrences to an acceptable level by direct and immediate application of effective prevention, suppression or eradication strategies, or any combination thereof.

Â Â Â Â Â  (2) ÂEradicationÂ means the implementation of strategies through host or pest destruction or removal, or by the use of pesticides, to contain or completely eliminate exotic pests in a specific area, or both.

Â Â Â Â Â  (3) ÂExoticÂ means any pest that has been accidentally or deliberately introduced into an area where it does not naturally occur.

Â Â Â Â Â  (4) ÂForestlandÂ means any nonfederal land which has enough timber or forest growths, standing or down, to constitute, in the judgment of the State Board of Forestry, forest pests of a nature to be harmful, detrimental and injurious to the management objectives for the site.

Â Â Â Â Â  (5) ÂIntegrated pest managementÂ means a coordinated decision-making process that utilizes the most appropriate of all reasonably available means, tactics or strategies blended together to minimize the impact of forest pests in an environmentally and economically sound manner to meet site specific management objectives.

Â Â Â Â Â  (6) ÂNativeÂ means any pest that is indigenous or naturally occurring in a particular area.

Â Â Â Â Â  (7) ÂOwnerÂ means any person owning nonfederal forestlands or timber as shown on the latest records of the tax collector of the county in which the forestlands or timber is situated. Where timber is owned entirely separate and apart from the land whereon it grows or is situated, ÂownerÂ means any person owning such timber as shown on the latest records of the tax collector of the county in which the timber is situated.

Â Â Â Â Â  (8) ÂPestÂ means any forest insect or disease which causes or may cause damage that prevents or interferes with management objectives in a specific area.

Â Â Â Â Â  (9) ÂPesticideÂ has the meaning given that term in ORS 634.006.

Â Â Â Â Â  (10) ÂPreventionÂ means the implementation of strategies designed to minimize the impact of a pest before an outbreak occurs, including but not limited to, release or enhancement of natural enemies and silvicultural activities to increase tree vigor or otherwise reduce tree susceptibility to pest damage. ÂPreventionÂ requires the incorporation of integrated pest management into overall forest resource management in order to create ecological conditions unfavorable for the reproduction or survival of pest organisms.

Â Â Â Â Â  (11) ÂStrategiesÂ may include, but are not limited to, physical and biological methods and application of pesticides.

Â Â Â Â Â  (12) ÂSuppressionÂ means the implementation of intervention strategies designed to reduce native pest populations to acceptable levels necessary to meet forest resource management objectives in a specified area. [Amended by 1967 c.87 Â§1; 1991 c.686 Â§1]

Â Â Â Â Â  527.315 Process components. The integrated pest management process shall consist of:

Â Â Â Â Â  (1) Defining the management unit or area of concern.

Â Â Â Â Â  (2) Defining site specific management objectives that are compatible with the ecosystem of concern and that are achievable within the economic, logistical and regulatory constraints that apply.

Â Â Â Â Â  (3) Establishing or maintaining routine detection and monitoring systems of major pests and their damage through ground and aerial surveys.

Â Â Â Â Â  (4) Evaluating forest and pest conditions on specified site.

Â Â Â Â Â  (5) Establishing pest population thresholds or acceptable levels of damage, or both, but not taking action until those levels are exceeded or where historical documentation has verified a reoccurring problem.

Â Â Â Â Â  (6) Developing and evaluating potential strategies.

Â Â Â Â Â  (7) Considering the following in selecting a strategy:

Â Â Â Â Â  (a) Effectiveness;

Â Â Â Â Â  (b) Operational feasibility;

Â Â Â Â Â  (c) Cost-effectiveness;

Â Â Â Â Â  (d) Ecological soundness;

Â Â Â Â Â  (e) Environmental impact; and

Â Â Â Â Â  (f) Site specific resource management objectives.

Â Â Â Â Â  (8) Implementing the strategy selected.

Â Â Â Â Â  (9) Timing actions for maximum effectiveness by monitoring pest, host development and weather.

Â Â Â Â Â  (10) Monitoring and evaluating results of activities and strategies.

Â Â Â Â Â  (11) Keeping current, accurate records.

Â Â Â Â Â  (12) Structuring the program so that it can be adjusted to meet changes or varying situations. [1991 c.686 Â§3]

Â Â Â Â Â  527.320 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.321 Implementation of process by State Forester. The State Forester shall implement the integrated pest management process as provided in ORS 527.315 on department-managed lands and encourage the process on other nonfederal lands by setting examples on department lands and through training workshops, demonstration areas and on-site technical advice. [1991 c.686 Â§4]

Â Â Â Â Â  527.330 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.335 Investigations by State Forester concerning pests; access to privately owned lands. (1) The State Forester shall conduct surveys and evaluations on nonfederal forestlands to determine the presence, extent, trend and impact of native and exotic pests, as well as overall forest health monitoring. In so doing, the forester or representatives of the forester may go upon privately owned lands with permission of the respective owners thereof, and should any owner withhold such permission and the forester believes an emergency exists, the forester may petition that circuit court of this state having jurisdiction over the lands involved for a warrant authorizing the forester or representatives of the forester to go upon such lands. Upon petition being made the court shall forthwith summarily determine whether or not such emergency exists, and if determining such emergency exists, immediately issue a warrant authorizing the forester or representatives of the forester to go upon such lands for the purposes of this section.

Â Â Â Â Â  (2) The State Forester may cooperate with the United States or agencies thereof, other agencies of the state, county or municipal governments, agencies of other states or other public or private organizations or individuals and may accept such funds, equipment, supplies or services from cooperators and others as it may deem appropriate for the purposes of subsections (1) and (4) of this section.

Â Â Â Â Â  (3) The State Forester is authorized to enter into contracts for selected services or accept moneys from private and public sources for the purposes stated in subsections (1) and (4) of this section; provided, however, that such moneys shall be placed in the State Forestry Department Account and shall be continuously appropriated for such purposes.

Â Â Â Â Â  (4) The State Forester shall also provide on-site technical advice regarding insect and disease management to nonfederal land owners who request such services. [1961 c.212 Â§1; 1991 c.686 Â§7]

Â Â Â Â Â  527.340 [Amended by 1955 c.116 Â§1; 1967 c.87 Â§2; repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.341 Forestland owners to implement strategies to carry out resource management objectives. Every owner of forestlands or timber shall implement prevention and suppression strategies to meet their own forest resource management objectives. [1991 c.686 Â§5]

Â Â Â Â Â  527.346 State Forester to assist landowners unable to take action against pest. (1) Whenever the State Forester determines, using criteria approved by the State Board of Forestry, that owners are unable to take action against a pest that is threatening OregonÂs economic, social and environmental well-being, the State Forester shall, using funds appropriated by the Legislative Assembly, declare a control district and implement the appropriate strategy.

Â Â Â Â Â  (2) The State Forester shall, within 15 days after receiving state funds, notify in writing all owners of forestlands within the control district of the declared control project. The notice shall be served by return receipt mail addressed to the last-known address of the owner. In addition, there shall be published an article describing the nature of the control district, including a legal description of the area and vicinity map, at least once a week for two consecutive weeks in a newspaper having a general circulation in the area in which the control district is situated. Other methods of notification may be used in the future as new technology becomes available. [1991 c.686 Â§6]

Â Â Â Â Â  527.350 [Amended by 1967 c.87 Â§3; repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.360 Costs of eradication; state to contribute; unpaid costs to be charge against timber; collection of charge. Upon completion of any work authorized and performed under the provisions of ORS 527.346, the State Forester shall prepare a certified statement of the expenses necessarily incurred in performing the work. The state shall assist in the payment of control costs from funds available for that purpose. The balance of the expenses, after deducting the sum of such amounts as may be contributed by the state, the federal government or any other agencies or persons to defray control costs, shall constitute a charge against the forestlands or timber involved and shall be collected in the same manner as forest patrol assessments under the provisions of ORS chapter 477. [Amended by 1967 c.87 Â§4; 1991 c.686 Â§8]

Â Â Â Â Â  527.370 Disposition of receipts. All moneys collected under ORS 527.335 and 527.346, together with such moneys as have been and may be appropriated by the legislature for the purposes of ORS 527.310 to 527.370, and with such moneys as may be contributed by the federal government or any agencies or persons, shall be placed into the State Forestry Department Account. [Amended by 1953 c.15 Â§3; 1955 c.116 Â§2; 1957 c.83 Â§11; 1967 c.34 Â§5; 1991 c.686 Â§9]

Â Â Â Â Â  527.380 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.390 [Amended by 1957 c.83 Â§12; repealed by 1967 c.34 Â§8]

Â Â Â Â Â  527.400 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.410 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  527.420 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  527.430 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  527.510 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.520 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  527.530 [Repealed by 1975 c.302 Â§15]

Â Â Â Â Â  527.540 [Repealed by 1991 c.686 Â§11]

OREGON FOREST PRACTICES ACT

(Generally)

Â Â Â Â Â  527.610 Short title. ORS 527.610 to 527.770, 527.990

(1) and 527.992 are known as the Oregon Forest Practices Act. [Formerly 527.010; 1991 c.634 Â§2]

Â Â Â Â Â  527.620 Definitions for ORS 527.610 to 527.770. As used in ORS 527.610 to 527.770, 527.990 and 527.992:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Forestry.

Â Â Â Â Â  (2) ÂCumulative effectsÂ means the impact on the environment which results from the incremental impact of the forest practice when added to other past, present and reasonably foreseeable future forest practices regardless of what governmental agency or person undertakes such other actions.

Â Â Â Â Â  (3) ÂDBHÂ means the diameter at breast height which is measured as the width of a standing tree at four and one-half feet above the ground, on the uphill side.

Â Â Â Â Â  (4) ÂEdge of the roadwayÂ means:

Â Â Â Â Â  (a) For interstate highways, the fence.

Â Â Â Â Â  (b) For all other state highways, the outermost edge of pavement, or if unpaved, the edge of the shoulder.

Â Â Â Â Â  (5) ÂForest practiceÂ means any operation conducted on or pertaining to forestland, including but not limited to:

Â Â Â Â Â  (a) Reforestation of forestland;

Â Â Â Â Â  (b) Road construction and maintenance;

Â Â Â Â Â  (c) Harvesting of forest tree species;

Â Â Â Â Â  (d) Application of chemicals; and

Â Â Â Â Â  (e) Disposal of slash.

Â Â Â Â Â  (6) ÂForest tree speciesÂ means any tree species capable of producing logs, fiber or other wood materials suitable for the production of lumber, sheeting, pulp, firewood or other commercial forest products except trees grown to be Christmas trees as defined in ORS 571.505 on land used solely for the production of Christmas trees.

Â Â Â Â Â  (7) ÂForestlandÂ means land that is used for the growing and harvesting of forest tree species, regardless of how the land is zoned or taxed or how any state or local statutes, ordinances, rules or regulations are applied.

Â Â Â Â Â  (8) ÂHarvest type 1Â means an operation that requires reforestation but does not require wildlife leave trees. A harvest type 1 is an operation that leaves a combined stocking level of free to grow seedlings, saplings, poles and larger trees that is less than the stocking level established by rule of the board that represents adequate utilization of the productivity of the site.

Â Â Â Â Â  (9) ÂHarvest type 2Â means an operation that requires wildlife leave trees but does not require reforestation. A harvest type 2 does not require reforestation because it has an adequate combined stocking of free to grow seedlings, saplings, poles and larger trees, but leaves:

Â Â Â Â Â  (a) On Cubic Foot Site Class I, II or III, fewer than 50 11-inch DBH trees or less than an equivalent basal area in larger trees, per acre;

Â Â Â Â Â  (b) On Cubic Foot Site Class IV or V, fewer than 30 11-inch DBH trees or less than an equivalent basal area in larger trees, per acre; or

Â Â Â Â Â  (c) On Cubic Foot Site Class VI, fewer than 15 11-inch DBH trees or less than an equivalent basal area in larger trees, per acre.

Â Â Â Â Â  (10) ÂHarvest type 3Â means an operation that requires reforestation and requires wildlife leave trees. This represents a level of stocking below which the size of operations is limited under ORS 527.740 and 527.750.

Â Â Â Â Â  (11) ÂLandownerÂ means any individual, combination of individuals, partnership, corporation or association of whatever nature that holds an ownership interest in forestland, including the state and any political subdivision thereof.

Â Â Â Â Â  (12) ÂOperationÂ means any commercial activity relating to the establishment, management or harvest of forest tree species except as provided by the following:

Â Â Â Â Â  (a) The establishment, management or harvest of Christmas trees, as defined in ORS 571.505, on land used solely for the production of Christmas trees.

Â Â Â Â Â  (b) The establishment, management or harvest of hardwood timber, including but not limited to hybrid cottonwood, that is:

Â Â Â Â Â  (A) Grown on land that has been prepared by intensive cultivation methods and that is cleared of competing vegetation for at least three years after tree planting;

Â Â Â Â Â  (B) Of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

Â Â Â Â Â  (C) Harvested on a rotation cycle that is 12 or fewer years after planting; and

Â Â Â Â Â  (D) Subject to intensive agricultural practices such as fertilization, cultivation, irrigation, insect control and disease control.

Â Â Â Â Â  (c) The establishment, management or harvest of trees actively farmed or cultured for the production of agricultural tree crops, including nuts, fruits, seeds and nursery stock.

Â Â Â Â Â  (d) The establishment, management or harvest of ornamental, street or park trees within an urbanized area, as that term is defined in ORS 221.010.

Â Â Â Â Â  (e) The management or harvest of juniper species conducted in a unit of less than 120 contiguous acres within a single ownership.

Â Â Â Â Â  (f) The establishment or management of trees intended to mitigate the effects of agricultural practices on the environment or fish and wildlife resources, such as trees that are established or managed for windbreaks, riparian filters or shade strips immediately adjacent to actively farmed lands.

Â Â Â Â Â  (g) The development of an approved land use change after timber harvest activities have been completed and land use conversion activities have commenced.

Â Â Â Â Â  (13) ÂOperatorÂ means any person, including a landowner or timber owner, who conducts an operation.

Â Â Â Â Â  (14) ÂSingle ownershipÂ means ownership by an individual, partnership, corporation, limited liability company, trust, holding company or other business entity, including the state or any political subdivision thereof. Single ownership includes ownership held under different names or titles where the same individual or individuals, or their heirs or assigns, are shareholders (other than those of public corporations whose stock is traded on the open market), partners, business trustees or officers, or otherwise have an interest in or are associated with each property.

Â Â Â Â Â  (15) ÂState ForesterÂ means the State Forester or the duly authorized representative of the State Forester.

Â Â Â Â Â  (16) ÂSuitable hardwood seedlingsÂ means any hardwood seedling that will eventually yield logs or fiber, or both, sufficient in size and quality for the production of lumber, plywood, pulp or other forest products.

Â Â Â Â Â  (17) ÂTimber ownerÂ means any individual, combination of individuals, partnership, corporation or association of whatever nature, other than a landowner, that holds an ownership interest in any forest tree species on forestland.

Â Â Â Â Â  (18) ÂVisually sensitive corridorÂ means forestland extending outward 150 feet, measured on the slope, from the outermost edge of the roadway of a scenic highway referred to in ORS 527.755, along both sides for the full length of the highway.

Â Â Â Â Â  (19) ÂWildlife leave treesÂ means trees or snags required to be retained as described in ORS 527.676 (1).

Â Â Â Â Â  (20) ÂWritten planÂ means a document prepared by an operator, timber owner or landowner that describes how the operation is planned to be conducted. [1971 c.316 Â§3; 1987 c.919 Â§9; 1991 c.547 Â§1; 1991 c.634 Â§3; 1991 c.919 Â§1; 1995 s.s. c.3 Â§39; 1996 c.9 Â§2; 1999 c.59 Â§166; 2001 c.451 Â§1; 2003 c.740 Â§2]

Â Â Â Â Â  527.630 Policy; rules. (1) Forests make a vital contribution to Oregon by providing jobs, products, tax base and other social and economic benefits, by helping to maintain forest tree species, soil, air and water resources and by providing a habitat for wildlife and aquatic life. Therefore, it is declared to be the public policy of the State of Oregon to encourage economically efficient forest practices that ensure the continuous growing and harvesting of forest tree species and the maintenance of forestland for such purposes as the leading use on privately owned land, consistent with sound management of soil, air, water, fish and wildlife resources and scenic resources within visually sensitive corridors as provided in ORS 527.755 and to ensure the continuous benefits of those resources for future generations of Oregonians.

Â Â Â Â Â  (2) It is recognized that operations on forestland are already subject to other laws and to regulations of other agencies which deal primarily with consequences of such operations rather than the manner in which operations are conducted. It is further recognized that it is essential to avoid uncertainty and confusion in enforcement and implementation of such laws and regulations and in planning and carrying out operations on forestlands.

Â Â Â Â Â  (3) To encourage forest practices implementing the policy of ORS 527.610 to 527.770 and 527.990 and 527.992, it is declared to be in the public interest to vest in the State Board of Forestry exclusive authority to develop and enforce statewide and regional rules pursuant to ORS 527.710 and to coordinate with other state agencies and local governments which are concerned with the forest environment.

Â Â Â Â Â  (4) The board may adopt and enforce rules addressing scenic considerations only in accordance with ORS 527.755.

Â Â Â Â Â  (5) The board shall adopt and enforce forest practice rules to reduce the risk of serious bodily injury or death from a rapidly moving landslide only in accordance with ORS 527.710 (10). As used in this subsection, Ârapidly moving landslideÂ has the meaning given in ORS 195.250.

Â Â Â Â Â  (6) The State of Oregon should provide a stable regulatory environment to encourage investment in private forestlands. [1971 c.316 Â§4; 1987 c.919 Â§10; 1991 c.634 Â§4; 1991 c. 919 Â§10; 1995 s.s. c.3 Â§39L; 1996 c.9 Â§14; 1999 c.1103 Â§11; 2003 c.740 Â§9]

Â Â Â Â Â  527.640 Forest regions. The State Board of Forestry shall establish a number of forest regions, but not less than three, necessary to achieve the purposes described in ORS 527.630. [1971 c.316 Â§6]

Â Â Â Â Â  527.650 Forest practice committees; members; qualifications; appointment; terms. (1) The State Board of Forestry shall establish a forest practice committee for each forest region established pursuant to ORS 527.640. Each such committee shall consist of nine members, a majority of whom must reside in the region. Members of each committee shall be qualified by education or experience in natural resource management and not less than two-thirds of the members of each committee shall be private landowners, private timber owners or authorized representatives of such landowners or timber owners who regularly engage in operations.

Â Â Â Â Â  (2) Members of forest practice committees shall be appointed by the board for three-year terms. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term. Each such committee shall select a chairperson from among its members. A staff member of the State Forestry Department shall be designated by the State Forester to serve as the secretary, without voting power, for each such committee. [1971 c.316 Â§7; 2005 c.22 Â§377]

Â Â Â Â Â  527.660 Committees to review rules. Each forest practice committee shall review proposed forest practice rules in order to assist the State Board of Forestry in developing rules appropriate to the forest conditions within its region. Committee recommendations are advisory only and the committees need not be consulted prior to the adoption of any forest practice rule. [1971 c.316 Â§8; 1987 c.919 Â§11]

Â Â Â Â Â  527.662 [1997 c.413 Â§4; 1999 c.849 Â§105; 2003 c.75 Â§93; repealed by 2003 c.539 Â§37]

Â Â Â Â Â  527.665 Notice of reforestation requirements to be given in forestland transfers; effect of failure to notify; damages. (1) In any transaction for the conveyance of an ownership interest in forestland, the transferor must provide to the transferee, prior to the date of execution of the conveyance, written notice of any reforestation requirements imposed upon the land pursuant to the Oregon Forest Practices Act.

Â Â Â Â Â  (2) The failure of the transferor to comply with subsection (1) of this section does not invalidate an instrument of conveyance executed in the transaction. However, for any such failure the transferee may bring against the transferor an appropriate action to recover the costs of complying with the reforestation requirements. The court may award reasonable attorney fees to the prevailing party in an action brought under the provisions of this section. [1983 c.759 Â§4; 1995 c.618 Â§79]

Â Â Â Â Â  527.670 Commencement of operations; rules; written plan; effect of plan; notice of chemical application; fees. (1) The State Board of Forestry shall designate the types of operations for which notice shall be required under this section.

Â Â Â Â Â  (2) The board shall determine by rule what types of operations require a written plan.

Â Â Â Â Â  (3) The boardÂs determination under subsection (2) of this section shall require a written plan for operations:

Â Â Â Â Â  (a) Within one hundred feet of a stream determined by the State Forester to be used by fish or for domestic use, unless the board, by rule, provides that a written plan is not required because the proposed operation will be conducted according to a general vegetation retention prescription described in administrative rule; or

Â Â Â Â Â  (b) Within three hundred feet of a resource site inventoried pursuant to ORS 527.710 (3)(a).

Â Â Â Â Â  (4) The distances set forth in subsection (3)(a) and (b) of this section are solely for the purpose of defining an area within which a hearing may be requested under ORS 527.700 and not the area to be protected by the boardÂs rules adopted pursuant to ORS 527.710 (3)(c).

Â Â Â Â Â  (5) For the purpose of determining the distances set forth in subsection (3)(a) and (b) of this section ÂsiteÂ means the specific resource site and not any additional buffer area.

Â Â Â Â Â  (6) An operator, timber owner or landowner, before commencing an operation, shall notify the State Forester. The notification shall be on forms provided by the State Forester and shall include the name and address of the operator, timber owner and landowner, the legal description of the operating area, and any other information considered by the State Forester to be necessary for the administration of the rules promulgated by the board pursuant to ORS 527.710. Promptly upon receipt of such notice, the State Forester shall send a copy of the notice to whichever of the operator, timber owner or landowner did not submit the notification. The State Forester shall send a copy of notices involving chemical applications to persons within 10 miles of the chemical application who hold downstream surface water rights pursuant to ORS chapter 537, if such a person has requested that notification in writing. The board shall adopt rules specifying the information to be contained in the notice. All information filed with the State Forester pertaining to chemical applications shall be public record.

Â Â Â Â Â  (7) An operator, timber owner or landowner, whichever filed the original notification, shall notify the State Forester of any subsequent change in the information contained in the notification.

Â Â Â Â Â  (8) Within three working days of receipt of a notice or a written plan filed under subsection (6) or (7) of this section, the State Forester shall send a copy of the notice or written plan to any person who requested of the State Forester in writing that the person be sent copies of notice and written plan and who has paid any applicable fee established by the State Forester for such service. The State Forester may establish a fee for sending copies of notices and written plans under this subsection not to exceed the actual and reasonable costs. In addition, the State Forester shall send a copy of the notification to the Department of Revenue and the county assessor for the county in which the operation is located, at times and in a manner determined through written cooperative agreement by the parties involved.

Â Â Â Â Â  (9) Persons may submit written comments pertaining to the operation to the State Forester within 14 calendar days of the date the notice or written plan was filed with the State Forester under subsection (2), (6) or (7) of this section. Notwithstanding the provisions of this subsection, the State Forester may waive any waiting period for operations not requiring a written plan under subsection (3) of this section, except those operations involving aerial application of chemicals.

Â Â Â Â Â  (10) If an operator, timber owner or landowner is required to submit a written plan of operations to the State Forester under subsection (3) of this section:

Â Â Â Â Â  (a) The State Forester shall review a written plan and may provide comments to the person who submitted the written plan;

Â Â Â Â Â  (b) The State Forester may not provide any comments concerning the written plan earlier than 14 calendar days following the date that the written plan was filed with the State Forester nor later than 21 calendar days following the date that the written plan was filed; and

Â Â Â Â Â  (c) Provided that notice has been provided as required by subsection (6) of this section, the operation may commence on the date that the State Forester provides comments or, if no comments are provided within the time period established in paragraph (b) of this subsection, at any time after 21 calendar days following the date that the written plan was filed.

Â Â Â Â Â  (11)(a) Comments provided by the State Forester, or by the board under ORS 527.700 (6), to the person who submitted the written plan are for the sole purpose of providing advice to the operator, timber owner or landowner regarding whether the operation described in the written plan is likely to comply with ORS 527.610 to 527.770 and rules adopted thereunder. Comments provided by the State Forester or the board do not constitute an approval of the written plan or operation.

Â Â Â Â Â  (b) If the State Forester or the board does not comment on a written plan, the failure to comment does not mean that an operation carried out in conformance with the written plan complies with ORS 527.610 to 527.770 or rules adopted thereunder nor does the failure to comment constitute a rejection of the written plan or operation.

Â Â Â Â Â  (c) In the event that the State Forester or board determines that an enforcement action may be appropriate concerning the compliance of a particular operation with ORS 527.610 to 527.770 or rules adopted thereunder, the State Forester or board shall consider, but are not bound by, comments that the State Forester provided under this section or comments that the board provided under ORS 527.700.

Â Â Â Â Â  (12) When the operation is required to have a written plan under subsection (3) of this section and comments have been timely filed under subsection (9) of this section pertaining to the operation requiring a written plan, the State Forester shall:

Â Â Â Â Â  (a) Send a copy of the State ForesterÂs review and comments, if any, to persons who submitted timely written comments under subsection (9) of this section pertaining to the operation; and

Â Â Â Â Â  (b) Send to the operator, timber owner and landowner a copy of all timely comments submitted under subsection (9) of this section. [1971 c.316 Â§9; 1987 c.919 Â§12; 1991 c.634 Â§5; 1991 c.919 Â§11; 1995 s.s. c.3 Â§39a; 1996 c.9 Â§3; 1997 c.413 Â§1; 2003 c.539 Â§39; 2003 c.740 Â§3]

Â Â Â Â Â  527.674 Rules requiring approval of written plan prohibited. The State Board of Forestry may not adopt or enforce a rule under ORS 527.610 to 527.770 that requires that the board or the State Forester approve written plans as a required precedent to conducting a forest practice or operation. [2003 c.740 Â§13]

Â Â Â Â Â  527.675 [1995 s.s. c.3 Â§39g; repealed by 1996 c.9 Â§8 (527.676 enacted in lieu of 527.675)]

Â Â Â Â Â  527.676 Leaving snags and downed logs in harvest type 2 or 3 units; green trees to be left near certain streams. (1) In order to contribute to the overall maintenance of wildlife, nutrient cycling, moisture retention and other resource benefits of retained wood, when a harvest type 2 unit exceeding 25 acres or harvest type 3 unit exceeding 25 acres occurs the operator shall leave on average, per acre harvested, at least:

Â Â Â Â Â  (a) Two snags or two green trees at least 30 feet in height and 11 inches DBH or larger, at least 50 percent of which are conifers; and

Â Â Â Â Â  (b) Two downed logs or downed trees, at least 50 percent of which are conifers, that each comprise at least 10 cubic feet gross volume and are no less than six feet long. One downed conifer or suitable hardwood log of at least 20 cubic feet gross volume and no less than six feet long may count as two logs.

Â Â Â Â Â  (2) In meeting the requirements of this section, the operator has the sole discretion to determine the location and distribution of wildlife leave trees, including the ability to leave snags, trees and logs in one or more clusters rather than distributed throughout the unit and, if specifically permitted by the State Board of Forestry by rule, to meet the wildlife leave tree requirements by counting snags, trees or logs otherwise required to be left in riparian management areas or resource sites listed in ORS 527.710, subject to:

Â Â Â Â Â  (a) Safety and fire hazard regulations;

Â Â Â Â Â  (b) Rules or other requirements relating to wildlife leave trees established by the State Board of Forestry or the State Forester; and

Â Â Â Â Â  (c) All other requirements pertaining to forest operations.

Â Â Â Â Â  (3) In meeting the requirements of this section, the State Forester:

Â Â Â Â Â  (a) Shall consult with the operator concerning the selection of wildlife leave trees when the State Forester believes that retaining certain trees or groups of trees would provide increased benefits to wildlife.

Â Â Â Â Â  (b) May approve alternate plans submitted by the operator to meet the provisions of this section, including but not limited to waiving:

Â Â Â Â Â  (A) The requirement that at least 50 percent of wildlife leave trees be conifers, upon a showing that a site is being intensively managed for hardwood production; and

Â Â Â Â Â  (B) In whole or in part, the requirements of this section for one operation if an alternate plan provides for an equal or greater number of wildlife leave trees in another harvest type 2 or harvest type 3 operation, that the State Forester determines would achieve better overall benefits for wildlife.

Â Â Â Â Â  (c) May require, for operations adjacent to a fish-bearing or domestic use stream, in addition to trees otherwise required to be left in riparian management areas, up to 25 percent of the green trees required to be retained under this section to be left in or adjacent to the riparian management area of the stream.

Â Â Â Â Â  (d) May require by rule, for operations adjacent to a small, nonfish-bearing stream subject to rapidly moving landslides as defined in ORS 195.250, that available green trees and snags be left in or adjacent to the stream. The operator must leave available green trees and snags under this paragraph within an area that is 50 feet on each side of the stream and no more than 500 feet upstream from a riparian management area of a fish-bearing stream.

Â Â Â Â Â  (4) When a harvest type 2 or harvest type 3 unit occurs adjacent to a prior harvest type 2 or harvest type 3 unit, resulting in a combined total contiguous acreage of harvest type 2 or harvest type 3 under single ownership exceeding 25 acres, the wildlife leave tree and downed log requirements of subsection (1) of this section apply to the combined total contiguous acreage. [1996 c.9 Â§9 (enacted in lieu of 527.675); 2001 c.340 Â§1]

Â Â Â Â Â  527.680 Violation by operator; citation; order to cease violation; order to repair damage; temporary order where violation continuing; service on operator. (1) Whenever the State Forester determines that an operator has committed a violation under ORS 527.990 (1), the State Forester may issue and serve a citation upon the operator or authorized representative. The State Forester shall cause a copy of the citation to be mailed or delivered to the timber owner and landowner. Whenever the State Forester determines that the landowner has failed to comply with the reforestation rules under ORS 527.710, the State Forester may issue and serve a citation upon the landowner or authorized representative. Each citation issued under this section shall specify the nature of the violation charged and any damage or unsatisfactory condition that has occurred as the result of such violation.

Â Â Â Â Â  (2) Whenever a citation is served pursuant to subsection (1) of this section, the State Forester:

Â Â Â Â Â  (a) Shall issue and serve upon the landowner or operator or authorized representative an order directing that the landowner or operator cease further violation. If the order is served upon an operator, the State Forester shall cause a copy of such order to be mailed or delivered to the timber owner and landowner; and

Â Â Â Â Â  (b) May issue and serve an order upon the landowner or operator and shall cause a copy of such order to be mailed or delivered to the timber owner and landowner, directing the landowner or operator, where practical and economically feasible, to make reasonable efforts to repair the damage or correct the unsatisfactory condition specified in the citation within a period specified by the State Forester.

Â Â Â Â Â  (3) In the event the order issued under subsection (2)(a) of this section has not been complied with, and the violation specified in such order is resulting in continuing damage, the State Forester by temporary order, may direct the landowner or operator to cease any further activity in that portion of the operation that is resulting in such damage. Such temporary order shall be in effect until the date of the expiration of the period as prescribed in subsection (4) of this section or until the date that the violation ceases, whichever date occurs first.

Â Â Â Â Â  (4) A temporary order issued under subsection (3) of this section shall be served upon the landowner or operator or authorized representative, and the State Forester shall cause a copy of such temporary order to be mailed or delivered to the operator, timber owner and landowner. If requested by the operator, timber owner or landowner, the State Board of Forestry, following the appeal procedures of ORS 527.700, must hold a hearing on the temporary order within five working days after the receipt by the board of the request. A temporary order issued and served pursuant to subsection (3) of this section shall remain in effect not more than five working days after such hearing unless the order is sooner affirmed, modified or revoked by the board.

Â Â Â Â Â  (5) If a landowner or operator fails to comply with a final order issued under subsection (2)(b) of this section within the time specified in the order, or if the landowner or operator fails to comply with a final order imposing civil penalties for violation of any provision of the Oregon Forest Practices Act, the State Forester may issue an order that prohibits the affected landowner or operator from conducting any new operations on any forestland in this state until the landowner or operator has complied with the order to correct an unsatisfactory condition, make repair or pay the civil penalty, as the case may be, to the satisfaction of the State Forester. [1971 c.316 Â§10; 1983 c.759 Â§1; 1997 c.306 Â§1]

Â Â Â Â Â  527.683 Notice of violation. (1) No civil penalty prescribed in ORS 527.992 shall be imposed until the person incurring the penalty has received notice in writing from the State Forester specifying the violation. Such notice is in addition to the notice required in ORS 183.745.

Â Â Â Â Â  (2) The citation issued pursuant to ORS 527.680 (1) and the

order issued pursuant to ORS 527.680 (2)(b) shall each constitute the notice required by subsection (1) of this section. [1987 c.919 Â§25; 1991 c.734 Â§48]

Â Â Â Â Â  527.685 Civil penalty considerations; rules. (1) The State Board of Forestry shall by rule establish the amount of civil penalty that may be imposed for a particular violation. No civil penalty shall exceed $5,000 per violation.

Â Â Â Â Â  (2) In imposing a penalty authorized by this section, the State Forester may consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to the Oregon Forest Practices Act.

Â Â Â Â Â  (c) The gravity and magnitude of the violation.

Â Â Â Â Â  (d) Whether the violation was repeated or continuous.

Â Â Â Â Â  (e) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (f) The size and type of ownership of the operation.

Â Â Â Â Â  (g) Any relevant rule of the board.

Â Â Â Â Â  (h) The violatorÂs cooperativeness and efforts to correct the violation.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the board determines to be proper and consistent with the public benefit. Upon the request of the person incurring the penalty, the board shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated.

Â Â Â Â Â  (4) The board, by rule, may delegate to the State Forester upon such conditions as deemed necessary, all or part of the authority of the board provided in subsection (3) of this section to assess, remit or mitigate civil penalties. [1987 c.919 Â§26]

Â Â Â Â Â  527.687 Civil penalty procedure. (1) Subject to the notice provisions of ORS 527.683, any civil penalty under ORS 527.992 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) In no case shall a hearing requested under ORS 183.745 be held less than 45 days from the date of service of the notice of penalty to allow the party to prepare testimony. The hearing shall be held not more than 180 days following issuance of the notice unless all parties agree on an extension.

Â Â Â Â Â  (3) Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) All civil penalties recovered under ORS 527.610 to 527.770, 527.990 and 527.992 shall be paid to the General Fund. [1987 c.919 Â§27; 1991 c.634 Â§6; 1991 c.734 Â§121; 1995 s.s. c.3 Â§39k; 1996 c.9 Â§13; 1999 c.849 Â§Â§107,108; 2003 c.75 Â§45]

Â Â Â Â Â  527.690 Failure to comply with order to reforest or repair damage; estimate of cost of repair; notification; board authorization for repair; cost of repair as lien upon operator, timber owner or landowner. (1) In the event an order issued pursuant to ORS 527.680 (2)(b) directs the repair of damage or correction of an unsatisfactory condition, including compliance with reforestation requirements, and if the operator or landowner does not comply with the order within the period specified in such order and the order has not been appealed to the State Board of Forestry within 30 days, the State Forester based upon a determination by the forester of what action will best carry out the purposes of ORS 527.630 shall:

Â Â Â Â Â  (a) Maintain an action in the Circuit Court for Marion County or the circuit court for the county in which the violation occurred for an order requiring the landowner or operator to comply with the terms of the foresterÂs order or to restrain violations thereof; or

Â Â Â Â Â  (b) Estimate the cost to repair the damage or the unsatisfactory condition as directed by the order and shall notify the operator, timber owner and landowner in writing of the amount of the estimate. Upon agreement of the operator, timber owner or the landowner to pay the cost, the State Forester may proceed to repair the damage or the unsatisfactory condition. In the event approval of the expenditure is not obtained within 30 days after notification to the operator, timber owner and landowner under this section, the State Forester shall present to the board the alleged violation, the estimate of the expenditure to repair the damage or unsatisfactory condition and the justification for the expenditure.

Â Â Â Â Â  (2) The board shall review the matter presented to it pursuant to subsection (1) of this section and shall determine whether to authorize the State Forester to proceed to repair the damage or correct the unsatisfactory condition and the amount authorized for expenditure. The board shall afford the operator, timber owner or landowner the opportunity to appear before the board for the purpose of presenting facts pertaining to the alleged violation and the proposed expenditure.

Â Â Â Â Â  (3) If the board authorizes the State Forester to repair the damage or correct the unsatisfactory condition, the State Forester shall proceed, either with forces of the State Forester or by contract, to repair the damage or correct the unsatisfactory condition. The State Forester shall keep a complete account of direct expenditures incurred, and upon completion of the work, shall prepare an itemized statement thereof and shall deliver a copy to the operator, timber owner and landowner. In no event shall the expenditures exceed the amount authorized by subsection (2) of this section. An itemized statement of the direct expenditures incurred by the State Forester, certified by the State Forester, shall be accepted as prima facie evidence of such expenditures in any proceeding authorized by this section. If the State ForesterÂs action to repair the damage or correct the unsatisfactory condition arose from an operation for which a bond, cash deposit or other security was required under ORS 527.760, the State Forester shall retain any applicable portion of a cash deposit and the surety on the bond or holder of the other security deposit shall pay the amount of the bond or other security deposit to the State Forester upon demand. If the amount specified in the demand is not paid within 30 days following the demand, the Attorney General, upon request by the State Forester, shall institute proceedings to recover the amount specified in the demand.

Â Â Â Â Â  (4) The expenditures in cases covered by this section, including cases where the amount collected on a bond, deposit or other security was not sufficient to cover authorized expenditures, shall constitute a general lien upon the real and personal property of the operator, timber owner and landowner within the county in which the damage occurred. A written notice of the lien, containing a statement of the demand, the description of the property upon which the expenditures were made and the name of the parties against whom the lien attaches, shall be certified under oath by the State Forester and filed in the office of the county clerk of the county or counties in which the expenditures were made within six months after the date of delivery of the itemized statement referred to in subsection (3) of this section, and may be foreclosed in the manner provided in ORS chapter 88.

Â Â Â Â Â  (5) All moneys recovered under this section shall be paid into the State Forestry Department Account. [1971 c.316 Â§11; 1981 c.757 Â§10; 1983 c.28 Â§1; 1991 c.919 Â§12]

Â Â Â Â Â  527.700 Appeals from orders of State Forester; hearing procedure; rules; stay of operation. (1) Any operator, timber owner or landowner affected by any finding or order of the State Forester issued under ORS 527.610 to 527.770 and 527.992 may request a hearing within 30 days after issuance of the order. The hearing shall be commenced within 14 days after receipt of the request for hearing and a final order shall be issued within 28 days of the request for the hearing unless all parties agree to an extension of the time limit.

Â Â Â Â Â  (2) The State Board of Forestry may delegate to the administrative law judge the authority to issue final orders on matters under this section. Hearings provided under this section shall be conducted as contested case hearings under ORS 183.413 to 183.470. The board may establish such rules as it deems appropriate to carry out the provisions of this section. Appeals from final hearing orders under this section shall be provided in ORS 183.482, except that the comments of the board or the State Forester concerning a written plan are not reviewable orders under ORS 183.480.

Â Â Â Â Â  (3) Any person adversely affected or aggrieved by an operation described in subsection (4) of this section may file a written request to the board for a hearing if the person submitted written comments pertaining to the operation within the time limits established under ORS 527.670 (9).

Â Â Â Â Â  (4) A request for hearing may be filed under subsection (3) of this section only if a written plan was required pursuant to ORS 527.670 (3).

Â Â Â Â Â  (5) A request for hearing filed under subsection (3) of this section shall be filed within 14 calendar days of the date the State Forester completed review of the written plan and issued any comments. Copies of the complete request shall be served, within the 14-day period, on the operator, timber owner and landowner. The request shall include:

Â Â Â Â Â  (a) A copy of the written plan on which the person is requesting a hearing;

Â Â Â Â Â  (b) A copy of the comments pertaining to the operation that were filed by the person requesting the hearing;

Â Â Â Â Â  (c) A statement that shows the person is adversely affected or aggrieved by the operation and has an interest which is addressed by the Oregon Forest Practices Act or rules adopted thereunder; and

Â Â Â Â Â  (d) A statement of facts that establishes that the operation is of the type described in ORS 527.670 (3).

Â Â Â Â Â  (6) If the board finds that the person making the request meets the requirement of subsection (5)(c) of this section, the board shall set the matter for hearing within 21 calendar days after receipt of the request for hearing. The operator, timber owner and landowner shall be allowable parties to the hearing. The person requesting the hearing may raise, in the hearing, only those issues that the person raised in written comments filed under ORS 527.670 (9) relating to conformity with the rules of the board. The board shall issue its own comments, which may affirm, modify or rescind comments of the State Forester, if any, on the written plan within 45 days after the request for hearing was filed, unless all parties agree to an extension of the time limit. The comments of the board or of the State Forester concerning a written plan are not reviewable orders under ORS 183.480.

Â Â Â Â Â  (7) The board may award reasonable attorney fees and expenses to each of the prevailing parties against any other party who the board finds presented a position without probable cause to believe the position was well-founded, or made a request primarily for a purpose other than to secure appropriate action by the board.

Â Â Â Â Â  (8)(a) Upon the written request of a person requesting a hearing under subsection (3) of this section, a stay of the operation subject to the hearing may be granted upon a showing that:

Â Â Â Â Â  (A) Commencement or continuation of the operation will constitute a violation of the rules of the board;

Â Â Â Â Â  (B) The person requesting the stay will suffer irreparable injury if the stay is not granted; and

Â Â Â Â Â  (C) The requirements of subsections (3), (4) and (5) of this section are met.

Â Â Â Â Â  (b) If the board grants the stay, it shall require the person requesting the stay to give an undertaking which may be in the amount of the damages potentially resulting from the stay, but in any event shall not be less than $15,000. The board may impose other reasonable requirements pertaining to the grant of the stay. The board shall limit the effect of the stay to the specific geographic area or elements of the operation for which the person requesting the stay has demonstrated a violation of the rules and irreparable injury under paragraph (a) of this subsection.

Â Â Â Â Â  (c) If the board determines in its comments that the written plan pertaining to the operation for which the stay was granted is likely to result in compliance with ORS 527.610 to 527.770 or the rules of the board, the board may award reasonable attorney fees and actual damages in favor of each of the prevailing parties, to the extent incurred by each, against the person requesting the stay.

Â Â Â Â Â  (9) If the board rescinds or modifies the comments on the written plan as submitted by the State Forester pertaining to any operation, the board may award reasonable attorney fees and costs against the state in favor of each of the prevailing parties.

Â Â Â Â Â  (10) As used in this section, ÂpersonÂ means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character. [Formerly 527.240; 1983 c.28 Â§2; 1987 c.919 Â§13; 1999 c.849 Â§110; 2003 c.75 Â§94; 2003 c.740 Â§4]

Â Â Â Â Â  527.710 Duties and powers of board; rules; inventory for resource protection; consultation with other agencies required. (1) In carrying out the purposes of ORS 527.610 to 527.770, 527.990 (1) and 527.992, the State Board of Forestry shall adopt, in accordance with applicable provisions of ORS chapter 183, rules to be administered by the State Forester establishing standards for forest practices in each region or subregion.

Â Â Â Â Â  (2) The rules shall ensure the continuous growing and harvesting of forest tree species. Consistent with ORS 527.630, the rules shall provide for the overall maintenance of the following resources:

Â Â Â Â Â  (a) Air quality;

Â Â Â Â Â  (b) Water resources, including but not limited to sources of domestic drinking water;

Â Â Â Â Â  (c) Soil productivity; and

Â Â Â Â Â  (d) Fish and wildlife.

Â Â Â Â Â  (3)(a) In addition to its rulemaking responsibilities under subsection (2) of this section, the board shall collect and analyze the best available information and establish inventories of the following resource sites needing protection:

Â Â Â Â Â  (A) Threatened and endangered fish and wildlife species identified on lists that are adopted, by rule, by the State Fish and Wildlife Commission or are federally listed under the Endangered Species Act of 1973 as amended;

Â Â Â Â Â  (B) Sensitive bird nesting, roosting and watering sites;

Â Â Â Â Â  (C) Biological sites that are ecologically and scientifically significant; and

Â Â Â Â Â  (D) Significant wetlands.

Â Â Â Â Â  (b) The board shall determine whether forest practices would conflict with resource sites in the inventories required by paragraph (a) of this subsection. If the board determines that one or more forest practices would conflict with resource sites in the inventory, the board shall consider the consequences of the conflicting uses and determine appropriate levels of protection.

Â Â Â Â Â  (c) Based upon the analysis required by paragraph (b) of this subsection, and consistent with the policies of ORS 527.630, the board shall adopt rules appropriate to protect resource sites in the inventories required by paragraph (a) of this subsection.

Â Â Â Â Â  (4) Before adopting rules under subsection (1) of this section, the board shall consult with other agencies of this state or any of its political subdivisions that have functions with respect to the purposes specified in ORS 527.630 or programs affected by forest operations. Agencies and programs subject to consultation under this subsection include, but are not limited to:

Â Â Â Â Â  (a) Air and water pollution programs administered by the Department of Environmental Quality under ORS chapters 468A and 468B and ORS 477.013 and 477.515 to 477.532;

Â Â Â Â Â  (b) Mining operation programs administered by the Department of Geology and Mineral Industries under ORS 516.010 to 516.130 and ORS chapter 517;

Â Â Â Â Â  (c) Game fish and wildlife, commercial fishing, licensing, wildlife and bird refuge and fish habitat improvement tax incentive programs administered by the State Department of Fish and Wildlife under ORS 272.060, 315.134 and ORS chapters 496, 498, 501, 506 and 509;

Â Â Â Â Â  (d) Park land, Willamette River Greenway, scenic waterway and recreation trail programs administered by the State Parks and Recreation Department under ORS 358.480 to 358.545, 390.310 to 390.368, 390.805 to 390.925, 390.950 to 390.989 and 390.121;

Â Â Â Â Â  (e) The programs administered by the Columbia River Gorge Commission under Public Law 99-663 and ORS 196.110 and 196.150;

Â Â Â Â Â  (f) Removal and fill, natural heritage conservation and natural heritage conservation tax incentive programs administered by the State Land Board and the Department of State Lands under ORS 196.800 to 196.900 and 273.553 to 273.591;

Â Â Â Â Â  (g) Federal Safe Drinking Water Act programs administered by the Department of Human Services under ORS 448.273 to 448.990;

Â Â Â Â Â  (h) Natural heritage conservation programs administered by the Natural Heritage Advisory Council under ORS 273.553 to 273.591;

Â Â Â Â Â  (i) Open space land tax incentive programs administered by cities and counties under ORS 308A.300 to 308A.330;

Â Â Â Â Â  (j) Water resources programs administered by the Water Resources Department under ORS 536.220 to 536.540; and

Â Â Â Â Â  (k) Pesticide control programs administered by the State Department of Agriculture under ORS chapter 634.

Â Â Â Â Â  (5) In carrying out the provisions of subsection (4) of this section, the board shall consider and accommodate the rules and programs of other agencies to the extent deemed by the board to be appropriate and consistent with the purposes of ORS 527.630.

Â Â Â Â Â  (6) The board shall adopt rules to meet the purposes of another agencyÂs regulatory program where it is the intent of the board to administer the other agencyÂs program on forestland and where the other agency concurs by rule. An operation performed in compliance with the boardÂs rules shall be deemed to comply with the other agencyÂs program.

Â Â Â Â Â  (7)(a) The board may enter into cooperative agreements or contracts necessary in carrying out the purposes specified in ORS 527.630.

Â Â Â Â Â  (b) The State Forestry Department shall enter into agreements with appropriate state agencies for joint monitoring of the effectiveness of forest practice rules in protecting forest resources and water quality.

Â Â Â Â Â  (8) If, based upon the study completed pursuant to section 15 (2)(f), chapter 919, Oregon Laws 1991, the board determines that additional rules are necessary to protect forest resources pursuant to ORS 527.630, the board shall adopt forest practice rules that reduce to the degree practicable the adverse impacts of cumulative effects of forest practices on air and water quality, soil productivity, fish and wildlife resources and watersheds. Such rules shall include a process for determining areas where adverse impacts from cumulative effects have occurred or are likely to occur, and may require that a written plan be submitted for harvests in such areas.

Â Â Â Â Â  (9)(a) The State Forester, in cooperation with the State Department of Fish and Wildlife, shall identify streams for which restoration of habitat would be environmentally beneficial. The State Forester shall select as a priority those streams where restoration efforts will provide the greatest benefits to fish and wildlife, and to streambank and streambed stability.

Â Â Â Â Â  (b) For those streams identified in paragraph (a) of this subsection, the State Forester shall encourage landowners to enter into cooperative agreements with appropriate state agencies for conduct of restoration activities.

Â Â Â Â Â  (c) The board, in consultation with appropriate state agencies, shall study and identify methods for restoring or enhancing fish and wildlife populations through restoration and rehabilitation of sites beneficial to fish and wildlife.

Â Â Â Â Â  (d) The board shall adopt rules to implement the findings of this subsection.

Â Â Â Â Â  (10) In addition to its responsibilities under subsections (1) to (3) of this section, the board shall adopt rules to reduce the risk of serious bodily injury or death caused by a rapidly moving landslide directly related to forest practices. The rules shall consider the exposure of the public to these safety risks and shall include appropriate practices designed to reduce the occurrence, timing or effects of rapidly moving landslides. As used in this subsection, Ârapidly moving landslideÂ has the meaning given that term in ORS 195.250. [1971 c.316 Â§5; 1987 c.919 Â§14a; 1989 c.171 Â§69; 1989 c.904 Â§38; 1991 c.634 Â§7; 1991 c.919 Â§13; 1993 c.18 Â§126; 1995 c.79 Â§300; 1997 c.274 Â§54; 1997 c.413 Â§2; 1999 c.1103 Â§12; 2001 c.114 Â§52; 2001 c.540 Â§24; 2003 c.14 Â§342; 2003 c.539 Â§40; 2003 c.740 Â§7]

Â Â Â Â Â  527.713 [1995 s.s. c.3 Â§39n; repealed by 1996 c.9 Â§15 (527.714 enacted in lieu of 527.713)]

Â Â Â Â Â  527.714 Types of rules; procedure; findings necessary; rule analysis. (1) The rulemaking authority of the State Board of Forestry under ORS 527.610 to 527.770 consists generally of the following three types of rules:

Â Â Â Â Â  (a) Rules adopted to implement administration, procedures or enforcement of ORS 527.610 to 527.770 that support but do not directly regulate standards of forest practices.

Â Â Â Â Â  (b) Rules adopted to provide definitions or procedures for forest practices where the standards are set in statute.

Â Â Â Â Â  (c) Rules adopted to implement the provisions of ORS 527.710 (2), (3), (6), (8), (9) and (10) that grant broad discretion to the board and that set standards for forest practices not specifically addressed in statute.

Â Â Â Â Â  (2) When considering the adoption of a rule, and prior to the notice required pursuant to ORS 183.335, the board shall determine which type of rule described in subsection (1) of this section is being considered.

Â Â Â Â Â  (3) If the board determines that a proposed rule is of the type described in subsection (1)(a) or (b) of this section, or if the proposed rule is designed only to clarify the meaning of rules already adopted or to make minor adjustments to rules already adopted that are of the type described in subsection (1)(c) of this section, rulemaking may proceed in accordance with ORS 183.325 to 183.410 and is not subject to the provisions of this section.

Â Â Â Â Â  (4) If the board determines that a proposed rule is of the type described in subsection (1)(c) of this section, and the proposed rule would change the standards for forest practices, the board shall describe in its rule the purpose of the rule and the level of protection that is desired.

Â Â Â Â Â  (5) If the board determines that a proposed rule is of the type described in subsection (1)(c) of this section, including a proposed amendment to an existing rule not qualifying under subsection (3) of this section, and the proposed rule would provide new or increased standards for forest practices, the board may adopt such a rule only after determining that the following facts exist and standards are met:

Â Â Â Â Â  (a) If forest practices continue to be conducted under existing regulations, there is monitoring or research evidence that documents that degradation of resources maintained under ORS 527.710 (2) or (3) is likely, or in the case of rules proposed under ORS 527.710 (10), that there is a substantial risk of serious bodily injury or death;

Â Â Â Â Â  (b) If the resource to be protected is a wildlife species, the scientific or biological status of a species or resource site to be protected by the proposed rule has been documented using best available information;

Â Â Â Â Â  (c) The proposed rule reflects available scientific information, the results of relevant monitoring and, as appropriate, adequate field evaluation at representative locations in Oregon;

Â Â Â Â Â  (d) The objectives of the proposed rule are clearly defined, and the restrictions placed on forest practices as a result of adoption of the proposed rule:

Â Â Â Â Â  (A) Are to prevent harm or provide benefits to the resource or resource site for which protection is sought, or in the case of rules proposed under ORS 527.710 (10), to reduce risk of serious bodily injury or death; and

Â Â Â Â Â  (B) Are directly related to the objective of the proposed rule and substantially advance its purpose;

Â Â Â Â Â  (e) The availability, effectiveness and feasibility of alternatives to the proposed rule, including nonregulatory alternatives, were considered, and the alternative chosen is the least burdensome to landowners and timber owners, in the aggregate, while still achieving the desired level of protection; and

Â Â Â Â Â  (f) The benefits to the resource, or in the case of rules proposed under ORS 527.710 (10), the benefits in reduction of risk of serious bodily injury or death, that would be achieved by adopting the rule are in proportion to the degree that existing practices of the landowners and timber owners, in the aggregate, are contributing to the overall resource concern that the proposed rule is intended to address.

Â Â Â Â Â  (6) Nothing in subsection (5) of this section:

Â Â Â Â Â  (a) Requires the board to call witnesses;

Â Â Â Â Â  (b) Requires the board to allow cross-examination of witnesses;

Â Â Â Â Â  (c) Restricts ex parte communications with the board or requires the board to place statements of such communications on the record;

Â Â Â Â Â  (d) Requires verbatim transcripts of records of proceedings; or

Â Â Â Â Â  (e) Requires depositions, discovery or subpoenas.

Â Â Â Â Â  (7) If the board determines that a proposed rule is of the type described in subsection (1)(c) of this section, and the proposed rule would require new or increased standards for forest practices, as part of or in addition to the economic and fiscal impact statement required by ORS 183.335 (2)(b)(E), the board shall, prior to the close of the public comment period, prepare and make available to the public a comprehensive analysis of the economic impact of the proposed rule. The analysis shall include, but is not limited to:

Â Â Â Â Â  (a) An estimate of the potential change in timber harvest as a result of the rule;

Â Â Â Â Â  (b) An estimate of the overall statewide economic impact, including a change in output, employment and income;

Â Â Â Â Â  (c) An estimate of the total economic impact on the forest products industry and common school and county forest trust land revenues, both regionally and statewide; and

Â Â Â Â Â  (d) Information derived from consultation with potentially affected landowners and timber owners and an assessment of the economic impact of the proposed rule under a wide variety of circumstances, including varying ownership sizes and the geographic location and terrain of a diverse subset of potentially affected forestland parcels.

Â Â Â Â Â  (8) The provisions of this section do not apply to temporary rules adopted by the board. [1996 c.9 Â§16 (enacted in lieu of 527.713); 1999 c.1103 Â§13; 2003 c.740 Â§10]

Â Â Â Â Â  Note: 527.714 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 527 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  527.715 Rules to establish standards and procedures. The State Board of Forestry shall establish, by rule, the standards and procedures to implement the provisions of ORS 197.180, 197.270, 197.825, 215.050, 477.090, 477.440, 477.455, 477.460, 526.009, 526.016, 526.156, 527.620, 527.630, 527.660, 527.670, 527.683 to 527.724, 527.736 to 527.760 and 527.992. [1987 c.919 Â§28; 1991 c.919 Â§14]

Â Â Â Â Â  527.720 [1971 c.316 Â§5a; repealed by 1987 c.919 Â§15 (527.721 enacted in lieu of 527.720)]

Â Â Â Â Â  527.721 Coordination with state and local agencies for review and comment on operations. By rule or by cooperative agreement entered into following an opportunity for public comment before the State Board of Forestry, the board shall provide for coordination with appropriate state and local agencies regarding procedures to be followed for review and comment on individual forest operations. [1987 c.919 Â§16 (enacted in lieu of 527.720)]

Â Â Â Â Â  527.722 Restrictions on local government adoption of rules regulating forest operations; exceptions. (1) Notwithstanding any provisions of ORS chapters 195, 196, 197, 215 and 227, and except as provided in subsections (2), (3) and (4) of this section, no unit of local government shall adopt any rules, regulations or ordinances or take any other actions that prohibit, limit, regulate, subject to approval or in any other way affect forest practices on forestlands located outside of an acknowledged urban growth boundary.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits local governments from adopting and applying a comprehensive plan or land use regulation to forestland to allow, prohibit or regulate:

Â Â Â Â Â  (a) Forest practices on lands located within an acknowledged urban growth boundary;

Â Â Â Â Â  (b) Forest practices on lands located outside of an acknowledged urban growth boundary, and within the city limits as they exist on July 1, 1991, of a city with a population of 100,000 or more, for which an acknowledged exception to an agriculture or forestland goal has been taken;

Â Â Â Â Â  (c) The establishment or alteration of structures other than temporary on-site structures which are auxiliary to and used during the term of a particular forest operation;

Â Â Â Â Â  (d) The siting or alteration of dwellings;

Â Â Â Â Â  (e) Physical alterations of the land, including but not limited to those made for purposes of exploration, mining, commercial gravel extraction and processing, landfills, dams, reservoirs, road construction or recreational facilities, when such uses are not auxiliary to forest practices; or

Â Â Â Â Â  (f) Partitions and subdivisions of the land.

Â Â Â Â Â  (3) Nothing in subsection (2) of this section shall prohibit a local government from enforcing the provisions of ORS 455.310 to 455.715 and the rules adopted thereunder.

Â Â Â Â Â  (4) Counties may prohibit, but in no other manner regulate, forest practices on forestlands:

Â Â Â Â Â  (a) Located outside an acknowledged urban growth boundary; and

Â Â Â Â Â  (b) For which an acknowledged exception to an agricultural or forest land goal has been taken.

Â Â Â Â Â  (5) To ensure that all forest operations in this state are regulated to achieve protection of soil, air, water, fish and wildlife resources, in addition to all other forestlands, the Oregon Forest Practices Act applies to forest operations inside any urban growth boundary except in areas where a local government has adopted land use regulations for forest practices. For purposes of this subsection, Âland use regulations for forest practicesÂ means local government regulations that are adopted for the specific purpose of directing how forest operations and practices may be conducted. These local regulations shall:

Â Â Â Â Â  (a) Protect soil, air, water, fish and wildlife resources;

Â Â Â Â Â  (b) Be acknowledged as in compliance with land use planning goals;

Â Â Â Â Â  (c) Be developed through a public process;

Â Â Â Â Â  (d) Be developed for the specific purpose of regulating forest practices; and

Â Â Â Â Â  (e) Be developed in coordination with the State Forestry Department and with notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (6) To coordinate with local governments in the protection of soil, air, water, fish and wildlife resources, the State Forester shall provide local governments with a copy of the notice or written plan for a forest operation within any urban growth boundary. Local governments may review and comment on an individual forest operation and inform the landowner or operator of all other regulations that apply but that do not pertain to activities regulated under the Oregon Forest Practices Act.

Â Â Â Â Â  (7) The existence or adoption by local governments of a comprehensive plan policy or land use regulation regulating forest practices consistent with subsections (1) to (5) of this section shall relieve the State Forester of responsibility to administer the Oregon Forest Practices Act within the affected area.

Â Â Â Â Â  (8) The Director of the Department of Land Conservation and Development shall provide the State Forester copies of notices submitted pursuant to ORS 197.615, whenever such notices concern the adoption, amendment or repeal of a comprehensive land use regulation allowing, prohibiting or regulating forest practices. [1979 c.400 Â§2; 1987 c.919 Â§17; 1991 c.919 Â§29; 2001 c.268 Â§1]

Â Â Â Â Â  527.724 Forest operations to comply with air and water pollution control rules and standards; effect of violation. Subject to ORS 527.765 and 527.770, any forest operations on forestlands within this state shall be conducted in full compliance with the rules and standards of the Environmental Quality Commission relating to air and water pollution control. In addition to all other remedies provided by law, any violation of those rules or standards shall be subject to all remedies and sanctions available under statute or rule to the Department of Environmental Quality or the Environmental Quality Commission. [1979 c.400 Â§3; 1991 c.919 Â§19]

Â Â Â Â Â  527.725 [1975 c.185 Â§5; repealed by 1975 c.185 Â§6]

Â Â Â Â Â  527.726 [1979 c.400 Â§4; 1983 c.827 Â§55; repealed by 1987 c.919 Â§29]

Â Â Â Â Â  527.730 Conversion of forestland to other uses. Nothing in the Oregon Forest Practices Act shall prevent the conversion of forestland to any other use. [1971 c.316 Â§12; 1991 c.634 Â§8]

Â Â Â Â Â  527.735 [1987 c.919 Â§6a; renumbered 526.156 in 1991]

(Harvest Type; Water Quality Regulation)

Â Â Â Â Â  527.736 Forest practice standards for operations on public and private land; rules. (1) The standards established in ORS 527.740 to 527.750 shall be administered by the State Forester as standards applying to all operations in the state, including those on forestland owned by the state or any political subdivision thereof. Pursuant to ORS 527.710 the State Board of Forestry shall adopt, repeal or amend forest practice rules as necessary to be consistent with and to implement the standards established in ORS 527.740 to 527.750. Except as provided in ORS 527.714, nothing in ORS 468B.100 to 468B.110, 477.562, 527.620, 527.670, 527.690, 527.710, 527.715, 527.722, 527.724 and 527.736 to 527.770 shall affect the powers and duties of the board to adopt, or the State Forester to administer, all other regulations pertaining to forest practices under applicable state law.

Â Â Â Â Â  (2) Nothing in ORS 527.740 to 527.750 is intended to apply to cutting of trees that is for growth enhancement treatments, as defined by the State Forester, such as thinning or precommercial thinning. [1991 c.919 Â§3; 1993 c.657 Â§5; 1995 s.s. c.3 Â§39r; 1996 c.9 Â§20]

Â Â Â Â Â  527.740 Harvest type 3 limitations; exceptions. (1) No harvest type 3 unit within a single ownership shall exceed 120 acres in size, except as provided in ORS 527.750.

Â Â Â Â Â  (2) No harvest type 3 unit shall be allowed within 300 feet of the perimeter of a prior harvest type 3 unit within a single ownership if the combined acreage of the harvest type 3 areas subject to regulation under the Oregon Forest Practices Act would exceed 120 acres in size, unless the prior harvest type 3 unit has been reforested as required by all applicable regulations and:

Â Â Â Â Â  (a) At least the minimum tree stocking required by rule is established per acre; and either

Â Â Â Â Â  (b) The resultant stand of trees has attained an average height of at least four feet; or

Â Â Â Â Â  (c) At least 48 months have elapsed since the stand was created and it is Âfree to growÂ as defined by the State Board of Forestry.

Â Â Â Â Â  (3) Any acreage attributable to riparian areas or to resource sites listed in ORS 527.710 (3) that is located within a harvest unit shall not be counted in calculating the size of a harvest type 3 unit.

Â Â Â Â Â  (4) The provisions of this section shall not apply when the land is being converted to managed conifers or managed hardwoods from brush or hardwood stands that contain less than 80 square feet of basal area per acre of trees 11 inches DBH or greater or when the harvest type 3 results from disasters such as fire, insect infestation, disease, windstorm or other occurrence that the State Forester determines was beyond the landownerÂs control and has substantially impaired productivity or safety on the unit or jeopardizes nearby forestland. The prior approval of the State Forester shall be required for such conversion or harvest type 3 operations that exceed 120 acres in size.

Â Â Â Â Â  (5) The provisions of this section do not apply to any operation where the operator demonstrates to the State Forester that:

Â Â Â Â Â  (a) The trees are subject to a cutting right created by written contract prior to October 1, 1990, which provides that the trees must be paid for regardless of whether the trees are cut, or subject to a cutting right created by reservation in a deed prior to October 1, 1990; and

Â Â Â Â Â  (b) If the provisions of this section were applied, the cutting right would expire before all the trees subject to the cutting right could reasonably be harvested. [1991 c.919 Â§4; 1995 s.s. c.3 Â§39b; 1996 c.9 Â§4]

Â Â Â Â Â  527.745 Reforestation of certain harvest types; adoption of standards; rules. (1) The State Board of Forestry shall adopt standards for the reforestation of harvest type 1 and harvest type 3. Unless the board makes the findings for alternate standards under subsection (2) of this section, the standards for the reforestation of harvest type 1 and harvest type 3 shall include the following:

Â Â Â Â Â  (a) Reforestation, including site preparation, shall commence within 12 months after the completion of harvest and shall be completed by the end of the second planting season after the completion of harvest. By the end of the fifth growing season after planting or seeding, at least 200 healthy conifer or suitable hardwood seedlings or lesser number as permitted by the board by rule, shall be established per acre, well-distributed over the area, which are Âfree to growÂ as defined by the board.

Â Â Â Â Â  (b) Landowners may submit plans for alternate practices that do not conform to the standards established under paragraph (a) of this subsection or the alternate standards adopted under subsection (2) of this section, including but not limited to variances in the time in which reforestation is to be commenced or completed or plans to reforest sites by natural reforestation. Such alternate plans may be approved if the State Forester determines that the plan will achieve equivalent or better regeneration results for the particular conditions of the site, or the plan carries out an authorized research project conducted by a public agency or educational institution.

Â Â Â Â Â  (2) The board, by rule, may establish alternate standards for the reforestation of harvest type 1 and harvest type 3, in lieu of the standards established in subsection (1) of this section, but in no case can the board require the establishment of more than 200 healthy conifer or suitable hardwood seedlings per acre. Such alternate standards may be adopted upon finding that the alternate standards will better assure the continuous growing and harvesting of forest tree species and the maintenance of forestland for such purposes, consistent with sound management of soil, air, water, fish and wildlife resources based on one or more of the following findings:

Â Â Â Â Â  (a) Alternate standards are warranted based on scientific data concerning biologically effective regeneration;

Â Â Â Â Â  (b) Different standards are warranted for particular geographic areas of the state due to variations in climate, elevation, geology or other physical factors; or

Â Â Â Â Â  (c) Different standards are warranted for different tree species, including hardwoods, and for different growing site conditions.

Â Â Â Â Â  (3) Pursuant to ORS 527.710, the board may adopt definitions, procedures and further regulations to implement the standards established under subsection (1) of this section, without making the findings required in subsection (2) of this section, if those procedures or regulations are consistent with the standards established in subsection (1) of this section.

Â Â Â Â Â  (4) The board shall encourage planting of disease and insect resistant species in sites infested with root pathogens or where planting of susceptible species would significantly facilitate the spread of a disease or insect pest and there are immune or more tolerant commercial species available which are adapted to the site.

Â Â Â Â Â  (5) Notwithstanding subsections (1), (2) and (3) of this section, in order to remove potential disincentives to the conversion of underproducing stands, as defined by the board, or the salvage of stands that have been severely damaged by wildfire, insects, disease or other factors beyond the landownerÂs control, the State Forester may suspend the reforestation requirements for specific harvest type 1 or harvest type 3 units in order to take advantage of the Forest Resource Trust provisions, or other cost-share programs administered by the State Forester or where the State Forester is the primary technical adviser. Such suspension may occur only on an individual case basis, in writing, based on a determination by the State Forester that the cost of harvest preparation, harvest, severance and applicable income taxes, logging, site preparation, reforestation and any other measures necessary to establish a free to grow forest stand will likely exceed the gross revenues of the harvest. The board shall adopt rules implementing this subsection establishing the criteria for and duration of the suspension of the reforestation requirements. [1991 c.919 Â§6; 1993 c.562 Â§1; 1995 s.s. c.3 Â§39c; 1996 c.9 Â§5]

Â Â Â Â Â  527.750 Exceeding harvest type 3 size limitation; conditions; rules. (1) Notwithstanding the requirements of ORS 527.740, a harvest type 3 unit within a single ownership that exceeds 120 acres but does not exceed 240 acres may be approved by the State Forester if all the requirements of this section and any additional requirements established by the State Board of Forestry are met. Proposed harvest type 3 units that are within 300 feet of the perimeter of a prior harvest type 3 unit, and that would result in a total combined harvest type 3 area under a single ownership exceeding 120 acres but not exceeding 240 acres, may be approved by the State Forester if the additional requirements are met for the combined area. No harvest type 3 unit within a single ownership shall exceed 240 contiguous acres. No harvest type 3 unit shall be allowed within 300 feet of the perimeter of a prior harvest type 3 unit within a single ownership if the combined acreage of the areas subject to regulation under the Oregon Forest Practices Act would exceed 240 acres, unless:

Â Â Â Â Â  (a) The prior harvest type 3 unit has been reforested by all applicable regulations;

Â Â Â Â Â  (b) At least the minimum tree stocking required by rule is established per acre; and

Â Â Â Â Â  (c)(A) The resultant stand of trees has attained an average height of at least four feet; or

Â Â Â Â Â  (B) At least 48 months have elapsed since the stand was created and it is Âfree to growÂ as defined by the board.

Â Â Â Â Â  (2) The requirements of this section are in addition to all other requirements of the Oregon Forest Practices Act and the rules adopted thereunder. The requirements of this section shall be applied in lieu of such other requirements only to the extent the requirements of this section are more stringent. Nothing in this section shall apply to operations conducted under ORS 527.740 (4) or (5).

Â Â Â Â Â  (3) The board shall require that a plan for an alternate practice be submitted prior to approval of a harvest type 3 operation under this section. The board may establish by rule any additional standards applying to operations under this section.

Â Â Â Â Â  (4) The State Forester shall approve the harvest type 3 operation if the proposed operation would provide better overall results in meeting the requirements and objectives of the Oregon Forest Practices Act.

Â Â Â Â Â  (5) The board shall specify by rule the information to be submitted for approval of harvest type 3 operations under this section, including evidence of past satisfactory compliance with the Oregon Forest Practices Act. [1991 c.919 Â§7; 1995 s.s. c.3 Â§39d; 1996 c.9 Â§6; 2003 c.740 Â§5; 2005 c.22 Â§378]

Â Â Â Â Â  527.755 Scenic highways; visually sensitive corridors; operations restricted. (1) The following highways are hereby designated as scenic highways for purposes of the Oregon Forest Practices Act:

Â Â Â Â Â  (a) Interstate Highways 5, 84, 205, 405; and

Â Â Â Â Â  (b) State Highways 6, 7, 20, 18/22, 26, 27, 30, 31, 34, 35, 36, 38, 42, 58, 62, 66, 82, 97, 101, 126, 138, 140, 199, 230, 234 and 395.

Â Â Â Â Â  (2) The purpose of designating scenic highways is to provide a limited mechanism that maintains roadside trees for the enjoyment of the motoring public while traveling through forestland, consistent with ORS 527.630, safety and other practical considerations.

Â Â Â Â Â  (3) The State Board of Forestry, in consultation with the Department of Transportation, shall establish procedures and regulations as necessary to implement the requirements of subsections (4), (5) and (6) of this section, consistent with subsection (2) of this section, including provisions for alternate plans. Alternate plans that modify or waive the requirements of subsection (4), (5) or (6) of this section may be approved when, in the judgment of the State Forester, circumstances exist such as:

Â Â Â Â Â  (a) Modification or waiver is necessary to maintain motorist safety, protect improvements such as dwellings and bridges, or protect forest health;

Â Â Â Â Â  (b) Modification or waiver will provide additional scenic benefits to the motoring public, such as exposure of distant scenic vistas;

Â Â Â Â Â  (c) Trees that are otherwise required to be retained will not be visible to motorists;

Â Â Â Â Â  (d) The operation involves a change of land use that is inconsistent with maintaining a visually sensitive corridor; or

Â Â Â Â Â  (e) The retention of timber in a visually sensitive corridor will result in severe economic hardship for the owner because all or nearly all of the ownerÂs property is within the visually sensitive corridor.

Â Â Â Â Â  (4)(a) For harvest operations within a visually sensitive corridor, at least 50 healthy trees of at least 11 inches DBH, or that measure at least 40 square feet in basal area, shall be temporarily left on each acre.

Â Â Â Â Â  (b) Overstory trees initially required to be left under paragraph (a) of this subsection may be removed when the reproduction understory reaches an average height of at least 10 feet and has at least the minimum number of stems per acre of free to grow seedlings or saplings required by the board for reforestation, by rule.

Â Â Â Â Â  (c) Alternatively, when the adjacent stand, extending from 150 feet from the outermost edge of the roadway to 300 feet from the outermost edge of the roadway, has attained an average height of at least 10 feet and has at least the minimum number of stems per acre of free to grow seedlings or saplings required by the board for reforestation, by rule, or at least 40 square feet of basal area per acre, no trees are required to be left in the visually sensitive corridor, or trees initially required to be left under paragraph (a) of this subsection may be removed. When harvests within the visually sensitive corridor are carried out under this paragraph, the adjacent stand, extending from 150 feet from the outermost edge of the roadway to 300 feet from the outermost edge of the roadway, shall not be reduced below the minimum number of stems per acre of free to grow seedlings or saplings at least 10 feet tall required by the board for reforestation, by rule, or below 40 square feet of basal area per acre until the adjacent visually sensitive corridor has been reforested as required under subsection (6) of this section and the stand has attained an average height of at least 10 feet and has at least the minimum number of stems per acre.

Â Â Â Â Â  (5) Harvest areas within a visually sensitive corridor shall be cleared of major harvest debris within 30 days of the completion of the harvest, or within 60 days of the cessation of active harvesting activity on the site, regardless of whether the harvest operation is complete.

Â Â Â Â Â  (6) Notwithstanding the time limits established in ORS 527.745 (1)(a), when harvesting within a visually sensitive corridor results in a harvest type 1 or harvest type 3, reforestation shall be completed by the end of the first planting season after the completion of the harvest. All other provisions of ORS 527.745 shall also apply to harvest type 1 or harvest type 3 within visually sensitive corridors.

Â Â Â Â Â  (7) Landowners and operators shall not be liable for injury or damage caused by trees left within the visually sensitive corridor for purposes of fulfilling the requirements of this section, when carried out in compliance with the provisions of the Oregon Forest Practices Act.

Â Â Â Â Â  (8) Harvest on single ownerships less than five acres in size are exempt from this section. [1991 c.919 Â§17; 1993 c.306 Â§1; 1995 s.s. c.3 Â§39e; 1996 c.9 Â§7; 1997 c.249 Â§179]

Â Â Â Â Â  527.760 Reforestation exemptions for land use changes. (1) The State Board of Forestry shall review its rules governing changes in land use and adopt or amend rules as necessary to assure that only bona fide, established and continuously maintained changes from forest uses are provided an exemption from reforestation requirements. The board shall set specific time periods for the completion of land use conversions. Among other factors, the board shall condition exemptions from reforestation requirements upon:

Â Â Â Â Â  (a) Demonstrating the intended change in land use is authorized under local land use and zoning ordinances, including obtaining and maintaining all necessary land use or construction permits and approvals for the intended change in land use;

Â Â Â Â Â  (b) Demonstrating progress toward the change in land use within the time required for planting of trees, and substantial completion and continuous maintenance of the change in land use in a time certain;

Â Â Â Â Â  (c) Allowing an exemption for only the smallest land area necessary to carry out the change in land use, and requiring that additional land area within the harvest unit remains subject to all applicable reforestation requirements; and

Â Â Â Â Â  (d) Allowing an exemption only to the extent that the proposed land use is not compatible with the maintenance of forest cover.

Â Â Â Â Â  (2) The board may require that, prior to commencing an operation where a change in land use is proposed, a bond, cash deposit, irrevocable letter of credit or other security be filed with the State Forester in an amount determined by the State Forester sufficient to cover the cost of site preparation and reforestation for the area subject to an exemption from reforestation due to a change in land use, and shall require that provisions be made for the administration and collection on such bond or security deposit in the event that the change in land use is not established or continuously maintained within a time certain.

Â Â Â Â Â  (3) Nothing in this section is intended to exempt any change in land use from, nor affect the applicability and administration of, any planning, zoning or permitting requirements provided under state or local laws or regulations. [1991 c.919 Â§8]

Â Â Â Â Â  527.765 Best management practices to maintain water quality; rules. (1) The State Board of Forestry shall establish best management practices and other rules applying to forest practices as necessary to insure that to the maximum extent practicable nonpoint source discharges of pollutants resulting from forest operations on forestlands do not impair the achievement and maintenance of water quality standards established by the Environmental Quality Commission for the waters of the state. Such best management practices shall consist of forest practices rules adopted to prevent or reduce pollution of waters of the state. Factors to be considered by the board in establishing best management practices shall include, where applicable, but not be limited to:

Â Â Â Â Â  (a) Beneficial uses of waters potentially impacted;

Â Â Â Â Â  (b) The effects of past forest practices on beneficial uses of water;

Â Â Â Â Â  (c) Appropriate practices employed by other forest managers;

Â Â Â Â Â  (d) Technical, economic and institutional feasibility; and

Â Â Â Â Â  (e) Natural variations in geomorphology and hydrology.

Â Â Â Â Â  (2) The board shall consult with the Environmental Quality Commission in adoption and review of best management practices and other rules to address nonpoint source discharges of pollutants resulting from forest operations on forestlands.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 183.310 (8), upon written petition for rulemaking under ORS 183.390 of any interested person or agency, the board shall review the best management practices adopted pursuant to this section. In addition to all other requirements of law, the petition must allege with reasonable specificity that nonpoint source discharges of pollutants resulting from forest operations being conducted in accordance with the best management practices are a significant contributor to violations of such standards.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, if the board determines that forest operations being conducted in accordance with the best management practices are neither significantly responsible for particular water quality standards not being met nor are a significant contributor to violations of such standards, the board shall issue an order dismissing the petition.

Â Â Â Â Â  (c) If the petition for review of best management practices is made by the Environmental Quality Commission, the board shall not terminate the review without the concurrence of the commission, unless the board commences rulemaking in accordance with paragraph (e) of this subsection.

Â Â Â Â Â  (d) If a petition for review is dismissed, upon conclusion of the review, the board shall issue an order that includes findings regarding specific allegations in the petition and shall state the boardÂs reasons for any conclusions to the contrary.

Â Â Â Â Â  (e) If, pursuant to review, the board determines that best management practices should be reviewed, the board shall commence rulemaking proceedings for that purpose. Rules specifying the revised best management practices must be adopted not later than two years from the filing date of the petition for review unless the board, with concurrence of the Environmental Quality Commission, finds that special circumstances require additional time.

Â Â Â Â Â  (f) Notwithstanding the time limitation established in paragraph (e) of this subsection, at the request of the Environmental Quality Commission, the board shall take action as quickly as practicable to prevent significant damage to beneficial uses identified by the commission while the board is revising its best management practices and rules as provided for in this section. [1991 c.919 Â§20; 2003 c.75 Â§95; 2003 c.749 Â§11]

Â Â Â Â Â  527.770 Good faith compliance with best management practices not violation of water quality standards; subsequent enforcement of standards. A forest operator conducting, or in good faith proposing to conduct, operations in accordance with best management practices currently in effect shall not be considered in violation of any water quality standards. When the State Board of Forestry adopts new best management practices and other rules applying to forest operations, such rules shall apply to all current or proposed forest operations upon their effective dates. However, nothing in this section prevents enforcement of water quality standards against a forest operator conducting operations after the time provided in ORS 527.765 (3)(e) for adoption of revised best management practices if the board either has not adopted revised management practices or has not made a finding that such revised best management practices are not required. [1991 c.919 Â§21; 2003 c.749 Â§12]

Â Â Â Â Â  527.780 Exemption from liability for trees or debris left on property. (1) A landowner is not liable in tort for any personal injury, death or property damage that arises out of the leaving of trees and other debris on the property of the landowner under the provisions of ORS 527.610 to 527.770, under any rules adopted pursuant to ORS 527.610 to 527.770, or under any other law or rule requiring trees and debris to be left upon property after logging or other activity on the land.

Â Â Â Â Â  (2) The limitation on liability provided by this section applies to any injury, death or damage arising out of wildfire, erosion, flooding, diversion of waters, damage to public improvements and any other injury, death or damage caused by trees or debris left by the landowner.

Â Â Â Â Â  (3) The limitation on liability provided by this section does not apply if the injury, death or damage was caused by the intentional tort of the landowner or by the gross negligence of the landowner. As used in this subsection, Âgross negligenceÂ means negligence that is materially greater than the mere absence of reasonable care under the circumstances, and that is characterized by indifference to or reckless disregard of the rights of others.

Â Â Â Â Â  (4) The limitation on liability provided by this section is in addition to any limitation on liability provided under ORS 105.672 to 105.696.

Â Â Â Â Â  (5) The limitation on liability provided by this section does not apply to any liability established by the provisions of ORS chapter 477. [1999 c.543 Â§1]

Â Â Â Â Â  527.785 Exemption from liability for large woody debris left on property. (1) A landowner is not liable in tort for any personal injury, death or property damage that arises out of the leaving of large woody debris on the property of the landowner under the provisions of ORS 527.610 to 527.770, under any rules adopted pursuant to ORS 527.610 to 527.770, or under any other law or rule requiring trees and large woody debris to be left upon property after logging or other activity on the land.

Â Â Â Â Â  (2) The limitation on liability provided by this section applies to any injury, death or damage arising out of wildfire, erosion, flooding, diversion of waters, damage to public improvements and any other injury, death or damage caused by the large woody debris left by the landowner.

Â Â Â Â Â  (3) The limitation on liability provided by this section does not apply if the injury, death or damage was caused by the intentional tort of the landowner or by the gross negligence of the landowner. As used in this subsection, Âgross negligenceÂ means negligence that is materially greater than the mere absence of reasonable care under the circumstances, and that is characterized by indifference to or reckless disregard of the rights of others.

Â Â Â Â Â  (4) The limitation on liability provided by this section is in addition to any limitation on liability provided under ORS 105.672 to 105.696.

Â Â Â Â Â  (5) The limitation on liability provided by this section does not apply to any liability established by the provisions of ORS chapter 477. [1999 c.863 Â§2]

Â Â Â Â Â  527.800 [1985 c.347 Â§1; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  527.805 [1985 c.347 Â§2; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  527.810 [1985 c.347 Â§3; repealed by 1993 c.792 Â§55]

PENALTIES

Â Â Â Â Â  527.990 Criminal penalties. (1) Subject to ORS 153.022, violation of ORS 527.670, 527.676, 527.740, 527.750 or 527.755, or any rule promulgated under ORS 527.710 is punishable, upon conviction, as a misdemeanor. Each day of operation in violation of an order issued under ORS 527.680 (3) shall be deemed to be a separate offense.

Â Â Â Â Â  (2) Violation of ORS 527.260 (1) is a misdemeanor. Violation of ORS 527.260 is punishable, upon conviction, by a fine of not more than $250 or by imprisonment in the county jail for not more than 60 days, or both. [Amended by 1953 c.262 Â§2; 1971 c.316 Â§14; 1987 c.919 Â§32; 1991 c.686 Â§10; 1995 s.s. c.3 Â§39h; 1996 c.9 Â§10; 1999 c.1051 Â§317]

Â Â Â Â Â  527.992 Civil penalties. (1) In addition to any other penalty provided by law, any person who fails to comply with any of the following may incur a civil penalty in the amount adopted under ORS 527.685:

Â Â Â Â Â  (a) The requirements of ORS 527.670, 527.676, 527.740, 527.750 or 527.755.

Â Â Â Â Â  (b) The terms or conditions of any order of the State Forester issued in accordance with ORS 527.680.

Â Â Â Â Â  (c) Any rule or standard of the State Board of Forestry adopted or issued pursuant to ORS 527.710.

Â Â Â Â Â  (d) Any term or condition of a written waiver, or prior approval granted by the State Forester pursuant to the rules adopted under ORS 527.710.

Â Â Â Â Â  (2) Imposition or payment of a civil penalty under this section shall not be a bar to actions alleging trespass under ORS 105.810, nor to actions under ORS 161.635 or 161.655 seeking to recover an amount based on the gain resulting from individual or corporate criminal violations. [1987 c.919 Â§24; 1995 s.s. c.3 Â§39i; 1996 c.9 Â§11; 2003 c.740 Â§6]

_______________



Chapter 528

Chapter 528 (Former Provisions)

Reforestation Lands and Taxation Thereof

REFORESTATION LANDS AND TAXATION THEREOF

FORESTRY AND FOREST PRODUCTS

528.010 [Amended by 1955 c.578 §1; 1959 c.496 §1; renumbered 321.255]

528.020 [Amended by 1959 c.496 §2; renumbered 321.260]

528.025 [1959 c.496 §19; renumbered 321.265]

528.030 [Amended by 1959 c.496 §3; renumbered 321.270]

528.040 [Amended by 1959 c.496 §4; renumbered 321.275]

528.050 [Amended by 1959 c.496 §5; renumbered 321.280]

528.060 [Amended by 1959 c.496 §6; renumbered 321.285]

528.070 [Amended by 1959 c.496 §7; renumbered 321.290]

528.080 [Amended by 1955 c.578 §2; 1959 c.496 §8; 1961 c.627 §25; renumbered 321.295]

528.090 [Amended by 1955 c.578 §3; 1959 c.496 §9; 1961 c.627 §26; renumbered 321.300]

528.095 [1955 c.578 §6; renumbered 321.305]

528.100 [Amended by 1955 c.326 §10; 1959 c.496 §10; renumbered 321.310]

528.110 [Amended by 1953 c.326 §10; 1959 c.496 §11; 1961 c.654 §1; renumbered 321.315]

528.115 [1959 c.496 §13; renumbered 321.320]

528.120 [Amended by 1953 c.326 §10; 1955 c.578 §4; 1959 c.496 §14; renumbered 321.325]

528.130 [Repealed by 1953 c.326 §10]

528.140 [Amended by 1959 c.496 §15; renumbered 321.330]

528.150 [Amended by 1959 c.496 §16; renumbered 321.335]

528.160 [Amended by 1953 c.326 §10; 1959 c.496 §17; renumbered 321.340]

528.170 [Amended by 1953 c.326 §10; renumbered 321.345]

528.180 [Amended by 1953 c.326 §10; renumbered 321.350]

528.190 [Amended by 1953 c.326 §10; 1959 c.496 §18; 1961 c.533 §56; renumbered 321.355]

528.990 [Renumbered as part of 321.991]

_______________

CHAPTER 529

[Reserved for expansion]



Chapter 530

Chapter 530 Â State Forests; Community Forests

2005 EDITION

STATE FORESTS; COMMUNITY FORESTS

FORESTRY AND FOREST PRODUCTS

ACQUISITION, MANAGEMENT AND DEVELOPMENT OF STATE FORESTS

530.010Â Â Â Â  State Board of Forestry authorized to acquire lands; limitations; lands designated as state forests

530.020Â Â Â Â  Conditions precedent to acceptance of title; approval by Attorney General; suit to quiet title; deeds, deposit and recordation

530.030Â Â Â Â  Conveyance of county lands to state; consideration; adjustment of delinquent fire patrol liens; contracts concerning removal of timber and disposition of proceeds from sale thereof

530.040Â Â Â Â  Exchange of forestland or timber; reservations; hearing; approval of title; status of lands received

530.050Â Â Â Â  Management of lands acquired; powers of forester; rules

530.055Â Â Â Â  Leasing lands acquired

530.059Â Â Â Â  Procedure for sales of forest products; surety deposit required of bidder

530.065Â Â Â Â  Modifying timber sale contracts

530.075Â Â Â Â  Validation of state acquisition of county land; purposes for which land may be used; disposition of revenue

530.110Â Â Â Â  Distribution of revenues from lands acquired under ORS 530.010 to 530.040

530.115Â Â Â Â  Disposition of certain moneys described in ORS 530.110; disposition of forest product rehabilitation revenues

530.120Â Â Â Â  Account of receipts from lands acquired; annual statement to county

530.130Â Â Â Â  Bonds may be sold or exchanged for lands

530.140Â Â Â Â  Forest development revenue bonds

530.150Â Â Â Â  Redemption of bonds

530.160Â Â Â Â  Refunding of bonds

530.170Â Â Â Â  Disposition of revenues from lands acquired under former statute

FOREST REHABILITATION ACT

530.210Â Â Â Â  Definitions for ORS 530.210 to 530.280

530.220Â Â Â Â  Oregon Forest Rehabilitation Act

530.230Â Â Â Â  Issuance of bonds; limitation on issues

530.240Â Â Â Â  Use of revenue from bond sales

530.250Â Â Â Â  State Forester to rehabilitate state forestlands; assistants, equipment and contracts; rules

530.255Â Â Â Â  Hardwood species for reforestation

530.280Â Â Â Â  Sinking fund account; composition, disbursement and investment

ELLIOTT STATE FOREST; COMMON SCHOOL FOREST LANDS

530.450Â Â Â Â  Withdrawal from sale of Elliott State Forest

530.460Â Â Â Â  Lands suited for growing forest products to be designated Common School Forest Lands and withdrawn from sale

530.470Â Â Â Â  Determination of lands to be designated Common School Forest Lands

530.480Â Â Â Â  Legal descriptions of lands; resolutions of State Land Board and State Board of Forestry

530.490Â Â Â Â  Management, control and protection of Common School Forest Lands and Elliott State Forest; easements

530.500Â Â Â Â  Authority of State Forester in management, protection, utilization and conservation of lands and waters; rules

530.510Â Â Â Â  Exchanges of land

530.520Â Â Â Â  Use of receipts; manner of paying administrative expenses

COMMUNITY FOREST AUTHORITIES

530.600Â Â Â Â  Definitions for ORS 530.600 to 530.628

530.602Â Â Â Â  Findings

530.604Â Â Â Â  Community forest authorities

530.606Â Â Â Â  Creation of authority; modification; dissolution

530.608Â Â Â Â  Board of directors of authority; officers; terms; rules

530.610Â Â Â Â  Levy of taxes prohibited

530.612Â Â Â Â  Powers of authority

530.614Â Â Â Â  Authorization to issue bonds or other obligations; method of issuance

530.616Â Â Â Â  Authorization to borrow moneys or to issue, sell and assume bond anticipation notes

530.618Â Â Â Â  Effect of bonds or other obligations on municipality

530.620Â Â Â Â  Loan repayment

530.622Â Â Â Â  Authorities may act jointly; limits on acquisition of forestlands

530.624Â Â Â Â  Assets and income of authority exempt from taxation; exceptions

530.626Â Â Â Â  Earnings in excess of amounts required for authority

530.628Â Â Â Â  Application of laws to authority and to issuance of bonds

FOREST MANAGEMENT VIOLATIONS

530.900Â Â Â Â  Disposition of fines and court costs

530.990Â Â Â Â  Penalties for forest management violations

ACQUISITION, MANAGEMENT AND DEVELOPMENT OF STATE FORESTS

Â Â Â Â Â  530.010 State Board of Forestry authorized to acquire lands; limitations; lands designated as state forests. (1) The State Board of Forestry, referred to in this chapter as the board, in the name of the State of Oregon, may acquire, by purchase, donation, devise or exchange from any public, quasi-public or private owner, lands which by reason of their location, topographical, geological or physical characteristics are chiefly valuable for the production of forest crops, watershed protection and development, erosion control, grazing, recreation or forest administrative purposes.

Â Â Â Â Â  (2) The board shall not acquire any land without prior approval, duly made and entered, of the county court or board of county commissioners of the county in which the lands are situated.

Â Â Â Â Â  (3) Lands acquired under the provisions of this section shall be designated as state forests. [Amended by 1953 c.43 Â§2; 1967 c.396 Â§1]

Â Â Â Â Â  530.020 Conditions precedent to acceptance of title; approval by Attorney General; suit to quiet title; deeds, deposit and recordation. Title to all lands acquired by the State Board of Forestry under ORS 530.010 shall be free and clear of all encumbrances except easements of rights of way and reservations or exceptions of gas, oil, coal, mineral and timber rights. All titles shall be approved by the Attorney General before conveyance is accepted. However, the Attorney General may approve title to lands proposed to be acquired from counties under the provisions of ORS 530.030 or proposed to be acquired by donation or devise when, in the opinion of the Attorney General, existing defects of title are of formal nature and may be cured by suit to quiet title. In case of acquisition of lands with defective title, the Attorney General may institute suit to quiet title to such lands, and all costs in connection therewith shall be a proper charge against the funds of the board. All deeds, abstracts, title insurance policies, and other evidences of title to lands acquired under ORS 530.010 to 530.040 shall be deposited with the Secretary of State. All deeds shall promptly be recorded in the county in which the lands are situated. [Amended by 1955 c.421 Â§1]

Â Â Â Â Â  530.030 Conveyance of county lands to state; consideration; adjustment of delinquent fire patrol liens; contracts concerning removal of timber and disposition of proceeds from sale thereof. (1) The county court or board of county commissioners of any county may convey to the state for state forests any lands heretofore or hereafter acquired by such county through foreclosure of tax liens, or otherwise, which are within the classification of lands authorized to be acquired under ORS 530.010, if the board deems such lands necessary or desirable for acquisition, in consideration of the payment to such county of the percentage of revenue derived from such lands as provided in ORS 530.110. In connection with any such conveyance the board shall have authority to make equitable adjustments with any county of accrued delinquent fire patrol liens on lands heretofore or hereafter acquired by such county by foreclosure of tax liens.

Â Â Â Â Â  (2) As to such lands acquired by the board with title to the timber remaining in the county for a designated period of time, the State Forester may enter into contracts with the county to supervise the removal and sale of such timber and under such contracts the gross proceeds of the sale thereof shall be disposed of as follows:

Â Â Â Â Â  (a) Ten percent of such gross proceeds shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes and under the limitations set out in ORS 530.110 (1)(a).

Â Â Â Â Â  (b) A percentage of such gross proceeds shall be accepted by the State Forester, pursuant to written contract with the county authority, as compensation for the supervision and management of county-owned timber; the moneys so derived shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the supervision and management of state forests acquired pursuant to ORS 530.010. [Amended by 1953 c.65 Â§5; 1957 c.83 Â§13; 1965 c.423 Â§1]

Â Â Â Â Â  530.040 Exchange of forestland or timber; reservations; hearing; approval of title; status of lands received. (1) It is desirable that lands acquired under the provisions of ORS 530.010 shall be consolidated in areas wherever possible through exchanges of land. It is recognized that the management of state forests will be more economically feasible through such consolidation.

Â Â Â Â Â  (2) In order to accomplish the objectives of subsection (1) of this section, the board may exchange any land acquired under the provisions of ORS 530.010, or may exchange the timber on such land, for land of approximately equal aggregate value, situated in the same county, when such exchange is in furtherance of the purposes of ORS 530.010; provided, however, the board may exchange land or timber situated in one county or counties for land situated in another county or counties if such exchange is first approved by the county court or board of county commissioners of each county involved; and provided further, that either party to any such exchange may make reservations of easements, rights of use and other interests and rights. Under the authority granted in this section the board may provide or receive, in addition to land to be exchanged, a monetary consideration where necessary to make the values comply with this subsection.

Â Â Â Â Â  (3) Before making any such exchange the board shall hold a hearing thereon at the courthouse of the county in which such lands are situated and shall give notice of the time and place thereof by publication in two successive issues of a newspaper of general circulation published in such county. The notice shall contain a description of the lands to be given and to be received in the proposed exchange. However, no such exchange shall be made until the title to the lands to be received has been approved by the Attorney General.

Â Â Â Â Â  (4) All lands received in exchange shall have the same status and be subject to the same provisions of law as the lands given in exchange therefor. [Amended by 1955 c.421 Â§2; 1959 c.103 Â§1; 1967 c.396 Â§2]

Â Â Â Â Â  530.050 Management of lands acquired; powers of forester; rules. Under the authority and direction of the State Board of Forestry except as otherwise provided for the sale of forest products, the State Forester shall manage the lands acquired pursuant to ORS 530.010 to 530.040 so as to secure the greatest permanent value of those lands to the state, and to that end may:

Â Â Â Â Â  (1) Protect the lands from fire, disease and insect pests, cooperate with the counties and with persons owning lands within the state in the protection of the lands and enter into all agreements necessary or convenient for the protection of the lands.

Â Â Â Â Â  (2) Sell forest products from the lands, and execute mining leases and contracts as provided for in ORS 273.551.

Â Â Â Â Â  (3) Enter into and administer contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department.

Â Â Â Â Â  (4) Permit the use of the lands for other purposes, including but not limited to forage and browse for domestic livestock, fish and wildlife environment, landscape effect, protection against floods and erosion, recreation, and protection of water supplies when, in the opinion of the board, the use is not detrimental to the best interest of the state.

Â Â Â Â Â  (5) Grant easements, permits and licenses over, through and across the lands. The State Forester may require and collect reasonable fees or charges relating to the location and establishment of easements, permits and licenses granted by the state over the lands. The fees and charges collected shall be used exclusively for the expenses of locating and establishing the easements, permits and licenses under this subsection and shall be placed in the State Forestry Department Account.

Â Â Â Â Â  (6) Require and collect fees or charges for the use of state forest roads. The fees or charges collected shall be used exclusively for purposes of maintenance and improvements of the roads and shall be placed in the State Forestry Department Account.

Â Â Â Â Â  (7) Reforest the lands and cooperate with the counties, and with persons owning timberlands within the state, in the reforestation, and make all agreements necessary or convenient for the reforestation.

Â Â Â Â Â  (8) Require such undertakings as in the opinion of the board are necessary or convenient to secure performance of any contract entered into under the terms of this section or ORS 273.551.

Â Â Â Â Â  (9) Sell rock, sand, gravel, pumice and other such materials from the lands. The sale may be negotiated without bidding, provided the appraised value of the materials does not exceed $2,500.

Â Â Â Â Â  (10) Enter into agreements, each for not more than 10 years duration, for the production of minor forest products.

Â Â Â Â Â  (11) Establish a forestry carbon offset program to market, register, transfer or sell forestry carbon offsets. In establishing the program, the forester may:

Â Â Â Â Â  (a) Execute any contracts or agreements necessary to create opportunities for the creation of forestry carbon offsets; and

Â Â Â Â Â  (b) Negotiate prices that are at, or greater than, fair market value for the transfer or sale of forestry carbon offsets.

Â Â Â Â Â  (12) Do all things and make all rules, not inconsistent with law, necessary or convenient for the management, protection, utilization and conservation of the lands. [Amended by 1953 c.65 Â§5; 1955 c.421 Â§3; 1957 c.228 Â§1; 1959 c.141 Â§1; 1963 c.475 Â§1; 1965 c.128 Â§1; 1967 c.396 Â§3; 1983 c.759 Â§9; 2001 c.752 Â§8; 2005 c.103 Â§37]

Â Â Â Â Â  530.055 Leasing lands acquired. Except as limited in this section but subject to separate sale of forest products under ORS 530.059, lands acquired under ORS 530.010 to 530.040 may be leased by the State Forester to any person when approved by the State Board of Forestry and for purposes deemed by the board to be more in the public interest than the purposes for which the land was acquired. [1965 c.128 Â§3]

Â Â Â Â Â  530.059 Procedure for sales of forest products; surety deposit required of bidder. (1) Before offering any forest products for sale under authority of ORS 530.050 or 530.500, the State Forester shall cause the forest products to be appraised. Should the appraised value of the forest products be in excess of $25,000, the State Forester shall not sell the same to a private person, firm or corporation, except after giving notice of the sale as required by this section, and affording an opportunity for competitive bidding either by public auction or through sealed bids, or a combination of both; provided, however, that such notice and opportunity for competitive bidding will not be required for sales in connection with:

Â Â Â Â Â  (a) Experimental or research projects in the field of forestland management or forest product utilization.

Â Â Â Â Â  (b) The removal, injury or destruction of forest products necessitated by any grant of easement or right of way, or necessitated by a permit or license to use a right of way, including trees which may endanger the use of such easement or way.

Â Â Â Â Â  (c) The removal of forest products with an appraised value of less than $100,000 that, as a result of an act of nature or other unforeseen circumstance:

Â Â Â Â Â  (A) Pose a threat to the health of the forests, waterways or forest road infrastructures; or

Â Â Â Â Â  (B) Will lose value as a result of potential theft.

Â Â Â Â Â  (d) The removal of forest products with an appraised value of less than $100,000 to facilitate the development, placement or maintenance of forest road infrastructures.

Â Â Â Â Â  (2) The State Forester shall give the notice required by subsection (1) of this section by mail to all persons requesting such notice and in such other media of communication as the State Forester may deem advisable. The State Forester shall maintain a mailing list with the names and addresses of persons who have requested to receive State Forestry Department notices of timber sales. The notice shall describe the forest products to be sold and the land on which such products are situated, state the minimum price at which the same may be sold, and contain a brief statement of the terms of the sale. As a provision of each sale, the State Forester shall reserve the right to accept or reject any or all bids.

Â Â Â Â Â  (3) Prior to or at the time the State Forester receives bids, each bidder shall furnish the State Forester with a certified check, cashierÂs check, money order, surety bond, cash deposit, assignment of surety, irrevocable letters of credit or other securities as determined acceptable by the State Forester in an amount designated by the State Forester but said amount shall not exceed 10 percent of the minimum price of the forest products to be sold, which check, order or deposit, in the case of the successful bidder, shall be retained by the State Forester as a credit toward payment of the purchase price of the forest products sold, and which, in the case of the unsuccessful bidders, shall be returned to them after determination of the successful bid. Any checks, bonds or orders furnished under this subsection shall be made payable to the State of Oregon.

Â Â Â Â Â  (4) The State Forester is authorized to require and accept a surety bond, cash deposit, assignment of surety, irrevocable letters of credit or other securities as determined acceptable by the State Forester. Claims against such bond shall be made to the State Forester for determination. If the claim is disputed, the forester may request settlement of the claim through compromise or mediation or require the claim to be litigated.

Â Â Â Â Â  (5) If the provisions of this section have been complied with, and no satisfactory bid has been received, or the bidder fails to complete the purchase, the State Forester may, at any time, during a period of six months after the advertised date of sale, sell the forest products in such manner as the forester deems appropriate, but the sale price shall not be less than the minimum terms offered in the notice of sale or the highest bid received, whichever is the larger amount. [1959 c.141 Â§4; 1963 c.475 Â§2; 1967 c.396 Â§4; 1975 c.185 Â§7; 1983 c.759 Â§10; 1987 c.324 Â§1; 1995 c.375 Â§3; 1997 c.285 Â§1]

Â Â Â Â Â  530.060 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.065 Modifying timber sale contracts. (1) During the period of a timber sale contract made under ORS 530.059, either party may propose to change or modify the terms of the contract if unforeseen circumstances develop. As used in this subsection, Âunforeseen circumstancesÂ means acts of nature or other unforeseen circumstances or conditions that:

Â Â Â Â Â  (a) Affect the nature or scope of the work to be performed or volume to be harvested under the terms of the sale contract made by the State Forester; or

Â Â Â Â Â  (b) Require additional work or harvest in an area adjacent to a timber sale made by the State Forester.

Â Â Â Â Â  (2) The State Forester is hereby authorized to change or modify the terms or conditions of the contract in the event of unforeseen circumstances requiring such change or modification under subsection (1) of this section only when:

Â Â Â Â Â  (a) Such change or modification is in the best interest of the State of Oregon; and

Â Â Â Â Â  (b) The purchaser of the timber sale agrees that the proposed change or modification will maintain an equitable contractual relationship between the parties. [1965 c.128 Â§2; 1983 c.759 Â§11; 1997 c.285 Â§2]

Â Â Â Â Â  530.070 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.075 Validation of state acquisition of county land; purposes for which land may be used; disposition of revenue. (1) Notwithstanding ORS chapter 275 or any other law, deeds of conveyance or other instruments transferring county forests, public parks or recreational areas, from a county to the State of Oregon, either acting by and through or for the use and benefit of the State Board of Forestry, are validated and shall be conclusive evidence of the transfer of such lands from the county to the state.

Â Â Â Â Â  (2) The State Board of Forestry shall use, manage and develop such lands for the purposes designated in ORS 275.320 if such lands are suitable for such purposes; otherwise, the lands shall be used for the purposes stated in ORS 530.010 and any revenue derived from the sale of forest products from such lands shall be disposed of in accordance with the provisions of ORS 530.110 (2). In other instances where the county received title to the land from a grantor with the provision that the land be used for particular purposes, this section shall not be construed to obviate such purposes. [1963 c.475 Â§3]

Â Â Â Â Â  530.080 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.090 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.100 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  530.110 Distribution of revenues from lands acquired under ORS 530.010 to 530.040. (1) All revenues derived from lands acquired without cost to the state, or acquired from counties pursuant to ORS 530.030, shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes stated in subsection (3) of this section, and in accordance with the following distribution:

Â Â Â Â Â  (a) Fifteen percent shall be credited to the State Forests Protection Subaccount of the State Forestry Department Account until the amount in such subaccount shall reach $475,000. Thereafter, the revenues shall be disposed of as stated in paragraphs (b) and (c) of this subsection, unless needed to maintain the $475,000 level. All moneys in the State Forests Protection Subaccount are appropriated continuously to the State Forester who may use such money under the following priorities:

Â Â Â Â Â  (A) First, in addition to or in lieu of other moneys available, to pay the cost of protection, as determined under ORS 477.270, for lands acquired under ORS 530.010 to 530.040.

Â Â Â Â Â  (B) Second, to provide moneys needed for activities authorized by subsection (3) of this section.

Â Â Â Â Â  (C) From remaining moneys, to pay costs incurred in the suppression of fire originating on or spreading from an operation area, as defined in ORS 477.001, on state-owned forestland acquired under ORS 530.010 to 530.040. The State Forester shall make payments with approval of the State Board of Forestry for such fire suppression costs; except that no payments shall be made for such costs or portion thereof when other parties are responsible under law or contracts for the payment of such costs.

Â Â Â Â Â  (b) Seventy-five percent of all such revenues remaining after the percentage disposed of as stated in paragraph (a) of this subsection, shall be disposed of as provided in ORS 530.115.

Â Â Â Â Â  (c) Twenty-five percent of all such revenues remaining after the percentage disposed of as stated in paragraph (a) of this subsection, shall be used for the purposes set out in subsection (3) of this section.

Â Â Â Â Â  (2) All revenues from lands other than lands designated in subsection (1) of this section, acquired under ORS 530.010 to 530.040, shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes stated in subsection (3) of this section, and in accordance with the following distribution:

Â Â Â Â Â  (a) Until each legal subdivision of the lands has been credited with an amount equal to the purchase price thereof, the revenues shall reimburse the State Forestry Department Account. If sufficient revenue to reimburse the State Forestry Department Account is not generated from the purchased parcels within five years from the date of acquisition, the State Forester, with the consent of the affected county, shall deduct all or portions of the unreimbursed purchase costs from the revenue distributed to that county in accordance with ORS 530.115 (1). Thereafter paragraphs (b), (c) and (d) of this subsection apply.

Â Â Â Â Â  (b) The percentage required under subsection (1)(a) of this section shall be credited to the State Forests Protection Subaccount, thereafter, the revenues shall be disposed of as stated in paragraphs (c) and (d) of this subsection.

Â Â Â Â Â  (c) Seventy-five percent of all such revenues remaining after paragraphs (a) and (b) of this subsection have been complied with, shall be disposed of as provided in ORS 530.115.

Â Â Â Â Â  (d) Twenty-five percent of all such revenues remaining after the percentage disposed of as stated in paragraphs (a) and (b) of this subsection, shall be used for the purposes set out in subsection (3) of this section.

Â Â Â Â Â  (3) The moneys in the State Forestry Department Account derived from those percentages of revenues set out in subsections (1)(c) and (2)(d) of this section shall be used for the redemption of Oregon forest development revenue bonds and payment of interest thereon, for the acquisition, development and management of forestlands and for such other purposes as are necessary in carrying out ORS 530.010 to 530.110. [Amended by 1953 c.65 Â§5; 1957 c.83 Â§14; 1965 c.317 Â§6; 1965 c.423 Â§2; 1969 c.428 Â§1; 1991 c.459 Â§423; 1991 c.876 Â§1; 1997 c.249 Â§180]

Â Â Â Â Â  530.115 Disposition of certain moneys described in ORS 530.110; disposition of forest product rehabilitation revenues. (1) Except as set forth in subsection (2) of this section, moneys described in ORS 530.110 (1)(b) and (2)(c) shall be credited to the county in which the lands are situated and shall be paid quarterly to the county by a warrant drawn as provided by law, pursuant to claim therefor, duly approved by the State Board of Forestry. Payment shall be made on or before the last day of each month following the end of the calendar quarters ending on March 31, June 30, September 30 and December 31. Money received under this subsection by the county shall be applied in the following order:

Â Â Â Â Â  (a) The county general fund shall be reimbursed for all costs and expenses incurred by the county in the maintenance and supervision of such lands and in any suits by it to quiet its title to lands conveyed to the state; provided that the proceeds so applied shall not be less than 10 percent of the total proceeds received.

Â Â Â Â Â  (b) Twenty-five percent of the remainder of the money shall be credited and paid into the county school fund created under ORS 328.005.

Â Â Â Â Â  (c) The remainder of the money shall be by the county prorated and apportioned to the various taxing districts in which the lands are situated in the proportion that the rate of tax levy in each district as shown by the tax levy filed with the assessor for the last year in process of collection, bears to the total rate of tax levy of all such taxing bodies for such year.

Â Â Â Â Â  (2) After payment of the principal and interest of each bond issue issued pursuant to ORS 530.210 to 530.280, 20 percent of the moneys derived from forest products created through expenditures of moneys available from such bond issue shall be credited to the General Fund until the state is reimbursed for its costs under the bond issue in that county. However, the governing body of the county in its discretion may authorize a higher percentage of that countyÂs allocation for any year to be so credited to the General Fund. [1969 c.428 Â§3; 1969 c.595 Â§16; 1973 c.436 Â§2; 1977 c.840 Â§17]

Â Â Â Â Â  530.120 Account of receipts from lands acquired; annual statement to county. The State Board of Forestry shall keep an accurate account, by legal subdivisions, of all receipts from lands acquired under the provisions of ORS 530.010 to 530.040 and shall credit to each legal subdivision the revenues derived therefrom. The board shall render annually to each county in which lands acquired under the provisions of ORS 530.010 to 530.040 are situated, a statement, by legal subdivisions, showing the revenues derived from each of such legal subdivisions.

Â Â Â Â Â  530.130 Bonds may be sold or exchanged for lands. (1) In compliance with the applicable provisions of ORS 286.031 to 286.051 and 286.061, the State Board of Forestry may issue the revenue bonds described in ORS 530.140 in exchange for lands selected by it in accordance with ORS 530.010, or may sell such bonds in such manner as it deems advisable. Should the bonds be sold by the board, the proceeds shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be expended only by warrant of the Oregon Department of Administrative Services in the payment of vouchers bearing the approval of the board in the purchase of lands, as provided in ORS 530.010.

Â Â Â Â Â  (2) Lands proposed to be taken in exchange for bonds shall first be appraised by the board and the appraisal approved by the Department of State Lands. [Amended by 1957 c.83 Â§15; 1959 c.209 Â§1; 1975 c.614 Â§17; 1981 c.660 Â§43]

Â Â Â Â Â  530.140 Forest development revenue bonds. (1) The State Board of Forestry may sell revenue bonds of the State of Oregon, to be known as Oregon forest development revenue bonds, in an amount not exceeding $500,000 in denominations not exceeding $1,000 each. The bonds shall not constitute a general obligation of the state, nor be a lien on any of the lands acquired by the state under ORS 530.010.

Â Â Â Â Â  (2) The bonds shall bear interest at a rate to be determined by the board, but not to exceed four percent per annum, payable semiannually at the office of the State Treasurer. The bonds shall be numbered consecutively, beginning with number one, and shall be due 50 years from date of issue, but shall be payable when sufficient moneys are available therefor in the State Forestry Department Account, as provided in ORS 530.150.

Â Â Â Â Â  (3) The bonds shall be payable to bearer and shall have interest coupons attached, which shall also be payable to bearer. The holder of any such bond may have the ownership of the bond registered with the State Treasurer with respect to the principal of the bond. The registered owner of any bond may have such bond changed to be payable to bearer by filing with the State Treasurer an irrevocable bond power, transferring all rights in the bond to bearer.

Â Â Â Â Â  (4) The board shall keep a record of every purchaser of the bonds as originally issued. [Amended by 1957 c.83 Â§16]

Â Â Â Â Â  530.150 Redemption of bonds. (1) When funds are available therefor, as provided in ORS 530.110, the State Board of Forestry shall cause to be published in a newspaper of general and wide circulation in the state a notice of call for redemption at par and accrued interest of sufficient revenue bonds to utilize such funds. The notice shall be published not less than twice, the second publication to be not less than 14 days after the first and not less than 30 days prior to the date of such call.

Â Â Â Â Â  (2) The bonds shall be called in numerical order, beginning with the lowest number, and shall cease to draw interest after the date fixed for redemption. Interest and principal of the bonds shall be payable solely from the moneys available for such purposes in the State Forestry Department Account.

Â Â Â Â Â  (3) Not less than 10 days before the date set by the board for redemption of any of the revenue bonds, or the refunding bonds issued under ORS 530.160, the board shall certify to the State Treasurer the amount necessary to pay such redemption. Upon receipt of the certificate, the treasurer shall prepare and verify a claim for the amount set out therein, attaching thereto the certificate, and present the same to the Oregon Department of Administrative Services which shall issue a warrant therefor payable out of the moneys available for such purposes in the State Forestry Department Account.

Â Â Â Â Â  (4) All bonds and interest coupons upon payment shall be deposited by the State Treasurer with the Oregon Department of Administrative Services, to be attached to the original claim of the State Treasurer for payment. [Amended by 1957 c.83 Â§17; 1975 c.614 Â§18]

Â Â Â Â Â  530.160 Refunding of bonds. If the revenue bonds have not been redeemed within 50 years of the date of issue as provided in ORS 530.140, the State Board of Forestry shall cause to be sold refunding bonds in an amount sufficient to provide funds for the redemption of such unredeemed bonds as have been outstanding for 50 years, the proceeds of the sale of which refunding bonds shall be used solely for the purpose of calling and paying such bonds and coupons so refunded. The refunding bonds shall be of like tenor as those refunded, and shall be payable only from the moneys available for such purposes in the State Forestry Department Account. The bonds shall show by indorsement thereon that their legality has been approved by the Attorney General of Oregon. [Amended by 1957 c.83 Â§18]

Â Â Â Â Â  530.170 Disposition of revenues from lands acquired under former statute. Revenues from lands acquired by the state pursuant to section 5, chapter 478, Oregon Laws 1939, shall be disposed of as provided by law at the time of such acquisition; provided that the county court or board of county commissioners of any county from which such lands were acquired may, by resolution duly made and entered, and delivery of a certified copy thereof to the board, elect to have such revenues disposed of as provided in ORS 530.110 (1). [Amended by 1957 c.83 Â§19]

FOREST REHABILITATION ACT

Â Â Â Â Â  530.210 Definitions for ORS 530.210 to 530.280. When used in ORS 530.210 to 530.280, unless the context clearly would be otherwise:

Â Â Â Â Â  (1) ÂBondsÂ are the general obligation bonds of the State of Oregon issued pursuant to Article XI-E, Oregon Constitution.

Â Â Â Â Â  (2) ÂForestlandÂ is any land suitable for the production of forest crops. [Amended by 1955 c.115 Â§1]

Â Â Â Â Â  530.220 Oregon Forest Rehabilitation Act. ORS 530.210 to 530.280 shall be known as the Oregon Forest Rehabilitation Act.

Â Â Â Â Â  530.230 Issuance of bonds; limitation on issues. In order to provide funds for the purposes specified in Article XI-E of the Oregon Constitution, bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061, but the annual issue shall not exceed $750,000. [Amended by 1981 c.660 Â§44]

Â Â Â Â Â  530.240 Use of revenue from bond sales. The moneys arising from the sale of each issue of bonds shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the rehabilitation, reforestation, management and development of state-owned forestlands and the acquisition of lands for said purposes. Moneys acquired under ORS 530.230 shall be in addition to and not in lieu of moneys regularly appropriated or otherwise made available to the State Board of Forestry for the administration, management and protection of state forestlands. [Amended by 1957 c.83 Â§20]

Â Â Â Â Â  530.250 State Forester to rehabilitate state forestlands; assistants, equipment and contracts; rules. (1) The State Forester, under the direction of the State Board of Forestry, shall rehabilitate, reforest and develop state-owned forestlands so as to secure the highest permanent usefulness to the whole people of the state. In the management and control of such land, the State Forester may employ assistants and such other help as in the judgment of the State Forester may be necessary and may purchase machinery, equipment and supplies required to accomplish the purposes hereof. The State Forester may enter into any and all contracts, in the name of the board, deemed necessary for the rehabilitation, reforestation and development of said lands.

Â Â Â Â Â  (2) The board shall carry out the provisions of ORS 530.210 to 530.280 and may promulgate such rules and regulations and do any other act or thing necessary to meet fully the requirements of such sections.

Â Â Â Â Â  530.255 Hardwood species for reforestation. (1) When making reforestation plans for state-owned or state-managed lands the State Forester, insofar as edaphic conditions permit, shall select suitable hardwood species as well as coniferous species.

Â Â Â Â Â  (2) Silvicultural practices shall have as their objective the maintenance or improvement of forest health and soil fertility and the production of a continuous supply of coniferous and hardwood timber consistent with sound management of fish, wildlife, recreational and watershed values. [1993 c.346 Â§2]

Â Â Â Â Â  530.260 [Amended by 1975 c.462 Â§15; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  530.270 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  530.280 Sinking fund account; composition, disbursement and investment. (1) There hereby is created a sinking fund account to provide for the payment of the principal and interest of all bonds issued pursuant to the provisions of ORS 530.210 to 530.280. The fund shall consist of the following:

Â Â Â Â Â  (a) All moneys derived from taxes levied under ORS 291.445;

Â Â Â Â Â  (b) All moneys derived from the sale, exchange or use of land acquired pursuant to ORS 530.240; and

Â Â Â Â Â  (c) Except as provided in ORS 530.115, all moneys received from the disposal of forest products created through expenditures of moneys available under the Oregon Forest Rehabilitation Act for reforestation.

Â Â Â Â Â  (2) The moneys referred to in subsection (1) of this section shall be set aside for sinking fund purposes until the issues of bonds which provided funds for such reforestation have been retired. The State Forester shall designate and keep records of the area of land on which the funds from particular issues of bonds have been expended for such reforestation.

Â Â Â Â Â  (3) Disbursement from the sinking fund shall be made, for the purposes stated, upon the submission of duly verified claims, approved by the State Board of Forestry, to the Secretary of State, who shall audit the same in the manner that other claims against the state are audited. The Oregon Department of Administrative Services thereupon shall draw a warrant on the State Treasurer against the fund. The money in the sinking fund may be invested as provided in ORS 293.701 to 293.820. [Amended by 1955 c.115 Â§2; 1957 c.83 Â§21; 1967 c.335 Â§52; 1969 c.428 Â§4; 1991 c.220 Â§14; 1999 c.59 Â§168]

Â Â Â Â Â  530.290 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  530.300 [Amended by 1955 c.115 Â§3; repealed by 1969 c.428 Â§5]

Â Â Â Â Â  530.410 [Amended by 1955 c.121 Â§1; repealed by 1957 c.240 Â§10]

Â Â Â Â Â  530.420 [Repealed by 1957 c.240 Â§10]

Â Â Â Â Â  530.430 [Amended by 1953 c.76 Â§2; 1955 c.121 Â§2; repealed by 1957 c.240 Â§10]

Â Â Â Â Â  530.440 [1955 c.121 Â§3; repealed by 1957 c.240 Â§10]

ELLIOTT STATE FOREST; COMMON SCHOOL FOREST LANDS

Â Â Â Â Â  530.450 Withdrawal from sale of Elliott State Forest. Any lands in the national forests on February 25, 1913, selected by, and patented to, the State of Oregon, for the purpose of establishing a state forest, hereby are withdrawn from sale except as provided in ORS 530.510. The state forest shall be known as the Elliott State Forest. [1957 c.240 Â§1]

Â Â Â Â Â  530.460 Lands suited for growing forest products to be designated Common School Forest Lands and withdrawn from sale. (1) The Department of State Lands and the State Board of Forestry shall designate and set aside those lands owned by the State of Oregon, under the jurisdiction of the Department of State Lands, which are primarily suited for the growing of timber and other forest products.

Â Â Â Â Â  (2) The state-owned lands shall be designated and set aside pursuant to ORS 530.470 and 530.480, and when so designated and set aside, shall be known as the Common School Forest Lands and hereby are dedicated for the primary purposes stated in subsection (1) of this section and shall be withdrawn from sale except as provided in ORS 530.450 to 530.520. [1957 c.240 Â§2; 1967 c.396 Â§5]

Â Â Â Â Â  530.470 Determination of lands to be designated Common School Forest Lands. (1) Periodically as is necessary, the Department of State Lands and the State Board of Forestry shall proceed to designate and set aside Common School Forest Lands as rapidly as forestry data and information are obtained from field examinations of the lands eligible for dedication under ORS 530.450 to 530.520.

Â Â Â Â Â  (2) Any lands so designated and set aside may, at any time, be returned to their original status by similar actions of said agencies, if said lands are to be used for higher and better use for the general public, including the sale of said lands where lawful. [1957 c.240 Â§3; 1967 c.396 Â§6]

Â Â Â Â Â  530.480 Legal descriptions of lands; resolutions of State Land Board and State Board of Forestry. As the Common School Forest Lands are determined as required by ORS 530.450 to 530.520, such lands shall be described by legal subdivision. The State Land Board and the State Board of Forestry, respectively in their regular meetings, shall by separate board resolutions designate and set aside such lands as a part of the Common School Forest Lands; lands in the Elliott State Forest, as determined by ORS 530.450, shall be similarly described and reserved. A copy of each board resolution certified by the Director of the Department of State Lands or the State Forester, respectively, together with the description of the lands involved, shall be filed with the Secretary of State, who shall keep such copies and descriptions in conjunction with the auditing records of the State Forestry Department Account. [1957 c.240 Â§4; 1969 c.594 Â§58]

Â Â Â Â Â  530.490 Management, control and protection of Common School Forest Lands and Elliott State Forest; easements. (1) Notwithstanding the provisions of any other law, or authority granted thereunder, after the board resolutions and legal descriptions are filed with the Secretary of State as required by ORS 530.480, the State Forester hereby shall be authorized, under the supervision of the State Board of Forestry and the regulations of said board, to manage, control and protect the Common School Forest Lands. Also, notwithstanding the provisions of any other law, or authority granted thereunder, the State Forester hereby is authorized, under the supervision of the State Board of Forestry and the regulations of said board, to manage, control and protect the Elliott State Forest Lands. In each instance the State Forester shall manage, control and protect such forests and forestlands so as to secure the greatest permanent value of the lands to the whole people of the State of Oregon, particularly for the dedicated purposes of the lands and the common schools to which the resources of the lands are devoted.

Â Â Â Â Â  (2) Easements on, over and across the Common School Forest Lands and the Elliott State Forest Lands may be granted as follows:

Â Â Â Â Â  (a) Permanent easements determined by the State Forester and State Board of Forestry as necessary to accomplish the dedicated purposes of such lands may be granted by the Department of State Lands.

Â Â Â Â Â  (b) Easements other than permanent may be granted by the State Forester under joint rules of the State Board of Forestry and Department of State Lands.

Â Â Â Â Â  (3) The authority granted the State Forester in this section shall not supersede the authority of the Department of State Lands to grant easements on or leases for the Common School Forest Lands and Elliott State Forest Lands for grazing purposes or for the exploration and development of minerals, oil or gas, and any consideration received by the Department of State Lands therefor shall be excepted from the provisions of ORS 530.520; provided, however, the Department of State Lands shall cooperate with the forestry program of the State Forester in granting such easements and leases and make provisions therein for continuing the primary purposes for which such land has been dedicated. [1957 c.240 Â§5]

Â Â Â Â Â  530.500 Authority of State Forester in management, protection, utilization and conservation of lands and waters; rules. In order to accomplish the purposes of ORS 530.490, the State Forester may:

Â Â Â Â Â  (1) Protect the lands from fire, disease and insect pests, cooperate with the counties and with persons owning lands within the state in the protection of the lands and enter into all agreements necessary or convenient for the protection of the lands.

Â Â Â Â Â  (2) Enter into and administer contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department.

Â Â Â Â Â  (3) Permit the use of the lands for other purposes, including but not limited to fish and wildlife environment, landscape effect, protection against flood and erosion, recreation and production and protection of water supplies when the use is not detrimental to the purpose for which the lands are dedicated.

Â Â Â Â Â  (4) Contract with other governmental bodies for the protection of water supplies to facilitate the multiple use of publicly owned water supplies for recreational purposes as well as a source of water for domestic and industrial use.

Â Â Â Â Â  (5) Grant permits and licenses on, over and across the lands.

Â Â Â Â Â  (6) Reforest the lands and cooperate with persons owning timberlands within the state in the reforestation, and make all agreements necessary or convenient for the reforestation.

Â Â Â Â Â  (7) Establish a forestry carbon offset program to market, register, transfer or sell forestry carbon offsets. In establishing the program, the forester may:

Â Â Â Â Â  (a) Execute any contracts or agreements necessary to create opportunities for the creation of forestry carbon offsets; and

Â Â Â Â Â  (b) Negotiate prices that are at, or greater than, fair market value for the transfer or sale of forestry carbon offsets.

Â Â Â Â Â  (8) Do all things and make all rules and regulations, not inconsistent with law, necessary or convenient for the management, protection, utilization and conservation of the lands.

Â Â Â Â Â  (9) Require such undertakings as in the opinion of the State Forester are necessary or convenient to secure performance of any agreement authorized in ORS 530.450 to 530.520. [1957 c.240 Â§6; 1959 c.141 Â§2; 1967 c.396 Â§7; 1969 c.194 Â§1; 2001 c.752 Â§9; 2005 c.103 Â§38]

Â Â Â Â Â  530.510 Exchanges of land. The State Forester may propose and initiate any exchange of land of the Elliott State Forest or Common School Forest Lands, or propose and initiate any exchange of timber on such lands, for land of approximately equal aggregate value, when any such exchange is in the furtherance of the purposes of ORS 530.450 to 530.520. However:

Â Â Â Â Â  (1) Any exchange of land of the Elliott State Forest must be for the consolidation of the forest;

Â Â Â Â Â  (2) The State Land Board and the State Board of Forestry shall, each separately, approve such exchanges by resolutions of the respective boards; and

Â Â Â Â Â  (3) The county court or board of county commissioners of the county, or counties, in which such land is situated, shall approve such exchange, and after such approval the exchanges shall be consummated by legal conveyance from the Department of State Lands.

Â Â Â Â Â  (4) Under the authority granted in this section, in addition to land to be exchanged, a monetary consideration may be provided or received where necessary to make the values comply with this section. No exchange shall be made until title to the lands to be received has been approved by the Attorney General. All lands received in exchange shall have the same status and be subject to the same provisions of law as the lands given in exchange therefor. [1957 c.240 Â§9; 1959 c.141 Â§5; 1967 c.396 Â§8; 1969 c.194 Â§2; 1969 c.594 Â§59]

Â Â Â Â Â  530.520 Use of receipts; manner of paying administrative expenses. (1) Excepting receipts from the easements and leases designated in ORS 530.490 (3), all receipts from the Elliott State Forest and the Common School Forest Lands shall be paid into the Common School Fund and are continuously appropriated to the Department of State Lands for the purposes for which other moneys in the Common School Fund may be used and to reimburse the Common School Forest Revolving Fund as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) The Common School Forest Revolving Fund, in an amount not exceeding $300,000, is established as a fund, separate and distinct from the General Fund, in the State Treasury. Interest earned by the fund shall be credited to the fund. The revolving fund is continuously appropriated to the State Forester for the payment of administrative expenses incurred by the State Forester in the management, control and protection of the Elliott State Forest and the Common School Forest Lands and in processing the sale of forest products and the disposal of privileges under ORS 530.500. The revolving fund shall be reimbursed at least once each month by submission to the Department of State Lands of a claim for payment approved by the State Forester and payment of the claim to the revolving fund out of the Common School Fund, that payment representing a portion of receipts paid into the Common School Fund under subsection (1) of this section.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, Âadministrative expensesÂ means a classification of expenses incurred by the State Forester in performing functions referred to in paragraph (a) of this subsection as a whole, rather than expenses incurred in performing any specific function that is a part of the whole; and it means expenditures recognized as operating costs of a current or past period, including refund of overpayments in the sale of forest products, and capital expenditures for buildings, furniture, fixtures or equipment.

Â Â Â Â Â  (3) After the end of each six-month period the State Forester shall submit to the Department of State Lands a statement of capital asset account balances as of the end of that period for buildings, furniture, fixtures and equipment held by the State Forester in performing functions referred to in subsection (2)(a) of this section and in which the Common School Fund has a vested interest, showing the amount of that interest. [1957 c.240 Â§7; 1967 c.421 Â§203; 1975 c.614 Â§19; 1977 c.167 Â§1; 1989 c.966 Â§59]

COMMUNITY FOREST AUTHORITIES

Â Â Â Â Â  530.600 Definitions for ORS 530.600 to 530.628. As used in ORS 530.600 to 530.628, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorityÂ means a community forest authority created under ORS 530.606.

Â Â Â Â Â  (2) ÂBoardÂ means the board of directors of a community forest authority.

Â Â Â Â Â  (3) ÂCommunity forestlandsÂ means private lands that are zoned and permanently managed for commercial forestland use and any interests in those private lands, including related roads or other improvements financed by a community forest authority.

Â Â Â Â Â  (4) ÂMunicipalityÂ means a city or county. [2005 c.500 Â§1]

Â Â Â Â Â  Note: 530.600 to 530.628 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 530 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  530.602 Findings. To provide the people of the State of Oregon with renewable commercial forest resources that promote community stability and sound conservation practices, the Legislative Assembly finds that it is necessary and desirable to authorize the creation of community forest authorities having the power to finance community forestlands and to authorize those authorities to issue revenue bonds and other obligations for that purpose. [2005 c.500 Â§2]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.604 Community forest authorities. The governing body of a municipality may create a community forest authority under ORS 530.606. An authority may issue obligations on behalf of the municipality creating the authority to finance community forestlands. An authority may not be created or maintained for a purpose other than to finance community forestlands as described in ORS 530.600 to 530.628. [2005 c.500 Â§3]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.606 Creation of authority; modification; dissolution. (1) Upon the written request of three individuals or upon its own motion, the governing body of a municipality may create a community forest authority for the purpose of financing community forestlands.

Â Â Â Â Â  (2) The governing body of a municipality may create a community forest authority by ordinance or resolution adopted following a public hearing held according to the laws of the municipality. The ordinance or resolution shall set forth:

Â Â Â Â Â  (a) The name of the authority.

Â Â Â Â Â  (b) The number of directors of the authority.

Â Â Â Â Â  (c) The term of office of the directors.

Â Â Â Â Â  (d) Other provisions that the governing body determines are necessary and appropriate and not inconsistent with the provisions of ORS 530.600 to 530.628.

Â Â Â Â Â  (3) Upon adoption of an ordinance or resolution creating a community forest authority, the authority is deemed created.

Â Â Â Â Â  (4) A community forest authority created under this section has the power and authority necessary to perform its duties under ORS 530.600 to 530.628.

Â Â Â Â Â  (5) The governing body that creates a community forest authority under this section may, at its sole discretion:

Â Â Â Â Â  (a) Alter or change the structure, organization, programs or activities of the authority, subject to any limitations imposed by law or contract; and

Â Â Â Â Â  (b) Dissolve the authority at any time if the authority has no outstanding revenue bonds or other obligations or if the authority makes arrangements regarding outstanding revenue bonds or other obligations that are satisfactory to creditors. [2005 c.500 Â§4]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.608 Board of directors of authority; officers; terms; rules. (1) The governing body of a municipality that creates a community forest authority under ORS 530.606 shall appoint a board of directors containing not fewer than five nor more than 11 directors to manage and control the authority. At least one-third of the directors must represent conservation interests. At least one-third of the directors must represent business interests and one director must serve as a member of the governing body that created the authority. The balance of the directors must be members of the public. A director who is a member of the governing body that created the authority shall serve as a director only as long as that director is a current member of the governing body.

Â Â Â Â Â  (2) The term of office of directors of an authority may not exceed four years and the directors serve at the pleasure of the governing body of the municipality.

Â Â Â Â Â  (3) The directors of an authority serve without compensation but may be reimbursed for expenses incurred in the performance of their duties.

Â Â Â Â Â  (4) The board of directors of an authority shall adopt rules for conducting meetings and carrying out the duties of the board. Decisions of the board must be recorded in a minute book that is a public record. A majority of the directors of the board constitutes a quorum for the transaction of business and a majority of directors present and voting is sufficient for the passage of a motion or a resolution.

Â Â Â Â Â  (5) The board may employ and compensate employees, bond counsel, financial advisors, feasibility consultants, accountants, attorneys or other advisors that the board deems necessary and appropriate. [2005 c.500 Â§5]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.610 Levy of taxes prohibited. A community forest authority created under ORS 530.606 does not have the power or authority to levy taxes. [2005 c.500 Â§6]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.612 Powers of authority. Except as otherwise provided in ORS 530.610, a community forest authority shall have the power necessary to accomplish the purpose of financing community forestlands under ORS 530.600 to 530.628, including the power to:

Â Â Â Â Â  (1) Sue and be sued in its own name.

Â Â Â Â Â  (2) Enter into agreements relating to the operation of community forestlands upon terms and conditions the board deems appropriate.

Â Â Â Â Â  (3) Borrow money by issuing notes, revenue bonds or other revenue obligations for the purpose of carrying out its powers.

Â Â Â Â Â  (4) Mortgage, assign and pledge its assets, or a portion of its assets, whether then owned or thereafter acquired, to pledge and assign the revenues and receipts from the assets, to acquire, hold and dispose of mortgages or other similar documents relating to community forestlands and to arrange and provide for guarantees and other security agreements.

Â Â Â Â Â  (5) Lend money to a nonprofit corporation for the acquisition, furnishing or extension of and improvements to community forestlands.

Â Â Â Â Â  (6) Enter into contracts, leases and other undertakings in its own name.

Â Â Â Â Â  (7) Adopt and amend ordinances and resolutions. [2005 c.500 Â§7]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.614 Authorization to issue bonds or other obligations; method of issuance. (1) To accomplish its purposes, a community forest authority created under ORS 530.606 may issue revenue bonds or other revenue obligations payable from the revenues derived from the repayment of loans to nonprofit corporations whose purpose is to own and operate community forestlands. The issuance of revenue bonds or other revenue obligations is governed by the provisions of this section and is not subject to the prior approval of the electors of the municipality that created the authority.

Â Â Â Â Â  (2) An authority may issue and sell revenue bonds or other revenue obligations payable as to principal and interest only out of the fund or funds established under this section or other assets of the authority that are pledged by the board of directors to secure the revenue bonds or other revenue obligations. The bond resolution:

Â Â Â Â Â  (a) Must specify the public purposes for which the proceeds of the revenue bonds or other revenue obligations will be expended and declare the estimated cost of carrying out those purposes.

Â Â Â Â Â  (b) Must contain covenants and provide for the issuance and sale of revenue bonds or other revenue obligations in a form, amount and manner that the directors determine. In declaring the estimated cost, the directors may include the moneys necessary for working capital, reserves, capitalized interest, the payment of financing and legal expenses, the repayment of advances and the start-up costs.

Â Â Â Â Â  (c) May provide that community forestlands subsequently acquired by a nonprofit corporation shall be deemed betterments or additions to, or extensions of, the community forestlands, whether or not physically connected.

Â Â Â Â Â  (d) Must provide for the establishment of one or more special funds under the control of the board or a trustee.

Â Â Â Â Â  (e) Must obligate the authority to deposit and expend the proceeds of the revenue obligations only into and from the fund or funds established under this section and to set aside and pay into the fund or funds a fixed proportion or fixed amount of the revenues derived from the community forestlands or other corporate activities as the board finds in the best interest of the authority and the payment of its obligations.

Â Â Â Â Â  (3) A revenue bond or other revenue obligation issued against a fund or funds established under this section is a valid claim of the holder only as against the fund or funds, the proportion or amount of the revenues pledged to the fund or funds and the other assets pledged, assigned or encumbered by the authority to secure the revenue bond or other revenue obligation. Each revenue bond or other revenue obligation must state on its face that:

Â Â Â Â Â  (a) The bond or obligation is payable from a special fund or funds and name the fund or funds and the resolution that established the fund or funds; or

Â Â Â Â Â  (b) That the bond or obligation is payable from other assets and identify those other assets and the resolution pledging, assigning or encumbering them.

Â Â Â Â Â  (4) A pledge, assignment or encumbrance of revenues or other moneys or obligations or other assets made by an authority shall be valid and binding from the time that the pledge or assignment is made against a party with a subsequent claim of any kind in tort, contract, or otherwise against the authority, irrespective of whether the party has actual notice of the pledge, assignment or encumbrance. The pledge, assignment or encumbrance must be noted in the boardÂs minute book or bond transcripts, which shall be constructive notice thereof to all parties, and neither the resolution nor other instrument by which a pledge, assignment or encumbrance is created need be otherwise recorded, nor shall the filing of a financing statement under the Uniform Commercial Code be required to perfect the pledge, assignment or encumbrance. Revenues or other moneys or assets pledged, assigned or encumbered and later received by an authority are subject to the lien of the pledge immediately without physical delivery or further act.

Â Â Â Â Â  (5) A revenue bond or other revenue obligation issued under the provisions of this section shall bear the date or dates, mature at the time or times, be in denominations and in a form, either coupon or registered or both, carry registration privileges, be made transferable, exchangeable and interchangeable, be payable in the medium, at the place or places, contain the covenants and be subject to the terms of redemption that the board may declare in the bond resolution.

Â Â Â Â Â  (6) The revenue bonds or other revenue obligations issued by an authority may be sold by the board upon the terms and conditions and at the rate or rates of interest and for the price or prices that the authority deems most advantageous to the authority, with or without public bidding. The authority may make contracts for future sale from time to time of revenue bonds or other revenue obligations by which the contract purchasers are committed to the prices, terms and conditions stated in the contract, and the board may pay the consideration that the board deems proper for the commitments.

Â Â Â Â Â  (7) The board by resolution may provide for the issuance of funding and refunding revenue bonds or other revenue obligations in order to take up and refund a series, or portion of a series, of outstanding revenue bonds or other revenue obligations at a time determined by the board. Refunding revenue bonds or other revenue obligations may be sold or exchanged at a price that the board determines is in the best interest of the authority.

Â Â Â Â Â  (8) A revenue bond or other revenue obligation issued pursuant to this section is a legal security that may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under a law relating to deposits of public moneys and constitutes legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations, and insurance companies. All revenue bonds and obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state. [2005 c.500 Â§8]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.616 Authorization to borrow moneys or to issue, sell and assume bond anticipation notes. A community forest authority created under ORS 530.606 may borrow from banks, investment banks or other lenders sums of money on terms that the board deems necessary or advisable. An authority may also issue, sell and assume bond anticipation notes or the equivalent that bear a date, mature at a time, be in denominations and in a form, be payable in a medium, at a place, and be subject to the terms of redemption that the board deems necessary or advisable. [2005 c.500 Â§9]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.618 Effect of bonds or other obligations on municipality. Revenue bonds and other revenue obligations of a community forest authority created under ORS 530.606 are not a general obligation of the municipality nor a charge upon the tax revenues of the municipality. [2005 c.500 Â§10]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.620 Loan repayment. The board of directors of a community forest authority created under ORS 530.606 shall establish loan repayment terms and other charges at least adequate to pay the principal of and interest on the obligations of the authority as the same become due, including payments to a special fund or funds, together with the financing and other costs of the authority. [2005 c.500 Â§11]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.622 Authorities may act jointly; limits on acquisition of forestlands. (1) The powers and responsibilities provided in ORS 530.600 to 530.628 may be exercised and discharged by two or more community forest authorities acting jointly to effectuate the purposes of ORS 530.600 to 530.628. In addition, one or more community forest authorities may authorize by resolution, ordinance or agreement the issuance of revenue bonds or other revenue obligations on behalf of the authorities or to otherwise exercise the powers of an authority within the boundaries of the authorities.

Â Â Â Â Â  (2) A community forest authority may not finance the acquisition of community forestlands located outside the boundaries of the municipality that created the authority without the written consent of each municipality in which the community forest is located. [2005 c.500 Â§12]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.624 Assets and income of authority exempt from taxation; exceptions. (1) A community forest authority created under ORS 530.606 is deemed a municipal corporation performing a public function. An authority, all assets owned by the authority, the income earned by those assets and the interest earned by revenue bonds or other revenue obligations issued by an authority are exempt from taxation in the State of Oregon.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A municipality shall determine the extent to which community forestlands acquired or financed by an authority and located within the boundaries of the municipality are subject to property taxation.

Â Â Â Â Â  (b) Real and personal property owned by the authority and leased to a third party is subject to property taxation if the property would be subject to taxation if owned by the lessee of the property.

Â Â Â Â Â  (c) A district, as defined in ORS 198.010 or 198.180, may elect to continue imposing taxes on property within the district that is acquired or financed by an authority and is otherwise exempt from property taxation under this section without regard to the determination of a municipality under paragraph (a) of this subsection.

Â Â Â Â Â  (3) Revenue bonds issued by an authority are deemed to be securities issued by a political subdivision of the State of Oregon. [2005 c.500 Â§13]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.626 Earnings in excess of amounts required for authority. The earnings of a community forest authority created under ORS 530.606 in excess of the amount required for the retirement of indebtedness or the accomplishment of the purposes of ORS 530.600 to 530.628 shall not inure to the benefit of a person or body other than the municipality creating the authority. An authority may transfer, from time to time, to the municipality creating the authority any excess moneys not needed to pay the authorityÂs expenses or to pay the authorityÂs bonds or other obligations, and the municipality may use such transferred funds for any lawful purpose of the municipality. Upon dissolution of an authority, any asset remaining after provision for payment of the obligations and expenses of the authority becomes an asset of the municipality. [2005 c.500 Â§14]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.628 Application of laws to authority and to issuance of bonds. (1) ORS 530.600 to 530.628 contain complete authority for the organization of a community forest authority and for the issuance and sale of revenue bonds, including refunding revenue bonds, and other revenue obligations.

Â Â Â Â Â  (2) ORS 288.320 and ORS chapters 198, 279A, 279B and 294 do not apply to the organization of an authority and the issuance and sale of revenue bonds pursuant to ORS 530.600 to 530.628.

Â Â Â Â Â  (3) Nothing in ORS 530.600 to 530.628 restricts or limits a power that an authority has under a law of this state or the charter of the municipality creating the authority except as explicitly provided in ORS 530.600 to 530.628. [2005 c.500 Â§15]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  Note: 288.320 was repealed by section 34, chapter 443, Oregon Laws 2005. The text of 530.628 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 530.628 for the repeal of 288.320 has not been made.

FOREST MANAGEMENT VIOLATIONS

Â Â Â Â Â  530.900 Disposition of fines and court costs. All fines and court costs recovered from violations established under ORS 530.990 shall be paid to the clerk of the court involved. Such moneys shall be credited and distributed under ORS 137.290 and 137.295 as monetary obligations payable to the state. [1995 c.347 Â§4; 1999 c.1051 Â§107]

Â Â Â Â Â  530.990 Penalties for forest management violations. (1) Except for violations arising from activities under contract with the State Board of Forestry or the State Forestry Department, and subject to ORS 153.022, violation of any rule or order adopted pursuant to ORS 530.050 is a Class A violation.

Â Â Â Â Â  (2) Multiple violations of any rule or order adopted pursuant to ORS 530.050 shall be considered a single violation. However, each day a violation continues shall be considered a separate violation.

Â Â Â Â Â  (3) Violations and punishments set forth in this section are in addition to and not in lieu of the provisions of ORS 164.305 to 164.335. [1995 c.347 Â§Â§2,3; 1999 c.1051 Â§108]

_______________

CHAPTER 531

[Reserved for expansion]



Chapter 532

Chapter 532 Â Branding of Forest Products and Booming Equipment

2005 EDITION

BRANDING OF FOREST PRODUCTS

FORESTRY AND FOREST PRODUCTS

BRANDING

532.010Â Â Â Â  Definitions for ORS 532.010 to 532.140

532.020Â Â Â Â  Branding forest products and booming equipment required; rules

532.030Â Â Â Â  Branding optional east of crest of Cascade Mountains

532.040Â Â Â Â  Ownership of forest products and booming equipment presumed from registered brands or catch brands thereupon

532.050Â Â Â Â  Application for registration of brand; registration; rejection

532.060Â Â Â Â  Application for registration of catch brand

532.070Â Â Â Â  Certified copy of brand registration as evidence of registration and ownership

532.080Â Â Â Â  Mark or brand assignable; procedure

532.090Â Â Â Â  Cancellation of registered brand or mark

532.100Â Â Â Â  Renewal and abandonment of marks or brands; reissue of abandoned or canceled brand

532.110Â Â Â Â  Fees

532.120Â Â Â Â  Disposition of fees

532.130Â Â Â Â  Prohibitions generally

532.140Â Â Â Â  Prohibited acts relating to branding or marking if intended to injure or defraud

PENALTIES

532.990Â Â Â Â  Penalties

BRANDING

Â Â Â Â Â  532.010 Definitions for ORS 532.010 to 532.140. For purposes of ORS 532.010 to 532.140, unless the context or subject matter otherwise requires:

Â Â Â Â Â  (1) ÂBooming equipmentÂ includes boom sticks.

Â Â Â Â Â  (2) ÂBrandÂ means an identifying mark upon forest products or booming equipment, as provided by rule and regulation of the State Forester; but any brands in use and registered with the Public Utility Commission on October 1, 1951, with the exception of those brands enclosed in the letter ÂC,Â the use of which is particularly reserved for catch brands, may be continued in use, subject to the other provisions of ORS 532.010 to 532.140.

Â Â Â Â Â  (3) ÂCatch brandÂ means a mark of brand used by a person as an identifying mark upon forest products and booming equipment previously owned by another.

Â Â Â Â Â  (4) ÂForest productsÂ means any form, including but not limited to logs, poles and piles, into which a fallen tree may be cut before it undergoes manufacturing, but not including peeler cores.

Â Â Â Â Â  (5) ÂHighwayÂ means every street, alley, road, highway and thoroughfare in this state, used by the public or dedicated or appropriated to public use.

Â Â Â Â Â  (6) ÂMotor vehicleÂ means any self-propelled or motor driven vehicle or any train or combination of vehicles used upon any highway in this state in transporting forest products.

Â Â Â Â Â  (7) ÂRailroadÂ means any self-propelled vehicle or any train or combination of vehicles operating wholly on fixed rails or tracks.

Â Â Â Â Â  (8) ÂWaters of this stateÂ includes all bodies of fresh and salt water within the jurisdiction of the state capable of being used for the transportation of forest products, and all rivers and lakes and their tributaries, harbors, bays, sloughs and marshes. [Amended by 1961 c.253 Â§1]

Â Â Â Â Â  532.020 Branding forest products and booming equipment required; rules. (1) Except as provided in ORS 532.030, every person who puts into any of the waters of this state, ships on any motor vehicle or railroad any forest products, or uses any booming equipment as a part of an operation in securing, rafting or floating forest products, shall have a mark or brand previously selected by the person and registered in the manner provided in ORS 532.010 to 532.140 plainly impressed or cut in a conspicuous place on the forest products and booming equipment in a manner as required by the rules and regulations of the State Forester.

Â Â Â Â Â  (2) The State Forester hereby is authorized to issue rules and regulations to accomplish the purposes of ORS 532.010 to 532.140. [Amended by 1961 c.253 Â§2]

Â Â Â Â Â  532.030 Branding optional east of crest of Cascade Mountains. In view of the different conditions obtaining in the logging industry of this state between the parts of the state lying respectively east and west of the crest of the Cascade Mountains, forest products may be put into the waters of this state or shipped on railroads or motor vehicles without having thereon a registered mark or brand as required in ORS 532.010 to 532.140, within that portion of the state lying east of the crest of the Cascade Mountains; and the penalties provided in ORS 532.990 for failure to mark or brand such forest products shall not apply. However, any person operating within the east side portion of the state may select a mark or brand and cause it to be registered in the office of the State Forester pursuant to the terms of ORS 532.010 to 532.140 and use it for the purpose of marking or branding forest products and booming equipment. In the event of the registration of such mark or brand and the use of it in marking or branding forest products or booming equipment, the provisions of ORS 532.010 to 532.140 shall apply to the forest products and booming equipment so marked or branded.

Â Â Â Â Â  532.040 Ownership of forest products and booming equipment presumed from registered brands or catch brands thereupon. All forest products and booming equipment having impressed thereupon a registered brand as provided in ORS 532.010 to 532.140 are presumed to belong to the person appearing on the records in the office of the State Forester as the owner of the brand. However, all forest products having impressed thereupon also a registered catch brand are presumed to belong to the owner of the registered catch brand, unless there are impressed thereupon more than one registered catch brand, in which event they shall be presumed to belong to the owner whose registered catch brand was placed thereupon latest in point of time.

Â Â Â Â Â  532.050 Application for registration of brand; registration; rejection. (1) Every person selecting a brand, before using it, shall make application for its registration in the office of the State Forester by depositing therein an impression stamped on a designated form, together with, in duplicate, a written statement duly signed and verified by the person or the agent of the person, containing a description of the brand and declaring that it is not, and at the time of its adoption by the person, was not in use to the knowledge of the person by any other person and that the person has selected it in good faith for branding forest products to be transported on motor vehicles or railroads, or floated or rafted in the waters of this state, or booming equipment to be used by the person as a part of the operations in securing, rafting or floating forest products.

Â Â Â Â Â  (2) The State Forester, upon the receipt of the application and the fee provided in ORS 532.110, if the State Forester finds that the brand is not identical with any other brand registered in the office of the State Forester or does not so closely resemble one registered therein as to be confused therewith, shall file in the office of the State Forester the impression or drawing and one copy of the written statement and shall register the brand in a book to be provided by the State Forester and kept for the purpose and known as the Forest Products Brand Register, entering therein the name of the owner, character of the brand, date of registration and such other details as the State Forester may see fit to enter therein. The State Forester shall return to the applicant the other copy of the written statement as evidence that the brand has been duly registered in accordance with the provisions of ORS 532.010 to 532.140 and that the applicant is the registered owner. The State Forester, in the event of refusal to register a brand on account of confliction with or resemblance to one already registered, shall immediately give notice of that fact to the applicant, who may select another brand and apply for its registration in the manner of an original application.

Â Â Â Â Â  532.060 Application for registration of catch brand. Every person desiring to use a catch brand as an identifying mark upon forest products or booming equipment purchased or lawfully acquired by the person from another shall, before using it, make application for its registration in the office of the State Forester in the manner prescribed for the registration of brands, and the provisions contained in ORS 532.010 to 532.140 in reference to registration, certifications, assignments and cancellation and the fees to be paid to the State Forester shall apply equally to catch brands. However, the certificate of the State Forester shall designate the mark or brand as a catch brand, and the mark selected by the applicant as a catch brand shall be enclosed in the letter ÂC,Â which letter ÂCÂ shall identify the mark as, and shall be used only in connection with, a catch brand.

Â Â Â Â Â  532.070 Certified copy of brand registration as evidence of registration and ownership. A copy of brand registration certified by the State Forester or the deputy of the State Forester as a true copy and in good standing shall be received in all the courts of this state as evidence of the due and proper registration of the mark or brand and of its ownership.

Â Â Â Â Â  532.080 Mark or brand assignable; procedure. Every mark or brand registered under ORS 532.010 to 532.140 shall be assignable in law. The State Forester, upon payment of the fee mentioned in ORS 532.110 and presentation to the State Forester, in duplicate, of an assignment, duly executed and acknowledged by the owner, transferring the mark or brand to a person named therein, shall file one copy of the assignment in the office of the State Forester and make an entry in the Forest Products Brand Register of the fact of the assignment, the date, the name of the assignee and such other details as the State Forester may see fit to enter therein. The State Forester shall return to the assignee the other copy of the assignment, with a certificate attached thereto, signed by the State Forester or the employee of the State Forester, to the effect that the mark or brand has been duly registered in accordance with the provisions of ORS 532.010 to 532.140 and assigned to the assignee and that the assignee is the registered owner. The assignee, upon the due registration of the assignment as herein provided, shall become the owner of the mark or brand with the full right of exclusive use to the same extent as though the assignee had been the original owner.

Â Â Â Â Â  532.090 Cancellation of registered brand or mark. The State Forester, upon the petition of the owner of a registered mark or brand, may cause the registration thereof to be canceled, and in the event of such cancellation, the mark or brand shall be open to registration by any person subsequently applying therefor.

Â Â Â Â Â  532.100 Renewal and abandonment of marks or brands; reissue of abandoned or canceled brand. (1) The State Forester shall, each five-year period after October 1, 1951, notify the owners of all log marks or brands then of record in Oregon to renew them. Upon receipt of the fee provided for in ORS 532.110, the State Forester shall give a renewal certificate, which shall give the holder and owner the exclusive right to continue the use of the brand or mark within Oregon. If any owner of a brand or mark which is on record fails or refuses to pay the renewing fee within three months after notification, such brand shall become forfeited and be no longer carried on the records.

Â Â Â Â Â  (2) On or after January 1, 1952, no person shall claim or own any log mark or brand which has not been renewed in accordance with the provisions of this section, and any failure to renew the log mark or brand as required by such provisions shall be deemed an abandonment of the same. Any other person shall be at liberty to adopt or use the abandoned mark or brand; but the other person shall not claim or use it until after it has been recorded in the other personÂs own name, in the manner provided in ORS 532.010 to 532.140. However, no abandoned or canceled brand may be reissued for a period of one year after such abandonment or cancellation, except to the previous owner or the assignee of the previous owner. In case of a dispute as to the right of any person to the use of such mark or brand, the State Forester shall determine which of the applicants is entitled to its use. [Amended by 1957 c.127 Â§1]

Â Â Â Â Â  532.110 Fees. The fees to be paid to the State Forester are as follows:

Â Â Â Â Â  (1) For filing an application to register a mark or brand and registering the same, including the certificate, $20.

Â Â Â Â Â  (2) For filing an application for an assignment of a registered mark or brand and registering such assignment, including the certificate, $20.

Â Â Â Â Â  (3) For every other certificate of registration, including a copy of the written statement or assignment, $20.

Â Â Â Â Â  (4) For each copy of any drawing, the reasonable expense of preparing it.

Â Â Â Â Â  (5) For renewing brands or marks, $20. [Amended by 1975 c.463 Â§1; 1989 c.767 Â§1]

Â Â Â Â Â  532.120 Disposition of fees. All fees collected by the State Forester under ORS 532.010 to 532.140 shall be paid into the State Treasury, credited to the State Forestry Department Account and available for expenses associated with ORS 532.010 to 532.140. [Amended by 1957 c.459 Â§5; 1961 c.253 Â§3; 1967 c.34 Â§6; 1989 c.767 Â§2]

Â Â Â Â Â  532.130 Prohibitions generally. (1) No person, unless permitted to do so under ORS 532.030, shall:

Â Â Â Â Â  (a) Put into any of the waters of this state or ship on any railroad or motor vehicle any forest products, or use any booming equipment as a part of the operation of the person in securing, rafting or floating forest products, without having plainly impressed or cut in a conspicuous place on each such stick or piece of forest products, and on any piece of booming equipment so used, a mark or brand previously registered as required by the terms of ORS 532.010 to 532.140.

Â Â Â Â Â  (b) Have or take in tow or into custody or possession or under control of the person, without the authorization of the owner of a registered mark or brand thereon, any forest products or booming equipment having thereupon a mark or brand registered as required by the terms of ORS 532.010 to 532.140 or, with or without such authorization, any forest products or booming equipment required to be branded under the terms of ORS 532.010 to 532.140 with a registered mark or brand and having no registered mark or brand impressed thereupon or cut therein.

Â Â Â Â Â  (c) Impress upon or cut in any forest products or booming equipment a mark or brand that is false, forged or counterfeit.

Â Â Â Â Â  (d) Impress or cut a catch brand that has not been registered under the terms of ORS 532.010 to 532.140 upon or into any forest products or booming equipment upon which there is or should be a registered mark or brand as required by the terms of ORS 532.010 to 532.140 or a catch brand, whether registered or not, upon any forest products or booming equipment that has not been purchased or lawfully acquired by the person from the owner.

Â Â Â Â Â  (2) Subsection (1)(b) of this section shall not apply to:

Â Â Â Â Â  (a) Railroads.

Â Â Â Â Â  (b) Log patrol or salvage companies organized as corporations for the purpose of catching or reclaiming and holding or disposing of forest products for the benefit of the owners and authorized to do business under the laws of this state.

Â Â Â Â Â  (3) In the case of a motor vehicle carrying more than three logs, branding of not less than three logs shall be considered compliance with the provisions of subsection (1)(a) of this section. [Amended by 1957 c.668 Â§21; 1973 c.800 Â§1; 1975 c.729 Â§1; 1993 c.47 Â§2; 1993 c.469 Â§8]

Â Â Â Â Â  532.140 Prohibited acts relating to branding or marking if intended to injure or defraud. No person, with an intent to injure or defraud the owner, shall:

Â Â Â Â Â  (1) Falsely make, forge or counterfeit a mark or brand registered as provided in ORS 532.010 to 532.140 and use it in marking or branding forest products or booming equipment.

Â Â Â Â Â  (2) Cut out, destroy, alter, deface or obliterate any registered mark or brand impressed upon or cut into any forest products or booming equipment.

Â Â Â Â Â  (3) Sell, encumber or otherwise dispose of or deal in, or appropriate to the own use of the person, any forest products or booming equipment having impressed thereupon a mark or brand registered as required by the terms of ORS 532.010 to 532.140.

Â Â Â Â Â  (4) Buy or otherwise acquire or deal in any forest products or booming equipment having impressed thereupon a registered mark or brand.

Â Â Â Â Â  532.510 [1957 c.668 Â§1; 1959 c.111 Â§1; 1983 c.89 Â§1; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.520 [1957 c.668 Â§2; 1983 c.89 Â§2; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.530 [1957 c.668 Â§3; 1961 c.174 Â§1; 1983 c.89 Â§3; 1991 c.331 Â§77; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.535 [1973 c.45 Â§2; 1983 c.89 Â§4; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.540 [1957 c.668 Â§4(1), (2); 1983 c.89 Â§5; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.550 [1957 c.668 Â§5(1), (2), (4); 1959 c.111 Â§2; repealed by 1983 c.89 Â§6 (532.551 enacted in lieu of 532.550)]

Â Â Â Â Â  532.551 [1983 c.89 Â§7 (enacted in lieu of 532.550); repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.560 [1957 c.668 Â§5(3); 1983 c.89 Â§8; 1983 c.740 Â§210; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.570 [1957 c.668 Â§6; 1983 c.89 Â§9; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.580 [1957 c.668 Â§15; 1983 c.89 Â§10; 1991 c.249 Â§41; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.590 [1957 c.668 Â§8; subsection (2) enacted as 1957 c.668 Â§4(3); 1983 c.89 Â§11; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.600 [1957 c.668 Â§23; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.610 [1957 c.668 Â§9; 1983 c.89 Â§12; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.620 [1957 c.668 Â§10; 1983 c.89 Â§13; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.630 [1957 c.668 Â§7; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.640 [1957 c.668 Â§12; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.650 [1957 c.668 Â§11; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.660 [1957 c.668 Â§17; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.670 [1957 c.668 Â§13; 1983 c.89 Â§14; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.680 [1957 c.668 Â§14; 1991 c.249 Â§42; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.690 [1957 c.668 Â§16; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.700 [1957 c.668 Â§18; 1983 c.89 Â§15; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.710 [1957 c.668 Â§19; 1967 c.34 Â§7; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.720 [1959 c.111 Â§3; repealed by 1993 c.47 Â§1]

PENALTIES

Â Â Â Â Â  532.990 Penalties. (1) Violation of any of the provisions of ORS 532.130 is punishable, upon conviction, by a fine of not less than $500 nor more than $1,000 or by imprisonment in the county jail for not less than 60 days nor more than 180 days, or both.

Â Â Â Â Â  (2) Violation of any of the provisions of ORS 532.140 is a felony and is punishable, upon conviction, by a fine of not less than $1,000 nor more than $5,000 or by imprisonment in the custody of the Department of Corrections for a period not to exceed two years, or both. [Subsection (3) enacted as 1957 c.668 Â§22; 1983 c.89 Â§16; 1987 c.320 Â§238; 1993 c.47 Â§3]

_______________

CHAPTERS 533 TO 535

[Reserved for expansion]






Volume 13, Chapters 536 - 635

Chapter 536

Chapter 536 Â Water Resources Administration

2005 EDITION

TITLE 45

WATER RESOURCES: IRRIGATION, DRAINAGE, FLOOD CONTROL, RECLAMATION

ChapterÂ Â Â Â  536.Â Â Â Â  Water Resources Administration

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  537.Â Â Â Â  Appropriation of Water Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  538.Â Â Â Â  Withdrawal of Certain Waters From Appropriation; Special Municipal and

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  County Water Rights

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  539.Â Â Â Â  Determination of Water Rights Initiated Before February 24, 1909; Â Â Â Â  Determination of Water Rights of Federally Recognized Indian Tribes

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  540.Â Â Â Â  Distribution of Water; Watermasters; Change in Use, Transfer or Forfeiture of Â Â Â Â Â Â Â Â Â Â Â  Water Rights

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541.Â Â Â Â  Watershed Enhancement and Protection; Water Development Projects; Â Â Â Â Â Â Â Â Â Â Â  Miscellaneous Provisions on Water Rights; Stewardship Agreements

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542.Â Â Â Â  Water Resource Surveys and Projects; Compacts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  543.Â Â Â Â  Hydroelectric Projects

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  543A.Â  Reauthorizing and Decommissioning Hydroelectric Projects

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545.Â Â Â Â  Irrigation Districts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  547.Â Â Â Â  Drainage Districts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548.Â Â Â Â  Provisions Applicable Both to Drainage Districts and to Irrigation Districts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549.Â Â Â Â  Drainage and Flood Control Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  551.Â Â Â Â  Diking Districts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552.Â Â Â Â  Water Improvement Districts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  553.Â Â Â Â  Water Control Districts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  554.Â Â Â Â  Corporations for Irrigation, Drainage, Water Supply or Flood Control

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555.Â Â Â Â  Reclamation Projects

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  558.Â Â Â Â  Weather Modification

_______________

Chapter 536 Â Water Resources Administration

2005 EDITION

WATER RESOURCES ADMINISTRATION

WATER LAWS

GENERAL PROVISIONS

536.007Â Â Â Â  Definitions

536.009Â Â Â Â  Water Resources Department Water Right Operating Fund; uses; sources

536.015Â Â Â Â  Water Resources Department Hydroelectric Fund; uses; sources

536.017Â Â Â Â  Records of expenditures from Water Resources Department Hydroelectric Fund

536.021Â Â Â Â  Water Measurement Cost Share Program Revolving Fund; uses; sources; prioritization

WATER RESOURCES COMMISSION

536.022Â Â Â Â  Water Resources Commission; members; terms; confirmation; compensation and expenses

536.025Â Â Â Â  Duty of commission; delegation to Water Resources Director; exception

536.026Â Â Â Â  Powers of Water Resources Commission

536.027Â Â Â Â  Rules and standards

536.028Â Â Â Â  Rules pertaining to human or livestock consumption uses within or above scenic waterway

536.031Â Â Â Â  Applicability of rules to completed application for permit

WATER RESOURCES DIRECTOR

536.032Â Â Â Â  Water Resources Director; term; qualifications

536.037Â Â Â Â  Functions of director

536.039Â Â Â Â  Water Resources Department

536.040Â Â Â Â  Public records; copies as evidence

536.050Â Â Â Â  Fees; rules; refunds; waiver and reduction of certain fees

536.055Â Â Â Â  Agreements to expedite processing and review of applications, permits and other administrative matters; fees

536.075Â Â Â Â  Judicial review of final order of commission or department; stay of order; scope of review

536.080Â Â Â Â  Effect of records of former State Water Board and State Water Superintendent

536.090Â Â Â Â  Ground water advisory committee; duties; qualification; term; expenses

WATER RESOURCES ADMINISTRATION

536.220Â Â Â Â  Policy on water resources generally

536.235Â Â Â Â  Policy on minimum stream flows

536.238Â Â Â Â  Policy on water storage facilities

536.241Â Â Â Â  Policy on water supply

536.295Â Â Â Â  Conditions for consideration of application for use not classified in basin program; rules

536.300Â Â Â Â  Formulation of state water resources program; public hearing in affected river basin

536.310Â Â Â Â  Purposes and policies to be considered in formulating state water resources program

536.315Â Â Â Â  Designation of exact land areas included within auxiliary lands

536.320Â Â Â Â  Limitation of powers of commission

536.330Â Â Â Â  Water Resources Act as supplemental to and including existing statutes

536.340Â Â Â Â  Classification of water as to highest and best use and quantity of use; enforcement of laws concerning loss of water rights; prescribing preferences for future uses

536.350Â Â Â Â  Delivery of water resources statement to certain public bodies; effect

536.360Â Â Â Â  State agencies and public corporations to conform to statement of state water resources policy

536.370Â Â Â Â  Exercise of power in conflict with state water resources policy not effective until approved by commission

536.380Â Â Â Â  Notification to commission of proposed exercise of power involving water resources required; review and determination by commission

536.390Â Â Â Â  Approval without filing notification

536.400Â Â Â Â  Application to court to compel compliance with state water resources policy

536.410Â Â Â Â  Withdrawal of unappropriated waters from appropriation by commission order

536.420Â Â Â Â  Representation of state in carrying out compacts and agreements with other governmental agencies regarding water resources

536.430Â Â Â Â  Commission to devise plans and programs for development of water resources

536.440Â Â Â Â  Investigations and studies

536.450Â Â Â Â  Assistance by commission to other persons and agencies

536.460Â Â Â Â  Preparation and submission of information or recommendations to other persons or agencies

536.470Â Â Â Â  Coordination of local, state, interstate and federal programs

536.480Â Â Â Â  Making available information concerning water resources

536.490Â Â Â Â  Attendance at conferences and meetings

536.500Â Â Â Â  Acceptance and expenditure of moneys from public and private sources

536.520Â Â Â Â  State agencies and public corporations furnishing information and services to commission

536.540Â Â Â Â  Approval of voucher claims

MISCELLANEOUS PROVISIONS

536.570Â Â Â Â  Moneys and securities of irrigation districts in possession of Water Resources Commission; deposit with State Treasurer

536.580Â Â Â Â  Rights acquired prior to August 3, 1955, not affected

536.590Â Â Â Â  Rights acquired prior to January 1, 1956, not affected

536.595Â Â Â Â  Department discussions with Corps of Engineers over operation of Detroit Lake

EMERGENCY WATER SHORTAGE POWERS

536.700Â Â Â Â  ÂDrainage basinÂ defined

536.710Â Â Â Â  Policy

536.720Â Â Â Â  Declaration of state authority; GovernorÂs power to order water conservation or curtailment plan

536.730Â Â Â Â  Effect of emergency powers on vested water rights

536.740Â Â Â Â  Gubernatorial authority to declare drought

536.750Â Â Â Â  Powers of commission after declaration of drought; rules

536.760Â Â Â Â  Cessation of actions taken under ORS 536.750

536.770Â Â Â Â  Purchase of option or agreement for use of water permit or right during declared drought; application; fee

536.780Â Â Â Â  Water conservation or curtailment plan; contents; review; effect of failure to file or implement

PENALTIES

536.900Â Â Â Â  Civil penalties; imposition

536.905Â Â Â Â  Notice; application for hearing

536.910Â Â Â Â  Amount of penalty; rules

536.915Â Â Â Â  Remission or reduction of penalty

536.920Â Â Â Â  Factors to be considered in imposition of penalty

536.930Â Â Â Â  Consequence of failure to follow order

536.935Â Â Â Â  Disposition of penalties; appropriation

Â Â Â Â Â  536.005 [1975 c.581 Â§13; repealed by 1985 c.673 Â§185]

GENERAL PROVISIONS

Â Â Â Â Â  536.007 Definitions. As used in ORS 196.600 to 196.905, 541.010 to 541.320 and 541.430 to 541.545, 541.700 to 541.990 and ORS chapters 536 to 540, 542 and 543:

Â Â Â Â Â  (1) ÂCommissionÂ means the Water Resources Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Water Resources Department.

Â Â Â Â Â  (3) ÂDirectorÂ means the Water Resources Director.

Â Â Â Â Â  (4) ÂExisting rightÂ or Âvested rightÂ or words of similar import include an inchoate right to the use of water to the fullest extent that the right is recognized, defined or declared by the commission, the director or any court within this state.

Â Â Â Â Â  (5) ÂOrderÂ has the meaning given in ORS 183.310.

Â Â Â Â Â  (6) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, the state and any agencies thereof, and the federal government and any agencies thereof.

Â Â Â Â Â  (7) ÂPublic corporationÂ includes any city, county or district organized for public purposes.

Â Â Â Â Â  (8) ÂRuleÂ has the meaning given in ORS 183.310.

Â Â Â Â Â  (9) ÂState agencyÂ includes any office, board, commission or department of a state government.

Â Â Â Â Â  (10) ÂState water resources policyÂ means the water resources policy provided for in ORS 536.295 to 536.350 and 537.505 to 537.534.

Â Â Â Â Â  (11) ÂUndetermined vested rightÂ means a water right claimed under ORS 539.010 as having vested or as having been initiated before February 24, 1909, that has not been determined in an adjudication proceeding under ORS chapter 539 nor is evidenced by a permit or certificate issued under the Water Rights Act.

Â Â Â Â Â  (12) ÂWaters of this stateÂ means any surface or ground waters located within or without this state and over which this state has sole or concurrent jurisdiction.

Â Â Â Â Â  (13) ÂWater resources of this stateÂ means waters of this state and the following auxiliary lands whose usage directly affects the development and control of the waters of this state:

Â Â Â Â Â  (a) Potential reservoir sites.

Â Â Â Â Â  (b) Floodplain areas forming the predictable channels of floodwater drainage of rivers and streams. [1985 c.673 Â§2; 1989 c.691 Â§5]

Â Â Â Â Â  536.008 [1975 c.581 Â§14; 1985 c.421 Â§4; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.009 Water Resources Department Water Right Operating Fund; uses; sources. (1) There is established in the State Treasury the Water Resources Department Water Right Operating Fund, separate and distinct from the General Fund, to provide for the payment of the program and administrative expenses of the Water Resources Commission and the Water Resources Department in carrying out the provisions of ORS chapters 536, 537, 540 and 541. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The fund shall consist of:

Â Â Â Â Â  (a) All moneys received under ORS 536.050 and 537.747.

Â Â Â Â Â  (b) All moneys received on behalf of the fund by gift, grant or appropriation from whatever source.

Â Â Â Â Â  (3) All moneys in the fund are continuously appropriated to the Water Resources Department for payment of expenses as described in this section. [1989 c.758 Â§3; 1993 c.765 Â§106; 1999 c.1026 Â§19; 2003 c.594 Â§5]

Â Â Â Â Â  Note: 536.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  536.010 [Amended by 1955 c.707 Â§66; 1973 c.792 Â§23; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.014 [1975 c.581 Â§15; 1981 c.545 Â§12; 1983 c.643 Â§1; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.015 Water Resources Department Hydroelectric Fund; uses; sources. (1) The Water Resources Department Hydroelectric Fund is established separate and distinct from the General Fund of the State Treasury. Except as provided in subsections (4) to (6) of this section, of the moneys in the Water Resources Department Hydroelectric Fund:

Â Â Â Â Â  (a) A portion equal to 67 percent of the total moneys received each year shall be transferred to the fund created under ORS 496.835;

Â Â Â Â Â  (b) A portion equal to 10.3 percent of the total moneys received each year shall be transferred to an account of the Department of Environmental Quality to be used to review applications for certification of hydroelectric projects under ORS 468B.040 and 468B.045; and

Â Â Â Â Â  (c) All of the remaining moneys received each year are continuously appropriated to the Water Resources Commission and the Water Resources Department to provide for the payment of the administrative expenses of the commission and the department in carrying out their responsibilities related to the issuance of permits, licenses or water right certificates for hydroelectric projects.

Â Â Â Â Â  (2) The following shall be deposited into the State Treasury and credited to the Water Resources Department Hydroelectric Fund:

Â Â Â Â Â  (a) Fees received by the Water Resources Department for hydroelectric projects under ORS 536.050, 543.078 to 543.092, 543.210, 543.280, 543.300, 543.710, 543A.405 and 543A.415; and

Â Â Â Â Â  (b) All moneys received on behalf of this account by gift, grant or appropriation from whatever source.

Â Â Â Â Â  (3) All interest, if any, from moneys credited to the Water Resources Department Hydroelectric Fund shall be credited to the fund and shall inure to the benefit of the Water Resources Department Hydroelectric Fund.

Â Â Â Â Â  (4) Application fees received under ORS 543A.405 shall be disbursed to the various agencies in the amounts specified in the cost reimbursement agreement executed with each reauthorization applicant.

Â Â Â Â Â  (5) Four cents of each 28 cents paid as a reauthorization fee under ORS 543A.415 shall be paid to the Department of Environmental Quality.

Â Â Â Â Â  (6) Annual fees paid under ORS 543.078 shall be disbursed to state agencies pursuant to a memorandum of agreement developed by the Department of Environmental Quality, the State Department of Fish and Wildlife and the Water Resources Department. [1991 c.869 Â§2; 1997 c.449 Â§36; 1999 c.873 Â§13]

Â Â Â Â Â  536.017 Records of expenditures from Water Resources Department Hydroelectric Fund. The Water Resources Commission and the State Department of Fish and Wildlife shall maintain records of expenditures from the Water Resources Department Hydroelectric Fund established under ORS 536.015. The records shall account for costs imposed against specific operating hydroelectric projects and against projects in the process of obtaining a state or federal hydroelectric permit, certificate or license. [1991 c.869 Â§13]

Â Â Â Â Â  Note: 536.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  536.018 [1975 c.581 Â§16; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.020 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  536.021 Water Measurement Cost Share Program Revolving Fund; uses; sources; prioritization. (1) The Water Measurement Cost Share Program Revolving Fund is established separate and distinct from the General Fund. All moneys in the Water Measurement Cost Share Program Revolving Fund are continuously appropriated to the Water Resources Department for the purposes described in this section.

Â Â Â Â Â  (2) The fund established in this section consists of moneys appropriated by the Legislative Assembly and moneys gifted, bequested, donated or granted from any person for the purpose of installing, substantially repairing or replacing stream flow gauges, measuring devices or headgates with measuring devices.

Â Â Â Â Â  (3) The department may use the moneys in the fund to contribute up to 75 percent of the moneys needed to install, substantially repair or replace a stream flow gauge, measuring device or headgate with a measuring device on authorized diversions on the waters of this state where the gauge, measuring device or headgate will be used to protect in-stream flow or to monitor water rights and stream flow.

Â Â Â Â Â  (4) The department may receive funds from, and may enter into agreements or contracts with, any person for the purpose of implementing the Water Measurement Cost Share Program Revolving Fund.

Â Â Â Â Â  (5) The department shall prioritize the expenditure of moneys from the fund for stream flow gauges, measuring devices and headgates with measuring devices in the following descending order:

Â Â Â Â Â  (a) Installation.

Â Â Â Â Â  (b) Replacement.

Â Â Â Â Â  (c) Substantial repair. [2001 c.808 Â§2]

WATER RESOURCES COMMISSION

Â Â Â Â Â  536.022 Water Resources Commission; members; terms; confirmation; compensation and expenses. (1) There is created a Water Resources Commission consisting of seven members, appointed by the Governor, one of whom the Governor shall designate as chairperson. The members appointed to the commission shall be subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. One member of the commission shall be appointed from each of the five regional river basin management areas set forth in subsection (3) of this section, one member shall be appointed from east of the summit of the Cascade Mountains, as defined in ORS 477.001, and one member shall be appointed from west of that summit.

Â Â Â Â Â  (2) The term of office of a member shall be four years. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the retiring memberÂs duties on July 1 next following. A member shall be eligible for reappointment, but no member shall serve more than two consecutive terms. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The members of the commission shall serve at the pleasure of the Governor.

Â Â Â Â Â  (3) For purposes of appointing members under subsection (1) of this section, the drainage basins of the state shall be divided into the following regional river basin management areas:

Â Â Â Â Â  (a) Upper Northwest Region, consisting of the Lower and Middle Willamette, North Coast and Sandy drainage basins and that portion of the Columbia River drainage basin below Bonneville Dam.

Â Â Â Â Â  (b) Southwest Region, consisting of the Rogue, Klamath, Goose and Summer Lakes drainage basins and that portion of the South Coast drainage basins south of the mouth of the Rogue River.

Â Â Â Â Â  (c) West Central Region, consisting of the Umpqua, Mid Coast, Upper Willamette and that portion of the South Coast drainage basins north of the mouth of the Rogue River.

Â Â Â Â Â  (d) North Central Region, consisting of the Umatilla, John Day, Hood and Deschutes drainage basins and that portion of the Columbia River drainage basin above Bonneville Dam.

Â Â Â Â Â  (e) Eastern Region, consisting of the Owyhee, Malheur, Grande Ronde, Malheur Lake, Middle Snake and Powder drainage basins.

Â Â Â Â Â  (4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1985 c.673 Â§3; 1995 c.548 Â§1]

Â Â Â Â Â  536.025 Duty of commission; delegation to Water Resources Director; exception. (1) It is the function of the Water Resources Commission to establish the policies for the operation of the Water Resources Department in a manner consistent with the policies and purposes of ORS 196.600 to 196.905, 537.525, 541.010 to 541.320, 541.430 to 541.545, 541.700 to 541.990 and ORS chapters 536 to 540, 542 and 543. In addition, the commission shall perform any other duty vested in it by law.

Â Â Â Â Â  (2) Except for the commissionÂs power to adopt rules, the commission may delegate to the Water Resources Director the exercise or discharge in the commissionÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the commission. The official act of the director acting in the commissionÂs name and by the commissionÂs authority shall be considered to be an official act of the commission.

Â Â Â Â Â  (3) The commission may delegate to the director the authority to conduct a public hearing relating to the adoption or amendment of a basin program as provided in ORS 536.300. However, the commission may not delegate to the director the authority to adopt or amend a basin program. [1985 c.673 Â§4]

Â Â Â Â Â  536.026 Powers of Water Resources Commission. (1) The Water Resources Commission, its members or a person designated by and acting for the commission may:

Â Â Â Â Â  (a) Conduct public hearings.

Â Â Â Â Â  (b) Issue subpoenas for the attendance of witnesses and the production of books, records and documents relating to matters before the commission.

Â Â Â Â Â  (c) Administer oaths.

Â Â Â Â Â  (d) Take or cause to be taken depositions and receive such pertinent and relevant proof as may be considered necessary or proper to carry out duties of the commission and Water Resources Department under ORS 196.600 to 196.905, 541.010 to 541.320, 541.430 to 541.545, 541.700 to 541.990 and ORS chapters 536 to 540, 542 and 543.

Â Â Â Â Â  (2) Subpoenas authorized by this section may be served by any person authorized by the person issuing the subpoena. Witnesses who are subpoenaed shall receive the fees and mileage provided in ORS 44.415 (2). [Formerly 536.029]

Â Â Â Â Â  536.027 Rules and standards. (1) In accordance with the applicable provisions of ORS chapter 183, the Water Resources Commission shall adopt rules and standards to perform the functions vested by law in the commission.

Â Â Â Â Â  (2) Except as provided in ORS 183.335 (5), the commission shall cause a public hearing to be held on any proposed rule or standard before its adoption. The hearing may be before the commission, any designated member of the commission or any person designated by and acting for the commission. [1985 c.673 Â§5]

Â Â Â Â Â  536.028 Rules pertaining to human or livestock consumption uses within or above scenic waterway. In accordance with applicable provisions of ORS chapter 183, the Water Resources Commission may adopt rules necessary to administer the provisions of ORS 390.835 pertaining to the issuance of a water right within or above a scenic waterway. [1993 c.99 Â§3; 1995 c.719 Â§2]

Â Â Â Â Â  536.029 [1985 c.673 Â§11; 1989 c.980 Â§14c; renumbered 536.026 in 1999]

Â Â Â Â Â  536.030 [Repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.031 Applicability of rules to completed application for permit. (1) Except as provided in subsection (2) of this section, the Water Resources Department may apply only those rules of the department that are in effect as of the date that a completed application is made for a permit in deciding whether to approve, deny or impose conditions on the permit.

Â Â Â Â Â  (2) This section does not affect the application of any rule of the department that:

Â Â Â Â Â  (a) Is required by federal law;

Â Â Â Â Â  (b) Is required by any agreement between the state and a federal agency;

Â Â Â Â Â  (c) The applicant voluntarily agrees to make applicable to the application; or

Â Â Â Â Â  (d) Is necessary to protect public health and safety. [1999 c.301 Â§2]

WATER RESOURCES DIRECTOR

Â Â Â Â Â  536.032 Water Resources Director; term; qualifications. Subject to confirmation by the Senate in the manner provided in section 4, Article III, Oregon Constitution, the Governor shall appoint a Water Resources Director. The director shall be an individual qualified by training and experience and shall serve for a term of four years at the pleasure of the Governor. The director or a principal assistant must be a licensed engineer experienced in water-related engineering. [1975 c.581 Â§18; 1985 c.673 Â§7]

Â Â Â Â Â  536.035 [1955 c.513 Â§1; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.037 Functions of director. (1) Subject to policy direction by the Water Resources Commission, the Water Resources Director shall:

Â Â Â Â Â  (a) Be administrative head of the Water Resources Department;

Â Â Â Â Â  (b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department;

Â Â Â Â Â  (c) Administer and enforce the laws of the state concerning the water resources of this state;

Â Â Â Â Â  (d) Be authorized to participate in any proceeding before any public officer, commission or body of the United States or any state for the purpose of representing the citizens of Oregon concerning the water resources of this state;

Â Â Â Â Â  (e) Have power to enter upon any private property in the performance of the duties of the director, doing no unnecessary injury to the private property; and

Â Â Â Â Â  (f) Coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

Â Â Â Â Â  (2) In addition to duties otherwise required by law, the director shall prescribe internal policies and procedures for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (3) The director may delegate to any employee of the department the exercise or discharge in the directorÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of a person so acting in the directorÂs name and by the directorÂs authority shall be considered to be an official act of the director. [1985 c.673 Â§8; 1987 c.734 Â§14]

Â Â Â Â Â  536.039 Water Resources Department. There is hereby established in the executive-administrative branch of the government of the state under the Water Resources Commission a department to be known as the Water Resources Department. The department shall consist of the director of the department and all personnel employed in the department including but not limited to all watermasters appointed under ORS 540.020. [1985 c.673 Â§Â§6,203]

Â Â Â Â Â  536.040 Public records; copies as evidence. (1) The records of the Water Resources Department are public records and shall remain on file in the department and be open to the inspection of the public at all times during business hours. The records shall show in full all maps, profiles, and engineering data relating to the use of water, and certified copies thereof shall be admissible as evidence in all cases where the original would be admissible as evidence.

Â Â Â Â Â  (2) Whenever a record is required to be filed or maintained in the Water Resources Department, the record may be handwritten, typewritten, printed or a photostated or photographic copy and any means of recording the information is acceptable, including but not limited to papers, maps, magnetic or paper tapes, photographic films and prints, magnetic or punched cards, discs, drums or other preservation of the document or the information contained in the document.

Â Â Â Â Â  (3) Notwithstanding any provision of subsection (2) of this section, the Water Resources Department shall maintain a paper copy of each final water use permit, certificate, order of the Water Resources Commission or Water Resources Director, decree or certificate of registration. The copies shall be retained in a secure location in the department. [Amended by 1975 c.581 Â§20; 1991 c.102 Â§1]

Â Â Â Â Â  536.050 Fees; rules; refunds; waiver and reduction of certain fees. (1) The Water Resources Department may collect the following fees in advance:

Â Â Â Â Â  (a) For examining an application for a permit:

Â Â Â Â Â  (A) To appropriate water, except as provided under ORS 543.280 for an application for a hydroelectric project:

Â Â Â Â Â  (i) A base fee of $300;

Â Â Â Â Â  (ii) $200 for the first second-foot or fraction thereof;

Â Â Â Â Â  (iii) $100 for each additional second-foot or fraction thereof; and

Â Â Â Â Â  (iv) If appropriating stored water, $20 for the first acre-foot or fraction thereof up to 10 acre-feet, plus $1 for each additional acre-foot or fraction thereof.

Â Â Â Â Â  (B) To store water under ORS 537.400 or 537.534 (4):

Â Â Â Â Â  (i) A base fee of $300; and

Â Â Â Â Â  (ii) $20 for the first acre-foot or fraction thereof up to 10 acre-feet, plus $1 for each additional acre-foot or fraction thereof.

Â Â Â Â Â  (C) To exclusively appropriate stored water:

Â Â Â Â Â  (i) A base fee of $150; and

Â Â Â Â Â  (ii) $15 for the first acre-foot or fraction thereof up to 10 acre-feet, plus $1 for each additional acre-foot or fraction thereof.

Â Â Â Â Â  (b) For recording a permit to appropriate or store water, $250.

Â Â Â Â Â  (c) For filing or recording any other water right instrument, $25 for the first page and $5 for each additional page.

Â Â Â Â Â  (d) For copying records in the department, $2 for the first page and 50 cents for each additional page.

Â Â Â Â Â  (e) For certifying copies, documents, records or maps, $10 for each certificate.

Â Â Â Â Â  (f) For a blueprint copy of any map or drawing, the actual cost of the work.

Â Â Â Â Â  (g) For a computer-generated map, the actual cost of the work.

Â Â Â Â Â  (h) For examining an application for approval of a change to an existing water right or permit:

Â Â Â Â Â  (A) A base fee of $350;

Â Â Â Â Â  (B) $350 for each additional type of change requested; and

Â Â Â Â Â  (C) For a request for a change in place of use or type of use or for a water exchange under ORS 540.533, $175 for each second-foot or fraction thereof requested beyond the first second-foot.

Â Â Â Â Â  (i) For examining an application for a temporary change in place of use under ORS 540.523, for a temporary transfer under ORS 540.585 or for a temporary change in place of use, a change in the point of diversion to allow for the appropriation of ground water or a change of a primary right to a supplemental right under ORS 540.570, a base fee of $175 and:

Â Â Â Â Â  (A) For nonirrigation uses, $75 for each second-foot or fraction thereof requested beyond the first second-foot; or

Â Â Â Â Â  (B) For irrigation uses, $1 per acre of land irrigated or, if the application and required map are submitted to the department in a department-approved digital format, 25 cents per acre of land irrigated.

Â Â Â Â Â  (j) For submitting a protest to the department, $250.

Â Â Â Â Â  (k) For filing an application for extension of time within which irrigation or other works shall be completed or a water right perfected, $250.

Â Â Â Â Â  (L) For a limited license under ORS 537.143 or 537.534 (2), the fee established by rule by the Water Resources Commission.

Â Â Â Â Â  (m) For filing, examining and certifying a petition under ORS 541.329, $250 plus 10 cents per acre of water involved in the application. For purposes of computing this fee, when any acreage within a quarter quarter of a section is involved, the 10 cents per acre shall apply to all acres in that quarter quarter of a section. Notwithstanding the fee amount established in this paragraph, a district notifying the department under ORS 541.327 (4) shall pay the actual cost of filing, examining and certifying the petition.

Â Â Â Â Â  (n) For requesting standing under ORS 537.153, 537.621 or 543A.120, $50.

Â Â Â Â Â  (o) For participating in a contested case proceeding under ORS 537.170, 537.622 or 543A.130, $200.

Â Â Â Â Â  (p) Except for an applicant, for obtaining a copy of both a proposed final order and a final order for a water right application under ORS 537.140 to 537.252, 537.505 to 537.795 or 543A.005 to 543A.300, $10.

Â Â Â Â Â  (q) For examining an application to store water under ORS 537.409:

Â Â Â Â Â  (A) A base fee of $40; and

Â Â Â Â Â  (B) $10 for each acre-foot or fraction thereof, not to exceed a total of $250.

Â Â Â Â Â  (r) For submitting a notice of intent under ORS 543A.030 or 543A.075, the amount established by the Water Resources Director under ORS 543A.410.

Â Â Â Â Â  (s) For examining an application for a substitution made under ORS 540.524, $250.

Â Â Â Â Â  (t) For examining an application for an allocation of conserved water under ORS 537.455 to 537.500, $700.

Â Â Â Â Â  (u) For submitting a water management and conservation plan pursuant to rules of the Water Resources Commission:

Â Â Â Â Â  (A) $250, if the plan is submitted by an agricultural water supplier;

Â Â Â Â Â  (B) $500, if the plan is submitted by a municipal water supplier serving a population of 1,000 or fewer persons; or

Â Â Â Â Â  (C) $1,000, if the plan is submitted by a municipal water supplier serving a population of more than 1,000 persons.

Â Â Â Â Â  (v) For examining a new application for an in-stream water right lease under ORS 537.348:

Â Â Â Â Â  (A) $200 for an application for a lease with four or more landowners or four or more water rights; or

Â Â Â Â Â  (B) $100 for all other applications.

Â Â Â Â Â  (w) For examining an application for an in-stream water right lease renewal, $50.

Â Â Â Â Â  (2) Notwithstanding the fees established under subsection (1) of this section, the Water Resources Commission may establish lower examination and permit fees by rule for:

Â Â Â Â Â  (a) The right to appropriate water for a storage project of five acre-feet or less; or

Â Â Â Â Â  (b) The right to appropriate water for the purpose of allowing the applicant to water livestock outside of a riparian area, as that term is defined in ORS 541.351.

Â Â Â Â Â  (3) The Water Resources Director may refund all or part of a fee paid to the department under this section if the director determines that a refund of the fee is appropriate in the interests of fairness to the public or necessary to correct an error of the department.

Â Â Â Â Â  (4) The director may waive all or part of a fee for a change to a water right permit under ORS 537.211 (4), a change to a water right subject to transfer under ORS 540.520 or 540.523 or an allocation of conserved water under ORS 537.470, if the change or allocation of conserved water is:

Â Â Â Â Â  (a) Made pursuant to ORS 537.348;

Â Â Â Â Â  (b) Necessary to complete a project funded under ORS 541.375; or

Â Â Â Â Â  (c) Approved by the State Department of Fish and Wildlife as a change or allocation of conserved water that will result in a net benefit to fish and wildlife habitat.

Â Â Â Â Â  (5) Notwithstanding the fees established pursuant to this section, the commission may adopt by rule reduced fees for persons submitting materials to the department in a digital format approved by the department.

Â Â Â Â Â  (6) All moneys received under this section, less any amounts refunded under subsection (3) of this section, shall be deposited in the Water Resources Department Water Right Operating Fund.

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, all fees received by the department for power purposes under ORS 543.280 shall be deposited in the Water Resources Department Hydroelectric Fund established by ORS 536.015. [Amended by 1961 c.187 Â§3; 1967 c.36 Â§1; 1973 c.163 Â§4; 1975 c.581 Â§21; 1981 c.627 Â§1; 1983 c.256 Â§1; 1985 c.673 Â§12; 1987 c.815 Â§8; 1989 c.587 Â§1; 1989 c.758 Â§1; 1989 c.933 Â§4; 1989 c.1000 Â§6; 1991 c.734 Â§49a; 1991 c.869 Â§4; 1995 c.416 Â§1; 1995 c.752 Â§6; 1997 c.449 Â§35; 1997 c.587 Â§1; 1999 c.555 Â§3; 1999 c.664 Â§1; 1999 c.665 Â§1; 1999 c.873 Â§19; 2003 c.594 Â§1; 2003 c.691 Â§4; 2003 c.705 Â§7; 2005 c.156 Â§1]

Â Â Â Â Â  536.055 Agreements to expedite processing and review of applications, permits and other administrative matters; fees. (1) The Water Resources Department may, with any person, enter into an agreement that sets fees to be paid to the department for the purpose of enabling the department to expedite or enhance the regulatory process to provide services voluntarily requested under the agreement. Pursuant to the agreement, the department may hire additional temporary staff members, contract for services or provide additional services to the person that are within the authority of the department to provide.

Â Â Â Â Â  (2) Notwithstanding the fees established in ORS 536.050, as part of an agreement entered into under this section, the department may waive all or part of a fee imposed for a service.

Â Â Â Â Â  (3) The department may not modify existing processing priorities or schedules or create processing priorities or schedules for a particular department-provided service in order to compel a person to enter into an agreement under this section. However, without violating this subsection, the department may modify its processing priorities or schedules based on the overall operating needs of the department.

Â Â Â Â Â  (4) The department may not require that a person pay more for a service under an agreement entered into under this section than the cost to the department in providing the service to the person.

Â Â Â Â Â  (5) The department shall review the responsibilities of the department to identify services provided by the department that are appropriate for the department to perform under the provisions of this section. Failure to identify responsibilities under this subsection does not prohibit the department from entering into agreements under this section.

Â Â Â Â Â  (6) Fees paid under this section shall be deposited in the State Treasury to the credit of the department. Such moneys are continuously appropriated to the department for the purpose of reviewing department responsibilities to determine those services for which the authority provided in this section may be used and for fulfilling the individual agreements entered into pursuant to this section, including the processing and review of:

Â Â Â Â Â  (a) Water right permit applications, permit extensions, permit amendments and final proof surveys;

Â Â Â Â Â  (b) Water right exchanges and transfers; and

Â Â Â Â Â  (c) Water management and conservation plans required by rule by the department. [2003 c.745 Â§2]

Â Â Â Â Â  536.060 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  536.065 [1971 c.734 Â§77; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.070 [Amended by 1975 c.581 Â§21a; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.075 Judicial review of final order of commission or department; stay of order; scope of review. (1) Any party affected by a final order other than contested case issued by the Water Resources Commission or Water Resources Department may appeal the order to the Circuit Court of Marion County or to the circuit court of the county in which all or part of the property affected by the order is situated. The review shall be conducted according to the provisions of ORS 183.484, 183.486, 183.497 and 183.500. A final order other than contested case issued by the Water Resources Commission or the Water Resources Department must state on the first page of the order that the order is a final order other than contested case, that the order is subject to judicial review under ORS 183.484 and that any petition for judicial review of the order must be filed within the time specified by ORS 183.484 (2). Any order other than contested case issued by the Water Resources Commission or by the Water Resources Department that does not comply with the requirements of this section is not a final order.

Â Â Â Â Â  (2) Any party affected by a final order in a contested case issued by the Water Resources Commission or the Water Resources Department may appeal the order to the Court of Appeals.

Â Â Â Â Â  (3) An appeal under subsection (2) of this section shall be conducted as provided in ORS 183.482 except as specifically provided in subsections (4), (5) and (6) of this section.

Â Â Â Â Â  (4) The petition shall state the facts showing how the petitioner is adversely affected by the order and the ground or grounds upon which the petitioner contends the order should be reversed or remanded.

Â Â Â Â Â  (5) The filing of a petition in either the circuit court or the Court of Appeals shall stay enforcement of the order of the commission or the department unless the commission or the department determines that substantial public harm will result if the order is stayed. If the commission or the department denies the stay, the denial shall be in writing and shall specifically state the substantial public harm that will result from allowing the stay.

Â Â Â Â Â  (6) The review by the Court of Appeals under subsection (2) of this section shall be on the entire record forwarded by the commission or department. The court may remand the case for further evidence taking, correction or other necessary action. The court may affirm, reverse, modify or supplement the order appealed from, and make such disposition of the case as the court determines to be appropriate.

Â Â Â Â Â  (7) The provisions of this section shall not apply to any proceeding under ORS 537.670 to 537.695 or ORS chapter 539.

Â Â Â Â Â  (8) For the purposes of this section, Âfinal orderÂ and Âcontested caseÂ have the meanings given those terms in ORS 183.310. [1985 c.673 Â§9; 1999 c.791 Â§1]

Â Â Â Â Â  536.080 Effect of records of former State Water Board and State Water Superintendent. The transfer of functions from the former State Water Board and State Water Superintendent to the State Engineer, effected by chapter 283, Oregon Laws 1923, shall not impair the legal force and effect in any water right adjudication, suit, action or other proceeding before the State Engineer, or in the courts or other tribunals of the state, of the official records of, or any evidence filed with, said State Water Board or State Water Superintendent.

Â Â Â Â Â  536.090 Ground water advisory committee; duties; qualification; term; expenses. (1) In carrying out the duties, functions and powers prescribed by law, the Water Resources Commission shall appoint a ground water advisory committee to:

Â Â Â Â Â  (a) Advise the commission on all matters relating to:

Â Â Â Â Â  (A) Rules for the development, securing, use and protection of ground water; and

Â Â Â Â Â  (B) Licensing of well constructors, including the examination of such persons for license.

Â Â Â Â Â  (b) Review the proposed expenditure of all revenues generated under ORS 537.762 (5). At least once each year, and before the expenditure of such funds on new program activities, the Water Resources Department and the ground water advisory committee shall develop jointly a proposed expenditure plan for concurrence by the Water Resources Commission. The plan may be modified, if necessary, upon the joint recommendation of the department and the ground water advisory committee with concurrence by the commission.

Â Â Â Â Â  (2) The committee shall consist of nine members who represent a range of interests or expertise. At least three of the members shall be individuals actively engaged in some aspect of the water supply or monitoring well drilling industry. Members shall serve for such terms as the commission may specify. The committee shall meet at least once every three months and at other times and places as the commission may specify.

Â Â Â Â Â  (3) A member of the committee shall not receive compensation, but at the discretion of the commission may be reimbursed for travel expenses incurred, subject to ORS 292.495. [1977 c.749 Â§2; 1981 c.416 Â§9; 1985 c.673 Â§18; 1991 c.925 Â§1; 1993 c.774 Â§1]

Â Â Â Â Â  536.100 [1985 c.666 Â§1; 1989 c.904 Â§67; repealed by 1995 c.690 Â§Â§25,26]

Â Â Â Â Â  536.104 [Formerly 536.110; repealed by 1995 c.690 Â§Â§25,26]

Â Â Â Â Â  536.108 [Formerly 536.120; 1989 c.833 Â§52; 1995 c.690 Â§9; renumbered 468B.162 in 1995]

Â Â Â Â Â  536.110 [1985 c.666 Â§2; renumbered 536.104 in 1989]

Â Â Â Â Â  536.112 [Formerly 536.130; 1995 c.690 Â§10; renumbered 468B.164 in 1995]

Â Â Â Â Â  536.116 [Formerly 536.140; repealed by 1995 c.690 Â§Â§25,26]

Â Â Â Â Â  536.120 [1985 c.666 Â§3; 1989 c.833 Â§52; renumbered 536.108 in 1989]

Â Â Â Â Â  536.121 [Formerly 536.150; repealed by 1995 c.690 Â§Â§25,26]

Â Â Â Â Â  536.125 [1989 c.833 Â§20; 1995 c.79 Â§301; 1995 c.690 Â§11; renumbered 468B.167 in 1995]

Â Â Â Â Â  536.129 [1989 c.833 Â§21; 1995 c.690 Â§12; renumbered 468B.169 in 1995]

Â Â Â Â Â  536.130 [1985 c.666 Â§4; renumbered 536.112 in 1989]

Â Â Â Â Â  536.133 [1989 c.833 Â§22; 1995 c.690 Â§13; renumbered 468B.171 in 1995]

Â Â Â Â Â  536.137 [1989 c.833 Â§24; 1995 c.690 Â§14; renumbered 468B.166 in 1995]

Â Â Â Â Â  536.140 [1987 c.409 Â§Â§1,2; renumbered 536.116 in 1989]

Â Â Â Â Â  536.141 [1989 c.833 Â§34; 1995 c.690 Â§15; renumbered 468B.177 in 1995]

Â Â Â Â Â  536.145 [1989 c.833 Â§35; 1995 c.690 Â§16; renumbered 468B.179 in 1995]

Â Â Â Â Â  536.149 [1989 c.833 Â§39; renumbered 468B.183 in 1995]

Â Â Â Â Â  536.150 [1987 c.409 Â§3; renumbered 536.121 in 1989]

Â Â Â Â Â  536.153 [1989 c.833 Â§40; 1995 c.690 Â§17; renumbered 468B.182 in 1995]

Â Â Â Â Â  536.157 [1989 c.833 Â§41; 1993 c.18 Â§127; 1995 c.690 Â§18; renumbered 468B.184 in 1995]

Â Â Â Â Â  536.161 [1989 c.833 Â§42; renumbered 468B.186 in 1995]

Â Â Â Â Â  536.165 [1989 c.833 Â§43; 1995 c.690 Â§19; renumbered 468B.187 in 1995]

Â Â Â Â Â  536.169 [1989 c.833 Â§44; 1995 c.690 Â§20; renumbered 468B.188 in 1995]

Â Â Â Â Â  536.210 [1955 c.707 Â§2; 1965 c.355 Â§1; 1975 c.581 Â§22; repealed by 1985 c.673 Â§185]

WATER RESOURCES ADMINISTRATION

Â Â Â Â Â  536.220 Policy on water resources generally. (1) The Legislative Assembly recognizes and declares that:

Â Â Â Â Â  (a) The maintenance of the present level of the economic and general welfare of the people of this state and the future growth and development of this state for the increased economic and general welfare of the people thereof are in large part dependent upon a proper utilization and control of the water resources of this state, and such use and control is therefore a matter of greatest concern and highest priority.

Â Â Â Â Â  (b) A proper utilization and control of the water resources of this state can be achieved only through a coordinated, integrated state water resources policy, through plans and programs for the development of such water resources and through other activities designed to encourage, promote and secure the maximum beneficial use and control of such water resources, all carried out by a single state agency.

Â Â Â Â Â  (c) The economic and general welfare of the people of this state have been seriously impaired and are in danger of further impairment by the exercise of some single-purpose power or influence over the water resources of this state or portions thereof by each of a large number of public authorities, and by an equally large number of legislative declarations by statute of single-purpose policies with regard to such water resources, resulting in friction and duplication of activity among such public authorities, in confusion as to what is primary and what is secondary beneficial use or control of such water resources and in a consequent failure to utilize and control such water resources for multiple purposes for the maximum beneficial use and control possible and necessary.

Â Â Â Â Â  (2) The Legislative Assembly, therefore, finds that:

Â Â Â Â Â  (a) It is in the interest of the public welfare that a coordinated, integrated state water resources policy be formulated and means provided for its enforcement, that plans and programs for the development and enlargement of the water resources of this state be devised and promoted and that other activities designed to encourage, promote and secure the maximum beneficial use and control of such water resources and the development of additional water supplies be carried out by a single state agency which, in carrying out its functions, shall give proper and adequate consideration to the multiple aspects of the beneficial use and control of such water resources with an impartiality of interest except that designed to best protect and promote the public welfare generally.

Â Â Â Â Â  (b) The state water resources policy shall be consistent with the goal set forth in ORS 468B.155. [1955 c.707 Â§1; 1989 c.833 Â§53]

Â Â Â Â Â  536.230 [1955 c.707 Â§3; 1969 c.695 Â§12; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.235 Policy on minimum stream flows. It is the policy of the State of Oregon that establishment of minimum perennial stream flows is a high priority of the Water Resources Commission and the Water Resources Department. [1983 c.796 Â§2; 1985 c.673 Â§13]

Â Â Â Â Â  536.238 Policy on water storage facilities. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The water resources of the state are critical to the economic and recreational well-being of the people of Oregon.

Â Â Â Â Â  (b) The future vitality of the stateÂs economy depends on immediate planning to insure future availability of water resources.

Â Â Â Â Â  (c) Measures to insure adequate water resources to meet the needs of future generations of Oregonians must be pursued.

Â Â Â Â Â  (d) The potential for a future shortage of water poses serious risks to public health, safety and welfare and therefore is a matter of statewide concern.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly, in addressing the problem of how to insure adequate water resources for in-stream and out-of-stream uses in the future, declares that it is a high priority of the state to both:

Â Â Â Â Â  (a) Develop environmentally acceptable and financially feasible multipurpose water storage facilities; and

Â Â Â Â Â  (b) Enhance watershed storage capacity through natural processes using nonstructural means. [1993 c.386 Â§1]

Â Â Â Â Â  Note: 536.238 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  536.240 [1955 c.707 Â§4; 1969 c.314 Â§63; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.241 Policy on water supply. (1) The Legislative Assembly finds that the availability of an adequate water supply is essential to the continued health and safety of all Oregonians.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of the State of Oregon to ensure a water supply sufficient to meet the needs of existing and future beneficial uses of water, and to adequately manage the stateÂs water resources. Further, in recognition of this policy, the Legislative Assembly declares that the planning and management of the water resources of this state shall be conducted in a consistent and coordinated manner. [1999 c.984 Â§2]

Â Â Â Â Â  Note: 536.241 was added to and made a part of ORS chapter 536 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  536.250 [1955 c.707 Â§5; 1969 c.706 Â§64f; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.260 [1955 c.707 Â§6; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.265 [1967 c.157 Â§2; 1975 c.581 Â§23; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.270 [1955 c.707 Â§7; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.280 [1955 c.707 Â§8; repealed by 1971 c.418 Â§23]

Â Â Â Â Â  536.290 [1955 c.707 Â§9; 1967 c.156 Â§1; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  536.295 Conditions for consideration of application for use not classified in basin program; rules. (1) Notwithstanding any provision of ORS 536.300 or 536.340, the Water Resources Commission may allow the Water Resources Department to consider an application to appropriate water for a use not classified in the applicable basin program if the use:

Â Â Â Â Â  (a) Will be of short duration during each year;

Â Â Â Â Â  (b) Will be for a continuous period of no longer than five years;

Â Â Â Â Â  (c) Is largely nonconsumptive in nature and not likely to be regulated for other water rights;

Â Â Â Â Â  (d) Is necessary to ensure public health, welfare and safety;

Â Â Â Â Â  (e) Is necessary to avoid extreme hardship;

Â Â Â Â Â  (f) Will provide a public benefit such as riparian or watershed improvement; or

Â Â Â Â Â  (g) Is of an unusual nature not likely to recur in the basin, and unlikely to have been within the uses considered by the commission in classifying the uses presently allowed in the applicable basin program including but not limited to:

Â Â Â Â Â  (A) Exploratory thermal drilling;

Â Â Â Â Â  (B) Heat exchange;

Â Â Â Â Â  (C) Maintaining water levels in a sewage lagoon; or

Â Â Â Â Â  (D) Facilitating the watering of livestock away from a river or stream.

Â Â Â Â Â  (2) A permit granted on or before January 1, 1993, for a quasi-municipal use of water shall be considered a permit for a classified use under ORS 536.340 if at the time the application was submitted or the permit was granted, the basin program identified municipal use as a classified use.

Â Â Â Â Â  (3) The commission by rule may determine the specific uses permitted within a classified use.

Â Â Â Â Â  (4) In making the determination under subsection (1) of this section, the commission shall evaluate whether the proposed use is consistent with the general policies established in the applicable basin program.

Â Â Â Â Â  (5) The Water Resources Department shall process and evaluate an application allowed by the commission under subsections (1) to (4) of this section in the same manner as any other water right application, including determining whether the proposed use would result in injury to an existing water right. [1989 c.9 Â§1; 1993 c.591 Â§1; 1999 c.703 Â§1]

Â Â Â Â Â  536.300 Formulation of state water resources program; public hearing in affected river basin. (1) The Water Resources Commission shall proceed as rapidly as possible to study: Existing water resources of this state; means and methods of conserving and augmenting such water resources; existing and contemplated needs and uses of water for domestic, municipal, irrigation, power development, industrial, mining, recreation, wildlife, and fish life uses and for pollution abatement, all of which are declared to be beneficial uses, and all other related subjects, including drainage, reclamation, floodplains and reservoir sites.

Â Â Â Â Â  (2) Based upon said studies and after an opportunity to be heard has been given to all other state agencies which may be concerned, the commission shall progressively formulate an integrated, coordinated program for the use and control of all the water resources of this state and issue statements thereof.

Â Â Â Â Â  (3) The commission may adopt or amend a basin program only after holding at least one public hearing in the affected river basin. After the commission itself conducts one public hearing in the affected river basin, the commission may delegate to the Water Resources Director the authority to conduct additional public hearings in the affected river basin. [1955 c.707 Â§10(1), (2); 1965 c.355 Â§2; 1985 c.673 Â§14]

Â Â Â Â Â  536.310 Purposes and policies to be considered in formulating state water resources program. In formulating the water resources program under ORS 536.300 (2), the Water Resources Commission shall take into consideration the purposes and declarations enumerated in ORS 536.220 and also the following additional declarations of policy:

Â Â Â Â Â  (1) Existing rights, established duties of water, and relative priorities concerning the use of the waters of this state and the laws governing the same are to be protected and preserved subject to the principle that all of the waters within this state belong to the public for use by the people for beneficial purposes without waste;

Â Â Â Â Â  (2) It is in the public interest that integration and coordination of uses of water and augmentation of existing supplies for all beneficial purposes be achieved for the maximum economic development thereof for the benefit of the state as a whole;

Â Â Â Â Â  (3) That adequate and safe supplies be preserved and protected for human consumption, while conserving maximum supplies for other beneficial uses;

Â Â Â Â Â  (4) Multiple-purpose impoundment structures are to be preferred over single-purpose structures; upstream impoundments are to be preferred over downstream impoundments. The fishery resource of this state is an important economic and recreational asset. In the planning and construction of impoundment structures and milldams and other artificial obstructions, due regard shall be given to means and methods for its protection;

Â Â Â Â Â  (5) Competitive exploitation of water resources of this state for single-purpose uses is to be discouraged when other feasible uses are in the general public interest;

Â Â Â Â Â  (6) In considering the benefits to be derived from drainage, consideration shall also be given to possible harmful effects upon ground water supplies and protection of wildlife;

Â Â Â Â Â  (7) The maintenance of minimum perennial stream flows sufficient to support aquatic life, to minimize pollution and to maintain recreation values shall be fostered and encouraged if existing rights and priorities under existing laws will permit;

Â Â Â Â Â  (8) Watershed development policies shall be favored, whenever possible, for the preservation of balanced multiple uses, and project construction and planning with those ends in view shall be encouraged;

Â Â Â Â Â  (9) Due regard shall be given in the planning and development of water recreation facilities to safeguard against pollution;

Â Â Â Â Â  (10) It is of paramount importance in all cooperative programs that the principle of the sovereignty of this state over all the waters within the state be protected and preserved, and such cooperation by the commission shall be designed so as to reinforce and strengthen state control;

Â Â Â Â Â  (11) Local development of watershed conservation, when consistent with sound engineering and economic principles, is to be promoted and encouraged;

Â Â Â Â Â  (12) When proposed uses of water are in mutually exclusive conflict or when available supplies of water are insufficient for all who desire to use them, preference shall be given to human consumption purposes over all other uses and for livestock consumption, over any other use, and thereafter other beneficial purposes in such order as may be in the public interest consistent with the principles of chapter 707, Oregon Laws 1955, under the existing circumstances; and

Â Â Â Â Â  (13) Notwithstanding any other provision of this section, when available supplies of water are insufficient in the South Umpqua River to provide for both the needs of human consumption pursuant to a municipal water right and the maintenance of previously established minimum stream flows, preference shall be given to the municipal needs if the municipality adopts and enforces an ordinance restricting use of the water so obtained to direct human consumption uses. [1955 c.707 Â§10(3); 1979 c.170 Â§1; 1987 c.546 Â§1]

Â Â Â Â Â  Note: The Legislative Counsel has not, pursuant to 173.160, undertaken to substitute specific ORS references for the words Âchapter 707, Oregon Laws 1955,Â in 536.310 and 536.330. Chapter 707, Oregon Laws 1955, enacted into law and amended the ORS sections which may be found by referring to the 1955 Comparative Section Table located in Volume 20 of Oregon Revised Statutes.

Â Â Â Â Â  536.315 Designation of exact land areas included within auxiliary lands. As part of the water resources policy statement authorized under ORS 536.300, the Water Resources Commission may designate the exact land areas included within the auxiliary lands described in ORS 536.007. [1965 c.355 Â§4; 1985 c.673 Â§179; 1987 c.158 Â§114]

Â Â Â Â Â  536.320 Limitation of powers of commission. The Water Resources Commission shall not have power:

Â Â Â Â Â  (1) To interfere with, supervise or control the internal affairs of any state agency or public corporation;

Â Â Â Â Â  (2) To modify, set aside or alter any existing right to use water or the priority of such use established under existing laws; or

Â Â Â Â Â  (3) To modify or amend any standard or policy as prescribed in ORS 536.310 nor to adopt any rule or regulation in conflict therewith. [1955 c.707 Â§10(4)]

Â Â Â Â Â  536.325 [1979 c.319 Â§2; 1983 c.796 Â§4; 1985 c.673 Â§15; repealed by 1997 c.212 Â§1]

Â Â Â Â Â  536.330 Water Resources Act as supplemental to and including existing statutes. Chapter 707, Oregon Laws 1955, shall be construed by the Water Resources Commission as supplemental to existing statutes and not in lieu thereof except to the extent that existing statutes are expressly amended or repealed by chapter 707, Oregon Laws 1955. ORS 536.220 to 536.540 and the authority of the Water Resources Department thereunder shall include all laws now existing or hereinafter enacted that relate to or affect the use and control of the water resources of this state. [1955 c.707 Â§10(5); 1963 c.415 Â§1; 1975 c.581 Â§24; 1985 c.673 Â§180]

Â Â Â Â Â  Note: See note under 536.310.

Â Â Â Â Â  536.340 Classification of water as to highest and best use and quantity of use; enforcement of laws concerning loss of water rights; prescribing preferences for future uses. (1) Subject at all times to existing rights and priorities to use waters of this state, the Water Resources Commission:

Â Â Â Â Â  (a) May, by a water resources statement referred to in ORS 536.300 (2), classify and reclassify the lakes, streams, underground reservoirs or other sources of water supply in this state as to the highest and best use and quantities of use thereof for the future in aid of an integrated and balanced program for the benefit of the state as a whole. The commission may so classify and reclassify portions of any such sources of water supply separately. Classification or reclassification of sources of water supply as provided in this subsection has the effect of restricting the use and quantities of use thereof to the uses and quantities of uses specified in the classification or reclassification, and no other uses or quantities of uses except as approved by the commission under ORS 536.370 to 536.390 or as accepted by the commission under ORS 536.295. Restrictions on use and quantities of use of a source of water supply resulting from a classification or reclassification under this subsection shall apply to the use of all waters of this state affected by the classification or reclassification, and shall apply to uses listed in ORS 537.545 that are initiated after the classification or reclassification that imposes the restriction.

Â Â Â Â Â  (b) Shall diligently enforce laws concerning cancellation, release and discharge of excessive unused claims to waters of this state to the end that such excessive and unused amounts may be made available for appropriation and beneficial use by the public.

Â Â Â Â Â  (c) May, by a water resources statement referred to in ORS 536.300 (2) and subject to the preferential uses named in ORS 536.310 (12), prescribe preferences for the future for particular uses and quantities of uses of the waters of any lake, stream or other source of water supply in this state in aid of the highest and best beneficial use and quantities of use thereof. In prescribing such preferences the commission shall give effect and due regard to the natural characteristics of such sources of water supply, the adjacent topography, the economy of such sources of water supply, the economy of the affected area, seasonal requirements of various users of such waters, the type of proposed use as between consumptive and nonconsumptive uses and other pertinent data.

Â Â Â Â Â  (2) In classifying or reclassifying a source of water supply or prescribing preferences for the future uses of a source of water supply under subsection (1) of this section, the commission shall:

Â Â Â Â Â  (a) Comply with the requirements set forth in the Water Resources Department coordination program developed pursuant to ORS 197.180; and

Â Â Â Â Â  (b) Cause notice of the hearing held under ORS 536.300 (3) to be published in a newspaper of general circulation once each week for four successive weeks in each county:

Â Â Â Â Â  (A) In which waters affected by the action of the commission under subsection (1) of this section are located; or

Â Â Â Â Â  (B) That is located within the basin under consideration.

Â Â Â Â Â  (3) Before beginning any action under subsection (2) of this section that would limit new ground water uses that are exempt under ORS 537.545 from the requirement to obtain a water right, the commission shall:

Â Â Â Â Â  (a) Review the proposed action to determine whether the proposal is consistent with ORS 537.780;

Â Â Â Â Â  (b) Provide an opportunity for review by:

Â Â Â Â Â  (A) Any member of the Legislative Assembly who represents a district where the proposed action would apply; and

Â Â Â Â Â  (B) Any interim committee of the Legislative Assembly responsible for water-related issues; and

Â Â Â Â Â  (c) Receive and consider a recommendation on the proposal from the ground water advisory committee appointed under ORS 536.090. [1955 c.707 Â§10(6); 1963 c.414 Â§1; 1989 c.9 Â§2; 1989 c.833 Â§54; 1997 c.510 Â§1]

Â Â Â Â Â  536.350 Delivery of water resources statement to certain public bodies; effect. The Water Resources Commission shall deliver a copy of each water resources statement referred to in ORS 536.300 (2) to each state agency or public corporation of this state which may be concerned with or which may carry on activities likely to affect the use or control of the water resources of this state. Each state agency or public corporation of this state which receives a copy of a water resources statement shall give to the commission a receipt for the water resources statement. A copy of any such statement duly certified by the Water Resources Director to be a full, true and correct copy shall be received in evidence in any court in the state and if the certificate recites that a copy of the statement was delivered to a particular state agency or public corporation of this state, it shall be presumed that the same was actually delivered as stated in the certificate. [1955 c.707 Â§10(7); 1985 c.673 Â§16]

Â Â Â Â Â  536.360 State agencies and public corporations to conform to statement of state water resources policy. In the exercise of any power, duty or privilege affecting the water resources of this state, every state agency or public corporation of this state shall give due regard to the statements of the Water Resources Commission and shall conform thereto. No exercise of any such power, duty or privilege by any such state agency or public corporation which would tend to derogate from or interfere with the state water resources policy shall be lawful. [1955 c.707 Â§11]

Â Â Â Â Â  536.370 Exercise of power in conflict with state water resources policy not effective until approved by commission. (1) No exercise by any state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, of any power, duty or privilege, including the promulgating or undertaking of any order, rule, regulation, plan, program, policy, project or any other activity, which would in any way conflict with the state water resources policy as set forth in the statement, shall be effective or enforceable until approved by the Water Resources Commission as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The exercise of any power, duty or privilege referred to in subsection (1) of this section shall be deemed approved by the commission if:

Â Â Â Â Â  (a) The commission grants its approval as provided in ORS 536.390; or

Â Â Â Â Â  (b) The commission does not notify the state agency or public corporation within 30 days after the filing of the notification as provided in ORS 536.380 (1) of the intention of the commission to review the proposed exercise of the power, duty or privilege; or

Â Â Â Â Â  (c) The commission grants its approval as provided in ORS 536.380 (4). [1955 c.707 Â§12]

Â Â Â Â Â  536.380 Notification to commission of proposed exercise of power involving water resources required; review and determination by commission. (1) Except as otherwise provided in ORS 536.390, whenever any state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, proposes to exercise any power, duty or privilege referred to in ORS 536.370 (1), it shall first file with the Water Resources Commission a notification of the proposed exercise. The notification shall be in such form and shall contain a description of the proposed exercise and such other information as the commission may require. The notification shall be a public record in the office of the commission.

Â Â Â Â Â  (2) Within 30 days after the filing of the notification as provided in subsection (1) of this section, the commission shall notify the state agency or public corporation of the intention of the commission to review the proposed exercise of the power, duty or privilege, if:

Â Â Â Â Â  (a) The commission, in its discretion, determines that a review should be undertaken; or

Â Â Â Â Â  (b) A protest against the proposed exercise is filed with the commission within 25 days after the filing of the notification as provided in subsection (1) of this section by any person, state agency or public corporation of this state or agency of the federal government.

Â Â Â Â Â  (3) The commission, in its discretion, may hold a public hearing on the proposed exercise of the power, duty or privilege. The commission shall determine the time and place of the public hearing, and shall give written notice thereof to the state agency or public corporation whose proposed exercise of a power, duty or privilege is being reviewed and to each protestant under subsection (2)(b) of this section, if any, at least 10 days prior to the hearing. Notice of the hearing shall also be published in at least one issue each week for at least two consecutive weeks prior to the hearing in a newspaper of general circulation published in each county in which the proposed exercise of the power, duty or privilege is to take place or be effective.

Â Â Â Â Â  (4) After the commission has notified the state agency or public corporation of the intention of the commission to review the proposed exercise of the power, duty or privilege as provided in subsection (2) of this section, the commission shall undertake the review and proceed therewith with reasonable diligence. At the conclusion of the review the commission shall make a determination approving the proposed exercise, approving the proposed exercise subject to conditions specified in the determination or disapproving the proposed exercise. A copy of the determination by the commission shall be delivered to the state agency or public corporation whose proposed exercise of a power, duty or privilege was reviewed and to each protestant under subsection (2)(b) of this section, if any. [1955 c.707 Â§14]

Â Â Â Â Â  536.390 Approval without filing notification. The Water Resources Commission may enter into agreements or provide by orders, rules or regulations whereby it approves the exercise of any one or more of the powers, duties or privileges referred to in ORS 536.370 (1) by a state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, without the filing of the notification as provided in ORS 536.380 (1). Each agreement, order, rule or regulation shall specifically provide for the modification or revocation thereof at the discretion of the commission and upon reasonable notice to the state agency or public corporation, and may contain such other conditions, limitations or requirements as the commission, in its discretion, may require to insure the accomplishment of the purposes of the state water resources policy. [1955 c.707 Â§13]

Â Â Â Â Â  536.400 Application to court to compel compliance with state water resources policy. (1) As used in subsection (2) of this section, ÂviolationÂ means any exercise or attempt to exercise by any state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, of any power, duty or privilege which would in any way conflict with the state water resources statement, without the approval of the Water Resources Commission as provided in ORS 536.370 (2).

Â Â Â Â Â  (2) The commission, may apply to the circuit court of the county in which a violation is alleged to exist for the restraining by appropriate process of the commission or continuation of a violation, or for the enforcement by appropriate process of compliance with ORS 536.370 to 536.390. [1955 c.707 Â§15]

Â Â Â Â Â  536.410 Withdrawal of unappropriated waters from appropriation by commission order. (1) When the Water Resources Commission determines that it is necessary to insure compliance with the state water resources policy or that it is otherwise necessary in the public interest to conserve the water resources of this state for the maximum beneficial use and control thereof that any unappropriated waters of this state, including unappropriated waters released from storage or impoundment into the natural flow of a stream for specified purposes, be withdrawn from appropriation for all or any uses including exempt uses under ORS 537.545, the commission, on behalf of the state, may issue an order of withdrawal.

Â Â Â Â Â  (2) Prior to the issuance of the order of withdrawal the commission shall hold a public hearing on the necessity for the withdrawal. Notice of the hearing shall be published in at least one issue each week for at least two consecutive weeks prior to the hearing in a newspaper of general circulation published in each county in which are located the waters proposed to be withdrawn.

Â Â Â Â Â  (3) The order of withdrawal shall specify with particularity the waters withdrawn from appropriation, the uses for which the waters are withdrawn, the reason for the withdrawal and the duration of the withdrawal. The commission may modify or revoke the order at any time.

Â Â Â Â Â  (4) Copies of the order of withdrawal and notices of any modification or revocation of the order of withdrawal shall be filed in the Water Resources Department.

Â Â Â Â Â  (5) While the order of withdrawal is in effect, no application for a permit to appropriate the waters withdrawn for the uses specified in the order and no application for a preliminary permit or license involving appropriations of such waters shall be received for filing by the Water Resources Commission. [1955 c.707 Â§16; 1961 c.224 Â§11; 1985 c.673 Â§17; 1989 c.833 Â§55]

Â Â Â Â Â  536.420 Representation of state in carrying out compacts and agreements with other governmental agencies regarding water resources. (1) The Governor shall designate the Water Resources Director or a member or members of the Water Resources Commission to act on behalf of and to represent the state in formulating, entering into and carrying out any formal or informal compact or other agreement authorized by the Legislative Assembly concerning the use and control of the water resources of this state, between this state or any state agency or public corporation thereof and any other state, any state agency or public corporation thereof or the federal government or any agency thereof.

Â Â Â Â Â  (2) The representative or representatives designated by the Governor under subsection (1) of this section shall make every effort practicable to ensure that the compact or other agreement, as formulated, entered into and carried out, is in harmony with the state water resources policy and otherwise with the public interest in encouraging, promoting and securing the maximum beneficial use and control of the water resources of this state.

Â Â Â Â Â  (3) The commission in carrying out an investigation pertaining to water resources may cooperate with state agencies of California for the purpose of formulating, executing and submitting to the legislatures of Oregon and California for their approval, interstate compacts relative to the distribution and use of the waters of Goose Lake and tributaries thereto. No compacts or agreements formulated as provided in this section are binding upon this state until they have been approved by the legislature of this state and the Congress of the United States.

Â Â Â Â Â  (4) Any state agency or public corporation of this state required or permitted by law to formulate, enter into or carry out any compact or other agreement referred to in subsection (1) of this section shall give timely and adequate notice to the commission before it undertakes any action under such requirement or permission. [1955 c.707 Â§17; 1961 c.298 Â§1; 1975 c.581 Â§25; 1999 c.59 Â§169]

Â Â Â Â Â  536.430 Commission to devise plans and programs for development of water resources. The Water Resources Commission shall devise plans and programs for the development of the water resources of this state in such a manner as to encourage, promote and secure the maximum beneficial use and control thereof. [1955 c.707 Â§18]

Â Â Â Â Â  536.440 Investigations and studies. The Water Resources Commission, by itself or in conjunction with any person, local voluntary committee or association, state agency or public corporation of this or any other state, any interstate agency or any agency of the federal government, may conduct such investigations, surveys or studies, including the holding of public hearings, relating to the water resources of this state as it deems necessary to facilitate and assist in carrying out its functions as provided by law. [1955 c.707 Â§20]

Â Â Â Â Â  536.450 Assistance by commission to other persons and agencies. The Water Resources Commission may make available technical advice and information for the purpose of assisting any person, local voluntary committee or association, state agency or public corporation of this state, any interstate agency or any agency of the federal government in the preparation, carrying into effect and properly sustaining any plan, program or project concerning the use or control of the water resources of this state in harmony with the state water resources policy or otherwise with the public interest in encouraging, promoting and securing the maximum beneficial use and control of the water resources of this state. [1955 c.707 Â§19]

Â Â Â Â Â  536.460 Preparation and submission of information or recommendations to other persons or agencies. The Water Resources Commission may prepare and submit information or proposals and recommendations relating to the water resources of this state or the functions of the commission as provided by law to any person, local voluntary committee or association, state agency or public corporation of this or any other state, any interstate agency, any agency of the federal government or any committee of the legislature of this or any other state or of the Congress of the United States. [1955 c.707 Â§22]

Â Â Â Â Â  536.470 Coordination of local, state, interstate and federal programs. The Water Resources Commission may consult and cooperate with any state agency or public corporation of this or any other state, any interstate agency or any agency of the federal government for the purpose of promoting coordination between local, state, interstate and federal plans, programs and projects for the use or control of the water resources of this state or to facilitate and assist the commission in carrying out its functions as provided by law. [1955 c.707 Â§21]

Â Â Â Â Â  536.480 Making available information concerning water resources. The Water Resources Commission, insofar as practicable, shall make available, free or at cost, to the public and to any state agency or public corporation of this or any other state, any interstate agency or any agency of the federal government, information concerning the water resources of this state or the functions of the commission as provided by law, including information relating to the state water resources policy, to any plan or program devised by the commission for the development of the water resources of this state, to the results of any investigation, survey or study conducted by the commission and to the results of any hearing held by the commission. [1955 c.707 Â§23]

Â Â Â Â Â  536.490 Attendance at conferences and meetings. The Water Resources Commission, or any member thereof or any other person designated by the commission, may attend and participate in any public conference, meeting or hearing held within or without this state for the purpose of considering water resources problems. [1955 c.707 Â§24]

Â Â Â Â Â  536.500 Acceptance and expenditure of moneys from public and private sources. The Water Resources Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of encouraging, promoting and securing the maximum beneficial use and control of the water resources of this state or to facilitate and assist in carrying out its functions as provided by law. All moneys received by the commission under this section shall be deposited in the State Treasury and, unless otherwise prescribed by the source from which such moneys were received, shall be kept in separate accounts in the General Fund designated according to the purposes for which the moneys were made available. Notwithstanding the provisions of ORS 291.238, all such moneys are continuously appropriated to the commission for the purposes for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1955 c.707 Â§25]

Â Â Â Â Â  536.510 [1955 c.707 Â§26; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.520 State agencies and public corporations furnishing information and services to commission. (1) In order to facilitate and assist in carrying out its functions as provided by law, the Water Resources Commission may:

Â Â Â Â Â  (a) Call upon state agencies or public corporations of this state to furnish or make available to the commission information concerning the water resources of this state which such state agencies or public corporations have acquired or may acquire in the performance of their functions.

Â Â Â Â Â  (b) Have access to the records, facilities or projects of state agencies or public corporations of this state, insofar as such records, facilities or projects may concern the water resources of this state or the functions of the commission with regard thereto.

Â Â Â Â Â  (c) Otherwise utilize the services, records and other facilities of state agencies or public corporations of this state to the maximum extent practicable.

Â Â Â Â Â  (2) Upon request by the commission, all officers and employees of state agencies or public corporations of this state shall cooperate to the maximum extent practicable with the commission under subsection (1) of this section.

Â Â Â Â Â  (3) Upon receipt and approval by the commission of approved claims therefor, any special or extraordinary expense incurred by any state agency or public corporation of this state in cooperating with the commission under this section shall be paid by the commission. [1955 c.707 Â§Â§27,28]

Â Â Â Â Â  536.530 [1955 c.707 Â§29; repealed by 1975 c.581 Â§29 and by 1975 c.605 Â§33]

Â Â Â Â Â  536.540 Approval of voucher claims. All voucher claims for indebtedness or expenses authorized and incurred by the Water Resources Commission in carrying out its functions as provided by law shall be approved by the commission or as provided in ORS 293.330. [1955 c.707 Â§31]

Â Â Â Â Â  536.550 [1955 c.707 Â§30; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  536.560 [1955 c.707 Â§76; 1979 c.284 Â§164; repealed by 1985 c.673 Â§185]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  536.570 Moneys and securities of irrigation districts in possession of Water Resources Commission; deposit with State Treasurer. The Water Resources Commission may deposit with the State Treasurer for safekeeping all moneys and securities which may come into the commissionÂs possession in connection with the reorganization, retirement or settlement of the bonds, warrants or other evidences of indebtedness of any irrigation district within the state. When so deposited the State Treasurer shall safely keep the same subject to call of the Water Resources Commission. [Formerly 544.050; 1957 c.351 Â§3; 1985 c.673 Â§19]

Â Â Â Â Â  536.580 Rights acquired prior to August 3, 1955, not affected. Nothing in ORS 509.645, 536.220 to 536.540 or 543.225, as enacted by chapter 707, Oregon Laws 1955, nor in the amendments made by chapter 707, Oregon Laws 1955, to ORS 225.290, 225.300, 261.325, 261.330, 509.610, 509.625, 537.170, 537.200 (1969 Replacement Part), 543.050 or 543.230, nor in sections 38, 41, 43, 45 or 50 of chapter 707, Oregon Laws 1955, nor in ORS 509.585 shall be construed to take away or impair any right to any waters or to the use of any waters vested and inchoate prior to August 3, 1955. [1955 c.707 Â§55; 1973 c.723 Â§125; 1985 c.673 Â§181; 2001 c.923 Â§15]

Â Â Â Â Â  536.590 Rights acquired prior to January 1, 1956, not affected. Nothing in the amendments made by chapter 707, Oregon Laws 1955, to ORS 182.410, 536.010 (1973 Replacement Part), 542.110, 548.365, 555.030 or 555.070, nor in sections 58 to 65, 70 or 75 of chapter 707, Oregon Laws 1955, shall be construed to take away or impair any right to any waters or to the use of any waters vested or inchoate prior to January 1, 1956. [1955 c.707 Â§77; 1969 c.168 Â§2; 1985 c.673 Â§182]

Â Â Â Â Â  536.595 Department discussions with Corps of Engineers over operation of Detroit Lake. In discussions held with the United States Army Corps of Engineers over seasonal operations of impoundments within the Willamette Basin reservoir system, including Detroit Lake, the Water Resources Department shall:

Â Â Â Â Â  (1) Specify that the State of Oregon has determined that Detroit Lake is an important recreational resource to the citizens of Oregon.

Â Â Â Â Â  (2) Encourage the United States Army Corps of Engineers to place Detroit Lake as the highest priority recreational use lake in the Willamette Basin reservoir system.

Â Â Â Â Â  (3) If the United States Army Corps of Engineers indicates that recreational use of Detroit Lake will not receive the highest priority, notify communities that may be detrimentally affected by such a decision and hold public meetings within the affected communities. [2001 c.837 Â§1]

Â Â Â Â Â  Note: 536.595 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  536.600 [1993 c.765 Â§104; renumbered 541.345 in 1995]

EMERGENCY WATER SHORTAGE POWERS

Â Â Â Â Â  536.700 ÂDrainage basinÂ defined. As used in ORS 536.700 to 536.780, Âdrainage basinÂ means one of the 18 Oregon drainage basins identified by the Water Resources Department as shown on maps published by that department dated January 1976. [1977 c.541 Â§3]

Â Â Â Â Â  536.710 Policy. (1) The Legislative Assembly finds that an emergency may exist when a severe, continuing drought results in a lack of water resources, thereby threatening the availability of essential services and jeopardizing the peace, health, safety and welfare of the people of Oregon.

Â Â Â Â Â  (2) The Legislative Assembly finds it necessary in the event of an emergency described in subsection (1) of this section, to promote water conservation and to provide an orderly procedure to assure equitable curtailment, adjustment, allocation or regulation in the domestic, municipal and industrial use of water resources where more than one user is dependent upon a single source of supply. [1977 c.541 Â§1]

Â Â Â Â Â  536.720 Declaration of state authority; GovernorÂs power to order water conservation or curtailment plan. (1) Because municipal and other political subdivision boundaries do not conform with the geographic boundaries of the 18 major drainage basins, or associated subbasins in the state, and because problems caused by a severe continuing drought may exceed local ability to control, the Legislative Assembly declares that water resource conservation in time of severe, continuing drought requires the exercise of state authority.

Â Â Â Â Â  (2)(a) After a declaration that a severe, continuing drought exists, or is likely to exist, the Governor may order individual state agencies and political subdivisions within any drainage basin or subbasin to implement, within a time certain following the declaration, a water conservation or curtailment plan or both, approved under ORS 536.780.

Â Â Â Â Â  (b) Each state agency and political subdivision ordered to implement a water conservation or curtailment plan shall file with the Water Resources Commission such periodic reports regarding implementation of the plans as the commission or the Governor may require.

Â Â Â Â Â  (3) Orders provided for in subsection (2) of this section and curtailments, adjustments, allocations and regulations ordered pursuant thereto shall be designed insofar as practicable not to discriminate within any class of consumers.

Â Â Â Â Â  (4) It is the intent of the Legislative Assembly that curtailments, adjustments, allocations and regulations ordered pursuant to subsection (2) of this section be continued only so long as a declaration by the Governor of the existence of severe, continuing drought is in effect.

Â Â Â Â Â  (5) The Governor may direct individual state agencies and political subdivisions of this state to seek enforcement of all orders and regulations issued pursuant to ORS 536.780 and subsection (2) of this section. [1977 c.541 Â§2; 1985 c.673 Â§20; 1989 c.87 Â§7]

Â Â Â Â Â  536.730 Effect of emergency powers on vested water rights. Except as provided in ORS 536.740 and 536.750, nothing in ORS 536.700 to 536.780 is intended to permit the Governor or the Water Resources Commission to hinder the ability of any holder of a vested water right to obtain and use legally assured benefits of that right. [1977 c.541 Â§4; 1989 c.87 Â§8]

Â Â Â Â Â  536.740 Gubernatorial authority to declare drought. Upon finding that a need exists for statewide coordination of water resource conservation measures by municipal and other political subdivisions of this state in order to minimize problems caused by a severe shortage of water, the Governor may declare that a severe, continuing drought exists or is likely to exist. [1989 c.87 Â§2]

Â Â Â Â Â  536.750 Powers of commission after declaration of drought; rules. (1) Notwithstanding any provision of ORS chapters 536 to 543A, after a declaration that a severe, continuing drought exists, the Water Resources Commission may:

Â Â Â Â Â  (a) Issue without first conducting a hearing under ORS 537.170, a temporary permit for an emergency use of water;

Â Â Â Â Â  (b) Allow a temporary change in use, place of use or point of diversion of water without complying with the notice and waiting requirements under ORS 540.520;

Â Â Â Â Â  (c) Notwithstanding the priority of water rights, grant preference of use to rights for human consumption or stock watering use;

Â Â Â Â Â  (d) Waive the notice requirements under ORS 537.753 and the report required under ORS 537.762;

Â Â Â Â Â  (e) Allow a temporary exchange of water without giving notice as required under ORS 540.535; and

Â Â Â Â Â  (f) Utilize an expedited notice and waiting requirement established by rule for the substitution of a supplemental ground water right for a primary water right under drought conditions in place of the notice and waiting requirement provided in ORS 540.524.

Â Â Â Â Â  (2) The commission by rule may establish procedures for carrying out the provisions of this section and a schedule of fees that must accompany a request under subsection (1) of this section. [1989 c.87 Â§3; 1999 c.873 Â§20; 2001 c.788 Â§1]

Â Â Â Â Â  536.760 Cessation of actions taken under ORS 536.750. Any action taken under ORS 536.750 may be carried out only during the period of severe, continuing drought. After the drought, any water use undertaken under ORS 536.750 must cease or comply with the applicable provisions of ORS 537.110 to 537.252, 537.505 to 537.795 and 537.992 or 540.520 and 540.530. [1989 c.87 Â§4]

Â Â Â Â Â  536.770 Purchase of option or agreement for use of water permit or right during declared drought; application; fee. (1) The Water Resources Commission or a local government, public corporation or water right holder may purchase an option or enter an agreement to use an existing permit or water right during the time in which a severe, continuing drought is declared to exist.

Â Â Â Â Â  (2) A local government, public corporation or water right holder proposing to purchase an option or enter an agreement under this section shall submit to the commission an application accompanied by the fee required under ORS 536.050 (1)(a).

Â Â Â Â Â  (3) After approval of the application by the commission, the option or agreement user:

Â Â Â Â Â  (a) Is not required to construct any diversion or appropriation facilities or works;

Â Â Â Â Â  (b) May use the water acquired under the option or agreement on property or for a use different than allowed in the permit or water right transferred under the option or agreement, if the water is used to replace water not available to the local government, public corporation or water right holder because of the drought; and

Â Â Â Â Â  (c) May begin use at any time after approval by the commission so long as the total use by the water right or permit holder and the option or agreement user is within the rate, volume and seasonal limits of the permit or water right. [1989 c.87 Â§5; 1993 c.349 Â§1; 1997 c.587 Â§3; 2001 c.788 Â§2]

Â Â Â Â Â  536.780 Water conservation or curtailment plans; contents; review; effect of failure to file or implement. (1) The Water Resources Commission, upon a finding that a severe or continuing drought is likely to occur, may order individual state agencies and political subdivisions within any drainage basin or subbasin to develop and file with the commission, within 30 days following the order, a water conservation or curtailment plan or both. The commission may allow the state agencies and political subdivisions more than 30 days following the order to file the plan depending on the urgency for the plan.

Â Â Â Â Â  (2)(a) The water conservation plan shall specify efforts to be made:

Â Â Â Â Â  (A) To reduce usage of water resources for nonessential public purposes;

Â Â Â Â Â  (B) To undertake activities consistent with law designed to promote conservation, prevention of waste, salvage and reuse of water resources; and

Â Â Â Â Â  (C) To establish programs consistent with law designed to promote conservation, prevention of waste, salvage and reuse of water resources.

Â Â Â Â Â  (b) When a state agency or political subdivision files a water conservation plan with the Water Resources Commission, the commission shall review the plan and approve it if the commission finds that the plan satisfactorily promotes uniformity in water conservation practices and the coordination of usage regulation, taking into account local conditions.

Â Â Â Â Â  (3)(a) The water curtailment plan, in order to provide water necessary for human and livestock consumption during a severe and continuing drought, shall specify efforts to be made:

Â Â Â Â Â  (A) To curtail, adjust or allocate the supply of water resources for domestic, municipal and industrial use; and

Â Â Â Â Â  (B) To regulate the times and manner in which water resources are consumed.

Â Â Â Â Â  (b) When a state agency or political subdivision files a water curtailment plan with the Water Resources Commission, the commission shall review the plan and approve it if the commission finds that the plan satisfactorily promotes uniformity in water curtailment practices and the coordination of usage regulation, taking into account local conditions.

Â Â Â Â Â  (4) If a state agency or political subdivision fails to file a water conservation or curtailment plan when so ordered, or if the commission does not approve a filed plan, the commission may develop appropriate plans. [1989 c.87 Â§6]

PENALTIES

Â Â Â Â Â  536.900 Civil penalties; imposition. (1) In addition to any other liability or penalty provided by law, the Water Resources Commission may impose a civil penalty on a person for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a permit, certificate or license issued under ORS chapters 536 to 543A.

Â Â Â Â Â  (b) Violation of ORS 537.130 or 537.535.

Â Â Â Â Â  (c) Violation of any rule or order of the Water Resources Commission that pertains to well maintenance.

Â Â Â Â Â  (d) Violation of ORS 540.045, 540.145, 540.210, 540.310, 540.320, 540.330, 540.340, 540.435, 540.440, 540.570 (5), 540.710, 540.720 and 540.730 or rules adopted under ORS 540.145.

Â Â Â Â Â  (2) A civil penalty may be imposed under this section for each day of violation of ORS 537.130, 537.535, 540.045, 540.310, 540.330, 540.570 (5), 540.710, 540.720 or 540.730.

Â Â Â Â Â  (3) In the event the petitioner knowingly misrepresents the map and petition required in ORS 541.329, the commission may assess a penalty of up to $1,000 based upon guidelines to be established by the commission. In addition, the petition and map shall be amended to correct the error at the petitionerÂs cost. Affected users shall be given notice as provided in ORS 541.329 (5).

Â Â Â Â Â  (4) A civil penalty may not be imposed until the commission prescribes a reasonable time to eliminate the violation. The commission shall notify the violator of the time allowed to correct a violation within five days after the commission first becomes aware of the violation.

Â Â Â Â Â  (5) Notwithstanding any term or condition of a permit, certificate or license, the rotation of the use of water under ORS 540.150 may not be considered a violation under subsection (1) of this section. [1989 c.618 Â§1; 1991 c.869 Â§5; 1993 c.818 Â§5; 1999 c.873 Â§21; 2001 c.788 Â§Â§6,12; 2003 c.705 Â§Â§17,18]

Â Â Â Â Â  Note: 536.900 to 536.935 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  536.905 Notice; application for hearing. (1) Any civil penalty under ORS 536.900 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the commission. [1989 c.618 Â§2; 1991 c.734 Â§50]

Â Â Â Â Â  Note: See note under 536.900.

Â Â Â Â Â  536.910 Amount of penalty; rules. After public hearing, the Water Resources Commission by rule shall adopt a schedule establishing the civil penalty that may be imposed under ORS 536.900 and the time allowed to correct each violation. However, the civil penalty may not exceed $5,000 for each violation. [1989 c.618 Â§3]

Â Â Â Â Â  Note: See note under 536.900.

Â Â Â Â Â  536.915 Remission or reduction of penalty. A civil penalty imposed under ORS 536.900 may be remitted or reduced upon such terms and conditions as the Water Resources Commission considers proper and consistent with the public health and safety and protection of the public interest in the waters of this state. [1989 c.618 Â§4]

Â Â Â Â Â  Note: See note under 536.900.

Â Â Â Â Â  536.920 Factors to be considered in imposition of penalty. In imposing a penalty pursuant to the schedule adopted pursuant to ORS 536.910, the Water Resources Commission shall consider the following factors:

Â Â Â Â Â  (1) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (2) Any prior violations of statutes, rules or orders pertaining to water use.

Â Â Â Â Â  (3) The economic and financial conditions of the person incurring the penalty, including any financial gains resulting from the violation.

Â Â Â Â Â  (4) The immediacy and extent to which the violation threatens other rights to the use of water or the public health or safety or the public interest in the waters of this state. [1989 c.618 Â§5]

Â Â Â Â Â  Note: See note under 536.900.

Â Â Â Â Â  536.925 [1989 c.618 Â§12; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  536.930 Consequence of failure to follow order. Any owner or operator who fails without sufficient cause to take corrective action as required by an order of the Water Resources Commission shall be liable for damages not to exceed the amount of all expenses incurred by the Water Resources Department in carrying out the departmentÂs enforcement duties related to the corrective action. [1989 c.618 Â§7; 1991 c.734 Â§51]

Â Â Â Â Â  Note: See note under 536.900.

Â Â Â Â Â  536.935 Disposition of penalties; appropriation. All penalties recovered under ORS 536.930 shall be paid into the State Treasury and credited to an account of the Water Resources Department. Such moneys are continuously appropriated to the department to carry out the provisions of ORS chapters 536 to 543A. [1989 c.618 Â§8; 1999 c.873 Â§22]

Â Â Â Â Â  Note: See note under 536.900.

_______________



Chapter 537

Chapter 537 Â Appropriation of Water Generally

2005 EDITION

APPROPRIATION OF WATER GENERALLY

WATER LAWS

GENERAL PROVISIONS

537.010Â Â Â Â  Definition of ÂWater Rights ActÂ

PUBLIC AGENCY WATER USE REGISTRATION

537.040Â Â Â Â  Registration of water for road construction, maintenance or reconstruction; fee; annual renewal statement; limitations; rules

GEOTHERMAL WELLS

537.090Â Â Â Â  Laws applicable to geothermal wells

537.095Â Â Â Â  Interference between geothermal well and other water appropriation

WATER USE REPORTING

537.097Â Â Â Â  Verification of land ownership; time limits; exception

537.099Â Â Â Â  Water use report from governmental entity

APPROPRIATION UNDER 1909 ACT; LIMITED LICENSES

537.110Â Â Â Â  Public ownership of waters

537.120Â Â Â Â  Right of appropriation; vested rights protected

537.130Â Â Â Â  Permit to appropriate water required; notification to owner of certain land

537.131Â Â Â Â  Reclaimed water

537.132Â Â Â Â  Exemption from permit requirement for use of reclaimed water; rules

537.133Â Â Â Â  PermitteeÂs right to enter on forestland; notice

537.135Â Â Â Â  Permit required to appropriate water for recharging ground water sources; minimum perennial stream flow required for permit; exception

537.139Â Â Â Â  Failure to obtain authorization for access to certain land

537.140Â Â Â Â  Application for permit; contents; maps and drawings

537.141Â Â Â Â  Uses of water not requiring water right application, permit or certificate; rules

537.142Â Â Â Â  Water right permit or certificate not required for egg incubation project under salmon and trout enhancement program

537.143Â Â Â Â  Limited license to use or store surface or ground water or to use stored water; rules

537.144Â Â Â Â  Request for right to use water under limited license; fee

537.145Â Â Â Â  Notice of filing of application to appropriate water for hydroelectric purposes

537.147Â Â Â Â  Permit to use stored water; fee

537.150Â Â Â Â  Filing of application; determination of completeness; initial review; preliminary determination; notice; public comments; fees

537.153Â Â Â Â  Review of application; proposed final order; presumption that use will not impair or be detrimental to public interest; standing; protest; final order; contested case hearing

537.160Â Â Â Â  Approval for beneficial use; agreement authorizing use of ditch for waste or seepage water

537.170Â Â Â Â  Contested case hearing on application; final order; appeal

537.173Â Â Â Â  Exceptions to final order; modified order

537.175Â Â Â Â  Time limit for issuing final order or scheduling contested case hearing; applicant request for extension

537.190Â Â Â Â  Terms and conditions of approval; municipal water supplies; release of stored water

537.211Â Â Â Â  Issuance of permit if application approved; contents of permit; effect; rejection of application; change in use allowed under permit

537.220Â Â Â Â  Assignment of application, permit or license

537.230Â Â Â Â  Time allowed for construction of irrigation or other work; extension; survey; map; requirements for supplemental water right

537.240Â Â Â Â  Federal permit; time for obtaining; cancellation; time for beginning and completing work

537.248Â Â Â Â  Requirement to include in reservoir permit date for beginning and completing construction and for perfecting water right; extension

537.249Â Â Â Â  Election to have proposed reservation considered as application for permit or rulemaking proceeding

537.250Â Â Â Â  Water right certificate; issuance; inclusion of land not described in permit; recordation; duration of rights

537.252Â Â Â Â  Certificate issued for land not described in permit; notice

537.260Â Â Â Â  Cancellation of permit for failure of proof of completion of appropriation; issuance of limited certificate; contest of issuance of certificate; exception for municipalities

537.270Â Â Â Â  Conclusiveness of certificate

537.282Â Â Â Â  Definition of Âmunicipal applicantÂ

537.283Â Â Â Â  Procedure for applications to appropriate water for hydroelectric power; rules

537.285Â Â Â Â  Municipal applicant may develop hydroelectric project jointly with private person; restrictions

537.287Â Â Â Â  Rules for joint project of municipal applicant and private person

537.289Â Â Â Â  Conditions to be imposed on permit of municipal corporation or district

537.292Â Â Â Â  Conditions to be imposed on certificate of municipal corporation or district

537.295Â Â Â Â  Cancellation of permit when holder fails to continue to qualify as municipal applicant

537.297Â Â Â Â  Cancellation of water right certificate when holder fails to continue to qualify as municipal applicant

537.299Â Â Â Â  Consequences of cancellation of permit or certificate if holder no longer municipal applicant; conditions to protect public health and welfare

537.310Â Â Â Â  Acquisition of water rights for railway purposes; certificates

537.320Â Â Â Â  Entry on land for survey purposes, preliminary to appropriation and diversion of waters

537.330Â Â Â Â  Disclosure required in real estate transaction involving water right; exception; delivery of available permit, order or certificate; effect of failure to comply

IN-STREAM WATER RIGHTS

537.332Â Â Â Â  Definitions for ORS 537.332 to 537.360

537.334Â Â Â Â  Findings

537.336Â Â Â Â  State agencies authorized to request in-stream water rights; agreement required when supply is stored water

537.338Â Â Â Â  Rules for state agency request for in-stream water right

537.341Â Â Â Â  Certificate for in-stream water right

537.343Â Â Â Â  Proposed final order; conditions

537.346Â Â Â Â  Conversion of minimum perennial streamflows to in-stream water rights; special provisions for Willamette Basin

537.348Â Â Â Â  Purchase, lease or gift of water right for conversion to in-stream water right; priority dates

537.349Â Â Â Â  Processing request for in-stream water right

537.350Â Â Â Â  Legal status of in-stream water right

537.352Â Â Â Â  Precedence of uses

537.354Â Â Â Â  In-stream water right subject to emergency water shortage provisions

537.356Â Â Â Â  Request for reservation of unappropriated water for future economic development; priority date of reservation

537.358Â Â Â Â  Rules for reservation for future economic development; application for use of reserved water

537.360Â Â Â Â  Relationship between application for in-stream water right and application for certain hydroelectric permits

MISCELLANEOUS

537.385Â Â Â Â  Extension of irrigation season; limitations

537.390Â Â Â Â  Valuation of water rights

537.395Â Â Â Â  Public recapture of water power rights and properties; no recapture of other rights

PONDS AND RESERVOIRS

537.400Â Â Â Â  Reservoir permits

537.405Â Â Â Â  Exempt reservoirs; written notification to department; injury to other users

537.407Â Â Â Â  Water right certificate for reservoirs existing before January 1, 1993; injury to other users; conversion of prior application to notice of exemption

537.409Â Â Â Â  Alternate permit application process for qualifying reservoirs; injury to existing users or fishery resources; public interest review

CANCELLATION OF PERMIT FOR APPROPRIATION

537.410Â Â Â Â  Failure to commence or complete work, or to properly apply water, as grounds for cancellation of permit; irrigation districts, municipalities and public utilities excepted

537.420Â Â Â Â  Notice of hearing

537.440Â Â Â Â  Cancellation of permit; priorities of other permits

537.445Â Â Â Â  Hearing upon proposal to cancel permit or appropriation;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  cancellation suspended pending review

537.450Â Â Â Â  Rules for proof as to work and use of water under permits; noncompliance as evidence in cancellation proceedings

CONSERVATION AND USE OF CONSERVED WATER

537.455Â Â Â Â  Definitions for ORS 537.455 to 537.500 and 540.510

537.460Â Â Â Â  Legislative findings; policy

537.463Â Â Â Â  Applicability of ORS 537.455 to 537.500

537.465Â Â Â Â  Application for allocation of conserved water; submission; required contents

537.470Â Â Â Â  Allocation of conserved water by commission; criteria; percentage to state; certificates showing change in original water right

537.480Â Â Â Â  Rules; criteria for evaluating allocation and determining mitigation required

537.485Â Â Â Â  Priority of right to use conserved water; choice of priority

537.490Â Â Â Â  Use of conserved water; notice of dispensation of right to use

537.495Â Â Â Â  Receipt by state agency or political subdivision of right to use conserved water

537.500Â Â Â Â  Legal status of conserved water right

GROUND WATER

(Generally)

537.505Â Â Â Â  Short title

537.515Â Â Â Â  Definitions for ORS 537.505 to 537.795 and 537.992

537.525Â Â Â Â  Policy

(Aquifer Storage and Recovery)

537.531Â Â Â Â  Legislative findings

537.532Â Â Â Â  Injection of ground water into aquifers; standards

537.534Â Â Â Â  Rules for permitting and administering aquifer storage and recovery projects; limited license for test program; fees

(Appropriation of Ground Water)

537.535Â Â Â Â  Unlawful use or appropriation of ground water, including well construction and operation

537.545Â Â Â Â  Exempt uses

537.575Â Â Â Â  Permits granted, approved or pending under former law

537.585Â Â Â Â  Beneficial use of ground water prior to August 3, 1955, recognized as right to appropriate water when registered

537.595Â Â Â Â  Construction or alteration of well commenced prior to August 3, 1955, recognized as right to appropriate water when registered

537.605Â Â Â Â  Registration of right to appropriate ground water claimed under ORS 537.585 or 537.595; registration statement

537.610Â Â Â Â  Recording registration statement; issuing certificate of registration; effect of certificate; rules; fees

537.615Â Â Â Â  Application for permit to acquire new right or enlarge existing right to appropriate ground water; fee

537.620Â Â Â Â  Determination of completeness of application; initial review; preliminary determination; notice; comments

537.621Â Â Â Â  Review of application; proposed final order; presumption that use will ensure preservation of public welfare, safety and health; flow rate and duty; standing; protest; final order; contested case hearing

537.622Â Â Â Â  Contested case hearing; parties; issues

537.625Â Â Â Â  Final order; appeal; contents of permit

537.626Â Â Â Â  Exceptions to final order; modified order

537.627Â Â Â Â  Time limit for issuing final order or scheduling contested case hearing; extension; writ of mandamus

537.628Â Â Â Â  Terms; conditions; time limit for issuing final order after contested case hearing

537.629Â Â Â Â  Conditions or limitations to prevent interference with other users

537.630Â Â Â Â  Time allowed for construction work under permit; certificate of completion; survey; ground water right certificate; requirements for supplemental water right

537.635Â Â Â Â  Assignment of application, certificate of registration or permit

537.665Â Â Â Â  Investigation of ground water reservoirs; defining characteristics and assigning names and numbers

537.670Â Â Â Â  Determination of rights to appropriate ground water of ground water reservoir

537.675Â Â Â Â  Determination of rights in several reservoirs or of critical ground water area in same proceeding

537.680Â Â Â Â  Taking testimony; inspecting evidence; contesting claim

537.685Â Â Â Â  Findings of fact and order of determination

537.690Â Â Â Â  Filing evidence, findings and determinations; court proceedings

537.695Â Â Â Â  Conclusive adjudication

537.700Â Â Â Â  Issuing ground water right certificate

537.705Â Â Â Â  Ground water appurtenant; change in use, place of use or point of appropriation

537.720Â Â Â Â  Violation of terms of law or permit or certificate; action by Water Resources Commission

537.730Â Â Â Â  Designation of critical ground water area; rules; notice

537.735Â Â Â Â  Rules designating critical ground water area

537.740Â Â Â Â  Filing rules designating critical ground water area

537.742Â Â Â Â  Contested case proceeding to limit use of ground water in critical ground water area

537.745Â Â Â Â  Voluntary agreements among ground water users from same reservoir

537.746Â Â Â Â  Mitigation credits for projects in Deschutes River Basin; relationship to water made available; rules; annual report

(Deschutes Basin Ground Water Study Area)

(Temporary provisions relating to the Deschutes basin ground water study area are compiled as notes following ORS 537.746)

(Water Well Constructors)

537.747Â Â Â Â  Water well constructorÂs license; fees

537.750Â Â Â Â  Examination for license

537.753Â Â Â Â  Bond or letter of credit; landownerÂs permit and bond

537.762Â Â Â Â  Report of constructor before beginning work on well; rules; fees

537.763Â Â Â Â  Water Resources Department Operating Fund

537.765Â Â Â Â  Log of constructing, altering, abandoning or converting well; furnishing samples to Water Resources Commission

(Temporary provisions relating to the Well Constructors Continuing Education Committee are compiled as notes following ORS 537.765)

(Local Regulation)

537.769Â Â Â Â  Local regulation of wells and water well constructors

(Regulation of Ground Water Wells)

537.772Â Â Â Â  Pump tests; report; rules for waiver

537.775Â Â Â Â  Wasteful or defective wells; permanent abandonment of old well

537.777Â Â Â Â  Regulation of controlling works of wells and distribution of ground water

537.780Â Â Â Â  Powers of Water Resources Commission; rules; limitations on authority

537.783Â Â Â Â  Reinjection of geothermal fluids; rules and standards; water pollution control facilities permit

537.785Â Â Â Â  Fees

537.787Â Â Â Â  Investigation of violation of ground water laws; remedies for violation

537.789Â Â Â Â  Well identification number

537.791Â Â Â Â  Request for well identification number

537.793Â Â Â Â  Effect of failure to comply with ORS 537.789 or 537.791

537.795Â Â Â Â  ORS 537.505 to 537.795 supplementary

537.796Â Â Â Â  Rules regarding low temperature geothermal appropriations

SURVEYORS, ENGINEERS AND GEOLOGISTS

537.797Â Â Â Â  Rules for certification of surveyors, engineers and geologists

537.798Â Â Â Â  Examination for certification of surveyors, engineers and geologists; fees; revocation

537.799Â Â Â Â  Survey for issuance of water right certificate

WASTE, SPRING AND SEEPAGE WATERS

537.800Â Â Â Â  Waste, spring and seepage waters; laws governing

DIVERSION OF WATERS FROM BASIN OF ORIGIN

537.801Â Â Â Â  Definitions; findings

537.803Â Â Â Â  Application proposing use of water outside of basin of origin; contents

537.805Â Â Â Â  Processing of application; hearing; action on application

537.809Â Â Â Â  Reservation of water in basin of origin

537.810Â Â Â Â  Diversion or appropriation of waters from basin of origin without legislative consent prohibited; terms of consent; exceptions

537.820Â Â Â Â  Application of provisions to waters forming common boundary between states

537.830Â Â Â Â  Condemnation of waters for use outside basin of origin

537.835Â Â Â Â  City of Walla Walla, Washington, may appropriate, impound and divert certain waters from Mill Creek

537.840Â Â Â Â  Legislative consent; filing of certified copy; appropriation rights and procedure

537.850Â Â Â Â  Suits to protect state interests; right of redress to private persons

537.855Â Â Â Â  Domestic water supply district permitted to divert water out of state; conditions

537.860Â Â Â Â  Vested rights protected

537.870Â Â Â Â  Out-of-state municipalities; acquisition of land and water rights in Oregon

PENALTIES

537.990Â Â Â Â  Criminal penalties

537.992Â Â Â Â  Civil penalties; schedule of penalties; rules

GENERAL PROVISIONS

Â Â Â Â Â  537.010 Definition of ÂWater Rights Act.Â As used in this chapter, ÂWater Rights ActÂ means and embraces ORS 536.050, 537.120, 537.130, 537.140 to 537.252, 537.390 to 537.400, 538.420, 540.010 to 540.120, 540.210 to 540.230, 540.310 to 540.430, 540.505 to 540.585 and 540.710 to 540.750. [Amended by 1985 c.673 Â§183]

PUBLIC AGENCY WATER USE REGISTRATION

Â Â Â Â Â  537.015 [1993 c.654 Â§2; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.017 [1993 c.654 Â§3; repealed by 2005 c.14 Â§4]

Â Â Â Â Â

Â Â Â Â Â  537.020 [1993 c.654 Â§4; 1995 c.416 Â§43; 1999 c.664 Â§4; 2003 c.594 Â§8; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.022 [1993 c.654 Â§5; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.025 [1993 c.654 Â§6; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.027 [1993 c.654 Â§7; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.030 [1993 c.654 Â§8; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.032 [1993 c.654 Â§9; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.040 Registration of water for road construction, maintenance or reconstruction; fee; annual renewal statement; limitations; rules. (1) In lieu of applying for a permit for a water right under ORS 537.130, a public agency having jurisdiction over roads or highways may register a water use for road and highway maintenance, construction and reconstruction purposes.

Â Â Â Â Â  (2) A public agency applying to register a water use under subsection (1) of this section shall:

Â Â Â Â Â  (a) Submit a completed application to register the water use;

Â Â Â Â Â  (b) Pay a fee of $300 to be deposited in the Water Resources Department Water Right Operating Fund;

Â Â Â Â Â  (c) Provide a map indicating the general locations of points of diversion;

Â Â Â Â Â  (d) Identify the sources of surface water or ground water to be used;

Â Â Â Â Â  (e) Specify the maximum amount of water to be used during a calendar year and during any 24-hour period; and

Â Â Â Â Â  (f) If the public agency is withdrawing water from a conveyance or storage facility that is a perfected or certificated water right:

Â Â Â Â Â  (A) Identify the permit or certificate number of the conveyance or storage right; and

Â Â Â Â Â  (B) Provide written authorization from the owner of the perfected or certificated water right that allows the public agency to use water from the conveyance or storage facility.

Â Â Â Â Â  (3) A use of water registered under subsection (1) of this section shall continue until the public agency voluntarily withdraws the registration. However, the public agency shall submit an annual renewal statement accompanied by an annual fee of $50 to be deposited in the Water Resources Department Water Right Operating Fund. The annual renewal statement shall specify any change in the map, the sources of water to be used or maximum amount of water to be used.

Â Â Â Â Â  (4) The use of water registered under subsection (1) of this section:

Â Â Â Â Â  (a) Shall not have priority over any water right exercised under a permit, water right certificate, certificate of registration, order of the Water Resources Commission or the Water Resources Director and related court decrees;

Â Â Â Â Â  (b) Shall be subordinate to all other future permitted or certificated rights; and

Â Â Â Â Â  (c) Shall not exceed 50,000 gallons from a single source during any 24-hour period.

Â Â Â Â Â  (5) The commission may require a public agency to cease withdrawal or diversion of water at any time the director has reason to believe the registered use is causing a significant adverse impact upon:

Â Â Â Â Â  (a) The affected watershed;

Â Â Â Â Â  (b) Any other water user entitled to use water under a permit issued under ORS 537.211 or 537.625 or a certificate issued under ORS 537.250, 537.630 or 539.140; or

Â Â Â Â Â  (c) An in-stream water right established under ORS 537.332 to 537.360.

Â Â Â Â Â  (6) The commission may adopt rules to implement this section. The commission shall not require the map to be prepared by a water right examiner certified under ORS 537.798.

Â Â Â Â Â  (7) As used in this section, Âpublic agencyÂ means the State of Oregon, any agency of the State of Oregon, a county, a special road district of a county, a city, town, incorporated municipality and any federal agency that has jurisdiction over a roadway in this state. [1993 c.705 Â§2; 1995 c.416 Â§44; 1999 c.664 Â§5; 2003 c.594 Â§7]

GEOTHERMAL WELLS

Â Â Â Â Â  537.090 Laws applicable to geothermal wells. (1) The provisions of this chapter relating to appropriation and water rights do not apply to the production of fluid from a well with a bottom hole temperature of at least 250 degrees Fahrenheit.

Â Â Â Â Â  (2) Production of fluids from a well with a bottom hole temperature of at least 250 degrees Fahrenheit shall be regulated as a geothermal resource under the applicable sections of ORS chapter 522.

Â Â Â Â Â  (3) If the bottom hole temperature of a well that was initially less than 250 degrees Fahrenheit increases to at least 250 degrees Fahrenheit, the State Geologist and the Water Resources Commission, after consulting with the well owner, shall determine the agency with regulatory responsibility for that specific well. This determination shall be documented in writing and shall supersede a determination made under subsection (2) of this section. [1981 c.589 Â§3; 1985 c.673 Â§21]

Â Â Â Â Â  537.095 Interference between geothermal well and other water appropriation. If interference between an existing geothermal well permitted under ORS chapter 522 and an existing water appropriation permitted under this chapter is found by either the State Geologist or the Water Resources Commission, the State Geologist and the Water Resources Commission shall work cooperatively to resolve the conflict and develop a cooperative management program for the area. In determining what action should be taken, they shall consider the following goals:

Â Â Â Â Â  (1) Achieving the most beneficial use of the water and heat resources;

Â Â Â Â Â  (2) Allowing all existing users of the resources to continue to use those resources to the greatest extent possible; and

Â Â Â Â Â  (3) Insuring that the public interest in efficient use of water and heat resources is protected. [1981 c.589 Â§10; 1985 c.673 Â§22]

WATER USE REPORTING

Â Â Â Â Â  537.097 Verification of land ownership; time limits; exception. (1) As the Water Resources Commission updates its water right and permit records with current land ownership information from county records or other sources, the commission shall request the person shown in those updated records to verify that the person owns the land to which a water right or permit is appurtenant.

Â Â Â Â Â  (2) Any person receiving a request under subsection (1) of this section shall return the verification within 120 days.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the commission shall request verification from all persons shown in updated water right and permit records on or before July 1, 1992.

Â Â Â Â Â  (4) If the commission considers verification unnecessary for any water right perfected, transferred or adjudicated after July 16, 1987, the commission need not request verification of that water right or permit. [1987 c.649 Â§2]

Â Â Â Â Â  537.099 Water use report from governmental entity. (1) Except as provided in subsection (3) of this section, any governmental entity that holds a water right shall submit an annual water use report to the Water Resources Department. The report shall include, but need not be limited to the amount of water used by the governmental entity, the period of use and the categories of beneficial use to which the water is applied.

Â Â Â Â Â  (2) As used in this section, Âgovernmental entityÂ includes any state or federal agency, local government as defined in ORS 294.004, irrigation district formed under ORS chapter 545 and a water control district formed under ORS chapter 553.

Â Â Â Â Â  (3) A governmental entity that acquires land because of default in repayment of loans or other debts owed to the state is not required to file an annual water use report under this section. [1987 c.649 Â§3]

APPROPRIATION UNDER 1909 ACT; LIMITED LICENSES

Â Â Â Â Â  537.110 Public ownership of waters. All water within the state from all sources of water supply belongs to the public.

Â Â Â Â Â  537.120 Right of appropriation; vested rights protected. Subject to existing rights, and except as otherwise provided in ORS chapter 538, all waters within the state may be appropriated for beneficial use, as provided in the Water Rights Act and not otherwise; but nothing contained in the Water Rights Act shall be so construed as to take away or impair the vested right of any person to any water or to the use of any water.

Â Â Â Â Â  537.130 Permit to appropriate water required; notification to owner of certain land. (1) Except for a use exempted under ORS 537.040, 537.141, 537.142, 537.143 or 537.800 or under the registration system set forth in ORS 537.132, any person intending to acquire the right to the beneficial use of any of the surface waters of this state shall, before beginning construction, enlargement or extension of any ditch, canal or other distributing or controlling works, or performing any work in connection with the construction, or proposed appropriation, make an application to the Water Resources Department for a permit to make the appropriation.

Â Â Â Â Â  (2) Except for a use exempted under ORS 537.040, 537.141, 537.142, 537.143 or 537.800 or under the registration system set forth in ORS 537.132, a person may not use, store or divert any waters until after the department issues a permit to appropriate the waters.

Â Â Â Â Â  (3) The department may not issue a permit without notifying the owner, as identified in the application, of any land to be crossed by the proposed ditch, canal or other work as set forth in the application filed pursuant to ORS 537.140. The department shall provide the notice even if the applicant has obtained written authorization or an easement from the owner.

Â Â Â Â Â  (4) If more than 25 persons are identified in the application as required under subsection (3) of this section, the department may provide the notice required under subsection (3) of this section by publishing notice of the application in a newspaper having general circulation in the area in which the proposed ditch, canal or other work is located at least once each week for at least three successive weeks. The cost of the publication shall be paid by the applicant in advance to the department. [Amended by 1985 c.310 Â§3; 1985 c.673 Â§25; 1989 c.509 Â§3; 1991 c.370 Â§4; 1995 c.365 Â§1; 1995 c.416 Â§2a; 2005 c.14 Â§2]

Â Â Â Â Â  537.131 Reclaimed water. As used in ORS 537.132, 540.510 and 540.610, Âreclaimed waterÂ means water that has been used for municipal purposes and after such use has been treated in a treatment works as defined in ORS 454.010, and that, as a result of treatment, is suitable for a direct beneficial purpose or a controlled use that could not otherwise occur. [1991 c.370 Â§2; 1997 c.244 Â§1]

Â Â Â Â Â  Note: 537.131 was added to and made a part of ORS chapter 537 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.132 Exemption from permit requirement for use of reclaimed water; rules. (1) The provisions of ORS 537.130 requiring application for a permit to appropriate water shall not apply to the use of reclaimed water, if:

Â Â Â Â Â  (a) The use of reclaimed water is authorized by the national pollutant discharge elimination system or water pollution control facilities permit issued pursuant to ORS 468B.050 or 468B.053;

Â Â Â Â Â  (b) The Department of Environmental Quality, in reviewing an application for a permit pursuant to ORS 468B.050 or 468B.053, has consulted with the State Department of Fish and Wildlife on the impact to fish and wildlife to determine that the application of reclaimed water under ORS 537.130, 537.131, 537.132, 540.510 and 540.610 shall not have a significant negative impact on fish and wildlife; and

Â Â Â Â Â  (c) The Department of Environmental Quality has determined the use of reclaimed water is intended to improve the water quality of the receiving stream.

Â Â Â Â Â  (2) Any person using or intending to use reclaimed water shall file with the Water Resources Department a reclaimed water registration form setting forth the following:

Â Â Â Â Â  (a) Name and mailing address of the registrant;

Â Â Â Â Â  (b) The date the use of reclaimed water is initiated;

Â Â Â Â Â  (c) Source of reclaimed water supply, including a description of the location of the reclaimed water treatment facility and the name and mailing address of the owner and operator of the facility;

Â Â Â Â Â  (d) Nature of the use of the reclaimed water;

Â Â Â Â Â  (e) Amount of reclaimed water used or proposed to be used;

Â Â Â Â Â  (f) Location and description of the ditch, canal, pipeline or any other conduction facility used or to be used to transport the reclaimed water from the treatment facility to the place of use;

Â Â Â Â Â  (g) A statement declaring the existence of a written contract or agreement to provide reclaimed water including the name and address of the reclaimed water provider and the date and terms of such contract or agreement;

Â Â Â Â Â  (h) A description of the season of use and the place of use of the reclaimed water, and any restrictions applicable to the use of the reclaimed water; and

Â Â Â Â Â  (i) If the reclaimed water is used in lieu of using water under an existing water right, the application, permit and certificate number of such right, or if the right is granted pursuant to a decree of circuit court, the volume and page number setting forth the right.

Â Â Â Â Â  (3) If a municipality has discharged waste water into a natural watercourse for five or more years, and the discharge represents more than 50 percent of the total average flow of the natural watercourse and if such discharge would cease as a result of the use of reclaimed water in accordance with the provisions of ORS 540.510 (3) and this section, the director of the department shall notify any persons who, according to the department records, have a water right that may be affected by the cessation of the discharge by the municipality.

Â Â Â Â Â  (4) If a person holding an affected water right demonstrates to the department that the cessation of discharge by the municipality substantially impairs the ability to satisfy a water right, the person shall be entitled to a preference to the use of the reclaimed water. However, the delivery of the reclaimed water to the person claiming such preference shall be accomplished through a conveyance facility or channel other than a natural watercourse.

Â Â Â Â Â  (5) If a municipality has a less expensive alternative for the disposal and distribution of the reclaimed water, the municipality shall not be obligated to incur expenses or cost beyond the expenses or costs of such alternative.

Â Â Â Â Â  (6) The Water Resources Commission shall adopt rules to implement the notice and preference provisions and impairment evaluation standards of this section. [1991 c.370 Â§3; 1997 c.286 Â§8]

Â Â Â Â Â  Note: 537.132 was added to and made a part of ORS chapter 537 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.133 PermitteeÂs right to enter on forestland; notice. (1) A permittee may not enter upon forestland adjacent to the point of diversion designated in the permit until such person provides notice to the landowner of the permitteeÂs intention to enter upon such property. The notice shall:

Â Â Â Â Â  (a) Be in writing;

Â Â Â Â Â  (b) Be mailed to the landowner 30 days prior to the commencement of any construction, maintenance or repair work; and

Â Â Â Â Â  (c) Give a complete description of the location and duration of the work project.

Â Â Â Â Â  (2) If a permittee fails to provide the notice required in subsection (1) of this section, the permittee shall not obtain any right to continued use of the land without the express written consent of the landowner.

Â Â Â Â Â  (3) For purposes of determining whether a prescriptive easement or way of necessity has been established under Oregon common law, unimproved or unenclosed forestlands shall include commercial forestland parcels larger than 20 acres. [1989 c.509 Â§5]

Â Â Â Â Â  Note: 537.133 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.135 Permit required to appropriate water for recharging ground water sources; minimum perennial stream flow required for permit; exception. (1) The appropriation of water for the purpose of recharging ground water basins or reservoirs is declared to be for a beneficial purpose. Permits for such appropriation may be granted by the Water Resources Department on application made therefor. Any such application shall substantially comply with ORS 537.140 and shall be subject to the provisions of ORS 537.150 to 537.230, as are other applications and permits to appropriate water.

Â Â Â Â Â  (2) Any person proposing to apply to a beneficial use the water stored artificially in any such ground water basin or reservoir shall file an application for permit, to be known as the secondary permit, in compliance with the provisions of ORS 537.130, 537.140, 537.142 and 537.145 to 537.230. The application shall refer to the artificially recharged ground water basin or reservoir as a supply of water and shall include the written consent of the holder of the recharge permit or certificate to appropriate the artificially recharged water.

Â Â Â Â Â  (3) The Water Resources Commission shall develop standards that an applicant must meet before the department approves a permit to appropriate water for the purpose of recharging ground water.

Â Â Â Â Â  (4) Before issuing a permit for the purpose of recharging ground water, the department shall determine, under ORS 537.170, whether the proposed ground water recharge project would impair or be detrimental to the public interest.

Â Â Â Â Â  (5) The department shall not issue a ground water recharge permit unless the supplying stream has a minimum perennial stream flow established for the protection of aquatic and fish life. The State Department of Fish and Wildlife may waive this prerequisite if a minimum perennial stream flow for protection of aquatic and fish life is not required for the supplying stream. [1961 c.402 Â§1; 1985 c.673 Â§26; 1987 c.499 Â§1; 1995 c.416 Â§3]

Â Â Â Â Â  537.139 Failure to obtain authorization for access to certain land. (1) The failure of an applicant to obtain written authorization, obtain an easement or acquire ownership of land if required as a condition to issuance of a permit under ORS 537.211 (2) shall be a ground for refusal to issue a permit.

Â Â Â Â Â  (2) If an applicant makes a statement under ORS 537.140 (1)(a)(E) that falsely states that the applicant owns all lands crossed by a proposed ditch, canal or other work or that the applicant has obtained written authorization or an easement permitting access across such lands, any permit issued in response to the application shall be subject to cancellation.

Â Â Â Â Â  (3) Nothing in ORS 537.130, 537.133, 537.139, 537.140, 537.250, 772.305 and 772.310 requires the Water Resources Department to mediate or arbitrate a dispute between a permittee and a landowner with respect to the provisions of ORS 537.130, 537.133, 537.139, 537.140, 537.250, 772.305 and 772.310. [1989 c.509 Â§8; 1995 c.365 Â§2; 1995 c.416 Â§4]

Â Â Â Â Â  Note: 537.139 was added to and made a part of 537.110 to 537.330 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.140 Application for permit; contents; maps and drawings. (1)(a) Each application for a permit to appropriate water shall be made to the Water Resources Department on a form prescribed by the department and shall set forth:

Â Â Â Â Â  (A) The name and mailing address of the applicant;

Â Â Â Â Â  (B) The source of water supply including the name and mailing address of any owner of the land upon which the source of the water supply is located;

Â Â Â Â Â  (C) The nature and amount of the proposed use;

Â Â Â Â Â  (D) The location and description of the proposed ditch, canal or other work, including the name and mailing address of the owner of any lands that are not owned by the applicant and that are crossed by the proposed ditch, canal or other work even if the applicant has obtained written authorization or an easement from the owner;

Â Â Â Â Â  (E) A statement declaring whether the applicant has written authorization or an easement permitting access to nonowned land crossed by the proposed ditch, canal or other work;

Â Â Â Â Â  (F) The time within which it is proposed to begin construction;

Â Â Â Â Â  (G) The time required for completion of the construction;

Â Â Â Â Â  (H) The time for the complete application of the water to the proposed use; and

Â Â Â Â Â  (I) Any other information required in the application form that is necessary to evaluate the application as established by statute and rule.

Â Â Â Â Â  (b) If for agricultural purposes, the application shall give the legal subdivisions of the land and the acreage to be irrigated, as near as may be.

Â Â Â Â Â  (c) Except as provided in subsection (2) of this section, if for power purposes, the application shall give the nature of the works by means of which the power is to be developed, the head and amount of water to be utilized, and the uses to which the power is to be applied.

Â Â Â Â Â  (d) If for construction of a reservoir, the application shall give the height of dam, the capacity of the reservoir, and the uses to be made of the impounded waters.

Â Â Â Â Â  (e) If for municipal water supply, the application shall give the present population to be served, and, as near as may be, the future requirements of the city.

Â Â Â Â Â  (f) If for mining purposes, the application shall give the nature of the mines to be served, and the methods of supplying and utilizing the water.

Â Â Â Â Â  (2) Any person who has applied to the Federal Energy Regulatory Commission for a preliminary permit or an exemption from licensing shall, at the same time, apply to the Water Resources Department for a permit to appropriate water for a hydroelectric project. An applicant for a permit to appropriate water for a new hydroelectric project shall submit to the department a complete copy of any application for the project filed with the Federal Energy Regulatory Commission or other federal agency. If the copy of the federal application is filed with the department at the same time it is filed with the federal agency, at the departmentÂs discretion such copy may fulfill the requirements for an application under subsection (1) of this section.

Â Â Â Â Â  (3) Each application shall be accompanied by any map or drawing and all other data concerning the proposed project and the applicantÂs ability and intention to construct the project, as may be prescribed by the Water Resources Commission. The accompanying data shall be considered a part of the application.

Â Â Â Â Â  (4) The map or drawing required to accompany the application shall be of sufficient quality and scale to establish the location of the proposed point of diversion and the proposed place of use identified by tax lot, township, range, section and nearest quarter-quarter section along with a notation of the acreage of the proposed place of use, if appropriate. In addition, the department shall accept locational coordinate information, including latitude and longitude as established by a global positioning system. If the application is for a water right for a municipal use, the map need not identify the proposed place of use by tax lot.

Â Â Â Â Â  (5) Each application for a permit to appropriate water shall be accompanied by the examination fee set forth in ORS 536.050 (1).

Â Â Â Â Â  (6) If the proposed use of the water is for operation of a chemical process mine as defined in ORS 517.953, the applicant shall provide the information required under this section as part of the consolidated application under ORS 517.952 to 517.989.

Â Â Â Â Â  (7) Notwithstanding any provision of ORS chapter 183, an application for a permit to appropriate water shall be processed in the manner set forth in ORS 537.120 to 537.360. Nothing in ORS chapter 183 shall be construed to allow additional persons to participate in the process. To the extent that any provision in ORS chapter 183 conflicts with a provision set forth in ORS 537.120 to 537.360, the provisions in ORS 537.120 to 537.360 shall control. [Amended by 1985 c.673 Â§27; 1987 c.542 Â§5; 1989 c.509 Â§4; 1991 c.735 Â§32; 1991 c.869 Â§6; 1993 c.557 Â§1; 1993 c.591 Â§2; 1995 c.365 Â§3; 1995 c.416 Â§5; 1997 c.446 Â§1; 1997 c.587 Â§4]

Â Â Â Â Â  537.141 Uses of water not requiring water right application, permit or certificate; rules. (1) The following water uses do not require an application under ORS 537.130 or 537.615, a water right permit under ORS 537.211 or a water right certificate under ORS 537.250:

Â Â Â Â Â  (a) Emergency fire-fighting uses;

Â Â Â Â Â  (b) Nonemergency fire-fighting training conducted by public fire departments and rural fire protection districts, provided:

Â Â Â Â Â  (A) The source of the water is existing storage and the use occurs with permission of the owner of the stored water; or

Â Â Â Â Â  (B) If the source of water is other than existing storage, the use occurs with the prior written approval of the watermaster in the district where the training will take place and subject to any conditions the watermaster determines are necessary to prevent injury to existing water rights and to protect in-stream resources;

Â Â Â Â Â  (c) Water uses that divert water to water tanks or troughs from a reservoir for a use allowed under an existing water right permit or certificate for the reservoir;

Â Â Â Â Â  (d) Fish screens, fishways and fish by-pass structures, as exempted by rule of the Water Resources Commission;

Â Â Â Â Â  (e) Land management practices intended to save soil and improve water quality by temporarily impeding or changing the natural flow of diffuse surface water across agricultural lands when storage of public waters is not an intended purpose. Such practices include but are not limited to:

Â Â Â Â Â  (A) Terraces;

Â Â Â Â Â  (B) Dikes;

Â Â Â Â Â  (C) Retention dams and other temporary impoundments; and

Â Â Â Â Â  (D) Agronomic practices designed to improve water quality and control surface runoff to prevent erosion, such as ripping, pitting, rough tillage and cross slope farming;

Â Â Â Â Â  (f) Livestock watering operations that comply with the requirements under subsections (2) and (3) of this section;

Â Â Â Â Â  (g) Forest management activities that require the use of water in conjunction with mixing pesticides as defined in ORS 634.006, or in slash burning;

Â Â Â Â Â  (h) The collection of precipitation water from an artificial impervious surface and the use of such water;

Â Â Â Â Â  (i) Land application of ground water so long as the ground water:

Â Â Â Â Â  (A) Has first been appropriated and used under a permit or certificate issued under ORS 537.625 or 537.630 for a water right issued for industrial purposes or a water right authorizing use of water for confined animal feeding purposes;

Â Â Â Â Â  (B) Is reused for irrigation purposes and the period of irrigation is a period during which the reused water has never been discharged to the waters of the state; and

Â Â Â Â Â  (C) Is applied pursuant to a permit issued by the Department of Environmental Quality or the State Department of Agriculture under either ORS 468B.050 to construct and operate a disposal system or ORS 468B.215 to operate a confined animal feeding operation; and

Â Â Â Â Â  (j) Surface mining practices that result in the removal of water from a surface mine subject to an operating permit or reclamation plan approved by the State Department of Geology and Mineral Industries, unless the water is used for a subsequent beneficial use.

Â Â Â Â Â  (2) The use of surface water for livestock watering may be exempted under subsection (1) of this section if:

Â Â Â Â Â  (a) The water is diverted from a stream or other surface water source to a trough or tank through an enclosed water delivery system;

Â Â Â Â Â  (b) The delivery system either is equipped with an automatic shutoff or flow control mechanism or includes a means for returning water to the surface water source through an enclosed delivery system; and

Â Â Â Â Â  (c) The operation is located on land from which the livestock would otherwise have legal access to both the use and source of the surface water source.

Â Â Â Â Â  (3) If the diversion system described in subsection (2) of this section is located within or above a scenic waterway, the amount of water that may be used without a water right is limited to one-tenth of one cubic foot per second per 1,000 head of livestock. Nothing in this section shall prevent the Water Resources Commission from approving an application for a water right permit for a delivery system not qualifying under subsection (2) of this section.

Â Â Â Â Â  (4) The Water Resources Department, in conjunction with local soil and water conservation districts, the Oregon State University Extension Service, the State Department of Agriculture and the State Department of Fish and Wildlife and any other organization interested in participating, shall develop and implement a voluntary educational program on livestock management techniques designed to keep livestock away from streams and riparian areas.

Â Â Â Â Â  (5) To qualify for an exempt use under subsection (1)(g) of this section, the user shall:

Â Â Â Â Â  (a) Submit notice of the proposed use, including the identification of the proposed water source, to the Water Resources Department and to the State Department of Fish and Wildlife at the time notice is provided to other affected agencies pursuant to ORS 527.670; and

Â Â Â Â Â  (b) Comply with any restrictions imposed by the department pertaining to sources of water that may not be used in conjunction with the proposed activity.

Â Â Â Â Â  (6) Except for the use of water under subsection (1)(i) of this section, the Water Resources Commission by rule may require any person or public agency diverting water as described in subsection (1) of this section to furnish information with regard to such water and the use thereof. For a use of water described in subsection (1)(i) of this section, the Department of Environmental Quality or the State Department of Agriculture shall provide to the Water Resources Department a copy of the permit issued under ORS 468B.050 or 468B.215 authorizing the land application of ground water for reuse. The permit shall provide the information regarding the place of use of such water and the nature of the beneficial reuse. [1993 c.595 Â§3; 1995 c.184 Â§1; 1995 c.274 Â§9a; 1995 c.537 Â§2; 1995 c.752 Â§7; 1997 c.199 Â§1; 1997 c.244 Â§2; 1999 c.335 Â§1; 2001 c.248 Â§11; 2003 c.470 Â§4]

Â Â Â Â Â  Note: 537.141 was added to and made a part of ORS chapter 537 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.142 Water right permit or certificate not required for egg incubation project under salmon and trout enhancement program. (1) No water right certificate or permit is required for the use of the surface waters of this state if

the water is to be used for a salmon and trout enhancement project certified by the State Department of Fish and Wildlife under ORS 496.430 to 496.460.

Â Â Â Â Â  (2) The use of water for a salmon and trout enhancement project under subsection (1) of this section is a beneficial use and such use shall be allowed on all the waters of this state, whether or not the project is located on waters of this state for which the use is restricted pursuant to any of the following:

Â Â Â Â Â  (a) A scenic waterway designation under ORS 390.805 to 390.925.

Â Â Â Â Â  (b) A statutory withdrawal from appropriation under ORS chapter 538.

Â Â Â Â Â  (c) A program adopted by the Water Resources Commission under ORS 536.300 to 536.400.

Â Â Â Â Â  (d) An administrative withdrawal from appropriation by the Water Resources Director or the Water Resources Commission.

Â Â Â Â Â  (e) Any other statutory or administrative restriction on the use of the waters.

Â Â Â Â Â  (3) If the use of the waters of this state under subsection (1) of this section conflicts with the use of water under a permit issued under ORS 537.240 or a use allowed under a water right certificate issued under ORS 537.250, the use permitted under subsection (1) of this section shall be subordinate. [1985 c.310 Â§2; 1989 c.587 Â§2]

Â Â Â Â Â  537.143 Limited license to use or store surface or ground water or to use stored water; rules. (1) Notwithstanding the provisions of ORS 537.130, the Water Resources Commission may establish by rule a procedure to allow a person to obtain a limited license to use or store ground water not otherwise exempt under ORS 537.545, to use or store surface water, to use stored water or to use stored water for purposes for which the stored water is authorized and in accordance with a contract with a local, state or federal government after the person complies with the notice provisions set forth in ORS 537.144. Uses eligible for a limited license shall be for a short-term or fixed duration and may include but are not limited to road construction and maintenance, general construction and forestland or rangeland management. Except as provided in subsections (4) to (6) and (9) of this section, the use of water for a purpose specifically prohibited by a basin program or for irrigation is not eligible for a limited license.

Â Â Â Â Â  (2) The use of water under a limited license under subsection (1) of this section shall not have priority over any water right exercised according to a permit or certificate and shall be subordinate to all other authorized uses that rely upon the same source. The Water Resources Department may revoke the right to use of water acquired under a limited license pursuant to subsection (1) of this section at any time if the use causes injury to:

Â Â Â Â Â  (a) Any other water right; or

Â Â Â Â Â  (b) A minimum perennial streamflow.

Â Â Â Â Â  (3) Except as provided in subsections (4), (5) and (11) of this section, the licensee shall give notice to the Water Resources Department at least 15 days in advance of using the water under the limited license and shall maintain a record of use. The record shall include but need not be limited to an estimate of the amount of water used, the period of use and the categories of beneficial use to which the water is applied. During the period of the limited license, the record of use shall be available for review by the department upon request.

Â Â Â Â Â  (4) The Water Resources Director may issue a limited license in conjunction with an enforcement order to address an illegal water use, including irrigation use or a use specifically prohibited by a basin program. The director may issue a limited license for such a use upon a finding that:

Â Â Â Â Â  (a) The person did not knowingly violate state laws regarding a water use permit;

Â Â Â Â Â  (b) The immediate termination of the illegal use would cause serious and undue hardship to the water user that could be ameliorated by providing a period of time in which to achieve compliance with the law; and

Â Â Â Â Â  (c) The continued use under a limited license outweighs the public benefits of termination, including deterrence of illegal uses and protection of the water source.

Â Â Â Â Â  (5) An enforcement order issued under subsection (4) of this section shall specify an amount of time in which the person using water illegally shall bring such use into compliance. The duration of the limited license shall not exceed the duration of time allowed in the enforcement order to achieve compliance. A licensee using water under a limited license issued in conjunction with an enforcement order need not provide the department with advance notice of water use, but shall comply with the other requirements of this section.

Â Â Â Â Â  (6) The director may issue a limited license for irrigation if the sole purpose of the use is:

Â Â Â Â Â  (a) To provide water necessary to establish a crop for which no further irrigation will be required after the crop is established;

Â Â Â Â Â  (b) To mitigate the impacts of drought when additional water is needed beyond a prescribed irrigation season in order to avoid irreparable damage to the userÂs crop; or

Â Â Â Â Â  (c) Under a limited license issued pursuant to subsection (9) of this section.

Â Â Â Â Â  (7) Nothing in this section is intended to prohibit any person from obtaining a water right certificate under ORS 537.250 or 537.630 for any use for which a limited license is obtained under this section.

Â Â Â Â Â  (8) Except as provided in subsection (10) of this section, the department may not issue a limited license for the same use for more than five consecutive years.

Â Â Â Â Â  (9) Notwithstanding any other provision of this section, if the use of water under the limited license is for the use of stored water consistent with the purposes for which the stored water is authorized and the use of water is authorized by a contract between the user and a local, state or federal government:

Â Â Â Â Â  (a) The limited license may be issued for a period of up to one year; and

Â Â Â Â Â  (b) The limited license shall be revoked if the contract between the user and the local, state or federal government is terminated for any reason.

Â Â Â Â Â  (10) At the end of the one-year limited license period in subsection (9) of this section, the user may reapply for a limited license under ORS 537.144 provided that there is an authorized contract between the user and a local, state or federal government.

Â Â Â Â Â  (11) The director may issue a limited license authorizing immediate use of water if the director finds that an emergency exists and the water is needed to protect the public health, safety and welfare. Notwithstanding subsection (8) of this section, the director may issue a limited license for such a use for a period of 60 days. [1989 c.933 Â§2; 1993 c.595 Â§1; 1995 c.274 Â§8; 1997 c.38 Â§1; 1997 c.366 Â§1]

Â Â Â Â Â  537.144 Request for right to use water under limited license; fee. (1) Any person requesting the right to use water under a limited license under ORS 537.143 shall notify the Water Resources Department on a form provided by the department.

Â Â Â Â Â  (2) If the request submitted under subsection (1) of this section is to use stored water for purposes for which the stored water is authorized and pursuant to a contract between the user and a local, state or federal government:

Â Â Â Â Â  (a) The person also shall submit:

Â Â Â Â Â  (A) A copy of the contract;

Â Â Â Â Â  (B) A map indicating the point of diversion and the place of use; and

Â Â Â Â Â  (C) Any other information required by the Water Resources Commission that is necessary to evaluate the request as established by statute and the rules of the commission.

Â Â Â Â Â  (b) Upon the filing of the request under this subsection, the department shall determine whether the request contains the information listed under paragraph (a) of this subsection and is complete and not defective, including the payment of any fee required by the commission. If the department determines that the request is incomplete or defective or that all fees have not been paid, the department shall return all fees and the request. If the department determines that a request contains the information listed under paragraph (a) of this subsection and is complete and not defective, the department shall proceed with the review of the request and issuance of the limited license if the use complies with the requirements of ORS 537.143.

Â Â Â Â Â  (3) The notification required under subsection (1) or (2) of this section shall be accompanied by the fee established by rule by the Water Resources Commission.

Â Â Â Â Â  (4) The department shall notify the person whether the department grants the limited license.

Â Â Â Â Â  (5) A request for the right to use stored water under a limited license as described in subsection (2) of this section may be made concurrently with an application for a permit to appropriate water under ORS 537.140. [1989 c.933 Â§3; 1995 c.274 Â§11; 1997 c.366 Â§2]

Â Â Â Â Â  537.145 Notice of filing of application to appropriate water for hydroelectric purposes. (1) Whenever an application is made for a permit to appropriate water for hydroelectric purposes, the Water Resources Department shall give written notice of the filing of the application to the owner of any land that is:

Â Â Â Â Â  (a) Adjacent to any portion of the stream in which the quantity of water will be decreased by the project; or

Â Â Â Â Â  (b) Adjacent to the site of the proposed hydroelectric project.

Â Â Â Â Â  (2) The department shall also publish notice of the application once each week for at least four successive weeks and for such further time, if any, as the department shall determine, in a newspaper of general circulation in each county in which the project covered by the application is located. [1985 c.569 Â§22; 1995 c.416 Â§8]

Â Â Â Â Â  537.147 Permit to use stored water; fee. (1) Notwithstanding the process for applying for a water right permit established in ORS 537.150 to 537.230, a person may, pursuant to this section, apply to the Water Resources Department for a water right permit to use stored water. A person applying under this section for a water right permit to use stored water shall submit:

Â Â Â Â Â  (a) A fee, in the amount required by ORS 536.050 for applications to appropriate stored water.

Â Â Â Â Â  (b) A completed application for a secondary permit, in a form determined by the department, that contains the information required of applications under ORS 537.140 and 537.400 (1).

Â Â Â Â Â  (c) Evidence that the proposed use of the stored water is one of the authorized uses under the water right permit, certificate or decree that allows the storage of water.

Â Â Â Â Â  (2) If an applicant provides, to the satisfaction of the department, the fee and the information required by subsection (1) of this section, the department may, after public notice and a 30-day opportunity to submit comments on the application, issue a water right permit upon determining that no public interest issues as identified in ORS 537.170 (8) have been raised through the comments submitted.

Â Â Â Â Â  (3) If the department determines that public interest issues have been identified, then the department shall treat the application under this section as an application under ORS 537.150 and perform the public interest review required by ORS 537.153 (2).

Â Â Â Â Â  (4) At a minimum, a water right permit issued by the department for use of stored water under this section shall be conditioned to require:

Â Â Â Â Â  (a) Fish screens and by-pass devices and fish passage as may be required by the State Department of Fish and Wildlife; and

Â Â Â Â Â  (b) A measuring device at each point of diversion authorized under the water right permit.

Â Â Â Â Â  (5) Within 10 days of issuing a water right permit under this section, the department shall provide notice of the permit issuance in the weekly notice published by the department and to persons who have submitted comments pursuant to subsection (2) of this section. [2005 c.37 Â§2]

Â Â Â Â Â  537.150 Filing of application; determination of completeness; initial review; preliminary determination; notice; public comments; fees. (1) Within 15 days after receiving an application, the Water Resources Department shall determine whether the application contains the information listed under ORS 537.140 (1) and is complete and not defective, including the payment of all fees required under ORS 537.140 (5). If the department determines that the application is incomplete or defective or that all fees have not been paid, the department shall return all fees and the application.

Â Â Â Â Â  (2) Upon determining that an application contains the information listed under ORS 537.140 (1) and is complete and not defective, the department shall indorse on the application the date upon which the application was received at the department, which shall be the priority date for any water right issued in response to the application. All applications that comply with the provisions of law shall be recorded in a suitable book kept for that purpose.

Â Â Â Â Â  (3) If an application is complete and not defective, the department shall determine whether the proposed use is prohibited by ORS chapter 538. If the proposed use is prohibited by ORS chapter 538, the department shall reject the application and return all fees to the applicant with an explanation of the statutory prohibition.

Â Â Â Â Â  (4) If the proposed use is not prohibited by ORS chapter 538, the department shall undertake an initial review of the application and make a preliminary determination of:

Â Â Â Â Â  (a) Whether the proposed use is restricted or limited by statute or rule;

Â Â Â Â Â  (b) The extent to which water is available from the proposed source during the times and in the amounts requested; and

Â Â Â Â Â  (c) Any other issue the department identifies as a result of the initial review that may preclude approval of or restrict the proposed use.

Â Â Â Â Â  (5) Upon completion of the initial review and no later than 30 days after determining an application to be complete and not defective as described in subsection (1) of this section, the department shall notify the applicant of its preliminary determinations and allow the applicant 14 days from the date of mailing within which to notify the department to stop processing the application or to proceed with the application. If the applicant notifies the department to stop processing the application, the department shall return the application and all except $50 of all fees. If the department receives no timely response from the applicant, the department shall proceed with the application.

Â Â Â Â Â  (6) Within seven days after proceeding with the application under subsection (5) of this section, the department shall give public notice of the application in the weekly notice published by the department. The notice shall include a request for comments on the application and information pertaining to how an interested person may obtain future notices about the application and a copy of the proposed final order.

Â Â Â Â Â  (7) Within 30 days after the public notice under subsection (6) of this section, any person interested in the application shall submit written comments to the department. Any person who asks to receive a copy of the departmentÂs proposed final order shall submit to the department the fee required under ORS 536.050 (1). [Amended by 1985 c.673 Â§28; 1993 c.557 Â§2; 1995 c.416 Â§9]

Â Â Â Â Â  537.153 Review of application; proposed final order; presumption that use will not impair or be detrimental to public interest; standing; protest; final order; contested case hearing. (1) Within 60 days after the Water Resources Department proceeds with the application under ORS 537.150 (5), the department shall complete application review and issue a proposed final order approving or denying the application or approving the application with modifications or conditions. The department may request the applicant to provide additional information needed to complete the review. If the department requests additional information, the request shall be specific and shall be sent to the applicant by registered mail. The department shall specify a date by which the information must be returned, which shall be not less than 10 days after the department mails the request to the applicant. If the department does not receive the information or a request for a time extension under ORS 537.175 by the date specified in the request, the department may reject the application and may refund fees in accordance with ORS 536.050 (3). The time period specified by the department in a request for additional information shall allow the department to comply with the 60-day time limit established by this subsection.

Â Â Â Â Â  (2) In reviewing the application under subsection (1) of this section, the department shall presume that a proposed use will not impair or be detrimental to the public interest if the proposed use is allowed in the applicable basin program established pursuant to ORS 536.300 and 536.340 or given a preference under ORS 536.310 (12), if water is available, if the proposed use will not injure other water rights and if the proposed use complies with rules of the Water Resources Commission. This shall be a rebuttable presumption and may be overcome by a preponderance of evidence that either:

Â Â Â Â Â  (a) One or more of the criteria for establishing the presumption are not satisfied; or

Â Â Â Â Â  (b) The proposed use will impair or be detrimental to the public interest as demonstrated in comments, in a protest under subsection (6) of this section or in a finding of the department that shows:

Â Â Â Â Â  (A) The specific public interest under ORS 537.170 (8) that would be impaired or detrimentally affected; and

Â Â Â Â Â  (B) Specifically how the identified public interest would be impaired or detrimentally affected.

Â Â Â Â Â  (3) The proposed final order shall cite findings of fact and conclusions of law and shall include but need not be limited to:

Â Â Â Â Â  (a) Confirmation or modification of the preliminary determinations made in the initial review;

Â Â Â Â Â  (b) A brief statement that explains the criteria considered relevant to the decision, including the applicable basin program and the compatibility of the proposed use with applicable land use plans;

Â Â Â Â Â  (c) An assessment of water availability and the amount of water necessary for the proposed use;

Â Â Â Â Â  (d) An assessment of whether the proposed use would result in injury to existing water rights;

Â Â Â Â Â  (e) An assessment of whether the proposed use would impair or be detrimental to the public interest as provided in ORS 537.170;

Â Â Â Â Â  (f) A draft permit, including any proposed conditions, or a recommendation to deny the application;

Â Â Â Â Â  (g) Whether the rebuttable presumption that the proposed use will not impair or be detrimental to the public interest has been established; and

Â Â Â Â Â  (h) The date by which protests to the proposed final order must be received by the department.

Â Â Â Â Â  (4) The department shall mail copies of the proposed final order to the applicant and to persons who have requested copies and paid the fee required under ORS 536.050 (1)(p). The department also shall publish notice of the proposed final order by publication in the weekly notice published by the department.

Â Â Â Â Â  (5) Any person who supports a proposed final order may request standing for purposes of participating in any contested case proceeding on the proposed final order or for judicial review of a final order. A request for standing shall be in writing and shall be accompanied by the fee established under ORS 536.050 (1)(n).

Â Â Â Â Â  (6) Any person may submit a protest against a proposed final order. A protest shall be in writing and shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the protestant;

Â Â Â Â Â  (b) A description of the protestantÂs interest in the proposed final order and, if the protestant claims to represent the public interest, a precise statement of the public interest represented;

Â Â Â Â Â  (c) A detailed description of how the action proposed in the proposed final order would impair or be detrimental to the protestantÂs interest;

Â Â Â Â Â  (d) A detailed description of how the proposed final order is in error or deficient and how to correct the alleged error or deficiency;

Â Â Â Â Â  (e) Any citation of legal authority supporting the protest, if known; and

Â Â Â Â Â  (f) For persons other than the applicant, the protest fee required under ORS 536.050.

Â Â Â Â Â  (7) Requests for standing and protests on the proposed final order shall be submitted within 45 days after publication of the notice of the proposed final order in the weekly notice published by the department. Any person who asks to receive a copy of the departmentÂs final order shall submit to the department the fee required under ORS 536.050 (1)(p), unless the person has previously requested copies and paid the required fee under ORS 537.150 (7), the person is a protestant and has paid the fee required under ORS 536.050 (1)(j) or the person has standing and has paid the fee under ORS 536.050 (1)(n).

Â Â Â Â Â  (8) Within 60 days after the close of the period for receiving protests, the Water Resources Director shall:

Â Â Â Â Â  (a) Issue a final order as provided under ORS 537.170 (6); or

Â Â Â Â Â  (b) Schedule a contested case hearing if a protest has been submitted and if:

Â Â Â Â Â  (A) Upon review of the issues, the director finds that there are significant disputes related to the proposed use of water; or

Â Â Â Â Â  (B) Within 30 days after the close of the period for submitting protests, the applicant requests a contested case hearing. [1995 c.416 Â§11; 1997 c.446 Â§2; 1997 c.587 Â§5]

Â Â Â Â Â  Note: 537.153, 537.173 and 537.175 were added to and made a part of 537.145 to 537.240 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.160 Approval for beneficial use; agreement authorizing use of ditch for waste or seepage water. (1) Subject to the provisions of subsections (2) and (3) of this section, and of ORS 537.170 and 537.190, the Water Resources Department shall approve all applications made in proper form which contemplate the application of water to a beneficial use, unless the proposed use conflicts with existing rights.

Â Â Â Â Â  (2) The department may not approve an application for a permit to appropriate waste or seepage water, which is to be carried through an existing ditch or canal not owned wholly by the applicant until the applicant files with the department an agreement between the applicant and the owner of the ditch or canal, authorizing its use by the applicant to carry the water.

Â Â Â Â Â  (3) The department shall reject every application for a permit to appropriate water to develop hydroelectric power if the department finds that the proposed project does not comply with the standards set forth in ORS 543.017 or rules adopted by the Water Resources Commission under ORS 543.017. [Amended by 1985 c.569 Â§18; 1985 c.673 Â§197; 1995 c.416 Â§12]

Â Â Â Â Â  537.170 Contested case hearing on application; final order; appeal. (1) Within 45 days after the Water Resources Director schedules a contested case hearing under ORS 537.153 (8), the Water Resources Department shall hold the contested case hearing. The issues to be considered in the contested case hearing shall be limited to issues identified by the administrative law judge.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183 pertaining to contested case proceedings, the parties to any contested case hearing initiated under this section shall be limited to:

Â Â Â Â Â  (a) The applicant;

Â Â Â Â Â  (b) Any person who timely filed a protest; and

Â Â Â Â Â  (c) Any person who timely filed a request for standing under ORS 537.153 (5) and who requests to intervene in the contested case hearing prior to the start of the proceeding.

Â Â Â Â Â  (3) The contested case proceeding shall be conducted in accordance with the applicable provisions of ORS chapter 183 except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section; and

Â Â Â Â Â  (b) An interlocutory appeal under ORS 183.480 (3) shall not be allowed.

Â Â Â Â Â  (4) If applicable, an application to appropriate water for the generation of electricity submitted under ORS 537.140 shall be included in the consolidated review and hearings process under ORS 543.255.

Â Â Â Â Â  (5) Each person submitting a protest or a request for standing shall raise all reasonably ascertainable issues and submit all reasonably available arguments supporting the personÂs position by the close of the protest period. Failure to raise a reasonably ascertainable issue in a protest or in a hearing or failure to provide sufficient specificity to afford the Water Resources Department an opportunity to respond to the issue precludes judicial review based on that issue.

Â Â Â Â Â  (6) If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed use does not comply with the standards set forth in ORS 543.017 or rules adopted by the Water Resources Commission under ORS 543.017 or would otherwise impair or be detrimental to the public interest, the director shall issue a final order rejecting the application or modifying the proposed final order to conform to the public interest. If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed use would not impair or be detrimental to the public interest, the director shall issue a final order approving the application or otherwise modifying the proposed final order. A final order may set forth any of the provisions or restrictions to be included in the permit concerning the use, control and management of the water to be appropriated for the project, including, but not limited to, a specification of reservoir operation and minimum releases to protect the public interest.

Â Â Â Â Â  (7) If a contested case hearing is not held:

Â Â Â Â Â  (a) Where the final order modifies the proposed final order, the applicant may request and the department shall schedule a contested case hearing as provided under subsection (3) of this section by submitting the information required for a protest under ORS 537.153 (6) within 14 days after the director issues the final order. However, the issues on which a contested case hearing may be requested and conducted under this paragraph shall be limited to issues based on the modifications to the proposed final order.

Â Â Â Â Â  (b) Only the applicant or a protestant may appeal the provisions of the final order in the manner established in ORS chapter 183 for appeal of order other than contested cases.

Â Â Â Â Â  (8) If the presumption of public interest under ORS 537.153 (2) is overcome, then before issuing a final order, the director or the commission, if applicable, shall make the final determination of whether the proposed use or the proposed use as modified in the proposed final order would impair or be detrimental to the public interest by considering:

Â Â Â Â Â  (a) Conserving the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use of the waters of this state, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy formulated under ORS 536.295 to 536.350 and 537.505 to 537.534.

Â Â Â Â Â  (9) Upon issuing a final order, the director shall notify the applicant and each person who submitted written comments or protests or otherwise requested notice of the final order and send a copy of the final order to any person who requested a copy and paid the fee required under ORS 536.050 (1)(p). [Amended by 1955 c.707 Â§36; 1961 c.224 Â§12; 1963 c.378 Â§1; 1975 c.581 Â§26; 1985 c.569 Â§19; 1985 c.673 Â§30; 1995 c.416 Â§13; 1997 c.587 Â§6; 2003 c.75 Â§96]

Â Â Â Â Â  537.173 Exceptions to final order; modified order. (1) Within 20 days after the Water Resources Director issues a final order under ORS 537.170 after the conclusion of a contested case hearing, any party may file exceptions to the order with the Water Resources Commission.

Â Â Â Â Â  (2) The commission shall issue a modified order, if allowed, or deny the exceptions within 60 days after the close of the exception period under subsection (1) of this section. [1995 c.416 Â§14]

Â Â Â Â Â  Note: See note under 537.153.

Â Â Â Â Â  537.175 Time limit for issuing final order or scheduling contested case hearing; applicant request for extension. (1) Except as provided in subsection (2) of this section, the Water Resources Department shall issue a final order or schedule a contested case hearing on an application for a water right referred to in ORS 537.140 or 537.400 within 180 days after the department proceeds with the application under ORS 537.150 (5).

Â Â Â Â Â  (2) At the request of the applicant, the department may extend the 180-day period set forth in subsection (1) of this section for a reasonable period of time.

Â Â Â Â Â  (3) If a contested case hearing is held, the department shall issue a final order:

Â Â Â Â Â  (a) Within 270 days after scheduling the hearing for a contested case proceeding that involves three or more parties not including the department; and

Â Â Â Â Â  (b) Within 180 days after scheduling the hearing for all other contested case proceedings.

Â Â Â Â Â  (4) If the applicant does not request an extension under subsection (2) of this section and the department fails to issue a proposed final order or schedule a contested case hearing on an application for a water right within 180 days after the department proceeds with the application under ORS 537.150 (5), the applicant may apply in the Circuit Court for Marion County for a writ of mandamus to compel the department to issue a final order or schedule a contested case hearing on an application for a water right. If the application is for an out-of-stream use, the writ of mandamus shall compel the department to issue a water right permit, unless the department shows by affidavit that to issue a permit may result in harm to an existing water right holder. [1995 c.416 Â§17]

Â Â Â Â Â  Note: See note under 537.153.

Â Â Â Â Â  537.180 [Amended by 1971 c.734 Â§78; 1985 c.673 Â§31; repealed by 1995 c.416 Â§50]

Â Â Â Â Â  537.185 [1971 c.734 Â§80; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  537.190 Terms and conditions of approval; municipal water supplies; release of stored water. (1) The Water Resources Department may approve an application for less water than applied for, or upon terms, limitations and conditions necessary for the protection of the public interest, including terms, limitations and conditions relating to the release of water from an impoundment or diversion structure necessary to prevent rapid fluctuation in the stream level below the structure which may create a hazard to life or property, if there exists substantial reason therefor. In any event the department shall not approve an application for more water than can be applied to a beneficial use.

Â Â Â Â Â  (2) The department may approve an application for a municipal water supply to the exclusion of all subsequent appropriations, if the exigencies of the case demand.

Â Â Â Â Â  (3) When conditions beyond the control of the owner or operator of an impoundment or diversion structure, to which terms, limitations and conditions made as provided in subsection (1) of this section relate, threaten the safety of the structure and the release of water from the structure contrary to such terms, limitations and conditions is or may be necessary to remove the threat:

Â Â Â Â Â  (a) The terms, limitations and conditions shall not apply to such release of water.

Â Â Â Â Â  (b) The owner, operator or person in immediate charge of the structure shall immediately notify the department by telegraph or telephone of the situation.

Â Â Â Â Â  (c) The owner, operator or person in immediate charge of the structure shall immediately notify, to the best of the personÂs ability, those persons whose life or property may be threatened by the release of water. [Amended by 1959 c.624 Â§3; subsection (3) enacted as 1959 c.624 Â§5; 1985 c.673 Â§32; 1995 c.416 Â§15]

Â Â Â Â Â  537.200 [Amended by 1955 c.707 Â§37; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  537.210 [Repealed by 1981 c.61 Â§1 (537.211 enacted in lieu of 537.210)]

Â Â Â Â Â  537.211 Issuance of permit if application approved; contents of permit; effect; rejection of application; change in use allowed under permit. (1) The approval of an application referred to in ORS 537.140 or 537.400 shall be set forth in a water right permit issued by the Water Resources Department. The permit shall specify the details of the authorized use and shall set forth any terms, limitations and conditions as the department considers appropriate including but not limited to any applicable condition required under ORS 537.289. A copy of the permit shall be filed as a public record in the department. The permit shall be mailed to the applicant, and upon receipt of the permit the permittee may proceed with the construction of the necessary works and may take all action required to apply the water to the designated beneficial use and to perfect the proposed appropriation.

Â Â Â Â Â  (2) Except as provided in subsection (6) of this section, if an application under ORS 537.140 or 537.400 indicates that the applicant does not have written authorization or an easement permitting access to nonowned land crossed by the proposed ditch, canal or other work, the department may issue a final order approving the application if the approval includes a condition requiring the applicant to obtain such written authorization, or easement or ownership of such land and to provide the department with a copy of the written authorization, easement or evidence of ownership.

Â Â Â Â Â  (3) If an application referred to in ORS 537.140 or 537.400 is rejected, the department shall enter a written order setting forth the reasons for the rejection. The applicant shall take no action towards construction of the works or use of the water. The department shall mail a copy of the order to the applicant.

Â Â Â Â Â  (4) The holder of a water right permit may change the point of diversion, change the point of appropriation, change the point of diversion to allow the appropriation of ground water or use the water on land to which the right is not appurtenant if:

Â Â Â Â Â  (a) The use of water on land to which the right is not appurtenant, the change of point of diversion or the change in point of appropriation does not result in injury to an existing water right;

Â Â Â Â Â  (b) For a proposed change in the place of use of the water, the land on which the water is to be used is owned or controlled by the holder of the permit and is contiguous to the land to which the permit is appurtenant;

Â Â Â Â Â  (c) All other terms of the permit remain the same, including but not limited to the beneficial use for which the water is used and the number of acres to which water is applied;

Â Â Â Â Â  (d) Prior approval is obtained from the district if the water is transported or conveyed by an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a water improvement district organized under ORS chapter 552, a water control district organized under ORS chapter 553 or a district improvement company or a corporation organized under ORS chapter 554;

Â Â Â Â Â  (e) The holder of the permit provides written notice to the department at least 60 days before making any changes to the lands, point of diversion or point of appropriation described in the permit;

Â Â Â Â Â  (f) The holder of the permit complies with the publication requirements of ORS 540.520 (5), if applicable;

Â Â Â Â Â  (g) Diversion is provided with a proper fish screen, if requested by the State Department of Fish and Wildlife; and

Â Â Â Â Â  (h) For a request to transfer the point of diversion to allow the appropriation of ground water, the proposed change meets the standards set forth in ORS 540.531 (2) or (3).

Â Â Â Â Â  (5) Notwithstanding the requirements of subsection (4)(b) of this section, the holder of a water right permit may change the place of use of all or any portion of water under the permit to land that is not contiguous to the land to which the permit is appurtenant if:

Â Â Â Â Â  (a) The change to noncontiguous land is in furtherance of mitigation or conservation efforts undertaken for the purposes of benefiting a species listed as sensitive, threatened or endangered under ORS 496.171 to 496.192 or the federal Endangered Species Act of 1973 (16 U.S.C. 1531 to 1544), as determined by the listing agency; and

Â Â Â Â Â  (b) All other requirements of subsection (4) of this section are met.

Â Â Â Â Â  (6) For an application made by or on behalf of a public corporation, the department may issue a permit approving the application without requiring the applicant to obtain prior written authorization or an easement permitting access to nonowned lands affected by the proposed project. However, nothing in this subsection shall be construed to allow any person to trespass on the lands of another person.

Â Â Â Â Â  (7) When the department receives notice under subsection (4)(e) of this section, the department shall publish the notice in the departmentÂs weekly public notice of water right applications.

Â Â Â Â Â  (8) If the use of water under the permit is for operation of a chemical process mine as defined in ORS 517.953:

Â Â Â Â Â  (a) Review of the application and approval or denial of the application shall be coordinated with the consolidated application process under ORS 517.952 to 517.989. However, such review and approval or denial shall take into consideration all policy considerations for the appropriation of water as set forth in this chapter and ORS chapter 536.

Â Â Â Â Â  (b) The permit may be issued for exploration under ORS 517.702 to 517.740, but the permit shall be conditioned on the applicantÂs compliance with the consolidated application process.

Â Â Â Â Â  (c) The permit shall include a condition that additional conditions may be added to the use of water when a water right certificate is issued, or when the use of water is changed pursuant to ORS 540.520 and 540.530 to use for a chemical process mine operation.

Â Â Â Â Â  (9) As used in this section, ÂcontiguousÂ includes land separated from the land to which a water right is appurtenant by roads, utility corridors, irrigation ditches or publicly owned rights of way. [1981 c.61 Â§2 (enacted in lieu of 537.210); 1985 c.392 Â§10; 1985 c.673 Â§33; 1991 c.735 Â§33; 1995 c.365 Â§4; 1995 c.368 Â§1; 1995 c.416 Â§16a; 1997 c.42 Â§1; 1997 c.446 Â§3; 1999 c.611 Â§1; 1999 c.664 Â§6; 2003 c.705 Â§2]

Â Â Â Â Â  537.220 Assignment of application, permit or license. (1) Any application, permit or license to appropriate water may be assigned, subject to the conditions of the application or permit, but no such assignment shall be binding, except upon the parties to the assignment, unless filed for record in the Water Resources Department.

Â Â Â Â Â  (2) An assignment of an application, permit or license to appropriate water filed for record with the Water Resources Department shall identify the current record owners of all property described in the application, permit or license. The assignor shall furnish proof acceptable to the department that notice of the assignment has been given or attempted for each identified property owner not a party to the assignment. [Amended by 1985 c.673 Â§34; 1995 c.367 Â§1]

Â Â Â Â Â  537.230 Time allowed for construction of irrigation or other work; extension; survey; map; requirements for supplemental water right. (1) Except for a holder of a permit for municipal use, the holder of a water right permit shall prosecute the construction of any proposed irrigation or other work with reasonable diligence and complete the construction within a reasonable time, as fixed in the permit by the Water Resources Department, not to exceed five years from the date of approval.

Â Â Â Â Â  (2) The holder of a permit for municipal use shall commence and complete the construction of any proposed works within 20 years from the date on which a permit for municipal use is issued under ORS 537.211. The construction must proceed with reasonable diligence and be completed within the time specified in the permit, not to exceed 20 years. However, the department may order and allow an extension of time to complete construction or to perfect a water right beyond the time specified in the permit under the following conditions:

Â Â Â Â Â  (a) The holder shows good cause. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right;

Â Â Â Â Â  (b) The extension of time is conditioned to provide that the holder may divert water beyond the maximum rate diverted for beneficial use before the extension only upon approval by the department of a water management and conservation plan; and

Â Â Â Â Â  (c) For the first extension issued after June 29, 2005, for a permit for municipal use issued before November 2, 1998, the department finds that the undeveloped portion of the permit is conditioned to maintain, in the portions of waterways affected by water use under the permit, the persistence of fish species listed as sensitive, threatened or endangered under state or federal law. The department shall base its finding on existing data and upon the advice of the State Department of Fish and Wildlife. An existing fish protection agreement between the permit holder and a state or federal agency that includes conditions to maintain the persistence of any listed fish species in the affected portion of the waterway is conclusive for purposes of the finding.

Â Â Â Â Â  (3) Except as provided in ORS 537.240 and 537.248 and subsection (2) of this section, the Water Resources Department, for good cause shown, shall order and allow an extension of time, including an extension beyond the five-year limit established in subsection (1) of this section within which irrigation or other works shall be completed or the right perfected. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section and ORS 537.409, upon completion of beneficial use as required under this section, the permittee shall hire a water right examiner certified under ORS 537.798 to survey the appropriation. Within one year after application of water to a beneficial use or the beneficial use date allowed in the permit, the permittee shall submit a map of the survey as required by the Water Resources Department, which shall accompany the request for a water right certificate submitted to the department under ORS 537.250. If any property described in the permit is not included in the request for a water right certificate, the permittee shall state the identity of the record owner of that property.

Â Â Â Â Â  (5) The Water Resources Director may waive the requirement under subsection (4) of this section that a permittee hire a water right examiner certified under ORS 537.798 if:

Â Â Â Â Â  (a) The permit is a supplemental water right that shares the same distribution system and same place of use as the primary water right; and

Â Â Â Â Â  (b) The department determines that there is sufficient information in the records of the department to determine proof of beneficial use.

Â Â Â Â Â  (6) Notwithstanding ORS 537.410, for purposes of obtaining a water right certificate under ORS 537.250 for a supplemental water right, the permittee shall have a facility capable of handling the full rate and duty of water requested from the supplemental source and be otherwise ready, willing and able to use the amount of water requested, up to the amount of water approved in the water right permit. To obtain a certificate for a supplemental water right, the permittee is not required to have actually used water from the supplemental source if:

Â Â Â Â Â  (a) Water was available from the source of the primary water right and the primary water right was used pursuant to the terms of the primary water right; or

Â Â Â Â Â  (b) The nonuse of water from the supplemental source occurred during a period of time within which the exercise of the supplemental water right permit was not necessary due to climatic conditions. [Amended by 1985 c.617 Â§1; 1985 c.673 Â§201; 1987 c.542 Â§4; 1995 c.367 Â§2; 1995 c.416 Â§35; 1995 c.473 Â§5; 1997 c.446 Â§4; 1997 c.502 Â§1; 1997 c.557 Â§1; 1999 c.453 Â§1; 1999 c.665 Â§2; 2005 c.410 Â§1]

Â Â Â Â Â  Note: Section 5, chapter 410, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. (1) The amendments to ORS 537.230 and 537.630 by sections 1 and 2 of this 2005 Act relating to the time to commence and complete construction apply to permits issued by the Water Resources Department on or after the effective date of this 2005 Act [June 29, 2005].

Â Â Â Â Â  (2) The amendments to ORS 537.230 and 537.630 by sections 1 and 2 of this 2005 Act apply to requests for extensions of time to complete construction or to perfect a water right made before, on or after the effective date of this 2005 Act, whether or not construction has commenced under a permit prior to the request.

Â Â Â Â Â  (3) All final orders by the department that resulted in the issuance of a water right permit, the issuance of a water right certificate or the approval of an extension of time to complete construction or to perfect a water right for a municipal use that were issued before the effective date of this 2005 Act are not subject to challenge in an administrative or judicial proceeding with respect to the requirement to commence and complete construction within a specified period of time. [2005 c.410 Â§5]

Â Â Â Â Â  537.240 Federal permit; time for obtaining; cancellation; time for beginning and completing work. (1) In any case where a permit from the Federal Energy Regulatory Commission is or shall be required in connection with the development of the applicantÂs proposed project, the applicant shall make application for the necessary federal permit or license within six months, or, if the applicant is a municipal corporation, within 10 years, from the date of filing application for appropriation of water with the Water Resources Department.

Â Â Â Â Â  (2) Upon failure of the applicant to file with the department, within 30 days after the expiration of the period above prescribed, satisfactory proof that application for the federal permit or license has been duly made, the application to appropriate water shall be terminated and become void.

Â Â Â Â Â  (3) Where the application for the necessary permit or license from the Federal Energy Regulatory Commission is finally rejected or disallowed, or if after being granted, the permit or license is revoked or forfeited because of failure to begin or carry on the construction work when and as required by the permit or license, then the department shall, upon the filing in the Water Resources Department of satisfactory proof of such fact, revoke and cancel any permit issued by the department for appropriation of water for use in the project for which the federal permit or license was required.

Â Â Â Â Â  (4) In case of any permit issued for the appropriation of water for the utilization of which a permit or license from the Federal Energy Regulatory Commission is necessary, the time to be allowed for the beginning and completion of construction under the permit from the department shall be made to conform to the time fixed for such beginning and completion in the permit or license, and in any extension thereof, issued for the project by the Federal Energy Regulatory Commission. [Amended by 1985 c.673 Â§36; 1995 c.416 Â§36]

Â Â Â Â Â  537.248 Requirement to include in reservoir permit date for beginning and completing construction and for perfecting water right; extension. (1) When the Water Resources Department issues a reservoir permit for a new storage project to a county, municipality or district, the department shall include in the permit a date, not more than 10 years after the date the permit is issued, to begin and complete construction of diversion or storage works and to perfect the water right. An application for a reservoir permit under this section shall be subject to the provisions of ORS 537.140 to 537.211, except that the applicant need not submit engineering plans and specifications before the permit is issued. However, the applicant may not begin construction of the reservoir until the department approves the engineering plans and specifications.

Â Â Â Â Â  (2) By order, the Water Resources Director may extend the date for beginning and completing construction and for completing perfection of the use if the applicant shows reasonable diligence and good cause. An extension allowed under this subsection shall not exceed 10 years, but the applicant may request additional extensions.

Â Â Â Â Â  (3) As used in this section, ÂdistrictÂ includes the entities set forth in ORS 198.010 and 198.180. [1995 c.473 Â§2; 1995 c.416 Â§35a]

Â Â Â Â Â  Note: 537.248 and 537.249 were added to and made a part of 537.140 to 537.252 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.249 Election to have proposed reservation considered as application for permit or rulemaking proceeding. (1) In lieu of the procedure established pursuant to ORS 537.358, for any reservation pending on July 5, 1995, the state agency that requested the reservation may elect to have the proposed reservation considered:

Â Â Â Â Â  (a) As an application for a permit under ORS 537.140 to 537.211 and 537.248; or

Â Â Â Â Â  (b) As a rulemaking proceeding under the applicable provisions of ORS chapter 183 in which case the provisions of ORS 537.358 requiring a public interest review under ORS 537.170 shall not be applicable.

Â Â Â Â Â  (2) A state agency making any election under subsection (1) of this section shall submit a written request to the Water Resources Commission within 90 days after July 5, 1995. The commission shall proceed in accordance with the election made under subsection (1) of this section or, if an election is not submitted, according to the procedure established pursuant to ORS 537.358.

Â Â Â Â Â  (3) A reservation established under the provisions of this section shall have as a priority date the date established in rules of the commission in effect on July 5, 1995.

Â Â Â Â Â  (4) When issuing a reservoir permit for a multipurpose storage project using water reserved or proposed to be reserved under a request originally filed by the Water Resources Department before June 5, 1992, the department shall grant a preference for the project under ORS 537.352.

Â Â Â Â Â  (5) Notwithstanding ORS 537.356, the Water Resources Commission may accept requests to reserve unappropriated water before July 1, 1997, but shall not begin to process such requests before July 1, 1997. Any request to reserve unappropriated water submitted by the State Department of Agriculture before July 1, 1997, also shall consider municipal needs. The priority date of a request received in proper form by the Water Resources Commission after July 5, 1995, shall be the date of receipt. [1995 c.473 Â§3; 1995 c.416 Â§35b]

Â Â Â Â Â  Note: See note under 537.248.

Â Â Â Â Â  537.250 Water right certificate; issuance; inclusion of land not described in permit; recordation; duration of rights. (1) After the Water Resources Department has received a request for issuance of a water right certificate accompanied by the survey required under ORS 537.230 (4) that shows, to the satisfaction of the department, that an appropriation has been perfected in accordance with the provisions of the Water Rights Act, the department shall issue to the applicant a certificate of the same character as that described in ORS 539.140. The certificate shall be recorded and transmitted to the applicant as provided in that section.

Â Â Â Â Â  (2) When issuing a water right certificate under subsection (1) of this section in the name of a district as defined in ORS 540.505, or in the name of a government agency for a district, the department may issue the water right certificate for land not described in the permit in accordance with ORS 537.252.

Â Â Â Â Â  (3) Rights to the use of water acquired under the provisions of the Water Rights Act, as set forth in a certificate issued under subsection (1) of this section, shall continue in the owner thereof so long as the water shall be applied to a beneficial use under and in accordance with the terms of the certificate, subject only to loss:

Â Â Â Â Â  (a) By nonuse as specified and provided in ORS 540.610; or

Â Â Â Â Â  (b) As provided in ORS 537.297. [Amended by 1985 c.392 Â§11; 1985 c.673 Â§191; 1987 c.542 Â§6; 1989 c.509 Â§6; 1995 c.218 Â§3; 1995 c.365 Â§5; 1995 c.416 Â§21a; 2005 c.410 Â§3]

Â Â Â Â Â  537.252 Certificate issued for land not described in permit; notice. (1) When issuing a water right certificate under ORS 537.250 to a district, or to a government agency for a district, the Water Resources Department may issue the water right certificate for land not described in the permit if:

Â Â Â Â Â  (a) Water furnished by the district under the permit has been applied beneficially to the land;

Â Â Â Â Â  (b) The land not described in the permit that is proposed to be included in the certificate is included within the legally established boundaries of the district and is subject to the charges, assessments and liens of the district;

Â Â Â Â Â  (c) The certificate does not authorize a greater rate, duty or acreage than is authorized by the terms of the permit, and all other conditions of the permit are satisfied;

Â Â Â Â Â  (d) The inclusion of land not described in the permit will not result in injury to other existing water rights or in enlargement of the right authorized under the permit; and

Â Â Â Â Â  (e) The impact to the water source of including land not described in the permit will not differ significantly from the impact expected at the time the permit was issued for the lands described in the permit.

Â Â Â Â Â  (2) If a district proposes to use water on lands not described in the permit, the Water Resources Department may issue a certificate that includes such additional lands if all of the conditions of subsection (1) of this section are satisfied and if, no later than 60 days before the district actually applies the water to the lands not described in the permit, the district provides written notice to the department. The notice shall include a copy of the original permit map modified to show the lands to be added and lands to be removed from the description of the place of use of the water. Upon receipt of the notice from the district, the department shall provide public notice of the proposed change by means of publication in the departmentÂs weekly notice and by publication once each week for three successive weeks in a newspaper having general circulation in the county or counties in which the affected lands are located. The cost of publication shall be paid by the district.

Â Â Â Â Â  (3) If a district has issued an order of inclusion or exclusion, the boundaries of the irrigation district shall be deemed to have been legally changed in the absence of approval of the Secretary of the Interior.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ has the meaning given in ORS 540.505.

Â Â Â Â Â  (b) ÂLegally established boundariesÂ means the boundaries of a district as established at the time of creation of the district and as the boundaries may have changed after creation of the district by an inclusion, exclusion or merger proceeding according to state law. [1995 c.218 Â§2; 1995 c.416 Â§21b; 2003 c.14 Â§343]

Â Â Â Â Â  537.260 Cancellation of permit for failure of proof of completion of appropriation; issuance of limited certificate; contest of issuance of certificate; exception for municipalities. (1) Except as provided under subsection (4) of this section for a permit issued to a municipality, whenever the time within which any appropriation under a permit should have been perfected has expired and the owner of the permit fails or refuses within three months thereafter to submit to the Water Resources Department proof of completion of the appropriation as required by ORS 537.230 and 537.250, the department may, after 60 daysÂ notice by registered mail or by certified mail with return receipt, order the cancellation of the permit. The cancellation shall have the same force and effect as cancellation of a permit in the proceedings provided for in ORS 537.410 to 537.450.

Â Â Â Â Â  (2) The department may determine the extent to which an appropriation has been perfected under any permit at the time of submission of final proof provided for in ORS 537.250, and shall limit the certificate provided for in that section to a description of such appropriation as has been actually perfected to the extent that the water applied for has been actually applied to the beneficial use contemplated in the permit.

Â Â Â Â Â  (3) Any person owning an application, permit or water right certificate subsequent in priority may jointly or severally contest before the department the issuance of the water right certificate at any time before it has issued, and after the time has expired for the completion of the appropriation under the permit, or within three months after issuance of the certificate. The contest shall be brought upon application made, and hearing shall be had in the same manner and after notice as provided in ORS 537.420 for proceedings for cancellation of permits. The department, in a final order, may cancel the permit or determine the extent to which the appropriation claimed thereunder has been perfected, and issue a water right certificate accordingly, or if a certificate has been issued, in the case of a contest within three months after its issuance, the department may cancel the water right certificate, or affirm its issuance, and if the water right certificate in such case is canceled, the permit upon which it is based shall also be canceled.

Â Â Â Â Â  (4) A municipality may partially perfect not less than 25 percent of the water authorized by its permit without loss of priority or cancellation of the municipalityÂs permit under this section. If a municipality defers perfection of its water right under this section, the department shall issue a certificate under ORS 537.250 only for the amount perfected. Upon perfection of the deferred amount, the municipality shall request a water right certificate for the remaining portion of the water applied for in the original permit application. As used in this section, ÂmunicipalityÂ includes a city, a port formed under ORS 777.005 to 777.725 and 777.915 to 777.953, a domestic water supply district formed under ORS chapter 264 or a water authority formed under ORS chapter 450. [Amended by 1983 c.740 Â§211; 1985 c.673 Â§38; 1989 c.707 Â§2; 1991 c.249 Â§43; 1993 c.577 Â§35; 1995 c.416 Â§37]

Â Â Â Â Â  537.270 Conclusiveness of certificate. A water right certificate issued in accordance with the provisions of ORS 537.250 which, after the expiration of three months from the date it is issued, has not been contested and canceled in the manner provided in ORS 537.260, and a water right certificate, when issued under ORS 539.140, shall be conclusive evidence of the priority and extent of the appropriation therein described in any proceeding in any court or tribunal of the state, except in those cases where the rights of appropriation thereby described have been abandoned subsequent to issuance of the certificate.

Â Â Â Â Â  537.280 [Renumbered 537.335]

Â Â Â Â Â  537.282 Definition of Âmunicipal applicant.Â As used in ORS 537.282 to 537.299, Âmunicipal applicantÂ means any municipal corporation or district as defined in ORS 543.655 that has applied for a permit to appropriate water for the purpose of generating hydroelectric power under the provisions of this chapter, or that has been accorded any right or preference under ORS 543.260, 543.270 or 543.610. [1985 c.392 Â§2]

Â Â Â Â Â  537.283 Procedure for applications to appropriate water for hydroelectric power; rules. (1) Notwithstanding any other provision of ORS 537.140 to 537.350, in accordance with the applicable provisions of ORS chapter 183, the Water Resources Commission shall by rule establish a procedure for processing applications to appropriate water for hydroelectric power under ORS 537.140 to 537.320.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section:

Â Â Â Â Â  (a) To the extent possible, shall be consistent with the process established for other applications to appropriate water for other beneficial uses under ORS 537.140 to 537.252.

Â Â Â Â Â  (b) Shall not supersede any provision pertaining to hydroelectric power established under this chapter or ORS chapter 543, to the extent such provisions are applicable to applications to appropriate water for hydroelectric power purposes.

Â Â Â Â Â  (c) Need not comply with the mandatory time limits or notice provisions established under ORS 537.140 to 537.350 if such provisions are incompatible with the substantive requirements applicable to applications to appropriate water for hydroelectric power purposes. [1995 c.416 Â§32a]

Â Â Â Â Â  Note: 537.283 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.285 Municipal applicant may develop hydroelectric project jointly with private person; restrictions. A municipal applicant may contract with a private person for the purpose of generating hydroelectric power. The municipal applicant shall retain sufficient benefit and interest in, and control of a joint project as necessary for the project to be considered a municipal project. A municipal applicant and a private person developing a joint project under this chapter must comply with the rules adopted by the Water Resources Commission under ORS 537.287. [1985 c.392 Â§3]

Â Â Â Â Â  537.287 Rules for joint project of municipal applicant and private person. The Water Resources Commission shall establish rules necessary to carry out the provisions of ORS 537.285. The rules shall include the amount of control over and interest in a joint project a municipal applicant must retain in order to receive the benefit of the municipal preference and proceed under the municipal application process set forth in this chapter. [1985 c.392 Â§4]

Â Â Â Â Â  537.289 Conditions to be imposed on permit of municipal corporation or district. (1) Whenever the Water Resources Department issues a permit under ORS 537.211 allowing a municipal corporation or district, as defined in ORS 543.655, to appropriate water for the purpose of generating hydroelectric power, the department shall impose the following conditions on the permit, in addition to any other term, limitation or condition imposed under ORS 537.211:

Â Â Â Â Â  (a) That the permit may not be assigned to any nonmunicipal entity so as to result in a loss of ownership of the permit by a municipal corporation or district.

Â Â Â Â Â  (b) That the holder of the permit must remain qualified as a municipal applicant under ORS 537.285 and 537.287. If the municipal corporation or district proposes to generate hydroelectric power jointly with a nonmunicipal entity, that any proposed changes in the agreement between the municipal corporation and the nonmunicipal entity must be reviewed by the department to determine whether the permittee remains qualified as a municipal applicant.

Â Â Â Â Â  (2) If the department determines that a permittee no longer qualifies as a municipal applicant, the department shall notify the permittee and any nonmunicipal entity developing a project with the permittee that the parties have 90 days to amend their joint relationship to continue qualifying as a municipal corporation or district. [1985 c.392 Â§5; 1985 c.673 Â§186; 1995 c.416 Â§33]

Â Â Â Â Â  537.290 [Renumbered 537.340]

Â Â Â Â Â  537.292 Conditions to be imposed on certificate of municipal corporation or district. (1) Whenever the Water Resources Commission issues a certificate under ORS 537.250 granting a municipal corporation or district as defined in ORS 543.655 the right to appropriate water for the purpose of generating hydroelectric power, the commission shall impose the following conditions on the certificate, in addition to any other term, limitation or condition imposed under ORS 537.250:

Â Â Â Â Â  (a) That the water right may not be assigned to any nonmunicipal entity so as to result in a loss of ownership of the certificate by the municipal corporation or district.

Â Â Â Â Â  (b) That the holder of the water right certificate must remain qualified as a municipal applicant under ORS 537.285 and 537.287. If the municipal corporation or district is generating the hydroelectric power jointly with a nonmunicipal entity, that any proposed changes in the agreement between the municipal corporation and the nonmunicipal entity must be reviewed by the Water Resources Commission to determine whether or not the owner of the certificate remains qualified as a municipal applicant.

Â Â Â Â Â  (2) If the commission determines that an owner of a certificate no longer qualifies as a municipal applicant, the commission shall notify the owner of the certificate and any nonmunicipal entity developing or operating the project jointly with the owner that the parties have 90 days to amend their joint agreement in a manner that allows the parties to continue to qualify as a municipal corporation or district. [1985 c.392 Â§6; 1985 c.673 Â§187]

Â Â Â Â Â  537.295 Cancellation of permit when holder fails to continue to qualify as municipal applicant. (1) If the holder of a permit to appropriate water for hydroelectric purposes under this chapter fails, after receiving notice under ORS 537.289 (2), to amend the joint agreement so the holder continues to qualify as a municipal applicant, or if the holder of the permit has assigned ownership of the permit to an entity other than a municipal corporation or district, the Water Resources Commission shall initiate proceedings to cancel the permit.

Â Â Â Â Â  (2) A proceeding to cancel a permit under subsection (1) of this section shall be conducted according to the provisions under ORS chapter 183 for a contested case hearing. [1985 c.392 Â§7; 1985 c.673 Â§188]

Â Â Â Â Â  537.297 Cancellation of water right certificate when holder fails to continue to qualify as municipal applicant. (1) If the owner of a certificate to appropriate water for hydroelectric purposes under this chapter fails, after receiving notice under ORS 537.289 (2), to amend the joint agreement so the owner continues to qualify as a municipal applicant, or if the holder of the certificate has assigned ownership of the certificate to an entity other than a municipal corporation or district, the Water Resources Commission shall initiate proceedings to cancel the certificate.

Â Â Â Â Â  (2) A proceeding to cancel a certificate under subsection (1) of this section shall be conducted according to the provisions under ORS chapter 183 for a contested case hearing. [1985 c.392 Â§8; 1985 c.673 Â§189]

Â Â Â Â Â  537.299 Consequences of cancellation of permit or certificate if holder no longer municipal applicant; conditions to protect public health and welfare. (1) If the Water Resources Commission cancels a permit or certificate under ORS 537.295 or 537.297, the municipal applicant may apply for a permit to appropriate water for hydroelectric purposes under this chapter, or the private developer may apply for a hydroelectric license under ORS chapter 543. However, the parties may not jointly apply for a permit to appropriate water for hydroelectric purposes pursuant to ORS 537.285.

Â Â Â Â Â  (2) When a permit or certificate is canceled under ORS 537.295 or 537.297, the cancellation order may include such conditions and requirements as the commission deems necessary for the public safety and welfare, including but not limited to:

Â Â Â Â Â  (a) Delay of the effective date of cancellation until such time as another entity is authorized to operate the facility under this chapter or ORS chapter 543; or

Â Â Â Â Â  (b) Provision for operation of the facility during the period between cancellation and issuance of a new permit, certificate or license. [1985 c.392 Â§9; 1985 c.673 Â§190]

Â Â Â Â Â  537.300 [Subsection (2) enacted as 1961 c.187 Â§2; 1985 c.673 Â§39; renumbered 537.345 and then 537.400 in 1987]

Â Â Â Â Â  537.310 Acquisition of water rights for railway purposes; certificates. (1) Any corporation organized for the construction, maintenance or operation of any railway may acquire, hold and appropriate to its use for railway purposes any waters within the state. The appropriation may be accomplished by the procedure provided by ORS 537.130 and 537.140 to 537.252. A railway corporation may acquire by purchase, gift or devise, or by condemnation as provided in subsection (2) of this section, any water rights owned by any person and the rights of other persons affected by change of place or character of use of the water rights. Upon acquisition of the water rights by the corporation the right shall be severed from the land of the grantor and simultaneously transferred and become appurtenant to the operating property of the railway corporation, without losing the priority of the water right as originally established.

Â Â Â Â Â  (2) Any such corporation may condemn and appropriate for railway operating purposes the rights of any private appropriator of waters within the state. The right of condemnation shall be exercised in the same manner as other property is condemned and appropriated for railway purposes; provided, that no water right so condemned shall exceed two cubic feet per second.

Â Â Â Â Â  (3) Upon satisfactory proof of the acquisition of water rights by any such corporation through purchase, gift, devise or condemnation, the Water Resources Commission shall issue to the corporation a certificate of the same character as that described in ORS 539.140, which shall be recorded and transmitted to the corporation, as provided in that section. All certificates of water rights issued before May 29, 1925, by the Board of Control or the Water Resources Director to any such corporation shall be sufficient in law to convey to the corporation the water rights described in the certificates, and such certificates shall be received in evidence in all courts in this state. [Amended by 1985 c.673 Â§40]

Â Â Â Â Â  537.320 Entry on land for survey purposes, preliminary to appropriation and diversion of waters. Any person may enter upon any land for the purpose of locating a point of diversion of the water intended to be appropriated, and upon any land lying between such point and the lower terminus of the proposed ditch, canal or flume of the person, for the purpose of examining the same and of locating and surveying the line of such ditch, canal or flume, together with the lines of necessary distributing ditches and feeders, and to locate and determine the site for reservoirs for storing water.

Â Â Â Â Â  537.330 Disclosure required in real estate transaction involving water right; exception; delivery of available permit, order or certificate; effect of failure to comply. (1) In any transaction for the conveyance of real estate that includes a water right, the seller of the real estate shall, upon accepting an offer to purchase that real estate, also inform the purchaser in writing whether any permit, transfer approval order or certificate evidencing the water right is available and that the seller will deliver any permit, transfer approval order or certificate to the purchaser at closing, if the permit, transfer approval order or certificate is available.

Â Â Â Â Â  (2) Upon closing and delivery of the instrument of conveyance in a real estate transaction involving the transfer of a water right, the seller shall also deliver to the purchaser evidence of any permit, transfer approval order or certificate of water rights if the permit, transfer approval order or certificate is available.

Â Â Â Â Â  (3) The failure of a seller to comply with the provisions of this section does not invalidate an instrument of conveyance executed in the transaction.

Â Â Â Â Â  (4) This section does not apply to any transaction for the conveyance of real estate that includes a water right when the permit, transfer approval order or certificate evidencing the water right is held in the name of a district or corporation formed pursuant to ORS chapter 545, 547, 552, 553 or 554.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCertificateÂ means a certificate or registration issued under ORS 537.250 (1), 537.585, 539.140 or 539.240.

Â Â Â Â Â  (b) ÂPermitÂ means a permit issued under ORS 537.211, 537.240 or 537.625.

Â Â Â Â Â  (c) ÂTransfer approval orderÂ means an order of the Water Resources Commission issued under ORS 540.530. [1979 c.535 Â§4; 1981 c.448 Â§1; 1991 c.411 Â§1; 1995 c.274 Â§12; 2005 c.14 Â§1]

IN-STREAM WATER RIGHTS

Â Â Â Â Â  537.332 Definitions for ORS 537.332 to 537.360. As used in ORS 537.332 to 537.360:

Â Â Â Â Â  (1) ÂIn-streamÂ means within the natural stream channel or lake bed or place where water naturally flows or occurs.

Â Â Â Â Â  (2) ÂIn-stream flowÂ means the minimum quantity of water necessary to support the public use requested by an agency.

Â Â Â Â Â  (3) ÂIn-stream water rightÂ means a water right held in trust by the Water Resources Department for the benefit of the people of the State of Oregon to maintain water in-stream for public use. An in-stream water right does not require a diversion or any other means of physical control over the water.

Â Â Â Â Â  (4) ÂPublic benefitÂ means a benefit that accrues to the public at large rather than to a person, a small group of persons or to a private enterprise.

Â Â Â Â Â  (5) ÂPublic useÂ includes but is not limited to:

Â Â Â Â Â  (a) Recreation;

Â Â Â Â Â  (b) Conservation, maintenance and enhancement of aquatic and fish life, wildlife, fish and wildlife habitat and any other ecological values;

Â Â Â Â Â  (c) Pollution abatement; or

Â Â Â Â Â  (d) Navigation. [1987 c.859 Â§2; 1995 c.416 Â§32]

Â Â Â Â Â  537.334 Findings. The people of the State of Oregon find and declare that:

Â Â Â Â Â  (1) Public uses are beneficial uses.

Â Â Â Â Â  (2) The recognition of an in-stream water right under ORS 537.336 to 537.348 shall not diminish the publicÂs rights in the ownership and control of the waters of this state or the public trust therein. The establishment of an in-stream water right under the provisions of ORS 537.332 to 537.360 shall not take away or impair any permitted, certificated or decreed right to any waters or to the use of any waters vested prior to the date the in-stream water right is established pursuant to the provisions of ORS 537.332 to 537.360. [1987 c.859 Â§3]

Â Â Â Â Â  537.335 [Formerly 537.280; renumbered 537.390 in 1987]

Â Â Â Â Â  537.336 State agencies authorized to request in-stream water rights; agreement required when supply is stored water. (1) The State Department of Fish and Wildlife may request the Water Resources Commission to issue water right certificates for in-stream water rights on the waters of this state in which there are public uses relating to the conservation, maintenance and enhancement of aquatic and fish life, wildlife and fish and wildlife habitat. The request shall be for the quantity of water necessary to support those public uses as recommended by the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) The Department of Environmental Quality may request the Water Resources Commission to issue water right certificates for in-stream water rights on the waters of this state to protect and maintain water quality standards established by the Environmental Quality Commission under ORS 468B.048. The request shall be for the quantity of water necessary for pollution abatement as recommended by the Department of Environmental Quality.

Â Â Â Â Â  (3) The State Parks and Recreation Department may request the Water Resources Commission to issue water right certificates for in-stream water rights on the waters of this state in which there are public uses relating to recreation and scenic attraction. The request shall be for the quantity of water necessary to support those public uses as recommended by the State Parks and Recreation Department.

Â Â Â Â Â  (4) Any request for an in-stream water right to be supplied from stored water shall refer to the reservoir for a supply of water and shall show by documentary evidence that an agreement has been entered into with the owners of the reservoir for a sufficient interest in the reservoir to impound enough water for the purposes set forth in the request. [1987 c.859 Â§4; 1989 c.904 Â§68; 1995 c.673 Â§1]

Â Â Â Â Â  537.338 Rules for state agency request for in-stream water right. The Water Resources Commission by rule shall establish standards, criteria and procedures by which a state agency included under ORS 537.336 may request an in-stream water right to be issued under ORS 537.336. [1987 c.859 Â§5]

Â Â Â Â Â  537.340 [Formerly 537.290; renumbered 537.395 in 1987]

Â Â Â Â Â  537.341 Certificate for in-stream water right. Subject to the provisions of ORS 537.343, the Water Resources Commission shall issue a certificate for an in-stream water right. The in-stream water right shall date from the filing of the application with the commission. The certificate shall be in the name of the Water Resources Department as trustee for the people of the State of Oregon and shall be issued by the commission according to the procedures established under ORS 537.338. The commission shall forward a copy of each certificate issued under this section to the state agency requesting the in-stream water right. A certificate for an in-stream water right supplied by stored water shall refer to the reservoir described in the request filed under ORS 537.336. [1987 c.859 Â§6; 1995 c.673 Â§2]

Â Â Â Â Â  537.343 Proposed final order; conditions. (1) A proposed final order issued under ORS 537.170 (6) for an in-stream water right certificate may include any condition the Water Resources Director considers necessary, but which is consistent with the intent of ORS 537.332 to 537.360. The proposed final order may:

Â Â Â Â Â  (a) Approve the in-stream water right for the quantity of water requested;

Â Â Â Â Â  (b) Approve the requested in-stream water right for a lesser quantity of water; or

Â Â Â Â Â  (c) Reject the requested in-stream water right.

Â Â Â Â Â  (2) If the director reduces or rejects the in-stream water right as requested, or conditions the in-stream water right, the director shall include a statement of findings that sets forth the basis for the reduction, rejection or conditions. The director shall be the final authority in determining the level of in-stream flow necessary to protect the public use.

Â Â Â Â Â  (3) After the director issues a final order approving an in-stream water right, the Water Resources Department shall issue a certificate for an in-stream water right according to the provisions of ORS 537.341. [1987 c.859 Â§7; 1995 c.416 Â§20]

Â Â Â Â Â  537.345 [Formerly 537.300; renumbered 537.400 in 1987]

Â Â Â Â Â  537.346 Conversion of minimum perennial streamflows to in-stream water rights; special provisions for Willamette Basin. (1) All minimum perennial streamflows established on any waters of this state before June 25, 1988, shall be converted to in-stream water rights after the Water Resources Commission reviews the streamflows and the Water Resources Department issues a certificate for an in-stream water right in accordance with ORS 537.343 with the same priority date as the minimum perennial streamflow.

Â Â Â Â Â  (2) The priority date for that portion of an in-stream water right that uses the stored water component of a minimum perennial streamflow in the Willamette Basin shall be the date the commission or its predecessor adopted the minimum perennial streamflow containing the stored water component.

Â Â Â Â Â  (3) Notwithstanding the priority date established under subsection (2) of this section, until the state enters into a contract that meets the criteria set forth in subsection (4) of this section with the owner of the storage facility to release the stored water for the purpose of satisfying the in-stream water right, for that portion of an in-stream water right in the Willamette Basin converted from the stored water component of a minimum perennial streamflow, the department:

Â Â Â Â Â  (a) May not require the release of the stored water; and

Â Â Â Â Â  (b) Shall not regulate the use of water to provide water for the portion of the in-stream water right using stored water.

Â Â Â Â Â  (4) A contract for the release of stored water to satisfy an in-stream water right shall:

Â Â Â Â Â  (a) Include as parties to the contract the State of Oregon and the owner of the storage facility;

Â Â Â Â Â  (b) Specifically allow the state to obtain the release of stored water to satisfy an in-stream water right; and

Â Â Â Â Â  (c) Identify a method to determine the specific quantity of water released from storage to satisfy the stored water component of the in-stream water right.

Â Â Â Â Â  (5) If the federal government does not release water to satisfy a stored water component of an in-stream water right pursuant to a contract that satisfies the criteria set forth in subsection (4) of this section, the department may not regulate the use of water by other water right holders to satisfy the stored water component of an in-stream water right or take any other action that impairs the rights of any person under a valid contract for the use of the stored water. [1987 c.859 Â§8; 1995 c.72 Â§1; 1997 c.212 Â§3; 1999 c.59 Â§170; 2001 c.104 Â§227]

Â Â Â Â Â  537.348 Purchase, lease or gift of water right for conversion to in-stream water right; priority dates. (1) Any person may purchase or lease all or a portion of an existing water right or accept a gift of all or a portion of an existing water right for conversion to an in-stream water right. Any water right converted to an in-stream water right under this section shall retain the priority date of the water right purchased, leased or received as a gift. At the request of the person the Water Resources Commission shall issue a new certificate for the in-stream water right showing the original priority date of the purchased, gifted or leased water right. A person who transfers a water right by purchase, lease or gift under this subsection shall comply with the requirements for the transfer of a water right under ORS 540.505 to 540.585.

Â Â Â Â Â  (2) Any person who has an existing water right may lease all or a portion of the existing water right for use as an in-stream water right for a specified period without the loss of the original priority date. During the term of such lease, the use of the water right as an in-stream water right shall be considered a beneficial use.

Â Â Â Â Â  (3) A lease of all or a portion of an existing water right for use as an in-stream water right under subsection (2) of this section may allow the split use of the water between the existing water right and the in-stream right during the same water or calendar year provided:

Â Â Â Â Â  (a) The uses are not concurrent; and

Â Â Â Â Â  (b) The holders of the water rights measure and report to the Water Resources Department the use of the existing water right and the in-stream water right. [1987 c.859 Â§9; 2001 c.205 Â§1]

Â Â Â Â Â  Note: The amendments to 537.348 by section 2, chapter 205, Oregon Laws 2001, become operative January 2, 2008. See section 3, chapter 205, Oregon Laws 2001. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  537.348. (1) Any person may purchase or lease all or a portion of an existing water right or accept a gift of all or a portion of an existing water right for conversion to an in-stream water right. Any water right converted to an in-stream water right under this section shall retain the priority date of the water right purchased, leased or received as a gift. At the request of the person the Water Resources Commission shall issue a new certificate for the in-stream water right showing the original priority date of the purchased, gifted or leased water right. A person who transfers a water right by purchase, lease or gift under this subsection shall comply with the requirements for the transfer of a water right under ORS 540.505 to 540.585.

Â Â Â Â Â  (2) Any person who has an existing water right may lease all or a portion of the existing water right for use as an in-stream water right for a specified period without the loss of the original priority date. During the term of such lease, the use of the water right as an in-stream water right shall be considered a beneficial use.

Â Â Â Â Â  537.349 Processing request for in-stream water right. Except as provided in ORS 537.343, the Water Resources Department shall process a request received under ORS 537.336 for a certificate for an in-stream water right in accordance with the provisions for obtaining a permit to appropriate water under ORS 537.140 to 537.252. [1995 c.416 Â§19]

Â Â Â Â Â  537.350 Legal status of in-stream water right. (1) After the Water Resources Commission issues a certificate for an in-stream water right under ORS 537.341 to 537.348, the in-stream water right shall have the same legal status as any other water right for which a certificate has been issued.

Â Â Â Â Â  (2) An in-stream water right is not subject to cancellation under ORS 537.260 or 537.410 to 537.450 but an in-stream water right may be canceled under ORS 540.610 to 540.650. [1987 c.859 Â§10]

Â Â Â Â Â  537.352 Precedence of uses. Notwithstanding any provision of ORS 537.332 to 537.343 and 537.350, the right to the use of the waters of this state for a project for multipurpose storage or municipal uses or by a municipal applicant, as defined in ORS 537.282, for a hydroelectric project, shall take precedence over an in-stream water right when the Water Resources Department conducts a review of the proposed project in accordance with ORS 537.170. The precedence given under this section shall not apply if the in-stream water right was established pursuant to ORS 537.346 or 537.348. [1987 c.859 Â§11; 1995 c.416 Â§42]

Â Â Â Â Â  537.354 In-stream water right subject to emergency water shortage provisions. An in-stream water right established under the provisions of ORS 537.332 to 537.360 shall be subject to the provisions of ORS 536.700 to 536.780. [1987 c.859 Â§12]

Â Â Â Â Â  537.356 Request for reservation of unappropriated water for future economic development; priority date of reservation. (1) Any local government, local watershed council or state agency or any other individual cooperating jointly with a local government, local watershed council or state agency may request the Water Resources Commission to reserve unappropriated water for multipurpose storage for future economic development.

Â Â Â Â Â  (2) A request under subsection (1) of this section shall be in writing on a form provided by the Water Resources Department. Before deciding whether to approve the request and initiate a rulemaking process, the commission shall request comments from any local government or watershed council within the geographic area or basin affected by the request. The comment period shall be closed not later than 120 days after the request is submitted.

Â Â Â Â Â  (3) The priority date for any reservation established under this section shall be the date on which the commission takes action to initiate the rulemaking process. [1987 c.859 Â§13; 1997 c.445 Â§1]

Â Â Â Â Â  537.358 Rules for reservation for future economic development; application for use of reserved water. (1) In adopting a rule under ORS 537.356 to reserve unappropriated water for multipurpose storage for future economic development, the Water Resources Commission shall include a public interest review that takes into consideration the factors described under ORS 537.170.

Â Â Â Â Â  (2) A person requesting use of the reserved water for new storage shall submit a water right application and comply with the procedure set forth in ORS 537.140 to 537.252, except that the priority date for a storage right approved for use of reserved water shall be the date of the reservation. The commission by rule may describe a process for ensuring that the proposed use is consistent with the requirements of the rule establishing the reservation. [1987 c.859 Â§14; 1997 c.445 Â§2]

Â Â Â Â Â  537.360 Relationship between application for in-stream water right and application for certain hydroelectric permits. If an application is pending under this chapter for a water right permit to use water for hydroelectric purposes or under ORS 543.010 to 543.610 for a hydroelectric permit or license at the time the Water Resources Commission receives an application for an in-stream water right under ORS 537.336 for the same stream or reach of the stream, the commission shall not take any action on the application for an in-stream water right until the commission issues a final order approving or denying the pending hydroelectric application. [1987 c.859 Â§15]

MISCELLANEOUS

Â Â Â Â Â  537.385 Extension of irrigation season; limitations. (1) Notwithstanding any condition or limitation of a water right permit issued under ORS 537.211 or 537.625 or a water right certificate issued under ORS 537.250, 537.630 or 539.140, upon receipt of a request by the State Department of Agriculture, the Water Resources Commission may, by order, extend the irrigation season of a subbasin beyond the period established by adjudication, administrative rule or by condition imposed on a permit or certificate, if the commission finds:

Â Â Â Â Â  (a) Water is available during the period of the extended irrigation season;

Â Â Â Â Â  (b) Water use during the extended season would not impair in-stream flows that are necessary to protect aquatic resources; and

Â Â Â Â Â  (c) Water diversion and use during the period of the extended season would not impair the achievement or maintenance of water quality standards as established for the water source by the Department of Environmental Quality.

Â Â Â Â Â  (2) If the source of water identified in the request is stored water and water is available from the storage source during the period of the extended irrigation season, the commission may extend the irrigation season as requested without making the findings required by subsection (1) of this section. However, use of water during the extended period shall be limited to the stored water.

Â Â Â Â Â  (3) In order to ensure that use of water during an extended irrigation season does not injure existing and future water rights, use of water during the extended period of the irrigation season shall be subordinated to all existing and future water rights.

Â Â Â Â Â  (4) Use of water during the extended irrigation season shall comply with all conditions and limitations of the permit or certificate, including the rate, duty and place of use of the right.

Â Â Â Â Â  (5) Use of water shall be regulated among irrigators for whom the season has been extended during the extended irrigation season according to the priority date of the permit or certificate. [1995 c.356 Â§1]

Â Â Â Â Â  Note: 537.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.390 Valuation of water rights. In any valuation for rate-making purposes, or in any proceeding for the acquisition of rights to the use of water and the property used in connection therewith, under any license or statute of the United States or under the laws of Oregon, no value shall be recognized or allowed for such rights in excess of the actual cost to the owner of perfecting them in accordance with the provisions of the Water Rights Act. [Formerly 537.280; and then 537.335]

Â Â Â Â Â  537.395 Public recapture of water power rights and properties; no recapture of other rights. (1) Any certificate issued for power purposes to a person other than the United States, or the State of Oregon or any municipality thereof, shall provide that after the expiration of 50 years from the granting of the certificate or at the expiration of any federal power license, and after not less than two yearsÂ notice in writing to the holder of the certificate, the State of Oregon, or any municipality thereof, may take over the dams, plants and other structures, and all appurtenances thereto, which have been constructed for the purpose of devoting to beneficial use the water rights specified in the certificate. The taking over shall be upon condition that before taking possession the state or municipality shall pay not to exceed the fair value of the property taken, plus such reasonable damages, if any, to valuable, serviceable and dependent property of the holder of the certificate, not taken over, as may be caused by the severance therefrom of the property taken.

Â Â Â Â Â  (2) The fair value of the property taken and the severance damages, if any, shall be determined by agreement between the holder of the certificate and the state or municipality, or, in case they cannot agree, by proceedings in equity instituted by the state or municipality in the circuit court of the county in which the largest portion of the property is located.

Â Â Â Â Â  (3) The right of the state or any municipality to take over, maintain and operate any property which has devoted to beneficial use water rights specified in the certificate, by condemnation proceedings upon payment of just compensation, is expressly reserved.

Â Â Â Â Â  (4) The provision for the recapture of any rights other than for power purposes, as provided in this section, contained in any certificate issued before June 14, 1939, shall be of no force and effect and may be canceled from the records wherever recorded and a new certificate issued with the recapture clause eliminated.

Â Â Â Â Â  (5) The owner of any certificate issued before June 14, 1939, for such rights may, upon surrendering the certificate, receive a new certificate therefor issued under and subject to the provisions of this section. [Formerly 537.290; and then 537.340]

PONDS AND RESERVOIRS

Â Â Â Â Â  537.400 Reservoir permits. (1) All applications for reservoir permits shall be subject to the provisions of ORS 537.130, 537.140, 537.142 and 537.145 to 537.240, except that an enumeration of any lands proposed to be irrigated under the Water Rights Act shall not be required in the primary permit. But the party proposing to apply to a beneficial use the water stored in any such reservoir shall file an application for permit, to be known as the secondary permit, in compliance with the provisions of ORS 537.130, 537.140, 537.142 and 537.145 to 537.240. The application shall refer to the reservoir for a supply of water and shall show by documentary evidence that an agreement has been entered into with the owners of the reservoir for a sufficient interest in the reservoir to impound enough water for the purposes set forth in the application, that the applicant has provided notice of the application to the operator of the reservoir and, if applicable, that an agreement has been entered into with the entity delivering the stored water. When beneficial use has been completed and perfected under the secondary permit, the Water Resources Department shall take the proof of the water user under the permit. The final certificate of appropriation shall refer to both the ditch described in the secondary permit and the reservoir described in the primary permit.

Â Â Â Â Â  (2) Whenever application is made for permit to store water in a reservoir or pond for any beneficial use which does not contemplate future diversion of the stored water except by livestock drinking from stock water ponds, the extent of utilization thereof may be included in the reservoir permit and no secondary permit shall be required. However, in cases where water from a stream is required to maintain a reservoir or pond by replacing evaporation and seepage losses, or is required to maintain suitable fresh water conditions for the proposed use and to prevent stagnation, the applicant for permit to store water in such reservoir or pond shall also file an application for permit to appropriate the waters of the stream.

Â Â Â Â Â  (3) An application submitted to construct a reservoir storing less than 9.2 acre-feet of water or with a dam less than 10 feet in height need not be accompanied by a map prepared by a water right examiner certified under ORS 537.798 as required by ORS 537.140 (4). The map submitted with the application shall comply with standards established by the Water Resources Commission. The survey required under ORS 537.230 shall be prepared by a water right examiner certified under ORS 537.798 and shall be submitted to the department before the department issues the water right certificate.

Â Â Â Â Â  (4) If a dam safety review is required under ORS 540.350, the department may issue a final order approving an application on the basis of preliminary plans, specifications and supporting information if the approval includes a condition requiring the commissionÂs approval of final plans, specifications and supporting information under ORS 540.350 before the permit is issued.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS 537.211 (2), the department may approve an application for a reservoir permit for which a dam safety review is required under ORS 540.350 and issue a permit, subject to the condition that before the reservoir may be filled, the permittee shall submit to the department evidence that the permittee owns, or has written authorization or an easement permitting access to, all lands to be inundated by the reservoir. [Formerly 537.300; and then 537.345; 1993 c.557 Â§3; 1993 c.595 Â§9; 1995 c.365 Â§6; 2005 c.37 Â§3]

Â Â Â Â Â  537.405 Exempt reservoirs; written notification to department; injury to other users. (1) Reservoirs in existence on or before January 1, 1995, that store less than 9.2 acre-feet of water or with a dam or impoundment structure less than 10 feet in height, are found to be a beneficial use of the water resources of this state. Except as provided in subsection (4) of this section, such reservoirs are exempt from regulation by the Water Resources Commission and the Water Resources Department and are not required to obtain a permit or certificate under ORS 537.140 to 537.252.

Â Â Â Â Â  (2)(a) On or before January 31, 1997, an owner of a reservoir constructed before January 1, 1995, shall provide written notification to the department of the existence of the exempt reservoir. The written notification shall include the quantity of water stored by the reservoir, the source of the water used to fill the reservoir and a map or drawing of sufficient quality and scale to establish the general location of the reservoir by tax lot, township, range and section and to the nearest quarter-quarter section.

Â Â Â Â Â  (b) Any person who submitted a notice of exemption for a reservoir under ORS 537.141 and qualified for the exemption shall be allowed an exemption.

Â Â Â Â Â  (3) Within 90 days after receiving written notification under subsection (2) of this section, the department shall provide notice of the exemption in the manner the department determines to be the most appropriate.

Â Â Â Â Â  (4) Detailed, legally obtained information demonstrating that a specific reservoir exempt under subsection (1) of this section should not be exempt shall be submitted in writing to the department on or before August 1, 1997:

Â Â Â Â Â  (a) By the State Department of Fish and Wildlife if the reservoir should not be exempt because the existing reservoir, including any impoundment structure, poses a significant detrimental impact to existing fishery resources; or

Â Â Â Â Â  (b) By any person if the existing reservoir should not be exempt because the existing reservoir, including the storage or use of the water, results in injury to an existing water right.

Â Â Â Â Â  (5) Within 180 days after the department receives information under subsection (4) of this section, the Water Resources Director shall determine whether the reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources. The determination of injury to an existing water right or impact to existing fishery resources shall be based on verifiable evidence.

Â Â Â Â Â  (6) If the director determines that an existing reservoir does not injure an existing water right or pose a significant detrimental impact to existing fishery resources, the reservoir shall be exempt under subsection (1) of this section.

Â Â Â Â Â  (7) If the director determines that an existing reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources, the director shall require the owner of the reservoir to take appropriate action to mitigate injury to existing water rights or impact to the existing fishery resources.

Â Â Â Â Â  (8) If the director fails to act under subsection (6) or (7) of this section within 180 days after receiving the information under subsection (4) of this section, the reservoir shall be considered exempt.

Â Â Â Â Â  (9) Nothing in this section shall be construed to allow any owner of a reservoir exempt under this section to increase the quantity of water stored in or diverted from such reservoir on or before January 1, 1995. [1995 c.752 Â§2]

Â Â Â Â Â  537.407 Water right certificate for reservoirs existing before January 1, 1993; injury to other users; conversion of prior application to notice of exemption. (1) The Water Resources Department shall issue a water right certificate to any person who submitted an application for a reservoir under section 4, chapter 595, Oregon Laws 1993.

Â Â Â Â Â  (2) Within 90 days after issuing a certificate under subsection (1) of this section, the department shall provide notice of the certificate in the manner the department determines to be the most appropriate.

Â Â Â Â Â  (3) Detailed, legally obtained information demonstrating that a specific reservoir granted a certificate under subsection (1) of this section should not be certificated shall be submitted in writing to the department on or before August 1, 1997:

Â Â Â Â Â  (a) By the State Department of Fish and Wildlife if the reservoir should not be exempt because the existing reservoir, including any impoundment structure, poses a significant detrimental impact to existing fishery resources; or

Â Â Â Â Â  (b) By any person if the existing reservoir should not be exempt because the existing reservoir, including the storage or use of the water, results in injury to an existing water right.

Â Â Â Â Â  (4) Within 180 days after the department receives information under subsection (3) of this section, the Water Resources Director shall determine whether the reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources. The determination of injury to an existing water right or impact to existing fishery resources shall be based on verifiable evidence.

Â Â Â Â Â  (5) If the director determines that an existing reservoir does not injure an existing water right or pose a significant detrimental impact to existing fishery resources, the certificate for the reservoir shall continue with the same terms and conditions included with the certificate under subsection (1) of this section.

Â Â Â Â Â  (6) If the director determines that an existing reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources, the director shall require the owner of the reservoir to take appropriate action to mitigate injury to existing water rights or impact to the existing fishery resources.

Â Â Â Â Â  (7) If the director fails to act under subsection (5) or (6) of this section within 180 days after receiving the information under subsection (3) of this section, the certificate shall continue with the same terms and conditions included with the certificate.

Â Â Â Â Â  (8) Nothing in this section shall be construed to allow any owner of a reservoir certificated under this section to increase the quantity of water stored in or diverted from such reservoir on or before January 1, 1995.

Â Â Â Â Â  (9) Any person who submitted an application for a reservoir under section 4, chapter 595, Oregon Laws 1993, may submit a written request to the department to convert the application to a notice of exemption under ORS 537.405. Upon receipt of a request under this subsection, the department shall refund all fees and convert the application to a notice of exemption. [1995 c.752 Â§3]

Â Â Â Â Â  537.409 Alternate permit application process for qualifying reservoirs; injury to existing users or fishery resources; public interest review. (1) In lieu of the process set forth in ORS 537.140 to 537.211 for applying for a water right permit, an owner of a reservoir may submit an application to the Water Resources Department to issue a water right permit under ORS 537.211 or a certificate under ORS 537.250 according to the process set forth in this section if the reservoir:

Â Â Â Â Â  (a) Has a storage capacity of less than 9.2 acre-feet or a dam or impoundment structure less than 10 feet in height;

Â Â Â Â Â  (b) Does not injure any existing water right;

Â Â Â Â Â  (c) Does not pose a significant detrimental impact to existing fishery resources as determined on the basis of information submitted by the State Department of Fish and Wildlife; and

Â Â Â Â Â  (d) Is not prohibited under ORS 390.835.

Â Â Â Â Â  (2) An application for a water right permit for a reservoir under subsection (1) of this section shall provide sufficient information to demonstrate compliance with the criteria set forth in subsection (1) of this section. The application shall:

Â Â Â Â Â  (a) Include the quantity of water to be stored by the reservoir, a map indicating the location of the reservoir and the source of the water used to fill the reservoir; and

Â Â Â Â Â  (b) Be accompanied by the fee established in ORS 536.050 (1)(q).

Â Â Â Â Â  (3) The map required under subsection (2) of this section need not be prepared by a water right examiner certified under ORS 537.798. The map submitted with the application shall comply with standards established by the Water Resources Commission.

Â Â Â Â Â  (4) Within 60 days after receiving an application under subsection (1) of this section, the Water Resources Department shall provide public notice of the application in the manner the department determines to be the most appropriate.

Â Â Â Â Â  (5) Within 60 days after the department provides public notice under subsection (4) of this section, any person may submit detailed, legally obtained information in writing, requesting the department to deny the application for a permit on the basis that the reservoir:

Â Â Â Â Â  (a) Would result in injury to an existing water right; or

Â Â Â Â Â  (b) Would pose a significant detrimental impact to existing fishery resources.

Â Â Â Â Â  (6) In accordance with rules established by the Water Resources Commission for an expedited public interest review process for applications submitted under this section or in response to a request under subsection (5) of this section, the department shall conduct a public interest review of the reservoir application. The review shall be limited to issues pertaining to:

Â Â Â Â Â  (a) Water availability;

Â Â Â Â Â  (b) Potential detrimental impact to existing fishery resources; and

Â Â Â Â Â  (c) Potential injury to existing water rights.

Â Â Â Â Â  (7) Within 180 days after the department receives an application for a permit under subsection (1) of this section, the department shall issue a final order granting or denying the permit or granting the permit with conditions.

Â Â Â Â Â  (8) If the department issues an order under subsection (7) of this section denying the permit, the applicant may request a contested case hearing, which shall be conducted in accordance with applicable provisions of ORS chapter 183.

Â Â Â Â Â  (9) If the department does not find injury or impact under subsection (6) of this section and the department issues a final order under subsection (7) of this section allowing the issuance of a permit, the order shall be subject to judicial review of orders in other than contested cases as provided in ORS chapter 183.

Â Â Â Â Â  (10) Notwithstanding the requirement for a survey under ORS 537.230 (4), a survey of the appropriation is not required for a reservoir that has a storage capacity of less than 9.2 acre-feet of water. For a reservoir qualifying under this subsection, a permittee shall submit to the department a claim of beneficial use within one year after the date of completion of construction. A claim of beneficial use for a reservoir qualifying under this subsection shall require only a written affidavit signed by the permittee that includes the following:

Â Â Â Â Â  (a) The dimensions of the reservoir.

Â Â Â Â Â  (b) The maximum capacity of the reservoir in acre-feet.

Â Â Â Â Â  (c) A map identifying the location of the reservoir. The map shall comply with standards established by the Water Resources Commission. The map required under this subsection need not be prepared by a water right examiner certified under ORS 537.798.

Â Â Â Â Â  (11) Any person applying for a secondary permit for the use of stored water from a reservoir qualifying under subsection (10) of this section shall submit a survey prepared by a water right examiner certified under ORS 537.798. The survey required under this subsection shall apply to the storage reservoir and to the secondary use of the water in the reservoir. [1995 c.752 Â§4; 1997 c.446 Â§5; 1997 c.502 Â§2; 1997 c.587 Â§7; 2005 c.410 Â§4]

CANCELLATION OF PERMIT FOR APPROPRIATION

Â Â Â Â Â  537.410 Failure to commence or complete work, or to properly apply water, as grounds for cancellation of permit; irrigation districts, municipalities and public utilities excepted. (1) Whenever the owner of a permit to appropriate the public waters of Oregon fails to commence actual construction work within the time required by law, or having commenced construction work as required by law, fails or neglects to prosecute the construction work with reasonable diligence, or fails to complete the construction work within the time required by law, or as fixed in the permit, or within such further time as may be allowed under ORS 537.230, or having completed construction work, fails or neglects to apply the water to beneficial use within the time fixed in the permit, the Water Resources Commission may cancel the permit on the records in the Water Resources Department as provided in ORS 537.410 to 537.450.

Â Â Â Â Â  (2) However, permits issued by the commission to irrigation districts for reclamation purposes under the irrigation district laws of this state, to municipal corporations for municipal uses or purposes or to public utilities complying with subsection (3) of this section for an energy facility granted a site certificate by the Energy Facility Siting Council, are not subject to cancellation under the provisions of ORS 537.410 to 537.450.

Â Â Â Â Â  (3) For a public utility to qualify under subsection (2) of this section:

Â Â Â Â Â  (a) The energy facility of the public utility must not be a facility required to be licensed under ORS chapter 543; and

Â Â Â Â Â  (b) The public utility must supply information every two years that demonstrates to the satisfaction of the commission that the conditions in the site certificate issued by the Energy Facility Siting Council contemplate the future use of the remaining portion of the water applied for in the original permit application. [Amended by 1985 c.673 Â§41; 1995 c.372 Â§1]

Â Â Â Â Â  537.420 Notice of hearing. Whenever a permit holder fails to comply with the laws of the state and the requirements of the permit as to the commencement of work with due diligence, completion of the work of construction or the application of the water for a beneficial use, and the permit is subject to cancellation as provided in ORS 537.410 to 537.450, the Water Resources Commission shall, not less than 30 nor more than 60 days prior to the hearing provided for in ORS 537.445, notify each person who, according to Water Resources Department records, is the holder of a water right permit or certificate whose right may be injured by the proposed cancellation. The notice shall require the holder of the permit to appear before the commission at the time and place designated in the notice, and show cause why the permit described in the notice should not be canceled for the reasons therein specified. The notice shall contain a brief statement of the grounds for cancellation and shall be served in accordance with ORS 183.415. [Amended by 1983 c.740 Â§212; 1985 c.673 Â§42; 1991 c.103 Â§1]

Â Â Â Â Â  537.430 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  537.440 Cancellation of permit; priorities of other permits. If the decision of the Water Resources Commission requires the cancellation of a permit, then the commission shall at once cancel, or have canceled, the permit. Thereafter the permit shall be of no further force or effect, and shall not be recognized or admitted as evidence of any right or interest in or to the waters covered by it in any proceeding in the courts or before other tribunals of the state. Permits having subsequent priority shall upon such cancellation have priority in the order of the filing of the applications upon which subsequent permits are based, as if the canceled permit, or the application upon which it was based, had never existed. [Amended by 1985 c.673 Â§43]

Â Â Â Â Â  537.445 Hearing upon proposal to cancel permit or appropriation; cancellation suspended pending review. (1) If the Water Resources Commission proposes to cancel a permit or appropriation under ORS 537.410 to 537.450, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) If a petition for review of an order canceling a permit or appropriation is filed under ORS 536.075, the commission shall not cancel the permit or appropriation under ORS 537.440 until the petitionerÂs right of review is exhausted and the order is finally approved. [1971 c.734 Â§82; 1985 c.673 Â§44]

Â Â Â Â Â  537.450 Rules for proof as to work and use of water under permits; noncompliance as evidence in cancellation proceedings. The Water Resources Commission may by rule provide that the owners of permits shall submit or furnish proofs of commencement of work, prosecution of work with due diligence, completion of work, and of the application of water to a beneficial use under the permits. Failure to comply with the commissionÂs rules in respect to the proofs shall be considered prima facie evidence of failure to commence work, prosecute work with due diligence, complete work, or apply water to the beneficial use contemplated by the permit in proceedings under ORS 537.410 to 537.440 for the cancellation of permits. [Amended by 1985 c.673 Â§45]

CONSERVATION AND USE OF CONSERVED WATER

Â Â Â Â Â  537.455 Definitions for ORS 537.455 to 537.500 and 540.510. As used in ORS 537.455 to 537.500 and 540.510:

Â Â Â Â Â  (1) ÂConservationÂ means the reduction of the amount of water diverted to satisfy an existing beneficial use achieved either by improving the technology or method for diverting, transporting, applying or recovering the water or by implementing other approved conservation measures.

Â Â Â Â Â  (2) ÂConserved waterÂ means that amount of water that results from conservation measures, measured as the difference between:

Â Â Â Â Â  (a) The smaller of the amount stated on the water right or the maximum amount of water that can be diverted using the existing facilities; and

Â Â Â Â Â  (b) The amount of water needed after implementation of conservation measures to meet the beneficial use under the water right certificate. [1987 c.264 Â§1; 1993 c.641 Â§1]

Â Â Â Â Â  Note: 537.455 to 537.500 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.460 Legislative findings; policy. (1) The Legislative Assembly finds and declares that conservation and efficient utilization of water benefits all water users, provides water to satisfy current and future needs through reduction of consumptive waste, improves water quality by reducing contaminated return flow, prevents erosion and allows increased in-stream flow.

Â Â Â Â Â  (2) It is therefore declared to be the policy of the State of Oregon to:

Â Â Â Â Â  (a) Aggressively promote conservation;

Â Â Â Â Â  (b) Encourage the highest and best use of water by allowing the sale or lease of the right to the use of conserved water; and

Â Â Â Â Â  (c) Encourage local cooperation and coordination in development of conservation projects to provide incentives for increased efficiency and to improve streamflows.

Â Â Â Â Â  (3) As used in this section, Âefficient utilizationÂ means use without waste, upgrading of irrigation equipment to comply with modern practices within a reasonable time period or other methods used to meet both current and future water needs at the least cost. [1987 c.264 Â§2; 1993 c.641 Â§2; 2003 c.93 Â§1; 2005 c.22 Â§379]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.463 Applicability of ORS 537.455 to 537.500. The provisions of ORS 537.455 to 537.500 establish a voluntary program and apply only to those persons who choose to apply for an allocation of conserved water under ORS 537.465. [1993 c.641 Â§11; 2003 c.93 Â§2]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.465 Application for allocation of conserved water; submission; required contents. (1) Any person or group of persons holding a water use subject to transfer as defined in ORS 540.505 may submit an application to the Water Resources Commission for approval of an allocation of conserved water for a measure that:

Â Â Â Â Â  (a) The person or group of persons intends to implement; or

Â Â Â Â Â  (b) Was implemented by the person or group of persons within five years prior to the submission of the application.

Â Â Â Â Â  (2) An application submitted under subsection (1)(a) of this section shall include:

Â Â Â Â Â  (a) A description of the proposed measures;

Â Â Â Â Â  (b) A description of the existing diversion facilities and an estimate of the amount of water that can be diverted at the facilities;

Â Â Â Â Â  (c) The amount of water that will be needed to supply existing rights after implementation of the conservation measures;

Â Â Â Â Â  (d) The amount of conserved water expected from implementation of the conservation measures;

Â Â Â Â Â  (e) The proposed allocation and use of the conserved water if different from the allocation specified in ORS 537.470;

Â Â Â Â Â  (f) The intended use of any water allocated to the applicant;

Â Â Â Â Â  (g) The applicantÂs choice of priority date for the conserved water; and

Â Â Â Â Â  (h) Any other information the commission considers necessary to evaluate the effectiveness of the proposal.

Â Â Â Â Â  (3) An application under subsection (1)(b) of this section shall include:

Â Â Â Â Â  (a) A description of the measure as implemented and the date on which the measure was implemented;

Â Â Â Â Â  (b) A description of the diversion facilities before the conservation measure was implemented and the amount of water that was diverted at the facilities before the conservation measure was implemented;

Â Â Â Â Â  (c) The amount of water needed to supply existing rights after implementation of the conservation measure;

Â Â Â Â Â  (d) The amount of water conserved by implementing the conservation measure;

Â Â Â Â Â  (e) The proposed allocation and use of the conserved water if different from the allocation specified in ORS 537.470;

Â Â Â Â Â  (f) The intended use of any water allocated to the applicant;

Â Â Â Â Â  (g) The applicantÂs choice of priority date for the conserved water;

Â Â Â Â Â  (h) Evidence that the measure was implemented within five years prior to the date of filing the application; and

Â Â Â Â Â  (i) Any other information the commission considers necessary to evaluate the application.

Â Â Â Â Â  (4) If a person proposes conservation measures within the boundaries of an irrigation district organized under ORS chapter 545 or a water control district organized under ORS chapter 553, at the time the person submits the application, the person also must submit evidence that the district has approved the conservation application. [1987 c.264 Â§3; 1993 c.641 Â§3; 1995 c.274 Â§10; 2003 c.93 Â§3]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.470 Allocation of conserved water by commission; criteria; percentage to state; certificates showing change in original water right. (1) Upon receipt of an application for allocation of conserved water under ORS 537.465, the Water Resources Commission shall give notice of receipt of the application in accordance with ORS 540.520 (5).

Â Â Â Â Â  (2) The commission shall allocate conserved water as provided in subsection (3) of this section and approve modifications of water rights as provided in subsection (6) of this section. The commission may not allocate conserved water pursuant to an application under ORS 537.465 if the application is filed more than five years after the conservation measure was implemented.

Â Â Â Â Â  (3) After determining the quantity of conserved water, if any, required to mitigate the effects on other water rights, the commission shall allocate 25 percent of the remaining conserved water to the state and 75 percent to the applicant, unless the applicant proposes a higher allocation to the state or more than 25 percent of the funds used to finance the conservation measures comes from federal or state public sources. If more than 25 percent of the funds used to finance the conservation measures comes from federal or state public sources and is not subject to repayment, the commission shall allocate to the state a percentage equal to the percentage of public funds used to finance the conservation measures and allocate to the applicant a percentage equal to the percentage of other funds used to finance the conservation measures. If the commission determines that the water allocated to the state is necessary to support in-stream flow purposes in accordance with ORS 537.332 to 537.360, the water shall be converted to an in-stream water right. If the water allocated to the state is not necessary to support in-stream flow purposes, it shall revert to the public for appropriation by the next user in priority. In no event, however, shall the applicant receive less than 25 percent of the remaining conserved water unless the applicant proposes a higher allocation to the state.

Â Â Â Â Â  (4) The commission shall notify the applicant and any other person requesting notice, of the action the commission intends to take under subsection (3) of this section. Any person objecting to the proposed allocation may file a protest requesting a contested case hearing before the commission.

Â Â Â Â Â  (5) The modification of water rights under an allocation of conserved water may not require a separate request for transfer under ORS 540.520.

Â Â Â Â Â  (6) After the commission completes the allocation of conserved water under subsection (3) of this section, the commission shall issue orders for proposed new certificates covering the changes in the original water rights. Once the conservation project is completed, separate new certificates preserving the previously established priority of rights shall be issued to cover the unaffected portion of the water rights and separate new certificates indicating the priority of rights as set forth in ORS 537.485 shall be issued to cover the right to the use of the allocated water. [1987 c.264 Â§4; 1989 c.62 Â§1; 1993 c.641 Â§4; 1995 c.274 Â§13; 1999 c.664 Â§7; 2003 c.93 Â§4]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.475 [1987 c.264 Â§5; repealed by 1993 c.641 Â§13]

Â Â Â Â Â  537.480 Rules; criteria for evaluating allocation and determining mitigation required. The Water Resources Commission shall adopt rules and standards necessary to carry out the provisions of ORS 537.455 to 537.500. The rules may include formulas or other criteria for evaluating the effects of allocation of water on existing rights and for determining whether, and to what extent, mitigation shall be required. [1987 c.264 Â§6; 1993 c.641 Â§5]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.485 Priority of right to use conserved water; choice of priority. (1) Notwithstanding any other provision of ORS chapter 536, 537, 538, 539, 540, 541, 542 or 543, the priority of any right to the use of conserved water, including an in-stream water right, under an application submitted and approved by the Water Resources Commission under ORS 537.465 and 537.470 shall be either the same as or one minute after the priority of the water right held by the person implementing the conservation measures.

Â Â Â Â Â  (2) A person who implements a conservation measure may choose the priority of the water right for the conserved water in accordance with subsection (1) of this section. However, the priority date chosen must be the same for the portion of water allocated to the applicant and the portion of water allocated to the state. [1987 c.264 Â§7; 1993 c.641 Â§6; 2003 c.93 Â§5]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.490 Use of conserved water; notice of dispensation of right to use. (1) Any person or agency allocated conserved water under ORS 537.470 may reserve the water in stream for future out-of-stream use or otherwise use or dispose of the conserved water. Any person or agency to whom conserved water is allocated shall notify the commission of the dispensation of the right to the use of conserved water. The notice shall include:

Â Â Â Â Â  (a) The name and address of the person buying or leasing the right to the use of conserved water;

Â Â Â Â Â  (b) The use to which the conserved water is to be put; and

Â Â Â Â Â  (c) The terms of any agreement between the appropriator and the person using the conserved water.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, a person who holds a water right permit or certificate having a subsequent priority to a certificate issued under ORS 537.470 may not acquire a vested right to any water or return flow of water that results from either the lease of the right to the use of conserved water or the reservation of conserved water in stream for future use under subsection (1) of this section.

Â Â Â Â Â  (3) Any right to the use of conserved water sold under subsection (1) of this section:

Â Â Â Â Â  (a) Shall become appurtenant to the premises upon which the purchaser uses the water; and

Â Â Â Â Â  (b) Shall be subject to the provisions of ORS 540.505 to 540.585 and 540.610 to 540.650.

Â Â Â Â Â  (4) When the commission receives notice of the sale of the right to the use of conserved water under subsection (1) of this section, the commission shall issue to the purchaser a new water right certificate covering the right to the use of conserved water that was sold. The certificate shall indicate the priority of the water right according to the provisions of ORS 537.485. [1987 c.264 Â§8; 1993 c.641 Â§7]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.495 Receipt by state agency or political subdivision of right to use conserved water. Any agency or political subdivision of this state may purchase a right to the use of conserved water, as defined under ORS 537.455, or accept a gift of a right to the use of conserved water as defined under ORS 537.455. If an agency or political subdivision requests that the conserved water remain in the stream, the commission shall manage the water in a manner that results in the conserved water remaining in the stream. [1987 c.264 Â§9; 1993 c.641 Â§8]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.500 Legal status of conserved water right. (1) A water right for conserved water under ORS 537.455 to 537.500 and 540.510 shall have the same legal status as any other water right for which a certificate has been issued.

Â Â Â Â Â  (2) A water right for conserved water that is reserved in stream for future out-of-stream use under ORS 537.490 or that the commission manages under ORS 537.495 is not subject to cancellation under ORS 537.260 or 537.410 to 537.450 or to abandonment or forfeiture under ORS 540.610 to 540.650. [1987 c.264 Â§10; 1989 c.699 Â§3]

Â Â Â Â Â  Note: See note under 537.455.

GROUND WATER

(Generally)

Â Â Â Â Â  537.505 Short title. ORS 537.505 to 537.795 and 537.992 shall be known as the ÂGround Water Act of 1955.Â [1955 c.708 Â§1; 1963 c.293 Â§1]

Â Â Â Â Â  537.510 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.515 Definitions for ORS 537.505 to 537.795 and 537.992. As used in ORS 537.505 to 537.795 and 537.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlteringÂ a well means the deepening, recasing, perforating, reperforating, the installation of packers or seals and other material changes in the design of the well.

Â Â Â Â Â  (2) ÂConstructingÂ a well includes boring, digging, drilling or excavating and installing casing or well screens.

Â Â Â Â Â  (3) ÂConvertingÂ a well means changing the use of an existing well or hole not previously used to withdraw water such that the well or hole can be used to seek or withdraw water.

Â Â Â Â Â  (4) ÂGeothermal fluidÂ means any ground water used for its thermal characteristics that is encountered in a well with a bottom hole temperature of less than 250 degrees Fahrenheit or any other fluid that is circulated within a well with a bottom hole temperature of less than 250 degrees Fahrenheit and used for its acquired thermal characteristics.

Â Â Â Â Â  (5) ÂGround waterÂ means any water, except capillary moisture, beneath the land surface or beneath the bed of any stream, lake, reservoir or other body of surface water within the boundaries of this state, whatever may be the geological formation or structure in which such water stands, flows, percolates or otherwise moves.

Â Â Â Â Â  (6) ÂGround water reservoirÂ means a designated body of standing or moving ground water having exterior boundaries which may be ascertained or reasonably inferred.

Â Â Â Â Â  (7) ÂPollutionÂ of ground water means any impairment of the natural quality of such ground water, however caused, including impairment by salines, minerals, industrial wastes, domestic wastes or sewage, whether indrafted directly or through infiltration into the ground water supply.

Â Â Â Â Â  (8) ÂPublic agencyÂ means the United States or any agency thereof, the State of Oregon or any agency thereof or any county, city, district organized for public purposes or other public corporation or political subdivision of this state.

Â Â Â Â Â  (9) ÂWellÂ means any artificial opening or artificially altered natural opening, however made, by which ground water is sought or through which ground water flows under natural pressure or is artificially withdrawn. ÂWellÂ does not include a temporary hole drilled for the purpose of gathering geotechnical ground water quality or ground water level information, a natural spring or a hole drilled for the purpose of:

Â Â Â Â Â  (a) Prospecting, exploration or production of oil or gas;

Â Â Â Â Â  (b) Prospecting or exploration for geothermal resources, as defined in ORS 522.005;

Â Â Â Â Â  (c) Production of geothermal resources, as defined in ORS 522.005, derived from a depth of greater than 2,000 feet; or

Â Â Â Â Â  (d) Exploration for minerals as defined in ORS 517.750 and 517.910.

Â Â Â Â Â  (10) ÂWell drilling machineÂ means any power driven percussion, rotary, boring, digging or augering machine used in the construction of water wells. [1959 c.708 Â§3; 1961 c.334 Â§6; 1975 c.552 Â§35; 1989 c.201 Â§1; 1989 c.939 Â§1; 1991 c.200 Â§1; 1995 c.79 Â§302; 1999 c.293 Â§1]

Â Â Â Â Â  537.520 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.525 Policy. The Legislative Assembly recognizes, declares and finds that the right to reasonable control of all water within this state from all sources of water supply belongs to the public, and that in order to insure the preservation of the public welfare, safety and health it is necessary that:

Â Â Â Â Â  (1) Provision be made for the final determination of relative rights to appropriate ground water everywhere within this state and of other matters with regard thereto through a system of registration, permits and adjudication.

Â Â Â Â Â  (2) Rights to appropriate ground water and priority thereof be acknowledged and protected, except when, under certain conditions, the public welfare, safety and health require otherwise.

Â Â Â Â Â  (3) Beneficial use without waste, within the capacity of available sources, be the basis, measure and extent of the right to appropriate ground water.

Â Â Â Â Â  (4) All claims to rights to appropriate ground water be made a matter of public record.

Â Â Â Â Â  (5) Adequate and safe supplies of ground water for human consumption be assured, while conserving maximum supplies of ground water for agricultural, commercial, industrial, thermal, recreational and other beneficial uses.

Â Â Â Â Â  (6) The location, extent, capacity, quality and other characteristics of particular sources of ground water be determined.

Â Â Â Â Â  (7) Reasonably stable ground water levels be determined and maintained.

Â Â Â Â Â  (8) Depletion of ground water supplies below economic levels, impairment of natural quality of ground water by pollution and wasteful practices in connection with ground water be prevented or controlled within practicable limits.

Â Â Â Â Â  (9) Whenever wasteful use of ground water, impairment of or interference with existing rights to appropriate surface water, declining ground water levels, alteration of ground water temperatures that may adversely affect priorities or impair the long-term stability of the thermal properties of the ground water, interference among wells, thermal interference among wells, overdrawing of ground water supplies or pollution of ground water exists or impends, controlled use of the ground water concerned be authorized and imposed under voluntary joint action by the Water Resources Commission and the ground water users concerned whenever possible, but by the commission under the police power of the state except as specified in ORS 537.796, when such voluntary joint action is not taken or is ineffective.

Â Â Â Â Â  (10) Location, construction, depth, capacity, yield and other characteristics of and matters in connection with wells be controlled in accordance with the purposes set forth in this section.

Â Â Â Â Â  (11) All activities in the state that affect the quality or quantity of ground water shall be consistent with the goal set forth in ORS 468B.155. [1955 c.708 Â§2; 1985 c.673 Â§46; 1989 c.201 Â§2; 1989 c.833 Â§56]

Â Â Â Â Â  537.530 [Repealed by 1955 c.708 Â§38]

(Aquifer Storage and Recovery)

Â Â Â Â Â  537.531 Legislative findings. The Legislative Assembly declares that aquifer storage and recovery is a beneficial use inherent in all water rights for other beneficial uses. Aquifer storage and recovery is the storage of water from a separate source that meets drinking water standards in a suitable aquifer for later recovery and not having as one of its primary purposes the restoration of an aquifer. [1995 c.487 Â§2]

Â Â Â Â Â  537.532 Injection of ground water into aquifers; standards. (1) Notwithstanding any other provision of law, the injection into aquifers of water that complies with drinking water standards established by the Department of Human Services under ORS 448.273 under an aquifer storage and recovery limited license or permit:

Â Â Â Â Â  (a) Shall not be considered a waste, contaminant or pollutant;

Â Â Â Â Â  (b) Shall be exempt from the requirement to obtain a discharge permit under ORS 468B.050 or 468B.053 or a concentration limit variance from the Department of Environmental Quality;

Â Â Â Â Â  (c) Shall comply with all other applicable local, state or federal laws; and

Â Â Â Â Â  (d) May be located within or outside an urban growth boundary in conformance with land use laws.

Â Â Â Â Â  (2) In order to continue to protect the high quality of OregonÂs aquifers for present and future uses, the Legislative Assembly recognizes the need to minimize concentrations of constituents in the injection source water that are not naturally present in the aquifer. Each aquifer storage and recovery limited license or permit shall include conditions to minimize, to the extent technically feasible, practical and cost-effective, the concentration of constituents in the injection source water that are not naturally present in the aquifer. In no case may an aquifer storage and recovery limited license or permit establish concentration limits for water to be injected in excess of the standards established by the Department of Human Services under ORS 448.273 or the maximum measurable levels established by the Environmental Quality Commission under ORS 468B.165, whichever are more stringent.

Â Â Â Â Â  (3) Except as otherwise provided, if the injection source water contains constituents regulated under ORS 448.273 or 468B.165 that are detected at greater than 50 percent of the established levels, the aquifer storage and recovery limited license or permit may require the permittee to employ, or continue the employment of, technically feasible, practical and cost-effective methods to minimize concentrations of such constituents in the injection source water. Constituents that have a secondary maximum contaminant level or constituents that are associated with disinfection of the water may be injected into the aquifer up to the standards established under ORS 448.273.

Â Â Â Â Â  (4) The Water Resources Department may, based upon valid scientific data, further limit certain constituents in the injection source water if the department finds the constituents will interfere with or pose a threat to the maintenance of the water resources of the state for present or future beneficial uses. [1995 c.487 Â§3; 1997 c.286 Â§9]

Â Â Â Â Â  537.534 Rules for permitting and administering aquifer storage and recovery projects; limited license for test program; fees. (1) In accordance with this section, the Water Resources Commission shall establish rules for the permitting and administration of aquifer storage and recovery projects. The rules shall establish the Water Resources Department as the sole permitting agency for the projects, but the Department of Environmental Quality and the Department of Human Services may comment on permits for a project and recommend conditions to be included on the permit. When necessary, the applicant also shall obtain land use and development approval from a local government.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 537.130, the Water Resources Commission shall establish by rule a procedure to allow a person to obtain a limited license to store and use water injected into an underground aquifer for aquifer storage and recovery testing purposes for a short term or fixed duration after the person complies with the notice provision set forth in ORS 537.144. The rules shall provide a 30-day public comment period before issuance of a limited license. The Water Resources Department may attach conditions to the limited license regarding monitoring, sampling and rates of recovery up to 100 percent of the injection quantity. Aquifer storage and recovery under a limited license may be conditioned by the Water Resources Department to protect existing ground water rights that rely upon the receiving aquifer and the injection source water. The Water Resources Department may revoke or modify the limited license to use the stored water acquired under a limited license if that use causes injury to any other water right or to a minimum perennial streamflow. The Water Resources Director may issue a limited license for aquifer storage and recovery purposes for a term of not more than five years. The license may be renewed if the applicant demonstrates further testing is necessary.

Â Â Â Â Â  (3) To obtain a limited license for aquifer storage and recovery, the applicant shall provide to the Water Resources Department:

Â Â Â Â Â  (a) Well construction information;

Â Â Â Â Â  (b) Test results of the quality of the injection source water;

Â Â Â Â Â  (c) Test results of the quality of the receiving aquifer water;

Â Â Â Â Â  (d) The proposed injected water storage time, recovery rates and recovery schedule;

Â Â Â Â Â  (e) Preliminary hydrogeologic information including a description of the aquifer, estimated flow direction and rate of movement, allocation of surface water, springs or wells within the area affected by aquifer storage and recovery wells;

Â Â Â Â Â  (f) The fee established by rule by the commission pursuant to ORS 536.050 (1)(L); and

Â Â Â Â Â  (g) Any other information required by rule of the commission.

Â Â Â Â Â  (4) Only after completion of a test program under a limited license issued under subsection (3) of this section may the applicant apply for a permanent aquifer storage and recovery permit. Each application for an aquifer storage and recovery permit shall be accompanied by the fee set forth in ORS 536.050 for examination of an application for a permit to store water. The Water Resources Department shall be the sole permitting agency for the project and may place conditions on the permit consistent with rules adopted by the commission, but the Department of Environmental Quality and the Department of Human Services may review, comment on and recommend conditions to be included on the permit. When necessary, the applicant shall obtain land use and development approval from a local government. Where existing water rights for the injection source water have been issued, the Water Resources Department shall receive comments from interested parties or agencies, but the public interest review standards shall apply only to the matters raised by the aquifer storage and recovery permit application in the same manner as any new water right application, not to the underlying water rights. If new water rights for injection source water and aquifer storage and recovery are necessary, then the public interest review standards shall apply to the new permit application in the same manner as any new water right application. The Water Resources Director may refer policy matters to the commission for decision.

Â Â Â Â Â  (5) The commission shall adopt rules consistent with this section to implement an aquifer storage and recovery program. The rules shall include:

Â Â Â Â Â  (a) Requirements for reporting and monitoring the aquifer storage and recovery project aquifer impacts and for constituents reasonably expected to be found in the injection source water.

Â Â Â Â Â  (b) Provisions that allow any person operating an aquifer storage and recovery project under a permit, upon approval by the Water Resources Department, to recover up to 100 percent of the water stored in the aquifer storage facility if valid scientific data gathered during operations under the limited license or permit demonstrate that the injected source water is not lost through migration or other means and that ground water otherwise present in the aquifer has not been irretrievably lost as a result of aquifer storage or retrieval. The Water Resources Department may place such other conditions on withdrawal of stored water necessary to protect the public health and environment, including conditions allowing reconsideration of the permit to comply with ORS 537.532.

Â Â Â Â Â  (c) The procedure for allowing the Department of Environmental Quality and the Department of Human Services to comment on and recommend permit conditions.

Â Â Â Â Â  (6) The use of water under a permit as injection source water for an aquifer storage and recovery project up to the limits allowed in subsection (5)(b) of this section shall not affect the priority date of the water right permit or otherwise affect the right evidenced by the permit.

Â Â Â Â Â  (7) The holder of a permit for aquifer storage and recovery shall apply for a transfer or change of use if the use of recovered water is different from that which is allowed in the source water permit or certificate. [1995 c.487 Â§4; 1997 c.587 Â§2; 1999 c.665 Â§3; 2003 c.594 Â§6]

(Appropriation of Ground Water)

Â Â Â Â Â  537.535 Unlawful use or appropriation of ground water, including well construction and operation. (1) No person or public agency shall use or attempt to use any ground water, construct or attempt to construct any well or other means of developing and securing ground water or operate or permit the operation of any well owned or controlled by such person or public agency except upon compliance with ORS 537.505 to 537.795 and 537.992 and any applicable order or rule adopted by the Water Resources Commission under ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) Except for those uses exempted under ORS 537.545, the use of ground water for any purpose, without a permit issued under ORS 537.625 or registration under ORS 537.605, is an unlawful appropriation of ground water. [1955 c.708 Â§4; 1957 c.341 Â§5; subsection (2) enacted as 1961 c.668 Â§2; 1985 c.673 Â§47]

Â Â Â Â Â  537.540 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.545 Exempt uses. (1) No registration, certificate of registration, application for a permit, permit, certificate of completion or ground water right certificate under ORS 537.505 to 537.795 and 537.992 is required for the use of ground water for:

Â Â Â Â Â  (a) Stockwatering purposes;

Â Â Â Â Â  (b) Watering any lawn or noncommercial garden not exceeding one-half acre in area;

Â Â Â Â Â  (c) Watering the lawns, grounds and fields not exceeding 10 acres in area of schools located within a critical ground water area established pursuant to ORS 537.730 to 537.740;

Â Â Â Â Â  (d) Single or group domestic purposes in an amount not exceeding 15,000 gallons a day;

Â Â Â Â Â  (e) Down-hole heat exchange purposes;

Â Â Â Â Â  (f) Any single industrial or commercial purpose in an amount not exceeding 5,000 gallons a day; or

Â Â Â Â Â  (g) Land application, so long as the ground water:

Â Â Â Â Â  (A) Has first been appropriated and used under a permit or certificate issued under ORS 537.625 or 537.630 for a water right issued for industrial purposes or a water right authorizing use of water for confined animal feeding purposes;

Â Â Â Â Â  (B) Is reused for irrigation purposes and the period of irrigation is a period during which the reused water has never been discharged to the waters of the state; and

Â Â Â Â Â  (C) Is applied pursuant to a permit issued by the Department of Environmental Quality or the State Department of Agriculture under either ORS 468B.050 to construct and operate a disposal system or ORS 468B.215 to operate a confined animal feeding operation.

Â Â Â Â Â  (2) The use of ground water for a use exempt under subsection (1) of this section, to the extent that it is beneficial, constitutes a right to appropriate ground water equal to that established by a ground water right certificate issued under ORS 537.700. Except for the use of water under subsection (1)(g) of this section, the Water Resources Commission by rule may require any person or public agency using ground water for any such purpose to furnish information with regard to such ground water and the use thereof. For a use of water described in subsection (1)(g) of this section, the Department of Environmental Quality or the State Department of Agriculture shall provide to the Water Resources Department a copy of the permit issued under ORS 468B.050 or 468B.215 authorizing the land application of ground water for reuse. The permit shall provide the information regarding the place of use of such water and the nature of the beneficial reuse.

Â Â Â Â Â  (3) If it is necessary for the Water Resources Department to regulate the use or distribution of ground water, including uses exempt under subsection (1) of this section, the department shall use as a priority date for the exempt uses the date indicated in the log for the well filed with the department under ORS 537.765 or other documentation provided by the well owner showing when water use began. [1955 c.708 Â§5; 1983 c.372 Â§1; 1983 c.698 Â§1; 1985 c.673 Â§48; 1989 c.99 Â§1; 1989 c.833 Â§57; 1997 c.244 Â§3; 2001 c.248 Â§12; 2003 c.594 Â§2]

Â Â Â Â Â  537.550 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.560 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.570 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.575 Permits granted, approved or pending under former law. Any permit granted or application for a permit approved under ORS 537.510, 537.520, 537.530, 537.540, 537.550, 537.560, 537.570, 537.580, 537.590 and 537.600 prior to and still valid and in effect on August 3, 1955, is considered to be a permit issued under ORS 537.625. Any application for a permit under ORS 537.510, 537.520, 537.530, 537.540, 537.550, 537.560, 537.570, 537.580, 537.590 and 537.600 prior to, pending and not yet approved on August 3, 1955, shall be governed as an application for a permit under ORS 537.615, 537.620, 537.621, 537.622 and 537.625. [1955 c.708 Â§6(1); 1999 c.59 Â§171]

Â Â Â Â Â  537.580 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.585 Beneficial use of ground water prior to August 3, 1955, recognized as right to appropriate water when registered. Except as otherwise provided in ORS 537.545 or 537.575 or 537.595 and subject to determination under ORS 537.670 to 537.695, actual and lawful application of ground water to beneficial use prior to August 3, 1955, by or under the authority of any person or public agency or by or under the authority of a predecessor in interest of such person or public agency, when registered under ORS 537.605 and 537.610, is recognized as a right to appropriate ground water to the extent of the maximum beneficial use thereof at any time within two years prior to August 3, 1955. [1955 c.708 Â§6(2)]

Â Â Â Â Â  537.590 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.595 Construction or alteration of well commenced prior to August 3, 1955, recognized as right to appropriate water when registered. Except as otherwise provided in ORS 537.545 or 537.575 or 537.585 and subject to determination under ORS 537.670 to 537.695, when any person or public agency on August 3, 1955, is lawfully engaged in good faith in such construction, alteration or extension of a well for the application of ground water to beneficial use, the right to appropriate such ground water, upon completion of such construction, alteration or extension and application of the ground water to beneficial use within a reasonable time fixed by the Water Resources Commission, when registered under ORS 537.605 and 537.610, is recognized to the extent of the beneficial use of the ground water. [1955 c.708 Â§6(3); 1985 c.673 Â§49]

Â Â Â Â Â  537.597 [1989 c.939 Â§4; repealed by 1991 c.200 Â§3]

Â Â Â Â Â  537.599 [1989 c.939 Â§5; repealed by 1991 c.200 Â§3]

Â Â Â Â Â  537.600 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.605 Registration of right to appropriate ground water claimed under ORS 537.585 or 537.595; registration statement. (1) Any person or public agency claiming any right to appropriate ground water under ORS 537.585 or 537.595, except for any purpose exempt under ORS 537.545, is entitled to receive from the Water Resources Commission within three years after August 3, 1955, a certificate of registration as evidence of a right to appropriate ground water as provided in ORS 537.585 or 537.595. Failure of such person or public agency to file a registration statement within such period creates a presumption that any such claim has been abandoned.

Â Â Â Â Â  (2) Upon receipt of a request for registration by any person or public agency referred to in subsection (1) of this section within the period specified, the commission shall provide such person or public agency with a separate registration statement for each well, which shall be completed and returned to the commission.

Â Â Â Â Â  (3) Each registration statement shall be in a form prescribed by the commission, shall be under oath and shall contain:

Â Â Â Â Â  (a) The name and post-office address of the registrant.

Â Â Â Â Â  (b) The nature of the use by the registrant of the ground water upon which the claim of the registrant is based.

Â Â Â Â Â  (c) The dates when the ground water was or will be first applied to beneficial use and the dates when construction of the well was begun and completed.

Â Â Â Â Â  (d) The amount of ground water claimed.

Â Â Â Â Â  (e) If the ground water is used or is to be used for irrigation purposes, a description of the lands irrigated or to be irrigated, giving the number of acres irrigated or to be irrigated in each 40-acre legal subdivision, the dates of reclamation of each such legal subdivision and the date when the ground water was or will be completely applied.

Â Â Â Â Â  (f) The depth to the water table.

Â Â Â Â Â  (g) The location of the well with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (h) The depth, diameter and type of the well, and the kind and amount of the casing.

Â Â Â Â Â  (i) The capacity of the well and well pump in gallons per minute, and the horsepower of the well pump motor.

Â Â Â Â Â  (j) If the ground water is artesian or other ground water not requiring pumping, the rate of flow in gallons in such manner as the commission may prescribe.

Â Â Â Â Â  (k) The amount of ground water pumped or otherwise taken from the well each year.

Â Â Â Â Â  (L) A copy of the log of the completed well, if such log is available.

Â Â Â Â Â  (m) If the ground water supply is supplemental to an existing water supply, identification of any application for a permit, permit, certification or adjudicated right to appropriate water made or held by the registrant.

Â Â Â Â Â  (n) Such other information as the commission considers necessary.

Â Â Â Â Â  (4) Each registration statement shall be accompanied by maps, drawings and other data as the commission considers necessary.

Â Â Â Â Â  (5) The commission may require that any registration statement be supplemented after any well is fully completed by a statement containing such additional information as the commission considers necessary.

Â Â Â Â Â  (6) Any person or public agency who failed to file a registration statement within the period set forth in subsection (1) of this section may file within one year after May 29, 1961, a petition with the commission requesting that the person be given an opportunity to rebut the presumption that the person has abandoned the claim. Upon the filing of such a petition the commission may schedule a hearing to take testimony and evidence on the date of well construction and the use of ground water or the commission may accept sworn statements in writing in support of such petition. No petition shall be denied without a public hearing. If it appears after hearing or from such sworn statements, that the person or public agency has a use of ground water that would be subject to determination under ORS 537.670 to 537.695 as defined in ORS 537.585 and 537.595, the commission shall issue an order authorizing the petitioner to file a registration statement as described under subsection (3) of this section. Upon receipt of the completed registration statement the commission shall issue to the registrant a certificate of registration, as provided in ORS 537.610. [1955 c.708 Â§7; 1957 c.341 Â§6; 1961 c.668 Â§3; 1985 c.673 Â§50]

Â Â Â Â Â  537.610 Recording registration statement; issuing certificate of registration; effect of certificate; rules; fees. (1) The Water Resources Commission shall accept all registration statements referred to in ORS 537.605 completed and returned to the commission in proper form, endorse on the registration statement the date of the return and record each statement. Upon recording the statement, the commission shall issue to the registrant a certificate as evidence that the registration is completed.

Â Â Â Â Â  (2) The issuance of the certificate of registration serves as prima facie evidence that the registrant is entitled to a right to appropriate ground water and apply it to beneficial use to the extent and in the manner disclosed in the recorded registration statement and in the certificate of registration.

Â Â Â Â Â  (3) A certificate of registration issued under this section may not be construed as a final determination of any matter stated in the certificate of registration. The right of the registrant to appropriate ground water under a certificate of registration is subject to determination under ORS 537.670 to 537.695, and is not final or conclusive until so determined and a ground water right certificate issued. A right to appropriate ground water under a certificate of registration has a tentative priority from the date when the construction of the well was begun.

Â Â Â Â Â  (4) The commission shall adopt by rule the process and standards by which the commission will recognize changes in the place of use, type of use or point of appropriation for claims to appropriate ground water registered under this section. The commission shall adopt fees not to exceed $500 for actions taken to modify a certificate of registration. [1955 c.708 Â§8; 1985 c.673 Â§51; 2005 c.614 Â§1]

Â Â Â Â Â  537.615 Application for permit to acquire new right or enlarge existing right to appropriate ground water; fee. (1) Any person or public agency intending to acquire a wholly new right to appropriate ground water or to enlarge upon any existing right to appropriate ground water, except for any purpose exempt under ORS 537.545, shall apply to the Water Resources Department for and be issued a permit before withdrawing or using the ground water.

Â Â Â Â Â  (2) The application for a permit shall be in a form prescribed by the department and shall contain:

Â Â Â Â Â  (a) The name and post-office address of the applicant.

Â Â Â Â Â  (b) The nature of the use by the applicant of the ground water for which the application is made.

Â Â Â Â Â  (c) The dates of the beginning and completion of the construction of any well or other means of developing and securing the ground water.

Â Â Â Â Â  (d) The date when the ground water will be completely applied to the proposed beneficial use.

Â Â Â Â Â  (e) The amount of ground water claimed.

Â Â Â Â Â  (f) If the ground water is to be used for irrigation purposes, a description of the lands to be irrigated, giving the number of acres to be irrigated in each 40-acre legal subdivision.

Â Â Â Â Â  (g) The depth to the water table, if known.

Â Â Â Â Â  (h) The location of each well with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (i) The proposed depth, diameter and type of each well, and the kind and amount of the casing.

Â Â Â Â Â  (j) The estimated capacity of each well and each well pump in gallons per minute, and the horsepower of each well pump motor.

Â Â Â Â Â  (k) If the ground water is artesian or other ground water not requiring pumping, the rate of flow in gallons in such manner as the Water Resources Commission may prescribe.

Â Â Â Â Â  (L) If the ground water supply is supplemental to an existing water supply, identification of any application for a permit, permit, certificate or adjudicated right to appropriate water made or held by the applicant.

Â Â Â Â Â  (m) Any other information as the department considers necessary to evaluate the application.

Â Â Â Â Â  (3) Each application for a permit shall be accompanied by any maps and drawings the department considers necessary.

Â Â Â Â Â  (4) The map or drawing required to accompany the application shall be of sufficient quality and scale to establish the location of the proposed point of diversion and the proposed place of use identified by tax lot, township, range, section and nearest quarter-quarter section along with a notation of the acreage of the proposed place of use, if appropriate. In addition, the department shall accept locational coordinate information, including latitude and longitude as established by a global positioning system. If the application is for a water right for a municipal use, the map need not identify the proposed place of use by tax lot.

Â Â Â Â Â  (5) Each application for a permit to appropriate water shall be accompanied by the examination fee set forth in ORS 536.050 (1).

Â Â Â Â Â  (6) If the proposed use of the water is for the operation of a chemical process mine as defined in ORS 517.953, the applicant shall provide the information required under this section as part of the consolidated application under ORS 517.952 to 517.989.

Â Â Â Â Â  (7) Notwithstanding any provision of ORS chapter 183, an application for a permit to appropriate ground water shall be processed in the manner set forth in ORS 537.505 to 537.795. Nothing in ORS chapter 183 shall be construed to allow additional persons to participate in the process. To the extent that any provision in ORS chapter 183 conflicts with a provision set forth in ORS 537.505 to 537.795, the provisions in ORS 537.505 to 537.795 shall control. [1955 c.708 Â§9; 1959 c.437 Â§3; 1985 c.673 Â§54; 1987 c.542 Â§7; 1991 c.735 Â§34; 1993 c.557 Â§4; 1995 c.416 Â§22; 1997 c.446 Â§6; 1997 c.587 Â§8]

Â Â Â Â Â  537.620 Determination of completeness of application; initial review; preliminary determination; notice; comments. (1) The Water Resources Department shall accept all applications for permits submitted under ORS 537.615 in proper form.

Â Â Â Â Â  (2) Within 15 days after receiving the application, the department shall determine whether the application contains the information listed under ORS 537.615 (2) and is complete and not defective, including the payment of all fees required under ORS 537.615 (5). If the department determines that the application is incomplete or defective or that all fees have not been paid, the department shall return all fees and the application to the applicant to remedy the defect. If an application is complete and not defective, the department shall indorse on the application the date upon which the application was received at the department, which shall be the priority date for any water right issued in response to the application.

Â Â Â Â Â  (3) Upon determining that an application is complete and not defective, the department shall determine whether the proposed use is prohibited by statute. If the proposed use is prohibited by statute, the department shall reject the application and return all fees to the applicant with an explanation of the statutory prohibition.

Â Â Â Â Â  (4) If the proposed use is not prohibited by statute, the department shall undertake an initial review of the application and make a preliminary determination of:

Â Â Â Â Â  (a) Whether the proposed use is restricted or limited by statute or rule or because the proposed use is located within a designated critical ground water area;

Â Â Â Â Â  (b) The extent to which water is available from the proposed source during the times and in the amounts requested; and

Â Â Â Â Â  (c) Any other issue the department identifies as a result of the initial review that may preclude approval of or restrict the proposed use.

Â Â Â Â Â  (5) Upon completion of the initial review and no later than 30 days after determining an application to be complete and not defective as described in subsection (2) of this section, the department shall notify the applicant of its preliminary determinations and allow the applicant 14 days from the date of mailing within which to notify the department to stop processing the application or to proceed with the application. If the applicant notifies the department to stop processing the application, the department shall return the application and all except $50 of all fees. If the department receives no timely response from the applicant, the department shall proceed with the application.

Â Â Â Â Â  (6) Within seven days after proceeding with the application under subsection (5) of this section, the department shall give public notice of the application in the weekly notice published by the department. The notice shall include a request for comments on the application and information pertaining to how an interested person may obtain future notices about the application and a copy of the proposed final order.

Â Â Â Â Â  (7) Within 30 days after the public notice under subsection (6) of this section, any person interested in the application shall submit written comments to the department. Any person who asks to receive a copy of the departmentÂs proposed final order shall submit to the department the fee required under ORS 536.050 (1)(p). [1955 c.708 Â§10; 1981 c.589 Â§4; 1985 c.673 Â§55; 1989 c.201 Â§3; 1991 c.102 Â§2; 1991 c.400 Â§3; 1991 c.735 Â§35; 1993 c.557 Â§5; 1995 c.416 Â§23; 1997 c.587 Â§9]

Â Â Â Â Â  537.621 Review of application; proposed final order; presumption that use will ensure preservation of public welfare, safety and health; flow rate and duty; standing; protest; final order; contested case hearing. (1) Within 60 days after the Water Resources Department proceeds with the application under ORS 537.620 (5), the department shall complete application review and issue a proposed final order approving or denying the application or approving the application with modifications or conditions. The department may request the applicant to provide additional information needed to complete the review. If the department requests additional information, the request shall be specific and shall be sent to the applicant by registered mail. The department shall specify a date by which the information must be returned, which shall be not less than 10 days after the department mails the request to the applicant. If the department does not receive the information or a request for a time extension under ORS 537.627 by the date specified in the request, the department may reject the application and may refund fees in accordance with ORS 536.050 (3). The time period specified by the department in a request for additional information shall allow the department to comply with the 60-day time limit established by this subsection.

Â Â Â Â Â  (2) In reviewing the application under subsection (1) of this section, the department shall determine whether the proposed use will ensure the preservation of the public welfare, safety and health as described in ORS 537.525. The department shall presume that a proposed use will ensure the preservation of the public welfare, safety and health if the proposed use is allowed in the applicable basin program established pursuant to ORS 536.300 and 536.340 or given a preference under ORS 536.310 (12), if water is available, if the proposed use will not injure other water rights and if the proposed use complies with rules of the Water Resources Commission. This shall be a rebuttable presumption and may be overcome by a preponderance of evidence that either:

Â Â Â Â Â  (a) One or more of the criteria for establishing the presumption are not satisfied; or

Â Â Â Â Â  (b) The proposed use would not ensure the preservation of the public welfare, safety and health as demonstrated in comments, in a protest under subsection (7) of this section or in a finding of the department that shows:

Â Â Â Â Â  (A) The specific aspect of the public welfare, safety and health under ORS 537.525 that would be impaired or detrimentally affected; and

Â Â Â Â Â  (B) Specifically how the identified aspect of the public welfare, safety and health under ORS 537.525 would be impaired or be adversely affected.

Â Â Â Â Â  (3) The proposed final order shall cite findings of fact and conclusions of law and shall include but need not be limited to:

Â Â Â Â Â  (a) Confirmation or modification of the preliminary determinations made in the initial review;

Â Â Â Â Â  (b) A brief statement that explains the criteria considered relevant to the decision, including the applicable basin program and the compatibility of the proposed use with applicable land use plans;

Â Â Â Â Â  (c) An assessment of water availability and the amount of water necessary for the proposed use;

Â Â Â Â Â  (d) An assessment of whether the proposed use would result in injury to existing water rights;

Â Â Â Â Â  (e) An assessment of whether the proposed use would ensure the preservation of the public welfare, safety and health as described in ORS 537.525;

Â Â Â Â Â  (f) A draft permit, including any proposed conditions, or a recommendation to deny the application;

Â Â Â Â Â  (g) Whether the rebuttable presumption under subsection (2) of this section has been established;

Â Â Â Â Â  (h) The date by which protests to the proposed final order must be received by the department; and

Â Â Â Â Â  (i) The flow rate and duty of water allowed.

Â Â Â Â Â  (4) In establishing the flow rate and duty of water allowed, the department may consider a general basin-wide standard, but first shall evaluate information submitted by the applicant to demonstrate the need for a flow rate and duty higher than the general standard. If the applicant provides such information, the department shall authorize the requested rate and duty except upon specific findings related to the application to support a determination that a lesser amount is needed. If the applicant does not provide information to demonstrate the need for a flow rate and duty higher than the general basin-wide standard, the department may apply the general standards without specific findings related to the application.

Â Â Â Â Â  (5) The department shall mail copies of the proposed final order to the applicant and to persons who have requested copies and paid the fee required under ORS 536.050 (1)(p). The department also shall publish notice of the proposed final order by publication in the weekly notice published by the department.

Â Â Â Â Â  (6) Any person who supports a proposed final order may request standing for purposes of participating in any contested case proceeding on the proposed final order or for judicial review of a final order. A request for standing shall be in writing and shall be accompanied by the fee established under ORS 536.050 (1)(n).

Â Â Â Â Â  (7) Any person may submit a protest against a proposed final order. A protest shall be in writing and shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the protestant;

Â Â Â Â Â  (b) A description of the protestantÂs interest in the proposed final order, and if the protestant claims to represent the public interest, a precise statement of the public interest represented;

Â Â Â Â Â  (c) A detailed description of how the action proposed in the proposed final order would impair or be detrimental to the protestantÂs interest;

Â Â Â Â Â  (d) A detailed description of how the proposed final order is in error or deficient and how to correct the alleged error or deficiency;

Â Â Â Â Â  (e) Any citation of legal authority supporting the protest, if known; and

Â Â Â Â Â  (f) For persons other than the applicant, the protest fee required under ORS 536.050.

Â Â Â Â Â  (8) Requests for standing and protests on the proposed final order shall be submitted within 45 days after publication of the notice of the proposed final order in the weekly notice published by the department. Any person who asks to receive a copy of the departmentÂs final order shall submit to the department the fee required under ORS 536.050 (1)(p), unless the person has previously requested copies and paid the required fee under ORS 537.620 (7), the person is a protestant and has paid the fee required under ORS 536.050 (1)(j) or the person has standing and has paid the fee under ORS 536.050 (1)(n).

Â Â Â Â Â  (9) Within 60 days after the close of the period for receiving protests, the Water Resources Director shall:

Â Â Â Â Â  (a) Issue a final order as provided under ORS 537.625 (1); or

Â Â Â Â Â  (b) Schedule a contested case hearing if a protest has been submitted and if:

Â Â Â Â Â  (A) Upon review of the issues, the director finds that there are significant disputes related to the proposed use of water; or

Â Â Â Â Â  (B) Within 30 days after the close of the period for submitting protests, the applicant requests a contested case hearing. [1995 c.416 Â§25; 1995 c.549 Â§1a; 1997 c.446 Â§7; 1997 c.587 Â§10]

Â Â Â Â Â  537.622 Contested case hearing; parties; issues. (1) Within 45 days after the Water Resources Director schedules a contested case hearing under ORS 537.621 (9), the Water Resources Department shall hold the contested case hearing. The issues to be considered in the contested case hearing shall be limited to issues identified by the administrative law judge.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183 pertaining to contested case proceedings, the parties to any contested case hearing initiated under this section shall be limited to:

Â Â Â Â Â  (a) The applicant;

Â Â Â Â Â  (b) Any person who timely filed a protest; and

Â Â Â Â Â  (c) Any person who timely filed a request for standing under ORS 537.621 (6) and who requests to intervene in the contested case hearing prior to the start of the proceeding.

Â Â Â Â Â  (3) The contested case proceeding shall be conducted in accordance with the applicable provisions of ORS chapter 183 except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section; and

Â Â Â Â Â  (b) An interlocutory appeal under ORS 183.480 (3) shall not be allowed.

Â Â Â Â Â  (4) Each person submitting a protest or a request for standing shall raise all reasonably ascertainable issues and submit all reasonably available arguments supporting the personÂs position by the close of the protest period. Failure to raise a reasonably ascertainable issue in a protest or in a hearing or failure to provide sufficient specificity to afford the Water Resources Department an opportunity to respond to the issue precludes judicial review based on that issue. [1957 c.341 Â§2; 1983 c.740 Â§213; 1985 c.673 Â§56; 1995 c.416 Â§27; 2003 c.75 Â§97]

Â Â Â Â Â  537.625 Final order; appeal; contents of permit. (1) If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the Water Resources Director determines that the proposed use does not ensure the preservation of the public welfare, safety and health as described in ORS 537.525, the director shall issue a final order rejecting the application or modifying the proposed final order as necessary to ensure the preservation of the public welfare, safety and health as described in ORS 537.525. If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed use would ensure the preservation of the public welfare, safety and health as described in ORS 537.525, the director shall issue a final order approving the application or otherwise modifying the proposed final order. A final order may set forth any of the provisions or restrictions to be included in the permit concerning the use, control and management of the water to be appropriated for the project.

Â Â Â Â Â  (2) If a contested case hearing is not held:

Â Â Â Â Â  (a) Where the final order modifies the proposed final order, the applicant may request and the Water Resources Department shall schedule a contested case hearing as provided under ORS 537.622 (3) by submitting the information required for a protest under ORS 537.621 (7) within 14 days after the director issues the final order. However, the issues on which a contested case hearing may be requested and conducted under this paragraph shall be limited to issues based on the modifications to the proposed final order.

Â Â Â Â Â  (b) Only the applicant or a protestant may appeal the provisions of the final order in the manner established in ORS chapter 183 for appeal of order other than contested cases.

Â Â Â Â Â  (3) If the presumption of public welfare, safety and health under ORS 537.621 (2) is overcome, then before issuing a final order, the director or the Water Resources Commission, if applicable, shall make the final determination of whether the proposed use or the proposed use as modified in the proposed final order would preserve the public welfare, safety and health as described in ORS 537.525 by considering:

Â Â Â Â Â  (a) The conservation of the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use of the waters of this state, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy.

Â Â Â Â Â  (4) Upon issuing a final order, the Water Resources Department shall notify the applicant and each person who submitted written comments or protests or otherwise requested notice of the final order and send a copy of the final order to any person who requested a copy and paid the fee required under ORS 536.050 (1)(p).

Â Â Â Â Â  (5) A right to appropriate ground water under a permit has a priority from the date when the application was filed with the department.

Â Â Â Â Â  (6) If the use of water under the permit is for operation of a chemical process mine as defined in ORS 517.952:

Â Â Â Â Â  (a) Review of the application and approval or denial of the application shall be coordinated with the consolidated application process under ORS 517.952 to 517.989. However, such review and approval or denial shall take into consideration all policy considerations for the appropriation of water as set forth in this chapter and ORS chapter 536.

Â Â Â Â Â  (b) The permit may be issued for exploration under ORS 517.702 to 517.740, but the permit shall be conditioned on the applicantÂs compliance with the consolidated application process.

Â Â Â Â Â  (c) The permit shall include a condition that additional conditions may be added to the use of water when a water right certificate is issued, or when the use of water is changed pursuant to ORS 540.520 and 540.530 to use for a chemical process mine operation. [1955 c.708 Â§11; 1959 c.437 Â§4; 1981 c.61 Â§3; 1985 c.673 Â§57; 1995 c.416 Â§28; 1997 c.587 Â§11]

Â Â Â Â Â  537.626 Exceptions to final order; modified order. (1) Within 20 days after the Water Resources Director issues a final order under ORS 537.625 after the conclusion of a contested case hearing, any party may file with the Water Resources Commission exceptions to the order.

Â Â Â Â Â  (2) The commission shall issue a modified order, if allowed, or deny the exceptions within 60 days after close of the exception period under subsection (1) of this section. [1995 c.416 Â§29]

Â Â Â Â Â  537.627 Time limit for issuing final order or scheduling contested case hearing; extension; writ of mandamus. (1) Except as provided in subsection (2) of this section, the Water Resources Department shall issue a final order or schedule a contested case hearing on an application for a water right referred to in ORS 537.615 within 180 days after the department proceeds with the application under ORS 537.620 (5).

Â Â Â Â Â  (2) At the request of the applicant, the department may extend the 180-day period set forth in subsection (1) of this section for a reasonable period of time.

Â Â Â Â Â  (3) If the applicant does not request an extension under subsection (2) of this section and the department fails to issue a proposed final order or schedule a contested case hearing on an application for a water right within 180 days after the department proceeds with the application under ORS 537.620 (5), the applicant may apply in the Circuit Court for Marion County for a writ of mandamus to compel the department to issue a final order or schedule a contested case hearing on an application for a water right. The writ of mandamus shall compel the department to issue a water right permit, unless the department shows by affidavit that to issue a permit may result in harm to an existing water right holder. [1995 c.416 Â§31]

Â Â Â Â Â  537.628 Terms; conditions; time limit for issuing final order after contested case hearing. (1) The Water Resources Department may approve an application for less ground water than applied for or upon terms, conditions and limitations necessary for the protection of the public welfare, safety and health. In any event the department shall not approve the application for more ground water than is applied for or than can be applied to a beneficial use. No application shall be approved when the same will deprive those having prior rights of appropriation for a beneficial use of the amount of water to which they are lawfully entitled.

Â Â Â Â Â  (2) If a contested case hearing is held, the department shall issue a final order:

Â Â Â Â Â  (a) Within 270 days after scheduling the hearing for a contested case proceeding that involves three or more parties not including the department; and

Â Â Â Â Â  (b) Within 180 days after scheduling the hearing for all other contested case proceedings. [1995 c.416 Â§30]

Â Â Â Â Â  537.629 Conditions or limitations to prevent interference with other users. (1) When an application discloses the probability of wasteful use or undue interference with existing wells or that any proposed use or well will impair or substantially interfere with existing rights to appropriate surface water by others, or that any proposed use or well will impair or substantially interfere with existing rights to appropriate ground water for the beneficial use of the water for its thermal characteristics, the Water Resources Department may impose conditions or limitations in the permit to prevent the same or reject the same after hearing, or, in the departmentÂs discretion, request the Water Resources Commission to initiate a rulemaking proceeding to declare the affected area a critical ground water area under ORS 537.730 to 537.740.

Â Â Â Â Â  (2)(a) When an application discloses the probability that a proposed use or well will impair or interfere with the ability to extract heat from a well with a bottom hole temperature of at least 250 degrees Fahrenheit, the department may:

Â Â Â Â Â  (A) Approve the permit;

Â Â Â Â Â  (B) Impose conditions or limitations in the permit to prevent the probable interference or impairment;

Â Â Â Â Â  (C) After a hearing under ORS 537.622, reject the application; or

Â Â Â Â Â  (D) Request the commission to initiate a rulemaking proceeding to declare the affected area a critical ground water area under ORS 537.730 to 537.740.

Â Â Â Â Â  (b) In deciding whether to issue, deny or condition a permit under this subsection, the department shall consider any orders or permits applicable to the ground water reservoir issued by the State Geologist or the governing board of the State Department of Geology and Mineral Industries under ORS chapter 522. [1995 c.416 Â§26]

Â Â Â Â Â  537.630 Time allowed for construction work under permit; certificate of completion; survey; ground water right certificate; requirements for supplemental water right. (1) Except for the holder of a permit for municipal use, the holder of a permit issued pursuant to ORS 537.625 shall prosecute the construction of a well or other means of developing and securing the ground water with reasonable diligence and complete the construction within a reasonable time fixed in the permit by the Water Resources Department, not to exceed five years after the date of approval of the application. However, the department, for good cause shown, shall order and allow an extension of time, including an extension beyond the five-year period, for the completion of the well or other means of developing and securing the ground water or for complete application of water to beneficial use. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right.

Â Â Â Â Â  (2) The holder of a permit for municipal use shall commence and complete the construction of any proposed works within 20 years from the date on which the permit for municipal use is issued under ORS 537.625. The construction must proceed with reasonable diligence and be completed within the time specified in the permit, not to exceed 20 years. However, the department may order and allow an extension of time to complete construction or to perfect a water right beyond the time specified in the permit under the following conditions:

Â Â Â Â Â  (a) The holder shows good cause. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right;

Â Â Â Â Â  (b) The extension of time is conditioned to provide that the holder may divert water beyond the maximum rate diverted for beneficial use before the extension only upon approval by the department of a water management and conservation plan; and

Â Â Â Â Â  (c) For the first extension issued after June 29, 2005, for a permit for municipal use issued before November 2, 1998, the department finds that the undeveloped portion of the permit is conditioned to maintain, in the portions of waterways affected by water use under the permit, the persistence of fish species listed as sensitive, threatened or endangered under state or federal law. The department shall base its finding on existing data and upon the advice of the State Department of Fish and Wildlife. An existing fish protection agreement between the permit holder and a state or federal agency that includes conditions to maintain the persistence of any listed fish species in the affected portion of the waterway is conclusive for purposes of the finding.

Â Â Â Â Â  (3) If the construction of any well or other means of developing and securing the ground water is completed after the date of approval of the application for a permit under ORS 537.625, within 30 days after the completion, or if the construction is completed before the date of approval, within 30 days after the date of approval, the permit holder shall file a certificate of completion with the Water Resources Department, disclosing:

Â Â Â Â Â  (a) The depth to the water table;

Â Â Â Â Â  (b) The depth, diameter and type of each well, and the kind and amount of the casing;

Â Â Â Â Â  (c) The capacity of the well pump in gallons per minute and the drawdown thereof;

Â Â Â Â Â  (d) The identity of the record owner of any property that was described in the application for a permit under ORS 537.625 but is not included in the certificate of completion; and

Â Â Â Â Â  (e) Any other information the department considers necessary.

Â Â Â Â Â  (4) Upon completion of beneficial use necessary to secure the ground water as required under this section, the permit holder shall hire a water right examiner certified under ORS 537.798 to survey the appropriation. Within one year after applying the water to beneficial use or the beneficial use date allowed in the permit, the permit holder shall submit the survey as required by the Water Resources Department to the department along with the certificate of completion required under subsection (3) of this section. If any property described in the permit is not included in the request for a water right certificate, the permittee shall state the identity of the record owner of that property.

Â Â Â Â Â  (5) After the department has received a certificate of completion and a copy of the survey as required by subsections (3) and (4) of this section that show, to the satisfaction of the department, that an appropriation has been perfected in accordance with the provisions of ORS 537.505 to 537.795 and 537.992, the department shall issue a ground water right certificate of the same character as that described in ORS 537.700. The certificate shall be recorded and transmitted to the applicant as provided in ORS 537.700.

Â Â Â Â Â  (6) The procedure for cancellation of a permit shall be as provided in ORS 537.260.

Â Â Â Â Â  (7) Notwithstanding ORS 537.410, for purposes of obtaining a water right certificate under subsection (5) of this section for a supplemental water right, the permittee shall have a facility capable of handling the full rate and duty of water requested from the supplemental source and be otherwise ready, willing and able to use the amount of water requested, up to the amount of water approved in the water right permit. To obtain a certificate for a supplemental water right, the permittee is not required to have actually used water from the supplemental source if:

Â Â Â Â Â  (a) Water was available from the source of the primary water right and the primary water right was used pursuant to the terms of the primary water right; or

Â Â Â Â Â  (b) The nonuse of water from the supplemental source occurred during a period of time within which the exercise of the supplemental water right permit was not necessary due to climatic conditions. [1955 c.708 Â§12; 1959 c.437 Â§5; 1985 c.617 Â§2; 1985 c.673 Â§202; 1987 c.542 Â§8; 1995 c.367 Â§3; 1995 c.416 Â§34; 1997 c.446 Â§8; 1999 c.453 Â§2; 2005 c.410 Â§2]

Â Â Â Â Â  537.632 [1959 c.437 Â§2; 1961 c.334 Â§10; renumbered 537.762]

Â Â Â Â Â  537.635 Assignment of application, certificate of registration or permit. (1) Any certificate of registration issued under ORS 537.610 or permit issued under ORS 537.625 may be assigned, subject to the conditions of the certificate of registration or permit, but no such assignment shall be binding, except upon the parties to the assignment, unless filed for record in the Water Resources Department.

Â Â Â Â Â  (2) An assignment of an application filed under ORS 537.615 or a permit issued under ORS 537.625 and filed for record with the Water Resources Department shall identify the current record owners of all property described in the application or permit. The assignor shall furnish proof acceptable to the department that notice of the assignment has been given or attempted for each identified property owner not a party to the assignment. [1955 c.708 Â§13; 1985 c.673 Â§59; 1995 c.367 Â§4]

Â Â Â Â Â  537.665 Investigation of ground water reservoirs; defining characteristics and assigning names and numbers. (1) Upon its own motion, or upon the request of another state agency or local government, the Water Resources Commission, within the limitations of available resources, shall proceed as rapidly as possible to identify and define tentatively the location, extent, depth and other characteristics of each ground water reservoir in this state, and shall assign to each a distinctive name or number or both as a means of identification. The commission may make any investigation and gather all data and information essential to a proper understanding of the characteristics of each ground water reservoir and the relative rights to appropriate ground water from each ground water reservoir.

Â Â Â Â Â  (2) In identifying the characteristics of each ground water reservoir under subsection (1) of this section, the commission shall coordinate its activities with activities of the Department of Environmental Quality under ORS 468B.185 in order that the final characterization may include an assessment of both ground water quality and ground water quantity.

Â Â Â Â Â  (3) Before the commission makes a final determination of boundaries and depth of any ground water reservoir, the Water Resources Director shall proceed to make a final determination of the rights to appropriate the ground water of the ground water reservoir under ORS 537.670 to 537.695.

Â Â Â Â Â  (4) The commission shall forward copies of all information acquired from an assessment conducted under this section to the central repository of information about OregonÂs ground water resource established pursuant to ORS 468B.167. [1955 c.708 Â§14; 1985 c.673 Â§60; 1989 c.833 Â§58]

Â Â Â Â Â  537.670 Determination of rights to appropriate ground water of ground water reservoir. (1) The Water Resources Director upon the motion of the director or, in the discretion of the director, upon receipt of a petition therefor by any one or more appropriators of ground water from such ground water reservoir, may proceed to make a final determination of the rights to appropriate the ground water of any ground water reservoir in this state.

Â Â Â Â Â  (2) The director shall prepare a notice of intent to begin a determination referred to in subsection (1) of this section. The notice shall set forth a place and time when the director or the authorized assistant of the director shall begin the taking of testimony as to the rights of the various claimants to appropriate the ground water of the ground water reservoir and as to the boundaries and depth thereof. A copy of the notice shall be delivered to each person or public agency known to the director from an examination of the records in the Water Resources Department to be a claimant to a right to appropriate ground water of the ground water reservoir or any surface water within the area in which the ground water reservoir is located. The notice shall also be published in at least one issue each week for at least two consecutive weeks in a newspaper of general circulation published in each county in which the ground water reservoir or any part thereof is located. If the ground water reservoir is located in whole or in part within the limits of any city, the notice shall be published in at least one issue each week for at least two consecutive weeks in a newspaper of general circulation published in the city, if any, and copies of the notice shall be delivered to the mayor or chairperson of the governing body of the city. Copies of the notice shall be delivered and the last publication date of published notices shall be at least 30 days prior to the taking of any testimony.

Â Â Â Â Â  (3) The director shall enclose with each copy of the notice referred to in subsection (2) of this section delivered to each person or public agency known to be a claimant to a right to appropriate ground water of the ground water reservoir a blank form on which such claimant shall present in writing all the particulars necessary for determination of the right of the claimant as may be prescribed by the director. The director may require each claimant to certify to the statements of the claimant under oath, and the director or the authorized assistant of the director may administer such oaths. [1955 c.708 Â§15; 1991 c.102 Â§3]

Â Â Â Â Â  537.675 Determination of rights in several reservoirs or of critical ground water area in same proceeding. (1) Whenever the Water Resources Director has reason to believe that two or more ground water reservoirs overlie one another wholly or in part, the director may proceed to a final determination of the rights to appropriate the ground water of each of such ground water reservoirs in the same proceeding under ORS 537.670 to 537.695.

Â Â Â Â Â  (2) The director may include in a determination proceeding under ORS 537.670 to 537.695 a determination of a critical ground water area under ORS 537.730 to 537.740. [1955 c.708 Â§16]

Â Â Â Â Â  537.680 Taking testimony; inspecting evidence; contesting claim. Testimony shall be taken, evidence shall be open to inspection and claims shall be subject to contest in a proceeding to determine rights to appropriate the ground water of any ground water reservoir initiated under ORS 537.670 as nearly as possible in the same manner as provided in ORS 539.070, 539.090, 539.100 and 539.110 for the determination of the relative rights of the various claimants to the waters of any surface stream. [1955 c.708 Â§17]

Â Â Â Â Â  537.685 Findings of fact and order of determination. As soon as practicable after compilation of the evidence obtained in proceedings under ORS 537.665 to 537.680, the Water Resources Director shall make and cause to be entered of record in the Water Resources Department findings of fact and an order of determination, determining and establishing the several rights to appropriate the ground water of the ground water reservoir. The findings of fact and order of determination shall also include:

Â Â Â Â Â  (1) The boundaries and depth of each ground water reservoir.

Â Â Â Â Â  (2) The lowest permissible water level in each ground water reservoir.

Â Â Â Â Â  (3) The location, extent, quality and other pertinent characteristics of the ground water supply.

Â Â Â Â Â  (4) The serviceable methods of withdrawal of the ground water from each ground water reservoir.

Â Â Â Â Â  (5) Rules for controlling the use of the ground water from each ground water reservoir.

Â Â Â Â Â  (6) Such general or special rules or restrictions with respect to the construction, operation and protection of wells and the withdrawal of ground water thereby as in the judgment of the director the public welfare, health and safety may require.

Â Â Â Â Â  (7) The name and post-office address of each claimant.

Â Â Â Â Â  (8) The nature of the use of the ground water allowed for each well, together with the maximum permissible use of the ground water, the place of use of the ground water and the date of priority of each use.

Â Â Â Â Â  (9) If the ground water is used or is to be used for irrigation purposes, a description of the lands irrigated or to be irrigated, giving the number of acres irrigated or to be irrigated in each 40-acre legal subdivision.

Â Â Â Â Â  (10) The location of each well with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (11) The depth, diameter and type of each well, the kind and amount of the casing, the capacity of each well in gallons per minute and such other information concerning each well as in the opinion of the director may be pertinent. [1955 c.708 Â§18; 1991 c.102 Â§4]

Â Â Â Â Â  537.690 Filing evidence, findings and determinations; court proceedings. The evidence relied upon by the Water Resources Director in the entry of the findings of fact and order of determination under ORS 537.685, together with a copy of such findings and order, shall be certified to by the director and filed with the clerk of the circuit court wherein the determination is to be heard, which shall be the circuit court of any county in which the ground water reservoir or any part thereof is located. A certified copy of the findings of fact and the order of determination shall also be filed with the county clerk of every other county in which the ground water reservoir or any part thereof is located. Thereafter, proceedings shall be had as nearly as possible in the same manner as provided in ORS 539.130 (2), (3) and (4), 539.150, 539.160, 539.170, 539.180, 539.190 and 539.210 for the final adjudication of the relative rights of the various claimants to the waters of any surface stream. [1955 c.708 Â§19]

Â Â Â Â Â  537.695 Conclusive adjudication. The determination of the Water Resources Director under ORS 537.685, as confirmed or modified by the circuit court or Supreme Court, shall be a conclusive adjudication as to all claimants of rights to appropriate the ground water of each ground water reservoir included within the order of determination. [1955 c.708 Â§20]

Â Â Â Â Â  537.700 Issuing ground water right certificate. Upon the final determination under ORS 537.670 to 537.695 of the rights to appropriate the ground water of any ground water reservoir, the Water Resources Director shall issue to each person or public agency represented in the determination proceedings and who is determined to have such a right a ground water right certificate, setting forth the name and post-office address of the owner of the right; the priority of the date, extent and purpose of the right; and, if the ground water is for irrigation purposes, a description of the legal subdivisions of land to which the ground water is appurtenant. [1955 c.708 Â§21; 1957 c.341 Â§7; 1969 c.629 Â§2; 1971 c.621 Â§36; 1975 c.607 Â§39; 1979 c.67 Â§1]

Â Â Â Â Â  537.705 Ground water appurtenant; change in use, place of use or point of appropriation. All ground water used in this state for any purpose shall remain appurtenant to the premises upon which it is used and no change in use or place of use of any ground water for any purpose may be made without compliance with a procedure as nearly as possible like that set forth in ORS 540.520 and 540.530. However, the owner of any ground water right may, upon compliance with a procedure as nearly as possible like that set forth in ORS 540.520 and 540.530, change the use and place of use, the point of appropriation or the use theretofore made of the ground water in all cases without losing priority of the right theretofore established. [1955 c.708 Â§22]

Â Â Â Â Â  537.710 [Renumbered 537.800]

Â Â Â Â Â  537.715 [1955 c.708 Â§23; repealed by 1957 c.341 Â§12]

Â Â Â Â Â  537.720 Violation of terms of law or permit or certificate; action by Water Resources Commission. Whenever, after notice to and opportunity to be heard by such holder, the Water Resources Commission finds that the holder of any permit or certificate of registration issued under ORS 537.505 to 537.795 and 537.992 is willfully violating any provision of the permit or certificate of registration or any provision of ORS 537.505 to 537.795 and 537.992, the commission may cancel or suspend the permit or certificate of registration or impose conditions on the future use thereof to prevent such violation. [1955 c.708 Â§24; 1985 c.673 Â§61]

Â Â Â Â Â  537.730 Designation of critical ground water area; rules; notice. (1) The Water Resources Commission by rule may designate an area of the state a critical ground water area if:

Â Â Â Â Â  (a) Ground water levels in the area in question are declining or have declined excessively;

Â Â Â Â Â  (b) The Water Resources Department finds a pattern of substantial interference between wells within the area in question;

Â Â Â Â Â  (c) The department finds a pattern of interference or potential interference between wells of ground water claimants or appropriators within the area in question with the production of geothermal resources from an area regulated under ORS chapter 522;

Â Â Â Â Â  (d) The department finds a pattern of substantial interference between wells within the area in question and:

Â Â Â Â Â  (A) An appropriator of surface water whose water right has an earlier priority date; or

Â Â Â Â Â  (B) A restriction imposed on surface water appropriation or a minimum perennial stream flow that has an effective date earlier than the priority date of the ground water appropriation;

Â Â Â Â Â  (e) The available ground water supply in the area in question is being or is about to be overdrawn;

Â Â Â Â Â  (f) The purity of the ground water in the area in question has been or reasonably may be expected to become polluted to an extent contrary to the public welfare, health and safety; or

Â Â Â Â Â  (g) Ground water temperatures in the area in question are expected to be, are being or have been substantially altered except as specified in ORS 537.796.

Â Â Â Â Â  (2) The proceeding to designate a critical ground water area shall be conducted according to the provisions under ORS chapter 183 applicable to the adoption of rules by an agency, except that a hearing on a critical ground water declaration shall occur at least 60 days after notice has been given.

Â Â Â Â Â  (3) In addition to the notice requirements under ORS 183.335, the department shall give notice by regular mail to:

Â Â Â Â Â  (a) The owners of record of all ground water registrations, permits and certificates for water use within the affected area; and

Â Â Â Â Â  (b) Each water well constructor licensed under ORS 537.747.

Â Â Â Â Â  (4) If the department satisfies the notice requirements under ORS 183.335 and subsection (3) of this section, a person shall not contest a critical ground water area designation on grounds of failure to receive notice by regular mail. [1955 c.708 Â§26; 1957 c.341 Â§8; 1981 c.589 Â§5; 1985 c.673 Â§62; 1987 c.442 Â§1; 1989 c.201 Â§4; 1991 c.400 Â§4]

Â Â Â Â Â  537.735 Rules designating critical ground water area. (1) A rule adopted by the Water Resources Commission under ORS 537.730 shall:

Â Â Â Â Â  (a) Define the boundaries of the critical ground water area and shall indicate which of the ground water reservoirs located either in whole or in part within the area in question are included within the critical ground water area. Any number of ground water reservoirs which either wholly or partially overlie one another may be included within the same critical ground water area.

Â Â Â Â Â  (b) Contain a provision requiring a periodic review of conditions in the critical ground water area. The review shall be in sufficient detail to evaluate the continuing need for the critical ground water area designation and shall occur no less frequently than once every 10 years.

Â Â Â Â Â  (2) In adopting the rule, the commission shall consider any orders or permits applicable to the reservoir issued by the governing board or State Geologist of the State Department of Geology and Mineral Industries under ORS chapter 522.

Â Â Â Â Â  (3) A rule by the commission under subsection (1) of this section may include any one or more of the following corrective control provisions:

Â Â Â Â Â  (a) A provision closing the critical ground water area to any further appropriation of ground water, in which event the commission shall thereafter refuse to accept any application for a permit to appropriate ground water located within such critical area.

Â Â Â Â Â  (b) A provision determining the permissible total withdrawal of ground water in the critical area each day, month or year.

Â Â Â Â Â  (c) The disposition of any application for a water right permit for the use of water in the area that is pending at the time the commission initiates the rulemaking process or that is received during the rulemaking process.

Â Â Â Â Â  (d) Any one or more provisions making such additional requirements as are necessary to protect the public welfare, health and safety in accordance with the intent, purposes and requirements of ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (e) A provision closing all or part of the critical ground water area to further appropriation of ground water for its thermal characteristics.

Â Â Â Â Â  (f) A provision determining the permissible change in thermal characteristics of ground water in all or part of the critical ground water area each day, month or year. Insofar as may be reasonably done, the Water Resources Director shall apportion the permissible total temperature impact among those appropriators whose exercise of valid rights in the critical area affect the thermal characteristics of the ground water, in accordance with the relative dates of priority of such rights. [1955 c.708 Â§27; 1981 c.589 Â§6; 1981 c.919 Â§1; 1985 c.673 Â§63; 1989 c.201 Â§5; 1991 c.400 Â§5]

Â Â Â Â Â  537.740 Filing rules designating critical ground water area. In addition to any applicable requirements under ORS chapter 183, the Water Resources Commission shall file a copy of any rules designating a critical ground water area under ORS 537.730 to 537.740 with the county clerk of each county within which any part of the critical ground water area lies, and the county clerk shall record the designation in the deed records of the county. [1955 c.708 Â§28; 1985 c.673 Â§64; 1991 c.400 Â§6]

Â Â Â Â Â  537.742 Contested case proceeding to limit use of ground water in critical ground water area. (1) Any time after the Water Resources Commission adopts a rule under ORS 537.730 designating a critical ground water area, the commission may initiate a contested case proceeding to limit the use of ground water in the area if the commission has reason to believe that any of the qualifying criteria of ORS 537.730 (1) exists.

Â Â Â Â Â  (2) Upon the conclusion of a contested case proceeding initiated under subsection (1) of this section and upon finding that the problems that resulted in the designation of a critical ground water area under ORS 537.730 can be resolved by implementing one or more of the corrective control provisions of this section, the commission shall issue a final order establishing any one or more of the following corrective control provisions:

Â Â Â Â Â  (a) A provision apportioning the permissible total withdrawal as established by rule under ORS 537.730, among the appropriators holding valid rights to ground water in the critical area in accordance with the relative dates of priority of such rights.

Â Â Â Â Â  (b) A provision according preference, without reference to relative priorities, to withdrawals of ground water in the critical area for residential and livestock watering purposes first. Thereafter, the commission may authorize withdrawals of ground water in the critical area for other beneficial purposes, including agricultural, industrial, municipal other than residential, and recreational purposes, in such order as the commission considers advisable under the circumstances, so long as such withdrawal will not materially affect a properly designed and operating well with prior rights that penetrates the aquifer.

Â Â Â Â Â  (c) A provision reducing the permissible withdrawal of ground water by any one or more appropriators or wells in the critical area.

Â Â Â Â Â  (d) Where two or more wells in the critical area are used by the same appropriator, a provision adjusting the total permissible withdrawal of ground water by such appropriator, or a provision forbidding the use of one or more of such wells completely.

Â Â Â Â Â  (e) A provision requiring the abatement, in whole or part, or the sealing of any well in the critical area responsible for the admission of polluting materials into the ground water supply or responsible for the progressive impairment of the quality of the ground water supply by dispersing polluting materials that have entered the ground water supply previously.

Â Â Â Â Â  (f) A provision requiring and specifying a system of rotation of use of ground water in the critical area.

Â Â Â Â Â  (3) The commission shall conduct the proceeding under this section according to the provisions of ORS chapter 183 applicable to contested case proceedings. [1991 c.400 Â§2]

Â Â Â Â Â  537.745 Voluntary agreements among ground water users from same reservoir. (1) In the administration of ORS 537.505 to 537.795 and 537.992, the Water Resources Commission may encourage, promote and recognize voluntary agreements among ground water users from the same ground water reservoir. When the commission finds that any such agreement, executed in writing and filed with the commission, is consistent with the intent, purposes and requirements of ORS 537.505 to 537.795 and 537.992, and in particular ORS 537.525, 537.730 to 537.740 and 537.780, the commission shall approve the agreement. Thereafter the agreement, until terminated as provided in this subsection, shall control in lieu of a formal order or rule of the commission under ORS 537.505 to 537.795 and 537.992. Any agreement approved by the commission may be terminated by the lapse of time as provided in the agreement, by consent of the parties to the agreement or by order of the commission if the commission finds, after investigation and a public hearing upon adequate notice, that the agreement is not being substantially complied with by the parties thereto or that changed conditions have made the continuance of the agreement a detriment to the public welfare, safety and health or contrary in any particular to the intent, purposes and requirements of ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) When any irrigation district, drainage district, other district organized for public purposes or other public corporation or political subdivision of this state is authorized by law to enter into agreements of the kind referred to in subsection (1) of this section, the commission may approve such agreements as provided in subsection (1) of this section. Any such agreement approved by the commission shall have the same effect and shall be subject to termination in the same manner and for the same reasons set forth in subsection (1) of this section. [1955 c.708 Â§31; 1985 c.673 Â§65]

Â Â Â Â Â  537.746 Mitigation credits for projects in Deschutes River Basin; relationship to water made available; rules; annual report. (1) The Water Resources Commission may by rule establish a system of credits that may be used to offset the potential interference with hydraulically connected surface waters caused by ground water withdrawals within the Deschutes River Basin to account for projects performed in the basin that make water available for mitigation.

Â Â Â Â Â  (2) A person proposing a project that makes water available for mitigation may apply to the Water Resources Department for approval of the project and a preliminary finding as to the amount of mitigation credits available, based on the amount of water made available by the project. Projects approved by the department shall comply with all other applicable provisions of law, including relevant portions of ORS 390.835, and may not result in injury to existing water rights.

Â Â Â Â Â  (3)(a) The amount of mitigation credits awarded for a completed project, or any completed phase of the project, shall be equal to the amount of water made available by the project as determined and approved by the department.

Â Â Â Â Â  (b) A final award of mitigation credits by the department shall be made upon completion of the approved project by the applicant and verification by the department that the project is complete. The department may provide for a partial award of mitigation credits to correspond with completion of approved phases of project implementation.

Â Â Â Â Â  (c) Mitigation credits shall remain valid until exercised by the holder.

Â Â Â Â Â  (4) The commission may by rule provide for the recognition or establishment of mitigation banks to facilitate transactions among the holders of mitigation credits and persons who desire to acquire mitigation credits. The mitigation credits may be assigned by the person creating the project to another person or a mitigation bank.

Â Â Â Â Â  (5) The Water Resources Department shall prepare an annual report on the implementation and management of the system of mitigation credits established by subsections (1) to (4) of this section. [2001 c.659 Â§Â§2,3]

(Deschutes Basin Ground Water Study Area)

Â Â Â Â Â  Note: Sections 1 to 5, chapter 669, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 2 of this 2005 Act is added to and made a part of ORS 537.505 to 537.795. [2005 c.669 Â§1]

Â Â Â Â Â  Sec. 2. The Legislative Assembly declares that rules adopted by the Water Resources Commission for the Deschutes basin ground water study area and certified effective by the Secretary of State on September 27, 2002, satisfy the requirements relating to mitigation under ORS 390.805 to 390.925, 537.332 to 537.360 and 537.505 to 537.795. [2005 c.669 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Water Resources Department shall report to the Seventy-fifth Legislative Assembly, no later than January 31, 2009, on the implementation and operation of the Deschutes River Basin ground water mitigation and mitigation bank programs. The report may include information on the progress on restoring stream flows in the Deschutes River Basin to a point sufficient to support anadromous fish and information on any statutory changes necessary to accomplish the needed stream flow restoration. In formulating the report, the department shall consult with Deschutes River Basin water users and organizations with an interest in water use in the basin. The department shall work with basin water users and organizations with an interest in water use in the basin to seek funding for a facilitated process to develop the report required by this section and to evaluate the ground water mitigation and mitigation bank programs.

Â Â Â Â Â  (2) The report prepared pursuant to this section shall include a summary of:

Â Â Â Â Â  (a) The cumulative rate of water appropriated under all ground water permits approved in the Deschutes River Basin after the effective date of this 2005 Act [July 29, 2005];

Â Â Â Â Â  (b) The volume of water, in acre-feet, provided for mitigation; and

Â Â Â Â Â  (c) The measured stream flow of the Deschutes River and its major tributaries. [2005 c.669 Â§3]

Â Â Â Â Â  Sec. 4. Section 2 of this 2005 Act applies to all ground water permits containing a ground water mitigation requirement, all final orders approving water right applications containing a ground water mitigation requirement, all mitigation credits, all ground water mitigation projects and all mitigation banks issued or approved in the Deschutes River Basin by the Water Resources Department or the Water Resources Commission before, on or after the effective date of this 2005 Act [July 29, 2005]. [2005 c.669 Â§4]

Â Â Â Â Â  Sec. 5. (1) The Water Resources Commission shall repeal the rules referred to in section 2 of this 2005 Act on January 2, 2014.

Â Â Â Â Â  (2) Ground water permits and mitigation projects approved before the repeal remain valid and effective. [2005 c.669 Â§5]

(Water Well Constructors)

Â Â Â Â Â  537.747 Water well constructorÂs license; fees. (1) No person shall advertise services to construct, alter, abandon or convert wells, offer to enter or enter into a contract with another person or public agency to construct, alter, abandon or convert a well for such other person, cause any well construction, alteration, abandonment or conversion to be performed under such a contract or operate well drilling machinery without possessing a water well constructorÂs license therefor in good standing issued by the Water Resources Department. The department shall adopt a single water well constructorÂs license that may specify the type of well, type of well alteration or construction or type of well drilling machine operation for which the water well constructor is qualified.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person may operate a well drilling machine without a water well constructorÂs license if supervised by one who possesses such a license.

Â Â Â Â Â  (3) A person shall be qualified to receive a water well constructorÂs license if the person:

Â Â Â Â Â  (a) Is at least 18 years of age.

Â Â Â Â Â  (b) Has passed a written examination conducted by the department to determine fitness to operate as a water well constructor.

Â Â Â Â Â  (c) Has paid a license fee and an examination fee according to the fee schedule set forth under subsection (6) of this section.

Â Â Â Â Â  (d) Has one year or more experience in the operation of well drilling machinery.

Â Â Â Â Â  (4) Upon fulfillment of all the requirements set out in subsection (3) of this section, the department shall issue the applicant a water well constructorÂs license in a form prescribed by the department. The license may be issued for a period of two years.

Â Â Â Â Â  (5) A water well constructorÂs license shall expire on June 30. A person may renew a license by submitting an application and the appropriate fees any time before the license expires but not later than one year after the license expires. At the time of application, the person shall provide the department with evidence of compliance with the continuing education requirements established pursuant to section 4, chapter 496, Oregon Laws 2001. A person who renews a license within the 12 months after the license expires may either pay a penalty fee set forth under subsection (6)(d) of this section or requalify for a water well constructorÂs license in accordance with subsection (3) of this section. If a person fails to renew a license within 12 months after expiration the person must comply with the requirements of subsection (3) of this section for a new water well constructorÂs license.

Â Â Â Â Â  (6) The department shall collect in advance the following fees:

Â Â Â Â Â  (a) An examination fee of $20.

Â Â Â Â Â  (b) A license fee of $150.

Â Â Â Â Â  (c) A renewal fee of $150.

Â Â Â Â Â  (d) Unless a person requalifies for a water well constructorÂs license in accordance with subsection (3) of this section, a water well constructor shall pay a renewal fee of $250 if the license is renewed within 12 months after expiration.

Â Â Â Â Â  (e) If a person requalifies for a water well constructorÂs license under subsection (3) of this section, the person shall pay the renewal fee established under paragraph (c) of this subsection.

Â Â Â Â Â  (7) The department may revoke, suspend or refuse to renew any water well constructorÂs license when it appears to the satisfaction of the department, after notice and opportunity to be heard by the licensee, that the licensee has failed to comply with the provisions of ORS 537.505 to 537.795 and 537.992 applicable to such licensee or any order or rule adopted thereunder applicable to such licensee, or has made a material misstatement of fact on an application for a license or well log or established a pattern of conduct that willfully or negligently violates any provision of ORS 537.505 to 537.795 and 537.992, or any rule adopted pursuant thereto, applicable to such licensee.

Â Â Â Â Â  (8) The provisions of subsection (3) of this section requiring one year or more experience in the operation of well drilling machinery do not apply to any person who, on July 1, 1981, holds the license required by this section and who continues thereafter to maintain the license in good standing.

Â Â Â Â Â  (9) The fees collected under subsection (6) of this section shall be paid into the Water Resources Department Water Right Operating Fund. Such moneys are continuously appropriated to the Water Resources Department to pay the departmentÂs expenses in administering and enforcing the water well constructorÂs licensing program. [1961 c.334 Â§2; 1971 c.591 Â§1; 1973 c.827 Â§58; 1981 c.416 Â§2; 1985 c.615 Â§2; 1985 c.673 Â§66; 1987 c.109 Â§1; 1989 c.758 Â§2; 1999 c.293 Â§2; 2001 c.496 Â§5; 2003 c.594 Â§9]

Â Â Â Â Â  Note: The amendments to 537.747 by section 8, chapter 496, Oregon Laws 2001, become operative January 2, 2008. See section 9, chapter 496, Oregon Laws 2001. The text that is operative on and after January 2, 2008, including amendments by section 10, chapter 594, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  537.747. (1) No person shall advertise services to construct, alter, abandon or convert wells, offer to enter or enter into a contract with another person or public agency to construct, alter, abandon or convert a well for such other person, cause any well construction, alteration, abandonment or conversion to be performed under such a contract or operate well drilling machinery without possessing a water well constructorÂs license therefor in good standing issued by the Water Resources Department.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person may operate a well drilling machine without a water well constructorÂs license if supervised by one who possesses such a license.

Â Â Â Â Â  (3) A person shall be qualified to receive a water well constructorÂs license if the person:

Â Â Â Â Â  (a) Is at least 18 years of age.

Â Â Â Â Â  (b) Has passed a written examination conducted by the department to determine fitness to operate as a water well constructor.

Â Â Â Â Â  (c) Has paid a license fee and an examination fee according to the fee schedule set forth under subsection (6) of this section.

Â Â Â Â Â  (d) Has one year or more experience in the operation of well drilling machinery.

Â Â Â Â Â  (4) Upon fulfillment of all the requirements set out in subsection (3) of this section, the department shall issue the applicant a water well constructorÂs license in a form prescribed by the department. The license may be issued for a period of either one year or five years.

Â Â Â Â Â  (5) A water well constructorÂs license shall expire on June 30. A person may renew a license by submitting an application and the appropriate fees any time before the license expires but not later than one year after the license expires. A person who renews a license within the 12 months after the license expires may either pay a penalty fee set forth under subsection (6)(d) of this section or requalify for a water well constructorÂs license in accordance with subsection (3) of this section. If a person fails to renew a license within 12 months after expiration the person must comply with the requirements of subsection (3) of this section for a new water well constructorÂs license.

Â Â Â Â Â  (6) The department shall collect in advance the following fees:

Â Â Â Â Â  (a) An examination fee of $20.

Â Â Â Â Â  (b) A license fee of $50 for a license issued for one year, or $200 for a license issued for a period of five years.

Â Â Â Â Â  (c) A renewal fee of $50 for a one-year license renewed before the license expires or $200 for a five-year license renewed before the license expires.

Â Â Â Â Â  (d) Unless a person requalifies for a water well constructorÂs license in accordance with subsection (3) of this section, a water well constructor shall pay a renewal fee of $100 for a one-year license if the license is renewed within 12 months after expiration or $250 for a five-year license if the license is renewed within 12 months after expiration.

Â Â Â Â Â  (e) If a person requalifies for a water well constructorÂs license under subsection (3) of this section, the person shall pay the renewal fee established under paragraph (c) of this subsection.

Â Â Â Â Â  (7) The department may revoke, suspend or refuse to renew any water well constructorÂs license when it appears to the satisfaction of the department, after notice and opportunity to be heard by the licensee, that the licensee has failed to comply with the provisions of ORS 537.505 to 537.795 and 537.992 applicable to such licensee or any order or rule adopted thereunder applicable to such licensee, or has made a material misstatement of fact on an application for a license or well log or established a pattern of conduct that willfully or negligently violates any provision of ORS 537.505 to 537.795 and 537.992, or any rule adopted pursuant thereto, applicable to such licensee.

Â Â Â Â Â  (8) The provisions of subsection (3) of this section requiring one year or more experience in the operation of well drilling machinery do not apply to any person who, on July 1, 1981, holds the license required by this section and who continues thereafter to maintain the license in good standing.

Â Â Â Â Â  (9) The fees collected under subsection (6) of this section shall be paid into the Water Resources Department Water Right Operating Fund. Such moneys are continuously appropriated to the Water Resources Department to pay the departmentÂs expenses in administering and enforcing the water well constructorÂs licensing program.

Â Â Â Â Â  537.750 Examination for license. (1) The written examination required under ORS 537.747 (3)(b) shall be prepared to test the applicantÂs knowledge and understanding of the following subjects:

Â Â Â Â Â  (a) Laws of the state pertaining to the appropriation and use of ground water, the licensing requirements of ORS 537.747 to 537.765, the construction of wells and the preparation and filing of well logs.

Â Â Â Â Â  (b) Rules of the Water Resources Commission pertaining to the appropriation and use of ground water, the construction of wells and the preparation and filing of well logs.

Â Â Â Â Â  (c) Basic information on ground water geology, the occurrence and movement of ground water, and the design, construction and development of wells.

Â Â Â Â Â  (d) Types, uses and maintenance of drilling tools and equipment, drilling problems and corrective procedures, repair of faulty wells, sealing of wells and safety rules and practices.

Â Â Â Â Â  (2) Examinations shall be given during the months of January, April, July and October. The date, time and place of the examination are to be established by the commission. The examination shall be given only to those applicants who have met the requirement set out in ORS 537.747 (3)(a) and have paid the $20 examination fee. An applicant who fails to pass the examination by not attaining a grade of 70 or better may retake the examination after three months and the payment of another $20 examination fee. [1961 c.334 Â§3; 1981 c.416 Â§3; 1985 c.673 Â§67]

Â Â Â Â Â  537.753 Bond or letter of credit; landownerÂs permit and bond. (1) Any person who contracts or offers services to contract to construct, alter, abandon or convert wells shall have in effect a surety bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, running to the State of Oregon in the sum of $10,000, ensuring that in the construction, alteration, abandonment or conversion of wells, the principal shall comply with all the provisions of ORS 537.505 to 537.795 and 537.992 that are applicable to such construction, alteration, abandonment or conversion and to the rules and standards of well construction, alteration, abandonment and conversion that have been prescribed by the Water Resources Commission. The bond or letter of credit shall be filed with the Water Resources Commission.

Â Â Â Â Â  (2) The Water Resources Commission or any person injured by failure of a water well constructor to comply with the provisions of the bond or letter of credit has a right of action on the bond or letter of credit in the name of the injured person. However, the aggregate liability of the surety or letter of credit issuer to all such persons may not exceed the sum of the bond or letter of credit.

Â Â Â Â Â  (3) A proceeding against the bond or letter of credit under subsection (2) of this section may not be commenced unless the commission notifies the water well constructor of the alleged violation within three years after the date the water well report is filed with the commission.

Â Â Â Â Â  (4) If a well is to be constructed, altered, abandoned or converted by a person on property owned by that person, by means of a well drilling machine, the person shall obtain a permit from the commission before beginning work. Application for the permit shall be in the form prescribed by the commission and must be accompanied by a fee of $25. At the time the permit is obtained, the applicant also shall file with the commission a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 running to the State of Oregon in the sum of $5,000, ensuring that in the construction, alteration, abandonment or conversion of the well the landowner shall comply with all the provisions of ORS 537.505 to 537.795 and 537.992 that are applicable to the construction, alteration, abandonment or conversion of wells and to the rules and standards of well construction, alteration, abandonment and conversion that have been prescribed by the commission. Before the person who constructs, alters, abandons or converts a well referred to in this subsection seals the well, the person must give 10 daysÂ written notice of the construction, alteration, abandonment or conversion to the commission. After expiration of the notice period, the well may be sealed even if the commission has not caused the well to be inspected. [1961 c.334 Â§4; 1971 c.591 Â§2; 1981 c.416 Â§4; 1985 c.615 Â§1; 1985 c.673 Â§198; 1991 c.331 Â§78; 1997 c.631 Â§485; 1999 c.293 Â§3; 2003 c.144 Â§1]

Â Â Â Â Â  537.756 [1961 c.334 Â§7; 1971 c.591 Â§3; repealed by 1981 c.416 Â§10]

Â Â Â Â Â  537.759 [1961 c.334 Â§8; repealed by 1981 c.416 Â§10]

Â Â Â Â Â  537.762 Report of constructor before beginning work on well; rules; fees. (1) Each person required to possess a license under ORS 537.747 who has entered into a contract to construct, alter, abandon or convert a well or cause a well to be constructed, altered, abandoned or converted shall, before beginning work on the well, make a report to the Water Resources Commission containing:

Â Â Â Â Â  (a) The name and post-office address of the owner of the well.

Â Â Â Â Â  (b) The approximate location of the well.

Â Â Â Â Â  (c) The proposed depth and diameter of the well.

Â Â Â Â Â  (d) The proposed purpose or use of the ground water from the well.

Â Â Â Â Â  (2) The commission shall furnish a convenient means for reports referred to in subsection (1) of this section to each person who possesses a license under ORS 537.747.

Â Â Â Â Â  (3) A separate report shall be furnished under subsection (1) of this section for each well that is constructed, altered, abandoned or converted.

Â Â Â Â Â  (4) The report furnished under subsection (1) of this section shall be confidential and maintained as such for one year or until the well log required under ORS 537.765 is received by the commission, whichever is earlier. Nothing in this subsection prohibits the commission from using the report for enforcement actions during the period the report is considered confidential.

Â Â Â Â Â  (5) Each report form submitted under subsection (1) of this section for the construction of a new well, deepening of an existing well, or conversion of a well shall be accompanied by a fee of $125. Notwithstanding the fee established pursuant to this subsection, the commission may adopt by rule a reduced fee for persons submitting materials to the Water Resources Department in a digital format approved by the department.

Â Â Â Â Â  (6) The moneys paid to the commission under subsection (5) of this section shall be paid into the Water Resources Department Operating Fund. All interest, if any, from moneys received under subsection (5) of this section shall inure to the benefit of the Water Resources Department. Such moneys and interest earned on such moneys are continuously appropriated to the department to be used to pay the costs of the department to employ personnel to inspect wells and well construction. [Formerly 537.632; 1981 c.416 Â§5; 1985 c.615 Â§7; 1985 c.673 Â§69; 1987 c.109 Â§2; 1989 c.129 Â§1; 1999 c.293 Â§4; 2003 c.594 Â§3; 2005 c.156 Â§2]

Â Â Â Â Â  537.763 Water Resources Department Operating Fund. (1) There is established in the State Treasury the Water Resources Department Operating Fund to provide for the payment of the administrative expenses of the Water Resources Commission in carrying out the provisions of ORS 537.762.

Â Â Â Â Â  (2) The Water Resources Department Operating Fund shall consist of:

Â Â Â Â Â  (a) Fees received pursuant to ORS 537.762.

Â Â Â Â Â  (b) All moneys received on behalf of the fund by gift, grant or appropriation, from whatever source.

Â Â Â Â Â  (3) The Water Resources Department Operating Fund shall be separate and distinct from the General Fund. All interest, if any, shall inure to the benefit of the Water Resources Department Operating Fund.

Â Â Â Â Â  (4) In expending moneys in the Water Resources Department Operating Fund received from fees pursuant to ORS 537.762, the biennial limitations on expenditures of the Water Resources Department shall be:

Â Â Â Â Â  (a) No more than five percent for well inspection administrative support;

Â Â Â Â Â  (b) No more than 20 percent for well inspection technical and information services; and

Â Â Â Â Â  (c) No less than 75 percent for well inspection field investigation and enforcement. [1989 c.129 Â§4; 2003 c.594 Â§4]

Â Â Â Â Â  Note: 537.763 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.765 Log of constructing, altering, abandoning or converting well; furnishing samples to Water Resources Commission. (1) The business or activity of constructing new wells or altering, abandoning or converting existing wells is declared to be a business or activity affecting the public welfare, health and safety. In order to enable the state to protect the welfare, health and safety of its citizens, any person licensed under ORS 537.747, or any person or public agency constructing, altering, abandoning or converting a well, shall keep a log of each well constructed, altered, abandoned or converted and shall furnish a certified copy of the log to the Water Resources Commission within 30 days after the completion of the construction, alteration, abandonment or conversion.

Â Â Â Â Â  (2) The commission shall provide acknowledgment to the constructor of receipt of a well log submitted under subsection (1) of this section within 120 days of receipt.

Â Â Â Â Â  (3) Each log required under subsection (1) of this section shall be in a form prescribed by the commission and shall show:

Â Â Â Â Â  (a) The name and post-office address of the owner of the well and the person or public agency performing or causing the performance of the work of constructing, altering, abandoning or converting the well.

Â Â Â Â Â  (b) The location of the well by county tax lot number, township, range and section, and to the nearest quarter-quarter section or latitude and longitude as established by a global positioning system, or with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (c) The dates of commencement and completion of the work of constructing, altering, abandoning or converting the well.

Â Â Â Â Â  (d) The depth, diameter and type of the well.

Â Â Â Â Â  (e) The kind and amount of the casing and where placed in the well, including the number and location of perforations or screens.

Â Â Â Â Â  (f) The flow in cubic feet per second or gallons per minute of a flowing well, and the shut-in pressure in pounds per square inch.

Â Â Â Â Â  (g) The static water level with reference to the land surface, and the drawdown with respect to the amount of water pumped per minute, when a pump test is made.

Â Â Â Â Â  (h) The kind and nature of the material in each stratum penetrated, with at least one entry for each change of formation, and the thickness of aquifers.

Â Â Â Â Â  (i) The temperature of the ground water encountered and other characteristics of the ground water in detail as required by the commission.

Â Â Â Â Â  (4) If required by the commission, the person, public agency or licensee referred to in subsection (1) of this section shall furnish to the commission samples of the ground water and of each change of formation in containers furnished and transportation expense paid by the commission. [1955 c.708 Â§29; 1961 c.334 Â§11; 1981 c.416 Â§6; 1985 c.673 Â§70; 1993 c.774 Â§5; 1995 c.77 Â§1; 1999 c.293 Â§5]

Â Â Â Â Â  Note: Sections 2, 4 and 7, chapter 496, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 2. (1) There is established a Well Constructors Continuing Education Committee consisting of four members appointed by the Water Resources Director as follows:

Â Â Â Â Â  (a) Three persons from the well drilling industry licensed pursuant to ORS 537.747; and

Â Â Â Â Â  (b) One person from the regulatory community.

Â Â Â Â Â  (2) The term of office of each member is three years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (3) A member of the committee is entitled to travel expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) Members of the committee must be residents of this state who are knowledgeable about the principles of well construction.

Â Â Â Â Â  (5) The committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with the duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (6) Three members of the committee constitute a quorum for the transaction of business. At least three members of the committee must approve all official actions or decisions of the committee. [2001 c.496 Â§2]

Â Â Â Â Â  Sec. 4. (1) The Well Constructors Continuing Education Committee shall recommend to the Water Resources Commission a process for reviewing and approving continuing education requirements for licensed water well constructors established by rule pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The commission shall adopt rules necessary for the administration of a continuing education program for licensed water well constructors consistent with the recommendations of the committee.

Â Â Â Â Â  (3) The rules adopted by the commission under this section for the continuing education program shall:

Â Â Â Â Â  (a) Authorize the committee to review and approve continuing education courses and to assign continuing education credits.

Â Â Â Â Â  (b) At a minimum require, for renewal of a license issued under ORS 537.747, that an applicant:

Â Â Â Â Â  (A) Through clinics, schools, professional organizations or seminars, lectures or other courses of study that relate to the practice of well construction and that are approved by the committee, obtain continuing education credits during each licensing period in an amount designated by the commission, but not to exceed 14 credits; and

Â Â Â Â Â  (B) Furnish proof on a form approved by the committee that the applicant has complied with the continuing education requirements during the preceding licensing period unless the applicant is exempt under subsection (4) of this section.

Â Â Â Â Â  (4) The commission may waive the continuing education requirements established by rule pursuant to subsection (2) of this section for a licensed water well constructor if the constructor submits satisfactory evidence of inability to attend continuing education courses because of health, military duty or other circumstances beyond the control of the constructor. [2001 c.496 Â§4]

Â Â Â Â Â  Sec. 7. Sections 2 to 4 of this 2001 Act are repealed January 2, 2008. [2001 c.496 Â§7]

(Local Regulation)

Â Â Â Â Â  537.769 Local regulation of wells and water well constructors. The Legislative Assembly finds that ground water protection is a matter of statewide concern. No ordinance, order or regulation shall be adopted by a local government to regulate the inspection of wells, construction of wells or water well constructors subject to regulation by the Water Resources Commission or the Water Resources Department under ORS 537.747 to 537.795 and 537.992. [1989 c.129 Â§3]

Â Â Â Â Â  537.770 [1955 c.708 Â§30; 1957 c.341 Â§9; repealed by 1961 c.334 Â§12]

(Regulation of Ground Water Wells)

Â Â Â Â Â  537.772 Pump tests; report; rules for waiver. (1) The owner or operator of any well, except wells used for purposes listed in ORS 537.545, shall conduct a pump test at least once every 10 years and report the results of that test to the Water Resources Commission. The owner or operator may conduct the test in conjunction with normal pump service and testing or at any time more convenient to the owner or operator of the well.

Â Â Â Â Â  (2) The owner or operator shall report the results of the pump test on a form provided by the commission. The form shall include but need not be limited to the duration of the test, rate of pumping, total water level decrease and time required for 90 percent recovery of water level.

Â Â Â Â Â  (3) The commission may establish by rule criteria for waiver of the pump test requirement. [1987 c.649 Â§5]

Â Â Â Â Â  537.775 Wasteful or defective wells; permanent abandonment of old well. (1) Whenever the Water Resources Commission finds that any well, including any well exempt under ORS 537.545, is by the nature of its construction, operation or otherwise causing wasteful use of ground water, is unduly interfering with other wells or surface water supply, is a threat to health, is polluting ground water or surface water supplies, is causing substantial alteration of ground water temperatures or is causing substantial thermal interference with other wells contrary to ORS 537.505 to 537.795 and 537.992, the commission may order discontinuance of the use of the well, impose conditions upon the use of such well to such extent as may be necessary to remedy the defect or order permanent abandonment of the well according to specifications of the commission.

Â Â Â Â Â  (2) In the absence of a determination of a critical ground water area, any order issued under this section imposing conditions upon interfering wells shall provide to each party all water to which the party is entitled, in accordance with the date of priority of the water right.

Â Â Â Â Â  (3) A landowner who replaces an old well by drilling a new well shall permanently abandon the old well if the old well is within a setback as defined in well construction rules adopted by the commission. Permanent abandonment of a well located within a setback shall occur within one year after the function of the well is replaced or within one year after the water right, if applicable, is transferred to the new well, whichever is later. [1955 c.708 Â§25; 1981 c.919 Â§2; 1985 c.673 Â§71; 1987 c.442 Â§2; 1989 c.201 Â§6; 1989 c.833 Â§59; 1993 c.774 Â§12]

Â Â Â Â Â  537.777 Regulation of controlling works of wells and distribution of ground water. (1) The Water Resources Commission shall regulate or cause to be regulated the controlling works of wells and distribute ground water to secure compliance or equal and fair distribution if the commission finds that:

Â Â Â Â Â  (a) Any person or public agency is using or attempting to use any ground water or is operating or permitting the operation of any well owned or controlled by such person or public agency except upon compliance with ORS 537.505 to 537.795 and 537.992 and any applicable order or rule of the commission under ORS 537.505 to 537.795 and 537.992; or

Â Â Â Â Â  (b) It is necessary in order to secure the equal and fair distribution of ground water in accordance with the rights of the various ground water users.

Â Â Â Â Â  (2) The regulation of controlling works and distribution of ground water under subsection (1) of this section shall be as nearly as possible in the same manner as provided in ORS 540.010 to 540.130. [1957 c.341 Â§4; 1985 c.673 Â§72]

Â Â Â Â Â  537.780 Powers of Water Resources Commission; rules; limitations on authority. (1) In the administration of ORS 537.505 to 537.795 and 537.992, the Water Resources Commission may:

Â Â Â Â Â  (a) Require that all flowing wells be capped or equipped with valves so that the flow of ground water may be completely stopped when the ground water is not actually being applied to a beneficial use.

Â Â Â Â Â  (b) Enforce:

Â Â Â Â Â  (A) General standards for the construction and maintenance of wells and their casings, fittings, valves, pumps and back-siphoning prevention devices; and

Â Â Â Â Â  (B) Special standards for the construction and maintenance of particular wells and their casings, fittings, valves and pumps.

Â Â Â Â Â  (c)(A) Adopt by rule and enforce when necessary to protect the ground water resource, standards for the construction, maintenance, abandonment or use of any hole through which ground water may be contaminated; or

Â Â Â Â Â  (B) Enter into an agreement with, or advise, other state agencies that are responsible for holes other than wells through which ground water may be contaminated in order to protect the ground water resource from contamination.

Â Â Â Â Â  (d) Enforce uniform standards for the scientific measurement of water levels and of ground water flowing or withdrawn from wells.

Â Â Â Â Â  (e) Enter upon any lands for the purpose of inspecting wells, including wells exempt under ORS 537.545, casings, fittings, valves, pipes, pumps, measuring devices and back-siphoning prevention devices.

Â Â Â Â Â  (f) Prosecute actions and suits to enjoin violations of ORS 537.505 to 537.795 and 537.992, and appear and become a party to any action, suit or proceeding in any court or before any administrative body when it appears to the satisfaction of the commission that the determination of the action, suit or proceeding might be in conflict with the public policy expressed in ORS 537.525.

Â Â Â Â Â  (g) Call upon and receive advice and assistance from the Environmental Quality Commission or any other public agency or any person, and enter into cooperative agreements with a public agency or person.

Â Â Â Â Â  (h) Adopt and enforce rules necessary to carry out the provisions of ORS 537.505 to 537.795 and 537.992 including but not limited to rules governing:

Â Â Â Â Â  (A) The form and content of registration statements, certificates of registration, applications for permits, permits, certificates of completion, ground water right certificates, notices, proofs, maps, drawings, logs and licenses;

Â Â Â Â Â  (B) Procedure in hearings held by the commission; and

Â Â Â Â Â  (C) The circumstances under which the helpers of persons operating well drilling machinery may be exempt from the requirement of direct supervision by a licensed water well constructor.

Â Â Â Â Â  (i) In accordance with applicable law regarding search and seizure, apply to any court of competent jurisdiction for a warrant to seize any well drilling machine used in violation of ORS 537.747 or 537.753.

Â Â Â Â Â  (2) Notwithstanding any provision of subsection (1) of this section, in administering the provisions of ORS 537.505 to 537.795 and 537.992, the commission may not:

Â Â Â Â Â  (a) Adopt any rule restricting ground water use in an area unless the rule is based on substantial evidence in the record of the Water Resources Department to justify the imposition of restrictions.

Â Â Â Â Â  (b) Make any determination that a ground water use will impair, substantially interfere or unduly interfere with a surface water source unless the determination is based on substantial evidence. Such evidence may include reports or studies prepared with relation to the specific use or may be based on the application of generally accepted hydrogeological principles to the specific use.

Â Â Â Â Â  (3) At least once every three years, the commission shall review any rule adopted under subsection (2) of this section that restricts ground water use in an area. The review process shall include public notice and an opportunity to comment on the rule. [1955 c.708 Â§32; 1981 c.416 Â§7; 1985 c.673 Â§73; 1989 c.833 Â§60; 1995 c.549 Â§2]

Â Â Â Â Â  537.783 Reinjection of geothermal fluids; rules and standards; water pollution control facilities permit. (1) The Water Resources Commission shall adopt rules which govern the disposal by reinjection or other means of geothermal fluids derived from:

Â Â Â Â Â  (a) Geothermal or hot water wells less than 2,000 feet deep producing fluids of less than 250 degrees Fahrenheit bottom hole temperature; or

Â Â Â Â Â  (b) Geothermal or hot water wells less than 2,000 feet deep producing fluids that have been appropriated pursuant to ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall include standards whereby contamination may be determined, construction standards for reinjection wells, testing procedures for identifying aquifers, standards and procedures for determining whether adjacent aquifers are being degraded by the reinjection process, guidelines for conservation of the resource, criteria for evaluating reservoirs or zones for geothermal fluid disposal and requirements for prior approval of all geothermal fluid reinjection proposals.

Â Â Â Â Â  (3) A water pollution control facilities permit shall be obtained from the Department of Environmental Quality under ORS 468B.050 before reinjection is commenced. The Department of Environmental Quality may, by agreement with the Water Resources Commission, waive this requirement for reinjection into the reservoir from which the fluid came where adequate standards and tests have been adopted to insure the fluid and its residues are uncontaminated. [1979 c.547 Â§3; 1985 c.673 Â§74]

Â Â Â Â Â  537.785 Fees. (1) In the administration of ORS 537.505 to 537.795 and 537.992, the Water Resources Commission shall collect in advance, the fees set forth in ORS 536.050 and 539.081 for any service similar to any of those referred to in ORS 536.050 or 539.081.

Â Â Â Â Â  (2) All fees collected by the commission under subsection (1) of this section shall be paid into the General Fund of the State Treasury. [1955 c.708 Â§33; 1969 c.629 Â§1; 1979 c.67 Â§2; 1985 c.673 Â§75]

Â Â Â Â Â  537.786 [1957 c.341 Â§3; repealed by 1969 c.629 Â§3]

Â Â Â Â Â  537.787 Investigation of violation of ground water laws; remedies for violation. (1) The Water Resources Commission, upon the commissionÂs own initiative, or upon complaint alleging violation of any provision of ORS 537.505 to 537.795 and 537.992, or any rule adopted pursuant thereto, may investigate to determine whether a violation has occurred. If the investigation indicates that a violation has occurred, the commission shall notify the persons responsible for the violation, including:

Â Â Â Â Â  (a) Any well constructor involved; and

Â Â Â Â Â  (b) The landowner, if the violation involves construction, alteration, operation, abandonment or conversion of a well.

Â Â Â Â Â  (2) If, after notice and opportunity for hearing under ORS chapter 183 the commission determines that one or more violations have occurred, the commission may:

Â Â Â Â Â  (a) Provide additional time for remedy of the violation if the commission has reason to believe adequate repair or other remedy will be carried out within the specified period.

Â Â Â Â Â  (b) If one or more persons responsible for the violation hold a water well constructorÂs license, suspend, revoke or refuse to renew the license.

Â Â Â Â Â  (c) Assess a civil penalty under ORS 537.992, on the well constructor or other responsible party, including the landowner if the landowner was involved in the well construction.

Â Â Â Â Â  (d) If an involved constructor or landowner has a surety bond required by ORS 537.753 (1) or (4) in effect, make demand on the bond in an amount not to exceed the cost of remedying the violation.

Â Â Â Â Â  (e) Impose any reasonable condition on the water well constructorÂs license to insure compliance with applicable laws and provide protection to the ground water of the State of Oregon. Such action shall be conducted as a contested case proceeding according to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (f) Any other action authorized by law.

Â Â Â Â Â  (3) The commission may terminate proceedings against a person if:

Â Â Â Â Â  (a) The landowner does not permit the person involved in proceedings to be present at any inspection made by the commission; or

Â Â Â Â Â  (b) The commission determines that the person involved in proceedings is capable of complying with recommendations made by the commission, but the landowner does not permit the person to comply with the recommendations. [1985 c.615 Â§5; 1985 c.673 Â§199; 1999 c.293 Â§6]

Â Â Â Â Â  537.788 [1993 c.774 Â§8; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.789 Well identification number. (1) The well identification number provided by the Water Resources Department when the reporting requirement of ORS 537.762 is satisfied shall be recorded on the well by a person licensed under ORS 537.747 within 30 days after the associated well work is completed.

Â Â Â Â Â  (2) If a well does not have an identification number recorded on it at the time the property upon which the well is located is transferred, the owner of the property shall record on the well the identification number obtained from the Water Resources Department under ORS 537.791 within 30 days.

Â Â Â Â Â  (3) The identification number on the well shall be clearly visible to a person looking for the number and shall meet minimum standards as recommended by the ground water advisory committee appointed under ORS 536.090 and adopted by the Water Resources Commission. [1993 c.774 Â§9]

Â Â Â Â Â  537.790 [1955 c.708 Â§34; 1973 c.612 Â§15; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  537.791 Request for well identification number. (1) A landowner may apply to the Water Resources Department for a number to identify a well on the landownerÂs property.

Â Â Â Â Â  (2) The Water Resources Department shall issue a number to identify a well that has not received a number through the reporting process required for wells under ORS 537.762 within 10 days after receipt of the application. [1993 c.774 Â§10]

Â Â Â Â Â  537.792 [1985 c.615 Â§6; 1985 c.673 Â§200; 1991 c.734 Â§52; renumbered 537.992 in 1993]

Â Â Â Â Â  537.793 Effect of failure to comply with ORS 537.789 or 537.791. Failure of a seller to comply with the provisions of ORS 537.789 or 537.791 does not invalidate an instrument of conveyance of real estate. [1993 c.774 Â§11; 2005 c.14 Â§3]

Â Â Â Â Â  537.795 ORS 537.505 to 537.795 supplementary. ORS 537.505 to 537.795 and 537.992 are intended to be supplementary and in addition to and are not intended to repeal any law relating to the surface waters of this state. [1955 c.708 Â§35]

Â Â Â Â Â  537.796 Rules regarding low temperature geothermal appropriations. The Water Resources Commission shall adopt by rule an initial temperature below which low temperature geothermal appropriations shall not be protected from thermal interference caused by ground water appropriations for other purposes. [1989 c.201 Â§Â§7,8]

Â Â Â Â Â  Note: 537.796 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SURVEYORS, ENGINEERS AND GEOLOGISTS

Â Â Â Â Â  537.797 Rules for certification of surveyors, engineers and geologists. The Water Resources Commission by rule shall establish criteria for the certification of registered, professional surveyors and engineers and geologists practicing as defined in ORS 672.005 and 672.505, respectively, to conduct surveys to determine whether a permittee has completed all work necessary to perfect an appropriation of water under ORS 537.230, 537.630 and 540.530. [1987 c.542 Â§1; 1989 c.171 Â§70; 1995 c.7 Â§1]

Â Â Â Â Â  Note: 537.797, 537.798 and 537.799 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.798 Examination for certification of surveyors, engineers and geologists; fees; revocation. (1) In accordance with criteria established by the Water Resources Commission, the State Board of Examiners for Engineering and Land Surveying shall:

Â Â Â Â Â  (a) Conduct examinations for certification of registered, professional surveyors, engineers and geologists to conduct surveys to determine whether or not a permittee has completed all work necessary to perfect an appropriation of water under ORS 537.230, 537.630 and 540.530.

Â Â Â Â Â  (b) Issue certificates to any land surveyor, engineer or geologist qualifying for certification under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Collect fees for the examination and certification of water right examiners under this subsection.

Â Â Â Â Â  (2) In accordance with the provisions of ORS chapter 183 relating to contested cases, the State Board of Examiners for Engineering and Land Surveying may revoke, suspend or modify certificates issued under subsection (1) of this section.

Â Â Â Â Â  (3) The State Board of Examiners for Engineering and Land Surveying shall establish fees for the examination, certification and renewal of certification of water right examiners. The fees shall be based upon the expenses of the board in conducting a program to certify water right examiners and the expenses of the Water Resources Department in providing for examination of water right appropriations by water right examiners.

Â Â Â Â Â  (4) The board shall pay into the State Treasury all moneys received as fees under subsection (1) of this section. The State Treasurer shall credit such money to the State Board of Examiners for Engineering and Land Surveying. The moneys are continuously appropriated to the board to be used by the board in conjunction with the Water Resources Department for any expenses incurred by the board and, if approved by the Governor, any expenses incurred by the Water Resources Department in the certification, examination and review of activities of water right examiners. [1987 c.542 Â§2; 1995 c.7 Â§2]

Â Â Â Â Â  Note: See note under 537.797.

Â Â Â Â Â  537.799 Survey for issuance of water right certificate. Any person who has applied for or received a permit or a transfer to appropriate water under ORS 537.211, 537.625 or 540.530 on or before July 9, 1987, shall notify the Water Resources Department that the work has been completed and either:

Â Â Â Â Â  (1) Hire a water right examiner certified under ORS 537.798 to conduct a survey, the original to be submitted as required by the Water Resources Department, for issuance of a water right certificate; or

Â Â Â Â Â  (2) Continue to appropriate water under the water right permit or transfer issued under ORS 537.211, 537.625 or 540.530 until the Water Resources Department conducts a survey and the commission issues a water right certificate under ORS 537.250 or 537.625. [1987 c.542 Â§3]

Â Â Â Â Â  Note: See note under 537.797.

WASTE, SPRING AND SEEPAGE WATERS

Â Â Â Â Â  537.800 Waste, spring and seepage waters; laws governing. (1) All ditches now or hereafter constructed, for the purpose of utilizing waste, spring or seepage waters, shall be governed by the same laws relating to priority of right as those ditches constructed for the purpose of utilizing the waters of running streams. However, the person upon whose lands the seepage or spring waters first arise shall have the right to the use of such waters.

Â Â Â Â Â  (2) As used in this section, ÂspringÂ means a point where water emerges naturally from the earth as a result of gravity flow or artesian pressure. [Formerly 537.710; 1989 c.939 Â§2; 1991 c.200 Â§2; 1995 c.79 Â§303]

DIVERSION OF WATERS FROM BASIN OF ORIGIN

Â Â Â Â Â  537.801 Definitions; findings. (1) As used in ORS chapters 537 and 540:

Â Â Â Â Â  (a) ÂBasinÂ means one of the river basins within this state, as defined by Water Resources Department Map No. 0.2, dated 1987, and entitled ÂOregon Drainage Basins,Â unless the context requires otherwise.

Â Â Â Â Â  (b) ÂBasin of originÂ means the basin in which surface or ground water that is the subject of an application under ORS 537.211, 537.400, 537.620, 540.520, 543.210 or 543.290 is located.

Â Â Â Â Â  (2) The Legislative Assembly finds that the transport of significant quantities of water outside the boundaries of the basin of origin may have a significant impact on the water and other resources of the basin of origin.

Â Â Â Â Â  (3) Therefore, the Legislative Assembly declares that the waters of the state may not be appropriated, stored or diverted for use outside the basin of origin except in compliance with the provisions of ORS 537.801 to 537.860, including, if applicable, the prior approval of the Legislative Assembly under ORS 537.810. [1989 c.936 Â§Â§2,3]

Â Â Â Â Â  537.803 Application proposing use of water outside of basin of origin; contents. (1) When an application for appropriation of water submitted under ORS 537.211, 537.400, 537.620, 543.210, 543.290 or for a change in the place of use of an existing water right submitted under ORS 540.520 proposes use of water outside the basin of origin, the application shall include, in addition to any other information required, an analysis of the following:

Â Â Â Â Â  (a) The amount of water in the basin of origin available for future appropriation.

Â Â Â Â Â  (b) Projected future needs for water in the basin of origin.

Â Â Â Â Â  (c) Benefits presently and prospectively derived from the return flow of water used within the basin of origin that will be eliminated by the proposed out-of-basin use.

Â Â Â Â Â  (d) The correlation between surface water and ground water in the basin of origin, and whether the proposed use will be harmful to the supply of either.

Â Â Â Â Â  (e) Injury to existing water rights of other appropriators or interference with planned uses or developments within the basin of origin for which a permit has been issued or for which an application is pending.

Â Â Â Â Â  (f) Whether the proposed use will adversely affect the quantity or quality of water available for domestic or municipal use within the basin of origin.

Â Â Â Â Â  (g) Whether the proposed use will adversely affect public uses, as defined in ORS 537.332, in the basin of origin.

Â Â Â Â Â  (h) Alternative sources of water for the proposed use that would not rely on transfer of water out of its basin of origin.

Â Â Â Â Â  (2) This section shall apply only to an application filed on and after October 3, 1989.

Â Â Â Â Â  (3) This section shall not apply to an application for exchange of water under ORS 540.533 to 540.543.

Â Â Â Â Â  (4) This section shall not apply to an application for the transfer of less than 0.5 cubic feet per second of water.

Â Â Â Â Â  (5) Subsection (1) of this section shall not apply to an appropriation or diversion by a city to facilitate regional municipal water service if the city has historically transported water between the basin of origin and proposed receiving basins identified in the application. [1989 c.936 Â§4]

Â Â Â Â Â  537.805 Processing of application; hearing; action on application. Notwithstanding any other provision of ORS 537.801 to 537.809, an application governed by ORS 537.803 shall be processed as follows:

Â Â Â Â Â  (1) Upon determination that the application is acceptable, the Water Resources Commission shall conduct a comprehensive review of the application, at the applicantÂs expense.

Â Â Â Â Â  (2) When the comprehensive review is complete, the commission shall issue a preliminary analysis of the application that addresses the factors under ORS 537.803 and any other information the commission considers relevant. The preliminary analysis, or a reasonable summary, shall be published at the applicantÂs expense for three consecutive weeks in a newspaper of general circulation in the basin of origin of the proposed appropriation, diversion or impoundment.

Â Â Â Â Â  (3) Following publication, the commission shall conduct a public hearing at the applicantÂs expense, in the basin of origin. The hearing shall be for comment on the factors analyzed under ORS 537.803 and standards that otherwise apply to the proposed appropriation or transfer.

Â Â Â Â Â  (4) After considering the application, the information generated during the comprehensive review of the application, all comments received at the hearing and written comments received within 20 days after the date of the public hearing, the commission shall:

Â Â Â Â Â  (a) If the application requires legislative approval under ORS 537.810, submit a report to the Legislative Assembly that addresses all factors analyzed under ORS 537.803 and recommends whether to approve or deny the application for use of water outside the basin of origin; or

Â Â Â Â Â  (b) If the application does not require legislative approval under ORS 537.810, approve or deny the application in accordance with the procedures and standards that otherwise govern the application, giving due consideration to factors set forth in ORS 537.803. [1989 c.936 Â§5]

Â Â Â Â Â  537.807 [1989 c.939 Â§6; repealed by 1991 c.200 Â§3]

Â Â Â Â Â  537.809 Reservation of water in basin of origin. Before approving or recommending approval of an application subject to ORS 537.803, the Water Resources Commission shall reserve an amount of water adequate for future needs in the basin of origin, including an amount sufficient to protect public uses, and subordinate the out-of-basin use to that reservation. [1989 c.936 Â§6]

Â Â Â Â Â  537.810 Diversion or appropriation of waters from basin of origin without legislative consent prohibited; terms of consent; exceptions. (1) No waters located or arising within a basin shall be diverted, impounded or in any manner appropriated for diversion or use beyond the boundaries of that basin except upon the express consent of the Legislative Assembly. In the event the Legislative Assembly shall give its consent to any such request it may attach thereto such terms, conditions, exceptions, reservations, restrictions and provisions as it may care to make in the protection of the natural resources of the basin and the health and welfare of the present and future inhabitants of the basin within which the water arises or is located.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to appropriations or diversions of less than 50 cubic feet per second out of the basin of origin.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to appropriations or diversions within the Klamath River Basin as defined in ORS 542.620 or within the Goose Lake Basin as defined in ORS 542.520, so long as those statutes remain in effect.

Â Â Â Â Â  (4) This section shall not apply to an appropriation or diversion by a city to facilitate regional municipal water service if the city has historically transported water between the basin of origin and proposed receiving basins identified in the application. [Amended by 1989 c.936 Â§7]

Â Â Â Â Â  537.820 Application of provisions to waters forming common boundary between states. ORS 537.801 to 537.860 shall also apply to the waters located within the boundaries of this state of any river, stream, lake or other body of water serving as part of the common boundary of this state and any other state and over which this state has concurrent jurisdiction, except that said sections shall not apply to the diversion, impoundment or appropriation of waters for the development of hydroelectric energy, flood control, irrigation or other uses in waters forming a boundary of the state in cases where such waters are not to be diverted from the drainage basin wherein such waters are located.

Â Â Â Â Â  537.830 Condemnation of waters for use outside basin of origin. No person, or agency of any state or of the United States, shall attempt to condemn any waters within the boundaries of this state for use outside the basin of origin without first complying with the requirements of ORS 537.801 to 537.810 and this section. [Amended by 1989 c.936 Â§8]

Â Â Â Â Â  537.835 City of Walla Walla, Washington, may appropriate, impound and divert certain waters from Mill Creek. (1) Pursuant to the provisions of ORS 537.810, consent is hereby given to the City of Walla Walla, a municipal corporation of the State of Washington, to appropriate, impound and divert certain waters from Mill Creek, a tributary of the Walla Walla River, located in Township 6 North, Range 38, E.W.M., Umatilla County, Oregon, for the beneficial use of both the State of Oregon and within the City of Walla Walla, State of Washington, subject to the following terms and conditions:

Â Â Â Â Â  (a) The City of Walla Walla shall pay the entire cost of constructing and maintaining this project; and

Â Â Â Â Â  (b) The City of Walla Walla shall employ only residents and inhabitants of the State of Oregon in the construction and maintenance of the project.

Â Â Â Â Â  (2) The Water Resources Commission may from time to time direct that a designated portion of the impounded waters shall be held in the State of Oregon for fire protection, for use by Oregon residents, for wildlife habitat needs, and to maintain proper stream flow during the summer months.

Â Â Â Â Â  (3) Prior to commencing construction, the City of Walla Walla shall make application for such appropriation, impoundment and diversion to the Water Resources Commission and such appropriation, impoundment and diversion shall be allowed upon such additional terms, conditions, reservations, restrictions and provisions, including minimum stream flow, as the Water Resources Commission shall impose for the protection and benefit of the State of Oregon. [1975 c.732 Â§2; 1985 c.673 Â§76]

Â Â Â Â Â  537.840 Legislative consent; filing of certified copy; appropriation rights and procedure. Upon receiving legislative permission to appropriate waters under ORS 537.801 to 537.860, the permittee, upon filing in the Water Resources Department a certified copy of the Act, certified to by the Secretary of State, may proceed to obtain an appropriation of waters in the manner provided by the laws of this state for the appropriation of waters for beneficial use, subject to all existing rights and valid prior appropriations and subject to the terms, conditions, exceptions, reservations, restrictions and provisions of such legislative consent. [Amended by 1985 c.673 Â§77]

Â Â Â Â Â  537.850 Suits to protect state interests; right of redress to private persons. In the event of any violation or attempt to violate any of the provisions of ORS 537.801 to 537.860, the Governor shall cause to be instituted such suits and actions as may be necessary to protect and defend the sovereign rights and interests of the state in the premises. Persons are given right of redress against such violator at private suit or action under any appropriate remedy at law or in equity.

Â Â Â Â Â  537.855 Domestic water supply district permitted to divert water out of state; conditions. (1) Pursuant to the provisions of ORS 537.810, consent is hereby given to any domestic water supply district formed under ORS chapter 264 to permit the diversion of water for use on property a portion of which is within a state adjoining Oregon, subject to the following conditions:

Â Â Â Â Â  (a) The majority of the property is within Oregon.

Â Â Â Â Â  (b) The property is developed with economic benefit to Oregon as well as to the adjoining state, in the judgment of the domestic water supply district.

Â Â Â Â Â  (c) The costs of the diversion are borne by the developer or owner of the property.

Â Â Â Â Â  (d) The developer employs only residents of Oregon in the construction necessary for the diversion of water.

Â Â Â Â Â  (2) The diversion of water under this section shall be subject to additional terms, conditions, reservations, restrictions and provisions as the Water Resources Commission shall impose for the protection and benefit of the State of Oregon. [1985 c.572 Â§2; 1987 c.158 Â§115]

Â Â Â Â Â  537.860 Vested rights protected. ORS 537.810 to 537.850 shall not affect any valid prior appropriation or water right existing on May 12, 1951.

Â Â Â Â Â  537.870 Out-of-state municipalities; acquisition of land and water rights in Oregon. Subject to the limitations imposed by ORS 537.801 to 537.860, any municipal corporation of any state adjoining Oregon may acquire title to any land or water right within Oregon, by purchase or condemnation, which lies within any watershed from which the municipal corporation obtains or desires to obtain its water supply.

PENALTIES

Â Â Â Â Â  537.990 Criminal penalties. (1) Violation of ORS 537.130 (2) is punishable, upon conviction, by a fine of not less than $10 nor more than $250, or by imprisonment in the county jail for not more than six months, or both.

Â Â Â Â Â  (2) Any person who willfully diverts or uses water to the detriment of others without compliance with law shall be punished as provided in subsection (1) of this section. The possession or use of water, except when a right of use is acquired in accordance with law, shall be prima facie evidence of the guilt of the person using it.

Â Â Â Â Â  (3) Violation of ORS 537.535 (1) is punishable, upon conviction, by a fine of not less than $10 nor more than $250, or by imprisonment in the county jail for not more than six months, or both. Violation of ORS 537.747 is a Class B misdemeanor.

Â Â Â Â Â  (4) Justice courts shall have concurrent jurisdiction with the circuit courts in the trial of all violations under this section. [Subsection (3) enacted as 1955 c.708 Â§36; 1963 c.293 Â§3; 1981 c.416 Â§8]

Â Â Â Â Â  537.992 Civil penalties; schedule of penalties; rules. (1) In addition to any other remedy provided by law, the Water Resources Commission may impose a civil penalty against any person who, in the construction of a well, violates any provision of ORS 537.747 to 537.795 and 537.992, or any rule promulgated pursuant thereto. A civil penalty shall be in an amount determined by the commission in accordance with the rules adopted under subsection (2) of this section. However, the commission shall not impose a civil penalty under this section if the commission, by exercising other authority granted under ORS 537.505 to 537.795 and 537.992, causes the person to comply with the provisions of ORS 537.747 to 537.795 and 537.992 or rules adopted thereunder.

Â Â Â Â Â  (2) The commission shall adopt by rule a schedule of penalties for violation of ORS 537.747 to 537.795 and 537.992, not to exceed $1,000 for each occurrence defined in the rules as a major violation, and not to exceed $250 for each occurrence defined in the rules as a minor violation. Under no circumstances may a penalty for a violation of ORS 537.762 or 537.765 exceed $250.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) All amounts recovered under this section shall be deposited in the General Fund. [Formerly 537.792]

_______________



Chapter 538

Chapter 538 Â Withdrawal of Certain Waters From Appropriation; Special Municipal and County Water Rights

2005 EDITION

SPECIAL PROVISIONS

WATER LAWS

DIVERSION BY MORROW COUNTY

538.010Â Â Â Â  Waters diverted from Ditch Creek; rights of use and appropriation; certificate; time limitation

538.020Â Â Â Â  Acquisition of property necessary for storage and diversion

WITHDRAWALS FROM APPROPRIATION

538.110Â Â Â Â  Tumalo Creek, Deschutes County; diversion prohibited; excepted uses; existing rights

538.120Â Â Â Â  Silver Creek, Marion County, and Brushes Creek, Curry County, and tributaries; diversion prohibited

538.125Â Â Â Â  Certain appropriations vested notwithstanding ORS 538.120

538.130Â Â Â Â  Condemnation of lands for park; vested and riparian rights not affected

538.140Â Â Â Â  Diamond Lake and tributaries; diversion, interruption or appropriation of waters prohibited; excepted uses

538.150Â Â Â Â  Hackett Creek, Clackamas County, and tributaries; appropriation, condemnation and diversion prohibited; protection of fish

538.160Â Â Â Â  Hackett Creek; vested rights not affected; condemnation of land for park not prevented

538.170Â Â Â Â  Johnson Creek in Multnomah and Clackamas Counties; limitations on appropriation or diversion

538.180Â Â Â Â  Johnson Creek; existing rights; condemnation of land for park

538.190Â Â Â Â  Lake of the Woods and tributaries, Klamath County; diversion, interruption or appropriation of waters prohibited; excepted uses

538.200Â Â Â Â  Streams forming waterfalls near Columbia River Highway; withdrawal from appropriation or condemnation; diversion or interruption prohibited

538.210Â Â Â Â  Condemnation of lands for park not prevented; vested and riparian rights not affected; condemnation of lands or appropriation of waters for fish culture not prevented

538.220Â Â Â Â  Waters of Mill and Barr Creeks, Jackson County, withdrawn; exceptions

538.230Â Â Â Â  Vested water rights not affected; condemnation for park not prevented

538.251Â Â Â Â  Tributaries of Columbia River; limitations on appropriation or diversion

538.260Â Â Â Â  Existing rights not affected; appropriation and use for certain purposes permitted

538.270Â Â Â Â  Rogue River; withdrawal from appropriation; excepted water uses; tributaries

538.280Â Â Â Â  McNulty Creek; withdrawal from appropriation; exceptions

538.290Â Â Â Â  McNulty Creek; existing rights not affected

538.300Â Â Â Â  Milton Creek and tributaries; withdrawal from appropriation; exception; existing rights

MUNICIPAL WATER SUPPLY

538.410Â Â Â Â  Confirmation of water rights acquired prior to February 24, 1909, for municipal supply; rejection of applications injurious to municipal supply; statements of supply

538.420Â Â Â Â  PortlandÂs right to waters of Bull Run and Little Sandy Rivers; vested rights not impaired; applicability of law

538.430Â Â Â Â  Medford and Eagle Point Irrigation District; right to waters of Big Butte Creek; generation, sale and distribution of electric energy by irrigation district

538.440Â Â Â Â  Bend; right to waters of Tumalo Creek

538.450Â Â Â Â  Pendleton; right to waters of Umatilla River; notice of intent; agreement with tribes

DIVERSION BY MORROW COUNTY

Â Â Â Â Â  538.010 Waters diverted from Ditch Creek; rights of use and appropriation; certificate; time limitation. (1) The waters of Ditch Creek which were diverted to and became a part of the waters of Willow Creek, under the provisions of chapter 324, Oregon Laws 1939, are subject to the same rights of use and appropriation as the original waters of Willow Creek.

Â Â Â Â Â  (2) The right of the county court of Morrow County to divert and store the waters of Ditch Creek, acquired under the certificate issued by the Water Resources Director licensing such diversion and storage, shall date from the time the application to divert and store such waters was filed. The waters shall be used for the purposes, in the manner and under the conditions set forth in the certificate, for such time as the use is for the public interest. If the waters are not used under the license for a five-year period, the license shall expire.

Â Â Â Â Â  538.020 Acquisition of property necessary for storage and diversion. The county court of Morrow County may, for the purposes set forth in chapter 324, Oregon Laws 1939, acquire, in the name of the county and for the use of the public, by purchase, eminent domain proceedings, lease, grant, gift, bequest, devise or any other legal means, real and personal property, rights of way, easements and other property rights or privileges necessary to effect the storage and diversion of the waters referred to in that Act, and maintain and care for such property and rights in the manner provided by statute for the care and maintenance of other county property.

WITHDRAWALS FROM APPROPRIATION

Â Â Â Â Â  538.110 Tumalo Creek, Deschutes County; diversion prohibited; excepted uses; existing rights. For the purpose of maintaining and perpetuating the recreational and scenic resources of Oregon, the waters of that portion of Tumalo Creek, in Deschutes County, situated above a point one-half mile above the intake of the Columbia Southern Canal in section 2, township 18 south, range 10 east, Willamette Meridian, in Deschutes County, shall not be diverted for any purposes whatsoever, except for municipal, domestic and stock uses. Nothing in this section shall be construed to impair any vested rights existing as of June 4, 1929, in the creek or its tributaries. This section shall not apply to the waters of the south fork of Tumalo Creek. [Amended by 1959 c.223 Â§1]

Â Â Â Â Â  538.120 Silver Creek, Marion County, and Brushes Creek, Curry County, and tributaries; diversion prohibited. The waters of the north and south forks of Silver Creek and of all tributaries thereof above the confluence of the north and south forks of Silver Creek, all in Marion County, also Brushes Creek and all its tributaries in township 33 south, range 14 west, Willamette Meridian, in Curry County, are withdrawn from appropriation or condemnation, and shall not be diverted or interrupted for any purpose whatsoever, except for use in state parks and except as set forth in ORS 538.130 and section 2 of chapter 480, Oregon Laws 1965. [Amended by 1965 c.480 Â§1]

Â Â Â Â Â  538.125 Certain appropriations vested notwithstanding ORS 538.120. All appropriations made under the provisions of section 2, chapter 480, Oregon Laws 1965, shall become vested when completed as provided by ORS 537.250. Any person having obtained a vested water right prior to April 19, 1967, under the provisions of section 2, chapter 480, Oregon Laws 1965, may apply to the Water Resources Commission for an increase of vested water rights, as provided by ORS chapter 537. [1967 c.169 Â§1; 1985 c.673 Â§78]

Â Â Â Â Â  538.130 Condemnation of lands for park; vested and riparian rights not affected. ORS 538.120 shall not prevent the condemnation for public park purposes of any lands through which any of the streams flow, nor affect vested rights or the rights of riparian proprietors of such lands in or to the water of the creeks or streams.

Â Â Â Â Â  538.140 Diamond Lake and tributaries; diversion, interruption or appropriation of waters prohibited; excepted uses. In order to maintain, increase and perpetuate game fish and game fish propagation within Oregon, the waters or use of the waters of Diamond Lake and its tributaries situated in Douglas County shall not be diverted, interrupted or appropriated for any purpose whatsoever, except for domestic use on contiguous and surrounding land or other water uses necessary to maintain, increase and perpetuate game fish and game fish propagation in Diamond Lake and its tributaries. [Amended by 1999 c.252 Â§1]

Â Â Â Â Â  538.150 Hackett Creek, Clackamas County, and tributaries; appropriation, condemnation and diversion prohibited; protection of fish. The waters of Hackett Creek, a tributary of the Sandy River located in Clackamas County, and of the tributaries of Hackett Creek, are withdrawn from appropriation or condemnation and shall not be diverted or interrupted for any purpose whatsoever, except for protecting fish life therein by the State Fish and Wildlife Commission.

Â Â Â Â Â  538.160 Hackett Creek; vested rights not affected; condemnation of land for park not prevented. ORS 538.150 shall not affect vested water rights or prevent condemnation for public park purposes of lands through which Hackett Creek or its tributaries flow.

Â Â Â Â Â  538.170 Johnson Creek in Multnomah and Clackamas Counties; limitations on appropriation or diversion. (1) Except as provided in subsection (2) of this section, the waters of Johnson Creek, a tributary of the Willamette River and located in Multnomah and Clackamas Counties and all tributaries thereof, except flows of Crystal Springs Creek and its tributaries in excess of 10 cubic feet per second measured at the mouth of Crystal Springs Creek:

Â Â Â Â Â  (a) Are withdrawn from appropriation or condemnation; and

Â Â Â Â Â  (b) Shall not be diverted or interrupted for any purpose whatsoever, except for the purpose of protecting fish life therein by the State Department of Fish and Wildlife or for the purpose of developing hydroelectric power not to exceed 25 theoretical horsepower if such hydroelectric development does not diminish perennial stream flow required for the maintenance of fish life.

Â Â Â Â Â  (2) The tributaries withdrawn from appropriation and condemnation, but not the main channel, of Johnson Creek are open to appropriation and storage from December 1 to June 1 of each year. Water stored during this period may be used at any time. [Amended by 1953 c.221 Â§2; 1965 c.249 Â§1; 1973 c.50 Â§1; 1979 c.360 Â§1]

Â Â Â Â Â  538.180 Johnson Creek; existing rights; condemnation of land for park. ORS 538.170 shall not affect rights to the use of Johnson Creek recognized or acquired pursuant to section 2, chapter 273, Oregon Laws 1935; nor shall anything contained in ORS 538.170 prevent condemnation for public park purposes of lands through which Johnson Creek flows.

Â Â Â Â Â  538.190 Lake of the Woods and tributaries, Klamath County; diversion, interruption or appropriation of waters prohibited; excepted uses. In order to maintain, increase and perpetuate game fish and game fish propagation within Oregon, the waters or use of the waters of Lake of the Woods and its tributaries, situated in Klamath County, not already appropriated, shall not be diverted, interrupted or appropriated for any purpose whatsoever, except for domestic use on contiguous and surrounding land.

Â Â Â Â Â  538.200 Streams forming waterfalls near Columbia River Highway; withdrawal from appropriation or condemnation; diversion or interruption prohibited. The following streams and waters thereof forming waterfalls or cascades in view of, or near, the Columbia River Highway, from Sandy River to Hood River, the first 17 of which are in Multnomah County and the remainder of which are in Hood River County, are withdrawn from appropriation or condemnation, and shall not be diverted or interrupted for any purpose whatsoever, except as mentioned in ORS 538.210:

Â Â Â Â Â  (1) Latourell CreekÂforming Latourell Falls.

Â Â Â Â Â  (2) An unnamed stream whose waterfall is approximately at the southwest quarter of the southwest quarter of the northwest quarter of section 28, township 1 north, range 5 east, at the northern edge of Tax Lot 27/28. The fall is on the south side of the old Columbia River Highway 0.7 mile west of the highway bridge at Young Creek.

Â Â Â Â Â  (3) An unnamed stream whose waterfall is approximately at the southeast quarter of the southwest quarter of the northwest quarter of section 28, township 1 north, range 5 east, at the northern intersection of Tax Lot 27/26. The falls are on the south side of the old Columbia River Highway 0.6 mile west of the highway bridge at Young Creek.

Â Â Â Â Â  (4) An unnamed stream whose waterfall is approximately at the northeast quarter of the northeast quarter of the northwest quarter of section 28, township 1 north, range 5 east, Tax Lot 3. The falls are on the south side of the old Columbia River Highway 0.1 mile west of the highway bridge at Young Creek.

Â Â Â Â Â  (5) Young CreekÂforming Shepperd Dell Falls.

Â Â Â Â Â  (6) Bridal Veil CreekÂforming Bridal Veil Falls.

Â Â Â Â Â  (7) Coopey Falls Creek.

Â Â Â Â Â  (8) Mist Falls Creek.

Â Â Â Â Â  (9) Wahkeena CreekÂforming Wahkeena Falls, formerly known as Gordon Falls.

Â Â Â Â Â  (10) Multnomah CreekÂforming Multnomah Falls.

Â Â Â Â Â  (11) Oneonta CreekÂforming Oneonta Falls and Gorge.

Â Â Â Â Â  (12) Horse Tail CreekÂforming Horse Tail Falls.

Â Â Â Â Â  (13) Tumalt Creek.

Â Â Â Â Â  (14) McCord Creek, formerly known as Kelly CreekÂforming Elowah Falls.

Â Â Â Â Â  (15) Moffatt CreekÂforming Wahe Falls.

Â Â Â Â Â  (16) Tanner CreekÂforming Wahclella Falls.

Â Â Â Â Â  (17) Eagle CreekÂforming Metlako Falls.

Â Â Â Â Â  (18) Ruckle Creek, formerly known as DeadmanÂs Creek.

Â Â Â Â Â  (19) Herman Creek.

Â Â Â Â Â  (20) Grays Creek.

Â Â Â Â Â  (21) Gorton CreekÂforming Gorton Creek Falls.

Â Â Â Â Â  (22) Harphan Creek.

Â Â Â Â Â  (23) Summit CreekÂforming Camp Benson Falls.

Â Â Â Â Â  (24) Lindsey CreekÂforming Lindsey Falls.

Â Â Â Â Â  (25) Spring Creek, also known as Wonder CreekÂforming Lancaster Falls.

Â Â Â Â Â  (26) Warren Creek.

Â Â Â Â Â  (27) Cabin Creek.

Â Â Â Â Â  (28) Starvation CreekÂforming Starvation Falls.

Â Â Â Â Â  (29) Viento Creek.

Â Â Â Â Â  (30) Perham Creek.

Â Â Â Â Â  (31) Phelps Creek, except those creeks which are tributary to Phelps Creek and which arise in the north one-half of section 5, township 2 north, range 10 east of the Willamette Meridian, subject to prior rights. [Amended by 1953 c.48 Â§2; 1985 c.261 Â§1]

Â Â Â Â Â  538.210 Condemnation of lands for park not prevented; vested and riparian rights not affected; condemnation of lands or appropriation of waters for fish culture not prevented. ORS 538.200 shall not prevent the condemnation for public park purposes of any lands through which any of the streams flow; nor affect vested rights or the rights of riparian proprietors of such lands in or to the waters of the creeks or streams; nor prevent the condemnation of any lands through which any of the streams flow, for the purpose of establishing, maintaining and operating thereon salmon fish culture work, nor prevent the State Fish and Wildlife Commission from appropriating any waters for fish culture work; nor prevent the appropriation, for irrigation purposes, of waters between the Union Pacific Railroad tracks and the Columbia River that flow from any of the streams other than Herman Creek; provided, that no waters shall be taken from above the falls in the streams mentioned in ORS 538.200. [Amended by 1978 s.s. c.2 Â§1]

Â Â Â Â Â  538.220 Waters of Mill and Barr Creeks, Jackson County, withdrawn; exceptions. (1) The waters described as follows are withdrawn from appropriation or condemnation, and shall not be diverted or interrupted for any purpose whatsoever, except for domestic purposes and protecting fish life therein by the State Fish and Wildlife Commission:

Â Â Â Â Â  (a) The waters of Mill Creek, in Jackson County, beginning in section 22, township 31 south, range 4 east, Willamette Meridian, running thence southwesterly through township 31 south, range 3 east, Willamette Meridian, and township 32 south, range 3 east, Willamette Meridian, to a junction with the Rogue River in section 32, township 32 south, range 3 east, Willamette Meridian, together with the tributaries of said Mill Creek; and

Â Â Â Â Â  (b) Barr Creek, in Jackson County, beginning in section 1, township 32 south, range 3 east, Willamette Meridian, and in section 6 and section 7, township 32 south, range 4 east, Willamette Meridian, running thence in a general southwesterly direction through township 32 south, range 3 east, Willamette Meridian, to a junction with the Rogue River in section 32, township 3 east, Willamette Meridian, together with the tributaries of said Barr Creek.

Â Â Â Â Â  (2) Subsection (1) of this section shall not prevent the appropriation of the waters of Mill Creek, in Jackson County, for the development of hydroelectric power not to exceed one megawatt if:

Â Â Â Â Â  (a) The hydroelectric project is located on Mill Creek at a point at least two miles above the confluence of Mill Creek and the Rogue River;

Â Â Â Â Â  (b) All water appropriated from the stream is returned to the stream at a point at least one-half mile above the confluence of Mill Creek and the Rogue River; and

Â Â Â Â Â  (c) The facility will be constructed and operated in compliance with recommendations by the State Department of Fish and Wildlife concerning fish conservation, including stream flow requirements based upon biological criteria. [Amended by 1959 c.104 Â§1; 1983 c.650 Â§1]

Â Â Â Â Â  538.230 Vested water rights not affected; condemnation for park not prevented. ORS 538.220 shall not affect vested water rights or prevent condemnation for public park purposes of lands through which Mill and Barr Creeks or their tributaries flow.

Â Â Â Â Â  538.240 [Repealed by 1963 c.95 Â§1]

Â Â Â Â Â  538.250 [Repealed by 1953 c.222 Â§3]

Â Â Â Â Â  538.251 Tributaries of Columbia River; limitations on appropriation or diversion. Except as otherwise provided in this section, the following waters, all being tributaries of the Columbia River, are withdrawn from appropriation and shall not be diverted or interrupted for any purpose, except for protecting fish life therein by the State Fish and Wildlife Commission:

Â Â Â Â Â  (1) Clatskanie River and its tributaries, except Fall Creek in Columbia County, for purposes of hydroelectric generation if the facility is constructed and operated in compliance with recommendations by the State Department of Fish and Wildlife concerning fish conservation, including stream flow requirements based upon biological criteria.

Â Â Â Â Â  (2) Klaskanine River and its tributaries in Clatsop County except an unnamed tributary of the South Fork Klaskanine River in Clatsop County, on which there is located an existing fish culture project, for purposes of hydroelectric generation if the facility is less than 100 horsepower and the electricity generated is for use in conjunction with the existing fish culture project.

Â Â Â Â Â  (3) Lewis and Clark River in Clatsop County.

Â Â Â Â Â  (4) Sandy River and its tributaries in Multnomah and Clackamas Counties, except:

Â Â Â Â Â  (a) Beaver Creek and its tributaries.

Â Â Â Â Â  (b) Buck Creek and its tributaries.

Â Â Â Â Â  (c) The tributary of the Sandy River in Multnomah County which empties into the Sandy River near the north quarter corner, section 10, township 1 south, range 4 east, Willamette Meridian, and its tributaries, and is locally known as Big Creek.

Â Â Â Â Â  (d) All tributaries, but not the main channel, of the Sandy River are open for appropriation and storage from December 1 to June 1 of each year. Water stored during this period may be used at any time.

Â Â Â Â Â  (e) Trout Creek in Multnomah County and its tributaries.

Â Â Â Â Â  (5) Scappoose Creek in Columbia County.

Â Â Â Â Â  (6) Tillasqua Creek in Clatsop County. [1953 c.222 Â§2; 1961 c.366 Â§1; 1971 c.139 Â§1; 1983 c.807 Â§4; 1987 c.392 Â§1]

Â Â Â Â Â  538.260 Existing rights not affected; appropriation and use for certain purposes permitted. ORS 538.251 shall not affect any existing rights to appropriate or use water, or any renewals or extensions thereof, or prevent appropriation and use of such water for domestic, stock, municipal, fish culture, aesthetic, recreational, or public park purposes. [Amended by 1971 c.139 Â§2]

Â Â Â Â Â  538.270 Rogue River; withdrawal from appropriation; excepted water uses; tributaries. Subject to water rights existing on May 26, 1967, the waters flowing in the main channel of the Rogue River from its intersection with the south line of section 27, township 33 south, range 1 east of the Willamette Meridian in Jackson County, to its confluence with the Pacific Ocean, are withdrawn from appropriation; except that this section shall not prevent the appropriation and use of such waters for domestic, stock, irrigation, municipal, fish, wildlife, recreation and road maintenance purposes, nor prevent the appropriation, diversion and use of the waters of any stream tributary to the river. [Amended by 1959 c.205 Â§1; 1967 c.310 Â§1; 1989 c.291 Â§1]

Â Â Â Â Â  538.280 McNulty Creek; withdrawal from appropriation; exceptions. The waters of McNulty Creek, a tributary of Scappoose Bay, in Columbia County, are withdrawn from appropriation except for storage during the period beginning November 1 and ending on March 31 of each year in reservoirs not constructed in the channel of McNulty Creek below a line one mile west of the range line between ranges 1 and 2 west, Willamette Meridian. [Amended by 1955 c.82 Â§1]

Â Â Â Â Â  538.290 McNulty Creek; existing rights not affected. ORS 538.280 shall not affect any existing rights to the waters of McNulty Creek that have been acquired or are in the process of being acquired under the water laws of this state. [Amended by 1955 c.82 Â§2]

Â Â Â Â Â  538.300 Milton Creek and tributaries; withdrawal from appropriation; exception; existing rights. The unappropriated waters of Milton Creek and its tributaries, in Columbia County, are withdrawn from appropriation except for domestic use through the year and storage during the period beginning November 1 and ending April 30 of each year. Nothing contained in this section shall impair the existing rights of any person to the use of such waters.

MUNICIPAL WATER SUPPLY

Â Â Â Â Â  538.410 Confirmation of water rights acquired prior to February 24, 1909, for municipal supply; rejection of applications injurious to municipal supply; statements of supply. All rights to the waters of the lakes, rivers and streams of this state acquired before February 24, 1909, for the purposes of municipal water supply are confirmed, and no rights acquired under the Water Rights Act (as defined in ORS 537.010) shall impair the rights of any municipal corporation to waters taken before February 24, 1909. The Water Resources Commission shall reject, or grant subject to municipal use, all applications where, in the commissionÂs judgment, the appropriation of the waters applied for impairs a municipal water supply. Municipal corporations of the state, on request of the Water Resources Commission, shall furnish a statement of the amount and source of the municipal water supply, with probable increase or extension of the same. [Amended by 1985 c.673 Â§79]

Â Â Â Â Â  538.420 PortlandÂs right to waters of Bull Run and Little Sandy Rivers; vested rights not impaired; applicability of law. (1) Exclusive right to the use of waters of Bull Run and Little Sandy Rivers is granted to the City of Portland. However, the Water Rights Act (as defined in ORS 537.010) shall not impair the rights of any person who, on February 24, 1909, had any vested right to or valid appropriation or bona fide notice of appropriation of the waters of either Bull Run River or Little Sandy River, under laws theretofore in effect or under any valid contract or deed of conveyance theretofore made with or by the City of Portland.

Â Â Â Â Â  (2) ORS 541.010 to 541.080 shall not apply to Bull Run Creek or River.

Â Â Â Â Â  538.430 Medford and Eagle Point Irrigation District; right to waters of Big Butte Creek; generation, sale and distribution of electric energy by irrigation district. (1) Subject to water rights existing on May 29, 1925, the City of Medford, in Jackson County, is granted the exclusive right to use for municipal purposes all the waters of Big Butte Creek, a tributary of Rogue River situated in Jackson County, and of the springs at the head which form the creek, and of its tributaries. The City of Medford, any of its officers, and others on its behalf may appropriate all the waters for these purposes and an application therefor may be made for the benefit of the city, either by it in its own name, or by any of its officers or by any other person on its behalf. No person shall appropriate or be granted a permit to use any of the waters except as provided in this section, and for the use and benefit of the city. But the City of Medford may, under this grant, divert such waters from their watershed and convey them to the city and elsewhere for use by it for municipal purposes, either within or without the city limits. All of such waters are withdrawn from future appropriation, except for such use and benefit of the City of Medford; provided however, that the Eagle Point Irrigation District may establish and use an additional point of diversion below the diversion point in use on April 1, 1953, under its permit number 6396 which authorizes the appropriation of not to exceed 100 cubic feet per second.

Â Â Â Â Â  (2) Subject to rights existing on July 21, 1953, to the use of the waters of Big Butte Creek, and of the springs at the head which form the creek, and of its tributaries, including the rights granted in subsection (1) of this section to the City of Medford to the use of such waters and the right of future appropriation of such waters, the Eagle Point Irrigation District is granted the right to appropriate and use up to and including 100 cubic feet per second of the waters of Big Butte Creek, using the diversion site of the Eagle Point Irrigation District existing on April 1, 1953, for the purpose of generating electric energy; provided, however, that not less than 10 cubic feet per second of said waters shall be permitted to pass said diversion point and remain in the channel of said stream at all times other than times when said waters are diverted for irrigation purposes. The Eagle Point Irrigation District may:

Â Â Â Â Â  (a) Enter into such contracts and perform such other acts as it deems necessary or desirable for the generation of electric energy and the construction and maintenance of facilities for the generation of electric energy.

Â Â Â Â Â  (b) Enter into such arrangements as it deems proper for the use, sale or distribution of the electric energy which is generated.

Â Â Â Â Â  (3) In performing any of the acts under subsection (2) of this section, the Eagle Point Irrigation District shall not be deemed a public utility as defined in ORS 757.005.

Â Â Â Â Â  (4) Subsections (1) and (2) of this section shall not prevent the appropriation of the waters of Clark Creek, in Jackson County, for the development of hydroelectric power not to exceed two megawatts if the facility will be constructed and operated in compliance with recommendations by the State Department of Fish and Wildlife concerning fish conservation, including stream flow requirements based upon biological criteria. [Amended by 1953 c.572 Â§2; 1963 c.231 Â§1; 1983 c.650 Â§2]

Â Â Â Â Â  538.440 Bend; right to waters of Tumalo Creek. Whenever the City of Bend, Deschutes County, shall have acquired the right to appropriate or use from the Deschutes River at least 11 cubic feet per second of water for delivery into the feed canal belonging to Deschutes County Municipal Improvement District, which feed canal is now supplied from the Deschutes River at a diversion located in or near Bend, then the city may take from the direct flow of Tumalo Creek, in Deschutes County, not to exceed 11 cubic feet per second of water for providing a supply of water for domestic and municipal purposes; provided, however, that should the waters of the Deschutes River so acquired for the purpose of the exchange be appurtenant to lands calling for a different point of diversion, the place of use and point of diversion of the water may be changed to meet the requirements of this section.

Â Â Â Â Â  538.450 Pendleton; right to waters of Umatilla River; notice of intent; agreement with tribes. (1) Subject to water rights existing on March 8, 1941, there is granted to the City of Pendleton, Umatilla County, and its water commission, the exclusive right to use for public or municipal purposes or use, or for the general use and benefit of people within or without the city, all waters of the north fork of the Umatilla River, the springs at the head which form the stream, and its tributaries to the confluence of the north fork with the main stream of the Umatilla River in the northwest quarter of section 22, township 3 north of range 37 east of the Willamette Meridian, which north fork is a tributary of the Umatilla River situated in Umatilla County.

Â Â Â Â Â  (2) The City of Pendleton, its water commission, any of the cityÂs agents, agencies and officers, and others on its behalf, may appropriate all such waters for these purposes and uses for the benefit and use of the city, as above set forth, either by the city in its own name, or by any of its agents, agencies or officers or by any other persons on its behalf.

Â Â Â Â Â  (3) No person shall appropriate or be granted a permit to the use of any of such waters, except as provided in this section. But the City of Pendleton may, under this grant, divert such waters from their watershed and convey them to the city and elsewhere for use by it for public or municipal purposes or use or for the general use and benefit of people within or without the city. All of such waters are withdrawn from future appropriation, except for use and benefit of the city as set forth in this section.

Â Â Â Â Â  (4) The point of diversion of a water right granted under this section may be exercised at the main stem of the Umatilla River situated in Umatilla County to a point not below the westerly city limit of the City of Pendleton.

Â Â Â Â Â  (5) Prior to exercising the right granted under this section, the City of Pendleton shall submit to the Water Resources Department a notice of intent to exercise the right. The notice of intent shall be made on a form prescribed by the department and shall set forth:

Â Â Â Â Â  (a) The name and mailing address of the applicant;

Â Â Â Â Â  (b) The source of the water supply including the name and mailing address of any owner of the land upon which the source of the water supply is located;

Â Â Â Â Â  (c) The nature and the amount of the proposed use;

Â Â Â Â Â  (d) The time within which construction of the right is proposed to begin;

Â Â Â Â Â  (e) The time required to complete construction of the right;

Â Â Â Â Â  (f) The time required for the complete application of the water to the proposed beneficial use;

Â Â Â Â Â  (g) The point of diversion of the exercise of the right; and

Â Â Â Â Â  (h) Any other information required by the department that is necessary to understand the nature of the proposed project.

Â Â Â Â Â  (6) Prior to submitting a notice of intent pursuant to subsection (5) of this section, the City of Pendleton shall hold a public meeting in the water basin in which the right is located to discuss the proposed project and receive comments from the public.

Â Â Â Â Â  (7) Within 14 days after receiving a notice of intent submitted pursuant to subsection (5) of this section, the department shall, in the weekly notice published by the department, give public notice of the submission of the notice of intent.

Â Â Â Â Â  (8) The Confederated Tribes of the Umatilla Indian Reservation and the City of Pendleton have entered into an agreement addressing the development and use of the City of PendletonÂs water rights in the Umatilla River and the impact on tribal interests from such development. The agreement includes implementation of the minimum stream flow in the main stem of the Umatilla River resulting from the exercise by the City of Pendleton of its surface water right of the north fork of the Umatilla River under this section. The City of Pendleton shall exercise such right consistent with the agreement or successor agreements between the City of Pendleton and the tribes provided in this subsection. In no event will the City of Pendleton exercise the right granted under this section so as to reduce stream flows in the Umatilla River to be less than state in-stream water rights for the Umatilla River existing as of January 1, 2002. [Amended by 1995 c.359 Â§1; 2001 c.298 Â§1]

_______________



Chapter 539

Chapter 539 Â Determination of Water Rights Initiated Before February 24, 1909; Determination of Water Rights of Federally Recognized Indian Tribes

2005 EDITION

DETERMINATION OF WATER RIGHTS

WATER LAWS

WATER RIGHTS BEFORE 1909

539.005Â Â Â Â  Purpose of chapter; rules

539.010Â Â Â Â  Protection of water rights vested or initiated prior to February 24, 1909

539.015Â Â Â Â  Certification of statements of claimants; oaths

539.021Â Â Â Â  Determination by Water Resources Director of rights of claimants; transfer of action to director

539.030Â Â Â Â  Notice of investigation of stream

539.040Â Â Â Â  Notice of hearing by director

539.070Â Â Â Â  Hearing by director; adjournments

539.081Â Â Â Â  Fees; exemption; disposition

539.090Â Â Â Â  Notice of right to inspect evidence, and of place of court hearing

539.100Â Â Â Â  Contest of claims submitted to director; notice by contestant; service on contestee

539.110Â Â Â Â  Hearing of contest; notice of; procedure

539.120Â Â Â Â  Examination by director of stream and diversions in contest; record; map

539.130Â Â Â Â  Findings of fact and determination of director; certification of proceedings; filing in court; fixing time for hearing by court; notice; force of directorÂs determination

539.140Â Â Â Â  Water right certificates

539.150Â Â Â Â  Court proceedings to review determination of director

539.160Â Â Â Â  Transmittal of copy of decree to department; instructions to watermasters

539.170Â Â Â Â  Division of water pending hearing

539.180Â Â Â Â  Bond or irrevocable letter of credit to stay operation of directorÂs determination; notice to watermaster

539.190Â Â Â Â  Rehearing by circuit court

539.200Â Â Â Â  Conclusiveness of determinations as to water rights

539.210Â Â Â Â  Duty of claimants to appear and submit proof; nonappearance as forfeiture; intervention in proceedings

539.220Â Â Â Â  Procedure when rights to same stream have been determined in different proceedings

539.230Â Â Â Â  Notice of need to file registration statement; publication requirements; additional methods of providing notice

539.240Â Â Â Â  Claim to undetermined right to appropriate surface water; registration statement; contents; effect of failure to file; recognizing changes to right; rules

WATER RIGHTS OF FEDERALLY RECOGNIZED INDIAN TRIBES

539.300Â Â Â Â  Legislative findings

539.310Â Â Â Â  Negotiation for water rights

539.320Â Â Â Â  Agreement; submission to court

539.330Â Â Â Â  Notice to persons affected by agreement

539.340Â Â Â Â  Court decree; effective date of agreement; remand

539.350Â Â Â Â  Procedures after remand of agreement

WATER RIGHTS BEFORE 1909

Â Â Â Â Â  539.005 Purpose of chapter; rules. (1) The Legislative Assembly declares that it is the purpose of this chapter to set forth the procedures for carrying out a general stream adjudication in Oregon.

Â Â Â Â Â  (2) In accordance with the applicable provisions of ORS chapter 183, the Water Resources Director shall adopt rules necessary to carry out the provisions of this chapter. [1989 c.691 Â§Â§2,3]

Â Â Â Â Â  539.010 Protection of water rights vested or initiated prior to February 24, 1909. (1) Actual application of water to beneficial use prior to February 24, 1909, by or under authority of any riparian proprietor or the predecessors in interest of the riparian proprietor, shall be deemed to create in the riparian proprietor a vested right to the extent of the actual application to beneficial use; provided, such use has not been abandoned for a continuous period of two years.

Â Â Â Â Â  (2) Where any riparian proprietor, or any person under authority of any riparian proprietor or the predecessor in interest of the riparian proprietor, was, on February 24, 1909, engaged in good faith in the construction of works for the application of water to a beneficial use, the right to take and use such water shall be deemed vested in the riparian proprietor; provided, that the works were completed and the water devoted to a beneficial use within a reasonable time after February 24, 1909. The Water Resources Director, in the manner provided in subsection (5) of this section, may determine the time within which the water shall be devoted to a beneficial use. The right to water shall be limited to the quantity actually applied to a beneficial use within the time so fixed by the director.

Â Â Â Â Â  (3) Nothing contained in the Water Rights Act (as defined in ORS 537.010) shall affect relative priorities to the use of water among parties to any decree of the courts rendered in causes determined or pending prior to February 24, 1909.

Â Â Â Â Â  (4) The right of any person to take and use water shall not be impaired or affected by any provisions of the Water Rights Act (as defined in ORS 537.010) where appropriations were initiated prior to February 24, 1909, and such appropriators, their heirs, successors or assigns did, in good faith and in compliance with the laws then existing, commence the construction of works for the application of the water so appropriated to a beneficial use, and thereafter prosecuted such work diligently and continuously to completion. However, all such rights shall be adjudicated in the manner provided in this chapter.

Â Â Â Â Â  (5) The director shall, for good cause shown upon the application of any appropriator or user of water under an appropriation of water made prior to February 24, 1909, or in the cases mentioned in subsections (2) and (4) of this section, where actual construction work was commenced prior to that time or within the time provided in law then existing, prescribe the time within which the full amount of the water appropriated shall be applied to a beneficial use. In determining said time the director shall grant a reasonable time after the construction of the works or canal or ditch used for the diversion of the water, and in doing so, the director shall take into consideration the cost of the appropriation and application of the water to a beneficial purpose, the good faith of the appropriator, the market for water or power to be supplied, the present demands therefor, and the income or use that may be required to provide fair and reasonable returns upon the investment. For good cause shown the director may extend the time.

Â Â Â Â Â  (6) Where appropriations of water attempted before February 24, 1909, were undertaken in good faith, and the work of construction or improvement thereunder was in good faith commenced and diligently prosecuted, such appropriations shall not be set aside or voided in proceedings under this chapter because of any irregularity or insufficiency of the notice by law, or in the manner of posting, recording or publication thereof.

Â Â Â Â Â  (7) In any proceeding to adjudicate water rights under this chapter, the Water Resources Department may adjudicate federal reserved rights for the water necessary to fulfill the primary purpose of the reservation or any federal water right not acquired under ORS chapter 537 or ORS 540.510 to 540.530.

Â Â Â Â Â  (8) All rights granted or declared by the Water Rights Act (as defined in ORS 537.010) shall be adjudicated and determined in the manner and by the tribunals provided therein. The Water Rights Act shall not be held to bestow upon any person any riparian rights where no such rights existed prior to February 24, 1909. [Amended by 1989 c.691 Â§6; 1993 c.157 Â§1]

Â Â Â Â Â  539.015 Certification of statements of claimants; oaths. Each claimant or owner who files a statement and proof of claim form or a registration statement shall be required to certify to the statements of the claimant or owner under oath. The Water Resources Director or the authorized assistant of the director may administer such oaths, which shall be done without charge, as also shall be the furnishing of blank forms for the statement. [1989 c.691 Â§4]

Â Â Â Â Â  539.020 [Repealed by 1987 c.541 Â§1 (539.021 enacted in lieu of 539.020)]

Â Â Â Â Â  539.021 Determination by Water Resources Director of rights of claimants; transfer of action to director. (1) The Water Resources Director upon the motion of the director or, in the discretion of the director, upon receipt of a petition from one or more appropriators of surface water from any natural watercourse in this state shall make a determination of the relative rights of the various claimants to the waters of that watercourse.

Â Â Â Â Â  (2) If an action is brought in the circuit court for determination of rights to the use of water, the case may, in the discretion of the court, be transferred to the director for determination as provided in this chapter. [1987 c.541 Â§2 (enacted in lieu of 539.020)]

Â Â Â Â Â  539.030 Notice of investigation of stream. The Water Resources Director shall prepare a notice, setting forth the date when the director or the assistant of the director will begin such investigation as may be necessary for a proper determination of the relative rights of the various claimants to the use of the waters of the stream. The notice shall be published in two issues of one or more newspapers having general circulation in the counties in which the stream is situated, the last publication of the notice to be at least 10 days prior to the date set in the notice for the beginning of the investigation by the director or the assistant of the director. [Amended by 1955 c.669 Â§1; 1979 c.53 Â§1; 1987 c.541 Â§8]

Â Â Â Â Â  539.040 Notice of hearing by director. (1) As soon as practicable after the examination and measurements are completed, as described in ORS 539.120, the Water Resources Director shall prepare a notice setting forth a place and time certain when the director or the authorized assistant of the director shall begin taking testimony as to the rights of the various claimants to the use of the waters of the stream or its tributaries. The notice shall be published in two issues of one or more newspapers having general circulation in the counties in which the stream is situated, the last publication of the notice to be at least 30 days prior to the beginning of taking testimony by the director or the authorized assistant of the director.

Â Â Â Â Â  (2) The director shall also send by registered mail or by certified mail with return receipt to each claimant or owner who filed with the director a registration statement as provided in ORS 539.240 and to the Attorney General of the United States or the designated representative of the Attorney General of the United States, on behalf of the United States and its agencies and as trustee for the Indian tribes, a notice similar to that provided in subsection (1) of this section setting forth the date when the director or the authorized assistant of the director will take testimony as to the rights to the use of the water of the stream. The notice must be mailed at least 30 days prior to the date set therein for taking testimony.

Â Â Â Â Â  (3)(a) For purposes of the Klamath Basin adjudication, the Water Resources Department will provide notice, substantially like that specified in subsection (2) of this section, to claimants or owners who desire to claim a water right under this chapter, or to contest the claims of others, and have so notified the director. The notice shall be accompanied by a blank form on which the claimant or owner shall present in writing all of the particulars necessary for determination of the right of the claimant or owner to contest the claims of others or to the use of the waters of a stream to which the claimant or owner lays claim. That form shall require substantially the same information required in a registration statement, as provided in ORS 539.240 (2), except that the map need not be prepared by a certified water rights examiner, as required by ORS 539.240 (2)(d).

Â Â Â Â Â  (b) In the already adjudicated areas of the Klamath Basin, the notice provided to holders of permitted or certificated surface water rights acquired under ORS chapter 537 will specify that they may contest the statement and proof of claims of others made under this chapter, but only in the unadjudicated areas of the Klamath Basin. [Amended by 1955 c.669 Â§2; 1987 c.541 Â§9; 1989 c.691 Â§7; 1991 c.249 Â§45; 1993 c.157 Â§2]

Â Â Â Â Â

Â Â Â Â Â  539.050 [Amended by 1955 c.669 Â§3; repealed by 1987 c.541 Â§10]

Â Â Â Â Â

Â Â Â Â Â  539.060 [Repealed by 1987 c.541 Â§10]

Â Â Â Â Â  539.070 Hearing by director; adjournments. Upon the date named in the notice for taking testimony, the Water Resources Director or the authorized assistant of the director shall begin taking testimony and shall continue until completed. But the director may adjourn the taking of testimony from time to time and from place to place, to suit the convenience of those interested.

Â Â Â Â Â

Â Â Â Â Â  539.080 [Amended by 1971 c.621 Â§37; 1975 c.607 Â§40; 1979 c.67 Â§3; 1981 c.627 Â§2; 1983 c.256 Â§2; repealed by 1987 c.541 Â§6 (539.081 enacted in lieu of 539.080)]

Â Â Â Â Â  539.081 Fees; exemption; disposition. (1) At the time the owner or registrant submits a registration statement under ORS 539.240 or, if a registration statement is not filed, when a statement and proof of claim is filed pursuant to notice by the Water Resources Director under ORS 539.030, the owner or registrant shall pay a fee as follows:

Â Â Â Â Â  (a) If for irrigation use, $2 for each acre of irrigated lands up to 100 acres and $1 for each acre in excess of 100 acres. The minimum fee for any owner or registrant for irrigation use shall be $30.

Â Â Â Â Â  (b) If for power use, $2 for each theoretical horsepower up to 100 horsepower, 50 cents for each horsepower in excess of 100 up to 500 horsepower, 35 cents for each horsepower in excess of 500 horsepower up to 1,000 horsepower and 25 cents for each horsepower in excess of 1,000 horsepower, as set forth in the proof. The minimum fee for any owner or registrant for power use shall be $200.

Â Â Â Â Â  (c) If for mining or any other use, $200 for the first second-foot or fraction of the first second-foot and $50 for each additional second-foot.

Â Â Â Â Â  (2) The fees under subsection (1) of this section shall not apply to any federally recognized Indian tribe, or to the United States acting as trustee for such a tribe, claiming, under ORS 539.010, an undetermined vested right to the use of surface water for any nonconsumptive and nondiverted in-stream use to satisfy tribal hunting, fishing or gathering rights.

Â Â Â Â Â  (3) If the registration statement shows that the water right was initiated by making application for a permit under the provisions of ORS chapter 537, the owner or registrant shall be given credit for the money paid as examination and recording fees. A credit under this subsection shall be allowed only if the application under ORS chapter 537 was for a permit to appropriate water to be applied to the same parcel of land or for the same use as set forth in the registration statement.

Â Â Â Â Â  (4) All fees paid under this section shall be deposited into the General Fund of the State Treasury and credited to an account of the Water Resources Department. The fees shall be used to pay for the expenses of the department to:

Â Â Â Â Â  (a) Register claims to undetermined vested rights or federal reserved rights under ORS 539.230 and 539.240; and

Â Â Â Â Â  (b) Determine claims filed or registered under ORS 539.230 and 539.240.

Â Â Â Â Â  (5) No registration statement or statement and proof of claim shall be accepted for filing unless the registration statement or claim is accompanied by the fee in the amount set forth in this section. If the federal government is determined to be immune from the payment of such fees, the director may elect to accept a federal claim for filing without the accompanying fees. [1987 c.541 Â§7 (enacted in lieu of 539.080); 1989 c.691 Â§8; 1993 c.157 Â§3; 1993 c.535 Â§1]

Â Â Â Â Â  539.090 Notice of right to inspect evidence, and of place of court hearing. Upon the completion of the taking of testimony by the Water Resources Director, the director shall at once give notice by registered mail or by certified mail with return receipt to the various claimants and to any party who has notified the director that the party wishes to contest the claims of others, that all of the evidence will be open to inspection of the various claimants or owners. The notice shall specify the times when and the places where the evidence will be open to inspection, and the director shall keep the evidence open for inspection at the specified times and places. The earliest time for inspection shall be at least 10 days after mailing the notice; and, in the aggregate, the hours during which the director is to keep the evidence open to inspection shall at least equal 80 hours, counting only the hours between 8 a.m. and 5 p.m. during any day of the week except Sunday. The director shall also state in the notice the county in which the determination will be heard by the circuit court; provided, that the cause shall be heard in the county in which the stream or some part thereof is situated. [Amended by 1955 c.191 Â§1; 1989 c.691 Â§9; 1991 c.249 Â§46]

Â Â Â Â Â  539.100 Contest of claims submitted to director; notice by contestant; service on contestee. Any person owning any irrigation works, or claiming any interest in the stream involved in the determination shall be a party to, and bound by, the adjudication. Any party who desires to contest any of the rights of the persons who have submitted their evidence to the Water Resources Director as provided in ORS 539.021 to 539.090 shall, within 15 days after the expiration of the period fixed in the notice for public inspection, or within such extension of the period, not exceeding 20 days, as the director may allow, notify the director in writing, stating with reasonable certainty the grounds of the proposed contest, which statement shall be verified by the affidavit of the contestant, the agent or attorney of the contestant. A party not claiming an undetermined vested right under this chapter or not contesting the claim of another need not participate further in the proceeding, nor be served with further notices or documents regarding the adjudication. Upon the filing of a statement of contest, service thereof shall be made by the contestant upon the contestee by mailing a copy by registered mail or by certified mail, return receipt requested, addressed to the contestee or to the authorized agent or attorney of the contestee at the post-office address of the contestee as stated in the statement and proof of claim of the contestee. Proof of service shall be made and filed with the Water Resources Department by the contestant as soon as possible after serving the copy of statement of contest. [Amended by 1989 c.691 Â§10; 1991 c.102 Â§5; 1991 c.249 Â§47]

Â Â Â Â Â  539.110 Hearing of contest; notice of; procedure. The Water Resources Director shall fix the time and a convenient place for hearing the contest, and shall notify the contestant and the person whose rights are contested to appear before the director or the authorized assistant of the director at the designated time and place. The date of hearing shall not be less than 30 nor more than 60 days from the date the notice is served on the parties. The notice may be served personally or by registered or certified mail, return receipt requested, addressed to the parties at their post-office addresses as stated in the statement and proof of claimant. The director may adjourn the hearing from time to time upon reasonable notice to all the parties interested; may issue subpoenas and compel the attendance of witnesses to testify, which subpoenas shall be served in the same manner as subpoenas issued out of the circuit court; may compel the witnesses so subpoenaed to testify and give evidence in the matter; and may order the taking of depositions and issue commissions therefor in the same manner as depositions are taken in the circuit court. The witnesses shall receive fees as provided in ORS 44.415 (2), the costs to be taxed in the same manner as are costs in suits in equity. The evidence in the proceedings shall be confined to the subjects enumerated in the notice of contest. The burden of establishing the claim shall be upon the claimant whose claim is contested. The evidence may be taken by a duly appointed reporter. [Amended by 1989 c.980 Â§14d; 1991 c.249 Â§48]

Â Â Â Â Â  539.120 Examination by director of stream and diversions in contest; record; map. The Water Resources Director, or a qualified assistant, shall proceed at the time specified in the notice to the parties on the stream given as provided in ORS 539.030, to make an examination of the stream and the works diverting water therefrom used in connection with water rights subject to this chapter, for which a registration statement has been filed as provided in ORS 539.240. The examination shall include the measurement of the discharge of the stream and of the capacity of the various diversion and distribution works, and an examination and approximate measurement of the lands irrigated from the various diversion and distribution works. The director shall take such other steps and gather such other data and information as may be essential to the proper understanding of the relative rights of the parties interested. The observations and measurements shall be made a matter of record in the Water Resources Department. The department shall make or have made a map or plat on a scale of not less than one inch to the mile, showing with substantial accuracy the course of the stream, the location of each diversion point and each ditch, canal, pipeline or other means of conveying the water to the place of use, and the location of lands irrigated, or in connection with which the water is otherwise used, within each legal subdivision. [Amended by 1955 c.669 Â§4; 1989 c.691 Â§11; 1991 c.102 Â§6]

Â Â Â Â Â  539.130 Findings of fact and determination of director; certification of proceedings; filing in court; fixing time for hearing by court; notice; force of directorÂs determination. (1) As soon as practicable after the compilation of the data the Water Resources Director shall make and cause to be entered of record in the Water Resources Department findings of fact and an order of determination determining and establishing the several rights to the waters of the stream. The original evidence gathered by the director, and certified copies of the observations and measurements and maps of record, in connection with the determination, as provided for by ORS 539.120, together with a copy of the order of determination and findings of fact of the director as they appear of record in the Water Resources Department, shall be certified to by the director and filed with the clerk of the circuit court wherein the determination is to be heard. A certified copy of the order of determination and findings shall be filed with the county clerk of every other county in which the stream or any portion of a tributary is situated.

Â Â Â Â Â  (2) Upon the filing of the evidence and order with the court the director shall procure an order from the court, or any judge thereof, fixing the time at which the determination shall be heard in the court, which hearing shall be at least 40 days subsequent to the date of the order. The clerk of the court shall, upon the making of the order, forthwith forward a certified copy to the department by registered mail or by certified mail with return receipt.

Â Â Â Â Â  (3) The department shall immediately upon receipt thereof notify by registered mail or by certified mail with return receipt each claimant or owner who has appeared in the proceeding of the time and place for hearing. Service of the notice shall be deemed complete upon depositing it in the post office as registered or certified mail, addressed to the claimant or owner at the post-office address of the claimant or owner, as set forth in the proof of the claimant or owner theretofore filed in the proceeding. Proof of service shall be made and filed with the circuit court by the department as soon as possible after mailing the notices.

Â Â Â Â Â  (4) The determination of the department shall be in full force and effect from the date of its entry in the records of the department, unless and until its operation shall be stayed by a stay bond as provided by ORS 539.180. [Amended by 1991 c.102 Â§7; 1991 c.249 Â§49]

Â Â Â Â Â  539.140 Water right certificates. Upon the final determination of the rights to the waters of any stream, the Water Resources Department shall issue to each person represented in the determination a certificate setting forth the name and post-office address of the owner of the right; the priority of the date, extent and purpose of the right, and if the water is for irrigation purposes, a description of the legal subdivisions of land to which the water is appurtenant. The original certificate shall be mailed to the owner and a record of the certificate maintained in the Water Resources Department. [Amended by 1971 c.621 Â§38; 1975 c.607 Â§41; 1979 c.67 Â§4; 1991 c.102 Â§8]

Â Â Â Â Â  539.150 Court proceedings to review determination of director. (1) From and after the filing of the evidence and order of determination in the circuit court, the proceedings shall be like those in an action not triable by right to a jury, except that any proceedings, including the entry of a judgment, may be had in vacation with the same force and effect as in term time. At any time prior to the hearing provided for in ORS 539.130, any party or parties jointly interested may file exceptions in writing to the findings and order of determination, or any part thereof, which exceptions shall state with reasonable certainty the grounds and shall specify the particular paragraphs or parts of the findings and order excepted to.

Â Â Â Â Â  (2) A copy of the exceptions, verified by the exceptor or certified to by the attorney for the exceptor, shall be served upon each claimant who was an adverse party to any contest wherein the exceptor was a party in the proceedings, prior to the hearing. Service shall be made by the exceptor or the attorney for the exceptor upon each such adverse party in person, or upon the attorney if the adverse party has appeared by attorney, or upon the agent of the adverse party. If the adverse party is a nonresident of the county or state, the service may be made by mailing a copy to that party by registered mail or by certified mail with return receipt, addressed to the place of residence of that party, as set forth in the proof filed in the proceedings.

Â Â Â Â Â  (3) If no exceptions are filed the court shall, on the day set for the hearing, enter a judgment affirming the determination of the Water Resources Director. If exceptions are filed, upon the day set for the hearing the court shall fix a time, not less than 30 days thereafter, unless for good cause shown the time be extended by the court, when a hearing will be had upon the exceptions. All parties may be heard upon the consideration of the exceptions, and the director may appear on behalf of the state, either in person or by the Attorney General. The court may, if necessary, remand the case for further testimony, to be taken by the director or by a referee appointed by the court for that purpose. Upon completion of the testimony and its report to the director, the director may be required to make a further determination.

Â Â Â Â Â  (4) After final hearing the court shall enter a judgment affirming or modifying the order of the director as the court considers proper, and may assess such costs as it may consider just except that a judgment for costs may not be rendered against the United States. An appeal may be taken to the Court of Appeals from the judgment in the same manner and with the same effect as in other cases in equity, except that notice of appeal must be served and filed within 60 days from the entry of the judgment. [Amended by 1979 c.284 Â§165; 1989 c.691 Â§12; 1991 c.249 Â§50]

Â Â Â Â Â  539.160 Transmittal of copy of decree to department; instructions to watermasters. The clerk of the circuit court, upon the entry of any decree by the circuit court or judge thereof, as provided by ORS 539.150, shall transmit a certified copy of the decree to the Water Resources Department where a record of the decree shall be maintained. The Water Resources Director shall issue to the watermasters instructions in compliance with the decree, and in execution thereof. [Amended by 1991 c.102 Â§9]

Â Â Â Â Â  539.170 Division of water pending hearing. While the hearing of the order of the Water Resources Director is pending in the circuit court, and until a certified copy of the judgment, order or decree of the court is transmitted to the director, the division of water from the stream involved in the appeal shall be made in accordance with the order of the director.

Â Â Â Â Â  539.180 Bond or irrevocable letter of credit to stay operation of directorÂs determination; notice to watermaster. At any time after the determination of the Water Resources Director has been entered of record, the operation thereof may be stayed in whole or in part by any party by filing a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the circuit court wherein the determination is pending, in such amount as the judge may prescribe, conditioned that the party will pay all damages that may accrue by reason of the determination not being enforced. Upon the filing and approval of the bond or letter of credit, the clerk of the circuit court shall transmit to the Water Resources Department a certified copy of the bond or letter of credit, which shall be recorded in the department records, and the department shall give notice thereof to the watermaster of the proper district. [Amended by 1991 c.102 Â§10; 1991 c.331 Â§79; 1997 c.631 Â§486]

Â Â Â Â Â  539.190 Rehearing by circuit court. Within six months from the date of the decree of the circuit court determining the rights upon any stream, or if appealed, within six months from the date of the decree of the circuit court on the decision of the Supreme Court, the Water Resources Director or any party interested may apply to the circuit court for a rehearing upon grounds to be stated in the application. If in the discretion of the court the application states good grounds for the rehearing, the circuit court or judge shall make an order fixing a time and place when the application shall be heard. The clerk of the circuit court shall, at the expense of the petitioner, forthwith mail written notice of the application to the director and to every party interested, and state in the notice the time and place when the application will be heard. [Amended by 1981 c.178 Â§15]

Â Â Â Â Â  539.200 Conclusiveness of determinations as to water rights. The determinations of the Water Resources Director, as confirmed or modified as provided by this chapter in proceedings, shall be conclusive as to all prior rights and the rights of all existing claimants upon the stream or other body of water lawfully embraced in the determination.

Â Â Â Â Â  539.210 Duty of claimants to appear and submit proof; nonappearance as forfeiture; intervention in proceedings. Whenever proceedings are instituted for determination of rights to the use of any water, it shall be the duty of all claimants interested therein to appear and submit proof of their respective claims, at the time and in the manner required by law. Any claimant who fails to appear in the proceedings and submit proof of the claims of the claimant shall be barred and estopped from subsequently asserting any rights theretofore acquired upon the stream or other body of water embraced in the proceedings, and shall be held to have forfeited all rights to the use of the water theretofore claimed by the claimant. Any person interested in the water of any stream upon whom no service of notice has been had of the pendency of proceedings for determination of the rights to the use of water of the stream, and who has had no actual knowledge or notice of the pendency of the proceedings may, at any time prior to the expiration of one year after entry of the determination of the Water Resources Director, file a petition to intervene in the proceedings. The petition shall contain, among other things, all matters required by this chapter of claimants who have been duly served with notice of the proceedings, and also a statement that the intervenor had no actual knowledge or notice of the pendency of the proceedings. Upon the filing of the petition in intervention, the petitioner shall be allowed to intervene upon such terms as may be equitable and thereafter shall have all rights vouchsafed by this chapter to claimants who have been duly served.

Â Â Â Â Â  539.220 Procedure when rights to same stream have been determined in different proceedings. Whenever the rights to the waters of any stream have been determined as provided in this chapter and it appears by the records of such determination that it had not been at one and the same proceeding, then the Water Resources Director may open to public inspection all proofs or evidence of rights to the water, and the findings of the director in relation thereto, in the manner provided in ORS 539.090. Any person who then desires to contest the claims or rights of other persons, as set forth in the proofs or established by the director, shall proceed in the manner provided for in ORS 539.100 and 539.110; provided, that contests may not be entered into and shall not be maintained except between claimants who were not parties to the same adjudication proceedings in the original hearings.

Â Â Â Â Â  539.230 Notice of need to file registration statement; publication requirements; additional methods of providing notice. (1) In order to preserve information relating to claims to undetermined vested rights as described in ORS 539.010 and federal reserved rights, the Water Resources Director shall prepare a general notice stating the need for any person, corporation or governmental agency claiming an undetermined vested right, federal reserved right or a right derived from such rights to file a registration statement as required under ORS 539.240. The notice shall outline the process for obtaining a blank registration statement and shall describe the rights that may be claimed under this chapter.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section shall be published at least two times in one or more newspapers having general circulation in each county in which streams with potentially vested rights or reserved rights that have not been adjudicated under this chapter are located.

Â Â Â Â Â  (3) In addition to the notice described under subsection (2) of this section, in any rural county in which there is not a newspaper having general circulation, the director shall use additional methods of providing notice of the requirement to file a registration statement. These methods may include but need not be limited to holding public meetings, inserting announcements in trade or organization newsletters, public service announcements on local radio stations and informing the county extension agent of the requirement. [1987 c.541 Â§4; 1989 c.691 Â§13; 1991 c.67 Â§154]

Â Â Â Â Â  539.240 Claim to undetermined right to appropriate surface water; registration statement; contents; effect of failure to file; recognizing changes to right; rules. (1) Any person, corporation or governmental agency claiming an undetermined vested right, federal reserved right or right derived from such rights to appropriate surface water under ORS 539.010 shall file in the office of the Water Resources Department, on or before December 31, 1992, a registration statement of the claim.

Â Â Â Â Â  (2) Upon request, the Water Resources Director shall make available a blank registration statement required under subsection (1) of this section. The claimant shall complete the registration statement by providing the information necessary for determination of the claimed vested or reserved right. The registration statement shall include at least the following:

Â Â Â Â Â  (a) The name and mailing address of the claimant.

Â Â Â Â Â  (b) The claimed beneficial use of the water and the amount used.

Â Â Â Â Â  (c) The stream from which the water is diverted.

Â Â Â Â Â  (d) A map from a survey prepared by a water right examiner certified under ORS 537.798 showing:

Â Â Â Â Â  (A) The location of the point of diversion in reference to an established corner of the United States Public Lands Survey or, if within a platted and recorded subdivision, from an established lot corner of the subdivision.

Â Â Â Â Â  (B) The location of the place of use by quarter-quarter section of the United States Public Lands Survey. If the use is for irrigation, the number of acres irrigated within each quarter-quarter section.

Â Â Â Â Â  (e) The time of commencement of the claimed use of water.

Â Â Â Â Â  (f) The times of beginning and completion of any division and distribution works used to appropriate the claimed use of water and the water carrying capacity of such works, if known.

Â Â Â Â Â  (g) The location of the place of use by quarter-quarter section of the United States Public Lands Survey. If the use is for irrigation, the number of acres irrigated within each quarter-quarter section during the first year of use and during each subsequent year until the full amount of claimed use was accomplished.

Â Â Â Â Â  (h) The period of the year during which the claimed use of water is usually made.

Â Â Â Â Â  (3) The failure of any person, corporation or governmental agency to file a registration statement for an undetermined vested right or federal reserved right shall create a rebuttable presumption that the claim has been abandoned.

Â Â Â Â Â  (4) For good cause shown, any person who fails to file a registration statement within the period set forth in subsection (1) of this section may file within one year after December 31, 1992, a petition with the director requesting that the person be given an opportunity to rebut the presumption that the person has abandoned the claim. Upon the filing of such a petition, the director may schedule a hearing to take testimony and evidence on the date the water was applied to beneficial use or the director may accept sworn statements in writing in support of such petition. The director shall not deny a petition without first holding a contested case hearing. If it appears after hearing or from such sworn statements that the person has a use of water that would be subject to registration under this chapter, the director shall issue an order authorizing the person to file a registration statement as described under subsection (1) of this section. A person who files a petition under this subsection shall submit with the petition a fee, the amount of which shall be one and one-half times the amount the person would have submitted under ORS 539.081 with a timely registration statement.

Â Â Â Â Â  (5) The director shall accept for filing all registration statements described in subsections (1) and (4) of this section made in proper form when the statements are accompanied by the fees prescribed in ORS 539.081. The director shall indorse the date of receipt on each registration statement.

Â Â Â Â Â  (6) The director shall examine each registration statement to insure that the statement is complete and in proper form. If the director determines the information required under subsection (2) of this section is complete and in proper form, the director shall:

Â Â Â Â Â  (a) Enter the indorsed statement in the record of the department;

Â Â Â Â Â  (b) Mail a copy of the indorsed statement to the person filing the registration statement; and

Â Â Â Â Â  (c) Include the person or the properly designated assignee of the person in any further proceeding to adjudicate the water rights represented by the indorsed registration statement.

Â Â Â Â Â  (7) Upon entry of the indorsed statement in the departmentÂs records, the registrant is entitled to continue to appropriate the surface water and apply it to beneficial use to the extent and in the manner disclosed in the recorded registration statement. However, the registrant shall not be entitled to the benefits of an existing water right of record under ORS 540.045.

Â Â Â Â Â  (8) No registration statement recorded under this section shall be construed as a final determination of any matter stated therein, nor shall the act of indorsement by the director constitute a determination of the validity of the matters contained in the registration statement. The right of the registrant to appropriate surface water under a recorded registration statement is subject to determination under ORS 539.010 to 539.240, and is not final or conclusive until so determined. A right to appropriate surface water under a recorded registration statement has a tentative priority from the date claimed in the indorsed registration statement.

Â Â Â Â Â  (9) Any indorsed registration statement may be assigned, subject to the conditions in the registration statement, but no such assignment will be binding, except upon the parties to the assignment, unless filed with the department.

Â Â Â Â Â  (10) Notwithstanding the filing deadline prescribed under subsection (1) of this section, and the late filing period allowed under subsection (4) of this section, if any person submitted, before December 31, 1994, a registration statement or other similar documentation claiming a right to appropriate surface water under ORS 539.010, the director shall examine the material submitted to determine if the documents filed would substantially comply with the requirements of subsection (2) of this section. If the director determines that the documents substantially comply with the surface water registration filing requirements of subsection (2) of this section, the director may accept the registration. If the director determines that the documents filed under this subsection are incomplete or if additional information is required to comply with subsection (2) of this section, or fees required under ORS 539.081 have not been submitted, the director shall notify the claimant of the deficiency, setting a date certain for submittal of the information or fees. The time for submittal of additional information or fees shall be not less than 30 days nor more than 180 days after the director notifies the claimant of the deficiency. If the additional information or fees are not submitted on or before the date certain, the registration statement shall be considered void and shall be returned to the claimant.

Â Â Â Â Â  (11) The director shall adopt by rule a process and standards for recognizing changes in the place of use, type of use or point of diversion of water uses registered pursuant to this section. [1987 c.541 Â§5; 1989 c.691 Â§14; 1993 c.157 Â§4; 1995 c.365 Â§7; 1999 c.860 Â§1]

WATER RIGHTS OF FEDERALLY RECOGNIZED INDIAN TRIBES

Â Â Â Â Â  539.300 Legislative findings. The Legislative Assembly of the State of Oregon finds it is desirable to provide a procedure for conducting negotiations to determine the water rights of any federally recognized Indian tribe that may have a federal reserved water right claim in Oregon. [1987 c.81 Â§2; 1993 c.67 Â§1]

Â Â Â Â Â  539.310 Negotiation for water rights. (1) The Water Resources Director may negotiate with representatives of any federally recognized Indian tribe that may have a federal reserved water right claim in Oregon and representatives of the federal government as trustee for the federally recognized Indian tribe to define the scope and attributes of rights to water claimed by the federally recognized Indian tribe to satisfy tribal rights under treaty between the United States and the tribes of Oregon. All negotiations in which the director participates under this section shall be open to the public.

Â Â Â Â Â  (2) During negotiations conducted under subsection (1) of this section, the director shall:

Â Â Â Â Â  (a) Provide public notice of the negotiations;

Â Â Â Â Â  (b) Allow for public input through the director; and

Â Â Â Â Â  (c) Provide regular reports on the progress of the negotiations to interested members of the public. [1987 c.81 Â§3; 1993 c.67 Â§2]

Â Â Â Â Â  539.320 Agreement; submission to court. When the Water Resources Director and the representatives of any federally recognized Indian tribe that may have a federal reserved water right claim in Oregon and the federal government have completed an agreement, the Water Resources Director shall submit an original copy of the agreement to the appropriate court. The copy shall be signed by the Water Resources Director on behalf of the State of Oregon and by authorized representatives of the Indian tribe and the federal government as trustee for the Indian tribe. [1987 c.81 Â§4; 1993 c.67 Â§3]

Â Â Â Â Â  539.330 Notice to persons affected by agreement. (1) Upon filing of the agreement with the appropriate court under ORS 539.320, the Water Resources Director shall notify owners of water right certificates or permits that may be affected by the agreement:

Â Â Â Â Â  (a) That the agreement has been filed with the court; and

Â Â Â Â Â  (b) Of the time and manner specified by the court for filing an exception to the agreement.

Â Â Â Â Â  (2) Unless notice by registered mail is required by the court, the notice required under subsection (1) of this section may be given by:

Â Â Â Â Â  (a) Publication; or

Â Â Â Â Â  (b) Any other method the director considers necessary. [1987 c.81 Â§5]

Â Â Â Â Â  539.340 Court decree; effective date of agreement; remand. (1) An agreement negotiated under ORS 539.310 to 539.330 shall not be effective unless and until incorporated in a final court decree, after the court has provided an opportunity for an owner of a water right certificate or permit that may be affected by the agreement or for a claimant in an adjudication that may be affected by the agreement to submit an exception to the agreement.

Â Â Â Â Â  (2) If the court does not sustain an exception, the court shall issue a final decree incorporating the agreement as submitted without alteration.

Â Â Â Â Â  (3) If the court sustains an exception to the agreement, the court shall remand the agreement to the Water Resources Director for further negotiation according to the provisions of ORS 539.300 to 539.350, if desired by the parties to the agreement. [1987 c.81 Â§6; 1997 c.708 Â§1]

Â Â Â Â Â  539.350 Procedures after remand of agreement. Within 180 days after the court remands the agreement under ORS 539.340, the Water Resources Director shall file with the court:

Â Â Â Â Â  (1) An amended agreement complying with ORS 539.320, which shall be subject to the procedure specified by ORS 539.330;

Â Â Â Â Â  (2) A motion to dismiss the proceedings, which shall be granted by the court; or

Â Â Â Â Â  (3) A stipulated motion for a continuance for a period not to exceed 180 days, within which period the parties shall submit to the court an amended agreement, a motion to dismiss or a motion for further continuance. [1987 c.81 Â§7]

_______________



Chapter 540

Chapter 540 Â Distribution of Water; Watermasters; Change in Use, Transfer or Forfeiture of Water Rights

2005 EDITION

CHANGES IN USE OR TRANSFER OF RIGHTS

WATER LAWS

WATER DISTRICTS; WATERMASTERS; DISTRIBUTION OF WATER GENERALLY

540.010Â Â Â Â  Water districts; creation; purposes

540.020Â Â Â Â  Watermasters; appointment; removal; Water Resources Director vested with powers of watermaster

540.030Â Â Â Â  Water Resources Director; general duties regarding water distribution

540.045Â Â Â Â  Watermaster duties

540.050Â Â Â Â  District attorneys to represent director and watermasters

540.060Â Â Â Â  Arrest by watermaster; complaint against offender

540.075Â Â Â Â  Office space and equipment for watermaster

540.080Â Â Â Â  Employment of assistant watermasters; compensation and expenses; termination of service

540.100Â Â Â Â  Division of water among users; payment

540.120Â Â Â Â  Payment by one water user as giving lien on lands of others; notice; foreclosure

540.130Â Â Â Â  Advance payment

540.135Â Â Â Â  Disposition of funds collected under ORS 540.100 to 540.130 and 540.220

540.140Â Â Â Â  Insufficiency of water for all users; preference of domestic over agricultural use, and agricultural over manufacturing use

540.145Â Â Â Â  Rules for distribution of water; applicability

540.150Â Â Â Â  Rotation in use; notice to watermaster

DISTRIBUTION OF WATER FROM IRRIGATION DITCHES AND RESERVOIRS

540.210Â Â Â Â  Distribution among users from ditch or reservoir; when and how made

540.220Â Â Â Â  Payment of assistant watermaster

540.230Â Â Â Â  Distribution of waste or seepage water; payment

540.240Â Â Â Â  Lien for wages and expense; property subject to lien; monthly payment

540.250Â Â Â Â  Lien, notice of intent to claim; foreclosure; attorney fees

540.260Â Â Â Â  Payment by one user; lien against other users; enforcement; remedy not exclusive

540.270Â Â Â Â  Irrigation districts and improvement companies not affected

HYDRAULIC WORKS AND STRUCTURES; MEASURING DEVICES; DITCH RIGHT OF WAY

540.310Â Â Â Â  Ditches and canals; headgates; measuring devices; flumes along lines of ditches

540.320Â Â Â Â  Noncompliance with requirements; effect

540.330Â Â Â Â  Reservoirs; measuring devices; effect of noncompliance

540.340Â Â Â Â  Reservoir and diversion dam; suitable outlet; effect of noncompliance

540.350Â Â Â Â  Dams, dikes and other hydraulic works; when showing for power generation use to be made; examination and approval by commission; approval not to relieve owners of responsibility; inspections; modification of works; hearing

540.360Â Â Â Â  Order to modify

540.370Â Â Â Â  Enforcing compliance with order or decree

540.380Â Â Â Â  Reports of consultants; payment

540.390Â Â Â Â  Inspection upon application by resident, landowner or commissionÂs own motion; expenses; deposit by applicant; payment by owner of works; lien

540.400Â Â Â Â  Law not applicable to certain works

540.410Â Â Â Â  Use of watercourse to deliver reservoir water; notice to watermaster; adjustment of headgates; expenses; liability for, and collection of, payment

540.420Â Â Â Â  Maintenance and operation of jointly owned ditches; performance by coowner; recovery from one in default

540.430Â Â Â Â  Effect of nonpayment by coowner; lien on interest; foreclosure; stoppage of delivery of water

540.435Â Â Â Â  Commission authority to order installation of totalizing measuring device and submission of annual water use report; hearing; effect of failure to comply with order

540.440Â Â Â Â  Owner to clear weeds from ditch right of way

CHANGES IN USE OF WATER; TRANSFER OF WATER RIGHTS; EXCHANGE

540.505Â Â Â Â  Definitions

540.510Â Â Â Â  Appurtenancy of water to premises; restrictions on change of use or place of use or point of diversion; application for transfer of primary and supplemental water rights; severability of right to use conserved water

540.520Â Â Â Â  Application for change of use, place of use or point of diversion; public notice; filing of protest; hearing; exempt changes

540.523Â Â Â Â  Temporary transfer of water right or permit; terms; revocation; status of supplemental water right or permit

540.524Â Â Â Â  Substitution of supplemental water right from ground water source for primary water right from surface water source; application; fee

540.525Â Â Â Â  Installation of fish screening or by-pass device as prerequisite for transfer of point of diversion

540.530Â Â Â Â  Order authorizing change of use, place of use or point of diversion; consent to injury; new or modified certificate

540.531Â Â Â Â  Transfer of surface water point of diversion to ground water; requirements; priority; mitigation measures; return to surface water diversion; rules

540.532Â Â Â Â  Request for change in point of diversion to reflect historical use; requirements

540.533Â Â Â Â  Application for exchange of water; fee

540.535Â Â Â Â  Notice of application for exchange

540.537Â Â Â Â  Order allowing exchange; order terminating exchange

540.539Â Â Â Â  Exchange subject to beneficial use requirements

540.541Â Â Â Â  Delivery and use of water under exchange

540.543Â Â Â Â  Regulation of headgates when water provided by exchange

540.545Â Â Â Â  County acquiring land in district; transfer of water rights to other lands; authority of county court

540.550Â Â Â Â  Ratification of prior transfer of water rights to irrigation district

540.560Â Â Â Â  Order changing description of land to which water right is appurtenant; limitation; purpose; hearing; effect of final order

540.570Â Â Â Â  Temporary transfers within districts; procedure; fee

(Temporary provisions relating to transferred water use pilot project are compiled as notes following ORS 540.570)

540.572Â Â Â Â  Application of certificated water to other irrigable land within district; notice of intent to transfer

540.574Â Â Â Â  Petition for approval of transfer

540.576Â Â Â Â  Notice of petition; protest; user rights

540.578Â Â Â Â  Filing of protest; hearing on proposed transfer

540.580Â Â Â Â  District transfer of place of use of water within district; requirements; procedure

540.585Â Â Â Â  Temporary transfer of place and type of use and temporary change in point of diversion for irrigation uses within Deschutes River Basin; procedure; fee

540.587Â Â Â Â  Report on implementation of temporary transfer provisions

FORFEITURE OF WATER RIGHTS

540.610Â Â Â Â  Use as measure of water right; presumption of forfeiture of right for nonuse; basis for rebutting presumption; confirmation of rights of municipalities

540.612Â Â Â Â  Exemption from forfeiture for right subject to petition filed under ORS 540.574

540.621Â Â Â Â  Cancellation of abandoned water right upon request of owner

540.631Â Â Â Â  Notice by Water Resources Commission of initiation of proceedings to cancel forfeited water right

540.641Â Â Â Â  Cancellation if no protest; procedure for cancellation if owner or occupant files protest

540.650Â Â Â Â  Issuance of new water right certificate for water rights not canceled

540.660Â Â Â Â  Affidavit of watermaster that circumstances prevent use of water right in accordance with terms of certificate; procedures for cancellation of right

540.670Â Â Â Â  Effect of cancellation of primary water right on supplemental right; change from supplemental to primary right; priority date

PROHIBITED ACTS; INJUNCTIONS

540.710Â Â Â Â  Interference with headgate, or use of water denied by watermaster or other authority; evidence of guilt

540.720Â Â Â Â  Unauthorized use or waste of water; evidence of guilt of user

540.730Â Â Â Â  Obstruction interfering with use of works or access thereto prohibited

540.740Â Â Â Â  Injunctive relief against action of watermaster

540.750Â Â Â Â  Injunction suits; notice and hearing to authorize restraining order; time of hearing

PENALTIES

540.990Â Â Â Â  Penalties

WATER DISTRICTS; WATERMASTERS; DISTRIBUTION OF WATER GENERALLY

Â Â Â Â Â  540.010 Water districts; creation; purposes. The Water Resources Commission shall divide the state into water districts, which shall be so constituted as to secure the best protection to the claimants for water and the most economical supervision on the part of the state. Water districts shall not be created until necessary. [Amended by 1985 c.673 Â§82]

Â Â Â Â Â  540.020 Watermasters; appointment; removal; Water Resources Director vested with powers of watermaster. (1) The Water Resources Director shall appoint one watermaster for each water district. The watermaster shall hold office until removed by the director, and shall be subject to any applicable provision of the State Personnel Relations Law. The director shall fill all vacancies which occur in the office.

Â Â Â Â Â  (2) The director, or any duly authorized assistant, shall have the powers and authority of a watermaster in the distribution of water in any water district. [Amended by 1985 c.421 Â§5]

Â Â Â Â Â  540.030 Water Resources Director; general duties regarding water distribution. The Water Resources Director shall:

Â Â Â Â Â  (1) Have general control over the watermasters.

Â Â Â Â Â  (2) Execute the laws relative to the distribution of water and perform other functions as may be assigned to the director. [Amended by 1953 c.395 Â§3; 1985 c.673 Â§82a]

Â Â Â Â Â  540.040 [Amended by 1953 c.395 Â§3; 1957 c.341 Â§10; 1963 c.410 Â§1; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.045 Watermaster duties. (1) Each watermaster shall:

Â Â Â Â Â  (a) Regulate the distribution of water among the various users of water from any natural surface or ground water supply in accordance with the usersÂ existing water rights of record in the Water Resources Department.

Â Â Â Â Â  (b) Upon the request of the users, distribute water among the various users under any partnership ditch, pipeline or well or from any reservoir, in accordance with the usersÂ existing water rights of record in the department.

Â Â Â Â Â  (c) Divide the waters of the natural surface and ground water sources and other sources of water supply among the canals, ditches, pumps, pipelines and reservoirs taking water from the source for beneficial use, by regulating, adjusting and fastening the headgates, valves or other control works at the several points of diversion of surface water or the several points of appropriation of ground water, according to the usersÂ relative entitlements to water.

Â Â Â Â Â  (d) Attach to the headgate, valve or other control works the watermaster regulates under paragraph (c) of this subsection, a written notice dated and signed by the watermaster, setting forth that the headgate, valve or other control works has been properly regulated and is wholly under the control of the watermaster.

Â Â Â Â Â  (e) Perform any other duties the Water Resources Director may require.

Â Â Â Â Â  (2) When a watermaster must rely on a well log or other documentation to regulate the use or distribution of ground water, the regulation shall be in accordance with ORS 537.545 (3).

Â Â Â Â Â  (3) For purposes of regulating the distribution or use of water, any stored water released in excess of the needs of water rights calling on that stored water shall be considered natural flow, unless the release is part of a water exchange under the control of, and approved by, the watermaster.

Â Â Â Â Â  (4) As used in this section, Âexisting water rights of recordÂ includes all completed permits, certificates, licenses and ground water registration statements filed under ORS 537.605 and related court decrees. [1985 c.421 Â§3; 1989 c.691 Â§15; 1991 c.102 Â§11; 1993 c.157 Â§5; 1995 c.673 Â§3]

Â Â Â Â Â  540.050 District attorneys to represent director and watermasters. The district attorney shall appear on behalf of the Water Resources Director or any watermaster in any case which may arise in the pursuance of the official duties of the director or watermaster within the jurisdiction of the district attorney. [Amended by 1985 c.421 Â§6]

Â Â Â Â Â  540.060 Arrest by watermaster; complaint against offender. The watermaster or an assistant appointed by the watermaster shall have power to arrest any person violating a provision of the Water Rights Act (as defined in ORS 537.010), ORS 537.120 to 537.360 or 537.505 to 537.795 and 537.992 and turn the person over to the sheriff or other competent police officer within the county. At the time the watermaster delivers the arrested person into the custody of the sheriff, the watermaster or assistant watermaster making the arrest shall file a complaint, as defined in ORS 131.005, against the person arrested. [Amended by 1957 c.341 Â§11; 1985 c.421 Â§7]

Â Â Â Â Â  540.070 [Repealed by 1957 c.546 Â§8]

Â Â Â Â Â  540.071 [1957 c.546 Â§2; 1961 c.636 Â§1; 1963 c.410 Â§2; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.075 Office space and equipment for watermaster. (1) The county court or board of county commissioners of each county in which the water district of the watermaster is located shall furnish the watermaster a suitable office and office equipment.

Â Â Â Â Â  (2) If a water district includes all or parts of two or more counties, the office of the watermaster for the water district shall be in the county designated by the Water Resources Director and the county court or board of county commissioners of that county shall provide a suitable office with necessary office equipment for the watermaster. [1985 c.421 Â§2]

Â Â Â Â Â  540.080 Employment of assistant watermasters; compensation and expenses; termination of service. (1) With the approval of the Water Resources Director, a watermaster may employ assistants to aid in the discharge of the watermasterÂs duties. The assistants shall take the same oath as the watermaster and shall obey the watermasterÂs instructions. Compensation and actual and necessary traveling expenses of an assistant shall be paid by the county court or board of county commissioners upon certificates of the watermaster by an order made at a regular term when sitting for the transaction of county business. If no provision for such payment is made, the assistantÂs compensation and expenses shall be paid by the water users concerned, as provided in ORS 540.100 to 540.130.

Â Â Â Â Â  (2) The term of service of an assistant watermaster may be terminated at any time by the director or the watermaster. [Amended by 1957 c.546 Â§3; 1961 c.636 Â§2; 1985 c.421 Â§8]

Â Â Â Â Â  540.090 [Amended by 1957 c.546 Â§4; 1961 c.636 Â§3; 1979 c.18 Â§1; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.100 Division of water among users; payment. (1) When water users are unable to agree to the distribution or division of water, a majority of them may request the watermaster of the district in which the distribution or division is in dispute to make a just division or distribution of water among the parties entitled to the use of the water. The request shall be in writing and shall set forth the pertinent facts of the dispute.

Â Â Â Â Â  (2) If no provision has been made for payment of the necessary assistant watermaster or expenses as provided by ORS 540.080, the assistant shall be paid by the water users among whom the distribution or division is made.

Â Â Â Â Â  (3) The expense of any assistant watermaster shall be paid by the water users in proportion to the area of land for which each water user is entitled to the use of water, so that each one shall pay the same rate per acre. [Amended by 1957 c.546 Â§5; 1961 c.636 Â§4; 1979 c.18 Â§2; 1985 c.421 Â§9]

Â Â Â Â Â  540.110 [Amended by 1981 c.897 Â§58; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.120 Payment by one water user as giving lien on lands of others; notice; foreclosure. (1) If one or more of the water users concerned in a distribution or division under ORS 540.100 pay the wages and expenses for another user who fails to contribute a just share or proportion of the wages and expenses, the user paying the wages and expenses shall be entitled to a lien upon the lands of the delinquent user entitled to use of water, in the amount of the delinquent userÂs just share or proportion.

Â Â Â Â Â  (2) The lien shall be made effective by filing written notice of intent to claim a lien for payment of wages and expenses under subsection (1) of this section with the county clerk of the county in which the lands of the delinquent water user are situated.

Â Â Â Â Â  (3) The notice of intent filed under subsection (2) of this section shall:

Â Â Â Â Â  (a) Be verified by the watermaster or assistant watermaster;

Â Â Â Â Â  (b) Specify the particular items of wages and expenses for which the lien is claimed;

Â Â Â Â Â  (c) Describe the lands of each water user upon which the lien is claimed; and

Â Â Â Â Â  (d) State the name of the owner or reputed owner of the lands.

Â Â Â Â Â  (4) The lien shall be filed within 60 days from the completion of the distribution or division, and suit to foreclose the lien shall be brought in the circuit court of the county in which the lands or any part of the lands are situated, within six months from the date of filing the notice of lien.

Â Â Â Â Â  (5) The lien shall be foreclosed in the manner provided by law for the foreclosure of liens against real property. Except as provided in subsection (6) of this section, the court may award reasonable attorney fees to the prevailing party in an action to foreclose a lien under this section.

Â Â Â Â Â  (6) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action to foreclose a lien under this section.

Â Â Â Â Â  (7) A lien filed under this section shall not be considered an exclusive remedy. [Amended by 1985 c.421 Â§10; 1995 c.696 Â§26]

Â Â Â Â Â  540.130 Advance payment. If no provision has been made for payment of the assistant watermaster or expenses as provided in ORS 540.080, before proceeding to make any distribution or division the Water Resources Director may require the water users requesting the distribution or division to pay in advance the estimated compensation and expenses involved in the work. The director shall keep a true and full account of all moneys paid in advance under this section. Upon the expiration of the period for which the services are required, the director shall refund to the water users any unexpended balance of the moneys paid in advance. [Amended by 1957 c.546 Â§6; 1961 c.636 Â§5; 1979 c.18 Â§3; 1985 c.421 Â§11]

Â Â Â Â Â  540.135 Disposition of funds collected under ORS 540.100 to 540.130 and 540.220. Any moneys collected under ORS 540.100 to 540.130 and 540.220 shall be paid to the Water Resources Director and deposited by the director in a revolving fund to be disbursed for the purpose for which it was collected. [1961 c.636 Â§9; 1985 c.421 Â§12; 1993 c.18 Â§128]

Â Â Â Â Â  540.140 Insufficiency of water for all users; preference of domestic over agricultural use, and agricultural over manufacturing use. When the waters of any natural stream are not sufficient for the service of all those desiring the use of the same, those using the water for domestic purposes shall, subject to such limitations as may be prescribed by law, have the preference over those claiming such water for any other purpose, and those using the water for agricultural purposes shall have the preference over those using the same for manufacturing purposes.

Â Â Â Â Â  540.145 Rules for distribution of water; applicability. The Water Resources Commission may adopt rules to secure the equal and fair distribution of water in accordance with the rights of the various users. The rules shall apply to all water rights that have been established:

Â Â Â Â Â  (1) By court decree;

Â Â Â Â Â  (2) Under an order of the commission or the Water Resources Director in proceedings for the determination of relative rights to the use of water; or

Â Â Â Â Â  (3) Through permits to appropriate water or certificates of water rights issued by the commission. [1985 c.673 Â§81]

Â Â Â Â Â  540.150 Rotation in use; notice to watermaster. To bring about a more economical use of the available water supply, water users owning lands to which are attached water rights may rotate in the use of the supply to which they may be collectively entitled. Whenever two or more water users notify the watermaster that they desire to use the water by rotation, and present a written agreement as to the manner of rotation, the watermaster shall distribute the water in accordance with the written agreement.

DISTRIBUTION OF WATER FROM IRRIGATION DITCHES AND RESERVOIRS

Â Â Â Â Â  540.210 Distribution among users from ditch or reservoir; when and how made. (1) Whenever any water users from any ditch or reservoir, either among themselves or with the owner thereof, are unable to agree relative to the distribution or division of water through or from the ditch or reservoir, either the owner or any such water user may apply to the watermaster of the district in which the ditch or reservoir is located, by written notice, setting forth such facts, and asking the watermaster to take charge of the ditch or reservoir for the purpose of making a just division or distribution of water from it to the parties entitled to the use thereof.

Â Â Â Â Â  (2) The watermaster shall then take exclusive charge of the ditch or reservoir, for the purpose of dividing or distributing the water therefrom in accordance with the respective and relative rights of the various users of water from the ditch or reservoir, and shall continue the work until the necessity therefor shall cease to exist.

Â Â Â Â Â  (3) The distribution and division of water shall be made according to the relative and respective rights of the various users from the ditch or reservoir, as determined by the Water Resources Director, by decree of the circuit court, or by written contract between all of the users filed with the watermaster.

Â Â Â Â Â  (4) The circuit court having jurisdiction may request the watermaster of the district to take charge of any such ditch or reservoir, and to enforce any decree respecting such ditch or reservoir made under the jurisdiction of the court.

Â Â Â Â Â  540.220 Payment of assistant watermaster. (1) A watermaster may appoint an assistant to take charge of the ditch, pipeline or reservoir involved in a distribution or division of water under ORS 540.210. The assistant watermaster shall be paid by the water users from the ditch, pipeline or reservoir for the cost of the distribution. The Water Resources Commission may require the water users to pay in advance the estimated compensation and expenses of the assistant involved in the distribution or division of the water.

Â Â Â Â Â  (2) In the case of partnership ditches, pipelines or mutual irrigation corporations organized for the benefit of the members or stockholders, the expense of the assistant shall be paid by the water users in proportion to the area of land for which each water user is entitled to the use of water from the ditch, pipeline or reservoir, so that each shall pay the same rate per acre.

Â Â Â Â Â  (3) In the case of ditches, pipelines and reservoirs constructed and operated for sale or rental of water, the wages and expense of the assistant shall be paid by the owner of the ditch, pipeline or reservoir, unless otherwise provided in written contracts with water users using water from the ditches, pipelines and reservoirs involved in the distribution or division of water. [Amended by 1957 c.546 Â§7; 1961 c.636 Â§6; 1979 c.18 Â§4; 1985 c.421 Â§13; 1985 c.673 Â§83]

Â Â Â Â Â  540.230 Distribution of waste or seepage water; payment. Whenever a watermaster is called upon, in accordance with the provisions of ORS 540.210, to distribute the waters of any ditch containing or carrying waste or seepage water, the holder of the right to the use of such waste or seepage water shall pay the total cost of the installation of measuring devices for the measurement of the waste or seepage water and the total expense of measuring and distributing it.

Â Â Â Â Â  540.240 Lien for wages and expense; property subject to lien; monthly payment. In the case of a partnership ditch, pipeline or reservoir, or a ditch, pipeline or reservoir owned in common or by a mutual irrigation company incorporated under the laws of this state, the wages of the assistant watermaster and expenses incurred by the assistant in making the distribution provided for by ORS 540.210 to 540.240, and the necessary and proper expense of installation and maintenance of measuring devices and headgates to provide for the just distribution of water among the several users in accordance with their respective and relative rights, shall be a lien upon the ditch, pipeline or reservoir. The lien shall attach to each tract of land entitled to the use of water for irrigation from the ditch, pipeline or reservoir, and upon the crops produced upon the lands during the irrigation season for which the distribution is made. If a ditch, pipeline or reservoir is owned or operated by a person engaged in the business of selling or renting water from the ditch, pipeline or reservoir, the wages and expense shall be a lien upon the ditch, pipeline or reservoir. The wages and expense shall be paid monthly by the water users, the mutual irrigation company, or the person engaged in the business of selling or renting water from a ditch, pipeline or reservoir. [Amended by 1985 c.421 Â§14]

Â Â Â Â Â  540.250 Lien, notice of intent to claim; foreclosure; attorney fees. (1) If not paid, the lien under ORS 540.240 may be made effective by the assistant filing a notice in writing of intention to claim a lien for the assistantÂs wages and expense with the county clerk of the county in which the ditch, pipeline or reservoir and lands are situated.

Â Â Â Â Â  (2) The notice filed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be verified and subscribed by the watermaster or assistant;

Â Â Â Â Â  (b) Specify the particular items of wages and expense for which the lien is claimed;

Â Â Â Â Â  (c) Describe the lands of each water user upon which the lien is claimed; and

Â Â Â Â Â  (d) Set forth the name of the ditch, pipeline or reservoir and the name of the owner or reputed owner of the lands and ditch, pipeline or reservoir against which the lien is claimed.

Â Â Â Â Â  (3) The lien shall be filed within 60 days from the completion of distribution. Suit to foreclose the lien shall be brought in the circuit court of the county in which all or part of the lands, ditch, pipeline or reservoir, or any part, are situated, within six months from the date of filing the notice.

Â Â Â Â Â  (4) The lien shall be foreclosed in the manner provided by law for the foreclosure of liens against real property. The court may award reasonable attorney fees to the prevailing party in an action to foreclose a lien under this section. [Amended by 1981 c.897 Â§59; 1985 c.421 Â§15; 1995 c.618 Â§81]

Â Â Â Â Â  540.260 Payment by one user; lien against other users; enforcement; remedy not exclusive. (1) One or more of the water users from any partnership or mutual irrigation company ditch or pipeline may pay the wages and expense of the assistant watermaster and, as against any other user failing to contribute the userÂs share or proportion of the wages and expense, shall be entitled to a lien upon the lands of the delinquent user entitled to the use of water from the ditch, pipeline and reservoir and upon the share or interest of the owner in the ditch, pipeline or reservoir, for the userÂs just share or proportion.

Â Â Â Â Â  (2) The lien shall be made effective by filing a similar notice to that prescribed under ORS 540.250 within 60 days from the date of payment of the wages and expense, with the county clerk. It may be enforced and foreclosed, and the same procedure, including the allowance of reasonable attorney fees, shall be followed in the foreclosure as in the case of a lien claimed and foreclosed by the watermaster under ORS 540.250. The lien shall not be considered an exclusive remedy. [Amended by 1985 c.421 Â§16]

Â Â Â Â Â  540.270 Irrigation districts and improvement companies not affected. Nothing contained in ORS 540.210 to 540.260 shall be applicable to the distribution of water from the irrigation systems or works of irrigation districts or district improvement companies unless requested by the district. Distribution of water from such irrigation systems or works shall be under the exclusive control of the directors of the irrigation districts and district improvement companies unless the watermaster has been requested by the district to distribute the water. [Amended by 1969 c.303 Â§1]

HYDRAULIC WORKS AND STRUCTURES; MEASURING DEVICES; DITCH RIGHT OF WAY

Â Â Â Â Â  540.310 Ditches and canals; headgates; measuring devices; flumes along lines of ditches. (1) The owner of any ditch or canal shall maintain to the satisfaction of the Water Resources Commission a substantial headgate at the point where the water is diverted. It shall be of such construction that it can be locked and kept closed by the watermaster.

Â Â Â Â Â  (2) The owner shall construct and maintain, when required by the commission, suitable measuring devices at such points along the ditch as may be necessary to assist the watermaster in determining the amount of water that is to be diverted into the ditch from the stream, or taken from it by the various users.

Â Â Â Â Â  (3) When necessary for the protection of other water users, the commission may require flumes to be installed along the line of any ditch. [Amended by 1985 c.673 Â§84]

Â Â Â Â Â  540.320 Noncompliance with requirements; effect. If any owner of irrigation works refuses or neglects to construct and put in headgates, flumes or measuring devices, as required under ORS 540.310, after 10 daysÂ notice, the watermaster may close the ditch, and it shall not be opened or any water diverted from the source of supply, under the penalties prescribed by law for the opening of headgates lawfully closed, until the requirements of the Water Resources Commission as to such headgates, flumes or measuring devices have been complied with. [Amended by 1985 c.673 Â§85]

Â Â Â Â Â  540.330 Reservoirs; measuring devices; effect of noncompliance. (1) Any owner or manager of a reservoir, located across or upon the bed of a natural stream, shall construct and maintain, when required by the Water Resources Commission, a measuring device below, and one above, the reservoir on each stream or source of supply discharging into the reservoir, to assist the watermaster in determining the amount of water to which appropriators are entitled and thereafter diverting it for their use.

Â Â Â Â Â  (2) If any owner or manager of a reservoir located across the bed of a natural stream neglects or refuses to put in a measuring device after 10 daysÂ notice by the commission, the watermaster may open the sluicegate or outlet of the reservoir, and it shall not be closed, under penalties of the law for changing or interfering with headgates, until the requirements of the commission as to such measuring devices are complied with. [Amended by 1985 c.673 Â§86]

Â Â Â Â Â  540.340 Reservoir and diversion dam; suitable outlet; effect of noncompliance. (1) Whenever it may be necessary for the protection of other water users, the Water Resources Commission shall require every owner or manager of a reservoir or diversion dam, located across or upon the bed of a natural stream, to construct and maintain a suitable outlet in the reservoir or diversion dam which will allow the free passage of the natural flow of the stream. The commission shall determine what constitutes a suitable outlet.

Â Â Â Â Â  (2) If any owner or manager of a reservoir or diversion dam refuses or neglects to construct or put in such outlet in the reservoir or diversion dam after 10 daysÂ notice by the commission, the commission may close the ditch carrying water from the reservoir or diversion dam and it shall not be opened or any water diverted from the reservoir or diversion dam, under the penalties prescribed by law for the opening of headgates lawfully closed, until the requirements of the commission regarding such outlet have been complied with. [Amended by 1985 c.673 Â§87]

Â Â Â Â Â  540.350 Dams, dikes and other hydraulic works; when showing for power generation use to be made; examination and approval by commission; approval not to relieve owners of responsibility; inspections; modification of works; hearing. (1) No person, firm or private or municipal corporation shall construct any dam, dike, or other hydraulic structure or works, the failure of which the Water Resources Commission finds would result in damage to life or property, unless the commission has made an examination of the site and of the plans and specifications and other features involved in the construction of such works, and has approved them in writing.

Â Â Â Â Â  (2) When a person, firm or private or municipal corporation seeks the written approval of the Water Resources Commission, of the site, plans, specifications and features for a dam more than 25 feet high at a site where there is an average annual flow exceeding two cubic feet a second, that party must demonstrate that the dam includes measures that make it readily adaptable to power generation in a manner meeting statutory requirements for the safe passage of fish. These measures shall include the installation of a pressure conduit, penstock, drain or similar water diversion system at the time the dam is built.

Â Â Â Â Â  (3) A person, firm or private or municipal corporation seeking approval for a dam described in subsection (2) of this section need not make the showing required by that subsection if that party demonstrates to the commissionÂs satisfaction that:

Â Â Â Â Â  (a) It is not likely the installation of hydroelectric generating facilities at the proposed site would be feasible anytime during the life of the proposed dam; or

Â Â Â Â Â  (b) It would be more feasible to install hydroelectric facilities after construction of the proposed dam.

Â Â Â Â Â  (4) The commissionÂs approval of the site, plans and specifications, or other features involved in the construction, maintenance and operation of any hydraulic works whatsoever shall not relieve the owners of their legal responsibilities.

Â Â Â Â Â  (5) The commission may make inspections of any hydraulic structure, the site thereof, and of the plans and specifications, and any other features involved in the construction, maintenance and operation of the works. If, as a result of the inspections, the commission considers any modifications necessary to insure the safety of the works with reference to possible damage to life or property, the commission shall notify the legal owners by registered mail or by certified mail with return receipt, stating why the works are unsafe. The notice shall set forth the modifications necessary to insure the safety of the works in so far as it affects possible damage to life or property. The notice also shall set a hearing at a time and place as will give the owners a reasonable time to prepare for the hearing. [Amended by 1981 c.210 Â§1; 1985 c.673 Â§88; 1991 c.249 Â§51]

Â Â Â Â Â  540.360 Order to modify. After the hearing the Water Resources Commission may issue a written order to the owners to make such modifications as the commission considers necessary to insure the safety of the works with reference to possible damage to life or property and shall fix the time within which work shall begin in good faith and the time for completion. The owners, upon receipt of the order, shall make the modifications ordered within the time limit prescribed or shall initiate an appeal as above provided. [Amended by 1975 c.581 Â§26a; 1981 c.210 Â§2; 1985 c.673 Â§89]

Â Â Â Â Â  540.370 Enforcing compliance with order or decree. (1) If the owners fail to make the modifications within the time limits set by the Water Resources Commission, or to institute their appeal or to comply with the decree of the appellate court in case an appeal is taken, the commission shall issue an order in writing to the owners directing that the gates be kept open, or an opening made in the dam if necessary, or that the structure shall not be used for the storage, restraint or conveyance of water until the modifications have been made.

Â Â Â Â Â  (2) No owner shall refuse to comply with the orders of the commission or the decree of an appellate court.

Â Â Â Â Â  (3) In case of noncompliance, the commission shall direct the watermaster or other authorized assistant to carry out the orders, or the commission may file a copy of the commissionÂs order with the Attorney General or with the district attorney of the county within which the works are located. The Attorney General or district attorney shall bring proceedings in the name of the state, in the circuit court of the county within which the works or any part thereof are situated, to abate the offending works. The court, after a full hearing on the matter, may declare the works a nuisance and order their removal, or order any repairs or alterations, and may enforce its orders in the manner provided by law. [Amended by 1985 c.673 Â§90]

Â Â Â Â Â  540.380 Reports of consultants; payment. The Water Resources Commission may accept the reports of consulting engineers, geologists or other specialists whom the owners of the works in question may have employed. But if, for any reason, the commission considers the reports insufficient, the commission may employ consulting engineers, geologists or other specialists outside the Water Resources Department to make special examinations and inspections and to prepare reports for the commissionÂs guidance. The cost of such special examinations, inspections and reports shall be paid by the commission from any funds at the commissionÂs disposal, or it may be divided by mutual agreement between the state and the owners. [Amended by 1985 c.673 Â§91]

Â Â Â Â Â  540.390 Inspection upon application by resident, landowner or commissionÂs own motion; expenses; deposit by applicant; payment by owner of works; lien. Should any person residing on or owning land in the neighborhood of any dam, dike or other hydraulic structure after completion, or in course of construction, apply to the Water Resources Commission in writing desiring an inspection of the works, the commission may order an inspection, or the commission may make such order on the commissionÂs own motion. Before doing so the commission may require the applicant for inspection to deposit a sum of money sufficient to pay the expenses of an inspection. If the application appears to the commission not to have been justified the commission may cause the whole or part of the expenses to be paid out of the deposit. If the application appears to have been justified, the commission may require the owner of the works to pay the whole or any part of the expenses of the inspection, and it shall constitute a valid lien against the works, which may be enforced in the same manner as provided for the enforcement of mechanicÂs liens. [Amended by 1985 c.673 Â§92]

Â Â Â Â Â  540.400 Law not applicable to certain works. ORS 540.350 to 540.390 shall not apply to:

Â Â Â Â Â  (1) Any dam less than 10 feet in height or impounding less than 3,000,000 gallons of water.

Â Â Â Â Â  (2) Splash dams used for driving logs.

Â Â Â Â Â  (3) Farm dikes constructed by individuals on their own property.

Â Â Â Â Â  (4) Ditches carrying less than five cubic feet of water per second.

Â Â Â Â Â  540.410 Use of watercourse to deliver reservoir water; notice to watermaster; adjustment of headgates; expenses; liability for, and collection of, payment. Whenever the owner, manager or lessee of a reservoir constructed under the provisions of the Water Rights Act, as defined in ORS 537.010, desires to use the bed of a stream, or other watercourse, to carry stored or impounded water from the reservoir to the consumer of the water, the owner, manager or lessee shall, in writing, notify the watermaster of the district in which the stored or impounded water from the reservoir is to be used, giving the date when it is proposed to discharge water from the reservoir, its volume, and the names of all persons and ditches entitled to its use. The watermaster shall then close, or so adjust the headgates of all ditches from the stream or watercourse, not entitled to the use of such stored water, as will enable those having the right to secure the volume to which they are entitled. The watermaster shall keep a true and just account of the time spent in the discharge of the watermasterÂs duties as defined in this section, and the Water Resources Commission shall present a bill of one-half the expense so incurred to the reservoir owner, manager or lessee. If the owner, manager or lessee neglects for 30 days, after presentation of the bill of costs, to pay it, the costs shall be made a charge upon the reservoir and the state shall have a preference lien therefor. Upon notice from the commission, the Attorney General shall foreclose the lien and collect the amount due, as provided in this section, in the same manner as other liens on real property are foreclosed. [Amended by 1955 c.39 Â§1; 1961 c.636 Â§7; 1985 c.673 Â§93]

Â Â Â Â Â  540.420 Maintenance and operation of jointly owned ditches; performance by coowner; recovery from one in default. In all cases where ditches are owned by two or more persons and one or more of such persons fails or neglects to do a proportionate share of the work necessary for the proper maintenance and operation of the ditch, or to construct suitable headgates or measuring devices at the points where water is diverted from the main ditch, the owner desiring the performance of such work may, after having given 10 daysÂ written notice to the other owner who has failed to perform a proportionate share of the work, perform such share, and recover therefor from the person in default the reasonable expense of the work.

Â Â Â Â Â  540.430 Effect of nonpayment by coowner; lien on interest; foreclosure; stoppage of delivery of water. (1) Upon the failure of any coowner to pay a proportionate share of the expense, as mentioned in ORS 540.420, within 30 days after receiving a statement of the same as performed by the coowner, the latter may secure payment of the claim by filing an itemized and sworn statement thereof, setting forth the date of performance and the nature of the labor performed, with the county clerk of the county wherein the ditch is situated. When so filed it shall constitute a valid lien against the interest of the person in default, which lien may be established and enforced in the same manner as provided by law for the enforcement of mechanicÂs liens.

Â Â Â Â Â  (2) In lieu of proceeding to enforce the lien, the person performing the labor may file an itemized and sworn statement with the watermaster of the district within which the ditch is located, setting forth the date of performance, the nature of the labor performed, the total expense incurred by the person and the proportion of the expense each owner should pay, together with a written request that the watermaster take charge of the distribution of the water from the ditch to the parties entitled to the use thereof. Thereupon the watermaster may proceed to distribute the water in accordance with established rights. However, if an owner or user has not paid the proportion of expenses of the owner or user incurred for the proper maintenance and operation of the ditch, the watermaster may serve such party with written notice, personally, by registered mail or by certified mail with return receipt, setting forth the proportion of expenses incurred for which the owner or user is obligated to pay. If the party so served refuses or neglects to pay that part of the expense within 10 days after the serving or mailing of the notice, the watermaster may refuse to deliver water to be used upon the lands of such person until after the expense has been paid. [Amended by 1991 c.249 Â§52]

Â Â Â Â Â  540.435 Commission authority to order installation of totalizing measuring device and submission of annual water use report; hearing; effect of failure to comply with order. (1) In addition to any other authority of the Water Resources Commission to order installation of a measuring device, if the commission finds accurate water use information necessary because of serious water management problems created by ground water decline, unresolved user disputes or frequent water shortages, the commission by rule may require a water right owner using any surface or ground water source within the state to install a totalizing measuring device and to submit annually a water use report.

Â Â Â Â Â  (2) Before the commission implements any requirements under subsection (1) of this section the commission shall:

Â Â Â Â Â  (a) Cause a hearing to be conducted in the affected area to determine whether a serious management problem exists; and

Â Â Â Â Â  (b) Allow any affected person an opportunity to present alternative methods or devices that could be used to provide the information necessary to manage the water resource or to alleviate the water management problem.

Â Â Â Â Â  (3) The watermaster may prohibit the diversion or use of water by anyone who has failed to comply with a commission rule or order requiring installation of measuring devices or submission of a water use report. [1987 c.649 Â§7]

Â Â Â Â Â  540.440 Owner to clear weeds from ditch right of way. All persons owning or controlling any water ditches shall keep their right of way along the ditches clean and free from wild oats, mustard, thistles, or any weeds or obnoxious grasses whatsoever.

CHANGES IN USE OF WATER; TRANSFER OF WATER RIGHTS; EXCHANGE

Â Â Â Â Â  540.505 Definitions. As used in ORS 540.505 to 540.585:

Â Â Â Â Â  (1) ÂDistrictÂ means an irrigation district formed under ORS chapter 545, a drainage district formed under ORS chapter 547, a water improvement district formed under ORS chapter 552, a water control district formed under ORS chapter 553 or a corporation organized under ORS chapter 554.

Â Â Â Â Â  (2) ÂPrimary water rightÂ means the water right designated by the Water Resources Commission as the principal water supply for the authorized use, or if no designation has been made, the water right designated by the applicant as the principal water supply for the authorized use.

Â Â Â Â Â  (3) ÂSupplemental water right or permitÂ means an additional appropriation of water to make up a deficiency in supply from an existing water right. A supplemental water right or permit is used in conjunction with a primary water right.

Â Â Â Â Â  (4) ÂWater use subject to transferÂ means a water use established by:

Â Â Â Â Â  (a) An adjudication under ORS chapter 539 as evidenced by a court decree;

Â Â Â Â Â  (b) A water right certificate;

Â Â Â Â Â  (c) A water use permit for which a request for issuance of a water right certificate under ORS 537.250 has been received and approved by the Water Resources Commission under ORS 537.250; or

Â Â Â Â Â  (d) A transfer application for which an order approving the change has been issued under ORS 540.530 and for which proper proof of completion of the change has been filed with the Water Resources Commission. [1991 c.957 Â§2; 1995 c.274 Â§1; 1997 c.42 Â§2]

Â Â Â Â Â  540.510 Appurtenancy of water to premises; restrictions on change of use or place of use or point of diversion; application for transfer of primary and supplemental water rights; severability of right to use conserved water. (1) Except as provided in subsections (2) to (8) of this section, all water used in this state for any purpose shall remain appurtenant to the premises upon which it is used and no change in use or place of use of any water for any purpose may be made without compliance with the provisions of ORS 540.520 and 540.530. However, the holder of any water use subject to transfer may, upon compliance with the provisions of ORS 540.520 and 540.530, change the use and place of use, the point of diversion or the use theretofore made of the water in all cases without losing priority of the right theretofore established. A district may change the place of use in the manner provided in ORS 540.572 to 540.580 in lieu of the method provided in ORS 540.520 and 540.530. When an application for change of the use or place of use for a primary water right is submitted in accordance with this section, the applicant also shall indicate whether the land described in the application has an appurtenant supplemental water right or permit. If the applicant also intends to transfer the supplemental water right or permit, the applicant also shall include the information required under ORS 540.520 (2) for the supplemental water right or permit. If the applicant does not include the supplemental water right or permit in the transfer application, the Water Resources Department shall notify the applicant that the supplemental water right or permit will be canceled before the department issues the order approving the transfer of the primary water right, unless within 30 days the applicant modifies the application to include the supplemental water right or permit or withdraws the application. The department may approve the transfer of the supplemental water right or permit in accordance with the provisions of ORS 540.520 and 540.530. The department shall not approve the transfer of a supplemental water right or permit if the transfer would result in enlargement of the original water right or injury to an existing water right. If the department approves the transfer of the primary water right but does not approve the transfer of the supplemental water right or permit, the department shall notify the applicant of the departmentÂs intent to cancel that portion of the supplemental water right or permit described in the transfer application before the department issues the primary water right transfer order, unless the applicant withdraws the transfer application within 90 days.

Â Â Â Â Â  (2) Subject to the limitations in ORS 537.490, any right to the use of conserved water allocated by the Water Resources Commission under ORS 537.470 may be severed from the land and transferred or sold after notice to the commission as required under ORS 537.490.

Â Â Â Â Â  (3)(a) Any water used under a permit or certificate issued to a municipality, or under rights conferred by ORS 538.410 to 538.450, or under the registration system set forth in ORS 537.132, may be applied to beneficial use on lands to which the right is not appurtenant if:

Â Â Â Â Â  (A) The water is applied to lands which are acquired by annexation or through merger, consolidation or formation of a water authority, so long as the rate and use of water allowed in the original certificate is not exceeded;

Â Â Â Â Â  (B) The use continues to be for municipal purposes and would not interfere with or impair prior vested water rights; or

Â Â Â Â Â  (C) The use is authorized under a permit granted under ORS 468B.050 or 468B.053 and for which a reclaimed water registration form has been filed under ORS 537.132.

Â Â Â Â Â  (b) As used in this subsection, ÂmunicipalityÂ means a city, a port formed under ORS 777.005 to 777.725, 777.915 to 777.953 and 778.010, a domestic water supply district formed under ORS chapter 264, a water supplier as defined in ORS 448.115 or a water authority formed under ORS chapter 450.

Â Â Â Â Â  (4) Pursuant to the provisions of ORS 540.570 or 540.585, any water used under a permit or certificate issued to a district may be applied to beneficial use on lands within the district to which the right is not appurtenant.

Â Â Â Â Â  (5) The relocation of a point of diversion as necessary to follow the movements of a naturally changing stream channel does not constitute a change in point of diversion for purposes of ORS 540.520 if:

Â Â Â Â Â  (a) The diversion point stays within 500 feet of the point of diversion on record with the Water Resources Department;

Â Â Â Â Â  (b) The change does not move the diversion point upstream or downstream beyond the diversion point of another appropriator; and

Â Â Â Â Â  (c) The diversion is provided with a proper fish screen, if requested by the State Department of Fish and Wildlife.

Â Â Â Â Â  (6) In the event that government action results in or creates a reasonable expectation of a change in the surface level of a surface water source that impairs or threatens to impair access to a point of diversion authorized by a water right permit, certificate or decree, the owner of the water right may change the point of diversion or add an additional point of diversion in accordance with the provisions of this section in lieu of complying with the requirements of ORS 540.520 and 540.530. Before changing the point of diversion, the water right owner shall provide written notice of the proposed change to the Water Resources Department. Within 15 days after receipt of such notice, the department shall provide notice by publication in the departmentÂs public notice of water right applications. Within 60 days after the department receives notice from the owner, the Water Resources Director, by order, shall approve the change unless the director finds the changes will result in injury to other existing water rights. All other terms and conditions of the water right shall remain in effect.

Â Â Â Â Â  (7) The sale or lease of the right to the use of conserved water under ORS 537.490 does not constitute a change of use or a change in the place of use of water for purposes of ORS 540.520.

Â Â Â Â Â  (8) Ground water applied to an exempt use as set forth in ORS 537.141 or 537.545 may be subsequently applied to land for irrigation purposes under ORS 537.141 (1)(i) or 537.545 (1)(g) without application for a change in use or place of use under this section. [Amended by 1987 c.264 Â§11; 1989 c.7 Â§1; 1989 c.707 Â§3; 1991 c.370 Â§5; 1991 c.957 Â§7; 1993 c.577 Â§36; 1993 c.641 Â§9; 1995 c.168 Â§1; 1995 c.274 Â§2; 1995 c.359 Â§2; 1997 c.244 Â§4; 1997 c.286 Â§10; 1999 c.335 Â§2; 2003 c.705 Â§8]

Â Â Â Â Â  540.520 Application for change of use, place of use or point of diversion; public notice; filing of protest; hearing; exempt changes. (1) Except when the application is made under ORS 541.327 or when an application for a temporary transfer is made under ORS 540.523, whenever the holder of a water use subject to transfer for irrigation, domestic use, manufacturing purposes, or other use, for any reason desires to change the place of use, the point of diversion, or the use made of the water, an application to make such change, as the case may be, shall be filed with the Water Resources Department.

Â Â Â Â Â  (2) The application required under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name of the owner;

Â Â Â Â Â  (b) The previous use of the water;

Â Â Â Â Â  (c) A description of the premises upon which the water is used;

Â Â Â Â Â  (d) A description of the premises upon which it is proposed to use the water;

Â Â Â Â Â  (e) The use which is proposed to be made of the water;

Â Â Â Â Â  (f) The reasons for making the proposed change; and

Â Â Â Â Â  (g) Evidence that the water has been used over the past five years according to the terms and conditions of the ownerÂs water right certificate or that the water right is not subject to forfeiture under ORS 540.610.

Â Â Â Â Â  (3) If the application required under subsection (1) of this section is necessary to allow a change in a water right pursuant to ORS 537.348, is necessary to complete a project funded under ORS 541.375, or is approved by the State Department of Fish and Wildlife as a change that will result in a net benefit to fish and wildlife habitat, the department, at the discretion of the Water Resources Director, may waive or assist the applicant in satisfying the requirements of subsection (2)(c) and (d) of this section. The assistance provided by the department may include, but need not be limited to, development of an application map.

Â Â Â Â Â  (4) If the application is to change the point of diversion, the transfer shall include a condition that the holder of the water right provide a proper fish screen at the new point of diversion, if requested by the State Department of Fish and Wildlife.

Â Â Â Â Â  (5) Upon the filing of the application the department shall give notice by publication in a newspaper having general circulation in the area in which the water rights are located, for a period of at least three weeks and not less than one publication each week. The notice shall include the date on which the last notice by publication will occur. The cost of the publication shall be paid by the applicant in advance to the department. In applications for only a change in place of use or for a change in the point of diversion of less than one-fourth mile, and where there are no intervening diversions between the old diversion of the applicant and the proposed new diversion, no newspaper notice need be published. The department shall include notice of such applications in the weekly notice published by the department.

Â Â Â Â Â  (6) Within 30 days after the last publication of a newspaper notice of the proposed transfer or the mailing of the departmentÂs weekly notice, whichever is later, any person may file, jointly or severally, with the department, a protest against approval of the application.

Â Â Â Â Â  (7) Whenever a timely protest is filed, or in the opinion of the Water Resources Director a hearing is necessary to determine whether the proposed changes as described by the application would result in injury to existing water rights, the department shall hold a hearing on the matter. Notice and conduct of the hearing shall be under the provisions of ORS chapter 183, pertaining to contested cases, and shall be held in the area where the rights are located unless all parties and persons who filed a protest under this subsection stipulate otherwise.

Â Â Â Â Â  (8) An application for a change of use under this section is not required if the beneficial use authorized by the water use subject to transfer is irrigation and the owner of the water right uses the water for incidental agricultural, stock watering and other uses related to irrigation use, so long as there is no increase in the rate, duty, total acreage benefited or season of use.

Â Â Â Â Â  (9) A water right transfer under subsection (1) of this section is not required for a general industrial use that was not included in a water right certificate issued for a specific industrial use if:

Â Â Â Â Â  (a) The quantity of water used for the general industrial use is not greater than the rate allowed in the original water right and not greater than the quantity of water diverted to satisfy the authorized specific use under the original water right;

Â Â Â Â Â  (b) The location where the water is to be used for general industrial use was owned by the holder of the original water right at the time the water right permit was issued; and

Â Â Â Â Â  (c) The person who makes the change in water use provides the following information to the Water Resources Department:

Â Â Â Â Â  (A) The name and mailing address of the person using water under the water right;

Â Â Â Â Â  (B) The water right certificate number;

Â Â Â Â Â  (C) A description of the location of the industrial facility owned by the holder of the original water right at the time the water right permit was issued; and

Â Â Â Â Â  (D) A description of the general industrial use to be made of the water after the change. [Amended by 1983 c.807 Â§1; 1985 c.673 Â§94; 1987 c.339 Â§3; 1989 c.1000 Â§7; 1995 c.274 Â§7; 1995 c.490 Â§2; 1997 c.42 Â§3; 1999 c.555 Â§4; 1999 c.664 Â§2]

Â Â Â Â Â  540.523 Temporary transfer of water right or permit; terms; revocation; status of supplemental water right or permit. (1) In accordance with the provisions of this section, any person who holds a water use subject to transfer may request that the Water Resources Department approve the temporary transfer of place of use and, if necessary to convey water to the new temporary place of use, temporarily change the point of diversion or point of appropriation for a period not to exceed five years. An application for a temporary transfer shall:

Â Â Â Â Â  (a) Be submitted in writing to the Water Resources Department;

Â Â Â Â Â  (b) Be accompanied by the appropriate fee for a change in the place of use as set forth in ORS 536.050;

Â Â Â Â Â  (c) Include the information required under ORS 540.520 (2); and

Â Â Â Â Â  (d) Include any other information the Water Resources Commission by rule may require.

Â Â Â Â Â  (2) Notwithstanding the notice and waiting requirements under ORS 540.520, the department shall approve by order a request for a temporary transfer under this section if the department determines that the temporary transfer will not injure any existing water right.

Â Â Â Â Â  (3) All uses of water for which a temporary transfer is allowed under this section shall revert automatically to the terms and conditions of the water use subject to transfer upon expiration of the temporary transfer period.

Â Â Â Â Â  (4) The time during which water is used under an approved temporary transfer order does not apply toward a finding of forfeiture under ORS 540.610.

Â Â Â Â Â  (5) The department may revoke a prior approval of the temporary transfer at any time if the department finds that the transfer is causing injury to any existing water right.

Â Â Â Â Â  (6) Any map that may be required under subsection (1) of this section need not be prepared by a certified water right examiner.

Â Â Â Â Â  (7) The lands from which the water right is removed during the period of a temporary transfer shall receive no water under the transferred water right.

Â Â Â Â Â  (8) When an application for a temporary change of the place of use for a primary water right is submitted in accordance with this section, the applicant also shall indicate whether the land described in the application has an appurtenant supplemental water right or permit. If the applicant also intends to temporarily transfer the supplemental water right or permit, the applicant also shall include the information required under ORS 540.520 (2) for the supplemental water right or permit. If the applicant does not include the supplemental water right or permit in the temporary transfer application, the Water Resources Department shall notify the applicant that the supplemental water right or permit will be canceled before the department issues the order approving the temporary transfer of the primary water right, unless within 30 days the applicant modifies the application to include the supplemental water right or permit or withdraws the application. The department may approve the temporary transfer of the supplemental water right or permit in accordance with the provisions of this section. The department may not approve the temporary transfer of a supplemental water right or permit if the temporary transfer would result in enlargement of the original water right or injury to an existing water right. If the department approves the temporary transfer of the primary water right but does not approve the temporary transfer of the supplemental water right or permit, the department shall notify the applicant of the departmentÂs intent not to allow the temporary transfer of the supplemental water right or permit before the department issues the order for the temporary transfer of the primary water right. If the department does not allow the temporary transfer of the supplemental right, the supplemental right shall remain appurtenant to the land described in the application, but may not be exercised until the primary right reverts to the original water use. If the primary water right does not revert soon enough to allow use of water under the supplemental right within five years, the supplemental right shall become subject to cancellation for nonuse under ORS 540.610.

Â Â Â Â Â  (9) In issuing an order under subsection (2) of this section, the department shall include any condition necessary to protect other water rights. [1995 c.274 Â§6; 1997 c.42 Â§4; 1997 c.587 Â§12; 2001 c.788 Â§Â§3,9]

Â Â Â Â Â  540.524 Substitution of supplemental water right from ground water source for primary water right from surface water source; application; fee. (1) Notwithstanding ORS 540.510 or 540.670, upon approval of an application submitted to the Water Resources Department, the holder of both a primary water right originating from a surface water source and a supplemental water right permit or certificate originating from a ground water source may substitute the use of the supplemental water right for the primary water right. A substitution may not be made under this subsection if the use of the supplemental water right results in an enlargement or expansion of the primary water right. This subsection does not authorize a change in place of use, type of use, point of diversion or point of appropriation.

Â Â Â Â Â  (2) An application required under subsection (1) of this section shall be submitted on forms provided by the department. The department may request additional information if necessary to assist with the injury evaluation. Each application shall be submitted with the fee described in ORS 536.050 (1)(s).

Â Â Â Â Â  (3) Upon receiving an application under subsection (1) of this section, the department shall provide notice, accept protests and conduct hearings on protests in the manner described in ORS 540.520 (5), (6) and (7).

Â Â Â Â Â  (4) The Water Resources Director shall issue an order approving or denying the substitution. If the proposed substitution will result in injury to other water rights, the director shall prohibit or condition the use to avoid or mitigate the injury. The director shall issue an order approving or denying the substitution within 90 days after the department receives an application under subsection (1) of this section.

Â Â Â Â Â  (5) For the purpose of ORS 540.610, a substituted primary surface water right shall be treated as a supplemental water right, and a substituted supplemental ground water right shall be treated as a primary water right.

Â Â Â Â Â  (6) A completed and approved substitution of a supplemental ground water right for a primary surface water right under this section may be terminated upon a request by the water right holder or by an order of the director if the director determines that the use of the ground water as the primary water right causes injury to other water rights. Upon termination, the substituted primary and supplemental water rights shall revert back to their original status. [1999 c.555 Â§2]

Â Â Â Â Â  Note: 540.524 was added to and made a part of 540.505 to 540.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  540.525 Installation of fish screening or by-pass device as prerequisite for transfer of point of diversion. (1) Upon receipt of an application for a change in the point of diversion under ORS 540.520, the Water Resources Department shall consult with the State Department of Fish and Wildlife to determine whether the diversion is:

Â Â Â Â Â  (a) Equipped with an appropriate fish screening or by-pass device; or

Â Â Â Â Â  (b) Included on the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989.

Â Â Â Â Â  (2) If the original point of diversion is included in the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989, the department, after consulting with the State Department of Fish and Wildlife, may require the installation of an appropriate fish screening or by-pass device at the new point of diversion.

Â Â Â Â Â  (3) When consulting with the State Department of Fish and Wildlife, the department shall determine whether the installation of an appropriate fish screening or by-pass device is necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (4) Any individual who is required to install a fish screening or by-pass device under this section at a point of diversion for a diversion of under 30 cubic feet per second may participate in the State Department of Fish and WildlifeÂs cost sharing program for the installation of screening or by-pass devices. [1995 c.274 Â§6a]

Â Â Â Â Â  540.530 Order authorizing change of use, place of use or point of diversion; consent to injury; new or modified certificate. (1)(a) If, after hearing or examination, the Water Resources Commission finds that a proposed change can be effected without injury to existing water rights, the commission shall make an order approving the transfer and fixing a time limit within which the approved changes may be completed.

Â Â Â Â Â  (b) If, after hearing or examination, the commission finds that a proposed change in point of diversion cannot be effected without injury to existing water rights, upon receipt by the commission of an affidavit consenting to the change from every holder of an affected water right, the commission may make an order approving the transfer and fixing a time limit within which the approved changes may be completed.

Â Â Â Â Â  (c) If, after hearing or examination, the commission finds that a proposed change in point of diversion cannot be effected without injury to an in-stream water right granted pursuant to a request under ORS 537.336 or an in-stream water right created pursuant to ORS 537.346 (1), the Water Resources Department may consent to the change only upon a recommendation that the department do so from the agency that requested the in-stream water right. The agency that requested the in-stream water right may recommend that the department consent to the change only if the change will result in a net benefit to the resource consistent with the purposes of the in-stream water right.

Â Â Â Â Â  (d)(A) If an in-stream water right would be injured by a proposed change under paragraph (c) of this subsection, the department shall obtain a recommendation from the agency that requested the in-stream water right. If the recommendation of the agency is to consent to the change, the department shall provide public notice of the recommendation and, consistent with state laws regarding cooperation with Indian tribes in the development and implementation of state agency programs that affect tribes or rights and privileges of tribes, the department shall consult with affected Indian tribes.

Â Â Â Â Â  (B) The recommendation of an agency under this paragraph must be in writing and, if the recommendation is to consent to the change, must describe the extent of the injury to the in-stream water right, the effect on the resource and the net benefit that will occur as a result of the proposed change. The recommendation may include any proposed conditions that are necessary to ensure that the proposed change will be consistent with the recommendation.

Â Â Â Â Â  (C) In determining whether a net benefit will result from the proposed change, the recommendation of an agency must include an analysis of the cumulative impact of any previous changes under paragraphs (b) and (c) of this subsection that allow injury to the affected in-stream water right.

Â Â Â Â Â  (D) A person may comment on the recommendation of an agency. The comment must be in writing and must be received by the department within 30 days after publication of notice under this paragraph. If a written comment received by the department requests a meeting on the proposed change, the department and the agency that requested the in-stream water right shall hold a joint public meeting within 90 days of the receipt of the comment requesting a meeting.

Â Â Â Â Â  (e)(A) If, after review of public comments and consultation with the agency that requested the in-stream water right, the agency that requested the in-stream water right does not withdraw its recommendation to consent to the change, the department may approve the change consistent with the requirements of paragraphs (b) and (c) of this subsection.

Â Â Â Â Â  (B) An order approving a change under paragraph (c) of this subsection shall include written findings on the extent of the injury to the in-stream water right, the effect on the resource and the net benefit that will occur as a result of the change. The order shall include any conditions necessary to ensure that the change will be consistent with the findings and ensure that the change will result in a continued net benefit to the resource consistent with the purposes of the in-stream water right.

Â Â Â Â Â  (C) In determining whether a net benefit will result from the change, the order of the department must include an analysis of the cumulative impact of any previous changes approved under paragraphs (b) and (c) of this subsection that allow injury to the affected in-stream water right.

Â Â Â Â Â  (f) The time allowed by the commission for completion of an authorized change under paragraphs (a) to (e) of this subsection may not be used when computing a five-year period of nonuse under the provisions of ORS 540.610 (1).

Â Â Â Â Â  (2)(a) If a certificate covering the water right has been previously issued, the commission shall cancel the previous certificate or, if for an irrigation district, the commission may modify the previous certificate and, when proper proof of completion of the authorized changes has been filed with the commission, issue a new certificate or, if for an irrigation district, modify the previous certificate, preserving the previously established priority of rights and covering the authorized changes. If only a portion of the water right covered by the previous certificate is affected by the changes, a separate new certificate may be issued to cover the unaffected portion of the water right.

Â Â Â Â Â  (b) If the change authorized under subsection (1) of this section is necessary to allow a change in a water right pursuant to ORS 537.348, is necessary to complete a project funded under ORS 541.375, or is approved by the State Department of Fish and Wildlife as a change that will result in a net benefit to fish and wildlife habitat, the Water Resources Department, at the discretion of the Water Resources Director, may waive or assist the applicant in satisfying any of the proof of completion requirements of paragraph (a) of this subsection. The assistance provided by the department may include, but need not be limited to, development of a final proof survey map and claim of beneficial use.

Â Â Â Â Â  (3) Upon receiving notification of the merger or consolidation of municipal water supply entities, or the formation of a water authority under ORS chapter 450, the commission shall cancel the previous certificates of the entities replaced by the merger, consolidation or formation and issue a new certificate to the newly formed municipality or water authority. The new certificate shall preserve the previously established priority of rights of the replaced entities and shall allow beneficial use of the water on any lands acquired in the merger, consolidation or formation. [Amended by 1975 c.581 Â§26b; 1983 c.807 Â§2; 1985 c.673 Â§95; 1989 c.707 Â§4; 1993 c.577 Â§37; 1999 c.664 Â§3; 1999 c.804 Â§1; 2001 c.299 Â§Â§1,2; 2005 c.614 Â§4]

Â Â Â Â Â  540.531 Transfer of surface water point of diversion to ground water; requirements; priority; mitigation measures; return to surface water diversion; rules. (1) Notwithstanding ORS 537.515 and 537.535, an owner of a surface water use subject to transfer may apply for a transfer of the point of diversion to allow the appropriation of ground water if the proposed transfer complies with the requirements of subsection (2) or (3) of this section and with the requirements for a transfer in point of diversion specified in ORS 540.520 and 540.530.

Â Â Â Â Â  (2) The Water Resources Department may allow a transfer of the point of diversion under subsection (1) of this section if:

Â Â Â Â Â  (a)(A) The new point of diversion appropriates ground water from an aquifer that is hydraulically connected to the authorized surface water source;

Â Â Â Â Â  (B) The proposed change in point of diversion will not result in enlargement of the original water right or in injury to other water right holders;

Â Â Â Â Â  (C) The use of the new point of diversion will affect the surface water source similarly to the authorized point of diversion specified in the water use subject to transfer; and

Â Â Â Â Â  (D) The withdrawal of ground water at the new point of diversion is located within 500 feet of the surface water source and, when the surface water source is a stream, is also located within 1,000 feet upstream or downstream of the original point of diversion as specified in the water use subject to transfer; or

Â Â Â Â Â  (b) The new point of diversion is not located within the distance requirements set forth in paragraph (a)(D) of this subsection, the holder of the water use subject to transfer submits to the department evidence prepared by a licensed geologist that demonstrates that the use of the ground water at the new point of diversion will meet the criteria set forth in paragraph (a)(A) to (C) of this subsection.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the department shall allow a transfer of the point of diversion under subsection (1) of this section in the Deschutes basin ground water study area if:

Â Â Â Â Â  (a) The new point of diversion appropriates ground water from an aquifer that is hydraulically connected to the authorized surface water source;

Â Â Â Â Â  (b) The proposed change in the point of diversion will not result in enlargement of the original water right or in injury to other water right holders; and

Â Â Â Â Â  (c) The use of the new point of diversion will affect the surface water source hydraulically connected to the authorized point of diversion specified in the water use subject to transfer. The department may not require that the use of the new point of diversion affect the surface water source similarly to the authorized point of diversion specified in the water use subject to transfer under this subsection.

Â Â Â Â Â  (4) All applicable restrictions that existed at the original point of diversion shall apply at the new point of diversion allowed under this section.

Â Â Â Â Â  (5) The new point of diversion shall retain the original date of priority. However, if within five years after approving the transfer, the department finds that the transfer results in substantial interference with existing ground water rights that would not have occurred in the absence of the transfer, the new point of diversion shall be subordinate to any existing right injured by the transferred water right or permit.

Â Â Â Â Â  (6)(a) The department shall approve an application to return to the last authorized surface water point of diversion if a holder of a water use subject to transfer submits an application to the department within five years after the department approves a transfer under this section.

Â Â Â Â Â  (b) The department shall approve an application to return to the last authorized surface water point of diversion after five years of the date the department allows a transfer under subsection (3) of this section if a holder of a water use subject to transfer submits an application to the department, and the return will not result in injury to an existing water right.

Â Â Â Â Â  (7) For transfers allowed under this section, the department shall require mitigation measures to prevent depletion from any surface water source not specified in the permit or certificated or decreed water right, except that the department may not require mitigation measures if the transfer complies with subsection (3) of this section.

Â Â Â Â Â  (8) The Water Resources Commission shall adopt rules that prescribe:

Â Â Â Â Â  (a) The process for reviewing applications submitted under this section;

Â Â Â Â Â  (b) The persons to whom the department shall provide notice of the receipt of an application submitted under this section; and

Â Â Â Â Â  (c) The persons who may participate in the process of reviewing applications submitted under this section.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂDeschutes basin ground water study areaÂ means the part of the Deschutes River Basin that is designated by the Water Resources Commission by rule.

Â Â Â Â Â  (b) ÂSimilarlyÂ means that the use of ground water at the new point of diversion affects the surface water source specified in the permit or certificated or decreed water right and would result in stream depletion of at least 50 percent of the rate of appropriation within 10 days of continuous pumping. [1995 c.274 Â§4; 1999 c.555 Â§5; 2003 c.705 Â§1; subsection (9) of 2003 Edition enacted as 2003 c.705 Â§3; 2005 c.614 Â§2]

Â Â Â Â Â  540.532 Request for change in point of diversion to reflect historical use; requirements. (1) Notwithstanding ORS 537.797, 540.510, 540.520 and 540.530, an individual may request a change in the point of diversion to reflect the historical use of water at a point of diversion other than that described in the water right certificate or decree if the individual complies with the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) An individual may request a change in the point of diversion under subsection (1) of this section if:

Â Â Â Â Â  (a) The actual, current point of diversion has been in use for more than 10 years;

Â Â Â Â Â  (b) The Water Resources Department has received no claim of injury as a result of the use of water from the current point of diversion prior to the request for the change of diversion;

Â Â Â Â Â  (c) The individual requesting the change provides written notice to any other affected water right holder, as identified by the Water Resources Department, and the Water Resources Department provides notice of the request in the departmentÂs public notice of water right applications; and

Â Â Â Â Â  (d) The individual provides a map of sufficient detail and clarity to identify the true point of diversion including but not limited to:

Â Â Â Â Â  (A) The county tax lot number, township, range and section, and to the nearest quarter-quarter section or latitude and longitude as established by a global positioning system; and

Â Â Â Â Â  (B) The locations of the point of diversion as specified in the water right certificate or decree and the actual, current point of diversion.

Â Â Â Â Â  (3) Upon receipt of a request for a change in the point of diversion under subsection (1) of this section, the Water Resources Department shall consult with the State Department of Fish and Wildlife to determine whether the historical point of diversion is:

Â Â Â Â Â  (a) Equipped with an appropriate fish screening or by-pass device; or

Â Â Â Â Â  (b) Included on the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989.

Â Â Â Â Â  (4) If the historical point of diversion is included in the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989, the Water Resources Department, after consulting with the State Department of Fish and Wildlife, may require the installation of an appropriate fish screening or by-pass device at the point of diversion.

Â Â Â Â Â  (5) When consulting with the State Department of Fish and Wildlife, the Water Resources Department shall determine whether the installation of an appropriate fish screening or by-pass device is necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (6) Any individual who is required to install a fish screening or by-pass device under this section at a point of diversion for a diversion of under 30 cubic feet per second may participate in the State Department of Fish and WildlifeÂs cost-sharing program for the installation of screening or by-pass devices. [1995 c.359 Â§3]

Â Â Â Â Â  Note: 540.532 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 540 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  540.533 Application for exchange of water; fee. (1) Any person holding a water right established by court decree, a water right certificate or a water right for which proof of beneficial use has been approved by the Water Resources Director or Water Resources Commission or any person applying for or holding a permit issued under ORS 537.211 for use of water for an in-stream purpose may apply to the Water Resources Commission for permission to use stored, surface or ground water from another source in exchange for supplying replacement water in an equal amount to satisfy prior appropriations from the other source, if:

Â Â Â Â Â  (a) The source of the personÂs appropriation is at times insufficient to fully satisfy the appropriation;

Â Â Â Â Â  (b) Better conservation and use of the waters of the state can be accomplished; or

Â Â Â Â Â  (c) The person can develop water for appropriation under the permit for use of water for an in-stream purpose, but cannot economically convey the water to its point of use.

Â Â Â Â Â  (2) A person may apply for an exchange under this section among any combination of surface, storage or ground water rights.

Â Â Â Â Â  (3) An application for exchange shall be accompanied by:

Â Â Â Â Â  (a) Any map, plan or other information required by the commission; and

Â Â Â Â Â  (b) The fee required under ORS 536.050. [1987 c.815 Â§2]

Â Â Â Â Â  540.535 Notice of application for exchange. After receipt of an exchange application, the Water Resources Commission shall give notice of the application by publishing notice of the application in a newspaper having general circulation in the area in which the water uses are located at least once each week for at least three successive weeks. The cost of providing the notice by publication shall be paid in advance by the applicant to the commission. [1987 c.815 Â§3]

Â Â Â Â Â  540.537 Order allowing exchange; order terminating exchange. (1) The Water Resources Commission shall issue an order allowing an exchange unless the commission finds any of the following:

Â Â Â Â Â  (a) The proposed exchange would adversely affect other appropriators.

Â Â Â Â Â  (b) The proposed exchanges would be too difficult to administer.

Â Â Â Â Â  (c) The proposed exchange would adversely affect the public interest as determined under ORS 537.170 (8).

Â Â Â Â Â  (d) A sufficient quantity of water would not be available to replace the water to be used under the exchange. In determining whether replacement water will be equal to the water exchanged, the commission may consider relative consumptive uses and transmission losses.

Â Â Â Â Â  (2) The commission may include any condition the commission considers necessary in an order allowing an exchange.

Â Â Â Â Â  (3) The commission shall issue an order terminating the exchange:

Â Â Â Â Â  (a) If water is not applied under the exchange within the time fixed by the commission in the order approving the exchange;

Â Â Â Â Â  (b) Upon written request signed by all parties to the exchange;

Â Â Â Â Â  (c) Upon finding that any other termination condition specified in the original order has occurred; or

Â Â Â Â Â  (d) Upon attainment of a termination date specified in the original exchange order.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, the time fixed for implementing the exchange shall include any extension granted by the commission for good cause shown. [1987 c.815 Â§4; 1995 c.416 Â§38]

Â Â Â Â Â  540.539 Exchange subject to beneficial use requirements. An exchange of water under ORS 540.533 to 540.537 is subject to the requirements of beneficial use under ORS 540.610. [1987 c.815 Â§5]

Â Â Â Â Â  540.540 [Renumbered 540.545 in 1987]

Â Â Â Â Â  540.541 Delivery and use of water under exchange. (1) Any water made available to a person under an exchange shall be delivered in accordance with the order allowing the exchange. The use of water under an exchange is without prejudice to, but shall be considered use and enjoyment of, the permitted, certificated or decreed right held by that water user at the time the exchange was approved.

Â Â Â Â Â  (2) The use of water under a permit may be perfected by application of exchange water to the use specified in that permit. Upon receipt of proof satisfactory to the Water Resources Commission that water has been used under the exchange for the purposes of and within the limitations of the permit, the commission shall issue a certificate of the same character as that described in ORS 539.140. The certificate shall incorporate the source, conditions and priority of the permit existing at the time the exchange was approved.

Â Â Â Â Â  (3) If regulation by the watermaster is required, after implementation of the exchange, water shall be delivered in accordance with the terms and conditions of the order allowing the exchange. [1987 c.815 Â§6]

Â Â Â Â Â  540.543 Regulation of headgates when water provided by exchange. If water for an in-stream use is provided by exchange, the watermaster shall regulate headgates and other diversion points as necessary to assure that the exchange water is not diverted from the channel at any point above the most downstream point of use specified in the permit or certificate that establishes the right to use of water for an in-stream purpose. [1987 c.815 Â§7]

Â Â Â Â Â  540.545 County acquiring land in district; transfer of water rights to other lands; authority of county court. Whenever the title to lands within a district has been or is acquired by the county within which the land is located, by foreclosure of tax liens or otherwise, the county court or board of county commissioners, upon request of the district, may make application under the provisions of ORS 540.505 to 540.585 to have the water rights appurtenant to such lands transferred to other lands within the district which are owned by the county or privately owned. [Formerly 540.540; 1991 c.957 Â§8]

Â Â Â Â Â  540.550 Ratification of prior transfer of water rights to irrigation district. All attempted transfers or sales, prior to March 6, 1931, to an irrigation district, of water rights which theretofore had been appurtenant to lands located in the district and which lands at the time of the attempted transfer or sale were owned by the county, shall be considered to be legal and binding, and the water rights which were appurtenant to such lands shall be considered to have become the property of the district to which attempted to be conveyed, but appurtenant only to lands within the boundaries of the district as they existed on March 6, 1931, if the irrigation district applied to the Water Resources Director, within five years after March 6, 1931, under the provisions of section 47-712, Oregon Code 1930, as amended by chapter 102, Oregon Laws 1931, to have the water rights made appurtenant to other lands within the irrigation district. In that event, the county shall sell the lands without any water rights being appurtenant thereto. If the irrigation district failed within five years after March 6, 1931, to make such application, then title to the water rights shall be considered to have been forfeited.

Â Â Â Â Â  Note: 540.550 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 540 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  540.560 Order changing description of land to which water right is appurtenant; limitation; purpose; hearing; effect of final order. (1) If the Water Resources Commission considers that a certificate of water right does not identify the lands to which the right is appurtenant with sufficient specificity for management, delivery or transfer of that right, the commission may issue an order clarifying and refining the description of the land to which the water right is appurtenant.

Â Â Â Â Â  (2) An order issued under this section may not reduce the rate, duty or number of acres stated in the certificate of water right. The sole purpose of an addendum to a water right certificate is to better define the location of acreage to which the water right is appurtenant, where the certificate states only that the use is limited to a number of acres within a larger tract.

Â Â Â Â Â  (3) Any order issued under this section shall be served on the legal owner of the land to which the water right is appurtenant and on the occupant of the land, by certified mail, return receipt requested. If the owner or occupant files a written request for a hearing within 30 days after service of the order, the commission shall conduct a hearing of the matter under ORS 183.413 to 183.484.

Â Â Â Â Â  (4) A final order under this section shall become an addendum to and shall be filed with the certificate of water right that the order clarifies. For all purposes, the final order shall constitute the description of the land to which the water right is appurtenant. [1987 c.649 Â§9]

Â Â Â Â Â  540.570 Temporary transfers within districts; procedure; fee. (1) Provided that the proposed transfer complies with all of the provisions of this subsection and will not result in injury to any existing water right, a district with a manager may, for one irrigation season, temporarily transfer the place of use of water appurtenant to any land within the legal boundaries of the district to an equal acreage elsewhere within the legal boundaries of that district or temporarily transfer the type of use identified in a right to store water. A temporary transfer of the place of use may occur if:

Â Â Â Â Â  (a) The rate and duty, and the total number of acres to which water will be applied under the transfer, do not exceed existing limits on the water use subject to transfer;

Â Â Â Â Â  (b) The type of use authorized under the water use subject to transfer remains the same; and

Â Â Â Â Â  (c) The land from which the water use is being transferred does not receive any water under the right being transferred during the irrigation season in which the change is made.

Â Â Â Â Â  (2) Provided that the proposed transfer complies with all the provisions of this subsection and will not result in injury to or enlargement of an existing water right, a district with a manager may, for one irrigation season, temporarily change the point of diversion or appropriation combined with a change in place of use, change the point of diversion in the event that an emergency prevents the district from diverting water from its authorized point of diversion, change the point of diversion to allow for the appropriation of ground water or change a primary right to a supplemental right if:

Â Â Â Â Â  (a) The land on which the water is to be used is within the districtÂs legal boundaries established pursuant to ORS chapter 545, 547, 552, 553 or 554;

Â Â Â Â Â  (b) The other terms of the permit or certificate remain the same, including the beneficial use for which the water is used and the number of acres to which water is applied;

Â Â Â Â Â  (c) The diversion is provided with a proper fish screen, if required by the Water Resources Department; and

Â Â Â Â Â  (d) For a proposal to transfer the point of diversion to allow for the appropriation of ground water, the proposed change meets the standards set forth in ORS 540.531 (2).

Â Â Â Â Â  (3) When a district or an owner or an ownerÂs agent within a district who is subject to the charges or assessments of the district wishes to use water on alternate acreage within the district, if the district has approved the ownerÂs request, the district shall submit to the department a petition seeking a temporary transfer under this section. The district shall submit the petition prior to making the proposed change. The petition may contain changes to one or more tax lots within the district and shall:

Â Â Â Â Â  (a) Include the information required under ORS 540.574 (3);

Â Â Â Â Â  (b) Be accompanied by a map in a form satisfactory to the department and certified by the district. If the water right is on a tract of land of five acres or less, the assessorÂs tax map with a notation of the acres of water right shall be sufficient for identification of the tract and place of use;

Â Â Â Â Â  (c) Include a statement that a written authorization for the transfer from each landowner affected by the particular temporary transfer is on file with the district;

Â Â Â Â Â  (d) Include any other information required by rules of the Water Resources Commission; and

Â Â Â Â Â  (e) Include a fee in the amount required under ORS 536.050 (1)(i).

Â Â Â Â Â  (4) The district shall notify each affected landowner that the department may reject the transfer or may require mitigation to avoid injury to other water rights. Upon receipt of a completed petition under subsection (3) of this section, the department shall place a summary of the petition in the weekly notice published by the department. The department shall accept written public comments on the petition for 30 days following publication of the weekly notice. The department shall consider comments that pertain to the potential for injury to an existing water right or to the enlargement of the water use subject to transfer in determining whether to condition, reject or revoke a temporary transfer.

Â Â Â Â Â  (5) Use of water on lands from which the right is transferred and in the new temporary location during the same irrigation season or calendar year is prohibited and may subject the district and the landowner to civil penalties.

Â Â Â Â Â  (6) The department may condition, reject or revoke a temporary transfer at any time to the extent necessary to avoid injury if the department finds the transfer is causing injury to an existing water right.

Â Â Â Â Â  (7) Upon expiration of the temporary transfer period, all uses of water for which a temporary transfer is allowed under this section shall revert automatically to the terms and conditions of the original water right permit, certificate or adjudication under ORS chapter 539 as evidenced by a court decree.

Â Â Â Â Â  (8) The time during which water is used under an approved temporary transfer order does not apply toward a finding of forfeiture under ORS 540.610. [1987 c.649 Â§10; 1991 c.957 Â§9; 1995 c.554 Â§4; 2001 c.788 Â§Â§4,10; 2003 c.705 Â§Â§15,16; 2005 c.401 Â§1]

Â Â Â Â Â  Note: Sections 22 to 25, chapter 705, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 22. Section 23 of this 2003 Act is added to and made a part of ORS 540.505 to 540.580. [2003 c.705 Â§22]

Â Â Â Â Â  Sec. 23. (1) In order to increase district water management flexibility, the Water Resources Department shall establish a pilot project in which districts may temporarily allow, for water uses subject to transfer, the use of water on any land within the legal boundaries of the district established pursuant to ORS chapter 545, 547, 552, 553 or 554.

Â Â Â Â Â  (2) The use of water on any land within the legal boundaries of the district may be allowed if:

Â Â Â Â Â  (a) The rate and duty, and the total number of acres to which water will be applied under the transfer, do not exceed existing limits on the water use subject to transfer;

Â Â Â Â Â  (b) The type of use authorized under the water use subject to transfer remains the same; and

Â Â Â Â Â  (c) The land from which the water use is being transferred does not receive any water under the right being transferred during the irrigation season in which the change is made.

Â Â Â Â Â  (3) The department shall allow the pilot project to be implemented in the Talent Irrigation District, the Owyhee Irrigation District and the Tualatin Valley Irrigation District or their successor irrigation districts. However, any district participating in the project must:

Â Â Â Â Â  (a) Have defined state irrigation district boundaries;

Â Â Â Â Â  (b) Have a management structure that can ensure that water is applied only where the water use is authorized;

Â Â Â Â Â  (c) Not irrigate an area in any one irrigation season that exceeds the maximum number of acres allowed to be irrigated under the original water right;

Â Â Â Â Â  (d) Have a full and accurate measurement of the water appropriated;

Â Â Â Â Â  (e) Have an accurate map identifying the location of authorized use, by priority date, for watermaster review upon request; and

Â Â Â Â Â  (f) Have on file statements by any landowner affected by the water use change indicating that the landowner agrees to the change.

Â Â Â Â Â  (4) If any of the specified irrigation districts are unable to participate in the project, the department may identify another district for the project.

Â Â Â Â Â  (5) The department may require that use of water under the pilot project cease and that the use revert to the use allowed under the water right of record if the department determines that:

Â Â Â Â Â  (a) The district does not meet the qualifications established in subsection (3) of this section;

Â Â Â Â Â  (b) The water is being used in a manner that violates the requirements in subsection (2) of this section; or

Â Â Â Â Â  (c) The changes made to the use of water would result in injury to existing water rights or an enlargement of the original water right.

Â Â Â Â Â  (6) Use of water under the pilot project constitutes a beneficial use of water and does not constitute nonuse for purposes of forfeiture under ORS 540.610. [2003 c.705 Â§23]

Â Â Â Â Â  Sec. 24. The Water Resources Department shall report to the Seventy-fourth Legislative Assembly, no later than January 31, 2007, on the operation of the pilot project established under section 23 of this 2003 Act. [2003 c.705 Â§24]

Â Â Â Â Â  Sec. 25. Sections 22 and 23 of this 2003 Act are repealed on June 30, 2008. [2003 c.705 Â§25]

Â Â Â Â Â  540.572 Application of certificated water to other irrigable land within district; notice of intent to transfer. (1) Upon compliance with this section and ORS 540.574 and 540.576, whenever land within the legal boundaries of a district is no longer irrigated or susceptible of irrigation, the district may apply the certificated water to which such land is entitled to other irrigable lands within the legal boundaries of the district if the district:

Â Â Â Â Â  (a) Is managed by a full-time manager; and

Â Â Â Â Â  (b) Is implementing a conservation plan approved by the Water Resources Commission, and meets all other management responsibility criteria for districts and conservation and efficiency criteria required by the Water Resources Commission.

Â Â Â Â Â  (2) If a water user of a district has not made beneficial use of the water to which the user is entitled for a period of four successive years, the district shall advise the user and any security interest holder of record that if the user does not use the water for a fifth successive year, the district may petition the Water Resources Commission for a transfer of the water right under ORS 540.574.

Â Â Â Â Â  (3) When a district wishes to transfer the use of water under this section, the district shall provide notice of its intent to petition for a transfer to the user and any security interest holder of record of the land whose right of record would be transferred. The notice shall be sent to the last-known address for the user with a return receipt requested.

Â Â Â Â Â  (4) The notice required under subsection (3) of this section shall:

Â Â Â Â Â  (a) Include:

Â Â Â Â Â  (A) The number of acres for which the user is being charged or assessed;

Â Â Â Â Â  (B) A general description or tax lot of the land to which the water is assigned;

Â Â Â Â Â  (C) A description of the use; and

Â Â Â Â Â  (D) A request for confirmation that the information in the notice is correct.

Â Â Â Â Â  (b) Advise the user that:

Â Â Â Â Â  (A) The district has determined that the userÂs land is no longer irrigated or susceptible of irrigation and that the district intends to petition the Water Resources Commission for approval to transfer the userÂs water right to other lands in the district.

Â Â Â Â Â  (B) If the user disagrees with the determination of the district that the userÂs land is no longer irrigated or susceptible of irrigation or if the user has some other objection to the proposed action of the district, the user shall so advise the district in writing within 30 days after the notice is mailed.

Â Â Â Â Â  (C) The user shall advise the district in writing within the foregoing time period if the user believes the presumption of forfeiture under ORS 540.610 is rebuttable for a reason provided under ORS 540.610.

Â Â Â Â Â  (5) If the district receives a written objection within 30 days after the mailing of the notice under subsection (3) of this section, the district manager shall attempt to resolve the matter with the user. If the userÂs objections cannot be resolved by the manager, a hearing shall be held before the board of directors who shall make a determination whether to proceed with the petition to the Water Resources Commission.

Â Â Â Â Â  (6) If no written objections are received by the district within 30 days after the mailing of the notice under subsection (3) of this section, or following resolution or hearing under subsection (5) of this section, the district may petition the Water Resources Commission for approval of the transfer under ORS 540.574.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂIrrigable landÂ means land that is currently under irrigation or susceptible of irrigation for agricultural, horticultural, viticultural or grazing purposes.

Â Â Â Â Â  (b) ÂNo longer irrigated or susceptible of irrigationÂ means:

Â Â Â Â Â  (A) Land on which water for irrigation has not been applied for a period of five successive irrigation seasons; or

Â Â Â Â Â  (B) Land that does not have reasonable access to the system of irrigation works of the district, or that cannot be irrigated from or that is not susceptible to or would not, by reason of being permanently devoted to uses other than agricultural, horticultural, viticultural or grazing, be directly benefited by actual irrigation from the district.

Â Â Â Â Â  (c) ÂOwnedÂ or ÂcontrolledÂ means ownership in fee, purchase on a land sale contract, option to purchase or lease.

Â Â Â Â Â  (d) ÂUserÂ means an owner of land with an appurtenant water right who is subject to the charges or assessments of a district and from whose land the water right would be transferred by the petition and map filed under ORS 540.574 and an owner of land to which the water right would be transferred. [1991 c.957 Â§3]

Â Â Â Â Â  540.574 Petition for approval of transfer. (1) In accordance with the requirements of subsection (3) of this section, a district may petition the Water Resources Commission for approval and acceptance of a district map indicating the transfer of the location and use of the water rights within the district or any part of the district. The map shall be in a form satisfactory to the commission and shall be certified by the district rather than a certified water right examiner. In no event shall the petition and map expand a water right of the district or its users beyond the total right of record for the district. If the district complies with the requirements of ORS 540.572 to 540.580, and after the opportunity for hearing under ORS 540.578, the commission shall issue an order approving the transfer and proceed as provided in ORS 540.530 (1) and (2).

Â Â Â Â Â  (2) If the commission denies the petition under subsection (1) of this section, the commission shall hold a hearing on the denial. Notice and conduct of the hearing shall be according to the provisions of ORS chapter 183 applicable to a contested case proceeding. The hearing shall be conducted in the area of the state where the right is located unless the parties and the persons who file the protest under this section stipulate otherwise.

Â Â Â Â Â  (3) The petition required under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name of the district and the certificate number of each water right contained in the petition.

Â Â Â Â Â  (b) The names of all users within the district from whose lands water rights are to be transferred.

Â Â Â Â Â  (c) The names of all users within the district to whose lands water rights are to be transferred.

Â Â Â Â Â  (d) A general description of the district boundaries.

Â Â Â Â Â  (e) A general description of the usersÂ land and the water right for each parcel from which and to which water rights are to be transferred. If the water right is on a tract of land of five acres or less, a notation of the acres of water right on the assessorÂs tax map shall be sufficient for identification of the place of use and the extent of use.

Â Â Â Â Â  (f) A description of the use that is proposed to be made of the water on each parcel.

Â Â Â Â Â  (g) An affirmation by the petitioner that the map and petition are accurate to the best of the petitionerÂs knowledge.

Â Â Â Â Â  (h) A statement by the petitioner that notice has been given as required under ORS 540.572 (2), and that the water right has not previously been forfeited under ORS 540.610 due to an earlier or longer period of nonuse. [1991 c.957 Â§4]

Â Â Â Â Â  540.576 Notice of petition; protest; user rights. After filing a petition under ORS 540.572, the district shall send a copy of the petition and map and a notice to the users of the district whose right of record is to be transferred and who are to receive the transferred right. The copy of the petition and the notice shall be sent to the last-known address of the user with a return receipt requested. The notice accompanying the petition shall advise the user that:

Â Â Â Â Â  (1) Sixty days after the date of mailing of the notice, the Water Resources Commission shall accept the petition and the water right shall be transferred unless a protest is filed or the petition does not meet the requirements of ORS 540.572 to 540.580; and

Â Â Â Â Â  (2) The user has the right to protest the petition and transfer in the manner described in ORS 540.578. [1991 c.957 Â§5]

Â Â Â Â Â  540.578 Filing of protest; hearing on proposed transfer. (1) Any user may file with the Water Resources Commission, within 60 days after the date of mailing the notice under ORS 540.576, a protest against approval of the petition, map and transfer. Whenever a timely protest is filed, or in the opinion of the commission a hearing is necessary to determine whether the district has complied with the requirements of ORS 540.572 to 540.580, or the proposed transfers described in the petition would result in injury to existing water rights, the commission shall hold a hearing on the matter. The hearing shall be conducted according to the provisions of ORS chapter 183 applicable to contested case proceedings. The hearing shall be held in the area of the state where the rights are located unless the parties and the persons who filed the protest under this section stipulate otherwise.

Â Â Â Â Â  (2) If, after examination or hearing, the commission finds that the petition complies with the requirements of ORS 540.572 to 540.580, and that the proposed changes described in the petition would not result in injury to existing water rights, the commission shall issue an order approving the transfer and proceed as provided in ORS 540.530 (1) and (2).

Â Â Â Â Â  (3) A certificate issued under this section for the transferred water right shall have the evidentiary effect provided for in ORS 537.270 unless the right to appropriate water described in the certificate is forfeited after the certificate is issued. [1991 c.957 Â§6]

Â Â Â Â Â  540.580 District transfer of place of use of water within district; requirements; procedure. (1) In accordance with this section, a district may by petition request that the Water Resources Department approve the permanent transfer of the place of use of water within a district as long as the proposed transfer complies with all of the following:

Â Â Â Â Â  (a) The rate, duty and total number of acres to which water is to be applied under the water use subject to transfer are not exceeded;

Â Â Â Â Â  (b) The use authorized under the water use subject to transfer remains the same;

Â Â Â Â Â  (c) The change in place of use will not result in injury to any existing water right; and

Â Â Â Â Â  (d) The land from which the water right is removed by the transfer shall receive no water under the transferred right.

Â Â Â Â Â  (2) A district may submit a petition for a permanent transfer prior to or subsequent to the change in place of use, but no later than the end of the calendar year in which the change occurs. The petition submitted by the district may include an unlimited number of transfers within the same petition. A petition under this section shall:

Â Â Â Â Â  (a) Include the information required under ORS 540.574 (3), except for the statement that a notice under ORS 540.572 (2) has been given;

Â Â Â Â Â  (b) Be accompanied by a map in a form satisfactory to the department and certified by the district. If the water right is on a tract of land of five acres or less, the assessorÂs tax map with a notation of the acres of water right shall be sufficient for identification of the tract and place of use;

Â Â Â Â Â  (c) Include a statement that each landowner affected by a permanent transfer has authorized the transfer in a writing that is on file with the district;

Â Â Â Â Â  (d) Include any other information required by rules of the Water Resources Commission; and

Â Â Â Â Â  (e) Include the fee required under ORS 536.050 (1)(h) for a change in the place of use.

Â Â Â Â Â  (3) If a district allows a change in the place of use of water before obtaining the approval of the department, the district shall:

Â Â Â Â Â  (a) Notify each affected landowner that the change is subject to the approval of the department and that the department may reject the transfer or may require mitigation to avoid injury to other water right holders; and

Â Â Â Â Â  (b) Notify the department in advance of the change. The notice shall include:

Â Â Â Â Â  (A) The name of the district and the certificate number of each water right that is the subject of the change;

Â Â Â Â Â  (B) The names of the users within the district from whose lands and to whose lands water rights are to be transferred;

Â Â Â Â Â  (C) A general description of the usersÂ lands by township, range, quarter quarter section and tax lot number, and of the water right, for each parcel from which and to which water rights are to be transferred; and

Â Â Â Â Â  (D) A description of the use that is proposed to be made of the water on each parcel.

Â Â Â Â Â  (4) Upon receipt of the notice required under subsection (3)(b) of this section, the department shall provide public notice in the weekly notice published by the department.

Â Â Â Â Â  (5) If a district allows a change in the place of use of water before obtaining approval of the department under this section, the department may direct the district to cease delivery of water or mitigate injury where the change in place of use is causing injury to an existing water right.

Â Â Â Â Â  (6) Within 15 days after the filing of a petition under subsection (2) of this section, the department shall include notice of the petition in the weekly notice published by the department. Within 30 days after the mailing of the departmentÂs weekly notice, any potentially affected holder of an existing water right may file, jointly or severally, with the department, a protest against approval of the petition.

Â Â Â Â Â  (7) Subject to the provisions of subsection (8) of this section, whenever a timely protest is filed, or in the opinion of the Water Resources Director a hearing is necessary to determine whether the proposed changes as described in the petition would result in injury to existing water rights, the department may hold a hearing on the petition. Notice and conduct of the hearing shall be according to the provisions of ORS chapter 183 pertaining to contested cases, shall be scheduled within 45 days after the filing of the petition, and shall be held in the area where the rights are located unless all parties and persons who filed a protest under this subsection stipulate otherwise.

Â Â Â Â Â  (8) If a water user within the district files a protest claiming injury to a water right delivery by the district, no contested case hearing shall be required, but the district shall resolve the matter directly with the water user.

Â Â Â Â Â  (9) After examination or hearing, the department shall issue an order approving the transfer if the proposed change can be effected without injury to existing water rights. If no hearing is scheduled under subsection (7) of this section, the order of the department shall be issued within 90 days after the date of the filing of the petition. If the proposed change cannot be effected without injury to existing water rights, the department may condition approval, including requiring mitigation of the effects on other water rights, to the extent necessary to avoid injury. If a hearing is scheduled, the department shall issue a final order within 120 days after scheduling the hearing.

Â Â Â Â Â  (10) Within 20 days after the director issues a final order under this section, the district or any protestant may file with the commission exceptions to the final order. The commission shall issue an order granting or denying the exceptions within 30 days after receiving the exceptions.

Â Â Â Â Â  (11) If a certificate covering the water right has been previously issued, the department may amend the certificate or may cancel the certificate and issue a new certificate preserving the previously established priority of rights and covering the authorized changes. If only a portion of the water right covered by the previous certificate is affected by the changes, a separate new certificate may be issued to cover the unaffected portion of the water right. A certificate as amended or issued under this section has the evidentiary effect provided for in ORS 537.270 as to the new lands except when the right to appropriate water described in the certificate is abandoned after the certificate is amended or issued.

Â Â Â Â Â  (12) Notwithstanding the provisions of subsection (2) of this section, a petition filed on or before December 31, 1996, may include all changes in place of use allowed by a district after July 1, 1992, and before November 30, 1996. [1995 c.554 Â§2; 1997 c.587 Â§13; 1999 c.804 Â§2; 2001 c.788 Â§Â§5,11]

Â Â Â Â Â  540.585 Temporary transfer of place and type of use and temporary change in point of diversion for irrigation uses within Deschutes River Basin; procedure; fee. (1) In accordance with the provisions of this section, a person may request that the Water Resources Department approve the temporary transfer of the place of use and type of use and temporarily change the point of diversion if necessary to convey water to the new temporary place of use, of all or a portion of a water right, for a period not to exceed 25 years if:

Â Â Â Â Â  (a) The person holds a water use subject to transfer;

Â Â Â Â Â  (b) The type of use specified in the original water use subject to transfer is irrigation;

Â Â Â Â Â  (c) The person to whom the right is transferred is:

Â Â Â Â Â  (A) Located within the Deschutes River Basin; and

Â Â Â Â Â  (B) A city, a quasi-municipal corporation, a domestic water supply district formed under ORS chapter 264, a water supplier as defined in ORS 448.115 or a water authority formed under ORS chapter 450;

Â Â Â Â Â  (d) The proposed use is municipal use; and

Â Â Â Â Â  (e) The proposed temporary transfer will not result in injury to any existing water right.

Â Â Â Â Â  (2) An application for a temporary transfer under this section shall:

Â Â Â Â Â  (a) Be submitted in writing to the Water Resources Department;

Â Â Â Â Â  (b) Be accompanied by the appropriate fee for a change in the place of use and type of use as set forth in ORS 536.050;

Â Â Â Â Â  (c) Include the information required under ORS 540.520 (2); and

Â Â Â Â Â  (d) Include any other information the Water Resources Commission by rule may require.

Â Â Â Â Â  (3)(a) Any portion of the use of a water right that is not temporarily transferred under this section may be used on the designated part of the lands described in the original water right permit, certificate or adjudication under ORS chapter 539 as evidenced by a court decree, if the use does not encompass more than the remaining portion of the lands, enlarge the water right or increase the rate, duty, total acreage benefited or season of use.

Â Â Â Â Â  (b) The Water Resources Department shall designate the lands on which water may be applied under this subsection and shall prescribe mapping, measurement and recording requirements under this subsection.

Â Â Â Â Â  (4) Upon expiration of a temporary transfer period, all uses of water for which a temporary transfer is allowed under this section shall revert automatically to the terms and conditions of the original water right permit, certificate or adjudication under ORS chapter 539 as evidenced by a court decree.

Â Â Â Â Â  (5) The time during which water is used under an approved temporary transfer order does not apply toward a finding of forfeiture under ORS 540.610.

Â Â Â Â Â  (6) The department may revoke a prior approval of a temporary transfer at any time if:

Â Â Â Â Â  (a) The department finds that the transfer is causing injury to any existing water right; or

Â Â Â Â Â  (b) The person fails to comply with the requirements prescribed by the department pursuant to subsection (3) of this section.

Â Â Â Â Â  (7) The department shall provide notice, in the manner provided in ORS 540.520 (5), that the department received an application for a temporary transfer under this section.

Â Â Â Â Â  (8) The department may:

Â Â Â Â Â  (a) Prescribe the duration of the temporary transfer period allowed under this section, up to 25 years;

Â Â Â Â Â  (b) Impose conditions in the terms of the temporary transfer, including revocation of the transfer for noncompliance with applicable state, local or federal laws; and

Â Â Â Â Â  (c) Determine the parties that may participate in the review of applications submitted under this section. [2003 c.705 Â§6]

Â Â Â Â Â  Note: Section 11, chapter 705, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 11. The Water Resources Department shall submit a report, in the manner provided in ORS 192.245, that shall include a detailed description of the features of the process employed by the Water Resources Commission to implement section 6 of this 2003 Act [540.585], including any recommendation for further legislation. The report shall be submitted to the Legislative Assembly no later than January 31, 2009. [2003 c.705 Â§11]

Â Â Â Â Â  540.587 Report on implementation of temporary transfer provisions. The Water Resources Department shall submit a report, in the manner provided in ORS 192.245, that shall include a summary of the features of the process employed by the Water Resources Commission to implement ORS 540.585. The report shall be submitted no later than January 31 of each year to the Legislative Assembly or to an interim committee related to natural resources, as appropriate. [2003 c.705 Â§10]

Â Â Â Â Â  Note: 540.587 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 540 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FORFEITURE OF WATER RIGHTS

Â Â Â Â Â  540.610 Use as measure of water right; presumption of forfeiture of right for nonuse; basis for rebutting presumption; confirmation of rights of municipalities. (1) Beneficial use shall be the basis, the measure and the limit of all rights to the use of water in this state. Whenever the owner of a perfected and developed water right ceases or fails to use all or part of the water appropriated for a period of five successive years, the failure to use shall establish a rebuttable presumption of forfeiture of all or part of the water right.

Â Â Â Â Â  (2) Upon a showing of failure to use beneficially for five successive years, the appropriator has the burden of rebutting the presumption of forfeiture by showing one or more of the following:

Â Â Â Â Â  (a) The water right is for use of water, or rights of use, acquired by cities and towns in this state, by appropriation or by purchase, for all reasonable and usual municipal purposes.

Â Â Â Â Â  (b) A finding of forfeiture would impair the rights of such cities and towns to the use of water, whether acquired by appropriation or purchase, or heretofore recognized by act of the legislature, or which may hereafter be acquired.

Â Â Â Â Â  (c) The use of water, or rights of use, are appurtenant to property obtained by the Department of VeteransÂ Affairs under ORS 407.135 or 407.145 for three years after the expiration of the period of redemption provided for in ORS 18.964 while the land is held by the Department of VeteransÂ Affairs, even if during such time the water is not used for a period of more than five successive years.

Â Â Â Â Â  (d) The use of water, or rights of use, under a water right, if the owner of the property to which the right is appurtenant is unable to use the water due to economic hardship as defined by rule by the Water Resources Commission.

Â Â Â Â Â  (e) The period of nonuse occurred during a period of time within which land was withdrawn from use in accordance with the Act of Congress of May 28, 1956, chapter 327 (7 U.S.C. 1801-1814; 1821-1824; 1831-1837), or the Federal Conservation Reserve Program, Act of Congress of December 23, 1985, chapter 198 (16 U.S.C. 3831-3836, 3841-3845). If necessary, in a cancellation proceeding under this section, the water right holder rebutting the presumption under this paragraph shall provide documentation that the water right holderÂs land was withdrawn from use under a federal reserve program.

Â Â Â Â Â  (f) The end of the alleged period of nonuse occurred more than 15 years before the date upon which evidence of nonuse was submitted to the commission or the commission initiated cancellation proceedings under ORS 540.631, whichever occurs first.

Â Â Â Â Â  (g) The owner of the property to which the water right was appurtenant is unable to use the water because the use of water under the right is discontinued under an order of the commission under ORS 537.775.

Â Â Â Â Â  (h) The nonuse occurred during a period of time within which the water right holder was using reclaimed water in lieu of using water under an existing water right.

Â Â Â Â Â  (i) The nonuse occurred during a period of time within which the water right holder was reusing water through land application as authorized by ORS 537.141 (1)(i) or 537.545 (1)(g) in lieu of using water under an existing water right.

Â Â Â Â Â  (j) The owner or occupant of the property to which the water right is appurtenant was unable to make full beneficial use of the water because water was not available. A water right holder rebutting the presumption under this paragraph shall provide evidence that the water right holder was ready, willing and able to use the water had it been available.

Â Â Â Â Â  (k) The holder of a water right is prohibited by law from using the water. If the prohibition is subject to remedial action that would allow the use of the water, the water right holder shall provide evidence that the water right holder is conducting the remedial action with reasonable diligence.

Â Â Â Â Â  (L) The nonuse occurred during a period of time within which the exercise of all or part of the water right was not necessary due to climatic conditions, so long as the water right holder had a facility capable of handling the full allowed rate and duty, and was otherwise ready, willing and able to use the entire amount of water allowed under the water right.

Â Â Â Â Â  (m) The nonuse occurred during a period of time within which the water was included in a transfer application pending before the Water Resources Department.

Â Â Â Â Â  (n) The nonuse of a supplemental water right occurred during a period of time when the primary water right used in conjunction with that supplemental water right was leased as an in-stream water right pursuant to ORS 537.348.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, if the owner of a perfected and developed water right uses less water to accomplish the beneficial use allowed by the right, the right is not subject to forfeiture so long as:

Â Â Â Â Â  (a) The user has a facility capable of handling the entire rate and duty authorized under the right; and

Â Â Â Â Â  (b) The user is otherwise ready, willing and able to make full use of the right.

Â Â Â Â Â  (4) The right of all cities and towns in this state to acquire rights to the use of the water of natural streams and lakes, not otherwise appropriated, and subject to existing rights, for all reasonable and usual municipal purposes, and for such future reasonable and usual municipal purposes as may reasonably be anticipated by reason of growth of population, or to secure sufficient water supply in cases of emergency, is expressly confirmed.

Â Â Â Â Â  (5) After a water right is forfeited under subsection (1) of this section, the water that was the subject of use shall revert to the public and become again the subject of appropriation in the manner provided by law, subject to existing priorities. [Amended by 1985 c.689 Â§5; 1987 c.339 Â§4; 1989 c.699 Â§1; 1989 c.833 Â§61a; 1991 c.370 Â§6; 1995 c.356 Â§2; 1995 c.366 Â§1; 1997 c.42 Â§5; 1997 c.244 Â§5; 1997 c.283 Â§1; 1999 c.335 Â§3; 1999 c.804 Â§Â§3,4; 2005 c.222 Â§1; 2005 c.542 Â§70; 2005 c.625 Â§70]

Â Â Â Â Â  540.612 Exemption from forfeiture for right subject to petition filed under ORS 540.574. If a district, as defined in ORS 540.505, petitions for a transfer as provided in ORS 540.574 no later than the end of the calendar year of the fifth year of nonuse under ORS 540.610 (1), the forfeiture provisions of ORS 540.610 shall not apply to the lands from which the water right is sought to be transferred pending approval of the districtÂs petition. The time required for the processing of the petition, including any time required for hearings, appeals and completion of an authorized change, shall not be included when computing a five-year period of nonuse under the provisions of ORS 540.610 (1). [1991 c.957 Â§11]

Â Â Â Â Â  540.615 [1961 c.140 Â§1; 1987 c.339 Â§5; repealed by 1989 c.699 Â§4]

Â Â Â Â Â  540.620 [Repealed by 1955 c.671 Â§1]

Â Â Â Â Â  540.621 Cancellation of abandoned water right upon request of owner. Whenever the owner of a perfected and developed water right certifies under oath to the Water Resources Commission that the water right has been abandoned by the owner and that the owner desires cancellation thereof, the commission shall enter an order canceling the water right. Effective upon the date of the entering of such order, the water which was the subject of use under the water right shall revert to the public and become again the subject of appropriation in the manner provided by law, subject to existing priorities. [1955 c.670 Â§1; 1979 c.67 Â§5; 1985 c.673 Â§96]

Â Â Â Â Â  540.630 [Repealed by 1955 c.671 Â§1]

Â Â Â Â Â  540.631 Notice by Water Resources Commission of initiation of proceedings to cancel forfeited water right. Whenever it appears to the satisfaction of the Water Resources Commission upon the commissionÂs own determination or upon evidence submitted to the commission by any person that a perfected and developed water right has been forfeited as provided in ORS 540.610 (1), and would not be rebutted under ORS 540.610 (2), the commission shall initiate proceedings for the cancellation of such water right by causing written notice of such initiation of proceedings to be given by registered or certified mail, return receipt requested, to the legal owner of the lands to which the water right is appurtenant and to the occupant of such lands. The notice to the legal owner shall be addressed to the legal owner at the ownerÂs last address of record in the office of the county assessor of the county in which the lands are located. The notice shall contain a complete description of the water right and of the lands to which the water right is appurtenant. The notice shall state that the legal owner or the occupant has a period of 60 days from the date of the mailing of the notice within which to protest the proposed cancellation of the water right. [1955 c.670 Â§2; 1985 c.673 Â§97; 1989 c.699 Â§2; 1991 c.249 Â§53]

Â Â Â Â Â  540.640 [Repealed by 1955 c.671 Â§1]

Â Â Â Â Â  540.641 Cancellation if no protest; procedure for cancellation if owner or occupant files protest. (1) If the legal owner or the occupant receiving notice as provided in ORS 540.631 fails to protest the proposed cancellation of the water right within the 60-day period prescribed in the notice, the Water Resources Commission may enter an order canceling the water right.

Â Â Â Â Â  (2) If the legal owner or the occupant receiving notice as provided in ORS 540.631 files a protest against the proposed cancellation of the water right with the commission within the 60-day period prescribed in the notice, the commission shall fix a time and place for a hearing on the protest. The commission shall cause written notice of the hearing to be given at least 10 days prior to the hearing to the person protesting the cancellation of the water right and to any other person who in the opinion of the commission is an interested party to the proceeding. The hearing shall be held by the commission and shall be conducted under the provisions of ORS chapter 183 pertaining to contested cases. After the hearing the commission shall enter an order canceling the water right, canceling in part or modifying the water right, or declaring that the water right shall not be canceled or modified. [1955 c.670 Â§3; 1975 c.581 Â§26c; 1983 c.807 Â§3; 1985 c.673 Â§98]

Â Â Â Â Â  540.650 Issuance of new water right certificate for water rights not canceled. If the order of the Water Resources Commission or the final decree on the appeal therefrom under ORS 540.641 cancels in part or modifies the water right, that portion of the water right not canceled or continued as modified shall be reaffirmed by a new water right certificate issued by the commission. Such certificate shall be of the same character as that described in ORS 539.140. The certificate shall be recorded and transmitted to the owner of the water right as provided in ORS 539.140. [1955 c.670 Â§4; 1979 c.67 Â§6; 1985 c.673 Â§99]

Â Â Â Â Â  540.660 Affidavit of watermaster that circumstances prevent use of water right in accordance with terms of certificate; procedures for cancellation of right. (1) If a watermaster has reason to believe that circumstances exist that prevent a water right from being exercised according to the terms and conditions of the water right certificate issued under ORS 537.250 or 539.140, such as the land to which the water right is appurtenant is covered by an impermeable surface, or the diversion mechanism used to appropriate water under a water right is no longer operable, the watermaster shall file an affidavit with the Water Resources Director. The affidavit shall state that to the best of the watermasterÂs knowledge, there is no physical way the water may be applied to a beneficial use in accordance with the terms and conditions of the water right certificate.

Â Â Â Â Â  (2) If the watermaster files an affidavit under subsection (1) of this section each year for five consecutive years, the affidavits shall constitute prima facie evidence that the water has not been applied to a beneficial use for five years and the Water Resources Commission shall initiate proceedings under ORS 540.631 to cancel the water right.

Â Â Â Â Â  (3) The Water Resources Department shall provide notice of the affidavit filed with the Water Resources Director under subsection (1) of this section. The department shall provide such notice in the following manner:

Â Â Â Â Â  (a) If there are 25 or fewer record owners of the land, the department shall mail a copy of the affidavit to each record owner.

Â Â Â Â Â  (b) If there are more than 25 record owners, the department shall provide general notice by publication according to the procedures established in ORS 193.010 to 193.100.

Â Â Â Â Â  (c) If the land is within the boundaries of an irrigation district, the department shall mail a copy of the affidavit to the irrigation district.

Â Â Â Â Â  (4) As used in this section, Ârecord ownerÂ means the person shown as the owner of the land in the county deed records established under ORS chapter 93. [1987 c.339 Â§1]

Â Â Â Â Â  540.670 Effect of cancellation of primary water right on supplemental right; change from supplemental to primary right; priority date. (1) The cancellation of a primary water right for nonuse under ORS 540.641 shall not also cancel a supplemental water right unless the supplemental water right also has not been used beneficially for five or more years.

Â Â Â Â Â  (2) If the Water Resources Commission cancels a primary water right under ORS 540.641 the commission may issue a new water right certificate changing the supplemental water right to a primary right if the commission finds that the change would not result in injury to existing water rights.

Â Â Â Â Â  (3) A supplemental right changed to a primary right under subsection (2) of this section shall retain the priority date of the supplemental right. [1987 c.339 Â§2]

PROHIBITED ACTS; INJUNCTIONS

Â Â Â Â Â  540.710 Interference with headgate, or use of water denied by watermaster or other authority; evidence of guilt. No person shall willfully open, close, change or interfere with any lawfully established headgate or water box without authority, or willfully use water or conduct water into or through the ditch of the person which has been lawfully denied the person by the watermaster or other competent authority. The possession or use of water when the same shall have been lawfully denied by the watermaster or other competent authority shall be prima facie evidence of the guilt of the person using it.

Â Â Â Â Â  540.720 Unauthorized use or waste of water; evidence of guilt of user. No person shall use without authorization water to which another person is entitled, or willfully waste water to the detriment of another. The possession or use of such water without legal right shall be prima facie evidence of the guilt of the person using it.

Â Â Â Â Â  540.730 Obstruction interfering with use of works or access thereto prohibited. Whenever any appropriator of water has the lawful right of way for the storage, diversion, or carriage of water, no person shall place or maintain any obstruction that shall interfere with the use of the works, or prevent convenient access thereto.

Â Â Â Â Â  540.740 Injunctive relief against action of watermaster. Any person who may be injured by the action of any watermaster may appeal to the circuit court for an injunction. The injunction shall only be issued in case it can be shown at the hearing that the watermaster has failed to carry into effect the order of the Water Resources Commission or decrees of the court determining the existing rights to the use of water. [Amended by 1985 c.673 Â§100]

Â Â Â Â Â  540.750 Injunction suits; notice and hearing to authorize restraining order; time of hearing. In suits for injunction affecting the use of water from streams upon which the rights to water have been determined, no restraining order shall be granted before hearing had after at least three daysÂ notice thereof, served upon all parties defendant. All suits for injunction involving the use of water shall be heard, either in term time or during vacation, not later than 15 days after issues joined, unless for good cause shown further time be allowed.

PENALTIES

Â Â Â Â Â  540.990 Penalties. (1) Violation of any provision of ORS 540.440 is punishable, upon conviction, by a fine of not less than $25 nor more than $150, together with the costs and disbursements of the action, and in default of the payment of the fine and costs, by confinement in the county jail one day for each $2 thereof. Justice courts shall have concurrent jurisdiction with the circuit courts in the trial of all proceedings under this subsection.

Â Â Â Â Â  (2) Violation of any provision of ORS 540.370 (2), 540.570 (5), 540.710, 540.720 or 540.730 is punishable, upon conviction, by a fine of not less than $10 nor more than $250, or by imprisonment in the county jail for not more than six months, or both. Justice courts shall have concurrent jurisdiction with the circuit courts in the trial of all violations under this subsection. [Amended by 2001 c.788 Â§Â§7,13; 2003 c.14 Â§Â§344,345; 2003 c.705 Â§Â§19,21]

_______________



Chapter 541

Chapter 541 Â Watershed Enhancement and Protection; Water Development Projects; Miscellaneous Provisions on Water Rights; Stewardship Agreements

2005 EDITION

WATERSHED ENHANCEMENT AND PROTECTION

WATER LAWS

WATER COMPANIES ORGANIZED UNDER 1891 ACT

541.010Â Â Â Â  Furnishing of water for certain purposes declared to be a public use; rates; amendment of law

541.020Â Â Â Â  Construction of ditches and canals by corporation; route across lands

541.030Â Â Â Â  Ditches and canals across state lands; grant of right of way

541.040Â Â Â Â  Headgate; mode of construction

541.050Â Â Â Â  Leakage or overflow; liability; exception

541.055Â Â Â Â  District liability for seepage and leakage from water or flood control works; limitation on commencement of action

541.060Â Â Â Â  Waste of water; flooding premises; unnecessary diversion

541.070Â Â Â Â  Ditches, canals and flumes as real estate

541.080Â Â Â Â  Suits involving water rights; parties; decree as to priorities

APPROPRIATION OF WATER FOR MINING AND ELECTRIC POWER UNDER 1899 ACT

541.110Â Â Â Â  Use of water to develop mineral resources and furnish power

541.120Â Â Â Â  Ditches and canals through lands; two or more prohibited; use of existing ditch by others than owner; joint liability

541.130Â Â Â Â  Right of way for ditches across state lands granted

APPROPRIATION OF WATER BY THE UNITED STATES

541.220Â Â Â Â  Survey of stream system; delivery of data to Attorney General; suits for determination of water rights

541.230Â Â Â Â  State lands within irrigated area; restrictions on sale; conveyance of lands needed by United States

541.240Â Â Â Â  Right of way for ditches and canals; reservation in conveyances

541.250Â Â Â Â  Cession to United States not rescinded

SUITS FOR DETERMINATION OF WATER RIGHTS UNDER 1905 ACT

541.310Â Â Â Â  Suits for determination of rights; parties; survey of stream; disbursements

541.320Â Â Â Â  Decrees adjudicating rights; filing; statement as to matters adjudicated

DISTRICT WATER RIGHTS MAPPING

541.325Â Â Â Â  Definitions for ORS 541.327 to 541.333

541.327Â Â Â Â  Failure or refusal of district to act; joint applications; eligible participants

541.329Â Â Â Â  Petition for approval of district map; contents; notice to users; corrections

541.331Â Â Â Â  Protest against approval of petition; hearing; issuance of water right certificate; land subject to inclusion

541.333Â Â Â Â  Application for change of place of use, point of diversion or use; contents; form of map

WATERSHED MANAGEMENT AND ENHANCEMENT

(Generally)

541.351Â Â Â Â  Definitions for ORS 541.351 to 541.415

541.353Â Â Â Â  Legislative findings; principles of Oregon Plan; policy

541.360Â Â Â Â  Oregon Watershed Enhancement Board; officers; qualifications

541.362Â Â Â Â  Executive director of Oregon Watershed Enhancement Board; appointment

541.363Â Â Â Â  Authority of executive director to enter into interagency agreements

541.365Â Â Â Â  Board to conduct watershed enhancement program; integration of geographic information

541.368Â Â Â Â  Board to facilitate implementation of grant programs

541.370Â Â Â Â  Duties of board; grant program; advisory committees

541.371Â Â Â Â  Duties of board related to integrated watershed planning and management; allocation of funds to local soil and water conservation districts and watershed councils

541.372Â Â Â Â  Authority of board to accept moneys; disposition

541.373Â Â Â Â  Authority of Governor to accept moneys; disposition

541.375Â Â Â Â  Watershed enhancement projects; grant program; criteria for approval; acquisition of interest in land or water

541.376Â Â Â Â  Title restrictions on land purchased through grant agreement

541.377Â Â Â Â  Parks and Natural Resources Fund; sources; subaccounts; uses of subaccounts

541.378Â Â Â Â  Restoration and Protection Research Fund; creation; sources; uses

541.379Â Â Â Â  Watershed Improvement Operating Fund; creation; sources; uses

541.381Â Â Â Â  Flexible Incentives Account; creation; sources; uses

541.384Â Â Â Â  Watershed management program; project funding; high priority watersheds

541.388Â Â Â Â  Voluntary local watershed councils; protection against liability

541.390Â Â Â Â  Duties of Natural Resources Division

541.392Â Â Â Â  Report to Legislative Assembly

541.395Â Â Â Â  State agency reports to be provided to board

541.396Â Â Â Â  Rules

(Watershed Improvement Grant Fund)

541.397Â Â Â Â  Watershed Improvement Grant Fund; creation; sources; uses

541.399Â Â Â Â  Purpose of grants from Watershed Improvement Grant Fund

541.401Â Â Â Â  Criteria for project receiving moneys from Watershed Improvement Grant Fund

(The Oregon Plan)

541.405Â Â Â Â  Oregon Plan described; goals; elements; Governor to negotiate with federal government

541.407Â Â Â Â  Healthy Streams Partnership; members; duties

541.409Â Â Â Â  Independent Multidisciplinary Science Team; duties; agency response to science team recommendations

541.411Â Â Â Â  Responsibilities of state agency participating in Oregon Plan

541.413Â Â Â Â  Agency report to legislative committee prior to adjustment of expenditure limitation or additional funding related to Oregon Plan

541.415Â Â Â Â  Oregon Plan for Salmon and Watersheds Legal Fund; creation; sources; uses

541.420Â Â Â Â  Oregon Watershed Enhancement Board reports to Governor and Legislative Assembly on Oregon Plan

(Stewardship Agreements)

541.423Â Â Â Â  Stewardship agreements; contents; procedures for adoption; rules

USE OF WATER TO OPERATE WATER-RAISING MACHINERY

541.430Â Â Â Â  Use of machinery by riparian owner to raise water; prior rights of others

SPLASH DAMS

541.450Â Â Â Â  Definitions for ORS 541.450 to 541.460

541.455Â Â Â Â  Splash dams unlawful

541.460Â Â Â Â  Abatement proceedings by Attorney General

RELEASE OF WATER FROM IMPOUNDMENT OR DIVERSION STRUCTURE

541.510Â Â Â Â  Authority of Water Resources Commission to require signs warning public of stream level fluctuation

541.515Â Â Â Â  Notice by commission when hazard created by release of stored water

541.520Â Â Â Â  Procedure when owner or operator of structure fails to request hearing; order regulating release of water

541.525Â Â Â Â  Hearing upon request of owner or operator of structure; notice and conduct of hearing

541.530Â Â Â Â  Order of commission regulating release of water

541.535Â Â Â Â  Installation of automatic stream level recording devices

541.540Â Â Â Â  Procedure in emergency when release of water essential

541.545Â Â Â Â  Compliance with orders of commission; enforcement

WATER DEVELOPMENT PROJECTS

(Definitions)

541.700Â Â Â Â  Definitions for ORS 541.700 to 541.855

(Loan Applications)

541.703Â Â Â Â  Project applications; preference for approval

541.705Â Â Â Â  Project applications; contents

541.710Â Â Â Â  Processing project application; fee

541.715Â Â Â Â  Applicant authorized to obtain private planning, engineering and construction services

541.720Â Â Â Â  Conditions for project application approval

(Loan Contracts)

541.730Â Â Â Â  Loan contract; repayment plan; other terms and conditions

541.735Â Â Â Â  Payment of funds by State Treasurer pursuant to loan contract

541.740Â Â Â Â  Liens and other loan security; foreclosure

541.741Â Â Â Â  Recovery of certain interest amounts

541.745Â Â Â Â  Remedies of commission when water developer fails to comply with contract

541.750Â Â Â Â  Repayment of moneys to Water Development Administration and Bond Sinking Fund

541.755Â Â Â Â  Loan becomes immediately due and payable if other funds used for project construction; use of other funds to repay state loan

541.760Â Â Â Â  Reduction of loan amount when secondary use funding available

541.765Â Â Â Â  Loans for certain federal projects authorized

541.770Â Â Â Â  Federal project loan contract terms; foreclosure

(Bonds)

541.780Â Â Â Â  Bonds to provide project financing

541.785Â Â Â Â  Disposition and use of bond proceeds

541.800Â Â Â Â  Payment of bond principal and interest from Water Development Administration and Bond Sinking Fund

541.815Â Â Â Â  Limitation on bond issuance amount

(Administration)

541.830Â Â Â Â  Water Development Administration and Bond Sinking Fund; sources; use; GovernorÂs approval

541.835Â Â Â Â  Water Development Fund; use

541.840Â Â Â Â  Emergency Board request for funds to pay administrative expenses; repayment of board allocations

541.845Â Â Â Â  Rules

541.850Â Â Â Â  Commission authorized to accept gifts or grants

541.855Â Â Â Â  Biennial report to Legislative Assembly and Governor

NORTH UMPQUA RIVER DAMS

541.875Â Â Â Â  Dams and use of water for hydroelectric generation on North Umpqua prohibited; exceptions

541.880Â Â Â Â  Government entity not responsible for repair or maintenance costs of dams on North Umpqua

PENALTIES

541.990Â Â Â Â  Penalties

WATER COMPANIES ORGANIZED UNDER 1891 ACT

Â Â Â Â Â  541.010 Furnishing of water for certain purposes declared to be a public use; rates; amendment of law. (1) The use of the water of the lakes and running streams of Oregon, for general rental, sale or distribution, for purposes of irrigation, and supplying water for household and domestic consumption, and watering livestock upon dry lands of the state, is a public use, and the right to collect rates or compensation for such use of water is a franchise. A use shall be deemed general within the purview of this section when the water appropriated is supplied to all persons whose lands lie adjacent to or within reach of the line of the ditch, canal or flume in which the water is conveyed, without discrimination other than priority of contract, upon payment of charges therefor, as long as there may be water to supply.

Â Â Â Â Â  (2) Rates for the uses of water mentioned in this section may be fixed by the Legislative Assembly or by such officer as may be given that authority by the Legislative Assembly, but rates shall not be fixed lower than will allow the net profits of any ditch, canal, flume or system thereof to equal the prevailing legal rate of interest on the amount of money actually paid in and employed in the construction and operation of the ditch, canal, flume or system.

Â Â Â Â Â  (3) This section and ORS 541.020 to 541.080 may at any time be amended by the Legislative Assembly, and commissioners for the management of water rights and the use of water may be appointed.

Â Â Â Â Â  541.020 Construction of ditches and canals by corporation; route across lands. Whenever any corporation organized under the Act of 1891, pages 52 to 60, Oregon Laws 1891, finds it necessary to construct its ditch, canal, flume, distributing ditches, or feeders across the improved or occupied lands of another, it shall select the shortest and most direct route practicable, having reference to cost of construction upon which the ditch, canal, flume, distributing ditches, or feeders can be constructed with uniform or nearly uniform grade.

Â Â Â Â Â  541.030 Ditches and canals across state lands; grant of right of way. The right of way, to the extent specified in the Act of 1891, pages 52 to 60, Oregon Laws 1891, for the ditches, canals, flumes, distributing ditches, and feeders of any corporation appropriating water under the provisions of the Act of 1891, across all lands belonging to the State of Oregon and not under contract of sale, is granted.

Â Â Â Â Â  541.040 Headgate; mode of construction. Every corporation having constructed a ditch, canal or flume under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, shall erect and keep in good repair a headgate at the head of its ditch, canal or flume, which, together with the necessary embankments, shall be of sufficient height and strength to control the water at all ordinary stages. The framework of the headgate shall be of timber not less than four inches square, and the bottom, sides and gate shall be of plank not less than two inches in thickness.

Â Â Â Â Â  541.050 Leakage or overflow; liability; exception. Every corporation having constructed a ditch, canal, flume or reservoir under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, shall be liable for all damages done to the persons or property of others, arising from leakage or overflow of water therefrom growing out of want of strength in the banks or walls, or negligence or want of care in the management of the ditch, canal, flume or reservoir. However, damage resulting from extraordinary and unforeseen action of the elements, or attributable in whole or in part to the wrongful interference of another with the ditch, canal, flume or reservoir, which may not be known to the corporation for such length of time as would enable it by the exercise of reasonable efforts to remedy the same, shall not be recovered against the corporation.

Â Â Â Â Â  541.055 District liability for seepage and leakage from water or flood control works; limitation on commencement of action. (1) Any person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 that owns, operates or maintains any irrigation, drainage, water supply, water control or flood control works shall be liable for damage caused by seepage and leakage from such works only to the extent that such damage is directly and proximately caused by the negligence of the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 and not otherwise. Damage resulting from extraordinary and unforeseen action of the elements, or attributable in whole or in part to the wrongful interference of another person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 with the irrigation, drainage, water supply, water control or flood control works, which may not be known to the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 for such length of time as would enable the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 by the exercise of reasonable efforts to remedy the same, shall not be recovered against the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554.

Â Â Â Â Â  (2) An action or suit under subsection (1) of this section must be commenced within two years from the date when the damage is first discovered or in the exercise of reasonable care should have been discovered. However, in no event shall any such action or suit be commenced more than four years from the date the damage actually occurred. [1979 c.882 Â§1]

Â Â Â Â Â  541.060 Waste of water; flooding premises; unnecessary diversion. Every corporation having constructed a ditch, canal or flume under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, shall carefully keep and maintain the embankments and walls thereof, and of any reservoir constructed to be used in conjunction therewith, so as to prevent the water from wasting and from flooding or damaging the premises of others. The corporation shall not divert at any time any water for which it has no actual use or demand.

Â Â Â Â Â  541.070 Ditches, canals and flumes as real estate. All ditches, canals and flumes permanently affixed to the soil, constructed under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, are declared to be real estate, and the same or any interest therein shall be transferred by deed only, duly witnessed and acknowledged. The vendee of the same, or any interest therein, at any stage shall succeed to all the rights of the vendor, and shall be subject to the same liabilities during ownership.

Â Â Â Â Â  541.080 Suits involving water rights; parties; decree as to priorities. In any suit commenced for the protection of rights to water acquired under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, the plaintiff may make any or all persons who have diverted water from the same stream or source parties to the suit, and the court may in one decree determine the relative priorities and rights of all parties to the suit. Any person claiming a right on the stream or source, not made a party to the suit, may become such on application to the court, when it is made to appear that the person is interested in the result, and may have the right of the person determined. The court may at any stage, on its own motion, require any persons having or claiming rights to water on the stream or source, to be brought in and made parties, when it appears that a complete determination of the issue involved cannot be made without their presence.

APPROPRIATION OF WATER FOR MINING AND ELECTRIC POWER UNDER 1899 ACT

Â Â Â Â Â  541.110 Use of water to develop mineral resources and furnish power. The use of the water of the lakes and running streams of Oregon for the purpose of developing the mineral resources of the state and to furnish electric power for all purposes, is declared to be a public and beneficial use and a public necessity. Subject to the provisions of the Water Rights Act (as defined in ORS 537.010), the right to divert unappropriated waters of any such lakes or streams for such public and beneficial use is granted.

Â Â Â Â Â  541.120 Ditches and canals through lands; two or more prohibited; use of existing ditch by others than owner; joint liability. No tract or parcel of improved or occupied land in this state shall, without the written consent of the owner, be subjected to the burden of two or more ditches, canals, flumes or pipelines constructed under the Act of 1899, pages 172 to 180, Oregon Laws 1899, for the purpose of conveying water through the property, when the same object can be feasibly and practically attained by uniting and conveying all the water necessary to be conveyed through such property in one ditch, canal, flume or pipeline. Any person having constructed a ditch, canal, flume or pipeline for the purpose provided in the Act of 1899 shall allow any other person to enlarge such ditch, canal, flume or pipeline, so as not to interfere with the operations of the person owning the same, and to use such ditch, canal, flume or pipeline in common with the person owning the same, upon payment to such person of a reasonable proportion of the cost of constructing and maintaining the ditch, canal, flume or pipeline. Such persons shall be jointly liable to any person damaged.

Â Â Â Â Â  541.130 Right of way for ditches across state lands granted. The right of way to the extent specified in the Act of 1899, pages 172 to 180, Oregon Laws 1899, for the ditches, canals, flumes, pipelines, distributing ditches, and feeders of any person appropriating water under the provisions of that Act, across any and all lands belonging to the State of Oregon and not under contract of sale, is granted.

Â Â Â Â Â  541.210 [Repealed by 1953 c.328 Â§2]

APPROPRIATION OF WATER BY THE UNITED STATES

Â Â Â Â Â  541.220 Survey of stream system; delivery of data to Attorney General; suits for determination of water rights. In any stream system where construction is contemplated by the United States under the Act of Congress approved June 17, 1902, 32 Stat. 388 to 390, and known as the Reclamation Act, the Water Resources Commission shall make a hydrographic survey of the stream system, and shall deliver an abstract thereof together with an abstract of all data necessary for the determination of all rights for the use of the waters of such system, to the Attorney General. The Attorney General, together with the district attorneys of the districts affected by the stream system shall, at the request of the Secretary of the Interior, enter suit on behalf of the State of Oregon, in the name of the state, for the determination of all rights for the use of the water, and shall diligently prosecute the same to a final adjudication. [Amended by 1985 c.673 Â§101]

Â Â Â Â Â  541.230 State lands within irrigated area; restrictions on sale; conveyance of lands needed by United States. No lands belonging to the state, within the areas to be irrigated from work constructed or controlled by the United States or its authorized agents, shall be sold except in conformity with the classification of farm units by the United States. The title of such land shall not pass from the state until the applicant therefor has fully complied with the provisions of the laws of the United States and the regulations thereunder concerning the acquisition of the right to use water from such works, and shall produce the evidence thereof duly issued. After the withdrawal of lands by the United States for any irrigation project, no application for the purchase of state lands within the limits of such withdrawal shall be accepted, except under the conditions prescribed in this section. Any state lands needed by the United States for irrigation works may, in the discretion of the Department of State Lands, be conveyed to it without charge. [Amended by 1967 c.79 Â§1]

Â Â Â Â Â  541.240 Right of way for ditches and canals; reservation in conveyances. There is granted over all the unimproved lands now or hereafter belonging to the state the necessary right of way for ditches, canals, and reservoir sites for irrigation purposes constructed by authority of the United States or otherwise. All conveyances of state land made after May 18, 1905, shall contain a reservation of such right of way and reservoir sites.

Â Â Â Â Â  541.250 Cession to United States not rescinded. Nothing in ORS 541.220 to 541.240 shall be construed as rescinding the cession by the state to the United States of lands, as provided in chapter 5, Oregon Laws 1905.

SUITS FOR DETERMINATION OF WATER RIGHTS UNDER 1905 ACT

Â Â Â Â Â  541.310 Suits for determination of rights; parties; survey of stream; disbursements. In any suit wherein the state is a party, for determination of a right to the use of the waters of any stream system, all who claim the right to use the waters shall be made parties. When any such suit has been filed the court shall call upon the Water Resources Commission to make or furnish a complete hydrographic survey of the stream system as provided in ORS 541.220, in order to obtain all data necessary to the determination of the rights involved. The disbursements made in litigating the rights involved in the suit shall be taxed by the court as in other equity suits. [Amended by 1985 c.673 Â§102]

Â Â Â Â Â  541.320 Decrees adjudicating rights; filing; statement as to matters adjudicated. Upon the adjudication of the rights to the use of the water of a stream system, a certified copy of the decree shall be prepared by the clerk of the court, without charge, and filed in the Water Resources Department. The decree shall declare, as to the water right adjudged to each party, whether riparian or by appropriation, the extent, the priority, amount, purpose, place of use, and, as to water used for irrigation, the specific tracts of land to which it shall be appurtenant, together with such other conditions as may be necessary to define the right and its priority. [Amended by 1985 c.673 Â§103]

DISTRICT WATER RIGHTS MAPPING

Â Â Â Â Â  541.325 Definitions for ORS 541.327 to 541.333. As used in ORS 541.327 to 541.333:

Â Â Â Â Â  (1) ÂDistrictÂ means any district or corporation organized under ORS chapter 545, 547, 552, 553 or 554 or any corporation, cooperative, company or other association formed before 1917 for the purpose of distributing water for irrigation purposes.

Â Â Â Â Â  (2) ÂOwnedÂ or ÂcontrolledÂ means ownership in fee, purchase on a land sale contract, option to purchase or lease.

Â Â Â Â Â  (3) ÂUserÂ means an owner of land with an appurtenant water right that is subject to assessment by a district and that would be altered by the petition and map filed under ORS 541.329. [1989 c.1000 Â§1; 1993 c.818 Â§1]

Â Â Â Â Â  Note: 541.325 to 541.333 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  541.327 Failure or refusal of district to act; joint applications; eligible participants. (1) If a district fails or refuses to act under ORS 541.329 and 541.331, the owner of land with an appurtenant water right within a district and subject to assessment by the district may transfer the use or place of use of the water right on or before July 1, 1994, pursuant to ORS 541.333. An owner transferring the use or place of use under this subsection shall comply with ORS 536.050.

Â Â Â Â Â  (2) If the owners of land within a quarter quarter of a section in a district agree as to the use and place of use of all water rights in the quarter quarter of the section subject to assessment by the district, the owners may jointly submit an application, without the fees required under ORS 536.050, to the Water Resources Department to conform the departmentÂs records to the present usage within the quarter quarter of a section. The application must be filed in accordance with ORS 541.333 on or before July 1, 1994.

Â Â Â Â Â  (3) The district or users within a district authorized to participate in the process described under ORS 541.325 to 541.333 shall be limited to those districts or users who have notified the department on or before July 1, 1993, of their intention to submit a petition.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the Walla Walla River Irrigation District, or its successor district formed under ORS chapter 545 and created after July 1, 1994, may participate in the process described under ORS 541.325 to 541.333 if the district notifies the department on or before June 30, 2004. [1989 c.1000 Â§2; 1991 c.957 Â§12; 1993 c.818 Â§2; 1995 c.554 Â§5; 2003 c.691 Â§1]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.329 Petition for approval of district map; contents; notice to users; corrections. (1) Pursuant to the requirements of subsection (2) of this section, a district may petition the Water Resources Commission for approval and acceptance of a district map indicating the location and use of the water rights within the district or any part thereof. The petition and map shall be in a form satisfactory to the commission and shall be certified by the district rather than a certified water right examiner. For a district that notifies the Water Resources Department under ORS 541.327 (4), the map must be submitted in an electronic format meeting the standards set by the department. The petition and map may not expand a water right of the district or its users beyond the total right of record of the district. If the district has met the requirements of ORS 541.325 to 541.331 and after the opportunity for hearing under ORS 541.331, the commission shall instruct the director to issue a new certificate to the district listing the requested locations and uses and retaining the original priority date. If the commission denies the petition, the commission shall hold a hearing on the denial. Notice and conduct of the hearing shall be under the provisions of ORS chapter 183 pertaining to contested cases. The hearing shall be conducted in the area where the right is located unless the parties and the persons who file the protest under this section stipulate otherwise.

Â Â Â Â Â  (2) The petition required under subsection (1) of this section shall be submitted on or before July 1, 1994, or before June 30, 2010, for a district notifying the department under ORS 541.327 (4), and shall include:

Â Â Â Â Â  (a) The name of the district and the certificate number of each water right contained in the petition.

Â Â Â Â Â  (b) The names of all users within the district whose lands are included in the petition.

Â Â Â Â Â  (c) A general description of the district boundaries.

Â Â Â Â Â  (d) A general description of the usersÂ land and all water rights per each parcel affected by the petition and the map. If the water right is on a tract of land of five acres or less, a notation of the acres of water right on the assessorÂs tax map shall be sufficient for identification of the place of use and the extent of use.

Â Â Â Â Â  (e) A description of the use which is proposed to be made of the water on each parcel.

Â Â Â Â Â  (f) An affirmation by the petitioner that the map and petition are accurate to the best of the petitionerÂs knowledge.

Â Â Â Â Â  (3) A petition submitted under this section shall contain no more acres of land than the least of the following:

Â Â Â Â Â  (a) The number of acres assessed by the district as of July 1, 1989;

Â Â Â Â Â  (b) The number of acres assessed by the district as of July 1, 1993; or

Â Â Â Â Â  (c) If a district notifies the department under ORS 541.327 (4), the number of acres assessed by the district as of December 31, 2003.

Â Â Â Â Â  (4) Before submitting a petition under subsection (2) of this section, the district shall send a notice to the user of every parcel whose right of record is to be altered, as evidenced by the districtÂs records. This notice shall be sent to the last-known address for the user with a return receipt requested. The notice shall include the number of acre-feet of water or its equivalent, for which the user is being assessed, a general description or tax lot of the land to which the water is assigned, a description of the use and a request for confirmation that the information in the notice is correct. Thirty days after the notice is mailed, the district shall prepare a petition and map as described in subsections (1) and (2) of this section. Payment for water by the user or the userÂs predecessor for a period of five years before the petition shall create a rebuttable presumption that the number of acres billed and paid by the user or the userÂs predecessor is equal to the userÂs water right.

Â Â Â Â Â  (5) Within 30 days after the commission issues a proposed order regarding the petition, the district shall send notice to the users of the district whose right of record is to be altered by the proposed order. This notice shall be sent to the last-known address of the user with a return receipt requested. The notice shall include the number of acres of land, or its equivalent, for which the user is being assessed, a general description or tax lot number of the land to which the water is assigned and a description of the use. In addition to the notice of the proposed order that the district sends to the users, the district shall publish at the same time notice in a newspaper having general circulation in the area in which the water rights are located for a period of at least three weeks. Not less than one publication in each week shall be made. The notice shall state:

Â Â Â Â Â  (a) The number of acres of water right that each parcel shall receive and the associated priority dates;

Â Â Â Â Â  (b) That the proposed map and order are available for inspection at the office of the district during normal business hours for a period of 60 days from the date of first publication;

Â Â Â Â Â  (c) That not less than 60 days after the date of first publication, the commission shall approve the petition and map and issue a final order unless a protest is filed or the petition does not meet the requirements of subsections (1) and (2) of this section; and

Â Â Â Â Â  (d) That the user has the right to protest the proposed order and map as described in ORS 541.331.

Â Â Â Â Â  (6) If the commission returns a petition or map to a district for correction, the commission may prescribe a deadline for the petitioner to provide additional information or correct the petition or map. If the petitioner fails to meet the deadline prescribed by the commission, the commission may deny the petition. [1989 c.1000 Â§3; 1991 c.957 Â§13; 1993 c.818 Â§3; 2003 c.691 Â§2]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.331 Protest against approval of petition; hearing; issuance of water right certificate; land subject to inclusion. (1) Any user may file with the Water Resources Department, within 60 days after the date of first publication, under ORS 541.329, a protest against a proposed order approving the petition. Whenever a timely protest is filed or in the opinion of the Water Resources Director a hearing is necessary to determine whether the district has met the requirements of ORS 541.325 to 541.333 or the proposed changes described in the proposed order would result in injury to existing water rights, the department shall hold a hearing on the matter. The hearing shall be conducted according to the provisions of ORS chapter 183 applicable to contested cases. The hearing shall be held in the area where the rights are located unless the parties and the persons who filed the protest under this section stipulate otherwise.

Â Â Â Â Â  (2) If after examination or hearing, the department finds that the district has met the requirements of ORS 541.325 to 541.331 and that the changes described in the proposed order would not result in injury to existing water rights, the department shall issue a final order approving the petition and map as described in the proposed order. If a water right certificate for the water right has been issued previously, the department shall cancel the previous certificate and issue a new certificate that conforms to the final order and map and retains the original priority date.

Â Â Â Â Â  (3) A certificate issued under this section shall have the evidentiary effect provided for in ORS 537.270 except when the right to appropriate water described in the certificate is abandoned after the certificate is amended or issued.

Â Â Â Â Â  (4) The department may approve for inclusion in a new certificate under ORS 541.329 and this section only land which, on July 1, 1993, or, if a district notifies the department under ORS 541.327 (4), on December 31, 2003, is:

Â Â Â Â Â  (a) Land within the legal boundaries of the district as those boundaries were originally described or as they may have been changed by legally prescribed inclusion or exclusion proceedings.

Â Â Â Â Â  (b) Land for which inclusion in the district has been requested previously as prescribed by law.

Â Â Â Â Â  (c) Land on which a previously perfected water right has been applied beneficially and for which the user has been charged or assessed by the district in at least one of the last five years and for which the user is currently being charged or assessed. [1989 c.1000 Â§4; 1993 c.818 Â§4; 1995 c.554 Â§7; 1999 c.590 Â§1; 2003 c.691 Â§3]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.333 Application for change of place of use, point of diversion or use; contents; form of map. (1) Whenever the owner of a water right for irrigation, domestic use, stock water storage or other use, for any reason desires to change the place of use, the point of diversion or the use made of the water under ORS 541.327, an application shall be filed with the Water Resources Department.

Â Â Â Â Â  (2) The application required under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name of the owner;

Â Â Â Â Â  (b) The previous use of the water;

Â Â Â Â Â  (c) A description of the premises upon which the water is used;

Â Â Â Â Â  (d) A description of the premises upon which it is proposed to use the water;

Â Â Â Â Â  (e) The use which is proposed to be made of the water;

Â Â Â Â Â  (f) The reasons for making the proposed change;

Â Â Â Â Â  (g) If the application is made under ORS 541.327 (1), evidence that the water has been used within the past five years upon lands owned or controlled by the owner of the water right;

Â Â Â Â Â  (h) In the event the application is made pursuant to ORS 541.327 (2), evidence that the water has been used within the past five years in the quarter quarter of a section; and

Â Â Â Â Â  (i) The approval of the district in which the water right is located.

Â Â Â Â Â  (3) The description of the premises or mapping required under ORS 541.329 (2) shall not require a map prepared by a certified water right examiner, but shall be in a form satisfactory to the Water Resources Commission. If the water right is on a tract of land of five acres or less, the assessorÂs tax map with a notation of the acres of water right shall be sufficient for identification of the tract and place of use.

Â Â Â Â Â  (4) A certificate issued under this section has the evidentiary effect provided for in ORS 537.270 except when the right to appropriate water described in the certificate is abandoned after the certificate is amended or issued. [1989 c.1000 Â§5; 1995 c.554 Â§8]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.345 [Formerly 536.600; repealed by 1999 c.1026 Â§29]

Â Â Â Â Â  541.347 [1993 c.601 Â§1; repealed by 1999 c.1026 Â§3 (541.353 enacted in lieu of 541.347)]

Â Â Â Â Â  541.350 [1987 c.734 Â§1; 1995 c.187 Â§1; repealed by 1999 c.1026 Â§1 (541.351 enacted in lieu of 541.350)]

WATERSHED MANAGEMENT AND ENHANCEMENT

(Generally)

Â Â Â Â Â  541.351 Definitions for ORS 541.351 to 541.415. As used in ORS 541.351 to 541.415:

Â Â Â Â Â  (1) ÂAdaptive managementÂ means applying management or practices over time and across the landscape to achieve site specific resource goals using an integrated and science based approach that results in changes over time in response to feedback or monitoring.

Â Â Â Â Â  (2) ÂAssociated uplandsÂ includes those lands of a watershed that are critical to the functioning and protection of a riparian area.

Â Â Â Â Â  (3) ÂBoardÂ means the Oregon Watershed Enhancement Board created under ORS 541.360.

Â Â Â Â Â  (4) ÂCapital expendituresÂ means direct expenses related to:

Â Â Â Â Â  (a) Personal property of a nonexpendable nature including items that are not consumed in the normal course of operations, can normally be used more than once, have a useful life of more than two years and are for use in the enforcement of fish and wildlife and habitat protection laws and regulations; or

Â Â Â Â Â  (b) Projects that restore, enhance or protect fish and wildlife habitat, watershed functions, native salmonid populations or water quality, including but not limited to:

Â Â Â Â Â  (A) Expenses of assessment, research, design or other technical requirements for the implementation of a project;

Â Â Â Â Â  (B) The acquisition of determinate interests, including fee and less than fee interests, in land or water in order to protect watershed resources, including appraisal costs and other costs directly related to such acquisitions;

Â Â Â Â Â  (C) Development, construction or implementation of a project to restore, enhance or protect water quality, a watershed, fish or wildlife, or riparian or other habitat;

Â Â Â Â Â  (D) Technical support directly related to the implementation of a project; and

Â Â Â Â Â  (E) Monitoring or evaluation activities necessary to determine the actual effectiveness of a project.

Â Â Â Â Â  (5) ÂIndependent Multidisciplinary Science TeamÂ means the scientific team of recognized experts in fisheries, artificial propagation, stream ecology, forestry, range, watershed and agricultural management created under ORS 541.409.

Â Â Â Â Â  (6) ÂNativeÂ means indigenous to Oregon and not introduced.

Â Â Â Â Â  (7) ÂOregon PlanÂ means the guidance statement and framework described in ORS 541.405.

Â Â Â Â Â  (8) ÂProtectÂ or ÂprotectionÂ means to minimize or mitigate adverse effects on salmonid and habitat to the maximum extent practicable given the anticipated duration, geographic scope and primary purpose of proposed activities.

Â Â Â Â Â  (9) ÂRestoreÂ or ÂrestorationÂ means to take actions likely to achieve sustainable population levels of native fish or wildlife and their habitats.

Â Â Â Â Â  (10) ÂRiparian areaÂ means a zone of transition from an aquatic ecosystem to a terrestrial ecosystem, dependent upon surface or subsurface water, that reveals through the zoneÂs existing or potential soil-vegetation complex the influence of such surface or subsurface water. A riparian area may be located adjacent to a lake, reservoir, estuary, pothole, spring, bog, wet meadow, muskeg or ephemeral, intermittent or perennial stream.

Â Â Â Â Â  (11) ÂSoil and water conservation districtÂ means a political subdivision of the state as described in ORS 568.550.

Â Â Â Â Â  (12) ÂStewardshipÂ means the careful and responsible management of the environment.

Â Â Â Â Â  (13) ÂTribeÂ means a federally recognized Indian tribe in Oregon.

Â Â Â Â Â  (14) ÂWatershedÂ means the entire land area drained by a stream or system of connected streams such that all stream flow originating in the area is discharged through a single outlet.

Â Â Â Â Â  (15) ÂWatershed councilÂ means a voluntary local organization, designated by a local government group convened by a county governing body, to address the goal of sustaining natural resource and watershed protection, restoration and enhancement within a watershed. [1999 c.1026 Â§2 (enacted in lieu of 541.350)]

Â Â Â Â Â  541.353 Legislative findings; principles of Oregon Plan; policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The long-term protection of the water resources of this state, including sustainable watershed functions, is an essential component of OregonÂs environmental and economic stability and growth;

Â Â Â Â Â  (b) Each watershed in Oregon is unique, requiring different management techniques and programs;

Â Â Â Â Â  (c) Management techniques and programs for the protection and enhancement of watersheds can be most effective and efficient when voluntarily initiated at the local level;

Â Â Â Â Â  (d) Cooperative partnerships between affected private individuals, interested citizens, tribes and representatives of local, state and federal agencies may improve opportunities to achieve the protection, enhancement and restoration of the stateÂs watersheds; and

Â Â Â Â Â  (e) The establishment of such cooperative partnerships should be encouraged by local individuals, local organizations and representatives of state agencies.

Â Â Â Â Â  (2) The Legislative Assembly declares that the Oregon Plan for integrating regulatory efforts while fostering incentives and voluntary action for environmental stewardship should be founded upon the following principles:

Â Â Â Â Â  (a) Promoting collaboration and partnerships among local, state, regional, tribal and federal governments and private individuals and organizations;

Â Â Â Â Â  (b) Establishing clear, technically defensible, practicable and achievable recovery and restoration objectives;

Â Â Â Â Â  (c) Assessing the conditions in each watershed to determine the quality of the existing environment, to identify the causes for declines in habitat, fish and wildlife populations and water quality, and to assist with the development of locally integrated action plans for watersheds that will achieve agreed-upon protection and restoration objectives;

Â Â Â Â Â  (d) Coordinating implementation of integrated watershed action plans;

Â Â Â Â Â  (e) Monitoring and ensuring implementation of the integrated watershed action plans using adaptive management to make appropriate changes in action plans and goals as needed; and

Â Â Â Â Â  (f) Establishing funding priorities across basins based on the value of programs and projects for watershed and habitat recovery.

Â Â Â Â Â  (3) It is the policy of the State of Oregon that:

Â Â Â Â Â  (a) Voluntary programs initiated at the local level to protect and enhance the quality and stability of watersheds are a high priority of the state and should be encouraged;

Â Â Â Â Â  (b) State agencies are encouraged to respond cooperatively to local watershed protection and enhancement efforts and coordinate their respective activities with other state agencies and affected local, regional, tribal and federal governments and private landowners to the greatest degree practicable; and

Â Â Â Â Â  (c) State agencies responding to local watershed protection and enhancement efforts are encouraged to foster local watershed planning, protection and enhancement efforts before initiating respective action within a watershed. [1999 c.1026 Â§4 (enacted in lieu of 541.347)]

Â Â Â Â Â  541.355 [1987 c.734 Â§2; 1995 c.187 Â§2; 1999 c.1026 Â§20; repealed by 2001 c.841 Â§5]

Â Â Â Â Â  541.360 Oregon Watershed Enhancement Board; officers; qualifications. (1) The Oregon Watershed Enhancement Board is created. The board shall consist of 17 members as set forth in subsection (2) of this section. The chairperson shall have such powers and duties as are provided by the rules of the board.

Â Â Â Â Â  (2)(a) The 11 voting members of the board shall be knowledgeable about natural resource issues, represent all geographic regions of this state and include at least one representative of a tribe. The board shall consist of the following:

Â Â Â Â Â  (A) Each of the following boards or commissions shall designate one member of their board or commission to serve on the Oregon Watershed Enhancement Board:

Â Â Â Â Â  (i) The Environmental Quality Commission;

Â Â Â Â Â  (ii) The State Fish and Wildlife Commission;

Â Â Â Â Â  (iii) The State Board of Forestry;

Â Â Â Â Â  (iv) The State Board of Agriculture; and

Â Â Â Â Â  (v) The Water Resources Commission; and

Â Â Â Â Â  (B) Six public members appointed by the Governor and confirmed by the Senate in accordance with ORS 171.562 and 171.565. Each public member shall serve for a term of four years. A member shall be eligible for reappointment, but no member shall serve more than two consecutive terms.

Â Â Â Â Â  (b) In addition to the voting members, the director of the agricultural extension service of Oregon State University, or the directorÂs designee, shall serve as a nonvoting member of the board and shall participate as needed in the activities of the board.

Â Â Â Â Â  (c) In addition to the voting and nonvoting members designated in paragraphs (a) and (b) of this subsection, representatives of the following federal agencies shall be invited to serve as additional nonvoting members of the board:

Â Â Â Â Â  (A) A representative of the United States Forest Service.

Â Â Â Â Â  (B) A representative of the United States Bureau of Land Management.

Â Â Â Â Â  (C) A representative of the Natural Resources Conservation Service of the United States Department of Agriculture.

Â Â Â Â Â  (D) A representative of the United States Environmental Protection Agency.

Â Â Â Â Â  (E) A representative of the National Marine Fisheries Service of the United States Department of Commerce.

Â Â Â Â Â  (3) The voting members of the board shall select a chairperson from among the voting members of the board.

Â Â Â Â Â  (4) At least eight voting members of the board must be present to take action to award grant funds under ORS 541.370. If three or more voting members object to an award of grant funds, the board shall reject the proposal and direct the applicant to revise the proposal to comply with the requirements of ORS 541.397, 541.399 and 451.401 and resubmit the proposal. [1987 c.734 Â§3; 1995 c.187 Â§3; 1999 c.1026 Â§8]

Â Â Â Â Â  541.362 Executive director of Oregon Watershed Enhancement Board; appointment. (1) Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint an executive director of the Oregon Watershed Enhancement Board. The executive director shall be an individual qualified by training and experience and shall serve for a term of four years, at the pleasure of the Governor.

Â Â Â Â Â  (2) The executive director shall receive a salary as provided by law or, if not so provided, as prescribed by the Governor.

Â Â Â Â Â  (3) In addition to salary, but subject to any applicable law regulating travel and other expenses of state officers and employees, the executive director shall be reimbursed for actual and necessary travel and other expenses incurred by the executive director in the performance of official duties.

Â Â Â Â Â  (4) Subject to any applicable provisions of the State Personnel Relations Law, the executive director shall appoint all subordinate officers and employees of the board, prescribe their duties and fix their compensation. [1999 c.1026 Â§9]

Â Â Â Â Â  541.363 Authority of executive director to enter into interagency agreements. In addition to any other authority granted to the executive director of the Oregon Watershed Enhancement Board, the executive director, on behalf of the board, may enter into interagency agreements necessary to carry out the duties and responsibilities of the board. [1999 c.1026 Â§10]

Â Â Â Â Â  541.365 Board to conduct watershed enhancement program; integration of geographic information. (1) The Oregon Watershed Enhancement Board shall conduct a watershed enhancement program to benefit all users of the waters of this state. The board shall conduct the program in a manner that:

Â Â Â Â Â  (a) Provides the greatest possible opportunity for volunteer participation to achieve the goals of the program; and

Â Â Â Â Â  (b) Coordinates the information, data and data retrieval needs of the natural resource agencies of the state with the State Service Center for Geographic Information Systems.

Â Â Â Â Â  (2) In order to effectuate the program described in this section, the board shall establish protocols, policies and procedures necessary to integrate and organize geographic information and make it available to persons and entities involved in implementation of the Oregon Plan.

Â Â Â Â Â  (3) In working with the State Service Center for Geographic Information Systems, the board shall ensure that:

Â Â Â Â Â  (a) Information received by the center is formatted in a manner that results in an integrated geographic information system that meets the needs of all local, state, regional, tribal and federal entities involved in implementation of the Oregon Plan; and

Â Â Â Â Â  (b) The data are available to local, state and federal agencies and to any person implementing activities under the Oregon Plan.

Â Â Â Â Â  (4) The program developed under this section shall include development and implementation, in coordination with the natural resource agencies of the state, of a statewide monitoring program for activities conducted under the Oregon Plan. [1987 c.734 Â§5; 2001 c.841 Â§3a; 2001 c.842 Â§1]

Â Â Â Â Â  541.368 Board to facilitate implementation of grant programs. In cooperation with other state, interstate and federal agencies, tribes, local governments, watershed councils, soil and water conservation districts, not-for-profit organizations and volunteer groups, the Oregon Watershed Enhancement Board shall facilitate the implementation of the grant programs established under ORS 541.351 to 541.415. [1999 c.1026 Â§6]

Â Â Â Â Â  541.370 Duties of board; grant program; advisory committees. (1) In carrying out the watershed enhancement program, the Oregon Watershed Enhancement Board shall:

Â Â Â Â Â  (a) Coordinate the boardÂs funding of enhancement projects with the activities of the Natural Resources Division staff and other agencies, especially those agencies working together through a system of coordinated resource management planning.

Â Â Â Â Â  (b) Use the expertise of the appropriate state agency according to the type of enhancement project.

Â Â Â Â Â  (c) Provide educational and informational materials to promote public awareness and involvement in the watershed enhancement program.

Â Â Â Â Â  (d) Coordinate and provide for or arrange for assistance in the activities of persons, agencies or political subdivisions developing local watershed enhancement projects funded by the board.

Â Â Â Â Â  (e) Grant funds for the support of watershed councils in assessing watershed conditions, developing action plans, implementing projects and monitoring results and for the implementation of watershed enhancement projects from such moneys as may be available to the board therefor.

Â Â Â Â Â  (f) Develop and maintain a centralized repository for information about the effects of watershed enhancement and education projects.

Â Â Â Â Â  (g) Give priority to proposed watershed enhancement projects receiving funding or assistance from other sources.

Â Â Â Â Â  (h) Identify gaps in research or available information about watershed health and enhancement.

Â Â Â Â Â  (i) Cooperate with appropriate federal entities to identify the needs and interests of the State of Oregon so that federal plans and project schedules relating to watershed enhancement incorporate the stateÂs intent to the fullest extent practicable.

Â Â Â Â Â  (j) Encourage the use of nonstructural methods to enhance the riparian areas and associated uplands of OregonÂs watersheds.

Â Â Â Â Â  (k) Determine criteria for utilizing the private sector, both not-for-profit and for-profit organizations, to provide landowners with technical assistance to help develop and implement conservation easements and resource improvement projects.

Â Â Â Â Â  (2) In accordance with ORS 541.351 to 541.415, the Oregon Watershed Enhancement Board shall administer a watershed improvement grant program using funds from the Watershed Improvement Grant Fund established under ORS 541.397, from the Restoration and Protection Subaccount established under ORS 541.377 and from the Flexible Incentives Account established under ORS 541.381.

Â Â Â Â Â  (3) To aid and advise the board in the performance of the functions of the board, the board may establish such advisory and technical committees as the board considers necessary. These committees may be continuing or temporary. The board shall determine the representation, membership, terms and organization of the committees and shall appoint their members. The chairperson is ex officio a member of each committee. [1987 c.734 Â§6; 1995 c.187 Â§4; 1997 c.8 Â§8; 1999 c.59 Â§174; 1999 c.1026 Â§11; 2001 c.708 Â§15]

Â Â Â Â Â  541.371 Duties of board related to integrated watershed planning and management; allocation of funds to local soil and water conservation districts and watershed councils. (1) In addition to the duties set forth in ORS 541.370, in carrying out the provisions of ORS 541.351 to 541.415, the Oregon Watershed Enhancement Board:

Â Â Â Â Â  (a) Shall establish a framework for a locally based integrated watershed planning and management process designed to assist watershed councils and soil and water conservation districts and to support the efforts of watershed councils and soil and water conservation districts to work within the requirements of state and federal laws without duplication of planning effort. The framework shall include all of the following:

Â Â Â Â Â  (A) Guidance and protocols for watershed assessments to encourage consistent assessment methods across all watersheds and agencies, including assessment of cumulative effects. At a minimum, such guidance shall address the following plan components:

Â Â Â Â Â  (i) A description of the watershed;

Â Â Â Â Â  (ii) An assessment of current watershed conditions and the distribution and condition of habitat; and

Â Â Â Â Â  (iii) Identification of conditions preventing watershed restoration.

Â Â Â Â Â  (B) Guidance on how to prepare watershed action plans. At a minimum, such guidance shall address the following plan components:

Â Â Â Â Â  (i) Applicable water quality standards and native salmonid and habitat recovery objectives;

Â Â Â Â Â  (ii) Proposed measures needed to restore watershed health;

Â Â Â Â Â  (iii) Timeline and budget estimates for implementation of action measures in priority order; and

Â Â Â Â Â  (iv) Monitoring and evaluation systems.

Â Â Â Â Â  (b) May review plans, actions and rules of state agencies pertaining to restoration and protection grants for the purpose of coordinating the boardÂs grant program with other ongoing grant programs.

Â Â Â Â Â  (c) Shall establish statewide and regional goals and priorities that shall become the basis for funding decisions by the board. In adopting such goals and priorities, the board shall adopt priorities for grant funding based on the Oregon Plan and on measurable goals. In carrying out this function, the board shall consider local economic and social impacts among the criteria.

Â Â Â Â Â  (d) Shall support development and implementation of a system that enables standardized collection, management and reporting of natural resources information in Oregon, including water data, geographic information system data and information on native fish and wildlife and habitat.

Â Â Â Â Â  (e) Shall promote the availability of information on the effects of watershed enhancement.

Â Â Â Â Â  (f) May not have regulatory or enforcement authority except for the fiscal responsibilities described in ORS 541.351 to 541.415.

Â Â Â Â Â  (2) In addition to the uses of grant funds described in ORS 541.399, in allocating grant funds under ORS 541.351 to 541.415 that are derived from the Restoration and Protection Subaccount, the board:

Â Â Â Â Â  (a) May allocate funds to be used for staff for soil and water conservation districts and watershed councils.

Â Â Â Â Â  (b) May award funds for a specific project or program application or for implementation of an approved action plan.

Â Â Â Â Â  (3) To the maximum extent practicable, soil and water conservation districts and watershed councils shall share technical staff. [1999 c.1026 Â§12]

Â Â Â Â Â  541.372 Authority of board to accept moneys; disposition. (1) The Oregon Watershed Enhancement Board may accept moneys from any public or private source, including the federal government, made available for the purpose of encouraging, promoting and securing watershed enhancement or to facilitate and assist in carrying out the functions of the board, including administrative expenses, as provided by law.

Â Â Â Â Â  (2) All moneys received by the board under this section shall be deposited in the State Treasury and kept in separate accounts in the General Fund designated according to the purposes for which moneys were made available.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 291.238, all moneys received under this section are continuously appropriated to the board for the purpose for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1991 c.657 Â§2]

Â Â Â Â Â  541.373 Authority of Governor to accept moneys; disposition. (1) The Governor may receive gifts, grants, bequests, endowments and donations of moneys from public and private sources, including the federal government, for the purpose of implementing the Oregon Plan, as described in ORS 541.405.

Â Â Â Â Â  (2) The Governor shall deposit moneys received under this section in the State Treasury to the credit of the Watershed Improvement Operating Fund established under ORS 541.379 to be used for the purposes specified in ORS 541.379 (1)(b). [2003 c.452 Â§3]

Â Â Â Â Â  541.375 Watershed enhancement projects; grant program; criteria for approval; acquisition of interest in land or water. (1) Any person, tribe, watershed council, soil and water conservation district, community college, state institution of higher education, independent not-for-profit institution of higher education or political subdivision of this state that is not a state agency may submit a request for funding for or for advice and assistance in developing a project under ORS 541.351 to 541.415. A state agency or federal agency may apply for funding under this section only as a coapplicant with one of the other eligible entities.

Â Â Â Â Â  (2) The request under subsection (1) of this section shall be filed in the manner, be in the form and contain the information required by the Oregon Watershed Enhancement Board.

Â Â Â Â Â  (3) The board may establish a grant program through soil and water conservation districts organized under ORS 568.210 to 568.808 and 568.900 to 568.933 that provides funds for local implementation of watershed enhancement, education and monitoring efforts.

Â Â Â Â Â  (4) The board may fund implementation of action plans based on a watershed assessment that addresses water quality and aquatic resources of the watershed.

Â Â Â Â Â  (5) A project may use mechanical, vegetative or structural methods including, but not limited to, management techniques, erosion control, streambank stabilization, forest, range or crop land treatment, site specific in-stream structures, acquisitions or leases of land or water rights from a willing owner, watershed assessments, landowner incentives and action plan development, implementation and monitoring.

Â Â Â Â Â  (6) The actions of a soil and water conservation district carried out pursuant to a grant program established by the board under subsection (3) of this section shall not be subject to review and approval by the Natural Resources Division under ORS 561.400.

Â Â Â Â Â  (7) The Oregon Watershed Enhancement Board shall approve for funding only those projects that:

Â Â Â Â Â  (a) Are based on sound principles of watershed management;

Â Â Â Â Â  (b) Use methods most adapted to the project locale;

Â Â Â Â Â  (c) Meet the criteria established by the board under ORS 541.396; and

Â Â Â Â Â  (d) Contribute to either:

Â Â Â Â Â  (A) The improved health of a stream, lake or reservoir and toward the achievement of standards that satisfy the requirements of the Federal Water Pollution Control Act (P.L. 92-500), as amended; or

Â Â Â Â Â  (B) The restoration of wildlife, habitat or native fish.

Â Â Â Â Â  (8) The Oregon Watershed Enhancement Board may fund a project for the restoration of a riparian area or associated upland that is carried out in conjunction with a storage structure. However, the board shall not approve funding for any proposed project that consists solely of construction of a storage structure for out-of-stream use.

Â Â Â Â Â  (9) The Oregon Watershed Enhancement Board may fund projects involving the acquisition of lands and waters, or interests therein from willing sellers, for the purpose of maintaining or restoring watersheds, habitat and native salmonids. Interests in these lands and waters may be held by local, state and federal agencies, tribes, not-for-profit land conservation organizations and trusts, state institutions of higher education, independent not-for-profit institutions of higher education or political subdivisions of this state, as long as the entity continues to use the land or water for the purposes specified under section 4b, Article XV of the Oregon Constitution.

Â Â Â Â Â  (10) If the Oregon Watershed Enhancement Board approves funding for a project under this section that requires the applicant to obtain a permit or license from a local, state or federal agency or governing body, the board shall not disburse any funds to the applicant until the applicant presents evidence that the agency has granted the permit or license. [1987 c.734 Â§7; 1989 c.171 Â§71; 1995 c.187 Â§5; 1997 c.7 Â§8; 1999 c.1026 Â§13]

Â Â Â Â Â  541.376 Title restrictions on land purchased through grant agreement. (1) Land purchased through a grant agreement with the Oregon Watershed Enhancement Board shall be subject to title restrictions that give the board the authority to approve, approve with conditions or deny the sale or transfer of the land. Specifically, the board may require conditions on the sale or transfer to:

Â Â Â Â Â  (a) Ensure consistency with the intent of the original grant;

Â Â Â Â Â  (b) Ensure the ability of the party receiving the land through the sale or transfer to carry out the obligations under the grant agreement; and

Â Â Â Â Â  (c) Address the disposition of proceeds from the sale or transfer, including any provisions for repayment, with interest, of any grant funds.

Â Â Â Â Â  (2) The board may not allow a sale or transfer that results in any profit to any person.

Â Â Â Â Â  (3) The board shall, by rule, define ÂprofitÂ for the purpose of not allowing sales or transfers and shall specify the process and criteria that the board will use in considering whether to approve, approve with conditions or deny a sale or transfer. [2001 c.645 Â§2]

Â Â Â Â Â  541.377 Parks and Natural Resources Fund; sources; subaccounts; uses of subaccounts. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Parks and Natural Resources Fund to be administered by the Oregon Department of Administrative Services. All moneys transferred from the State Lottery Fund and all other moneys authorized to be transferred to the Parks and Natural Resources Fund from whatever source are appropriated continuously for the public purposes of restoring and protecting OregonÂs parks, beaches, watersheds and critical fish and wildlife habitats. Fifteen percent of the net proceeds from the Oregon State Lottery shall be deposited in the Parks and Natural Resources Fund created under this subsection.

Â Â Â Â Â  (2) Of the moneys deposited into the Parks and Natural Resources Fund from the Oregon State Lottery, 50 percent shall be deposited into a Parks Subaccount for the public purpose of financing the protection, repair, operation, creation and development of state parks, ocean shores, public beach access areas, historic sites and recreation areas. The State Treasurer may invest and reinvest the moneys in the Parks Subaccount as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the subaccount and earnings from investment of the moneys in the subaccount shall be credited to the subaccount.

Â Â Â Â Â  (3) All moneys in the Parks Subaccount for financing the protection, repair, operation, creation and development of state parks, ocean shores, public beach access areas, historic sites and recreation areas shall be allocated to the State Parks and Recreation Department. Such moneys shall be deposited into the State Parks and Recreation Department Fund established under ORS 390.134 and shall be used for the following purposes:

Â Â Â Â Â  (a) Maintaining, constructing, improving, developing, managing and operating state park and recreation facilities, programs and areas.

Â Â Â Â Â  (b) Acquiring real property, or interest therein, deemed necessary for the creation and operation of state parks, ocean shores, public beach access areas, recreation areas and historic sites or because of natural, scenic, cultural, historic and recreational values.

Â Â Â Â Â  (c) Operating grant programs for local government entities deemed necessary to accomplish the public purposes of the Parks and Natural Resources Fund.

Â Â Â Â Â  (4) Of the moneys deposited into the Parks and Natural Resources Fund from the Oregon State Lottery, 50 percent shall be deposited into a Restoration and Protection Subaccount for the public purpose of financing the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality in Oregon. The State Treasurer may invest and reinvest the moneys in the Restoration and Protection Subaccount as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the subaccount and earnings from investment of the moneys in the subaccount shall be credited to the Restoration and Protection Research Fund created under ORS 541.378.

Â Â Â Â Â  (5) The moneys in the Restoration and Protection Subaccount for financing the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality shall be administered by the Oregon Watershed Enhancement Board and shall be used for all of the following purposes:

Â Â Â Â Â  (a) Restoration and protection of watersheds and fish, wildlife, riparian and native species and for habitat conservation activities, including but not limited to planning, coordination, assessment, implementation, restoration, inventory, information management and monitoring activities.

Â Â Â Â Â  (b) Watershed and riparian education efforts.

Â Â Â Â Â  (c) Development and implementation of watershed and water quality enhancement plans.

Â Â Â Â Â  (d) Entering into agreements to obtain from willing owners determinate interests in lands and waters that protect watershed resources, including but not limited to fee simple interests in land, leases of land or water or conservation easements.

Â Â Â Â Â  (e) Enforcement of fish and wildlife and habitat protection laws and regulations.

Â Â Â Â Â  (6) Of the moneys deposited into the Restoration and Protection Subaccount from the Oregon State Lottery, the Oregon Watershed Enhancement Board shall deposit:

Â Â Â Â Â  (a) Sixty-five percent of the funds into the Watershed Improvement Grant Fund established under ORS 541.397 to be used only for funding capital expenditure projects; and

Â Â Â Â Â  (b) Thirty-five percent of the funds into the Watershed Improvement Operating Fund established under ORS 541.379 to be used for the purposes set forth in ORS 541.379 (1).

Â Â Â Â Â  (7) The Legislative Assembly shall not limit expenditures from the Parks and Natural Resources Fund. The Legislative Assembly may appropriate other moneys or revenues to the Parks and Natural Resources Fund. [1999 c.1026 Â§7; 2003 c.14 Â§346]

Â Â Â Â Â  541.378 Restoration and Protection Research Fund; creation; sources; uses. (1) There is created in the General Fund of the State Treasury the Restoration and Protection Research Fund. Interest earned by the Restoration and Protection Research Fund shall be credited to the fund. Moneys credited to the fund are continuously appropriated to the Oregon Watershed Enhancement Board for the purpose of funding research and other activities related to the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality, including but not limited to research, monitoring, evaluation and assessment related to the Oregon Plan.

Â Â Â Â Â  (2) All moneys received by the Oregon Watershed Enhancement Board from interest earned on the Restoration and Protection Subaccount of the Parks and Natural Resources Fund created under ORS 541.377, from the Watershed Improvement Operating Fund created under ORS 541.379 and from the Watershed Improvement Grant Fund created under ORS 541.397 shall be credited to the Restoration and Protection Research Fund. Moneys credited to the fund and not expended by the completion of a biennium shall remain in the fund. [1999 c.1026 Â§7a]

Â Â Â Â Â  541.379 Watershed Improvement Operating Fund; creation; sources; uses. (1) The Watershed Improvement Operating Fund is established in the State Treasury separate and distinct from the General Fund. The Watershed Improvement Operating Fund shall consist of all moneys placed in the fund as provided by law. All moneys in the Watershed Improvement Operating Fund are continuously appropriated for the following purposes:

Â Â Â Â Â  (a) Operational activities of the Oregon Watershed Enhancement Board;

Â Â Â Â Â  (b) Activities of state and local agencies and other public entities related to the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality, including but not limited to activities under the Oregon Plan;

Â Â Â Â Â  (c) Watershed improvement grants described in ORS 541.399 and 541.401 that are not capital expenditures; and

Â Â Â Â Â  (d) Watershed improvement grants described in ORS 541.399 and 541.401 that are capital expenditures.

Â Â Â Â Â  (2) Interest accruing to the Watershed Improvement Operating Fund shall be credited to the Restoration and Protection Research Fund created under ORS 541.378. Funds appropriated and not expended by the completion of a biennium shall remain in the Watershed Improvement Operating Fund.

Â Â Â Â Â  (3) The Oregon Watershed Enhancement Board created under ORS 541.360 shall administer the Watershed Improvement Operating Fund.

Â Â Â Â Â  (4) In addition to the funds made available for the purposes of ORS 541.351 to 541.415 under ORS 541.399, the board also may accept gifts and grants from any public or private source for the purposes described in subsection (1) of this section. [1999 c.1026 Â§7b]

Â Â Â Â Â  541.380 [1987 c.734 Â§8; 1997 c.7 Â§9; 1999 c.270 Â§5; 1999 c.1026 Â§14; 2001 c.708 Â§16; renumbered 541.396 in 2001]

Â Â Â Â Â  541.381 Flexible Incentives Account; creation; sources; uses. (1) There is created a Flexible Incentives Account in the State Treasury, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. The moneys in the account are continuously appropriated to the Oregon Watershed Enhancement Board for the purposes specified in this section.

Â Â Â Â Â  (2) The Oregon Watershed Enhancement Board shall use the account to assist landowners in the implementation of strategies intended to protect and restore native species of fish, wildlife and plants and to maintain long-term ecological health, diversity and productivity in a manner consistent with statewide, regional or local conservation plans. The board shall seek to fund those strategies that offer the greatest public benefit at the lowest cost.

Â Â Â Â Â  (3) The account shall consist of moneys appropriated to it by the Legislative Assembly and moneys provided to the board by federal, state, regional or local governments for the purposes specified in this section. The board may accept private moneys in the form of gifts, grants and bequests for deposit into the account. [2001 c.708 Â§13]

Â Â Â Â Â  541.382 [Formerly 541.385; repealed by 1999 c.1026 Â§29]

Â Â Â Â Â  541.384 Watershed management program; project funding; high priority watersheds. (1) The Oregon Watershed Enhancement Board shall initiate a watershed management program that relies on the establishment of voluntary local watershed councils comprised of residents, state and federal agency staff, members of federally recognized Indian tribes and other citizens interested in the management of watersheds and that provides for the development by these partnerships of local plans that may include but are not limited to the assessment of the watershed condition, the creation of a watershed action plan and a strategy for implementing the action plan. The program shall focus state resources on the achievement of sustainable watershed health, including funding major projects that contribute to the overall health of a watershed. In addition, the board shall fund smaller, voluntary projects for watershed enhancement and for restoration of riparian areas and associated uplands.

Â Â Â Â Â  (2) In carrying out the program under subsection (1) of this section, the board may designate high priority watersheds. However, the designation of high priority watersheds is intended only as a management tool for state agencies in allocating resources to support coordinated watershed management activities. Such designation is not intended to establish or confer any right, duty or authority, nor to have any legal significance beyond that described in this section, nor to discourage or prohibit the formation and function of voluntary local watershed councils in other watersheds.

Â Â Â Â Â  (3) The elected officials representing the appropriate local government groups containing or within a proposed watershed council area shall determine whether to participate in the voluntary formation of a local watershed council. When multiple local government groups are involved within an area that would be served by a watershed council, the affected local government groups shall together determine their respective roles and the appropriate method for appointing members to a local watershed council. [1993 c.601 Â§2; 1995 c.187 Â§6]

Â Â Â Â Â  541.385 [1987 c.734 Â§4; renumbered 541.382 in 1995]

Â Â Â Â Â  541.388 Voluntary local watershed councils; protection against liability. (1) Local government groups are encouraged to form voluntary local watershed councils in accordance with the guidelines set forth in subsection (2) of this section. The Oregon Watershed Enhancement Board may work cooperatively with any local watershed council that may be formed. Requests from local watershed councils for state assistance shall be evaluated on the basis of whether the requesting organization reflects the interests of the affected watershed and the potential to protect and enhance the quality of the watershed in question.

Â Â Â Â Â  (2) Local watershed councils formed under subsection (1) of this section shall consist of a majority of local residents, including local officials. A watershed council may be a new or existing organization as long as the council represents a balance of interested and affected persons within the watershed and assures a high level of citizen involvement in the development and implementation of a watershed action program. A local watershed council may include representatives of local government, representatives of nongovernment organizations and private citizens, including but not limited to:

Â Â Â Â Â  (a) Representatives of local and regional boards, commissions, districts and agencies;

Â Â Â Â Â  (b) Representatives of federally recognized Indian tribes;

Â Â Â Â Â  (c) Public interest group representatives;

Â Â Â Â Â  (d) Private landowners;

Â Â Â Â Â  (e) Industry representatives;

Â Â Â Â Â  (f) Members of academic, scientific and professional communities; and

Â Â Â Â Â  (g) Representatives of state and federal agencies.

Â Â Â Â Â  (3) If more than one watershed council exists in a county, each watershed council shall periodically report the activities of the council to the county governing body.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services may provide to voluntary local watershed councils and their officers, employees and agents acting within the scope of their employment or duties, protection against liability as part of the insurance provided to the Oregon Watershed Enhancement Board pursuant to ORS 278.120 to 278.215. The Oregon Watershed Enhancement Board, after consulting the Oregon Department of Administrative Services and local watershed councils, shall establish guidelines for liability coverage and limits of coverage. The Oregon Department of Administrative Services shall determine any additional contributions to be apportioned to the Oregon Watershed Enhancement Board for extending insurance to voluntary local watershed councils, and the Oregon Watershed Enhancement Board shall pay the assessments from such moneys as may be available for those assessments. [1993 c.601 Â§3; 1995 c.187 Â§7; 1999 c.300 Â§1]

Â Â Â Â Â  541.390 Duties of Natural Resources Division. In addition to the duties conferred on the Natural Resources Division of the State Department of Agriculture under ORS 561.400 and 568.210 to 568.808 and 568.900 to 568.933, the division shall:

Â Â Â Â Â  (1) In cooperation with the Oregon Watershed Enhancement Board, provide appropriate personnel who, under the direction of the board, shall:

Â Â Â Â Â  (a) Serve as community advisors to cooperatively develop watershed enhancement projects with volunteers; and

Â Â Â Â Â  (b) Cooperatively evaluate watershed enhancement projects with those responsible for project implementation.

Â Â Â Â Â  (2) Provide technical assistance to individuals responsible for implementation of a watershed enhancement project.

Â Â Â Â Â  (3) Work with the Oregon Watershed Enhancement Board to coordinate the implementation of enhancement projects with the activities of other agencies, including but not limited to, those state and federal agencies participating in coordinated resource management planning. [1987 c.734 Â§9; 2001 c.104 Â§228]

Â Â Â Â Â  541.392 Report to Legislative Assembly. (1) The Oregon Watershed Enhancement Board shall report biennially to the Legislative Assembly on the implementation of the management program under ORS 541.384 and grants awarded under ORS 541.399. The report shall include but need not be limited to:

Â Â Â Â Â  (a) An explanation of the effectiveness and workability of the partnership process described in ORS 541.384;

Â Â Â Â Â  (b) A description of any modifications to the process that have been instituted;

Â Â Â Â Â  (c) Recommendations concerning the need for future legislative action; and

Â Â Â Â Â  (d) Information about the use of moneys received by and distributed by the board under section 4b, Article XV of the Oregon Constitution.

Â Â Â Â Â  (2) The board shall include with each report under subsection (1) of this section a copy of each audit completed pursuant to section 4c, Article XV of the Oregon Constitution. [Formerly 541.400; 1999 c.1026 Â§15]

Â Â Â Â Â  541.395 State agency reports to be provided to board. In order to assist the Oregon Watershed Enhancement Board in developing and maintaining a centralized repository under ORS 541.370, the following agencies shall provide the board with a copy of any report produced by the agency that is related to enhancement or restoration of riparian areas or associated uplands:

Â Â Â Â Â  (1) The Department of Environmental Quality.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife.

Â Â Â Â Â  (3) The Water Resources Department.

Â Â Â Â Â  (4) The State Forestry Department.

Â Â Â Â Â  (5) The State Department of Agriculture.

Â Â Â Â Â  (6) The agricultural extension service of Oregon State University. [1987 c.734 Â§10]

Â Â Â Â Â  541.396 Rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Oregon Watershed Enhancement Board shall adopt rules and standards to carry out the watershed enhancement program.

Â Â Â Â Â  (2) The rules and standards adopted by the board under subsection (1) of this section shall include, but need not be limited to:

Â Â Â Â Â  (a) Grant application requirements and review and selection criteria for projects to receive assistance or funding from the board, including funding from the Flexible Incentives Account established under ORS 541.381.

Â Â Â Â Â  (b) Criteria for distributing to those entities specified in ORS 541.375 those funds appropriated to the board for funding projects. The criteria shall include a process for periodic review of the distribution by the joint legislative committee created pursuant to ORS 171.551.

Â Â Â Â Â  (c) Conditions for approval by the board for implementation of a project including but not limited to:

Â Â Â Â Â  (A) Provisions satisfactory to the board for inspection and evaluation of the implementation of a project including all necessary agreements to allow the board and employees of any cooperating agency providing staff services for the board access to the project area;

Â Â Â Â Â  (B) Provisions satisfactory to the board for controlling the expenditure of and accounting for any funds granted by the board for implementation of the project;

Â Â Â Â Â  (C) An agreement that those initiating the project will submit all pertinent information and research gained from the project to the board for inclusion in the centralized repository established by the board; and

Â Â Â Â Â  (D) Provisions for the continued maintenance of the portion of the riparian area or associated uplands enhanced by the project. [Formerly 541.380]

(Watershed Improvement Grant Fund)

Â Â Â Â Â  541.397 Watershed Improvement Grant Fund; creation; sources; uses. (1) The Watershed Improvement Grant Fund is established separate and distinct from the General Fund. The Watershed Improvement Grant Fund shall consist of all moneys placed in the fund as provided by law. All moneys in the Watershed Improvement Grant Fund are continuously appropriated to fund watershed improvement grants described in ORS 541.399 and 541.401. Interest accruing to the Watershed Improvement Grant Fund shall be credited to the Restoration and Protection Research Fund created under ORS 541.378. Funds appropriated and not expended by the completion of a biennium shall remain in the Watershed Improvement Grant Fund.

Â Â Â Â Â  (2) The Oregon Watershed Enhancement Board created under ORS 541.360 shall administer the Watershed Improvement Grant Fund and provide grants from the fund for the purposes described in ORS 541.399 and 541.401 in the manner described under ORS 541.399 and 541.401.

Â Â Â Â Â  (3) In addition to the funds made available for the purposes of ORS 541.351 to 541.415 under ORS 541.399, the board also may accept gifts and grants from any public or private source for the purpose of providing the grants described in subsection (2) of this section. [1997 c.8 Â§4; 1999 c.1026 Â§15b]

Â Â Â Â Â  541.399 Purpose of grants from Watershed Improvement Grant Fund. The purpose of the Watershed Improvement Grant Fund is to provide funding for grants for:

Â Â Â Â Â  (1) Expenses of the Independent Multidisciplinary Science Team established under ORS 541.409; and

Â Â Â Â Â  (2) The following:

Â Â Â Â Â  (a) Watershed and riparian habitat conservation activities, including but not limited to planning, coordination, assessment, implementation and monitoring activities.

Â Â Â Â Â  (b) Watershed and riparian education efforts, including peer education about stream processes for landowners.

Â Â Â Â Â  (c) The implementation of watershed enhancement plans developed by watershed councils.

Â Â Â Â Â  (d) Water quality improvement plans approved by the State Department of Agriculture or the Department of Environmental Quality.

Â Â Â Â Â  (e) Entering into an agreement to obtain from a willing owner a determinate interest in lands and waters that protect watershed resources, including but not limited to fee simple interests in land, leases of land and conservation easements.

Â Â Â Â Â  (f) Activities to implement the provisions of section 4b, Article XV of the Oregon Constitution. [1997 c.8 Â§5; 1999 c.1026 Â§16]

Â Â Â Â Â  541.400 [1993 c.601 Â§4; 1995 c.187 Â§8; renumbered 541.392 in 1997]

Â Â Â Â Â  541.401 Criteria for project receiving moneys from Watershed Improvement Grant Fund. The Oregon Watershed Enhancement Board may award funds from the Watershed Improvement Grant Fund only for the purposes listed in ORS 541.399. Any project that the board approves for funding shall comply with the following criteria:

Â Â Â Â Â  (1) There is a matching contribution from other program funds, in-kind services or other investment in the project;

Â Â Â Â Â  (2) The project to be funded is reviewed and approved by a technical committee in accordance with ORS 541.370 (3); and

Â Â Â Â Â  (3) The project provides a public benefit through improved:

Â Â Â Â Â  (a) Water quality;

Â Â Â Â Â  (b) Fish or wildlife habitat; or

Â Â Â Â Â  (c) Public information or education on a watershed function. [1997 c.8 Â§6]

Â Â Â Â Â  541.403 [1997 c.8 Â§7; repealed by 1999 c.1026 Â§29]

(The Oregon Plan)

Â Â Â Â Â  541.405 Oregon Plan described; goals; elements; Governor to negotiate with federal government. (1) As used in this section when referring to salmonid recovery:

Â Â Â Â Â  (a) ÂListed unitÂ means one population or a group of populations of a species, such as an evolutionarily significant unit, that has been listed as threatened or endangered under the federal Endangered Species Act of 1973 (P.L. 93-205), as amended, or under ORS 496.171 to 496.192.

Â Â Â Â Â  (b) ÂNative fishÂ means a fish indigenous to Oregon and not introduced. Naturally produced fish and hatchery produced fish are both native fish if the fish are indigenous to Oregon and not introduced.

Â Â Â Â Â  (c) ÂNaturally producedÂ means a fish that reproduces and completes its full life cycle in its natural habitat. Naturally produced progeny of hatchery fish are naturally produced.

Â Â Â Â Â  (d) ÂPopulationÂ means a group of fish that:

Â Â Â Â Â  (A) Originates and reproduces in a particular area at a particular time;

Â Â Â Â Â  (B) Does not interbreed to any substantial degree with any other group reproducing in a different area or in the same area at a different time; and

Â Â Â Â Â  (C) Is composed of naturally produced fish, hatchery produced fish or a combination of both.

Â Â Â Â Â  (e) ÂRecoveryÂ means that a proportion of the constituent populations of naturally produced native fish belonging to a listed unit are sufficiently abundant, productive and diverse in life histories and distribution such that the listed unit as a whole is likely to be self-sustaining into the foreseeable future.

Â Â Â Â Â  (f) ÂSelf-sustainingÂ means having a sufficient proportion and distribution of constituent populations:

Â Â Â Â Â  (A) Likely to survive prolonged periods of habitat, oceanic, climatic and environmental conditions that are detrimental to a population; and

Â Â Â Â Â  (B) Having habitat of sufficient quality and quantity likely to provide survival rates adequate to maintain associated ecological, cultural and economic benefits.

Â Â Â Â Â  (2) The Legislative Assembly finds that the efforts of many Oregonians have resulted in the creation of the Oregon Plan, and recognizes that the Oregon Plan is guided by the following mission and goals:

Â Â Â Â Â  (a) The mission of the Oregon Plan is to restore the watersheds of Oregon and to recover the fish and wildlife populations of those watersheds to productive and sustainable levels in a manner that provides substantial ecological, cultural and economic benefits.

Â Â Â Â Â  (b) The goals of the Oregon Plan that guide the citizens of Oregon in achieving the mission of the Oregon Plan are the:

Â Â Â Â Â  (A) Establishment and maintenance of an infrastructure that provides long-term continuity in leadership, direction and oversight of watershed restoration and species recovery.

Â Â Â Â Â  (B) Continued opportunity for a wide range of natural resource uses that are consistent with watershed restoration and species recovery.

Â Â Â Â Â  (C) Implementation of existing laws and environmental regulations to achieve the mission before enacting new laws and environmental regulations.

Â Â Â Â Â  (D) Development and maintenance of funding for programs to protect and restore watersheds.

Â Â Â Â Â  (E) Development of expectations for the sustainability of interrelated natural resources that accurately reflect a scientific understanding of the physical and biological constraints of the ecosystem.

Â Â Â Â Â  (F) Enhancement of habitat available to support healthy populations of fish and wildlife throughout the state.

Â Â Â Â Â  (G) Production of populations of threatened or endangered species to achieve levels of natural production consistent with overall restoration goals.

Â Â Â Â Â  (H) Establishment of a science-based system that supports evaluation of the Oregon Plan and provides a basis for making appropriate future changes to management programs.

Â Â Â Â Â  (I) Coordination of activities and programs among federal, state and local governments and other entities.

Â Â Â Â Â  (J) Use of voluntary and collaborative processes to achieve the mission of the Oregon Plan whenever possible.

Â Â Â Â Â  (3) The Oregon Plan is a comprehensive program for the protection and recovery of species and for the restoration of watersheds throughout this state. The Oregon Plan combines the regulatory and other actions of state and federal agencies and local governments with voluntary watershed restoration by private landowners and others. The Oregon Plan includes, but is not limited to:

Â Â Â Â Â  (a) Programs and policies found in the following statutes:

Â Â Â Â Â  (A) ORS 196.600 to 196.905;

Â Â Â Â Â  (B) ORS chapter 197;

Â Â Â Â Â  (C) ORS chapter 274;

Â Â Â Â Â  (D) ORS chapter 366;

Â Â Â Â Â  (E) ORS chapter 390;

Â Â Â Â Â  (F) ORS chapters 465, 466, 468 and 468B;

Â Â Â Â Â  (G) ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992;

Â Â Â Â Â  (H) ORS chapter 477;

Â Â Â Â Â  (I) ORS chapters 496, 497, 498, 501, 506, 507, 508, 509 and 511;

Â Â Â Â Â  (J) ORS 517.702 to 517.989;

Â Â Â Â Â  (K) ORS 527.310 to 527.370, 527.610 to 527.770, 527.990 (1) and 527.992;

Â Â Â Â Â  (L) ORS chapter 530;

Â Â Â Â Â  (M) ORS chapters 536 to 543A;

Â Â Â Â Â  (N) ORS 543A.005 to 543A.415; and

Â Â Â Â Â  (O) ORS 568.210 to 568.808 and 568.900 to 568.933;

Â Â Â Â Â  (b) Commitments of state agencies in the form of measures;

Â Â Â Â Â  (c) Actions of local governments and federal agencies taken in coordination with the state and consistent with the purposes of the Oregon Plan;

Â Â Â Â Â  (d) Voluntary activities undertaken by watershed councils, soil and water conservation districts, landowners and other entities and consistent with the purposes of the Oregon Plan;

Â Â Â Â Â  (e) Scientific review by the Independent Multidisciplinary Science Team, and others, of the activities performed under the Oregon Plan;

Â Â Â Â Â  (f) Programs and activities identified to address a coordinated approach for the recovery of native salmonid populations within Oregon;

Â Â Â Â Â  (g) The guidance statement and framework provided by the healthy streams partnership developed to provide cooperative solutions and voluntary approaches to improving the water quality of streams and to achieve healthy streams throughout Oregon; and

Â Â Â Â Â  (h) Programs for the restoration and enhancement of multiple species and of the habitat of those species.

Â Â Â Â Â  (4) The Oregon Plan is subject to modification and alteration to enhance program efforts consistent with appropriate guidance principles developed by the Legislative Assembly and oversight as set forth in ORS 171.551 and 171.553.

Â Â Â Â Â  (5) The purpose of the Oregon Plan is to enhance, restore and protect OregonÂs native salmonid populations, watersheds, fish and wildlife habitat and water quality, while sustaining a healthy economy.

Â Â Â Â Â  (6) The Oregon Plan shall:

Â Â Â Â Â  (a) Provide for coordination of local, state, federal and tribal agency responsibilities and authorities for native salmonid, watershed and habitat restoration throughout Oregon.

Â Â Â Â Â  (b) Rely on watershed councils and soil and water conservation districts, which are directed to cooperate in the development of local watershed plans that assess watershed conditions and create watershed action plans and strategies for the implementation of the local watershed action plans.

Â Â Â Â Â  (c) Focus state policies and resources on achieving native salmonid recovery and watershed restoration while sustaining a healthy economy and environment.

Â Â Â Â Â  (7) The Oregon Plan shall focus on aiding the recovery of species listed as threatened or endangered under the federal Endangered Species Act or under ORS 496.171 to 496.192 until such time as recovery is achieved. Once recovery has been achieved for any species listed as threatened or endangered under ORS 496.171 to 496.192, the Governor shall direct the State Fish and Wildlife Commission to begin rulemaking, as provided in ORS 496.176, to remove the species from the list created pursuant to ORS 496.172. Upon recovery, adequate measures pursuant to the Oregon Plan shall remain in place, as necessary, to help a species avoid a return to threatened or endangered status.

Â Â Â Â Â  (8)(a) The Governor, or the GovernorÂs designee, shall negotiate with federal officials to obtain assurances to the effect that compliance with the Oregon Plan and the programs and policies found in the statutes listed in subsection (3) of this section and implementation of related state programs and policies will satisfy federal requirements imposed by the federal Endangered Species Act. Specifically, the Governor, or the GovernorÂs designee, shall seek an exemption to the requirements of 16 U.S.C. 1533(d), shall seek to enter into a cooperative agreement pursuant to 16 U.S.C. 1535(c) or shall seek to obtain a permit that allows the incidental taking of species under 16 U.S.C. 1539(a).

Â Â Â Â Â  (b) State agencies responsible for implementing the programs and policies found in the statutes listed in subsection (3) of this section shall work with the Governor, or the GovernorÂs designee, and with federal officials to provide the information necessary to obtain the exemptions, agreement or permit specified in paragraph (a) of this subsection. [1997 c.7 Â§1; 1999 c.270 Â§3; 1999 c.1026 Â§5; 2001 c.841 Â§4; 2003 c.452 Â§1]

Â Â Â Â Â  541.407 Healthy Streams Partnership; members; duties. (1) The Governor, the President of the Senate and the Speaker of the House of Representatives shall appoint a statewide Healthy Streams Partnership. The Healthy Streams Partnership shall consist of 21 persons. Membership shall include:

Â Â Â Â Â  (a) Seven members who represent watershed groups or soil and water conservation districts;

Â Â Â Â Â  (b) One member who represents tribal governments and who resides east of the summit of the Cascade Mountain Range;

Â Â Â Â Â  (c) One member who represents tribal governments and who resides west of the summit of the Cascade Mountain Range;

Â Â Â Â Â  (d) Two members who represent environmental advocacy or wildlife conservation groups; and

Â Â Â Â Â  (e) Ten members who represent different in-stream and out-of-stream beneficial uses of water, including but not limited to agricultural, recreational, industrial, municipal and silvicultural uses.

Â Â Â Â Â  (2) The members of the Healthy Streams Partnership shall serve for four years and may be reappointed for no more than two consecutive terms, but any person may be appointed again to the partnership after an interval of four years.

Â Â Â Â Â  (3) The Healthy Streams Partnership shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

Â Â Â Â Â  (4) A majority of the members of the Healthy Streams Partnership constitutes a quorum for the transaction of business. The Healthy Streams Partnership shall operate in accordance with procedures adopted by the members.

Â Â Â Â Â  (5) The office of the Governor shall provide administrative support and services to the Healthy Streams Partnership.

Â Â Â Â Â  (6) The duties of the Healthy Streams Partnership shall include but need not be limited to:

Â Â Â Â Â  (a) Providing information to the joint legislative committee created pursuant to ORS 171.551 about the implementation of the programs from a local and regional perspective; and

Â Â Â Â Â  (b) Recommending changes necessary to facilitate more efficient implementation of the initiative and other stream improvement programs at the local level.

Â Â Â Â Â  (7) Members of the Healthy Streams Partnership shall not be compensated for their services but are eligible for reimbursement of travel and other reasonable expenses in accordance with ORS 292.495. [1997 c.7 Â§4; 1999 c.244 Â§1; 1999 c.270 Â§6; 1999 c.1026 Â§21]

Â Â Â Â Â  541.409 Independent Multidisciplinary Science Team; duties; agency response to science team recommendations. (1) There is created an Independent Multidisciplinary Science Team consisting of up to seven scientists with recognized expertise in fisheries, artificial propagation, stream ecology, forestry, range, watershed and agricultural management. The Governor, the President of the Senate and the Speaker of the House of Representatives shall jointly appoint the Independent Multidisciplinary Science Team. The decision to appoint a member of the team shall be a unanimous decision by the appointing authorities. The members of the Independent Multidisciplinary Science Team shall serve for four years and may be reappointed for a subsequent term. The team shall be governed by generally accepted guidelines and practices governing the activities of independent science boards such as the National Academy of Sciences.

Â Â Â Â Â  (2) The Independent Multidisciplinary Science Team shall:

Â Â Â Â Â  (a) Review implementation of the Oregon Plan and other programs for achieving healthy streams as described in ORS 541.405.

Â Â Â Â Â  (b) Prepare and submit to the Governor, the Legislative Assembly and the public an annual report on the implementation of the Oregon Plan, including any recommendations for changes or adjustments to the initiative.

Â Â Â Â Â  (c) Serve as an independent scientific peer review panel to the state agencies responsible for developing and implementing the Oregon Plan and other salmon or stream enhancement programs throughout this state.

Â Â Â Â Â  (d) Report regularly to the joint legislative committee created pursuant to ORS 171.551 concerning the duties described under this subsection and other requests by that joint legislative committee.

Â Â Â Â Â  (3) If the Independent Multidisciplinary Science Team submits suggestions to an agency responsible for implementing a portion of the Oregon Plan, the agency shall respond in writing to the team, explaining how the agency intends to implement the suggestion or why the agency does not implement the suggestion. The team shall include any agency responses in its report to the joint legislative committee created pursuant to ORS 171.551.

Â Â Â Â Â  (4) Members of the Independent Multidisciplinary Science Team shall be compensated for their services and are eligible for reimbursement of travel and other reasonable expenses in accordance with ORS 292.495.

Â Â Â Â Â  (5) Compensation for members of the Independent Multidisciplinary Science Team shall be cooperatively determined by the appointing authorities and the joint legislative committee created pursuant to ORS 171.551.

Â Â Â Â Â  (6) The office of the Governor shall provide administrative support and services to the Independent Multidisciplinary Science Team. [1997 c.7 Â§5; 1999 c.270 Â§7; 1999 c.1026 Â§22]

Â Â Â Â Â  541.410 [Renumbered 541.430 in 1997]

Â Â Â Â Â  541.411 Responsibilities of state agency participating in Oregon Plan. Any state agency participating in the programs and activities described in ORS 541.405 shall:

Â Â Â Â Â  (1) Upon request of any person who believes the personÂs private property rights may be adversely affected by the Oregon Plan, provide the person with written information about the agencyÂs dispute resolution services available pursuant to ORS 183.502.

Â Â Â Â Â  (2) Report to the joint legislative committee created pursuant to ORS 171.551 any dispute resolution services requested under this section, and the outcome of such dispute resolution. [1997 c.7 Â§10; 1999 c.270 Â§8]

Â Â Â Â Â  541.413 Agency report to legislative committee prior to adjustment of expenditure limitation or additional funding related to Oregon Plan. Notwithstanding any other provision of law, if during the interim between legislative sessions any agency responsible for implementing a portion of the Oregon Plan or a program for the enhancement or restoration of streams throughout the state requires additional funding or an adjustment to the agencyÂs expenditure limitations as approved by the Legislative Assembly to complete implementation of the Oregon Plan, the agency shall first submit a report to the joint legislative committee created pursuant to ORS 171.551. The committee shall review the request and present a recommendation to the Emergency Board at the time the agency submits its request to the Emergency Board. [1997 c.7 Â§13; 1999 c.270 Â§9; 1999 c.1026 Â§23]

Â Â Â Â Â  541.415 Oregon Plan for Salmon and Watersheds Legal Fund; creation; sources; uses. There is hereby established in the State Treasury the Oregon Plan for Salmon and Watersheds Legal Fund for the purpose of funding the activities of the Department of Justice in providing legal advice to or appearing on behalf of a state agency that takes, funds or authorizes actions when those actions are challenged under the federal Endangered Species Act (16 U.S.C. 1531 et seq.), as amended, or the Federal Water Pollution Control Act (P.L. 92-500), as amended, to the limits of the fund. The fund created by this section shall consist of all moneys received on behalf of the fund by gift, grant or appropriation, from whatever source. Moneys in the fund are continuously appropriated to the Department of Justice for the uses described in this section. Such uses may include, but need not be limited to, participation in a legal proceeding involving an action taken by a citizen or political subdivision of this state, where that action is authorized or funded by this state, and where:

Â Â Â Â Â  (1) The state agency that authorizes or funds the action:

Â Â Â Â Â  (a) Determines that the action is consistent with the Oregon Plan and is in compliance with applicable state laws; and

Â Â Â Â Â  (b) Recommends to the Attorney General that the state participate in such legal challenge; and

Â Â Â Â Â  (2) The Attorney General, after consulting with the Governor, the President of the Senate and the Speaker of the House of Representatives, determines that such participation is in the best strategic interest of the state. [1999 c.1026 Â§17]

Â Â Â Â Â  541.420 Oregon Watershed Enhancement Board reports to Governor and Legislative Assembly on Oregon Plan. (1) The Oregon Watershed Enhancement Board shall, by January 15 of each odd-numbered year, submit a report to the Governor and to the appropriate committee or committees of the Legislative Assembly that assesses the implementation and effectiveness of the Oregon Plan in the state. The report shall address each drainage basin in the state and shall include, but need not be limited to:

Â Â Â Â Â  (a) A status report on watershed and key habitat conditions in the drainage basin based on available information;

Â Â Â Â Â  (b) An assessment of data and information needs deemed critical to monitoring and evaluating watershed and habitat enhancement programs and efforts;

Â Â Â Â Â  (c) An overview of state agency programs addressing watershed conditions;

Â Â Â Â Â  (d) An overview of voluntary restoration activities addressing watershed conditions;

Â Â Â Â Â  (e) A summary of investments made by the board from funds received under section 4b, Article XV of the Oregon Constitution, and all other sources; and

Â Â Â Â Â  (f) The recommendations of the board for enhancing the effectiveness of Oregon Plan implementation in each drainage basin.

Â Â Â Â Â  (2) In order to provide the board with the information necessary to complete the report described in subsection (1) of this section, each natural resources agency shall provide information requested by the board in the format and at the times determined by the board.

Â Â Â Â Â  (3) For purposes of this section, Ânatural resources agencyÂ includes:

Â Â Â Â Â  (a) Department of Environmental Quality;

Â Â Â Â Â  (b) State Department of Agriculture;

Â Â Â Â Â  (c) State Department of Fish and Wildlife;

Â Â Â Â Â  (d) State Forestry Department;

Â Â Â Â Â  (e) Department of State Lands;

Â Â Â Â Â  (f) Water Resources Department;

Â Â Â Â Â  (g) Department of Land Conservation and Development;

Â Â Â Â Â  (h) State Department of Geology and Mineral Industries;

Â Â Â Â Â  (i) Oregon Watershed Enhancement Board;

Â Â Â Â Â  (j) Fish and Wildlife Division of the Department of State Police;

Â Â Â Â Â  (k) Department of Transportation;

Â Â Â Â Â  (L) State Parks and Recreation Department;

Â Â Â Â Â  (m) Economic and Community Development Department;

Â Â Â Â Â  (n) State Marine Board; and

Â Â Â Â Â  (o) Any other state agency that is required to manage, allocate or protect natural resources, either as the primary responsibility of the agency or in conjunction with the primary responsibilities of the agency.

Â Â Â Â Â  (4) In addition to the report specified under subsection (1) of this section, the Oregon Watershed Enhancement Board shall report regularly during the interim on the implementation of the Oregon Plan to the joint legislative committee created under ORS 171.551. [2001 c.841 Â§1]

Â Â Â Â Â  Note: 541.420 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Stewardship Agreements)

Â Â Â Â Â  541.423 Stewardship agreements; contents; procedures for adoption; rules. (1) As used in this section, Âstewardship agreementÂ means an agreement voluntarily entered into and signed by a landowner, or representative of the landowner, and the State Department of Agriculture or the State Board of Forestry that sets forth the terms under which the landowner will self-regulate to meet and exceed applicable regulatory requirements and achieve conservation, restoration and improvement of fish and wildlife habitat or water quality.

Â Â Â Â Â  (2) The State Department of Agriculture and the State Board of Forestry may, individually or jointly, enter into stewardship agreements with landowners.

Â Â Â Â Â  (3) The purposes of a stewardship agreement are to provide:

Â Â Â Â Â  (a) An incentive for landowners to provide for conservation, restoration and improvement of fish and wildlife habitat or water quality;

Â Â Â Â Â  (b) A mechanism to coordinate, facilitate and memorialize a landownerÂs compliance with the requirements of state and federal regulatory schemes; and

Â Â Â Â Â  (c) A mechanism to combine or coordinate multiple incentive programs among agencies and levels of government to:

Â Â Â Â Â  (A) Improve the delivery of financial and technical assistance to landowners engaged in conservation activities;

Â Â Â Â Â  (B) Reduce redundancy among programs;

Â Â Â Â Â  (C) Simplify application procedures;

Â Â Â Â Â  (D) Leverage the investment of federal funds;

Â Â Â Â Â  (E) Make more efficient use of technical assistance funds;

Â Â Â Â Â  (F) Provide greater incentives for landowners;

Â Â Â Â Â  (G) Foster partnerships and improve cooperation with nongovernmental organizations;

Â Â Â Â Â  (H) Provide greater environmental benefits;

Â Â Â Â Â  (I) Tailor and more effectively target conservation programs administered by federal, state and local governments to the unique conservation needs of, and opportunities presented by, individual parcels of eligible land; and

Â Â Â Â Â  (J) Give landowners an increased level of regulatory certainty.

Â Â Â Â Â  (4) The State Board of Forestry and the State Department of Agriculture, in consultation with the State Department of Fish and Wildlife, shall adopt by rule procedures and criteria for stewardship agreements. The procedures and criteria shall include, but need not be limited to:

Â Â Â Â Â  (a) The certification of a land management plan which shall, at a minimum, include:

Â Â Â Â Â  (A) A comprehensive description and inventory of the subject property, its features and uses; and

Â Â Â Â Â  (B) A prescription for the protection of resources that exceeds land management practices, standards and activities otherwise required by law and that is designed to achieve conservation, restoration and improvement of fish and wildlife habitat or water quality.

Â Â Â Â Â  (b) A requirement that each landowner subject to a stewardship agreement demonstrate a clear capability to carry out the provisions of the land management plan and have a past record of good compliance with applicable laws and regulations regarding land use and management.

Â Â Â Â Â  (5) Each government agency that is a party to a stewardship agreement shall conduct periodic audits on lands subject to the stewardship agreement to determine whether the land management plan is being implemented and whether the agreement should be continued, revised or discontinued.

Â Â Â Â Â  (6) Stewardship agreements may provide benefits to landowners that include, but are not limited to:

Â Â Â Â Â  (a) Expedited permit processing;

Â Â Â Â Â  (b) Regulatory certainty;

Â Â Â Â Â  (c) Priority consideration for cost-share assistance or other financial incentives and technical assistance; and

Â Â Â Â Â  (d) Government certification that certain land management practices have been implemented. [2003 c.539 Â§31]

Â Â Â Â Â  Note: 541.423 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

USE OF WATER TO OPERATE WATER-RAISING MACHINERY

Â Â Â Â Â  541.430 Use of machinery by riparian owner to raise water; prior rights of others. Any person who owns or has the possessory right to any land bordering on any lake or natural stream of water shall have the right to employ wheels, pumps, hydraulic engines, or other machinery for the purpose of raising water to the level required for use of the water in irrigating any land belonging to the person; provided, that the use of the water shall not conflict with the better or prior right of any other person. [Formerly 541.410]

SPLASH DAMS

Â Â Â Â Â  541.450 Definitions for ORS 541.450 to 541.460. As used in ORS 541.450 to 541.460 and 541.990:

Â Â Â Â Â  (1) ÂSplash damÂ means a dam constructed and used in the floating and driving of logs and other lumber products whereby water behind the dam is released for the purpose of causing or aiding the floating of logs or other lumber products on a navigable or nonnavigable river in the waters thereof below the location of the dam.

Â Â Â Â Â  (2) ÂSplash damÂ does not mean any device used on the waters of this state for the assembly or storage of logs or other lumber products, or for any other purpose incidental thereto. [1957 c.163 Â§1]

Â Â Â Â Â  541.455 Splash dams unlawful. It is unlawful to operate a splash dam on any of the navigable or nonnavigable waters of this state. An officer or agency of this state may not issue any permit for the construction or maintenance of any dam to be used for splash dam purposes. [1957 c.163 Â§2; 2005 c.22 Â§380]

Â Â Â Â Â  541.460 Abatement proceedings by Attorney General. The Attorney General, upon being informed that any violation of ORS 541.450 to 541.460 or 541.990 (1) has occurred, is hereby empowered to proceed immediately in the circuit court of the county in which said splash dam is located, to petition the court for the removal of said splash dam by abatement proceedings; and all costs in connection therewith incurred by the Attorney General shall be assessed against the offending person, firm or corporation. [1957 c.163 Â§3]

RELEASE OF WATER FROM IMPOUNDMENT OR DIVERSION STRUCTURE

Â Â Â Â Â  541.510 Authority of Water Resources Commission to require signs warning public of stream level fluctuation. (1) Whenever it appears to the satisfaction of the Water Resources Commission upon the commissionÂs own determination or upon evidence submitted by any person that the release of water from an impoundment or diversion structure constructed before or after May 26, 1959, endangers or may endanger the public safety, the commission shall send a written notice to the owner or operator of the structure.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall state:

Â Â Â Â Â  (a) That the release of water from the impoundment or diversion structure endangers or may endanger the public safety.

Â Â Â Â Â  (b) That the owner or operator of the structure shall within a time to be set by the commission post notices downstream from the structure at places of public access to the stream to be designated by the commission warning the public that the stream level below the structure is subject to fluctuation. [1959 c.624 Â§1; 1961 c.379 Â§9a; 1985 c.673 Â§104]

Â Â Â Â Â  541.515 Notice by commission when hazard created by release of stored water. (1) Whenever it appears to the satisfaction of the Water Resources Commission, upon the commissionÂs own determination or upon evidence submitted by any person that the present or proposed release of stored water from an impoundment or diversion structure, including any water power project, constructed before or after May 1, 1961, results in rapid increase in the stream level below the structure which creates or will create a hazard to human life or property, the commission shall cause written notice of such determination to be mailed to the owner or operator of the structure.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall state:

Â Â Â Â Â  (a) That the present or proposed release of stored water from the impoundment or diversion structure creates or may create an unreasonable hazard to human life or property.

Â Â Â Â Â  (b) The manner in which such unreasonable hazard to human life or property is or may be created.

Â Â Â Â Â  (c) The action which is required, in the opinion of the commission, to minimize such unreasonable hazard to human life or property.

Â Â Â Â Â  (d) That the owner or operator of the impoundment or diversion structure, within 15 days after the mailing of the notice, may request in writing that the commission hold a hearing on such unreasonable hazard or action required to minimize such unreasonable hazard, and that upon failure to request a hearing the commission shall make an order stating the terms, limitations and conditions of the action required to minimize such unreasonable hazard. [1961 c.379 Â§1; 1985 c.673 Â§105]

Â Â Â Â Â  541.520 Procedure when owner or operator of structure fails to request hearing; order regulating release of water. If, within 15 days after the mailing of the notice provided for in ORS 541.515, the owner or operator of the impoundment or diversion structure fails to request in writing that the Water Resources Commission hold a hearing, the commission shall make and file in the Water Resources Department an order stating the terms, limitations and conditions relating to the release of water from the structure necessary to minimize unreasonable hazard to human life or property as set forth in the notice. The order shall become effective upon filing a copy in the Water Resources Department. The commission shall cause a copy of the order to be mailed to the owner or operator of the structure. The order is not subject to appeal. [1961 c.379 Â§2; 1985 c.673 Â§106]

Â Â Â Â Â  541.525 Hearing upon request of owner or operator of structure; notice and conduct of hearing. (1) If, within 15 days after mailing of the notice provided for in ORS 541.515, the owner or operator of the impoundment or diversion structure requests in writing that the Water Resources Commission hold a hearing, the commission shall hold a hearing in accordance with ORS chapter 183 on the hazard to human life or property which is or will be created by the rapid increase in the stream level below the structure resulting from the release of water from the structure and the terms, limitations and conditions relating to such release of water necessary to minimize such unreasonable hazard.

Â Â Â Â Â  (2) At least 10 days prior to the hearing the commission, in addition to the notice requirements of ORS chapter 183, shall cause a copy of the notice to be published in a newspaper of general circulation in each county in which the structure is located and in which unreasonable hazard to human life or property is or may be created. [1961 c.379 Â§3; 1971 c.734 Â§83; 1985 c.673 Â§107]

Â Â Â Â Â  541.530 Order of commission regulating release of water. After the hearing provided for in ORS 541.525, if the Water Resources Commission determines that the release of stored water from the impoundment or diversion structure results or will result in rapid increase in the stream level below the structure and the increase creates or will create an unreasonable hazard to human life or property, the commission shall make and file in the offices of the Water Resources Department an order stating the terms, limitations and conditions relating to the release of water from the structure necessary to minimize the unreasonable hazard. In determining what constitutes unreasonable hazard and what terms, limitations and conditions are necessary to minimize it, the commission shall consider the likelihood of harm to the public, recreation benefits, power benefits, agriculture benefits, purpose of the structure, water flows, extent, nature and time of use by the public and all other material factors. [1961 c.379 Â§4; 1971 c.734 Â§84; 1985 c.673 Â§108]

Â Â Â Â Â  541.535 Installation of automatic stream level recording devices. An order of the Water Resources Commission under ORS 541.520 or 541.530 may require the owner or operator of an impoundment or diversion structure to install one or more automatic stream level recording devices satisfactory to the commission at one or more locations satisfactory to the commission. The cost of each such device and the installation and maintenance thereof shall be paid by the owner or operator of the structure. [1961 c.379 Â§5; 1985 c.673 Â§109]

Â Â Â Â Â  541.540 Procedure in emergency when release of water essential. When conditions beyond the control of the owner or operator of an impoundment or diversion structure, to which an order of the Water Resources Commission, made as provided in ORS 541.520 or 541.530 relates, threaten the safety of the structure, and the release of water from the structure contrary to the terms, limitations and conditions stated in the order is or may be necessary to remove such threat:

Â Â Â Â Â  (1) The terms, limitations and conditions of the order shall not apply to such release of water.

Â Â Â Â Â  (2) The owner, operator or person in immediate charge of the structure shall immediately notify the commission or the Water Resources Department of the situation.

Â Â Â Â Â  (3) The owner, operator or person in immediate charge of the structure shall immediately notify, to the best of the personÂs ability, those persons whose life or property may be threatened by such release of water. [1961 c.379 Â§6; 1985 c.673 Â§110]

Â Â Â Â Â  541.545 Compliance with orders of commission; enforcement. (1) No person shall fail to comply with an order of the Water Resources Commission made as provided in ORS 541.520 or 541.530.

Â Â Â Â Â  (2) The commission may enforce any order made as provided in ORS 541.520 or 541.530, and may prosecute proceedings to enjoin violations of subsection (1) of this section. [1961 c.379 Â§Â§7, 8; 1985 c.673 Â§111]

Â Â Â Â Â  541.550 [1987 c.855 Â§3; 1989 c.904 Â§69; renumbered 196.600 in 1989]

Â Â Â Â Â  541.555 [1987 c.855 Â§2; renumbered 196.605 in 1989]

Â Â Â Â Â  541.557 [1987 c.855 Â§7; renumbered 196.610 in 1989]

Â Â Â Â Â  541.560 [1987 c.855 Â§8; renumbered 196.615 in 1989]

Â Â Â Â Â  541.565 [1987 c.855 Â§9; renumbered 196.620 in 1989]

Â Â Â Â Â  541.567 [1987 c.855 Â§10; renumbered 196.625 in 1989]

Â Â Â Â Â  541.570 [1987 c.855 Â§12; renumbered 196.630 in 1989]

Â Â Â Â Â  541.575 [1987 c.855 Â§13; renumbered 196.635 in 1989]

Â Â Â Â Â  541.577 [1987 c.855 Â§4; 1989 c.966 Â§60; renumbered 196.640 in 1989]

Â Â Â Â Â  541.580 [1987 c.855 Â§6; renumbered 196.645 in 1989]

Â Â Â Â Â  541.585 [1987 c.855 Â§5; renumbered 196.650 in 1989]

Â Â Â Â Â  541.587 [1987 c.855 Â§11; renumbered 196.655 in 1989]

Â Â Â Â Â  541.590 [1987 c.855 Â§19; renumbered 196.660 in 1989]

Â Â Â Â Â  541.595 [1987 c.855 Â§1a; renumbered 196.665 in 1989]

Â Â Â Â Â  541.605 [1967 c.567 Â§2; 1971 c.509 Â§4; 1971 c.754 Â§1; 1973 c.330 Â§1; 1973 c.674 Â§1; 1977 c.417 Â§2; 1977 c.418 Â§1; 1979 c.564 Â§1; 1989 c.837 Â§4; renumbered 196.670 and then 196.800 in 1989]

Â Â Â Â Â  541.610 [1967 c.567 Â§1; 1971 c.754 Â§2; 1973 c.330 Â§2; 1973 c.674 Â§2; 1977 c.418 Â§2; 1979 c.564 Â§2; renumbered 196.675 and then 196.805 in 1989]

Â Â Â Â Â  541.615 [1967 c.567 Â§3; 1971 c.754 Â§3; 1989 c.837 Â§15; renumbered 196.680 and then 196.810 in 1989]

Â Â Â Â Â  541.620 [1967 c.567 Â§4; 1969 c.338 Â§4; 1971 c.754 Â§4; 1973 c.674 Â§3, 1977 c.418 Â§3; 1977 c.564 Â§6; 1989 c.1039 Â§1; renumbered 196.685 and then 196.815 in 1989]

Â Â Â Â Â  541.622 [1977 c.120 Â§2; 1987 c.160 Â§1; renumbered 196.690 and then 196.820 in 1989]

Â Â Â Â Â  541.625 [1967 c.567 Â§5; 1969 c.593 Â§49; 1971 c.754 Â§5; 1973 c.330 Â§3; 1973 c.674 Â§6; 1977 c.417 Â§1; 1979 c.200 Â§1; 1979 c.564 Â§3a; 1981 c.796 Â§1; 1987 c.70 Â§1; 1989 c.837 Â§16; 1989 c.904 Â§70; renumbered 196.695 and then 196.825 in 1989]

Â Â Â Â Â  541.626 [1979 c.564 Â§5; 1981 c.796 Â§2; 1983 c.827 Â§56; 1989 c.837 Â§5; renumbered 196.700 and then 196.830 in 1989]

Â Â Â Â Â  541.627 [1973 c.674 Â§5; 1979 c.564 Â§6; renumbered 196.705 and then 196.835 in 1989]

Â Â Â Â Â  541.630 [1967 c.567 Â§6; 1971 c.754 Â§6; 1973 c.330 Â§4; 1973 c.674 Â§7; 1981 c.796 Â§3; renumbered 196.710 and then 196.840 in 1989]

Â Â Â Â Â  541.635 [1967 c.567 Â§7; 1971 c.754 Â§7; renumbered 196.715 and then 196.845 in 1989]

Â Â Â Â Â  541.640 [1967 c.567 Â§8; 1971 c.754 Â§8; 1973 c.330 Â§5; 1973 c.674 Â§8; 1981 c.796 Â§4; repealed by 1989 c.837 Â§8 (196.718 enacted in lieu of 541.640)]

Â Â Â Â Â  541.645 [1967 c.567 Â§9; 1971 c.754 Â§9; 1989 c.837 Â§17; renumbered 196.720 and then 196.855 in 1989]

Â Â Â Â Â  541.650 [1967 c.567 Â§10; 1971 c.754 Â§10; 1973 c.330 Â§6; 1973 c.674 Â§9; 1985 c.414 Â§1; 1989 c.837 Â§18; renumbered 196.725 and then 196.860 in 1989]

Â Â Â Â Â  541.655 [1967 c.567 Â§11; 1971 c.754 Â§11; 1973 c.330 Â§7; 1973 c.674 Â§10; 1985 c.414 Â§2; renumbered 196.730 and then 196.865 in 1989]

Â Â Â Â Â  541.660 [1967 c.567 Â§12; 1973 c.330 Â§8; 1973 c.674 Â§11; 1979 c.284 Â§166; 1985 c.414 Â§3; renumbered 196.735 and then 196.870 in 1989]

Â Â Â Â Â  541.662 [Enacted by 1973 c.330 Â§10 and 1973 c.674 Â§13; 1985 c.545 Â§7; renumbered 196.740 and then 196.875 in 1989]

Â Â Â Â Â  541.665 [1971 c.754 Â§14; renumbered 196.745 and then 196.880 in 1989]

Â Â Â Â Â  541.670 [1985 c.545 Â§6; 1987 c.855 Â§16; 1989 c.837 Â§22; renumbered 196.750 and then 196.885 in 1989]

Â Â Â Â Â  541.675 [1985 c.545 Â§3; renumbered 196.755 and then 196.890 in 1989]

Â Â Â Â Â  541.680 [1985 c.545 Â§4; renumbered 196.760 and then 196.895 in 1989]

Â Â Â Â Â  541.685 [1985 c.545 Â§5; renumbered 196.765 and then 196.900 in 1989]

Â Â Â Â Â  541.695 [1971 c.754 Â§12; 1977 c.417 Â§3; 1989 c.837 Â§19; renumbered 196.770 and then 196.905 in 1989]

WATER DEVELOPMENT PROJECTS

(Definitions)

Â Â Â Â Â  541.700 Definitions for ORS 541.700 to 541.855. As used in ORS 541.700 to 541.855, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Water Resources Commission appointed under ORS 536.022.

Â Â Â Â Â  (2) ÂConstructionÂ means the construction, or improvement or rehabilitation, in whole or in part, of a water development project, including planning and engineering work, purchasing or refinancing directly related to such construction or improvement or rehabilitation, or any combination of such construction or improvement or rehabilitation. As used in this subsection:

Â Â Â Â Â  (a) ÂPurchasingÂ means the purchasing of materials, land or existing facilities necessary to complete a water development project.

Â Â Â Â Â  (b) ÂRefinancingÂ includes refinancing existing debt of a water developer, as defined in subsection (7)(f) to (m) and (o) of this section, in order to complete a water development project or to provide adequate security for a water development loan, but does not include refinancing existing debt only to reduce interest rates or costs to the borrower or to pay off existing debt.

Â Â Â Â Â  (3) ÂDirectorÂ means the Water Resources Director appointed pursuant to ORS 536.032.

Â Â Â Â Â  (4) ÂFederal water development projectÂ means any water development project that receives funding from the federal government, or any agency or instrumentality of the United States.

Â Â Â Â Â  (5)(a) ÂSecondary useÂ means:

Â Â Â Â Â  (A) Any water-related recreational use.

Â Â Â Â Â  (B) Any flood control use.

Â Â Â Â Â  (C) Any power generation use.

Â Â Â Â Â  (D) Any water supply system utilized as a domestic water system for the benefit of an individual residence related to the operation of the water development project.

Â Â Â Â Â  (b) ÂSecondary useÂ does not include any use that is incompatible with a water development project.

Â Â Â Â Â  (6) ÂWater development projectÂ means:

Â Â Â Â Â  (a) An undertaking, in whole or in part, in this state for the purpose of irrigation, including structures for the application of water for agricultural harvest activities, dams, storage reservoirs, wells or well systems, pumping plants, pipelines, canals, ditches, revetments, water supply systems used for the purpose of agricultural temperature control and any other structure, facility and property necessary or convenient for supplying lands with water for irrigation purposes.

Â Â Â Â Â  (b) An undertaking, in whole or in part, in this state for the purpose of drainage, including ditching, tiling, piping, channel improvement, pumping plants or other agronomically approved methods of land drainage that will increase soil versatility and productivity.

Â Â Â Â Â  (c) An undertaking, in whole or in part, in this state for the purpose of providing water for municipal use, which may include safe drinking water for communities with population less than 30,000, including dams, storage reservoirs, wells or well systems, pumping plants, treatment facilities, pipelines, canals, ditches, revetments and all other structures and facilities necessary or convenient for supplying water. An undertaking may provide water to two or more communities with a combined population of more than 30,000. An undertaking may be part of a project that provides water to a community with a population of more than 30,000, but loans of moneys from the Water Development Fund, including moneys in ORS 285B.563 (11) may be made only to communities served by the project that have a population of less than 30,000.

Â Â Â Â Â  (d) An undertaking, in whole or in part, in this state for the purpose of fish protection, including fish screening or by-pass devices, fishways and all other structures and facilities necessary or convenient for providing fish protection.

Â Â Â Â Â  (e) An undertaking, in whole or in part, in this state for the purpose of enhancing watershed health or improving fish habitat, including methods and materials to restore, maintain and enhance the biological, chemical and physical integrity of the riparian zones and associated uplands of the stateÂs rivers, lakes and estuaries systems and recommended by the Oregon Watershed Enhancement Board established under ORS 541.360.

Â Â Â Â Â  (f) Secondary uses in conjunction with projects described in paragraphs (a) to (e) of this subsection.

Â Â Â Â Â  (7) ÂWater developerÂ means:

Â Â Â Â Â  (a) Any individual resident of this state;

Â Â Â Â Â  (b) Any partnership for profit subject to the provisions of ORS chapter 67 or 70, whose principal income is from farming in Oregon;

Â Â Â Â Â  (c) Any corporation for profit subject to the provisions of ORS chapter 60, whose principal income is from farming in Oregon;

Â Â Â Â Â  (d) Any nonprofit corporation subject to the provisions of ORS chapter 65, whose principal income is from farming in Oregon;

Â Â Â Â Â  (e) Any cooperative subject to the provisions of ORS chapter 62, whose principal income is from farming in Oregon;

Â Â Â Â Â  (f) Any irrigation district organized under or subject to ORS chapter 545;

Â Â Â Â Â  (g) Any water improvement district organized under ORS chapter 552;

Â Â Â Â Â  (h) Any water control district organized under ORS chapter 553;

Â Â Â Â Â  (i) Any irrigation or drainage corporation organized under or subject to ORS chapter 554;

Â Â Â Â Â  (j) Any drainage district organized under ORS chapter 547 or subject to all or part of ORS chapter 545;

Â Â Â Â Â  (k) Any corporation, cooperative, company or other association formed prior to 1917 for the purpose of distributing water for irrigation purposes;

Â Â Â Â Â  (L) Any port district organized under ORS 777.005 to 777.725, 777.915 to 777.953 and 777.990;

Â Â Â Â Â  (m) Any city or county;

Â Â Â Â Â  (n) Any organization formed for the purpose of distributing water for community water supply; or

Â Â Â Â Â  (o) Any local soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933. [1977 c.246 Â§1; 1981 c.166 Â§1; 1981 c.592 Â§1; 1985 c.673 Â§184; 1985 c.677 Â§65; 1987 c.94 Â§103; 1987 c.636 Â§Â§1, 5; 1989 c.1010 Â§177; 1991 c.944 Â§5; 1993 c.765 Â§89; 1995 c.42 Â§180; 1997 c.775 Â§90; 1999 c.212 Â§1; 1999 c.509 Â§46]

(Loan Applications)

Â Â Â Â Â  541.703 Project applications; preference for approval. Of the applications filed under ORS 541.705 for assistance in constructing a water development project for municipal use, the Water Resources Commission shall give preference for approval to those projects required to be undertaken as a result of a proceeding under ORS 222.840 to 222.915 or 431.705 to 431.760 to alleviate conditions constituting a danger to public health. [1983 c.407 Â§13; 1985 c.673 Â§112]

Â Â Â Â Â  541.705 Project applications; contents. (1) Any water developer may file with the Water Resources Commission an application to enable the construction of a water development project as provided in ORS 541.700 to 541.855. The application shall be filed in the manner, be in the form and contain or be accompanied by any information prescribed by the commission. The commission, in considering applications, shall encourage the largest number of users of the Water Development Fund and shall consider the impact on the family farm units of the state.

Â Â Â Â Â  (2) In addition to other requirements prescribed by the commission, an application filed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Describe the nature and purposes of the proposed water development project, including the need for the project and reason why the project would be in the public interest.

Â Â Â Â Â  (b) State whether any purposes other than improvement of a drinking water system, irrigation, drainage, fish protection, watershed enhancement or municipal use, but consistent therewith, will be served by the proposed water development project, and the nature of the other purposes, if any.

Â Â Â Â Â  (c) Set forth or be accompanied by a feasibility study for the construction, operation and maintenance of the proposed water development project, an estimate of the costs of construction and if the project includes as a primary purpose irrigation or drainage, an evaluation of the agricultural potential of the land from any competent public agency.

Â Â Â Â Â  (d) State whether any moneys other than those in the Water Development Fund are proposed to be used for the construction of the proposed water development project, and whether any other moneys are available or have been sought for the construction.

Â Â Â Â Â  (e) Show that the applicant holds or can acquire all lands, other than public lands, and interests therein and water rights necessary for the construction, operation and maintenance of the proposed water development project.

Â Â Â Â Â  (3) If the application is for a safe drinking water project, the applicant also shall demonstrate that:

Â Â Â Â Â  (a) The applicant is a city, county, district, water authority or other political subdivision of the state or an organization operated on a not-for-profit basis that makes drinking water available to members of the general public;

Â Â Â Â Â  (b) The primary use of the loan will be to improve a drinking water system for the purpose of complying with applicable state or federal drinking water quality regulations; and

Â Â Â Â Â  (c) The applicant has:

Â Â Â Â Â  (A) Developed a water system master plan; and

Â Â Â Â Â  (B) Either has a coordination agreement in place as defined in ORS 195.020, 195.025 and 197.712 or can demonstrate that options to find a coordinated solution to the systemÂs drinking water problems have been fully explored. [1977 c.246 Â§2; 1981 c.592 Â§2; 1985 c.673 Â§113; 1987 c.636 Â§2; 1991 c.944 Â§6; 1993 c.577 Â§38]

Â Â Â Â Â  541.710 Processing project application; fee. (1) Upon receipt of an application filed as provided in ORS 541.705, the Water Resources Commission shall determine whether the feasibility study described in ORS 541.705 for the water development project set forth in or accompanying the application is satisfactory and if the commission determines that it is not satisfactory, the commission may:

Â Â Â Â Â  (a) Reject the application;

Â Â Â Â Â  (b) Require the applicant to submit additional information and revision of the feasibility study as may be necessary; or

Â Â Â Â Â  (c) Make such revisions of the feasibility study as the commission considers necessary to make the plan satisfactory.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the commission shall charge and collect from the applicant at the time the application is filed, a fee of $100. In addition, the commission shall charge the applicant the amount required to reimburse the commission for costs that exceed the application fee incurred in connection with the application. Moneys referred to in this subsection shall be paid into the Water Development Administration and Bond Sinking Fund.

Â Â Â Â Â  (3) The commission may establish by rule an application fee of less than $100 for a water development project that is for fish protection or for watershed enhancement. [1977 c.246 Â§3; 1985 c.673 Â§114; 1987 c.636 Â§3]

Â Â Â Â Â  541.715 Applicant authorized to obtain private planning, engineering and construction services. Nothing in ORS 541.700 to 541.855 is intended to prevent an applicant from employing a private planning firm, engineering firm and construction firm to perform the planning work, engineering work and construction on the proposed water development project of the applicant. [1977 c.246 Â§4]

Â Â Â Â Â  541.720 Conditions for project application approval. The Water Resources Commission may approve the financing for the construction of a water development project described in an application filed as provided in ORS 541.705 using moneys in the Water Development Fund, secured by a first, parity or second lien in the manner provided in ORS 541.740 if, after investigation the commission finds that:

Â Â Â Â Â  (1) The proposed water development project is feasible and a reasonable risk from practical and economic standpoints;

Â Â Â Â Â  (2) The plan for the construction, operation and maintenance of the proposed water development project is satisfactory and, if the primary purposes of the project include irrigation or drainage, the agricultural potential is confirmed;

Â Â Â Â Â  (3) The plan for construction and operation will provide multipurpose facilities, to the extent practicable;

Â Â Â Â Â  (4) The applicant is a qualified, credit-worthy and responsible water developer and is willing and able to enter into a contract with the commission for construction and repayment as provided in ORS 541.730;

Â Â Â Â Â  (5) Moneys in the Water Development Fund are or will be available for the construction of the proposed water development project;

Â Â Â Â Â  (6) There is a need for the proposed water development project, the proposed project is in the public interest and the applicantÂs financial resources are adequate to provide the working capital needed to operate and maintain the project; and

Â Â Â Â Â  (7) The construction cost associated with any secondary use does not exceed the construction cost of the primary use of the water development project. [1977 c.246 Â§5; 1981 c.166 Â§2; 1981 c.592 Â§3; 1985 c.673 Â§115; 1999 c.212 Â§2]

(Loan Contracts)

Â Â Â Â Â  541.730 Loan contract; repayment plan; other terms and conditions. If the Water Resources Commission approves the financing for the construction of a water development project, the commission, on behalf of the state, and the applicant may enter into a loan contract, secured by a first, parity or second lien in the manner provided in ORS 541.740, which shall set forth, among other matters:

Â Â Â Â Â  (1) That the commission, on behalf of the state, must approve the arrangements made by the applicant for the construction, operation and maintenance of the water development project, using moneys in the Water Development Fund for the construction.

Â Â Â Â Â  (2) A plan for repayment by the applicant to the Water Development Administration and Bond Sinking Fund of moneys borrowed from the Water Development Fund used for the construction, operation and maintenance of the water development project and interest on such moneys used at such rate of interest as the commission determines is necessary to provide adequate funds to recover administrative expenses incurred under ORS 541.700 to 541.855. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the water developer of moneys used for construction and interest thereon not later than two years after the date of the loan contract or at such other time as the commission may provide;

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances, if approved by the commission;

Â Â Â Â Â  (c) Shall provide for such evidence of debt assurance of and security for repayment by the applicant as are considered necessary or proper by the commission; and

Â Â Â Â Â  (d) Shall set forth a schedule of payments and the period of loan which shall not exceed the usable life of the constructed project, or 30 years from the date of the first payment due under the financial plan, whichever is less, and shall also set forth the manner of determining when loan payments are delinquent. The payment schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of such accrued interest.

Â Â Â Â Â  (3) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

Â Â Â Â Â  (4) That the liability of the state under the contract is contingent upon the availability of moneys in the Water Development Fund for use in the construction, operation and maintenance of the water development project.

Â Â Â Â Â  (5) Such further provisions as the commission considers necessary to insure expenditure of the funds for the purposes set forth in the approved application.

Â Â Â Â Â  (6) That the commission may institute an appropriate action or suit to prevent use of the facilities of a water development project financed by the Water Development Fund by any person who is delinquent in the repayment of any moneys due the Water Development Administration and Bond Sinking Fund.

Â Â Â Â Â  (7) That a loan for a water development project is assignable or transferable to a third party only with the prior approval of the commission. The commission may approve a loan assignment or transfer only if the commission finds that the assignee or transferee qualifies as a water developer as defined in ORS 541.700 (7) and the assignment or transfer does not have serious adverse effect upon the family farm unit structure in this state. [1977 c.246 Â§6; 1981 c.166 Â§3; 1985 c.673 Â§116; 1999 c.212 Â§3]

Â Â Â Â Â  541.735 Payment of funds by State Treasurer pursuant to loan contract. If the Water Resources Commission approves a loan for a water development project or federal water development project, the State Treasurer shall pay moneys for such project from the Water Development Fund in accordance with the terms of the loan contract, as prescribed by the commission. [1977 c.246 Â§7; 1985 c.673 Â§117]

Â Â Â Â Â  541.740 Liens and other loan security; foreclosure. (1)(a) When a loan is made to a water developer other than a water developer described in ORS 541.700 (7)(a), (b), (c) or (d) for the construction of a water development project under ORS 541.700 to 541.855, the State of Oregon has a lien for the amount of the unpaid balance of the loan. The lien created by this subsection attaches to the real property held in fee simple of the water developer or to the user charges, including interest, owed to or received by the water developer. The lien created by this subsection does not attach to a leasehold. At the discretion of the Water Resources Commission, the lien may attach to all real property, whether owned by the water developer or other persons, which is served by the water development project or which is served by a water source enhanced or restored by the water development project.

Â Â Â Â Â  (b) Except for tax liens, the lien created by this section is prior and superior to all other liens or encumbrances upon the affected real property or user charges, without regard to the date on which the other liens or encumbrances attached to the real property or user charges. However, the Water Resources Commission may elect to accept a second or parity lien position against the real property or user charges encumbered by this section, if the commission determines the lien position would provide adequate security for the water development loan, as set forth in rules adopted by the commission.

Â Â Â Â Â  (c) The existence or foreclosure of the lien created by this subsection shall not cause the acceleration of payment of user charges or other payments on affected real property. Such payments shall continue to be made as they become due.

Â Â Â Â Â  (2) When a loan is made under ORS 541.700 to 541.855 to a water developer described in ORS 541.700 (7)(a), (b), (c) or (d), the loan shall be secured by a mortgage or security agreement in the full amount of the loan. The mortgage or security agreement shall be a first lien, or a parity or second lien if the commission determines it would provide adequate security, upon such real property of the water developer as the commission shall require for adequate security.

Â Â Â Â Â  (3) When a lien created by subsection (1) of this section is foreclosed, a person whose real property is subject to the lien solely because that real property is irrigated or drained by reason of a water development project or because the real property is served by a water source improved by a water development project for watershed enhancement, shall only have that portion of real property subjected to foreclosure that represents that personÂs pro rata share of the indebtedness.

Â Â Â Â Â  (4) When a loan is made to a water developer under ORS 541.700 to 541.855, the commission shall file notice of the loan with the recording officer of each county in which is situated real property of the water developer or real property to which the lien created by subsection (1) or (2) of this section may attach. The notice shall contain a description of the real property of the water developer, a description of any other real property that will be served by the water development project and to which the lien is to attach, the amount of the loan and a statement that the State of Oregon has a lien against such real property as provided in subsection (1) or (2) of this section.

Â Â Â Â Â  (5) Upon payment of all amounts loaned to a water developer pursuant to ORS 541.700 to 541.855, the commission shall file with each recording officer referred to in subsection (4) of this section a satisfaction notice that indicates repayment of the loan.

Â Â Â Â Â  (6) The commission may cause to be instituted appropriate proceedings to foreclose liens for delinquent loan payments, and shall pay the proceeds of any such foreclosure, less expenses incurred in foreclosing, into the Water Development Administration and Bond Sinking Fund. In a foreclosure proceeding, the commission may bid on property offered for sale in the proceeding and may acquire title to the property on behalf of the state.

Â Â Â Â Â  (7) The commission may take any action, make any disbursement, hold any funds or institute any action or proceeding necessary to protect the stateÂs interest.

Â Â Â Â Â  (8) Notwithstanding ORS 293.240, the commission may compromise, release, discharge, waive, cancel or settle a claim against a water developer if such action:

Â Â Â Â Â  (a) Is consistent with the purposes of ORS 541.700 to 541.855;

Â Â Â Â Â  (b) Does not impair the ability to pay the administrative expenses of the commission or the obligations of any bonds outstanding; and

Â Â Â Â Â  (c) Is, under the circumstances, the means most likely to preserve the claim or to recover the greatest part of the amount claimed.

Â Â Â Â Â  (9) The commission, by rule, may set out procedures to be used when a water developer is unable to make required loan payments because of illness, injury, death, involuntary job loss or economic stress due to factors beyond individual control. The rules shall be effective to the extent permitted by the terms of the contracts associated with affected loans. The rules:

Â Â Â Â Â  (a) May provide for a temporary reduction of loan payment;

Â Â Â Â Â  (b) May provide for any other solution jointly agreed to by the water developer and the commission;

Â Â Â Â Â  (c) Shall provide for repayment of the amount of any loan payments reduced under the rules in accordance with terms and conditions agreed upon by the borrower and the commission; and

Â Â Â Â Â  (d) Shall require the commission to consider the effect of any payment reduction or delay on the solvency of the program as a whole, on estimates of the most probable financial position of the program in the future and on other borrowers in the program.

Â Â Â Â Â  (10)(a) Upon application by a water developer, the commission may grant a partial release of security when the commission determines that granting the requested release will not jeopardize the water development loan programÂs security position.

Â Â Â Â Â  (b) The remaining property must qualify as security for the loan balance under the applicable law.

Â Â Â Â Â  (c) Notwithstanding compliance with paragraph (b) of this subsection, the commission may require that the loan balance be reduced as consideration for granting the requested release. [1977 c.246 Â§8; 1981 c.166 Â§4; 1985 c.673 Â§118; 1987 c.636 Â§4; 1989 c.950 Â§3; 1999 c.212 Â§4]

Â Â Â Â Â  541.741 Recovery of certain interest amounts. The Water Resources Commission shall not attempt to recover interest amounts credited or paid before January 1, 1986, to any water developer who borrowed moneys under ORS 541.700 to 541.855 and shall adjust the borrowerÂs account balance as necessary to reflect those credits as lawful payments on the borrowerÂs contractual obligations to the state. [1989 c.950 Â§2]

Â Â Â Â Â  Note: 541.741 was added to and made a part of ORS 541.700 to 541.855 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  541.745 Remedies of commission when water developer fails to comply with contract. If a water developer fails to comply with a contract entered into with the Water Resources Commission for construction and repayment as provided in ORS 541.730, the commission, in addition to remedies provided in ORS 541.740, may seek other appropriate legal remedies to secure the loan and may contract with any other water developer as provided in ORS 541.730 for continuance of construction and for repayment of moneys from the Water Development Fund used to continue construction and interest on the moneys. [1977 c.246 Â§8; 1981 c.166 Â§4; 1985 c.673 Â§119]

Â Â Â Â Â  541.750 Repayment of moneys to Water Development Administration and Bond Sinking Fund. Any water developer that enters into a contract with the Water Resources Commission for construction and repayment as provided in ORS 541.730 or 541.745 may obtain moneys for repayment to the Water Development Administration and Bond Sinking Fund under the contract in the same manner as other moneys are obtained for other authorized purposes. The commission may also provide by contract or otherwise, for the construction, operation and maintenance of a water development project until the project is assumed by such new water developer. Moneys in the Water Development Fund may be used for such construction, operation and maintenance, and if so used, shall be repaid to the Water Development Administration and Bond Sinking Fund by the contracting water developer. [1977 c.246 Â§10; 1985 c.673 Â§120]

Â Â Â Â Â  541.755 Loan becomes immediately due and payable if other funds used for project construction; use of other funds to repay state loan. Except as provided in ORS 541.760:

Â Â Â Â Â  (1) If any water development project investigated under ORS 541.700 to 541.855, other than a safe drinking water project financed in whole or in part from moneys in the Special Public Works Fund created by ORS 285B.455 or the Water Fund created by ORS 285B.563, is constructed with funds other than those loaned under ORS 541.700 to 541.855, the amount expended by the state shall immediately become due and payable, together with interest at the rate provided in ORS 541.730 (2) from the date of notification of the amount due.

Â Â Â Â Â  (2) If any water development project is refinanced or financial assistance is obtained from other sources, other than a safe drinking water project financed in whole or in part from moneys in the Special Public Works Fund created by ORS 285B.455 or the Water Fund created by ORS 285B.563, after the execution of the loan from the state, all such funds shall be first used to repay the state. [1977 c.246 Â§14; 1991 c.944 Â§7; 1995 c.79 Â§304]

Â Â Â Â Â  541.760 Reduction of loan amount when secondary use funding available. If a water development project has any secondary use, and if the water developer receives from any source other than the Water Development Fund any funds to assist in the construction, operation or maintenance of such secondary use, the amount of the loan to the water developer from the Water Development Fund shall be limited to that amount necessary for the construction of those portions of the project not funded by other sources. [1977 c.246 Â§15]

Â Â Â Â Â  541.765 Loans for certain federal projects authorized. In addition to those uses of moneys in the Water Development Fund otherwise provided in ORS 541.700 to 541.855, the Water Resources Commission may authorize loans of such moneys to those persons to whom approval has been granted by the federal government or any agency or instrumentality of the United States for the funding and construction of federal water development projects. Any such person shall apply for a loan to the commission, in such form as the commission prescribes, and shall furnish such proof of federal approval for funding and construction as the commission considers appropriate. [1977 c.246 Â§16; 1985 c.673 Â§121; 1991 c.944 Â§8; 1999 c.212 Â§5]

Â Â Â Â Â  541.770 Federal project loan contract terms; foreclosure. If the Water Resources Commission approves an application for the loan of moneys authorized by ORS 541.765, the commission shall enter into a loan contract with the borrower that provides, among other matters:

Â Â Â Â Â  (1) That the loan be secured by a first lien, or parity or second lien if appropriate, in the same manner as provided in ORS 541.740.

Â Â Â Â Â  (2) That the loan bear interest at the same rate of interest as provided in ORS 541.730.

Â Â Â Â Â  (3) That the loan becomes due and payable to the Water Development Administration and Bond Sinking Fund not later than 60 days after the date that federal funds for the acquisition of easements and rights of way for the project are paid to the borrower or 30 years from the date of the loan, whichever is earlier.

Â Â Â Â Â  (4) Such provisions as the commission considers necessary to insure expenditure of the moneys loaned for the purposes provided in ORS 541.765.

Â Â Â Â Â  (5) That the commission may cause to be instituted appropriate proceedings to foreclose liens for delinquent loan payments, and shall pay the proceeds of any such foreclosure, less expenses in foreclosing, into the Water Development Administration and Bond Sinking Fund. [1977 c.246 Â§17; 1981 c.166 Â§5; 1985 c.673 Â§122; 1999 c.212 Â§6]

(Bonds)

Â Â Â Â Â  541.780 Bonds to provide project financing. In order to provide funds for the purposes specified in Article XI-I (1) of the Oregon Constitution, bonds may be issued in accordance with the provisions of ORS 286.031 to 286.061. [1977 c.246 Â§19; 1981 c.660 Â§45]

Â Â Â Â Â  541.785 Disposition and use of bond proceeds. Except for the proceeds of refunding bonds, all moneys obtained from the sale of bonds under ORS 541.780 to 541.815 shall be credited by the State Treasurer to the Water Development Fund. Such moneys shall be used only for the purposes stated in Article XI-I (1), Oregon Constitution, and ORS 541.700, 541.705 to 541.770 and 541.835. If there are insufficient funds in the Water Development Administration and Bond Sinking Fund to make the payments set forth in ORS 541.830, moneys in the Water Development Fund may be transferred to the Water Development Administration and Bond Sinking Fund. Pending the use of moneys in the Water Development Fund for the proper purposes, such moneys may be invested in the manner provided by law. [1977 c.246 Â§20; 1981 c.660 Â§46; 1989 c.950 Â§4]

Â Â Â Â Â  541.790 [1977 c.246 Â§21; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.795 [1977 c.246 Â§22; 1981 c.166 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.800 Payment of bond principal and interest from Water Development Administration and Bond Sinking Fund. (1) The State Treasurer shall make payment of the principal of and the interest on any bond issued under ORS 541.780 to 541.815 from the Water Development Administration and Bond Sinking Fund.

Â Â Â Â Â  (2) The State Treasurer shall compute and determine in January of each year, after the sale of bonds under ORS 541.780 to 541.815, the amount of principal and interest which will fall due during such year on bonds then outstanding and unpaid and shall maintain or hold in the Water Development Administration and Bond Sinking Fund sufficient moneys to pay such maturing obligations. [1977 c.246 Â§Â§23,26]

Â Â Â Â Â  541.805 [1977 c.246 Â§24; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.810 [1977 c.246 Â§25; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.815 Limitation on bond issuance amount. No bonds shall be issued or sold under ORS 541.780 to 541.815 nor indebtedness incurred thereunder, which, singly or in the aggregate with previous debts or liabilities incurred for the construction, operation and maintenance of water development projects and for the acquisition of easements and rights of way for federal water development projects shall exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such bonds. If the maximum aggregate principal sum of bonds authorized to be issued under ORS 541.780 to 541.815, exceeds any limitation provided in the Oregon Constitution, bonds shall be issued under ORS 541.780 to 541.815, in the aggregate principal sum of not to exceed that authorized under the limitation provided in the Oregon Constitution. [1977 c.246 Â§27]

(Administration)

Â Â Â Â Â  541.830 Water Development Administration and Bond Sinking Fund; sources; use; GovernorÂs approval. (1) There hereby is created the Water Development Administration and Bond Sinking Fund, separate and distinct from the General Fund, to provide for payment of:

Â Â Â Â Â  (a) Administrative expenses of the Water Resources Commission and the Water Resources Department in processing applications, investigating proposed water development projects and federal water development projects under ORS 541.700 to 541.855 and servicing and collecting outstanding loans made under ORS 541.700 to 541.855, if the expense is not paid directly by the applicant, including principal and interest due on bonds outstanding. These administrative expenses also may include all costs associated with the issuance of bonds and the funding of any credit enhancements or reserves determined to be necessary or advantageous in connection with the bonds.

Â Â Â Â Â  (b) Administrative expenses of the State Treasurer in carrying out the duties, functions and powers imposed upon the State Treasurer by ORS 541.700 to 541.855.

Â Â Â Â Â  (c) Principal and interest of all bonds issued pursuant to the provisions of ORS 541.780 to 541.815.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Application fees required by ORS 541.710.

Â Â Â Â Â  (b) Repayments of moneys loaned to water developers from the Water Development Fund, including interest on such moneys.

Â Â Â Â Â  (c) Repayments of moneys loaned for the acquisition of easements and rights of way for federal water development projects, including interest on such moneys.

Â Â Â Â Â  (d) Such moneys as may be appropriated to the fund by the Legislative Assembly, including appropriations dedicated to the partial payment for or repayment of projects affording public benefits.

Â Â Â Â Â  (e) Moneys obtained from the sale of refunding bonds and any accrued interest on such bonds.

Â Â Â Â Â  (f) Moneys received from ad valorem taxes levied pursuant to Article XI-I(1), Oregon Constitution, and all moneys that the Legislative Assembly may provide in lieu of such taxes.

Â Â Â Â Â  (g) Interest earned on cash balances invested by the State Treasurer.

Â Â Â Â Â  (h) Any revenues received by the commission under the provisions of ORS 541.745.

Â Â Â Â Â  (i) Moneys transferred from the Water Development Fund.

Â Â Â Â Â  (3) The moneys referred to in subsection (2) of this section are continuously appropriated to the commission for the purposes provided in subsection (1) of this section.

Â Â Â Â Â  (4) The commission, with the approval of the Governor, may identify those projects financed under the provisions of ORS 541.700 to 541.855 which offer significant public benefit, and recommend to the Legislative Assembly funding of those projects in proportion to the public benefits offered.

Â Â Â Â Â  (5) The commission, with the approval of the State Treasurer, may transfer moneys from the fund created under subsection (1) of this section to the Water Development Fund if:

Â Â Â Â Â  (a) A cash flow projection shows that the transfer will not have any negative impact on the commissionÂs ability to pay bond principal, interest and administration costs;

Â Â Â Â Â  (b) The transfer will not create the need for issuance of any bonds; and

Â Â Â Â Â  (c) The transfer, together with loans outstanding from prior transfers and not refinanced by funds derived directly from a bond sale, shall not exceed $1.

Â Â Â Â Â  (6) The transfer amount authorized by subsection (5) of this section may be increased by the Emergency Board. [1977 c.246 Â§28; 1981 c.172 Â§1; 1985 c.673 Â§123; 1989 c.587 Â§3; 1989 c.950 Â§5; 1991 c.944 Â§9]

Â Â Â Â Â  541.835 Water Development Fund; use. All moneys in the Water Development Fund created by Article XI-I (1), Oregon Constitution, hereby are appropriated continuously to the Water Resources Commission and shall be used for the purposes provided in ORS 541.700 to 541.855. Moneys expended from the fund may include those expended or to be expended for engineering, legal fees and acquisition of water rights and property required for rights of way or facility locations. Interest earned by the fund shall be credited to the fund. [1977 c.246 Â§18; 1985 c.673 Â§124; 1989 c.966 Â§61]

Â Â Â Â Â  541.840 Emergency Board request for funds to pay administrative expenses; repayment of board allocations. (1) If there are insufficient funds in the Water Development Administration and Bond Sinking Fund to make the payments referred to in ORS 541.830 (1), the Water Resources Commission may request the funds necessary for such payments from the Legislative Assembly within the budget authorized by the Legislative Assembly or as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) When the commission determines that moneys in sufficient amount are available in the Water Development Administration and Bond Sinking Fund, the commission shall reimburse the General Fund without interest, in an amount equal to the amount allocated by the Legislative Assembly or the Emergency Board pursuant to subsection (1) of this section. The moneys used to reimburse the General Fund under this subsection shall not be considered a budget item on which a limitation is otherwise fixed by law, but shall be in addition to any specific appropriations or amounts authorized to be expended from continually appropriated moneys. [1977 c.246 Â§30; 1985 c.673 Â§125; 1991 c.703 Â§48]

Â Â Â Â Â  541.845 Rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Water Resources Commission may adopt rules necessary to carry out ORS 541.700 to 541.855.

Â Â Â Â Â  (2) In adopting rules establishing guidelines or criteria for awarding loans or grants for drinking water projects, the commission shall coordinate the Water Resources DepartmentÂs rulemaking process with the Economic and Community Development Department and the Department of Human Services in order to ensure that rules adopted under this subsection are consistent with rules adopted under ORS 285B.563 and 431.120. The rules adopted under this subsection shall:

Â Â Â Â Â  (a) Require the installation of meters on all new active service connections from any municipal drinking water distribution lines funded under ORS 285B.560 to 285B.599, 431.120, 541.700, 541.705, 541.755, 541.765, 541.830 and 541.845; and

Â Â Â Â Â  (b) Require a plan, to be adopted by the municipality, for installation of meters on all service connections throughout the drinking water system.

Â Â Â Â Â  (3) As used in this section, Âservice connectionÂ does not include fire hydrants, fire sprinkler system connections, line blow-offs and drains, standby emergency interties, valve controlled drinking fountains and other similar intermittently used connections. [1977 c.246 Â§13; 1985 c.673 Â§126; 1991 c.944 Â§10; 1995 c.212 Â§2; 2005 c.835 Â§26]

Â Â Â Â Â  541.850 Commission authorized to accept gifts or grants. The Water Resources Commission may accept gifts of money or other property from any source, given for the purposes of ORS 541.700 and 541.705 to 541.770. Money so received shall be paid into the Water Development Fund. Money or other property so received shall be used for the purposes for which received. [1977 c.246 Â§12; 1985 c.673 Â§127]

Â Â Â Â Â  541.855 Biennial report to Legislative Assembly and Governor. The Water Resources Commission shall make available to the Legislative Assembly and the Governor a biennial report of the transactions of the Water Development Fund and the Water Development Administration and Bond Sinking Fund in such detail as will accurately indicate the transactions and the condition of the funds. [1977 c.246 Â§29; 1985 c.673 Â§128]

NORTH UMPQUA RIVER DAMS

Â Â Â Â Â  541.875 Dams and use of water for hydroelectric generation on North Umpqua prohibited; exceptions. (1) No person shall construct, operate or maintain, and no officer or agency of this state shall issue any permit for the construction, operation or maintenance of, any dam or hydroelectric facility on:

Â Â Â Â Â  (a) That portion of the North Umpqua River between Soda Springs Dam and the confluence of the North Umpqua River and South Umpqua River; or

Â Â Â Â Â  (b) The main stem Umpqua River from the confluence of the North Umpqua River and the South Umpqua River to the ocean.

Â Â Â Â Â  (2) Nothing in this section applies to the repair, structural repair, maintenance or improvement of any dam constructed on the North Umpqua River prior to November 1, 1981, with the approval of the Water Resources Commission and the State Department of Fish and Wildlife. The commission and the State Department of Fish and Wildlife shall not unreasonably withhold or delay such approval, but may withhold approval for reasonable cause, including but not limited to a substantiated finding that the repairs, structural repairs, maintenance or improvements:

Â Â Â Â Â  (a) Fail to comply with applicable safety rules or regulations;

Â Â Â Â Â  (b) Raise the height of the dam; or

Â Â Â Â Â  (c) Diminish the current ability of anadromous fish to travel past the dam.

Â Â Â Â Â  (3) No person shall appropriate and no officer or agency of this state shall issue or approve any license, permit or certificate for the use of water for hydroelectric generation at a dam at the location referred to in subsection (1) of this section. [1981 c.151 Â§2; 1983 c.652 Â§2; 1985 c.673 Â§129; 1991 c.479 Â§1]

Â Â Â Â Â  541.880 Government entity not responsible for repair or maintenance costs of dams on North Umpqua. Nothing contained in ORS 541.875 shall be construed to impose any additional obligation on any governmental entity to pay for the repair, structural repair, maintenance or improvement of any existing dam referred to in ORS 541.875 (2). [1991 c.479 Â§2]

Â Â Â Â Â  Note: 541.880 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  541.990 Penalties. (1) Any person, or any officer of any firm or corporation who shall be found guilty of constructing any splash dam for the floating of logs or other lumber products on any stream or other body of water in the State of Oregon after August 20, 1957, shall be fined not more than $1,000, or shall be imprisoned not more than one year in the county jail in the county in which such conviction is entered, or by both fine and imprisonment.

Â Â Â Â Â  (2) Violation of ORS 541.510 is a misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 541.545 (1) is a misdemeanor. [1957 c.163 Â§4; subsection (2) enacted as 1959 c.624 Â§2; subsection (3) enacted as 1961 c.379 Â§9; subsection (4) enacted as 1967 c.567 Â§13; subsection (4) renumbered 196.990 in 1989]

_______________



Chapter 542

Chapter 542 Â Water Resource Surveys and Projects; Compacts

2005 EDITION

WATER RESOURCE SURVEYS AND PROJECTS; COMPACTS

WATER LAWS

SURVEY OF WATER RESOURCES

542.010Â Â Â Â  Contract by Water Resources Commission with federal agencies for investigating and developing water resources; expenses

542.020Â Â Â Â  Purpose of law

542.030Â Â Â Â  Report by commission; contents; copies for public inspection

542.040Â Â Â Â  Withholding water from appropriation pending investigation; restrictions on permit to appropriate; repayment of cost of project

542.050Â Â Â Â  Construction work; minor portions of project

542.060Â Â Â Â  Information on availability of water for beneficial uses; duties of Water Resources Commission; gauging stations; publication of information

542.070Â Â Â Â  Entry on lands

542.075Â Â Â Â  Identification and funding of water projects offering significant public benefit; limitation

542.080Â Â Â Â  Cooperation with federal agencies; contracts

542.090Â Â Â Â  Moneys from licenses under Federal Waterpower Act; disposal

542.100Â Â Â Â  Acceptance and expenditure of gifts and grants for hydrologic investigations; accounting

WILLAMETTE RIVER BASIN PROJECT

542.110Â Â Â Â  Public interest requiring construction of system of works

ROGUE RIVER WATERSHED PROJECT

542.210Â Â Â Â  Construction of federal dams and structures in Rogue River; limitations

OREGON-CALIFORNIA GOOSE LAKE INTERSTATE COMPACT

542.510Â Â Â Â  Oregon-California Goose Lake Interstate Compact ratified; when effective

542.520Â Â Â Â  Oregon-California Goose Lake Interstate Compact

COLUMBIA RIVER NATURAL RESOURCES MANAGEMENT COMPACT

542.550Â Â Â Â  Content of Columbia River Natural Resources Management Compact; when effective

KLAMATH RIVER BASIN COMPACT

542.610Â Â Â Â  Klamath River Basin Compact ratified; when effective

542.620Â Â Â Â  Klamath River Basin Compact

542.630Â Â Â Â  Water Resources Director to represent state in administering the Klamath River Basin Compact

TEST STUDY OF INTEGRATED LAND-WATER MANAGEMENT

542.710Â Â Â Â  Test stream and watershed study

542.720Â Â Â Â  Assistance and grants for study

WATERSHED PROTECTION AND FLOOD PREVENTION PROJECTS

542.750Â Â Â Â  Cooperative studies of projects under federal Watershed Protection and Flood Prevention Act

SURVEY OF WATER RESOURCES

Â Â Â Â Â  542.010 Contract by Water Resources Commission with federal agencies for investigating and developing water resources; expenses. In order that the natural resources of Oregon in land, water and power may be utilized to the highest advantage of the people, complete cooperation between the state and federal authorities in controlling, investigating and developing these resources in the interest of the people of the state is essential. Therefore, the Water Resources Commission may, on behalf of this state, enter into a contract or agreement with any federal department or bureau having jurisdiction in such matters for the execution of such surveys and investigations and the preparation of such plans, specifications and estimates or other data by cooperation between the state and the federal department or bureau as will, in the judgment of the Water Resources Commission, approved by the Governor, be best suited to accomplish the purposes of ORS 542.010 to 542.050. However, in no case shall the proportion of expense to be borne by this state exceed the proportion to be borne by the other party to the contract or agreement. [Amended by 1985 c.673 Â§130]

Â Â Â Â Â  542.020 Purpose of law. The intent of ORS 542.010 to 542.050, as outlined in ORS 542.010, is to have on file ready and available, such detailed surveys and information as will not only permit, but will tend to induce, the beneficial use of water by private persons, irrigation districts, corporations, or possibly by the state or national government.

Â Â Â Â Â  542.030 Report by commission; contents; copies for public inspection. As soon as practicable after the completion of the surveys and investigations, the Water Resources Commission shall prepare or have prepared a report setting forth the plans, specifications and estimated cost of construction, maintenance and operation of the projects, together with any other information tending to show their feasibility, and may in the discretion of the commission have the report printed in pamphlet form and distributed to those interested. Copies of completed maps, plans, specifications, estimates and reports secured or prepared in connection with any such investigation shall be kept on file in the Water Resources Department at all times, and open for public inspection during business hours. [Amended by 1985 c.673 Â§131]

Â Â Â Â Â  542.040 Withholding water from appropriation pending investigation; restrictions on permit to appropriate; repayment of cost of project. (1) The Water Resources Commission, on behalf of the state, shall withdraw and withhold from appropriation any unappropriated water which may be required for any project under investigation or to be investigated under the provisions of ORS 542.010 to 542.050. If the project is found to be feasible, the commission shall withhold the same from appropriation until the money expended in the investigation of the project is repaid to the cooperating parties in proportion to the amount contributed by each unless funds for construction are provided by one or both of the cooperating parties, in which case the commission shall issue a permit without requiring such repayment. No permit to appropriate water which may be in conflict with any such project under investigation shall be approved by the commission, nor shall any assignment of plans and information or any part thereof be made except upon consideration and order by the commission after full hearing of all interested parties.

Â Â Â Â Â  (2) Any moneys returned to the commission under the provisions of this section shall promptly be turned over to the State Treasurer and credited to the General Fund in the State Treasury. [Amended by 1985 c.673 Â§132]

Â Â Â Â Â  542.050 Construction work; minor portions of project. As the purposes of ORS 542.010 to 542.050 are to secure the most immediate, as well as the most beneficial, ultimate use of the available waters for any certain project, the Water Resources Commission, as occasion may require, may grant permits and arrange the details so that minor portions of the project may be segregated and constructed at any time. However, the segregation and development of such minor parts shall not interfere to any serious extent with the handling or completion of the balance of the project. [Amended by 1985 c.673 Â§133]

Â Â Â Â Â  542.060 Information on availability of water for beneficial uses; duties of Water Resources Commission; gauging stations; publication of information. The Water Resources Commission shall establish gauging stations at suitable points on the various streams of the state to determine the daily and seasonal fluctuations in the flow of the water; shall make surveys and profiles to determine the fall of stream suitable for power development; and shall prepare topographic maps of the territory adjacent to the private streams of the state, so that the availability of water for power, irrigation or other beneficial uses may be determined and made known to the public. All such maps and information shall be made a matter of record in the Water Resources Department and the commission shall publish a summary of all such information in the most practical and economical manner for presentation to the public. The commission shall enter into such agreements and contracts as will insure that the surveys and investigations are carried on in the most economical manner, and that the maps and data are made available to the use of the public as quickly as possible. [Amended by 1985 c.673 Â§134]

Â Â Â Â Â  542.070 Entry on lands. In order to carry out the purpose of ORS 542.060 all persons employed under that section may enter and cross all lands within the state; provided, that in so doing, no unnecessary damage is done to private property.

Â Â Â Â Â  542.075 Identification and funding of water projects offering significant public benefit; limitation. (1) The Water Resources Commission, with the approval of the Governor, may identify proposed or existing water projects which offer significant public benefit, and recommend to the Legislative Assembly funding of those projects in proportion to the public benefits offered by an existing project, or expected to be obtained from a proposed project.

Â Â Â Â Â  (2) In order to be eligible for funding under subsection (1) of this section, the Water Resources Commission must identify an existing project within five years after the project first becomes operable. [1981 c.172 Â§3; 1985 c.673 Â§135; 1989 c.587 Â§4]

Â Â Â Â Â  542.080 Cooperation with federal agencies; contracts. On behalf of this state, the Water Resources Commission may cooperate with the Federal Energy Regulatory Commission, the United States Geological Survey, the United States Reclamation Service, or any other federal agency or commission engaged in similar work, and may enter into contracts or agreements whenever it appears desirable or advantageous to the state. [Amended by 1985 c.673 Â§136]

Â Â Â Â Â  542.090 Moneys from licenses under Federal Waterpower Act; disposal. Any moneys arising from power licenses under the Federal Waterpower Act, approved June 10, 1920, and paid over to the state, shall be credited by the State Treasurer to the General Fund.

Â Â Â Â Â  542.100 Acceptance and expenditure of gifts and grants for hydrologic investigations; accounting. The Water Resources Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of conducting hydrologic investigations of Oregon water resources and to assist in carrying out the commissionÂs functions as provided by law. All moneys received by the commission under this section shall be kept in separate accounts designated according to the purposes for which such moneys were received. The commission shall keep a true and full account of receipts and disbursements under this section. [1965 c.77 Â§2; 1985 c.673 Â§137]

WILLAMETTE RIVER BASIN PROJECT

Â Â Â Â Â  542.110 Public interest requiring construction of system of works. (1) It hereby is declared that public interest, welfare, convenience and necessity require the construction of a system of works in accordance with the general comprehensive plan for flood control, navigation and other purposes in the Willamette River Basin, as set forth in House Document 544, Seventy-fifth Congress, third session, and the Act of the Seventy-fifth Congress approved June 28, 1938, 52 Stat. 1222, authorizing the construction of certain public works, including the Willamette River Basin Project.

Â Â Â Â Â  (2) The Water Resources Commission may act for the state in all matters necessary or advisable in the promotion, construction and maintenance of the Willamette River Basin Project. [Amended by 1955 c.707 Â§57]

Â Â Â Â Â  542.120 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.130 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.140 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.150 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.160 [Repealed by 1955 c.707 Â§75]

ROGUE RIVER WATERSHED PROJECT

Â Â Â Â Â  542.210 Construction of federal dams and structures in Rogue River; limitations. In order to further necessary investigations and studies for the maximum development of the Rogue River basin and watershed and to conserve established and potential uses thereof, and to facilitate full consideration of various projects to accomplish a coordinated and comprehensive development of the basin and watershed, the United States and its authorized agencies may construct in the Rogue River and on its bed dams and such other structures as the government deems necessary, upon compliance with the laws of Oregon. However, no dam or structure hereby authorized shall be placed in the Rogue River between the intersection of the river with the south line of section 10, township 34 south, range 1 west of the Willamette Meridian in Jackson County, and the confluence of that river with the Pacific Ocean, which would interfere with the free passage of fish up or down stream. No dam or other structure shall be constructed by any person in or on the bed of the Rogue River below its intersection with the south line of section 27, township 33 south, range 1 east of the Willamette Meridian, in Jackson County, except as authorized by this section.

Â Â Â Â Â  542.310 [Amended by 1953 c.622 Â§5; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.320 [Amended by 1953 c.622 Â§5; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.330 [Amended by 1953 c.622 Â§5; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.340 [1953 c.622 Â§4; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.410 [1953 c.431 Â§1; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.420 [1953 c.431 Â§2; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.430 [1953 c.431 Â§3; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.440 [1953 c.431 Â§4; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.450 [1953 c.431 Â§5; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.460 [1953 c.431 Â§8; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.470 [1953 c.431 Â§7; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.480 [1953 c.431 Â§9; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.490 [1953 c.431 Â§6; repealed by 1957 c.142 Â§5]

OREGON-CALIFORNIA GOOSE LAKE INTERSTATE COMPACT

Â Â Â Â Â  542.510 Oregon-California Goose Lake Interstate Compact ratified; when effective. (1) The Legislative Assembly of the State of Oregon hereby ratifies the Oregon-California Goose Lake Interstate Compact as set out in ORS 542.520. The provisions of the compact are declared to be the laws of this state at such time as the compact becomes effective as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The compact becomes effective when it has been ratified by the legislatures of the States of Oregon and California and has been consented to by the Congress of the United States as provided in Article VII of the compact. [1963 c.473 Â§1]

Â Â Â Â Â  Note: The Oregon-California Goose Lake Interstate Compact was ratified by the Legislative Assembly of Oregon on June 6, 1963. The compact was ratified by the State of California by chapter 1059, California Statutes 1963 (signed by Governor on June 28, 1963). The Congress of the United States consented to the compact by Public Law 98-334, 98th Congress.

Â Â Â Â Â  542.520 Oregon-California Goose Lake Interstate Compact. The provisions of the Oregon-California Goose Lake Interstate Compact are as follows:

______________________________________________________________________________

ARTICLE I

PURPOSES

Â Â Â Â Â  The major purposes of this compact are:

Â Â Â Â Â  A. To facilitate and promote the orderly, integrated and comprehensive development, use, conservation and control of the water resources of Goose Lake Basin.

Â Â Â Â Â  B. To further intergovernmental cooperation and comity and to remove the causes of present and future controversies by (1) providing for continued development of the water resources of Goose Lake Basin by the States of California and Oregon, and (2) prohibiting the export of water from Goose Lake Basin without consent of the legislatures of California and Oregon.

ARTICLE II

DEFINITION OF TERMS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  A. ÂGoose Lake BasinÂ shall mean the drainage area of Goose Lake within the States of California and Oregon and all closed basins included in the Goose Lake drainage basin as delineated on the official map of the Goose Lake Basin which is attached to and made a part of this compact.

Â Â Â Â Â  B. ÂPersonÂ shall mean the States of Oregon and California, any individual and any other entity, public or private.

Â Â Â Â Â  C. ÂWater,Â ÂwatersÂ or Âwater resourcesÂ shall mean any water appearing on the surface of the ground in streams, lakes, or otherwise, and any water beneath the land surface or beneath the bed of any stream, lake, reservoir or other body of surface water within the boundaries of Goose Lake Basin.

ARTICLE III

DISTRIBUTION AND USE OF WATER

Â Â Â Â Â  A. There are hereby recognized vested rights to the use of waters originating in Goose Lake Basin existing as of the effective date of this compact and established under the laws of California and Oregon.

Â Â Â Â Â  B. Except as provided in this Article, this compact shall not be construed as affecting or interfering with appropriation under the laws of California and Oregon of unappropriated waters of Goose Lake Basin for use within the basin.

Â Â Â Â Â  C. Export of water from Goose Lake Basin for use outside the basin without prior consent of both state legislatures is prohibited.

Â Â Â Â Â  D. Each state hereby grants the right for a person to construct and operate facilities for the measurement, diversion, storage and conveyance of water from the Goose Lake Basin in one state for use within the basin in the other state, providing the right to such use is secured by appropriation under the general laws administered by the Water Resources Director of the State of Oregon or the Water Rights Board of California and the laws of the state from which the water is to be taken shall control.

Â Â Â Â Â  E. Should any facilities be constructed in one state to implement use of water in the other state, the construction, operation, repairs and replacement of such facilities shall be subject to the laws of the state in which the facilities are constructed.

ARTICLE IV

ADMINISTRATION

Â Â Â Â Â  No commission or administrative body is necessary to administer this compact.

ARTICLE V

TERMINATION

Â Â Â Â Â  This compact may be terminated at any time by consent of the legislatures of California and Oregon and upon such termination all rights then established hereunder shall continue unimpaired.

ARTICLE VI

GENERAL PROVISIONS

Â Â Â Â Â  Nothing in this compact shall be construed to limit, or prevent any state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction thereof for the protection of any right under this compact or the enforcement of any of its provisions.

ARTICLE VII

RATIFICATION

Â Â Â Â Â  A. This compact shall become operative when ratified by the legislatures of California and Oregon and consented to by the Congress of the United States.

Â Â Â Â Â  B. This compact shall remain in full force and effect until amended in the same manner as is required for it to be ratified to become operative or until terminated.

Â Â Â Â Â  C. A copy of any proposed amendments to or termination of this compact shall be filed with the Board of Supervisors of Modoc County, California, and the County Court of Lake County, Oregon, at least 30 days prior to any legislative consideration by the legislatures of the States of California and Oregon.

ARTICLE VIII

FEDERAL RIGHTS

Â Â Â Â Â  Nothing in this compact shall be deemed:

Â Â Â Â Â  A. To impair or affect the existing rights or powers of the United States of America, its agencies, or instrumentalities, in and to the use of the waters of the Goose Lake Basin nor its capacity to acquire rights in and to the use of said waters.

Â Â Â Â Â  B. To subject any property of the United States of America, its agencies or instrumentalities to taxation by any state or subdivision thereof, nor to create an obligation on the part of the United States of America, its agencies or instrumentalities by reason of the acquisition, construction or operation of any property or works of whatsoever kind, to make any payments to any state or political subdivision thereof, state agency, municipality or entity, whatsoever in reimbursement for the loss of taxes.

Â Â Â Â Â  C. To subject any property of the United States of America, its agencies or instrumentalities, to the laws of any state to any extent other than the extent to which these laws would apply without regard to the compact.

______________________________________________________________________________ [1963 c.473 Â§2]

COLUMBIA RIVER NATURAL

RESOURCES MANAGEMENT COMPACT

Â Â Â Â Â  542.550 Content of Columbia River Natural Resources Management Compact; when effective. A compact, in form as in this section fully set forth, shall be in effect when the States of Idaho, Montana and Washington become parties thereto, and the consent of Congress has been granted as required by section 10, Article I of the United States Constitution.

______________________________________________________________________________

Â Â Â Â Â  The contracting states do hereby agree as follows:

ARTICLE I

Â Â Â Â Â  The purposes of this compact, entitled the Columbia River Natural Resources Management Compact, are and shall be to promote the better regional management and coordination of natural resources management issues and other issues pertaining to the governance and use of the Columbia River.

ARTICLE II

Â Â Â Â Â  This agreement shall become operative immediately as to those states executing it in the form that is in accordance with the laws of the executing states and the Congress has given its consent.

ARTICLE III

Â Â Â Â Â  Each state joining herein shall appoint, as determined by state statutes, six legislators, three from the state Senate and three from the state House of Representatives, to a commission hereby constituted and designated as the Columbia River Governance Commission. Of the members appointed, all may not belong to the same political party. This commission shall be invested with the powers and duties set forth herein.

Â Â Â Â Â  The term of each commissioner of the Columbia River Governance Commission shall be four years. A commissioner shall hold office until a successor shall be appointed and qualified but such successorÂs term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled for the unexpired term, or a commissioner may be removed from office, as provided by the statutes of the state concerned. Each commissioner may delegate in writing from time to time, to a deputy, the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

Â Â Â Â Â  Voting powers under this compact shall be limited to one vote for each state regardless of the number of representatives.

ARTICLE IV

Â Â Â Â Â  The duty of the Columbia River Governance Commission shall be to assess programs of state and federal agencies responsible for natural resource management issues and governance issues of the Columbia River and to participate in decision-making by federal agencies on issues affecting the use of and activities on the Columbia River. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the efficient use and management of the Columbia River and resources related to the Columbia River.

Â Â Â Â Â  To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the Governors and legislative branches of the various signatory states hereto legislation dealing with the governance and management of the Columbia River and the natural resources related to the Columbia River over which the signatory states jointly or separately now have or may hereafter acquire jurisdiction. The commission shall, more than one month prior to any regular meeting of the legislative branch in any state signatory hereto, present to the Governor of such state its recommendations relating to enactments by the legislative branch of that state in furthering the intents and purposes of this compact.

Â Â Â Â Â  The commission shall consult with and advise the pertinent administrative agencies in the signatory states of such regulations as it deems advisable with regard to problems connected with the governance and use of the Columbia River and that lie within the jurisdiction of such agencies.

Â Â Â Â Â  The commission shall have power to recommend to the federal government and to states signatory hereto management strategies for the natural resources of the Columbia River and any changes to federal or state statutes, regulations or rules necessary to the efficient and sound governance of the Columbia River and its natural resources.

ARTICLE V

Â Â Â Â Â  The commission shall elect from its number a chairperson and a vice chairperson and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry out the provisions of this compact and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory states but must meet at least once a year.

ARTICLE VI

Â Â Â Â Â  No action shall be taken by the commission except by the affirmative vote of a majority of the whole number of compacting states represented at any meeting. No recommendation shall be made by the commission in regard to the management of natural resources related to, or the governance and use of, the Columbia River except by the vote of a majority of the compacting states that have an interest in such issues.

ARTICLE VII

Â Â Â Â Â  The natural resource agencies of the signatory states shall act in collaboration as the official research agency of the Columbia River Governance Commission.

Â Â Â Â Â  An advisory committee to be representative of such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

Â Â Â Â Â  Nothing in this compact shall be construed to limit the powers of any state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any state imposing additional conditions and restrictions to conserve its natural resources.

ARTICLE IX

Â Â Â Â Â  Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the Governor thereof.

ARTICLE X

Â Â Â Â Â  The states that sign this compact agree to make available annual funds for the support of the commission on the following basis:

Â Â Â Â Â  Sixty percent (60%) of the annual budget shall be shared equally by those member states having as a boundary the Columbia River; and forty percent (40%) of the annual budget shall be shared equally by the other member states.

Â Â Â Â Â  The annual contribution of each member state shall be figured to the nearest one hundred dollars.

Â Â Â Â Â  This article shall become effective upon its enactment by the States of Idaho, Montana, Oregon and Washington and upon ratification by Congress by virtue of the authority vested in it under section 10, Article I of the United States Constitution.

ARTICLE XI

Â Â Â Â Â  This compact shall continue in force and remain binding upon each state until renounced by it. Renunciation of this compact must be preceded by sending six monthsÂ written notice of intention to withdraw from the compact to the other parties hereto.

ARTICLE XII

Â Â Â Â Â  The State of Nevada or any state having rivers or streams tributary to the Columbia River may become a contracting state by enactment of the Columbia River Natural Resources Management Compact. Upon admission of any new state to the compact, the purposes of the compact and the duties of the commission shall extend to the development of joint programs for the use and governance of the Columbia River and its natural resources in which the contracting states share mutual concerns.

Â Â Â Â Â  This article shall become effective upon its enactment by the States of Idaho, Montana, Oregon and Washington and upon ratification by Congress by virtue of the authority vested in it under section 10, Article I of the United States Constitution.

______________________________________________________________________________ [1999 c.540 Â§1]

Â Â Â Â Â  Note: 542.550 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 542 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

KLAMATH RIVER BASIN COMPACT

Â Â Â Â Â  542.610 Klamath River Basin Compact ratified; when effective. (1) The Legislative Assembly of the State of Oregon hereby ratifies the Klamath River Basin Compact set forth in ORS 542.620, and the provisions of such compact hereby are declared to be the law of this state upon such compact becoming effective as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The compact shall become effective when it has been ratified by the legislatures of the States of California and Oregon, and has been consented to by the Congress of the United States as provided in Article XIII of the compact. [1957 c.142 Â§1]

Â Â Â Â Â  Note: The Klamath River Basin Compact became effective on September 11, 1957. The compact was ratified by the State of California by chapter 113, California Statutes 1957 (signed by Governor on April 17, 1957, and effective on September 11, 1957). The Congress of the United States consented to the compact by Public Law 222, 85th Congress (signed by President on August 30, 1957).

Â Â Â Â Â  542.620 Klamath River Basin Compact. The provisions of the Klamath River Basin Compact are as follows:

______________________________________________________________________________

ARTICLE I

PURPOSES

Â Â Â Â Â  The major purposes of this compact are, with respect to the water resources of the Klamath River Basin:

Â Â Â Â Â  A. To facilitate and promote the orderly, integrated and comprehensive development, use, conservation and control thereof for various purposes, including, among others: The use of water for domestic purposes; the development of lands by irrigation and other means; the protection and enhancement of fish, wildlife and recreational resources; the use of water for industrial purposes and hydroelectric power production; and the use and control of water for navigation and flood prevention.

Â Â Â Â Â  B. To further intergovernmental cooperation and comity with respect to these resources and programs for their use and development and to remove causes of present and future controversies by providing (1) for equitable distribution and use of water among the two states and the Federal Government, (2) for preferential rights to the use of water after the effective date of this compact for the anticipated ultimate requirements for domestic and irrigation purposes in the Upper Klamath River Basin in Oregon and California, and (3) for prescribed relationships between beneficial uses of water as a practicable means of accomplishing such distribution and use.

ARTICLE II

DEFINITION OF TERMS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  A. ÂKlamath River BasinÂ shall mean the drainage area of the Klamath River and all its tributaries within the States of California and Oregon and all closed basins included in the Upper Klamath River Basin.

Â Â Â Â Â  B. ÂUpper Klamath River BasinÂ shall mean the drainage area of the Klamath River and all its tributaries upstream from the boundary between the States of California and Oregon and the closed basins of Butte Valley, Red Rock Valley, Lost River Valley, Swan Lake Valley and Crater Lake, as delineated on the official map of the Upper Klamath River Basin approved on September 6, 1956, by the commissions negotiating this compact and filed with the Secretaries of State of the two states and the General Services Administration of the United States, which map is incorporated by reference and made a part hereof.

Â Â Â Â Â  C. ÂCommissionÂ shall mean the Klamath River Compact Commission as created by Article IX of this compact.

Â Â Â Â Â  D. ÂKlamath ProjectÂ of the Bureau of Reclamation of the Department of the Interior of the United States shall mean that area as delineated by appropriate legend on the official map incorporated by reference under subdivision B of this Article.

Â Â Â Â Â  E. ÂPersonÂ shall mean any individual or any other entity, public or private, including either state, but excluding the United States.

Â Â Â Â Â  F. ÂKenoÂ shall mean a point on the Klamath River at the present needle dam, or any substitute control dam constructed in section 36, township 39 south, range 7 east, Willamette Base and Meridian.

Â Â Â Â Â  G. ÂWaterÂ or ÂwatersÂ shall mean waters appearing on the surface of the ground in streams, lakes or otherwise, regardless of whether such waters at any time were or will become ground water, but shall not include water extracted from underground sources until after such water is used and becomes surface return flow or waste water.

Â Â Â Â Â  H. ÂDomestic useÂ shall mean the use of water for human sustenance, sanitation and comfort; for municipal purposes; for livestock watering; for irrigation of family gardens; and for other like purposes.

Â Â Â Â Â  I. ÂIndustrial useÂ shall mean the use of water in manufacturing operations.

Â Â Â Â Â  J. ÂIrrigation useÂ shall mean the use of water for production of agricultural crops, including grain grown for feeding wildfowl.

ARTICLE III

DISTRIBUTION AND USE OF WATER

Â Â Â Â Â  A. There are hereby recognized vested rights to the use of waters originating in the Upper Klamath River Basin validly established and subsisting as of the effective date of this compact under the laws of the state in which the use or diversion is made, including rights to the use of waters for domestic and irrigation uses within the Klamath Project. There are also hereby recognized rights to the use of all waters reasonably required for domestic and irrigation uses which may hereafter be made within the Klamath Project.

Â Â Â Â Â  B. Subject to the rights described in subdivision A of this Article and excepting the uses of water set forth in subdivision E of Article XI, rights to the use of unappropriated waters originating within the Upper Klamath River Basin for any beneficial use in the Upper Klamath River Basin, by direct diversion or by storage for later use, may be acquired by any person after the effective date of this compact by appropriation under the laws of the state where the use is to be made, as modified by the following provisions of this subdivision B and subdivision C of this Article, and may not be acquired in any other way:

Â Â Â Â Â  1. In granting permits to appropriate waters under this subdivision B, as among conflicting applications to appropriate when there is insufficient water to satisfy all such applications, each state shall give preference to applications for a higher use over applications for a lower use in accordance with the following order of uses:

Â Â Â Â Â  (a) Domestic use,

Â Â Â Â Â  (b) Irrigation use,

Â Â Â Â Â  (c) Recreational use, including use for fish and wildlife,

Â Â Â Â Â  (d) Industrial use,

Â Â Â Â Â  (e) Generation of hydroelectric power,

Â Â Â Â Â  (f) Such other uses as are recognized under the laws of the state involved.

These uses are referred to in this compact as uses (a), (b), (c), (d), (e) and (f), respectively. Except as to the superiority of rights to the use of water for use (a) or (b) over the rights to the use of water for use (c), (d), (e) or (f), as governed by subdivision C of this Article, upon a permit being granted and a right becoming vested and perfected by use, priority in right to the use of water shall be governed by priority in time within the entire Upper Klamath River Basin regardless of state boundaries. The date of priority of any right to the use of water appropriated for the purposes above enumerated shall be the date of the filing of the application therefor, but such priority shall be dependent on commencement and completion of construction of the necessary works and application of the water to beneficial use with due diligence and within the times specified under the laws of the state where the use is to be made. Each state shall promptly provide the commission and the appropriate official of the other state with complete information as to such applications and as to all actions taken thereon.

Â Â Â Â Â  2. Conditions on the use of water under this subdivision B in Oregon shall be:

Â Â Â Â Â  (a) That there shall be no diversion of waters from the Upper Klamath River Basin, but this limitation shall not apply to out-of-basin diversions of waters originating within the drainage area of Fourmile Lake.

Â Â Â Â Â  (b) That water diverted from Upper Klamath Lake and the Klamath River and its tributaries upstream from Keno, Oregon, for use in Oregon and not consumed therein and appearing as surface return flow and waste water within the Upper Klamath River Basin shall be returned to the Klamath River or its tributaries above Keno, Oregon.

Â Â Â Â Â  3. Conditions on the use of water under this subdivision B in California shall be:

Â Â Â Â Â  (a) That the waters diverted from the Klamath River within the Upper Klamath River Basin for use in California shall not be taken outside the Upper Klamath River Basin.

Â Â Â Â Â  (b) That substantially all of the return flows and waste water finally resulting from such diversions and use appearing as surface waters in the Upper Klamath River Basin shall be made to drain so as to be eventually returned to the Klamath River upstream from Keno, Oregon.

Â Â Â Â Â  C. 1. All rights, acquired by appropriation after the effective date of this compact, to use waters originating within the Upper Klamath River Basin for use (a) or (b) in the Upper Klamath River Basin in either state shall be superior to any rights, acquired after the effective date of this compact, to use such waters (i) for any purpose outside the Klamath River Basin by diversion in California or (ii) for use (c), (d), (e) or (f) anywhere in the Klamath River Basin. Such superior rights shall exist regardless of their priority in time and may be exercised with respect to inferior rights without the payment of compensation. But such superior rights to use water for use (b) in California shall be limited to the quantity of water necessary to irrigate 100,000 acres of land, and in Oregon shall be limited to the quantity of water necessary to irrigate 200,000 acres of land.

Â Â Â Â Â  2. The provisions of paragraph 1 of this subdivision C shall not prohibit the acquisition and exercise after the effective date of this compact of rights to store waters originating within the Upper Klamath River Basin and to make later use of such stored water for any purpose, as long as the storing of waters for such later use, while being effected, does not interfere with the direct diversion or storage of such waters for use (a) or (b) in the Upper Klamath River Basin.

ARTICLE IV

HYDROELECTRIC POWER

Â Â Â Â Â  It shall be the objective of each state, in the formulation and the execution and the granting of authority for the formulation and execution of plans for the distribution and use of the water of the Klamath River Basin, to provide for the most efficient use of available power head and its economic integration with the distribution of water for other beneficial uses in order to secure the most economical distribution and use of water and lowest power rates which may be reasonable for irrigation and drainage pumping, including pumping from wells.

ARTICLE V

INTERSTATE DIVERSION AND STORAGE RIGHTS; MEASURING DEVICES

Â Â Â Â Â  A. Each state hereby grants for the benefit of the other and its designees the right to construct and operate facilities for the measurement, diversion, storage and conveyance of water from the Upper Klamath River Basin in one state for use in the other insofar as the exercise of such right may be necessary to effectuate and comply with the terms of this compact. The location of such facilities shall be subject to approval by the commission.

Â Â Â Â Â  B. Each state or its designee, exercising within the jurisdiction of the other a right granted under subdivision A of this Article, shall make provision for the establishment, operation and maintenance of permanent gaging stations at such points on streams or reservoir or conveyance facilities as may be required by the commission for the purpose of ascertaining and recording the volume of diversions by the streams or facilities involved. Said stations shall be equipped with suitable devices for determining the flow of water at all times. All information obtained from such stations shall be compiled in accordance with the standards of the United States Geological Survey, shall be filed with the commission, and shall be available to the public.

ARTICLE VI

ACQUISITION OF PROPERTY FOR STORAGE AND DIVERSION; IN LIEU TAXES

Â Â Â Â Â  A. Subject to approval of the commission, either state shall have the right (1) to acquire such property rights in the other state as are necessary for the diversion, storage, conveyance, measurement and use of water in conformity with this compact, by donation or purchase, or (2) to elect to have the other state acquire such property rights for it by purchase or through the exercise of the power of eminent domain. A state making the latter election shall make a written request therefor and the other state shall expeditiously acquire said property rights either by purchase at a price satisfactory to the requesting state, or, if such purchase cannot be made, then through the exercise of its power of eminent domain, and shall convey said property rights to the requesting state or its designee. All costs of such acquisition shall be paid by the requesting state. Neither state shall have any greater power to acquire property rights for the other state through the exercise of the power of eminent domain than it would have under its laws to acquire the same property rights for itself.

Â Â Â Â Â  B. Should any diversion, storage or conveyance facilities be constructed or acquired in either state for the benefit of the other state, as herein provided, the construction, repair, replacement, maintenance and operation of such facilities shall be subject to the laws of the state in which the facilities are located, except that the proper officials of that state shall permit the storage, release and conveyance of any water to which the other state is entitled under this compact.

Â Â Â Â Â  C. Either state having property rights other than water rights in the other state acquired as provided in this Article shall pay to each political subdivision of the state in which such property rights are located, each and every year during which such rights are held, a sum of money equivalent to the average annual amount of taxes assessed against those rights during the 10 years preceding the acquisition of such rights in reimbursement for the loss of taxes to such political subdivisions of the state. Payments so made to a political subdivision shall be in lieu of any and all taxes by that subdivision on the property rights for which the payments are made.

ARTICLE VII

POLLUTION CONTROL

Â Â Â Â Â  A. The states recognize that the growth of population and the economy of the Upper Klamath River Basin can result in pollution of the waters of the Upper Klamath River Basin constituting a menace to the health and welfare of, and occasioning economic loss to, people living or having interests in the Klamath River Basin. The states recognize further that protection of the beneficial uses of the waters of the Klamath River Basin requires cooperative action of the two states in pollution abatement and control.

Â Â Â Â Â  B. To aid in such pollution abatement and control, the commission shall have the duty and power:

Â Â Â Â Â  1. To cooperate with the states or agencies thereof or other entities and with the United States for the purpose of promoting effective laws and the adoption of effective regulations for abatement and control of pollution of the waters of the Klamath River Basin, and from time to time to recommend to the governments reasonable minimum standards for the quality of such waters.

Â Â Â Â Â  2. To disseminate to the public by any and all appropriate means information respecting pollution abatement and control in the waters of the Klamath River Basin and on the harmful and uneconomic results of such pollution.

Â Â Â Â Â  C. Each state shall have the primary obligation to take appropriate action under its own laws to abate and control interstate pollution, which is defined as the deterioration of the quality of the waters of the Upper Klamath River Basin within the boundaries of such state which materially and adversely affects beneficial uses of waters of the Klamath River Basin in the other state. Upon complaint to the commission by the state water pollution control agency of one state that interstate pollution originating in the other state is not being prevented or abated, the procedure shall be as follows:

Â Â Â Â Â  1. The commission shall make an investigation and hold a conference on the alleged interstate pollution with the water pollution control agencies of the two states, after which the commission shall recommend appropriate corrective action.

Â Â Â Â Â  2. If appropriate corrective action is not taken within a reasonable time, the commission shall call a hearing, giving reasonable notice in writing thereof to the water pollution control agencies of the two states and to the person or persons which it is believed are causing the alleged interstate pollution. Such hearing shall be held in accordance with rules and regulations of the commission, which shall conform as nearly as practicable with the laws of the two states governing administrative hearings. At the conclusion of such hearing, the commission shall make a finding as to whether interstate pollution exists, and if so, shall issue to any person or persons which the commission finds are causing such interstate pollution an order or orders for correction thereof.

Â Â Â Â Â  3. It shall be the duty of the person against whom any such order is issued to comply therewith. Any court of general jurisdiction of the state where such discharge is occurring or the United States District Court for the district where the discharge is occurring shall have jurisdiction, on petition of the commission for enforcement of such order, to compel action by mandamus, injunction, specific performance, or any other appropriate remedy, or on petition of the person against whom the order is issued to review any order. At the conclusion of such enforcement or review proceedings, the court may enter such decree or judgment affirming, reversing, modifying, or remanding such order as in its judgment is proper in the circumstances on the basis of the rules customarily applicable in proceedings for court enforcement or review of administrative actions.

Â Â Â Â Â  D. The water pollution control agencies of the two states shall, from time to time, make available to the commission all data relating to the quality of the waters of the Upper Klamath River Basin which they possess as the result of studies, surveys and investigations thereof which they may have made.

ARTICLE VIII

MISCELLANEOUS

Â Â Â Â Â  A. Subject to vested rights as of the effective date of this compact, there shall be no diversion of waters from the basin of Jenny Creek to the extent that such waters are required, as determined by the commission, for use on land within the basin of Jenny Creek.

Â Â Â Â Â  B. Each state shall exercise whatever administrative, judicial, legislative or police powers it has that are required to provide any necessary reregulation or other control over the flow of the Klamath River downstream from any hydroelectric power plant for protection of fish, human life or property from damage caused by fluctuations resulting from the operation of such plant.

ARTICLE IX

ADMINISTRATION

Â Â Â Â Â  A. 1. There is hereby created a commission to administer this compact. The commission shall consist of three members. The representative of the State of California shall be the Department of Water Resources. The representative of the State of Oregon shall be the Water Resources Commission of Oregon who shall serve as ex officio representative of the Water Resources Commission of Oregon. The President is requested to appoint a federal representative who shall be designated and shall serve as provided by the laws of the United States.

Â Â Â Â Â  2. The representative of each state shall be entitled to one vote in the commission. The representative of the United States shall serve as chairman of the commission without vote. The compensation and expenses of each representative shall be fixed and paid by the government which he represents. Any action by the commission shall be effective only if it be agreed to by both voting members.

Â Â Â Â Â  3. The commission shall meet to establish its formal organization within 60 days after the effective date of this compact, such meeting to be at the call of the Governors of the two states. The commission shall then adopt its initial set of rules and regulations governing the management of its internal affairs providing for, among other things, the calling and holding of meetings, the adoption of a seal, and the authority and duties of the chairman and executive director. The commission shall establish its office within the Upper Klamath River Basin.

Â Â Â Â Â  4. The commission shall appoint an executive director, who shall also act as secretary, to serve at the pleasure of the commission and at such compensation, under such terms and conditions and performing such duties as it may fix. The executive director shall be the custodian of the records of the commission with authority to affix the commissionÂs official seal, and to attest to and certify such records or copies thereof. The commission, without regard to the provisions of the civil service laws of either state, may appoint and discharge such consulting, clerical and other personnel as may be necessary for the performance of the commissionÂs functions, may define their duties, and may fix and pay their compensation. The commission may require the executive director and any of its employees to post official bonds, and the cost thereof shall be paid by the commission.

Â Â Â Â Â  5. All records, files and documents of the commission shall be open for public inspection at its office during established office hours.

Â Â Â Â Â  6. No member, officer or employee of the commission shall be liable for injury or damage resulting from (a) action taken by such member, officer or employee in good faith and without malice under the apparent authority of this compact, even though such action is later judicially determined to be unauthorized, or (b) the negligent or wrongful act or omission of any other person, employed by the commission and serving under such officer, member or employee, unless such member, officer or employee either failed to exercise due care in the selection, appointment or supervision of such other person, or failed to take all available action to suspend or discharge such other person after knowledge or notice that such other person was inefficient or incompetent to perform the work for which he was employed. No suit may be instituted against a member, officer or employee of the commission for damages alleged to have resulted from the negligent or wrongful act or omission of such member, officer or employee or a subordinate thereof occurring during the performance of his official duties unless, within 90 days after occurrence of the incident, a verified claim for damages is presented in writing and filed with such member, officer or employee and with the commission. In the event of a suit for damages against any member, officer or employee of the commission on account of any act or omission in the performance of his or his subordinatesÂ official duties, the commission shall arrange for the defense of such suit and may pay all expenses therefor on behalf of such member, officer or employee. The commission may at its expense insure its members, officers and employees against liability resulting from their acts or omissions in the performance of their official duties. Nothing in this paragraph shall be construed as imposing any liability upon any member, officer or employee of the commission that he would otherwise not have.

Â Â Â Â Â  7. The commission may incur obligations and pay expenses which are necessary for the performance of its functions. But it shall not pledge the credit of any government except by and with the authority of the legislative body thereof given pursuant to and in keeping with the constitution of such government, nor shall the commission incur any obligations prior to the availability of funds adequate to meet them.

Â Â Â Â Â  8. The commission may:

Â Â Â Â Â  (a) Borrow, accept or contract for the services of personnel from any government or agency thereof, from any intergovernmental agency, or from any other entity.

Â Â Â Â Â  (b) Accept for any of its purposes and functions under this compact any and all donations, gifts, grants of money, equipment, supplies, materials and services from any government or agency thereof or intergovernmental agency or from any other entity.

Â Â Â Â Â  (c) Acquire, hold and dispose of real and personal property as may be necessary in the performance of its functions.

Â Â Â Â Â  (d) Make such studies, surveys and investigations as are necessary in carrying out the provisions of this compact.

Â Â Â Â Â  9. All meetings of the commission for the consideration of and action on any matters coming before the commission, except matters involving the management of internal affairs of the commission and its staff, shall be open to the public. Matters coming within the exception of this paragraph may be considered and acted upon by the commission in executive sessions under such rules and regulations as may be established therefor.

Â Â Â Â Â  10. In the case of the failure of the two voting members of the commission to agree on any matter relating to the administration of this compact as provided in paragraph 2 of this subdivision A, the representative from each state shall appoint one person and the two appointed persons shall appoint a third person. The three appointees shall sit as an arbitration forum. The terms of appointment and the compensation of the members of the arbitration forum shall be fixed by the commission. Matters on which the two voting members of the commission have failed to agree shall be decided by a majority vote of the members of the arbitration forum. Each state obligates itself to abide by the decision of the arbitration forum, subject, however, to the right of each state to have the decision reviewed by a court of competent jurisdiction.

Â Â Â Â Â  11. The commission shall have the right of access, through its authorized representatives, to all properties in the Klamath River Basin whenever necessary for the purpose of administration of this compact. The commission may obtain a court order to enforce its right of access.

Â Â Â Â Â  B. 1. The commission shall submit to the Governor or designated officer of each state a budget of its estimated expenditures for such period and at such times as may be required by the laws of that state for presentation to the legislature thereof. Each state pledges itself to appropriate and pay over to the commission one-half of the amount required to finance the commissionÂs estimated expenditures as set forth in each of its budgets, and pledges further that concurrently with approval of this compact by its legislature the sum of not less than $12,000 will be appropriated by it to be paid over to the commission at its first meeting for use in financing the commissionÂs functions until the commission can prepare its first budget and receive its first appropriation thereunder from the states.

Â Â Â Â Â  2. The commission shall keep accurate accounts of all receipts and disbursements, which shall be audited yearly by a certified public accountant, and the report of the audit shall be made a part of its annual report. The accounts of the commission shall be open for public inspection during established office hours.

Â Â Â Â Â  3. The commission shall make and transmit to the legislature and Governor of each state and to the President of the United States an annual report covering the finances and activities of the commission and embodying such plans, recommendations and findings as may have been adopted by the commission.

Â Â Â Â Â  C. 1. The commission shall have the power to adopt, and to amend or repeal, such rules and regulations to effectuate the purposes of this compact as in its judgment may be appropriate.

Â Â Â Â Â  2. Except as to matters involving exclusively the management of the internal affairs of the commission and its staff or involving emergency matters, prior to the adoption, amendment or repeal of any rule or regulation the commission shall hold a hearing at which any interested person shall have the opportunity to present his views on the proposed action in writing, with or without the opportunity to present the same orally. The commission shall give adequate advance notice in a reasonable manner of the time, place and subject of such hearings.

Â Â Â Â Â  3. Emergency rules and regulations may be adopted without a prior hearing, but in such case they may be effective for not longer than 90 days.

Â Â Â Â Â  4. The commission shall publish its rules and regulations in convenient form.

ARTICLE X

STATUS OF INDIAN RIGHTS

Â Â Â Â Â  A. Nothing in this compact shall be deemed:

Â Â Â Â Â  1. To affect adversely the present rights of any individual Indian, tribe, band or community of Indians to the use of the waters of the Klamath River Basin for irrigation.

Â Â Â Â Â  2. To deprive any individual Indian, tribe, band or community of Indians of any rights, privileges, or immunities afforded under federal treaty, agreement or statute.

Â Â Â Â Â  3. To affect the obligations of the United States of America to the Indians, tribes, bands or communities of Indians, and their reservations.

Â Â Â Â Â  4. To alter, amend or repeal any of the provisions of the Act of August 13, 1954, (68 Stat. 718) as it may be amended.

Â Â Â Â Â  B. Lands within the Klamath Indian Reservation which are brought under irrigation after the effective date of this compact, whether before or after section 14 of said Act of August 13, 1954, becomes fully operative, shall be taken into account in determining whether the 200,000 acre limitation provided in paragraph 1 of subdivision C of Article III has been reached.

ARTICLE XI

FEDERAL RIGHTS

Â Â Â Â Â  Nothing in this compact shall be deemed:

Â Â Â Â Â  A. To impair or affect any rights, powers or jurisdiction of the United States, its agencies or those acting by or under its authority, in, over and to the waters of the Klamath River Basin, nor to impair or affect the capacity of the United States, its agencies or those acting by or under its authority in any manner whatsoever, except as otherwise provided by the federal legislation enacted for the implementation of this compact as specified in Article XIII.

Â Â Â Â Â  B. To subject any property of the United States, its agencies or instrumentalities, to taxation by either state or any subdivision thereof, unless otherwise provided by Act of Congress.

Â Â Â Â Â  C. To subject any works or property of the United States, its agencies, instrumentalities or those acting by or under its authority, used in connection with the control or use of waters which are the subject of this compact, to the laws of any state to an extent other than the extent to which those laws would apply without regard to this compact, except as otherwise provided by the federal legislation enacted for the implementation of this compact as specified in Article XIII.

Â Â Â Â Â  D. To affect adversely the existing areas of Crater Lake National Park or Lava Beds National Monument, or to limit the operation of laws relating to the preservation thereof.

Â Â Â Â Â  E. To apply to the use of water for the maintenance, on the scale at which such land and water areas are maintained as of the effective date of this compact, of officially designated waterfowl management areas, including water consumed by evaporation and transpiration on water surface areas and water used for irrigation or otherwise in the Upper Klamath River Basin; nor to affect the rights and obligations of the United States under any migratory bird treaty or the Migratory Bird Conservation Act (45 Stat. 1222), as amended to the effective date of this compact.

ARTICLE XII

GENERAL PROVISIONS

Â Â Â Â Â  A. Each state and all persons using, claiming or in any manner asserting any right to the use of the waters of the Klamath River Basin under the authority of either state shall be subject to the terms of this compact.

Â Â Â Â Â  B. Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court of competent jurisdiction for the protection of any right under this compact or the enforcement of any of its provisions.

Â Â Â Â Â  C. Should a court of competent jurisdiction hold any part of this compact to be contrary to the Constitution of either state or the United States, all other provisions shall continue in full force and effect, unless it is authoritatively and finally determined judicially that the remaining provisions cannot operate for the purposes, or substantially in the manner, intended by the states independently of the portions declared unconstitutional or invalid.

Â Â Â Â Â  D. Except as to matters requiring the exercise of discretion by the commission, the provisions of this compact shall be self-executing and shall by operation of law be conditions of the various state permits, licenses or other authorizations relating to the waters of the Klamath River Basin issued after the effective date of this compact.

Â Â Â Â Â  E. The physical and other conditions peculiar to the Klamath River Basin constitute the basis for this compact, and neither of the states hereby, nor the Congress of the United States by its consent, considers that this compact establishes any general principle or precedent with respect to any other interstate stream.

ARTICLE XIII

RATIFICATION

Â Â Â Â Â  A. This compact shall become effective when ratified by the legislature of each signatory state, and when consented to by an Act of Congress of the United States which will, in substance, meet the provisions hereinafter set forth in this Article.

Â Â Â Â Â  B. The Act of Congress referred to in subdivision A of this Article shall provide that the United States or any agency thereof, and any entity acting under any license or other authority granted under the laws of the United States (referred to in this Article as Âthe United StatesÂ), in connection with developments undertaken after the effective date of this compact pursuant to laws of the United States, shall comply with the following requirements:

Â Â Â Â Â  1. The United States shall recognize and be bound by the provisions of subdivision A of Article III.

Â Â Â Â Â  2. The United States shall not, without payment of just compensation, impair any rights to the use of water for use (a) or (b) within the Upper Klamath River Basin by the exercise of any powers or rights to use or control water (i) for any purpose whatsoever outside the Klamath River Basin by diversions in California or (ii) for any purpose whatsoever within the Klamath River Basin other than use (a) or (b). But the exercise of powers and rights by the United States shall be limited under this paragraph 2 only as against rights to the use of water for use (a) or (b) within the Upper Klamath River Basin which are acquired as provided in subdivision B of Article III after the effective date of this compact, but only to the extent that annual depletions in the flow of the Klamath River at Keno resulting from the exercise of such rights to use water for uses (a) and (b) do not exceed 340,000 acre-feet in any one calendar year.

Â Â Â Â Â  3. The United States shall be subject to the limitation on diversions of waters from the basin of Jenny Creek as provided in subdivision A of Article VIII.

Â Â Â Â Â  4. The United States shall be governed by all the limitations and provisions of paragraph 2 and subparagraph (a) of paragraph 3 of subdivision B of Article III.

Â Â Â Â Â  5. The United States, with respect to any irrigation or reclamation development undertaken by the United States in the Upper Klamath River Basin in California, shall provide that substantially all of the return flows and waste water finally resulting from such diversions and use appearing as surface waters in the Upper Klamath River Basin shall be made to drain so as to be eventually returned to the Klamath River upstream from Keno, unless the Secretary of the Interior shall determine that compliance with this requirement would render it less feasible than under an alternate plan of development, in which event such return flows and waste waters shall be returned to the Klamath River at a point above Copco Lake.

Â Â Â Â Â  C. Upon enactment of the Act of Congress referred to in subdivision A of this Article and so long as such Act shall be in effect, the United States, when exercising rights to use water pursuant to state law, shall be entitled to all of the same privileges and benefits of this compact as any person exercising similar rights.

Â Â Â Â Â  D. Such Act of Congress shall not be construed as relieving the United States of any requirement of compliance with state law which may be provided by other federal statutes.

ARTICLE XIV

TERMINATION

Â Â Â Â Â  This compact may be terminated at any time by legislative consent of both states, but despite such termination, all rights then established hereunder or recognized hereby shall continue to be recognized as valid by the states.

______________________________________________________________________________ [1957 c.142 Â§2]

Â Â Â Â Â  542.630 Water Resources Director to represent state in administering the Klamath River Basin Compact. The Water Resources Director shall be the only representative of this state in administering the Klamath River Basin Compact set forth in ORS 542.620. The director shall receive no additional compensation for services as such representative, but, subject to any other applicable law regulating mileage and traveling and other expenses for state officers, shall receive actual and necessary traveling and other expenses incurred in the performance of official functions as such representative, to be paid in the same manner and out of the same moneys as other similar expenses of the director are paid. [1957 c.142 Â§3]

TEST STUDY OF INTEGRATED LAND-WATER MANAGEMENT

Â Â Â Â Â  542.710 Test stream and watershed study. (1) The Department of Higher Education, under the direction of the State Board of Higher Education acting through the Agricultural Experiment Station of Oregon State University, is authorized to conduct a test stream and watershed study in order to ascertain in a scientific manner the interrelation between all factors operating in watersheds upon maximum resource productivity of the area for the greatest public benefit.

Â Â Â Â Â  (2) In conducting the study the Department of Higher Education, under the direction of the State Board of Higher Education acting through the Agricultural Experiment Station of Oregon State University, may:

Â Â Â Â Â  (a) Enlist the cooperation of other state agencies concerned with fields under study and may reimburse such agencies for use made of facilities and personnel.

Â Â Â Â Â  (b) Acquire the services of other persons as necessary for the purposes of this section. [Formerly 184.460]

Â Â Â Â Â  542.720 Assistance and grants for study. For purposes of ORS 542.710, the State Board of Higher Education may accept assistance and grants in the form of real or personal property, money, labor, equipment or technical assistance from the United States or any of its agencies, political subdivisions or from other persons subject to the conditions imposed thereon regardless of conflicting state law and may, unless enjoined by the terms of the grant or donation, convert the same into money to be used for the purposes of ORS 542.710. [Formerly 184.470]

WATERSHED PROTECTION AND FLOOD PREVENTION PROJECTS

Â Â Â Â Â  542.750 Cooperative studies of projects under federal Watershed Protection and Flood Prevention Act. (1) The Water Resources Commission may make surveys and investigations and prepare plans, specifications, estimates and other data, as in the commissionÂs judgment can accomplish the purposes of the Watershed Protection and Flood Prevention Act. As soon as practicable after completion the commission shall prepare, or have prepared, a report setting forth the results of the surveys and investigations. All work performed by the commission under this section shall be correlated with that performed by the United States Natural Resources Conservation Service, or its successor agency, under the Watershed Protection and Flood Prevention Act.

Â Â Â Â Â  (2) The commission, on behalf of the State of Oregon, may enter into contracts or agreements with any agencies of the United States Department of Agriculture for the execution of surveys and investigations and the preparation of plans, specifications and estimates or other data to determine costs and feasibility of reservoir or other works of improvement that may be constructed under the provisions of the Watershed Protection and Flood Prevention Act, as amended.

Â Â Â Â Â  (3) The intent of this section is to expedite the investigation and planning of works of improvement that may be constructed under the Watershed Protection and Flood Prevention Act to reduce the delay in time occurring between initiation of a project and beginning of construction. [1961 c.617 Â§Â§1,2; 1965 c.95 Â§1; 1985 c.673 Â§138; 1997 c.249 Â§181; 2003 c.14 Â§347]

_______________



Chapter 543

Chapter 543 Â Hydroelectric Projects

2005 EDITION

HYDROELECTRIC PROJECTS

WATER LAWS

GENERAL PROVISIONS

543.010Â Â Â Â  Definitions for ORS 543.010 to 543.610

543.012Â Â Â Â  Applicability of chapter to reauthorization of existing hydroelectric project

543.015Â Â Â Â  Policy

543.017Â Â Â Â  Minimum standards for development of hydroelectric power; public interest considerations; rules

543.050Â Â Â Â  Powers of Water Resources Commission as to permits, licenses, investigations, reports, forms and examination of records

543.055Â Â Â Â  Hearings and witnesses

543.060Â Â Â Â  Investigations; access to project, maps, books and other project data

HYDROELECTRIC PROJECT FEES

543.075Â Â Â Â  Definitions for ORS 543.075 to 543.092

543.078Â Â Â Â  Annual fee for hydroelectric project

543.080Â Â Â Â  Project specific fees; summary of project specific expenditures

543.082Â Â Â Â  Invoice for fees; overdue fee; interest on delinquent fees

543.085Â Â Â Â  Periodic review of annual fee

543.088Â Â Â Â  Payment of costs or fee for reauthorization or relicensing of project

543.090Â Â Â Â  Payment of expenses of Hydroelectric Application Review Team for project operating under federal license and state power claim or uncertificated claim

543.092Â Â Â Â  Amendment of hydroelectric water right or claim; rules; unilateral amendment of power claim or uncertificated claim to assess project specific fees

543.095Â Â Â Â  Challenges to certain statutes related to hydroelectric projects

APPROPRIATION OF WATER FOR POWER; APPLICATION OF LAW

543.110Â Â Â Â  Appropriation and use of water for power is governed by this chapter

543.120Â Â Â Â  Water power projects to be in conformity with this chapter

543.140Â Â Â Â  Projects or developments constructed by federal government excepted from law

543.150Â Â Â Â  Municipal corporations and utility districts; applicability of laws; powers of commission respecting districts

543.160Â Â Â Â  Hydroelectric facility on North Santiam River prohibited; exception

543.165Â Â Â Â  Hydroelectric facility on part of Deschutes River prohibited

543.170Â Â Â Â  Hydroelectric facility on Squaw Creek prohibited

543.175Â Â Â Â  Hydroelectric facility on Deschutes River within City of Bend prohibited; exception

PRELIMINARY PERMITS; LICENSES

543.210Â Â Â Â  Preliminary permits; application; contents; fee

543.220Â Â Â Â  Notice of filing of application; waiting period

543.225Â Â Â Â  Hearing on application; notice; policy

543.230Â Â Â Â  Hearings on application; rules; protest

543.250Â Â Â Â  Permit; duration; transfer; cancellation; priority; terms and conditions; denial

543.255Â Â Â Â  Determination of cumulative impacts of proposed hydroelectric power projects; consolidated review; applicability

543.257Â Â Â Â  Rules for implementing consolidated review process

543.260Â Â Â Â  Licenses; duration; terms and conditions; termination; denial of application; preference of municipality or utility district

543.265Â Â Â Â  Testing of fish protection measures as condition for hydroelectric project permit or license; scope and cost

543.270Â Â Â Â  Preference in granting permit or license; municipal use

543.280Â Â Â Â  Fee payments by licensee

543.290Â Â Â Â  Filing of maps, plans, estimates and other materials; incorporation as part of license; alteration; further statements and data

543.300Â Â Â Â  Conditions governing license; fees; waiver of conditions

543.310Â Â Â Â  Disposition of moneys collected

543.320Â Â Â Â  Effect of amendment or repeal of law

TIME FOR CONSTRUCTION; TERMINATION, REVOCATION OR TRANSFER OF LICENSE

543.410Â Â Â Â  Construction of project; time for commencement and completion; supply of service; extension of time; nonperformance; termination of license

543.420Â Â Â Â  Noncompletion of construction within prescribed time; judicial proceedings; sale of property; disposition of proceeds; rights of purchaser

543.430Â Â Â Â  Proceedings after completion of project for violation of license terms; authority of court; sale of project

543.440Â Â Â Â  Transfer of license, rights or property; effect

FINANCING OF PROJECTS; LIENS; BOND OF LICENSEE

543.525Â Â Â Â  ORS 543.530 to 543.550 not applicable to regulated utilities

543.530Â Â Â Â  Issuance by licensee of stocks, bonds or other interest without authorization of Water Resources Commission prohibited

543.540Â Â Â Â  Consideration for bonds, stocks and other securities; restrictions; corporate shares; sale price of securities; discount from face value

543.550Â Â Â Â  Liens prohibited; exceptions; what may be included by mortgage, trust deed or sale; determination of investment in case of sale of part

543.560Â Â Â Â  Bond of licensee or letter of credit securing claims of suppliers; enforcement of obligation; action for sums due State Accident Insurance Fund Corporation

ACQUISITION OF PROJECT BY STATE OR MUNICIPALITY

543.610Â Â Â Â  Acquisition of project by state or municipality

POWER GENERATION BY DISTRICTS

543.650Â Â Â Â  Policy

543.655Â Â Â Â  Definitions for ORS 543.650 to 543.685

543.660Â Â Â Â  Authority of district to enlarge or modify water system and power generating facilities; joint district ventures; prohibitions; sale of energy; regulations

543.662Â Â Â Â  Authority of district to develop joint project with private person; restrictions

543.664Â Â Â Â  Rules relating to joint projects of districts and private persons

543.665Â Â Â Â  Authority to issue revenue bonds to acquire hydroelectric facilities

543.670Â Â Â Â  Manner of issuance of revenue bonds

543.675Â Â Â Â  Power of eminent domain not to be exercised to acquire hydroelectric facilities

543.680Â Â Â Â  Compliance with water appropriation laws required

543.685Â Â Â Â  District board to require weatherization; Weatherization Fund; purpose

POWER DEVELOPMENT FEES

543.705Â Â Â Â  Definitions for ORS 543.710 to 543.730

543.710Â Â Â Â  Annual fee based on horsepower; exemptions; disbursement

543.720Â Â Â Â  Payment of annual fee; accompanying statement; penalty for nonpayment of fees or nonfiling; lien; foreclosure; effect of filing excessive claim; computation of horsepower

543.730Â Â Â Â  Failure to file statement or pay fees as evidence of abandonment of claim; cancellation of claim, permit and water right certificate

PENALTIES

543.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  543.010 Definitions for ORS 543.010 to 543.610. As used in ORS 543.010 to 543.610:

Â Â Â Â Â  (1) ÂActual original costÂ includes the sum paid to the state at the time the application was made for a preliminary permit; the sum paid or secured to be paid to the state by the applicant for license at the time such application was made; such sums as may be paid to the United States or any department thereof; and such sums as shall have been reasonably and prudently expended in preliminary investigations, explorations and organization expenses, as determined by the Water Resources Commission.

Â Â Â Â Â  (2) ÂProjectÂ means a complete unit, improvement or development. It includes, among other things, power houses, water wheels, conduits or pipes, dams and appurtenant works and structures, storage, diverting or forebay reservoirs connected therewith, and primary lines transmitting power to the point of junction with a distributing system, or with any interconnected primary system, miscellaneous works and structures used in connection with the unit or any part thereof, rights of way, lands, flowage rights and all other properties, rights and structures necessary or appropriate in the use, operation and maintenance of any such unit. [Amended by 1985 c.673 Â§139; 1995 c.229 Â§1]

Â Â Â Â Â  543.012 Applicability of chapter to reauthorization of existing hydroelectric project. (1) Except for the provisions of ORS 543.300, 543.310, 543.430, 543.440, 543.610, 543.650 to 543.685, 543.710, 543.720, 543.730 and 543.990, nothing in this chapter shall apply to the reauthorization of an existing project.

Â Â Â Â Â  (2) All references in ORS 543.300, 543.310, 543.430, 543.440, 543.610, 543.650 to 543.685, 543.710, 543.720, 543.730 and 543.990 to a license or a license issued under ORS 543.010 to 543.610 also shall be considered a reference to a water right issued under ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 and ORS chapter 543A. [1997 c.449 Â§42]

Â Â Â Â Â  543.015 Policy. The Legislative Assembly declares that it is the policy of the State of Oregon:

Â Â Â Â Â  (1) To protect the natural resources of this state from possible adverse impacts caused by the use of the waters of this state for the development of hydroelectric power.

Â Â Â Â Â  (2) To permit siting of hydroelectric projects subject to strict standards established to protect the natural resources of Oregon.

Â Â Â Â Â  (3) To require the Water Resources Commission, the Energy Facility Siting Council, the Department of Environmental Quality and other affected state agencies to participate to the fullest extent in any local, state or federal proceedings related to hydroelectric power development in order to protect the natural resources of Oregon. [1985 c.569 Â§2]

Â Â Â Â Â  543.017 Minimum standards for development of hydroelectric power; public interest considerations; rules. (1) In order to carry out the policy set forth in ORS 543.015, the following minimum standards shall apply to any action of the Water Resources Commission relating to the development of hydroelectric power in Oregon:

Â Â Â Â Â  (a) The anadromous salmon and steelhead resources of Oregon shall be preserved. The commission shall not approve activity that may result in mortality or injury to anadromous salmon and steelhead resources or loss of natural habitat of any anadromous salmon and steelhead resources except when an applicant proposes to modify an existing facility or project in such a manner that can be shown to restore, enhance or improve anadromous fish populations within that river system.

Â Â Â Â Â  (b) Any activity related to hydroelectric development shall be consistent with the provisions of the Columbia River Basin Fish and Wildlife Program providing for the protection, mitigation and enhancement of the fish and wildlife resources of the region as adopted by the Pacific Northwest Electric Power and Conservation Planning Council pursuant to Public Law 96-501.

Â Â Â Â Â  (c) Except as provided in this paragraph, no activity may be approved that results in a net loss of wild game fish or recreational opportunities. If a proposed activity may result in a net loss of any of the above resources, the commission may allow mitigation if the commission finds the proposed mitigation in the project vicinity is acceptable. Proposed mitigation which may result in a wild game fish population or the fishery the wild game fish population provides, being converted to a hatchery dependent resource is not acceptable mitigation. A water dependent recreational opportunity must be mitigated by another water dependent recreational opportunity. Mitigation of water dependent recreational opportunities which, in the judgment of the commission, are of statewide significance with a recreational opportunity that is readily available on other waters of this state is not acceptable mitigation. In deciding whether mitigation is acceptable, the commission shall consult with other local, state and federal agencies.

Â Â Â Â Â  (d) Other natural resources in the project vicinity including water quality, wildlife, scenic and aesthetic values, historic, cultural and archaeological sites, shall be maintained or enhanced. No activity may be approved which, in the judgment of the commission after balancing gains and losses to all affected natural resources, may result in a net loss of natural resources. In determining whether the proposed activity may result in a net loss of natural resources, the commission may consider mitigation if the commission determines the proposed mitigation in the project vicinity is acceptable. Mitigation may include appropriate measures considered necessary to meet the net loss standard. In determining whether mitigation is acceptable the commission shall consult with appropriate state, federal and local agencies.

Â Â Â Â Â  (e) In determining whether it is in the public interest to allocate water for a proposed hydroelectric development, the commission shall consider present and future power needs and shall make a finding on the need for the power. For a hydroelectric project with a nominal electric generating capacity of 25 megawatts or more, the Water Resources Commission shall consider any recommendation by the Energy Facility Siting Council. The Energy Facility Siting CouncilÂs recommendation shall be based solely on information contained in the hearing record of the Water Resources Commission. The commissionÂs order on the proposed hydroelectric development shall describe the Energy Facility Siting CouncilÂs recommendations on the need for the power. If the commissionÂs decision on the need for power is contrary to the Energy Facility Siting CouncilÂs recommendation, the commissionÂs order shall explain the commissionÂs failure to follow the recommendation of the Energy Facility Siting Council. The commission also shall consult with the Energy Facility Siting Council on other matters within the expertise of the Energy Facility Siting Council.

Â Â Â Â Â  (2) The commission shall adopt all necessary rules to carry out the policy set forth in ORS 543.015 and to implement the minimum standards set forth in subsection (1) of this section. In the absence of implementing rules, any action of the commission relating to hydroelectric development shall comply with the standards as set forth in this section.

Â Â Â Â Â  (3) Nothing in this section limits the authority of any state agency to make recommendations regarding appropriate license conditions during the consideration of the issuance of a license or permit for an existing hydroelectric project.

Â Â Â Â Â  (4) The Water Resources Department and other state agencies shall not apply subsections (1) and (2) of this section to existing water rights or state licenses for existing hydroelectric facilities until January 1, 1998. [1985 c.569 Â§3; 1993 c.544 Â§6; 1995 c.229 Â§2]

Â Â Â Â Â  543.020 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.030 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.040 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.050 Powers of Water Resources Commission as to permits, licenses, investigations, reports, forms and examination of records. The Water Resources Commission may:

Â Â Â Â Â  (1) Issue preliminary permits, as provided in ORS 543.210 to 543.250, to any person qualified to become a licensee.

Â Â Â Â Â  (2) Issue licenses, as provided in ORS 543.260, to citizens of the United States, associations of citizens, or private corporations organized under the laws of the United States or any state of the United States, to appropriate, initiate, perfect, acquire and hold the right to the use of waters within the state, including waters over which the state has concurrent jurisdiction, and to construct, operate and maintain dams, reservoirs, power houses, conduits, transmission lines, and all other works and structures necessary or convenient for the use of the waters in the generation and utilization of electricity.

Â Â Â Â Â  (3) Conduct investigations and collect information the commission considers necessary or useful for the purposes of ORS 543.010 to 543.610 and cooperate with the federal government and adjoining states concerning all such matters, particularly with reference to waters forming the boundary between this state and another state.

Â Â Â Â Â  (4) Prescribe the forms of all accounts, records and memoranda to be kept by licensees under ORS 543.010 to 543.610.

Â Â Â Â Â  (5) Examine at any time all accounts, books of account and documents and data related to the business of a licensee under ORS 543.010 to 543.610; and require a licensee to submit, whenever required by the commission, reports and statements under oath containing information as to assets, liabilities, capitalization, gross receipts, interest and dividend requirements, interest due and paid, amortization and other reserves, net investment, cost of any project constructed, maintained or operated, in whole or in part, cost of maintenance, operation, renewals, replacements, cost of production, transmission, distribution and sale of electricity, and other data as the commission may require.

Â Â Â Â Â  (6) Perform all acts, exercise all powers and issue all orders which, in the judgment and discretion of the commission, are necessary to effectuate the purposes of ORS 543.010 to 543.610. [Amended by 1955 c.673 Â§3; 1955 c.707 Â§39; 1961 c.224 Â§13; 1985 c.673 Â§140; 1995 c.229 Â§3]

Â Â Â Â Â  543.055 Hearings and witnesses. (1) The Water Resources Commission may hold hearings and take testimony orally, by deposition or in such other form as the commission considers satisfactory, either within or without this state. The Water Resources Commission may require, by subpoena, the attendance of witnesses and the production of documentary evidence.

Â Â Â Â Â  (2) An administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605, shall conduct any contested case hearing that the commission is required or permitted by law to hold. The administrative law judge has the same powers with respect to the conduct of the hearing as are granted by law to the commission, including the taking of testimony, the signing and issuance of subpoenas and the administering of oaths and affirmations to witnesses. The administrative law judge shall keep a record of the proceedings on the hearing and shall transmit such record to the commission.

Â Â Â Â Â  (3) The commission may designate any person to take the testimony, affidavit or deposition of a witness. The person so designated may administer an oath or affirmation to any such witness and take the testimony thereof in accordance with such rules as the commission may prescribe.

Â Â Â Â Â  (4) Witnesses appearing before the commission or any person designated by the commission to take testimony shall be paid the fees and mileage provided for witnesses in ORS 44.415 (2). [1955 c.673 Â§2; 1961 c.224 Â§14; 1985 c.673 Â§141; 1989 c.980 Â§15; 1999 c.849 Â§Â§112,113; 2003 c.75 Â§46]

Â Â Â Â Â  543.060 Investigations; access to project, maps, books and other project data. The Water Resources Commission, the Water Resources Director or any employee of the Water Resources Department, at all reasonable times, shall have free access to any project, addition or betterment during or after construction or acquisition, and to all maps, plans, profiles, estimates, engineersÂ reports, books, accounts, records and other data relating to the project. [1985 c.673 Â§142]

Â Â Â Â Â  543.070 [Repealed by 1975 c.581 Â§29]

HYDROELECTRIC PROJECT FEES

Â Â Â Â Â  543.075 Definitions for ORS 543.075 to 543.092. As used in ORS 543.075 to 543.092:

Â Â Â Â Â  (1) Â1998 dollarÂ means a dollar amount that when adjusted for inflation or deflation equals the value of a dollar in 1998.

Â Â Â Â Â  (2) ÂHolderÂ means a person authorized to operate a hydroelectric project under the authority of either a time-limited water right, a certificated water right or a pre-1909 uncertificated claim. ÂHolderÂ includes licensees, power claimants, uncertificated claimants and water right certificants.

Â Â Â Â Â  (3) ÂLicenseeÂ means a person authorized to operate a hydroelectric project through the means of a license containing a time-limited water right.

Â Â Â Â Â  (4) ÂPower claimantÂ means a person authorized to operate a hydroelectric project through the means of a water right that does not expire.

Â Â Â Â Â  (5) ÂReauthorizeÂ means the process by which a hydroelectric project holding a time-limited hydroelectric license acquires new authorization to continue operating for an additional fixed amount of time according to ORS chapter 543A.

Â Â Â Â Â  (6) ÂRelicenseÂ means the process by which the Federal Energy Regulatory Commission issues a new license to allow a hydroelectric project to continue operating past the expiration date of its current license.

Â Â Â Â Â  (7) ÂTeamÂ means a Hydroelectric Application Review Team created pursuant to ORS 543A.035, 543A.075 or 543A.300.

Â Â Â Â Â  (8) ÂUncertificated claimantÂ means a person authorized to operate a hydroelectric project through the means of an uncertificated claim established prior to 1909.

Â Â Â Â Â  (9) ÂWater right certificantÂ means a person authorized to operate a hydroelectric project through the means of a time-limited certificated water right. [1999 c.873 Â§4]

Â Â Â Â Â  543.078 Annual fee for hydroelectric project. (1) On or before January 1 of each year, each holder shall pay to the State of Oregon an annual fee for each hydroelectric project that is subject to this section. The annual fee required by this section shall be based on the theoretical horsepower specified in the water right for each project.

Â Â Â Â Â  (2) The amount of the annual fee required under subsection (1) of this section shall be determined in the following manner:

Â Â Â Â Â  (a) Subject to the schedule set forth in subsection (3) of this section, each holder shall pay an amount, in 1998 dollars, equal to $0.405 per theoretical horsepower covered by the water right for the holderÂs hydroelectric project. The annual fee may be set forth in the water right or may be established by order of the Water Resources Director and shall be adjusted annually for inflation according to rules established by the Water Resources Commission. The annual fee also may be adjusted through the periodic review process established in ORS 543.085.

Â Â Â Â Â  (b) Each holder of a hydroelectric project that produces 123.5 theoretical horsepower or less shall pay an annual fee of $50 for that project.

Â Â Â Â Â  (3) The fee determined in subsection (2) of this section shall apply to a project on the January 1 following the occurrence of an event enumerated as follows:

Â Â Â Â Â  (a) A licensee or water right certificant shall begin to pay the annual fee after the final order for the reauthorized water right is issued under ORS 543A.130.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a licensee holds, on October 23, 1999, an original state hydroelectric license for which the original expiration date was or is more than five years after the expiration date of the original Federal Energy Regulatory Commission license for the project, the licensee shall begin payment of the annual fee established under this section after the expiration date of the original state hydroelectric license.

Â Â Â Â Â  (c) A power claimant, or uncertificated claimant, licensed by the Federal Energy Regulatory Commission shall begin to pay the annual fee after the Federal Energy Regulatory Commission issues a new license. A power claimant or uncertificated claimant that received a new license from the Federal Energy Regulatory Commission within 10 years prior to October 23, 1999, shall begin to pay the annual fee on January 1, 2000.

Â Â Â Â Â  (d) A power claimant, or uncertificated claimant, whose project is exempted from licensure by the Federal Energy Regulatory Commission or not licensed by the Federal Energy Regulatory Commission shall begin paying the annual fee under this section on January 1, 2008, for that project.

Â Â Â Â Â  (4) No fee shall be assessed under ORS 543.710 for a project subject to an annual fee under this section. [1999 c.873 Â§5]

Â Â Â Â Â  543.080 Project specific fees; summary of project specific expenditures. (1) In addition to the annual fee set forth in ORS 543.078, a holder may be required to pay project specific fees.

Â Â Â Â Â  (2) Project specific fees are fees that compensate a state agency for the agencyÂs reasonable and necessary oversight of a holderÂs implementation of the protection, mitigation and enhancement measures included in a water right for the project, a certificate issued pursuant to ORS 468B.040 or 468B.045 or a Federal Energy Regulatory Commission license.

Â Â Â Â Â  (3) Project specific fees shall be considered at the time of reauthorization or relicensing of a hydroelectric project and, if needed, shall be established before the proposed final order is issued under ORS 543A.115, and shall be included in the reauthorized water right or the certificate issued pursuant to ORS 468B.040 or 468B.045. In the case of power claims and uncertificated claims, project specific fees shall be considered at the time of relicensing and, if needed, shall be included in an order of the Water Resources Director amending the claim pursuant to ORS 543.092 or in a certificate issued for the project pursuant to ORS 468B.040 or 468B.045.

Â Â Â Â Â  (4) The need for, and amount of, a project specific fee shall be based upon the following factors:

Â Â Â Â Â  (a) Experimental or unproven nature of the proposed mitigation;

Â Â Â Â Â  (b) Significance of the resource affected;

Â Â Â Â Â  (c) Need for ongoing agency involvement in reviewing the effectiveness of the proposed measure;

Â Â Â Â Â  (d) Need for agency personnel to perform field work or research efforts; and

Â Â Â Â Â  (e) Overall nature of the protection, mitigation or enhancement measures, including but not limited to consideration of whether the measure is simple, complex, closed-ended or adaptive and whether the measure is determined solely by the holder or by an agency or public committee.

Â Â Â Â Â  (5) A project specific fee may not be assessed for:

Â Â Â Â Â  (a) Work on projects other than the project for which the fee is established;

Â Â Â Â Â  (b) Work that is paid for by the annual hydroelectric fee;

Â Â Â Â Â  (c) Development of statewide hydroelectric policy;

Â Â Â Â Â  (d) Coordination of statewide activities within an agency;

Â Â Â Â Â  (e) Costs to the agency of Attorney General assistance associated with ongoing litigation; or

Â Â Â Â Â  (f) Routine monitoring of compliance with nonadaptive management provisions of the water right, an uncertificated claim, a certificate issued pursuant to ORS 468B.040 or 468B.045 or a Federal Energy Regulatory Commission license.

Â Â Â Â Â  (6) A project specific fee shall be time-limited. One year before expiration of a project specific fee, the holder and any affected agency shall review the need, if any, to modify, extend or terminate the project specific fee. After such review, the agency shall propose a fee modification, extension or termination. Any dispute regarding the proposed fee action shall be referred to an independent fact finder selected by mutual agreement, whose costs shall be borne one-half by the holder and one-half by the agency. The fact finder shall review whether the proposed fee action is appropriate under and consistent with the criteria set forth in subsections (2), (4) and (5) of this section. The fact finder shall not review the substance of the protection, mitigation and enhancement measures contained in the water right, the uncertificated claim, the certificate issued pursuant to ORS 468B.040 or 468B.045 or the Federal Energy Regulatory Commission license. The fact finder shall forward its determination in writing to the holder and agency. Upon receipt and consideration of the fact finderÂs determination, the agency shall notify the holder whether the project specific fee is modified, extended or terminated. If the holder is dissatisfied with the fee action, the holder may request administrative or judicial review in accordance with statutes or rules applicable to a particular agencyÂs fee action. The written determination of the fact finder shall be admissible in any such administrative or judicial hearing. Notwithstanding any other law, a presumption shall exist in favor of the determination of the fact finder and the burden shall be on the party seeking a fee action contrary to the determination of the fact finder to demonstrate that a different fee action is justified under this section.

Â Â Â Â Â  (7) Subject to subsections (2) to (5) of this section, the amount of a project specific fee shall be established based on an estimate of the cost to the agency of the labor, supplies and overhead expended by the agency in providing reasonable and necessary oversight of a holderÂs implementation of the protection, mitigation and enhancement measures included in the water right, the uncertificated claim, the certificate issued pursuant to ORS 468B.040 or 468B.045 or the Federal Energy Regulatory Commission license. The estimate used to derive a project specific fee amount shall be determined by using increments of not more than 0.25 full-time equivalents.

Â Â Â Â Â  (8) A project specific fee shall be payable after issuance of the final order pursuant to ORS 543A.130, or in the case of power claimants and uncertificated claimants, after the issuance of either the directorÂs order or a certificate issued for the project pursuant to ORS 468B.040 or 468B.045. A project specific fee shall be paid in increments that are reasonably related to the work to be performed and set forth in the final order, certificate issued pursuant to ORS 468B.040 or 468B.045 or the directorÂs order.

Â Â Â Â Â  (9) Each agency receiving project specific fees shall, on a biennial basis, provide the holder paying the fees with a summary of project specific expenditures. [1999 c.873 Â§6]

Â Â Â Â Â  543.082 Invoice for fees; overdue fee; interest on delinquent fees. (1) At least 45 days before the fees required under ORS 543.078 or 543.080 become due, the Water Resources Department shall issue invoices to the holder for each fee.

Â Â Â Â Â  (2) If any holder fails to pay the fees required under ORS 543.078 or 543.080 within 15 days after the date specified in the invoice, the department shall notify the holder of the amount and nature of the overdue fee. Any such notice shall be sent to the holder by certified mail and shall include notification that the holder has 30 days from the date of the certified delivery of the notice to pay the overdue fee or the holder shall be subject to the late payment penalty provisions of subsection (3) of this section.

Â Â Â Â Â  (3) Any fee that is not paid within 30 days of the date a holder receives certified delivery of the notice required under subsection (2) of this section shall be considered delinquent and shall be increased by 25 percent. In addition, the state shall have a preference lien for any such fee, together with interest at the rate of 10 percent per annum from the date of delinquency, upon the property of the holder used, or necessary for use, in the development of the water right, together with any improvements erected on the property for such development. Upon notice from the Water Resources Commission, the Attorney General shall foreclose the lien and collect the amount due, as provided in this section, in the same manner as other liens on real property are foreclosed.

Â Â Â Â Â  (4) The remedy set forth in subsection (3) of this section is in addition to any other remedy provided by law for the collection of moneys or for noncompliance with a condition of a water right order, uncertificated claim or certification under ORS 468B.040 or 468B.045. [1999 c.873 Â§7]

Â Â Â Â Â  543.085 Periodic review of annual fee. (1) The Water Resources Director shall appoint a review panel to review the amount of the annual fee established under ORS 543.078 in 2003 and 2009 and every eight years thereafter. The review panel shall consist of at least one representative from the following and others at the directorÂs discretion:

Â Â Â Â Â  (a) The Department of Environmental Quality;

Â Â Â Â Â  (b) The State Department of Fish and Wildlife;

Â Â Â Â Â  (c) The Public Utility Commission;

Â Â Â Â Â  (d) The Water Resources Department;

Â Â Â Â Â  (e) Investor owned utilities;

Â Â Â Â Â  (f) Publicly owned utilities;

Â Â Â Â Â  (g) Municipalities;

Â Â Â Â Â  (h) Environmental organizations;

Â Â Â Â Â  (i) Agricultural organizations; and

Â Â Â Â Â  (j) Nonutility owners of hydroelectric projects.

Â Â Â Â Â  (2) All holders paying annual fees under ORS 543.078 shall be notified by the Water Resources Department at least 60 days in advance of the meeting of the review panel established in subsection (1) of this section, and provided the opportunity to submit comments to the panel.

Â Â Â Â Â  (3) Any periodic review conducted under subsection (1) of this section shall evaluate each agencyÂs hydroelectric program to determine if current staffing levels, activities and funding are appropriate to fulfill program objectives. There shall be a presumption that the fee should not change. To overcome the presumption and alter the existing fee, the panel must find compelling reasons for alteration and must reach unanimous consent on the new fee. If the presumption is overcome, upon completion of the review process the director shall either adjust the annual fee as recommended by the panel or elect not to adjust the fee. Any change in the annual fee as a result of this section shall become effective on the January 1 following the directorÂs action. The director shall notify all holders of any change in the annual fee and the effective date of such change. [1999 c.873 Â§8]

Â Â Â Â Â  543.088 Payment of costs or fee for reauthorization or relicensing of project. (1) Notwithstanding ORS 543A.405 and 543A.410, during each year of the interim period established in subsection (2) of this section, any licensee or water right certificant seeking reauthorization of a state water right to operate a federally licensed hydroelectric project shall pay the greater of:

Â Â Â Â Â  (a) The actual cost of the Hydroelectric Application Review TeamÂs reauthorization activities for the year in question as established pursuant to ORS 543A.405 and 543A.410; or

Â Â Â Â Â  (b) 12.5 cents per theoretical horsepower as specified in the water right for each project under consideration for reauthorization. This amount shall be calculated in 1998 dollars.

Â Â Â Â Â  (2) For any project, the interim period referred to in subsection (1) of this section shall begin on the January 1 immediately following submission to the Water Resources Department of a proposed final order for reauthorization of the project under ORS 543A.115 (2). For any project, the interim period referred to in subsection (1) of this section shall end on December 31 of the year the department issues a final order on reauthorization of the project pursuant to ORS 543A.130.

Â Â Â Â Â  (3) Notwithstanding ORS 543.090, during each year of the interim period established in subsection (4) of this section, any power claimant or uncertificated claimant seeking to relicense a federally licensed hydroelectric project shall pay the greater of:

Â Â Â Â Â  (a) The actual cost of the teamÂs relicensing activities for the year in question as established pursuant to ORS 543.090; or

Â Â Â Â Â  (b) 12.5 cents per theoretical horsepower as specified in the water right for each project under consideration for relicensing. This amount shall be calculated in 1998 dollars.

Â Â Â Â Â  (4) For any project, the interim period referred to in subsection (3) of this section shall begin on the January 1 immediately following issuance of an annual license for the project by the Federal Energy Regulatory Commission. For any project, the interim period referred to in subsection (3) of this section shall end on December 31 of the year the Federal Energy Regulatory Commission issues a new license for the project.

Â Â Â Â Â  (5) The Water Resources Department shall reimburse a participating agency for costs incurred in the agencyÂs review of a project during the year for which the fees are collected. Such costs shall not include expenses of other state agencies for which a fee is otherwise collected under state law. Any fees collected under subsection (1) or (3) of this section in excess of the teamÂs actual cost of evaluation of the project for the year shall be distributed according to ORS 536.015.

Â Â Â Â Â  (6) No fee shall be charged under this section unless the project is a federally licensed project.

Â Â Â Â Â  (7) No fee shall be charged pursuant to subsection (1) of this section unless the Hydroelectric Application Review Team proposes to reauthorize the water right for the project in the proposed final order submitted to the Water Resources Department under ORS 543A.115 (2).

Â Â Â Â Â  (8) Water right certificants and licensees with water rights or licenses that expire more than five years after the original federal license for the project expires shall not begin paying fees assessed under this section until after the expiration date of the original state hydroelectric license or water right. [1999 c.873 Â§9]

Â Â Â Â Â  543.090 Payment of expenses of Hydroelectric Application Review Team for project operating under federal license and state power claim or uncertificated claim. (1) Any project operating under a hydroelectric license issued by the Federal Energy Regulatory Commission and concurrently operating under the authority of a power claim or uncertificated claim shall pay all expenses related to the review and decision of a Hydroelectric Application Review Team established under ORS 543A.075 that:

Â Â Â Â Â  (a) Are incurred by the team and any agency participating as part of the team in the federal relicensing process; and

Â Â Â Â Â  (b) Are not otherwise covered by the reauthorization fee paid under ORS 543A.415.

Â Â Â Â Â  (2) Not later than six years before the expiration of a hydroelectric license issued by the Federal Energy Regulatory Commission to any project operating concurrently under the authority of a power claim or uncertificated claim, the Water Resources Department shall contact the holder to schedule a consultation meeting regarding expected fees to be incurred by the Hydroelectric Application Review Team.

Â Â Â Â Â  (3) Relicensing fees shall be calculated and assessed according to the terms and conditions set forth in ORS 543A.405 and 543A.410 for application fees. [1999 c.873 Â§10]

Â Â Â Â Â  543.092 Amendment of hydroelectric water right or claim; rules; unilateral amendment of power claim or uncertificated claim to assess project specific fees. (1) Upon the request of the holder and the approval of the Water Resources Department, a hydroelectric water right or claim may be amended.

Â Â Â Â Â  (2) The Water Resources Department shall develop rules governing the process by which a hydroelectric water right or claim may be amended. Any amendments under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be consistent with the final unified state position for the project;

Â Â Â Â Â  (b) Be consistent with the requirements of ORS chapter 543A;

Â Â Â Â Â  (c) Cause no injury to other water rights; and

Â Â Â Â Â  (d) Allow for public participation in the amendment process.

Â Â Â Â Â  (3) The Water Resources Director may unilaterally amend a power claim or uncertificated claim in order to assess project specific fees under ORS 543.080. [1999 c.873 Â§11]

Â Â Â Â Â  543.095 Challenges to certain statutes related to hydroelectric projects. (1) As used in this section, ÂpersonÂ has the meaning given that term in ORS 174.100.

Â Â Â Â Â  (2) No person shall be estopped or precluded from challenging the constitutionality or validity of any provision of chapter 449, Oregon Laws 1997, or the provisions of chapter 873, Oregon Laws 1999, as a result of having received or sought benefits under, complied with, paid fees under or filed an application under those statutes, or as a result of having participated in their drafting, enactment or implementation.

Â Â Â Â Â  (3) Nothing in this section shall be construed to imply that a person is estopped or precluded from challenging the validity or constitutionality of any statute as a result of having participated in the drafting, enactment or implementation of the legislation that resulted in the enactment of such statute. [1999 c.873 Â§29]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 873, Oregon Laws 1999,Â for the words Âthis 1999 ActÂ in section 29, chapter 873, Oregon Laws 1999, compiled as 543.095. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1999 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  Note: 543.095 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPROPRIATION OF WATER FOR POWER; APPLICATION OF LAW

Â Â Â Â Â  543.110 Appropriation and use of water for power is governed by this chapter. After February 26, 1931, no right to appropriate or to use the waters of the lakes, rivers, streams or other bodies of water within this state, including water over which this state has concurrent jurisdiction, in connection with the development of any water power project for the generation of electricity, shall be initiated, perfected, acquired or held, except for and during the periods or extensions thereof stated in ORS 543.010 to 543.610, and pursuant to the provisions thereof.

Â Â Â Â Â  543.120 Water power projects to be in conformity with this chapter. After February 26, 1931, no water power project involving the use of the waters of lakes, rivers, streams or other bodies of water within this state, including waters over which this state has concurrent jurisdiction, for the generation of electricity, shall be begun or constructed except in conformity with the provisions of ORS 543.010 to 543.610.

Â Â Â Â Â  543.130 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.135 [1961 c.100 Â§Â§2,3; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  543.140 Projects or developments constructed by federal government excepted from law. The provisions of ORS 543.010 to 543.610 shall not apply to any water power project or development constructed by the United States.

Â Â Â Â Â  543.150 Municipal corporations and utility districts; applicability of laws; powers of commission respecting districts. The provisions of ORS 543.010, 543.050, 543.210, 543.220, 543.250, 543.260 and 543.290 to 543.610 shall not apply to cities, towns or other municipal corporations of this state, including utility districts organized under section 12, Article XI, Oregon Constitution, and legislation enacted thereunder; saving, however, to such cities, towns and other municipal corporations the rights and preferences specified in ORS 543.260, 543.270 and 543.610. The Water Resources Commission shall exercise the powers in relation to utility districts as may be conferred upon the commission by any legislation providing for the creation of such utility districts. [Amended by 1985 c.673 Â§144; 1991 c.869 Â§7]

Â Â Â Â Â  543.160 Hydroelectric facility on North Santiam River prohibited; exception. (1) No person shall construct or maintain, and no officer or agency of the state shall issue any permit for the construction or maintenance of any hydroelectric facility or structure on the North Santiam River between river mile 27 and Big Cliff Dam.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section applies to any hydroelectric facility or structure constructed on the North Santiam River prior to October 15, 1983, to the historic uses of such a hydroelectric facility or structure or to the repair or reconstruction of such a hydroelectric facility or structure at the present site. [1983 c.418 Â§Â§1,2]

Â Â Â Â Â  Note: 543.160 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.165 Hydroelectric facility on part of Deschutes River prohibited. No person, state agency, local government, district or municipal corporation shall construct, and no officer or agency of the state shall issue any permit for the construction of any hydroelectric facility or structure on the Deschutes River between river mile 172 below Lava Island Falls and river mile 227 below but not including Wickiup Dam. [1985 c.560 Â§1]

Â Â Â Â Â  Note: 543.165 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.170 Hydroelectric facility on Squaw Creek prohibited. No person, state agency, local government, district or municipal corporation shall construct or maintain, and no officer or agency of the state shall issue any permit for the construction or maintenance of any hydroelectric facility or structure on Squaw Creek. [1985 c.560 Â§2]

Â Â Â Â Â  Note: 543.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.175 Hydroelectric facility on Deschutes River within City of Bend prohibited; exception. (1) Except as provided in subsection (2) of this section, no person, state agency, local government, district or municipal corporation shall construct or maintain, and no officer or agency of the state shall issue any permit for the construction or maintenance of any hydroelectric facility or structure on that portion of the Upper Deschutes River situated within the city limits of the City of Bend except for a facility that meets all of the following criteria:

Â Â Â Â Â  (a) The facility is located on an existing irrigation diversion facility or structure constructed by persons.

Â Â Â Â Â  (b) The operation of the facility would not require any water in addition to water appropriated for irrigation purposes.

Â Â Â Â Â  (c) Operation of the facility would be limited to the period of time during which water is diverted for irrigation purposes and the diversion would not be extended for the purpose of hydroelectric power generation.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to the construction and maintenance of or the issuance of a permit for a hydroelectric facility or structure for which the hearing record is closed on or before the July 12, 1985, whether or not the record is later reopened by or at the direction of the Water Resources Commission for any reason.

Â Â Â Â Â  (3) As used in this section, ÂUpper Deschutes RiverÂ means that portion of the mainstem Deschutes River between the North Canal Dam at approximately river mile 165 and the head waters of the Deschutes River. [1985 c.560 Â§3]

Â Â Â Â Â  Note: 543.175 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PRELIMINARY PERMITS; LICENSES

Â Â Â Â Â  543.210 Preliminary permits; application; contents; fee. (1) Any person who proposes to operate a hydroelectric project in Oregon shall apply for a state preliminary permit. Any person who applies to the Federal Energy Regulatory Commission for a preliminary permit to operate a hydroelectric project shall, at the same time, apply for a state preliminary permit. The Water Resources Commission may issue a preliminary permit to any person possessing the qualifications of a licensee as specified in ORS 543.010 to 543.610.

Â Â Â Â Â  (2) The application for a preliminary permit shall set forth:

Â Â Â Â Â  (a) The name and post-office address of the applicant;

Â Â Â Â Â  (b) The approximate site of any proposed dam or diversion;

Â Â Â Â Â  (c) The amount of water in cubic feet per second;

Â Â Â Â Â  (d) The theoretical horsepower; and

Â Â Â Â Â  (e) Any other data the commission may by rule require.

Â Â Â Â Â  (3) Upon receipt of an application for a preliminary permit the commission shall indorse on the application the date of receipt, and keep a record of the receipt of the application. The date so indorsed shall determine the priority of the use of water initiated under the provisions of ORS 543.010 to 543.610.

Â Â Â Â Â  (4) At the time of filing application for preliminary permit the applicant shall pay to the state the portion of the total project fee required in ORS 543.280, to cover costs of recording, publishing notices and making investigations necessary to determine whether or not a preliminary permit should be granted. [Amended by 1961 c.224 Â§15; 1985 c.673 Â§147; 1991 c.869 Â§8]

Â Â Â Â Â  543.220 Notice of filing of application; waiting period. (1) Whenever an application is made for a preliminary permit and after said application has been referred to hearing, the Water Resources Commission shall give written notice of the filing of the application to:

Â Â Â Â Â  (a) Any municipality or other person or corporation which, in the judgment of the commission, is likely to be interested in or affected by the proposed project; and

Â Â Â Â Â  (b) The owner of any land that is:

Â Â Â Â Â  (A) Adjacent to any portion of the stream in which the quantity of water will be decreased by the project; or

Â Â Â Â Â  (B) Adjacent to the site of the proposed project.

Â Â Â Â Â  (2) The commission shall also publish notice of the application once each week for at least four successive weeks and for such further time, if any, as the commission shall determine, in a newspaper of general circulation in each county in which the project covered by the application is located.

Â Â Â Â Â  (3) No application for the appropriation or use of water for the development of 1,000 theoretical horsepower or more shall be granted until at least six months after the application for a preliminary permit has been filed. [Amended by 1961 c.224 Â§16; 1975 c.581 Â§27; 1985 c.569 Â§23]

Â Â Â Â Â  543.225 Hearing on application; notice; policy. (1) The Water Resources Commission shall conduct a public hearing on any application or amended application for a preliminary permit or for a license for a major project of more than 100 theoretical horsepower and an application for preliminary permit or license for a minor project of less than 100 theoretical horsepower if the commission concludes it is in the public interest to do so.

Â Â Â Â Â  (2) The commission shall give proper notice of the public hearing on an application under subsection (1) of this section, to the applicant and to each protestant, if any. After the hearing, if the commission determines that the proposed project does not comply with the standards set forth in ORS 543.017 or rules adopted by the commission under ORS 543.017, or would otherwise impair or be detrimental to the public interest so far as the coordinated, integrated state water resources policy is concerned, it shall enter an order rejecting the application or requiring its modification to conform to the public interest, to the end that the highest public benefit may result from the proposed project. The order may set forth any or all of the provisions or restrictions to be included in a preliminary permit or license concerning the use, control and management of the water to be appropriated for the project, including, but not limited to, a specification of reservoir operation and minimum releases to protect the public interest.

Â Â Â Â Â  (3) In determining whether the proposed project would impair or be detrimental to the public interest, the commission shall have due regard for:

Â Â Â Â Â  (a) Conserving the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use thereof, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy formulated under ORS 536.295 to 536.350 and 537.505 to 537.534.

Â Â Â Â Â  (4) After the entry of the order specified in subsection (2) of this section, the application for a preliminary permit or for a license shall be referred to the Water Resources Director for further proceedings consistent with the commissionÂs order. [1955 c.707 Â§42; 1961 c.224 Â§17; 1975 c.581 Â§28; 1985 c.569 Â§20; 1985 c.673 Â§148]

Â Â Â Â Â  543.230 Hearings on application; rules; protest. (1) The Water Resources Commission shall, by order or rule, provide for the time and manner of hearings upon applications. However, upon request by any person made within 30 days after the Water Resources Director issues an order pertaining to cumulative impacts under ORS 543.255, the Water Resources Commission shall conduct a contested case hearing in accordance with the applicable provisions of ORS chapter 183 and any rules adopted by the commission.

Â Â Â Â Â  (2) Every application for the appropriation of water for the generation of electricity subject to the terms of ORS 543.010 to 543.610 shall be subject to protest or remonstrance on behalf of the public, or any district organized for public purposes, or any interested private person, on the ground that the proposed construction, development or improvement would damage or destroy the use or utility of the stream or other body of water involved for other beneficial purposes, including propagation of fish, scenic, aesthetic, recreational, park, highway or other beneficial use. All protests and remonstrances under this subsection must be filed with the commission within the time specified in the notice and must be in writing and verified by the parties protesting, and a certified copy thereof shall be served upon the applicant for the permit. However, in the discretion of the administrative law judge, at the time of the hearing any interested party may make an oral protest if there exists any good reason therefor, and the administrative law judge shall allow the applicant to be heard in opposition thereto. Every protest or remonstrance under this subsection which is not filed and served as required in this subsection shall be deemed waived. [Amended by 1955 c.673 Â§4; 1955 c.707 Â§40; 1961 c.224 Â§18; 1993 c.544 Â§7; 1995 c.416 Â§41; 1999 c.849 Â§115; 2003 c.75 Â§98]

Â Â Â Â Â  543.240 [Repealed by 1991 c.869 Â§15]

Â Â Â Â Â  543.250 Permit; duration; transfer; cancellation; priority; terms and conditions; denial. A preliminary permit may be issued for a period not exceeding a total of three years. It shall not be transferable except upon written approval of the Water Resources Commission, and may be canceled by order of the commission at any time upon proof to the commissionÂs satisfaction, after hearing, that the holder is not in good faith complying with the provisions of the permit. The holder of a preliminary permit which has not been canceled shall have priority of right to make application for a license covering the project for which the preliminary permit was issued, within the term of the permit or any lawful extension thereof. Except as otherwise specified in ORS 543.010 to 543.610, the commission may fix the terms and conditions of any preliminary permit issued thereunder, and each preliminary permit issued shall set forth all the terms and conditions. The commission may decline to grant any application for a preliminary permit. [Amended by 1985 c.673 Â§149; 1993 c.63 Â§1]

Â Â Â Â Â  543.255 Determination of cumulative impacts of proposed hydroelectric power projects; consolidated review; applicability. (1) Whenever the Water Resources Department receives an application to appropriate water for a new hydroelectric project under ORS 537.140 to 537.320 or for a hydroelectric permit or license under ORS 543.010 to 543.610, the department shall determine whether the impacts of the project would be cumulative with:

Â Â Â Â Â  (a) Impacts of other proposed hydroelectric projects for which an application is pending before the department; or

Â Â Â Â Â  (b) Existing hydroelectric projects in the same river basin.

Â Â Â Â Â  (2) If the department determines that there is no possibility that the hydroelectric projects proposed in pending applications or existing projects may have cumulative effects, the Water Resources Director shall issue an order setting forth the departmentÂs determination that there are no cumulative effects and the departmentÂs decision that consolidated review is not required.

Â Â Â Â Â  (3) If the department determines that pending applications or existing projects may have cumulative effects, the Water Resources Commission shall conduct a consolidated review before approving any application in the affected river basin. A consolidated review process shall be conducted as a contested case hearing under the applicable provisions of ORS chapter 183 and shall include a study of the individual and cumulative effects of proposed hydroelectric projects for which applications are pending before the department and existing hydroelectric projects. In its final order on an application, the commission or the department shall include its findings on cumulative impacts. The findings of the commission or department under this section must be sufficient to support the departmentÂs decision to approve or deny an application.

Â Â Â Â Â  (4) Any application for a project in the same river basin filed after the commission begins a consolidated review contested case hearing shall not be reviewed until the commission has issued final findings on cumulative effects for all projects included in the consolidated review proceeding.

Â Â Â Â Â  (5) At the request of an applicant for a permit to appropriate water for a new hydroelectric project under ORS 537.140 to 537.320 or for a permit or license under ORS 543.010 to 543.610, the commission may immediately upon receiving such application begin the consolidated review proceeding under subsection (3) of this section. [1985 c.569 Â§10; 1985 c.673 Â§193; 1993 c.544 Â§8; 1995 c.229 Â§4; 1995 c.416 Â§39]

Â Â Â Â Â  543.257 Rules for implementing consolidated review process. The Water Resources Commission shall immediately initiate rulemaking proceedings according to the applicable provisions of ORS chapter 183 to implement the consolidated review process under ORS 543.255. Before adoption of the rules, the commission shall submit the rules to the Joint Legislative Committee on Water Policy for review and recommendation. [1985 c.569 Â§11; 1985 c.673 Â§194]

Â Â Â Â Â  543.260 Licenses; duration; terms and conditions; termination; denial of application; preference of municipality or utility district. (1) A license may be issued by the Water Resources Commission to any qualified person for a period not exceeding 50 years. If the project is subject to regulation by the Federal Energy Regulatory Commission, the term shall be concurrent with and expire upon expiration of the federal license for the project. Each license shall be conditioned upon acceptance by the licensee of all the terms and conditions of ORS 543.010 to 543.610, and such further terms and conditions as the commission may prescribe, not inconsistent with those sections. All such terms and conditions, and their acceptance by the licensee, shall be expressed in the license. A license may be terminated for the reasons and in the manner provided in ORS 543.010 to 543.610. The form of license containing all the terms and conditions may be set forth in the preliminary permit.

Â Â Â Â Â  (2) The commission may deny any application for a license if it appears that the applicant has failed to comply substantially with the terms and conditions of the preliminary permit or, notwithstanding the commission has issued a preliminary permit, if in the judgment of the commission the project is unfeasible or the public interest requires the denial thereof.

Â Â Â Â Â  (3) A municipal corporation or peopleÂs utility district shall be given preference on any project in the issuance of a license, upon condition that the municipal corporation or peopleÂs utility district exercising such preference right shall be required to reimburse the holder of a preliminary permit for all reasonable actual expenditures made by the holder upon the project described or referred to therein. [Amended by 1983 c.740 Â§214b; 1985 c.673 Â§150; 1995 c.229 Â§5]

Â Â Â Â Â  543.265 Testing of fish protection measures as condition for hydroelectric project permit or license; scope and cost. The Water Resources Department shall impose as a condition to any water right permit to appropriate water for hydroelectric purposes granted under ORS 537.211 or any license granted under ORS 543.260 that the person operating the hydroelectric project shall, during the operational lifetime of the project, perform or allow the State Department of Fish and Wildlife to perform, any tests or studies required by the department to evaluate the effectiveness of measures for the protection of fish. The scope and cost of these studies will be negotiated between the State Department of Fish and Wildlife and the operator. [1985 c.674 Â§6; 1987 c.158 Â§116; 1995 c.416 Â§40]

Â Â Â Â Â  Note: 543.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.270 Preference in granting permit or license; municipal use. In issuing preliminary permits, and in issuing licenses where no preliminary permit is held by an applicant for a license, preference shall be given to the application which appears to the Water Resources Commission to be best adapted to conserve and utilize the water power involved. However, any application for the use of water made by any municipal corporation of this state under any law of the state, before a preliminary permit is issued, or before a license is issued when no preliminary permit upon the proposed project has been issued, shall always have preference. [Amended by 1985 c.673 Â§151]

Â Â Â Â Â  543.280 Fee payments by licensee. (1) Any person who applies to the Federal Energy Regulatory Commission for a preliminary permit to operate a hydroelectric project shall, at the same time, apply for a state preliminary permit. An applicant for a state preliminary permit for a new hydroelectric project shall submit to the Water Resources Commission a complete copy of any application for the project filed with the Federal Energy Regulatory Commission or other federal agency. For preliminary permits, if the copy of the federal application is filed with the commission at the same time it is filed with the federal agency, at the commissionÂs discretion, such copy may fulfill the requirements of ORS 543.210, except for the fee requirement in ORS 543.210 (4).

Â Â Â Â Â  (2) An applicant for a preliminary permit or license for a project or for a permit to appropriate water for power purposes shall pay to the state a project fee based on the capacity of the project to cover costs of recording, publishing notices, conducting the hearing required by ORS 543.225 and making investigations necessary to determine whether a permit should be granted.

Â Â Â Â Â  (3) The amount of the total project fee required under subsection (2) of this section shall be:

Â Â Â Â Â  (a) For a project of less than 100 theoretical horsepower, $1,000.

Â Â Â Â Â  (b) For any project of 100 theoretical horsepower or more, an amount equal to $5,000 plus $1,000 per megawatt for each megawatt of capacity in excess of five megawatts, up to a maximum of $100,000.

Â Â Â Â Â  (4) Except for projects of less than 100 theoretical horsepower, the project fee required under subsection (2) of this section shall be payable in advance before each of four stages of project review as established by rule by the Water Resources Commission. The payment schedule shall not require the applicant to pay more than $2,500 of the project fee at the first stage of project review or more than 50 percent of the total project fee in the first two stages of the project review. For a project of less than 100 theoretical horsepower, the applicant shall pay 50 percent of the fee at the time of filing the application for a preliminary permit or application for a permit to appropriate water for power purposes and the remaining 50 percent before the commission issues a license or a water right permit. A person may withdraw an application for a hydroelectric project after any stage of project review without further payment of fees under this section.

Â Â Â Â Â  (5) In addition to the project fee required under subsection (2) of this section, any applicant for a project to be sited at a location where anadromous fish or threatened or endangered species are present shall pay a surcharge of 30 percent of the total project fee. The surcharge shall be collected in conjunction with the project fee at each stage of the project review.

Â Â Â Â Â  (6) The commission shall provide an applicant a statement itemizing the staff time, resources and costs expended to review the application at each project stage. The statement shall include the costs expended by the State Department of Fish and Wildlife and the Water Resources Department specific to the project. [Amended by 1957 c.581 Â§1; 1985 c.673 Â§152; 1991 c.869 Â§9]

Â Â Â Â Â  543.290 Filing of maps, plans, estimates and other materials; incorporation as part of license; alteration; further statements and data. The applicant for a license shall submit to and file with the Water Resources Commission:

Â Â Â Â Â  (1) All maps, plans, specifications and cost estimates as may be required by the commission for a full understanding of the proposed project. The maps, plans and specifications, when approved by the commission, shall become a part of the license, if one is issued upon the application, and thereafter no change shall be made in any such maps, plans and specifications until the proposed change has been approved by the commission. When a proposed change is approved by the commission, the changes shall become a part of the license.

Â Â Â Â Â  (2) Any further statements and data as may be required by the commission concerning the proposed project, the market to be served, the financial responsibility of the applicant, the plan of financing and any other matters deemed material by the commission. [Amended by 1985 c.673 Â§153]

Â Â Â Â Â  543.300 Conditions governing license; fees; waiver of conditions. Any license issued under ORS 543.010 to 543.610 shall take into consideration, and shall be on, the following conditions:

Â Â Â Â Â  (1) That the proposed project shall be such as, in the judgment of the Water Resources Commission, is well adapted to the development and utilization of the water power involved.

Â Â Â Â Â  (2) That the licensee shall construct and build the project according to the maps, plans and specifications filed with and approved by the commission, and within the time fixed by the license or by any lawful extension thereof.

Â Â Â Â Â  (3) The operations of the licensee so far as they affect the use, storage and discharge from storage of waters affected by the license, shall at all times be controlled by such reasonable rules as the commission may prescribe for the protection of life, health and property, and in the interest of the fullest practicable conservation and utilization of such waters for power purposes and for other beneficial public uses, including recreational purposes. The licensee shall release water from the project reservoir at such rate in cubic feet per second, or such volume in acre-feet per specified period of time, as the commission may prescribe.

Â Â Â Â Â  (4) That the licensee will maintain the project, and each part thereof, in good order and repair and in efficient operation, for the development and transmission of electricity to its reasonable capacity; shall make all necessary renewals and replacements as required; and shall maintain and operate the project, and all parts thereof, conformably to the rules of the commission not inconsistent with ORS 543.010 to 543.610.

Â Â Â Â Â  (5) That the licensee will pay to the state annually not more than $1 for each horsepower covered by the license. This sum shall constitute a first lien upon the project, which lien may be enforced by suit in equity or other appropriate proceeding, or payment thereof may be enforced by the state in an action for debt. Payment of such license fees may be waived by the commission during all or any part of the period of construction. The fees need not be uniform throughout the entire period of the license, but may be for different amounts for different periods. The amount of the license fees, within the minimum and maximum limits herein specified, shall be determined by the commission and expressed in the license.

Â Â Â Â Â  (6) Other and further conditions not inconsistent with ORS 543.010 to 543.610 as the commission may require in the public interest.

Â Â Â Â Â  (7) In issuing a license for a minor project of not more than 100 horsepower the commission may waive all or any of the conditions and requirements of ORS 543.010 to 543.610 except the period for which a license may be issued, and the annual charge as determined by the commission under subsection (5) of this section. In issuing licenses for projects in excess of 100 horsepower for which the applicants are required to secure permits and licenses from the United States as a condition precedent to the construction of the projects, the commission may waive and modify such of the terms, conditions and requirements of ORS 543.010 to 543.610, except the period for which a license may be issued and the annual charge as determined by the commission under subsection (5) of this section, as the commission, by order, after full investigation and public hearing, shall find to make impracticable the construction of such projects. During the time that a licensee is not a public utility and does not sell electric energy, and does not sell bonds or other evidences of debt against the licenseeÂs plant, the commission may waive the accounting and amortization requirements of ORS 543.010 to 543.610, even where the project involved exceeds 100 horsepower.

Â Â Â Â Â  (8) Subsection (5) of this section does not apply to a water right reauthorized pursuant to ORS chapter 543A. [Amended by 1959 c.560 Â§1; 1961 c.224 Â§19; 1985 c.673 Â§154; 1999 c.873 Â§23]

Â Â Â Â Â  543.310 Disposition of moneys collected. Except as provided in ORS 536.015, all moneys collected under the provisions of ORS 543.010 to 543.610 shall forthwith be paid to the State Treasurer and become a part of the General Fund. [Amended by 1985 c.674 Â§10; 1991 c.869 Â§10]

Â Â Â Â Â  543.320 Effect of amendment or repeal of law. The right to alter, amend or repeal ORS 543.010 to 543.610, or any part thereof, hereby is expressly reserved; but no such alteration, amendment or repeal shall affect any license theretofore issued under the provisions of ORS 543.010 to 543.610, or the rights of any licensee thereunder, unless expressly assented to by the licensee.

TIME FOR CONSTRUCTION; TERMINATION, REVOCATION OR TRANSFER OF LICENSE

Â Â Â Â Â  543.410 Construction of project; time for commencement and completion; supply of service; extension of time; nonperformance; termination of license. (1) The licensee shall commence the construction of the project works within the time fixed in the license, which shall not be more than two years from the date thereof, shall thereafter in good faith and with due diligence prosecute such construction, and shall, within the time fixed in the license, complete and put into operation such part of the ultimate development as the Water Resources Commission considers necessary to supply the reasonable needs of the then available market, and shall, from time to time thereafter construct such portion of the balance of the development as the commission directs, so as to supply adequately the reasonable market demands until development is completed.

Â Â Â Â Â  (2) The period for commencement of construction may be extended once but not longer than two additional years, and the period for the completion of construction carried on in good faith and with reasonable diligence may be extended by the commission when not incompatible with the public interests.

Â Â Â Â Â  (3) If the licensee does not commence actual construction of the project works or of any specified part of the project works, within the time prescribed in the license or as extended by the commission, then, after due notice given, the license shall, as to the project works or part of the project works, be terminated upon written order of the commission. [Amended by 1985 c.673 Â§155]

Â Â Â Â Â  543.420 Noncompletion of construction within prescribed time; judicial proceedings; sale of property; disposition of proceeds; rights of purchaser. If construction of a project under license has been begun but has not been completed within the time prescribed in the license or in any lawful extension thereof, then the Attorney General, upon request of the Water Resources Commission, shall institute proceedings in the circuit court for the county in which some part of the project is situated, for termination of the rights of the licensee under the license, the sale of the property embraced in the project, and for such other relief as the case may demand. Any judgment or decree entered in the proceeding shall provide for distribution of the proceeds of the sale to the parties equitably entitled thereto. The purchaser at any such sale shall take the property subject to all the terms and conditions of the license under which construction was begun, except insofar as they may be modified by the commission. [Amended by 1985 c.673 Â§156]

Â Â Â Â Â  543.430 Proceedings after completion of project for violation of license terms; authority of court; sale of project. The Attorney General shall, upon request of the Water Resources Commission, institute proceedings in the circuit court for the county in which any project, or the major part of a project is situated, after the project has been completed, for the purpose of revoking for violation of its terms any license issued under ORS 543.010 to 543.610, or for the purpose of correcting or remedying by injunction, mandamus or other appropriate writ or decree, any act by the licensee in violation of the terms of those sections, or of any rule or order of the commission. The court shall have jurisdiction of the proceedings and may issue and execute all necessary process to compel compliance with the terms of any license, the terms of ORS 543.010 to 543.610, the lawful orders and rules of the commission. If a decree revoking a license is entered, the court may sell the whole, or any part, of a project under the license; wind up the business of the licensee conducted in connection with the project; distribute the proceeds to the parties equitably entitled thereto; and make and enforce such further orders and decrees as equity and justice may require. At any such sale the purchaser shall take the rights and privileges belonging to the licensee and shall perform all the duties of the licensee under the license. The remedies provided by this section are in addition to the remedies otherwise provided by ORS 543.010 to 543.610. [Amended by 1985 c.673 Â§157]

Â Â Â Â Â  543.440 Transfer of license, rights or property; effect. No voluntary transfer of any license or any rights under a license or of any property acquired, constructed or operated pursuant to license issued under ORS 543.010 to 543.610 shall be made without written approval of the Water Resources Commission. Any successor or assignee of any licensee under any project acquired, constructed or operated by licensee, whether by voluntary transfer approved by the commission or sale upon foreclosure, execution or otherwise, shall be subject to all the terms and conditions of the license and of the provisions of ORS 543.010 to 543.610 to the same extent as though the successor or assignee was the original licensee thereunder. Any mortgage, deed of trust, or other lien suffered or created upon any such project shall be subject and subordinate to all the terms and conditions of ORS 543.010 to 543.610. However, the provisions of this section shall not apply to any transfer, voluntary or involuntary, to the state or any municipal corporation thereof, and upon such transfer the license shall terminate. [Amended by 1985 c.673 Â§158]

Â Â Â Â Â  543.510 [Repealed by 1995 c.229 Â§9]

Â Â Â Â Â  543.520 [Repealed by 1995 c.229 Â§9]

FINANCING OF PROJECTS; LIENS; BOND OF LICENSEE

Â Â Â Â Â  543.525 ORS 543.530 to 543.550 not applicable to regulated utilities. The provisions of ORS 543.530 to 543.550 shall not apply to any licensee which is a utility as defined in ORS 757.005 and regulated by the Public Utility Commission of Oregon. [1965 c.333 Â§1]

Â Â Â Â Â  Note: 543.525 was enacted into law by the Legislative Assembly but was not added to or made a part of 543.010 to 543.610 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.530 Issuance by licensee of stocks, bonds or other interest without authorization of Water Resources Commission prohibited. (1) No licensee shall issue any share of corporate stock, or any bond, or other evidence of interest in or indebtedness of the licensee, or assume any obligation or liability as lessor, lessee, guarantor, indorser, surety or otherwise, in respect of the corporate shares, bonds or other evidence of indebtedness of any person in connection with the financing, acquisition, construction, maintenance or operation of any project, unless and until, and then only to the extent that, upon application by the licensee, and after investigation by the Water Resources Commission of the purposes and uses of the proposed issue and the proceeds thereof, or of the proposed assumption of obligation or liability, the commission, by order, authorizes the issue or assumption. The commission shall make the order only if the commission finds that the issue or assumption:

Â Â Â Â Â  (a) Is for some lawful object of the licensee, compatible with the public interest, and is necessary to, or appropriate for, the proper performance by the licensee of the terms and conditions of the license and will not impair the licenseeÂs ability to perform the terms and conditions; and

Â Â Â Â Â  (b) Is reasonably necessary and appropriate for such purposes.

Â Â Â Â Â  (2) The commission may grant or deny the application to authorize the issue or assumption, or grant the same in part and deny in part, and may modify the provisions of any previous order and prescribe such terms and conditions as the commission considers necessary or appropriate in the premises. Every such application shall be made in such form and contain such data as the commission by rule may prescribe.

Â Â Â Â Â  (3) No licensee or any director, officer, attorney or agent thereof shall knowingly assent to or concur in any issue or assumption contrary to the provisions of this section, or the orders of the commission made pursuant to this section or ORS 543.540. [Amended by 1953 c.271 Â§1; 1985 c.673 Â§159]

Â Â Â Â Â  543.540 Consideration for bonds, stocks and other securities; restrictions; corporate shares; sale price of securities; discount from face value. No bonds, notes or other obligations or securities or corporate stock shall be issued in connection with the financing, construction or acquisition of any project or part of a project, under a license issued pursuant to ORS 543.010 to 543.610, except for cash or property. If issued for property, the price or value at which the property is to be acquired by the licensee and made a part of any such project must be submitted to and approved by the Water Resources Commission before it is purchased or acquired. All corporate shares issued in connection with any such project shall have a nominal or par value. All bonds, notes or other obligations or securities, and all shares of corporate stock issued or sold by any licensee in connection with the acquisition, construction or financing of any project, or part of a project, shall be issued or sold or used in the purchase or acquisition of property at the full face or nominal value thereof, unless the commission consents to and approves the sale for cash, or the use of cash in the purchase or acquisition of property at a discount from the face or nominal value of the property. Any discount so approved and consented to shall be considered a part of the cost of financing. [Amended by 1985 c.673 Â§160]

Â Â Â Â Â  543.550 Liens prohibited; exceptions; what may be included by mortgage, trust deed, or sale; determination of investment in case of sale of part. No lien for labor, services, materials, machinery or equipment shall exist or be acquired or enforced upon any property acquired, constructed or made a part of any project under license issued pursuant to ORS 543.010 to 543.610. No property shall be put into or made part of any such project unless owned by the licensee free and clear of all liens and claims whatsoever, except a lien created by the licensee upon the whole property embraced in the project by mortgage or deed of trust, to the end that the entire property embraced in the project be kept and maintained as an indivisible whole. The mortgage or deed of trust may include other property. Any voluntary sale or any sale upon a judgment of foreclosure, execution or otherwise, shall be of the whole property embraced in the project unless the Water Resources Commission, by an order in writing, consents to and approves of a sale of a part of the property. If less than the whole of any property embraced in a project is sold with the consent and approval of the commission, the commission shall determine at the time of the sale the actual net investment in the part sold, as well as the actual net investment in the part remaining unsold. [Amended by 1985 c.673 Â§161; 2003 c.576 Â§496]

Â Â Â Â Â  543.560 Bond of licensee or letter of credit securing claims of suppliers; enforcement of obligation; action for sums due State Accident Insurance Fund Corporation. Before entering upon the work of construction or acquisition of any project, the licensee shall execute to the state a bond, with good and sufficient sureties or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case, to be approved by the Water Resources Commission, to the effect that the licensee shall promptly make payment to all persons supplying labor, services, material, machinery or equipment for the prosecution of the work, and all amounts due the State Industrial Accident Fund from the licensee. Any person supplying the licensee with any labor, services, material, machinery or equipment for prosecution of the work who has not been paid therefor within 60 days after the same has been supplied, or when payment is due according to any special agreement, may, within one year after any payment has become due, bring an action against the licensee, and the sureties upon the bond, or the letter of credit issuer for payment of the amount due to the person, and prosecute the same to final judgment and execution. The action shall be brought in the name of the state upon the relation of the person to whom payment is due. The state, at the request of the State Accident Insurance Fund Corporation may prosecute an action to judgment and execution against the licensee and the sureties upon the bond or letter of credit for all sums due the State Industrial Accident Fund. [Amended by 1985 c.673 Â§162; 1991 c.331 Â§80; 1997 c.631 Â§487]

ACQUISITION OF PROJECT BY STATE OR MUNICIPALITY

Â Â Â Â Â  543.610 Acquisition of project by state or municipality. (1) Upon not less than two yearsÂ notice in writing the state, or any municipality thereof, shall have the right at any time to take over and thereafter to maintain and operate any project constructed under a license pursuant to ORS 543.010 to 543.610, upon payment of just compensation, including such reasonable damages, if any, to valuable, serviceable and dependent property of the holder of the license, not taken over, as may be caused by the severance therefrom of the property taken, and shall assume all contracts entered into by the licensee which are required to have and do have the express approval of the Water Resources Commission. If the sum to be paid cannot be agreed upon by the holder of the license and the municipality or the state, as the case may be, it shall be determined in a proceeding in equity instituted by the state or municipality, as the case may be, in the circuit court of the county in which the major part of the project is located.

Â Â Â Â Â  (2) There is also expressly reserved to the state, and any municipality thereof, the right to take over all or any part of any project by condemnation proceedings as may be provided by the laws of Oregon or the charter of any such municipality. [Amended by 1983 c.799 Â§8]

Â Â Â Â Â  543.620 [Repealed by 1995 c.229 Â§9]

POWER GENERATION BY DISTRICTS

Â Â Â Â Â  543.650 Policy. The Legislative Assembly finds that a significant potential exists for the development of the hydroelectric generation capabilities of water systems serving domestic water supply districts, irrigation districts, drainage districts, water improvement districts and water control districts. The Legislative Assembly also finds that the development of such hydroelectric generation capabilities is desirable for meeting the electrical energy needs of the citizens of the State of Oregon. It is the intent of the Legislative Assembly to provide domestic water supply districts, irrigation districts, drainage districts, water improvement districts and water control districts with the authority and the right to exercise municipal preference in the development of hydroelectric generation capabilities in connection with their water systems. Further, it is the intent of the Legislative Assembly that the development of hydroelectric generation capabilities under ORS 543.650 to 543.685 does not become the primary function of domestic water supply districts, irrigation districts, drainage districts, water improvement districts and water control districts. [1981 c.420 Â§1]

Â Â Â Â Â  543.655 Definitions for ORS 543.650 to 543.685. As used in ORS 543.650 to 543.685, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ means any one of the following:

Â Â Â Â Â  (a) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (b) An irrigation district organized under ORS chapter 545.

Â Â Â Â Â  (c) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (d) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (e) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (2) ÂPrincipal ActÂ means the statutes, other than ORS 543.650 to 543.685, which describe the powers of a district, including, but not limited to, the statutes under which a district is proposed or is operating.

Â Â Â Â Â  (3) ÂWater systemÂ means any structure or facility constructed by persons and used by a district to achieve the districtÂs purpose under the districtÂs principal Act whether or not such structure or facility is owned by the district. [1981 c.420 Â§2; 1985 c.561 Â§4]

Â Â Â Â Â  543.660 Authority of district to enlarge or modify water system and power generating facilities; joint district ventures; prohibitions; sale of energy; regulations. (1) A district, alone or jointly with other districts, electric cooperatives, as defined in ORS 261.010, peopleÂs utility districts, a cooperative as defined in ORS 62.015, municipal corporations authorized to engage in generating and distributing electricity or public utilities, as defined in ORS 757.005, engaged in the business of generating and distributing electricity, may enlarge or modify its water system for the purpose of generating electricity and may operate and maintain such facilities, notwithstanding any provision of paragraph (a) of this subsection. If a district already has hydroelectric generating capability, the district may enlarge or modify the districtÂs facilities used for generation of hydroelectric power. Two or more districts may, as a joint venture, generate electricity under ORS 543.650 to 543.685 as long as the structure or facility that is enlarged or modified to produce the electricity is part of the water system of at least one of the districts participating in the joint venture. However, a district may not:

Â Â Â Â Â  (a) Construct, acquire, operate or maintain any facility or structure that is not an enlargement or modification of the districtÂs water system solely or primarily for the purpose of generating electricity; or

Â Â Â Â Â  (b) Be created solely or primarily for the purpose of constructing, acquiring, operating or maintaining hydroelectric facilities.

Â Â Â Â Â  (2) A district shall sell the excess electric energy generated at such hydroelectric facilities to the Bonneville Power Administration, a public utility as defined in ORS 757.005, an electric cooperative as defined in ORS 261.010, a peopleÂs utility district, a cooperative as defined in ORS 62.015, a municipal corporation or a municipally owned utility. Any sale of excess electric energy shall be made in accordance with terms and conditions of the Federal Power Act, as amended by the Public Utility Regulatory Policies Act of 1978. As used in this subsection, Âexcess electric energyÂ means electric energy not used by the district to meet its own electric pumping requirements.

Â Â Â Â Â  (3) The board of directors of the district shall establish regulations governing electric energy generation and sale under this section.

Â Â Â Â Â  (4) Electricity shall be sold under this section only at wholesale. [1981 c.420 Â§3; 1985 c.561 Â§5; 1995 c.195 Â§44; 2003 c.802 Â§80; 2005 c.22 Â§381]

Â Â Â Â Â  543.662 Authority of district to develop joint project with private person; restrictions. A district may contract with a private person to enlarge or modify the districtÂs water system for the purpose of generating hydroelectric power. The district shall retain sufficient benefit and interest in, and control of a joint project as necessary for the project to be considered a district project. A district and a private person developing a joint project under ORS 543.650 to 543.685 must comply with the rules adopted by the Water Resources Commission under ORS 543.664. [1985 c.561 Â§2]

Â Â Â Â Â  543.664 Rules relating to joint projects of districts and private persons. The Water Resources Commission shall establish rules necessary to carry out the provisions of ORS 543.662. The rules shall include the amount of control over and interest in a joint project a district must retain in order to receive the benefit of the municipal preference and proceed under the municipal application process set forth in ORS chapter 537. [1985 c.561 Â§3]

Â Â Â Â Â  543.665 Authority to issue revenue bonds to acquire hydroelectric facilities. (1) In addition to any other authority under its principal Act to issue bonds, a district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds to construct or acquire hydroelectric facilities in conformance with ORS 543.650 to 543.685 to develop the hydroelectric generation capabilities of the water system, and to pledge as security therefor all or any part of the unobligated net revenue of the district or system.

Â Â Â Â Â  (2) Revenue bonds may be issued by a district to construct or acquire hydroelectric facilities in connection with its water system in conformance with ORS 543.650 to 543.685, including, but not limited to, dams, canals, generating plants, transmission lines, other power equipment and acquire the necessary property and rights therefor, for the purpose of generating hydroelectric energy.

Â Â Â Â Â  (3) The revenue bonds authorized by this section shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only, as specified by this section. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the corporate limits of such district, but shall be payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [1981 c.420 Â§4; 1985 c.561 Â§6]

Â Â Â Â Â  543.670 Manner of issuance of revenue bonds. Except as provided in ORS 287.028, all revenue bonds issued under ORS 543.665 shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022 for the sale of bonds of cities of this state. [1981 c.420 Â§5; 1983 c.557 Â§12]

Â Â Â Â Â  543.675 Power of eminent domain not to be exercised to acquire hydroelectric facilities. Notwithstanding any powers of eminent domain and condemnation given to a district under its principal Act, a district shall not exercise any power of condemnation or eminent domain to condemn, appropriate or acquire real property for the purpose of constructing, acquiring, operating or maintaining hydroelectric facilities. [1981 c.420 Â§6]

Â Â Â Â Â  543.680 Compliance with water appropriation laws required. A district shall comply with all applicable provisions of ORS chapter 537 before enlarging or modifying the districtÂs water system for the purpose of generating hydroelectric energy. [1981 c.420 Â§7; 1985 c.561 Â§7]

Â Â Â Â Â  543.685 District board to require weatherization; Weatherization Fund; purpose. (1) If the board of directors of a district has not adopted an ordinance, resolution or administrative rule requiring the weatherization of the buildings of the district, the district shall deposit 10 percent of any revenues derived from the sale of excess electric energy under ORS 543.660 with the officer serving as the treasurer of the district to be credited to a special fund designated its Weatherization Fund. Moneys in the fund shall be expended upon written order of the board of directors for the sole purpose of accomplishing weatherization of buildings owned by the district.

Â Â Â Â Â  (2) As used in this section, ÂweatherizationÂ means the installation of materials, equipment or fixtures designed primarily to improve the efficiency of space heating and energy utilization of a building. [1981 c.420 Â§8]

POWER DEVELOPMENT FEES

Â Â Â Â Â  543.705 Definitions for ORS 543.710 to 543.730. As used in ORS 543.710 to 543.730, ÂclaimantÂ means any person claiming the right to the use of water for power development. [1957 c.333 Â§1]

Â Â Â Â Â  543.710 Annual fee based on horsepower; exemptions; disbursement. Every claimant other than a licensee under ORS 543.010 to 543.610 shall on or before January 1 of each year pay to the state in advance an annual fee based upon the theoretical water horsepower claimed under each separate claim to water, graduated as follows: Thirty cents for each theoretical water horsepower or fraction thereof up to and including 50 and 28 cents for each theoretical water horsepower or fraction thereof in excess of 50. However, upon filing the statement provided in ORS 543.720, the United States or the state, claiming the right to the use of water to any extent for the generation of power, or any other claimant to the right to use water for the generation of 10 theoretical water horsepower or less, shall be exempted from the payment of all fees provided for in this section. Four cents of each 28 cents collected as an annual fee under this section shall be deposited to the Water Resources Department Hydroelectric Fund and disbursed to the Department of Environmental Quality. [Amended by 1957 c.333 Â§2; 1965 c.185 Â§1; 1973 c.163 Â§5; 1997 c.449 Â§38; 1999 c.873 Â§24; 2001 c.104 Â§229]

Â Â Â Â Â  543.720 Payment of annual fee; accompanying statement; penalty for nonpayment of fees or nonfiling; lien; foreclosure; effect of filing excessive claim; computation of horsepower. (1) The fees provided for in ORS 543.710 shall be paid to the Water Resources Commission in advance, and shall be accompanied by a written statement showing the extent of the claim. The statement shall set forth the name and address of the claimant; the name of the stream from which the water is appropriated or claimed for power development; a description of the 40 acres, or smallest legal subdivision in which the point of diversion and point of return are located; the date of the right as claimed; the maximum amount of water claimed expressed in cubic feet per second of time; the total average fall utilized under such claim; the manner of developing power; and the use to which the power is applied. If the regular flow is supplemented by water stored in a reservoir, the location of the reservoir, its capacity in acre-feet and the stream from which it is filled and fed, should be given, also the date of the right as claimed, for storage purposes.

Â Â Â Â Â  (2) If any claimant fails or neglects to file the statement or to pay the fees within the time specified, the fees due and payable shall be the amount specified in ORS 543.710 increased 25 percent. The state shall have a preference lien for the fees due, together with interest at the rate of 10 percent per annum from date of delinquency, upon the property of the claimant used, or necessary for use, in the development of the right or claim, together with any improvements erected on the property for such development. Upon notice from the commission, the Attorney General shall foreclose the lien and collect the amount due, as provided in this section, in the same manner as other liens on real property are foreclosed.

Â Â Â Â Â  (3) The filing of a claim to water in excess of the amount to which the claimant is legally entitled shall not operate to vest in the claimant any right to the use of such excess water, nor shall the payment of the annual license fee provided for in ORS 543.710 operate to vest in any claimant any right to the use of such water beyond the amount to which claimant is legally entitled. The filing of any such claim to water shall be conclusive evidence as to the abandonment by the claimant of all rights to water for power purposes in excess of the claim as filed.

Â Â Â Â Â  (4) The amount of theoretical water horsepower upon which fees shall be paid under the provisions of ORS 543.710 and 543.720 shall be computed by multiplying the maximum amount of water claimed, expressed in cubic feet per second, by the average total fall utilized, expressed in feet, and dividing the product by 8.8. [Amended by 1985 c.673 Â§163]

Â Â Â Â Â  543.725 [1985 c.674 Â§9; repealed by 1991 c.869 Â§15]

Â Â Â Â Â  543.730 Failure to file statement or pay fees as evidence of abandonment of claim; cancellation of claim, permit and water right certificate. (1) Failure of any claimant for a period of five successive years ending after August 20, 1957, to file the written statement showing the extent of the claim as required by ORS 543.720, or failure of any claimant for a period of five successive years ending after August 20, 1957, to pay the annual license fee as required by ORS 543.710, shall be conclusive evidence of the abandonment by the claimant of the claim and of all right to water for power purposes in connection with such claim.

Â Â Â Â Â  (2) When a claim is abandoned under the provisions of subsection (1) of this section, or whenever a claimant has voluntarily authorized, in writing, the cancellation of a claim or the water right in connection therewith, the Water Resources Commission shall:

Â Â Â Â Â  (a) Cancel the claim on the records of the Water Resources Department.

Â Â Â Â Â  (b) Cancel any permit to appropriate water or any water right certificate issued in connection with such claim. [1957 c.333 Â§3; 1979 c.67 Â§7; 1985 c.673 Â§164]

Â Â Â Â Â  543.810 [Repealed by 2001 c.369 Â§9]

Â Â Â Â Â  543.820 [Amended by 1985 c.565 Â§83; 2001 c.104 Â§230; repealed by 2001 c.369 Â§9]

Â Â Â Â Â  543.830 [Repealed by 2001 c.369 Â§9]

PENALTIES

Â Â Â Â Â  543.990 Penalties. (1) Violation of ORS 543.530 (3) is punishable, upon conviction, by a fine of not more than $5,000, or by imprisonment for not more than one year, or both.

Â Â Â Â Â  (2) Violation of any of the provisions of ORS 543.010 to 543.610, or any of the conditions made a part of any license issued under ORS 543.010 to 543.610, or any subpoena of the Water Resources Commission or of an administrative law judge or any person designated by the commission to take testimony, any lawful order or rule of the commission is a Class B misdemeanor.

Â Â Â Â Â  (3) Any person who willfully and knowingly gives false testimony concerning a material matter in any hearing before the commission, an administrative law judge or any person designated by the commission to take testimony, or in any deposition or affidavit to be used in a matter pending before the commission or administrative law judge, or willfully and knowingly verifies a false statement or report filed with the commission, shall be guilty of perjury and may be prosecuted and punished as otherwise provided by law for the prosecution and punishment of perjury. [Amended by 1955 c.673 Â§5; 1985 c.673 Â§165; 1999 c.849 Â§117; 2003 c.75 Â§99]

_______________



Chapter 543a

Chapter 543A Â Reauthorizing and Decommissioning Hydroelectric Projects

2005 EDITION

REAUTHORIZATION OF HYDROELECTRIC PROJECTS

WATER LAWS

GENERAL PROVISIONS

543A.005Â  Definitions

543A.010Â  Findings

543A.015Â  Purpose

543A.020Â  Policy

543A.025Â  Standards for decision on reauthorization of water right; rules

WATER RIGHT APPLICATION PROCESS FOR REAUTHORIZING A STATE PROJECT

543A.030Â  Notice of intent

543A.035Â  Reauthorization application and public comment

543A.040Â  Process determination

543A.045Â  Public scoping meeting

543A.050Â  Application report

543A.055Â  Hydroelectric Application Review Team review of application; draft proposed final order; public comment

WATER RIGHT APPLICATION PROCESS FOR REAUTHORIZING A FEDERALLY LICENSED PROJECT

543A.060Â  Coordination of state and federal reauthorization processes

543A.065Â  Changes to expiration date of water right for existing project

543A.071Â  Water Resources Department notification to holder of hydroelectric license or water right for hydroelectric purposes; response of holder

543A.075Â  Notice of intent to apply for reauthorization of right to use water for hydroelectric purposes

543A.080Â  Submission of preliminary application information

543A.085Â  Public scoping meeting

543A.090Â  Mid-study status report; public meeting; preparation of draft application

543A.095Â  Draft application

543A.100Â  Final application for water right; application for water quality certification

543A.105Â  Hydroelectric Application Review Team review of final application; unified state position in federal proceeding

543A.110Â  Water quality certification

543A.115Â  Final unified state position

PROCESS FOR COMPLETING REAUTHORIZATION OF WATER RIGHT FOR EITHER STATE OR FEDERALLY LICENSED PROJECT

543A.120Â  Proposed final order

543A.125Â  Approval or rejection of application for reauthorization

543A.130Â  Contested case hearing; final order

543A.135Â  Exceptions to final order

543A.140Â  Terms, limitations and conditions of water right

543A.145Â  Water right certificate

543A.150Â  Modification of time limits

DECOMMISSIONING

543A.300Â  Decommissioning; rules

543A.305Â  Conversion of hydroelectric water right to in-stream water right; exceptions

HYDROELECTRIC APPLICATION REVIEW TEAM

543A.400Â  Duties of Hydroelectric Application Review Team

FEES AND EXPENSES

543A.405Â  Application fees

543A.410Â  Fee schedule; appeal

543A.415Â  Reauthorization fee

MISCELLANEOUS

543A.800Â  Effect of hydroelectric reauthorization process on existing rights

543A.805Â  Reference to licensee or license

543A.810Â  Effect of amendment or repeal of law

GENERAL PROVISIONS

Â Â Â Â Â  543A.005 Definitions. As used in ORS 543A.005 to 543A.415:

Â Â Â Â Â  (1) ÂCommissionÂ means the Water Resources Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Water Resources Department.

Â Â Â Â Â  (3) ÂDirectorÂ means the Water Resources Director.

Â Â Â Â Â  (4) ÂFederally licensed projectÂ means an existing project licensed under ORS 543.260 that is also licensed by and has been or will be reviewed by the Federal Energy Regulatory Commission under the Federal Power Act, as amended.

Â Â Â Â Â  (5) ÂProjectÂ has the meaning given in ORS 543.010.

Â Â Â Â Â  (6) ÂState projectÂ means an existing project for which the authority to operate is a time-limited water right for the use of water for hydroelectric purposes and that is not licensed by the Federal Energy Regulatory Commission. ÂState projectÂ includes a project granted an exemption by the Federal Energy Regulatory Commission.

Â Â Â Â Â  (7) ÂTeamÂ means a Hydroelectric Application Review Team established pursuant to ORS 543A.035, 543A.075 or 543A.300.

Â Â Â Â Â  (8) ÂWater rightÂ includes the use of water for hydroelectric purposes pursuant to a license issued under ORS 543.260. [1997 c.449 Â§1]

Â Â Â Â Â  543A.010 Findings. The Legislative Assembly finds that many hydroelectric projects within the state hold water rights for hydroelectric purposes for a limited time period, and that those water rights will expire. State law does not currently prescribe a means for reauthorizing the use of water for hydroelectric purposes. Therefore, the Sixty-eighth Legislative Assembly created a hydroelectric task force to recommend a process and standards for a coordinated state review of existing facilities. The hydroelectric task force was composed of representatives of interested state agencies, investor-owned utilities, publicly owned utilities, municipalities, environmental organizations, agricultural organizations and nonutility owners of hydroelectric projects. In its report to the Sixty-ninth Legislative Assembly, the hydroelectric task force included legislative recommendations that served as the foundation for the provisions of this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710. [1997 c.449 Â§2]

Â Â Â Â Â  543A.015 Purpose. It is the purpose of this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 to establish a process for developing a coordinated state position to be reflected in governmental proceedings related to the reauthorization of existing hydroelectric facilities. The coordinated state position shall be reflected in state decisions, including but not limited to decisions relating to the allocation of water, certification of water quality and other state regulatory actions, as well as in state comments on federal actions, including relicensing by the Federal Energy Regulatory Commission. [1997 c.449 Â§3]

Â Â Â Â Â  543A.020 Policy. The Legislative Assembly declares that it is the policy of the State of Oregon:

Â Â Â Â Â  (1) To reauthorize the use of water by existing projects provided that such projects meet the standards established in ORS 543A.025, are consistent with other applicable state laws and will not impair or be detrimental to the public interest.

Â Â Â Â Â  (2) To recognize that existing projects have resulted in both benefits and costs to society, and that the opportunity exists on reauthorization to promote the public benefits while minimizing the public costs.

Â Â Â Â Â  (3) To maintain or enhance the natural resources of the state and to protect the natural resources of the state from adverse impacts caused by the continued existence of a project.

Â Â Â Â Â  (4) To protect the health and safety of the residents of the state.

Â Â Â Â Â  (5) To require the Water Resources Department and other affected state agencies to conduct a coordinated review of projects seeking reauthorization in order to develop a unified state position in any local, state or federal proceedings related to the reauthorization of hydroelectric projects. [1997 c.449 Â§4]

Â Â Â Â Â  543A.025 Standards for decision on reauthorization of water right; rules. (1) Following the process set forth in ORS 543A.005 to 543A.410, the Water Resources Director shall issue a water right for continued operation of an existing hydroelectric project upon a finding that the proposed use will not impair or be detrimental to the public interest, considering:

Â Â Â Â Â  (a) Conserving the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use of the waters of this state, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy formulated under ORS 536.295 to 536.350 and 537.505 to 537.534.

Â Â Â Â Â  (2) In determining whether the proposed use will impair or be detrimental to the public interest, the following minimum standards shall apply:

Â Â Â Â Â  (a) For impacts to fish and wildlife resources attributable to the project, the Water Resources Department shall require:

Â Â Â Â Â  (A) Mitigation for:

Â Â Â Â Â  (i) Adverse impacts that occur due to new construction or operational changes to the project; and

Â Â Â Â Â  (ii) Ongoing adverse impacts existing at the time of reauthorization; and

Â Â Â Â Â  (B) Appropriate measures to promote restoration and rehabilitation of fish and wildlife resources to support goals expressed in statute or in standards, plans, guidelines and policies adopted by rule by the State Fish and Wildlife Commission.

Â Â Â Â Â  (b) All conditions included in a water right certificate issued to reauthorize the use of water for hydroelectric purposes shall be consistent with any plan adopted by the Pacific Northwest Electric Power and Conservation Planning Council for the protection, mitigation and enhancement of the fish and wildlife resources of the region.

Â Â Â Â Â  (c) The project shall comply with water quality standards adopted by the Environmental Quality Commission.

Â Â Â Â Â  (d) The project shall not endanger the public health and safety. The project shall be operated in a manner that provides practical protection from vulnerability to seismic and geologic hazards.

Â Â Â Â Â  (e) Wetland resources shall be protected, maintained or enhanced. The Water Resources Department shall impose conditions on reauthorization consistent with this paragraph after considering impacts to wetland resources associated with the project, including wetlands lost or created by construction and operation of the project, and mitigation proposed by the applicant. Reauthorization that results in a net loss to existing wetland resources shall not be approved.

Â Â Â Â Â  (f) Other resources in the project vicinity including recreational opportunities, scenic and aesthetic values, historic, cultural and archaeological sites, and botanical resources shall be protected, maintained or enhanced. The department shall impose conditions on reauthorization consistent with this paragraph after considering impacts to such resources associated with the project, including resources lost or created by construction and operation of the project, and mitigation proposed by the applicant. If the project results in a net loss to existing resources, reauthorization shall not be approved.

Â Â Â Â Â  (3) In determining the mitigation, restoration and rehabilitation measures required under subsection (2) of this section, the Water Resources Department shall consider historic impacts, ongoing impacts and projected future impacts of the project and the existence and success of past mitigation measures associated with the project. Required mitigation, restoration and rehabilitation may include measures to restore or replace the benefits of historic resource conditions in order to meet resource goals contained in standards, plans, guidelines and policies adopted by rule by the State Fish and Wildlife Commission and in rules adopted by other state agencies with regulatory or advisory responsibility for the project.

Â Â Â Â Â  (4) The Water Resources Commission shall adopt all rules necessary to carry out the policy set forth in ORS 543A.020 and to implement the minimum standards set forth in subsection (2) of this section. In the absence of implementing rules, the department may act on applications for reauthorization of a project subject to the standards set forth in this section.

Â Â Â Â Â  (5) As used in this section, ÂmitigationÂ means addressing the adverse effects of a project proposed for reauthorization by considering, in the following order of priority:

Â Â Â Â Â  (a) Avoiding the impact altogether by not taking a certain development action or parts of that action;

Â Â Â Â Â  (b) Minimizing impacts by limiting the degree or magnitude of the development action and its implementation;

Â Â Â Â Â  (c) Rectifying the impact by repairing or rehabilitating the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the impact over time by preservation or maintenance operations during the life of the development action by monitoring and taking appropriate corrective measures; and

Â Â Â Â Â  (e) Compensating for the impact by replacing or providing comparable substitute resources or environments. [1997 c.449 Â§5]

WATER RIGHT APPLICATION PROCESS FOR REAUTHORIZING A STATE PROJECT

Â Â Â Â Â  543A.030 Notice of intent. (1) Not later than three years before the expiration of a water right for a state project, the Water Resources Department shall notify the project owner of the expiration of the water right and request that the owner advise the department whether the owner intends to seek reauthorization of the water right for the state project.

Â Â Â Â Â  (2) If the owner does not intend to seek reauthorization, the owner shall, within 90 days after receiving notice under subsection (1) of this section, inform the department of the disposition of the state project.

Â Â Â Â Â  (3) If the owner intends to seek reauthorization, the owner shall, within 90 days after receiving notice under subsection (1) of this section, submit to the department a notice of intent to file an application for reauthorization of the water right. The notice of intent shall:

Â Â Â Â Â  (a) Include a statement of the applicantÂs intent to continue operation of the state project; and

Â Â Â Â Â  (b) Describe the state project, including but not limited to the location and capacity of the state project and the identification of affected Indian tribes and local government entities.

Â Â Â Â Â  (4) The department shall cause public notice to be given upon receipt of a notice of intent. The public notice shall include the date of expiration of the water right and a description of the state project.

Â Â Â Â Â  (5) Only the project owner may apply to reauthorize the water right for a state project. [1997 c.449 Â§6]

Â Â Â Â Â  543A.035 Reauthorization application and public comment. (1) Within 60 days after submitting a notice of intent under ORS 543A.030, the applicant shall submit to the Water Resources Department an application to reauthorize the water right for the state project on a form prescribed by the department.

Â Â Â Â Â  (2) The reauthorization application for a water right for the use of water for hydroelectric purposes shall set forth:

Â Â Â Â Â  (a) The name and post-office address of the applicant;

Â Â Â Â Â  (b) The location of the project by county and stream and, when appropriate, by city or nearby city;

Â Â Â Â Â  (c) The amount of water in cubic feet per second;

Â Â Â Â Â  (d) The theoretical water horsepower; and

Â Â Â Â Â  (e) Any other information required in the application form.

Â Â Â Â Â  (3) Upon receipt of a reauthorization application for the use of water for hydroelectric purposes, the Water Resources Department shall convene the Hydroelectric Application Review Team for the state project. The team shall consist of representatives of the Water Resources Department, the Department of Environmental Quality and the State Department of Fish and Wildlife and may include a representative of any other state agency that has regulatory or advisory responsibility for the state project or a resource or hazard affected by the state project.

Â Â Â Â Â  (4) Within seven days after receiving a reauthorization application under subsection (3) of this section, the department shall notify any person who responded to the notice of intent and give public notice of the application in the weekly notice published by the department. The notice shall include a request for comments on the application and information pertaining to how an interested person may obtain future notices about the application and participate in the reauthorization process.

Â Â Â Â Â  (5) Within 45 days after the public notice under subsection (4) of this section, any person interested in the application shall request future notices about the state project and may submit written comments to the department. [1997 c.449 Â§7]

Â Â Â Â Â  543A.040 Process determination. (1) Within 60 days after the close of the period allowed for public comment under ORS 543A.035, the Hydroelectric Application Review Team shall determine whether the reauthorization application for the water right contains sufficient information to determine whether reauthorization of the state project will comply with ORS 543A.025.

Â Â Â Â Â  (2) If the team decides that sufficient information is available to determine whether reauthorization of the water right for the state project will comply with ORS 543A.025, the team shall proceed with expedited processing of the reauthorization application. The team shall review the application and any public comments received on the application and prepare a draft proposed final order, including findings of fact and conclusions of law, for the water right. Upon completion of the draft proposed final order, the team shall give public notice of the draft proposed final order in the weekly notice published by the Water Resources Department. The notice shall include a request for comments on the draft proposed final order.

Â Â Â Â Â  (3) Within 60 days after the public notice under subsection (2) of this section, any person interested in the draft proposed final order shall submit written comments to the team. A person who submits written comments under this subsection shall identify the provision of the draft proposed final order in question and specify why the person objects to or supports the provision. The team shall review the comments received and may revise the draft proposed final order. Unless the department receives a request under subsection (4) of this section, the team shall submit a proposed final order to the department within 30 days after the close of the period for public comment on the draft proposed final order.

Â Â Â Â Â  (4) If the draft proposed final order prepared by the team under subsection (2) of this section proposes to deny the application for reauthorization of the water right, the applicant may request the department to process the application in accordance with ORS 543A.045 to 543A.055. The applicant shall submit a request under this subsection within the 60-day period allowed for public comment on the draft proposed final order.

Â Â Â Â Â  (5) Unless the department receives a request under subsection (4) of this section, the department shall issue the proposed final order in accordance with the provisions of ORS 543A.120 to 543A.300.

Â Â Â Â Â  (6) If the team determines that additional information is necessary to determine whether reauthorization of the state project will comply with ORS 543A.025, the applicant shall comply with the process established in ORS 543A.045 to 543A.055 and 543A.120 to 543A.300. [1997 c.449 Â§8]

Â Â Â Â Â  543A.045 Public scoping meeting. (1) If the Hydroelectric Application Review Team finds additional information is necessary to complete the reauthorization process, the applicant, in conjunction with the team, shall convene a public scoping meeting.

Â Â Â Â Â  (2) The applicant shall be responsible for conducting the public scoping meeting. The team, federal agencies, federally recognized Indian tribes and members of the public shall be invited to participate. The purpose of the public scoping meeting shall be to allow an opportunity for the participants to review the information available and to:

Â Â Â Â Â  (a) Discuss a proposed schedule for completion of the reauthorization process;

Â Â Â Â Â  (b) Discuss studies and additional information that may be needed; and

Â Â Â Â Â  (c) Identify other resources and other health and safety issues of the state that must be considered in the reauthorization process.

Â Â Â Â Â  (3) At the public scoping meeting, the team shall:

Â Â Â Â Â  (a) Explain to the public the process for reauthorizing the state project; and

Â Â Â Â Â  (b) Identify to the public the members of the team.

Â Â Â Â Â  (4) Within 90 days after the public scoping meeting, the team shall publish notice of the availability of the plan for completing the review process, including a time schedule. The plan shall be developed by the Water Resources Department in consultation with the applicant. [1997 c.449 Â§9]

Â Â Â Â Â  543A.050 Application report. In accordance with the schedule established pursuant to ORS 543A.045, and after conducting the studies and collecting the additional information identified at the public scoping meeting under ORS 543A.045, the applicant shall prepare an application report and file the report with the Hydroelectric Application Review Team. The application report shall include study results, proposed mitigation measures, applicable state statutes and rules and any necessary changes to the operation of the hydroelectric project required to comply with such statutes and rules. [1997 c.449 Â§10]

Â Â Â Â Â  543A.055 Hydroelectric Application Review Team review of application; draft proposed final order; public comment. (1) The Hydroelectric Application Review Team shall review the application report prepared under ORS 543A.050 and prepare a draft proposed final order approving or denying the reauthorization of the water right. The draft proposed final order shall include the findings required for a proposed final order under ORS 543A.120. Upon completion of the draft proposed final order, the Water Resources Department shall give public notice of the draft proposed final order in the weekly notice published by the department. The notice shall include a request for comments on the draft proposed final order.

Â Â Â Â Â  (2) Within 60 days after the public notice under subsection (1) of this section, any person interested in the draft proposed final order shall submit written comments to the team.

Â Â Â Â Â  (3) Within 30 days after the close of the period for public comment on the draft proposed final order, the team shall make any revisions necessary in response to comments received and submit a proposed final order to the department.

Â Â Â Â Â  (4) The department shall complete the reauthorization process in accordance with the provisions of ORS 543A.120 to 543A.300. [1997 c.449 Â§11]

WATER RIGHT APPLICATION PROCESS FOR REAUTHORIZING A FEDERALLY LICENSED PROJECT

Â Â Â Â Â  543A.060 Coordination of state and federal reauthorization processes. (1) For a federally licensed project, the Water Resources Department and the Hydroelectric Application Review Team shall conduct the state reauthorization review, to the maximum extent feasible, in a manner that is consistent with and avoids duplication of federal agency review. Such coordination shall include, but need not be limited to:

Â Â Â Â Â  (a) Whenever feasible, elimination of duplicative application, study and reporting requirements;

Â Â Â Â Â  (b) Hydroelectric Application Review Team use of information generated and documents prepared for the federal agency review;

Â Â Â Â Â  (c) Development with the federal agency and reliance on a joint record to address applicable state standards;

Â Â Â Â Â  (d) Whenever feasible, joint hearings and issuance of a state water right decision in a time frame consistent with the federal agency review; and

Â Â Â Â Â  (e) To the extent consistent with applicable state standards, establishment of conditions in any state hydroelectric water right that are consistent with the conditions established, or required to be incorporated into licensing, by the federal agency.

Â Â Â Â Â  (2) In order to better coordinate with the review of the project by the Federal Energy Regulatory Commission, the team may, at the request of an applicant, make changes to the process set forth in ORS 543A.060 to 543A.115, if the changes do not diminish opportunities for public input otherwise provided by ORS 543A.060 to 543A.115. [1997 c.449 Â§12]

Â Â Â Â Â  543A.065 Changes to expiration date of water right for existing project. (1) Notwithstanding the expiration date set forth in a water right for an existing federally licensed project, upon the request of the holder of the water right, the Water Resources Department may:

Â Â Â Â Â  (a) Extend the expiration date of the water right, for a period of up to 15 years, to correspond to the expiration date of the federal license for the project; or

Â Â Â Â Â  (b) Process an application for reauthorization of the water right prior to the actual expiration date of the water right in order to correspond with the expiration of the federal license for the project.

Â Â Â Â Â  (2) For a project with a water right that expires more than 15 years before the expiration date of the federal license for the project, the Hydroelectric Application Review Team shall evaluate the project under the process and standards established in ORS 543A.005 to 543A.025 and 543A.060 to 543A.410 for a state project. A reauthorized water right for such a project may be for a term concurrent with the federal license. [1997 c.449 Â§13]

Â Â Â Â Â  543A.070 [1997 c.449 Â§14; repealed by 1999 c.873 Â§14 (543A.071 enacted in lieu of 543A.070)]

Â Â Â Â Â  543A.071 Water Resources Department notification to holder of hydroelectric license or water right for hydroelectric purposes; response of holder. (1) Not later than six years before the expiration of any state or federal hydroelectric license or state authorized water right issued to a federally licensed project, the Water Resources Department shall notify the holder of the date of expiration of the right or license and shall ask that the holder advise the department whether the holder intends to seek reauthorization or relicensing.

Â Â Â Â Â  (2) If the holder does not intend to seek reauthorization, the holder shall inform the department within 90 days after receiving notice under subsection (1) of this section of the proposed disposition of the federally licensed project.

Â Â Â Â Â  (3) If the holder intends to seek reauthorization, the holder shall inform the department within 90 days after receiving notice under subsection (1) of this section whether the holder intends to seek reauthorization of the water right concurrently with the federal relicensing.

Â Â Â Â Â  (4) A holder seeking relicensing and reauthorization concurrently:

Â Â Â Â Â  (a) Shall not, by applying for reauthorization, under ORS 543A.075 and in the absence of agreement by the holder, be deemed to have accelerated the actual expiration date of the projectÂs water right; and

Â Â Â Â Â  (b) May, upon providing concurrent notification to the Federal Energy Regulatory Commission, withdraw and void its application for reauthorization at any time prior to issuance of the final water right certificate issued by the Water Resources Director without prejudice to its right to reapply for reauthorization of its water right.

Â Â Â Â Â  (5) Any water right issued by the Water Resources Department pursuant to an application filed under this chapter shall become effective upon the issuance of the new water right. The existing water right shall be canceled immediately upon issuance of the new water right.

Â Â Â Â Â  (6) A holder not electing to concurrently seek reauthorization but seeking relicensing shall notify the Water Resources Department of its position and shall indicate in the notification its plans for the project and the projectÂs state water right.

Â Â Â Â Â  (7) In the absence of agreement by the holder to pay the application fees under ORS 543A.405, and notwithstanding the provisions of ORS 543A.015, the state is not required to develop and provide a coordinated state position. [1999 c.873 Â§15 (enacted in lieu of 543A.070)]

Â Â Â Â Â  543A.075 Notice of intent to apply for reauthorization of right to use water for hydroelectric purposes. (1) Each person operating an existing federally licensed project and intending to apply for reauthorization shall submit to the Water Resources Department a notice of intent to file an application for reauthorization of the water right for the project. If the person intends to seek reauthorization concurrently with federal relicensing, the notice of intent shall be submitted at the same time the person provides the information to the department under ORS 543A.071 (3). The notice of intent shall include:

Â Â Â Â Â  (a) The name and post-office address of the applicant;

Â Â Â Â Â  (b) The federal project number;

Â Â Â Â Â  (c) The expiration date of the federal license and state water right for the project;

Â Â Â Â Â  (d) An unequivocal statement of the applicantÂs intention to file an application for reauthorization of the state water right;

Â Â Â Â Â  (e) The location of the project by county and stream and, when appropriate, by city or nearby city;

Â Â Â Â Â  (f) The amount of water in cubic feet per second; and

Â Â Â Â Â  (g) The project capacity.

Â Â Â Â Â  (2) Upon receipt of a notice of intent under subsection (1) of this section, the department shall:

Â Â Â Â Â  (a) Convene the Hydroelectric Application Review Team for the project. The team shall consist of representatives of the Water Resources Department, the Department of Environmental Quality and the State Department of Fish and Wildlife and may include a representative of any other agency that has regulatory or advisory responsibility for the project or a resource or hazard affected by the project.

Â Â Â Â Â  (b) Provide public notice of the receipt of the notice of intent. The public notice shall provide the date of the public scoping meeting to be conducted under ORS 543A.085 and include a description of the hydroelectric project, the location of the project, the expiration dates of the water right for the project and the Federal Energy Regulatory Commission license for the project, and information pertaining to how an interested person may obtain future notices about the application and participate in the reauthorization process.

Â Â Â Â Â  (3) Any person who is authorized by the Federal Energy Regulatory Commission to apply for a license for a federally licensed project may apply to reauthorize a water right for the project. The team shall process such applications under the standards and process set forth in ORS 543A.060 to 543A.300 for a federally licensed project. A nonowner applicant may obtain a water right with the priority date of the expiring water right only if the applicant submits a notice of intent within six months after the owner submits a preliminary application as described in ORS 543A.080, or within 30 days after June 30, 1997, whichever is later. [1997 c.449 Â§15; 1999 c.873 Â§16]

Â Â Â Â Â  543A.080 Submission of preliminary application information. Within 30 days after an applicant provides a notice of intent under ORS 543A.075, the applicant shall provide to the Water Resources Department a preliminary application, which shall be the first-stage consultation document of the Federal Energy Regulatory Commission. The preliminary application shall include the following information:

Â Â Â Â Â  (1) Detailed maps showing existing project boundaries, if any, proper land descriptions of the entire project area by township, range and section, and also showing the specific location of all existing and proposed project facilities, including but not limited to roads, transmission lines and other appurtenant facilities;

Â Â Â Â Â  (2) A general engineering design of the existing project and any proposed changes, with a description of any existing or proposed diversion of a stream through a canal or a penstock;

Â Â Â Â Â  (3) A summary of the existing operational mode of the project and any proposed changes;

Â Â Â Â Â  (4) Identification of the environment affected or to be affected, the significant resources and hazards present and the applicantÂs existing and proposed environmental protection, mitigation and enhancement plans, to the extent known at that time;

Â Â Â Â Â  (5) Streamflow and water information;

Â Â Â Â Â  (6) Detailed descriptions of any proposed studies and the proposed methodologies to be employed; and

Â Â Â Â Â  (7) Any other information required in the application form provided by the department. [1997 c.449 Â§16]

Â Â Â Â Â  543A.085 Public scoping meeting. (1) Not less than 30 days but not more than 60 days after submitting the preliminary application information as required under ORS 543A.080, the applicant, in conjunction with the Hydroelectric Application Review Team, shall convene a public scoping meeting. To the extent practicable, the applicant shall conduct the public scoping meeting at the first stage of the Federal Energy Regulatory Commission review of the federal license for the project.

Â Â Â Â Â  (2) The applicant is responsible for conducting the public scoping meeting and shall invite the team, federal agencies, federally recognized Indian tribes and members of the public to participate. The purpose of the public scoping meeting is to allow an opportunity for the participants to review the information available and to:

Â Â Â Â Â  (a) Discuss a proposed schedule for completion of the reauthorization process;

Â Â Â Â Â  (b) Discuss studies and additional information that may be needed; and

Â Â Â Â Â  (c) Identify other resources and other health and safety issues of the state that must be considered in the reauthorization process.

Â Â Â Â Â  (3) At the public scoping meeting, the team shall:

Â Â Â Â Â  (a) Explain to the public the process for reauthorizing the project; and

Â Â Â Â Â  (b) Identify to the public the members of the team.

Â Â Â Â Â  (4) Following the public scoping meeting, the team shall allow 60 days for public comment on the preliminary application information, the proposed schedule, proposed studies and other resources and other health and safety issues to be considered in the reauthorization process.

Â Â Â Â Â  (5) Within 90 days after the public scoping meeting, the applicant shall develop and submit study proposals to the team. Upon receipt of the proposals, the team and the applicant shall publish notice of the availability of the proposals and allow 30 days for the public to provide comments on the proposals.

Â Â Â Â Â  (6) Based on its review of the comments and recommendations on the study proposals from the Hydroelectric Application Review Team, other state agencies and local governments, federally recognized Indian tribes and members of the public, the applicant shall prepare final study proposals and methodology and submit the final study proposals and methodology to the team. Upon receipt of the final study proposals and methodology, the team shall make the applicantÂs study proposals and methodology available to the public.

Â Â Â Â Â  (7) The study proposals shall allow at least two years for completing the studies. [1997 c.449 Â§17; 2001 c.369 Â§1]

Â Â Â Â Â  543A.090 Mid-study status report; public meeting; preparation of draft application. (1) Upon completion of the first year of studies, the applicant shall prepare a mid-study status report and present the mid-study status report to all interested persons at a public meeting. Following the public meeting, the Hydroelectric Application Review Team, other state agencies and local governments, federally recognized Indian tribes, federal agencies and members of the public shall have 30 days to comment on the status report and suggest changes to the studies.

Â Â Â Â Â  (2) The applicant shall consider any comments received in response to the mid-study status report and make any necessary changes prior to completing the second year of studies. [1997 c.449 Â§18; 2001 c.369 Â§2]

Â Â Â Â Â  543A.095 Draft application. (1) Not later than one year before the applicant files a final application with the Federal Energy Regulatory Commission to reauthorize the federal license for the hydroelectric project, the applicant shall file with the Hydroelectric Application Review Team:

Â Â Â Â Â  (a) A draft application for a water right for the project, which shall be the Federal Energy Regulatory Commission draft application; and

Â Â Â Â Â  (b) Information regarding potential water quality impacts of the project.

Â Â Â Â Â  (2) The applicant shall provide the team with copies of any agency and public comment submitted to the applicant in the Federal Energy Regulatory Commission proceedings or in the state reauthorization proceedings.

Â Â Â Â Â  (3) The applicant shall include with the application required under subsection (1) of this section the final report on the studies conducted pursuant to ORS 543A.085.

Â Â Â Â Â  (4) Upon receipt of the draft application, the team shall identify in writing to the applicant any informational and analytical deficiencies. Subject to any identified deficiencies, the team shall prepare a provisional state position on:

Â Â Â Â Â  (a) Whether, and under what conditions, the Water Resources Department should issue the water right;

Â Â Â Â Â  (b) Whether the project would comply with ORS 468B.040 and water quality standards adopted by the Environmental Quality Commission, and what conditions might be appropriate under 33 U.S.C. 1341(d); and

Â Â Â Â Â  (c) Recommendations to the Federal Energy Regulatory Commission under 16 U.S.C. 803(j).

Â Â Â Â Â  (5) Upon completion of the provisional state position, the team shall give public notice of the availability of the provisional state position. The notice shall allow 30 days for the public to comment on the provisional state position.

Â Â Â Â Â  (6) Based on comments received during the 30-day public comment period allowed under subsection (5) of this section, the team may revise the provisional state position. The team also shall resolve any conflict between agencies about the provisional state position.

Â Â Â Â Â  (7) After considering agency and public comments, resolving interagency conflicts and making any necessary revisions, but no later than 160 days before the date by which the final application must be filed with the Federal Energy Regulatory Commission, the team shall provide the applicant with the provisional unified position of the state. However, the provisional unified position shall not constitute a final agency determination or action under any authority. [1997 c.449 Â§19; 2001 c.369 Â§3]

Â Â Â Â Â  543A.100 Final application for water right; application for water quality certification. Not less than two years before the expiration of the federal license for the project, the applicant shall submit the final application to reauthorize the water right and a request for certification under ORS 468B.040 and 33 U.S.C. 1341. The application submitted under this section shall be the same as the final application submitted to the Federal Energy Regulatory Commission for the new federal license for the project. [1997 c.449 Â§20]

Â Â Â Â Â  543A.105 Hydroelectric Application Review Team review of final application; unified state position in federal proceeding. (1) The Hydroelectric Application Review Team shall review the applications submitted under ORS 543A.100 and prepare a second proposed unified state position, which shall include:

Â Â Â Â Â  (a) A draft proposed final order approving or denying the reauthorization of the water right, which shall include but need not be limited to the findings required for a proposed final order under ORS 543A.120;

Â Â Â Â Â  (b) Proposed recommendations to the Federal Energy Regulatory Commission under 16 U.S.C. 803(j);

Â Â Â Â Â  (c) A proposed coordinated state response to the Federal Energy Regulatory Commission, including any additional information requests and recommended conditions to be included in the federal license for the project; and

Â Â Â Â Â  (d) Proposed recommendations for certification of the project under ORS 468B.040 and 33 U.S.C. 1341, including any proposed conditions under 33 U.S.C. 1341(d).

Â Â Â Â Â  (2) The team shall submit the second proposed unified state position to the Department of Environmental Quality. The team shall provide public notice and a 60-day opportunity for public comment on the proposals required under subsection (1)(a) to (c) of this section. The Department of Environmental Quality shall concurrently provide public notice and a 60-day opportunity for public comment on the proposed water quality certification decision and conditions required under subsection (1)(d) of this section.

Â Â Â Â Â  (3) The team shall provide the second proposed unified state position even if an application required under ORS 543A.100 contains incomplete or deficient information or analysis. The second proposed unified state position may reflect the incomplete or deficient information or analysis.

Â Â Â Â Â  (4) The team may submit to the Federal Energy Regulatory Commission and the applicant any proposed state response, recommendations, conditions or additional information requests, coordinated in accordance with this chapter, at any time necessary to satisfy a deadline established by the Federal Energy Regulatory Commission for the submission, even if the procedures set forth in this section for the development of a second proposed unified state position have not been completed. [1997 c.449 Â§21; 2001 c.369 Â§4]

Â Â Â Â Â  543A.110 Water quality certification. (1) Upon completion of the public comment period for proposed recommendations under ORS 543A.105 (1)(d), the Department of Environmental Quality shall evaluate the request for water quality certification submitted under ORS 543A.100 in accordance with ORS 468B.040 and rules adopted under ORS 468B.040. The Director of the Department of Environmental Quality shall act in accordance with the proposed recommendations submitted by the Hydroelectric Application Review Team under ORS 543A.105 (1)(d) unless the director finds, based upon public comment or new information, that the project would not comply with water quality standards adopted by the Environmental Quality Commission or would not be consistent with other appropriate requirements of state law. If the directorÂs proposed decision is not in accordance with the proposed recommendations submitted by the team under ORS 543A.105 (1)(d), the director shall seek a recommendation from the team before issuing a final decision on water quality certification. The director shall consider any further recommendation from the team, and issue a final certification decision to the applicant and to the team.

Â Â Â Â Â  (2) As used in this section, ÂdirectorÂ means the Director of the Department of Environmental Quality. [1997 c.449 Â§21a; 2001 c.369 Â§5]

Â Â Â Â Â  543A.115 Final unified state position. (1) Upon receipt of the Department of Environmental QualityÂs water quality certification decision, the Hydroelectric Application Review Team shall prepare a final unified state position. The final unified state position shall take into consideration public comments received, shall be consistent with the Department of Environmental QualityÂs water quality certification decision and shall incorporate conditions attached to any certification by the Director of the Department of Environmental Quality pursuant to 33 U.S.C. 1341(d). The final unified state position also shall include recommendations under 16 U.S.C. 803(j), any other conditions recommended for inclusion in the federal license for the project and any additional information requests to be addressed in the federal proceeding. The team also shall prepare a proposed final order on reauthorization of a water right for the project.

Â Â Â Â Â  (2) The team shall provide the final unified state position to the applicant and to the Federal Energy Regulatory Commission. The team shall submit the proposed final order on reauthorization of the water right to the Water Resources Department. Upon receipt of the proposed final order, the department shall complete processing of the application for reauthorization of the water right in accordance with the provisions of ORS 543A.120 to 543A.300.

Â Â Â Â Â  (3) The team may submit to the Federal Energy Regulatory Commission and the applicant any proposed final unified state position, comments, recommendations, conditions or additional information requests, coordinated in accordance with this chapter, at any time necessary to satisfy a deadline established by the Federal Energy Regulatory Commission for such submission, even if the procedures set forth in this section for the development of a final unified state position have not been completed. [1997 c.449 Â§22; 2001 c.369 Â§6]

PROCESS FOR COMPLETING REAUTHORIZATION OF WATER RIGHT FOR EITHER STATE OR FEDERALLY LICENSED PROJECT

Â Â Â Â Â  543A.120 Proposed final order. (1) A proposed final order prepared by a Hydroelectric Application Review Team and submitted to the Water Resources Department under ORS 543A.040, 543A.055 or 543A.105 shall be based on the application of the standards set forth in ORS 543A.025 and shall reflect the complete review of the water right application for compliance with applicable statutes and rules.

Â Â Â Â Â  (2) The proposed final order shall cite findings of fact and conclusions of law and shall include but need not be limited to:

Â Â Â Â Â  (a) Confirmation or modification of the preliminary determinations made in the initial review;

Â Â Â Â Â  (b) A brief statement that explains the criteria considered relevant to the decision, including the applicable basin program, the compatibility of the proposed use with applicable land use plans and information set forth in the application report or final report on studies;

Â Â Â Â Â  (c) An assessment of water availability and the amount of water necessary for the proposed use;

Â Â Â Â Â  (d) An assessment of whether the proposed use would result in injury to existing water rights;

Â Â Â Â Â  (e) An assessment of whether the proposed use would impair or be detrimental to the public interest as provided in ORS 543A.025;

Â Â Â Â Â  (f) A draft certificate, including any proposed conditions, or a recommendation to deny the application; and

Â Â Â Â Â  (g) The date by which protests to the proposed final order must be received by the department.

Â Â Â Â Â  (3) The department shall mail copies of the proposed final order, as submitted by the team, to the applicant and to persons who have requested copies and paid the fee required under ORS 536.050 (1)(p). The department also shall give public notice of the proposed final order in the weekly notice published by the department.

Â Â Â Â Â  (4) Any person may request standing for purposes of participating in any contested case proceeding on the proposed final order or for judicial review of a final order. A request for standing shall be in writing and shall be accompanied by the fee established under ORS 536.050 (1)(n).

Â Â Â Â Â  (5) Any person may submit a protest against a proposed final order. A protest shall be in writing and shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the protestant;

Â Â Â Â Â  (b) A description of the protestantÂs interest in the proposed final order and, if the protestant claims to represent the public interest, a precise statement of the public interest represented;

Â Â Â Â Â  (c) A detailed description of how the action proposed in the proposed final order would impair or be detrimental to the protestantÂs interest;

Â Â Â Â Â  (d) A detailed description of how the proposed final order is in error or deficient and how to correct the alleged error or deficiency;

Â Â Â Â Â  (e) Any citation of legal authority supporting the protest, if known; and

Â Â Â Â Â  (f) For persons other than the applicant, the protest fee required under ORS 536.050 (1)(j).

Â Â Â Â Â  (6) Requests for standing and protests on the proposed final order shall be submitted within 45 days after publication of the notice of the proposed final order in the weekly notice published by the department. Any person who asks to receive a copy of the departmentÂs final order shall submit to the department the fee required under ORS 536.050 (1)(p), unless the person has previously requested copies and paid the required fee.

Â Â Â Â Â  (7) The Hydroelectric Application Review Team shall review any protest received and provide to the Water Resources Director a recommended response to any protest received.

Â Â Â Â Â  (8) Within 120 days after the close of the period for receiving protests and after consultation with the Hydroelectric Application Review Team, the director shall:

Â Â Â Â Â  (a) Issue a final order as provided under ORS 543A.130; or

Â Â Â Â Â  (b) Schedule a contested case hearing if a protest has been submitted and if:

Â Â Â Â Â  (A) Upon review of the issues, the director finds that there are significant disputes related to the proposed reauthorization of the project; or

Â Â Â Â Â  (B) Within 30 days after the close of the period for submitting protests, the applicant requests a contested case hearing.

Â Â Â Â Â  (9) At the request of the applicant, the department may extend the time periods set forth in subsection (8) of this section for a reasonable period of time.

Â Â Â Â Â  (10) If the application is for reauthorization of a water right for a federally licensed project, the department may postpone the issuance of the final order until the Federal Energy Regulatory Commission license is issued. [1997 c.449 Â§23]

Â Â Â Â Â  543A.125 Approval or rejection of application for reauthorization. (1) Subject to the provisions of subsection (2) of this section and ORS 543A.130 and 543A.140, the Water Resources Department shall approve all applications for reauthorization of a water right for the use of water for hydroelectric purposes made in proper form, unless the proposed reauthorization conflicts with existing rights.

Â Â Â Â Â  (2) The department shall reject any application for a permit to appropriate water to develop hydroelectric power if the department finds that the proposed project does not comply with the standards set forth in ORS 543A.025 or rules adopted by the Water Resources Commission under ORS 543A.025. [1997 c.449 Â§24]

Â Â Â Â Â  543A.130 Contested case hearing; final order. (1) If a contested case hearing is conducted under ORS 543A.120, the issues to be considered in the contested case hearing shall be limited to issues identified by the administrative law judge.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183 pertaining to contested case proceedings, the parties to any contested case hearing initiated under this section shall be limited to:

Â Â Â Â Â  (a) The applicant;

Â Â Â Â Â  (b) Any person who timely filed a protest; and

Â Â Â Â Â  (c) Any person who timely filed a request for standing under ORS 543A.120 and who requests to intervene in the contested case hearing prior to the start of the proceeding.

Â Â Â Â Â  (3) The contested case proceeding shall be conducted in accordance with the applicable provisions of ORS chapter 183 except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section; and

Â Â Â Â Â  (b) An interlocutory appeal under ORS 183.480 (3) shall not be allowed.

Â Â Â Â Â  (4) Each person submitting a protest or a request for standing shall raise all reasonably ascertainable issues and submit all reasonably available arguments supporting the personÂs position by the close of the protest period. Failure to raise a reasonably ascertainable issue in a protest or in a hearing or failure to provide sufficient specificity to afford the Water Resources Department an opportunity to respond to the issue precludes judicial review based on that issue.

Â Â Â Â Â  (5) If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the Water Resources Director determines that the proposed reauthorization does not comply with the standards set forth in ORS 543A.025 or rules adopted by the Water Resources Commission under ORS 543A.025, the director shall issue a final order rejecting the application or modifying the proposed final order to conform to the public interest. If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed reauthorization complies with ORS 543A.025, the director shall issue a final order approving the application for reauthorization or otherwise modifying the proposed final order. A final order may set forth any of the provisions or restrictions to be included in the certificate concerning the use, control and management of the water to be appropriated for the project, including but not limited to a specification of reservoir operation and minimum releases to protect the public interest.

Â Â Â Â Â  (6) If a contested case hearing is not held:

Â Â Â Â Â  (a) Where the final order modifies the proposed final order, the applicant may request and the department shall schedule a contested case hearing as provided under subsection (3) of this section by submitting the information required for a protest under ORS 543A.120 within 14 days after the director issues the final order. However, the issues on which a contested case hearing may be requested and conducted under this paragraph shall be limited to issues based on the modifications to the proposed final order.

Â Â Â Â Â  (b) Only the applicant or a protestant may appeal the provisions of the final order in the manner established in ORS chapter 183 for appeal of orders other than contested cases.

Â Â Â Â Â  (7) Before issuing a final order, the director or the commission, if applicable, shall make the final determination of whether the proposed reauthorization or the proposed reauthorization as modified in the proposed final order complies with the standards set forth in ORS 543A.025.

Â Â Â Â Â  (8) In a proceeding to reauthorize a water right for a federally licensed project, the final order may be different from the proposed final order based on:

Â Â Â Â Â  (a) New information developed during the federal relicensing process pertaining to environmental impacts or assessments that reveals impacts not known at the time the proposed final order was issued;

Â Â Â Â Â  (b) Significant changes in the final application to the Federal Energy Regulatory Commission;

Â Â Â Â Â  (c) Conditions and restrictions in the Federal Energy Regulatory Commission license that are inconsistent with the water right as proposed in the proposed final order; or

Â Â Â Â Â  (d) Protests received after the proposed final order is issued.

Â Â Â Â Â  (9) Upon issuing a final order, the director shall notify the applicant and each person who submitted written comments or protests or otherwise requested notice of the final order and send a copy of the final order to any person who requested a copy and paid the fee required under ORS 536.050 (1)(p). [1997 c.449 Â§25; 2003 c.75 Â§100]

Â Â Â Â Â  543A.135 Exceptions to final order. (1) Within 20 days after the Water Resources Director issues a final order under ORS 543A.130 after the conclusion of a contested case hearing, any party may file exceptions to the order with the Water Resources Commission.

Â Â Â Â Â  (2) The commission shall issue a modified order, if the exceptions are allowed, or deny the exceptions within 60 days after the close of the exception period under subsection (1) of this section. [1997 c.449 Â§26]

Â Â Â Â Â  543A.140 Terms, limitations and conditions of water right. (1) The Water Resources Department may issue a water right to any applicant for reauthorization of a federally licensed project whose proposed water use complies with the standards set forth in ORS 543A.025. Every water right for a federally licensed project shall provide as a condition that the water right holder may not operate the federally licensed project unless the water right holder is authorized to operate the project by the Federal Energy Regulatory Commission.

Â Â Â Â Â  (2) The department may approve an application for reauthorization for less water than applied for, or upon terms, limitations and conditions necessary for the protection of the public interest. [1997 c.449 Â§28]

Â Â Â Â Â  543A.145 Water right certificate. Any water right for the use of water for hydroelectric purposes shall:

Â Â Â Â Â  (1) Except as provided in ORS 543A.065 (2), be for a period of not more than 50 years;

Â Â Â Â Â  (2) If for a federally licensed project, be for the period established in the new Federal Energy Regulatory Commission license;

Â Â Â Â Â  (3) For the quantity of water authorized for use under the expiring water right for the project, retain the same priority date as the expiring water right for the project. For enlargement of the water right beyond the amount of water authorized in the expiring water right, the priority date for the additional amount shall be the date of filing a reauthorization application under ORS 543A.035, or a notice of intent under ORS 543A.075, whichever is applicable;

Â Â Â Â Â  (4) If for a federally licensed project, include a provision allowing the Water Resources Department to amend conditions or limitations on the water right after the Federal Energy Regulatory Commission issues the federal license for the project; and

Â Â Â Â Â  (5) Include conditions allowing the department to reopen the certificate on a clear showing of a significant threat to the public health or safety or the environment that was not identified and addressed during the most recent project authorization proceeding, and that requires modification of the certificate. [1997 c.449 Â§29]

Â Â Â Â Â  543A.150 Modification of time limits. (1) The Water Resources Department may extend the time limits set forth in ORS 543A.005 to 543A.145 and 543A.300 for a reasonable period of time if the time limits are incompatible with the substantive requirements applicable to applications to reauthorize a water right for the use of water for hydroelectric purposes.

Â Â Â Â Â  (2) The expiration date of the water right for any project that begins the reauthorization process under ORS 543A.005 to 543A.415 before the expiration date shall be extended by the department if necessary to allow for completion of the reauthorization process. [1997 c.449 Â§31]

DECOMMISSIONING

Â Â Â Â Â  543A.300 Decommissioning; rules. (1) If any person operating a hydroelectric project fails to advise the Water Resources Department within 60 days of the time established in ORS 543A.030 or 543A.075, the Water Resources Commission may order the decommissioning of the project.

Â Â Â Â Â  (2) The Water Resources Commission shall adopt by rule procedures for ordering a decommissioning of a project and standards for conducting a decommissioning in a manner that ensures the protection of the public health and safety and the environment. The rules shall include a provision for establishing a Hydroelectric Application Review Team for the project to coordinate the activities of all state agencies involved in the decommissioning process. [1997 c.449 Â§30]

Â Â Â Â Â  543A.305 Conversion of hydroelectric water right to in-stream water right; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂHolderÂ has the meaning given that term in ORS 543.075.

Â Â Â Â Â  (b) ÂIn-stream water rightÂ has the meaning given that term in ORS 537.332.

Â Â Â Â Â  (c) ÂReauthorizeÂ has the meaning given that term in ORS 543.075.

Â Â Â Â Â  (2) An in-stream water right shall be subject to the limitations of ORS 537.350 and shall be maintained in perpetuity, in trust for the people of the State of Oregon. The priority date of the in-stream water right shall be the same as that of the converted hydroelectric water right. The location of the in-stream water right shall be the same as the point of diversion identified in the hydroelectric water right.

Â Â Â Â Â  (3) Five years after the use of water under a hydroelectric water right ceases, or upon expiration of a hydroelectric water right not otherwise extended or reauthorized, or at any time earlier with the written consent of the holder of the hydroelectric water right, up to the full amount of the water right associated with the hydroelectric project shall be converted to an in-stream water right, upon a finding by the Water Resources Director that the conversion will not result in injury to other existing water rights. In making the evaluation, the director shall consider the actual use of the hydroelectric project and the resulting impacts on actual use by other existing water rights as of October 23, 1999. The director may include mitigation measures as conditions of the in-stream water right to avoid injury and to ensure the continuation of authorized water uses by other existing water rights.

Â Â Â Â Â  (4) If the hydroelectric project is authorized by a pre-1909 unadjudicated claim of registration, the determination of injury shall be based upon an evaluation of the actual use as measured during the five years preceding the conversion action, and shall not constitute a determination under ORS 537.670 to 537.695 as to the underlying claim of registration of the pre-1909 use. Judicial review of a final order relating to such a conversion shall be limited to review of the conversion action.

Â Â Â Â Â  (5) This section shall not apply to projects on boundary waters that operate with water rights issued by the State of Oregon and by any other state except upon the written request of the water right holder.

Â Â Â Â Â  (6) If hydroelectric production is not the sole beneficial use authorized by a water right, this section shall apply only to conversion of that portion of the water right used exclusively for hydroelectric purposes.

Â Â Â Â Â  (7) This section shall not apply if the holder, at any time prior to conversion under subsection (3) of this section, transfers the hydroelectric water right under ORS 540.520 and 540.530, except that if a time-limited hydroelectric water right is transferred under ORS 540.520 and 540.530, the provisions of this section shall apply at the time of expiration of the time-limited water right. [1999 c.873 Â§2]

Â Â Â Â Â  Note: 543A.305 was added to and made a part of 543A.005 to 543A.415 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

HYDROELECTRIC APPLICATION REVIEW TEAM

Â Â Â Â Â  543A.400 Duties of Hydroelectric Application Review Team. (1) The duties of a Hydroelectric Application Review Team shall be determined on the basis of the operating authority of the project that the team is responsible for reviewing.

Â Â Â Â Â  (2) A team responsible for reviewing a state project shall:

Â Â Â Â Â  (a) Make an initial determination of whether the state project may proceed under an expedited reauthorization process under ORS 543A.040 and, if so, develop a proposed final order under ORS 543A.040.

Â Â Â Â Â  (b) If a state project does not qualify for the expedited process under ORS 543A.040:

Â Â Â Â Â  (A) Convene a public scoping meeting under ORS 543A.045;

Â Â Â Â Â  (B) Review the application report and prepare a draft proposed final order under ORS 543A.055;

Â Â Â Â Â  (C) Revise the draft proposed final order and submit the proposed final order to the Water Resources Department for further processing as set forth in ORS 543A.120 to 543A.300; and

Â Â Â Â Â  (D) Review protests received and recommended responses to the protests as required under ORS 543A.120.

Â Â Â Â Â  (3) A team responsible for reviewing a federally licensed project shall:

Â Â Â Â Â  (a) Represent the state in any federal proceeding to reauthorize the federal license for the project;

Â Â Â Â Â  (b) Participate in the state process in accordance with ORS 543A.085, 543A.090, 543A.105, 543A.110 and 543A.115;

Â Â Â Â Â  (c) Recommend a state response to a request for certification for reauthorization of a federally licensed project under ORS 468B.040; and

Â Â Â Â Â  (d) Develop a state position as required under 16 U.S.C. 803(j).

Â Â Â Â Â  (4) The Water Resources Department may also convene a team to:

Â Â Â Â Â  (a) Coordinate the activities of all state agencies involved in decommissioning a project.

Â Â Â Â Â  (b) Develop a unified state position for a project that is subject to federal relicensing but that operates under a water right that does not expire. The unified state position developed under this paragraph shall include the elements set forth in ORS 543A.105 except for the reauthorization of the state water right. In developing the unified state position under this paragraph the team shall participate to the fullest extent possible in all proceedings conducted pursuant to the Federal Energy Regulatory Commission relicensing process for the project. [1997 c.449 Â§32]

FEES AND EXPENSES

Â Â Â Â Â  543A.405 Application fees. (1) Subject to the provisions of ORS 543A.410, any person submitting a notice of intent to seek reauthorization, a preliminary application or an application for reauthorization of a project under ORS 543A.030, 543A.035, 543A.075, 543A.080 or 543A.095 shall pay all expenses related to the review and decision of the Hydroelectric Application Review Team that are incurred by the team and any agency participating as part of the team, and that are not otherwise covered by the reauthorization fee paid under ORS 543A.415.

Â Â Â Â Â  (2) Every person submitting a notice of intent to seek reauthorization of a project shall submit the fee required under ORS 536.050 (1)(r) to the Water Resources Department when the notice of intent is submitted.

Â Â Â Â Â  (3) Before submitting an application to reauthorize a state project under ORS 543A.035, the applicant shall request from the team an estimate of the costs expected to be incurred in processing the application. The team shall inform the applicant of that amount and require the applicant to make periodic payments of such costs pursuant to a cost reimbursement agreement. The cost reimbursement agreement shall provide for payment of 25 percent of the estimated costs when the applicant submits an application under ORS 543A.035.

Â Â Â Â Â  (4) Before the close of public comment on study proposals developed by the applicant for a federally licensed project under ORS 543A.085, the team shall estimate the costs expected to be incurred in evaluating the project. The team shall inform the applicant of that amount and require the applicant to make periodic payments of such costs pursuant to a cost reimbursement agreement. The cost reimbursement agreement shall provide for a first payment of 25 percent of the estimated costs on a schedule established in the agreement.

Â Â Â Â Â  (5) If costs of the teamÂs evaluation of a project exceed the estimate in the cost reimbursement agreement, the applicant shall pay any excess costs shown in an itemized statement prepared by the team. In no event shall the team and its participating agencies incur evaluation expenses in excess of 110 percent of the fee initially estimated unless the team provided prior notification to the applicant and a detailed projected budget the team believes is necessary to complete evaluation of the application. If costs are less than the fee paid, the team shall refund the excess to the applicant.

Â Â Â Â Â  (6) The Water Resources Department shall reimburse participating agencies for costs incurred in their review of a project. Such costs shall not include expenses of other state agencies for which a fee is otherwise collected under state law. [1997 c.449 Â§33; 2001 c.369 Â§7]

Â Â Â Â Â  543A.410 Fee schedule; appeal. (1) All expenses incurred by the Hydroelectric Application Review Team and its participating agencies that are charged to or allocated to the fee paid by an applicant shall be necessary, just and reasonable. Upon request, the team shall provide the applicant with a detailed justification for all charges. Not later than January 1 of each year, the Water Resources Director by order shall establish a schedule of fees that those persons submitting a notice of intent must submit under ORS 543A.030 or 543A.075. The fee schedule shall be designed to recover the actual costs of evaluating the notice of intent. Fees shall be based on actual, historical costs incurred by the team and its participating agencies to the extent historical costs are available. The fees established by the schedule shall reflect the size and complexity of the project for which a notice of intent is submitted.

Â Â Â Â Â  (2) If a dispute arises regarding the necessity or reasonableness of expenses charged to or allocated to the fee paid by an applicant, and if the dispute is not resolved by the directors of the affected agencies, the applicant may seek judicial review in circuit court of the amount of expenses charged or allocated as provided in ORS 183.480, 183.484, 183.490 and 183.500. If the applicant establishes that any of the charges or allocations are unnecessary or unreasonable, the amount found to be unnecessary or unreasonable shall be refunded to the applicant. The applicant shall not waive the right to judicial review by paying the portion of the fee or expense in dispute. [1997 c.449 Â§34]

Â Â Â Â Â  543A.415 Reauthorization fee. (1) Except as provided in subsection (2) of this section, each holder of an existing hydroelectric license shall pay to the Water Resources Department annually a reauthorization fee in an amount per theoretical horsepower covered by the existing license that, when added to the amount per theoretical horsepower covered by the existing license that is paid under ORS 543.300, equals 28 cents for each horsepower covered by the existing license, or $15, whichever is greater, for the purpose of implementing the state reauthorization process established by this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710. The reauthorization fee shall be paid until the project is reauthorized, and a water right issued, under this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710. Upon reauthorization and issuance of a water right, a new annual fee shall be assessed under ORS 543.300, and the reauthorization fee shall no longer apply.

Â Â Â Â Â  (2) The department shall notify existing license holders of the amount of the fee described in subsection (1) of this section. The notice shall state the date by which the license holder must notify the department if the license holder does not intend to reauthorize the project. The department shall assess the fee described in subsection (1) of this section unless the license holder notifies the state that it does not intend to apply to reauthorize the project upon expiration of the license. The holder of an existing hydroelectric license that notifies the department that it does not intend to reauthorize the project need not pay the reauthorization fee and may not seek reauthorization of the project upon expiration of the existing license.

Â Â Â Â Â  (3) The department shall submit a report to the Legislative Assembly during each legislative session describing the departmentÂs use of reauthorization funds.

Â Â Â Â Â  (4) Four cents of each 28 cents paid as a reauthorization fee as required by subsection (1) of this section shall be deposited to the Water Resources Department Hydroelectric Fund and disbursed to the Department of Environmental Quality. [1997 c.449 Â§37; 1999 c.873 Â§17; 2003 c.14 Â§348]

MISCELLANEOUS

Â Â Â Â Â  543A.800 Effect of hydroelectric reauthorization process on existing rights. (1) Nothing in this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 shall prejudice or alter any rights granted to the state or its agencies under federal law.

Â Â Â Â Â  (2) Nothing in this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 shall prejudice or alter any rights of an existing federally licensed project to apply for or obtain a new federal license for the project. Nothing in this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 shall be construed to create any preference or priority on behalf of any applicant for a federal license. [1997 c.449 Â§Â§42a,45]

Â Â Â Â Â  543A.805 Reference to licensee or license. Notwithstanding any other provision of law, any reference to a licensee or to a hydroelectric license for a hydroelectric project shall be considered a reference to a time-limited water right certificate for the use of water for hydroelectric purposes for the purpose of applying the provisions of this chapter and ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 pertaining to reauthorizing the use of water for hydroelectric purposes. [1997 c.449 Â§43]

Â Â Â Â Â  543A.810 Effect of amendment or repeal of law. Amendment or repeal of any section of ORS chapter 543A does not affect any water right or the rights of any holder of a water right issued thereunder. [2001 c.369 Â§8]

Â Â Â Â Â  Note: 543A.810 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 544

Chapter 544 (Former Provisions)

Reclamation Commission

WATER LAWS

544.010 [Repealed by 1955 c.707 §75]

544.020 [Repealed by 1955 c.707 §75]

544.030 [Renumbered 548.810]

544.040 [Renumbered 548.400]

544.050 [Renumbered 536.570]

_______________



Chapter 545

Chapter 545  Irrigation Districts

2005 EDITION

IRRIGATION DISTRICTS

WATER LAWS

GENERAL PROVISIONS

545.001     Short title

545.002     Definitions

545.007     Voting rights

FORMATION OF DISTRICTS

545.025     Purposes of organizing irrigation district; petition of landowners; contents; hearing; notice of hearing

545.029     Hearing of petition by county court; authority as to boundaries of district; lands included; order; formation of district without election

545.033     Naming and division of districts

545.037     Notice of election for determining organization of district; contents; publication; mailing

545.041     Conduct of election; contents of nominating petition; verification of electors by county assessor; order declaring result; inclusion of portion of district in another district; commencement of duties by directors

545.043     Qualifications of directors; terms of office; oath

CHANGE OF DISTRICT BOUNDARIES

(Generally)

545.051     Change of boundaries authorized; effect on existing rights and liabilities

(Addition of Land)

545.057     Petition for inclusion of lands within district

545.059     Notice of petition; publication; deposit for costs

545.061     Hearing on petition

545.067     Liability of petitioners for obligations of district

545.071     Acceptance or rejection of petition; inclusion of land when owner objects

545.075     Requirements that may be imposed upon petitioners in western Oregon district; charges or assessments

545.079     Recording of order including lands in district; effect of order; appeal

545.085     Record of petition; admissibility in evidence

545.089     Redivision of district; election of directors

545.091     Inclusion of lands not subject to charges of district

(Subdistricts)

545.093     Creation of subdistricts; purpose; change in subdistrict boundaries

545.094     Engineering plan for improvements within subdistricts; notice; hearing; remonstrance

545.095     Charges or assessments for improvements within subdistrict

(Exclusion of Land)

545.097     Exclusion of tracts; effect on status of district, rights and liabilities

545.099     Petition for exclusion of lands from district; approval by board; payment of costs of exclusion

545.101     Exclusion of subdivisions with three or more tracts on each acre of land; exceptions

545.105     Assent of bondholders; acknowledgment; filing; recording

545.109     Recording minutes of board

545.113     State agency to pay assessment and charges or to petition for exclusion

545.123     Redivision of district; election of director

545.126     Liability of excluded lands for districts obligations

(Union or Merger of Districts)

545.131     Union or merger of districts; petition; approval of board; election; indebtedness

DISTRICT ELECTIONS AFTER FORMATION

(Generally)

545.135     Elections subsequent to organization of district; election of directors

545.137     Notices of election; board of election; place of holding election; nomination of candidates; advertising openings on district board; certificate of election to sole candidate; ballots

545.139     Board of election; powers and duties; ballots not governed by election law

545.141     Conduct of election; challenge and verification of qualifications of elector; counting ballots

545.145     Certificate of vote; stringing of ballots; sealing of returns; delivery to board secretary; recount

545.149     Canvass of returns; standard for rejecting certain election documents; canvass to be in public

545.153     Statement of result; contents; certificate of election; effect of informalities in conduct of election

(Elections by Mail)

545.163     Procedures for conducting election by mail

(Electoral Districts)

545.167     Division of district for election of directors; procedure

545.169     Election of directors from newly created divisions

545.171     Election precincts in divisions; alteration

BOARD OF DIRECTORS

(Organization)

545.181     Organization of board; officers; establishment of meeting dates; collection, custody and disbursement of moneys

545.183     Compensation and expenses of officers and employees; membership fees in associations

545.185     Meetings of board; quorum; public inspection of records

545.187     Vacancy in office when director ceases to be resident or landowner; appointment of successor

545.189     Recall of director; procedure; required number of signatures for recall petition

(Change in Number of Directors)

545.199     Increase in number of directors upon determination of board or petition; election on increase

545.203     Election of additional directors; terms of office

545.207     Redivision of district upon increase in directors; representation of divisions; voting qualifications

545.211     Decrease in number of directors; redivision of district; terms of office

(General Powers and Duties)

545.221     Powers and duties of board as to management of district; water deliveries

545.225     Contracts; conveyances; suits; judicial knowledge concerning district; audit reports

POWERS OF DISTRICTS

(Acquisition of and Entry onto Land)

545.237     Right to enter upon lands for inspection and maintenance of water works

545.239     Right to enter upon and acquire lands and water rights; right of condemnation

545.241     Bond or other security as condition of immediate possession in condemnation by irrigation or drainage district

545.245     Right to immediate possession in condemnation proceeding

545.249     Right to condemn for irrigation purposes is a superior right

545.253     Title to and rights in property acquired

545.257     Authority of irrigation district to acquire domestic or municipal water works; assumption of obligations; sale of surplus water; impairment of irrigation service forbidden

(Distribution of Water)

545.271     Furnishing water

545.275     Lien on crops for water supplied for irrigation; enforcement; attorney fees

545.279     District may require water control devices and measuring devices; notice to water user; objections; hearing

545.283     Joinder of districts in acquisition or construction of irrigation or other water use works

545.287     Directors may construct or maintain improvements, levy assessments or provide for charges

545.291     Apportionment of water to tracts; employment of person to distribute water; assessment or charge; lien on land

545.293     Resolution for water distribution works or services; hearing of objections; construction, repair or maintenance of improvement; apportionment of costs; assessment

545.295     Conditions required in certain districts before delivering water to additional lands; order; charges and assessments

(Finances)

545.301     Financing acquisition of water works; contracts with federal government; approval by electors

545.303     Water works system to be self-sustaining; payment of indebtedness; rates; separate accounts

545.305     Election concerning acquisition of water works

545.307     Investment of surplus funds in federal or state bonds

(Construction of Improvements)

545.315     Petition to construct improvements for irrigation; contents; assent of petitioners to assessment of cost of improvement

545.319     Elections on question of constructing improvement; resolution of directors

545.323     Majority of votes required to approve construction of improvement; cost; apportionment; assessment

(Miscellaneous)

545.335     Drainage works; construction authorized; powers of districts; designation of bonds

DEVELOPMENT OF DISTRICT LANDS BY UNITED STATES

545.343     Obligations or contracts with United States under Reclamation Act; acquisition of federal lands

545.345     Conveyance of lands to United States

545.347     Obligations or contracts with United States under Fact Finders Act

545.349     Authority to transfer land to federal government for development and colonization; repayment of expenditures; levy of assessments; funds; contracts with federal government

545.351     Acquisition of lands from owners; crediting of value on charge against remainder of land

545.355     Proceedings on extension or cancellation of payments due federal government

545.359     Contracts with federal government for flood control works

SALE OF DISTRICT PROPERTY

545.365     Disposition of real property acquired by district; sale to member of board or employee prohibited

545.367     Authorization of sale of property, excess water or hydroelectric power

545.369     Release of lien of bonds; form; acknowledgment by bondholders; copy of release as evidence

545.371     Consent of bondholders; notice requiring presentation of objections; implication of consent; hearing of objections by directors

545.373     Proceeds of sale; special fund; uses of moneys

545.375     Purchaser rights; power of directors respecting contracts and instruments relating to transfer

CHARGES AND ASSESSMENTS

(Generally)

545.381     Annual assessments; computation of amount to be raised; apportionment; determination of acreage and assessments; credit for water rights

545.385     Certain lands may be assessed at different amounts; additional service charge

545.387     Assessment on benefit basis; determination of benefits

545.389     Deduction for rights or property required by district; assessments pending construction

545.391     Assessments for contracts with United States

545.393     Resolution concerning assessments for payment to United States; publication; collection by county officers

545.395     Development of district by units; apportionment of assessments; inclusion of noncontiguous land; assessment of reclaimed or improved lands for district obligations

545.397     Districts developed by units; validation

545.399     Contract with United States; annual assessments or direct billings

545.401     Deposit of moneys in special fund; uses

(Assessment Procedure)

545.413     Record of assessments and apportionments; error in description; evidence

545.416     Equalization of assessment and apportionment of taxes; notice of time of meeting of board; public inspection of list

545.418     Meeting of board; duration; hearing and determination of objections to assessments and apportionment; changes

545.420     Certification of assessments to county assessors; entry on assessment roll; collection of taxes; deposit of sums collected; disbursements from fund; taxation of state and federal lands

545.422     Nonperformance by board; assessment, levy and equalization by county court

545.424     Validation of assessments; defective entry on assessment roll; lands partly outside district

545.426     Misnomer or mistake relating to ownership not to affect sale

545.428     Collection of assessments by board secretary; purpose; treatment of unpaid assessments

545.430     Objections by bondholders; payment from funds otherwise obtained

(Unpaid Assessments)

545.460     Withholding water while assessments are unpaid; accepting security for payment of assessments

545.462     Cancellation or compromise of assessment liens on lands acquired by county for taxes

545.464     Order to tax collector to cancel or change liens; correction of delinquent tax rolls

545.466     Effect of ORS 545.462 and 545.464 on existing laws

(Exemptions)

545.468     Exemption of parcel of land from payment of charge or assessment; qualification of owner of excluded parcel as district elector

(Charges for Water Supply and Retirement of Warrants)

545.471     Charges for water supply; rates; collections and disbursements; basis of charges

545.473     Districts providing for collection of charges by board secretary; levy of percentage of annual rates

545.475     Lands subject to assessment

545.477     Collection of charges; acceptance of district warrants; disposal of moneys collected

545.479     Provisions not exclusive nor operative to relieve district of duty respecting obligations

ALTERNATIVE METHOD OF COLLECTING INCURRED CHARGES

545.482     Authorization of method for billing and collecting incurred charges

545.484     Computation of amount to be raised; apportionment of charges; fixing due date and delinquency date; fee for other services

545.487     Pressurization charge; application to certain lands; apportionment

545.494     Unpaid charge as lien on land; priority respecting other liens and claims

545.496     Collection of incurred charges; withholding of water until payment; interest on unpaid charges

545.498     Surety bond to be given by board secretary prior to handling district funds

545.502     Foreclosure; procedure; redemption after sale; attorney fees

545.504     Redemption of land upon or prior to foreclosure sale

545.506     Payment of taxes by district; amount paid added to lien

545.507     Borrowing for payment of operation and maintenance costs

545.508     Moneys collected; deposit; separation of funds; disbursements

BONDS; CONTRACTS WITH STATE OR FEDERAL GOVERNMENT

(Authorization for Bonds or Contracts)

545.511     Authorization of bonds, including refunding bonds; contract with state or with United States; election; notice

545.513     Resubmission of questions to electors; contracts not requiring vote

545.515     Bonds; interest included in authorized amount

545.517     Bonds securing payments to United States

545.519     Issuance of bonds; cancellation of bonds

545.521     Bonds of districts organized before 1925 with indebtedness of $50,000; retirement of outstanding bonds as condition of further indebtedness; authorization and sale of refunding bonds; application of proceeds; redemption

(Bonds and Contracts as General Obligations)

545.529     Bonds and payments payable from assessments; liability of lands

545.532     Increase of assessments to meet defaults; property liable for indebtedness; possession of works upon default

(Payment of Assessments for Bonds and Contract Obligations)

545.535     Lien against assessed lands; priority

545.537     Sale of lands for delinquency; purchase by district

545.539     Bond sinking funds; other funds

545.541     Retirement of bonds prior to maturity; call provisions

545.545     Determination of liability of individual tracts for bonded indebtedness; acceptance of bonds and cash in payment

(Issuance of Bonds by Certain Districts)

545.551     Application of ORS 545.553 and 545.555

545.553     Petition for election on authorization and issuance of bonds

545.555     Holding election; notice

545.557     Bonds; maturities; reserves; interest; trustees

545.559     Bonds and coupons to be negotiable instruments

ALTERNATIVE METHOD OF ISSUING BONDS

545.565     Refunding bonds; procedure

545.567     Determination of liability for assessment to pay bonds; determination on basis of irrigable area or benefits accrued

545.569     Amounts paid to owners for property or rights

545.571     Notice of determination; publication; contents

545.573     Equalization of assessments; hearings

545.575     Order determining benefits; order of assessment; benefit surplus defined

545.577     Notice of proceedings; appeal to circuit court; notice and summons

545.579     Pleadings; trial; appeal; finality of assessment order

545.581     Assessment installments

545.585     Bonds; issuance; purposes; form; amortization; maturities; negotiability; numbering; interest; denomination; registration; amount maturing annually; retirement

545.589     Recording of assessments; bond lien docket; payment by bonds or coupons; interest on unpaid assessments; lien on land; priority

545.595     Payment of assessment; relief from further assessment

545.599     Five-year additional assessment; emergency assessments; emergency fund

545.603     Entry on assessment roll; lien on land; collection; disposal of moneys collected; liability of land sold for taxes; exception

545.607     Retirement of bonds before maturity

545.617     Sale of land for delinquent assessments; district as purchaser; payment of proceeds into emergency fund; purchase price paid by district

545.621     Exchange of refunding bonds for outstanding indebtedness; exchange of interest certificates for bonds

545.629     Declaration of intent to dispose of bonds; resolution; notice of sale; publication

545.631     Consent of creditors to refunding of indebtedness

545.633     Obtaining constructive consent of unknown or dissenting creditors; petition

545.635     Notice of court proceeding to obtain constructive consent; effect of failure to file objection

545.637     Hearing on petition; judgment; trustee

545.639     Nature of proceeding; appeal; nonprejudicial errors; costs

ALTERNATIVE METHOD OF LIQUIDATING INDEBTEDNESS

545.643     Contract providing plan of liquidation; resolution; investigation by and approval of Water Resources Commission

545.645     Terms of contract; parties; execution

545.647     Recording of contract; effective date; preeminence of contract with respect to rights and liabilities

545.649     New contract in lieu of previous contract

545.651     Constructive consent of holders of outstanding indebtedness; procedure for obtaining consent; petition

545.655     Notice of petition and terms of contract; failure to file dissent; effect

545.659     Hearing on petition; judgment; trustee

545.663     Nature of proceeding; appeal; nonprejudicial errors; costs

545.667     State Treasurer as depository

ADDITIONAL METHOD OF LIQUIDATING INDEBTEDNESS

545.671     Contract providing plan of liquidation; resolution of directors

545.673     Terms of contract

545.675     Parties to contract; execution

545.677     Election authorizing directors to enter into contract

545.679     Recording of contract; effective date; preeminence of contract with respect to rights and liabilities

CLAIMS AGAINST DISTRICTS

545.683     Submission of claims to board; drawing of warrants; payment; lack of funds; interest on warrants; debts payable by warrants; receipt of warrants, bonds and interest coupons in payment of charges; amount of outstanding warrants; monthly report of district finances

545.685     Establishing bank account for payment of labor and emergency expenses

GENERAL PROVISIONS

545.001 Short title. This chapter may be referred to as the Irrigation District Law. [1995 c.42 §1]

545.002 Definitions. As used in this chapter:

(1) Board or board of directors means the governing body of a district.

(2) District means an irrigation district organized or operating under this chapter.

(3) Owner of land or elector includes every person 18 years of age or older, whether a resident of the district or state or not, who is an owner or a vendee under a contract of purchase of land situated within the district and subject to the charges or assessments of the district. [Amended by 1993 c.771 §3; 1995 c.42 §2]

545.004 [Amended by 1967 c.503 §1; 1993 c.771 §4; 1995 c.42 §4; renumbered 545.025 in 1995]

545.006 [Amended by 1993 c.771 §5; 1995 c.42 §5; renumbered 545.029 in 1995]

545.007 Voting rights. (1) In any matter requiring or allowing a vote of the owners of land or the electors of a district:

(a) If ownership is in estates by the entirety, tenants in common, or in other cases of multiple ownership, only one vote shall be allowed on behalf of all the owners under each multiple ownership. The vote may be cast by any one of the multiple owners. When two or more persons attempt to cast a vote under this paragraph, only the vote of the person who first casts a vote shall be counted.

(b) Any corporation may vote as a single owner of land through any officer or agent when the officer or agent is authorized to vote by the corporation and the written authorization is filed with the secretary of the board of directors of the district.

(c) Any general partnership, limited partnership or limited liability company may vote as a single owner of land through any general partner, member or agent when the general partner, member or agent is authorized to vote by the entity and written evidence of the authority of the general partner, member or agent is filed with the secretary of the board of directors of the district.

(d) Any trustee of a trust, guardian, administrator or executor authorized to act as such of a person or estate owning land within the district shall be considered an owner of land for the purposes of the Irrigation District Law, when the owner in fee is not otherwise entitled to vote.

(e) An owner of land or elector may vote according to the total amount of acreage within the district owned by the owner or elector that is subject to the charges or assessments of the district on the basis of:

(A) One vote for up to 40 acres;

(B) Two votes for 40 acres or more but not more than 160 acres; and

(C) Three votes for more than 160 acres.

(f) When a district is divided into divisions under ORS 545.033 or 545.207 and voting is by the qualified electors within a division for a director from that division, an elector who is permitted under ORS 545.207 to vote in that division may cast the number of votes under subsection (1)(e) of this section that represents the total amount of eligible acreage owned by the elector within the whole district.

(2) The weighted voting provisions of subsection (1)(e) of this section do not apply in an election for the formation of a district and for its initial board of directors under ORS 545.041 and 545.043 (1). In such an election, each owner of land is entitled to cast one vote. [1995 c.42 §3; 1995 c.754 §3; 1999 c.452 §4]

545.008 [Amended by 1995 c.42 §6; renumbered 545.033 in 1995]

545.010 [Amended by 1967 c.503 §2; 1991 c.249 §54; 1993 c.771 §6; 1995 c.42 §7; renumbered 545.037 in 1995]

545.012 [Amended by 1993 c.771 §7; 1995 c.42 §8; 1995 c.754 §4; renumbered 545.041 in 1995]

545.014 [Amended by 1969 c.669 §13; 1989 c.182 §6; 1995 c.42 §9; renumbered 545.043 in 1995]

545.016 [Amended by 1969 c.345 §12; repealed by 1989 c.182 §49]

545.018 [Amended by 1959 c.348 §1; 1993 c.771 §8; 1995 c.42 §44; renumbered 545.199 in 1995]

545.020 [Amended by 1995 c.42 §45; renumbered 545.203 in 1995]

545.022 [Amended by 1953 c.233 §2; 1993 c.771 §9; 1995 c.42 §46; renumbered 545.207 in 1995]

545.024 [Amended by 1995 c.42 §47; renumbered 545.211 in 1995]

FORMATION OF DISTRICTS

545.025 Purposes of organizing irrigation district; petition of landowners; contents; hearing; notice of hearing. (1) When owners of land that is irrigated or susceptible to irrigation desire to provide for the construction of works for irrigation of their land, to provide for the reconstruction, betterment, extension, purchase, operation or maintenance of works already constructed, or to provide for the assumption of indebtedness to the United States incurred under the federal reclamation laws on account of their lands, they may propose the organization of an irrigation district under the Irrigation District Law by signing a petition and filing it with the county court of the principal county, as defined in ORS 198.705. The petition must be signed by a majority of the owners of land or 50 owners of land within the exterior boundaries of the proposed district.

(2) The petition shall set forth:

(a) A statement that the petition is filed for the formation of an irrigation district under the Irrigation District Law;

(b) The name of the proposed district;

(c) A description of the exterior boundaries of the proposed district. The description may be by metes and bounds, quarter quarter section lines or assessors map and tax lot numbers;

(d) A statement declaring whether the district board of directors shall consist of three or five members and, if three members, whether the district shall be subdivided for the election of directors or whether directors shall be elected at large; and

(e) A request that proceedings be taken for the formation of the district.

(3) ORS 198.760, 198.765, 198.770 and 198.775 apply to petitions for the formation of an irrigation district, except that an economic feasibility statement is not required.

(4) Each person circulating the petition shall certify on each signature sheet that every person who signed the petition did so in the presence of the person circulating the petition.

(5) A description and map of all of the lands that are included within the proposed district and that will be subject to the charges and assessments of the district, together with the names and mailing addresses of all of the owners of the lands, shall be included in the petition or attached to the petition as an exhibit. Reference to the assessors map and tax lot number is sufficient for the description of lands required under this subsection.

(6) When the petition for formation is filed with the county court of the principal county, the county court shall set a date for a hearing on the petition. The date set for the hearing shall be not less than 30 days nor more than 50 days after the date on which the petition is filed. The county court shall cause notice of the hearing to be posted in at least three public places in the county and published by two insertions in a newspaper. The notice shall state:

(a) The purpose for which the district is to be formed.

(b) The name and boundaries of the proposed district.

(c) The time and place for the hearing on the petition.

(d) That all interested persons may appear and be heard.

(7) If the petition is signed by all of the owners of all of the lands that are included within the proposed district and that will be subject to the charges and assessments of the proposed district, publication of the notice of the hearing on the petition is not required. A petition signed by all of the owners of all of the lands that are included within the proposed district and that will be subject to the charges and assessments of the proposed district may also contain the names of persons desired as the members of the first board of directors of the proposed district, the initial term of office of each director and a written statement from each of those persons in which the person agrees to serve as a director of the proposed district.

(8) If an elector is not a resident of the district or this state, a legal representative of the owner of land, including an individual acting pursuant to a power of attorney, may sign a formation petition for and on behalf of the owner. [Formerly 545.004; 1999 c.318 §32; 1999 c.452 §5]

545.026 [Amended by 1993 c.771 §10; 1995 c.42 §31; 1995 c.754 §5; renumbered 545.137 in 1995]

545.028 [Amended by 1967 c.609 §5; 1979 c.190 §427; 1995 c.42 §32; renumbered 545.139 in 1995]

545.029 Hearing of petition by county court; authority as to boundaries of district; lands included; order; formation of district without election. (1) When the petition for formation of an irrigation district is filed, the county court shall hold the hearing required under ORS 545.025 (6). The county court may adjourn the hearing from time to time, but the hearing shall not be extended over a period exceeding four weeks. At the end of the hearing, the county court may make such changes in the proposed boundaries as the court may find proper, and shall establish and define the boundaries, subject to the following:

(a) An irrigation district may not include land that is located within a city or platted subdivision and that is chiefly available for residence purposes. The restriction imposed by this paragraph is expressly limited to residence property, and all lands, whether wholly or partially within any city or platted subdivision, used or suitable for agricultural or horticultural purposes and not platted in tracts of less than one acre, may be included in a district. However, if an irrigation district is formed as a successor district to another water supply entity and if that entity provides water for irrigation to land within any city or platted subdivision, the restriction imposed by this paragraph does not apply to such land that is served by the water supply entity at the time of formation of the irrigation district.

(b) The county court shall not modify the boundaries so as to exclude any territory within the boundaries of the district proposed by the petitioners that is susceptible to irrigation by the same system of works applicable to other lands in the proposed district.

(c) In the discretion of the county court, an owner of land that is susceptible to irrigation from the same system of works may, upon written application of the owner, have the land included in the district.

(2) At the end of the hearing, the county court shall make and enter an order determining whether the requisite number of owners of the land within the proposed district have petitioned for its formation, and whether the notice required under ORS 545.025 (6) has been duly published.

(3) If the county court finds that the petition is signed by all of the owners of all of the lands that are included within the proposed district and that will be subject to the charges and assessments of the proposed district and if the only modifications of district boundaries are at the request of owners of land seeking inclusion under subsection (1)(c) of this section, the county court shall enter an order creating the district and the election otherwise required by ORS 545.037 shall not be held. If the petition for formation also names persons desired as members of the first board of directors of the district and those persons have agreed in writing to serve as directors, the order shall declare those persons to be the directors of the district. [Formerly 545.006]

545.030 [Amended by 1993 c.771 §11; 1995 c.42 §33; 1995 c.607 §85; 1995 c.754 §6; renumbered 545.141 in 1995]

545.032 [Amended by 1995 c.42 §34; 1995 c.754 §7; renumbered 545.145 in 1995]

545.033 Naming and division of districts. (1) The order of the county court shall designate the name of the district. The name of the district may be changed by the county court at any time thereafter upon petition of the board of directors of the district accompanied by either the consent, in writing, of a majority of the owners of lands within the district or by the certificate of the secretary of the district certifying that, at a regular or special election called and held in the district for any purpose provided by law, the proposed change of name was approved by a majority of the electors voting upon the question of change of name. The secretary of the district shall cause a certified copy of the order to be recorded in the office of the county clerk of the county or counties in which the district is located.

(2) If the petition provides for a five-member board of directors or provides for a three-member board of directors for a subdivided district, the county court shall divide the district into the required number of divisions. Each division shall be as nearly equal as practicable in the number of acres that will be subject to the charges or assessments of the district. The county court shall define and particularly describe division boundaries and make use, insofar as may be desirable, of any natural boundaries that may exist in the district. The divisions shall be numbered. [Formerly 545.008; 1999 c.452 §6]

545.034 [Amended by 1995 c.42 §35; renumbered 545.149 in 1995]

545.036 [Amended by 1995 c.42 §36; renumbered 545.153 in 1995]

545.037 Notice of election for determining organization of district; contents; publication; mailing. (1) Except when an election is not required as provided in ORS 545.029 (3), the county court shall give notice of an election to be held in the proposed district for the purpose of determining whether or not the district shall be organized under the Irrigation District Law and for the purpose of electing an initial board of directors. The notice shall describe the boundaries established for the district. However, if the county court, in the order defining the boundaries, orders that they need not be described in the notice, the notice shall refer to and incorporate by reference the boundaries established by the order of the county court under ORS 545.029 and on file in the office of the county clerk of the county in which the district is located. The notice shall designate the name of the proposed district, state the date of the election, the board positions to be voted upon and the latest date on which candidates for election as board members may file petitions for nomination. The notice shall be published once each week, commencing not later than the 50th day before the election, for at least four consecutive weeks in a newspaper of general circulation in the county. If any portion of the district lies within another county, then the notice shall be published in a newspaper of general circulation in each county in the same time and manner. The notice shall require the electors to cast ballots which contain the words Irrigation District  Yes, and Irrigation District  No, or equivalent words. During the period in which the notice is published, the county clerk shall send a copy of the notice by registered mail or by certified mail with return receipt to each owner of land identified in the petition for formation under ORS 545.025 (5) who has not joined in the petition for organization of the district. The provisions of this subsection relating to mailing notices are directory and not jurisdictional.

(2) In lieu of including a description of the lands within a district or the boundaries of a district in the notice of election, the county court or board of directors calling an election in an irrigation district may direct that the notice refer to the order calling the election and incorporate by reference the description of the district boundaries contained in the order. [Formerly 545.010; 1999 c.452 §7]

545.038 [Amended by 1979 c.562 §18; 1995 c.42 §37; renumbered 545.156 in 1995]

545.040 [Repealed by 1995 c.42 §184]

545.041 Conduct of election; contents of nominating petition; verification of electors by county assessor; order declaring result; inclusion of portion of district in another district; commencement of duties by directors. (1) The election shall be conducted, as nearly as practicable, in accordance with the general election laws of the state, except that the provisions of the election laws as to the form of ballot and as to the nomination of candidates shall not apply. No particular form of ballot shall be required. An absent elector may obtain an absentee ballot and vote, as nearly as practicable, in the manner provided for absentee electors in ORS chapter 253.

(2)(a) Nominations for candidates for the board of directors may be made by petition, signed by at least 10 electors in the proposed district or division who are qualified to vote for the directors nominated by them. Nominations may also be made at an assembly of not less than 25 electors.

(b) Not more than one of the electors of a multiple ownership as described in ORS 545.007 (1)(a) may sign a nominating petition or vote at an assembly. Nominations by petition or by assembly shall be filed with the county assessor before they are filed with the county clerk under this subsection. If a nomination is made at an assembly, the nomination shall be filed under this paragraph with a list of the names and addresses of the electors who voted at the assembly. The county assessor shall verify that not more than one of the electors of a multiple ownership as described in ORS 545.007 (1)(a) has signed a nominating petition or voted at an assembly. The county assessor shall provide written confirmation of the assessors verification to the person filing the nomination.

(c) Nominations by petition or by assembly shall be filed with the county clerk at least 35 days next preceding the date of election. The nomination shall be accompanied by a copy of the written confirmation of verification provided by the county assessor under this subsection.

(d) The county clerk shall have the names of all persons nominated placed on the ballots as candidates for the offices for which they have been nominated. The ballots shall have a blank line under the printed names, on which may be written the name of any candidate voted for.

(3) A nominating petition shall contain:

(a) The name by which a candidate is commonly known. The candidate may use a nickname in parentheses in connection with the candidates full name;

(b) The address information of the candidate;

(c) The office for which the candidate seeks nomination;

(d) The term of office for which the candidate seeks nomination;

(e) A statement that the candidate is qualified for the office;

(f) A statement that the candidate is willing to accept the nomination and, if elected, the office;

(g) The signature of the candidate;

(h) The printed name and address of each elector who signed the petition; and

(i) A statement by the circulator of the petition that the circulator is personally acquainted with the electors who signed the petition and affirms that the signatures are genuine.

(4) If an elector is not shown as an owner of land on the last equalized assessment roll or is not shown as having authority to vote on behalf of an owner of land, the elector shall furnish the county clerk with written evidence, satisfactory to the county clerk, that the elector:

(a) Is a legal representative of the owner;

(b) Is entitled to be shown as the owner of land on the next assessment roll;

(c) Is a purchaser of land under a written agreement of sale; or

(d) Is authorized to sign for and on behalf of any public agency owning land.

(5) The county court shall meet on the first Monday that is at least 10 days after the election, canvass the votes cast, and enter an order declaring the result of the election. If upon the canvass it appears that at least three-fifths of the votes cast are Irrigation District  Yes, the court shall, by an order entered on its minutes, declare the territory organized as an irrigation district under the name designated by the county court under ORS 545.033 (1), and shall declare the persons receiving, respectively, the highest number of votes for the several available director positions to be elected to those positions. The court shall cause a copy of the order, duly certified, to be immediately filed for record in the office of the county clerk of each county in which any portion of the district is situated.

(6) After the date of organization of an irrigation district, the county court of any county including any portion of the district shall not allow another district to be formed that includes any lands in the existing district, without first securing consent for the formation from the existing district.

(7) From and after the date of the filing of the order under subsection (1) of this section, the organization of the district is complete, and the directors may enter upon the duties of their offices upon qualifying as provided by law. They shall hold office until their successors are elected and qualified. [Formerly 545.012; 2001 c.257 §1; 2003 c.94 §1]

545.043 Qualifications of directors; terms of office; oath. (1) At the election for the organization of an irrigation district one director, who is a resident of Oregon and a bona fide owner, or a shareholder of a bona fide corporate owner, of land situated in the division, shall be elected from each division into which the district has been divided by the county court. If no division has been made, the directors shall be elected from the district at large. Terms of the directors so elected shall expire in one, two and three years, respectively, from the first Tuesday in January next succeeding their election. Their respective terms shall be decided by lot.

(2) Within 10 days after receiving the certificate of election provided for in ORS 545.153, the director shall take the official oath and file it in the office of the board of directors. [Formerly 545.014]

545.045 [1993 c.771 §2; 1995 c.42 §38; 1995 c.607 §86; renumbered 545.163 in 1995]

CHANGE OF DISTRICT BOUNDARIES

(Generally)

545.051 Change of boundaries authorized; effect on existing rights and liabilities. The boundaries of any irrigation district organized under the Irrigation District Law may be changed in the manner prescribed in ORS 545.051 to 545.126. However, a change in the boundaries of a district shall not impair or affect its organization, its right in or to property or any of its other rights or privileges of whatever kind or nature. The change in the boundaries of a district shall not affect, impair or discharge any contract, obligation, lien or charge for or upon which the district was liable or chargeable had such change of its boundaries not been made. [Formerly 545.582]

(Addition of Land)

545.057 Petition for inclusion of lands within district. The holders of title, or evidence of title, representing a majority of the acreage of any body of land adjacent to the boundaries of any irrigation district may file with the board of directors of the district a written petition requesting that the body of land be included in the district. For purposes of this section, the body of land may include or consist of one or more parcels of less than one acre, without regard to whether or not the parcels are city lots or tracts of a platted subdivision or are chiefly available for residence purposes. When the body of land is located within the boundary of a city, the petition shall be approved by the governing body of the city before presentation to the board of directors. The petition shall describe the tracts or body of land owned by the petitioners. Reference to the assessors map and tax lot number is sufficient for the description of lands required under this section. The petition shall give assent of the petitioners to the inclusion into the district of the lands described in the petition. The petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged. [Formerly 545.584; 1999 c.452 §8; 2003 c.802 §132]

545.059 Notice of petition; publication; deposit for costs. The secretary of the board of directors shall cause notice of the filing of the petition to be given and published once each week, for three successive weeks, in a newspaper published in the county where the office of the board is situated. The notice shall state the filing of the petition, the names of the petitioners, a description of the lands mentioned in the petition, and the request of the petitioners. The notice shall also contain a statement indicating that all interested persons may appear at the office of the board at the time named in the notice and show cause why the petition should not be granted. The time specified in the notice shall be the time of the next regular meeting of the board after the expiration of the time for publication of the notice. However, before the secretary of the board is required to give notice, the petitioners must advance to the secretary sufficient money to pay the estimated cost of all proceedings under the petition. [Formerly 545.586]

545.061 Hearing on petition. The board of directors, at the time and place mentioned in the notice, or at some other time to which the hearing of the petition may adjourn, shall hear the petition and consider all objections to the petition presented in writing by any person, showing cause why the petition should not be granted. The failure of any person to object shall be taken as assent by the person to the inclusion of the lands in the district as requested in the petition. [Formerly 545.588]

545.062 [Amended by 1969 c.345 §13; 1987 c.835 §1; 1995 c.42 §42; renumbered 545.181 in 1995]

545.064 [Amended by 1965 c.541 §2; 1995 c.42 §48; 1995 c.78 §1; renumbered 545.221 in 1995]

545.065 [1959 c.276 §2; 1993 c.392 §1; 1995 c.42 §63; renumbered 545.295 in 1995]

545.066 [Amended by 1957 c.128 §1; 1965 c.614 §1; 1971 c.403 §9; 1993 c.771 §12; renumbered 545.183 in 1995]

545.067 Liability of petitioners for obligations of district. Except as provided in ORS 545.075, the board of directors to whom the petition is presented may require as a condition precedent to the granting of the petition that the petitioners severally pay, contract to pay or become liable to the district for assessments for the payment of their pro rata share of all bonds and the interest thereon previously issued by the district. The amount of the assessments required under this section, as nearly as the amount can be estimated by the board, shall be the amount that the petitioners or their grantors would have been required to pay to the district had such lands been included in the district at the time it was originally formed or when the bonds were issued. [Formerly 545.590]

545.068 [Amended by 1995 c.42 §43; renumbered 545.185 in 1995]

545.070 [Amended by 1965 c.332 §6; 1977 c.774 §26; 1979 c.286 §15; 1989 c.182 §7; 1995 c.42 §49; renumbered 545.225 in 1995]

545.071 Acceptance or rejection of petition; inclusion of land when owner objects. If the board of directors considers that it is not for the best interest of the district to include in the district the lands mentioned in the petition, the board, by order, shall reject the petition. However, if the board considers that it is for the best interest of the district that the lands or any part of the lands be included, the board may order that the district be changed so as to include the lands or any part of the lands mentioned in the petition. When making the change, the board shall not subject to the charges or assessments of the district the lands of any owner objecting to the inclusion of the lands. However, the board may include such lands within the boundaries of the district solely for administrative convenience. The order shall describe the boundaries of the land included with such exceptions as may be made. [Formerly 545.592; 1999 c.452 §9]

545.072 [Repealed by 1989 c.182 §49]

545.074 [Repealed by 1975 c.771 §33]

545.075 Requirements that may be imposed upon petitioners in western Oregon district; charges or assessments. (1) Notwithstanding ORS 545.067, in any irrigation district lying entirely west of the summit of the Cascade Mountains, the board of directors may require as a condition precedent to the granting of the petition that the petitioners severally pay, contract to pay, become liable to the district for or consent that the lands petitioned to be included be charged or assessed by the district for such sums as the board of directors determines. However, these sums shall not exceed the amount the petitioners or their predecessors in interest would have been required to pay to the district for charges and assessments for the payment of:

(a) Their pro rata share of all bonds and the interest thereon previously issued by the district, or other indebtedness previously incurred, had such lands been included in the district at the time it was originally formed, or when the bonds were so issued or such indebtedness incurred; and

(b) The cost of any additional facilities required to deliver water to the lands of the petitioners.

(2) The board of directors may provide for the payment of any charge or assessment under this section in annual installments. The order of inclusion shall set forth the description of the lands included, the amount of the charge or assessment on the lands and the manner of payment. After the order is recorded under ORS 545.079, the order is an assessment of the district upon the lands of petitioners for any bonded indebtedness or federal or state contract obligation in accordance with the provisions of the order of inclusion, and the lands are included within the boundaries of the district.

(3) The annual installments may be included with the annual charge or assessment of the district upon the water user for district purposes. The annual installments shall bear interest, be subject to a lien of the district upon the lands and be collected or foreclosed in the same manner and with the same effect as charges and assessments of the district for district purposes.

(4) Upon foreclosure of charges or assessments of the district upon any included lands, the amount of the unpaid balance of the charge or assessment provided for in subsection (1) of this section and not included in any foreclosure proceedings remains a charge and assessment lien of the district upon the lands. However, when the district is the purchaser at any sale on foreclosure it may, upon a resale of any lands included in the foreclosure sale, release the lands from the lien of any unpaid balance of the charges and assessments.

(5) For the purposes of this section the summit of the Cascade Mountains is considered to be a line beginning at the intersection of the western boundary of Hood River County with the northern boundary of the State of Oregon, thence southerly along the western boundaries of the counties of Hood River, Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon. [Formerly 545.593]

545.076 [Amended by 1995 c.42 §72; renumbered 545.343 in 1995]

545.078 [Amended by 1995 c.42 §73; renumbered 545.345 in 1995]

545.079 Recording of order including lands in district; effect of order; appeal. (1) Upon the allowance of a petition for inclusion of lands and when an appeal has not been filed within 30 days after entry of the order, a certified copy of the order of the board of directors including the lands in the district shall be filed for record in the office of the county clerk of each county in which lands of the district are situated. The district as changed and all lands in the district shall be liable for all existing obligations and indebtedness of the district.

(2) An appeal may be taken from the order of the board as provided in ORS 548.105 to 548.115. If an appeal is not taken, the order of inclusion shall be deemed lawful and conclusive against all persons. The order shall not thereafter be questioned in any manner in any proceedings. [Formerly 545.594; 1999 c.452 §10]

545.080 [Amended by 1995 c.42 §74; renumbered 545.347 in 1995]

545.081 [1993 c.771 §14; 1995 c.42 §50; renumbered 545.237 in 1995]

545.082 [Amended by 1995 c.42 §51; renumbered 545.239 in 1995]

545.084 [Amended by 1995 c.42 §52; renumbered 545.241 in 1995]

545.085 Record of petition; admissibility in evidence. Upon the filing of the copies of the order under ORS 545.079, the secretary shall record the petition for inclusion in the minutes of the board. The minutes, or a certified copy thereof, shall be admissible in evidence with the same effect as the petition. [Formerly 545.596]

545.086 [Amended by 1995 c.42 §53; renumbered 545.245 in 1995]

545.088 [Amended by 1995 c.42 §54; renumbered 545.249 in 1995]

545.089 Redivision of district; election of directors. (1) When land is included within a district by proceedings under ORS 545.057 to 545.085, if the district is subdivided for the election of directors and as a result of the inclusion of the land the deviation in acreage among the divisions is greater than 10 percent, the board of directors, not earlier than 30 days after the final order making the inclusion, shall make an order redividing the district. Redivision shall be done in the same manner as provided for the initial division of the district in ORS 545.033 (2).

(2) If redivision of the district under subsection (1) of this section results in the creation of a division without a qualified representative on the board of directors, the position of director from that division shall be filled at the next general election of the district. When the newly elected director assumes office, if there are two or more directors from another division, the term of office of the director having the least time left to serve shall expire. The initial term of office of the newly elected director shall be the same as the remaining term of the director whose term expires as provided under this subsection. [Formerly 545.598; 1999 c.452 §11]

545.090 [Amended by 1995 c.42 §55; renumbered 545.253 in 1995]

545.091 Inclusion of lands not subject to charges of district. The boundaries of a district may for administrative convenience encompass lands that are not subject to the charges and assessments of the district, without regard to whether the lands are susceptible to irrigation. An owner whose land is within the boundaries of a district but is not subject to the charges and assessments of the district does not have the rights or duties of an elector or owner of land under this chapter. [1999 c.452 §2]

Note: 545.091 was added to and made a part of ORS chapter 545 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

545.092 [Repealed by 1969 c.344 §8]

(Subdistricts)

545.093 Creation of subdistricts; purpose; change in subdistrict boundaries. (1) Subdistricts within an irrigation district may be created as provided in this section.

(2) When the owners of more than 50 percent of the acreage in any contiguous tracts of land situated within a district and subject to the charges or assessments of the district desire to have the district undertake the construction of works for irrigation of their land or provide for the reconstruction, betterment, extension, purchase, operation or maintenance of works already constructed that will benefit their lands, they may petition the board for the creation of a subdistrict. The petition shall state the boundaries proposed for the subdistrict, the name and address of each person signing the petition, a brief general statement as to the works the petitioners desire to have constructed or provided and a prayer asking that the lands described be organized as a subdistrict. The description of the boundaries of the proposed subdistrict shall be certified as a complete and sufficient legal description by a qualified engineer or land surveyor and the certificate shall be filed with the board at the time the petition is filed. The petition shall be considered by the board at its next meeting. If the board approves the petition, the board shall adopt an order creating the subdistrict. The order shall contain a description of the boundaries of the subdistrict. A subdistrict may include all or any part of the lands within a district. A copy of the order shall be recorded in each county in which lands within the subdistrict are located.

(3) A subdistrict may also be created under this section by resolution of the board.

(4) After the creation of a subdistrict under this section, the boundaries of the subdistrict may be changed by the inclusion of lands outside of the subdistrict. A proceeding under this subsection may be initiated by petition of the owners of more than 50 percent of the lands sought to be included in the subdistrict. The lands to be included in the subdistrict must be contiguous to the subdistrict and within the boundaries of the district. The petition shall state the boundaries of the lands to be included in the subdistrict, the reason for adding the lands to the subdistrict, the name and address of each person signing the petition and a prayer asking that the lands described by the petition be included in the subdistrict. The petition shall be filed with the board. The description of the boundaries of the subdistrict after the proposed addition shall be certified as a complete and sufficient legal description by a qualified engineer or land surveyor and the certificate shall be filed with the board at the time the petition is filed. The board of directors shall enter an order fixing a time and place for a hearing on the petition and shall either publish notice of the hearing or mail a notice of the hearing to all landowners within the boundaries of the lands proposed for inclusion in the subdistrict. At the hearing or at any time and place to which the hearing may be adjourned, the board shall determine what lands proposed to be included within the subdistrict will be benefited by inclusion in the subdistrict. The board shall adopt an order for inclusion of the benefited lands in the subdistrict and the new boundaries of the subdistrict shall be described in the order.

(5) A subdistrict created under this section may be designated Subdistrict No. ___ of the ______ Irrigation District.

(6) A subdistrict created under this section may be an electoral district for purposes of district elections under ORS 545.167.

(7) The district board of the main district is the governing board of each subdistrict of the district.

(8) Except as otherwise provided in ORS 545.093 to 545.095, after the creation of a subdistrict, proceedings relating to a subdistrict shall conform to provisions of this chapter applicable to districts. In all other matters affecting only a subdistrict, provisions of this chapter applicable to a district apply to the subdistrict as though the subdistrict were a district. [1999 c.356 §2]

Note: 545.093 to 545.095 were added to and made a part of ORS chapter 545 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

545.094 Engineering plan for improvements within subdistricts; notice; hearing; remonstrance. After the creation of a subdistrict, the board may develop an engineering plan for the improvements requested in the petition for the creation of the subdistrict or proposed by the board. The board may make an engineering plan for the subdistrict or may adopt as an engineering plan any plan made by any department or agency of the federal government or the State of Oregon or a project work plan proposed for any soil and water conservation district in which lands within the subdistrict are located. Upon completion of the plan, the board shall give notice of the plan to the owners of the tracts of land within the subdistrict and shall permit the inspection of the plan at the office of the subdistrict by the landowners. The notice may be given by mail or by publication, as may be determined by the board. The notice shall fix a time and place for a hearing at which objections to the plan may be heard by the board. The hearing shall be held not less than 20 nor more than 30 days after the date of mailing or the date of the last publication of the notice. At the hearing, the board may make changes in the engineering plan that the board considers necessary after reviewing objections or suggestions made by any person at the hearing. After the hearing, the board may approve the plan, as corrected or changed, by adopting an order of approval. However, if the owners of more than 50 percent of the lands within the subdistrict subject to the charges or assessments of the district file written objections to the order approving the engineering plan with the secretary of the district within 15 days after the date of the order, no further action shall be taken under the order and the plan shall be considered to have been rejected by the landowners. When an engineering plan for a subdistrict is rejected by the landowners, the board may obtain a new engineering plan and present it to the landowners in the manner provided in this section. [1999 c.356 §3]

Note: See note under 545.093.

545.095 Charges or assessments for improvements within subdistrict. The cost of constructing, purchasing, operating, maintaining and improving the works described in an engineering plan for a subdistrict shall be charged to the owners of the lands, or assessed against the lands, benefited by the works in proportion to the benefits to be received by each tract of land. The charges or assessments shall be in addition to the regular charges or assessments of the district under ORS 545.471. Only the lands or owners within a subdistrict shall be liable for, charged with or in any manner assessed for the payment of judgments, claims, damages, costs, expenses, debts or other liabilities of or against a district that arise out of or are incurred in the constructing, purchasing, operating, maintaining or improving of the works of the subdistrict. [1999 c.356 §4]

Note: See note under 545.093.

(Exclusion of Land)

545.097 Exclusion of tracts; effect on status of district, rights and liabilities. The boundaries of any irrigation district organized under the Irrigation District Law may be changed, and tracts of land that were included within the boundaries of the district at or after its organization may be excluded from the district in the manner prescribed in ORS 545.097 to 545.126. However, a change of the boundaries of a district resulting from exclusion of lands from the district shall not impair or affect its organization, its right in or to property or any of its rights or privileges of whatever kind or nature. Exclusion of lands from the district shall not affect, impair, or discharge any contract, obligation, lien, or charge for or upon which the district would be liable or chargeable if the change of its boundaries had not been made, or if land had not been excluded from the district. [Formerly 545.602]

545.099 Petition for exclusion of lands from district; approval by board; payment of costs of exclusion. (1) The owners in fee of one or more tracts of land or the holders of an uncompleted title to government or state lands which constitute a portion of an irrigation district may jointly or severally file with the board of directors a petition requesting that those tracts be excluded and taken from the district. The petition shall state the grounds upon which it is requested that the lands be excluded. The petition shall also describe the boundaries of the tracts sought to be excluded and the lands of the petitioners which are included within those boundaries. The description of the lands need not be more particular or certain than is required when the lands are entered in the assessment book by the county assessor.

(2) Upon receipt of a petition for exclusion, the board of directors shall review the petition and shall enter its order approving the petition. The board may approve the petition subject to the requirements of ORS 545.051, 545.097 or 545.126 or may approve the petition without conditions, as the board considers appropriate. The board, as a condition of exclusion, may require the petitioners to pay all costs of exclusion, including but not limited to recording fees, a reasonable administrative fee and all past due charges and assessments of the district attributable to the petitioners and the lands of the petitioners. When any district facilities, including but not limited to ditches, pipelines, headgates or other waterworks, are on the lands of the petitioners, if the petitioners propose to change the use of the land, the district may require the petitioners to provide measures to protect those facilities and may require that appropriate easements be provided if there are none of record. [Formerly 545.604; 1999 c.452 §12]

545.101 Exclusion of subdivisions with three or more tracts on each acre of land; exceptions. (1) When a subdivision is platted after September 13, 1975, under ORS 92.010 to 92.190, if the subdivision has three or more tracts on each acre of land within the subdivision, the subdivision shall be excluded and taken from the district pursuant to ORS 545.097 to 545.126 at the time that the plat is approved by the appropriate governing body.

(2) The exclusion provided in subsection (1) of this section shall not apply to a district which:

(a) Also supplies domestic water approved by the Department of Human Services to the subdivision; or

(b) Agrees to supply water to the subdivision. A district may require as a condition of any agreement that:

(A) The subdivider install underground pipe from the districts designated point of delivery to each lot or parcel in the subdivision as shown on the plat approved by the appropriate governing body;

(B) The subdivider install a meter or other adequate measuring device at the delivery point to the subdivision and for each lot or parcel;

(C) The subdivider provide adequate easements for the delivery system and make provision for the maintenance and repair of the delivery system; and

(D) The subdivider provide any other measures that the district considers necessary for the proper and efficient delivery of water to the subdivision and for the efficient administration of such delivery.

(3) Nothing in subsection (2)(b) of this section requires a district to agree to deliver water to a subdivision. [Formerly 545.611; 1999 c.505 §1]

545.102 [Amended by 1969 c.669 §13a; 1985 c.561 §8; 1995 c.42 §57; renumbered 545.271 in 1995]

545.104 [Amended by 1981 c.897 §60; 1995 c.42 §58; 1995 c.696 §27; renumbered 545.275 in 1995]

545.105 Assent of bondholders; acknowledgment; filing; recording. If there are outstanding bonds of the district at the time of the filing of the petition for exclusion, the holders of the bonds may give their assent, in writing, to the effect that they severally consent that the lands mentioned in the petition, or such portion of the lands as may be excluded from the district by order of the board, may be excluded from the district. If the lands, or any portion of the lands, are excluded from the district, they shall be released from the lien of such outstanding bonds. The assent must be acknowledged by the bondholders in the same manner and form as required for a conveyance of land. The acknowledgment shall have the same force and effect as evidence as the acknowledgment of a conveyance. The assent shall be filed with the board and be recorded in the minutes of the board. The minutes, or a copy thereof certified by the secretary of the board, shall be admissible in evidence with the same effect as the assent. The certified copy may be recorded in the office of the county clerk of the county in which the lands are situated. [Formerly 545.612]

545.106 [Amended by 1995 c.42 §71; renumbered 545.335 in 1995]

545.108 [Amended by 1991 c.459 §423a; 1995 c.42 §107; renumbered 545.471 in 1995]

545.109 Recording minutes of board. When the board of directors excludes any lands from the district upon petition for exclusion, if the exclusion changes the boundaries of the district, the board shall make an entry in its minutes describing the boundaries of the district. For that purpose the board may have a survey made of such portions of the district as it considers necessary. A certified copy of the entry of the minutes of the board excluding any land, certified by the secretary of the board, shall be filed for record in the county clerks office of each county within which any land of the district is situated. [Formerly 545.614; 1999 c.452 §13]

545.110 [Amended by 1995 c.42 §56; renumbered 545.257 in 1995]

545.112 [Amended by 1995 c.42 §64; renumbered 545.301 in 1995]

545.113 State agency to pay assessment and charges or to petition for exclusion. Every state agency acquiring land within the boundaries of an irrigation district shall:

(1) Pay all assessments and other charges that may be lawfully charged by the irrigation district and that are chargeable to the owner or occupier of the land; or

(2) File with the board of directors of the district a petition requesting that the land be excluded from the district in accordance with ORS 545.097 to 545.126. [Formerly 545.615]

545.114 [Amended by 1995 c.42 §65; renumbered 545.303 in 1995]

545.116 [Amended by 1995 c.42 §66; renumbered 545.305 in 1995]

545.117 [Formerly 545.616; repealed by 1999 c.452 §30]

545.118 [Repealed by 1989 c.182 §49]

545.119 [1993 c.771 §15; renumbered 545.279 in 1995]

545.120 [Repealed by 1975 c.771 §33]

545.122 [Repealed by 1969 c.344 §8]

545.123 Redivision of district; election of director. (1) When land is excluded from a district by proceedings under ORS 545.097, 545.099, 545.101, 545.105 or 545.109, if the district is subdivided for the election of directors and as a result of the exclusion of the land the deviation in acreage among the divisions is greater than 10 percent, the board of directors, not earlier than 30 days after the final order making the exclusion, shall make an order redividing the district. Redivision shall be done in the same manner as provided for the initial division of the district in ORS 545.033 (2).

(2) If redivision results in the creation of a division without a qualified representative on the board of directors, the position of director from that division shall be filled at the next general election of the district. When the newly elected director assumes office, if there are two or more directors from another division, the term of office of the director having the least time left to serve shall expire. The initial term of office of the newly elected director shall be the same as the remaining term of the director whose term expires as provided under this subsection. [Formerly 545.618; 1999 c.452 §14]

545.124 [Amended by 1995 c.42 §59; renumbered 545.283 in 1995]

545.126 Liability of excluded lands for districts obligations. ORS 545.097 to 545.126 shall not operate to release any lands excluded from the district from any lien on the lands or any obligation to pay any valid outstanding bonds or other indebtedness of the district at the time of the filing of the petition for exclusion of the lands. The lands shall be held subject to the lien, and answerable and chargeable for the payment and discharge of all outstanding obligations at the time of the filing of the petition, as fully as though the petition were never filed and the order of exclusion never made. If lands were subdivided into small tracts of less than one acre after the bonded indebtedness is apportioned to the lands on a per acre basis, the required payments shall be computed to the nearest one-tenth acre. For the purpose of discharging the outstanding indebtedness, the lands so excluded shall be considered part of the irrigation district. Notwithstanding the exclusion of land from the district, all provisions otherwise available to compel the payment by the land of its quota or portion of the outstanding obligation if the exclusion had never been accomplished, may be resorted to in order to compel and enforce the payment by the land of its quota or portion of the outstanding obligations of the irrigation district for which it is liable. However, the land excluded shall not be held answerable or chargeable for any obligation incurred after the filing of the petition for exclusion. This section shall not apply to any outstanding bonds or other obligations or indebtedness the holders of which have assented to the exclusion of such lands from the district. [Formerly 545.620]

(Union or Merger of Districts)

545.131 Union or merger of districts; petition; approval of board; election; indebtedness. An irrigation district may be merged and included within another irrigation district. The board of directors seeking merger shall present a petition showing the indebtedness of the district and its boundaries to the board of directors of the district in which it is desired to be included. The petition may be accepted or rejected by the latter board. If accepted, an election shall be ordered by the latter board in the district desiring to be included. At the election, the questions Merger Yes, and Merger No, shall be submitted to the qualified electors of the district and shall be determined by a majority vote of the qualified electors. The election shall be conducted in the same manner as an election for the organization of an irrigation district, and the board shall have the same powers and authority in conducting the election as are possessed by the county court in organizing an irrigation district. If the vote is MergerYes, the indebtedness of each district shall be determined and entered upon the records. A division of the indebtedness shall be ordered which shall be binding on the districts. Thereafter the districts shall be one district with the lands of the merged district included in the surviving district to the same extent and effect in all respects as if originally included. [Formerly 545.622]

DISTRICT ELECTIONS AFTER FORMATION

(Generally)

545.135 Elections subsequent to organization of district; election of directors. (1) Except for the second Tuesday in November next following the organization of the district, an election shall be held in each district on the second Tuesday in November of each year, at which one or more directors shall be elected. The person receiving the highest number of votes for any office to be filled shall be elected, and shall hold office for three years from the annual organizational meeting in January next following the election and until a successor is elected and qualified. The qualifications for a director shall be those set forth in ORS 545.043.

(2) In districts organized prior to May 21, 1917, a director shall be elected from each of the three divisions into which the board of directors may have divided the district, or, if the board of directors has so ordered, the directors shall be elected from the district at large.

(3) A newly elected director shall take the official oath at the annual organizational meeting in January next following the election or as soon thereafter as possible. The director shall file the oath in the office of the board of directors.

(4) Notwithstanding subsection (1) of this section, if the second Tuesday in November falls on a holiday as defined in ORS 187.010 and 187.020, the election shall be held on the day following the second Tuesday in November. [1995 c.42 §30; 2005 c.469 §1]

545.137 Notices of election; board of election; place of holding election; nomination of candidates; advertising openings on district board; certificate of election to sole candidate; ballots. (1) At least 10 days before any election held under the Irrigation District Law, subsequent to the organization of any district, the secretary of the board of directors shall cause the publication of a notice of the time, place and purpose of the election in a newspaper that is published or distributed within every county in which either the district or a division of the district is located. The secretary shall also post a general notice of the election in the office of the board specifying the polling places of each division.

(2) Prior to the publishing and posting of the notices required in subsection (1) of this section, the board must appoint for each division, from the electors of the division, three judges of election, who shall constitute a board of election for the division. If the board fails to appoint a board of election, or the members appointed do not attend at the opening of the polls on the morning of election, the electors of the division at that hour may appoint a board of election from the group of electors present. In its order appointing the board of election, the board of directors must designate the place within the division where the election is to be held. The board may designate the district office or any other location within the district as the place where the election is to be held. If one location serves as the place of election for more than one division, the board of directors may appoint from among the electors of the divisions a single three-member board of election for the divisions.

(3) Candidates may be nominated for any election in the same manner as candidates may be nominated at the organization election described in ORS 545.041. Openings for the board of directors of an irrigation district shall be advertised in a newspaper of general circulation within the boundaries of the district for which the candidate would be elected or posted in three public places within the district at least 60 days prior to the election. All nominations shall be filed with the secretary of the board not more than 75 nor less than 35 days before the date of the election. In districts having more than 25 electors, a person shall not be elected as a member of the board of directors unless the person has been nominated either by petition or at an assembly 35 days prior to the date of the election.

(4) If, after expiration of the date for nomination, only one qualified candidate has been nominated for the office to be filled, it shall not be necessary to hold an election. The board of directors shall declare such candidate elected as director at the next regularly scheduled board meeting or at a special meeting called for that purpose. The secretary immediately shall make out and deliver to the nominated person a certificate of election signed by the secretary and authenticated with the seal of the board.

(5) The secretary shall cause the names of all persons nominated to be printed on ballots as candidates for the offices for which they have been nominated. [Formerly 545.026; 1999 c.452 §15; 2001 c.257 §2]

545.139 Board of election; powers and duties; ballots not governed by election law. The judges who constitute the board of election for a precinct shall elect a presiding officer for the board who may administer all oaths required in the progress of an election. If during the progress of an election any judge fails to act, the presiding officer may appoint additional judges. Any member of the board of election may administer and certify oaths required to be administered during the progress of election. Before opening the polls each member of the board must take and subscribe an oath faithfully to perform the duties imposed by law. Any elector of the precinct may administer and certify such oath. The polls shall be open on the day of the election during the hours fixed by ORS 254.325. The provisions of the general election laws of this state concerning the form of ballot shall not apply to the elections held under the Irrigation District Law. [Formerly 545.028]

545.141 Conduct of election; challenge and verification of qualifications of elector; counting ballots. (1) Voting may commence as soon as the polls are open and may continue during all the time the polls remain open. Voting shall be conducted as nearly as practicable in accordance with the general election laws. An absent elector may obtain an absentee ballot and vote, as nearly as practicable, in the manner provided for absentee electors in ORS chapter 253.

(2) A person who offers to vote and claims to be an elector, but fails to provide either evidence of ownership, acreage or other voting authorization, shall be allowed to vote after submitting a sworn statement in accordance with the provisions of ORS 254.407 and 254.409. However, any person voting pursuant to this section shall, in addition to the information required by ORS 254.407, include information in the electors statement concerning the location of the claimed land and the precise acreage for which the elector is claiming ownership or voting authorization. Upon receipt of the electors sworn statement, the secretary of the district shall attempt to verify the electors voting qualifications under the Irrigation District Law.

(3) Any election board member or elector present at the time of voting shall challenge a person offering to vote in any election whom the board member or elector knows or believes to be unqualified as an elector. Any challenge shall be made in accordance with ORS 254.419. The electors statement required by ORS 254.419 shall include the location of the claimed land and the precise acreage for which the elector is claiming ownership or voting authorization. Upon receipt of the electors sworn statement, the secretary of the district shall attempt to verify the electors voting qualifications according to the provisions of the Irrigation District Law.

(4) As soon as the polls are closed the judges shall open the ballot box and shall commence counting the votes. The ballot box shall not be removed from the room in which the election is held until all ballots have been counted. The counting of the ballots shall be public. The presiding officer of the board of election or one of the judges shall take ballots from the ballot box one at a time, open them and read aloud the name of each person named on the ballot and the office for which the person is voted. If the intent of the voter is clear, the vote shall be counted and not rejected for lack of form. The judges shall keep an accurate account of the votes by tallies in duplicate and the counting shall continue without adjournment until all votes have been counted. [Formerly 545.030; 2001 c.257 §3]

545.142 [Amended by 1995 c.42 §79; renumbered 545.365 in 1995]

545.144 [Amended by 1989 c.182 §8; 1995 c.42 §80; renumbered 545.367 in 1995]

545.145 Certificate of vote; stringing of ballots; sealing of returns; delivery to board secretary; recount. As soon as all the votes are counted, a certificate shall be drawn up on each of the papers containing the tallies, or shall be attached to those papers. The certificate shall state the number of votes each candidate has received and shall designate the office for which the person was a candidate. The number of votes stated on the certificate shall be written in words and figures at full length. Each certificate shall be signed by all the members of the board of election. One of the certificates and the tally paper to which it is attached shall be retained by the presiding officer of the board of election and preserved by the presiding officer for at least six months. During the counting, the ballots shall be strung on a cord or thread by the presiding officer in the order in which they are entered upon the tally lists. The ballots, together with the other certificate and tally papers to which it is attached and a poll list of the voters voting at the election, shall be sealed by the presiding officer in the presence of the other judges, indorsed Election returns of (naming the precinct) precinct, and directed to the secretary of the board of directors. The ballots and other materials shall be immediately delivered to the secretary of the board by the presiding officer, or by another safe and responsible carrier designated by the presiding officer. The ballots shall be kept unopened for at least six months, except that the ballots may be opened at any time at the direction of the board of directors for the purpose of canvassing the returns or conducting a recount of the ballots. If any person is of the opinion that the vote of any precinct has not been correctly counted, the person may appear on the day appointed by the board of directors to open and canvass the returns and demand a recount of the votes of the precinct that the person claims have been incorrectly counted. [Formerly 545.032]

545.146 [Amended by 1995 c.42 §81; renumbered 545.369 in 1995]

545.148 [Amended by 1995 c.42 §82; renumbered 545.371 in 1995]

545.149 Canvass of returns; standard for rejecting certain election documents; canvass to be in public. A list, tally paper or certificate returned from any election shall not be set aside or rejected for want of form if it can be satisfactorily understood. The board of directors shall meet at its usual place of meeting on the first Monday after each election to canvass the returns. If, at the time of meeting, the returns of each precinct in which polls have been opened have been received, the board of directors shall then and there canvass the returns. However, if all the returns have not been received, the canvass shall be postponed from day to day until all the returns have been received, or until six postponements have been had. The canvass shall be made in public and by opening the returns and computing the vote of the district for each person voted for, and declaring the result. [Formerly 545.034]

545.150 [Amended by 1989 c.182 §9; 1995 c.42 §83; renumbered 545.373 in 1995]

545.152 [Amended by 1989 c.182 §10; 1995 c.42 §84; renumbered 545.375 in 1995]

545.153 Statement of result; contents; certificate of election; effect of informalities in conduct of election. (1) The secretary of the board of directors shall, as soon as the result is declared, enter on the records of the board a statement of the result. The statement must show:

(a) The whole number of votes cast in the district and in each division of the district.

(b) The names of the persons voted for.

(c) The office for which each person received votes.

(d) The number of votes given in each division to each person.

(e) The number of votes given for the office of director.

(f) The term of office for which each person received votes.

(2) The board of directors shall declare elected the person having the highest number of votes given for each office. The secretary shall immediately make out and deliver to such person a certificate of election, signed by the secretary and authenticated with the seal of the board. No informalities in conducting any election shall invalidate it if the election has been otherwise fairly conducted. [Formerly 545.036; 2001 c.257 §4]

545.154 [Amended by 1989 c.182 §11; repealed by 1993 c.771 §20]

545.156 [Formerly 545.038; repealed by 1999 c.452 §30]

(Elections by Mail)

545.163 Procedures for conducting election by mail. (1) An irrigation district may conduct a district election by mail. The board of directors of the district shall designate by resolution, not later than the 50th day before any election, that an election will be conducted by mail.

(2) At an election by mail held for the purpose of electing a person to the board of directors, the qualifications for a director shall be those set forth in ORS 545.043.

(3) An election by mail shall be conducted within the district or divisions within a district according to, as nearly as is practicable, the general provisions of ORS 545.137, 545.139, 545.141, 545.145, 545.149 and 545.153. However, the judges of election appointed under ORS 545.137 (2) shall not be required to be in attendance until after the poll closing time designated in ORS 254.325.

(4) The secretary of the board of directors for the district shall mail an official ballot with a return identification envelope and a secrecy envelope to an elector, not sooner than the 20th day before the date of the election to be conducted by mail and not later than the 14th day before the election. The secretary shall cause to be placed in or on each return identification envelope a statement to be completed by the elector that says that the elector, under penalty of perjury, swears and affirms that the elector is the sole elector authorized to cast the ballot. In addition, the secretary shall verify that, according to the records of the district as of the 21st day before the election, the elector is entitled to vote.

(5) When a ballot is mailed to a corporate landowner, a person authorized to act in a representative capacity or landowners under multiple ownership, the secretary shall enclose voting instructions advising the elector that the voting rights of electors for corporate, representative or multiple ownerships are as described in ORS 545.002.

(6) The secretary of the board of directors shall not mail voting materials to an elector who actually acquires ownership of land within the district after the 21st day before the date of an election. When an elector has acquired ownership of land within the district after the 21st day before the date of an election, the secretary shall make voting materials available, and the elector shall vote, only at the district office or at another place designated by the board.

(7) When the elector is an elector described in subsection (6) of this section, the secretary of the board of directors shall, before making voting materials available, require that the elector file with the district a copy of a recorded deed or a memorandum of contract demonstrating the acquisition of land by the elector within the district. The secretary shall then allow the elector to mark the ballot, sign the return identification envelope and return the ballot in the return identification envelope to the secretary.

(8) An elector may obtain a replacement ballot if the original ballot is destroyed, spoiled, lost or not received by the elector. The secretary shall keep a record of each replacement ballot provided to an elector. An elector may obtain a replacement ballot and may vote at the district office or another place within the district designated by the board of directors on the actual date of the election, during the hours designated in ORS 254.325.

(9) Until the time for the close of the polls, an elector may obtain a replacement ballot from the secretary of the board of directors, at a place designated by the board, if the original ballot is destroyed, spoiled, lost or not received by the elector.

(10) When an elector receives vote by mail materials, the elector shall comply with all written instructions provided, mark the ballot, sign both the return identification envelope and the sworn statement of entitlement to vote and return the marked ballot to the district by placing the ballot in the return identification envelope and either depositing the envelope in the United States mail or delivering the sealed envelope to the district office or another place designated by the district. If the elector returns the ballot by mail, the elector shall provide the postage.

(11) A completed ballot must be received by the district, at the proper place designated by the district, no later than the poll closing time designated in ORS 254.325.

(12) A ballot shall be counted only if:

(a) The ballot was returned in the sealed return identification envelope provided by the district;

(b) The elector signed the return identification envelope; and

(c) The secretary of the board of directors has verified the name of the elector and the electors ownership of land within the district.

(13) Using the records of the district, the secretary shall verify the name and land ownership of each elector. If the secretary determines that an elector to whom a replacement ballot has been issued has voted more than once, the secretary shall not count any ballot cast by that elector. [Formerly 545.045; 1999 c.452 §16; 2005 c.127 §1]

(Electoral Districts)

545.167 Division of district for election of directors; procedure. (1) In any irrigation district in which the board of directors is elected at large, the district may be subdivided for the election of directors when:

(a) In the judgment of the board it is necessary or beneficial to the welfare of the district; or

(b) There is filed with the board a petition that has been signed by a number of electors of the district equal in number to 20 percent of the votes cast at the last preceding election at which a director of the board was elected.

(2) Upon the determination of the board or upon the filing of a petition requesting division of the district, the board shall submit the question to the district electors at the next regular election or at a special election ordered by the board for such purpose.

(3) If a majority of electors voting on the question approves the division of the district, immediately following the election the board shall divide the district in the manner provided in ORS 545.207. The divisions shall be numbered first, second and third. One director shall be elected to the board of directors of the district from each division. However, nothing in this section or in ORS 545.169 and 545.171 shall be construed to prevent the directors who are serving when the district is divided from serving out the unexpired portion of their terms. [Formerly 545.624; 1999 c.452 §17]

545.169 Election of directors from newly created divisions. (1) At the district election next following the dividing of the district into divisions, the office of the director whose term expires the following January shall be filled by election of a director from the newly created division which is without representation on the board.

(2) If there are two divisions without representation, then a director shall be elected at the district election next following the division of the district from the newly created division without representation on the board that contains the largest number of electors. The other newly created division shall elect a director at the second general election following the division, which director shall take office at the expiration of the term of the second retiring member of the board. [Formerly 545.626]

545.171 Election precincts in divisions; alteration. For the purpose of elections in such district, the board of directors must establish a convenient number of election precincts in the divisions and define the boundaries of the precincts. An entire subdivision of a district may be designated as a single election precinct. For purposes of conducting an election, the board may designate a place that is within a precinct, at the district office or at any other location within the district as the place where the election is to be held. The precincts may be changed from time to time as the board considers necessary. [Formerly 545.628; 1999 c.452 §18]

545.172 [Amended by 1995 c.42 §75; renumbered 545.349 in 1995]

545.174 [Amended by 1995 c.42 §76; renumbered 545.351 in 1995]

545.176 [Amended by 1973 c.305 §16; 1995 c.42 §77; renumbered 545.355 in 1995]

545.178 [Amended by 1965 c.541 §1; 1995 c.42 §78; 1995 c.212 §3; renumbered 545.359 in 1995]

BOARD OF DIRECTORS

(Organization)

545.181 Organization of board; officers; establishment of meeting dates; collection, custody and disbursement of moneys. (1) Except as provided in subsection (2) of this section, on the first Tuesday in January next following their election, the board of directors shall meet and organize as a board. In organizing as a board, the directors shall:

(a) Elect a president from among the directors and appoint a secretary, who may be a director or the manager of the district.

(b) Establish the time for regular monthly meetings of the board as required under ORS 545.185.

(c) Establish, by resolution, the date of the next annual organizational meeting of the district.

(d) Establish the date the board shall next meet as a board of equalization under ORS 545.418.

(2) The board of directors may, by resolution, establish a different date in January for the annual organizational meeting.

(3) The county treasurer of the county in which the petition for the organization of the district was filed shall be ex officio treasurer of the district. Any moneys collected by other county treasurers on behalf of the district shall be transmitted to the district treasurer, together with a statement specifying the fund into which it is to be deposited. However, if the secretary of the irrigation district is authorized to collect operation and maintenance assessments or emergency assessments, as provided in this chapter, the secretary shall disburse the assessment moneys upon orders of the board of directors of the district. Any county treasurer having custody or control of funds of an irrigation district shall be responsible for them on the official bond as county treasurer. [Formerly 545.062; 2005 c.468 §1; 2005 c.469 §2]

545.183 Compensation and expenses of officers and employees; membership fees in associations. The board shall fix the compensation to be paid to the other officers and employees of the district. The board may pay, from the funds of the district, annual membership fees and assessments to irrigation, drainage or water users associations. [Formerly 545.066]

545.185 Meetings of board; quorum; public inspection of records. The board of directors shall hold a regular monthly meeting in its office. The time of the regular monthly meeting shall be fixed by resolution of the board at the regular annual organizational meeting required by ORS 545.181. Special meetings required for the proper transaction of business may be held when called by the president or ordered by a majority of the board, by an order entered in the records of the board. Five days notice of the special meeting must be given by the secretary to each member not joining in the order. The order must specify the business to be transacted, and business other than that specified may not be transacted at the special meeting, unless all the members are present. All meetings of the board must be public, and a majority of the members shall constitute a quorum for the transaction of business. However, on all questions requiring a vote there shall be concurrence of a majority of the board. All records of the board shall be open to public inspection during business hours. [Formerly 545.068; 1999 c.452 §19; 2005 c.468 §2; 2005 c.469 §3]

545.187 Vacancy in office when director ceases to be resident or landowner; appointment of successor. If a director of an irrigation district ceases to be a resident of the State of Oregon or ceases to be an owner, or a shareholder of a corporate owner, of land that is subject to the charges or assessments of the district situated in the division from which the director was elected or appointed, the position of the director shall become vacant and the vacancy shall be filled by appointment as provided in ORS 198.320. [1995 c.754 §10]

545.189 Recall of director; procedure; required number of signatures for recall petition. (1) A district director may be recalled as provided in ORS 198.410 to 198.440, except that the recall petition shall be signed by a number of persons who are qualified to vote in the district, or in the subdivision of the district from which the director was elected, that is equal to but not less than the lesser of:

(a) Fifteen percent of the total number of votes that may be cast in an election for the director; or

(b) Fifteen percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

(2) Not more than one of the electors of a multiple ownership as described in ORS 545.007 (1)(a) may sign a recall petition. [1995 c.754 §2]

545.192 [Amended by 1983 c.557 §1; 1995 c.42 §124; renumbered 545.511 in 1995]

545.194 [Amended by 1983 c.557 §2; 1995 c.42 §125; 1995 c.212 §1; renumbered 545.513 in 1995]

545.196 [Amended by 1969 c.694 §25; 1981 c.94 §43; 1983 c.557 §3; 1995 c.42 §126; renumbered 545.515 in 1995]

545.198 [Amended by 1981 c.94 §44; 1995 c.42 §127; renumbered 545.517 in 1995]

(Change in Number of Directors)

545.199 Increase in number of directors upon determination of board or petition; election on increase. (1) An irrigation district may increase the number of its board of directors from three to five members when:

(a) In the judgment of the board of directors, it is necessary or beneficial to the welfare of the district; or

(b) Fifty or more qualified electors within the district file with the board a petition requesting an election for the purpose of increasing the number of directors.

(2) Upon the determination of the board or upon the filing of a petition requesting the increase, the board shall submit the question to the district electors at the next regular election or at a special election ordered by the board for such purpose. At the same election, two persons shall be elected to serve as directors if the electors, by a majority of votes cast at the election, increase the number of the board. [Formerly 545.018; 1997 c.249 §182; 1999 c.452 §20]

545.200 [Repealed by 1969 c.345 §20]

545.202 [Amended by 1983 c.557 §4; 1995 c.42 §128; renumbered 545.519 in 1995]

545.203 Election of additional directors; terms of office. Upon canvass of the returns, as provided in ORS 545.149, if there is any change voted, the person receiving the highest number of votes for the office of director at the election shall serve as director of the district at large for a three-year term that shall be considered to have started on the first Tuesday in January that next followed the last previous general election. The person receiving the next highest number of votes shall serve as director of the district at large for a term of two years that shall be considered to have started on the first Tuesday in January that next followed the last previous general election. [Formerly 545.020]

545.204 [Amended by 1983 c.557 §5; 1993 c.97 §17; 1995 c.42 §130; renumbered 545.529 in 1995]

545.206 [Amended by 1983 c.557 §6; 1995 c.42 §131; renumbered 545.532 in 1995]

545.207 Redivision of district upon increase in directors; representation of divisions; voting qualifications. Upon an increase of the number of directors from three to five, the board shall divide the total acreage of the district that is subject to assessment or charges by the district, into five divisions. Each division shall be as nearly equal in total acreage as may be practicable. In addition, the board shall define and particularly describe division boundaries and make use, in so far as may be desirable, of such natural boundaries as may exist in the district. The divisions shall be numbered first, second, third, fourth and fifth. As the terms of the present members of the board of directors expire, one director who is a resident of Oregon and either a bona fide owner of land or a shareholder of a bona fide corporate owner of land situated in the division, shall be elected from each division as the representative of that division on the board of directors. Voting for director of each division shall be by qualified electors within the division. However, the qualified electors of any district may, by a majority vote, determine that voting for directors shall be by the qualified electors of the entire district. If an elector is an owner in two or more divisions and resides in one of them, the elector shall vote in the division of residence. If an elector is a nonresident of the district, the elector may choose to vote in any one division in which the elector is an owner of land. When a nonresident landowner chooses to vote in any one division, the landowner shall file with the secretary of the board a notice of the choice of division where the nonresident landowner chooses to vote. A nonresident landowners choice to vote in a certain division is permanent and remains permanent until the nonresident landowners ownership status changes in any way or until the nonresident landowner becomes a resident owner. [Formerly 545.022; 1999 c.452 §21]

545.208 [Amended by 1983 c.557 §7; 1995 c.42 §132; renumbered 545.535 in 1995]

545.210 [Amended by 1995 c.42 §133; renumbered 545.537 in 1995]

545.211 Decrease in number of directors; redivision of district; terms of office. The number of directors may be decreased to three substantially in the same manner as that provided for the increase of directors. When the number of directors is decreased, the board shall redivide the district into three divisions. The existing board shall continue in office until the expiration or other termination of their terms. Successors shall be appointed or elected only in divisions where representation will terminate with the term of a director. Directors shall thereafter be appointed or elected only as necessary to fulfill the requirements of the decrease in membership of the board, and so that the term of one director will expire each year. [Formerly 545.024]

545.212 [Amended by 1969 c.694 §26; 1983 c.557 §8; 1995 c.42 §134; renumbered 545.539 in 1995]

545.214 [Amended by 1969 c.694 §27; 1995 c.42 §135; renumbered 545.541 in 1995]

545.216 [Amended by 1989 c.182 §12; 1995 c.42 §136; renumbered 545.545 in 1995]

545.218 [Amended by 1995 c.42 §129; renumbered 545.521 in 1995]

545.220 [Repealed by 1995 c.42 §184]

(General Powers and Duties)

545.221 Powers and duties of board as to management of district; water deliveries. (1) The board shall:

(a) Manage and conduct the business and affairs of the district.

(b) Make and execute all necessary contracts, employ and appoint such agents, officers and employees as may be required, and prescribe their duties.

(c) Establish equitable bylaws, rules and regulations for the administration of the district and for the distribution and use of water among the landowners.

(d) Generally perform all acts necessary to fully carry out the purposes of the Irrigation District Law.

(2) The board may make available to any member user of the district, on an actual cost basis, any machinery or equipment required for the normal operation of an irrigation district. This machinery or equipment may be used by the member user only for improvement of water distribution or drainage systems and only at the convenience of the district. However, the machinery or equipment may not be used outside the boundaries of the district.

(3) The bylaws, rules and regulations established under this section may designate, either generally or particularly, the points of delivery within the district to which the district will make water deliveries for the use and benefit of member users at district expense. Water deliveries so made shall be in full and complete discharge of the districts obligation of water deliveries to member users under the Irrigation District Law. [Formerly 545.064; 1999 c.452 §22]

545.222 [Amended by 1979 c.562 §19; repealed by 1995 c.42 §184]

545.224 [Amended by 1983 c.557 §9; 1995 c.42 §67; renumbered 545.307 in 1995]

545.225 Contracts; conveyances; suits; judicial knowledge concerning district; audit reports. (1) The board of directors may:

(a) Enter into contracts and take conveyances or other assurances for all property acquired by it under the Irrigation District Law, in the name of the irrigation district, to and for the purposes expressed in the Irrigation District Law.

(b) Institute and maintain all actions and proceedings, suits at law or in equity necessary or proper in order to fully carry out the Irrigation District Law, or to enforce, maintain, protect or preserve rights, privileges and immunities created by the Irrigation District Law, or acquired in pursuance of the Irrigation District Law.

(2) In all courts, acts, suits or proceedings the board may sue, appear and defend in person or by attorneys, in the name of the irrigation district. The court shall in all actions, suits or other proceedings take judicial knowledge of the organization and boundaries of all irrigation districts.

(3) When an audit is made in accordance with the provisions of ORS 297.405 to 297.555, the auditors shall prepare and file with the Secretary of State a certified copy of the audit report. [Formerly 545.070]

545.226 [Repealed by 1989 c.182 §49]

545.228 [1967 c.503 §4; 1993 c.771 §18; renumbered 545.551 in 1995]

545.230 [1967 c.503 §5; 1995 c.42 §137; renumbered 545.553 in 1995]

545.232 [1967 c.503 §6; 1995 c.42 §138; 1995 c.212 §4; renumbered 545.555 in 1995]

545.234 [1967 c.503 §7; 1995 c.42 §139; 1995 c.79 §305; renumbered 545.557 in 1995]

545.236 [1967 c.503 §8; 1995 c.42 §140; renumbered 545.559 in 1995]

POWERS OF DISTRICTS

(Acquisition of and Entry onto Land)

545.237 Right to enter upon lands for inspection and maintenance of water works. (1) The board of directors, its officers or an agent or employee of the board of directors may enter upon land of a water user of the district for inspection, maintenance and regulation of ditches, pipelines, gates, pumps or other water works. In the absence of an emergency, the district shall provide adequate and appropriate notice prior to entering upon the land of the water user.

(2) Any person exercising the right of entry granted under this section shall not cause unnecessary damage to the property of the water user. The landowner shall not be responsible to the person or the district for any injury or damage to the person or district arising out of or occurring by reason of the entry, except when the landowner intentionally causes injury or damage to the person or district.

(3) The right of entry granted by this section shall not constitute a right of entry by the public onto the premises of the landowner. [Formerly 545.081]

545.239 Right to enter upon and acquire lands and water rights; right of condemnation. (1) The board of directors and its agents and employees have the right to enter upon any land in the manner provided by ORS 35.220 to make surveys and may locate the necessary irrigation or drainage works and the line for any canals and the necessary branches for the works or canals on any lands that may be considered best for such location. The board also has the right to acquire, by lease, purchase, condemnation or other legal means, all lands, water, water rights, rights of way, easements and other property, including canals and works and the whole of irrigation systems or projects constructed or being constructed by private owners, necessary for the construction, use, supply, maintenance, repair and improvement of any canals and works proposed to be constructed by the board. The board also has the right to so acquire lands, and all necessary appurtenances, for reservoirs, and the right to store water in constructed reservoirs, for the storage of needful waters, or for any other purpose reasonably necessary for the purposes of the district.

(2) In the acquisition of property under subsection (1) of this section, the district has the right to acquire by condemnation property already devoted to public use that is less necessary than the use for which it is required by the district, whether used for irrigation or any other purpose, and any other properties owned by the state or any of its departments or commissions. In the acquisition of property or rights by condemnation, the board shall proceed in the name of the district under the provisions of the laws of Oregon. [Formerly 545.082; 2003 c.477 §7]

545.241 Bond or other security as condition of immediate possession in condemnation by irrigation or drainage district. Prior to any party, officer or agent of an irrigation or drainage district entering upon any land sought to be condemned, the district shall furnish to the landowner an undertaking, either by surety bond, personal bond, cash or other security, in an amount sufficient to indemnify the landowner for the value of the land sought to be condemned, together with all costs and attorney fees to which the landowner may be entitled. This undertaking shall be conditioned so that the district shall pay to the owner all damages, costs and attorney fees that the owner may suffer by reason of the entry, or which may be awarded to the owner by a jury upon a trial of the cause. [Formerly 545.084]

545.242 [Amended by 1989 c.182 §13; 1995 c.42 §141; renumbered 545.565 in 1995]

545.244 [Amended by 1995 c.42 §142; renumbered 545.567 in 1995]

545.245 Right to immediate possession in condemnation proceeding. At any time after the board of directors of an irrigation district or board of supervisors of a drainage district has commenced proceedings to acquire title to any land necessary for rights of way, or for construction, alteration, repair or reservoir purposes, the district may enter into possession of the land and begin such work as may be necessary to the development of the district. [Formerly 545.086]

545.246 [Amended by 1995 c.42 §143; renumbered 545.569 in 1995]

545.248 [Amended by 1989 c.182 §14; 1995 c.42 §144; renumbered 545.571 in 1995]

545.249 Right to condemn for irrigation purposes is a superior right. The use of all water required for the irrigation of the lands of any district formed under the Irrigation District Law, together with all water rights and rights to appropriate water, rights of way for canals and ditches, sites for reservoirs, and all other property required in fully carrying out the Irrigation District Law, is declared to be a public use more necessary and more beneficial than any other use, either public or private, to which the water, water rights, rights to appropriate water, lands or other property have been or may be appropriated within the district. [Formerly 545.088]

545.250 [Amended by 1995 c.42 §145; renumbered 545.573 in 1995]

545.252 [Amended by 1989 c.182 §15; 1995 c.42 §146; renumbered 545.575 in 1995]

545.253 Title to and rights in property acquired. The legal title to all property acquired under ORS 545.239, 545.241, 545.245 and 545.249 shall immediately vest in the irrigation district and shall be held by it in trust for and hereby is dedicated and set apart to the uses and purposes set forth in the Irrigation District Law. The board is authorized and empowered to hold, use, acquire, manage, occupy, possess and dispose of the property as provided in the Irrigation District Law. The title acquired by an irrigation district under ORS 545.239, 545.241, 545.245 and 545.249 shall be the fee simple or such lesser estate as shall be designated in the judgment of appropriation. [Formerly 545.090; 2003 c.576 §497]

545.254 [Amended by 1979 c.562 §20; 1989 c.182 §16; 1995 c.42 §147; 1995 c.79 §306; renumbered 545.577 in 1995]

545.256 [Amended by 1979 c.284 §167; 1981 c.178 §16; 1995 c.42 §148; renumbered 545.579 in 1995]

545.257 Authority of irrigation district to acquire domestic or municipal water works; assumption of obligations; sale of surplus water; impairment of irrigation service forbidden. When an irrigation district is authorized by the electors of the district as provided in ORS 545.305 and when it appears necessary, proper or beneficial to its inhabitants, the irrigation district may:

(1) Acquire by gift, lease, purchase, condemnation or other legal means, domestic and municipal water works or water systems, and property incident to the works or systems, including reservoirs, pumps, mains, stations, water, water rights and all appurtenances. As a part of a transaction of acquisition, the district may assume any outstanding obligations on the water works or water systems. However, a right of condemnation shall not be granted against property of a city.

(2) Construct, reconstruct, equip, own, maintain, operate, sell, lease and dispose of, domestic and municipal water works or systems and property, and all appurtenances incident to the works, systems or property.

(3) Furnish water for domestic and municipal uses to premises and inhabitants within its district. In connection with furnishing water for domestic and municipal use, the district may supply, furnish and sell, for the uses mentioned in this section, any surplus water over and above the domestic and municipal needs of its inhabitants, to persons or other public bodies as defined in ORS 174.109, either within or outside the district. However, the power to furnish water for domestic and municipal uses granted by this section shall not be exercised in such a manner as to impair the service of the district in furnishing water for irrigation purposes. [Formerly 545.110; 2003 c.802 §133]

545.258 [Amended by 1995 c.42 §149; renumbered 545.581 in 1995]

545.260 [Amended by 1969 c.694 §28; 1981 c.94 §45; 1989 c.182 §17; 1995 c.42 §150; renumbered 545.585 in 1995]

545.262 [Amended by 1995 c.42 §151; renumbered 545.589 in 1995]

545.264 [Amended by 1995 c.42 §152; renumbered 545.595 in 1995]

545.266 [Amended by 1995 c.42 §153; renumbered 545.599 in 1995]

545.268 [Amended by 1995 c.42 §154; renumbered 545.603 in 1995]

545.270 [Amended by 1969 c.694 §29; 1995 c.42 §155; renumbered 545.607 in 1995]

(Distribution of Water)

545.271 Furnishing water. Upon receiving proper compensation, an irrigation district may provide for and furnish water for lands not included within the district and for lands within the district but not subject to assessment by the district. An irrigation district may acquire, assume or exercise any rights, property, powers or obligations of a contractor with the state under the Carey Act and may be organized in lieu of a water users association required either by statute or contract. An irrigation district may provide for and furnish water for control of the temperature, humidity or other qualities of the atmospheric conditions pertaining to land otherwise irrigable under this chapter or under ORS chapter 552. [Formerly 545.102]

545.272 [Amended by 1995 c.42 §156; renumbered 545.617 in 1995]

545.274 [Amended by 1989 c.182 §18; 1995 c.42 §157; renumbered 545.621 in 1995]

545.275 Lien on crops for water supplied for irrigation; enforcement; attorney fees. (1) Any person or irrigation district that supplies water to any person or irrigation district for irrigation of crops shall, upon complying with subsection (2) of this section, have a lien upon all crops raised by the use of such water for the reasonable value of the water supplied as of the date when the water was first supplied for the crops. The lien shall be a continuing one and shall bind the crops after, as well as before, they have been gathered. The lien shall be preferred to all other liens or encumbrances upon the crops, except mortgages given to the state for the purchase of seed wheat.

(2) The person or irrigation district so supplying water, within 40 days after the water has been furnished, or within 40 days after the close of the irrigation season, shall file with the county clerk of the county in which the lands, or some part of the lands, are situated and where the water has been furnished, a claim containing a true statement of the account due for the water after deducting all just credits and offsets. The claim shall also contain the date when the water was first supplied, the name of the owner of the crops or reputed owner, if known, the name of the person to whom the water was furnished and a description of the lands upon which the crops were grown sufficient for identification. The claim shall be verified by oath of some person having knowledge of the facts and shall be filed with and recorded by the county clerk in the book kept for the purpose of recording liens claimed under ORS 87.035. The record shall be indexed as deeds and other conveyances are required by law to be indexed, and the clerk shall receive the same fees as required by law for recording deeds and other instruments.

(3) The lien may be enforced by a suit in equity. The remedy provided by this section does not abrogate any other remedy provided by law for the collection of dues, charges or assessment for water furnished. The court may award reasonable attorney fees to a person or irrigation district if the person or district prevails in an action to foreclose a lien under this section. The court may award reasonable attorney fees to a defendant who prevails in an action to foreclose a lien under this section if the court determines that the plaintiff had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

(4) If all or part of the crop is sold prior to the filing of the lien, or possession delivered to an agent, broker, cooperative agency or other person to be sold or otherwise disposed of, and its identity lost or destroyed or if the crop is commingled with like crops so that it cannot be segregated, and if the purchaser, agent, broker, cooperative agency or other person was notified of the filing of the lien by being furnished with a certified copy of the claim of lien, then the lien attaches to the proceeds of sale remaining in the possession of the purchaser, agent, broker, cooperative agency or other person at the time of the notice. The lien shall be as effective against the proceeds as against the crop itself. [Formerly 545.104]

545.276 [Renumbered 545.625 in 1995]

545.278 [Amended by 1995 c.42 §158; renumbered 545.629 in 1995]

545.279 District may require water control devices and measuring devices; notice to water user; objections; hearing. (1) The board of directors may require a water user of the district:

(a) To install and maintain a lockable and controllable headgate or other water control device at a point of delivery of water to the users property; or

(b) To install a measuring device at a point of delivery as necessary to assist the board in determining the amount of water to be delivered to the user.

(2) When practicable, water control devices and measuring devices under this section shall be constructed on property for which the district holds existing easements.

(3) Except when an emergency requires the immediate installation of a water control device to avoid loss of water, the board shall notify a water user in writing that the water user is required by the board under this section to install a water control device or a measuring device. The notice shall be delivered personally or mailed by registered or certified mail, return receipt requested, to the water user. Within the 20-day period immediately following the date of personal delivery or mailing of the notice or at any time before the date of the next regular meeting of the board, the water user may file with the secretary of the board a written objection to the requirement for installation of the device and request a hearing before the board. After the hearing, the board may affirm, amend or rescind its order to the water user for installation of a water control device or measuring device. The decision of the board shall be final. [Formerly 545.119]

545.280 [Amended by 1989 c.182 §19; 1995 c.42 §159; renumbered 545.631 in 1995]

545.282 [Amended by 1995 c.42 §160; renumbered 545.633 in 1995]

545.283 Joinder of districts in acquisition or construction of irrigation or other water use works. (1) Two or more irrigation districts or other water users organizations, organized under the laws of this state or of any adjoining state, may enter into agreements with each other and with the United States for the joint acquisition, operation, maintenance, management, control, construction, care, repair or improvement of works for diverting, impounding, distributing, irrigating or draining of lands within the boundaries of the districts or other water users organizations. Subject to ORS 545.257, agreements made under this section may include provisions to furnish water for domestic and municipal uses to premises and inhabitants within the boundaries of the districts or other water users organization.

(2) Agreements entered into under this section may be evidenced by written contracts executed on behalf of the board of directors or trustees of each district or water users organization or by resolutions entered upon their minutes. The contracts or certified copies of them and certified copies of the resolutions may be recorded in the office in which deeds are recorded in each county in which is situated any of the land, works or other real property of the district or other water users organization.

(3) Agreements made under this section may provide for joint ownership, several ownership or ownership in common of the property convenient for the joint purposes of the parties to the agreement and may provide for the terms under which the property or respective portions of the property shall be held.

(4) Any rights or disputes arising out of or from the agreements may be tried before and enforced by any court of competent jurisdiction in this state.

(5) The districts or other water users organizations joined in any agreement under this section are jointly granted the same power of condemnation as is now possessed by one district or organization alone.

(6) Any meeting of the governing board of a district or other water users organization of this state, regularly adjourned to or called substantially in the manner for calling special meetings, may be held in another state, in conjunction with the board of a cooperating district or organization of such other state, with the same validity as if held in the office of the district or organization in this state.

(7) In carrying out cooperative action under this section between a district or other water users organization of this state and one of an adjoining state, either district or organization may divert water from either or both states, for impounding in the adjoining state, or for distribution to the land of either or both of the cooperating districts or organizations.

(8) So far as necessary for carrying out the purposes of this section, a cooperating district or other water users organization in an adjoining state may hold title to property in this state, and a cooperating district or organization in this state may hold title to property in the adjoining state. [Formerly 545.124]

545.284 [Amended by 1989 c.182 §20; 1995 c.42 §161; renumbered 545.635 in 1995]

545.286 [Amended by 1989 c.182 §21; 1995 c.42 §162; renumbered 545.637 in 1995]

545.287 Directors may construct or maintain improvements, levy assessments or provide for charges. (1) This section applies:

(a) When a parcel of land lying within an irrigation district is subdivided or partitioned into tracts, and the owner has made no provision which in the opinion of the board of directors is adequate for the proper distribution of water to the tracts; or

(b) When improvements for the distribution or delivery of water to any tract of land are not owned by the district and the owner or person in control of the improvement fails to maintain, repair or replace the improvement as required for the proper and efficient distribution or delivery of water to any tract.

(2) When the interest or convenience of such tracts requires the construction, repair or maintenance of any ditch, flume, dike, aqueduct or other improvement, the board may construct, repair or maintain the improvement. In order to defray the whole or any portion of the cost and expense of the improvement, the board may levy and collect an assessment upon all tracts specially benefited by the improvement or provide for a charge against the landowner of any tract specially benefited by the improvement. The board may determine what lands are specially benefited by the construction, repair or maintenance, and the amount to which each tract is benefited. [Formerly 545.408; 1999 c.452 §23]

545.288 [Amended by 1979 c.562 §22; 1995 c.42 §163; renumbered 545.639 in 1995]

545.290 [Repealed by 1995 c.42 §184]

545.291 Apportionment of water to tracts; employment of person to distribute water; assessment or charge; lien on land. When a parcel of land lying within an irrigation district is subdivided or partitioned into tracts, and plats of such subdivision are filed as provided by law, if the owners fail properly to apportion the water to their various tracts in the subdivision, the board of directors may employ some competent person to distribute and apportion water for the tracts. The reasonable cost of the distribution and apportionment of water shall be apportioned each year by the board to the tracts. The cost of the distribution and apportionment of water shall be assessed or charged by the board as a special charge to the tracts in the same manner as other assessments or charges are made and extended upon the tax rolls of the county in which the irrigation district lies. The assessments or charges so levied and apportioned shall be a lien upon the tracts and shall be collected in the same manner as all other assessments or charges are levied and collected by the board. [Formerly 545.410; 1999 c.452 §24]

545.293 Resolution for water distribution works or services; hearing of objections; construction, repair or maintenance of improvement; apportionment of costs; assessment. (1) When the board of directors considers it expedient or necessary to construct, repair or maintain ditches, flumes, dikes, aqueducts or other improvement, as provided in ORS 545.287, or to employ the services of some competent person to distribute and apportion water for any subdivision, as provided in ORS 545.291, the board shall declare its intention by resolution.

(2) A resolution shall be posted in three public places in the subdivision for five days. Within 10 days from the date when the resolution is posted, the owner of any property within a tract may file with the secretary a written remonstrance against the proposed improvement or employment. The board hearing the remonstrances may, in its discretion, overrule any remonstrance and, by resolution, order construction, repair or maintenance of the improvements. The board may either enter into a contract to complete the improvement or, in its discretion, complete the improvement under its own supervision. After the work on the improvement is completed the board shall, by resolution, apportion the costs and declare an assessment upon each tract benefited. The assessments declared under this section shall be final and conclusive. [Formerly 545.412]

545.295 Conditions required in certain districts before delivering water to additional lands; order; charges and assessments. (1) Notwithstanding any other provisions of this chapter, in any irrigation district that was formed before April 23, 1959, and that lies entirely west of the summit of the Cascade Mountains, the board of directors shall, as a condition precedent to the delivery of water and the charging and assessment of any lands within the district that have not been irrigated or charged or assessed, determine:

(a) That the delivery of water to the lands will not result in an inadequate supply of water deliverable to the other lands within the district charged or assessed at that time; and

(b) That the lands can be served by the facilities of the district without impairing the ability of the district adequately to serve the lands previously charged or assessed.

(2) After making the determination required by subsection (1) of this section the board of directors may, as a condition for the delivery of water and the charging or assessment of the lands, require that the applicants contract to pay to the district such sums as the board determines. However, these sums shall not exceed the amount the applicants or their predecessors in interest would have been required to pay to the district for charges and assessments for the payment of their pro rata share of all bonds previously issued and the interest on the bonds, or other indebtedness incurred by the district, had such lands been included in the district when such bonds were issued or such indebtedness incurred. However, there shall be credited to these sums any amount previously paid on behalf of these lands on the bonds or indebtedness.

(3) The charges made under subsection (2) of this section shall be set forth in the order allowing the inclusion of the lands in the district. A certified copy of the order shall be recorded in the same manner as provided by ORS 545.079 and the charges and assessments paid, collected and enforced as provided by that section.

(4) For the purposes of this section the summit of the Cascade Mountains is considered to be a line beginning at the intersection of the western boundary of Hood River County with the northern boundary of the State of Oregon, thence southerly along the western boundaries of the counties of Hood River, Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon. [Formerly 545.065]

(Finances)

545.301 Financing acquisition of water works; contracts with federal government; approval by electors. In carrying out and executing the powers conferred in this section and ORS 545.257, 545.303 and 545.305, an irrigation district may borrow money and issue bonds or other evidences of indebtedness. The district may contract with the United States or any agency thereof for the acquisition, construction, reconstruction, maintenance or operation of all or part of a domestic and municipal water system. The powers granted by this section shall not be exercised without the prior approval of a majority of the electors of the district at an election conducted as declared in ORS 545.305. However, no authority granted before March 5, 1945, to any irrigation district by a majority of the electors of the district at an election held pursuant to any other law shall be limited or otherwise affected by this section and ORS 545.257, 545.303 and 545.305. [Formerly 545.112]

545.303 Water works system to be self-sustaining; payment of indebtedness; rates; separate accounts. (1) The district shall charge consumers for the water furnished in amounts so that the domestic and municipal water system shall be self-sustaining. All indebtedness incurred in the acquisition, construction, maintenance, operation and disposition of the water system shall be paid from the revenues so collected and from the proceeds of the disposition of the whole or any part of the water system. The board of directors may establish rates or charges to be paid by each person whose premises are served. The rates or charges may be fixed and classified according to the type of use, according to the amount of water used and according to whether the property serviced lies within or outside the boundaries of the district.

(2) The district shall establish and maintain separate accounts covering the acquisition, construction, reconstruction, maintenance, operation and disposition of the domestic and municipal water system. All moneys collected from the operation and disposition of the whole or any part of the water system shall be deposited in a special fund to be designated Domestic Water Fund. Moneys in the fund shall be disbursed only in connection with the water system. [Formerly 545.114]

545.305 Election concerning acquisition of water works. (1) When the board of directors of an irrigation district has determined by resolution that it is for the best interests of its inhabitants that it exercise any of the powers mentioned in ORS 545.257, including the refunding of outstanding bonds, the board shall, by resolution, specify the particular powers it proposes to exercise and order an election to be conducted. Upon the order being entered, an election shall be held by the qualified electors of the district to determine:

(a) Whether or not bonds in any amount designated by the board in such order shall be issued for any purpose necessary or convenient in carrying out this section and ORS 545.257, 545.301 and 545.303; and

(b) Whether or not the board shall proceed to exercise the powers, or any of them, specified in the resolution.

(2) Notice of the election shall be given in the manner provided in ORS 545.511, and that section shall apply to all subsequent proceedings under this section and ORS 545.257, 545.301 and 545.303. [Formerly 545.116]

545.307 Investment of surplus funds in federal or state bonds. When there are surplus funds not necessary for the payment of current obligations of the district in any construction fund, operation and maintenance fund, sinking fund, United States Contract Fund, State of Oregon Contract Fund, emergency fund or any other fund of the district, the board of directors of an irrigation district may invest the surplus funds in bonds of the United States or the State of Oregon. The district may hold and dispose of the bonds at such times as may be necessary to the conduct of the business and affairs of the district. [Formerly 545.224]

545.312 [Amended by 1995 c.42 §164; renumbered 545.643 in 1995]

545.314 [Amended by 1989 c.182 §22; 1995 c.42 §165; renumbered 545.645 in 1995]

(Construction of Improvements)

545.315 Petition to construct improvements for irrigation; contents; assent of petitioners to assessment of cost of improvement. (1) The holders of title, or evidence of title, representing a majority of the acreage of any body of land within any irrigation district may file with the board of directors of the district a petition in writing, requesting the construction of any improvement necessary or expedient for the efficient irrigation of the lands.

(2) The petition shall contain:

(a) A general description of the proposed improvement;

(b) A description of the tracts, or body of land, owned by the petitioners; and

(c) A description of the exterior boundaries of the land for which the proposed improvement is to be constructed and a description of any lands that are to be excepted from the benefit or use of the proposed improvement.

(3) The petition shall also contain an agreement on the part of the petitioners that the cost of construction of the improvement shall constitute a lien upon the lands within the exterior boundaries of the land described in the petition, except for the lands that are excepted from the benefit or use of the proposed improvement, and that the lands shall be assessed for and pay the cost of the improvement.

(4) The petition shall be deemed to give assent of the petitioners to construction of the improvement and shall authorize the assessment of the cost of such improvement upon and against the lands described in the petition and not specifically therein excepted. The petition shall be acknowledged in the same manner that conveyances of land are required to be acknowledged. [Formerly 545.402]

545.316 [Amended by 1995 c.42 §166; renumbered 545.647 in 1995]

545.318 [Amended by 1995 c.42 §167; renumbered 545.649 in 1995]

545.319 Elections on question of constructing improvement; resolution of directors. (1) If the board of directors considers it for the best interest of the district that the proposed improvement be constructed, the board, by resolution, may call an election to be held within the boundaries of the land described in the petition for the purpose of submitting the question as to whether or not the proposed improvement shall be constructed. The board shall in the resolution fix the time and place of holding the election, specify the polling place and appoint three judges who shall constitute a board of election. The resolution shall also contain the ballot title to be used at the election. The ballot title shall contain such information as in the judgment of the board will advise the owners of the land to be charged with the cost of the proposed improvement as to the general nature of the improvement and the estimated cost.

(2) The board at the time of calling the election within the land described in the petition shall also by resolution call an election to be held within the district at large for the purpose of submitting the question as to whether or not the proposed improvement shall be constructed. This resolution shall contain provisions identical with those provided for in subsection (1) of this section. The election in the district at large shall be held on the same day that the election within the territory described in the petition is held. The election shall be conducted, as nearly as practicable, in accordance with the general election laws of the state applicable to irrigation districts. [Formerly 545.404]

545.320 [Amended by 1995 c.42 §168; renumbered 545.651 in 1995]

545.322 [Amended by 1989 c.182 §23; 1995 c.42 §169; renumbered 545.655 in 1995]

545.323 Majority of votes required to approve construction of improvement; cost; apportionment; assessment. If a majority of the votes cast by the electors within the boundaries of the land described in the petition are ImprovementYes, and if a majority of the votes cast by the electors in the district at large are ImprovementYes, then, but not otherwise, the board shall construct the improvement. The cost of construction shall be apportioned by the board to the lands within the boundaries described in the petition, so that each acre of irrigable land within those boundaries shall be assessed and required to pay the same amount. In all other respects the assessment and its levy and collection shall be, as nearly as practicable, in accordance with the assessment, levy and collection of other assessments and taxes levied upon lands within the district. [Formerly 545.406]

545.324 [Amended by 1989 c.182 §24; 1995 c.42 §170; renumbered 545.659 in 1995]

545.326 [Amended by 1979 c.562 §23; 1995 c.42 §171; renumbered 545.663 in 1995]

545.328 [Repealed by 1995 c.42 §184]

545.330 [Repealed by 1995 c.42 §184]

545.332 [Amended by 1989 c.182 §25; 1995 c.42 §172; renumbered 545.667 in 1995]

(Miscellaneous)

545.335 Drainage works; construction authorized; powers of districts; designation of bonds. When it appears necessary, proper or beneficial to drain any of the lands within the district, either for the benefit of the lands actually requiring drainage or for the protection of other lands within the district, and without regard to whether or not the irrigation works have been actually acquired or constructed, an irrigation district may cause drainage canals and works to be constructed. When exercising the authority granted by this section relating to drainage, the district shall have the same power and authority as is conferred on the district with regard to irrigation. All powers in the Irrigation District Law conferred upon irrigation districts with respect to irrigation shall be construed to include drainage. However, any bonds issued solely for drainage purposes shall be known as Drainage Bonds of _____ Irrigation District. [Formerly 545.106]

DEVELOPMENT OF DISTRICT LANDS BY UNITED STATES

545.343 Obligations or contracts with United States under Reclamation Act; acquisition of federal lands. (1) For the purpose of acquiring control over government land within the district and of complying with the provisions of the Act of Congress entitled An act to promote reclamation of arid lands, approved August 11, 1916, the board of directors may make investigations, and, based thereon, such representations and assurances to the Secretary of the Interior as may be requisite. The board may enter into any obligation or contract with the United States for:

(a) The construction, operation and maintenance of the necessary works for the delivery and distribution of water under the Federal Reclamation Act and the rules and regulations established thereunder. The board may contract for the refusal of water service to any lands which are in default in the payment of any assessment levied to carry out any contract between the district and the United States.

(b) The assumption, as principal or guarantor, of indebtedness to the United States on account of district lands.

(2) The board may also contract with the United States for a water supply or drainage works under any Act of Congress providing for or permitting the contract.

(3) When a contract is made with the United States, as provided in this section, bonds of the district may be deposited with the United States, at 90 percent of their par value, to the amount to be paid by the district to the United States under the contract. The interest on the bonds, if bearing interest, shall be provided for by assessment and levy, as in the case of other bonds of the district, and regularly paid to the United States to be applied as provided in the contract. If the bonds of the district are not so deposited, the board of directors shall include, as part of any levy or assessment provided for in the Irrigation District Law, an amount sufficient to meet each year all payments accruing under the terms of the contract.

(4) The board may accept, on behalf of the district, appointment of the district as fiscal agent of the United States, or authorization of the district by the United States to make collections of money for or on behalf of the United States in connection with any federal reclamation project. If the board accepts the appointment or authorization, the district is authorized to act as fiscal agent or to make the collections of money and to assume the duties and liabilities incident to such action. The board also has full power to do all things required by the federal statutes enacted in connection with districts serving as fiscal agents or collectors of moneys for reclamation projects, and all things required by the rules and regulations established by any department of the federal government in regard thereto. [Formerly 545.076]

545.345 Conveyance of lands to United States. Any property acquired by the district may be conveyed to the United States in so far as the property may be needed by the United States for the construction, operation and maintenance of works for the benefit of the district under any contract that may be entered into with the United States under ORS 545.343 or 545.347. [Formerly 545.078]

545.347 Obligations or contracts with United States under Fact Finders Act. The board of directors may also enter into any obligation or contract with the United States for the construction, operation and maintenance of the necessary works for the delivery and distribution of water under the Act of Congress of December 5, 1924, entitled An act making appropriations to supply deficiencies in certain appropriations for the fiscal year ending June 30, 1924, and prior fiscal years, to provide supplemental appropriations for the fiscal year ending June 30, 1925, and for other purposes. In such contract, the board of directors may provide for payment of charges to the United States upon the basis authorized by the Act of Congress of December 5, 1924, commonly known as the Fact Finders Act, and under the rules and regulations that may be promulgated by the Bureau of Reclamation of the United States. [Formerly 545.080]

545.349 Authority to transfer land to federal government for development and colonization; repayment of expenditures; levy of assessments; funds; contracts with federal government. Any irrigation district organized under the laws of Oregon may turn over to the federal government, or any federal agency, any lands owned or controlled by the district, for the purpose of development and colonization by the federal government or federal agency. The irrigation district may levy assessments for repayment to the federal government or federal agency of the sum expended in the development of the lands, with interest on the assessments not to exceed six percent per annum. The district may also assess the lands to cover repayment to the district of its cost, with interest on the assessments not to exceed six percent per annum. The district shall deposit the moneys collected as assessments in the Bond Fund account, or the United States Contract Fund account, or the Bond and United States Contract Fund account, as appropriate. The latter assessments shall be in addition to the assessments which may be levied to meet the reclamation charges, interest on the reclamation charges and maintenance. Irrigation districts may enter into contracts and assume obligations with the federal government or any federal agency, as may be necessary, expedient or desirable to bring about the development of lands in the irrigation district. [Formerly 545.172]

545.351 Acquisition of lands from owners; crediting of value on charge against remainder of land. In order to make the lands available for development by the federal government or any federal agency, as provided in ORS 545.349, any irrigation district may accept from any landowner within the district title to any part of the land of the landowner and allow the landowner credit to the extent of the reasonable value of that land on the reclamation charge against the remainder of the land of the landowner. However, credit shall not be allowed so as to entirely extinguish the reclamation charge against any land in the district, and land shall not be accepted by the district or credit allowed until a contract has been executed by the district and the federal government or some federal agency for development of the lands. [Formerly 545.174]

545.352 [Amended by 1995 c.42 §173; renumbered 545.671 in 1995]

545.354 [Amended by 1995 c.42 §174; renumbered 545.673 in 1995]

545.355 Proceedings on extension or cancellation of payments due federal government. When an irrigation district under contract with the United States has levied any assessment for collection of money payable to the United States under the contract, if the Secretary of the Interior has, by agreement with the board of directors of the district, authorized the extension or cancellation of any payments due the United States by the cancellation of assessments already levied but remaining unpaid, the board of directors shall certify to the tax collector of the county in which the land is located a statement of the year and amounts assessed against each tract for which cancellation has been authorized. The tax collector upon receipt of the certificates shall, if the assessment remains unpaid, indorse upon the districts assessment roll, Corrected under certificate of board of directors, and deduct and cancel from the assessment against each tract the amount of the assessment authorized to be canceled. [Formerly 545.176; 1997 c.170 §51]

545.356 [Amended by 1995 c.42 §175; renumbered 545.675 in 1995]

545.358 [Amended by 1995 c.42 §176; renumbered 545.677 in 1995]

545.359 Contracts with federal government for flood control works. (1) When the board of directors of any irrigation district determines that it is for the best interest of the district that the floodwaters of any stream that enters upon the district or whose waters are used in the irrigating of any of the lands in the district be controlled, the board may enter into a contract with the United States Government, or any of its agencies which may be empowered to construct flood works. The contract shall require the irrigation district:

(a) To provide without cost to the United States all lands, easements and rights of way necessary for such control project or works.

(b) To hold and save harmless the United States or any of its agencies or officers from loss or damage by reason of the construction of the flood control project and works.

(c) To maintain and operate all the works after construction in accordance with any regulations prescribed by the United States or its agencies or officers.

(2) The contract shall not be binding upon the district until it has been approved by the legal voters of the district as provided by ORS 545.511 and 545.513 (1). When the contract has been so executed and approved the board shall carry out fully the provisions of the contract. [Formerly 545.178]

545.360 [Amended by 1995 c.42 §177; renumbered 545.679 in 1995]

SALE OF DISTRICT PROPERTY

545.365 Disposition of real property acquired by district; sale to member of board or employee prohibited. Any irrigation district foreclosing or otherwise acquiring any real property may lease, operate or sell the property upon such terms and taking such security for the rental or purchase price as the board of directors may consider advisable. A member of the board of directors or employee of the irrigation district shall not purchase or be interested in any contract for purchase of lands sold by the district. [Formerly 545.142]

545.367 Authorization of sale of property, excess water or hydroelectric power. When the board of directors of an irrigation district considers it to be for the best interests of the district to sell any property owned by the district and not required for district purposes, including excess storage or carrying capacity, surplus water or water rights, or to dispose by contract, lease or sale of any undeveloped hydroelectric power, the board shall adopt and enter in the minutes of its proceedings a resolution stating in substance:

(1) A general description of property to be sold.

(2) The amount of the excess capacity or surplus water owned by the district and the amount proposed to be sold.

(3) That the sale can be made without impairing the security of the outstanding bonds. [Formerly 545.144]

545.369 Release of lien of bonds; form; acknowledgment by bondholders; copy of release as evidence. The board of directors may then proceed to obtain releases of the lien of all outstanding bonds against the property it is proposed to sell. Release of the lien shall be in writing and acknowledged by the holders of the bonds in substantially the same manner and form as is required for a conveyance of land. However, the notary or other officer taking the acknowledgment shall include in the certificate of acknowledgment, or in another appropriate certificate, the fact that the bonds described in the instrument were exhibited to the notary or other officer by the bondholder making the acknowledgment. The acknowledgment shall have the same force and effect as evidence as has the acknowledgment of a conveyance. The certificate of the officer taking the acknowledgment that the bonds were exhibited shall be conclusive evidence of the ownership of the bonds by the person executing and acknowledging the release. The acknowledged release shall be filed with the board and recorded in its minutes. The minutes, or a copy thereof certified by the secretary of the board, shall be admissible in evidence with the same effect as the original of the acknowledged release. [Formerly 545.146]

545.371 Consent of bondholders; notice requiring presentation of objections; implication of consent; hearing of objections by directors. The board may obtain constructive consent to the release of the lien of all outstanding bonds against property to be sold by publishing a notice describing the property to be released from the lien of outstanding bonds, and requiring all holders of bonds against the district to present in writing their dissent from or objection to release of the lien of all bonds against the property to be sold. The board shall publish the notice for at least four consecutive weeks in three newspapers published in Oregon. One of the newspapers must be a newspaper published in the county in which the office of the board is located, if such a newspaper exists. Any holders who fail to file objection or dissent within 90 days from the date of the first publication of the notice shall be considered to have released the lien of their bonds on the property. The board shall enter its order to the effect that, for the purpose of the sale, the lien of all such bonds has been released from the property to be sold. If any objection or dissent is filed within the time required by the notice, the board shall fix a time for a hearing on the objection or dissent and at the hearing shall determine whether or not the sale can be made without impairing the security of the bonds. If the board determines that the sale can be made, it shall enter its order to that effect and may proceed to sell the property. If the board determines that the sale cannot be made, it may postpone the sale until the objection is removed. [Formerly 545.148]

545.373 Proceeds of sale; special fund; uses of moneys. All proceeds from the sale of property owned by the district and subject to the lien of outstanding bonds shall be held in a special fund to be applied:

(1) First, to the construction or reconstruction of the drainage or other works of the district that are required by the United States as one of the conditions for the purchase of the property by the United States; and

(2) Second, as may be agreed between the district and the holders of the bonds, except that when the proceeds are applied to bonded indebtedness, the application shall be made to payment on the outstanding bonds as their interests may appear. [Formerly 545.150]

545.375 Purchaser rights; power of directors respecting contracts and instruments relating to transfer. (1) A sale of excess storage or carrying capacity or a sale of surplus water or water rights by the board shall not give the purchaser any prior or superior right in the water rights, water supplies, reservoir or irrigation works of the district over the rights retained by the district for lands within the district.

(2) If the contracts or instruments are considered advantageous to the district, the board may enter into contracts and execute instruments as may be necessary:

(a) To transfer property, including excess storage and carrying capacity and surplus water and water rights;

(b) To transfer the right to the use of the quantity of water sold;

(c) To transfer an interest in the reservoir and other irrigation works of the district; or

(d) For the joint management and operation of any or all of the works of the district.

(3) Property of the district that is the subject of a contract or instrument executed under this section must be released from the lien of outstanding bonds of the district prior to the execution of the contract or instrument. [Formerly 545.152]

CHARGES AND ASSESSMENTS

(Generally)

545.381 Annual assessments; computation of amount to be raised; apportionment; determination of acreage and assessments; credit for water rights. (1) On or before the first Tuesday in April of each year, the board of directors shall make a computation of the whole amount of money necessary to be raised by the district for the ensuing year for any purpose whatsoever in carrying out the Irrigation District Law, including estimated delinquencies on assessments. The board may provide for a reasonable maintenance and operation reserve fund. The amount determined by the board shall constitute an assessment upon all the land included in the district. The amount determined by the board shall be apportioned by the board to the lands owned or held by each person so that each acre of irrigable land in the district shall be assessed and required to pay the same amount, except as otherwise provided in this section and ORS 545.385, 545.387, 545.389, 545.391 and 545.413.

(2) The board of directors shall determine the number of irrigable acres owned by each landowner in the district and the proportionate assessments as nearly as may be from available information. If a substantial error is made in the determination, proper adjustment may be made at the next equalization of the annual assessment by increasing or decreasing the amount any landowner shall pay. Any lands owned by any person totaling less than one acre in area shall be assessed as one acre.

(3) Until such time as the water rights appurtenant to any tract of land within an irrigation district are acquired by the district, the assessments against that land, except for operation, maintenance and drainage, shall be in the same proportion to a full assessment as the additional water right to be supplied to the tract bears to a full water right. For operation, maintenance and drainage, each irrigable acre in the district shall be assessed the same, except as otherwise provided in ORS 545.387, 545.389, 545.391 and 545.413. [Formerly 545.432; 2001 c.215 §19]

545.382 [Amended by 1991 c.459 §423b; 1995 c.42 §92; renumbered 545.399 in 1995]

545.384 [Amended by 1995 c.42 §93; renumbered 545.401 in 1995]

545.385 Certain lands may be assessed at different amounts; additional service charge. (1) Notwithstanding ORS 545.381 or 545.482 to 545.508, an irrigation district that assesses land in the district under ORS 545.381 or 545.482 to 545.508 may assess any land within the district to which the district furnishes or supplies water for irrigation purposes and which:

(a) Lies above the level of the canals or ditches of the district and is irrigated by pumping by the landowner;

(b) Is irrigated by a partial, supplemental or intermittent supply of water from the district;

(c) Is irrigated by impounded water of the district; or

(d) Is irrigated by water of the district which is subject to prior use by other lands within the district.

(2) The amount of the assessment on land described in subsection (1) of this section shall be an amount that the board determines to be just, taking into consideration the benefit to the land assessed and extra expenses, if any, of the landowner or holder in using such water. However, the amount may not exceed the amount assessed against irrigable acres lying below the level of the canals or ditches of the district.

(3) Notwithstanding ORS 545.381 or 545.482 to 545.508, an irrigation district which assesses land in the district under ORS 545.381 or 545.482 to 545.508 may assess a service charge, in addition to the regular assessment, against subdivided and small tract lands that have appurtenant water rights and to which irrigation water is furnished or is available for delivery. A service charge authorized by this section shall be assessed against lands only when delivery of water to these lands requires operation, construction and maintenance costs substantially greater than operation, construction and maintenance costs involved in delivering water to the majority of other lands in the district. All such small tract or subdivided lands shall be placed in groupings rounded up to the next whole acre, and each grouping shall be assessed as a single class. [Formerly 545.433]

545.387 Assessment on benefit basis; determination of benefits. After an affirmative vote at any regular or special election called or held under the Irrigation District Law, a district issuing bonds may proceed to levy and collect assessments for any purposes of the irrigation district on a benefit basis instead of on the basis of the number of irrigable acres. The valuation of lands for determination of benefits shall be made by three competent, disinterested viewers appointed by the governing body of the county. The viewers shall classify the lands included in each ownership or smallest legal subdivision and fix the assessments according to the productive value of water and land prepared to receive water. The assessments shall be determined without regard to permanent improvements, such as buildings or orchards. When fixing the amount of assessments, the viewers shall provide proper deductions for partial water rights appurtenant to any tract of land within the district not furnished by the district. However, no change in method of assessment shall be made except with the consent of the holders of outstanding bonds. [Formerly 545.434]

545.389 Deduction for rights or property required by district; assessments pending construction. (1) In fixing the proportionate part of the cost of the reclamation that each owner of land shall pay, the amount to be paid to any owner for easements, rights of way, water rights or other property or rights required by the district, may be deducted from the amount that the owner of the property or rights would otherwise be required to pay, and assessments for payment of the cost of the reclamation, and interest thereon, may be made accordingly. Property and rights so acquired shall not be vested in the district until bonds have been disposed of or means otherwise provided for reclamation of the land in the district.

(2) Before completion of the project, the board may adjust the assessment so that the lands to which the district delivered water or could on demand have delivered water, during the preceding irrigation season, shall, in addition to their pro rata share of the remainder of the assessment, pay for the operation and maintenance of the constructed or partially constructed works through which the lands receive water. [Formerly 545.436]

545.391 Assessments for contracts with United States. (1) When a contract has been made with the United States, in addition to the amount determined and apportioned as provided in ORS 545.381, 545.385, 545.387 and 545.389, the board shall also fix the amount payable by each tract within the district, in accordance with the federal reclamation laws and the public notices, orders and regulations issued under the federal reclamation laws and in compliance with any contract made by the United States with the owners of the lands and with the contracts between the district and the United States. When the contract lands having a partial water right or partial rights in a system of irrigation, or irrigation and drainage, appurtenant to the lands, the amounts payable shall be according to the benefits to the lands, making due allowances for existing rights. The amounts so determined, fixed and apportioned shall constitute an assessment upon the lands of the district.

(2) In irrigation districts which enter into a contract with the United States providing for the payment of charges to the United States upon the basis authorized by the Act of Congress of December 5, 1924, entitled An act making appropriations to supply deficiencies in certain appropriations for the fiscal year ending June 30, 1924, and prior fiscal years, to provide supplemental appropriations for the fiscal year ending June 30, 1925, and for other purposes, annual levies of assessments for the purpose of making payment to the United States under the contract may be made by the board on the basis provided for in that Act and the contract, either before or after judicial confirmation of apportionment of benefits. In such districts annual levies for the purpose of making construction payments to the United States may be made on the basis of the gross average annual acre-income of the lands of the district or divisions of the district, or classes of lands in the district, as such gross average annual acre-income is determined by the Secretary of the Interior, until the amount apportioned against each tract has been fully paid. [Formerly 545.438]

545.393 Resolution concerning assessments for payment to United States; publication; collection by county officers. When an irrigation district has entered into a contract with the United States providing for payment to the United States under any federal reclamation law, the board of directors of the irrigation district, at any regular meeting that is not later than its meeting on the second Tuesday of September of any year, may enter a resolution fixing the date upon which computation shall be made of the necessary funds to be raised as provided in ORS 545.391 and the date when the board shall convene as a board of equalization. In the resolution, the board of directors may authorize the discounts that may be provided for in the contract between the district and the United States for payment of assessments in full on or before December 31 of the year in which the assessments are made. The board of directors shall make the levy of assessments in such amount that the discount can be allowed without reducing collections below the required amount. The resolution shall be published for two consecutive weeks in a newspaper in the county in which the office of the district is located. The resolution thereafter shall remain in full force and effect until revoked by the board. If the district does not collect its own assessments, the assessment shall be completed and the levy filed with the county assessor prior to November 30 of the year in which the assessment is made. After receipt of a certified copy of the resolution, the county officers charged with the collection of irrigation district assessments shall collect the assessments in accord with the provisions of the resolution. [Formerly 545.442]

545.395 Development of district by units; apportionment of assessments; inclusion of noncontiguous land; assessment of reclaimed or improved lands for district obligations. An irrigation district may provide for the reclamation, improvement or irrigation of the lands within the district in units. When a district does so, the assessments against the lands in the district may be apportioned by the board of directors to the lands owned or held by each person so that the lands in each unit shall pay the cost of reclaiming, improving, maintaining and operating the lands in the unit. Within the units the assessments shall be apportioned in accordance with ORS 545.381, 545.385, 545.387, 545.389, 545.391 and 545.413. Land noncontiguous to an irrigation district may be included in the district as a unit at the time of the organization of the district or at any subsequent time. Prior to the completion of the works for the reclamation of any units the lands in the units may be assessed as appears equitable to the board, subject to the rights of land owners in the district to have the assessments adjusted by the board of equalization and to appeal therefrom. However, all reclaimed or improved lands, whether irrigated or not, shall be subject to assessment for the payment of any obligation of the district. [Formerly 545.444; 1999 c.452 §25]

545.397 Districts developed by units; validation. The reclamation, division, improvement and assessment of lands within any irrigation district in units, made before June 2, 1927, are hereby validated. [Formerly 545.446]

545.399 Contract with United States; annual assessments or direct billings. When an irrigation district has entered into any contract with any governmental agency of the United States for a loan under ORS 548.305 to 548.325, the board of directors of the district may levy annually assessments upon the lands in the district or bill the water users directly for the purpose of carrying out and complying with the terms and provisions of the contract. [Formerly 545.382]

545.401 Deposit of moneys in special fund; uses. All moneys realized from any assessments levied under ORS 545.399 shall be deposited by the treasurer of the district into a special fund, which shall be used solely for the purpose of carrying out and complying with the terms of the contract and the payment of installments of principal and interest falling due upon any bonds issued pursuant to the contract. [Formerly 545.384]

545.402 [Amended by 1995 c.42 §68; renumbered 545.315 in 1995]

545.404 [Amended by 1995 c.42 §69; renumbered 545.319 in 1995]

545.406 [Amended by 1995 c.42 §70; renumbered 545.323 in 1995]

545.408 [Amended by 1969 c.124 §1; 1995 c.42 §60; renumbered 545.287 in 1995]

545.410 [Amended by 1969 c.124 §2; 1995 c.42 §61; renumbered 545.291 in 1995]

545.412 [Amended by 1969 c.124 §3; 1995 c.42 §62; renumbered 545.293 in 1995]

(Assessment Procedure)

545.413 Record of assessments and apportionments; error in description; evidence. The board shall prepare a list or record of the assessments and apportionments in duplicate, giving the description of the ownership or holdings of each person assessed or apportioned. One copy of the list or record shall be a permanent record in the office of the board. Any irregularity or error in the description shall not be considered jurisdictional, or render the assessment void, if the land assessed can be identified. The assessment and apportionment made by the board of directors is prima facie evidence that all the requirements of the law in relation to the assessment and apportionment have been complied with and that the assessments are liens against the property to the same extent as other taxes lawfully levied. [Formerly 545.440]

545.414 [Amended by 1969 c.124 §4; repealed by 1993 c.771 §20]

545.416 Equalization of assessment and apportionment of taxes; notice of time of meeting of board; public inspection of list. Not more than 30 nor less than 10 days before the annual date specified by the board of directors as provided in ORS 545.418, the secretary of the board shall give notice of the time the board, acting as a board of equalization, will meet for the purpose of reviewing and correcting its assessment and apportionment of taxes, as provided in ORS 545.418. The secretary of the board shall publish the notice at least once in a newspaper published in each county in which the district is situated. The board shall meet for this purpose on the date specified by the board as provided in ORS 545.418. In the meantime the assessment list and record shall remain in the office of the secretary of the board, for the inspection of all persons interested. All persons shall be presumed to have notice of the time of the meeting, whether they receive actual notice or not. [Formerly 545.448]

545.418 Meeting of board; duration; hearing and determination of objections to assessments and apportionment; changes. The board of directors shall meet annually on a date specified by the board as a board of equalization. As a board of equalization, the board of directors shall continue in session from day to day, as long as necessary, to hear and determine any objections by any interested persons to the assessments and apportionment of assessments made under the Irrigation District Law. The board of directors shall also hear and determine any other matters connected with assessments and their apportionment that may come before them. The board shall change its assessment and apportionment and the list and record of the assessment and apportionment in any respect and manner that may be necessary to make the assessment and apportionment just and in accordance with the facts. The secretary of the board of directors shall be present during sessions of the board of equalization, and shall note all changes made in the assessment, apportionments, lists and records and names of the persons whose property is listed. [Formerly 545.450]

545.420 Certification of assessments to county assessors; entry on assessment roll; collection of taxes; deposit of sums collected; disbursements from fund; taxation of state and federal lands. (1) After the board has completed its assessment, it shall certify the assessment to the county assessor of each county in which district lands are situated. The certificate shall be made in the manner provided in ORS 310.060. The county assessor shall enter the apportionment upon the county assessment roll against the property described in the certificate, in the same manner that other municipal assessments are entered by the county assessor. However, the sum apportioned to and charged for operation and maintenance and the sums apportioned for all other purposes shall be entered by the assessor separately on the assessment roll as the irrigation district taxes against the property.

(2) The taxes shall be collected and accounted for in the same manner as other municipal taxes, and the collection enforced in the same manner as the other taxes of the county, except that the tax collector shall collect and account for the tax for operation and maintenance separate from the taxes levied by the district for other purposes. When paid to the county treasurer, all taxes or assessments levied and collected for operation and maintenance shall be carried in a fund to be known as the operation and maintenance fund. All warrants issued in payment for operation and maintenance shall be drawn against and paid out of that fund.

(3) Any land, title to which is vested in the state, including lands segregated under the Carey Act or state lands sold under contract, in any irrigation district, shall be subject to taxation by the district. The full amount of assessments due against the lands shall be paid to the district before the same is sold, resold or contract for sale executed. The public lands of the United States within the district, whether entered or unentered, shall be subject to taxation under the Act of Congress of August 11, 1916. [Formerly 545.452]

545.422 Nonperformance by board; assessment, levy and equalization by county court. In case of neglect or refusal of the board of directors to have the assessment and levy made, the assessment and levy shall be made and equalized by the county court of the county in which the office of the board of directors is situated. The county court, while sitting for the transaction of county business, shall make the assessments and levy in the same manner that the court levies county taxes. An assessment and levy made by the county court shall have the same effect as an assessment and levy made by the board of directors. All expenses incident to an assessment and levy made by a county court under this section shall be borne by the district. The levy and assessment shall be entered on the county tax roll by the county assessor in the manner provided in ORS 545.420. [Formerly 545.454]

545.424 Validation of assessments; defective entry on assessment roll; lands partly outside district. When the assessments were made substantially in accordance with ORS 545.381, 545.385, 545.387, 545.389, 545.391 and 545.413, all assessments made before May 24, 1933, against real property within any irrigation district by the board of directors of the district are hereby validated. The assessments shall be a lien upon the real property described in the assessment, notwithstanding that the assessments were not entered on the county assessment roll against the property described as provided by ORS 545.420. Any assessment levied against lands partly within and partly outside the boundaries of any irrigation district shall not be void because the lands are partly outside the district, but shall constitute a valid assessment against that portion of the lands described in the assessment lying within the boundaries of the irrigation district. [Formerly 545.456]

545.426 Misnomer or mistake relating to ownership not to affect sale. When land is sold for assessments correctly imposed as the property of a particular person, no misnomer of the owner or supposed owner, or other mistake relating to the ownership, shall affect the sale or render it void or voidable. [Formerly 545.458]

545.428 Collection of assessments by board secretary; purpose; treatment of unpaid assessments. For the purpose of providing moneys for payment of the bonds of an irrigation district and interest on the bonds, the board, by resolution, may provide for the collection of its assessments from the irrigable land within the district and require the collection to be made by the secretary of the board. The board may direct the time and manner of making the collection and may require the assessments to be paid in advance of the delivery of water. Any charges or assessments remaining unpaid on any land within the district at the end of an irrigation season may be placed upon an assessment list in accordance with ORS 545.381 to 545.397 and 545.413 to 545.422. The charges and assessments shall constitute a lien upon the land and shall be collected as provided by ORS 545.420 and 545.422. [Formerly 545.522]

545.430 Objections by bondholders; payment from funds otherwise obtained. When any irrigation district provides for the collection of funds for the payment of bonds and bond interest in accordance with ORS 545.428, if thereafter any holder of bonds of the district objects in writing to that method of collection, the district shall pay the bonds from funds obtained in the manner provided in ORS 545.529, 545.532, 545.535 and 545.537. [Formerly 545.524]

545.432 [Amended by 1969 c.694 §30; 1995 c.42 §85; renumbered 545.381 in 1995]

545.433 [1955 c.36; §2; 1961 c.388 §1; 1989 c.182 §26; 1995 c.42 §86; renumbered 545.385 in 1995]

545.434 [Amended by 1989 c.182 §27; 1995 c.42 §87; renumbered 545.387 in 1995]

545.436 [Amended by 1995 c.42 §88; renumbered 545.389 in 1995]

545.438 [Amended by 1995 c.42 §89; renumbered 545.391 in 1995]

545.440 [Amended by 1995 c.42 §94; renumbered 545.413 in 1995]

545.442 [Amended by 1995 c.42 §90; renumbered 545.393 in 1995]

545.444 [Amended by 1989 c.182 §28; 1995 c.42 §91; renumbered 545.395 in 1995]

545.446 [Renumbered 545.397 in 1995]

545.448 [Amended by 1987 c.835 §2; 1995 c.42 §95; renumbered 545.416 in 1995]

545.450 [Amended by 1987 c.835 §3; 1995 c.42 §96; renumbered 545.418 in 1995]

545.452 [Amended by 1955 c.93 §1; 1973 c.305 §17; 1991 c.459 §424; 1995 c.42 §97; renumbered 545.420 in 1995]

545.454 [Amended by 1995 c.42 §98; renumbered 545.422 in 1995]

545.456 [Amended by 1995 c.42 §99; renumbered 545.424 in 1995]

545.458 [Renumbered 545.426 in 1995]

(Unpaid Assessments)

545.460 Withholding water while assessments are unpaid; accepting security for payment of assessments. The board of directors of an irrigation district may withhold delivery of water to any land within the district until such time as unpaid assessments appearing on the county tax rolls levied against the lands for any prior year, as the board may direct, are paid. A board of directors may accept promissory notes, chattel or real property mortgages or other security, as security for the payment of any delinquent assessments. [Amended by 1995 c.42 §102]

545.462 Cancellation or compromise of assessment liens on lands acquired by county for taxes. The board of directors of an irrigation district may cancel or compromise any liens for unpaid assessments of the district on lands which have been acquired for taxes by a county. [Amended by 1995 c.42 §103]

545.464 Order to tax collector to cancel or change liens; correction of delinquent tax rolls. When the board of directors considers it to be for the best interests of the district to compromise or cancel any unpaid assessments of the district on lands acquired by a county for taxes, the board shall make an order to the tax collector of the county in which the lands are situated to cancel or change the existing irrigation liens. Upon receipt of the order, the tax collector shall correct the delinquent tax rolls in accordance with the order of the board. [Amended by 1973 c.305 §18; 1995 c.42 §104]

545.466 Effect of ORS 545.462 and 545.464 on existing laws. ORS 545.462 and 545.464 do not repeal or amend any existing law relating to the manner of collection of unpaid irrigation district assessments. [Amended by 1995 c.42 §105]

(Exemptions)

545.468 Exemption of parcel of land from payment of charge or assessment; qualification of owner of excluded parcel as district elector. (1) In addition to and notwithstanding any other provision in this chapter, the board of directors of an irrigation district, by resolution, may exempt a parcel of land in the district from payment of any charge or assessment authorized by this chapter when:

(a) The parcel of land is unable to receive water from the district for irrigation or domestic use and the parcel consists of two acres or less; or

(b) The water right appurtenant to the parcel has been transferred by the district to other land within the district under ORS 540.572 to 540.580, and the other land has been included in the district subject to the liens and charges or assessments of the district for the delivery of irrigation water.

(2) The owner of a parcel of land exempt from payment of charges or assessments under this section is not an elector of the district unless the owner qualifies as an elector through ownership of other land within the district. [1985 c.581 §4; 1991 c.957 §14; 1995 c.42 §106]

(Charges for Water Supply and Retirement of Warrants)

545.471 Charges for water supply; rates; collections and disbursements; basis of charges. (1) For the purpose of defraying the expenses of the organization of the district, and of the care, operation and management, repair and improvement of the portions of the canals and works that are completed and in use, including salaries of officers and employees, the board shall fix charges for irrigation and other public uses. The board, by resolution, may provide for collecting the charges from all persons using the canals for irrigation and other purposes, and may require the collection to be made by the secretary of the board and disbursed by the secretary on order of the board.

(2) The board may designate the time and manner of making the collections of charges, may require them to be paid in advance of the delivery of water and may accept short-term interest-bearing notes for any portion of the charges. In establishing its charges, the board may consider the quantity of water to be delivered, the acres of land entitled to benefits from the district, the establishment of uniform or graduated rates and minimum charges, the imposition of additional charges for special services and for small tracts or other properties which require proportionately greater maintenance and operation and other factors the board considers reasonable and appropriate. The board may base its charges upon any or all of the factors set forth in this subsection.

(3) In addition to the charges authorized under subsections (1) and (2) of this section, the board may pass on charges against individual water users when the district incurs charges, fees, fines or similar expenses for extraordinary services performed by the district at the request of the water user or that are incurred by reason of some action or failure to act by the water user. [Formerly 545.108; 1999 c.452 §26]

545.473 Districts providing for collection of charges by board secretary; levy of percentage of annual rates. Upon approval by the board of directors, an irrigation district that provides for collection of operation and maintenance charges by the secretary of the board in accordance with ORS 545.471, and that has outstanding operation and maintenance warrants that have been issued for more than one year, may levy a charge not to exceed 20 percent of the annual rates fixed for operation and maintenance. The charge shall be levied and collected for the purpose of retiring outstanding operation and maintenance warrants of the district. [Formerly 545.542]

545.475 Lands subject to assessment. An assessment made under ORS 545.475, 545.477 and 545.479 for the purpose of providing funds for the retirement of outstanding warrants shall be assessed against all the irrigable lands within and a part of the district. The assessment shall not be made as a part of the tolls or charges to be collected from lands lying outside the district. [Formerly 545.544]

545.477 Collection of charges; acceptance of district warrants; disposal of moneys collected. An irrigation district that levies any tolls or charges in accordance with this section, ORS 545.473, 545.475 and 545.479 for the purpose of retiring operation and maintenance warrants shall collect the charges in the same manner as the annual tolls and charges for operation and maintenance are collected, except that the district shall accept warrants of the district in payment of assessments made for the purpose of retiring warrants. Upon the receipt of any moneys levied for the purpose of retiring warrants, the secretary of the board shall immediately pay the moneys to the treasurer of the district, who shall place such moneys in an operation and maintenance fund. [Formerly 545.546]

545.479 Provisions not exclusive nor operative to relieve district of duty respecting obligations. ORS 545.473, 545.475 and 545.477 are not exclusive and do not relieve any irrigation district from the duty of levying sufficient sums for the payment of all outstanding obligations as otherwise provided by law. [Formerly 545.548]

ALTERNATIVE METHOD OF COLLECTING INCURRED CHARGES

545.482 Authorization of method for billing and collecting incurred charges. The board of directors, by resolution, may provide for the billing and collection of incurred charges of the district in the manner provided in ORS 545.482 to 545.508, in lieu of the method provided for in ORS 545.381 to 545.397, 545.413 to 545.422 and 545.683. A resolution under this section may be adopted either before or after the district has commenced to deliver water through all or any part of its canal or distribution system. If the consent of all the holders of outstanding bonds of the district has been obtained, the resolution may provide for the collection of incurred charges for the purpose of retiring bonds and payment of interest on the bonds, or any part of the bonds. [Amended by 1959 c.223 §1; 1987 c.694 §1; 1991 c.459 §423c; 1993 c.270 §70; 1995 c.42 §112; 2001 c.476 §1]

545.484 Computation of amount to be raised; apportionment of charges; fixing due date and delinquency date; fee for other services. (1) At least once in each year the board of directors of an irrigation district that has provided for the collection of its own incurred charges as provided by ORS 545.482 to 545.508, by resolution, shall make a computation of the total amount of money necessary to be raised by the district for the ensuing year for the purpose of carrying out the Irrigation District Law, including an allowance for delinquencies in collections. When making the computation, the board shall consider the amounts of money necessary for:

(a) The care, operation and maintenance of district facilities;

(b) Reasonable reserve funds for major maintenance, improvement and replacement of capital improvements and facilities;

(c) The acquisition of land or water rights;

(d) Bond or interest payments, or payments due or to become due to the United States or the State of Oregon under any contract of the district with the United States or the State of Oregon; or

(e) Other expenses of the district.

(2) The resolution shall fix the time when the incurred charge becomes due and payable. The resolution shall also fix a time, within one year after the date the incurred charge becomes due and payable, after which the incurred charge becomes delinquent.

(3) The amount determined by the board shall be apportioned by the board to the lands owned or held by each person so that each acre of land in the district that is entitled to irrigation is required to pay the same amount, except as otherwise provided in ORS 545.385, 545.387, 545.389, 545.391 and 545.487. Land owned by a person constituting a fractional portion of an acre may be rounded to the next higher whole acre.

(4) A district that provides drainage or other services to lands that are not entitled to irrigation services from the district may, at the discretion of the districts board of directors, charge a different fee for the provision of those services.

(5) The annual incurred charges established by the resolution shall continue in effect from year to year until changed by a resolution of the board of directors.

(6) A person is deemed to have requested water and other services and improvements provided by the district if the person signed a petition requesting the formation of an irrigation district under ORS 545.025, requested that the land of the person be included in the district pursuant to ORS 545.057 or paid an incurred charge on or before the delinquency date fixed by the resolution and the person has not:

(a) Excluded the land from the district pursuant to ORS 545.099;

(b) Transferred all water rights from the land pursuant to ORS 540.505 to 540.585 for the period of time that the incurred charge was incurred; or

(c) Otherwise requested that water and other services and improvements no longer be provided to the land.

(7) Notwithstanding subsection (3) of this section, if a person was denied approval to transfer all water rights from the land pursuant to ORS 540.523 or 540.530 or another provision for the period of time that the incurred charge was incurred, the district may assess an incurred charge against the person only if the incurred charge is based on the actual quantity of water used by the person. [Amended by 1987 c.694 §2; 1991 c.459 §423d; 1995 c.42 §113; 2001 c.476 §2]

545.486 [Amended by 1971 c.46 §1; repealed by 1991 c.459 §423s]

545.487 Pressurization charge; application to certain lands; apportionment. (1) An irrigation district that charges for water delivery in the district under the provisions of ORS 545.482 may charge a pressurization charge, in addition to the regular charge. The pressurization charge may be charged against the lands that have appurtenant water rights and to which irrigation water is furnished or is available for delivery by pipe and under pressure. However, a pressurization charge may not be charged unless delivery of water by pipe and under pressure to these lands requires operation, construction and maintenance costs greater than the operation, construction and maintenance costs involved in delivering water to the nonpiped and nonpressurized lands in the district.

(2) The board may apportion a pressurization charge allowed under subsection (1) of this section to the water users of the lands served by pipe and pressurized water so that each acre of irrigable land in the district that has piped and pressurized water to it shall be required to pay the same per acre pressurization service charge. [1989 c.182 §2; 1991 c.459 §423e; 1995 c.42 §114]

545.488 [Amended by 1989 c.182 §29; repealed by 1991 c.459 §423s]

545.490 [Repealed by 1991 c.459 §423s]

545.492 [Repealed by 1991 c.459 §423s]

545.494 Unpaid charge as lien on land; priority respecting other liens and claims. (1) If any incurred charge remains unpaid beyond the due date of the incurred charge, the secretary of the district may file a notice of claim of lien with the recording officer of the county of each county in which land is situated which received or was entitled to receive the benefit of the water delivery for which the incurred charge has been made. The notice of claim of lien shall be in writing and must contain:

(a) The name of the water user to whom the water was delivered or was deliverable;

(b) A statement of the amount claimed past due; and

(c) A description of the land which received or was entitled to receive the benefit of the water delivery sufficient for identification.

(2) Upon filing of the notice, the incurred charge and costs of filing and removing the notice shall become a lien upon all lands described in the notice in the amounts set forth opposite each tract of land. The lien shall be prior to all encumbrances of whatever kind or nature, whether executed before or after the lien of the irrigation district is created, or whether recorded or registered or not. The lien of the irrigation district upon each tract of land shall be subject to all lawful taxes levied and assessed for state and county purposes by the county in which the land is located. The lien of the irrigation district shall not be subject or inferior to any claim, lien or assessment of any other taxing district, whenever levied, or whether extended on the county tax rolls for collection or not. [Amended by 1991 c.459 §423f; 1995 c.42 §115; 2001 c.476 §5]

545.496 Collection of incurred charges; withholding of water until payment; interest on unpaid charges. (1) Incurred charges under ORS 545.482, 545.484 and 545.494 shall be collected by the secretary of the district. The district may withhold delivery of water from any tract of land until the incurred charges for the current year and any prior years, including interest and lien and collection costs and fees, are paid in full.

(2) If an incurred charge, or any installment of an incurred charge, under ORS 545.482, 545.484 and 545.494 is not paid when due, interest shall be charged and collected on the incurred charge or installment at the rate of one and one-third percent per month, or fraction of a month, until paid.

(3) If a notice of claim of lien has been filed under ORS 545.494, the costs of the filing and any costs of removing the lien, including but not limited to recording and filing fees, title search fees and a reasonable administrative fee, shall be charged and collected. [Amended by 1981 c.71 §1; 1991 c.459 §423g; 1993 c.771 §16; 1995 c.42 §116; 1995 c.754 §8; 2001 c.476 §3]

545.498 Surety bond to be given by board secretary prior to handling district funds. Before handling or receiving any funds or collecting any incurred charges as provided in ORS 545.482 to 545.508, the secretary of the district shall give a good and sufficient surety bond by an authorized surety company, in an amount that the board of directors may determine. The cost of the bond shall be paid by the district. The bond shall be approved by the board and filed in the office of the district. The amount of the bond may be varied from time to time by order of the board. [Amended by 1991 c.459 §423h; 1995 c.42 §117; 2001 c.476 §6]

545.500 [Amended by 1991 c.459 §423i; 1995 c.42 §118; repealed by 2001 c.476 §11]

545.502 Foreclosure; procedure; redemption after sale; attorney fees. (1) At any time after the delinquency date fixed by the resolution and upon the filing of the notice of claim of lien under ORS 545.494, the board by resolution may direct that all delinquent incurred charges then unpaid shall be foreclosed by the district. The foreclosure shall follow the general procedure of a suit in equity and be filed in the circuit court for the county in which the land to be foreclosed is situated. If land in two or more counties is to be foreclosed, separate proceedings shall be commenced in each county as to the lands in that county. In addition to such incurred charges being foreclosed, the district may recover in the suit the costs and disbursements and expenses of foreclosure, including but not limited to recording and filing fees, title search fees, foreclosure reports and a reasonable administrative fee. Any number of tracts of land may be foreclosed in the same suit, without regard to whether they are delinquent for the same or different incurred charges, or for the same or several years. The judgment shall order the sale of the property and order the sheriff of the county to hold the sale in the same manner as other foreclosure sales. The sheriff shall fix the time for holding the sale and give notice of the sale for two consecutive weeks prior to the day of sale by publication of notice once each week in a newspaper published in the county in which the land to be sold is situated. The sheriff shall also post notices in three public and conspicuous places within the county at least two weeks prior to the day of sale. The irrigation district may be a bidder and purchaser of the property at the sale.

(2) Property sold under this section may be redeemed within 180 days from the date of sale by the:

(a) Former owner whose right and title were sold, or the heir, devisee or grantee of the former owner; or

(b) Holder of legal or equitable title or lien upon the land.

(3) A person who redeems the property under subsection (2) of this section shall pay the amount provided in ORS 18.582 (2).

(4) The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section. [Amended by 1981 c.897 §61; 1991 c.459 §423j; 1993 c.771 §17; 1995 c.42 §119; 1995 c.618 §83; 2001 c.476 §4; 2003 c.576 §498; 2005 c.371 §1]

Note: 18.582 was repealed by section 73, chapter 542, Oregon Laws 2005. The text of 545.502 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 545.502 for the repeal of 18.582 has not been made.

545.504 Redemption of land upon or prior to foreclosure sale. At any time prior to sale, or at the time of sale, as provided by ORS 545.502, the former owner, incurred charge payer, or holder of legal or equitable title or lien upon or to any tract of land included in the foreclosure and judgment may withdraw the tract of land from the foreclosure and sale by paying the amount of the lien foreclosed, together with the amount of state and county taxes that the irrigation district may have paid, and a proportionate amount of the costs incurred in the foreclosure proceeding. If the payment is to be made prior to the judgment, the payment shall be tendered to the clerk of the court, together with written appearance in the suit. If the payment is to be made after the judgment is entered, the payment shall be tendered to the sheriff ordered to hold the sale. If payment is made before judgment, the tract shall be dismissed from the foreclosure proceeding. If payment is made after judgment, the district shall issue satisfaction of lien to the former owner, incurred charge payer, or holder of legal or equitable title or lien upon the tract, and file the satisfaction of lien for record. [Amended by 1991 c.459 §423k; 1995 c.42 §120; 2001 c.476 §7; 2003 c.576 §499]

545.506 Payment of taxes by district; amount paid added to lien. At any time after any incurred charge on a tract of land under ORS 545.482 to 545.508 becomes delinquent, the irrigation district may pay any state and county taxes that are due or delinquent on the tract of land and add the amount paid to the lien of the district against the tract. [Amended by 1991 c.459 §423L; 1995 c.42 §121; 2001 c.476 §8]

545.507 Borrowing for payment of operation and maintenance costs. When authorized by a resolution of its board of directors, an irrigation district whose board of directors has provided for the collection of incurred charges of the district in the manner provided in ORS 545.482 to 545.508 may:

(1) Borrow moneys for payment of its operation and maintenance costs and expenses in an amount not to exceed 50 percent of the operation and maintenance charge per acre for each acre within the district or the amount of its uncollected charges for operation and maintenance, whichever is greater; and

(2) Issue and deliver as evidence of the indebtedness the promissory notes of the district bearing interest. The promissory notes shall be payable at such time as its board of directors shall determine and may contain provisions for payment of the attorney fees of the holder of the notes if suit or action is commenced for the collection of the notes. The district may agree that all or any part of the uncollected incurred charges shall be applied in payment of the promissory notes when collected. [1955 c.362 §2; 1989 c.182 §30; 1991 c.459 §423m; 1995 c.42 §122; 2001 c.476 §9]

545.508 Moneys collected; deposit; separation of funds; disbursements. (1) Any irrigation district collecting incurred charges as provided in ORS 545.482 to 545.508 shall deposit all moneys collected in an insured institution, as defined in ORS 706.008, selected by the board of directors. The amounts collected for operation and maintenance, construction, bond principal, interest or other purposes shall be kept in separate funds and accounted for separately.

(2) Moneys in the funds shall be paid out only upon order of the board by:

(a) Checks or drafts signed by at least two individuals authorized by the board to sign checks or drafts; or

(b) Electronic funds transfers authorized by the board and initiated by at least two individuals authorized by the board.

(3) As used in this section, electronic funds transfer has the meaning given that term in ORS 293.525. [Amended by 1967 c.451 §24; 1991 c.459 §423n; 1995 c.42 §123; 2001 c.476 §10; 2005 c.492 §1]

BONDS; CONTRACTS WITH STATE OR FEDERAL GOVERNMENT

(Authorization for Bonds or Contracts)

545.511 Authorization of bonds, including refunding bonds; contract with state or with United States; election; notice. (1) Upon order of the board of directors entered in the records of the board, an election shall be held to determine:

(a) Whether bonds in any amount the board may consider necessary shall be issued for any purpose necessary or convenient in carrying out the Irrigation District Law, including the refunding of outstanding bonds; or

(b) Except when an election is not required under ORS 545.513, whether the right to enter into an obligation or contract with the United States or the State of Oregon shall be authorized.

(2) Notice of the election must be given by posting notices in three public places in each election precinct in the district for at least 15 days prior to the election. Notice must also be given by publication of the notice in some newspaper published in the county in which the office of the board of directors is located. The notice shall be published in the newspaper once a week for at least four successive weeks prior to the election. For an election called to determine whether bonds will be issued, the notices must specify the time of holding the election and the amount of bonds to be issued. For an election called to determine whether a district will enter into an obligation or contract with the United States or the State of Oregon, the notices must specify the time of holding the election and, when bonds are not to be deposited, the maximum amount of money, exclusive of penalties and interest, payable to the United States or the State of Oregon for construction purposes or in the assumption of liability for district lands for construction purposes.

(3) The election shall be held and the result determined and declared in conformity as nearly as practicable with ORS 545.135 to 545.163. Informalities in conducting the election shall not invalidate the election, if the election has been otherwise fairly conducted. The ballot shall contain the words BondsYes and BondsNo, or Contract with the United States or the State of Oregon, as appropriate,Yes and Contract with the United States or the State of Oregon, as appropriate,No, or other equivalent words. If a majority of the votes cast are BondsYes, the board shall cause bonds in that amount to be issued, or such portion of the bonds as may be necessary from time to time. If a majority of the votes cast are Contract with the United States or the State of Oregon, as appropriate,Yes, the board may negotiate and execute a contract with the United States or the State of Oregon. If the majority of the votes cast are BondsNo, or Contract with the United States or the State of Oregon, as appropriate,No, the result of the election shall be declared and entered of record. [Formerly 545.192]

545.513 Resubmission of questions to electors; contracts not requiring vote. (1) When, after an election called under ORS 545.511, the board considers it to be for the best interests of the district that the question of the issuance of bonds, or the question of a contract in any amount with the United States or the State of Oregon shall be submitted to the electors, the board shall so declare in its minutes, and may then submit the questions to the electors in the same manner and with the same effect as at the previous election. However, an irrigation district may, without a vote of its electorate, enter into a contract with the United States or the State of Oregon which does not create or increase a construction charge indebtedness and which, in the judgment of the district board, is for the best interest of the district.

(2) A district may, without a vote of the district electorate, enter into a contract with the United States or the State of Oregon for a loan in an amount that does not exceed the greater of $25,000 or one-third of the average annual operations and maintenance budget of the district for the three most recent years.

(3) If an emergency requires immediate repairs to the district delivery system to permit normal operation, the district may borrow moneys necessary for the repairs without a vote by the district electorate. [Formerly 545.194]

545.515 Bonds; interest included in authorized amount. When authorized by the electors, the bonds of a district may be issued so as to include a sum sufficient to pay the first four years interest, or less, to accrue on the bonds. [Formerly 545.196]

545.517 Bonds securing payments to United States. The contract provisions for the payment of construction charges to the United States may call for the payment of such interest, may provide for such installments and may provide for repayment of the principal at such times, as may be required by the federal laws and as may be agreed upon between the board and the Secretary of the Interior. If bonds of the district are issued and deposited for the purpose of securing payment of construction charges to the United States, the bonds may be of such denomination and may provide for the payment of such interest as may be required by the federal laws and as may be agreed upon between the board and the Secretary of the Interior. [Formerly 545.198]

545.519 Issuance of bonds; cancellation of bonds. (1) Bonds shall be issued in accordance with ORS 288.515 to 288.600.

(2) Nothing in this section shall inhibit the district from providing for the irrigation or drainage in units or portions of units from time to time.

(3) The board by resolution entered on its records may cancel any bonds of the district which have not been sold or deposited as security for funds advanced or to be advanced, and which the state, United States or any other person has no claim to or equity in. After the cancellation, the bonds shall not be sold or otherwise disposed of. After cancellation, the bonds shall be invalid and of no effect. The board may not replace bonds canceled under this subsection without authorization of the electors. [Formerly 545.202]

545.521 Bonds of districts organized before 1925 with indebtedness of $50,000; retirement of outstanding bonds as condition of further indebtedness; authorization and sale of refunding bonds; application of proceeds; redemption. (1) When an irrigation district organized prior to 1925 has an outstanding bonded debt in excess of $50,000, if no actual construction of irrigation works has commenced, the irrigation district shall not create a further bonded debt, except from the issuance of refunding bonds, until the bonds outstanding and bonds issued to refund the outstanding bonds have been called and redeemed, or further refunded as a part of new proceedings taken to finance the construction of irrigation works.

(2) The district may issue refunding bonds to redeem or replace any of its outstanding bonds. The bonds may bear interest at a rate not exceeding six percent each year. The district shall sell the refunding bonds for not less than par value, after notice published for at least two weeks in a newspaper printed and published within the county in which the district is located. The proceeds of the sale shall be applied in payment of matured or maturing bonds. If the district receives no qualifying bids for the refunding bonds they may be exchanged on a par-for-par basis for the matured or maturing bonds. The refunding bonds shall have serial maturity dates, not exceeding 20 years from issue date, as the board of directors shall specify. However, the board may issue the bonds with optional dates of redemption, and may provide for their calling and retirement upon such interest payment dates as are indicated on the bonds. Notice of intention to redeem the bonds shall consist of a notice from the secretary of the district published within the county in which the district is located, or a direct notice from the secretary to the owner of the bonds, if known. The issuance of the refunding bonds shall not require an election of the voters of the district but shall be done by resolution of the board of directors. [Formerly 545.218]

545.522 [Amended by 1969 c.694 §31; 1991 c.459 §423o; 1995 c.42 §100; renumbered 545.428 in 1995]

545.524 [Amended by 1969 c.694 §32; 1995 c.42 §101; renumbered 545.430 in 1995]

545.526 [Repealed by 1969 c.345 §20]

(Bonds and Contracts as General Obligations)

545.529 Bonds and payments payable from assessments; liability of lands. The bonds and the interest thereon and all payments due to the United States or the State of Oregon under any contract between the district and the United States or the State of Oregon, for which bonds of the district have not been deposited with the United States or the State of Oregon, and all obligations for the payment of money authorized and incurred under the Irrigation District Law, shall be general obligations of the district and shall be paid by the revenue derived from the annual assessments upon the land in the district. All the lands in the district shall be and remain liable to be assessed for such payments as provided in the Irrigation District Law. [Formerly 545.204]

545.530 [1969 c.694 §33; see 545.526; repealed by 1971 c.36 §11]

545.532 Increase of assessments to meet defaults; property liable for indebtedness; possession of works upon default. When the amount assessed against any tract of land is not paid, the next assessment against the land in the district shall be increased so as to take care of the default. All the property of the district, including irrigation and other works, shall be liable for the indebtedness of the district. The holder of bonds, or the United States or the State of Oregon when a contract has been executed by the United States or the State of Oregon, may, if a default occurs in the payment of interest or principal on the bonds, or the amount due on the contract, upon the order of the circuit court, take possession of the irrigation and other works of the district and operate those works until the amount in default is fully paid. [Formerly 545.206]

(Payment of Assessments for Bonds and Contract Obligations)

545.535 Lien against assessed lands; priority. Any assessment upon land shall be a lien against the property assessed. The lien for all payments due under any contract with the United States or the State of Oregon or for the payment of principal or interest of bonds deposited with the United States or the State of Oregon shall be a preferred lien to any assessments for bonds issued subsequent to the date of the contract or the issuance of the bonds deposited with the United States or the State of Oregon. A district assessment lien shall not be removed until the assessments are paid with interest and penalties or the property sold for the payment of the assessments, together with interest and penalties. [Formerly 545.208]

545.537 Sale of lands for delinquency; purchase by district. The district shall appear as a bidder at the sale of any lands for delinquent assessments or taxes. The district may purchase and take title to the lands and dispose of the lands like any other purchaser. When at a tax sale there is no other bid for the full amount of the delinquencies, including interest and penalties, the district shall bid and buy in the land to protect its assessments. However, the district shall never bid or pay a greater sum than the total of all delinquent assessments and taxes against the land plus interest and penalties. When purchasing any land at a tax sale, the district shall pay cash for all assessments, taxes, interest and penalties, including the district assessments. Such expenditures shall be deemed operating expenses of the district and may be assessed as maintenance charges. [Formerly 545.210]

545.539 Bond sinking funds; other funds. (1) The district treasurer or the county treasurer of the principal county, as defined in ORS 198.705, if designated in the bonds, shall keep a Bond Fund, a United States or the State of Oregon (as appropriate) Contract Fund or a Bond and United States or the State of Oregon (as appropriate) Contract Fund. All money arising from the sale of refunding bonds and from assessments and levies shall be deposited in the appropriate fund until there is sufficient money in the fund to meet the next installment of principal and interest upon bonds of the district and to meet all payments due to the United States or the State of Oregon for construction and other purposes. From the appropriate fund the district treasurer or the county treasurer shall pay money due as principal and interest on bonds as they mature and the bonds and coupons are presented and shall make payments to the United States or the State of Oregon when due.

(2) Money received from the sale of bonds and otherwise for construction or acquisition of works by the district shall be deposited into a Construction Fund.

(3) All other money received by the district shall be deposited into a fund known as the General Fund, from which shall be defrayed all obligations of the district other than those described in this section.

(4) Each fund listed in subsection (1) of this section shall be used for payment of the obligations of the district that are payable from that fund in the order of the priority of the creation of the obligations. [Formerly 545.212]

545.541 Retirement of bonds prior to maturity; call provisions. (1) If, after 10 years from the issuance of bonds, the appropriate fund amounts to $10,000, the board of directors may direct the district treasurer or county treasurer of the principal county, as defined in ORS 198.705, if designated in the bonds, to pay that amount of the bonds not due as the money in the fund will redeem at the lowest value at which they may be offered for liquidation, or the board may call bonds at a premium of three percent, as provided in subsection (2) of this section.

(2) The board may call for payment and retire before maturity any bonds issued in accordance with ORS 545.511, 545.513, 545.515, 545.517 and 545.519, by paying principal and accrued interest and a premium of three percent upon the principal. Notice of intention to do so shall be given by publication in a newspaper published and regularly circulated in the county in which the district lands are situated. The notice shall be printed at least once a week for four successive weeks, beginning not less than 90 days prior to an interest-paying period. The notice shall state the number and amount of the bonds to be retired, the price to be paid, the date of payment and the place where payment is to be made. Bonds shall be retired in numerical order in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. Bonds shall not be retired under this section except on a day when interest is payable by the terms of the bonds and on and after the date named in the notice. Interest on bonds described in the notice shall cease after the date named in the notice.

(3) Notwithstanding anything contained in this section, the board may issue bonds with the option reserved to the district of redeeming the bonds on and after certain interest-paying dates specified by the board in the bonds, upon giving notice of the redemption in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [Formerly 545.214; 1997 c.171 §20]

545.542 [Amended by 1995 c.42 §108; renumbered 545.473 in 1995]

545.544 [Amended by 1995 c.42 §109; renumbered 545.475 in 1995]

545.545 Determination of liability of individual tracts for bonded indebtedness; acceptance of bonds and cash in payment. (1) Upon application by any owner of a tract of land within the district, the board of directors of any irrigation district may determine the proportionate part of the liability of the tract for assessment in payment of the outstanding bonded indebtedness. In determining the amount of liability, the board shall take the total amount of bonds outstanding and divide this sum by the total irrigable acres and multiply the quotient by the total irrigable acres in the tract. In any district in which the cost has been divided into units, the board shall determine the proportionate amount of liability in the same manner, using the total amount of bonded indebtedness apportioned to the unit and the irrigable area in the unit. After determining the total apportioned part of the liability of any tract for the payment of bonded indebtedness, the board of directors may accept the bonds of the district in payment of the total amount of the liability of the tract of land within the district. However, in addition to the bonds, a cash payment of not less than five percent of the total amount of liability on the tract shall be tendered and paid to the district at the time of delivery of the bonds.

(2) Except in case of default of the district, the board of directors may enter into an agreement with the owner of the tract of land who makes the payment, relieving the tract of all existing assessments and liens, except warranted indebtedness, state interest, and operation and maintenance. The transaction shall be recorded in the minutes of the board of directors of the district.

(3) Any additional cash payment collected by the board under subsection (1) of this section shall be deposited with the treasurer of the district and placed in a separate fund, which shall be used only for the retirement of bonds. [Formerly 545.216]

545.546 [Amended by 1995 c.42 §110; renumbered 545.477 in 1995]

545.548 [Amended by 1995 c.42 §111; renumbered 545.479 in 1995]

(Issuance of Bonds by Certain Districts)

545.551 Application of ORS 545.553 and 545.555. ORS 545.553 and 545.555 apply to an election to authorize the issuance of bonds by a district formed pursuant to a petition filed under ORS 545.025 (7). [Formerly 545.228]

545.553 Petition for election on authorization and issuance of bonds. When a petition requesting an election is filed with the board of directors, if the petition is signed by all of the owners of all lands within the district, an election shall be held to determine whether bonds of an irrigation district shall be authorized and issued as provided by this section and ORS 545.551, 545.555, 545.557 and 545.559. The petition shall state the amount of bonds to be authorized, the purposes for which the bonds are to be issued and the maximum time in which they may mature. Upon the filing of a petition under this section, the board shall proceed to call an election which shall be held within 20 days after the filing of the petition. [Formerly 545.230]

545.555 Holding election; notice. The election called pursuant to a petition filed under ORS 545.553 shall be held and the results determined and declared as provided by ORS 545.511 and 545.513 (1), except that:

(1) The maximum time in which the bonds may mature shall be submitted to the voters;

(2) The notice of the election need not be posted but must be published at least once, not more than 10 or less than three days prior to the election; and

(3) The form of the proposition on the ballot shall be set forth in the notice of the election. [Formerly 545.232]

545.557 Bonds; maturities; reserves; interest; trustees. (1) The Irrigation District Law applies to bonds authorized under ORS 545.553 and 545.555, except as otherwise provided by this section.

(2) The board of directors by resolution authorizing the issuance of all or part of a bond authorization may provide:

(a) The manner of the sale, public or otherwise, the denominations, the premiums if any for redemption prior to maturity, and whether or not the bonds shall be registerable as to principal or and principal and interest;

(b) For the setting aside and maintaining of reserves to secure the payment of the principal of the bonds and interest on the bonds, and reserves to maintain, equip, repair, renew, renovate and replace the improvements, facilities and equipment of the district;

(c) For the issuance, under proper terms and conditions, of additional or refunding bonds on a parity with the bonds being issued;

(d) For the creation of necessary funds and accounts; or

(e) All other terms, conditions, covenants and protective features safeguarding the payment of the bonds that are found necessary by the board.

(3) The bonds may be sold at not less than 90 percent of face value, and may bear interest, evidenced by coupons, at a rate not to exceed six percent per annum.

(4) The board may select a trustee for the owners and holders of the bonds, and also a trustee to safeguard and disburse the proceeds of the sale of the bonds. The rights, duties, powers and obligations of the trustee or trustees shall be fixed by the board. [Formerly 545.234]

545.559 Bonds and coupons to be negotiable instruments. Any bearer bonds and the coupons attached thereto issued under ORS 545.557 are fully negotiable instruments under the laws of the State of Oregon. [Formerly 545.236]

545.562 [Amended by 1955 c.360 §1; 1995 c.42 §178; renumbered 545.683 in 1995]

545.563 [1955 c.286 §2; 1995 c.42 §179; renumbered 545.685 in 1995]

545.564 [Repealed by 1995 c.42 §184]

ALTERNATIVE METHOD OF ISSUING BONDS

545.565 Refunding bonds; procedure. Any irrigation district desiring to refund its outstanding indebtedness or issue bonds for any purpose may use the procedure provided by ORS 545.565 to 545.621 instead of other procedures provided by law. Before any decision is made to issue bonds under those sections the board of directors shall enter a resolution stating the purpose for which the bonds are to be issued and, if the bonds are to be used for refunding indebtedness, describing the bonds and indebtedness to be retired by the refunding bonds or from the proceeds of the sale of the refunding bonds. [Formerly 545.242]

545.567 Determination of liability for assessment to pay bonds; determination on basis of irrigable area or benefits accrued. After bonds have been authorized under ORS 545.565 to 545.621 but before they are offered for sale, the board of directors shall make a preliminary determination of the area and description of irrigable land in each legal subdivision or other described tract if held in separate ownership within the district. The board shall also make a preliminary determination of the proportionate share or liability of each tract for assessment in payment of the total amount of the bonds issued. The determinations shall be for the purpose of fixing the irrigable area or, if the assessment is based on benefits, the total benefits accruing from the existing or proposed improvement to each ownership and tract, and of fixing the assessment in proportion to the benefits or irrigable area. The determination of benefits or irrigable area shall include a description of the land, name of the ownership, number or irrigable acres of each tract, proposed assessment against each tract, and such other data as may be necessary to identify the land and ownership. [Formerly 545.244]

545.569 Amounts paid to owners for property or rights. In fixing the proportionate part of the cost of reclamation that each owner of land shall pay, the amount to be paid to any owner for easements, rights of way, water rights or other property or rights required by the district shall be shown in a separate column and deducted from the amount that the owner would otherwise be required to pay. Assessments for the payment of the cost of reclamation and interest thereon shall be made accordingly. [Formerly 545.246]

545.571 Notice of determination; publication; contents. The board of directors shall give notice by publication of the preliminary determination provided for in ORS 545.567, once a week for four successive weeks in a newspaper published in each county in which the district lands are situated. The board shall also post a notice in three public places in the district at least 30 days prior to the date of hearing. The notice shall state:

(1) The time and place for hearing objections or remonstrances and entertaining suggestions as to the proposed assessment;

(2) The proposed determination of the benefits accruing from the existing or proposed improvement;

(3) The place where the record of the determination may be inspected; and

(4) That upon conclusion of the hearing the board will by resolution determine the proper assessment to be charged against each legal subdivision or other described tract if held in separate ownership and the total benefit accruing from the existing or proposed improvement to each legal subdivision or other described tract, but will exclude from the determination of benefits any benefits to accrue from the future operation and maintenance of the improvement. [Formerly 545.248]

545.573 Equalization of assessments; hearings. The board of directors shall sit as a board of equalization at the time and place stated in the notice, and shall continue in session from day to day as long as may be necessary to hear and determine any objections, remonstrances or suggestions by any interested persons to the proposed assessment and apportionment or to the proposed determination of the total benefits accruing to a legal subdivision or other described tract. The board shall change its assessments and apportionment or determination of the total benefits accruing as the board considers necessary and proper so as to make the assessments, apportionment and determination of benefits legal, just and in accordance with the facts. The secretary of the board shall be present during these sessions and shall note all changes made in the assessments or determination of total benefits. [Formerly 545.250]

545.575 Order determining benefits; order of assessment; benefit surplus defined. (1) Upon completion of the hearing, the board of directors shall enter an order approving and adopting the determination of benefits resulting from the existing or proposed improvement, but excluding any benefits to accrue from the future operation and maintenance of the improvement. The order shall also fix the proposed assessments, the amount of assessments against each legal subdivision or other tract of land, and the total amount of benefits accruing to each legal subdivision or other tract held in separate ownership from the existing or proposed improvement.

(2) The order issued under subsection (1) of this section shall describe:

(a) The lands assessed;

(b) The name of the record owner of the lands assessed;

(c) The total amount of assessment, which shall be the proper pro rata share of the lands based upon the total proposed assessment;

(d) The installments in which the assessment may be paid;

(e) The rate of interest the assessment shall bear;

(f) The amount of the total benefit which will accrue to each legal subdivision or other described tract if held in separate ownership;

(g) The amount of benefit surplus; and

(h) Any other matters that are pertinent, necessary or considered expedient by the board of directors.

(3) As used in subsection (2) of this section, benefit surplus means the excess of the benefits accruing to each legal subdivision or other described tract, over and above the assessment against each.

(4) An error in the name of the owner of record described in an order entered under subsection (1) of this section shall not affect the validity of an assessment. [Formerly 545.252]

545.577 Notice of proceedings; appeal to circuit court; notice and summons. (1) All persons interested in any lands within the district shall be charged with notice of all proceedings at the hearing and proceedings subsequent to the hearing. Any person or landowner aggrieved by the action of the board of directors may within 30 days from the entry of the resolution appeal to the circuit court of the county in which the lands of the district are situated. If the district is situated in two or more counties and an appeal is taken to the circuit court of each county, then all appeals shall be consolidated in one action. If the counties are situated in more than one judicial district, the presiding judge of the Court of Appeals shall determine the judicial district in which the appeal shall be tried. The appeals shall be taken by giving a notice in writing and leaving a true copy of the notice with the secretary of the irrigation district.

(2) Upon the expiration of the time for service and filing of notices of appeal to the circuit court, if no appeal is taken from the resolution of the board, the resolution becomes final. If an appeal is taken, the circuit judge of the county in which the appeal is to be heard shall make an order directing the trial court administrator to have published once a week for four consecutive weeks in each county in which the lands in the district are situated, a notice and summons reading substantially as follows:

______________________________________________________________________________

In the Circuit Court of _____       )

County, State of Oregon              )

In the matter of Bonds and          ) Notice

Assessments of ______                )

Irrigation District.                         )

All persons owning or claiming to own any lands within the above named irrigation district are notified that appeal has been made to the above entitled court from the resolution made and entered by the board of directors of the irrigation district on the ___ day of ______, 2___, in which an assessment was made against certain lands in the district and described in the resolution together with a determination of the benefits accruing to the lands, and that bonds may be issued in the sum of ___ by the district. All persons owning lands within the district affected by the assessment or bonds are required to appear before this court on or before the ___ day of ______, 2___, and show cause, if any, why the assessment or determination of benefits should not be approved and the bonds not issued.

_____________________

Trial Court Administrator

for ______ County.

______________________________________________________________________________

(3) The date required for appearance in the cause shall be a date to be fixed by the court, adjudged reasonable, and not less than 30 days from the date of the first publication of the notice. The proceeding shall be a proceeding in rem. All persons owning or claiming any interest in lands in the irrigation district shall appear and show cause why the assessment or determination of benefits should not be ratified and approved, and shall be bound by all subsequent judgments and orders made in the cause, without further notice. [Formerly 545.254; 1997 c.801 §130; 2003 c.576 §500]

545.579 Pleadings; trial; appeal; finality of assessment order. (1) The appellant and all persons appearing shall make a statement in writing of the grounds of appeal, and no further pleadings shall be necessary. The cause shall be tried in one action by the circuit court as an action not triable by right to a jury.

(2) Upon the entry of a judgment, any person aggrieved by the judgment may appeal to the Court of Appeals in the manner provided for other cases in equity. Notice of appeal shall be served on those appearing in the circuit court or their attorneys. The cause shall be tried de novo by the Court of Appeals as expeditiously as possible after the appeal is perfected. Upon the effective date of decision of the Court of Appeals, the circuit court shall enter such judgment as is directed by the Court of Appeals.

(3) If the resolution of the board of directors is affirmed it shall be considered an assessment against all the lands described in the resolution for the amount of the assessment and payable at the times specified in the resolution, as well as a final determination of the total benefits accruing from the existing or proposed improvements to the parcels of land described in the resolution. If the resolution is modified in any respect, the court shall specify the proper resolution to be entered, which shall be entered accordingly. If no appeal is taken from the resolution, it shall become final. [Formerly 545.256; 2003 c.576 §256]

545.581 Assessment installments. When amortizing bonds are issued as authorized by ORS 545.585, the installments in which the assessments are to be paid shall be in fixed amounts including both principal and interest, and only the principal portions of the installments shall be charged against total benefits in determining benefit surplus, as defined in ORS 545.575. [Formerly 545.258]

545.582 [Amended by 1995 c.42 §10; 1995 c.78 §2; renumbered 545.051 in 1995]

545.584 [Amended by 1995 c.42 §11; renumbered 545.057 in 1995]

545.585 Bonds; issuance; purposes; form; amortization; maturities; negotiability; numbering; interest; denomination; registration; amount maturing annually; retirement. (1) When the assessments have become final, the board of directors may authorize the issuance of bonds for the construction or acquisition of irrigation works or to refund the indebtedness of the district, including warrant indebtedness, bond indebtedness and interest certificates of indebtedness issued to the state. The bonds may be issued either in serial form or in a form providing for the annual payment of interest and principal in a single amount represented by coupons. However, the amortization of both interest and principal on the refunding bonds must be accomplished within the 50-year period immediately following the date of issue. All refunding bonds issued under ORS 545.565 to 545.621 shall be negotiable in form. If in serial form the bonds issued shall be numbered consecutively, commencing with number 1. The bonds shall mature serially in annual amounts so as to be approximately equal, principal and interest, in not less than five years nor more than 50 years after date of issue, as the board of directors determines. If the board of directors considers it advisable to submit the question of maturities at the bond election, then the bond shall mature as the electors determine.

(2) The bonds shall bear interest at a rate determined by the board of directors, payable semiannually on the first day of January and July of each year. The principal and interest shall be payable at the places designated in the bonds and coupons which may be the office of the county treasurer of the principal county, as defined in ORS 198.705. Except as otherwise provided by ORS 545.565 to 545.621, each of the bonds shall be in a denomination of not less than $100 or more than $1,000; shall be signed by the president and secretary; shall have the seal of the board of directors affixed to the bond; and shall bear on the back the registration certificate of the county treasurer, who shall sign as county treasurer and as ex officio treasurer of the district. Coupons for interest shall be attached to each bond and shall be signed with the engraved facsimile signature of the secretary.

(3) The county treasurer and the secretary of the district shall register the bonds in books kept in their offices for that purpose, and shall note in the books the number, date of issuance and sale, amount of bond, time of payment, rate of interest, number of coupons attached, and any other description proper for future identification of each bond. This section shall not be construed to require that any bond of the district must bear a registration certificate by the secretary.

(4) The total sum of bonds maturing in any one year, together with the interest due, shall not exceed the total of the maximum annual assessment for the retirement of the bonds and the payment of interest. Upon payment of the principal, the board of directors may call for payment and retire before maturity any bond issued in accordance with ORS 545.565 to 545.621. [Formerly 545.260]

545.586 [Amended by 1995 c.42 §12; renumbered 545.059 in 1995]

545.588 [Amended by 1995 c.42 §13; renumbered 545.061 in 1995]

545.589 Recording of assessments; bond lien docket; payment by bonds or coupons; interest on unpaid assessments; lien on land; priority. (1) Upon delivery of the bonds, the secretary of the irrigation district shall furnish to the county clerk of each county in which lands of the district are situated, a duly certified copy of the resolution of assessment. The resolution shall be promptly recorded in the records of deeds of the county. The county clerk shall provide a book, which shall be considered a bond lien docket of the irrigation district for the lands situated in that county, for the purpose of recording in the book the matters contained in the resolution, by setting forth, in separate columns, the description of the lands assessed, the total amount of the assessment, the yearly installments, when the installments become due, the rate of interest the installments shall bear, the amount of the total benefit which shall accrue to each legal subdivision or other described tract if held in separate ownership, and the amount of the benefit surplus, as defined in ORS 545.575, accruing to each legal subdivision or other described tract.

(2) The bond lien docket shall thereafter be a docket of liens and shall constitute the total assessment against the lands by reason of the bonds. The sum shall not be increased or added to by subsequent assessments because of any delinquency of the owner of any other tract or parcel of land in the payment of the assessment of the owner, except as provided in ORS 545.599. The bond lien docket shall also thereafter be conclusive evidence of the total benefits accruing to each legal subdivision or other described tract held in separate ownership, by reason of the improvement.

(3) The tax collector shall receive any past-due bond of the irrigation district or any past-due interest coupon from any bond of the district in payment of any assessment made for the purpose of paying any installment that is due or past due and that appears on the bond lien docket. All unpaid assessments entered in the bond lien docket except installments designed for the payment of amortizing bonds shall bear interest at the rate of six percent per annum until the assessments and interest are paid. All unpaid assessments and interest shall remain a lien on each tract or parcel of land in favor of the irrigation district, and shall have priority over all other liens and encumbrances, except the liens of state, county and municipal taxes. [Formerly 545.262]

545.590 [Amended by 1959 c.276 §5; 1995 c.42 §14; renumbered 545.067 in 1995]

545.592 [Amended by 1995 c.42 §15; renumbered 545.071 in 1995]

545.593 [1959 c.276 §4; 1991 c.459 §423p; 1995 c.42 §16; renumbered 545.075 in 1995]

545.594 [Amended by 1995 c.42 §17; renumbered 545.079 in 1995]

545.595 Payment of assessment; relief from further assessment. At any time after issuance of the bonds, a landowner may relieve the land of the landowner from payment of the principal and interest assessed against the landowner by securing from the county clerk, on a form to be provided by the county clerk for that purpose, a certificate showing the lands assessed and the amount due. The certificate shall be signed and certified by the clerk under the seal of office. Upon its presentation to the county treasurer and payment to the county treasurer of the amount due, either in cash or matured or unmatured bonds of the district, the treasurer shall, on the certificate, mark the amount as paid. Upon presentation by the owner of the certificate so receipted to the county clerk, the clerk shall insert in a column of the bond lien docket provided for that purpose, a notation showing the payment and satisfaction of the assessment in full with interest. Upon such payment of the assessment on any tract or parcel of land, the tract or parcel shall thereafter forever be relieved from assessment for the payment of irrigation bonds issued prior to the date of the payment, except for an assessment that may be levied by the board of directors of the irrigation district for an emergency fund, not exceeding the amount specified in ORS 545.599. [Formerly 545.264]

545.596 [Amended by 1995 c.42 §18; renumbered 545.085 in 1995]

545.598 [Amended by 1995 c.42 §19; renumbered 545.089 in 1995]

545.599 Five-year additional assessment; emergency assessments; emergency fund. (1) In addition to the assessments provided for in ORS 545.565 to 545.589, the board of directors, during the first five years after the determination of assessments, shall levy against each legal subdivision or other tract if held in separate ownership within the district, as set forth in the bond lien docket, an annual assessment in an amount equal to 25 percent of the regular yearly installment of the assessment for principal and interest.

(2) Following the five-year period described in subsection (1) of this section, if there is any default in the payment of any assessment levied by the district, the board shall levy against each legal subdivision or other described tract of land held in separate ownership within the district, an assessment in an amount not to exceed 25 percent of the regular yearly installment of the assessment for principal and interest for that year, as shown in the bond lien docket. The latter assessment shall be known as the Emergency Assessment, and shall be levied and collected at the time provided in ORS 545.381 to 545.397 and 545.413 to 545.422. All moneys received from the emergency assessment shall be placed by the county treasurer in a special fund to be known as the Emergency Fund.

(3) The emergency fund shall be a revolving fund and shall be used only for temporarily supplementing the bond fund in case of deficiencies due to accident, delinquency or other contingency. The emergency fund shall be disbursed by the treasurer upon order of the board of directors.

(4) The emergency assessment shall be levied against each legal subdivision or other described tract of land held in separate ownership within the district as shown on the bond lien docket, even though the subdivision or tract is relieved from assessment for the payment of irrigation bonds in accordance with ORS 545.595. The amount of the emergency assessment for any year levied against a legal subdivision or other tract of land shall not exceed 25 percent of the amount of the assessment for that year levied against that legal subdivision or other tract of land for bond interest and principal, or which would have been levied against that legal subdivision or tract of land for those purposes if the land were not relieved from assessments under ORS 545.595. The aggregate net amount of assessments levied against a legal subdivision or other tract exceed the benefit surplus of the legal subdivision or other tract as shown by the bond lien docket. The net amount of every assessment shall be determined by discounting the amount levied at the rate of six percent per annum for the time that has elapsed between the date of the final resolution determining total benefits and the date of the levy of the assessment.

(5) The net amount of all assessments levied against a legal subdivision or other tract under this section shall be duly entered in an appropriate column in the bond lien docket, and each net amount when paid shall be deducted from the amount of the benefit surplus or balance thereof of the legal subdivision or other tract affected. [Formerly 545.266; 1997 c.170 §52]

545.600 [Amended by 1959 c.276 §6; repealed by 1975 c.326 §5]

545.602 [Amended by 1993 c.392 §2; 1995 c.42 §20; renumbered 545.097 in 1995]

545.603 Entry on assessment roll; lien on land; collection; disposal of moneys collected; liability of land sold for taxes; exception. Not later than December 1 of each year, the county clerk shall furnish to the county assessor a copy of all assessments shown on the bond lien docket that were levied against property within the irrigation district in the county of the county clerk and that shall become due and payable during the coming calendar year. The assessor shall enter the assessments on the assessment roll in the same manner as other assessments of the district are entered. The assessments so entered shall continue as a lien against the tracts and parcels of land described in the assessment roll and shall be collected in the same manner and at the same time that other taxes are collected. If unpaid, the procedure for the collection of the assessments shall be the same as that provided by law for the collection of irrigation taxes and assessments. Except as otherwise provided by law, all moneys paid to the county treasurer on any assessments levied under ORS 545.565 to 545.621, and all moneys collected by the tax collector in any county on such assessments, shall be paid to the county treasurer and kept by the county treasurer in a special bond fund for the payment of the principal and interest on bonds as the bonds become due. The purchaser of any tracts or parcels of land at a sale for any delinquent state, county or municipal taxes, or irrigation assessments, shall take the tracts or parcels free and clear of any assessment that has been entered upon the assessment roll under this section and that has been included in the amount for which the tract was sold. However, the lien of the portion of the assessment created by ORS 545.589 that has not been so entered and included shall not in any manner be affected by the sale, and every purchaser shall take the lands subject to that lien. [Formerly 545.268]

545.604 [Amended by 1993 c.392 §3; 1995 c.42 §21; 1995 c.78 §3; renumbered 545.099 in 1995]

545.606 [Repealed by 1993 c.392 §6]

545.607 Retirement of bonds before maturity. (1) Notwithstanding ORS 545.565 to 545.621, the board of directors of an irrigation district may call for payment and retire before maturity any bonds issued in accordance with ORS 545.565 to 545.621. If sufficient funds are available for the purpose in the special bond fund, the board may direct the treasurer to pay that amount of bonds not due as the money in the fund will redeem at the lowest value at which they may be offered for liquidation, or the board may call bonds for par. The par value of all amortization bonds shall be considered to be the present worth of the unpaid installments on the bonds, discounted to the date they are called at the rate of seven percent per annum. Payment may be made at the office of the county treasurer of the principal county, as defined in ORS 198.705.

(2) Notice of intention to call in any bonds shall be given by the board of directors by publication in a newspaper published and regularly circulated in the county in which the district lands are situated, at least once each week for four successive weeks beginning not less than 90 days prior to any interest payment period. The notice shall state the number and amount of bonds to be retired, the price to be paid, the date when payment is to be made and the place where the bonds are to be paid.

(3) The bonds so called shall be retired in numerical order and not otherwise. A bond shall not be retired under this section except on a day when interest is payable under the terms of the bond and on and after the date given in the published notice. The interest on bonds described in the notice shall cease after the date named in the published notice, and the notice is published as provided by subsection (2) of this section. [Formerly 545.270]

545.608 [Repealed by 1993 c.392 §6]

545.610 [Amended by 1975 c.72 §1; 1991 c.459 §423q; repealed by 1993 c.392 §6]

545.611 [1975 c.293 §2; 1993 c.392 §4; 1995 c.42 §22; renumbered 545.101 in 1995]

545.612 [Amended by 1995 c.42 §23; renumbered 545.105 in 1995]

545.613 [1965 c.576 §2; 1975 c.72 §2; 1985 c.581 §1; repealed by 1991 c.459 §423s]

545.614 [Amended by 1995 c.42 §24; renumbered 545.109 in 1995]

545.615 [1965 c.576 §3; 1991 c.459 §423r; 1995 c.42 §25; renumbered 545.113 in 1995]

545.616 [Amended by 1993 c.392 §5; 1995 c.42 §26; renumbered 545.117 in 1995]

545.617 Sale of land for delinquent assessments; district as purchaser; payment of proceeds into emergency fund; purchase price paid by district. The district shall appear as a bidder at the sale of any lands for delinquent assessments made under ORS 545.565 to 545.621, and may purchase and take title to the lands and dispose of them like any other purchaser. On any sale by the district, the proceeds from the sale, after the payment of expenses of the sale, shall be paid into the emergency fund. When at a tax sale there is no other bidder for the full amount of the delinquency, including interest and penalties, the district shall bid and buy in the land to protect its assessments. However, the district shall never bid or pay a greater sum than the total of all assessments levied under ORS 545.565 to 545.621 with interest and penalties, and delinquent general taxes. [Formerly 545.272]

545.618 [Amended by 1995 c.42 §27; renumbered 545.123 in 1995]

545.620 [Amended by 1975 c.72 §3; 1995 c.42 §28; renumbered 545.126 in 1995]

545.621 Exchange of refunding bonds for outstanding indebtedness; exchange of interest certificates for bonds. When proceeding under ORS 545.565 to 545.621, the board of directors of any irrigation district that desires to issue refunding bonds in a satisfaction or discharge of any outstanding indebtedness or to replace outstanding indebtedness, may, instead of retiring the outstanding indebtedness from the proceeds of the sale of the bonds, exchange the refunding bonds for the outstanding indebtedness and in full compromise, satisfaction and discharge of the outstanding indebtedness. The board of directors shall issue the bonds in such denominations and to the several holders of the outstanding indebtedness as may be found necessary and expedient in the retirement of the outstanding indebtedness. The State Treasurer, on behalf of the state, may negotiate and arrange terms for exchange of interest certificates of indebtedness issued to the state by the district for district refunding bonds on the same terms as those bonds are accepted by other creditors. [Formerly 545.274]

545.622 [Amended by 1995 c.42 §29; renumbered 545.131 in 1995]

545.624 [Amended by 1985 c.581 §2; 1995 c.42 §39; renumbered 545.167 in 1995]

545.625 [Formerly 545.276; repealed by 1999 c.452 §30]

545.626 [Amended by 1995 c.42 §40; renumbered 545.169 in 1995]

545.628 [Amended by 1995 c.42 §41; renumbered 545.171 in 1995]

545.629 Declaration of intent to dispose of bonds; resolution; notice of sale; publication. Before selling or otherwise disposing of any bonds as provided for in ORS 545.565 to 545.621, the board of directors by resolution shall declare at a meeting its intention of selling or otherwise disposing of the bonds. The board of directors shall cause the resolution to be entered on the minutes of the meeting. The board shall also cause notice of the sale or other disposition to be given by publication at least once a week for four consecutive weeks in three newspapers published in Oregon. One of the three newspapers shall be a newspaper published in the county in which the office of the board of directors is situated. [Formerly 545.278]

545.631 Consent of creditors to refunding of indebtedness. (1) Before authorizing the issuance of bonds under ORS 545.565 to 545.621, the board of directors shall require that the known holders or their representatives of not less than 80 percent of the total amount of all evidences of indebtedness, whether warrants, bonds or certificates that are to be retired or refunded, shall submit to the board of directors for its acceptance an offer:

(a) To deliver and surrender all evidences of indebtedness in exchange for bonds or cash, or both, not exceeding the maximum amount of the total assessment; or

(b) To accept in full payment of the outstanding indebtedness a sum of money or refunding bonds, or both, representing the proportion which the total proposed refunding payment bears to the total outstanding indebtedness proposed to be refunded, based on the par value of the proposed refunding payment. The creditors must agree to absorb the loss between the amount of the total outstanding indebtedness and the amount of the refunding payment, and to receive the refunding bonds or cash, or both, in full payment, satisfaction and discharge of the outstanding. The creditors must further agree to make such proper pro rata distribution of the refunding payment as is required to retire and discharge the total outstanding indebtedness proposed to be refunded.

(2) The offer shall be in writing and when submitted to the board of directors and accepted by the board, the offer shall be irrevocable until after the board of directors has had the opportunity to authorize the issuance, sale and delivery of refunding bonds to replace and discharge the outstanding indebtedness. Any litigation that is intended to or will restrain or prevent the board of directors from issuing and delivering the refunding bonds shall not subject the offer to revocation until after the litigation is concluded and the board of directors has a reasonable time thereafter in which to issue, sell and deliver the refunding bonds. The offer shall be considered accepted by the board of directors upon delivery of the offer to the board. [Formerly 545.280]

545.633 Obtaining constructive consent of unknown or dissenting creditors; petition. For the purpose of obtaining the constructive consent of the unknown holders of the evidences of indebtedness, and of holders who have not given their consent in writing, the board of directors shall file in the circuit court of the county in which the office of the irrigation district is located a petition in rem, verified by the oath of the president or secretary of the district. The petition shall set forth the plan adopted by the district for retiring or refunding the evidences of indebtedness. The petition shall also recite what percentage of the amount of the evidences of indebtedness is held by the holders of the evidences of indebtedness who have filed their written consent to the proposed plan. The percentage shall be not less than 80 percent of the amount of the evidences of indebtedness. The petition shall further set forth what steps have been taken to attain the consent of all nonconsenting holders. [Formerly 545.282]

545.635 Notice of court proceeding to obtain constructive consent; effect of failure to file objection. (1) Upon presentation of the petition to the judge of the circuit court, the judge shall authorize the district to publish, and the district shall cause to be published a notice describing the substance of the terms of settlement under which the evidences of indebtedness of the district are to be surrendered, refunded, satisfied, compromised, exchanged or discharged under the provisions of ORS 545.565 to 545.621. The notice shall be printed for at least four consecutive weeks in three newspapers published in Oregon that are designated by the court. One of the newspapers must be published in the county in which the office of the board of directors is located if such a newspaper exists.

(2) The notice shall contain a general description of the evidences of indebtedness to be refunded and retired, the amount of indebtedness to be refunded and retired, and a general description of the refunding bonds to be issued. The notice shall require all holders of the evidences of indebtedness to file in the proceeding their written dissent from, or objection to, the proposed plan of settlement. The notice shall also state that if such dissent in writing is not filed in the court within 90 days from the date of the first publication of the notice, the holders failing to file dissent or objection shall be considered to have consented to the refunding, compromise or settlement of the indebtedness under the terms and conditions set forth in the notice.

(3) After 90 days from the date of the first publication of the notice, the holders failing to file their objections and protests with the court shall be considered to have consented to the refunding, compromise or settlement of the indebtedness under the terms set forth in the notice. The failure to file shall be considered the equivalent of the offer in writing signed by known consenting holders. [Formerly 545.284]

545.637 Hearing on petition; judgment; trustee. (1) After the expiration of 90 days from the date of the first publication of the notice, the district shall file in the proceeding in the circuit court its verified return of its acts made under the order of the court, attaching affidavits of the publication of the notice in three newspapers. Thereupon the court shall promptly hear the cause and shall enter a judgment providing that all the owners and holders of the evidences of indebtedness to be retired or refunded by the plan of the district, who have not within 90 days after the date of the first publication of the notice filed in the court their written dissent and objections to the proceedings, have consented to having their evidences of indebtedness retired or refunded under the proposed plan.

(2) In the judgment the court shall direct the officers of the district to deposit with the county treasurer of the county in which the district is headquartered, as trustee for the persons entitled thereto, the pro rata part of the cash or refunding bonds, or both, which, under the settlement, belongs to the holders of the evidences of indebtedness whose consent was obtained by the court proceedings. The judgment shall provide that upon payment to the county treasurer as trustee, the evidences of indebtedness shall be considered paid and shall no longer be an obligation of the district. The judgment shall further provide that upon the surrender to the county treasurer of the bonds, together with the unpaid interest coupons belonging to the bonds, the county treasurer shall pay on demand to the holders their pro rata part of the moneys or bonds deposited with the county treasurer as trustee, shall mark the bonds canceled and shall deliver them to the irrigation district.

(3) All holders of evidences of indebtedness to be retired or refunded shall be considered to have notice of all steps and proceedings taken under this section, ORS 545.629, 545.631, 545.633 and 545.635. [Formerly 545.286; 2003 c.576 §501]

545.639 Nature of proceeding; appeal; nonprejudicial errors; costs. The procedure in the circuit court under ORS 545.629 to 545.637 shall be in the nature of an equitable proceeding in rem. Any holder of evidences of indebtedness affected by any court procedure under ORS 545.629, 545.631, 545.633, 545.635 and 545.637, or any other interested party, may appeal to the Court of Appeals at any time within 30 days after the entry of the judgment of the circuit court. The appeal must be heard and determined within three months from the time of taking the appeal. The court, in inquiring into the regularity, legality or correctness of the proceedings, shall disregard any error, irregularity or omission that does not affect the substantial rights of the parties and may approve the proceedings in part and disapprove the remainder. The costs of the proceedings may be allowed and apportioned between the parties in the discretion of the court. [Formerly 545.288; 2003 c.576 §502]

ALTERNATIVE METHOD OF LIQUIDATING INDEBTEDNESS

545.643 Contract providing plan of liquidation; resolution; investigation by and approval of Water Resources Commission. An irrigation district desiring to become a party to any contract providing a plan for the liquidation in any manner of all or part of its outstanding bonded or other indebtedness, whether then due or not due, may adopt the procedure provided by ORS 545.643 to 545.667. The procedure provided by ORS 545.643 to 545.667 is in lieu of other procedures provided by law. Before becoming a party to a contract under ORS 545.643 to 545.667, the board of directors shall adopt a resolution substantially describing all the terms and conditions of the proposed contract and requesting the Water Resources Commission to make an investigation of all matters relating to the district, with particular reference to the ability of the district or the landowners in the district to perform the obligations of the proposed contract. Upon receipt of a copy of the resolution, the Water Resources Commission shall conduct the investigation, which shall include all physical, economic and financial matters relating to the district and the irrigable acreage of each legal subdivision or other described tract of land if held in separate ownership. If, after the investigation, the Water Resources Commission determines that the contract may prudently be executed by the district, the Water Resources Commission shall advise the district of its determination by adopting a resolution of the commission to that effect. [Formerly 545.312]

545.645 Terms of contract; parties; execution. (1) Notwithstanding any other statute expressly or impliedly limiting the powers of the parties named in this section to enter into a contract, a contract under ORS 545.643 to 545.667 may provide a plan for liquidation of any indebtedness by the district to which the parties may agree. The contract may provide for terms of discount of the principal or interest, times and manner of payment and apportionment of the obligations of the contract over the irrigable or other lands within the district and the water rights appurtenant to those lands. All parties named in subsection (2) of this section may become party to, sign, seal, execute and deliver any contract so agreed upon, according to ORS 545.643 to 545.667.

(2) The parties to the contract shall include:

(a) The county courts of the counties in which the lands are located.

(b) The owners or holders of at least 80 percent of the amount of the then outstanding bonds or other evidences of indebtedness of the district, liquidation of which is the purpose of the contract. However, the owners or holders jointly may become party to the contract through the agency of a protective committee selected for that purpose by the owners or holders. The authority of the protective committee in the premises shall sufficiently be evidenced by the deposit, at the request of the protective committee, of at least 80 percent of the amount of the bonds or other evidences of indebtedness with the county treasurer of the county in which the office of the district is located. The bonds or other evidences of indebtedness shall be deposited pursuant to a deposit and agency agreement between the owners or holders and the protective committee.

(c) All persons who own any lands in the district or whose deeds would be required under law in order to convey such title as then is outstanding in private ownership to any lands included in the district or whose transfer of any government or state lands would be required or permitted under law in order to convey such interests then outstanding in private ownership in the lands. However, the lands described in and covered by the contract may be all or part of the lands within the district upon which all of the parties to the contract agree.

(3) The contract shall be executed by all parties with such formalities as will entitle it to be recorded. [Formerly 545.314]

545.647 Recording of contract; effective date; preeminence of contract with respect to rights and liabilities. Upon the execution and delivery of the contract, the board of directors shall cause it to be recorded in the records of mortgages in the counties in which any part of the lands covered by the contract are located. Upon recordation, the contract shall become effective in accordance with its terms as of the effective date agreed upon in the contract. As of the effective date, the rights, privileges, liabilities and obligations of all parties to the contract, as described in the contract, shall govern and control all parties in lieu of all statutory rights, privileges, liabilities and obligations theretofore governing and controlling the parties in the premises. [Formerly 545.316]

545.649 New contract in lieu of previous contract. After the execution, delivery and recording of a contract as described and authorized in ORS 545.645 and 545.647, the irrigation district and all other parties to the contract, their successors, heirs, executors, administrators and assigns, may become parties to a new contract in lieu of the contract then in effect. A new contract shall be adopted under ORS 545.643 to 545.667 in the same manner as the contract then in effect. [Formerly 545.318]

545.651 Constructive consent of holders of outstanding indebtedness; procedure for obtaining consent; petition. (1) For the purpose of obtaining constructive consent of the unknown owners or holders of the bonds or other evidences of indebtedness, who have not either personally or through a protective committee become party to the contract executed in accordance with ORS 545.643 to 545.667, the board of directors shall file a petition in rem verified by the oath of the president or secretary of the district. The petition shall substantially describe the terms and conditions of the contract executed by the district for the liquidation of the bonds or other evidences of indebtedness. The petition shall be filed in the circuit court for the county in which the office of the district is located.

(2) The petition shall further state what percentage of owners or holders of bonds or other evidences of indebtedness have become parties to the contract. The percentage shall be not less than 80 percent of those owners or holders. The petition shall further set forth what steps have been taken to get the consent of all nonconsenting owners or holders of the bonds or other evidences of indebtedness. [Formerly 545.320]

545.652 [Repealed by 1973 c.415 §14]

545.654 [Repealed by 1973 c.415 §14]

545.655 Notice of petition and terms of contract; failure to file dissent; effect. (1) Upon presentation of the petition to the court, the court shall authorize the district to publish a notice describing in substance the terms and conditions of the contract. The district shall cause the notice to be published, for at least four consecutive weeks in three newspapers published within Oregon and designated by the court. One of the newspapers must be published in the county in which the office of the board is located, if such a newspaper exists.

(2) The notice shall contain a general description of the evidences of indebtedness to be liquidated and the amount of indebtedness. The notice shall require all holders of the evidences of indebtedness to file in the proceeding their written dissent from or objection to the contract. The notice shall also state that if such dissent is not filed in writing in the court within 90 days from the date of the first publication of the notice, the owners or holders of the evidences of indebtedness failing to file their dissent or objections shall be considered to have consented to all the terms and conditions of the liquidation of the indebtedness as provided in the contract. Failure within the 90-day period to file dissent and objections with the court shall be the equivalent of the signing, execution and delivery of the contract either personally or through the agency of the protective committee by the known consenting owners or holders of the evidences of indebtedness. [Formerly 545.322]

545.656 [Repealed by 1973 c.415 §14]

545.658 [Repealed by 1973 c.415 §14]

545.659 Hearing on petition; judgment; trustee. (1) After 90 days from the date of the first publication of the notice, the district shall file in the proceeding in the circuit court its verified return of its acts made under the order of the court. The district shall attach affidavits of the publication of the notice in three newspapers. After the district files its verified return, the court shall hear the cause and shall enter a judgment providing that all the owners or holders of the evidences of indebtedness who have not, within 90 days after the date of the first publication of the notice, filed in the court their written dissent and objections to the proceedings and contract, have consented to their evidences of indebtedness being liquidated in accordance with the terms of the contract.

(2) In the judgment, the court shall direct that the pro rata part of the cash received that, under the contract, belongs to the owners or holders of the evidences of indebtedness whose consent was obtained by the court proceedings be deposited with the county treasurer of the county in which the office of the district is located. The county treasurer shall be trustee for the persons entitled to the moneys. The court shall direct the deposit to be made by the officers of the district, the landowners within the district or the protective committee acting for the consenting owners or holders, as the court may consider most expedient and practicable under the terms of the contract.

(3) The judgment shall also provide that, upon the payment of the money to the county treasurer as trustee, the evidences of indebtedness held by the owners or holders shall be considered paid and no longer shall be an obligation as provided in the contract. The judgment shall further provide that, upon surrender to the county treasurer of the bonds with the unpaid interest coupons or other evidences of indebtedness, the county treasurer shall pay on demand to the owners or holders their pro rata part of the moneys deposited with the county treasurer as trustee. When paid in accordance with the contract, the county treasurer shall mark the evidences of indebtedness canceled and deliver the evidences of indebtedness to the district.

(4) All owners or holders of the evidences of indebtedness to be liquidated shall be considered to have notice of all steps taken and proceedings under ORS 545.643 to 545.667. [Formerly 545.324; 2003 c.576 §503]

545.660 [Repealed by 1973 c.415 §14]

545.662 [Repealed by 1973 c.415 §14]

545.663 Nature of proceeding; appeal; nonprejudicial errors; costs. The procedure in the circuit court under ORS 545.651, 545.655 and 545.659 shall be in the nature of an equitable proceeding in rem. Any owner or holder of evidences of indebtedness affected by the court proceeding or any other interested party may appeal to the Court of Appeals at any time within 30 days after issuance of the judgment of the circuit court. The appeal must be heard and determined within three months from the time of taking the appeal. The court, in inquiring into the regularity, legality or correctness of the proceedings, shall disregard any error, irregularity or omission that does not affect the substantial rights of the parties. The Court of Appeals may approve the proceedings in part and disapprove the remainder. The costs of the proceedings may be allowed and apportioned between the parties in the discretion of the court. [Formerly 545.326; 2003 c.576 §504]

545.664 [Repealed by 1973 c.415 §14]

545.666 [Repealed by 1973 c.415 §14]

545.667 State Treasurer as depository. The State Treasurer may act as depository for any purposes under ORS 545.643 to 545.667. All warrants, bonds or other evidences of indebtedness may be deposited with the State Treasurer for safekeeping. [Formerly 545.332]

ADDITIONAL METHOD OF LIQUIDATING INDEBTEDNESS

545.671 Contract providing plan of liquidation; resolution of directors. Any irrigation district desiring to become a party to any contract providing a plan for the liquidation in any manner of all or part of its outstanding bonded or other indebtedness, whether then due or not due, may choose to adopt the procedure provided by ORS 545.671 to 545.679. The procedure provided by ORS 545.671 to 545.679 is in lieu of other procedures provided by law. Before becoming a party to a contract under ORS 545.671 to 545.679, the board of directors shall adopt a resolution substantially describing all the terms and conditions of the proposed contract. [Formerly 545.352]

545.673 Terms of contract. Notwithstanding any other statute expressly or impliedly limiting the powers of the parties named in this section to enter into a contract, a contract under ORS 545.671 to 545.679 may provide a plan for liquidation of any indebtedness of the district to which all the parties may agree. The contract may provide for terms of discount of the principal and interest, times and manner of payment and apportionment of the obligations of the contract over the irrigable or other lands. The contract may also provide for the manner and method of making assessments for payment of the principal and interest agreed to be paid, and for the issuance of certificates or other evidences of participation in the contract by the owners or holders of evidences of indebtedness of the district. The contract may contain a provision permitting the release of any land in the district from any lien created by the contract to secure the payment of the obligations of the contract as to that land or relieving any land in the district from any obligation to pay any assessment thereafter levied for the purpose of meeting the obligations or interest accruing under the contract. The contract may provide that the release or relief of land from liens or obligations under the contract may be done by payment to the district of an amount of money as provided in the contract, or by delivery of bonds or coupons or other evidence of participation in the contract. [Formerly 545.354]

545.675 Parties to contract; execution. (1) All parties described in this section are authorized to become party to, sign, seal, execute and deliver a contract agreed upon under ORS 545.671 to 545.679. The parties shall include:

(a) The irrigation district; and

(b) The owners or holders of at least 66-2/3 percent in amount of the then outstanding bonds or other evidences of indebtedness of the district, the liquidation of which is the purpose of the contract. The owners or holders jointly may become party to the contract through the agency of a protective or bondholders committee selected for that purpose by the owners or holders of outstanding bonds or other evidences of indebtedness.

(2) The contract shall be executed by all parties with such formalities as will entitle it to be recorded. [Formerly 545.356]

545.677 Election authorizing directors to enter into contract. The contract provided for in ORS 545.671 to 545.679 may be entered into by the district by its board of directors when a majority vote of the electors of the district authorizes the contract. [Formerly 545.358]

545.679 Recording of contract; effective date; preeminence of contract with respect to rights and liabilities. Upon execution and delivery of a contract under ORS 545.671 to 545.679, the board of directors shall cause the contract to be recorded in the records of mortgages in the counties in which the lands covered by the contract are located. After recordation of the contract, the contract shall become effective in accordance with its terms. As of the effective date agreed upon in the contract, the rights, privileges, liabilities and obligations of all parties to the contract, as described in the contract, shall govern and control all the parties in lieu of all statutory rights, privileges, liabilities and obligations previously governing and controlling the parties in the premises. [Formerly 545.360]

CLAIMS AGAINST DISTRICTS

545.683 Submission of claims to board; drawing of warrants; payment; lack of funds; interest on warrants; debts payable by warrants; receipt of warrants, bonds and interest coupons in payment of charges; amount of outstanding warrants; monthly report of district finances. (1) Claims against the district shall be submitted to the board upon vouchers. Upon order of the board the president and secretary shall draw warrants in payment of the claims. The county treasurer shall pay the warrants, if there are funds available for that purpose. If funds are not available, the treasurer shall so indorse the warrants. From the date of the indorsement the warrants shall bear interest at a rate not exceeding six percent per annum until paid or until notice has been given that funds are available for payment of the warrants. Except for payments that may be made by irrigation district bonds, the warrants shall be drawn in payment of any debt, liability or obligation incurred in carrying out the Irrigation District Law.

(2) The warrants shall be receivable by the tax collector when tendered in payment of maintenance charges levied against lands in the district that issued the warrants. The tax collector shall also receive any past due bond or any past due interest coupon from any bond of the district in payment of any assessment made for the purpose of paying the bonds or bond interest of the district. The total amount of outstanding warrants for the payment of which there are no funds available shall not exceed $5 per acre for each acre in the district.

(3) On the first Tuesday in each month, the county treasurer shall report to the board, in writing, the amount of money in the several funds of the district, the amount of receipts for the month preceding, and the amount of items of expenditures. The report shall be verified and filed with the secretary of the board. [Formerly 545.562]

545.685 Establishing bank account for payment of labor and emergency expenses. (1) The board of directors of an irrigation district may withdraw from any moneys deposited on behalf of the district an amount designated by the board and deposit it in an account with any insured institution, as defined in ORS 706.008, that is approved by the board to be maintained in the name of the district for the purposes set forth in subsection (2) of this section.

(2) The account established under this section shall be used for the payment of any claims arising out of labor and emergency expenses incurred by the district during any month. Moneys may be withdrawn from the account by:

(a) Check or draft signed by at least two individuals authorized to do so by the board of directors; or

(b) Electronic funds transfers authorized by the board and initiated by at least two individuals authorized by the board.

(3) The expenditures made shall be ratified and audited by the board at each regular meeting.

(4) As used in this section, electronic funds transfer has the meaning given that term in ORS 293.525. [Formerly 545.563; 1997 c.631 §488; 2005 c.492 §2]

545.990 [Repealed by 1969 c.344 §8]

CHAPTER 546

[Reserved for expansion]

_______________



Chapter 547

Chapter 547 Â Drainage Districts

2005 EDITION

DRAINAGE DISTRICTS

WATER LAWS

ORGANIZATION OF DRAINAGE DISTRICTS; SCOPE OF LAW

547.005Â Â Â Â  Authority to form drainage district

547.010Â Â Â Â  Petition to form district; contents

547.015Â Â Â Â  Verification and filing of petition

547.020Â Â Â Â  Fixing time and place of hearing; notice; jurisdiction over district

547.025Â Â Â Â  Filing of objections

547.030Â Â Â Â  Evidence at hearing; findings; appeal

547.040Â Â Â Â  Application of Act of 1915 and amendments to districts organized under earlier laws

547.045Â Â Â Â  State lands within district; authority to sign petition or objections; liability of lands; assessments

547.050Â Â Â Â  Signing of petition by Governor

547.055Â Â Â Â  Attack on validity or boundaries of district; time for commencement of suit

547.060Â Â Â Â  Scope of Drainage District Act

BOARD OF SUPERVISORS; ADMINISTRATION; SURETY BONDS; WARRANTS

547.105Â Â Â Â  Election of supervisors; qualifications and terms of office; quorum for transaction of business at ownersÂ meetings

547.110Â Â Â Â  Annual meeting; election of supervisors; owners entitled to vote

547.112Â Â Â Â  Change in number of supervisors

547.115Â Â Â Â  SupervisorÂs oath of office

547.120Â Â Â Â  Board of supervisors; officers; secretary; seal; record of proceedings; report

547.125Â Â Â Â  Secretary as treasurer; duties; audit of books and report to landowners; compensation

547.130Â Â Â Â  Record of meetings, proceedings, certificates, bonds, acts

547.135Â Â Â Â  Removal of employees

547.140Â Â Â Â  Uniform charge to pay expenses of organizing district, surveys, assessing benefits and damages; collection; surplus funds; refunding in case of dissolution

547.150Â Â Â Â  Payment of claims; warrants; nonpayment; interest-bearing warrants; charge or levy of tax to pay

ENGINEER; PLAN FOR RECLAMATION; COMMISSIONERS; ASSESSMENT OF BENEFITS

547.205Â Â Â Â  Appointment of engineer; duties; surveys; report; maps

547.210Â Â Â Â  EngineerÂs report; adoption by supervisors; report constitutes ÂPlan for ReclamationÂ; exclusion of lands not benefited; certain irrigated lands deemed to be benefited

547.215Â Â Â Â  Commissioners; appointment; qualifications; quorum; continuing existence

547.220Â Â Â Â  Notice of appointment of commissioners; meeting; secretary of board of supervisors to furnish certain information; oath; officers

547.225Â Â Â Â  Assessment of benefits and damages by commissioners; report; compensation

547.230Â Â Â Â  Notice of report of commissioners; publication; form

547.235Â Â Â Â  Exceptions to report or assessment; hearing by court; modifications; transmission of judgment and report to supervisors and county clerks; appeal from judgment

547.240Â Â Â Â  Dissolution of district if cost exceeds benefits; obligations and expenses; additional charges

547.245Â Â Â Â  Reassessment of benefits

547.250Â Â Â Â  Changes in plan for reclamation; petition for amendment of plan; notice

547.255Â Â Â Â  Objections to petition; findings; judgment; recording

547.260Â Â Â Â  Appointment of commissioners when plan amended; subsequent proceedings; court costs

547.265Â Â Â Â  Amendment of plan where works or charge insufficient; additional charge

WORKS AND IMPROVEMENTS OF DISTRICT

547.305Â Â Â Â  Entry on land; acquisition of property; water filings and appropriations; condemnation of property devoted to public use; right of way across state lands

547.310Â Â Â Â  Board authority regarding reclamation works; contracts; engineerÂs duties

547.315Â Â Â Â  Connecting existing improvements; procedure; connection with improvements outside district

547.320Â Â Â Â  Powers of districts regarding irrigation works; bonds

547.325Â Â Â Â  Powers of districts under 1,000 acres regarding domestic water supply

CONTRACTS WITH UNITED STATES FOR RECLAMATION

547.355Â Â Â Â  Contracts with United States for reclamation by drainage or irrigation authorized

547.360Â Â Â Â  Payment of amounts due; assessments on lands; lien thereof; collection

DISTRICTS WEST OF CASCADES; CONSTRUCTION AND MAINTENANCE OF DITCHES

547.405Â Â Â Â  Districts west of Cascades; control of supervisors over improvements

547.410Â Â Â Â  Maintaining improvements; notice to owner or occupant of premises

547.415Â Â Â Â  Failure of owner or occupant to act; maintenance by supervisors

547.420Â Â Â Â  Liability for cost of work; notice of claim of lien; foreclosure; sale of land

547.425Â Â Â Â  Prohibited practices

547.430Â Â Â Â  Civil liability for expense of removal of filth or obstruction; recovery by action

ASSESSMENTS, CHARGES AND TAXES

547.455Â Â Â Â  Annual charge or assessment; computation; apportionment; liability of state lands; payment of assessments by bonds, coupons or warrants

547.460Â Â Â Â  County, city and town lands subject to taxation, assessment or charges

547.465Â Â Â Â  Assessment or charge of low lands used for growing crops

547.470Â Â Â Â  Extra assessment or charge for lake drainage

547.475Â Â Â Â  List of assessments and apportionments

547.480Â Â Â Â  Collection of tax; disposition

547.482Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

547.485Â Â Â Â  Governing body of county to make assessment and levy upon failure of supervisors to do so

547.490Â Â Â Â  Waiver of penalty or interest by certain districts

547.492Â Â Â Â  Alternative charge or assessment method

547.495Â Â Â Â  Crops bound by lien; exceptions

547.500Â Â Â Â  Notice or claim of crop lien; filing; contents

547.505Â Â Â Â  Recording of crop lien claim by clerk; indexing

547.510Â Â Â Â  Form of crop lien claim; foreclosure

547.515Â Â Â Â  Removal of crops to another county; recording of notice in latter county; rights of purchasers and mortgagees

BONDS OF DISTRICT

547.555Â Â Â Â  Bonds; issuance; interest; place of payment; maturities

547.560Â Â Â Â  Sale of bonds; procedure

547.565Â Â Â Â  Payment of bonds from assessments

547.570Â Â Â Â  Bond proceeds; depository

547.575Â Â Â Â  Bond fund account; general fund

547.580Â Â Â Â  Retirement of bonds before maturity; call provisions

FUNDING AND REFUNDING OF DEBT UNDER 1909 ACT

547.605Â Â Â Â  Funding and refunding of debt; bonds; place of payment

547.610Â Â Â Â  Sale or exchange of bonds; application of proceeds; cancellation of retired obligations; record of transactions

547.615Â Â Â Â  Tax for payment of interest and principal; sinking fund

547.620Â Â Â Â  Retirement of outstanding bonds; notice to bondholders to submit propositions; premium; calling of bonds

ALTERNATIVE METHOD OF REFUNDING INDEBTEDNESS OR ISSUING BONDS

547.655Â Â Â Â  Authority to adopt alternative procedure

547.660Â Â Â Â  Exchange of refunding bonds for outstanding indebtedness

547.665Â Â Â Â  Numbering; maturities; negotiability; interest; place of payment; denominations; execution; registration; authority to retire bonds

547.670Â Â Â Â  Offer by holders of indebtedness to surrender evidences thereof or accept proportional payment; sale of bonds; notice; publication

547.675Â Â Â Â  Lien on land assessed for bond payment

547.680Â Â Â Â  Emergency fund; assessments for; use of

547.685Â Â Â Â  Retirement of bonds before maturity; notice of call; date of payment; cessation of interest

547.690Â Â Â Â  Judicial confirmation

547.695Â Â Â Â  Sale of lands for delinquent charges; district as purchaser; resale; payment of proceeds into emergency fund; district to bid at tax sale

547.697Â Â Â Â  Bond fund separate from district general fund; deposits to bond fund and district general fund; expenditures from bond fund and district general fund

WITHDRAWAL

547.755Â Â Â Â  Part of district annexed to city to be withdrawn from district only by consent of voters

PENALTIES

547.990Â Â Â Â  Penalties

ORGANIZATION OF DRAINAGE DISTRICTS; SCOPE OF LAW

Â Â Â Â Â  547.005 Authority to form drainage district. The persons shown by the records of the county to be the owners of 50 percent of the acreage in any contiguous body of swamp, wet or overflowed lands or irrigated lands, waters from which contribute to the swamp, wet or overflowed conditions of those or other lands, situated in one or more counties of the state, may form a drainage district for the purpose of having such lands reclaimed and protected by drainage or otherwise from the effects of water, for sanitary or agricultural purposes, or when the same may be conducive to the public health, convenience and welfare or of public utility or benefit.

Â Â Â Â Â  547.010 Petition to form district; contents. For the purpose mentioned in ORS 547.005, the owners may prepare and sign a petition in which shall be stated:

Â Â Â Â Â  (1) The name proposed for the district.

Â Â Â Â Â  (2) The boundary lines of the district, or a description of all the lands included therein, with an allegation that such lands constitute a contiguous body of swamp, wet or overflowed lands, or irrigated lands the waters from which contribute to the swamp, wet or overflowed condition of those or other lands.

Â Â Â Â Â  (3) The total acreage included in the district, and if land in more than one county is included, then the acreage in each county.

Â Â Â Â Â  (4) The names of the owners of land in the district as shown by the county records, and the acreage owned by each owner.

Â Â Â Â Â  (5) An allegation that the proposed reclamation or protection is for sanitary or agricultural purposes, or both, and that the proposed reclamation or protection will be conducive to the public health or welfare or of public utility or benefit.

Â Â Â Â Â  (6) An allegation that all the lands included in the proposed district are properly included, and will be beneficially affected by the operations of the proposed district.

Â Â Â Â Â  (7) An allegation that the benefits of the proposed reclamation or protection will exceed the damage to be done and that the best interests of the land included and of the owners of such land as a whole, and of the public at large, will be promoted by the formation and proposed operations of the district.

Â Â Â Â Â  (8) An allegation that the formation of a drainage district under the provisions of this chapter is a proper and advantageous method of accomplishing the reclamation and protection of the lands included therein.

Â Â Â Â Â  (9) A brief, general, informal statement of a proposed plan of reclamation or protection and such general facts as will enable the court to determine that there is a reasonable probability that the objects sought by the formation of the district may be accomplished.

Â Â Â Â Â  (10) An agreement that the signers will pay any expenses incurred and any charges imposed and billed to the signers, for the purpose of paying the expense of organizing or attempting to organize the proposed district.

Â Â Â Â Â  (11) A prayer asking that the lands described, or such of them as may be found by the court to be properly included in the proposed district, either permanently or until further investigation and surveys may permit elimination, shall be declared organized into a drainage district. [Amended by 1991 c.459 Â§425]

Â Â Â Â Â  547.015 Verification and filing of petition. The petition shall be verified by one or more of the petitioners to the effect that they have read the petition and believe the allegations to be true. It shall be filed in the office of the county clerk of the county in which the lands described are situated. If the lands are situated in more than one county it shall be filed in the office of the county clerk of the county in which more of the lands are situated than in any other county.

Â Â Â Â Â  547.020 Fixing time and place of hearing; notice; jurisdiction over district. (1) Upon presentation of the petition, the county court shall fix the time and place for hearing the petition. Thereupon the clerk in whose office the petition was filed shall give notice in the following manner:

Â Â Â Â Â  (a) The clerk shall cause notice to be published once each week for four consecutive weeks in some newspaper published in each county in which are situated lands of the district, the last insertion to be made at least 15 days prior to the meeting of the county court at which the petition is to be heard. The notice shall be substantially in the following form and shall be deemed sufficient for all purposes of the Drainage District Act:

______________________________________________________________________________

Notice of Hearing on Petition to Form Drainage District.

In the County Court of the State of Oregon, for the County of _____.

Â Â Â Â Â  Notice is given that hearing on the following petition will be held at the courthouse in the city of _____, County of _____, State of Oregon, on the ___ day of _____, 2___, for the purpose of determining whether the prayer of the petition shall be granted.

Â Â Â Â Â  All persons owning or claiming an interest in lands described in the petition are notified to appear at that place on that date and show cause, if any there be, why the prayer in the petition should not be granted.

Â Â Â Â Â Â Â Â Â Â Â  _______________

Â Â Â Â Â  Clerk of the County Court

______________________________________________________________________________

Â Â Â Â Â  (b) Immediately following the notice and as a part thereof, there shall be published the petition in full, including the signatures thereto.

Â Â Â Â Â  (2) The county court of the county in which the petition has been filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of the district without regard to county lines, for all purposes of the Drainage District Act.

Â Â Â Â Â  547.025 Filing of objections. On or before the date set for the hearing, any person objecting to the organization and incorporation of the district may appear and file a writing setting forth specifically and definitely any objections thereto.

Â Â Â Â Â  547.030 Evidence at hearing; findings; appeal. (1) At the hearing the court shall hear and consider any evidence that may be presented for or against the petition or any objection thereto.

Â Â Â Â Â  (2) Thereupon the court shall make its findings upon the facts alleged in the petition or objections and any other facts necessary and proper for the determination of the propriety of the organization of the district, which findings shall be entered on the journal of the court.

Â Â Â Â Â  (3) If it appears to the court that the prayer of the petition should be granted, the court shall, by its order entered of record, declare the drainage district organized.

Â Â Â Â Â  (4) If it appears to the court that the prayer of the petition should not be granted, the proceedings shall be dismissed and the costs adjudged against the signers of the petition in proportion to the acreage represented by each.

Â Â Â Â Â  (5) In making such findings and decision, the court shall disregard any error, irregularity or omission which does not affect substantial rights, and no such error, irregularity or omission shall affect the validity of the organization or any proceedings taken thereon.

Â Â Â Â Â  (6) Appeal may be taken de novo from the decision of the court to the circuit court. [Amended by 1979 c.284 Â§168]

Â Â Â Â Â  547.035 [Repealed by 1975 c.326 Â§5]

Â Â Â Â Â  547.040 Application of Act of 1915 and amendments to districts organized under earlier laws. All drainage districts organized before February 14, 1921, in pursuance of any law relating to drainage districts passed prior to the enactment of chapter 340, Oregon Laws 1915, shall have all the powers and be subject to all the provisions of the Drainage District Act, except in so far as the organization of the district is concerned.

Â Â Â Â Â  547.045 State lands within district; authority to sign petition or objections; liability of lands; assessments. (1) Whenever any diking or drainage district is sought to be created and organized or is created and organized in the manner provided by law, within the boundaries of which are located any lands belonging to the state that have been acquired or used by or for any state institution described in ORS 179.321, the Director of Human Services may sign any petition or objections thereto for the organization of such district and exercise on behalf of the state with respect to the district and the land therein belonging to the state, all the rights and privileges of a landowner within the district.

Â Â Â Â Â  (2) Whenever any such district or proposed district includes any lands belonging to any public body as defined in ORS 174.109, the presiding officer of such public body, or other member of the governing body of such public body, when thereto authorized by a resolution of the governing body thereof, may sign such petition or objection thereto on behalf of the public body, and exercise with respect to the district and the land therein belonging to the public body, all the rights and privileges of a landowner in the district, including the right to be a supervisor of the district.

Â Â Â Â Â  (3) Lands belonging to a public body as defined in ORS 174.109 shall be subject to the same burdens and liabilities and entitled to the same benefits as lands in the district belonging to private individuals. The Department of Human Services may pay from any appropriations made for the operation and maintenance of any institution, the lands of which have been included in any diking or drainage district, any charges billed to the department or any assessments levied against such lands by the diking or drainage district. [Amended by 1959 c.380 Â§1; 1969 c.597 Â§61; 1989 c.171 Â§72; 1991 c.459 Â§425a; 2003 c.802 Â§134]

Â Â Â Â Â  547.050 Signing of petition by Governor. The signing of the petition by the Governor for the organization of a diking or drainage district on behalf of the state shall be deemed to constitute compliance with the provisions of ORS 547.005 to 547.015, and any previous such action by the Governor is hereby ratified and confirmed. [Amended by 1969 c.597 Â§62]

Â Â Â Â Â  547.055 Attack on validity or boundaries of district; time for commencement of suit. No action, suit or proceeding, under ORS 30.570 or otherwise, shall be maintained for the purpose of avoiding, setting aside or otherwise questioning or affecting the validity of the organization of any district organized under the Drainage District Act, unless such action, suit or proceeding is commenced within nine months from the date of the proclamation in such matter made by the county judge; nor for the purpose of questioning the legality of the boundaries established for such corporation in such proclamation unless similarly commenced within nine months therefrom; nor for the purpose of questioning the legality of any altered boundaries of the district which may be subsequently established as provided for by ORS 547.250 to 547.260 unless commenced within nine months from the date of the judgment. [Amended by 2003 c.576 Â§505]

Â Â Â Â Â  547.060 Scope of Drainage District Act. As used in this chapter, ÂDrainage District ActÂ means ORS 547.005 to 547.030, 547.105 to 547.150, 547.205 to 547.240, 547.250 to 547.265, 547.310, 547.315, 547.455 to 547.475, and 547.555 to 547.580.

BOARD OF SUPERVISORS; ADMINISTRATION; SURETY BONDS; WARRANTS

Â Â Â Â Â  547.105 Election of supervisors; qualifications and terms of office; quorum for transaction of business at ownersÂ meetings. Within 30 days after any drainage district has been organized under the provisions of the Drainage District Act, the county clerk of the county in which the petition was filed shall call a meeting of the owners of land situated in the district for the purpose of electing a board of supervisors with three or five supervisors as determined by the owners of land within the district. Notice of the meeting shall be given by publication in some newspaper published in each county in which lands of the district are situated, at least 10 days before the date of the meeting. The supervisors shall be owners of land in the district. The landowners, assembled at the place and time required by the notice, shall organize by the election of a chairperson and secretary of the meeting who shall conduct the election. Each owner is entitled to one vote in person or by proxy for each acre of land owned by the owner in the district. The three or five persons receiving the highest number of votes shall be declared elected as supervisors. They shall immediately by lot determine the terms of their office. If three supervisors are elected, the supervisors shall serve, respectively, one, two and three years. If five supervisors are elected, one supervisor shall serve one year, two supervisors shall serve two years, and two supervisors shall serve three years. The supervisors first elected shall serve until their successors are elected and qualified. The majority of the acreage represented shall be necessary to constitute a quorum for the transaction of business at all landownersÂ meetings; provided, however, that when in any year a district shall fail to have a quorum at its annual meeting called pursuant to ORS 547.110 then the quorum for the annual meeting for the succeeding year shall be at least 35 percent of the acreage represented. [Amended by 1959 c.379 Â§1; 2003 c.223 Â§1]

Â Â Â Â Â  547.110 Annual meeting; election of supervisors; owners entitled to vote. In the same month of each year after the election of the first board of supervisors, the board shall call a meeting of the owners of land in the district, after giving notice in the manner provided for in ORS 547.105. The owners shall meet at the time and place fixed by the board and elect one or two supervisors in the manner prescribed in ORS 547.105, who shall hold office for three years and until a successor is elected and qualified. However, after the report of the commissioners has been confirmed by the court under the provisions of ORS 547.235, only the owners of the land having benefits attributed to the land shall be entitled to vote at the annual meetings held under the provisions of this section. [Amended by 1969 c.669 Â§14; 1991 c.459 Â§425b; 2003 c.223 Â§2]

Â Â Â Â Â  547.112 Change in number of supervisors. (1) At least six months prior to an annual meeting of a drainage district, the board of supervisors of the drainage district may change the number of supervisors elected to the board, effective at the next annual meeting, by a motion approved by the affirmative vote of a majority of the supervisors.

Â Â Â Â Â  (2) If the board of supervisors acts under subsection (1) of this section:

Â Â Â Â Â  (a) To change the number of supervisors on the board, the board shall notify the county clerk of the county in which the petition to form the district was filed and the Secretary of State at least six months prior to the annual meeting at which one or more supervisors will be added to or removed from the board or within 30 days of taking action under subsection (1) of this section, whichever is later.

Â Â Â Â Â  (b) To reduce the number of supervisors from five to three, the board shall phase in the change, beginning at the next annual meeting, in a manner that allows each supervisor to serve the full term to which the supervisor was elected. If the decision is made to reduce the number of supervisors from five to three at an annual meeting at which only one supervisor is scheduled to be elected, the election must be canceled and the supervisor whose term is ending shall continue in office until the following annual meeting. At the following annual meeting, the terms of two more supervisors will end, and only one supervisor will be elected. [2003 c.223 Â§4]

Â Â Â Â Â  547.115 SupervisorÂs oath of office. Each supervisor before entering upon official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that the supervisor will honestly, faithfully and impartially perform the duties devolving upon the supervisor in office as supervisor of the drainage district in which the supervisor was elected, and that the supervisor will not neglect any of the duties imposed upon the supervisor by the Drainage District Act.

Â Â Â Â Â  547.120 Board of supervisors; officers; secretary; seal; record of proceedings; report. The board of supervisors immediately after its election shall choose one of its number president of the board, and elect some suitable person secretary, who may or may not be a member of the board. The board shall adopt a seal with a suitable design, and shall keep a record of all its proceedings. The board shall report to the landowners at the annual meeting held under the provisions of ORS 547.110 what work has been done, either by the engineers or otherwise. Notwithstanding the provisions of ORS 198.190, if the secretary is a member of the board the secretary shall be entitled to compensation as provided for in ORS 547.125. [Amended by 1971 c.403 Â§10; 1973 c.794 Â§28]

Â Â Â Â Â  547.125 Secretary as treasurer; duties; audit of books and report to landowners; compensation. (1) The secretary of the board of supervisors in any drainage district shall hold the office of treasurer of the district, except as otherwise provided in this chapter.

Â Â Â Â Â  (2) The treasurer shall receipt for all moneys received by the treasurer and shall keep all funds received by the treasurer from any source deposited at all times in some insured institution or trust company, as those terms are defined in ORS 706.008, that is designated by the board of supervisors. All interest accruing on such funds shall, when paid, be credited to the district.

Â Â Â Â Â  (3) The board of supervisors shall audit or have audited the books of the treasurer each year and make report thereof to the landowners at the annual meeting and publish a statement within 30 days thereafter, showing the amount of money received, the amount paid out during the year, and the amount in the treasury at the beginning and end of the year.

Â Â Â Â Â  (4) The treasurer shall pay out funds of the district only on warrants signed by the president of the board and attested by the signature of the secretary and treasurer.

Â Â Â Â Â  (5) The secretary shall receive as compensation for performing the duties of secretary-treasurer such salary as may be fixed and directed to be paid by resolution of the board. [Amended by 1969 c.345 Â§14; 1997 c.631 Â§489]

Â Â Â Â Â  547.130 Record of meetings, proceedings, certificates, bonds, acts. The board of supervisors of any district organized under the Drainage District Act shall cause to be kept a well-bound book, entitled ÂRecord of Proceedings of Board of Supervisors of :HR3. District,Â in which shall be recorded minutes of all meetings, proceedings, certificates, bonds given by all employees, and any and all corporate acts, which record shall at all times be open to the inspection of anyone interested, whether taxpayer or bondholder.

Â Â Â Â Â  547.135 Removal of employees. The board of supervisors may at any time remove any officer, attorney or other employee appointed or employed by the board.

Â Â Â Â Â  547.140 Uniform charge to pay expenses of organizing district, surveys, assessing benefits and damages; collection; surplus funds; refunding in case of dissolution. (1) The board of supervisors of any district organized under the provisions of the Drainage District Act shall, as soon as elected and qualified, impose a uniform charge of not more than $1 per acre upon the owner of each acre of land within the district, to be used for the purpose of paying expenses incurred or to be incurred in organizing the district, making surveys of the same, and assessing benefits and damages, and to pay other expenses necessary to be incurred before the board shall be empowered by other provisions of the Drainage District Act, to provide funds to pay the total cost of works and improvements of the district. In case the boundary lines of the district are extended so as to include lands not described and contained in the petition, the same uniform charge shall be imposed upon the owners of the included lands as soon as the lands are annexed and included in the district.

Â Â Â Â Â  (2) The charge shall be due and payable as soon as imposed and billed, and if not paid within 60 days after the billing date, the charge shall become delinquent.

Â Â Â Â Â  (3) In case the sums received from the charges exceed the total cost of items for which the charges are imposed, the surplus shall be placed in the general fund of the district and used to pay cost of construction. Upon dissolution of the district, any amount of surplus remaining shall be prorated and refunded to the landowners who paid the charges. [Amended by 1991 c.459 Â§425c]

Â Â Â Â Â  547.145 [Repealed by 1969 c.345 Â§20]

Â Â Â Â Â  547.150 Payment of claims; warrants; nonpayment; interest-bearing warrants; charge or levy of tax to pay. All claims against the district shall be paid by warrants drawn on the district treasurer and signed by the president and secretary of the board. When any warrant is not paid when presented to the treasurer because of lack of funds in the treasury, such fact shall be indorsed on the back of the warrant, and such warrant shall draw interest thereafter at the rate of six percent per annum until there is money on hand to pay the amount of the warrant and the interest then accumulated. No interest shall be allowed on warrants after sufficient funds are in the treasury to pay the indorsed warrants and interest. The secretary shall give notice by publication whenever sufficient funds are available to pay outstanding warrants. The board shall charge or levy each year a sufficient amount of money to pay the outstanding warrants of the district to the extent permitted within the constitutional limitation. [Amended by 1991 c.459 Â§425d]

ENGINEER; PLAN FOR RECLAMATION; COMMISSIONERS; ASSESSMENT OF BENEFITS

Â Â Â Â Â  547.205 Appointment of engineer; duties; surveys; report; maps. Within 30 days after organizing, the board of supervisors shall appoint a competent civil engineer as chief engineer, who may be an individual, partnership or corporation, and who shall engage such assistants as the board of supervisors may approve. The chief engineer shall:

Â Â Â Â Â  (1) Have control of the engineering work in the district.

Â Â Â Â Â  (2) Make all necessary surveys of the lands within the boundary lines of the district, as described in the petition, and of all lands adjacent thereto that may or will be improved or reclaimed in part or in whole by any system of drainage or levees that may be outlined and adopted.

Â Â Â Â Â  (3) Make a report in writing to the board of supervisors with maps and profiles of the surveys, which report shall contain a plan for draining and reclaiming the lands described in the petition or adjacent thereto from overflow of or damage by water, and which maps and profiles shall indicate so far as necessary the physical characteristics of the lands, and location of any public roads, railroads and other rights of way, roadways and other property or improvements located on such lands.

Â Â Â Â Â  547.210 EngineerÂs report; adoption by supervisors; report constitutes ÂPlan for ReclamationÂ; exclusion of lands not benefited; certain irrigated lands deemed to be benefited. (1) The chief engineer shall make a report in writing to the board of supervisors whenever the board requires. Upon receipt of the final report of the engineer concerning surveys made of the lands contained in the district, and plans for reclaiming the same, the board shall adopt the report or any modification thereof approved by the chief engineer. The adopted report shall be the plan for draining and reclaiming such lands from overflow or damage by water, and shall be known and designated as the ÂPlan for Reclamation.Â The plan shall be filed with the secretary of the board of supervisors and by the secretary copied into the records of the district.

Â Â Â Â Â  (2) Any lands included in the district, which will not be reclaimed or benefited by the construction of the work as specified in the plan for reclamation, may be excluded from the district by order of the county court. Any charge billed to an owner of land so excluded shall be refunded to the person paying the same. However, any irrigated lands contributing to the wet, swamp or overflowed condition of any lands of the district, the waste or seepage waters from which lands will be carried by and disposed of through the works specified in the plan for reclamation, shall be deemed benefited by the construction of the works as specified in the plan. [Amended by 1991 c.459 Â§425e]

Â Â Â Â Â  547.215 Commissioners; appointment; qualifications; quorum; continuing existence. Upon adoption of the plan for reclamation, the county judge shall, by order, appoint three commissioners (who shall not be landowners in the district nor of kin within the fourth degree of consanguinity to any person owning land in the district), one of whom shall be a civil engineer and two of whom shall be freeholders residing within the state. A majority of the commissioners shall constitute a quorum and shall control the action of the board on all questions. Such commissioners shall constitute a body which shall continue in office and may be convened at any time by the county court for the purpose of correcting any errors, omissions or other mistakes that shall have been discovered in its original report as the same may have been amended and supplemented from time to time or for any other good cause shown. The court shall fill any vacancy occurring in such body of commissioners by appointment of a person who has the qualifications required by this section of the commissioner the person is to replace. Whenever said body of commissioners has been reconvened by the court, it shall thereafter make its report in response to the directions of the court and such report when completed shall be subject to ORS 547.245, with reference to a hearing thereon and a confirmation thereof by order or judgment of the court before such supplemental report shall go into effect. [Amended by 1953 c.434 Â§2; 2003 c.576 Â§506]

Â Â Â Â Â  547.220 Notice of appointment of commissioners; meeting; secretary of board of supervisors to furnish certain information; oath; officers. The county clerk upon the filing of the order of appointment shall notify each commissioner of appointment by written or printed notice, and in the notice the county clerk shall state the time and place for the first meeting of the commissioners. The secretary of the board of supervisors shall attend the meeting, and shall furnish the commissioners a complete list of all lands in the district, and the names of the owners thereof, as were contained in the petition, at the date of the judgment of the court incorporating the district. The secretary shall also furnish the commissioners a copy of the plan for reclamation, with maps and profiles in the office of the secretary. The commissioners at the meeting, or within 10 days thereafter, shall each take and subscribe to an oath that they will faithfully and impartially discharge their duties as commissioners and make a true report of the work done by them. They shall also at the meeting elect one of their own number chairperson. The secretary of the board of supervisors shall be ex officio secretary of the commissioners. [Amended by 2003 c.576 Â§507]

Â Â Â Â Â  547.225 Assessment of benefits and damages by commissioners; report; compensation. (1) Within 30 days after qualifying, the commissioners shall begin their duties. The chief engineer shall accompany them at all times, and render an opinion in writing when called for.

Â Â Â Â Â  (2) The commissioners shall proceed to view the premises and determine the value of all lands within or without the district to be acquired and used for rights of way, holding basins or other works set out in the plan for reclamation. They shall assess the amount of benefits and the amount of damages, if any, that will accrue to each parcel of land, including irrigated lands, irrigation ditches and canals which contribute to the swampy, wet or overflowed condition of those lands, or any lands, public highways, railroads and other rights of way, roadways and other property which will be affected by the proposed reclamation work.

Â Â Â Â Â  (3) For the purpose of determining benefits under the provisions of this section, all irrigated lands having an available water supply for irrigation that are adjacent to and on a higher level than other lands within the district and which fall naturally within the same watershed as the land within the district, shall be deemed contributing to the wet, swampy or overflowed condition of the lands of the district, and shall be deemed benefited by the construction of the works as specified in the plan for reclamation.

Â Â Â Â Â  (4) The commissioners shall give due consideration and credit to any other drains, ditches, levees or other systems of reclamation which already have been constructed and which afford partial or complete protection to any tract or parcel of land in the new district.

Â Â Â Â Â  (5) The public highways, railroads and other rights of way, roadways and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost thereof by reason of the protection to be derived from the proposed works and improvements.

Â Â Â Â Â  (6) The commissioners shall have no power to change the plan for reclamation.

Â Â Â Â Â  (7) The commissioners shall prepare a report of their findings, which shall be signed by at least a majority of the commissioners and filed in the office of the county clerk of the county in which the district is organized. The secretary of the board of supervisors shall accompany the commissioners while engaged in their duties, and shall perform all clerical work of the board. The commissioners shall report to the board of supervisors the number of days each was employed and the actual expenses incurred. Each commissioner shall be paid $5 per day for services, and necessary expenses in addition thereto.

Â Â Â Â Â  547.230 Notice of report of commissioners; publication; form. (1) Upon the filing of the report of the commissioners, the county clerk shall give notice thereof by publication once a week for three consecutive weeks in some newspaper published in each county in the district. It shall not be necessary for the notice to name the parties interested. The notice shall be in small type, in substantially the following form:

______________________________________________________________________________

Notice of Filing of CommissionersÂ Report for

_____ Drainage District

Â Â Â Â Â  Notice is given to all persons interested in the land included within the _____ drainage district, _____ County (or counties), Oregon, (here describe land or give boundaries of district) that the commissioners heretofore appointed to assess benefits and damages to the property and lands situate in the drainage district and to appraise the cash value of the land necessary to be taken for rights of way, holding basins and other works of the district within or without its limits, filed their report in this office on the ___ day of ______, 2___, and you are notified that you may examine the report and file exceptions to all or any part thereof, on or before the ___ day of _____, 2___.

________________ County Clerk of _____ County, Oregon.

______________________________________________________________________________

Â Â Â Â Â  (2) Where lands in different counties are contained in the report, the notice shall be published in some newspaper in each county in which the lands so affected are situated.

Â Â Â Â Â  547.235 Exceptions to report or assessment; hearing by court; modifications; transmission of judgment and report to supervisors and county clerks; appeal from judgment. The drainage district or any owner of land in the district may file exceptions to the report or to any assessment of either benefits or damages, within 10 days after the last day of publication of the notice provided for in ORS 547.230. All exceptions shall be heard by the court and such amendments and modifications made to the report of the commissioners as may in the courtÂs judgment be equitable. When it appears to the satisfaction of the court, after having heard and determined all the exceptions, that the estimated cost of the improvement contemplated in the plan for reclamation is less than the benefits to be derived therefrom, the court shall approve and confirm the commissionersÂ report, as so amended and modified. The county clerk shall transmit a certified copy of the judgment and copy of the commissionersÂ report, as confirmed or amended by the court, to the secretary of the board of supervisors of the district and to the clerk of each county having lands in the district, or affected by the report, where the same shall become a permanent record. Each such county clerk shall receive a fee of $3.75 for receiving, filing and preserving the same. Any person may appeal from the judgment of the court. [Amended by 1971 c.621 Â§39; 1975 c.607 Â§42; 1979 c.833 Â§34; 1981 c.835 Â§16; 2003 c.576 Â§508]

Â Â Â Â Â  547.240 Dissolution of district if cost exceeds benefits; obligations and expenses; additional charges. If after determining the objections made to the commissionersÂ report, the court finds that the estimated costs of works and improvements as reported by the commissioners, or as amended by the court, exceed the estimated benefits, the court shall then render a judgment, declaring the incorporation of the district to be dissolved as soon as all costs incurred, which shall include court costs and all obligations and expenses incurred in behalf of the district by the board of supervisors, are paid. If the uniform charge made under ORS 547.140 is found insufficient to pay all the costs, the board of supervisors shall make such additional uniform charges as will be necessary to pay the deficiency. [Amended by 1991 c.459 Â§425f; 2003 c.576 Â§509]

Â Â Â Â Â  547.245 Reassessment of benefits. At any time after the expiration of five years from the confirmation of the report of the commissioners, as provided by ORS 547.235, and upon the filing of a petition with the county clerk signed by at least one-tenth of the owners of the lands within the drainage district or the owners of at least one-tenth of the lands within such district, setting forth that the original assessments or benefits are inequitable and unjust, the county court shall appoint three commissioners, as provided by ORS 547.215, to reassess the benefits in the district. The commissioners shall report the reassessment to the court. Upon the filing of the report of the commissioners, the county clerk shall give notice of hearing thereon by publication once a week for three consecutive weeks in some newspaper published in each county in the district, the last insertion to be made at least 15 days prior to the hearing. At least 10 days before the day set for hearing, exceptions may be filed by any interested person, and upon hearing the same the court shall approve the report or direct how it shall be modified and, when so modified or approved, shall confirm it. The assessment as confirmed shall take the place of all prior assessments; provided, that in no case shall the total amount of assessments be less than the outstanding obligations. The county clerk shall transmit a certified copy of the courtÂs judgment and copy of the commissionersÂ report, as confirmed or amended by the court, to the secretary of the board of supervisors of the district and to the county clerk of each county having lands in the district. [Amended by 2003 c.576 Â§510]

Â Â Â Â Â  547.250 Changes in plan for reclamation; petition for amendment of plan; notice. The board of supervisors shall have power to make any change in the plan for reclamation by action of the board until such time as the commissioners have filed their report. After that all changes shall be made as follows:

Â Â Â Â Â  (1) The board of supervisors, for and in behalf of the district, or the owners of land adjacent to the district, may file a petition in the office of the clerk of the court which organized the district, praying the court to amend its former judgment incorporating the district, by correcting the names of landowners, by striking out any such names, by adding, striking out or correcting the descriptions of any lands within or alleged to be within the boundary lines of the district, or in any other manner.

Â Â Â Â Â  (2) The petition may ask permission of the court to amend or change the plan for reclamation or to correct any errors, omissions or other mistakes that have been discovered in the plan or may ask that the boundary lines of the district be extended so as to include lands not described by and included in the petition and judgment of the court incorporating the district. However, in no case shall any lands be included in the district other than the lands described in the original petition for the creation of the district and in the judgment of the court incorporating it, unless the persons shown by the records of the county to be the owners of not less than 60 percent of the acreage sought to be brought within the boundary lines of the district and not described in and included in the original petition and judgment of the court incorporating such district, shall first sign and file with the court a petition therefor.

Â Â Â Â Â  (3) If the petition asks that the lines of the district be in any manner changed, it shall also ask the court to appoint three commissioners, as provided for under ORS 547.215, to appraise the land that shall be taken for rights of way, holding basins, or other works, or assess the benefits and damages to any lands, public highways, railroad and other property already in the district, or that may be annexed to the district by the proposed amendments and changes to the plan for reclamation or the proposed change in the boundary lines. As soon as the petition is filed the clerk of the court shall give notice in the manner and for the time provided for in ORS 547.020, the notice to be substantially in the following form:

______________________________________________________________________________

Notice of Drainage Hearing.

Â Â Â Â Â  To the owners and all persons interested in the lands corporate and other property in and adjacent to _____ Drainage District:

Â Â Â Â Â  You are notified that (here state by whom petition was filed) has filed in the office of the county clerk of _____ County, _____, a petition praying the county court for permission to (here insert the prayer of the petition), and unless you show cause to the contrary on or before the first day of the next term of the _____ County Court to be held on the ___ day of _____, 2___, the prayer of the petition may be granted.

________________

County Clerk of _____ County.

______________________________________________________________________________ [Amended by 2003 c.576 Â§511]

Â Â Â Â Â  547.255 Objections to petition; findings; judgment; recording. Any owner of land located in the district, or any owner of land located outside of the district that will be affected by the proposed changes, amendments, and corrections enumerated in the petition, may file objections to the granting of the prayer of the petition, on or before the first day of the term of court at which the petition is to be heard. The court shall hear the petition and all objections filed against it in a summary manner and enter a judgment according to its findings. The clerk of the court shall, within 15 days after the granting of the judgment, transmit a certified copy of the judgment and of the petition to the secretary of the board of supervisors, and to the recorder of deeds of each county having land in the district. Each such recorder shall file and preserve the same in the recorderÂs office, for which the recorder shall receive a fee of $3.75. [Amended by 1971 c.621 Â§40; 1975 c.607 Â§43; 1979 c.833 Â§35; 1981 c.835 Â§17; 2003 c.576 Â§512]

Â Â Â Â Â  547.260 Appointment of commissioners when plan amended; subsequent proceedings; court costs. (1) If the judgment of the court provides that the plan for reclamation may be amended, changed or corrected or the boundary lines of the district extended, the court shall appoint three commissioners, possessing the same qualifications as the commissioners appointed under ORS 547.215, to appraise property to be taken, assess benefits and damages, and estimate the cost of improvements the same as is required of commissioners acting under ORS 547.225. The commissioners shall make their report in writing and file it with the county clerk, after which the case shall be proceeded with in the same manner as is provided for the organization of drainage districts.

Â Â Â Â Â  (2) If the petition is dismissed the district shall pay the cost; but if the petition is sustained in whole or in part the objectors shall pay the court costs. [Amended by 2003 c.576 Â§513]

Â Â Â Â Â  547.265 Amendment of plan where works or charge insufficient; additional charge. Where the works set out in the plan for reclamation of any drainage district are found insufficient to reclaim in whole or in part any or all of the land of the district, the board of supervisors may formulate new or amended plans containing new ditches, levees or other works, and additional assessments may be made in conformity with the provisions of ORS 547.225, the same to be made in proportion to the increased benefits accruing to the lands because of the additional works. If it should be found at any time that the total of the charges made under ORS 547.455 to 547.485 is insufficient to pay the cost of works set out in the plan for reclamation or additional work done under this section, the board of supervisors may impose an additional charge to provide funds to complete the work, provided the total of all charges does not exceed the total amount of benefits assessed. [Amended by 1991 c.459 Â§425g]

WORKS AND IMPROVEMENTS

OF DISTRICT

Â Â Â Â Â  547.305 Entry on land; acquisition of property; water filings and appropriations; condemnation of property devoted to public use; right of way across state lands. (1) The officers and employees of any drainage district shall have the right to:

Â Â Â Â Â  (a) Enter upon any land in the manner provided by ORS 35.220.

Â Â Â Â Â  (b) Locate the necessary drainage or irrigation works and the necessary branches for the same, on any lands that may be deemed best for such location.

Â Â Â Â Â  (c) Acquire, either by lease, purchase, condemnation or other legal means, all lands, rights of way, easements and other property necessary for the construction, operation or maintenance of any drainage or irrigation works, including the enlargement, improvement or extension of any natural or artificial waterway for such purposes.

Â Â Â Â Â  (d) Make all necessary water filings or appropriation of water under the general laws of Oregon for irrigation of lands within such district.

Â Â Â Â Â  (2) The property, the right to condemn which is hereby given, shall include property already devoted to public use that is less necessary than the use for which it is required by the district, whether used for drainage, irrigation or any other purpose. The right of way is hereby given, dedicated and set apart to locate, construct and maintain such drainage or irrigation works over and through any of the lands that are now or may be the property of this state.

Â Â Â Â Â  (3) In the acquisition of property or rights by condemnation, proceedings under the provisions of this section shall be brought in the name of the district under the provisions of ORS chapter 35. [Amended by 2003 c.477 Â§8]

Â Â Â Â Â  547.310 Board authority regarding reclamation works; contracts; engineerÂs duties. (1) The board of supervisors shall have full power and authority to:

Â Â Â Â Â  (a) Build, construct and complete any works and improvements needed to carry out the plan of reclamation.

Â Â Â Â Â  (b) In the name of the district, make all necessary water filings and appropriations of water for the subsequent irrigation of the lands within the district.

Â Â Â Â Â  (c) Construct, operate and maintain irrigation works for the irrigation of the lands within the district.

Â Â Â Â Â  (d) Hire personnel and purchase machinery, equipment and supplies.

Â Â Â Â Â  (2) The board may after advertising for bids, let a contract for construction of the whole or any part of the drainage or irrigation works to the lowest responsible bidder, which contract shall be in writing. The complete plans and specifications for the drainage or irrigation of the lands shall be attached to and made a part of each contract. Good and sufficient bond, running in favor of the district, shall be required of each contractor, conditioned that the contractor will well and truly comply with all the provisions of the contract and perform all work in accordance with the terms thereof.

Â Â Â Â Â  (3) The chief engineer shall be superintendent of all the works and improvements and shall, whenever required, and at least once each year, make a full report to the board of all work done and improvements and make such suggestions and recommendations to the board as the chief engineer deems proper. [Amended by 1989 c.182 Â§31]

Â Â Â Â Â  547.315 Connecting existing improvements; procedure; connection with improvements outside district. (1) At the time of the construction in any district of the plan for reclamation, all ditches or systems of drainage already constructed in the district and all watercourses shall, if necessary to the drainage of any lands in the district, be connected with and made a part of the works and improvements of the plan of drainage of the district. But no ditches, drains or systems of drainage constructed in the district shall be connected therewith, unless the consent of the board of supervisors is first obtained. This consent shall be in writing and shall particularly describe the method, terms and conditions of such connection, and shall be approved by the chief engineer. The connections, if made, shall be in strict accord with the method, terms and conditions laid down in the consent.

Â Â Â Â Â  (2) If the landowners wishing to make such connection are refused by the board of supervisors or decline to accept the consent granted, such owners may file a petition for such connection in the circuit court having jurisdiction in the district, and the matter in dispute shall in a summary manner be decided by the court, whose decision shall be final and binding on the district and landowners.

Â Â Â Â Â  (3) No connection with the works or improvements of the plan of drainage of the district or with any ditch, drain or artificial drainage wholly within the district shall be made, caused or effected by any landowner, company or corporation, municipal or private, by means of or with any ditch, drain, cut, fill, roadbed, levee, embankment or artificial drainage wholly without the limits of the district, unless such connection is consented to by the board of supervisors, or in the manner hereinbefore provided.

Â Â Â Â Â  547.320 Powers of districts regarding irrigation works; bonds. Whenever it appears necessary, proper or beneficial to irrigate any of the lands within any drainage district, whether or not the drainage works have been actually acquired or constructed, the district may cause irrigation reservoirs, canals, ditches, and other works to be constructed, operated and maintained. To this end the district shall in all respects have the same power and authority as is conferred respecting drainage, and all powers conferred upon drainage districts by ORS 547.305, 547.310, 547.355 and 547.360 with respect to drainage shall be construed to include irrigation. However, any bonds issued solely for irrigation purposes shall be known as ÂIrrigation bonds of :HR3. drainage district.Â

Â Â Â Â Â  547.325 Powers of districts under 1,000 acres regarding domestic water supply. (1) Any drainage district embracing less than 1,000 acres may:

Â Â Â Â Â  (a) Within and adjacent to the district, own, construct, install, contract to use and to receive service from, and buy and sell, wells, reservoirs, pumps, pipelines and other equipment used to supply water from wells for domestic purposes and for watering lawns and gardens.

Â Â Â Â Â  (b) Buy and sell, deliver, supply and dispose of water for domestic purposes and for watering lawns and gardens, for profit, to any person within the limits of such drainage district or adjacent thereto.

Â Â Â Â Â  (c) Fix and collect the rates and charges therefor.

Â Â Â Â Â  (2) The board of supervisors may act for such district in exercising the power and authority herein provided.

CONTRACTS WITH UNITED STATES FOR RECLAMATION

Â Â Â Â Â  547.355 Contracts with United States for reclamation by drainage or irrigation authorized. The board of supervisors of any drainage district, whenever it is determined by the board that it is for the best interests of the district, may enter into a contract with the United States for the reclamation by drainage or irrigation of the lands within the boundaries of the district, under the provisions of the Act of Congress of June 17, 1902 (32 Stat. 388), and Acts amendatory thereof and supplementary thereto, and especially the Act of Congress approved August 13, 1914, entitled, ÂAn act extending the period of payment under reclamation projects, and for other purposes,Â commonly known as the ÂTwenty-Year Extension Act.Â

Â Â Â Â Â  547.360 Payment of amounts due; assessments on lands; lien thereof; collection. The board of supervisors of any drainage district shall provide by a resolution, adopted at a regular meeting or at a special meeting called for that purpose, for the payment of the amounts to become due under such contract with the United States, according to the provisions of the contract, by assessment upon the lands which are to be benefited by the drainage or irrigation. The assessments shall be a lien upon the lands of the district to the same extent as other assessments under the drainage laws of this state, and, except as provided in ORS 547.492, shall be collected by the tax collector of the county within which the lands are situated the same as other taxes are collected. [Amended by 1991 c.459 Â§425h]

DISTRICTS WEST OF CASCADES; CONSTRUCTION AND MAINTENANCE OF DITCHES

Â Â Â Â Â  547.405 Districts west of Cascades; control of supervisors over improvements. The boards of supervisors of all drainage districts lying west of the Cascade Mountains, whether or not organized under the Drainage District Act, shall have supervision and control of all drainage ditches, laterals, drains, canals, sloughs, waterways or conduits within the boundaries of their districts and may prescribe the width and grade thereof. They may construct and maintain ditches, laterals, drains, canals, sloughs, waterways or conduits within the boundaries of their districts.

Â Â Â Â Â  547.410 Maintaining improvements; notice to owner or occupant of premises. (1) Whenever the engineer or secretary of such a drainage district notifies the supervisors that any ditch, lateral, drain, canal, slough, waterway or conduit is less efficient, by reason of the failure of the owner of the premises upon which it is situated to repair, clean or grade the same, the board of supervisors shall serve or cause to be served upon such owner, if the owner is known and residing within the county in which the district is situate, or if not a resident of the county, then upon the occupant of the premises, a notice in writing notifying the owner or occupant of the clogged or obstructed condition of the ditch, lateral, drain, canal, slough, waterway or conduit.

Â Â Â Â Â  (2) The notice shall be served by delivering to the owner, occupant or person in charge of the premises a copy thereof certified to be such by the person serving it, or if there is no occupant or the owner is not a resident of the county, then the notice shall be served by posting a copy of it in a conspicuous place upon the premises. Immediately after serving or posting the notice, the person serving it, by authority of the board of supervisors, shall file the original notice with the county clerk of the county in which service is made, together with a return on the notice stating the time and manner of making service. The notice and return, when so filed, shall be retained as a public record of the county.

Â Â Â Â Â  547.415 Failure of owner or occupant to act; maintenance by supervisors. If the owner or occupant of the premises upon which the clogged or obstructed ditch, lateral, drain, canal, slough, waterway or conduit is situated fails for 10 days after being notified of the existence of such clogged or obstructed condition, to repair, clean or grade the ditch, lateral, drain, canal, slough, waterway or conduit or remove the obstruction therefrom, the board of supervisors shall immediately repair, clean or grade the same and cause it to be promptly placed in a proper and efficient condition.

Â Â Â Â Â  547.420 Liability for cost of work; notice of claim of lien; foreclosure; sale of land. (1) Upon completion of the work the board of supervisors shall bill the owner or occupant of the premises for the expense necessarily incurred in the repair, grading or cleaning of the canal, ditch, lateral, drain, slough, waterway or conduit.

Â Â Â Â Â  (2) If any charge remains unpaid beyond the due date thereof, the secretary of the district may file a notice of claim of lien with the county clerk of the county in which the lands for which the charges were billed are situated. The notice of lien shall be in writing and must contain:

Â Â Â Â Â  (a) The name of the landowner or occupier who was billed.

Â Â Â Â Â  (b) A statement of the amount claimed past due.

Â Â Â Â Â  (c) A description of the land upon which the work was completed sufficient for identification.

Â Â Â Â Â  (3) The county clerk shall cause the notice of lien to be recorded in the County Clerk Lien Record maintained under ORS 205.125. The amount of the charges and expense, as of the date the notice of lien is filed, shall constitute a first lien upon the lands or premises, except as to taxes. If the charges and expenses are not paid and the lien discharged by the owner or occupant within 30 days from the date the notice is filed, suit or action may be brought in the name of the drainage district for the foreclosure of the lien. The suit or action shall be brought by the district attorney, or, at the option of the board, by an attorney employed by the board. The lands affected thereby shall be sold under execution for the payment and satisfaction of the lien and of the costs and disbursements incurred in connection with the prosecution of the suit or action. [Amended by 1991 c.459 Â§425i]

Â Â Â Â Â  547.425 Prohibited practices. No person shall:

Â Â Â Â Â  (1) Throw, dump or place or allow to be thrown, dumped or placed, any rubbish, refuse or any article or thing in any ditch, lateral, canal, slough, waterway or conduit used as a part of or in connection with any drainage works or drainage plant or drainage system or any waterway under the control of any drainage district lying west of the Cascade Mountains; or

Â Â Â Â Â  (2) Befoul or pollute or allow to be befouled or polluted any such ditch, lateral, canal, slough, waterway or conduit; or

Â Â Â Â Â  (3) In any manner obstruct or permit to be obstructed by stock any such waterway, canal, ditch, lateral, slough or conduit.

Â Â Â Â Â  547.430 Civil liability for expense of removal of filth or obstruction; recovery by action. Any person who throws, dumps or places or allows to be thrown, dumped or placed, any rubbish, refuse, or any article or thing in any such ditch, lateral, canal, slough, waterway or conduit shall, in addition to the penalty provided in ORS 547.990, also be liable to the owner of the ditch, lateral, canal, slough, waterway or conduit, or other person or district having control, charge or supervision of the same, for all expense legitimately occasioned or incurred by such person or district in the removal of any such rubbish, refuse or other article or thing or the prevention of such befoulment or pollution, and for all damage that may be done or occasioned to the ditch, lateral, canal, slough, waterway or conduit by reason of such dumping, throwing or placing of the rubbish, refuse or article or thing, or the befoulment or pollution. The sum may be recovered in a civil action brought in the name of the person or district having control of or using the ditch, lateral, canal, slough, waterway or conduit that was injured, damaged, befouled, polluted or obstructed.

ASSESSMENTS, CHARGES AND TAXES

Â Â Â Â Â  547.455 Annual charge or assessment; computation; apportionment; liability of state lands; payment of assessments by bonds, coupons or warrants. (1) The board of supervisors shall each year make a computation of the whole amount of money to be raised by the district through charges or assessments for the ensuing year for any purposes whatsoever in carrying out the provisions of the Drainage District Act, including maintenance and operation and estimated delinquencies on charges or assessments. This amount when determined by the board shall constitute an assessment upon all the land included in the district and shall be apportioned by the board in accordance with the report of the commissioners as confirmed or amended by the court as provided for in ORS 547.235.

Â Â Â Â Â  (2) Any land owned by any person totaling less than one acre shall be charged or assessed as one acre.

Â Â Â Â Â  (3) Any land, the title to which is vested in the state, or state lands sold under contract in any drainage district, shall be subject to charge or taxation by the district, and the full amount of the charge or assessment due against such lands shall be paid to the district at the same times and in the same manner as other drainage district charges and assessments are paid.

Â Â Â Â Â  (4) The tax collector shall receive any past due bond of the drainage district or any past due interest coupon from any bond of the district in payment of any charge or assessment made for the purpose of paying bonds or bond interest of the district, and shall receive in payment of charges or assessments levied for operation and maintenance purposes any warrants drawn upon the operation and maintenance fund, such warrants received in payment of charges and assessments to be in order of issuance. [Amended by 1953 c.446 Â§3; 1991 c.459 Â§425j]

Â Â Â Â Â  547.460 County, city and town lands subject to taxation, assessment or charges. Any land situated within a drainage district, the title to which is vested in any county, city or town, shall be subject to taxation, assessment or charge by the district. The full amount of taxes or assessments due against the land or the full amount of charges imposed upon the county, city or town shall be paid to the district at the same times and in the same manner as other drainage district taxes, assessments or charges. [Amended by 1991 c.459 Â§425k]

Â Â Â Â Â  547.465 Assessment or charge of low lands used for growing crops. Whenever lands located in a drainage district which, because of their low elevation, were not assessed benefits in accordance with ORS 547.225, are used for growing crops, the board of supervisors may levy an annual assessment against the lands or may impose a charge upon the owners of the lands for maintenance and operation. The assessment or charge shall not exceed 100 percent of the rate levied against assessed lands in the district, or imposed upon owners of land in the district, having the lowest elevation. The charges or assessments shall be collected in the same manner as other charges or assessments for maintenance and operation in drainage districts are collected. [Amended by 1991 c.459 Â§425L]

Â Â Â Â Â  547.470 Extra assessment or charge for lake drainage. When, in the judgment of the board of supervisors of any drainage district, it is deemed necessary or expedient to drain any lake, which entails extra or additional work in excess of that required in the drainage of lands of higher elevation and where the cost of maintenance and pumping to maintain drainage of such lake will be in excess of that necessary for the reclamation and maintenance of lands within the district other than such lake, an extra assessment or charge for such additional work or a higher rate for such pumping and maintenance may be charged and made against the lands, or owners or occupants of the lands, covered by such lake, to the extent of the respective additional benefits to such lands over lands of a higher elevation in the district and benefited thereby. [Amended by 1991 c.459 Â§425m]

Â Â Â Â Â  547.475 List of assessments and apportionments. The board of supervisors shall prepare a list or record of assessments and apportionments, giving the description of the ownership or holdings of each person therein assessed, which shall be certified by the board in the manner provided in ORS 310.060 not later than June 15 of each year to the county assessor of each county in which lands of the district are situated. The county assessor shall enter the assessment upon the county assessorÂs roll against the property therein described, in the same manner as other municipal taxes are entered by the county assessor. [Amended by 1963 c.168 Â§1; 1991 c.459 Â§425n]

Â Â Â Â Â  547.480 Collection of tax; disposition. The collection of the tax shall be coincident with collection of the state and county tax, and shall be governed by the laws relating thereto, except that the tax collector shall collect and account for the tax for operation and maintenance separate from the taxes levied by the district for other purposes. When paid to the county treasurer all taxes or assessments levied and collected for operation and maintenance shall be carried in a fund to be known as the operation and maintenance fund. All warrants issued in payment for operation and maintenance, as provided in ORS 547.150, shall be drawn against and paid out of this fund. The county treasurer shall make returns to the secretary of the board of supervisors, and shall pay over and account for all moneys collected thereon quarterly to the treasurer of the district. [Amended by 1973 c.305 Â§19]

Â Â Â Â Â  547.482 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§42]

Â Â Â Â Â  Note: 547.482 was added to and made a part of ORS chapter 547 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  547.485 Governing body of county to make assessment and levy upon failure of supervisors to do so. In case of neglect or refusal of the board of supervisors to cause such assessment and levy to be made, the assessment and levy shall be made by the governing body of the county in which the office of the board of supervisors is situated, sitting for the transaction of county business, in the same manner that the court or board levies county taxes. The levy and assessment shall contain the apportionments and description of ownership holdings of each person assessed in the same manner as provided in ORS 547.475 and shall be certified to the assessor not later than July 15 in the manner provided in ORS 310.060. All expenses incident thereto shall be borne by the district. The levy and assessment shall be entered on the county tax roll by the county assessor in the manner provided in ORS 547.475. [Amended by 1963 c.168 Â§2; 1991 c.459 Â§425o]

Â Â Â Â Â  547.490 Waiver of penalty or interest by certain districts. All drainage districts containing not more than 2,000 acres, organized under the provisions of the Drainage District Act, may waive payment of penalty or interest, or both, on district assessments. County tax collecting officers are authorized to collect and receipt for assessments levied by any such drainage district, waiving payment of penalty or interest, or both, when presented with a certified copy of resolution or other action of the drainage district waiving such payment.

Â Â Â Â Â  547.492 Alternative charge or assessment method. (1) The board of supervisors of a drainage district may provide by resolution for the imposition, billing and collection of charges or assessments of the district in the manner provided under ORS 545.482, 545.484, and 545.494 to 545.508 for irrigation districts. The method of collecting district charges or assessments authorized by this section shall be in lieu of the method provided for under ORS 547.455 to 547.490.

Â Â Â Â Â  (2) A resolution adopted under this section may apply to charges or assessments for operation and maintenance, repairs, bond or interest payments, payments due or to become due to the United States under any contract of the district with the United States or other expenses of the district.

Â Â Â Â Â  (3) Where, in ORS 545.482, 545.484 and 545.494 to 545.508, the board or an officer of an irrigation district is referred to, the corresponding board or officer of a drainage district shall perform the required actions. [1985 c.803 Â§2; 1991 c.459 Â§425p]

Â Â Â Â Â  547.495 Crops bound by lien; exceptions. All drainage districts organized pursuant to the provisions of the Drainage District Act shall have a lien on all crops grown on lands within such districts for that portion of the annual charges or assessments, levied against the lands on which the crops are grown, or imposed upon the owners or occupants of the land, that are for maintenance and operation of such districts. This lien shall be prior to every other lien, mortgage or encumbrance on the crop, except labor liens now granted by the laws of Oregon and crop mortgages given by landowners in the district to federal or state loaning agencies set up by the federal government or the state to secure loans, the proceeds of which are used in the production of crops of such landowners, provided such loaning agencies certify to the districts that such loans cannot otherwise be made to the landowners. The lien shall be in addition to any other lien securing the payment of maintenance and operation charges or assessments, and shall be a continuing one and shall bind the crops after, as well as before, they have been gathered; provided, that the share of any tenant who has leased such lands on a share rent basis shall be exempt from the lien to the extent of three-fourths of the entire crop. [Amended by 1991 c.459 Â§425q]

Â Â Â Â Â  547.500 Notice or claim of crop lien; filing; contents. The board of supervisors of every drainage district which may elect to claim the benefits of ORS 547.495 to 547.515 shall file with the county clerk of the county in which the land is located, any time before the removal of the crop upon which a lien is desired, a statement verified by the oath of the secretary of the board or some person having knowledge of the facts, setting forth the amount of that portion of the annual charges or assessments for maintenance and operation levied against the land, or imposed upon the owners or occupants of the land, on which the crop is grown and for which a lien is desired, with a description of the land sufficient for identification, the name of the owner of the crop, or reputed owner if known, and the name of the owner of the land on which the crop is grown. [Amended by 1991 c.459 Â§425r]

Â Â Â Â Â  547.505 Recording of crop lien claim by clerk; indexing. The county clerk shall record the claim in a book kept for that purpose. The record shall be indexed as the record of chattel mortgages is kept and indexed.

Â Â Â Â Â  547.510 Form of crop lien claim; foreclosure. (1) A claim for lien substantially in the following form shall be sufficient:

______________________________________________________________________________

NOTICE OF LIEN UPON CROPS

Â Â Â Â Â  Notice is given that _____, a drainage district organized under and pursuant to the provisions of ORS chapter 547, claims a lien upon that certain crop of _____ growing on the following described lands located in the drainage district in :HR3. County, Oregon: _____, for that portion of the annual charges or assessments levied by the above-named drainage district against lands, or owners or occupants of the lands, on which the crop is growing, for maintenance and operation of the district, in the sum of $___; that the name of the owner or reputed owner of the crop is _____; that the owner of the land on which the crop is growing is _____; that no part of the charge or assessment for which a lien herein is claimed has been paid, except $___; and that there now is due and remaining unpaid thereon, after deducting all just credits and offsets, the sum of $___.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________, Claimant.

State of Oregon,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

CountyÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

of ___________Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn, on oath say that I am _____ of the drainage district named in the foregoing claim, that I have personal knowledge of the facts therein set out; that I know the contents thereof, and believe the same to be true.

Â Â Â Â Â  ____________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of _____, 2___.

Â Â Â Â Â  ____________

Â Â Â Â Â  Notary Public for Oregon

(Seal)Â Â  My commission expires________.

______________________________________________________________________________

Â Â Â Â Â  (2) The lien so created may be foreclosed in the manner provided in ORS 79.0601 to 79.0628. [Amended by 1961 c.726 Â§418; 1991 c.459 Â§425s; 2001 c.445 Â§176]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  547.515 Removal of crops to another county; recording of notice in latter county; rights of purchasers and mortgagees. When such crops are removed from the county in which the notice of lien is recorded, the lien shall be suspended as to subsequent purchasers and mortgagees thereof in good faith and for a valuable consideration, from and after 30 days from the time of such removal, unless within 30 days from the time of such removal the notice of lien is recorded in the county to which the property is removed. The lien shall remain suspended until the notice of lien is recorded in the county to which the crop is removed; but shall be a lien upon the crop while it is in any county in which the notice of the lien is recorded.

Â Â Â Â Â  547.520 [Repealed by 1989 c.182 Â§49]

BONDS OF DISTRICT

Â Â Â Â Â  547.555 Bonds; issuance; interest; place of payment; maturities. (1) The board of supervisors may, if in its judgment it seems best, and subject to the approval of the electors of the district, issue bonds of the district for any purpose necessary or convenient to carry out the provisions of the Drainage District Act, including refunding of outstanding bonds, in denominations of not less than $100, bearing interest from date at a rate determined by the board, payable semiannually, to mature at annual intervals within 40 years, commencing after a period of years not later than five years, to be determined by the board of supervisors, both principal and interest being payable at some convenient insured institution or trust company, as those terms are defined in ORS 706.008, that is named in the bonds. Principal and interest, including principal, interest and premium payments made to redeem bonds under ORS 547.580, may be payable at the office of the treasurer of the district.

Â Â Â Â Â  (2) The bonds shall be signed by the president of the board, attested with the seal of the district and by the signature of the secretary of the board. They may be issued so as to mature serially in annual amounts so as to be approximately equal, principal and interest, and may be issued so as to include a sum sufficient to pay the first four yearsÂ interest, or less, to accrue on the bonds. [Amended by 1969 c.694 Â§36; 1977 c.188 Â§8; 1983 c.740 Â§215; 1991 c.459 Â§425t; 1997 c.631 Â§490; 2001 c.215 Â§20]

Â Â Â Â Â  547.560 Sale of bonds; procedure. The board of supervisors may sell, from time to time, the bonds which have been authorized, in such quantities as may be necessary and most advantageous. Before making any sale, the board shall, at a meeting, by resolution, declare its intention to sell a specified amount of bonds and the day, hour and place of such sale, and shall cause notice thereof to be given by publication for at least 30 days in three newspapers published in Oregon, one of which shall be a newspaper published in the county in which the office of the board is situated, if there is a newspaper published in that county, and in any other newspaper at its discretion. The notice shall state that sealed proposals will be received by the board of supervisors at its office for the purchase of bonds until the day and hour named in the resolution. At the time appointed, the board shall open the proposals and may reject any and all bids. After offering the bonds for sale, if no satisfactory bid is received the board may use them for any purpose for which the proceeds from the sale of bonds may be used, but the board shall in no event sell or dispose of any of said bonds for less than 90 percent of the face value thereof. Nothing in this section shall inhibit the district from providing for the drainage of lands within the district, in units or portions, from time to time.

Â Â Â Â Â  547.565 Payment of bonds from assessments. The bonds and the interest thereon and all obligations for the payment of money authorized and incurred by such district shall be general obligations of the district and shall be paid by the revenue derived from the annual assessments upon the real property within the district. All the real property within the district shall be liable to be assessed for such payments under and subject to the provisions of ORS 547.455 to 547.485. [Amended by 1993 c.97 Â§18]

Â Â Â Â Â  547.570 Bond proceeds; depository. (1) The treasurer shall account for and pay over as required by law and as ordered by the board, any money received by the treasurer on the sale of the bonds.

Â Â Â Â Â  (2) If the board deems it more expedient, the board may, by resolution, select some suitable bank or other depository as temporary treasurer to receive the money derived from the sale of bonds, and to hold and disburse the moneys on the orders of the board as the work progresses, until the fund is exhausted or transferred to the treasurer by order of the board of supervisors. [Amended by 1969 c.345 Â§15]

Â Â Â Â Â  547.575 Bond fund account; general fund. The treasurer shall keep a bond fund account into which shall be covered all moneys arising from the sale of refunding bonds and sufficient money arising from assessment and levy to meet the next installment of principal and interest upon the bonds of the district. From the fund the treasurer shall pay the principal and interest on bonds as they mature and the bonds and interest coupons are presented. Moneys received from the sale of bonds other than refunding bonds, and otherwise for the construction and acquisition of works and all other moneys whatsoever shall be covered into a general fund from which shall be defrayed all obligations of the district other than those in this section above described.

Â Â Â Â Â  547.580 Retirement of bonds before maturity; call provisions. (1) After five years from the issuance of bonds, the board may direct the district treasurer to redeem so much of the bonds not yet due as surplus funds permit at the lowest value at which they may be offered for liquidation, or call bonds at a premium of three percent. Notwithstanding anything contained in ORS 547.555 to 547.580, the board may call for payment and retire before maturity any bonds issued in accordance with ORS 547.555 to 547.580.

Â Â Â Â Â  (2) Notice of intention to call bonds for payment before maturity shall be given by the district board by publication in a newspaper published and regularly circulated in the counties in which the district lands lie, at least once a week for four successive weeks, beginning not less than 90 days prior to an interest-paying period. The notice shall state the number and amount of the bonds to be retired, the price to be paid, and the date and place where the same are to be paid.

Â Â Â Â Â  (3) Bonds shall be retired in numerical order, and not otherwise. No bonds shall be retired under this section except on a day when interest is payable by the terms of the bonds and on and after the date named in the published notice. Interest on bonds described therein shall cease after the date named in the published notice. [Amended by 1969 c.694 Â§39; 2001 c.215 Â§21]

FUNDING AND REFUNDING OF DEBT UNDER 1909 ACT

Â Â Â Â Â  547.605 Funding and refunding of debt; bonds; place of payment. The board of trustees of any drainage or levee district having an outstanding indebtedness of not less than $3 per acre for each acre of land included in the district, evidenced by bonds or warrants of the district, may, if the board considers it for the best interests of the district, fund or refund the same or any part thereof and issue bonds of the district therefor in sums of not less than $100 nor more than $1,000, each having not more than 20 years to run, and bearing a rate of interest determined by the board of trustees, payable semiannually. Both principal and interest may be made payable at a place named by the board. The bonds shall be negotiable in a form to be selected by the board of trustees, numbered consecutively, signed by the president of the board and countersigned by the clerk of the county in which payable, who shall thereto affix the official seal. Interest coupons shall be attached to each bond. The bonds shall then be delivered to the treasurer of the district, who shall stand charged upon the official bond for all bonds delivered to the treasurer and the proceeds thereof. [Amended by 1969 c.694 Â§40; 1977 c.188 Â§9; 1981 c.94 Â§46; 2001 c.215 Â§22]

Â Â Â Â Â  547.610 Sale or exchange of bonds; application of proceeds; cancellation of retired obligations; record of transactions. (1) The board of trustees shall sell or exchange the bonds so issued, on the best available terms, for any legal indebtedness of the district. If the sale is made for money, the proceeds shall be applied to the payment of liabilities existing against the district at that time. When the bonds are exchanged for bonds or warrants or other legal evidence of district indebtedness, the district treasurer shall at once cancel the evidence of indebtedness by indorsing thereon the amount for which they were received, the word ÂcanceledÂ and the date of cancellation.

Â Â Â Â Â  (2) The district treasurer shall keep a record of all bonds issued, sold or exchanged under subsection (1) of this section by number, date of issuance, date of sale, amount, date of maturity, rate of interest, the name and post-office address of the purchaser, and if exchanged, what evidence of indebtedness was received therefor. This record shall be open at all times for public inspection. [Amended by 1969 c.694 Â§41; 2001 c.215 Â§23]

Â Â Â Â Â  547.615 Tax for payment of interest and principal; sinking fund. The board of trustees shall cause to be assessed and levied each year upon the assessable property of the district, in addition to the levy authorized for other purposes, a sufficient sum to pay the interest on outstanding bonds issued in conformity with the provisions of ORS 547.605 to 547.620, accruing before the next annual levy, and such proportion of the principal as in their judgment will be for the best interests of the district, to create and raise a sinking fund to retire the bonds and to be used for no other purpose whatever. [Amended by 1969 c.694 Â§42; 2001 c.215 Â§24]

Â Â Â Â Â  547.620 Retirement of outstanding bonds; notice to bondholders to submit propositions; premium; calling of bonds. (1) Whenever there is in the sinking fund a surplus of $500 or more, over and above the interest maturing before the next levy, the district treasurer shall give notice for two weeks in one or more newspapers of general circulation printed and published in the county in which the district was first organized. The notice shall state the amount of such surplus and that on the day and hour named in the notice, sealed propositions will be received at the office of the district treasurer for surrender of bonds of the district.

Â Â Â Â Â  (2) The district treasurer shall, at the time and place named, open the propositions and accept the lowest bid. However, no bid shall be accepted for an amount exceeding the par value of the bonds with accrued interest thereon and seven percent premium. If bids are not offered at that figure, or less, sufficient to exhaust the amount of surplus on hand, the board of trustees may then call in any bonds of the district, giving the numbers thereof in the exact order of their issuance beginning with the lowest or first number, and redeem the same at par value and five percent premium with accrued interest to date of such recall. Thereafter interest thereon ceases and the amount due shall be set aside for payment of the bonds whenever presented. [Amended by 1969 c.694 Â§43; 2001 c.215 Â§25]

ALTERNATIVE METHOD OF REFUNDING INDEBTEDNESS OR ISSUING BONDS

Â Â Â Â Â  547.655 Authority to adopt alternative procedure. Any drainage district desiring to refund its outstanding indebtedness or issue bonds for any purposes may, in lieu of the procedure otherwise provided by law, elect to adopt the procedure provided by ORS 547.660 to 547.695.

Â Â Â Â Â  547.660 Exchange of refunding bonds for outstanding indebtedness. The board of supervisors of any drainage district desiring to issue refunding bonds to replace or in satisfaction or discharge of any outstanding indebtedness may exchange such refunding bonds for the outstanding indebtedness in full compromise, satisfaction and discharge thereof, and shall issue the bonds in such denominations and in such amounts to the several holders of the indebtedness as may be found expedient and necessary in funding or refunding the indebtedness. The bonds may be serial, on the level payment plan or each of the bonds may be amortized, as the board of supervisors may by resolution determine. When the bonds so issued do not exceed in principal and rate of interest the indebtedness to be satisfied and for which the bonds are to be exchanged, it shall not be necessary for the board of supervisors to advertise their sale or to offer them at public sale.

Â Â Â Â Â  547.665 Numbering; maturities; negotiability; interest; place of payment; denominations; execution; registration; authority to retire bonds. (1) The bonds shall be numbered consecutively, beginning with number 1 and following in numerical order. They shall mature in the manner provided by ORS 547.660, in annual amounts of principal and interest approximately equal, in not less than five nor more than 40 years from the date of issue, as the board of supervisors may determine. They shall be negotiable in form. The bonds shall bear interest at a rate determined by the board, payable annually or semiannually on dates determined by the board. Payment of principal and interest shall be at the place designated in the bonds and coupons. The bonds, except as otherwise provided in ORS 547.655 to 547.695, shall be each of the denomination of not less than $100 nor more than $1,000, shall be signed by the president and secretary, and the seal of the board of supervisors shall be affixed thereto.

Â Â Â Â Â  (2) Each bond shall bear on its back the registration certificate of the treasurer of the district. Coupons for interest or for interest and principal, as the case may be, shall be attached to each bond and shall bear the facsimile signature of the secretary of the district. The district treasurer shall register the bonds in a book kept in the office of the treasurer for that purpose, in which shall be stated the number, date of issue and of sale, amount of the bond, time and place of payment, rate of interest, number of coupons attached, and any other description proper for future identification of each bond. However, the board of supervisors may call for payment and retire before maturity any bonds issued in accordance with ORS 547.655 to 547.695, on payment of the principal remaining unpaid at the date of call, together with earned interest to and including the date of the call for payment.

Â Â Â Â Â  (3) The board of supervisors may stipulate that during the first period of the bond term, not exceeding five years, there shall be no payment of principal or interest. [Amended by 1969 c.694 Â§44; 1981 c.94 Â§47; 2001 c.215 Â§26]

Â Â Â Â Â  547.670 Offer by holders of indebtedness to surrender evidences thereof or accept proportional payment; sale of bonds; notice; publication. (1) Before authorizing the issuance of such bonds, the board of supervisors shall require that the known holders, or their representatives, of all evidences of indebtedness to be refunded, shall submit to the board for its acceptance an offer to deliver and surrender all such evidences of indebtedness in exchange for bonds not exceeding the amount of the claim or debt owned by such creditor, or in lieu thereof, to accept in full payment of all such outstanding indebtedness so held by any such creditor a sum of money representing the proportion which the proposed refunding bond issue shall bear to the total outstanding indebtedness proposed to be refunded, compromised, satisfied and discharged, based on the par value of such proposed refunding bonds; the creditors and owners of the indebtedness to agree to absorb the loss between the amount of the outstanding indebtedness to be refunded and the amount of the refunding bonds at par and to receive such refunding bonds in full payment, satisfaction and discharge of the outstanding indebtedness.

Â Â Â Â Â  (2) The offer shall be in writing and shall, upon being submitted to the board, be irrevocable until such time as the board, under ORS 547.655 to 547.695, has a reasonable opportunity to issue, sell and deliver such refunding bonds to replace and discharge the outstanding indebtedness on acceptance of the offer; provided, that the offer shall not be revoked while any suit, action or proceeding involving the issuance, sale or delivery of such refunding bonds is in process of determination nor until a reasonable time after the final determination of such suit, action or proceeding.

Â Â Â Â Â  (3) When authorized by a majority vote of the electors of the district, the exchange may be made on a basis of less than par for the refunding bonds, in which event the board of supervisors shall, in its resolution declaring its intention to sell the refunding bonds, also require the secretary of the board to give notice of the proposed sale by publication thereof for four consecutive weeks in three newspapers within the state, one of which shall be in the county in which the district is situated.

Â Â Â Â Â  547.675 Lien on land assessed for bond payment. (1) Upon delivery of the bonds, the secretary of the district shall furnish to the county clerk of each county in which lands of the district are situated:

Â Â Â Â Â  (a) A certified copy of the resolution of the board authorizing the bonds, of the resolution of the board fixing the annual per acre payments to be made in payment of the principal and interest of the bonds, and of the district treasurerÂs registration record;

Â Â Â Â Â  (b) A certified statement of the lands within the district liable under the bonds, described in subdivisions of 40 acres except where the individual ownership thereof requires a description in lesser subdivisions or by metes and bounds or by calls; and

Â Â Â Â Â  (c) A certified statement of the total amount of refunding bonds charged against each parcel of land, the amount of the annual payment thereof, the date of payment and the rate of interest.

Â Â Â Â Â  (2) The county clerk shall record such information in a book to be provided by the county clerk for that purpose, which shall then be a bond lien docket of the drainage district for the lands of the district within the county and shall constitute the total of such charges or assessments and the maximum of the lien against the lands by reason of the bonds. This sum shall not be increased or enlarged by any subsequent assessment because of any delinquencies in payment of the bond lien and interest charge against any other tract or parcel of land in the district. Unpaid annual assessments or charges docketed therein shall bear interest at the rate of six percent per annum. All unpaid annual payments, principal and interest, shall remain a lien on the tract or parcel of land in favor of the district and shall have priority over all other liens and encumbrances except the lien of state, county and municipal taxes.

Â Â Â Â Â  (3) Any time after issuance of the bonds, the owner of any tract or parcel of land may relieve the tract or parcel of the lien by paying to the county clerk, for the benefit of the district, the amount of the principal and interest remaining unpaid thereon. The clerk shall thereupon pay the money over to the district treasurer to be credited to the districtÂs bond fund. The clerk shall note on the bond lien record the fact of such payment and of the satisfaction and discharge of the lien. Upon such payment of the lien on any tract or parcel of land, the tract or parcel shall forever thereafter be relieved from taxation or assessment for the payment of the bonds or of any bonds issued to refund the bonds, except for such assessment or charge as may be levied by the board of supervisors to create an emergency fund, as provided in ORS 547.680.

Â Â Â Â Â  (4) The collector of the districtÂs assessment and taxes shall receive any past due bond of the district or any past due coupon on any bond of the district in payment of any of the charges and payments referred to in this section.

Â Â Â Â Â  (5) The lien of the annual payments or charges shall be foreclosed as other drainage district liens are foreclosed. [Amended by 1969 c.694 Â§45; 2001 c.215 Â§27]

Â Â Â Â Â  547.680 Emergency fund; assessments for; use of. (1) In addition to the annual payments for retirement of the bonds, the board of supervisors shall, during the first five years after the issuance of the refunding bonds, levy an annual assessment of 20 cents per acre upon each acre within the district. Thereafter, whenever there is any default in payment of any assessment levied by the district or in any of the annual payments referred to in ORS 547.675, the board shall levy an assessment of not to exceed 20 cents per acre, which shall be the same upon each acre within the district and shall be levied and collected at the time and in the manner provided by ORS 547.455 to 547.485.

Â Â Â Â Â  (2) All moneys received from such assessments shall be placed by the treasurer of the district in a special fund designated ÂEmergency Fund.Â The emergency fund shall be used only to the extent of not to exceed 10 cents per acre per annum, for supplementing the bond fund in case of deficiency due to accident, delinquency or other contingencies. The emergency fund shall be disbursed by the treasurer upon order of the board of supervisors. [Amended by 1997 c.170 Â§53]

Â Â Â Â Â  547.685 Retirement of bonds before maturity; notice of call; date of payment; cessation of interest. Notice of the call of bonds before maturity shall be given in the manner provided for retirement of irrigation district bonds before maturity. No bond issued under ORS 547.655 to 547.695 shall be called for payment before maturity except upon the day for payment of interest, or interest and principal, on the bond and on or after the day specified in the notice of call. All interest on bonds described in the notice shall cease after the day of the call, provided that on that date there are sufficient funds in the bond fund of the district to pay the call bonds.

Â Â Â Â Â  547.690 Judicial confirmation. Bonds authorized and issued under ORS 547.655 to 547.685 may be confirmed by a court of competent jurisdiction in the manner provided by ORS 548.105 to 548.115.

Â Â Â Â Â  547.695 Sale of lands for delinquent charges; district as purchaser; resale; payment of proceeds into emergency fund; district to bid at tax sale. The district shall appear as a bidder at the sale of any lands for delinquent annual charges or assessments made under ORS 547.655 to 547.690 or any other statute, and may purchase and take title to the lands and thereafter dispose of the same. On any sale by the district of lands so purchased, the proceeds, after payment of the expenses thereof, shall be paid into the emergency fund. At any tax sale where there is no other bidder, the district shall bid the full acreage of the tract or parcel of land for the amount of the delinquency, penalty and interest; provided, the district shall never bid less than the full acreage of the tract or parcel of land against the amount of the delinquency penalty.

Â Â Â Â Â  547.697 Bond fund separate from district general fund; deposits to bond fund and district general fund; expenditures from bond fund and district general fund. (1) The district treasurer shall deposit all money arising from the sale of refunding bonds, and sufficient money arising from assessment and levy to meet the next installment of principal and interest on the bonds of the district, in a bond fund separate from its general fund. From the bond fund the treasurer shall pay the principal on bonds as they mature and the interest when the coupons are presented.

Â Â Â Â Â  (2) Except as otherwise provided by subsection (1) of this section, all money received by the district, including money from the sale of bonds other than refunding bonds and for the construction and acquisition of works, shall be credited to a general fund. The district treasurer shall use the general fund to pay all obligations of the district other than those described by subsection (1) of this section. [1969 c.694 Â§38; 2001 c.215 Â§28]

WITHDRAWAL

Â Â Â Â Â  547.755 Part of district annexed to city to be withdrawn from district only by consent of voters. No part of a drainage district annexed to a city shall be withdrawn from the district, except upon the consent of the voters of that part of the district. The votes shall be counted in the same manner as in elections for officers of the district. If three-fourths of those voting in that part of the district favor withdrawal from the district the withdrawal is effective, subject to ORS 222.520 (2), ORS 222.528 and 222.560 relating to division of assets and liabilities upon withdrawal from sanitary districts. [Amended by 1963 c.419 Â§1]

Â Â Â Â Â  547.760 [Amended by 1955 c.359 Â§1; repealed by 1973 c.415 Â§14]

PENALTIES

Â Â Â Â Â  547.990 Penalties. Violation of ORS 547.425 is punishable, upon conviction, by a fine of not less than $25 nor more than $500, or by imprisonment in the county jail for not more than 100 days, or both.

_______________



Chapter 548

Chapter 548 Â Provisions Applicable Both to Drainage Districts and to Irrigation

2005 EDITION

Districts

DRAINAGE AND IRRIGATION DISTRICTS

WATER LAWS

ORGANIZATION; SALE OF LANDS; TRANSFER OF FUNDS

548.005Â Â Â Â  Organization of irrigation, drainage or flood control district by owners of lands subject to assessment by district improvement company or improvement district; assumption of obligations

548.010Â Â Â Â  Sale or disposal of lands

548.015Â Â Â Â  Board of directors to transfer unnecessary funds

INSURANCE FOR EMPLOYEES

548.050Â Â Â Â  Insurance for district employees

DETERMINING LEGALITY OF ORGANIZATION AND PROCEEDINGS

548.105Â Â Â Â  Authority of boards to maintain proceedings for judicial determination as to organization of district and other matters; scope of inquiry

548.110Â Â Â Â  Nature of proceedings; notice; contest; judgment; appeal; nonprejudicial errors; costs

548.115Â Â Â Â  ElectorÂs right to maintain proceedings; procedure; exclusiveness of remedy

548.120Â Â Â Â  Validation of judgments entered in proceedings by directors

GOVERNMENT LOANS TO IRRIGATION AND DRAINAGE DISTRICTS

548.300Â Â Â Â  Contracts for state loans; purposes for which authorized; amount of loan

548.305Â Â Â Â  Contracts for federal loans; purposes for which authorized; amount of loan

548.310Â Â Â Â  Validation of prior contracts and bonds

548.315Â Â Â Â  Issuance of bonds; funds for payment; charges or assessments; release of land from lien; relief from payment of assessments

548.320Â Â Â Â  Lien on lands; lien docket; priority; sale of land for taxes not to extinguish lien

548.325Â Â Â Â  Charges or assessments; emergency fund

548.330Â Â Â Â  Bonds for refunding indebtedness; validity not affected by irregularities of refunded obligations

548.335Â Â Â Â  Consent of holders of outstanding indebtedness; initiation of proceedings to obtain constructive consent; petition

548.340Â Â Â Â  Contents of petition

548.345Â Â Â Â  Notice; failure of holder to object constitutes consent

548.350Â Â Â Â  Hearing; judgment; county treasurer as trustee

548.355Â Â Â Â  Nature of proceedings; appeal; nonprejudicial errors; costs

548.360Â Â Â Â  Moneys and securities; custody

548.365Â Â Â Â  Depositary for bonds, warrants; authority of State Treasurer

548.370Â Â Â Â  Cancellation or compromise of assessments by districts refunding indebtedness through federal agencies

SECURITIES AND MONEYS DEPOSITED WITH COUNTY TREASURER

548.400Â Â Â Â  Deposit of bonds, warrants and other evidence of indebtedness of irrigation and drainage districts being reorganized

548.405Â Â Â Â  Loss of certificates or receipts issued by county treasurer for securities; surrender of securities by county treasurer

548.410Â Â Â Â  Surrender of securities to claimant to whom certificate or receipt has not been issued or assigned

548.415Â Â Â Â  Surety bond; amount; conditions

RELEVY OF ERRONEOUS OR VOID ASSESSMENTS

548.505Â Â Â Â  Relevy and reassessment; manner and time

548.510Â Â Â Â  Judgment declaring assessments void; reassessment and relevy of similar assessments; time; crediting payments under void assessment

548.515Â Â Â Â  Manner of relevy and reassessment; officers authorized

548.520Â Â Â Â  Cancellation or compromise

COMPOSITION; BANKRUPTCY; REFUNDING AGREEMENTS

548.705Â Â Â Â  Irrigation or drainage district may file bankruptcy petition; confirmation of proceedings; composition of debts

548.710Â Â Â Â  Bonds of district; use and delivery to creditors

548.715Â Â Â Â  Debt refunding agreements; obtaining consent of unknown or nonconsenting creditors

REORGANIZATION AND DISSOLUTION

548.900Â Â Â Â  Definitions for ORS 548.900 to 548.955

548.905Â Â Â Â  Petition for dissolution or reorganization; contents; effect of dissolution or reorganization on creditors

548.910Â Â Â Â  Manner of signing petition; form of petition; withdrawal of signature after filing of petition prohibited

548.915Â Â Â Â  Determining qualified petition signatures; certificate of county clerk and district secretary

548.920Â Â Â Â  Notice of petition filing; contents; election petition; signature requirements

548.925Â Â Â Â  Special election; notice; ballot form

548.930Â Â Â Â  Vote result requirements; filing petition with circuit court if vote favors reorganization or dissolution or if no election petition is filed

548.935Â Â Â Â  Circuit court proceeding on petition; contents of court order

548.940Â Â Â Â  Jurisdiction of parties; service of summons and petition

548.945Â Â Â Â  Written assent of Secretary of Interior required before judgment if district has federal contract

548.950Â Â Â Â  Appearance of interested parties; costs and disbursements

548.955Â Â Â Â  Contents of judgment; filing with county treasurer and assessor, Secretary of State and Water Resources Commission

ORGANIZATION; SALE OF LANDS; TRANSFER OF FUNDS

Â Â Â Â Â  548.005 Organization of irrigation, drainage or flood control district by owners of lands subject to assessment by district improvement company or improvement district; assumption of obligations. Where any lands are subject to assessment by a corporation under the provisions of ORS 554.005 to 554.340, or by a corporation organized before March 4, 1937, under the provisions of chapter 172, Oregon Laws 1911, and Acts amendatory thereof, the owners of the lands or any part thereof and the owners of any additional lands adjacent thereto may proceed to organize irrigation districts or drainage districts or flood control districts under the laws of Oregon. Any of such districts when organized may assume any of the valid outstanding liens or obligations of the district improvement company or improvement district and refund the same and issue district bonds therefor.

Â Â Â Â Â  548.010 Sale or disposal of lands. Whenever any drainage or irrigation district has acquired any lands, by gift, purchase, eminent domain or otherwise, for the uses and purposes of the district, and thereafter by reason of a change of its plans or for any other reason determines that all or any part thereof is no longer necessary for the uses or purposes for which it was acquired, the district may sell or dispose of the lands or any part thereof, either at private or public sale. The officers of the district otherwise authorized to execute conveyances have authority to make such conveyance.

Â Â Â Â Â  548.015 Board of directors to transfer unnecessary funds. When the necessity for maintaining any fund of an irrigation or drainage district has ceased to exist and a balance remains in the fund, the governing board of the district shall so declare by proper resolution. The balance shall then forthwith be transferred to the credit of either the operation and maintenance fund or the general fund of the district, as designated in the resolution.

INSURANCE FOR EMPLOYEES

Â Â Â Â Â  548.050 Insurance for district employees. (1) The board of directors of an irrigation district or the board of supervisors of a drainage district may enter into contracts of insurance covering district officers and employees for medical, or any other type of remedial care recognized under state law, surgical, hospital and related services and supplies, life insurance, annuities and other retirement benefits and monthly indemnity for loss of time due to accident or sickness. Contributions for premiums therefor by officers or employees shall only be on a voluntary basis. Failure to procure such insurance shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) The district may agree to pay none, part or all of the premiums on contracts of insurance entered into pursuant to this section.

Â Â Â Â Â  (3) This section is part of the Irrigation District Law, insofar as it applies to irrigation districts, and part of the Drainage District Act, as defined in ORS 547.060, insofar as it applies to drainage districts.

Â Â Â Â Â  (4) As used in this section the words Ârelated servicesÂ shall include the services of a person duly licensed to practice chiropractic in the State of Oregon. [1959 c.435 Â§1; 1967 c.281 Â§1; 1995 c.42 Â§181]

DETERMINING LEGALITY OF ORGANIZATION AND PROCEEDINGS

Â Â Â Â Â  548.105 Authority of boards to maintain proceedings for judicial determination as to organization of district and other matters; scope of inquiry. (1) The board of directors of an irrigation district organized under ORS chapter 545, or the board of supervisors of a drainage district organized under the Drainage District Act, as defined in ORS 547.060, may by petition commence special proceedings in the circuit court of the county in which the office of the district is located for the purpose of having a judicial examination and judgment of the court as to the regularity and legality of:

Â Â Â Â Â  (a) The proceedings in connection with the organization of the district.

Â Â Â Â Â  (b) The proceedings of the board and of the district, providing for and authorizing the issue and sale of bonds of the district, whether bonds have or have not been sold or disposed of.

Â Â Â Â Â  (c) Any action or proceeding of the county court declaring the organization of the district, or declaring the result of any election therein.

Â Â Â Â Â  (d) An order of the governing board of the district including or excluding any lands in or from the district, or declaring the result of any election, general or special.

Â Â Â Â Â  (e) An order of such board levying any assessment, general or special.

Â Â Â Â Â  (f) An order of such board ordering the issue of any bonds for any purpose, or determining any bond issue, or providing for the same.

Â Â Â Â Â  (g) The authorization of contract with the United States, and the validity of the contract, whether or not it has been executed, and whether or not bonds are to be deposited with the United States.

Â Â Â Â Â  (2) All the proceedings of an irrigation district or drainage district may be judicially examined and determined by the court in one special proceeding, or any part thereof may be separately examined and determined upon by the court. [Amended by 1995 c.42 Â§182; 1999 c.452 Â§27]

Â Â Â Â Â  548.110 Nature of proceedings; notice; contest; judgment; appeal; nonprejudicial errors; costs. (1) The proceedings under ORS 548.105 shall be in the nature of a proceeding in rem. The practice and procedure therein shall follow the practice and procedure of an action not triable by right to a jury, so far as they are consistent with the determination sought to be obtained, except as otherwise provided in ORS 548.105 to 548.115. The jurisdiction of the irrigation district or drainage district and of all the freeholders, assessment payers and legal voters therein shall be obtained by publication of notice directed to the district, and to Âall freeholders, legal voters and assessment payers within the district,Â without naming them individually. The notice shall be served on all parties in interest by publication for at least once a week for three successive weeks in some newspaper of general circulation published in the county where the proceeding is pending. Jurisdiction shall be complete within 10 days after full publication.

Â Â Â Â Â  (2) Any person interested may at any time before the expiration of the 10 days appear and contest the validity of the proceeding, or of any of the acts or things therein enumerated. The proceedings shall be speedily tried and judgment rendered declaring the matter so contested to be either valid or invalid. Any order or judgment in the course of the proceeding may be made and rendered by the judge of the court in vacation. For the purpose of any such order or judgment, the court shall be deemed at all times to be in session, and the act of the judge in making such order or judgment shall be the act of the court.

Â Â Â Â Â  (3) Any party may appeal to the Court of Appeals at any time within 30 days after rendition of the judgment. The appeal must be heard and determined within three months from the time of taking the appeal.

Â Â Â Â Â  (4) The court, in inquiring into the regularity, legality or correctness of any of the proceedings, must disregard any error, irregularity or omission which does not affect the substantial rights of the parties to the court proceedings, and may approve the proceedings in part and disapprove and declare invalid other or subsequent proceedings in part. The costs of the court proceedings may be allowed and apportioned between the parties in the discretion of the court. [Amended by 1979 c.284 Â§169; 2003 c.576 Â§257]

Â Â Â Â Â  548.115 ElectorÂs right to maintain proceedings; procedure; exclusiveness of remedy. (1) Any qualified elector of an irrigation district or drainage district, within 30 days after the entry of any order or the performance of any act mentioned in ORS 548.105, for which a contest is by that section provided, may bring a like proceeding in the circuit court of the county where the lands embraced within such district, or the majority thereof, are situated, to determine the validity of such order or act. In such proceedings the board of directors shall be made parties defendant.

Â Â Â Â Â  (2) Service of summons shall be made on the members of the board personally if within the county where the district, or any part thereof is situated. As to any directors not within the county, service may be had by publication of summons for a like time, and in like manner, as is provided by ORS 548.110. Service shall be deemed complete within 10 days from the date of personal service, or within 10 days from the date of completion of publication, as the case may be.

Â Â Â Â Â  (3) The proceedings shall be tried and determined in the same manner as proceedings brought by the irrigation district or drainage district itself.

Â Â Â Â Â  (4) No contest of any proceeding, matter or thing provided by ORS 548.105 to be had or done by the board of directors or supervisors or by the district, or by the county court, or by any qualified elector of the district, shall be had or maintained at any time or in any matter except as provided in ORS 548.105 to 548.115. [Amended by 1999 c.452 Â§28]

Â Â Â Â Â  548.120 Validation of judgments entered in proceedings by directors. In all cases where the board of directors of any irrigation district or the board of supervisors of any drainage district has instituted proceedings for the purpose of having an adjudication of the court as to the regularity and legality of the proceedings in connection with any of the matters specified in ORS 548.105, and where notice has been published directed to the parties specified by ORS 548.110, for the length of time specified by that section, and the full time provided by that section has elapsed after publication before any judgment has been entered therein, all such judgments so rendered by the courts hereby are validated and declared to be effective and sufficient for all purposes, notwithstanding any other defects in the proceedings and notice upon which such judgments are based. [Amended by 2003 c.576 Â§514]

Â Â Â Â Â  548.205 [Repealed by 1989 c.182 Â§49]

Â Â Â Â Â  548.210 [Repealed by 1989 c.182 Â§49]

Â Â Â Â Â  548.215 [Repealed by 1989 c.182 Â§49]

Â Â Â Â Â  548.220 [Repealed by 1989 c.182 Â§49]

Â Â Â Â Â  548.225 [Repealed by 1989 c.182 Â§49]

Â Â Â Â Â  548.230 [Amended by 1967 c.359 Â§695; repealed by 1989 c.182 Â§49]

Â Â Â Â Â  548.235 [Repealed by 1989 c.182 Â§49]

GOVERNMENT LOANS TO IRRIGATION AND DRAINAGE DISTRICTS

Â Â Â Â Â  548.300 Contracts for state loans; purposes for which authorized; amount of loan. (1) The board of supervisors of any drainage district or the board of directors of any irrigation district may, whenever it is determined by such board that it is for the best interests of the district, enter into a contract with any governmental agency of the State of Oregon for a loan:

Â Â Â Â Â  (a) For the refunding of any or all of its outstanding indebtedness;

Â Â Â Â Â  (b) For the refunding of any state, county and municipal ad valorem taxes or special assessments levied by such district; and

Â Â Â Â Â  (c) For the financing of any improvement or supplemental works which may be needed to reclaim lands in the district or for maintenance or operation, and for the payment or repayment thereof, upon such terms or conditions as may be agreed upon in the contract.

Â Â Â Â Â  (2) In no case shall the total of any loan made by any governmental agency exceed in the aggregate the total amount of the outstanding indebtedness of such district so refunded, but this limitation shall not apply to any loan or any part of any loan which may be made by such governmental agency for any purpose herein provided other than refunding such outstanding indebtedness. [1983 c.557 Â§11]

Â Â Â Â Â  548.305 Contracts for federal loans; purposes for which authorized; amount of loan. (1) The board of supervisors of any drainage district or the board of directors of any irrigation district may, whenever it is determined by such board that it is for the best interests of the district, enter into a contract with any governmental agency of the United States, for a loan:

Â Â Â Â Â  (a) For the refunding of any or all of its outstanding indebtedness;

Â Â Â Â Â  (b) For the refunding of any state, county and municipal ad valorem taxes or special assessments levied by such district; and

Â Â Â Â Â  (c) For the financing of any improvement or supplemental works which may be needed to reclaim lands in the district or for maintenance or operation, and for the payment or repayment thereof, upon such terms or conditions as may be agreed upon in the contract.

Â Â Â Â Â  (2) In no case shall the total of any loan made by such governmental agency exceed in the aggregate the total amount of the outstanding indebtedness of such district so refunded, but this limitation shall not apply to any loan or any part of any loan which may be made by such governmental agency for any purpose herein provided other than refunding such outstanding indebtedness.

Â Â Â Â Â  548.310 Validation of prior contracts and bonds. All contracts entered into before November 15, 1935, by any drainage district or irrigation district with any governmental agency of the United States, and any bonds issued before or after November 15, 1935, pursuant to such contract, for any of the purposes provided by ORS 548.305 to 548.325, which comply with the provisions of ORS 548.305 and are otherwise regular and duly made and issued according to law, are declared valid, notwithstanding that the total amount of any such loan so provided to be made by the governmental agency exceeds in the aggregate the total amount of the outstanding indebtedness of such district in any case where all or any part of such loan is for purposes other than refunding the outstanding indebtedness of such district.

Â Â Â Â Â  548.315 Issuance of bonds; funds for payment; charges or assessments; release of land from lien; relief from payment of assessments. For the purpose of carrying into effect provisions contained in any contract so to be executed, the board of such district may, with the approval of the electors of the district, issue bonds in any denomination, bearing interest from date at a rate determined by the board, and to mature in not more than 40 years. The bonds shall be general obligations of the district and shall be paid by the revenue derived from the annual charges or assessments of the district, which shall be made in accordance with the terms of the contract. All of the owners of the real property within the district shall be liable to be charged or assessed for such payments; provided, however, that the contract may contain a provision permitting the release of any land in the district from the lien to secure the payment of such bonds, or relieving any lands in the district from any obligation to pay any assessments thereafter levied for the purpose of paying the bonds or the interest accruing thereon, by payment to the district of an amount provided in the contract. [Amended by 1981 c.94 Â§48; 1991 c.459 Â§426]

Â Â Â Â Â  548.320 Lien on lands; lien docket; priority; sale of land for taxes not to extinguish lien. The contract may provide for a lien docket which shall be furnished by the district to the county clerk of each county in which lands of the district are situated, and in which shall be set forth a description of the lands within the district and liable under such bonds, described under the present individual ownership by metes and bounds or by calls or by reference to recorded deeds, together with the total amount of refunding bonds charged against each parcel of land, the amount of annual payments thereof, the date of such payment and the rate of interest. This charge shall remain a lien on such tract or parcel of land in favor of the district and shall have priority over all other liens and encumbrances except the lien of state, county and municipal taxes. If the contract does not provide for a lien docket nothing in this section shall be construed to prevent an irrigation or drainage district from providing a lien docket as prescribed by law. In case any lands located within an irrigation or drainage district are sold for taxes such sale shall not operate to extinguish any lien appearing on the lien docket and payable at a future time.

Â Â Â Â Â  548.325 Charges or assessments; emergency fund. In addition to the annual charges or assessments provided for in ORS 548.315, and in addition to the charges or assessments authorized by law for the maintenance and operation of drainage and irrigation districts, such contract may provide that the board shall impose an annual charge not to exceed 50 cents per acre upon each acre in the district. All moneys received from the charge shall be placed by the treasurer of the district in a fund to be designated as the Âemergency fund.Â The emergency fund shall be used for supplementing the bond fund in case of deficiency due to accident, delinquency or other contingencies. The fund shall be disbursed by the treasurer upon the order of the board. [Amended by 1989 c.182 Â§32; 1991 c.459 Â§426a; 1997 c.170 Â§54]

Â Â Â Â Â  548.330 Bonds for refunding indebtedness; validity not affected by irregularities of refunded obligations. All bonds of any irrigation or drainage district authorized or issued by the district in the manner provided by ORS 548.305 to 548.325, for the purpose of refunding any outstanding bonds or warrants of the district in accordance with the terms and provisions of a contract therefor between the district and any governmental agency of the United States shall constitute legal and binding obligations of the district, notwithstanding any irregularities or defects in the authorization of or issuance of any of the bonds or warrants to be refunded. [Amended by 1989 c.182 Â§33]

Â Â Â Â Â  548.335 Consent of holders of outstanding indebtedness; initiation of proceedings to obtain constructive consent; petition. When any irrigation or drainage district has adopted a plan for refunding and compromising any or all of its outstanding indebtedness, and pursuant to ORS 548.305 to 548.325 has entered into a contract with any governmental agency for a loan for the purpose of carrying out such plan, and the board of directors or board of supervisors for the purpose of carrying into effect the provisions contained in the contract have authorized the issuance of bonds of the district pursuant to ORS 548.315, and such plan of refinancing and compromise has been accepted in writing by the holders of more than 90 percent of such outstanding indebtedness to be refunded and compromised, such irrigation or drainage district may commence and prosecute a proceeding in rem for the purpose of obtaining constructive consent, to the plan, of the unknown holders of the evidences of the indebtedness to be refunded and compromised, and of the known holders of such evidences of indebtedness who have not so given their consent in writing. The proceeding shall be commenced in the circuit court of the county in which the office of the district is located, by filing a petition verified by the oath of the president or secretary of the district.

Â Â Â Â Â  548.340 Contents of petition. The petition shall set forth the plan for refunding and compromising the indebtedness and shall further recite what percentage in amount of the holders of the evidences of indebtedness to be refunded or retired have filed their written consent to the proposed plan, which percentage shall not be less than 90 percent, and shall further set forth what steps have been taken to obtain the consent of all nonconsenting holders of the evidences of indebtedness. The petition shall also state the name and place of residence of all of the holders of the evidences of indebtedness who are known to the district, and shall show that diligent efforts have been made to ascertain the names and residences of all the holders.

Â Â Â Â Â  548.345 Notice; failure of holder to object constitutes consent. (1) Upon presentation of the petition to the judge of the court, the judge shall, if it appears that diligent efforts have been made by the irrigation or drainage district to ascertain the names and places of residence of all the holders of the evidences of indebtedness so to be refunded and compromised, authorize the district to publish, and it shall publish for at least four consecutive weeks in three newspapers published within the state, to be designated by the court, one of which papers shall be published in the county in which the office of the board of directors or board of supervisors is situated, a notice specifying the particular indebtedness which it is proposed to refund and compromise, together with the plan which has been adopted by the district for the refunding and compromising; also, a general description of the refunding bonds, if any, which it is proposed to issue to the holders of the indebtedness. The notice shall require all holders of the evidences of indebtedness so to be refunded or compromised to file in the matter of the petition in the circuit court their written dissent from or objection to the proposed plan of refunding and compromise. The notice shall also state that any holders who fail to file their dissent and protest to the plan shall be deemed to have consented thereto.

Â Â Â Â Â  (2) The district shall also cause the notice to be served in the manner provided by law for service of summons in civil actions upon all the holders whose names and places of residence are known to the district and who reside within Oregon. The district shall also deposit a copy of the notice in the United States mail addressed to each of the known holders who reside without the state, with postage prepaid.

Â Â Â Â Â  (3) Dissent in writing must be filed in the court and cause within 90 days from the date of the first publication of the notice; or, in the case of holders whose names and places of residence are known to the district and who reside within the state, within 90 days from the date of service of the notice upon them; or, in the case of holders whose names and places of residence are known to the district and who reside without the state, within 90 days from the date of mailing the notice.

Â Â Â Â Â  (4) After the expiration of said period of 90 days the holders so failing to file their objection and protest with the court shall be deemed to have consented to the refunding and compromise of the indebtedness under the terms set forth in the notice, and such failure shall be equivalent to the offer in writing signed by the known consenting holders. [Amended by 1989 c.182 Â§34]

Â Â Â Â Â  548.350 Hearing; judgment; county treasurer as trustee. (1) After the expiration of 90 days from the date of the first publication of the notice and the service and mailing thereof, as set forth in ORS 548.345, the district shall file in the proceeding in the circuit court its verified return of its acts made under the order of the court, attaching affidavits of the publication of the notice in three newspapers, and proof of service of the notice upon the holders of the evidences of indebtedness whose names and places of residence are known to the district and who reside within the state, and of the mailing thereof to such known holders residing without the state.

Â Â Â Â Â  (2) Thereupon the court shall hear the cause and shall enter a judgment providing that all the holders of the evidences of indebtedness to be refunded and compromised by the plan or proceeding of the district, who within 90 days after the date of the first publication of the notice and the serving and mailing thereof did not file in the court their written dissent and objections to the proceedings, have consented that their evidences of indebtedness be refunded and compromised under the proposed plan.

Â Â Â Â Â  (3) In the judgment the court shall direct the officers of the district to deposit with the county treasurer of the county in which the district is headquartered, as trustee for the persons entitled thereto, the cash or refunding bonds which under the plan of refunding and compromise belong to the holders of the evidences of indebtedness whose consent was so obtained by the court proceedings. The judgment shall further provide that upon the payment of said money or bonds to the county treasurer as trustee, the evidences of indebtedness so held by the holders shall be deemed paid and no longer shall be an obligation of the district; and that upon the surrender to the county treasurer of the evidences of indebtedness, together with any unpaid interest coupons belonging to the same, the county treasurer shall pay on demand to the holders the money or bonds so deposited with the county treasurer as trustee, and shall mark the evidences of indebtedness canceled and deliver them to the district. All holders of the evidences of indebtedness to be refunded and compromised shall be deemed to have notice of all steps and proceedings had. [Amended by 1989 c.182 Â§35; 2003 c.576 Â§515]

Â Â Â Â Â  548.355 Nature of proceedings; appeal; nonprejudicial errors; costs. The procedure in the circuit court under the provisions of ORS 548.340 to 548.350 shall be in the nature of an action in rem not triable by right to a jury. Any holders of any evidences of indebtedness affected by any such court procedure provided for in those sections, or any other interested party, may appeal to the Court of Appeals at any time within 30 days after the rendition of the judgment of the circuit court. The court inquiring into the regularity, legality or correctness of any of such proceedings shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties, and may approve the proceedings in part and disapprove the remainder. Costs in the proceeding may be allowed and apportioned between the parties in the discretion of the court. [Amended by 1979 c.284 Â§170]

Â Â Â Â Â  548.360 Moneys and securities; custody. All moneys and securities received under ORS 548.350 may be deposited with the State Treasurer for safekeeping. [Amended by 1989 c.182 Â§36]

Â Â Â Â Â  548.365 Depositary for bonds, warrants; authority of State Treasurer. Whenever any governmental agency of the United States has authorized a loan to or for the benefit of any irrigation or drainage district in Oregon for the purpose of refinancing the outstanding indebtedness of the district, the State Treasurer may act as depositary for the bondholders and other creditors of the district and as such may do all things that may be conferred upon the State Treasurer by the bondholders and other creditors of such district or their authorized representatives, in connection with the delivery and transfer of title of deposited bonds, warrants and other evidences of indebtedness. All acts of the State Reclamation Commission had before March 4, 1935, in connection with any such loans authorized before that date, are ratified and confirmed. [Amended by 1955 c.707 Â§67; 1989 c.182 Â§37]

Â Â Â Â Â  548.370 Cancellation or compromise of assessments by districts refunding indebtedness through federal agencies. The board of supervisors of any drainage district or the board of directors of any irrigation district may cancel or compromise any special assessments assessed and levied by such board on lands within the district if the district is refunding its outstanding indebtedness through any governmental agency of the United States. When such assessments are canceled or compromised the board may make appropriate notation of same upon the proper records. [Amended by 1989 c.182 Â§38; 1997 c.170 Â§55]

SECURITIES AND MONEYS DEPOSITED WITH COUNTY TREASURER

Â Â Â Â Â  548.400 Deposit of bonds, warrants and other evidence of indebtedness of irrigation and drainage districts being reorganized. (1) The county treasurer of the county in which the district is headquartered may accept deposits of bonds, warrants or other evidences of indebtedness of irrigation and drainage districts under the process of reorganization, pursuant to the provisions of ORS 545.629 to 545.639, or as may otherwise be provided by law.

Â Â Â Â Â  (2) The county treasurer shall deposit such bonds, warrants or other evidences of indebtedness with the State Treasurer, to be held by the State Treasurer in safekeeping. [Formerly 544.040; 1989 c.182 Â§39]

Â Â Â Â Â  548.405 Loss of certificates or receipts issued by county treasurer for securities; surrender of securities by county treasurer. Whenever one claiming to be a lawful owner of a certificate of deposit or receipt issued by the county treasurer, covering securities issued by an irrigation or drainage district, satisfies the county treasurer that such certificate of deposit or receipt has been lost, stolen or destroyed and that the claimant is the owner thereof, the county treasurer may surrender the securities evidenced by such certificate of deposit or receipt, or deliver any securities or moneys on deposit with the county treasurer received in payment for the securities evidenced by such certificate of deposit or receipt to the claimant, upon filing a surety bond as provided in ORS 548.415. [Amended by 1989 c.182 Â§40]

Â Â Â Â Â  548.410 Surrender of securities to claimant to whom certificate or receipt has not been issued or assigned. Whenever one in possession of a certificate of deposit or receipt issued by the county treasurer as evidence of the deposit of securities issued by an irrigation or drainage district, who is neither the one to whom such certificate of deposit or receipt was issued nor one to whom it has been properly assigned, but who claims to be the owner of such certificate of deposit or receipt, shall satisfy the county treasurer that the claimant is entitled to receive securities evidenced by such certificate or receipt, or receive moneys or other securities deposited with the county treasurer in refunding the securities evidenced by such certificate or receipt, the county treasurer may surrender such securities or pay such moneys or deliver such other securities so deposited with the county treasurer to the claimant upon surrendering the certificate of deposit or receipt and filing a bond as provided in ORS 548.415. [Amended by 1989 c.182 Â§41]

Â Â Â Â Â  548.415 Surety bond; amount; conditions. The surety bond to be filed under ORS 548.405 or 548.410 shall be for double the amount of the face value of the securities described in such certificate of deposit or receipt, if the securities are to be surrendered, or double the amount the claimant is to receive from moneys or securities deposited with the county treasurer, with two or more sureties, qualified and who must justify as in the case of sureties for bail; provided that surety bonds of companies licensed to transact surety business in Oregon may be accepted for the face amount of the securities if the securities are to be returned, or the face amount of any moneys or securities to be paid or delivered by the county treasurer to the claimant. Every such surety bond shall be conditioned upon indemnifying the county treasurer, and the employees of the county treasurer making the payment, and all rightful owners of the securities, against any loss or expenses, including interest or other damage or liability, resulting from such payment or delivery. [Amended by 1989 c.182 Â§42]

RELEVY OF ERRONEOUS OR VOID ASSESSMENTS

Â Â Â Â Â  548.505 Relevy and reassessment; manner and time. If any drainage or irrigation district assessment levied on any property liable thereto is prevented from being collected for any year by reason of any erroneous proceeding, or if such levy is adjudged void for want of form or manner of procedure, or otherwise, the same may be collected, relisted, reassessed and relevied in the manner and at the times provided for the collection, relisting and reassessment of taxes by the provisions of ORS 311.120.

Â Â Â Â Â  548.510 Judgment declaring assessments void; reassessment and relevy of similar assessments; time; crediting payments under void assessment. If any such levy of assessment is declared void by a court of competent jurisdiction, then all similar assessments levied in the same or other years by the drainage or irrigation district which under the decision of the court are also void, may be reassessed, relisted and relevied against the property affected, in the manner provided by law and in conformity with such judgment, within five years from the date of the rendition of the judgment of the court declaring such assessment void. In the case of a relisting or relevying of such drainage or irrigation district assessment on any property affected thereby, proper credit in the collection of the same shall be given to all owners of any such property for all payments theretofore made by them on the void assessments. [Amended by 2003 c.576 Â§516]

Â Â Â Â Â  548.515 Manner of relevy and reassessment; officers authorized. The relevy and reassessment of drainage and irrigation district assessments provided for by law shall be made in the same manner, and by the same officers who, at the time the new listing or levy is made, are authorized by law to list property and compute, levy and assess taxes or assessments against property in the drainage or irrigation district.

Â Â Â Â Â  548.520 Cancellation or compromise. The provisions of ORS 548.370 relating to the authority of drainage and irrigation districts to cancel or compromise any special assessment shall apply to any relevy or reassessment by a drainage or irrigation district which is provided by law.

Â Â Â Â Â  548.605 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  548.610 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â

Â Â Â Â Â  548.615 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.620 [Amended by 1981 c.897 Â§62; 1995 c.696 Â§28; repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.625 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.630 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.635 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.640 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.645 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.650 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.655 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.660 [Amended by 1981 c.897 Â§63; 1995 c.696 Â§29; repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.665 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.670 [Repealed by 1997 c.170 Â§48]

Â Â Â Â Â  548.675 [Repealed by 1997 c.170 Â§48]

COMPOSITION; BANKRUPTCY; REFUNDING AGREEMENTS

Â Â Â Â Â  548.705 Irrigation or drainage district may file bankruptcy petition; confirmation of proceedings; composition of debts. At any time subsequent to default in the payment of principal or interest upon the bonded or warrant indebtedness of any irrigation or drainage district of this state, the board of directors or board of supervisors may cause a petition to be filed in the Federal District Court pursuant to the provisions of the Federal Bankruptcy Act. The consent of the state is given to any proceedings instituted or attempted before February 16, 1939, by any such district under the Federal Bankruptcy Act. The state also authorizes and confirms any proceedings by any such district to effect a plan of composition or of readjustment of its debts in accordance with the provisions and terms of that Act, and authorizes the consummation of any such proceedings.

Â Â Â Â Â  548.710 Bonds of district; use and delivery to creditors. Whenever any irrigation or drainage district files its petition in bankruptcy pursuant to the provisions of the Act of Congress approved May 24, 1934, authorizing bankruptcy proceedings by municipalities and other political subdivisions of any state, the district may, for the purpose of carrying out any plan of readjustment of its indebtedness which has been submitted and approved in the bankruptcy proceeding, use and deliver to its creditors in such bankruptcy proceeding any of its bonds authorized or issued pursuant to the provisions of ORS 548.305 to 548.325, and which bonds are not required for the purpose of carrying into effect the provisions of the contract with the governmental agency of the United States for which they primarily were authorized.

Â Â Â Â Â  548.715 Debt refunding agreements; obtaining consent of unknown or nonconsenting creditors. Whenever any irrigation or drainage district engaged in the refunding of its indebtedness has entered into a contract for such purposes with 80 percent or more of the owners or holders of its bonds, warrants or other evidences of indebtedness, such district may proceed to obtain the constructive consent of the unknown or nonconsenting owners or holders of such evidences of indebtedness to such contract, as provided by ORS 545.651 to 545.663.

Â Â Â Â Â  548.810 [Formerly 544.030; repealed by 1989 c.182 Â§49]

REORGANIZATION AND DISSOLUTION

Â Â Â Â Â  548.900 Definitions for ORS 548.900 to 548.955. As used in ORS 548.900 to 548.955, except as otherwise expressly provided:

Â Â Â Â Â  (1) ÂDistrictÂ means an irrigation district organized under ORS chapter 545 or a drainage district organized under ORS chapter 547.

Â Â Â Â Â  (2) ÂDistrict boardÂ means the board of directors of an irrigation district, or the board of supervisors of a drainage district. [1973 c.415 Â§1]

Â Â Â Â Â  548.905 Petition for dissolution or reorganization; contents; effect of dissolution or reorganization on creditors. (1) A majority of the qualified electors and landowners of a district, representing at least one-half of the acres of land assessed by the district, may by petition propose a plan for the dissolution or reorganization of the district.

Â Â Â Â Â  (2) The petition shall state:

Â Â Â Â Â  (a) That the petition is filed under ORS 548.900 to 548.955.

Â Â Â Â Â  (b) The name of the district.

Â Â Â Â Â  (c) The nature, terms and conditions of the dissolution or reorganization plan.

Â Â Â Â Â  (d) The estimated cost of the dissolution or reorganization.

Â Â Â Â Â  (e) A description of the assets of the district.

Â Â Â Â Â  (f) A description of all outstanding indebtedness, including bonds and coupons and the holders thereof, so far as known, and the provisions to be made for payment of nonassenting holders.

Â Â Â Â Â  (3) No dissolution or reorganization or any term or condition thereof shall impair the rights of any creditor of a district and each creditor may enforce the rights of the creditor in the same manner and to the same extent as if the change, term or condition had not been made. [1973 c.415 Â§2]

Â Â Â Â Â  548.910 Manner of signing petition; form of petition; withdrawal of signature after filing of petition prohibited. (1) Each person signing a petition shall add after the signature of the person the date of signing and place of residence, giving street and number or a designation sufficient to enable the place of residence to be readily ascertained, and the number of acres of land owned by the signer. The name of the county whose assessment roll is used for the purpose of determining the right of the signer to vote shall be stated in the body of the petition or indicated opposite the signature of the signer. If the signer is a legal representative of the owner, the signature of the signer shall be accompanied by a certified copy of the authority of the signer to sign as a legal representative.

Â Â Â Â Â  (2) After a petition has been offered for filing, a person may not withdraw the name of the person therefrom.

Â Â Â Â Â  (3) A petition may designate not more than three persons as chief petitioners, setting forth their names and mailing addresses. A petition may consist of a single instrument or separate counterparts. [1973 c.415 Â§3]

Â Â Â Â Â  548.915 Determining qualified petition signatures; certificate of county clerk and district secretary. (1) A petition shall not be accepted for filing unless the signatures thereon have been secured within six months of the date on which the first signature on the petition was affixed. Petitions shall be filed with the secretary of the district board. It is not necessary to offer all counterparts of a petition for filing at the same time, but all counterparts when certified as provided by subsection (3) of this section shall be filed at the same time.

Â Â Â Â Â  (2) Within 10 days after the date a petition is offered for filing, the county clerk and the district secretary shall examine the petition and determine whether it is signed by the requisite number of qualified signers. If the requisite number of qualified signers have signed the petition the district secretary shall file the petition. If the requisite number have not signed, the secretary shall so notify the chief petitioners and may return the petition to the petitioners.

Â Â Â Â Â  (3) A petition shall not be filed unless the certificate of the county clerk and the district secretary is attached thereto certifying that they have compared the signatures of the signers with the appropriate records, that they have ascertained therefrom the number of qualified signers appearing on the petition, and that the petition is signed by the requisite number of qualified signers. [1973 c.415 Â§4]

Â Â Â Â Â  548.920 Notice of petition filing; contents; election petition; signature requirements. (1) If the petition is accepted and filed by the district secretary, the secretary shall, within 30 days thereafter, cause a notice of the filing to be published in one or more newspapers of general circulation within the district or, if there is no such newspaper, in a newspaper of general circulation in each county in which the district is located. The secretary may also cause the notice to be published by radio and television stations broadcasting in the district as provided by ORS 193.310 and 193.320.

Â Â Â Â Â  (2) The published notice shall state:

Â Â Â Â Â  (a) That a petition proposing a plan for the dissolution or reorganization of the district, as the case may be, has been filed with the district secretary.

Â Â Â Â Â  (b) That a copy of the petition is available at a reasonable fee for each person who desires a copy.

Â Â Â Â Â  (c) That unless a petition signed by not less than 10 percent of the qualified electors and landowners of the district requesting that an election be called by the district board is filed with the district secretary within 30 days of the date of the publication of the notice, the district board will file its petition in circuit court as provided by ORS 548.930 (2).

Â Â Â Â Â  (3) A petition requesting an election must be signed in the manner provided by ORS 548.915 (1) and shall be subject to the examination and requirements provided by ORS 548.915 (2) and (3). [1973 c.415 Â§Â§5,6]

Â Â Â Â Â  548.925 Special election; notice; ballot form. (1) Within 10 days after the filing of a petition that meets the requirements of ORS 548.920 (3) and 548.920 (2)(c), the district board shall call a special election to be held not less than 30 or more than 60 days after date the petition is filed.

Â Â Â Â Â  (2) The board shall cause notice of the election to be published once a week for three successive weeks, being three publications in all, in one or more newspapers meeting the requirements of ORS 548.920 (3). In addition, notice may be published by radio and television stations broadcasting in the district as provided by ORS 193.310 and 193.320.

Â Â Â Â Â  (3) The notice shall state the date of the election, and the fact that there will be submitted to the voters a proposal to dissolve or reorganize the district, as the case may be.

Â Â Â Â Â  (4) The election shall be held and the results determined and declared in all respects as nearly as practicable in conformity with the provisions governing the election of officers in irrigation districts. At the election, the ballot shall contain the words, Âdissolution (or reorganization, as the case may be) of the district ___ Yes,Â or ÂDissolution (or reorganization) of the district ___ No,Â or words equivalent thereto. [1973 c.415 Â§7]

Â Â Â Â Â  548.930 Vote result requirements; filing petition with circuit court if vote favors reorganization or dissolution or if no election petition is filed. (1) Upon canvass of the votes, if it is found and declared by the district board that a majority of the qualified electors and landowners of the district, representing at least one-half of the acres of land assessed by the district, voted against the dissolution or reorganization of the district, the petition for dissolution or reorganization shall be denied and no further action shall be taken upon it. However, if it is found and declared that the majority voted for the dissolution or reorganization of the district, the district board shall, within 60 days after the date of the election, file in the circuit court of the county in which the registered office of the district is located, a petition requesting the court to examine and determine the regularity and legality and correctness of the proceedings and to determine and adjudicate the rights and liabilities of all interested parties in a manner which is equitable, reasonable and in the best interests of the parties. There shall be attached to and made a part of the district board petition a copy of the petition for dissolution or reorganization, as the case may be, of the electors and landowners as filed with the district secretary.

Â Â Â Â Â  (2) If a petition for election is not filed as provided by this section within 30 days after the date of publication of notice as provided by ORS 548.920 (1) and (2), the district board shall file its petition in the circuit court within 90 days after the date notice is published. [1973 c.415 Â§8]

Â Â Â Â Â  548.935 Circuit court proceeding on petition; contents of court order. Proceedings in the circuit court upon the petition shall be in the nature of a proceeding in rem and shall be conducted as an action not triable by right to a jury and any judgment or final order of the circuit court shall be subject to appeal in the same manner as other cases in equity. The court may appoint masters or referees as it considers desirable and shall have complete jurisdiction to approve, disapprove, amend or change the plan proposed or to adopt any amendments, changes or other plans proposed by any interested party which the court finds to be equitable and reasonable to protect the rights of any party, or may direct that the district shall continue in existence and operation without dissolution or reorganization. The judgment may include provisions for sale, transfer or conveyance of all or part of the assets of the district to corporations, other districts, municipal corporations or governmental bodies or agencies then in existence, or to be organized in accordance with the terms of the judgment, which will continue to furnish some or all of the services furnished by the district. As a condition of such sale, transfer or conveyance the court may require such transferee or transferees to assume part or all of the indebtedness of the district. The court may determine the validity of any sales or assessments, the amount of any assessments due upon the various parcels and lots of real estate within the district, the amounts of any assessments theretofore paid upon such parcels and lots and may determine and adjust the liabilities of all parties. The court may adjudicate any water rights of the district and the lands therein and may direct the sale of any assets of the district, either in one lot or in parcels, at public or private sale, as the court finds best. The judgment shall make provision for the payment of all indebtedness of the district. [1973 c.415 Â§9; 1979 c.284 Â§172]

Â Â Â Â Â  548.940 Jurisdiction of parties; service of summons and petition. (1) Jurisdiction of all interested parties may be had by the publication of summons in the manner provided by ORCP 7. Copies of the summons and the petition of the district shall be mailed to each qualified elector and landowner at the mailing address as shown by the records of the county clerk, the county tax collector and the county assessor, and to all known creditors of the district.

Â Â Â Â Â  (2) The Water Resources Commission shall be served with a copy of the summons and petition. [1973 c.415 Â§1; 1979 c.284 Â§172; 1989 c.182 Â§43]

Â Â Â Â Â  548.945 Written assent of Secretary of Interior required before judgment if district has federal contract. If a contract authorized by law has been made between the district and the United States for the construction, operation or maintenance of necessary works or for a water supply, a judgment may not be entered by the court until written assent to the judgment by the Secretary of the Interior has been filed with the court. [1973 c.415 Â§11; 2003 c.576 Â§517]

Â Â Â Â Â  548.950 Appearance of interested parties; costs and disbursements. Any interested party may appear in the proceedings. Costs and disbursements may be allowed and divided between the parties or taxed to the losing party or parties in the discretion of the court. [1973 c.415 Â§12]

Â Â Â Â Â  548.955 Contents of judgment; filing with county treasurer and assessor, Secretary of State and Water Resources Commission. The judgment of the court shall order the clerk of the court to file certified copies of the judgment with the county treasurer and the county assessor of each county in which any property located within or assessed by the district is located, and with the Secretary of State and the Water Resources Commission. [1973 c.415 Â§13; 2003 c.576 Â§518]

_______________



Chapter 549

Chapter 549 Â Drainage and Flood Control Generally

2005 EDITION

DRAINAGE AND FLOOD CONTROL GENERALLY

WATER LAWS

CONTRACTS WITH FEDERAL AGENCIES AS TO FLOOD CONTROL

549.010Â Â Â Â  Definitions for ORS 549.020 and 549.030

549.020Â Â Â Â  Contracts between counties and federal agencies

549.030Â Â Â Â  Agreement by two or more counties with federal agency

DITCHES TO DRAIN LAND; FLOOD CONTROL MEASURES

549.110Â Â Â Â  Application to county court for authority to build drainage ditch or levee, or to widen or straighten a stream

549.120Â Â Â Â  Procedure; appointment of commissioners; order to commissioners

549.130Â Â Â Â  CommissionerÂs oath

549.140Â Â Â Â  Duties of commissioners

549.150Â Â Â Â  Considering benefits in assessing damages

549.160Â Â Â Â  Report of commissioners to county court; payment to landowner; recording report; construction of improvement

549.170Â Â Â Â  Appeal to circuit court from assessment of damages

549.180Â Â Â Â  Bringing additional water into ditch without payment of compensation prohibited; civil liability

549.190Â Â Â Â  Other rights protected

IMPROVEMENT OF WATERCOURSES OR DRAINS WEST OF CASCADES

549.310Â Â Â Â  Application of ORS 549.320 to 549.400

549.320Â Â Â Â  Petition by landowners to drain lands or improve drains

549.330Â Â Â Â  Survey of work; plats, plans; estimates of cost; assessment of damages; hearing and determination by county court

549.340Â Â Â Â  Construction; functions of county surveyor or county engineer; performance by landowner

549.350Â Â Â Â  Report as to work done; assessment of costs; unpaid assessments

549.360Â Â Â Â  Extension of work across or under highway or railroad; duty as to construction and maintenance; cost

549.370Â Â Â Â  Maintenance of work; inspection; notice to landowners; when work ordered; assessment of cost

549.380Â Â Â Â  Acquisition of property necessary to improvement; condemnation; prior payment of compensation unnecessary

549.390Â Â Â Â  Appeal from order authorizing work or assessing damages

549.400Â Â Â Â  Obstruction, befoulment or pollution of ditch prohibited

REPAIR OF DIKES

549.510Â Â Â Â  Repair of dikes protecting contiguous tracts of different owners; refusal of one owner to repair; reconstruction by other; recovery of expense

549.520Â Â Â Â  Complaint to county judge of neglect to repair; notice; examination; findings; direction to delinquent owner to repair dike

549.530Â Â Â Â  Entry on land by complainant to repair dike; recovery of cost of repair

549.540Â Â Â Â  Dikes constructed under agreement excepted

FEDERAL FLOOD CONTROL PROJECTS

549.605Â Â Â Â  Definitions for ORS 549.605 to 549.645

549.610Â Â Â Â  Water Resources Commission to participate on behalf of state in federal flood control projects; powers and duties of commission

549.615Â Â Â Â  Entering upon land

549.620Â Â Â Â  Acquisition of property

549.625Â Â Â Â  Powers of commission with respect to its property

549.630Â Â Â Â  Operation and maintenance of projects

549.635Â Â Â Â  Agreements by commission with federal government, public and quasi-public bodies or other persons for joint participation or aid

549.640Â Â Â Â  Disposition of moneys received by commission

549.645Â Â Â Â  Waiver of stateÂs immunity to suit or action

POWERS OF CERTAIN COUNTIES WITH RESPECT TO WATER CONSERVATION AND FLOOD CONTROL

549.710Â Â Â Â  Powers of counties over 50,000 population with respect to water conservation and flood control

549.720Â Â Â Â  Procedure for removing or destroying drifts and drifting materials

549.730Â Â Â Â  Budgeting and appropriating money for water conservation and flood control

PENALTIES

549.990Â Â Â Â  Penalties

CONTRACTS WITH FEDERAL AGENCIES AS TO FLOOD CONTROL

Â Â Â Â Â  549.010 Definitions for ORS 549.020 and 549.030. As used in ORS 549.020 and 549.030, unless a different meaning appears from the context:

Â Â Â Â Â  (1) ÂFederal agencyÂ includes the United States, the President of the United States, and any agency or instrumentality of the United States which is designated, granted or authorized to engage in the building, construction and maintaining of flood control projects on any lakes, rivers or streams within Oregon.

Â Â Â Â Â  (2) ÂBoard of commissionersÂ means the governing body of any county in the state, whether the same consists of two county commissioners and the county judge or three commissioners.

Â Â Â Â Â  (3) ÂContractÂ includes contracts and agreements in the customary form; also a commitment by a federal agency by which it undertakes to make or engage in the construction of works for the purpose of controlling floods, and the terms, conditions and restrictions therein set forth.

Â Â Â Â Â  (4) ÂFlood control projectÂ means any plan, system, manner or means for the control, diversion, conservation or abatement of floodwaters or any excessive or unusual accumulation of water in any natural or artificial stream or body of water, or for protection of life and property against danger, menace, injury or damage resulting therefrom.

Â Â Â Â Â  549.020 Contracts between counties and federal agencies. Any county may make contracts with any federal agency containing such terms, provisions and conditions as, in the discretion of the board of commissioners, may be necessary, proper or advisable for the purpose of meeting the conditions necessary in the construction of flood control projects as provided in any federal flood control Acts wherein the federal government is entirely financing such projects.

Â Â Â Â Â  549.030 Agreement by two or more counties with federal agency. If two or more counties in the state desire jointly or severally to make any agreement with federal agencies relative to flood control, they may enter into such agreements with any agency named in ORS 549.010 in accordance with all the provisions stated in ORS 549.010 and 549.020 that will facilitate cooperative action between boards of commissioners and federal agencies to meet conditions of any federal flood control Acts wherein the federal government is entirely financing such projects.

DITCHES TO DRAIN LAND; FLOOD CONTROL MEASURES

Â Â Â Â Â  549.110 Application to county court for authority to build drainage ditch or levee, or to widen or straighten a stream. (1) When any person owns land which requires draining, or any incorporated city in which there is any ditch, standing water or surplus water requiring draining has no means of draining such ditch, standing water or surplus water, and objection is made by the owners of adjacent land to the construction thereon or thereover of necessary means of drainage, such person or city may make application in writing to the county court of the county in which such land or city is situated, for the right of way or privilege to cut or dig or construct sufficient means of drainage over the adjacent land.

Â Â Â Â Â  (2) Likewise any person or municipal corporation whose land is so situated that it is injured or liable to be injured by floodwaters from any natural stream flowing through or near the land may make application to the county court for the right to enlarge or straighten the bed of such natural stream, or strengthen or build up the banks so as to protect such lands from overflow or injury.

Â Â Â Â Â  549.120 Procedure; appointment of commissioners; order to commissioners. Thereupon the court shall appoint three disinterested householders of the county as a commission and shall issue an order directing them to meet on a day named in the order, after subscribing to an oath or affirmation to faithfully and impartially discharge the duties of their appointment. At least three daysÂ notice of the time and place of the meeting shall be given to all persons through whose lands the ditch is to be located or upon whose lands the natural stream is to be straightened, enlarged, or its banks are to be strengthened or built up.

Â Â Â Â Â  549.130 CommissionerÂs oath. In the absence of an officer authorized to administer oaths, the commissioners may administer the oath to each other.

Â Â Â Â Â  549.140 Duties of commissioners. The commissioners shall proceed to locate and mark out the route of the ditch so as to do the least damage to the lands the ditch passes through, or to designate the location, character and extent of the work to be done in straightening the bed or building up the banks of the stream, and shall at the same time assess the damages sustained by the person owning the land.

Â Â Â Â Â  549.150 Considering benefits in assessing damages. In assessing damages, the commissioners shall take into consideration all benefits which will accrue to the lands from the work contemplated.

Â Â Â Â Â  549.160 Report of commissioners to county court; payment to landowner; recording report; construction of improvement. The commissioners, or a majority of them, shall make a report to the county court at the next regular session thereof, stating the location of the ditch or other work contemplated, the name of the person entitled to damage, and the amount, if any is assessed. If the county court is satisfied that the report is just, and after payment by the applicant for the right of way of all costs of locating such ditch or other work, and the damages, if any are assessed, the court shall cause the same to be recorded. The applicant then may proceed to make such ditch, or do such work of straightening the stream or building up or straightening the banks thereof, doing as little damage to the land it passes through as possible.

Â Â Â Â Â  549.170 Appeal to circuit court from assessment of damages. Any person aggrieved by the assessment of damages may appeal within 20 days to the circuit court.

Â Â Â Â Â  549.180 Bringing additional water into ditch without payment of compensation prohibited; civil liability. No person shall tap or bring additional water into any drainage district or drainage district ditch already dug without paying a reasonable compensation therefor and securing the written permission of district officials. The criminal penalty for violation of this section shall not relieve the defendant from civil liability for damages.

Â Â Â Â Â  549.190 Other rights protected. ORS 549.110 to 549.180 shall not be construed so as to interfere with the rights of companies or individuals for mining, manufacturing, or watering towns or cities.

IMPROVEMENT OF WATERCOURSES OR DRAINS WEST OF CASCADES

Â Â Â Â Â  549.310 Application of ORS 549.320 to 549.400. ORS 549.320 to 549.400 shall not be construed to interfere with or to prevent the right or power to construct drainage ditches under any other statute of this state, and shall apply only to that portion of the state lying west of the Cascade Mountains.

Â Â Â Â Â  549.320 Petition by landowners to drain lands or improve drains. Whenever 60 percent or more of the owners of land contiguous to and crossed by some watercourse or drain desire to have such lands drained or such natural course or drain straightened, altered, widened or deepened, they may petition the county court of the county in which the land is situated for such improvement, describing all property affected thereby and giving the names of the owners thereof. Upon the filing of the petition the county court shall ascertain whether 60 percent or more of the owners of land affected have signed the petition, and if so, shall make a finding to that effect.

Â Â Â Â Â  549.330 Survey of work; plats, plans; estimates of cost; assessment of damages; hearing and determination by county court. The county court shall direct the county surveyor, or county engineer if the county employs a registered professional engineer, to make a survey of the work contemplated to be done and prepare plats, plans, profiles and estimates of cost of the work to be done, and shall assess the damage sustained by any person owning any land affected by such improvement, taking into consideration all benefits which will accrue from the work contemplated to be done to the land. The county surveyor, or county engineer, shall file with the county clerk the plats, plans, profiles, estimates of cost, and assessment of damages. Not less than 30 nor more than 60 days after the county surveyor, or county engineer, has filed the data with the county clerk, the county court shall hold a hearing, of which at least 10 daysÂ notice shall be given to all landowners affected, and to the authority which maintains any highway and to the owners of any railroad or tramway through which or under which any conduit is to be constructed, by publishing the same once a week for two successive weeks in a newspaper of general circulation in the county. At the hearing the county court shall hear evidence in support of the petition and in support of any protest or objection thereto, and after consideration shall determine whether it is to the interest and benefit of the land affected and conducive to the public welfare to grant the petition for the improvement. [Amended by 1965 c.287 Â§1]

Â Â Â Â Â  549.340 Construction; functions of county surveyor or county engineer; performance by landowner. If the county court authorizes the improvement, it shall be done under the direction and supervision of the county surveyor, or the county engineer, who shall set all necessary grade stakes and bench marks. The owner of any of the lands through which or on which any portion of the improvement is to be constructed may, at the expense of the owner, perform such construction work under the supervision of the county surveyor, or the county engineer. If the owner does not elect to do such work, it shall be done by the county under the direction and supervision of the county surveyor, or the county engineer. [Amended by 1965 c.287 Â§2]

Â Â Â Â Â  549.350 Report as to work done; assessment of costs; unpaid assessments. On the completion of the work by the county, the county surveyor or the county engineer shall make and file with the county clerk a report showing in detail the work done on each parcel of land separately owned, the names of the owners, and the amount of costs to each such parcel of land. The cost shall be assessed against the owner of the lands by the county court. Any unpaid assessment may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the assessment and the amount of the assessment in the County Clerk Lien Record. [Amended by 1965 c.287 Â§3; 1991 c.459 Â§427]

Â Â Â Â Â  549.360 Extension of work across or under highway or railroad; duty as to construction and maintenance; cost. The drainage work may be extended across or under any highway and may also be carried under or through any railroad or tramway. The authority which maintains the highway through which the conduit crosses shall construct and maintain the same in good condition and repair, free from obstruction, at its own expense. The owner of the railroad or tramway under or through which the conduit is to be constructed shall construct and maintain the same in good condition and repair, free from obstruction, at its own expense.

Â Â Â Â Â  549.370 Maintenance of work; inspection; notice to landowners; when work ordered; assessment of cost. At least one member of the county court in the fall of each year shall inspect the improvements constructed under the provisions of ORS 549.310 to 549.400, for the purpose of ascertaining whether or not they have been properly maintained and are in a good and serviceable condition. If it is found that the works are not properly maintained or are not in a good and serviceable condition either in whole or in part, the county court shall give notice in writing to the owner of land upon which it was found that the works are not properly maintained or are not in a good and serviceable condition, which notice shall set forth the necessary work to be done and the time of beginning and completion of the same. In the event the owner fails to comply with the conditions set forth in the notice, the county court shall order the necessary work to be done and assess the cost against the land upon which the work was done in the manner provided in ORS 549.350.

Â Â Â Â Â  549.380 Acquisition of property necessary to improvement; condemnation; prior payment of compensation unnecessary. Whenever a county court finds it necessary, in order to carry out any of the purposes mentioned in ORS 549.310 to 549.370, to condemn, acquire or appropriate any land, property or right of any nature, it shall so declare its intention by resolution spread on the records of the court, setting out the necessity that exists. If it is unable to agree with the owner for the purchase of such land, property or right, the district attorney for the county, upon request of the county court, shall commence and prosecute in any court of competent jurisdiction, in the name of the county, any necessary suit, action or proceeding for the condemnation of such land, property or right, for such public use. The procedure in such suit, action or proceeding shall be, as far as applicable, the procedure provided by law for the condemnation of lands or rights of way by public or quasi-public corporations for public use or for corporate purposes; provided, nothing in this section shall be construed to require the county to make or tender compensation prior to the condemnation and taking possession of such land, property or right.

Â Â Â Â Â  549.390 Appeal from order authorizing work or assessing damages. Any person aggrieved by any order pursuant to the provisions of ORS 549.310 to 549.400 authorizing any construction work or by the assessment of any damages, may appeal to the circuit court within 20 days from the date when the county court approved such improvement. From the judgment of the circuit court an appeal to the Court of Appeals may be taken in the manner provided for appeals in civil proceedings. [Amended by 1979 c.562 Â§26]

Â Â Â Â Â  549.400 Obstruction, befoulment or pollution of ditch prohibited. No person shall throw, dump, place or allow to be thrown, dumped or placed, any rubbish, refuse or any article or thing in any ditch, lateral, canal, slough, waterway or conduit constructed, operated or maintained under the provisions of ORS 549.310 to 549.390, or befoul, pollute or allow to be befouled or polluted any such ditch, lateral, canal, slough or conduit.

REPAIR OF DIKES

Â Â Â Â Â  549.510 Repair of dikes protecting contiguous tracts of different owners; refusal of one owner to repair; reconstruction by other; recovery of expense. Whenever two or more contiguous tracts of land, not in a diking district, the property of separate owners, have been protected by a common dike or by separate dikes so constructed as to afford a common benefit to the lands affected thereby, or upon which the dike has been constructed, and any portion of the dike has become broken or destroyed or in such condition of repair that the lands intended to be benefited and protected by the dike are being injured by reason of its broken, destroyed or other bad condition, and the owner of the land upon which the broken or destroyed dike is located refuses to rebuild, repair, reconstruct or otherwise improve the same so as to afford the proper protection and benefit to the land, the owners of the other contiguous tracts may attempt to agree with the owner of the land upon which the dike in question is located, with reference to its repair, reconstruction or rebuilding. If the owner refuses to rebuild, reconstruct or repair the dike, the owners of the other contiguous tracts of land affected by the dike and upon whose land the dikes are in a good condition of repair, may reconstruct, rebuild or repair the broken or destroyed dike and shall be entitled, by action in any court having jurisdiction, to recover from the delinquent owner the reasonable value of the material furnished and labor used in rebuilding, reconstructing or repairing the same, together with the cost and disbursements of such action. The action shall be prosecuted in the name of the owners and against the delinquent party. Any party to the action is entitled to a jury trial.

Â Â Â Â Â  549.520 Complaint to county judge of neglect to repair; notice; examination; findings; direction to delinquent owner to repair dike. If anyone neglects to repair, rebuild or reconstruct a dike as specified in ORS 549.510, the owners of the contiguous tracts of land may complain to the county judge of the county in which the lands or some portion thereof are situated, who, after due notice, shall examine the premises. If the county judge determines that the dike is in need of reconstruction, rebuilding or repair, and that the dike is of sufficient benefit to the lands affected thereby to warrant its maintenance, and if the county judge finds that the dikes on the other contiguous tracts owned by the persons complaining are in a good state of repair, the county judge shall so signify in writing and shall cause to be served upon the delinquent owner a copy of such finding and shall direct the owner to rebuild, reconstruct or repair the dike within such time as the judge determines to be reasonable.

Â Â Â Â Â  549.530 Entry on land by complainant to repair dike; recovery of cost of repair. If such dike is not repaired or rebuilt accordingly, the complainants may repair or rebuild the dike, and for that purpose may go upon the premises where the destroyed or broken dike is located, doing as little damage as possible thereto, and may recover the value or cost of rebuilding, reconstructing or repairing the dike from the delinquent owner, before any court having jurisdiction.

Â Â Â Â Â  549.540 Dikes constructed under agreement excepted. The provisions of ORS 549.510 to 549.530 shall not apply to dikes constructed under agreement between the owners of contiguous tracts of land, under which agreement the maintenance of the dike is provided for.

FEDERAL FLOOD CONTROL PROJECTS

Â Â Â Â Â  549.605 Definitions for ORS 549.605 to 549.645. As used in ORS 549.605 to 549.645, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Water Resources Commission.

Â Â Â Â Â  (2) ÂFederal flood control projectsÂ includes all authorized federal projects located wholly or partially within this state which the commission determines would be beneficial to this state as flood control measures.

Â Â Â Â Â  (3) ÂFederal governmentÂ means the United States, or any agency or instrumentality of the United States which is designated or authorized to engage in flood control projects within Oregon. [1957 c.466 Â§1]

Â Â Â Â Â  549.610 Water Resources Commission to participate on behalf of state in federal flood control projects; powers and duties of commission. The Water Resources Commission is directed to carry out, for and on behalf of the state, the stateÂs participation in federal flood control projects. In discharging this responsibility, the commission, or one or more of its members or employees designated by the commission to represent it, may sign agreements with the federal government and other persons, to integrate, if possible, into the federal project necessary or desirable state or local features and works, to relocate facilities displaced by such projects and to perform all other acts connected with and necessary to such participation. Work to be done by the state may be carried out by contract or by available state forces or by a combination of these two methods. If the commission deems it to be in the public interest, they may agree with public or quasi-public bodies and other persons affected by such projects to have such bodies or persons perform the work. The commission shall, in all instances, carry out the powers and duties imposed upon it by ORS 549.605 to 549.645 in a manner which will comply with federal flood control legislation and rules and regulations promulgated pursuant to such legislation. [1957 c.466 Â§2]

Â Â Â Â Â  549.615 Entering upon land. The Water Resources Commission and its agents and employees may enter upon lands to gather information when necessary for the performance of those duties imposed upon them by ORS 549.605 to 549.645. [1957 c.466 Â§3]

Â Â Â Â Â  549.620 Acquisition of property. The Water Resources Commission may acquire property, as defined in ORS 35.550 (1), by purchase, donation or condemnation in the manner provided in ORS 35.550 to 35.575, when necessary to carry out the duties assigned it by ORS 549.610. [1957 c.466 Â§4]

Â Â Â Â Â  549.625 Powers of commission with respect to its property. As to any property acquired pursuant to ORS 549.605 to 549.645, the Water Resources Commission may sell, donate, exchange or lease it or grant easements thereon, on terms which are beneficial to the state and meet all federal flood control project requirements; and the commission, or one or more of its members or employees designated by the commission to represent it, may execute and deliver, in the name of the State of Oregon, a lease, deed or other instrument of conveyance of such property. These leases, deeds and instruments may contain such reservations as the commission deems necessary to protect the interests of the state in flood control. [1957 c.466 Â§5]

Â Â Â Â Â  549.630 Operation and maintenance of projects. After the completion of a flood control project or a portion thereof and, in the case of projects constructed by the federal government, after such project or a useful portion thereof has been turned over to the state by the federal government, such projects may be operated and maintained by the Water Resources Commission for the primary purpose of flood control; or, when the commission deems such action to be in the public interest, the commission may enter into agreements with public or quasi-public bodies and other persons to operate and maintain such projects. [1957 c.466 Â§6]

Â Â Â Â Â  549.635 Agreements by commission with federal government, public and quasi-public bodies or other persons for joint participation or aid. The Water Resources Commission may enter into agreements with the federal government, public and quasi-public bodies, including but not limited to drainage and irrigation districts organized under the laws of Oregon, water control districts and subdistricts formed under ORS chapter 553 and district improvement companies formed under ORS chapter 554, and other persons for the purpose of participating jointly with such bodies or persons in federal flood control projects or aiding such bodies or persons in meeting obligations imposed upon them in connection with federal flood control project agreements. The commission shall not aid or agree to aid any public or quasi-public body or person unless such body or person is meeting satisfactorily or to the best of its ability all obligations imposed upon it under such agreements. [1957 c.466 Â§7]

Â Â Â Â Â  549.640 Disposition of moneys received by commission. Except as provided in ORS 536.500, all moneys received by the Water Resources Commission under the provisions of ORS 549.605 to 549.645, including any allotment of moneys from the federal government to reimburse the state for expenditures made in connection with a flood control project, shall be turned over to the State Treasurer to be placed in the State Treasury to the credit of the General Fund. [1957 c.466 Â§8]

Â Â Â Â Â  549.645 Waiver of stateÂs immunity to suit or action. Except upon contracts providing for arbitration under the provisions of ORS 36.600 to 36.740, a suit or action may be maintained against the State of Oregon through and in the name of the Water Resources Commission for an injury to the rights of the plaintiff arising from some act or omission attributable to the Water Resources Commission acting as authorized by ORS 549.605 to 549.645. [1957 c.466 Â§9; 2003 c.598 Â§46]

POWERS OF CERTAIN COUNTIES WITH RESPECT TO WATER CONSERVATION AND FLOOD CONTROL

Â Â Â Â Â  549.710 Powers of counties over 50,000 population with respect to water conservation and flood control. In any county having a population in excess of 50,000, according to the latest federal decennial census, the county court or board of county commissioners may:

Â Â Â Â Â  (1) Carry out surveys and plan and engage in projects relating to water conservation and flood control.

Â Â Â Â Â  (2) Contract and cooperate with federal and state agencies, with other counties and with other public corporations in making surveys and planning and engaging in projects relating to water conservation and flood control.

Â Â Â Â Â  (3) Provide lands and rights of way, operate and maintain flood control projects and do such other things as are necessary for county participation in federal flood control and water conservation projects.

Â Â Â Â Â  (4) Remove or destroy drifts and drifting material in rivers and streams or on land that has been flooded. [1957 c.296 Â§1]

Â Â Â Â Â  549.720 Procedure for removing or destroying drifts and drifting materials. When removing or destroying drifts or drifting material in rivers or streams or on land that has been flooded the county shall:

Â Â Â Â Â  (1) Have the right to enter upon any land for purposes of inspection, removal and destruction of drifts and drifting material.

Â Â Â Â Â  (2) Give reasonable notice to owners of salvable material that the county has salvaged their property and that if such property has not been reclaimed or arrangements made for its removal within a reasonable time but in no event less than 30 days the county will dispose of the property by sale and, after deducting the amount necessary to reimburse the county for removal costs, hold the balance for one year for the owner. If, at the end of that time, the balance remains unclaimed it shall be placed in the general fund of the county. The county may hold any salvable material until the owner has reimbursed the county for removal costs. [1957 c.296 Â§2]

Â Â Â Â Â  549.730 Budgeting and appropriating money for water conservation and flood control. The county court of each county may include in its budget and appropriate out of moneys in the general fund of the county not otherwise appropriated, an amount for the purposes of ORS 549.710 to 549.730. Out of the amount so appropriated the county court may set aside an amount, not to exceed one-half of the annual appropriation, to be placed in a special fund to be expended for emergency purposes or for future water conservation and flood control programs. [1957 c.296 Â§3; 1981 c.416 Â§11]

PENALTIES

Â Â Â Â Â  549.990 Penalties. (1) Subject to ORS 153.022, violation of ORS 549.180 is a Class D violation, and the violator shall be compelled to restore the drainage to the condition previously existing.

Â Â Â Â Â  (2) Violation of ORS 549.400 is punishable, upon conviction, by a fine of not less than $10 nor more than $25, or by imprisonment in the county jail for not more than 10 days, or both. Justice courts shall have concurrent jurisdiction with the circuit court over violations of ORS 549.400. [Amended by 1999 c.1051 Â§197]

_______________



Chapter 550

Chapter 550 (Former Provisions)

Flood Control Districts (Island School Districts)

FLOOD CONTROL DISTRICTS (ISLAND SCHOOL DISTRICTS)

WATER LAWS

550.005 [Formerly part of 550.010; repealed by 1969 c.50 §1]

550.010 [Amended by 1957 c.636 §1; part renumbered 550.005; repealed by 1969 c.50 §1]

550.020 [Repealed by 1969 c.50 §1]

550.030 [Repealed by 1969 c.50 §1]

550.040 [Amended by 1957 c.636 §2; repealed by 1969 c.50 §1]

550.050 [Amended by 1957 c.636 §3; repealed by 1969 c.50 §1]

550.060 [Amended by 1957 c.636 §4; repealed by 1969 c.50 §1]

550.070 [Amended by 1957 c.636 §5; repealed by 1969 c.50 §1]

550.080 [Amended by 1957 c.636 §6; repealed by 1969 c.50 §1]

550.090 [Repealed by 1969 c.50 §1]

550.100 [Repealed by 1969 c.50 §1]

550.110 [Repealed by 1969 c.50 §1]

550.120 [Repealed by 1969 c.50 §1]

550.130 [Repealed by 1969 c.50 §1]

550.140 [Amended by 1957 c.636 §7; repealed by 1969 c.50 §1]

_______________



Chapter 551

Chapter 551 Â Diking Districts

2005 EDITION

DIKING DISTRICTS

WATER LAWS

551.010Â Â Â Â  Use of ÂlandsÂ in chapter; railroads subject to taxation; duties of surveyor and engineer

551.020Â Â Â Â  Petition for formation of diking district; bond

551.030Â Â Â Â  Publication of petition; order to show cause; viewers to investigate proposed works

551.040Â Â Â Â  Duties of surveyors and viewers

551.050Â Â Â Â  Hearing; postponement; decision of court

551.060Â Â Â Â  Apportionment of cost of dikes and dams

551.070Â Â Â Â  Advertisement for bids; contracts; bond; personal subscriptions; modification of plan

551.080Â Â Â Â  Application for payment of assessments in installments

551.090Â Â Â Â  Meetings of landowners; procedure; selection of advisory board and superintendent

551.100Â Â Â Â  Superintendent; compensation; powers and duties; estimate of maintenance costs as basis for annual tax levy

551.110Â Â Â Â  Deposit of district funds; payment of claims

551.120Â Â Â Â  Damages; recovery by landowner

551.130Â Â Â Â  Organization of repair and maintenance district for land already diked; levy in proportion to benefits; credit for original cost

551.140Â Â Â Â  Realignment of dikes by landowner

551.150Â Â Â Â  Vacation of right of way; reversion to original owner

551.160Â Â Â Â  County authority as to dikes and dams

551.170Â Â Â Â  Appeals from county court

551.180Â Â Â Â  Dissolution conditions and procedure

Â Â Â Â Â  551.010 Use of ÂlandsÂ in chapter; railroads subject to taxation; duties of surveyor and engineer. (1) When the term ÂlandsÂ is used in this chapter in reference to taxation, it shall not be held to include improvements thereon; but the roadbed of railway lines within diking districts shall be subject to taxation for diking purposes.

Â Â Â Â Â  (2) For purposes of this chapter, duties prescribed for the county surveyor may also be performed by the county engineer if the county employs a registered professional engineer. [Amended by 1965 c.286 Â§1]

Â Â Â Â Â  551.020 Petition for formation of diking district; bond. One-half or more of the owners of lands which may be conveniently embraced in one diking district and which are subject to overflow by tidewaters or freshets, and who represent one-half or more of the area of the lands embraced within the proposed diking district, may present a petition to the county court of the county in which the lands are situated, reciting therein that it is desired to form a diking district for the purpose of improving by diking or damming the lands contained therein, which are subject to overflow by tidewater or by freshets, as the case may be, and further giving by legal subdivisions, or by metes and bounds, the description of such lands as are desired to be included in the district, and stating that the petitioners are the owners of one-half or more of the acreage to be embraced in the district. If, upon consideration of the petition, the county court finds the statements therein are substantially correct, the court shall require the petitioners to give a bond sufficient to cover the preliminary expenses of the proceedings.

Â Â Â Â Â  551.030 Publication of petition; order to show cause; viewers to investigate proposed works. (1) The county court or board of county commissioners shall then have the petition published in a newspaper of general circulation in the county in which the district is headquartered once each week for four consecutive weeks, together with an order citing all interested parties to appear before the court on a given date, after the time of publication of the notice has expired, and show cause why the petition should not be granted.

Â Â Â Â Â  (2) The court shall appoint three disinterested viewers, nonresidents of the proposed district, together with the county surveyor, to view out the proposed dikes and dams, along the most practical route to accomplish the object desired, at the least possible cost and expense. [Amended by 1989 c.182 Â§44]

Â Â Â Â Â  551.040 Duties of surveyors and viewers. The routine of procedure under this chapter shall be as far as practicable the same as prescribed by the road law of the state for survey, location and establishment of county roads. The surveyors and viewers appointed shall meet as prescribed by the county court. They shall trace upon the ground the line of the dikes and dams necessary, and shall keep an accurate record of the magnetic bearings and the distances upon the same. They shall designate the width of the right of way through which the dikes and dams shall pass, which right of way, if the petition is granted, shall be the property of the district in so far as is necessary for the purpose of building and maintaining the works. The surveyors and viewers shall also define the boundaries of the district, and make an accurate list, by legal subdivision, of the lands embraced therein, and the names of the owners thereof. They shall further make plans for, and estimate the cost of, the proposed dikes and dams, and shall file with the county clerk, at least one week before the day set for a hearing, a complete report of their works. Their report shall be open to public inspection.

Â Â Â Â Â  551.050 Hearing; postponement; decision of court. At the time advertised for the hearing of interested parties, the court may postpone the hearing as may be necessary in order to allow the viewers more time in which to report, or for other good cause. If, upon the final hearing, the county court, from the report of the viewers and the testimony of interested persons, believes that the benefits to be derived from forming a diking district are not sufficiently great to justify the expenditure which will be incurred, the petition and report shall be dismissed at the cost of the petitioners. If the court believes that the proposed improvement will be for the general public good, and that the increase in the taxable value of the land will be greater than the cost, or that destruction of or damage to property equal to the cost will be prevented, the petition shall be granted and the district formed, a number given by which it shall be designated in future proceedings, the report of the viewers adopted and incorporated in the court records, and the cost of the preliminary work assessed upon the district.

Â Â Â Â Â  551.060 Apportionment of cost of dikes and dams. After the petition has been granted and the proceedings had as specified in ORS 551.050, the court shall apportion the estimated cost of the dikes and dams among the landowners of the proposed district, in proportion to the valuation of the lands therein, according to the estimated value placed upon the respective tracts by the viewers. The cost thus apportioned shall be a tax upon the land and shall be placed upon the assessment roll of the county for the current year. Such taxes for diking purposes shall have the same legal effect and be collected in a like manner as other state and county taxes upon the assessment roll. [Amended by 2001 c.497 Â§1]

Â Â Â Â Â  551.070 Advertisement for bids; contracts; bond; personal subscriptions; modification of plan. When the tax has been collected or the application filed as provided in ORS 551.080, the county court shall advertise for bids on the proposed work, either as a whole or in parts, as may be deemed most economical. The advertisement for bids shall be published in the official county paper once each week for two successive weeks previous to letting the contracts. The contracts shall be drawn in such terms as will insure the district against loss, and a bond required of the contractor such as will insure the completion of the work in case of failure to comply with the agreement. No contract shall be awarded which calls for an expenditure of a sum of money greater than the tax levied for the purpose; provided, that the difference may be made up by personal subscriptions; and provided also, the court may modify the plan so as to bring the cost of work within the tax levy, if such modification can be made without material detriment to the improvements.

Â Â Â Â Â  551.080 Application for payment of assessments in installments. After the assessments have been made, the owner of any property assessed for such improvement in a sum not less than $50 may, at any time within 10 days after the cost of such diking district has been apportioned, file with the clerk of the county court a written application to pay the assessment in installments. The application shall state that the applicant waives all irregularities or defects, jurisdictional or otherwise, in the proceedings to create the diking district, and in the assessment and apportionment of costs. The application shall contain a provision that the applicant agrees to pay the assessment in five annual installments with interest at the rate of six percent per annum. But no such application shall be received and accepted where the assessment exceeds the assessed valuation of the property on the tax roll of the county. The installments shall be paid annually from the time of the apportionment of the costs. In case of default in the payment of any installment for 20 days after it becomes payable, the whole of the remaining unpaid sum shall be collected as a tax against the property assessed for the same.

Â Â Â Â Â  551.090 Meetings of landowners; procedure; selection of advisory board and superintendent. (1) Within 10 days after the petition has been granted, the petitioners shall call a meeting of the landowners of the district, to be held in the district at a time and place by them designated, for the purpose of choosing three landowners as an advisory board and nominating one landowner for superintendent of the district. Notice of the meeting shall be signed by at least three of the petitioners and posted in three public places in the district five days before the date of the meeting.

Â Â Â Â Â  (2) At the meeting and at all subsequent district meetings one-half of the landowners in the district being the record owners of at least one-half of the number of acres of land therein shall constitute a quorum competent to transact business, and each landowner present shall be entitled to one vote for each acre of land in the district of which the landowner is at the time the record owner. All meetings shall be organized by selecting a chairperson and secretary. The secretary shall certify all proceedings taken and file the same with the county court of the county within five days after any meeting.

Â Â Â Â Â  (3) The advisory board shall assist the superintendent with its advice and counsel concerning the necessity of work and the manner thereof and in the repair and maintenance of the dikes and dams in the district. The members of the advisory board shall hold office until the next annual meeting and until their successors are elected and qualified.

Â Â Â Â Â  (4) There shall be an annual meeting of the landowners of the district on the first Monday in November of each year at 11 a.m., at which time, or at an adjourned meeting thereof, three landowners of the district shall be chosen for the advisory board, and a superintendent shall be nominated for the next calendar year, whose selection shall be certified to the county court on or before January 1 each year. The county court shall appoint for superintendent of dikes in each district the person so nominated by the landowners. Should the district fail to file with the county court a certificate of the nomination of a superintendent, then the county court shall make its own selection from the landowners in the district and appoint the superintendent. In either case the superintendent shall serve until the next annual appointment and until a successor is appointed, subject to removal by the court for neglect of duty, incapacity or other good cause. In case of vacancy in the superintendentÂs office the county court may, on consultation with the advisory board, fill the vacancy until the next annual selection.

Â Â Â Â Â  551.100 Superintendent; compensation; powers and duties; estimate of maintenance costs as basis for annual tax levy. (1) The superintendent:

Â Â Â Â Â  (a) Shall receive such pay for services as the court may allow, but shall be paid only for the time actually employed, and in no case shall the rate of pay exceed that allowed by the county surveyor.

Â Â Â Â Â  (b) Shall oversee the construction and repair of dikes and dams.

Â Â Â Â Â  (c) Shall see that all contracts are faithfully executed, and the work done in a thorough manner.

Â Â Â Â Â  (d) After the dikes are completed, may employ the labor necessary to maintain them at the usual rate of wages allowed to laborers on the county road; provided, that in an emergency the county court may allow a higher rate of wages; and provided, further, that the county court may, with the approval of the advisory board, allow work on maintenance to be done by contract.

Â Â Â Â Â  (2) The superintendent shall also, not less than 15 nor more than 30 days prior to the beginning of each fiscal year, file with the county court an estimate of the money required for the maintenance of the dikes and dams for the succeeding year. Such estimates added to any indebtedness there may be against the district shall be the basis of the tax for next year. The advisory board also shall file with the county court, on or before the 15th day preceding the beginning of each fiscal year, an estimate of the money required for the maintenance of the dikes and dams for the next succeeding year with a statement of the work in its opinion, required to be done, which estimates the court may consider in making its levy.

Â Â Â Â Â  551.110 Deposit of district funds; payment of claims. Moneys of a district may be deposited in one or more depositories, as defined in ORS 295.005, designated by the superintendent of the district in consultation with the advisory board. Moneys deposited may be withdrawn or paid out only upon a proper order and warrant or upon a check signed by the superintendent. The order shall:

Â Â Â Â Â  (1) Specify the name of the person to whom the moneys are to be paid;

Â Â Â Â Â  (2) Specify the fund from which the moneys are to be paid;

Â Â Â Â Â  (3) State generally the purpose for which the moneys are to be paid; and

Â Â Â Â Â  (4) Be entered in the record of proceedings of landowner meetings. [Amended by 2001 c.497 Â§2]

Â Â Â Â Â  551.120 Damages; recovery by landowner. If, in locating and establishing the dikes and dams provided for in this chapter, an owner of land through which they pass is aggrieved on the score of right of way or other causes, the owner shall have proper damage. In such cases claims for damages shall be filed and the amount thereof determined in accordance with the general road law in like cases. The damages allowed shall be assessed against the lands of the district in the same manner as the tax for construction, and paid to the aggrieved parties in the same manner in which other claims are paid.

Â Â Â Â Â  551.130 Organization of repair and maintenance district for land already diked; levy in proportion to benefits; credit for original cost. Owners of land already diked may organize districts for the repair and maintenance of the dikes and dams thereof by complying with the procedure prescribed in this chapter, except that the petition need not be signed by more persons than the owners of more than one-half of the acreage embraced in the limits of the proposed district. The board of viewers shall provide for placing the dikes and dams in thorough repair and up to a uniform standard, and shall levy the cost of such repairs in the first instance, not upon the assessed valuation of the lands, but in proportion to the benefits conferred. The value of the dikes and dams as they stand shall be estimated and due credit given to the lands which have borne the original cost of construction; provided, such credit shall entitle the land to no consideration greater than release from the cost of repairs in the first instance.

Â Â Â Â Â  551.140 Realignment of dikes by landowner. Any person through whose lands a dike has been constructed under this chapter may be allowed to construct a dike upon new lines between any two points on the original line. In such case the owner shall file application with the county court, giving a plat of the proposed change, and indorsed by the superintendent of the district. If the court is satisfied that the change is not detrimental to the district, the application shall be granted. The applicant shall construct the new dike at the expense of the applicant, and up to the standard of the original, of which fact the superintendent shall be the judge. The dike thus constructed shall become the property of the district in the same manner as the original, and subject to the same regulation, and the right of way of the original dike shall thereupon become vacated.

Â Â Â Â Â  551.150 Vacation of right of way; reversion to original owner. The county court may vacate the right of way through which the dikes and dams pass, in the same manner in which county roads are vacated, and the right of way shall thereupon revert to the original owner.

Â Â Â Â Â  551.160 County authority as to dikes and dams. The governing body of any county shall have the powers provided for it in this chapter to regulate the building and maintenance of dikes and dams for the purpose of reclaiming and improving submersible lands as defined in ORS 274.005, or lands subject to overflow by freshets, and for the purpose of protecting lands from overflow where great damage is liable to be caused thereby. [Amended by 1969 c.594 Â§60]

Â Â Â Â Â  551.170 Appeals from county court. Appeals may be taken from the action of the county court in carrying out the provisions of this chapter in like manner as appeals are provided for under the road law. Any judgment resulting therefrom shall be an expense upon the district, and not upon the county, and shall be provided for in the tax levy upon the district.

Â Â Â Â Â  551.180 Dissolution conditions and procedure. (1) A diking district may be dissolved in accordance with ORS 198.920 to 198.955 if:

Â Â Â Â Â  (a) Either an existing drainage district formed under ORS chapter 547 or an existing water control district formed under ORS chapter 553 agrees to continue to provide operation and maintenance of the levees and perform other flood control and related works and improvements to the inhabitants of the diking district; and

Â Â Â Â Â  (b) Any other sponsoring governmental agency to which the district owes an obligation under a contract or agreement consents to the dissolution and turnover to the successor district; and

Â Â Â Â Â  (c) The dissolving district has no outstanding indebtedness.

Â Â Â Â Â  (2) The dissolution may be initiated by the board of county commissioners of the county in which the district is located notwithstanding the provisions of ORS 198.920 (3)(a) and (b). If the proposal meets all the conditions described by subsection (1) of this section, the board of county commissioners shall dispense with the election required by ORS 198.935. [1973 c.665 Â§2]

_______________



Chapter 552

Chapter 552 Â Water Improvement Districts

2005 EDITION

WATER IMPROVEMENT DISTRICTS

WATER LAWS

GENERAL PROVISIONS

552.013Â Â Â Â  Definitions

ORGANIZATION OF DISTRICT

552.108Â Â Â Â  Creation of water improvement district; purposes; limitation

552.113Â Â Â Â  Water rights protected; minimum acreage requirement; withdrawal procedure for city or other special districts

552.118Â Â Â Â  Petition contents

552.133Â Â Â Â  Election on formation

552.138Â Â Â Â  Status of final order; time for protest

552.143Â Â Â Â  Proceedings to test validity of order or act of district board

BOARD OF DIRECTORS

552.208Â Â Â Â  Election of first board of directors; number; qualifications; terms; change of number of directors

552.218Â Â Â Â  Organizational meeting; oath; officers; meetings

552.223Â Â Â Â  Duties of district board

POWERS OF DISTRICT

552.305Â Â Â Â  Powers of districts generally

552.310Â Â Â Â  Condemnation

552.315Â Â Â Â  Right to enter and survey land

552.320Â Â Â Â  Operation of water works and sale of water; conditions

552.325Â Â Â Â  Water charges; use of revenues; collection and enforcement

552.330Â Â Â Â  Water user regulations; enforcement; notice

552.345Â Â Â Â  User regulations; fees for use of facilities

552.350Â Â Â Â  Cooperation with the United States; water quality supervision subject to state authority

552.403Â Â Â Â  Watershed improvement plans; cooperation with Water Resources Commission

552.408Â Â Â Â  District projects; engineering plans

552.413Â Â Â Â  Engineering plans prepared by other agencies

552.418Â Â Â Â  Notice of engineering plan; hearing; objections of landowners; approval or disapproval of plan

552.423Â Â Â Â  Advertising for bids on construction contract

552.428Â Â Â Â  Letting construction contract; contractorÂs bond or letter of credit

552.433Â Â Â Â  Chief engineer of district to superintend work

552.438Â Â Â Â  Construction on public land or right of way, or along watercourse

DISTRICT FINANCES

552.603Â Â Â Â  Financing construction, operation or maintenance of district works

552.608Â Â Â Â  Assessment of cost of works against benefited land; hearing on proposed assessment

552.613Â Â Â Â  Improvement bonds

552.618Â Â Â Â  Effect of irrigation contract

552.623Â Â Â Â  Ad valorem tax levy, collection, enforcement

552.624Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

552.625Â Â Â Â  Maximum rate of tax levy; procedure to change rate

552.630Â Â Â Â  Service and user charges

552.635Â Â Â Â  Levy to establish revolving fund; use of fund

552.645Â Â Â Â  General obligation bonds

552.655Â Â Â Â  Refunding bonds

552.660Â Â Â Â  Advertisement and sale of bonds

552.670Â Â Â Â  Loan contracts with state or federal agencies

MISCELLANEOUS

552.710Â Â Â Â  Subdistrict procedure; authority

552.720Â Â Â Â  Dissolution of irrigation, drainage or water control district and transfer of assets and liabilities to water improvement district

552.740Â Â Â Â  Notice requirements

552.750Â Â Â Â  Election laws applicable

BOUNDARY CHANGES

552.810Â Â Â Â  Procedure for inclusion or exclusion of land in district

552.830Â Â Â Â  Date of election on dissolution of district

PENALTIES

552.992Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  552.005 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  552.010 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  552.013 Definitions. As used in this chapter, except when the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty boardÂ means the county court or the board of county commissioners of a county.

Â Â Â Â Â  (2) ÂDistrictÂ means a water improvement district proposed or created under this chapter.

Â Â Â Â Â  (3) ÂDistrict boardÂ means the board of directors of a district.

Â Â Â Â Â  (4) ÂEngineering planÂ means the plans and specifications for the works to be constructed including:

Â Â Â Â Â  (a) Maps, profiles, plans and other data necessary to show the location and character of the work, and the property benefited, taken or damaged;

Â Â Â Â Â  (b) All rights of way or other property which may be required for the construction of the works; and

Â Â Â Â Â  (c) Estimates of the cost of the works and of the benefits and damages which will accrue to each tract of land upon the construction of the works.

Â Â Â Â Â  (5) ÂFiled for recordÂ means to file a document for recording with the county clerk of each county in which the lands within a district are located.

Â Â Â Â Â  (6) ÂLandÂ or Âtract of landÂ means real property, together with improvements thereon, within a district.

Â Â Â Â Â  (7) ÂLandowner,Â Âowner,Â Âowner of landÂ and Âowner in feeÂ are synonymous and mean a person owning a tract of land situated within a district. The vendee named in a bona fide contract of sale of a tract of land situated within a district shall be considered a landowner to the exclusion of the vendor. When two or more persons own a tract of land as tenants in common or by the entirety, each person shall be regarded as a landowner.

Â Â Â Â Â  (8) ÂReal market valueÂ means real market value computed in accordance with ORS 308.207.

Â Â Â Â Â  (9) ÂWorksÂ means dams, storage reservoirs, canals, ditches, dikes, levees, revetments, and all other structures, facilities, improvements and property necessary or convenient for draining land, controlling flood or surface waters, or supplying water for irrigation, domestic supply or other purposes. [1969 c.606 Â§2; 1983 c.83 Â§100; 1991 c.459 Â§428]

Â Â Â Â Â  552.015 [Amended by 1955 c.707 Â§71; renumbered 552.025]

Â Â Â Â Â  552.020 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.025 [Formerly 552.015; repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.105 [Repealed by 1969 c.168 Â§1]

ORGANIZATION OF DISTRICT

Â Â Â Â Â  552.108 Creation of water improvement district; purposes; limitation. (1) A water improvement district may be created as provided by this chapter for the purpose of acquiring, purchasing, constructing, improving, operating and maintaining drainage, irrigation, and flood and surface water control works in order to prevent damage and destruction of life and property by floods, to improve the agricultural and other uses of lands and waters, to improve the public health, welfare and safety, to provide domestic or municipal and industrial water supply, to provide water-related recreation and for the purpose of enhancing water pollution control, water quality, and fish and wildlife resources.

Â Â Â Â Â  (2) Nothing in this chapter grants to a district the power to generate, distribute, transmit or sell electricity or to sell water or falling water to any person to generate electricity. [1969 c.606 Â§3; 1987 c.185 Â§2]

Â Â Â Â Â  552.110 [Amended by 1955 c.707 Â§72; repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.113 Water rights protected; minimum acreage requirement; withdrawal procedure for city or other special districts. (1) This chapter shall not be construed to affect, amend or repeal any other law of Oregon or to affect or impair the vested rights of any person or public body as defined in ORS 174.109 to the use of water or rights in the use of water.

Â Â Â Â Â  (2) A water improvement district formed under this chapter shall include not less than 1,000 acres of land. Lands located within the boundaries of a city, domestic water supply corporation, irrigation district, drainage district or other similar special district providing water for use or water control may be included within the boundaries of a water improvement district without the consent of the city or other district.

Â Â Â Â Â  (3)(a) If any part of a city or other special district is included within the boundaries described in a petition for creation of a district or for annexation of territory to a district, within three days after the petition is filed, the petitioners shall notify the city or other district of the filing of the petition.

Â Â Â Â Â  (b) The city or other district may withdraw the territory within its boundaries from the proposed water improvement district or annexation by describing the area within the city or other district in a resolution and filing the resolution with the county board within 90 days after the filing of the petition. If a withdrawal is so filed, the area within the city or other district shall not be included within the proposal. [1969 c.606 Â§16; 2003 c.802 Â§135]

Â Â Â Â Â  552.115 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.118 Petition contents. In addition to other matters the petition for formation of a district shall include:

Â Â Â Â Â  (1) An estimate of the acreage of land within the district and an estimate of the acreage within each county if the district is located in more than one county; and

Â Â Â Â Â  (2) The maximum rate of any ad valorem tax, if any, that may be levied by the district as permitted by ORS 552.625. [1969 c.606 Â§4; 1971 c.727 Â§164; 1991 c.459 Â§428a]

Â Â Â Â Â  552.120 [Amended by 1955 c.707 Â§73; repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.123 [1969 c.606 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.125 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.128 [1969 c.606 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.130 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  552.133 Election on formation. If an election is called on the question of formation, it shall be held on a date specified in ORS 255.345. An order creating a district shall include the maximum rate of any ad valorem tax levy for the district. [1969 c.606 Â§7; 1971 c.727 Â§165; 1983 c.350 Â§299]

Â Â Â Â Â  552.135 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.138 Status of final order; time for protest. (1) No final order creating a district shall be set aside, or annulled upon appeal or review, on account of any defect or irregularity in the petition asking for organization of the district, or notice of hearings thereon, which does not materially affect the substantial rights of an interested party.

Â Â Â Â Â  (2) No proceeding may be maintained contesting the validity of the creation of a district unless instituted within 90 days after the entry of the final order of the county board. [1969 c.606 Â§8]

Â Â Â Â Â  552.140 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.143 Proceedings to test validity of order or act of district board. (1) In addition to the proceeding a district is authorized to bring under ORS 33.710 and 33.720, any landowner or elector of a district may bring a like proceeding in the circuit court of the county where the lands within the district, or the greater portion thereof, are situated, to determine the validity of any order or the performance of any act mentioned in ORS 33.710, for which a contest is by that section provided. In such a proceeding the district board shall be made parties defendant.

Â Â Â Â Â  (2) Service of summons shall be made on the members of the board personally if within the county where the district, or any part thereof, is situated. As to any directors not within the county, service may be had by publication of summons for a like time, and in like manner, as is provided by ORS 33.720. Jurisdiction shall be complete within 10 days after the date of completing publication of notice.

Â Â Â Â Â  (3) The proceeding shall be tried and determined in the same manner as proceedings brought by the district. [1969 c.606 Â§9]

Â Â Â Â Â  552.145 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.150 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.155 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.160 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.165 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.170 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.175 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.180 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.185 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.205 [Repealed by 1969 c.168 Â§1]

BOARD OF DIRECTORS

Â Â Â Â Â  552.208 Election of first board of directors; number; qualifications; terms; change of number of directors. (1) Electors of a district shall elect a board of directors whose number shall be fixed at five, seven or nine by the county board at the proceedings on formation. Directors shall be owners of land within the district. The directors need not reside within the district.

Â Â Â Â Â  (2) Each director shall be elected for a term of four years except the directors elected on creation of the district. The directors first elected shall determine their terms by lot as follows:

Â Â Â Â Â  (a) If there are nine directors, the terms of four shall expire June 30 next following the first regular district election and the terms of five shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (b) If there are seven directors, the terms of three shall expire June 30 next following the first regular district election and the terms of four shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (c) If there are five directors, the terms of two shall expire June 30 next following the first regular district election and the terms of three shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) The board of directors shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The board or 10 or more landowners may petition the county board to change the number of directors on the district board. If the county board acts favorably on the petition, it shall enter an order which designates the terms of office of the five, seven or nine directors in general accordance with this section so that the number remaining on the district board will be divided into two equal or approximately equal groups as to terms. The change in the number of board members shall take place on July 1 next following the order. [1969 c.606 Â§17; 1971 c.23 Â§9; 1971 c.727 Â§166; 1973 c.796 Â§69; 1975 c.647 Â§45; 1983 c.350 Â§300]

Â Â Â Â Â  552.210 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.213 [1969 c.606 Â§18; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  552.215 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.218 Organizational meeting; oath; officers; meetings. (1) As soon as possible after an election of directors, the directors shall meet for the purpose of qualifying all persons elected as directors and for the purpose of electing officers of the district. Each director shall qualify by subscribing to an oath of office.

Â Â Â Â Â  (2) The directors shall elect from their number a chairperson and vice chairperson and shall appoint a secretary-treasurer. The officers shall have the authority and duties given to them by the board.

Â Â Â Â Â  (3) The board shall hold meetings as may be necessary or convenient. [1969 c.606 Â§19; 1971 c.403 Â§11; 1987 c.185 Â§3]

Â Â Â Â Â  552.220 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.223 Duties of district board. A district board shall:

Â Â Â Â Â  (1) Manage and conduct the affairs of the district.

Â Â Â Â Â  (2) Employ and appoint agents and employees, prescribe their duties and fix their compensation.

Â Â Â Â Â  (3) Establish reasonable rules and regulations for the administration of the affairs of the district.

Â Â Â Â Â  (4) Withhold deliveries of water to lands upon which there are delinquent assessments or charges.

Â Â Â Â Â  (5) Establish and maintain funds and accounts for the funds of the district and of any subdistrict.

Â Â Â Â Â  (6) Obtain an annual audit of the books of the district.

Â Â Â Â Â  (7) Fix the location of the principal office of the district at some convenient place within or without the district.

Â Â Â Â Â  (8) Keep a record of all of the proceedings of the district board.

Â Â Â Â Â  (9) Furnish a record book to the county clerk of each county in which lands within the district are located, in which shall be recorded all contracts executed under ORS 552.618 and 552.670, all orders levying assessments and creating subdistricts, and other documents required by law to be recorded. [1969 c.606 Â§20; 1971 c.23 Â§10]

Â Â Â Â Â  552.225 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.228 [1969 c.606 Â§27; repealed by 1971 c.268 Â§24]

Â Â Â Â Â  552.230 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.235 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.240 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.245 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.250 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.255 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.260 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.265 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.270 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.275 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.280 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.285 [Repealed by 1969 c.168 Â§1]

POWERS OF DISTRICT

Â Â Â Â Â  552.305 Powers of districts generally. A water improvement district has full power to carry out the objects of its creation and to that end may:

Â Â Â Â Â  (1) Have and use a seal.

Â Â Â Â Â  (2) Have perpetual succession.

Â Â Â Â Â  (3) Sue and be sued in its own name.

Â Â Â Â Â  (4) Acquire by condemnation, purchase, devise, gift or voluntary grant real and personal property or any interest therein, located inside or outside of the boundaries of the district, and take, hold, possess and dispose of real and personal property purchased from, or donated by, the United States, or any state, territory, public body as defined in ORS 174.109 or person for the purpose of aiding in the objects of the district.

Â Â Â Â Â  (5) Enter into intergovernmental agreements under ORS chapter 190 for the construction, preservation, improvement, operation or maintenance of any works.

Â Â Â Â Â  (6) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all works necessary or desirable under any engineering plan adopted by the district.

Â Â Â Â Â  (7) Enter into contracts and employ agents, engineers and attorneys.

Â Â Â Â Â  (8) Appropriate and acquire water and water rights and sell, lease and deliver water for irrigation and other purposes both inside and outside the district.

Â Â Â Â Â  (9) Do such other acts or things as may be necessary for the proper exercise of the powers granted to make the greatest beneficial use of the waters of the district. [1969 c.606 Â§14; 2003 c.802 Â§136]

Â Â Â Â Â  552.310 Condemnation. The right to condemn property, pursuant to ORS 552.305 (4), shall include property already devoted to public use, including city, state and county property, which is less necessary than the use for which it is required by the district. In the acquisition of property or rights by condemnation, the board shall proceed in the name of the district under the provisions of the laws of Oregon. However, the right of condemnation may not be exercised against any water right; against land or other property owned by a city supplying domestic water; a public utility as defined by ORS 757.005; against a telecommunications carrier as defined in ORS 133.721; against lands of a domestic water supply district organized under ORS chapter 264, an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a diking district organized under ORS chapter 551 or a corporation for the use and control of water organized under ORS chapter 554; or against property of the State of Oregon for highway purposes. [1969 c.606 Â§23; 1983 c.740 Â§216; 1987 c.447 Â§109; 1999 c.1093 Â§18]

Â Â Â Â Â  552.315 Right to enter and survey land. The district board, its officers, agents or employees shall have the right to enter upon any land in the manner provided by ORS 35.220 to make surveys for the purposes of the district. [1969 c.606 Â§15; 2003 c.477 Â§9]

Â Â Â Â Â  552.320 Operation of water works and sale of water; conditions. A water improvement district may:

Â Â Â Â Â  (1) Acquire, construct, reconstruct, equip, own, maintain, operate, sell, lease and dispose of domestic, industrial and municipal water works or systems and property and all appurtenances incident thereto.

Â Â Â Â Â  (2) Furnish water for domestic, industrial and municipal uses to premises and inhabitants within the district, and in connection therewith, may supply, furnish and sell any surplus water storage or carrying capacity over and above the domestic, industrial and municipal needs of its inhabitants to persons or public bodies as defined in ORS 174.109, either within or without the district. However:

Â Â Â Â Â  (a) A district shall not sell, offer to sell, lease or deliver water within a city that is receiving water for any purpose from a public utility as defined by ORS 757.005; and

Â Â Â Â Â  (b) The power to furnish water for domestic, industrial and municipal uses under this section shall not be exercised in such a manner as to impair the service of the district in furnishing water for its inhabitants. [1969 c.606 Â§21; 2003 c.802 Â§137]

Â Â Â Â Â  552.325 Water charges; use of revenues; collection and enforcement. (1) The district board shall fix charges for water furnished for domestic, industrial and municipal purposes so that the water system is self-sustaining. All indebtedness incurred in the acquisition, construction, maintenance, operation and disposition of the system shall be paid from the revenue collected and from the proceeds of the disposition of the whole or any part of the water system. The district board may establish rates or charges to be paid by each person whose premises are served. The rates or charges may be fixed and classified according to the type of use and according to the amount of water used, and according to whether the property serviced lies within or without the boundaries of the district.

Â Â Â Â Â  (2) The district shall establish and maintain separate accounts covering the acquisition, construction, reconstruction, maintenance, operation and disposition of the domestic, industrial and municipal water system.

Â Â Â Â Â  (3) The district board may contract with any other district or with a city to collect water charges for the district within the other district or city and the district may pay a reasonable charge for such services.

Â Â Â Â Â  (4) Water charges may also be collected and enforced as provided by ORS 454.225. [1969 c.606 Â§22; 1983 c.740 Â§216a]

Â Â Â Â Â  552.330 Water user regulations; enforcement; notice. A district may adopt and promulgate regulations concerning the use of water of the district. The district board may refuse to supply any building, place or premises with water when the user fails after five daysÂ written notice to comply with the regulations of the district. The written notice shall be by first-class mail or shall be posted in some conspicuous place on the building, place or premises to which the supply of water may be shut off. When the notice is mailed, it shall be considered given when it is deposited in the United States Post Office properly addressed with postage prepaid. [1969 c.606 Â§26; 1991 c.250 Â§2]

Â Â Â Â Â  552.340 [1969 c.606 Â§28; repealed by 1987 c.185 Â§7]

Â Â Â Â Â  552.345 User regulations; fees for use of facilities. A district shall have power:

Â Â Â Â Â  (1) To make and enforce regulations governing the conduct of the users of the recreational facilities of the district.

Â Â Â Â Â  (2) To prohibit any person violating any regulation from thereafter using the facilities of the district for such period as the board may determine.

Â Â Â Â Â  (3) To establish and collect reasonable charges for the use of the facilities of the district and issue appropriate evidence of the payment of such charges. [1969 c.606 Â§29(1)]

Â Â Â Â Â  552.350 Cooperation with the United States; water quality supervision subject to state authority. (1) A district has the power:

Â Â Â Â Â  (a) To cooperate with the United States in the manner provided by Congress for flood control, reclamation, conservation and allied purposes, such as recreation, in protecting the inhabitants, the land and other property within the district from the effects of a surplus or a deficiency of water when the cooperation of the district is beneficial to the public health, welfare, safety and utility.

Â Â Â Â Â  (b) To have general control and supervision over bodies of water which are owned or maintained, or which have been improved, by the district, insofar as the quality of water may affect the public health, welfare, safety and utility of the bodies of water.

Â Â Â Â Â  (2) In carrying out the authority granted by subsection (1)(b) of this section, the district may prevent any person including any elected or appointed officer, employee or person under the control of a city, county or district, from depositing directly or indirectly in any such bodies of water, any rubbish, filth or poisonous or deleterious substance liable to affect the health of persons, fish or livestock. However, the authority granted by this subsection shall not be exercised unless the Environmental Quality Commission, after study and determination of a specific request of the district, certifies to the district that the quality of a body of water under the jurisdiction of the district is injurious to the health of persons, fish or livestock. [1969 c.606 Â§30]

Â Â Â Â Â  552.403 Watershed improvement plans; cooperation with Water Resources Commission. (1) A district shall, within a reasonable time after formation, prepare broad, general plans of watershed improvement. The plan may be prepared in cooperation with the Water Resources Commission and shall conform to the state water resources policy declared by ORS 536.220.

Â Â Â Â Â  (2) The plan also shall show existing and proposed works of the district and of other public and private agencies relating to water use and control. It shall demonstrate a basis for the coordination and planning of future works of the district, governmental agencies and private interests to assure the maximum beneficial use and conservation of the water resources of the district. The projects and improvement plans shall be based on the inventory of water, needs of the district related to natural resources, and plans and programs, if any, developed by the Water Resources Commission. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

Â Â Â Â Â  (3) After approval by the district board, the plan of the district including the plan for financing any existing or proposed works may be submitted to the Water Resources Commission for recommendations.

Â Â Â Â Â  (4) The district board shall make revisions found necessary for the proper control, utilization, conservation, development and improvement of the water resources of the district, and for the protection and enhancement of the quality of such water resources. [1969 c.606 Â§31]

Â Â Â Â Â  552.405 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.408 District projects; engineering plans. Construction of district works may be undertaken on motion of the district board or when landowners of the district request the district board to do so. Upon initiation of a construction project, the district board shall obtain engineering plans for the project. [1969 c.606 Â§33; 1987 c.185 Â§4; 1989 c.182 Â§45]

Â Â Â Â Â  552.410 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.413 Engineering plans prepared by other agencies. In lieu of obtaining engineering plans as provided by ORS 552.408, the district board may adopt as an engineering plan, any plans meeting the requirements of this chapter made by an agency of the federal government or the state, or proposed as project work plans by a soil and water conservation district in which lands within the water improvement district are located. [1969 c.606 Â§34; 1989 c.182 Â§46]

Â Â Â Â Â  552.415 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.418 Notice of engineering plan; hearing; objections of landowners; approval or disapproval of plan. (1) Upon completion or adoption of the engineering plan, the district board shall cause notice to be given to the landowners that the plan, including the general report, may be inspected at the district office. The notice may be given by mail or by publication as the board determines.

Â Â Â Â Â  (2) The notice shall fix a time and place for a hearing before the district board of all objections to the plan. The hearing shall be held not less than 20 nor more than 30 days after the date of mailing, or the date of the last publication, of the notice. At the hearing the board may make changes in the plan as necessary in the light of objections or suggestions made by persons appearing at the hearing. After the hearing the board shall approve the plan as proposed, corrected or changed, by adopting an order of approval. However, if the owners of more than 50 percent of the acreage within the district, within 30 days after the date of the order approving the plan, file written objections to the order with the secretary of the district, no further action shall be taken under the order and the plan shall be considered disapproved by the district board and rejected by the landowners. When an engineering plan is rejected by the landowners, the board may obtain a new engineering plan and present it to the landowners as provided by this section. [1969 c.606 Â§35; 1989 c.182 Â§47]

Â Â Â Â Â  552.420 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.423 Advertising for bids on construction contract. After the approval of the engineering plan as provided by ORS 552.418 and before beginning the construction of any works, the district board shall give notice, by publication and otherwise, as it may consider advisable, calling for bids for the construction of such works, or any portion thereof. [1969 c.606 Â§36; 1989 c.182 Â§48]

Â Â Â Â Â  552.425 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.428 Letting construction contract; contractorÂs bond or letter of credit. After advertising for bids, the board shall let a contract for construction of the whole or any part of the project to the lowest responsible bidder; or the board may reject any or all bids and readvertise; or it may construct the project under its own superintendence. Good and sufficient bond, or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 running in favor of the district, shall be required of each contractor, conditioned that the contractor will well and truly comply with all the provisions of the contract and perform all work in accordance with the terms thereof. [1969 c.606 Â§37; 1991 c.331 Â§81; 1997 c.631 Â§491]

Â Â Â Â Â  552.433 Chief engineer of district to superintend work. If the district has a chief engineer, the chief engineer shall be superintendent of all the works and improvements and shall, whenever required, and at least once each year, make a full report to the district board of all work done and improvements. The chief engineer shall make such suggestions and recommendations to the board as the chief engineer considers proper. [1969 c.606 Â§38]

Â Â Â Â Â  552.438 Construction on public land or right of way, or along watercourse. (1) A district may construct works across or along any street or public highway, or over any lands which are property of this state, or any subdivision thereof. A district may construct its work across and along any stream of water or watercourse.

Â Â Â Â Â  (2) Any works across or along any highway, road or street shall be constructed only with the permission of the Department of Transportation, the county board or the city governing body having jurisdiction of the highway, road or street. The district shall restore any highway, road or street to its former state as near as may be and shall not use the right of way in a manner unnecessarily to impair its usefulness. [1969 c.606 Â§39]

Â Â Â Â Â  552.505 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.510 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.515 [Repealed by 1969 c.168 Â§1]

DISTRICT FINANCES

Â Â Â Â Â  552.603 Financing construction, operation or maintenance of district works. The district board may, in accordance with the order approving an engineering plan adopted under ORS 552.418, finance the construction, operation or maintenance of district works by:

Â Â Â Â Â  (1) Use of the revolving fund established under ORS 552.635.

Â Â Â Â Â  (2) Assessments under ORS 552.608 and 552.613 against the benefited property in the district with or without issuance of improvement bonds or warrants.

Â Â Â Â Â  (3) Service charges and user fees collected under ORS 552.618 or 552.630 from those who are served by or use the services, works and facilities of the district.

Â Â Â Â Â  (4) Levy of ad valorem taxes under ORS 552.623 and 552.625.

Â Â Â Â Â  (5) Sale of bonds under ORS 552.645 to 552.660.

Â Â Â Â Â  (6) Any combination of the provisions of subsections (1) to (5) of this section. [1969 c.606 Â§40]

Â Â Â Â Â  552.605 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.608 Assessment of cost of works against benefited land; hearing on proposed assessment. (1) All or part of the cost of building, constructing, purchasing, operating, maintaining and improving the district works described in an engineering plan adopted under ORS 552.408 or 552.413 may be assessed against the lands to be benefited by the works. The district board shall determine the portion of the cost, if any, that is to be paid from the general funds of the district and the portion that is to be paid by the lands benefited.

Â Â Â Â Â  (2) Assessments shall be apportioned by the district board in accordance with the special and peculiar benefit to be received from the district works by each lot or parcel of land. Where parcels of land, or portions thereof, in the district are undeveloped, the district board may, in its discretion, defer assessing or imposing all or any portion of such assessments on such parcels until such parcels are connected with or receiving services from the district works.

Â Â Â Â Â  (3) The district board shall afford an opportunity for hearing of any individual objections or remonstrances to assessments under this section. If remonstrances or objections are received by the district board signed by more than 50 percent of the landowners representing more than 50 percent of the acreage within the proposed assessment district, the proposed improvement shall not be made. [1969 c.606 Â§41]

Â Â Â Â Â  552.610 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.613 Improvement bonds. If any portion of the cost of a district works is assessed against the property directly benefited, the district board may issue improvement bonds in the total amount of the valid applications it has received to pay assessments in installments as provided by ORS 223.205 and 223.210 to 223.295. [1969 c.606 Â§42; 1995 c.333 Â§19]

Â Â Â Â Â  552.615 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.618 Effect of irrigation contract. No tract of land shall be considered to be benefited by the construction, operation, maintenance or improvement of irrigation works unless the owner of such land enters into an irrigation contract with the district. The irrigation contract shall be in such form as shall be prescribed by the district. Upon being executed the contract may be filed for record and the recording of the contract shall constitute notice that such lands are subject to assessments thereafter levied in accordance with the contract. [1969 c.606 Â§24; 1991 c.459 Â§428b]

Â Â Â Â Â  552.620 [Amended by 1955 c.707 Â§74; repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.623 Ad valorem tax levy, collection, enforcement. (1) Subject to ORS 552.625, a district may assess, levy and collect taxes each year on the assessed value of all taxable property within the limits of the district. The proceeds of the tax shall be applied in carrying out the purposes of this chapter.

Â Â Â Â Â  (2) The district may annually also assess, levy and collect a tax without limitation upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of the bonds maturing within the year. The tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of bonds.

Â Â Â Â Â  (3) Any taxes needed shall be levied in each year and returned to the county officer, whose duty it is to extend the tax roll, by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) All taxes levied by a district shall become payable at the same time and be collected by the same officer who collects county taxes, and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property shall be subject to sale for nonpayment of taxes levied by a district in like manner and with like effect as in the case of county and state taxes. [1969 c.606 Â§43; 1981 c.804 Â§109]

Â Â Â Â Â  552.624 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§44]

Â Â Â Â Â  552.625 Maximum rate of tax levy; procedure to change rate. (1) Subject to subsection (2) of this section, a district shall not levy an ad valorem tax in any one year in excess of the maximum rate of levy authorized, which shall be stated in the petition for creation of the district, unless a change in the maximum rate is first approved by the electors. The rate of levy shall be stated in dollars and cents per thousand dollars of assessed value.

Â Â Â Â Â  (2) A maximum rate of levy fixed upon creation of the district may be increased or decreased by a majority of those voting on a proposed change at an election called for that purpose. An election on the question of a change shall be called by the district board upon a petition therefor signed by not less than 30 landowners. The question may be submitted to the electors on the motion of the board.

Â Â Â Â Â  (3) A maximum rate of levy fixed as provided by this section is in addition to and not in lieu of any other tax limit provided by law. However, all other tax limits are subordinate to the maximum rate fixed as provided by this section. Notwithstanding any other law, the district board shall not in any one year levy an ad valorem tax in excess of the rate, except when the tax is levied under ORS 552.623 (2) to pay principal and interest on district bonds outstanding.

Â Â Â Â Â  (4) A certified copy of the district board order declaring the results of an election approving a change in the maximum rate of levy under this section shall be filed for record. [1969 c.606 Â§44]

Â Â Â Â Â  552.630 Service and user charges. (1) For the purpose of paying the costs of operation and maintenance of district works constructed under this chapter, the district board may by ordinance:

Â Â Â Â Â  (a) Impose and collect service charges on the owners or occupants of property served by the works of the district.

Â Â Â Â Â  (b) Impose and collect user charges, fees and tolls for use of works, facilities and services of the district.

Â Â Â Â Â  (2) Service or user charges shall be based on the cost of operation, maintenance and administration of the works, facilities or service. [1969 c.606 Â§45; 1991 c.459 Â§428c]

Â Â Â Â Â  552.635 Levy to establish revolving fund; use of fund. For the purpose of establishing a revolving fund to provide money to finance the planning and construction of district works, a district board may levy an ad valorem tax of not to exceed in any one year three-twentieths of one percent (0.0015) of real market value of all taxable property within the district. The revenue derived from such taxes shall be credited to a revolving fund, and shall be disbursed by the district board and used only for the purpose for which levied. [1969 c.606 Â§46; 1991 c.459 Â§429]

Â Â Â Â Â  552.645 General obligation bonds. (1) For the purpose of carrying into effect any of the powers granted by this chapter, a district, when authorized at any properly called election held for the purpose, has the power to borrow money, and sell and dispose of general obligation bonds. Outstanding bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the district.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the district board in behalf of the district as authorized by the electors thereof. The bonds shall mature serially within not to exceed 50 years from issue date. However, for an indebtedness to the federal government or this state, the district may issue one or more bonds of the denominations agreed upon. Bonds shall bear interest at a rate payable semiannually as the board shall determine. The bonds shall be so conditioned that the district shall promise and agree therein to pay to the bearer at a place named therein, the principal sum, with interest at the rate named therein, payable semiannually, in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district shall have the power, by resolution of the district, which resolution shall constitute part of the contract with the holders of the bonds, to pledge all or any part of the net revenue of the district. The district board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [1969 c.606 Â§47; 1983 c.347 Â§30; 1991 c.459 Â§430]

Â Â Â Â Â  552.655 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the district board without submitting to the electors the question of authorizing the issuance of the bonds. [1969 c.606 Â§48]

Â Â Â Â Â  552.660 Advertisement and sale of bonds. All general obligation bonds, including refunding bonds, issued under ORS 552.645 to 552.660 shall be advertised and sold in the manner prescribed by ORS 287.014 to 287.022 for the sale of bonds of cities of this state. [1969 c.606 Â§49]

Â Â Â Â Â  552.670 Loan contracts with state or federal agencies. (1) If authorized by its electors, a district may enter a loan contract with a state or federal agency. The loan contract shall be in such form and shall contain such terms as may be agreed upon by the agency and the district. The district may agree to levy assessments against each tract of land benefited, to do all acts and things necessary therefor, to assign to the lending agency the assessments as security for the loan and to perform all such acts within such period of time as may be agreed to between the district and the state or federal lending agency.

Â Â Â Â Â  (2) If a state or federal lending agency pays over money to a district pursuant to the terms of a loan contract and the district fails, refuses or neglects to levy the assessments, to obtain or prepare a benefit roll, to assign the assessments or in any other manner not to perform as it agreed to under the loan contract, the state or federal lending agency shall have the right, at its election, to apply to the circuit court for the county in which is located the largest part of the lands within the district for a writ of mandamus, or any other order or writ, to require the district, its directors, officers and agents to do such acts and things as the district agreed to do under the terms of the loan contract. All costs, charges and expenses pertaining to the issuance and execution of any such writ or order shall be charged to and collected from the lands subject to the assessments in addition to such assessments.

Â Â Â Â Â  (3) Upon the execution of a loan contract, the district shall file for record a certificate which shall state the date of the loan contract, the maximum amount of the loan, the recording data pertaining to the recorded order creating the district, the term of the loan and the rate of interest. Such certificate shall give notice that all lands within the district determined to be benefited by the construction of the works referred to in the engineering plan will be subject to assessments thereafter to be levied. [1969 c.606 Â§25; 1991 c.459 Â§430a]

MISCELLANEOUS

Â Â Â Â Â  552.710 Subdistrict procedure; authority. (1) When a district has adopted a plan under ORS 552.403, subdistricts may be created as provided by this section.

Â Â Â Â Â  (2) Proceedings to create subdistricts, located totally or partially within or outside of a district, may be initiated by a petition of the landowners within the subdistrict. Except as otherwise provided by this section, the petition shall fulfill the same requirements concerning the subdistrict as a petition is, by ORS 552.118, required to fulfill concerning the creation of the main district. The petition shall be filed with the county board of the county where the greater portion of land within the boundaries of the subdistrict is located, and shall be accompanied by an undertaking as provided by ORS 552.118. Proceedings to create a subdistrict shall conform in all things to the provisions relating to the creation of a district. However, the owners of 50 percent or more of the total acreage within the proposed subdistrict shall be required to sign the petition for the creation of a subdistrict.

Â Â Â Â Â  (3) If the county board adopts an order creating a subdistrict, the clerk of the county board shall give notice of the order to the district board. The district board of the main district is the governing board of each subdistrict of the district. For the purpose of qualifying to be a member of a district board, under ORS 552.208 (1), ownership of land within a subdistrict, regardless of the location of the subdistrict, is considered ownership of land within the district. The territory within one subdistrict may be included within another subdistrict or subdistricts.

Â Â Â Â Â  (4) After the creation of a subdistrict, proceedings in reference to a subdistrict shall in all matters conform to the provisions of this chapter applicable to districts. In all matters affecting only a subdistrict, provisions of this chapter applicable to a district apply to the subdistrict as though it were an independent district.

Â Â Â Â Â  (5) The petition for creation of a subdistrict shall include a statement of the amount or quantity of water for which the subdistrict desires to acquire the perpetual use and the amount of money the subdistrict is willing to pay therefor. Prior to the entry of a judgment creating a subdistrict, the county board shall be furnished the verified consent of the district board to furnish such perpetual use of water for the purposes specified to the subdistrict at a price and upon the terms mentioned in the petition. [1969 c.606 Â§32; 2003 c.576 Â§519]

Â Â Â Â Â  552.720 Dissolution of irrigation, drainage or water control district and transfer of assets and liabilities to water improvement district. (1) Any district organized or operating under ORS chapter 545, 547 or 553 may dissolve and transfer its property and other assets and liabilities to a water improvement district which will undertake to furnish service to the inhabitants of the dissolving district.

Â Â Â Â Â  (2) Except as provided by this section, dissolution, liquidation and transfer proceedings shall be conducted as provided by ORS 198.920 to 198.955.

Â Â Â Â Â  (3) When a petition is filed or a resolution is adopted initiating dissolution proceedings, the governing board of the dissolving district and the district board of the water improvement district shall meet with each other to agree on a debt distribution plan to be voted upon as a part of the proposal. The debt distribution plan may provide for any distribution of indebtedness between the water improvement district and the dissolving district. If the boards do not agree on a debt distribution plan or if the area within the dissolving district remains liable under the plan for any portion of the indebtedness outstanding at the time of the dissolution and transfer, the district board of the water improvement district shall be ex officio board of the dissolved district for the purpose of levying taxes or collecting charges in such area until the bonded and other indebtedness of the dissolved district is paid.

Â Â Â Â Â  (4) The consent of all the known holders of valid indebtedness against the dissolving district shall be obtained or provision made in the debt distribution plan for the payment of the nonassenting holders. The area within the boundaries of the dissolving district shall not by reason of the dissolution and transfer be relieved from liabilities and indebtedness previously contracted by the dissolving district.

Â Â Â Â Â  (5) If the dissolution is approved at an election in accordance with the law applicable to the dissolving district, the governing body of the dissolving district shall convey to the water improvement district all assets of the dissolving district after paying and discharging the debts and obligations to, or procuring releases from the nonassenting holders, in accordance with the debt distribution plan. [1969 c.606 Â§13; 1971 c.727 Â§167; 1991 c.459 Â§430b]

Â Â Â Â Â  552.730 [1969 c.606 Â§11; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  552.740 Notice requirements. When notice is required by this chapter to be given by publication, the notice shall be published in a newspaper of general circulation in the district, or if there is no such newspaper, in a newspaper of general circulation in each county in which the district is located. Notice of a hearing to be held before the district board or the county board shall be published once each week for four consecutive weeks, making four publications, and the last publication shall be at least five days before the date set for the hearing. All other notices required to be published under this chapter shall be published once each week for two consecutive weeks, making two publications, and the last publication shall be at least five days before the date of the event for which the notice is given. This section does not apply to provision of notice for an election. [1969 c.606 Â§12; 1971 c.647 Â§119; 1983 c.350 Â§304]

Â Â Â Â Â  552.750 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of all district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§302]

BOUNDARY CHANGES

Â Â Â Â Â  552.810 Procedure for inclusion or exclusion of land in district. A petition for inclusion or exclusion of territory in a district may be filed without the approval of the district board indorsed on the petition. However, if the county board approves the petition and determines the boundaries, the district board shall call an election in the district for the purpose of submitting the proposal to the electors of the district. [1969 c.606 Â§10; 1971 c.727 Â§168; 1983 c.83 Â§101; 1983 c.350 Â§305]

Â Â Â Â Â  552.820 [1969 c.606 Â§50; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.825 [1969 c.606 Â§51; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.830 Date of election on dissolution of district. An election on dissolution may be held only on the same date as the regular district election. [1969 c.606 Â§52; 1971 c.727 Â§169; 1983 c.350 Â§306]

Â Â Â Â Â  552.835 [1969 c.606 Â§53; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.840 [1969 c.606 Â§54; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.845 [1969 c.606 Â§55; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.850 [1969 c.606 Â§56; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.855 [1969 c.606 Â§57; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  552.860 [1969 c.606 Â§58; repealed by 1971 c.727 Â§203]

PENALTIES

Â Â Â Â Â  552.990 [Repealed by 1969 c.168 Â§1]

Â Â Â Â Â  552.992 Penalties. Subject to ORS 153.022, violation of any regulation adopted under ORS 552.345 is a Class B violation. [1969 c.606 Â§29(2); 1987 c.185 Â§5; 1999 c.1051 Â§198]

_______________



Chapter 553

Chapter 553 Â Water Control Districts

2005 EDITION

WATER CONTROL DISTRICTS

WATER LAWS

GENERAL PROVISIONS

553.010Â Â Â Â  Definitions

ORGANIZATION AND POWERS OF DISTRICT

553.020Â Â Â Â  Creation of water control districts; purposes; limits

553.035Â Â Â Â  Election laws applicable

553.070Â Â Â Â  Change of boundaries; consent of contracting agency or vendor

553.090Â Â Â Â  Nature and powers of district

553.095Â Â Â Â  Entry upon land; notice

553.105Â Â Â Â  Districts created coterminous with 1969 districts and existing districts abolished

553.107Â Â Â Â  Status of districts created by ORS 553.105

553.110Â Â Â Â  Vested water rights protected; consent of other districts or owners of lands to inclusion in district or assessment

GOVERNING BODY

553.210Â Â Â Â  Election of directors; qualifications; terms; vacancies; change in number of directors

553.220Â Â Â Â  Organization meeting; officers; duties; meetings

553.230Â Â Â Â  Powers and duties of board

553.240Â Â Â Â  County court as governing body

553.250Â Â Â Â  Authority to acquire and dispose of water works; sale of water

553.270Â Â Â Â  Procedure on condemnation; property subject to and exempted from condemnation

553.280Â Â Â Â  Undertaking prior to entry as part of condemnation proceedings

553.290Â Â Â Â  Possession of land after commencement of proceedings

CONSTRUCTION OF WORKS IN SUBDISTRICTS; DETERMINATION OF BENEFITS

553.310Â Â Â Â  Petition for creation of subdistrict; change of subdistrict boundaries by inclusion of other district land

553.320Â Â Â Â  Engineering plan; notice of completion; inspection; hearing; changes in plan; approval; rejection upon objections of landowners

553.330Â Â Â Â  Cost of works assessed in proportion to benefits; lands in subdistrict to be charged

553.340Â Â Â Â  Determination of benefits; board of appraisers; exception

553.350Â Â Â Â  Assessment of benefits and damages by appraisers; benefits less than costs; recommendation to amend engineering plan; final report and certificate

553.360Â Â Â Â  Hearing on report of appraisers; exceptions; entry of order; appeal

553.370Â Â Â Â  Reappraisal after construction of works; when authorized

553.380Â Â Â Â  Reduction of benefits

ASSESSMENTS; CLAIMS; EQUALIZATION

553.510Â Â Â Â  Special assessments

553.520Â Â Â Â  Apportioning assessments; adjustment of benefits

553.530Â Â Â Â  Disposition of funds received

553.535Â Â Â Â  Collection of charges and assessments by resolution of board

553.540Â Â Â Â  Assessments to be levied by order of board; filing copy thereof; notice; lien; time for payment; interest

553.550Â Â Â Â  Loans; assignment of assessments as security for

553.560Â Â Â Â  Foreclosure of assessment; procedure; district may bid and purchase; deed; right of redemption

553.570Â Â Â Â  Withdrawal of land from foreclosure sale; payment of lien, taxes and proportion of costs

553.580Â Â Â Â  Payment of state and county taxes by district

553.585Â Â Â Â  Claims; presentation; payment

BONDS

553.610Â Â Â Â  Assessments or taxes upon bond issue

553.615Â Â Â Â  Assessments by order of board

553.620Â Â Â Â  Ad valorem tax in lieu of assessment

553.623Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

553.625Â Â Â Â  Levy and collection of tax authorized by ORS 553.620

553.630Â Â Â Â  Terms and conditions of bonds; bond register

553.635Â Â Â Â  Provisions in contracts and bonds to pay government construction charges

553.640Â Â Â Â  Sale of bonds; cancellation

553.643Â Â Â Â  Form and terms of bonds given for federal loan

553.645Â Â Â Â  Bonds and payments due government to be paid from annual taxes and assessments

553.650Â Â Â Â  Property liable for indebtedness of district

553.655Â Â Â Â  Bond elections in subdistricts

553.660Â Â Â Â  Tax or assessment as lien on property

553.665Â Â Â Â  Bond Fund; Bond and United States Contract Fund; Construction Fund; General Fund

553.670Â Â Â Â  Bonds issued with option to redeem; notice of redemption

CONTRACTS WITH OTHER GOVERNMENTAL UNITS FOR CONSTRUCTION OF WORKS

553.710Â Â Â Â  Contracts with other governmental agencies or units; levy of tax to meet obligations

553.720Â Â Â Â  Manner of collecting tax; budget; equalizing levy

553.730Â Â Â Â  Limitation on tax levy

553.740Â Â Â Â  Issuance of warrants

553.750Â Â Â Â  Loan contracts with state or federal agencies; obligation of district; recording certificates

553.760Â Â Â Â  When land benefited by irrigation project

APPEALS

553.815Â Â Â Â  Judicial review of tax or assessment

DISSOLUTION

553.850Â Â Â Â  Dissolution upon majority vote

GENERAL PROVISIONS

Â Â Â Â Â  553.010 Definitions. As used in this chapter, except where the context clearly indicates a different meaning:

Â Â Â Â Â  (1) ÂBoardÂ means the board of directors of a water control district created under the provisions of this chapter.

Â Â Â Â Â  (2) ÂDistrictÂ means a water control district created under this chapter.

Â Â Â Â Â  (3) ÂCourtÂ means the county court having jurisdiction over a water control district and includes the board of county commissioners.

Â Â Â Â Â  (4) ÂLandÂ or Âtract of landÂ means real property, together with improvements thereon, whether publicly or privately owned, within a district.

Â Â Â Â Â  (5) ÂLandowner,Â Âowner,Â Âowner of landÂ and Âowner in feeÂ are synonymous and mean a person, public body as defined in ORS 174.109, or the federal government or any agency thereof, owning a tract of land situated within a district, or within the boundaries of a proposed district. The vendee named in a bona fide contract of sale of a tract of land situated within a district shall be considered as a landowner to the exclusion of the vendor. Whenever two or more persons own a tract of land as tenants in common or by entirety, each such person shall be regarded as a landowner. The guardian, administrator or executor authorized to act as such of a person or estate owning land within a district shall be considered a landowner.

Â Â Â Â Â  (6) ÂWorksÂ means dams, storage reservoirs, canals, ditches, dikes, levees, revetments, and all other structures, facilities, improvements and property necessary or convenient for draining land, controlling flood or surface waters, or supplying lands with water for irrigation, domestic or other purposes.

Â Â Â Â Â  (7) ÂNotice by publicationÂ means the giving of notice by publication in a newspaper defined as a legal publication under the laws of Oregon in each county in which lands within a district are located. A notice of a hearing to be held before the board of a district or the court shall be published once each week for four consecutive weeks making four publications and the last publication of such notice shall be at least 10 days before the date set for the hearing. All other notices required to be published under the provisions of this chapter shall be published once each week for two consecutive weeks making two publications, and the last publication shall be at least five days before the date of the event for which the notice is given. This subsection does not apply to provision of notice for an election.

Â Â Â Â Â  (8) ÂEngineering planÂ means the plans and specifications for the works to be constructed or purchased within any subdistrict, including such maps, profiles, plans and other data as may be necessary to set forth the location, character of the work, the property benefited, taken or damaged, showing any and all rights of way or other property which may be required for the construction of any works, together with the estimates of the cost of the works and an estimate of the benefits and damages which will accrue to each tract of land within a subdistrict upon the construction or purchase of the works. A project work plan prepared for a subdistrict in cooperation with a soil and water conservation district may be adopted as the engineering plan, even though such project work plan is not the final construction plan, and does not give an estimate of the benefits and damages which will accrue to each tract.

Â Â Â Â Â  (9) ÂApportionÂ means to determine the proportionate share of any assessment which is to be borne by a tract of land subject to assessment or to determine the proportionate share of any charge which is to be borne by the owner or occupant of a tract of land. The determination shall be made by calculating the percentage ratio of the appraised benefits of a tract of land to the total appraised benefits accruing to all tracts of land, or owners and occupants thereof, subject to the assessment or charge and allocating to the tracts of land, or owners and occupants, the same percentage of the total sum of money to be raised by the assessment or charge.

Â Â Â Â Â  (10) ÂNew assessed valuationÂ means the assessed valuation of a tract of land as assessed by the county assessor for the county in which the land is located for the year in which an adjustment of benefits is made by a district.

Â Â Â Â Â  (11) ÂOriginal appraised benefitsÂ means the benefits determined to accrue to a tract of land by an appraisal.

Â Â Â Â Â  (12) ÂOriginal assessed valuationÂ means the assessed valuation of a tract of land as assessed by the county assessor for the county in which the land is located for the year in which the original benefits were determined.

Â Â Â Â Â  (13) ÂRecordÂ means to file a document for recording with the county clerk of each county in which the lands within a district or subdistrict are located. [Amended by 1961 c.186 Â§4; 1965 c.623 Â§1; 1969 c.691 Â§1; 1983 c.83 Â§102; 1983 c.350 Â§307; 1991 c.459 Â§430c; 2003 c.802 Â§138]

ORGANIZATION AND POWERS OF DISTRICT

Â Â Â Â Â  553.020 Creation of water control districts; purposes; limits. (1) Water control districts may be created as provided in this chapter for the purpose of acquiring, purchasing, constructing, improving, operating and maintaining drainage, irrigation, and flood and surface water control works in order to prevent damage and destruction of life and property by floods, to improve the agricultural and other uses of lands, and to improve the public health, welfare and safety.

Â Â Â Â Â  (2) A water control district, organized for one or more of the purposes provided by subsection (1) of this section, may also acquire, purchase, construct, improve, operate and maintain works and facilities for the secondary purposes of domestic, municipal and industrial water, recreation, wildlife, fish life and water quality enhancement. However, a water control district may not be created solely for one or more of the purposes provided by this subsection. [Amended by 1969 c.691 Â§2]

Â Â Â Â Â  553.030 [Amended by 1965 c.623 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.035 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors of the district board.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

Â Â Â Â Â  (3) A person may vote in a district election only if the person is an elector registered in the district. However, in any district in which there are no electors registered in the district and the property is used for business, industrial or farming purposes and is nonresidential in character, all owners of property located within the district may vote, and the authorized officer or representative of any corporation owning land in the district may vote for the corporation landowner. [1983 c.350 Â§311]

Â Â Â Â Â  553.040 [Amended by 1965 c.623 Â§2a; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.050 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.060 [Amended by 1965 c.623 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.065 [1965 c.623 Â§8a; 1969 c.691 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.070 Change of boundaries; consent of contracting agency or vendor. If any contract has been entered into between the district and the United States or the State of Oregon or any agency of either of them, or if the district has contracted to purchase any existing works and the purchase price has not been paid in full, no change shall be made in the boundaries of the district without the written consent of such contracting agency or the vendor of such existing works. [Amended by 1965 c.623 Â§4; 1971 c.727 Â§170]

Â Â Â Â Â  553.080 [Amended by 1959 c.71 Â§1; 1967 c.609 Â§12; 1969 c.691 Â§3a; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  553.090 Nature and powers of district. A water control district formed under the provisions of this chapter has full power to carry out the objects of its creation and to that end may:

Â Â Â Â Â  (1) Have and use a seal.

Â Â Â Â Â  (2) Have perpetual succession.

Â Â Â Â Â  (3) Sue and be sued in its own name.

Â Â Â Â Â  (4) Acquire by condemnation, purchase, devise, gift or voluntary grant real and personal property or any interest therein, located inside or outside of the boundaries of the district.

Â Â Â Â Â  (5) Enter into intergovernmental agreements under ORS chapter 190 for the construction, preservation, improvement, operation or maintenance of any works.

Â Â Â Â Â  (6) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all works and improvements necessary or desirable under any engineering plan adopted by the district.

Â Â Â Â Â  (7) Enter into contracts and employ agents, engineers and attorneys.

Â Â Â Â Â  (8) Appropriate and acquire water and water rights and sell, lease and deliver water for irrigation and other purposes both inside and outside the district.

Â Â Â Â Â  (9) Create special assessment districts, hereinafter referred to as subdistricts, for the purpose of levying assessments against lands benefited by works constructed by the district or ad valorem taxes on all taxable property within the subdistrict.

Â Â Â Â Â  (10) Levy assessments against lands benefited by works constructed by the district or, in lieu of all assessments provided for by ORS 553.510 (2), (3) and (4), levy ad valorem taxes on all taxable property within the subdistrict in order to provide funds for the construction, purchase, improvement, operation or maintenance of such works.

Â Â Â Â Â  (11) Borrow money and issue notes, bonds, and other indebtedness secured by mortgage liens, pledge of special assessments as provided in ORS 553.510, or pledge of other income or revenue of the district, or any combination thereof.

Â Â Â Â Â  (12) In addition to or in lieu of the levy of assessments against the lands of the district, impose and collect service charges upon the owners or occupants of the property served by the works of the district and impose and collect user charges, fees and tolls for use of the works, facilities and services of the district.

Â Â Â Â Â  (13) Do such other acts or things as may be necessary for the proper exercise of the powers herein granted. [Amended by 1965 c.623 Â§5; 1991 c.459 Â§430d; 2003 c.802 Â§139]

Â Â Â Â Â  553.095 Entry upon land; notice. The board of directors, its officers, agents or employees shall have the right to enter upon any land to make surveys for the purposes of the district, upon giving the owners of such land notice of any such surveys reasonably in advance thereof. [1965 c.623 Â§9]

Â Â Â Â Â  553.100 [Repealed by 1975 c.326 Â§5]

Â Â Â Â Â  553.105 Districts created coterminous with 1969 districts and existing districts abolished. (1) There hereby is created a water control district territorially coterminous with each water control district existing on June 16, 1969, if such district was at that time a valid district but for the fact that its electorate was restricted to property owners. In determining the boundaries of districts created by this subsection, full effect shall be given to annexations, withdrawals and consolidations effected by districts prior to June 16, 1969, under this chapter or other statutes authorizing or purporting to authorize such action.

Â Â Â Â Â  (2) Water control districts territorially coterminous with the districts created by subsection (1) of this section hereby are abolished.

Â Â Â Â Â  (3) Water control districts created by this section shall be governed by this chapter. [1969 c.691 Â§16]

Â Â Â Â Â  553.107 Status of districts created by ORS 553.105. Each water control district created by ORS 553.105 shall in all respects succeed to and replace the territorially coterminous water control district abolished by ORS 553.105. Without limiting the foregoing:

Â Â Â Â Â  (1) A successor district is:

Â Â Â Â Â  (a) The owner of the property of the succeeded district, including real property and funds on deposit with the county treasurer or banks.

Â Â Â Â Â  (b) Successor party to the contracts of the succeeded district.

Â Â Â Â Â  (c) Successor party to the court proceedings of the succeeded district.

Â Â Â Â Â  (d) Successor obligor on the indebtedness of the succeeded district.

Â Â Â Â Â  (2) The directors and officers of the succeeded district are the directors and officers of the successor district. Each director and officer shall hold office for a term equal to the term of office in the succeeded district. [1969 c.691 Â§17]

Â Â Â Â Â  553.110 Vested water rights protected; consent of other districts or owners of lands to inclusion in district or assessment. (1) This chapter shall not be construed to affect, amend or repeal any other law of Oregon or to affect or impair the vested rights of any person or public body as defined in ORS 174.109, to the use of water or rights in the use of water.

Â Â Â Â Â  (2) No lands located within the boundaries of any city, irrigation district or drainage district shall be included within the boundaries of a water control district without the consent of the city or district.

Â Â Â Â Â  (3) No lands publicly owned and no lands of any railroad, public utility or telecommunications utility shall be assessed without the consent of the owner thereof. [Amended by 1987 c.447 Â§133; 2003 c.802 Â§140]

GOVERNING BODY

Â Â Â Â Â  553.210 Election of directors; qualifications; terms; vacancies; change in number of directors. (1) The electors of a district shall elect a board of directors whose number shall be fixed at five, seven or nine by the county court during formation proceedings. Directors shall be owners of land within the district and subject to the current charges and assessments of the district. The directors need not reside within the district.

Â Â Â Â Â  (2) Each director shall be elected for a term of four years, commencing July 1, except the directors elected at the first election immediately following creation of the district. The directors first elected shall determine their terms by lot as follows:

Â Â Â Â Â  (a) If there are nine directors, the terms of four shall expire June 30 next following the first regular district election and the terms of five shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (b) If there are seven directors, the terms of three shall expire June 30 next following the first regular district election and the terms of four shall expire on June 30 next following the second regular district election.

Â Â Â Â Â  (c) If there are five directors, the terms of two shall expire June 30 next following the first regular district election and the terms of three shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) The board of directors shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The board of directors or 10 or more landowners may petition the county court to change the number of directors on the board of directors. If the court acts favorably on the petition, it shall enter an order which designates the terms of office of the five, seven or nine directors in general accordance with the provisions of this section so that the number remaining on the board will be divided into two equal or approximately equal groups as to terms. The change in the number of board members shall take place on July 1 next following the order. [Amended by 1961 c.186 Â§5; 1965 c.623 Â§6; 1969 c.669 Â§15; 1969 c.691 Â§Â§4,18; 1971 c.647 Â§120; 1971 c.727 Â§171; 1971 c.727 Â§198; 1973 c.796 Â§70; 1975 c.647 Â§46; 1983 c.350 Â§308; 2001 c.264 Â§1]

Â Â Â Â Â  553.220 Organization meeting; officers; duties; meetings. As soon as possible after an election of directors, the directors shall meet for the purpose of qualifying all persons elected as directors and for the purpose of electing officers of the district. Each director shall qualify by subscribing to an oath of office. The directors shall elect from their number a president and vice president and shall appoint a secretary-treasurer. Such officers shall have such authority and duties as may be given to them by the board. The board shall hold such meetings as may be necessary or convenient. [Amended by 1971 c.403 Â§12]

Â Â Â Â Â  553.230 Powers and duties of board. The board shall:

Â Â Â Â Â  (1) Manage and conduct the affairs of the district.

Â Â Â Â Â  (2) Adopt a seal.

Â Â Â Â Â  (3) Make and execute all necessary contracts.

Â Â Â Â Â  (4) Employ and appoint such agents, officers and employees as may be required, and prescribe their duties and fix their compensation.

Â Â Â Â Â  (5) Establish reasonable rules and regulations for the administration of the affairs of the district.

Â Â Â Â Â  (6) Withhold deliveries of water to lands upon which there are delinquent charges or assessments.

Â Â Â Â Â  (7) Impose charges or levy assessments for special benefits and apportion the same among the lands, or owners or occupants of the lands, within the district liable therefor as provided in this chapter.

Â Â Â Â Â  (8) Acquire water rights for the purposes of the district or subdistrict and the lands served thereby.

Â Â Â Â Â  (9) Establish and maintain funds and accounts for the funds of the district and of any subdistrict within the district.

Â Â Â Â Â  (10) Obtain an annual audit of the books of the district.

Â Â Â Â Â  (11) Fix the location of the principal office of the district at some convenient place within or without the district.

Â Â Â Â Â  (12) Keep a record of all of the proceedings of the board.

Â Â Â Â Â  (13) Furnish a record book to the county clerk of each county in which lands within the district are located, in which shall be recorded all contracts, orders levying assessments and creating subdistricts, and other documents required by law to be recorded.

Â Â Â Â Â  (14) Levy special assessments as provided in ORS 553.510 and set charges, fees and tolls for use of services and facilities made available by the district or subdistrict.

Â Â Â Â Â  (15) Issue notes, bonds and other evidence of indebtedness incurred in connection with the construction, acquisition, improvement, or operation and maintenance of works authorized by this chapter. [Amended by 1965 c.623 Â§7; 1969 c.345 Â§16; 1991 c.459 Â§430e]

Â Â Â Â Â  553.240 County court as governing body. (1) The county court may be established as the governing body of a water control district as provided by this section if the boundaries of the district are coterminous with the boundaries of the county.

Â Â Â Â Â  (2) At the election of the first governing body of a water control district, the electors of the district shall choose either the county court or a board of directors to be the governing body of the district. The electors of the district also shall vote for directors, who shall take office if the electors choose to have a board of directors as the governing body.

Â Â Â Â Â  (3) If a majority of the votes cast at the election favors the county court as the governing body of the district, all duties, functions and powers granted to a board of directors of a water control district are vested in the county court. The county court shall be the governing body of the water control district until the district is dissolved. [1957 c.606 Â§2; 1971 c.647 Â§121; 1971 c.727 Â§174; 1971 c.727 Â§199; 1983 c.350 Â§309]

Â Â Â Â Â  553.250 Authority to acquire and dispose of water works; sale of water. (1) Notwithstanding any other provisions of this chapter, any water control district, whenever it appears necessary, proper or beneficial to its inhabitants, may acquire, construct, reconstruct, equip, own, maintain, operate, sell, lease and dispose of domestic, industrial and municipal water works or systems and property and all appurtenances incident thereto.

Â Â Â Â Â  (2) Any such water control district may furnish water for domestic, industrial and municipal uses to premises and inhabitants within its district, and in connection therewith, may supply, furnish and sell any surplus water storage or carrying capacity over and above the domestic, industrial and municipal needs of its inhabitants to persons and other public bodies as defined in ORS 174.109, either within or without the district; provided, however, that the power to furnish water for domestic, industrial and municipal uses herein conferred will not be exercised in such a manner as to impair the service of the district in furnishing water for its inhabitants. [1963 c.363 Â§2; 2003 c.802 Â§141]

Â Â Â Â Â  553.260 [1963 c.363 Â§3; repealed by 1969 c.691 Â§13]

Â Â Â Â Â  553.270 Procedure on condemnation; property subject to and exempted from condemnation. The right to condemn property, given pursuant to ORS 553.090 (4) shall include property already devoted to public use, including state and county property, which is less necessary than the use for which it is required by the district. In the acquisition of property or rights by condemnation, the board shall proceed in the name of the district under the provisions of the laws of Oregon. However, the right of condemnation may not be exercised against the lands or water rights of an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a flood control district organized under ORS chapter 550, a diking district organized under ORS chapter 551, a water improvement district organized under ORS chapter 552, a corporation for the use and control of water organized under ORS chapter 554 or a domestic water supply district organized under ORS chapter 264, or against property of the State of Oregon used for highway purposes. [1965 c.623 Â§10; 1983 c.740 Â§217]

Â Â Â Â Â  553.280 Undertaking prior to entry as part of condemnation proceedings. Prior to any party, officer or agent of a water control district entering upon any land sought to be condemned, there shall be furnished to the landowner a sufficient undertaking, either by surety bond, personal bond, cash or other security, in an amount sufficient to indemnify the landowner for the value of the land sought to be condemned, together with all costs and attorney fees to which the landowner may be entitled. This undertaking shall be conditioned that the district seeking to condemn the land shall pay to the owner all damages, costs and attorney fees that the owner may suffer by reason of the entry, or which may be awarded to the owner by a jury upon a trial of the cause. [1965 c.623 Â§11]

Â Â Â Â Â  553.290 Possession of land after commencement of proceedings. At any time after the board of directors of a water control district has commenced proceedings to acquire title to any land necessary for rights of way, or for construction, alteration, repair or reservoir purposes, the district may enter into possession of such lands and begin such work as may be necessary to the development of the district. [1965 c.623 Â§12]

CONSTRUCTION OF WORKS IN SUBDISTRICTS; DETERMINATION OF BENEFITS

Â Â Â Â Â  553.310 Petition for creation of subdistrict; change of subdistrict boundaries by inclusion of other district land. (1) Whenever the owners of more than 50 percent of the acreage, exclusive of state and federally owned land, in a body of land located within a district desire to have the district undertake the construction or purchase of works and facilities for purposes as set forth in ORS 553.020 which will benefit their lands, they shall petition the board for the creation of a subdistrict. The petition shall state the boundaries proposed for the subdistrict; the name and address of each person signing the petition; a brief general statement as to the works the petitioners desire to have constructed or purchased; and a prayer asking that the lands described be organized as a subdistrict. The description of the boundaries of the proposed subdistrict shall be certified to as a complete and sufficient legal description by a qualified engineer or land surveyor and such certificate shall be filed with the board at the time the petition is filed. The petition shall be considered by the board at its next meeting, and if it meets with the approval of the board, the board shall adopt an order creating the subdistrict in which shall be described the boundaries of the subdistrict. A subdistrict may include all or any part of the lands within a district. A copy of the order shall be recorded in each county in which lands within the subdistrict are located.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a subdistrict created under provisions of this chapter can be formed in the formation proceedings if:

Â Â Â Â Â  (a) The petition for formation states the purposes for which the petitioners request formation of both the district and subdistrict;

Â Â Â Â Â  (b) The boundaries of both the district and subdistrict are coterminous;

Â Â Â Â Â  (c) The description of the boundaries of the proposed subdistrict are certified as to complete and sufficient legal description by a qualified engineer or surveyor; and

Â Â Â Â Â  (d) Owners of more than 50 percent of the acreage of the land in the proposed district and subdistrict sign the petition to form the water control district and subdistrict.

Â Â Â Â Â  (3) After the creation of a subdistrict as provided by this chapter, the boundaries thereof may be changed by the inclusion of lands outside of the subdistrict upon the petition of the owners of 50 percent of the lands desiring to be included in the subdistrict. The lands to be added to the subdistrict must be within the boundaries of the district. The petition shall state the boundaries of the lands to be included in the subdistrict, the reason for adding the lands to the subdistrict, the names and addresses of each person signing the petition and a prayer asking that the lands described by the petition be annexed to the subdistrict. The petition shall be filed with the board of directors. A certificate containing a description of the boundaries of the subdistrict after the proposed addition, certified to as a complete and sufficient legal description of the subdistrict after the proposed annexation by a certified engineer or land surveyor, shall be filed with the board at the time the petition is filed. The board of directors shall enter an order fixing a time and place for a hearing on the petition and shall either give notice by publication of the hearing or a notice by mail to all landowners within the boundaries of the lands proposed for inclusion in the subdistrict. At the hearing or at any time and place to which the hearing may be adjourned, the board shall determine what lands proposed to be included within the subdistrict will be benefited by inclusion in the subdistrict, and the new boundaries of the subdistrict shall be described by the order. [Amended by 1961 c.186 Â§6; 1969 c.691 Â§5; 1971 c.727 Â§172; 2001 c.258 Â§1]

Â Â Â Â Â  553.320 Engineering plan; notice of completion; inspection; hearing; changes in plan; approval; rejection upon objections of landowners. After the creation of a subdistrict, the board shall secure an engineering plan for the improvements requested in the petition for the creation of the subdistrict. The board may adopt as an engineering plan for a subdistrict any plans theretofore made by any department or agency of the federal government or the State of Oregon or a project work plan proposed for any soil and water conservation district in which lands within the subdistrict are located, or the board may employ a qualified engineer to make such engineering plan. Upon completion of the plan the board shall cause notice thereof to be given to the owners of the tracts of land within the subdistrict and shall permit the inspection of the plan at the office of the subdistrict by all landowners. The notice may be given by mail or by publication, as may be determined by the board. The notice shall fix a time and place for a hearing before the board of all objections to the plan, which hearing shall be held not less than 20 nor more than 30 days after the date of mailing or the date of the last publication of the notice. At the hearing the board shall make such changes in the engineering plan as it deems necessary in the light of any objections or suggestions made by any person appearing at the hearing. After the hearing, the board shall approve the plan as corrected or changed, by adopting an order of approval. However, if the owners of more than 50 percent of the lands within the subdistrict file written objections to the order approving the engineering plan with the secretary of the district within 15 days after the date of such order, no further action shall be taken under the order and the plan shall be considered to have been rejected by the landowners. Whenever an engineering plan for a subdistrict is so rejected by the landowners the board may obtain a new engineering plan and present it to the landowners in the manner above provided or the board may dissolve the subdistrict. [Amended by 1961 c.186 Â§7]

Â Â Â Â Â  553.330 Cost of works assessed in proportion to benefits; lands in subdistrict to be charged. The cost of building, constructing, purchasing, operating, maintaining and improving the works described in an engineering plan for a subdistrict shall be charged to the owners of the lands, or assessed against the lands, to be benefited by the works in proportion to the benefits to be received by each tract of land. Only the lands or owners within a subdistrict shall be liable for, charged with or in any manner assessed or taxed for the payment of judgments, claims, damages, costs, expenses, debts or other liabilities of or against a district that accrue from, arise out of or are incurred in the building, constructing, purchasing, operating, maintaining or improving the works of such subdistrict. [Amended by 1991 c.459 Â§430f]

Â Â Â Â Â  553.340 Determination of benefits; board of appraisers; exception. (1) The board, with such assistance as it deems necessary, shall prepare a benefit roll and determine the benefits that will accrue to each tract of land located within a subdistrict upon the construction of the works described in the engineering plan for the subdistrict. After such determination is made each landowner shall be given written notice thereof by registered mail or by certified mail with return receipt. If the landowner does not file written objections thereto within 30 days of the date the notice is mailed, the landowner shall be deemed to have consented to the allocation of benefits to the lands of the landowner. If a landowner files objections within 30 days, the determination of the benefits that will accrue to the lands of the landowner shall be referred to a board of appraisers. A board of three appraisers shall be appointed by the court, upon the petition of the board of directors, whenever one or more landowners within the subdistrict files an objection. Each of the appraisers shall, before assuming duties, take and subscribe to an oath that the appraiser will faithfully and impartially discharge duties as an appraiser and will make a true report of all work done by the appraiser. The court may, by order, remove any appraiser at any time and shall fill all vacancies on the board of appraisers or may appoint a new board as the case may require. The appraisers shall receive such compensation as the board of directors, with the approval of the court, determines, and shall be reimbursed for the expenses they incur in the exercise of their duties.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply if the benefits to be determined are set forth in an irrigation project contract which has been executed by the owner pursuant to ORS 553.760. [Amended by 1969 c.691 Â§6; 1991 c.249 Â§56]

Â Â Â Â Â  553.350 Assessment of benefits and damages by appraisers; benefits less than costs; recommendation to amend engineering plan; final report and certificate. (1) The appraisers shall assess the amount of benefits and the amount of damages, if any, that will accrue to each tract of land which they are directed by the board of directors to appraise, and shall determine the value of any lands to be acquired and used for rights of way and other purposes by the subdistrict. The appraisers shall determine the benefits to the lands themselves and to any buildings and other structures erected on such lands. The appraisers shall take into consideration the agricultural or other uses of such lands, the increase in value thereof upon the completion of the proposed works, and the increased income which will be derived from the lands upon the construction of the works. In making their appraisal, the appraisers shall give due consideration and credit to any works that have already been constructed and which benefit any tract of land they are appraising. The appraisers shall have no power to change the engineering plan.

Â Â Â Â Â  (2) Whenever it appears to the appraisers that the benefits to all the lands within the subdistrict will be less in value than the cost of the proposed works, the appraisers shall file a preliminary report of their work with the board of directors and recommend to the board that the engineering plan be amended so that the proposed works can be constructed at a cost less than the benefits to be derived therefrom. If the board obtains an amended engineering plan, the appraisers shall proceed with their work.

Â Â Â Â Â  (3) Upon completing their work, the appraisers shall file a final report with the court and certify that the appraisal has been completed and that there is nothing further for them to do in regard to the matter.

Â Â Â Â Â  553.360 Hearing on report of appraisers; exceptions; entry of order; appeal. (1) After the filing of the report of the appraisers, the court shall enter an order fixing the time and place for a hearing on the report and directing the secretary of the district to give notice of the hearing by publication. The notice shall contain a description of each tract of land appraised, together with the names of the owners, if known, and shall state that the appraisers appointed to assess the benefits and damages to the lands described and to appraise the cash value of the lands necessary to be taken for rights of way and other works within or without the limits of the subdistrict, have filed their report with the court and that the owner of each tract of land included therein is given notice that the owner may examine the report and file objections to the report or to any determination of benefits or damages on or before the date set for the hearing.

Â Â Â Â Â  (2) The district or any person owning or having any interest in the lands described, or the owner of any tract of land within the subdistrict for which the appraisals were made, may file exceptions to the report of the appraisers or to any determination of benefits or damages determined to accrue to lands upon the construction of the proposed works or to the determination of the cash value of the lands necessary to be taken for rights of way or other works.

Â Â Â Â Â  (3) The court shall hear all objections and make such amendments and modifications to the report of the appraisers as to the court may seem equitable. Upon the conclusion of the hearing the court shall enter its order in which shall be given the description of each tract of land appraised, the value of the benefits and damages which the court determines will accrue to each tract, and the value of lands necessary to be taken for rights of way and other works.

Â Â Â Â Â  (4) Any party interested may take an appeal from such order in the manner set forth in ORS 553.815. The order shall be filed in the office of the county clerk of the county in which the court is situated, and a certified copy of the order shall be filed with the county clerk of each other county in which lands within the subdistrict are located. [Amended by 1969 c.691 Â§7]

Â Â Â Â Â  553.370 Reappraisal after construction of works; when authorized. In the event that it is determined, after the construction of any works within a subdistrict, that any lands within the subdistrict are benefited and the benefits accruing to such lands were not determined by the board or by appraisal or the benefits determined by the board are less than the benefits actually accruing to the property, or in case any person makes use of or profits by the works within any subdistrict to a degree not compensated for in the original determination of benefits by the board or by appraisal, or in case the directors of the district find it necessary to take or damage any additional property, the directors shall petition the court for appointment of a board of appraisers to appraise or reassess the benefits accruing to any tract of land within the subdistrict or to appraise the damages to or value of any property taken. After the appraisers file their report, the court shall act thereon in the manner provided for the approval by the court of the original appraisal.

Â Â Â Â Â  553.380 Reduction of benefits. In the event that it is determined after the construction of any works within a subdistrict that the benefits received by any tract of land are materially less than the appraised benefits, the board may, upon the petition of any owner of a tract of land, hold a hearing on the question of whether the benefits should be reduced. The board shall give notice by mail 30 days prior to such hearing to all other owners of land within the subdistrict. After hearing evidence for and against the reduction of benefits assessed against the tract of land in question, the board shall make an order reducing the amount of assessed benefits or dismissing the petition.

ASSESSMENTS; CLAIMS; EQUALIZATION

Â Â Â Â Â  553.510 Special assessments. In order to raise the funds required by a district for the construction, purchase, operation, maintenance and improvement of works and facilities for purposes set forth in ORS 553.020 in any subdistrict, and in order to pay the general overhead and other expenses of a district which are not chargeable directly to any subdistrict, the lands benefited by any or all of such types of works and by the operation of the district shall be subject to special assessments of the following classes:

Â Â Â Â Â  (1) A preliminary assessment, which shall be levied for the purpose of defraying the expenses incurred by the district for organization of the district, for organization of subdistricts, and for defraying overhead costs and other expenses including purchases of rights of way, acquisition of land and payment of fees and services as may be incurred by the district prior to the time that construction assessments are levied or a tax is levied. A preliminary assessment shall be apportioned on the basis of the assessed valuation of property in the district. A preliminary assessment shall be not more than five-hundredths of one percent (0.0005) of the real market value of all taxable property within the district computed in accordance with ORS 308.207. No district shall levy a preliminary assessment for more than three years.

Â Â Â Â Â  (2) A construction assessment, which shall be levied for the purpose of defraying the cost of constructing or purchasing the works in each subdistrict. The construction assessment shall be levied as soon as the board is able to determine the probable cost of constructing or purchasing the works described in the engineering plan for a subdistrict or a construction assessment may be levied for the construction or purchase of works in accordance with any loan agreement with the government of the United States or the State of Oregon for money to be used in the construction or purchase of such works or in accordance with a purchase agreement entered into with the seller of such works. All construction assessments shall be paid in 10 equal annual installments and shall bear interest at a rate not to exceed six percent per annum until paid from the date the first installment of the assessment is due. Any landowner may make advance payments on the construction assessment levied against the lands of the landowner. The board may, in its discretion, decrease the amount of any annual installment and spread the payment of the construction assessment over a period longer than 10 years. Such decrease shall apply uniformly to all lands within the subdistrict. Whenever the board determines that the original construction assessment is not in an amount sufficient to pay the cost of constructing or purchasing the works described in the engineering plan for the subdistrict, the board shall assess a second construction assessment.

Â Â Â Â Â  (3) A maintenance and operation assessment, which shall be levied for the purpose of defraying the cost of maintaining and operating the works constructed within any subdistrict. On or before November 1 of each year the board shall determine the probable cost of maintaining and operating the works within each subdistrict during the ensuing calendar year.

Â Â Â Â Â  (4) An improvement assessment, which shall be levied for the purpose of defraying the cost of making improvements within a subdistrict. On or before November 1 of each year the board shall determine the probable cost of making any necessary improvements to any completed works within each subdistrict. No improvement assessment levied in any one year shall be greater in amount than one percent of all construction assessments levied against the same tract of land. In case of an emergency the board may, upon the approval of the owners of over half of the lands affected, levy, assess and collect a special improvement assessment. The board may, in its discretion, levy an improvement assessment within the limitations above provided in order to accumulate a fund to make improvements in future years. [Amended by 1959 c.605 Â§1; 1961 c.186 Â§8; 1965 c.623 Â§13; 1969 c.691 Â§8; 1991 c.459 Â§431]

Â Â Â Â Â  553.520 Apportioning assessments; adjustment of benefits. (1) After determining the sum of money to be raised by any assessment, except a preliminary assessment, the board shall apportion the same among the lands liable therefor. Benefits used as a basis for apportioning maintenance and operation assessments and improvement assessments, except assessments levied for the operation, maintenance and improvement of irrigation works, may be adjusted from year to year in such manner that the adjusted benefits are in the same proportion to the new assessed valuation of the tract of land as the original appraised benefits are in proportion to the original appraised benefits plus the original assessed valuation of such tract of land.

Â Â Â Â Â  (2) Adjusted benefits shall be made the basis for apportioning the maintenance and operation assessments and the improvement assessment, and shall not be used as a basis for apportioning construction assessments or preliminary assessments. Benefits determined to be accruing to lands upon the construction of irrigation works shall not be adjusted in any manner.

Â Â Â Â Â  553.530 Disposition of funds received. (1) All sums of money received by a district in payment of any assessment shall be kept in a separate fund for each subdistrict from which the assessment is collected. All funds remaining unexpended in any construction fund after the payment of all costs incurred for the construction of works in any subdistrict shall be paid into the improvement fund for such subdistrict, and any funds remaining on hand in any maintenance and operation fund for any year for any subdistrict shall likewise be paid into the improvement fund of that subdistrict.

Â Â Â Â Â  (2) The district shall maintain a general fund in which shall be kept all funds received by the district for paying the general overhead and other expenses of the district. The district shall pay into the general fund such portion of each of the special assessments levied against lands within subdistricts as is necessary to pay the general expenses and overhead of the district.

Â Â Â Â Â  553.535 Collection of charges and assessments by resolution of board. (1) In lieu of the provisions and methods contained in ORS 553.535 to 553.580, the board of directors of a district may provide by resolution for the billing and collection of the charges or assessments of the district in the manner provided under ORS 545.482 to 545.508 for irrigation districts.

Â Â Â Â Â  (2) A resolution adopted under this section may apply to any or all of the assessments provided for under ORS 553.510, including but not limited to all charges or assessments for operation and maintenance, repairs, bond or interest payments, payments due or to become due to the United States under any contract of the district with the United States or other expenses of the district.

Â Â Â Â Â  (3) Where in ORS 545.482, 545.484 and 545.508, the board or an officer of an irrigation district is referred to, the corresponding board or officer of a water control district shall perform the required actions. [1991 c.459 Â§431b]

Â Â Â Â Â  553.540 Assessments to be levied by order of board; filing copy thereof; notice; lien; time for payment; interest. (1) All assessments shall be levied by an order of the board. The order shall state the description of the land assessed, the name of the owner of the land as such name appears on the records of the district, or the records of the county assessor, the type and kind of assessment, the amount of the assessment due, and the due date. It shall not be necessary to issue a separate order for each tract of land in a subdistrict, and any number of tracts in the same subdistrict and the same county may be included in one order. A copy of the order levying an assessment, certified and acknowledged by the secretary of the district, shall be filed with the county clerk of the county in which the land is located. Upon being filed, the assessment shall constitute a lien against the land assessed, prior in time to any other liens, rights or interests in the tracts of land described except liens for taxes levied by the state or county.

Â Â Â Â Â  (2) Notice of all assessments levied by a district shall be given to the landowner by mail and shall be payable on the 30th day after such notice is mailed. All assessments paid after the due date shall be charged interest at the rate of not more than 12 percent per annum. All assessments shall be paid to the secretary-treasurer of the district and a receipt shall be issued therefor. From time to time the board shall order the satisfaction of the liens against lands on which assessments have been paid, and a copy of such order shall be filed with the county clerk of the county in which the lands are located. [Amended by 1961 c.186 Â§9; 1981 c.122 Â§1]

Â Â Â Â Â  553.550 Loans; assignment of assessments as security for. A district may borrow money and secure repayment of the same by the assignment of any assessments theretofore levied. Whenever a levied assessment is assigned to secure the repayment of any sum of money borrowed, the assessment shall be paid to the assignee thereof or the agent of the assignee.

Â Â Â Â Â  553.560 Foreclosure of assessment; procedure; district may bid and purchase; deed; right of redemption. (1) After the date fixed as the time when an assessment shall become due, the board, by resolution, shall direct that all delinquent assessments then unpaid, whether for operation and maintenance, improvement, construction, or other purposes, shall be foreclosed by the district. Such foreclosure shall follow the general procedures of a suit in equity and shall be filed in the circuit court of the county in which the land to be foreclosed is situated. If land in two or more counties is to be foreclosed, separate proceedings shall be commenced in each county as to the lands therein. The district may recover in such suit the costs and disbursements and other expenses of foreclosure. Any number of tracts of lands, whether they are delinquent for the same or any number of assessments or for the same or several years, may be foreclosed in the same suit. The court may award reasonable attorney fees to the district if the district prevails in a foreclosure action under this section. The court may award reasonable attorney fees to a defendant who prevails in a foreclosure action under this section if the court determines that the district had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The judgment in such suit shall order the sale of such property and fix the time for holding the sale, which shall be not more than four weeks from the date of the judgment, and shall order the sheriff of the county to hold the same as other foreclosure sales, upon giving notice thereof for two consecutive weeks prior to the day of sale, by publication of notice once each week in a newspaper published in the county in which the land to be sold is situated and by posting notices in three public and conspicuous places in the county at least two weeks prior to the day of sale.

Â Â Â Â Â  (3) The district may be a bidder and purchaser of property upon such sale. Upon such sale the sheriff immediately shall issue a deed to the property sold, and no right of redemption shall exist. [Amended by 1981 c.897 Â§64; 1995 c.696 Â§30; 2003 c.576 Â§520]

Â Â Â Â Â  553.570 Withdrawal of land from foreclosure sale; payment of lien, taxes and proportion of costs. At any time prior to sale or at the time of sale as provided by ORS 553.560, the former owner, assessment payer or holder of legal or equitable title or lien upon or to any tract of land included in the foreclosure and judgment may pay the amount of the lien foreclosed, together with such amount of state and county taxes as the district may have paid and a proportionate amount of the costs incurred in such foreclosure proceedings, and withdraw the tract of land from the foreclosure sale. If made prior to the judgment, the payment shall be tendered to the clerk of the court, together with a written appearance in the suit. If made after the judgment is entered, the payment shall be tendered to the sheriff ordered to hold the sale. If payment is made before judgment, the tract of land then shall be excluded from the foreclosure proceedings. If payment is made after judgment, the district shall issue satisfaction of lien to such former owner, assessment payer or holder of equitable or legal title upon the tract of land and file the same for record. [Amended by 2003 c.576 Â§521]

Â Â Â Â Â  553.580 Payment of state and county taxes by district. At any time after any assessment levied under this chapter becomes delinquent, the district may pay any state and county taxes due or delinquent against such tracts of land as are delinquent in the payment of the district assessment, and add such amount to and foreclose the same as part of the lien of the district against such tracts of land.

Â Â Â Â Â  553.585 Claims; presentation; payment. All claims against the district shall be presented to the district board for allowance or rejection. Upon allowance, the claim shall be attached to a voucher verified by the claimant or agent of the claimant, approved by the president of the board and countersigned by the secretary, and directed to the treasurer of the district for the issuance of a check for payment of the claim against the proper fund in the custody of the district. Each claim presented and approved by the board shall have indorsed upon it the particular fund from which it is to be paid by the treasurer. Claims against the district for administrative expense and for any costs or expenses which are not properly chargeable directly to a particular subdistrict shall, when allowed by the district board, be paid from the general fund of the district. [Formerly 553.590]

Â Â Â Â Â  553.590 [Renumbered 553.585]

Â Â Â Â Â  553.592 [1965 c.623 Â§42; repealed by 1991 c.459 Â§431c]

Â Â Â Â Â  553.595 [1965 c.623 Â§43; repealed by 1991 c.459 Â§431c]

Â Â Â Â Â  553.600 [1965 c.623 Â§44; repealed by 1991 c.459 Â§431c]

BONDS

Â Â Â Â Â  553.610 Assessments or taxes upon bond issue. Any water control district issuing bonds may, after an affirmative vote at any regular or special election called or held pursuant to the Water Control District Act, proceed to levy and collect assessments or ad valorem taxes as provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (1) A water control district may proceed to levy and collect assessments for any purposes of the water control district on a benefited basis as provided in ORS 553.330 and as determined under ORS 553.340 to 553.380. However, no change in method of assessment shall be made except with the consent of the holders of outstanding bonds.

Â Â Â Â Â  (2) In lieu of the provisions of subsection (1) of this section and not in addition thereto, a water control district may proceed to levy an ad valorem tax for the purpose of paying the principal and interest on bonded indebtedness when it becomes due. [1965 c.623 Â§14a]

Â Â Â Â Â  553.615 Assessments by order of board. In lieu of the provisions contained in ORS 553.535 to 553.580, a district may levy any one or all of the assessments provided in this chapter by an order of the board. The order shall state the description of the land assessed, the name of the owner of the land as such description and name appears on the records of the county assessor, the type and kind of assessment, the amount of the assessment due, which shall be certified by the board not later than July 15 of each year to the county assessor of each county in which lands of the district are situated. The county assessor shall enter the assessment upon the county assessorÂs roll against the property therein described, in the same manner as other municipal taxes are entered by the county assessor. The collection of the assessment shall be coincident with collection of the state and county tax, and shall be governed by the laws relating thereto. [1965 c.623 Â§15]

Â Â Â Â Â  553.620 Ad valorem tax in lieu of assessment. (1) A water control district may, in lieu of any or all of the assessments provided in this chapter, levy an ad valorem tax upon all taxable property situated within the boundaries of the district or subdistricts for a purpose of purposes expressed therein. A levy of an ad valorem tax for a given purpose shall not be in addition to any other assessments by a water control district for that purpose.

Â Â Â Â Â  (2) As used in this section, ÂpurposeÂ means the type of service to be performed by the district, or subdistrict, as set forth in ORS 553.020 (1) and (2). When the construction of an improvement serves more than one purpose, the cost of construction or the cost of maintenance shall be allocated between the two or more purposes on the basis of engineering studies. [1965 c.623 Â§16; 1969 c.691 Â§9]

Â Â Â Â Â  553.623 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§46]

Â Â Â Â Â  553.625 Levy and collection of tax authorized by ORS 553.620. The ad valorem tax provided for in ORS 553.620 shall be levied and collected in the manner otherwise provided by law for the levy and collection of real property taxes. The board shall prepare a budget in the form, manner and time prescribed in ORS 294.305 to 294.565 (the Local Budget Law), for the district and for each subdistrict for which taxes are to be levied and assessed, and in accordance therewith shall fix the amount of money to be raised by taxation for the district and for each subdistrict. Thereafter the levy shall be equalized and the tax collected and turned over to the district as otherwise provided by law for public corporations. [1965 c.623 Â§17]

Â Â Â Â Â  553.630 Terms and conditions of bonds; bond register. (1) The bonds issued shall be numbered consecutively, commencing with number 1. They shall mature serially in annual amounts so as to be approximately equal, principal and interest, commencing not more than five years and extending not more than 50 years after the date of issue, as the board of directors may determine, or in case the board deems it advisable to submit the question of maturities at the bond election, then as the electors may determine. They shall be negotiable in form. The bonds may be issued when so authorized by the electors so as to include a sum sufficient to pay the first four yearsÂ interest, or less, to accrue on the bonds.

Â Â Â Â Â  (2) The bonds shall bear interest at a rate determined by the board of directors, payable semiannually on the first day of January and July of each year. The principal and interest shall be payable at the places designated in the bonds and coupons. The bonds shall be signed by the president and secretary. Coupons for interest shall be attached to each bond, and may be signed with the printed, lithographed or engraved facsimile signature of the secretary.

Â Â Â Â Â  (3) The secretary of the district shall register the bonds in books kept in the office of the secretary for that purpose, and therein must be stated the number, date, amount of bond, time and place of payment, rate of interest, number of coupons attached, and any other description proper for future identification of each bond. This section shall not be construed to provide that any bond of the district shall bear a registration certificate by the secretary. [1965 c.623 Â§20; 1969 c.691 Â§10; 1991 c.459 Â§431d]

Â Â Â Â Â  553.635 Provisions in contracts and bonds to pay government construction charges. The contract provisions for the payment of construction charges to the United States, and the bonds securing the payment of the same, if any are issued and deposited, may be of such denomination and may call for the payment of such interest not exceeding six percent per annum, may provide for such installments and for repayment of the principal at such times, as may be required by the federal laws and as may be agreed upon between the board and the appropriate federal agency. [1965 c.623 Â§21]

Â Â Â Â Â  553.640 Sale of bonds; cancellation. (1) The board may sell from time to time the bonds which have been authorized by the electors and in such quantities as may be necessary and most advantageous. Before making any sale the board shall, at a meeting, by resolution, declare its intention to sell a specified amount of bonds, and the day, hour and place of such sale, and shall cause the resolution to be entered on the minutes. Notice of sale shall be given by publication. The notice shall state that sealed proposals will be received by the board at its office for the purchase of the bonds until the day and hour named in the resolution. At the time appointed, the board shall open the proposals and may reject any or all bids. After offering the bonds for sale, as above provided, if no satisfactory bid is received, the board may use the bonds for any purpose for which the proceeds from the sale of bonds may be used, but the board shall in no event sell or dispose of any bonds for less than 90 percent of their face value.

Â Â Â Â Â  (2) The board may by resolution entered on its records cancel any bonds which may have been voted or issued which have not been sold or deposited as security for funds advanced or to be advanced, and which the state, United States or any person has no claim to or equity in. After such cancellation, the bonds shall not be sold or otherwise disposed of; they shall be invalid and of no effect; and the board may not replace them without authorization of the electors. [1965 c.623 Â§22]

Â Â Â Â Â  553.643 Form and terms of bonds given for federal loan. The district may borrow from the United States or an agency thereof, by furnishing the agency with a single bond or other evidence of indebtedness in such form and on such terms as are required by the federal laws and as may be agreed upon between the board and the federal agency. [1969 c.691 Â§12; 1991 c.459 Â§431e]

Â Â Â Â Â  553.645 Bonds and payments due government to be paid from annual taxes and assessments. The bonds and the interest thereon and all payments due or to become due to the United States under any contract between the district and the United States, accompanying which bonds of the district have not been deposited with the United States, and all obligations for the payment of money authorized and incurred under this chapter, shall be paid by the revenue derived from the annual charges upon the owners or occupants of, or taxes or assessments upon, the land in the subdistrict. All the owners or occupants or lands in the subdistrict shall be and remain liable to be charged, taxed or assessed for such payments as provided in the Water Control District Act and under and subject to the provisions thereof. [1965 c.623 Â§23; 1991 c.459 Â§431f]

Â Â Â Â Â  553.650 Property liable for indebtedness of district. In addition to the provisions for the payment of bonds and interest by taxation and other provisions of this chapter, all the property of the subdistrict, including irrigation and other works, shall be liable for the indebtedness of the subdistrict. The holder of the bonds, or the United States in case contract has been executed by the United States, may, in case of default in the payment of interest or principal on the bonds, or the amount due on the contract, upon the order of the circuit court, take possession of the works of the subdistrict and operate the same until the amount in default is fully paid. [1965 c.623 Â§24]

Â Â Â Â Â  553.655 Bond elections in subdistricts. (1) Upon order of the board, an election shall be held in the subdistrict to determine whether bonds in any amount the board may deem necessary shall be issued for any purpose necessary or convenient in carrying out the provisions of this chapter, including the refunding of outstanding bonds.

Â Â Â Â Â  (2) If a majority of the votes cast at the election approve the issuance of the bonds, the board shall cause bonds in that amount to be issued, or such portion thereof as may be necessary from time to time. If the majority of the votes cast disapprove issuance of the bonds, the result of the election shall be entered of record.

Â Â Â Â Â  (3) Whenever thereafter the board in its judgment deems it for the best interest of the subdistrict that the question of the issuance of bonds in any amount shall be submitted to the electors, it shall so declare of record in its minutes, and may thereupon submit such questions to the electors in the same manner and with like effect as at the previous election. [1965 c.623 Â§Â§18,19; 1971 c.647 Â§122]

Â Â Â Â Â  553.660 Tax or assessment as lien on property. Any tax or assessment upon land shall be a lien against the property assessed or taxed, and such lien for all payments due or to become due under any contract with the United States or for the payment of principal or interest of bonds deposited with the United States shall be a preferred lien to any assessments for bonds issued subsequent to the date of such contract or the issuance of the bonds deposited with the United States. No subdistrict tax or assessment lien shall be removed until the assessments or tax is paid with interest and penalties or the property sold for the payment thereof. [1965 c.623 Â§25]

Â Â Â Â Â  553.665 Bond Fund; Bond and United States Contract Fund; Construction Fund; General Fund. The treasurer shall keep a ÂBond FundÂ account or a ÂBond and United States Contract FundÂ account, as the case may be, into which shall be deposited all moneys arising from the sale of refunding bonds and from charges, assessments, taxes and levies until there is sufficient money in the fund to meet the next installment of principal and interest upon bonds of the subdistrict and to meet all payments for construction and other purposes to the United States. From the fund the treasurer shall pay moneys due as principal and interest on bonds as they mature and the bonds and coupons are presented and as payments to the United States fall due. Moneys received from the sale of bonds and otherwise for construction or acquisition of works by the subdistrict shall be deposited into a ÂConstruction Fund.Â All other moneys received by the subdistrict shall be deposited into a fund known as the ÂGeneral Fund,Â from which shall be defrayed all obligations of the subdistrict other than those in this section described. The Bond and United States Contract Fund accounts shall be devoted to the obligations of the subdistrict payable therefrom in the order of the priority of the creation of the obligations. [1965 c.623 Â§26; 1991 c.459 Â§431g]

Â Â Â Â Â  553.670 Bonds issued with option to redeem; notice of redemption. Notwithstanding anything contained in this section, the board in its discretion may issue any bonds with the option reserved to the district of redeeming the bonds on and after certain interest-paying dates specified by the board in the bonds, upon giving notice thereof in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [1965 c.623 Â§27; 1997 c.171 Â§21]

CONTRACTS WITH OTHER GOVERNMENTAL UNITS FOR CONSTRUCTION OF WORKS

Â Â Â Â Â  553.710 Contracts with other governmental agencies or units; levy of tax to meet obligations. After the creation of a subdistrict, and with the approval of the electors of the subdistrict, a water control district may enter into intergovernmental agreements under ORS chapter 190 for the construction of works within the subdistrict or outside of the subdistrict for the benefit of lands within the subdistrict. If by reason of an intergovernmental agreement a district becomes obligated to contribute all or any part of the cost of constructing such works or to furnish rights of way or to pay for the cost of improvements to be made in conjunction with the construction of such works or to maintain and operate the works after the construction thereof, the district may levy an ad valorem tax against the lands within the subdistrict for the purpose of raising funds with which to discharge its obligations under the agreement and to pay the costs and expenses incurred by the district in connection therewith. The levy of an ad valorem tax for such purposes shall be in lieu of and not in addition to any other method of levying assessments by a water control district. [Amended by 1991 c.459 Â§431h; 2003 c.802 Â§142]

Â Â Â Â Â  553.720 Manner of collecting tax; budget; equalizing levy. The ad valorem tax provided for in ORS 553.710 shall be levied and collected in the manner otherwise provided by law for the levy and collection of real property taxes. The board shall prepare a budget in the form, manner and time prescribed in ORS 294.305 to 294.520, 294.555 and 294.565 (the Local Budget Law), for each subdistrict for which taxes are to be levied and assessed, and in accordance therewith shall fix the amount of money to be raised by taxation for each subdistrict. Thereafter the levy shall be equalized and the tax collected and turned over to the district as otherwise provided by law for public corporations.

Â Â Â Â Â  553.730 Limitation on tax levy. No levy of an ad valorem tax under ORS 553.710 for any one year shall exceed one-half of one percent (0.005) of the real market value of all taxable property within the subdistrict, computed in accordance with ORS 308.207. If the total sum of money required to be raised under the terms of a contract entered into by a district, together with the sum of money to be raised to pay the costs and expenses of the district incurred in connection therewith, exceeds such limitation, a levy for each year thereafter shall be made by the district until the entire contract obligation has been discharged. [Amended by 1963 c.9 Â§31; 1991 c.459 Â§432]

Â Â Â Â Â  553.740 Issuance of warrants. After the amount of a levy under ORS 553.710 is determined and turned over to the county assessor, a district may issue warrants to an amount not in excess of 75 percent of the amount of the levy. The warrants shall be serially numbered and shall bear interest of not more than six percent and shall be paid by the treasurer of the district in the order of issuance upon receipt of funds from the county treasurer.

Â Â Â Â Â  553.750 Loan contracts with state or federal agencies; obligation of district; recording certificates. (1) Whenever a district has adopted, as the engineering plan for a subdistrict, a project work plan prepared for the subdistrict by a department of the federal government, and in connection with the development of such plan desires to borrow money from any state or federal agency, such district may, in lieu of levying a preliminary assessment, and with the approval of the electors of the subdistrict, enter into a loan contract with such agency.

Â Â Â Â Â  (2) The loan contract shall be in such form and shall contain such terms as may be agreed upon by the agency and the district; the district may agree to levy a construction assessment against each tract of land benefited within the subdistrict, to do all acts and things necessary therefor, to assign to the lending agency the construction assessments as security for the loan and to perform all such acts within such period of time as may be agreed to between the district and the state or federal lending agency.

Â Â Â Â Â  (3) In the event that a state or federal lending agency pays over money to a district pursuant to the terms of a loan contract and the district fails, refuses or neglects to levy the construction assessments, to obtain or prepare a benefit roll, to assign the construction assessments, or in any other manner not to perform as it agreed to under the loan contract, the state or federal lending agency shall have the right, at its election, to apply to the circuit court for the county in which is located the largest part of the lands within the subdistrict for a writ of mandamus, or any other order or writ, to require the district, its directors, officers and agents to do such acts and things as the district agreed to do under the terms of the loan contract. All costs, charges and expenses pertaining to the issuance and execution of any such writ or order shall be charged to and collected from the lands subject to the construction assessments in addition to such construction assessments.

Â Â Â Â Â  (4) Upon the execution of a loan contract, the district shall record with the county clerk for the county in which the lands within the subdistrict are located, a certificate which shall state the date of the loan contract, the maximum amount of the loan, the recording data pertaining to the recorded order creating the subdistrict, the term of the loan and the rate of interest. Such certificate shall give notice that all lands within the subdistrict determined to be benefited by the construction of the works referred to in the engineering plan will be subject to construction assessments thereafter to be levied. [1961 c.186 Â§2; 1991 c.459 Â§432a]

Â Â Â Â Â  553.760 When land benefited by irrigation project. No tract of land shall be considered to be benefited by the construction, operation, maintenance or improvement of irrigation works unless the owner of such land enters into an irrigation contract with the district. The irrigation contract shall be in such form as shall be prescribed by the district. Upon being executed the contract shall be recorded with the county clerk of the county in which such lands are located and the recording of the contract shall constitute notice that such lands are subject to all maintenance and operation assessments thereafter levied and all other assessments thereafter or theretofore levied by the district. [1961 c.186 Â§3]

Â Â Â Â Â  553.810 [Repealed by 1969 c.691 Â§13]

APPEALS

Â Â Â Â Â  553.815 Judicial review of tax or assessment. Owners of any property against which an assessment or tax has been levied may seek a review thereof under ORS 34.010 to 34.100. [1969 c.691 Â§15]

Â Â Â Â Â  553.820 [Repealed by 1969 c.691 Â§13]

DISSOLUTION

Â Â Â Â Â  553.850 Dissolution upon majority vote. Any water control district may be dissolved whenever a majority vote of the electors of the district voting at an election for such purpose favors the dissolution. [1965 c.623 Â§28]

Â Â Â Â Â  553.855 [1965 c.623 Â§29; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.860 [1965 c.623 Â§30; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.865 [1965 c.623 Â§31; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  553.870 [1965 c.623 Â§32; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.875 [1965 c.623 Â§33; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.880 [1965 c.623 Â§34; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.885 [1965 c.623 Â§Â§35,36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.890 [1965 c.623 Â§37; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.895 [1965 c.623 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.900 [1965 c.623 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.905 [1965 c.623 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  553.910 [1965 c.623 Â§41; repealed by 1971 c.727 Â§203]

_______________



Chapter 554

Chapter 554 Â Corporations for Irrigation, Drainage, Water Supply or Flood Control

2005 EDITION

CORPORATIONS FOR USE OR CONTROL OF WATER

WATER LAWS

GENERAL PROVISIONS

554.005Â Â Â Â  Filing requirements

554.007Â Â Â Â  Effective time and date of document

554.009Â Â Â Â  Correcting filed document

554.012Â Â Â Â  Forms

554.015Â Â Â Â  Filing duty of Secretary of State

554.016Â Â Â Â  Filing, service, copying and certification fees

554.017Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

554.018Â Â Â Â  Evidentiary effect of copy of filed document

554.019Â Â Â Â  Certificate of existence

554.020Â Â Â Â  Articles of incorporation; filing

554.030Â Â Â Â  Evidence of corporate existence

554.040Â Â Â Â  Contents of articles

554.050Â Â Â Â  Nonprofit corporations; further statements in articles

554.060Â Â Â Â  Challenge to validity of organization; effect of defects or omissions

554.070Â Â Â Â  Membership; meetings; voting; proxies; voting trusts; quorum; removal of officers

554.080Â Â Â Â  Corporate existence; powers of corporation

554.082Â Â Â Â  Registered office and registered agent

554.084Â Â Â Â  Change of registered office or registered agent

554.086Â Â Â Â  Resignation of registered agent

554.088Â Â Â Â  Service on corporation

554.090Â Â Â Â  Directors; qualifications; president; seal; secretary-treasurer; exercise of corporate powers; indemnification

554.100Â Â Â Â  Oath of office

554.110Â Â Â Â  Powers of directors

554.120Â Â Â Â  Records of proceedings of directors; lien docket; deposit of moneys; segregation of funds; accounting; warrant and bond register

554.130Â Â Â Â  Assessments; certification; collections; lien; foreclosure; service charges; disposition of proceeds

554.135Â Â Â Â  Alternate method for collecting assessments

554.140Â Â Â Â  DirectorsÂ duty to institute proceedings to enforce lien; attorney fees

554.150Â Â Â Â  Action to compel assessment

554.160Â Â Â Â  Assessments to provide funds to meet obligations; custody, disbursement and disposal of funds; general operating expenses

554.170Â Â Â Â  Covenants by landowners; effect

554.180Â Â Â Â  LandownersÂ notice; contents

554.190Â Â Â Â  Recording notice; effect; lien on land; priority

554.200Â Â Â Â  Incurring indebtedness before notice recorded; scope of notice

554.210Â Â Â Â  Plans and specifications; how adopted

554.220Â Â Â Â  Bonds; denominations; interest; maturities; execution; coupons; amortized installment obligations

554.230Â Â Â Â  Bonds; recitals; payment; liability of land

554.240Â Â Â Â  Retirement of bonds; conditions of sale; resolution authorizing bond issue; surrender of bonds in payment of assessments; debts not to exceed assessments or benefits

554.250Â Â Â Â  Refunding bonds

554.260Â Â Â Â  Contracts with governmental agencies or others for financial assistance or cooperative action

554.270Â Â Â Â  Purchase or lease of works and water rights; provision as to payment; serial coupon obligations

554.280Â Â Â Â  Resolution for serial coupon obligations; maturities; interest; retirement; recitals; fund for payment; assessments

554.290Â Â Â Â  Warrants to pay claims; interest; assessments to pay warrants; limitation on amount of warrants

554.300Â Â Â Â  Amendment of articles; approval by members; dissolution of corporation by members; inclusion of lands by irrigation, drainage or flood control district

554.302Â Â Â Â  Dissolution of corporation by Secretary of State; conditions

554.305Â Â Â Â  Notice of grounds for dissolution; opportunity for correction; effect of dissolution

554.307Â Â Â Â  Reinstatement of dissolved corporation

554.309Â Â Â Â  Denial of reinstatement; appeal

554.315Â Â Â Â  Annual report; contents; filing with Secretary of State; amended report

554.320Â Â Â Â  Exemption from taxation

554.340Â Â Â Â  Judicial determination of legality of proceedings

554.350Â Â Â Â  Service to lands outside district authorized; required findings; tax exemption

REORGANIZATION OF DISTRICTS AS CORPORATIONS

554.375Â Â Â Â  Dissolution of district and reorganization as corporation; meeting of landowners; approval of reorganization by landowners

554.380Â Â Â Â  Articles of incorporation for corporation formed from dissolved district; required provisions; status as public corporation; membership

554.385Â Â Â Â  Findings by board of reorganizing district; plan of dissolution; transfer of district assets to corporation; statement of dissolution

554.390Â Â Â Â  Dissolution of district and reorganization as corporation under ORS 554.320 and 554.375 to 554.390 prohibited after 2004

CORPORATIONS ORGANIZED UNDER 1911 ACT

554.410Â Â Â Â  Applicability of ORS 554.005 to 554.340 to corporations organized under 1911 Act

554.420Â Â Â Â  Amendment of articles, and landownersÂ notice, of corporation organized under 1911 Act

554.430Â Â Â Â  Applicability of 1911 Act, as amended, to corporations organized under that Act

554.440Â Â Â Â  Malheur Improvement Company; exclusion or inclusion of land

INCLUSION AND EXCLUSION OF LAND

554.510Â Â Â Â  Authority to include or exclude lands

554.520Â Â Â Â  Application for inclusion or exclusion; approval of members

554.530Â Â Â Â  Application; contents; deposit; filing

554.540Â Â Â Â  Board to set meeting date

554.550Â Â Â Â  Notice of meeting

554.560Â Â Â Â  Quorum for meeting

554.570Â Â Â Â  Effect of exclusion on existing debts

554.580Â Â Â Â  Condition of approval of inclusion

554.590Â Â Â Â  Articles of amendment; filing; effective date

GENERAL PROVISIONS

Â Â Â Â Â  554.005 Filing requirements. (1) A document must satisfy the requirements of this section or any other section in ORS 554.005 to 554.340 that modifies these requirements, to be entitled to filing by the Secretary of State under ORS 554.005 to 554.340.

Â Â Â Â Â  (2) ORS 554.005 to 554.340, 554.420, 554.440 or 554.510 to 554.590 must require or permit filing the document with the Office of the Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by ORS 554.005 to 554.340, 554.420, 554.440 or 554.510 to 554.590. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chairperson of the board of directors of a corporation or one of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal.

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary.

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of the Secretary of State and must be accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the Office of the Secretary of State is accomplished only when the document is actually received by the Office of the Secretary of State. [1987 c.94 Â§137; 1999 c.486 Â§19]

Â Â Â Â Â  554.007 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 554.009, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, so the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.94 Â§139]

Â Â Â Â Â  554.009 Correcting filed document. (1) A corporation may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A corporation shall correct a document by delivering articles of correction to the Office of the Secretary of State. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.94 Â§140]

Â Â Â Â Â  554.010 [Repealed by 1987 c.94 Â§171]

Â Â Â Â Â  554.012 Forms. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.94 Â§138; 1995 c.215 Â§29]

Â Â Â Â Â  554.015 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 554.005, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except for the annual report, the Secretary of State shall return an acknowledgment of filing to the corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document the Secretary of State shall return it to the corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of the Secretary of State for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.94 Â§141; 1999 c.486 Â§20]

Â Â Â Â Â  554.016 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1991 c.132 Â§18; 1999 c.652 Â§16]

Â Â Â Â Â  554.017 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of the Secretary of State for filing, the corporation, in addition to any other legal remedy that may be available, shall have the right to appeal from such order pursuant to the provisions of ORS 183.480. [1987 c.94 Â§142]

Â Â Â Â Â  554.018 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document, or a facsimile thereof, is on file with the Office of the Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 apply to all documents filed pursuant to ORS 554.005 to 554.340, 554.420, 554.440 and 554.510 to 554.590. [1987 c.94 Â§143]

Â Â Â Â Â  554.019 Certificate of existence. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a corporation formed under ORS 554.005 to 554.340.

Â Â Â Â Â  (2) A certificate of existence when issued means that:

Â Â Â Â Â  (a) The corporationÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The corporation is duly incorporated under ORS 554.005 to 554.340 or chapter 172, Oregon Laws 1911;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under ORS 554.005 to 554.340, 554.420, 554.440 and 554.510 to 554.590 have been paid, if nonpayment affects the existence or authorization of the corporation;

Â Â Â Â Â  (d) An annual report required by ORS 554.315 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record. [1987 c.94 Â§144; 1991 c.132 Â§33]

Â Â Â Â Â  554.020 Articles of incorporation; filing. (1) One or more natural persons of the age of 18 or more, a domestic or foreign corporation, a partnership or an association, by submitting articles of incorporation to the Office of the Secretary of State for filing, may act as incorporators of a corporation for one or more of the following purposes:

Â Â Â Â Â  (a) Irrigating or draining land.

Â Â Â Â Â  (b) Furnishing land with water for domestic use.

Â Â Â Â Â  (c) Protecting land by flood control.

Â Â Â Â Â  (2) A true copy of the articles of incorporation under subsection (1) of this section shall be filed in the county clerkÂs office of the county where the land incorporated is situated.

Â Â Â Â Â  (3) The requirements for filing a document under ORS 554.005, apply to articles of incorporation. [Amended by 1971 c.200 Â§8; 1987 c.94 Â§145; 1987 c.579 Â§1]

Â Â Â Â Â  554.030 Evidence of corporate existence. The articles of incorporation or a certified copy of the one filed with the Secretary of State or county clerk shall be prima facie evidence of the existence of the corporation.

Â Â Â Â Â  554.040 Contents of articles. The articles of incorporation shall specify:

Â Â Â Â Â  (1) The duration of the corporation, if limited.

Â Â Â Â Â  (2) The name assumed by the corporation and by which it shall be known, which name must include the words Âdistrict improvement company,Â except that:

Â Â Â Â Â  (a) A corporation organized under ORS 554.005 to 554.340 but not organized for profit, or a corporation incorporated before March 4, 1937, under chapter 172, Oregon Laws 1911, which amends its articles to state that the corporation shall not operate for profit and also to state the matters provided in ORS 554.050, may omit the word ÂcompanyÂ from the name and adopt a name using the words Âimprovement districtÂ combined with other appropriate words to designate the name of such district; and

Â Â Â Â Â  (b) A district converted to a corporation under ORS 554.380 shall replace the word ÂdistrictÂ with the words Âimprovement company.Â

Â Â Â Â Â  (3) The particular land to be improved by the works of the corporation, describing the land by legal subdivisions so far as possible and otherwise by tracts or lots of duly platted land or by metes and bounds, with the acreage thereof and the names of the respective owners as shown by the records of the county, and the total number of acres.

Â Â Â Â Â  (4) In general but clear language, the purpose and intent of the corporation, and describe in general language the proposed plan of improvement whether for one or more of the purposes named in ORS 554.020.

Â Â Â Â Â  (5) The number of directors and the names of those first holding such office, and the mode and times of the election of their successors in office.

Â Â Â Â Â  (6) The location of the principal office of the corporation for the transaction of business, which must be in a county where at least a portion of the land to be improved is situated, and the mailing address, if different.

Â Â Â Â Â  (7) Whether or not such corporation is organized for profit to the corporation or to its members other than the benefits accruing from such improvements which are referred to in ORS 554.050.

Â Â Â Â Â  (8) The initial registered agent and the address, including any street and number, of the registered office of the corporation.

Â Â Â Â Â  (9) The name and address of each incorporator.

Â Â Â Â Â  (10) The method of allocating votes to the membership, which may be based on:

Â Â Â Â Â  (a) One vote for each acre of land owned; or

Â Â Â Â Â  (b) One vote for each parcel as defined in the bylaws of the corporation, regardless of the number of acres owned. [Amended by 1983 c.717 Â§31; 1987 c.94 Â§146; 1995 c.233 Â§1]

Â Â Â Â Â  554.050 Nonprofit corporations; further statements in articles. If the corporation is not formed for the purpose of operating the business for profit either to the corporation or its members other than from the benefits to accrue from the improvements and operation and maintenance hereinafter named, it may be further stated in the articles of incorporation that:

Â Â Â Â Â  (1) The proposed improvement is for sanitary or agricultural purposes or both and that the proposed improvement will be conducive to the public health or welfare or public utility or benefit.

Â Â Â Â Â  (2) The benefits of the proposed improvement will exceed the damage to be done and that the best interests of the land therein described and of the owners of such land as a whole and of the public at large will be promoted by the formation and proposed improvement and operation of such district.

Â Â Â Â Â  (3) The formation of a corporate district under the provisions of ORS 554.005 to 554.340 is a proper and advantageous method of accomplishing the improvement and protection of the lands described therein.

Â Â Â Â Â  (4) All revenue and income of such corporation, from whatsoever source, shall be received, held, used and expended exclusively for payment of the cost and expense of the improvements and the maintenance of same and the payment of indebtedness, interest, cost and expense of the corporation incurred therefor, and for the operation, maintenance and necessary expense of such corporation in the conduct of its business for the purposes thereof as stated in the articles of incorporation according to law.

Â Â Â Â Â  (5) Neither the corporation nor its members shall profit from the business of the corporation other than from the benefits of improvement of the land for which the corporation is formed.

Â Â Â Â Â  (6) It is the intention and desire of all persons owning or having any interest in any of the described lands to organize such corporation as a public corporation of Oregon under the provisions of ORS 554.005 to 554.340 with the rights and privileges of a public corporation, by the unanimous voluntary consent of all persons.

Â Â Â Â Â  (7) For the purpose named, all the landowners and persons having any interest in any of the lands do consent and join in such corporation by subscribing their respective names thereto.

Â Â Â Â Â  554.060 Challenge to validity of organization; effect of defects or omissions. (1) No action, suit or proceeding shall be maintained for the purpose of avoiding, setting aside or otherwise questioning or affecting the validity of the organization of a corporation formed for the purposes stated in ORS 554.050 unless the action, suit or proceeding is commenced within three months from the date of the filing of the articles of incorporation by the Secretary of State, or for the purpose of questioning the sufficiency or correctness of any statement therein when the provisions of ORS 554.005 to 554.340 with respect thereto have been substantially complied with.

Â Â Â Â Â  (2) No error in the description of any tract or parcel of land included in such district or in naming the owner thereof shall affect the incorporation or relieve the land from the same unless the owner has been materially prejudiced, misled or injured thereby, and has instituted proceedings because of same within three months after actual notice in any manner brought to the owner. Notwithstanding any error, defect or omission in the articles of incorporation in such case, the corporation is hereby declared to be a legally organized corporation as to all such owners. [Amended by 1987 c.94 Â§147]

Â Â Â Â Â  554.070 Membership; meetings; voting; proxies; voting trusts; quorum; removal of officers. (1) Every owner of land described in the articles of incorporation is a member of the corporation, and membership is lost or gained through a sale or purchase of any of said land, as the case may be, by which the legal title is transferred. In case of sale or purchase under contract without transfer of legal title, the parties may agree with respect to voting such land as provided in the bylaws, and unless so agreed and determined pursuant thereto the holder of the legal title shall be entitled to vote. Corporate owners may by resolution of their board of directors appoint and designate a proxy as provided by the bylaws.

Â Â Â Â Â  (2) At all meetings of the members of the corporation each member who attends in person, or by proxy appointed in writing, shall be entitled to vote as provided in the articles of incorporation. In the absence of a provision in the articles of incorporation, each member shall be entitled to vote the amount of acreage of the land owned by the member on the basis of one vote for each acre of land. Nothing in the laws of Oregon shall be construed to prevent any owners of land, or members of the corporation, from joining in a voting trust or from giving a proxy or power of attorney to vote such membership for a term of years or until the happening or performance of a named contingency or condition. Except as provided in subsection (4) of this section or ORS 554.560, members representing a majority of the votes entitled to be cast shall be necessary to constitute a quorum for the transaction of business at all landownersÂ meetings, and a majority vote shall govern in all cases except as otherwise specially provided by law.

Â Â Â Â Â  (3) At any meeting of the members of the corporation any officer may be removed and another elected in the place of the officer. There must be at least one regular meeting of the members in each year, to be fixed by the bylaws, and there shall be such other meetings as may be called under the provisions of the bylaws.

Â Â Â Â Â  (4) When members representing a majority of the votes entitled to be cast or their appointed proxies do not attend the regular annual meeting of the members of the corporation or any other meeting called under the bylaws, the directors of the corporation may call another meeting of the members on a date that is not later than 60 days after the date of the meeting at which a quorum was not obtained. At such subsequent meeting, members representing 25 percent or more of the votes entitled to be cast shall constitute a quorum for the transaction of business. [Amended by 1985 c.466 Â§1; 1995 c.233 Â§2]

Â Â Â Â Â  554.080 Corporate existence; powers of corporation. When the articles of incorporation are filed by the Secretary of State, the persons appointed in the articles as directors, and their successors in office, associates and assigns, by the name assumed in such articles, shall thereafter be deemed a body corporate with power:

Â Â Â Â Â  (1) To sue and be sued.

Â Â Â Â Â  (2) To contract and be contracted with.

Â Â Â Â Â  (3) To have and use a corporate seal and to alter the same at pleasure.

Â Â Â Â Â  (4) To purchase, condemn by the power of eminent domain, possess and dispose of such real and personal property as may be necessary and convenient to carry into effect the objects of the corporation, and to take, hold, possess and dispose of all real and personal property donated to such corporation by the United States or by any state, territory, county, city or other municipal corporation or by any person, for the purpose of aiding in the objects of such corporation.

Â Â Â Â Â  (5) To appoint such subordinate officers, employees and agents as the business of the corporation may require, and prescribe their duties and compensation.

Â Â Â Â Â  (6) To make, establish or amend bylaws, rules and regulations, not inconsistent with the laws of the state, the articles of incorporation, or the covenants and provisions of the landownersÂ notice provided in ORS 554.170 to 554.190, if any is filed, prescribing the manner and mode of conducting the business of the corporation, distributing and using water in domestic use, irrigation, usage of any drainage or flood control works, and enforcing the collection of rates, tolls, charges, fees, fines and assessments, but such bylaws, rules and regulations must be ratified by two-thirds of the votes of the members of the corporation.

Â Â Â Â Â  (7) To prescribe, fix, make and charge and collect from the water users or those who receive the benefits of the corporation, rates, tolls, fees, fines and charges for the maintenance and operation of the corporation, for the use of water, or for the use of any of the works of the corporation, or for violation of any of the bylaws, rules and regulations of the corporation; such rates, tolls, fines, fees and charges shall be a lien on the crops produced as prescribed in ORS 545.275, and may also be made a lien upon the land to which the water was furnished, or benefit was provided, as prescribed in ORS 554.135.

Â Â Â Â Â  (8) To make, levy and collect any assessment either ratably or in proportion to the benefits received as the bylaws or recorded landownersÂ notice may provide, upon the lands described in the articles of incorporation, for the purpose of providing the amount of money required to be raised by the corporation through such assessments for any purposes whatsoever, including maintenance and operation, estimated delinquencies on assessments, principal and interest of maturing indebtedness, and such reserve as may be necessary or provided by the bylaws, subject to the limitations, restrictions and provisions of the recorded landownersÂ notice. [Amended by 1987 c.94 Â§148; 1991 c.459 Â§432d]

Â Â Â Â Â  554.082 Registered office and registered agent. (1) Each corporation shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1993 c.190 Â§19; 2001 c.315 Â§56]

Â Â Â Â Â  554.084 Change of registered office or registered agent. (1) A corporation may change its registered office or registered agent by delivering to the Office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) If the registered office is to be changed, the address including street and number of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation. [1993 c.190 Â§20]

Â Â Â Â Â  554.086 Resignation of registered agent. (1) A registered agent may resign as agent upon delivering a signed statement to the Office of the Secretary of State and giving notice in the form of a copy of the statement to the corporation. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at the corporationÂs mailing address or the corporationÂs principal office as shown by the records of the Office of the Secretary of State. For purposes of this subsection, written notice is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 554.082, thereby terminating the capacity of such agent. [1993 c.190 Â§21]

Â Â Â Â Â  554.088 Service on corporation. (1) The registered agent appointed by a corporation shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a corporation including a dissolved corporation upon whom any such process, notice or demand may be served whenever the corporation fails to appoint or maintain a registered agent in this state or whenever the corporationÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the Secretary of State by:

Â Â Â Â Â  (a) Serving the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the corporation being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the corporation as shown by the records on file in the Office of the Secretary of State; and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1993 c.190 Â§22]

Â Â Â Â Â  554.090 Directors; qualifications; president; seal; secretary-treasurer; exercise of corporate powers; indemnification. (1) No person is eligible to the office of director unless the person is a member of the corporation. The directors named in the articles of incorporation and thereafter when elected by the members shall promptly qualify and thereupon meet and organize and elect one of their number president who shall preside at their meetings and at the meetings of the members. The board shall adopt a seal with a suitable design.

Â Â Â Â Â  (2) The board shall elect a secretary who shall keep a fair and correct record of all its proceedings and the official business of the corporation, which shall be open to the inspection of all members as well as to all other interested persons. The secretary may or may not be a member of the board and shall hold the office of treasurer of the corporation and shall receive and receipt for all moneys received.

Â Â Â Â Â  (3) From the first meeting of the directors, the powers vested in the corporation shall be exercised by them or by their officers or agents under their direction except as otherwise specially provided by law.

Â Â Â Â Â  (4) Subject to ORS 554.150, the directors and officers of any corporation incorporated under this chapter shall be entitled to indemnification in the same manner as allowed under ORS 65.387 to 65.414. [Amended by 1969 c.345 Â§17; 1995 c.233 Â§3]

Â Â Â Â Â  554.100 Oath of office. Each director shall, before entering upon official duties, take and subscribe to an oath before some officer authorized by law to administer oaths, that the director will honestly, faithfully and impartially perform the duties devolving upon the director in office as director, and that the director will not neglect any of the duties imposed upon the director by law.

Â Â Â Â Â  554.110 Powers of directors. The board of directors shall have full power and authority to:

Â Â Â Â Â  (1) Build, construct and complete any works and improvements needed to carry out the plan of improvement of the lands described in the articles of incorporation.

Â Â Â Â Â  (2) In the name of the corporation, make all necessary water filings and appropriations of water for every purpose of the articles of incorporation.

Â Â Â Â Â  (3) Operate and maintain such works as are necessary, convenient or beneficial for said purposes.

Â Â Â Â Â  (4) Hire employees as may be required, and purchase machinery, equipment and supplies.

Â Â Â Â Â  (5) Generally contract with reference to any of said matters as the board may determine for the purposes and within the scope of the powers granted in ORS 554.005 to 554.340 for improving the land. [Amended by 1995 c.79 Â§307]

Â Â Â Â Â  554.120 Records of proceedings of directors; lien docket; deposit of moneys; segregation of funds; accounting; warrant and bond register. (1) The board of directors shall cause to be kept a well-bound book entitled ÂRecords of Proceedings of Board of Directors,Â in which shall be recorded minutes of all meetings, proceedings, certificates, bonds, and any and all corporate acts, which records shall be at all times open to the inspection of anyone interested, whether members or creditors.

Â Â Â Â Â  (2) A lien docket shall also be provided, in which, as to every tract of each owner, all assessments or liens shall be charged and all payments shall be credited, and in which interest on any assessments in arrears shall be charged at time of payment of any installment, to the end that such record shall show the true condition of all liens and the amount thereof.

Â Â Â Â Â  (3) Except as otherwise provided by ORS 554.160 (2), all money of the corporation shall be deposited with a convenient insured institution or trust company, as those terms are defined in ORS 706.008, in the name of the corporation, and all funds provided to be segregated and held separate shall be so kept, and an accounting of each of such funds upon the books of the corporation shall be correctly kept.

Â Â Â Â Â  (4) A warrant register shall be provided in which shall be separately kept a record of all warrants issued, the number, date and amount thereof with the name of payee, and the date paid, showing principal and interest separately. The corporation shall keep a register of all bonds with a description thereof, the date thereof and when issued, and generally such a record as shall show all outstanding bonds separately of the several issues and kinds of payments. [Amended by 1969 c.694 Â§46; 1997 c.631 Â§492; 2001 c.215 Â§29]

Â Â Â Â Â  554.130 Assessments; certification; collections; lien; foreclosure; service charges; disposition of proceeds. (1) The board of directors shall each year on or before a day fixed in the bylaws of the corporation, and if not therein fixed then on or before September 1 of each year, make a computation of the whole amount of money to be raised by the corporation through assessments for the ensuing year for any purposes whatsoever, including maintenance and operation, estimated delinquencies on assessments, principal and interest of indebtedness maturing, and such reserves as may be necessary or provided by the bylaws of the corporation.

Â Â Â Â Â  (2) This amount when so determined by the board shall be an assessment upon all the land described in the articles of incorporation and apportioned to each and every acre or parcel thereof as provided in the bylaws of the corporation or the recorded landownersÂ notice subject to its limitations, restrictions and provisions. Unless the board requires the assessment to be paid in advance of the delivery of water, the assessments shall become due and payable in quarter-annual installments, the first of which shall become due three months after the date fixed for the assessment in the bylaws, and if not fixed therein such assessment shall become due within three months after September 1 of each year, and shall bear interest at the rate of two-thirds of one percent per month from the maturity of each installment until paid. Any unpaid assessment and the lien thereof as provided in this section shall be delinquent after the date of maturity of the last installment thereof and may be enforced and foreclosed. Upon the sale of any lands on such foreclosure the corporation or any member thereof or any creditor of the corporation or other person may be a bidder and purchaser. When the bylaws provide rates, tolls, charges, fees, fines and assessments for the use of water or for the use of any of the works of the corporation, the bylaws shall also provide for the time and manner of collection thereof.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (2) of this section, the board may certify the assessments including any interest thereon to the county assessor of the county in which the assessed lands lie. Such assessments, if certified and presented after July 15 and on or before the following July 15, shall be assessed against the premises serviced on the next assessment and tax roll prepared after July 15 by the tax assessor of the county in which the corporation is situated. The assessments shall thereupon be collected by the tax collector and distributed to the treasurer of the nonprofit corporation in the same manner as taxes and other charges on the assessment and tax roll are certified, assessed, collected and distributed.

Â Â Â Â Â  (4) The treasurer of the nonprofit corporation shall keep the proceeds of the assessments in appropriate accounts depending upon the purpose of the assessments, and disbursements for the expenses of the corporation shall be paid out of the appropriate account. [Amended by 1971 c.436 Â§1; 1973 c.93 Â§1; 1983 c.652 Â§1; 1995 c.233 Â§4; 1997 c.819 Â§15]

Â Â Â Â Â  554.135 Alternate method for collecting assessments. (1) In lieu of the method of levy and assessment provided for in ORS 554.130, the board of directors may provide in the bylaws or by resolution for the billing and collection of the rates, tolls, fees, fines and charges of the corporation in the manner provided in this section. The provision in the bylaws or the resolution may apply to rates, tolls, fees, fines and charges for the operation and maintenance of the corporation, for the use of water, or for the use of any of the works of the corporation, or for violation of any of the bylaws, rules and regulations of the corporation, or for principal and interest of maturing indebtedness.

Â Â Â Â Â  (2) The bylaws or the resolution establishing the rates, tolls, fees, fines and charges shall fix the time when they shall become due and payable, and shall also fix a time after which they shall become delinquent, which time shall be any time within one year from the due date.

Â Â Â Â Â  (3) If any rates, tolls, fees, fines or charges remain unpaid after the delinquency date, the secretary of the corporation may file a Notice of Claim of Lien with the recording officers of the county of each county in which land is situated which received or was entitled to receive the benefit of the water delivery or other benefits from the corporation for which the rates, tolls, fees, fines or charges have been made. The Notice of Claim of Lien shall be in writing and must contain:

Â Â Â Â Â  (a) The name of the person or entity to whom water was delivered or was deliverable or who received benefits from or was entitled to receive benefits from the works of the corporation;

Â Â Â Â Â  (b) A statement of the amount claimed past due; and

Â Â Â Â Â  (c) A description of the land which received or was entitled to receive the benefit of the water delivery or other benefits of the corporation sufficient for identification. Upon such filing, the rates, tolls, fees, fines or charges shall become a lien upon all lands therein described in the amounts set forth opposite each tract of land.

Â Â Â Â Â  (4) If rates, tolls, fees, fines or charges, or any installment thereof, are not paid when due, interest shall be charged and collected on the past due amount at the rate of one and one-half percent per month, or fraction of a month, until paid.

Â Â Â Â Â  (5) Upon the filing of the Notice of Claim of Lien, the board of directors by resolution may direct that all delinquent rates, tolls, fees, fines and charges represented thereby shall be foreclosed by the district. The foreclosure shall follow the procedures and be accomplished in the manner provided in ORS 545.502, 545.504 and 545.506. [1991 c.459 Â§432c]

Â Â Â Â Â  554.140 DirectorsÂ duty to institute proceedings to enforce lien; attorney fees. (1) The board of directors shall institute proceedings to enforce the lien of any assessment when the last installment of such assessment is delinquent for more than three months. If the board fails to promptly institute and diligently prosecute in good faith proceedings for enforcement of a lien after that time and any member or creditor of the corporation shall give written notice to the board of such delinquency and request that such procedure be instituted and the board neglects for 30 days thereafter in good faith to bring suit to enforce the lien, the members of the board so failing shall each be jointly and severally liable to the corporation in the amount of the delinquent assessment.

Â Â Â Â Â  (2) Any member or creditor of the corporation may bring an action on behalf of the corporation in its name against any such directors to enforce the payment thereof; however, no directors shall be personally liable for payment of a delinquent assessment if:

Â Â Â Â Â  (a) The record of proceedings of a duly constituted meeting of the board held prior to the commencement of such action show either that such director presented or voted in favor of a resolution presented and voted upon by the board calling for the prompt commencement of such enforcement proceedings; or

Â Â Â Â Â  (b) If no meeting of the board was held between the time prescribed for enforcement of a delinquent assessment lien and the commencement of an action against the directors by a member or creditor of the corporation, that such director duly requested a special meeting of the board of directors be called for the purpose of adopting such a resolution and that the proposed resolution was submitted with the request.

Â Â Â Â Â  (3) In any legal proceeding instituted by the board of directors of the corporation as provided in this section, the court may award to the prevailing party, in addition to the costs and disbursements of such proceedings, a reasonable attorney fee at trial and on appeal. [Amended by 1963 c.549 Â§1; 1981 c.897 Â§65; 1995 c.618 Â§87]

Â Â Â Â Â  554.150 Action to compel assessment. If the board of directors neglects to make any assessment provided by ORS 554.005 to 554.340 for 30 days after the time when it is required to be made, any member of the corporation or any creditor thereof who is likely to be injured thereby may bring an action to compel the assessment to be made. In any such case the costs and expenses thereof may be assessed to the directors who were willfully negligent in failing to make the same and judgment rendered against them jointly and severally by the court in the same action. In such action the corporation and the directors shall be parties defendant. [Amended by 1979 c.284 Â§173]

Â Â Â Â Â  554.160 Assessments to provide funds to meet obligations; custody, disbursement and disposal of funds; general operating expenses. (1) When any bonds or obligations of the corporation are payable from revenue of assessments pledged for the payment thereof, the board of directors shall, at the time of creating such indebtedness or issuing such bonds or obligations or at any time thereafter when assessments therefor are made, designate such fund by appropriate name and shall at the time of making each assessment thereafter determine the amount and portion of the assessment in dollars which is required to be then made for revenue of such fund. In determining and levying every assessment provided in ORS 554.005 to 554.340 the board of directors shall provide separately for the amount to be so raised for each of the several funds so designated and named including the general operation and maintenance fund.

Â Â Â Â Â  (2) The revenues apportioned to the funds pledged to the payment of bonds and obligations shall be separately held and kept and accounted for. The corporation shall disburse the funds only for the purposes for which levied until the indebtedness and obligation for which the assessment was made is fully paid with interest, whereupon the remainder shall be transferred to the general fund of the corporation for the payment of expenses of the corporation and its operation and maintenance. At the time of making assessments the board of directors shall first determine the estimated amount necessary for the expenses of operation and maintenance and then the several amounts for the respective funds, and determine that the whole amount thereof is within the limitations, restrictions and provisions of the landownersÂ notice provided for in ORS 554.170 to 554.190. [Amended by 1969 c.694 Â§47; 2001 c.215 Â§30]

Â Â Â Â Â  554.170 Covenants by landowners; effect. Owners of all the land described in the articles of incorporation or amendments thereto may at any time after the adoption of the plans and specifications for improving the land as provided in ORS 554.210, mutually covenant and agree for the purpose of binding their respective lands, as provided in ORS 554.180. Such covenants and agreements shall attach to and run with the land for the purpose of limiting, restricting and governing the conduct of the corporation. Such covenants, limitations, restrictions and agreements must not be inconsistent with the articles of incorporation, and after the recording of the same as provided in ORS 554.190 they may not be altered, amended, modified or rescinded during the life of such corporation without the consent of landowners representing two-thirds of the lands in the district and persons having an interest in such lands and the corporation and its creditors if any there are. After the recording, the bylaws of the corporation and every act and proceeding of such corporation must be in accordance with and subject to the limitations, restrictions and provisions thereof. [Amended by 1965 c.427 Â§1]

Â Â Â Â Â  554.180 LandownersÂ notice; contents. (1) If the owners of all the land desire to enter into such covenant with respect to matters hereinafter provided they shall make, subscribe and acknowledge before some person authorized to take acknowledgment of deeds, a notice to whom it may concern, which notice shall contain:

Â Â Â Â Â  (a) A description of the land with the same particularity as is provided for in the articles of incorporation.

Â Â Â Â Â  (b) A statement that the owners of the described land have incorporated themselves under the corporate name of (stating such name), and that the land will be improved as described in the articles of incorporation of record in the Office of the Secretary of State and in the office where deeds and other instruments affecting the title to real property are recorded in the county where the land is situated.

Â Â Â Â Â  (c) A statement either that the land shall be subject to any indebtedness incurred by the corporation, or that the land shall be subject to the lien of any assessments thereon by the corporation for its works and the improvement of the land as described in the articles of incorporation under the provisions of ORS 554.005 to 554.340.

Â Â Â Â Â  (2) If all the landowners desire, they may therein further limit, restrict and provide with respect to said matters and the conduct of the corporation with regard to the described land by mutually determining and stating therein any or all of the following:

Â Â Â Â Â  (a) Whether all the land is uniformly and in like amount per acre or per parcel thereof benefited by the improvements; and if not so benefited they may by agreement determine and apportion the relative amount of benefits per acre or per parcel between the several parcels and portions describing the same with the same particularity as is provided for the articles of incorporation.

Â Â Â Â Â  (b) The whole amount of benefit per acre or per parcel which will accrue from the works and improvement proposed in the articles of incorporation. If the lands are not uniformly benefited they may determine and appraise the benefits as to the several parcels and portions of all of the land and in that case particularly describe the same and state the amount of benefits accruing to the respective portions and parcels thereof per acre or per parcel in dollars, which shall in such case be the maximum amount per acre or per parcel as a lien thereon for any purpose of the corporation other than for operation and maintenance.

Â Â Â Â Â  (c) The whole amount in dollars of annual benefits which will accrue per acre or per parcel from the works and improvement described in the articles of incorporation. If it has been determined that all the land is not so uniformly and equally benefited they shall in such case determine and state the amount in dollars of the annual benefit per acre or per parcel of the several parcels and portions of all the land particularly describing the same, which amount of annual benefits so determined shall be the maximum amount of assessments by the corporation per acre or per parcel made and apportioned according to such determination as a lien upon the land payable per annum inclusive of the operation and maintenance assessments, and the assessment of any land in any year in excess of these annual benefits is to the extent of such excess void. [Amended by 1987 c.94 Â§149; 1995 c.233 Â§5]

Â Â Â Â Â  554.190 Recording notice; effect; lien on land; priority. (1) The notice shall be recorded in the office where deeds and other instruments affecting the title to real property are recorded in the county where the land is situated. From the recording thereof such notice shall be a covenant to and with the corporation and its members and creditors, attaching to and running with the described land and every part thereof, granting the rights, privileges and liens as in ORS 554.005 to 554.340 provided and in the notice stated with respect thereto. In addition, such recording shall constitute prior approval of the members of the corporation of those actions of the board of directors obligating the corporation as authorized in ORS 554.220 to 554.280.

Â Â Â Â Â  (2) If it is stated in the notice that the land described in the articles of incorporation and the notice shall be subject to any indebtedness incurred by the corporation, all debts and obligations of the corporation theretofore and thereafter created shall be a lien upon the land described in the notice prior to every other lien attaching to the land subsequent to the time of recording of the notice, except state, county and school taxes, whether such debt or obligation of the corporation is in existence at the time the latter lien attaches or is created afterward. Such lien shall not be personal but shall be an obligation upon the land and run with the land.

Â Â Â Â Â  (3) If, however, the landowners state in the notice that the land described in the articles of incorporation shall be subject to the lien of assessments by such corporation for the works and improvement of the land, then all the debts and obligations of the corporation shall be a direct obligation of the corporation with the irrevocable right of the creditors and obligees to have assessments made by the corporation for the payment of such debts and obligations pursuant to the provisions of ORS 554.005 to 554.340 and within the limitations, restrictions and provisions of the landownersÂ notice. In such case every debt and obligation of the corporation created within the limitations and restrictions of the landownersÂ notice is with the implied or express covenant that the corporation will make the assessments necessary to be made for the payment thereof as same may mature and be payable, and will prorate and apportion the same to all the described lands in accordance with the provisions of ORS 554.005 to 554.340 and the notice. Every assessment made pursuant to this subsection and the landownersÂ notice by the corporation and prorated and apportioned pursuant to such notice within the limitations, restrictions and provisions thereof shall be a lien upon the acreage of such land as so assessed by the corporation, and the lien shall relate back, vest and attach thereto as of the time of filing for record of the landownersÂ notice. Every other lien, right, title, interest and estate attaching, vesting or in any manner accruing or acquired subsequent to the filing of such landownersÂ notice, whether before or after such assessment, except state, county and school taxes, shall be inferior and subject to the lien of such assessment. [Amended by 1991 c.459 Â§432e]

Â Â Â Â Â  554.200 Incurring indebtedness before notice recorded; scope of notice. When any corporation is organized pursuant to ORS 554.005 to 554.340, the board of directors and the corporation may not lawfully incur any indebtedness or obligation of such corporation, except as otherwise provided in ORS 554.005 to 554.340, before the landownersÂ notice has been executed and recorded. When the notice is so recorded, it shall be notice to the world of the facts therein stated. It shall not be necessary, for the purpose of the lien of any assessment or indebtedness of the corporation upon any of the lands described therein, to file or record in the office where deeds and other instruments affecting the title to real property are recorded, any resolution of the corporation or notice of assessment, indebtedness or lien; but as to all matters upon the recording of the landownersÂ notice every person interested in any of the land therein described or dealing with respect thereto is put upon inquiry respecting the same and shall ascertain from the corporation the extent and amount of such indebtedness, assessment and lien upon the land. [Amended by 1987 c.158 Â§117]

Â Â Â Â Â  554.210 Plans and specifications; how adopted. (1) Owners of all the land described in the articles of incorporation may by unanimous agreement in writing, subscribed and acknowledged by them, cause to be prepared and approve and adopt detailed plans and specifications for the works and improving of the lands under the plan described in the articles of incorporation, and make a report upon the same, including an estimate of the probable cost thereof, and shall thereupon file the same with the secretary of the corporation. In such case the board of directors shall adopt a resolution briefly reciting the facts thereof and accepting, approving and adopting the same as the plan of improvement of the land described in the articles of incorporation. Such plans and specifications and report shall be the plans of the corporation for the works and improvement of the land. If the landowners do not so adopt plans and specifications and a report thereon by unanimous consent, such plans and specifications and report may be adopted by resolution at a meeting of members as provided in subsection (2) of this section.

Â Â Â Â Â  (2) In such case, the board of directors at any meeting of the board may adopt a resolution designating and authorizing the expenditure of a certain amount of money for preliminary investigation and report upon the plans and cost of works and construction, or repair or reconstruction of the same, or purchasing or acquiring any property, ditches, dikes, levees, plants, improvements, easements, rights of way, water rights, or other things necessary, advantageous or beneficial for improving the land under the plan described in the articles of incorporation; or they may by resolution determine and declare that such preliminary investigation and the expense thereof is unnecessary. The directors shall then secure a competent engineer, if they determine that it is necessary or desirable, who shall make such investigation, and prepare detailed plans and specifications and make a report upon the same, including an estimate of the probable cost thereof, or they may prepare detailed plans and specifications and report with an estimate of the probable cost thereof without securing an engineer. The directors shall submit the detailed plans and specifications and report to a meeting of the members of the corporation for adoption. Adoption must in that case be made by resolution passed by a two-thirds vote of all the votes to which the members may be entitled.

Â Â Â Â Â  554.220 Bonds; denominations; interest; maturities; execution; coupons; amortized installment obligations. (1) At any time after recording the landownersÂ notice as provided in ORS 554.190 and adoption of a plan for improvement of the land described in the articles of incorporation as provided in ORS 554.210, the board of directors may, if in their judgment it seems best, and subject to the limitations, restrictions and provisions of the landownersÂ notice, issue bonds or other obligations of the corporation necessary or convenient for improving the lands, including the refunding of outstanding bonds and any indebtedness of the corporation.

Â Â Â Â Â  (2) The bonds shall be in such denominations as the board may determine, and bear interest from date at a rate determined by the board, payable semiannually, to mature at intervals to be determined by the board, both principal and interest being payable at some convenient insured institution or trust company, as those terms are defined in ORS 706.008, that is named in the bonds. The bonds shall be signed by the president of the corporation and attested with the seal of the corporation and the signature of the secretary. They may be issued so as to mature serially in annual amounts so as to be approximately equal, principal and interest, and may be issued so as to include a sum sufficient to pay the first four yearsÂ interest, or less, to accrue on the bonds, and be numbered serially in the order in which they mature. Each such bond shall have interest coupons attached bearing the serial number of the bond, which coupons shall be serially numbered in the order of maturity.

Â Â Â Â Â  (3) If the directors so determine, they may issue for the purposes stated in this section, or as provided in ORS 554.270 and 554.280, one or more amortized installment obligations of the corporation constituting a designated series of such bonds as particularly described in ORS 554.280, all of which obligations shall be evenly and ratably paid as the attached installments mature as determined by the board of directors and as described in ORS 554.280. The latter bonds and coupons shall be executed and attested as provided by subsections (1) and (2) of this section for bonds of the corporation. [Amended by 1969 c.694 Â§48; 1977 c.188 Â§10; 1981 c.94 Â§49; 1981 c.526 Â§7; 1997 c.631 Â§493; 2001 c.215 Â§31]

Â Â Â Â Â  554.230 Bonds; recitals; payment; liability of land. (1) Bonds or obligations of the corporation shall refer therein to ORS 554.005 to 554.340 and to the resolution of the board of directors authorizing the same, and shall briefly recite the purpose for which issued. If they constitute a lien on the land described in the articles of incorporation they shall so state therein; otherwise they shall state that they and the interest thereon are payable by the revenue derived from the annual assessments by the corporation upon the land described in the articles of incorporation and the landownersÂ notice, which assessments are lien-apportioned to every acre of such land and assessed for a fund pledged for the payment thereof, and that the corporation covenants to and with the holder thereof to make such assessments as required by the laws of Oregon and to pay the obligation (or bond) at the maturity therein provided, and further that the assessment required to be made for the payment thereof at maturity will not together with all other assessments required for payment of the debts and obligations, operation and maintenance, and other charges, exceed the limitations prescribed in the landownersÂ notice.

Â Â Â Â Â  (2) Upon the issue of any bond or obligation payable by revenue derived from assessment by the corporation upon the land for a fund designated in the resolution authorizing such issue, the land described in the articles of incorporation and the landownersÂ recorded notice shall thereafter be and remain liable to be assessed for such payments as provided in and subject to the provisions of ORS 554.005 to 554.340.

Â Â Â Â Â  554.240 Retirement of bonds; conditions of sale; resolution authorizing bond issue; surrender of bonds in payment of assessments; debts not to exceed assessments or benefits. (1) The corporation may provide that bonds or any of them may be retired at the option of the corporation on any interest-paying date after the expiration of a time determined and fixed therein.

Â Â Â Â Â  (2) Bonds and obligations shall not be sold for less than 90 percent of their face value, and may be issued all at the same time or in such amounts as the board deems necessary. Before issuing any bonds or obligations the board shall first pass a resolution authorizing the same and provide the whole amount thereof and the purpose of same and if payable from a separate fund shall designate the same. The resolution shall prescribe the form and substance of the bonds or obligations and provide with respect thereto the matters and things otherwise prescribed therefor in ORS 554.005 to 554.340.

Â Â Â Â Â  (3) When any bond, obligation or coupon is payable from revenue by assessment to constitute a fund for the payment thereof, any such bond, obligation or coupon may at or after its maturity be surrendered to the corporation in payment of such assessment, but not in payment of any assessment for operation and maintenance expense or any other fund separately pledged for payment of other obligations, bonds or debts of the corporation. Bonds and obligations received in payment of any obligation shall be numbered consecutively and the lowest numbers paid off first.

Â Â Â Â Â  (4) No obligations of the corporation shall be issued by the board unless it is determined that the annual assessment which will be required for the payment thereof as same matures together with other assessments which will be necessary for maintenance and operation expense and other purposes will not exceed in the whole the maximum amount of annual benefits which may be assessed and apportioned in any one year. Nor shall debts be incurred and obligations issued the aggregate amount of which will exceed the limitation determined by the determined benefits as stated in the recorded landownersÂ notice.

Â Â Â Â Â  554.250 Refunding bonds. The board of directors may issue bonds for the purpose of refunding or satisfying any of the bonded or other indebtedness of the corporation, whether or not due, or which has or may become payable at the option of the corporation, or by consent of the holders of the indebtedness, or by any lawful means, whether such bonded or other indebtedness is now existing or may hereafter be created, and there are not funds in the treasury of the corporation available for the payment of the same and unpaid interest thereon.

Â Â Â Â Â  554.260 Contracts with governmental agencies or others for financial assistance or cooperative action. Whenever the board of directors of the corporation shall by resolution determine it to be for the best interest of the corporation, the board may enter into contract with the United States or its duly constituted agencies, or any municipal or other corporation of Oregon, or any person, for the purpose of procuring or receiving a loan or financial assistance for any works or improvement of the corporation, or for the maintenance and operation of any works or improvement of the corporation or of such other party, or for the purpose of acquiring jointly or controlling and managing in conjunction with such other party any works or improvement or any easement or right of way necessary for such improvement or work; and may bind the corporation for the maintenance, support and operation of the whole or any part thereof after construction of the same; and may agree that any works or improvement of the United States or any constituted governmental agency embracing any part of the works or improvement of the corporation or serving any purpose thereof shall be subject to the control, rules and regulations of the United States or any of its constituted agencies or officers as any law or regulation of the United States may require; and may agree to protect the United States and its constituted governmental agencies or officers from any loss or damage by reason of any works or improvement for or in behalf of the corporation as any law may require as a condition thereof; and may contract with the United States to furnish without cost such easements and rights of way and other property as shall be necessary for the proposed improvement and works of the corporation and their maintenance and operation, as required or provided by law as a condition thereof.

Â Â Â Â Â  554.270 Purchase or lease of works and water rights; provision as to payment; serial coupon obligations. (1) Whenever the board of directors of the corporation shall by resolution determine that it is to the best interest of the corporation, the board may enter into contracts for the purchase or option to purchase or lease, upon such terms as it determines to the best interest of the corporation, any ditch, works, improvement, easement, right of way, water right or other thing required or advantageous to the corporation for the works and improvement of the land described in the articles of incorporation within the scope of the purposes therein named.

Â Â Â Â Â  (2) In any such case the board may by such contract provide for spreading the payments over such period as may be agreed upon and may issue therefor serial installment coupon obligations in such number and denominations as it may determine, inclusive of interest at such rate as the board may provide on all unpaid assessments, together with an amount sufficient to pay a proportionate part of the cost of administering the bond assessment program and issuing the bonds authorized under ORS 554.220 and 554.250, including, but not limited to, legal, printing and consultantÂs fees, such amount to be determined by the governing body. The installment coupons shall be of such amount and stated maturity as will pay and retire all installment coupon obligations of such designated series evenly, justly and ratably from year to year at the same time, and shall be general obligations of the corporation, payable from a fund as provided in ORS 554.280. [Amended by 1981 c.322 Â§9]

Â Â Â Â Â  554.280 Resolution for serial coupon obligations; maturities; interest; retirement; recitals; fund for payment; assessments. (1) For the purpose stated in ORS 554.270, the board of directors shall by resolution determine and declare that the same is to the best interest of the corporation; briefly describe the purpose and object thereof and the amount of money required therefor; provide for, authorize and direct issuing the installment coupon obligations, describing and fixing the number of such obligations constituting the series and the denominations thereof; and shall adopt and prescribe the form and substance of such obligations. Each obligation shall bear the same series designation and be separately serially numbered, which series designation and serial number shall likewise appear upon each installment coupon attached. Coupons of each obligation shall be serially numbered in the order of their maturity and shall be so payable at a place designated in the bonds.

Â Â Â Â Â  (2) Interest at a rate determined by the board may be included and amortized for the retirement of both principal and interest as provided in the resolution and in this section. Every obligation shall recite that it is issued pursuant to such resolution and payable from a fund derived from annual assessments of the lands described in the articles of incorporation for such purpose, the proceeds of which are pledged for the payment, and that the corporation covenants to levy such assessments according to law and the resolution in amount sufficient, inclusive of estimated delinquencies, to pay the installment coupons thereto attached as they mature.

Â Â Â Â Â  (3) The resolution shall appropriately designate the fund. The board of directors shall thereafter on or before the time fixed in the bylaws determine and assess the amount necessary to be assessed at such time for payment of the installment coupons as they mature. Proceeds from such assessment shall constitute a fund which is pledged for payment of such obligations. The treasurer shall segregate and keep separate the proceeds of every assessment for such funds, and shall deposit the same in an insured institution as defined in ORS 706.008, in a separate account designating such fund. The district treasurer shall not disburse the same except as provided in this section. [Amended by 1969 c.694 Â§49; 1977 c.188 Â§11; 1981 c.94 Â§50; 1981 c.526 Â§8; 1997 c.631 Â§494; 2001 c.215 Â§32]

Â Â Â Â Â  554.290 Warrants to pay claims; interest; assessments to pay warrants; limitation on amount of warrants. All claims against the corporation shall be paid by warrants drawn on the treasurer of the corporation and signed by the president and secretary of the board of directors. If any warrant is not paid when presented to the treasurer of the board of directors, because of lack of funds in the treasury, that fact shall be indorsed on the warrant and the warrant shall draw interest thereafter at a rate determined by the board until there is money in hand to pay the amount of the warrant and the interest then accumulated. No interest shall be allowed on warrants after sufficient funds are in the treasury to pay the indorsed warrants and interest. The secretary of the board shall give notice to the payee or other holder if known whenever sufficient funds are available to pay outstanding warrants. Warrants shall be numbered, drawn against the proper fund, and paid from such fund in the order of issuance. The board of directors shall levy an assessment each year of sufficient amount of money to pay the outstanding warrants. No warrants shall be issued the payment of which in the ensuing year inclusive of the assessments required for all other purposes will exceed the annual assessment limit fixed in the landownersÂ recorded notice, or the aggregate indebtedness of which with all other indebtedness for other purposes than operation and maintenance will exceed the total benefits to accrue to the land described in the articles of incorporation as stated in the recorded landownersÂ notice. [Amended by 1981 c.94 Â§51]

Â Â Â Â Â  554.300 Amendment of articles; approval by members; dissolution of corporation by members; inclusion of lands by irrigation, drainage or flood control district. (1) The articles of incorporation of any corporation organized under ORS 554.005 to 554.340 may at any time be amended so as to include or exclude land as provided under ORS 554.510 to 554.590, include or delete matters described under ORS 554.040 or 554.050 or to make other amendments authorized under this chapter. An amendment shall not affect the date of priority of the lien of the corporation upon any land, but as to any new land included by an amendment the lien shall attach from the date of the recording of the amended notice. No land can be excluded until its proportionate share of all existing debts of the corporation has been paid.

Â Â Â Â Â  (2) An amendment other than an amendment to include or exclude land shall be voted upon by the members at a regular meeting or a special meeting called for that purpose. The amendment shall require approval by two-thirds or more of the votes of the members present or by proxy. The articles of amendment shall be submitted to the Office of the Secretary of State for filing.

Â Â Â Â Â  (3) In addition to the procedures available for administrative dissolution under ORS 554.302 and 554.305, any such corporation may be dissolved and its affairs terminated as provided in subsections (4) and (5) of this section. However, no corporation may be dissolved as provided in subsections (4) and (5) of this section before payment or release of all debts and obligations of the corporation, including every contract and agreement with the federal or the state government, or its or their constituted governmental authorities or agencies, or the assumption of its obligations by another with the consent of all parties.

Â Â Â Â Â  (4) The board of directors of the corporation shall cause notice to be given of a meeting of the members, which notice shall contain a statement to the effect that the dissolution of the corporation will be considered at the meeting, and a brief statement of the reasons why dissolution is deemed advisable. The question of whether or not the corporation shall be dissolved may be presented at the meeting, and if two-thirds or more of the votes of the members present or by proxy are cast in favor of dissolution, the board shall proceed to dissolve the corporation and liquidate its affairs. The board shall constitute a board of trustees and as such shall dispose of the property of the corporation and pay its debts and obligations or procure releases thereof; provided, that in case an irrigation district, drainage district or flood control district is organized to include the lands in the corporation or any part thereof, the board of directors of the corporation, or the board of trustees in case the corporation has voted to dissolve, shall convey to such irrigation, drainage or flood control district any and all irrigation works or other property owned by such corporation, upon the assumption by the irrigation, drainage or flood control district of the obligations of the corporation.

Â Â Â Â Â  (5) Upon completing the liquidation of the corporation, the trustees shall submit to the Office of the Secretary of State for filing a statement that the corporation has been dissolved and its affairs liquidated. The trustees also shall send a true copy of the statement to the county clerk of the county in which the corporation had its principal place of business, that the corporation has been legally dissolved, and the clerk shall record the statement in the records of the office of the clerk. [Amended by 1971 c.200 Â§9; 1985 c.351 Â§23; 1987 c.94 Â§150; 1995 c.233 Â§6]

Â Â Â Â Â  554.302 Dissolution of corporation by Secretary of State; conditions. The Secretary of State may commence a proceeding under ORS 554.305 to administratively dissolve a corporation organized under the provisions of ORS 554.005 to 554.340 if:

Â Â Â Â Â  (1) The corporation does not pay when due any fees imposed under ORS 554.016;

Â Â Â Â Â  (2) The corporation does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The corporation is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The corporationÂs period of duration stated in its articles of incorporation expires. [1987 c.94 Â§152; 1991 c.132 Â§34]

Â Â Â Â Â  554.305 Notice of grounds for dissolution; opportunity for correction; effect of dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 554.302 for dissolving a corporation organized under ORS 554.005 to 554.340, the Secretary of State shall give the corporation written notice of the determination.

Â Â Â Â Â  (2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the corporation.

Â Â Â Â Â  (3) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs and notify claimants.

Â Â Â Â Â  (4) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

Â Â Â Â Â  (5) Every corporation involuntarily dissolved under this section shall continue to exist as a body corporate for the purpose of the performance or enforcement of any debt or obligation under contract or agreement with the federal or state government, including the power to levy and collect assessments for such purpose. [1987 c.94 Â§153; 1991 c.132 Â§15; 1993 c.190 Â§23]

Â Â Â Â Â  554.307 Reinstatement of dissolved corporation. (1) A corporation administratively dissolved under ORS 554.305 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application shall state:

Â Â Â Â Â  (a) The name of the corporation and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) That the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporationÂs name satisfies the requirements of ORS 554.040 (2), the Secretary of State shall reinstate the corporation.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred. [1987 c.94 Â§154; 1991 c.132 Â§16; 1995 c.215 Â§30]

Â Â Â Â Â  554.309 Denial of reinstatement; appeal. (1) If the Secretary of State denies a corporationÂs application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the corporation that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The corporation may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183. [1987 c.94 Â§155]

Â Â Â Â Â  554.310 [Amended by 1963 c.358 Â§1; 1969 c.694 Â§50; 1983 c.717 Â§32; 1985 c.351 Â§24; 1987 c.94 Â§151; repealed by 1991 c.132 Â§37]

Â Â Â Â Â  554.315 Annual report; contents; filing with Secretary of State; amended report. (1) Every corporation organized under ORS 554.005 to 554.340 shall submit to the Office of Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the corporation and the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) The street address of its registered office and the name of its registered agent at the office in this state;

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) The names and addresses of the president and secretary of the corporation;

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the corporation; and

Â Â Â Â Â  (f) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained in the annual report shall be current as of 30 days before the anniversary of the corporation. The report shall be submitted not later than the anniversary date and a copy of the report shall be filed with the county treasurer referred to in ORS 554.160.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the corporation in the current records of the office. Failure of the corporation to receive the annual report form from the Secretary of State shall not relieve the corporation of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting corporation in writing and return the report to it for correction. The corporation must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) The corporation may deliver to the office for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the corporation as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1991 c.132 Â§19]

Â Â Â Â Â  Note: 554.315 was added to and made a part of ORS chapter 554 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  554.320 Exemption from taxation. The property and income of a corporation organized under the provisions of ORS 554.005 to 554.340, but not for profit, the articles of incorporation of which recite the things mentioned in ORS 554.050, or a corporation organized under ORS 554.380, shall be exempt from taxation. The property and income of corporations which were incorporated under chapter 172, Oregon Laws 1911, and which amend their articles to state that the corporation shall not operate for profit and also to state the matters provided in ORS 554.050, shall also be exempt from taxation. [Amended by 1993 c.502 Â§5]

Â Â Â Â Â  554.330 [Repealed by 1969 c.345 Â§20]

Â Â Â Â Â  554.340 Judicial determination of legality of proceedings. (1) The board of directors of any corporation organized under the provisions of ORS 554.005 to 554.340, or of any corporation organized before March 4, 1937, which amends its articles and landownersÂ notice pursuant to the provisions of ORS 554.420, may, after adopting a resolution adjudging the same to be to the interest of the corporation and authorizing the same, by petition commence special proceedings in the circuit court of the county in which the office of the corporation is located, for the purpose of having a judicial examination and judgment of the court as to the regularity and legality:

Â Â Â Â Â  (a) Of the proceedings in connection with the organization of the corporation; or

Â Â Â Â Â  (b) Of the proceedings of the board and corporation providing for and authorizing the issue or sale of any bonds or obligations of the corporation whether or not theretofore sold or disposed of; or

Â Â Â Â Â  (c) Of any action or proceeding for the inclusion or exclusion of land, or declaring the result of any election, or of any order levying any assessment or ordering the issue of any bonds or obligations for any purpose; or

Â Â Â Â Â  (d) Of any plan of improvement of lands described in the articles of incorporation or of any proposed works and improvement for which bonds or obligations are authorized to be issued; or

Â Â Â Â Â  (e) Of the authorization of any contract with the United States or any municipality or corporation or person, and as to the validity of such contract whether or not it has been executed.

Â Â Â Â Â  (2) All or any of the proceedings of the corporation may be judicially examined and determined by the court in one proceeding as prayed in the petition. The provisions of ORS 548.110 shall apply to the proceedings provided in this section, and jurisdiction of the corporation shall be obtained in the manner provided for irrigation or drainage districts in that section.

Â Â Â Â Â  (3) Any landowner or person having an estate or interest therein or member of the corporation or assessment payer may, within 30 days after the entry of any order or the performance of any of the acts or things mentioned in subsection (1) of this section for which a contest is provided, bring a proceeding to determine the validity thereof, in which case the board of directors shall be made parties defendant and service of the summons shall be had upon the members of the board in the manner provided in ORS 548.115 for irrigation and drainage districts. The proceedings shall be tried and determined in the same manner as provided in subsections (1) and (2) of this section for proceedings brought by the corporation itself.

Â Â Â Â Â  (4) No contest of any proceeding or matter or thing by this section provided to be had or done shall be had or maintained at any time or in any manner except as provided in this section.

Â Â Â Â Â  554.350 Service to lands outside district authorized; required findings; tax exemption. (1) A corporation organized pursuant to ORS 554.005 to 554.340 may obligate itself by written contract to utilize the corporationÂs delivery system to deliver water for any beneficial use authorized under Oregon law on lands not described in its articles of incorporation if its board of directors by resolution determines that such action does not impair the corporationÂs ability to service the lands described in its articles of incorporation. In furtherance of such arrangement the corporation may:

Â Â Â Â Â  (a) Adopt plans and specifications pursuant to ORS 554.210 for the construction of works and improvements on lands described in its articles of incorporation or on lands not described therein and thereafter to construct the same; and

Â Â Â Â Â  (b) Pursuant to ORS 554.260, jointly acquire, control and manage any works, improvements, easement or right of way necessary to fulfill its contractual obligations and bind itself for the maintenance, support and operation of the whole or any part thereof.

Â Â Â Â Â  (2) The delivery of water, the collection of charges for such delivery and the ownership of property pursuant to this section shall not subject the corporationÂs income and property, wherever located, to taxation if its property and income are otherwise exempt pursuant to ORS 554.320. [1979 c.180 Â§2; 1999 c.591 Â§1]

REORGANIZATION OF DISTRICTS AS CORPORATIONS

Â Â Â Â Â  554.375 Dissolution of district and reorganization as corporation; meeting of landowners; approval of reorganization by landowners. (1) The board of supervisors of a drainage district organized under ORS chapter 547 and existing prior to January 1, 1993, or the advisory board of a diking district organized under ORS chapter 551 and existing prior to January 1, 1993, may call a meeting of the owners of land situated in the district for the purpose of determining whether or not the district shall dissolve and reorganize as a corporation for drainage or flood control organized under this chapter.

Â Â Â Â Â  (2) At least 10 days before the date of the meeting, notice of the meeting shall be given by publication in a newspaper of general circulation published in each county in which lands of the district are situated.

Â Â Â Â Â  (3) The landowners, assembled at the place and time required by the notice, shall consider the question whether or not the district shall dissolve and reorganize as provided in this section. Each owner is entitled to one vote in person or by proxy for each acre of land owned by the owner in the district.

Â Â Â Â Â  (4) Members representing more than 75 percent of the votes entitled to be cast within the district constitute a quorum for the transaction of business, including voting on the question of dissolution and reorganization, at the meeting.

Â Â Â Â Â  (5) If members representing two-thirds or more of the votes entitled to be cast within the district approve dissolving the district and reorganizing the district as a corporation under this chapter, the board of supervisors or the advisory board of the district shall adopt an order so proclaiming and enter the order upon the minutes of the meeting. The chairperson of the meeting shall deliver to the Secretary of State a certified copy of the order proclaiming the results of the vote on the question of dissolution and reorganization.

Â Â Â Â Â  (6) The board of supervisors or the advisory board of the district shall thereupon proceed with dissolution and reorganization as provided in ORS 554.380 and 554.385. [1993 c.502 Â§1; 1995 c.233 Â§7]

Â Â Â Â Â  554.380 Articles of incorporation for corporation formed from dissolved district; required provisions; status as public corporation; membership. (1) After the vote held under ORS 554.375 and the delivery of a certified copy of the order proclaiming the results of the vote to the Secretary of State, the board of supervisors or the advisory board of the district shall proceed with the organization of a corporation for drainage or for flood control under this chapter. The corporation shall be organized as provided in this chapter except as provided otherwise in this section.

Â Â Â Â Â  (2) The articles of incorporation filed by the board of supervisors or the advisory board of the district shall be as specified in ORS 554.040 and 554.050 (1) to (5) except that:

Â Â Â Â Â  (a) The articles shall declare that the corporation is organized for the purpose of draining land or for the purpose of protecting land by flood control or for both drainage and flood control. If the reorganizing district is also providing water for irrigation or other authorized purposes, the articles shall also contain such purposes.

Â Â Â Â Â  (b) The articles shall state that the board of supervisors or the advisory board of the district being reorganized are the directors of the corporation and shall hold office until the dates on which their terms of office as supervisors or members of the advisory board of the district would have expired.

Â Â Â Â Â  (c) The articles shall specify that the corporation is a successor corporation to a drainage district under ORS chapter 547 or a diking district under ORS chapter 551 and that the name assumed by the corporation shall be the same as the district being reorganized except that the words Âimprovement companyÂ shall be substituted for the word Âdistrict.Â

Â Â Â Â Â  (d) The articles shall declare that the corporation is not formed for the purpose of operating the corporation for profit other than from the benefits of improvement of the land for which the corporation is formed.

Â Â Â Â Â  (e) The articles shall declare that the lands to be improved by the works of the corporation are the same lands formerly included within the boundaries of the district being reorganized. In lieu of describing such lands as provided in ORS 554.040 (3), the lands may be identified by assessor"s map number with a map or maps attached showing the location and identification thereon of the lands.

Â Â Â Â Â  (f) The articles shall specify that the corporation shall:

Â Â Â Â Â  (A) If formed for the purpose of draining land, continue operation and maintenance of the districtÂs existing drainage works and any other works authorized under ORS 547.320 and 547.325; or

Â Â Â Â Â  (B) If formed for the purpose of protecting land by flood control, provide maintenance of the districtÂs existing flood control works or any other works authorized under ORS chapter 551.

Â Â Â Â Â  (g) The articles shall declare that the corporation assumes all of the rights, duties and obligations legally incurred under contracts, covenants, other agreements, leases and business transactions entered into or begun before the date of dissolution of the district being reorganized and dissolved.

Â Â Â Â Â  (3) The corporation organized under this section shall be deemed a public corporation without the required unanimous voluntary consent of all members otherwise provided for in ORS 554.050 (6).

Â Â Â Â Â  (4) Every owner of land described in the articles of incorporation of the reorganizing district is a member of the corporation.

Â Â Â Â Â  (5) Notwithstanding any other law, the corporation formed under this section shall assume all debts and obligations of the dissolving district and may impose charges or assessments for the debts and obligations and for operational costs without the execution and recording of the landownersÂ notice under ORS 554.180. All lands subject to liens and encumbrances for such debts and obligations shall remain subject to the liens and encumbrances. A landownersÂ notice encumbering land for any new nonoperational debt shall require the consent of landowners representing two-thirds of the lands in the district. [1993 c.502 Â§2]

Â Â Â Â Â  554.385 Findings by board of reorganizing district; plan of dissolution; transfer of district assets to corporation; statement of dissolution. (1) When the decision of the landowners described in ORS 554.375 authorizes the dissolution of a drainage district or a diking district and the reorganization of the district into a corporation for drainage or flood control under this chapter, the board of supervisors of a drainage district or the advisory board of a diking district shall make findings of fact which shall include:

Â Â Â Â Â  (a) The amount of each outstanding bond, coupon and other indebtedness, with a general description of the indebtedness and the name of the holder and owner of each, if known.

Â Â Â Â Â  (b) A description of each parcel of real property and interest in real property and, if the property was acquired for delinquent taxes or assessments, the amount of such taxes and assessments on each parcel of property.

Â Â Â Â Â  (c) Uncollected assessments and charges levied by the district and the amount upon each lot or tract of land.

Â Â Â Â Â  (d) A description of the personal property and of all other assets of the district.

Â Â Â Â Â  (2) The board of supervisors or the advisory board shall propose a plan of dissolution and liquidation, which shall include provision for transfer and conveyance of all assets of the district to the corporation organized by the board of supervisors or advisory board under ORS 554.380.

Â Â Â Â Â  (3) Dissolution of a drainage district or diking district under this section shall occur without further action by the landowners of the district.

Â Â Â Â Â  (4) The board of supervisors or the advisory board shall convey to the corporation organized by the board of supervisors or the advisory board under ORS 554.380 all assets of the dissolving district when:

Â Â Â Â Â  (a) The corporation assumes all debts and obligations of the dissolving district and undertakes to continue to furnish the services provided by the dissolving district pursuant to the plan of dissolution and liquidation and the articles of incorporation of the corporation; and

Â Â Â Â Â  (b) The consent of all the known holders of valid indebtedness against the district has been obtained, or provision has been made in the plan for payment of the nonassenting holders.

Â Â Â Â Â  (5) When all assets of the dissolving district are transferred to the corporation, the board of supervisors or the advisory board shall file with the governing body of the county in which the greatest area of the district is situated a sworn statement that the district has been dissolved under ORS 554.320 and 554.375 to 554.390 and its affairs liquidated. From the date of the statement, the corporate existence of the district is terminated for all purposes.

Â Â Â Â Â  (6) ORS 548.900 to 548.955 and 551.180 do not apply to a district dissolved under ORS 554.320 and 554.375 to 554.390. [1993 c.502 Â§3]

Â Â Â Â Â  554.390 Dissolution of district and reorganization as corporation under ORS 554.320 and 554.375 to 554.390 prohibited after 2004. A drainage district or a diking district shall not be dissolved and reorganized under ORS 554.320 and 554.375 to 554.390 after December 31, 2004. [1993 c.502 Â§4; 2001 c.703 Â§1]

CORPORATIONS ORGANIZED UNDER 1911 ACT

Â Â Â Â Â  554.410 Applicability of ORS 554.005 to 554.340 to corporations organized under 1911 Act. Nothing in ORS 554.005 to 554.340 shall be so construed as to affect the validity of any district improvement company organized before March 4, 1937, under the provisions of chapter 172, Oregon Laws 1911, or its rights in or to property, or any of its rights or privileges of whatsoever kind or nature; but such corporations hereby are made subject to the provisions of ORS 554.005 to 554.340 so far as applicable. The provisions of ORS 554.005 to 554.340 shall not affect, impair or discharge any contract, obligation, lien or charge for or upon which such a company was or might become liable or chargeable had those sections not been passed; nor shall they affect the validity of any bonds issued prior to March 4, 1937; nor shall they affect any action then pending. All such corporations organized after March 4, 1937, shall be organized under the provisions of ORS 554.005 to 554.340 and not otherwise. Any corporation organized before March 4, 1937, under the provisions of chapter 172, Oregon Laws 1911, which amends its articles of incorporation and landownersÂ notice as provided in ORS 554.420, shall thereafter be subject to the provisions of ORS 554.005 to 554.340.

Â Â Â Â Â  554.420 Amendment of articles, and landownersÂ notice, of corporation organized under 1911 Act. (1) Articles of incorporation of any district improvement company organized before March 4, 1937, under the provisions of chapter 172, Oregon Laws 1911, and the recorded notice of the owners of the lands described in such articles of incorporation, may be amended as provided in this section.

Â Â Â Â Â  (2) If the members desire to amend the articles of incorporation they shall execute the amended articles, stating therein that such articles are for the purpose of amending articles of the same corporation of record in the Office of the Secretary of State and in the county where the land therein described is situated; that the amended articles are signed by an officer, director or court-appointed fiduciary by authority of a resolution of the board of directors; and that such articles as amended and adopted are as therein set out. The amended articles shall specify as provided in ORS 554.040 and may determine and state the matters provided in ORS 554.050. The amended articles must describe the land with particularity and state the owners thereof and the persons having any interest therein. The board of directors shall determine whether all landowners and persons having any interest in the lands have duly executed the same.

Â Â Â Â Â  (3) If satisfied therewith the board of directors may, upon the execution by all landowners of the amended landownersÂ notice and being satisfied therewith and that all have executed the same, by resolution authorize an officer, director or court appointed fiduciary to execute the same on behalf of the corporation. Thereupon the amended articles shall be submitted to the Office of the Secretary of State for filing. The requirements for filing a document under ORS 554.005 apply to the amended articles.

Â Â Â Â Â  (4) One true copy of the amended articles also shall be filed in each county where the land is situated.

Â Â Â Â Â  (5) The landownersÂ amended notice shall be executed and recorded in the manner provided in ORS 554.180 and 554.190.

Â Â Â Â Â  (6) From the filing of the amended articles by the Secretary of State, the amended articles and landownersÂ notice shall be effective instruments for every purpose; provided that such amended notice shall in no manner affect any lien, encumbrance, interest or estate in any of the lands attached, fixed or vested at the time of filing the same, or the priority thereof. If in such amendments it appears that the corporation is not for profit and it is so stated therein as provided in ORS 554.050, the corporation shall thereafter pay any applicable fee under ORS 554.016. [Amended by 1971 c.200 Â§10; 1987 c.94 Â§156; 1991 c.132 Â§35]

Â Â Â Â Â  554.430 Applicability of 1911 Act, as amended, to corporations organized under that Act. To the extent only that, by reason of the provisions of ORS 554.410, they have not been superseded, sections 2, 3, 4, 6, 7, 8, 9, 11 and 12 of chapter 172, Oregon Laws 1911, as amended by section 2, chapter 101, Oregon Laws 1917, and by chapters 267 and 420, Oregon Laws 1927, and as supplemented by section 2, chapter 164, Oregon Laws 1923, shall remain applicable to corporations organized before March 4, 1937, under the provisions of chapter 172, Oregon Laws 1911.

Â Â Â Â Â  554.440 Malheur Improvement Company; exclusion or inclusion of land. (1) Any person holding land within the Malheur Improvement Company district created under chapter 172, Oregon Laws 1911, who desires to have the land of the person excluded from the Malheur Improvement Company district, may file a petition with the secretary of such district. The petition shall be in writing, verified, and shall set forth the description of the lands desired to be excluded, and the reasons for such exclusion. Likewise, any person owning lands without such district who desires to have the lands of the person included within the district, may file a petition with the secretary, which petition shall be in writing, verified, and shall set forth the reasons why the land should be included in the district, and further, that the lands are susceptible of irrigation or drainage, as the case may be, from the system of works of the district.

Â Â Â Â Â  (2) The secretary shall present any such petition at the next meeting of the board of directors of the improvement company. The board shall fix a time for the hearing thereof, either at a special meeting of the members of the corporation called for the purpose, or at the next regular annual meeting of the members. At such meeting, the petitioners may present witnesses and be represented either in person or by attorney, to establish the allegations set forth in the petition. Upon such hearing, the matter of including or excluding such lands from the district shall be put to a vote of the members, and if a majority vote of the members owning lands in the district is in favor of the relief asked for in the petition, then an order shall be made in the minutes in accordance with such vote.

Â Â Â Â Â  (3) The secretary shall thereupon make a certificate certifying to the fact of the filing of such petition and the hearing thereon, and the action taken by the members of the district, and in such certificate shall describe the land included or excluded from the district, as the case may be. The secretary shall submit the certificate to the Office of the Secretary of State for filing and shall file a true copy of the certificate with the county clerk of the county where the lands are situated. From and after the filing of the certificate by the Secretary of State the land described in the certificate shall be included or excluded, as the case may be, in or from the improvement company district.

Â Â Â Â Â  (4) The articles of incorporation of the Malheur Improvement Company shall upon the filing of the certificate by the Secretary of State, and without any procedure other than as in this section provided, be deemed amended to include or exclude, as the case may be, the lands described in such certificate; provided, however, that any land within such improvement company district, and excluded therefrom on petition, shall not be relieved from the payment of its proportion of any bonded indebtedness created and outstanding of the company, prior to the exclusion of such lands therefrom. Lands without the improvement company district, and included therein by petition, shall be subject to any assessment thereafter levied by the company, whether for bonded indebtedness or otherwise. [Amended by 1987 c.94 Â§157]

INCLUSION AND EXCLUSION OF LAND

Â Â Â Â Â  554.510 Authority to include or exclude lands. A corporation formed under ORS 554.005 to 554.340 may amend its articles of incorporation to include or exclude land as provided in ORS 554.510 to 554.590. [1963 c.103 Â§2; 1987 c.94 Â§158]

Â Â Â Â Â  554.520 Application for inclusion or exclusion; approval of members. When a corporation receives an application of one or more landowners either to include the lands of the landowner in or exclude the lands of the landowner from the corporation, the application shall be acted upon at a meeting of the members. If at the meeting the members present approve the application of the landowner by a majority vote, articles of amendment shall be executed by the corporation and filed with the Secretary of State and from the date of such filing the lands described in the amendment, as recited in the amendment, shall either be included or excluded from the corporation. [1963 c.103 Â§3]

Â Â Â Â Â  554.530 Application; contents; deposit; filing. The application of the landowner shall:

Â Â Â Â Â  (1) Be in writing and certified by the applicant.

Â Â Â Â Â  (2) State the legal description of the land the applicant wishes either included in or excluded from the corporation.

Â Â Â Â Â  (3) Contain a brief statement of the reason for request of the inclusion or exclusion of the lands of the landowner, and if the request is to include lands, a statement that the lands will be benefited by being included in the corporation.

Â Â Â Â Â  (4) Be accompanied by a deposit in an amount to be determined by the corporation to pay the expenses of holding a meeting of the members to consider the application, including the cost of publishing notice of the meeting. After payment of such expenses, the balance of such deposit, if any, shall be returned to the applicant by the corporation.

Â Â Â Â Â  (5) Be filed with the officer or clerk in charge of the principal office of the corporation. [1963 c.103 Â§4]

Â Â Â Â Â  554.540 Board to set meeting date. At the next meeting of the board of directors of the corporation after an application is filed and the deposit for expenses paid, the secretary of the corporation shall present the application to the board of directors. The board shall fix a date and time for the members to consider the application at a meeting at the principal office of the corporation, which shall be either a special meeting called for that purpose or the next regular annual meeting of the members. [1963 c.103 Â§5]

Â Â Â Â Â  554.550 Notice of meeting. The secretary as directed by the board shall cause notice of the meeting to be published once each week for three successive weeks prior to the meeting in a newspaper published within the boundaries of the corporation, if any, or in a newspaper of general circulation in the county, where the principal office of the corporation is situated. The notice shall state the date of filing the application, the name of the applicant, a description of the land sought to be included or excluded, and the reason therefor given by the applicant. The notice shall state that all members, creditors of the corporation and other interested persons may attend the meeting, and be heard concerning the application. [1963 c.103 Â§6]

Â Â Â Â Â  554.560 Quorum for meeting. Notwithstanding the provision of ORS 554.070 (2) providing for a quorum to do business, the members of the corporation present shall constitute a quorum to approve or reject the application to include land in, or exclude land from, the corporation. [1963 c.103 Â§7]

Â Â Â Â Â  554.570 Effect of exclusion on existing debts. (1) An amendment to exclude land shall not relieve any land from any lien existing at the time of the exclusion of the land, affect the date of priority of any lien of the corporation upon any land or relieve any landowner from any obligation to pay any valid outstanding bonds or indebtedness of the corporation; but the land shall continue to be subject to the lien and chargeable with all obligations outstanding at the time of the exclusion. For the purpose of enforcing any lien for such obligations, lands excluded shall be considered part of the corporation as if the exclusion had never been accomplished.

Â Â Â Â Â  (2) Lands excluded shall not be chargeable with a lien for any obligation incurred after the date of filing the articles of amendment with the Secretary of State, providing for the exclusion of such lands. [1963 c.103 Â§8]

Â Â Â Â Â  554.580 Condition of approval of inclusion. (1) As a condition to approval of an application, if the meeting is on an application to include lands, the members may require the applicant to agree to pay a pro rata share of all unpaid obligations incurred for improvements which the applicant would have been required to pay if the land of the applicant had been in the corporation from its formation or from the time the obligations were incurred.

Â Â Â Â Â  (2) From the date of filing articles of amendment with the Secretary of State, providing for the inclusion of such lands they shall be liable for obligations incurred and assessments levied. [1963 c.103 Â§9]

Â Â Â Â Â  554.590 Articles of amendment; filing; effective date. (1) If an application to include or exclude lands is approved, articles of amendment shall set forth:

Â Â Â Â Â  (a) The name of the corporation.

Â Â Â Â Â  (b) A reference to the provision in the original or amended articles of the corporation affected and a statement of the particular land by legal subdivisions so far as possible and otherwise by tracts or lots of duly platted land or by metes and bounds, with the acreage thereof and the name of the owner as shown by the records of the county, included or excluded by the amendment.

Â Â Â Â Â  (c) The date the members approved the inclusion or exclusion of the land.

Â Â Â Â Â  (2) The articles of amendment shall be submitted to the Office of the Secretary of State for filing. The requirements for filing a document under ORS 554.005 apply to articles of amendment under this section.

Â Â Â Â Â  (3) From the date that the Secretary of State files the articles of amendment, the lands described in the amendment shall be included or excluded from the corporation as recited in the amendment.

Â Â Â Â Â  (4) The corporation shall file a true copy of the articles of amendment with the county recording officer of the county where the land included or excluded by the amendment is situated. [1963 c.103 Â§10; 1971 c.200 Â§11; 1987 c.94 Â§159]

Â Â Â Â Â  554.600 [1963 c.103 Â§11; repealed by 1987 c.94 Â§171]

_______________



Chapter 555

Chapter 555 Â Reclamation Projects

2005 EDITION

RECLAMATION PROJECTS

WATER LAWS

RECLAMATION UNDER CAREY ACT

555.010Â Â Â Â  Acceptance by state of conditions of Carey Act and grants thereunder

555.020Â Â Â Â  Water Resources Commission to manage lands; general powers; transfer of powers of former state boards

555.030Â Â Â Â  Duties of Water Resources Commission

555.040Â Â Â Â  Powers of Water Resources Commission as to contracts with Secretary of Interior for lands to be reclaimed; lien for expenses

555.050Â Â Â Â  Application to Water Resources Commission for lands to be reclaimed; application by Water Resources Commission for selection and withdrawal of lands; powers of Water Resources Commission to act on own behalf and let contract for reclamation

555.060Â Â Â Â  Deposit by applicant; disposition of money

555.070Â Â Â Â  Contract for reclamation of land; contents; examination and report by Water Resources Commission; sale of water right to settlers; bond of contractor; deposit to secure purchasers of water rights

555.080Â Â Â Â  Reclamation works; control by contractor; transfer to purchasers of water rights

555.090Â Â Â Â  Time for construction of works; date of commencement; securing of water rights; cessation of work as causing forfeiture; extension of time

555.100Â Â Â Â  Nonperformance by contractor; forfeiture; notice of forfeiture; sale of incomplete works; disposal of proceeds

555.110Â Â Â Â  StateÂs liability

555.120Â Â Â Â  Conditions precedent to entry of land and sale of water rights; form of applications for purchase or for release of lien; Âdate of reclamationÂ

555.130Â Â Â Â  Application to enter; contract for purchase of water rights and release of lien; payment for land

555.140Â Â Â Â  Deeds to land; execution; form; title conveyed; record; preservation of copies; copies as evidence

555.150Â Â Â Â  Rules and regulations for carrying out law

555.160Â Â Â Â  Report of work, expenditures and condition of funds; recommendations for legislation

555.170Â Â Â Â  Oregon Irrigation Fund

555.171Â Â Â Â  Transfers from Oregon Irrigation Fund to General Fund

555.180Â Â Â Â  Payment for irrigation of acreage in excess of contract; notice by Water Resources Commission; price per acre

555.190Â Â Â Â  Notice to be in writing; service; noncompliance; effect

TUMALO PROJECT

555.310Â Â Â Â  Reclamation of lands in Tumalo Project; contracts for

555.320Â Â Â Â  Project manager; duties and authority

555.330Â Â Â Â  Rules and regulations for carrying out law

555.340Â Â Â Â  Water rights; sale price; lien on lands; lien list; expenditures of state; repayment from sale of lands and rights; replacement or surrender of contracts with Columbia Southern Irrigation Company

555.350Â Â Â Â  Increase of lien against unsold land; reduction of amount due to state

555.360Â Â Â Â  Arrangements to settle, cultivate and reclaim Carey Act lands; contract provisions; sale of water rights to private lands; rules; fees

555.370Â Â Â Â  Cancellation of contract upon default

555.380Â Â Â Â  Tumalo Project Fund; rules

555.390Â Â Â Â  Transfer of stateÂs interest to irrigation districts or to federal government

555.400Â Â Â Â  Preferred purchasers

555.410Â Â Â Â  Repayment of appropriation from receipts of sale of lands; expenditures

RECLAMATION UNDER CAREY ACT

Â Â Â Â Â  555.010 Acceptance by state of conditions of Carey Act and grants thereunder. The State of Oregon hereby accepts the conditions of section 4 of the Act of Congress approved August 18, 1894 (28 Stat. 422), and amendments thereto, known as the ÂCarey Act,Â together with all grants of land to the state under the provisions of that Act.

Â Â Â Â Â  555.020 Water Resources Commission to manage lands; general powers; transfer of powers of former state boards. The selection, management, and disposal of the land referred to in ORS 555.010 shall be vested in the Water Resources Commission. The commission may employ necessary assistance, purchase material and supplies, and shall have charge and control of all reclamation work undertaken, contracted for, or initiated by the State Land Board prior to the passage of chapter 226, Oregon Laws 1909, or by the Desert Land Board prior to the passage of chapter 434, Oregon Laws 1927, and of the reclamation companies which were operating under either of those boards.

Â Â Â Â Â  555.030 Duties of Water Resources Commission. The Water Resources Commission, or some authorized assistant, shall:

Â Â Â Â Â  (1) Have custody of all the records and files under the provisions of ORS 555.010 to 555.160, which shall be public records and open to inspection by the public during office hours.

Â Â Â Â Â  (2) Receive and file all proposals for construction of irrigation works to reclaim lands selected under the provisions of ORS 555.010 to 555.160.

Â Â Â Â Â  (3) Keep for public inspection maps or plats of all land selected.

Â Â Â Â Â  (4) Receive entries of settlers on these lands.

Â Â Â Â Â  (5) Do any and all work necessary in carrying out the provisions of ORS 555.010 to 555.160. [Amended by 1955 c.707 Â§68]

Â Â Â Â Â  555.040 Powers of Water Resources Commission as to contracts with Secretary of Interior for lands to be reclaimed; lien for expenses. Upon application, made as provided in ORS 555.050, by any person desiring to reclaim any of the desert government lands in this state, the Water Resources Commission shall make proper application for the lands which the applicant undertakes to reclaim, and make and enter into contract or agreement with the Secretary of the Interior for the donation and patent to the state, free of cost for survey or price, of such desert lands. The commission may make and enter into such contracts and agreements, and create and assume such obligations in relation to and concerning the lands, as may be necessary to induce and cause such reclamation thereof as is required by the contract with the Secretary of the Interior and the Acts of Congress. The commission may create a lien which shall be valid on and against the separate legal subdivisions of land reclaimed, for the necessary expenses of reclamation, and reasonable interest thereon from the date of reclamation until the lien is satisfied; provided that in no event, in no contingency, and under no circumstances, shall the state be in any manner directly or indirectly liable for any amount of any such lien or liability, in whole or in part.

Â Â Â Â Â  555.050 Application to Water Resources Commission for lands to be reclaimed; application by Water Resources Commission for selection and withdrawal of lands; powers of Water Resources Commission to act on own behalf and let contract for reclamation. (1) Any person desiring to construct ditches, canals or other irrigation works to reclaim land under the provisions of ORS 555.010 to 555.160 shall, at the expense of the person, file with the Water Resources Commission an application for selection on behalf of the state, by the commission, of the land to be reclaimed. The application shall conform to all requirements of the federal laws and rulings thereunder, and be accompanied by the necessary land office fees and such additional data as may be prescribed by the commission, including a preliminary estimate of costs and the amount of lien asked for. If the application is made in proper form, and it appears that the proposed plan is feasible, that the applicant is financially able to complete the work, and that its completion will be to the best interests of the state, then the commission, at the expense and cost of the applicant, shall make proper application for the selection and withdrawal of the lands included in the application.

Â Â Â Â Â  (2) The commission may do all things necessary to secure the withdrawal of lands on behalf of the commission by the Secretary of the Interior, and let a contract to the lowest responsible bidder for the reclamation and colonization of the same when withdrawn.

Â Â Â Â Â  555.060 Deposit by applicant; disposition of money. A deposit shall accompany each application in a sum not less than 10 cents per acre up to 1,000 acres, and two cents per acre for each acre over that amount, which sum shall be deposited with the Water Resources Commission and held in trust as a guarantee of good faith on the part of the applicant, to whom it shall be returned at the time of execution of a contract between the state and the applicant. In case the person making the application shall, upon segregation by the Secretary of the Interior of any or all of the lands mentioned therein, refuse to enter into a contract with the state, the deposit shall be forfeited to the state and credited to the Oregon Irrigation Fund.

Â Â Â Â Â  555.070 Contract for reclamation of land; contents; examination and report by Water Resources Commission; sale of water right to settlers; bond of contractor; deposit to secure purchasers of water rights. Upon withdrawal of the land by the Department of the Interior, the Water Resources Commission shall enter into a contract for the reclamation of such land with the person submitting the application, which contract shall contain plans and specifications of the proposed irrigation works; provided, that no contract shall be executed by the commission until after an examination by the commission concerning the feasibility of the proposed plan of reclamation, sufficiency and availability of the water supply, and reasonableness of the estimate of cost and the lien requested. The contract shall provide for the sale of the water right to settlers on the land in satisfaction of the reclamation lien allowed. This contract shall not be entered into on the part of the state until the withdrawal of the lands by the Department of the Interior and the filing of a satisfactory bond on the part of the proposed contractor, which bond shall be in a penal sum not less than two percent of the lien to be allowed, and shall be conditioned upon the faithful performance of the provisions of the contract with the state; provided, that in case the contractor is the irrigation district such bond need not be filed. The commission may, however, require the contractor to make a deposit at the time of application for entry of land by settlers to insure the transfer of the system in good condition and repair to the purchasers of water rights as herein provided, which deposit shall be returned by the commission at the time of such transfer. [Amended by 1955 c.707 Â§69]

Â Â Â Â Â  555.080 Reclamation works; control by contractor; transfer to purchasers of water rights. For such time as is specified in the contract, and not to exceed 10 years from the date thereof, the control and management of the reclamation works shall be vested in the person having contract with the state. At the expiration of such time the clear and unencumbered title to the reclamation works and all franchises thereunto belonging, also the control and management thereof, shall pass to the purchasers of water rights from the reclamation works in the manner to be prescribed in the contract, the contractor retaining an interest in the works proportional to the amount of water right unsold.

Â Â Â Â Â  555.090 Time for construction of works; date of commencement; securing of water rights; cessation of work as causing forfeiture; extension of time. No contract shall be made by the Water Resources Commission which requires a greater time than five years for construction of the works. All contracts shall state that the work shall begin within six months from date of contract; that the contractor shall secure for the use and benefit of the reclamation system all necessary water rights, rights of way, reservoir sites, or other property necessary for its construction and operation; that construction shall be prosecuted diligently and continuously to completion; and that a cessation of work under the contract with the state for a period of six months, without the sanction of the commission, will forfeit to the state all rights under the contract. The commission may extend the time in which to begin the construction of works, or for the completion of work, on account of delay caused by physical or engineering difficulties beyond the power of the contractor to control.

Â Â Â Â Â  555.100 Nonperformance by contractor; forfeiture; notice of forfeiture; sale of incomplete works; disposal of proceeds. (1) Upon the failure of any parties having contracts with the state for the construction of irrigation works, to begin the same within the time specified by the contract, or to complete the same within the time or in accordance with the specifications of the contract with the state, to the satisfaction of the Water Resources Commission, the commission shall give the parties written notice of such failure. If after a period of 60 days from the sending of such notice they have failed to proceed with the work or to conform to the specifications of their contract with the state, or secure an extension of time, their contract and all works constructed thereunder shall be at once forfeited to the state.

Â Â Â Â Â  (2) In case of any forfeiture, cancellation, or relinquishment of any contract to the state, the commission shall so declare and give notice once each week, for four weeks, in some newspaper of general circulation in the county in which the work is situated, and in one newspaper at the state capital in like manner and for a like period, of the forfeiture, cancellation, or relinquishment of the contract, and that upon a fixed day proposals will be received at the office of the commission for purchase of the incompleted works and for completion of the irrigation works in accordance with plans, specifications and other conditions prescribed by the commission, the time for receiving bids to be at least 60 days subsequent to the issuing of the last notice of forfeiture. The money received by the commission from sale of the partially completed works under the provisions of this section shall first be applied to the expenses incurred by the state in their forfeiture and disposal, and the surplus, if any exists, shall be paid to the original contractors with the state.

Â Â Â Â Â  555.110 StateÂs liability. Nothing in ORS 555.010 to 555.160 shall be construed as authorizing the Water Resources Commission to obligate the state to pay for any work constructed under any contract, or to hold the state in any way responsible to settlers for the failure of contractors to complete the work according to the terms of their contracts with the state.

Â Â Â Â Â  555.120 Conditions precedent to entry of land and sale of water rights; form of applications for purchase or for release of lien; Âdate of reclamation.Â No land shall be open to entry and no water rights shall be sold by the parties under contract with the Water Resources Commission until the construction of the works is sufficiently advanced to insure a water supply, and the entry of an order by the commission opening the land or any portion thereof to entry and sale. All applications to purchase lands, or for release of lien for construction of the reclamation works, shall be upon the forms provided by the commission. The Âdate of reclamation,Â for the purposes of ORS 555.010 to 555.160, shall be the date shown by the proof furnished the Secretary of the Interior by the commission at which water was furnished available for the reclamation of each tract in the list of lands.

Â Â Â Â Â  555.130 Application to enter; contract for purchase of water rights and release of lien; payment for land. Any citizen of the United States, or any person having declared an intention to become such, over the age of 21 years, may make application, under oath, to the Water Resources Commission, upon forms prescribed by the commission, to enter any of the lands reclaimed under the provisions of ORS 555.010 to 555.160, in an amount not to exceed 160 acres for any one person. Each application shall be accompanied by a contract, made and entered into by the applicant with the person who has undertaken the reclamation of the tract in question, which contract shall show that the applicant has made proper arrangement for purchase of the necessary water rights and the release of the construction lien. Each application to the commission shall in addition be accompanied by a payment of not less than $1 per acre for each acre included in the application, which payment shall be made by the contractor out of the first payment by the applicant, and shall be deposited by the commission with the State Treasurer, who shall credit it to the Oregon Irrigation Fund. If the application is not approved, the $1 payment shall be returned to the contractor.

Â Â Â Â Â  555.140 Deeds to land; execution; form; title conveyed; record; preservation of copies; copies as evidence. Upon filing with the Water Resources Commission a satisfactory release of the construction lien apportioned by the commission against the land in any application, accompanied by satisfactory proof of reclamation, cultivation and settlement, as required by the rules of the commission, it shall be the duty of the commission to deed to the applicant, or the assignee of the applicant, the land described in the application. The deeds shall be in form of a quitclaim and shall operate to convey only such title as the state may have in the land conveyed. The deeds, without acknowledgment, or copies thereof duly certified and attested under seal by the commission, certified from the official copy in the keeping of the commission, shall be admitted to record. The commission shall preserve, in a suitable book, a true copy of the deeds, with an alphabetical index of the names of the grantees, and such copies or certified copies thereof certified and attested as aforesaid shall be primary evidence of such conveyances.

Â Â Â Â Â  555.150 Rules and regulations for carrying out law. The Water Resources Commission shall provide suitable rules for the filing of applications for constructing irrigation works, prescribing the nature of final surveys, and the gathering of engineering data upon which the contract with the state is to be based, the manner in which the plans and specifications shall be submitted, and for the entry of and payment for the land and water rights by settlers and for the settlement or forfeiting of entry by settlers, and such other rules and regulations as are necessary to carry out the provisions of ORS 555.010 to 555.160.

Â Â Â Â Â  555.160 Report of work, expenditures and condition of funds; recommendations for legislation. The Water Resources Commission shall issue, on or before September 30 of the year preceding each regular session of the legislature, a full report of the work of the commission under the provisions of ORS 555.010 to 555.160, including a statement of expenditures and condition of all funds, and such recommendations for legislation as are deemed advisable.

Â Â Â Â Â  555.170 Oregon Irrigation Fund. The Oregon Irrigation Fund is hereby created. Payments to and disbursements from the fund shall be made as provided by law.

Â Â Â Â Â  555.171 Transfers from Oregon Irrigation Fund to General Fund. Notwithstanding the provisions of ORS 555.170, all moneys in the Oregon Irrigation Fund created by ORS 555.170 on February 18, 1955, and all moneys paid into such fund after February 18, 1955, are to be transferred to the General Fund to be available for general governmental expenses. [1955 c.23 Â§1]

Â Â Â Â Â  555.180 Payment for irrigation of acreage in excess of contract; notice by Water Resources Commission; price per acre. Wherever an irrigation system has been constructed under contract with the State of Oregon pursuant to the Act of Congress known as the Carey Act, and under and pursuant to ORS 555.010 to 555.160, and it develops that the acreage of land actually irrigated in any smallest legal subdivision of the land is greater than the acreage made subject to the lien in the reclamation contract for said smallest legal subdivision and the waters for the excess acres actually irrigated in such legal subdivision over and above the amount fixed in the contract for lien have not as yet been paid for, nor the amount to be paid therefor agreed upon, the Water Resources Commission upon request of the company supplying water to the excess acres shall notify the person using the water upon the excess acres to pay for the same or enter into an arrangement with the company furnishing the water providing for the price to be paid therefor and the manner of payment; provided, the company furnishing the water shall not exact a price per acre for such excess acres greater than the price per acre as now fixed by the commission.

Â Â Â Â Â  555.190 Notice to be in writing; service; noncompliance; effect. The notice given by the Water Resources Commission shall be in writing and may be served by registered mail or by certified mail with return receipt. If the user of the water does not comply with the notice and either pay for the excess water or enter into a definite arrangement with the company for payment thereof within 30 days from the mailing of the notice, the commission shall, upon notice from the company furnishing the water, cancel the right of the landowner to the excess acres and thereafter, without further application for permission so to do, the company furnishing the water may sell and deliver the water to other lands. Upon effecting the sale of the water to other lands the company shall notify the commission of the lands to which the water is transferred. [Amended by 1991 c.249 Â§57]

TUMALO PROJECT

Â Â Â Â Â  555.310 Reclamation of lands in Tumalo Project; contracts for. The Water Resources Commission is authorized and empowered to contract for the completion of the reclamation of lands in the Tumalo Project or any part thereof, and to otherwise carry out the provisions of ORS 555.310 to 555.410, with any irrigation district, organized pursuant to the laws of Oregon, including lands in the project or any part thereof, or with any other irrigation district, or with the federal government, or with any person.

Â Â Â Â Â  555.320 Project manager; duties and authority. (1) The Water Resources Commission shall appoint, at a salary to be fixed by the commission, a project manager for the Tumalo Project, who shall hold office and serve at the pleasure of the commission, but not longer than two years without reappointment. In the selection of a project manager, due consideration shall be given the recommendations of the Board of Directors of the Water UsersÂ Association of the Tumalo Project, which project was designated in chapter 119, Oregon Laws 1913, as the Columbia Southern Irrigation Project. The project manager shall have complete charge of the operation, maintenance and management of all matters pertaining to the project, and shall have authority to collect maintenance fees and issue receipts therefor, to employ necessary assistants, purchase materials and supplies, make proper and necessary repairs, renewals and alterations in the irrigation system when required, necessary or authorized by the commission, and to furnish inventories of machinery, equipment and materials at stated intervals.

Â Â Â Â Â  (2) All machinery, materials, supplies and land acquired by the state under the provisions of chapter 119, Oregon Laws 1913, not required in the future operation of the project, shall be sold by the project manager under the direction of the commission, and the funds arising therefrom shall be placed in the Tumalo Project Fund. The project manager shall render a monthly report to the commission covering the operation of the project and such other matters as the commission may direct. The project manager shall furnish a good and sufficient surety bond in the sum of $5,000 running to the State of Oregon, subject to the approval of the Attorney General, and conditioned upon the faithful performance of duties.

Â Â Â Â Â  555.330 Rules and regulations for carrying out law. The Water Resources Commission shall make all necessary rules and regulations for properly carrying out the provisions of ORS 555.310 to 555.410.

Â Â Â Â Â  555.340 Water rights; sale price; lien on lands; lien list; expenditures of state; repayment from sale of lands and rights; replacement or surrender of contracts with Columbia Southern Irrigation Company. (1) Subject to ORS 555.350, the prices to be paid for the sale of water rights on private lands as well as Carey Act lands, in the Tumalo Project, shall be $40, with interest at five percent from the date of contract of sale, in addition to which there shall be a charge of $2.50 per acre for the nonirrigable Carey Act lands; provided, however, that no new lien shall be placed upon any lands having a complete vested water right on June 3, 1913. A certified copy of the lien list shall be prepared by the Water Resources Commission, showing the price to be paid for water rights for each small subdivision or farm unit of Carey Act land in the project. A certified copy of the lien list shall be filed in the records of Crook County. From and after the date of reclamation of any tract designated in the list a valid lien in favor of the State of Oregon shall exist against each tract in the list for the amount designated therein until the same, together with accruing interest, has been paid in full.

Â Â Â Â Â  (2) The total amount to be realized from the sale of Carey Act lands and water rights for private lands shall insure the return to the state of all money expended by it in the reclamation of the lands in the project with interest at five percent from the date of the contract of sale, in addition to any further sums or amounts which are found necessary to be paid on account of the project.

Â Â Â Â Â  (3) Any person who holds a contract with the Columbia Southern Irrigation Company or its successors in interest, for any tract in the project, may execute a new contract with the state for reclamation, under the provisions of ORS 555.310 to 555.410, of the land described in the original contract with the company, or a new selection, receiving credit thereon for the principal paid to the company under the original contract; or, may surrender the contract and receive, in cash, the full amount of principal paid to the company on the contract; provided, however, that no contract holder shall be entitled to a refund of the money as herein provided unless an assignment of all rights, title and interest in and to the contract and the land described therein was filed with the Desert Land Board on or before July 1, 1917; provided, further, that refunds shall be made to contract holders pro rata as funds may become available from time to time after July 1, 1915. The failure to comply with the above option by any contract holder under the old Columbia Southern Project shall render the contract void and the lands embraced therein shall revert to the state and be subject to reentry.

Â Â Â Â Â  555.350 Increase of lien against unsold land; reduction of amount due to state. The Water Resources Commission may increase the reclamation lien against the land not now sold in the Tumalo Project as fixed in ORS 555.340, if such increase is necessary or expedient in the completion of the project. The commission may reduce the amount due the state on account of the construction of the Tumalo Project by the amount expended by any such district or the federal government in completing the reclamation of the lands embraced within the project or any amount which may be expended in discharging the obligations of the state incurred under and pursuant to ORS 555.320, 555.340 and 555.380, or otherwise.

Â Â Â Â Â  555.360 Arrangements to settle, cultivate and reclaim Carey Act lands; contract provisions; sale of water rights to private lands; rules; fees. The Water Resources Commission shall make all necessary arrangements to secure the settlement, cultivation and reclamation of Carey Act lands in the Tumalo Project; accept applications for the entry of the lands; make contracts for the purchase of water rights and release of lien for the lands; make rules for their cultivation and settlement; and prescribe the forms to be used for such purposes. Each contract with purchasers shall provide for payment of the full amount of lien assessed against the tract covered by the contract within a period of not to exceed 20 years, with interest on deferred payments at five percent per annum, and shall also provide for payment of an annual maintenance fee, to be fixed by the commission. Contracts executed before May 27, 1913, may be brought under the terms of ORS 555.310 to 555.410, and the rate of interest thereunder shall be five percent from and after December 1, 1916. Contracts for the sale of water rights to private lands within the project shall be upon the same terms and conditions as for Carey Act lands, and the commission shall in addition require the purchaser to give a first mortgage on such private lands, to the state, as security for the payments due under the contract. The contracts with purchasers, both on Carey Act and private lands, shall provide for the sale of a proportionate interest in the reclamation system to each purchaser, and for transfer of the reclamation system to the purchasers when the water rights for a majority of the lands in the project have been fully paid for, the state retaining an interest proportionate to the unpaid balance on the contracts.

Â Â Â Â Â  555.370 Cancellation of contract upon default. Upon failure of any purchaser having a contract with the Water Resources Commission to make payments of principal and interest according to the terms of the contract, the commission shall notify the purchaser by registered mail or by certified mail with return receipt of the default. If the default continues for a period of six months after the sending of such notice, the commission may cancel the contract, and all payments made thereunder shall be forfeited to the state and placed in the irrigation fund. The commission may reopen the lands covered by the canceled contract for entry, and resell water rights to the land to some other purchaser. Nothing in this section, however, shall be construed so as to prevent the commission from extending the time to make any payment due under any contract with a purchaser, when in the judgment of the commission the purchaser is entitled to an extension. [Amended by 1991 c.249 Â§58]

Â Â Â Â Â  555.380 Tumalo Project Fund; rules. (1) All moneys received as maintenance fees on the Tumalo Project shall be applied to the cost of maintaining, repairing, operating and distributing water for the project. The money shall be collected and disbursed by the project manager under the direction of the commission, who shall prescribe rules and regulations governing such collections or disbursements.

Â Â Â Â Â  (2) All moneys derived from the Tumalo Project from whatsoever source, except as maintenance fees, shall be placed in the Tumalo Project Fund in the hands of the State Treasurer, which fund is hereby created. Disbursements from the Tumalo Project Fund shall be made to repay contract holders as provided in ORS 555.310 to 555.410, and to defray the expenses of construction, extension and operation of the project; except that no repayments to contract holders shall be made which shall reduce the Tumalo Project Fund to less than $5,000, which amount shall be held as an emergency fund to be disbursed for the project in case of an emergency. After all payments to contract holders have been made, all moneys in the fund, except $1,000 for an emergency, shall be placed to the credit of the General Fund of the state and credited as payment to the state on account of the original appropriation for the construction of the Tumalo Project and interest on same. From and after that date all money derived from the sale of land and water rights shall be deposited in the General Fund until all expenses incurred by the state in connection with the project, including five percent interest on all money advanced from the date of sale of the lands, have been repaid, after which time all money received from the sale of lands and water rights shall be deposited in the Oregon Irrigation Fund.

Â Â Â Â Â  (3) All expenditures for the Tumalo Project from the Tumalo Project Fund shall be paid at the same time and in the same manner as state officers are paid.

Â Â Â Â Â  (4) All fees payable to the office of the commission in connection with or incident to the completion of applications and the issuance of permits for the appropriation, diversion, storage and use of waters in the Tumalo Project are hereby remitted to the project, and payment thereof shall not be required by the commission.

Â Â Â Â Â  555.390 Transfer of stateÂs interest to irrigation districts or to federal government. The Water Resources Commission may, with due regard to the interests of the state, transfer all the right, title and interest of the state in and to the Tumalo Project, and all rights or franchises thereunto appertaining, to any irrigation district or to the federal government, whenever it appears to the commission that such transfer will be in the best interests of the project.

Â Â Â Â Â  555.400 Preferred purchasers. In the sale of water and water rights and the entry upon lands now remaining unsold in the Tumalo Project, honorably discharged soldiers and sailors, marines, and Red Cross nurses of the Mexican, Spanish or Indian wars and of World War I shall have a preferred right to the purchase and acquiring of the same for such period of time as may be designated by the Water Resources Commission.

Â Â Â Â Â  555.410 Repayment of appropriation from receipts of sale of lands; expenditures. The sum of $10,000, which was appropriated by section 2, chapter 424, Oregon Laws 1917, shall be considered a loan to the Tumalo Project and shall be returned to the General Fund, together with interest at the legal rate from the date on which the money is made available, from the receipts of the sale of project lands. All expenditures incurred under the provisions of ORS 555.340, 555.360 and 555.380 shall be paid at the same time and in the same manner as state officers, upon vouchers approved by the Water Resources Commission.

_______________

CHAPTERS 556 AND 557

[Reserved for expansion]



Chapter 558

Chapter 558 Â Weather Modification

2005 EDITION

WEATHER MODIFICATION

WATER LAWS

LICENSING

558.010Â Â Â Â  Definitions for ORS 558.010 to 558.140

558.020Â Â Â Â  Purpose of ORS 558.010 to 558.140

558.030Â Â Â Â  Artificial weather modification prohibited without license

558.040Â Â Â Â  Application for license; fee

558.050Â Â Â Â  Applicant to file proof of financial responsibility

558.052Â Â Â Â  Requirements for bonds used to meet financial responsibility

558.053Â Â Â Â  Judgment against principal on bond; action against surety; satisfaction

558.054Â Â Â Â  Deposit of cash or other security to meet financial responsibility; rules; use of deposit

558.055Â Â Â Â  Hearing on application for license

558.060Â Â Â Â  Issuance of license; conditions; licenseeÂs authority; use of improper materials cause for suspension or revocation; renewal; fee

558.066Â Â Â Â  Governmental entities conducting weather modification at airport exempted

558.080Â Â Â Â  Contents of hearing notice

558.090Â Â Â Â  Publication of notice of hearing

558.100Â Â Â Â  Proof of publication

558.110Â Â Â Â  Records and reports of operations; public examination

558.120Â Â Â Â  Emergency licenses

558.135Â Â Â Â  Revocation, suspension, refusal to issue or renew license; procedure

558.140Â Â Â Â  Appropriation for administration and enforcement

WEATHER MODIFICATION DISTRICTS

(General Provisions)

558.200Â Â Â Â  ÂCounty courtÂ defined

558.203Â Â Â Â  Election laws applicable

(Incorporation)

558.210Â Â Â Â  Incorporation for weather modification; limitations as to area

558.235Â Â Â Â  Forestlands not benefited property; not included in district except upon petition

(Powers of District)

558.300Â Â Â Â  General powers of district

558.310Â Â Â Â  Limitation on right to own or operate equipment

558.315Â Â Â Â  Rules concerning district property

558.320Â Â Â Â  Duty to carry liability insurance

558.325Â Â Â Â  Cooperative agreements between districts

558.340Â Â Â Â  Tax assessment, levy and collection; boundary change

558.345Â Â Â Â  Disposal of taxes levied when organization declared invalid

558.350Â Â Â Â  EmployeesÂ retirement system authorized

558.355Â Â Â Â  District to budget for retirement system

558.360Â Â Â Â  Employee contribution

558.365Â Â Â Â  Limitation on membership

(Board of Commissioners)

558.400Â Â Â Â  Board of commissioners; powers; qualifications and terms of commissioners

558.410Â Â Â Â  Board meetings; officers; quorum; employing assistance; employee benefits

558.415Â Â Â Â  Procedure to increase number of commissioners

558.430Â Â Â Â  Deposit and withdrawal of moneys; annual reports; records

558.440Â Â Â Â  Calling special elections

PENALTIES

558.990Â Â Â Â  Penalties

LICENSING

Â Â Â Â Â  558.010 Definitions for ORS 558.010 to 558.140. As used in ORS 558.010 to 558.140:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (2) ÂPersonÂ includes any public or private corporation. [1953 c.654 Â§1; 1955 c.61 Â§4]

Â Â Â Â Â  558.020 Purpose of ORS 558.010 to 558.140. The purpose of ORS 558.010 to 558.140 is to promote the public health, safety and welfare by providing for the licensing, regulation and control of interference by artificial means with the natural precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere. [1953 c.654 Â§2]

Â Â Â Â Â  558.030 Artificial weather modification prohibited without license. No person, without securing a license from the State Department of Agriculture, shall cause or attempt to cause by artificial means condensation or precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere, or shall prevent or attempt to prevent by artificial means the natural condensation or precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere. [1953 c.654 Â§3]

Â Â Â Â Â  558.040 Application for license; fee. (1) Any person desiring to do any of the acts specified in ORS 558.030 shall file with the State Department of Agriculture an application for a license on a form to be supplied by the department for such purpose setting forth all of the following:

Â Â Â Â Â  (a) The name and post-office address of the applicant.

Â Â Â Â Â  (b) The education, experience and qualifications of the applicant, or if the applicant is not an individual, the education, experience and qualifications of the persons who will be in control and in charge of the operation of the applicant.

Â Â Â Â Â  (c) The name and post-office address of the person on whose behalf the weather modification operation is to be conducted if other than the applicant.

Â Â Â Â Â  (d) The nature and object of the weather modification operation which applicant proposes to conduct, including a general description of such operation and the manner in which the production, management or conservation of water or energy resources or agricultural or forest crops could be benefited by the operation.

Â Â Â Â Â  (e) The method and type of equipment and the type and composition of the materials that the applicant proposes to use.

Â Â Â Â Â  (f) Such other pertinent information as the department may require.

Â Â Â Â Â  (2) Each application shall be accompanied by a filing fee in the sum of $100, and proof of financial responsibility as required by ORS 558.050. [1953 c.654 Â§4; 1975 c.420 Â§1]

Â Â Â Â Â  558.050 Applicant to file proof of financial responsibility. (1) No license shall be issued to any person until the person has filed with the State Department of Agriculture proof of ability to respond in damages for liability on account of accidents arising out of the weather modification operations to be conducted by the person in the amount of $100,000 because of bodily injury to or death of one person resulting from any one accident, and, subject to said limit for one person, in the amount of $300,000 because of bodily injury to or death of two or more persons resulting from any one accident, and in the amount of $300,000 because of injury to or destruction of property of others resulting from any one accident.

Â Â Â Â Â  (2) Proof of financial responsibility may be given by filing with the department a certificate of insurance or a bond, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a certificate evidencing deposit of money in the same manner and with the same effect as provided by ORS 558.052 to 558.054, 806.080 and 806.270. [1953 c.654 Â§13; 1975 c.420 Â§1a; 1983 c.338 Â§961; 1991 c.331 Â§82; 1995 c.41 Â§3; 1997 c.631 Â§495; 2003 c.175 Â§13]

Â Â Â Â Â  558.052 Requirements for bonds used to meet financial responsibility. A bond used to comply with financial responsibility requirements under ORS 558.050 must meet all of the following requirements:

Â Â Â Â Â  (1) The bond must be in the amount required by ORS 558.050.

Â Â Â Â Â  (2) The bond must be approved by a judge of a court of record in this state.

Â Â Â Â Â  (3) The bond must contain a provision that it cannot be canceled except upon the giving of 10 daysÂ prior written notice to the State Department of Agriculture.

Â Â Â Â Â  (4) The bond must be provided by either of the following:

Â Â Â Â Â  (a) A surety company.

Â Â Â Â Â  (b) Two persons who are residents of Oregon and who each own real property in this state having together equities at least of the value required for the bond under ORS 558.050.

Â Â Â Â Â  (5) If the bond is provided by real property owners in this state, the bond must contain a schedule of the real property owned by each of the sureties that will be used to meet the financial responsibility requirements of this state.

Â Â Â Â Â  (6) The bond must be conditioned to pay, on behalf of the principal, the limits of financial responsibility requirements under ORS 558.050.

Â Â Â Â Â  (7) The bond must be conditioned to pay, on behalf of the principal, judgments against a person for accidents described in ORS 558.050 and must be subject to action under ORS 558.053.

Â Â Â Â Â  (8) The bond is subject to any rules adopted by the department relating to such bonds. [2003 c.175 Â§15]

Â Â Â Â Â  558.053 Judgment against principal on bond; action against surety; satisfaction. (1) If a judgment rendered against the principal on a bond described under ORS 558.052 is not settled within 60 days after it has become final, a judgment creditor, for the judgment creditorÂs own use and benefit and at the judgment creditorÂs sole expense, may bring an action against any surety on the bond. An action brought under this section must be brought in the name of the state. An action under this section may include any action or proceeding to foreclose any lien established upon the real property of a surety under ORS 558.052.

Â Â Â Â Â  (2) For purposes of this section, a judgment is satisfied when any of the following occurs:

Â Â Â Â Â  (a) Payments in the amounts established by the payment schedule under ORS 558.050 have been credited upon any judgment or judgments rendered in excess of those amounts.

Â Â Â Â Â  (b) Judgments rendered for less than the amounts established under ORS 558.050 have been satisfied.

Â Â Â Â Â  (c) The judgment creditor and the judgment debtor have mutually agreed upon a compromise settlement of the judgment.

Â Â Â Â Â  (d) The judgment against the judgment debtor has been discharged in bankruptcy. [2003 c.175 Â§16]

Â Â Â Â Â  558.054 Deposit of cash or other security to meet financial responsibility; rules; use of deposit. (1) A person may satisfy the financial responsibility requirements of ORS 558.050 by depositing with the State Department of Agriculture the following:

Â Â Â Â Â  (a) Cash;

Â Â Â Â Â  (b) Legally issued general obligations of the United States, the agencies and instrumentalities of the United States and the States of Oregon, Washington, Idaho and California;

Â Â Â Â Â  (c) Certificates of deposit or other similar instruments if the instruments are insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (d) Any combination of cash or instruments described in this subsection.

Â Â Â Â Â  (2) The department shall hold the deposit under terms and conditions that the department designates by rule. The department may deliver the deposit to the State Treasurer, who shall receive and hold the deposit subject to the order of the department. The depositor shall reimburse the State Treasurer for any expenses incurred by the State Treasurer in mailing, insuring, shipping or delivering the cash or instruments in the deposit.

Â Â Â Â Â  (3) The department, by order, may authorize the State Treasurer to use the deposit as follows:

Â Â Â Â Â  (a) To satisfy any execution on a judgment that is against the person making the deposit for an accident described in ORS 558.050 and that results from a cause of action that accrued after the deposit was made; or

Â Â Â Â Â  (b) To release any or all of the deposit to the depositor or other person as the department considers appropriate.

Â Â Â Â Â  (4) While deposited with the department, the cash or instruments in the deposit are not subject to attachment or execution unless the attachment or execution arises out of a judgment against the person making the deposit for an accident described in ORS 558.050 and that results from a cause of action that accrued after the deposit was made.

Â Â Â Â Â  (5) The department shall issue the depositor a certificate evidencing the deposit. [2003 c.175 Â§17]

Â Â Â Â Â  558.055 Hearing on application for license. Upon receipt of an application for a license, the State Department of Agriculture shall fix the time and place for a public hearing on the application. Such hearing shall be held in the county seat of any county in which the proposed operation will be conducted. The department shall notify the applicant of the time and place of hearing in sufficient time for the applicant to comply with the notice requirements of ORS 558.080 to 558.100. [1975 c.420 Â§3]

Â Â Â Â Â  558.060 Issuance of license; conditions; licenseeÂs authority; use of improper materials cause for suspension or revocation; renewal; fee. (1) The State Department of Agriculture shall act within 30 days, but shall only issue the license upon finding that:

Â Â Â Â Â  (a) The applicant is qualified to undertake the weather modification operation proposed in the application;

Â Â Â Â Â  (b) The production, management or conservation of water or energy resources or agricultural or forest crops could be benefited by the proposed weather modification operation; and

Â Â Â Â Â  (c) The proposed weather modification operation would not be injurious to the public health or safety.

Â Â Â Â Â  (2) Each such license shall entitle the licensee to conduct the operations described in the license for one year from the date the license is issued unless the license is sooner revoked or suspended. The conducting of any weather modification operation or the use of any equipment or materials other than those described in the license shall be cause for revocation or suspension of the license.

Â Â Â Â Â  (3) The license may be renewed annually by payment of a filing fee in the sum of $50. If the application for renewal proposes any change in the previously licensed operation, or if the department determines that the public health or safety may be adversely affected by continuation of the operation, the department shall conduct a hearing on the application for renewal. The provisions of ORS 558.055 and 558.080 to 558.100 shall apply to such hearing. [1953 c.654 Â§5; 1975 c.420 Â§4]

Â Â Â Â Â  558.065 [1965 c.336 Â§2; repealed by 1967 c.225 Â§1 (558.066 enacted in lieu of 558.065)]

Â Â Â Â Â  558.066 Governmental entities conducting weather modification at airport exempted. The State of Oregon or its agencies, counties, cities, public corporations or political subdivisions thereof or any person engaged by any of them for the purpose of removing or dispersing fog, or carrying out or performing any other weather modification at an airport owned or operated by the State of Oregon or its agencies, counties, cities, public corporations or political subdivisions thereof, are exempt from the provisions of ORS 558.010 to 558.140 in respect to such operations at such airport only. [1967 c.225 Â§2 (enacted in lieu of 558.065)]

Â Â Â Â Â  558.070 [1953 c.654 Â§6; repealed by 1975 c.420 Â§12]

Â Â Â Â Â  558.080 Contents of hearing notice. The notice of hearing shall set forth all of the following:

Â Â Â Â Â  (1) The name and post-office address of the applicant.

Â Â Â Â Â  (2) The name and post-office address of the person on whose behalf the weather modification operation is to be conducted if other than the applicant.

Â Â Â Â Â  (3) The nature and object of the weather modification operation which applicant proposes to conduct, including a general description of such operation.

Â Â Â Â Â  (4) The method and type of equipment and the type and composition of the materials that the applicant proposes to use.

Â Â Â Â Â  (5) The area in which and the approximate time during which the operation will be conducted.

Â Â Â Â Â  (6) The area which will be affected by the operation as near as the same may be determined in advance.

Â Â Â Â Â  (7) The time and place of the public hearing. [1953 c.654 Â§7; 1975 c.420 Â§5]

Â Â Â Â Â  558.090 Publication of notice of hearing. The applicant shall cause the notice of hearing to be published at least once a week for two consecutive weeks in a newspaper having a general circulation and published within the county wherein the proposed operation is to be conducted and in which the affected area is located, or if the proposed operation is to be conducted in more than one county or if the affected area is located in more than one county or is located in a county other than the one in which the proposed operation is to be conducted, then such notice shall be published in like manner in a newspaper having a general circulation and published within each of such counties. In case there is no newspaper published within the appropriate county, publication shall be made in a newspaper having a general circulation within the county. The date of last publication shall be not less than three nor more than 10 days prior to the date set for hearing. [1953 c.654 Â§8; 1975 c.420 Â§6]

Â Â Â Â Â  558.100 Proof of publication. Proof of publication shall be filed by the applicant with the State Department of Agriculture at the time of the hearing. Proof of publication shall be by copy of the notice as published, attached to and made a part of the affidavit of the publisher or foreman of the newspaper publishing the notice. [1953 c.654 Â§9; 1975 c.420 Â§7]

Â Â Â Â Â  558.110 Records and reports of operations; public examination. (1) Each licensee shall keep and maintain a record of all operations conducted by the licensee pursuant to the license showing the method employed, the type of equipment, the type and composition of the materials used, the times and places of operation of the equipment, the name and post-office address of each person participating or assisting in the operation other than the licensee, the estimated precipitation for each licensed project, defining the gain or loss occurring from the operations, together with supporting data therefor, and such other information as may be required by the State Department of Agriculture, and shall report the same to the department at such times as it may require.

Â Â Â Â Â  (2) The records of the department and the reports of all licensees shall be available for public examination. [1953 c.654 Â§10; 1975 c.420 Â§8]

Â Â Â Â Â  558.120 Emergency licenses. Notwithstanding any provision of ORS 558.010 to 558.140 to the contrary, the State Department of Agriculture may grant a license permitting a weather modification operation without compliance by the licensee with the provisions of ORS 558.055 and 558.080 to 558.100, if the operation appears to the department to be necessary or desirable in aid of the extinguishment of fires, dispersal of fog, or other similar emergency. [1953 c.654 Â§11; 1975 c.420 Â§9]

Â Â Â Â Â  558.130 [1953 c.654 Â§12; repealed by 1975 c.420 Â§12]

Â Â Â Â Â  558.135 Revocation, suspension, refusal to issue or renew license; procedure. (1) Where the State Department of Agriculture proposes to refuse to issue or renew a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [1975 c.420 Â§11]

Â Â Â Â Â  558.140 Appropriation for administration and enforcement. All moneys received by the State Department of Agriculture under ORS 558.010 to 558.140, in addition to any other appropriation of funds available for the administration of ORS 558.010 to 558.140, hereby are continuously appropriated to the department for the purpose of defraying the costs and expenses incurred in the administration and enforcement of ORS 558.010 to 558.140. [1955 c.61 Â§3]

WEATHER MODIFICATION DISTRICTS

(General Provisions)

Â Â Â Â Â  558.200 ÂCounty courtÂ defined. As used in ORS 558.200 to 558.440, Âcounty courtÂ includes board of county commissioners. [1969 c.698 Â§1]

Â Â Â Â Â  558.203 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of commissioners.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§314]

Â Â Â Â Â  558.205 [1969 c.698 Â§35; 1975 c.647 Â§47; repealed by 1983 c.350 Â§331a]

(Incorporation)

Â Â Â Â Â  558.210 Incorporation for weather modification; limitations as to area. Any designated area within a county bordering the Columbia River and having a population of less than 21,000, according to the latest federal decennial census, or within two or more of such counties, may be incorporated as a weather modification district for the purpose of:

Â Â Â Â Â  (1) Causing or attempting to cause by artificial means condensation or precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere; or

Â Â Â Â Â  (2) Preventing or attempting to prevent by artificial means the natural condensation or precipitation of rain, snow, hail, moisture or water in any form contained in the atmosphere. [1969 c.698 Â§3]

Â Â Â Â Â  558.215 [1969 c.698 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.220 [1969 c.698 Â§17; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.225 [1969 c.698 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.230 [1969 c.698 Â§6a; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.235 Forestlands not benefited property; not included in district except upon petition. Forestlands within a forest protection district as defined in ORS chapter 477, shall not be considered benefited property and shall not be included in a weather modification district unless the owner of the forestlands petitions the county court having jurisdiction of the formation proceedings to have the lands of the owner included. [1969 c.698 Â§6; 1971 c.727 Â§173]

Â Â Â Â Â  558.240 [1969 c.698 Â§20; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.245 [1969 c.698 Â§7; 1971 c.727 Â§175; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  558.250 [1969 c.698 Â§8; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  558.255 [1969 c.698 Â§9; 1971 c.647 Â§125; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  558.260 [1969 c.698 Â§Â§10,11,12,16; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  558.265 [1969 c.698 Â§13; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.270 [1969 c.698 Â§14; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  558.275 [1969 c.698 Â§15; repealed by 1971 c.727 Â§203]

(Powers of District)

Â Â Â Â Â  558.300 General powers of district. After the date of formation, a district shall make all contracts, hold and receive and dispose of real and personal property within and without its described boundaries and do all other acts and things which may be requisite, necessary or convenient in carrying out the objects of the district or exercising the powers conferred upon it as in ORS 558.200 to 558.440 set out and expressed, sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it. [1969 c.698 Â§18; 1971 c.727 Â§177]

Â Â Â Â Â  558.310 Limitation on right to own or operate equipment. No weather modification district shall own or operate airplanes, chemicals or other equipment or appliances for weather modification activities, but must when conducting weather modification activities hire a person licensed under the provisions of ORS 558.010 to 558.140. [1969 c.698 Â§60]

Â Â Â Â Â  558.315 Rules concerning district property. Any weather modification district may adopt and promulgate rules and regulations concerning the use of the property of the district. [1969 c.698 Â§27]

Â Â Â Â Â  558.320 Duty to carry liability insurance. A weather modification district shall obtain not later than the 60th day after the date of the election forming such district and before beginning any weather modification activities liability insurance coverage of not less than $500,000 bodily injury and $500,000 property damage, to reimburse persons for damages arising from weather modification activities. [1969 c.698 Â§61]

Â Â Â Â Â  558.325 Cooperative agreements between districts. Weather modification districts organized under ORS 558.200 to 558.440 may enter into cooperative agreements with each other providing for the joint use or control of facilities for weather modification. [1969 c.698 Â§28]

Â Â Â Â Â  558.330 [1969 c.698 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.340 Tax assessment, levy and collection; boundary change. (1) The district may assess, levy and collect taxes each year not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207. The proceeds of the tax shall be applied by it in carrying out the objects and purposes of ORS 558.210, 558.235, 558.300 and 558.345 and for the purpose of financing the employeesÂ retirement system.

Â Â Â Â Â  (2) Any such taxes needed shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (3) All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes, and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (4) Property shall be subject to sale for nonpayment of taxes levied by the district in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (5) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1969 c.698 Â§26; 1971 c.727 Â§178; 1991 c.459 Â§433; subsection (5) of 2001 Edition enacted as 2001 c.138 Â§48]

Â Â Â Â Â  558.345 Disposal of taxes levied when organization declared invalid. When an attempt has been made to organize a district under the provisions of ORS 558.200 to 558.440 and subsequently by a judgment of a court it has been declared that the organization is invalid, but prior to such judgment the invalid organization has levied taxes, the funds derived from the levy shall be disposed of as follows:

Â Â Â Â Â  (1) If the area embraced in the invalid organization is embraced in a subsequently created organization composed of unincorporated or incorporated territory, or combinations thereof, for the purpose of weather modification, the custodian of the taxes collected for the invalid organization shall turn them over to the subsequent organization to be used only for the purpose of weather modification.

Â Â Â Â Â  (2) If the subsequent organization does not embrace all territory embraced in the invalid organization, such taxes as have been collected from the levy upon property in areas not embraced in the subsequent organization shall be refunded to the payers thereof by the custodian of the taxes before the balance is turned over to the subsequent organization.

Â Â Â Â Â  (3) If no such subsequent organization is created for weather modification, within a period of two years after the entry of the judgment of invalidation, the taxes collected shall be refunded by the custodian of them to the taxpayers who paid them. [1969 c.698 Â§19; 2003 c.576 Â§522]

Â Â Â Â Â  558.350 EmployeesÂ retirement system authorized. (1) A weather modification district organized under ORS 558.200 to 558.440 may establish an employeesÂ retirement system. The commissioners may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1969 c.698 Â§56]

Â Â Â Â Â  558.355 District to budget for retirement system. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide on an actuarial reserve basis the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1969 c.698 Â§57]

Â Â Â Â Â  558.360 Employee contribution. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1969 c.698 Â§58]

Â Â Â Â Â  558.365 Limitation on membership. Nothing in ORS 558.200 to 558.440 authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1969 c.698 Â§59]

(Board of Commissioners)

Â Â Â Â Â  558.400 Board of commissioners; powers; qualifications and terms of commissioners. (1) The power and authority given to districts organized under ORS 558.200 to 558.440 except as therein otherwise provided is vested in and shall be exercised by a board of commissioners of the number named in the petition for formation, but not more than five. A commissioner shall be an elector registered in the district. Except as provided in subsection (2) of this section, commissioners shall serve for four-year terms.

Â Â Â Â Â  (2) Within 10 days after issuance of the formation order, the number of commissioners named in the petition for formation who received the highest vote at the election for formation shall meet and organize, first taking and subscribing an oath of office to the effect that they will support the Constitutions of the United States and of this state and the laws thereof, and will discharge faithfully the duties of commissioner to the best of their ability. They shall determine by lot the length of term each shall hold office as follows:

Â Â Â Â Â  (a) If there is an odd number of commissioners, a majority shall have a term expiring June 30 following the first regular district election after formation of the district and a minority shall have a term expiring June 30 following the second regular district election.

Â Â Â Â Â  (b) If there is an even number of commissioners, the commissioners shall be divided into two equal groups as to terms. One group shall have a term expiring June 30 following the first regular district election after the formation election and the other group shall have a term expiring June 30 following the second regular district election.

Â Â Â Â Â  (3) The board of commissioners shall fill any vacancy on the board as provided in ORS 198.320. [1969 c.698 Â§29; 1971 c.727 Â§179; 1973 c.796 Â§71; 1975 c.647 Â§48; 1983 c.83 Â§103; 1983 c.350 Â§312; 1983 c.740 Â§218]

Â Â Â Â Â  558.405 [1969 c.698 Â§33; repealed by 1971 c.23 Â§12]

Â Â Â Â Â  558.410 Board meetings; officers; quorum; employing assistance; employee benefits. (1) The commissioners shall hold meetings at such time and place within the district as they may determine upon. Such meetings must be open to the public. They shall hold at least one regular meeting in each month on a day to be fixed by them, and may hold special meetings under such rules as they may make.

Â Â Â Â Â  (2) The commissioners shall, at the time of their organization, choose from their number a chairperson, a secretary and a treasurer, who shall hold their offices until the first regular meeting in July, or until their successors are elected and qualified. These officers shall have, respectively, the powers and shall perform the duties usual in such cases and shall be known as the president, secretary and treasurer of the district. A majority shall constitute a quorum to do business and, in the absence of the chairperson, any other member may preside at any meeting.

Â Â Â Â Â  (3) The commissioners may employ such engineers, superintendents, mechanics, clerks or other persons as they may find requisite, necessary or convenient in carrying on any work of the district and at such rate of remuneration as they may deem just.

Â Â Â Â Â  (4) The commissioners may provide life insurance and retirement or pension plans for employees of a weather modification district, provided the insurer issuing such policy is licensed to do business in the State of Oregon. [1969 c.698 Â§31; 1971 c.23 Â§11; 1971 c.403 Â§13; 1973 c.796 Â§72]

Â Â Â Â Â  558.415 Procedure to increase number of commissioners. (1) This section establishes the procedure that a district having fewer than five commissioners shall use to decide whether the number of commissioners should be increased to five. The proposition to increase the number shall be decided by election. The proposition shall be submitted at the next regular district election if a petition requesting an election on the proposition is filed as provided in this section. The requirement for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (2) If a petition is filed under subsection (1) of this section, electors in the district may be nominated for the proposed additional position or positions under ORS 255.235. The electors of the district voting at the regular district election at which the proposition is submitted shall vote for candidates to fill the proposed additional position or positions.

Â Â Â Â Â  (3) If the proposition is approved by the electors of the district, the additional commissioner or commissioners, after first taking and subscribing the oath of office, shall be elected to the following terms:

Â Â Â Â Â  (a) If one additional commissioner is elected under this section, the term of that commissioner shall expire June 30 next following the next regular district election at which less than one-half of the commissioners, including the additional commissioner, are elected.

Â Â Â Â Â  (b) If more than one additional commissioner is elected, at the first regular meeting of the board after the newly elected commissioners take office, the newly elected commissioners shall determine by lot the length of term each shall hold office in a manner so as to comply with ORS 558.400 (2). [1969 c.698 Â§32; 1973 c.796 Â§73; 1975 c.647 Â§49; 1983 c.83 Â§104; 1983 c.350 Â§315; 1987 c.158 Â§118]

Â Â Â Â Â  558.420 [1969 c.698 Â§34; repealed by 1971 c.23 Â§12]

Â Â Â Â Â  558.430 Deposit and withdrawal of moneys; annual reports; records. (1) All moneys of the district shall be deposited in one or more banks, to be designated by the commissioners; and shall be withdrawn or paid out only when previously ordered by vote of the commissioners, and upon checks signed by the treasurer and countersigned by the chairperson, or in the absence of the chairperson or inability of the chairperson to act, by the secretary. A receipt or voucher, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) Annual reports shall be made and filed by the chairperson, secretary and treasurer, and at least once in each year a full and complete itemized statement of receipts and expenditures shall be published in a newspaper of general circulation, published in the county in which the district is situate.

Â Â Â Â Â  (3) All the proceedings of the commissioners shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved and shall be open to inspection as public records in the office of the county clerk of the county in which the greater part of the district is located. [1969 c.698 Â§36]

Â Â Â Â Â  558.440 Calling special elections. The commissioners at any regular meeting of the board of commissioners may call a special election of the electors of the district. [1969 c.698 Â§30; 1971 c.647 Â§128; 1983 c.350 Â§316]

Â Â Â Â Â  558.445 [1969 c.698 Â§2; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  558.500 [1969 c.698 Â§37; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.510 [1969 c.698 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.520 [1969 c.698 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.550 [1969 c.698 Â§48; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.555 [1969 c.698 Â§49; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.560 [1969 c.698 Â§50; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.565 [1969 c.698 Â§51; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.570 [1969 c.698 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.575 [1969 c.698 Â§53; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  558.580 [1969 c.698 Â§54; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.585 [1969 c.698 Â§55; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.600 [1969 c.698 Â§41; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.610 [1969 c.698 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.620 [1969 c.698 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.630 [1969 c.698 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.650 [1969 c.698 Â§45; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  558.660 [1969 c.698 Â§46; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  558.670 [1969 c.698 Â§47; repealed by 1971 c.727 Â§203]

PENALTIES

Â Â Â Â Â  558.990 Penalties. Any person who violates any provision of ORS 558.010 to 558.140 shall be guilty of a misdemeanor. [1953 c.654 Â§14]

_______________

CHAPTERS 559 AND 560

[Reserved for expansion]



Chapter 561

Chapter 561  State Department of Agriculture

2005 EDITION

TITLE 46

AGRICULTURE

Chapter     561.     State Department of Agriculture

564.     Wildflowers; Threatened or Endangered Plants

565.     Fairs and Exhibits

566.     Extension and Field Work; Rural Rehabilitation

567.     Experiment Stations

568.     Soil and Water Conservation; Water Quality Management

570.     Plants; Inspection, Quarantine, Pest and Weed Control

571.     Nurseries; Growers; Dealers; Christmas Tree Growers

_______________

Chapter 561  State Department of Agriculture

2005 EDITION

STATE DEPARTMENT OF AGRICULTURE

AGRICULTURE

GENERAL PROVISIONS

561.005     Definitions

ORGANIZATION; GENERAL FUNCTIONS AND ENFORCEMENT PROVISIONS

561.010     Department created; director, appointment, confirmation and term

561.020     Responsibility of department as to inspectional, regulatory and development work

561.030     Seal; principal office; authority to acquire real property

561.040     Organization

561.050     Division chiefs

561.060     Salaries and bonds of employees

561.070     Assistants and employees; appointment, classification and duties

561.075     Reports to director; publications

561.110     Conferences between director and division chiefs; action by director

561.144     Department of Agriculture Service Fund; sources

561.150     Department of Agriculture Account

561.155     Cash and revolving fund

561.160     Approval of vouchers required before withdrawing money from State Treasury

561.170     Prohibited financial interests of officers or employees

561.177     Furnishing lists of names and other information; fee

561.190     Rules and regulations; publication; effect of violation

561.191     Program and rules relating to water quality

561.192     Code of regulations; compilation and publication

561.194     Distribution of code of regulations

561.200     Prohibitions against the obstruction of officers, agents or employees

561.220     Prohibitions against altering or removing seal or similar marking used by department and against selling products from used containers bearing such markings

561.230     Prohibition against reusing, imitating or counterfeiting markings used by department

561.240     Contracts and agreements with other agencies, governmental units and private persons; payment and receipt of funds

561.250     Services by department for commodity commissions, Oregon Beef Council and Oregon Wheat Commission

561.255     Fees for confined animal feeding operations

561.258     Regulation of vermiculture

561.265     Inspecting records of persons required to pay fees to department

561.275     Inspecting premises and facilities of department licensees

561.279     Issuance of subpoenas by department for investigations, audits and hearings

561.280     Enjoining violations of law

561.290     Jurisdiction over prosecutions

561.300     Unpaid license fees; delinquent renewal penalty; notice required; collection procedure

561.303     Refund of excess fees or penalties; conditions; refusal to refund

561.305     Issuance of licenses; multiple activity license; refusal, revocation, suspension or nonrenewal of license

561.315     Publication of product test reports

561.362     Activities of Oregon State University

561.364     Cooperation with Oregon State University

561.366     Conferences to coordinate work

561.372     State Board of Agriculture created; member qualifications; terms

561.374     Compensation and expenses; organization; meetings; quorum

561.376     Legislative findings; State Board of Agriculture duties

561.378     State Board of Agriculture report

561.395     Soil and Water Conservation Commission; membership; compensation and expenses; forfeiture of office; functions

561.400     Natural Resources Division; duties; insurance for soil and water conservation districts

561.401     Disposition of moneys collected by Natural Resources Division

561.403     Extended stream bank erosion plans; division to assist in developing plans; requirements

561.407     Division responsible for obtaining available financing for plans

FURNISHING SERVICES AND MATERIALS ON CREDIT

561.410     Departments granting of credit; invoice; payment due date

561.430     Deposit or bond to secure payment

561.450     Lien

QUARANTINE POWERS

561.510     Quarantines; establishment by Director of Agriculture

561.520     Quarantine areas; notice, hearing and orders

561.530     Quarantine order; filing, posting and publication

561.540     Rules and regulations governing quarantines

561.550     Removal of quarantine

561.560     Emergency quarantine; publication of notice; powers of Governor; duration

561.580     Cooperation with United States and other states with respect to quarantines

561.585     Publication of summary of quarantine order or regulations

561.590     Violation of quarantine prohibited

561.600     Procedure for review of orders and regulations

SEIZURE, DETENTION AND EMBARGO POWERS

561.605     Detention, seizure or embargo of agricultural products; labeling; notification

561.610     Request for hearing; when held

561.615     Conduct of hearing; action by department

561.620     Procedure when products disposed of; salvage

561.625     When hearing not required

561.630     Removing or defacing seizure or embargo notice unlawful

STATE WEED BOARD

561.650     State Weed Board; membership; terms

561.660     Compensation of members

561.670     Officers; quorum; meetings

561.680     Duties of board

561.683     Implementation of weed control effort improvement plan

INVASIVE SPECIES COUNCIL

561.685     Definition of invasive species; Invasive Species Council duties

561.687     Invasive Species Council; membership; terms

561.689     Officers; quorum; schedule

561.691     Invasive Species Coordinator; administrative expenses of Invasive Species Council

561.693     Advisory and technical committees

561.695     Invasive Species Council Account; trust account

NEW CROPS DEVELOPMENT BOARD

561.700     New Crops Development Board; membership; terms; compensation and expenses

561.710     Officers; quorum; meetings

561.720     Duties; authority

561.730     Disposition of moneys received

ANHYDROUS AMMONIA

561.750     Definitions for ORS 561.750 to 561.760

561.755     Certification of dyes or other additives; rules

561.760     Anhydrous Ammonia Additive Review Committee

PENALTIES

561.990     Penalties

561.995     Civil penalties

GENERAL PROVISIONS

561.005 Definitions. As used in this chapter, unless the context requires otherwise:

(1) Board means the State Board of Agriculture.

(2) Department means the State Department of Agriculture.

(3) Director means the Director of Agriculture. [1959 c.639 §2]

ORGANIZATION; GENERAL FUNCTIONS AND ENFORCEMENT PROVISIONS

561.010 Department created; director, appointment, confirmation and term. There is created a department of the government of this state to be known as the State Department of Agriculture. The executive officer of the department shall be the Director of Agriculture who shall execute all matters pertaining to the department, subject to policy direction by the State Board of Agriculture. The director shall be appointed by the Governor, subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, and shall serve during the pleasure of the Governor. [Amended by 1959 c.639 §3; 1973 c.792 §24; 1977 c.198 §1]

561.020 Responsibility of department as to inspectional, regulatory and development work. (1) The State Department of Agriculture shall have full responsibility and authority for all the inspectional, regulatory and market development work provided for under the provisions of all statutes which the department is empowered and directed to enforce.

(2) The department shall encourage and work toward long-range planning to develop and promote the agricultural resources of Oregon that they may contribute as greatly as possible to the future economy of the state.

(3) The Director of Agriculture shall coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(4) The Director of Agriculture shall conduct any activities of the department in a manner consistent with the goal set forth in ORS 468B.155. [Amended by 1955 c.572 §8; 1959 c.639 §4; 1987 c.734 §15; 1989 c.833 §62]

561.030 Seal; principal office; authority to acquire real property. (1) The State Department of Agriculture shall adopt an official seal. It shall maintain its principal office in the state capital at Salem.

(2) The department may acquire and hold, by purchase, agreement or donation, real property or any rights or interest determined actually necessary by the department for:

(a) The grading and inspection of any horticultural and agricultural products, or of any establishment or device used in the production or processing of horticultural and agricultural products;

(b) The investigation and analysis of horticultural and agricultural products, including laboratories and greenhouse or field growing areas; and

(c) The storage and maintenance of equipment, vehicles and supplies used by the department in carrying out any law under its jurisdiction.

(3) The authority granted in subsection (2) of this section does not extend to real property used or to be used as the principal administrative office of the department.

(4) As used in this section horticultural and agricultural products has the meaning for that term provided in ORS 632.900. [Amended by 1959 c.639 §5; 1981 c.63 §1]

561.040 Organization. Subject to policy direction by the State Board of Agriculture, the Director of Agriculture shall organize and reorganize the work of the State Department of Agriculture. [Amended by 1955 c.572 §9; 1959 c.639 §6; 1977 c.198 §2]

561.050 Division chiefs. Subject to any applicable provisions of the State Personnel Relations Law, the chiefs of the divisions shall be appointed by the Director of Agriculture. [Amended by 1959 c.639 §7]

561.060 Salaries and bonds of employees. (1) The Director of Agriculture shall execute bonds to the State of Oregon in the penal sum of $20,000, conditioned upon the faithful performance of the duties of director.

(2) Subject to any applicable provisions of the State Personnel Relations Law, the chiefs of divisions and other employees of the State Department of Agriculture shall receive such salaries and wages as the director determines.

(3) The chiefs of divisions and other employees of the department designated by the director shall execute bonds to the state, conditioned upon the faithful performance of their duties, in such amounts as the director determines. [Amended by 1959 c.639 §8]

561.070 Assistants and employees; appointment, classification and duties. (1) The Director of Agriculture may employ veterinarians, chemists, bacteriologists and other experts, inspectors, accountants, stenographers, clerks or other help necessary to carry out efficiently the work of the State Department of Agriculture. The director may assign duties and responsibilities to each officer and employee of the department.

(2) The director may at any time designate or appoint any officer or employee of the department to act as assistant director of agriculture and may terminate such designation or appointment at any time, with or without cause. The assistant director of agriculture may perform such duties of the director as may be prescribed by the director.

(3) If the director appoints any research analysts pursuant to subsection (1) of this section, two of such research analysts may be members of unclassified service as provided in ORS chapter 240. [Amended by 1957 c.451 §1; 1967 c.208 §8]

561.075 Reports to director; publications. (1) The Director of Agriculture may call for such reports, statistics and information as the director may desire, from time to time, from any division chief or employee of the State Department of Agriculture.

(2) The director may, from time to time, cause to be published and distributed to the public in pamphlet form, or such other form as the director may deem best, such information as the director may judge to be of assistance in carrying on any of the work or purposes for the administration or for the carrying on of which the department is established.

(3) All printing of such reports, pamphlets or other literature shall be done by the Oregon Department of Administrative Services.

(4) Unless otherwise provided by law, the State Department of Agriculture may establish charges for any publication produced by it as authorized by subsection (2) of this section. Such charges shall be in amounts sufficient to cover the costs of preparation, printing, mailing and handling of each publication. [Formerly 561.180]

561.080 [Amended by 1987 c.734 §16; renumbered 561.362 in 2005]

561.090 [Renumbered 561.364 in 2005]

561.100 [Renumbered 561.366 in 2005]

561.110 Conferences between director and division chiefs; action by director. In conference with the chiefs of the divisions there shall be full and free discussion of the agricultural policies of the State Department of Agriculture, the administrative problems of divisions, the coordination of the departmental activities and methods for increasing the efficiency and reducing the cost of operation of the department. On the basis of these conferences the Director of Agriculture may take such steps as in the judgment of the director will increase the economy and efficiency of the department. The director shall give especial attention to the full utilization of stenographic, office and laboratory forces, automobiles and other equipment. The director may require that deputies and other employees do work for more than one division of the department and shall take such measures as may be necessary to avoid duplication of costs of transportation and maintenance.

561.120 [Repealed by 1959 c.639 §14]

561.130 [Amended by 1957 c.479 §1; 1959 c.639 §9; 1971 c.281 §1; 1977 c.198 §3; 2005 c.24 §3; renumbered 561.372 in 2005]

561.140 [Amended by 1957 c.479 §2; 1959 c.639 §10; 1967 c.208 §1; 1969 c.314 §64; 1971 c.281 §2; 1977 c.198 §4; 1995 c.79 §308; 2005 c.24 §4; renumbered 561.374 in 2005]

561.144 Department of Agriculture Service Fund; sources. (1) The State Treasurer shall establish a Department of Agriculture Service Fund which shall be a trust fund separate and distinct from the General Fund. The State Department of Agriculture shall deposit all license and service fees paid to it under the provisions of the statutes identified in subsection (3) of this section in the Department of Agriculture Service Fund. The State Treasurer is the custodian of this trust fund which shall be deposited by the treasurer in such depositories as are authorized to receive deposits of the General Fund, and which may be invested by the treasurer in the same manner as authorized by ORS 293.701 to 293.820.

(2) Interest received on deposits credited to the Department of Agriculture Service Fund shall accrue to and become a part of the Department of Agriculture Service Fund.

(3) The license and service fees subject to this section are those described in ORS 561.400, 570.710, 571.057, 571.063, 571.145, 583.004, 583.046, 583.445, 583.510, 583.610, 585.050, 586.270, 586.580, 586.650, 596.030, 596.311, 599.235, 599.269, 599.406, 599.610, 601.040, 602.090, 603.025, 603.075, 616.706, 618.115, 618.136, 619.031, 621.072, 621.166, 621.266, 621.297, 621.335, 621.730, 622.080, 625.180, 628.240, 632.211, 632.425, 632.600, 632.720, 632.730, 632.741, 632.940, 632.945, 633.015, 633.029, 633.318, 633.362, 633.461, 633.471, 633.680, 633.700, 633.720, 634.016, 634.116, 634.122, 634.126, 634.132, 634.136, 634.212 and 635.030. [1979 c.499 §4; 1981 c.248 §21; 1982 s.s.1 c.4 §15; 1985 c.787 §7; 1987 c.905 §36; 1991 c.624 §2; 1993 c.720 §7; 1995 c.450 §6; 1997 c.410 §2; 2001 c.21 §6; 2001 c.914 §27; 2003 c.81 §13]

561.145 [1965 c.276 §1; repealed by 1979 c.499 §1]

561.150 Department of Agriculture Account. (1) All unexpended funds that are available to the State Department of Agriculture for its use in carrying out its duties as prescribed by law and for any other purpose shall be a part of the General Fund of the state and shall be credited to a fund to be known as the Department of Agriculture Account except for:

(a) Funds to be expended for the extermination of predatory animals under the provisions of ORS chapter 610;

(b) Moneys received by the department from the sale of skins of predatory animals as provided in ORS 610.040; and

(c) Moneys received by the department that are subject to ORS 561.144.

(2) All appropriations, fines, fees, penalties and other moneys received by the department or credited to its use from the State Treasury, except the funds named in subsection (1)(a) and (b) of this section and money required by law to be placed therein, shall be placed in the General Fund and credited to the Department of Agriculture Account.

(3) All fines, fees, penalties and other moneys received by the department shall be turned over to the State Treasurer not later than the 10th day of the calendar month next succeeding their receipt by the department.

(4) All moneys without respect to their sources, credited to either the Department of Agriculture Account or the Department of Agriculture Service Fund shall be available for the payment of any and all the expenses of the department, excepting those incurred in connection with the extermination of predatory animals.

(5) The Director of Agriculture shall keep a record of all moneys deposited in the Department of Agriculture Account and the Department of Agriculture Service Fund. Such record shall indicate the source from which the moneys are derived and name the individual departmental activity against which each withdrawal is charged. [Amended by 1979 c.499 §2; 1999 c.59 §176]

561.155 Cash and revolving fund. The State Department of Agriculture shall establish a cash and revolving fund under ORS 293.180, for the purpose of making immediate cash payments of travel and subsistence advances authorized by ORS 292.280, salary advances authorized by ORS 292.150 and other miscellaneous demand obligations authorized by law, in an amount not to exceed $75,000 from moneys in the Department of Agriculture Service Fund. [1959 c.682 §3; 1967 c.208 §2; 1973 c.275 §1; 1979 c.183 §1; 1985 c.623 §7]

561.160 Approval of vouchers required before withdrawing money from State Treasury. All moneys drawn from the State Treasury by the State Department of Agriculture shall be drawn only after the approval of vouchers by the Director of Agriculture or by some person in the department authorized by the director to approve such vouchers, which authorization shall be in writing and filed with the Secretary of State.

561.161 [1953 c.96 §1; repealed by 1959 c.682 §4]

561.163 [1953 c.96 §4; repealed by 1959 c.682 §4]

561.165 [1953 c.96 §2; repealed by 1959 c.682 §4]

561.167 [1953 c.96 §3; repealed by 1959 c.682 §4]

561.169 [1953 c.96 §5; repealed by 1959 c.682 §4]

561.170 Prohibited financial interests of officers or employees. It shall be unlawful for the Director of Agriculture or any deputy or other employee of the State Department of Agriculture to be interested directly or indirectly as owner, agent or solicitor in the manufacture, purchase or sale of any article, commodity or product over which the director, deputy or employee may have supervision in an official capacity. It shall not be a violation of this section for the director, any deputy or other employee to own, lease or operate a ranch or farm. [Amended by 1959 c.229 §12; 1967 c.208 §9]

561.175 [1989 c.847 §9; 2001 c.248 §13; renumbered 561.255 in 2005]

561.177 Furnishing lists of names and other information; fee. The State Department of Agriculture may make a reasonable charge to cover the actual cost of accumulating and furnishing a list of names or other similar records which are by law declared to be public writings or records. Moneys collected shall be placed in the General Fund, credited to the Department of Agriculture Account and shall be available for payment of all expenses of the department. [Formerly 561.260]

561.180 [Amended by 1969 c.131 §3; 1975 c.432 §2; 1975 c.605 §29; 2001 c.539 §14; renumbered 561.075 in 2005]

561.190 Rules and regulations; publication; effect of violation. The State Department of Agriculture is authorized and directed to make any and all rules and regulations necessary for the administration or enforcement of any law with the administration or enforcement of which the department is charged, and not inconsistent with the authority with which the department is vested or with any such law. Such rules and regulations shall be compiled and printed in pamphlet form for distribution. The violation of any rule or regulation made by the department pursuant to this section shall be a violation of the law to which such rule or regulation applies and shall be punishable in the manner provided for violations of such law.

561.191 Program and rules relating to water quality. (1) The State Department of Agriculture shall develop and implement any program or rules that directly regulate farming practices, as defined in ORS 30.930, that are for the purpose of protecting water quality and that are applicable to areas of the state designated as exclusive farm use zones under ORS 215.203 or other agricultural lands in Oregon, including but not limited to rules related to:

(a) Protection of the quality of surface or ground water;

(b) Wellhead protection areas;

(c) Coastal zone management areas;

(d) Areas of ground water concern; and

(e) Ground water management areas.

(2) Any program or rules adopted by the State Department of Agriculture under subsection (1) of this section shall be designed to assure achievement and maintenance of water quality standards adopted by the Environmental Quality Commission.

(3) If two or more state agencies are required to adopt rules under ORS 468B.150 to 468B.190, the agencies:

(a) Shall consult with one another and coordinate the rules; and

(b) May consolidate the rulemaking proceedings.

(4) Nothing in this section is intended to change or reduce the authority of the Water Resources Commission or the Water Resources Department under ORS chapters 536 to 543. [1995 c.690 §6a]

Note: 561.191 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 561 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

561.192 Code of regulations; compilation and publication. (1) The State Department of Agriculture may from time to time revise and compile, in a code of regulations, all rules and regulations of a general character promulgated by the department.

(2) No substantive change may be made in revising the rules and regulations unless the department complies with the procedures required by law for the adoption or amendment of the particular rule or regulation. However, changes that are not of a substantive nature may be made without the procedures required by law for the adoption or amendment of rules and regulations by the department.

(3) The department shall print, publish and distribute the code of regulations in a convenient form. The code of regulations as published is prima facie evidence of the current rules and regulations of the department. [1955 c.76 §1; 1971 c.734 §26]

561.194 Distribution of code of regulations. (1) The State Department of Agriculture may distribute the code of regulations published under ORS 561.192 free of charge to such state agencies as are designated by the department.

(2) The department shall sell the other copies at such prices as the department finds sufficient to recover the cost of printing.

(3) All moneys received by the department under this section, in addition to any other appropriation of funds available for the purposes of ORS 561.192 and 561.194, hereby are continuously appropriated to the department for the purpose of paying the cost of publication of the code of regulations. [1955 c.76 §2]

561.200 Prohibitions against the obstruction of officers, agents or employees. (1) No person, firm or corporation shall refuse to allow any authorized officer, agent or employee of the State Department of Agriculture to enter upon the premises of the person, firm or corporation or to inspect any books, records, plant, equipment, apparatus, vehicles or any other thing or place of the person, firm or corporation which it is such officers, agents or employees duty to inspect.

(2) No person, firm or corporation shall refuse to produce books, records, apparatus and equipment for the inspection of such officer, agent or employee upon demand, or refuse to allow samples to be taken by such officer, agent or employee, when they are by law authorized so to do.

(3) No person, firm or corporation shall otherwise interfere with such officer, agent or employee in the lawful exercise of duties, either by active or passive resistance or by refusal to cooperate in every reasonable manner with the officer agent or employee in the carrying out of lawful duties.

561.210 [Repealed by 1971 c.743 §432]

561.220 Prohibitions against altering or removing seal or similar marking used by department and against selling products from used containers bearing such markings. (1) Except as hereafter provided in subsections (2) and (3) of this section, no person shall alter, deface or remove any seal, sign, tag, stamp, placard, mark, brand or similar object used by the State Department of Agriculture pursuant to any law of this state.

(2) Subsection (1) of this section does not apply to:

(a) Employees or agents of the State Department of Agriculture engaged in the regular discharge of their duties.

(b) The alteration, defacement or removal of markings on any type of food or other agricultural product in the normal course of sale and distribution thereof.

(3) No person shall sell food or other agricultural products in or from a used container bearing any of the markings referred to in subsection (1) of this section unless such person first removes or defaces such markings. [1955 c.11 §1]

561.230 Prohibition against reusing, imitating or counterfeiting markings used by department. No person shall reuse, imitate or counterfeit any seal, sign, tag, stamp, placard, mark, brand or similar object used by the State Department of Agriculture pursuant to any law of this state. [1955 c.11 §2]

561.240 Contracts and agreements with other agencies, governmental units and private persons; payment and receipt of funds. (1) The State Department of Agriculture is authorized to enter into contracts and agreements with, and to receive funds from, any department or agency of the United States. The department may enter into agreements with authorized departments and agencies of this state and other states, and with counties, municipal corporations, other public and private corporations and persons of this state, in connection with the administration of laws of this state, including but not limited to legislation relating to the inspection, production, processing, marketing and distribution of agricultural products and to the control or eradication of plant and animal diseases and pests. The department may exchange information and services with any public or private body or person described in this subsection, in order to minimize duplication of public services, investigations, inspections and audits. The department may receive compensation, and make payment, for services rendered in performance of agreements authorized by this subsection.

(2) In the performance of services required by any contract or agreement authorized by subsection (1) of this section, public agencies that are parties to the contract or agreement shall have the authority and powers of the department.

(3) Funds received by the department as provided in subsection (1) of this section shall be deposited with the State Treasurer. Such funds are continuously appropriated for the use of the department in carrying out the purposes of the respective agreements, contracts, state laws and Acts of Congress in relation to which the money is received. [1957 c.478 §2; 1963 c.251 §1; 1967 c.437 §1; 1967 c.637 §§10, 10a; 1993 c.21 §1; 1995 c.79 §309]

561.250 Services by department for commodity commissions, Oregon Beef Council and Oregon Wheat Commission. (1) Notwithstanding the provisions of ORS chapters 577 and 578, upon request of a commodity commission established under ORS 576.051 to 576.455, the Oregon Beef Council created by ORS 577.210 or the Oregon Wheat Commission created under ORS 578.030, the State Department of Agriculture may, if facilities and services are available:

(a) Provide centralized accounting, data processing, data recording, clerical, secretarial, business management, office and all other similar or related facilities and services. The department may not provide executive secretary services.

(b) Provide and furnish office space, telephone and other similar or related facilities and services.

(c) Provide for the collection and receiving of assessment or other moneys due a commodity commission, the beef council or the wheat commission. Any person authorized or required to pay an assessment or other moneys to a commodity commission, the beef council or the wheat commission shall, after notice, pay the moneys to the department in behalf of and in the name of the commodity commission, beef council or wheat commission. Moneys received by the department under this subsection shall be paid to the appropriate commodity commission, the beef council or the wheat commission.

(2) A person authorized or required to file a report or perform other actions with regard to a commodity commission, the Oregon Beef Council or the Oregon Wheat Commission shall, after notice, file the report or perform the action with regard to the department in behalf of and in the name of the commodity commission, the beef council or the wheat commission.

(3) Commodity commissions, the Oregon Beef Council and the Oregon Wheat Commission shall pay for facilities or services received under subsection (1) of this section. [1957 c.480 §§2,3,4; 1959 c.596 §69; 1959 c.685 §30; 2003 c.604 §103]

561.255 Fees for confined animal feeding operations. (1) The State Department of Agriculture by rule shall establish a schedule of annual fees, not to exceed $25, to be paid under ORS 468B.215 by any persons operating a confined animal feeding operation.

(2) As used in this section, confined animal feeding operation has the meaning given that term in rules adopted by the State Department of Agriculture. [Formerly 561.175]

561.258 Regulation of vermiculture. (1) As used in this section, vermiculture means the commercial raising and breeding of worms for use as bait or as an animal food protein source or to produce castings.

(2) The practice of vermiculture is an agricultural activity that is subject to regulation by the State Department of Agriculture. Vermiculture products are subject to department regulation as agricultural commodities or agricultural products. [2005 c.657 §1]

Note: 561.258 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 561 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

561.260 [1959 c.229 §8; renumbered 561.177 in 2005]

561.265 Inspecting records of persons required to pay fees to department. (1) The State Department of Agriculture upon not less than three days notice in writing is authorized to inspect and audit, during regular business hours, necessary and applicable books and records of any person required by law to report or pay fees or moneys to the department. Such inspection is for the purpose of determining whether proper fees have been paid.

(2) Fees as used in this section includes fees due the department by a person, each month, year, or other fixed time or period, the amount of which is based upon the quantity, volume, weight or other measurement of some article, product or commodity and such fees to be used by the department in carrying out or enforcing a law under its jurisdiction. Fees does not include a license fee, the exact amount of which is fixed by law. [1961 c.425 §2; 1973 c.794 §26]

561.270 [1959 c.229 §7; repealed by 1965 c.448 §4]

561.275 Inspecting premises and facilities of department licensees. Insofar as it is necessary for the State Department of Agriculture in the enforcement and carrying out of the laws under its supervision or jurisdiction, the department may, during the normal business hours of the business being inspected, inspect premises, machinery, equipment and facilities of the places or businesses subject to or required to be licensed under such laws. [1967 c.437 §5]

561.279 Issuance of subpoenas by department for investigations, audits and hearings. The State Department of Agriculture is authorized to issue subpoenas to compel the attendance of witnesses and to require the production of pertinent books, records and documents in:

(1) Conducting an investigation of a matter with which the department specifically is charged with responsibility and which seriously affects the health of persons or animals;

(2) Making an audit authorized or required by ORS chapter 583; or

(3) Holding a hearing pursuant to the provisions of ORS chapter 183. [1967 c.437 §6; 2003 c.14 §349]

561.280 Enjoining violations of law. In addition to the other remedies provided by law, the State Department of Agriculture may apply to the circuit court for, and such court shall have jurisdiction upon a summary hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of a law under the jurisdiction of the department. [1959 c.229 §9]

561.290 Jurisdiction over prosecutions. Justice courts have concurrent jurisdiction with circuit courts of all prosecutions arising under any law under the jurisdiction of the State Department of Agriculture. [1959 c.229 §10]

561.300 Unpaid license fees; delinquent renewal penalty; notice required; collection procedure. (1) The State Department of Agriculture may collect a delinquent renewal penalty for any license fee required by law under the jurisdiction of the department if the licensee has failed to renew the license before the 60th day after the license expiration date. All delinquent renewal penalties collected under this section shall be deposited in the same account as the corresponding license fee. The department shall collect the following delinquent renewal penalties:

(a) For license fees $100 or less, $30 or the amount of the license fee, whichever amount is less.

(b) For license fees greater than $100, 30 percent of the amount of the license fee or $750, whichever amount is less.

(2) Any unpaid license fee and delinquent renewal penalty required by law under the jurisdiction of the department for a prior licensing period or year continues to be owing to the department. Before taking any action or procedure against a person who should have paid a prior license fee, the department shall forward a written notice to the person by certified mail at the last-known address of the person on the records of the department advising of the amount owing. The notice shall give such person 20 days after the mailing date to pay the amount due or to present written or oral information or argument as to why the person believes the license fee is not owing. If after such period the department is of the opinion the license fee for the prior period is owing, it may then initiate such actions or procedures authorized under the applicable licensing law to collect the amount due.

(3) The provisions of subsection (2) of this section do not apply to a statute under the jurisdiction of the department if specific provisions cover collection of unpaid license fees thereunder. [1967 c.437 §4; 1993 c.536 §1]

561.303 Refund of excess fees or penalties; conditions; refusal to refund. (1) Notwithstanding the provisions of ORS 293.445 (2), the State Department of Agriculture may, upon application therefor, make refunds and determine that moneys received by the department are not due or are in excess of amounts due as fees or penalties relating to the issuance or renewal of licenses, permits, registrations or certificates under its jurisdiction, whenever:

(a) The amount received is in excess of the prescribed fee or penalty;

(b) The applicant has not or will not engage in the activity requiring the license, permit, registration or certificate or use the license, permit, registration or certificate during the time period requiring the license, permit, registration or certificate, and has:

(A) Died, or otherwise involuntarily become incapable of engaging in such activity; or

(B) Applied for a license, permit, registration or certificate under a mistake of fact as to the need therefor; or

(c) The applicant, as a condition to the issuance of a license, permit, registration or certificate, is required to meet certain personal qualifications, submit a bond, insurance certificate or other indemnity document to the department, or submit to a departmental examination, and due to causes beyond the control of the applicant cannot do so.

(2) The department may refuse refunds and determine that moneys received by the department are due as fees or penalties relating to the issuance or renewal of licenses, permits, registrations or certificates under its jurisdiction whenever:

(a) The applicant, as a condition to the issuance of a license, permit, registration or certificate, is required to submit to a departmental examination, analysis or inspection, and fails to voluntarily submit, complete or satisfactorily pass the examination, analysis or inspection;

(b) The applicant voluntarily determines not to engage in the activity requiring the license, permit, registration or certificate;

(c) The applicant has engaged in the activity requiring a license, permit, registration or certificate without having obtained a license, permit, registration or certificate, whether or not the applicant thereafter qualified under any of the provisions of subsection (1) of this section;

(d) Other than costs of clerical processing of the application, the department has incurred costs for services performed in connection with the license, permit, registration or certificate, or application therefor;

(e) The moneys subject to refund in accordance with the provisions of subsection (1) of this section are less than $5; or

(f) The application for refund is not submitted to the department during the time period of the license, permit, registration or certificate. [1975 c.758 §2; 2005 c.22 §382]

561.305 Issuance of licenses; multiple activity license; refusal, revocation, suspension or nonrenewal of license. (1) In order to simplify and expedite the issuance of licenses by the State Department of Agriculture, whenever practical and reasonable the department may accept a single application and issue a single license covering multiple activities of a single applicant that are required to be licensed by the department.

(2) The department may refuse to issue, refuse to renew, revoke or suspend any license or application for license issued or which may be issued pursuant to any law under its jurisdiction where it finds that the licensee has violated any provision of such law or regulations promulgated thereunder. If a single license is issued covering multiple activities, the department may refuse to issue, refuse to renew, revoke or suspend the license for any single activity covered by the license without affecting other activities covered by the license. [1959 c.229 §11; 1985 c.353 §1]

561.310 [Repealed by 1961 c.425 §20]

561.315 Publication of product test reports. (1) For the purpose of this section:

(a) Product means any animal, agricultural product or commodity, or any article of human or animal food, chemical or other matter that is under the supervision or jurisdiction of the State Department of Agriculture.

(b) Test means an analytical, chemical or microbiological test, or any other similar test or analysis performed by the department laboratories.

(2) Unless otherwise specifically provided by law, the department at least quarterly shall publish or distribute information, statistics, reports or the results of its tests of products, which show a violation of or noncompliance with a law, standard or regulation.

(3) The department shall make available a copy of the results of any test performed on a product to the owner or the person in possession of the tested product. [1969 c.131 §2]

561.320 [Repealed by 1961 c.425 §20]

561.330 [Repealed by 1961 c.425 §20]

561.340 [Repealed by 1961 c.425 §20]

561.350 [Repealed by 1961 c.425 §20]

561.360 [Repealed by 1961 c.425 §20]

561.362 Activities of Oregon State University. Oregon State University shall have full authority and responsibility:

(1) For resident instruction in all branches of agriculture.

(2) For research and experimentation in all branches and phases of agriculture as set forth in federal and state laws creating, maintaining and defining the work of the agricultural experiment stations.

(3) For educational and demonstrational work in all branches and phases of agriculture under authority of all federal and state laws creating, maintaining and defining the work of the Agricultural Extension Service.

(4) For collection and dissemination of statistical information bearing upon crop and market conditions and trends of agricultural production, including agricultural outlook reports and market news reports.

(5) To conduct educational work in the field of marketing, which includes information, advice and assistance relative to organizing and operating cooperative associations and marketing agencies, in accordance with the division of functions set forth in this chapter.

(6) For coordinating any activities of the agricultural extension service related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project. [Formerly 561.080]

561.364 Cooperation with Oregon State University.

(1) In order to eliminate unnecessary duplication of effort and expense, there shall be the fullest cooperation between Oregon State University and the State Department of Agriculture, including the interchange of statistical information between the university and the department.

(2) If, in the interest of economy and efficiency, either temporary or permanent, it appears advisable to have any of the laboratory or statistical work of the department performed by Oregon State University, the Director of Agriculture and the director of the experiment station shall work out a cooperative plan of operation and shall agree upon such a division of the funds available for such work as may meet with the approval of the Governor and the State Board of Higher Education. [Formerly 561.090]

561.366 Conferences to coordinate work. The Director of Agriculture, the director of the agricultural experiment station and the director of the agricultural extension service of Oregon State University shall meet in conference at such times as may be necessary to eliminate any causes of overlapping and friction which may arise in connection with the conduct of their work; and they are authorized to invite representatives of collaborating federal agencies to participate in such conferences. [Formerly 561.100]

561.370 [Repealed by 1961 c.425 §20]

561.372 State Board of Agriculture created; member qualifications; terms. (1) In order that there may be the closest correspondence between State Department of Agriculture policies and programs, the public interests and the resolution of practical agricultural problems of the state, there is created the State Board of Agriculture.

(2) The Director of Agriculture, the Dean of the College of Agricultural Sciences of Oregon State University and the chairperson of the Soil and Water Conservation Commission shall serve as ex officio members of the board. The director and the dean shall be nonvoting members. The director shall act as secretary of the board. The dean may appoint a person to represent the dean on the board.

(3) The Governor shall appoint nine members to the board. The members appointed to the board must be residents of Oregon. Not more than five of the members appointed to the board may belong to the same political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

(4) The term of each member appointed to the board is four years. A member shall continue to serve until a successor is appointed and qualifies. Before a members term expires, the Governor shall appoint a successor. If a vacancy occurs, the Governor shall appoint a person to complete the remainder of the unexpired term.

(5) A person who serves two consecutive terms on the board is not eligible for appointment to another term on the board until at least one year after the expiration of the second consecutive term.

(6) The Governor shall appoint two board members who are not actively involved in the agricultural industry to be representatives of the public interests. The Governor shall appoint seven board members who are actively engaged in the production of agricultural commodities. The Governor shall seek to ensure that the appointed board members who produce agricultural commodities reflect the diverse nature of agricultural commodity production within the state. [Formerly 561.130]

561.374 Compensation and expenses; organization; meetings; quorum. (1) Each member of the State Board of Agriculture may receive compensation and expenses as provided in ORS 292.495, payable from moneys appropriated or otherwise made available to the board.

(2) The board shall select a chairperson from among its voting members.

(3) The board shall meet once during each calendar quarter at a time and place determined by the chairperson. The board may hold additional meetings at times and places determined by the chairperson or the Director of Agriculture, or as requested by five or more members. A majority of the voting board members constitutes a quorum. An act by a majority of a quorum is an official act of the board.

(4) By arrangement with the chairperson, the Director of Agriculture shall review with the board the activities of the State Department of Agriculture and, subject to policy direction by the board, outline the methods, policies and program of work for the department. [Formerly 561.140]

561.376 Legislative findings; State Board of Agriculture duties. (1) The Legislative Assembly finds and declares that:

(a) Agriculture is an important component of the state economy; and

(b) The sustainability of natural resources in the state greatly affects the well-being of the residents of the state.

(2) The State Board of Agriculture shall advise the State Department of Agriculture regarding the implementation, administration and enforcement of department programs and the development of department policies designed to positively affect the agricultural industry in this state, including but not limited to programs and policies to:

(a) Address the continuing changes and adjustments in agricultural industries.

(b) Foster the natural resources of the state to provide ample opportunities for productive and beneficial agricultural enterprise.

(c) Guide the department in ensuring the viability of the agricultural industry in this state. [2005 c.24 §1]

Note: 561.376 and 561.378 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 561 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

561.378 State Board of Agriculture report. The State Board of Agriculture shall report as provided in ORS 192.230 to 192.250 on a biennial basis to the Governor and the Legislative Assembly regarding the status of the agricultural industry in this state. [2005 c.24 §2]

Note: See note under 561.376.

561.380 [Repealed by 1961 c.425 §20]

561.390 [Repealed by 1961 c.425 §20]

561.395 Soil and Water Conservation Commission; membership; compensation and expenses; forfeiture of office; functions. (1) In order that there may be the closest contact between the State Department of Agriculture and the various soil and water conservation districts in the state, and in order to keep the department advised as to matters of soil and water conservation in the state, there is created a Soil and Water Conservation Commission which shall consist of seven members appointed by the Director of Agriculture.

(2) Each member shall be a citizen of this state and a director of a soil and water conservation district at the time of appointment. As far as practicable, the Director of Agriculture shall make appointments so that geographic areas of the state are represented on the commission. The term of each member shall be four years. A member shall continue to serve until a successor is appointed and qualified. Vacancies in office shall be filled by appointment for the unexpired term.

(3) The members shall be entitled to compensation as provided in ORS 292.495. At the first meeting after July 1 of each year the commission shall select a chairperson. The commission shall meet at least four times each year on a quarterly basis, and otherwise at the call of the chairperson or the Director of Agriculture. A majority of the members shall constitute a quorum, and a majority vote of the quorum at any meeting shall constitute an official act of the commission.

(4) Any member of the commission who fails to attend three consecutive meetings of the commission, whether regular, adjourned or special, shall forfeit the office unless the member is prevented from attending by the serious illness of the member or the members family or for any other cause that in the judgment of the director constitutes a valid reason for failing to attend. The director shall immediately appoint a successor.

(5) The function of the commission is to advise and develop policy with the department in the administration of its duties and powers under ORS 561.400, 568.210 to 568.808 and 568.900 to 568.933. [1981 c.92 §2; 2005 c.24 §5]

561.400 Natural Resources Division; duties; insurance for soil and water conservation districts. (1) There is established within the State Department of Agriculture a Natural Resources Division which shall have the duties and powers conferred by subsection (2) of this section, by ORS 568.210 to 568.808 and 568.900 to 568.933 and by the Director of Agriculture. The administrator of the division shall be appointed by the director under ORS 561.050 after consultation with the Soil and Water Conservation Commission.

(2) In addition to other duties and powers, the division is authorized:

(a) To review and approve or disapprove all projects, practices, budgets, contracts or regulations of soil and water conservation districts organized under ORS 568.300 to 568.790;

(b) To keep the directors of the soil and water conservation districts informed of the activities and experiences of other districts, to assist in the interchange of advice and information among the districts, and to promote cooperation among the districts;

(c) To coordinate, as much as possible, the various programs of the soil and water conservation districts;

(d) To solicit the cooperation and assistance of any department or agency of the United States or other department or agency of this state;

(e) To disseminate information concerning the activities and programs of soil and water conservation districts and encourage formation of such districts in areas where they would be desirable and feasible;

(f) To receive, from any source, materials, machinery and equipment and to transfer such to any soil and water conservation district under terms and conditions deemed appropriate, including payment by the district for costs of delivery or use;

(g) To receive from any public or private source, donations, gifts and grants for the furtherance of soil and water conservation, the provisions of ORS 568.225 or the protection of natural resources affecting agriculture, which moneys are continuously appropriated to the department for the administration of the Natural Resources Division and functions related thereto and for furnishing support and financial assistance for the projects and activities of soil and water conservation districts or other projects and activities relating to natural resources affecting agriculture or consistent with ORS 568.225;

(h) To establish the procedures for developing and implementing extended stream bank erosion plans under ORS 561.403;

(i) To review and evaluate documents and proposals of the federal government, agencies of the State of Oregon, counties, cities, other governmental bodies or subdivisions thereof relating to natural resources affecting agriculture or consistent with ORS 568.225; and

(j) To assist in the development of agricultural management procedures and practices relating to natural resources for the prevention of soil erosion and water contamination or enhancement of water quality and quantity.

(3) The administrator of the division shall coordinate any activities of the Natural Resources Division related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(4) In addition to or in lieu of the coverage provided pursuant to ORS 30.282 (4), the Oregon Department of Administrative Services may provide to soil and water conservation districts and their officers, employees and agents acting within the scope of their employment or duties, protection against liability as part of the insurance provided to the State Department of Agriculture pursuant to ORS 278.120 to 278.215. The Oregon Department of Administrative Services shall determine any additional contributions to be apportioned to the State Department of Agriculture under ORS 278.110 for extending insurance to soil and water conservation districts, and the State Department of Agriculture shall pay the assessments from such moneys as may be available therefor. [1981 c.92 §3; 1985 c.40 §4; 1985 c.667 §4; 1987 c.158 §119; 1987 c.734 §17; 1989 c.343 §1; 2005 c.175 §5]

561.401 Disposition of moneys collected by Natural Resources Division. All moneys received by the Natural Resources Division under ORS 561.400 shall be paid to the State Treasurer and credited to the Department of Agriculture Service Fund established by ORS 561.144. All such moneys are continuously appropriated to the State Department of Agriculture to carry out ORS 561.400. [1991 c.624 §4]

561.403 Extended stream bank erosion plans; division to assist in developing plans; requirements. (1) Upon the request of any soil and water conservation district, flood control district or municipality, the Natural Resources Division of the State Department of Agriculture shall cooperate with the requester to develop an extended stream bank erosion plan.

(2) An extended stream bank erosion plan shall provide for the best methods of erosion control for an extended section of stream that affects all the parties that have requested the divisions assistance in developing the plan.

(3) In developing an extended stream bank erosion plan, the division shall cooperate extensively with all persons or entities interested in or affected by the erosion of the stream bank, including but not limited to landowners, persons who occupy the land adjacent to the stream, flood control districts, soil and water conservation districts, municipalities and other local government units. [1985 c.667 §2]

561.407 Division responsible for obtaining available financing for plans. After completing an extended stream bank erosion plan under ORS 561.403, the Natural Resources Division, on behalf of the parties that developed the plan, shall be responsible for obtaining all available federal funding and other assistance necessary to implement the extended stream bank erosion plan. [1985 c.667 §3]

FURNISHING SERVICES AND MATERIALS ON CREDIT

561.410 Departments granting of credit; invoice; payment due date. (1) The State Department of Agriculture may grant credit for services and materials furnished pursuant to the laws administered by the department.

(2) The department shall prepare an itemized invoice of the services and materials furnished by the department and send the invoice to the person responsible for payment. The amount owing by the person is due and payable to the department on or before the 30th day after the date of the invoice. [1959 c.229 §2; 1963 c.373 §1; 2003 c.641 §1]

561.420 [1959 c.229 §3; repealed by 1963 c.373 §2]

561.430 Deposit or bond to secure payment. (1) The State Department of Agriculture may require any person to whom it has furnished or may furnish services or materials on credit to deposit and keep on deposit with the department a sum equal to an amount which the department estimates may be due for services or materials to be rendered for a period of three months.

(2) The department may, in lieu of such deposit, accept a bond to secure payment for services or materials to be furnished. The deposit or posting of the bond shall not relieve the person from making payments as required by law or by ORS 561.410.

(3) If such person files a written statement with the department that services or materials of the department are no longer required, the department, upon receipt of all payments due, shall refund to the person all deposits remaining to the persons credit and shall cancel any bond given under this section. [1959 c.229 §5]

561.440 [1959 c.229 §4; repealed by 1961 c.425 §20]

561.450 Lien. (1) A lien hereby is created in favor of the State Department of Agriculture upon all real and personal property belonging to any person who fails to pay the department for services or materials furnished within 60 days after the due date in a sum equal to the amount due.

(2) The lien, which shall be valid until paid in full, attaches upon the filing of a Notice of Claim of Lien with the county clerk of the county in which the property is located. The notice of lien claim shall contain a true statement of the amount due. The county clerk shall record the claim of lien and shall receive the same fees as are allowed by law for recording other lien instruments.

(3) The lien created by this section may be foreclosed in the circuit court in the same manner provided by law for the foreclosure of other liens on real or personal property.

(4) The lien created by this section is prior to all liens and encumbrances recorded subsequent to the filing of claim of lien, except taxes and labor liens. [1959 c.229 §6; 1961 c.425 §3]

QUARANTINE POWERS

561.510 Quarantines; establishment by Director of Agriculture. Whenever, in the opinion of the Director of Agriculture any animals, fowls, bees, fruits, vegetables, plants, parts of plants or seeds within any area or section are diseased or infected with any infestation, or any area or section is infested with any kind of weed, which disease, infestation or weed is liable to spread and become detrimental to the plant or animal life of this state or is liable to injuriously affect the health of citizens of the state, with reference to any of which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and established a quarantine, the director is authorized, with the consent of the Governor, to declare a quarantine against the movement of any such animals, fowls, bees, fruits, vegetables, plants, parts of plants or seeds, or against the movement of any articles which may contain such weeds or the seeds thereof, or which may be liable to spread such disease or infestation into the state, if such area or section be outside the boundaries of this state, or against the movement from such area or section of such animals, bees, fowls, fruits, vegetables, plants, parts of plants or seeds, or against the movement within the state of articles liable to spread such weeds or weed seeds, or which may be liable to spread such disease or infestation, if such area or section is within the state.

561.520 Quarantine areas; notice, hearing and orders. (1) Before the Director of Agriculture declares a quarantine relating to any area or section within the state, the director shall, if the quarantine involves the control, eradication or destruction of any disease, infestation or weeds within the area, file a copy of the proposed order of quarantine and a copy of any rules and regulations in connection with the quarantine in the office of the county clerk of the county in which the area is situated, or a copy thereof in the office of the county clerk of each of the several counties included in the area or within which a part of the area is located, and shall publish the order as provided by ORS 561.585 in a newspaper of general circulation in the area sought to be quarantined. The director, in the publication, shall give notice that a hearing will be held by the State Department of Agriculture for the consideration of remonstrances against the proposed quarantine:

(a) At the courthouse in the county seat in the county in which the area is proposed to be created; or

(b) At a courthouse in one of the counties in each congressional district in which the area is proposed to be created, if the area includes more than one county in the congressional district.

(2) A hearing under subsection (1) of this section may not be held less than 15 days or more than 30 days from the date of publication of the notice.

(3) If no remonstrances are presented at the hearing or hearings, or if the remonstrances presented are deemed by the director to be without merit or insufficient, the director shall make the order of quarantine as proposed. However, if the director is of the opinion that any change or changes in the proposed quarantine order, or in the rules and regulations in connection therewith, should be made, the director may, in the discretion of the director, alter, amend or revoke the proposed order of quarantine or the rule or regulation.

(4) An order of quarantine shall be filed and published as authorized by ORS 561.585. Proof of publication of the notice of hearing or hearings shall be filed with the county clerk of each county within which the quarantine area or a part thereof is situated.

(5) Orders relating to the quarantine of areas located outside of Oregon or of the movement of animals, fowls, bees, fruits, vegetables, plants, parts of plants or seeds, or of the movement of any article that may contain weeds or seeds or other materials that may be liable to spread disease or infestation into Oregon, as provided by ORS 561.510 or 561.560, may not be promulgated until at least one public hearing has been held within the state. If an emergency exists and postponement of the effective date would result in serious prejudice to the public interest, or the interest, health or economy of the parties directly or indirectly affected thereby, the quarantine may be made effective immediately as authorized by ORS 183.355 (2)(b). [Amended by 1961 c.118 §1; 1971 c.734 §27; 2005 c.22 §383]

561.530 Quarantine order; filing, posting and publication. (1) Whenever a quarantine of any kind or nature is declared pursuant to any law with the administration of which law the State Department of Agriculture is charged, such quarantine shall be declared by written order signed by the Director of Agriculture and containing the approval of the Governor over the Governors signature. The order shall be filed in the department.

(2) If the quarantine is on area or areas within this state, two copies thereof certified by the director, together with two copies of the rules and regulations governing such quarantine, shall be delivered to the county clerk of each county included in or within which any quarantined area or part thereof is situated.

(3) It shall be the duty of the county clerk immediately to post one each of such copies in a conspicuous place in the county courthouse and to file one each of such copies in the county records. Any such order of quarantine shall give notice of the date that such quarantine takes effect, which shall be not less than 10 nor more than 30 days from the date of the first publication thereof.

(4) The order of quarantine, together with any rules and regulations governing the same, shall be published at least once in some publication of general circulation throughout the state.

561.540 Rules and regulations governing quarantines. (1) A quarantine authorized by ORS 561.510 shall be subject to such rules and regulations as the Director of Agriculture deems necessary for the protection of the public welfare.

(2) The movement of any animals, bees, fruits, vegetables, plants, parts of plants, fowls, seeds or articles liable to contain weeds or weed seeds or to spread disease or infestation, which are subject to quarantine, may be permitted subject to such regulations as the director may prescribe.

(3) Any such diseased or infested animals, fowls, bees, fruits, vegetables, plants, parts of plants, seeds, weeds, weed seeds and any articles, structures or lands within any quarantine area or section within this state shall be subject to such regulations for the eradication of such disease, infestation or weeds as the director may prescribe.

561.550 Removal of quarantine. (1) When in the opinion of the Director of Agriculture any quarantine authorized by ORS 561.510 is no longer necessary to protect the public welfare of the state, the director may by written order, approved in writing by the Governor, declare such quarantine removed.

(2) Whenever a quarantine of any kind or nature, declared pursuant to any law with the administration of which the State Department of Agriculture is charged, is removed, the fact of its removal shall be published and filed in the same manner as the order declaring the quarantine.

561.560 Emergency quarantine; publication of notice; powers of Governor; duration. (1) Notwithstanding ORS chapter 183, whenever the Director of Agriculture determines the fact that a dangerous plant, animal, fowl or bee disease or insect infestation new to, or not theretofore widely prevalent or distributed within and throughout the state, exists in any state, territory, country or locality outside of this state, or in any locality within this state, which disease or infestation is of such nature that it will be impossible to follow the procedure provided for in ORS 561.510 to 561.530 without serious danger of the wide spread within the state of such disease or infestation during the time required by such procedure, the director is authorized and directed to declare, by written order, a quarantine against the movement into or within the state from such state, territory, country or locality, of any plants, animals, fowls, bees or articles which are liable to spread such disease or infestation. A written order may be amended as the director determines is necessary. A written order and any subsequent amendments thereto shall be signed by the director.

(2) The director shall file all quarantine orders and any amendments thereto with the Secretary of State and shall publish a notice of such quarantine and of any amendments to a quarantine order in a newspaper of general circulation throughout the state. The director shall take such other action as the director considers reasonable to insure that persons affected by a quarantine have knowledge thereof. From and after the filing of a quarantine order, or amendment thereto, with the Secretary of State it shall be unlawful for any person, firm or corporation to carry, move or transport any plants, animals, fowls, bees or articles specified in a quarantine order, or amendment thereto, from the quarantined area into or through any part of the state, except as provided in the order, or amendment thereto. Proofs of the publication of the notices provided for in this section shall be filed in the office of the State Department of Agriculture.

(3) No such emergency quarantine, as provided for in this section, shall be effective for more than 90 days after the date of the first publication of notice thereof. However, a quarantine for a longer period may be declared under the provisions of ORS 561.510 to 561.550, to take effect at or before the expiration of such 90-day period.

(4) The Governor by filing an order with the Secretary of State may terminate such department order. Thereafter and relating only to that particular subject matter and emergency, the department shall be required to obtain the approval of the Governor before any additional quarantine or amendments thereto are issued under this statute. [Amended by 1969 c.150 §1; 1971 c.734 §85]

561.570 [Renumbered 561.810]

561.580 Cooperation with United States and other states with respect to quarantines. (1) In order to prevent unnecessary and conflicting regulations on commerce, the State Department of Agriculture shall cooperate with the United States and other states in establishing a uniform system of quarantine and laws and rules and regulations governing quarantines, both as to animals, fowls, plants, weeds, insects and seeds, subject to quarantine, manner of enforcing quarantine and manner of treating diseased or infested animals, fowls, plants, seeds and articles containing weeds and weed seeds.

(2) The Director of Agriculture shall suggest to the Governor, from time to time, any changes in the laws of this state or any additional laws which will tend to unify the quarantine laws of the United States and this and other states of the United States.

(3) Whenever the director deems it to be of advantage toward carrying out the purpose of this section, the director may forward to the United States Department of Agriculture copies of proposed rules and regulations to govern quarantines in this state and request suggestions from the United States Department of Agriculture tending toward uniform provisions governing quarantines throughout the several states.

561.585 Publication of summary of quarantine order or regulations. When the State Department of Agriculture is required to publish an order of quarantine or rules or regulations promulgated thereunder in a newspaper, it may in its discretion publish only a brief concise summary statement of the contents of such order or regulations and notice that complete copies thereof are on file and can be obtained from the department, certain county clerks and the Secretary of State. [1961 c.118 §3]

561.590 Violation of quarantine prohibited. From and after the time that any quarantine order of the Director of Agriculture becomes effective it shall be unlawful for any person, firm or corporation to violate, either in whole or in part, any of the provisions of such order, or of any rule or regulation promulgated in connection therewith.

561.600 Procedure for review of orders and regulations. Judicial review of orders including emergency orders and regulations issued in accordance with ORS 561.510 to 561.590 shall be as provided in ORS chapter 183. [1971 c.734 §87]

SEIZURE, DETENTION AND EMBARGO POWERS

561.605 Detention, seizure or embargo of agricultural products; labeling; notification. (1) In order that the rights of consumers, property owners or other affected persons may be protected and procedures made uniform the State Department of Agriculture, its agents, employees or officials, shall observe the procedure prescribed by ORS 561.605 to 561.620 whenever it becomes necessary for the department to detain, seize or embargo any food, article or product under any law the administration of which is vested in the department.

(2) The department shall cause to be affixed to the products being detained, seized or embargoed, a notice that the products are being detained, seized or embargoed by the department and warning all persons that they may not be removed from the place at which they are being held without written permission from the department.

(3) The department shall notify in writing the owner or person in possession of the products that the products are being detained, seized or embargoed by the department. If the person in possession of the products is not the owner, the department shall make a reasonable effort to notify the owner. Such notice shall state the reason for the departments action, and shall notify the owner or person in possession of the right to be heard before the department in opposition to the action. [Formerly part of 616.095]

561.610 Request for hearing; when held. (1) A request of the State Department of Agriculture for a hearing on the propriety of the detention, seizure or embargo and related matters must be filed with the department in writing within 10 days of receiving actual notice of such action. The request may be filed either by the owner or the person in possession but the time limited for filing such request is to be computed from the time the required notice is first received by either of such persons. When the department receives a request for a hearing, it shall designate the time and place of hearing.

(2) The hearing shall not be held sooner than 10 days after the request for a hearing has been received by the department. However, if the subject matter of the departments action is perishable goods, or if, in the opinion of the department, other good and sufficient reason appears, the hearing may, at the request of the owner or person in possession of such goods, be held at an earlier date. [Formerly part of 616.095]

561.615 Conduct of hearing; action by department. (1) The hearing shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The hearing shall be conducted as provided for contested cases under ORS chapter 183.

(2) If it appears that the products are not being stored, sold, kept, offered or exposed for sale in violation of law, the products shall be released to the owner or person in possession. If it appears that all or part of such products may be reconditioned or relabeled or segregated in such a way as to comply with state laws, the owner or person in possession may cause them to be reconditioned, relabeled or segregated at the owners or persons own expense, after which the department shall release them. If it appears that all or a part of the products may not be reconditioned, relabeled or segregated in such a way as to comply with state laws, that portion of the products which may not be so treated shall be destroyed, unless the owner or person in possession executes and delivers to the department a good and sufficient bond to the effect that the products shall not be sold, disposed of or used contrary to the laws of Oregon and the rules, regulations or orders thereunder promulgated. If any food products are found to be unfit for human consumption but suitable for animal feeding, such food products may be used for animal feeding as permitted by the department. [Formerly part of 616.095; 1971 c.734 §88; 1999 c.849 §§119,120; 2003 c.75 §47]

561.620 Procedure when products disposed of; salvage. (1) In the event that the owner or person in possession does not request a hearing on the propriety of the seizure, detention or embargo within the time limited for making such request, the State Department of Agriculture may summarily destroy or otherwise dispose of the subject matter of the action, or, if the owner or person in possession of such products does not within 30 days after the hearing either comply with the orders of the department as to reconditioning, relabeling or segregating or perfect an appeal to the circuit court, the department may summarily destroy or otherwise dispose of the subject matter of the action.

(2) If it appears to the department that there is a reasonable possibility that a product is capable of salvage and the owner or person in possession does not seek to regain custody within the time and in the manner provided in ORS 561.605 to 561.620, the department may dispose of the product so as to obtain such salvage. Any salvage so recovered shall, after paying the costs of sale or disposition and including storage, if any, be remitted to the true owner, if known, or if not known, then to the person in possession. A sale or disposition for salvage shall be upon such conditions as to labeling, reconditioning or segregation as the department deems necessary to comply with the law relating to such product. [Formerly part of 616.095]

561.625 When hearing not required. Nothing in ORS 561.605 to 561.630, 616.225, 632.485 and 633.670 shall be construed as requiring that a hearing be held in connection with the seizure or embargoing of illegal or suspected products or as prohibiting the release, destruction or other disposition of such products by agreement between the State Department of Agriculture and the owner or person in possession of such products. [Subsection (1) of 1965 Replacement Part formerly 616.100; subsection (2) of 1965 Replacement Part formerly part of 616.095; 1967 c.437 §2]

561.630 Removing or defacing seizure or embargo notice unlawful. No person shall remove or deface any notice placed upon products seized or embargoed by the State Department of Agriculture, or move any such products from the place designated in the notice without written permission from the department. [Formerly 616.110]

STATE WEED BOARD

561.650 State Weed Board; membership; terms. (1) The State Weed Board is created in the State Department of Agriculture. The board shall consist of seven members appointed by the Director of Agriculture as follows:

(a) At least two members shall be residents of that portion of the state east of the summit of the Cascade Mountains.

(b) At least two members shall be residents of that portion of the state west of the summit of the Cascade Mountains.

(c) Two members shall be selected from among those individuals recommended by the Association of Oregon Counties.

(d) The director or a designee of the director shall serve as a member.

(2) The term of each member is four years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

(3) As used in subsection (1) of this section, summit of the Cascade Mountains means a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Hood River County; thence southerly along the western boundaries of Hood River, Jefferson, Deschutes and Klamath Counties to the southern boundary of the State of Oregon. [1985 c.620 §2]

561.660 Compensation of members. A member of the State Weed Board is entitled to compensation and expenses as provided in ORS 292.495. [1985 c.620 §4]

561.670 Officers; quorum; meetings. (1) The State Weed Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of those offices as the board determines appropriate.

(2) A majority of the members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet at such times and places as are specified by the call of the Director of Agriculture or the chairperson. [1985 c.620 §5]

561.680 Duties of board. The State Weed Board shall:

(1) Act in conjunction with the State Department of Agriculture to identify those weeds growing in this state that represent the greatest public menace and establish those weeds as the top priority for action by weed control programs in this state.

(2) Assist the Director of Agriculture in allocating moneys made available to the State Department of Agriculture for the payment of weed control expenses to weed control programs conducted in the various counties on the basis of the plan implemented under ORS 561.683.

(3) Help the department to coordinate the weed control program efforts of the various counties and advise the director in performing weed control duties, functions and powers assigned to the State Department of Agriculture pursuant to ORS chapter 570 or any other provision of law. [1985 c.620 §6; 2005 c.392 §2]

561.683 Implementation of weed control effort improvement plan. (1) The State Department of Agriculture, in conjunction with the State Weed Board, shall implement a board plan to improve the effectiveness of noxious weed control efforts by weed control districts, state agencies and others within this state. The department shall act as the primary state agency for assisting weed control districts, state agencies and others in coordinating their noxious weed control efforts.

(2) The department and the board shall initiate and actively pursue efforts to secure an optimum level of federal and private funding for noxious weed control efforts in this state. The department and the board shall give priority under this subsection to securing funding for noxious weed control projects that are consistent with the plan implemented under subsection (1) of this section. [2005 c.392 §1]

Note: 561.683 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 561 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 3, chapter 392, Oregon Laws 2005, provides:

Sec. 3. (1) The State Department of Agriculture shall report to an interim committee of the Seventy-fourth Legislative Assembly regarding implementation of the noxious weed control plan under section 1 of this 2005 Act [561.683]. The department shall report in the manner provided by ORS 192.245 no later than October 1, 2008. The report shall include any recommendations for proposed legislation to assist weed control districts in the enforcement of local noxious weed control programs. The report shall also include the results of efforts by the department to secure federal and private noxious weed control funding under section 1 of this 2005 Act. The report may be filed with any committee dealing with issues relating to agriculture or natural resources.

(2) The department shall consult with and seek the approval of the State Weed Board before filing the report described in this section. If the board does not approve of the report, the board shall file a dissenting report with the committee. [2005 c.392 §3]

INVASIVE SPECIES COUNCIL

561.685 Definition of invasive species; Invasive Species Council duties. (1) As used in this section, invasive species means nonnative organisms that cause economic or environmental harm and are capable of spreading to new areas of the state. Invasive species does not include humans, domestic livestock or nonharmful exotic organisms.

(2) The Invasive Species Council shall:

(a) Create and maintain appropriate Internet sites, toll-free telephone numbers or other means of communication for statewide use in reporting sightings of invasive species.

(b) Encourage the reporting of invasive species sightings by publicizing means of communication made available by the council under paragraph (a) of this subsection.

(c) Forward reports of invasive species sightings to appropriate agencies.

(d) Produce educational materials and press releases concerning invasive species.

(e) Conduct educational meetings and conferences.

(f) Develop a statewide plan for dealing with invasive species. The plan should include, but need not be limited to, a review of state authority to prevent the introduction of invasive species and to eradicate, contain or manage existing invasive species.

(g) Solicit proposals and review applications for grants or loans to further projects providing education about invasive species.

(h) Provide grants or loans to agencies, organizations or individuals for eradicating new invasions.

(3) The council may approve the expenditure of funds by the council, or any member thereof, for the production of educational materials or the presentation of educational materials. [2001 c.413 §6]

Note: 561.685 to 561.695 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 561 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

561.687 Invasive Species Council; membership; terms. (1) There is established the Invasive Species Council. Except as provided in ORS 561.691 (1), the council shall consist of 12 members. The following persons are ex officio members of the council:

(a) The Director of Agriculture or a designated representative.

(b) The president of Portland State University or a designated representative.

(c) The State Fish and Wildlife Director or a designated representative.

(d) The administrative head of the Sea Grant College of Oregon State University or a designated representative.

(2) Each of the ex officio members described in subsection (1) of this section shall appoint two members to the council.

(3) The term of office of each appointed member is two years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of a term, the appointing authority shall appoint a successor whose term begins on January 1 next following. An appointed member may not serve more than two successive terms on the council. If there is a vacancy in an appointed member position for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(4) In making appointments to the council, the appointing authorities shall endeavor to appoint persons representative of the geographic, cultural and economic diversity of this state. The appointing authorities may give consideration to nominations submitted by federal and state agencies, local governments, universities, industry and other groups having an interest in invasive species.

(5) An appointed member of the council is not entitled to compensation under ORS 292.495. A member of the council is not entitled to reimbursement for expenses. At the discretion of the council, council members may be reimbursed from funds available to the council for actual and necessary travel and other expenses incurred by members of the council in the performance of their official duties, subject to the limits described in ORS 292.495. [2001 c.413 §1]

Note: See note under 561.685.

561.689 Officers; quorum; schedule. (1) The Invasive Species Council shall select a voting ex officio member of the council as chairperson and another voting ex officio member as vice chairperson. Each voting ex officio member of the council shall serve one year as chairperson and one year as vice chairperson during any four-year period. The chairperson and vice chairperson shall have duties and powers necessary for the performance of the functions of those offices as a majority of the voting ex officio members determines.

(2) A majority of the voting members of the council constitutes a quorum for the transaction of business.

(3) The council shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the council. [2001 c.413 §3]

Note: See note under 561.685.

561.691 Invasive Species Coordinator; administrative expenses of Invasive Species Council. (1) Subject to available funding, the Invasive Species Council may appoint a State Invasive Species Coordinator to serve at the pleasure of the voting members of the council. The appointment of the coordinator must be by written order, filed with the Secretary of State. If the council appoints a coordinator, the coordinator shall serve as a nonvoting ex officio member of the council.

(2) The State Department of Agriculture is responsible for ensuring payment of the administrative expenses of the council. The State Department of Agriculture may enter into interagency agreements under ORS 190.110 with the State Department of Fish and Wildlife, Portland State University and Oregon State University for sharing the administrative expenses of the council. [2001 c.413 §4]

Note: See note under 561.685.

561.693 Advisory and technical committees. (1) The Invasive Species Council may establish advisory and technical committees that it considers necessary to aid and advise the council in the performance of its functions. The committees may be continuing or temporary committees. The council shall determine the representation, membership, terms and organization of the committees and appoint their members.

(2) Members of the committees are not entitled to compensation, but at the discretion of the council may be reimbursed from funds available to the council for actual and necessary travel and other expenses incurred by members of the committees in the performance of their official duties, subject to ORS 292.495. [2001 c.413 §5]

Note: See note under 561.685.

561.695 Invasive Species Council Account; trust account. (1) The Invasive Species Council Account is established in the General Fund of the State Treasury. Except as provided under subsection (2) of this section, all moneys received by the Invasive Species Council shall be paid into the State Treasury and credited to the account. All moneys in the account are continuously appropriated to the council and may be used by the council for purposes authorized by law, including but not limited to providing grants or loans as described under ORS 561.685.

(2) The Invasive Species Council may accept moneys through gifts, grants and donations from public and private sources. The council shall deposit the gifts, grants and donations with the State Treasurer for credit to a trust account separate and distinct from the General Fund. Interest earned by the trust account shall be credited to the trust account. Except as otherwise provided by the donor, the council may use trust account moneys for any purpose described in ORS 561.685. [2001 c.413 §7]

Note: See note under 561.685.

NEW CROPS DEVELOPMENT BOARD

561.700 New Crops Development Board; membership; terms; compensation and expenses. (1) The New Crops Development Board is created within the State Department of Agriculture. The board shall consist of nine voting members appointed by the Director of Agriculture. In addition to the voting members, the Director of the Oregon State University Experiment Station or the designee of the director and the Director of the Department of Environmental Quality or the designee of the director shall be nonvoting ex officio members of the board.

(2) The term of each voting member is four years, but a member serves at the pleasure of the Director of Agriculture. Before the expiration of the term of a voting member, the director shall appoint a successor. A voting member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

(3) Each voting member of the board shall be a citizen of this state and actively engaged in some segment of the agricultural crop industry. As far as practicable, the Director of Agriculture shall make appointments so that the various geographic areas of the state and segments of the agricultural crop industry are represented on the board.

(4) To the extent that moneys received pursuant to ORS 561.720 are available therefor in the Department of Agriculture Service Fund, a member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1983 c.501 §2]

561.710 Officers; quorum; meetings. (1) The New Crops Development Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers necessary for the performance of the functions of such offices as the board determines.

(2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet at such times and places as may be specified by the call of the chairperson or of a majority of the voting members of the board. [1983 c.501 §3]

561.720 Duties; authority. In order to facilitate research and development of new or alternative crops in this state and to implement the responsibilities of the State Department of Agriculture under ORS 561.020 (2), the New Crops Development Board:

(1) Shall review new or alternative agricultural crops research or development proposals, and for this purpose may consult with the appropriate persons in universities, research institutions, business enterprises or other public or private bodies.

(2) May accept contributions, gifts or grants from any public or private source.

(3) May make grants and disbursements of funds to, and enter into agreements with, public or private agencies, schools, organizations, institutions or individuals, for the research, study, experimentation or development of new or alternative crop production, processing or uses.

(4) Shall review and evaluate the results of all grants and agreements.

(5) May act as a clearinghouse for information and reports involving the research, study, experimentation or development of new or alternative crop production, processing, markets or uses.

(6) May act as liaison between those engaged in the research, study, experimentation or development of new or alternative crop production, processing, markets or uses. [1983 c.501 §4; 1985 c.623 §8]

561.730 Disposition of moneys received. All moneys received by the New Crops Development Board shall be deposited in the Department of Agriculture Service Fund created by ORS 561.144 (1). All moneys received and so deposited are continuously appropriated to the board to carry out the provisions of ORS 561.700 to 561.720. [1983 c.501 §5]

ANHYDROUS AMMONIA

561.750 Definitions for ORS 561.750 to 561.760. As used in ORS 561.750 to 561.760:

(1) Anhydrous ammonia:

(a) Means a liquid or gaseous inorganic compound that is formed by the chemical combination of nitrogen and hydrogen in the molar proportion of one part nitrogen to three parts hydrogen.

(b) Does not mean ammonium hydroxide.

(2) Distributor means a person that imports, consigns, sells, offers for sale, barters, exchanges or otherwise facilitates the supply of anhydrous ammonia to a user in this state.

(3) Nontoxic dye means a biodegradable, clear liquid product that causes staining when exposed to air.

(4) Other additive means a product other than a nontoxic dye that, when put in tanks containing anhydrous ammonia, renders the anhydrous ammonia nonreactive, unusable or undesirable for use as a precursor substance in the manufacture of methamphetamine.

(5) User means a person that applies anhydrous ammonia as a plant nutrient in the course of engaging in agricultural activity in this state. [2005 c.706 §19]

Note: 561.750 to 561.760 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 561 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

561.755 Certification of dyes or other additives; rules. (1) The State Department of Agriculture, by rule and in consultation with the Department of State Police, shall certify each brand of nontoxic dye or other additive that a distributor or user may add to anhydrous ammonia.

(2) In accordance with applicable provisions of ORS chapter 183, the State Department of Agriculture shall adopt rules establishing standards to be used in making certifications under this section and for the administration of ORS 561.760. In establishing the standards, the State Department of Agriculture shall consult with the Anhydrous Ammonia Additive Review Committee established under ORS 561.760. [2005 c.706 §20]

Note: See note under 561.750.

561.760 Anhydrous Ammonia Additive Review Committee. (1) The Director of Agriculture, in consultation with the Superintendent of State Police, shall appoint an Anhydrous Ammonia Additive Review Committee consisting of not fewer than six members. The term of a member is four years, but a member serves at the pleasure of the director.

(2) Members of the committee are not entitled to compensation, but in the discretion of the director may be reimbursed from funds available to the State Department of Agriculture for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495.

(3) The members of the committee shall include at least one representative from each of the following:

(a) The Department of State Police.

(b) The State Department of Agriculture.

(c) Manufacturers of anhydrous ammonia fertilizers.

(d) The Oregon State University Extension Service.

(e) Retail distributors.

(f) Users who are growers of agricultural commodities.

(4) The committee:

(a) May review all relevant scientific and economic data on nontoxic dyes or other additives for anhydrous ammonia that are submitted for certification to the State Department of Agriculture under ORS 561.755.

(b) Shall, at a minimum, require the manufacturer of any product submitted under ORS 561.755 to provide sufficient scientifically valid data for each submitted nontoxic dye or other additive to allow the State Department of Agriculture to determine the dyes or additives:

(A) Impact on crop yield;

(B) Specific food crop residue analysis; and

(C) Impact on the environment.

(c) May issue recommendations to the director regarding whether a nontoxic dye or other additive to anhydrous ammonia should be certified by the State Department of Agriculture under ORS 561.755. [2005 c.706 §21]

Note: See note under 561.750.

561.810 [Formerly 561.570; repealed by 1961 c.425 §20]

PENALTIES

561.990 Penalties. (1) Violation of ORS 561.170 is a Class C violation.

(2) Violation of ORS 561.200 is punishable, upon conviction, by a fine of not to exceed $100 or by imprisonment for not more than 30 days, or both.

(3) Violation of ORS 561.220 or 561.230 is a misdemeanor.

(4) Violation of ORS 561.590 is punishable, upon conviction, by a fine of not less than $500 nor more than $5,000.

(5) Violation of any of the provisions of ORS 561.605 to 561.630 is a Class D violation. [Subsection (3) enacted as 1955 c.11 §3; subsection (5) formerly part of 616.990; 1971 c.743 §399; 1973 c.10 §1; 1999 c.1051 §199]

561.995 Civil penalties. (1) In addition to any fine under ORS 561.990 or other penalty, a person who violates an order, rule or regulation described under ORS 561.590 is subject to a civil penalty imposed by the State Department of Agriculture. The civil penalty shall not exceed $10,000.

(2) Every violation of an order, rule or regulation described under ORS 561.590 is a separate offense subject to a separate civil penalty.

(3) The department shall develop one or more schedules setting the amounts of civil penalties that may be imposed for particular types of violations.

(4) The imposition of a civil penalty under this section is subject to ORS 183.745.

(5) The State Treasurer shall deposit all moneys from penalties recovered under this section into the Department of Agriculture Account. Moneys deposited under this subsection are continuously appropriated to the department for the administration and enforcement of quarantine laws. [1999 c.390 §2]

_______________



Chapter 562

Chapter 562 (Former Provisions)

State Advertising Commission

AGRICULTURE

562.910 [Repealed by 1953 c.100 §2]

_______________



Chapter 563

Chapter 563 (Former Provisions)

Agricultural Experts

AGRICULTURAL EXPERTS

AGRICULTURE

563.010 [Repealed by 1983 c.537 §7]

563.020 [Amended by 1963 c.9 §32; repealed by 1983 c.537 §7]

563.030 [Repealed by 1983 c.537 §7]

_______________



Chapter 564

Chapter 564 Â Wildflowers; Threatened or Endangered Plants

2005 EDITION

WILDFLOWERS; THREATENED OR ENDANGERED PLANTS

AGRICULTURE

GENERAL PROVISIONS

564.010Â Â Â Â  Definition

WILDFLOWERS

564.020Â Â Â Â  Wildflower protection

564.030Â Â Â Â  Enforcement

564.040Â Â Â Â  Department to compile list of additional protected wildflowers

THREATENED OR ENDANGERED PLANTS

564.100Â Â Â Â  Definitions for ORS 564.100 to 564.135

564.105Â Â Â Â  Responsibility to protect and conserve native plants; rules

564.110Â Â Â Â  Listing threatened or endangered species; procedure; notice; periodic review; rules

564.115Â Â Â Â  Protection and conservation programs; action by state agencies; alternatives; findings required if agency fails to adopt alternatives

564.120Â Â Â Â  Transactions in threatened or endangered species; restrictions; prohibition

564.125Â Â Â Â  Director of Agriculture authorized to acquire plant habitat

564.130Â Â Â Â  Confidentiality of information regarding threatened or endangered species; circumstances

564.135Â Â Â Â  Effect of law on commercial forestland or private land; effect on other laws

PENALTIES

564.991Â Â Â Â  Penalties

564.994Â Â Â Â  Penalty for violation of ORS 564.120

GENERAL PROVISIONS

Â Â Â Â Â  564.010 Definition. As used in this chapter, ÂdepartmentÂ means ÂState Department of Agriculture.Â

WILDFLOWERS

Â Â Â Â Â  564.020 Wildflower protection. (1) It is the duty of all citizens of this state to protect the wildflowers of this state referred to in this section from needless destruction and waste.

Â Â Â Â Â  (2) It shall be unlawful for any person in this state to willfully or negligently cut, dig up, trim, pick, remove, mutilate or in any manner injure or mar any plant, flower, shrub, bush, fruit or other vegetation growing upon the right of way of any public highway within this state, or upon public lands, or upon the land of another, within 500 feet of the center of any public highway, without the written permit of the owner, signed by the owner or the authorized agent of the owner.

Â Â Â Â Â  (3) It shall be unlawful for any person to export from this state, or to sell or offer for sale or transport bulbs, corms, rhizomes, roots or plants of native wildflowers or shrubs of the state of any of the following genera:

Â Â Â Â Â  (a) Lilium (including all wild lilies).

Â Â Â Â Â  (b) Calochortus (mariposa tulip or butterfly lily).

Â Â Â Â Â  (c) Fritillaria (mission bells or snake lily).

Â Â Â Â Â  (d) Erythronium (adderÂs tongue, dog-tooth violet or avalanche lily).

Â Â Â Â Â  (e) Cypripedium (ladyÂs slipper).

Â Â Â Â Â  (f) Calypso (purple ladyÂs slipper).

Â Â Â Â Â  (g) Lewisia (bitter root).

Â Â Â Â Â  (h) Douglasia or native Rhododendron or azalea.

Â Â Â Â Â  (4) It shall be unlawful for any person to sell or transport or offer for sale the bulbs, corms, rhizomes, roots or parts of any of the plants or shrubs mentioned in subsections (2) and (3) of this section which have been dug, pulled up or gathered upon any highway, or within 500 feet thereof, or public lands in this state, or upon the land of any other person without written permission from the owner of such land.

Â Â Â Â Â  (5) The provisions of this section shall not be construed to apply to any employee of the federal government or of the State of Oregon or of any political subdivision of the state engaged in work upon any state, county or public road or highway while performing such work under the supervision of the federal government, the state or any political subdivision thereof.

Â Â Â Â Â  (6) The provisions of this section shall not be construed to apply to the owner of any tract or tracts of land, or to agents or employees of the owner, as to such tract or tracts, or to any shrub, plant or other vegetation which is declared by law to be a public nuisance.

Â Â Â Â Â  (7) Nothing in this section shall be construed as prohibiting the digging, pulling, gathering or sending out of this state, in such quantity and at such times the State Department of Agriculture may approve, any commercially propagated plants or shrubs mentioned in subsections (2) and (3) of this section, provided the permission of the department for so doing is first obtained.

Â Â Â Â Â  564.030 Enforcement. It shall be the duty of the State Department of Agriculture and of all its officers and employees to see that the provisions of ORS 564.020 are enforced and to present evidence of any violation of the provisions of ORS 564.020 to the district attorney of the county in which any such violation occurs. Such district attorney shall prosecute any person guilty of a violation of the provisions of ORS 564.020. Such prosecution may be brought in any of the justice courts of this state.

Â Â Â Â Â  564.040 Department to compile list of additional protected wildflowers. In order to further protect native wildflowers and shrubs from needless destruction and waste, the State Department of Agriculture may, after investigation and public hearing and in accordance with the provisions of ORS chapter 183, establish and amend a list of wildflowers and shrubs in addition to those listed in ORS 564.020 (3). The provisions of this chapter apply to such list. The department may take into consideration:

Â Â Â Â Â  (1) The laws and regulations of the United States and other states.

Â Â Â Â Â  (2) The effect on the scenic beauty of public roads and public land. [1963 c.461 Â§30; 1987 c.686 Â§17]

THREATENED OR ENDANGERED PLANTS

Â Â Â Â Â  564.100 Definitions for ORS 564.100 to 564.135. As used in ORS 564.100 to 564.135:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Agriculture.

Â Â Â Â Â  (3) ÂEndangered speciesÂ means:

Â Â Â Â Â  (a) Any native plant species determined by the department to be in danger of extinction throughout any significant portion of its range.

Â Â Â Â Â  (b) Any native plant species listed as an endangered species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531 et seq.), as amended.

Â Â Â Â Â  (4) ÂPlantÂ means any member of the plant kingdom, including the seeds, roots or parts thereof, native to this state.

Â Â Â Â Â  (5) ÂSpeciesÂ means any species or its subspecies or variety, whichever is the first taxonomic subspecific category for the plant in question.

Â Â Â Â Â  (6) ÂTakeÂ means to collect, cut, damage, destroy, dig, kill, pick, remove or otherwise disturb.

Â Â Â Â Â  (7) ÂThreatened speciesÂ means:

Â Â Â Â Â  (a) Any native plant species the director determines by a finding of fact is likely to become an endangered species within the foreseeable future throughout any significant portion of its range.

Â Â Â Â Â  (b) Any native plant species listed as a threatened species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531 et seq.), as amended. [1987 c.686 Â§8]

Â Â Â Â Â  564.105 Responsibility to protect and conserve native plants; rules. The Director of Agriculture has the responsibility to protect and conserve the native plants of this state that are threatened species or endangered species. In carrying out that responsibility, the director:

Â Â Â Â Â  (1) Shall conduct investigations of plant species native to this state and determine whether any such species is a threatened species or an endangered species.

Â Â Â Â Â  (2) By rule, shall establish and publish, and from time to time may revise, a list of plant species that are threatened species or endangered species.

Â Â Â Â Â  (3) By rule, shall establish programs for the protection and conservation of plant species that are threatened species or endangered species. As used in this section, ÂconservationÂ means the use of methods and procedures necessary to bring a species to the point at which the measures provided under ORS 564.105 to 564.120 are no longer necessary. Such methods and procedures include, but are not limited to, activities associated with scientific resources management such as research, census, law enforcement, habitat acquisition and maintenance, propagation and transplantation.

Â Â Â Â Â  (4) By rule, shall establish a system of permits for scientific taking of threatened species and endangered species under such terms and conditions as the director determines will minimize the impact on the species taken.

Â Â Â Â Â  (5) Shall cooperate with the State Fish and Wildlife Commission in carrying out the provisions of ORS 496.172.

Â Â Â Â Â  (6) Shall adopt administrative rules to carry out the provisions of ORS 564.105 to 564.120.

Â Â Â Â Â  (7) Shall set priorities for establishing programs under this section after consideration of available funds and the immediacy and seriousness of the threat to any listed species. [1987 c.686 Â§9]

Â Â Â Â Â  564.110 Listing threatened or endangered species; procedure; notice; periodic review; rules. (1) The lists of threatened species or endangered species established pursuant to ORS 564.105 (2) initially shall include those species listed as of May 15, 1987, as a threatened species or an endangered species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531 et seq.), as amended.

Â Â Â Â Â  (2) The Director of Agriculture, by rule, may add or remove any plant species from either list, or change the status of any species on the lists, upon a determination that the species is or is not a threatened species or an endangered species.

Â Â Â Â Â  (3) A determination that a species is a threatened species or an endangered species shall be based on documented and verifiable scientific information about the speciesÂ biological status. To list a species as a threatened species or an endangered species under ORS 564.100 to 564.130, the director shall determine that the natural reproductive potential of the species is in danger of failure due to limited population numbers, disease, predation or other natural or man-made factors affecting its continued existence. In addition, the director shall determine that one or more of the following factors exist:

Â Â Â Â Â  (a) That most populations are undergoing imminent or active deterioration of their range or primary habitat;

Â Â Â Â Â  (b) That overutilization for commercial, recreational, scientific or educational purposes is occurring or is likely to occur; or

Â Â Â Â Â  (c) That existing state or federal programs or regulations are inadequate to protect the species or its habitat.

Â Â Â Â Â  (4) Determinations required by subsection (3) of this section shall be made on the basis of the best scientific and other data available to the State Department of Agriculture, after consultation with federal agencies, other interested state agencies, the Natural Heritage Advisory Council, other states having a common interest in the species and interested persons and organizations.

Â Â Â Â Â  (5)(a) Any person may petition the department to, by rule, add, remove or change the status of a species on the list.

Â Â Â Â Â  (b) A petition shall clearly indicate the action sought and shall include documented scientific information about the speciesÂ biological status to justify the requested action.

Â Â Â Â Â  (c) Within 90 days of receipt of a petition, the department shall respond in writing to the petitioner indicating whether the petition presents substantial scientific information to warrant the action requested.

Â Â Â Â Â  (d) If the petition is found to present such information, the department shall commence rulemaking.

Â Â Â Â Â  (e) If the petition is denied, the petitioner may seek judicial review as provided in ORS 183.484.

Â Â Â Â Â  (6)(a) Notwithstanding subsections (1) to (5) of this section, the department shall take emergency action to add a species to the list of threatened species or endangered species if it determines there is a significant threat to the continued existence of the species.

Â Â Â Â Â  (b) The department shall publish notice of such addition in the Secretary of StateÂs bulletin and shall mail notice to affected or interested persons whose names are included on the departmentÂs mailing list for such purposes.

Â Â Â Â Â  (c) Such emergency addition shall take effect immediately upon publication in the Secretary of StateÂs bulletin and shall remain valid for a period no longer than one year, unless during the one-year period the department completes rulemaking procedures as provided in subsections (1) to (4) of this section.

Â Â Â Â Â  (7)(a) The director shall periodically review the status of all threatened and endangered plant species listed under ORS 496.004, 496.171 to 496.192, 498.026, 564.040 and 564.100 to 564.135.

Â Â Â Â Â  (b) Each species shall be reviewed at least once every five years to determine whether substantial, documented scientific information exists to justify its reclassification or removal from the list, according to the criteria listed under subsection (3) of this section.

Â Â Â Â Â  (c) If a determination is made to reclassify a species or remove it from the list, the department, within 90 days, shall commence rulemaking to change the status of the species. [1987 c.686 Â§10; 1999 c.59 Â§177; 2003 c.14 Â§350]

Â Â Â Â Â  564.115 Protection and conservation programs; action by state agencies; alternatives; findings required if agency fails to adopt alternatives. (1) In developing protection and conservation programs pursuant to ORS 564.105 (3), the State Department of Agriculture shall consult with other states having a common interest in particular threatened species or endangered species and with other affected state agencies.

Â Â Â Â Â  (2) In furtherance of programs to conserve or protect threatened species or endangered species under ORS 564.105 to 564.115, state agencies shall consult and cooperate with the department and any other state agency that has established programs to conserve or protect threatened species or endangered species. Before a state agency takes, authorizes or provides direct financial assistance to any activity on land owned or leased by the state, or for which the state holds a recorded easement, the state agency, in consultation with the department, shall:

Â Â Â Â Â  (a) Determine that the action on land owned or leased by the state or for which the state holds a recorded easement is consistent with a program established by the department pursuant to ORS 564.105 (3); or

Â Â Â Â Â  (b) If no program has been established for the listed species, determine whether such action has the potential to appreciably reduce the likelihood of the survival or recovery of any species of plant that is threatened or endangered.

Â Â Â Â Â  (3) If a state agency determines that a proposed action on land owned or leased by the state, or for which the state holds a recorded easement, has the potential to appreciably reduce the likelihood of the survival or recovery of any species that is a threatened species or an endangered species, it shall notify the department. Within 90 days, the department shall recommend reasonable and prudent alternatives, if any, to the proposed action which are consistent with conserving and protecting the affected species.

Â Â Â Â Â  (4) If a state agency fails to adopt the alternatives identified under subsection (3) of this section, after consultation with the department, it shall make findings to demonstrate that:

Â Â Â Â Â  (a) The potential public benefits of the proposed action outweigh the potential harm from failure to adopt the alternatives; and

Â Â Â Â Â  (b) Reasonable mitigation and enhancement measures shall be taken, to the extent practicable, to minimize the adverse impact of the action on the affected species.

Â Â Â Â Â  (5) When an action under this section is initiated by a person other than a state agency, the agency shall provide final approval or denial of the proposed action within 120 days of receipt of a written request for final determination.

Â Â Â Â Â  (6) An action initiated by a person other than a state agency that has met the standards or mitigation requirements of a federal agency for a particular species under the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531 et seq.), as amended, shall be deemed to meet the requirements of ORS 564.100 to 564.130.

Â Â Â Â Â  (7) The provisions of this section do not apply to lands acquired through foreclosures of loans made pursuant to programs of the Department of VeteransÂ Affairs. [1987 c.686 Â§11]

Â Â Â Â Â  564.120 Transactions in threatened or endangered species; restrictions; prohibition. (1) Except as otherwise provided pursuant to ORS 564.105, no person shall take, import, export, transport, purchase or sell, or attempt to take, import, export, transport, purchase or sell any threatened species or endangered species.

Â Â Â Â Â  (2) No person shall take or attempt to take any threatened species or endangered species without first having obtained permission from the person who owns or leases the land upon which the species is growing. When land is owned by the State of Oregon and leased for private use, permission to take or attempt to take a threatened species or endangered species must first be obtained from the Director of Agriculture. [1987 c.686 Â§12]

Â Â Â Â Â  564.125 Director of Agriculture authorized to acquire plant habitat. The Director of Agriculture is authorized, on behalf of the State of Oregon, to acquire habitat, or interests therein, the State Department of Agriculture considers necessary for the protection of threatened species or endangered species. Acquisition may be by gift, grant, devise, purchase, exchange or any other method by which the department is authorized to acquire real property. [1987 c.686 Â§14]

Â Â Â Â Â  564.130 Confidentiality of information regarding threatened or endangered species; circumstances. (1) Notwithstanding ORS 192.410 to 192.505, the director of the appropriate agency may hold confidential, and refuse to disclose, information concerning the location of a threatened or endangered wildlife or plant species upon a determination that, based on prior experience, unlawful taking is likely to occur if the location is disclosed.

Â Â Â Â Â  (2) In no instance shall the director of the appropriate agency refuse to disclose information concerning the location of a threatened or endangered wildlife or plant species to the owner of lands on which the species is known to exist. [1987 c.686 Â§15]

Â Â Â Â Â  564.135 Effect of law on commercial forestland or private land; effect on other laws. (1) Nothing in ORS 564.100 to 564.130 is intended, by itself, to require an owner of any commercial forestland or other private land to take action to protect a threatened species or endangered species, or to impose additional requirements or restrictions on the use of private land.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, nothing in ORS 496.004, 496.171 to 496.192, 498.026, 564.040 and 564.100 to 564.135 or ORS 527.610 to 527.770 and 527.992 shall be interpreted to require protection of a species listed under ORS 564.100 to 564.130 or its habitat on private forestland.

Â Â Â Â Â  (3) The existence of a species listed under ORS 564.100 to 564.130 on privately owned forestland shall not require protection of its habitat as a biological site under ORS 527.610 to 527.770 and 527.992. However, if other elements exist that qualify such habitat as a biological site, such habitat may be protected as a biological site under ORS 527.610 to 527.770 and 527.992.

Â Â Â Â Â  (4) Species listed under ORS 564.100 to 564.130 may be subject to protection under ORS chapters 195, 196 and 197 provided that the full process of inventory and analysis required by any open spaces, scenic and historic areas and natural resources goal is fulfilled and included in any acknowledged land use plan or amendment. [1987 c.686 Â§16]

Â Â Â Â Â  564.910 [Repealed by 1953 c.488 Â§2]

PENALTIES

Â Â Â Â Â  564.990 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  564.991 Penalties. Subject to ORS 153.022, violation of this chapter and regulations authorized by ORS 564.040 is a Class A violation. [1963 c.461 Â§31; 1999 c.1051 Â§200]

Â Â Â Â Â  564.994 Penalty for violation of ORS 564.120. Violation of ORS 564.120 is a Class A misdemeanor. [1987 c.686 Â§13]

_______________



Chapter 565

Chapter 565 Â Fairs and Exhibits

2005 EDITION

FAIRS AND EXHIBITS

AGRICULTURE

GENERAL PROVISIONS

565.010Â Â Â Â  Definitions

OREGON STATE FAIR

565.021Â Â Â Â  State Fair Advisory Committee

565.030Â Â Â Â  Advisory committee functions

565.040Â Â Â Â  Oregon State Fair established

565.050Â Â Â Â  State fair purposes; use of properties; duration

565.060Â Â Â Â  Rules

565.071Â Â Â Â  Authority of Oregon State Fair and Exposition Center to require fingerprints

565.080Â Â Â Â  Management of fair property; powers and duties of director; rules; peace officers; state not liable for premiums

565.090Â Â Â Â  Location of state fair; acquisition of adjacent lands; repair of facilities

565.095Â Â Â Â  Issuance of revenue bonds; disposition of proceeds; security for bonds

565.103Â Â Â Â  Issuance of lottery bonds; principal amount; disposition; legislative findings; State Fair Capital Project Fund

565.107Â Â Â Â  Oregon State Fair Account; source; uses

565.109Â Â Â Â  Acceptance and disposition of gifts, grants and donations

565.114Â Â Â Â  Legislative findings

565.116Â Â Â Â  Cooperation with nonprofit, tax exempt organizations

565.120Â Â Â Â  Licenses to do business on state fairgrounds; disposition of proceeds

565.130Â Â Â Â  Businesses that may be licensed; when other license may be required

565.140Â Â Â Â  Buildings and facilities for 4-H Clubs and Future Farmers of America

565.150Â Â Â Â  Armory on grounds of Oregon State Fair

565.160Â Â Â Â  Horse barn facilities on grounds of Oregon State Fair

565.170Â Â Â Â  Homemaking arts and crafts facility on grounds of Oregon State Fair

565.190Â Â Â Â  Financing county exhibits at state fair

COUNTY FAIRS AND SHOWS

565.210Â Â Â Â  County fairs; county fair board; members; appointment; term; bond or letter of credit

565.220Â Â Â Â  County fair board; organization; quorum; president and secretary

565.225Â Â Â Â  Removal of county fair board member

565.230Â Â Â Â  Management of county fairs; licenses; disposition of proceeds; donations of real property; agreements for limitation of liability

565.240Â Â Â Â  Rules and regulations; peace officers; appointment and powers

565.260Â Â Â Â  Fair board or agricultural society existing prior to June 4, 1913

565.265Â Â Â Â  Abolishment of county fair board

565.268Â Â Â Â  Agreements for fair association to exercise powers of county fair board

565.271Â Â Â Â  Initiation of proceedings for replacement of county fair board by fair district

565.275Â Â Â Â  Fair district; powers; district board

565.310Â Â Â Â  County fair not held; disposition of funds

565.315Â Â Â Â  Handling and disbursing of moneys in connection with county fairs; financial statement

565.325Â Â Â Â  County fair fund; purpose; source of moneys

565.330Â Â Â Â  Maintenance of fairgrounds and buildings; tax levy

COUNTY FAIR COMMISSION

565.405Â Â Â Â  ÂDirector,Â ÂcommissionÂ defined for ORS 565.410 to 565.450

565.410Â Â Â Â  County Fair Commission; members; terms; vacancies

565.415Â Â Â Â  Compensation and expenses of commission members

565.420Â Â Â Â  Duties and powers of commission officers; quorum

565.435Â Â Â Â  Commission staff assistance; costs

565.440Â Â Â Â  Rules

565.442Â Â Â Â  County fair board annual reports

565.443Â Â Â Â  County fair annual audits; rules

565.445Â Â Â Â  County Fair Account; use of moneys

565.446Â Â Â Â  Legislative findings

565.447Â Â Â Â  Lottery proceeds allocation to County Fair Account

565.449Â Â Â Â  County Fair Account distribution

565.450Â Â Â Â  Budget preparation procedure

REGULATIONS AND LAW ENFORCEMENT AT FAIRS GENERALLY

565.610Â Â Â Â  Conducting business on or near grounds of fair or society

565.620Â Â Â Â  Admission to fairs except through special gates prohibited

565.630Â Â Â Â  Regulation of public events

565.640Â Â Â Â  Peace officers; authority; power of arrest

565.650Â Â Â Â  Justices of the peace given jurisdiction

PENALTIES

565.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  565.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means county fair board.

Â Â Â Â Â  (2) ÂCounty courtÂ includes board of county commissioners.

Â Â Â Â Â  (3) ÂCounty fairÂ means an exhibition held for the purposes of disseminating knowledge concerning, and encouraging the growth and prosperity of, all agricultural, stock raising, horticultural, mining, mechanical, artistic and industrial pursuits in a county, including the racing of animals and vehicles.

Â Â Â Â Â  (4) ÂCounty fairgroundsÂ means the ground and all other property owned, leased, used or controlled by a county and devoted to the use of a county fair. [Amended by 1969 c.239 Â§1; 1977 c.55 Â§11; 1997 c.435 Â§1; 2005 c.777 Â§21]

OREGON STATE FAIR

Â Â Â Â Â  565.015 [1977 c.55 Â§13; repealed by 2005 c.777 Â§48]

Â Â Â Â Â  565.020 [Amended by 1967 c.135 Â§2; 1969 c.314 Â§65; 1971 c.542 Â§3; 1973 c.792 Â§25; 1977 c.55 Â§14; 1981 c.545 Â§13; 2001 c.24 Â§1; repealed by 2005 c.777 Â§48 ]

Â Â Â Â Â  565.021 State Fair Advisory Committee. (1) The State Parks and Recreation Director shall appoint a State Fair Advisory Committee to provide advice and assistance to the director on matters regarding the operation of the Oregon State Fair.

Â Â Â Â Â  (2) The advisory committee shall consist of seven members appointed by the director for four-year terms. The director shall appoint:

Â Â Â Â Â  (a) A resident from each congressional district of Oregon. The director shall seek to ensure that those persons reflect a broad-based representation of the industrial, educational and cultural interests active in state fair activities, such as agricultural, stock raising, horticultural, mining, mechanical, artistic and industrial pursuits.

Â Â Â Â Â  (b) Two persons to represent county fair interests. The director may give consideration to nominations suggested by the County Fair Commission established under ORS 565.410.

Â Â Â Â Â  (3) The members of the advisory committee serve at the pleasure of the director. The director may fill a vacancy on the advisory committee by appointing a person to fill the unexpired term.

Â Â Â Â Â  (4) Each member of the advisory committee is entitled to compensation and reimbursement of expenses, as provided in ORS 292.495, from moneys appropriated to the State Parks and Recreation Department for that purpose.

Â Â Â Â Â  (5) The advisory committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers necessary for the performance of the functions of those offices as the advisory committee determines appropriate.

Â Â Â Â Â  (6) The advisory committee shall meet at the call of the director. [2005 c.777 Â§12]

Â Â Â Â Â  Note: 565.021 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  565.030 Advisory committee functions. The State Fair Advisory Committee shall provide advice and assistance to the State Parks and Recreation Director on matters regarding the operation of the Oregon State Fair and shall solicit and encourage support throughout the state to improve the quality of and participation in the fair to achieve the purposes and objectives of ORS 565.050. [Amended by 1977 c.55 Â§16; 1979 c.357 Â§1; 1999 c.342 Â§1; 2005 c.777 Â§22]

Â Â Â Â Â  565.040 Oregon State Fair established. There is established a state institution to be designated and known as the Oregon State Fair, which shall be administered and operated by the State Parks and Recreation Department. [Amended by 2005 c.777 Â§23]

Â Â Â Â Â

Â Â Â Â Â  565.050 State fair purposes; use of properties; duration. The objects and purposes of the Oregon State Fair are to disseminate knowledge concerning, and to encourage the growth and prosperity of all agricultural, stock raising, horticultural, mining, mechanical, artistic and industrial pursuits in this state. To this end the State Parks and Recreation Director shall operate the business and properties of the Oregon State Fair as a year-round fair and exposition center, display historical objects and do all things necessary or expedient for the full utilization of the properties and facilities of the fair. The director shall conduct an annual state fair for a period of not more than 17 daysÂ duration beginning and ending on such dates as the director considers appropriate. [Amended by 1955 c.146 Â§1; 1973 c.537 Â§1; 1977 c.55 Â§17; 1985 c.675 Â§5; 2005 c.777 Â§24]

Â Â Â Â Â  565.060 Rules. In accordance with any applicable provision of ORS chapter 183, the State Parks and Recreation Commission may adopt rules to carry out the provisions of this chapter. [Amended by 1977 c.55 Â§18; 2005 c.777 Â§25]

Â Â Â Â Â  565.070 [Amended by 1977 c.55 Â§19; 1991 c.331 Â§83; 1997 c.631 Â§496; repealed by 2005 c.777 Â§48]

Â Â Â Â Â  565.071 Authority of Oregon State Fair and Exposition Center to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon State Fair and Exposition Center may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the center;

Â Â Â Â Â  (b) Provides services or seeks to provide services to the center as a contractor or volunteer; or

Â Â Â Â Â  (c) Is a licensee of the center or is applying for a license, or renewal of a license, that is issued by the center; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for sales or distribution of tickets or other instruments that can be exchanged for goods, services or access to events on center grounds;

Â Â Â Â Â  (d) In which the person has key access to buildings and grounds that contain private property belonging or entrusted to exhibitors, promoters, licensees and event coordinators;

Â Â Â Â Â  (e) In which the person has access to personal information about employees, licensees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information; or

Â Â Â Â Â  (f) In which the person provides security, design or construction services for government buildings, grounds or facilities. [2005 c.730 Â§8]

Â Â Â Â Â  Note: 565.071 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: The Oregon State Fair and Exposition Center was abolished by section 1, chapter 777, Oregon Laws 2005, which transferred the powers of the center to the State Parks and Recreation Department. The text of 565.071 was not amended by enactment of the Legislative Assembly to reflect the abolishment and transfer. Editorial adjustment of 565.071 for the abolishment of the Oregon State Fair and Exposition Center has not been made.

Â Â Â Â Â  565.080 Management of fair property; powers and duties of director; rules; peace officers; state not liable for premiums. (1) The State Parks and Recreation Director shall have care of the Oregon State Fair property and be entrusted with the direction of its business and financial affairs. The director shall prepare, adopt, publish and enforce all necessary rules for the management of the Oregon State Fair, its meetings and exhibitions and for the guidance of its officers or employees.

Â Â Â Â Â  (2) The director may appoint all necessary marshals to keep order on the grounds and in the buildings of the Oregon State Fair during all exhibitions. The marshals so appointed shall be vested with the same authority for such purposes as executive peace officers are vested by law.

Â Â Â Â Â  (3) The director shall establish charges for entrance fees, gate money, lease stalls, stands, parking space, buildings, restaurant sites; conduct shows, exhibitions, races and all manner of business notwithstanding the provisions of ORS 227.286 and do all other things the director considers proper in the operation of a year-round fair and exposition center and the annual state fair. The state is in no event liable for any premium awarded or debt created by the director beyond the amount annually appropriated therefor.

Â Â Â Â Â  (4) The director may enter into sponsorship agreements for the receipt of moneys, services, products or other items of value. A sponsorship agreement entered into under this subsection is not subject to ORS 279.835 to 279.855 or ORS chapter 279A or 279B. [Amended by 1973 c.537 Â§2; 1977 c.55 Â§20; 1999 c.89 Â§1; 2003 c.794 Â§299; 2005 c.777 Â§Â§26,27]

Â Â Â Â Â  565.090 Location of state fair; acquisition of adjacent lands; repair of facilities. (1) The Oregon State Fair shall be permanently located on the present grounds now owned by the state and heretofore devoted to Oregon State Fair purposes, located in the City of Salem, in Marion County. Those grounds and such additional lands as may hereafter be obtained by the State Parks and Recreation Department for the purposes of the Oregon State Fair are dedicated for the use of the Oregon State Fair and for other departmental programs.

Â Â Â Â Â  (2) The department may obtain by donation, exchange or purchase such lands adjacent to the present grounds, including improvements thereon, as it may deem necessary and advisable to facilitate the use of such grounds and may construct, remodel and repair buildings and facilities deemed by it necessary in the operation of the Oregon State Fair and for other departmental programs. [Amended by 1973 c.537 Â§3; 1977 c.55 Â§21; 2005 c.777 Â§28]

Â Â Â Â Â  565.095 Issuance of revenue bonds; disposition of proceeds; security for bonds. (1) In accordance with any applicable provisions of ORS 286.010, 286.020 and 286.105 to 286.135 and ORS chapter 288, the State Parks and Recreation Director, with the approval of the State Parks and Recreation Commission and the State Treasurer, may issue revenue bonds in an amount not to exceed $10 million.

Â Â Â Â Â  (2) Moneys received from the issuance of revenue bonds may be expended for land acquisition, capital construction and improvements and for paying current operating and other expenses of the Oregon State Fair.

Â Â Â Â Â  (3) Revenue bonds issued pursuant to this section shall be secured by revenues received by the director from activities conducted at the Oregon State Fair, and shall not be a general obligation of the State Parks and Recreation Department or the State of Oregon. [1985 c.675 Â§2; 1991 c.703 Â§49; 2005 c.777 Â§29]

Â Â Â Â Â  565.100 [Amended by 1977 c.55 Â§22; 1979 c.602 Â§4; 1983 c.72 Â§4; repealed by 1985 c.675 Â§4]

Â Â Â Â Â  565.102 [1983 c.72 Â§3; repealed by 1985 c.675 Â§4]

Â Â Â Â Â  565.103 Issuance of lottery bonds; principal amount; disposition; legislative findings; State Fair Capital Project Fund. (1) Pursuant to ORS 286.560 to 286.580, lottery bonds may be issued to fund projects for the improvement, restoration, upgrading and preservation of systems, facilities and equipment of the Oregon State Fair.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The activities of the Oregon State Fair promote OregonÂs agricultural industry and its products;

Â Â Â Â Â  (b) The promotion of agricultural products expands markets, which in turn creates jobs and stimulates economic development of the industry; and

Â Â Â Â Â  (c) The Oregon State Fair draws patrons from throughout the region and creates jobs and substantial economic activity for the Salem and Keizer areas.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $20,167,661 and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to this section shall be issued only at the request of the State Parks and Recreation Director.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the State Fair Capital Project Fund, which is hereby established in the State Treasury separate and distinct from the General Fund.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in subsection (1) of this section and for bond-related costs. [1999 c.702 Â§5; 2001 c.942 Â§12; 2005 c.777 Â§30]

Â Â Â Â Â  Note: 565.103 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  565.105 [1975 c.550 Â§9b; repealed by 1977 c.281 Â§2 and 1977 c.855 Â§20]

Â Â Â Â Â  565.106 [1977 c.55 Â§24; 1981 c.106 Â§5; repealed by 1985 c.675 Â§4]

Â Â Â Â Â  565.107 Oregon State Fair Account; source; uses. (1) The Oregon State Fair Account is created as an account separate and distinct from the General Fund of the State Treasury. The account shall consist of:

Â Â Â Â Â  (a) Proceeds from the sale of revenue bonds authorized to be issued by ORS 565.095.

Â Â Â Â Â  (b) Interest earned on moneys held for debt service payments, rebates and the proceeds from the sale of revenue bonds pursuant to ORS 565.095, notwithstanding ORS 293.140, including moneys held since December 17, 1986. Such interest earnings shall be separately accounted for within the account and shall be available only for the purpose of retiring bond indebtedness.

Â Â Â Â Â  (c) Moneys received by the State Parks and Recreation Director from activities conducted at the Oregon State Fair.

Â Â Â Â Â  (d) Moneys received by the director by appropriation, gift, grant or other donation from any source or otherwise paid to the director pursuant to law. Moneys received as a result of a gift, grant or donation shall be separately accounted for within the account and shall be available only for the purpose specified in the gift, grant or donation or, if no purpose is specified, for any purpose that the State Parks and Recreation Commission determines is consistent with the intent of the donor or grantor.

Â Â Â Â Â  (e) Interest earned on moneys received by the director as a result of a gift, grant or donation. The interest earnings shall be separately accounted for within the account and shall be available only for the purpose specified in the gift, grant or donation or, if no purpose is specified, for any purpose that the commission determines is consistent with the intent of the donor or grantor.

Â Â Â Â Â  (2) Moneys in the account created by subsection (1) of this section are appropriated continuously to the State Parks and Recreation Department for the payment of:

Â Â Â Â Â  (a) Operating and other expenses of the Oregon State Fair.

Â Â Â Â Â  (b) Land acquisition, capital construction and capital improvements at the Oregon State Fair.

Â Â Â Â Â  (c) Principal and interest on all revenue bonds issued pursuant to ORS 565.095.

Â Â Â Â Â  (d) Any purpose designated by the donor or grantor of a gift, grant or donation, or for any other purpose that the commission determines is consistent with the intent of the donor or grantor, to the extent of gift, grant, donation and resulting interest moneys within the account. [1985 c.675 Â§3; 1987 c.659 Â§1; 1989 c.966 Â§62; 1999 c.343 Â§3; 2005 c.777 Â§31]

Â Â Â Â Â  565.109 Acceptance and disposition of gifts, grants and donations. The State Parks and Recreation Director may accept gifts, grants and donations of moneys, property or any other valuable thing on behalf of the Oregon State Fair. Unless use of moneys, property or valuable things received under this section is limited by the donor or grantor, the moneys, property or valuable thing may be used in any manner that the State Parks and Recreation Commission determines to be consistent with the intent of the donor or grantor. [1999 c.343 Â§1; 2005 c.777 Â§32]

Â Â Â Â Â  Note: 565.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  565.110 [Amended by 1965 c.342 Â§1; 1973 c.74 Â§1; 1977 c.55 Â§25; repealed by 1985 c.675 Â§4]

Â Â Â Â Â  565.112 [1987 c.659 Â§3; repealed by 2005 c.777 Â§48]

Â Â Â Â Â  565.114 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The successful solicitation of gifts, grants and donations for the benefit of the Oregon State Fair allows the operation, improvement and maintenance of facilities or programs enjoyed by the public. The receipt of gifts, grants and donations for the benefit of the Oregon State Fair reduces the amount of public moneys that must be spent for the operation, improvement and maintenance of facilities or programs.

Â Â Â Â Â  (2) The successful solicitation of gifts, grants and donations by a nonprofit, tax exempt organization for the benefit of the Oregon State Fair minimizes the cost to the state of obtaining those gifts, grants and donations. Cooperation between the State Parks and Recreation Department and such an organization, including the provision of tickets and other promotional items, facilities, supplies, staff and services by the department for use by such an organization in connection with fund raising efforts, serves a public purpose by increasing the ability of the organization to successfully solicit gifts, grants and donations for the benefit of the Oregon State Fair. [2003 c.750 Â§1; 2005 c.777 Â§33]

Â Â Â Â Â  Note: 565.114 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  565.116 Cooperation with nonprofit, tax exempt organizations. (1) The State Parks and Recreation Director may cooperate with any nonprofit, tax exempt organization designated by the director as an appropriate organization to solicit gifts, grants and donations for the benefit of the Oregon State Fair.

Â Â Â Â Â  (2) The director may advise and receive advice from an organization described in subsection (1) of this section. The director may, if allowed by the charter and bylaws of the organization, serve as a regular or nonvoting board member of the organization. The director may not chair the board of directors, vote for or appoint other board members, control the financial affairs of the organization or oversee the day-to-day operation of the organization.

Â Â Â Â Â  (3) The director may provide tickets, promotional items and facilities to the organization without charge for use in increasing the ability of the organization to successfully solicit gifts, grants and donations for the benefit of the Oregon State Fair.

Â Â Â Â Â  (4) The director may provide supplies, staff and services to the organization at cost for use in increasing the ability of the organization to successfully solicit gifts, grants and donations for the benefit of the Oregon State Fair.

Â Â Â Â Â  (5) The director shall submit an annual accounting report to an appropriate committee of the Legislative Assembly designated by the Speaker of the House of Representatives and the President of the Senate. The report must contain a detailed description of all tickets, promotional items, facilities, supplies, staff and services provided under subsections (3) and (4) of this section, the specific disposition or application thereof made by the organization and any resulting benefit to the Oregon State Fair.

Â Â Â Â Â  (6) The director may enter into an agreement for the donation to the Oregon State Fair of goods, services and public improvements by a nonprofit, tax exempt organization. [2003 c.750 Â§2; 2005 c.777 Â§34]

Â Â Â Â Â  Note: 565.116 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  565.120 Licenses to do business on state fairgrounds; disposition of proceeds. The State Parks and Recreation Director is authorized to issue a license permitting the holder of the license to conduct any business therein named upon the grounds of the Oregon State Fair. Issuance of licenses shall be in accordance with the competitive bidding requirements of ORS 279.835 to 279.855 and ORS chapters 279A and 279B for the awarding of public contracts, to the extent those procedures are practicable. The funds arising therefrom shall become a part of the Oregon State Fair Account. [Amended by 1973 c.537 Â§4; 1977 c.55 Â§26; 1985 c.675 Â§6; 2003 c.794 Â§300; 2005 c.777 Â§Â§35,36]

Â Â Â Â Â  565.130 Businesses that may be licensed; when other license may be required. (1) Licenses under ORS 565.120 may be issued permitting any business to be conducted upon the grounds of the Oregon State Fair which under the laws of this state may be conducted at any place within the state, including the sale of malt, vinous or distilled liquor.

Â Â Â Â Â  (2) Any business so licensed by the State Parks and Recreation Director is not required to pay license to any city, county or state, other than to the director as provided in ORS 565.120, for conducting a business upon the grounds of the Oregon State Fair. However, nothing in this section shall interfere with the laws of this state requiring a license for the operation of a restaurant or requiring a license to be obtained from the Oregon Liquor Control Commission for the sale or distribution of alcoholic liquors. [Amended by 1973 c.537 Â§5; 1977 c.55 Â§27; 2005 c.777 Â§37]

Â Â Â Â Â  565.140 Buildings and facilities for 4-H Clubs and Future Farmers of America. The buildings and facilities therein that are planned, constructed, altered, furnished and equipped by the State Parks and Recreation Department at the state fairgrounds, as authorized by chapter 442, Oregon Laws 1957, shall be used primarily for the housing and dining of members of 4-H Clubs and of Future Farmers of America and for exhibit and contest space for nonlivestock exhibits of both groups. These buildings and facilities therein shall be available for other groups only at times other than during the state fair and as authorized by the department. [1957 c.442 Â§1; 1959 c.52 Â§1; 1985 c.565 Â§84; 2005 c.777 Â§38]

Â Â Â Â Â  565.142 [1957 c.442 Â§2; repealed by 1977 c.855 Â§20]

Â Â Â Â Â  565.150 Armory on grounds of Oregon State Fair. (1) When construction of an armory containing an auditorium is authorized under ORS 396.505 to 396.545 in Marion County, if the State Parks and Recreation Department and the General Staff of the Oregon National Guard arrive at a mutually satisfactory agreement for the use of the armory by the department, the department may, notwithstanding the provisions of ORS 565.090, permit such armory to be constructed on the grounds of the Oregon State Fair and grant control over such armory and grounds to the General Staff for the period that such armory and grounds are used for military purposes. When such armory and grounds are no longer used for military purposes, the control over them shall revert to the department.

Â Â Â Â Â  (2) For purposes of this section, ÂcontrolÂ does not include the power to sell, lease, mortgage or in any other way encumber an armory constructed under subsection (1) of this section. [1959 c.615 Â§Â§1,2; 2005 c.777 Â§39]

Â Â Â Â Â  565.160 Horse barn facilities on grounds of Oregon State Fair. (1) The State Parks and Recreation Department shall plan, construct, alter, furnish and equip horse barn facilities at the Oregon State Fair suitable for stabling horses. These facilities shall also include rest rooms suitable for public use. The department shall also plan, construct, alter, furnish and equip storm sewers on the grounds of the Oregon State Fair.

Â Â Â Â Â  (2) Notwithstanding any other provision of law pertaining to sale of public property, the State Treasurer, with the approval of the investing agency, may sell any site or facility described in subsection (1) of this section or interest therein so acquired by offer for sale by sealed bid. However:

Â Â Â Â Â  (a) Any or all bids may be rejected.

Â Â Â Â Â  (b) The state has first option to purchase at the highest bid accepted. [1961 c.634 Â§Â§1,6,7; 1973 c.537 Â§6; 1985 c.731 Â§29; 2005 c.777 Â§40]

Â Â Â Â Â  565.170 Homemaking arts and crafts facility on grounds of Oregon State Fair. The State Parks and Recreation Department shall plan, construct, alter, furnish and equip on the grounds of the Oregon State Fair a facility suitable for housing exhibits and providing contest space for the homemaking arts and crafts. [1963 c.613 Â§1; 2005 c.777 Â§41]

Â Â Â Â Â  565.180 [1963 c.613 Â§Â§2,3; 1965 c.56 Â§3; repealed by 1975 c.75 Â§5]

Â Â Â Â Â  565.190 Financing county exhibits at state fair. A county court is authorized to appropriate out of the general fund of the county not otherwise appropriated money for the purpose of sponsoring a county exhibit at the annual state fair. This section shall not be deemed to limit the authority of a county which has adopted a charter under section 10, Article VI, Oregon Constitution. [1973 c.537 Â§7]

COUNTY FAIRS AND SHOWS

Â Â Â Â Â  565.210 County fairs; county fair board; members; appointment; term; bond or letter of credit. (1) Any county may hold county and industrial fairs, but only one county fair shall be held in each county.

Â Â Â Â Â  (2) Except as provided in ORS 565.265, in counties holding county fairs, the county court of such county shall appoint a board consisting of not less than three nor more than seven residents of the county, to be known as the county fair board. When the first members of the board are appointed under this section, one member shall be appointed for a term to expire the January next following appointment, one for a term to expire one year from the January next following appointment, and one for a term to expire two years from the January next following appointment. In addition to the three members, the county court may, at any time, appoint not more than four additional members, the fourth and sixth members to be appointed for a term to expire one year from the January next following appointment and the fifth and seventh members, if any, for a term to expire two years from the January next following appointment. Annually thereafter, at the first meeting in January, upon the expiration of the term of a member, a successor shall be appointed to serve for three years.

Â Â Â Â Â  (3) The court shall require each member of the board to furnish a good and sufficient bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in favor of the county, conditioned upon the faithful performance of the duties of the office. The bond or letter of credit for each member shall be in a sum equal to $10,000 or 20 percent of the total revenues received by the fair in the last fiscal year ending prior to the appointment of such member, whichever is the lesser amount. The bond or letter of credit when approved by the county court shall be filed with the county clerk. The premium on the bond or the fee for the letter of credit shall be paid for by the county fair board as an expense of the board.

Â Â Â Â Â  (4) No more than one member of the county court may serve as a member of the county fair board.

Â Â Â Â Â  (5) A member of a county fair board appointed under this section may be removed from office for cause as provided in ORS 565.225. [Amended by 1957 c.118 Â§1; 1961 c.684 Â§1; 1981 c.134 Â§1; 1985 c.716 Â§1; 1991 c.331 Â§84; 1995 c.710 Â§1; 1997 c.435 Â§2; 1997 c.631 Â§497; 1999 c.59 Â§178; 1999 c.681 Â§7]

Â Â Â Â Â  565.220 County fair board; organization; quorum; president and secretary. (1) The members of a county fair board shall, as soon as their bonds have been filed and approved, meet and organize by electing a president and selecting a secretary.

Â Â Â Â Â  (2) A majority of the members of the board shall constitute a quorum for the transaction of all business at meetings. In the absence of the president another member of the board shall perform the duties of the president.

Â Â Â Â Â  (3) The secretary provided for in subsection (1) of this section is not required to be a member of the board. The secretary shall execute a bond or furnish an irrevocable letter of credit, as required of board members by ORS 565.210. [Amended by 1953 c.675 Â§12; 1961 c.684 Â§2; 1965 c.513 Â§2; 1967 c.275 Â§2; 1991 c.331 Â§85]

Â Â Â Â Â  565.225 Removal of county fair board member. A member of a county fair board appointed under ORS 565.210 may be removed by the county court for inefficiency, neglect of duty, misconduct in office, incompetence, incompatibility, dereliction of duty or other good cause, as those terms may be defined by county ordinance. A member of the fair board shall not be removed by the county court until after the member receives a copy of a statement containing the cause for removal and a hearing on the removal is held. The statement shall be given to the member at least 10 days prior to the hearing, at which the member must have an opportunity to be heard in person or by counsel. When the county court removes a member of the fair board, a record of the proceedings, together with the cause for removal and findings thereon, shall be filed in the office of the county clerk. [1999 c.681 Â§2]

Â Â Â Â Â  565.230 Management of county fairs; licenses; disposition of proceeds; donations of real property; agreements for limitation of liability. (1) The county fair board has the exclusive management of the ground and all other property owned, leased, used or controlled by the county and devoted to the use of the county fair, and is entrusted and charged with the entire business management and financial and other affairs of such fair.

Â Â Â Â Â  (2) In order that the fairgrounds and buildings may be utilized to the fullest extent for pleasure, recreation and public benefit, the board shall at all times have the authority to provide park facilities for the public or to issue licenses and grant permits for the holding of any exhibitions, shows, carnivals, circuses, dances, entertainments or public gatherings upon the fairgrounds. During the progress of county agricultural or industrial fairs and not otherwise, any such businesses so licensed by the board shall not be required to pay license to any city or county other than to the board as provided in this section. The board shall fix the sum to be paid for such permits and licenses, which shall be issued and signed by the president and secretary of the board. The moneys received from the issuance of such permits and licenses shall be deposited to the credit of the fair fund and warrants drawn against it the same as upon the disbursement of any other fair funds.

Â Â Â Â Â  (3) Donations of real property for the use of the county fair shall be made by an instrument that may be accepted for recording by a county clerk. An instrument of donation shall be recorded in the records of the county clerk where deeds are located. The donated property shall be used in compliance with the express intentions and purposes set forth in the instrument of donation.

Â Â Â Â Â  (4) A county court may conclude that an agreement is needed to protect the county and the county court from liability relating to personnel or contractual matters. If the county court asks the county fair board to begin negotiations for an agreement, the county fair board and the county court must enter into an agreement concerning the rules, policies and procedures to be used in the conduct of fair activities for the purpose of limiting the liability of the county for personnel and contractual matters. However, if a county court determines that an agreement is unnecessary or that an existing agreement provides sufficient protection from liability, then an agreement under this subsection is not required. [Amended by 1953 c.675 Â§12; 1969 c.239 Â§4; 1969 c.693 Â§1; 1999 c.681 Â§8]

Â Â Â Â Â  565.240 Rules and regulations; peace officers; appointment and powers. The board may make and enforce all rules and regulations necessary for the proper conduct and management of their respective fairs. It may appoint such marshals or police as may be necessary to keep order and preserve the peace during the time and at the place of holding the fairs and at all other times when the board deems such appointments necessary for the preservation of the peace and the protection of public and private property upon the fairgrounds. The officers so appointed have the same authority for the preservation of order and making arrests upon the grounds as would a deputy sheriff.

Â Â Â Â Â  565.250 [Repealed by 1981 c.134 Â§4]

Â Â Â Â Â  565.260 Fair board or agricultural society existing prior to June 4, 1913. If there existed on June 4, 1913, a county fair board, or an agricultural society in any county holding a county fair within the county, the board shall be considered the county fair board of the county by the provisions of ORS 565.210 to 565.310, and shall be governed under the rules and bylaws already in force of the association, provided there is only one county fair held in each county. [Amended by 2005 c.22 Â§384]

Â Â Â Â Â  565.265 Abolishment of county fair board. (1) As provided in this section and ORS 565.268 and 565.271, a county court may abolish the county fair board appointed under ORS 565.210.

Â Â Â Â Â  (2) A county court may initiate proceedings to abolish the county fair board by issuing an order creating a county fair advisory committee with six members who shall all be residents of the county. Upon issuance of the order under this subsection, the county court shall appoint three members to the advisory committee and the county fair board shall appoint three members. The advisory committee shall consider the relevant issues and make recommendations concerning the abolition of the county fair board and, if abolition is recommended, the future operation of the county fair by either a fair association or a fair district. If a majority of the advisory committee agrees that abolishing the county fair board is in the best interests of the residents of the county, the advisory committee shall recommend abolition of the county fair board. If the advisory committee recommends abolition of the county fair board, the county court and the county fair board may meet to consult and negotiate concerning the future operation of the county fair and fairgrounds. If the county court and the county fair board agree that it is in the best interests of the residents of the county to have a fair association or fair district replace the county fair board, the county court may adopt a resolution that expresses the intention of the county court to abolish the county fair board, sets forth the reasons for the intended action, states that either a fair association or a fair district will replace the county fair board and declares that the abolition of the county fair board is in the best interests of the residents of the county.

Â Â Â Â Â  (3) A resolution adopted by a county court under subsection (2) of this section must be accompanied by a resolution adopted by the county fair board that acknowledges the proposed action of the county court and declares that abolition of the county fair board is in the best interests of the residents of the county. The resolution adopted by a county fair board under this subsection must be adopted at a regular public meeting of the county fair board and filed with the county court.

Â Â Â Â Â  (4) After adoption of the resolutions described in subsections (2) and (3) of this section, the county court shall conduct a public hearing concerning the abolition of the county fair board at which testimony of interested persons and other evidence shall be received.

Â Â Â Â Â  (5) Notice of the public hearing required by subsection (4) of this section shall be published twice in at least two newspapers of general circulation in the county. The first notice shall be published between the 90th day and the 60th day before the hearing. The second notice shall be published between the 30th day and the 20th day before the hearing.

Â Â Â Â Â  (6) After the public hearing required by subsection (4) of this section, the county court shall consider the testimony given and the other evidence received at the hearing. If the county court determines that abolishing the county fair board is in the best interests of the residents of the county, the county court shall issue an order abolishing the county fair board and authorizing either the creation of a fair district or an agreement with a fair association for the purpose of managing and operating the county fair. The abolition of the county fair board shall be effective on the date specified in the order. [1999 c.681 Â§3; 2003 c.101 Â§1]

Â Â Â Â Â  565.268 Agreements for fair association to exercise powers of county fair board. (1) As used in this section, a Âfair associationÂ means a corporation incorporated under ORS chapter 65 that has a board of directors with at least three members and that is authorized by its articles of incorporation to exercise the powers and perform the functions exercised and performed by a county fair board under ORS 565.210 to 565.310.

Â Â Â Â Â  (2) If the order issued by a county court under ORS 565.265 authorizes an agreement with a fair association, the county court, before the abolition of the county fair board, shall enter into an agreement with a fair association for the management and operation of the county fair. Except as otherwise provided in the agreement, a fair association may exercise all of the powers and authority granted to a county fair board under ORS 565.210 to 565.310.

Â Â Â Â Â  (3) An agreement between a county court and a fair association under this section may not provide for the conveyance or other transfer of public property to the fair association unless the public property is transferred as allowed by the laws of this state. [1999 c.681 Â§4]

Â Â Â Â Â  565.270 [Repealed by 1959 c.579 Â§1]

Â Â Â Â Â  565.271 Initiation of proceedings for replacement of county fair board by fair district. If the order issued by a county court under ORS 565.265 authorizes the formation of a fair district to replace the county fair board, the county court, before the abolition of the county fair board, shall initiate the formation of the fair district by order as provided in ORS 198.835. After initiation of formation proceedings as provided in this section, a fair district may be created as provided in ORS 198.705 to 198.955 and 565.275. [1999 c.681 Â§5]

Â Â Â Â Â  565.275 Fair district; powers; district board. (1) A fair district may:

Â Â Â Â Â  (a) Have and use a common seal.

Â Â Â Â Â  (b) Sue and be sued in its name.

Â Â Â Â Â  (c) Make and accept any and all contracts, deeds, leases, releases and documents of any kind that, in the judgment of the district board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (d) Assess, levy and collect taxes to pay the cost of acquiring sites for the county fair and constructing, reconstructing, altering, operating and maintaining the ground and all other property devoted to the use of the county fair, the expenses incurred in the business management and financial and other affairs of the county fair and any lawful claims against the district.

Â Â Â Â Â  (e) Employ all necessary agents and assistants.

Â Â Â Â Â  (f) Call elections after the formation of the district.

Â Â Â Â Â  (g) Generally do any acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed.

Â Â Â Â Â  (2) The officers of the district shall be a board of five members elected by the electors of the district. The district board shall be the governing body of the district and shall exercise all powers of the district.

Â Â Â Â Â  (3) Five district board members shall be elected at the election for district formation. If the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms. The district board members shall be elected at large by position number. Each district board member shall hold office until election and qualification of a successor.

Â Â Â Â Â  (4) ORS chapter 255 governs the nomination and election of district board members and the conduct of district elections.

Â Â Â Â Â  (5) The district board in each year shall determine and fix the amount of money to be levied and raised by taxation for the purposes of the district.

Â Â Â Â Â  (6) A county may convey or otherwise transfer public property to a fair district as provided by law. [1999 c.681 Â§6; 2001 c.104 Â§231; 2003 c.802 Â§143]

Â Â Â Â Â  565.280 [Amended by 1959 c.579 Â§2; 1963 c.495 Â§5; 1969 c.298 Â§15; 1981 c.134 Â§2; 1991 c.459 Â§434; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  565.290 [Amended by 1959 c.579 Â§3; 1963 c.495 Â§6; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  565.300 [Repealed by 1963 c.495 Â§9]

Â Â Â Â Â  565.310 County fair not held; disposition of funds. Should a board decide not to hold a county fair, the county court may in its discretion expend such funds, or any portion thereof, for paying premiums upon exhibits of livestock, agricultural and horticultural products at any fair, land products show or livestock exposition held in this state. Any or all of such funds not so used shall be held by the county treasurer in a reserve fund to be available for use by the county fair board in subsequent years.

Â Â Â Â Â  565.315 Handling and disbursing of moneys in connection with county fairs; financial statement. (1) Notwithstanding any other provision of law relating to the disbursement of county fair moneys from the county treasury, in order to pay promptly prize moneys, premiums, wages, necessary costs of repairs and other claims requiring prompt payment in connection with any county fair, the county fair board, at any time, may draw warrants for such amounts as it deems necessary to make such payments, payable to the county fair board, upon funds in the county treasury available for the purpose of making such payments. Such warrants shall be drawn by the board and signed by the president and secretary thereof.

Â Â Â Â Â  (2) The board shall place any moneys drawn from the county treasury under subsection (1) of this section in an insured institution as defined in ORS 706.008, and may withdraw such moneys for the purpose of making the payments referred to in subsection (1) of this section by checks signed by the president and secretary of the board. All moneys in such checking account not expended during the year such moneys were drawn from the county treasury and placed therein shall be available for use by the board in subsequent years for the purpose of making the payments referred to in subsection (1) of this section.

Â Â Â Â Â  (3) The board shall keep and make available to the county clerk and county treasurer a complete list of all warrants drawn and deposited in the checking account and all checks drawn against such checking account under this section.

Â Â Â Â Â  (4) The board shall, once each year, file with the county clerk a complete financial statement showing all funds received and disbursed. There may be included in the report such suggestions and recommendations as in its opinion would make for the improvement and advancement of agricultural and related industries of the fair. [1955 c.665 Â§1; 1981 c.134 Â§3; 1983 c.327 Â§8; 1997 c.631 Â§498]

Â Â Â Â Â  565.320 [Repealed by 1955 c.209 Â§1]

Â Â Â Â Â  565.325 County fair fund; purpose; source of moneys. (1) Each county that holds a county fair shall establish and maintain a fair fund. The fair fund may be expended only for the promotion and operation of the county fair and to provide, maintain and improve county fairgrounds, buildings, facilities and improvements on the county fairgrounds for the county fair and other events authorized by the county fair board.

Â Â Â Â Â  (2) All moneys received from activities conducted at the county fair or at the county fairgrounds or facilities, and all moneys received by a county fair as the licensee for pari-mutuel wagering on races conducted at or on behalf of the fair shall be deposited in the county fair fund. [1985 c.716 Â§3; 1997 c.435 Â§3]

Â Â Â Â Â  565.330 Maintenance of fairgrounds and buildings; tax levy. (1) In any county the county court may, at the time of making the annual estimate of the county levy for county purposes, include in the estimate and levy a sum not exceeding one one-hundred-sixtieths of one percent (0.0000625) of the real market value of all taxable property within the county, computed in accordance with ORS 308.207, to cover the cost of maintaining the county fairgrounds and buildings, erecting new buildings and general operating expenses. The tax shall be collected in the same manner as other taxes are collected, shall be placed in a special fund to be known as the fair fund and warrants drawn thereon by the county fair board.

Â Â Â Â Â  (2) The limitation provided by subsection (1) of this section on the amount of the levy does not apply to any specific levy for the purpose described in subsection (1) of this section that receives approval of a majority of the voters voting at a county-wide election. [Amended by 1955 c.209 Â§2; 1963 c.9 Â§33; 1983 c.646 Â§1; 1991 c.459 Â§435]

Â Â Â Â Â  565.340 [Repealed by 1953 c.675 Â§12]

Â Â Â Â Â  565.350 [Repealed by 1953 c.675 Â§12]

Â Â Â Â Â  565.360 [Repealed by 1953 c.675 Â§12]

Â Â Â Â Â  565.370 [Repealed by 1953 c.675 Â§12]

Â Â Â Â Â  565.380 [Repealed by 1953 c.675 Â§12]

Â Â Â Â Â  565.390 [Repealed by 1953 c.675 Â§12]

Â Â Â Â Â  565.400 [Repealed by 1953 c.675 Â§12]

COUNTY FAIR COMMISSION

Â Â Â Â Â  565.405 ÂDirector,Â ÂcommissionÂ defined for ORS 565.410 to 565.450. As used in ORS 565.410 to 565.450:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of Agriculture.

Â Â Â Â Â  (2) ÂCommissionÂ means the County Fair Commission created by ORS 565.410. [1969 c.298 Â§2]

Â Â Â Â Â  565.410 County Fair Commission; members; terms; vacancies. (1) There hereby is established the County Fair Commission, consisting of eight members. The Director of Agriculture, or a staff member of the State Department of Agriculture appointed by the director, shall serve as a member of the commission without vote. The director shall appoint seven other members who are persons interested in fair activities. Three of such members must reside in the area east of the Cascade Mountains, three members must reside in the area west of the Cascade Mountains, and one member shall be from the state at large.

Â Â Â Â Â  (2) The term of office of each voting member is three years, but all members serve at the pleasure of the director. Before the expiration of the term of a voting member, the director shall appoint a successor whose term begins on January 1 next following. A voting member is eligible for reappointment, but no voting member may serve more than two consecutive terms. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term. [1969 c.298 Â§3]

Â Â Â Â Â  565.415 Compensation and expenses of commission members. A voting member of the County Fair Commission shall receive a per diem allowance of $30 when engaged in the performance of official duties, including necessary travel time. In addition, subject to any applicable law regulating travel and other necessary expenses of state officers and employees, all members of the commission shall be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of official duties. [1969 c.298 Â§5; 1979 c. 844 Â§1]

Â Â Â Â Â  565.420 Duties and powers of commission officers; quorum. (1) The County Fair Commission shall select from among its members such officers, for such terms and with such duties and powers necessary for performance of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the voting members of the commission constitutes a quorum for the transaction of business. [1969 c.298 Â§6]

Â Â Â Â Â  565.423 [2001 c.916 Â§10; 2003 c.14 Â§351; repealed by 2005 c.777 Â§48]

Â Â Â Â Â  565.425 [1969 c.298 Â§7; repealed by 2001 c.916 Â§6]

Â Â Â Â Â  565.430 [1969 c.298 Â§8; 1993 c.18 Â§129; repealed by 2001 c.916 Â§6]

Â Â Â Â Â  565.435 Commission staff assistance; costs. The Director of Agriculture shall provide the County Fair Commission with such clerical and staff assistance as the director considers appropriate to assist the commission in carrying out its duties. The cost of any such clerical and staff assistance shall be paid for from the County Fair Account created by ORS 565.445. [1969 c.298 Â§9]

Â Â Â Â Â  565.440 Rules. In accordance with any applicable provision of ORS chapter 183, the County Fair Commission may promulgate such rules as may be necessary to carry out the provisions of ORS 565.410 to 565.435. [1969 c.298 Â§10]

Â Â Â Â Â  565.442 County fair board annual reports. (1) On or before October 31 of each year, a county fair board must submit to the County Fair Commission, on a form approved by the commission, data for the period since the preceding report date regarding:

Â Â Â Â Â  (a) Use of the county fairgrounds by youths and adults;

Â Â Â Â Â  (b) Participation in county fairs by youths and adults;

Â Â Â Â Â  (c) Evidence of community involvement in county fairs;

Â Â Â Â Â  (d) Attendance at county fair and nonfair events;

Â Â Â Â Â  (e) The most recent fiscal year budget for the county fairgrounds and evidence of compliance with open meeting law pursuant to ORS 192.610 to 192.690 in developing the budget;

Â Â Â Â Â  (f) Compliance with public contracting and purchasing law under ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C;

Â Â Â Â Â  (g) The most recent business plan for the county fairgrounds;

Â Â Â Â Â  (h) Maintenance of liability insurance in an amount satisfactory to the County Fair Commission; and

Â Â Â Â Â  (i) Use of state funds distributed to the county fairs.

Â Â Â Â Â  (2) If a county fair board fails to timely submit the data required by subsection (1) of this section, the county fair administered by that board is ineligible for state funding, including but not limited to, funding under ORS 565.445, for a period determined by the County Fair Commission, not to exceed one year. A county fair may appeal a commission decision under this subsection to the Director of Agriculture, whose decision is subject to ORS chapter 183.

Â Â Â Â Â  (3) The County Fair Commission may contract for the collection and summarizing of data required to be submitted under subsection (1) of this section. The commission shall send a summary of the data to the Director of Agriculture. [2001 c.916 Â§3; 2003 c.517 Â§4; 2003 c.794 Â§301]

Â Â Â Â Â  565.443 County fair annual audits; rules. (1) An annual audit of county fair records must include an identification of fair policies relating to matters specified in this section. The audit shall include an examination of available county fair records to check for compliance with the policies. The results of the compliance check must be included within the scope of the opinion expressed by the auditor regarding the county fair records.

Â Â Â Â Â  (2) Fair policies that are subject to subsection (1) of this section are policies regarding:

Â Â Â Â Â  (a) Animal welfare;

Â Â Â Â Â  (b) Environmental issues;

Â Â Â Â Â  (c) Participation in professional development activities; and

Â Â Â Â Â  (d) Compliance with the federal Americans with Disabilities Act of 1990 (P.L. 101-336), as amended.

Â Â Â Â Â  (3) The County Fair Commission may adopt rules for carrying out this section. Upon the request of a county fair or an auditor, the County Fair Commission may issue a declaratory ruling whether a particular county fair policy is a policy described in subsection (2) of this section. A county fair may appeal a commission ruling under this subsection to the Director of Agriculture, whose decision is subject to ORS chapter 183. [2001 c.916 Â§2]

Â Â Â Â Â  565.445 County Fair Account; use of moneys. (1) The County Fair Account is established separate and distinct from the General Fund. All moneys in the account are continuously appropriated to the County Fair Commission.

Â Â Â Â Â  (2) The account shall consist of moneys allocated under ORS 565.447. Moneys credited to the account may be expended by the County Fair Commission for the administration of ORS 565.410 to 565.450, not to exceed $40,000 per biennium.

Â Â Â Â Â  (3) Subject to ORS 565.442 (2) and subsection (2) of this section, on the first business day of each calendar year the County Fair Commission shall disburse the moneys in the County Fair Account to the county fair boards in equal shares. [1969 c.298 Â§11; 1971 c.595 Â§1; 1979 c.844 Â§2; 1989 c.463 Â§1; 2001 c.916 Â§4; 2003 c.517 Â§3]

Â Â Â Â Â  565.446 Legislative findings. The Legislative Assembly finds and declares that financial support of county fairs will result in economic development for areas where fairgrounds are located by promoting, expanding or preventing the decline of businesses and that the use of the net proceeds from the operation of the Oregon State Lottery to fund county fairs is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.540. [2001 c.811 Â§1]

Â Â Â Â Â  Note: 565.446 to 565.449 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 565 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  565.447 Lottery proceeds allocation to County Fair Account. (1) Subject only to the availability of unobligated net lottery proceeds, there is allocated from the Administrative Services Economic Development Fund to the County Fair Account created under ORS 565.445 an amount equal to one percent of the net proceeds from the Oregon State Lottery, but not to exceed $1.53 million annually, adjusted biennially pursuant to the change in the Consumer Price Index, as defined in ORS 327.006, between January 1, 2001, and January 1 immediately preceding commencement of the biennium.

Â Â Â Â Â  (2) The allocation of moneys from the Administrative Services Economic Development Fund under this section is subject to the requirements in section 4, Article XV of the Oregon Constitution, for deposit of specified amounts of the net proceeds from the Oregon State Lottery into the Education Stability Fund and into the Parks and Natural Resources Fund and shall be made only after satisfaction or payment of:

Â Â Â Â Â  (a) Amounts allocated to Westside lottery bonds issued under ORS 391.140 or to the reserves or any refunding related to the Westside lottery bonds in accordance with the priority for allocation and disbursement established by ORS 391.130;

Â Â Â Â Â  (b) All liens, pledges or other obligations relating to lottery bonds or refunding lottery bonds due or payable during the year for which an allocation is to be made; and

Â Â Â Â Â  (c) Amounts required by any other pledges of, or liens on, net proceeds from the Oregon State Lottery. [2001 c.811 Â§2; 2002 s.s.2 c.4 Â§3; 2002 s.s.3 c.6 Â§19; 2003 c.14 Â§351a]

Â Â Â Â Â  Note: See note under 565.446.

Â Â Â Â Â  565.449 County Fair Account distribution. The County Fair Commission shall make an annual distribution each January of the unexpended balance of moneys credited to the County Fair Account under ORS 565.447 as provided in ORS 565.445. [2001 c.811 Â§3; 2001 c.916 Â§8]

Â Â Â Â Â  Note: See note under 565.446.

Â Â Â Â Â  565.450 Budget preparation procedure. The County Fair Commission shall prepare and adopt budgets in the same manner as provided for preparation and adoption of budgets in ORS 576.425 to 576.435 as set forth in the 2001 Edition of Oregon Revised Statutes. [1971 c.595 Â§3; 2003 c.604 Â§104]

Â Â Â Â Â  565.455 [1995 c.796 Â§1; repealed by 2003 c.517 Â§1]

Â Â Â Â Â  565.510 [Amended by 1953 c.675 Â§12; 1969 c.239 Â§2; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  565.520 [Amended by 1969 c.239 Â§3; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  565.530 [Amended by 1953 c.675 Â§12; repealed by 1969 c.239 Â§9]

Â Â Â Â Â  565.540 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  565.550 [Amended by 1953 c.675 Â§12; repealed by 1969 c.239 Â§9]

Â Â Â Â Â  565.560 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  565.570 [Repealed by 1983 c.327 Â§16]

REGULATIONS AND LAW ENFORCEMENT AT FAIRS GENERALLY

Â Â Â Â Â  565.610 Conducting business on or near grounds of fair or society. (1) No person shall set up any shop, booth, wagon or other vehicle for the sale of spirituous or other liquors, cigars, provisions or other articles of traffic, or shall sell or otherwise dispose of any liquors, cigars, goods, wares, merchandise, meals, lunch or any article of traffic whatever on the grounds of the Oregon State Fair, or on any grounds owned or occupied by a county fair board or any county or district society formed for the promotion and encouragement of agriculture, stock growing or horticulture, or within one-half mile of such grounds, without having paid the State Parks and Recreation Department, county fair board or such society the license for the privilege, or obtained the written consent of the department or county fair board or of the president and secretary of such society.

Â Â Â Â Â  (2) Nothing in this section shall restrain any person except during fairs or exhibitions or other public events or meetings on the grounds of the Oregon State Fair or of any county fair board or of such societies, and for two days prior and two days subsequent thereto. This section does not extend to any person regularly and continuously carrying on business within one-half mile of the premises mentioned. [Amended by 1953 c.675 Â§12; 1969 c.239 Â§5; 1973 c.537 Â§8; 1977 c.55 Â§28; 2005 c.22 Â§385; 2005 c.777 Â§42]

Â Â Â Â Â  565.620 Admission to fairs except through special gates prohibited. No person shall gain admission, or attempt to gain admission, to the grounds of the Oregon State Fair or of a county fair board or of any society mentioned in ORS 565.610 during their annual fairs or exhibitions, or at any public events or meetings on the grounds of the Oregon State Fair, county fair board or societies on their grounds, or grounds occupied by them or either of them, except through the special gates kept by the State Parks and Recreation Department, county fair boards or societies for that purpose. [Amended by 1953 c.675 Â§12; 1969 c.239 Â§6; 1973 c.537 Â§9; 2005 c.777 Â§43]

Â Â Â Â Â  565.630 Regulation of public events. The State Parks and Recreation Director, any county fair board and every society mentioned in ORS 565.610 may regulate its prices of admission, licenses and all matters pertaining to the conduct of its annual fairs, exhibitions or other public events or meetings. The penalty for violation of its rules and regulations is as provided by ORS 565.990 (2). [Amended by 1953 c.675 Â§12; 1969 c.239 Â§7; 1973 c.537 Â§10; 2005 c.777 Â§44]

Â Â Â Â Â  565.640 Peace officers; authority; power of arrest. The peace officers of the State Parks and Recreation Department, county fair board or any of the societies mentioned in ORS 565.610, during the continuance of each annual fair or other public event or meeting, and for three days prior and two days subsequent thereto, on the grounds of the Oregon State Fair or on any grounds owned or occupied by a county fair board or such society for fairs, exhibitions or other public events or meetings, shall have all the authority of a deputy sheriff and may make arrests for violations of the provisions of ORS 565.610 to 565.650 or other laws of this state, or the rules or regulations of the department, county fair board or such society. [Amended by 1953 c.675 Â§12; 1969 c.239 Â§8; 1973 c.537 Â§11; 2005 c.777 Â§45]

Â Â Â Â Â  565.650 Justices of the peace given jurisdiction. Justices of the peace shall have jurisdiction of all offenses against the provisions of ORS 565.610 to 565.640.

PENALTIES

Â Â Â Â Â  565.990 Penalties. (1) Violation of ORS 565.610 is a Class D violation. Any person who, after conviction and fine for a violation of ORS 565.610, repeats the offense shall, upon conviction, be fined double the maximum amount imposed by this subsection for the first violation.

Â Â Â Â Â  (2) Violation of ORS 565.620 is punishable, upon conviction, by a fine of $5. [Amended by 1999 c.1051 Â§201]

_______________



Chapter 566

Chapter 566 Â Extension and Field Work; Rural Rehabilitation

2005 EDITION

EXTENSION AND FIELD WORK; RURAL REHABILITATION

AGRICULTURE

EXTENSION AND FIELD WORK

566.210Â Â Â Â  Agricultural institutes; rules

566.220Â Â Â Â  Extension and field work by Oregon State University

566.235Â Â Â Â  Master Gardening Program

RURAL REHABILITATION

566.310Â Â Â Â  Definition for ORS 566.310 to 566.360

566.320Â Â Â Â  Application to federal government for return of trust assets of dissolved Oregon Rural Rehabilitation Corporation

566.330Â Â Â Â  Authority to enter into agreements with Secretary of Agriculture to administer trust assets

566.340Â Â Â Â  Administration of trust assets

566.350Â Â Â Â  General authority of Housing and Community Services Department in administering law; delegation of authority to Secretary of Agriculture

566.360Â Â Â Â  Nonliability of United States and Secretary of Agriculture

Â Â Â Â Â  566.010 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â  566.020 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â  566.030 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â  566.040 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â  566.050 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.060 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.070 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.080 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.090 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.100 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.110 [Repealed by 1953 c.334 Â§2]

Â Â Â Â Â

Â Â Â Â Â  566.120 [Repealed by 1953 c.334 Â§2]

EXTENSION AND FIELD WORK

Â Â Â Â Â  566.210 Agricultural institutes; rules. (1) The State Board of Higher Education may hold institutes for the instruction of citizens of this state in the various branches of agriculture at such times and at such places as the board may direct. The board shall make such rules and regulations as it deems proper for organizing and conducting the institutes, and shall employ an agent or agents to perform such work in connection therewith as it deems best.

Â Â Â Â Â  (2) The course of instruction at the institutes shall be so arranged as to present to those in attendance results of the most recent investigations in theoretical and practical agriculture.

Â Â Â Â Â  566.220 Extension and field work by Oregon State University. Oregon State University may engage in, conduct and encourage educational extension, demonstration and field work in all or any of the several counties of the state, the same to include agriculture, horticulture, dairying, domestic science and other industries. It shall be conducted by means of instruction in the established schools of the state and by itinerant schools, farmers' institutes, local clubs, demonstration trains, exhibits at state, county and other fairs and expositions, and otherwise in such manner as may from time to time be deemed expedient by the university.

Â Â Â Â Â  566.230 [Repealed by 1955 c.771 Â§1]

Â Â Â Â Â  566.235 Master Gardening Program. The Oregon State University Extension Service shall enhance its education program for urban and suburban landowners through the Master Gardening Program. The purpose of the program is to teach urban and suburban landowners proper conservation measures as those measures relate to homes, gardens and general urban and suburban nonpoint pollution problems. [1997 c.471 Â§1]

Â Â Â Â Â  566.240 [Amended by 1977 c.559 Â§5; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  566.250 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  566.260 [Repealed by 1983 c.327 Â§16]

RURAL REHABILITATION

Â Â Â Â Â  566.310 Definition for ORS 566.310 to 566.360. As used in ORS 566.310 to 566.360, "secretary" means the Secretary of Agriculture of the United States. [Formerly 414.040 and then 414.810; 1995 c.152 Â§1; 2003 c.253 Â§25]

Â Â Â Â Â  566.320 Application to federal government for return of trust assets of dissolved Oregon Rural Rehabilitation Corporation. The Department of State Lands hereby is designated as the state agency of the State of Oregon to make application to and receive from the Secretary of Agriculture of the United States, or any other proper federal official, pursuant and subject to the provisions of Public Law 499, 81st Congress, approved May 3, 1950, the trust assets, either funds or property, held by the United States as trustee in behalf of the Oregon Rural Rehabilitation Corporation. [Formerly 414.050 and then 414.820]

Â Â Â Â Â  566.330 Authority to enter into agreements with Secretary of Agriculture to administer trust assets. The Department of State Lands is authorized to enter into agreements with the Secretary of Agriculture of the United States pursuant to section 2(f), Public Law 499, 81st Congress, upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the secretary to accept, administer, expend and use in the State of Oregon all or any part of such trust assets for carrying out the purposes of Titles I and II of the Bankhead-Jones Farm Tenant Act, in accordance with the applicable provisions of Title IV thereof, as now or hereafter amended, and to do all things necessary to effectuate and carry out the purposes of such agreements. [Formerly 414.060 and then 414.830; 1995 c.152 Â§2]

Â Â Â Â Â  566.340 Administration of trust assets. Notwithstanding any other provisions of law, the funds and proceeds of the trust assets that are not authorized to be administered by the Secretary of Agriculture of the United States under the provisions of ORS 566.330 shall be received by the Department of State Lands and by it deposited in the State Treasury in an account, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. Moneys in the account are continuously appropriated to the Housing and Community Services Department and may be expended or obligated by the Housing and Community Services Department for the purposes of ORS 566.330 or for farmworker housing permissible under the charter of the now dissolved Oregon Rural Rehabilitation Corporation. [Formerly 414.070 and then 414.840; 1989 c.966 Â§63; 1995 c.152 Â§3; 2003 c.253 Â§26; 2005 c.755 Â§47]

Â Â Â Â Â  566.350 General authority of Housing and Community Services Department in administering law; delegation of authority to Secretary of Agriculture. (1) The Housing and Community Services Department may:

Â Â Â Â Â  (a) Collect, compromise, adjust or cancel claims and obligations arising out of or administered under ORS 566.310 to 566.360 or under any mortgage, lease, contract or agreement entered into or administered pursuant to ORS 566.310 to 566.360, and, to the extent the department considers necessary and advisable, pursue the same to final collection in any court having jurisdiction.

Â Â Â Â Â  (b) At any execution, foreclosure or other sale, bid for the purchase of, or otherwise acquire, property upon which the department has a lien by reason of a judgment or execution or property that is pledged, mortgaged or conveyed or that otherwise secures any loan or other indebtedness owing to or acquired by the department under ORS 566.310 to 566.360.

Â Â Â Â Â  (c) Accept title to any property purchased or acquired under this subsection and:

Â Â Â Â Â  (A) Operate or lease such property for the period the department deems necessary to protect the investment in the property; and

Â Â Â Â Â  (B) Sell or otherwise dispose of such property in a manner consistent with the provisions of ORS 566.310 to 566.360.

Â Â Â Â Â  (2) The authority granted in this section may be delegated to the Secretary of Agriculture of the United States with respect to funds or assets authorized to be administered and used by the secretary under agreements entered into pursuant to ORS 566.330. [Formerly 414.080 and then 414.850; 1995 c.152 Â§4; 2003 c.14 Â§352]

Â Â Â Â Â  566.360 Nonliability of United States and Secretary of Agriculture. The United States and the Secretary of Agriculture of the United States shall be held free from liability by virtue of the transfer of the assets to the Department of State Lands pursuant to ORS 566.310 to 566.360. [Formerly 414.090 and then 414.860; 1995 c.152 Â§5]

_______________



Chapter 567

Chapter 567 Â Experiment Stations

2005 EDITION

EXPERIMENT STATIONS

AGRICULTURE

GENERAL PROVISIONS

567.005Â Â Â Â  Greenhouse facilities for seed potato testing; management

567.010Â Â Â Â  Disposition of moneys for greenhouse facilities

567.015Â Â Â Â  Cost of operation paid by growers

567.020Â Â Â Â  Greenhouse facilities under control of experiment station when not in use

567.025Â Â Â Â  Disposition of moneys in Gorse Control Account

567.030Â Â Â Â  Gorse Control Account

567.035Â Â Â Â  Eradication of algae, weeds and grasses; matching funds; cooperation with United States Government and other agencies

567.040Â Â Â Â  The Dalles experimental area established; purpose

567.045Â Â Â Â  Existence of certain experiment stations not affected by repeal of statutes pertaining to appropriations for such stations

DRY LANDS EXPERIMENT STATION

567.205Â Â Â Â  Dry lands experiment station established; location

567.210Â Â Â Â  Station management and control

567.215Â Â Â Â  Duties of those in charge of station; experiments

567.220Â Â Â Â  Annual report

567.230Â Â Â Â  County court may acquire site for station

567.235Â Â Â Â  County court may acquire buildings and other improvements

567.240Â Â Â Â  County court may sell property of station upon discontinuance; disposition of proceeds

ASTOR EXPERIMENT STATION

567.255Â Â Â Â  Astor experiment station established; purpose; location

567.260Â Â Â Â  Station management and control

567.265Â Â Â Â  Land and equipment furnished by Clatsop County

567.270Â Â Â Â  Biennial report

567.275Â Â Â Â  Cooperation with United States Department of Agriculture

EASTERN OREGON EXPERIMENT STATION

567.325Â Â Â Â  Cooperation with federal government

567.330Â Â Â Â  Biennial report

EXPERIMENT WORK EAST OF CASCADE MOUNTAINS

567.355Â Â Â Â  Work east of Cascade Mountains

567.360Â Â Â Â  Crop rotation experiments and demonstrations in Umatilla County

567.365Â Â Â Â  Counties in which work conducted; conditions

HARNEY COUNTY EXPERIMENT STATION

567.405Â Â Â Â  Harney County experiment station established

567.410Â Â Â Â  Station management and control

567.430Â Â Â Â  Biennial report

567.435Â Â Â Â  Cooperation with federal, state or county government, or individuals

MID-COLUMBIA EXPERIMENT STATION

567.455Â Â Â Â  Mid-Columbia experiment station established

567.475Â Â Â Â  Biennial report

567.480Â Â Â Â  Cooperation with United States Department of Agriculture

SOUTHERN OREGON EXPERIMENT STATION

567.505Â Â Â Â  Southern Oregon branch experiment station established

567.510Â Â Â Â  Station management and control

567.515Â Â Â Â  Biennial report

567.520Â Â Â Â  Cooperation with federal government

UMATILLA EXPERIMENT STATION

567.575Â Â Â Â  Disposition of revenues

567.580Â Â Â Â  Station management and control

GENERAL PROVISIONS

Â Â Â Â Â  567.005 Greenhouse facilities for seed potato testing; management. The Department of Higher Education is authorized to construct at the site of Oregon State University at Corvallis, such greenhouse facilities as may be necessary for testing seed potatoes for diseases, experimentation on insect control methods and materials, research on potato disease problems and for the development and testing of special varieties and strains of potatoes. The greenhouse facilities shall be under the control and management of the experiment station.

Â Â Â Â Â  567.010 Disposition of moneys for greenhouse facilities. A separate account in the General Fund is established for the purposes described in ORS 567.005. Moneys in the account are continuously appropriated to the Department of Higher Education for the purposes described in ORS 567.005. [Amended by 2005 c.755 Â§48]

Â Â Â Â Â  567.015 Cost of operation paid by growers. The cost of operation of the greenhouse facilities described in ORS 567.005 for testing seed potatoes of individual growers shall be paid by the growers in such proportionate amounts as shall be agreed upon as being equitable and just considering the service rendered. The amount paid shall be deposited in the account established in ORS 567.010 and used to pay the cost of operation of such facilities. [Amended by 2005 c.755 Â§49]

Â Â Â Â Â  567.020 Greenhouse facilities under control of experiment station when not in use. During any portion of any year when the facilities or any part thereof are not being used for the purposes specified in ORS 567.005, they may be used by Oregon State University under the control and management of the experiment station for such purposes as may be deemed most advantageous to the university and to Oregon agricultural development.

Â Â Â Â Â  567.025 Disposition of moneys in Gorse Control Account. The State Board of Higher Education, acting through the Oregon agricultural experiment station, shall use moneys in the Gorse Control Account established in ORS 567.030 to defray the expenses of research, including salaries of investigators, supplies and apparatus, traveling expenses, and other expenses necessary in conducting the research, and publication of reports and bulletins upon results of the research for investigating problems relating to gorse with special reference to determining methods of controlling gorse. [Amended by 2005 c.755 Â§50]

Â Â Â Â Â  567.030 Gorse Control Account. There is established a Gorse Control Account in the General Fund for the purposes described in ORS 567.025. All funds made available for the purposes of ORS 567.025 shall be credited to the Gorse Control Account and are continuously appropriated to the State Board of Higher Education for the purposes of ORS 567.025. [Amended by 2005 c.755 Â§51]

Â Â Â Â Â  567.035 Eradication of algae, weeds and grasses; matching funds; cooperation with United States Government and other agencies. (1) The State Board of Higher Education, acting through the Oregon agricultural experiment station, shall take the action necessary to eradicate and control anacharis densa and other algae, including all detrimental weeds and grasses which are found growing in the waters, lakes and streams of this state.

Â Â Â Â Â  (2) In administering this section the board, acting through the Oregon agricultural experiment station, may cooperate with the United States Government, and may utilize the services of, and cooperate with any state or private agency or agencies, and may accept and expend funds therefrom in carrying out its duties imposed by this section.

Â Â Â Â Â  567.040 The Dalles experimental area established; purpose. (1) An experimental area to serve as a field laboratory of the agricultural experiment station of Oregon State University is established.

Â Â Â Â Â  (2) The experimental area shall be located in The Dalles district of Wasco County for conducting investigations and experimentation in the problems of producing, fertilizing, harvesting, varietal testing, soil improving, irrigating, handling, storing, utilizing, controlling diseases and pests, and on such other problems of horticultural and field crops as may arise in the area.

Â Â Â Â Â  567.045 Existence of certain experiment stations not affected by repeal of statutes pertaining to appropriations for such stations. The repeal of ORS 567.225, 567.280, 567.285, 567.305, 567.310, 567.315, 567.320, 567.370, 567.375, 567.415, 567.420, 567.425, 567.465, 567.470, 567.525, 567.530, 567.535, 567.555, 567.560, 567.565, 567.570 and 567.605 is not intended to affect the existence of the following experiment stations:

Â Â Â Â Â  (1) Eastern Oregon Agricultural Experiment Station.

Â Â Â Â Â  (2) Umatilla Branch Experiment Station.

Â Â Â Â Â  (3) Medford Branch Experiment Station. [1955 c.770 Â§3]

DRY LANDS EXPERIMENT STATION

Â Â Â Â Â  567.205 Dry lands experiment station established; location. (1) In order to investigate and demonstrate the conditions under which useful plants may be grown on dry, arid or nonirrigated lands of this state and to determine the kinds of plants best adapted for growth on these lands, there is established in the manner provided for in ORS 567.205 to 567.240, an experiment station in this state for such purpose.

Â Â Â Â Â  (2) The experiment station shall be located on such part of dry, arid or nonirrigated lands of this state as shall be selected by the State Board of Higher Education acting in cooperation with a representative of the United States Department of Agriculture.

Â Â Â Â Â  567.210 Station management and control. The station shall be under the management and control of the State Board of Higher Education as a branch station of Oregon State University.

Â Â Â Â Â  567.215 Duties of those in charge of station; experiments. Those having the experimental farm in charge shall:

Â Â Â Â Â  (1) Secure seeds, from this and other countries of the world, of plants that are thought suitable for growth on dry lands, and observe and record the growth, yield and composition of the plants grown from seeds so secured.

Â Â Â Â Â  (2) Investigate and determine the methods of soil treatment by which the soil water is best conserved.

Â Â Â Â Â  (3) Investigate the possibilities of grazing on dry lands which have been seeded to different crops.

Â Â Â Â Â  (4) Undertake such other experiments and demonstrations as are deemed advisable, having in view the reclamation of the dry or arid lands of the state.

Â Â Â Â Â  567.220 Annual report. The State Board of Higher Education shall cause to be prepared and published full and complete annual reports of the work undertaken and accomplished by the station, and an edition of such number of copies as the board shall determine shall be published annually and distributed free of charge. The cost of such publication and distribution shall be deemed a part of the general expense of the station.

Â Â Â Â Â  567.225 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.230 County court may acquire site for station. The county court of the county in which the experimental station may be located may acquire by purchase or lease sufficient suitable land to be selected by the State Board of Higher Education, acting in cooperation with a representative of the United States Department of Agriculture. In case the land is acquired by purchase, the purchase price shall be paid from the general funds of the county upon the order of the county court by a warrant, in the manner in which other claims against the county are paid. In case the site for the station is acquired by lease, the lease shall be made in favor of the State of Oregon for such term of years and upon such conditions as shall be required by the State Board of Higher Education, and the rent shall be paid out of the county treasury of the county in which the station is located by warrant drawn upon the county treasury by an order of the county court.

Â Â Â Â Â  567.235 County court may acquire buildings and other improvements. The county court of the county in which the station is located is authorized and directed to place upon the land acquired as provided in ORS 567.230 such buildings and other improvements, including a well, as may be required by the State Board of Higher Education. The expenses incurred thereby shall be paid in the manner provided by ORS 567.230 for payment of the purchase price or rent of the land.

Â Â Â Â Â  567.240 County court may sell property of station upon discontinuance; disposition of proceeds. In the event the station is discontinued, the property acquired under ORS 567.230 and 567.235, including land and improvements thereon as well as the improvements placed upon leased land, may be sold by the county court in such manner and upon such terms and conditions as the county court at a regular term thereof may determine. The proceeds arising from such sale shall be returned to the general fund of the county.

ASTOR EXPERIMENT STATION

Â Â Â Â Â  567.255 Astor experiment station established; purpose; location. In order to investigate and demonstrate the conditions under which useful plants, grains and fruits may be grown on submersible lands, reclaimed swamp lands and logged-off lands in this state and to determine the kinds of plants, grains and fruits best adapted for growth on such lands, there is established an agricultural experimental station in Clatsop County in such place as may be selected by the State Board of Higher Education. The station shall be known as the John Jacob Astor Agricultural Experiment Station. [Amended by 1969 c.594 Â§61]

Â Â Â Â Â  567.260 Station management and control. The Astor experiment station shall be under the control and management of the State Board of Higher Education as a branch of Oregon State University.

Â Â Â Â Â  567.265 Land and equipment furnished by Clatsop County. The necessary lands, permanent improvements and initial equipment required in the work of the Astor experiment station shall be provided by Clatsop County without cost to the state.

Â Â Â Â Â  567.270 Biennial report. The State Board of Higher Education shall cause to be prepared and published at least once every two years a full and complete report of the work undertaken and accomplished by the Astor experiment station. The reports shall be distributed free of charge. The cost of the publication and distribution shall be deemed a part of the general expense of the station.

Â Â Â Â Â  567.275 Cooperation with United States Department of Agriculture. The State Board of Higher Education may cooperate in the special work of the Astor experiment station with the United States Department of Agriculture, or of any bureau or officer thereof, and may enter into any necessary agreement therefor with said department, or any bureau or office thereof.

Â Â Â Â Â  567.280 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.285 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.305 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.310 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.315 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.320 [Repealed by 1955 c.770 Â§1]

EASTERN OREGON EXPERIMENT STATION

Â Â Â Â Â  567.325 Cooperation with federal government. The State Board of Higher Education may cooperate in work in any special field of the experiment station with the federal government or any department, bureau, or office thereof, and may enter into any necessary agreement therefor with said government, department, bureau or office.

Â Â Â Â Â  567.330 Biennial report. The State Board of Higher Education shall cause to be prepared and published at least once every two years, full and complete reports of the work undertaken and accomplished by the station. The reports shall be distributed free of charge. The cost of such publication and distribution shall be deemed part of the general expenses of the station.

EXPERIMENT WORK EAST OF CASCADE MOUNTAINS

Â Â Â Â Â  567.355 Work east of Cascade Mountains. The director of the Oregon experiment stations may conduct experimental and demonstration work in counties east of the Cascade Mountains for the purpose of securing and demonstrating more profitable wheat varieties, more profitable crops on lands now producing wheat and suitable grasses for grazing lands. Such work shall be conducted through grain and forage crop nurseries and by such means as the director deems proper.

Â Â Â Â Â  567.360 Crop rotation experiments and demonstrations in Umatilla County. The director of the Oregon experiment stations may conduct in Umatilla County crop rotation experimental and demonstration work for the purpose of establishing a profitable cropping system that will reduce the summer fallow acreage, decrease the present size of the farm unit necessary to make a living and stabilize land values.

Â Â Â Â Â  567.365 Counties in which work conducted; conditions. The work provided for in ORS 567.355 and 567.360 shall be conducted only in counties having agricultural agents or other local agencies, who are deemed qualified by the director of the Oregon experiment stations to cooperate in conducting the work.

Â Â Â Â Â  567.370 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.375 [Repealed by 1955 c.770 Â§1]

HARNEY COUNTY EXPERIMENT STATION

Â Â Â Â Â  567.405 Harney County experiment station established. In order to investigate and demonstrate methods for improving agricultural and livestock conditions in the range areas in southeastern Oregon, an agricultural experiment station is established and shall be located in Harney County in such place as may be selected by the State Board of Higher Education.

Â Â Â Â Â  567.410 Station management and control. The station shall be under the control and management of the State Board of Higher Education through its director of the Oregon agricultural experiment station, as a branch station of the Oregon agricultural experiment station.

Â Â Â Â Â  567.415 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.420 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.425 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.430 Biennial report. The State Board of Higher Education shall cause to be prepared and published at least once every two years a full and completed report of the work undertaken and accomplished by the Harney County station. The reports shall be distributed free of charge and the cost of such publication and distribution shall be deemed a part of the general expense of the station.

Â Â Â Â Â  567.435 Cooperation with federal, state or county government, or individuals. The director of the Oregon agricultural experiment station may cooperate in the special work of the Harney County station with any federal, state or county government or individual and may, for that purpose, enter into necessary agreements with any department, division, branch, bureau or office thereof, or with individuals.

MID-COLUMBIA EXPERIMENT STATION

Â Â Â Â Â  567.455 Mid-Columbia experiment station established. To study and carry on investigations in horticultural, pathological and other agricultural problems as affects the interests of this state, there is established an agricultural experimental area in Hood River and Wasco Counties to be operated as the Mid-Columbia Experiment Station under the control and management of the State Board of Higher Education through the Agricultural Experiment Station of Oregon State University. [Amended by 1953 c.449 Â§5]

Â Â Â Â Â  567.460 [Repealed by 1953 c.449 Â§5]

Â Â Â Â Â  567.465 [Amended by 1953 c.449 Â§5; repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.470 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.475 Biennial report. The State Board of Higher Education shall cause to be prepared and published once every two years a full and complete report of the work accomplished by the station. The report shall be distributed free of charge. The cost of such publication and distribution shall be deemed a part of the general expense of the station.

Â Â Â Â Â  567.480 Cooperation with United States Department of Agriculture. The State Board of Higher Education may cooperate in the special work of the station with the United States Department of Agriculture or any office or bureau thereof, and may enter into any agreement therefor with said department, bureau or office.

SOUTHERN OREGON EXPERIMENT STATION

Â Â Â Â Â  567.505 Southern Oregon branch experiment station established. There is established a branch agricultural experiment station of Oregon State University in southern Oregon, located in such part of southern Oregon as may be determined by the State Board of Higher Education.

Â Â Â Â Â  567.510 Station management and control. The station shall be under the management and control of the State Board of Higher Education as a branch station of Oregon State University.

Â Â Â Â Â  567.515 Biennial report. The State Board of Higher Education shall cause to be prepared and published at least once every two years a full and complete report of the work undertaken and accomplished by the station. The reports shall be distributed free of charge. The cost of such publication and distribution shall be deemed a part of the general expenses of the station.

Â Â Â Â Â  567.520 Cooperation with federal government. The State Board of Higher Education may cooperate in work in any special field of the station with the federal government or any department, bureau or office thereof, and may enter into any necessary agreement therefor with said government, department, bureau or office.

Â Â Â Â Â  567.525 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.530 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.535 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.555 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.560 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.565 [Repealed by 1955 c.770 Â§1]

Â Â Â Â Â  567.570 [Repealed by 1955 c.770 Â§1]

UMATILLA EXPERIMENT STATION

Â Â Â Â Â  567.575 Disposition of revenues. All revenues derived from the land and experiment station not necessarily used in connection with the experiment station may be used by the State Board of Higher Education in the improvement of the property referred to in this section and ORS 567.580 in repairing structures thereon, for the use and benefit of the experiment station generally and for conducting agricultural experiments in eastern Oregon and not otherwise.

Â Â Â Â Â  567.580 Station management and control. The station shall at all times be under the exclusive management and control of the State Board of Higher Education and shall be deemed a branch of the experiment station of Oregon State University.

Â Â Â Â Â  567.605 [Repealed by 1955 c.770 Â§1]

_______________



Chapter 568

Chapter 568 Â Soil and Water Conservation; Water Quality Management

2005 EDITION

SOIL & WATER CONSERVATION; MANAGEMENT

AGRICULTURE

SOIL AND WATER CONSERVATION DISTRICTS

(Generally)

568.210Â Â Â Â  Definitions for ORS 568.210 to 568.808 and 568.900 to 568.933

568.225Â Â Â Â  Policy

568.300Â Â Â Â  Petition for formation of district; contents; consolidation of petitions

568.310Â Â Â Â  Notice of hearing; questions considered

568.320Â Â Â Â  Owner and interested parties have right to be heard; subsequent notice and hearings

568.330Â Â Â Â  Determination of need for district; factors considered in determination; territory need not be contiguous

568.340Â Â Â Â  Determination of no need for district; subsequent petitions may be filed

568.350Â Â Â Â  Referendum; purpose

568.360Â Â Â Â  Referendum ballot; contents

568.370Â Â Â Â  Eligible electors

568.380Â Â Â Â  Department to pay expenses and supervise hearings and referenda; informalities in referendum

568.390Â Â Â Â  Referendum results; majority required for creation of district

568.400Â Â Â Â  Appointment of first directors of district

568.410Â Â Â Â  Formation of district

568.420Â Â Â Â  Certificate of organization by Secretary of State; boundaries of district

568.430Â Â Â Â  Petitions for inclusion or withdrawal of territory; form; eligible electors

568.435Â Â Â Â  Boundary change notice for taxation purposes

568.440Â Â Â Â  District legally established; certificate as evidence

568.445Â Â Â Â  Petitions for inclusion of territory wholly within another district; approval or disapproval by directors and department

568.450Â Â Â Â  Procedure for consolidating districts

568.460Â Â Â Â  Referendum; eligible electors; majority required

568.470Â Â Â Â  Effect of consolidation on several districts

568.480Â Â Â Â  Petition and referendum for discontinuance of district

568.490Â Â Â Â  Directors to wind up affairs and dispose of property; application and certificate to Secretary of State

568.500Â Â Â Â  Certificate of dissolution; effect

568.510Â Â Â Â  Proceedings for discontinuance limited

568.515Â Â Â Â  Termination of inactive district's existence

568.520Â Â Â Â  Petitions nominating directors; regular elections

568.530Â Â Â Â  Nominees' names placed on referendum ballot

568.540Â Â Â Â  Votes necessary to elect directors

568.542Â Â Â Â  Payment of expenses for director election from county funds

568.545Â Â Â Â  Procedure for selection of directors of consolidated districts; selection of officers

568.550Â Â Â Â  General powers of directors; erosion control covenants; interagency cooperation

568.552Â Â Â Â  Power of directors to manage and control water resources and projects; authority of Water Resources Commission

568.554Â Â Â Â  District to submit program and work plans for department review

568.555Â Â Â Â  Name of district may be changed

568.560Â Â Â Â  Number of directors; officers; election; terms; vacancies

568.565Â Â Â Â  Procedure for reducing number of directors

568.570Â Â Â Â  Majority constitutes a quorum

568.580Â Â Â Â  Annual meeting

568.590Â Â Â Â  Notice of annual meeting

568.600Â Â Â Â  Legal counsel; delegation of powers; assistance to department

568.610Â Â Â Â  Records; audits

568.620Â Â Â Â  Consultation with county or municipal representatives

568.630Â Â Â Â  Directors may formulate land-use regulations; public meetings

568.640Â Â Â Â  Referendum on land-use regulations; notice; form of regulations; proposed regulations available for inspection

568.650Â Â Â Â  Contents of referendum ballot; referendum governed by directors; landowners eligible to vote

568.660Â Â Â Â  Votes necessary for approval; effect of regulations when adopted

568.670Â Â Â Â  Landowner may petition for amendment or repeal; procedure; referenda limited

568.680Â Â Â Â  Scope of regulations; approval by department

568.690Â Â Â Â  Regulations to be uniform; copies to be available to landowners

568.700Â Â Â Â  Petition to circuit court for enforcement of regulations; contents of petition

568.710Â Â Â Â  Hearing and decree; court may appoint referee; joinder of owner and occupant

568.720Â Â Â Â  Court retains jurisdiction until work completed; statement of expenses; judgment

568.730Â Â Â Â  Officials may enter private lands

568.740Â Â Â Â  Board of adjustment established for each district; membership; appointment; term; disqualification

568.750Â Â Â Â  Vacancies in board of adjustment; compensation of members; administrative expenses

568.760Â Â Â Â  Rules of board of adjustment; meetings

568.770Â Â Â Â  Petition for relief from regulations; hearing; procedure; board may order variance of regulations; appeal

568.780Â Â Â Â  Certain public agencies to be deemed owners

568.790Â Â Â Â  County funds for personnel and other uses; duties of county extension agent

568.801Â Â Â Â  Stream control and management projects; application; designation and implementation; rules

568.803Â Â Â Â  General obligation bonds; refunding bonds; special taxes

568.805Â Â Â Â  Special assessments; improvement bonds; objections by landowners

(Tax Levying Authority)

568.806Â Â Â Â  Ad valorem tax; budget; collection

568.807Â Â Â Â  Electors authorizing taxation; election date

568.808Â Â Â Â  Taxing district to file legal description and map

WIND EROSION CONTROL

568.810Â Â Â Â  Purpose of ORS 568.810 to 568.890; types of wind erosion

568.820Â Â Â Â  Designation of areas by county court upon petition; description of boundaries

568.830Â Â Â Â  Publication and posting of notices describing districts; when regulations are enforced

568.840Â Â Â Â  Election of advisory board; meetings; members; functions

568.850Â Â Â Â  Wind erosion inspector; appointment; duties; appeal from decision; compensation; expenses

568.860Â Â Â Â  Inspector may enter lands in district; service of notice on owner or occupant

568.870Â Â Â Â  County court may authorize inspector to control erosion; expenses of control

568.880Â Â Â Â  Tax levy for wind erosion control

568.890Â Â Â Â  District may be dissolved; disposition of district funds; change of district boundaries

AGRICULTURAL WATER QUALITY MANAGEMENT

568.900Â Â Â Â  Definitions for ORS 568.900 to 568.933

568.903Â Â Â Â  "Landowner" defined

568.906Â Â Â Â  Plan implementation to involve local agencies

568.909Â Â Â Â  Boundaries for land subject to water quality plans; implementation of plan and rules

568.912Â Â Â Â  Management plan rules; required actions under rules; prohibiting specific practices; landowner appeals

568.915Â Â Â Â  Entry upon land; purpose; consultation with Department of Justice; notice to landowners

568.918Â Â Â Â  Notice to landowner of failure to perform requirements

568.921Â Â Â Â  Fees from landowners

568.924Â Â Â Â  Interagency agreements

568.927Â Â Â Â  Law inapplicable to certain forest practices

568.930Â Â Â Â  Agricultural activities subject to plan requirements; consultation with Environmental Quality Commission; review and revision of plans

568.933Â Â Â Â  Civil penalties; availability; reductions

Â Â Â Â Â  568.010 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.020 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.030 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.040 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.050 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.060 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.070 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.080 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.090 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.100 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.110 [Repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.120 [Amended by 1969 c.314 Â§66; repealed by 1983 c.499 Â§1]

Â Â Â Â Â  568.130 [Repealed by 1983 c.499 Â§1]

SOIL AND WATER CONSERVATION DISTRICTS

(Generally)

Â Â Â Â Â  568.210 Definitions for ORS 568.210 to 568.808 and 568.900 to 568.933. As used in ORS 568.210 to 568.808 and 568.900 to 568.933, unless the context requires otherwise:

Â Â Â Â Â  (1) "Agency of this state" means any public body as defined in ORS 174.109.

Â Â Â Â Â  (2) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (3) "Director" means one of the members of the local governing body of a district elected or appointed in accordance with the provisions of ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (4) "District" means a soil and water conservation district.

Â Â Â Â Â  (5) "Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area, or if no such publication of general circulation is available, by posting at a reasonable number of conspicuous places within the appropriate area, such posting to include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

Â Â Â Â Â  (6) "Elector" means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (7) "Government" or "governmental" means the government of the United States, and any subdivision, agency or instrumentality, corporate or otherwise, of the government of the United States, and any public body as defined in ORS 174.109.

Â Â Â Â Â  (8) "Land" or "acres of land" includes land owned by any of the parties enumerated in subsection (10) of this section.

Â Â Â Â Â  (9) "Land occupier" or "occupiers of land" includes any person who is in possession of any land lying within a district, whether as lessee, renter or tenant.

Â Â Â Â Â  (10) "Landowner" includes any person or public body as defined in ORS 174.109 shown by records of the county to be the owner of land or having such land under contract to purchase, lying within a district.

Â Â Â Â Â  (11) "Long-range program" means a long-range plan for the conservation and development of the renewable natural resources of a district.

Â Â Â Â Â  (12) "Nominating petition" means a petition filed under ORS 568.520 to nominate candidates for director.

Â Â Â Â Â  (13) "Petition" means a petition filed under ORS 568.300 (1) for the creation of a district.

Â Â Â Â Â  (14) "State" means the State of Oregon.

Â Â Â Â Â  (15) "United States" or "agencies of the United States" includes the United States of America, the United States Natural Resources Conservation Service, or its successor agency, and any other agency or instrumentality, corporate or otherwise, of the United States of America. [Amended by 1963 c.90 Â§1; 1969 c.610 Â§1; 1973 c.656 Â§1; 1981 c.92 Â§6; 1981 c.918 Â§6; 1983 c.83 Â§105; 1985 c.637 Â§3; 1997 c.249 Â§183; 2003 c.802 Â§144]

Â Â Â Â Â  568.220 [Amended by 1961 c.640 Â§2; repealed by 1971 c.147 Â§3]

Â Â Â Â Â  568.225 Policy. (1) In recognition of the ever-increasing demands on the renewable natural resources of the state and of the need to conserve, protect and develop such resources, it is hereby declared to be the policy of the Legislative Assembly to provide for the conservation of the renewable natural resources of the state and thereby to conserve and develop natural resources, control and prevent soil erosion, control floods, conserve and develop water resources and water quality, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, conserve natural beauty, promote recreational development, protect the tax base, protect public lands and protect and promote the health, safety and general welfare of the people of this state.

Â Â Â Â Â  (2) It is further the policy of the Legislative Assembly to authorize soil and water conservation districts established under ORS 568.210 to 568.808 and 568.900 to 568.933 to participate in effectuating the policy set forth in subsection (1) of this section and for such purposes to cooperate with landowners, land occupiers, other natural resource users, other local governments as defined in ORS 174.116, and with agencies of the government of this state and of the United States, in projects, programs and activities calculated to accelerate such policies. In effectuating the policy set forth in subsection (1) of this section, the soil and water conservation districts also shall strive to achieve the goal set forth in ORS 468B.155. [1971 c.147 Â§2; 1989 c.833 Â§63; 2003 c.802 Â§145]

Â Â Â Â Â  568.230 [Amended by 1955 c.142 Â§5; 1963 c.90 Â§2; 1969 c.610 Â§2; repealed by 1981 c.92 Â§4]

Â Â Â Â Â  568.240 [Amended by 1953 c.268 Â§2; 1955 c.142 Â§6; 1969 c.610 Â§4; 1971 c.133 Â§1; 1973 c.792 Â§26; repealed by 1981 c.92 Â§4]

Â Â Â Â Â  568.250 [Amended by 1955 c.142 Â§7; repealed by 1981 c.92 Â§4]

Â Â Â Â Â

Â Â Â Â Â  568.260 [Amended by 1969 c.610 Â§5; repealed by 1981 c.92 Â§4]

Â Â Â Â Â  568.270 [Amended by 1953 c.268 Â§2; 1955 c.142 Â§8; 1969 c.610 Â§6; 1971 c.133 Â§2; repealed by 1981 c.92 Â§4]

Â Â Â Â Â  568.280 [Amended by 1969 c.135 Â§2; 1969 c.314 Â§67; 1969 c.610 Â§Â§7,8; repealed by 1981 c.92 Â§4]

Â Â Â Â Â  568.290 [Amended by 1957 c.603 Â§1; 1959 c.575 Â§1; 1961 c.641 Â§1; 1963 c.377 Â§1; repealed by 1981 c.92 Â§4]

Â Â Â Â Â  568.300 Petition for formation of district; contents; consolidation of petitions. (1) Any 25 or more landowners or the owners of more than 70 percent of the acres of land lying within the limits of the territory proposed to be organized into a district may file a petition with the State Department of Agriculture asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth:

Â Â Â Â Â  (a) The proposed name of the district.

Â Â Â Â Â  (b) That there is need, in the interest of the general welfare, for a soil and water conservation district to function in the territory described in the petition.

Â Â Â Â Â  (c) A description of the territory proposed to be organized as a district, which description is not required to be given by metes and bounds or by legal subdivision but is sufficient if generally accurate.

Â Â Â Â Â  (d) A request that the department duly define the boundaries for the district, that a referendum be held within the territory so defined on the question of the creation of a district in such territory, and that the department determine that a district be created.

Â Â Â Â Â  (2) When more than one petition is filed covering parts of the same territory, the department may consolidate all or any such petitions. [Amended by 1981 c.92 Â§7]

Â Â Â Â Â  568.310 Notice of hearing; questions considered. Within 60 days after the petition has been filed with the State Department of Agriculture, it shall cause due notice to be given of a proposed hearing:

Â Â Â Â Â  (1) Upon the question of the desirability and necessity, in the interest of the general welfare, of the creation of the district.

Â Â Â Â Â  (2) Upon the question of the appropriate boundaries to be assigned to the district.

Â Â Â Â Â  (3) Upon the propriety of the petition and other proceedings taken under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (4) Upon all questions relevant to such inquiries. [Amended by 1981 c.92 Â§8]

Â Â Â Â Â  568.320 Owner and interested parties have right to be heard; subsequent notice and hearings. (1) All owners of land within the limits of the territory described in the petition and of lands within any territory considered for addition to such described territory, and all other interested parties, shall have the right to attend such hearings and to be heard.

Â Â Â Â Â  (2) If it appears upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned. Due notice of further hearing shall then be given throughout the entire area considered for inclusion in the district and such further hearing held.

Â Â Â Â Â  568.330 Determination of need for district; factors considered in determination; territory need not be contiguous. (1) After the hearing, if the State Department of Agriculture determines upon the facts presented at the hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the general welfare, for a district to function in the territory considered at the hearing, it shall make and record such determination and shall define the boundaries of the district.

Â Â Â Â Â  (2) In making the determination and defining the boundaries, the department shall give due weight and consideration to:

Â Â Â Â Â  (a) The topography of the area considered and of the state.

Â Â Â Â Â  (b) The composition of the soils.

Â Â Â Â Â  (c) The distribution of erosion.

Â Â Â Â Â  (d) The prevailing land-use practices.

Â Â Â Â Â  (e) The desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries.

Â Â Â Â Â  (f) The relation of the proposed area to existing water sheds and agricultural regions and to other soil and water conservation districts already organized or proposed for organization.

Â Â Â Â Â  (g) Such other physical, geographical, and economic factors as are relevant.

Â Â Â Â Â  (3) The territory to be included within such boundaries need not be contiguous. [Amended by 1981 c.92 Â§9]

Â Â Â Â Â  568.340 Determination of no need for district; subsequent petitions may be filed. (1) If the State Department of Agriculture determines after the hearing and after due consideration of the relevant facts, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition.

Â Â Â Â Â  (2) After one year has expired from the date of the denial of the petition, subsequent petitions covering the same or substantially the same territory may be filed as provided in ORS 568.300 and new hearings be held and determinations made thereon. [Amended by 1981 c.92 Â§10]

Â Â Â Â Â  568.350 Referendum; purpose. (1) After the State Department of Agriculture has made and recorded a determination that there is need, in the interest of the general welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries with the powers conferred upon soil and water conservation districts in ORS 568.210 to 568.808 and 568.900 to 568.933 is administratively practicable and feasible.

Â Â Â Â Â  (2) To assist the department in the determination of such administrative practicability and feasibility, the department, within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, shall hold a referendum within the proposed district upon the proposition of the creation of the district, and shall cause due notice of such referendum to be given. [Amended by 1981 c.92 Â§11]

Â Â Â Â Â  568.360 Referendum ballot; contents. The question shall be submitted by ballots upon which the words "For creation of a soil and water conservation district of the lands below described and lying in the County(ies) of ______, and ______" and "Against creation of a soil and water conservation district of the lands below described and lying in the County(ies) of ______ and ______" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the elector may favor or oppose creation of the district. The ballot shall set forth the boundaries of the proposed district as determined by the State Department of Agriculture. [Amended by 1981 c.92 Â§12]

Â Â Â Â Â  568.370 Eligible electors. (1) All electors residing within the boundaries of the territory, as determined by the State Department of Agriculture, shall be eligible to vote in the referendum.

Â Â Â Â Â  (2) For the purpose of the referendum, the county clerk shall assist the department in obtaining a list of electors residing within the boundaries of the proposed area. [Amended by 1957 c.603 Â§2; 1973 c.656 Â§2; 1981 c.92 Â§13]

Â Â Â Â Â  568.380 Department to pay expenses and supervise hearings and referenda; informalities in referendum. (1) The State Department of Agriculture shall pay all expenses for issuance of the notices and conduct of the hearings and referenda, and shall supervise the conduct of the hearings and referenda. It shall issue appropriate regulations governing the conduct of the hearings and referenda.

Â Â Â Â Â  (2) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or the result thereof, if notice thereof was given substantially as provided in ORS 568.310 or 568.320 and the referendum was fairly conducted. [Amended by 1981 c.92 Â§14; 1983 c.83 Â§106]

Â Â Â Â Â  568.390 Referendum results; majority required for creation of district. The State Department of Agriculture shall publish the results of the referendum. Unless the creation of the district is favored by a majority of the electors at an election, the district shall not be created. [Amended by 1973 c.656 Â§3; 1981 c.92 Â§15]

Â Â Â Â Â  568.400 Appointment of first directors of district. If the State Department of Agriculture determines that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall appoint not less than two nor more than four directors, as deemed necessary after giving due consideration to the size and population of the district. [Amended by 1955 c.142 Â§10; 1981 c.92 Â§16]

Â Â Â Â Â  568.410 Formation of district. A soil and water conservation district may be formed in the following manner:

Â Â Â Â Â  (1) The three candidates referred to in ORS 568.540 shall present to the Secretary of State an application signed and sworn to by them, which shall set forth the procedure followed in the formation of the district.

Â Â Â Â Â  (2) The application shall be accompanied by a map of uniform scale showing the location and boundaries of the district and by a statement by the State Department of Agriculture. The statement shall certify that a petition was filed, notice issued and hearing held as provided by ORS 568.300 to 568.320; that the department did determine that there is need, in the interest of the general welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of the district, and that the result of the referendum showed the required majority of the electors residing in the district to favor creation of the district.

Â Â Â Â Â  (3) The Secretary of State shall examine the application and statement. If the Secretary of State finds that the name proposed for the district is not identical with that of any other district of this state or so nearly similar as to lead to confusion or uncertainty, the Secretary of State shall receive and file them and shall record them in an appropriate book of record in the office of the secretary.

Â Â Â Â Â  (4) If the Secretary of State finds that the name proposed for the district is identical with that of any other soil and water conservation district of this state or so nearly similar as to lead to confusion and uncertainty, the Secretary of State shall certify such fact to the department, which shall thereupon submit to the Secretary of State a name for the district which is not subject to such defects.

Â Â Â Â Â  (5) Upon receipt of the new name free of such defects, the Secretary of State shall record the application and statement, with the name so modified.

Â Â Â Â Â  (6) The formation of the district is final when the application and statement have been made, filed and recorded as provided in this section. [Amended by 1955 c.142 Â§11; 1973 c.656 Â§4; 1981 c.92 Â§17; 1983 c.83 Â§106a; 2003 c.802 Â§146]

Â Â Â Â Â  568.420 Certificate of organization by Secretary of State; boundaries of district. (1) The Secretary of State shall make and issue to the three candidates referred to in ORS 568.540 a certificate, under the seal of the state, of the organization of the district, and shall record such certificate with the application and statement.

Â Â Â Â Â  (2) The boundaries of such district shall include the territory as determined by the department as provided in ORS 568.330, but in no event shall they include any area included within the boundaries of another soil and water conservation district. [Amended by 1955 c.142 Â§12; 1981 c.92 Â§18]

Â Â Â Â Â  568.430 Petitions for inclusion or withdrawal of territory; form; eligible electors. (1) Except as otherwise provided in ORS 568.445, petitions for including additional territory within an existing district or for withdrawing territory already within a district may be filed with the State Department of Agriculture and the proceedings provided for in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion or withdrawal.

Â Â Â Â Â  (2) The department shall prescribe the form for such petitions, which shall be as nearly as may be in the form prescribed in ORS 568.300 for petitions to organize a district.

Â Â Â Â Â  (3) When the petition is signed by two-thirds of the landowners in the area proposed for inclusion or withdrawal no referendum need be held. The number of landowners in the area shall be determined by the county assessor, who shall issue a certificate stating the number of landowners of record within the boundaries of the area proposed for inclusion or withdrawal.

Â Â Â Â Â  (4) In referenda upon petitions for such inclusion or withdrawal all electors residing within the proposed additional area or area to be withdrawn are eligible to vote. [Amended by 1955 c.142 Â§13; 1957 c.603 Â§3; 1973 c.656 Â§5; 1981 c.92 Â§19]

Â Â Â Â Â  568.435 Boundary change notice for taxation purposes. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§50]

Â Â Â Â Â  Note: 568.435 was added to and made a part of 568.210 to 568.808 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  568.440 District legally established; certificate as evidence. In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding or action of the district, the district shall be deemed to have been established in accordance with the provisions of ORS 568.210 to 568.808 and 568.900 to 568.933 upon proof of the issuance of the certificate provided for in ORS 568.420 or 568.555 by the Secretary of State. A copy of such certificate certified by the Secretary of State shall be admissible in evidence in any such suit, action or proceedings and shall be proof of the filing and contents thereof. [Amended by 1983 c.740 Â§219]

Â Â Â Â Â  568.445 Petitions for inclusion of territory wholly within another district; approval or disapproval by directors and department. (1) Proceedings for inclusion within a district territory adjacent thereto and located wholly within another district may be initiated by:

Â Â Â Â Â  (a) A petition for inclusion filed with the directors of the district within which the territory is proposed to be included, signed by 25 or two-thirds, whichever is the lesser, of the landowners of the adjacent territory; or

Â Â Â Â Â  (b) Resolutions for inclusion adopted by the board of directors of each district to be affected by the inclusion and filed with the State Department of Agriculture.

Â Â Â Â Â  (2) The department shall prescribe the form for such petitions. The directors of the district within which the territory is proposed to be included shall approve or disapprove such a petition. If they approve the petition, the directors shall forward it to the department.

Â Â Â Â Â  (3) Upon receipt of a petition forwarded as provided in subsection (2) of this section or a resolution as provided in subsection (1)(b) of this section, the department shall investigate the proposed inclusion of territory, taking into consideration:

Â Â Â Â Â  (a) The reasons for the proposed inclusion.

Â Â Â Â Â  (b) The reaction of the landowners of the district within which the territory in question is located to the proposed inclusion.

Â Â Â Â Â  (c) The effect of the inclusion on the district within which the territory in question is located and the district within which the territory is proposed to be included.

Â Â Â Â Â  (d) Any other matters deemed pertinent by the department.

Â Â Â Â Â  (4) After the investigation the department shall approve or disapprove the petition. If the department approves the petition, the inclusion of the territory within the one district and the withdrawal thereof from the other district shall be effective, and the department shall present to the Secretary of State a statement of such approval and a map of each district affected showing the new boundaries thereof. The Secretary of State, upon receipt of the statement and maps, shall make the necessary changes in the appropriate records in the office of the secretary. [1955 c.142 Â§3; 1973 c.656 Â§6; 1981 c.92 Â§20]

Â Â Â Â Â  568.450 Procedure for consolidating districts. (1) Proceedings to consolidate two or more soil and water conservation districts may be initiated by:

Â Â Â Â Â  (a) Petitions to consolidate filed with the State Department of Agriculture by any 25 or more owners of land within the districts affected; or

Â Â Â Â Â  (b) Resolutions to consolidate adopted by the board of directors of each district to be affected by the consolidation and filed with the department.

Â Â Â Â Â  (2) If consolidation is initiated as provided in this section, proceedings on the resolutions or petitions shall be as provided for proceedings to organize a district except as otherwise provided by this section and ORS 568.460, 568.470 and 568.545.

Â Â Â Â Â  (3) A referendum on the consolidation shall be called by the department:

Â Â Â Â Â  (a) If, at the hearing called by the department on the proposed consolidation or within 30 days after the hearing, written objections to the consolidation are filed with the department by 10 percent of the landowners in any one of the consolidating districts.

Â Â Â Â Â  (b) Even if no objections are filed with the department as provided in this subsection, unless within 60 days following the hearing the board of each consolidated district, by a two-thirds vote, approves the consolidation and the boundaries of the consolidated district as approved by the department.

Â Â Â Â Â  (4) The department shall prescribe the form for petitions to consolidate which shall contain the information necessary to the proceedings and be similar to the form prescribed in ORS 568.300 for petitions to organize a district. [Amended by 1965 c.155 Â§1; 1981 c.92 Â§21; 2005 c.281 Â§1]

Â Â Â Â Â  568.460 Referendum; eligible electors; majority required. In the holding of the referendum for consolidation all electors residing within the affected districts shall be eligible to vote. Unless a majority of the electors in each of the districts involved votes in favor of the proposal, the districts shall not be consolidated. [Amended by 1973 c.656 Â§7]

Â Â Â Â Â  568.470 Effect of consolidation on several districts. In case of consolidation of districts, the corporate existence, and terms of office of the officers, of the old districts shall expire upon issuance and recording by the Secretary of State of a certificate of the due organization of the consolidated district. Upon consolidation, all the rights and liabilities of the several consolidating districts shall be vested in and assumed by the consolidated district, and all regulations formulated under ORS 568.630 to 568.770 for the several consolidating districts shall remain in effect until superseded by regulations formulated by the consolidated district. [Amended by 1961 c.236 Â§1]

Â Â Â Â Â  568.480 Petition and referendum for discontinuance of district. (1) At any time after five years after organization of a district, any 25 or more landowners or the owners of more than 50 percent of the acres of land lying within the boundaries of such district may file a petition with the State Department of Agriculture praying that the operations of the district be terminated and the existence of the district discontinued. The department may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof.

Â Â Â Â Â  (2) Within 60 days after such a petition has been received by the department it shall give due notice of the holding of a referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words "For terminating the existence of the ______ (name of the soil conservation district to be here inserted)" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other of the propositions as the elector may favor or oppose discontinuance of such district.

Â Â Â Â Â  (3) Only electors residing within the boundaries of the district are eligible to vote in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate the referendum or the result thereof, if notice thereof has been given substantially as provided in this section and the referendum has been fairly conducted. [Amended by 1973 c.656 Â§8; 1981 c.92 Â§22]

Â Â Â Â Â  568.490 Directors to wind up affairs and dispose of property; application and certificate to Secretary of State. (1) The State Department of Agriculture shall publish the results of the referendum and shall record and certify such determination to the directors of the district. If a two-thirds majority of those voting votes for terminating the district, the directors shall forthwith proceed to wind up the affairs of the district. The directors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be conveyed into the State Treasury.

Â Â Â Â Â  (2) The directors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of the district, and shall transmit with the application the certificate of the department setting forth the results of the referendum and stating that the property of the district has been disposed of and the proceeds paid over as in this section provided, and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the directors a certificate of dissolution and shall record such certificate in an appropriate book of record in the office of the secretary. [Amended by 1955 c.142 Â§14; 1981 c.92 Â§23]

Â Â Â Â Â  568.500 Certificate of dissolution; effect. Upon issuance of the certificate of dissolution, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or directors are parties, shall remain in force and effect for the period provided in such contracts. The State Department of Agriculture shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the directors of the districts would have had. Such dissolution shall not affect the lien of any judgment entered under ORS 568.720 nor the pendency of any action instituted under ORS 568.700 to 568.720. The department shall succeed to all the rights and obligations of the district or directors as to such liens and actions. [Amended by 1981 c.92 Â§24]

Â Â Â Â Â  568.510 Proceedings for discontinuance limited. The State Department of Agriculture shall not entertain petitions for discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with ORS 568.480 and 568.490 more often than once each year after the first five-year period. [Amended by 1981 c.92 Â§25]

Â Â Â Â Â  568.515 Termination of inactive district's existence. At any time after five years after organization of a district and not more than once each year, the State Department of Agriculture may make and record a determination that the district is inactive. The department may conduct such public meetings and public hearings as may be necessary to assist it in making the determination. Within 60 days after it makes and records such a determination, the department shall give due notice of the holding of a referendum, and a referendum shall be held and such further proceedings had for terminating the district as provided in ORS 568.480 to 568.500. [1955 c.142 Â§4; 1981 c.92 Â§26]

Â Â Â Â Â  568.520 Petitions nominating directors; regular elections. (1) Within 30 days after the hearings on creation or consolidation of districts as provided in ORS 568.300 and 568.450, but not later than a date set by the State Department of Agriculture, nominating petitions may be filed with the department to nominate candidates for directors of such district. Notwithstanding the provisions of ORS chapter 255, the provisions of ORS 568.530, 568.540, 568.545, 568.560 and this section apply to the election of directors of a district.

Â Â Â Â Â  (2) A regular election shall be held in each district on the first Tuesday following the first Monday of November in each even-numbered year for the purpose of electing directors to succeed those whose terms expire the following January. Nominating petitions of candidates for director to be voted for at a general district election shall be filed with the department no later than a date set by the department.

Â Â Â Â Â  (3) The department may extend the time within which nominating petitions may be filed.

Â Â Â Â Â  (4) No such nominating petition shall be accepted by the department, unless it is subscribed by 10 or more electors residing within the boundaries of such district.

Â Â Â Â Â  (5) Electors residing within the boundaries of the district may sign more than one such nominating petition to nominate more than one candidate for director.

Â Â Â Â Â  (6) Notice of the date for filing such petitions and the time of the election shall be published in a newspaper of general circulation within the district at least 30 days before filing date. [Amended by 1973 c.656 Â§9; 1981 c.92 Â§27; 1983 c.83 Â§106b; 1983 c.238 Â§2]

Â Â Â Â Â  568.530 Nominees' names placed on referendum ballot. The names of all nominees for director on behalf of whom such nominating petitions have been filed with the State Department of Agriculture within the time designated as provided by ORS 568.520 shall be furnished by the department to the county clerk of the respective counties lying within the district not less than the 61st day before the date of the general election. Ballots shall be printed, voted, counted and canvassed in conformity with the provisions of general law relating to elections, except as otherwise provided by ORS 568.210 to 568.808 and 568.900 to 568.933. [Amended by 1973 c.656 Â§10; 1981 c.92 Â§28; 1993 c.493 Â§86]

Â Â Â Â Â  568.540 Votes necessary to elect directors. The three candidates who receive the largest number, respectively, of the votes cast in the election shall be elected directors for the district. [Amended by 1955 c.142 Â§15; 1973 c.656 Â§11]

Â Â Â Â Â  568.542 Payment of expenses for director election from county funds. The expenses incurred for the election of directors of a soil and water conservation district under ORS 568.210 to 568.808 and 568.900 to 568.933 shall be paid out of county funds by the county or counties within which the territory of the district lies. [1995 c.243 Â§2]

Â Â Â Â Â  Note: 568.542 was added to and made a part of 568.210 to 568.808 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  568.545 Procedure for selection of directors of consolidated districts; selection of officers. (1) Notwithstanding ORS 568.470, when districts are consolidated, all directors continue to serve until directors for the consolidated district are elected as provided in this subsection. Not later than 30 days after the date of issuance of the certificate referred to in ORS 568.470, the boards of the districts consolidated shall hold a joint meeting. At the joint meeting, a majority of all the directors of all the districts affected constitute a quorum for the transaction of business. The directors so assembled shall elect seven persons from among their number to serve as directors of the consolidated district. The term of office of the directors elected as provided in this subsection shall be as provided in ORS 568.560 (3)(c). The number of directors of a consolidated district may be reduced to five in the manner provided in ORS 568.565.

Â Â Â Â Â  (2) The directors elected as provided in subsection (1) of this section shall select a chairperson, secretary and other necessary officers and select a regular date for the annual and other meetings. [1965 c.155 Â§3; 1969 c.393 Â§1; 1973 c.656 Â§12]

Â Â Â Â Â  568.550 General powers of directors; erosion control covenants; interagency cooperation. (1) The directors of a soil and water conservation district have the following powers subject to the written approval of the State Department of Agriculture:

Â Â Â Â Â  (a) To secure surveys and investigations and do research relating to:

Â Â Â Â Â  (A) The character of soil erosion;

Â Â Â Â Â  (B) The character of floodwater and sediment damage;

Â Â Â Â Â  (C) All phases of the conservation, development, utilization and disposal of water; and

Â Â Â Â Â  (D) The preventive measures, control measures and improvements needed.

Â Â Â Â Â  (b) To conduct demonstrational projects on lands within the district upon obtaining the consent of the owner and occupier of such lands.

Â Â Â Â Â  (c) To carry out preventive and control measures on lands within the district upon obtaining the consent of the owner and occupier of such lands.

Â Â Â Â Â  (d) To enter into written agreements with, and within the limits of appropriations duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any owner or occupier, or both of them, of lands within the district, for the purpose of carrying on soil erosion control and prevention operations within the district.

Â Â Â Â Â  (e) To obtain options upon and to acquire by purchase, exchange, lease, gift, grant, bequest or devise any property, real or personal or rights or interests therein, to maintain, administer and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of ORS 568.210 to 568.808 and 568.900 to 568.933, and to sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (f) To borrow money and to mortgage personal property of the district as security therefor, provided that landowners are given an opportunity to be heard at a public hearing in the district, notice of which shall be given according to rules prescribed by the department.

Â Â Â Â Â  (g) To issue general obligation bonds of the district as provided in ORS 568.803.

Â Â Â Â Â  (h) To make available, on such terms as the directors shall prescribe, to landowners or occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings and other material or equipment.

Â Â Â Â Â  (i) To construct, operate and maintain such structures as may be necessary or convenient for performance of any of the operations authorized in ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (j) To develop comprehensive plans and specifications for the conservation of soil resources and for the continued control and prevention of soil erosion within the district, and to publish such plans, specifications and information and bring them to the attention of owners and occupiers of lands within the district.

Â Â Â Â Â  (k) To take over, by purchase, lease or otherwise, and to administer, any soil conservation, erosion control or erosion prevention project, or combination thereof, located within district boundaries undertaken by the United States or any of its agencies, or by this state or any of its agencies.

Â Â Â Â Â  (L) To manage, as agent of the United States or any of its agencies, or of this state or any of its agencies, any soil conservation, erosion control or erosion prevention project, or combination thereof, within district boundaries.

Â Â Â Â Â  (m) To act as agent for the United States or any of its agencies, in connection with the acquisition, construction, operation or administration of any soil conservation, erosion control or erosion prevention project, or combination thereof, within district boundaries.

Â Â Â Â Â  (n) To accept donations, gifts and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and to use or expend such moneys, services, materials or other contributions in carrying on its operations.

Â Â Â Â Â  (o) To sue and to be sued in the name of the district, to have a seal, which shall be judicially noticed, to have perpetual succession unless terminated as provided by law, to make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and to make, and from time to time amend or repeal, rules not inconsistent with ORS 568.210 to 568.808 and 568.900 to 568.933 to carry into effect its purposes and powers.

Â Â Â Â Â  (p) To purchase liability or indemnity insurance, in such amounts and containing such terms and conditions as they may deem necessary, for the protection of directors, officers and employees of the district against claims against them incurred by such directors, officers and employees in the performance of their official duties. The premiums for such insurance shall be paid out of moneys available for expenditure by the district.

Â Â Â Â Â  (2) As a condition to the extending of any benefits under ORS 568.210 to 568.808 and 568.900 to 568.933 to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the directors may require contributions in money, services, materials or otherwise to any operations conferring such benefits, and may require landowners or occupiers to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon.

Â Â Â Â Â  (3) In order to avoid duplication of activities under subsection (1)(a) of this section, the department may call upon other state and federal agencies for assistance and cooperation in their fields in accordance with memoranda of understanding to be signed by all cooperating agencies. [Amended by 1955 c.142 Â§16; 1957 c.603 Â§4; 1961 c.640 Â§3; 1973 c.656 Â§13; 1981 c.92 Â§29; 2005 c.22 Â§386; 2005 c.282 Â§1]

Â Â Â Â Â  568.552 Power of directors to manage and control water resources and projects; authority of Water Resources Commission. (1) The members of the local governing body of a soil and water conservation district shall have, in addition to the powers granted to them by ORS 568.550 and within the limits of appropriations and other moneys duly made available to the soil and water conservation district, the power:

Â Â Â Â Â  (a) To plan, construct, maintain, manage, administer or control any works of improvement for flood prevention or for the conservation, development, utilization or disposal of water upon lands within their respective districts upon obtaining the consent of the landowner as defined in ORS 568.210, and the land occupier as defined in ORS 568.210, of such lands.

Â Â Â Â Â  (b) To enter into written agreements to furnish financial or other aid to any agency, governmental or otherwise, or any landowner as defined in ORS 568.210, or land occupier as defined in ORS 568.210, or both of them, of lands within the district, for flood prevention or for the conservation, development, utilization or disposal of water within their respective districts.

Â Â Â Â Â  (c) To manage, as agent, or to take over, by purchase, lease, or otherwise any flood prevention, drainage, irrigation or agricultural water management project or any combination thereof, undertaken by the United States or any of its agencies, or by this state or any of its agencies.

Â Â Â Â Â  (2) Authority granted under this chapter shall be subject to the authority of the Water Resources Commission to formulate an integrated, coordinated program for the use and control of all water resources of this state and to classify and withdraw water resources of this state under ORS 536.300 to 536.410. [1961 c.640 Â§1]

Â Â Â Â Â  568.554 District to submit program and work plans for department review. Each conservation district shall submit to the State Department of Agriculture its proposed long-range program and annual work plans for review and comment. [1973 c.656 Â§20; 1981 c.92 Â§30]

Â Â Â Â Â  568.555 Name of district may be changed. Upon approval by the State Department of Agriculture, the directors of a district may submit to the Secretary of State a proposed new name for the district. If the proposed new name is not identical with that of any other soil and water conservation district of this state or so nearly similar as to lead to confusion or uncertainty, the Secretary of State shall make the change in names on the appropriate records in the office of the secretary, and shall record and issue to the directors a new certificate of organization for the district containing the new name. If the proposed new name does not satisfy such requirement, the Secretary of State shall so notify the directors, who may submit a new name which does satisfy such requirement. [1955 c.142 Â§2; 1981 c.92 Â§31]

Â Â Â Â Â  568.560 Number of directors; officers; election; terms; vacancies. (1) The local governing body of the district shall consist of not less than five nor more than seven directors who are elected as provided by law. To insure proper representation of all the people in the district and to facilitate district functions, the State Department of Agriculture shall provide for the zoning of each district, and shall provide each time directors are elected for the proper and equitable representation for each zone. Not more than two of such directors may fill at-large positions. At-large directors must reside within the district and be registered voters. Zone directors must own or manage 10 or more acres of land in the district, be involved in the active management of the property, reside within the boundaries of the district and be registered voters. Zone directors may either reside within the zone that is represented or own or manage 10 or more acres within the zone that is represented and be involved in the active management of the property. An individual may also serve as a zone director when the individual, in lieu of the other requirements specified in this subsection, resides within the zone that is represented and indicates an interest in natural resource conservation as demonstrated by serving at least one year as a director or associate director of a district and having a conservation plan that is approved by the district. Candidates nominated for director from a specific zone shall be voted on by all electors within the district.

Â Â Â Â Â  (2) The directors shall designate a chairperson, secretary and other officers as necessary and may, from time to time, change such designation.

Â Â Â Â Â  (3) The term of office of each director shall be four years, except that:

Â Â Â Â Â  (a) Of the directors first appointed under ORS 568.400, not less than one nor more than two shall serve until January first following the first general election following their appointment, and not less than one nor more than two shall serve until January first following the second general election following their appointment, as determined by the department, and thereafter, their successors shall be elected as provided by law for other elected directors.

Â Â Â Â Â  (b) Of the directors elected as provided in ORS 568.540, one shall serve until January first following the first general election, and two shall serve from the date of the first annual election until January first following the second general election, as determined by them by lot at the first meeting of directors after creation or consolidation of the district.

Â Â Â Â Â  (c) Of the directors first elected as provided in ORS 568.545 (1), three shall serve until January first following the first general election, and four shall serve until January first following the second general election after the date of their election, as determined by them by lot at the meeting referred to in ORS 568.545 (1).

Â Â Â Â Â  (d) Of the directors first elected as provided in ORS 568.565, three shall serve until January first following the first general election and two shall serve until January first following the second general election, after the date of their election, as determined by them by lot at the meeting referred to in ORS 568.565.

Â Â Â Â Â  (4) A director shall hold office until a successor has been elected and has qualified or until the office has been declared vacant by the department pursuant to subsection (5) of this section. Any vacancy occurring in the office of director shall be filled as provided by ORS 198.320.

Â Â Â Â Â  (5) Upon the written recommendation of a majority of the members of the local governing body of a district, the department may declare vacant the position of any director who is absent from three consecutive meetings of the local governing body of the district. [Amended by 1955 c.142 Â§17; 1957 c.603 Â§5; 1961 c.641 Â§2; 1965 c.75 Â§1; 1969 c.393 Â§2; 1969 c.669 Â§Â§16, 19; 1973 c.656 Â§14; 1981 c.92 Â§32; 1993 c.166 Â§2]

Â Â Â Â Â  568.565 Procedure for reducing number of directors. Upon the written recommendation of the local governing body of a district having seven directors, the number of directors of such governing body may be reduced from seven to five by holding a meeting of the governing body at which the directors elect five persons from among their number to serve as directors of the district. The term of office of the directors elected pursuant to this section shall be as provided in ORS 568.560 (3)(d). [1969 c.393 Â§4]

Â Â Â Â Â  568.570 Majority constitutes a quorum. A majority of the directors constitutes a quorum. The concurrence of a majority in any matter within their duties is required for its determination. [Amended by 1971 c.403 Â§14]

Â Â Â Â Â  568.580 Annual meeting. Each year after the creation of the first board of directors at a time fixed by resolution of the board, the board, by giving due notice, shall call an annual meeting of the landowners in the district and present an annual report and audit.

Â Â Â Â Â  568.590 Notice of annual meeting. Fifteen days before the annual meeting, the directors shall cause notices to be posted in three public places in the district and mailed to each cooperator in the district or published for two successive weeks in a paper of general circulation in the area, setting forth the time and place of holding the meeting. [Amended by 1961 c.641 Â§3; 1973 c.656 Â§15]

Â Â Â Â Â  568.600 Legal counsel; delegation of powers; assistance to department. (1) The directors may call upon the Attorney General for such legal services as they may require, or may employ their own counsel.

Â Â Â Â Â  (2) The directors may delegate to their chairperson or to one or more directors such powers and duties as they deem proper.

Â Â Â Â Â  (3) The directors shall make available to the State Department of Agriculture all records and information pertaining to the district and shall assist the department in carrying out its recommendations. [Amended by 1981 c.92 Â§33]

Â Â Â Â Â  568.610 Records; audits. The directors shall:

Â Â Â Â Â  (1) Provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted.

Â Â Â Â Â  (2) Provide for an annual audit of the accounts of receipts and disbursements. [Amended by 1969 c.345 Â§18]

Â Â Â Â Â  568.620 Consultation with county or municipal representatives. The directors shall invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the directors of the district on all questions of program and policy which may affect the property, water supply or other interest of such municipality or county.

Â Â Â Â Â  568.630 Directors may formulate land-use regulations; public meetings. The directors of any district have authority to formulate regulations, subject to the written approval of the State Department of Agriculture, governing the use of lands within the district or a part thereof in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The directors may conduct the public meetings upon tentative regulations necessary to assist them in this work. [Amended by 1959 c.48 Â§1; 1981 c.92 Â§34]

Â Â Â Â Â  568.640 Referendum on land-use regulations; notice; form of regulations; proposed regulations available for inspection. (1) The directors shall not have authority to enact such land-use regulations into law until after they have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the owners of lands to which the proposed regulations apply for their indication of approval or disapproval, and until after the directors have considered the result of such referendum. Notwithstanding the provisions of ORS chapter 255, the provisions of ORS 568.650, 568.660, 568.670 and this section apply to referenda on adoption, amendment, supplementation or repeal of land-use regulations of a district.

Â Â Â Â Â  (2) The proposed regulations shall be embodied in a proposed ordinance, which shall describe the territory to which it applies. Copies of the proposed ordinance shall be available for the inspection of all electors residing within the district during the period between publication of such notice and the date of the referendum. The notices of the referendum shall recite the contents of such proposed ordinance, or shall state where copies of such proposed ordinance may be examined. [Amended by 1959 c.48 Â§2; 1973 c.656 Â§16; 1983 c.83 Â§106c; 1983 c.238 Â§3]

Â Â Â Â Â  568.650 Contents of referendum ballot; referendum governed by directors; landowners eligible to vote. (1) The question shall be submitted by ballots, upon which the words "For approval of proposed ordinance No. __ prescribing land-use regulations for conservation of soil and prevention of erosion" and "Against approval of proposed ordinance No. __ prescribing land-use regulations for conservation of soil and prevention of erosion" shall be printed, with a square before each proposition and a direction to insert an X mark in the square before one or the other of the propositions.

Â Â Â Â Â  (2) The directors shall supervise such referendum, shall prescribe appropriate regulations governing its conduct and shall publish the results thereof. Only owners of lands to which the proposed ordinance applies shall be eligible to vote in such referendum. [Amended by 1959 c.48 Â§3; 1973 c.656 Â§17]

Â Â Â Â Â  568.660 Votes necessary for approval; effect of regulations when adopted. (1) The directors do not have authority to enact such proposed ordinance into law unless at least two-thirds of all votes cast in the referendum representing a majority of the land to which the proposed ordinance applies have been cast for approval of the proposed ordinance.

Â Â Â Â Â  (2) Land-use regulations prescribed in ordinances adopted pursuant to ORS 568.630 to 568.690 by the directors of any district when indorsed by the State Department of Agriculture have the force and effect of law in the district or the part thereof to which the ordinance applies and are binding and obligatory upon all owners and occupiers of land within such district or the part thereof to which the ordinance applies. [Amended by 1959 c.48 Â§4; 1973 c.656 Â§18; 1981 c.92 Â§35]

Â Â Â Â Â  568.670 Landowner may petition for amendment or repeal; procedure; referenda limited. (1) Any owner of land to which an ordinance adopted by the directors under ORS 568.630 to 568.690 applies may at any time file a petition with the directors asking that any or all of the land-use regulations prescribed in the ordinance shall be amended, supplemented or repealed.

Â Â Â Â Â  (2) Land-use regulations prescribed in any ordinance adopted pursuant to ORS 568.630 to 568.690 shall not be amended, supplemented or repealed except in accordance with the procedure prescribed in ORS 568.630 to 568.690 for adoption of land-use regulations.

Â Â Â Â Â  (3) Referenda on adoption, amendment, supplementation or repeal of land-use regulations shall not be held more often than once in 12 months. [Amended by 1959 c.48 Â§5]

Â Â Â Â Â  568.680 Scope of regulations; approval by department. (1) All regulations to be adopted by the directors under ORS 568.630 to 568.690 must be approved in writing by the State Department of Agriculture.

Â Â Â Â Â  (2) The regulations may include provisions for gully control, cultural and cropping practices and for such other measures and operations as may assist conservation of soil and water resources and prevent or control soil erosion in the district. [Amended by 1981 c.92 Â§36]

Â Â Â Â Â  568.690 Regulations to be uniform; copies to be available to landowners. (1) The regulations shall be uniform throughout the territory comprised within the district or the part thereof to which they apply except that the directors may approve technical classification of the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use and other relevant factors; and may provide regulations varying with the type or class of land affected but uniform as to all lands within each class or type.

Â Â Â Â Â  (2) Copies of land-use regulations adopted under ORS 568.630 to 568.690 shall be printed and made available to all owners and occupiers of lands lying within the district. [Amended by 1959 c.48 Â§6]

Â Â Â Â Â  568.700 Petition to circuit court for enforcement of regulations; contents of petition. Where the directors of any district find that any of the provisions of land-use regulations prescribed in an ordinance adopted in accordance with ORS 568.630 to 568.690 are not being observed on particular lands, and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the directors may present to the circuit court of the county in which the lands of the defendants lie a petition, duly verified, setting forth:

Â Â Â Â Â  (1) The adoption of the ordinance prescribing land-use regulations, the failure of the defendant landowner or occupier to observe such regulations and to perform particular work, operations or avoidance as required thereby.

Â Â Â Â Â  (2) That such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, and praying the court to require the defendant to perform the work, operations or avoidances within a reasonable time and to order that if the defendant fails so to perform the directors may go on the land, perform the work or other operations or otherwise bring the condition of such lands into conformity with the requirements of such regulations, and recover the costs and expenses thereof with interest, from the owner or occupier of such land.

Â Â Â Â Â  568.710 Hearing and decree; court may appoint referee; joinder of owner and occupant. (1) Upon the presentation of the petition, the court shall cause process to be issued against the defendant and shall hear the case. If it appears to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it directs and report the same to the court with findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

Â Â Â Â Â  (2) The court may dismiss the petition; or it may require the defendant to perform the work, operations or avoidances, and may provide that upon the failure of the defendant to initiate such performance within the time specified in the order of the court and to prosecute the same to completion with reasonable diligence, the directors may enter upon the lands involved and perform the work or operations or otherwise bring the condition of such lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest at the rate of five percent per annum from the owner or occupier of such lands, or both.

Â Â Â Â Â  (3) In all cases where the person in possession of lands who fails to perform such work, operations or avoidances is not the owner, the owner of such lands shall be joined as party defendant.

Â Â Â Â Â  568.720 Court retains jurisdiction until work completed; statement of expenses; judgment. The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of the work pursuant to the court order the directors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five percent per annum until paid, together with the costs of suit and a reasonable attorney fee at trial and on appeal to be fixed by the court. [Amended by 1981 c.897 Â§66]

Â Â Â Â Â  568.730 Officials may enter private lands. The directors or state or federal officials have authority to go upon any lands within the district after notifying the owner or operator for the purpose of making surveys and to determine whether land-use regulations adopted under ORS 568.630 to 568.690 are being observed. Due precaution shall be taken at all times to prevent injury to growing crops or livestock.

Â Â Â Â Â  568.740 Board of adjustment established for each district; membership; appointment; term; disqualification. (1) Where the directors of any district adopt an ordinance prescribing land-use regulations in accordance with the provisions of ORS 568.630 to 568.690, they shall further provide by ordinance for establishment of a board of adjustment consisting of three members.

Â Â Â Â Â  (2) Each member shall be appointed for a three-year term, except that the members first appointed shall be appointed for terms of one, two and three years, respectively. The members of each such board of adjustment shall be appointed by the State Department of Agriculture, with the advice and approval of the directors of the district for which such board has been established, and shall be removable upon written notice.

Â Â Â Â Â  (3) Any member of a board of adjustment who, in the judgment of the department, is personally or financially interested in any matter brought before the board on which the member sits shall be disqualified by the department from participation on the board of adjustment in such matter; and the department, with the advice and consent of the governing body of the district, shall appoint a member pro tempore who shall serve on the board of adjustment in its consideration of such matter until such matter is finally disposed of by the board of adjustment. If in the judgment of the department a board of adjustment member's personal or financial interest in matters before the board is of such a character as to conflict permanently or otherwise interfere with the discharge of such member's duties, the department may declare such member's position vacant. "Personal or financial interest," as used in this subsection, includes, but is not limited to, the ownership of land or of capital or voting stock in any corporation which is the owner of land subject to land-use regulations, which regulations are before the board of adjustment for review under the provisions of ORS 568.770. [Amended by 1961 c.236 Â§2; 1981 c.92 Â§37]

Â Â Â Â Â  568.750 Vacancies in board of adjustment; compensation of members; administrative expenses. (1) Vacancies in the board of adjustment shall be filled in the same manner as original appointments and shall be for the unexpired term of the member whose term becomes vacant. Employees of the State Department of Agriculture and the directors of the district are ineligible to appointment as members of the board of adjustment during their tenure of such other office.

Â Â Â Â Â  (2) The members of the board of adjustment shall receive compensation for their services at the rate of $5 per diem for time spent on the work of the board, in addition to expenses, including traveling expenses, necessarily incurred in the discharge of their duties.

Â Â Â Â Â  (3) The directors shall pay the necessary administrative and other expenses of operation incurred by the board, upon the certificate of the chairperson of the board, from funds made available by the department or the federal government. [Amended by 1981 c.92 Â§38]

Â Â Â Â Â  568.760 Rules of board of adjustment; meetings. (1) The board of adjustment shall adopt rules to govern its procedures, which rules shall be in accordance with the provisions of ORS 568.210 to 568.808 and 568.900 to 568.933 and with the provisions of any ordinance adopted pursuant thereto. The board shall designate a chairperson from among its members, and may from time to time change such designation.

Â Â Â Â Â  (2) Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. Any two members of the board constitute a quorum. The chairperson, or in the absence of the chairperson such other member of the board as the chairperson designates to serve as acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board are open to the public. The board shall keep a full and accurate record of all proceedings, of all documents filed with it and of all orders entered, which shall be filed in the office of the board and shall be public record.

Â Â Â Â Â  568.770 Petition for relief from regulations; hearing; procedure; board may order variance of regulations; appeal. (1) Any landowner or occupier may file a petition with the chairperson of the board of adjustment alleging that there are great practical difficulties or unnecessary hardship in the way of the landowner or occupier carrying out upon the lands of the owner or occupier the strict letter of the land-use regulations prescribed by an ordinance that applies to the lands and asking relief therefrom. Copies of such petition shall be served by the petitioner upon the chairperson of the directors of the district within which the lands of the petitioner are located and upon the State Department of Agriculture.

Â Â Â Â Â  (2) The board of adjustment shall fix a time for the hearing of the petition and cause due notice of such hearing to be given. The directors of the district and the department shall have the right to appear and be heard at such hearing. Any owner or occupier of lands to which the same ordinance applies who objects to the authorizing of the variance prayed for may intervene and become a party to the proceedings. Any party to the hearing before the board may appear in person, by agent or by attorney. If, upon the facts presented at such hearing, the board determines that there are great practical difficulties or unnecessary hardship in the way of applying the strict letter of any of the land-use regulations upon the lands of the petitioner, it shall make and record such determination and shall make and record findings of fact in reference thereto.

Â Â Â Â Â  (3) Upon the basis of such findings and determination, the board shall have power by order to authorize such variance from the terms of the land-use regulations in their application to the lands of the petitioner, and such order shall be in accordance with substantial justice.

Â Â Â Â Â  (4) Any petitioner aggrieved by an order of the board granting or denying in whole or in part the relief sought, or any intervening party, may appeal to the circuit court of the county in which the lands of the petitioner lie. [Amended by 1959 c.48 Â§7; 1981 c.92 Â§39]

Â Â Â Â Â  568.780 Certain public agencies to be deemed owners. Agencies of this state which have jurisdiction over, or are charged with the administration of any state owned lands, and of any county, or other governmental subdivision of the state, which have jurisdiction over, or are charged with the administration of any county owned or other publicly owned lands, lying within the boundaries of any district organized under ORS 568.210 to 568.808 and 568.900 to 568.933 are deemed owners within the meaning of ORS 568.210 to 568.808 and 568.900 to 568.933 and have the same rights and duties as other landowners under the provisions of ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  568.790 County funds for personnel and other uses; duties of county extension agent. (1) In any county where one or more soil and water conservation districts have been established as provided by ORS 568.210 to 568.808 and 568.900 to 568.933, the county court of such county may provide and appropriate funds for the use of such district or districts for the employment of necessary personnel including the employment of one county extension agent or for other expenditures required to carry out the provisions of ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (2) Such funds may be provided either by special provision in the annual tax levy of such county or by appropriation of funds not otherwise appropriated. Funds for the employment of a county extension agent under subsection (1) of this section shall be paid to the treasurer of Oregon State University through the State Board of Higher Education for expenditure within such county under the supervision of the federal cooperative extension service of the university which may be used for payment of a part of the salary and expenses of one or more county extension agents in accordance with a budget mutually agreed upon between the county court of such county and the federal cooperative extension service of the university.

Â Â Â Â Â  (3) Each county extension agent so employed may serve as secretary of one or more soil and water conservation districts, by and with the consent of the directors of such districts, and the agent's time and attention, in whole or in part, shall be devoted to carrying out and facilitating the approved work program of such districts as provided in ORS 568.210 to 568.808 and 568.900 to 568.933. [Amended by 1961 c.641 Â§4; 1983 c.327 Â§9]

Â Â Â Â Â  568.800 [1965 c.27 Â§Â§2,3,4; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  568.801 Stream control and management projects; application; designation and implementation; rules. (1) Any district that desires to implement a stream bank erosion control or stream corridor management project shall make application therefor to the State Department of Agriculture. The application shall be in such form and shall contain such information as the department may prescribe.

Â Â Â Â Â  (2) By utilizing existing inventories and reports, the department shall designate projects to be implemented on critically eroding stream systems of this state.

Â Â Â Â Â  (3) The department shall utilize the resources and cooperation of other state and federal agencies to the greatest extent practicable in implementing stream bank erosion control and stream corridor management projects.

Â Â Â Â Â  (4) In accordance with any applicable provision of ORS chapter 183, the department, by rule, shall adopt procedures to carry out the provisions of subsections (1) to (3) of this section. [1981 c.202 Â§Â§2,3; 1983 c.740 Â§220]

Â Â Â Â Â  568.803 General obligation bonds; refunding bonds; special taxes. (1) When authorized by a majority of electors voting at an election called for that purpose by the directors of a soil and water conservation district, the directors may issue general obligation bonds of the district, not exceeding in value the amount stated in the notice of election and for the purpose named in the notice, bearing interest at a rate determined by the directors, payable semiannually, redeemable at the time or times as the directors may, at the time of providing for the issuance of the bonds, determine, but due and payable not to exceed 30 years from the date of issuance.

Â Â Â Â Â  (2) The aggregate amount of general obligation bonds issued and outstanding at any one time may not exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) General obligation bonds must recite that they are issued under ORS 568.210 to 568.808. All bonds shall be signed by the chairperson of the board of directors, attested by the secretary and registered by the county treasurer.

Â Â Â Â Â  (4) A soil and water conservation district:

Â Â Â Â Â  (a) Shall issue general obligation bonds authorized under this section as provided in ORS 288.010 to 288.110, 288.150 to 288.165 and 288.515 to 288.600 and the applicable provisions of ORS chapter 287 including, but not limited to, ORS 287.006, 287.007, 287.012 and 287.014 to 287.029; and

Â Â Â Â Â  (b) May issue refunding bonds as provided in ORS 288.592 and 288.605 to 288.695.

Â Â Â Â Â  (5) Taxes described in ORS 287.006 and 287.007 that are levied by a soil and water conservation district to pay principal, interest and premium, if any, on general obligation bonds issued pursuant to this section are separate from and in addition to taxes levied pursuant to ORS 568.806. [2005 c.282 Â§3]

Â Â Â Â Â  568.805 Special assessments; improvement bonds; objections by landowners. (1) A district may finance the exercise of any district power or function authorized under this chapter by levying special assessments against property directly benefited thereby and by issuing special assessment improvement bonds. As security for the bonds, the district may pledge all or any part of the revenue from special assessments levied against property directly benefited. The rights and duties accorded a city and the owners of property in a city under ORS 223.389 and 223.391 for levying special assessments and issuing special assessment improvement bonds shall apply in the same manner to a district and the owners of property in the district for purposes of levying assessments and issuing special assessment improvement bonds under this section.

Â Â Â Â Â  (2) In addition to other requirements of ORS 223.389 and 223.391, the directors of a district shall fix a date by which written objections to the amount of proposed assessments levied under this section may be filed with the district. The date so fixed shall be not less than 50 days after notice of the proposed assessment is mailed or delivered to the owner of each lot or parcel of property to be assessed. If written objections to the proposed assessments are filed by that date by at least 50 percent of the owners of property to be assessed who are also liable for at least 60 percent of the total amount of assessments, the directors of the district shall terminate the proposed project and assessments.

Â Â Â Â Â  (3) Except as provided in this section, a district may not issue bonds or make assessments. [1985 c.637 Â§2; 1991 c.902 Â§115; 2003 c.802 Â§147]

(Tax Levying Authority)

Â Â Â Â Â  568.806 Ad valorem tax; budget; collection. (1) When authorized to become a taxing district by the eligible electors of the district as provided in ORS 568.807, a district may assess, levy and collect an ad valorem tax each year on the real market value of all taxable property within the limits of the district. The proceeds of the tax shall be applied in carrying out the purposes of ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (2) In any year in which the ad valorem tax provided for in subsection (1) of this section is levied, the directors of the district shall prepare a budget in the form, manner and time prescribed in ORS 294.305 to 294.520 (the Local Budget Law), and in accordance therewith shall fix the amount of money to be raised by taxation for the district.

Â Â Â Â Â  (3) Any taxes levied in any year shall be returned to the county officer, whose duty it is to extend the tax roll in the manner provided in ORS 310.060.

Â Â Â Â Â  (4) All taxes levied by a district shall become payable at the same time and be collected by the same officer who collects county taxes, and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property shall be subject to sale for nonpayment of taxes levied by a district in like manner and with like effect as in the case of county and state taxes. [1981 c.918 Â§2; 1991 c.459 Â§446]

Â Â Â Â Â  568.807 Electors authorizing taxation; election date. (1) The eligible electors of a district may, by approving a proposition referred to them by the governing body of the district, authorize the district to become a taxing district with the power to thereafter assess, levy and collect an ad valorem tax each year on the real market value of all taxable property within the limits of the district.

Â Â Â Â Â  (2) Approval of a proposition authorizing the district to become a taxing district need only be obtained once by a district in order for the district to have the taxing power granted by ORS 568.806.

Â Â Â Â Â  (3) An election called by the district for the purpose of obtaining approval to become a taxing district shall be held on one of the dates set forth in ORS 255.345. [1981 c.918 Â§3; 1991 c.459 Â§447]

Â Â Â Â Â  568.808 Taxing district to file legal description and map. When a district is authorized to become a taxing district as provided in ORS 568.807, the governing body of the district shall file a legal description and accurate map of the district with the Department of Revenue and the county assessor. The description and map shall satisfy the requirements of ORS 308.225, and that section shall thereafter apply to the district. [1981 c.918 Â§4]

WIND EROSION CONTROL

Â Â Â Â Â  568.810 Purpose of ORS 568.810 to 568.890; types of wind erosion. (1) The purpose of ORS 568.810 to 568.890 is to effectuate the control of wind erosion by forming districts in which all land owners affected shall carry out wind erosion control measures whenever serious wind erosion conditions prevail.

Â Â Â Â Â  (2) Two types of wind erosion conditions shall be recognized:

Â Â Â Â Â  (a) The actual movement of soil by wind to such a degree that the top soil is being noticeably destroyed.

Â Â Â Â Â  (b) Conditions which will result in a noticeable movement of the topsoil by wind action.

Â Â Â Â Â  568.820 Designation of areas by county court upon petition; description of boundaries. (1) The county court of any county east of the summit of the Cascade Mountains may designate areas as wind erosion districts when presented with a duly certified petition adequately describing the boundaries or area included in such districts and when the petition bears the signatures of two-thirds of the landowners or qualified representatives in the described district. Five such signatures shall be a minimum requirement.

Â Â Â Â Â  (2) Boundaries described by metes and bounds or areas described by quarter sections shall be deemed adequately described.

Â Â Â Â Â  568.830 Publication and posting of notices describing districts; when regulations are enforced. (1) The county court shall within 10 days after declaring a wind erosion district cause to be published an official notice adequately describing the district.

Â Â Â Â Â  (2) Each notice shall be posted in a prominent place in the county courthouse and shall be published in one or more newspapers serving the district, for two consecutive issues if weekly or two times at an interval of one week if daily or semiweekly.

Â Â Â Â Â  (3) Ten days after the last publication of the official notice the provisions of ORS 568.810 to 568.890 shall be enforced as set forth in ORS 568.840 to 568.890.

Â Â Â Â Â  568.840 Election of advisory board; meetings; members; functions. (1) Within 30 days after a wind erosion district has been designated by the county court the court shall cause to be posted in three public places in such wind erosion district a written or printed notice notifying the farm operators thereof to assemble at some designated convenient place on the 10th day after the date of notice at 10 a.m. for the purpose of electing four directors who shall be known as the advisory board, to serve until their successors are duly elected or appointed. Two members of the initial board shall be elected to serve for one year and two shall be elected to serve for two years. Vacancies in the advisory board shall be filled by appointment by the board.

Â Â Â Â Â  (2) As soon as 20 percent or more of the farm operators of the district have assembled pursuant to such notice they shall constitute a quorum to do business. Such meeting shall organize by the election of a chairperson and secretary of the meeting and then may proceed to elect four members of the advisory board. In either January or February in each year following the initial meeting, the chairperson of the advisory board shall call an annual meeting of the farm operators of the wind erosion district. At least five days before the meeting, notice of the meeting shall be given by posting in three public places in the wind erosion district a written or printed notice notifying the farm operators thereof to assemble at some designated convenient place at the appointed time for the annual meeting. At the meeting two members of the advisory board to serve for two years shall be elected. All members of the advisory board shall be farm operators of the district in which they are elected.

Â Â Â Â Â  (3) Within 10 days after the initial or yearly election, the advisory board shall meet and elect a chairperson and secretary from their members who shall serve until the next election. All other meetings of the advisory board shall be held as the need arises, at the call of the chairperson. Three members constitute a quorum.

Â Â Â Â Â  (4) The functions of the advisory board are:

Â Â Â Â Â  (a) To recommend to the county court a person or persons for the position of wind erosion inspector.

Â Â Â Â Â  (b) To consult and advise with the inspector as to the most feasible methods of effectuating wind erosion control in the district.

Â Â Â Â Â  (c) To act as a board of appeal when disputes arise between the wind erosion inspector and the owner or occupant of land within the district, concerning action relating to the enforcement of ORS 568.810 to 568.890. [Amended by 1959 c.278 Â§1]

Â Â Â Â Â  568.850 Wind erosion inspector; appointment; duties; appeal from decision; compensation; expenses. (1) The county court, upon the recommendation of the advisory board, shall appoint an inspector who shall, within the wind erosion district or districts under the supervision of the inspector:

Â Â Â Â Â  (a) Determine when serious wind erosion conditions prevail.

Â Â Â Â Â  (b) Serve notices on landowners or occupants to effectively control wind erosion on their lands or correct conditions which may allow wind erosion to occur.

Â Â Â Â Â  (c) When necessary, control or supervise control of wind erosion or conditions which may allow wind erosion to occur on lands where the owners or occupants thereof fail or refuse to do so.

Â Â Â Â Â  (2) The inspector shall be the sole judge of whether serious wind erosion conditions do or do not prevail, except that appeal from the decisions of the inspector may be made to the advisory board as provided in ORS 568.840. In case of appeal to the advisory board, the inspector shall abide by a majority decision of the advisory board.

Â Â Â Â Â  (3) The persons appointed wind erosion inspectors by the county court may receive for services reasonable wages, as determined by the county court, for the time actually employed in the performance of duty under the provisions of ORS 568.810 to 568.890 and may be reimbursed for actual expenses incurred in carrying out those provisions. All wages and expenses paid wind erosion inspectors shall be paid by the county court from funds set aside for this purpose, as provided in ORS 568.880.

Â Â Â Â Â  568.860 Inspector may enter lands in district; service of notice on owner or occupant. (1) The wind erosion inspector shall have access to all lands within the district or districts under the supervision of the inspector. If in the judgment of the inspector wind erosion is occurring or is likely to occur because proper control measures are not being practiced, the inspector shall serve a written notice to any such owner or occupant of such land, or where unable to serve such notice personally, shall post the same and two copies thereof in three conspicuous places on the land where the provisions of ORS 568.810 to 568.890 are not being complied with, bearing date of service on posting of same and a statement setting forth that work on the control of wind erosion must be commenced within five days; except that when serious blowing is actually occurring, four hours from the date of service is sufficient notice.

Â Â Â Â Â  (2) A copy of the notice or notices, each showing the period of grace allowed, together with proof of service indorsed thereon, shall be filed with the county court.

Â Â Â Â Â  568.870 County court may authorize inspector to control erosion; expenses of control. (1) If the owner or occupant of the land fails or refuses to control wind erosion in accordance with ORS 568.810 to 568.890, the wind erosion inspector shall at once notify the county court, and the county court shall authorize the wind erosion inspector or such assistants as the inspector may employ to go upon the land and control the wind erosion, using the most effective and practical methods which will operate with the least injury to the land or the crops thereon.

Â Â Â Â Â  (2) Verbal authorization by telephone from one or more members of the county court is sufficient authority for commencing wind erosion control work when actual wind erosion is occurring and when an official four-hour notice, as provided in ORS 568.860 has been served on the owner or occupant of the land.

Â Â Â Â Â  (3) Upon completion of the work the wind erosion inspector shall file with the county clerk an itemized statement of the expenses necessarily incurred in the control of the wind erosion, including the inspector's own wage, if any, verified by the oath of the inspector. When the statement is filed, the county clerk shall cause the same to be entered upon a lien docket prepared for that purpose.

Â Â Â Â Â  (4) If such charges and expenses are not paid to the county clerk and the lien discharged by the owner or occupant of the lands within 90 days from the date the lien is docketed, the county clerk shall certify the same to the tax collector of the county, who shall extend the amount thereof upon the current tax roll, and when so extended the same shall constitute a valid lien against the premises and shall be collected by the tax collector in the same manner as taxes are collected.

Â Â Â Â Â  (5) If within 10 days from the date of filing and docketing the lien no objections have been filed thereto, the county court shall pay the amount thereof out of the general fund of the county to the claimants.

Â Â Â Â Â  568.880 Tax levy for wind erosion control. The county courts of the several counties may levy a tax and create a fund for the control of wind erosion on county land within the wind erosion districts and for expenses of erosion control which cannot fairly be charged to the individual landowners. The amount estimated by the county court as being sufficient for such purposes may be placed in the county budget; and after consideration at the meeting held for the purpose of passing upon the tax levy of the electors of the county, may become one of the items for which expenditure may be made during the ensuing year.

Â Â Â Â Â  568.890 District may be dissolved; disposition of district funds; change of district boundaries. (1) Any wind erosion district may be enlarged, contracted or dissolved by the county court when a petition is filed bearing the signatures of two-thirds of the landowners of the district and stating the changes in the district boundaries that are desired.

Â Â Â Â Â  (2) All such changes shall be described as provided in ORS 568.820. Any moneys remaining in any fund for the control of wind erosion shall, after the dissolution of all such districts in the county, be credited to the general fund of the county.

AGRICULTURAL WATER QUALITY MANAGEMENT

Â Â Â Â Â  568.900 Definitions for ORS 568.900 to 568.933. As used in ORS 568.900 to 568.933:

Â Â Â Â Â  (1) "Board" means the State Board of Agriculture.

Â Â Â Â Â  (2) "Operator" means any person, including a landowner or land occupier engaged in any commercial activity relating to the growing or harvesting of agricultural crops or the production of agricultural commodities.

Â Â Â Â Â  (3) "Water" or "the waters of the state" has the meaning given in ORS 468B.005.

Â Â Â Â Â  (4) "Water pollution" has the meaning given in ORS 468B.005.

Â Â Â Â Â  (5) "Water quality management plan" or "plan" means a plan developed under ORS 568.909. The plan shall be based upon scientific information. [1993 c.263 Â§2; 1997 c.249 Â§184]

Â Â Â Â Â  568.903 "Landowner" defined. Notwithstanding the definition given in ORS 568.210, as used in ORS 568.909 to 568.933 "landowner" includes any landowner, land occupier or operator. [1993 c.263 Â§4]

Â Â Â Â Â  568.906 Plan implementation to involve local agencies. It is the intention of the Legislative Assembly that plans developed under ORS 568.900 to 568.933 involve soil and water conservation districts as local management agencies to the fullest extent practical, consistent with the timely and effective implementation of these plans. [1993 c.263 Â§10]

Â Â Â Â Â  568.909 Boundaries for land subject to water quality plans; implementation of plan and rules. (1) The State Department of Agriculture may describe the boundaries of agricultural and rural lands that are subject to a water quality management plan:

Â Â Â Â Â  (a) Due to a determination by the Environmental Quality Commission to establish a Total Maximum Daily Load for a body of water under the Federal Water Pollution Control Act (33 U.S.C. 1313);

Â Â Â Â Â  (b) Due to a declaration of a ground water management area under ORS 468B.180; or

Â Â Â Â Â  (c) When an agricultural water quality management plan is otherwise specifically required by state or federal law.

Â Â Â Â Â  (2) For an area whose boundaries have been designated under this section, the department shall develop and carry out a water quality management plan for the prevention and control of water pollution from agricultural activities and soil erosion. The department shall base the plan and rules adopted to implement the plan upon scientific information. [1993 c.263 Â§3; 2001 c.594 Â§1]

Â Â Â Â Â  568.912 Management plan rules; required actions under rules; prohibiting specific practices; landowner appeals. (1) The State Department of Agriculture in consultation with the State Board of Agriculture may adopt rules necessary to implement a water quality management plan initiated under ORS 568.909. The rules adopted under this subsection shall constitute the only enforceable aspects of a water quality management plan.

Â Â Â Â Â  (2) Pursuant to rules adopted under subsection (1) of this section, the department may require any landowner whose land is located within an area subject to a water quality management plan to perform those actions on the landowner's land necessary to prevent and control water pollution from agricultural activities and soil erosion. Such actions may include:

Â Â Â Â Â  (a) Construction or maintenance of any works or facilities;

Â Â Â Â Â  (b) Agricultural and cropping practices; or

Â Â Â Â Â  (c) Any other measure or avoidance necessary for the prevention or control of water pollution of the waters of the state.

Â Â Â Â Â  (3) No specific practice may be prohibited under this section unless the department has a scientific basis for concluding that the practice is a factor in causing water quality standards to be exceeded.

Â Â Â Â Â  (4) A landowner subject to the rules adopted to implement a plan may appeal specific actions required of that landowner by the department to carry out a plan. The department shall establish by rule a procedure and criteria for the appeal process. [1993 c.263 Â§5; 2001 c.442 Â§1; 2001 c.594 Â§2]

Â Â Â Â Â  568.915 Entry upon land; purpose; consultation with Department of Justice; notice to landowners. (1) After making a reasonable attempt to notify the landowner, the State Department of Agriculture or a designee of the department may enter any lands within the area subject to a water quality management plan for the purpose of determining:

Â Â Â Â Â  (a) Those actions that may be required of landowners under ORS 568.900 to 568.933 or rules adopted under ORS 568.912; and

Â Â Â Â Â  (b) Whether the landowner is carrying out the required actions.

Â Â Â Â Â  (2) The State Department of Agriculture, or a designee of the State Department of Agriculture, shall periodically, and in no event less than once biennially, consult with the Department of Justice to ensure that the actions of the State Department of Agriculture taken under this section are consistent with section 9, Article I of the Oregon Constitution, and the Fourth Amendment to the United States Constitution.

Â Â Â Â Â  (3) Prior to general initiation of inspections in an agricultural water quality management area for compliance with rules adopted under ORS 568.912, the department shall implement a process to notify the affected landowners within the boundaries of the area of any requirements that may by rule apply to landowners in the area. [1993 c.263 Â§6; 1997 c.657 Â§1; 2001 c.442 Â§2; 2001 c.594 Â§3]

Â Â Â Â Â  568.918 Notice to landowner of failure to perform requirements. Upon finding that a landowner in an area subject to a water quality management plan has failed to perform actions required by the rules adopted under ORS 568.912, the State Department of Agriculture shall notify the landowner and direct the landowner to perform the work or take any other actions necessary to bring the condition of the subject lands into compliance with the rules within a reasonable period of time. In all cases, the legal owner of the property shall also be notified, prior to the assessment of any civil penalty. [1993 c.263 Â§7; 2001 c.594 Â§4]

Â Â Â Â Â  568.921 Fees from landowners. The State Department of Agriculture, in consultation with the State Board of Agriculture, may establish and collect fees from landowners subject to a water quality management plan adopted under ORS 568.909. The fees shall not exceed the total cost of developing and carrying out the plan and shall not exceed $200 annually per landowner. Fees established by the department under this section are subject to the requirements of ORS 291.055. Any fees received by the department pursuant to this section shall be deposited in the State Treasury to the credit of the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the department for the purpose of implementing ORS 568.900 to 568.933. [1993 c.263 Â§9; 2001 c.442 Â§6; 2001 c.594 Â§5]

Â Â Â Â Â  568.924 Interagency agreements. The State Department of Agriculture may enter into agreements with any agency of this state, including but not limited to a soil and water conservation district, or with any agency of the federal government, for the purposes of carrying out the provisions of ORS 568.900 to 568.933 including the development of a plan. [1993 c.263 Â§11]

Â Â Â Â Â  568.927 Law inapplicable to certain forest practices. The provisions of ORS 568.900 to 568.933 shall not apply to any forest practice conducted on forestland as defined in ORS 527.620. [1993 c.263 Â§12]

Â Â Â Â Â  568.930 Agricultural activities subject to plan requirements; consultation with Environmental Quality Commission; review and revision of plans. (1) Landowners shall conduct all agricultural activities on agricultural lands within the boundaries of an area subject to a water quality management plan in full compliance with the rules implementing the plan and with all the rules and standards of the Environmental Quality Commission relating to water pollution control. In addition to any other remedy provided by law, any violation of those rules or standards shall be subject to all remedies and sanctions available to the Department of Environmental Quality or the Environmental Quality Commission.

Â Â Â Â Â  (2) The State Department of Agriculture and the State Board of Agriculture shall consult with the Department of Environmental Quality or the Environmental Quality Commission in the adoption and review of water quality management plans and in the adoption of rules to implement the plans.

Â Â Â Â Â  (3)(a) The Environmental Quality Commission may petition the State Department of Agriculture for a review of part or all of any water quality management plan and rules implementing the plan. The petition must allege with reasonable specificity that the plan or the rules are not adequate to achieve compliance with applicable state and federal water quality standards.

Â Â Â Â Â  (b) The State Department of Agriculture, in consultation with the State Board of Agriculture, shall complete its review of a petition submitted under paragraph (a) of this subsection within 90 days of the date of the filing of the petition for review. The State Department of Agriculture may not terminate the review without the concurrence of the Environmental Quality Commission unless the department initiates revisions to the rules implementing the water quality management plan that address the issues raised by the Environmental Quality Commission. If the State Department of Agriculture adopts any revisions in response to a petition by the Environmental Quality Commission, the department shall adopt the revisions not later than two years from the date the Environmental Quality Commission submits the petition, unless the department, with the concurrence of the Environmental Quality Commission, finds that special circumstances require additional time.

Â Â Â Â Â  (4) A water quality management plan and rules implementing the plan that pertain to a ground water management area shall be subject to the coordination requirements of ORS 468B.162. [1993 c.263 Â§13; 1999 c.59 Â§179; 2001 c.594 Â§6]

Â Â Â Â Â  568.933 Civil penalties; availability; reductions. (1) In addition to any other liability or penalty provided by law, the State Department of Agriculture may impose a civil penalty on a landowner of lands within an agricultural or rural area subject to a water quality management plan for failure to comply with rules implementing the plan.

Â Â Â Â Â  (2) The department may not impose a civil penalty on a landowner for a first violation under this section unless the department:

Â Â Â Â Â  (a) Has notified the landowner of the violation in a writing that describes, with reasonable specificity, the factual basis for the department's determination that a violation has occurred; and

Â Â Â Â Â  (b) Has prescribed a reasonable time for the landowner to correct the violation that may not exceed 30 days after the first notice of a violation, unless the violation requires more than 30 days to correct, in which case the department shall specify a reasonable period of time to correct the violation in a plan of correction issued to the landowner.

Â Â Â Â Â  (3) A civil penalty imposed under this section may not exceed:

Â Â Â Â Â  (a) $2,500 for a first violation; or

Â Â Â Â Â  (b) $10,000 for a second or subsequent violation.

Â Â Â Â Â  (4) For purposes of this section, each day of a violation continuing after any period of time of correction set by the department is a separate violation unless the department finds that a different period of time is more appropriate to describe a specific violation event.

Â Â Â Â Â  (5) The landowner to whom a notice of violation or a notice of civil penalty is addressed shall have 30 days from the date of receipt of the notice in which to make written application for a hearing before the department.

Â Â Â Â Â  (6) In imposing a penalty under this section, the department shall consider the following factors:

Â Â Â Â Â  (a) The past history of the landowner incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct a violation.

Â Â Â Â Â  (b) Any prior violations of rules, regulations or statutes pertaining to a water quality management plan.

Â Â Â Â Â  (c) The gravity and magnitude of the violation.

Â Â Â Â Â  (d) Whether the violation was repeated or continuous.

Â Â Â Â Â  (e) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (f) The violator's efforts to correct the violation.

Â Â Â Â Â  (g) The immediacy and extent to which the violation threatens the public health or safety.

Â Â Â Â Â  (7) A notice of violation or period to comply shall not be required under subsection (2) of this section if:

Â Â Â Â Â  (a) The violation is intentional; or

Â Â Â Â Â  (b) The landowner has received a previous notice of the same or similar violation.

Â Â Â Â Â  (8) The department shall deposit any civil penalty recovered under this section into a special subaccount in the Department of Agriculture Service Fund. Moneys in the subaccount are continuously appropriated to the department to be used for educational programs on water quality management and to provide funding for water quality management demonstration projects.

Â Â Â Â Â  (9) The State Department of Agriculture shall reduce the amount of any civil penalty imposed under this section by the amount of any civil penalty imposed by the Environmental Quality Commission or the Department of Environmental Quality for violations of water quality rules or standards, if the latter penalty is imposed on the same person and is based on the same violation. [1993 c.263 Â§8; 2001 c.442 Â§4; 2001 c.594 Â§7]

_______________



Chapter 569

Chapter 569 (Former Provisions)

Lime Manufacture and Distribution

LIME MANUFACTURE AND DISTRIBUTION

AGRICULTURE

Note: 569.010, 569.020, 569.030, 569.040, 569.050, 569.060, 569.070, 569.080, 569.090, 569.100, 569.110, 569.120, 569.130, 569.140, 569.150 and 569.160, all relating to lime manufacture and distribution, repealed by 1953 c.41 §2.

_______________



Chapter 570

Chapter 570 Â Plants; Inspection, Quarantine, Pest and Weed Control

2005 EDITION

PLANTS; PEST AND WEED CONTROL

AGRICULTURE

DEFINITIONS

570.005Â Â Â Â  Definitions for ORS 570.005 to 570.600

COUNTY HORTICULTURAL INSPECTORS

570.010Â Â Â Â  County horticultural inspectors; appointment; term; powers and duties

570.015Â Â Â Â  Deputy inspectors

570.020Â Â Â Â  Inspectors may enter premises

570.025Â Â Â Â  Instruction, education and supervision of inspectors; reports

570.030Â Â Â Â  Compensation of inspectors; office supplies; clerical help

570.035Â Â Â Â  Appeals from inspectors' decisions

570.040Â Â Â Â  Inspection where inspector unavailable

570.045Â Â Â Â  Assistance of employees of common carriers in locating horticultural articles; refusal or neglect is misdemeanor

570.050Â Â Â Â  Cooperation of peace officers in enforcing quarantines

570.055Â Â Â Â  Disposition of fines

INSPECTION AND QUARANTINE GENERALLY; ABATEMENT OF NUISANCES

570.105Â Â Â Â  Definitions for ORS 570.110 to 570.190

570.110Â Â Â Â  Inspections and visitations by director and deputies

570.115Â Â Â Â  Quarantine establishment; revocation

570.120Â Â Â Â  Quarantine powers exercised only in emergencies

570.125Â Â Â Â  Inspector of outgoing shipments

570.130Â Â Â Â  Shipments marked to indicate place of origin; must be free from pests and disease

570.135Â Â Â Â  Premises may be entered for inspection

570.140Â Â Â Â  Infested or infected shipment; notice to shipper

570.145Â Â Â Â  Procedure when infested or infected shipment can be separated

570.150Â Â Â Â  Procedure when infested or infected shipment can be treated

570.155Â Â Â Â  Disposition of shipment when neither separated nor treated

570.160Â Â Â Â  Procedure when shipment is sound, but from infected or infested area

570.165Â Â Â Â  Service and sufficiency of notices provided for in ORS 570.140 to 570.165

570.170Â Â Â Â  Department to make inspections; infected or infested matter declared public nuisance

570.175Â Â Â Â  Procedure for abatement of public nuisance

570.180Â Â Â Â  Summary abatement of nuisance

570.185Â Â Â Â  Application of ORS 570.170 to 570.180 limited

570.190Â Â Â Â  Notices; manner of service; persons authorized to make service; reputed owner considered owner

570.196Â Â Â Â  Certain barberry varieties declared nuisances; cultivation prohibited; permitted varieties

570.200Â Â Â Â  Procedure for abatement of nuisance caused by certain barberry varieties

PROTECTIVE MEASURES AGAINST SPREAD OF DISEASE AND PESTS

570.305Â Â Â Â  Department officials to prevent introduction of pests and diseases

570.310Â Â Â Â  Cooperation with interested groups and agencies

570.320Â Â Â Â  Horticultural inspectors to prevent introduction of diseased matter into state

570.325Â Â Â Â  Collaboration with federal department

570.330Â Â Â Â  Containers and wrappers to be labeled

570.335Â Â Â Â  Prunings and cuttings to be burned

570.345Â Â Â Â  Spraying or destroying infested or infected matter; notice; "infested" and "infected" defined

570.350Â Â Â Â  Traffic in infested fruit prohibited; seizure; failure of owner to show fruit; sale to canneries and factories permitted

570.355Â Â Â Â  Packing or delivery for shipment of infected fruit is misdemeanor; manufacture into by-product permitted

570.360Â Â Â Â  Department to present evidence of violations; prosecution in justice court

570.365Â Â Â Â  Proceeds from fines; use

570.370Â Â Â Â  Fumigatorium established; purpose

570.375Â Â Â Â  Management and control of fumigatorium

CONTROL AREAS

570.405Â Â Â Â  Department may establish control areas; limitations

570.407Â Â Â Â  Eastern filbert blight control; removal of trees; attorney fees in enforcement action

570.410Â Â Â Â  Violation of order prohibited

570.412Â Â Â Â  Making contracts and receiving funds to carry out control order

570.415Â Â Â Â  Revocation of control area order

570.420Â Â Â Â  Cherry fruit fly control area inspector; appointment; duty; pay

570.425Â Â Â Â  Inspector has access to land in area; refusal to comply with control area order

570.430Â Â Â Â  Procedure for collection of expenses incurred by inspector

570.435Â Â Â Â  Expenses to be paid by county

570.450Â Â Â Â  Rapeseed control areas

WEED CONTROL

(Generally)

570.500Â Â Â Â  Legislative findings; need for evaluation

570.505Â Â Â Â  Necessity of eradication of weeds; cooperation in control and eradication

570.510Â Â Â Â  State and counties to control noxious weeds

570.515Â Â Â Â  County governing body may create weed control district; petition for special weed control district

570.520Â Â Â Â  Weed inspectors; appointment; duties; compensation

570.525Â Â Â Â  Notice of district creation and weeds to be controlled

570.530Â Â Â Â  Weed inspector right of entry; service of notice to eradicate weeds; department or district control measures

570.535Â Â Â Â  Owner or occupant to eradicate weeds; disposition of fines

570.540Â Â Â Â  Eradication of weeds on public lands and rights of way

570.545Â Â Â Â  Eradication of weeds when owner or occupant refuses to do so; request for quarantine; statement of expenses to be filed

570.550Â Â Â Â  Statement to be entered on lien docket; recovery of unpaid amount

570.555Â Â Â Â  Payment for work

570.560Â Â Â Â  County tax for weed control fund; expenditure

570.562Â Â Â Â  Special assessment

570.565Â Â Â Â  Dissolution of weed control district; disposition of funds

570.570Â Â Â Â  Duty to clean machinery before moving; weed infested residue not to be moved

570.575Â Â Â Â  Copy of statute to be posted on machinery; copies furnished by county clerk

(Cost-Share Assistance Grants)

570.580Â Â Â Â  Cost-share assistance grants for weed control; application

570.585Â Â Â Â  Cost-share assistance grants for weed control; source of expenditures; limit on grants

570.590Â Â Â Â  Eligibility for grants

570.595Â Â Â Â  Department funds for grants; reports by county

570.600Â Â Â Â  Financial assistance by department for weed control; limit on county responsibility

INTERSTATE COMPACT ON PEST CONTROL

570.650Â Â Â Â  Interstate Compact on Pest Control

570.655Â Â Â Â  Meaning of "executive head"

570.660Â Â Â Â  Cooperation of state agencies with Insurance Fund

570.665Â Â Â Â  Insurance Fund bylaws to be filed with State Department of Agriculture

570.670Â Â Â Â  Compact administrator

570.675Â Â Â Â  Application for assistance

570.680Â Â Â Â  Credit of expenditure to department account

IMPORTED TIMBER PRODUCTS INSPECTION PROGRAM

570.700Â Â Â Â  Definitions for ORS 570.700 to 570.710

570.705Â Â Â Â  Legislative findings; timber product inspection; assessment of costs

570.710Â Â Â Â  Fee for timber products health program

PENALTIES

570.990Â Â Â Â  Penalties

570.995Â Â Â Â  Civil penalties

DEFINITIONS

Â Â Â Â Â  570.005 Definitions for ORS 570.005 to 570.600. As used in ORS 570.005 to 570.600 and 570.990, unless the context requires otherwise:

Â Â Â Â Â  (1) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (2) "Director" means the Director of Agriculture.

COUNTY HORTICULTURAL INSPECTORS

Â Â Â Â Â  570.010 County horticultural inspectors; appointment; term; powers and duties. (1) Upon petition of not less than 25 resident fruit growers of any county of this state, the county court of such county may, subject to the approval of the Director of Agriculture, appoint a county horticultural inspector, whose duties are:

Â Â Â Â Â  (a) To inspect orchards, nurseries, trees, shrubs, vines, fruits, vegetables, plants, packing houses, warehouses, storerooms, farms and other places within the county.

Â Â Â Â Â  (b) To visit and inspect the fruit drying and packing plants while such plants are in operation.

Â Â Â Â Â  (c) To enforce the regulations required by the State Department of Agriculture governing the handling, drying and packing of prunes, apples, loganberries or other fruits evaporated and packed for human consumption.

Â Â Â Â Â  (d) To enforce all laws of the state relating to such insect pests and such diseases as affect trees, vines, plants of any kind, or fruit or vegetables of any kind and all other horticultural laws, rules and regulations of the state.

Â Â Â Â Â  (2) The county horticultural inspector shall hold office during the pleasure of the county court. [Amended by 1971 c.397 Â§1]

Â Â Â Â Â  570.015 Deputy inspectors. Upon a petition of not less than 25 resident fruit growers of any county of this state, the county court of such county may, subject to the approval of the Director of Agriculture, appoint one or more deputy county horticultural inspectors. Each deputy inspector shall hold office during the pleasure of the county court and shall have and perform all the powers and duties of a county horticultural inspector.

Â Â Â Â Â  570.020 Inspectors may enter premises. The county horticultural inspectors, deputy county horticultural inspectors and all other persons authorized to enforce the horticultural and inspection laws of Oregon are authorized and empowered to enter upon or into any premises, land, buildings, enclosures or other places for the purpose of inspecting any article which is subject to or may be subject to infestation with any insect injurious to any article which grows upon or in or from the soil by processes of plant growth, or the eggs, larvae or pupae of such insects or with any disease injurious to any such article or articles and for the further purpose of enforcing any of the laws of this state relating to horticultural quarantine or horticultural inspection or the abatement of horticultural nuisances or any other duties imposed by law upon such inspectors and other persons authorized to enforce the inspection and horticultural laws of Oregon.

Â Â Â Â Â  570.025 Instruction, education and supervision of inspectors; reports. The State Department of Agriculture shall instruct and educate the county and deputy county horticultural inspectors as to the laws and quarantine regulations of the state, and the rules and regulations of the department. The inspectors shall perform their duties under the general supervision of the department, to which they shall make reports in the manner prescribed by the department.

Â Â Â Â Â  570.030 Compensation of inspectors; office supplies; clerical help. (1) Each county horticultural inspector and deputy inspector shall be paid for services by the county and actual necessary expenses incurred in the performance of duties. The county horticultural inspector and each deputy inspector shall report monthly to the State Department of Agriculture the time for which the inspector or deputy inspector is entitled to pay during the month for which such report is made, and a statement of actual necessary expenses incurred in the performance of duties as such inspector, and the department shall certify the report to the county court before such compensation and expenses shall be paid.

Â Â Â Â Â  (2) The county court shall supply the county and deputy county horticultural inspectors with such blanks, stationery, postage, equipment and clerical hire as are needed in the performance of their official duties.

Â Â Â Â Â  570.035 Appeals from inspectors' decisions. The State Department of Agriculture shall hear and promptly decide all appeals from the county or deputy county horticultural inspectors. Its decisions shall have full force and effect until set aside by the courts of the state. All appeals from inspectors to the department shall be under the form and regulations prescribed by the department.

Â Â Â Â Â  570.040 Inspection where inspector unavailable. If any county for any reason fails to appoint a county horticultural inspector or if for any reason the inspector is not available, the nearest inspector available may perform such services, and the compensation of the inspector and the necessary expenses incurred in the performance of duty shall be charged against the county where the service is performed, as if the inspector had been appointed by the county court of such county.

Â Â Â Â Â  570.045 Assistance of employees of common carriers in locating horticultural articles; refusal or neglect is misdemeanor. All clerks, bookkeepers, express agents, railroad officials, employees, or employees of common carriers shall render to the State Department of Agriculture and its inspectors all assistance in their power in tracing, finding or discovering the presence of any article named in the horticultural laws. Any refusal or neglect on the part of said persons to render such friendly aid to assist in the carrying out of ORS 564.020, 570.005 to 570.055, 570.125, 570.320, 570.335 to 570.360 is a misdemeanor.

Â Â Â Â Â  570.050 Cooperation of peace officers in enforcing quarantines. All peace officers in this state shall enforce all quarantine measures promulgated by the United States Department of Agriculture and the State Department of Agriculture.

Â Â Â Â Â  570.055 Disposition of fines. All fines imposed under ORS 570.990 for violation of any of the provisions of ORS 570.010 to 570.050 shall, when collected, be paid to the treasurer of the county where imposed, to be placed in the current expense fund of such county and to be used to assist in defraying the expenses of horticultural inspection.

INSPECTION AND QUARANTINE GENERALLY; ABATEMENT OF NUISANCES

Â Â Â Â Â  570.105 Definitions for ORS 570.110 to 570.190. As used in ORS 570.110 to 570.190, unless the context requires otherwise, "nursery stock" includes all trees, shrubs, vines, plants, cuttings, grafts, scions, buds, fruit pits, nuts and other seeds of fruit, forest and ornamental trees and shrubs, both deciduous and evergreen, grown for sale or propagation or planting or collected in the wild, and all flowering bulbs, corms, roots, rooted herbaceous plants, or cuttings used or to be used for ornamental purposes, or cut greenery either cultivated or collected in the wild, used for ornamental purposes, but does not include cut flowers, or such cut greenery as ferns, and foliage grown under glass or other artificial covering.

Â Â Â Â Â  570.110 Inspections and visitations by director and deputies. The Director of Agriculture, and such officers, employees and deputies as the director assigns to such duty, shall visit the different parts of the state and shall see that all regulations of the State Department of Agriculture and all provisions of law to prevent the introduction or spread of fruit pests and diseases of trees or plants injurious to the horticultural interests of the state are enforced. The director forthwith shall, upon the complaint of interested parties, inspect or cause to be inspected by some officer, employee or deputy of the department, orchards, nurseries and other places suspected to be infested with fruit pests or infected with diseases injurious to trees, plants or fruits.

Â Â Â Â Â  570.115 Quarantine establishment; revocation. (1) If upon report of any officer, employee or deputy of the State Department of Agriculture, the Director of Agriculture is of the opinion that any locality, district, orchard or place is infested with fruit pests or infected with disease injurious to trees, plants or fruits, and liable to spread to other orchards or localities to their damage or injury so as to be a public danger, the director shall, by an order entered in the records of the department, declare such place to be under quarantine. The director shall give notice thereof by posting a notice in writing in a conspicuous place upon the premises, specifying with convenient certainty what place or premises are under quarantine regulations and by delivering a copy of such notice to the owner or person in charge of the premises, if the owner or person in charge may be found thereon. Such place thereafter shall be subject to quarantine regulations of the department.

Â Â Â Â Â  (2) As soon as, in the opinion of the director the danger from such quarantine locality has ceased, the director may revoke the quarantine.

Â Â Â Â Â  570.120 Quarantine powers exercised only in emergencies. The powers conferred in ORS 570.110 and 570.115 shall be exercised only in great and imminent danger to the fruit interests of the state and with utmost caution and regard for the rights of individuals affected, consistent with the safety and welfare of the fruit interest of the whole state.

Â Â Â Â Â  570.125 Inspector of outgoing shipments. (1) Upon request of any nurseryman or tree dealer doing business within this state, the Director of Agriculture may deputize a suitable person to inspect outgoing shipments from such nurseryman or tree dealer. The nurseryman or tree dealer shall pay the person so deputized for services while they are required by such nurseryman or tree dealer.

Â Â Â Â Â  (2) In case the shipping business of any two or more nurserymen and tree dealers is not in the aggregate more than one person can inspect properly and such group makes satisfactory arrangements for payment of the person making such inspection, the director may deputize a person to inspect the shipment of all members of such group.

Â Â Â Â Â  (3) No person deputized by the director to inspect outgoing shipments of nursery stock shall make any certificate concerning such shipments which is not true. No person so deputized shall allow a certificate of inspection given by the person to be attached to any tree, shrub, vine, plant, scion, bud, or box, crate, bale, bundle or container of the same or of any of them unless the person personally has inspected the articles and all of them immediately before signing such certificate, which must be dated in writing at the time it is signed.

Â Â Â Â Â  (4) The director may revoke deputization of any such person at any time if the director believes such person is not properly doing the duty of the person.

Â Â Â Â Â  570.130 Shipments marked to indicate place of origin; must be free from pests and disease. When any shipment of nursery stock, fruits, vegetables, seed, nuts or field crops are brought into this state or shipped within the state they must have attached to the container the required permits, tags or markings of the state of origin, and must be free of injurious insect pests and diseases or their eggs, larvae or pupae or other pests.

Â Â Â Â Â  570.135 Premises may be entered for inspection. The officers, employees, deputies and inspectors of the State Department of Agriculture and the county horticultural inspectors and their deputies may enter at any time into any car, warehouse, depot, or upon any ship within the boundaries of this state, whether in the stream or at the dock, wharf, mole or any other place where such nursery stock or fruit or vegetables or seed or field crops or other such articles are received, or in which any of such articles are imported into the state, for the purpose of making the investigation or examination to ascertain whether such articles are infested with any injurious insects or their eggs, larvae or pupae or other plant pests or diseases.

Â Â Â Â Â  570.140 Infested or infected shipment; notice to shipper. When any shipment of nursery stock, fruits, vegetables, seed, nuts or field crops are found upon inspection to be infested with injurious insect pests or diseases or their eggs, larvae or pupae or other plant pests, the inspector shall give notice to the shipper of the pests or diseases found and the manner of disposition, as provided for in ORS 570.145 to 570.165.

Â Â Â Â Â  570.145 Procedure when infested or infected shipment can be separated. When, in the judgment of the inspector, materials not infested or infected can be separated from the infested or infected article without danger of escape from such article of the insects, their eggs, larvae or pupae, diseases or other plant pests and the owner, person, firm or corporation having control or possession of such articles desires to separate as instructed, the officer making the inspection shall give permission in writing to make such separation within a specified time and at the expense of the owner or responsible party who authorized the separation and under the supervision of such official or some person authorized by the inspector to exercise such supervision. Whenever the official who makes such inspection has other official work awaiting and it appears that the time required for separating and destroying such articles may exceed one hour, the official may authorize and deputize some proper person to supervise the separation of the infested or infected articles from the uninfested or uninfected articles and the destruction of the infested and infected articles. The person so authorized shall be paid by the owner or the party who authorized the separation, or by both, for services while supervising the separation and destruction of such articles.

Â Â Â Â Â  570.150 Procedure when infested or infected shipment can be treated. When, in the judgment of the inspector, all or part of a shipment can be treated to exterminate the plant pests or diseases, the owner or responsible agents of the owner shall be so notified. The notice shall include the exact method and materials to be used, and provide that all treatments shall be given under direct supervision of an authorized inspector and shall be done at the expense of the owner or the party who authorized such treatment or both.

Â Â Â Â Â  570.155 Disposition of shipment when neither separated nor treated. (1) When no provision is made by the inspecting official for disposition by separation or treatment, the notice provided for in ORS 570.140 will require that all condemned materials be promptly shipped out of the state within a specified time, the limit of which shall be not less than 48 hours nor more than 10 days, according to the nature of the insects or diseases. The owner or person in charge thereof shall so ship such articles, but such shipment shall be made under the direction of the officer making the inspection and shall be at the expense of the owner or agent of the owner.

Â Â Â Â Â  (2) If the owner or the agent of the owner fails to comply with the notice, the articles shall be destroyed by the officer at the expense of the owner or agent. In case the articles cannot be reshipped out of the state without danger of escape of the pest or disease to the orchards, vineyards, farms, gardens, ornamentals, and their products of Oregon, the articles shall immediately be destroyed by the inspecting official or the person who has inspected the same or under the direction of the official or person.

Â Â Â Â Â  570.160 Procedure when shipment is sound, but from infected or infested area. In case the shipment, although apparently sound and not infested or infected by any pests, is from an infested or infected district beyond the limits of this state, the inspector shall notify the owner or person in charge thereof, and shall require such owner or person to fumigate or sterilize such shipment, or to destroy or to treat such shipment in the manner directed by the inspector and under the supervision of the inspector or under the supervision of some person appointed by the inspector for that purpose, or to return it to the point of origin or ship out of the state.

Â Â Â Â Â  570.165 Service and sufficiency of notices provided for in ORS 570.140 to 570.165. Any notice required by ORS 570.140 to 570.165 must be delivered in person or sent by mail to the owner or person in charge of the infested or infected articles at the last-known place of address of the owner or person in charge. A notice mailed to the shipper or shippers of infested or infected articles at the return address on any such shipment of infested or infected articles is considered sufficient notice to the owner or owners thereof within the requirements of ORS 570.140 to 570.165. [Amended by 2005 c.22 Â§387]

Â Â Â Â Â  570.170 Department to make inspections; infected or infested matter declared public nuisance. The State Department of Agriculture, whenever it deems it necessary, shall cause an inspection to be made of any orchards, nurseries, trees, plants, vegetables, vines or field crops or any fruit packing house, storeroom, salesroom, or any other place or thing within this state. Any such places, orchards, nurseries, trees, plants, shrubs, vegetables, vines, fruit or field crops or articles found infested or infected with any insects, pests, diseases or fungous growth or noxious weeds, or the seeds thereof, injurious to fruits, plants, trees, vegetables or vines or grain, or other field crops, or with eggs or larvae liable to spread to other places or localities, or of such nature as to be a public danger, hereby are declared to be a public nuisance. The department shall notify in writing the record owner, or owners, of such articles, things or places that the same are so infested or infected.

Â Â Â Â Â  570.175 Procedure for abatement of public nuisance. (1) Whenever any public nuisance as described in ORS 570.170 exists at any place in the state on property of any owner upon whom notice has been served and who has failed or refused to abate such nuisance within the time and in the manner specified in such notice, or when any such nuisance exists on the property of a nonresident or on any property the owner of which cannot be served with notice in the manner provided in ORS 570.190, after diligent search within the county in which such nuisance exists, the State Department of Agriculture shall make a report to the district attorney of the county in which the nuisance exists, or if the nuisance exists on property which lies in two or more counties, to the district attorney of any of such counties, setting forth the description of the property upon which the nuisance exists and naming the pest or other condition which renders such property a nuisance. The district attorney shall prepare from such report and any other available information a petition to the circuit court of the county, signed in manner and form required for a complaint in a civil action, in which the property or premises sought to be declared a nuisance shall be described with reasonable certainty. The petition shall set forth the names of each owner, encumbrancer or other person interested in such property or premises so far as the same can be ascertained from the public records, and pray that the court enter an order declaring such premises or property a public nuisance and directing the abatement of such nuisance by destruction or otherwise.

Â Â Â Â Â  (2) Such action shall be brought in the name of the State of Oregon by the Director of Agriculture in the official capacity of director and shall proceed as an action not triable by right to a jury.

Â Â Â Â Â  (3) Service of summons shall be made in the manner provided for service of summons in a civil action; provided, that where service is had by publication, the period of publication required shall be shortened to once a week for two consecutive weeks, and such service by publication is deemed complete upon the expiration of 21 days from and after the date of the first publication of such notice. The person or persons so served by publication shall appear and answer within 31 days from the date of the first publication of such notice.

Â Â Â Â Â  (4) The court may, upon the application of any party, or upon its own motion, and for reasonable cause, adjourn the proceedings from time to time, and may order new or further notice to be given to any party whose interest may be affected.

Â Â Â Â Â  (5) At the time and place appointed for hearing the petition, or to which the hearing may have been adjourned, if the court has satisfactory proof that all parties interested in the property or premises have been duly served with notice as prescribed in this section, and further satisfied by competent proof that the conditions of such premises or property warrant its being declared a public nuisance, it shall enter an order condemning such property as a public nuisance and directing that the owner or other person ordered by the court shall destroy such property or abate such nuisance in such other manner as the court shall direct. If the nuisance is abated by any person other than the owner, then in the order of the court directing the abatement of the nuisance the court shall further order that an accurate account of the cost and expense necessary to the abatement be kept and a report made to the court within five days after the completion of the abatement of the nuisance. The report shall be in writing, verified by the one making it and shall be served and filed as a cost bill in a civil action. Objections to the statement, if any, shall be made, served, filed and determined as objections to a cost bill in a civil action. The judgment which orders the abatement of a nuisance shall also provide that the owner or owners of the property upon which the nuisance exists pay the expense of abating the nuisance, that it shall be a judgment lien on the property prior to all other liens and, if not paid within 60 days after the statement of expense is filed, execution may issue. [Amended by 1979 c.284 Â§174]

Â Â Â Â Â  570.180 Summary abatement of nuisance. Any authorized officer, employee or inspector of the State Department of Agriculture may, in any case where an urgent emergency exists, abate any public nuisance, as described in ORS 570.170, in a summary manner, doing as little damage as possible to the things or premises on which or in which such nuisance exists, with notice to the owner or owners sent by mail at or subsequent to the time of such abatement.

Â Â Â Â Â  570.185 Application of ORS 570.170 to 570.180 limited. The provisions of ORS 570.170 to 570.180 shall not be construed to apply to shipments of infested or infected articles mentioned in ORS 570.135.

Â Â Â Â Â  570.190 Notices; manner of service; persons authorized to make service; reputed owner considered owner. (1) All notices provided for in ORS 570.140 to 570.190 shall be served upon each owner of such infected or infested premises or chattel, or upon the owner of each, if such premises and chattel are under different ownership. Service shall be made in the following manner:

Â Â Â Â Â  (a) If such owners are individuals and can with reasonable diligence be found within the county where such infested or infected premises or chattel are, it shall be served upon such owners, or at least one of them, personally, by delivering a copy thereof certified to by the officer making the inspection.

Â Â Â Â Â  (b) If such owner is a corporation, by delivery of such certified copy to the president or other head of the corporation, secretary, cashier or managing agent, or in case none of the officers of such corporation can with reasonable diligence be found within such county, then to any clerk or agent of such corporation who may with reasonable diligence be found within such county; or if no such officer is found, then by mailing such copy to the principal office of such corporation or to any person authorized to accept legal service for said corporation.

Â Â Â Â Â  (c) If such owner is a minor under the age of 14 years, to such minor's father, mother or guardian; or, if none is found within such county, then to any person having the care or control of such minor, or with whom the minor resides, or in whose service the minor is employed.

Â Â Â Â Â  (d) If such owner is a person judicially declared to be of unsound mind, or incapable of conducting the affairs of the person, and for whom a guardian has been appointed, on such guardian.

Â Â Â Â Â  (e) If any such owner is a resident of such county and personal service of such notice cannot, with diligence, be had, it may be made on some person of the family, above the age of 14 years, at the dwellinghouse or usual place of abode of the owner.

Â Â Â Â Â  (f) In case such notice cannot with reasonable diligence be served as provided in this section, such notice shall be posted by any person qualified to make personal service thereof in a conspicuous place on the infected or infested premises, or on the premises or conveyance containing the infected or infested chattel.

Â Â Â Â Â  (2) Such notice may be served by any representative of the State Department of Agriculture, or by a sheriff or deputies of the sheriff. The notice shall state the spray to be used or the treatment to be applied for the eradication of insect pests, their eggs, larvae, and contagious diseases and fungous growths. The treatment may include the destruction of infested or infected articles, if such destruction is necessary in the judgment of the person inspecting the same under the authority conferred by law.

Â Â Â Â Â  (3) For the purposes of ORS 570.130 to 570.190 any reputed owner shall be considered as the owner of any infected or infested premises or chattel.

Â Â Â Â Â  570.195 [Repealed by 1961 c.394 Â§1 (570.196 enacted in lieu of 570.195)]

Â Â Â Â Â  570.196 Certain barberry varieties declared nuisances; cultivation prohibited; permitted varieties. (1) Barberry (berberis spp.), and plants of the genera mahonia, except mahonia aquifolium (Oregon grape), and mahoberberis including all species and varieties, except immune or resistant varieties thereof as provided by subsection (3) of this section, are hosts of puccinia graminis, the black stem rust fungus of wheat and other small grains and grasses, and hereby are declared to be public nuisances. Authorized representatives of the State Department of Agriculture or of the county in which such plants are located, shall abate these nuisances without indemnity to the owner as provided by ORS 570.200.

Â Â Â Â Â  (2) No person shall grow, propagate, maintain, sell or transport within the State of Oregon, or bring into this state, any barberry (berberis spp.), and plants of the genera mahonia and mahoberberis including all species and varieties thereof, that have not been determined by the department to be immune to or resistant to the black stem rust fungus, puccinia graminis.

Â Â Â Â Â  (3) The department shall establish and maintain a list by regulation of the varieties of barberry (berberis spp.), and plants of the genera mahonia and mahoberberis including all species and varieties, that have been determined to be immune to, or resistant to the black stem rust fungus, puccinia graminis. In promulgating regulations as authorized by this subsection, the department may take into consideration but is not to be limited to:

Â Â Â Â Â  (a) The laws and regulations of the United States and other states.

Â Â Â Â Â  (b) The opinions and advice of persons, agencies, or organizations recognized as experienced in the identification or control of barberry, mahonia and mahoberberis.

Â Â Â Â Â  (c) Procedures necessary to control or eradicate such plants which are hosts of puccinia graminis, the black stem rust fungus, in order to prevent or eliminate substantial economic losses to the Oregon farmers and producers of small grains and grasses. [1961 c.394 Â§2 (enacted in lieu of 570.195)]

Â Â Â Â Â  570.200 Procedure for abatement of nuisance caused by certain barberry varieties. (1) Authorized representatives of the State Department of Agriculture, county agents and weed control districts supervisors of each county shall detect, control and destroy or cause to be destroyed barberry (berberis spp.), and plants of the genera mahonia and mahoberberis including all species and varieties, that have not been determined as provided by ORS 570.196 (3) to be immune to, or resistant to the black stem rust fungus, puccinia graminis.

Â Â Â Â Â  (2) Persons authorized by subsection (1) of this section shall forward a written notice to the owner, occupant or person in possession of the land on which such plant is located. Such notice shall contain:

Â Â Â Â Â  (a) The name of the plant growing on such land and its approximate location.

Â Â Â Â Â  (b) Concise description of the plant to be destroyed and the reasons such plants are declared to be a public nuisance.

Â Â Â Â Â  (c) A statement that such plant must be destroyed within 20 days from the date of notice and only in a manner and as directed by the department by regulation.

Â Â Â Â Â  (3) Each person owning or in possession of a plant ordered to be destroyed as provided by subsection (2) of this section, shall destroy such plant within the time and manner set out in such order.

Â Â Â Â Â  (4) If the owner, person in possession or the occupant of land on which such plant is located fails or refuses to destroy the plant as provided by order under subsection (2) of this section, the department or the county may go upon such land and destroy the plant without indemnity to the owner thereof. [1961 c.394 Â§4]

PROTECTIVE MEASURES AGAINST SPREAD OF DISEASE AND PESTS

Â Â Â Â Â  570.305 Department officials to prevent introduction of pests and diseases. The Director of Agriculture, and the chief of the division of plant industry, are authorized and directed to use such methods as may be necessary to prevent the introduction into the state of dangerous insect pests and plant diseases, and to apply methods necessary to prevent the spread, and to establish control and accomplish the eradication of such pests and diseases, which may seriously endanger agricultural and horticultural interests of the state, which may be established or may be introduced, whenever in their opinion such control or eradication is possible and practicable.

Â Â Â Â Â  570.310 Cooperation with interested groups and agencies. (1) The Director of Agriculture, and the chief of the division of plant industry, may cooperate with any group of citizens, municipalities and counties in the state, Oregon State University, the extension service, the Secretary of Agriculture of the United States, and such agencies as the director designates to carry out the provisions of this section and ORS 570.305.

Â Â Â Â Â  (2) The director, acting by and through the chief of the division of plant industry, may in the discretion of the director, provide funds, labor, materials and supplies for the purposes of this section and ORS 570.305.

Â Â Â Â Â  570.320 Horticultural inspectors to prevent introduction of diseased matter into state. It is the special duty of all officers, employees and deputies to whom the duty to act as horticultural inspectors is assigned, to inspect nursery stock, trees, shrubs, plants, fruits, bulbs and vegetables and other articles mentioned in ORS 570.320 to 570.330, coming from points within the state, and to enforce the provisions of ORS 570.320 to 570.330 and all other horticultural laws of the state relating thereto. Any such officer, employee or deputy of the State Department of Agriculture also shall have all the duties, powers and rights of a county horticultural inspector and are granted jurisdiction to act throughout the state.

Â Â Â Â Â  570.325 Collaboration with federal department. The officers, employees and inspectors of the State Department of Agriculture and county inspectors are authorized to collaborate with the United States Department of Agriculture in all matters relating to the inspection of nursery stock, plants, fruits, vegetables, bulbs, seeds or other plant products shipped into this state from foreign countries or from other states or territories.

Â Â Â Â Â  570.330 Containers and wrappers to be labeled. Each carload, case, box, package, crate, bundle, or bale of trees, shrubs, plants, vines, cuttings, grafts, scions, buds, fruit pits, fruit or vegetables imported or brought into this state shall have plainly and legibly marked thereon in a conspicuous manner and place, the name and address of the person, firm or corporation shipping the same and the name and address of the consignee; also the name of the country, state or territory where the contents were grown and must show that it contains nursery stock, seedlings or seeds.

Â Â Â Â Â  570.335 Prunings and cuttings to be burned. No person, firm or corporation owning or operating any nursery, fruit orchard of any kind, hopyards, flower gardens or ornamental trees shall throw any cuttings or prunings or parts of any fruit trees, nursery stock, ornamental trees, or hop vines into any public road, highway, lane, field or other enclosure, or into any watercourse of any kind; but shall destroy such cuttings or prunings or parts with fire within a reasonable time, except when infested or infected with a contagious pest or disease. Such infested or infected prunings, cuttings or parts shall immediately be destroyed by fire.

Â Â Â Â Â  570.345 Spraying or destroying infested or infected matter; notice; "infested" and "infected" defined. (1) Any person, firm or corporation owning or operating a nursery, a fruit orchard, a hopyard, a flower garden or ornamental trees, and knowing the nursery, fruit orchard, hopyard, flower garden or ornamental trees to be infested or infected with any kind of insect pest or disease that is or may become a menace to horticultural or farm crops, or on being served with a written notice by the State Department of Agriculture that such nursery, fruit orchard, hopyard, flower garden or ornamental trees are so infested or infected, shall immediately spray or destroy the nursery, fruit orchard, hopyard, flower garden or ornamental trees in such manner as the department directs.

Â Â Â Â Â  (2)(a) "Infested" means when the adult, egg or larvae form of the insect is found in such numbers as, in the opinion of the department, to be a menace to horticultural or farm crops.

Â Â Â Â Â  (b) "Infected" means any appearance of a disease on such trees or plants that may be a menace to horticultural or farm crops. [Amended by 2005 c.22 Â§388]

Â Â Â Â Â  570.350 Traffic in infested fruit prohibited; seizure; failure of owner to show fruit; sale to canneries and factories permitted. (1) No person, firm or corporation shall import into this state or transport within this state or sell or offer for sale by displaying in stores, in or at fruit stands, or along public highways or in any other manner within this state fruit of any kind which is infested with any insect pest or is infested with any disease. The fact that any fruit bears the marks of scale, insects or is worm eaten, or bears the marks of a disease in excess of tolerances permitted by the State Department of Agriculture is prima facie evidence that the fruit is infested or infected within the meaning of this section.

Â Â Â Â Â  (2) When an inspector, or other authorized person of the department, making an inspection of fruit finds that such fruit does not meet the requirements of this section or of other sections of the law relating to such fruit, the inspector or other authorized person shall place a seizure on such fruit and immediately serve notice in writing of such seizure upon the owner or person having possession. The owner or person having possession shall not sell or dispose of the seized fruit or move the seized fruit from the place of location provided for in the notice of seizure without written permission from the inspector so to do. The failure of the person in possession of the seized fruit to show such fruit in possession, or a written release signed by a proper person authorized by the department so to do, is prima facie evidence that the owner or person having possession of such fruit at time of seizure has violated the provisions of this section.

Â Â Â Â Â  (3) In addition to the penalties provided for in ORS 570.990, fruit seized for violation of this section shall be disposed of by court order or by consent of the owner or person in possession; or when the infestation is such as to cause immediate danger of spread of pests or diseases to orchard and farm crops growing from or on the soil of Oregon, such fruit or fruits immediately shall be destroyed by the inspector making the seizure or by other persons authorized by the department, by burning or by other means that will completely eradicate the pest or disease, and without compensation to the owner, agent or person in possession of such fruit, where it appears beyond a reasonable doubt that the infestation is such as will cause immediate spread of pests or diseases. Such infested or infected fruit may be sold to evaporators, fruit canneries, fruit product factories, or other by-product factories under the following conditions:

Â Â Â Â Â  (a) Fruit so sold shall be used solely for the production of manufactured fruit products, beverages or other manufactured products or by-products.

Â Â Â Â Â  (b) The nature of the infestation or infection is not such as to make the article of food or beverage manufactured from such fruit unhealthful or unfit for use as a food or beverage.

Â Â Â Â Â  (c) The sale of such fruit shall be subject to such grades and regulations as the department adopts.

Â Â Â Â Â  570.355 Packing or delivery for shipment of infected fruit is misdemeanor; manufacture into by-product permitted. Each person who packs or prepares for shipment to any point within the state, or who delivers or causes to be delivered to any express agent or railroad agent or other person or to any transportation company or corporation for shipment to any point without the state, any fresh, cured or dried fruit infected with insect pests or diseases injurious to trees, shrubs, plants, fruits or vegetables is guilty of a misdemeanor. This section does not prevent the grower of such infected fruit grown within this state from manufacturing the same into a by-product or selling and shipping the same to a by-product factory.

Â Â Â Â Â  570.360 Department to present evidence of violations; prosecution in justice court. The State Department of Agriculture shall present evidence of violation of any provision of ORS 564.020, 570.005 to 570.055, 570.125, 570.320, 570.335 to 570.355, and 632.490 to the district attorney for the county in which any such violation may occur. Prosecution for such violation may be brought in any of the justice courts of this state.

Â Â Â Â Â  570.365 Proceeds from fines; use. All fines imposed under ORS 570.990 for violation of any of the provisions of ORS 570.335 to 570.360, when collected, shall be paid to the treasurer of the county where imposed, to be placed in the current expense fund of such county and used to assist in defraying the expenses of horticultural inspectors.

Â Â Â Â Â  570.370 Fumigatorium established; purpose. In order to carry on investigations of insect pests of nursery, greenhouse, bulb, fruit, vegetable, cereal, seed and other agricultural industries and to experiment with and determine effective measures for the control of such insect pests by means of fumigation and to collaborate with the State Department of Agriculture in its regulatory program, there is provided a fumigatorium at Oregon State University at Corvallis.

Â Â Â Â Â  570.375 Management and control of fumigatorium. The fumigatorium shall be under the management and control of the State Board of Higher Education through its director of the agricultural experiment station.

CONTROL AREAS

Â Â Â Â Â  570.405 Department may establish control areas; limitations. (1) The State Department of Agriculture may establish, in accordance with the provisions governing the procedure for the declaring of quarantines contained in ORS 561.510 to 561.590, control areas within this state, if after careful investigation it determines that such areas are necessary for the general protection of the horticultural, agricultural or forest industries of the state from diseases, insects, animals or noxious weeds or for the eradication or exclusion from such areas of certain plants or their produce, trees, diseases, animals, insects or noxious weeds that may be a menace to such areas and generally to horticultural, agricultural or forestry industries. Whenever eastern filbert blight is found to exist, the department may declare it a hazard and may establish a control area without having to prove how the disease is transmitted.

Â Â Â Â Â  (2) The power and authority to establish such control areas and for the eradication or exclusion of certain plants or their produce, trees, diseases, insects, animals or noxious weeds existing therein or to be excluded therefrom shall be exercised reasonably and justly considering the exigencies of the particular situation, the danger to the interests sought to be protected and the immediate and continuing effect upon the property and the owners of the property in the areas established. Such powers shall in no case be exercised unreasonably, unjustly or arbitrarily.

Â Â Â Â Â  (3) The department in such determination shall define the boundaries of the areas and specify the character and kinds of plants or their produce, trees, diseases, insects, animals or noxious weeds to be eradicated or excluded and the manner and method of such eradication or exclusion. The provisions of ORS 561.510 to 561.590 apply to this section. [Amended by 1987 c.228 Â§1]

Â Â Â Â Â  570.407 Eastern filbert blight control; removal of trees; attorney fees in enforcement action. (1) In a control area that has been established for eastern filbert blight control as provided in ORS 570.405, the State Department of Agriculture may require the removal of any trees infected with the disease. Removal may not be required if the infected trees are subject to maintenance under a management program prescribed by the department.

Â Â Â Â Â  (2) In any legal action taken to enforce the provisions of an eastern filbert blight control area order, the court shall award the prevailing party reasonable attorney fees. [1987 c.228 Â§3]

Â Â Â Â Â  570.410 Violation of order prohibited. From and after the date an order creating a control area becomes finally effective, no person shall violate, in whole or in part, any provision of such order.

Â Â Â Â Â  570.412 Making contracts and receiving funds to carry out control order. The State Department of Agriculture is authorized to contract with and to receive funds from any person, including but not limited to, any governmental agency, county or municipal corporation, for the purpose of carrying on such work as is necessary in enforcing or carrying out the provisions of a control order. Any unexpended funds paid into the department as provided by this section may be returned to such person, governmental agency, county or municipal corporation. Funds received under this section shall be deposited with the State Treasurer and credited to the Department of Agriculture Account. Such funds are continuously appropriated for the purpose of carrying out the purpose of the contract and the control area order under which the money is paid. [1959 c.300 Â§2; 1967 c.637 Â§11]

Â Â Â Â Â  570.415 Revocation of control area order. The Director of Agriculture may, at any time the director believes such action necessary, revoke any order concerning control areas made by the director by giving notice in a newspaper published within or near the control area or lands affected and filing proof thereof with the county clerk of the county.

Â Â Â Â Â  570.420 Cherry fruit fly control area inspector; appointment; duty; pay. The county court or board of county commissioners of each county in which a control area, or any part thereof, has been established for cherry fruit fly control according to ORS 570.405, shall appoint a control area inspector for that county upon the petition of 50 interested persons or 50 percent of the interested persons, whichever is smaller, who are farm owners within the county. The inspector shall work under the direction of and be responsible to the State Department of Agriculture. The inspector shall carry out the provisions of the control area order. The inspector shall be paid out of the general funds of the county such wages as are fixed by the county court or board of county commissioners.

Â Â Â Â Â  570.425 Inspector has access to land in area; refusal to comply with control area order. (1) The control area inspector has access to the land within the control area that is within the county for which the inspector was appointed.

Â Â Â Â Â  (2) In the event an owner or occupant of any land fails or refuses to treat the trees, plants or their produce as provided by the control area order, the inspector shall at once notify the appointing authority of such fact and they shall authorize the inspector and such assistants as the inspector may employ to go upon the land or premises and treat the trees, plants or their produce thereon. The most effective and practical method as approved by the Director of Agriculture shall be used.

Â Â Â Â Â  570.430 Procedure for collection of expenses incurred by inspector. (1) On the completion of the work, the inspector shall file with the county clerk an itemized statement of expenses necessarily incurred in the operation, including the wages of the inspector for time spent therein, both on the preparation and completion of the operation, verified by the oath of the inspector. When such statement is filed, the county clerk shall cause the same to be entered upon a lien docket prepared for that purpose. The amount of the expenses when so docketed shall constitute a first lien upon such land and premises, except as to taxes. The county court or board of county commissioners shall hear and promptly decide any objection to the amount of expenses assessed.

Â Â Â Â Â  (2) If the expenses are not paid and the lien discharged by the owner or occupant of the lands within 90 days from the date the lien is docketed, the county may recover the expenses in an action at law. [Amended by 1991 c.459 Â§436]

Â Â Â Â Â  570.435 Expenses to be paid by county. If no objection has been filed, as authorized in ORS 570.430, within 10 days from the date of filing and docketing the lien, the county court or board of county commissioners shall pay out of the general funds of the county to the persons to whom the expenses are owing the amount thereof.

Â Â Â Â Â  570.450 Rapeseed control areas. The State Department of Agriculture may establish control areas for the production of rapeseed as provided in ORS 570.405. The department may appoint advisory boards to advise and counsel the department on the boundaries of the control areas, the type of rapeseed species and varieties which may be produced in the various control areas and the enforcement of control area orders. [1989 c.287 Â§2]

WEED CONTROL

(Generally)

Â Â Â Â Â  570.500 Legislative findings; need for evaluation. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Noxious weeds are currently invading agricultural land and natural environments and causing severe production losses, increased control costs, negative impacts on native flora and fauna, decreased utilization of recreational areas and decreased value of farm, range and forest lands. Some of those noxious weeds are poisonous or harmful to humans or animals.

Â Â Â Â Â  (2) Noxious weed control programs are carried out by private and public landowners, counties and state agencies.

Â Â Â Â Â  (3) The economic and environmental impacts of noxious weeds in Oregon have not been quantified. Although 92 weeds have been listed by the State Department of Agriculture as restricted noxious weeds or prohibited noxious weeds, only tansy ragwort has been studied for economic and environmental impact. A comprehensive evaluation of other noxious weeds is necessary to determine in which areas, if any, the invasion of noxious weeds is sufficiently severe to justify a declaration by the Director of Agriculture of a weed control emergency.

Â Â Â Â Â  (4) The overall effectiveness and efficiency of the various noxious weed control programs of this state have never been evaluated. Evaluating and coordinating those programs could reduce the need for the director to declare weed control emergencies. [1999 c.472 Â§1]

Â Â Â Â Â  Note: 570.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 570 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  570.505 Necessity of eradication of weeds; cooperation in control and eradication. Noxious weeds have become so thoroughly established and are spreading so rapidly on state, county and federally owned lands, as well as on property in individual ownership and in transition to county ownership through tax delinquency, that they hereby are declared a menace to the public welfare. While it is recognized that complete eradication may not be practicable, it hereby is established that steps leading to eradication and control are necessary and that responsibility rests not only on the individual landowner and operator but also on the county, state and federal government, and that the county, state and federal government should cooperate with individual owners in the control and eradication of noxious weed pests. [Amended by 1985 c.621 Â§1]

Â Â Â Â Â  570.510 State and counties to control noxious weeds. The state and the respective counties shall control any weeds designated as noxious by the state or the respective counties in any such county on land under their respective ownerships. [Amended by 1985 c.621 Â§2]

Â Â Â Â Â  570.515 County governing body may create weed control district; petition for special weed control district. (1) The county governing body of each county may declare the county, or any portion of the lands in a county, a weed control district for the purpose of destroying such weeds and of preventing the seeding and spread of such other weeds and plants as the governing body may for the purposes of ORS 570.515 to 570.600 declare noxious.

Â Â Â Â Â  (2) If the county is not made a weed control district or if the county weed control district does not include all such weeds or plants desired as included as noxious, interested parties may present a petition for a special weed control district. The petition shall describe the area to be included in the special weed control district and name the noxious weeds to be destroyed or prevented from blooming and producing seed within the district, and must be signed by more than half of the landowners in the area described in the petition who also own more than half of the acreage in the area. Upon presentation of such a petition, the county governing body shall declare such area a special weed control district and such weeds noxious within the district, in accordance with the petition. [Amended by 1985 c.621 Â§3]

Â Â Â Â Â  570.520 Weed inspectors; appointment; duties; compensation. (1) The court shall, upon declaring a weed control district, appoint a weed inspector or inspectors, whose duties it shall be:

Â Â Â Â Â  (a) To find out if any noxious weeds or plants are being permitted to grow and produce bloom or seed within the district or districts contrary to the provisions of ORS 570.515 to 570.600;

Â Â Â Â Â  (b) To serve notices;

Â Â Â Â Â  (c) When necessary to destroy or cut or to supervise the destruction or cutting of the noxious weeds growing or seeding within the weed control district; and

Â Â Â Â Â  (d) To conduct investigations, approve plans and certify expenditures pertaining to weed control projects pursuant to ORS 570.590.

Â Â Â Â Â  (2) The person or persons appointed by the county court shall receive for their services reasonable wages, as determined by the county court, for the time actually employed in the performance of duty under ORS 570.515 to 570.600. [Amended by 1975 c.555 Â§12]

Â Â Â Â Â  570.525 Notice of district creation and weeds to be controlled. The county court shall, upon declaring a weed control district or districts, cause to be published an official notice describing each district and naming weeds to be destroyed and to be prevented from producing seed within the districts. The notice shall be published in a newspaper or newspapers, not exceeding three in number, serving the districts, in two consecutive issues if weekly, or two times at intervals of one week if daily or semiweekly. Immediately after the last publication of the official notice, the provisions of ORS 570.515 to 570.600 shall be enforced.

Â Â Â Â Â  570.530 Weed inspector right of entry; service of notice to eradicate weeds; department or district control measures. (1) The weed inspector shall have access to the land within the district.

Â Â Â Â Â  (2) When the provisions of ORS 570.515 to 570.600 are not being complied with, the weed inspector shall serve a written notice to the owner or occupant of the land. When the weed inspector is unable to serve the notice personally, the weed inspector shall post the notice and two copies thereof in three conspicuous places on the land. The notice shall contain:

Â Â Â Â Â  (a) The date of service or posting of notice.

Â Â Â Â Â  (b) The name of the weed or weeds growing on the land, and a statement setting forth that the weeds must be destroyed or must be prevented from producing seed within a specified time of not less than two days or more than 20 days, to be established by the inspector, from the date of service of the notice.

Â Â Â Â Â  (3) The service of notice as provided in subsection (2) of this section imposes a requirement on the owner or occupant of the land to destroy or prevent the weeds from seeding or spreading during the continuation of ownership or occupancy of the land or until the district is dissolved. A copy of the notice, together with proof of service indorsed thereon, shall be filed with the county court.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, ORS 570.520 or 570.535, with permission of the owner or occupant of land, employees of the State Department of Agriculture, or of designated weed control districts, may enter the land to identify noxious weeds and to implement or provide for the implementation of integrated noxious weed control measures, including but not limited to the application of pesticides to the land. The control or eradication of noxious weeds may be conducted with or without charge to the owner or occupant of the land. A notice as described in subsection (2) of this section is not required for the conduct of activities described in this subsection. [Amended by 2001 c.219 Â§1]

Â Â Â Â Â  570.535 Owner or occupant to eradicate weeds; disposition of fines. (1) Each person, firm or corporation owning or occupying land within the district shall destroy or prevent the seeding on such land of any noxious weed within the meaning of ORS 570.515 to 570.600 in accordance with the declaration of the county court and by the use of the best means at hand and within a time declared reasonable and set by the court, except that no weed declared noxious shall be permitted to produce seed.

Â Â Â Â Â  (2) All moneys collected as fines for violation of ORS 570.515 to 570.600 in any county shall be paid into the county treasury and shall become a part of the weed control fund.

Â Â Â Â Â  570.540 Eradication of weeds on public lands and rights of way. The State Highway Commission, the respective county courts, reclamation districts and municipalities shall destroy or prevent the spread or seeding of any noxious weed within the meaning of ORS 570.515 to 570.600 on any land owned by them or constituting the right of way for any highway, county road, drainage or irrigation ditch, power or transmission line, or other purposes under their respective jurisdictions.

Â Â Â Â Â  570.545 Eradication of weeds when owner or occupant refuses to do so; request for quarantine; statement of expenses to be filed. (1) If the owner or occupant of the land fails or refuses to immediately destroy or cut the noxious weeds in accordance with ORS 570.515 to 570.600, the weed inspector shall at once notify the district attorney of the county who shall at once take necessary steps for enforcement of ORS 570.515 to 570.600. The county court shall authorize the weed inspector or such assistants as the weed inspector may employ to go upon the land or premises and destroy the noxious weeds or control them in such manner as will destroy all seeds of such noxious weeds; provided, however, that if destruction or control of the weeds on any farm is in the judgment of the county weed inspector impracticable because the weeds may be too far advanced, or if for any other reason the means of control available are unsatisfactory, the weed inspector shall so notify the county court, which shall request the State Department of Agriculture to immediately quarantine any such uncontrolled noxious weed infested farm within the county to prevent the movement of infested crops or of livestock from such farm except under conditions prescribed in the quarantine that will prevent spread of the weeds by such crops or livestock. In all cases where the inspector undertakes to destroy or control noxious weeds, the most effective and practical method, in the judgment of the inspector, and with least injury to the land or crops, shall be used.

Â Â Â Â Â  (2) Upon the completion of such work the person so appointed and authorized by the county court shall file with the county clerk an itemized statement of the expenses necessarily incurred in the destruction of such weeds, including the wages of the person as provided in ORS 570.520, verified by the oath of the person.

Â Â Â Â Â  570.550 Statement to be entered on lien docket; recovery of unpaid amount. When the statement of expenses is filed, the county clerk shall cause it to be entered upon a lien docket prepared for that purpose. The amount of the charges and expenses when so docketed shall constitute a first lien upon such lands or premises, except as to taxes. If the charges and expenses are not paid and the lien discharged by the owner or occupant of such lands within 90 days from the date the lien is docketed, the county may recover the expenses in an action at law. [Amended by 1957 c.99 Â§1; 1985 c.621 Â§4; 1991 c.459 Â§437]

Â Â Â Â Â  570.555 Payment for work. If within 10 days from the date of filing and docketing the lien as provided in ORS 570.545 and 570.550, no objections have been filed thereto, the county court shall pay to the person or persons appointed by the court, as provided in ORS 570.520 (1), out of the general funds of the county, the amount of such lien.

Â Â Â Â Â  570.560 County tax for weed control fund; expenditure. (1) The county courts of the several counties of this state hereby are required to levy a tax and create a fund to be known as the weed control fund for the control of weeds on county highways and public lands and for cooperation with individuals, state and federal agencies in controlling noxious weeds within weed control districts. The amount estimated by the county court as being sufficient for such purposes may be placed in the county budget and after consideration at the meeting held for the purpose of passing upon the tax levy by the electors of the county, may become one of the items for which expenditure may be made during the ensuing year.

Â Â Â Â Â  (2) When such a fund is created, it shall be expended under the supervision of the county court in such manner as to effectuate the purposes of ORS 570.515 to 570.600.

Â Â Â Â Â  570.562 Special assessment. Notwithstanding ORS 570.560, in addition to or in lieu of the tax authorized by ORS 570.560, a county governing body may levy a special assessment based upon benefit to finance weed control activities. All such assessments shall be treated in the same manner as the tax referred to in ORS 570.560. [1985 c.621 Â§5a; 1989 c.570 Â§1]

Â Â Â Â Â  570.565 Dissolution of weed control district; disposition of funds. If in the judgment of the court the enforcement of ORS 570.515 to 570.600 in any county which has been declared a weed control district seems impracticable or likely to work injury to the people of the district, it may after a hearing declare that such weed control district no longer exists. Any special weed control district shall be declared terminated by the county court when a majority of landowners in the district, by petition or by public hearing state that they desire such district terminated for any weeds declared noxious in the district. Any moneys remaining in any fund for weed control shall, after the termination of the district, be credited to the general fund of the county.

Â Â Â Â Â  570.570 Duty to clean machinery before moving; weed infested residue not to be moved. No person operating or having control of any threshing machinery, clover huller, hay baler, seed cleaning or treating machinery or other machinery shall move said machinery over any public road or from one farm to another without first thoroughly cleaning it. Before moving it, all hay or bundle racks and all other equipment shall be thoroughly swept and cleaned. All hay, straw or other crop residue infested with noxious weeds under the meaning of ORS 570.515 to 570.600 having partially or fully formed seeds shall not be moved from the land on which grown to other lands not infested with any of the weeds in the field from which such crop material came.

Â Â Â Â Â  570.575 Copy of statute to be posted on machinery; copies furnished by county clerk. (1) No person shall operate any threshing machine, clover huller or hay baler, seed cleaning or treating machinery or any other similar machinery within any duly created weed control district in this state without first having posted in a conspicuous place on such machinery a copy of ORS 570.570 and this section.

Â Â Â Â Â  (2) The county clerks of the various counties of this state hereby are authorized and directed to have printed a sufficient number of copies of ORS 570.570 and 570.575 and shall deliver such copies upon request to owners or operators of such machinery.

(Cost-Share Assistance Grants)

Â Â Â Â Â  570.580 Cost-share assistance grants for weed control; application. Any person owning or occupying land within a weed control district or special weed control district who conducts a weed control project in accordance with the provisions of ORS 570.520 and 570.580 to 570.600 may apply to the county court or commission for a cost-share assistance grant. [1975 c.555 Â§10]

Â Â Â Â Â  570.585 Cost-share assistance grants for weed control; source of expenditures; limit on grants. (1) The county courts of the several counties of this state hereby are required to provide cost-share assistance grants to persons owning or occupying land within such counties who conduct a weed control project in accordance with the provisions of ORS 570.520 and 570.580 to 570.600. Expenditures by any county court or commission for cost-share assistance grants shall be made from the county's weed control fund pursuant to ORS 570.560.

Â Â Â Â Â  (2) In any fiscal year, the amount of cost-share assistance to any person eligible for such assistance under ORS 570.580 and 570.590 shall be an amount equal to, but not exceeding, 50 percent of the actual cost of the eligible person's weed control project. [1975 c.555 Â§9]

Â Â Â Â Â  570.590 Eligibility for grants. No person shall be eligible for a cost-share assistance grant under ORS 570.520 and 570.580 to 570.600 unless:

Â Â Â Â Â  (1) A weed control inspector has:

Â Â Â Â Â  (a) Conducted a field inspection of the weed control site;

Â Â Â Â Â  (b) Approved the eligible person's plan for implementing a weed control project; and

Â Â Â Â Â  (c) Certified that specific expenditures are appropriate for implementation of the project.

Â Â Â Â Â  (2) The eligible person has made certified expenditures for the purpose of implementing an approved weed control project. Adequate proof of such expenditures shall consist of:

Â Â Â Â Â  (a) Receipts, invoices or other evidence indicating the amount and cost of the project; and

Â Â Â Â Â  (b) Such other weed control information as the county court or commission may require. [1975 c.555 Â§11]

Â Â Â Â Â  570.595 Department funds for grants; reports by county. (1) Subject to ORS 291.230 to 291.260, the State Department of Agriculture may distribute in the manner prescribed in subsection (3) of this section to each county court an amount equal to 50 percent of the amount of cost-share assistance grants actually provided by the county court to eligible persons pursuant to ORS 570.580 to 570.590.

Â Â Â Â Â  (2) Any funds available and received by any county court under this section shall be placed in the county's weed control fund and shall be expended by the county court to carry out the purposes of ORS 570.520 and 570.580 to 570.600.

Â Â Â Â Â  (3) Each county court receiving funds under this section shall report to the department, at such times as the department shall require:

Â Â Â Â Â  (a) The total number of eligible owners who have received cost-share assistance grants under ORS 570.580; and

Â Â Â Â Â  (b) Any other weed control information the department shall require to carry out the purposes of ORS 570.520 and 570.580 to 570.600. The department shall make any necessary adjustments in the amounts due each county court at such times as the department determines appropriate in order to avoid overpayment. [1975 c.555 Â§13]

Â Â Â Â Â  570.600 Financial assistance by department for weed control; limit on county responsibility. (1) The State Department of Agriculture may provide financial assistance to counties to promote the implementation of noxious weed control projects.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 570.520 and 570.580 to 570.600, a county court is not required to perform any duty, function or power provided in ORS 570.520 and 570.580 to 570.600 unless the department provides financial assistance to the county pursuant to subsection (1) of this section. [1975 c.555 Â§Â§14,15]

INTERSTATE COMPACT ON PEST CONTROL

Â Â Â Â Â  570.650 Interstate Compact on Pest Control. The Pest Control Compact is hereby enacted into law in Oregon and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

______________________________________________________________________________

INTERSTATE COMPACT ON

PEST CONTROL

ARTICLE I

Findings

The party states find that:

Â Â Â Â Â  (a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately $10 billion from the depredations of pests is virtually certain to continue, if not to increase.

Â Â Â Â Â  (b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

Â Â Â Â Â  (c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

Â Â Â Â Â  (d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

ARTICLE II

Definitions

Â Â Â Â Â  As used in this compact, unless the context clearly requires a different construction:

Â Â Â Â Â  (a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Â Â Â Â Â  (b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

Â Â Â Â Â  (c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article.

Â Â Â Â Â  (d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

Â Â Â Â Â  (e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this compact.

Â Â Â Â Â  (f) "Governing Board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

Â Â Â Â Â  (g) "Executive Committee" means the committee established pursuant to Article V (e) of this compact.

ARTICLE III

The Insurance Fund

Â Â Â Â Â  There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The Insurance Fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the Insurance Fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

ARTICLE IV

The Insurance Fund, Internal

Operations and Management

Â Â Â Â Â  (a) The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided. The actions of the Governing Board and Executive Committee pursuant to this compact shall be deemed the actions of the Insurance Fund.

Â Â Â Â Â  (b) The members of the Governing Board shall be entitled to one vote each on such board. No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board are cast in favor thereof. Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

Â Â Â Â Â  (c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

Â Â Â Â Â  (d) The Governing Board shall elect annually, from among its members, a chairman, a vice-chairman, a secretary and a treasurer. The chairman may not succeed self. The Governing Board may appoint an executive director and fix the duties and the compensation of the executive director, if any. Such executive director shall serve at the pleasure of the Governing Board. The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

Â Â Â Â Â  (e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

Â Â Â Â Â  (f) The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental agency, or from any person, firm, association or corporation.

Â Â Â Â Â  (g) The Insurance Fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

Â Â Â Â Â  (h) The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

Â Â Â Â Â  (i) The Insurance Fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

Â Â Â Â Â  (j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

ARTICLE V

Compact and Insurance Fund

Administration

Â Â Â Â Â  (a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of the state may provide, and who shall:

Â Â Â Â Â  1. Assist in the coordination of activities pursuant to the compact in the state; and

Â Â Â Â Â  2. Represent the state on the Governing Board of the Insurance Fund.

Â Â Â Â Â  (b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or on the Executive Committee thereof.

Â Â Â Â Â  (c) The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the Insurance Fund. Additional meetings of the Governing Board shall be held on call of the chairman, the Executive Committee, or a majority of the membership of the Governing Board.

Â Â Â Â Â  (d) At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

Â Â Â Â Â  (e) The Executive Committee shall be composed of the chairman of the Governing Board and four additional members of the Governing Board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The Governing Board shall make such geographic groupings. If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee. The chairman of the Governing Board shall be chairman of the Executive Committee. No action of the Executive Committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the Executive Committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the Governing Board, shall be charges against the Insurance Fund.

ARTICLE VI

Assistance and Reimbursement

Â Â Â Â Â  (a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

Â Â Â Â Â  1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

Â Â Â Â Â  2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

Â Â Â Â Â  (b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

Â Â Â Â Â  (c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

Â Â Â Â Â  1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

Â Â Â Â Â  2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

Â Â Â Â Â  3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control or prevention of introduction of the pest concerned.

Â Â Â Â Â  4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

Â Â Â Â Â  5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the Insurance Fund in one year or less, or whether the request is for an instalment in a program which is likely to continue for a longer period of time.

Â Â Â Â Â  6. Such other information as the Governing Board may require consistent with the provisions of this compact.

Â Â Â Â Â  (d) The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

Â Â Â Â Â  (e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program. The Governing Board or the Executive Committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

Â Â Â Â Â  (f) A requesting state which is dissatisfied with a determination of the Executive Committee shall upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board. Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

Â Â Â Â Â  (g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

Â Â Â Â Â  (h) Before authorizing the expenditure of moneys from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the Federal Government and shall request the appropriate agency or agencies of the Federal Government for such assistance and participation.

Â Â Â Â Â  (i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states and any other entities concerned.

ARTICLE VII

Advisory and

Technical Committees

Â Â Â Â Â  The Governing Board may establish advisory and technical committees composed of state, local and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the Governing Board or Executive Committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such board or committee and the board or committee may receive and consider the same: Provided that any participant in a meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof, or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

ARTICLE VIII

Relations with Nonparty

Jurisdictions

Â Â Â Â Â  (a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

Â Â Â Â Â  (b) At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide. A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

Â Â Â Â Â  (c) The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

ARTICLE IX

Finance

Â Â Â Â Â  (a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

Â Â Â Â Â  (b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: One-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

Â Â Â Â Â  (c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all moneys not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any moneys in the Claims Account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

Â Â Â Â Â  (d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with moneys available to it under Article IV (g) of this compact, provided that the Governing Board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of moneys available to it under Article IV (g) hereof, the Insurance Fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

Â Â Â Â Â  (e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the Insurance Fund.

Â Â Â Â Â  (f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

ARTICLE X

Entry into Force and Withdrawal

Â Â Â Â Â  (a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

Â Â Â Â Â  (b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

ARTICLE XI

Construction and Severability

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1981 c.699 Â§1]

Â Â Â Â Â  570.655 Meaning of "executive head." As used in the compact (ORS 570.650), with reference to this state, the term "executive head" shall mean the Director of Agriculture or a designated and appointed representative. [1981 c.699 Â§7]

Â Â Â Â Â  570.660 Cooperation of state agencies with Insurance Fund. Consistent with law and within available appropriations, the State Department of Agriculture and other departments, agencies and officers of Oregon may cooperate with the Insurance Fund established by the Pest Control Compact. [1981 c.699 Â§2]

Â Â Â Â Â  570.665 Insurance Fund bylaws to be filed with State Department of Agriculture. Pursuant to Article IV (h) of the compact (ORS 570.650), copies of bylaws and amendments thereto shall be filed with the State Department of Agriculture. [1981 c.699 Â§3]

Â Â Â Â Â  570.670 Compact administrator. The compact administrator for Oregon shall be the Director of Agriculture, or a designated and appointed representative. The duties of the compact administrator shall be deemed a regular part of the office. [1981 c.699 Â§4]

Â Â Â Â Â  570.675 Application for assistance. Within the meaning of Article VI (b) or Article VIII (a) (ORS 570.650), a request or application for assistance from the Insurance Fund may be made by the Director of Agriculture or a designated and appointed representative of the director, whenever in the judgment of the director the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request. All such requests are subject to ORS 291.375. [1981 c.699 Â§5]

Â Â Â Â Â  570.680 Credit of expenditure to department account. The department, agency or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the compact shall have credited to the account of the department, agency or officer in the State Treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof. [1981 c.699 Â§6]

IMPORTED TIMBER PRODUCTS INSPECTION PROGRAM

Â Â Â Â Â  570.700 Definitions for ORS 570.700 to 570.710. As used in ORS 570.700 to 570.710:

Â Â Â Â Â  (1) "Bone dry ton" means 2,000 pounds of wood chips dried to zero percent moisture.

Â Â Â Â Â  (2) "Imported" means from any source outside North America and includes those states in Mexico not adjacent to the United States.

Â Â Â Â Â  (3) "Timber products" means any wood product, including, but not limited to, finished lumber, rough cut lumber, cants, logs, wood chips, sawdust and wood waste.

Â Â Â Â Â  (4) "Untreated" means not previously treated so as to completely eliminate external and internal insect pests and plant pathogens. [1995 c.450 Â§2]

Â Â Â Â Â  570.705 Legislative findings; timber product inspection; assessment of costs. (1) The Legislative Assembly finds that imported, untreated timber products increase the hazards of introducing and spreading injurious plant pests and diseases in this state and that the State Department of Agriculture is directed to establish and implement an inspection and control program to safeguard the health of trees and plants in this state.

Â Â Â Â Â  (2) In carrying out the provisions of this chapter to prevent the introduction and spread of and to control injurious plant pests and diseases, with regard to imported, untreated timber products, the department is authorized to:

Â Â Â Â Â  (a) Inspect such timber products at any facility that receives, handles, transports or processes such products.

Â Â Â Â Â  (b) Conduct testing and detection activities aimed at plant pests and diseases that may be associated with receiving, handling, transporting or processing such products.

Â Â Â Â Â  (c) Inspect import permits and bills of lading relating to such products.

Â Â Â Â Â  (d) Establish regulations controlling the handling, transportation and processing of such products.

Â Â Â Â Â  (e) Assess and collect from receivers, handlers, transporters and processors of such products fees to recover for the department the cost of conducting the program referred to in this section. [1995 c.450 Â§3]

Â Â Â Â Â  570.710 Fee for timber products health program. (1) Each person who takes first delivery in this state of imported, untreated timber products on or after July 1, 1995, within one month after taking delivery of such products, shall pay to the State Department of Agriculture a timber products health program fee.

Â Â Â Â Â  (2) The department, by rule, shall establish a fee schedule as follows:

Â Â Â Â Â  (a) For wood chips, a fee of not more than 50 cents per bone dry ton.

Â Â Â Â Â  (b) For timber products in any form other than wood chips, not more than $5 per one thousand board feet.

Â Â Â Â Â  (3) All moneys received by the State Department of Agriculture from the timber products health program fee shall be paid into the State Treasury and credited to the Department of Agriculture Service Fund. All such moneys are appropriated continuously to the State Department of Agriculture to carry out the program required by ORS 570.705. [1995 c.450 Â§4]

PENALTIES

Â Â Â Â Â  570.990 Penalties. Violation of ORS 570.010 to 570.050, 570.105 to 570.200, 570.320 to 570.360, 570.410 and 570.515 to 570.600 is a Class A violation. [Amended by 1955 c.166 Â§1; 1961 c.394 Â§5; 1985 c.621 Â§6; 1999 c.1051 Â§202]

Â Â Â Â Â  570.995 Civil penalties. (1) In addition to any applicable fine under ORS 570.990 or other penalty, a person who violates a quarantine order issued under ORS 570.115, violates ORS 570.410 or fails to timely pay a fee required under ORS 570.710 is subject to a civil penalty imposed by the State Department of Agriculture. The civil penalty shall not exceed $10,000.

Â Â Â Â Â  (2) Every violation of a quarantine order issued under ORS 570.115, violation of ORS 570.410 or failure to timely pay a fee required under ORS 570.710 is a separate offense subject to a separate civil penalty.

Â Â Â Â Â  (3) The department shall develop one or more schedules setting the amounts of civil penalties that may be imposed for particular types of violations.

Â Â Â Â Â  (4) The imposition of a civil penalty under this section is subject to ORS 183.745.

Â Â Â Â Â  (5) The State Treasurer shall deposit all moneys from penalties recovered under this section into the Department of Agriculture Account.

Â Â Â Â Â  (6) Moneys from civil penalties recovered under this section for violation of a quarantine order issued under ORS 570.115 are continuously appropriated to the department for the administration and enforcement of quarantine laws under ORS 570.110 to 570.190, 570.196 and 570.200.

Â Â Â Â Â  (7) Moneys from civil penalties recovered under this section for a violation of ORS 570.410 are continuously appropriated to the department for the administration and enforcement of control area programs.

Â Â Â Â Â  (8) Moneys from civil penalties recovered under this section for failure to timely pay a fee under ORS 570.710 are continuously appropriated to the department for the administration of the timber products health program described under ORS 570.705 and 570.710. [1999 c.390 Â§4]

_______________



Chapter 571

Chapter 571 Â Nurseries; Growers; Dealers; Christmas Tree Growers

2005 EDITION

NURSERIES; CHRISTMAS TREE GROWERS

AGRICULTURE

NURSERIES; GROWERS; DEALERS

571.005Â Â Â Â  Definitions for ORS 571.005 to 571.230

571.015Â Â Â Â  Policy; department to maintain nursery service; duties

571.025Â Â Â Â  State Nursery Research and Regulatory Committee

571.035Â Â Â Â  Department list of nursery stock

571.038Â Â Â Â  Plant Pest and Disease Emergency Response Fund

571.045Â Â Â Â  Exemption from licensing requirements

571.055Â Â Â Â  License required to grow or deal in nursery stock; false representations or statements regarding licenses

571.057Â Â Â Â  License application; contents; fee; assessments

571.059Â Â Â Â  License fee surcharge

571.063Â Â Â Â  Temporary nursery sale license; application; fee; conditions

571.075Â Â Â Â  Renewal of license; forfeiture

571.095Â Â Â Â  Form of license; display required

571.105Â Â Â Â  Agent's license

571.115Â Â Â Â  License not transferable; moving place of business

571.125Â Â Â Â  Suspension, revocation or refusal of license

571.135Â Â Â Â  Shipping permits, shipping invoices and bills of lading accompanying shipments and deliveries; retention; exceptions

571.145Â Â Â Â  Inspection of licensed and unlicensed nurseries; additional inspections and special services; fees

571.147Â Â Â Â  Department audit of books and records of licensees; suspension of license for failure to submit to audit

571.160Â Â Â Â  General prohibition

571.170Â Â Â Â  Substitution or transportation of uninspected nursery stock prohibited

571.180Â Â Â Â  Misrepresentation of nursery stock by grower, dealer or agent prohibited; tag or label required on fruit trees

571.190Â Â Â Â  Knowingly selling, advertising or displaying damaged, misrepresented or mislabeled nursery stock prohibited

571.200Â Â Â Â  Knowingly offering to sell, moving or storing infected or infested nursery stock prohibited

571.210Â Â Â Â  Hold order on defective nursery stock; condemnation

571.220Â Â Â Â  Imported nursery stock to bear certificate of origin; contents

571.230Â Â Â Â  Disposition and use of moneys received

571.250Â Â Â Â  Interagency agreement to ensure compliance

CHRISTMAS TREE GROWERS

571.505Â Â Â Â  Definitions for ORS 571.510 to 571.580

571.510Â Â Â Â  Policy; department to maintain Christmas tree service; duties

571.515Â Â Â Â  State Christmas Tree Advisory Committee

571.520Â Â Â Â  Exemptions from licensing requirements

571.525Â Â Â Â  License required to operate as grower

571.530Â Â Â Â  License application; contents; fee

571.535Â Â Â Â  Renewal of license

571.540Â Â Â Â  Form of license; display required

571.545Â Â Â Â  License not transferable; notice of change of business organization; additional assessment for trees not subject to fee

571.550Â Â Â Â  Suspension, revocation or refusal of license

571.555Â Â Â Â  Issuance of shipping permit numbers

571.560Â Â Â Â  Inspections for pest, disease and weed control; additional inspections for special certificates

571.565Â Â Â Â  Department to determine accuracy of acreage reporting for fee calculations

571.570Â Â Â Â  Substitution or transportation of uninspected Christmas tree stock

571.575Â Â Â Â  Knowingly offering to sell infected or infested Christmas tree stock

571.580Â Â Â Â  Disposition and use of moneys received

PENALTIES

571.991Â Â Â Â  Penalties for ORS 571.005 to 571.230

571.995Â Â Â Â  Penalties for ORS 571.525, 571.570 and 571.575

571.997Â Â Â Â  Civil penalties for ORS 571.055 and 571.525

NURSERIES; GROWERS; DEALERS

Â Â Â Â Â  571.005 Definitions for ORS 571.005 to 571.230. Unless the context requires otherwise, as used in ORS 571.005 to 571.230:

Â Â Â Â Â  (1) "Agent" means any person only soliciting orders in this state for the purchase or sale of nursery stock for any principal who is not licensed under ORS 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (2) "Dealer":

Â Â Â Â Â  (a) Means any person who deals in, sells, handles, consigns or accepts on consignment, imports, stores, displays or advertises nursery stock which the person has not grown.

Â Â Â Â Â  (b) Does not mean a person whose business is located out of state and who imports and sells such nursery stock not grown in Oregon into this state and who only solicits such nursery stock sales through salesmen or representatives or by mail or advertisement. Such person to be exempt as a dealer must not own, lease, control or maintain buildings, warehouses or any location or place in Oregon in which or through which such nursery stock is stored, sold, offered for sale or held for sale or delivered therefrom. The nursery stock must be shipped direct from the out-of-state location or place of business to the grower, wholesaler, retailer or ultimate consumer or user in Oregon.

Â Â Â Â Â  (3) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (4) "Grower" means any person who grows nursery stock.

Â Â Â Â Â  (5) "Nursery stock" includes all botanically classified plants or any part thereof, such as floral stock, herbaceous plants, bulbs, buds, corms, culms, roots, scions, grafts, cuttings, fruit pits, seeds of fruits, forest and ornamental trees and shrubs, berry plants, and all trees, shrubs and vines and plants collected in the wild that are grown or kept for propagation or sale. "Nursery stock" does not include:

Â Â Â Â Â  (a) Field and forage crops.

Â Â Â Â Â  (b) The seeds of grasses, cereal grains, vegetable crops and flowers.

Â Â Â Â Â  (c) The bulbs and tubers of vegetable crops.

Â Â Â Â Â  (d) Any vegetable or fruit used for food or feed.

Â Â Â Â Â  (e) Cut flowers, unless stems or other portions thereof are intended for propagation.

Â Â Â Â Â  (6) "Person" includes but is not limited to each branch store or place of business in which or at which the business of the dealer or grower is conducted and each member of a cooperative association.

Â Â Â Â Â  (7) "Sell" or "sale" means to offer, expose or hold for sale, have for the purpose of sale, or to solicit orders for sale, or to deliver, distribute, exchange, furnish or supply. [1963 c.461 Â§1; 1977 c.638 Â§1]

Â Â Â Â Â  571.010 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.015 Policy; department to maintain nursery service; duties. (1) The Legislative Assembly finds and declares that the propagation and raising of nursery stock is an agricultural pursuit that should be regulated and assisted by the State Department of Agriculture. A nursery service shall be maintained within the department for the purpose of carrying out and enforcing the provisions of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (2) The department is authorized to:

Â Â Â Â Â  (a) Inspect the nursery stock of growers, dealers and other persons and places of business provided for under ORS 564.040, 564.991, 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (b) Issue certificates and permits and check the license and licensing of persons affected by ORS 564.040, 564.991, 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (c) Investigate violations of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (d) Disseminate information among growers relative to treatment of nursery stock for both prevention and elimination of attacks by plant pests and diseases.

Â Â Â Â Â  (e) Carry out any other duties or responsibilities which are of service to the nursery industry or which may be necessary for the protection thereof. [1953 c.461 Â§4; 1983 c.730 Â§4]

Â Â Â Â Â  571.020 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.025 State Nursery Research and Regulatory Committee. (1) In order that there may be the closest contact between the State Department of Agriculture and the problems of the nursery industry, there hereby is created a State Nursery Research and Regulatory Committee which shall consist of seven members appointed by the Director of Agriculture. The director, as far as practicable, shall make appointments so that all segments of the nursery industry are represented on the committee.

Â Â Â Â Â  (2) The term of each member shall be for three years, beginning on July 1 of the year of appointment. Vacancies in office shall be filled by appointment for the unexpired term. At the first meeting after July 1 in each year, the committee shall elect a chairperson.

Â Â Â Â Â  (3) The functions of the committee shall be to advise and counsel with the department in the administration of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991 and review the nursery inspection program.

Â Â Â Â Â  (4) The committee shall meet at the call of the chairperson or the director of the State Department of Agriculture. A majority of the members present at any meeting shall constitute a quorum, and a majority vote of the quorum at any meeting shall constitute an official act of the committee. [1963 c.461 Â§3; 1967 c.208 Â§3; 1979 c.309 Â§1; 1993 c.683 Â§1]

Â Â Â Â Â  571.030 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.035 Department list of nursery stock. The State Department of Agriculture shall as authorized by ORS chapter 183 establish and maintain a list of cut greenery which shall be nursery stock and subject to the provisions of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991. All other cut greenery shall be exempt from the provisions of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991. [1963 c.461 Â§2]

Â Â Â Â Â  571.038 Plant Pest and Disease Emergency Response Fund. (1) The Plant Pest and Disease Emergency Response Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Plant Pest and Disease Emergency Response Fund shall be credited to the fund.

Â Â Â Â Â  (2) The fund shall consist of all moneys deposited to the fund under ORS 571.059. Moneys deposited to the fund are continuously appropriated to the State Department of Agriculture for use as provided in subsection (3) of this section. Expenditures from the fund are not subject to state expenditure limitations. The fund is not subject to allotment of moneys under ORS 291.234 to 291.260.

Â Â Â Â Â  (3) The department, after consultation with the State Nursery Research and Regulatory Committee, may use fund moneys for responding to pest and disease emergencies. The department may use fund moneys only to the extent necessary to protect the industries represented by persons licensed under ORS 571.057. [2005 c.540 Â§1]

Â Â Â Â Â  Note: 571.038 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 571 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  571.040 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.045 Exemption from licensing requirements. ORS 571.055 (1) and 571.057 do not apply to:

Â Â Â Â Â  (1) Any person whose business consists only of retail sales to the ultimate consumer and the total of such sales of nursery stock does not exceed $250 during a fiscal year. Except as provided in subsection (2) of this section, the provisions of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991 apply at any time the sales of nursery stock exceed $250 during a fiscal year.

Â Â Â Â Â  (2) A person licensed as a landscaping business under ORS 671.560 and 671.565 who does not grow plants, does not store plants except as provided by the State Department of Agriculture by rule, and acquires all plants from a nursery licensed under this chapter. [1963 c.461 Â§15; 1971 c.756 Â§1; 1975 c.110 Â§1; 1977 c.638 Â§2; 1999 c.535 Â§1]

Â Â Â Â Â  571.050 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.055 License required to grow or deal in nursery stock; false representations or statements regarding licenses. (1) No person, without first obtaining a license from the State Department of Agriculture, shall:

Â Â Â Â Â  (a) Operate as a grower, dealer or agent.

Â Â Â Â Â  (b) Advertise or display nursery stock for sale on any stand, market stall, store or other place of business.

Â Â Â Â Â  (c) Advertise nursery stock for sale by the use of signboards, placards, public communications media, newspapers, business letterhead stationery or other circulating medium.

Â Â Â Â Â  (d) Transport, move, store or warehouse nursery stock grown or held for sale. However, this paragraph does not apply to common carriers.

Â Â Â Â Â  (2) No person shall:

Â Â Â Â Â  (a) Falsely represent that the person is a licensed grower, dealer or agent.

Â Â Â Â Â  (b) Willfully make a false statement when making an application for a license. [1963 c.461 Â§Â§5,9]

Â Â Â Â Â  571.057 License application; contents; fee; assessments. (1) Each person required to be licensed by ORS 571.055 shall make application for such license or for renewal thereof, on a form furnished by the State Department of Agriculture which shall contain:

Â Â Â Â Â  (a) The name and address of the applicant; the number of locations to be operated by the applicant and the addresses thereof; and the assumed business name of the applicant;

Â Â Â Â Â  (b) If other than an individual, a statement whether such person is a partnership, corporation or other organization;

Â Â Â Â Â  (c) The gross dollar volume of sales or purchases of nursery stock by the applicant within Oregon during the prior calendar year, or if the applicant maintains sales records on a fiscal basis, the prior fiscal year; and

Â Â Â Â Â  (d) The type of business to be operated and, if applicant is an agent, the principals the applicant represents.

Â Â Â Â Â  (2) Each application for license shall be accompanied by a license fee as provided for by this section and any amounts required by ORS 571.075 (3). Such application shall not be a public record but shall be subject to audit and review by the department. An applicant for an original license or for a renewal license, without a full calendar year of prior nursery stock sales or purchase experience upon which to base the fees, shall base such fees on an estimated annual gross dollar volume of sales or purchases of nursery stock by the applicant. Notwithstanding the provisions of ORS 571.075, upon application by such person for a renewal of license for a subsequent year, the fees for the previous license year shall be adjusted to reflect the actual annual gross dollar volume of sales or purchases of nursery stock by such applicant. Any additional fees found to be due shall be paid to the department at the time of application for renewal of license, or the department shall refund any overpayment found to be due the applicant.

Â Â Â Â Â  (3)(a) For license years beginning on and after July 1, 1995, the license fees for growers and dealers shall be established by the department after consulting with the State Nursery Research and Regulatory Committee and after public hearing in accordance with ORS chapter 183. Such fees shall be established on the basis of annual gross dollar volume of sales or purchases of nursery stock within Oregon for the calendar year immediately preceding the license period.

Â Â Â Â Â  (b) The license fees shall not be less than $65 nor more than $20,000. The millage rate shall be not less than one-tenth mill nor more than 5 mills. The fees shall be established in such amount as shall be sufficient to allow the department to administer and enforce the provisions of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (c) For license years beginning July 1, 1994, and thereafter, in addition to and at the time of payment of the annual license fee, growers and dealers shall pay assessments for the expenses of carrying out the provisions of ORS 571.230 (2) and (3). Dealers shall pay 0.0002 times the gross dollar purchases in the previous license year. Growers shall pay 0.0002 times the gross dollar sales in the previous license year. In no event shall the assessment be less than $10.

Â Â Â Â Â  (4) For florists and landscape contractors, dealer and agent fees will be computed on the basis of gross purchases of plants. For greenhouse operators and growers, including persons collecting native plants, fees will be computed on the basis of gross sales of plants or sales value of plants produced in Oregon.

Â Â Â Â Â  (5) Each grower or dealer shall be entitled to one sales location under the license of the grower or dealer. Each additional sales location, yard, branch store, stall or peddling vehicle maintained by such person shall require the payment of the full license fee for each of such additional sales outlets. A grower who is also a dealer shall be licensed only as a grower. [1971 c.756 Â§6; 1977 c.638 Â§3; 1985 c.659 Â§1; 1993 c.683 Â§3]

Â Â Â Â Â  571.059 License fee surcharge. (1) As used in this section, "dealer" and "grower" have the meanings given those terms in ORS 571.005.

Â Â Â Â Â  (2) The State Department of Agriculture shall make a yearly determination of the additional amount, if any, required to achieve a principal balance of $250,000 in the Plant Pest and Disease Emergency Response Fund. If the department determines that an additional amount is required to achieve a principal balance of $250,000, the department shall determine an assessment rate based on the additional amount required to achieve the $250,000 fund balance and the total in the previous license year of gross dollar purchases by dealers, gross dollar sales by growers and sales value of plants produced in Oregon by licensees under ORS 571.057 other than dealers or growers.

Â Â Â Â Â  (3) The department may impose a surcharge on license fees established pursuant to ORS 571.057. The surcharge for a licensee shall be calculated based on the assessment rate determined under subsection (2) of this section and the purchase, sales or sales value volume that is the basis for the license fee assessed to the licensee under ORS 571.057. Surcharges imposed under this subsection shall be deposited to the fund.

Â Â Â Â Â  (4) The department shall apply for any federal funding available and may seek gifts, grants and donations for the purpose of increasing or replenishing the fund balance or avoiding expenditures from the fund. [2005 c.540 Â§2]

Â Â Â Â Â  Note: 571.059 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 571 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  571.060 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.063 Temporary nursery sale license; application; fee; conditions. (1) Upon payment of a fee of $5, a temporary nursery sale license may be issued by the State Department of Agriculture for the holding of a nursery stock sale conducted by, or for the benefit of, a duly registered nonprofit organization, where such sale does not exceed seven consecutive days.

Â Â Â Â Â  (2) Application for a temporary nursery sale license shall be made on a form furnished by the department, and shall be accompanied by the license fee. A separate application and license fee is required for each sale.

Â Â Â Â Â  (3) The department may prescribe the conditions of such temporary nursery sales license, which conditions shall be stated in the license. Any such license may be revoked or suspended by the department for violation of any of the conditions stated therein. ORS 571.005 to 571.230 and 571.991 shall not be applicable to such temporary nursery sales except as provided in this section. [1971 c.756 Â§8]

Â Â Â Â Â  571.065 [1963 c.463 Â§6; repealed by 1971 c.756 Â§9]

Â Â Â Â Â  571.070 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.075 Renewal of license; forfeiture. (1) The fees for the renewal of the annual licenses and the fees for inspections required by ORS 571.005 to 571.230 and 571.991 shall be paid with the application for license renewal and before July 1 of each year.

Â Â Â Â Â  (2) Failure to pay the fees when due forfeits the right to operate as a grower, dealer or agent.

Â Â Â Â Â  (3) Any person who has been previously licensed to grow or sell nursery stock and whose right to grow or sell has been forfeited shall not be issued a renewal license except upon written application to the State Department of Agriculture accompanied by a sum of money equal to the regular license fee, as provided in ORS 571.057. [1963 c.461 Â§12; 1971 c.756 Â§2; 1977 c.638 Â§4; 1985 c.659 Â§3]

Â Â Â Â Â  571.080 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.085 [1963 c.461 Â§13; repealed by 1971 c.756 Â§9]

Â Â Â Â Â  571.090 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.095 Form of license; display required. All licenses issued under ORS 571.005 to 571.230 and 571.991 shall:

Â Â Â Â Â  (1) Include the date of issue.

Â Â Â Â Â  (2) Expire on June 30, next following the date of issue, unless sooner revoked by the State Department of Agriculture.

Â Â Â Â Â  (3) Be in the form of a certificate.

Â Â Â Â Â  (4) Be numbered serially under the direction of the department.

Â Â Â Â Â  (5) Be posted in a conspicuous place on the premises of the licensee and a copy at each location where the licensee is doing business, where they can be easily seen by the general public. A duplicate copy of the license shall be issued by the department for each sales location of the licensee. [1963 c.461 Â§10; 1971 c.756 Â§3]

Â Â Â Â Â  571.100 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.105 Agent's license. (1) No agent's license shall be issued or valid unless the agent's principal has given the State Department of Agriculture written authorization to issue the license.

Â Â Â Â Â  (2) An agent's license shall be automatically suspended during any period when the agent is not acting as an agent or the principal has withdrawn or canceled the authorization.

Â Â Â Â Â  (3) If the license has not expired, an agent may revive the license by giving notice to the department that the agent is again acting as an agent. If the agent represents a principal other than the one who gave written authorization to issue the license, subsection (1) of this section applies. [1963 c.461 Â§8]

Â Â Â Â Â  571.110 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.115 License not transferable; moving place of business. (1) A license is personal to the applicant and may not be transferred. A new license is necessary if the business entity of the licensee is changed or if the membership of a partnership is changed, irrespective of whether or not the business name is changed.

Â Â Â Â Â  (2) The license issued to a grower or dealer applies to the particular premises named in the license. However, if prior approval is obtained from the State Department of Agriculture, the place of business may be moved to other premises or location without the necessity of relicensing. [1963 c.461 Â§7]

Â Â Â Â Â  571.120 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.125 Suspension, revocation or refusal of license. The State Department of Agriculture may, as provided in ORS chapter 183, suspend, revoke or refuse to issue or renew the license of any person when it is satisfied that:

Â Â Â Â Â  (1) The applicant or licensee has been guilty of fraud, deception or misrepresentation in the handling or sale of nursery stock.

Â Â Â Â Â  (2) The licensee was guilty of fraud, deception or misrepresentation in the procurement of a license.

Â Â Â Â Â  (3) The licensee has violated any provision of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991. [1963 c.461 Â§11]

Â Â Â Â Â  571.130 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.135 Shipping permits, shipping invoices and bills of lading accompanying shipments and deliveries; retention; exceptions. (1) The State Department of Agriculture may issue a shipping permit number to any licensee who requests or requires one. The shipping permit number shall be the same as the license number and so designated on the license.

Â Â Â Â Â  (2) When authorized or required by the department, the shipping permit number shall accompany all shipments and deliveries of nursery stock.

Â Â Â Â Â  (3) A shipping invoice or bill of lading shall accompany a commercial shipment or delivery of nursery stock to be offered for sale. If a shipping invoice accompanies the shipment or delivery, the shipping invoice shall include the following:

Â Â Â Â Â  (a) The name and address of the owner of the nursery stock.

Â Â Â Â Â  (b) The nursery license number of the owner of the nursery stock.

Â Â Â Â Â  (c) The point of origin of the nursery stock.

Â Â Â Â Â  (d) The specific destination to which the nursery stock is being shipped or delivered.

Â Â Â Â Â  (e) A description or inventory of the nursery stock in sufficient detail to allow identification of the nursery stock being shipped or delivered. The description or inventory shall include, at a minimum, the numbers, sizes and varieties of plants included in the shipment or delivery.

Â Â Â Â Â  (f) The signature of the nursery stock carrier or the carrier's agent.

Â Â Â Â Â  (4) The department, by rule, may develop a standard form for shipping invoices described in subsection (3) of this section and may make the form available at cost to licensees upon request.

Â Â Â Â Â  (5) Each of the following persons shall retain a copy of the signed shipping invoice or the bill of lading for a commercial shipment or delivery of nursery stock to be offered for sale:

Â Â Â Â Â  (a) The owner of the nursery stock.

Â Â Â Â Â  (b) The carrier or carrier's agent transporting the nursery stock.

Â Â Â Â Â  (c) The person taking delivery of the nursery stock at the shipment or delivery destination.

Â Â Â Â Â  (6) Subsections (3) and (5) of this section do not apply to:

Â Â Â Â Â  (a) A commercial shipment or delivery between two points owned, rented or leased by the owner of the nursery stock; or

Â Â Â Â Â  (b) A commercial shipment or delivery of nursery stock in the possession of a business licensed by the State Landscape Contractors Board. [1963 c.461 Â§16; 2005 c.390 Â§1]

Â Â Â Â Â  571.140 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.145 Inspection of licensed and unlicensed nurseries; additional inspections and special services; fees. (1) The State Department of Agriculture shall inspect each licensed nursery at least once each fiscal year as often thereafter as the department considers necessary to determine and control pest, disease and noxious weed conditions.

Â Â Â Â Â  (2) The department may make additional inspections as necessary for the issuance of phytosanitary and other certificates. Such additional inspections are in addition to normal inspections as provided by subsection (1) of this section. The department may charge for such inspections requested by nurseries in order to issue state or federal phytosanitary certificates and any other certificate that requires inspection prior to issuance of such certificates. Such charge shall not be less than $10 per requested certificate or greater than $50 per such certificate. However, for license years after June 30, 1995, the department may establish the certificate fee without regard to the limitations provided in this subsection after consulting with the State Nursery Research and Regulatory Committee and after holding public hearings in accordance with ORS chapter 183.

Â Â Â Â Â  (3) The department may establish a schedule of fees for nursery stock inspections and special services which may be performed by the department for persons who are not required to obtain a license pursuant to ORS 571.005 to 571.230 and 571.991. The fees shall be established in such amounts as are reasonably necessary to recover all costs incurred by the department in the performance of such inspections and special services. Payment for such inspections and special services shall be made to the department at the time the inspections or special services are performed. [1963 c.461 Â§17; 1977 c.638 Â§5; 1985 c.659 Â§4; 1993 c.683 Â§6]

Â Â Â Â Â  571.147 Department audit of books and records of licensees; suspension of license for failure to submit to audit. (1) The State Department of Agriculture is authorized to audit the books and records of applicants or licensees, as it deems necessary, in order to insure compliance with ORS 571.057. Such audit may be made at the applicant's or licensee's place of business during normal business hours, upon three days' notice from the department.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183, failure by a licensee to allow such audit shall automatically suspend the license of the licensee until the audit is performed and any additional fee and penalty found to be due is paid to the department. [1971 c.756 Â§7]

Â Â Â Â Â  571.150 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.160 General prohibition. No person, individually or acting for another person, such as an official or employee acting for a corporation, shall violate ORS 564.040, 564.991, 571.005 to 571.230 and 571.991. [1963 c.461 Â§27]

Â Â Â Â Â  571.170 Substitution or transportation of uninspected nursery stock prohibited. No person shall:

Â Â Â Â Â  (1) Substitute other nursery stock for nursery stock covered by an inspection certificate.

Â Â Â Â Â  (2) Transport or accept for transportation nursery stock that does not carry the official inspection tag authorized by the State Department of Agriculture. [1963 c.461 Â§18]

Â Â Â Â Â  571.180 Misrepresentation of nursery stock by grower, dealer or agent prohibited; tag or label required on fruit trees. (1) No grower, dealer or agent shall:

Â Â Â Â Â  (a) Sell nursery stock representing it to be a name, age or variety different from what the nursery stock actually is.

Â Â Â Â Â  (b) Represent that any nursery stock is a new variety, when in fact it is a standard variety and has been given a new name.

Â Â Â Â Â  (c) Sell or represent cormels as corms or bulblets as bulbs.

Â Â Â Â Â  (2) In addition to the provisions of ORS 632.450 to 632.490 and 632.900 to 632.985, all other laws relating to labeling and the provisions of subsection (1) of this section, the grower, dealer or agent shall attach to every bundle of fruit-bearing trees sold or shipped within this state a tag or label specifying the name of the variety of trees contained therein. If the bundle shall contain trees of different varieties, such label or tag shall be attached to each tree or group of trees of the same variety. The purchaser of any fruit-bearing tree or trees not true to name as specified on such tag or label, shall have a remedy at law in a civil action to recover the damages sustained. Such action may be brought at any time prior to the third bearing year. [1963 c.461 Â§19; 2001 c.104 Â§232]

Â Â Â Â Â  571.190 Knowingly selling, advertising or displaying damaged, misrepresented or mislabeled nursery stock prohibited. No person shall knowingly offer to sell, advertise or display nursery stock:

Â Â Â Â Â  (1) That is dead, in a dying condition, seriously broken, desiccated, frozen or damaged by freezing, or materially damaged in any way.

Â Â Â Â Â  (2) By any methods which have the capacity and tendency or effect of deceiving any purchaser or prospective purchaser as to the quantity, size, grade, kind, species, name, age, variety, maturity, condition, vigor, hardiness, number of times transplanted, growth ability, growth characteristics, rate of growth or time required before flowering or fruiting, price, origin or place where grown, or in any other material respect.

Â Â Â Â Â  (3) That fails to meet the grade with which it is labeled.

Â Â Â Â Â  (4) By making other false or fraudulent representations in connection with the sale of nursery stock. [1963 c.461 Â§20]

Â Â Â Â Â  571.200 Knowingly offering to sell, moving or storing infected or infested nursery stock prohibited. (1)(a) No person shall knowingly offer to sell nursery stock that is infected or infested.

Â Â Â Â Â  (b) Unless the nursery stock is held for separation or treatment under the supervision of an officer, employee or inspector of the State Department of Agriculture, no person shall advertise, display, transport, move, store or warehouse nursery stock that is infected or infested.

Â Â Â Â Â  (c) Any infected or infested nursery stock may be seized in accordance with the procedures provided for in ORS 561.605 to 561.630.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) "Infected" means any appearance of a disease symptom or causal agent that may, in the opinion of the department, be a menace to other nursery stock or any products or properties.

Â Â Â Â Â  (b) "Infested" means when the mature or immature form of any plant pest, including noxious weeds as defined by the department, is found in such numbers as, in the opinion of the department, to be a menace to other nursery stock or any product or properties. [1963 c.461 Â§Â§21,22; 1985 c.565 Â§84a]

Â Â Â Â Â  571.210 Hold order on defective nursery stock; condemnation. (1) When the State Department of Agriculture has cause to presume that any nursery stock will not perform in a normal manner, the officials, employees or inspectors of the department may issue a hold order for a period not to exceed 10 days. No person shall sell or dispose of in any manner such nursery stock within the 10-day period without written permission from the department.

Â Â Â Â Â  (2) If a person displays or sells nursery stock that is dead, in a dying condition, seriously broken, frozen or damaged by freezing or materially damaged in any way, any officer, employee or inspector of the department may condemn such nursery stock and order it destroyed. [1963 c.461 Â§23]

Â Â Â Â Â  571.220 Imported nursery stock to bear certificate of origin; contents. Nursery stock imported into Oregon must be accompanied by a certificate from the place of origin, signed by an authorized agent or representative of the agency supervising and responsible for carrying out the nursery stock laws of such originating state or country. The certificates shall contain additional information as may be required by the State Department of Agriculture to carry out and enforce the provisions of ORS 564.040, 564.991, 571.005 to 571.230 and 571.991. [1963 c.461 Â§24]

Â Â Â Â Â  571.230 Disposition and use of moneys received. (1) Except for fees paid under ORS 571.057, 571.063 and 571.145 (3), the State Department of Agriculture shall deposit all fees paid to it under ORS 571.005 to 571.230 and 571.991 in the General Fund in the State Treasury to the credit of the Department of Agriculture Account. Such fees are continuously appropriated to the department for the purpose of administering and enforcing ORS 564.040, 564.991, 571.005 to 571.230 and 571.991. The fees paid to the department under ORS 571.057, 571.063 and 571.145 (3) shall be deposited by the State Treasurer in the Department of Agriculture Service Fund, and such funds are continuously appropriated to the department for the purposes of administering and enforcing ORS 571.005 to 571.230 and 571.991.

Â Â Â Â Â  (2) The amount of revenue generated for nursery research pursuant to ORS 571.057 (3)(c) shall be used by the department only for the purposes set forth in subsection (3) of this section. With the advice of the State Nursery Research and Regulatory Committee, the director shall identify research needs of the Oregon nursery industry and shall obtain services of researchers for the purposes set forth in subsection (3) of this section.

Â Â Â Â Â  (3) The amounts provided for in ORS 571.057 (3)(c) shall be used in carrying on experimental and research projects and investigations directed toward the prevention and elimination of plant diseases, insect pests and the development and improvement of cultural methods that are beneficial to the nursery industry. [1963 c.461 Â§25; 1971 c.756 Â§4; 1979 c.499 Â§5; 1985 c.659 Â§2; 1993 c.683 Â§7]

Â Â Â Â Â  571.240 [1963 c.461 Â§14; 1967 c.637 Â§12; repealed by 1971 c.756 Â§9]

Â Â Â Â Â  571.250 Interagency agreement to ensure compliance. The State Landscape Contractors Board and the State Department of Agriculture shall enter into an interagency agreement to address how the board and the department shall ensure that licensed landscaping businesses comply with the provisions of this chapter. [1999 c.535 Â§3]

CHRISTMAS TREE GROWERS

Â Â Â Â Â  571.505 Definitions for ORS 571.510 to 571.580. As used in ORS 571.510 to 571.580, unless the context requires otherwise:

Â Â Â Â Â  (1) "Acre of Christmas trees" means an acre of land upon which Christmas trees are growing at the time of application for the license required by ORS 571.525.

Â Â Â Â Â  (2) "Christmas tree" means a cut evergreen tree:

Â Â Â Â Â  (a) Of a marketable species;

Â Â Â Â Â  (b) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agricultural Marketing Service of the United States Department of Agriculture; and

Â Â Â Â Â  (c) Evidencing periodic maintenance practices of shearing or culturing, or both, for all Christmas tree species; weed and bush control and one or more of the following practices: Basal pruning, fertilization, insect and disease control, stump culture, soil cultivation and irrigation.

Â Â Â Â Â  (3) "Dealer" means a person who purchases Christmas trees for resale.

Â Â Â Â Â  (4) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (5) "Grower" means any person who grows Christmas trees for sale.

Â Â Â Â Â  (6) "Natural timber stand" means any site where Christmas trees are growing with a spacing greater than 9.5 feet by 9 feet.

Â Â Â Â Â  (7) "Sell" or "sale" means to offer or hold for the purpose of sale, or to solicit orders for sale or to deliver, distribute, exchange, furnish or supply. [1985 c.197 Â§1; 1989 c.561 Â§1]

Â Â Â Â Â  571.510 Policy; department to maintain Christmas tree service; duties. (1) The Legislative Assembly finds and declares that the propagation and raising of Christmas trees is a silvicultural and agricultural pursuit that should be regulated and assisted by the State Department of Agriculture. A Christmas tree service shall be maintained within the department for the purpose of carrying out and enforcing the provisions of ORS 571.505 to 571.580.

Â Â Â Â Â  (2) The department is authorized to:

Â Â Â Â Â  (a) Inspect the Christmas tree stock of growers.

Â Â Â Â Â  (b) Issue certificates and permits and check the license and licensing of persons required to be licensed by ORS 571.505 to 571.580.

Â Â Â Â Â  (c) Investigate violations of ORS 571.505 to 571.580.

Â Â Â Â Â  (d) Disseminate information among growers relative to treatment of Christmas tree stock for both prevention and elimination of attacks by plant pests and diseases.

Â Â Â Â Â  (e) Carry out any other duties or responsibilities which are of service to the Christmas tree industry or which may be necessary for the protection thereof. [1985 c.197 Â§2; 1989 c.561 Â§2]

Â Â Â Â Â  571.515 State Christmas Tree Advisory Committee. (1) In order that there may be the closest contact between the State Department of Agriculture and the problems of the Christmas tree industry, there hereby is created a State Christmas Tree Advisory Committee, which shall consist of six members appointed by the Director of Agriculture. The director, as far as practicable, shall make appointments so that all areas of the state are represented on the committee.

Â Â Â Â Â  (2) The term of each member shall be for three years, from the date of appointment. A member shall continue to serve until a successor is appointed and qualifies. Vacancies in office shall be filled by appointment for the unexpired term. An individual is not eligible to serve more than two consecutive terms as a member.

Â Â Â Â Â  (3) The members of the committee are eligible for compensation and expenses as provided in ORS 292.495, to be paid from funds provided by ORS 571.580.

Â Â Â Â Â  (4) The functions of the committee are to advise and counsel with the department in the administration of ORS 571.505 to 571.580.

Â Â Â Â Â  (5) The committee shall meet at the call of the chairperson or the director of the State Department of Agriculture. A majority of the members present at any meeting constitutes a quorum, and a majority vote of the quorum at any meeting constitutes an official act of the committee.

Â Â Â Â Â  (6) At the first meeting in each year the committee shall select a chairperson. The Dean of the College of Agricultural Sciences, Oregon State University, and the director of the State Department of Agriculture, or their representatives, shall be ex officio members without the right to vote. [1985 c.197 Â§3; 1995 c.79 Â§310; 2005 c.22 Â§389]

Â Â Â Â Â  571.520 Exemptions from licensing requirements. ORS 571.525 and 571.530 do not apply to:

Â Â Â Â Â  (1) Any grower owning one acre or less of Christmas trees and whose business consists only of retail sales to the ultimate consumer.

Â Â Â Â Â  (2) Any dealer. [1985 c.197 Â§4; 1989 c.561 Â§3]

Â Â Â Â Â  571.525 License required to operate as grower. No person shall operate as a grower without first obtaining a license therefor from the State Department of Agriculture. [1985 c.197 Â§5]

Â Â Â Â Â  571.530 License application; contents; fee. (1) Each person required to be licensed by ORS 571.525 shall make application for such license or for renewal thereof on a form furnished by the State Department of Agriculture which shall contain:

Â Â Â Â Â  (a) The name and address of the applicant, the number of locations to be operated by the applicant and the addresses thereof, and the assumed business name of the applicant;

Â Â Â Â Â  (b) If other than an individual, a statement whether such person is a partnership, corporation or other organization;

Â Â Â Â Â  (c) The total number of acres of Christmas trees grown by the applicant; and

Â Â Â Â Â  (d) The type of business to be operated and, if the applicant is an agent, the principals the applicant represents.

Â Â Â Â Â  (2) Each application for license shall be accompanied by a license fee as provided for by this section. Such application shall not be a public record but shall be subject to audit and review by the department.

Â Â Â Â Â  (3)(a) The license fees for growers shall be established on the basis of the total number of acres of Christmas trees being grown in this state by the applicant. For the purpose of calculating the license fee, four acres of Christmas trees growing in a natural timber stand shall be considered the equivalent of one acre of planted Christmas trees.

Â Â Â Â Â  (b) The annual license fee schedule shall be established by the department after consultation with the State Christmas Tree Advisory Committee and after a public hearing in accordance with ORS chapter 183. The annual license fee shall not exceed $75 as a basic charge and $3 per acre as an acreage assessment. The total license fee established pursuant to this paragraph shall not exceed $5,000. [1985 c.197 Â§6; 1989 c.561 Â§4; 1999 c.59 Â§180]

Â Â Â Â Â  571.535 Renewal of license. (1) The fees for the renewal of the annual licenses required by ORS 571.505 to 571.580 shall be paid with the application for license renewal and before July 1 of each year.

Â Â Â Â Â  (2) Failure to pay the fees when due forfeits the right to operate as a grower.

Â Â Â Â Â  (3) Any person who has been previously licensed to grow Christmas tree stock and whose right to grow has been forfeited shall not be issued a renewal license except upon written application to the State Department of Agriculture accompanied by a sum of money equal to the regular license fee. [1985 c.197 Â§7]

Â Â Â Â Â  571.540 Form of license; display required. All licenses issued under ORS 571.505 to 571.580 shall:

Â Â Â Â Â  (1) Include the date of issue.

Â Â Â Â Â  (2) Expire on June 30, next following the date of issue, unless sooner revoked by the State Department of Agriculture.

Â Â Â Â Â  (3) Be in the form of a certificate.

Â Â Â Â Â  (4) Be numbered serially under the direction of the department.

Â Â Â Â Â  (5) Be posted in a conspicuous place on the premises of the licensee and a copy at each location where the licensee is doing business, where they can be easily seen by the general public. [1985 c.197 Â§8]

Â Â Â Â Â  571.545 License not transferable; notice of change of business organization; additional assessment for trees not subject to fee. (1) A license is personal to the applicant and may not be transferred. The licensee shall notify the State Department of Agriculture in writing if the business entity of the licensee is changed or if the members of a partnership change, whether or not the business entity name is changed.

Â Â Â Â Â  (2) The license issued to a grower applies to the particular premises named in the license. However, if prior approval is obtained from the department, the place of business may be moved to other premises or location without the necessity of relicensing. An additional acreage assessment in accordance with ORS 571.530 shall be paid for any acres of Christmas trees not included in the license fee paid at the previous location and will be added when the business changes location. [1985 c.197 Â§9; 1989 c.561 Â§5]

Â Â Â Â Â  571.550 Suspension, revocation or refusal of license. As provided in ORS chapter 183, the State Department of Agriculture may suspend, revoke or refuse to issue or renew the license of any person when it is satisfied that:

Â Â Â Â Â  (1) The applicant or licensee has been guilty of fraud, deception or misrepresentation in the handling or sale of Christmas tree stock.

Â Â Â Â Â  (2) The licensee was guilty of fraud, deception or misrepresentation in the procurement of a license.

Â Â Â Â Â  (3) The licensee has violated any provision of ORS 571.505 to 571.580. [1985 c.197 Â§10]

Â Â Â Â Â  571.555 Issuance of shipping permit numbers. (1) The State Department of Agriculture shall issue a shipping permit number to any qualified licensee who requests or requires one. Such number shall be the same as the license number and so designated on the license.

Â Â Â Â Â  (2) The shipping permit number shall accompany all shipments and deliveries of Christmas tree stock. [1985 c.197 Â§11; 1989 c.561 Â§6]

Â Â Â Â Â  571.560 Inspections for pest, disease and weed control; additional inspections for special certificates. (1) The State Department of Agriculture shall inspect licensed grower's operations as often as the department considers necessary to determine and control pest, disease and noxious weed conditions.

Â Â Â Â Â  (2) In addition to the inspections provided in subsection (1) of this section, the department shall make such inspections as are necessary for the issuance of phytosanitary and other certificates. [1985 c.197 Â§12; 1989 c.561 Â§7]

Â Â Â Â Â  571.565 Department to determine accuracy of acreage reporting for fee calculations. The State Department of Agriculture shall use all appropriate methods to determine the accuracy of acreage reporting to determine the license fee prescribed by ORS 571.530. [1985 c.197 Â§13; 1989 c.561 Â§8]

Â Â Â Â Â  571.570 Substitution or transportation of uninspected Christmas tree stock. No person shall:

Â Â Â Â Â  (1) Substitute other Christmas tree stock for Christmas tree stock covered by an inspection certificate.

Â Â Â Â Â  (2) Transport or accept for transportation Christmas tree stock that does not carry the official inspection tag authorized by the State Department of Agriculture. [1985 c.197 Â§14]

Â Â Â Â Â  571.575 Knowingly offering to sell infected or infested Christmas tree stock. (1)(a) No person shall knowingly offer to sell Christmas tree stock that is infected or infested.

Â Â Â Â Â  (b) Unless the Christmas tree stock is held for separation or treatment under the supervision of an officer, employee or inspector of the State Department of Agriculture, no person shall advertise, display, transport, move, store or warehouse Christmas tree stock that is infected or infested.

Â Â Â Â Â  (c) Any infected or infested Christmas tree stock may be seized in accordance with the procedures provided for in ORS 561.605 to 561.630.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) "Infected" means any appearance of a disease symptom or causal agent that may, in the opinion of the department, be a menace to other Christmas tree stock or any products or properties.

Â Â Â Â Â  (b) "Infested" means when the mature or immature form of any plant pest, including noxious weeds as defined by the department, is found in such numbers as, in the opinion of the department, to be a menace to other Christmas tree stock or any product or properties. [1985 c.197 Â§15]

Â Â Â Â Â  571.580 Disposition and use of moneys received. The State Department of Agriculture shall deposit all fees paid to it under ORS 571.505 to 571.580 in the Department of Agriculture Service Fund, and such moneys are continuously appropriated to the department for the purposes of administering and enforcing ORS 571.505 to 571.580. [1985 c.197 Â§16]

PENALTIES

Â Â Â Â Â  571.990 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  571.991 Penalties for ORS 571.005 to 571.230. Subject to ORS 153.022, violation of ORS 571.005 to 571.230 or rules adopted thereunder is punishable, upon conviction, by a fine of not more than $5,000. [1963 c.461 Â§32; 1985 c.659 Â§5; 1999 c.1051 Â§318]

Â Â Â Â Â  571.995 Penalties for ORS 571.525, 571.570 and 571.575. Violation of ORS 571.525, 571.570 or 571.575, or of any rules adopted pursuant thereto, is a misdemeanor. [1985 c.197 Â§17]

Â Â Â Â Â  571.997 Civil penalties for ORS 571.055 and 571.525. (1) In addition to any applicable criminal penalty under ORS 571.991 or 571.995 or any other penalty, a person who violates ORS 571.055 or 571.525 is subject to a civil penalty imposed by the State Department of Agriculture. The civil penalty shall not exceed $10,000.

Â Â Â Â Â  (2) Every violation of ORS 571.055 or 571.525 is a separate offense subject to a separate civil penalty.

Â Â Â Â Â  (3) The department shall consult with, and seek the advice of, the State Christmas Tree Advisory Committee and the State Nursery Research and Regulatory Committee in order to:

Â Â Â Â Â  (a) Develop one or more schedules setting the amounts of civil penalties that may be imposed for particular types of violations;

Â Â Â Â Â  (b) Develop guidelines and policies regarding the circumstances under which civil penalties should be imposed; and

Â Â Â Â Â  (c) At least biannually review cases to ensure that guidelines and policies developed under paragraph (b) of this subsection are being followed.

Â Â Â Â Â  (4) The imposition of a civil penalty under this section is subject to ORS 183.745.

Â Â Â Â Â  (5) The State Treasurer shall deposit all moneys from civil penalties recovered under this section into the Department of Agriculture Account.

Â Â Â Â Â  (6) Moneys from civil penalties recovered under this section for a violation of ORS 571.055 are continuously appropriated to the department for the administration of nursery laws and industry projects under ORS 571.005 to 571.230.

Â Â Â Â Â  (7) Moneys from civil penalties recovered under this section for a violation of ORS 571.525 are continuously appropriated to the department for the administration of Christmas tree laws and industry projects under ORS 571.510 to 571.580. [1999 c.390 Â§6]

_______________



Chapter 572

Chapter 572 (Former Provisions)

Grasshopper Control Districts

GRASSHOPPER CONTROL DISTRICTS

AGRICULTURE

572.010 [1955 c.615 §1; repealed by 1969 c.13 §1]

572.020 [1955 c.615 §2; repealed by 1969 c.13 §1]

572.030 [1955 c.615 §3; repealed by 1969 c.13 §1]

572.040 [1955 c.615 §4; repealed by 1969 c.13 §1]

572.050 [1955 c.615 §5; repealed by 1969 c.13 §1]

572.060 [1955 c.615 §6; repealed by 1969 c.13 §1]

572.070 [1955 c.615 §7; repealed by 1969 c.13 §1]

572.080 [1955 c.615 §8; repealed by 1969 c.13 §1]

572.090 [1955 c.615 §9; repealed by 1969 c.13 §1]

572.100 [1955 c.615 §10; repealed by 1969 c.13 §1]

572.110 [1955 c.615 §11; repealed by 1969 c.13 §1]

572.120 [1955 c.615 §12; repealed by 1969 c.13 §1]

572.130 [1955 c.615 §13; repealed by 1969 c.13 §1]

572.140 [1955 c.615 §14; repealed by 1969 c.13 §1]

572.150 [1955 c.615 §15; repealed by 1969 c.13 §1]

572.160 [1955 c.615 §16; repealed by 1969 c.13 §1]

572.170 [1955 c.615 §17; repealed by 1969 c.13 §1]

572.180 [1955 c.615 §18; 1963 c.9 §34; repealed by 1969 c.13 §1]

572.190 [1955 c.615 §19; repealed by 1969 c.13 §1]

572.200 [1955 c.615 §20; 1963 c.9 §35; repealed by 1969 c.13 §1]

572.210 [1955 c.615 §21; repealed by 1969 c.13 §1]

572.220 [1955 c.615 §22; repealed by 1969 c.13 §1]

572.230 [1955 c.615 §23; repealed by 1969 c.13 §1]

572.240 [1955 c.615 §24; repealed by 1969 c.13 §1]

572.250 [1955 c.615 §25; repealed by 1969 c.13 §1]

572.260 [1955 c.615 §26; repealed by 1969 c.13 §1]

572.270 [1955 c.615 §27; repealed by 1969 c.13 §1]

_______________



Chapter 573

Chapter 573 (Former Provisions)

Control of Application of Agricultural Chemicals

CONTROL OF APPLICATION OF AGRICULTURAL CHEMICALS

AGRICULTURE

573.001 [1967 c.607 §2; repealed by 1973 c.341 §37]

573.005 [1953 c.496 §1; 1955 c.559 §1; 1957 c.557 §1; 1959 c.464 §1; 1961 c.642 §1; repealed by 1967 c.607 §28]

573.006 [1967 c.607 §1; repealed by 1973 c.341 §37]

573.007 [1967 c.607 §7; repealed by 1973 c.341 §37]

573.010 [Repealed by 1953 c.496 §42]

573.015 [1953 c.496 §18; 1955 c.559 §2; 1957 c.101 §6; 1961 c.642 §2; repealed by 1967 c.607 §28]

573.016 [1967 c.607 §3; repealed by 1973 c.341 §37]

573.020 [Repealed by 1953 c.496 §42]

573.025 [1953 c.496 §2; 1955 c.559 §3; 1961 c.642 §3; repealed by 1967 c.607 §28]

573.026 [1967 c.607 §6; repealed by 1973 c.341 §37]

573.030 [Repealed by 1953 c.496 §42]

573.031 [1967 c.607 §19; repealed by 1973 c.341 §37]

573.035 [1953 c.496 §3; repealed by 1955 c.559 §17]

573.036 [1967 c.607 §4; repealed by 1973 c.341 §37]

573.040 [Repealed by 1953 c.496 §42]

573.045 [1953 c.496 §4; repealed by 1955 c.559 §17]

573.046 [1967 c.607 §25; repealed by 1973 c.341 §37]

573.050 [Repealed by 1953 c.496 §42]

573.051 [1967 c.607 §8; repealed by 1973 c.341 §37]

573.055 [1953 c.496 §5; 1955 c.559 §4; 1961 c.642 §4; repealed by 1967 c.607 §28]

573.056 [1967 c.607 §9; repealed by 1973 c.341 §37]

573.060 [Repealed by 1953 c.496 §42]

573.061 [1967 c.607 §10; repealed by 1973 c.341 §37]

573.065 [1953 c.496 §8; repealed by 1967 c.607 §28]

573.066 [1967 c.607 §17; repealed by 1973 c.341 §37]

573.070 [Repealed by 1953 c.496 §42]

573.075 [1953 c.496 §7; repealed by 1955 c.559 §17]

573.080 [Repealed by 1953 c.496 §42]

573.085 [1953 c.496 §9; 1959 c.13 §1; repealed by 1967 c.607 §28]

573.086 [1967 c.607 §12; repealed by 1973 c.341 §37]

573.090 [Repealed by 1953 c.496 §42]

573.095 [1953 c.496 §11; 1955 c.559 §5; 1961 c.642 §5; repealed by 1967 c.607 §28]

573.096 [1967 c.607 §13; repealed by 1973 c.341 §37]

573.100 [Repealed by 1953 c.496 §42]

573.105 [1953 c.496 §12; 1955 c.559 §6; 1961 c.642 §6; repealed by 1967 c.607 §28]

573.106 [1967 c.607 §14; repealed by 1973 c.341 §37]

573.110 [Repealed by 1953 c.496 §42]

573.115 [1953 c.496 §10; 1955 c.559 §7; 1961 c.425 §4; 1961 c.642 §7; repealed by 1967 c.607 §28]

573.116 [1967 c.607 §15; repealed by 1973 c.341 §37]

573.120 [Repealed by 1953 c.496 §42]

573.125 [1953 c.496 §17; repealed by 1955 c.559 §8 (573.147 to 573.157 enacted in lieu of 573.125)]

573.126 [1967 c.607 §16; repealed by 1973 c.341 §37]

573.130 [Repealed by 1953 c.496 §42]

573.135 [1953 c.496 §13; 1955 c.559 §14; 1961 c.642 §8; repealed by 1967 c.607 §28]

573.136 [1967 c.607 §11; repealed by 1973 c.341 §37]

573.140 [Repealed by 1953 c.496 §42]

573.145 [1953 c.496 §16; 1955 c.559 §15; renumbered 573.210]

573.146 [1967 c.607 §5; repealed by 1973 c.341 §37]

573.147 [1955 c.559 §9 (enacted in lieu of 573.125); 1961 c.642 §9; repealed by 1967 c.607 §28]

573.149 [1955 c.559 §10 (enacted in lieu of 573.125); repealed by 1967 c.607 §28]

573.150 [Repealed by 1953 c.496 §42]

573.152 [1955 c.559 §11 (enacted in lieu of 573.125); repealed by 1967 c.607 §28]

573.154 [1955 c.559 §12 (enacted in lieu of 573.125); repealed by 1967 c.607 §28]

573.155 [1953 c.496 §14; renumbered 573.163]

573.156 [1967 c.607 §21; repealed by 1973 c.341 §37]

573.157 [1955 c.559 §13 (enacted in lieu of 573.125); 1961 c.642 §10; repealed by 1967 c.607 §28]

573.160 [Repealed by 1953 c.496 §42]

573.163 [Formerly 573.155; 1961 c.642 §11; repealed by 1967 c.607 §28]

573.165 [1953 c.496 §6; 1955 c.559 §16; 1961 c.642 §12; repealed by 1967 c.607 §28]

573.166 [1967 c.607 §18; repealed by 1973 c.341 §37]

573.170 [Repealed by 1953 c.496 §42]

573.175 [1953 c.496 §15; 1967 c.637 §13; repealed by 1967 c.607 §28]

573.176 [1967 c.607 §20; repealed by 1973 c.341 §37]

573.180 [Repealed by 1953 c.496 §42]

573.190 [Repealed by 1953 c.496 §42]

573.200 [Repealed by 1953 c.496 §42]

573.210 [Formerly 573.145; 1961 c.642 §13; 1967 c.607 §22; repealed by 1973 c.341 §37]

573.220 [1957 c.101 §2; 1961 c.642 §14; repealed by 1973 c.341 §37]

573.230 [1957 c.101 §3; 1961 c.642 §15; repealed by 1973 c.341 §37]

573.240 [1957 c.101 §4; 1961 c.642 §16; repealed by 1973 c.341 §37]

573.250 [1957 c.101 §5; repealed by 1973 c.341 §37]

573.260 [1957 c.101 §2; repealed by 1973 c.341 §37]

573.310 [1961 c.528 §1; 1963 c.54 §1; repealed by 1973 c.341 §37]

573.320 [1961 c.528 §2; repealed by 1973 c.341 §37]

573.330 [1961 c.528 §3; 1963 c.54 §2; repealed by 1973 c.341 §37]

573.340 [1961 c.528 §4; 1963 c.54 §3; 1965 c.452 §1; 1967 c.637 §14; repealed by 1973 c.341 §37]

573.350 [1961 c.528 §5; 1963 c.54 §4; repealed by 1973 c.341 §37]

573.360 [1961 c.528 §6; repealed by 1973 c.341 §37]

573.370 [1961 c.528 §7; 1963 c.54 §5; 1965 c.452 §2; repealed by 1973 c.341 §37]

573.380 [1963 c.54 §7; 1965 c.452 §3; repealed by 1973 c.341 §37]

573.402 [1961 c.273 §§1, 2; repealed by 1973 c.341 §37]

573.405 [1953 c.496 §19; 1957 c.557 §2; 1959 c.464 §2; repealed by 1973 c.341 §37]

573.410 [Repealed by 1953 c.496 §42]

573.415 [1953 c.496 §20; repealed by 1973 c.341 §37]

573.420 [Repealed by 1953 c.496 §42]

573.425 [1953 c.496 §21; 1957 c.557 §3; repealed by 1973 c.341 §37]

573.430 [Repealed by 1953 c.496 §42]

573.435 [1953 c.496 §22; repealed by 1973 c.341 §37]

573.440 [Repealed by 1953 c.496 §42]

573.445 [1953 c.496 §23; 1957 c.557 §4; repealed by 1973 c.341 §37]

573.450 [Repealed by 1953 c.496 §42]

573.455 [1953 c.496 §24; 1957 c.557 §5; repealed by 1973 c.341 §37]

573.460 [Repealed by 1953 c.496 §42]

573.465 [1953 c.496 §25; 1957 c.557 §6; repealed by 1973 c.341 §37]

573.470 [Repealed by 1953 c.496 §42]

573.475 [1953 c.496 §26; 1957 c.557 §7; repealed by 1973 c.341 §37]

573.480 [Repealed by 1953 c.496 §42]

573.485 [1953 c.496 §27; 1959 c.464 §3; repealed by 1973 c.341 §37]

573.490 [Repealed by 1953 c.496 §42]

573.495 [1953 c.496 §28; 1959 c.464 §4; 1969 c.669 §17; 1971 c.403 §15; repealed by 1973 c.341 §37]

573.500 [Repealed by 1953 c.496 §42]

573.505 [1953 c.496 §29; 1957 c.557 §8; repealed by 1973 c.341 §37]

573.510 [Repealed by 1953 c.496 §42]

573.515 [1953 c.496 §30; repealed by 1973 c.341 §37]

573.520 [Repealed by 1953 c.496 §42]

573.525 [1953 c.496 §31; 1959 c.464 §5; repealed by 1973 c.341 §37]

573.530 [Repealed by 1953 c.496 §42]

573.535 [1953 c.496 §32; 1959 c.464 §6; repealed by 1973 c.341 §37]

573.537 [1961 c.708 §2; 1963 c.53 §1; 1965 c.452 §5; repealed by 1969 c.89 §2 and by 1973 c.341 §37]

573.540 [Repealed by 1953 c.496 §42]

573.543 [1961 c.708 §3; 1963 c.53 §2; 1965 c.452 §6; repealed by 1969 c.89 §2 and by 1973 c.341 §37]

573.545 [1953 c.496 §33; 1959 c.464 §7; repealed by 1973 c.341 §37]

573.550 [Repealed by 1953 c.496 §42]

573.551 [1959 c.464 §9; repealed by 1973 c.341 §37]

573.555 [1953 c.496 §34; 1957 c.557 §9; 1963 c.9 §36; repealed by 1973 c.341 §37]

573.560 [Repealed by 1953 c.496 §42]

573.561 [1961 c.708 §4; repealed by 1973 c.341 §37]

573.565 [1953 c.496 §35; 1957 c.557 §10; repealed by 1973 c.341 §37]

573.570 [Repealed by 1953 c.496 §42]

573.575 [1953 c.496 §36; 1957 c.557 §11; repealed by 1973 c.341 §37]

573.580 [Repealed by 1953 c.496 §42]

573.585 [1953 c.496 §37; repealed by 1973 c.341 §37]

573.590 [Repealed by 1953 c.496 §42]

573.990 [Repealed by 1953 c.496 §42]

573.991 [1953 c.496 §39; subsection (2) of 1965 Replacement Part enacted as 1961 c.528 §8 and amended by 1963 c.54 §8 and 1963 c.379 §1; repealed by 1967 c.607 §28]

573.992 [1967 c.607 §27; repealed by 1973 c.341 §37]

_______________

CHAPTERS 574 AND 575

[Reserved for expansion]



Chapter 576

Chapter 576  Agricultural Marketing Generally

2005 EDITION

TITLE 47

AGRICULTURAL MARKETING AND WAREHOUSING

Chapter     576.     Agricultural Marketing Generally

577.     Oregon Beef Council

578.     Oregon Wheat Commission

583.     Milk Marketing, Production and Distribution

585.     Produce Dealers

586.     Warehouses; Grain and Commodity Inspection

587.     Storage of Grain as Basis of Farm Credit

_______________

Chapter 576  Agricultural Marketing Generally

2005 EDITION

MARKET DEVELOPMENT AND RESEARCH

576.006     Definitions for ORS 576.006 to 576.022

576.009     Agricultural Development Division

576.013     Purpose of market development and commodity development services; powers of department; limitations

576.019     Discrimination against any product or dealer prohibited

576.022     Authority and functions of Oregon State University unaffected; department may seek information from university

576.024     Department authorized to inspect records and businesses for economic study purposes

576.035     Market news service in Klamath Basin, central Oregon and Malheur areas

COMMODITY COMMISSIONS

(Generally)

576.051     Definitions for ORS 576.051 to 576.455

576.053     Short title

576.054     Legislative findings

576.062     Establishment of commodity commissions

576.066     Department oversight of commodity commissions; rules

(Organization)

576.206     Appointment of temporary members; rules; appointment of commissioners; commissioner qualifications; compensation

576.215     Ex officio members of commission

576.225     Qualifications of members

576.245     Office vacant when member ceases to be qualified

576.255     Removal of members

576.265     Travel and other expenses of members

576.275     Meeting place of commission

576.285     Commission organization; meetings

576.304     Authority of commodity commissions; rules

576.306     Independent contractors performing services for commission; rentals and acquisitions; rules

576.307     Provision of state services to commission

576.309     Commission furnishing services, facilities and materials to other state agencies

576.311     Commission exempt from certain financial administration laws

576.315     Grants, donations and gifts

576.317     Intellectual property; rules

576.320     Commission employees not subject to state personnel compensation plans; commission not subject to office space regulation; fees for administrative services; rules

(Assessment and Budgeting)

576.325     Levy and collection of assessments; commission rules regulating sale activities; maximum assessment rates

576.327     Exemptions from assessment; rules

576.335     Report by person responsible for collecting assessment

576.345     Producer to make reports of and pay assessment moneys on certain sales

576.351     Records of person required to pay or collect assessment; inspections and audits

576.355     Penalty for delaying transmittal of funds

576.365     Penalty for failure to relinquish assessment moneys to commission; civil action or other remedies

576.370     Disputes over assessment amounts; rules governing disputes and establishing assessment periods

576.372     Authority of some commissions to adopt rules authorizing refunds; effect

576.375     Payment of commission moneys to authorized agent; deposits and withdrawals; investments

576.385     Bond or letter of credit required of person authorized to receive or disburse commission moneys

576.392     Cancellation of uncollectible assessment; subsequent collection

576.395     Books, records and accounts of commission

576.410     "Fiscal year" defined

576.416     Preparation of commission budget; annual financial statement

576.420     Expenditures prohibited unless budget procedure complied with

576.440     Limitation on expenditures

576.445     Unforeseen expenditures

576.455     Moneys of abolished commission

576.595     Sales are in commercial channels

MEDIATION OF MARKETING DISPUTES

576.610     Definitions for ORS 576.610 to 576.650

576.620     Department to perform mediation services; employees; qualifications

576.630     Request for mediation; meeting with parties

576.640     Rules

576.650     Cooperation by state agencies

PAYMENT FOR AGRICULTURAL COMMODITIES

576.700     Definitions for ORS 576.700 to 576.710

576.705     Processors required to pay for commodities within 30 days after delivery; interest on late payments

576.710     Applicability of ORS 576.705

576.725     Definitions for ORS 576.725 and 576.727

576.727     Seed production or purchase contracts

OREGON WINE BOARD; WINE CELLAR

576.750     Definitions for ORS 576.750 to 576.775

576.751     Legislative findings

576.753     Oregon Wine Board

576.756     Board purpose and duties

576.759     Board powers

576.763     State wine cellar; sources; uses

576.766     Rules; board employees

576.768     Strategic plan; budget; rules

576.771     Payment of tax; delayed payment; records; inspections and audits

576.775     Disposition of moneys; research and promotion

GINSENG GROWERS AND DEALERS

576.800     Definitions

576.805     License required; prohibitions

576.810     Rules; fees

576.815     Revocation or suspension of license; civil penalty; rules

576.821     Disposition of fee moneys

PENALTIES

576.991     Penalties

576.005 [1953 c.489 §1; 1955 c.732 §1; renumbered 576.051]

MARKET DEVELOPMENT AND RESEARCH

576.006 Definitions for ORS 576.006 to 576.022. As used in ORS 576.006 to 576.022:

(1) "Department" means the State Department of Agriculture of the State of Oregon.

(2) "Farm products" means all agricultural, floricultural, vegetable and fruit products of the soil, livestock and meats, poultry, eggs, dairy products, and any and all products which have their situs of production on the farm.

(3) "Food products" means any and all products either in a natural or processed state used by human or animal as food. [1955 c.572 §1]

576.009 Agricultural Development Division. There is established within the State Department of Agriculture an Agricultural Development Division which shall have the powers and duties conferred by ORS 576.006 to 576.022, and as specified by the Director of Agriculture. The Agricultural Development Division shall consist of a market development service and a commodity development service. [1955 c.572 §2; 1983 c.740 §221; 1985 c.623 §3]

576.010 [Repealed by 1953 c.119 §2]

576.013 Purpose of market development and commodity development services; powers of department; limitations. (1) The purpose of the market development service of the Agricultural Development Division shall be to assist in the development of new markets or expand existing domestic and foreign markets for farm and food commodities produced or processed in this state. The purpose of the commodity development service of the Agricultural Development Division shall be to assist in the development and improvement of farm and food commodities and their values and uses.

(2) In furthering the purpose of the market development service, the State Department of Agriculture may:

(a) Collect and disseminate information relating to the availability, quality and uses of farm and food commodities produced or processed in this state, including participation in demonstrations, fairs and exhibits;

(b) Serve as an intermediary between prospective purchasers and sellers of farm and food commodities produced or processed in this state as to source of supply and demand;

(c) After notice to and with the approval of the Governor, represent the state in matters of legislation or rulemaking affecting the development of markets for farm and food commodities produced or processed in this state;

(d) Cooperate with and aid producers, processors, distributors and prospective purchasers of farm and food commodities in establishing, or improving and maintaining, an efficient system of distribution and marketing of farm and food commodities;

(e) Investigate delays, embargoes, conditions and practices, charges and rates in the marketing, transportation and handling of farm and food commodities produced or processed in this state, and when an investigation discloses a probable violation of state or federal law, make recommendations to the proper state or federal authorities for appropriate action;

(f) Engage in negotiations with common and contract carriers and initiate or participate in the prosecution of proceedings before agencies engaged in freight rate regulation within or without this state in matters relating to the establishment of new freight rates, the modification of existing freight rates or to unjust, unreasonable or discriminatory rates or practices affecting the cost of transportation, production or processing of farm or food commodities produced or processed in this state;

(g) Investigate the advisability and need for establishment of terminal, regional, assembly, dock and other distributing facilities for the delivery, sale and distribution of farm and food commodities at or near the point of purchase or use, and advise and cooperate with public or private agencies or organizations in promoting the establishment, construction or acquisition of the facilities for public use and make recommendations as to their operations;

(h) Accept grants from public or private agencies, organizations or persons, with any grant treated as a trust fund, separate and distinct from the General Fund, within the meaning of ORS chapters 291 and 293;

(i) Consult with other states in development of joint programs for the establishment and development of domestic and foreign markets on a mutual basis; and

(j) Cooperate with the Economic and Community Development Department of this state in foreign and domestic marketing matters of common interest.

(3) In furthering the purpose of the commodity development service, the department may:

(a) Collect and disseminate information relating to new or alternate crop production and marketing feasibilities to producers of farm and food commodities, and confer with the New Crops Development Board of the department in regard to these matters;

(b) Assist the commodity commissions in carrying out mutual or joint scientific research efforts and mutual or joint development of the commercial values and new and additional uses of their commodities; and

(c) Accept grants from public or private agencies, organizations or persons, with any grant treated as a trust fund, separate and distinct from the General Fund, within the meaning of ORS chapters 291 and 293.

(4) Nothing in ORS 576.006 to 576.022 shall authorize, or modify the limitations on authority under ORS 561.170 for, the Agricultural Development Division, or its staff to:

(a) Engage in any commercial transaction involving farm or food commodities as purchaser, seller, broker or dealer; or

(b) Acquire or own any farm or food commodities or real property associated with them. [1955 c.572 §3; 1985 c.623 §4; 1989 c.966 §64]

576.015 [1953 c.489 §37; renumbered 576.053]

576.017 [1955 c.572 §4; repealed by 1973 c.794 §34]

576.018 [1985 c.623 §2; repealed by 1993 c.742 §60]

576.019 Discrimination against any product or dealer prohibited. In the performance of duties, under ORS 576.006 to 576.022, no official or employee of the State Department of Agriculture shall discriminate against any farm or food product, or against any producer, processor, distributor or dealer of any such products. [1955 c.572 §5]

576.020 [Repealed by 1953 c.119 §2]

576.022 Authority and functions of Oregon State University unaffected; department may seek information from university. Nothing in ORS 576.006 to 576.022 shall be construed to limit, alter, repeal or duplicate the existing authority and functions of Oregon State University enumerated in ORS 561.362 and full effect shall be given to the provisions of ORS 561.364 and 561.366. The State Department of Agriculture may call upon Oregon State University for such technical and statistical information as it may need and as the university may be able to provide. [1955 c.572 §7]

576.024 Department authorized to inspect records and businesses for economic study purposes. (1) It is necessary for the economy of this state, the livestock industry and the welfare of the consuming public that the department obtain statistical information for economic studies of the livestock industry including the volume of production of livestock in this state; the channels into which such livestock is marketed; the total consumption of meat in this state; the types and quantities consumed and the sources thereof; and such other information as is pertinent to reveal additional potential markets for livestock produced in this state.

(2) In order to carry out and maintain this continuing study, the department is authorized during business hours to inspect the records of places or businesses which handle, store or sell meat animals, or meat as defined in ORS 619.010 to 619.071, 619.370 and 619.993.

(3) The department, after public hearing under ORS chapter 183, may require periodic reporting from the places or businesses described in this section and require the furnishing to the department of the data or information which may be needed in continuing the comprehensive study as authorized in this section. [1967 c.388 §2; 1973 c.174 §19; 1973 c.794 §29; 1983 c.740 §222]

576.030 [Repealed by 1953 c.119 §2]

576.035 Market news service in Klamath Basin, central Oregon and Malheur areas. The State Board of Higher Education, acting through the Federal Cooperative Extension Service of Oregon State University, shall cooperate with the Agriculture Marketing Service of the United States Department of Agriculture and with the appropriate offices of adjoining states to establish and maintain a food product market news service in the Klamath Basin and provide such services for the central Oregon and Malheur areas. [1961 c.560 §1]

576.040 [Repealed by 1953 c.119 §2]

576.041 [1967 c.265 §1; repealed by 1971 c.28 §1]

576.043 [1967 c.265 §2; repealed by 1971 c.28 §1]

576.044 [1977 c.198 §6; 1985 c.623 §5; 2003 c.604 §28; renumbered 576.066 in 2003]

576.045 [1967 c.265 §3; repealed by 1971 c.28 §1]

576.047 [1967 c.265 §4; repealed by 1971 c.28 §1]

576.049 [1967 c.265 §5; repealed by 1971 c.28 §1]

576.050 [Repealed by 1953 c.119 §2]

COMMODITY COMMISSIONS

(Generally)

576.051 Definitions for ORS 576.051 to 576.455. As used in ORS 576.051 to 576.455, unless the context requires otherwise:

(1) "Commercial channels" means the sale of the commodity for which a commodity commission is established for use as food, industrial, agricultural or chemurgic use, when sold to any commercial buyer or to any person who resells the commodity or any product derived therefrom.

(2) "Commission" means a commodity commission established under ORS 576.051 to 576.455.

(3) "Commodity" means any distinctive type of agricultural, horticultural, viticultural, vegetable, animal or seafood product, or any class, variety or utilization thereof, in a natural or processed state, including bees and honey but not including timber or timber products. The Director of Agriculture may determine what types or subtypes of commodity may be classed together as a commodity for the purposes of ORS 576.051 to 576.455.

(4) "Department" means the State Department of Agriculture.

(5) "Director" means the Director of Agriculture.

(6) "First purchaser" means any person who buys the commodity for which a commission is established from the producer in the first instance, or handler who received the commodity in the first instance from the producer for resale or processing.

(7) "Handler" means any producer, processor, distributor or other person engaged in the handling or marketing of or dealing in the commodity for which a commission is established, whether as an owner, agent, employee, broker or otherwise.

(8) "Producer" means a person that engages in, or has engaged in, the business of growing, producing or procuring within this state, or in the rivers or offshore waters of this state except the Columbia River, a commodity for market or for delivery or transfer to others owning or holding title to the commodity. "Producer" includes a landowner, landlord, tenant, sharecropper, boat skipper or other person that participates in the growing, producing or procuring of a commodity and receives a share of the commodity.

(9) "Regional commission" means a commission that functions only within a specified area of this state consisting of one or more entire counties. [Formerly 576.005; 1957 c.447 §1; 1959 c.596 §1; 1977 c.198 §7; 2003 c.604 §31]

576.053 Short title. ORS 576.051 to 576.455 and 576.991 (2) and (3) may be known and cited as the Commodity Commission Act. [Formerly 576.015; 1983 c.740 §223]

576.054 Legislative findings. (1) The Legislative Assembly finds that:

(a) Commodity industries are vital elements of the state economy. Commodity industries:

(A) Are sources of substantial employment for the citizens of this state;

(B) Produce needed tax revenues for the support of state and local government;

(C) Encourage responsible stewardship of valuable land and marine resources; and

(D) Produce substantial quantities of necessary food for the state, nation and world.

(b) Commodity commissions support commodity industries and enhance and preserve the economic interests of the state.

(c) Commodity commissions function in the same manner as a broad range of other programs established by the Legislative Assembly that are funded by the public through fees assessed according to the relationship of the fee payer to a particular program.

(d) Commodity commissions are not established to benefit individual persons engaged in commodity industries, but are intended to improve the overall conditions for the particular commodity for which a commission is established and thereby benefit the overall economy of the state and all the citizens of the state.

(e) Mandated cooperative efforts engaged in by commodity commissions are a proven, effective method to avoid economic waste and maintain stable agricultural markets.

(f) It is in the public interest that:

(A) Support for Oregon's commodity industries be clearly expressed;

(B) Adequate protection be given to commodities and commodity uses, activities and operations; and

(C) Each commodity be promoted individually and as part of a stabilized comprehensive industry by increasing consumption of commodities in this state and the United States and internationally.

(2) It is the intent of the Legislative Assembly that commodity commissions do the following for the purpose of serving commodity industries and the citizens of this state:

(a) Participate in the formulation and implementation of public policy through expressive activities.

(b) Reflect a continuing commitment by the state to commodity industries that are integral to the economy of this state.

(c) Represent a policy of support for persons engaged in commodity industries and for their critical role in the economy of this state, especially the economy of rural areas.

(d) Provide benefits to entire commodity industries and all the citizens of this state.

(e) Enhance the image of Oregon commodities for the purpose of increasing the overall demand for those commodities. To achieve that purpose, the Legislative Assembly intends that commodity commissions operate primarily to create a more receptive environment for commodities and for the individual efforts of persons engaged in commodity industries and thereby complement individual, targeted and specific activities.

(f) Use mandatory cooperative efforts to complement state, federal and international laws and programs.

(g) Protect the citizens of this state by educating them regarding the quality, care and methods used in the production of Oregon commodities.

(h) Increase knowledge regarding the healthful qualities and dietetic value of Oregon commodities.

(i) Support and engage in research programs and activities that benefit the planting, production, harvesting, handling, processing, marketing and use of Oregon commodities. [2003 c.604 §2]

576.055 [1953 c.489 §2; subsection (2) formerly part of 576.295; 1957 c.447 §2; 1959 c.596 §2; 1965 c.515 §1; repealed by 2003 c.604 §109]

576.060 [Repealed by 1953 c.119 §2]

576.062 Establishment of commodity commissions. The following commodity commissions are established as state commissions:

(1) The Oregon Dairy Products Commission.

(2) The Oregon Hazelnut Commission.

(3) The Oregon Dungeness Crab Commission.

(4) The Oregon Salmon Commission.

(5) The Oregon Albacore Commission.

(6) The Oregon Grains Commission.

(7) The Oregon Sheep Commission.

(8) The Oregon Potato Commission.

(9) The Oregon Alfalfa Seed Commission.

(10) The Oregon Bartlett Pear Commission.

(11) The Oregon Blueberry Commission.

(12) The Oregon Clover Seed Commission.

(13) The Oregon Fine Fescue Commission.

(14) The Oregon Fryer Commission.

(15) The Oregon Highland Bentgrass Commission.

(16) The Oregon Hop Commission.

(17) The Oregon Mint Commission.

(18) The Oregon Orchardgrass Seed Producers Commission.

(19) The Oregon Processed Vegetable Commission.

(20) The Oregon Raspberry and Blackberry Commission.

(21) The Oregon Ryegrass Growers Seed Commission.

(22) The Oregon Strawberry Commission.

(23) The Oregon Sweet Cherry Commission.

(24) The Oregon Tall Fescue Commission.

(25) The Oregon Trawl Commission.

(26) The Western Oregon Onion Commission. [2003 c.604 §15; 2003 c.749 §18]

576.065 [1953 c.489 §3; 1957 c.447 §3; 1959 c.596 §3; repealed by 2003 c.604 §109]

576.066 Department oversight of commodity commissions; rules. (1) The State Department of Agriculture shall:

(a) Monitor the practices or methods used or proposed for use by any commodity commission in carrying out the goals and needs disclosed by the budget of the commission;

(b) Promote cooperation among the several commissions, the Oregon Beef Council and the Oregon Wheat Commission and assist in the interchange of information and experience among those entities;

(c) Carry out the assigned organizational procedures under ORS 576.051 to 576.455, including the appointment and removal of members of the commission;

(d) Review budgets submitted to the Director of Agriculture by a commodity commission under ORS 576.416; and

(e) Adopt rules to carry out the provisions of ORS 576.051 to 576.455.

(2) The department shall review, and may approve or disapprove, plans and projects recommended by a commodity commission for commodity promotion, advertising and research and for the dissemination of consumer and commodity industry information. In reviewing plans and projects recommended by a commodity commission, the department shall consider whether the plan or project information is:

(a) Factual;

(b) Not disparaging to other commodities; and

(c) Consistent with the purposes of ORS 576.051 to 576.455. [Formerly 576.044]

Note: The amendments to 576.066 (formerly 576.044) by section 29, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 30, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

576.066. The State Department of Agriculture shall:

(1) Monitor the practices or methods used or proposed for use by any commodity commission in carrying out the goals and needs disclosed by the budget of the commission;

(2) Promote cooperation among the several commissions, the Oregon Beef Council and the Oregon Wheat Commission and assist in the interchange of information and experience among those entities;

(3) Carry out the assigned organizational procedures under ORS 576.051 to 576.455, including the appointment and removal of members of the commission;

(4) Review budgets submitted to the Director of Agriculture by a commodity commission under ORS 576.416; and

(5) Adopt rules to carry out the provisions of ORS 576.051 to 576.455.

576.070 [Repealed by 1953 c.119 §2]

576.075 [1953 c.489 §4; 1957 c.447 §4; 1959 c.596 §4; repealed by 2003 c.604 §109]

576.078 [Formerly part of 576.085; 1959 c.596 §5; repealed by 2003 c.604 §109]

576.080 [Repealed by 1953 c.119 §2]

576.085 [1953 c.489 §5; 1957 c.447 §5; part renumbered 576.078; 1959 c.596 §6; repealed by 2003 c.604 §109]

576.090 [Repealed by 1953 c.119 §2]

576.091 [1959 c.596 §72; repealed by 2003 c.604 §109]

576.095 [1953 c.489 §6; 1957 c.447 §6; 1959 c.596 §7; repealed by 2003 c.604 §109]

576.100 [Repealed by 1953 c.119 §2]

576.105 [1953 c.489 §7; repealed by 2003 c.604 §109]

576.110 [Repealed by 1953 c.119 §2]

576.115 [1953 c.489 §8; 1957 c.447 §7; repealed by 2003 c.604 §109]

576.120 [Repealed by 1953 c.119 §2]

576.125 [1953 c.489 §9; 1955 c.732 §2; 1957 c.447 §8; repealed by 2003 c.604 §109]

576.130 [Repealed by 1953 c.119 §2]

576.135 [1953 c.489 §34; 1983 c.438 §1; repealed by 2003 c.604 §109]

576.140 [Repealed by 1953 c.119 §2]

576.145 [1953 c.489 §35; repealed by 2003 c.604 §109]

576.150 [Repealed by 1953 c.119 §2]

576.155 [1977 c.526 §2; repealed by 2003 c.604 §109]

576.160 [Repealed by 1953 c.119 §2]

576.165 [1983 c.688 §2; 1989 c.185 §1; repealed by 2003 c.604 §109]

576.170 [Repealed by 1953 c.119 §2]

576.171 [1999 c.672 §4; 2001 c.504 §3; repealed by 2003 c.604 §109]

576.175 [1989 c.748 §2; 1991 c.894 §1; 1999 c.178 §1; repealed by 2003 c.604 §109]

576.180 [Repealed by 1953 c.119 §2]

576.190 [Repealed by 1953 c.119 §2]

576.200 [Repealed by 1953 c.119 §2]

(Organization)

576.205 [1953 c.489 §11; 1957 c.447 §9; 1959 c.596 §8; 1977 c.198 §8; repealed by 2003 c.604 §3 (576.206 enacted in lieu of 576.205)]

576.206 Appointment of temporary members; rules; appointment of commissioners; commissioner qualifications; compensation. (1) Upon the establishment of a commodity commission, the Director of Agriculture shall appoint five temporary members to the commission. In appointing the temporary members, the director shall give consideration to any recommendations by other commodity commissions, commodity growers and commodity grower associations. A majority of the temporary members must be producers of the commodity that is the subject of the commission and at least one member must be a handler of the commodity.

(2) The temporary members shall adopt rules for the commission in accordance with ORS chapter 183, including but not limited to rules establishing the number and geographic representation of the commissioners and rules providing for the removal of commissioners. The terms of the temporary members expire on the date that one or more commissioners are appointed under subsection (3) of this section. A qualified temporary member is eligible for appointment to a term on the commission under subsection (3) of this section.

(3) The director shall appoint the commissioners for a commodity commission in accordance with the rules adopted under subsection (2) of this section. In appointing the commissioners, the director shall give consideration to any recommendations by other commodity commissions, commodity growers and commodity grower associations.

(4) A majority of the commissioners must be producers of the commodity that is the subject of the commission. At least one commissioner must be a handler of the commodity. One commissioner must be a member of the public not associated with the production or handling of the commodity. All commissioners other than handlers and the member of the public must be producers.

(5) The term of a commissioner appointed under subsection (3) of this section is four years unless a shorter term is established by commission rule. A commissioner is eligible for reappointment unless otherwise provided by commission rule. Before the expiration of a commissioner's term, the director shall appoint a successor to assume office upon expiration of the term. If there is a vacancy on a commission for any cause, the director shall appoint a person to the unexpired term.

(6) The commission shall select one member to serve as chairperson and another member to serve as vice chairperson, with such duties and powers as the commission deems appropriate to those offices.

(7) A temporary member of a commission or a commissioner is entitled to compensation and expenses in the manner and amounts provided in ORS 292.495. Claims for compensation earned and expenses incurred in performing the functions of the commission shall be paid out of funds available to the commission. [2003 c.604 §4 (enacted in lieu of 576.205)]

Note: The amendments to 576.206 by section 5, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 6, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

576.206. (1) Upon the establishment of a commodity commission, the Director of Agriculture shall appoint five temporary members to the commission. In appointing the temporary members, the director shall give consideration to any recommendations by other commodity commissions, commodity growers and commodity grower associations. A majority of the temporary members must be producers of the commodity that is the subject of the commission and at least one member must be a handler of the commodity.

(2) The temporary members shall adopt rules for the commission in accordance with ORS chapter 183, including but not limited to rules establishing the number and geographic representation of the commissioners and rules providing for the removal of commissioners. The terms of the temporary members expire on the date that one or more commissioners are appointed under subsection (3) of this section. A qualified temporary member is eligible for appointment to a term on the commission under subsection (3) of this section.

(3) The director shall appoint the commissioners for a commodity commission in accordance with the rules adopted under subsection (2) of this section. In appointing the commissioners, the director shall give consideration to any recommendations by other commodity commissions, commodity growers and commodity grower associations.

(4) A majority of the commissioners must be producers of the commodity that is the subject of the commission. At least one commissioner must be a handler of the commodity. All commissioners other than handlers must be producers.

(5) The term of a commissioner appointed under subsection (3) of this section is four years unless a shorter term is established by commission rule. A commissioner is eligible for reappointment unless otherwise provided by commission rule. Before the expiration of a commissioner's term, the director shall appoint a successor to assume office upon expiration of the term. If there is a vacancy on a commission for any cause, the director shall appoint a person to the unexpired term.

(6) The commission shall select one member to serve as chairperson and another member to serve as vice chairperson, with such duties and powers as the commission deems appropriate to those offices.

(7) A temporary member of a commission or a commissioner is entitled to compensation and expenses in the manner and amounts provided in ORS 292.495. Claims for compensation earned and expenses incurred in performing the functions of the commission shall be paid out of funds available to the commission.

576.210 [Repealed by 1953 c.119 §2]

576.215 Ex officio members of commission. The Director of Agriculture and the Dean of the College of Agricultural Sciences of Oregon State University, or their respective official representative, shall be ex officio members of a commodity commission, without right to vote. When a commission is established for a seafood commodity, the chairperson of the State Fish and Wildlife Commission or the official representative of the chairperson shall also be an ex officio member of the commission, without right to vote. ORS 576.206 and 576.225 to 576.255 do not apply to ex officio members. [1953 c.489 §12; 1957 c.447 §10; 1959 c.596 §9; 1995 c.79 §311; 2003 c.604 §32]

576.220 [Repealed by 1953 c.119 §2]

576.225 Qualifications of members. (1) A member of a commodity commission must, during the term of office of the member:

(a) Be a citizen of the United States.

(b) Be a bona fide resident of the state.

(c) Have an active interest in the positive development and economic growth of the commodity industry in Oregon.

(2) A producer member of a commission must have paid an assessment adopted by the commission, if any, on the commodity in each of the preceding three calendar years. A handler member of a commission must have collected an assessment adopted by the commission, if any, on the commodity in each of the preceding three calendar years. [1953 c.489 §13; 1957 c.447 §11; 2003 c.604 §33]

576.235 [1953 c.489 §14; 1965 c.515 §2; 1977 c.198 §9; repealed by 2003 c.604 §109]

576.245 Office vacant when member ceases to be qualified. The Director of Agriculture shall immediately declare the office of any appointed producer or handler member of a commodity commission vacant whenever the director finds that such member has ceased to be an active producer or handler in this state, has become a resident of another state or is unable to perform the duties of office. [1953 c.489 §15; 1957 c.447 §12; 1965 c.515 §3; 1977 c.198 §10; 2003 c.604 §34; 2005 c.22 §390]

576.255 Removal of members. (1) The Director of Agriculture may remove any member of a commodity commission for inefficiency, neglect of duty or misconduct in office, after a public hearing and after serving upon the member a copy of the charges against the member, together with a notice of the time and place of the hearing, at least 10 days prior to such hearing. At the hearing the member shall be given an opportunity to be heard in person or by counsel and shall be permitted to present evidence to answer the charges and explain the facts alleged against the member.

(2) In every case of removal, the director shall file in the office of the Secretary of State a complete statement of all charges against the member, the findings of the director and a record of the entire proceedings held in connection with the charges. [1953 c.489 §16; 1965 c.515 §4; 1977 c.198 §11; 2005 c.22 §391]

576.265 Travel and other expenses of members. Members, officers and employees of a commodity commission shall receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The commission shall adopt uniform and reasonable regulations governing the incurring and paying of such expenses. [1953 c.489 §17; 1959 c.596 §10; 2005 c.22 §392]

576.275 Meeting place of commission. A commodity commission may establish a meeting place anywhere within this state the commission selects, but the selection of the location must be guided by consideration for the convenience of the majority of those persons most likely to have business with the commission or be affected by the acts of the commission. This section does not prohibit a commission from participating in meetings outside this state for purposes of advancing the work of the commission. [1953 c.489 §18; 2003 c.604 §35]

576.285 Commission organization; meetings. A commodity commission shall meet as soon as practicable for the purposes of organizing. It shall elect a chairperson and a secretary-treasurer from among its members. It shall adopt a general statement of policy for guidance, and shall transact such other business as is necessary to start the work of the commission. Thereafter, the commission shall meet regularly once each six months, and at such other times as called by the chairperson. The chairperson may call special meetings at any time, and shall call a special meeting when requested by two or more members of the commission. [1953 c.489 §19; 2005 c.22 §393]

576.295 [1953 c.489 §10; 1955 c.732 §3; part renumbered 576.055; 1959 c.596 §11; repealed by 2003 c.604 §109]

576.304 Authority of commodity commissions; rules. A commodity commission may:

(1) Appoint all subordinate officers and employees of the commission, prescribe their duties and fix their compensation.

(2) Levy assessments under ORS 576.325.

(3) Borrow money in amounts that do not exceed estimated revenues from assessments for the year.

(4) Enter into contracts for carrying out the duties of the commission.

(5) Subject to ORS 30.260 to 30.300, sue and be sued in the name of the commission.

(6) Request that the Attorney General prosecute in the name of the State of Oregon suits and actions for the collection of assessments levied by the commission.

(7) Study state and federal legislation with regard to tariffs, duties, reciprocal trade agreements, import quotas and other matters affecting commodity industries and the state. A commission may represent and protect the interests of a commodity industry regarding any legislation, proposed legislation or executive action affecting the commodity industry.

(8) Participate in federal and state hearings or other proceedings concerning regulation of the manufacture, distribution, sale or use of pesticides as defined in ORS 634.006 or other chemicals that are of use or potential use to producers of a commodity. This subsection does not authorize a commodity commission to regulate the use of pesticides.

(9) To the extent consistent with the duties of the commission, participate in and cooperate with local, state, national and international private organizations or governmental agencies that engage in work similar to that of a commodity commission.

(10) Provide mechanisms for maintaining and expanding existing markets and developing new domestic and foreign markets for a commodity, including but not limited to:

(a) Public relations programs;

(b) Media relations programs;

(c) Paid print, electronic and position advertising;

(d) Point of sale promotion and merchandising;

(e) Paid sales promotions and coupon programs; and

(f) Activities that prevent, modify or eliminate trade barriers that obstruct the free flow of a commodity to market.

(11) Conduct and fund research to:

(a) Enhance the commercial value of a commodity and products derived from the commodity;

(b) Discover the benefits to public health, the environment or the economy of consuming or otherwise using a commodity;

(c) Develop better and more efficient production, harvesting, irrigation, processing, transportation, handling, marketing and uses of a commodity;

(d) Control or eradicate hazards to a commodity, including but not limited to hazards from animals, pests and plants;

(e) Develop viable alternatives for the rotation of crops;

(f) Determine new or potential demand for a commodity and develop appropriate market development strategies for capturing that demand; and

(g) Measure the effectiveness of marketing, advertising or promotional programs.

(12) Gather, publicize and disseminate information that shows the importance of the consumption or other use of a commodity to public health, the environment, the economy and the proper nutrition of children and adults.

(13) Further the purposes of this section by funding scholarships for or providing financial assistance to persons or entities interested in a commodity.

(14) Adopt rules in accordance with ORS chapter 183 for carrying out the duties, functions and powers of the commission. [2003 c.604 §8 (enacted in lieu of 576.305)]

576.305 [1953 c.489 §20; 1957 c.447 §13; 1959 c.596 §12; repealed by 2003 c.604 §7 (576.304 enacted in lieu of 576.305)]

576.306 Independent contractors performing services for commission; rentals and acquisitions; rules. (1) A commodity commission may contract with an independent contractor for the performance of any services. However, the commission may not contract with an independent contractor to perform the discretionary functions of the commission. ORS 279.835 to 279.855 and ORS chapters 240, 279A, 279B and 279C do not apply to the commission in obtaining such services, except that no contract for such services shall take effect until approved by the State Department of Agriculture as provided in subsection (7) of this section.

(2) The commission may rent space or acquire supplies and equipment from any contractor as described in subsection (1) of this section. ORS chapters 276, 278, 279A, 279B, 279C and 283 and ORS 279.835 to 279.855 and 291.038 do not apply to such rentals or acquisitions.

(3) Except as provided in this section, a contractor described in subsection (1) of this section shall be considered an independent contractor and not an employee, eligible employee, public employee or employee of the state for purposes of Oregon law, including ORS chapters 236, 238, 238A, 240, 243, 291, 292, 316 and 652.

(4) Nothing in this section precludes the state or a commission from being considered the employer of the contractor described in subsection (1) of this section for purposes of unemployment compensation under ORS chapter 657 and ORS 670.600.

(5) A contractor described in subsection (1) of this section shall be considered an independent contractor and not a worker for purposes of ORS chapter 656 and ORS 670.600.

(6) A contractor described in subsection (1) of this section may not be considered a public official, public officer, state officer or executive official for purposes of Oregon law, including ORS chapters 236, 244, 292, 295 and 297 and ORS 171.725 to 171.785.

(7) The State Department of Agriculture shall review the contract described in subsection (1) of this section for the adequacy of the clauses pertaining to statement of work, starting and ending dates, consideration, subcontracts, funds authorized in the budget, amendments, termination, compliance with applicable law, assignment and waiver, access to records, indemnity, ownership of work product, nondiscrimination, successors in interest, attorney fees, tax certification or merger or any other clause the department deems necessary.

(8) The Oregon Department of Administrative Services, in consultation with the State Department of Agriculture, shall adopt rules necessary for the screening and selection of independent contractors under this section.

(9) Except as provided in subsection (8) of this section, the State Department of Agriculture may promulgate any rules necessary for the administration and enforcement of this section. [1991 c.948 §2; 1997 c.802 §21; 2003 c.733 §79; 2003 c.794 §302; 2005 c.22 §§394,395]

576.307 Provision of state services to commission. (1) Upon request by a commodity commission, the Oregon Department of Administrative Services may:

(a) Purchase or otherwise provide for the acquisition or furnishing of supplies, materials, equipment and services other than personal services required by the commission and for the furnishing of professional services rendered by independent contractors with the state to the commission.

(b) Provide for the furnishing of printing and multiple duplication work to the commission under ORS 282.010 to 282.050, except that printing and binding that advertises or promotes products, agricultural or manufactured, may not be considered state printing.

(c) Provide for the furnishing of services relating to the disposition of surplus, obsolete or unused supplies, materials and equipment to the commission under ORS 279A.280.

(d) Provide for the furnishing of central telephone service and central mail or messenger services to the commission under ORS 283.140.

(e) Provide for the furnishing of central repair and maintenance services to the commission under ORS 283.150.

(f) Provide for the furnishing of clerical and stenographic pool services to the commission under ORS 283.160.

(g) Provide for the furnishing of motor vehicles for use by members, officers and employees of the commission under ORS 283.305 to 283.350.

(2) A commission shall pay to the Oregon Department of Administrative Services such amount for services performed by the department under subsection (1) of this section as the department determines is adequate to reimburse it for the costs necessary to perform such services.

(3) Upon request by a commission, the Oregon Department of Administrative Services may design and supervise the installation of an accounting system for the commission. The commission shall pay to the Oregon Department of Administrative Services such amount for services performed by the department under this subsection as the department determines is adequate to reimburse it for the costs necessary to perform such services. [1959 c.596 §32; 1967 c.419 §35; 1993 c.500 §48; 2003 c.794 §303; 2005 c.22 §§396,397]

576.309 Commission furnishing services, facilities and materials to other state agencies. A commodity commission may elect to furnish services, facilities and materials to other commodity commissions, the Oregon Wheat Commission, the Oregon Beef Council or other state agencies and officers under ORS 283.110 to carry out the purposes of ORS 576.051 to 576.455. Upon requisition by the commission, any other commodity commission, the Oregon Wheat Commission, the Oregon Beef Council or any other state agency or officer may furnish services, facilities and materials to the commission under ORS 283.110. [1959 c.596 §33; 2003 c.604 §36]

576.311 Commission exempt from certain financial administration laws. Except as otherwise provided in ORS 576.051 to 576.455, ORS 291.026, 291.201 to 291.222, 291.230 to 291.260, 291.322 to 291.336, 292.210 to 292.250, 293.260 to 293.280, 293.295 to 293.346 and 293.590 to 293.640 do not apply to a commodity commission or to the administration and enforcement of ORS 576.051 to 576.455. [1959 c.596 §34; 2005 c.22 §398]

576.315 Grants, donations and gifts. A commodity commission may accept grants, donations or gifts, from any source for expenditures for any purposes consistent with the powers conferred on the commission. [1953 c.489 §29; 2005 c.22 §399]

576.317 Intellectual property; rules. (1) As used in this section, "intellectual property" means patents, copyrights, trademarks, inventions, discoveries, processes, ideas and other similar property, whether or not they are patentable or copyrightable.

(2) A commodity commission established under ORS 576.051 to 576.455 may, consistent with the purposes of the commission, develop intellectual property that relates to a commodity or assists in the implementation, maintenance or development of commission programs. A commodity commission may take all necessary and proper actions relating to the development of an intellectual property, including but not limited to entering into contracts and other agreements and owning, managing, disposing of or using the intellectual property. A commodity commission developing intellectual property shall adopt rules to govern the ownership, management, disposal and use of intellectual property and other activities of the commission relating to intellectual property.

(3) Moneys received by a commodity commission as a result of the commission's ownership, management, disposal or use of intellectual property, or other activities of the commission relating to intellectual property, must be deposited to an account established and maintained by the commission pursuant to ORS 576.375. Moneys deposited under this section are continuously appropriated to the commodity commission possessing the account for the purpose of carrying out the duties, functions and powers of the commission. [2001 c.578 §1; 2003 c.604 §37]

Note: 576.317 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 576 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

576.320 Commission employees not subject to state personnel compensation plans; commission not subject to office space regulation; fees for administrative services; rules. (1) Wages or salaries of employees of a commodity commission established under ORS 576.051 to 576.455 are not subject to personnel compensation plans for state employees established by the Oregon Department of Administrative Services under ORS 240.235 to 240.250.

(2) A commodity commission established under ORS 576.051 to 576.455 is not required to utilize office space furnished or obtained by the Oregon Department of Administrative Services as provided in ORS chapter 276.

(3) The State Department of Agriculture may charge and collect from each commodity commission established under ORS 576.051 to 576.455 an assessment or fee to reimburse the department for supervisory or administrative functions the department is required by law to perform with regard to commodity commissions. The department shall establish the amount of the assessment or fee by rule. [1993 c.561 §2; 2003 c.604 §38]

Note: 576.320 was added to and made a part of ORS chapter 576 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Assessment and Budgeting)

576.325 Levy and collection of assessments; commission rules regulating sale activities; maximum assessment rates. (1) As used in this section, "industry average unit price" means the average unit price for the raw commodity within the industry. Unless provided otherwise, "industry average unit price" includes prices that are calculated using a one-year, two-year or three-year average and data from the most recent complete year or years preceding the year of determination.

(2)(a) A commodity commission may assess, levy and collect an assessment, the amount of which the commission shall determine, on all units or animals of the commodity grown or produced in this state, or procured from this state's rivers or the offshore waters, but not the Columbia River, for handling within this state, and sold in commercial channels. A commission may not apply an assessment to a transaction that occurred prior to the effective date of the commission rule adopting the assessment.

(b) A commission may assess, levy and collect a differential assessment, the amount of which the commission shall determine, based on the intended use, type or variety of the commodity.

(c) All casual sales of the commodity made by the producer direct to the consumer are exempt from the assessment.

(d) A commission may, by rule, define and regulate handling, processing and casual sales.

(3) The amount of the assessment provided for in subsection (2) of this section is limited as follows:

(a) If a commission assesses on a unit basis, the assessment may not exceed one and one-half percent of the industry average unit price. The commission may determine the industry average unit price by considering data and estimates of the United States Department of Agriculture, Oregon State University or other reliable sources.

(b) If a commission assesses on a percentage of dollar value basis, the assessment may not exceed one and one-half percent of the dollar value received by a producer for the raw commodity. If the dollar value received by a producer is not otherwise determinable, the commission may establish the dollar value based on the industry average unit price for that year for the raw commodity.

(4) Notwithstanding subsection (3) of this section:

(a) The maximum assessment by the Oregon Clover Seed Commission may not exceed one and one-half percent of the industry average unit price for products within the same market category, if assessed on a unit basis.

(b) The maximum assessments by the Oregon Albacore Commission, the Oregon Orchardgrass Seed Producers Commission and the Oregon Tall Fescue Commission may not exceed three percent of the industry average unit price if assessed on a unit basis or three percent of the value received by a producer for the raw commodity if assessed on a percentage of dollar value basis.

(c) The maximum assessment by the Oregon Sweet Cherry Commission for fresh, brined, canned and frozen cherries may not exceed four percent of the respective industry average unit prices for fresh, brined, canned and frozen cherries if assessed on a unit basis.

(d) The maximum assessment by the Oregon Bartlett Pear Commission may not exceed seven percent of the industry average unit price if assessed on a unit basis.

(e) The maximum assessment by the Oregon Processed Vegetable Commission on a commodity may not exceed 0.5 percent of the industry average unit price for that commodity if assessed on a unit basis or 0.5 percent of the dollar value received by a producer for the commodity if assessed on a percentage of dollar value basis.

(f) The maximum assessment by the Oregon Hop Commission may not exceed two percent of the industry average unit price if assessed on a unit basis.

(g) The maximum assessment by the Oregon Sheep Commission may not exceed five cents per pound on all wool, in the grease basis, sold through commercial channels. The commission may not adopt an assessment that is more than one-half cent per pound of wool, in the grease basis, above the assessment for the previous year.

(5) A commission shall assess and levy an assessment under subsections (2) to (4) of this section to the producer at the time and in the manner provided by the commission by rule. The commission is the owner of a collected assessment. A person who collects an assessment holds the assessment in trust for the benefit of the commission and the state and shall remit the assessment in the time and manner required by the commission under ORS 576.335.

(6) Notwithstanding subsection (5) of this section, a commission may assess, levy and collect an assessment from a first purchaser at the time and in the manner provided by the commission by rule. Except as provided in subsection (8) of this section, the assessment may not exceed the limits described in subsections (3) and (4) of this section.

(7) A regional commission may assess, levy and collect an assessment only on the commodity produced in the counties in which the regional commission functions.

(8) Notwithstanding subsections (3) and (4) of this section, a commodity commission may assess, levy and collect an assessment in excess of the limits described in subsections (3) and (4) of this section pursuant to a federal marketing order or agreement.

(9) A person who believes that the amount of an assessment is incorrect may apply to the commission for a refund not later than 60 days after the person pays the assessment. [1953 c.489 §21; 1957 c.447 §14; 1959 c.596 §13; 1983 c.645 §1; 2001 c.504 §4; 2003 c.604 §39]

576.327 Exemptions from assessment; rules. (1) A commodity commission may, by rule, establish exemptions from assessment based on:

(a) Commodity quantities;

(b) Types of commodity sale; and

(c) Types of commodity producer.

(2) When adopting a rule for exemptions under subsection (1) of this section, a commission must consider:

(a) Laws and rules of the United States and other states relating to commodity commissions, boards and marketing orders;

(b) The practices, procedures and customs unique to the production, handling, processing and trading of a particular commodity and to the producers and growers of that commodity; and

(c) The cost of collecting the particular assessment and practical problems relating to collection.

(3) A producer or handler that is exempted from assessment, but required to submit reports to a commission, is subject to ORS 576.351. [2003 c.604 §9]

576.335 Report by person responsible for collecting assessment. (1) A person responsible for collecting an assessment for a commodity commission shall make a report to the commission at the time and in the manner required by the commission.

(2) A person responsible for collecting an assessment for a commission who fails to deduct an assessment at the time of sale shall report and pay the assessment to the commission. A producer required to report and pay an assessment is subject to this section. [1953 c.489 §§24,26; 1959 c.596 §14; subsection (4) enacted as 1965 c.211 §3; 2003 c.604 §40]

576.345 Producer to make reports of and pay assessment moneys on certain sales. (1) When a first purchaser lives or has an office in another state or is a federal or other governmental agency, the producer shall report all sales made to the purchaser on forms provided by the appropriate commodity commission and pay the assessment moneys directly to the commission, unless the first purchaser voluntarily makes the proper deduction and remits the proceeds to the commission.

(2) If a producer performs the handling or processing functions on all or a part of the production of the commodity that normally would be performed by another person as first purchaser, the producer shall report sales of the commodity from the production of the producer on forms provided by the appropriate commodity commission and pay the assessment moneys directly to the commission, unless the first purchaser voluntarily makes the proper deduction and remits the proceeds to the commission. [1953 c.489 §25; 1959 c.596 §15; subsection (2) enacted as 1959 c.596 §74; 2005 c.22 §400]

576.350 [1957 c.447 §18; repealed by 1959 c.596 §90]

576.351 Records of person required to pay or collect assessment; inspections and audits. (1) Each person required to pay or collect an assessment on a commodity under ORS 576.051 to 576.455 shall keep accurate records sufficient to enable a commodity commission to determine by inspection and audit the accuracy of assessments paid or due to the commission and of reports made or due to the commission.

(2) For purposes of determining the accuracy of assessments paid or due to a commission, the commission or a person authorized by the commission may:

(a) Make an inspection during normal business hours of the business premises of a person required to pay or collect an assessment; and

(b) Audit the records of a person required to pay or collect an assessment.

(3) For purposes of determining the accuracy of assessments paid or due to a commission, the commission may issue a subpoena for the production of any books, records or documents related to the payment or collection of an assessment to a person required to pay or collect the assessment.

(4) If an audit determines that a person is delinquent in the payment or collection of an assessment, the person shall pay the cost of the audit, not to exceed an amount equal to the delinquent assessment. [1959 c.596 §76; 2003 c.604 §41]

576.355 Penalty for delaying transmittal of funds. (1) In addition to the penalties prescribed in ORS 576.991, any person who delays transmittal of funds beyond the time set by a commodity commission shall pay a penalty of 10 percent of the amount due and shall also pay one and one-half percent interest per month on the unpaid balance of the assessment.

(2) A commission may waive the penalty and interest described in subsection (1) of this section upon a showing of good cause.

(3) Notwithstanding subsection (1) of this section, if an assessment is collected pursuant to a federal marketing order or agreement, a commission may establish a penalty or interest rate that is consistent with that order or agreement. [1953 c.489 §28; 2003 c.604 §42]

576.365 Penalty for failure to relinquish assessment moneys to commission; civil action or other remedies. (1) If any person responsible for the transmittal of assessment moneys to a commodity commission fails to relinquish assessment moneys collected, the person shall pay a penalty equal to twice the amount of the unrelinquished assessment moneys.

(2) A commission may commence a civil action or utilize any other available legal or equitable remedy to collect an assessment or civil penalty, obtain injunctive relief or obtain specific performance under ORS 576.051 to 576.455.

(3) If the person responsible for the transmittal of assessment moneys is a corporation, all directors and officers of the corporation are personally liable for a failure to relinquish the assessment moneys collected by the corporation.

(4) If a commission obtains a favorable judgment in an action or suit under subsection (2) of this section, the court shall award the commission costs and reasonable attorney fees.

(5) Unless the person required to pay an assessment and the person responsible for collecting the assessment are related businesses, the department may not collect from the person required to pay the assessment any amount deducted by the person responsible for collecting the assessment and due and owing to the department. [1953 c.489 §27; 1959 c.596 §16; 2003 c.604 §43]

576.370 Disputes over assessment amounts; rules governing disputes and establishing assessment periods. (1) A commodity producer may dispute the amount of a commodity assessment levied against the producer on a unit basis under ORS 576.325 if the total assessment levied against the producer during an assessment period established by commodity commission rule exceeds the total dollar value received by the producer for the raw commodity during that assessment period multiplied by the maximum lawful assessment percentage.

(2) A commodity producer who disputes the amount of a commodity assessment as provided under subsection (1) of this section must file any challenge to the assessment with the appropriate commodity commission no later than 60 days after the close of the assessment period. The challenge must be on a form provided by the State Department of Agriculture. A commodity commission shall process a challenge under this section as provided by rules adopted under subsection (4) of this section.

(3) A commodity producer filing a challenge under this section bears the burden of proving the total dollar value received by the producer during the assessment period. If the producer acts as a handler or processor for all or part of the producer's commodity production, the producer also bears the burden of proving that the prices paid to the producer are equivalent to prices paid in arm's-length transactions. A commodity commission shall refund the amount of the assessment that the producer proves is in excess of the total dollar value received by the producer for the raw commodity during the assessment period multiplied by the maximum lawful assessment percentage.

(4) The department shall adopt necessary and proper uniform rules for commodity commissions to carry out this section. The department rules shall include, but need not be limited to, procedures for the filing, processing and formal or informal resolution of challenges and for determining commodity prices paid in arm's-length transactions. A commodity commission shall adopt rules establishing assessment periods and may adopt supplemental rules that do not conflict with the rules of the department. [2001 c.504 §2; 2003 c.604 §44; 2005 c.22 §401]

Note: 576.370 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 576 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

576.372 Authority of some commissions to adopt rules authorizing refunds; effect. (1) In addition to any refund permitted under ORS 576.325, the Oregon Alfalfa Seed Commission and the Oregon Grains Commission may adopt rules that provide for the commodity commission adopting the rule to refund all or part of a commodity assessment levied by the commission upon request of the person paying the assessment. A rule adopted under this subsection may not provide for a commission to refund an amount less than the portion of the assessment used by the commission for advertising and product promotion.

(2) If a commission adopts rules pursuant to subsection (1) of this section:

(a) Plans and projects recommended by that commission are exempt from State Department of Agriculture review and approval or disapproval under ORS 576.066 (2); and

(b) Notwithstanding ORS 576.206, the commission may vote to eliminate the position for a commissioner who is a member of the public. [2003 c.604 §22]

Note: The amendments to 576.372 by section 23, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 24, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

576.372. In addition to any refund permitted under ORS 576.325, the Oregon Alfalfa Seed Commission and the Oregon Grains Commission may adopt rules that provide for the commodity commission adopting the rule to refund all or part of a commodity assessment levied by the commission upon request of the person paying the assessment. A rule adopted under this subsection may not provide for a commission to refund an amount less than the portion of the assessment used by the commission for advertising and product promotion.

576.375 Payment of commission moneys to authorized agent; deposits and withdrawals; investments. (1) All moneys collected or received by any person from the assessment levied under the authority of ORS 576.325 and all other moneys received by a commodity commission must be paid to the authorized agent of the commission and promptly deposited into an account established by the commission in a depository bank, as defined in ORS 295.005, that is insured by the Federal Deposit Insurance Corporation. In a manner consistent with the requirements of ORS chapter 295, the chairperson and vice chairperson for a commission shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the Federal Deposit Insurance Corporation's coverage. All moneys in the account are continuously appropriated to the commission making the deposit for the purpose of carrying out the duties, functions and powers of the commission.

(2) Moneys may not be withdrawn from or paid out of the account except upon order of the commission, and upon checks or other orders upon such accounts signed by the secretary-treasurer or such other member of the commission as the commission designates and countersigned by such other member, officer or employee of the commission as the commission designates. The commission shall keep a receipt, voucher or other written record, showing clearly the nature and items covered by each check or other order.

(3) Subject to approval by the Director of Agriculture, a commission may invest moneys collected or received by the commission. Investments made by a commission are:

(a) Limited to investments described in ORS 294.035;

(b) Subject to the investments maturity date limitations described in ORS 294.135; and

(c) Subject to the conduct prohibitions listed in ORS 294.145.

(4) Interest earned from any moneys invested by a commission under subsection (3) of this section is available to the commission in a manner consistent with the commission's annual budget. [1953 c.489 §22; 1959 c.596 §17; 1967 c.451 §25; 2003 c.604 §45]

576.380 [1957 c.447 §16; repealed by 1959 c.596 §90]

576.385 Bond or letter of credit required of person authorized to receive or disburse commission moneys. Any person authorized by a commodity commission to receive or disburse moneys as provided in ORS 576.375 shall file with the commission a fidelity bond executed by a surety company authorized to do business in this state or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit must be in favor of the commission and the State of Oregon, in an amount equal to the maximum amount of moneys the commission determines the person will have subject to control at any one time and upon such conditions as the commission shall prescribe. The commission shall pay the cost of the bond or letter of credit. [1953 c.489 §23; 1957 c.447 §20; 1959 c.596 §19; 1991 c.331 §86; 1997 c.631 §499; 2005 c.22 §402]

576.390 [1957 c.447 §15; repealed by 1959 c.596 §90]

576.391 [1959 c.596 §73; repealed by 2003 c.604 §10 (576.392 enacted in lieu of 576.391)]

576.392 Cancellation of uncollectible assessment; subsequent collection. A commodity commission may cancel an uncollectible assessment consistent with ORS 293.240. Subsequent collection of debt written off under ORS 293.240 is governed by ORS 293.245. [2003 c.604 §11 (enacted in lieu of 576.391)]

576.395 Books, records and accounts of commission. Each commodity commission shall keep accurate books, records and accounts of all its dealings, which shall be open to inspection and audit by the Secretary of State. [1953 c.489 §30; subsection (2) enacted as 1959 c.596 §75; 1973 c.794 §30; 2005 c.22 §403]

576.405 [1953 c.489 §36; repealed by 2003 c.604 §109]

576.410 "Fiscal year" defined. As used in ORS 576.416 to 576.445, "fiscal year" means the fiscal year commencing on July 1 and ending on June 30. [1959 c.596 §21]

576.415 [1959 c.596 §§22, 23; 1977 c.198 §12; 1993 c.98 §18; repealed by 2003 c.604 §13 (576.416 enacted in lieu of 576.415)]

576.416 Preparation of commission budget; annual financial statement. (1) A commodity commission shall adopt a budget on an annual basis using classifications of expenditures and revenues required by ORS 291.206. The budget is not subject to review by the Legislative Assembly or to future modification by the Emergency Board or the Legislative Assembly.

(2) A commission shall follow generally accepted accounting principles and keep financial and statistical information as necessary to completely and accurately disclose the financial operations of the commission as may be required by the Secretary of State. In addition, the budget must show the estimated receipts and expenditures by or under the authority of the commission under ORS 576.051 to 576.455 for the fiscal year for which the budget is adopted. The budget also must show the actual receipts and expenditures by or under the authority of the commission for the fiscal year preceding the fiscal year in which the proposed budget is prepared, if any, and the estimated receipts and expenditures by or under the authority of the commission for the fiscal year in which the budget is prepared, if any.

(3) Estimated receipts and expenditures for the fiscal year for which the budget is adopted must be fully itemized and be prepared and arranged to clearly show each item of receipts and expenditures. To the extent practicable, the items of receipts and expenditures must be arranged under major groups or categories that are the same as the most recent classifications of revenue and expenditures established pursuant to ORS 291.206.

(4) The budget shall contain only one estimate for emergency or other expenditures that are unforeseen at the time the budget is prepared.

(5) A commission shall call and hold at least one public meeting upon the proposed budget. In selecting a time and place for a meeting, a commission shall be guided by consideration for the convenience of the majority of the producers of the commodity. At a meeting, any person has a right to be heard with respect to the proposed budget.

(6) At least 14 days prior to the date of a meeting under subsection (5) of this section, a commission shall publish notice at least once in a newspaper of general circulation in this state. The notice must set forth the purpose, time and place of the meeting and state that a copy of the proposed budget is available for public inspection at the place of business of the commission or at another convenient location.

(7) After a budget has been adopted, a commission shall submit to the Director of Agriculture a copy of the budget and an affidavit setting forth the pertinent facts relating to the preparation and adoption of the budget. The director shall examine the budget and the affidavit within 15 days and, if the director determines that the estimated receipts and expenditures in the budget are in conformity with the authority of the commission and other applicable statutory requirements and that the facts set forth in the affidavit indicate that the budget was prepared and adopted in accordance with the law, the director shall certify those determinations on the copy of the budget and make the budget final. If the director determines that the budget fails to meet the requirements in any respect, the director shall immediately notify the commission of the particular failures. The commission shall promptly take all practicable measures to remedy the failures and shall resubmit a copy of the budget to the director for examination. The director shall retain the certified copy of the final budget and make the budget available for public inspection during normal business hours of the State Department of Agriculture.

(8) A commission shall prepare an annual financial statement of commission revenues and expenses and shall make the statement available for public review. A commission shall provide a copy of the statement to the Secretary of State and the department no later than 90 days after the end of the state fiscal year. [2003 c.604 §14 (enacted in lieu of 576.415)]

576.420 Expenditures prohibited unless budget procedure complied with. An expenditure of moneys for a fiscal year may not be made or incurred by or under the authority of a commodity commission under ORS 576.051 to 576.455 unless the commission complies with ORS 576.416. [1959 c.596 §24; 2003 c.604 §46]

576.425 [1959 c.596 §25; repealed by 2003 c.604 §109]

576.430 [1959 c.596 §26; 1977 c.198 §13; 1993 c.98 §19; repealed by 2003 c.604 §109]

576.435 [1959 c.596 §27; 2003 c.734 §17; repealed by 2003 c.604 §109]

576.440 Limitation on expenditures. (1) Except as otherwise provided in subsection (2) of this section, an expenditure of moneys for a fiscal year may not be made or incurred by or under the authority of a commodity commission under ORS 576.051 to 576.455:

(a) In excess of the total amount of expenditures estimated for the fiscal year in the budget adopted for the fiscal year or in excess of the total amount of expenditures estimated for the major group or category of the expenditure for the fiscal year in the budget adopted for the fiscal year.

(b) For any purpose different than that indicated by the major group or category of the expenditure in the budget adopted for the fiscal year.

(2) An expenditure of moneys for a fiscal year unforeseen at the time the budget is prepared may not be made or incurred by or under the authority of the commission under ORS 576.051 to 576.455 in excess of the amount of unforeseen expenditures estimated as provided in ORS 576.416. [1959 c.596 §28; 2003 c.604 §47]

576.445 Unforeseen expenditures. (1) Subject to ORS 576.440 (2), expenditures of moneys for a fiscal year unforeseen at the time the budget of a commodity commission is prepared may be made or incurred by order of the commission. The order must indicate the amount and purpose of the expenditure and why the expenditure was unforeseen. At least one copy of the order must be filed in the office of the commission and available for public inspection during normal business hours of the commission.

(2) The commission shall send a copy of the order to the Director of Agriculture. The director shall examine the order and the budget to which the order relates. The director shall certify the order if the director determines that the form of the order is in accordance with law, that the facts set forth in the order and the budget to which the order relates indicate that the order is in accordance with law, and that the proposed unforeseen expenditure is appropriate to accomplish the goals and needs of the commission. The director shall immediately notify the commission if the director determines that the order is defective because of a failure to comply with ORS 576.416, because the final budget or the preparation or adoption of the final budget is defective or because estimated expenditures are not in conformity with statutory requirements. The commission shall promptly take all practicable steps to remedy the defects. The director shall retain the certified copy of the order and make the copy available for public inspection during normal business hours of the State Department of Agriculture. [1959 c.596 §29; 1977 c.198 §14; 1993 c.98 §20; 2003 c.604 §48]

576.450 [1959 c.596 §30; repealed by 2003 c.604 §109]

576.455 Moneys of abolished commission. (1) Unless the Legislative Assembly orders a refund pursuant to subsection (2) of this section, if the Legislative Assembly abolishes a commodity commission, any moneys remaining in the possession of the abolished commission on the effective date of the abolishment are transferred to Oregon State University and are continuously appropriated to the university for research benefitting producers of the commodity that was subject to assessment by the abolished commission.

(2) The Legislative Assembly may order in an Act dissolving a commodity commission that any moneys remaining in the possession of the abolished commission on the effective date of the abolishment be refunded on a proportional basis to the persons who paid assessments to the commodity commission during the assessment year in which the commodity commission was abolished. [2003 c.604 §12]

576.505 [1953 c.489 §31; 1957 c.447 §21; 1959 c.596 §77; repealed by 2003 c.604 §109]

576.515 [1953 c.489 §32; repealed by 1959 c.596 §90]

576.525 [1953 c.489 §33; repealed by 2003 c.604 §109]

576.555 [1959 c.596 §78; 1965 c.515 §7; 1977 c.198 §15; 2001 c.504 §5; repealed by 2003 c.604 §109]

576.565 [1959 c.596 §79; repealed by 2003 c.604 §109]

576.570 [1965 c.515 §6; 1977 c.198 §16; repealed by 2003 c.604 §109]

576.575 [1959 c.596 §80; repealed by 2003 c.604 §109]

576.578 [1971 c.486 §2; 1987 c.180 §1; 1993 c.281 §1; repealed by 2003 c.604 §109]

576.580 [1971 c.486 §3; 1987 c.180 §2; 1993 c.281 §2; repealed by 2003 c.604 §109]

576.582 [1971 c.486 §4; 1993 c.281 §3; repealed by 2003 c.604 §109]

576.584 [1971 c.486 §5; repealed by 2003 c.604 §109]

576.585 [1965 c.211 §2; repealed by 2003 c.604 §109]

576.595 Sales are in commercial channels. Any sale of a commodity by a grower or producer is a sale in commercial channels for the purposes of ORS 576.051 to 576.455 and 576.991 (2) and (3). [1965 c.211 §1; 2003 c.604 §49]

MEDIATION OF MARKETING DISPUTES

576.610 Definitions for ORS 576.610 to 576.650. As used in ORS 576.610 to 576.650, unless the context requires otherwise:

(1) "Agricultural commodity" means any agricultural, horticultural or viticultural product, but does not include milk, timber or timber products.

(2) "Department" means the State Department of Agriculture.

(3) "Director" means the Director of Agriculture.

(4) "Handler" means any person who purchases an agricultural commodity and thereafter grades, packs, cans, freezes, distills, crushes or otherwise preserves or changes the form of the commodity for the purpose of marketing the commodity.

(5) "Producer" means a person engaged in the business of growing, raising or otherwise producing an agricultural commodity for sale or an association of such persons organized under ORS chapter 62.

(6) "Representative group of producers" means those producers who produced, in the previous crop season, more than 59 percent of the amount of the commodity handled by each separate handler with whom such producers are involved in a dispute. [1969 c.238 §1]

576.620 Department to perform mediation services; employees; qualifications. In addition to such other duties as may be prescribed by law, the State Department of Agriculture shall perform mediation services for producers and handlers involved in agricultural marketing disputes in the manner provided in ORS 576.610 to 576.650. Subject to any applicable provision of the State Personnel Relations Law, the Director of Agriculture may appoint such employees as the director considers necessary to perform the mediation services required by ORS 576.610 to 576.650. In addition to or in place of any permanent employees appointed to perform mediation services, the director may appoint persons, on a temporary basis, to perform such services. Such temporary employees serve at the pleasure of the director, and need not be members of the classified service, as defined in ORS 240.210. The director may set the hours, salaries, expense allowances and other terms and conditions of employment of such temporary employees. Any person designated to act for the director in a mediation proceeding shall be a disinterested person who is not a producer or handler of the commodity involved in the dispute, or interested in the ownership or management of such a producer or handler. [1969 c.238 §2]

576.630 Request for mediation; meeting with parties. Whenever a representative group of producers of an agricultural commodity are unable to reach an agreement on price or other marketing term with a handler, either side may request in writing mediation assistance from the State Department of Agriculture in settling the dispute. Not later than 10 days after receiving such a request for assistance, the department shall meet with the parties to the dispute and shall assist the parties in attempting to reach a settlement. [1969 c.238 §3]

576.640 Rules. In accordance with ORS chapter 183, the State Department of Agriculture may promulgate rules to carry out ORS 576.610 to 576.650. [1969 c.238 §4]

576.650 Cooperation by state agencies. All governmental agencies and officers shall cooperate with the State Department of Agriculture and furnish such information and advice as the department considers necessary for the performance of its mediation services. [1969 c.238 §5]

PAYMENT FOR AGRICULTURAL COMMODITIES

576.700 Definitions for ORS 576.700 to 576.710. As used in ORS 576.700 to 576.710:

(1) "Commodity" has the meaning for that term provided in ORS 576.051.

(2) "Processor" means any person who purchases, offers to purchase or contracts to purchase in this state any commodity from a producer or an agent of a producer for the purpose of packaging, processing or marketing such commodity. "Processor" does not include any cooperative, formed pursuant to ORS chapter 62.

(3) "Producer" means any person other than a processor who produces a commodity in this state for commercial purposes.

(4) "Meat animal" has the meaning for that term provided in ORS 603.010. [1971 c.531 §1; 1975 c.703 §8]

576.705 Processors required to pay for commodities within 30 days after delivery; interest on late payments. Notwithstanding any other provision of law:

(1) In the absence of a contract providing otherwise, any processor who purchases a commodity from a producer shall make full payment therefor not later than the 30th day after the day the processor takes delivery of the harvested commodity.

(2) Any processor who fails to make payment as required by subsection (1) of this section shall pay, in addition to the amount due, interest thereon at the rate of one percent per month. [1971 c.531 §2]

576.710 Applicability of ORS 576.705. ORS 576.705 does not apply to any processor:

(1) Who purchases from a producer seed that requires cleaning and germination tests; or

(2) Of sugar beets whose contract with a producer for sale of the crop provides for profit sharing; or

(3) Of fish or seafood products; or

(4) Of meat animals. [1971 c.531 §3; 1975 c.703 §9]

576.725 Definitions for ORS 576.725 and 576.727. As used in this section and ORS 576.727:

(1) "Final payment date" means a date specified in a seed production or purchase contract by which the wholesale seed dealer must complete payment to the seed grower or, if a date is not specified in the contract, May 1 of the year following production and harvesting of the grass or clover seed.

(2) "Seed delivery" means the date on which the seed grower delivers grass or clover seed to the wholesale seed dealer pursuant to a notice from the dealer.

(3) "Seed production or purchase contract" means a written agreement that must include:

(a) The estimated date for seed delivery;

(b) The terms and estimated dates for the wholesale seed dealer to pay the seed grower;

(c) The number of acres of grass or clover seed to be grown; and

(d) The species, cultivars and quality standards of the grass or clover seed to be produced or purchased. [2001 c.265 §1]

Note: 576.725 and 576.727 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 576 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

576.727 Seed production or purchase contracts. (1) A seed production or purchase contract must require the wholesale seed dealer to make payment to the seed grower within 30 days after seed delivery. Upon written mutual agreement of the seed grower and the wholesale seed dealer, the grower may extend the period available for the dealer to make payment.

(2) If a licensed wholesale seed dealer fails to pay a seed grower as required pursuant to subsection (1) of this section, the grower may notify the State Department of Agriculture. Upon notification by a grower, the department shall determine whether payment has been made in accordance with terms of the contract. If the department determines that payment has not been made, the department shall notify the wholesale seed dealer in writing that the dealer has 30 days to pay the seed grower all delinquent amounts plus interest on each delinquent amount at the rate of one percent per month simple interest from the final payment date for that delinquent amount.

(3) A seed production or purchase contract may not vary the terms of the remedy provided by subsection (2) of this section. A wholesale seed dealer may appeal the notice given by the department under subsection (2) of this section as provided in ORS chapter 183. Subsection (2) of this section does not prevent a seed grower from filing a notice of lien against a wholesale seed dealer.

(4) If a wholesale seed dealer fails to make payment as required by a notice given by the department under subsection (2) of this section, the department shall suspend the license of the dealer until the dealer demonstrates to the satisfaction of the department that the dealer is current on all payments due to seed growers.

(5) A wholesale seed dealer who fails to make payment as required by a notice given by the department under subsection (2) of this section is considered to have authorized the seed grower to sell any seed from the contract that is still in the possession of the grower and to use the variety as provided under the federal Plant Variety Protection Act, 7 U.S.C. 2541(b), subject to a right of first refusal by the owner of a protected variety. This subsection does not prevent a wholesale seed dealer from giving consent to the seed grower by other means and does not supersede the terms of a consent given by other means. [2001 c.265 §2]

Note: See note under 576.725.

OREGON WINE BOARD; WINE CELLAR

576.750 Definitions for ORS 576.750 to 576.775. As used in ORS 576.750 to 576.775, unless the context requires otherwise:

(1) "Grape product" means any juice, must, concentrate or extract made from vinifera grapes, true or hybrid, whether or not partially fermented. It does not include alcoholic liquor as defined in ORS 471.001.

(2) "Wine" has the meaning given that term in ORS 471.001.

(3) "Wine grape growing" means the cultivation in commercial quantities of vinifera grapes in this state.

(4) "Wine making" means the ownership and control of or the management of a licensed winery in this state. [1977 c.690 §1; 1983 c.651 §1; 1995 c.301 §32; 2003 c.797 §25; 2005 c.22 §404]

576.751 Legislative findings. The Legislative Assembly finds and declares that:

(1) The development of world-class wine grape growing and wine making industries is important to Oregon as a whole. The health of the wine grape growing and wine making industries affects the well-being of Oregonians and Oregon rural economies and environments.

(2) It is in the public interest to encourage the orderly growth and development of sustainable, labor-intensive, value-added agricultural industries, such as the wine grape growing and wine making industries.

(3) State involvement in the wine grape growing and wine making industries must be coordinated to respond to state interests and to encourage appropriate partnership and cooperation between the public and private sectors in ensuring orderly growth and realizing statewide objectives for world-class wine grape growing and wine making industries. [2003 c.797 §2]

576.753 Oregon Wine Board. (1) The Oregon Wine Board is established as a semi-independent state agency subject to ORS 182.456 to 182.472.

(2) The board shall consist of nine members appointed by the Governor. In making appointments, the Governor shall consider nominations or recommendations made by organizations with nominating committees representative of all major wine industry regions of the state.

(3) The term of office for a member is three years, but a member serves at the pleasure of the Governor. Before the expiration of a term, the Governor shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment.

(4) If a vacancy occurs on the board, the Governor shall appoint a qualified person to serve the unexpired term.

(5) A person appointed to the board must have:

(a) Expertise and experience in the Oregon wine grape growing or wine making industries; and

(b) A demonstrated ability and disposition to serve the state's interests regarding all aspects of the Oregon wine grape growing and wine making industries, including but not limited to the various types and sizes of wine grape growing and wine making operations, grape varieties and growing regions within the state.

(6) A member of the board must maintain the following qualifications during the term of office:

(a) Be a bona fide resident of the state or an officer or principal owner of an entity organized or registered to do business in this state.

(b) Have a demonstrated interest in the positive development of the Oregon wine industry.

(c) Be actively engaged in wine grape growing or wine making.

(7) The members of the board shall elect a chairperson and vice-chairperson with duties and powers as determined by the board. [2003 c.797 §3]

576.755 [1977 c.690 §2; 1983 c.651 §2; 1987 c.804 §2; repealed by 2003 c.797 §28]

576.756 Board purpose and duties. The Oregon Wine Board shall operate for the purpose of supporting enological, viticultural and economic research to develop sustainable business practices for wine grape growing and wine making within Oregon and supporting the promotion of Oregon's wine grape growing and wine making industries. The board shall create and maintain a long term strategic plan and use that plan to guide the granting and funding decisions of the board. To the extent practicable, the board shall allocate funds and award grants in a manner that encourages coordinated, cost-effective projects that are integrated to implement the board's strategic statewide objectives for the development of world-class wine grape growing and wine making within Oregon. [2003 c.797 §7]

576.759 Board powers. To carry out the purposes specified in ORS 576.750 to 576.775, the Oregon Wine Board may:

(1) Appoint officers and enter into agreements with consultants, agents and advisers, and prescribe their duties;

(2) Appear on the board's own behalf before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

(3) Procure insurance against any losses in connection with properties of the board in such amounts and from such insurers as may be necessary or desirable;

(4) Accept donations, grants, bequests and devises, conditional or otherwise, of money, property, services or other things of value, including the interest or earnings thereon but excluding corporate stock, that may be received from a government agency or a public or private institution or person, to be held, used or applied for any or all of the purposes specified in ORS 576.750 to 576.775 in accordance with the terms and conditions of the donation, grant, bequest or devise;

(5) Organize, conduct, sponsor, cooperate with and assist the private sector and other state agencies in the conduct of conferences and tours relating to the wine grape growing and wine making industries;

(6) Provide and pay for advisory services and technical assistance that the board finds necessary or desirable; and

(7) Exercise any other powers necessary for the operation and functioning of the board under ORS 576.750 to 576.775. [2003 c.797 §5; 2005 c.22 §405]

576.760 [1977 c.690 §3; 1983 c.651 §3; 1987 c.804 §4; repealed by 2003 c.797 §28]

576.763 State wine cellar; sources; uses. The Oregon Wine Board shall establish a state wine cellar by purchasing or receiving donations of wines made in this state from fruit or grapes grown in this state. Wines collected in the state wine cellar may be:

(1) Held as standards to compare against other wines to develop and improve Oregon viticultural and enological practices.

(2) Sold to state governmental agencies for service at official governmental entertainment functions.

(3) Sold to the Governor and to the administrative heads of state agencies on official government business to present as gifts when required by protocol or social custom.

(4) Displayed and offered for tasting in connection with promotional campaigns to encourage the purchase of Oregon wines. [1985 c.117 §2; 2003 c.797 §26]

576.765 [1977 c.690 §6; 1983 c.651 §5; 1987 c.804 §3; 1997 c.249 §185; repealed by 2003 c.797 §28]

576.766 Rules; board employees. (1) In accordance with applicable provisions of ORS chapter 183, the Oregon Wine Board may adopt rules necessary for the administration of ORS 576.750 to 576.775.

(2) Notwithstanding ORS 182.460 and 576.753 (1), employees of the Oregon Wine Board are not eligible for inclusion within the Public Employees Retirement System. [2003 c.797 §6; 2005 c.22 §406]

576.768 Strategic plan; budget; rules. (1) The report submitted by the Oregon Wine Board under ORS 182.472 must include a description of the long term strategic plan created by the board and a description of the progress made in implementing the statewide strategic objectives of the board during the most recent biennium.

(2) Notwithstanding ORS 182.462:

(a) The board shall prepare and submit annual plans and a budget recommended by the board for promotion and for research during the next fiscal year.

(b) The board shall adopt rules specifying the procedures, criteria and timelines for the preparation and approval of the annual plans and budget for promotion and for research.

(c) The Director of the Economic and Community Development Department shall review the budget and plans submitted under this section. In reviewing the annual plans and budget, the director shall consider whether the information supplied by the board is factual and consistent with ORS 576.750 to 576.775 and the positive development of the Oregon wine grape growing and wine making industries. The director shall either approve the budget and plans prior to the commencement of the next fiscal year or disapprove and return the budget and plans to the board with conditions necessary for approval prior to the commencement of the next fiscal year. In reviewing the budget and plans, the director may consult with and receive coordinated support from:

(A) The State Department of Agriculture;

(B) The Oregon Tourism Commission;

(C) The Department of Higher Education;

(D) The Department of Community Colleges and Workforce Development; and

(E) The Oregon Liquor Control Commission. [2003 c.797 §11; 2005 c.22 §407]

576.771 Payment of tax; delayed payment; records; inspections and audits. (1) If a person selling or providing grape product to a winery performs part of the processing function of a winery, the person shall report the sale or provision of the grape product and pay the tax imposed under ORS 473.045 (5).

(2) A person or winery required to pay a tax under ORS 473.045 (5) shall keep accurate records sufficient to enable the Oregon Liquor Control Commission to determine by inspection and audit the accuracy of the taxes paid or due the Oregon Wine Board and of reports made or due to the commission.

(3) The commission or a designee of the commission may inspect and audit the records referred to in subsection (2) of this section for the purpose referred to in subsection (2) of this section.

(4) A person or winery may not refuse to permit an inspection and audit under subsection (3) of this section during business hours.

(5) In addition to the penalties prescribed in ORS 473.992, a person or winery that delays transmittal of tax payments under ORS 473.045 (5) beyond the due date specified in ORS 473.045 shall pay five percent of the overdue amount for the first full or partial month of delay and one percent of the overdue amount for each full or partial month of delay thereafter.

(6) If a winery willfully refuses to turn over tax moneys withheld under ORS 473.045 (5), the winery shall pay an additional amount equal to twice the amount of the tax moneys not turned over. [2003 c.797 §8]

576.775 Disposition of moneys; research and promotion. Moneys received on behalf of the Oregon Wine Board pursuant to ORS 473.030 (4) and 473.045 shall be deposited into the account created by the board under ORS 182.470 and are continuously appropriated to the board as provided in ORS 182.470, exclusively for use by the board in carrying out the provisions of ORS 576.750 to 576.775. The board shall allocate a portion of the moneys received from sources other than fees toward research in enology and viticulture and toward promotion of the Oregon wine grape growing and wine making industries, including administrative costs associated with either category. [2003 c.797 §10; 2005 c.22 §408]

GINSENG GROWERS AND DEALERS

576.800 Definitions. As used in ORS 576.800 to 576.810:

(1) "Cultivated ginseng" means ginseng that is growing or has been grown in tilled beds under the shade of artificial structures or under natural shade, and that is cultivated by a person.

(2) "Dealer" means a person who buys cultivated ginseng for the purpose of resale, but does not include a person who buys root of cultivated ginseng for the purpose of retail sale to consumers in the United States.

(3) "Ginseng" means any part of the plant known as American Ginseng (Panax quinquefolius L.), including plants, whole roots, essentially intact roots and root chunks and slices, but excluding root hairs, extracts, derivatives, leaves, stems, flowers and seeds.

(4) "Grower" means any person who grows and sells cultivated ginseng. [1997 c.9 §1]

Note: 576.800 to 576.815 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 576 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

576.805 License required; prohibitions. (1) No person shall engage in the activity of a grower or dealer of ginseng without first having obtained a license therefor from the State Department of Agriculture.

(2) No person required by subsection (1) of this section to obtain a license shall fail to comply with this section and ORS 576.810 or any rule adopted pursuant thereto. [1997 c.9 §2]

Note: See note under 576.800.

576.810 Rules; fees. In accordance with any applicable provision of ORS chapter 183, the State Department of Agriculture, by rule, shall establish a licensing system for persons who act as ginseng growers or dealers. The system shall include, but not be limited to, provisions:

(1) Prescribing the form and content of, and the times and procedures for submitting, an application for license issuance or renewal.

(2) Prescribing the term of the license and the fee for original issuance and renewal of the license in an amount that does not exceed the cost of administering the licensing system.

(3) Prescribing such certification requirements as may be necessary to promote or allow the sale of ginseng in interstate or international commerce.

(4) Establishing an advisory committee to provide assistance to the department in the administration of ORS 576.800 to 576.810. [1997 c.9 §3; 1999 c.105 §4]

Note: See note under 576.800.

576.815 Revocation or suspension of license; civil penalty; rules. (1) The State Department of Agriculture may revoke, suspend, deny or refuse to renew any grower or dealer a license if the department finds the person has violated any provision of ORS 576.805 or 576.810 or any rule adopted pursuant thereto.

(2) In addition to any other liability or penalty provided by law, the Director of Agriculture may impose a civil penalty on a person for violation of any provision of ORS 576.805 or 576.810 or any rule adopted pursuant thereto. The civil penalty for a first violation shall be a fine of not more than $1,000. Upon a second violation, the department may impose a fine of not more than $2,000.

(3) The department shall adopt by rule a schedule establishing the amount of civil penalty that may be imposed for a particular violation.

(4) All penalties recovered under this section shall be deposited by the State Treasurer in the Department of Agriculture Service Fund. The moneys are continuously appropriated to the department for the purpose of carrying out ORS 576.805 and 576.810. [1997 c.9 §6]

Note: See note under 576.800.

576.820 [1997 c.9 §4; repealed by 1999 c.105 §3]

576.821 Disposition of fee moneys. The State Treasurer shall deposit all moneys received by the State Department of Agriculture under ORS 576.805 and 576.810 into the Department of Agriculture Service Fund. The moneys are continuously appropriated to the department for the purpose of carrying out the provisions of ORS 576.805 and 576.810. [1999 c.105 §2]

Note: 576.821 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 576 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

576.990 [Repealed by 1953 c.119 §2]

576.991 Penalties. (1) Violation of the provisions of ORS 576.024 is a Class B violation.

(2) Violation of any provision of ORS 576.051 to 576.455 is punishable, upon conviction, by a fine of not more than $500, or by imprisonment in the county jail for not more than 90 days, or both.

(3) Justice courts shall have concurrent jurisdiction with circuit courts in all prosecutions under ORS 576.051 to 576.455.

(4) Violation of ORS 576.805 is a misdemeanor. [1953 c.489 §38; subsection (1) enacted as 1955 c.572 §6; subsection (4) of 1957 Replacement Part enacted as 1957 c.447 §19; subsection (5) of 1957 Replacement Part enacted as 1957 c.447 §17; 1959 c.596 §81; subsection (2) enacted as 1967 c.388 §3; 1983 c.740 §224; subsection (4) of 1997 Edition enacted as 1997 c.9 §5; 1999 c.1051 §203]

Note: 576.991 (4) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 576 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 577

Chapter 577 Â Oregon Beef Council

2005 EDITION

BEEF COUNCIL

AGRICULTURAL MARKETING AND WAREHOUSING

OREGON BEEF COUNCIL

577.110Â Â Â Â  Definitions

577.120Â Â Â Â  Legislative findings and declaration of policy

577.125Â Â Â Â  Department oversight of council; rules

577.210Â Â Â Â  Oregon Beef Council; members; appointment

577.220Â Â Â Â  Qualifications of members

577.230Â Â Â Â  Terms of members

577.240Â Â Â Â  Declaring office of member vacant

577.250Â Â Â Â  Removal of member

577.260Â Â Â Â  Expenses of members

577.270Â Â Â Â  Meeting place

577.280Â Â Â Â  Meetings

577.290Â Â Â Â  Duties and powers of council

577.295Â Â Â Â  Budget process; annual financial statements; deposits, withdrawals and investment of moneys

577.300Â Â Â Â  Acceptance of grants and gifts

577.310Â Â Â Â  Payments to national organizations

577.320Â Â Â Â  Receipt of services

577.330Â Â Â Â  Council furnishing services, facilities and materials to other state agencies

577.340Â Â Â Â  Council exempt from certain financial administration laws

577.345Â Â Â Â  Council employees not subject to state personnel compensation plans; council not subject to office space regulation; fees for administrative services; rules

577.355Â Â Â Â  Intellectual property; rules

577.512Â Â Â Â  Collection of federal assessment; council assessment; rules; collection; exemptions

577.520Â Â Â Â  Assessment collection procedure

577.525Â Â Â Â  Cancellation of uncollectible assessment; subsequent collection

577.532Â Â Â Â  Mandatory expenditures from assessment moneys

577.550Â Â Â Â  Bond required of person authorized to receive or disburse council moneys

577.990Â Â Â Â  Criminal penalties

Â Â Â Â Â  577.010 [Repealed by 1959 c.12 Â§1]

Â Â Â Â Â  577.020 [Repealed by 1959 c.12 Â§1]

Â Â Â Â Â  577.030 [Repealed by 1959 c.12 Â§1]

OREGON BEEF COUNCIL

Â Â Â Â Â  577.110 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Beef" includes veal.

Â Â Â Â Â  (2) "Council" means the Oregon Beef Council.

Â Â Â Â Â  (3) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (4) "Director" means the Director of Agriculture.

Â Â Â Â Â  (5) "Fiscal year" means the fiscal year commencing on July 1 and ending on June 30.

Â Â Â Â Â  (6) "Producer" means any person who raises, breeds or grows cattle or calves for beef or dairy production. [1959 c.685 Â§2; 1977 c.198 Â§17]

Â Â Â Â Â  577.120 Legislative findings and declaration of policy. (1) It is hereby declared, as a matter of legislative determination, that this chapter is enacted in the exercise of the power of this state for the purposes of protecting and furthering the public health and welfare. It is further declared that the cattle industry of this state is affected with a public interest in that, among other things:

Â Â Â Â Â  (a) The production, processing, manufacture and distribution of beef and beef products constitute a paramount industry of this state which not only provides substantial and required revenues for the state and its political subdivisions, and employment and a means of livelihood for many thousands of its population, but also furnishes essential foods that are vital to the public health and welfare.

Â Â Â Â Â  (b) The stabilization, maintenance and expansion of the cattle industry of Oregon, and of the state, nationwide and foreign markets for its products, are necessary to assure the consuming public an adequate supply of foods which are indispensable in a proper human diet, to protect, for the state and its political subdivisions, a necessary source of tax revenue, to provide and maintain an adequate standard of living for a great segment of the population of this state, to maintain proper wage scales for those engaged in the cattle industry and to maintain existing employment.

Â Â Â Â Â  (c) The essentiality of beef and beef products in a proper human nutrition and to the maintenance of a high level of public health is such as to require that the public be made thoroughly aware thereof, and be protected against misrepresentation and deception, by the dissemination of accurate and scientific information relative to the healthful qualities of beef and beef products, their various classifications and the food values and industrial and medicinal uses thereof, the methods, care and precautions necessary to their proper production, processing, manufacture and distribution, and the necessary costs and expenses thereof, and the necessity and desirability on the part of the public of using and consuming beef and beef products of the highest standards of quality.

Â Â Â Â Â  (2) The purposes of this chapter are:

Â Â Â Â Â  (a) To enable the cattle industry, with the aid of the state, to develop, maintain and expand the state, nationwide and foreign markets for beef and beef products produced, processed or manufactured in this state, and the use and consumption of such beef and beef products therein.

Â Â Â Â Â  (b) In aid, but not in limitation, of the purpose in paragraph (a) of this subsection, to authorize and enable the Oregon Beef Council to formulate and effectuate, directly or in cooperation with other agencies and instrumentalities specified in this chapter, sales stimulation and consumer or other educational programs designed to increase the use and consumption of beef and beef products and to conduct research, education and information programs related to the cattle industry.

Â Â Â Â Â  (c) To provide funds for the administration and enforcement of this chapter by voluntary contributions to be collected in the manner prescribed in this chapter. [1959 c.685 Â§1; 1997 c.156 Â§2]

Â Â Â Â Â  577.125 Department oversight of council; rules. (1) The State Department of Agriculture shall:

Â Â Â Â Â  (a) Monitor the practices or methods used or proposed for use by the Oregon Beef Council in carrying out the goals and needs disclosed by the budget of the council;

Â Â Â Â Â  (b) Promote cooperation among the council, commodity commissions and the Oregon Wheat Commission and assist in the interchange of information and experience among those entities;

Â Â Â Â Â  (c) Carry out the assigned organizational procedures under this chapter, including the appointment and removal of members of the council;

Â Â Â Â Â  (d) Review budgets submitted to the Director of Agriculture by the council; and

Â Â Â Â Â  (e) Adopt rules to carry out the provisions of this chapter.

Â Â Â Â Â  (2) The department shall review, and may approve or disapprove, plans and projects recommended by the council for beef promotion, advertising and research and for the dissemination of consumer and beef industry information. In reviewing plans and projects recommended by the council, the department shall consider whether the plan or project information is:

Â Â Â Â Â  (a) Factual;

Â Â Â Â Â  (b) Not disparaging to agricultural commodities; and

Â Â Â Â Â  (c) Consistent with the purposes of this chapter. [2003 c.604 Â§55]

Â Â Â Â Â  577.210 Oregon Beef Council; members; appointment. (1) As used in this section:

Â Â Â Â Â  (a) "Beef producers" means persons who raise, breed or grow cattle or calves for beef production.

Â Â Â Â Â  (b) "Dairy producers" means persons engaged in the production on a dairy farm of fluid milk.

Â Â Â Â Â  (c) "Handler" means a person actively engaged in the processing, slaughtering, handling or marketing of cattle.

Â Â Â Â Â  (2) There hereby is created the Oregon Beef Council composed of:

Â Â Â Â Â  (a) Two dairy producers.

Â Â Â Â Â  (b) Three beef producers.

Â Â Â Â Â  (c) One person actively engaged in the business of feeding cattle and usually operating a feedlot.

Â Â Â Â Â  (d) One handler.

Â Â Â Â Â  (e) One public member not associated with the producing, feeding or handling of cattle and having an active interest in the positive economic development of the beef industry.

Â Â Â Â Â  (3) The Director of Agriculture shall appoint the voting members of the council. In making such appointments, the director shall take into consideration nominations and recommendations made to the director by organizations who represent or who are engaged in the same type of production or business as the person so nominated or recommended for appointment as a member of the council. Each member shall continue in office until a successor is appointed and qualified.

Â Â Â Â Â  (4) The director, or a duly authorized representative of the director, and the Dean of the College of Agricultural Sciences of Oregon State University, or a duly authorized representative of the dean, shall be ex officio members of the council, without the right to vote.

Â Â Â Â Â  (5) The public member of the council, the director and the dean, or the authorized representative of the director or the dean, are not subject to the requirements of ORS 577.220 (3) and (4) and 577.240 (1). [1959 c.685 Â§3; 1977 c.198 Â§18; 1995 c.79 Â§312; 2003 c.604 Â§60]

Â Â Â Â Â  Note: The amendments to 577.210 by section 61, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 62, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

Â Â Â Â Â  577.210. (1) As used in this section:

Â Â Â Â Â  (a) "Beef producers" means persons who raise, breed or grow cattle or calves for beef production.

Â Â Â Â Â  (b) "Dairy producers" means persons engaged in the production on a dairy farm of fluid milk.

Â Â Â Â Â  (c) "Handler" means a person actively engaged in the processing, slaughtering, handling or marketing of cattle.

Â Â Â Â Â  (2) There hereby is created the Oregon Beef Council composed of:

Â Â Â Â Â  (a) Two dairy producers.

Â Â Â Â Â  (b) Three beef producers.

Â Â Â Â Â  (c) One person actively engaged in the business of feeding cattle and usually operating a feedlot.

Â Â Â Â Â  (d) One handler.

Â Â Â Â Â  (3) The Director of Agriculture shall appoint the voting members of the council. In making such appointments, the director shall take into consideration nominations and recommendations made to the director by organizations who represent or who are engaged in the same type of production or business as the person so nominated or recommended for appointment as a member of the council. Each member shall continue in office until a successor is appointed and qualified.

Â Â Â Â Â  (4) The director, or a duly authorized representative of the director, and the Dean of the College of Agricultural Sciences of Oregon State University, or a duly authorized representative of the dean, shall be ex officio members of the council, without the right to vote.

Â Â Â Â Â  (5) The director and the dean, or the authorized representative of the director or the dean, are not subject to the requirements of ORS 577.220 (3) and (4) and 577.240 (1).

Â Â Â Â Â  577.220 Qualifications of members. Each member of the Oregon Beef Council shall have the following qualifications which shall continue during a term of office:

Â Â Â Â Â  (1) Each shall be a citizen of the United States.

Â Â Â Â Â  (2) Each shall be a bona fide resident of the state.

Â Â Â Â Â  (3) Each shall have demonstrated through membership in a producer's organization or an organization representing this type of production or business, or public service or otherwise, an active interest in the development of the beef industry in Oregon.

Â Â Â Â Â  (4) Each shall have been actively engaged in the type of production or business which the member will represent on the council, for a period of at least five years, and shall derive a substantial proportion of income from that type of production or business. [1959 c.685 Â§4]

Â Â Â Â Â  577.230 Terms of members. (1) The Director of Agriculture shall appoint members on the Oregon Beef Council, as far as practicable and possible, from the various geographical areas of the state.

Â Â Â Â Â  (2) Upon the expiration of the term of a member of the council, a successor shall be appointed for a term of three years, except in case of a vacancy, when the appointee shall serve the unexpired part of the term of the member, the appointee replaced. [1959 c.685 Â§5; 1977 c.198 Â§19]

Â Â Â Â Â  577.240 Declaring office of member vacant. The Director of Agriculture shall immediately declare the office of any member of the Oregon Beef Council vacant whenever the director finds that:

Â Â Â Â Â  (1) The member no longer is actively engaged in the type of beef or dairy production or business the member was engaged in at the time of appointment;

Â Â Â Â Â  (2) The member has become a resident of another state; or

Â Â Â Â Â  (3) The member is unable to perform the duties of the office. [1959 c.685 Â§6; 1977 c.198 Â§20]

Â Â Â Â Â  577.250 Removal of member. (1) The Director of Agriculture may remove any member of the Oregon Beef Council for inefficiency, neglect of duty or misconduct in office, after a public hearing thereon and after serving upon the member a copy of the charges against the member, together with a notice of the time and place of the hearing, at least 10 days prior to such hearing. At the hearing, the member shall be given an opportunity to be heard in person or by counsel and shall be permitted to present evidence to answer the charges and explain the facts alleged against the member.

Â Â Â Â Â  (2) In every case of removal, the director shall file in the office of the Secretary of State a complete statement of all charges against the member, and findings thereon, together with a record of the entire proceedings had in connection therewith. [1959 c.685 Â§7; 1977 c.198 Â§21]

Â Â Â Â Â  577.260 Expenses of members. Members, officers and employees of the Oregon Beef Council may receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The council shall adopt uniform and reasonable regulations governing the incurring and paying of such expenses. [1959 c.685 Â§8]

Â Â Â Â Â  577.270 Meeting place. (1) The Oregon Beef Council shall establish a meeting place anywhere within this state, but the selection of the location shall be guided by consideration for the convenience of the majority of those most likely to have business with the council or be affected by the acts of the council.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the council may participate in meetings outside the state for the purpose of advancing the work of the council. [1959 c.685 Â§9; 2003 c.604 Â§63]

Â Â Â Â Â  577.280 Meetings. The Oregon Beef Council shall meet as soon as practicable for the purpose of organizing. It shall elect a chairperson and a secretary-treasurer from among its members. It shall adopt a general statement of policy for guidance, and shall transact such other business as is necessary to start the work of the council. Thereafter, the council shall meet regularly once each six months, and at such other times as called by the chairperson. The chairperson may call special meetings at any time, and shall call a special meeting when requested by two or more members of the council. [1959 c.685 Â§10]

Â Â Â Â Â  577.290 Duties and powers of council. (1) The Oregon Beef Council may:

Â Â Â Â Â  (a) Conduct scientific research to discover and develop the commercial value of beef and products thereof.

Â Â Â Â Â  (b) Disseminate reliable information founded upon the research undertaken under this chapter, showing the value of beef and its products for any purpose for which they may be found useful and profitable.

Â Â Â Â Â  (c) Study legislation, state and federal, with respect to tariffs, duties, reciprocal trade agreements, import quotas and other matters concerning the effect on the beef industry, and represent and protect the interests of the beef industry with respect to any legislation or proposed legislation or executive action which may affect that industry.

Â Â Â Â Â  (d) Act jointly and in cooperation with the federal government or any agency thereof in the administration of any program of the government or a governmental agency deemed by the council to be beneficial to the beef industry of this state, and expend funds in connection therewith, provided that such program is compatible with the powers conferred by this chapter.

Â Â Â Â Â  (e) Enter into contracts for advertising beef and to develop new markets through such advertising.

Â Â Â Â Â  (f) Develop plans or projects of promotion and advertising, research, consumer information and industry information, and develop programs that will lead to the development of new markets, marketing strategies, increased efficiency and activities to enhance the image of the cattle industry.

Â Â Â Â Â  (2) In addition to exercising the powers listed in subsection (1) of this section, the council may exercise the same powers that a commodity commission may exercise under ORS 576.304. [1959 c.685 Â§11; 1997 c.156 Â§1; 2003 c.604 Â§64]

Â Â Â Â Â  577.295 Budget process; annual financial statements; deposits, withdrawals and investment of moneys. The Oregon Beef Council shall:

Â Â Â Â Â  (1) Adopt a budget, obtain budget approval and submit financial statements in the same manner as a commodity commission acting under ORS 576.416.

Â Â Â Â Â  (2) Receive, deposit, invest, expend and budget moneys in the same manner as a commodity commission acting under ORS 576.375, 576.420, 576.440 and 576.445. [2003 c.604 Â§54]

Â Â Â Â Â  577.300 Acceptance of grants and gifts. The Oregon Beef Council may accept grants, donations, contributions or gifts, from any source, for expenditures for any purpose consistent with the powers conferred on the council. [1959 c.685 Â§12]

Â Â Â Â Â  577.310 Payments to national organizations. From the contributions it receives, the Oregon Beef Council may pay 20 percent of such moneys to the National Livestock and Meat Board and 20 percent of such moneys to the National Beef Council to carry out certain work and programs for and as approved by the council on a national basis. [1959 c.685 Â§14; 2003 c.604 Â§65]

Â Â Â Â Â  577.320 Receipt of services. (1) Upon request by the Oregon Beef Council, the Oregon Department of Administrative Services may provide the same services that the department may provide to a commodity commission under ORS 576.307.

Â Â Â Â Â  (2) The council shall pay to the Oregon Department of Administrative Services such amount for services performed by the department under subsection (1) of this section as the department determines is adequate to reimburse the department for the costs necessary to perform such services.

Â Â Â Â Â  (3) Upon request by the council, the Oregon Department of Administrative Services may design and supervise the installation of an accounting system for the council. The council shall pay to the Oregon Department of Administrative Services such amount for services performed by that department under this subsection as such department determines is adequate to reimburse it for the costs necessary to perform such services. [1959 c.685 Â§25; 1967 c.419 Â§36; 1993 c.500 Â§49; 1995 c.79 Â§313; 2003 c.604 Â§66]

Â Â Â Â Â  577.330 Council furnishing services, facilities and materials to other state agencies. The Oregon Beef Council may elect to furnish services, facilities and materials to commodity commissions created under ORS 576.051 to 576.455, the Oregon Wheat Commission or other state agencies and officers under ORS 283.110. [1959 c.685 Â§26; 2003 c.604 Â§67]

Â Â Â Â Â  577.340 Council exempt from certain financial administration laws. ORS 291.026, 291.201 to 291.222, 291.230 to 291.260, 291.322 to 291.336, 292.210 to 292.250, 293.260 to 293.280, 293.295 to 293.346 and 293.590 to 293.640 do not apply to the Oregon Beef Council or to the administration and enforcement of this chapter. [1959 c.685 Â§29]

Â Â Â Â Â  577.345 Council employees not subject to state personnel compensation plans; council not subject to office space regulation; fees for administrative services; rules. (1) Wages or salaries of employees of the Oregon Beef Council are not subject to personnel compensation plans for state employees established by the Oregon Department of Administrative Services under ORS 240.235 to 240.250.

Â Â Â Â Â  (2) The council is not required to utilize office space furnished or obtained by the Oregon Department of Administrative Services as provided in ORS chapter 276.

Â Â Â Â Â  (3) The State Department of Agriculture may charge and collect from the council an assessment or fee to reimburse the department for supervisory or administrative functions the department is required by law to perform with regard to the council. The State Department of Agriculture shall establish the amount of the assessment or fee by rule. [2003 c.604 Â§57]

Â Â Â Â Â  577.350 [1959 c.685 Â§28; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.355 Intellectual property; rules. (1) As used in this section, "intellectual property" means patents, copyrights, trademarks, inventions, discoveries, processes, ideas and other similar property, whether or not they are patentable or copyrightable.

Â Â Â Â Â  (2) The Oregon Beef Council may, consistent with the purposes of the council, develop intellectual property that relates to beef or assists in the implementation, maintenance or development of council programs. The council may take all necessary and proper actions relating to the development of an intellectual property, including but not limited to entering into contracts and other agreements and owning, managing, disposing of or using the intellectual property. The council may adopt rules to govern the ownership, management, disposal and use of intellectual property and other activities of the council relating to intellectual property.

Â Â Â Â Â  (3) Moneys received by the council as a result of the ownership, management, disposal or use of intellectual property, or other activities of the council relating to intellectual property, must be deposited to an account established and maintained by the council. [2003 c.604 Â§56]

Â Â Â Â Â  577.410 [1959 c.685 Â§19; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.420 [1959 c.685 Â§20; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.430 [1959 c.685 Â§21; 1977 c.198 Â§22; 1993 c.98 Â§21; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.440 [1959 c.685 Â§22; 2003 c.734 Â§18; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.450 [1959 c.685 Â§23; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.460 [1959 c.685 Â§24; 1977 c.198 Â§23; 1993 c.98 Â§22; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.510 [1959 c.685 Â§13; 1961 c.384 Â§1; repealed by 1963 c.590 Â§1 (577.511 enacted in lieu of 577.510)]

Â Â Â Â Â  577.511 [1963 c.590 Â§2 (enacted in lieu of 577.510); 1967 c.637 Â§15; 1975 c.168 Â§1; 1981 c.123 Â§1; 1981 c.248 Â§22; 1987 c.163 Â§1; 1997 c.631 Â§500; repealed by 2003 c.604 Â§50 (577.512 enacted in lieu of 577.511)]

Â Â Â Â Â  577.512 Collection of federal assessment; council assessment; rules; collection; exemptions. (1) If the United States Secretary of Agriculture orders an assessment pursuant to the Beef Promotion and Research Act of 1985, 7 U.S.C. 2901 to 2918, that applies to sales of cattle in this state, the Oregon Beef Council may act pursuant to any authority granted under that order to provide for collection of the assessment. The council may order the collection of an assessment under this subsection only on cattle sold for payment that are subject to the federal assessment order and for which the assessment has not otherwise been paid. The council may collect the federal assessment on cattle that are exempt from the brand inspection fee under ORS 604.066 (3).

Â Â Â Â Â  (2) In addition to any assessment collected under subsection (1) of this section or any fee for brand inspection services, the council, by rule, shall levy an assessment of not less than 50 cents per head and not more than $1 per head, on the same cattle, cattle hides and calves for which the council makes brand inspections and collects brand inspection fees. Moneys from the assessments are continuously appropriated to the council for expenditure as provided in ORS 577.295 and 577.532.

Â Â Â Â Â  (3) The operator of a stockyard, slaughterhouse, packing plant or livestock auction market shall deduct any assessment ordered collected by the council pursuant to subsection (1) or (2) of this section from the proceeds of sale owed to the operator by the owner of an animal. The operator shall pay the assessment to the State Department of Agriculture. When the operator provides a written statement of sale proceeds to the owner of an animal, the operator shall include a statement of the amount deducted from the proceeds for state and federal assessments and for brand inspection services.

Â Â Â Â Â  (4) The department shall act as agent for the council to collect any assessment ordered collected by the council pursuant to subsection (1) or (2) of this section and any brand inspection fees on cattle or cattle hides adopted by department rule pursuant to ORS 604.066. The department shall collect any assessment that the council orders collected under subsection (1) or (2) of this section in the same time, manner and place that the department collects brand inspection fees on cattle, cattle hides and calves. This subsection does not apply to:

Â Â Â Â Â  (a) Cattle and calves leaving this state solely for the purpose of pasturing in another state;

Â Â Â Â Â  (b) Cattle presented at a recognized livestock show or rodeo;

Â Â Â Â Â  (c) Cattle presented at a livestock auction market but not sold;

Â Â Â Â Â  (d) Cattle delivered outside this state, provided ownership of the cattle remains unchanged;

Â Â Â Â Â  (e) Cattle slaughtered for personal consumption; and

Â Â Â Â Â  (f) Cattle resold within 10 days after purchase.

Â Â Â Â Â  (5) The department shall transfer or pay to the council, not less frequently than once every two months, the amounts collected by the department on behalf of the council, reduced by:

Â Â Â Â Â  (a) The collection and administrative costs to the department in carrying out the requirements of this section, as determined by the department; and

Â Â Â Â Â  (b) Refunds by the department of amounts improperly collected under this section.

Â Â Â Â Â  (6) A person who believes that an assessment collected from the person under this section is incorrect may apply to the department for a refund not later than 60 days after the department collects the assessment.

Â Â Â Â Â  (7) To the extent consistent with this section, the council shall assess, levy and collect an assessment under this section using the same process used by a commodity commission under ORS 576.325 for the assessment, levying and collection of an assessment on an agricultural commodity. [2003 c.604 Â§51 (enacted in lieu of 577.511); 2005 c.623 Â§2]

Â Â Â Â Â  577.520 Assessment collection procedure. (1) The operators of all stockyards, slaughterhouses, packing plants and livestock auction markets shall deduct from the proceeds of sale owing by them to the respective owners of animals the assessments authorized by ORS 577.512.

Â Â Â Â Â  (2) When an operator sends or gives any written statement to an owner or agent relating to the proceeds owing the owner, the operator shall include a statement of the amount deducted from the proceeds for Oregon Beef Council purposes, the amount deducted from the proceeds for federal assessments, and the amount deducted from the proceeds for brand inspection services.

Â Â Â Â Â  (3) In accordance with the provisions of law, operators shall promptly pay directly to the State Department of Agriculture all contributions collected by them. [1959 c.685 Â§27; 1961 c.384 Â§2; 1963 c.590 Â§2a; 1981 c.248 Â§23; 1987 c.163 Â§2; 2003 c.604 Â§68]

Â Â Â Â Â  577.525 Cancellation of uncollectible assessment; subsequent collection. The Oregon Beef Council may cancel an uncollectible assessment consistent with ORS 293.240. Subsequent collection of debt written off under ORS 293.240 is governed by ORS 293.245. [2003 c.604 Â§53]

Â Â Â Â Â  577.530 [1959 c.685 Â§15; 1961 c.384 Â§3; repealed by 1963 c.590 Â§3 (577.531 enacted in lieu of 577.530)]

Â Â Â Â Â  577.531 [1963 c.590 Â§4 (enacted in lieu of 577.530); repealed by 1973 c.111 Â§3]

Â Â Â Â Â  577.532 Mandatory expenditures from assessment moneys. Expenditures by the Oregon Beef Council of moneys received from the assessment levied under ORS 577.512 (2) shall include, at a minimum, the following:

Â Â Â Â Â  (1) An amount equal to 10 cents for each head of cattle assessed to be expended for funding selected research projects related to rangeland. The council shall make the research moneys available to Oregon State University, except that if the council determines that the university is unable to conduct the research, the council may select an alternative creditable institution. The council shall select the research projects after consultation with representatives of beef and dairy associations.

Â Â Â Â Â  (2) An amount equal to 10 cents for each head of cattle assessed to be expended for funding selected research projects related to cattle production. The council shall make the research moneys available to Oregon State University, except that if the council determines that the university is unable to conduct the research, the council may select an alternative creditable institution. The council shall select the research projects after consultation with representatives of beef and dairy associations.

Â Â Â Â Â  (3) An amount equal to 10 cents for each head of cattle assessed to be expended for funding projects to promote and project a positive image of beef and dairy producers and operations to the public. The projects may include, but need not be limited to, videos for television, brochures and printed reports. The council shall select the projects after consultation with representatives of beef and dairy associations. The council shall present the completed projects to the representatives for review prior to disseminating the projects to the public.

Â Â Â Â Â  (4) An amount equal to 10 cents for each head of cattle assessed to be expended for carrying out council activities described in ORS 577.290 (1)(c).

Â Â Â Â Â  (5) An amount equal to 10 cents for each head of cattle assessed, or the assessment amount remaining after deduction of the amounts described in subsections (1) to (4) of this section, whichever is less, to be expended by the council for administrative costs to carry out programs involving the projects or activities described in subsections (1) to (4) of this section. [2005 c.623 Â§1]

Â Â Â Â Â  Note: 577.532 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 577 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  577.535 [1973 c.111 Â§2; 1981 c.248 Â§24; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.540 [1959 c.685 Â§16; 1967 c.451 Â§26; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.550 Bond required of person authorized to receive or disburse council moneys. Any person authorized by the Oregon Beef Council to receive or disburse moneys as provided in this chapter shall file with the council a fidelity bond executed by a surety company authorized to do business in this state. The bond must be in an amount equal to the maximum amount of moneys the council determines the person will have subject to control at any one time and upon such conditions as the council shall prescribe. The council shall pay the cost of the bond. [1959 c.685 Â§17; 2005 c.22 Â§410]

Â Â Â Â Â  577.560 [Formerly 577.806; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.565 [Formerly 577.810; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.570 [Formerly 577.815; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.575 [Formerly 577.820; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.580 [Formerly 577.826; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.585 [Formerly 577.830; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.590 [Formerly 577.835; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.600 [Formerly 577.840; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.605 [Formerly 577.845; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.700 [1977 c.480 Â§1; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.705 [1977 c.480 Â§2; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.710 [1977 c.480 Â§3; 1985 c.92 Â§1; 1995 c.79 Â§314; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.715 [1977 c.480 Â§4; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.720 [1977 c.480 Â§6; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.725 [1977 c.480 Â§Â§7,8,9; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.730 [1977 c.480 Â§10; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.735 [1977 c.480 Â§11; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.740 [1977 c.480 Â§12; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.760 [1977 c.480 Â§Â§13,14; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.765 [1977 c.480 Â§15; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.770 [1977 c.480 Â§16; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.775 [1977 c.480 Â§17; 1993 c.98 Â§23; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.780 [1977 c.480 Â§19; 1993 c.98 Â§24; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.785 [1977 c.480 Â§20; 1999 c.206 Â§1; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.787 [1999 c.206 Â§2; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.790 [1977 c.480 Â§21; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.795 [1977 c.480 Â§22; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  577.805 [1961 c.384 Â§5; repealed by 1963 c.590 Â§5 (577.806 enacted in lieu of 577.805)]

Â Â Â Â Â  577.806 [1963 c.590 Â§6 (enacted in lieu of 577.805); 1977 c.198 Â§24; renumbered 577.560]

Â Â Â Â Â  577.810 [1961 c.384 Â§6; 1963 c.590 Â§7; renumbered 577.565]

Â Â Â Â Â  577.815 [1961 c.384 Â§13; renumbered 577.570]

Â Â Â Â Â  577.820 [1961 c.384 Â§7; renumbered 577.575]

Â Â Â Â Â  577.825 [1961 c.384 Â§9; repealed by 1963 c.590 Â§8 (577.826 enacted in lieu of 577.825)]

Â Â Â Â Â  577.826 [1963 c.590 Â§9 (enacted in lieu of 577.825); 1973 c.794 Â§31; renumbered 577.580]

Â Â Â Â Â  577.830 [1961 c.384 Â§8; renumbered 577.585]

Â Â Â Â Â  577.835 [1961 c.384 Â§10; 1963 c.590 Â§2b; renumbered 577.590]

Â Â Â Â Â  577.840 [1961 c.384 Â§11; renumbered 577.600]

Â Â Â Â Â  577.845 [1961 c.384 Â§12; renumbered 577.605]

Â Â Â Â Â  577.990 Criminal penalties. (1) Violation of ORS 577.520 is punishable, upon conviction, by a fine of not more than $500, or by imprisonment in the county jail for not more than 90 days, or both.

Â Â Â Â Â  (2) Justice courts have concurrent jurisdiction with circuit courts in all prosecutions under this section. [2003 c.604 Â§58]

_______________



Chapter 578

Chapter 578 Â Oregon Wheat Commission

2005 EDITION

WHEAT COMMISSION

AGRICULTURAL MARKETING AND WAREHOUSING

578.010Â Â Â Â  Definitions

578.020Â Â Â Â  Legislative findings; purpose of chapter

578.025Â Â Â Â  Department oversight of commission; rules

578.030Â Â Â Â  Oregon Wheat Commission; members

578.040Â Â Â Â  Qualifications of members

578.060Â Â Â Â  Removal of members; compensation of members

578.070Â Â Â Â  Chairperson and secretary of commission

578.080Â Â Â Â  Meetings of commission

578.090Â Â Â Â  Duties and powers of commission

578.100Â Â Â Â  Commission accepting grants, donations and gifts

578.105Â Â Â Â  Intellectual property; rules

578.110Â Â Â Â  Bond or letter of credit required of person authorized to receive or disburse commission moneys

578.120Â Â Â Â  Appointment of administrator; duties; salary

578.130Â Â Â Â  Establishment of administrator's office

578.135Â Â Â Â  Commission employees not subject to state personnel compensation plans; commission not subject to office space regulation; fees for administrative services; rules

578.151Â Â Â Â  Preparation of commission budget; annual financial statements; deposit, withdrawal and investment of moneys

578.160Â Â Â Â  Services, facilities and materials furnished to and received from other state agencies

578.170Â Â Â Â  Commission exempt from certain financial administration laws

578.181Â Â Â Â  Cancellation of uncollectible assessments; subsequent collection

578.190Â Â Â Â  Records and accounts of commission

578.211Â Â Â Â  Levy and collection of assessment; commission rules regulating sales activities; disputes over assessment amounts; assessment rules

578.216Â Â Â Â  Authority of commission to adopt rules authorizing refunds; effect

578.251Â Â Â Â  Records of person required to pay assessment; inspections and audits

578.990Â Â Â Â  Penalties

Â Â Â Â Â  578.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Commercial channels" means the sale of wheat for use as food, feed, seed, or any industrial or chemurgic use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any wheat or product produced from wheat.

Â Â Â Â Â  (2) "Commission" means the Oregon Wheat Commission.

Â Â Â Â Â  (3) "Director" means the Director of Agriculture.

Â Â Â Â Â  (4) "First purchaser" means any person, corporation, association or partnership that buys wheat from the grower in the first instance, or any lienholder, public or private, who may possess wheat from the grower under any lien.

Â Â Â Â Â  (5) "Grower" means any landowner personally engaged in growing wheat; a tenant of the landowner personally engaged in growing wheat; and both the owner and the tenant jointly; and includes a person, partnership, association, corporation, cooperative, trust, sharecropper, and any and all other business units, devices and arrangements.

Â Â Â Â Â  (6) "Sale" includes any pledge or mortgage of wheat, after harvest, to any person, public or private. [Amended by 1977 c.198 Â§25]

Â Â Â Â Â  578.020 Legislative findings; purpose of chapter. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) It is in the interest of all the people that the abundant natural resources of Oregon be protected, fully developed and uniformly distributed.

Â Â Â Â Â  (b) The growing of wheat is an agricultural industry that contributes to the economic welfare of Oregon.

Â Â Â Â Â  (c) Because a surplus of wheat is grown in this state and, during recurrent years, that surplus has been in excess of all available markets, it is necessary that additional markets for wheat be found in order to provide profitable enterprises for wheat growers and to provide employment for labor and industry dependent upon wheat.

Â Â Â Â Â  (2) The purpose of this chapter is to promote the public health and welfare by providing means for the protection and stabilization of the wheat industry in this state. [Amended by 2003 c.604 Â§87]

Â Â Â Â Â  578.025 Department oversight of commission; rules. (1) The State Department of Agriculture shall:

Â Â Â Â Â  (a) Monitor the practices or methods used or proposed for use by the Oregon Wheat Commission in carrying out the goals and needs disclosed by the budget of the commission;

Â Â Â Â Â  (b) Promote cooperation among the commission, commodity commissions and the Oregon Beef Council and assist in the interchange of information and experience among those entities;

Â Â Â Â Â  (c) Carry out the assigned organizational procedures under this chapter, including the appointment and removal of members of the commission;

Â Â Â Â Â  (d) Review budgets submitted to the Director of Agriculture by the commission; and

Â Â Â Â Â  (e) Adopt rules to carry out the provisions of this chapter.

Â Â Â Â Â  (2) Except as provided in ORS 578.216, the department shall review, and may approve or disapprove, plans and projects recommended by the commission for wheat promotion, advertising and research and for the dissemination of consumer and wheat industry information. In reviewing plans and projects recommended by the commission, the department shall consider whether the plan or project information is:

Â Â Â Â Â  (a) Factual;

Â Â Â Â Â  (b) Not disparaging to commodities; and

Â Â Â Â Â  (c) Consistent with the purposes of this chapter. [2003 c.604 Â§82]

Â Â Â Â Â  Note: The amendments to 578.025 by section 83, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 84, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

Â Â Â Â Â  578.025. The State Department of Agriculture shall:

Â Â Â Â Â  (1) Monitor the practices or methods used or proposed for use by the Oregon Wheat Commission in carrying out the goals and needs disclosed by the budget of the commission;

Â Â Â Â Â  (2) Promote cooperation among the commission, commodity commissions and the Oregon Beef Council and assist in the interchange of information and experience among those entities;

Â Â Â Â Â  (3) Carry out the assigned organizational procedures under this chapter, including the appointment and removal of members of the commission;

Â Â Â Â Â  (4) Review budgets submitted to the Director of Agriculture by the commission; and

Â Â Â Â Â  (5) Adopt rules to carry out the provisions of this chapter.

Â Â Â Â Â  578.030 Oregon Wheat Commission; members. (1) There hereby is created the Oregon Wheat Commission consisting of eight members. The Director of Agriculture shall appoint six voting commission members for terms of four years. One member appointed by the director must be a member of the public not associated with the production or handling of wheat and having an active interest in the positive economic development of the wheat industry. In making the other five appointments of voting members of the commission the director shall take into consideration any nominations or recommendations made to the director by growers or growers' organizations.

Â Â Â Â Â  (2) The director, or a duly authorized representative of the director, and the Dean of the College of Agricultural Sciences of Oregon State University, or a duly authorized representative of the dean, shall be ex officio members, without vote, of the commission. [Amended by 1959 c.596 Â§35; 1977 c.198 Â§26; 1995 c.79 Â§315; 2003 c.604 Â§88]

Â Â Â Â Â  Note: The amendments to 578.030 by section 89, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 90, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

Â Â Â Â Â  578.030. (1) There hereby is created the Oregon Wheat Commission consisting of seven members. The Director of Agriculture shall appoint five voting commission members for terms of four years. In making the appointments of voting members of the commission the director shall take into consideration any nominations or recommendations made to the director by growers or growers' organizations.

Â Â Â Â Â  (2) The director, or a duly authorized representative of the director, and the Dean of the College of Agricultural Sciences of Oregon State University, or a duly authorized representative of the dean, shall be ex officio members, without vote, of the commission.

Â Â Â Â Â  578.040 Qualifications of members. (1) The voting members of the Oregon Wheat Commission shall be selected and appointed because of their ability and disposition to serve the state's interest and their knowledge of the state's natural resources. Voting members other than the member of the public must be citizens residing in this state, who have been actually engaged in growing wheat in this state for at least five years.

Â Â Â Â Â  (2) Three of the members shall be residents of and have farming operations in that part of the Columbia Basin comprising the following counties: Umatilla, Morrow, Gilliam, Sherman, Wasco and Jefferson. One of the members shall be a resident of and have a farming operation in the territory comprised of the other counties lying east of the summit of the Cascade Mountains. One member shall be a resident of and have a farming operation in the territory lying west of the summit of the Cascade Mountains. [Amended by 2003 c.604 Â§92]

Â Â Â Â Â  Note: The amendments to 578.040 by section 93, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 94, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

Â Â Â Â Â  578.040. (1) The voting members of the Oregon Wheat Commission shall be selected and appointed because of their ability and disposition to serve the state's interest and their knowledge of the state's natural resources. Voting members must be citizens residing in this state, who have been actually engaged in growing wheat in this state for at least five years.

Â Â Â Â Â  (2) Three of the members shall be residents of and have farming operations in that part of the Columbia Basin comprising the following counties: Umatilla, Morrow, Gilliam, Sherman, Wasco and Jefferson. One of the members shall be a resident of and have a farming operation in the territory comprised of the other counties lying east of the summit of the Cascade Mountains. One member shall be a resident of and have a farming operation in the territory lying west of the summit of the Cascade Mountains.

Â Â Â Â Â  578.050 [Repealed by 2003 c.604 Â§109]

Â Â Â Â Â  578.060 Removal of members; compensation of members. (1) A member is removable by the Director of Agriculture for cause after being given a copy of written charges and an opportunity to be heard publicly. In addition to all other causes, ceasing to be a resident of this state or to be actually engaged in growing wheat therein is sufficient cause for removal.

Â Â Â Â Â  (2) Members, officers and employees of the Oregon Wheat Commission shall receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The commission shall adopt uniform and reasonable rules governing the incurring and paying of such expenses. [Amended by 1959 c.596 Â§36; 1977 c.198 Â§27]

Â Â Â Â Â  578.070 Chairperson and secretary of commission. The Oregon Wheat Commission shall elect a chairperson and may employ a secretary who is not a member of the commission.

Â Â Â Â Â  578.080 Meetings of commission. (1) The Oregon Wheat Commission shall meet at least once every three months regularly and at such other times as called by the chairperson. The chairperson may call special meetings of the commission at any time.

Â Â Â Â Â  (2) The commission may participate in meetings outside this state for the purpose of advancing the work of the commission. [Amended by 2003 c.604 Â§95]

Â Â Â Â Â  578.090 Duties and powers of commission. (1) Consistent with the general purposes of this chapter, the Oregon Wheat Commission shall establish the policies to be followed in the accomplishments of such purposes.

Â Â Â Â Â  (2) In the administration of this chapter the commission has the following duties, authorities and powers:

Â Â Â Â Â  (a) To conduct a campaign of research, education and publicity.

Â Â Â Â Â  (b) To find new markets for wheat and wheat products.

Â Â Â Â Â  (c) To give, publicize and promulgate reliable information showing the value of wheat and wheat products for any purpose for which it is found useful and profitable.

Â Â Â Â Â  (d) To make public and encourage the widespread national and international use of the special kinds of wheat and wheat products produced from the special varieties of wheat grown in Oregon.

Â Â Â Â Â  (e) To investigate and participate in studies of the problems peculiar to the producers of wheat in Oregon.

Â Â Â Â Â  (f) To take such action as the commission deems necessary or advisable in order to stabilize and protect the wheat industry of the state and the health and welfare of the public.

Â Â Â Â Â  (g) To lease, purchase or own the real or personal property deemed necessary in the administration of this chapter.

Â Â Â Â Â  (h) To establish a reasonable per diem allowance, in addition to expenses under ORS 578.060, to members of the commission while actually engaged in the performance of their official duties, including necessary travel time.

Â Â Â Â Â  (3) In addition to exercising the powers listed in subsection (2) of this section, the commission may exercise the same powers that a commodity commission may exercise under ORS 576.304. [Amended by 1959 c.596 Â§37; 1977 c.198 Â§28; 2003 c.604 Â§96]

Â Â Â Â Â  578.100 Commission accepting grants, donations and gifts. The Oregon Wheat Commission may accept grants, donations and gifts of funds from any source for expenditure for any purposes consistent with this chapter which may be specified as a condition of any grant, donation or gift. [Amended by 1959 c.596 Â§38]

Â Â Â Â Â  578.105 Intellectual property; rules. (1) As used in this section, "intellectual property" means patents, copyrights, trademarks, inventions, discoveries, processes, ideas and other similar property, whether or not they are patentable or copyrightable.

Â Â Â Â Â  (2) The Oregon Wheat Commission may, consistent with the purposes of the commission, develop intellectual property that relates to wheat or assists in the implementation, maintenance or development of commission programs. The commission may take all necessary and proper actions relating to the development of an intellectual property, including but not limited to entering into contracts and other agreements and owning, managing, disposing of or using the intellectual property. The commission may adopt rules to govern the ownership, management, disposal and use of intellectual property and other activities of the commission relating to intellectual property.

Â Â Â Â Â  (3) Moneys received by the commission as a result of the ownership, management, disposal or use of intellectual property, or other activities of the commission relating to intellectual property, must be deposited to an account established and maintained by the commission. [2003 c.604 Â§85]

Â Â Â Â Â  578.110 Bond or letter of credit required of person authorized to receive or disburse commission moneys. The administrator and any other person authorized to receive or disburse moneys received by the Oregon Wheat Commission shall file with the commission a fidelity bond executed by a surety company authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case in favor of the commission and the State of Oregon, in such amount equal to the maximum amount of moneys the commission determines such person will have subject to the control of the person at any one time and upon such conditions as the commission shall prescribe. The cost of the bond or letter of credit shall be paid by the commission. [Amended by 1959 c.596 Â§39; 1991 c.331 Â§87; 1997 c.631 Â§501]

Â Â Â Â Â  578.120 Appointment of administrator; duties; salary. The Oregon Wheat Commission shall appoint an administrator, who shall devote full time to the administration of this chapter. The administrator is an ex officio member, without vote, of the commission. The administrator shall proceed immediately to prepare the plans and general program necessary and adequate to carry out the policies that are adopted by the commission. The administrator shall be paid the salary fixed by the commission. [Amended by 1959 c.596 Â§40]

Â Â Â Â Â  578.130 Establishment of administrator's office. For the convenience of the majority of those most likely to be affected in the administration of this chapter, the administrator, upon recommendation of the Oregon Wheat Commission, may establish and maintain an office for the administrator, at any place the commission selects.

Â Â Â Â Â  578.135 Commission employees not subject to state personnel compensation plans; commission not subject to office space regulation; fees for administrative services; rules. (1) Wages or salaries of employees of the Oregon Wheat Commission are not subject to personnel compensation plans for state employees established by the Oregon Department of Administrative Services under ORS 240.235 to 240.250.

Â Â Â Â Â  (2) The commission is not required to utilize office space furnished or obtained by the Oregon Department of Administrative Services as provided in ORS chapter 276.

Â Â Â Â Â  (3) The State Department of Agriculture may charge and collect from the commission an assessment or fee to reimburse the department for supervisory or administrative functions the department is required by law to perform with regard to the commission. The department shall establish the amount of the assessment or fee by rule. [2003 c.604 Â§86]

Â Â Â Â Â  578.140 [Repealed by 2003 c.604 Â§109]

Â Â Â Â Â  578.150 [1959 c.596 Â§47; repealed by 2003 c.604 Â§71 (578.151 enacted in lieu of 578.150)]

Â Â Â Â Â  578.151 Preparation of commission budget; annual financial statements; deposit, withdrawal and investment of moneys. The Oregon Wheat Commission shall:

Â Â Â Â Â  (1) Adopt a budget, obtain budget approval and submit financial statements in the same manner as a commodity commission acting under ORS 576.416.

Â Â Â Â Â  (2) Receive, deposit, invest, expend and budget moneys in the same manner as a commodity commission acting under ORS 576.375, 576.420, 576.440 and 576.445. [2003 c.604 Â§72 (enacted in lieu of 578.150)]

Â Â Â Â Â  578.160 Services, facilities and materials furnished to and received from other state agencies. (1) ORS 576.307 is applicable to the Oregon Wheat Commission.

Â Â Â Â Â  (2) The Oregon Wheat Commission may elect to furnish services, facilities and materials to commodity commissions created under ORS 576.051 to 576.455, the Oregon Beef Council or other state agencies and officers under ORS 283.110. [1959 c.596 Â§49; 2003 c.604 Â§97]

Â Â Â Â Â  578.170 Commission exempt from certain financial administration laws. Except as otherwise provided in this chapter, ORS 291.026, 291.201 to 291.222, 291.230 to 291.260, 291.322 to 291.336, 292.210 to 292.250, 293.260 to 293.280, 293.295 to 293.346 and 293.590 to 293.640 do not apply to the Oregon Wheat Commission or to the administration and enforcement of this chapter. [1959 c.596 Â§50]

Â Â Â Â Â  578.180 [1959 c.596 Â§83; repealed by 2003 c.604 Â§73 (578.181 enacted in lieu of 578.180)]

Â Â Â Â Â  578.181 Cancellation of uncollectible assessments; subsequent collection. The Oregon Wheat Commission may cancel an uncollectible assessment consistent with ORS 293.240. Subsequent collection of debt written off under ORS 293.240 is governed by ORS 293.245. [2003 c.604 Â§74 (enacted in lieu of 578.180)]

Â Â Â Â Â  578.190 Records and accounts of commission. The Oregon Wheat Commission shall keep accurate books, records and accounts of all its dealings which shall be open to inspection and audit by the Secretary of State. [1959 c.596 Â§Â§46,84; 1973 c.794 Â§32]

Â Â Â Â Â  578.210 [Amended by 1959 c.596 Â§41; 1975 c.174 Â§1; 1981 c.58 Â§1; 1991 c.972 Â§1; repealed by 2003 c.604 Â§75 (578.211 enacted in lieu of 578.210)]

Â Â Â Â Â  578.211 Levy and collection of assessment; commission rules regulating sales activities; disputes over assessment amounts; assessment rules. (1)(a) The Oregon Wheat Commission may assess, levy and collect an assessment, the amount of which the commission shall determine, on all units of wheat grown or produced in this state and sold in commercial channels. The commission may not apply an assessment to any transaction that occurred prior to the date that the commission order assessing the assessment was entered.

Â Â Â Â Â  (b) The commission may assess, levy and collect a differential assessment, the amount of which the commission shall determine, based on the intended use, type or variety of wheat.

Â Â Â Â Â  (c) All casual sales of wheat made by the producer direct to the consumer are exempt from the assessment.

Â Â Â Â Â  (d) The commission may, by rule, define and regulate handling, processing and casual sales.

Â Â Â Â Â  (2) The commission shall assess and levy an assessment under subsection (1) of this section to the producer at the time and in the manner prescribed by the commission by rule. The commission is the owner of a collected assessment. A person who collects an assessment holds the assessment in trust for the benefit of the commission and the state and shall remit the assessment in the time and manner prescribed by the commission by rule. The assessment shall be deducted as provided by this section whether the wheat is stored in this or another state.

Â Â Â Â Â  (3) A lienholder who possesses wheat under the lien shall deduct the assessment from the proceeds of the claim secured by the lien when the wheat is pledged or mortgaged.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, the commission may assess and levy an assessment and collect an assessment from a first purchaser at the time and in the manner prescribed by the commission by rule.

Â Â Â Â Â  (5) A person who believes that the amount of an assessment is incorrect may apply to the commission within 60 days after paying the assessment for a refund of the excess amount paid.

Â Â Â Â Â  (6) An assessment under this section is a lien on the wheat and has priority over other liens or encumbrances on the wheat except liens created by a statute of this state.

Â Â Â Â Â  (7) The commission may, by rule, establish exemptions from assessment based on:

Â Â Â Â Â  (a) Wheat quantities;

Â Â Â Â Â  (b) Types of wheat sale; and

Â Â Â Â Â  (c) Types of wheat producer. [2003 c.604 Â§76 (enacted in lieu of 578.210)]

Â Â Â Â Â  578.216 Authority of commission to adopt rules authorizing refunds; effect. (1) In addition to any refund permitted under ORS 578.211, the Oregon Wheat Commission may adopt rules that provide for the commission to refund all or part of an assessment on wheat upon request of the person paying the assessment. A rule adopted under this subsection may not provide for the commission to refund less than the portion of the assessment used by the commission for advertising and product promotion.

Â Â Â Â Â  (2) If the commission adopts rules pursuant to subsection (1) of this section, plans and projects recommended by the commission are exempt from State Department of Agriculture review and approval or disapproval under ORS 578.025 (2). [2003 c.604 Â§77]

Â Â Â Â Â  Note: The amendments to 578.216 by section 78, chapter 604, Oregon Laws 2003, become operative March 1, 2009. See section 79, chapter 604, Oregon Laws 2003. The text that is operative on and after March 1, 2009, is set forth for the user's convenience.

Â Â Â Â Â  578.216. In addition to any refund permitted under ORS 578.211, the Oregon Wheat Commission may adopt rules that provide for the commission to refund all or part of an assessment on wheat upon request of the person paying the assessment. A rule adopted under this subsection may not provide for the commission to refund less than the portion of the assessment used by the commission for advertising and product promotion.

Â Â Â Â Â  578.220 [Repealed by 2003 c.604 Â§109]

Â Â Â Â Â  578.230 [Amended by 1955 c.156 Â§1; 1959 c.596 Â§42; 2003 c.14 Â§353; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  578.240 [1959 c.596 Â§44; 1967 c.451 Â§27; repealed by 2003 c.604 Â§109]

Â Â Â Â Â  578.250 [1959 c.596 Â§85; repealed by 2003 c.604 Â§80 (578.251 enacted in lieu of 578.250)]

Â Â Â Â Â  578.251 Records of person required to pay assessment; inspections and audits. (1) A person required to pay an assessment to the Oregon Wheat Commission shall keep records in the same manner as required by ORS 576.351 for a person required to pay an assessment to a commodity commission.

Â Â Â Â Â  (2) The commission or a person authorized by the commission may inspect and audit records, issue subpoenas and require payment for the cost of audits in the same manner as a commodity commission or person authorized by a commodity commission under ORS 576.351. [2003 c.604 Â§81 (enacted in lieu of 578.250)]

Â Â Â Â Â  578.990 Penalties. Violation of any of the provisions of this chapter is punishable, upon conviction, by a fine of not less than $25 nor more than $500, or by imprisonment in the county jail for not less than 30 nor more than 90 days, or by both. Justice courts have concurrent jurisdiction with circuit courts in all prosecutions under this chapter.

_______________



Chapter 579

Chapter 579 (Former Provisions)

Oregon Potato Commission

POTATO COMMISSION

AGRICULTURAL MARKETING AND WAREHOUSING

579.010 [Amended by 1977 c.198 §29; 2003 c.14 §354; repealed by 2003 c.604 §109]

579.020 [Repealed by 2003 c.604 §109]

579.030 [Amended by 1959 c.596 §51; 1971 c.20 §1; 1977 c.198 §30; 1995 c.79 §316; 1999 c.175 §1; repealed by 2003 c.604 §109]

579.040 [Repealed by 2003 c.604 §109]

579.050 [Amended by 1977 c.198 §31; repealed by 1999 c.175 §5]

579.060 [Amended by 1977 c.198 §32; repealed by 2003 c.604 §109]

579.070 [Amended by 1959 c.596 §52; 1971 c.20 §2; 1977 c.198 §33; repealed by 2003 c.604 §109]

579.080 [Repealed by 2003 c.604 §109]

579.090 [Repealed by 2003 c.604 §109]

579.100 [Amended by 1959 c.596 §53; 1977 c.198 §34; repealed by 2003 c.604 §109]

579.110 [Repealed by 2003 c.604 §109]

579.120 [Repealed by 2003 c.604 §109]

579.130 [Amended by 1959 c.596 §54; 1991 c.331 §88; 1997 c.631 §502; repealed by 2003 c.604 §109]

579.140 [Amended by 1953 c.128 §2; 1959 c.596 §55; repealed by 2003 c.604 §109]

579.150 [Repealed by 2003 c.604 §109]

579.160 [Repealed by 2003 c.604 §109]

579.165 [1959 c.596 §63; repealed by 2003 c.604 §109]

579.170 [1959 c.596 §65; repealed by 2003 c.604 §109]

579.175 [1959 c.596 §66; repealed by 2003 c.604 §109]

579.180 [1959 c.596 §87; repealed by 2003 c.604 §109]

579.185 [1959 c.596 §§62,88; 1973 c.794 §33; repealed by 2003 c.604 §109]

579.210 [Amended by 1959 c.596 §56; 1971 c.20 §3; 1985 c.37 §1; 1991 c.893 §1; repealed by 2003 c.604 §109]

579.220 [Amended by 1959 c.596 §57; repealed by 2003 c.604 §109]

579.230 [Repealed by 2003 c.604 §109]

579.240 [Amended by 1959 c.596 §58; repealed by 2003 c.604 §109]

579.250 [Repealed by 2003 c.604 §109]

579.260 [Repealed by 1959 c.596 §90]

579.270 [1959 c.596 §60; 1967 c.451 §28; repealed by 2003 c.604 §109]

579.280 [1959 c.596 §89; repealed by 2003 c.604 §109]

579.990 [Amended by 1959 c.596 §67; repealed by 2003 c.604 §109]

_______________



Chapter 580

Chapter 580 (Former Provisions)

Oregon Filbert Commission; Filbert Commission Account Tax

FILBERT COMMISSION

AGRICULTURAL MARKETING AND WAREHOUSING

Note: 580.010, 580.020, 580.030, 580.110, 580.120, 580.130, 580.140, 580.150, 580.160, 580.170, 580.180, 580.190, 580.200, 580.210, 580.230, 580.310, 580.320, 580.330, 580.340, 580.350, 580.360 and 580.990 expired and stood repealed on June 30, 1955, by virtue of 580.030. See 576.145 which authorizes the continuation of the Oregon Filbert Commission as a commission established pursuant to 576.051 to 576.575.

_______________

CHAPTER 581

[Reserved for expansion]



Chapter 582

Chapter 582 (Former Provisions)

Oregon Dairy Products Commission; Dairy Products Commission Account Tax

DAIRY PRODUCTS COMMISSION

AGRICULTURAL MARKETING AND WAREHOUSING

Note: 582.010, 582.020, 582.110, 582.120, 582.130, 582.140, 582.150, 582.160, 582.170, 582.180, 582.210, 582.220, 582.230, 582.240, 582.250, 582.260, 582.270 and 582.990 were in effect until June 9, 1955, by virtue of 582.020. See 576.135 which authorizes the continuation of the Oregon Dairy Products Commission as a commission established pursuant to 576.051 to 576.575.

_______________



Chapter 583

Chapter 583 Â Milk Marketing, Production and Distribution

2005 EDITION

MILK MARKETING, PRODUCTION AND DISTRIBUTION

AGRICULTURAL MARKETING AND WAREHOUSING

583.001Â Â Â Â  Short title; enforcement

583.004Â Â Â Â  Use of fees in enforcement of chapter; poundage fee under ORS 583.046 increased

583.007Â Â Â Â  Definitions

583.016Â Â Â Â  Purpose; construction

583.021Â Â Â Â  Exemption of certain producer-handlers

583.028Â Â Â Â  Application of audit, pooling, equalization and quota provisions

583.046Â Â Â Â  Poundage fee on Grade A milk; hearing on increase or decrease

583.056Â Â Â Â  Penalty for late payment of fee; lien for unpaid fees and penalties; legal proceedings

583.076Â Â Â Â  Auditing handlers' records

583.086Â Â Â Â  Review of audit; filing additional information; when departmental findings final

583.096Â Â Â Â  Judicial review of audit findings

583.106Â Â Â Â  Proceedings to compel handler to make payments or produce information; appeal

583.116Â Â Â Â  Remedies after court approval of departmental findings

583.126Â Â Â Â  Producers' complaints; handlers' unfair practices; remedies

583.136Â Â Â Â  Temporary injunction against handler

583.146Â Â Â Â  Attorney fees

583.156Â Â Â Â  Finality of payment required under ORS 583.007 to 583.166; exceptions

583.166Â Â Â Â  Disposition of fees

583.410Â Â Â Â  Purpose; construction

583.415Â Â Â Â  Application as to interstate commerce

583.425Â Â Â Â  Administrative proceedings and orders

583.430Â Â Â Â  Joint hearings and agreements with other states and federal government

583.440Â Â Â Â  License required of handlers and producer-handlers; other licenses

583.445Â Â Â Â  Application for license

583.447Â Â Â Â  License form; reissuance

583.450Â Â Â Â  Denial, suspension or revocation of license

583.455Â Â Â Â  Licensees to keep records and make reports regarding milk

583.457Â Â Â Â  Licensee to notify department upon termination of business

583.463Â Â Â Â  Milk purchase reports required of nonlicensed manufacturing plants

583.465Â Â Â Â  Primary markets

583.470Â Â Â Â  Market areas

583.475Â Â Â Â  Referendum in market area on establishment or termination of market pool; subsequent petition to establish pool

583.480Â Â Â Â  Qualifications to sign petition or vote in referendum; list of qualified producers

583.485Â Â Â Â  Contents of petition

583.490Â Â Â Â  Conduct of referendum

583.500Â Â Â Â  Hearing required before order issued; considerations in establishing minimum prices

583.505Â Â Â Â  Orders establishing minimum prices for sale of milk by producers to handlers

583.507Â Â Â Â  Establishment of basic price of Class 3 milk; rules

583.510Â Â Â Â  Pooling and equalization of milk in market areas; money withheld from producers; disposition of receipts by department; producer-handler quota

583.515Â Â Â Â  Establishment of quota for producers in market areas; adjustments and transfers

583.516Â Â Â Â  Quota reallocation

583.517Â Â Â Â  Diversion and transportation of pooled milk

583.518Â Â Â Â  Handler who fails or refuses to transport pool milk in accordance with department plan penalized

583.520Â Â Â Â  Department to provide system for equitable payments to producers where no market pool exists; recognition of voluntary equalization program

583.525Â Â Â Â  Handler not to purchase from producer for less than minimum price; allowable deductions by handler; additional deductions

583.530Â Â Â Â  Prohibited practices

583.540Â Â Â Â  Enforcement of ORS 583.410 to 583.565

583.545Â Â Â Â  Disposition of fees

583.560Â Â Â Â  Modification of legal proceedings and administrative matters; department authorized to compromise claims

583.565Â Â Â Â  Effect of termination of chapter

583.600Â Â Â Â  Prohibits sale at less than cost; determination of cost; exceptions; recordkeeping

583.610Â Â Â Â  Fees; reports on milk sales

583.620Â Â Â Â  Enforcement of ORS 583.600 to 583.630

583.630Â Â Â Â  Rulemaking under ORS 583.600 to 583.630

583.993Â Â Â Â  Penalties

Â Â Â Â Â  583.001 Short title; enforcement. The provisions of this chapter, which shall be designated as the Milk Audit and Stabilization Act, are combined and are hereby declared to be one law. The State Department of Agriculture shall enforce and carry out the law. [1967 c.440 Â§9]

Â Â Â Â Â  583.002 [1963 c.442 Â§28; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.004 Use of fees in enforcement of chapter; poundage fee under ORS 583.046 increased. (1) The fees in ORS 583.166, are continuously appropriated to the State Department of Agriculture for the purpose of administering and enforcing the provisions of this chapter.

Â Â Â Â Â  (2) It is the intent of this section and ORS 583.545 to avoid duplication, and in lieu of requiring separate reports to be forwarded and deductions to be withheld by first handlers to support the provisions of this chapter, to combine the two into one deduction, payment and report. In order to provide fees necessary to carry out and enforce both laws and programs, an additional poundage fee of not more than one cent per hundredweight on all milk is hereby authorized and shall be deducted by first handlers and paid over to the department, at the same time, in the same manner and as required and authorized by the provisions of ORS 583.046. Subject to the limitations of ORS 583.046 (2), the total maximum poundage fee provided in ORS 583.046 is hereby increased to one and three-fourths cents per hundredweight on such milk. [1963 c.442 Â§9(2),(3)]

Â Â Â Â Â  583.005 [1957 c.719 Â§1; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.006 [1961 c.638 Â§2; repealed by 1967 c.440 Â§1 (583.007 enacted in lieu of 583.006)]

Â Â Â Â Â  583.007 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Classification" means the classification of all Grade A and Grade B milk into classes according to its utilization.

Â Â Â Â Â  (a) "Class 1 milk" includes but is not limited to Grade A and Grade B milk received, used or sold to others for ultimate human consumption in fluid form.

Â Â Â Â Â  (b) "Class 2 milk" includes but is not limited to Grade A and Grade B milk received, used or sold to others for ultimate use in the manufacture of cottage cheese, ice cream, condensed milk and the frozen desserts as shall be prescribed by the State Department of Agriculture under this chapter.

Â Â Â Â Â  (c) "Class 3 milk" means all the Grade A and Grade B milk received, used or sold to others, for use other than that prescribed for Class 1 and Class 2 milk.

Â Â Â Â Â  (d) In addition to the classifications under paragraphs (a) to (c) of this subsection, the department under this chapter may by rule classify, within the above classes, any Grade A or Grade B milk received, used or sold to others, that has not been defined herein.

Â Â Â Â Â  (2) "Consumer" means any person, other than a handler, jobber or store who purchases milk for human consumption in fluid form.

Â Â Â Â Â  (3) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (4) "First handler" means the handler who receives Grade A or Grade B milk from a producer, either physically or as a marketing agent, irrespective of the final or ultimate destination of such milk.

Â Â Â Â Â  (5) "Handler":

Â Â Â Â Â  (a) Means any person, partnership, corporation, association, cooperative organization or other entity engaged in the handling of Grade A or Grade B milk in the capacity as the operator of a fluid milk plant which processes milk in Class 1, Class 2 or Class 3 uses and who purchases or receives such milk from a producer, or from another handler, or from the herd of the producer or handler, or

Â Â Â Â Â  (b) Means any person, cooperative corporation or association serving as a marketing agent for producers, or

Â Â Â Â Â  (c) Means any contract purchaser making sales of Grade A or Grade B milk to another handler.

Â Â Â Â Â  (d) Does not mean any person, partnership, corporation, association, cooperative organization or other entity operating exclusively a plant or establishment, purchasing or using manufacturing grade milk for manufacturing purposes only. This exception or exemption, however, does not apply if such plant or establishment is owned by, under the control of the same management, or is a part of a fluid milk plant processing milk for human consumption.

Â Â Â Â Â  (6) "Jobber" means a person who purchases bottled or packaged milk or milk products from a handler or a producer-handler and who thereafter sells such milk or milk products at wholesale or retail.

Â Â Â Â Â  (7) "Market area" means any one or more primary markets, as established under ORS 583.470.

Â Â Â Â Â  (8) "Milk" means the whole milk or cream or any constituent part thereof which is the lacteal secretion of cows.

Â Â Â Â Â  (a) "Grade A or Grade B milk" means all milk or cream as defined herein which meets the standards of identity as provided in ORS chapter 621.

Â Â Â Â Â  (b) "Manufacturing grade milk" means all milk or cream, as defined herein, which does not meet the standards of identity as provided in ORS chapter 621.

Â Â Â Â Â  (9) "Milk product" means milk or dairy products as defined by the department under this chapter. It may adopt the same standards and definitions, all or in part, as are established by or under the provisions of ORS chapter 621.

Â Â Â Â Â  (10) "Primary market" means an area established under ORS 583.465.

Â Â Â Â Â  (11) "Producer" means any person producing Grade A or Grade B milk, any portion of which is sold to, or received by or used by, a licensed handler for human consumption in fluid form.

Â Â Â Â Â  (12) "Producer-handler" means a person, partnership or corporation who:

Â Â Â Â Â  (a) Operates a dairy farm which the person, partnership or corporation owns, leases or is purchasing;

Â Â Â Â Â  (b) Owns or is purchasing the person's own dairy cows;

Â Â Â Â Â  (c) Owns, or is purchasing or leasing the person's own dairy plant of the person, partnership or corporation which the person, partnership or corporation operates for the processing, bottling or packaging of Grade A or Grade B milk;

Â Â Â Â Â  (d) Sells or distributes all bottled Class 1 Grade A or Grade B milk direct to wholesalers, to jobbers, to consumers, to stores or to drive-in markets, but not to licensed handlers or other producer-handlers;

Â Â Â Â Â  (e) Sells surplus milk in excess of Class 1 sales only to a licensed handler, at Class 3 price established by the department, or to a nonlicensed manufacturing plant as manufactured milk;

Â Â Â Â Â  (f) Confines milk processing and route distribution to milk produced by the dairy herd of the person, partnership or corporation, and receives no skim milk, including nonfat dry milk or condensed skim milk or skim milk recombined from nonfat dry milk or condensed skim milk, or butterfat from any other source for use in fluid milk products;

Â Â Â Â Â  (g) Is in compliance with the provisions of this chapter or rules thereunder, including but not limited to a determination by the department that a lessee under paragraphs (a) and (c) of this subsection is otherwise qualified as a producer-handler; and

Â Â Â Â Â  (h) Notwithstanding the provisions of this subsection, may purchase, from other licensed handlers, packaged fluid milk products, other than whole milk, in an amount not in excess of an average of 100 pounds per day during the month.

Â Â Â Â Â  (13) "Replacement milk" means Grade A or Grade B milk produced in one market area, thereafter processed in another market area and then returned to the market area where it was originally produced, for distribution or sale within such original market area.

Â Â Â Â Â  (14) "Store" means any grocery store, hotel, restaurant, soda fountain or any other place, establishment or business wherein milk is sold as an article of merchandise or served and consumed on the premises. [1967 c.440 Â§2 (enacted in lieu of 583.006); 1977 c.307 Â§1]

Â Â Â Â Â  583.009 [1967 c.440 Â§14; repealed by 1977 c.307 Â§19]

Â Â Â Â Â  583.010 [Amended by 1953 c.712 Â§4; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.015 [1957 c.719 Â§3; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.016 Purpose; construction. (1) Whereas, the production, sale and distribution of milk and milk products in this state are attended with conditions adversely affecting milk producers, handlers and consumers of milk, it is hereby declared that the purpose of ORS 583.007, 583.016 and 583.046 to 583.166 is to provide the assistance of the State of Oregon in maintaining an adequate supply of healthful milk through the state auditing of the records of handlers as they pertain to the pooling and usage of milk and the payment therefor.

Â Â Â Â Â  (2) The provisions of ORS 583.007, 583.016 and 583.046 to 583.166 shall not be construed to conflict with or repeal, and are in addition to and not in lieu of, any other law of this state or any municipal ordinance relating to any health or sanitary requirement, or any municipal ordinance relating to the inspection, grading or production of Grade A milk. [1961 c.638 Â§Â§1,18]

Â Â Â Â Â  583.020 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.021 Exemption of certain producer-handlers. Notwithstanding other provisions to the contrary, a producer-handler owning or maintaining less than 26 dairy cows, who does not purchase bulk, bottled or packaged milk, shall be exempt from the provisions of this chapter. The State Department of Agriculture is authorized to investigate the premises of any nonlicensed or licensed producer-handler claiming exemption as authorized in this section to verify the number of dairy cows owned or maintained by such person. [1967 c.440 Â§6]

Â Â Â Â Â  583.025 [1957 c.719 Â§4; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.026 [Subsection (1) of 1963 Replacement Part enacted as 1961 c.638 Â§3; subsection (2) of 1963 Replacement Part enacted as last sentence of 1961 c.638 Â§13; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.028 Application of audit, pooling, equalization and quota provisions. (1) Notwithstanding other provisions of this chapter to the contrary, the following wording and provisions relate and apply to each applicable section of law prescribed in this section:

Â Â Â Â Â  (a) In addition to and as a part of the provisions of ORS 583.076, the State Department of Agriculture is also authorized thereunder to audit the records of all the milk received, handled, used or sold by a handler or producer-handler and may investigate the premises thereof to help verify the accuracy of the audit or to confirm the receipts, production, usage or disposition of all such milk regardless of its source.

Â Â Â Â Â  (b) The provisions of ORS 583.500, 583.520 and 583.530 also include, cover and apply to Class 3 milk.

Â Â Â Â Â  (c) The prices established by the department under this chapter also apply to milk sold or purchased between handlers.

Â Â Â Â Â  (d) In ORS 583.515 (1) "quota" shall also mean a producer's portion of the total Class 1 sales of pool milk plus 15 percent.

Â Â Â Â Â  (2) The provisions of subsection (1)(a) to (d) of this section are in addition to and not in lieu of the sections of law designated therein. If there is a conflict then the provisions of this section supersede the provisions of each such applicable or designated section of law. [1967 c.440 Â§10]

Â Â Â Â Â  583.030 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.035 [1957 c.719 Â§8; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.036 [1961 c.638 Â§4; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.040 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.045 [1957 c.719 Â§9; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.046 Poundage fee on Grade A milk; hearing on increase or decrease. (1) Each first handler in Oregon of Grade A milk shall pay to the State Department of Agriculture a poundage fee of not more than three-fourths of one cent per hundredweight on all Grade A milk purchased or handled by said handler. Each first handler shall deduct from the purchase price for Grade A milk purchased or handled by such first handler from a producer or producer group the amount of the poundage fee such handler is required to pay to the department under this section as to such Grade A milk so purchased or handled. Such poundage fee shall be paid monthly not later than the last day of the month following the reported month for all quantities of Grade A milk purchased or handled by the first handler in the previous calendar month or part thereof.

Â Â Â Â Â  (2) No increase or decrease in the poundage fee shall be established by the department until a hearing has been held. In addition to other standards, the department, in increasing or decreasing poundage fees, shall also consider:

Â Â Â Â Â  (a) The current auditing and enforcement program.

Â Â Â Â Â  (b) Proposed program changes.

Â Â Â Â Â  (c) General milk industry changes.

Â Â Â Â Â  (d) Increased or decreased benefits accruing to producers, handlers and consumers. [1961 c.638 Â§5(1),(2)]

Â Â Â Â Â  583.050 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.055 [1957 c.719 Â§10; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.056 Penalty for late payment of fee; lien for unpaid fees and penalties; legal proceedings. (1) In addition to other penalties prescribed by ORS 583.007, 583.016 and 583.046 to 583.166, any handler who delays transmittal of payment of fees as required by this section beyond the due date, shall pay an additional one percent of the amount of poundage fees due for the first month of delay and 25 percent of the amount of poundage fees due for the second month of delay.

Â Â Â Â Â  (2) A lien may be filed by the State Department of Agriculture as authorized by ORS 561.450 upon the real and personal property of any handler who fails to pay fees or penalties as required by this section.

Â Â Â Â Â  (3) In addition to other remedies or actions, the department may file an action at law in the circuit court for the recovery of fees or penalties against any handler who delays transmittal of such amounts as required by this section. Nothing in this section shall be construed to prohibit the department from filing an action as authorized by ORS 561.280 against any handler for violation of the provisions of ORS 583.007, 583.016 and 583.046 to 583.166. [1961 c.638 Â§5 (3),(4),(5)]

Â Â Â Â Â  583.060 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.065 [1953 c.590 Â§2; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.066 [1961 c.638 Â§Â§8,9; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.070 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.075 [1957 c.719 Â§2; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.076 Auditing handlers' records. The State Department of Agriculture shall cause an audit to be made at least once each year, and at such other times as it deems necessary, of all handlers' records in so far as such records relate to Grade A milk handled, used or sold, and determine what proportion of the milk produced by each producer or producer group shall be considered used as milk for bottle and can and what proportion so produced shall be considered as used in the manufacture of milk products, and shall include the determination of whether producers are being accurately and properly paid for their milk. [1961 c.638 Â§7]

Â Â Â Â Â  583.080 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.085 [1957 c.719 Â§11; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.086 Review of audit; filing additional information; when departmental findings final. (1) After an audit has been completed as authorized by ORS 583.007, 583.016 and 583.046 to 583.166, the State Department of Agriculture shall first review such audit with the affected handler. If, after audit and review of such audit with the handler, the department finds that milk has not been properly accounted for or paid for by the handler or person whose records have been audited, or that such person has violated the provisions of ORS 583.007, 583.016 and 583.046 to 583.166 or regulations promulgated thereunder, the department shall file a copy of the audit findings in its Salem office, forward by certified mail a copy of the audit findings and such other pertinent information concerning the audit as it deems necessary to the handler or person whose records have been audited, and may notify affected producers. The findings shall include an order requiring that payment be made or that certain procedures or practices which are in violation of law or regulation be stopped, corrected or changed, as the case may be. The audit findings on file shall be available for examination only by the affected handler or producers of such milk, or the authorized agents of either.

Â Â Â Â Â  (2) Within 30 days following the date the department mails a copy of its audit findings, as required by subsection (1) of this section, the handler or the person whose milk records have been audited, and the producers affected by such audit, either or both, may file with the department all additional information, facts, figures or other material which they believe may show or prove the audit findings to be incorrect.

Â Â Â Â Â  (3) If at the expiration of the period specified in subsection (2) of this section:

Â Â Â Â Â  (a) Handlers, persons or producers have not filed additional information, facts, figures and other material with the department, then the department shall forward a notice, by certified mail, to the handler or person, that the audit findings of the department are final. Within 16 days after the date the notice is mailed, the handler or person shall pay the amounts or make corrections of violations of law or regulations as set out in such findings.

Â Â Â Â Â  (b) Handlers, persons or producers have filed additional information, facts, figures and other material with the department, then the department shall again review and reaudit, within 90 days, all necessary records of such handler or person as otherwise required by ORS 583.007, 583.016 and 583.046 to 583.166. The department may affirm, modify or set aside its prior findings. The department shall file in its Salem office a copy of the reaudit findings and forward a copy of such findings by certified mail to the affected handler or person, and in addition, shall forward by regular mail, as it deems necessary, a part or all of its findings to affected producers. Unless appealed to the circuit court, as authorized by ORS 583.096, the reaudit findings of the department shall become final. [1961 c.638 Â§10]

Â Â Â Â Â  583.090 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.095 [1957 c.719 Â§12; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.096 Judicial review of audit findings. (1) A judicial review of the audit findings of the State Department of Agriculture, as provided by this section, shall be permitted only after any party claiming to be aggrieved by such findings has exhausted remedies under ORS 583.086.

Â Â Â Â Â  (2) Within 30 days after the date the department mails a copy of its reaudit findings as provided by ORS 583.086 (3)(b), any party aggrieved thereby may secure judicial review thereof by commencing an action in the Circuit Court for Marion County or in the circuit court for the county in which the aggrieved party resides or has a principal business office. If an appeal is filed in the wrong county, the court shall enter an order transferring it to the proper county.

Â Â Â Â Â  (3) In such action, the complaint shall name the department as defendant. A copy of such complaint shall be served by the sheriff or by certified mail on the department. It shall state the nature of the aggrieved party's interest, the facts showing how such person or persons are aggrieved by the decision or findings of the department, and the ground or grounds upon which such person or persons contend that the decision or findings should be reversed and set aside.

Â Â Â Â Â  (4) Within 30 days after service of the complaint, or within such further time as the court may allow, the department shall file its answer with the court and transmit to such court the original or certified copies of all findings, decisions, documents, records and other papers related to such audit and reaudit.

Â Â Â Â Â  (5) If, before the date set for hearing, application is made to the court for leave to present additional evidence as to the matters in controversy in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the department, the court may order that the additional evidence be taken before the department upon such conditions as the court deems proper. The department may modify its findings and decision by reason of the additional evidence and shall, within a time to be fixed by the court, file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision, or its certificate that it elects to stand on its original findings or decision, as the case may be.

Â Â Â Â Â  (6) The hearing and review shall be conducted by the court as an action tried without a jury and shall be given precedence on the docket over all other cases except those given equal status by statute.

Â Â Â Â Â  (7) The court may adopt, modify or set aside the decision and the findings of the department. In the actual reversal or modification, the court shall make special findings of fact based upon evidence in the record and conclusions of law indicating clearly all respects in which the decision and the findings of the department are erroneous.

Â Â Â Â Â  (8)(a) If the court affirms findings of the department which require a handler or person to make payment for milk or if the court modifies such findings, the court shall also at the same time order that such amounts be paid.

Â Â Â Â Â  (b) If the court affirms the findings of the department that violations of law or regulations exist, or if the court modifies such findings, the court shall also order that the handler or person shall be enjoined from further violating such law or regulations. Future similar violation of such law or regulations is subject to contempt action as provided by paragraph (a) of this subsection.

Â Â Â Â Â  (9) An appeal may be taken from the order or judgment of the circuit court to the Court of Appeals as in other cases, regardless of the amounts involved. The court may in its discretion assess costs to the prevailing party. [1961 c.638 Â§11; 1979 c.284 Â§175]

Â Â Â Â Â  583.100 [Amended by 1953 c.712 Â§4; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.105 [1957 c.719 Â§5; 1961 c.425 Â§5; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.106 Proceedings to compel handler to make payments or produce information; appeal. (1) The State Department of Agriculture shall file an injunction action in the circuit court for the county in which the handler or person resides or has the principal business office of the handler or person, based upon the findings of the department against a handler or other person whose records have been audited, if:

Â Â Â Â Â  (a) The handler or such person has not made payment or corrected violations of law or regulations promulgated thereunder as required by the provisions of ORS 583.086 (3)(a) and if such handler or producers have not filed additional information, facts or figures with the department within the time prescribed as authorized by ORS 583.086 (3)(b); or

Â Â Â Â Â  (b) The handler or such person has not made payment or correction of violations of law or regulations promulgated thereunder as set out in the reaudit as provided by ORS 583.086 (3)(b) and has not filed an appeal to the circuit court within the time prescribed by ORS 583.096.

Â Â Â Â Â  (2) In any judicial proceeding under this section, the findings of the department as to the facts if supported by substantial evidence, in the absence of fraud, are conclusive and the jurisdiction of the court shall be confined to questions of law. Such action shall be heard in a summary manner without a jury and shall be given precedence on the docket over all other civil cases except those given equal status by statute.

Â Â Â Â Â  (3) If the findings of the department include a requirement that the handler or person make payment to producers or persons for milk, the court shall order such handler or person to make payment. If the order is not carried out within the time prescribed by the court, then upon motion or notification from the department, the court shall proceed against such handler or person for contempt of court. If the findings of the department include violations of law or regulations, the court may, in the same order, enjoin such handler or person from further violation of law or regulations. The court may take such action as it deems necessary and proper in regard to any complaint filed under this section.

Â Â Â Â Â  (4) The court may adopt, modify or set aside the decision and the findings of the department. In the case of reversal or modification, the court shall make special findings of the conclusions of law indicating clearly all respects in which the decision and the findings of the department are erroneous.

Â Â Â Â Â  (5) An appeal may be taken from the order or judgment of the circuit court to the Court of Appeals as in other cases, regardless of the amount of money involved. [1961 c.638 Â§12; 1979 c.562 Â§28; 2003 c.576 Â§523]

Â Â Â Â Â  583.110 [Amended by 1953 c.712 Â§4; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.115 [1957 c.719 Â§6; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.116 Remedies after court approval of departmental findings. If the court, as provided by ORS 583.096 or 583.106, affirms or modifies findings of the State Department of Agriculture that a handler owes moneys to producers or other persons under ORS 583.007, 583.016 and 583.046 to 583.166, the order shall be a judgment of record against the real and personal property of such handler or person until paid. In addition to other remedies, the department, for and in the name of persons entitled to such funds, may file an attachment or take other action authorized by law in order to require such judgment or moneys be paid. Moneys recovered or received by the department shall be paid over to the persons entitled thereto, without deduction of the department's cost incurred. [Part of 1961 c.638 Â§13]

Â Â Â Â Â  583.120 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.125 [1957 c.719 Â§7; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.126 Producers' complaints; handlers' unfair practices; remedies. (1) Producers have the right as set out in but not limited to the provisions of ORS 583.086, either individually or through agents, to file with the State Department of Agriculture information, facts, figures and material relating to the handling of their milk, the audits thereof and practices or problems which may affect such milk or payment therefor, under the provisions of ORS 583.007, 583.016 and 583.046 to 583.166.

Â Â Â Â Â  (2) No handler shall engage in any of the following unfair practices:

Â Â Â Â Â  (a) Interfere with, restrain or coerce producers in the exercise of their rights under subsection (1) of this section.

Â Â Â Â Â  (b) Terminate an agreement or threaten to terminate an agreement relating to handling or sale of milk or payment therefor, or refuse to accept milk from a producer because such producer has exercised rights and privileges as set out under subsection (1) of this section.

Â Â Â Â Â  (3) The department, as authorized by ORS 583.007, 583.016 and 583.046 to 583.166, shall, in the course of auditing, review and investigate all unfair practices as provided by subsection (2) of this section coming to its attention and shall in audit or reaudit findings make a finding of fact and a determination relative to such practices. Such audit findings shall be subject to review and appeal by producers and handlers as otherwise provided in ORS 583.007, 583.016 and 583.046 to 583.166.

Â Â Â Â Â  (4) In addition to other remedies provided by ORS 583.007, 583.016 and 583.046 to 583.166 or other law, any producer injured by any violation of the provisions of this section may maintain an action for damages in a circuit court. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1961 c.638 Â§14; 1981 c.897 Â§67; 1995 c.618 Â§88]

Â Â Â Â Â  583.130 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.135 [1957 c.719 Â§13; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.136 Temporary injunction against handler. Notwithstanding other provisions of ORS 583.007, 583.016 and 583.046 to 583.166, if the State Department of Agriculture has reason to believe that any handler or other person whose records have been or are being audited, is violating the provisions of ORS 583.007, 583.016 and 583.046 to 583.166 or regulations promulgated thereunder and that such violation could result in serious economic loss to producers or handlers, the department is authorized to file an action in the circuit court asking for a temporary injunction against such handler or person until such time as the department may complete an audit and reaudit procedure or take other action as authorized by ORS 583.007, 583.016 and 583.046 to 583.166. The court shall have broad authority under this section to approve any action necessary to protect the rights and interests of producers, producer groups and handlers as provided by ORS 583.007, 583.016 and 583.046 to 583.166. [1961 c.638 Â§15(1)]

Â Â Â Â Â  583.140 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.145 [1957 c.719 Â§14; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.146 Attorney fees. In legal proceedings filed under ORS 583.096, 583.106 or 583.136, the court may award reasonable attorney fees to the prevailing party. Any attorney fees awarded to the State Department of Agriculture shall be deposited by and used by the department as authorized under ORS 583.166. If the department does not prevail in such legal proceedings, it shall pay the costs, disbursements and reasonable attorney fees at trial and on appeal, as adjudged by the court, of the prevailing party from the moneys in the Department of Agriculture Account. [1961 c.638 Â§15(2); 1981 c.897 Â§68; 1995 c.618 Â§89]

Â Â Â Â Â  583.150 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.155 [1957 c.719 Â§15; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.156 Finality of payment required under ORS 583.007 to 583.166; exceptions. When, as a result of audit findings by the State Department of Agriculture, legal action or other provisions of ORS 583.007, 583.016 and 583.046 to 583.166 authorizing and requiring certain payment to be made, a handler or other person whose records have been audited makes payment for milk, such payment shall be in full and final settlement between the parties concerned, except:

Â Â Â Â Â  (1) For errors in audit or the verification of new facts, figures or information which would change the results of such audit, brought to the attention of or discovered or verified by the department within three years of such audit.

Â Â Â Â Â  (2) For procedures or actions of such handler or other person, based upon fraud. [1961 c.638 Â§16]

Â Â Â Â Â  583.160 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.165 [1953 c.274 Â§2; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.166 Disposition of fees. The State Department of Agriculture shall deposit all fees paid under ORS 583.046 to 583.166 in the State Treasury to the credit of the Department of Agriculture Service Fund, and such fees are continuously appropriated to the department for administering and enforcing ORS 583.001 to 583.565. [1961 c.638 Â§6; 1979 c.499 Â§6]

Â Â Â Â Â  583.170 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.175 [1957 c.719 Â§16; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.180 [Amended by 1953 c.712 Â§4; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.190 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.200 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.310 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.320 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.330 [Amended by 1953 c.712 Â§4; repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.340 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.350 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.360 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.370 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.380 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.390 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.400 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.405 [1963 c.442 Â§2; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.410 Purpose; construction. (1) The production, processing, distribution and sale of fluid milk for human consumption are attended by conditions which adversely affect the general welfare and result in 90 to 95 percent of the total milk production in the United States being marketed under federal and state stabilization regulations, deemed necessary to protect the interests of producers, distributors and consumers. It is therefore declared to be the policy of the State of Oregon, which imposes regulations on milk producers to assure a wholesome product for the benefit of the consuming public, to provide the necessary assistance and authority to maintain a stable milk market, to sustain the economy of the dairy industry and the economic welfare of the state and to assure an adequate and healthful supply of milk and milk products for the consuming public.

Â Â Â Â Â  (2) The provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 are in pari materia with the provisions of ORS 583.007, 583.016 and 583.046 to 583.166. If there is a conflict, the provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 supersede the provisions of ORS 583.007, 583.016 and 583.046 to 583.166.

Â Â Â Â Â  (3) The provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 shall not be construed to conflict with or repeal, and are in addition to and not in lieu of, any other law of this state or any municipal ordinance relating to any board of health or sanitary requirement, or any municipal ordinance relating to the inspection, grading or production of Grade A milk. [1963 c.442 Â§Â§1,10,26; 1977 c.307 Â§3]

Â Â Â Â Â  583.415 Application as to interstate commerce. No provision of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 shall apply or be construed to apply to interstate commerce except to the extent that the Constitution and laws of the United States permit it to apply to interstate commerce. [1963 c.442 Â§27]

Â Â Â Â Â  583.420 [1963 c.442 Â§24; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.425 Administrative proceedings and orders. (1) Except as provided by subsection (2) of this section, the provisions of ORS chapter 183 apply to ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, rules promulgated thereunder and to the appeal of any person aggrieved thereby. Before any order is promulgated, the State Department of Agriculture shall hold at least one public hearing. All hearings shall be public hearings and testimony shall be given under oath.

Â Â Â Â Â  (2) Notwithstanding ORS chapter 183, and except as otherwise provided in ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, a public hearing may be instituted only by:

Â Â Â Â Â  (a) The department on its own motion, or

Â Â Â Â Â  (b) A petition filed with the department and signed by at least 10 percent of the producers qualified to sign petitions as provided by ORS 583.480 to 583.490, or

Â Â Â Â Â  (c) A petition filed with the department and signed by at least 50 percent of the handlers in the applicable market area.

Â Â Â Â Â  (3) All guideposts, standards and the provisions of this chapter may be taken into consideration in the promulgation of any order. [1963 c.442 Â§3; 1977 c.307 Â§4]

Â Â Â Â Â  583.430 Joint hearings and agreements with other states and federal government. In order to facilitate the carrying out of provisions and purposes of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, the State Department of Agriculture may hold joint hearings with authorized officers or agencies of adjoining states who have duties and powers similar to those of the department or with any authorized person designated by the United States Department of Agriculture, and may enter into joint agreements with such authorized state or federal agencies for exchange of information with regard to prices paid to producers for milk moving from one state to the other or for any purpose to carry out and enforce the provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565. [1963 c.442 Â§4; 1977 c.307 Â§5]

Â Â Â Â Â  583.440 License required of handlers and producer-handlers; other licenses. (1) Beginning 30 days after June 4, 1963, no person shall engage in business as a handler or producer-handler within this state unless such person is licensed as provided in subsections (1) and (2) of this section and ORS 583.445 and 583.450. With prior approval of the State Department of Agriculture, the location or place of business of the licensee may be moved without the requirement to obtain a new license. The license is personal to the applicant and any change in the business entity requires that a new license be obtained by the new owner.

Â Â Â Â Â  (2) The license required by subsection (1) of this section is in addition to and not in lieu of any other license required of handlers or producer-handlers by any other law of this state or by any municipal ordinance.

Â Â Â Â Â  (3) No person shall operate as, or engage in the business or activities of a handler, or as a producer-handler or any other type of operation, except the category or type approved by the department under ORS 583.447. The department may reissue a license showing a change in a category or type of operation if it verifies there has been such a change. Persons affected thereby may appeal the decision of the department as provided in ORS chapter 183. [1963 c.442 Â§Â§5,6; subsection (3) enacted as 1967 c.440 Â§5(3)]

Â Â Â Â Â  583.445 Application for license. Application for a license required by ORS 583.440 (1) which shall be made upon forms furnished by the State Department of Agriculture, shall be accompanied by the license fee of $1, and shall state:

Â Â Â Â Â  (1) The nature of the business to be conducted.

Â Â Â Â Â  (2) The full name and address of the applicant, if an individual; if a partnership, the full name and address of each member thereof; and if a corporation or association, the full name and address of the officer authorized to sign on behalf of the corporation.

Â Â Â Â Â  (3) The name of the city and the street number of the principal place of business of the applicant. [1963 c.442 Â§7]

Â Â Â Â Â  583.447 License form; reissuance. (1) After the State Department of Agriculture receives an application for a license as required under ORS 583.445 and after it has been furnished sufficient information by the applicant to make such determination, when the license is issued the department shall designate on the license which of the following categories of type of operation the licensee is authorized to operate and engage in:

Â Â Â Â Â  (a) A handler as defined in ORS 583.007 (5), or

Â Â Â Â Â  (b) A producer-handler as defined in ORS 583.007 (12) and other provisions or rules relating thereto.

Â Â Â Â Â  (c) Any other category or type of operation deemed necessary to carry out the purpose and intent of this chapter.

Â Â Â Â Â  (2) After July 1, 1967, the department shall without cost to the licensees, reissue licenses to those persons who as of such date were licensed under ORS 583.445 and shall designate on the reissued licenses, or on new licenses, the categories or types set forth in subsection (1)(a) to (c) of this section. Any licensee shall at the request of the department immediately furnish information which may be necessary in order for the department to make the proper determination. [1967 c.440 Â§5(1),(2)]

Â Â Â Â Â  583.450 Denial, suspension or revocation of license. The State Department of Agriculture as authorized by ORS chapter 183 may decline to grant a license required by ORS 583.440 (1) or may suspend or revoke such license when it appears that the handler or producer-handler has:

Â Â Â Â Â  (1) Failed to account and make payment without reasonable cause for milk purchased from a producer.

Â Â Â Â Â  (2) Failed to withhold and pay the amounts required under ORS 583.510 (3).

Â Â Â Â Â  (3) Failed to keep books and records or to furnish the reports, statements or information required of the handler or producer-handler by ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 or regulations promulgated thereunder.

Â Â Â Â Â  (4) Failed to pay the fees required by ORS 583.004 and 583.545.

Â Â Â Â Â  (5) Failed to comply with any provision of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565. [1963 c.442 Â§8; 1977 c.307 Â§6]

Â Â Â Â Â  583.455 Licensees to keep records and make reports regarding milk. (1) Each licensee shall keep books and records prescribed by the State Department of Agriculture showing:

Â Â Â Â Â  (a) The quantity of all milk received or produced, the butterfat content thereof, the prices paid therefor, the deductions or charges made in connection therewith and the name and address of each person from whom received.

Â Â Â Â Â  (b) The quantity of milk used or sold as Class 1 milk.

Â Â Â Â Â  (c) The quantity of milk used or sold for use in the manufacture of Class 2 milk products.

Â Â Â Â Â  (d) The quantity of milk used or sold for use in the manufacture of Class 3 milk products.

Â Â Â Â Â  (e) Such other information as the department deems necessary for the proper administration and enforcement of this chapter.

Â Â Â Â Â  (2) Each licensee shall furnish such report, statements or information as are required by the department for the proper administration and enforcement of this chapter. [1963 c.442 Â§11; 1967 c.440 Â§15]

Â Â Â Â Â  583.457 Licensee to notify department upon termination of business. (1) Holders of licenses issued under ORS 583.440 shall in writing notify the State Department of Agriculture when they cease doing business thereunder, or when there is a change in ownership or entity of their operations or business.

Â Â Â Â Â  (2) When the department receives such a notice of termination of business or if it finds the licensee has ceased to do business, it may suspend the license by sending a written notice to the licensee at the last-known address on the records of the department. The department may then remove the license from its active files.

Â Â Â Â Â  (3) Any person whose license has been temporarily suspended under this section may within two years from the date the department mailed its notice, file a written notice with the department again advising that such person is again engaged in the business covered by the license. After receiving the notice, if the department verifies the applicant is in compliance with the law and there has been no change in the entity or ownership, it shall reinstate the license. [1967 c.440 Â§13]

Â Â Â Â Â  583.459 [1967 c.440 Â§3; repealed by 1977 c.307 Â§19]

Â Â Â Â Â  583.461 [1967 c.440 Â§4; repealed by 1977 c.307 Â§19]

Â Â Â Â Â  583.463 Milk purchase reports required of nonlicensed manufacturing plants. Nonlicensed milk manufacturing plants shall file reports and information, in the manner and at the times required by the State Department of Agriculture in the proper carrying out and enforcement of the provisions of this chapter, of the purchases of Grade A milk and cream from handlers, producer-handlers and Grade A producers. [1967 c.440 Â§19]

Â Â Â Â Â  583.464 [1967 c.440 Â§12; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  583.465 Primary markets. (1) The State Department of Agriculture within 60 days after June 4, 1963, shall determine and establish primary markets. In addition to other guideposts and standards set out in ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, the department may take into consideration:

Â Â Â Â Â  (a) Centers of processing and distribution of milk and milk products, on which producers, regardless of their location, depend for a market.

Â Â Â Â Â  (b) Locations or combinations of locations with similar marketing conditions, where substantial quantities of milk are received and processed and from which such milk is distributed for sale in consumer channels.

Â Â Â Â Â  (2) Primary markets may be established, changed, amended or terminated only after a public hearing has been held by the department in each established market area or in a proposed new or enlarged or reduced market area. When practical and if the interests of the milk industry will be more adequately protected, a hearing may be held in each established primary market area or proposed primary market area. [1963 c.442 Â§16; 1977 c.307 Â§7]

Â Â Â Â Â  583.470 Market areas. (1) Concurrently with the establishment of primary markets, as provided by ORS 583.465, the State Department of Agriculture shall establish market areas embracing one or more primary markets. In addition to other guideposts and standards set out in ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, the department may take into consideration:

Â Â Â Â Â  (a) Primary markets where market conditions and influences are similar.

Â Â Â Â Â  (b) Major metropolitan consumer areas.

Â Â Â Â Â  (c) Normal flow of milk from producing areas to point of processing and distribution to consumers.

Â Â Â Â Â  (d) Influence of markets and marketing conditions in adjacent states.

Â Â Â Â Â  (e) Any other condition which may benefit or may have an adverse effect on the stability of the market, or the primary markets, in the market area.

Â Â Â Â Â  (2) Market areas may be established, changed, amended or terminated only after a public hearing, in each established market area or in a proposed, new, enlarged or reduced market area.

Â Â Â Â Â  (3) Producers or handlers as authorized by ORS 583.425, may file a petition requesting the department to hold a public hearing relating to market areas. [1963 c.442 Â§17; 1977 c.307 Â§8]

Â Â Â Â Â  583.475 Referendum in market area on establishment or termination of market pool; subsequent petition to establish pool. (1) After June 4, 1963, and within 45 days after the State Department of Agriculture establishes a market area, as provided by ORS 583.470, the producers in such market area may file a petition with the department requesting that a referendum be held on the question of preventing a market pool being established as required by law in such area. The petition and the referendum shall clearly explain to the producers involved, that a market pool is to be established by law in their market area unless two-thirds of the producers voting in a referendum decide that a market pool shall not be established. If the petition complies with the provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, the department shall hold a referendum in such market area and it shall take no further action in establishing a market pool in such area until after the referendum and the results thereof are known and filed with the Secretary of State. The ballots shall also contain wording, substantially as follows:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  __No. I vote against the establishment of a market pool in Market Area No.__.

Â Â Â Â Â  __Yes. I vote in favor of permitting a market pool to be established in Market Area No.__.

______________________________________________________________________________

Â Â Â Â Â  (a) If in the referendum two-thirds or more of the producers who vote, vote against the establishment of a market pool, the department shall take no further action at that time to establish a market pool in such market area. At least nine calendar months must elapse after the date the results of such referendum are filed with the Secretary of State, before the producers in such market area may petition the department for another referendum for the establishment of a market pool.

Â Â Â Â Â  (b) If less than two-thirds of the producers who vote, vote against the establishment of a market pool, the department within 120 days from the date the results of the referendum are filed with the Secretary of State, shall establish a market pool in the market area, as authorized by ORS 583.510.

Â Â Â Â Â  (2) If the petition referred to in subsection (1) of this section contains the signatures of two-thirds or more of the producers qualified to sign petitions in such market area and it is clear that the petition states such producers do not want a market pool established in their market area, no referendum shall be held by the department and it shall take no further action at that time to establish a market pool in such market area. At least nine calendar months must elapse after the date the petition is filed with the department before the producers may petition the department for the establishment of a market pool.

Â Â Â Â Â  (3) Nothing in ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 is to be construed as preventing producers from filing a petition and asking for a referendum on the question of establishing a market pool, or to terminate and close an existing market pool, if the petition and referendum are filed within applicable time limits as authorized by this section or ORS 583.490 (2) and otherwise are in compliance with ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565. [1963 c.442 Â§19; 1977 c.307 Â§9]

Â Â Â Â Â  583.480 Qualifications to sign petition or vote in referendum; list of qualified producers. (1) The producers qualified to sign a petition, or to vote in any referendum under ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, shall be all those producers shipping milk to the market area on a regular supply basis and who would or do receive or pay equalization in an existing market pool in a market area, or in a market pool if established in such market area.

Â Â Â Â Â  (2) The State Department of Agriculture is authorized during business hours to review the books and records of handlers or producer-handlers to obtain a list of the producers qualified to sign petitions or to vote in referendums. [1963 c.442 Â§22(1),(5); 1977 c.307 Â§10]

Â Â Â Â Â  583.485 Contents of petition. Petitions filed with the State Department of Agriculture by producers, handlers and licensees shall comply with the provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 and applicable law and regulations thereunder. A petition shall:

Â Â Â Â Â  (1) Consist of one or more pages, each of which is dated at the bottom. The date shall be inserted on each sheet prior to, or at the time the first signature is obtained on each sheet. The department shall not accept a sheet on which such date is more than 60 days prior to the time it is filed with the department. After a petition is filed, additional pages may be filed if time limits have not expired and there is compliance with other provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565.

Â Â Â Â Â  (2) Contain wording at the top of each page which clearly explains to each person whose signature appears thereon the meaning and intent of the petition. Such wording shall also clearly indicate to the department if it is in reference to a request for public hearing, exactly what matters are to be studied and desired. Similar information must be directed to the department if the matter relates to a referendum. The department has the authority to clarify wording from a petition before making it a part of a referendum. [1963 c.442 Â§22(6); 1977 c.307 Â§11]

Â Â Â Â Â  583.490 Conduct of referendum. (1) A two-third majority vote by the producers voting in a referendum is required to pass or approve the subject matter contained in or the proposition put to the voters by the referendum.

Â Â Â Â Â  (2) The results of any referendum held by the State Department of Agriculture shall be filed with the Secretary of State and shall not be considered to be part of its regulations. At least nine calendar months must elapse after the results of a referendum are filed with the Secretary of State, before another referendum can be held among producers relating to the same subject matter or proposition covered by the prior referendum.

Â Â Â Â Â  (3) If the referendum is conducted by mail, the department in order to insure secret balloting, shall use a double-envelope ballot system similar to the voting and referendum procedure approved and used by the Oregon State Bar Association as of June 4, 1963. Two envelopes and a ballot shall be furnished by the department to each producer authorized to vote in a referendum. A transmittal envelope shall contain only information necessary for the department to accurately determine the producer is authorized to vote. The producer shall mark a ballot and place it in a ballot envelope, both of which shall not contain or be identified in any way as to the name of the producer. Upon receipt of the transmittal envelope and after verification of the right of the producer to vote, the department shall remove the unopened sealed ballot envelope and drop it in a locked box until such time as all ballots are later counted as required by law. Only the final results of any referendum shall be a public record.

Â Â Â Â Â  (4) No informalities or technicalities in the conduct of a referendum, or in any matters relating thereto, shall invalidate any referendum if it is fairly and reasonably conducted by the department. The provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 are intended as guideposts or standards, with the department authorized to enumerate and define persons who may sign petitions, who may vote in referendums and to establish additional procedures to carry out the provisions of ORS 583.480 to 583.490. [1963 c.442 Â§22(2),(3),(4),(7); 1977 c.307 Â§12]

Â Â Â Â Â  583.500 Hearing required before order issued; considerations in establishing minimum prices. (1) Before making any order under ORS 583.505, the State Department of Agriculture shall hold a public hearing in the market area to be affected by the order. The order shall be made within 30 days after the hearing.

Â Â Â Â Â  (2) In establishing minimum prices under ORS 583.505 and this section, the department may take into consideration, with regard to the market area to be affected by the order:

Â Â Â Â Â  (a) Average price per hundredweight for manufacturing milk, f.o.b. plants in Wisconsin and Minnesota, as reported monthly by the United States Department of Agriculture.

Â Â Â Â Â  (b) Price of Class 1 and Class 2 milk in adjacent states.

Â Â Â Â Â  (c) Cost of transporting milk.

Â Â Â Â Â  (d) Prevailing price for manufacturing grade milk used in products which are sold in competition with similar products made from Grade A milk.

Â Â Â Â Â  (e) Available supply of milk for human consumption in relations to actual consumption thereof.

Â Â Â Â Â  (f) Cost of producing Grade A milk, especially sanitary measures necessary to insure the purity and wholesomeness of the milk, leveling out of seasonal production to meet requirements of the market and such other factors as are pertinent. [1963 c.442 Â§14]

Â Â Â Â Â  583.505 Orders establishing minimum prices for sale of milk by producers to handlers. (1) In accordance with ORS chapter 183, the State Department of Agriculture shall establish by order:

Â Â Â Â Â  (a) The minimum price for the sale of Class 1 milk by producers to handlers and between handlers.

Â Â Â Â Â  (b) The minimum price for Class 2 milk by producers to handlers and between handlers. This price shall be computed by the department establishing a differential amount above the Class 3 price, which shall be automatically added by the department at the same time it establishes the price for Class 3 milk as authorized by ORS 583.507.

Â Â Â Â Â  (2) The department after public hearing shall make a separate order for each market area and each order shall designate the market area to which it is applicable. Such orders and the minimum price for Class 1 milk and the differential amount which is used to arrive at the Class 2 price established thereby may vary in different market areas. [1963 c.442 Â§15; 1967 c.440 Â§16]

Â Â Â Â Â  583.507 Establishment of basic price of Class 3 milk; rules. (1) The basic price for the sale of Class 3 milk testing 3.5 percent, by producers to handlers and the sale thereof between handlers shall be established by formula in each market pool in each market area. The formula, sometimes referred to as the "Chicago butter-powder formula," is computed as follows:

Â Â Â Â Â  (a) Multiply the Chicago butter price by 4.2.

Â Â Â Â Â  (b) Multiply by 8.2 the weighted average of carlot prices per pound of nonfat dry milk solids, spray process, for human consumption, f.o.b. manufacturing plants in the Chicago area, as published for the period from the 26th of the immediately preceding month through the 25th day of the current month by the United States Department of Agriculture. From the sum of the results arrived at under paragraphs (a) and (b) of this subsection, subtract a "make charge" and round to the nearest cent.

Â Â Â Â Â  (2) "Chicago butter price" means the simple average of the daily wholesale selling prices, using the midpoint of any price range as one price, of Grade AA (93-score) bulk creamery butter per pound at Chicago as reported for the month by the United States Department of Agriculture. If no price is reported for Grade AA (93-score) butter, the highest of the prices reported for Grade A (92-score) butter for that day shall be used in lieu of the price for Grade AA (93-score) butter.

Â Â Â Â Â  (3) "Make charge" shall be established by the State Department of Agriculture, after public hearing, under ORS chapter 183. It is a figure or amount representing the cost of manufacturing, processing, handling and moving the product to market. The department shall receive evidence and testimony from all segments of the industry, take into consideration any other facts, information, figures or data and the "make charge" use by other federal and state milk laws, rules or programs and arrive at such charge or amount.

Â Â Â Â Â  (4) If the average butterfat content of Class 3 milk, computed pursuant to subsection (1) of this section differs from 3.5 percent, there shall be added to, or subtracted from, the basic price for each one-tenth of one percent that the average butterfat content is above or below 3.5 percent, a differential. Rules relating to the determination of such differential shall be established by the department after public hearing pursuant to the provisions of ORS chapter 183.

Â Â Â Â Â  (5) It must be recognized that the provisions of this section are standards and guideposts and that the details must by necessity be more completely set forth as otherwise authorized in this chapter to establish and maintain the formula to make it fair, reasonable, practical and workable for the benefit of the entire dairy industry of this state. [1967 c.440 Â§17]

Â Â Â Â Â  583.510 Pooling and equalization of milk in market areas; money withheld from producers; disposition of receipts by department; producer-handler quota. (1) Except as provided by ORS 583.475, the State Department of Agriculture shall establish a system of pooling of all milk used in each market area established by ORS 583.470.

Â Â Â Â Â  (2) Thereafter the department shall establish a system in each market area for the equalization of returns for all quota milk and all surplus over quota milk whereby all producers selling milk to milk handlers will receive the same price for all quota milk and all surplus over quota milk utilized as Class 1, Class 2 and Class 3 except that any premium paid to a producer by a handler above minimum prices established under ORS 583.505, because of quality of milk produced and sold shall not be considered in determining average pool prices.

Â Â Â Â Â  (3) In providing for such pooling and equalization, the department shall determine amounts to be withheld from producers by a handler and paid to the department of not more than five cents per hundredweight for administering the market pool and amounts for the benefit of producers selling milk to other handlers in the market area in which the market pool is established in order to equalize payments between producers or producer groups. Upon the failure of any handler to withhold out of amounts due or to become due to a producer at the time a handler is notified by the department of the amounts to be withheld and upon failure of such handler to pay such amounts, the department subject to ORS 583.450, may revoke the license of the handler required by ORS 583.440 (1). The department may commence an action against the handler in the circuit court of the county in which the handler resides or has principal place of business to collect such amounts. If it is determined upon such action that the handler has wrongfully refused to pay the amounts the handler shall be required to pay, in addition to such amounts, all the costs and disbursements of the action, to the department as determined by the court. If the department's contention in such action is not sustained, the department shall pay to the handler all costs and disbursements of the action as determined by the court.

Â Â Â Â Â  (4) Replacement milk will be subject to equalization in the market area where produced and sold, without regard to the market area where processed.

Â Â Â Â Â  (5) The amounts received by the department under this section shall be deposited in a designated account in the State Treasury in accordance with ORS 293.445. Disbursements therefrom shall be made as provided by this section or orders promulgated thereunder. Notwithstanding ORS 293.140, interest earned on cash balances invested by the State Treasurer shall be credited to this account.

Â Â Â Â Â  (6) A producer-handler desiring to be a producer may have a quota activated in the producer equalization and pooling system in a manner prescribed by the department. Such activated quota shall remain in effect thereafter for at least 12 consecutive months. In order to establish ability and intent to assume the obligation of supplying consumers' need for milk, a producer-handler who becomes a producer shall be ineligible to transfer such quota for two years. Also, a producer who sells cows and transfers quota shall become ineligible to become a producer-handler for a period of two years thereafter. A producer-handler who for any reason fails to meet the requirements set forth in ORS 583.007 (12) shall be treated as a producer with quota and as a licensed handler until such time as the producer-handler again qualifies as a producer-handler for a full month. [1963 c.442 Â§18; 1967 c.440 Â§18; 1967 c.637 Â§Â§16,16a; 1977 c.307 Â§2; 1981 c.523 Â§1]

Â Â Â Â Â  583.512 [1967 c.440 Â§23; repealed by 1977 c.307 Â§19]

Â Â Â Â Â  583.515 Establishment of quota for producers in market areas; adjustments and transfers. (1) Under a market pool and as used in this section, "quota" means a producer's portion of the total sales of Class 1 milk in a market area plus 15 percent.

Â Â Â Â Â  (2) The State Department of Agriculture shall provide by order, under procedures set forth in ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, for the transfer of quota between individual producers as necessary to carry out the purpose and intent of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565.

Â Â Â Â Â  (3) After June 4, 1963, to establish each producer's initial quota in the market area, the department shall give equal weight to production and to Class 1 sales by determining the simple average of the production of the producer and Class 1 sales in the market area during January, February, March and April 1963. The percentage that the monthly production-sales average of the producer is of the monthly production-sales average of all producers supplying the market area, times the total Class 1 sales in the area, times 115 percent, divided by 30, will be the daily quota of the producer in the area. Thereafter, annually on or before March 1 of each year, each producer's quota will be adjusted in accordance with the daily average production of the producer during the four low months of the previous calendar year adjusted to the average of the four high months of Class 1 sales in the market area, plus 15 percent; except the department may establish by administrative order, if there are months of low production because producers have adjusted production to meet conditions existing in a particular market, or because of acts of God or other legitimate reasons which cannot be attributed to poor management, such months may be excluded in determining the low four months.

Â Â Â Â Â  (4) If, during any three consecutive months, in the market area surplus in quota is less than 10 percent or more than 20 percent, the department shall adjust quotas allocated under subsection (3) of this section to provide sufficient quota milk to meet Class 1 requirements.

Â Â Â Â Â  (5)(a) A new producer or a producer with allocated quota can acquire quota or increase the quota of the producer by purchasing a herd with assigned quota providing the department, or the producer group which has reallocated assigned quota, is advised of the transfer.

Â Â Â Â Â  (b) A new producer who does not acquire quota as provided by paragraph (a) of this subsection, may, after qualifying for Grade A production and after selling such production as manufacturing milk for a minimum of 180 days, have assigned as the quota of the producer in the market area the same proportion, less 30 percent, that the monthly average production of the producer for the 180-day period bears to the Class 1 utilization of all production in the market area. Such quota with penalty must be maintained for at least six months prior to adjustments, as provided by subsection (4) of this section. [1963 c.442 Â§21; 1977 c.307 Â§13]

Â Â Â Â Â  583.516 Quota reallocation. Notwithstanding the provisions of ORS 583.515 and in addition thereto, at the time, each March 1, when the State Department of Agriculture under a plan or system reallocates quota to producers, it is also authorized to include provisions allowing a producer to maintain the quota of the producer if the producer consistently produces and furnishes milk equal to or in excess of the quota of the producer. Such a plan or part of the system shall be considered if it is apparent a large segment of the producers are in agreement therewith and if such procedures will not seriously lessen or reduce the supply of milk needed for consumers and handlers thereof. [1967 c.440 Â§7]

Â Â Â Â Â  583.517 Diversion and transportation of pooled milk. (1) In order to further carry out the intent and purposes of this chapter and to further help stabilize the production, marketing and use of pooled milk and to insure an adequate supply of healthful milk for the people of this state, and to assure licensed handlers in a market pool and market area that they will at all times when possible and practical have a total supply of milk to meet their Class 1 and Class 2 needs, the State Department of Agriculture is authorized to establish, maintain, carry out and enforce a plan or system under which licensed handlers shall divert and move pool milk from their own use and needs to another licensed handler for Class 1 or Class 2 use and needs.

Â Â Â Â Â  (2) If after public hearing under ORS chapter 183 there is sufficient evidence and testimony received by the department to indicate a general agreement and approval by and between producers and other segments of the dairy industry, the department may also establish a plan or system to require and provide for the equalization between producers of the cost of moving or transporting pooled milk. In considering the provisions necessary to carry out this intent and purpose, the department may pattern such provisions or requirements after the system wherein producers under equalization receive the same price for quota milk and surplus over quota milk, or it may provide any other plan or system which is fair and reasonable.

Â Â Â Â Â  (3) If a plan or system of equalizing the costs of moving or transporting pool milk is established under subsection (2) of this section, then any amount required by the department to be deducted by a handler from producers is an authorized deduction and it shall be identified and deducted as set forth in ORS 583.525 (3).

Â Â Â Â Â  (4) No handler shall fail or refuse to comply with a directive or order issued by the department if a plan or system is established to move pool milk under the provisions of subsection (1) or (2) of this section. [1967 c.440 Â§11]

Â Â Â Â Â  583.518 Handler who fails or refuses to transport pool milk in accordance with department plan penalized. In addition to other actions it may take, or penalties it may apply, the State Department of Agriculture after public hearing under ORS chapter 183 may establish a plan or system of assessing a penalty amount against a handler who fails or refuses to move or transport pool milk for the Class 1 or Class 2 needs of another handler, when ordered so to do by the department as authorized in ORS 583.517. This penalty which shall be established in an amount not to exceed $1 per hundredweight of milk and paid to the department, shall be computed on the basis of the number of pounds of milk which was not moved or transported as ordered by the department. If the handler in violation of such an order does not pay the amount of penalty within 30 days after the date of the written notice by the department, the department in addition to other actions available to it under this chapter may:

Â Â Â Â Â  (1) File suit against the handler for recovery of the penalty amount, or

Â Â Â Â Â  (2) Deduct the amount of the penalty from any amount or equalization which may be later due and payable by the department to such handler. Any such withholding by the department shall not be passed on to, or be withheld by the handler from the price paid to producers for milk. [1967 c.440 Â§20]

Â Â Â Â Â  583.520 Department to provide system for equitable payments to producers where no market pool exists; recognition of voluntary equalization program. In the event the producers through petition or referendum pursuant to ORS 583.475 prevent a market pool from being established, or by referendum terminate and close a market pool, the State Department of Agriculture shall provide a system whereby each producer selling milk to a particular handler except for replacement milk shall receive the same price for Class 1 milk and for Class 2 milk of like quality, as every other producer selling milk to that particular handler and whereby each producer shall receive the minimum price established by the department under ORS 583.505. Such system which is for the purpose of assuring fair, reasonable and equitable treatment and payment for all affected producers, may take into consideration the existence, if any, of a voluntary equalization program established by contract between groups of producers. [1963 c.442 Â§20]

Â Â Â Â Â  583.525 Handler not to purchase from producer for less than minimum price; allowable deductions by handler; additional deductions. (1) It is the intent of the provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 to minimize and eliminate as far as possible and practical, certain unfair and inequitable trade and competitive practices and advantages that have existed between types or classes of handlers of milk.

Â Â Â Â Â  (2) No handler shall purchase milk from a producer or producers for less than the minimum prices established under ORS 583.505. Each handler shall pool such milk in accordance with the provisions of ORS 583.510 and 583.520, whichever is applicable.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS chapter 62 or amendments thereto, or other laws to the contrary, a handler may only deduct from the amounts due a producer or producers, the following:

Â Â Â Â Â  (a) Deductions by the handler for payment to the Oregon Dairy Products Commission under ORS 576.051 to 576.455, payments to the State Department of Agriculture under this chapter.

Â Â Â Â Â  (b) A pooling charge of not to exceed the amount established by the department, if such handler actually performs a pooling service for the producer and if such pooling charges are limited to milk purchased from or handled for an individual producer.

Â Â Â Â Â  (c) Deductions based on assignment, approved and signed by the producer, directing the handler to pay a specified sum to a person other than such handler on the producer's behalf. Such "other person" shall not be an officer, employee, agent or representative of the handler.

Â Â Â Â Â  (d) Deductions based on an assignment, approved and signed by the producer, authorizing amounts to be retained by the handler to cover or reimburse such handler for bona fide loans or advances of money made to the producer, or for commodities, articles or merchandise which have been furnished by the handler to the producer.

Â Â Â Â Â  (e) Deductions for hauling charges in accordance with applicable common or contract carrier rates approved by the Public Utility Commission. If no rates have been established by the Public Utility Commission for the hauling of the milk which is covered by the deduction, then such deduction shall not exceed the rate established by the department after public hearing under the provisions of ORS chapter 183 and taking into consideration the advice of the Public Utility Commission.

Â Â Â Â Â  (f) After the above deductions have been taken, if any, a cooperative corporation or association organized under the laws of any state and engaged in marketing or making collective sales of milk produced by its members or other producers represented by or through the cooperative, may then take and retain such other deductions from payment to its members or producers, differentials as may be specifically authorized in advance by contract or membership agreements between the cooperative and its members.

Â Â Â Â Â  (4) A handler when making payment for milk, shall clearly identify and explain the deductions to the producer.

Â Â Â Â Â  (5) The department after public hearing and as authorized by ORS chapter 183, may approve additional deductions or further orders as may be necessary to carry out the provisions of this section. Such determinations shall not result in an undue advantage for one handler over another handler or permit a handler to evade or circumvent the intent of this section. [1963 c.442 Â§23; 1977 c.307 Â§14; 2003 c.604 Â§105]

Â Â Â Â Â  583.530 Prohibited practices. (1) No handler or producer-handler shall:

Â Â Â Â Â  (a) Buy milk from any person other than a producer, producer agent, or another handler licensed under ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.465.

Â Â Â Â Â  (b) Deal in or handle milk if such handler knows such milk has previously been dealt in or handled in violation of any provision of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.465.

Â Â Â Â Â  (c) Purchase or accept delivery of any milk in a market area where a market pool is established, that has not been assigned quota as prescribed and established by the State Department of Agriculture under the provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565, unless such milk is replacement milk as defined in ORS 583.007.

Â Â Â Â Â  (2) No handler shall buy or offer to buy from a handler, producer, producer's agent or cooperative corporation or association, and no handler, producer, producer's agent or cooperative corporation or association shall sell or offer to sell to a handler, any Class 1 or Class 2 milk at a price less than that established under ORS 583.505. [1963 c.442 Â§Â§12,25; 1977 c.307 Â§15; 1983 c.740 Â§225]

Â Â Â Â Â  583.540 Enforcement of ORS 583.410 to 583.565. (1) The State Department of Agriculture may enforce by injunction or other appropriate proceedings in the circuit court of the county in which the defendant resides or has the principal place of business of the defendant any provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 or any order promulgated thereunder. The department shall not be required to give bond in any such proceeding. Such proceedings shall be given preference on the calendar of the circuit court in which filed.

Â Â Â Â Â  (2) The provisions of ORS 583.001, 583.004, 583.021, 583.028 and 583.410 to 583.565 or violations thereof may be enforced under and as a part of the provisions of ORS 583.007, 583.016 and 583.046 to 583.166. [1963 c.442 Â§13; 1977 c.307 Â§16]

Â Â Â Â Â  583.545 Disposition of fees. Except as provided by ORS 583.510 (5), the State Department of Agriculture shall deposit all fees paid under ORS 583.004 and 583.410 to 583.565 in the State Treasury to the credit of the Department of Agriculture Service Fund, and such fees are continuously appropriated to the department for administering and enforcing ORS 583.001 to 583.565. [1963 c.442 Â§9(1); 1977 c.307 Â§17; 1979 c.499 Â§7]

Â Â Â Â Â  583.560 Modification of legal proceedings and administrative matters; department authorized to compromise claims. Nothing in the provisions of ORS 583.001, 583.007, 583.021, 583.028, 583.440 (3), 583.445 to 583.463, 583.505 to 583.510, 583.516 to 583.518, 583.560, 583.565 and 583.993 shall be construed as terminating, repealing, settling or changing any action, suit, audit or any other matter, started, commenced or hereinafter started or commenced by the State Department of Agriculture, or by any person against the department, for violations of, or for any matter arising from the provisions of this chapter prior to July 1, 1967. All moneys owing to the department, or owing by the department, continue to be owing. The department may with the written approval, which shall be a public record, of the director, the Attorney General and other supervisory officials, compromise or settle any matter or claim arising before or after July 1, 1967, if in their opinion such action is in the best interests of the milk industry. [1967 c.440 Â§22; 1971 c.418 Â§15; 1977 c.307 Â§18]

Â Â Â Â Â  583.565 Effect of termination of chapter. (1) Notwithstanding other provisions to the contrary, including ORS 182.080, if all or only a part of the provisions of this chapter are terminated or become inoperative, in all or in a part of the state, the State Department of Agriculture is authorized to take such steps and procedures as are necessary to immediately wind up and conclude the administration and enforcement of this chapter, all or in part, for the period prior to such termination or inoperative date. If the provisions of this chapter continue to apply and cover a part or parts of the state, the department is authorized to continue to carry out and enforce the provisions of this chapter in such part or parts of the state.

Â Â Â Â Â  (2) The termination shall not affect or impair any act done, right accrued, acquired or occurring, liability, payment demanded or required under this chapter to be paid, or rules or orders promulgated for the period prior to the termination. The department in carrying out the intent and purpose of this section shall have the authority to determine, collect and disburse any moneys due it, or due other persons who were subject to the law, as authorized or required by this chapter prior to its termination. The department with the written approval of the director and the Attorney General, in order to expedite the winding-up procedures, is authorized to compromise any matter or debt owing to it, or owing by the department to persons subject to the provisions of this chapter.

Â Â Â Â Â  (3) After the department has carried out its responsibilities and duties as required in this section and has paid the expenses thereof, any unexpended funds under its control or supervision derived under this chapter and not needed thereunder, shall be transferred by the department to the account designated in ORS 621.015 and may be expended by the department thereunder. [1967 c.440 Â§8; 1971 c.418 Â§16]

Â Â Â Â Â  583.600 Prohibits sale at less than cost; determination of cost; exceptions; recordkeeping. (1)(a) No handler, producer-handler, jobber or other person shall sell or offer to sell fluid milk to retailers or other milk distributors at a price less than the amount paid for the raw fluid milk product, plus the cost to manufacture and distribute the product.

Â Â Â Â Â  (b) The State Department of Agriculture shall establish a method for determining individual costs of manufacture and distribution of fluid milk.

Â Â Â Â Â  (c) For the purpose of this section, price shall be determined after deductions of all discounts and rebates, either direct or indirect, given before sale, at sale or after sale.

Â Â Â Â Â  (2) A handler, producer-handler, jobber or other person may sell or offer to sell fluid milk to an existing customer at a price less than the amount established in subsection (1) of this section if the price is not less than the price offered to the customer by another handler, producer-handler, jobber or other person who is selling or offering to sell at a price lawfully established pursuant to this section. This subsection only permits sales or offers to sell at less than the price established pursuant to subsection (1) of this section for locations where the competitive situation described in this subsection exists.

Â Â Â Â Â  (3) Every handler, producer-handler, jobber and store shall keep accurate records of transactions concerning fluid milk, for at least one year. This subsection requires a store to keep only those records necessary to provide information to the department concerning the purchase price paid by the store for fluid milk covered by subsection (1) of this section. [1977 c.285 Â§2]

Â Â Â Â Â  583.610 Fees; reports on milk sales. (1) The State Department of Agriculture may determine and assess a fee, not to exceed one cent per hundredweight on fluid milk, to be paid monthly by the handler, producer-handler or jobber who first sells the milk in this state.

Â Â Â Â Â  (2) The department shall deposit all fees paid under this section in the Department of Agriculture Service Fund, and such fees are continuously appropriated to the department for the administration of ORS 583.600 to 583.630.

Â Â Â Â Â  (3) To assist the department in its determination of fees under this section, the department may prescribe periodic reports to be submitted to the department by all handlers, producer-handlers and jobbers evidencing the volume of milk distributed during specific periods. [1977 c.285 Â§3; 1979 c.499 Â§8]

Â Â Â Â Â  583.620 Enforcement of ORS 583.600 to 583.630. (1) The State Department of Agriculture may investigate for any violations of the provisions of ORS 583.600 to 583.630 and 583.993, either on its own initiative or upon the written request of any person.

Â Â Â Â Â  (2) In accordance with audit and enforcement provisions set forth in ORS 583.028 to 583.166, 583.540 and 583.560, the department may enforce the provisions of ORS 583.600 to 583.630 and 583.993 against any handler, producer-handler, jobber or any other person selling or offering to sell fluid milk to retailers or other milk distributors and may conduct audits of any handler, producer-handler, jobber or store.

Â Â Â Â Â  (3) Provisions for the enforcement of ORS 583.600 to 583.630 and 583.993 are not exclusive and are cumulative to any other applicable provision of law. [1977 c.285 Â§4]

Â Â Â Â Â  583.630 Rulemaking under ORS 583.600 to 583.630. In accordance with ORS chapter 183, the State Department of Agriculture may adopt any rules necessary to carry out the provisions of ORS 583.600 to 583.630 and 583.993, except that the rules first adopted under ORS 583.600 to 583.630 and 583.993 shall be established with the advice of the segments of the milk industry affected by the provisions of ORS 583.600 to 583.630 and 583.993. The provisions of ORS 583.425 apply to the procedures the department uses to establish a method for determination of individual costs under ORS 583.600 (1). [1977 c.285 Â§5]

Â Â Â Â Â  583.990 [Repealed by 1955 c.1 Â§1]

Â Â Â Â Â  583.991 [1957 c.719 Â§17; repealed by 1961 c.638 Â§20]

Â Â Â Â Â  583.992 [1963 c.442 Â§29; repealed by 1967 c.440 Â§26]

Â Â Â Â Â  583.993 Penalties. (1) Subject to ORS 153.022, violation of any provision of ORS 583.001 to 583.565 or rule thereunder is a Class A violation.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of any provision of ORS 583.600 to 583.630, or of any rule promulgated pursuant thereto, is punishable, upon conviction, by a fine not to exceed $10,000. [1967 c.440 Â§25; 1977 c.285 Â§6; 1999 c.1051 Â§204]

_______________



Chapter 584

Chapter 584 (Former Provisions)

Milk and Cream Dealers and Plants; Babcock Tests

MILK AND CREAM DEALERS AND PLANTS

AGRICULTURAL MARKETING AND WAREHOUSING

Note: 584.010, 584.020, 584.030, 584.040, 584.050, 584.060, 584.070, 584.080, 584.090, 584.100, 584.110, 584.120, 584.130, 584.140, 584.150, 584.160 and 584.990, all relating to milk and cream dealers and plants and Babcock tests, repealed by 1953 c.686 §37.

_______________



Chapter 585

Chapter 585 Â Produce Dealers

2005 EDITION

PRODUCE DEALERS

AGRICULTURAL MARKETING AND WAREHOUSING

585.010Â Â Â Â  Definitions for ORS 585.010 to 585.220

585.020Â Â Â Â  Licenses required for produce dealers, peddlers and cash buyers

585.030Â Â Â Â  Application for license; designating agent for service of process

585.040Â Â Â Â  Issuance of license; when license expires

585.045Â Â Â Â  Bond or letter of credit required for wholesale produce dealer

585.047Â Â Â Â  Procedure on default of dealer

585.050Â Â Â Â  Fees

585.060Â Â Â Â  Refusal, suspension or revocation of licenses

585.070Â Â Â Â  Publication of list of licensees

585.080Â Â Â Â  Plates required for vehicles; other indicia of possession of license

585.090Â Â Â Â  Unlawful use of license certificate or plates

585.100Â Â Â Â  Questioning of person transporting produce

585.105Â Â Â Â  Records to be kept by cash buyer

585.110Â Â Â Â  Record to be kept by wholesale dealer for purchases on credit

585.120Â Â Â Â  Record to be kept by wholesale dealer for commission sales

585.130Â Â Â Â  Statement and remittances to consignor

585.140Â Â Â Â  Inspection by department to determine condition of produce when in dispute; fee; certificate

585.150Â Â Â Â  Enforcement; investigation and adjustment of controversies; assignment of claims to director; recovery on claims

585.160Â Â Â Â  Records of department prima facie evidence

585.170Â Â Â Â  Right of access to vehicles and premises

585.175Â Â Â Â  Periodic inspections

585.180Â Â Â Â  Rules and regulations

585.190Â Â Â Â  Disposition of moneys received; continuing appropriation; disposition of fines

585.200Â Â Â Â  Enjoining violations

585.210Â Â Â Â  Prohibited acts

585.213Â Â Â Â  Payment by wholesale produce dealer for purchases from grower; penalty; damage action

585.215Â Â Â Â  Payment for purchases from wholesale produce dealer; damage action

585.220Â Â Â Â  Department employees have power of peace officers; jurisdiction of courts

585.990Â Â Â Â  Penalties

Â Â Â Â Â  585.010 Definitions for ORS 585.010 to 585.220. As used in ORS 585.010 to 585.220, unless the context requires otherwise:

Â Â Â Â Â  (1) "Cash buyer" means any person who acts as a wholesale produce dealer and who, at the time of obtaining possession or control of any produce, pays the full agreed price in lawful money of the United States or by certified check, cashier's check or post-office money order.

Â Â Â Â Â  (2) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (3) "Grower" means any person engaged in the business of growing or producing any produce and includes any cooperative organization composed exclusively of growers and handling exclusively the produce of its own members and operating under and by virtue of the laws of this state or of any other state or of the United States.

Â Â Â Â Â  (4) "Produce" means fruits and vegetables, but it does not include fruits and vegetables purchased for the purpose of reselling them canned, dried, frozen or in other preserved or concentrated form or for manufacturing into a product or by-product in which the individuality of the individual specimens of such fruit and vegetables is lost, if such fruits and vegetables are actually so used. "Produce" does not include certified seed potatoes purchased for the purpose of reselling them for seed.

Â Â Â Â Â  (5) "Retail produce peddler" means any person who sells or offers for sale or exposes for sale produce which the person has not grown or produced, from any vehicle at any dwelling house, restaurant, eating house, hotel or any other public or private place where food is prepared for consumption and not resold in its original form and condition, and any person who sells to or offers for sale to the general public any produce, which the person has not grown or produced, from a vehicle in any place within this state.

Â Â Â Â Â  (6) "Wholesale produce dealer" means any person who deals in, handles or trades in produce and who does not operate exclusively as a grower, retailer or warehouseman; but this definition does not include any person who is a cash buyer. [Amended by 1959 c.64 Â§1; 1959 c.431 Â§1]

Â Â Â Â Â  585.020 Licenses required for produce dealers, peddlers and cash buyers. No person shall engage or continue in business as a wholesale produce dealer, as a retail produce peddler or as a cash buyer, unless the person has first made written application for and obtained from the State Department of Agriculture a license so to do, and has paid the license fees required by ORS 585.050. [Amended by 1959 c.431 Â§2]

Â Â Â Â Â  585.030 Application for license; designating agent for service of process. (1) Applications for licenses shall be filed with the State Department of Agriculture. Applications shall be made on forms furnished by the department and shall contain such information as the department requires for the enforcement of ORS 585.010 to 585.220.

Â Â Â Â Â  (2) In addition to the other information the department requires, the applicant shall designate a person or persons in Oregon, together with the residence or business address of such person or persons, upon whom service of summons or any other legal process or notice can be made in suits or acts against the applicant brought in Oregon or for the service of notices required under ORS 585.010 to 585.220.

Â Â Â Â Â  (3) Fraud or misrepresentation in making any application is sufficient grounds for the department to refuse to issue any license or to revoke any license issued under ORS 585.010 to 585.220.

Â Â Â Â Â  585.040 Issuance of license; when license expires. Upon the filing of the application and the payment of appropriate fees, the State Department of Agriculture shall, if it is satisfied that the applicant is entitled thereto, issue to the applicant a license to conduct the business of wholesale produce dealer, retail produce peddler or cash buyer, as the case may be. The licenses shall be in the form the department prescribes and shall expire on June 30 of each year. [Amended by 1959 c.431 Â§3; 1985 c.353 Â§2]

Â Â Â Â Â  585.045 Bond or letter of credit required for wholesale produce dealer. (1) Before any original license or renewal license to operate as a wholesale produce dealer is furnished, the applicant shall make and deliver to the State Department of Agriculture a surety bond of a company authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in the amount of $15,000. The department shall prescribe the form for and approve the bond, which shall be payable to this state for the benefit of growers and conditioned upon the faithful performance of all obligations to growers by the wholesale produce dealer.

Â Â Â Â Â  (2) The surety company may cancel the bond or the letter of credit issuer may cancel the letter of credit by sending a written notice by registered or certified mail to the department and to the wholesale produce dealer. The effective date of the cancellation is 60 days after the notice is received by the department.

Â Â Â Â Â  (3) The department shall suspend the license of any wholesale produce dealer as of the effective date of the cancellation of the bond or letter of credit of the dealer. The department shall withdraw such suspension of license upon its receiving a bond or letter of credit as authorized by subsection (1) of this section.

Â Â Â Â Â  (4) A cash buyer is not required to furnish a bond or letter of credit to the department.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, a person is required to make and deliver only one bond or letter of credit for any business operated under one entity or one ownership, regardless of the number of separate locations or places of business in this state. [1959 c.431 Â§Â§6,8; 1961 c.282 Â§1; 1985 c.426 Â§1; 1991 c.331 Â§89; 1997 c.631 Â§503]

Â Â Â Â Â  585.047 Procedure on default of dealer. (1) Upon default of a wholesale produce dealer under any condition of the bond or letter of credit required by ORS 585.045, the State Department of Agriculture shall:

Â Â Â Â Â  (a) Give reasonable notice to growers to file claims with the department.

Â Â Â Â Â  (b) Fix a reasonable time within which such filing shall be done.

Â Â Â Â Â  (c) Investigate each claim filed and reasonably verify the circumstances under which the claims accrued and the good faith of the claimants.

Â Â Â Â Â  (2) With the approval of the claimants who filed claims, the department may settle such claims with the surety or letter of credit issuer, without filing legal action. Such settlement, unless appealed to the circuit court within 30 days as provided by law, is final between the surety or letter of credit issuer and all claimants covered by the bond or letter of credit.

Â Â Â Â Â  (3) If any claimant does not agree with the findings of the department, the department shall file a declaratory judgment action without right to jury trial in the circuit court in the name of the State of Oregon for the benefit of the claimants as authorized by ORS chapter 28. Unless appealed as prescribed by law, the order of the court shall be final between the surety or letter of credit issuer and all claimants covered by the bond or letter of credit. [1961 c.282 Â§3; 1979 c.284 Â§176; 1991 c.331 Â§90]

Â Â Â Â Â  585.050 Fees. Applicants for licenses shall pay to the State Department of Agriculture fees as follows:

Â Â Â Â Â  (1) Every wholesale produce dealer shall pay a fee to be established by the department not to exceed $100 and, in addition, the wholesale produce dealer shall pay a fee of $5 for each motor vehicle used by the wholesale produce dealer in business to transport produce; but no motor vehicle shall be licensed under the $5 license fee unless the vehicle is registered and licensed by the Department of Transportation or by the motor vehicle licensing agency of another state, in the name of such wholesale produce dealer. If any wholesale produce dealer carries on such business at more than one establishment, location or place of business within this state, then a separate application shall be made and a separate license issued and an additional fee, to be established by the department not to exceed $100, paid for each separate establishment, location or place of business.

Â Â Â Â Â  (2) Every retail produce peddler shall pay a fee to be established by the department not to exceed $20, which fee entitles the retail produce dealer to the use in the retail produce business of one vehicle and, in addition, the retail produce dealer shall pay an additional fee to be established by the department not to exceed $20 for each additional vehicle so used; but no motor vehicle shall be licensed under the license fee to be established by the department not to exceed $20 unless the vehicle is registered and licensed in the name of the retail produce peddler by the Department of Transportation or by the motor vehicle licensing agency of another state or unless the vehicle is used by the retail produce peddler under a lease approved by the department.

Â Â Â Â Â  (3) Every cash buyer shall pay a license fee to be established by the department not to exceed $100. [Amended by 1959 c.431 Â§4; 1989 c.611 Â§1]

Â Â Â Â Â  585.060 Refusal, suspension or revocation of licenses. (1) The State Department of Agriculture may refuse to grant a license, and may revoke or suspend any license, as the case may require, when it is satisfied of the existence of any of the following facts:

Â Â Â Â Â  (a) That fraudulent charges or returns have been made by the applicant or licensee for the handling, sale or storage of, or for rendering any service in connection with the handling, sale or storage of, any produce.

Â Â Â Â Â  (b) That the applicant or licensee has failed or refused to render a true account of sales, or to make a settlement thereon, or to pay for produce received, within the time and in the manner required by ORS 585.010 to 585.220.

Â Â Â Â Â  (c) That the applicant or licensee has made any false statement as to the condition, quality or quantity of produce received, handled, sold or stored by the applicant or licensee.

Â Â Â Â Â  (d) That the applicant or licensee, directly or indirectly, has purchased for the account of the applicant or licensee produce received by the applicant or licensee, upon consignment without prior authority from the consignor, together with price fixed by consignor, or without promptly notifying the consignor of such purchase; but this does not prevent any wholesale produce dealer, selling produce on commission, from taking to account of sales, in order to close the day's business, miscellaneous lots or parcels of produce remaining unsold, if such wholesale produce dealer forthwith enters such transaction on the account of sales of the wholesale produce dealer.

Â Â Â Â Â  (e) That the applicant or licensee has made fictitious sales or has been guilty of collusion to defraud any grower of produce.

Â Â Â Â Â  (f) That any wholesale produce dealer to whom any consignment is made had reconsigned such consignment to another wholesale produce dealer for the purpose of receiving, collecting or charging by such means more than one commission for making the sale therefor for the consignor, unless by the consent of the consignor.

Â Â Â Â Â  (g) That the licensee was intentionally guilty of fraud or deception in the procurement of the license.

Â Â Â Â Â  (h) That the licensee or applicant has failed or refused to file with the department a schedule of charges for services in connection with produce handled on account of or as an agent of another.

Â Â Â Â Â  (i) That the licensee has violated any provision of ORS 585.010 to 585.220.

Â Â Â Â Â  (2) The provisions of ORS 561.305, pertaining to the revocation, suspension or refusal to issue licenses, apply to this section.

Â Â Â Â Â  585.070 Publication of list of licensees. The State Department of Agriculture may publish in pamphlet form, or in any other manner at such times as it deems advisable, a list of all persons licensed under ORS 585.010 to 585.220. The list may include a list of all persons whose licenses have been refused, revoked or suspended under ORS 585.010 to 585.220.

Â Â Â Â Â  585.080 Plates required for vehicles; other indicia of possession of license. (1) The State Department of Agriculture shall issue license plates to be attached to all vehicles used in business by any licensed wholesale produce dealer or retail produce peddler. The license plates shall be made in the form and manner prescribed by the department, and shall be issued for the number of vehicles to be used by the applicant in the produce business and for which application has been made and a fee paid as provided in ORS 585.010 to 585.220. Every licensee shall keep the department informed of all motor vehicles used by the licensee in the business of the licensee and of the number of the ownership certificate applying to each motor vehicle and the licensee shall notify the department of all changes in ownership of any such motor vehicle. In case of a decrease in the number of vehicles for which the licensee is entitled to use license plates, all excess plates shall immediately be returned to the department. The returned plates shall be retained by the department until the end of the license period and may be repossessed by the licensee upon proof that the licensee is again entitled to use them.

Â Â Â Â Â  (2) All license plates and all other indicia of the possession of a license are at all times the property of the State of Oregon. Each licensee is entitled to the possession thereof only for the duration of the license, and the department may take possession of the plates or other indicia on the expiration, suspension or revocation thereof. Any refusal by a person in possession of such plates or other indicia to return the same to the department, upon the termination or suspension of the license under which they were issued, is a violation of ORS 585.010 to 585.220.

Â Â Â Â Â  (3) No person shall operate any vehicle in the conduct of business as a wholesale produce dealer or as a retail produce peddler, unless the license plates provided for in this section are attached to the rear of the vehicle in plain sight and kept clean and readable.

Â Â Â Â Â  585.090 Unlawful use of license certificate or plates. No licensee under ORS 585.010 to 585.220 shall loan or permit any other person to have in possession or to use any license certificate or plate issued to such licensee by the State Department of Agriculture. No person shall carry, exhibit or use in any manner any license certificate or plate, provided for by ORS 585.010 to 585.220, which has not lawfully been issued to such person, or after the license of the person has expired.

Â Â Â Â Â  585.100 Questioning of person transporting produce. Every operator or owner of any vehicle transporting produce on any street or public highway within this state shall, upon request of any officer, employee or deputy of the State Department of Agriculture, or upon request of any state, county or local police officer, answer any questions concerning any produce being transported, and, if requested, shall sign a statement covering the answers.

Â Â Â Â Â  585.105 Records to be kept by cash buyer. (1) Every cash buyer upon buying any produce from a grower shall make and keep accurate records of the transaction, including:

Â Â Â Â Â  (a) The name and address of the grower.

Â Â Â Â Â  (b) The date the produce is received and the amount paid.

Â Â Â Â Â  (2) The records shall be available at reasonable times for inspection by authorized representatives of the State Department of Agriculture. [1959 c.431 Â§9]

Â Â Â Â Â  585.110 Record to be kept by wholesale dealer for purchases on credit. Every wholesale produce dealer, upon buying on credit any produce from any grower, shall promptly make and keep a correct record showing in detail the following with reference to the handling or sale of such produce:

Â Â Â Â Â  (1) Name and address of grower.

Â Â Â Â Â  (2) Date produce is received, and the amount thereof.

Â Â Â Â Â  (3) Condition of the produce upon receipt of it by such person.

Â Â Â Â Â  585.120 Record to be kept by wholesale dealer for commission sales. (1) Every wholesale produce dealer, having received any produce from a grower thereof for sale upon a commission basis, shall promptly make and keep a correct record showing in detail the following with reference to the handling, sale or storage of the produce:

Â Â Â Â Â  (a) Name and address of consignor.

Â Â Â Â Â  (b) Date received and the amount thereof.

Â Â Â Â Â  (c) Grade and condition upon arrival.

Â Â Â Â Â  (d) Date of such sale for account of consignor. Such records shall be open to inspection by the State Department of Agriculture at any time.

Â Â Â Â Â  (e) Price for which sold.

Â Â Â Â Â  (f) An itemized statement of the charges to be paid by consignor in connection with the sale.

Â Â Â Â Â  (g) Each consignment of produce shall be given a lot number or other identifying mark. The number or mark shall appear on all sales tags and on any other essential records needed to show what the produce actually sold for.

Â Â Â Â Â  (h) A detailed statement shall be kept on file of the filing of any claim or claims which have been or may be filed by such person selling on commission, against any person, for overcharges or for damages resulting from the injury or deterioration of such produce by the act or neglect or failure of such person. Such records shall be open to inspection by the department and by the consignor of produce for whom such claim or claims are made.

Â Â Â Â Â  (2) Every wholesale produce dealer who sells produce on a commission basis shall retain a copy of all records, including sales tags, account sales, and other records covering each transaction, for a period of one year from the date of the transaction. The copy shall at all times be available for, and open to, the confidential inspection of the department and the interested consignor or any authorized representative of either.

Â Â Â Â Â  585.130 Statement and remittances to consignor. (1) A copy of records and accounts of sales of produce, together with remittances in full of the amount realized by such sale, less the agreed commission and other charges, shall be delivered to the consignor upon the consummation of the sale, together with all moneys received by the wholesale produce dealer in payment for any consignment of produce, less the agreed commission and other charges, within 10 days after receipt of the moneys by any wholesale produce dealer who has sold produce on a commission basis, unless otherwise agreed in writing. The names and addresses of the purchasers need not be given.

Â Â Â Â Â  (2) The money returns, if any, collections or damages received by a person handling produce on commission, for and on behalf of a consignor of produce by reason of overcharges, damages or deterioration of the produce by the act or neglect or failure of any person forthwith shall be paid to the consignor, less charges for collection thereof in accordance with the schedule of charges filed under ORS 585.010 to 585.220.

Â Â Â Â Â  585.140 Inspection by department to determine condition of produce when in dispute; fee; certificate. If there is a dispute or disagreement between a consignor and a wholesale produce dealer, selling on a commission basis, at the time of delivery as to condition, quality, grade, pack, quantity or weight of any lot, shipment or consignment of produce, the State Department of Agriculture shall furnish, upon the payment of a reasonable fee therefor by the requesting party, a certificate establishing the condition, quality, grade, pack, quantity or weight of the lot, shipment or consignment. The certificate is prima facie evidence in all courts of this state as to the recitals thereof at the time the inspection was made.

Â Â Â Â Â  585.150 Enforcement; investigation and adjustment of controversies; assignment of claims to director; recovery on claims. (1) The State Department of Agriculture shall enforce the provisions of ORS 585.010 to 585.220, and to that end the department has the authority granted in this section.

Â Â Â Â Â  (2) The department may investigate and attempt equitably to adjust controversies between any grower or growers, and any wholesale produce dealer, retail produce peddler, or any person acting or assuming to act in the capacity of any of such persons.

Â Â Â Â Â  (3) The department may take assignments of claims, arising out of any controversies between the parties named in subsection (2) of this section, in trust for the assigning grower or growers. All such assignments shall run to the Director of Agriculture and successors in office. The Director of Agriculture may, as assignee of any such claim, sue any of the persons mentioned in subsection (2) of this section or any combination of such persons. The director shall not bring a suit or action on any claim until the parties to be sued have been notified of the assignment of claims and have been given a reasonable opportunity to make an equitable adjustment thereof with the department. Any claim so assigned to the director authorizes the director to make any adjustment thereof which, in the opinion of the director, is equitable. The moneys received by the department on any claims so assigned to it shall be paid into the Department of Agriculture Account; and such moneys shall be paid to the assignor after first deducting any costs and expenses incurred by the department in the collection of any such claim, and also after deducting five percent of any sum collected. The five percent deducted shall be used, together with other moneys collected under the provisions of ORS 585.010 to 585.220, to pay the expenses in the administration of ORS 585.010 to 585.220.

Â Â Â Â Â  (4) The Director of Agriculture may make complaint in a criminal action for any violation of any provision of ORS 585.010 to 585.220 which constitutes a crime. The director shall prosecute all legal proceedings in official capacity, but in the name of the State of Oregon. The director may act through any authorized officer, employee or deputy of the department in any proceeding authorized by this section.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the director if the director prevails in an action under subsection (3) of this section. The court may award reasonable attorney fees to a defendant who prevails in an action under subsection (3) of this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [Amended by 1981 c.897 Â§69; 1995 c.696 Â§31]

Â Â Â Â Â  585.160 Records of department prima facie evidence. Copies of records, inspection certificates and certified reports on file in the office of the State Department of Agriculture are prima facie evidence of the matters therein contained.

Â Â Â Â Â  585.170 Right of access to vehicles and premises. All authorized officers, employees and deputies of the State Department of Agriculture shall have, at all times, free and unimpeded access to all places, buildings, yards, warehouses, markets, storage, transportation facilities and vehicles in which any produce is kept, stored, handled or transported.

Â Â Â Â Â  585.175 Periodic inspections. The State Department of Agriculture may make periodic inspections of fruits and produce sold or held for sale in wholesale and retail channels to verify if there is compliance with the laws relating to grades, standards, quality and condition of such commodities. [1959 c.431 Â§10]

Â Â Â Â Â  585.180 Rules and regulations. The State Department of Agriculture may make, from time to time, all needful rules and regulations for the administration of ORS 585.010 to 585.220, and provide the necessary forms to carry those sections into effect. The rules and regulations shall be printed in pamphlet form as provided in ORS 561.190.

Â Â Â Â Â  585.190 Disposition of moneys received; continuing appropriation; disposition of fines. (1) Except for fees paid under ORS 585.050, all fees received by the State Department of Agriculture pursuant to the provisions of this chapter shall be paid to the State Treasurer, who shall place the moneys in the General Fund of the state to the credit of the Department of Agriculture Account. All such funds paid to the State Treasurer, or so much thereof as is necessary, shall be a continuing appropriation from the Department of Agriculture Account and shall be used for the purpose of carrying out the provisions of this chapter. The fees paid to the department under ORS 585.050 shall be deposited into the Department of Agriculture Service Fund, and such funds are continuously appropriated to the department for the purpose of administering and enforcing this chapter.

Â Â Â Â Â  (2) All fines collected pursuant to ORS 585.990 shall go into the fruit inspection fund of the county where collected if that county has a fruit inspection fund, otherwise the fines shall go into the general fund of the county. [Amended by 1979 c.499 Â§9]

Â Â Â Â Â  585.200 Enjoining violations. In addition to other penalties and enforcement provisions contained in ORS 585.010 to 585.220 and 585.990, circuit courts hereby are vested with authority, upon petition by the Director of Agriculture, to enjoin any violation or threatened violation of ORS 585.010 to 585.220.

Â Â Â Â Â  585.210 Prohibited acts. No person who assumes or attempts to act as a wholesale produce dealer or retail produce peddler without a license, and no wholesale produce dealer handling produce upon a commission basis, shall do any of the following:

Â Â Â Â Â  (1) Impose false charges for handling or services in connection with the account of any grower of such produce.

Â Â Â Â Â  (2) Fail to account promptly, correctly, fully and properly and to make settlement therefor as provided in ORS 585.010 to 585.220.

Â Â Â Â Â  (3) Intentionally make any false or misleading statement or statements as to market conditions.

Â Â Â Â Â  (4) Make fictitious sales or be guilty of collusion to defraud the grower.

Â Â Â Â Â  (5) Directly or indirectly purchase for the account of the person or wholesale produce dealer, produce received by the person or wholesale produce dealer, upon consignment without prior authority from the consignor, or fail promptly to notify the consignor of such purchases, if any, on the account of the person or wholesale produce dealer; but this subsection shall not be construed to prevent any wholesale produce dealer handling produce upon a commission basis from taking to account of sales, in order to close the day's business, miscellaneous lots or parcels of produce remaining unsold, if such wholesale produce dealer forthwith enters such transaction on account of sales of the wholesale produce dealer.

Â Â Â Â Â  (6) Intentionally make any false statement as to the grade, condition, markings, quality or quantity of produce shipped or packed in any manner.

Â Â Â Â Â  (7) Violate any other provision of ORS 585.010 to 585.220.

Â Â Â Â Â  585.213 Payment by wholesale produce dealer for purchases from grower; penalty; damage action. (1) In the absence of a contract providing otherwise, any wholesale produce dealer who purchases produce from a grower shall make full payment therefor not later than the 30th day after the day the wholesale produce dealer takes delivery of the harvested commodity.

Â Â Â Â Â  (2) Any wholesale produce dealer who fails to make payment as required by subsection (1) of this section shall pay, in addition to the amount due, interest thereon at the rate of one and one-half percent per month.

Â Â Â Â Â  (3) In addition to any other remedies provided by law, a grower injured by a violation of subsection (1) of this section may bring an action for damages sustained as a result of the violation. In any such action, the prevailing party shall be allowed, in addition to costs and disbursements, reasonable attorney fees at trial and on appeal. [1985 c.426 Â§3]

Â Â Â Â Â  585.215 Payment for purchases from wholesale produce dealer; damage action. (1) Notwithstanding any other provision of law, in the absence of a contract providing otherwise, any person who purchases produce from a wholesale produce dealer shall make full payment therefor not later than the 30th day after the day the person took delivery of the produce.

Â Â Â Â Â  (2) In addition to any other remedies provided by law, a wholesale produce dealer injured by a violation of subsection (1) of this section may bring an action for damages sustained as a result of the violation. In any such action, the prevailing party shall be allowed, in addition to costs and disbursements, reasonable attorney fees at trial and on appeal. [1985 c.426 Â§4]

Â Â Â Â Â  585.220 Department employees have power of peace officers; jurisdiction of courts. Duly authorized employees of the State Department of Agriculture have the power and authority of peace officers for the purpose of enforcing the provisions of ORS 585.010 to 585.220. Justice courts have concurrent jurisdiction with circuit courts of this state in all proceedings to enforce the provisions of ORS 585.010 to 585.220.

Â Â Â Â Â  585.310 [1957 c.454 Â§1; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.320 [1957 c.454 Â§2; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.330 [1957 c.454 Â§3; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.340 [1957 c.454 Â§4; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.350 [1957 c.454 Â§5; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.360 [1957 c.454 Â§6; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.370 [1957 c.454 Â§7; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.380 [1957 c.454 Â§8; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.390 [1957 c.454 Â§9; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.400 [1957 c.454 Â§11; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.410 [1957 c.454 Â§10; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.420 [1957 c.454 Â§12; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.430 [1957 c.454 Â§13; repealed by 1959 c.512 Â§2]

Â Â Â Â Â  585.990 Penalties. Violation of any provision of ORS 585.010 to 585.220 is punishable, upon conviction, by a fine of not more than $1,000, or by confinement in the county jail for not more than one year, or both. [Subsection (2) of 1957 Replacement Part enacted as 1957 c.454 Â§14; 1959 c.512 Â§1]

_______________



Chapter 586

Chapter 586 Â Warehouses; Grain and Commodity Inspection

2005 EDITION

WAREHOUSES; GRAIN AND COMMODITY INSPECTION

AGRICULTURAL MARKETING AND WAREHOUSING

GENERAL PROVISIONS

586.210Â Â Â Â  Definitions for ORS 586.210 to 586.730

PUBLIC WAREHOUSES

586.225Â Â Â Â  Exemption for certain warehousing facilities

586.230Â Â Â Â  State Department of Agriculture to inspect warehouses and records and make rules to enforce ORS 586.210 to 586.730

586.235Â Â Â Â  Cooperative agreements for inspections in other states

586.250Â Â Â Â  Improper acts of department officers or employees and of others improperly influencing them

586.270Â Â Â Â  Warehouse licenses; federal licenses; license application and fee

586.275Â Â Â Â  Revocation of or refusal to issue license

586.280Â Â Â Â  Prohibition against operating a warehouse or issuing a warehouse receipt without a license

586.285Â Â Â Â  Operation without a license may be enjoined

586.290Â Â Â Â  Posting of signs at warehouses

586.295Â Â Â Â  Warehouse to be maintained in adequate manner

586.300Â Â Â Â  Warehouseman's bond; liability; automatic license suspension for failure to have or to maintain bond

586.315Â Â Â Â  Warehouseman required to insure grain or retain written waiver by depositor

586.330Â Â Â Â  Investigating and fixing warehouse charges

586.340Â Â Â Â  Posting rate schedules; increase or discrimination in rates prohibited

586.350Â Â Â Â  Overcharges, rebates and preferences prohibited

586.360Â Â Â Â  Warehouseman required to receive grain for storage; reservation of space for local customers; load slips; warehouse receipts

586.370Â Â Â Â  Obtaining blank forms of receipts from department

586.380Â Â Â Â  Only authorized receipts to be used; exception

586.382Â Â Â Â  Warehouse records; warehouse receipts

586.385Â Â Â Â  Warehouseman's liability for failure to issue proper receipt

586.395Â Â Â Â  Warehouseman's liability for injury to grain; disposal of grain which is a hazard

586.400Â Â Â Â  Duty of warehouseman receiving grain for storage; damages for failure to deliver

586.410Â Â Â Â  Loading and shipping instructions; liability of warehouseman

586.415Â Â Â Â  Approval of holder of receipt required before sale, shipment or other transaction

586.520Â Â Â Â  Inspection of warehouses; records required of warehouseman

586.525Â Â Â Â  Procedure in case of probable shortage in grain or where warehouseman refuses to submit to inspection

586.527Â Â Â Â  Settlement of claims against defaulting warehouseman

586.529Â Â Â Â  Receivership of warehouse business; claims against surety

586.530Â Â Â Â  Establishment of standard grades for commodities received

586.550Â Â Â Â  Warehouseman to keep copy of regulations available for inspection

586.555Â Â Â Â  Warehouseman's reports to department

586.561Â Â Â Â  Discontinuance of operation of warehouse

GRAIN AND COMMODITY INSPECTION, WEIGHING AND GRADING

586.570Â Â Â Â  Department to control weighing, inspection and grading of grain at inspection points; inspection of commodities other than grain; records to be kept; certificates issued

586.580Â Â Â Â  Fixing fees for inspecting, grading and weighing; fees as lien

586.590Â Â Â Â  Review by department of decisions as to grades

586.600Â Â Â Â  Designating inspection points

586.610Â Â Â Â  Inspection and grading of grain and hay at public terminal warehouses; weighing of grain at inspection points

586.630Â Â Â Â  Examination of cars and seals on arrival for inspection, grading or weighing; opening, unloading and resealing cars; authorized persons only to act

586.640Â Â Â Â  Sidetracks for cars to be inspected, graded or weighed; distribution of cars after inspection

586.650Â Â Â Â  Loading or unloading outside usual hours; additional fees for inspection, grading and weighing; compensation of department employees

586.660Â Â Â Â  Samples of products graded, inspected or weighed; furnishing samples to those handling or dealing in grain

586.670Â Â Â Â  Examining grain stored in warehouses

586.680Â Â Â Â  When shipper's weight and grade final and conclusive

MISCELLANEOUS PROVISIONS

586.710Â Â Â Â  Disposition of certain fees; continuing appropriation

586.720Â Â Â Â  Application of Uniform Commercial CodeÂDocuments of Title and other laws to public warehouses and warehousemen

586.730Â Â Â Â  Violation of ORS 586.210 to 586.730 prohibited

PENALTIES

586.990Â Â Â Â  Penalties

Â Â Â Â Â  586.010 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.020 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.030 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.040 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.050 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.060 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.070 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.080 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.090 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.100 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.110 [Repealed by 1963 c.116 Â§1]

Â Â Â Â Â  586.120 [Amended by 1961 c.726 Â§419; repealed by 1963 c.116 Â§1]

Â Â Â Â Â  586.130 [Repealed by 1955 c.731 Â§34]

GENERAL PROVISIONS

Â Â Â Â Â  586.210 Definitions for ORS 586.210 to 586.730. As used in ORS 586.210 to 586.730, unless the context requires otherwise:

Â Â Â Â Â  (1) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (2) "Grain" means wheat, corn, oats, barley, rye, flaxseed, soybeans, grain sorghum, dry beans and peas and any other grain for which standards are established by the state or the federal government.

Â Â Â Â Â  (3) "Handling" includes receiving and loading out grain tendered for storage.

Â Â Â Â Â  (4) "Public terminal warehouse" means any public warehouse located in a city of this state designated as an inspection point by the department.

Â Â Â Â Â  (5) "Public warehouse" includes any elevator, mill, warehouse or other structure in which grain is received from one or more members of the public for storage or handling for compensation.

Â Â Â Â Â  (6) "Warehouseman" includes any person, existing legal entity or municipality owning, operating or controlling any public warehouse. [Amended by 1955 c.731 Â§1; 1959 c.195 Â§1; 1961 c.445 Â§1; 1967 c.492 Â§1; 1969 c.190 Â§1; 2001 c.66 Â§1]

Â Â Â Â Â

Â Â Â Â Â  586.220 [Repealed by 1955 c.731 Â§34]

PUBLIC WAREHOUSES

Â Â Â Â Â  586.225 Exemption for certain warehousing facilities. (1) The provisions of ORS 586.210 to 586.561 do not apply to any public warehouse or other facility where the owner or operator thereof only receives grain:

Â Â Â Â Â  (a) The owner or operator has purchased or has agreed to purchase,

Â Â Â Â Â  (b) For processing or cleaning for the owner of the grain,

Â Â Â Â Â  (c) For such purposes other than storage or handling as the State Department of Agriculture may by rule prescribe,

if the records of the owner or operator include such written evidence as the department requires, furnished on or before delivery of the grain by the owner or the authorized agent of the owner, clearly showing that the grain was left or deposited for one or more of the purposes set forth in this subsection.

Â Â Â Â Â  (2) Grain left or deposited with an owner or operator whose records do not clearly include the evidence showing such grain was only left or deposited for one or more purposes as required by subsection (1) of this section, must be considered by the department to be grain deposited for storage and handling pursuant to ORS 586.210 to 586.561. Such owner or operator and the warehouse or other facility of the owner or operator where grain is received, are subject to all provisions of ORS 586.210 to 586.561 during the license period. [1969 c.190 Â§2b]

Â Â Â Â Â  586.230 State Department of Agriculture to inspect warehouses and records and make rules to enforce ORS 586.210 to 586.730. (1) The State Department of Agriculture shall have the power to inspect public warehouses. The department shall investigate all complaints of fraud or injustice in the operation of public warehouses and the business practices of warehousemen licensed by the department and make all necessary rules and regulations for carrying out and enforcing the provisions of ORS 586.210 to 586.730.

Â Â Â Â Â  (2) If sufficient funds are available, the department annually shall inspect at reasonable times any warehouse or storage facility where grain is stored, handled or received and any records kept by the owner or person in control of such warehouse or storage facility and pertaining to the operation thereof, in order to determine whether or not such facility should be licensed pursuant to this chapter. [Amended by 1955 c.731 Â§2; 1959 c.195 Â§2; 1961 c.445 Â§2; 1997 c.608 Â§4]

Â Â Â Â Â  586.235 Cooperative agreements for inspections in other states. The Director of Agriculture may enter into cooperative agreements with approved warehouse examination programs provided by state governments of contiguous states to perform warehouse examinations of merged code facilities domiciled in these contiguous states. [1997 c.608 Â§6]

Â Â Â Â Â  Note: 586.235 was added to and made a part of 586.210 to 586.730 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  586.240 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.250 Improper acts of department officers or employees and of others improperly influencing them. (1) No officer, employee, inspector, sampler or weigher of the State Department of Agriculture shall:

Â Â Â Â Â  (a) Be guilty of any neglect of duty.

Â Â Â Â Â  (b) Knowingly or carelessly inspect, sample or weigh any grain, grain products, hay or other commodities improperly.

Â Â Â Â Â  (c) Directly or indirectly accept any money or other consideration for any neglect of duty or any improper performance of duty as such officer, employee, inspector, sampler or weigher.

Â Â Â Â Â  (2) No person shall improperly influence or attempt to improperly influence any officer, employee, inspector, sampler or weigher of the department in the performance of duties as such officer, employee, inspector, sampler or weigher.

Â Â Â Â Â  586.260 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.270 Warehouse licenses; federal licenses; license application and fee. (1) Every person operating any public warehouse in this state shall, before July 1 of each year, procure from the State Department of Agriculture a license for each such warehouse so operated for the ensuing year, before transacting business at such public warehouse; but the holder of a license to store grain under the United States Warehouse Act shall furnish the department with a copy of such license and bond and, having furnished such copies, is not required to secure a state license or pay state warehouse inspection fees during the time the license holder continues to operate under the federal license. The license shall be posted in a conspicuous place in the office of each warehouse.

Â Â Â Â Â  (2) Application for a license under this section shall be made to the department upon forms furnished by it. The application shall include:

Â Â Â Â Â  (a) The name and address of the applicant.

Â Â Â Â Â  (b) The location of each public warehouse of the applicant.

Â Â Â Â Â  (c) The total rated storage capacity in bushels of each public warehouse.

Â Â Â Â Â  (d) The tariff schedule of charges to be made at each public warehouse for the handling, storage and shipment of grain during the license year.

Â Â Â Â Â  (e) Documentation satisfactory to the department that the applicant has net assets of at least $50,000.

Â Â Â Â Â  (f) Such other information as the department deems necessary to carry out the purposes of ORS 586.210 to 586.730.

Â Â Â Â Â  (3) The applicant shall submit with the application an annual license fee of $500 for each public warehouse.

Â Â Â Â Â  (4) The department shall issue a license to the applicant if it finds that the application is in due form and the applicant has complied with the provisions of ORS 586.210 to 586.730. [Amended by 1955 c.731 Â§3; 1967 c.492 Â§2; 1969 c.190 Â§2; 1981 c.204 Â§1; 1997 c.608 Â§2; 2001 c.66 Â§2]

Â Â Â Â Â  586.275 Revocation of or refusal to issue license. Subject to the provisions of ORS chapter 183, upon determining that any person licensed under this chapter, or who has applied for a license under ORS 586.270, has violated or failed to comply with any of the provisions of this chapter or any of the rules and regulations of the State Department of Agriculture made under this chapter, or that such person has failed to place and keep the premises, where the person conducts the licensed business, in the manner required under this chapter, the department may revoke such person's license or refuse to issue a license to such person. [1957 c.11 Â§2; 1961 c.425 Â§6; 1961 c.445 Â§5; 1971 c.734 Â§89]

Â Â Â Â Â  586.280 Prohibition against operating a warehouse or issuing a warehouse receipt without a license. (1) No person operating a public warehouse within this state shall issue any negotiable grain warehouse receipt for grain for storage purposes unless the person is at the time licensed so to do, either by the State Department of Agriculture or by the United States Department of Agriculture.

Â Â Â Â Â  (2) No person shall operate a public warehouse in this state without a license under ORS 586.210 to 586.730. [Amended by 1955 c.731 Â§4]

Â Â Â Â Â  586.285 Operation without a license may be enjoined. The State Department of Agriculture may apply for, and the circuit courts of this state hereby are vested with jurisdiction to issue, a temporary or permanent injunction against the operation by any person of a public warehouse without a license if such license is required by ORS 586.210 to 586.730. The remedy conferred by this section is in addition to any other remedy provided by law. [1955 c.731 Â§8 (enacted in lieu of 586.320); 1971 c.418 Â§17]

Â Â Â Â Â  586.290 Posting of signs at warehouses. (1) Every warehouseman operating a public warehouse licensed and bonded under ORS 586.210 to 586.730 shall post at or near the main entrance to the warehouse a sign to be furnished by the State Department of Agriculture of such design as the department directs, having thereon the words, "Oregon Bonded Grain Warehouse." It is unlawful to permit such sign or any sign of similar appearance or bearing the same words, or words of similar import, to remain during any time that the warehouse is not duly and regularly licensed or bonded under ORS 586.210 to 586.730.

Â Â Â Â Â  (2) When any such license expires or is revoked and a new license from the department has not yet been issued, or if the full amount of the bond required has not been filed and approved, then the warehouseman immediately shall:

Â Â Â Â Â  (a) Remove the sign.

Â Â Â Â Â  (b) Discontinue operation of the business as a public warehouse.

Â Â Â Â Â  (c) Place and maintain for at least one year at the main entrance to the warehouse a sign of such dimensions and other specifications as prescribed by the department and having thereon the words, "This is Not a Licensed or Bonded Grain Warehouse." [Amended by 1955 c.731 Â§5; 1959 c.195 Â§3]

Â Â Â Â Â  586.295 Warehouse to be maintained in adequate manner. A public warehouse shall be maintained in a manner adequate to provide suitable, sanitary and safe storage of the particular product or commodity stored therein. [1957 c.11 Â§6; 1957 c.314 Â§4]

Â Â Â Â Â  586.300 Warehouseman's bond; liability; automatic license suspension for failure to have or to maintain bond. (1)(a) Each warehouseman operating a public warehouse required to be licensed under ORS 586.210 to 586.730 shall, on or before July 1 of each year, give a bond to the State of Oregon executed by the warehouseman as principal and by a corporate surety licensed to do business in this state as surety.

Â Â Â Â Â  (b) The bond for each warehouseman who elects to provide to the State Department of Agriculture a financial statement or audit satisfactory to the department shall be not less than $20,000 nor more than $200,000, as conforms with a schedule to be established by the department. Such schedule shall be based upon a number of cents, varying from 8 to 15, multiplied by the number of bushels of rated grain storage capacity of the public warehouse furnishing the bond. The department shall determine the rate between 8 and 15 cents and fix the amount of the bond with reference to the market value of the commodity found or expected by the warehouseman to preponderate in storage in the warehouse of the warehouseman. In so doing, the department shall take into consideration, but not be limited by, the coverage requirements of lending agencies. The bond of a public warehouse when first licensed shall conform with the value of commodities expected in storage.

Â Â Â Â Â  (c) For all warehousemen who fail to provide the financial statement or audit referred to in paragraph (b) of this subsection, the amount of the bond shall be determined by multiplying 20 cents times the number of bushels of rated grain storage capacity of the public warehouse furnishing the bond. The amount of the bond shall be not less than $20,000 nor more than $500,000. In lieu of a surety bond, the warehouseman may submit a letter of credit or securities satisfactory to the State Department of Agriculture.

Â Â Â Â Â  (2) The bond must be approved by the department and shall be conditioned upon faithful performance by the warehouseman of the acts and duties enjoined by law upon the warehouseman as a warehouseman, and such further obligations as a warehouseman as the warehouseman may lawfully assume under contracts with depositors of grain in the warehouse of the warehouseman. The liability of the surety upon such bond is limited to the amount specified in the bond.

Â Â Â Â Â  (3) The warehouseman may give a single bond meeting the requirements of ORS 586.210 to 586.730, and all public warehouses operated by the warehouseman shall be deemed as one public warehouse for the purpose of the bond required under such sections.

Â Â Â Â Â  (4) If a bond has been filed with, and approved by, the Department of Agriculture of the United States, as required by the United States Warehouse Act, then such bond shall be considered as in lieu of the bond required by this section, if:

Â Â Â Â Â  (a) Satisfactory proof of the filing and approval of the bond is filed with the department;

Â Â Â Â Â  (b) The department is satisfied with the form of the bond;

Â Â Â Â Â  (c) The surety is a corporation authorized to do business as a surety in this state; and

Â Â Â Â Â  (d) The bond meets the other requirements of ORS 586.210 to 586.730.

Â Â Â Â Â  (5) The department may require the filing of an additional bond or bonds, within the limit stated in subsection (1) of this section, when it has knowledge of the principal's methods of conducting business or of conditions affecting such business that, in the department's judgment, make such increase advisable for the protection of holders of the bonded public warehouse's receipts or load slips.

Â Â Â Â Â  (6) Notwithstanding ORS chapter 183, the license of a warehouseman shall be automatically suspended for failure at any time to have or to maintain a bond in the amount and type required by this chapter. The department shall not remove the suspension or issue a license as the case may be, until it is satisfied the required bond has been obtained. [Amended by 1955 c.731 Â§6; 1959 c.195 Â§4; 1961 c.445 Â§8; 1997 c.608 Â§1]

Â Â Â Â Â  586.310 [Repealed by 1961 c.445 Â§23]

Â Â Â Â Â  586.315 Warehouseman required to insure grain or retain written waiver by depositor. (1) Except as provided in subsection (2) of this section, grain in storage in a public warehouse or public terminal warehouse shall be kept fully insured by the warehouseman for the current market value of such grain against loss by fire, lightning, inherent explosion, windstorm, cyclone and tornado. Evidence of such insurance coverage in the form of a certificate of insurance approved by the State Department of Agriculture shall be filed with the department at the time of making application for an annual license to operate a public warehouse as required by this chapter. The department shall not issue a license until such certificate of insurance is received.

Â Â Â Â Â  (2) Any person depositing or storing grain who does not wish to have the grain of the person insured by a warehouseman, as required by subsection (1) of this section, may relieve the warehouseman of that duty and the provisions of this section, by notifying the warehouseman in writing that the person does not wish the grain of the person insured. If such notice specifies a definite period during which such grain shall not be insured, the warehouseman shall keep such notice in the files of the warehouseman for at least two years after such period ends. If no period is mentioned and the notice covers all grain which has been or may thereafter be deposited or stored with such warehouseman, then the warehouseman shall retain such notice for at least two years after all grain has been removed by the person giving such notice.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 586.275, when the provisions of this section are violated, the department shall immediately suspend the license of the warehouseman. The suspension shall remain in effect until there has been compliance with this section. The provisions of this subsection shall supersede any inconsistent provisions in ORS chapter 183. [1959 c.195 Â§6; 1961 c.425 Â§7]

Â Â Â Â Â  586.320 [Repealed by 1955 c.731 Â§Â§7, 34 (586.285 enacted in lieu of 586.320)]

Â Â Â Â Â  586.330 Investigating and fixing warehouse charges. All charges made by any warehouseman subject to the provisions of ORS 586.210 to 586.730, for the handling or storage of grain shall be just, fair and reasonable; and the State Department of Agriculture, upon the complaint of any person interested or by inquiry upon its own motion, after a full hearing, may:

Â Â Â Â Â  (1) Declare any existing charge for the handling or storage of grain or any regulation whatsoever affecting such charge, or the receipt, handling or storage, to be unreasonable or unjust; and

Â Â Â Â Â  (2) Declare and order what is a just and reasonable charge or regulation to be imposed or enforced in place of that found to be unreasonable or unjust. [Amended by 1955 c.731 Â§9]

Â Â Â Â Â  586.340 Posting rate schedules; increase or discrimination in rates prohibited. Every warehouseman shall annually, during the first week in July, publish by posting in a conspicuous place in the public warehouse of the warehouseman, a schedule of grain storage and handling rates for the ensuing year. The schedule shall be kept posted in a conspicuous place in the public warehouse. The rates shall not be changed during such year. No discrimination in rates shall be made by any warehouseman. [Amended by 1955 c.731 Â§10]

Â Â Â Â Â  586.350 Overcharges, rebates and preferences prohibited. No warehouseman subject to the provisions of ORS 586.210 to 586.730 shall:

Â Â Â Â Â  (1) Directly or indirectly, by any special charge, rebate, drawback or other device, demand, collect or receive from any person a greater or lesser compensation for any service rendered or to be rendered in the handling or storage of grain than the warehouseman demands, collects or receives from any other person for doing for the person a like and contemporaneous service in the handling or storage of grain under substantially similar circumstances or conditions.

Â Â Â Â Â  (2) Make or give any undue or unreasonable preference or advantage to any person in any respect whatsoever.

Â Â Â Â Â  (3) Subject any particular person to any undue or unreasonable prejudice or disadvantage in any respect whatsoever. [Amended by 1955 c.731 Â§11]

Â Â Â Â Â  586.360 Warehouseman required to receive grain for storage; reservation of space for local customers; load slips; warehouse receipts. (1) Every warehouseman shall receive for storage and handling, as the capacity of the public warehouse of the warehouseman will permit, all grain in a public warehouse licensed for such purpose, in suitable condition for storage, tendered the warehouseman in the usual course of business, without discrimination of any kind. However, a warehouseman may reserve adequate storage space for local producer customers.

Â Â Â Â Â  (2) Every warehouseman receiving grain for storage or handling shall issue to every person delivering the grain to the warehouseman a load slip which shall contain thereon the actual weight of each draft of the grain and the tare, if any, and other information required by the State Department of Agriculture, immediately upon receipt of each load or parcel of grain. The warehouseman receiving grain for storage or handling shall within 10 days after demand, issue and deliver to the owner of the grain, or the representative of the owner, a negotiable or nonnegotiable grain warehouse receipt in form prescribed by the department, unless exempted by ORS 586.380 (3). [Amended by 1955 c.731 Â§12; 1961 c.445 Â§9; 1991 c.894 Â§2]

Â Â Â Â Â  586.370 Obtaining blank forms of receipts from department. (1) The State Department of Agriculture shall cause to be printed, bound and delivered to each person operating a public warehouse a sufficient number of blank negotiable and nonnegotiable grain warehouse receipts, in such form and as prescribed by the department, required to carry on the business of such public warehouse when needed. No person shall use such forms for any purpose other than in connection with receipt of grain for storage or handling.

Â Â Â Â Â  (2) Every person intending to operate a public warehouse shall file with the department for that purpose a requisition for such number of negotiable and nonnegotiable grain warehouse receipts as may be required for the operation of such public warehouse during the ensuing license year, specifying:

Â Â Â Â Â  (a) The name of the warehouseman intending to operate such public warehouse.

Â Â Â Â Â  (b) The state number of the public warehouse, or the respective numbers of the public warehouses, intended to be operated.

Â Â Â Â Â  (c) The respective quantities of blank forms of receipts required for each public warehouse.

Â Â Â Â Â  (d) The place where each public warehouse, respectively, is located.

Â Â Â Â Â  (e) The location of the principal place of business of the warehouseman operating such public warehouse or warehouses.

Â Â Â Â Â  (f) The rate of handling and storage charges at such public warehouse, or each of such warehouses, respectively.

Â Â Â Â Â  (g) Such other information as may be required by the department, specified in the blank form of requisition.

Â Â Â Â Â  (3) All receipt forms shall state thereon the amount of cash or other advances made by the warehouseman to the depositor of grain.

Â Â Â Â Â  (4) Payment for such receipts shall be made in advance. Every such warehouseman may file requisitions for additional receipts from time to time as the warehouseman requires. [Amended by 1955 c.731 Â§13; 1961 c.445 Â§10]

Â Â Â Â Â  586.380 Only authorized receipts to be used; exception. (1) It is unlawful to issue negotiable or nonnegotiable grain warehouse receipts other than those furnished by the State Department of Agriculture and such receipts shall be issued consecutively as numbered and dated with the true and correct date on which each receipt is actually issued. It is unlawful to print or have in possession for the purpose of issuance under ORS 586.210 to 586.730, any negotiable or nonnegotiable grain warehouse receipt blanks intended for use under the provisions of those sections other than those authorized to be printed or other than those furnished by the department.

Â Â Â Â Â  (2) Nothing in ORS 586.210 to 586.730 shall be construed to prevent the issuance of nonnegotiable load slips or other nonnegotiable evidence of similar nature showing when and what quantities of grain were received or the condition thereof upon delivery.

Â Â Â Â Â  (3) Warehouses operated under the United States Warehouse Act, are exempted from the use of receipts furnished by the department. [Amended by 1955 c.731 Â§14; 1961 c.445 Â§11; 1969 c.190 Â§7]

Â Â Â Â Â  586.382 Warehouse records; warehouse receipts. (1) A warehouseman operating another business in conjunction with, or in proximity to, the licensed public warehouse of the warehouseman shall keep a complete set of records for the warehouse business, entirely separate and distinct from the accounts and records of any other business. Deposits of grain for the account of such other business, or for grain owned by the warehouseman, shall be entered in the books of the warehouse in the same manner as those of other depositors.

Â Â Â Â Â  (2) No sale of grain by a warehouseman for future delivery, made when grain is not in storage in the warehouse, shall be deemed a transaction to which this chapter is applicable, nor shall such transaction be entered in the warehouse records as a storage obligation until the grain is placed in the public warehouse. When such grain is received and deposited to an account of a purchaser, the warehouseman shall immediately issue and deliver to the purchaser a negotiable or nonnegotiable warehouse receipt therefor.

Â Â Â Â Â  (3) When grain in storage, not covered by an outstanding warehouse receipt, is purchased from one depositor and title passed to a new owner, the warehouseman shall immediately issue and deliver to such new owner a negotiable or nonnegotiable warehouse receipt therefor. [1961 c.445 Â§7]

Â Â Â Â Â  586.385 Warehouseman's liability for failure to issue proper receipt. (1) No warehouseman shall issue a receipt for grain not known by the warehouseman to be in the public warehouse of the warehouseman.

Â Â Â Â Â  (2) When partial withdrawal of the grain of the depositor is made by a depositor, the warehouseman shall make appropriate notation thereof on the depositor's nonnegotiable receipt and on other records as prescribed by the State Department of Agriculture, or, if the warehouseman has theretofore issued a negotiable receipt to the depositor, the warehouseman shall claim, cancel and replace it with a negotiable receipt showing the amount of such depositor's grain remaining in the public warehouse.

Â Â Â Â Â  (3) A nonnegotiable receipt shall have plainly lettered upon the face thereof, "Not Negotiable" or "Nonnegotiable."

Â Â Â Â Â  (4) For failure of the warehouseman to claim and cancel, on delivery by grain stored in the public warehouse of the warehouseman, a negotiable receipt therefor issued by the warehouseman, the negotiation of which would transfer the right to possession of such grain, a warehouseman shall be liable to any one who purchases such receipt for value and in good faith, for failure to deliver to the purchaser all the grain specified in the receipt, whether such purchaser acquired title to the negotiable receipt before or after delivery of any part of the grain by the warehouseman. [1961 c.445 Â§13]

Â Â Â Â Â  586.390 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.395 Warehouseman's liability for injury to grain; disposal of grain which is a hazard. (1) A warehouseman shall be liable for any loss or injury to the grain in the public warehouse of the warehouseman caused by the failure of the warehouseman to exercise such care in regard to it as a reasonably careful person would exercise in regard to similar grain of the person's own.

Â Â Â Â Â  (2)(a) If a warehouseman discovers that as a result of a quality or condition of certain grain placed in the public warehouse of the warehouseman, of which the warehouseman had no notice at the time of deposit, such grain is a hazard to other grain or to persons or to the public warehouse, and if it is not immediately removed by the owners at the request of the warehouseman, the warehouseman may sell the grain at public or private sale without advertisement but with reasonable notification to all persons known to claim an interest in the grain. If the warehouseman after a reasonable effort is unable to sell the grain, the warehouseman may dispose of it in any other lawful manner and shall incur no liability by reason of such disposition.

Â Â Â Â Â  (b) At any time prior to sale or disposition as authorized in this section, the warehouseman shall deliver the grain to any person entitled to it, upon proper demand and payment of charges.

Â Â Â Â Â  (c) From the proceeds of sale or other disposition of the grain the warehouseman may satisfy the charges of the warehouseman for which otherwise the warehouseman would have a lien, and shall hold the balance thereof for delivery on the demand of any person to whom the warehouseman would have been required to deliver the grain. [1961 c.445 Â§14]

Â Â Â Â Â  586.400 Duty of warehouseman receiving grain for storage; damages for failure to deliver. (1) Except as otherwise provided in subsection (2) of this section, the duty of a warehouseman receiving grain for storage or shipment in a public warehouse operated by the warehouseman shall be governed by the provisions of ORS 77.4030.

Â Â Â Â Â  (2) A warehouseman's duty to deliver grain is fulfilled if delivery is made to the several owners in the order of demand as rapidly as it can be done by ordinary diligence; where delivery is made within 48 hours after facilities for receiving the grain are provided, such delivery is deemed to comply with this subsection.

Â Â Â Â Â  (3) No warehouseman shall fail to deliver grain as provided in this section.

Â Â Â Â Â  (4) In addition to being subject to penalties under ORS 586.990 for violation of subsection (3) of this section, if a warehouseman fails to deliver grain as provided in this section, the person entitled to delivery of the grain may maintain an action against the warehouseman for any damages resulting from the warehouseman's failure to deliver. In any such action the person entitled to delivery of the grain has the option to seek recovery of actual damages or of liquidated damages of one cent per bushel for each day's delay. [Amended by 1955 c.731 Â§15; 1961 c.726 Â§420]

Â Â Â Â Â  586.410 Loading and shipping instructions; liability of warehouseman. Owners of negotiable grain warehouse receipts surrendered for shipment of grain or of grain in a public warehouse for which load slips only are furnished shall furnish the warehouseman with written instructions regarding the capacity of cars to be ordered from the transportation company and as to the manner of loading and billing shipments made in such cars as are furnished by the transportation company. The warehouseman shall load and bill all such shipments in exact accordance with instructions given, and is liable to the owner of the receipt so surrendered or of the grain for which load slips only are furnished for the amount of any excess freight paid, or for other damages suffered, by the owner of the receipt or grain resulting from the failure of the warehouseman to follow exactly the loading and billing instructions as given the warehouseman. [Amended by 1955 c.731 Â§16]

Â Â Â Â Â  586.415 Approval of holder of receipt required before sale, shipment or other transaction. No warehouseman shall sell, encumber, ship, transfer or in any manner remove or permit to be shipped, transferred or removed from a warehouse any grain received by the warehouseman for deposit or handling, without the written approval of the holder of the warehouse receipt or load slip. [1961 c.445 Â§16]

Â Â Â Â Â  586.420 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.425 [1957 c.11 Â§4; 1957 c.314 Â§3; 1961 c.726 Â§421; repealed by 1963 c.116 Â§1]

Â Â Â Â Â  586.430 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.440 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.450 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.460 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.470 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.480 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.490 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.500 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â

Â Â Â Â Â  586.510 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.520 Inspection of warehouses; records required of warehouseman. (1) Upon the request of any person or persons having an interest in grain stored in any public warehouse and upon payment of $25 in advance, the State Department of Agriculture shall cause such warehouse to be inspected and shall cause to be checked the outstanding negotiable grain warehouse receipts and load slips which have not been superseded by negotiable grain warehouse receipts with the grain on hand and shall report the amount of receipts and load slips outstanding and the amount of storage, if any. If the cost of the examination is less than $25 the excess shall be returned to the person making the payment, and if the cost of the examination is more than $25 the person or persons having an interest in the grain stored in any such warehouse, and requesting such examination, shall pay the additional cost to the department.

Â Â Â Â Â  (2) The department may cause every such warehouse and business thereof and the mode of conducting the warehouse to be inspected by one or more of its officers, employees or inspectors whenever deemed proper. A public warehouse shall be maintained in a manner adequate to provide convenient and safe means of ingress and egress to the various storage bins and compartments by those persons authorized to make inspections. The warehouseman shall cooperate with the department in any inspection of the warehouse or warehouse records and shall assist the department in every reasonable manner in any of such inspections.

Â Â Â Â Â  (3) The property, books, records, accounts, papers and proceedings of every such warehouseman shall at all times during the business hours be subject to such inspection by the department. The warehouseman shall maintain adequate records and systems for the filing and accounting of warehouse receipts, canceled warehouse receipts, load slips, other documents and transactions necessary or common to the warehouse industry. Canceled warehouse receipts, copies of load slips and other copies of documents evidencing ownership or ownership liability shall be retained by the warehouseman for a period of at least three years from date of cancellation. [Amended by 1955 c.731 Â§17; 1957 c.11 Â§5; 1957 c.314 Â§2; 1969 c.190 Â§4; 1981 c.204 Â§2]

Â Â Â Â Â  586.525 Procedure in case of probable shortage in grain or where warehouseman refuses to submit to inspection. (1) Whenever it appears probable after investigation that a licensed warehouseman has not in possession sufficient grain to cover the outstanding warehouse receipts, load slips or other evidence of storage liability issued or assumed by the warehouseman, or when such warehouseman refuses to submit books, papers or property to lawful inspection, the State Department of Agriculture may give notice to the warehouseman to comply with all or any of the following requirements:

Â Â Â Â Â  (a) Cover such shortage.

Â Â Â Â Â  (b) Give additional bond.

Â Â Â Â Â  (c) Submit to such inspection as the department may deem necessary.

Â Â Â Â Â  (2) If such warehouseman fails to comply with the terms of such notice within 24 hours from the date of its issuance, or within such further time as the department may allow, the department, represented by the Attorney General or the district attorney of the county in which the warehouse is located, shall apply to the circuit court of such county for an order:

Â Â Â Â Â  (a) Authorizing the department to take possession of all special piles and special bins of grain and all commingled grain in the public warehouse or warehouses owned, operated or controlled by the warehouseman, and of all books, papers and property of all kinds used in connection with the conduct or the operation of such warehouseman's warehouse business, whether such books, papers, records and property pertain specifically, exclusively, directly or indirectly to that business, or are related to the handling, storage or use of grain of the warehouseman in any other business; and

Â Â Â Â Â  (b) Enjoining the warehouseman from interfering with the department in the discharge of its duties as required by this section.

Â Â Â Â Â  (3) Upon taking possession the department shall give written notice of its action to the surety on the bond of the warehouseman and may notify the holders of all warehouse receipts or other evidence of deposits issued for grain, to present their warehouse receipts or other evidence of deposits, for inspection, or to account for the same. The department may thereupon cause an audit to be made of the affairs of such public warehouse with respect to the grain in which there is an apparent shortage, determine the amount of such shortage and compute the shortage as to each depositor of grain. The department shall notify the warehouseman and the surety on the bond of the warehouseman of the amount of such shortage and notify each depositor thereby affected.

Â Â Â Â Â  (4) The department shall retain possession of the grain in the warehouse or warehouses, and of the books, papers and property of the warehouseman, until such time as the warehouseman or the surety on the bond shall have satisfied the claims of all holders of warehouse receipts or other evidence of deposits, or, in case the shortage exceeds the amount of the bond, the surety on the bond shall have satisfied such claims pro rata, or until such time as the department is ordered by the court to surrender possession.

Â Â Â Â Â  (5) If during or after the audit provided for in this section, or at any other time the department is of the opinion that the warehouseman is insolvent or in danger of becoming so or is unable to satisfy the claims of all holders of warehouse receipts or other evidence of deposits, the department, represented by the Attorney General or the district attorney of the county in which the public warehouse is located, may petition the circuit court of such county for the appointment of a receiver to operate or liquidate the business of the warehouseman in accordance with law.

Â Â Â Â Â  (6) At any time within 10 days after the department takes possession of any grain, or the books, papers and property of any licensed grain warehouse, the warehouseman may serve notice upon the department to appear in the circuit court of the county in which such warehouse is located, at a time to be fixed by such court, which shall be not less than five, nor more than 15 days from the date of the service of such notice, and show cause why such grain, books, papers and property should not be restored to the possession of the warehouseman.

Â Â Â Â Â  (7) All expenses incurred by the department in carrying out the provisions of this section shall be a first charge and lien upon the assets of the warehouseman, and may be recovered in a separate civil action brought by the department, represented by the Attorney General or the district attorney, in the circuit court of the county in which the public warehouse is located, or recovered at the same time and as a part of the action filed under this section.

Â Â Â Â Â  (8) As a part of the expenses so incurred, the department or the receiver is authorized to include the cost of adequate liability insurance necessary to protect the department, its officers and others engaged in carrying out the provisions of this section.

Â Â Â Â Â  (9) Nothing in this section shall be construed as a waiver by the State of Oregon of any immunity against suit or action. [1957 c.11 Â§3; 1961 c.445 Â§17]

Â Â Â Â Â  586.527 Settlement of claims against defaulting warehouseman. (1) If the State Department of Agriculture considers the appointment of a receiver or other action provided by ORS 586.525 inadvisable or inexpedient in the case of depositors of grain in a public warehouse operated by a warehouseman who is in default as to any condition of bond, it may obtain settlement for such depositors as provided in this section.

Â Â Â Â Â  (2) The department shall:

Â Â Â Â Â  (a) Give reasonable notice to persons holding warehouse receipts or other evidence of deposit issued by the defaulting warehouseman, to file claims with the department.

Â Â Â Â Â  (b) Fix a reasonable time within which such filing shall be done.

Â Â Â Â Â  (c) Investigate each claim so filed and reasonably verify the circumstances under which the claims accrued and the good faith of the claimants.

Â Â Â Â Â  (3) With the approval of the claimants who filed claims, the department may settle such claims with the surety without filing legal action. Such settlement unless appealed to the circuit court within 30 days as provided by law, is final between the surety and all claimants covered by the bond.

Â Â Â Â Â  (4) If any claimant or the surety does not agree with the findings of the department, the department shall file a declaratory judgment action without right to jury trial in the circuit court in the name of the State of Oregon for the benefit of the claimants as authorized by ORS chapter 28. Unless appealed as prescribed by law, the order of the court shall be final between the surety and all claimants covered by the bond. [1961 c.445 Â§19; 1979 c.284 Â§177]

Â Â Â Â Â  586.529 Receivership of warehouse business; claims against surety. (1) An employee of the State Department of Agriculture may be appointed receiver if the court is unable, or deems it inadvisable, to obtain the services of another qualified person to accept the position as authorized by ORS 586.525. If a person other than an employee of the department is appointed a receiver and if at any time it is apparent to the court that there is or may be insufficient assets from which to make reasonable payment for expenses or services rendered or to be rendered, the department is authorized with the approval of the court from funds received under this chapter, to make payment to such receiver for services rendered or expenses incurred thereunder of a total amount not to exceed $2,000 in any one particular receivership. The department is entitled to be reimbursed from the assets of the receivership on the same basis and priority as otherwise applies by law to payment to receivers appointed by the court.

Â Â Â Â Â  (2) If a receiver is appointed as authorized by ORS 586.525, the surety on the bond of the warehouseman shall be made a party to the receivership and the action filed by the department. In addition to other authority provided by law, the receiver shall have authority to give notice and provide a reasonable time, as approved by the court, to persons holding warehouse receipts or other evidence of deposit issued by the defaulting warehouseman, to file their claims with the receiver. The receiver shall investigate each claim, determine the pro rata share of grain less setoffs, or the proceeds of the sale of such grains, due each claimant. The receiver shall also determine the amount, if any, due each claimant by the surety. The court after hearing may adopt or amend the findings of the receiver and shall by order, make distribution of grains or the proceeds from the sale of grains. The court by order shall also require the surety to make payment to claimants. Such orders unless appealed as otherwise authorized by law, are to be a final settlement of such matters between the parties concerned. The receiver is authorized with the approval of the court to continue the operation of all or any part of the entire business of the warehouseman and to take any other course of action or procedure which will best serve the interests of the depositors or those who need and use the services offered by the licensee and the warehouse. [1961 c.445 Â§20]

Â Â Â Â Â  586.530 Establishment of standard grades for commodities received. (1) The State Department of Agriculture shall fix and establish standard grades to apply to all grain received for shipment or storage by public warehouses in this state. The department may establish standard grades for forage products, including but not limited to straw and hay and for other agricultural commodities received for shipment or storage at such warehouses.

Â Â Â Â Â  (2) The standards shall be established or changed in accordance with the provisions of ORS 632.900 to 632.935. [Amended by 1955 c.731 Â§18; 1969 c.190 Â§5; 1997 c.460 Â§1]

Â Â Â Â Â  586.540 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.550 Warehouseman to keep copy of regulations available for inspection. (1) It is the duty of the State Department of Agriculture, immediately after the establishment of grades under ORS 586.530, to supply all warehousemen with a copy of the grades, rules and regulations of the department.

Â Â Â Â Â  (2) Every public warehouseman shall keep:

Â Â Â Â Â  (a) The copy of grades, rules and regulations on file in a convenient place in every such warehouse.

Â Â Â Â Â  (b) If an office is maintained in connection with such warehouse, a copy of the grades, rules and regulations on file in the office.

Â Â Â Â Â  (c) A placard notice, furnished by the department, posted in a conspicuous place in every such warehouse and such office, reading as follows:

______________________________________________________________________________

A copy of Oregon grades, rules and regulations is on file here for information of interested parties.

______________________________________________________________________________

Â Â Â Â Â  (3) Every warehouseman shall exhibit the copy of grades, rules and regulations to any interested party applying therefor at the warehouse or office and shall permit the interested party to examine and consult the copy. [Amended by 1955 c.731 Â§19; 1995 c.79 Â§317]

Â Â Â Â Â  586.555 Warehouseman's reports to department. Each warehouseman shall report information to the State Department of Agriculture at such times and as may be required by the department for the necessary enforcement and supervision of a sound, reasonable and efficient warehouse inspection program for the protection of depositors of grain and for persons or agencies who lend money against such grains. [1961 c.445 Â§21]

Â Â Â Â Â  586.560 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.561 Discontinuance of operation of warehouse. (1) Any person operating a public warehouse who desires to discontinue the operation shall at least 30 days prior to the date of expiration or closing date notify, by certified or registered mail, at the last-known address all holders of warehouse receipts, all persons storing grain in such warehouse and the department of the intention to discontinue the public warehouse business.

Â Â Â Â Â  (2) If the address of any holder of a warehouse receipt or persons storing grain is unknown, then the person operating a public warehouse shall also give notice of the intention to discontinue the operation of a public warehouse by publication in some newspaper of general circulation in the county once a week for two consecutive weeks. The date of the second published notice shall be at least 30 days prior to the date of expiration of the operations.

Â Â Â Â Â  (3) It shall be the duty of owners of such grain to remove, or cause to be removed, their grain from such warehouse before the expiration date.

Â Â Â Â Â  (4) If the warehouseman has not notified all persons or holders of warehouse receipts as provided in subsection (1) of this section or published a notice as provided by subsection (2) of this section, and if at the expiration date of the operations of the warehouseman there are outstanding warehouse receipts covering grain in storage in the warehouse, or in the opinion of the department there is reasonable evidence of outstanding liability by the warehouseman under ORS chapter 77 or this chapter, then:

Â Â Â Â Â  (a) The warehouseman is required to apply for, obtain and maintain a bond as provided for in ORS 586.300 until such date that the State Department of Agriculture determines all grain has been removed from the warehouse or the rights or claims of all holders of warehouse receipts have been protected and satisfied.

Â Â Â Â Â  (b) The department may invoke and is authorized to use the procedures and authority as provided for in ORS 586.525. The department is authorized to carry out and the warehouseman is subject to the provisions of ORS 586.525 regardless of the fact that the license of the warehouseman may have expired. [1957 c.11 Â§1; 1961 c.726 Â§422; 1995 c.79 Â§318]

GRAIN AND COMMODITY INSPECTION, WEIGHING AND GRADING

Â Â Â Â Â  586.570 Department to control weighing, inspection and grading of grain at inspection points; inspection of commodities other than grain; records to be kept; certificates issued. (1) The State Department of Agriculture shall have exclusive control of the weighing, inspection and grading of grain at all inspection points established under ORS 586.600, including public terminal warehouses. The department may also, upon the request of any interested party, weigh, grade, sample or inspect commodities of commerce other than grain including but not limited to hay, grain or hay products, rice, beans and other agricultural or horticultural commodities, fertilizer, sulphur or other chemicals used in the arts, science or in manufacturing, when such commodities are received from or delivered to any rail, water or other motor vehicle carrier within the state in commercial transportation. The department may certify the weight, grade or other results of its inspection in accordance with the request therefor, insofar as its personnel and facilities permit. The action and certificate of the department, signed by one of its officers, employees, inspectors or weighers in the discharge of duties, as to all commodities weighed, graded or inspected by the officer, employee, inspector or weigher, is conclusive upon all parties interested but appeal may be taken to the department in the manner provided in ORS 632.960. The provisions of ORS 632.965 shall apply to any certificate issued under the provisions of this section.

Â Â Â Â Â  (2) Suitable books and records shall be kept in which shall be entered a faithful and true record of every carload, motor vehicle load or cargo or part of cargo of grain and other commodities inspected, graded or weighed by the department, showing the following:

Â Â Â Â Â  (a) The number and initial or other designation of the car, motor vehicle or boat containing the carload, load or cargo or part thereof.

Â Â Â Â Â  (b) Its weight.

Â Â Â Â Â  (c) The kind of grain or other commodity, and its grade.

Â Â Â Â Â  (3) For each carload, load or cargo, or part thereof, of grain or other commodity inspected, the officers, employees, inspectors and weighers of the department shall, if requested so to do by consignor or consignee, give a certificate of inspection showing:

Â Â Â Â Â  (a) The kind and grade of such grain or commodity and the reason for all grades below No. 1.

Â Â Â Â Â  (b) If other than bulk, the number of sacks, bales or other parcels thereof, with the grade or grades and weight of same.

Â Â Â Â Â  (4) The department also shall furnish the agent of the railroad company or other carrier over which such commodity was shipped or carried a certificate showing the weight thereof, if requested so to do.

Â Â Â Â Â  (5) The department also shall keep a true record of all appeals, decisions and a complete record of every official act, which books and records shall be open to inspection by any party in interest. [Amended by 1955 c.731 Â§20]

Â Â Â Â Â  586.580 Fixing fees for inspecting, grading and weighing; fees as lien. The State Department of Agriculture shall fix the fees for inspection, grading and weighing of grain and other commodities included in the provisions of ORS 586.210 to 586.730, which fees shall be sufficient to cover the cost of such service. The fees for the inspection, grading and weighing of grain or other commodities are lien upon such grain or other commodities and shall, in the case of grain and hay only, be paid by the carrier transporting it and treated by the carrier as advanced charges. The department may prescribe a different scale of fees for different localities. Notwithstanding any other provision of this chapter, the fees charged for inspection, grading and weighing at Portland and at Pendleton shall be the same. [Amended by 1955 c.731 Â§21; 1967 c.208 Â§7]

Â Â Â Â Â  586.590 Review by department of decisions as to grades. If any owner, consignee or shipper of grain or other commodity, or the agent or broker of the owner, consignee or shipper or any warehouseman, is aggrieved at the grading of such commodity, the aggrieved person may appeal to the State Department of Agriculture as provided in ORS 632.960. Notice of appeal to the department shall state that the party appeals from the decision of the inspector and shall specify the initials and numbers of cars or motor vehicles or the name of the ship in which the commodity was contained when inspected and graded. [Amended by 1955 c.731 Â§22]

Â Â Â Â Â  586.600 Designating inspection points. Any place where grain is received in carload lots or by watercraft, or motor vehicle, may be designated by the State Department of Agriculture as an inspection point and be provided with state inspection, grading and weighing. [Amended by 1955 c.731 Â§23; 1967 c.208 Â§10]

Â Â Â Â Â  586.610 Inspection and grading of grain and hay at public terminal warehouses; weighing of grain at inspection points. (1) All grain and hay received at public terminal warehouses may be inspected and graded by the State Department of Agriculture. All grain received at public terminal warehouses, except that received in truck lots of not more than 15 tons of grain, shall be weighed by or under the supervision of the department. Weighing is not required where grain has been officially weighed at point of origin unless it is so requested by the consignee. If requested, all grain delivered out of any such warehouse shall be inspected, weighed or graded in like manner and a certificate of grade issued.

Â Â Â Â Â  (2) All other grain received at inspection points in carload lots or in any other manner, in lots containing more than 15 tons of grain, not unloaded at a public terminal warehouse, shall be weighed. [Amended by 1955 c.731 Â§24; 1969 c.190 Â§6]

Â Â Â Â Â  586.620 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.630 Examination of cars and seals on arrival for inspection, grading or weighing; opening, unloading and resealing cars; authorized persons only to act. (1) Any officer, employee, deputy inspector, sampler or weigher of the State Department of Agriculture before opening the doors of any car containing grain, hay or any other commodity for the purpose of inspection, grading or weighing shall first ascertain the condition of such cars and determine whether any leakages have occurred while the cars were in transit, whether or not the doors were properly secured and sealed at point of shipment, and shall make a record of such facts in all cases, giving seal numbers.

Â Â Â Â Â  (2) After such examinations are made and recorded, and the inspection, grading or weighing of such grain, hay or other commodity has been made, such officials shall securely close and reseal such doors as have been opened by them, using the special seal of the department for the purpose. Such officials shall make a record of all original seals broken by them, the date when broken, the state seals substituted therefor and the date and number of such seals.

Â Â Â Â Â  (3) The authorized officers, employees, inspectors, deputies, samplers or weighers of the department shall break the seal, weigh and superintend the unloading of all cars of grain, hay or other commodity subject to inspection, grading or weighing. No person other than the authorized officers, employees, inspectors, deputies, samplers or weighers of the department shall break the seal or weigh such cars of grain, hay or other commodity. [Amended by 1955 c.731 Â§25]

Â Â Â Â Â  586.640 Sidetracks for cars to be inspected, graded or weighed; distribution of cars after inspection. Any railroad delivering grain, hay or other commodities in cars at any of the places provided with state inspection under ORS 586.210 to 586.730 shall designate safe and convenient sidetracks on which all cars of such commodities required to be inspected, graded or weighed shall upon arrival be set and arranged convenient for inspection, grading or weighing and there held until the inspection, grading or weighing has been completed, subject to applicable tariffs, charges and limitations. [Amended by 1955 c.731 Â§26]

Â Â Â Â Â  586.650 Loading or unloading outside usual hours; additional fees for inspection, grading and weighing; compensation of department employees. (1) When occasions arise where it is deemed advisable to load or unload cars, motor vehicles or cargoes of grain, hay or other commodities outside of the usual working days or working hours, the State Department of Agriculture shall provide inspectors and weighers necessary to supervise the inspection, grading and weighing of such commodities. The department shall, by rule, fix a reasonable sum per hour to be paid therefor by the party requesting such unusual service. Such fees are in addition to the regular fees provided for weighing, grading and inspection.

Â Â Â Â Â  (2) All moneys collected under the provisions of this section shall be paid into the State Treasury and credited to the Department of Agriculture Account and an amount not exceeding such additional fees may be paid to the employees of the department by whom such additional service may be performed. [Amended by 1955 c.731 Â§27]

Â Â Â Â Â  586.660 Samples of products graded, inspected or weighed; furnishing samples to those handling or dealing in grain. Samples may be drawn from all grain and other commodities inspected, graded or weighed. Such samples become the property of the state and are subject to disposition by the State Department of Agriculture under such rules and regulations as the State Department of Agriculture prescribes. The department shall transmit samples of grain showing the standards thereof adopted to such foreign chambers of commerce, boards of trade, exporters and persons, firms, corporations or associations handling and dealing in grain, as the department deems desirable. Upon request the department shall furnish such samples to similar parties in this state or the United States under such reasonable rules and regulations as the department prescribes. [Amended by 1955 c.731 Â§28]

Â Â Â Â Â  586.670 Examining grain stored in warehouses. Every person having an interest in any grain stored in any public warehouse has the right to examine at all times during ordinary business hours any grain so stored, and all parts of the public warehouse. Every warehouseman, the agents and servants of the warehouseman, shall furnish proper facilities for such examination. [Amended by 1955 c.731 Â§29]

Â Â Â Â Â  586.680 When shipper's weight and grade final and conclusive. When grain, hay or any other agricultural commodity is shipped to points where inspection is provided and the grain, hay or other agricultural commodity is unloaded without being inspected, graded or weighed by the State Department of Agriculture under the provisions of ORS 586.210 to 586.730, the shipper's weight and grade is conclusive and final and is the weight and grade upon which settlement shall be made with the seller. [Amended by 1955 c.731 Â§30]

Â Â Â Â Â  586.690 [Repealed by 1955 c.731 Â§34]

Â Â Â Â Â  586.700 [Repealed by 1955 c.731 Â§34]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  586.710 Disposition of certain fees; continuing appropriation. Except for fees paid under ORS 586.270, 586.580 and 586.650, all fees collected by the State Department of Agriculture under this chapter shall be paid into the State Treasury to the credit of the Department of Agriculture Account. Such moneys constitute a continuing appropriation for the purpose of carrying out the provisions of this chapter. The fees paid to the department under ORS 586.270, 586.580 or 586.650 shall be deposited in the Department of Agriculture Service Fund, and such funds are continuously appropriated to the department for the purpose of administering and enforcing this chapter. [Amended by 1955 c.731 Â§31; 1979 c.499 Â§10]

Â Â Â Â Â  586.720 Application of Uniform Commercial CodeÂDocuments of Title and other laws to public warehouses and warehousemen. (1) Except as provided in subsection (2) of this section, every public warehouse and warehouseman complying with the provisions of ORS 586.210 to 586.730 is exempt from all the provisions of all other laws of this state regulating and licensing warehouses and warehousemen.

Â Â Â Â Â  (2) The provisions of ORS chapter 77 apply to public warehouses and warehousemen complying with the provisions of ORS 586.210 to 586.730 to the extent that the provisions of ORS chapter 77 are not inconsistent with the provisions of ORS 586.210 to 586.730. [Amended by 1955 c.731 Â§32; 1961 c.726 Â§423; 1995 c.79 Â§319]

Â Â Â Â Â  586.730 Violation of ORS 586.210 to 586.730 prohibited. (1) No warehouseman shall violate, or procure, aid, or abet any violation by any warehouseman, of any provision of ORS 586.210 to 586.300, 586.315 to 586.380, 586.400, 586.410, 586.520, 586.525, 586.530, 586.550, 586.570 to 586.630 and 586.650 to 586.730, or fail to comply with any order of the State Department of Agriculture, or procure, aid or abet any warehouseman in failure to comply with any such order.

Â Â Â Â Â  (2) No person, individually or acting as an official or agent of any corporation other than a warehouseman, shall violate any provisions of ORS 586.210 to 586.300, 586.315 to 586.380, 586.400, 586.410, 586.520, 586.525, 586.530, 586.550, 586.570 to 586.630 and 586.650 to 586.730, or fail to comply with any order made by the department under those sections so long as the order remains in force, or procure, aid or abet any such corporation, in its violation of those sections, or in its failure to comply with any such order. [Amended by 1983 c.740 Â§226]

PENALTIES

Â Â Â Â Â  586.990 Penalties. (1) Violation of ORS 586.250 is punishable, upon conviction, by a fine of not less than $1,000 nor more than $3,000, or by imprisonment in the county jail for not less than six months nor more than one year, or by both.

Â Â Â Â Â  (2) Violation of ORS 586.730 is punishable, upon conviction, by a fine not exceeding $3,000, or by imprisonment in the county jail for not more than one year, or by both.

Â Â Â Â Â  (3) Violation of any of the provisions of ORS 586.210 to 586.300, 586.315 to 586.380, 586.400, 586.410, 586.520, 586.525, 586.530, 586.550, 586.570 to 586.630 and 586.650 to 586.720, or failure to comply with any order, rule, direction, demand or requirement of the State Department of Agriculture made pursuant to those sections, is punishable, upon conviction, by a fine not exceeding $3,000 for each offense. Each violation is a separate and continuing offense; and in case of a continuing violation, every day's continuance of the violation is a separate and distinct offense.

Â Â Â Â Â  (4) Violation of ORS 586.382, 586.385 and 586.395 is a misdemeanor. [Amended by 1955 c.731 Â§33; subsection (4) added by 1961 c.445 Â§22; 1961 c.726 Â§424; 1963 c.116 Â§2; 1983 c.740 Â§227; 1997 c.608 Â§3]

_______________



Chapter 587

Chapter 587 Â Storage of Grain as Basis of Farm Credit

2005 EDITION

STORAGE OF GRAIN AS BASIS OF FARM CREDIT

AGRICULTURAL MARKETING AND WAREHOUSING

587.010Â Â Â Â  Definitions

587.020Â Â Â Â  Purpose of chapter

587.030Â Â Â Â  Department to administer and enforce chapter

587.040Â Â Â Â  Powers of department; rules

587.050Â Â Â Â  Petition for services by department

587.090Â Â Â Â  Application for storage of grain

587.100Â Â Â Â  Making inspections; inspection certificates; issuing warehouse certificates

587.110Â Â Â Â  Form and contents of warehouse certificate; approval by department

587.120Â Â Â Â  Certificates to be in triplicate; disposition of original and copies

587.130Â Â Â Â  Filing and recording certificates

587.140Â Â Â Â  Care by owner of stored grain; delivery to certificate holder; sale by owner

587.150Â Â Â Â  Locking and sealing storage facilities; bond as waiver of

587.160Â Â Â Â  Determination of amount of grain; warehouse certificate as evidence; owner liable for actual amount

587.190Â Â Â Â  Expenses of administering chapter; disposition of inspection fees; continuing appropriation

587.990Â Â Â Â  Penalties

Â Â Â Â Â  587.010 Definitions. As used in this chapter, "department" means the State Department of Agriculture.

Â Â Â Â Â  587.020 Purpose of chapter. The purpose and object of this chapter is to provide the owners of grain the means of warehousing or storing their grain on farms, on or near railroad rights of way and other suitable places under proper safeguards, as a basis of farm credit on the grain so stored.

Â Â Â Â Â  587.030 Department to administer and enforce chapter. The State Department of Agriculture shall manage, control and direct the operations of the provisions of this chapter and has full power to make effective the provisions of this chapter and the rules and regulations which the department prescribes to carry out the purposes and objects of this chapter.

Â Â Â Â Â  587.040 Powers of department; rules. In addition to the general powers conferred by ORS 587.030 the State Department of Agriculture has the following express powers:

Â Â Â Â Â  (1) To appoint inspectors of grain.

Â Â Â Â Â  (2) To make and promulgate the necessary or desirable rules and regulations, not inconsistent with this chapter, to carry out effectually the purposes of this chapter; the department may consider applicable and necessary laws and regulations of the United States and this state, particularly ORS chapter 586.

Â Â Â Â Â  (3) To set up the necessary procedures to make effective the provisions of this chapter, such as the purchase of supplies, printing, stationery and equipment, and the appointing of clerical help and assistance, all of which expense shall be audited and paid as a part of the general expense of the administration of this chapter.

Â Â Â Â Â  (4) To require the owner of grain to obtain and maintain insurance in such type, amount and manner, including or covering such provisions or contingencies as the department believes are reasonably necessary to protect the people of this state, the grain industry and the persons who handle grain certificates. [Amended by 1959 c.201 Â§1]

Â Â Â Â Â  587.050 Petition for services by department. Whenever 15 or more farmers operating farms tributary to any market center petition the State Department of Agriculture for services authorized by this chapter, the department forthwith shall provide for the method of inspection and certify all warehouse certificates for grain inspected. [Amended by 1959 c.201 Â§2]

Â Â Â Â Â  587.060 [Repealed by 1959 c.201 Â§11]

Â Â Â Â Â  587.070 [Repealed by 1959 c.201 Â§11]

Â Â Â Â Â  587.080 [Repealed by 1959 c.201 Â§11]

Â Â Â Â Â  587.090 Application for storage of grain. Any owner of grain desiring to store it shall make a written application to the State Department of Agriculture indicating where the grain is stored, the kind of structure in which stored and the encumbrance on the grain, if any. The application shall be signed and sworn to by the applicant. Whenever any grain is owned by more than one owner, the application shall be signed by all having an interest in the grain. In case such grain is mortgaged, the application for inspection shall be signed by the owner. The department in its discretion may require the mortgagee, mortgagor or any other person having an interest in the grain to sign applications or other documents required in carrying out this chapter. [Amended by 1959 c.201 Â§3]

Â Â Â Â Â  587.100 Making inspections; inspection certificates; issuing warehouse certificates. (1) When application is made to the State Department of Agriculture for the inspection and sealing of grain, whether upon the farm or on or near any railroad right of way, or other suitable place, the department shall, as soon as it is possible so to do, inspect the grain. If the grain and the structure in which it is stored comply with this chapter and the regulations of the department, the department shall:

Â Â Â Â Â  (a) Obtain the number and description of the bags of grain or measure and obtain the cubic feet content of the grain in the bin.

Â Â Â Â Â  (b) Estimate the amount of grain in storage, sample the grain to secure an average sample, so as to obtain a required amount of grain to mix and divide into two samples.

Â Â Â Â Â  (c) Number the bin and the samples to correspond, seal the bin with a seal provided by the department and place on the structure a printed copy of the penalty provided by ORS 587.990 (2) for the unlawful breaking of the seal.

Â Â Â Â Â  (d) Forward to its laboratory one of the samples obtained from the bin, and obtain from the laboratory inspection certificates, in triplicate, which shall be dated, numbered and shall designate the owner's name, the number of the sample inspected, the kind of grain, and if mixed, the percentage of each kind, the dockage and, upon request, the moisture and protein content.

Â Â Â Â Â  (2) As soon as inspection certificates are obtained, the department shall issue negotiable warehouse certificates in triplicate, attaching to each a copy of the inspection certificate. When approved by the department the certificates are deemed to be issued by the proper authority of the department. Any certificate issued for grain owned by more than one person, or mortgaged, shall be issued in the name of such persons, including the mortgagee.

Â Â Â Â Â  (3) An authorized representative of the department may at any time enter upon the premises where any grain is stored under this chapter for the purpose of making an inspection thereof, and the acceptance of the warehouse certificate by the owner is consent to such entry and inspection. [Amended by 1959 c.201 Â§4]

Â Â Â Â Â  587.110 Form and contents of warehouse certificate; approval by department. The form of the warehouse certificate issued under this chapter shall be prepared and approved by the State Department of Agriculture. Every certificate must embody within its written or printed terms the following:

Â Â Â Â Â  (1) The consecutive number of the certificate.

Â Â Â Â Â  (2) The date of issuance of the certificate.

Â Â Â Â Â  (3) A description of the structure in which the grain is stored and the legal description of the premises where stored.

Â Â Â Â Â  (4) A description of the grain, giving its grade, kind, variety, dockage, the protein content and moisture content if requested, the number of bags, if any, the amount thereof to be computed from the number of bags or if in bulk the cubical measure thereof.

Â Â Â Â Â  (5) The name of the owner or owners, whether ownership is sole, joint or in trust, and the conditions of such ownership, as shown by the application.

Â Â Â Â Â  (6) A statement of any and all encumbrances upon the grain as reported in the application.

Â Â Â Â Â  (7) A statement that the grain will be delivered at elevator or farm storage or on railroad after approved by the department; but it may be sold on track, to arrive or to be consigned at the option of the owner of the grain.

Â Â Â Â Â  (8) The facsimile signature of the Director of Agriculture and the countersignature of the authorized representative of the department.

Â Â Â Â Â  (9) Notation of inspection fee. [Amended by 1959 c.201 Â§5]

Â Â Â Â Â  587.120 Certificates to be in triplicate; disposition of original and copies. All warehouse certificates issued under this chapter shall be in triplicate. The original shall be delivered to the owner, one copy shall be retained by the State Department of Agriculture and the other copy shall be filed in the office of the county clerk of the county in which the grain is stored. Both copies of the certificate shall have plainly printed and stamped across the face thereof "DuplicateÂNo Value." [Amended by 1959 c.201 Â§6]

Â Â Â Â Â  587.130 Filing and recording certificates. The State Department of Agriculture shall file in the office of the county clerk of the county wherein the grain is stored a copy of the warehouse certificate. The certificate shall be indexed under chattel mortgages. The filing fee shall be paid by the department and charged to the general expense of the administration of this chapter. The filing is notice that the grain described therein is pledged to the redemption of an outstanding negotiable warehouse certificate. [Amended by 1959 c.201 Â§7]

Â Â Â Â Â  587.140 Care by owner of stored grain; delivery to certificate holder; sale by owner. The owner of grain stored under this chapter is charged with the due care of the grain and shall exercise that degree of care and diligence which an ordinary and prudent person would exercise with regard to similar property of the person's own. The owner shall also, upon demand of the holder of the certificate and with the approval of the State Department of Agriculture, deliver the grain to the marketplace indicated in the application without charge to the holder. No legal demand for the delivery of the grain can be made, however, upon the owner until the maturity of the obligation for which the certificate is pledged, or until the security becomes in any way impaired; but the owner of the grain in the discretion of the owner with the approval of the department may sell the grain prior to the maturity of the obligation of the owner under the certificate. [Amended by 1959 c.201 Â§8]

Â Â Â Â Â  587.150 Locking and sealing storage facilities; bond as waiver of. The locking up and sealing of any storage facility acceptable to the State Department of Agriculture hereby is waived, if and when the applicant has filed a warehouseman's bond, as a guaranty to the carrying out of the provisions of this chapter. Such bond shall be passed on and approved by the department.

Â Â Â Â Â  587.160 Determination of amount of grain; warehouse certificate as evidence; owner liable for actual amount. Whenever the amount of grain certified to on the warehouse certificate has been computed by cubic measurements or by number of bags, the amount shall be deemed to be prima facie the amount of the grain, but the actual amount shall be determined by the actual weight thereof. The owner, however, is responsible and liable to the holder of the certificate, for the delivery of the amount of grain indicated on the certificate by actual weight, or the value of any shortage thereof.

Â Â Â Â Â

Â Â Â Â Â  587.170 [Repealed by 1959 c.201 Â§11]

Â Â Â Â Â

Â Â Â Â Â  587.180 [Repealed by 1959 c.201 Â§11]

Â Â Â Â Â  587.190 Expenses of administering chapter; disposition of inspection fees; continuing appropriation. The expenses of the administration of this chapter shall be paid by the owners of the grain, and the fee collected at the time of inspecting and sealing. The amount so paid shall be stated in the certificate. The fee for the inspection shall be established by the State Department of Agriculture on the basis of a fee for each bushel of grain stored in an amount that will reasonably reimburse the department for its costs in carrying out this chapter. The department may also make a charge for travel, overtime or other necessary expenses. All such fees shall be paid to the department and deposited with the State Treasurer in the General Fund to the credit of the Department of Agriculture Account and are continuously appropriated to carrying out this chapter. [Amended by 1959 c.201 Â§9]

Â Â Â Â Â  587.990 Penalties. (1) Any person who states in the application provided for in ORS 587.090 any material fact known to be false and for the purpose of misleading the State Department of Agriculture is guilty of a misdemeanor.

Â Â Â Â Â  (2) Any person who, with the intent to defraud, breaks the seal of any structure in which grain is stored under this chapter is guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than two years. [Amended by 1959 c.201 Â§10]

_______________

CHAPTERS 588 TO 595

[Reserved for expansion]



Chapter 596

Chapter 596  Disease Control Generally

2005 EDITION

TITLE 48

ANIMALS

Chapter     596.     Disease Control Generally

599.     Livestock Auction Markets; Stockyards; Auction Sales

600.     Swine Feeding

601.     Dead Animals

602.     Bees

603.     Meat Dealers and Slaughterers

604.     Brands and Marks; Feedlots

607.     Livestock Districts; Stock Running at Large

608.     Fences to Prevent Damage by or to Animals

609.     Animal Control; Exotic Animals; Dealers

610.     Predatory Animals

_______________

Chapter 596  Disease Control Generally

2005 EDITION

DISEASE CONTROL GENERALLY

ANIMALS

GENERAL PROVISIONS

596.010     Definitions

596.020     Duties of the State Department of Agriculture in protection of people and livestock

596.030     Administration of national plans relating to poultry; disposition of fees; suspension of participants

596.040     Cooperative agreements with U.S. Department of Agriculture or other federal agency for livestock disease control; receipt and use of funds

596.050     Production of bacteriological or biological products for department; use of proceeds

596.060     Peace officers to assist the department

VACCINES AND TREATMENTS

596.065     Vaccines and products hazardous to livestock health; written permits authorizing use, purchase, sale or distribution of vaccines and products

596.075     Prohibition against use of listed harmful vaccines; exceptions

596.095     Definitions for ORS 596.100, 596.105 and 596.995

596.100     Registration of products used for treatment of animals

596.105     Products exempt from registration

STATE VETERINARIAN AND DEPUTY STATE VETERINARIANS

596.210     Establishing office of State Veterinarian; qualifications and duties

596.220     Deputy state veterinarians

596.225     Contracting for services of deputy state veterinarian; Veterinary Medical Fee Schedule

596.230     Duties of deputy veterinarians

596.250     Revocation or suspension of appointment of deputy veterinarian

CONTROL AND ERADICATION OF CONTAGIOUS DISEASES

596.311     Examination, testing or treatment of livestock at owner's request before shipment; issuance of health certificates; collection and disposition of fees

596.321     Rules governing vaccinations and reporting of listed livestock diseases

596.331     Prohibition against disposing of diseased livestock, parts of quarantined livestock or unvaccinated female cattle; exceptions

596.341     Examination, testing or treatment of livestock before entry into state; permit requirements; conditions and exemptions

596.343     Testing sheep for Akabane Virus

596.346     Permit requirements and application form; material to be submitted with application

596.351     Prohibited acts relating to livestock importation

596.355     Prohibition against importation of livestock from quarantined area

596.361     Summary quarantine of livestock imported in violation of ORS 596.351; disposal of diseased livestock

596.371     Treatment of diseased livestock by owner; notice; treatment by department; lien for treatment

596.388     Department to investigate cases of disease; authority of agents to enter premises

596.392     Authority of department relating to disease control

596.393     Burning or burial of carcasses to control disease

596.394     Summary quarantine of livestock and contaminated property imported into state from quarantined area; release thereof

596.396     Length of quarantine; payment of expense of cleaning and disinfecting

596.402     Authority to summarily quarantine areas

596.404     Department may seize part or product of slaughtered diseased livestock; release thereof

596.406     Department to prescribe methods of destruction of property; indemnity

596.412     Factors to be considered by department in exercise of disease control powers

596.416     Application to court to compel owner or person in charge of property to cooperate

596.460     Duty to separate and confine diseased animals; vaccination; evidence of vaccination

596.470     Health certificates for disease-free animals

INDEMNIFICATION FOR LIVESTOCK OR PROPERTY ORDERED DESTROYED

596.615     "Livestock" defined

596.620     Indemnification of owners of livestock or property slaughtered or destroyed by order of department

596.625     Approval of indemnification required

596.640     Livestock and property not eligible for indemnity

596.650     Indemnity; appraisal of animal or property prior to destruction

596.660     Method of destruction; salvage

596.671     Amount of indemnity

596.681     Limit of state indemnity to livestock owner also receiving federal indemnity

PENALTIES

596.990     Penalties

596.995     Civil penalties

GENERAL PROVISIONS

596.010 Definitions. As used in this chapter, except as provided in ORS 596.615 to 596.681:

(1) "Department" means the State Department of Agriculture.

(2) "Disease" means any disease of livestock which may be transmitted or communicated through direct or indirect contact from one animal to another, including those diseases transmitted by or through livestock to humans.

(3) "Livestock" includes, but is not limited to, horses, mules, jennies, jackasses, cattle, sheep, dogs, hogs, goats, domesticated fowl, psittacines, ratites and domesticated fur-bearing animals. [Amended by 1955 c.557 §1; 1981 c.334 §8; 1997 c.282 §1]

596.020 Duties of the State Department of Agriculture in protection of people and livestock. (1) The State Department of Agriculture shall:

(a) Exercise general sanitary and disease control supervision over the livestock of this state, and as far as possible, protect the livestock of this state from disease.

(b) Take all measures necessary and proper, in its judgment, to control diseases within this state and to eradicate and prevent the spread of infectious, contagious and communicable diseases that may exist among livestock and to prevent the entry into this state of animals or materials liable to convey infectious, contagious and communicable diseases to the livestock or people of this state.

(c) Prohibit and prevent the sale or use of products dangerous to the health of livestock.

(2) The breeding, raising, producing in captivity and marketing of foxes, mink, chinchilla, rabbit, caracul or ratite is an agricultural pursuit. All such animals raised in captivity are domesticated fur-bearing animals or domesticated fowl within the meaning of ORS 596.010 and are subject to the provisions of this chapter. Such animals are not within the purview of the state game laws. All other animals in captivity are subject to the provisions of this chapter for purposes of disease control only.

(3) The department may, to the extent of its professional ability and at the request of a governmental body, assist them in the performance of their prescribed duties. [Amended by 1955 c.557 §2; 1965 c.217 §1; 1971 c.483 §1; 1975 c.399 §1; 1997 c.162 §1]

596.030 Administration of national plans relating to poultry; disposition of fees; suspension of participants. (1) The State Department of Agriculture is designated as the official agency in Oregon for cooperation with the United States Department of Agriculture and other states of the United States in the administration of the National Poultry Improvement Plan and the National Turkey Improvement Plan, relating to eradication and control of poultry and fowl diseases and the improvement of breeding and production qualities of such fowl.

(2) All fees collected by the department from participants in either of such plans shall be deposited in the State Treasury and credited to the Department of Agriculture Service Fund, and such fees are continuously appropriated to the department for administration and enforcement of such plans.

(3) A civil action may be maintained by the department on relation of its director for the collection of any unpaid fees charged to participants for services rendered or materials furnished by the department in connection with the administration of either plan.

(4) Nonpayment of fees due the department, as required by law, or failure or refusal to comply with the provisions of the plans or rules thereunder, suspends the right of a person to participate therein and to use any of the material thereunder. The department shall forward a written notice of suspension to the last-known address of the participant, by certified mail, at least 15 days prior to the date of suspension. Prior to the effective date of the suspension, the participant may present information and data to the department showing there has been compliance with the law and the department shall grant such participant an immediate hearing in accordance with ORS chapter 183. The order of suspension shall be effective as provided in the order issued pursuant to such hearing. [Amended by 1965 c.217 §2; 1971 c.734 §90; 1979 c.499 §11]

596.040 Cooperative agreements with U.S. Department of Agriculture or other federal agency for livestock disease control; receipt and use of funds. (1) Whenever the Director of Agriculture deems it necessary, the director may enter into cooperative and reciprocal agreements with the United States Department of Agriculture or any other federal agency for the purpose of controlling and eradicating any disease that may exist among the livestock of this state, and may receive and expend funds pursuant to such agreements in furtherance of such purpose.

(2) Whenever any federal department or agency, through its authorized veterinary officers, agents or employees is thus engaged, each of them shall have the full power and authority of a deputy state veterinarian, but is not entitled to pay from this state for services the veterinary officer, agent or employee performs. [Amended by 1955 c.557 §3; 1971 c.483 §2]

596.050 Production of bacteriological or biological products for department; use of proceeds. The Oregon agricultural experiment station, the College of Veterinary Medicine, Oregon State University or the State Department of Agriculture may make, produce or furnish bacteriological or biological products to be used by the department for the treatment, prevention or detection of animal disease. If either the experiment station or the College of Veterinary Medicine furnishes the products, the station or the college may do so directly to the department and shall produce and furnish such products at actual or approximate cost. Such cost shall be paid by the department out of funds available for that purpose. All money obtained by the department from the sale of such biological or bacteriological products shall be used by the department to pay such costs and for making, producing or furnishing such products, and is continuously appropriated to the department for that purpose. [Amended by 1981 c.681 §1; 2003 c.14 §355]

596.060 Peace officers to assist the department. The State Department of Agriculture or any of its officers, employees or deputies may at any time call upon any peace officer for assistance in the discharge of duties, and such peace officer shall give the assistance requested.

VACCINES AND TREATMENTS

596.065 Vaccines and products hazardous to livestock health; written permits authorizing use, purchase, sale or distribution of vaccines and products. (1)(a) The following vaccines or bacteriological or biological products are deemed to be vaccines or products that are a hazard to the livestock in this state:

(A) Brucella Abortus Vaccine;

(B) Hog Cholera Vaccine; and

(C) Any biologic not approved for general use by the United States Department of Agriculture.

(b) In addition to the vaccines or products set forth in paragraph (a) of this subsection, the State Department of Agriculture, after consultation with the Oregon Veterinary Medical Association, may from time to time enact and amend rules containing a list of additional vaccines or other bacteriological or biological products used or intended to be used for the detection, prevention, mitigation, control, treatment or curing of livestock diseases, whenever such vaccines or products are or might become a hazard to the livestock in this state.

(c) The biological product Brucella Abortus Antigen may only be used by state veterinarians, federal veterinarians and deputy state veterinarians, and may only be used for programs approved by the State Veterinarian.

(d) The biological product Equine Infectious Anemia Antigen may only be used by the department's animal health division laboratory personnel.

(2) The department, when establishing a list under subsection (1)(b) of this section, shall consider:

(a) The possibility of dissemination of disease in this state through the use of the vaccines or products.

(b) The known effectiveness of the vaccines or products for the purpose for which they are sold or recommended.

(c) The existence of alternative vaccines or products constituting a lesser or no hazard to livestock.

(d) Whether or not the disease for which a particular vaccine or product is used or intended to be used is present in this state and to what extent it is present.

(e) Any other factor which, having due regard for the properties of the vaccine or product, may constitute a hazard to the health of livestock in this state.

(3) The use, purchase, sale or distribution of vaccines or products which is prohibited under subsection (1) of this section or under ORS 596.075, may be authorized by written permit of the department to:

(a) Deputy state veterinarians, assistant state veterinarians, federal veterinarians, veterinarians duly licensed by the State of Oregon, veterinarians who have been issued a temporary license to practice veterinary medicine under ORS 686.065, veterinary medicine interns issued an internship permit under ORS 686.085 and veterinarians employed by a community college or university in the State of Oregon.

(b) Recognized research agencies. [1955 c.557 §5 (596.065 and 596.075 enacted in lieu of 596.070); 1975 c.399 §2; 1977 c.224 §1; 1983 c.101 §1; 1993 c.742 §58; 2003 c.180 §1]

596.070 [Repealed by 1955 c.557 §4 (596.065 and 596.075 enacted in lieu of 596.070)]

596.075 Prohibition against use of listed harmful vaccines; exceptions. Except as otherwise provided in ORS 596.065 (3), no person shall use, vaccinate with or inject into any livestock in this state, sell, offer for sale, dispose of or distribute any vaccine, bacteriological or biological product declared to be a hazard to livestock health under ORS 596.065. [1955 c.557 §6 (596.065 and 596.075 enacted in lieu of 596.070)]

596.080 [Repealed by 1955 c.557 §36]

596.090 [Repealed by 1955 c.557 §36]

596.095 Definitions for ORS 596.100, 596.105 and 596.995. As used in ORS 596.100, 596.105 and 596.995:

(1) "Animal remedy" means any product used to prevent, inhibit or cure or enhance or protect the health or well-being of animals, but does not include food.

(2) "Department" means the State Department of Agriculture.

(3) "Pharmaceutical" means any product prescribed for the treatment or prevention of disease for veterinary purposes, including vaccines, synthetic and natural hormones, anesthetics, stimulants or depressants.

(4) "Veterinary biologic" means any biologic product used for veterinary purposes, including antibiotics, antiparasiticides, growth promotants or bioculture products. [1991 c.584 §1; 2003 c.14 §356]

Note: 596.095 to 596.105 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 596 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

596.100 Registration of products used for treatment of animals. (1) No person shall sell, offer or expose for sale, or deliver to a user, an animal remedy, veterinary biologic or pharmaceutical, in package or in bulk, which has not been registered with the State Department of Agriculture. Products regulated under the Federal Insecticide, Fungicide, and Rodenticide Act which are registered with the department under ORS chapter 634 are not required to be registered under this section. Except as otherwise provided by law, the manufacturer of each brand of animal remedy, veterinary biologic and pharmaceutical to be sold in the state, whether in package or in bulk, shall register those products with the department annually. Manufacturers who sell more than one animal remedy, veterinary biologic or pharmaceutical in the state may register all such products on one application.

(2) The application for registration of an animal remedy, veterinary biologic or pharmaceutical shall be made on forms provided by the department and shall be accompanied by an annual registration fee for each product in an amount not to exceed $75 as the department, by rule, shall determine. The application for registration shall be made by July 1 of each year and shall be accompanied by a list of the animal remedies, veterinary biologics and pharmaceuticals the applicant for registration expects to market during the ensuing year.

(3) The department shall deposit all fees received in the Department of Agriculture Service Fund, and such fees are continuously appropriated to the department for the purpose of administering and enforcing ORS chapters 596 and 599. [1991 c.584 §§3,4; 2001 c.104 §233]

Note: See note under 596.095.

596.105 Products exempt from registration. The State Department of Agriculture may adopt rules exempting certain products from the definition of animal remedy, veterinary biologic or pharmaceutical if:

(1) The products are not used primarily for veterinary purposes; or

(2) The products are animal remedies compounded by Oregon licensed veterinarians for use in the course of their practice. [1991 c.584 §2]

Note: See note under 596.095.

STATE VETERINARIAN AND DEPUTY STATE VETERINARIANS

596.210 Establishing office of State Veterinarian; qualifications and duties. (1) There hereby is created within the State Department of Agriculture the office of State Veterinarian of the State of Oregon. The State Veterinarian shall be appointed by the Director of Agriculture. The State Veterinarian shall be the chief livestock sanitary official of the state. The department may also employ such assistant state veterinarians as may be necessary to carry out its functions.

(2) The State Veterinarian and all assistant veterinarians employed by the department shall be graduates of a school of veterinary medicine accredited or approved by the Oregon State Veterinary Medical Examining Board. [Amended by 1955 c.557 §7; 1959 c.639 §11; 1967 c.276 §1]

596.220 Deputy state veterinarians. (1) The State Department of Agriculture may deputize certain veterinarians throughout the state to assist the State Department of Agriculture in carrying out its duties. Such veterinarians shall be known as deputy state veterinarians. They shall be in the unclassified service of the state or may furnish professional services to the department as provided by ORS 596.225. To be eligible for appointment as a deputy state veterinarian a person shall be licensed to practice veterinary medicine in Oregon or hold a valid temporary permit issued by the Oregon State Veterinary Medical Examining Board as authorized by the provisions of ORS 686.065 or 686.085.

(2) A person desiring an appointment as deputy state veterinarian shall apply to the department on forms provided by it. The department may require on the application all pertinent information it deems necessary. In the discretion of the department, veterinarians employed by the United States Department of Agriculture, Bureau of Animal Industry, may be appointed deputy state veterinarians without further requirement if it appears to the department that any communicable or contagious disease of livestock may be more effectively controlled or eradicated by joint federal and state action. [Amended by 1959 c.639 §12; 1961 c.219 §1]

596.225 Contracting for services of deputy state veterinarian; Veterinary Medical Fee Schedule. (1) Notwithstanding other laws to the contrary, the State Department of Agriculture is authorized to enter into a contract with a deputy state veterinarian to obtain and pay for professional services in assisting the department in administering and carrying out its laws, including but not limited to testing and vaccination of livestock. The department may agree to pay deputy state veterinarians on a fair and equitable basis, which may include the establishment of a Veterinary Medical Fee Schedule. Such schedule may include, but not be limited to:

(a) Overtime fees or rates;

(b) Minimum or maximum fees;

(c) Amounts to be paid during certain periods of time or for certain types of service;

(d) Fees based on the number of calls or the number of animals involved; or

(e) Special fees for certain areas of the state or particular problems. However, as far as practical, fees shall be uniform throughout the state.

(2) Notwithstanding other laws to the contrary, if a deputy state veterinarian is employed by another veterinarian, or by another firm of veterinarians, is a member of a partnership of veterinarians, or is an employee of the College of Veterinary Medicine, Oregon State University, the department may enter into a contract with the employing entity or partnership for the furnishing of professional veterinary services to the department. The department may pay the employing entity or partnership for professional services furnished in conformity with the contract.

(3) Professional services furnished to the department as provided by this section shall be furnished only by a deputy state veterinarian. The deputy state veterinarian may not be an employee of the department. The self-employer, employer or partnership entity, as the case may be, shall:

(a) Be responsible for and shall make all withholdings and shall pay all taxes and other deductions due governmental agencies for deputy state veterinarians.

(b) Be responsible for and shall carry liability, compensation and other types of insurance covering deputy state veterinarians.

(4) Deputy state veterinarians furnishing professional services as provided by this section, shall:

(a) Comply with all applicable laws, rules and regulations promulgated thereunder and general instructions of the department.

(b) Complete and sign all forms required by the department.

(c) Be responsible to the department for the final results of their work and services.

(5) The contract may be terminated by written notice to the other parties to the agreement at any time by the deputy state veterinarian, the employer or partnership, or the department. [1961 c.219 §3; 1971 c.483 §3; 1983 c.101 §2; 2003 c.14 §357]

596.230 Duties of deputy veterinarians. (1) Deputy state veterinarians shall assist the State Department of Agriculture in carrying out the duties imposed upon it by any law of this state when requested to do so by the State Veterinarian. Within the scope of the authority delegated to them by the State Veterinarian, deputy state veterinarians shall possess the powers and authority conferred upon regularly employed state veterinarians by any law of this state. Deputy state veterinarians, when carrying out the duties assigned to them, are subject to the direction and control of the State Veterinarian.

(2) Only deputy state veterinarians are eligible for approval by the department for the performance of duties requiring the services of a veterinarian by any law of this state, the administration of which is vested in the department.

596.240 [Repealed by 1961 c.219 §4]

596.250 Revocation or suspension of appointment of deputy veterinarian. (1) The appointment of a person as a deputy state veterinarian is effective until the person submits a written resignation to the State Department of Agriculture or until the department revokes or suspends the appointment for one of the following causes:

(a) The revocation or suspension of the veterinarian's license to practice veterinary medicine in this state. A deputy state veterinarian whose license is suspended may apply for reinstatement of the appointment when the license is reinstated. The department may not refuse to reinstate an appointment as a deputy state veterinarian without good cause.

(b) An unwarranted refusal to carry out reasonable requests by the department to perform specific duties.

(c) The withdrawal by any person as surety for a deputy state veterinarian.

(d) In the case of a veterinarian employed by the United States Department of Agriculture, a termination of the employment of the veterinarian by that agency or the removal of the veterinarian from the state.

(e) Failure to use reasonable diligence in the execution of duties imposed upon the deputy state veterinarian by:

(A) Any law of this state that the deputy state veterinarian has been directed to perform by the State Veterinarian; or

(B) An appointment pursuant to the provisions of any law requiring the appointment of a veterinarian and administered by the department.

(f) The fraudulent use or misuse of any health certificate, shipping certificate or other blank forms used in practice that might lead to the dissemination of disease or the transportation of diseased livestock or the sale of inedible food products of animal origin for human consumption.

(g) Dilatory methods, willful neglect or misrepresentation in the inspection of meat.

(h) Misrepresentation of services rendered.

(i) Failure to report or the negligent handling of any disease of livestock that is required to be reported under ORS 596.321.

(j) Sale or other unauthorized disposal by the veterinarian of any material, product or medicine furnished to the veterinarian by the department for use in the performance of duties as employee or officer of the department.

(k) Violation of ORS 596.075.

(2) The department may not revoke an appointment without a hearing as provided in ORS chapter 561, except that in case of revocation for causes specified in subsection (1)(a), (c), (d) or (k) of this section, it is sufficient to give notice in writing of the revocation of appointment. [Amended by 1955 c.557 §8; 2001 c.27 §1]

CONTROL AND ERADICATION OF CONTAGIOUS DISEASES

596.310 [Repealed by 1955 c.557 §9 (596.311 enacted in lieu of 596.310)]

596.311 Examination, testing or treatment of livestock at owner's request before shipment; issuance of health certificates; collection and disposition of fees. (1) Deputy state veterinarians may:

(a) Examine, test or treat livestock for intrastate or interstate shipment, when requested so to do by the owner or shipper for a fee payable to the veterinarian by the person requesting the examination, testing or treatment.

(b) Issue official health certificates on forms and subject to the rules and regulations of the State Department of Agriculture with reference thereto.

(2) If a deputy state veterinarian is not available for the purpose of subsection (1) of this section, assistant state veterinarians may examine, test or treat livestock at the request of the owner or shipper. The department shall be paid a reasonable fee to compensate it for all costs incurred in furnishing this service.

(3) The department shall prepare and cause to have printed health certificate forms or blanks which shall be distributed without charge to deputy state veterinarians.

(4) All moneys received by the department under this section shall be deposited in the State Treasury and credited to the Department of Agriculture Service Fund, and such funds are appropriated continuously to the department for administering and enforcing the provisions of this chapter. [1955 c.557 §10 (enacted in lieu of 596.310); 1979 c.499 §12]

596.320 [Repealed by 1955 c.557 §11 (596.321 enacted in lieu of 596.320)]

596.321 Rules governing vaccinations and reporting of listed livestock diseases. (1) The State Department of Agriculture shall enact rules and regulations:

(a) Containing a list of livestock diseases that must be reported to the department by any person practicing veterinary medicine in this state.

(b) Concerning the time and manner of reporting livestock diseases and any other information considered reasonably necessary by the department.

(c) Regarding the time and manner of vaccinating female cattle against brucellosis.

(2) Any person practicing veterinary medicine in this state, having knowledge of the existence of any livestock disease listed pursuant to subsection (1) of this section, shall immediately report the disease to the department in the manner provided by rule or regulation.

(3) For the purposes of ORS 596.331 (3), the department may inspect and determine what is a "normal and usual feeding facility." [1955 c.557 §12 (enacted in lieu of 596.320); 1983 c.79 §1; 1991 c.420 §1; 1995 c.20 §2; 1999 c.102 §1; 2001 c.22 §1]

596.330 [Repealed by 1955 c.557 §36]

596.331 Prohibition against disposing of diseased livestock, parts of quarantined livestock or unvaccinated female cattle; exceptions. (1) A person may not sell, offer to sell or dispose of any livestock that the person knows to be exposed to, a carrier of or infected with any disease required to be reported under ORS 596.321, except:

(a) To a slaughterer or to a rendering plant; or

(b) Pursuant to, and as authorized by, a quarantine order.

(2) A person may not sell, offer to sell or dispose of the meat, milk or other parts of any livestock, quarantined by the State Department of Agriculture, for food or other purposes, except as authorized by the quarantine order.

(3) A person may not sell or offer for sale, for any purpose other than slaughter or to a feedlot or other normal and usual feeding facility for slaughter within 12 months of sale, any female cattle of a beef breed that have not been vaccinated against brucellosis as evidenced by an official vaccination tattoo in the right ear of each animal.

(4) A person may not sell or offer for sale, for any purpose other than slaughter, any female cattle of a dairy breed that have not been vaccinated against brucellosis as evidenced by an official vaccination tattoo in the right ear of each animal. [1955 c.557 §14 (enacted in lieu of 596.340); 1983 c.79 §2; 1985 c.91 §1; 1987 c.909 §1; 1991 c.420 §2; 1999 c.102 §2; 2001 c.22 §2; 2003 c.14 §358]

596.340 [Repealed by 1955 c.557 §13 (596.331 enacted in lieu of 596.340)]

596.341 Examination, testing or treatment of livestock before entry into state; permit requirements; conditions and exemptions. (1) In addition to the permit required by subsection (2) of this section, the State Department of Agriculture may cause livestock to be tested, treated or examined as a condition of entry into this state and may, as evidence of that test, treatment or examination, require the presentation of a certificate of an official of the state of origin designated by the department or of a veterinary inspector of the federal government.

(2) The department shall require a written permit authorizing entry into this state of any livestock or other animals subject to the disease control law and not exempt under subsection (3) of this section. The permit shall be issued upon condition that:

(a) The consignee, owner or purchaser hold the imported livestock upon the arrival of the livestock in this state subject to direction of the department pending completion of the testing, treatment or examination of the livestock;

(b) The livestock be disposed of in accordance with the laws of this state and the rules of the department, if the livestock is found to be infected with, exposed to, or a carrier of, a disease;

(c) The consignee, owner or purchaser complies with the rules promulgated by the department to enforce the intent of this chapter; and

(d) If the imported livestock are female cattle that are being imported for any purpose other than slaughter or to a registered dry feedlot, the animals have been vaccinated against brucellosis as evidenced by an official vaccination tattoo in the right ear of each animal.

(3) The department may exempt the following classes of livestock or other animals subject to the disease control law from the requirements of this section:

(a) Livestock that is consigned to and will be slaughtered by a licensed slaughterer within eight days after entry into this state.

(b) Livestock in uninterrupted transit through the state, provided that stops may be made for feed, water and rest.

(c) Except for the requirements of subsection (2)(d) of this section, livestock consigned to an Oregon auction market licensed under ORS chapter 599 where approved veterinary inspection is in force.

(d) Brucellosis nonvaccinated female cattle of proven genetic advantage for purposes of preserving or developing breeding improvements. Those cattle may be admitted on a case by case basis with specific approval of, and under conditions deemed appropriate by, the State Veterinarian. Breed registration papers or other documentation of improved genetics may be required for the approval. The cattle shall be exempt from ORS 596.331 (3) and (4) and 596.460 (2) and (3) and subsection (2)(d) of this section.

(e) Dogs, cats or small caged birds traveling in a family vehicle as part of that social entity.

(f) Any animals that the department determines do not pose a disease threat.

(4) As used in subsection (2)(d) of this section, "registered dry feedlot" means a cattle feeding operation that is approved and registered by the department and that has facilities surrounded by permanent fencing wherein all feed and water are artificially supplied. [1955 c.557 §16 (596.341, 596.351 and 596.361 enacted in lieu of 596.350); 1973 c.2 §1; 1975 c.572 §1; 1983 c.101 §3; 1985 c.91 §2; 1987 c.909 §2; 1991 c.420 §3; 1999 c.102 §§3,3a; 2001 c.22 §3]

596.343 Testing sheep for Akabane Virus. In carrying out the provisions of this chapter, unless the State Department of Agriculture determines, upon the advice of appropriate federal animal health authorities, that no significant threat to the health of the livestock of this state exists, the department shall cause all sheep entering this state that are not exempt pursuant to ORS 596.341 (3) to be examined or tested for Akabane Virus. [1987 c.909 §6]

596.346 Permit requirements and application form; material to be submitted with application. Application for permits shall be made to the State Department of Agriculture on forms prescribed by the department. Should there be insufficient time to use United States mail, permits may be applied for by telegram or by telephone. No livestock shall be transported into this state without a permit having been issued by the department. At the time of application for a permit, the department may require a health certificate, or other transportation document, which shall have the permit numbers entered thereon prior to shipment of the livestock into this state. [1973 c.2 §4]

596.350 [Repealed by 1955 c.557 §15 (596.341, 596.351 and 596.361 enacted in lieu of 596.350)]

596.351 Prohibited acts relating to livestock importation. No person shall:

(1) Knowingly import or cause to be imported into this state any livestock exposed to, infected with or a carrier of disease.

(2) Bring any livestock into this state unless the bill of lading, health certificate or other document of shipment is accompanied by the permit required under ORS 596.341 or permit number entered thereon.

(3) Fail to test, treat, examine or otherwise comply with the conditions of a permit under ORS 596.341.

(4) Import or bring into this state any female cattle unless the animals have been vaccinated as required by ORS 596.341 (2)(d). [1955 c.557 §17 (596.341, 596.351 and 596.361 enacted in lieu of 596.350); 1973 c.2 §2; 1985 c.91 §3; 2001 c.22 §4]

596.355 Prohibition against importation of livestock from quarantined area. No person shall import into this state any livestock from an area of any other state, territory or country which has been placed under quarantine by the United States Department of Agriculture or by the state, territory or country of origin in violation of the rules of the United States Department of Agriculture or of the state, territory or country of origin. [1955 c.557 §34]

596.360 [Repealed by 1955 c.557 §36]

596.361 Summary quarantine of livestock imported in violation of ORS 596.351; disposal of diseased livestock. (1) The State Department of Agriculture may summarily quarantine any livestock imported into this state in violation of ORS 596.351 or any rules of the department under that section. The department may require as a condition preceding the release of livestock from quarantine, that the livestock be tested, treated or examined in accordance with the rules of the department.

(2) Imported livestock which is exposed to, infected with or a carrier of disease shall be disposed of as provided by law. [1955 c.557 §18 (596.341, 596.351 and 596.361 enacted in lieu of 596.350)]

596.370 [Repealed by 1955 c.557 §19 (596.371 enacted in lieu of 596.370)]

596.371 Treatment of diseased livestock by owner; notice; treatment by department; lien for treatment. (1) Whenever the owner or person having control of livestock receives notice from the State Department of Agriculture that the livestock must be treated for disease, the owner or person having control shall, within the time prescribed in the notice, cause the livestock to be treated in the manner prescribed by the department.

(2) If any person fails to comply with the notice, the department may cause the livestock to be treated and, where necessary to carry out the treatment, cause its removal to a more convenient location.

(3) No person shall fail to treat livestock owned or controlled by the person in the manner prescribed by rule of the department.

(4) The department shall have a lien on any livestock treated under this section for the value of the labor, materials, medicines or services furnished in connection with the treatment. The lien shall be perfected and enforced as provided in ORS 87.216 to 87.346, except that:

(a) The department shall file a written notice of claim of lien as provided in ORS 87.242 with the Secretary of State within 30 days from the date of furnishing the labor, materials, medicines or services. The Secretary of State shall include a notice of claim of lien that is filed with the secretary under this subsection in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

(b) The lien created by this subsection shall have priority over all other liens upon such livestock, except tax liens.

(5) The department shall not charge as an item of expense in connection with such treatment for any services rendered by an assistant state veterinarian or the State Veterinarian relative thereto, nor shall the department have a lien for such services upon any livestock as provided in this section. [1955 c.557 §20 (enacted in lieu of 596.370); 1983 c.740 §228; 2001 c.301 §24]

596.380 [Repealed by 1955 c.557 §36]

596.384 [1953 c.689 §2; repealed by 1955 c.557 §36]

596.388 Department to investigate cases of disease; authority of agents to enter premises. The State Department of Agriculture shall, when necessary to control or eradicate disease, investigate all cases or suspected cases of disease in livestock in this state. Employees or agents of the department in carrying out their official duties may enter any place or premises, including vehicles, to make such inspections or investigation as may be reasonably necessary to eradicate and control disease in this state. [1953 c.689 §4; 1955 c.557 §21]

596.390 [Repealed by 1953 c.689 §13]

596.392 Authority of department relating to disease control. The State Department of Agriculture may order and compel:

(1) The destruction or treatment of any livestock that may be infected with, exposed to or may be a carrier of a disease.

(2) The destruction of feed, bedding and watering and feeding troughs or receptacles, feed racks, bins, sheds or any similar property which is or may have been contaminated with a disease and may be capable of causing the transmission of the disease to other livestock, if such property cannot be disinfected or otherwise treated to adequately and effectively destroy the causative disease agent.

(3) The disposal of the carcasses of livestock which have been ordered destroyed by the department in a manner which will effectively prevent the further spread of a disease.

(4) The summary quarantine of any livestock which may be infected with, exposed to or the carrier of a disease and may subject such livestock to any test, treatment or other action as the department orders as a condition for release from quarantine.

(5) The summary quarantine of any premises or vehicles where any livestock infected with, exposed to or a carrier of a disease are or have been confined.

(6) The thorough cleaning and disinfecting of all premises or property that may be contaminated with a disease and which may be capable of causing its transmission to other livestock. The department shall prescribe the method and procedures by which such cleaning and disinfecting shall be accomplished. [1953 c.689 §5; 1955 c.557 §22]

596.393 Burning or burial of carcasses to control disease. (1) An authorized representative of the State Department of Agriculture may cause the burning or burial of carcasses of animals that have died or been destroyed because of an animal disease emergency. The burning or burial shall take place at the location where the death or destruction occurred or at a site approved by the State Veterinarian. The carcasses, including those that are burned, shall be disposed of as described under ORS 601.090 (7).

(2) The department shall notify state health and environmental agencies of an intended action under subsection (1) of this section.

(3) As used in this section, "animal disease emergency" means the occurrence of a disease that the department determines has potentially serious economic implications for the livestock industries of this state. [1999 c.104 §1]

Note: 596.393 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 596 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

596.394 Summary quarantine of livestock and contaminated property imported into state from quarantined area; release thereof. (1) The State Department of Agriculture may order summary quarantine of any livestock and any property contaminated with disease or capable of transmitting the disease to other livestock or humans which have been imported into this state from any area under quarantine by the United States Department of Agriculture or by the state or territory of origin, if such livestock or property was removed from such area in violation of the rules of the United States Department of Agriculture or of the state or territory of origin.

(2) The department shall impose such conditions for release of quarantined livestock or property, not inconsistent with the rules of the United States Department of Agriculture, as are necessary to prevent the entry and spread of disease in this state.

(3) The department may also release quarantined livestock and property which were imported to the custody of the United States Department of Agriculture. [1955 c.557 §24]

596.396 Length of quarantine; payment of expense of cleaning and disinfecting. (1) Any quarantine imposed by the State Department of Agriculture pursuant to ORS 596.392, 596.394, 596.402 or 596.404 shall be for such period of time as will reasonably insure that the quarantined livestock, property, premises or place are no longer capable of transmitting or causing the transmission of the disease.

(2) All expenses of cleaning, treatment and disinfecting required by the department pursuant to ORS 596.371, 596.392, 596.394 and 596.404 shall be paid by the owner or person in possession of the livestock, property or premises. [1953 c.689 §6; 1955 c.557 §26]

596.400 [Repealed by 1953 c.689 §13]

596.402 Authority to summarily quarantine areas. (1) The State Department of Agriculture may also summarily quarantine any legally described area of this state and prohibit or otherwise restrict any movement of livestock, vehicles, persons or things into or out of such area as the department deems necessary for the eradication or control of a disease in the area, or for the prevention of the spread of such disease into other areas of this state.

(2) When the department imposes a quarantine under this section, it shall forthwith but not later than seven days thereafter give notice of the quarantine in a newspaper of general circulation in the quarantined area. A copy of the order of quarantine and any regulations relating thereto shall be filed in the office of the county clerk in each county in which quarantined property is located. The published notice of quarantine shall contain a description of the boundaries of the quarantined area and a notice that copies of the regulations applicable to the quarantine are filed with the county clerk or may be obtained from the department.

(3) The provisions of ORS 561.510 to 561.560 shall not apply to quarantines imposed under this section. [1953 c.689 §7; 1955 c.557 §27]

596.404 Department may seize part or product of slaughtered diseased livestock; release thereof. The State Department of Agriculture may seize meat, hides, offal or any other part or product of livestock slaughtered anywhere which is infected with, exposed to, or a carrier of, disease and impose any conditions upon release from seizure reasonably necessary to prevent the entry or spread of disease in this state. [1955 c.557 §25]

596.406 Department to prescribe methods of destruction of property; indemnity. When any real or personal property is ordered destroyed, the State Department of Agriculture shall prescribe the methods and procedures by which the destruction shall be effectuated and shall supervise any destruction so ordered. Indemnity shall be paid to the owner of such property as otherwise provided by law. However, no indemnity will be paid if the livestock that created the condition requiring the property destruction were imported into this state without a permit. [1953 c.689 §8; 1955 c.557 §28; 1973 c.2 §5]

596.410 [Repealed by 1953 c.689 §13]

596.412 Factors to be considered by department in exercise of disease control powers. When exercising the powers conferred by ORS 596.388 to 596.412, the State Department of Agriculture shall give appropriate weight and consideration to the following:

(1) The previous existence of the disease in this state.

(2) The action taken by the United States Government in respect to the eradication and control of such disease.

(3) The economic consequences to the citizens of this state which might result from the spread of the disease.

(4) The extent to which the disease is endemic or epidemic through neighboring states, the United States and this state.

(5) The extent to which livestock other than those which are infected or carriers of the disease may be adversely affected by it.

(6) Any other factors which may reasonably be found to affect the welfare of the livestock industry specifically or the people of the State of Oregon generally if such disease is not eradicated or controlled. [1953 c.689 §3]

596.416 Application to court to compel owner or person in charge of property to cooperate. (1) In the event the State Department of Agriculture or any of its employees or agents meet with any resistance or lack of cooperation by the owner or person in charge of any livestock or property in the performance of their duties, the department may apply to the circuit court of the county in which such livestock or property is located or, if livestock or property is located in two or more counties, in the circuit court of any of those counties, for an order requiring such owner or person to cease and desist such resistance or otherwise comply with the orders of the department.

(2) The order of the court shall be based upon a duly verified petition filed by the department setting forth the facts relative to such resistance or lack of cooperation. A copy of the petition may be served either by registered mail or by certified mail with return receipt upon the owner or person in charge of the livestock or in the manner provided for service of summons in civil actions. Such owner or person in charge shall appear and answer the allegations of the petition within 10 days from the date the petition was served.

(3) If the owner or person in charge of any livestock or property fails to appear or the court either with or without such appearance finds the allegations of the petition are true and the action by the department necessary for the eradication and control of diseases of livestock in this state, the court shall enter its order requiring the owner or person in charge to cease and desist from such resistance or to comply with the lawful orders of the department, as the case may be. However, the court may enter its order without a hearing, if it satisfactorily appears to the court that a delay in answering would jeopardize disease eradication and control. A request by the department for a summary order by the court relative to any lack of cooperation or resistance by the owner or person in charge shall be supported by an affidavit showing the necessity for summary action.

(4) The sheriff of the county in which such livestock or property is located shall execute such order by serving upon the owners or person in charge of such livestock or property a copy thereof duly certified to by the clerk of the circuit court, and by enforcing the provisions thereof. [1953 c.689 §9; 1955 c.557 §29; 1991 c.249 §59]

596.420 [Repealed by 1953 c.689 §13]

596.430 [Repealed by 1955 c.557 §36]

596.440 [Repealed by 1955 c.557 §36]

596.450 [Repealed by 1955 c.557 §36]

596.460 Duty to separate and confine diseased animals; vaccination; evidence of vaccination. (1) A person owning, possessing or controlling any livestock affected by any disease may not fail to keep the livestock within an enclosure, or herd them in some place where they are secure from contact with other livestock not so affected or permit the affected livestock to range where they will be likely to come in contact with other livestock not so affected.

(2) A person may not maintain or control female cattle of a beef breed for breeding purposes unless the animals have been vaccinated against brucellosis as evidenced by an official vaccination tattoo in the right ear of each animal.

(3) A person may not maintain or control female cattle of a dairy breed for breeding or dairy purposes unless the animals have been vaccinated against brucellosis as evidenced by an official vaccination tattoo in the right ear of each animal. [Amended by 1955 c.557 §30; 1987 c.909 §3; 1995 c.20 §1; 1999 c.102 §4; 2001 c.22 §5]

596.470 Health certificates for disease-free animals. Whenever any official examination is made by any person authorized so to do by the State Department of Agriculture, of any livestock and such livestock is found free from contagious, infectious and communicable disease, the person making such examination shall make and deliver to the owner or person in possession of such livestock, a certificate to that effect, under such rules and regulations and in such form as the department may prescribe. Whenever an examination or test is made as to any particular disease and the livestock is found free therefrom, a certificate of that fact shall be given to the owner. [Amended by 1955 c.557 §31]

596.480 [1955 c.637 §1; repealed by 1983 c.101 §6]

596.500 [1971 c.483 §§6, 7; 1975 c.220 §1; repealed by 1977 c.214 §10; repealed by 1983 c.101 §6]

596.610 [1953 c.633 §1; repealed by 1955 c.557 §36]

INDEMNIFICATION FOR LIVESTOCK OR PROPERTY ORDERED DESTROYED

596.615 "Livestock" defined. As used in ORS 596.615 to 596.681, "livestock" means animals raised for the production of food for human consumption and those animals carrying diseases that threaten animals raised for the production of food for human consumption. [1981 c.334 §7; 1987 c.909 §4]

596.620 Indemnification of owners of livestock or property slaughtered or destroyed by order of department. The owner of any livestock or property which is slaughtered or otherwise destroyed at the order of the State Department of Agriculture in the performance of its duty to eradicate and control the contagious and communicable diseases of livestock in this state is entitled to indemnity as provided in ORS 596.640 to 596.681. [1953 c.633 §3]

596.625 Approval of indemnification required. No application, contract or agreement for the payment of indemnity under ORS 596.615 to 596.681 is enforceable unless approved and signed by the Director of Agriculture. [1981 c.334 §6]

596.630 [1953 c.633 §2; 1955 c.557 §32; repealed by 1963 c.208 §4]

596.640 Livestock and property not eligible for indemnity. (1) The owner of livestock or property destroyed at the order of the State Department of Agriculture shall not be paid indemnity by the State of Oregon for:

(a) Livestock or property owned by the federal government or the State of Oregon, or any governmental subdivision, agency or instrumentality of those governments.

(b) Livestock or property if the owner thereof has failed to comply with any of the provisions of ORS 596.075, 596.331, 596.351, 596.355, 596.371 or 596.460 or with any rules promulgated under ORS 596.321 or has acted in contravention to department authority under ORS 596.311, 596.341, 596.361, 596.388, 596.392 to 596.416 and 596.470 as to any of that livestock or property.

(c) Livestock that has been brought into this state contrary to any law of this state or rule promulgated thereunder or contrary to the conditions of any permit issued under ORS 596.341.

(d) Livestock or property that has been negligently or willfully exposed to or contaminated by a disease.

(e) Livestock that were imported from a county or defined area that is under quarantine at the order of the federal government, the State of Oregon or the state of origin, for the disease that the livestock is affected by.

(f) Livestock that were known by the owner to be affected by a disease at the time of entry into the state.

(g) Livestock that had been imported into this state within five days prior to the date that the disease condition was officially diagnosed.

(h) Livestock if there is evidence that the owner or agent of the owner has in any way been responsible for any attempt to unlawfully or improperly obtain indemnity funds for the livestock.

(i) Livestock that has been brought into this state pursuant to a permit issued under ORS 596.341 and that after entry is moved, transferred or disposed of in violation of this chapter or any rule promulgated under this chapter.

(j) Female cattle that have not been officially vaccinated for brucellosis as required by this chapter. Evidence of an official vaccination for brucellosis is a tattoo in the right ear of the animal in such a manner as the department may prescribe.

(2) Any transaction referred to in subsection (1)(c) or (i) of this section with regard to any livestock animal disqualifies the owner of that livestock from receiving indemnity for all livestock or property owned by that person for which indemnity would otherwise be payable. [1953 c.633 §8; 1971 c.483 §4; 1981 c.334 §1; 1983 c.101 §7; 1985 c.91 §4; 1991 c.420 §4; 1999 c.102 §5; 2001 c.22 §6]

596.650 Indemnity; appraisal of animal or property prior to destruction. (1) An owner may claim indemnity on any animal or property ordered destroyed by the State Department of Agriculture. Each animal or article of property which is eligible for indemnity shall be appraised prior to its destruction. The department shall provide forms on which claims for indemnity can be made, to the owner of livestock or property ordered destroyed at the time the order of destruction is given to the owner. The claim for indemnity, order of destruction and appraisal may be included in one form at the discretion of the department. In order to qualify for indemnity, the owner shall submit a claim to the department within seven days after receiving such claim form from the department. The appraisal shall be performed by two appraisers, one of whom shall be selected by the department and one of whom shall be selected by the owner. If they cannot agree on the appraised value, a third appraiser shall be immediately appointed by the two appraisers selected by the department and the owner and the department and owner advised of the appointment. If the owner fails to select an appraiser within 10 days after the department's request therefor, the department shall appoint two appraisers to evaluate the livestock or property. The appraisers shall view each animal or article of property to be appraised and inspect documents, premises or any other items deemed necessary to perform the appraisal. Upon completion of the appraisal, the appraisers shall record the evaluations on a form supplied by the department and shall submit the completed appraisal form to the department within 10 days after completion of the appraisal. The department shall then notify the owner of the results of the appraisal.

(2) The livestock or property shall be appraised on the basis of current market value of animals or property of like kind, quality and physical condition at the time the destruction was ordered. As used in this subsection, "market value" means the average selling price of animals or property of like kind and quality in the locality where the animals or property are situated, during the 30 days immediately preceding the appraisal, and if no such average selling price can be determined in the locality, then the average selling price in the next nearest locality where it can be determined.

(3) If the livestock condemned by the department are registered and the owner claims enhanced value by such fact, a certified copy of the certificate of registry shall accompany the appraisal report. [1953 c.633 §4; 1965 c.217 §3; 1981 c.334 §2]

596.660 Method of destruction; salvage. When in the opinion of the State Department of Agriculture livestock or property which is condemned can be destroyed in a manner which will permit some salvage to be realized, without prejudice to adequate disease control or eradication measures or to human health and welfare, the department may authorize such methods of destruction and prescribe the conditions upon which it may be carried out. In no case shall a method of destruction be authorized merely because it permits salvage, unless it may be accomplished within seven days from the date the destruction order is delivered.

596.670 [1953 c.633 §6; repealed by 1965 c.217 §4 (596.671 enacted in lieu of 596.670)]

596.671 Amount of indemnity. The indemnity shall be a sum, which added to the salvage, shall not exceed 80 percent of the appraised value of each animal or article of property. [1965 c.217 §5 (enacted in lieu of 596.670); 1971 c.705 §1; 1981 c.334 §3]

596.680 [1953 c.633 §7; repealed by 1965 c.217 §6 (596.681 enacted in lieu of 596.680)]

596.681 Limit of state indemnity to livestock owner also receiving federal indemnity. If the owner of livestock destroyed at the order of the State Department of Agriculture is eligible for indemnity payable by the federal government, the owner may also be indemnified by the State of Oregon. However, the State of Oregon shall only pay the difference between the maximum amounts set forth in ORS 596.671 and the amount payable by the federal government. [1965 c.217 §7 (enacted in lieu of 596.680); 1981 c.334 §4]

PENALTIES

596.990 Penalties. (1) Violation of any of the provisions of ORS 596.075, 596.321, 596.331 (1) or (3), 596.351, 596.388, 596.392 (1) to (3) or (6), 596.404 to 596.416 or 596.460, or of any lawful order of the State Department of Agriculture issued pursuant to this chapter, is a Class A violation.

(2) Violation of any of the quarantine provisions of ORS 596.331 (2), 596.355, 596.392 (4) or (5) or 596.394 to 596.402 is punishable, upon conviction, by a fine of not less than $500 nor more than $5,000.

(3) Violation of any of the provisions of ORS 596.100 or 596.105 or rules adopted thereunder is a misdemeanor. [Amended by 1953 c.689 §13; former subsection (4) enacted as 1953 c.689 §10; 1955 c.557 §35; subsection (2) enacted as 1955 c.637 §2; 1975 c.304 §4; 1983 c.79 §3; 1983 c.101 §5; subsection (3) of 1999 Edition enacted as 1991 c.584 §6; 1999 c.1051 §205; 2001 c.104 §234]

Note: 596.990 (3) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 596 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

596.995 Civil penalties. (1) Any manufacturer of an animal remedy, veterinary biologic or pharmaceutical who violates any provision of ORS 596.100 or 596.105 applicable to manufacturers or any rule adopted pursuant thereto or the terms or conditions of any license, registration or order issued by the State Department of Agriculture under ORS 596.100 or 596.105 shall be subject to a civil penalty not to exceed $2,500 per violation. Civil penalties under this section are in addition to any other penalty provided by law.

(2) Each violation may be a separate and distinct offense, and, in the case of a continuing violation, each day's continuance thereof may be deemed a separate and distinct offense.

(3) The department shall adopt a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation.

(4) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745. [1991 c.584 §5; 1993 c.541 §2; 2001 c.104 §235]

Note: 596.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 596 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 597

Chapter 597 (Former Provisions)

Diseases of Livestock

DISEASES OF LIVESTOCK

ANIMALS

597.005 [1953 c.688 §1; repealed by 1957 c.234 §21]

597.010 [Repealed by 1953 c.688 §38]

597.015 [1957 c.234 §2; repealed by 1971 c.483 §8]

597.020 [Repealed by 1953 c.688 §38]

597.025 [1957 c.234 §1; repealed by 1971 c.483 §8]

597.030 [Repealed by 1953 c.688 §38]

597.031 [1959 c.190 §2; 1963 c.208 §1; repealed by 1971 c.483 §8]

597.035 [1957 c.234 §3; repealed by 1971 c.483 §8]

597.040 [Repealed by 1953 c.688 §38]

597.045 [1957 c.234 §6; repealed by 1971 c.483 §8]

597.050 [Repealed by 1953 c.688 §38]

597.055 [1953 c.688 §2; repealed by 1957 c.234 §21]

597.056 [1957 c.234 §7; repealed by 1971 c.483 §8]

597.060 [Repealed by 1953 c.688 §38]

597.065 [1953 c.688 §3; repealed by 1957 c.234 §21]

597.066 [1957 c.234 §13; (2), (3), (4); 1967 c.637 §17; repealed by 1971 c.483 §8]

597.070 [Repealed by 1953 c.688 §38]

597.075 [1953 c.688 §5; repealed by 1957 c.234 §21]

597.076 [1957 c.234 §8; repealed by 1971 c.483 §8]

597.080 [Repealed by 1953 c.688 §38]

597.085 [1953 c.688 §7; repealed by 1957 c.234 §21]

597.090 [Repealed by 1953 c.688 §38]

597.095 [1953 c.688 §6; repealed by 1957 c.234 §21]

597.100 [Repealed by 1953 c.688 §38]

597.105 [1953 c.688 §4; repealed by 1957 c.234 §21]

597.110 [Repealed by 1953 c.688 §38]

597.115 [1953 c.688 §29; repealed by 1957 c.234 §21]

597.120 [Repealed by 1953 c.688 §38]

597.125 [1953 c.688 §9; repealed by 1957 c.234 §21]

597.130 [Repealed by 1953 c.688 §38]

597.140 [Repealed by 1953 c.688 §38]

597.150 [Repealed by 1953 c.688 §38]

597.155 [1953 c.688 §24; 1955 c.555 §1; repealed by 1957 c.234 §21]

597.160 [Repealed by 1953 c.688 §38]

597.165 [1953 c.688 §10; 1955 c.555 §2; repealed by 1957 c.234 §21]

597.170 [Repealed by 1953 c.688 §38]

597.175 [1953 c.688 §11; repealed by 1957 c.234 §21]

597.180 [Repealed by 1953 c.688 §38]

597.185 [1953 c.688 §14; repealed by 1957 c.234 §21]

597.189 [1955 c.555 §5; repealed by 1957 c.234 §21]

597.190 [Repealed by 1953 c.688 §38]

597.195 [1953 c.688 §12; repealed by 1957 c.234 §21]

597.200 [Repealed by 1953 c.688 §38]

597.205 [1953 c.688 §32; repealed by 1957 c.234 §21]

597.206 [1957 c.234 §§4, 5; 1959 c.190 §4; repealed by 1971 c.483 §8]

597.210 [Repealed by 1953 c.688 §38]

597.211 [1959 c.190 §3; repealed by 1971 c.483 §8]

597.215 [1953 c.688 §16; repealed by 1957 c.234 §21]

597.216 [1957 c.234 §9; 1963 c.208 §2; repealed by 1971 c.483 §8]

597.220 [Repealed by 1953 c.688 §38]

597.225 [1953 c.688 §15; repealed by 1957 c.234 §21]

597.226 [1957 c.234 §12; repealed by 1971 c.483 §8]

597.230 [Repealed by 1953 c.688 §38]

597.235 [1953 c.688 §13; repealed by 1957 c.234 §21]

597.236 [1957 c.234 §11; repealed by 1965 c.217 §9]

597.240 [Repealed by 1953 c.688 §38]

597.245 [1953 c.688 §17; repealed by 1957 c.234 §21]

597.250 [1957 c.234 §10; 1959 c.190 §5; repealed by 1963 c.208 §4]

597.255 [1953 c.688 §18; repealed by 1957 c.234 §21]

597.256 [1959 c.190 §6; repealed by 1971 c.483 §8]

597.260 [1957 c.234 §13(1); repealed by 1963 c.208 §4]

597.265 [1953 c.688 §19; repealed by 1957 c.234 §21]

597.270 [1957 c.234 §16; repealed by 1971 c.483 §8]

597.275 [1953 c.688 §20; repealed by 1957 c.234 §21]

597.280 [1957 c.234 §15; repealed by 1971 c.483 §8]

597.285 [1953 c.688 §21; repealed by 1957 c.234 §21]

597.290 [1957 c.234 §14; repealed by 1971 c.483 §8]

597.295 [1953 c.688 §22; repealed by 1957 c.234 §21]

597.305 [1953 c.688 §23; 1955 c.555 §3; repealed by 1957 c.234 §21]

597.310 [Repealed by 1953 c.116 §2]

597.315 [1953 c.688 §25; repealed by 1957 c.234 §21]

597.320 [Repealed by 1953 c.116 §2]

597.325 [1953 c.688 §26; repealed by 1957 c.234 §21]

597.330 [Repealed by 1953 c.116 §2]

597.335 [1953 c.688 §27; repealed by 1957 c.234 §21]

597.340 [Repealed by 1953 c.116 §2]

597.345 [1953 c.688 §30; repealed by 1957 c.234 §21]

597.350 [Repealed by 1953 c.116 §2]

597.355 [1953 c.688 §31; repealed by 1957 c.234 §21]

597.360 [Repealed by 1953 c.116 §2]

597.365 [1953 c.688 §8; repealed by 1957 c.234 §21]

597.370 [Repealed by 1953 c.116 §2]

597.375 [1953 c.688 §34; repealed by 1957 c.234 §21]

597.380 [Repealed by 1953 c.116 §2]

597.385 [1953 c.688 §33; repealed by 1957 c.234 §21]

597.390 [Repealed by 1953 c.116 §2]

597.395 [1953 c.688 §28; repealed by 1957 c.234 §21]

597.400 [Repealed by 1953 c.116 §2]

597.405 [1957 c.234 §17; 1965 c.217 §8; 1967 c.208 §4; repealed by 1971 c.483 §8]

597.410 [Repealed by 1953 c.116 §2]

597.415 [1957 c.234 §18; 1963 c.208 §3; repealed by 1971 c.483 §8]

597.420 [Repealed by 1953 c.116 §2]

597.430 [Repealed by 1953 c.116 §2]

597.440 [Repealed by 1953 c.116 §2]

597.450 [Repealed by 1953 c.116 §2]

597.460 [Repealed by 1953 c.116 §2]

597.505 [1953 c.163 §1; 1955 c.159 §1; repealed by 1957 c.234 §21]

597.510 [Repealed by 1953 c.115 §2]

597.515 [1953 c.163 §2; 1955 c.159 §2; repealed by 1957 c.234 §21]

597.520 [Repealed by 1953 c.115 §2]

597.525 [1953 c.163 §3; 1955 c.159 §3; repealed by 1957 c.234 §21]

597.530 [Repealed by 1953 c.115 §2]

597.535 [1953 c.163 §4; repealed by 1957 c.234 §21]

597.539 [1955 c.159 §5; repealed by 1957 c.234 §21]

597.540 [Repealed by 1953 c.115 §2]

597.545 [1953 c.163 §5; repealed by 1957 c.234 §21]

597.549 [1955 c.159 §8; repealed by 1957 c.234 §21]

597.550 [Repealed by 1953 c.115 §2]

597.555 [1953 c.163 §6; repealed by 1957 c.234 §21]

597.560 [Repealed by 1953 c.115 §2]

597.610 [Repealed by 1955 c.98 §1 and 1955 c.557 §36]

597.620 [Repealed by 1955 c.557 §36]

597.630 [Repealed by 1953 c.688 §37]

597.640 [Repealed by 1953 c.688 §37]

597.650 [Repealed by 1953 c.688 §37]

597.660 [Repealed by 1953 c.688 §37]

597.670 [Repealed by 1953 c.688 §37]

597.680 [Repealed by 1953 c.688 §37]

597.690 [Repealed by 1953 c.688 §37]

597.700 [Repealed by 1953 c.688 §37]

597.710 [Repealed by 1955 c.98 §1]

597.720 [Repealed by 1955 c.98 §1]

597.730 [Repealed by 1955 c.98 §1]

597.740 [Repealed by 1955 c.98 §1]

597.750 [Repealed by 1955 c.98 §1]

597.760 [Formerly 598.510; repealed by 1955 c.98 §1]

597.770 [Formerly 598.520; repealed by 1955 c.98 §1]

597.990 [Amended by 1953 c.116 §2; 1953 c.688 §38; subsection (1) of 1955 Replacement Part enacted as 1953 c.688 §35; subsection (2) of 1955 Replacement Part enacted as 1953 c.163 §§7,8; amended by 1955 c.98 §2; subsection (3) of 1955 Replacement Part enacted as 1955 c.159 §6; repealed by 1957 c.234 §21]

597.991 [1957 c.234 §19; 1959 c.190 §7; repealed by 1971 c.483 §8]

_______________



Chapter 598

Chapter 598 (Former Provisions)

Diseases of Sheep

DISEASES OF SHEEP

ANIMALS

Note: 598.010, 598.020, 598.030, 598.040, 598.050, 598.060, 598.070, 598.080, 598.090, 598.100, 598.110, 598.120, 598.130, 598.140, 598.210, 598.220, 598.230, 598.240, 598.250, 598.310, 598.320, 598.330, 598.340, 598.350, 598.360, 598.370, 598.410, 598.420, 598.430, 598.440, 598.450, 598.460, 598.470 and 598.990 repealed by 1955 c.557 §36.

_______________



Chapter 599

Chapter 599 Â Livestock Auction Markets; Stockyards; Auction Sales

2005 EDITION

LIVESTOCK AUCTION MARKETS; STOCKYARDS; SALES

ANIMALS

GENERAL PROVISIONS

599.205Â Â Â Â  Definitions

LIVESTOCK AUCTION MARKETS

599.215Â Â Â Â  Prohibitions

599.235Â Â Â Â  License fee; appropriation of moneys; separate licenses for each facility; posting license and names of owners

599.245Â Â Â Â  Licensee's bond

599.251Â Â Â Â  Procedure on licensee's default as to condition of bond

599.255Â Â Â Â  Suspension or revocation or refusal to issue or renew licenses

599.265Â Â Â Â  Market zone; livestock entering market zone to be sold through auction facilities

599.269Â Â Â Â  Brand inspection required prior to public auction; minimum fee; application of section; exemptions

599.273Â Â Â Â  Questions of livestock ownership and possession

599.275Â Â Â Â  Cattle and hogs in market zone to be kept in clean, disinfected and segregated pens

599.285Â Â Â Â  Floors in pens; drainage; cleaning pens, alleyways and equipment

599.295Â Â Â Â  Pens for diseased animals

599.305Â Â Â Â  Pens and facilities for handling, testing, treating or examining livestock

599.315Â Â Â Â  Regulation by department of testing, treating and examining of livestock

599.335Â Â Â Â  Employment of veterinarian by licensee; authority; revocation of market operator's license for failing to correct insanitary conditions

599.345Â Â Â Â  Weighing by weighmasters; scale tickets in triplicate

599.355Â Â Â Â  Records to be kept by licensee

599.385Â Â Â Â  Enforcement procedures

599.395Â Â Â Â  Joint federal-state administration of chapter

599.401Â Â Â Â  Livestock auction market license required; moving location of market; rules

599.406Â Â Â Â  License application; rules; fee; expiration of license; renewal

599.416Â Â Â Â  Hearing on license application; notice; record of proceedings

599.421Â Â Â Â  Matters to be considered in granting licenses; change of market ownership; fee exception

599.426Â Â Â Â  Issuance or denial of license; procedure

599.431Â Â Â Â  Renewal of license; when hearing is required

STOCKYARDS

599.485Â Â Â Â  Definition for ORS 599.490 and 599.495

599.490Â Â Â Â  Department may impose stockyard requirements to prevent spread of disease

599.495Â Â Â Â  Cooperative agreements with federal government under which state department carries out federal programs in livestock auction markets and stockyards

MISCELLANEOUS PROVISIONS RELATING TO AUCTIONS

599.510Â Â Â Â  Prevention of competitive bidding prohibited

599.520Â Â Â Â  By-bids and fraudulent bids made to deceive bidders; minimum or reserve bids

599.530Â Â Â Â  Prohibited practices in sales of purebreds

599.540Â Â Â Â  Withdrawal of purebred livestock from sale

599.550Â Â Â Â  Milking dairy cows prior to sale

599.560Â Â Â Â  Affidavits as to time of milking

TEMPORARY HORSE SALE LICENSES

599.610Â Â Â Â  License requirements; fee; exemptions

599.620Â Â Â Â  Enforcement and regulations

599.630Â Â Â Â  Revocation, suspension or refusal to issue license

599.640Â Â Â Â  Compliance with ORS 599.610 and 599.620 required

PENALTIES

599.991Â Â Â Â  Penalties

Â Â Â Â Â  599.010 [Amended by 1953 c.678 Â§3; repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.020 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.030 [Amended by 1953 c.678 Â§3; repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.040 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.050 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.060 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.070 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.080 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.090 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.100 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.110 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.120 [Repealed by 1955 c.542 Â§1]

Â Â Â Â Â  599.130 [Repealed by 1955 c.542 Â§1]

GENERAL PROVISIONS

Â Â Â Â Â  599.205 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) "Dairy cattle" includes the recognized breeds of bovine animals used primarily for the production of milk, such as, but not limited to, Jersey, Guernsey, Brown Swiss, Ayrshire, Milking Shorthorn, Holstein and Red Polled, whether or not such animals are purebred or grade, and crosses of such breeds, including crosses of such breeds with beef type animals.

Â Â Â Â Â  (2) "Department" means the State Department of Agriculture of the State of Oregon.

Â Â Â Â Â  (3) "Director" means the director of the department.

Â Â Â Â Â  (4) "Licensee" means any person who operates a livestock auction market, either as owner or lessee, and who holds a license to conduct such market issued by the department pursuant to the provisions of this chapter.

Â Â Â Â Â  (5) "Livestock" includes horses, mules, asses, cattle, sheep, swine, goats and poultry, including turkeys, of any age or sex.

Â Â Â Â Â  (6) "Livestock auction market" means a place of business to which the public may consign livestock for sale by auction open to public bidding or sold on a commission basis, but, specifically, it does not include breed or livestock associations operating subject to and in compliance with the provisions of the Oregon Nonprofit Corporation Act, ORS chapter 65, Future Farmer and 4-H groups, auction sales conducted in conjunction with county, state or private fairs or auction sales conducted by or for a person at which livestock of such person's ownership are sold on premises of the person.

Â Â Â Â Â  (7) "Meat dealer" means a person licensed to slaughter meat food animals pursuant to the applicable provisions of this section and ORS chapter 603. [1953 c.677 Â§1; 1955 c.724 Â§15; 1957 c.390 Â§1; 1967 c.368 Â§1; 1971 c.578 Â§9; 1973 c.175 Â§13; 1981 c.248 Â§25; 1983 c.417 Â§1; 1989 c.1010 Â§178]

Â Â Â Â Â  599.210 [Repealed by 1953 c.677 Â§22]

LIVESTOCK AUCTION MARKETS

Â Â Â Â Â  599.215 Prohibitions. (1) No person shall operate a livestock auction market without a valid license to operate such market issued pursuant to the provisions of this chapter.

Â Â Â Â Â  (2) No person shall interfere with the performance by any veterinarian of duties and responsibilities imposed by the provisions of this chapter.

Â Â Â Â Â  (3) No licensee, or the managing agent of the licensee, shall operate a livestock auction market at which the sanitary practices or conditions prescribed by the provisions of this chapter or regulations promulgated thereunder have not been complied with.

Â Â Â Â Â  (4) No licensee shall sell or offer for sale any livestock which has not been examined, tested or treated as required by the provisions of this chapter or regulations promulgated thereunder.

Â Â Â Â Â  (5) No person other than a meat dealer shall remove from the market zone an animal which has been sold or purchased for immediate slaughter pursuant to the provisions of this chapter; provided, however, that a person may remove from the market zone any such animal if it is to be transported directly out of this state.

Â Â Â Â Â  (6) No meat dealer who removes from the market zone an animal sold or purchased for immediate slaughter pursuant to the provisions of this chapter shall fail, refuse or neglect to slaughter such animal within eight days from the date the animal is so removed. [1953 c.677 Â§17; 1971 c.578 Â§10]

Â Â Â Â Â  599.220 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.225 [1953 c.677 Â§4; 1967 c.368 Â§6; repealed by 1971 c.578 Â§20]

Â Â Â Â Â  599.230 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.235 License fee; appropriation of moneys; separate licenses for each facility; posting license and names of owners. (1) Subject to the provisions of subsection (2) of this section, every person operating a livestock auction market in this state shall be required to pay on or before June 30, annually, a fee of $100 to the State Department of Agriculture for a license to operate such market for the year beginning July 1 next following. If a person operates a livestock auction market facility in more than one location, a separate license must be obtained for each such facility. Except for fees paid under ORS 599.269, all fees provided for under the provisions of this chapter shall be paid into the Department of Agriculture Service Fund and hereby are continuously appropriated for use in the administration of this chapter.

Â Â Â Â Â  (2) In the case of an application for a license made after September 30 of a license year, and only in such cases, the license fee submitted with the application shall be prorated on the basis of the number of quarters of three months each or portions of a quarter remaining in the license year. The fee accompanying such applications shall be $25 for each such quarter or portion thereof. For the purposes of this section, the license year shall be the period July 1 to June 30 next following. Nothing in this section shall be construed to authorize a refund of license fees in any case.

Â Â Â Â Â  (3) The licensee shall at all times have posted in a conspicuous place in the main business office of such market the full names and addresses of the legal owners of the market. The livestock auction market operator's license shall also be posted conspicuously in the main business office of the market. [1953 c.677 Â§5; 1971 c.578 Â§11; 1979 c.499 Â§13]

Â Â Â Â Â  599.240 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.245 Licensee's bond. (1) Each person licensed to operate a livestock auction market shall maintain a bond approved by the State Department of Agriculture to secure the performance of statutory duties and private obligations incurred as the operator of such market. The bond shall be filed with the department and shall be renewed whenever the license is renewed. The bond shall be conditioned that the licensee shall pay all legal claims which may accrue against the licensee in favor of any seller or buyer of livestock, arising from the conduct of the licensee's market.

Â Â Â Â Â  (2) The surety on each bond shall be a corporate surety licensed to do business as a surety within the State of Oregon.

Â Â Â Â Â  (3) The surety shall not cancel the bond until 60 days after its written notice of such cancellation is received by the department, which notice shall be sent to the department and to the principal by registered or certified mail.

Â Â Â Â Â  (4) The amount of the bond, after public hearing under ORS chapter 183, shall be determined by reference by the department to a schedule which it shall establish. Such schedule which may vary depending on the type of livestock auction market operation, the estimated or actual volume of sales or other standards which the department deems necessary, in so far as is reasonable and practicable, shall conform to the bonding law and rules of the federal Packers and Stockyards Act prescribed in subsection (5) of this section. The department in addition may require before it gives its approval to a bond or renewal thereof that the applicant submit a financial statement or other information to assist the department in determining the necessary size or type of bond which may be necessary for the protection of persons who may be covered or affected thereby.

Â Â Â Â Â  (5) Any livestock auction market licensee or applicant for license who presents to the department satisfactory evidence of compliance with the bonding provisions of the federal Packers and Stockyards Act of 1921, 7 U.S.C. Â§Â§181 to 228, as amended, and effective June 29, 1971, shall be deemed in compliance with the bonding requirements of this section during such time as the licensee or applicant complies with the bonding provisions of such federal statute. If a federal bond which has been deemed to be in compliance with the provisions of this section is canceled or terminated, the licensee shall immediately stop all operations of such market until another state or federal bond has been obtained by the licensee and approved by the appropriate agency, as required by law. Until another such bond has been obtained, the license of the market operator shall be deemed suspended and shall be surrendered to the department.

Â Â Â Â Â  (6) If two or more persons have claims, either fixed or contingent, against a licensee's bond maintained pursuant to subsection (1) of this section, they shall, subject to the provisions of ORS 599.251, share pro rata in the proceeds of the bond to the extent of their actual damages except that the claims of the State of Oregon and the department referred to in subsection (1)(a) of this section shall have priority over, and shall be paid to the department prior to, all other claims or creditors. [1953 c.677 Â§6; 1957 c.390 Â§2; 1959 c.596 Â§70; 1959 c.685 Â§31; 1961 c.283 Â§1; 1963 c.15 Â§1; 1967 c.368 Â§4; 1971 c.578 Â§12]

Â Â Â Â Â  599.250 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.251 Procedure on licensee's default as to condition of bond. (1) Upon default of a licensee as to any condition of the bond required by ORS 599.245, the State Department of Agriculture shall:

Â Â Â Â Â  (a) Give reasonable notice to persons to file claims with the department.

Â Â Â Â Â  (b) Fix a reasonable time within which such filing shall be done.

Â Â Â Â Â  (c) Investigate each claim so filed and reasonably verify the circumstances under which the claims accrued and the good faith of the claimants.

Â Â Â Â Â  (2) With the approval of the claimants who filed claims, the department may settle such claims with the surety, without filing legal action. Such settlement unless appealed to the circuit court within 30 days as provided by law, is final between the surety and all claimants covered by the bond.

Â Â Â Â Â  (3) If any claimant, or the surety, does not agree with the findings of the department, the department shall file a declaratory judgment action without right to jury trial in the circuit court in the name of the State of Oregon for the benefit of the claimants as authorized by ORS chapter 28. Unless appealed as prescribed by law, the order of the court shall be final between the surety and all claimants covered by the bond. [1961 c.283 Â§3; 1979 c.284 Â§178]

Â Â Â Â Â  599.255 Suspension or revocation or refusal to issue or renew licenses. The State Department of Agriculture may revoke or suspend, or refuse to issue or renew the license of any person who does not or has not complied with the provisions of this chapter or the regulations promulgated thereunder. [1953 c.677 Â§18; 1961 c.425 Â§8; 1971 c.578 Â§13]

Â Â Â Â Â  599.260 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.265 Market zone; livestock entering market zone to be sold through auction facilities. (1) All property owned or controlled by a person licensed to operate a livestock auction market which is contiguous to, and used in conjunction with the operation of, the market shall be the market zone of such market.

Â Â Â Â Â  (2) All livestock entering the market zone must be handled and sold through the facilities of the market and must comply with the provisions of this chapter and the regulations promulgated thereunder. [1953 c.677 Â§7; 1971 c.578 Â§14]

Â Â Â Â Â  599.269 Brand inspection required prior to public auction; minimum fee; application of section; exemptions. Before any livestock auction market can sell cattle, horses or other livestock as designated by the State Department of Agriculture, at an auction open to public bidding, or on consignment or commission basis, a brand inspector shall be present to carry out the brand inspection provisions of ORS chapter 604 and this chapter. It is necessary therefor that the department recover at least in part its actual costs of maintaining such inspection and related services. During any 24-hour period if the brand inspection fees which the department is authorized to collect through and in a livestock auction market under ORS chapter 604 do not total $50, the livestock auction market licensee shall include and at the same time pay to the department the difference between the actual brand inspection total fees collected and $50. This section also applies to sales by breed or livestock associations, fairs or other groups, but does not apply to sales by Future Farmer or 4-H groups. [1967 c.368 Â§5; 1973 c.151 Â§1; 1981 c.248 Â§16]

Â Â Â Â Â

Â Â Â Â Â  599.270 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.273 Questions of livestock ownership and possession. After livestock enter the premises of a livestock auction market, if a question of the right of ownership or possession arises, the livestock shall be subject to the provisions of ORS 604.056. [1967 c.368 Â§3; 1981 c.248 Â§17]

Â Â Â Â Â  599.275 Cattle and hogs in market zone to be kept in clean, disinfected and segregated pens. All dairy cattle over six months of age, except steers, spayed females and dairy cattle which by reason of age, disease or other conditions will be purchased for slaughter purposes, and all hogs entering the market zone of a livestock auction market shall be placed and retained, before and after sale, in clean, disinfected and segregated pens kept solely for that purpose. [1953 c.677 Â§8; 1957 c.390 Â§14; 1969 c.33 Â§1]

Â Â Â Â Â  599.280 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.285 Floors in pens; drainage; cleaning pens, alleyways and equipment. All pens used in livestock auction markets for holding dairy cattle and hogs and all alleyways between such pens shall be floored with concrete or some other impervious material. All such pens and alleys shall be sloped or otherwise constructed to permit adequate drainage. Such pens and alleyways and also fences, food racks and watering troughs shall be constructed so as to allow proper cleaning and sanitation. All such pens, alleyways, fences, food racks and watering troughs or other equipment shall be cleaned and disinfected after each sale or, in the case of a continuous sale, as often as may be prescribed by the State Department of Agriculture. [1953 c.677 Â§9]

Â Â Â Â Â  599.290 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.295 Pens for diseased animals. (1) The licensee shall provide separate pens of suitable size which shall be designated as quarantine pens which shall be floored with concrete or some other impervious material and constructed so as to allow for efficient drainage and cleaning. These pens shall be used for all animals coming into the market zone which are found to be infected with brucellosis or other contagious, infectious or communicable diseases. These pens shall be used only for the detention of diseased animals and shall be constructed and maintained in accordance with the regulations of the State Department of Agriculture.

Â Â Â Â Â  (2) The fact that an animal is placed in a quarantine pen under subsection (1) of this section does not entitle the owner to be paid indemnity for the animal; but this subsection is not intended to affect the payment of indemnity where the owner is entitled to indemnity payments as otherwise provided by law. [1953 c.677 Â§10; 1957 c.390 Â§3]

Â Â Â Â Â  599.300 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.305 Pens and facilities for handling, testing, treating or examining livestock. Each licensee shall provide pens with suitable catching chutes and other facilities for testing, treating, examining, or handling livestock in accordance with the regulations of the State Department of Agriculture. [1953 c.677 Â§11; 1967 c.368 Â§2]

Â Â Â Â Â  599.310 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.315 Regulation by department of testing, treating and examining of livestock. The State Department of Agriculture may require such testing, treating and examining of livestock sold, traded, exchanged or handled at or through livestock auction markets as in its judgment may be necessary to prevent the spread of brucellosis, tuberculosis or paratuberculosis, hog cholera and other infectious, contagious or communicable diseases among the livestock of this state. [1953 c.677 Â§12; 1957 c.390 Â§4; 1959 c.63 Â§6]

Â Â Â Â Â  599.320 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.325 [1953 c.677 Â§14; repealed by 1957 c.390 Â§23]

Â Â Â Â Â  599.330 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.335 Employment of veterinarian by licensee; authority; revocation of market operator's license for failing to correct insanitary conditions. (1) The licensee shall employ a veterinarian to perform all tests and make all examinations of animals required to be performed, carried out or made by the provisions of this chapter or the regulations promulgated thereunder.

Â Â Â Â Â  (2) Every assistant state veterinarian shall have authority and responsibility for the direction and control of the sanitary practices at such livestock auction market. The veterinarian shall notify in writing the licensee or managing agent of the licensee of insanitary conditions or practices. If the improper conditions or practices are not corrected in the time specified, the State Department of Agriculture shall take appropriate steps to revoke the market operator's license.

Â Â Â Â Â  (3) If in the event of an emergency situation any licensee is unable to procure the services of a veterinarian under subsection (1) of this section, the licensee may apply to the department, and the department may furnish a person the department deems qualified to make the examinations required at a livestock auction market. In the event the services of such qualified person are utilized, and the person determines any animal shows any abnormality or sign of ill health, such person at once shall contact an assistant state veterinarian or deputy state veterinarian for further examinations. The licensee shall reimburse the department for the actual expenses incurred by the qualified person and the assistant state veterinarian or deputy state veterinarian for the further examinations. All animals determined by the qualified person to require further examinations by a veterinarian shall be detained in the pens described in ORS 599.295 until released by the assistant state veterinarian or deputy state veterinarian.

Â Â Â Â Â  (4) If upon investigation the department finds that any veterinarian employed by the licensee is not discharging duties and responsibilities in compliance with the provisions of this chapter and the regulations promulgated thereunder, the department may, after notice and opportunity for hearing, disqualify such veterinarian from performing any further official functions in connection with such market. [1953 c.677 Â§13; 1971 c.578 Â§15; 1975 c.573 Â§1; 1979 c.807 Â§1; 1983 c.101 Â§4]

Â Â Â Â Â  599.340 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.345 Weighing by weighmasters; scale tickets in triplicate. (1) Each licensee maintaining and operating any weighing facilities for the weighing of livestock at the livestock auction market operated by the licensee shall provide for the weighing to be done by a weighmaster.

Â Â Â Â Â  (2) Scale tickets shall be executed in triplicate for all livestock weighed at the auction market and a copy of such ticket shall be issued to the buyer and seller of the livestock weighed. [1953 c.677 Â§15; 1983 c.740 Â§229]

Â Â Â Â Â  599.350 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.355 Records to be kept by licensee. The licensee shall keep on file an accurate record of:

Â Â Â Â Â  (1) The date on which each consignment of animals was received and sold.

Â Â Â Â Â  (2) The name and address of the buyer and seller of such animals.

Â Â Â Â Â  (3) The number and species of the animals received and sold.

Â Â Â Â Â  (4) The marks and brands on each such animals as furnished by an Oregon brand inspector.

Â Â Â Â Â  (5) Such records containing any and all statements of warranty or representations of title material to, or upon which, any such sale is consummated, together with the gross selling price, commission and other proper care, handling and sales charges on each consignment of livestock shall be available for inspection by the State Department of Agriculture or other persons having a legitimate interest therein. A copy thereof and the net proceeds shall be delivered to the buyer and the seller of such livestock or the duly authorized agent of the buyer or seller. All records of sales during the preceding 12 months shall be kept accessible during business hours for examination by the department or other persons having a legitimate interest in them. [1953 c.677 Â§16]

Â Â Â Â Â  599.360 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.365 [1953 c.677 Â§2; 1957 c.390 Â§15; renumbered 599.455]

Â Â Â Â Â  599.370 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.375 [1953 c.677 Â§3; 1957 c.390 Â§17; renumbered 599.460]

Â Â Â Â Â  599.380 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.385 Enforcement procedures. If the operator of a livestock auction market violates any of the provisions of this chapter, or regulations promulgated by the State Department of Agriculture under this chapter, the department may:

Â Â Â Â Â  (1) Summarily quarantine the livestock or the premises, or both, as provided in ORS 596.361 to 596.402.

Â Â Â Â Â  (2) Apply to the circuit court of the county in which the livestock auction market is located for a court order as provided in ORS 596.416. [1957 c.390 Â§13]

Â Â Â Â Â  599.390 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.395 Joint federal-state administration of chapter. (1) In the discretion of the State Department of Agriculture, a federal department or agency may be authorized by the State Department of Agriculture to act as its agent in carrying out all or part of the provisions of this chapter and regulations promulgated under this chapter without further requirement if it appears to the State Department of Agriculture that this chapter may be more effectively administered by joint federal and state action.

Â Â Â Â Â  (2) When a federal department or agency is engaged in carrying out all or part of the provisions of this chapter and the regulations promulgated under this chapter pursuant to subsection (1) of this section:

Â Â Â Â Â  (a) The authorized veterinary officers of the federal department or agency have the same power and authority as a deputy state veterinarian.

Â Â Â Â Â  (b) The agents and other employees of the federal department or agency have the same power and authority as employees of the State Department of Agriculture engaged in a similar capacity or type of work. [1957 c.390 Â§22]

Â Â Â Â Â  599.400 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.401 Livestock auction market license required; moving location of market; rules. (1) No person shall operate a livestock auction market within this state without first having been licensed by the State Department of Agriculture as provided in this chapter. Any license to operate a livestock auction market is personal to the holder thereof and is not transferable.

Â Â Â Â Â  (2)(a) Upon prior written application approved by the department, the licensee may move the location of the auction market facility within the boundaries of the trade area served. Such application shall contain the information required by ORS 599.406 (1)(a), (b), (d), (f) and (g).

Â Â Â Â Â  (b) The department shall notify the applicant by certified mail within 30 days of receipt of an application submitted under paragraph (a) of this subsection whether the application has been approved or denied. If the department shall fail to act on the application within the 30-day period, it shall be deemed approved. If the application is denied, the applicant may at any time thereafter during the current licensing year or by indorsement on a renewal application request a hearing, in which case a hearing on the application for permission to move shall be held within 30 days thereafter pursuant to the provisions of ORS 599.416, limited to the question of the suitability and adequacy of the proposed new location and facilities. If a hearing is held pursuant to this paragraph, ORS 599.421 and 599.426 shall also be applicable.

Â Â Â Â Â  (c) If the department finds that moving the location of the auction market facility would result in a substantial extension of the trading area served, it shall consider the application to be an application for a new license pursuant to ORS 599.406 and shall not consider it unless all requirements for such an application are met. The department may by rule establish criteria for determining whether an extension of trading area is substantial. [1971 c.578 Â§2]

Â Â Â Â Â  599.405 [1957 c.390 Â§6; repealed by 1969 c.33 Â§2]

Â Â Â Â Â  599.406 License application; rules; fee; expiration of license; renewal. (1) Application for a license required by ORS 599.401 (1) shall be made upon forms furnished by the State Department of Agriculture, and shall contain:

Â Â Â Â Â  (a) The name and address of the applicant, the name under which the applicant will operate, if different, the name and address of the manager, if different; and, if other than an individual, whether a partnership, corporation or other organization, and the names and addresses of all partners, shareholders, officers, principals, or other persons having a proprietary or membership interest in the applicant. The department may establish rules permitting listing of less than all those persons in cases of applicants having multiple ownership or membership.

Â Â Â Â Â  (b) The exact location and place where the applicant proposes to operate the livestock auction market, including the legal description of the premises proposed to be used in connection therewith.

Â Â Â Â Â  (c) A statement of financial condition of the applicant, and also of the partners, guarantors, or other persons liable for the debts of the applicant, if any, as the department may require.

Â Â Â Â Â  (d) Pictures and scale plans of existing facilities and, for proposed new or remodeled facilities, plans, blueprints and specifications, and pictures of work completed at the time of the application, together with a statement of the expected completion date or dates of those new or remodeled facilities.

Â Â Â Â Â  (e) Anticipated source, type and quantity of livestock to be handled by the applicant.

Â Â Â Â Â  (f) A statement setting forth the general boundaries of the trade area proposed to be served, the services proposed to be rendered, and the benefits to be derived by the livestock industry and public within that trade area.

Â Â Â Â Â  (g) Further information that the department may require or that the applicant believes would assist the department in its consideration of the application.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (d) of this subsection, any livestock auction market license shall expire on the June 30 next succeeding the date of grant of the license, provided that at any time during the quarter preceding June 30 the department may receive, consider and grant an application for a renewal license (including a renewal application filed concurrently with an application for a new license) effective on July 1 and expiring on the next succeeding June 30.

Â Â Â Â Â  (b) Application for renewal of a license required by ORS 599.401 shall be filed upon forms provided by the department and shall contain the information required in subsection (1)(a), (b), (c) and (g) of this section, and if applicant has altered or remodeled facilities of the applicant or plans to do so, the application shall also contain the information required in subsection (1)(d) of this section.

Â Â Â Â Â  (c) If an application for a renewal license has been duly filed with the department, together with the fee required by ORS 599.235, at least 15 days prior to the expiration date of a license required by ORS 599.401, but has not been finally acted upon by the department, and if the license is in all other respects valid and in force it shall remain in effect beyond its expiration date until a renewal license is granted, or until 30 days after it has been denied if no request for reconsideration has been made pursuant to ORS 599.426 (2), or until the date of affirmation of the denial pursuant to ORS 599.426 (3) if a request for reconsideration has been made. Nothing in this paragraph shall be deemed to limit the authority of the department to revoke or suspend a license pursuant to ORS 599.255.

Â Â Â Â Â  (d) In its consideration of the application for a renewal license, the department shall consider those matters set forth in ORS 599.421 (1) but only as they relate to whether the applicant has served the trading area in as satisfactory a manner as contemplated in the original application for license (or in as satisfactory a manner as prior to June 29, 1971), and to the applicant's ability to continue satisfactory service, and shall also consider whether the applicant has complied with the provisions of this chapter and regulations promulgated under it.

Â Â Â Â Â  (3) An application required by subsection (1) or (2) of this section shall be accompanied by the fee required by ORS 599.235. In addition, except as provided in ORS 599.421 (2) and (3), an application required by subsection (1) of this section shall be accompanied by an application processing fee of $1,000, to be used by the department for expenses of reviewing and investigating the application, holding hearings and all other required procedures relating to the application for license. [1971 c.578 Â§3; 1999 c.473 Â§1]

Â Â Â Â Â  599.410 [Repealed by 1953 c.677 Â§22]

Â Â Â Â Â  599.411 [1971 c.578 Â§4; 1977 c.214 Â§7; repealed by 1999 c.59 Â§181]

Â Â Â Â Â  599.415 [1957 c.390 Â§Â§7,8,9; repealed by 1969 c.33 Â§2]

Â Â Â Â Â  599.416 Hearing on license application; notice; record of proceedings. (1) Upon receipt of an application for license as provided in ORS 599.406 (1) and the fees prescribed in ORS 599.406 (3), the State Department of Agriculture shall establish a time, date and place for a public hearing on the application. The hearing shall be held not later than 30 days after receipt by the department of the application for license, but may be delayed upon request by the applicant, and shall be held in a city within the trade area proposed to be served by the applicant or, if requested by the applicant, at the department's location in Salem, Oregon.

Â Â Â Â Â  (2) The hearing provided for in subsection (1) of this section shall be held in accordance with the provisions of ORS chapter 183 and in addition the department shall:

Â Â Â Â Â  (a) Publish notice of the hearing in a newspaper of general circulation in the trade area proposed to be served by the applicant at least 10 days prior to such hearing.

Â Â Â Â Â  (b) Forward notice of the hearing to all known interested persons and to all known incorporated livestock associations and livestock auction market associations in Oregon.

Â Â Â Â Â  (3) The record of hearing shall contain proof of publication and notice required by subsection (2) of this section. [1971 c.578 Â§5; 1977 c.214 Â§8]

Â Â Â Â Â  599.421 Matters to be considered in granting licenses; change of market ownership; fee exception. (1) In its consideration of the application for license, the State Department of Agriculture shall consider:

Â Â Â Â Â  (a) The ability of the applicant to qualify with the provisions of the federal Packers and Stockyards Act of 1921, 7 U.S.C. 181 to 228, as amended, and effective June 29, 1971.

Â Â Â Â Â  (b) The testimony and evidence adduced at the hearing provided for in ORS 599.416 and the data and information contained in the application required by ORS 599.406.

Â Â Â Â Â  (c) The nature and extent of livestock auction market services already available in the trade area proposed to be served by the applicant, and whether the granting of a license to the applicant would be beneficial or detrimental to the livestock industry and economy in the trade area, or would impair the ability of any other livestock auction market license holders to continue unimpaired service to the trade area.

Â Â Â Â Â  (d) Any record or information relating to the applicant's prior experience in the operation of a livestock auction market and apparent ability to permanently and continuously serve the trade area in such capacity.

Â Â Â Â Â  (2) An application for license at an existing licensed livestock auction market location that is occasioned solely by a change in the form of ownership or by a transfer of ownership, shall be made upon forms furnished by the department which need only contain the information required in ORS 599.406 (1)(a), (b), (c) and (g), but if applicant's transferor has altered or remodeled the facilities or if applicant proposes to do so, the application shall also contain the information required in ORS 599.406 (1)(d). The application processing fee required by ORS 599.406 (3) shall not be applicable to an application filed pursuant to this subsection.

Â Â Â Â Â  (3) The application processing fee required by ORS 599.406 (3) shall not be applicable to an application for the reissuance of a license to operate at a livestock auction market location if the application is made within one year after the expiration of the applicant's license to operate at that location and the expired license was otherwise valid at the time of expiration. [1971 c.578 Â§6; 1999 c.473 Â§2]

Â Â Â Â Â  599.425 [1957 c.390 Â§Â§10,11; 1963 c.15 Â§2; repealed by 1969 c.33 Â§2]

Â Â Â Â Â  599.426 Issuance or denial of license; procedure. (1) If the State Department of Agriculture determines the application for license should be granted it shall issue a license. Any order of the department denying the application for license shall be in writing and forwarded to the applicant by certified mail and shall set forth the basis for such denial.

Â Â Â Â Â  (2) Within 30 days of the date of any order of denial of an application the applicant may file a request for reconsideration with the department, supported by any additional facts, information or material which the applicant believes may justify reconsideration of the denial.

Â Â Â Â Â  (3) If a request for reconsideration is filed with the department as provided in subsection (2) of this section, the department shall reconsider the denial and may grant the application, modify or affirm the order of denial, or may order a rehearing. Notice of such departmental action shall be rendered to the applicant within 30 days of receipt of such additional facts, information or data. [1971 c.578 Â§7]

Â Â Â Â Â  599.430 [1957 c.390 Â§12; 1967 c.637 Â§18; repealed by 1969 c.33 Â§2]

Â Â Â Â Â  599.431 Renewal of license; when hearing is required. An application for renewal of a license may be granted by the State Department of Agriculture without a hearing. If in the judgment of the department it would be in the public interest to hold a hearing to determine whether a renewal license should be granted, or upon written request by a member of the board, or if in the judgment of the department the renewal license should not be granted, a hearing shall be held pursuant to ORS 599.416, and in that case the provisions of ORS 599.421 and 599.426 shall also be applicable. [1971 c.578 Â§8]

Â Â Â Â Â  599.440 [1977 c.214 Â§2; repealed by 1993 c.742 Â§57]

Â Â Â Â Â  599.445 [1977 c.214 Â§3; repealed by 1993 c.742 Â§57]

Â Â Â Â Â  599.450 [1977 c.214 Â§4; repealed by 1993 c.742 Â§57]

Â Â Â Â Â  599.455 [Formerly 599.365; 1967 c.208 Â§5; 1971 c.578 Â§16; repealed by 1977 c.214 Â§10]

Â Â Â Â Â  599.460 [Formerly 599.375; repealed by 1977 c.214 Â§10]

Â Â Â Â Â  599.465 [1977 c.214 Â§5; repealed by 1993 c.742 Â§57]

Â Â Â Â Â  599.470 [1977 c.214 Â§6; repealed by 1993 c.742 Â§57]

STOCKYARDS

Â Â Â Â Â  599.485 Definition for ORS 599.490 and 599.495. As used in ORS 599.490 and 599.495, "stockyards" means any place, establishment or facility commonly known as stockyards, conducted or operated for compensation or profit as a public market, consisting of pens, or other enclosures, and their appurtenances, in which live livestock are received, held or kept for sale or shipment. [1957 c.390 Â§19]

Â Â Â Â Â  599.490 Department may impose stockyard requirements to prevent spread of disease. In order to carry out the provisions of ORS 596.020, the State Department of Agriculture may require such testing, treating and examining of livestock sold, traded, exchanged or handled at or through any stockyard as in its judgment may be necessary to prevent the spread of brucellosis, tuberculosis or paratuberculosis, hog cholera and other infectious, contagious or communicable diseases among the livestock of this state. [1957 c.390 Â§20; 1959 c.63 Â§7]

Â Â Â Â Â  599.495 Cooperative agreements with federal government under which state department carries out federal programs in livestock auction markets and stockyards. (1) The State Department of Agriculture may enter into cooperative agreements or contracts with any agency or department of the federal government whereby the State Department of Agriculture may:

Â Â Â Â Â  (a) Assume authority and administrative responsibility over the operations of livestock auction markets or stockyards, including but not limited to federal posted yards which are under the authority and responsibility of the federal government.

Â Â Â Â Â  (b) Assume and carry out the program, procedures, services and work being done or to be done by the federal agency or federal department in Oregon to eradicate and to prevent the spread of brucellosis, tuberculosis, paratuberculosis or other infectious, contagious, communicable or dangerous diseases in livestock auction markets or stockyards or the animals handled by such markets or yards.

Â Â Â Â Â  (2) The State Department of Agriculture may contract with or enter into agreements with the agencies or departments of the federal government referred to in subsection (1) of this section to receive funds which shall be deposited with the State Treasurer to be paid out and used by the State Department of Agriculture in carrying out the provisions of any Oregon law and of the Act of Congress under which the money is paid in accordance with the terms of the contract or agreement. Such funds are continuously appropriated for the purpose of carrying out this chapter in accordance with the terms of the contract or agreement. [1957 c.390 Â§21; 1967 c.637 Â§19]

MISCELLANEOUS PROVISIONS RELATING TO AUCTIONS

Â Â Â Â Â  599.510 Prevention of competitive bidding prohibited. No person shall enter or offer or attempt to enter into any agreement or arrangement with another person for the purpose of preventing competitive bidding upon any horses, mules, cattle, sheep, swine or other livestock shipped to a wholesale or central stockyards market for sale.

Â Â Â Â Â  599.520 By-bids and fraudulent bids made to deceive bidders; minimum or reserve bids. (1) No person shall make any by-bids or other false or fraudulent bids designed to stimulate bona fide bidding at any auction sale of livestock.

Â Â Â Â Â  (2) No person shall conspire with any other person for the purpose of making such a bid or make any false statement relative to any such livestock being sold, with intent to deceive any bidder or with intent to influence any bid therefor. Any false statement relative to such livestock, made by the owner thereof or the agent of the owner, shall prima facie be presumed to have been made with intent to deceive any such bidder.

Â Â Â Â Â  (3) However, this section does not prohibit the owner or consignor of livestock offered at public auction from announcing a minimum or reserve bid, which shall either be noted in the catalog of such auction or announced by the auctioneer.

Â Â Â Â Â  599.530 Prohibited practices in sales of purebreds. No person shall include in any public auction or sale of purebred livestock any animal which is not offered for bona fide sale, or which is placed in the sale for the purpose, or with the intent, of creating, or attempting to create, any fictitious value for any other animal offered at such sale by by-bidding, offering fictitious bids, making fictitious sales or otherwise.

Â Â Â Â Â  599.540 Withdrawal of purebred livestock from sale. (1) In cases where there is an animal listed in the printed catalogue or other advertisements of any auction sale of purebred livestock and is withdrawn prior to the sale, the reason for such withdrawal shall be publicly stated by the owner or consignor or the agents of the owner or consignor, or by the auctioneer, prior to the commencement of such sale.

Â Â Â Â Â  (2) As used in ORS 599.530 and this section, the term "purebred livestock" includes all animals registered or eligible to registration in the various breed associations organized and maintained for the registration of cattle, horses, swine, sheep or goats, and having jurisdiction over the registration of such animals in the United States.

Â Â Â Â Â  599.550 Milking dairy cows prior to sale. No person shall sell or offer for sale for dairy purposes at public auction, any cows giving milk and intended to be used for dairy purposes, that have not been milked out entirely dry within not more than 12 hours preceding the opening of the sale at which such cows are offered for sale or sold.

Â Â Â Â Â  599.560 Affidavits as to time of milking. Any person selling or offering for sale any cows in milk at public auction, intended to be used for dairy purposes, shall file with the auctioneer of the sale the affidavits of two freeholders to the effect that they have knowledge that such cows have been milked entirely dry within the time specified by ORS 599.550.

TEMPORARY HORSE SALE LICENSES

Â Â Â Â Â  599.610 License requirements; fee; exemptions. (1) Notwithstanding other laws to the contrary, any person desiring to conduct a temporary horse sale to which the public may consign horses for sale by auction open to public bidding and where such sale shall not exceed one calendar day may make application to the State Department of Agriculture for a temporary horse sale license.

Â Â Â Â Â  (2) A temporary horse sale license shall be issued when the department finds:

Â Â Â Â Â  (a) That an application as approved by the department has been received.

Â Â Â Â Â  (b) That the applicant has filed with the department a bond as required by ORS 599.245, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a cash deposit with the department in lieu thereof, except that such bond, letter of credit or deposit may be limited to the period of operation of the temporary horse sale as approved by the department, and except that the bond, letter of credit or deposit shall be at least $25,000.

Â Â Â Â Â  (c) That a license fee of $25 has been paid.

Â Â Â Â Â  (d) That the requirements of ORS 599.610 to 599.640 and the rules promulgated thereunder are complied with.

Â Â Â Â Â  (3) A separate application, license fee and adequate bond, letter of credit or deposit as required by subsection (2) of this section, is necessary for each day upon which horses are sold.

Â Â Â Â Â  (4) A license shall not be required for the sale of horses by nonprofit breed or livestock associations or clubs, Future Farmer and 4-H groups, auction sales conducted in conjunction with county, state or private fairs or auction sales conducted by or for a person at which horses of such person's ownership are sold on premises of the person or by a person licensed pursuant to the provisions of ORS 599.235 and 599.401. [1959 c.63 Â§2; 1971 c.578 Â§17; 1981 c.248 Â§18; 1991 c.331 Â§91; 1997 c.631 Â§504]

Â Â Â Â Â  599.620 Enforcement and regulations. Except as provided by ORS 599.245, the provisions of this chapter shall not apply to a person licensed pursuant to ORS 599.610. In lieu thereof, the State Department of Agriculture shall promulgate regulations relating to the time, place, manner and method of the temporary sale of horses as authorized by ORS 599.610. In the enforcement of such provisions or the promulgation of regulations thereunder, the department shall take into consideration the following factors:

Â Â Â Â Â  (1) The measures necessary to establish and maintain the same standards and purposes as are contained in the laws and regulations relating to livestock auction markets and stockyards licensed under and subject to the provisions of this chapter and ORS chapter 596 and yet at the same time to provide a practical and reasonable procedure to permit the holding of such temporary sale of horses.

Â Â Â Â Â  (2) Those measures necessary to control or eradicate contagious or infectious diseases of horses.

Â Â Â Â Â  (3) The employment of a veterinarian by the licensee as provided by ORS 599.335.

Â Â Â Â Â  (4) The economic consequences to the citizens of this state which may result from the spread of all diseases of horses.

Â Â Â Â Â  (5) The extent to which certain diseases of horses are endemic or epidemic through neighboring states, the United States or this state.

Â Â Â Â Â  (6) The extent to which livestock other than horses which are infected with or are carriers of the diseases may be adversely affected by reason thereof.

Â Â Â Â Â  (7) The laws and regulations of the United States and other states.

Â Â Â Â Â  (8) The laws relating to brands, as provided by this chapter. [1959 c.63 Â§3]

Â Â Â Â Â  599.630 Revocation, suspension or refusal to issue license. The State Department of Agriculture may revoke or suspend or refuse to issue the temporary horse sale license of any person who does not or has not complied with the provisions of ORS 599.610, 599.620 and 599.640 or regulations promulgated thereunder. [1959 c.63 Â§4]

Â Â Â Â Â  599.640 Compliance with ORS 599.610 and 599.620 required. No person shall violate the provisions of ORS 599.610 and 599.620 or the regulations promulgated thereunder. No person other than a licensee of a livestock auction market or stockyard as provided by ORS 599.235 and 599.401 shall operate an establishment, place of business, or conduct a sale to which the public may consign or permit horses to be sold by auction open to public bidding, without first obtaining a temporary horse sale license as authorized by ORS 599.610. [1959 c.63 Â§5; 1971 c.578 Â§18]

Â Â Â Â Â  599.700 [1987 c.239 Â§2; repealed by 1991 c.376 Â§1]

Â Â Â Â Â  599.710 [1987 c.239 Â§3; repealed by 1991 c.376 Â§1]

Â Â Â Â Â  599.720 [1987 c.239 Â§4; repealed by 1991 c.376 Â§1]

Â Â Â Â Â  599.730 [1987 c.239 Â§5; 1989 c.171 Â§73; repealed by 1991 c.376 Â§1]

Â Â Â Â Â

Â Â Â Â Â  599.740 [1987 c.239 Â§6; repealed by 1991 c.376 Â§1]

PENALTIES

Â Â Â Â Â  599.990 [Amended by 1953 c.677 Â§22; subsection (2) enacted as 1953 c.677 Â§Â§19, 20; 1955 c.542 Â§2; subsection (6) of 1959 Replacement Part enacted as 1959 c.63 Â§8; 1961 c.283 Â§4; repealed by 1971 c.578 Â§20]

Â Â Â Â Â  599.991 Penalties. Violation of any of the provisions of this chapter is a misdemeanor. [1971 c.578 Â§21]

_______________



Chapter 600

Chapter 600 Â Swine Feeding

2005 EDITION

SWINE FEEDING

ANIMALS

600.010Â Â Â Â  Definitions

600.095Â Â Â Â  Garbage used in feeding swine

600.105Â Â Â Â  Summary quarantine of swine being fed impermissible garbage or offal

600.120Â Â Â Â  Jurisdiction of courts; restraining violation

600.990Â Â Â Â  Penalties

Â Â Â Â Â  600.010 Definitions. As used in ORS 600.095 and 600.105:

Â Â Â Â Â  (1) "Garbage" means waste accumulations of vegetable matter.

Â Â Â Â Â  (2) "Offal" means animal tissue of any kind and from any source. [Amended by 1953 c.384 Â§7; 1971 c.78 Â§1; 2001 c.21 Â§2]

Â Â Â Â Â  600.020 [Repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.030 [Amended by 1953 c.384 Â§7; 1979 c.499 Â§14; repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.040 [Repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.050 [Repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.060 [Amended by 1961 c.425 Â§9; repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.070 [Amended by 1953 c.384 Â§7; 1971 c.78 Â§2; repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.080 [Amended by 1953 c.384 Â§7; repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.090 [Repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.095 Garbage used in feeding swine. A person may feed garbage to swine only if the garbage is:

Â Â Â Â Â  (1) Accumulated from the domestic household of the person;

Â Â Â Â Â  (2) Solely from a fruit or vegetable cannery, processing plant or sorting establishment;

Â Â Â Â Â  (3) Solely from a bakery; or

Â Â Â Â Â  (4) A combination of garbage types allowed under this section. [2001 c.21 Â§1]

Â Â Â Â Â  600.100 [Amended by 1953 c.384 Â§7; 1971 c.78 Â§3; repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.105 Summary quarantine of swine being fed impermissible garbage or offal. The State Department of Agriculture may summarily quarantine any swine that are being fed garbage not described under ORS 600.095 or offal. The powers conferred upon the department by ORS 596.388 to 596.416 may be exercised by the department in aid of the quarantine. [1955 c.187 Â§2; 2001 c.21 Â§3]

Â Â Â Â Â  600.110 [Amended by 1953 c.384 Â§7; repealed by 2001 c.21 Â§7]

Â Â Â Â Â  600.120 Jurisdiction of courts; restraining violation. (1) Justice courts and municipal courts acting as justice courts have concurrent jurisdiction with circuit courts of all prosecutions arising under ORS 600.095 or a quarantine imposed under ORS 600.105.

Â Â Â Â Â  (2) In addition to any penalty provided by ORS 600.990, the circuit court is vested with jurisdiction to restrain any violation, or threatened violation, of ORS 600.095 or a quarantine imposed under ORS 600.105 upon suit by the State Department of Agriculture. In any such suit the district attorney of the county where the suit is instituted shall represent the department, or the Attorney General may represent the department in the suit. [Amended by 2001 c.21 Â§4]

Â Â Â Â Â  600.990 Penalties. Subject to ORS 153.022, notwithstanding ORS 596.990, violation of ORS 600.095, a quarantine imposed under ORS 600.105 or a rule or regulation of the State Department of Agriculture relating to the feeding of swine is punishable, upon conviction, by a fine of not less than $500 nor more than $5,000 or by imprisonment in the county jail not exceeding one year, or both. [Amended by 1999 c.1051 Â§319; 2001 c.21 Â§5]

_______________



Chapter 601

Chapter 601 Â Dead Animals

2005 EDITION

DEAD ANIMALS

ANIMALS

601.010Â Â Â Â  Definitions

601.020Â Â Â Â  Applicability of dead animal provisions

601.030Â Â Â Â  License required to engage in animal disposal business

601.040Â Â Â Â  Application for license and payment of fee; rules; disposition of funds collected

601.050Â Â Â Â  Investigation of place of business and applicant; issuance of license

601.060Â Â Â Â  License limitations

601.070Â Â Â Â  Revocation or refusal to issue license

601.080Â Â Â Â  License for conveyance transporting dead animals; fee

601.090Â Â Â Â  Requirements as to conduct of business and construction of premises

601.100Â Â Â Â  Transportation and handling of dead animals; assembly plant license fee

601.110Â Â Â Â  Inspection of place of business or conveyance

601.120Â Â Â Â  Department to administer and enforce disposal provisions; rules and regulations

601.130Â Â Â Â  Jurisdiction of courts; restraining violation

601.140Â Â Â Â  Carcass of domestic animal to be buried or destroyed

601.990Â Â Â Â  Penalties

Â Â Â Â Â  601.010 Definitions. As used in this chapter, the term "department" means the State Department of Agriculture.

Â Â Â Â Â  601.020 Applicability of dead animal provisions. (1) Any person engaged in the business of obtaining, by purchase or otherwise, the body, carcass or parts of animals, for the purpose of obtaining the hide, skin or grease from such body, carcass or parts of animals or for the purpose of disposing of such body, carcass or parts in any way whatsoever, is deemed to be engaged in the business of disposing of the bodies, carcasses or parts of animals, and is subject to all the provisions and penalties of this chapter.

Â Â Â Â Â  (2) However, ORS 601.010 to 601.130 do not apply to:

Â Â Â Â Â  (a) The slaughtering and handling of animals for human consumption or to the dissection of animals for scientific research.

Â Â Â Â Â  (b) Persons in cities and towns who gather up and dispose of the bodies of dead fowl, cats, dogs and other small animals, if they gather up and dispose of such bodies of small animals in the regular course of their garbage business.

Â Â Â Â Â  601.030 License required to engage in animal disposal business. Before any person shall engage in the business of disposing of the bodies, carcasses or parts of animals by rendering, burning, burying or any other means, the person shall procure from the State Department of Agriculture a license. All such licenses shall expire on June 30 next succeeding their date of issuance.

Â Â Â Â Â  601.040 Application for license and payment of fee; rules; disposition of funds collected. (1) Any person desiring to obtain a license to dispose of the bodies, carcasses or parts of animals shall file with the State Department of Agriculture an application for such license. The application shall be upon a form furnished by the department and shall contain such information as the department may, by rule and regulation, prescribe.

Â Â Â Â Â  (2) At the time of filing, the applicant shall pay to the department a license fee of $50. All such fees shall be remitted by the department to the State Treasurer, who shall place all money so received in the Department of Agriculture Service Fund for the purpose of carrying into full force and effect ORS 601.010 to 601.130. [Amended by 1979 c.499 Â§15]

Â Â Â Â Â  601.050 Investigation of place of business and applicant; issuance of license. (1) Upon receiving an application for a license, the State Department of Agriculture shall immediately cause one of its officers, employees or deputies to inspect the place where the applicant desires to conduct the business, and ascertain:

Â Â Â Â Â  (a) Whether the applicant is a responsible and suitable person to be entrusted with a license to conduct such business.

Â Â Â Â Â  (b) Whether the place where the business is to be conducted is a suitable and sanitary place in which to dispose of the bodies, carcasses and parts of animals.

Â Â Â Â Â  (c) Whether it conforms to the rules and regulations prescribed by the department.

Â Â Â Â Â  (2) If the applicant meets the requirements set forth in this section, the department shall issue the applicant a license to conduct business. [Amended by 2003 c.14 Â§359]

Â Â Â Â Â  601.060 License limitations. Any licenses issued under ORS 601.050 or 601.080 shall be nontransferable by the licensee and shall apply to only one place of business or conveyance, as specified in the license. Any licensee, operating more than one place of business or conveyance shall obtain a separate license for each such place or conveyance.

Â Â Â Â Â  601.070 Revocation or refusal to issue license. Upon determining that any person licensed under ORS 601.050 or 601.080, or who has applied for a license under ORS 601.040 or 601.080, has violated, or failed to comply with any of the provisions of ORS 601.010 to 601.130 or any of the rules and regulations of the State Department of Agriculture made under such sections, or that such person has failed to place and keep the premises, where the person conducts the licensed business or the conveyance, in the manner required by such sections, the department may revoke the license of the person, or refuse to issue a license to such person. [Amended by 1961 c.425 Â§10]

Â Â Â Â Â  601.080 License for conveyance transporting dead animals; fee. (1) Before any person, not holding a license for the disposal of bodies, carcasses or parts of animals, transports for hire the bodies, carcasses or parts of animals upon the highways of the state, the person shall obtain a license for such truck or conveyance used, from the State Department of Agriculture.

Â Â Â Â Â  (2) The license fee for each conveyance shall be $10 per year. The license shall expire on June 30 next succeeding the date of its issuance. Application for the license shall be made on forms furnished by the department with such information as the department may require.

Â Â Â Â Â  601.090 Requirements as to conduct of business and construction of premises. Every person engaged in the business of disposing of the bodies, carcasses or parts of animals shall conduct such business and shall construct, arrange and keep the premises on which such business is conducted in accordance with the following requirements:

Â Â Â Â Â  (1) All buildings on such premises shall be constructed as to allow them to be kept in a sanitary condition and shall be provided with properly drained concrete or cement floors. Such buildings shall be fly-tight and so constructed as to exclude rats, other rodents and vermin.

Â Â Â Â Â  (2) Such place shall be so situated, arranged and constructed as not to interfere with the comfortable enjoyment of life and property by any of the residents of this state.

Â Â Â Â Â  (3) In case such dead bodies, carcasses or parts of animals are to be disposed of by rendering, the cooking vats or tanks shall be airtight except for proper escapes or vents for steam used in rendering or cooking. Such escaping steam shall be released through traps, or other means, in such manner as not to cause unnecessary annoyance or create a nuisance in its disposal.

Â Â Â Â Â  (4) All storing, skinning and dismembering of dead bodies, carcasses or parts of animals shall be done within a building on the premises in such a manner that no public annoyance or nuisance shall be caused by the unsightly appearance or stench of such bodies, carcasses or parts of animals.

Â Â Â Â Â  (5) In no case shall the process of skinning, butchering or dismembering of animals or parts of animals be commenced except at the place where the process of rendering, burning or burying is to be completed.

Â Â Â Â Â  (6) In case dead bodies, carcasses or parts of animals are disposed of by burning, the place where such burning is done shall be so located, constructed and arranged as not to essentially interfere with the comfortable enjoyment of life and property by residents of this state. All parts of such bodies, carcasses or parts of animals not entirely consumed by such burning shall be disposed of by burying, as provided by this section, or in any such manner as may be directed by the State Department of Agriculture.

Â Â Â Â Â  (7) In case dead bodies, carcasses or parts of animals are disposed of by burying, they shall be buried to such a depth that no part of any such body, carcass or part of an animal shall be nearer than four feet to the natural surface of the ground and every part of such body, carcass or part of an animal shall be covered with quicklime and by at least four feet of earth.

Â Â Â Â Â  601.100 Transportation and handling of dead animals; assembly plant license fee. (1) Except as provided in subsection (3) of this section, all persons licensed under ORS 601.050 or 601.080 shall transport bodies, carcasses or parts of animals to their establishments in a covered wagon, truck bed or tank which is watertight and so constructed that no drippings or seepings can escape therefrom. Such wagon, truck bed or tank shall be so constructed as to conform to the rules and regulations that may be established by the State Department of Agriculture. The bodies, carcasses or parts of animals shall not be removed from such wagon, truck bed or tank except at the place of final disposition.

Â Â Â Â Â  (2) However, any person licensed under ORS 601.050 or 601.080 may, for the purpose of securing economy of handling and transportation, establish a refrigerated assembly plant where whole bodies of dead animals or their carcasses or parts may be placed in storage pending the assembly of an economical quantity for transportation to the central plant. Such assembly plant shall conform to such regulations by the department as shall keep it in sanitary condition. Each such assembly plant shall be subject to an annual license fee of $10.

Â Â Â Â Â  (3) Whole bodies of dead animals, the condition of which has not become obnoxious to human senses, and which cannot be placed in an ordinary wagon, truck bed or tank as described in subsection (1) of this section, may be transported in an open wagon or truck. In such case the body shall be suitably covered and concealed.

Â Â Â Â Â  (4) In the case of transporting offal or parts of bodies from slaughterhouses or other places, the containers in which they are transported must have tight covers and be kept in a sanitary condition.

Â Â Â Â Â  601.110 Inspection of place of business or conveyance. The State Department of Agriculture shall cause one or more of its officers, employees or deputies to inspect, as often as it may deem advisable, each place or conveyance licensed under ORS 601.050 or 601.080. However, each such place for disposal shall be inspected at least once during each license year. For the purpose of making such inspection, every authorized officer, employee and deputy of the department shall have free access to all premises licensed under such sections.

Â Â Â Â Â  601.120 Department to administer and enforce disposal provisions; rules and regulations. The State Department of Agriculture shall administer and enforce ORS 601.010 to 601.130 and may make and enforce all rules and regulations which the department deems necessary to carry out the purposes of such sections. Such rules and regulations shall be published in pamphlet form as provided by ORS 561.190.

Â Â Â Â Â  601.130 Jurisdiction of courts; restraining violation. (1) Justice courts and municipal courts acting as justice courts have concurrent jurisdiction with circuit courts of all prosecutions arising under ORS 601.010 to 601.130.

Â Â Â Â Â  (2) In addition to any penalty provided by ORS 601.990 (1), the circuit court is vested with jurisdiction to restrain any violation, or threatened violation, of ORS 601.010 to 601.130 upon suit by the State Department of Agriculture. In any such suit, the district attorney of the county where such suit is instituted shall represent the department, or the Attorney General may represent the department in such suit.

Â Â Â Â Â  601.140 Carcass of domestic animal to be buried or destroyed. No person shall knowingly leave the carcass of any domestic animal, which the person has owned or had in charge, within one-half mile of any dwelling or within one-fourth mile of any running stream of water for longer than 15 hours without burying or burning it.

Â Â Â Â Â  601.990 Penalties. (1) Subject to ORS 153.022, violation of any provision of ORS 601.010 to 601.130 or any rule or regulation of the State Department of Agriculture made under ORS 601.010 to 601.130, is a Class B violation.

Â Â Â Â Â  (2) Violation of ORS 601.140 is a Class D violation. [Amended by 1999 c.1051 Â§206]

_______________



Chapter 602

Chapter 602 Â Bees

2005 EDITION

BEES

ANIMALS

602.010Â Â Â Â  Definitions

602.020Â Â Â Â  Chief Apiary Inspector

602.090Â Â Â Â  Registration of bee colonies; fees

602.180Â Â Â Â  Disposition of fees

602.190Â Â Â Â  Designation of diseases; eradication and control programs; regulation of commercial use of diseased wax; rules

602.990Â Â Â Â  Penalties

Â Â Â Â Â  602.010 Definitions. As used in this chapter, the term:

Â Â Â Â Â  (1) "Apiary" and "apiary property" includes bees, honey, beeswax, bee comb, hives, frames and other equipment, appliances and material used in connection with an apiary.

Â Â Â Â Â  (2) "Appliances" means any implement or device used in the manipulating of bees or their brood or hives, which may be used in any apiary.

Â Â Â Â Â  (3) "Bees" means honey-producing insects of the genus Apis and includes the adults, eggs, larvae, pupae or other immature stages thereof, together with such materials as are deposited into hives by their adults, except honey and beeswax in rendered form.

Â Â Â Â Â  (4) "Colony" or "colonies of bees" refers to any hive occupied by bees.

Â Â Â Â Â  (5) "Department" means the State Department of Agriculture.

Â Â Â Â Â  (6) "Disease" means pests, disease or any condition affecting bees or their brood.

Â Â Â Â Â  (7) "Hive" means any receptacle or container made or prepared for use of bees, or box or similar container taken possession of by bees.

Â Â Â Â Â  (8) "Location" means the premises upon which an apiary is located.

Â Â Â Â Â  (9) "Person" includes any individual, partnership, association or corporation, but does not include any common carrier when engaged in the business of transporting bees, hives, appliances, bee cages or other commodities which are the subject of this chapter, in the regular course of business. [Amended by 1961 c.177 Â§1; 1963 c.65 Â§1; 1989 c.738 Â§5; 1993 c.350 Â§1]

Â Â Â Â Â  602.020 Chief Apiary Inspector. The State Department of Agriculture is authorized to appoint a Chief Apiary Inspector and such deputy apiary inspectors as may be necessary to conduct service work requested by the apiary industry. The administration of the program shall be under the direction and control of the Director of Agriculture. The apiary industry shall pay service fees in amounts established by the department by rule to cover all expenses incurred in the conduct of the program. [Amended by 1961 c.177 Â§2; 1993 c.350 Â§2]

Â Â Â Â Â  602.030 [Amended by 1953 c.400 Â§7; 1981 c.164 Â§1; 1989 c.738 Â§6; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.040 [Amended by 1953 c.400 Â§7; 1989 c.738 Â§7; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.050 [Amended by 1989 c.738 Â§8; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.060 [Amended by 1953 c.400 Â§7; 1961 c.177 Â§3; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.070 [Amended by 1953 c.400 Â§7; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.080 [Repealed by 1953 c.400 Â§7]

Â Â Â Â Â  602.081 [1961 c.177 Â§5; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.083 [1967 c.123 Â§2; 1989 c.738 Â§9; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.085 [1967 c.123 Â§4; 1989 c.738 Â§10; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.087 [1967 c.123 Â§3; 1989 c.738 Â§11; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.090 Registration of bee colonies; fees. (1) Every person who owns or is in charge of five or more colonies of bees located within this state, shall cause the colonies to be registered with the State Department of Agriculture as in this section provided.

Â Â Â Â Â  (2) Application for registration shall be made on a form furnished by the department. The registration shall cover each colony of bees owned by the applicant, and shall give the locations of such colonies and the name, address and telephone number of the owner and the name, address and telephone number of the person in charge if the person in charge is not the owner. The registration shall be made before June 1 of each year for all colonies. Each registrant shall furnish an address to which any notice required by this chapter to be given may be sent, and shall agree that any notice sent by the department to such address shall be deemed to be notice in fact.

Â Â Â Â Â  (3) The application for registration shall be accompanied by a fee not to exceed $10. For each registration after July 1, the fee shall not exceed $20. The department, by rule, shall establish the fees subject to be the maximum limits prescribed in this subsection.

Â Â Â Â Â  (4) When the ownership of bees which have been subject to the charge provided in this section is changed, the department shall transfer the registration to the new owner without charges. However, if the bees have not been previously registered, the new owner shall pay the registration fee without penalty.

Â Â Â Â Â  (5) The department shall maintain records of registered beekeepers and the number of colonies registered. [Amended by 1953 c.400 Â§7; 1961 c.177 Â§6; 1963 c.65 Â§2; 1989 c.354 Â§1; 1991 c.633 Â§1; 1993 c.350 Â§3]

Â Â Â Â Â  602.100 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.110 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.120 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.130 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.140 [Amended by 1991 c.249 Â§60; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.150 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.160 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.170 [Repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.180 Disposition of fees. The State Department of Agriculture shall deposit all fees paid to it under this chapter into the Department of Agriculture Service Fund. Such fees are continuously appropriated to the department for the purpose of administering and enforcing this chapter, including release and publication of information and material to better acquaint the bee industry with the law and regulations promulgated thereunder. [Amended by 1961 c.177 Â§7; 1979 c.499 Â§16]

Â Â Â Â Â

Â Â Â Â Â  602.190 Designation of diseases; eradication and control programs; regulation of commercial use of diseased wax; rules. In order to prevent and control apiary diseases, the State Department of Agriculture:

Â Â Â Â Â  (1) May designate diseases and conditions which threaten the honey bee population in this state.

Â Â Â Â Â  (2) May establish by rule treatment programs designed to eradicate or control the disease or condition.

Â Â Â Â Â  (3) May establish rules regulating commercial facilities which render diseased wax. [1989 c.738 Â§2; 1993 c.350 Â§4; 1993 c.742 Â§63]

Â Â Â Â Â  602.200 [1989 c.738 Â§3; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.210 [1963 c.65 Â§4; 1989 c.738 Â§12; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.220 [1963 c.65 Â§5; 1989 c.738 Â§13; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.230 [1963 c.65 Â§6; 1989 c.738 Â§14; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.240 [1963 c.65 Â§7; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.250 [1963 c.65 Â§8; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.260 [1963 c.65 Â§9; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.270 [1963 c.65 Â§10; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.280 [1963 c.65 Â§11; 1967 c.637 Â§20; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.300 [1989 c.61 Â§2; repealed by 1993 c.350 Â§6 and 1993 c.742 Â§62]

Â Â Â Â Â  602.900 [1989 c.738 Â§Â§4,17; 1991 c.734 Â§53; repealed by 1993 c.350 Â§6]

Â Â Â Â Â  602.990 Penalties. Subject to ORS 153.022, violation of any of the provisions of ORS 602.090 or 602.190, or any rule adopted pursuant thereto, is punishable, upon conviction, by a fine not exceeding $500 or imprisonment in the county jail not exceeding six months, or both. [Amended by 1993 c.350 Â§5; 1999 c.1051 Â§320]

_______________



Chapter 603

Chapter 603 Â Meat Dealers and Slaughterers

2005 EDITION

MEAT DEALERS AND SLAUGHTERERS

ANIMALS

603.010Â Â Â Â  Definitions

603.015Â Â Â Â  Policy

603.025Â Â Â Â  Licenses required; application; term; renewal; fee

603.027Â Â Â Â  Refund of license fee in specific instances; application; rules

603.034Â Â Â Â  Denial, suspension or revocation of license; security; activities of licensees; license exemption

603.045Â Â Â Â  Custom slaughter and processing regulations

603.055Â Â Â Â  Equipment and facilities requirements

603.059Â Â Â Â  Unclean slaughterhouses prohibited

603.065Â Â Â Â  Slaughter methods

603.075Â Â Â Â  Brand inspection service fees

603.085Â Â Â Â  Rulemaking authority

603.095Â Â Â Â  Disposition of funds received by department

603.200Â Â Â Â  Payment by processors to producers; payment by sellers to processors; interest; definitions

603.992Â Â Â Â  Penalties

Â Â Â Â Â  603.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCustom processing establishmentÂ means a stationary establishment wherein slaughtered meat animals or meat, caused to be delivered by the owners thereof, are prepared for compensation, payment or remuneration of any kind, and are thereafter returned to the owner thereof or to the order of the owner.

Â Â Â Â Â  (2) ÂCustom slaughtering establishmentÂ means a mobile or stationary establishment wherein meat animals, caused to be delivered by the owners thereof, are slaughtered for compensation, payment or remuneration of any kind, and are thereafter returned to the owner thereof or to the order of the owner.

Â Â Â Â Â  (3) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (4) ÂEquipmentÂ means all machinery, fixtures, containers, vessels, tools, implements and apparatus used in and about an establishment.

Â Â Â Â Â  (5) ÂEstablishmentÂ means:

Â Â Â Â Â  (a) Any building, vehicle or structure in which meat animals are slaughtered for consumption or meat products are prepared, sold, offered or held for sale.

Â Â Â Â Â  (b) The ground upon which such place or business is operated or used and so much ground adjacent thereto as is also used in carrying on the business of the establishment. The department may prescribe such additional area or places which, although they may not be contiguous or adjacent to the above area or establishment, may be included therein.

Â Â Â Â Â  (6) ÂMeat animalÂ means any vertebrate animal, except fish and aquatic mammals, not otherwise prohibited by law for sale for human consumption.

Â Â Â Â Â  (7) ÂMeat or meat productÂ means any edible muscle, except any muscle found in the lips, snout or ears, of meat animals, which is skeletal or found in the tongue, diaphragm, heart or esophagus, with or without any accompanying and overlying fat, and any portion of bone, skin, sinew, nerve or blood vessels normally accompanying the muscle tissue and not separated from it in the process of dressing or as otherwise prescribed by the department.

Â Â Â Â Â  (8) ÂMeat seller establishmentÂ means an establishment wherein meat products are sold, offered or held for sale, but which are not prepared other than to be ground, seasoned, salted, frozen, boned, cut up, wrapped or packed.

Â Â Â Â Â  (9) ÂNonslaughtering processing establishmentÂ means any building, structure or vehicle

wherein the activities of a slaughterhouse, custom slaughtering establishment or custom processing establishment or of an animal food slaughtering establishment or animal food processing establishment under ORS chapter 619 are not performed, but wherein meat products are prepared.

Â Â Â Â Â  (10) ÂPoultryÂ means chickens, ducks, geese, turkeys and all other domesticated fowls or birds.

Â Â Â Â Â  (11) ÂPreparedÂ means ground, seasoned, canned, cooked, salted, frozen, smoked, cured, pickled, packed, boned, dried, cut up, wrapped or otherwise manufactured or processed.

Â Â Â Â Â  (12) ÂSlaughterhouseÂ means an establishment wherein meat animals are slaughtered.

Â Â Â Â Â  (13) ÂUnwholesomeÂ means all meats or meat products that are diseased, contaminated, including drug or chemical residue, putrid, unsound, unhealthful or unfit for food. [Amended by 1953 c.692 Â§6; 1955 c.724 Â§1; 1959 c.239 Â§1; 1961 c.164 Â§1; 1969 c.565 Â§1; 1973 c.175 Â§3; 1975 c.304 Â§1; 1993 c.162 Â§1; 1995 c.79 Â§320; 2003 c.14 Â§360]

Â Â Â Â Â  603.015 Policy. The purpose and intent of ORS 599.205 and this chapter is to protect the livestock industry of this state against theft of meat animals and, giving cognition to the Federal Meat Inspection Act as defined in ORS chapter 619, to provide the State Department of Agriculture with the means to complement the enforcement of that Act by authorizing the department to take necessary and proper measures for the protection of the health and welfare of Oregon consumers. Such measures should include the prevention of sale and distribution of unwholesome meat and meat products, the exercising of quality controls and supervision, the establishment of general sanitary and safeguard provisions and the identification of meat animals and meat products. [1973 c.175 Â§2; 1981 c.248 Â§26]

Â Â Â Â Â  603.020 [Amended by 1955 c.724 Â§2; 1969 c.565 Â§2; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.025 Licenses required; application; term; renewal; fee. (1) A person may not sell, offer to sell or expose for sale meat products or engage in any other activity described or identified in subsection (4) of this section without first obtaining and maintaining a license therefor from the State Department of Agriculture. All such licenses shall expire on June 30 next following the date of issuance. Renewal applications must be postmarked prior to June 30 to be a timely application.

Â Â Â Â Â  (2) Application for a license required by this section shall be made to the department on forms prescribed by the department, which shall contain any information the department deems necessary. The license is personal and nontransferable, with a separate license required for each establishment location. A new license is required each time there is a change in ownership, legal entity or establishment location.

Â Â Â Â Â  (3) In addition to other license requirements of this section, if an applicant for a license under subsection (4)(c) of this section has an average weekly dollar value of meat animal purchases that exceeds $10,000, the applicant shall submit with the application a surety bond with one or more corporate sureties authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be in an amount equal to twice the average daily value of meat animal purchases during the preceding calendar year, or the amount of $20,000, whichever amount is greater. The department shall prescribe the form for and approve the bond or letter of credit, which shall be conditioned upon faithful performance by the licensee of all obligations to the producers of meat animals arising from the sale of meat animals by producers to the licensee.

Â Â Â Â Â  (4) Each of the following activities shall be licensed, and the fee established by the department paid with the application therefor:

Â Â Â Â Â  (a) Operation of a meat seller establishment. A license under this section allows only the meat products preparation described in ORS 603.010 (8).

Â Â Â Â Â  (b) Operation of a nonslaughtering processing establishment. A license under this section allows selling meat products at the same location without obtaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Operation of a slaughterhouse. A license under this section allows selling meat products at the same location without obtaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (d) Operation of a custom slaughtering establishment or custom processing establishment. A license under this section does not allow selling meat products without first obtaining and maintaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (e) Operation of a slaughterhouse, custom slaughtering establishment or custom processing establishment wherein only poultry or rabbits are slaughtered or prepared. A license under this section allows selling only poultry or rabbit products at the same location without obtaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (5) The license required by this section shall be displayed at all times in a conspicuous manner at the address shown on the license.

Â Â Â Â Â  (6) Except as provided in subsections (7) and (8) of this section, the license fees for establishments under this section are:

Â Â Â Â Â  (a) $200 if the establishmentÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $250 if the establishmentÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if the establishmentÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if the establishmentÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $500 if the establishmentÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $650 if the establishmentÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (7) If the establishment sells only prepackaged meats packaged at a facility inspected by the United States Department of Agriculture, except as provided in subsection (8) of this section, the following license fee amounts shall apply instead of the fee established in subsection (6)(a) of this section:

Â Â Â Â Â  (a) $100 if the establishmentÂs annual gross dollar volume of sales and services is not more than $5,000; or

Â Â Â Â Â  (b) $150 if the establishmentÂs annual gross dollar volume of sales and services is more than $5,000 and not more than $50,000.

Â Â Â Â Â  (8) The State Department of Agriculture shall increase the license fee amounts described in subsections (6) and (7) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the fees shall occur on July 1, 2006.

Â Â Â Â Â  (9) In establishing the amount of the license fee for an establishment, the State Department of Agriculture shall use the annual gross dollar volume of sales and services by that establishment within Oregon during the prior calendar year or, if the establishment maintains sales and service records on a fiscal basis, the prior fiscal year. If the establishment applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales and services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the establishment. If an establishment whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual annual gross dollar volume of sales and services by the establishment. [1973 c.175 Â§4; 1975 c.703 Â§1; 1982 s.s.1 c.4 Â§1; 1991 c.331 Â§92; 1991 c.632 Â§1; 1997 c.631 Â§505; 2005 c.735 Â§1]

Â Â Â Â Â  Note: The amendments to 603.025 by section 2, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  603.025. (1) A person may not sell, offer to sell or expose for sale meat products or engage in any other activity described or identified in subsection (4) of this section without first obtaining and maintaining a license therefor from the State Department of Agriculture. All such licenses shall expire on June 30 next following the date of issuance. Renewal applications must be postmarked prior to June 30 to be a timely application.

Â Â Â Â Â  (2) Application for a license required by this section shall be made to the department on forms prescribed by the department, which shall contain any information the department deems necessary. The license is personal and nontransferable, with a separate license required for each establishment location. A new license is required each time there is a change in ownership, legal entity or establishment location.

Â Â Â Â Â  (3) In addition to other license requirements of this section, if an applicant for a license under subsection (4)(c) of this section has an average weekly dollar value of meat animal purchases that exceeds $10,000, the applicant shall submit with the application a surety bond with one or more corporate sureties authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be in an amount equal to twice the average daily value of meat animal purchases during the preceding calendar year, or the amount of $20,000, whichever amount is greater. The department shall prescribe the form for and approve the bond or letter of credit, which shall be conditioned upon faithful performance by the licensee of all obligations to the producers of meat animals arising from the sale of meat animals by producers to the licensee.

Â Â Â Â Â  (4) Each of the following activities shall be licensed, and the fee established by the department paid with the application therefor:

Â Â Â Â Â  (a) Operation of a meat seller establishment. A license under this section allows only the meat products preparation described in ORS 603.010 (8).

Â Â Â Â Â  (b) Operation of a nonslaughtering processing establishment. A license under this section allows selling meat products at the same location without obtaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Operation of a slaughterhouse. A license under this section allows selling meat products at the same location without obtaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (d) Operation of a custom slaughtering establishment or custom processing establishment. A license under this section does not allow selling meat products without first obtaining and maintaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (e) Operation of a slaughterhouse, custom slaughtering establishment or custom processing establishment wherein only poultry or rabbits are slaughtered or prepared. A license under this section allows selling only poultry or rabbit products at the same location without obtaining the license described in paragraph (a) of this subsection.

Â Â Â Â Â  (5) The license required by this section shall be displayed at all times in a conspicuous manner at the address shown on the license.

Â Â Â Â Â  (6) Except as provided in subsection (7) of this section, the license fees for establishments under this section are:

Â Â Â Â Â  (a) $216 if the establishmentÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $271 if the establishmentÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if the establishmentÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if the establishmentÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $541 if the establishmentÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $704 if the establishmentÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (7) If the establishment sells only prepackaged meats packaged at a facility inspected by the United States Department of Agriculture, the following license fee amounts shall apply instead of the fee established in subsection (6)(a) of this section:

Â Â Â Â Â  (a) $108 if the establishmentÂs annual gross dollar volume of sales and services is not more than $5,000; or

Â Â Â Â Â  (b) $162 if the establishmentÂs annual gross dollar volume of sales and services is more than $5,000 and not more than $50,000.

Â Â Â Â Â  (8) In establishing the amount of the license fee for an establishment, the State Department of Agriculture shall use the annual gross dollar volume of sales and services by that establishment within Oregon during the prior calendar year or, if the establishment maintains sales and service records on a fiscal basis, the prior fiscal year. If the establishment applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales and services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the establishment. If an establishment whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual annual gross dollar volume of sales and services by the establishment.

Â Â Â Â Â  603.027 Refund of license fee in specific instances; application; rules. (1) Notwithstanding ORS 603.025 (2), whenever any business licensed pursuant to the requirements of ORS 603.025 (4)(a) is transferred by sale or otherwise, the person to whom the license was issued may apply to the State Department of Agriculture for a refund of that portion of the license fee applicable to the then unexpired portion of the license period. The person to whom the business is transferred shall not be required to pay a license fee that exceeds the amount of any refund to which the transferor is entitled pursuant to this subsection.

Â Â Â Â Â  (2) Application for the refund referred to in subsection (1) of this section shall be made at such time and in such manner as the department by rule may prescribe. [1975 c.188 Â§2]

Â Â Â Â Â  603.030 [Amended by 1953 c.692 Â§6; 1955 c.712 Â§20; 1955 c.724 Â§3; 1957 c.65 Â§1; 1961 c.425 Â§11; 1969 c.565 Â§3; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.033 [1955 c.724 Â§5; 1965 c.483 Â§7; 1967 c.392 Â§1; 1969 c.565 Â§4; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.034 Denial, suspension or revocation of license; security; activities of licensees; license exemption. (1) In accordance with the provisions of ORS chapter 183, the State Department of Agriculture may suspend, revoke, or refuse to issue a license to any applicant or licensee whose establishment construction, equipment or sanitation does not meet the requirements of the State Meat Inspection Act as defined in ORS chapter 619, or of ORS 599.205 and this chapter, or of the rules promulgated thereunder.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183, upon conviction of a licensee of any violation of the State Meat Inspection Act, as defined in ORS chapter 619, or of any provisions of ORS 599.205 and this chapter, or of the rules promulgated thereunder, or upon determination by the department that a licensee has failed to maintain the surety bond or letter of credit required by ORS 603.025 (3), the department is authorized to forthwith suspend or revoke such license. The department shall, by certified mail addressed to such licensee at the address shown on the license, render notice that such license has been revoked or suspended.

Â Â Â Â Â  (3) Subject to ORS 603.025, authority to carry on more than one type of activity at the same establishment shall only be approved by the department if there is compliance by the licensee with the laws and rules applicable to each separate activity.

Â Â Â Â Â  (4) ORS 599.205 and this chapter shall not require a person to obtain a license to slaughter on the personÂs own premises a meat animal, owned by the person, for the personÂs consumption or for consumption by members of the personÂs household, nonpaying guests or employees. [1973 c.175 Â§5; 1975 c.703 Â§2; 1981 c.248 Â§27; 1991 c.331 Â§93]

Â Â Â Â Â  603.035 [1953 c.692 Â§5; repealed by 1955 c.724 Â§17]

Â Â Â Â Â  603.040 [Amended by 1953 c.692 Â§6; 1955 c.724 Â§6; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.045 Custom slaughter and processing regulations. A custom slaughtering establishment or a custom processing establishment shall:

Â Â Â Â Â  (1) Not buy or sell carcasses of meat animals, meat or meat products capable of use as human food unless such are marked, tagged or otherwise identified as inspected meat or meat products as required by ORS chapter 619.

Â Â Â Â Â  (2) Mark, tag or otherwise identify all individually wrapped packages or containers of meat or meat products slaughtered or prepared for the owner of a meat animal, at the time and in the manner prescribed by the State Department of Agriculture, so as to protect the people of this state from the purchase, use or consumption of uninspected or unwholesome meat or meat products. In addition to such marking, tagging and identifying as the department may prescribe, each such package or container shall be marked with the words ÂNot InspectedÂ and ÂNot For SaleÂ in letters at least three-eighths inch in size.

Â Â Â Â Â  (3) Provide the owner of the meat animal with a certificate, prescribed by the department, giving the accurate weight of the carcass resulting from the slaughter of such animal and the weight of the resulting product delivered to the owner.

Â Â Â Â Â  (4) Provide the owner of the meat animal with certificate and tags, prescribed by the department, establishing ownership of said carcass.

Â Â Â Â Â  (5) Record, and deliver to the department as it directs:

Â Â Â Â Â  (a) An accurate description of the breed characteristics and the brand or marks of each animal slaughtered.

Â Â Â Â Â  (b) The name and address of the person from whom each such animal was received and the date thereof.

Â Â Â Â Â  (c) The name and address of the person to whom the meat products of each such animal were delivered upon completion of the slaughter or preparation and the date thereof.

Â Â Â Â Â  (6) Maintain and only utilize an establishment and equipment in accordance with rules promulgated by the department.

Â Â Â Â Â  (7) Prepare and maintain records of all meat animals received by the establishment for slaughter. Such records shall include:

Â Â Â Â Â  (a) The number and kind of poultry or rabbits or, in the case of other meat animals, an accurate description of the breed characteristics and the brand or marks of such other meat animal, slaughtered.

Â Â Â Â Â  (b) The name and address of the person from whom each such animal was received and the date thereof.

Â Â Â Â Â  (c) The name and address of the person to whom the meat products of each such animal were delivered upon completion of the slaughter and the date thereof. [1973 c.175 Â§6; 1977 c.758 Â§1]

Â Â Â Â Â  603.050 [Amended by 1955 c.724 Â§7; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.055 Equipment and facilities requirements. Each establishment, other than those subject to ORS 603.045, shall maintain and only utilize an establishment and equipment in accordance with rules promulgated by the State Department of Agriculture. [1973 c.175 Â§7]

Â Â Â Â Â  603.059 Unclean slaughterhouses prohibited. No owner or occupier of premises where animals are slaughtered shall permit the same to remain unclean, to the extent that it constitutes a health hazard. [Formerly 433.710]

Â Â Â Â Â  603.060 [Amended by 1955 c.724 Â§8; 1959 c.239 Â§2; 1967 c.396 Â§2; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  603.065 Slaughter methods. (1) Cattle, equines, sheep or swine shall be slaughtered by a licensee and handled in connection with slaughter, by any method which:

Â Â Â Â Â  (a) Renders each such animal insensible to pain by a single blow or gunshot or by an electrical, chemical or other means that is rapid and effective, before the animal is shackled, hoisted, thrown, cast or cut; or

Â Â Â Â Â  (b) Is in accordance with the ritual requirements of any religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

Â Â Â Â Â  (2) No licensee engaged in the slaughter of animals described in subsection (1) of this section shall slaughter by any method other than therein described, nor shall shackle, hoist, or otherwise bring such animals not previously rendered insensible to pain in accordance with subsection (1) of this section into position for slaughter by any method which shall cause injury or pain. [1973 c.175 Â§11]

Â Â Â Â Â  603.070 [Amended by 1955 c.724 Â§9; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  603.075 Brand inspection service fees. Any establishment required by the laws of this state to have brand inspection shall after the first service call during a calendar week pay to the State Department of Agriculture for such subsequent services the fees established under ORS 604.066 (2), which shall not be less than the fees equivalent to the inspection of five head of livestock per service call. Such fees are appropriated as set forth in ORS chapter 604. For the purposes of this section a calendar week is defined as the period commencing at 12:01 a.m. on Sunday and ending at 12 midnight Saturday. [1973 c.175 Â§8; 1975 c.574 Â§1; 1981 c.248 Â§19]

Â Â Â Â Â  603.080 [Amended by 1955 c.724 Â§10; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  603.085 Rulemaking authority. In accordance with the provisions of ORS chapter 183 the State Department of Agriculture may promulgate rules necessary to carry out and enforce ORS 599.205 and this chapter, including but not limited to:

Â Â Â Â Â  (1) The methods of marking or tagging packages required by ORS 603.045 (2).

Â Â Â Â Â  (2) The establishment of minimum standards of construction of establishments and equipment and of maintenance and sanitation of such establishments and equipment.

Â Â Â Â Â  (3) The establishment of the major phases of processing and forms of the certificates and tags required by ORS 603.045 (3) and (4). [1973 c.175 Â§9; 1981 c.248 Â§28]

Â Â Â Â Â  603.090 [Repealed by 1955 c.724 Â§17]

Â Â Â Â Â  603.091 [1959 c.565 Â§16; 1969 c.565 Â§5; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.095 Disposition of funds received by department. Except as provided in ORS 603.075, all moneys received by the State Department of Agriculture pursuant to ORS 599.269 and this chapter shall be paid into the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the department for the purpose of administering ORS 599.269, ORS chapters 604, 616 and 619 and this chapter and for the purpose of administering such provisions of ORS chapters 162, 164 and 607 as apply to theft of livestock. [1973 c.175 Â§10; 1975 c.574 Â§1a; 1979 c.499 Â§17; 1981 c.248 Â§32; 1982 s.s.1 c.4 Â§2]

Â Â Â Â Â  603.100 [Repealed by 1955 c.724 Â§17]

Â Â Â Â Â  603.101 [1959 c.565 Â§17; 1969 c.565 Â§6; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.110 [Repealed by 1955 c.724 Â§17]

Â Â Â Â Â  603.120 [Amended by 1955 c.724 Â§11; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.130 [Repealed by 1955 c.724 Â§17]

Â Â Â Â Â  603.140 [Amended by 1955 c.724 Â§12; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.150 [Amended by 1955 c.724 Â§13; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.160 [Repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.170 [Repealed by 1955 c.724 Â§17]

Â Â Â Â Â  603.172 [1965 c.483 Â§6; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  603.180 [Repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.190 [Amended by 1955 c.724 Â§14; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.200 Payment by processors to producers; payment by sellers to processors; interest; definitions. Notwithstanding any other provision of law:

Â Â Â Â Â  (1) In the absence of a contract or other agreement providing otherwise, any processor who purchases meat animals from the producers thereof shall make full payment therefor not later than the second business day after the day the processor takes delivery of any such meat animal.

Â Â Â Â Â  (2) In the absence of a contract or other agreement providing otherwise, any meat seller who purchases meat or meat products from the processor thereof shall make full payment therefor not later than the seventh business day after the day the meat seller takes delivery of any such meat or meat product.

Â Â Â Â Â  (3) Any person who fails to make payment as required by subsections (1) and (2) of this section shall pay, in addition to the amount due, interest thereon at the rate of one percent per month.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂMeat animalÂ has the meaning for that term provided in ORS 603.010.

Â Â Â Â Â  (b) ÂMeat or meat productÂ has the meaning for that term provided in ORS 603.010.

Â Â Â Â Â  (c) ÂMeat sellerÂ means a person required to obtain a license the fee for which is prescribed in ORS 603.025 (4)(a).

Â Â Â Â Â  (d) ÂProcessorÂ means a person required to obtain a license the fee for which is prescribed in ORS 603.025 (4)(b) to (e). [1975 c.703 Â§10]

Â Â Â Â Â  Note: 603.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 603 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  603.310 [1961 c.407 Â§Â§1,2; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.320 [1961 c.407 Â§3; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.990 [Subsection (3) enacted as 1959 c.565 Â§19; repealed by 1973 c.175 Â§15]

Â Â Â Â Â  603.992 Penalties. (1) Except as provided in subsections (2) and (3) of this section, violation of this chapter, or rules promulgated thereunder, is a misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 603.065 is a Class B misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 603.059 is a Class D violation. If the nuisance is not removed within five days after the first offense, it is considered a second offense, and every like neglect of each succeeding five days thereafter is considered an additional offense. [1973 c.175 Â§12; 1981 c.248 Â§29; 1982 s.s.1 c.4 Â§3; 2001 c.104 Â§237]

_______________



Chapter 604

Chapter 604 Â Brands and Marks; Feedlots

2005 EDITION

BRANDS AND MARKS; FEEDLOTS

ANIMALS

BRANDS AND MARKS

604.005Â Â Â Â  Definitions

604.015Â Â Â Â  Appointment, qualifications and compensation of brand inspectors; livestock police officers

604.021Â Â Â Â  Department exclusive recorder of brands; nonrecordable brands; exceptions; authority

604.027Â Â Â Â  Application to record brand; certification; renewal; fees

604.035Â Â Â Â  Property rights applicable to recorded brand; transferability; evidence of ownership or right of possession

604.036Â Â Â Â  Copy of recordation certificate; brand books

604.041Â Â Â Â  Transfer of recorded brand; transfer fee

604.046Â Â Â Â  Brand inspection and certificate requirements; service fee; procedure; reciprocity between states

604.051Â Â Â Â  Method of proof of ownership; inspection certificate

604.056Â Â Â Â  Seizure of hides or livestock; procedure; investigation; disposition; impoundment of sales proceeds

604.061Â Â Â Â  Transportation certificate

604.066Â Â Â Â  Brand inspection fee; refund

604.071Â Â Â Â  Prohibitions

604.076Â Â Â Â  Authority to issue citations

FEEDLOTS

604.610Â Â Â Â  ÂLicensed feedlotÂ defined

604.620Â Â Â Â  License; privileges; application; fee; expiration

604.630Â Â Â Â  Inventory; record; audit

604.640Â Â Â Â  Inspection of cattle; addition to inventory; fee

604.650Â Â Â Â  Inventory upon removal; fee; prohibited acts

604.670Â Â Â Â  Rules by department

PENALTIES

604.992Â Â Â Â  Penalties

BRANDS AND MARKS

Â Â Â Â Â  604.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBrandÂ means a distinctive design, mark or other means of identification applied to a designated location of the hide, wool or skin of livestock, by methods prescribed by administrative rule of the State Department of Agriculture promulgated pursuant to ORS chapter 183.

Â Â Â Â Â  (2) ÂBrand inspectionÂ means the departmentÂs:

Â Â Â Â Â  (a) Examination of the brands, tags, breed, flesh marks including dewlaps and wattles, earmarks, coloring, sex, age or other distinguishing characteristics of livestock;

Â Â Â Â Â  (b) Examination of documents and other evidence of ownership or right to possession of livestock; and

Â Â Â Â Â  (c) Issuance or refusal to issue a brand inspection certificate.

Â Â Â Â Â  (3) ÂBrand inspection certificateÂ means a document issued by the department which shall only be valid for eight days, unless otherwise specified therein, and which includes:

Â Â Â Â Â  (a) The date and place of issuance;

Â Â Â Â Â  (b) The quantity of livestock inspected and a description of the distinguishing characteristics of hides or of livestock examined, including brands, tags, breed and sex;

Â Â Â Â Â  (c) The name and address of the person to whom issued and the name and address of the owner;

Â Â Â Â Â  (d) The destination of the livestock, if transportation thereof is to take place;

Â Â Â Â Â  (e) A statement of any limitation on the use of the certificate, or on its period of validity; and

Â Â Â Â Â  (f) A signed certification of the departmentÂs brand inspector that the brand inspector has examined the described hides or livestock and documents associated therewith and that to the best of the inspectorÂs knowledge the hides or livestock are owned or in the lawful possession of the person presenting the hides or livestock for brand inspection.

Â Â Â Â Â  (4) ÂCustom slaughtering establishmentÂ shall have the meaning set forth in ORS 603.010.

Â Â Â Â Â  (5) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (6) ÂDocument of titleÂ shall have the meaning set forth in ORS 71.2010.

Â Â Â Â Â  (7) ÂLivestockÂ means cattle, horses, mules, asses and any other animals designated by the administrative rule of the department, and for the purposes of ORS 604.027 and 604.056 shall include sheep.

Â Â Â Â Â  (8) ÂLivestock auction marketÂ shall have the meaning set forth in ORS 599.205.

Â Â Â Â Â  (9) ÂLivestock carrierÂ means the person who transports livestock by rail, motor vehicle, boat, aircraft or on the hoof, either as a common carrier who is available to the public to perform this service for compensation, as a contract carrier who enters into agreements with specific individuals to perform this service for compensation, or as a private carrier who performs this service without compensation as an owner, lessee or bailee of livestock.

Â Â Â Â Â  (10) ÂSlaughterhouseÂ shall have the meaning set forth in ORS 603.010. [1981 c.248 Â§2; 1991 c.660 Â§1]

Â Â Â Â Â  604.010 [Amended by 1957 c.287 Â§1; repealed by 1967 c.129 Â§1 (604.012 enacted in lieu of 604.010)]

Â Â Â Â Â  604.012 [1967 c.129 Â§2 (enacted in lieu of 604.010); repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.015 Appointment, qualifications and compensation of brand inspectors; livestock police officers. (1) The State Department of Agriculture may appoint and designate employees as brand inspectors to administer and enforce the brand inspection activities of the department under ORS 561.144, 577.512, 599.205, 599.269, 599.273, 599.610, 603.015, 603.034, 603.075 to 603.095, 603.992, 604.005 to 604.071, 604.640, 604.650 and 604.992. In addition, the department may authorize and direct brand inspectors to administer and enforce other laws under the jurisdiction of the department.

Â Â Â Â Â  (2) In making appointments under subsection (1) of this section, the department may appoint as part-time brand inspectors persons in the unclassified service of the personnel relations system who possess the necessary experience, knowledge and qualifications and pay them on any reasonable and fair basis. However, at any time the average monthly compensation received by such a person during a six-month period equals or exceeds the minimum wage or starting step of the pay range or schedule established for brand inspectors, then the person and the position are subject to the State Personnel Relations Law. If such person in the opinion of the department has satisfactorily carried out the duties as a brand inspector, and if it is in the best interests of the department, the person shall be given regular merit system status and shall be entitled to be hired by the department upon successfully passing a noncompetitive examination for this classification.

Â Â Â Â Â  (3) In making appointments under subsection (1) of this section, the department may appoint as brand inspectors persons subject to the State Personnel Relations Law. At any time in any area where the workload decreases or other facts or conditions require only the part-time services of a person in a classified position, the department may declare the position to be unclassified.

Â Â Â Â Â  (4) By written agreement, the department may designate employees of another state agency, or of a county or city government, as brand inspectors to administer and enforce the departmentÂs brand inspection activities or other laws under the jurisdiction of the department in the same manner and to the same extent as brand inspectors appointed under subsection (1) of this section. While carrying out the authority delegated under this subsection, brand inspectors shall comply with the provisions of ORS 561.144, 577.512, 599.205, 599.269, 599.273, 599.610, 603.015, 603.034, 603.075 to 603.095, 603.992, 604.005 to 604.071, 604.640, 604.650 and 604.992, and the administrative rules promulgated thereunder, collect any brand inspection fees due the department and forthwith pay the same to the department, continue to act under the supervision of their employing agencies, continue to carry out their regular duties for their employing agencies, and receive or have their employing agencies receive any agreed compensation from the department for carrying out the authority delegated under this subsection. The department may terminate any designation under this subsection without hearing or notice, notwithstanding any laws to the contrary.

Â Â Â Â Â  (5) The department may appoint and designate employees as livestock police officers or investigative officers to administer and enforce the departmentÂs authority under ORS 561.144, 577.512, 599.205, 599.269, 599.273, 599.610, 603.015, 603.034, 603.075 to 603.095, 603.992, 604.005 to 604.071, 604.640, 604.650 and 604.992, including supervision of brand inspectors. In addition, the department may authorize and direct livestock police officers or investigative officers to administer and enforce other laws under the jurisdiction of the department. Brand inspectors, livestock police officers and investigative officers are empowered to carry out the activities of peace officers and police officers, as set forth in ORS chapter 133. They may be furnished uniforms, identification badges, emergency vehicles and other equipment appropriate to carrying out investigative and law enforcement activities. [1981 c.248 Â§3; 2003 c.604 Â§106]

Â Â Â Â Â  604.020 [Amended by 1953 c.358 Â§15; 1959 c.396 Â§1; 1961 c.267 Â§1; repealed by 1967 c.129 Â§19]

Â Â Â Â Â  604.021 Department exclusive recorder of brands; nonrecordable brands; exceptions; authority. (1) The State Department of Agriculture shall be the exclusive recorder of livestock brands. The department may not record:

Â Â Â Â Â  (a) A brand consisting of three or more letters or three or more figures, or any combination thereof, on the shoulders of cattle or on other locations specified by the department;

Â Â Â Â Â  (b) A painted brand unless composed of numbers, letters or symbols, or a combination thereof; or

Â Â Â Â Â  (c) Similar brands to more than one person.

Â Â Â Â Â  (2) The proscription set forth in subsection (1)(a) of this section does not prohibit the continued use of any such brands that were previously recorded. Also, such letters and figures may be used on the shoulders of cattle or other locations approved by the department by the owners thereof for the purposes of identifying breed, breed registry, rodeo or show registry, age or similar characteristics, but may not be so used as to conflict with or be confused with a recorded brand.

Â Â Â Â Â  (3) The department is authorized to modify, rescind or refuse the recording of any brands that are conflicting or that the department believes will blotch, and make any changes in brands deemed necessary to resolve a conflict or correct a design imperfection. Notwithstanding ORS chapter 183, any such modification, change, rescission or refusal of the department may be made by written notice to affected persons and shall be a final order of the department. [1981 c.248 Â§4; 2003 c.140 Â§1]

Â Â Â Â Â  604.022 [1967 c.129 Â§3; 1973 c.430 Â§1; 1975 c.574 Â§2; 1977 c.175 Â§1; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.027 Application to record brand; certification; renewal; fees. (1) A person desiring to record a brand on any species of livestock shall submit a written and signed application therefor to the State Department of Agriculture, setting forth a facsimile and description of the brand, the species of livestock upon which it will be used and the specific intended location on the animal. The application must be accompanied by a brand recording fee of $25 for each brand on each species of livestock on which the brand is to be used. The person must also pay a prorated activation fee prior to recordation of the brand. The activation fee may not exceed $100. Upon receipt of an application and the required fees, if the department determines that the brand applied for is available, the department shall issue a certificate of recordation of the distinctive brand, the approved location on the animal and the species of livestock to which it applies.

Â Â Â Â Â  (2) During September of each year the department shall attempt to notify all holders of an expiring recorded brand of the need to renew the brand. The department shall attempt the notification by sending a renewal notice to the holderÂs last address as shown on the departmentÂs records. The holder of a recorded brand may renew the brand by submitting to the department a brand renewal fee for each brand on each species of livestock on which the brand is to be used. The brand renewal fee may not exceed $100. However, if the species of livestock is sheep, the fee may not exceed $40.

Â Â Â Â Â  (3) A recorded brand expires if the department does not receive the brand renewal fee by January 4 next following the attempt to notify the brand holder of the need to renew the brand. Within 60 days after a brand expires, the department shall give written notice of the expiration by mail addressed to the person who held the expired brand at the last address shown on the departmentÂs records. The fee to activate an expired brand is equal to the brand recording fee plus a prorated renewal fee. If the person fails to activate the expired brand within one year after expiration of the brand, the brand is considered abandoned and any person may apply for recordation and use of that brand.

Â Â Â Â Â  (4) When issuing or renewing a brand recordation, the department shall adjust certificate expiration dates as necessary to ensure that an approximately equal number of brand recordation expire in each year of a four-year cycle. The department shall prorate a brand renewal fee to reflect an adjustment of a certificate expiration date.

Â Â Â Â Â  (5) The department shall establish the amount of brand activation fees and brand renewal fees by rule. [1981 c.248 Â§5; 1985 c.262 Â§1; 1991 c.660 Â§2; 2003 c.575 Â§1]

Â Â Â Â Â  604.030 [Repealed by 1967 c.129 Â§19]

Â Â Â Â Â  604.032 [1967 c.129 Â§4; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.035 Property rights applicable to recorded brand; transferability; evidence of ownership or right of possession. (1) The brand recorded or renewed under ORS 604.027 is the exclusive property right of the holder thereof, and the holder has exclusive right to use the brand in accordance with its recordation. The holder may transfer the recorded brand by sale, assignment or otherwise and may bequeath the brand by will or subject to the laws of descent and distribution as personal property.

Â Â Â Â Â  (2) Proof of a recorded brand is prima facie evidence of the ownership or right to possession of livestock upon which the brand is used in all civil or criminal actions and suits involving an issue of ownership or right to possession of such livestock. Parol evidence is inadmissible to prove a person is a holder of a recorded brand. Evidence of ownership or right to possession of livestock by Oregon brands thereon is inadmissible unless the brands are recorded, and a disputable presumption of ownership arising from possession, common reputation or the exercise of an act of ownership shall prevail. [1981 c.248 Â§6; 2003 c.575 Â§2]

Â Â Â Â Â  604.036 Copy of recordation certificate; brand books. Upon recording of a brand under ORS 604.027, the State Department of Agriculture may:

Â Â Â Â Â  (1) Issue a certified copy of its certificate of recordation upon the payment of a fee therefor to be established by the department; and

Â Â Â Â Â  (2) Periodically publish brand books or supplements thereto, and distribute them upon payment of a fee to be established by the department sufficient to cover its costs therefor. [1981 c.248 Â§7]

Â Â Â Â Â  604.040 [Amended by 1953 c.358 Â§15; 1961 c.267 Â§2; repealed by 1967 c.129 Â§19]

Â Â Â Â Â  604.041 Transfer of recorded brand; transfer fee. (1) Except as provided in subsection (2) of this section, in order to transfer a recorded brand by sale, assignment or otherwise, the transferor shall submit a written, signed and witnessed document of transfer to the State Department of Agriculture, accompanied by an application of the transferee as prescribed in ORS 604.027 (1), accompanied by a brand transfer fee of $25. Upon determining that the brand transfer documents are in order, the department shall issue its certificate of recordation to the transferee.

Â Â Â Â Â  (2) In the event of the death of a holder of a recorded brand, the person to whom it is transferred, either by will or the laws of descent and distribution, may have the brand recorded to the transferee or to another person upon submitting to the department within six months of the death of the holder of the recorded brand, either a copy of an order of a court having jurisdiction of the decedentÂs estate directing such transfer accompanied by an application of the transferee as prescribed in ORS 604.027 (1) and the brand transfer fee prescribed in subsection (1) of this section, or if no court has jurisdiction of the decedentÂs estate, an affidavit of the person entitled by the laws of descent and distribution to have the brand recorded to the person accompanied by an application of the transferee as prescribed in ORS 604.027 (1) and the brand transfer fee prescribed in subsection (1) of this section. The affidavit shall include:

Â Â Â Â Â  (a) The name and address of the decedent and the date and place of death;

Â Â Â Â Â  (b) The name and address of the affiant, and if the intended transferee is another person, the name and address of such person with a statement of intent to transfer to the person;

Â Â Â Â Â  (c) A description of the recorded brand as prescribed in ORS 604.027 (1); and

Â Â Â Â Â  (d) A statement that the affiant is entitled to have the described brand transferred to the affiant or to the other named person, and that the affiant agrees to the termination of the brand recordation should the affidavit be found false in any material respect.

Â Â Â Â Â  (3) If the transfer documents prescribed in subsection (2) of this section are not submitted within six months after the death of the holder of the recorded brand, the brand recordation shall terminate and thereafter be available for recording by any person. [1981 c.248 Â§8]

Â Â Â Â Â  604.046 Brand inspection and certificate requirements; service fee; procedure; reciprocity between states. (1) Brand inspection and the issuance of a brand inspection certificate is required in this state in the following instances:

Â Â Â Â Â  (a) Livestock to be transported from any place in this state to or through any place outside of this state;

Â Â Â Â Â  (b) Livestock to be transported from any place in this state to a range or pastureland outside of this state and destined to be ultimately returned to this state;

Â Â Â Â Â  (c) Except as provided in subsection (5)(c) of this section, livestock destined for sale or slaughter at any livestock auction market or other sales facility or slaughterhouse in this state, and prior to such sale or slaughter; and

Â Â Â Â Â  (d) In order to prevent fraud or dishonesty being perpetrated upon livestock purchasers of this state, livestock transported from any place outside of this state to any livestock auction market or other sales facility or slaughterhouse in this state for sale within this state, unless exempted therefrom under subsection (5)(b) of this section.

Â Â Â Â Â  (2) Brand inspection may be performed, upon request of the owner or person in possession of livestock, at either a regular brand inspection location or a place designated by the person requesting the brand inspection. In the latter case, the State Department of Agriculture may require payment of its time and travel costs as a condition to performing the brand inspection. In the event the requested brand inspection is at a place other than an auction market or registered feedlot, the department shall also assess and collect a service fee of $10.

Â Â Â Â Â  (3) In addition to brand inspections under subsections (1) and (2) of this section, the department is also authorized to establish and carry out a system of brand inspection at the times and places as an intrastate, regional movement of cattle takes place, or as a change of ownership takes place. In establishing any system authorized by this section, the department shall consider the customs, practices and theft or ownership problems of the livestock industry, the economic feasibility of carrying out a system, the volume of livestock movement within the state or within specific areas of the state, the laws and regulations of the United States and the desirability for a system as evidenced by a majority of persons who would be affected by the system. Such a system, established in accordance with the provisions of ORS chapter 183, may include:

Â Â Â Â Â  (a) That the brand inspection may be in addition to or in lieu of other brand inspections required or allowed by this chapter and the circumstances or conditions under which the alternatives shall be allowed;

Â Â Â Â Â  (b) The times and places the brand inspection shall take place in relation to the time of movement or location change, or the change of ownership;

Â Â Â Â Â  (c) The establishment of a brand inspection fee and the person responsible for payment thereof;

Â Â Â Â Â  (d) The establishment of geographic, regional or political areas within the state in which brand inspection is required; and

Â Â Â Â Â  (e) The circumstances or conditions under which an exemption from or modification of the systemÂs requirements may be allowed, considering their feasibility in relation to movement or sale of minimum numbers of livestock.

Â Â Â Â Â  (4) In addition to brand inspections under subsections (1), (2) and (3) of this section, the department is also authorized to inspect any hides or livestock at any time, and at any public or private place, building or livestock carrier, if there is a need to identify diseased or suspected diseased livestock, or if there is reasonable cause or suspicion to believe any provisions of this chapter, or the administrative rules thereunder, or of any criminal laws relating to the possession of livestock, are being violated. This authority is in addition to any authority granted police officers, the departmentÂs brand inspectors, livestock police officers and investigative officers under ORS 133.525 to 133.703 relating to search and seizures. If an inspection results in a finding that a brand inspection certificate accompanying the hides or livestock is false, erroneous or incomplete in any material respect, or if there is a question of whether the person in possession is the owner of the hides or livestock or is in lawful possession thereof, or if the person in possession of the livestock fails to submit evidence requested under ORS 604.051 (1), the department may undertake any of the actions described in ORS 604.056.

Â Â Â Â Â  (5) In lieu of the brand inspection and the issuance of a brand inspection certificate required by subsection (1) of this section, an alternative document specified hereafter may accompany livestock in each of the following instances:

Â Â Â Â Â  (a) Horses, when accompanied by a special nontransferable brand inspection certificate identifying such horses and issued by the department for an indeterminate time to the owner of the horses;

Â Â Â Â Â  (b) Livestock transported to any slaughterhouse in this state from any place outside this state, if entering this state accompanied by a brand inspection certificate or similar document issued by the other state, provided that such other state has brand inspection comparable to the inspection of this state; or

Â Â Â Â Â  (c) Cattle, in lots not to exceed 15 head, presented by one person for slaughter at any slaughterhouse when accompanied by a special slaughterhouse certificate issued by the department for which a fee, established by the department under ORS 604.066 (2), has been paid.

Â Â Â Â Â  (6) Brand inspection at slaughtering establishments or other facilities where cattle are slaughtered or cattle hides are received, may be required of cattle hides under a system established by the department in accordance with the provisions of ORS chapter 183. In establishing any system authorized by this section, the department shall consider theft or ownership problems associated with slaughtered cattle, the economic feasibility of carrying out the system, the attitudes of the affected members of the livestock industry of this state, the volume of slaughtered cattle within the state or within specific areas of the state, and the laws and regulations of the United States. Any system established under this section may include:

Â Â Â Â Â  (a) The designation of geographic, regional or political areas within the state in which cattle hide inspection is required;

Â Â Â Â Â  (b) The use of tags, stamps or other devices evidencing ownership of the cattle slaughtered; and

Â Â Â Â Â  (c) The methods, locations and times for cattle hide inspection.

Â Â Â Â Â  (7) By written agreement with the appropriate agencies in the States of California, Nevada, Idaho or Washington, the department may recognize brand inspections performed in any of such other states in lieu of the brand inspections required by this chapter. Any such agreement shall provide that recognition of brand inspections of any such other state shall be effective only while brand inspections performed pursuant to this chapter are recognized in such other state. [1981 c.248 Â§9; 1983 c.102 Â§1; 1985 c.262 Â§2; 1987 c.348 Â§1; 1991 c.660 Â§3]

Â Â Â Â Â  604.050 [Amended by 1953 c.358 Â§15; 1961 c.267 Â§3; repealed by 1967 c.129 Â§19]

Â Â Â Â Â  604.051 Method of proof of ownership; inspection certificate. (1) Whenever livestock or hides are subject to brand inspection under ORS 604.046, the person in possession shall submit evidence of ownership or right to possession of the livestock or hides at the request of the State Department of Agriculture. The evidence may consist of any documents and statements that tend to establish such ownership or right to possession. The prima facie character of a recorded brand and the disputable presumption against unrecorded brands set forth in ORS 604.035 (2), shall be given recognition by the department.

Â Â Â Â Â  (2) The department shall examine livestock or hides, review any evidence submitted pursuant to subsection (1) of this section and otherwise perform brand inspection to determine whether the person in possession is the owner or lawful possessor thereof. Except for brand inspections made under ORS 604.046 (4), if the department determines the person is the owner or lawful possessor, it shall issue an appropriate brand inspection certificate. However, if the department determines there is a question of ownership or right to possession of the livestock or hides, or if the person in possession of the livestock or hides fails to submit the evidence requested under subsection (1) of this section, the department shall refuse to issue its brand inspection certificate and may undertake any of the actions described in ORS 604.056. [1981 c.248 Â§10]

Â Â Â Â Â  604.056 Seizure of hides or livestock; procedure; investigation; disposition; impoundment of sales proceeds. (1) The State Department of Agriculture may detain, seize or embargo hides or livestock in carrying out and enforcing the provisions of ORS 561.144, 577.512, 599.205, 599.269, 599.273, 599.610, 603.015, 603.034, 603.075 to 603.095, 603.992, 604.005 to 604.071, 604.640, 604.650 and 604.992 relating to the ownership or right to possession of livestock. Recognizing that the provisions of ORS 561.605 to 561.620 relating to the departmental procedures for detaining, seizing or embargoing commodities are not readily applicable to livestock, the following shall apply whenever the department detains, seizes or embargoes hides or livestock under the provisions of ORS 561.144, 577.512, 599.205, 599.269, 599.273, 599.610, 603.015, 603.034, 603.075 to 603.095, 603.992, 604.005 to 604.071, 604.640, 604.650 and 604.992:

Â Â Â Â Â  (a) The department shall issue its written notice of detention, seizure or embargo to the person in possession of the hides or livestock, directing them to be held subject to further order of the department and any detention, seizure or embargo shall be subject to the contested case provisions of ORS chapter 183. The issuance of a notice of detention, seizure or embargo to a livestock carrier shall relieve such carrier from liability for any loss or damage resulting from the detention, seizure or embargo.

Â Â Â Â Â  (b) If the department cannot determine from its investigation who is the owner or person entitled to possession of hides or livestock, it may handle and dispose of the hides and livestock in the same manner as provided for the handling and disposition of estray livestock under ORS chapter 607. In the event the livestock is determined by an assistant state veterinarian or deputy state veterinarian to be diseased, disabled or dying so as to be unsalable, the department may order its immediate condemnation in lieu of handling and disposition under ORS chapter 607, and any salvage value recovered by the department from the sale of carcasses or hides shall be disposed of in the same manner as impounded sales proceeds of an unknown owner under subsection (2) of this section.

Â Â Â Â Â  (c) During an investigation to determine the owner or person entitled to possession of hides or livestock, the department may authorize the hides or livestock to be moved and retained in another location, but the hides or livestock shall not be moved therefrom without a written order issued by the department and then shall only be moved or handled in accordance with the terms of such order.

Â Â Â Â Â  (d) If the hides or livestock are brand inspected at a livestock auction market, slaughtering establishment or other sales facility where the hides or livestock are destined for sale, the department may permit the sale of the hides or livestock and impound the proceeds of the sale in lieu of detaining, seizing or embargoing the hides or livestock. After the department impounds the sales proceeds, the department shall issue a written notice of impoundment to the seller of the hides or livestock, directing that the sales proceeds remaining after the seller has deducted sales charges be retained by the seller subject to further order of the department for up to 15 days, at which time the sales proceeds shall be remitted by the seller to the department. The sales proceeds received by the department from the seller are not public funds of the state but rather are held by the department in trust for the person determined to be the owner or entitled to possession of the hides or livestock sold.

Â Â Â Â Â  (2) If the department impounds sales proceeds under subsection (1)(d) of this section, the department shall give written notice of the impoundment to all known claimants to the sales proceeds, hides or livestock at the last-known addresses thereof, and set forth that the sales proceeds shall be subject to proof of claim for a period of 60 days from the date of the notice of impoundment, during which the claimants may submit their proofs of claim to the department. Within 30 days after expiration of the time within which proofs of claim may be submitted, the department shall review the data submitted, investigate the claims and render a written notice of determination to the persons having submitted proofs of claim. The determination of the department shall be a final order and subject to judicial review under ORS 183.484, and if there is more than one claimant, payment of sales proceeds may not be made until the expiration of the time within which judicial review may be had. Any impounded sales proceeds that cannot be paid to persons under this section within one year of impoundment cease to be trust funds and become part of the stateÂs public funds continuously appropriated to the department for carrying out the provisions of ORS 561.144, 577.512, 599.205, 599.269, 599.273, 599.610, 603.015, 603.034, 603.075 to 603.095, 603.992, 604.005 to 604.071, 604.640, 604.650 and 604.992. [1981 c.248 Â§11; 2003 c.604 Â§107]

Â Â Â Â Â  604.060 [Repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.061 Transportation certificate. (1) Cattle transported from the premises of the owner or person in lawful possession to another place in this state shall be accompanied by a transportation certificate.

Â Â Â Â Â  (2) For the purposes of this section Âtransportation certificateÂ means a document signed by the owner or person in lawful possession of the cattle to be transported, on a form prescribed by the State Department of Agriculture, setting forth the identity of the cattle owner, the point of origin and destination of the cattle, the number of head, a description of the distinguishing characteristics of the cattle, including brands, tags, breed and sex, and an authorization to transport if it is to be performed by a person other than the owner.

Â Â Â Â Â  (3) A transportation certificate is not required for cattle herded, drifted or trailed to or from pasture or range in this state in the usual course of ranch operation. [1981 c.248 Â§12]

Â Â Â Â Â  604.066 Brand inspection fee; refund. (1) Except as provided in subsection (2) of this section, the State Department of Agriculture shall charge and collect a brand inspection fee in accordance with the following:

Â Â Â Â Â  (a) $20 for the brand inspection described in ORS 604.046 (5)(a); or

Â Â Â Â Â  (b) $5 per head for a brand inspection when the brand inspection certificate utilized is valid for a period in excess of eight days.

Â Â Â Â Â  (2) In accordance with the provisions of ORS chapter 183, the department shall establish a brand inspection fee of not less than 50 cents and not more than 75 cents per head of cattle or per cattle hide, and of not more than $3.75 per head of horses, mules and asses.

Â Â Â Â Â  (3) The brand inspection fee, including assessments under ORS 577.512, shall be paid to the department by the person requesting or requiring brand inspection to be performed. Livestock auction markets, slaughterhouses and custom slaughtering establishments at which brand inspection is performed shall collect the fees therefor and forthwith pay them to the department. A brand inspection fee may not be collected by livestock auction markets on livestock whose value is $10 or less, unless the animal is destined for slaughter or shipment out of this state or on cattle not more than 90 days of age that are to be transported to a range or pastureland outside of this state. However, any assessments under ORS 577.512 are still payable to the department.

Â Â Â Â Â  (4) A person may claim a refund of brand inspection fees paid on Oregon livestock transported from any place in this state to any place outside of this state and then returned to this state, if the movement is continuous without unloading enroute, is done in the usual course of ranch operations and is not related to a change of ownership. The refund may be claimed only for brand inspection fees paid on the identical livestock transported. A written claim for refund shall be submitted to the department within 90 days from the initiation of the livestock movement, accompanied by an affidavit prescribed by the department confirming the circumstances set forth in this paragraph.

Â Â Â Â Â  (5) Except as provided in ORS 577.512, the department shall deposit all fees paid to it under this chapter in the State Treasury to the credit of the Department of Agriculture Service Fund, and such fees are continuously appropriated to the department for administering and enforcing this chapter. The provisions of ORS 561.144 apply to such fees. [1981 c.248 Â§13; 1983 c.102 Â§2; 1985 c.262 Â§3; 1987 c.163 Â§3; 2003 c.604 Â§108]

Â Â Â Â Â  604.070 [Repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.071 Prohibitions. No person shall:

Â Â Â Â Â  (1) Purchase, sell, handle or transport hides or livestock in violation of ORS 604.005 to 604.071, 604.640, 604.650 and 604.670 or the administrative rules promulgated thereunder;

Â Â Â Â Â  (2) While marking livestock on the ear, either cut, mark or remove more than one-half of the ear;

Â Â Â Â Â  (3) Except for the normal sheepshearing process, cut, burn or otherwise obliterate or disfigure the brand, earmark, dewlap or other distinguishing characteristics upon hides or livestock;

Â Â Â Â Â  (4) Purchase, sell or hold for sale any hides or livestock in the condition described in subsection (3) of this section;

Â Â Â Â Â  (5) As a custom slaughterer, fail to identify livestock hides and the persons from whom they were obtained;

Â Â Â Â Â  (6) Use a recorded brand or similar design on livestock unless the person is the current recorded holder thereof, or use a brand recorded in another state, except in accordance with rules adopted by the State Department of Agriculture;

Â Â Â Â Â  (7) Transport livestock out of this state without a brand inspection certificate having been issued to the person presenting the livestock for transport, or fail to have a document identifying each load of livestock as a part of the livestock described on the brand inspection certificate accompanying each load, or fail to deliver the brand inspection certificate to the livestock consignee upon reaching the intended destination;

Â Â Â Â Â  (8) Refuse to permit the department to inspect hides or livestock, or refuse to permit hides or livestock to be sheared or otherwise handled so as to enable the department to determine the brands thereon; or

Â Â Â Â Â  (9) Knowingly make or issue any false, misleading or incomplete certificate, affidavit, application, proof of claim, document of title or other written instrument required or allowed under the provisions of ORS 604.005 to 604.071, 604.640, 604.650 and 604.670. [1981 c.248 Â§14; 1987 c.164 Â§1]

Â Â Â Â Â  604.076 Authority to issue citations. (1) In addition to the authority set forth in ORS 604.015, in the enforcement of this chapter, the Director of Agriculture has the authority to issue and serve citations to any person for violation of any provision of ORS 604.071.

Â Â Â Â Â  (2) The director may delegate the authority to issue citations to investigative officers and brand inspection supervisors.

Â Â Â Â Â  (3) A citation shall contain the information and substantially conform to the requirements for a citation under ORS chapter 153. [1987 c.165 Â§2; 1999 c.1051 Â§136]

Â Â Â Â Â  604.080 [1967 c.129 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.090 [1971 c.743 Â§299; 1977 c.175 Â§2; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.095 [1973 c.430 Â§4; 1975 c.574 Â§3; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.100 [1973 c.430 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.105 [1973 c.430 Â§6; 1975 c.574 Â§4; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.110 [Amended by 1957 c.287 Â§2; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.120 [Repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.130 [Amended by 1967 c.129 Â§11; 1973 c.94 Â§1; 1975 c.574 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.135 [1967 c.129 Â§8; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.140 [Amended by 1957 c.287 Â§3; 1959 c.16 Â§1; 1973 c.94 Â§2; 1975 c.574 Â§6; 1977 c.175 Â§3; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.145 [1967 c.129 Â§7; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.150 [Repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.160 [Amended by 1959 c.396 Â§4; 1975 c.574 Â§7; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.170 [Amended by 1973 c.175 Â§14; 1979 c.499 Â§18; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.180 [Amended by 1979 c.284 Â§179; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.190 [Amended by 1973 c.94 Â§3; 1979 c.284 Â§180; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.200 [Repealed by 1977 c.175 Â§9]

Â Â Â Â Â  604.210 [Amended by 1973 c.94 Â§4; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.220 [Amended by 1973 c.94 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.230 [Amended by 1973 c.94 Â§6; 1979 c.284 Â§181; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.310 [Amended by 1953 c.358 Â§15; 1957 c.287 Â§4; 1961 c.267 Â§4; 1977 c.175 Â§4; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.312 [1961 c.267 Â§9; 1975 c.574 Â§8; 1977 c.175 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.315 [1959 c.396 Â§3; 1977 c.175 Â§6; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.320 [Amended by 1953 c.358 Â§15; 1973 c.11 Â§1; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.322 [1953 c.358 Â§15; 1961 c.425 Â§12; repealed by 1967 c.129 Â§12 (604.323 enacted in lieu of 604.322)]

Â Â Â Â Â  604.323 [1967 c.129 Â§13 (enacted in lieu of 604.322); 1973 c.11 Â§2; 1979 c.284 Â§182; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.324 [1953 c.358 Â§15; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.330 [Amended by 1953 c.358 Â§15; 1961 c.267 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.340 [Amended by 1953 c.358 Â§15; 1967 c.129 Â§14; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.350 [Amended by 1953 c.358 Â§15; repealed by 1967 c.129 Â§15; (604.355 enacted in lieu of 604.350)]

Â Â Â Â Â  604.355 [1967 c.129 Â§16 (enacted in lieu of 604.350); repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.360 [Amended by 1953 c.358 Â§15; 1973 c.430 Â§2; 1975 c.574 Â§9; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.370 [Amended by 1959 c.396 Â§6; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.380 [Amended by 1953 c.358 Â§15; 1973 c.11 Â§3; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.390 [Amended by 1953 c.358 Â§15; 1971 c.773 Â§6; 1975 c.574 Â§10; 1977 c.175 Â§7; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.395 [1957 c.287 Â§5; 1963 c.357 Â§1; 1971 c.773 Â§7; 1973 c.151 Â§2; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.400 [Amended by 1973 c.295 Â§1; 1979 c.499 Â§19; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.410 [Amended by 1961 c.267 Â§6; 1977 c. 175 Â§8; 1977 c.214 Â§9; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.420 [Amended by 1957 c.287 Â§6; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.425 [1957 c.287 Â§12; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.430 [1953 c.358 Â§13; 1963 c.66 Â§1; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.440 [1973 c.190 Â§2; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.450 [1973 c.190 Â§3; repealed by 1977 c.214 Â§10]

Â Â Â Â Â  604.460 [1973 c.190 Â§6; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.510 [Repealed by 1977 c.214 Â§10]

Â Â Â Â Â  604.520 [Amended by 1957 c.287 Â§7; 1967 c.208 Â§6; repealed by 1977 c.214 Â§10]

Â Â Â Â Â  604.530 [Repealed by 1957 c.287 Â§8 (604.531 enacted in lieu of 604.530)]

Â Â Â Â Â  604.531 [1957 c.287 Â§9 (enacted in lieu of 604.530); 1961 c.267 Â§7; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.535 [1959 c.396 Â§7; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.540 [Amended by 1957 c.287 Â§11; 1971 c.743 Â§400; 1973 c.295 Â§2; 1975 c.304 Â§7; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.542 [1967 c.129 Â§10; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.545 [1959 c.396 Â§5; repealed by 1981 c.248 Â§20]

Â Â Â Â Â  604.550 [Repealed by 1981 c.248 Â§20]

FEEDLOTS

Â Â Â Â Â  604.610 ÂLicensed feedlotÂ defined. As used in ORS 604.620 to 604.670, Âlicensed feedlotÂ means a beef cattle feedlot, licensed by the State Department of Agriculture, that has more than 500 head of cattle being fed for slaughter at one time during a calendar year. [1975 c.162 Â§2]

Â Â Â Â Â  604.620 License; privileges; application; fee; expiration. (1) No person shall be entitled to utilize the brand inspection and inventory procedures prescribed in ORS 604.630 to 604.650 and 604.670 without first obtaining and maintaining a license as a licensed feedlot.

Â Â Â Â Â  (2) An application for a license or renewal thereof shall be made to the State Department of Agriculture on forms prescribed by the department, and shall be accompanied by the annual license fee of $100. The license is personal and nontransferable. A new license is required at any time there is a change in ownership, legal entity or establishment location. All such licenses shall expire on January 1, next succeeding the date of issuance.

Â Â Â Â Â  (3) In accordance with the provisions of ORS chapter 183, the department may suspend, revoke or refuse to issue or renew a license to any applicant or licensee whose establishment construction or methods of operation do not comply with the requirements established by the department. [1975 c.162 Â§3]

Â Â Â Â Â  604.630 Inventory; record; audit. At the time a license is issued, the State Department of Agriculture and the licensee shall jointly make and record a physical inventory of all cattle in the feedlot of the licensee. Thereafter, such inventory record shall be maintained by the licensee and shall be subject to review or audit by the department at any time during the normal business hours of the licensee at least once a month for the purpose of reconciling the same with the records of the department. [1975 c.162 Â§5]

Â Â Â Â Â  604.640 Inspection of cattle; addition to inventory; fee. All cattle received at the licensed feedlot shall be consigned to special holding pens and held therein until inspected and released to the general feedlot area by the brand inspector of the State Department of Agriculture. The departmentÂs inspector shall review and verify all documents of title, transportation certificates, brand inspection certificates, memorandum brand inspection certificates, or record of transfer relating to such cattle, and if such documents are in order shall add such cattle to the departmentÂs inventory records of the licensee. The department shall not charge for such inspections unless a transportation certificate is subject to review and verification. In this event, the department shall charge the brand inspection fee established by law. [1975 c.162 Â§6; 1981 c.248 Â§30]

Â Â Â Â Â  604.650 Inventory upon removal; fee; prohibited acts. (1) All cattle, including salvage animals, dead animals, other sale animals and fed cattle being sent to slaughter, removed from the licensed feedlot shall be inventoried by the brand inspector of the State Department of Agriculture and the number thereof deducted from the departmentÂs inventory records of the licensee. The department shall thereafter issue its brand inspection certificate, or other appropriate document evidencing brand inspection, listing thereon only the number and general description of the cattle removed from the licensed feedlot. The department shall charge the brand inspection fee established by law for such inventory and inspection.

Â Â Â Â Â  (2) Upon completion of the inventory and inspection of the cattle being removed from the licensed feedlot, no person shall add, remove or substitute for any animal in the lot of cattle subjected to such inventory and inspection. [1975 c.162 Â§7; 1981 c.248 Â§31]

Â Â Â Â Â  604.660 [1975 c.162 Â§8; repealed by 1985 c.262 Â§4]

Â Â Â Â Â  604.670 Rules by department. The State Department of Agriculture, under the provisions of ORS chapter 183 may promulgate such rules as are necessary to administer and enforce the provisions of ORS 604.610 to 604.670, including but not limited to:

Â Â Â Â Â  (1) The time and manner of maintaining inventory records; and

Â Â Â Â Â  (2) Controls and minimum standards of construction and methods of operation by licensees. [1975 c.162 Â§4]

PENALTIES

Â Â Â Â Â  604.990 [Subsection (6) of 1963 Replacement Part enacted as 1961 c.267 Â§10; subsection (7) of 1963 Replacement Part enacted as 1961 c.462 Â§7 and amended by 1963 c.87 Â§4; repealed by 1967 c.129 Â§19]

Â Â Â Â Â  604.992 Penalties. (1) Violation of any of the provisions of this chapter, or the administrative rules or orders promulgated thereunder, is a Class B misdemeanor.

Â Â Â Â Â  (2) Notwithstanding ORS 14.030 to 14.080, an action for violation of brand inspection requirements may be commenced and tried in either the county where the livestock movement originated or the county where the livestock movement terminated. [1967 c.129 Â§18; 1981 c.248 Â§15]

_______________



Chapter 605

Chapter 605 (Former Provisions)

Breeding of Animals

BREEDING OF ANIMALS

ANIMALS

605.010 [Repealed by 1985 c.636 §12]

605.020 [Repealed by 1985 c.636 §12]

605.030 [Repealed by 1985 c.636 §12]

605.040 [1971 c.743 §300; renumbered 609.805]

605.990 [Repealed by 1985 c.636 §12]

_______________



Chapter 606

Chapter 606 (Former Provisions)

Grazing and Ranging; Grazing Districts

GRAZING AND RANGING; GRAZING DISTRICTS

ANIMALS

Note: 606.010, 606.020, 606.030, 606.040, 606.050, 606.060, 606.070, 606.080, 606.090, 606.100, 606.110, 606.120, 606.310, 606.320, 606.330, 606.340, 606.350, 606.360, 606.410 and 606.420 repealed by 1955 c.139 §1.

606.210 [Renumbered 607.365]

606.220 [Renumbered 291.540 and then 293.575]

606.230 [Renumbered 294.070]

606.240 [Renumbered 311.717]

606.990 [Amended by 1955 c.139 §2; renumbered 607.990 (10)]

_______________



Chapter 607

Chapter 607 Â Livestock Districts; Stock Running at Large

2005 EDITION

LIVESTOCK DISTRICTS; STOCK RUNNING AT LARGE

ANIMALS

GENERAL PROVISIONS

607.005Â Â Â Â  Definitions

607.007Â Â Â Â  ÂAdequate fence,Â Âestray,Â Âtaking upÂ defined

LIVESTOCK DISTRICTS

607.008Â Â Â Â  Incorporated cities are livestock districts

607.010Â Â Â Â  Petition for creation of district

607.012Â Â Â Â  Boundaries of proposed district

607.013Â Â Â Â  Hearing on proposed formation of district

607.015Â Â Â Â  Election to create livestock district

607.020Â Â Â Â  Changing boundaries and dissolution of districts

607.025Â Â Â Â  Cash deposit by petitioners for special election

607.040Â Â Â Â  Notice of creation of a livestock district; filing of documents by county clerk

607.042Â Â Â Â  Livestock district not to petition for or vote on another district covering same class of animals; only one election a year on same proposal

607.043Â Â Â Â  Land entirely enclosed by federal land

607.044Â Â Â Â  Civil liability for livestock at large in livestock district

607.045Â Â Â Â  Livestock at large in livestock districts

607.051Â Â Â Â  Status of districts designated by order of State Department of Agriculture

607.055Â Â Â Â  Application of livestock confinement laws to federal lands

STOCK RUNNING AT LARGE ON OPEN RANGE

607.261Â Â Â Â  Stock running at large on open range

TAKING UP AND SELLING ANIMALS; ESTRAYS; INTERFERING

WITH ANIMALS

607.300Â Â Â Â  Determining adequacy of fences

607.303Â Â Â Â  Owner or lessee of property taking up livestock unlawfully permitted to run at large; notice to owner and department

607.304Â Â Â Â  Delivery of livestock to department or owner; payment of costs to person taking up livestock; arbitration; fees

607.308Â Â Â Â  Alternative procedure for person taking up livestock

607.311Â Â Â Â  Taking up estray prohibited without giving notice

607.313Â Â Â Â  Notice to department by persons taking up estrays; recovery of costs

607.321Â Â Â Â  Investigation by department upon receipt of notice; procedure if department determines estray owner

607.328Â Â Â Â  Procedure for sale of estrays; notice

607.332Â Â Â Â  Claim by owner before sale

607.336Â Â Â Â  Title of purchaser at sale

607.337Â Â Â Â  Use of proceeds from sale

607.338Â Â Â Â  Use of proceeds where private person has taken up livestock; arbitration of costs; fee

607.339Â Â Â Â  Liability of department

607.341Â Â Â Â  Jurisdiction of courts

607.344Â Â Â Â  ÂFreshly brandedÂ defined for ORS 607.345 to 607.360

607.345Â Â Â Â  Interfering with calves and colts on open range; selling freshly branded cattle or horses

607.350Â Â Â Â  Producing, on demand, the mothers of calves or colts

607.355Â Â Â Â  Disposal of calves and colts wrongfully held

607.360Â Â Â Â  Applicability of statutes regulating handling of calves and colts

607.365Â Â Â Â  Driving domestic animals from range

REGULATION OF STOCK ON CERTAIN HIGHWAYS

607.505Â Â Â Â  Stock running at large and grazing on Klamath Falls-Malin Highway

607.510Â Â Â Â  Stock running at large and grazing on certain state highways

607.515Â Â Â Â  Stock at large or grazing on highway from Canyonville to Umpqua National Forest

607.520Â Â Â Â  Stock running at large on highways in Washington County

607.527Â Â Â Â  Stock herded or grazed on interstate and defense highways

PENALTIES

607.992Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  607.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂClass of livestockÂ means a class, species, genus or sex of livestock, including a class, species or genus of neutered livestock.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (3) ÂFederal landÂ means a tract of land containing 25,000 acres or more owned or administered by, or under the jurisdiction of, the United States and not subject to the laws of this state.

Â Â Â Â Â  (4) ÂLivestockÂ means animals of the bovine species, horses, mules, asses, sheep, goats and swine.

Â Â Â Â Â  (5) ÂLivestock districtÂ means an area wherein it is unlawful for livestock or a class of livestock to run at large.

Â Â Â Â Â  (6) ÂOpen rangeÂ means an area wherein livestock may lawfully be permitted to run at large. [Amended by 1957 c.604 Â§2; part derived from 1957 c.604 Â§Â§17, 28; 1971 c.647 Â§132; 1981 c.413 Â§5; 1983 c.83 Â§107]

Â Â Â Â Â  607.007 ÂAdequate fence,Â Âestray,Â Âtaking upÂ defined. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdequate fenceÂ means a continuous barrier consisting of natural barriers, structures, masonry, rails, poles, planks, wire or the combination thereof, installed and maintained in a condition so as to form a continuous guard and defense against the ingress or egress of livestock into or from the lands enclosed by the barrier. Such natural barriers shall include hedges, ditches, rivers, streams, ponds or lakes.

Â Â Â Â Â  (2) ÂEstrayÂ means livestock of any unknown person that is unlawfully running at large or being permitted to do so, or that is found to be trespassing on land enclosed by an adequate fence.

Â Â Â Â Â  (3) ÂTaking upÂ means the intentional exertion of control over livestock, including but not limited to the restriction of movement, holding under herd, feeding, pasturing or sheltering of such livestock. [1971 c.579 Â§2; 2005 c.22 Â§411]

LIVESTOCK DISTRICTS

Â Â Â Â Â  607.008 Incorporated cities are livestock districts. All incorporated cities are livestock districts. [1957 c.604 Â§3]

Â Â Â Â Â  607.010 Petition for creation of district. (1) An elector who desires to create a livestock district may petition the county court or board of county commissioners to hold an election for such purpose. The petition shall be filed with the county clerk of the county wherein the district is sought to be created, shall set forth the name by which the proposed district is to be designated, and shall describe the boundaries thereof.

Â Â Â Â Â  (2) The petition shall contain the signatures of six or more electors from each precinct, or portion of precinct, included within the boundaries of the proposed district; but in no case shall the petitioners be required to obtain the signatures of more than 100 electors. No person shall sign the petition unless the person owns real property within the proposed livestock district.

Â Â Â Â Â  (3) The proposed livestock district shall contain not less than 2,000 acres.

Â Â Â Â Â  (4) The petition shall state what livestock or class or classes thereof are not to be permitted to run at large within the proposed livestock district. A class of livestock may be further designated or described by minimum or maximum age limits or by breed. [Amended by 1957 c.604 Â§4]

Â Â Â Â Â  607.012 Boundaries of proposed district. The boundaries of the proposed livestock district shall follow subdivision lines of sections, section lines, township lines, donation land claim boundaries or lines, lakes, rivers, the boundary line of this state, public roads or county boundary lines, except that the boundary of an established livestock district may be used as a boundary for the proposed livestock district if the districts are adjacent to each other and will have a common boundary line. [1957 c.604 Â§5]

Â Â Â Â Â  607.013 Hearing on proposed formation of district. (1) Upon receiving a petition as provided in ORS 607.010, the county court or board of county commissioners shall make an order declaring its intention to hold a hearing on the petition, naming the proposed district and describing its boundaries.

Â Â Â Â Â  (2) The order shall fix the time and place for the hearing. The time shall be not less than 30 days after the making of the order. The county court or board of county commissioners shall direct the county clerk to publish a notice of the hearing in a newspaper of general circulation in the county. The notice shall be headed: ÂNotice of the Proposed Formation of ______ Livestock District, ______CountyÂ (stating the name of the proposed district and the name of the county). It shall state the time and place of the hearing on the matter of formation of the district, shall describe the territory included therein, specify the boundaries thereof and name the livestock or class of livestock which shall not lawfully be permitted to run at large therein. The notice shall be published once a week for two successive weeks prior to the time fixed for the hearing. A copy of the published notice shall be forwarded to the State Department of Agriculture by certified mail.

Â Â Â Â Â  (3) At the hearing any person interested may appear and present evidence relating to the petition. If, after a full hearing, the county court or board of county commissioners is of the opinion that the boundaries of the proposed livestock district should be changed, the county court or board of county commissioners may make the necessary changes. [1957 c.604 Â§Â§6,7]

Â Â Â Â Â  607.015 Election to create livestock district. Within 15 days after the hearing, the county court or board of county commissioners shall call an election to be held in the proposed district. The election shall be conducted in accordance with ORS chapter 255. The notice shall clearly state that the purpose of the election is to make it unlawful to permit livestock or a class of livestock to run at large within the boundaries described. [Amended by 1957 c.604 Â§8; 1971 c.647 Â§133; 1975 c.647 Â§50; 1983 c.350 Â§317]

Â Â Â Â Â  607.020 Changing boundaries and dissolution of districts. (1) Any area containing 2,000 acres or more may be withdrawn from a livestock district, or a complete dissolution may be effected in the same manner as creation of a livestock district as provided in ORS 607.005 to 607.045. The notice of election for withdrawal or dissolution shall clearly state that the purpose of the election is to allow livestock or a class of livestock to run at large within the boundaries described.

Â Â Â Â Â  (2) The boundary of an area to be withdrawn from a livestock district shall be drawn in compliance with ORS 607.012, except to the extent that it follows the boundary of the livestock district.

Â Â Â Â Â  (3) No withdrawal from a livestock district shall be allowed if the area remaining within the livestock district will be less than 2,000 acres.

Â Â Â Â Â  (4) Any withdrawal from or dissolution of a livestock district which is the subject of an order of the State Department of Agriculture issued under section 33, chapter 604, Oregon Laws 1957, shall be made with reference to the boundaries established thereby.

Â Â Â Â Â  (5) Any area may be annexed to an existing livestock district in the same manner as creation of a livestock district as provided in ORS 607.005 to 607.045, except that:

Â Â Â Â Â  (a) The area may be less than 2,000 acres;

Â Â Â Â Â  (b) The petition for annexation may contain the signatures of fewer than six electors registered in the area proposed to be annexed, without regard to the precincts in which the electors are registered;

Â Â Â Â Â  (c) The election procedures provided in ORS 607.015, and the notice and order provided in ORS 607.013, shall only apply to and be carried out in the area proposed to be annexed; and

Â Â Â Â Â  (d) The electors on a proposed annexation shall be limited to those registered in the area to be annexed.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section and ORS 607.015, when a petition for annexation is signed by all the owners of all the land in the area proposed to be annexed or is signed by a majority of the electors registered in the area proposed to be annexed and by the owners of more than half of the land in the area, an election on the proposed annexation shall not be held in either the district or the area proposed to be annexed.

Â Â Â Â Â  (7) When an annexation election is dispensed with under subsection (6) of this section, the county governing body, after the hearing on the petition for annexation, shall enter an order describing the boundaries of the area and declaring it annexed to the district. The annexation shall be effective on the date of entry of the order by the county governing body. [Amended by 1957 c.604 Â§9; 1977 c.308 Â§1; 1983 c.83 Â§108; 1995 c.268 Â§1]

Â Â Â Â Â  607.025 Cash deposit by petitioners for special election. When, at the request of the petitioners, the election is to be held on a day other than one on which a primary election or general election is scheduled to be held, and if the request is approved by the county court or board of county commissioners, one or more of the petitioners shall deposit money with the county clerk in an amount to be fixed by the county court or board of county commissioners, which shall be a sum deemed by it sufficient to defray the probable expenses of the special election. Until the money is deposited, the county clerk shall neither take action nor incur expense in connection with the special election. If the amount deposited exceeds the total expenses of the election, as ascertained by the county clerk and certified by the county clerk to the county court or board of county commissioners, the excess shall be returned to the petitioner or petitioners who deposited the money. [Amended by 1957 c.604 Â§10; 1995 c.712 Â§110]

Â Â Â Â Â  607.030 [Amended by 1957 c.604 Â§11; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  607.035 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  607.040 Notice of creation of a livestock district; filing of documents by county clerk. (1) If a majority of all the votes cast is in favor of the creation of the livestock district, the county clerk shall give notice thereof by publication, in a newspaper of general circulation in the county, once a week for two consecutive weeks, that on and after the 60th day from the date of the first publication of the notice it shall be unlawful for livestock or a class of livestock to be permitted to run at large within the boundaries of the livestock district. The notice shall state the name by which the district is to be known, the boundaries thereof and shall also set forth the penalties for violation of ORS 607.045.

Â Â Â Â Â  (2) The county clerk shall file a copy of the notice, copies of all other published notices, the petitions and all other data or documents relating to the district in the county records in a book, record or file identified as ÂLivestock Districts.Â No other type of data or documents shall be filed therein. The county clerk shall also mail one certified copy of the final published notice, as provided in this section, by certified or registered mail to the State Department of Agriculture. Creation, withdrawal from or dissolution of a district shall not be effective until and unless the department has been so notified. [Amended by 1957 c.604 Â§12]

Â Â Â Â Â  607.042 Livestock district not to petition for or vote on another district covering same class of animals; only one election a year on same proposal. (1) The electors of a livestock district shall not petition for or vote on a proposed livestock district which includes their livestock district within its boundaries, unless the petition or election relates to a class of livestock different from that which is not permitted to run at large in their district.

Â Â Â Â Â  (2) An election shall not be held for the creation or dissolution of or withdrawal from a livestock district in the same area within one year from the date of a prior election on the same proposal. [1957 c.604 Â§13]

Â Â Â Â Â  607.043 Land entirely enclosed by federal land. The creation or dissolution of a livestock district shall not affect land entirely enclosed by federal land, unless the enclosed land is accurately and completely described in the petition. The electors residing on the enclosed land shall not vote on the creation or dissolution of such a district unless the enclosed land is accurately and completely described in the petition. [1957 c.604 Â§14]

Â Â Â Â Â  607.044 Civil liability for livestock at large in livestock district. A person shall be liable to the owner or lawful possessor of land if the person permits an animal of a class of livestock to run at large upon such land and the land is located in a livestock district in which it is unlawful for such class of livestock to be permitted to run at large. [1957 c.604 Â§15]

Â Â Â Â Â  607.045 Livestock at large in livestock districts. (1) No person owning or having the custody, possession or control of an animal of a class of livestock shall permit the animal to run at large or to be herded, pastured or to go upon the land of another in a livestock district in which it is unlawful for such class of livestock to be permitted to run at large.

Â Â Â Â Â  (2) This section is not intended to prohibit a person from driving livestock along a public road.

Â Â Â Â Â  (3) Justice and circuit courts have concurrent jurisdiction of actions for the prosecution of violations of this section. [Amended by 1957 c.604 Â§16]

Â Â Â Â Â  607.050 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.051 Status of districts designated by order of State Department of Agriculture. The livestock districts designated by order of the State Department of Agriculture under section 33, chapter 604, Oregon Laws 1957, shall be subject in all respects to the provisions of ORS 607.005 to 607.045. [1957 c.604 Â§37]

Â Â Â Â Â  607.055 Application of livestock confinement laws to federal lands. To the extent permitted by federal law, lands owned or administered by or under the jurisdiction of the United States, other than federal land as defined in ORS 607.005, shall be treated in the same manner as private lands for purposes of ORS chapter 607 and ORS 608.015, 608.310 to 608.400, 608.510 and 608.990. [1999 c.625 Â§1]

Â Â Â Â Â  Note: 607.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 607 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  607.105 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.110 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.115 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.120 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.125 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.130 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.135 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.140 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.205 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.210 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.215 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.220 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.225 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.230 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.235 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.240 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.245 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.250 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.255 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.260 [Repealed by 1957 c.604 Â§41]

STOCK RUNNING AT LARGE ON OPEN RANGE

Â Â Â Â Â  607.261 Stock running at large on open range. (1) No person shall turn upon, or allow to run upon, the open range, any bull other than a purebred bull of a recognized beef breed. The State Department of Agriculture shall by regulation define Âpurebred bull of a recognized beef breed.Â No person shall turn upon, or allow to run upon, the open range, any female breeding cattle unless the person turns with such female breeding cattle one purebred bull of a recognized beef breed for every 25 females or fraction thereof of 10 or over.

Â Â Â Â Â  (2) No owner of any stallion or jackass, of the age of 18 months or more, shall permit it to run upon the open range during the period April 1 to October 31 of each year. No owner of any ram shall permit it to run at large upon the open range during the period July 1 to October 31 of each year. [1957 c.604 Â§18]

TAKING UP AND SELLING ANIMALS; ESTRAYS; INTERFERING WITH ANIMALS

Â Â Â Â Â  607.300 Determining adequacy of fences. Whenever livestock has broken through a fence on the open range and a determination of the adequacy of the fence is necessary in order to determine if such livestock is an estray, the State Department of Agriculture shall make the determination of the adequacy of the fence and shall consider, among other things, the customs and practices of good husbandmen in the particular area with reference to fences. [1971 c.579 Â§3]

Â Â Â Â Â  607.301 [1953 c.367 Â§1; 1957 c.604 Â§19; repealed by 1971 c.579 Â§9]

Â Â Â Â Â  607.303 Owner or lessee of property taking up livestock unlawfully permitted to run at large; notice to owner and department. (1) A person who finds livestock unlawfully being permitted to run at large upon the premises of the person, or premises of which the person has lawful possession or control, may take up the livestock if the owner thereof is known to the person.

Â Â Â Â Â  (2) A person taking up livestock shall within five days give notice of the taking up by certified or registered mail addressed to the owner or person having control of the livestock. The notice shall:

Â Â Â Â Â  (a) Contain a concise description of the livestock, including marks and brands, if any.

Â Â Â Â Â  (b) State that the livestock will be released to and sold by the State Department of Agriculture as an estray unless redeemed before such sale.

Â Â Â Â Â  (c) Designate the time and place of sale, as approved by the department. The sale shall be held not less than 30 days nor more than 45 days from the date of the taking up.

Â Â Â Â Â  (3) A person taking up livestock shall within five days of giving the notice provided in subsection (2) of this section forward a copy of the notice to the department or give a copy of the notice to a brand inspector or other agent of the department. [1957 c.604 Â§24]

Â Â Â Â Â  607.304 Delivery of livestock to department or owner; payment of costs to person taking up livestock; arbitration; fees. (1) If the owner of the livestock does not appear in response to the notice given under ORS 607.303 (2), the livestock shall be delivered to the State Department of Agriculture, at a place designated by the department, at least 48 hours in advance of the date of sale and shall thereafter be sold by the State Department of Agriculture in accordance with ORS 607.328.

Â Â Â Â Â  (2) If the owner of the livestock does appear, the livestock shall be delivered to the owner or agent if the owner pays to the person taking up the livestock, before the date of sale:

Â Â Â Â Â  (a) The cost of taking up the livestock;

Â Â Â Â Â  (b) The cost of giving notice;

Â Â Â Â Â  (c) The cost of keeping the livestock; and

Â Â Â Â Â  (d) The cost of repairing any damage done by the livestock to the property of the person taking it up.

Â Â Â Â Â  (3) The person taking up the livestock, upon delivery thereof to the owner, shall notify the department that such action has been taken.

Â Â Â Â Â  (4) If the owner is unable to agree with the person taking up the livestock as to the amount of the costs payable to such person, such owner shall:

Â Â Â Â Â  (a) Within five days of the date the owner is advised of the amount of such costs, pay an arbitration fee of $150 to the department, give written notice to the department and the person taking up the livestock that the owner disagrees with the amount of the costs, that the owner desires arbitration of such disagreement and that the owner desires the department to furnish the owner with a list of arbitrators from which the owner can appoint one arbitrator; and

Â Â Â Â Â  (b) Within five days of the date the owner is furnished the list of arbitrators, give written notice to the department and the person taking up the livestock of the name of the person appointed by the owner as arbitrator from such list.

Â Â Â Â Â  (5) Upon receiving the notice of the owner described in subsection (4)(a) of this section, the department shall furnish to the owner and the person taking up the livestock the names of five arbitrators selected from the list of qualified persons maintained in accordance with subsection (10) of this section. Upon receiving the notices of appointment of arbitrators, as provided in subsection (4)(b) and subsection (6) of this section, the department shall give written notice to each appointed arbitrator of the arbitratorÂs appointment.

Â Â Â Â Â  (6) Within five days of the date of receiving the list of arbitrators, the person taking up the livestock shall give written notice to the department and to the owner of the name of the person appointed as arbitrator from such list.

Â Â Â Â Â  (7) Upon receiving the notice provided in subsection (5) of this section, the two arbitrators shall each give the department written notice of acceptance of such appointment. The department shall thereafter appoint a third arbitrator and notify all three arbitrators of such appointment. The third arbitrator shall give the department written notice of acceptance of such appointment. The department shall pay each appointed arbitrator $50 from the money paid to the department under subsection (4) of this section for arbitration services. The three arbitrators shall act as a board of arbitration and may hear witnesses, take testimony, inspect documents, the livestock and premises and thereafter render their decision as to the amount allowable as costs. Such decision shall be by majority vote and conclusive as to the owner and person taking up the livestock upon receipt of the decision by the department. Written notice of such decision shall be given to the department, the owner and the person taking up the livestock within 30 days of the appointment of the third arbitrator.

Â Â Â Â Â  (8)(a) If the owner gives the notice required by subsection (4)(a) of this section, but does not therein indicate a desire to arbitrate or a desire to have a list of arbitrators furnished to the owner, the ownerÂs right to arbitration shall be deemed waived and the livestock shall be delivered to the department, at a place designated by the department, by the person taking up the livestock. Thereafter the livestock shall be sold by the department in accordance with ORS 607.328.

Â Â Â Â Â  (b) If the person taking up the livestock fails to give the notice required by subsection (6) of this section, such personÂs right to arbitration shall be deemed waived and the livestock shall not be sold. The owner shall be entitled to the immediate possession thereof without payment of any of the costs described in subsection (2) of this section.

Â Â Â Â Â  (9) At any time during the arbitration provided for in this section, the owner of the livestock may give written notice to the department and the person taking up the livestock of the ownerÂs desire to regain immediate possession and custody of such livestock. If the owner gives such notice, and at the same time deposits with the department a cash deposit in an amount equal to the accrued costs claimed by the person taking up the livestock as of the date such notice is given, the livestock shall be released to the owner or agent within 48 hours after the giving of such notice and cash deposit. The department is authorized to pay the costs determined by the arbitrators pursuant to subsection (7) of this section to the person taking up the livestock and return the balance, if any, to the owner.

Â Â Â Â Â  (10) The department shall establish and maintain a list of persons qualified by experience and knowledge to act as arbitrators in accordance with subsection (7) of this section. In furnishing the names of five arbitrators, as provided in subsection (5) of this section, the department shall first determine that none of such persons named:

Â Â Â Â Â  (a) Is related to either the owner or person taking up the livestock;

Â Â Â Â Â  (b) Is, or has been, an agent, employee or business associate of either the owner or person taking up the livestock; or

Â Â Â Â Â  (c) Has for any reason bias or prejudice towards either the owner or person taking up the livestock.

Â Â Â Â Â  (11) If either the owner or person taking up the livestock intentionally fails to disclose to the department that any of the five arbitrators furnished to them as provided in subsection (5) of this section does not meet the criteria described in subsection (10) of this section, the department shall upon determining such intentional failure to disclose:

Â Â Â Â Â  (a) Declare the arbitrator disqualified and any arbitration decision previously rendered void and of no effect;

Â Â Â Â Â  (b) Select a person from its list to replace the disqualified arbitrator; and

Â Â Â Â Â  (c) Direct the arbitration be undertaken with the newly appointed arbitrator as a member of the board of arbitration. [1957 c.604 Â§25; 1971 c.579 Â§6; 1975 c.65 Â§1; 1981 c.413 Â§1]

Â Â Â Â Â  607.305 [Amended by 1953 c.367 Â§13; renumbered 607.344]

Â Â Â Â Â  607.306 [1953 c.367 Â§2; repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.308 Alternative procedure for person taking up livestock. A person taking up livestock of a known owner, in lieu of following the procedure established by ORS 607.303 and 607.304, may, within five days after the taking up, deliver the livestock and the notice described in ORS 607.313 (1) to the State Department of Agriculture at a place designated by the department. The livestock shall thereafter be disposed of by the department in accordance with ORS 607.321 or 607.328. [1957 c.604 Â§26; 1975 c.65 Â§2]

Â Â Â Â Â  607.310 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.311 Taking up estray prohibited without giving notice. (1) A person who finds an estray upon the premises of the person or premises of which the person has lawful possession or control may take up the estray.

Â Â Â Â Â  (2) No person shall knowingly take up or retain possession, custody or control of an estray without giving the notice required by ORS 607.313. [1953 c.367 Â§9; 1975 c.65 Â§3]

Â Â Â Â Â  607.313 Notice to department by persons taking up estrays; recovery of costs. (1) Any person taking up an estray shall, within five days thereof, give written notice to the State Department of Agriculture of the taking up. Such notice shall include:

Â Â Â Â Â  (a) A statement of the description of the livestock, including marks and brands or other identifying characteristics.

Â Â Â Â Â  (b) The date of the taking up.

Â Â Â Â Â  (c) The location of the taking up and present location of the livestock.

Â Â Â Â Â  (2) In the event any person gives the notice required by subsection (1) of this section, but fails to do so within the time allowed therein, such person taking up an estray shall only be entitled to recover those costs verified by the department of taking up the livestock, of giving notice thereof and of keeping the livestock, as provided in ORS 607.304 (2), 607.332 and 607.338 incurred within five days immediately preceding the giving of such notice, but not such costs incurred prior thereto. [1971 c.579 Â§4; 1975 c.65 Â§4; 1981 c.413 Â§1]

Â Â Â Â Â  607.315 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.316 [1953 c.367 Â§3; repealed by 1971 c.579 Â§9]

Â Â Â Â Â  607.320 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.321 Investigation by department upon receipt of notice; procedure if State Department of Agriculture determines estray owner. (1) The State Department of Agriculture, when it receives a notice as described in ORS 607.313, shall attempt to determine the owner of the estray from the recorded brand, marks, other identifying characteristics and other relevant information tending to establish ownership.

Â Â Â Â Â  (2) A record of the findings of the department supporting its determination of ownership shall be made and retained by the department for three years.

Â Â Â Â Â  (3) The department shall have 20 days after it receives a notice described in ORS 607.313 to determine ownership of an estray. In the event the department determines the owner of the estray within this time limit, it shall at that time give written notice to such owner and the person taking up the estray, at their last-known addresses, which shall contain the matters described in ORS 607.328 (2)(b). If such owner does not appear and claim the estray prior to sale, in accordance with ORS 607.332, the sale shall be carried out as provided in ORS 607.328. [1953 c.367 Â§4; 1975 c.65 Â§5; 1981 c.413 Â§2]

Â Â Â Â Â  607.325 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.326 [1953 c.367 Â§5; repealed by 1971 c.579 Â§9]

Â Â Â Â Â  607.328 Procedure for sale of estrays; notice. (1) The State Department of Agriculture shall cause livestock to be sold at public sale:

Â Â Â Â Â  (a) In the event the department does not determine the owner of an estray pursuant to ORS 607.321; or

Â Â Â Â Â  (b) In the event livestock of a known owner is delivered to it pursuant to ORS 607.304 (1) or (8); or

Â Â Â Â Â  (c) In the event livestock of a known owner is delivered to it pursuant to ORS 607.308, and sale thereof is required because of the ownerÂs failure to appear and claim the same as provided in ORS 607.332.

Â Â Â Â Â  (2) Prior to the holding of any public sale, as provided in subsection (1) of this section, the department shall:

Â Â Â Â Â  (a) Designate a time and place of public sale, which shall be held not less than five days after receiving the notice of taking up.

Â Â Â Â Â  (b) Cause a notice of such public sale to be given by posting a written or printed notice of the time and place of sale, a description of the livestock and that such sale shall take place if the livestock is not claimed by the owner thereof prior to the sale. Said posting shall be in two public places of the county where the livestock was taken up for not less than 48 hours prior to the date of sale. If the department is satisfied that adequate notice has been given an owner pursuant to ORS 607.303 (2), notice need not be posted. [1971 c.579 Â§5; 1975 c.65 Â§6; 1981 c.413 Â§3]

Â Â Â Â Â  607.330 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.331 [1953 c.367 Â§6; repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.332 Claim by owner before sale. (1) If the owner of livestock appears and claims it prior to sale, the owner shall pay to the State Department of Agriculture all costs described in ORS 607.337 (1) and, except as limited by ORS 607.313 (2), shall pay to the person taking up the livestock all costs described in ORS 607.304 (2) which have accrued theretofore. Upon such payment, the livestock shall be released to the owner or the agent of the owner. Except as provided in subsection (2) of this section, if the owner fails to pay the costs, the sale shall be carried out in accordance with ORS 607.328.

Â Â Â Â Â  (2) If the owner is unable to agree with the person taking up the livestock as to the amount of the costs payable to such person, such owner and person taking up shall proceed with arbitration of such disagreement as provided by ORS 607.304 (4) to (10). [1957 c.604 Â§21; 1975 c.65 Â§7]

Â Â Â Â Â  607.335 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.336 Title of purchaser at sale. The purchaser of livestock sold in accordance with ORS 607.328 shall have clear and absolute title to such livestock. [1953 c.367 Â§8; 1975 c.65 Â§8]

Â Â Â Â Â  607.337 Use of proceeds from sale. (1) All costs incurred by the State Department of Agriculture in the taking up and sale of an estray shall be paid from the proceeds thereof in the following priority:

Â Â Â Â Â  (a) Cost of publication of notice.

Â Â Â Â Â  (b) Cost of the sale.

Â Â Â Â Â  (c) Cost of transportation of the estray to the point of sale.

Â Â Â Â Â  (d) Reasonable cost of feed and care prior to sale.

Â Â Â Â Â  (e) All other costs including the time and mileage of the employees of the department.

Â Â Â Â Â  (2) If the proceeds of the sale are inadequate to pay all of the costs mentioned in subsection (1) of this section, the department shall pay the deficiency.

Â Â Â Â Â  (3) Subject to ORS 607.338 (1) and (3), any balance remaining from the proceeds of sale shall be transmitted to the department which shall deposit it in the Department of Agriculture Account in the General Fund. Proceeds so deposited shall be held in such account for a period of one year subject to claim by the owner.

Â Â Â Â Â  (4) If the owner fails to establish the right of the owner to the proceeds of sale within one year, all right, title and claim thereto shall be transferred to the department to expend and use in carrying out this chapter and ORS chapter 604. Proceeds now being held by the department as the result of sale of estrays are subject to this subsection. [1957 c.604 Â§Â§22, 23; 1967 c.113 Â§1; 1967 c.637 Â§21; 1991 c.660 Â§4]

Â Â Â Â Â  607.338 Use of proceeds where private person has taken up livestock; arbitration of costs; fee. (1) If the State Department of Agriculture sells livestock pursuant to ORS 607.328, it shall from the proceeds of the sale first reimburse itself for the costs described in ORS 607.337 (1), and from the balance, if any, pay to the person taking up the livestock the costs described in ORS 607.304 (2), except as limited by ORS 607.308, 607.313 (2) and subsection (2) of this section.

Â Â Â Â Â  (2) If the department sells livestock pursuant to ORS 607.328 which has been delivered to it pursuant to ORS 607.304 (1), it shall allow to the person taking up the livestock only reasonable costs, and the departmentÂs determination of the reasonableness thereof shall be final. However, the department may, upon written request of the person taking up the livestock, submit the question of the amount of reasonable costs to arbitration. In such event, the department shall furnish to the person taking up the livestock the names of five arbitrators selected from the list of qualified persons maintained in accordance with ORS 607.304 (10), and the person taking up the livestock shall appoint one arbitrator from such list within five days of receiving such list. The department shall thereafter appoint one arbitrator and the two arbitrators shall jointly appoint a third arbitrator from such list. Written notice of the appointment of such third arbitrator shall be given by such two arbitrators to the department and the person taking up the livestock within five days of the date they are furnished such list. The three arbitrators shall act as a board of arbitration and may hear witnesses, take testimony, inspect documents, the livestock and the premises and thereafter render their decision as to the amount of reasonable costs. Their decision shall be final. Written notice of such decision shall be given to the department and the person taking up the livestock within 30 days of the appointment of the third arbitrator. The person taking up the livestock shall pay an arbitration fee of $150 to the department at the time of submitting the written request for arbitration, from which the department shall pay each appointed arbitrator $50 for arbitration services.

Â Â Â Â Â  (3) Any balance remaining from the proceeds of the sale after the department has reimbursed itself and has paid the costs of the person taking up the livestock shall be paid to the owner of the livestock. If the owner fails to establish the right to the remaining proceeds within one year after the sale, all rights thereto shall vest in the department to use in carrying out the provisions of this chapter and ORS chapter 604.

Â Â Â Â Â  (4) Nothing contained in this section is intended to require the department to pay the costs of the person taking up the livestock if the proceeds of the sale thereof are not sufficient to pay such costs. [1957 c.604 Â§27; 1971 c.579 Â§7; 1975 c.65 Â§9; 1981 c.413 Â§4]

Â Â Â Â Â  607.339 Liability of department. Except for gross negligence the State Department of Agriculture shall not be liable for the payment of the proceeds of sale or return of custody of an estray to a person claiming to be the true owner of such estray. [1953 c.367 Â§7]

Â Â Â Â Â  607.340 [Repealed by 1953 c.367 Â§13]

Â Â Â Â Â  607.341 Jurisdiction of courts. Justice courts shall have concurrent jurisdiction with circuit courts of proceedings brought on violations of ORS 607.303 to 607.341. [1953 c.367 Â§11]

Â Â Â Â Â  607.344 ÂFreshly brandedÂ defined for ORS 607.345 to 607.360. As used in ORS 607.345 to 607.360, Âfreshly brandedÂ means any animal on which there is a brand that has not been peeled off or entirely healed. [Formerly 607.305]

Â Â Â Â Â  607.345 Interfering with calves and colts on open range; selling freshly branded cattle or horses. No person shall:

Â Â Â Â Â  (1) Hold under herd, confine in any pasture, building, corral or other enclosure, or picket out, hobble or tie together, or in any manner interfere with the freedom of calves or neat cattle or colts of horses, on the open range, which are less than seven months old, unless such animals are accompanied by their mothers.

Â Â Â Â Â  (2) Sell or offer to sell any freshly branded neat cattle or horses.

Â Â Â Â Â  607.350 Producing, on demand, the mothers of calves or colts. The person, separating calves or colts from their mothers shall, upon demand of the sheriff, inspector or other officer, produce, within a reasonable time, the mother of each such animal, so that the interested parties may ascertain if the animal, so produced as the mother thereof, does or does not claim or suckle such calf or colt.

Â Â Â Â Â  607.355 Disposal of calves and colts wrongfully held. All animals held in violation of ORS 607.345 or 607.350 shall be considered estrays. The nearest stock inspector, as soon as the stock inspector has knowledge thereof, shall cause them to be disposed of as estrays under the estray laws in force in the stock inspectorÂs county or district.

Â Â Â Â Â  607.360 Applicability of statutes regulating handling of calves and colts. ORS 607.345 to 607.355 do not apply to:

Â Â Â Â Â  (1) The calves of milch cows where such cows are actually used to furnish milk for household purposes or for carrying on a dairy.

Â Â Â Â Â  (2) Any freshly branded animal which has been branded previously with an older and duly recorded brand, and for which animal the claimant has a legally executed bill of sale from the owner of the older brand on such animal.

Â Â Â Â Â  (3) Young animals under the age of 10 months which are accompanied by their mothers.

Â Â Â Â Â  (4) Animals other than cattle or horses, or the offspring thereof, which during some period of the year run at large upon the public range.

Â Â Â Â Â  607.365 Driving domestic animals from range. (1) No person, who is not the owner of such animal, shall take or drive, cause to be taken or driven, or assist in driving or taking away any horse, gelding, mare, foal, mule, ass, jenny, bull, cow, heifer, steer, calf, sheep, hog or any other domestic animal from the range or place where it is lawfully grazing, pasturing or ranging, or in the habit of ranging, or where it has been herded or placed by the owner thereof, for a distance of more than 10 miles from such place.

Â Â Â Â Â  (2) Persons violating this section shall be liable to the owner of such animal for all damages sustained by reason of such driving or taking away of such domestic animal.

Â Â Â Â Â  (3) All fines collected for violations of this section shall be paid over to the county treasurer of the county in which the offense was committed, and used for the support of common schools within such county. [Formerly 606.210]

Â Â Â Â Â  607.405 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.410 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.415 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.420 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.425 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.430 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.435 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.440 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.445 [Repealed by 1957 c.604 Â§41]

REGULATION OF STOCK ON CERTAIN HIGHWAYS

Â Â Â Â Â  607.505 Stock running at large and grazing on Klamath Falls-Malin Highway. (1) No person shall permit cattle, horses, mules, sheep, goats or hogs to run at large, be pastured, staked or tethered upon the state highway extending from the easterly boundary of the incorporated City of Klamath Falls to the westerly boundary of the incorporated City of Malin.

Â Â Â Â Â  (2) As used in this section, Âstate highwayÂ includes only those highways over which the Department of Transportation has control.

Â Â Â Â Â  607.510 Stock running at large and grazing on certain state highways. No person shall allow cattle, horses, mules, sheep, goats, swine or other livestock of any kind, to run at large, be pastured, staked or tethered upon the following state highways:

Â Â Â Â Â  (1) That part of the Oregon Coast Highway, State Highway No. 9, extending from the north boundary of Tillamook County to the south boundary of Lane County.

Â Â Â Â Â  (2) That part of the Alsea Highway, State Highway No. 27, from its junction with the Corvallis-Newport Highway in Benton County to Waldport in Lincoln County.

Â Â Â Â Â  (3) That part of the Corvallis-Newport Highway, State Highway No. 33, from Corvallis in Benton County to Newport in Lincoln County.

Â Â Â Â Â  (4) That part of the Salmon River Highway, State Highway No. 39, from Valley Junction in Polk County to a connection with the Oregon Coast Highway at or near Otis in Lincoln County.

Â Â Â Â Â  (5) That part of the Wilson River Highway, State Highway No. 37, from the east boundary of Tillamook County to the intersection of the Wilson River Highway with the Oregon Coast Highway, which is State Highway No. 9. [Amended by 1971 c.579 Â§8; 1977 c.176 Â§1]

Â Â Â Â Â  607.515 Stock at large or grazing on highway from Canyonville to Umpqua National Forest. No person shall permit any cattle, horses, mules, sheep, goats, hogs or other livestock, to run at large, be pastured, staked or tethered upon the state highway extending from the easterly boundary of the incorporated City of Canyonville easterly to the west boundary of the Umpqua National Forest.

Â Â Â Â Â  607.520 Stock running at large on highways in Washington County. No person, either as owner or in possession or control of any horses, mules, cattle, swine, sheep or goats shall permit them to run at large on any highway or public road in Washington County.

Â Â Â Â Â  607.525 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.527 Stock herded or grazed on interstate and defense highways. (1) Notwithstanding ORS 366.460, 366.465, 374.340 and 607.045 (2) and notwithstanding the existence of an open range area, except as provided by subsection (2) of this section, no person, except in case of emergency, shall drive, herd, pasture, graze, range, tether or stake any livestock, as defined by ORS 607.005, within the boundaries of the right of way for a state highway that is part of the national system of interstate and defense highways, to wit: Interstate 5, Interstate 84, or Interstate 82. This section is not intended to prohibit the hauling of livestock, in vehicles, on a highway or the use of structures or undercrossings, constructed and approved as provided by law, as stock ways, nor to abrogate a duty provided under ORS 607.303 to 607.341.

Â Â Â Â Â  (2) Upon application by an owner or person in charge of livestock, the Director of Transportation or duly authorized local representative may issue written permits, on such terms as the person finds proper, authorizing the owner or person in charge of livestock to herd or drive the livestock on a single trip across or within the boundaries of a right of way for a highway as described in subsection (1) of this section. [1963 c.350 Â§1; 1993 c.741 Â§70]

Â Â Â Â Â  607.530 [Amended by 1955 c.275 Â§1; repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.535 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.540 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.545 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.550 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.555 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.560 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.565 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.570 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.575 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.605 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.610 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.615 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.620 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.625 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.630 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.635 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.640 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.645 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.650 [Repealed by 1957 c.604 Â§41]

Â Â Â Â Â  607.655 [Repealed by 1957 c.604 Â§41]

PENALTIES

Â Â Â Â Â  607.990 [Amended by 1953 c.367 Â§13; subsection (2) of 1963 Replacement Part enacted as 1957 c.604 Â§39; subsection (3) of 1963 Replacement Part enacted as 1953 c.367 Â§10; subsection (5) of 1963 Replacement Part formerly 606.990; subsection (10) of 1963 Replacement Part enacted as 1963 c.350 Â§2; repealed by 1967 c.113 Â§2 (607.992 enacted in lieu of 607.990)]

Â Â Â Â Â  607.992 Penalties. Violation of any provision of this chapter is a misdemeanor. [1967 c.113 Â§3 (enacted in lieu of 607.990)]

_______________



Chapter 608

Chapter 608 Â Fences to Prevent Damage by or to Animals

2005 EDITION

FENCES TO PREVENT DAMAGE BY OR TO ANIMALS

ANIMALS

CIVIL LIABILITY

608.015Â Â Â Â  Civil liability for animals trespassing on adequately fenced land situated on open range

FENCES AND CROSSINGS ON RAILROAD RIGHT OF WAY; RAILROAD LIABILITY

608.310Â Â Â Â  Erecting and maintaining fences, crossings, gates and cattle guards; rules

608.320Â Â Â Â  Penalty for railroad refusing or failing to maintain fences, gates and guards

608.330Â Â Â Â  Leaving gate open

608.340Â Â Â Â  Liability of railroad for killing or injuring stock

608.350Â Â Â Â  Fences sufficient to relieve railroad of liability

608.360Â Â Â Â  When railroadÂs negligence is presumed; contributory negligence and willful intent as defense

608.370Â Â Â Â  Service of process on agent

608.380Â Â Â Â  Notice of stock injured or killed

608.390Â Â Â Â  Notifying brand inspector

608.400          Inspection of injured livestock and notice to owner

FENCING AGAINST HOGS

608.510Â Â Â Â  Fencing against hogs

PENALTIES

608.990Â Â Â Â  Penalties

608.010 [Repealed by 1957 c.476 Â§4]

CIVIL LIABILITY

Â Â Â Â Â  608.015 Civil liability for animals trespassing on adequately fenced land situated on open range. (1) As used in this section, Âopen rangeÂ means an area wherein livestock may lawfully be permitted to run at large.

Â Â Â Â Â  (2) A person who permits a horse, mule, ass, sheep, goat or animal of the bovine species to trespass on land enclosed by an adequate fence and situated on open range shall be liable to the owner or lawful possessor of the enclosed land for damage done by the animal. The person seeking to recover the damages shall plead and prove that the fence of the person consisted of structures, masonry, hedges, ditches, rails, poles, planks, rivers, streams, ponds, lakes, wire fences, natural or artificial barriers of any kind or any combination thereof. The adequacy of the fence shall be determined by reference to the customs and practices of good husbandmen in the particular area with reference to fences. The question of the existence of the fence and the adequacy thereof are questions of fact.

Â Â Â Â Â  (3) Nothing contained in subsection (2) of this section is intended to modify the provisions of ORS 608.310 to 608.400. [1957 c.476 Â§Â§1,2]

Â Â Â Â Â  608.020 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.030 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.040 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.050 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.060 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.070 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.080 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.210 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.220 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.230 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.240 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.250 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.260 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.270 [Repealed by 1957 c.476 Â§4]

FENCES AND CROSSINGS ON RAILROAD RIGHT OF WAY; RAILROAD LIABILITY

Â Â Â Â Â  608.310 Erecting and maintaining fences, crossings, gates and cattle guards; rules. (1) Every person, or the lessee or agent of the person, owning or operating any railroad, shall erect and maintain good and sufficient lawful fences on both sides of the railroad line, except at the crossings of and upon public roads and highways, within such portions of cities as are or may be laid out and platted in lots and blocks and at railroad station grounds. Such person shall also at the same time erect and maintain necessary farm crossings and gates and sufficient cattle guards at all public crossings.

Â Â Â Â Â  (2) Railroad lines shall be so fenced and farm crossings, gates and cattle guards installed, within three months from the time such lines are put in operation. However, the Department of Transportation may prescribe by rule the number, location and character of farm crossings which may be necessary and the manner in which they shall be constructed so that they are reasonably adequate, safe, sufficient and convenient, but not so as to impair the terms of any contract between the landowner and the railroad or judgment in condemnation relative to such crossings.

Â Â Â Â Â  (3) The Department of Transportation may, by rule, determine and prescribe any other description of fence than that designated as a lawful fence, which shall be constructed and maintained by any such railroad company between the points which are designated in such rule, and may provide for the apportionment of the costs of reconstruction necessitated thereby as between the parties interested.

Â Â Â Â Â  (4) The Department of Transportation by rule may suspend the operation of this section as to any particular portion of any line of railroad. [Amended by 1971 c.655 Â§248; 1995 c.733 Â§46; 1997 c.249 Â§186; 2003 c.576 Â§524]

Â Â Â Â Â  608.320 Penalty for railroad refusing or failing to maintain fences, gates and guards. (1) Any person shall forfeit and pay into the State Treasury the sum of $100 for each mile of fence on either side of a railroad, or for each farm crossing, gate or cattle guard which the person fails, neglects or refuses to erect and maintain in violation of ORS 608.310. This shall be recovered as other penalties are recovered and paid into the State Treasury.

Â Â Â Â Â  (2) If a person neglects or refuses to comply with ORS 608.310 to 608.330, the Attorney General or prosecuting attorney of the proper county may, by mandamus, compel compliance with such sections.

Â Â Â Â Â  (3) The provisions of ORS 608.310 to 608.330 are cumulative to existing remedies. [Amended by 1995 c.733 Â§47]

Â Â Â Â Â  608.330 Leaving gate open. (1) No person shall intentionally or negligently leave open or unfastened any farm crossing gate, or let down and leave down any bars of any railroad fence.

Â Â Â Â Â  (2) Justices of the peace have original jurisdiction for violations of this section.

Â Â Â Â Â  608.340 Liability of railroad for killing or injuring stock. Any person, or the lessee or agent of the person, owning or operating any railroad, is liable for the value of any horses, mules, colts, cows, bulls, calves, hogs or sheep killed, and for reasonable damages for any injury to any such livestock upon or near any unfenced track of any railroad in this state, whenever the killing or injury is caused by any moving train, engine or cars upon such track.

Â Â Â Â Â  608.350 Fences sufficient to relieve railroad of liability. No railroad track shall be deemed to be fenced within the meaning of ORS 608.340 unless it is guarded by such fence against the entrance thereon of any livestock on either side of the track, and not more than 100 feet from the track. Whatever is a lawful fence in the county where the killing or injury occurs, and no other, shall be deemed a lawful fence under ORS 608.340. However, complete natural defenses against the entrance of stock upon the track, such as natural walls or deep ditches, shall be deemed to be a fence under such section, when it, in connection with other and ordinary lawful fences, forms a continuous guard and defense against the entrance of such livestock upon the track.

Â Â Â Â Â  608.360 When railroadÂs negligence is presumed; contributory negligence and willful intent as defense. In every action for the recovery of the value of any livestock killed, or for damages for injury to any livestock, under ORS 608.340, proof of such killing or injury shall of itself be deemed conclusive evidence in any court of this state of negligence upon the part of the person, or the lessees or agents of the person, owning or operating such railroad. Contributory negligence on the part of the plaintiff in such action may be set up as a defense, but allowing stock to run at large upon common unfenced range or upon enclosed land owned or in possession of the owner of such stock shall not be deemed contributory negligence. In any such action, proof of willful intent on the part of the plaintiff to procure the killing or injury of such stock shall defeat the recovery of any damages for such killing or injury.

Â Â Â Â Â  608.370 Service of process on agent. In any action authorized by ORS 608.340, service of summons or any other necessary process may be made upon any person, or the lessees or agents of the person, owning or operating any railroad, by personal service upon any authorized agent thereof, residing or stationed in the county where such action is brought.

Â Â Â Â Â  608.380 Notice of stock injured or killed. Whenever any livestock mentioned in ORS 608.340 is killed or injured by a moving train or engine upon the unfenced railroad track of any railroad in this state, the owner, operator, lessee or agent of the railroad shall immediately notify or cause notice to be given to the sheriff of the county where the accident occurred, and within a reasonable time shall deliver to the sheriff a written description of the livestock so killed or injured, including brands, earmarks and any marks of ownership, and a statement of the condition of or extent and nature of injuries to the livestock.

Â Â Â Â Â  608.390 Notifying brand inspector. Upon receipt of the information mentioned in ORS 608.380, the sheriff shall immediately notify the nearest brand inspector and deliver the written statement to the inspector.

Â Â Â Â Â  608.400 Inspection of injured livestock and notice to owner. When notified of the killing or injury of livestock under the circumstances described in ORS 608.380, the brand inspector or sheriff shall go to the scene of the accident, examine any identifying marks and, if the ownership of the livestock is determined, notify the owner. If the owner remains unknown, the sheriff shall cause publication in a county newspaper of a description of the livestock and the facts of the accident.

FENCING AGAINST HOGS

Â Â Â Â Â  608.510 Fencing against hogs. The owner or occupant of premises is not required to fence against hogs. No owner or person entitled to the possession of a hog shall permit it to run at large or upon the property of another person.

Â Â Â Â Â  608.520 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.530 [Repealed by 1957 c.476 Â§4]

Â Â Â Â Â  608.540 [Repealed by 1957 c.476 Â§4]

PENALTIES

Â Â Â Â Â  608.990 Penalties. (1) Violation of ORS 608.330 is punishable, upon conviction, by a fine not exceeding $50 or by imprisonment in the county jail not exceeding 10 days, or both.

Â Â Â Â Â  (2) Violation of ORS 608.380 is a Class A violation.

Â Â Â Â Â  (3) Violation of ORS 608.510 is a Class D violation. [Amended by 1957 c.476 Â§3; 1999 c.1051 Â§207]

_______________



Chapter 609

Chapter 609 Â Animal Control; Exotic Animals; Dealers

2005 EDITION

ANIMAL CONTROL; EXOTIC ANIMALS; DEALERS

ANIMALS

DOGS

609.015Â Â Â Â  Application of ORS 609.030 and 609.035 to 609.110

609.020Â Â Â Â  Dogs as personal property

609.030Â Â Â Â  Establishing dog control district; appointment of supervisors; enforcement; county governing body as supervisors; dog control officer

609.035Â Â Â Â  Definitions for ORS 609.035 to 609.110 and 609.990

609.040Â Â Â Â  Election to determine whether dogs may run at large

609.060Â Â Â Â  Notice of election result; dogs running at large prohibited; deposit of fees and fines

609.090Â Â Â Â  Impounding certain dogs; procedure for county disposition of impounded dogs; impoundment fees and costs; release of dog

609.093Â Â Â Â  Considerations prior to disposing of chasing, menacing or biting dog

609.095Â Â Â Â  Dog as public nuisance; public nuisance prohibited; complaint

609.098Â Â Â Â  Maintaining dangerous dog

609.100Â Â Â Â  Dog licenses, tags and fees

609.105Â Â Â Â  Exemption for assistance animals

609.110Â Â Â Â  Dog License Fund

609.115Â Â Â Â  Liability for injury or property damage caused by potentially dangerous dog

609.125Â Â Â Â  Definition of ÂlivestockÂ

609.135Â Â Â Â  Applicability of ORS 609.156, 609.162 and 609.168

609.140Â Â Â Â  Right of action by owner of damaged livestock

609.150Â Â Â Â  Right to kill dog that harms or chases livestock

609.153Â Â Â Â  Dog owner education program

609.155Â Â Â Â  Impoundment for harming or chasing livestock; determination of fact; costs

609.156Â Â Â Â  Opportunity to request hearing

609.158Â Â Â Â  Hearing process; notice of determination; reexamination of determination

609.161Â Â Â Â  Disputable presumption that dog harms or chases livestock

609.162Â Â Â Â  Guidelines for imposing remedial measures, civil penalties or other sanctions

609.163Â Â Â Â  Enhanced civil penalties for habitual violators

609.165Â Â Â Â  Judicial review of county determination

609.166Â Â Â Â  Record of penalized owners

609.167Â Â Â Â  Conversion of civil penalty into lien; disposition of proceeds

609.168Â Â Â Â  Microchip identification of dog; rules

609.169Â Â Â Â  Keeping dog with knowledge that it has harmed livestock

609.170Â Â Â Â  Claim by owner of livestock

609.180Â Â Â Â  Hearing and payment of claims

609.190Â Â Â Â  Subrogation of county paying claim; collection by district attorney

EXOTIC ANIMALS

(Local Government Regulation)

609.205Â Â Â Â  Prohibitions against keeping of wild or exotic animals

(Generally)

609.305Â Â Â Â  Definitions for ORS 609.305 to 609.335 and 609.992

609.309Â Â Â Â  Policy on exotic animals

609.312Â Â Â Â  Seller to provide buyer with informational material

609.315Â Â Â Â  Exceptions to permit requirement

609.319Â Â Â Â  Permit required to keep exotic animal

609.325Â Â Â Â  Conditions for keeping exotic animal

609.329Â Â Â Â  Liability for escape or injury

609.335Â Â Â Â  Permits; rules; fee; revocation; warning

DESTRUCTION OF ANIMALS

609.405Â Â Â Â  Requirement for destroying dogs and cats

ANIMAL DEALERS

609.500Â Â Â Â  Definitions for ORS 609.500 to 609.520 and 609.994

609.505Â Â Â Â  Unlawfully obtaining dog or cat

609.510Â Â Â Â  Animal dealers required to keep records; report to State Department of Agriculture; fee; public inspection of records

609.515Â Â Â Â  Required period of possession of animal by dealer

609.520Â Â Â Â  Inspection of dealer records; procedure for obtaining animal held by dealer; penalty for failure to turn over animal; inspection of dealer facilities

MISCELLANEOUS

609.805Â Â Â Â  Misrepresentation of pedigree; mutilation of certificate or proof of pedigree; violation

PENALTIES

609.990Â Â Â Â  Penalties for ORS 609.060, 609.095, 609.098, 609.100, 609.169 and 609.405; disposition of dog by court

609.992Â Â Â Â  Penalties for ORS 609.319; transfer of rights in exotic animal

609.994Â Â Â Â  Penalties for ORS 609.510 to 609.520; cause of action for damages; injunctions

DOGS

Â Â Â Â Â  609.010 [Amended by 1959 c.618 Â§1; 1967 c.495 Â§1; 1975 c.749 Â§2; 1987 c.415 Â§1; 1993

Â c.252 Â§6; 1999 c.658 Â§4; 1999 c.756 Â§15; 2001 c.636 Â§6; repealed by 2005 c.840 Â§9]

Â Â Â Â Â  609.015 Application of ORS 609.030 and 609.035 to 609.110. (1) ORS 609.030 and 609.035 to 609.110 apply in every county except as otherwise provided by county charter or ordinance. ORS 609.030 and 609.035 to 609.110 do not limit the powers of cities and counties to adopt ordinances and regulations relating to the control of dogs.

Â Â Â Â Â  (2) A county dog licensing and control program shall not apply within the limits of a city that has its own dog licensing and control program. [1967 c.496 Â§3; 1977 c.237 Â§1; subsection (2) enacted as 1977 c.802 Â§2; 1999 c.756 Â§16]

Â Â Â Â Â  609.020 Dogs as personal property. Dogs are hereby declared to be personal property.

Â Â Â Â Â  609.030 Establishing dog control district; appointment of supervisors; enforcement; county governing body as supervisors; dog control officer. (1) The governing body of any county may declare the county a dog control district.

Â Â Â Â Â  (2) Upon declaration of the dog control district the county governing body may appoint a board of supervisors, and provide for the terms, compensation and other aspects of service by board members, at least two of whom shall be connected directly or indirectly with the livestock industry.

Â Â Â Â Â  (3) The board may issue licenses and enforce all of the county and state laws relating to the control of dogs within the county, including that of making arrests and shall perform such other duties as the county governing body may assign to it.

Â Â Â Â Â  (4) The county governing body may elect to act as the board of supervisors of the dog control district.

Â Â Â Â Â  (5) The county governing body may provide for appointment of a dog control officer and otherwise provide for administration and enforcement of a dog control program. [Amended by 1957 c.79 Â§1; 1963 c.398 Â§1; 1975 c.297 Â§1; 1977 c.189 Â§9]

Â Â Â Â Â  609.035 Definitions for ORS 609.035 to 609.110 and 609.990. As used in ORS 609.035 to 609.110 and 609.990:

Â Â Â Â Â  (1) ÂDog control boardÂ means a group of persons whose duties include, but need not be limited to, fulfilling the duties of a dog control district board of supervisors as described in ORS 609.030.

Â Â Â Â Â  (2) ÂDog control officerÂ means a person whose duties include, but need not be limited to, enforcing the dog control laws for a dog control district.

Â Â Â Â Â  (3) ÂKeeperÂ means a person who owns, possesses, controls or otherwise has charge of a dog, other than:

Â Â Â Â Â  (a) A licensed business primarily intended to obtain a profit from the kenneling of dogs;

Â Â Â Â Â  (b) A humane society or other nonprofit animal shelter;

Â Â Â Â Â  (c) A facility impounding dogs on behalf of a city or county; or

Â Â Â Â Â  (d) A veterinary facility.

Â Â Â Â Â  (4) ÂMenacesÂ means lunging, growling, snarling or other behavior by a dog that would cause a reasonable person to fear for the personÂs safety.

Â Â Â Â Â  (5) ÂPotentially dangerous dogÂ means a dog that:

Â Â Â Â Â  (a) Without provocation and while not on premises from which the keeper may lawfully exclude others, menaces a person;

Â Â Â Â Â  (b) Without provocation, inflicts physical injury on a person that is less severe than a serious physical injury; or

Â Â Â Â Â  (c) Without provocation and while not on premises from which the keeper may lawfully exclude others, inflicts physical injury on or kills a domestic animal as defined in ORS 167.310.

Â Â Â Â Â  (6) ÂRunning at largeÂ means that a dog is off or outside of the premises from which the keeper of the dog may lawfully exclude others, or is not in the company of and under the control of its keeper, except if the dog is:

Â Â Â Â Â  (a) Being used to legally hunt, chase or tree wildlife while under the supervision of the keeper;

Â Â Â Â Â  (b) Being used to control or protect livestock or for other activities related to agriculture; or

Â Â Â Â Â  (c) Within any part of a vehicle.

Â Â Â Â Â  (7) ÂSerious physical injuryÂ has the meaning given that term in ORS 161.015. [2005 c.840 Â§4]

Â Â Â Â Â  609.040 Election to determine whether dogs may run at large. (1) When the petition of 100 or more electors of any county is filed with the county clerk 45 days before the general or special election in any year, the county clerk shall cause notice to be given that at the election a vote will be taken for and against permitting dogs to run at large in the county.

Â Â Â Â Â  (2) On the petition of 15 or more electors of an election precinct in any county being filed with the county clerk 45 days before the general or special election in any year, the county clerk shall cause notice to be given that at the election a vote will be taken for and against permitting dogs to run at large in that precinct.

Â Â Â Â Â  (3) On the petition of 20 or more electors of any incorporated city or precinct being filed with the county clerk before the time of giving notice of the general or special election in any year, the county clerk shall cause notice to be given that at the election a vote will be taken for and against permitting dogs to run at large in the city.

Â Â Â Â Â  (4) The provisions of this section shall not apply to areas in the county inside a city that has an established dog licensing program. [Amended by 1977 c.802 Â§4]

Â Â Â Â Â  609.050 [Amended by 1967 c.496 Â§1; repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.060 Notice of election result; dogs running at large prohibited; deposit of fees and fines. (1) If a majority of all votes cast in the election provided for by ORS 609.040 is against permitting dogs to run at large, or if the governing body of the county by ordinance prohibits dogs from running at large, the county shall give notice, by publication in some newspaper having a general circulation in the county, and in the election precinct if the prohibition of dogs running at large affects any one precinct only, for three consecutive weeks.

Â Â Â Â Â  (2) After 60 days from the date of the notice, every person keeping a dog shall prevent the dog from running at large in any county, city or precinct where prohibited. A person who is the keeper of a dog is guilty of a violation if the dog runs at large in a county, city or precinct where prohibited.

Â Â Â Â Â  (3) County license fees and the penalty for violation of subsection (2) of this section or ORS 609.100, when collected, shall be paid into the county treasury, and kept in a special fund. [Amended by 1965 c.499 Â§1; 1977 c.802 Â§5; 1999 c.658 Â§5]

Â Â Â Â Â  609.070 [Repealed by 1969 c.677 Â§5]

Â Â Â Â Â  609.080 [Amended by 1959 c.618 Â§2; repealed by 1967 c.495 Â§4]

Â Â Â Â Â  609.090 Impounding certain dogs; procedure for county disposition of impounded dogs; impoundment fees and costs; release of dog. (1) A law enforcement officer or dog control officer may cite a keeper, impound a dog, or both if:

Â Â Â Â Â  (a) The dog is found running at large in violation of ORS 609.060;

Â Â Â Â Â  (b) The dog is a public nuisance as described by ORS 609.095; or

Â Â Â Â Â  (c) The officer has probable cause to believe that the dog is a dangerous dog as defined in ORS 609.098.

Â Â Â Â Â  (2) All dogs impounded under this section and ORS 609.030 shall be held in an adequate and sanitary pound to be provided by the county governing body from the general fund or out of funds obtained from dog licenses and from the redemption of dogs so impounded. However, in lieu of the establishment of a dog pound, the county governing body may contract for the care of the dogs. Unless claimed by its keeper, a dog shall be impounded for at least three days if the dog is without a license or identification tag and for at least five days if it has a license or identification tag. A reasonable effort shall be made to notify the keeper of a dog before the dog is removed from impoundment.

Â Â Â Â Â  (3) Unless the dog control board or county governing body provides otherwise, if the keeper appears and redeems the dog, the keeper shall pay a sum of not less than $10 for the first impoundment and not less than $20 for each subsequent impoundment and also pay the expense of keeping the dog during the time it was impounded. If the dog is unlicensed the keeper shall also purchase a license and pay the applicable penalty for failure to have a license. If the keeper is not the owner of the dog, the keeper may request that a license purchased by the keeper under this subsection be issued in the name of the dog owner.

Â Â Â Â Â  (4) In addition to any payment required pursuant to subsection (3) of this section, a dog control board or county governing body may require as a condition for redeeming the dog that the keeper agree to reasonable restrictions on the keeping of the dog. The keeper must pay the cost of complying with the reasonable restrictions. As used in this subsection, Âreasonable restrictionsÂ may include, but is not limited to, sterilization.

Â Â Â Â Â  (5) A keeper of a dog maintains a public nuisance if the keeper fails to comply with reasonable restrictions imposed under subsection (4) of this section or if a keeper fails to provide acceptable proof of compliance to the dog control board or county governing body on or before the 10th day after issuance of the order imposing the restrictions. If the board or governing body finds the proof submitted by the keeper unacceptable, the board or governing body shall send notice of that finding to the keeper no later than five days after the proof is received.

Â Â Â Â Â  (6) If no keeper appears to redeem a dog within the allotted time, the dog may be killed in a humane manner. The dog control board or county governing body may release the dog to a responsible person upon receiving assurance that the person will properly care for the dog and upon payment of a sum established by the county governing body plus cost of keep during its impounding, and purchase of a license if required. The person shall thereafter be the keeper of the dog for purposes of ORS 609.035 to 609.110.

Â Â Â Â Â  (7) If the keeper of a dog is not charged with violating ORS 609.095 (2) or (3) or ORS 609.098, and the dog control board or county governing body finds that the dog has menaced or chased a person when on premises other than the premises from which the keeper may lawfully exclude others or has bitten a person, the dog control board or county governing body may order that the dog be killed in a humane manner. Before ordering that the dog be killed, the board or governing body shall consider the factors described in ORS 609.093 and issue written findings on those factors. Notwithstanding ORS 34.030, if the disposition order issued by the board or governing body provides that the dog is to be killed, a petition by the keeper for a writ of review must be filed no later than the 10th day after the dog control board or county governing body sends notice of the order to the keeper. Notwithstanding ORS 19.270, 19.330 and 34.070, the order for the killing of the dog may not be carried out during the period that the order is subject to review or appeal. If the dog is not killed, the board or governing body may impose reasonable restrictions on the keeping of the dog. The keeper must pay the cost of complying with the reasonable restrictions.

Â Â Â Â Â  (8) If the keeper of a dog is charged with violating ORS 609.095 (2) or (3) or 609.098, upon conviction of the keeper the court may determine the disposition of the dog as provided under ORS 609.990.

Â Â Â Â Â  (9) Notwithstanding subsections (2), (3), (6), (7) and (8) of this section, any dog impounded for biting a person shall be held for at least 10 days before redemption or destruction to determine if the dog is rabid.

Â Â Â Â Â  (10) Notwithstanding subsections (2) and (3) of this section, if the keeper is charged with violating ORS 609.098, the dog shall be kept in impoundment pending resolution of the charges. A court may order the keeper to post a deposit with the dog control board or county governing body to cover the cost of keeping the dog in impoundment. If the keeper is convicted of violating ORS 609.098, the court may order the deposit forfeited to the board or governing body.

Â Â Â Â Â  (11) A dog control board or county governing body may impose lesser fees or penalties under subsections (3) and (6) of this section for certain senior citizens under certain circumstances. [Amended by 1953 c.571 Â§2; 1957 c.79 Â§2; 1963 c.237 Â§1; 1963 c.585 Â§1; 1967 c.495 Â§2; 1969 c.677 Â§4; 1973 c.655 Â§3; 1975 c.499 Â§1; 1977 c.802 Â§6; 1999 c.658 Â§Â§6,6a; 2001 c.636 Â§7; 2005 c.840 Â§5]

Â Â Â Â Â  609.092 [1977 c.802 Â§14; repealed by 1999 c.1051 Â§299]

Â Â Â Â Â  609.093 Considerations prior to disposing of chasing, menacing or biting dog. In determining whether a dog should be killed as provided under ORS 609.090 (7) or 609.990 (6), a dog control board, county governing body or court shall consider the following factors:

Â Â Â Â Â  (1) If the dog has bitten a person, the circumstances and severity of the bite;

Â Â Â Â Â  (2) Whether the keeper has a history of maintaining dogs that are a public nuisance;

Â Â Â Â Â  (3) The impact of keeper actions on the behavior of the dog;

Â Â Â Â Â  (4) The ability and inclination of the keeper to prevent the dog from chasing or menacing another person on premises other than the premises from which the keeper may lawfully exclude others or from biting another person;

Â Â Â Â Â  (5) Whether the dog can be relocated to a secure facility;

Â Â Â Â Â  (6) The effect that a transfer of the keeping of the dog to another person would have on ensuring the health and safety of the public;

Â Â Â Â Â  (7) Behavior by the dog before or since the biting, chasing or menacing; and

Â Â Â Â Â  (8) Any other factors that the board, governing body or court may deem relevant. [1999 c.658 Â§2; 2001 c.636 Â§8; 2005 c.840 Â§6]

Â Â Â Â Â  609.095 Dog as public nuisance; public nuisance prohibited; complaint. (1) A dog is a public nuisance if it:

Â Â Â Â Â  (a) Chases persons or vehicles on premises other than premises from which the keeper of the dog may lawfully exclude others;

Â Â Â Â Â  (b) Damages or destroys property of persons other than the keeper of the dog;

Â Â Â Â Â  (c) Scatters garbage on premises other than premises from which the keeper of the dog may lawfully exclude others;

Â Â Â Â Â  (d) Trespasses on private property of persons other than the keeper of the dog;

Â Â Â Â Â  (e) Disturbs any person by frequent or prolonged noises;

Â Â Â Â Â  (f) Is a female in heat and running at large; or

Â Â Â Â Â  (g) Is a potentially dangerous dog, but is not a dangerous dog as defined in ORS 609.098.

Â Â Â Â Â  (2) The keeper of a dog in a county, precinct or city that is subject to ORS 609.030 and 609.035 to 609.110 maintains a public nuisance if the dog commits an act described under subsection (1) of this section. Maintaining a dog that is a public nuisance is a violation.

Â Â Â Â Â  (3) A keeper of a dog maintains a public nuisance if the keeper fails to comply with reasonable restrictions imposed under ORS 609.990 or if a keeper fails to provide acceptable proof of compliance to the court on or before the 10th day after issuance of the order imposing the restrictions. If the court finds the proof submitted by the keeper unacceptable, the court shall send notice of that finding to the keeper no later than five days after the proof is received.

Â Â Â Â Â  (4) Any person who has cause to believe a keeper is maintaining a dog that is a public nuisance may complain, either orally or in writing, to the county, precinct or city. The receipt of any complaint is sufficient cause for the county, precinct or city to investigate the matter and determine whether the keeper of the dog is in violation of subsection (2) or (3) of this section. [1973 c.655 Â§2; 1977 c.802 Â§7; 1999 c.658 Â§8; 1999 c.756 Â§18; 2001 c.636 Â§9; 2001 c.926 Â§15; 2005 c.840 Â§7]

Â Â Â Â Â  609.097 [1975 c.499 Â§4; 1999 c.658 Â§9; 2001 c.636 Â§10; repealed by 2005 c.840 Â§9]

Â Â Â Â Â  609.098 Maintaining dangerous dog. (1) As used in this section, Âdangerous dogÂ means a dog that:

Â Â Â Â Â  (a) Without provocation and in an aggressive manner inflicts serious physical injury, as defined in ORS 161.015, on a person or kills a person;

Â Â Â Â Â  (b) Acts as a potentially dangerous dog, as defined in ORS 609.035, after having previously committed an act as a potentially dangerous dog that resulted in the keeper being found to have violated ORS 609.095; or

Â Â Â Â Â  (c) Is used as a weapon in the commission of a crime.

Â Â Â Â Â  (2) A person commits the crime of maintaining a dangerous dog if the person is the keeper of a dog and the person, with criminal negligence, fails to prevent the dog from engaging in an act described in subsection (1) of this section.

Â Â Â Â Â  (3) Maintaining a dangerous dog is punishable as described in ORS 609.990. [2005 c.840 Â§2]

Â Â Â Â Â  Note: 609.098 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 609 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  609.100 Dog licenses, tags and fees. (1) In a county, precinct or city having a dog control program under ORS 609.030, 609.035 to 609.110 and 609.405, every person keeping a dog that has a set of permanent canine teeth or is six months old, whichever comes first, shall procure a license for the dog. The license must be procured by paying a license fee to the county in which the person resides not later than March 1 of each year or within 30 days after the person becomes keeper of the dog. However, the county governing body may provide for dates other than March 1 for annual payment of fees. The fee for the license shall be determined by the county governing body in such amount as it finds necessary to carry out ORS 609.035 to 609.110. A license fee shall not be less than $25 for each dog, except that the fee shall not be less than $3 for each spayed female or neutered male dog for which a veterinarianÂs certificate of operation for the spaying or neutering of the dog is presented to the county. If the person fails to procure a license within the time provided by this section, the county governing body may prescribe a penalty in an additional sum to be set by the governing body.

Â Â Â Â Â  (2) The county shall, at the time of issuing a license, supply the licensee, without charge, with a suitable identification tag, which shall be fastened by the licensee to a collar and kept on the dog at all times when not in the immediate possession of the licensee.

Â Â Â Â Â  (3) The license fees in subsection (1) of this section do not apply to dogs that are kept primarily in kennels and are not permitted to run at large. The county governing body may establish a separate license for dogs that are kept primarily in kennels when the dogs cease to be considered inventory under ORS 307.400, the fee for which shall not exceed $5 per dog.

Â Â Â Â Â  (4) No license fee shall be required to be paid for any dog kept by a blind person who uses it as a guide. A license shall be issued for such dog upon the blind personÂs filing of an affidavit with the county showing that the dog qualifies for exemption.

Â Â Â Â Â  (5) The county shall keep a record of dog licenses.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section or ORS 609.015, when the keeper of a dog obtains a license for the dog, that license is valid and is in lieu of a license for the dog required by any other city or county within this state, for the remainder of the license period:

Â Â Â Â Â  (a) If the keeper of the dog changes residence to a city or county other than the city or county in which the license was issued; or

Â Â Â Â Â  (b) If the keeper of the dog transfers the keeping of the dog to a person who resides in a city or county other than the city or county in which the license was issued. [Amended by 1953 c.27 Â§2; 1959 c.374 Â§1; 1969 c.677 Â§1; 1973 c.655 Â§4; 1977 c.189 Â§10; 1977 c.802 Â§8; 1987 c.240 Â§1; 1999 c.658 Â§Â§10,10a; 2001 c.753 Â§13]

Â Â Â Â Â  609.105 Exemption for assistance animals. Notwithstanding ORS 609.015 or 609.100, a county or city shall not charge a fee to license a dog used as an assistance animal as defined in ORS 346.680. [1979 c.366 Â§1; 1991 c.67 Â§155; 1999 c.658 Â§11; 2001 c.104 Â§238]

Â Â Â Â Â  609.110 Dog License Fund. All funds derived under ORS 433.340 to 433.385 and 609.035 to 609.110 shall be turned over to the county treasurer, who shall keep them in a fund to be known as the Dog License Fund, to be expended as provided for by law. At the end of a fiscal year any amount of money in the fund determined by the county governing body to be in excess of the requirements of the Dog License Fund may be placed in the general fund of the county. [Amended by 1963 c.309 Â§1; 1969 c.677 Â§2; 1973 c.655 Â§5; 1977 c.189 Â§11]

Â Â Â Â Â  609.115 Liability for injury or property damage caused by potentially dangerous dog. (1) As used in this section, ÂkeeperÂ and Âpotentially dangerous dogÂ have the meanings given those terms in ORS 609.035.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, if a court has determined under ORS 609.990 that a dog is a potentially dangerous dog, and subsequent to that determination the dog causes physical injury to a person or damage to real or personal property, the keeper of the dog is strictly liable to the injured person or property owner for any economic damages resulting from the injury or property damage.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply if a physical injury is to a person provoking the dog or assaulting the dogÂs keeper or to a person who trespasses upon premises from which the keeper may lawfully exclude others. [2005 c.840 Â§1]

Â Â Â Â Â  609.120 [Amended by 1969 c.677 Â§3; repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.125 Definition of Âlivestock.Â As used in ORS 609.135 to 609.190, ÂlivestockÂ means ratites, psittacines, horses, mules, jackasses, cattle, llamas, alpacas, sheep, goats, swine, domesticated fowl and any fur-bearing animal bred and maintained commercially or otherwise, within pens, cages and hutches. [1999 c.756 Â§11]

Â Â Â Â Â  609.130 [Repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.135 Applicability of ORS 609.156, 609.162 and 609.168. (1) ORS 609.156, 609.162 and 609.168 apply in every county having a dog control program.

Â Â Â Â Â  (2) Except as provided under subsections (1) and (3) of this section, ORS 609.135 to 609.190 apply in every county having a dog control program except as otherwise provided by county charter or ordinance. Except as provided under subsections (1) and (3) of this section, the provisions of ORS 609.135 to 609.190 do not limit the powers of cities or counties to adopt ordinances and regulations relating to the control of dogs.

Â Â Â Â Â  (3) ORS 609.162 (2) does not eliminate or restrict the ability of a county to adopt a charter or ordinance that is contrary to ORS 609.163. Notwithstanding any county charter or ordinance, a notice of determination sent under ORS 609.156 (2) or after a full and fair hearing shall be sent as provided under ORS 609.158 (4). [1999 c.756 Â§9a]

Â Â Â Â Â  609.140 Right of action by owner of damaged livestock. (1) The owner of any livestock which has been damaged by being injured, chased, wounded or killed by any dog shall have a cause of action against the owner of such dog for the damages resulting therefrom, including double the value of any livestock killed and double the amount of any damage to the livestock.

Â Â Â Â Â  (2) If one or more of several dogs owned by different persons participate in damaging any livestock, the owners of the respective dogs shall be jointly and severally liable under this section. The owners of dogs jointly or severally liable under this section have a right of contribution among themselves. The right exists only in favor of an owner who has paid more than the pro rata share of the owner, determined by dividing the total damage by the number of dogs involved, of the common liability, and the total recovery of the owner is limited to the amount paid by the owner in excess of the pro rata share of the owner.

Â Â Â Â Â  (3) An action brought under this section may be tried as an action at law in any court of competent jurisdiction.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂOwnerÂ means the head of the family of the home where the dog is cared for at the time of the damage.

Â Â Â Â Â  (b) ÂHead of the familyÂ means any person who has charge or manages the affairs of a collective body of persons residing together, the relations between whom are of a permanent and domestic character. [Amended by 1973 c.655 Â§7; 1975 c.749 Â§1]

Â Â Â Â Â  609.150 Right to kill dog that harms or chases livestock. (1) Except as provided in subsection (3) of this section, any dog, whether licensed or not, which, while off the premises owned or under control of its owner, kills, wounds, or injures any livestock not belonging to the master of such dog, is a public nuisance and may be killed immediately by any person. However, nothing in this section applies to any dog acting under the direction of its master, or the agents or employees of such master.

Â Â Â Â Â  (2) If any dog, not under the control of its owner or keeper, is found chasing or feeding upon the warm carcass of livestock not the property of such owner or keeper it shall be deemed, prima facie, as engaged in killing, wounding or injuring livestock.

Â Â Â Â Â  (3) No person shall kill any dog for killing, wounding, injuring or chasing chickens upon a public place, highway or within the corporate limits of any city. [Amended by 1975 c.749 Â§6]

Â Â Â Â Â  609.153 Dog owner education program. (1) The State Department of Agriculture shall coordinate the development of a program to educate dog owners concerning their responsibility to avoid conflicts between dogs and livestock. The program shall include the publication of a brochure. A discussion of penalties and other measures provided for under ORS 609.162 and 609.163 shall be included in the brochure.

Â Â Â Â Â  (2) The obligation of the department under subsection (1) of this section is limited to the extent of any moneys specifically appropriated for that purpose or available from donations, gifts and grants by private or other nonstate sources. [1999 c.756 Â§10]

Â Â Â Â Â  609.155 Impoundment for harming or chasing livestock; determination of fact; costs. (1) In a county with a dog control program, upon finding a dog engaged in killing, wounding, injuring or chasing livestock or upon receipt from a complainant of evidence that a dog has been so engaged, the dog control officer or other law enforcement officer shall impound the dog.

Â Â Â Â Â  (2) If there is reason to believe that reasonable testing of a dog impounded pursuant to subsection (1) of this section, including but not limited to a fecal examination or examination of the teeth of the dog, will provide substantial further evidence as to whether the dog has been engaged in killing, wounding, injuring or chasing livestock, the county shall provide for the administration of the tests by a licensed veterinarian.

Â Â Â Â Â  (3)(a) After the completion of tests administered pursuant to subsection (2) of this section and allowing an opportunity for a hearing under ORS 609.158, the county shall determine whether the dog has been engaged in killing, wounding, injuring or chasing livestock. If the county determines that the dog has been so engaged, the county shall take action as provided under ORS 609.162 and 609.163. In addition to any action taken under ORS 609.162 and 609.163, the county may require that the dog owner pay the costs of keeping and testing the dog during impoundment. If the county determines that the dog has not been engaged in killing, wounding, injuring or chasing livestock, the dog shall be released to its owner and, if the dog had been impounded upon receipt of evidence from a complainant, the complainant shall pay the costs of keeping and testing the dog during the impoundment.

Â Â Â Â Â  (b) Notwithstanding ORS 609.090, a dog impounded pursuant to subsection (1) of this section shall not be released until a determination is made by the county pursuant to this subsection. [1975 c.749 Â§4; 1977 c.802 Â§9; 1999 c.756 Â§20]

Â Â Â Â Â  609.156 Opportunity to request hearing. (1) Prior to making a determination whether a dog has killed, wounded, injured or chased livestock, a county shall provide an opportunity for the dog owner to receive a hearing. The county shall send notice of the opportunity to request a hearing in a manner that is reasonably calculated, under all the circumstances, to apprise the dog owner of the specific behavior and incident alleged and the possible penalties, and to provide the dog owner with a fair opportunity for making the hearing request.

Â Â Â Â Â  (2) A dog owner must cause a hearing request to be delivered to the county not later than the 14th day following the sending of notice under subsection (1) of this section. If a dog owner does not make a timely request for a hearing, the dog owner is conclusively presumed to have admitted the matter alleged and the county may immediately take action under ORS 609.162 and 609.163. The county shall send notice of its determination in the manner provided under ORS 609.158 (4). [1999 c.756 Â§2]

Â Â Â Â Â  609.157 [1975 c.749 Â§5; 1999 c.756 Â§21; renumbered 609.161 in 1999]

Â Â Â Â Â  609.158 Hearing process; notice of determination; reexamination of determination. (1) A hearing may be conducted and a determination whether a dog has killed, wounded, injured or chased livestock may be made by the county governing body or any members thereof, the dog control board or any members thereof or a county hearings officer.

Â Â Â Â Â  (2) Notwithstanding ORS 9.160 and 9.320, the county may choose to be represented at the hearing by any employee of the county. If the employee is not an attorney, the employee shall not present legal argument, examine or cross-examine witnesses, present rebuttal evidence or give legal advice to the governing body, dog control board or hearings officer conducting the hearing.

Â Â Â Â Â  (3) The person presiding at the hearing shall ensure that the record developed at the hearing shows a full and fair inquiry into the facts necessary to determine the matter alleged. A determination made by a county following a hearing must be upon consideration of the whole record and supported by reliable, probative and substantial evidence.

Â Â Â Â Â  (4) The county shall notify the dog owner of its determination and of any civil penalties or other measures imposed by delivering or mailing a copy to the dog owner or, if applicable, the attorney of the dog owner.

Â Â Â Â Â  (5) If a hearing is not conducted by a majority of the county governing body, the owner may request that the county governing body reexamine the determination. If the county governing body does not grant the request for reexamination within 14 days, the request shall be deemed denied. A county governing body may not reexamine a determination if a petition for judicial review of the determination has been filed. [1999 c.756 Â§3]

Â Â Â Â Â  609.160 [Amended by 1975 c.499 Â§2; 1999 c.756 Â§22; renumbered 609.169 in 1999]

Â Â Â Â Â  609.161 Disputable presumption that dog harms or chases livestock. For purposes of ORS 609.135 to 609.190, a disputable presumption shall arise that a dog has been engaged in killing, wounding, injuring or chasing livestock if:

Â Â Â Â Â  (1) The dog is found chasing livestock not the property of the owner of the dog in an area where freshly damaged livestock are found;

Â Â Â Â Â  (2) The dog is found feeding upon a warm carcass of a livestock animal;

Â Â Â Â Â  (3) An examination of the dogÂs feces indicates ingestion of portions of the anatomy or covering of the anatomy of livestock by the dog; or

Â Â Â Â Â  (4) Portions of the anatomy or covering of the anatomy of livestock are found on the teeth of the dog, unless the dog is regularly used for the purpose of herding sheep. [Formerly 609.157]

Â Â Â Â Â  609.162 Guidelines for imposing remedial measures, civil penalties or other sanctions. (1) If a county determines under ORS 609.156 (2) or after a full and fair hearing that a dog has engaged in killing, wounding, injuring or chasing livestock, the county shall take action in accordance with the following guidelines:

Â Â Â Â Â  (a) If the dog has engaged in chasing livestock and has not previously killed, wounded, injured or chased livestock:

Â Â Â Â Â  (A) The county shall take reasonable measures to prevent a recurrence. Reasonable measures include, but are not limited to, requiring that the dog owner take specific measures to adequately confine the dog and provide a notarized written pledge that the owner will prevent the dog from chasing livestock again; and

Â Â Â Â Â  (B) The county may impose a civil penalty of not more than $500.

Â Â Â Â Â  (b) If the dog has engaged in chasing livestock and has previously killed, wounded, injured or chased livestock, or if the dog has engaged in wounding or injuring livestock and has not previously killed, wounded, injured or chased livestock, the county shall impose a civil penalty of not less than $250 and not more than $1,000. In addition to imposing the civil penalty, the county may:

Â Â Â Â Â  (A) Require the dog owner to surrender the dog for adoption by a new owner approved by the county;

Â Â Â Â Â  (B) Require the owner to remove the dog to a location where, in the opinion of the county, the dog does not present a threat to livestock; or

Â Â Â Â Â  (C) Require that the dog be put to death in a humane manner. Before requiring that a dog be put to death under this subparagraph, the county shall make specific findings on the record that other measures are not available, are not adequate to remedy the problem or are otherwise unsuitable.

Â Â Â Â Â  (c) If the dog has engaged in wounding or injuring livestock and has previously killed, wounded, injured or chased livestock, or if the dog has engaged in killing livestock and has not previously killed livestock, the county shall impose a civil penalty of not less than $500 and not more than $1,000. In addition to imposing the civil penalty, the county shall:

Â Â Â Â Â  (A) Require the dog owner to remove the dog to a location where, in the opinion of the county, the dog does not present a threat to livestock; or

Â Â Â Â Â  (B) Require that the dog be put to death in a humane manner.

Â Â Â Â Â  (d) If the dog has engaged in killing livestock and the dog has previously killed livestock, the county shall impose a civil penalty of not less than $500 and not more than $1,000. In addition to imposing the civil penalty, the county shall require that the dog be put to death in a humane manner.

Â Â Â Â Â  (2) In establishing the history of a dog for purposes of this section, or the history of an owner for purposes of ORS 609.163, a county shall consider all known determinations involving the dog or owner by any court, or by a governing body, official or agency of any local or state government, without regard to where or when the incident occurred. [1999 c.756 Â§5]

Â Â Â Â Â  609.163 Enhanced civil penalties for habitual violators. (1) If a county assesses a civil penalty under ORS 609.162 against a dog owner who has previously been assessed a civil penalty, fine or forfeiture based upon the killing, wounding, injuring or chasing of livestock in an incident not involving the same dog or dogs as in the matter being determined, the county shall assess an additional civil penalty of not less than $250 and not more than $1,000.

Â Â Â Â Â  (2) If a county assesses a civil penalty under ORS 609.162 against a dog owner who has previously been assessed two or more civil penalties, fines or forfeitures, or a combination thereof, based upon the killing, wounding, injuring or chasing of livestock in two or more incidents not involving the same dog or dogs as in the matter being determined, the county shall assess an additional civil penalty of not less than $1,000 and not more than $5,000. A penalty under this subsection is in lieu of a civil penalty under subsection (1) of this section.

Â Â Â Â Â  (3) In addition to any other civil penalty under this section or ORS 609.162, if a dog that kills, wounds, injures or chases livestock is not licensed as required, the county may assess a civil penalty of not more than $1,000. A civil penalty imposed under this subsection shall prevent imposition of a fine under ORS 609.990 for violation of ORS 609.100. [1999 c.756 Â§6]

Â Â Â Â Â  609.165 Judicial review of county determination. (1) A determination issued under ORS 609.156 or 609.158 is subject to judicial review by the circuit court for the county making the determination as provided under ORS 34.010 to 34.100. Notwithstanding ORS 34.070, filing a petition for review shall automatically stay execution of the determination made by the county.

Â Â Â Â Â  (2) Notwithstanding ORS 34.030, a petition for review must be filed no later than the 21st day following the date on which the county delivered or mailed its determination in accordance with ORS 609.158 (4). The filing of a request for reexamination under ORS 609.158 (5) does not act to toll the time for filing a petition for judicial review. However, if a county governing body reexamines the determination, the time for filing a petition for judicial review shall be extended through the 21st day following the date that the result of the reexamination is delivered or mailed.

Â Â Â Â Â  (3) If the court reverses the decision of the county, the court shall make special findings of fact based upon the evidence in the record and conclusions of law indicating clearly all aspects in which the countyÂs procedure or determination was in error. [1999 c.756 Â§4]

Â Â Â Â Â  609.166 Record of penalized owners. (1) When a civil penalty is assessed against a dog owner under ORS 609.162 or 609.163, the county shall supply the State Department of Agriculture with information identifying the dog owner. The department shall supply the counties with forms for recording the information.

Â Â Â Â Â  (2) The department shall maintain the record of a penalized dog owner for a reasonable period and shall make the record available to any county upon request.

Â Â Â Â Â  (3) The county and the department may charge reasonable fees to the dog owner to cover the cost of conducting and administering the dog owner information program. [1999 c.756 Â§8]

Â Â Â Â Â  609.167 Conversion of civil penalty into lien; disposition of proceeds. (1) Moneys collected from a dog owner under ORS 609.162 or 609.163 shall be deposited in the county treasury.

Â Â Â Â Â  (2) A civil penalty under ORS 609.162 or 609.163 is a penalty against the person owning the dog at the time that the dog killed, wounded, injured or chased livestock. The penalty may not be transferred to a subsequent owner of the dog.

Â Â Â Â Â  (3) When a county assesses a civil penalty under ORS 609.162 or 609.163, if the amount of penalty is not paid within 21 days after delivery or mailing of the determination, the county may record the penalty with the county clerk of any county of this state. The clerk shall thereupon record in the County Clerk Lien Record the name of the person incurring the penalty. However, the county shall not record a penalty with a county clerk while a request for reexamination or petition for judicial review is pending.

Â Â Â Â Â  (4) In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126.

Â Â Â Â Â  (5) Imposition of a civil penalty under ORS 609.162 or 609.163 does not prevent the bringing of an action for damages under ORS 609.140 or 609.190. A determination by the county that a dog has killed, wounded, injured or chased livestock is prima facie evidence of the matter in a subsequent action under ORS 609.140 but not in an action under ORS 609.190. [1999 c.756 Â§7]

Â Â Â Â Â  609.168 Microchip identification of dog; rules. (1) A county shall implant an identifying microchip into a dog described in ORS 609.162 that is not put to death. Implantation shall be made prior to any adoption or relocation of the dog. The State Department of Agriculture, by rule, shall prescribe standards for microchip implantation. The county making an implantation shall forward the microchip information and the record of the dog to the department.

Â Â Â Â Â  (2) The department shall maintain the record for a dog implanted with a microchip under this section for a reasonable period and shall make the record available to any county upon request.

Â Â Â Â Â  (3) The county and the department may charge reasonable fees to the dog owner to cover the cost of conducting and administering the microchip implantation program. [1999 c.756 Â§9]

Â Â Â Â Â  609.169 Keeping dog with knowledge that it has harmed livestock. (1) Except as provided under subsections (2) and (3) of this section, a person may not own, harbor or keep any dog with knowledge that it has killed, wounded or injured livestock within this state or, with knowledge that, while off the premises owned or under the control of its owner and while not acting under the direction of its master or the agents or employees of such master, it has killed or seriously injured any person.

Â Â Â Â Â  (2) A person is not prohibited from owning, harboring or keeping a dog pursuant to a county approved adoption or relocation of a dog under ORS 609.162 (1)(b) or (c).

Â Â Â Â Â  (3) A person is not prohibited from owning, harboring or keeping a dog, with knowledge that it has killed or wounded chickens, unless the dog owner fails to pay full damages for the killed or wounded chickens within three days after receipt of a demand for those damages from the owner of the chickens. [Formerly 609.160]

Â Â Â Â Â  609.170 Claim by owner of livestock. In a county with a dog control program the owner of any livestock killed, wounded, chased or injured by any dog may, within 10 days after the killing, wounding, chasing or injuring occurred, or became known to the owner, present to the dog control board or county governing body a verified statement containing a full account of the incident, stating in detail the amount of damage claimed on account thereof, and the name and address of the owner or keeper of the dog, if known. The claim shall be supported by the affidavit of at least one disinterested person as to all material facts contained in it. [Amended by 1953 c.640 Â§2; 1975 c.749 Â§7; 1977 c.802 Â§10]

Â Â Â Â Â  609.180 Hearing and payment of claims. All claims presented as provided by ORS 609.170 shall be heard at the first regular session of the dog control board or county governing body after their presentation, or as soon thereafter as may be practicable. If the board or governing body determines that any livestock has been damaged by being killed, wounded, injured or chased, it shall file and enter a record of the value of the livestock and order a warrant drawn for the amount of damages thus found, or any portion thereof that it considers just, to be paid by the county treasurer out of the Dog License Fund. A livestock owner may refuse to accept the tendered payment and may withdraw a claim filed under ORS 609.170. If the dog control board or county governing body considers the claim unjust, it shall disallow the claim and enter that fact upon its record. A claim may not be allowed where it appears that the damage complained of was caused by a dog owned or controlled by the claimant or the agent of the claimant. [Amended by 1975 c.749 Â§8; 1977 c.802 Â§11; 1999 c.756 Â§23]

Â Â Â Â Â  609.190 Subrogation of county paying claim; collection by district attorney. In each case where a claim against the Dog License Fund of any county has been paid by the dog control board or county governing body, the county shall be subrogated to all the rights of the livestock owner against the dog owner for damages. The district attorney shall proceed promptly, in a lawful way, to collect for those damages. Any money so collected shall be paid over immediately to the treasurer of the county and credited to the Dog License Fund. [Amended by 1975 c.749 Â§9; 1977 c.802 Â§12; 1999 c.756 Â§24]

EXOTIC ANIMALS

(Local Government Regulation)

Â Â Â Â Â  609.205 Prohibitions against keeping of wild or exotic animals. Notwithstanding the provisions of ORS chapters 496, 497 and 498 relating to wildlife, and ORS 609.305 to 609.335 and 609.992 relating to exotic animals, a city or county may prohibit by ordinance the keeping of wildlife, as defined in ORS 496.004, and may prohibit by ordinance the keeping of exotic animals as defined in ORS 609.305. [1977 c.802 Â§3; 1985 c.437 Â§9]

(Generally)

Â Â Â Â Â  609.305 Definitions for ORS 609.305 to 609.335 and 609.992. As used in ORS 609.305 to 609.335 and 609.992, Âexotic animalÂ means:

Â Â Â Â Â  (1) Any member of the family Felidae not indigenous to Oregon, except the species Felis catus (domestic cat);

Â Â Â Â Â  (2) Any nonhuman primate;

Â Â Â Â Â  (3) Any wolf (Canis lupus);

Â Â Â Â Â  (4) Any nonwolf member of the family Canidae not indigenous to Oregon, except the species Canis familiaris (domestic dog); and

Â Â Â Â Â  (5) Any bear, except the black bear (Ursus americanus). [1985 c.437 Â§2; 1999 c.699 Â§3]

Â Â Â Â Â  609.309 Policy on exotic animals. It is the policy of this state that the keeping of exotic animals be regulated so as to ensure the health, welfare and safety of those animals and to ensure the security of facilities in which they are kept, so as to avoid undue physical or financial risk to the public. It is the policy of this state that regulation place no more burden upon the keepers of exotic animals than is required to accomplish the purposes expressed in this section. [1985 c.437 Â§1; 1999 c.699 Â§4]

Â Â Â Â Â  609.310 [1963 c.217 Â§1; repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.312 Seller to provide buyer with informational material. A person who sells an exotic animal must, prior to accepting the offer to purchase, provide the prospective purchaser of the animal with informational material approved by the State Department of Agriculture regarding the care, husbandry, health and nutritional needs of the animal. [1999 c.699 Â§2]

Â Â Â Â Â  609.315 Exceptions to permit requirement. The requirements for a permit in ORS 609.319 and 609.335 shall not apply to:

Â Â Â Â Â  (1) A wildlife rehabilitation center operated under a valid permit issued by the State Fish and Wildlife Commission pursuant to ORS 497.308; or

Â Â Â Â Â  (2) A facility operated under a valid license or registration issued by the United States Department of Agriculture pursuant to the federal Animal Welfare Act of 1970 (7 U.S.C. 2133 or 2136). [1985 c.437 Â§8; 1999 c.699 Â§5]

Â Â Â Â Â  609.319 Permit required to keep exotic animal. No person may keep an exotic animal in this state unless, before acquiring the animal, the person possesses a valid State Department of Agriculture permit for that animal issued pursuant to ORS 609.335. No person may keep an exotic animal in this state for more than 30 days after the expiration, revocation or suspension of a permit. [1985 c.437 Â§3; 1999 c.699 Â§6]

Â Â Â Â Â  609.320 [1963 c.217 Â§2; repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.325 Conditions for keeping exotic animal. Any person who keeps an exotic animal shall keep the animal under conditions of confinement or control that, given the nature of the animal, would be imposed by a reasonable and prudent keeper to avoid physical or financial risk to the public as a result of escape of the animal or otherwise. [1985 c.437 Â§4; 1999 c.699 Â§7]

Â Â Â Â Â  609.329 Liability for escape or injury. (1) A keeper of an exotic animal is strictly liable for:

Â Â Â Â Â  (a) Costs incurred by any person or city, county or state agency in attempting to remedy the animalÂs escape from custody;

Â Â Â Â Â  (b) Personal injury, property damage or similar loss directly or indirectly caused by the animalÂs escape from custody, the lack of custody over the animal or efforts to remedy the animalÂs escape from custody; and

Â Â Â Â Â  (c) Personal injury directly caused by the animal while in custody.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if an injury or escape by an exotic animal is in whole or in part the result of a willful unlawful act by a person other than the keeper, the keeperÂs liability for damages resulting from the escape or injury is the amount of total damages multiplied by the percentage of fault attributable to the keeperÂs negligence. [1985 c.437 Â§5; 1999 c.699 Â§8]

Â Â Â Â Â  609.330 [1963 c.217 Â§3; repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.335 Permits; rules; fee; revocation; warning. (1) The State Department of Agriculture shall issue permits for the keeping of exotic animals, as defined in ORS 609.305.

Â Â Â Â Â  (2) The department shall adopt reasonable rules for issuing permits to keep exotic animals and establishing conditions thereof. The conditions shall be directed toward ensuring the health, welfare and safety of the animals and, where necessary, the security of facilities in which the animals are kept so as to avoid undue physical or financial risk to the public. The rules shall be no more restrictive upon keepers of exotic animals than is reasonably necessary to carry out subsection (1) of this section and the purposes of ORS 609.309.

Â Â Â Â Â  (3) A separate permit shall be required for each species of exotic animal kept. A permit shall be valid for a period of two years from the date of issue and may be renewed.

Â Â Â Â Â  (4) The department may charge a fee for the issuance and renewal of permits under this section. The fee shall not exceed $300 for each issuance and $100 for each renewal.

Â Â Â Â Â  (5) The department may revoke a permit upon finding a violation of rules adopted under this section, or the department may issue a finding of violation and a warning to remedy the violation by a specified date. [1985 c.437 Â§7; 1999 c.699 Â§9]

Â Â Â Â Â  609.340 [1963 c.217 Â§4; repealed by 1977 c.802 Â§15]

Â Â Â Â Â  609.350 [1963 c.217 Â§5; repealed by 1977 c.802 Â§15]

DESTRUCTION OF ANIMALS

Â Â Â Â Â  609.405 Requirement for destroying dogs and cats. (1) No city or county or any facility with which the city or county has contracted to perform animal control functions and no humane society shall cause a dog or cat to be destroyed except by lethal injection of sodium pentobarbital or other substance approved by the Oregon State Veterinary Medical Examining Board.

Â Â Â Â Â  (2) If a particular dog or cat to be destroyed poses an imminent threat to human or animal life, making use of lethal injection of sodium pentobarbital inappropriate, a reasonable and appropriate alternative may be used. The alternative method may be subject to review by the Oregon State Veterinary Medical Examining Board. [1985 c.289 Â§2(1),(2)]

ANIMAL DEALERS

Â Â Â Â Â  609.500 Definitions for ORS 609.500 to 609.520 and 609.994. As used in ORS 609.500 to 609.520 and 609.994, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnimal control officerÂ means any person operating under the authority of this state, any unit of local government or the United States Government or pursuant to an agreement with any state or local government authority, for the purpose of:

Â Â Â Â Â  (a) Providing shelter and other care for lost, homeless or injured animals;

Â Â Â Â Â  (b) Serving as an information center concerning missing and found animals;

Â Â Â Â Â  (c) Protecting the public from hazardous or insanitary conditions associated with animals that are running at large; or

Â Â Â Â Â  (d) Protecting animals from neglect, cruelty or abuse.

Â Â Â Â Â  (2) ÂAnimal dealerÂ means any person, whether or not duly licensed or registered under state or federal law, who acquires or maintains possession of a dog or cat with the intention of selling the animal to another person, but does not include:

Â Â Â Â Â  (a) Any research facility, retail pet store, animal control agency or animal shelter;

Â Â Â Â Â  (b) Any person who sells the personÂs companion animal or the offspring of the companion animal;

Â Â Â Â Â  (c) Any person who receives less than $250 per calendar year for the sale of animals;

Â Â Â Â Â  (d) Any person who breeds or possesses animals solely for sale to research facilities and does not purchase or accept animals from the public or paid collectors;

Â Â Â Â Â  (e) Any commercial breeder or distributor who sells animals exclusively for the purpose of private pet ownership;

Â Â Â Â Â  (f) Any person who receives lost or injured animals for the exclusive purpose of rehabilitating the animals or placing them in private pet ownership;

Â Â Â Â Â  (g) Any person who breeds or possesses dogs or cats for competition, exhibition, legal sporting events, search and rescue activity or police activity; or

Â Â Â Â Â  (h) Any person licensed to practice veterinary medicine, surgery or dentistry under ORS chapter 686.

Â Â Â Â Â  (3) ÂAnimal shelterÂ means any person operating a facility in this or any other state for the purposes of:

Â Â Â Â Â  (a) Providing shelter and other care for lost, homeless or injured animals;

Â Â Â Â Â  (b) Serving as an information center concerning missing and found animals; or

Â Â Â Â Â  (c) Protecting animals from neglect, cruelty or abuse.

Â Â Â Â Â  (4) ÂCompanion animalÂ means a dog or cat possessed by a person, business or other entity for purposes of companionship, security, hunting, herding or providing assistance in relation to a physical disability.

Â Â Â Â Â  (5) ÂPersonÂ means a human being, corporation, nonprofit corporation, association, partnership, sole proprietorship or other legal entity.

Â Â Â Â Â  (6) ÂResearch facilityÂ means any person who:

Â Â Â Â Â  (a) Investigates or gives instruction concerning the structure or functions of living organisms, the causes, prevention, control or cure of diseases or abnormal conditions of human beings or animals, or the effects of substances on human beings or animals; or

Â Â Â Â Â  (b) Manufactures or sells products to be used in the prevention, control or cure of diseases or abnormal conditions of human beings or animals, or in the testing of the effects of substances on human beings or animals. [1991 c.837 Â§2]

Â Â Â Â Â  609.505 Unlawfully obtaining dog or cat. (1) A person commits the crime of unlawfully obtaining a dog or cat if the person:

Â Â Â Â Â  (a) Is an animal dealer; and

Â Â Â Â Â  (b) Obtains a companion animal or the offspring of a companion animal from a person who has not raised the companion animal or the offspring of the companion animal on the personÂs own premises.

Â Â Â Â Â  (2) Unlawfully obtaining a dog or cat is a Class A misdemeanor.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsections (1) and (2) of this section that an animal dealer, having received a companion animal or the offspring of a companion animal in violation of subsections (1) and (2) of this section, delivers the companion animal or the offspring of the companion animal to an animal shelter within 24 hours of acquisition. [1991 c.837 Â§Â§3,4]

Â Â Â Â Â  609.510 Animal dealers required to keep records; report to State Department of Agriculture; fee; public inspection of records. (1) Every animal dealer shall establish and maintain records on each dog or cat and the dogÂs or catÂs offspring in the dealerÂs possession or control, including:

Â Â Â Â Â  (a) The species, gender, approximate age, color and distinctive markings and breed of the dog or cat;

Â Â Â Â Â  (b) A photograph of the dog or cat made within 24 hours of acquisition or birth;

Â Â Â Â Â  (c) The name, address and driver license number or other official state identification number of the person providing the dog or cat;

Â Â Â Â Â  (d) The date of acquisition or birth of the dog or cat;

Â Â Â Â Â  (e) The date and nature of disposition of the dog or cat; and

Â Â Â Â Â  (f) The intended destination of the dog or cat at release.

Â Â Â Â Â  (2) Within 24 hours of the acquisition or birth of a dog or cat in the possession of any animal dealer, the dealer shall forward, by first class mail or any more expeditious method, the information required by subsection (1) of this section to the State Department of Agriculture and a fee of $1 for each dog or cat reported.

Â Â Â Â Â  (3) The department shall maintain the reports and provide for public inspection of, and telephone inquiries concerning, the reports during normal business hours. [1991 c.837 Â§5]

Â Â Â Â Â  609.515 Required period of possession of animal by dealer. Every animal dealer shall maintain possession of each dog or cat received for a period of at least 10 days after initial receipt of the dog or cat, unless the dealer:

Â Â Â Â Â  (1) Returns the dog or cat to its rightful owner; or

Â Â Â Â Â  (2) Delivers the dog or cat to an animal shelter. [1991 c.837 Â§6]

Â Â Â Â Â  609.520 Inspection of dealer records; procedure for obtaining animal held by dealer; penalty for failure to turn over animal; inspection of dealer facilities. (1)(a) An animal dealer shall permit inspection during normal business hours of companion animal records and the location at which companion animals are kept. The dealer may require documentation that a person seeking to inspect the location is the owner of a companion animal. When making the inspection, the person may be accompanied by an animal control officer. A person may demand inspection only if it is for the purpose of seeking the personÂs own companion animal. A person is allowed no more than three inspections per week for up to six weeks following the disappearance of the personÂs companion animal.

Â Â Â Â Â  (b) The person may prove ownership of a companion animal by providing the dealer with:

Â Â Â Â Â  (A) Photographs clearly showing the companion animal and any distinguishing markings;

Â Â Â Â Â  (B) Licensing information;

Â Â Â Â Â  (C) Veterinary records;

Â Â Â Â Â  (D) Registration records;

Â Â Â Â Â  (E) Microchip-implantation records; or

Â Â Â Â Â  (F) Tattooing records.

Â Â Â Â Â  (2)(a) When a person claims to be the owner of a companion animal being held by an animal dealer, the animal dealer shall:

Â Â Â Â Â  (A) Upon proof of ownership and payment by the person of actual direct expenses incurred by the animal dealer in obtaining and caring for the dog or cat, turn the dog or cat over to the person; or

Â Â Â Â Â  (B) If the animal dealer disputes the identification, or if the amount of expenses cannot be agreed upon, turn the dog or cat over to an animal shelter pending resolution of the dispute.

Â Â Â Â Â  (b) If the person claiming to be the owner and the animal dealer cannot resolve the dispute within a reasonable length of time, the circuit court for the area in which the dog or cat is located may, upon petition, designate a third party to serve as an impartial adjudicator of the issue. The decision of the third party is final and the dog or cat shall be released accordingly. If the decision is in favor of the person claiming to be the owner, that person shall pay the animal dealer the amount of the actual direct expenses incurred by the animal dealer in obtaining and caring for the dog or cat while the dog or cat was in the possession of the animal dealer. The party losing the dispute shall pay the expenses incurred by the animal shelter in caring for the dog or cat during the pendency of the dispute. No filing or other fees shall apply to the petition to the circuit court. The court shall process the matter as informally and as expeditiously as possible.

Â Â Â Â Â  (c) An animal dealer who fails to turn a dog or cat over as required by this subsection commits a Class A misdemeanor.

Â Â Â Â Â  (3) Law enforcement officers or animal control officers may conduct routine inspections of animal dealer facilities during normal business hours to insure compliance with animal control statutes, ordinances and regulations. [1991 c.837 Â§7; 1995 c.658 Â§110]

MISCELLANEOUS

Â Â Â Â Â  609.805 Misrepresentation of pedigree; mutilation of certificate or proof of pedigree; violation. (1) No person shall:

Â Â Â Â Â  (a) By any false representation and with intent to defraud, obtain from any corporation, club, association, society or company organized in whole or in part for the purpose of improving breeds of cattle, horses, sheep, swine or other domestic animals, a false certificate of registration of any such animal in their herd register or other register, or obtain the transfer of any such certificate.

Â Â Â Â Â  (b) Knowingly and with intent to defraud, give a false pedigree of any such animal.

Â Â Â Â Â  (c) During the existence of any mortgage on or lien or charge against any such animal, spoliate, mutilate or destroy the registration certificates or proofs of pedigree, or so encumber the same that the animal covered thereby cannot, in connection with the records, rules and regulations of the corporation, club, association, society or company under which the animal is registered, be directly designated thereby.

Â Â Â Â Â  (2) Violation of this section is a Class B misdemeanor. [Formerly 605.040]

PENALTIES

Â Â Â Â Â  609.990 Penalties for ORS 609.060, 609.095, 609.098, 609.100, 609.169 and 609.405; disposition of dog by court. (1) Violation of ORS 609.060 (2), 609.100 or 609.169 is a Class B violation.

Â Â Â Â Â  (2) Maintaining a public nuisance in violation of ORS 609.095 (2) or (3) is punishable by a fine of not more than $250.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, violation of ORS 609.098 is a Class A misdemeanor.

Â Â Â Â Â  (b) If a dog kills a person, violation of ORS 609.098 is a Class C felony.

Â Â Â Â Â  (c) If a keeper violates ORS 609.098, the court shall order the dangerous dog killed in a humane manner.

Â Â Â Â Â  (4) Violation of ORS 609.405 constitutes a Class C misdemeanor.

Â Â Â Â Â  (5) In addition to any fine or sentence imposed under this section, a court may order a person who violates ORS 609.060 (2), 609.095, 609.098, 609.100, 609.169 or 609.405 to pay restitution for any physical injury, death or property damage caused by the dog as a result of the keeperÂs violation of ORS 609.060 (2), 609.095, 609.098, 609.100, 609.169 or 609.405. The court may also order the person to pay the cost of keeping the dog in impoundment.

Â Â Â Â Â  (6) In addition to any fine imposed or restitution ordered of a keeper for a violation of ORS 609.060 (2), 609.095, 609.100, 609.169 or 609.405, the court may impose reasonable restrictions on the keeping of the dog to ensure the safety or health of the public. The keeper must pay the cost of complying with reasonable restrictions. As used in this subsection, Âreasonable restrictionsÂ may include, but is not limited to, sterilization. If the dog is a potentially dangerous dog, the court may order the dog killed in a humane manner. In determining whether to have the dog killed, the court shall give consideration to the factors described in ORS 609.093 and issue written findings on those factors.

Â Â Â Â Â  (7) Notwithstanding ORS 19.270 and 19.330, subject to periodic advance payment of the cost of keeping the dog in impoundment, the killing of a dog pursuant to an order under subsection (3) or (6) of this section may not be carried out during the period that the order is subject to the appeal process. Unless otherwise ordered by the Court of Appeals, the dog may be killed during the appeal period if the keeper fails to maintain advance payment of the cost of keeping the dog impounded.

Â Â Â Â Â  (8) If a court orders a dog killed under subsection (6) of this section and the keeper does not make the dog available for that purpose, the court may issue a search warrant for a property upon probable cause to believe that the dog is located at that property. [Amended by 1963 c.237 Â§2; 1965 c.499 Â§2; 1967 c.495 Â§3; 1973 c.655 Â§6; 1977 c.802 Â§13; subsection (3) enacted as 1985 c.289 Â§2(3); 1999 c.658 Â§Â§12,12a; 1999 c.1051 Â§Â§208,322b; 2001 c.636 Â§11; 2005 c.840 Â§8]

Â Â Â Â Â  609.992 Penalties for ORS 609.319; transfer of rights in exotic animal. (1) Violation of ORS 609.319 is a Class B misdemeanor.

Â Â Â Â Â  (2) In addition to and not in lieu of any jail sentence or fine it may impose, a court may require a defendant convicted under ORS 609.319 to forfeit any rights of the defendant in any exotic animal kept in violation thereof and to repay reasonable costs incurred by any person, city, county or state agency in caring for the animal prior to judgment.

Â Â Â Â Â  (3) When the court orders the defendantÂs rights in the exotic animal to be forfeited, the court may further order that those rights be given over to an appropriate person or agency demonstrating a willingness to accept and care for the animal or to the county or an appropriate animal care agency for further disposition in accordance with accepted practices for humane treatment of animals. This subsection shall not constitute or authorize any limitation upon the right of the person or agency to whom rights are granted to resell or otherwise make disposition of the animal. A transfer of rights under this subsection constitutes a transfer of ownership. [1985 c.437 Â§6]

Â Â Â Â Â  609.994 Penalties for ORS 609.510 to 609.520; cause of action for damages; injunctions. (1) Violation of ORS 609.510, 609.515 or 609.520 is punishable by a fine of not less than $500, nor more than $50,000.

Â Â Â Â Â  (2) A person has a cause of action for the recovery of compensatory damages from any person violating ORS 164.055 (1)(e), 164.085, 609.510, 609.515 or 609.520. In the action, the minimum pecuniary value of any companion animal is $250.

Â Â Â Â Â  (3) The circuit court for each county has the authority to enjoin any violation of ORS 609.510, 609.515 or 609.520, to issue warrants and to take such other actions as equity or justice may require. [1991 c.837 Â§8; 1995 c.658 Â§111]

_______________



Chapter 610

Chapter 610 Â Predatory Animals

2005 EDITION

PREDATORY ANIMALS

ANIMALS

610.002Â Â Â Â  ÂPredatory animalsÂ defined

610.003Â Â Â Â  Bobcat and red fox control permitted

610.005Â Â Â Â  Administration of laws for destruction of predatory animals

610.010Â Â Â Â  Cooperation with United States Department of Agriculture

610.015Â Â Â Â  County appropriations for destruction of predatory animals

610.020Â Â Â Â  Predatory Animal, Rabbit and Rodent Control Fund

610.025Â Â Â Â  County appropriations matching state funds for control and eradication of predatory animals; gifts from private persons

610.030Â Â Â Â  Apportionment of money appropriated by state to eradicate animals

610.032Â Â Â Â  Refund of unexpended funds appropriated by county for predatory animal control

610.035Â Â Â Â  Employment of hunters and trappers; cooperation with United States Department of Agriculture

610.040Â Â Â Â  Money from sale of skins

610.045Â Â Â Â  Keeping coyotes in captivity

610.050Â Â Â Â  Molesting device, or animal caught by device, prohibited

610.055Â Â Â Â  Findings on wildlife damage

610.060Â Â Â Â  Effect of certain wildlife law provisions on predatory animal control

610.105Â Â Â Â  Authority to control noxious rodents or predatory animals

610.990Â Â Â Â  Penalties

Â Â Â Â Â  610.002 ÂPredatory animalsÂ defined. As used in this chapter, Âpredatory animalÂ or Âpredatory animalsÂ includes feral swine as defined by State Department of Agriculture rule, coyotes, rabbits, rodents and birds that are or may be destructive to agricultural crops, products and activities, but excluding game birds and other birds determined by the State Fish and Wildlife Commission to be in need of protection. [1959 c.240 Â§2; 1971 c.658 Â§29; 1977 c.136 Â§4; subsection (2) of 610.002 renumbered 610.003; 1979 c.399 Â§2; 2001 c.125 Â§2]

Â Â Â Â Â  610.003 Bobcat and red fox control permitted. Notwithstanding any other provision of law, the State Department of Agriculture, after consultation with the State Department of Fish and Wildlife, may implement bobcat and red fox control procedures as authorized under this chapter, for a specified period of time and within a specified area, if the State Department of Agriculture determines such action is necessary to protect domestic mammals or birds. [Formerly subsection (2) of 610.002; 1979 c.399 Â§4]

Â Â Â Â Â  610.005 Administration of laws for destruction of predatory animals. The laws for the destruction, eradication or control of predatory animals by the state shall be administered by the State Department of Agriculture. Any sums appropriated by the legislature for such purposes shall be expended in cooperation with the United States Department of Agriculture. No part of any such appropriation shall be paid for bounties. [Amended by 1959 c.240 Â§3; 1989 c.750 Â§1]

Â Â Â Â Â  610.010 Cooperation with United States Department of Agriculture. The State Department of Agriculture shall enter into definite cooperative agreements with the United States Department of Agriculture, prescribing the manner, terms and conditions of such cooperation and the amounts which the state and federal governments will contribute thereto. [Amended by 1959 c.240 Â§4; 1989 c.750 Â§2]

Â Â Â Â Â  610.015 County appropriations for destruction of predatory animals. The various county courts and boards of county commissioners may appropriate out of county general funds any amount of money that, in their judgment, is necessary to be expended in cooperating with the State Department of Agriculture and with the United States Department of Agriculture in carrying out ORS 610.002 to 610.040 and 610.105. However, no county shall be called upon to appropriate any amount of money for the purpose of such sections where it is not spent within the border of the county. [Amended by 1959 c.240 Â§5; 1981 c.95 Â§2; 1989 c.750 Â§3]

Â Â Â Â Â  610.020 Predatory Animal, Rabbit and Rodent Control Fund. (1) From all money received by the State Fish and Wildlife Commission from the General Fund, or from any funds eligible for the purpose set forth in subsection (2) of this section, the State Fish and Wildlife Commission shall set aside an amount of at least $60,000 in any one calendar year in a budget fund to be known as the Predatory Animal, Rabbit and Rodent Control Fund.

Â Â Â Â Â  (2) Such fund shall be expended by the State Fish and Wildlife Commission in cooperation with the State Department of Agriculture and the United States Department of Agriculture for the control and destruction of predatory animals, rabbits and rodents in the state. Any part of such fund remaining unexpended at the end of any calendar year shall remain in the fund for expenditure during the succeeding year. [Amended by 1959 c.680 Â§1; 1989 c.750 Â§4; 2001 c.930 Â§1]

Â Â Â Â Â  610.025 County appropriations matching state funds for control and eradication of predatory animals; gifts from private persons. (1) On presentation of a petition signed by 100 taxpayers of any county and a statement from the State Department of Agriculture to the effect that certain state funds are available for expenditure in the county where the petitioners reside, the county court may appropriate from the general fund of the county an amount of money equal to, or in excess of, the state funds available for expenditure within the county and forward such money to the State Department of Agriculture to be expended for the control and eradication of predatory animals as provided by ORS 610.030 to 610.040.

Â Â Â Â Â  (2) The county court or board of county commissioners of any county may accept gifts and donations from private persons or associations of persons to be expended for the control and eradication of predatory animals as provided by ORS 610.025 to 610.040. Moneys received by the county under this subsection shall be forwarded to the State Department of Agriculture to be expended for the control and eradication of predatory animals as provided by ORS 610.025 to 610.040. [Amended by 1953 c.606 Â§4; 1965 c.485 Â§1]

Â Â Â Â Â  610.030 Apportionment of money appropriated by state to eradicate animals. (1) The State Department of Agriculture shall apportion any money appropriated by the Legislative Assembly for the purpose set forth in ORS 610.025, among the counties according to the necessity for control and eradication of predatory animals and the financial cooperation received from the counties.

Â Â Â Â Â  (2) Moneys paid or forwarded pursuant to ORS 610.025 by the county court of any county to the State Department of Agriculture, and moneys allotted by the State Department of Agriculture for expenditure within any county, hereby are appropriated continuously for and shall be expended only in the control of coyotes and other harmful predatory animals within the boundaries of the county in accordance with the terms and conditions fixed by the State Department of Agriculture and the United States Department of Agriculture, unless otherwise authorized by the county court. [Amended by 1953 c.606 Â§4; 1965 c.485 Â§2; 1989 c.750 Â§5; 1999 c.59 Â§182]

Â Â Â Â Â  610.032 Refund of unexpended funds appropriated by county for predatory animal control. Any unexpended and unobligated funds appropriated by a county court or board of county commissioners for the destruction, eradication or control of predatory animals under ORS 610.015 or 610.025 may be refunded if the State Department of Agriculture finds that such funds are not necessary to carry out ORS 610.002 to 610.040 and 610.105. [1959 c.541 Â§2; 1981 c.95 Â§3]

Â Â Â Â Â  610.035 Employment of hunters and trappers; cooperation with United States Department of Agriculture. (1) The State Department of Agriculture may employ hunters and expert trappers throughout the state for the purpose of controlling and eradicating coyotes and other harmful predatory animals. The department may also provide funds for administrative purposes in connection with predatory animal control and eradication.

Â Â Â Â Â  (2) For the purpose of carrying on this work the department shall enter into contracts with the United States Department of Agriculture in order to prevent duplication, secure proper administration and enlist the financial support of the federal government. [Amended by 1989 c.750 Â§6]

Â Â Â Â Â  610.040 Money from sale of skins. Money received by the State Department of Agriculture from the sale of skins shall be paid into the State Treasury and expended in the county from which the skins were taken, in the control and eradication of predatory animals.

Â Â Â Â Â  610.045 Keeping coyotes in captivity. Coyotes shall not be kept in captivity except in public parks or zoos or in compliance with the terms and conditions of a permit issued pursuant to ORS 497.308 and 497.312. The justice court and circuit court have concurrent jurisdiction of any violation of this section. [Amended by 1977 c.247 Â§3]

Â Â Â Â Â  610.050 Molesting device, or animal caught by device, prohibited. (1) No person shall steal, take or molest a trap, poison bait station, coyote getter or other device which is operated, possessed or controlled by an employee of a county, state or federal government for the purpose of the eradication of noxious or predatory animals.

Â Â Â Â Â  (2) No person shall steal, take or molest any noxious or predatory animal captured or killed by any such device described in subsection (1) of this section. [1959 c.299 Â§2(1),(2)]

Â Â Â Â Â  610.055 Findings on wildlife damage. The Legislative Assembly finds and declares that it is the policy of this state that:

Â Â Â Â Â  (1) Appropriate measures must be taken to assist farmers, ranchers and others in resolving wildlife damage problems; and

Â Â Â Â Â  (2) Federal, state, county and other local governments involved in wildlife damage control should mutually cooperate in their related efforts. [2001 c.792 Â§1]

Â Â Â Â Â  Note: 610.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 610 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  610.060 Effect of certain wildlife law provisions on predatory animal control. Nothing in the wildlife laws is intended to deny the right of any person to control predatory animals as provided in ORS 610.105. [1971 c.658 Â§28; 1973 c.723 Â§126; 1975 c.214 Â§2; 1975 c.791 Â§3]

Â Â Â Â Â  610.105 Authority to control noxious rodents or predatory animals. Any person owning, leasing, occupying, possessing or having charge of or dominion over any land, place, building, structure, wharf, pier or dock which is infested with ground squirrels and other noxious rodents or predatory animals, as soon as their presence comes to the knowledge of the person, may, or the agent of the person may, proceed immediately and continue in good faith to control them by poisoning, trapping or other appropriate and effective means. [Amended by 1971 c.658 Â§30]

Â Â Â Â Â  610.110 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.115 [Repealed by 1969 c.167 Â§1]

Â Â Â Â Â  610.120 [Repealed by 1969 c.167 Â§1]

Â Â Â Â Â  610.125 [Amended by 1969 c.167 Â§2; repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.130 [Amended by 1969 c.167 Â§3; repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.135 [Repealed by 1969 c.167 Â§1]

Â Â Â Â Â  610.140 [Repealed by 1969 c.167 Â§1]

Â Â Â Â Â  610.145 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.205 [Amended by 1967 c.293 Â§34; 1967 c.594 Â§2; repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.210 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.215 [Amended by 1957 c.566 Â§1; repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.220 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.225 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.230 [Amended by 1957 c.566 Â§2; repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.235 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.240 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.245 [Amended by 1957 c.566 Â§4; repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.250 [Amended by 1957 c.566 Â§3; repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.255 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.260 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.265 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.270 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.275 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.280 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.285 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.290 [Repealed by 1959 c.299 Â§4]

Â Â Â Â Â  610.295 [Repealed by 1961 c.154 Â§1]

Â Â Â Â Â  610.300 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  610.405 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.410 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.415 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.420 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.425 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.430 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.505 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.510 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.515 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.520 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.525 [Repealed by 1981 c.95 Â§1]

Â Â Â Â Â  610.990 Penalties. (1) Violation of ORS 610.045 is a Class A violation.

Â Â Â Â Â  (2) Violation of ORS 610.050 is punishable upon conviction by a fine of not more than $500, or by imprisonment in the county jail not more than one year, or both. [Amended by 1959 c.299 Â§3; subsection (2) enacted as 1959 c.299 Â§2(3); 1971 c.743 Â§401; 1981 c.95 Â§4; 1999 c.1051 Â§209]

_______________

CHAPTERS 611 TO 615

Â [Reserved for expansion]



Chapter 616

Chapter 616 Â General and Miscellaneous Provisions

2005 EDITION

TITLE 49

FOOD AND OTHER COMMODITIES: PURITY, SANITATION, GRADES,

STANDARDS, LABELS, WEIGHTS AND MEASURES

ChapterÂ Â Â Â  616.Â Â Â Â  General and Miscellaneous Provisions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  618.Â Â Â Â  Weights and Measures

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  619.Â Â Â Â  Labeling and Inspection of Meat and Meat Food Products

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  621.Â Â Â Â  Milk; Dairy Products; Substitutes

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  622.Â Â Â Â  Shellfish

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  624.Â Â Â Â  Food Service Facilities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  625.Â Â Â Â  Bakeries and Bakery Products

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  628.Â Â Â Â  Refrigerated Locker Plants

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  632.Â Â Â Â  Grades, Standards and Labels for Agricultural and Horticultural Products

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633.Â Â Â Â  Grades, Standards and Labels for Feeds, Fertilizers and Seeds

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634.Â Â Â Â  Pesticide Control

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  635.Â Â Â Â  Nonalcoholic Beverages

_______________

Chapter 616 Â General and Miscellaneous Provisions

2005 EDITION

GENERAL AND MISCELLANEOUS PROVISIONS

FOOD AND OTHER COMMODITIES

ADMINISTRATION AND ENFORCEMENT OF FOOD, DRINK AND SANITATION LAWS

GENERALLY

616.010Â Â Â Â  State Department of Agriculture and Department of Human Services to administer and enforce food laws

616.015Â Â Â Â  Cooperation between Department of Human Services and State Department of Agriculture

616.020Â Â Â Â  Surveys by Department of Human Services

616.065Â Â Â Â  Certificate of analysis or test as evidence

REGULATION OF SULFITE USE

616.073Â Â Â Â  Policy and prohibitions on sulfite use; exceptions

616.077Â Â Â Â  Department of Human Services rules; exception

SALE OF ADULTERATED, MISBRANDED OR IMITATION FOODS

616.205Â Â Â Â  Definitions for ORS 616.205 to 616.385

616.210Â Â Â Â  ÂSelling of foodÂ construed

616.215Â Â Â Â  Prohibited acts

616.217Â Â Â Â  Restriction on labeling or selling food fish product as halibut

616.220Â Â Â Â  Injunction against violations of ORS 616.215

616.225Â Â Â Â  Disposal of adulterated, misbranded, unsound or unsafe food or consumer commodity

616.230Â Â Â Â  Regulations fixing definitions and standards; conformity to federal regulations

616.235Â Â Â Â  When food deemed adulterated

616.245Â Â Â Â  Adding poisonous or deleterious substance; rules

616.250Â Â Â Â  When food deemed misbranded

616.256Â Â Â Â  Labeling exemption for foods to be repackaged; rules

616.265Â Â Â Â  When advertisement deemed false

616.270Â Â Â Â  Determining when label or advertisement misleading

616.275Â Â Â Â  Liability for dissemination of false advertisement

616.286Â Â Â Â  Inspection and investigation powers of department

616.295Â Â Â Â  Reports and information issuable by department

616.305Â Â Â Â  District attorney to prosecute violations

616.310Â Â Â Â  Notice or warning of minor violations

616.315Â Â Â Â  Jurisdiction of courts

616.320Â Â Â Â  Short title

616.325Â Â Â Â  Consumer commodity labeling requirements; restrictions on consumer commodity distribution; rulemaking; conformance to federal standards

616.330Â Â Â Â  Alcoholic beverage exemption

616.333Â Â Â Â  Diethylstilbestrol use in food; label

PESTICIDE CHEMICALS AND FOOD ADDITIVES

616.335Â Â Â Â  Definition for ORS 616.205 and 616.335 to 616.385

616.341Â Â Â Â  Use of poisons, pesticides or food additives restricted

616.345Â Â Â Â  Rules governing use of pesticide chemicals

616.350Â Â Â Â  Control of food additives

616.355Â Â Â Â  Enforcement procedure for violation of ORS 616.341, 616.345 or 616.350

616.360Â Â Â Â  Standards for rules

616.366Â Â Â Â  Rules for use of poisons, pesticides, food or color additives; matters to be considered

616.380Â Â Â Â  Enforcement procedure for control of food additives

616.385Â Â Â Â  Public hearing required for regulations

SANITARY REGULATIONS FOR FOOD AND FOOD ESTABLISHMENTS

616.695Â Â Â Â  Definitions for ORS 616.695 to 616.755

616.700Â Â Â Â  Department to enforce sanitation requirements for food and food establishments

616.706Â Â Â Â  Issuance, suspension and revocation of licenses; status; posting; cancellation; fees; how determined

616.711Â Â Â Â  Where licenses not required; when ORS 616.695 to 616.755 not applicable

616.716Â Â Â Â  When inspection required; ORS 616.695 to 616.755 in addition to other laws

616.721Â Â Â Â  Exemptions from ORS 616.695 to 616.755

616.726Â Â Â Â  City regulation of food and food establishments authorized; department to examine city regulation for adequacy

616.731Â Â Â Â  Deposit and use of fees and money

616.735Â Â Â Â  When insanitary conditions exist

616.740Â Â Â Â  Condemnation where insanitary conditions exist

616.745Â Â Â Â  Handling of food by diseased persons prohibited

616.750Â Â Â Â  Procedure where food handler suspected of disease

616.755Â Â Â Â  Securing information from health officers

STANDARDS OF QUALITY AND IDENTITY FOR FLOUR PRODUCTS

616.775Â Â Â Â  Definitions for ORS 616.775 to 616.790

616.780Â Â Â Â  Standards of quality or identity for flours, macaroni and noodle products

616.785Â Â Â Â  Sale of unenriched flours, macaroni or noodle products prohibited; certain products exempted

616.790Â Â Â Â  Enforcement of ORS 616.775 to 616.790 by department; inspection; sampling; failure to permit inspection; rules

OPEN DATE LABELING

616.800Â Â Â Â  Short title

616.805Â Â Â Â  Definitions for ORS 616.800 to 616.835 and 616.994

616.810Â Â Â Â  Exemption for alcoholic beverages

616.815Â Â Â Â  Open date labeling required for packaged perishable food sold at retail

616.820Â Â Â Â  Label required to be affixed to package not later than time of delivery to retail seller

616.825Â Â Â Â  Sale of perishable food after expiration of pull date prohibited; exceptions; time for removal of packages with expired pull dates

616.830Â Â Â Â  Altering labels or using nonconforming labels prohibited

616.835Â Â Â Â  Rulemaking authority

UNIT PRICING

616.850Â Â Â Â  Definitions for ORS 616.850 to 616.890 and 616.996

616.855Â Â Â Â  Items exempt from unit pricing requirements

616.860Â Â Â Â  Unit pricing of packaged consumer commodities required; explanation to consumers

616.865Â Â Â Â  Temporary sale items exempt

616.870Â Â Â Â  Prescribed pricing by units of measurement

616.875Â Â Â Â  Rules; retail establishments presumed subject to unit pricing until exempted by department

616.880Â Â Â Â  Written warning notice for minor violation

616.890Â Â Â Â  Short title

PENALTIES

616.992Â Â Â Â  General criminal penalty

616.994Â Â Â Â  Criminal penalty for open date labeling law violations

616.996Â Â Â Â  Civil penalty; judicial review

Â Â Â Â Â  616.005 [Repealed by 2003 c.14 Â§361]

ADMINISTRATION AND ENFORCEMENT OF FOOD, DRINK AND SANITATION LAWS

GENERALLY

Â Â Â Â Â  616.010 State Department of Agriculture and Department of Human Services to administer and enforce food laws. The duty of administration and enforcement of all regulatory legislation applying to:

Â Â Â Â Â  (1) The production, processing and distribution of all food products or commodities of agricultural origin shall, in addition to such further legislation as shall specifically name the State Department of Agriculture as the administering agency, be performed by the department to the exclusion of any other department not so specifically named.

Â Â Â Â Â  (2) The sanitation of establishments where food or drink is consumed on the premises where sold, or to sanitary practices used in such establishments, shall be performed by the Department of Human Services. [Amended by 1983 c.740 Â§230]

Â Â Â Â Â  616.015 Cooperation between Department of Human Services and State Department of Agriculture. In order to more effectively utilize the agencies of the state in the public interest and without unnecessary duplication and expense, the relationship between the production, processing and distribution of food and the public health hereby is recognized. Therefore there shall be the fullest cooperation between the Department of Human Services and the State Department of Agriculture.

Â Â Â Â Â  616.020 Surveys by Department of Human Services. (1) In addition to any Department of Human Services survey, investigation or inquiry authorized by law that involves the production, processing or distribution of agricultural products, the Department of Human Services shall make such further surveys, investigations or inquiries as may be requested by the Director of Agriculture for the purpose of showing the manner in which the production, processing or distribution of agricultural products may affect the public health.

Â Â Â Â Â  (2) In order that maximum protection to the public health may result from the activities of the Department of Human Services and the State Department of Agriculture, the Department of Human Services shall notify the Director of Agriculture in writing of any contemplated survey that affects or may affect agricultural products that are under the regulation of the State Department of Agriculture. The notice shall cover in detail the scope of the survey under consideration, and the reasons therefor. However, this section shall not be construed as prohibiting the Department of Human Services from taking immediate action in any case where such action seems necessary in the interests of public health. The written notice is not required in the case of a survey instituted on the request of the Director of Agriculture.

Â Â Â Â Â  (3) Not less than 30 days after the completion of any such survey, the Department of Human Services shall file with the Director of Agriculture a certified copy of its report. The report shall include the findings of the Department of Human Services with respect to all matters covered thereby. Whenever the findings in the report of any survey, investigation or inquiry made by the Department of Human Services show any hazard to public health existing incident to the production, processing or distribution of any agricultural commodity, the State Department of Agriculture shall take such action as may be necessary and within the scope of its resources to remove such hazards. [Amended by 2001 c.900 Â§208; 2003 c.14 Â§362]

Â Â Â Â Â  616.025 [Amended by 1953 c.686 Â§37; 1965 c.107 Â§1; 1973 c.174 Â§17; repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.030 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.035 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.040 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.045 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.050 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.055 [Repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.060 [Repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.062 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.065 Certificate of analysis or test as evidence. The certificate of analysis or test of any chemist, or other authorized officer, employee or deputy of the State Department of Agriculture, signed and certified to by that person, is prima facie evidence in all courts of justice of the matters and facts certified to therein.

Â Â Â Â Â  616.070 [Repealed by 1973 c.227 Â§26]

REGULATION OF SULFITE USE

Â Â Â Â Â  616.073 Policy and prohibitions on sulfite use; exceptions. (1) The Legislative Assembly finds that sulfites used as an additive in fresh foods and foods to be consumed without cooking may have already caused the death of one Oregonian and may pose a threat to the health of thousands of Oregonians.

Â Â Â Â Â  (2) The Legislative Assembly further finds that the presence of sulfites in fresh foods and foods to be consumed without cooking is not readily detectable by consumers of the food.

Â Â Â Â Â  (3) It is therefore the policy of the State of Oregon to protect its citizens from the adverse effects of sulfites by:

Â Â Â Â Â  (a) Prohibiting the use of sulfites in fresh foods and foods to be consumed without cooking by any restaurant licensed under ORS 624.010 to 624.120 and 624.310 to 624.430; and

Â Â Â Â Â  (b) Encouraging the use of an alternative to sulfites in food processing.

Â Â Â Â Â  (4) Subsection (3) of this section shall not prohibit the use or serving of grapes, to which sulfites have been applied in accordance with the provisions of ORS chapters 616 and 634, in facilities licensed under ORS 624.010 to 624.120 and 624.310 to 624.430. [1985 c.519 Â§1; 1993 c.246 Â§1]

Â Â Â Â Â  616.075 [Repealed by 1969 c.131 Â§5]

Â Â Â Â Â  616.077 Department of Human Services rules; exception. (1) The Department of Human Services shall adopt any rules necessary to implement the policy established in ORS 616.073.

Â Â Â Â Â  (2) Rules adopted by the Department of Human Services under subsection (1) of this section to implement the policy of the State of Oregon to prohibit the use of sulfites in fresh foods and foods to be consumed without cooking do not apply to a food processing establishment licensed under ORS 616.695 to 616.755. [1985 c.519 Â§Â§2,3; 2003 c.309 Â§7]

Â Â Â Â Â  616.080 [Amended by 1953 c.686 Â§37; 1965 c.107 Â§2; 1973 c.174 Â§18; repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.085 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.090 [Repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.095 [Amended by 1953 c.66 Â§2; part renumbered 561.605 to 561.620; part renumbered as part of 561.625]

Â Â Â Â Â  616.100 [Renumbered as part of 561.625]

Â Â Â Â Â  616.110 [Renumbered 561.630]

Â Â Â Â Â  616.115 [Repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.120 [Repealed by 1973 c.227 Â§26]

SALE OF ADULTERATED, MISBRANDED OR IMITATION FOODS

Â Â Â Â Â  616.205 Definitions for ORS 616.205 to 616.385. As used in ORS 616.205 to 616.385, unless the context clearly indicates a different meaning:

Â Â Â Â Â  (1) ÂAdvertisementÂ includes all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of the food.

Â Â Â Â Â  (2) ÂColorÂ includes black, white and intermediate grays.

Â Â Â Â Â  (3)(a) ÂColor additiveÂ means a material that:

Â Â Â Â Â  (A) Is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral, or other source; or

Â Â Â Â Â  (B) When added or applied to a food or to the human body or any part thereof, is capable, alone or through reaction with other substance, of imparting color thereto.

Â Â Â Â Â  (b) ÂColor additiveÂ does not include any material that has been exempted under the federal Act.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, Âcolor additiveÂ does not include any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

Â Â Â Â Â  (4) ÂConsumer commodityÂ means any food as defined by ORS 616.205 to 616.215, 616.225 to 616.256, 616.286, 616.295, 616.310, 616.315, 616.325, 616.330, 616.341, 616.350 to 616.366, 616.790 and 616.992 or by the federal Act.

Â Â Â Â Â  (5) ÂContaminated with filthÂ means the condition of any food not securely protected from dust, dirt and, as far as may be necessary by all reasonable means, from all foreign or injurious substances.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of Agriculture.

Â Â Â Â Â  (7) ÂFederal ActÂ means the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq., 52 Stat. 1040 et seq.

Â Â Â Â Â  (8) ÂFoodÂ means:

Â Â Â Â Â  (a) Articles used for food or drink, including ice, for human consumption or food for dogs and cats;

Â Â Â Â Â  (b) Chewing gum; and

Â Â Â Â Â  (c) Articles used for components of any such article.

Â Â Â Â Â  (9) ÂFood additiveÂ means any substance the intended use of which results or may reasonably be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food, including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food, and including any source of radiation intended for any such use, if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures or experience based on common use in food to be safe under the conditions of its intended use. ÂFood additiveÂ does not include:

Â Â Â Â Â  (a) A pesticide chemical in or on a raw agricultural commodity;

Â Â Â Â Â  (b) A pesticide chemical to the extent that it is intended for use, or is used in the production, storage or transportation of any raw agricultural commodity; or

Â Â Â Â Â  (c) A color additive.

Â Â Â Â Â  (10) ÂFood establishmentÂ means:

Â Â Â Â Â  (a) Any room, building, structure or place, used or intended for use, or operated for storing, preparing, compounding, manufacturing, processing, freezing, packaging, distributing, handling or displaying food.

Â Â Â Â Â  (b) The ground upon which such place or business is operated or used and so much ground adjacent thereto as is also used in carrying on the business of the establishment. The State Department of Agriculture may prescribe such additional area or places which, although they may not be contiguous or adjacent to the above area or establishment, may be included therein.

Â Â Â Â Â  (c) Vehicles, machinery, equipment, utensils, tools, fixtures, implements and all other articles or items, used in operating or carrying on the business of a food establishment.

Â Â Â Â Â  (11) ÂImmediate containerÂ does not include package liners.

Â Â Â Â Â  (12) ÂLabelÂ means a display of written, printed or graphic matter upon the immediate container of any article. A requirement made under authority of ORS 616.205 to 616.215, 616.225 to 616.256, 616.286, 616.295, 616.310, 616.315, 616.325, 616.330, 616.341, 616.350 to 616.366, 616.790 and 616.992 that any word, statement or other information appears on a label has not been obeyed unless such word, statement or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article or unless such word, statement or information is easily legible through the outside container or wrapper.

Â Â Â Â Â  (13) ÂLabelingÂ means all labels and other written, printed or graphic matters upon an article or any of its containers or wrappers, or accompanying such article.

Â Â Â Â Â  (14) ÂPackageÂ means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchasers, but does not include:

Â Â Â Â Â  (a) Shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers or processors, or to wholesale or retail distributors thereof; or

Â Â Â Â Â  (b) Shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

Â Â Â Â Â  (15) ÂPesticide chemicalÂ means any substance which, alone, in chemical combination or in formulation with one or more other substances is a ÂpesticideÂ as defined in ORS 634.006.

Â Â Â Â Â  (16) ÂPrincipal display panelÂ means that part of a label that is most likely to be displayed, presented, shown or examined under normal and customary conditions of display for retail sale.

Â Â Â Â Â  (17) ÂRaw agricultural commodityÂ means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing. [Amended by 1961 c.637 Â§1; 1973 c.227 Â§1; 1983 c.160 Â§2; 1983 c.740 Â§231; 1987 c.158 Â§120a; 2001 c.320 Â§2; 2003 c.14 Â§Â§363,364]

Â Â Â Â Â  616.210 ÂSelling of foodÂ construed. The provisions of ORS 616.205 to 616.295 regarding the selling of food include the manufacture, production, processing, packing, exposure, offer, possession and holding of any such article for sale; and the sale, dispensing and giving of any such article, and the supplying or applying of any such articles in the conduct of any food establishment. [Amended by 1973 c.227 Â§2]

Â Â Â Â Â  616.215 Prohibited acts. The following acts and the causing thereof within the State of Oregon are prohibited:

Â Â Â Â Â  (1) The manufacture, sale or delivery, holding or offering for sale of any food that is adulterated or misbranded.

Â Â Â Â Â  (2) The adulteration or misbranding of any food.

Â Â Â Â Â  (3) The receipt in commerce of any food that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

Â Â Â Â Â  (4) The distribution in commerce of a consumer commodity if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to ORS 616.205 to 616.215, 616.225 to 616.256, 616.286, 616.295, 616.310, 616.315, 616.325, 616.330, 616.341, 616.350 to 616.366, 616.790 and 616.992 and of rules promulgated pursuant thereto. However, this prohibition does not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that such persons:

Â Â Â Â Â  (a) Are engaged in the packaging or labeling of such commodities; or

Â Â Â Â Â  (b) Prescribe or specify by any means the manner in which such commodities are packaged or labeled.

Â Â Â Â Â  (5) The dissemination of any false advertisement.

Â Â Â Â Â  (6) The refusal to permit entry or inspection, or to permit the taking of a sample, or to permit access to or the copying of any record, as authorized.

Â Â Â Â Â  (7) The giving of a guaranty or undertaking which is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person from whom the person received in good faith the food.

Â Â Â Â Â  (8) The removal or disposal of a detained or embargoed article in violation of ORS 616.225.

Â Â Â Â Â  (9) The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, if such act is done while such article is held for sale and results in such article being adulterated or misbranded.

Â Â Â Â Â  (10) Forging, counterfeiting, simulating or falsely representing, or without proper authority using any mark, stamp, tag, label or other identification device authorized or required by rules promulgated under the provisions of ORS 616.205 to 616.295 and 616.305 to 616.315.

Â Â Â Â Â  (11) The use by any person to the personÂs own advantage, or disclosure, other than to the Director of Agriculture or the authorized representative of the director or to the courts when relevant in any judicial proceeding under ORS 616.205 to 616.385, of any information acquired under the authority of ORS 616.205 to 616.385 concerning any method or process which is a trade secret entitled to protection. [Amended by 1973 c.227 Â§3; 2001 c.320 Â§3]

Â Â Â Â Â  616.217 Restriction on labeling or selling food fish product as halibut. No person shall label or offer for sale any food fish product designated as halibut, with or without additional descriptive words, unless such food fish product is Hippoglossus hippoglossus or Hippoglossus stenolepsis. [1967 c.413 Â§2]

Â Â Â Â Â  616.220 Injunction against violations of ORS 616.215. In addition to the remedies provided by ORS 616.205 to 616.295, the State Department of Agriculture or its authorized agents may apply to the circuit court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of ORS 616.215, irrespective of whether or not there exists an adequate remedy at law.

Â Â Â Â Â  616.225 Disposal of adulterated, misbranded, unsound or unsafe food or consumer commodity. (1) Whenever a duly authorized representative of the State Department of Agriculture finds, or has probable cause to believe, that any food or consumer commodity is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of ORS 616.205 to 616.295, the representative shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being adulterated or misbranded and has been detained, embargoed or seized, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by an authorized representative of the department. No person shall remove or dispose of such detained, embargoed or seized article by sale or otherwise without permission of the department.

Â Â Â Â Â  (2) Whenever the department or any of its authorized representatives finds in any room, building, vehicle of transportation, or other structure, any meat, fluid milk, dairy product, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same hereby being declared a nuisance, the department or its authorized representative forthwith shall condemn or destroy the same, or in any other manner render it unsalable as human food.

Â Â Â Â Â  (3) The department shall carry out the provisions of this section as provided in ORS 561.605 to 561.630. [Amended by 1973 c.227 Â§4]

Â Â Â Â Â  616.230 Regulations fixing definitions and standards; conformity to federal regulations. (1) The State Department of Agriculture, by rule, shall establish definitions and standards of identity, quality and fill of container for the State of Oregon. In carrying out the provisions of this subsection, the department shall take into consideration definitions and standards established in other states and definitions and standards established pursuant to the federal Act.

Â Â Â Â Â  (2) Whenever in the judgment of the department such action will promote honesty and fair dealing in the interest of consumers, the department shall promulgate rules establishing definitions and standards of identity, quality and fill of container for foods for which no such definitions or standards have been established under the federal Act. In addition, the department may promulgate rules supplementing or amending any rule under the federal Act which sets definitions and standards of identity, quality and fill of container for foods.

Â Â Â Â Â  (3) Temporary permits for interstate shipment of experimental packs of food varying from the requirements of definitions and standards of identity under the federal Act are effective in this state under the conditions stated in such permits. In addition, the department may issue additional permits when such permits are determined by the department to be necessary to the completion or conclusiveness of an otherwise adequate investigation and when the interests of consumers are safeguarded. Such permits shall be subject to any terms and conditions the department may prescribe. [Amended by 1973 c.227 Â§5; 1975 c.304 Â§5]

Â Â Â Â Â  616.235 When food deemed adulterated. A food shall be deemed to be adulterated:

Â Â Â Â Â  (1)(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. However, if the substance is not an added substance such food shall not be considered adulterated under this paragraph if the quantity of such substance in such food does not ordinarily render it injurious to health.

Â Â Â Â Â  (b) If it bears or contains any added poisonous or added deleterious substance, other than a pesticide chemical in or on a raw agricultural commodity and other than a food additive or color additive, which is unsafe within the meaning of ORS 616.245, or it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of ORS 616.341 or if it is, bears or contains any food additive which is declared unsafe by the State Department of Agriculture under ORS 616.350. However, when a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under ORS 616.341, and such raw agricultural commodity has been subjected to processing, such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed food, notwithstanding ORS 616.341 and this section are not unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready-to-eat, is not greater than the tolerance prescribed for the raw agricultural commodity.

Â Â Â Â Â  (c) If it consists in whole or in part of a diseased, contaminated, filthy, putrid or decomposed substance, or if it is otherwise unfit for food.

Â Â Â Â Â  (d) If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health.

Â Â Â Â Â  (e) If it is, in whole or in part, the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse.

Â Â Â Â Â  (f) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

Â Â Â Â Â  (2)(a) If any valuable constituent has been in whole or in part omitted or abstracted therefrom;

Â Â Â Â Â  (b) If any substance has been substituted wholly or in part therefor;

Â Â Â Â Â  (c) If damage or inferiority has been concealed in any manner; or

Â Â Â Â Â  (d) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

Â Â Â Â Â  (3)(a) If it is confectionery and has partially or completely imbedded therein any nonnutritive object. This paragraph does not apply in the case of any nonnutritive object if, in the judgment of the department, such object is of some practical functional value to the confectionery product and would not render the product injurious or hazardous to health.

Â Â Â Â Â  (b) If it bears or contains any alcohol except alcohol not in excess of one-half of one percent by weight used solely as a flavoring.

Â Â Â Â Â  (c) If it bears or contains any nonnutritive substance. This paragraph does not apply to a nonnutritive substance which is in or on confectionery if, in the judgment of the department, its use is of some practical functional value in the manufacture, packaging or storing of such confectionery and if the use of such substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of ORS 616.205 to 616.215, 616.225 to 616.256, 616.286, 616.295, 616.310, 616.315, 616.325, 616.330, 616.341, 616.350 to 616.366, 616.790 and 616.992. The department, for the purpose of avoiding uncertainty in the application of this subsection, may promulgate rules allowing or prohibiting the use of particular nonnutritive objects or substances.

Â Â Â Â Â  (d) If it bears or contains any color additive which is determined unsafe pursuant to ORS 616.350. [Amended by 1959 c.301 Â§1; 1961 c.637 Â§2; 1973 c.227 Â§6; 1983 c.304 Â§1]

Â Â Â Â Â  616.240 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.245 Adding poisonous or deleterious substance; rules. Any poisonous or deleterious substance, other than a pesticide, added to any food except when the substance is required in the production thereof or cannot be avoided by good manufacturing practice shall be deemed to be unsafe for purposes of the application of ORS 616.235 (1)(b). When the substance is so required or cannot be so avoided, the State Department of Agriculture shall adopt rules limiting the quantity of the substance to the extent the department finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of ORS 616.235 (1)(b). While such a rule is in effect limiting the quantity of any such substance in the case of any food, the food is not, by reason of bearing or containing any added amount of such substance, considered to be adulterated within the meaning of ORS 616.235 (1)(a). In determining the quantity of the added substance to be tolerated in or on different articles of food, the department shall take into account the extent to which the use of the substance is required or cannot be avoided in the production of each article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances. [Amended by 1973 c.227 Â§7; 2005 c.22 Â§412]

Â Â Â Â Â  616.250 When food deemed misbranded. A food shall be deemed to be misbranded:

Â Â Â Â Â  (1) If its labeling is false or misleading in any particular, or fails to conform to ORS 616.325.

Â Â Â Â Â  (2) If it is offered for sale under the name of another food.

Â Â Â Â Â  (3) If it is an imitation of another food, unless its label bears in type of uniform size and prominence the word ÂimitationÂ and, immediately thereafter, the name of the food imitated.

Â Â Â Â Â  (4) If its container is so made, formed or filled as to be misleading.

Â Â Â Â Â  (5) If in package form:

Â Â Â Â Â  (a) Unless it bears a label containing:

Â Â Â Â Â  (A) The name and place of business of the manufacturer, packer or distributor; and

Â Â Â Â Â  (B) An accurate statement of the net quantity of the contents in terms of weight, measure, volume or numerical count. The statement shall be separately and accurately stated upon the principal display panel of the label.

Â Â Â Â Â  (b) The same reasonable variations allowed in ORS chapter 618 shall be permitted.

Â Â Â Â Â  (c) Exemptions as to small packages shall be established by rules promulgated by the State Department of Agriculture.

Â Â Â Â Â  (6) If any word, statement or other information required by or under authority of ORS 616.205 to 616.295 to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

Â Â Â Â Â  (7) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by rule as provided by ORS 616.230, unless it conforms to such definition and standard and its label bears the name of the food specified in the definition and standard, and, in so far as may be required by such rule, the common names of optional ingredients, other than spices, flavoring and coloring present in such food.

Â Â Â Â Â  (8) If it purports to be or is represented as a food for which a standard of quality has been prescribed by rule as provided by ORS 616.230 and its quality falls below the standards such rule specifies, a statement that it falls below such standard.

Â Â Â Â Â  (9) If it is a food for which a standard or standards of fill of container have been prescribed by rule as provided by ORS 616.230, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such rule specifies, a statement that it falls below such standard.

Â Â Â Â Â  (10) If it is not subject to the provisions of subsection (7) of this section, unless its label bears:

Â Â Â Â Â  (a) The common or usual name of the food, if any there be; and

Â Â Â Â Â  (b) In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient.

However, spices, flavorings and colorings, other than those sold as such, may be designated as spices, flavorings and colorings, without naming them. To the extent that compliance with the requirements of paragraph (b) of this subsection is impractical or results in deception or unfair competition, exemptions shall be established by rule promulgated by the department.

Â Â Â Â Â  (11) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the department determines to be, and by rule prescribed as, necessary in order to fully inform purchasers as to its value for such uses.

Â Â Â Â Â  (12) If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact. To the extent that compliance with the requirements of this subsection is impracticable, exemptions shall be established by rule promulgated by the department. This subsection and subsections (7) and (10) of this section with respect to artificial coloring do not prohibit the use of harmless coloring matter in butter, cheese or ice cream. The provisions of this subsection with respect to chemical preservatives do not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the product of the soil.

Â Â Â Â Â  (13) If it is a raw agricultural commodity which is the product of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical. However, no such declaration is required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade.

Â Â Â Â Â  (14) If following the labeled directions or instructions on the product in using it as a food ingredient will result in the final food being adulterated or misbranded.

Â Â Â Â Â  (15) If it is a color additive, unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to such color additive prescribed under the provisions of the federal Act.

Â Â Â Â Â  (16) If it has been salvaged, unless it bears labeling or notification stating that fact. For the purposes of this subsection, ÂsalvagedÂ means the reconditioning, repacking, relabeling, cleaning or culling of foods that have been damaged or adulterated as a result of fire, storm, flood, water, smoke, chemicals, radiation or commercial transit accident. [Amended by 1953 c.267 Â§2; 1973 c.227 Â§8; 1973 c.563 Â§1; 1983 c.740 Â§232; 1989 c.1025 Â§9; 2001 c.320 Â§4]

Â Â Â Â Â  616.255 [Repealed by 1973 c.227 Â§9 (616.256 enacted in lieu of 616.255)]

Â Â Â Â Â  616.256 Labeling exemption for foods to be repackaged; rules. The State Department of Agriculture may by rule exempt from any of the labeling requirements of ORS 616.205 to 616.385, food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed. Such exemptions shall be conditioned upon the fact that such food is not adulterated or misbranded under the provisions of ORS 616.205 to 616.385, upon the removal from such processing, labeling or repacking establishment. [1973 c.227 Â§10 (enacted in lieu of 616.255); 2001 c.320 Â§5]

Â Â Â Â Â  616.260 [Repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.265 When advertisement deemed false. An advertisement of a food shall be deemed to be false if it is false or misleading in any particular.

Â Â Â Â Â  616.270 Determining when label or advertisement misleading. If any article is alleged to be misbranded because the labeling is misleading, or if any advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

Â Â Â Â Â  616.275 Liability for dissemination of false advertisement. No publisher, radio broadcast licensee or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor or seller of the article to which a false advertisement relates, is liable under this section by reason of the dissemination by the publisher, licensee or agency or medium of such false advertisement, unless the publisher, licensee or agency or medium has refused, on the request of the State Department of Agriculture, or its authorized representative, to furnish the department the name and post-office address of the manufacturer, packer, distributor, seller or advertising agency who caused the publisher, licensee or agency or medium to disseminate the advertisement.

Â Â Â Â Â  616.280 [Repealed by 1961 c.637 Â§17]

Â Â Â Â Â  616.285 [Repealed by 1973 c.227 Â§11 (616.286 enacted in lieu of 616.285)]

Â Â Â Â Â  616.286 Inspection and investigation powers of department. (1) For purposes of enforcement of ORS 616.205 to 616.385, the State Department of Agriculture or any of its authorized representatives are authorized upon presentation of appropriate credentials to the owner, operator or agent in charge:

Â Â Â Â Â  (a) To enter at reasonable times any food establishment or warehouse in which food is being held for introduction into commerce or vehicle being used to transport, hold or introduce such food in commerce.

Â Â Â Â Â  (b) To inspect at reasonable times and within reasonable limits such food establishment, warehouse or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein, and to obtain samples necessary to the enforcement of ORS 616.205 to 616.385.

Â Â Â Â Â  (c) To have access to and to copy all records of carriers in commerce showing the movement in commerce of any food or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof. Evidence obtained under the authority of this paragraph may not be used in a criminal prosecution of the person from whom obtained and carriers are not subject to other provisions of ORS 616.205 to 616.385 by reason of their receipt, carriage, holding or delivery of food in the usual course of business as carriers.

Â Â Â Â Â  (d) To enter at reasonable times any retail food establishment holding a valid liquor license to insure that the retail establishment properly posts the sign required by ORS 471.551.

Â Â Â Â Â  (2) Upon completion of any inspection of a food establishment, warehouse or vehicle, and prior to leaving the premises, the authorized representative of the department making the inspection shall furnish to the owner, operator or agent in charge a written report setting forth any conditions or practices observed by such representatives which in the judgment of the representative indicate that any food in such establishment, warehouse or vehicle:

Â Â Â Â Â  (a) Consists in whole or in part of any filthy, putrid or decomposed substance; or

Â Â Â Â Â  (b) Has been prepared, packed or held, in whole or in part, under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

Â Â Â Â Â  (3) If the authorized representative of the department making any inspection of a food establishment, warehouse or vehicle has obtained samples in the course of such inspection, upon completion of the inspection and prior to leaving the premises, the representative shall furnish to the owner, operator or agent in charge a receipt describing the samples obtained, and shall tender or offer payment therefor.

Â Â Â Â Â  (4) If samples are obtained as provided in subsection (3) of this section, and analyses are made of such samples for the purpose of ascertaining whether such food consists in whole or in part of any filthy, putrid or decomposed substance or is otherwise unfit for food, a copy of the results of such analyses shall be furnished by the department to the owner, operator or agent in charge. [1973 c.227 Â§12 (enacted in lieu of 616.285); 1991 c.324 Â§7; 2001 c.320 Â§6]

Â Â Â Â Â  616.290 [Repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.295 Reports and information issuable by department. (1) The State Department of Agriculture may cause to be published from time to time reports summarizing all judgments and court orders which have been rendered under ORS 616.205 to 616.295, 616.305 to 616.315, and 616.992, including the nature of the charge and the disposition thereof.

Â Â Â Â Â  (2) The department also may cause to be disseminated such information regarding food as the department deems necessary in the interest of public health and the protection of the consumer against fraud.

Â Â Â Â Â  (3) Nothing in this section shall be construed to prohibit the department from collecting, reporting and illustrating the results of its investigations. [Amended by 1973 c.227 Â§13; 2003 c.576 Â§525]

Â Â Â Â Â  616.300 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  616.305 District attorney to prosecute violations. The district attorney of each county to whom the State Department of Agriculture or its authorized representative reports any violation of ORS 616.205 to 616.295 or 616.305 to 616.315 shall cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law.

Â Â Â Â Â  616.310 Notice or warning of minor violations. Nothing in ORS 616.205 to 616.295, 616.305 to 616.315 and 616.992 shall be construed as requiring the State Department of Agriculture to report for the institution of proceedings under those sections minor violations of those sections whenever the department believes that the public interest will be served adequately in the circumstances by a suitable written notice or warning. [Amended by 1973 c.227 Â§14]

Â Â Â Â Â  616.315 Jurisdiction of courts. Justice courts have concurrent jurisdiction with the circuit courts for the enforcing of the provisions of ORS 616.205 to 616.295, 616.305 to 616.315 and 616.992. [Amended by 1973 c.227 Â§15]

Â Â Â Â Â  616.320 Short title. ORS 616.205 to 616.385 may be cited as the Oregon Food Law. [Amended by 2001 c.320 Â§7]

Â Â Â Â Â  616.325 Consumer commodity labeling requirements; restrictions on consumer commodity distribution; rulemaking; conformance to federal standards. (1) All labels of consumer commodities shall conform to such requirements for the declaration of net quantity of contents as the State Department of Agriculture by rule may prescribe. In carrying out the provisions of this subsection, the department shall consider the requirements and exemptions provided in the federal Fair Packaging and Labeling Act, 15 U.S.C. 1451, et seq., as amended, and the rules promulgated pursuant thereto.

Â Â Â Â Â  (2) The label of any package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity, in terms of weight, measure or numerical count, of each such serving.

Â Â Â Â Â  (3) No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by subsection (1) of this section, but nothing in this subsection prohibits supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents. Such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure or count that tends to exaggerate the amount of the commodity contained in the package.

Â Â Â Â Â  (4) Whenever the department determines that rules containing prohibitions or requirements other than those prescribed by subsection (1) of this section are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the department shall promulgate rules with respect to that commodity which:

Â Â Â Â Â  (a) Establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such commodity. This paragraph shall not be construed as authorizing any limitation on the size, shape, weight, dimensions or number of packages which may be used to enclose any commodity;

Â Â Â Â Â  (b) Regulate the placement upon any package containing any consumer commodity or upon any label affixed to such commodity, of any printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than the ordinary and customary retail sale or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its contents;

Â Â Â Â Â  (c) Require that the label on each package of a consumer commodity bear the common or usual name of such consumer commodity, if any, and in case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance. However, nothing in this paragraph requires that any trade secret be divulged; or

Â Â Â Â Â  (d) Prevent the nonfunctional slack-fill of packages containing consumer commodities.

Â Â Â Â Â  (5) For the purposes of subsection (4)(d) of this section, a package is nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than protection of the contents of such package or the requirements of machines used for enclosing the contents in such package. The department may adopt any rules promulgated by the federal government pursuant to the federal Fair Packaging and Labeling Act, 15 U.S.C. 1451, et seq. [1973 c.227 Â§24; 1975 c.304 Â§15]

Â Â Â Â Â  616.330 Alcoholic beverage exemption. ORS 616.205 to 616.215, 616.225 to 616.256, 616.286, 616.295, 616.310, 616.315, 616.325, 616.341, 616.350 to 616.366, 616.790, 616.992, rules adopted by the Department of Human Services under ORS 616.077 (1) and this section do not apply to alcoholic beverages. [1973 c.227 Â§25a; 1985 c.519 Â§4]

Â Â Â Â Â  Note: 616.330 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 616 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  616.333 Diethylstilbestrol use in food; label. (1) A retail or wholesale food distributor shall place a warning label on food containing diethylstilbestrol.

Â Â Â Â Â  (2) The label shall state:

______________________________________________________________________________

WARNING: This product contains diethylstilbestrol (DES), a synthetic hormone. Studies associate consumption of DES with vaginal cancer and male genital abnormalities.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) As used in this section, ÂfoodÂ means fruits, vegetables, meats, poultry, eggs, dairy products and other natural and processed products offered for sale for human or animal consumption. [1979 c.268 Â§4]

PESTICIDE CHEMICALS AND FOOD ADDITIVES

Â Â Â Â Â  616.335 Definition for ORS 616.205 and 616.335 to 616.385. As used in ORS 616.205 and 616.335 to 616.385, Âexperts qualified by scientific training and experience to evaluate the safety of food additivesÂ or similar phrases mean individuals with sufficient training and experience in biology, medicine, pharmacology, physiology, toxicology, veterinary medicine or other appropriate sciences to recognize and properly evaluate the behavior and effects of chemical substances upon the body of humans or animals when such substances are taken into the body as food additives. [1961 c.637 Â§14]

Â Â Â Â Â  616.340 [1961 c.637 Â§4; repealed by 1973 c.227 Â§16 (616.341 enacted in lieu of 616.340)]

Â Â Â Â Â  616.341 Use of poisons, pesticides or food additives restricted. Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, with respect to any particular use or intended use, shall be considered unsafe for the purpose of application of ORS 616.235 unless there is in effect a rule promulgated pursuant to ORS 616.366 limiting the quantity of such substance, and the use or intended use of such substance conforms to the terms prescribed by such rule. While such rule relating to such substance is in effect, a food shall not, by reason of bearing or containing such substance in accordance with the rule, be considered adulterated within the meaning of ORS 616.235. [1973 c.227 Â§17 (enacted in lieu of 616.340)]

Â Â Â Â Â  616.345 Rules governing use of pesticide chemicals. (1) The State Department of Agriculture shall promulgate regulations establishing tolerances for pesticide chemicals or exempting them from the necessity of a tolerance as provided by ORS 616.341 with respect to the presence in or on raw agricultural commodities of poisonous or deleterious pesticide chemicals and of pesticide chemicals which are not generally recognized, among experts qualified by scientific training and experience to evaluate the safety of pesticide chemicals, as safe for use, to the extent necessary to protect the public health. In promulgating such regulations, or regulations authorized by ORS 616.355, the department shall give appropriate consideration to but not be limited by:

Â Â Â Â Â  (a) The necessity for the production of an adequate wholesome and economic food supply.

Â Â Â Â Â  (b) The other ways in which the consumer may be affected by the same pesticide chemical or by other related substances that are poisonous or deleterious.

Â Â Â Â Â  (c) The laws and regulations of the United States and other states.

Â Â Â Â Â  (d) The opinions of recognized experts and governmental agencies in the field of pesticide chemicals.

Â Â Â Â Â  (2) The department shall promulgate regulations exempting any pesticide chemical from the necessity of a tolerance with respect to use in or on all raw agricultural commodities when such tolerance is not necessary to protect the public health.

Â Â Â Â Â  (3) Any person who has registered, or who has submitted an application for the registration of, an economic poison or pesticide with the department as required by law, may file with the department a petition as authorized by ORS chapter 183, proposing the promulgation of a regulation establishing a tolerance for a pesticide chemical which constitutes, or is an ingredient of such economic poison or pesticide, or exempting the pesticide chemical from the requirement of a tolerance. The petition shall contain data showing:

Â Â Â Â Â  (a) The name, chemical identity, and composition of the pesticide chemical;

Â Â Â Â Â  (b) The amount, frequency, and time of application of the pesticide chemical;

Â Â Â Â Â  (c) Full reports of investigations made with respect to the safety of the pesticide chemical;

Â Â Â Â Â  (d) The results of tests on the amount of residue remaining, including a description of the analytical method used;

Â Â Â Â Â  (e) Practicable methods of removing residue which exceeds any proposed tolerance;

Â Â Â Â Â  (f) Proposed tolerances for the pesticide chemical if tolerances are proposed; and

Â Â Â Â Â  (g) Reasonable grounds in support of the petition. Samples of the pesticide chemical shall be furnished to the department upon request. [1961 c.637 Â§5; 1975 c.304 Â§16]

Â Â Â Â Â  616.350 Control of food additives. The State Department of Agriculture, for the protection of the health and life of animals or the people of this state, may take measures to control, limit or prohibit the use or intended use, or the presence of food additives. It may promulgate rules relating thereto. Such rules may prescribe for any reason as set forth in this section, that any food additive is unsafe within the meaning of ORS 616.235 (1)(b). In promulgating rules under the provisions of this section the authority of the department includes:

Â Â Â Â Â  (1) Providing for an exemption from the operation of ORS 616.335 to 616.385 of the use or intended use of a specific food additive.

Â Â Â Â Â  (2) Prescribing, with respect to one or more proposed uses of the food additive involved, the conditions under which such additive may be safely used including but not limited to, specifications as to the particular food or classes of food in or in which such additive may be used, the maximum quantity which may be used or permitted to remain in or on such food, the manner in which such additive may be added to or used in or on such food, and any directions or other labeling or packaging requirements for such additive deemed necessary to assure the safety of such use.

Â Â Â Â Â  (3) Establishing and prescribing tolerances, if appropriate, to assure that the proposed use of a food additive will be safe. The department shall not:

Â Â Â Â Â  (a) Fix such tolerance limitation at a level higher than it finds to be reasonably required to accomplish the physical or other technical effect for which such additive is intended.

Â Â Â Â Â  (b) Establish a rule for such proposed use if it finds upon a fair evaluation of the data before it, that such data does not establish that such use would accomplish the intended physical or other technical effect.

Â Â Â Â Â  (4) Prescribing for the exemption from the requirements of this section any food additive, and any food bearing or containing such additive, intended solely for investigational use by qualified experts when in the opinion of the department, such exemption is consistent with the public health. [1961 c.637 Â§8; 1973 c.227 Â§18]

Â Â Â Â Â  616.355 Enforcement procedure for violation of ORS 616.341, 616.345 or 616.350. (1) Whenever the State Department of Agriculture determines under the provisions of ORS 616.341, 616.345 or 616.350 the fact that a product or food does or may seriously endanger or affect the health or life of animals or people, by reason of the addition to or the application of a pesticide chemical or other poisonous or dangerous chemical, substance or material in or on such product or food, the department is authorized and is directed to take or carry out any measure, action or procedure necessary for the protection of the health or life of animals or people.

Â Â Â Â Â  (2) The order, rules promulgated thereunder or amendments thereto, may include:

Â Â Â Â Â  (a) Seizing, embargoing and quarantining such product or food in accordance with the applicable provisions of ORS 561.605 to 561.630.

Â Â Â Â Â  (b) Prohibiting temporarily or permanently the sale, offer for sale or the disposing of such product or food.

Â Â Â Â Â  (c) Requiring reconditioning, processing or reprocessing, relabeling or other procedures as set out in ORS 561.605 to 561.625 before such product or food may be sold, offered for sale or disposed of for consumption by animals or people.

Â Â Â Â Â  (d) Requiring such product or food to be destroyed without indemnity if it is verified it is unfit or unsafe for consumption by animals or people. [1961 c.637 Â§6; 1973 c.227 Â§19; 1975 c.304 Â§17]

Â Â Â Â Â  616.360 Standards for rules. In the promulgation of rules under ORS 616.341, 616.345, 616.350, 616.366 and 616.380, the State Department of Agriculture shall give appropriate consideration to:

Â Â Â Â Â  (1) Measures and procedures required to protect the health and life of animals and the people of this state.

Â Â Â Â Â  (2) The laws of other states.

Â Â Â Â Â  (3) The laws of the United States. The departmentÂs rules shall conform in so far as practicable with, but shall not be more restrictive than, the laws and rules of the federal Food and Drug Administration.

Â Â Â Â Â  (4) The opinions of recognized experts and governmental agencies in the field of food additives. [1961 c.637 Â§9; 1973 c.227 Â§20]

Â Â Â Â Â  616.365 [1961 c.637 Â§10; repealed by 1973 c.227 Â§21 (616.366 enacted in lieu of 616.365)]

Â Â Â Â Â  616.366 Rules for use of poisons, pesticides, food or color additives; matters to be considered. (1) The State Department of Agriculture, whenever public health or other considerations in this state so require, is authorized to adopt, amend or repeal rules whether or not in accordance with rules promulgated under the federal Act, prescribing therein tolerances for:

Â Â Â Â Â  (a) Any added, poisonous or deleterious substances;

Â Â Â Â Â  (b) Food additives;

Â Â Â Â Â  (c) Pesticide chemicals in or on raw agricultural commodities; or

Â Â Â Â Â  (d) Color additives.

Â Â Â Â Â  (2) Such authority includes but is not limited to:

Â Â Â Â Â  (a) Zero tolerances, and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities;

Â Â Â Â Â  (b) Prescribing the conditions under which a food additive or a color additive may be safely used; and

Â Â Â Â Â  (c) Exemptions where such food additive or color additive is to be used solely for investigational or experimental purposes.

Â Â Â Â Â  (3) Such rules may be promulgated upon the departmentÂs own motion or upon the petition of any interested party requesting that such rules be promulgated. It is incumbent upon a petitioner to establish by data submitted to the department that a necessity exists for such rule, and that its effect will not be detrimental to the public health. If the data furnished by the petitioner is not sufficient to allow the department to determine whether such rule should be promulgated, the department may require additional data be submitted and failure to comply with the request shall be sufficient grounds to deny the request.

Â Â Â Â Â  (4) In adopting, amending or repealing such rules the department shall consider, among other relevant factors, the following which the petitioner, if any, shall furnish:

Â Â Â Â Â  (a) The name and all pertinent information concerning such substance, including where available, its chemical identity and composition;

Â Â Â Â Â  (b) A statement of the conditions of the proposed use including directions, recommendations and suggestions;

Â Â Â Â Â  (c) Specimens of proposed labeling;

Â Â Â Â Â  (d) All relevant data bearing on the physical or other technical effect and the quantity required to produce such effect;

Â Â Â Â Â  (e) The probable composition of any substance formed in or on a food resulting from the use of such substance;

Â Â Â Â Â  (f) The probable consumption of such substance in the diet of humans and animals taking into account any chemically or pharmacologically related substance in such diet;

Â Â Â Â Â  (g) The safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of such substances for the use or uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data;

Â Â Â Â Â  (h) The availability of any needed practicable methods of analysis for determining the identity and quantity of such substance in or on an article, any substance formed in or on such article because of the use of such substance, and the pure substance and all intermediates and impurities; and

Â Â Â Â Â  (i) Facts supporting a contention that the proposed use of such substance will be a useful one. [1973 c.227 Â§22 (enacted in lieu of 616.365)]

Â Â Â Â Â  616.370 [1961 c.637 Â§11; repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.375 [1961 c.637 Â§12; repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.380 Enforcement procedure for control of food additives. Whenever the State Department of Agriculture determines the fact that a product or food containing a food additive is or may seriously endanger or affect the health or life of animals or people, it may seize, embargo and quarantine such product or food, or take other necessary procedures or action as authorized by ORS 616.355 for the regulation and control of pesticide chemicals or other poisonous or dangerous chemicals. [1961 c.637 Â§13]

Â Â Â Â Â  616.385 Public hearing required for regulations. All regulations promulgated under ORS 616.335 to 616.385 shall only be promulgated after public hearing and shall be in accordance with the applicable provisions of ORS chapter 183. [1961 c.637 Â§15]

Â Â Â Â Â  616.405 [Renumbered 632.900]

Â Â Â Â Â  616.406 [1989 c.1025 Â§2; repealed by 2001 c.320 Â§10]

Â Â Â Â Â  616.410 [Renumbered 632.905]

Â Â Â Â Â  616.411 [1989 c.1025 Â§3; repealed by 2001 c.320 Â§10]

Â Â Â Â Â  616.415 [Renumbered 632.910]

Â Â Â Â Â  616.416 [1989 c.1025 Â§4; 2001 c.104 Â§239; repealed by 2001 c.320 Â§10]

Â Â Â Â Â  616.420 [Renumbered 632.915]

Â Â Â Â Â  616.421 [1989 c.1025 Â§5; repealed by 2001 c.320 Â§10]

Â Â Â Â Â  616.425 [Renumbered 632.920]

Â Â Â Â Â  616.426 [1989 c.1025 Â§11; 2001 c.104 Â§240; repealed by 2001 c.320 Â§10]

Â Â Â Â Â  616.430 [Renumbered 632.925]

Â Â Â Â Â  616.435 [Renumbered 632.930]

Â Â Â Â Â  616.440 [Renumbered 632.935]

Â Â Â Â Â  616.445 [Amended by 1973 c.587 Â§1; renumbered 632.940]

Â Â Â Â Â  616.450 [Renumbered 632.955]

Â Â Â Â Â  616.455 [Renumbered 632.960]

Â Â Â Â Â  616.460 [Renumbered 632.965]

Â Â Â Â Â  616.465 [Renumbered 632.970]

Â Â Â Â Â  616.470 [Renumbered 632.975]

Â Â Â Â Â  616.475 [Renumbered 632.980]

Â Â Â Â Â  616.480 [Amended by 1955 c.363 Â§14; renumbered 632.985]

Â Â Â Â Â  616.505 [Renumbered 632.450]

Â Â Â Â Â  616.510 [Renumbered 632.455]

Â Â Â Â Â  616.515 [Renumbered 632.460]

Â Â Â Â Â  616.520 [Renumbered 632.465]

Â Â Â Â Â  616.525 [Renumbered 632.470]

Â Â Â Â Â  616.530 [Renumbered 632.475]

Â Â Â Â Â  616.535 [Renumbered 632.480]

Â Â Â Â Â  616.540 [Renumbered 632.485]

Â Â Â Â Â  616.545 [Renumbered 632.490]

Â Â Â Â Â  616.550 [Repealed by 1963 c.461 Â§34]

Â Â Â Â Â  616.605 [Amended by 1965 c.13 Â§1; 1971 c.318 Â§1; renumbered 632.275]

Â Â Â Â Â  616.610 [Renumbered 632.280]

Â Â Â Â Â  616.615 [Renumbered 632.285]

Â Â Â Â Â  616.620 [Renumbered 632.290]

Â Â Â Â Â  616.625 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  616.630 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  616.635 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  616.640 [Repealed by 1965 c.107 Â§7]

SANITARY REGULATIONS FOR FOOD AND FOOD ESTABLISHMENTS

Â Â Â Â Â  616.695 Definitions for ORS 616.695 to 616.755. As used in ORS 616.695 to 616.755, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (2) ÂFood establishmentÂ means:

Â Â Â Â Â  (a) Any room, building, structure or place, used or intended for use, or operated for storing, preparing, compounding, manufacturing, processing, freezing, packaging, distributing, handling, salvaging or displaying food.

Â Â Â Â Â  (b) The ground upon which such place or business is operated or used and so much ground adjacent thereto as is also used in carrying on the business of the establishment. The department may prescribe such additional area or places which, although they may not be contiguous or adjacent to the above area or establishment, may be included therein.

Â Â Â Â Â  (c) Vehicles, machinery, equipment, utensils, tools, fixtures, implements, and all other articles or items, used in operating or carrying on the business of a food establishment.

Â Â Â Â Â  (3) ÂFoodÂ means any article used, or intended to be used, for food, ice, drink, confection or condiment, whether simple or compound, or any part or ingredient thereof or in the preparation thereof, and for human consumption.

Â Â Â Â Â  (4) ÂSalvagingÂ means the business of reconditioning, repacking, relabeling, cleaning or culling of foods that have been damaged or adulterated as a result of fire, storm, flood, water, smoke, chemicals or commercial transit accident. [1965 c.501 Â§1; 1975 c.389 Â§1; 1983 c.160 Â§3]

Â Â Â Â Â  616.700 Department to enforce sanitation requirements for food and food establishments. The State Department of Agriculture shall enforce the provisions of ORS 616.695 to 616.755 and adopt rules necessary therefor in accordance with the applicable provisions of ORS chapter 183, to insure and verify that:

Â Â Â Â Â  (1) Food establishments are constructed and maintained in a clean, healthful and sanitary condition. This shall include floors, walls, ceilings, doors, windows, lighting and ventilation, toilet and lavatory facilities, water supply, separation or partitioning of rooms, health and cleanliness of personnel, cleanliness and sanitation of surrounding premises, disposal of all waste and sewage material, insect and rodent control, construction and sanitation of equipment and utensils, and prohibition of pets therein. However, ORS 616.695 to 616.755 shall not be applied to prevent licensing and operation of a food establishment solely because such establishment is in an area which is part of and not separate from a domestic kitchen if the establishment is upon investigation by the department found to be constructed and maintained in a clean, healthful and sanitary condition.

Â Â Â Â Â  (2) Food establishments maintain time and temperature controls, indicating and recording thermometers and indicating pressure gauges for pressure cookers and retorts, minimum temperature and time period standards for cooking foods, and other facilities necessary to carry out the intent and purpose of ORS 616.695 to 616.755.

Â Â Â Â Â  (3) Food dispensed, transported, sold, held for sale, stored, salvaged or displayed, is not filthy, decomposed, putrid, unsafe, contaminated, deleterious to health, unfit, unwholesome, unclean, insanitary or diseased. [1965 c.501 Â§2; 1971 c.131 Â§1; 1975 c.389 Â§2; 1983 c.740 Â§233]

Â Â Â Â Â  616.705 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.706 Issuance, suspension and revocation of licenses; status; posting; cancellation; fees; how determined. (1) Except as otherwise provided in ORS 616.695 to 616.755, a person may not operate a food establishment without first obtaining and thereafter maintaining a license under this section. A person shall make an application for a license to the State Department of Agriculture on forms prescribed by the department. Each license shall expire on June 30 next following the date of issuance.

Â Â Â Â Â  (2) The department may, subject to the applicable provisions of ORS chapter 183, suspend, revoke or refuse to issue a license if the licensee has violated any of the provisions of ORS 616.695 to 616.755 or rules adopted under ORS 616.695 to 616.755.

Â Â Â Â Â  (3) A license is personal to the applicant and may not be transferred. A new license is necessary if the business entity of the licensee is changed, or if the membership of a partnership is changed, irrespective of whether or not the business name is changed.

Â Â Â Â Â  (4) The license shall cover all operations of the person licensed, under one entity or ownership. With prior approval of the department, the location of a licensed food establishment, or any part of a licensed food establishment, may be moved without the requirement of a new license if there is no change in the ownership or business entity.

Â Â Â Â Â  (5) The license shall be posted in a conspicuous place in the main office of the food establishment. Duplicate copies of the license shall be conspicuously posted in branch offices, warehouses and other places owned or operated by the licensee at locations other than the main office. A license is automatically canceled if the food establishment ceases or discontinues operations or business.

Â Â Â Â Â  (6) Except as provided in subsection (10) of this section, the license fee for a food establishment that is part of a domestic kitchen is $175.

Â Â Â Â Â  (7) Except as provided in subsection (10) of this section, the license fees for a food establishment other than an establishment that is part of a domestic kitchen, or other than a retail food store or a warehouse, are:

Â Â Â Â Â  (a) $300 if the gross sales of an applicantÂs covered operations are not more than $50,000;

Â Â Â Â Â  (b) $425 if the gross sales of an applicantÂs covered operations are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $500 if the gross sales of an applicantÂs covered operations are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $650 if the gross sales of an applicantÂs covered operations are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $750 if the gross sales of an applicantÂs covered operations are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $850 if the gross sales of an applicantÂs covered operations are more than $10 million.

Â Â Â Â Â  (8) Except as provided in subsection (10) of this section, the food establishment license fees for a retail food store, as defined by the department by rule, are:

Â Â Â Â Â  (a) $125 if the gross sales of an applicantÂs covered operations are not more than $50,000;

Â Â Â Â Â  (b) $250 if the gross sales of an applicantÂs covered operations are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if the gross sales of an applicantÂs covered operations are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if the gross sales of an applicantÂs covered operations are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $550 if the gross sales of an applicantÂs covered operations are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $650 if the gross sales of an applicantÂs covered operations are more than $10 million.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, the food establishment license fees for a warehouse, as defined by the department by rule, are:

Â Â Â Â Â  (a) $100 if the gross sales of an applicantÂs covered operations are not more than $50,000;

Â Â Â Â Â  (b) $125 if the gross sales of an applicantÂs covered operations are more than $50,000 and not more than $10 million; or

Â Â Â Â Â  (c) $150 if the gross sales of an applicantÂs covered operations are more than $10 million.

Â Â Â Â Â  (10) The department shall increase the license fee amounts described in subsections (6) to (9) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the permissible fee amounts shall occur on July 1, 2006.

Â Â Â Â Â  (11) In establishing the amount of the license fee for an applicant, the department shall use the annual gross dollar volume of sales of covered operations by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales of covered operations for a full calendar year, the department shall base the fee on estimated annual gross sales of covered operations by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales of covered operations figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales of covered operations by the applicant. [1965 c.501 Â§3; 1975 c.389 Â§3; 1979 c.183 Â§2; 1982 s.s.1 c.4 Â§4; 1991 c.632 Â§2; 2005 c.735 Â§3]

Â Â Â Â Â  Note: The amendments to 616.706 by section 4, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  616.706. (1) Except as otherwise provided in ORS 616.695 to 616.755, a person may not operate a food establishment without first obtaining and thereafter maintaining a license under this section. A person shall make an application for a license to the State Department of Agriculture on forms prescribed by the department. Each license shall expire on June 30 next following the date of issuance.

Â Â Â Â Â  (2) The department may, subject to the applicable provisions of ORS chapter 183, suspend, revoke or refuse to issue a license if the licensee has violated any of the provisions of ORS 616.695 to 616.755 or rules adopted under ORS 616.695 to 616.755.

Â Â Â Â Â  (3) A license is personal to the applicant and may not be transferred. A new license is necessary if the business entity of the licensee is changed, or if the membership of a partnership is changed, irrespective of whether or not the business name is changed.

Â Â Â Â Â  (4) The license shall cover all operations of the person licensed, under one entity or ownership. With prior approval of the department, the location of a licensed food establishment, or any part of a licensed food establishment, may be moved without the requirement of a new license if there is no change in the ownership or business entity.

Â Â Â Â Â  (5) The license shall be posted in a conspicuous place in the main office of the food establishment. Duplicate copies of the license shall be conspicuously posted in branch offices, warehouses and other places owned or operated by the licensee at locations other than the main office. A license is automatically canceled if the food establishment ceases or discontinues operations or business.

Â Â Â Â Â  (6) The license fee for a food establishment that is part of a domestic kitchen is $189.

Â Â Â Â Â  (7) The license fees for a food establishment other than an establishment that is part of a domestic kitchen, or other than a retail food store or a warehouse, are:

Â Â Â Â Â  (a) $325 if the gross sales of an applicantÂs covered operations are not more than $50,000;

Â Â Â Â Â  (b) $460 if the gross sales of an applicantÂs covered operations are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $541 if the gross sales of an applicantÂs covered operations are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $704 if the gross sales of an applicantÂs covered operations are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $812 if the gross sales of an applicantÂs covered operations are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $920 if the gross sales of an applicantÂs covered operations are more than $10 million.

Â Â Â Â Â  (8) The food establishment license fees for a retail food store, as defined by the department by rule, are:

Â Â Â Â Â  (a) $135 if the gross sales of an applicantÂs covered operations are not more than $50,000;

Â Â Â Â Â  (b) $271 if the gross sales of an applicantÂs covered operations are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if the gross sales of an applicantÂs covered operations are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if the gross sales of an applicantÂs covered operations are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $595 if the gross sales of an applicantÂs covered operations are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $704 if the gross sales of an applicantÂs covered operations are more than $10 million.

Â Â Â Â Â  (9) The food establishment license fees for a warehouse, as defined by the department by rule, are:

Â Â Â Â Â  (a) $108 if the gross sales of an applicantÂs covered operations are not more than $50,000;

Â Â Â Â Â  (b) $135 if the gross sales of an applicantÂs covered operations are more than $50,000 and not more than $10 million; or

Â Â Â Â Â  (c) $162 if the gross sales of an applicantÂs covered operations are more than $10 million.

Â Â Â Â Â  (10) In establishing the amount of the license fee for an applicant, the department shall use the annual gross dollar volume of sales of covered operations by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales of covered operations for a full calendar year, the department shall base the fee on estimated annual gross sales of covered operations by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales of covered operations figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales of covered operations by the applicant.

Â Â Â Â Â  616.710 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.711 Where licenses not required; when ORS 616.695 to 616.755 not applicable. (1) No license or duplicate of a license, as prescribed in ORS 616.706, is necessary for food establishments where the principal activity is the receiving, storage, sorting, cleaning and packing of fresh fruits and vegetables.

Â Â Â Â Â  (2) All provisions of ORS 616.695 to 616.755 other than licensing apply to food establishments set forth in subsection (1) of this section.

Â Â Â Â Â  (3) The provisions of ORS 616.695 to 616.755 do not apply to:

Â Â Â Â Â  (a) Restaurants, bed and breakfast facilities, commissaries, vending machines and mobile food and beverage units licensed under ORS 624.010 to 624.120, 624.310 to 624.430 or those which are exempted under ORS 624.330.

Â Â Â Â Â  (b) Food service facilities not preparing food for distribution to the public or to institutional facilities licensed and regulated by the Department of Human Services.

Â Â Â Â Â  (c) Shellfish operations licensed under ORS chapter 622.

Â Â Â Â Â  (d) A person processing, manufacturing or packaging food for family use or consumption.

Â Â Â Â Â  (e) Commercial transit salvage operations not involving sale of food to the general public. [1965 c.501 Â§4; 1973 c.423 Â§1; 1975 c.389 Â§4; 1982 s.s.1 c.4 Â§5; 1983 c.160 Â§4; 1987 c.226 Â§9]

Â Â Â Â Â  616.715 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.716 When inspection required; ORS 616.695 to 616.755 in addition to other laws. (1) The State Department of Agriculture may inspect the applicantÂs food establishment and shall not issue a license until or unless such establishment is in compliance with the provisions of ORS 616.695 to 616.755 and regulations promulgated thereunder.

Â Â Â Â Â  (2) The provisions of ORS 616.695 to 616.755 are in addition to and not in lieu of all other laws relating to food and to food establishments. [1965 c.501 Â§5; 1975 c.389 Â§5; 2001 c.104 Â§242]

Â Â Â Â Â  616.720 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.721 Exemptions from ORS 616.695 to 616.755. (1) Except as provided in subsection (5) of this section, the provisions of ORS 616.695 to 616.755 do not apply to a food establishment that is subject to and is being inspected by a federal agency.

Â Â Â Â Â  (2) To be exempt from the provisions of ORS 616.695 to 616.755 as set forth in subsection (1) of this section, a person shall file an application for such exemption on forms prescribed by the State Department of Agriculture.

Â Â Â Â Â  (3) An applicant for renewal of a license, or any person operating under an exemption approved by the department, shall file an application for exemption with the department prior to December 15 of each year, covering the subsequent year of operation.

Â Â Â Â Â  (4) An applicant to operate a new food establishment shall file an application and receive approval thereof, if any, prior to starting such business.

Â Â Â Â Â  (5) Unless exempt from licensing as provided in ORS 616.711, food establishments exempt from certain provisions of ORS 616.695 to 616.755 as authorized in this section, shall be subject to the provisions of ORS 616.706 and shall be required to obtain and maintain licenses thereunder. [1965 c.501 Â§6; 1975 c.389 Â§6]

Â Â Â Â Â  616.725 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.726 City regulation of food and food establishments authorized; department to examine city regulation for adequacy. (1) The provisions of ORS 616.695 to 616.755 do not prohibit any city from enacting and enforcing any ordinance establishing a system, program, inspection services and licensing thereunder, within the corporate limits or boundaries thereof, which carries out the purposes and intent of ORS 616.695 to 616.755, if the same is at least equal to the provisions of ORS 616.695 to 616.755 and regulations promulgated thereunder. A copy of each such ordinance, including any amendment thereof, shall be forwarded by the city to the State Department of Agriculture.

Â Â Â Â Â  (2) Not less than once each two years the department shall investigate the ordinance and determine if it meets the requirements and standards of subsection (1) of this section and if such system, program and inspections thereunder are being properly carried out and enforced. If the department finds such program, system and inspections do not meet these requirements and standards, it shall give written notice of such finding to the chief administrative officer of the city.

Â Â Â Â Â  (3) If the department thereafter finds, not less than 30 days after the date of giving notice, that such system, program and inspections continue to fail to be enforced properly or are not carrying out the intent and purposes of ORS 616.695 to 616.755, the department shall make a finding to that effect and thereupon the provisions of ORS 616.695 to 616.755 shall become applicable to all persons and food establishments within the corporate limits of such city. [1965 c.501 Â§7; 1975 c.389 Â§7]

Â Â Â Â Â  616.730 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.731 Deposit and use of fees and money. The State Department of Agriculture shall deposit all fees paid to it under this chapter in the Department of Agriculture Service Fund. Such fees are continuously appropriated to the department for the purpose of administering and enforcing the provisions of this chapter. [1965 c.501 Â§8; 1975 c.389 Â§8; 1979 c.499 Â§20]

Â Â Â Â Â  616.735 When insanitary conditions exist. A food establishment shall be considered unclean, unhealthful and insanitary if:

Â Â Â Â Â  (1) Food in the food establishments is not protected from adulteration as defined in ORS 616.235, as required by the State Department of Agriculture;

Â Â Â Â Â  (2) The refuse, dirt and waste products, subject to decomposition or fermentation incident to the operation of the food establishment are not removed as required by the department;

Â Â Â Â Â  (3) All trunks, trays, boxes, baskets, buckets, or other receptacles, chutes, platforms, racks, troughs, shelves and all knives, saws, cleavers and other utensils and machinery used in operation of the food establishment are not thoroughly cleaned as required by the department;

Â Â Â Â Â  (4) Proper toilet and lavatory facilities are not provided for employees, or not maintained and kept in a clean and sanitary condition; or

Â Â Â Â Â  (5) The clothing and persons of operatives, employees, clerks or other persons therein employed are unclean. [Amended by 1975 c.389 Â§9]

Â Â Â Â Â  616.740 Condemnation where insanitary conditions exist. (1) Whenever the State Department of Agriculture determines that any floor, sidewall, ceiling, locker, closet, furniture, receptacle, implements or machinery of any food establishment is kept in an unclean, unhealthful or insanitary condition, the department shall:

Â Â Â Â Â  (a) Notify the owner or person in charge of such food establishment that such food establishment shall not be used for such purposes until it is put in a sanitary condition by making the changes ordered by the department in the notice; and

Â Â Â Â Â  (b) Post a notice upon the food establishment found in an unclean, unhealthful or insanitary condition, to the effect that it is condemned for further use on account of the unclean, unhealthful or insanitary condition.

Â Â Â Â Â  (2) The notice shall not be removed from any such food establishment until the same has been put in a sanitary condition. A continued use of such food establishment without making the changes ordered, or unauthorized removal of the notice is a violation of this section. [Amended by 1975 c.389 Â§10]

Â Â Â Â Â  616.745 Handling of food by diseased persons prohibited. (1) The Department of Human Services may, by rule, define certain communicable diseases which may be spread to the public through the handling of food in food establishments.

Â Â Â Â Â  (2) No owner or employer shall require, permit or suffer any person to work, nor shall any person work, in a food establishment who is affected with a disease described in subsection (1) of this section. [Amended by 1973 c.829 Â§55; 1975 c.389 Â§11]

Â Â Â Â Â  616.750 Procedure where food handler suspected of disease. If the State Department of Agriculture for reasonable cause believes that any person working in any food establishment is affected with any infectious or contagious disease, the department may require the person to be examined by a competent physician and that the physician furnish the department with a certificate stating whether upon examination the physician has found the person to be affected with any infectious or contagious disease. If within five days after so required the person has not furnished the department with such a certificate by a competent physician, the person is guilty of a violation of ORS 616.745 and the department may apply to the circuit court to enjoin the person from continuing to work in the food establishment until the certificate is furnished. The circuit court hereby is authorized to issue the injunction. [Amended by 1975 c.389 Â§12]

Â Â Â Â Â  616.755 Securing information from health officers. The State Department of Agriculture may, for the purpose of enforcing the provisions of ORS 616.745 and 616.750, request information from any city, county or state health officer, bureau, board or commission within Oregon. Such officer, bureau, board or commission, when so requested, shall furnish the department any and all information which the officer, bureau, board or commission may have.

Â Â Â Â Â  616.760 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.765 [Repealed by 1965 c.501 Â§10]

Â Â Â Â Â  616.770 [Repealed by 1965 c.501 Â§10]

STANDARDS OF QUALITY AND IDENTITY FOR FLOUR PRODUCTS

Â Â Â Â Â  616.775 Definitions for ORS 616.775 to 616.790. As used in ORS 616.775 to 616.790 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBread,Â ÂrollsÂ and ÂbunsÂ have the same meaning as they have in ORS 625.212.

Â Â Â Â Â  (2) ÂFlour,Â Âwhite flour,Â Âwheat flour,Â Âplain flour,Â Âbromated flour,Â Âself-rising flour,Â Âself-rising white flour,Â Âself-rising wheat flour,Â Âphosphated flour,Â Âphosphated white flourÂ and Âphosphated wheat flourÂ have the same meaning as they have in the definitions and standards promulgated by the State Department of Agriculture pursuant to ORS 616.780 and 625.160.

Â Â Â Â Â  (3) ÂMacaroni products,Â Âvegetable macaroni products,Â Âmacaroni products made with nonfat milk,Â Ânoodle productsÂ and Âvegetable noodle productsÂ have the same meaning as they have in the definitions and standards promulgated by the State Department of Agriculture pursuant to ORS 616.780.

Â Â Â Â Â  (4) ÂEnrichedÂ as applied to any of the flours, macaroni products and noodle products defined in subsections (2) and (3) of this section means the addition of the vitamins, minerals and other nutrients necessary to make that food conform to the definition and standards for enriched flour, enriched macaroni products and enriched noodle products promulgated by the State Department of Agriculture pursuant to ORS 616.780 and 625.160. [1971 c.176 Â§5; 1975 c.265 Â§3]

Â Â Â Â Â  616.780 Standards of quality or identity for flours, macaroni and noodle products. The State Department of Agriculture shall adopt and promulgate standards of identity or standards of quality for flours, macaroni products and noodle products pursuant to the provisions of ORS 616.230 for those flours, macaroni products and noodle products for which definitions and standards have been promulgated by authority of the United States. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated by authority of the United States and may not be inconsistent with definitions and standards promulgated by such authority. The department shall periodically amend its definitions and standards so as to keep in harmony as far as practicable with the definitions and standards promulgated by authority of the United States. The other applicable provisions of ORS 616.205 to 616.385 shall apply to such flours, macaroni products and noodle products and to any standards of identity or quality promulgated hereunder. [1971 c.176 Â§4; 2001 c.320 Â§8]

Â Â Â Â Â  616.785 Sale of unenriched flours, macaroni or noodle products prohibited; certain products exempted. (1) It shall be unlawful for any person to manufacture, mix, compound, sell or offer for sale for human consumption any of the flours, macaroni products or noodle products specified in ORS 616.775 (2) and (3) unless they are enriched.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to flours sold to distributors, commercial bakers, or other processors if such flours will be:

Â Â Â Â Â  (a) Resold to a distributor, commercial baker or other processor;

Â Â Â Â Â  (b) Used in the manufacture, mixing or compounding of:

Â Â Â Â Â  (A) Enriched flour, enriched macaroni products or enriched noodle products; or

Â Â Â Â Â  (B) Enriched breads, enriched rolls or enriched buns as defined by ORS 625.212 (3); or

Â Â Â Â Â  (c) Used in the manufacture of a nonbakery product such as specified in ORS 625.010 (2). [1971 c.176 Â§6]

Â Â Â Â Â  616.790 Enforcement of ORS 616.775 to 616.790 by department; inspection; sampling; failure to permit inspection; rules. (1) The State Department of Agriculture shall enforce ORS 616.775 to 616.790 and 616.992 and shall have, in connection therewith, all the powers conferred and imposed on it by law and any other powers necessary or proper to enable it to enforce ORS 616.775 to 616.790 and 616.992.

Â Â Â Â Â  (2) For the purpose of ORS 616.775 to 616.790 and 616.992 the State Department of Agriculture, or such officers or employees of the department as are designated, is authorized:

Â Â Â Â Â  (a) To take food samples for analysis;

Â Â Â Â Â  (b) To conduct examinations and investigations;

Â Â Â Â Â  (c) To enter at reasonable times any factory, mill, bakery, warehouse, shop or establishment where any flour, bread, rolls, buns, macaroni products or noodle products specified in ORS 616.780 are manufactured, processed, packed, sold or held, or any vehicle being used for the transportation thereof;

Â Â Â Â Â  (d) To inspect any such place or vehicle and any flours, breads, rolls, buns, macaroni products or noodle products specified in ORS 616.780, and all pertinent equipment, materials, containers and labeling; and

Â Â Â Â Â  (e) To make reasonable rules and regulations to carry out ORS 616.775 to 616.790, 616.992, 625.160, 625.212 and 625.215, subject to the applicable provisions of ORS chapter 183. Such rules and regulations shall be published as provided by ORS 561.190.

Â Â Â Â Â  (3) Refusal to furnish authorized officers and employees of the State Department of Agriculture, upon demand either personal or in writing, with a sufficient sample for analysis of any food product specified in subsection (2) of this section after tender of the market price therefor is prima facie evidence that such food is not enriched as required. [1971 c.176 Â§7; 1973 c.227 Â§25; 1975 c.265 Â§4; 2003 c.14 Â§365]

OPEN DATE LABELING

Â Â Â Â Â  616.800 Short title. ORS 616.800 to 616.835 and 616.994 may be cited as the Open Date Labeling Law. [1973 c.173 Â§2]

Â Â Â Â Â  616.805 Definitions for ORS 616.800 to 616.835 and 616.994. As used in ORS 616.800 to 616.835 and 616.994, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFoodÂ means any substance used or intended to be used for human consumption as food, drink or condiment.

Â Â Â Â Â  (2) ÂOpen dateÂ means a date clearly visible to retail consumers showing the pull date, packing date or other date described in ORS 616.835 (2).

Â Â Â Â Â  (3) ÂPacking dateÂ means the date specifying the time a perishable food was packaged in its final form for sale to the consumer.

Â Â Â Â Â  (4) ÂPerishable foodÂ means any food that may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. ÂPerishable foodÂ includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, and foods that have been packaged or refrigerated. ORS 616.800 to 616.835 and 616.994 shall not apply to fresh fruits or vegetables or to foods that have been canned or frozen.

Â Â Â Â Â  (5) ÂPull dateÂ means, whichever is earlier, the date specifying the time:

Â Â Â Â Â  (a) The perishable food manufacturer, processor or packager recommends that a perishable food should be removed from retail sale, allowing the consumer time for normal home consumption or use under proper care and storage conditions; or

Â Â Â Â Â  (b) A perishable food should no longer be offered for sale or sold as fresh. A perishable food shall be considered fresh only so long as significant changes in appearance, taste, odor, nutritional value, or other indicia of quality or fitness for human consumption have not taken place or are not likely to have taken place under generally accepted food handling practices for that particular food. [1973 c.173 Â§3]

Â Â Â Â Â  616.810 Exemption for alcoholic beverages. ORS 616.800 to 616.835 and 616.994 do not apply to alcoholic beverages. [1973 c.173 Â§9]

Â Â Â Â Â  616.815 Open date labeling required for packaged perishable food sold at retail. No person shall sell or offer for sale at retail any packaged perishable food unless the package bears a clearly marked, printed or stamped label showing the open date for the perishable food in the package. Such label shall be so designed and placed as to be clearly visible to the consumer. [1973 c.173 Â§4]

Â Â Â Â Â  616.820 Label required to be affixed to package not later than time of delivery to retail seller. (1) The perishable food manufacturer, processor or packager shall affix, print or stamp the label required by ORS 616.815 to the perishable food retail package and to all closed shipping cartons, containers or wrappers of such perishable food packages not later than the time of delivery of the perishable food packages to the retail seller.

Â Â Â Â Â  (2) No perishable food manufacturer, processor or packager shall fail to comply with subsection (1) of this section. [1973 c.173 Â§5]

Â Â Â Â Â  616.825 Sale of perishable food after expiration of pull date prohibited; exceptions; time for removal of packages with expired pull dates. (1) No person shall sell or offer for sale at retail any packaged perishable food after the expiration of the open pull date appearing on the label of the package or container unless:

Â Â Â Â Â  (a) The package has been separated from packages of perishable food with open pull dates that have not expired;

Â Â Â Â Â  (b) Each such package or group of packages is clearly identified in retail display as having an expired open pull date; and

Â Â Â Â Â  (c) The food is fit for human consumption according to applicable state and federal law.

Â Â Â Â Â  (2) Notwithstanding the provisions of this section, a vendor shall be allowed the first eight business hours after the expiration of the open pull date within which to remove all packages with an expired pull date. [1973 c.173 Â§6]

Â Â Â Â Â  616.830 Altering labels or using nonconforming labels prohibited. No person shall:

Â Â Â Â Â  (1) Alter, deface or remove the open date from any perishable food retail or shipping package carton, container or wrapper.

Â Â Â Â Â  (2) Label any perishable food retail or shipping package carton, container or wrapper in a manner that does not conform to the rules promulgated pursuant to ORS 616.835. [1973 c.173 Â§7]

Â Â Â Â Â  616.835 Rulemaking authority. In accordance with any applicable provision of ORS chapter 183, the State Department of Agriculture, in consultation with the industries affected, shall promulgate rules to carry out ORS 616.800 to 616.835 and 616.994. Such rules shall include, but are not limited to:

Â Â Â Â Â  (1) Establishing which particular foods are subject to ORS 616.800 to 616.835 and 616.994.

Â Â Â Â Â  (2) Establishing which one or more of the following types of open date is to be used for particular groups or classes of perishable foods:

Â Â Â Â Â  (a) The packing date.

Â Â Â Â Â  (b) The pull date.

Â Â Â Â Â  (c) The date on which fowl, including chickens, fryers, turkeys, ducks, geese and other domesticated birds, are killed or slaughtered to be processed into perishable food.

Â Â Â Â Â  (3) Specifying the size, content and form of the labeling information required by ORS 616.800 to 616.835 and 616.994.

Â Â Â Â Â  (4) Exempting from the operation of ORS 616.800 to 616.835 and 616.994 those perishable foods for which open date labeling would be:

Â Â Â Â Â  (a) Impractical or not meaningful because of the size of the package or the nature of the perishable food;

Â Â Â Â Â  (b) Possibly unconstitutional as interference with the free movement of goods in interstate commerce. [1973 c.173 Â§8]

UNIT PRICING

Â Â Â Â Â  616.850 Definitions for ORS 616.850 to 616.890 and 616.996. As used in ORS 616.850 to 616.890 and 616.996, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConsumer commodityÂ means any of the following items:

Â Â Â Â Â  (a) Food, including all material, solid, liquid or mixed, whether simple or compound, used or intended for consumption by human beings or domestic animals normally kept as household pets, and all substances or ingredients to be added thereto for any purposes;

Â Â Â Â Â  (b) Paper products, including napkins, towels, facial tissues, toilet tissues, disposable plates and cups;

Â Â Â Â Â  (c) Wrapping products, including those made of paper, plastic and aluminum; and

Â Â Â Â Â  (d) Soaps, detergents, cleaning aids, deodorizing aids, waxes and wax removers, disinfectants, polishes and polish removers, bleaches, scouring pads and all other laundry and household cleaning products.

Â Â Â Â Â  (2) ÂGrocery store or food marketÂ means any retail establishment or department thereof:

Â Â Â Â Â  (a) That sells consumer commodities, the gross annual receipts from the sale of which is $1.5 million or more; and

Â Â Â Â Â  (b) That is part of a chain system or contracts with a supplier or cooperative which utilizes common purchasing, warehousing or distribution facilities and the chain, cooperative or supplier has computer hardware for inventory control, ordering or pricing labels.

Â Â Â Â Â  (3) ÂPackageÂ means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchasers.

Â Â Â Â Â  (4) ÂUnit retail priceÂ means the retail price of the contents of a package of any consumer commodity, expressed in terms of the retail price of such contents per single whole unit of weight, volume, measure or count, computed to the nearest 10th of a cent when less than $1 and to the nearest cent when $1 or more. [1977 c.181 Â§3; 1979 c.827 Â§1]

Â Â Â Â Â  616.855 Items exempt from unit pricing requirements. ORS 616.850 to 616.890 and 616.996 do not apply to:

Â Â Â Â Â  (1) Fresh fruits and vegetables.

Â Â Â Â Â  (2) Products sold in quantities of one avoirdupois ounce, or 28.35 grams or one fluid ounce, or less.

Â Â Â Â Â  (3) Packaged consumer commodities that may be lawfully sold only upon the written or oral direction of a licensed practitioner. As used in this subsection, ÂpractitionerÂ has the meaning for the term provided in ORS 689.005.

Â Â Â Â Â  (4) Alcoholic beverages that are subject to the Federal Alcohol Administration Act.

Â Â Â Â Â  (5) Tobacco, cosmetics and personal care products, hardware and household equipment.

Â Â Â Â Â  (6) Products sold in one size limit only, or in such manner that the State Department of Agriculture determines that no comparison is meaningful.

Â Â Â Â Â  (7) Consumer commodities sold for immediate consumption on the premises.

Â Â Â Â Â  (8) Patent or proprietary medicines.

Â Â Â Â Â  (9) Products sold through coin-operated vending machines or products sold by manual distribution from mobile catering units to individual consumers. [1977 c.181 Â§4; 1979 c.777 Â§57; 1979 c.785 Â§6; 1979 c.827 Â§4]

Â Â Â Â Â  616.860 Unit pricing of packaged consumer commodities required; explanation to consumers. (1) Except as provided in ORS 616.855 and 616.865, no person shall sell or offer for retail sale at a grocery store or food market any packaged consumer commodity unless there is clearly displayed upon the commodity package or at a place in reasonable proximity to where the commodity is offered for sale a statement of the unit retail price of the commodity pursuant to ORS 616.870 and the total retail price of the commodity.

Â Â Â Â Â  (2) If the tag, stamp, sign or label used to display the unit retail price is not affixed directly to the consumer commodity, the tag, stamp, sign or label shall also contain the brand name and the quantity or size of the product by weight, measure or count.

Â Â Â Â Â  (3) Whenever the State Department of Agriculture adopts administrative rules under ORS 616.875 wherein formats and methods to explain unit pricing are prescribed, such explanations of the use of unit pricing shall be provided and displayed by each grocery store. [1977 c.181 Â§5; 1979 c.827 Â§2]

Â Â Â Â Â  616.865 Temporary sale items exempt. When a packaged consumer commodity is sold or offered for sale at retail at a price lower than the price at which the commodity is regularly sold or offered for sale, the retail seller is exempt from the requirements of ORS 616.860 (1) as to such commodities unless the lower price is to be in effect for more than 30 consecutive business days. [1977 c.181 Â§6]

Â Â Â Â Â  616.870 Prescribed pricing by units of measurement. Retail sellers of packaged consumer commodities shall express unit retail price statements in terms of the price per single whole unit of weight, volume, measure or count as prescribed by administrative rules adopted by the State Department of Agriculture under ORS 616.875 for particular consumer commodities or groups for consumer commodities. [1977 c.181 Â§7; 1979 c.827 Â§3]

Â Â Â Â Â  616.875 Rules; retail establishments presumed subject to unit pricing until exempted by department. (1) In accordance with any applicable provision of ORS chapter 183, the State Department of Agriculture may promulgate rules for the administration and enforcement of the provisions of ORS 616.850 to 616.890 and 616.996.

Â Â Â Â Â  (2) A retail establishment or department thereof shall be considered to have gross annual receipts from the sale of consumer commodities of $1.5 million or more as described in ORS 616.850 (2), unless the establishment demonstrates to the department that it does not. The determination of the director shall be deemed a final order not in a contested case for purposes of judicial review under ORS chapter 183. [1977 c.181 Â§8]

Â Â Â Â Â  616.880 Written warning notice for minor violation. Nothing in ORS 616.850 to 616.890 and 616.996 shall be construed as requiring the State Department of Agriculture to cite incidental or minor violations of ORS 616.860 to 616.870 whenever the department believes that the public interest will be served adequately in the circumstances by issuance of an alleged written warning notice. Each such notice issued shall include the name and address of the grocery store or food market, the date of the notice issuance, a description of the alleged violation and a statement of the penalties for a continued course of violation. [1977 c.181 Â§9]

Â Â Â Â Â  616.885 [1977 c.181 Â§10; 1991 c.734 Â§54; renumbered 616.996 in 2001]

Â Â Â Â Â  616.890 Short title. ORS 616.850 to 616.890 and 616.996 may be cited as the Unit Pricing Law. [1977 c.181 Â§2]

PENALTIES

Â Â Â Â Â  616.900 [1989 c.1025 Â§8; 1991 c.734 Â§55; 2001 c.320 Â§9; repealed by 2001 c.320 Â§10]

Â Â Â Â Â  616.990 [Subsection (2) of 1959 Replacement Part renumbered as part of 561.990; subsection (3) enacted as 1961 c.637 Â§16; 1965 c.107 Â§3; subsection (10) enacted as 1971 c.176 Â§9; repealed by 1973 c.227 Â§26]

Â Â Â Â Â  616.992 General criminal penalty. The first violation of any provisions of this chapter, ORS 632.275 to 632.290, 632.450 to 632.490 and 632.900 to 632.985 or of any rule promulgated pursuant thereto is a Class B misdemeanor, and a Class A misdemeanor for a second or subsequent offense. [1973 c.227 Â§28]

Â Â Â Â Â  616.994 Criminal penalty for open date labeling law violations. Violation of any provision of ORS 616.800 to 616.835 or of any rule promulgated pursuant thereto is a Class B misdemeanor. [1973 c.173 Â§10]

Â Â Â Â Â  616.996 Civil penalty; judicial review. (1) Any person who pursues a continued course of violation of ORS 616.860 to 616.870 shall forfeit and pay to the General Fund of the State Treasury, a civil penalty, in an amount determined by the Director of Agriculture, of not more than $250 for each offense.

Â Â Â Â Â  (2) Such civil penalty may be recovered in an action brought thereon in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) In any court action with respect to a civil penalty, including judicial review under ORS 183.745, the court may review the penalty as to both liability and reasonableness of amount. [Formerly 616.885]

_______________

CHAPTER 617

[Reserved for expansion]



Chapter 618

Chapter 618 Â Weights and Measures

2005 EDITION

WEIGHTS AND MEASURES

FOOD AND OTHER COMMODITIES

GENERAL PROVISIONS

618.010Â Â Â Â  Definitions

618.016Â Â Â Â  Policy

618.021Â Â Â Â  Duties of director

618.026Â Â Â Â  Delegation of duties and powers of department and director

618.031Â Â Â Â  Rulemaking authority

618.036Â Â Â Â  Establishing weights and measures system; use of federal system

618.041Â Â Â Â  Standards for weights and measures system; security of state primary standard

618.046Â Â Â Â  Secondary standards; verification of accuracy

618.051Â Â Â Â  Specifications and tolerances of commercial weights and measures; consideration of federal requirements; status of nonconforming weights and measures

618.056Â Â Â Â  Testing and inspecting weights and measures offered for sale or used commercially

618.061Â Â Â Â  Testing weights and measures at institutions supported by state funds

618.066Â Â Â Â  Department investigation of alleged weights and measures law violations

618.071Â Â Â Â  Inspection and investigation authority of department; written notices for minor violations

618.076Â Â Â Â  Approving use of weights and measures; use of certain terms describing condition of equipment; seizure and destruction of nonconforming equipment

618.081Â Â Â Â  Owners of weights and measures required to correct deficiencies; reexamination of incorrect weights and measures prior to use

618.086Â Â Â Â  Orders restricting distribution of weights and measures

618.091Â Â Â Â  Security seal to be attached to weights and measures devices

618.096Â Â Â Â  Prohibited acts involving commercial weights and measures

618.101Â Â Â Â  Evidentiary presumptions regarding weights and measures law

618.115Â Â Â Â  Voluntary inspection of weighing or measuring instruments; fees

LICENSING OF COMMERCIALLY OPERATED WEIGHING OR MEASURING

INSTRUMENTS

618.121Â Â Â Â  License required for commercially operated weighing or measuring instrument; scope of license

618.126Â Â Â Â  Exemptions from licensing requirement

618.131Â Â Â Â  Weights and measures licenses in addition to other licenses; effect of conflicting laws

618.136Â Â Â Â  Establishing license fees; renewals; disposition of fees

618.141Â Â Â Â  Maximum license fees

618.146Â Â Â Â  Term of licenses; suspension and revocation of licenses

618.151Â Â Â Â  Commercial use of unlicensed weighing or measuring instrument prohibited

618.156Â Â Â Â  Forms, certificates and identification tags; license application forms

618.161Â Â Â Â  Notice of violation to owner or operator of unlicensed weighing or measuring instrument; tagging or sealing instruments to prevent unauthorized use

COMMODITY SALES REGULATIONS

618.201Â Â Â Â  Sampling of packages and commodities; ordering packages and commodities withheld from sale; disposition after order

618.206Â Â Â Â  Manner of selling commodities; exemptions; rules

618.211Â Â Â Â  Labeling of packaged commodities; use of labeling terms restricted; scope of rules

618.216Â Â Â Â  Cost per unit labeling requirements

618.221Â Â Â Â  Restriction on manner of packaging commodities; fill of container requirements

618.226Â Â Â Â  Commodity price and quantity advertising requirements; restriction on use of certain advertising terms

618.231Â Â Â Â  ÂWeightÂ defined; construction of term in sales transactions

618.236Â Â Â Â  Price misrepresentation prohibited; expressing fractional prices

618.241Â Â Â Â  Written invoice of certain commodity sales required; contents of writing

618.246Â Â Â Â  Sale by weight required for certain food products; labeling requirements

RAILROAD TRACK SCALE REGULATION

618.275Â Â Â Â  Testing and inspection of scales; use without seal prohibited; sealing device; tests and inspection of cars; interstate cooperation

LICENSING LAW ENFORCEMENT

618.406Â Â Â Â  Definitions; citations for certain violations; delegation of authority; service of citations; recording

SECURITY SEAL ENFORCEMENT

618.501Â Â Â Â  Definitions

618.506Â Â Â Â  Enjoining security seal violations; notice to defendant; voluntary compliance; temporary order; attorney fees and costs

618.511Â Â Â Â  Remedial power of court

618.516Â Â Â Â  Civil action by private party; damages; attorney fees and costs; effect of court action; time for commencing action

618.521Â Â Â Â  Investigative demand; petition to modify

618.526Â Â Â Â  Method of serving investigative demand

618.531Â Â Â Â  Effect of failure to obey investigative demand

618.541Â Â Â Â  Loss of license for operation in violation of injunction

618.546Â Â Â Â  Reports by district attorney to Attorney General; filing of voluntary compliances

618.551Â Â Â Â  Remedies supplementary to existing statutory or common law remedies

PENALTIES

618.991Â Â Â Â  Penalties

618.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  618.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvertisingÂ or ÂadvertisementÂ means any public notice or announcement of commodities for sale, services to be performed, equipment or facilities for hire, or any other thing offered to the public, via publishing or broadcasting media or by signs, banners, posters, handbills, labels or similar devices, for the purpose of inducing, directly or indirectly, the purchase or use of such commodities, services, equipment or facilities.

Â Â Â Â Â  (2) ÂCommercialÂ or Âcommercially usedÂ means any application or use in connection with or related to transactions in which, in exchange for commodities received or services rendered, consideration is given in terms of currency, negotiable instruments, credit, merchandise or any other thing of value.

Â Â Â Â Â  (3) ÂCommodityÂ means any merchandise, product or substance produced or distributed for sale to, or use by, others.

Â Â Â Â Â  (4) ÂCommodity in bulk formÂ means any quantity of a commodity that is not a commodity in package form.

Â Â Â Â Â  (5) ÂCommodity in package formÂ means any quantity of a commodity put up or packaged in any manner in advance of sale, in units suitable for either wholesale or retail sale by weight, volume, measure or count, exclusive, however, of any auxiliary shipping container enclosing packages that individually conform to the requirements of ORS 618.010 to 618.246. An individual item or lot of any commodity not in package form as defined in this subsection, but on which there is marked a selling price based on an established price per unit of weight or of measure, is a commodity in package form.

Â Â Â Â Â  (6) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of Agriculture.

Â Â Â Â Â  (8) ÂInspectorÂ means any state officer or employee designated by the director as a supervisor of, or an inspector of, weights and measures.

Â Â Â Â Â  (9) ÂIntrastate commerceÂ means any and all commerce or trade begun, carried on and completed wholly within the limits of this state.

Â Â Â Â Â  (10) ÂIntroduced into intrastate commerceÂ means the time and place at which the first sale and delivery of a commodity is made within this state, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

Â Â Â Â Â  (11) ÂLiquid-fuel measuring deviceÂ means any meter, pump, tank, gage or apparatus used for volumetrically determining the quantity of any internal combustion engine fuel, liquefied petroleum gas or low-viscosity heating oil.

Â Â Â Â Â  (12) ÂNational Institute of Standards and TechnologyÂ means the National Institute of Standards and Technology of the Department of Commerce of the United States.

Â Â Â Â Â  (13) ÂSaleÂ and ÂsellÂ include barter and exchange.

Â Â Â Â Â  (14) ÂSecurity sealÂ means a lead-and-wire seal, or similar nonreusable closure, attached to a weighing or measuring instrument or device for protection against undetectable access, removal, adjustment or unauthorized use.

Â Â Â Â Â  (15) ÂVehicleÂ means any wheeled conveyance in, upon or by which any property, livestock or commodity is or may be transported or drawn, but does not include railroad rolling stock.

Â Â Â Â Â  (16) ÂWeighing deviceÂ means any scale, balance or apparatus used for gravimetrically determining the quantity of any commodity on a discrete or continuous basis.

Â Â Â Â Â  (17) ÂWeights and measuresÂ means all weights and measures, instruments and devices of every kind for weighing and measuring, and any appliances and accessories associated with any or all such instruments and devices. However, Âweights and measuresÂ does not include meters for the measurement of electricity, gas or water when operated in a system of a public utility, as that term is defined in ORS 757.005. None of the provisions of ORS 618.010 to 618.246 apply to such public utility meters or to any associated appliances or accessories. [Amended by 1973 c.293 Â§1; 1975 c.615 Â§1; 1977 c.132 Â§3; 1999 c.237 Â§1; 2003 c.14 Â§366; 2005 c.22 Â§413]

Â Â Â Â Â  618.016 Policy. It is the express intent and purpose of ORS 618.010 to 618.246 and 618.991 to establish statutory authority for the administration, regulation and enforcement of weights and measures requirements generally within this state. The objectives of state supervision of weights and measures under ORS 618.010 to 618.246 include the following:

Â Â Â Â Â  (1) Ensuring that weights and measures in commercial service within the state are suitable for their intended use, properly installed and accurate and are so maintained by their owner or user.

Â Â Â Â Â  (2) Preventing unfair dealing by weight or measure in any commodity or service advertised, packaged, sold or purchased within this state.

Â Â Â Â Â  (3) Making available to all users of physical standards or weighing and measuring equipment the precision calibration and related metrological certification capabilities of the weights and measures facilities of the State Department of Agriculture.

Â Â Â Â Â  (4) Promoting uniformity, to the extent such conformance is practicable and desirable, between weights and measures requirements of this state and those of other states and federal agencies.

Â Â Â Â Â  (5) Encouraging desirable economic growth while protecting the consumer through the adoption by rule of weights and measures requirements as necessary to ensure equity among buyers and sellers. [1973 c.293 Â§3; 2005 c.22 Â§414]

Â Â Â Â Â  618.021 Duties of director. The Director of Agriculture shall:

Â Â Â Â Â  (1) Maintain custody of the state standards of weight and measure and of the other standards and equipment provided for by ORS 618.010 to 618.246;

Â Â Â Â Â  (2) Keep accurate records of all standards and equipment;

Â Â Â Â Â  (3) Exercise general supervision over the weights and measures sold or offered for sale or in use in this state; and

Â Â Â Â Â  (4) Report to the Governor annually, and at such other times as the Governor may require, on all of the activities of the director in carrying out ORS 618.010 to 618.246. [1973 c.293 Â§5; 2005 c.22 Â§415]

Â Â Â Â Â  618.026 Delegation of duties and powers of department and director. Except for rulemaking, the duties and powers of the State Department of Agriculture and the Director of Agriculture pursuant to ORS 618.010 to 618.246 may be delegated at the discretion of the director. [1973 c.293 Â§14; 2005 c.22 Â§416]

Â Â Â Â Â  618.031 Rulemaking authority. (1) The State Department of Agriculture is authorized to make any rules necessary to carry out ORS 618.010 to 618.246, but in making such rules the department shall consider so far as is practicable and desirable the requirements established by other states and by authority of the United States. Such rules shall govern the use or application of weights and measures and weights and measures transactions in this state.

Â Â Â Â Â  (2) Such rules may:

Â Â Â Â Â  (a) Establish standards of net weight, measure or count, and reasonable standards of fill for any commodity in package form;

Â Â Â Â Â  (b) Establish procedures governing the technical and reporting activities to be followed, and prescribe report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their duties;

Â Â Â Â Â  (c) Prescribe exemptions for weights and measures from the sealing, labeling or marking requirements of ORS 618.010 to 618.246;

Â Â Â Â Â  (d) Establish procedures governing the voluntary registration of commercial weighing and measuring device servicemen and service agencies;

Â Â Â Â Â  (e) Establish schedules of fees for licensing commercial weighing and measuring devices and for testing or certification;

Â Â Â Â Â  (f) Prescribe specifications relating to the advertising, labeling, dispensing and selling of commodities in bulk form to or by retail outlets reasonably necessary for the protection of purchasers thereof;

Â Â Â Â Â  (g) Establish guidelines to assure that amounts of commodities or services sold or offered for sale are represented accurately and informatively to all interested parties; and

Â Â Â Â Â  (h) Prescribe specifications, tolerances and other technical requirements for weights and measures so as to eliminate from use, weights and measures:

Â Â Â Â Â  (A) That are not accurate;

Â Â Â Â Â  (B) That are of such construction that they are faulty, in that they are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

Â Â Â Â Â  (C) That facilitate the perpetration of deceit or misrepresentation.

Â Â Â Â Â  (3) Nothing in subsection (2) of this section is intended to limit the authority of the department to make any other rules necessary to carry out ORS 618.010 to 618.246. [1973 c.293 Â§6; 1975 c.615 Â§2; 1977 c.132 Â§4]

Â Â Â Â Â  618.036 Establishing weights and measures system; use of federal system. The State Department of Agriculture may utilize, for all commercial purposes in this state, either that system of weights and measures customarily used in the United States or the metric system of weights and measures. In prescribing the basic units of weight and measure, tables of weight and measure, weight and measure equivalents, specifications, tolerances and other technical requirements for commercial weighing and measuring devices, the department shall recognize those published by the National Institute of Standards and Technology, and they shall be applicable to weighing and measuring equipment and transactions in this state. [1973 c.293 Â§15; 2003 c.14 Â§367]

Â Â Â Â Â  618.041 Standards for weights and measures system; security of state primary standard. (1) Standards of weight and measure that are traceable to the United States prototype standards and that are supplied by the federal government or that are otherwise approved as being satisfactory by the National Institute of Standards and Technology shall be the stateÂs primary standards of weight and measure.

Â Â Â Â Â  (2) The state primary standards shall be kept in a safe and suitable place in the metrology laboratory of the office of weights and measures, and shall not be removed from the laboratory except for repairs or for calibration as may be prescribed by the National Institute of Standards and Technology. [1973 c.293 Â§16; 2003 c.14 Â§368]

Â Â Â Â Â  618.046 Secondary standards; verification of accuracy. The state shall supply secondary standards and such other equipment as is necessary to carry out ORS 618.010 to 618.246. Such standards shall be verified, by comparison with the state primary standards prescribed in ORS 618.041, upon their initial receipt and thereafter as often as the State Department of Agriculture considers necessary. [1973 c.293 Â§17; 2005 c.22 Â§417]

Â Â Â Â Â  618.050 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.051 Specifications and tolerances of commercial weights and measures; consideration of federal requirements; status of nonconforming weights and measures. The State Department of Agriculture by rule shall prescribe the specifications, tolerances and other technical requirements applicable to commercial weights and measures within this state. In so doing the department shall take cognizance of those uniform requirements recommended by the National Institute of Standards and Technology and published in appropriate National Institute of Standards and Technology handbooks and supplements thereto. For the purposes of ORS 618.010 to 618.246, weights and measures are correct when in conformance with all applicable sections of ORS 618.010 to 618.246 and rules promulgated pursuant thereto. All other weights and measures are incorrect. [1973 c.293 Â§18; 2003 c.14 Â§369; 2005 c.22 Â§418]

Â Â Â Â Â  618.056 Testing and inspecting weights and measures offered for sale or used commercially. The State Department of Agriculture may inspect and test, to ascertain if they are correct, all weights and measures sold, offered or exposed for sale. The department may, as often as it considers necessary, cause to be inspected and tested, to ascertain if they are correct, all weights and measures commercially used for one or more of the following purposes:

Â Â Â Â Â  (1) Determining the weight, measurement or count of commodities or things sold, offered or exposed for sale, on the basis of weight, measure or count.

Â Â Â Â Â  (2) Computing the basic charge or payment for services rendered on the basis of weight, measure or count. However, the department by rule may provide for tests to be made on representative samples of such devices. The lots of which samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspection and tests on such samples.

Â Â Â Â Â  (3) Determining quantities or amounts when a charge is made for such determination. However, in the case of single-service devices designed to be used commercially only once and to be then discarded, or devices uniformly mass-produced, as by means of a mold or die, and not susceptible of individual adjustment, the inspection and testing of each individual device is not required and the inspecting and testing requirements of this section will be satisfied when inspections and tests are made on representative samples of such devices. The lots of which samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on such samples. [1973 c.293 Â§8; 1977 c.132 Â§5; 2005 c.22 Â§419]

Â Â Â Â Â  618.060 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.061 Testing weights and measures at institutions supported by state funds. The State Department of Agriculture shall, from time to time, test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which moneys are appropriated by the Legislative Assembly, and report its findings in writing to the supervisory board or to the executive officer of the institution concerned. [1973 c.293 Â§7]

Â Â Â Â Â  618.065 [Formerly 618.750; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.066 Department investigation of alleged weights and measures law violations. The State Department of Agriculture shall investigate complaints made to it concerning violations of ORS 618.010 to 618.246 and, upon its own initiative, shall conduct such investigations as it considers appropriate to develop information relating to prevailing procedures in commercial quantity determination and relating to possible violations of ORS 618.010 to 618.246, and in order to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions. [1973 c.293 Â§9; 2005 c.22 Â§420]

Â Â Â Â Â  618.070 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.071 Inspection and investigation authority of department; written notices for minor violations. When necessary for the enforcement of ORS 618.010 to 618.246, or rules promulgated pursuant thereto, the State Department of Agriculture is:

Â Â Â Â Â  (1) Authorized to enter during normal business hours any premises, including buildings or mobile facilities, where commercial transactions are conducted, commodities are located, or weights and measures are employed. If such premises are not open to the public, a department representative shall first present the credentials of the representative and obtain consent before making entry thereto. If such entry is denied, the department may apply for a search warrant from any person authorized to issue search warrants.

Â Â Â Â Â  (2) Empowered to stop any commercial vehicle and, after presentment of credentials, require the person in charge to move the vehicle to a designated place for inspection on probable cause that a violation of ORS 618.010 to 618.246 has occurred or is occurring.

Â Â Â Â Â  (3) Authorized, in the public interest, to issue written notices or warnings to violators for minor infractions of ORS 618.010 to 618.246 in lieu of referring the matter to the district attorney. [1973 c.293 Â§13; 1999 c.59 Â§183; 2005 c.22 Â§421]

Â Â Â Â Â  618.076 Approving use of weights and measures; use of certain terms describing condition of equipment; seizure and destruction of nonconforming equipment. (1) The State Department of Agriculture shall approve for use such weights and measures as it finds upon inspection and test to be correct, as provided in ORS 618.051, and shall reject such weights and measures as it finds upon inspection or test to be incorrect, as provided in ORS 618.051, but which in its best judgment are susceptible of satisfactory repair.

Â Â Â Â Â  (2) In carrying out this section and pursuant to ORS 618.031, the department may use such terms as Ârejected,Â Âillegal,Â Âincorrect,Â Âcondemned,Â Âcorrect,Â Âtested,Â Âapproved,Â ÂcertifiedÂ or terms of similar import on marks or tags or certificates necessary to convey to all interested parties the condition or status of the device or apparatus so marked or tagged.

Â Â Â Â Â  (3) In accordance with ORS 561.605 to 561.630, the department may condemn, seize and destroy incorrect weights and measures that are not susceptible of satisfactory repair. Similarly, weights and measures that have been rejected may also be seized, confiscated and destroyed by the department if such are not corrected as required by ORS 618.081, or if such weights and measures are used or disposed of contrary to the requirements of ORS 618.081. [1973 c.293 Â§12]

Â Â Â Â Â  618.080 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.081 Owners of weights and measures required to correct deficiencies; reexamination of incorrect weights and measures prior to use. The owner of weights and measures rejected pursuant to ORS 618.076 shall cause such weights and measures to be made correct within the time specified by the State Department of Agriculture or may dispose of such weights and measures in such manner as is authorized by the department. Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined by the department and found to be correct, or approval for use is given by the department, or the rejection tag has been removed and the rejected device repaired and placed in service by a person or firm so authorized by the department. [1973 c.293 Â§20]

Â Â Â Â Â  618.086 Orders restricting distribution of weights and measures. (1) The State Department of Agriculture is authorized to issue stop-use orders, hold orders and removal orders with respect to weights and measures being, or susceptible of being, commercially used, and to issue hold orders and removal orders with respect to packages or amounts of commodities sold, offered or exposed for sale, or in process of delivery, whenever in the course of its enforcement of ORS 618.010 to 618.246 it is considered necessary.

Â Â Â Â Â  (2) No person shall use, remove from the premises or vehicles specified, or fail to remove from the premises or vehicles specified, any weight, measure or package or amount of commodity contrary to the terms of a stop-use order, hold order or removal order issued under the authority of this section. [1973 c.293 Â§11; 2005 c.22 Â§422]

Â Â Â Â Â  618.090 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.091 Security seal to be attached to weights and measures devices. A security seal shall be affixed to any adjustment mechanism, readout compensator, primary indicator, or retainer to prevent removal of a measurement element, in such manner as the State Department of Agriculture by rule may prescribe, on all commercial weights and measures. [1973 c.293 Â§19]

Â Â Â Â Â  618.096 Prohibited acts involving commercial weights and measures. No person shall:

Â Â Â Â Â  (1) Use, or have in the possession of the person for the purpose of using for any commercial purpose specified in ORS 618.056, sell, offer or expose for sale or hire, or have in the possession of the person for the purpose of selling or hiring, an incorrect weight or measure or any device or instrument used or intended for use to falsify any weight or measure.

Â Â Â Â Â  (2) Use, or have in the possession of the person for the purpose of current use for any commercial purpose specified in ORS 618.056, a weight or measure that does not bear a seal or mark such as is specified in ORS 618.076 unless such weight or measure has been exempted from testing by ORS 618.056 or by a rule of the State Department of Agriculture or unless the device has been placed in service as provided by rule of the department.

Â Â Â Â Â  (3) Dispose of any rejected or condemned weight or measure in a manner contrary to ORS 618.010 to 618.246 or rules promulgated pursuant thereto.

Â Â Â Â Â  (4) Remove, alter or deface any security seal, tag, seal or mark placed on any weight or measure by the department.

Â Â Â Â Â  (5) Sell, offer or expose for sale, less than the quantity the person represents of any commodity, thing or service.

Â Â Â Â Â  (6) Take more than the quantity the person represents of any commodity, thing or service when, as buyer, the person furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined.

Â Â Â Â Â  (7) Keep for the purpose of sale, advertise, sell, offer or expose for sale, any commodity, thing or service in a condition or manner contrary to ORS 618.010 to 618.246 or rules promulgated pursuant thereto.

Â Â Â Â Â  (8) Use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from a reasonable customer position.

Â Â Â Â Â  (9) Violate any other provision of ORS 618.010 to 618.246 or rules promulgated pursuant thereto. [1973 c.293 Â§50; 2005 c.22 Â§423]

Â Â Â Â Â  618.100 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.101 Evidentiary presumptions regarding weights and measures law. For the purposes of ORS 618.010 to 618.246, proof of the existence of a weight or measure or a weighing or measuring instrument or device in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on is presumptive proof of the regular use of such weight or measure or weighing or measuring instrument or device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle. [1973 c.293 Â§51; 2005 c.22 Â§424]

Â Â Â Â Â  618.110 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.115 Voluntary inspection of weighing or measuring instruments; fees. In addition to the authority otherwise granted to the State Department of Agriculture to inspect and test weighing or measuring instruments or devices, the department may, at the request of an owner or user thereof, inspect and test weighing or measuring instruments or devices to ascertain if they are correct. As authorized by ORS 618.031 (2)(e), the department may establish fees for performing the services and the person requesting the services shall pay the established fees to the department. [1977 c.132 Â§2]

Â Â Â Â Â  Note: 618.115 was added to and made a part of ORS chapter 618 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  618.120 [Repealed by 1973 c.293 Â§55]

LICENSING OF COMMERCIALLY OPERATED WEIGHING OR MEASURING

INSTRUMENTS

Â Â Â Â Â  618.121 License required for commercially operated weighing or measuring instrument; scope of license. No person shall operate or use for commercial purposes within the state any weighing or measuring instrument or device specified in ORS 618.141 that is not licensed in accordance with the requirements of ORS 618.010 to 618.246 unless exempted as provided in ORS 618.126. Any license issued under ORS 618.010 to 618.246 applies only to the instrument or device specified in the license. However, the State Department of Agriculture may permit such license to be applicable to a replacement for the original instrument or device. [1973 c.293 Â§30; 2005 c.22 Â§425]

Â Â Â Â Â  618.126 Exemptions from licensing requirement. Commercial weighing or measuring instruments or devices specified in ORS 618.141 are exempt from the licensing requirements in ORS 618.121 if any of the following apply:

Â Â Â Â Â  (1) Ownership and use of the instrument or device is limited to federal, state or local government agencies in the performance of official functions.

Â Â Â Â Â  (2) The instrument or device is of a readily portable type, not intended for use within the state in excess of 30 days annually, and for which proof exists of satisfactory examination within the immediately preceding six months by a state or local weights and measures authority. [1973 c.293 Â§31; 1989 c.405 Â§5]

Â Â Â Â Â  618.130 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.131 Weights and measures licenses in addition to other licenses; effect of conflicting laws. (1) The licenses required by ORS 618.010 to 618.246 are in addition to any other licenses required by law.

Â Â Â Â Â  (2) If ORS 618.010 to 618.246 and 618.991 are in conflict with any other statutes, ordinances or regulations, the provisions of ORS 618.010 to 618.246 and 618.991 take precedence. [1973 c.293 Â§53; 2005 c.22 Â§426]

Â Â Â Â Â  618.136 Establishing license fees; renewals; disposition of fees. (1) The license fee for each type or class of commercial weighing or measuring instrument or device shall be established by the State Department of Agriculture in an amount not to exceed the maximum limits set forth in ORS 618.141. Such fees shall be established in the amounts necessary for the department to carry out and enforce the provisions of ORS 618.010 to 618.246 relating to the supervision of commercial weighing and measuring instruments or devices, and to maintain an emergency fund with an unencumbered balance in an amount not to exceed the cost of administering ORS 618.010 to 618.246 during a representative four-month period in order to assure the orderly supervision of commercial weighing and measuring instruments or devices within this state.

Â Â Â Â Â  (2) License fees become past due July 1 each year for renewals, and on the date of first commercial use for original installations.

Â Â Â Â Â  (3) All moneys received by the department pursuant to ORS 618.010 to 618.246 shall be paid into the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the department for the purpose of administering those provisions of ORS 618.010 to 618.246 relating to testing, inspection, licensing and regulation of commercial weighing and measuring instruments or devices. [1973 c.293 Â§32; 1977 c.132 Â§8; 1979 c.499 Â§21]

Â Â Â Â Â  618.141 Maximum license fees. The license fees established pursuant to ORS 618.136 for weighing or measuring instruments or devices shall not exceed the following:

______________________________________________________________________________

Â Â Â Â Â  Discrete Weighing DevicesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â  (ManufacturerÂs rated capacity)Â Â Â Â Â Â Â Â Â Â Â  Fee

Â Â Â Â Â  0-400 pounds............................... $Â Â Â Â Â Â Â Â Â Â Â Â  20

Â Â Â Â Â  401-1,160 pounds........................ $Â Â Â Â Â Â Â Â Â Â Â Â  30

Â Â Â Â Â  1,161-7,500 pounds..................... $Â Â Â Â Â Â Â Â Â Â Â Â  60

Â Â Â Â Â  7,501-60,000 pounds................... $Â Â Â Â Â Â Â Â Â Â  130

Â Â Â Â Â  60,001 pounds or more................ $Â Â Â Â Â Â Â Â Â Â  210

Â Â Â Â Â  Static railroad track scales........... $Â Â Â Â Â Â Â Â  1,000

Â Â Â Â Â  Continuous Weighing Systems

Â Â Â Â Â  (ManufacturerÂs rated capacity)

Â Â Â Â Â  Under 10 tons per hour................ $Â Â Â Â Â Â Â Â Â Â  160

Â Â Â Â Â  10-150 tons per hour.................... $Â Â Â Â Â Â Â Â Â Â  250

Â Â Â Â Â  151-1,000 tons per hour............... $Â Â Â Â Â Â Â Â Â Â  500

Â Â Â Â Â  Over 1,000 tons per hour............. $Â Â Â Â Â Â Â  1,100

Â Â Â Â Â  In-motion railroad

Â Â Â Â Â  track scales................................... $Â Â Â Â Â Â Â Â  1,000

Â Â Â Â Â  Liquid-Fuel Metering Devices for

Â Â Â Â Â  Noncorrosive Fuels Contained at

Â Â Â Â Â  Atmospheric Pressure

Â Â Â Â Â  (Maximum device flowrate)

Â Â Â Â Â  Under 20 gallons per minute........ $Â Â Â Â Â Â Â Â Â Â Â Â  25

Â Â Â Â Â  20-150 gallons per minute............ $Â Â Â Â Â Â Â Â Â Â Â Â  45

Â Â Â Â Â  Over 150 gallons per minute........ $Â Â Â Â Â Â Â Â Â Â Â Â  75

Â Â Â Â Â  Special Liquid-Fuel Measuring

Â Â Â Â Â  Equipment

Â Â Â Â Â  (Type)

Â Â Â Â Â  Liquefied petroleum gas meters

Â Â Â Â Â  Â one inch pipe

Â Â Â Â Â  Â diameter or under........................ $Â Â Â Â Â Â Â Â Â Â Â Â  70

Â Â Â Â Â  Over one inch

Â Â Â Â Â  Â pipe diameter.............................. $Â Â Â Â Â Â Â Â Â Â  125

Â Â Â Â Â  Tanks, under 500 gallons capacity

Â Â Â Â Â  when used as measure containers

Â Â Â Â Â  with or without gage rods or

Â Â Â Â Â  markers......................................... $Â Â Â Â Â Â Â Â Â Â  100

Â Â Â Â Â  Tanks, 500 or more gallons capacity

Â Â Â Â Â  when used as measure containers

Â Â Â Â Â  with or without gage rods or

Â Â Â Â Â  markers......................................... $Â Â Â Â Â Â Â Â Â Â  200

______________________________________________________________________________

[1973 c.293 Â§34; 1977 c.132 Â§6; 1983 c.210 Â§1; 1989 c.405 Â§6; 1991 c.610 Â§1; 1993 c.122 Â§1; 1999 c.237 Â§2]

Â Â Â Â Â  618.146 Term of licenses; suspension and revocation of licenses. (1) All weighing and measuring instrument or device licenses issued under ORS 618.010 to 618.246 expire on June 30 next after the date of issuance.

Â Â Â Â Â  (2) In accordance with the provisions of ORS chapter 183, any license issued under ORS 618.010 to 618.246 may be suspended or revoked by the State Department of Agriculture if the instrument or device is operated or used contrary to ORS 618.010 to 618.246 or rules promulgated pursuant thereto. [1973 c.293 Â§33; 2005 c.22 Â§427]

Â Â Â Â Â  618.150 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.151 Commercial use of unlicensed weighing or measuring instrument prohibited. The owner or person in possession of weighing or measuring instruments or devices for which the license fees have not been paid in the manner required by ORS 618.010 to 618.246 may not use the weighing or measuring instruments or devices for commercial purposes. [1973 c.293 Â§35; 1979 c.333 Â§1; 2005 c.22 Â§428]

Â Â Â Â Â  618.156 Forms, certificates and identification tags; license application forms. (1) The State Department of Agriculture shall prescribe such forms, certificates and identification tags as it considers necessary to carry out the licensing provisions of ORS 618.010 to 618.246.

Â Â Â Â Â  (2) The department shall provide a certificate or other evidence of device license compliance to each person fulfilling the weighing or measuring device licensing requirements of ORS 618.010 to 618.246.

Â Â Â Â Â  (3) Application for a weights and measures license shall be made upon a form prescribed and furnished by the department and shall contain such information as the department may require. [1973 c.293 Â§36; 2005 c.22 Â§429]

Â Â Â Â Â  618.160 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.161 Notice of violation to owner or operator of unlicensed weighing or measuring instrument; tagging or sealing instruments to prevent unauthorized use. When weighing or measuring instruments or devices specified in ORS 618.141 are in commercial use and a valid license for such instruments or devices has not been procured by the owner or operator thereof, the State Department of Agriculture after giving notice of such requirements to the owner or operator is authorized to prohibit the further commercial use of the unlicensed instruments or devices until the proper license has been issued. The department may employ and attach to the instruments or devices such forms, notices or security seals as it considers necessary to prevent the continued unauthorized use of the instruments or devices. [1973 c.293 Â§37]

Â Â Â Â Â  618.170 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.175 [1961 c.643 Â§6; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.180 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.190 [Amended by 1961 c.643 Â§1; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.200 [Repealed by 1973 c.293 Â§55]

COMMODITY SALES REGULATIONS

Â Â Â Â Â  618.201 Sampling of packages and commodities; ordering packages and commodities withheld from sale; disposition after order. (1) The State Department of Agriculture, as often as necessary to provide adequate protection, shall weigh or measure and inspect packages or amounts of commodities sold, offered or exposed for sale, or in the process of delivery, to determine whether they contain the amounts represented and whether they are sold, offered or exposed for sale in accordance with ORS 618.010 to 618.246. If such packages or amounts of commodities are found not to contain the amounts represented, or are found to be sold, offered or exposed for sale in violation of ORS 618.010 to 618.246, the department may order them withheld from sale and may so mark or tag them.

Â Â Â Â Â  (2) In carrying out the provisions of this section, the department may employ recognized sampling procedures under which the compliance of a given lot of packages will be determined on the basis of the result obtained on a sample selected from and representative of such lot.

Â Â Â Â Â  (3) No person shall:

Â Â Â Â Â  (a) Sell, offer or expose for sale, in intrastate commerce, any package or amount of commodity that has been ordered withheld from sale and marked or tagged as provided in this section until such package or amount of commodity has been brought into full compliance with all the requirements of ORS 618.010 to 618.246; or

Â Â Â Â Â  (b) Otherwise dispose of any package or amount of the commodity that has been ordered withheld from sale and marked or tagged as provided in this section and that has not been brought into compliance with the requirements of ORS 618.010 to 618.246, in any manner, except with the specific approval of the department. [1973 c.293 Â§10; 2005 c.22 Â§430]

Â Â Â Â Â  618.206 Manner of selling commodities; exemptions; rules. (1) Commodities in liquid form shall be sold only by liquid measure or weight and, except as otherwise provided in ORS 618.010 to 618.246, commodities not in liquid form shall be sold only by weight, measure of length or area, or count. However, liquid commodities may be sold by weight, and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) Commodities sold for immediate consumption on the premises where sold;

Â Â Â Â Â  (b) Vegetables sold by the head or bunch;

Â Â Â Â Â  (c) Commodities in containers standardized by the laws of this state or the United States;

Â Â Â Â Â  (d) Commodities in package form when there exists a general consumer usage to express the quantity in some other manner;

Â Â Â Â Â  (e) Concrete aggregates, concrete mixtures and loose solid materials such as earth, soil, gravel, crushed stone and like substances sold by cubic measure; or

Â Â Â Â Â  (f) Unprocessed vegetable and animal fertilizer sold by cubic measure.

Â Â Â Â Â  (3) The State Department of Agriculture may make such reasonable rules as are necessary to ensure that the amounts of commodity for sale reflect accurate and fair practices. [1973 c.293 Â§21; 2005 c.22 Â§431]

Â Â Â Â Â  618.210 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.211 Labeling of packaged commodities; use of labeling terms restricted; scope of rules. (1) Except as otherwise provided in ORS 618.010 to 618.246 and the rules promulgated pursuant thereto, any commodity in package form introduced, delivered for introduction into or received in intrastate commerce and sold, offered or exposed for sale in intrastate commerce shall bear on the outside of the package definite, plain and conspicuous declarations of:

Â Â Â Â Â  (a) The identity of the commodity in the package, unless it is visible through the wrapper;

Â Â Â Â Â  (b) The net quantity of the contents in terms of weight, measure or count; and

Â Â Â Â Â  (c) In the case of any package sold, offered or exposed for sale in any place other than on the premises where packed, the name and place of business of the manufacturer, packer or distributor, as may be prescribed by rule.

Â Â Â Â Â  (2) In connection with the requirements of subsection (1)(b) of this section, neither the qualifying term Âwhen packedÂ or any words of similar import, nor any term qualifying a unit of weight, measure or count such as Âjumbo,Â ÂgiantÂ or ÂfullÂ that tends to exaggerate the amount of commodity in a package shall be used.

Â Â Â Â Â  (3) In connection with the requirements of subsection (1)(b) of this section, the State Department of Agriculture by rule may establish:

Â Â Â Â Â  (a) Reasonable variations to be allowed, including variations below the declared weight or measure caused by ordinary and customary exposure, only after the commodity is introduced into intrastate commerce, to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure. However, such variations may not be permitted to the extent that the average of the quantities in the packages comprising a shipment, display or other lot is below the quantity stated, and no unreasonable shortage in any package shall be permitted even though overages in other packages in the same shipment, display or lot compensate for such shortage;

Â Â Â Â Â  (b) Exemptions for small packages; and

Â Â Â Â Â  (c) Exemptions for commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer. [1973 c.293 Â§22; 2005 c.22 Â§432]

Â Â Â Â Â  618.216 Cost per unit labeling requirements. In addition to the declarations required by ORS 618.211, any commodity in package form which is one of a lot containing random weights, measures or counts of the same commodity and which states the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the corresponding price per unit of weight, measure or count in terms consistent with ORS 618.206. [1973 c.293 Â§23]

Â Â Â Â Â  618.220 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.221 Restriction on manner of packaging commodities; fill of container requirements. No commodity in package form shall be so wrapped, nor shall it be in a container so made, formed or filled as to mislead the purchaser as to the quantity of the contents of the package, and the contents of a container shall not fall below such reasonable standard of fill as may be prescribed for the commodity by the State Department of Agriculture. [1973 c.293 Â§24]

Â Â Â Â Â  618.226 Commodity price and quantity advertising requirements; restriction on use of certain advertising terms. (1) Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the quantity of contents of the package as is required to appear on the package.

Â Â Â Â Â  (2) If the applicable law requires a dual declaration of net quantity to appear on the package, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure need appear in the advertisement.

Â Â Â Â Â  (3) There shall not be included as part of the declaration required under this section such qualifying terms as Âwhen packed,Â Âminimum,Â Ânot less thanÂ or any other terms of similar import, nor any term qualifying a unit of weight, measure or count such as Âjumbo,Â ÂgiantÂ or ÂfullÂ that tends to exaggerate the amount of commodity in the package. [1973 c.293 Â§25]

Â Â Â Â Â  618.230 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.231 ÂWeightÂ defined; construction of term in sales transactions. The word ÂweightÂ when referring to the quantity of any commodity means net weight. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed. [1973 c.293 Â§26]

Â Â Â Â Â  618.236 Price misrepresentation prohibited; expressing fractional prices. (1) Whenever any commodity or service is sold, offered or exposed for sale, by weight, measure or count, the price shall not be misrepresented, nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser.

Â Â Â Â Â  (2) Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one-half the height and width of, the numerals representing the whole cents. [1973 c.293 Â§27]

Â Â Â Â Â  618.240 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.241 Written invoice of certain commodity sales required; contents of writing. In the case of sales to or by retail outlets including restaurants, hospitals, boarding houses and similar institutions, sales of commodities in bulk form whose value exceeds $10 shall be accompanied by a printed or written delivery ticket or invoice bearing the following information:

Â Â Â Â Â  (1) Name and address of the vendor and the purchaser.

Â Â Â Â Â  (2) Date and place of the delivery.

Â Â Â Â Â  (3) Product identity and net quantity delivered.

Â Â Â Â Â  (4) Quantity upon which charges are based if different from the delivered quantity by reason of processing customarily performed subsequent to a sale, but prior to delivery to a purchaser. [1973 c.293 Â§28]

Â Â Â Â Â  618.246 Sale by weight required for certain food products; labeling requirements. (1) Except for immediate consumption on the premises where sold, or as one of several elements comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold, all poultry, or parts thereof, meat, meat products, fish and seafood, sold, offered or exposed for sale as food, shall be sold, offered or exposed for sale by weight.

Â Â Â Â Â  (2) If meat, poultry, fish or seafood is combined with or associated with some other food element to form either a distinctive food product or a food combination, such food product or combination shall be sold, offered or exposed for sale by weight. The quantity representation may be the total weight of the food product or combination and a quantity representation need not be made for each of the several elements of the food product or combination.

Â Â Â Â Â  (3) In the case of ready-to-cook whole-carcass stuffed poultry, ready-to-cook stuffed poultry roasts, rolls, bars and logs, and ready-to-cook stuffed poultry products designated by terms of similar import, the label must show the total net weight and, in close proximity, the net weight of the poultry exclusive of stuffing ingredients. [1973 c.293 Â§29]

Â Â Â Â Â  618.250 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.260 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.270 [Repealed by 1973 c.293 Â§55]

RAILROAD TRACK SCALE REGULATION

Â Â Â Â Â  618.275 Testing and inspection of scales; use without seal prohibited; sealing device; tests and inspection of cars; interstate cooperation. (1) All railroad track scales within this state used to weigh cars, commodities or freight offered for shipment shall be under the jurisdiction of the Director of Agriculture and subject to inspection by the State Department of Agriculture. The department may also test other track scales.

Â Â Â Â Â  (2) The department shall, from time to time, test and inspect all such scales. No track scale shall be used in determining weights for the purpose of determining freight charges without first obtaining a seal from the department approving such use.

Â Â Â Â Â  (3) The department shall approve a suitable sealing device, and cause all track scales inspected under this section to be officially sealed with such device, when such scales are found, or made to be in compliance with the departmentÂs rules.

Â Â Â Â Â  (4) The department may procure or otherwise secure the use of the car, apparatus or facilities used for tests and inspections as the department may require for the purposes of this section. Such car, apparatus or facilities may be used jointly with another state or states to test track scales and for that purpose may be taken beyond the limits of the state under such terms and conditions agreed upon with such other states. The car and apparatus needed to test track scales shall be transported free by every railroad in this state. [1989 c.405 Â§2]

Â Â Â Â Â  618.280 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.290 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  618.300 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.301 [1973 c.293 Â§38; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.306 [1973 c.293 Â§39; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.310 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.311 [1973 c.293 Â§40; 1975 c.304 Â§3; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.316 [1973 c.293 Â§46; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.320 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.321 [1973 c.293 Â§47; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.326 [1973 c.293 Â§49; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.330 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.331 [1973 c.293 Â§41; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.336 [1973 c.293 Â§42; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.340 [Amended by 1953 c.373 Â§8; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.341 [1973 c.293 Â§43; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.346 [1973 c.293 Â§44; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.351 [1973 c.293 Â§45; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

Â Â Â Â Â  618.356 [1973 c.293 Â§48; repealed by 1977 c.132 Â§9 and 1977 c.842 Â§23]

LICENSING LAW ENFORCEMENT

Â Â Â Â Â  618.401 [1973 c.374 Â§4; repealed by 2005 c.22 Â§433]

Â Â Â Â Â  618.406 Definitions; citations for certain violations; delegation of authority; service of citations; recording. (1) As used in this section:

Â Â Â Â Â  (a) ÂDeputy state sealerÂ means the person appointed by the Director of Agriculture to supervise the weights and measures section.

Â Â Â Â Â  (b) ÂInspectorÂ means a state employee designated by the director as a supervisor or inspector of weights and measures.

Â Â Â Â Â  (2) In enforcing violations subject to penalty under ORS 618.991, the director has authority to issue and serve citations to any person violating such laws.

Â Â Â Â Â  (3) The director may delegate the powers referred to in subsection (2) of this section to the deputy state sealer and to inspectors. The deputy state sealer and inspectors with authority to serve citations under this section shall issue those citations in the manner provided by ORS chapter 153.

Â Â Â Â Â  (4) Upon issuance of a citation for a violation subject to penalty under ORS 618.991, the deputy state sealer or inspector issuing the citation shall retain a record copy for the State Department of Agriculture. [1973 c.374 Â§5; 1999 c.1051 Â§109; 2005 c.22 Â§434]

Â Â Â Â Â  618.410 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.411 [1973 c.374 Â§7; 1985 c.725 Â§13; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.416 [1973 c.374 Â§8; 1985 c.725 Â§14; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.420 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.421 [1973 c.374 Â§9; 1979 c.477 Â§15; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.426 [1973 c.374 Â§10; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.430 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.431 [1973 c.374 Â§11; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.436 [1973 c.374 Â§12; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.441 [1973 c.374 Â§13; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.446 [1973 c.374 Â§14; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.451 [1973 c.374 Â§15; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.456 [1973 c.374 Â§16; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.460 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.461 [1973 c.374 Â§17; 1987 c.905 Â§28; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.466 [1973 c.374 Â§18; repealed by 1999 c.1051 Â§111]

Â Â Â Â Â  618.470 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.480 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.490 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.500 [Repealed by 1973 c.293 Â§55]

SECURITY SEAL ENFORCEMENT

Â Â Â Â Â  618.501 Definitions. As used in ORS 618.501 to 618.551 and 618.995, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppropriate courtÂ means the circuit court of a county:

Â Â Â Â Â  (a) Where one or more of the defendants reside;

Â Â Â Â Â  (b) Where one or more of the defendants maintain a principal place of business;

Â Â Â Â Â  (c) Where one or more of the defendants are alleged to have committed a security seal violation; or

Â Â Â Â Â  (d) With the defendantÂs consent, where the prosecuting officer maintains an office.

Â Â Â Â Â  (2) ÂProsecuting attorneyÂ means the Attorney General or the district attorney of any county in which a security seal violation is alleged to have been committed.

Â Â Â Â Â  (3) ÂSecurity sealÂ means a lead-and-wire seal or similar nonreusable closure, attached to a weighing or measuring instrument or device for protection against undetectable access, removal, adjustment or unauthorized use.

Â Â Â Â Â  (4) ÂSecurity seal violationÂ means the use, in violation of this chapter or any rule promulgated pursuant thereto, of any liquid or gaseous metering instrument or device to which a security seal is required to be affixed, when the security seal has been broken or removed.

Â Â Â Â Â  (5) A Âwillful violationÂ occurs when the person committing the violation knew or should have known that the conduct of the person was a violation. [1973 c.294 Â§2; 2003 c.14 Â§370; 2005 c.22 Â§435]

Â Â Â Â Â  618.506 Enjoining security seal violations; notice to defendant; voluntary compliance; temporary order; attorney fees and costs. (1) A prosecuting attorney who has probable cause to believe that a person is committing or has committed a security seal violation may bring suit in the name of the State of Oregon in the appropriate court to restrain such person from committing the alleged violation.

Â Â Â Â Â  (2) Before filing a suit under subsection (1) of this section, the prosecuting attorney shall in writing notify the person charged of the alleged security seal violation and the relief to be sought. Such notice shall be served in the manner set forth in ORS 618.526 for the service of investigative demands. The person charged thereupon shall have 10 days within which to execute and deliver to the prosecuting attorney an assurance of voluntary compliance. Such assurance shall set forth what actions, if any, the person charged intends to take with respect to the alleged violation. The assurance of voluntary compliance shall not be considered an admission of a violation for any purpose. If the prosecuting attorney is satisfied with the assurance of voluntary compliance, it may be submitted to an appropriate court for approval and if approved shall thereafter be filed with the clerk of the court. Violation of an assurance of voluntary compliance which has been approved by and filed with the court constitutes a contempt of court. The notice of the prosecuting attorney under this subsection is not a public record until the expiration of 10 days from the service of the notice.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if the prosecuting attorney alleges that the prosecuting attorney has reason to believe that the delay caused by complying with the provisions of subsection (2) of this section would cause immediate harm to the public health, safety or welfare, the prosecuting attorney may immediately institute a suit under subsection (1) of this section.

Â Â Â Â Â  (4) A temporary restraining order may be granted without prior notice to the person if the court finds there is a threat of immediate harm to the public health, safety or welfare. Such a temporary restraining order shall expire by its terms within such time after entry, not to exceed 10 days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the person restrained consents that it may be extended for a longer period.

Â Â Â Â Â  (5) The court may award reasonable attorney fees at trial and on appeal to the prevailing party in a suit brought under this section. If the defendant prevails in such a suit and the court finds that the defendant had in good faith submitted to the prosecuting attorney a satisfactory assurance of voluntary compliance prior to the institution of the suit or that the prosecuting attorney, in a suit brought under subsection (3) of this section, did not have reasonable grounds to proceed under that subsection, the court shall award reasonable attorney fees at trial and on appeal to the defendant. If the state prevails, the reasonable expenses of investigation, preparation and prosecution shall be taxed against the defendant, upon application of the prosecuting attorney, in the same manner as costs are taxed and shall be in addition thereto. [1973 c.294 Â§3; 1981 c.897 Â§70]

Â Â Â Â Â  618.510 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.511 Remedial power of court. The court may make such additional orders or judgments as may be necessary to restore to any person in interest any moneys or property, real or personal, of which the person was deprived by means of a security seal violation, or as may be necessary to insure cessation of such violations, pursuant to ORS 618.506. [1973 c.294 Â§4]

Â Â Â Â Â  618.516 Civil action by private party; damages; attorney fees and costs; effect of court action; time for commencing action. (1) Any person who purchases or leases goods or services and thereby suffers any ascertainable loss of money or property, real or personal, as a result of a willful security seal violation may bring an individual action in an appropriate court to recover actual damages or $200, whichever is greater. The court or the jury, as the case may be, may award punitive damages and the court may provide such equitable relief as it considers necessary or proper.

Â Â Â Â Â  (2) Upon commencement of any action brought under subsection (1) of this section, the clerk of the court shall mail a copy of the complaint or other initial pleading to the Attorney General and, upon entry of any judgment in the action, shall mail a copy of such judgment to the Attorney General.

Â Â Â Â Â  (3) In any action brought by a person under this section, the court may award to the prevailing party reasonable attorney fees at trial and on appeal and costs.

Â Â Â Â Â  (4) Any permanent injunction or judgment or order of the court made under ORS 618.506 or 618.511 is prima facie evidence, in an action brought under this section, that the respondent committed a security seal violation, but an assurance of voluntary compliance, whether or not approved by the court, shall not be evidence of such violation.

Â Â Â Â Â  (5) Actions brought under this section shall be commenced within one year from the discovery of the security seal violation. However, whenever any complaint is filed by a prosecuting attorney to prevent, restrain or punish security seal violations, the running of the statute of limitations with respect to every private right of action under this section and based in whole or in part on any matter complained of in the proceeding shall be suspended during the pendency thereof. [1973 c.294 Â§5; 1981 c.897 Â§71; 1995 c.618 Â§91; 2003 c.576 Â§526]

Â Â Â Â Â  618.520 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.521 Investigative demand; petition to modify. (1) When it appears to the prosecuting attorney that a person has committed or is committing a security seal violation, the attorney may execute in writing and cause to be served an investigative demand upon any person who is believed to have information, documentary material or physical evidence relevant to the alleged violation. The investigative demand shall require such person, under oath or otherwise, to appear and testify or to produce relevant documentary material or physical evidence for examination, at such reasonable time and place as may be stated in the investigative demand or to do any of the foregoing, concerning the advertisement, sale or offering for sale of any goods or services or the conduct of any trade or commerce which is the subject matter of the investigation.

Â Â Â Â Â  (2) At any time before the return date specified in an investigative demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause including privileged material, may be filed in the appropriate court. [1973 c.294 Â§6]

Â Â Â Â Â  618.526 Method of serving investigative demand. Service of any investigative demand under ORS 618.521 shall be made personally within this state. If personal service cannot be made, substituted service therefor may be made in the following manner:

Â Â Â Â Â  (1) Personal service thereof without this state;

Â Â Â Â Â  (2) The mailing thereof by registered or certified mail to the last-known place of business, residence or abode within or without this state of such person for whom the same is intended;

Â Â Â Â Â  (3) As to any person other than a natural person, in the manner provided for service of summons in an action or suit; or

Â Â Â Â Â  (4) Such service as the court may direct in lieu of personal service within this state. [1973 c.294 Â§7]

Â Â Â Â Â  618.530 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.531 Effect of failure to obey investigative demand. (1) If any person after being served with an investigative demand under ORS 618.526, fails to obey an investigative demand issued by the prosecuting attorney, the prosecuting attorney may, after notice, apply to an appropriate court and, after hearing thereon, request an order:

Â Â Â Â Â  (a) Granting injunctive relief to restrain the person from engaging in the conduct of any activity that is involved in the alleged or suspected violation; or

Â Â Â Â Â  (b) Granting such other relief as may be required, until the person obeys the investigative demand.

Â Â Â Â Â  (2) Any disobedience of any final order of a court under this section shall be punished as a contempt of court. [1973 c.294 Â§8]

Â Â Â Â Â  618.536 [1973 c.294 Â§9; renumbered 618.995 in 2001]

Â Â Â Â Â  618.540 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.541 Loss of license for operation in violation of injunction. Upon petition by the prosecuting attorney, the court may, in its discretion, order suspension or forfeiture of the license for any liquid or gaseous metering instrument or device operated in violation of the terms of any injunction issued under ORS 618.506. [1973 c.294 Â§10]

Â Â Â Â Â  618.546 Reports by district attorney to Attorney General; filing of voluntary compliances. A district attorney shall make a full report to the Attorney General of any action, suit, or proceeding prosecuted by such district attorney under ORS 618.506 to 618.541 and 618.995, including the final disposition of the matter, and shall file with the Attorney General copies of all assurances of voluntary compliance accepted under ORS 618.506. [1973 c.294 Â§11]

Â Â Â Â Â  618.550 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.551 Remedies supplementary to existing statutory or common law remedies. The remedies provided in ORS 618.506 to 618.541 and 618.995 are in addition to all other remedies, civil or criminal, existing at common law or under the laws of this state. [1973 c.294 Â§12]

Â Â Â Â Â  618.610 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.620 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.630 [Amended by 1955 c.97 Â§1; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.640 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.710 [Amended by 1953 c.373 Â§8; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.720 [Amended by 1953 c.373 Â§8; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.730 [Amended by 1953 c.373 Â§8; 1961 c.643 Â§2; 1967 c.122 Â§1; 1969 c.88 Â§1; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.732 [1967 c.122 Â§3; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.735 [1961 c.643 Â§5; 1969 c.88 Â§2; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.740 [Amended by 1967 c.122 Â§2; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.750 [Amended by 1961 c.643 Â§3; renumbered 618.065]

Â Â Â Â Â  618.760 [1953 c.373 Â§6; repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.770 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.780 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.790 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.800 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.810 [Repealed by 1973 c.293 Â§55]

PENALTIES

Â Â Â Â Â  618.990 [Repealed by 1973 c.293 Â§55]

Â Â Â Â Â  618.991 Penalties. (1) Violation of ORS 618.086, 618.096, 618.121 or 618.201 is punishable as follows:

Â Â Â Â Â  (a) If the violator is an individual, by imprisonment for not more than six months, or a fine not to exceed $500, or both.

Â Â Â Â Â  (b) If the violator is a person other than an individual, by a fine of not more than $2,500.

Â Â Â Â Â  (2) For the purposes of this section, each day of violation of ORS 618.086, 618.096, 618.121 or 618.201 is a separate offense and the penalties provided in subsection (1) of this section apply to each such offense. [1973 c.293 Â§54]

Â Â Â Â Â  618.995 Civil penalties. (1) Any person who willfully violates the terms of an injunction issued under ORS 618.506 shall forfeit and pay to the state a civil penalty of not more than $1,000 per violation. For the purposes of this section, the court issuing the injunction shall retain jurisdiction and the cause shall be continued, and in such cases the prosecuting attorney acting in the name of the state may petition for recovery of civil penalties.

Â Â Â Â Â  (2) Any person who by an assurance of voluntary compliance submitted under ORS 618.506 agrees not to commit a security seal violation and thereafter willfully violates such assurance shall forfeit and pay to the state a civil penalty of not more than $1,000 per violation. The prosecuting attorney may apply to an appropriate court for recovery of such civil penalty.

Â Â Â Â Â  (3) In any suit brought under ORS 618.506, if the court finds that a person is willfully committing or has willfully committed a security seal violation, the prosecuting attorney, upon petition to the court, may recover, on behalf of the state, a civil penalty not exceeding $500 per violation. [Formerly 618.536]

_______________



Chapter 619

Chapter 619 Â Labeling and Inspection of Meat and Meat Food Products

2005 EDITION

LABELING AND INSPECTION OF MEAT PRODUCTS

FOOD AND OTHER COMMODITIES

STATE MEAT INSPECTION

619.010Â Â Â Â  Definitions for ORS 619.010 to 619.026 and 619.036 to 619.066

619.016Â Â Â Â  Short title

619.021Â Â Â Â  Policy

619.026Â Â Â Â  Meat preparation establishment sanitation requirements

619.031Â Â Â Â  Slaughtering and processing establishment licensing; fee; application of ORS chapter 603; rulemaking; prohibited conduct by licensees

619.036Â Â Â Â  Sanitation and record inspections; seizure of nonconforming foods and facilities

619.041Â Â Â Â  Prohibition on use of establishment or vehicle upon determination of insanitary conditions; posting notice; removal of notice prohibited

619.046Â Â Â Â  Rulemaking

619.051Â Â Â Â  Prohibited acts

619.056Â Â Â Â  Trichinae treatment required for pork products

619.061Â Â Â Â  Tagging and identification of meat products by person operating retail sales and custom slaughter or processing establishments

619.066Â Â Â Â  Labeling of meat products to conform to ORS chapters 616 and 618

619.071Â Â Â Â  Disposition of moneys received by department

GAME MEAT INSPECTION

619.095Â Â Â Â  When game meat inspection required; processing by approved establishment

619.105Â Â Â Â  Liability of public employees for inspection

PROCESSING AND SALE OF MEAT AND BY-PRODUCTS OF DOMESTICATED ELK

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions regarding meat of domesticated elk are compiled as notes following ORS 619.105)

IDENTIFICATION OF FRYERS

619.350Â Â Â Â  Definitions for ORS 619.350 to 619.380

619.355Â Â Â Â  Identification required before sale for human consumption; exception

619.360Â Â Â Â  Identification required before transporting for sale for human consumption

619.365Â Â Â Â  Misrepresentation concerning grower, state of origin or fresh condition

619.370Â Â Â Â  Labeling concerning addition of chemical preservative

619.375Â Â Â Â  Certain fryers excepted from provisions of ORS 619.350 to 619.380

619.380Â Â Â Â  Enjoining violations

LABELING OF LAMB

619.411Â Â Â Â  Definitions for ORS 619.411 to 619.426

619.416Â Â Â Â  Labeling required before sale for human consumption; restriction on use of words ÂGrown in OregonÂ

619.421Â Â Â Â  Misrepresentation regarding grower, state of origin or fresh condition

619.426Â Â Â Â  Enjoining violations

PENALTIES

619.993Â Â Â Â  Penalties for meat inspection law violations

STATE MEAT INSPECTION

Â Â Â Â Â  619.010 Definitions for ORS 619.010 to 619.026 and 619.036 to 619.066. As used in ORS 619.010 to 619.026 and 619.036 to 619.066:

Â Â Â Â Â  (1) ÂAdulterated,Â ÂmisbrandedÂ and similar terms or words have the same meaning and are defined as contained in ORS chapter 616, ORS 632.275 to 632.290, 632.450 to 632.490 and 632.900 to 632.985.

Â Â Â Â Â  (2) ÂAnimal food slaughtering or processing establishmentÂ means any establishment as defined in subsection (8) of this section wherein animals are slaughtered or parts thereof prepared, offered for sale, sold or used in any manner as animal food.

Â Â Â Â Â  (3) ÂCapable of use as human foodÂ means any carcass, part of a carcass or meat product of any meat animal, which has not been denatured, or otherwise identified as required by rules prescribed by the department, to deter its use as human food, or which is naturally inedible by humans.

Â Â Â Â Â  (4) ÂCustom processing establishmentÂ means a stationary establishment wherein slaughtered meat animals, or meat, caused to be delivered by the owners thereof, are prepared for compensation, payment or remuneration of any kind, and are thereafter returned to the owner thereof or to the order of the owner.

Â Â Â Â Â  (5) ÂCustom slaughtering establishmentÂ means a mobile or stationary establishment wherein meat animals, caused to be delivered by the owners thereof, are slaughtered for compensation, payment or remuneration of any kind, and are thereafter returned to the owner thereof or to the order of the owner.

Â Â Â Â Â  (6) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (7) ÂEquipmentÂ means all machinery, fixtures, containers, vessels, tools, implements and apparatus used in and about an establishment.

Â Â Â Â Â  (8) ÂEstablishmentÂ means and includes:

Â Â Â Â Â  (a) Any building, structure or vehicle in which meat animals are slaughtered for consumption or meat products are prepared, sold, offered or held for sale.

Â Â Â Â Â  (b) The ground upon which such place of business is operated or used, and so much ground adjacent thereto as is also used in carrying on the business of the establishment. The department may prescribe such additional area or places which, although they may not be contiguous or adjacent to the above area or establishment, may be included therein.

Â Â Â Â Â  (9) ÂFederal Meat Inspection ActÂ means the Act so entitled approved March 4, 1907, (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584).

Â Â Â Â Â  (10) ÂFoodÂ means any article used for food or drink by humans or by dogs and cats.

Â Â Â Â Â  (11) ÂLabelÂ means a display of written, printed or graphic matter upon the immediate container, other than package liner, of any article. A requirement made under authority of ORS 576.024, 619.010 to 619.071, 619.370 and 619.993 that any word, statement or other information appears on a label has not been obeyed unless such word, statement or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or unless such word, statement or information is easily legible through the outside container or wrapper.

Â Â Â Â Â  (12) ÂLabelingÂ means all labels and other written, printed or graphic matter upon an article or any of its containers or wrappers, or accompanying such article.

Â Â Â Â Â  (13) ÂMeat animalÂ means any vertebrate animal, except fish and aquatic mammals, not otherwise prohibited by law for sale for human consumption.

Â Â Â Â Â  (14) ÂMeatÂ or Âmeat productÂ means any edible muscle, except any muscle found in the lips, snout or ears of meat animals, which is skeletal or found in the tongue, diaphragm, heart or esophagus, with or without any accompanying and overlying fat, and any portion of bone, skin, sinew, nerve or blood vessels normally accompanying the muscle tissue and not separated from it in the process of dressing or as otherwise prescribed by the department.

Â Â Â Â Â  (15) ÂMeat by-productÂ means any edible part, other than meat, derived from one or more meat animals.

Â Â Â Â Â  (16) ÂOfficial markÂ means the official inspection legend or any other symbol prescribed by regulations of the department to identify the status of any article or animal.

Â Â Â Â Â  (17) ÂPersonÂ means any individual, partnership, association, incorporated or unincorporated business organization.

Â Â Â Â Â  (18) ÂPoultryÂ means chickens, ducks, geese, turkeys, and all other domesticated fowls or birds.

Â Â Â Â Â  (19) ÂPreparedÂ means ground, seasoned, canned, cooked, salted, frozen, smoked, cured, pickled, packed, boned, dried, cut up, wrapped or otherwise manufactured or processed.

Â Â Â Â Â  (20) ÂUnwholesomeÂ includes all meat or meat products which are diseased, contaminated, including drug or chemical residue, putrid, unsound, unhealthful or unfit for food. [Amended by 1957 c.104 Â§2; 1959 c.565 Â§2; 1973 c.174 Â§4; 1993 c.162 Â§2; 2001 c.104 Â§243]

Â Â Â Â Â  619.016 Short title. ORS 619.010 to 619.026 and 619.036 to 619.066 shall be known as the State Meat Inspection Act. [1973 c.174 Â§2]

Â Â Â Â Â  619.020 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.021 Policy. The intent and purpose of ORS 576.024, 619.010 to 619.071, 619.370 and 619.993 is to give recognition to the Federal Meat Inspection Act presently being enforced in this state and at the same time recognize the responsibility of the State of Oregon to protect the public health of the citizens of this state. In furtherance of this responsibility the State Department of Agriculture is authorized to take all measures necessary and proper in its judgment to complement the enforcement of the Federal Meat Inspection Act, and to prevent and prohibit the sale and distribution of unwholesome meat and meat food products dangerous to the health, safety and welfare of Oregon consumers. In this respect the department shall exercise general sanitary and quality control, and establish supervision and safeguards over meat establishments and meat products under its jurisdiction. [1973 c.174 Â§3]

Â Â Â Â Â  619.026 Meat preparation establishment sanitation requirements. (1) Every establishment, including all equipment therein or thereon, shall be kept in a clean, healthful and sanitary condition.

Â Â Â Â Â  (2) Unclean, unhealthful and insanitary conditions shall be deemed to exist if:

Â Â Â Â Â  (a) All the equipment utilized is not thoroughly cleaned on a daily basis, or more often as required by the State Department of Agriculture.

Â Â Â Â Â  (b) Meat and meat products being prepared, packed, stored, sold, distributed or transported are not securely protected from flies, dust, dirt and, as far as may be necessary, by all reasonable means from all other foreign or injurious contamination.

Â Â Â Â Â  (c) The persons and clothing of all employees or other persons therein are unclean.

Â Â Â Â Â  (d) The refuse, dirt and waste products, subject to decomposition or fermentation generated in the operation of the establishment, are not removed at least on a daily basis or as otherwise authorized by the department. [1973 c.174 Â§5]

Â Â Â Â Â  619.030 [Amended by 1957 c.104 Â§3; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.031 Slaughtering and processing establishment licensing; fee; application of ORS chapter 603; rulemaking; prohibited conduct by licensees. (1) A person may not operate an animal food slaughtering establishment or processing establishment without first obtaining a license therefor from the State Department of Agriculture.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the license fees for an animal food slaughtering establishment or processing establishment are:

Â Â Â Â Â  (a) $200 if the establishmentÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $250 if the establishmentÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if the establishmentÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if the establishmentÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $500 if the establishmentÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $650 if the establishmentÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (3) The department shall increase the license fee amounts described in subsection (2) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the fee amounts shall occur on July 1, 2006.

Â Â Â Â Â  (4) In establishing the amount of the license fee for an applicant, the department shall use the annual gross dollar volume of sales and services by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales and service records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales and services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales and services by the applicant. The license shall expire on June 30 next following the date of issuance.

Â Â Â Â Â  (5) The provisions of ORS 603.025 (2) and (5), 603.034 (1) and (2), 603.045 (7) and 603.075 shall apply to animal food slaughtering establishments or processing establishments. Except as provided in this subsection, the remainder of the provisions of ORS chapter 603 do not apply to such establishments.

Â Â Â Â Â  (6) Notwithstanding subsection (1) of this section, a person licensed by the department under ORS chapter 603 to slaughter meat animals and subject to federal meat inspection, or a person licensed by the department under ORS chapter 603 to slaughter only poultry and rabbits and subject to federal poultry inspection, or a person licensed by the department under ORS chapter 603 as a nonslaughtering processor may, without being required to obtain an additional license, also sell or dispose of meat products as animal food provided that such licensees also comply with the provisions of subsection (7) of this section, ORS 619.010 to 619.026 and 619.036 to 619.066.

Â Â Â Â Â  (7) In accordance with the provisions of ORS chapter 183, the department may promulgate rules necessary to carry out and enforce any procedures or measures to protect the health of the animals that are fed or intended to be fed the meat products sold or disposed of by animal food slaughtering establishments or processing establishments, and to protect the health of other animals in this state. In addition to the provisions of ORS 619.046, for the purposes of this section the department shall take into consideration:

Â Â Â Â Â  (a) The provisions of ORS chapter 596.

Â Â Â Â Â  (b) The procedures necessary to ensure that meat products that are only fit for or destined for animal consumption are not sold for human consumption.

Â Â Â Â Â  (8) A person licensed as provided by this section:

Â Â Â Â Â  (a) May not sell, hold or offer for sale any carcass of a meat animal or part thereof that is unfit for or unwholesome as animal food.

Â Â Â Â Â  (b) May not sell, hold or offer for sale a carcass of a meat animal or part thereof for human consumption.

Â Â Â Â Â  (c) Shall keep complete and accurate records of the meat animals purchased for slaughter, including but not limited to their description, brands if any, date of purchase and the name and address of the person from whom the animals were purchased.

Â Â Â Â Â  (d) Shall keep complete and accurate records of the sale of all meat animal carcasses or parts thereof, including the name and address of the purchaser.

Â Â Â Â Â  (e) Shall comply with the provisions of ORS 619.026. [1973 c.174 Â§13; 1975 c.304 Â§19; 1982 s.s.1 c.4 Â§6; 1985 c.353 Â§3; 1991 c.632 Â§3; 2005 c.735 Â§5]

Â Â Â Â Â  Note: The amendments to 619.031 by section 6, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  619.031. (1) A person may not operate an animal food slaughtering establishment or processing establishment without first obtaining a license therefor from the State Department of Agriculture.

Â Â Â Â Â  (2) The license fees for an animal food slaughtering establishment or processing establishment are:

Â Â Â Â Â  (a) $216 if the establishmentÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $271 if the establishmentÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if the establishmentÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if the establishmentÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $541 if the establishmentÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $704 if the establishmentÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (3) In establishing the amount of the license fee for an applicant, the department shall use the annual gross dollar volume of sales and services by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales and service records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales and services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales and services by the applicant. The license shall expire on June 30 next following the date of issuance.

Â Â Â Â Â  (4) The provisions of ORS 603.025 (2) and (5), 603.034 (1) and (2), 603.045 (7) and 603.075 shall apply to animal food slaughtering establishments or processing establishments. Except as provided in this subsection, the remainder of the provisions of ORS chapter 603 do not apply to such establishments.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, a person licensed by the department under ORS chapter 603 to slaughter meat animals and subject to federal meat inspection, or a person licensed by the department under ORS chapter 603 to slaughter only poultry and rabbits and subject to federal poultry inspection, or a person licensed by the department under ORS chapter 603 as a nonslaughtering processor may, without being required to obtain an additional license, also sell or dispose of meat products as animal food provided that such licensees also comply with the provisions of subsection (6) of this section, ORS 619.010 to 619.026 and 619.036 to 619.066.

Â Â Â Â Â  (6) In accordance with the provisions of ORS chapter 183, the department may promulgate rules necessary to carry out and enforce any procedures or measures to protect the health of the animals that are fed or intended to be fed the meat products sold or disposed of by animal food slaughtering establishments or processing establishments, and to protect the health of other animals in this state. In addition to the provisions of ORS 619.046, for the purposes of this section the department shall take into consideration:

Â Â Â Â Â  (a) The provisions of ORS chapter 596.

Â Â Â Â Â  (b) The procedures necessary to ensure that meat products that are only fit for or destined for animal consumption are not sold for human consumption.

Â Â Â Â Â  (7) A person licensed as provided by this section:

Â Â Â Â Â  (a) May not sell, hold or offer for sale any carcass of a meat animal or part thereof that is unfit for or unwholesome as animal food.

Â Â Â Â Â  (b) May not sell, hold or offer for sale a carcass of a meat animal or part thereof for human consumption.

Â Â Â Â Â  (c) Shall keep complete and accurate records of the meat animals purchased for slaughter, including but not limited to their description, brands if any, date of purchase and the name and address of the person from whom the animals were purchased.

Â Â Â Â Â  (d) Shall keep complete and accurate records of the sale of all meat animal carcasses or parts thereof, including the name and address of the purchaser.

Â Â Â Â Â  (e) Shall comply with the provisions of ORS 619.026.

Â Â Â Â Â  619.036 Sanitation and record inspections; seizure of nonconforming foods and facilities. The State Department of Agriculture is authorized:

Â Â Â Â Â  (1) To inspect at reasonable times the equipment, meat and meat products and premises of establishments, meat seller establishments, grocery stores, or other places of business, for the purpose of enforcing minimum sanitary requirements, wholesomeness of meat and meat products and other provisions of ORS 576.024, 619.010 to 619.071, 619.370 and 619.993 or rules adopted under ORS 576.024, 619.010 to 619.071, 619.370 and 619.993.

Â Â Â Â Â  (2) To seize, embargo or detain any food commodity, or quarantine any building, equipment, vehicle or facility found upon inspection or test to be in violation of ORS 619.026 to 619.066 or of any rule adopted under ORS 619.026 to 619.066.

Â Â Â Â Â  (3) To inspect at reasonable times the records required to be kept by ORS 619.031 (8). [1973 c.174 Â§12; 2005 c.735 Â§7]

Â Â Â Â Â  Note: The amendments to 619.036 by section 8, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  619.036. The State Department of Agriculture is authorized:

Â Â Â Â Â  (1) To inspect at reasonable times the equipment, meat and meat products and premises of establishments, meat seller establishments, grocery stores, or other places of business, for the purpose of enforcing minimum sanitary requirements, wholesomeness of meat and meat products and other provisions of ORS 576.024, 619.010 to 619.071, 619.370 and 619.993 or rules adopted under ORS 576.024, 619.010 to 619.071, 619.370 and 619.993.

Â Â Â Â Â  (2) To seize, embargo or detain any food commodity, or quarantine any building, equipment, vehicle or facility found upon inspection or test to be in violation of ORS 619.026 to 619.066 or of any rule adopted under ORS 619.026 to 619.066.

Â Â Â Â Â  (3) To inspect at reasonable times the records required to be kept by ORS 619.031 (7).

Â Â Â Â Â  619.040 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.041 Prohibition on use of establishment or vehicle upon determination of insanitary conditions; posting notice; removal of notice prohibited. (1) Whenever the State Department of Agriculture determines that any part of an establishment where meat products destined for sale or distribution are prepared, packed, stored, sold or distributed for consumption outside such premises, or any vehicle used in the transportation of such products is kept in an unclean, unhealthy or insanitary condition, the department shall:

Â Â Â Â Â  (a) Notify the owner or person in charge that such establishment or vehicle shall not be used for its intended purpose until it is put in a sanitary condition by making the changes ordered in the notice; and

Â Â Â Â Â  (b) Post a notice upon such establishment or vehicle to the effect that it is condemned for further use on account of the unclean, unhealthful or insanitary condition.

Â Â Â Â Â  (2) The notice shall not be removed without prior approval of the department. A continued use of such establishment or vehicle without making the changes ordered, or an unauthorized removal of the notice, is a violation of this section. [1973 c.174 Â§8]

Â Â Â Â Â  619.046 Rulemaking. (1) In accordance with the provisions of ORS chapter 183, the State Department of Agriculture may promulgate rules necessary to carry out and enforce the provisions of ORS 576.024, 619.010 to 619.071, 619.370 and 619.993, including but not limited to:

Â Â Â Â Â  (a) The establishment of conditions under which carcasses, meat and meat products of meat animals shall be stored or otherwise handled by any person engaged in buying, selling, freezing, storing, or transporting such articles, so as to assure that such articles will not be adulterated or misbranded when delivered to the consumer.

Â Â Â Â Â  (b) The establishment of requirements for any person engaged in buying, selling or transporting dead, dying, disabled, or diseased meat animals, or parts thereof, to assure that such animals, or the unwholesome meat or meat products thereof, will be prevented from being used for human food.

Â Â Â Â Â  (c) The establishment of minimum standards of quality and wholesomeness, and definitions and standards of identity for meat products. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated by authority of the United States and shall not be inconsistent with the definitions and standards promulgated by such federal authority under the Federal Meat Inspection Act. Such standards of quality and wholesomeness, and definitions and standards of identity shall be applicable to any establishment, retail meat market, grocery store or other place where meat products are prepared, sold, held or offered for sale.

Â Â Â Â Â  (2) In promulgating such rules the department may consider:

Â Â Â Â Â  (a) Meat inspection programs and standards of other states and of the United States;

Â Â Â Â Â  (b) Economic, health and welfare consequences to this state which might result from the production, preparation, handling, sale or consumption of unwholesome meat or meat products;

Â Â Â Â Â  (c) Necessary procedures required to prohibit the sale or consumption of unwholesome meat or meat products; and

Â Â Â Â Â  (d) Minimum standards of refrigeration necessary to protect meat or meat products from spoilage, contamination and disease. [1973 c.174 Â§9; 1987 c.158 Â§120b]

Â Â Â Â Â  619.050 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.051 Prohibited acts. No person shall:

Â Â Â Â Â  (1) Have in the personÂs possession for any reason or purpose unwholesome meat or meat products that are not denatured and properly identified;

Â Â Â Â Â  (2) Carry or transport, by vehicle or otherwise, the carcass or meat of any meat animal destined for sale or distribution as food, unless it is thoroughly protected from dust, dirt, flies or other contaminants;

Â Â Â Â Â  (3) Sell, hold or offer for sale any meat product if such meat product is from a meat animal not slaughtered under the auspices of the meat and poultry inspection program of the United States Department of Agriculture if federal regulations have been established for the inspection of the meat animal; or

Â Â Â Â Â  (4) Engage in an activity requiring a license under the provisions of ORS chapter 603 without first procuring such license from the State Department of Agriculture and maintaining it as prescribed in ORS chapter 603. [1973 c.174 Â§6; 1995 c.26 Â§1; 2003 c.14 Â§371]

Â Â Â Â Â  619.056 Trichinae treatment required for pork products. No food consisting wholly or in part of pork muscle tissue, such as bologna style sausage, Vienna style sausage, frankfurt style sausage, summer sausage, all other similar sausages or pork products, or prepared products containing pork muscle tissue, except a fresh product consisting wholly of pork muscle tissue, shall be kept, offered or exposed for sale as food for human consumption, unless the pork muscle tissue entering into the products has been subjected to any method of treatment of pork or pork products which will destroy trichinae. [1973 c.174 Â§7]

Â Â Â Â Â  619.060 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.061 Tagging and identification of meat products by person operating retail sales and custom slaughter or processing establishments. Any person operating a retail meat seller establishment, as defined in ORS chapter 603, in conjunction with a custom slaughtering establishment or custom processing establishment shall mark, tag or identify all individually wrapped packages or containers of meat or meat products slaughtered, wrapped, prepared or handled for the owner of a meat animal, at the time and in the manner deemed necessary by the State Department of Agriculture to protect the people of this state from the purchase or consumption of uninspected meat products. [1973 c.174 Â§10]

Â Â Â Â Â  619.066 Labeling of meat products to conform to ORS chapters 616 and 618. The labeling requirements for meat or meat products shall be those prescribed in ORS chapter 616 and the labeling requirements as to weight or measure of meat or meat products shall be those prescribed in ORS chapter 618. [1973 c.174 Â§11; 1975 c.304 Â§18]

Â Â Â Â Â  619.070 [Repealed by 1957 c.104 Â§21]

Â Â Â Â Â  619.071 Disposition of moneys received by department. All moneys received by the department pursuant to ORS 619.010 to 619.071 shall be paid into the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the department for the purpose of administering ORS 619.010 to 619.071. [1973 c.174 Â§15; 1979 c.499 Â§22]

Â Â Â Â Â  619.080 [Repealed by 1957 c.104 Â§21]

Â Â Â Â Â  619.090 [Repealed by 1973 c.174 Â§20]

GAME MEAT INSPECTION

Â Â Â Â Â  619.095 When game meat inspection required; processing by approved establishment. (1) Game meat donated to charitable organizations shall be inspected by the State Department of Agriculture to determine fitness for human consumption as provided in ORS 603.045 and 619.031 or shall be inspected and determined fit for human consumption by employees of the State Department of Fish and Wildlife or the Department of State Police who have been trained by the State Department of Agriculture in the procedures provided in ORS 603.045 and 619.031, and shall be processed by an establishment approved by the State Department of Agriculture as provided in ORS 619.026 and 619.031 and may be served for human consumption by charitable organizations.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂCharitable organizationÂ means the Department of Human Services, Oregon Youth Authority, Department of Corrections institutions, low-income nutritional centers, public school nutritional centers, senior nutritional centers, state hospitals and other charitable organizations or public institutions approved by the State Department of Fish and Wildlife.

Â Â Â Â Â  (b) ÂGame meatÂ includes antelope, bighorn sheep, deer, elk, moose and mountain goat. [1983 c.575 Â§2; 1987 c.320 Â§239; 1997 c.249 Â§187; 2001 c.900 Â§209]

Â Â Â Â Â  619.100 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.105 Liability of public employees for inspection. No civil or criminal sanctions shall be imposed upon State Department of Agriculture employees, State Department of Fish and Wildlife employees or Department of State Police employees for the good faith inspection of game meat as provided in ORS 619.095. [1983 c.575 Â§5]

PROCESSING AND SALE OF MEAT AND BY-PRODUCTS OF DOMESTICATED ELK

Â Â Â Â Â  Note: Sections 2 and 4, chapter 783, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 2. The slaughter of domesticated elk raised pursuant to a license issued by the State Fish and Wildlife Commission under ORS 497.228 and the processing and sale of meat and by-products from those domesticated elk are legal. The slaughter and processing must be conducted in an official exotic animal establishment inspected and certified for wholesomeness by the United States Department of Agriculture or a successor agency. To the extent consistent with federal regulations governing official exotic animal establishments, the State Department of Agriculture, in consultation with the State Department of Fish and Wildlife, shall adopt all rules necessary and proper for the State Department of Agriculture to regulate the processing and sale of domesticated elk meat and domesticated elk by-products described in this section. [2001 c.783 Â§2]

Â Â Â Â Â  Sec. 4. Section 2 of this 2001 Act is repealed January 2, 2008. The repeal of section 2 of this 2001 Act does not affect the ability of the State Department of Agriculture to levy a civil penalty for a violation occurring prior to January 2, 2008, of a rule described under section 3 of this 2001 Act. [2001 c.783 Â§4]

Â Â Â Â Â  619.110 [Amended by 1957 c.104 Â§4; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.120 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.130 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.140 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.150 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.160 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.170 [Repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.180 [Repealed by 1957 c.104 Â§21]

Â Â Â Â Â  619.190 [Repealed by 1957 c.104 Â§21]

Â Â Â Â Â  619.200 [Amended by 1957 c.104 Â§5; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.210 [Repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.220 [Amended by 1957 c.104 Â§6; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.230 [Amended by 1957 c.104 Â§7; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.240 [Amended by 1957 c.104 Â§8; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.250 [Repealed by 1955 c.11 Â§4]

Â Â Â Â Â  619.310 [1959 c.646 Â§1; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.315 [1959 c.646 Â§2; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.320 [1959 c.646 Â§3; 1961 c.230 Â§1; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.322 [1961 c.230 Â§4; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.325 [1959 c.646 Â§4; 1961 c.230 Â§2; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.327 [1961 c.230 Â§5; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.330 [1959 c.646 Â§Â§5, 6; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.335 [1959 c.646 Â§8; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.340 [Subsection (1) enacted as 1959 c.646 Â§7; subsection (2) enacted as 1961 c.230 Â§6; repealed by 1973 c.174 Â§20]

IDENTIFICATION OF FRYERS

Â Â Â Â Â  619.350 Definitions for ORS 619.350 to 619.380. As used in ORS 619.350 to 619.380, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Fryer Commission.

Â Â Â Â Â  (2) ÂFryerÂ means a chicken of any breed or variety, slaughtered under the age of six months, produced for sale for human consumption as a fryer, broiler or fryer-roaster, or the cut-up parts of such a chicken. [1959 c.385 Â§1; 1997 c.462 Â§1]

Â Â Â Â Â  619.355 Identification required before sale for human consumption; exception. (1) All fryers and fryer parts that are exposed or offered for sale for human consumption in this state and that have been grown in Oregon must be conspicuously identified to the consumer or purchaser as fryers or fryer parts that are Oregon-grown.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to fryers that are exposed or offered for sale to ultimate consumers at the farm or ranch where the fryers were produced, if no fryers produced elsewhere are exposed or offered for sale to ultimate consumers at the farm or ranch. [1959 c.385 Â§Â§2,3; 1997 c.462 Â§2]

Â Â Â Â Â  619.360 Identification required before transporting for sale for human consumption. Except as provided in ORS 619.375, and except for a common carrier, no person shall transport any fryer for purposes of sale for human consumption unless the fryer is identified as required by ORS 619.355 (1) and 619.370. [1959 c.385 Â§7; 1997 c.462 Â§4]

Â Â Â Â Â  619.365 Misrepresentation concerning grower, state of origin or fresh condition. No person, by means of any representation, either verbal, printed or written, shall willfully represent or pretend that fryers or parts thereof:

Â Â Â Â Â  (1) Were grown by any person, or in any state, other than by the person and in the state where the fryers were in fact grown; or

Â Â Â Â Â  (2) Are fresh, if at any time after slaughter, they have ever been frozen. [1959 c.385 Â§4; 1967 c.301 Â§1; 1997 c.462 Â§3]

Â Â Â Â Â  619.370 Labeling concerning addition of chemical preservative. (1) No person shall sell or display, expose, offer or possess for sale for human consumption, a fryer to which a chemical preservative has been added, unless it is conspicuously labeled in legible letters or figures of not less than one-sixteenth of an inch in height with the words Âpreservatives added: (here insert a list of the preservatives, by their common or technical names).Â

Â Â Â Â Â  (2) ÂChemical preservative,Â as used in this section, means any substance, including but not limited to antibiotics, which when added to fryers tends to prevent or retard deterioration of the fryer, but does not include common salt, sugars, vinegars, spices or oils extracted from spices, or substances added to food by direct exposure to wood smoke.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to a fryer or immediate container which bears a label provided under section 81.120 of the United States Department of Agriculture Regulations issued pursuant to the Poultry Products Inspection Act (71 Stat. 441), as amended by the Wholesome Poultry Products Act of August 18, 1969, (82 Stat. 971; U.S.C. 451) et seq. [1959 c.385 Â§5; 1973 c.174 Â§14]

Â Â Â Â Â  619.375 Certain fryers excepted from provisions of ORS 619.350 to 619.380. The provisions of ORS 619.350 to 619.380 do not apply to fryers being transported from the growerÂs residence or place of business to a warehouse for storage, or to any place for inspection, grading, packing or processing. [1959 c.385 Â§6]

Â Â Â Â Â  619.380 Enjoining violations. In addition to other penalties and enforcement provisions contained in ORS 619.350 to 619.380, circuit courts hereby are authorized, upon petition of the Oregon Fryer Commission, to enjoin by temporary or permanent injunction any violation of the provisions of ORS 619.350 to 619.380. [1959 c.385 Â§8]

Â Â Â Â Â  619.410 [1957 c.104 Â§1; repealed by 1973 c.174 Â§20]

LABELING OF LAMB

Â Â Â Â Â  619.411 Definitions for ORS 619.411 to 619.426. As used in ORS 619.411 to 619.426:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Sheep Commission.

Â Â Â Â Â  (2) ÂLambÂ means animals defined as lamb by the United States Department of Agriculture grading standards.

Â Â Â Â Â  (3) ÂImmediate containerÂ means the box, carton, bag or wrapper or other receptacle used by any person in transporting lamb, or in which lamb is offered for sale. ÂImmediate containerÂ does not include package liners.

Â Â Â Â Â  (4) ÂLabelÂ means the information required by ORS 619.411 to 619.426 to be placed on the lamb or on the immediate container by means of a stamp, stencil or printing by machine or by attaching to the immediate container, by means of glue or paste, a machine-printed label. [1989 c.616 Â§2]

Â Â Â Â Â  619.416 Labeling required before sale for human consumption; restriction on use of words ÂGrown in Oregon.Â (1) Lamb, or the immediate container in which it is enclosed, which is produced and processed in Oregon and is offered for sale for human consumption, may be conspicuously labeled with a label not less than one inch in height and one and one-half inches in width in legible letters or figures of not less than three-sixteenths of an inch in height, with the words ÂGrown in Oregon.Â If the immediate container is made of transparent material, the label may be placed inside the material if it is affixed so that it is easily readable by a consumer or purchaser. If the lamb is not enclosed in an immediate container, the label shall be placed on a tag securely fastened to the lamb.

Â Â Â Â Â  (2) Lamb that is produced in Oregon and processed out-of-state may carry the ÂGrown in OregonÂ label if the producer, processor and retailer voluntarily develop a system of tracking and are able to prove that lamb sold for human consumption carrying the ÂGrown in OregonÂ label was produced in Oregon.

Â Â Â Â Â  (3) Lamb that is not produced in Oregon may not carry the name Oregon, in any form, anywhere on the lamb or its immediate container. [1989 c.616 Â§3]

Â Â Â Â Â  619.420 [1957 c.104 Â§10; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.421 Misrepresentation regarding grower, state of origin or fresh condition. No person, by means of any representation, either verbal, printed or written, or by improper use of labels, shall willfully represent or pretend that lamb:

Â Â Â Â Â  (1) Was grown by any person, or in any state or country other than by the person and in the state or country where the lamb was in fact grown.

Â Â Â Â Â  (2) Is fresh, if, at anytime after slaughter, it has ever been frozen. [1989 c.616 Â§4]

Â Â Â Â Â  619.426 Enjoining violations. Circuit courts hereby are authorized, upon petition of the Oregon Sheep Commission, to enjoin by temporary or permanent injunction any violations of the provisions of ORS 619.411 to 619.426. [1989 c.616 Â§5]

Â Â Â Â Â  619.430 [1957 c.104 Â§11; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.440 [1957 c.104 Â§12; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.450 [1957 c.104 Â§13; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.460 [1957 c.104 Â§14; 1967 c.637 Â§22; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.470 [1957 c.104 Â§15; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.480 [1957 c.104 Â§16; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.490 [1957 c.104 Â§Â§17, 18; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.500 [1957 c.104 Â§19; 1971 c.695 Â§8; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.605 [1957 c.104 Â§1; 1969 c.565 Â§7; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.610 [1955 c.712 Â§1; 1957 c.614 Â§6; 1959 c.565 Â§18; repealed by 1969 c.565 Â§8 (619.611 enacted in lieu of 619.610)]

Â Â Â Â Â  619.611 [1969 c.565 Â§9 (enacted in lieu of 619.610); repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.615 [1969 c.565 Â§11; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.620 [1955 c.712 Â§10(1); repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.627 [1969 c.565 Â§33; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.630 [1955 c.712 Â§10(2); 1967 c.392 Â§3; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.632 [1969 c.565 Â§13; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.635 [1961 c.164 Â§9; 1967 c.392 Â§4; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.637 [1965 c.483 Â§4; 1967 c.392 Â§5; 1969 c.565 Â§12; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.639 [1969 c.565 Â§13a; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.640 [Amended by 1955 c.712 Â§13; 1959 c.565 Â§6; 1961 c.164 Â§2; repealed by 1967 c.392 Â§11]

Â Â Â Â Â  619.642 [1959 c.565 Â§10; 1961 c.164 Â§3; 1967 c.392 Â§6; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.644 [1969 c.565 Â§26; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.645 [1957 c.614 Â§2; 1959 c.565 Â§7; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.647 [Amended by 1959 c.565 Â§5; 1961 c.164 Â§4; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.650 [1955 c.712 Â§14; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.652 [1957 c.614 Â§3(1); repealed by 1959 c.565 Â§20]

Â Â Â Â Â  619.654 [1957 c.614 Â§3(2); repealed by 1959 c.565 Â§20]

Â Â Â Â Â  619.656 [1957 c.614 Â§4; repealed by 1959 c.565 Â§20]

Â Â Â Â Â  619.658 [1957 c.614 Â§5; repealed by 1959 c.565 Â§20]

Â Â Â Â Â  619.660 [1955 c.712 Â§15; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.662 [1969 c.565 Â§29; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.664 [1969 c.565 Â§30; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.670 [1955 c.712 Â§2; 1961 c.164 Â§5; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.675 [1969 c.565 Â§35; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.677 [1969 c.565 Â§14; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.680 [1955 c.712 Â§3; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.682 [1969 c.565 Â§40; 1971 c.734 Â§91; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.684 [1957 c.629 Â§3; 1961 c.164 Â§6; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.686 [1957 c.629 Â§5; 1961 c.164 Â§7; 1967 c.637 Â§23; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.687 [1959 c.565 Â§4; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.688 [1957 c.629 Â§6; 1969 c.565 Â§15; 1971 c.734 Â§92; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.690 [1955 c.712 Â§4; repealed by 1959 c.565 Â§20]

Â Â Â Â Â  619.695 [1959 c.565 Â§3; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.700 [1955 c.712 Â§5; 1959 c.565 Â§8; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.710 [1955 c.712 Â§6; 1957 c.629 Â§1; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.712 [1969 c.565 Â§27; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.714 [1969 c.565 Â§16; 1971 c.645 Â§1; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.715 [1965 c.483 Â§2; 1967 c.392 Â§7; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.716 [1971 c.645 Â§3; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.718 [1969 c.565 Â§17; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.720 [1955 c.712 Â§10(8); 1967 c.392 Â§8; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.722 [1969 c.565 Â§32; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.725 [1965 c.483 Â§3; 1967 c.392 Â§9; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.730 [1955 c.712 Â§10(3); 1969 c.565 Â§18; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.732 [1969 c.565 Â§23; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.734 [1969 c.565 Â§24; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.736 [1969 c.565 Â§25; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.740 [1955 c.712 Â§10(4); repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.750 [1955 c.712 Â§10(9); repealed by 1961 c.164 Â§11]

Â Â Â Â Â  619.760 [1955 c.712 Â§16; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.765 [1959 c.565 Â§13; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.769 [1969 c.565 Â§31; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.770 [1955 c.712 Â§10(6), (7); repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.774 [1969 c.565 Â§47; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.776 [1969 c.565 Â§28; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.778 [1969 c.565 Â§34; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.780 [1955 c.712 Â§Â§7, 9; 1957 c.614 Â§7; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.781 [1969 c.565 Â§37; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.782 [1959 c.565 Â§12; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.783 [1969 c.565 Â§38; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.784 [1959 c.565 Â§11; 1967 c.392 Â§10; 1969 c.565 Â§19; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.786 [1959 c.565 Â§14; 1969 c.565 Â§20; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.788 [1959 c.565 Â§9; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.790 [1955 c.712 Â§8; repealed by 1959 c.565 Â§20]

Â Â Â Â Â  619.795 [1969 c.565 Â§43; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.800 [1955 c.712 Â§11; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.810 [1955 c.712 Â§10(5); repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.815 [1969 c.565 Â§36; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.820 [1955 c.712 Â§12; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.822 [1969 c.565 Â§44; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.825 [1957 c.629 Â§4; 1969 c.565 Â§21; repealed by 1973 c.174 Â§20 and by 1973 c.794 Â§34]

Â Â Â Â Â  619.827 [1969 c.565 Â§45; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.829 [1969 c.565 Â§42; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.830 [1955 c.712 Â§10(10); repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.910 [1965 c.150 Â§Â§1, 2, 3, 4; repealed by 1973 c.174 Â§20]

PENALTIES

Â Â Â Â Â  619.990 [Subsection (5) enacted as 1955 c.712 Â§17; subsection (6) enacted as 1959 c.565 Â§19; 1961 c.164 Â§10; subsection (7) enacted as 1965 c.483 Â§8; subsection (8) enacted as 1965 c.150 Â§5; repealed by 1969 c.565 Â§48]

Â Â Â Â Â  619.991 [Derived from 1957 c.104 Â§20; 1959 c.385 Â§9; 1959 c.646 Â§9; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.992 [1969 c.565 Â§46; repealed by 1973 c.174 Â§20]

Â Â Â Â Â  619.993 Penalties for meat inspection law violations. Violation of any of the provisions of ORS 576.024, 619.010 to 619.071 and 619.370, or rules promulgated thereunder, is a misdemeanor. [1973 c.174 Â§16; 1975 c.304 Â§8]

_______________



Chapter 620

Chapter 620 (Former Provisions)

Sale of Horse Meat

SALE OF HORSE MEAT

FOOD AND OTHER COMMODITIES

620.010 [Repealed by 1995 c.206 §1]

620.020 [Repealed by 1995 c.206 §1]

620.030 [Repealed by 1995 c.206 §1]

620.040 [Repealed by 1995 c.206 §1]

620.050 [Repealed by 1995 c.206 §1]

620.060 [Repealed by 1995 c.206 §1]

620.070 [Repealed by 1995 c.206 §1]

620.080 [Repealed by 1995 c.206 §1]

620.090 [Repealed by 1995 c.206 §1]

620.100 [Repealed by 1995 c.206 §1]

620.110 [1953 c.263 §1; repealed by 1995 c.206 §1]

620.120 [1953 c.263 §2; repealed by 1995 c.206 §1]

620.310 [Repealed by 1955 c.134 §1]

620.320 [Repealed by 1955 c.134 §1]

620.330 [Repealed by 1955 c.134 §1]

620.990 [Subsection (2) enacted as 1953 c.263 §3; amended by 1955 c.134 §2; repealed by 1995 c.206 §1]

_______________



Chapter 621

Chapter 621 Â Milk; Dairy Products; Substitutes

2005 EDITION

MILK; DAIRY PRODUCTS; SUBSTITUTES

FOOD AND OTHER COMMODITIES

GENERAL PROVISIONS

621.003Â Â Â Â  Definitions

621.010Â Â Â Â  Restraining violations

621.012Â Â Â Â  Exception for small-scale on-farm sales

621.015Â Â Â Â  Disposition of license fees; appropriation

621.018Â Â Â Â  Entry and use of fluid milk produced outside state; reciprocal agreements

GRADING AND STANDARDS OF IDENTITY

621.056Â Â Â Â  Employment of grader

621.057Â Â Â Â  Record of grade of milk

621.058Â Â Â Â  Grades and standards of quality for milk, fluid milk and dairy products; rules

621.059Â Â Â Â  Definitions and standards of identity for cheese; rules

621.060Â Â Â Â  Establishing standards of quality and identity for fluid milk; rules

621.062Â Â Â Â  Deviation from standard of identity prohibited

621.065Â Â Â Â  Designation of grades

GRADE DESIGNATION USE

621.070Â Â Â Â  License required to use grade designation

621.072Â Â Â Â  Issuance of license to use grade designation; grading by milk hauler; facility inspections; fees

621.073Â Â Â Â  Suspension of grade use privilege

621.076Â Â Â Â  Container labeling; bottling unpasteurized milk; prohibition against milk by or from suspended licensee

621.083Â Â Â Â  Procedures and equipment for graders

WEIGHING, SAMPLING AND TESTING

621.084Â Â Â Â  Weighing, sampling and testing fluid milk

621.088Â Â Â Â  Sale or possession of milk or cream to which water has been added

621.092Â Â Â Â  Right of producer to be present at weighing, sampling or testing and to have own tests made

621.093Â Â Â Â  Liability of licensee for inaccurate weighing, sampling, testing or recording; attorney fees

621.094Â Â Â Â  Authority of department to take charge of weighing, sampling and testing upon noncompliance

621.096Â Â Â Â  Regulations regarding weighing, sampling and testing

PROHIBITED ACTS, GENERALLY

621.116Â Â Â Â  Prohibition against retail sale of unpasteurized milk from cows

621.117Â Â Â Â  Distributor or producer-distributor may sell only milk that is pasteurized or from disease-free goats or sheep

621.122Â Â Â Â  Prohibitions regarding sales, pasteurization, sampling, weighing, grading and containers; prohibited acts of licensees; pasteurization exemption

621.124Â Â Â Â  Milk not to be sold if from diseased animals or from animals that have not been tested or retested for brucellosis

DAIRY PRODUCTS PLANTS

621.161Â Â Â Â  Operation of dairy products plant without license prohibited

621.166Â Â Â Â  Application for dairy products plant license; fee; expiration; mobile milk tanker fees

621.171Â Â Â Â  Issuance of license; renewal; suspension; revocation

DISEASE AND CONTAMINATION PREVENTION

621.176Â Â Â Â  Standards of construction for plants and facilities

621.181Â Â Â Â  Standards of sanitation for operation of plants and facilities

621.183Â Â Â Â  Prohibition against operating plant or facility that does not meet standards

621.193Â Â Â Â  Standards for farm bulk storage facilities

621.198Â Â Â Â  Prohibition against use or dealing with user of nonstandard bulk storage facilities

621.203Â Â Â Â  Condemnation of unfit container and its contents

621.207Â Â Â Â  Prohibition against unauthorized removal of condemnation tag or marking or use of container or its contents

621.224Â Â Â Â  Bacterial standards

621.226Â Â Â Â  Condemnation of unlawful milk, cream, dairy product or fluid milk

621.259Â Â Â Â  Pasteurization equipment; supervision by licensed pasteurizer operator

621.261Â Â Â Â  Regulations regarding equipment used in pasteurization process

621.266Â Â Â Â  Pasteurizer operator license; fee

621.276Â Â Â Â  Licensees to show knowledge of and ability to comply with changes in laws or regulations

621.281Â Â Â Â  Suspension or revocation of licenses issued under ORS 621.266

621.297Â Â Â Â  Certification of milk and dairy product testing laboratories; fee

621.300Â Â Â Â  Use of Ring Test or Whey Test for brucellosis

ICE CREAM AND OTHER FROZEN DESSERTS

621.311Â Â Â Â  Definitions and standards of identity for frozen desserts; rules

621.320Â Â Â Â  Labeling requirements for frozen desserts; exemption

621.335Â Â Â Â  Licenses to make and sell frozen desserts at wholesale; fees; expiration

621.340Â Â Â Â  Selling frozen dessert with excessive bacteria count prohibited

621.345Â Â Â Â  Sale or offering for sale of nonconforming product prohibited

621.368Â Â Â Â  Revocation of licenses

621.369Â Â Â Â  Possession of frozen dessert or frozen dessert mix as prima facie evidence of intent to sell

CONDENSED OR EVAPORATED MILK; IMITATION MILK AND DAIRY PRODUCT

SUBSTITUTES

621.405Â Â Â Â  Definitions and standards for condensed or evaporated milk

621.410Â Â Â Â  Requisites of milk used in manufacture of condensed or evaporated milk; vegetable fat prohibited

621.418Â Â Â Â  Standards for imitation milk products; sale of nonstandard imitation milk prohibited

621.435Â Â Â Â  Substitute or imitation dairy products; use of words or pictures indicating product to be genuine; exception

621.445Â Â Â Â  Restrictions on serving colored butter substitute in public eating place

STATE FACILITIES FOR TESTING MILK FAT CONTENT

621.720Â Â Â Â  Testing for milk fat content required

621.730Â Â Â Â  Department to provide testing; contracts of purchase not to be terminated; testing fees

621.740Â Â Â Â  Liability for payment of fees

621.750Â Â Â Â  Sampling and testing; payment adjustments; rules

PENALTIES

621.991Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  621.003 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂContainerÂ means milk and cream cans, farm milk tanks, milk tank trucks, milk storage tanks, pasteurizing vats, cheese vats, butter churns, butter tubs, cheese hoops and any other receptacle designed for use or used to hold fluid milk, milk or dairy products.

Â Â Â Â Â  (2) ÂCreamÂ means that portion of milk consisting of milk fat.

Â Â Â Â Â  (3) ÂDairy productsÂ means:

Â Â Â Â Â  (a) Butter.

Â Â Â Â Â  (b) All varieties of cheese, frozen desserts and frozen dessert mixes containing milk, cream or nonfat milk solids.

Â Â Â Â Â  (c) Evaporated, condensed, concentrated, powdered, dried or fermented milk, whey, cream and skimmed milk.

Â Â Â Â Â  (4) ÂDairy products plantÂ means:

Â Â Â Â Â  (a) An establishment where milk is received, processed or used in manufacturing dairy products for human consumption.

Â Â Â Â Â  (b) A place or premises where milk is received or collected.

Â Â Â Â Â  (c) A bulk tank truck or other mobile equipment used by a milk hauler or other person in the transportation of milk, fluid milk or milk products.

Â Â Â Â Â  (d) A location operated by a nonprocessing cooperative, corporation, association or person serving as a marketing agent for producers.

Â Â Â Â Â  (5) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (6) ÂDisease-free herdÂ means a herd of cows, sheep or goats that is not an infected herd. As used in this subsection, Âinfected herdÂ means a herd of cows, sheep or goats in which one or more reactor animals have been discovered by any test authorized by law and that has not regained its disease-free status following the slaughter of the reactor animals and retesting of the herd as prescribed by the department.

Â Â Â Â Â  (7) ÂDistributorÂ means a person who purchases only unpasteurized milk and pasteurizes or otherwise processes that milk, then bottles and distributes the milk for human consumption.

Â Â Â Â Â  (8) ÂFluid milkÂ means milk and any other product made by the addition of a substance to milk or to a liquid form of milk product if the milk or other product is produced, processed, distributed, sold or offered or exposed for sale for human consumption. Fluid milk includes sterilized fluid milk products and the fluid milk products for which a standard of identity has been established by the department.

Â Â Â Â Â  (9) ÂFrozen dessertÂ means a food product that is defined and standardized by rule under ORS 621.311.

Â Â Â Â Â  (10) ÂFrozen dessert mixÂ means the unfrozen, blended ingredients, in liquid or powdered form, from which frozen desserts are made by freezing the mix ingredients to a solid or semisolid consistency.

Â Â Â Â Â  (11) ÂFrozen dessert retailerÂ means a person who freezes or makes frozen desserts for direct sale to or use by a consumer.

Â Â Â Â Â  (12) ÂFrozen dessert wholesalerÂ means a person, other than a frozen dessert retailer, engaged in the business of freezing or making frozen desserts for sale. ÂFrozen dessert wholesalerÂ does not include interstate carriers, health care facilities as defined in ORS 442.015, domiciliary care facilities as defined in ORS 443.205, schools, institutions or fraternal, social or religious organizations or persons engaging in occasional or incidental sales as defined by department rule.

Â Â Â Â Â  (13) ÂImitation milk productÂ means:

Â Â Â Â Â  (a) A compound of milk and edible oil or fat, other than natural milk fat, with or without other ingredients.

Â Â Â Â Â  (b) A compound or product that is not a fluid milk product, that is made to have or has the appearance, taste or texture of a fluid milk product or a general composition similar to that of a fluid milk product, for which a standard of identity has been established by the department, and that may reasonably be mistaken for a fluid milk product.

Â Â Â Â Â  (14) ÂMilkÂ means the lacteal secretion of cows, sheep and goats.

Â Â Â Â Â  (15) ÂMilk haulerÂ means a person who, in the course of employment, accepts bulk fluid milk and transports that commodity to a dairy products plant or a physical facility of a distributor or producer-distributor.

Â Â Â Â Â  (16) ÂNonprocessing distributorÂ means a person who sells fluid milk in consumer-sized units under the personÂs own brand or trade name after the milk has been processed and packaged by a distributor or producer-distributor.

Â Â Â Â Â  (17) ÂPasteurizeÂ means the process established by the department pursuant to ORS 621.261 by which each particle of milk, cream or any other dairy product is treated, usually by heat, for the purpose of destroying or rendering harmless bacterial organisms, including pathogenic organisms and viruses.

Â Â Â Â Â  (18) ÂProducerÂ means a person who engages in the production of unpasteurized milk on a dairy farm and does not bottle the milk on the premises where production occurs, in pasteurized or unpasteurized form and for human consumption.

Â Â Â Â Â  (19) ÂProducer-distributorÂ means:

Â Â Â Â Â  (a) A person who bottles milk on the premises where production occurs, in pasteurized or unpasteurized form and for human consumption.

Â Â Â Â Â  (b) A person who purchases milk from a producer, pasteurizes that milk, then bottles it for distribution. [1999 c.197 Â§2]

Â Â Â Â Â  621.005 [Amended by 1979 c.320 Â§15; 1982 s.s.1 c.4 Â§16; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.010 Restraining violations. (1) If the State Department of Agriculture believes that any person is engaged in or is about to engage in any act or practice that is a violation of ORS 621.056, 621.057, 621.062, 621.070, 621.072, 621.076, 621.084, 621.088, 621.117, 621.122, 621.124, 621.161, 621.166, 621.183, 621.198, 621.226 or 621.259 or any rule or standard adopted under ORS 621.060, 621.083, 621.096, 621.224 or 621.261, the department may apply for a temporary restraining order or permanent injunction pursuant to ORCP 79 or ORS 561.280 prohibiting the person from engaging in that act or practice. The application for the order or injunction may be made to the circuit court of any county in which the person is engaged in or is about to engage in the unlawful act or practice. Notwithstanding ORCP 82, no security shall be required of the department to obtain the restraining order or injunction. The remedy provided the department by this section is in addition to all other remedies, civil and criminal.

Â Â Â Â Â  (2) In a proceeding for an injunction under subsection (1) of this section, an applicant or licensee may not, as a defense, litigate collaterally any matter concerning the refusal to grant or the revocation or suspension of a license required by or issued under ORS 621.070, 621.072, 621.161, 621.171 or 621.266 if the applicant or licensee was heard or might have been heard on that matter directly in an administrative hearing under ORS 183.413 to 183.470, or on an appeal from such a hearing. [1955 c.714 Â§1; 1961 c.425 Â§13; 1999 c.197 Â§6]

Â Â Â Â Â  621.012 Exception for small-scale on-farm sales. The provisions of ORS 621.062, 621.070, 621.072, 621.076, 621.084, 621.088, 621.116, 621.117 and 621.259 and standards developed under ORS 621.060, 621.083 or 621.224 do not apply to a person owning not more than three dairy cows that have calved at least once, nine sheep that have lactated at least once or nine goats that have lactated at least once, but such person may sell the fluid milk from those animals for human or other consumption without complying with the provisions of ORS 621.062, 621.070, 621.072, 621.076, 621.084, 621.116, 621.117 or 621.259 or standards developed under ORS 621.060, 621.083 or 621.224 only if:

Â Â Â Â Â  (1) The person does not advertise the milk for sale;

Â Â Â Â Â  (2) The milk is sold directly to the consumer at the premises where produced; and

Â Â Â Â Â  (3) No more than two producing dairy cows, nine producing sheep or nine producing goats are located on the premises where the milk is produced. [Formerly 621.089]

Â Â Â Â Â  621.015 Disposition of license fees; appropriation. The State Department of Agriculture shall deposit all fees paid to it under this chapter in the Department of Agriculture Service Fund. All such fees are continuously appropriated to the department for the purpose of administering and enforcing this chapter. [1963 c.48 Â§2; 1979 c.499 Â§23]

Â Â Â Â Â  621.018 Entry and use of fluid milk produced outside state; reciprocal agreements. (1) The State Department of Agriculture may permit the entry and use in this state of fluid milk produced in other governmental units subject to the conditions set forth in this section. For the purposes of this section, the term Âgovernmental unitÂ means any state, territory of the United States or political subdivision thereof.

Â Â Â Â Â  (2) The department shall investigate and survey the system of regulation of the fluid milk industry in effect in the governmental unit in which the fluid milk is produced. The investigation shall be made into all the factors relating to the quality of fluid milk as prescribed in ORS 621.060. Upon a determination by the department that the system of fluid milk regulation in effect in a governmental unit is of a nature that will reasonably ensure that fluid milk produced thereunder will be of a quality substantially equal to fluid milk produced in this state, the department may issue a permit to any person operating under that system for the movement of fluid milk into this state.

Â Â Â Â Â  (3) Recognition by the department of the system of regulation and inspection of fluid milk produced or processed in any other governmental unit shall be granted only in cases where the other governmental unit grants a reciprocal recognition to fluid milk produced or processed in this state.

Â Â Â Â Â  (4) The department may give full faith and credit to the acts of any other governmental unit administering a system of fluid milk regulation recognized by the department, suspending the right or privilege of any person under the jurisdiction of that governmental unit to produce or process fluid milk.

Â Â Â Â Â  (5) The department shall arrange with any other governmental unit administering and enforcing a system of fluid milk regulation recognized by the department for the exchange of information necessary to ensure an uninterrupted interchange of wholesome and nutritious fluid milk between that governmental unit and this state. [Formerly 621.105]

Â Â Â Â Â  621.020 [1957 c.346 Â§6; 1999 c.197 Â§7; renumbered 621.300 in 1999]

Â Â Â Â Â  621.055 [Amended by 1955 c.714 Â§11; 1959 c.346 Â§2; 1981 c.523 Â§2; repealed by 1999 c.197 Â§61]

GRADING AND STANDARDS OF IDENTITY

Â Â Â Â Â  621.056 Employment of grader. Each distributor, producer-distributor and dairy products plant licensee shall employ a grader who shall accurately and impartially grade all milk or fluid milk purchased by the distributor, producer-distributor or licensee from producers before it is commingled with other milk or otherwise loses its identity. [Formerly 621.206]

Â Â Â Â Â  621.057 Record of grade of milk. The grader shall make a true written record of the grade of all milk graded by the grader. The record shall also show the name of the producer, the date of delivery and of grading, and the quantity involved. The record shall be delivered to and retained by the distributor, producer-distributor or dairy products plant licensee for 30 days and shall be available for inspection by the producer of the milk and by the State Department of Agriculture. [Formerly 621.216]

Â Â Â Â Â  621.058 Grades and standards of quality for milk, fluid milk and dairy products; rules. (1) The State Department of Agriculture shall establish by rule, as provided in ORS chapter 183, official state grades and standards of quality applicable to all milk, fluid milk and dairy products.

Â Â Â Â Â  (2) The grades and standards for milk, fluid milk and dairy products may from time to time be changed by the department as provided in subsection (1) of this section. [Formerly 621.201]

Â Â Â Â Â  621.059 Definitions and standards of identity for cheese; rules. The State Department of Agriculture may adopt rules establishing definitions and standards of identity for all types of cheese. To the extent that the department considers practicable and applicable in this state, the definitions and standards of identity established by rule of the department shall conform to the definitions and standards of identity made under 21 C.F.R. part 133. The department may change the definitions and standards of identity from time to time as the department considers desirable to conform with alterations or amendments to the federal definitions and standards of identity. [1999 c.197 Â§3]

Â Â Â Â Â  621.060 Establishing standards of quality and identity for fluid milk; rules. (1) The State Department of Agriculture shall establish official state standards of quality for all forms of fluid milk in the manner prescribed by ORS 632.900 to 632.935.

Â Â Â Â Â  (2) The standards of quality established for fluid milk shall be based upon:

Â Â Â Â Â  (a) The health of the cows, sheep and goats;

Â Â Â Â Â  (b) The physical facilities of dairy farms and milk processing plants;

Â Â Â Â Â  (c) The standard of sanitary maintenance of dairy farms and milk processing plants including equipment used therein, the cleanliness of operating personnel and the cleanliness of adjacent land areas;

Â Â Â Â Â  (d) The physical facilities for the transportation of fluid milk and the methods and standards of sanitary maintenance of those facilities;

Â Â Â Â Â  (e) The quality and nutritional value of fluid milk as a human food as determined by examination; and

Â Â Â Â Â  (f) Any other factor found by the department, upon hearing, to affect the quality, odor, flavor or wholesomeness of fluid milk.

Â Â Â Â Â  (3) The department, by rule, may establish definitions and standards of identity for all types of fluid milk. To the extent that the department considers practicable and applicable in this state, the definitions and standards of identity established by rule of the department shall conform to the definitions and standards of identity made under 21 C.F.R. part 131. The department may change the definitions and standards of identity from time to time as the department considers desirable to conform with alterations or amendments to the federal definitions and standards of identity. [Amended by 1971 c.769 Â§1; 1981 c.523 Â§3; 1999 c.197 Â§8]

Â Â Â Â Â  621.062 Deviation from standard of identity prohibited. A person shall not process, distribute, sell or offer or expose for sale fluid milk that does not conform to a standard of identity established by the State Department of Agriculture. [1959 c.346 Â§3; 1999 c.197 Â§9]

Â Â Â Â Â  621.065 Designation of grades. The State Department of Agriculture shall establish two standards of quality for fluid milk. The higher standard of quality shall be designated as Âgrade A.Â The other standard of quality shall be designated as Âgrade B.Â [Amended by 1955 c.714 Â§12; 1999 c.197 Â§10; 2003 c.14 Â§372]

GRADE DESIGNATION USE

Â Â Â Â Â  621.070 License required to use grade designation. A person shall not use any grade designation on bottle caps, in advertising, on labels or in any other manner connected with the sale of fluid milk unless the State Department of Agriculture has licensed the person to use the grade designation. [Amended by 1999 c.197 Â§11]

Â Â Â Â Â  621.072 Issuance of license to use grade designation; grading by milk hauler; facility inspections; fees. (1) The State Department of Agriculture shall issue a license to use a grade designation to any person who:

Â Â Â Â Â  (a) Makes written application for a license on forms provided by the department;

Â Â Â Â Â  (b) Pays the designated license fee;

Â Â Â Â Â  (c) Is engaged in the business of producing or distributing fluid milk; and

Â Â Â Â Â  (d) Meets the requirements of the particular grade designation for which application is made.

Â Â Â Â Â  (2) If a person carries on the activities of a producer and a producer-distributor, the person must obtain a separate license for each of those activities. If a producer-distributor manufactures products from both grade A fluid milk and grade B fluid milk at the same premises, the producer-distributor must obtain separate licenses for grade A product manufacturing activity and grade B product manufacturing activity.

Â Â Â Â Â  (3) Licenses issued under this section shall be personal and not transferable.

Â Â Â Â Â  (4) Each milk hauler, milk receiver or other person who grades fluid milk as fit or unfit for processing as fluid milk due to quality, odor, flavor or wholesomeness must first obtain a license from the department authorizing that person to sample and grade fluid milk. Each applicant for a milk samplerÂs and graderÂs license shall, by written examination, demonstrate an adequate knowledge of milk sanitation as it relates to the sampling, grading and handling of fluid milk and cream for analysis. The department shall give examinations for licenses at such times and places as appears to be necessary and practicable.

Â Â Â Â Â  (5) Before and after issuing a license to a person as a producer, producer-distributor, distributor or nonprocessing distributor of fluid milk, the department shall, as it deems necessary, inspect the physical facilities of the applicantÂs dairy, milk processing plant or distribution center and investigate other factors the department determines may relate to the production, processing or distribution of fluid milk. The physical facilities must conform to the production, processing or distribution requirements for the fluid milk grade designation sought or held.

Â Â Â Â Â  (6) Each license issued under this section expires on June 30 next following the date of its issuance unless sooner revoked and may be renewed upon application of the licensee. Each application for a license or annual renewal thereof shall be accompanied by a license fee.

Â Â Â Â Â  (7) The department shall establish license fee schedules for milk samplers and graders in accordance with ORS chapter 183. A fee may not be less than $25 or more than $50.

Â Â Â Â Â  (8) Except as provided in subsection (10) of this section, the license fees for producer-distributors, distributors and nonprocessing distributors are:

Â Â Â Â Â  (a) $125 if the applicantÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $175 if an applicantÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if an applicantÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if an applicantÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $600 if an applicantÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $750 if an applicantÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, the license fees for producers are:

Â Â Â Â Â  (a) $125 if the applicantÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $175 if an applicantÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if an applicantÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if an applicantÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $600 if an applicantÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $750 if an applicantÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (10) The department shall increase the license fee amounts described in subsections (8) and (9) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the fee amounts shall occur on July 1, 2006.

Â Â Â Â Â  (11) In establishing the amount of the license fee for an applicant under this section, the department shall use the annual gross dollar volume of sales and services by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales and service records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales and services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales and services by the applicant.

Â Â Â Â Â  (12) A distributor or producer-distributor must obtain a license and pay license fees as provided under subsection (8) of this section for each physical facility used to produce, process or distribute fluid milk. A person is not required to obtain a distributor or producer-distributor license to act as a milk hauler or to operate receiving or transfer stations in conjunction with a milk processing plant.

Â Â Â Â Â  (13) The department may refuse to issue or renew, or may suspend or revoke, a license for any violation of this section or ORS 621.062, 621.070, 621.076, 621.084, 621.088, 621.117, 621.122 or 621.259 or processes or standards established under ORS 621.060 or 621.083. [Formerly 621.075; 1967 c.254 Â§1; 1971 c.773 Â§8; 1982 s.s.1 c.4 Â§7; 1991 c.632 Â§4; 1997 c.249 Â§188; 1999 c.197 Â§12; 2005 c.735 Â§9]

Â Â Â Â Â  Note: The amendments to 621.072 by section 10, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  621.072. (1) The State Department of Agriculture shall issue a license to use a grade designation to any person who:

Â Â Â Â Â  (a) Makes written application for a license on forms provided by the department;

Â Â Â Â Â  (b) Pays the designated license fee;

Â Â Â Â Â  (c) Is engaged in the business of producing or distributing fluid milk; and

Â Â Â Â Â  (d) Meets the requirements of the particular grade designation for which application is made.

Â Â Â Â Â  (2) If a person carries on the activities of a producer and a producer-distributor, the person must obtain a separate license for each of those activities. If a producer-distributor manufactures products from both grade A fluid milk and grade B fluid milk at the same premises, the producer-distributor must obtain separate licenses for grade A product manufacturing activity and grade B product manufacturing activity.

Â Â Â Â Â  (3) Licenses issued under this section shall be personal and not transferable.

Â Â Â Â Â  (4) Each milk hauler, milk receiver or other person who grades fluid milk as fit or unfit for processing as fluid milk due to quality, odor, flavor or wholesomeness must first obtain a license from the department authorizing that person to sample and grade fluid milk. Each applicant for a milk samplerÂs and graderÂs license shall, by written examination, demonstrate an adequate knowledge of milk sanitation as it relates to the sampling, grading and handling of fluid milk and cream for analysis. The department shall give examinations for licenses at such times and places as appears to be necessary and practicable.

Â Â Â Â Â  (5) Before and after issuing a license to a person as a producer, producer-distributor, distributor or nonprocessing distributor of fluid milk, the department shall, as it deems necessary, inspect the physical facilities of the applicantÂs dairy, milk processing plant or distribution center and investigate other factors the department determines may relate to the production, processing or distribution of fluid milk. The physical facilities must conform to the production, processing or distribution requirements for the fluid milk grade designation sought or held.

Â Â Â Â Â  (6) Each license issued under this section expires on June 30 next following the date of its issuance unless sooner revoked and may be renewed upon application of the licensee. Each application for a license or annual renewal thereof shall be accompanied by a license fee.

Â Â Â Â Â  (7) The department shall establish license fee schedules for milk samplers and graders in accordance with ORS chapter 183. A fee may not be less than $25 or more than $50.

Â Â Â Â Â  (8) The license fees for producer-distributors, distributors and nonprocessing distributors are:

Â Â Â Â Â  (a) $135 if the applicantÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $189 if an applicantÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if an applicantÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if an applicantÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $649 if an applicantÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $812 if an applicantÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (9) The license fees for producers are:

Â Â Â Â Â  (a) $135 if the applicantÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $189 if an applicantÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if an applicantÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if an applicantÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $649 if an applicantÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $812 if an applicantÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (10) In establishing the amount of the license fee for an applicant under this section, the department shall use the annual gross dollar volume of sales and services by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales and service records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales and services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales and services by the applicant.

Â Â Â Â Â  (11) A distributor or producer-distributor must obtain a license and pay license fees as provided under subsection (8) of this section for each physical facility used to produce, process or distribute fluid milk. A person is not required to obtain a distributor or producer-distributor license to act as a milk hauler or to operate receiving or transfer stations in conjunction with a milk processing plant.

Â Â Â Â Â  (12) The department may refuse to issue or renew, or may suspend or revoke, a license for any violation of this section or ORS 621.062, 621.070, 621.076, 621.084, 621.088, 621.117, 621.122 or 621.259 or processes or standards established under ORS 621.060 or 621.083.

Â Â Â Â Â  621.073 Suspension of grade use privilege. (1) In addition to the powers conferred on the State Department of Agriculture under ORS 621.018, 621.060, 621.072, 621.076, 621.083 and 621.226, the department may suspend the privilege of any person to use a grade designation on containers of fluid milk produced or distributed by the person. The power of suspension may be exercised by the department for any violation of ORS 621.062, 621.070, 621.072, 621.076, 621.084, 621.088, 621.117, 621.122 (7), 621.226 or 621.259, standards adopted under ORS 621.060, 621.083 or 621.224 or any department rules.

Â Â Â Â Â  (2) A suspension shall not exceed 10 days except that, before lifting the suspension, the department shall ensure that the violation causing the suspension has been corrected.

Â Â Â Â Â  (3) A suspension shall not be imposed for a violation unless the violator has previously committed the same violation and the department has, within the six months immediately preceding the violation for which the suspension is imposed, provided written notification to the violator that another violation of the same character would be grounds for suspension. The notice of suspension shall be in writing and shall state length of the suspension and the reason for the suspension.

Â Â Â Â Â  (4) The provisions of ORS 183.413 to 183.470 do not apply to suspensions imposed under authority of this section, although appeal shall be in the manner provided by ORS 183.484, 183.486, 183.490 and 183.497. This subsection shall not deprive a person of the right to present any defense to a criminal prosecution instituted for violation of ORS 621.062, 621.070, 621.072, 621.076, 621.084, 621.088, 621.117, 621.122 (7), 621.226 or 621.259, nor shall it deprive a person of the right to a declaratory judgment. [Formerly 621.120]

Â Â Â Â Â  621.074 [Formerly 621.080; repealed by 1963 c.48 Â§5]

Â Â Â Â Â  621.075 [Amended by 1955 c.714 Â§13; renumbered 621.072]

Â Â Â Â Â  621.076 Container labeling; bottling unpasteurized milk; prohibition against milk by or from suspended licensee. (1) A person shall not sell, expose or offer for sale or knowingly transport fluid milk in containers:

Â Â Â Â Â  (a) If the fluid milk has been produced or processed in violation of ORS 621.070.

Â Â Â Â Â  (b) If the container or container cap is not labeled with the name and address of the producer, distributor, nonprocessing distributor or producer-distributor of the milk and the applicable state grade. However, containers of unpasteurized fluid milk that are shipped by producers to a milk processing plant or a dairy products plant for pasteurization and that are identified by shipper name or number shall not be required to be so labeled.

Â Â Â Â Â  (2) A person shall not bottle unpasteurized fluid milk except on the premises where it is produced.

Â Â Â Â Â  (3) A producer or producer-distributor shall not sell or offer for sale fluid milk during the period that the license of the producer or producer-distributor to use a grade designation on fluid milk has been suspended under ORS 621.072 or 621.073.

Â Â Â Â Â  (4) A distributor shall not knowingly purchase fluid milk from any person whose license to use a grade designation has been suspended under ORS 621.072 or 621.073.

Â Â Â Â Â  (5) A distributor shall not knowingly purchase fluid milk from any person other than a person licensed under ORS 621.072.

Â Â Â Â Â  (6) Each container of fluid milk sold or exposed or offered for sale by a nonprocessing distributor shall be labeled on the container or on the container cap with either the name and address of the distributor or producer-distributor processing and bottling the fluid milk or with a code number, assigned by the State Department of Agriculture, identifying the distributor or producer-distributor. [Formerly 621.115]

Â Â Â Â Â  621.077 [Formerly 621.082; 1999 c.197 Â§13; renumbered 621.224 in 1999]

Â Â Â Â Â  621.079 [1959 c.145 Â§Â§2, 3; 1979 c.320 Â§1; repealed by 1982 s.s.1 c.4 Â§7]

Â Â Â Â Â  621.080 [Amended by 1959 c.145 Â§9; renumbered 621.074]

Â Â Â Â Â  621.081 [1959 c.145 Â§Â§4,5,6,8; 1963 c.48 Â§3; 1971 c.773 Â§9; 1979 c.320 Â§2; repealed by 1982 s.s.1 c.4 Â§14]

Â Â Â Â Â  621.082 [1955 c.714 Â§16; renumbered 621.077]

Â Â Â Â Â  621.083 Procedures and equipment for graders. The State Department of Agriculture may establish standards of procedure and acceptable types of equipment for use by graders in taking and safeguarding samples of milk for analysis. [1959 c.145 Â§7; 1979 c.320 Â§11; 1999 c.197 Â§14]

WEIGHING, SAMPLING AND TESTING

Â Â Â Â Â  621.084 Weighing, sampling and testing fluid milk. Distributors, producer-distributors, dairy products plant licensees and all other purchasers of milk from producers shall weigh, sample and test fluid milk purchased by them from producers in the same manner as milk and cream are weighed, sampled and tested under ORS 621.096. [1955 c.714 Â§8; 1999 c.197 Â§15]

Â Â Â Â Â  621.085 [Repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.088 Sale or possession of milk or cream to which water has been added. A producer, producer-distributor, distributor, nonprocessing distributor or dairy products plant licensee shall not offer or expose for sale, sell, exchange, deliver, possess or control with intent to sell, expose for sale or deliver, purchase for resale or receive for manufacture, any milk or cream to which water has been added, as evidenced by official State Department of Agriculture laboratory testing, except as may be permitted by the department in:

Â Â Â Â Â  (1) The reconstitution of fluid milk; or

Â Â Â Â Â  (2) The transportation of the product containing added water to a dairy products plant for recovery of the milk food solids. [1955 c.714 Â§10; 1957 c.346 Â§1; 1979 c.320 Â§3; 1999 c.197 Â§16]

Â Â Â Â Â  621.089 [1955 c.25 Â§2; 1973 c.99 Â§1; 1983 c.55 Â§1; 1999 c.197 Â§17; 1999 c.937 Â§2a; renumbered 621.012 in 1999]

Â Â Â Â Â  621.090 [Amended by 1959 c.241 Â§1; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.092 Right of producer to be present at weighing, sampling or testing and to have own tests made. The producer of milk or cream, or the producerÂs agent, has the right to be present while the distributor, producer-distributor or dairy products plant licensee weighs, samples or tests the milk or cream, and to take samples of the milk or cream and have them privately tested. At the request of any producer, a distributor, producer-distributor or dairy products plant licensee shall notify the producer of the time and place where the milk or cream will be weighed, sampled or tested. [Formerly 621.241]

Â Â Â Â Â  621.093 Liability of licensee for inaccurate weighing, sampling, testing or recording; attorney fees. If a producer is damaged by an inaccurate weighing, sampling or testing of milk or cream by a distributor, producer-distributor or dairy products plant licensee or by the inaccurate recording of the results of any test by the distributor, producer-distributor or licensee, the producer may bring an action for those damages. The court may award reasonable attorney fees to the prevailing party in an action under this section. [Formerly 621.246]

Â Â Â Â Â  621.094 Authority of department to take charge of weighing, sampling and testing upon noncompliance. (1) If a distributor, producer-distributor or dairy products plant licensee fails to comply with any provision of ORS 621.056, 621.057, 621.084, 621.092, 621.122 (7) to (10) or 621.226 or regulations adopted under ORS 621.096, the State Department of Agriculture may revoke the license or, with the written consent of the distributor, producer-distributor or licensee, may perform the weighing, sampling and testing of the milk or cream received or purchased by the distributor, producer-distributor or licensee.

Â Â Â Â Â  (2) The department shall employ competent personnel of its own choice to perform the weighing, sampling or testing under subsection (1) of this section. The salary and necessary expenses of the personnel shall be paid by the department. The distributor, producer-distributor or licensee shall reimburse the department for the salary and expenses monthly.

Â Â Â Â Â  (3) The department shall continue to perform the weighing, sampling and testing of the milk or cream received or purchased by the distributor, producer-distributor or dairy products plant licensee until the department is satisfied that the distributor, producer-distributor or licensee is willing and able to comply with all the provisions of ORS 621.056, 621.057, 621.084, 621.092, 621.122 (7) to (10) and 621.226 and regulations adopted under ORS 621.096. When the department is so satisfied, control of the weighing, sampling and testing shall be returned to the distributor, producer-distributor or licensee. [Formerly 621.251]

Â Â Â Â Â  621.095 [Repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.096 Regulations regarding weighing, sampling and testing. (1) The State Department of Agriculture shall promulgate regulations relating to the weighing, sampling and testing of milk and cream.

Â Â Â Â Â  (2) The department shall ensure that all milk that a distributor, producer-distributor or dairy products plant licensee purchases from producers is tested by the distributor, producer-distributor or licensee for milk fat content using an accurate and efficient test approved by the department. [Formerly 621.236]

Â Â Â Â Â  621.100 [Repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.102 [1957 c.346 Â§2; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.105 [Amended by 1999 c.197 Â§18; renumbered 621.018 in 1999]

Â Â Â Â Â  621.110 [Repealed by 1979 c.320 Â§19]

Â Â Â Â Â  621.115 [Amended by 1955 c.714 Â§14; 1999 c.197 Â§19; renumbered 621.076 in 1999]

PROHIBITED ACTS, GENERALLY

Â Â Â Â Â  621.116 Prohibition against retail sale of unpasteurized milk from cows. A person may not sell or distribute for sale unpasteurized milk or fluid milk from cows, or dairy products from unpasteurized milk or fluid milk from cows, other than to a distributor, producer-distributor, dairy products plant licensee or nonprocessing cooperative. This section does not apply to the sale or distribution of cheese otherwise exempt from pasteurization requirements or to sales or distributions by a person described under ORS 621.012. [1999 c.937 Â§2]

Â Â Â Â Â  621.117 Distributor or producer-distributor may sell only milk that is pasteurized or from disease-free goats or sheep. A distributor, producer-distributor or dairy products plant licensee shall not sell or offer or expose for sale any dairy product or fluid milk for human consumption unless the milk used in the dairy product or fluid milk has been pasteurized or is goat or sheepÂs milk that was produced by a disease-free herd, except that if not more than one reactor animal appears when the goat or sheep herd is tested for brucellosis, the milk, dairy products or fluid milk may still be sold if the animal is slaughtered and no additional reactor animals appear when the herd is retested, as provided in ORS chapter 596 and regulations promulgated thereunder. If one or more reactor animals appear when the herd is retested, no milk, dairy products or fluid milk from the herd may be sold until the herd regains a brucellosis-free status. [1955 c.714 Â§9(3); 1957 c.346 Â§3; 1969 c.152 Â§5; 1975 c.299 Â§1; 1999 c.197 Â§20; 1999 c.937 Â§4]

Â Â Â Â Â  621.118 [1955 c.714 Â§9(1), (2); 1999 c.197 Â§21; renumbered 621.259 in 1999]

Â Â Â Â Â  621.119 [1955 c.714 Â§9(4); repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.120 [Amended by 1961 c.425 Â§14; 1979 c.320 Â§4; 1999 c.197 Â§22; renumbered 621.073 in 1999]

Â Â Â Â Â  621.122 Prohibitions regarding sales, pasteurization, sampling, weighing, grading and containers; prohibited acts of licensees; pasteurization exemption. (1) A person shall not operate or permit the operation of any pasteurization equipment except under the direct personal supervision of a person licensed as a pasteurizer operator under ORS 621.266.

Â Â Â Â Â  (2) A distributor, producer-distributor or dairy products plant licensee shall not sell, offer or expose for sale any milk or cream that has not been pasteurized or produced by a disease-free goat or sheep herd, except to another distributor, producer-distributor or dairy products plant licensee for the manufacture of milk, fluid milk or dairy products.

Â Â Â Â Â  (3) Except as permitted by ORS 621.003, 621.012, 621.060 and 621.076, a person shall not knowingly sell, offer or expose for sale any milk or cream that has not been pasteurized or produced by a disease-free goat or sheep herd, except to a distributor, producer-distributor or dairy products plant licensee for the manufacture of milk, fluid milk or dairy products.

Â Â Â Â Â  (4) A distributor, producer-distributor or dairy products plant licensee shall not sell, offer or expose for sale any milk, fluid milk or dairy product processed or manufactured by the distributor, producer-distributor or licensee unless all of the milk or cream constituents from cows have been pasteurized and all milk or cream constituents from goats or sheep were produced by a disease-free herd or have been pasteurized.

Â Â Â Â Â  (5) A person shall not knowingly sell, offer or expose for sale any dairy product unless all of the milk or cream constituents of the product from cows have been pasteurized and all constituents from goats or sheep were produced by a disease-free herd or have been pasteurized.

Â Â Â Â Â  (6) Excepting cottage cheese and any cheese required to be pasteurized by rule of the State Department of Agriculture, the pasteurization requirement of subsections (4) and (5) of this section shall not apply to cheese that has been aged for at least 60 days from the date of manufacture. The manufacture date must appear on the cheese or its container.

Â Â Â Â Â  (7) A person shall not falsely represent by word, design, device or by any other means that any milk, cream, fluid milk, dairy product, frozen dessert mix or frozen dessert has been pasteurized.

Â Â Â Â Â  (8) A distributor, producer-distributor or dairy products plant licensee must provide for the grading of all milk transported, received or purchased by the distributor, producer-distributor or licensee as required by ORS 621.056, 621.057, 621.084 and 621.226 and regulations adopted under ORS 621.096.

Â Â Â Â Â  (9) A person shall not alter, remove or tamper with any condemnation tag affixed by the State Department of Agriculture or a grader pursuant to the provisions of ORS 621.203 or 621.226.

Â Â Â Â Â  (10) A distributor, producer-distributor or dairy products plant licensee or grader shall not:

Â Â Â Â Â  (a) Negligently sample, weigh or test any milk or cream.

Â Â Â Â Â  (b) Fraudulently manipulate any weight, sample or test of milk or cream.

Â Â Â Â Â  (c) Make a false entry or record of the weight, or test of milk or cream on any statement, record or invoice. [Formerly 621.286]

Â Â Â Â Â  621.124 Milk not to be sold if from diseased animals or from animals that have not been tested or retested for brucellosis. (1) A person shall not sell or offer or expose for sale any fluid milk with knowledge that the milk has been produced from a herd of cows, sheep or goats, one or more of which were infected with brucellosis at the time the milk was produced, or with knowledge that not all the animals in the herd have been tested or retested for brucellosis in a manner approved by the State Department of Agriculture.

Â Â Â Â Â  (2) The tests described by this section shall be performed only by state veterinarians, assistant state veterinarians or deputy state veterinarians employed or appointed by the department, or by veterinarians employed by the United States Department of Agriculture. [1957 c.346 Â§5 (enacted in lieu of 621.125); 1999 c.197 Â§23]

Â Â Â Â Â  621.125 [Amended by 1955 c.14 Â§1; repealed by 1957 c.346 Â§4 (621.124 enacted in lieu of 621.125)]

Â Â Â Â Â  621.151 [1953 c.686 Â§30; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.152 [1953 c.686 Â§1; 1957 c.346 Â§7; 1963 c.80 Â§1; 1969 c.164 Â§4; 1971 c.769 Â§2; 1981 c.523 Â§4; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.155 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.156 [1953 c.686 Â§29; 1955 c.714 Â§6; 1971 c.769 Â§3; 1979 c.320 Â§5; 1982 s.s.1 c.4 Â§8; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.160 [Repealed by 1953 c.686 Â§37]

DAIRY PRODUCTS PLANTS

Â Â Â Â Â  621.161 Operation of dairy products plant without license prohibited. A person shall not operate a dairy products plant unless that person has a valid dairy products plant license. A separate license is required for each dairy products plant operated. A person is not required to obtain a dairy products plant license to act as a milk hauler or to operate receiving or transfer stations in conjunction with a milk processing plant. [1953 c.686 Â§2; 1971 c.769 Â§4; 1999 c.197 Â§24]

Â Â Â Â Â  621.165 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.166 Application for dairy products plant license; fee; expiration; mobile milk tanker fees. (1) Application for a dairy products plant license shall be made to the State Department of Agriculture on forms provided by the department. Each license and each annual renewal shall expire on June 30 next following its issuance. Dairy products plant licenses are personal and are not transferable.

Â Â Â Â Â  (2) Each dairy products plant shall submit a separate fee established by the department for each mobile milk tanker. The fee shall not apply to a mobile milk tanker owned and operated by a dairy products plant while transporting dairy products from the dairy products plant to wholesale or retail outlets for those products. As used in this section, Âmobile milk tankerÂ means a tank or other receptacle that attaches to a bulk tank truck or other equipment and is used to transport fluid milk, milk or milk products.

Â Â Â Â Â  (3) The department shall establish the license fee for a mobile milk tanker in accordance with ORS chapter 183. The fee may not be less than $25 or more than $50. Except as provided in subsection (4) of this section, the fees for a dairy products plant are:

Â Â Â Â Â  (a) $125 if the applicantÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $175 if an applicantÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if an applicantÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if an applicantÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $600 if an applicantÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $750 if an applicantÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (4) The department shall increase the license fee amounts described in subsection (3) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the fee amounts shall occur for the license year commencing July 1, 2006.

Â Â Â Â Â  (5) In establishing the amount of the license fee for an applicant, the department shall use the annual gross dollar volume of sales and services by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales and service records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales or services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales and services by the applicant. The license shall expire on June 30 next following the date of issuance. [1953 c.686 Â§3; 1967 c.254 Â§2; 1971 c.769 Â§5; 1979 c.320 Â§6; 1982 s.s.1 c.4 Â§9; 1991 c.632 Â§5; 1999 c.197 Â§25; 2005 c.735 Â§11]

Â Â Â Â Â  Note: The amendments to 621.166 by section 12, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  621.166. (1) Application for a dairy products plant license shall be made to the State Department of Agriculture on forms provided by the department. Each license and each annual renewal shall expire on June 30 next following its issuance. Dairy products plant licenses are personal and are not transferable.

Â Â Â Â Â  (2) Each dairy products plant shall submit a separate fee established by the department for each mobile milk tanker. The fee shall not apply to a mobile milk tanker owned and operated by a dairy products plant while transporting dairy products from the dairy products plant to wholesale or retail outlets for those products. As used in this section, Âmobile milk tankerÂ means a tank or other receptacle that attaches to a bulk tank truck or other equipment and is used to transport fluid milk, milk or milk products.

Â Â Â Â Â  (3) The department shall establish the license fee for a mobile milk tanker in accordance with ORS chapter 183. The fee may not be less than $25 or more than $50. The fees for a dairy products plant are:

Â Â Â Â Â  (a) $135 if the applicantÂs annual gross dollar volume of sales and services is not more than $50,000;

Â Â Â Â Â  (b) $189 if an applicantÂs annual gross dollar volume of sales and services is more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if an applicantÂs annual gross dollar volume of sales and services is more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if an applicantÂs annual gross dollar volume of sales and services is more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $649 if an applicantÂs annual gross dollar volume of sales and services is more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $812 if an applicantÂs annual gross dollar volume of sales and services is more than $10 million.

Â Â Â Â Â  (4) In establishing the amount of the license fee for an applicant, the department shall use the annual gross dollar volume of sales and services by that applicant within Oregon during the prior calendar year or, if the applicant maintains sales and service records on a fiscal basis, the prior fiscal year. If the applicant applying for an original license or for a renewal license cannot provide the annual gross dollar volume of sales or services for a full calendar year, the department shall base the fee on estimated annual gross sales and services by the applicant. If an applicant whose previous yearÂs fee was determined using an estimated gross sales and services figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross dollar volume of sales and services by the applicant. The license shall expire on June 30 next following the date of issuance.

Â Â Â Â Â  621.170 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.171 Issuance of license; renewal; suspension; revocation. (1) The State Department of Agriculture shall issue a dairy products plant license under ORS 621.166 or a license under ORS 621.072 for a distributor or producer-distributor to use a physical facility when it determines that the dairy products plant or the facility to be operated by the applicant is in compliance with the standards prescribed by the department pursuant to ORS 621.176 and 621.181.

Â Â Â Â Â  (2) The department may refuse to issue or renew or may revoke or suspend the license of any person who fails to comply with the provisions of ORS 621.056, 621.057, 621.092, 621.122, 621.183 and 621.198 and the regulations promulgated under ORS 621.096 or 621.261. [1953 c.686 Â§4; 1999 c.197 Â§26]

Â Â Â Â Â  621.175 [Repealed by 1953 c.686 Â§37]

DISEASE AND CONTAMINATION PREVENTION

Â Â Â Â Â  621.176 Standards of construction for plants and facilities. To ensure that the handling and processing of milk, fluid milk and dairy products is conducted in a sanitary environment, the State Department of Agriculture shall prescribe minimum standards of construction for dairy products plants and physical facilities of a distributor or producer-distributor, including but not limited to standards for:

Â Â Â Â Â  (1) Floors, walls, ceilings.

Â Â Â Â Â  (2) Doors and windows.

Â Â Â Â Â  (3) Lighting and ventilation.

Â Â Â Â Â  (4) Toilet and lavatory facilities.

Â Â Â Â Â  (5) Water supply.

Â Â Â Â Â  (6) Separation and partitioning of rooms for carrying on the several handling, processing and storage functions. [1953 c.686 Â§5; 1999 c.197 Â§27]

Â Â Â Â Â  621.180 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.181 Standards of sanitation for operation of plants and facilities. The State Department of Agriculture shall prescribe minimum standards of sanitation for the operation of dairy products plants and physical facilities of a distributor or producer-distributor including, but not limited to, standards for the:

Â Â Â Â Â  (1) Washing, cleaning, maintenance and condition of floors, walls and ceilings of all rooms directly connected with the handling, processing and storage of dairy products, fluid milk or milk, and the equipment used therein, including bulk tank trucks and other mobile equipment used in the transportation of milk or cream from farm to plant or between plants.

Â Â Â Â Â  (2) Health and cleanliness of personnel.

Â Â Â Â Â  (3) Cleanliness and sanitation of surrounding premises.

Â Â Â Â Â  (4) Disposal of all waste and sewage material.

Â Â Â Â Â  (5) Control of insects and rodents.

Â Â Â Â Â  (6) Construction, cleaning and sanitizing of utensils, containers and equipment used in direct contact with dairy products, fluid milk or milk. [1953 c.686 Â§6; 1999 c.197 Â§28]

Â Â Â Â Â  621.183 Prohibition against operating plant or facility that does not meet standards. A person shall not operate a dairy products plant or a physical facility of a distributor or producer-distributor that fails to conform to the standards prescribed pursuant to ORS 621.176 and 621.181. [1999 c.197 Â§4]

Â Â Â Â Â  621.185 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.186 [1953 c.686 Â§7; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.190 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.191 [1953 c.686 Â§8; repealed by 1969 c.152 Â§6]

Â Â Â Â Â  621.193 Standards for farm bulk storage facilities. The State Department of Agriculture shall prescribe standards of construction and sanitation for bulk storage tanks, equipment, buildings and other facilities used by producers to store milk that is to be sold to a dairy products plant or to be used at a physical facility of a distributor or producer-distributor. The standards shall be for the purpose of ensuring the wholesomeness of milk, fluid milk and dairy products, and may include, but are not limited to, standards regulating the:

Â Â Â Â Â  (1) Size, location, construction and sanitation of bulk storage tanks, equipment, buildings and other facilities.

Â Â Â Â Â  (2) Lighting and ventilation.

Â Â Â Â Â  (3) Water supply.

Â Â Â Â Â  (4) Cooling equipment. [1969 c.164 Â§2; 1999 c.197 Â§29]

Â Â Â Â Â  621.195 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.196 [1953 c.686 Â§9; repealed by 1969 c.152 Â§6]

Â Â Â Â Â  621.198 Prohibition against use or dealing with user of nonstandard bulk storage facilities. (1) A producer shall not store milk that is to be sold to a dairy products plant or to be used at a physical facility of a distributor or producer-distributor, in bulk storage tanks, equipment, buildings or other facilities that do not conform to the standards prescribed pursuant to ORS 621.193.

Â Â Â Â Â  (2) A distributor, producer-distributor or dairy products plant licensee shall not receive or purchase milk from a producer, that is stored in bulk storage tanks, equipment, buildings or other facilities that do not conform to the standards prescribed pursuant to ORS 621.193. [1969 c.164 Â§3; 1999 c.197 Â§30]

Â Â Â Â Â  621.200 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.201 [1953 c.686 Â§10; 1955 c.118 Â§1; 1979 c.91 Â§1; 1999 c.197 Â§31; renumbered 621.058 in 1999]

Â Â Â Â Â  621.203 Condemnation of unfit container and its contents. (1) The State Department of Agriculture shall condemn any container that it finds unfit for use by reason of dirt, rust, open seams or any other condition that may contaminate fluid milk, milk or dairy products or otherwise render them unfit for human use or consumption. The department shall provide by rule the method of plainly identifying condemned containers, which shall include affixing a tag to, or marking on, the container a notice of the fact of condemnation and a brief statement of the reasons therefor.

Â Â Â Â Â  (2) It shall be conclusively presumed that any fluid milk, milk or dairy product in a container that has been condemned by the department and that bears a condemnation tag or marking is unfit for human consumption. The department shall condemn such fluid milk, milk or dairy product. The condemnation shall be carried out by thoroughly mixing a harmless red coloring matter prescribed by the department with the contents of the container. The department may authorize licensed pasteurizer operators and graders to make the condemnation.

Â Â Â Â Â  (3) If the container can be repaired, or the reason for the condemnation otherwise removed, the condemnation of the container may be lifted by the department. The department may authorize licensed pasteurizer operators and graders to lift the condemnation of a container when appropriate repairs have been made or the reason for the condemnation has been otherwise removed. [Formerly 621.661]

Â Â Â Â Â  621.205 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.206 [1953 c.686 Â§11; 1979 c.320 Â§12; 1999 c.197 Â§32; renumbered 621.056 in 1999]

Â Â Â Â Â  621.207 Prohibition against unauthorized removal of condemnation tag or marking or use of container or its contents. (1) A person other than an authorized employee or agent of the State Department of Agriculture shall not remove a condemnation tag or marking from a container.

Â Â Â Â Â  (2) A person shall not place any fluid milk, cream, milk or dairy product in a container bearing a condemnation tag or marking.

Â Â Â Â Â  (3) A person shall not use the contents of a container that has been condemned to manufacture, process or bottle fluid milk, cream, milk or dairy products. [Formerly 621.666]

Â Â Â Â Â  621.210 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.211 [1953 c.686 Â§15; 1979 c.320 Â§16; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.215 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.216 [1953 c.686 Â§12; 1979 c.320 Â§14; 1999 c.197 Â§33; renumbered 621.057 in 1999]

Â Â Â Â Â  621.220 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.221 [1953 c.686 Â§13; 1955 c.118 Â§2; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.224 Bacterial standards. All fluid milk is subject to the same bacterial standards as established by rule of the State Department of Agriculture. [Formerly 621.077]

Â Â Â Â Â  621.225 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.226 Condemnation of unlawful milk, cream, dairy product or fluid milk. (1) Whenever a grader determines that any milk, cream, dairy product or fluid milk is unlawful, the grader shall immediately affix a condemnation tag to the milk, cream, dairy product or fluid milk container. Condemnation tags shall be in a form prescribed by the State Department of Agriculture. The grader shall also thoroughly mix sufficient harmless red coloring matter with the condemned milk, cream, dairy product or fluid milk to prevent the milk, cream, dairy product or fluid milk from being sold, offered or exposed for sale for human consumption.

Â Â Â Â Â  (2) As used in this section, the term ÂunlawfulÂ means:

Â Â Â Â Â  (a) Milk, cream, fluid milk or dairy product that contains dirt, filth, oil or other foreign matter that may render the milk, cream, fluid milk or dairy product, or dairy products derived from them, unfit for human consumption.

Â Â Â Â Â  (b) Milk, cream, fluid milk or dairy product that is stale, cheesy, rancid, putrid, decomposed or actively foaming. [1953 c.686 Â§14; 1999 c.197 Â§34]

Â Â Â Â Â  621.230 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.231 [1953 c.686 Â§18; 1959 c.144 Â§1; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.236 [1953 c.686 Â§19; 1959 c.144 Â§2; 1999 c.197 Â§35; renumbered 621.096 in 1999]

Â Â Â Â Â  621.241 [1953 c.686 Â§20; 1999 c.197 Â§36; renumbered 621.092 in 1999]

Â Â Â Â Â  621.246 [1953 c.686 Â§21; 1981 c.897 Â§72; 1995 c.618 Â§92; 1999 c.197 Â§37; renumbered 621.093 in 1999]

Â Â Â Â Â  621.251 [1953 c.686 Â§22; 1999 c.197 Â§38; renumbered 621.094 in 1999]

Â Â Â Â Â  621.255 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.256 [1953 c.686 Â§16; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.259 Pasteurization equipment; supervision by licensed pasteurizer operator. If pasteurization equipment is used by a distributor or producer-distributor or at a dairy products plant, the distributor, producer-distributor or dairy products plant licensee shall ensure that the pasteurization process is under the direct supervision of a pasteurizer operator licensed under ORS 621.266. [Formerly 621.118]

Â Â Â Â Â  621.260 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.261 Regulations regarding equipment used in pasteurization process. The State Department of Agriculture shall promulgate regulations prescribing the equipment to be used in the pasteurization of dairy products and the manner of cleaning and maintaining the equipment. When the department authorizes the use of heat as a method of pasteurization, it shall prescribe the necessary regulations for the use of recording thermometers or other devices for determining the time and temperature reached during the pasteurization process. [1953 c.686 Â§17]

Â Â Â Â Â  621.265 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.266 Pasteurizer operator license; fee. (1) Application for a pasteurizer operator license shall be made to the State Department of Agriculture on forms provided by the department. A license issued or renewed by the department under this section may be restricted so as to authorize the licensee to engage only in a limited line of activity commensurate with the ability of the licensee.

Â Â Â Â Â  (2) An applicant for original issuance of a license must pass a reasonable written examination, give a practical demonstration of ability to carry out licensee duties and pay the fee required by this section.

Â Â Â Â Â  (3) A license issued under this section expires on June 30 of each even-numbered year next following the date of its issuance unless sooner revoked and may be renewed upon application of the licensee. Each application for issuance or renewal of a license shall be accompanied by a nonrefundable fee determined by the department.

Â Â Â Â Â  (4) The fee described in subsection (3) of this section shall be established by the department in accordance with ORS chapter 183 and shall not exceed $50.

Â Â Â Â Â  (5) Subsections (1) to (3) of this section do not apply to a pasteurizer operator license issued as a lifetime license prior to September 29, 1991. However, in order to maintain a lifetime license in effect, the licensee must submit a registration form to the department by June 30 of each even-numbered year confirming the desire of the licensee to continue the lifetime license. [1953 c.686 Â§23; 1963 c.48 Â§4; 1971 c.773 Â§10; 1979 c.320 Â§7; 1991 c.404 Â§2; 1999 c.197 Â§39]

Â Â Â Â Â  621.270 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.271 [1953 c.686 Â§24; repealed by 1979 c.320 Â§19]

Â Â Â Â Â  621.275 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.276 Licensees to show knowledge of and ability to comply with changes in laws or regulations. (1) When any amendment is made in the laws of this state or new regulations are promulgated relating to a change in the grades of milk or the operation of pasteurizing equipment, the State Department of Agriculture may require any person licensed by the department to demonstrate knowledge and familiarity with the amendments or changes and ability to comply with them.

Â Â Â Â Â  (2) Any person who becomes subject to the provisions of this section has not less than 30 nor more than 60 days to meet the additional requirements. If, at the expiration of 60 days, the person licensed has not demonstrated knowledge and ability in respect to the additional requirements, the applicable license shall be suspended automatically. [1953 c.686 Â§25; 1979 c.320 Â§13; 1999 c.197 Â§40]

Â Â Â Â Â  621.280 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.281 Suspension or revocation of licenses issued under ORS 621.266. If a person licensed under ORS 621.266 does not fully and faithfully comply with all provisions of ORS 621.122, 621.266 or 621.276 or standards and regulations adopted under ORS 621.181 and 621.261, the license of the person may be revoked, suspended or limited. [1953 c.686 Â§26; 1999 c.197 Â§41]

Â Â Â Â Â  621.285 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.286 [1953 c.686 Â§28; 1969 c.152 Â§1; 1971 c.743 Â§402; 1971 c.769 Â§6; 1979 c.320 Â§17; 1983 c.740 Â§234; 1999 c.197 Â§42; 1999 c.937 Â§6; renumbered 621.122 in 1999]

Â Â Â Â Â  621.290 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.291 [1953 c.686 Â§36; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.293 [1971 c.769 Â§8; repealed by 1979 c.320 Â§19]

Â Â Â Â Â  621.295 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.297 Certification of milk and dairy product testing laboratories; fee. (1) The chief laboratory officer of the State Department of Agriculture may certify milk and dairy industry laboratories or other commercial laboratories capable of analyzing milk and dairy products to perform specified analyses of milk and dairy products. Certification shall be for those tests, analyses and methods specified by the department and may be limited by the department to one or more specific tests, methods or products.

Â Â Â Â Â  (2) On or before July 1 of each year, a laboratory certified under subsection (1) of this section shall pay a fee established by the department not exceeding $100. [1971 c.769 Â§9; 1999 c.197 Â§43]

Â Â Â Â Â  621.300 Use of Ring Test or Whey Test for brucellosis. The State Department of Agriculture may approve the use of the Ring Test or the Whey Test as alternatives to blood testing of milk producing animals for brucellosis. [Formerly 621.020]

Â Â Â Â Â  621.305 [Amended by 1953 c.684 Â§12; 1959 c.343 Â§1; 1961 c.459 Â§1; 1965 c.45 Â§1; 1979 c.320 Â§8; repealed by 1999 c.197 Â§61]

ICE CREAM AND OTHER FROZEN DESSERTS

Â Â Â Â Â  621.310 [Amended by 1953 c.684 Â§12; repealed by 1961 c.360 Â§1 (621.311 enacted in lieu of 621.310)]

Â Â Â Â Â  621.311 Definitions and standards of identity for frozen desserts; rules. As authorized by ORS 616.230 and 632.900 to 632.935, the State Department of Agriculture shall, by rule, establish definitions and standards of identity for frozen desserts. [1961 c.360 Â§2 (enacted in lieu of 621.310); 1965 c.45 Â§2; 1985 c.286 Â§1; 1999 c.197 Â§44]

Â Â Â Â Â  621.315 [Amended by 1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.320 Labeling requirements for frozen desserts; exemption. (1) Frozen desserts sold in package form or final delivery containers shall be labeled as required by rule of the State Department of Agriculture. Except as provided under subsection (2) of this section, to the extent that the department considers practicable and applicable in this state, the labeling requirements adopted by rule of the department shall conform to the labeling requirements prescribed under 21 C.F.R. part 101. The department labeling requirements may be changed from time to time as the department considers desirable to conform with alterations or amendments to federal labeling requirements.

Â Â Â Â Â  (2) Packages and final delivery containers of frozen desserts that are filled in the presence of the purchaser at retail are exempt from the labeling requirements of this section if a sign in boldfaced type not less than three-eighths of an inch high is displayed in plain view of the purchaser and contains all the information otherwise required to be on the label. [Amended by 1953 c.684 Â§12; 1961 c.360 Â§3; 1969 c.152 Â§2; 1979 c.320 Â§9; 1999 c.197 Â§45]

Â Â Â Â Â  621.325 [Amended by 1953 c.684 Â§12; subsection (3) enacted as 1953 c.684 Â§7; 1961 c.360 Â§4; 1985 c.286 Â§2; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.330 [Amended by 1953 c.684 Â§12; 1979 c.320 Â§10; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.335 Licenses to make and sell frozen desserts at wholesale; fees; expiration. (1) A person engaged in the business of freezing or making frozen desserts and then selling those frozen desserts at wholesale must obtain a license to carry on that business from the State Department of Agriculture as provided in this section. The person must obtain a separate license for each wholesale establishment operated by the person.

Â Â Â Â Â  (2) Upon payment to the department of a license fee of $60, the department may issue a license to any applicant to make or freeze frozen desserts and then sell those frozen desserts at wholesale.

Â Â Â Â Â  (3) The license shall expire on June 30 next following the date of its issuance unless sooner revoked or suspended. A license is personal to the applicant and is not transferable. [Amended by 1959 c.343 Â§2; 1967 c.254 Â§3; 1983 c.4 Â§10; 1999 c.197 Â§45a]

Â Â Â Â Â  621.340 Selling frozen dessert with excessive bacteria count prohibited. A frozen dessert wholesaler shall not sell, offer for sale or possess with intent to sell a frozen dessert or frozen dessert mix that has an excessive bacteria count as established by rule of the State Department of Agriculture. Frozen desserts in which cultured milk is an ingredient shall not be required to meet any bacteria count standards. [Amended by 1953 c.684 Â§12; 1969 c.152 Â§3; 1999 c.197 Â§46]

Â Â Â Â Â  621.345 Sale or offering for sale of nonconforming product prohibited. A person shall not sell or offer for sale any product that the person represents to be a frozen dessert or that simulates or imitates the taste, texture or general composition of a frozen dessert unless the product conforms to the standard of identity for that frozen dessert established by rule of the State Department of Agriculture pursuant to ORS 621.311. [Amended by 1953 c.684 Â§12; 1999 c.197 Â§47]

Â Â Â Â Â  621.348 [1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.350 [Amended by 1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.352 [1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.355 [Repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.357 [1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.360 [Amended by 1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.365 [Repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.367 [1953 c.684 Â§12; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.368 Revocation of licenses. The State Department of Agriculture may revoke a license issued pursuant to ORS 621.335 for a violation of ORS 621.340 or 621.345 by the licensee. [1953 c.684 Â§12; 1999 c.197 Â§48]

Â Â Â Â Â  621.369 Possession of frozen dessert or frozen dessert mix as prima facie evidence of intent to sell. In any proceeding instituted for a violation of ORS 621.340 in which possession with intent to sell a frozen dessert or frozen dessert mix is an issue, possession by the accused of frozen dessert or frozen dessert mix in containers of the size and type commonly used by the accused in selling that product shall be prima facie evidence of intent to sell. [1953 c.684 Â§12; 1999 c.197 Â§49]

Â Â Â Â Â  621.370 [Repealed by 1963 c.48 Â§5]

CONDENSED OR EVAPORATED MILK; IMITATION MILK AND DAIRY PRODUCT SUBSTITUTES

Â Â Â Â Â  621.405 Definitions and standards for condensed or evaporated milk. (1) A person shall not manufacture for sale, possess with the intent to sell, offer or expose for sale or sell any condensed or evaporated milk unless it conforms to the definitions and standards established by the State Department of Agriculture pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The department shall establish definitions and standards of identity, quality and fill of container for condensed and evaporated milk. In establishing the definitions and standards the department shall take into consideration:

Â Â Â Â Â  (a) Definitions and standards established in other states; and

Â Â Â Â Â  (b) Definitions and standards established by the federal government under the authority of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301, et seq., as amended. [Amended by 1975 c.304 Â§6; 1999 c.197 Â§50]

Â Â Â Â Â  621.410 Requisites of milk used in manufacture of condensed or evaporated milk; vegetable fat prohibited. (1) A person shall not manufacture for sale, or sell or exchange, or expose or offer for sale or exchange, any condensed or evaporated milk, or any substance containing any milk or milk products and designed or intended to be used or capable of being used for or as a substitute for condensed or evaporated milk, if the milk used in the manufacture thereof is unlawful as defined under ORS 621.226.

Â Â Â Â Â  (2) A person shall not manufacture for sale, or sell or expose, or offer for sale or exchange, any condensed or evaporated milk containing any vegetable fat. [Amended by 1999 c.197 Â§51]

Â Â Â Â Â  621.415 [Repealed by 1963 c.165 Â§1 (621.416 enacted in lieu of 621.415)]

Â Â Â Â Â  621.416 [1963 c.165 Â§2 (enacted in lieu of 621.415); 1969 c.149 Â§1; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.418 Standards for imitation milk products; sale of nonstandard imitation milk prohibited. (1) The State Department of Agriculture shall establish official state standards of quality and identity for imitation milk products in the manner prescribed in ORS 632.900 to 632.935.

Â Â Â Â Â  (2) In establishing standards of quality and identity for imitation milk products, the department shall consider, in addition to other factors:

Â Â Â Â Â  (a) The composition and purity of the product ingredients;

Â Â Â Â Â  (b) The nutritional value of the fats, nonfat solids, vitamins, minerals or other ingredients affecting the food value of the product; and

Â Â Â Â Â  (c) The degree of sanitation maintained for buildings, equipment and personnel involved in the production, processing and distribution of the product.

Â Â Â Â Â  (3) A person shall not sell or offer for sale an imitation milk product that does not conform to a standard of quality and identity established by the department. [1969 c.149 Â§Â§3,4; 1999 c.197 Â§52; 2003 c.14 Â§373]

Â Â Â Â Â  621.420 [Amended by 1963 c.165 Â§3; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.425 [Amended by 1963 c.165 Â§6; 1969 c.152 Â§4; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.429 [1963 c.165 Â§5; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.430 [Repealed by 1963 c.165 Â§8]

Â Â Â Â Â  621.435 Substitute or imitation dairy products; use of words or pictures indicating product to be genuine; exception. (1) A person engaged in manufacturing, selling, offering for sale, advertising or otherwise dealing in any product used or intended for use as a substitute for or imitation of a dairy product or fluid milk shall not use a trade or corporate name or product name, description, label, package, container, advertising matter or sales literature employing the terms Âmilk,Â Âbutter,Â Âcream,Â Âcreamery,Â Âchurn,Â Âcheese,Â ÂcowÂ or ÂdairyÂ except in connection with imitation milk products.

Â Â Â Â Â  (2) A person described in subsection (1) of this section shall not use any pictorial or other representations resembling a dairy product or fluid milk in or on the labels, packages, containers, advertising matter or literature of a substitute or imitation product described in subsection (1) of this section in a manner suggesting that the product is made of milk.

Â Â Â Â Â  (3) This section does not forbid a true statement concerning the ingredients or composition of a product if the statement is not misleading or in any way deceptive.

Â Â Â Â Â  (4) Subsections (1) and (2) of this section do not apply to products manufactured in this state for the purpose of shipping out of the state and not offered for sale in this state. [Amended by 1963 c.165 Â§7; 1999 c.197 Â§53]

Â Â Â Â Â  621.440 [Repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.445 Restrictions on serving colored butter substitute in public eating place. (1) In any public eating place serving meals for compensation at which a butter substitute colored to imitate butter is served, the owner or manager shall cause the butter substitute to be served:

Â Â Â Â Â  (a) In triangular pats or triangular bricks; or

Â Â Â Â Â  (b) On a parchment paper that is clearly marked or labeled with the words ÂmargarineÂ or Âbutter substitute.Â

Â Â Â Â Â  (2) The administration and enforcement of this section is vested in the State Department of Agriculture. [Amended by 1999 c.197 Â§54]

Â Â Â Â Â  621.455 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.460 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.465 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.470 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.475 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.480 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.485 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.490 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.495 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.500 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.505 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.555 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.560 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.565 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.570 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.575 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.580 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.585 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.590 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.595 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.600 [Repealed by 1965 c.107 Â§7]

Â Â Â Â Â  621.605 [Repealed by 1959 c.79 Â§1]

Â Â Â Â Â  621.610 [Repealed by 1959 c.79 Â§1]

Â Â Â Â Â  621.655 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.656 [1955 c.714 Â§2; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.660 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.661 [1955 c.714 Â§3; 1979 c.320 Â§18; 1999 c.197 Â§55; renumbered 621.203 in 1999]

Â Â Â Â Â  621.665 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.666 [1955 c.714 Â§4; 1999 c.197 Â§56; renumbered 621.207 in 1999]

Â Â Â Â Â  621.670 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.675 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.680 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.685 [Repealed by 1953 c.423 Â§2]

Â Â Â Â Â  621.690 [Repealed by 1955 c.81 Â§1]

Â Â Â Â Â  621.695 [Repealed by 1955 c.50 Â§1]

Â Â Â Â Â  621.700 [Repealed by 1955 c.50 Â§1]

Â Â Â Â Â  621.705 [Repealed by 1955 c.50 Â§1]

Â Â Â Â Â  621.710 [Repealed by 1955 c.50 Â§1]

Â Â Â Â Â  621.715 [Repealed by 1955 c.50 Â§1]

STATE FACILITIES FOR TESTING MILK FAT CONTENT

Â Â Â Â Â  621.720 Testing for milk fat content required. The State Department of Agriculture shall establish and maintain procedures, systems and plans to carry out and enforce the intent and purposes of ORS 621.730, 621.740 and 621.750. The department shall make department laboratory facilities, equipment, materials and services available to producers and other persons engaged in the milk industry for the official testing, retesting or duplicate testing of milk for milk fat content by means of the ÂBabcock TestÂ or any equally accurate and efficient test approved by the department. [1965 c.474 Â§2; 1999 c.197 Â§57]

Â Â Â Â Â  621.730 Department to provide testing; contracts of purchase not to be terminated; testing fees. (1) Within the availability of funds to be collected under ORS 621.740, the State Department of Agriculture shall maintain laboratory facilities and purchase necessary equipment and materials to carry out this section and ORS 621.720, 621.740 and 621.750.

Â Â Â Â Â  (2) Any producer or other person engaged in the milk industry is authorized to request the department to provide and furnish official testing, retesting or duplicate testing of milk.

Â Â Â Â Â  (3) A milk handler, dealer, licensee or purchaser of milk shall not terminate or threaten to terminate the purchase of milk from a producer or seller, or take or threaten to take other retaliatory action against a producer or seller of milk, because the producer or seller has exercised rights and privileges as authorized in this section. In addition to any action the department is authorized to take against any person taking retaliatory steps or procedures, the producer or seller of milk may also maintain an action for damages against the same person. The prevailing party in the action shall be entitled to reasonable attorney fees at trial and on appeal.

Â Â Â Â Â  (4) The department may establish reasonable fees for enforcing and carrying out this section and ORS 621.720, 621.740 and 621.750, in amounts necessary to reimburse the department for the furnishing of services and materials as required thereunder. [1965 c.474 Â§3; 1979 c.499 Â§24; 1981 c.897 Â§73; 1999 c.197 Â§58]

Â Â Â Â Â  621.740 Liability for payment of fees. (1) The producer or person requesting official testing and related testing services from the State Department of Agriculture, as authorized under ORS 621.730 and 621.750 shall pay the fees established under ORS 621.730 as provided by rule of the department.

Â Â Â Â Â  (2) If the producer or person requesting the services is selling milk to a first handler as defined and prescribed in ORS chapter 583, or to a distributor, producer-distributor or dairy products plant licensee, the department may forward an itemized statement for services rendered to the person requesting the services and also to the first handler, distributor, producer-distributor or licensee. The first handler, distributor, producer-distributor or licensee shall pay the itemized amount to the department and shall deduct that amount from the amount paid to the producer or other person selling milk in the same manner and under the same procedures as set forth in ORS 583.046. Any first handler, distributor, producer-distributor or licensee who refuses to make the deduction shall pay the itemized amount to the department.

Â Â Â Â Â  (3) Subsection (2) of this section does not relieve the producer or person requesting the services from being primarily responsible for payment to the department. The department may take all actions necessary to collect the amount due against the producer or person requesting the services. [1965 c.474 Â§4; 1999 c.197 Â§59]

Â Â Â Â Â  621.750 Sampling and testing; payment adjustments; rules. The State Department of Agriculture shall promulgate rules including but not limited to the following:

Â Â Â Â Â  (1) Any producer may request the department to make an official milk fat content test of the milk the producer is selling to a dealer, milk handler or purchaser of milk. Official sample test periods used by the department shall correspond to the testing periods used by the dealer, handler or purchaser. At the time that the grader samples the milk, each sample shall be split. One portion of the split sample shall be placed in a separate container furnished and approved by the department. The container shall be sealed as required by the department and signed or initialed by both the producer and the grader. The split sample shall be forwarded by the dealer, handler or purchaser to the department at the expense of the producer and as prescribed by rules of the department. The department shall combine the samples for the period involved and make the official test requested of the composite group of samples. The department shall forward a copy of the test to the producer and a copy shall be mailed to the dealer, handler or purchaser submitting the sample. If the test performed and carried out by the department varies by more than one-tenth of one percent from the test made by the dealer, handler or purchaser, within the time prescribed by the department the dealer, handler or purchaser shall adjust and make proper payments to the producer based upon the official tests made by the department.

Â Â Â Â Â  (2) The department shall allow similar official testing for milk fat to be made available to any other person subject to this chapter and ORS chapter 583. [1965 c.474 Â§5; 1999 c.197 Â§60]

Â Â Â Â Â  621.754 [1965 c.474 Â§6; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.755 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.760 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.765 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.770 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.775 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.785 [Repealed by 1953 c.686 Â§37]

Â Â Â Â Â  621.790 [Repealed by 1953 c.686 Â§37]

PENALTIES

Â Â Â Â Â  621.990 [Amended by 1953 c.684 Â§12; subsection (4) enacted as 1953 c.686 Â§31; subsection (9) of 1963 Replacement Part enacted as 1955 c.714 Â§5; 1965 c.107 Â§4; subsection (10) enacted as 1965 c.474 Â§7; subsection (11) enacted as 1969 c.164 Â§6; subsection (12) enacted as 1969 c.149 Â§5; repealed by 1999 c.197 Â§61]

Â Â Â Â Â  621.991 Penalties. Violation of any provision of ORS 621.056, 621.057, 621.062, 621.070, 621.072, 621.076, 621.084, 621.088, 621.117, 621.122, 621.124, 621.161, 621.166, 621.183, 621.198, 621.207, 621.226, 621.259, 621.335, 621.340, 621.345, 621.418, 621.445 or 621.730 or any rule or standard adopted under ORS 621.060, 621.083, 621.096, 621.224 or 621.261, or failure to pay a fee assessed under ORS 621.166, is an unclassified misdemeanor punishable by a fine of not more than $1,000, imprisonment for not more than one year, or both. [1999 c.197 Â§5]

_______________



Chapter 622

Chapter 622 Â Shellfish

2005 EDITION

SHELLFISH

FOOD AND OTHER COMMODITIES

GENERAL PROVISIONS

622.010Â Â Â Â  Definitions

622.020Â Â Â Â  Certificate of shellfish sanitation required to be dealer

622.030Â Â Â Â  Exemptions

622.040Â Â Â Â  Certificate required for each area of operation

622.050Â Â Â Â  Application for certificate; inspections; expiration and renewal

622.065Â Â Â Â  Denial, suspension and revocation of license; procedure

622.080Â Â Â Â  Fees; areas of operation

622.090Â Â Â Â  Disposition of fees

622.100Â Â Â Â  Certificate not transferable

622.110Â Â Â Â  Display of certificates

622.160Â Â Â Â  Signed statement to be attached to shellfish consignment

622.170Â Â Â Â  Records of amount and source of shellfish

622.175Â Â Â Â  Contract with State Police for enforcement

622.180Â Â Â Â  Powers of department; rules; inspections; samples; condemnation

OYSTERS, CLAMS AND MUSSELS

622.210Â Â Â Â  Department defined

622.220Â Â Â Â  Jurisdiction; rules; violations

622.230Â Â Â Â  Conversion of plantations to plats; fees

622.240Â Â Â Â  Classifying lands for cultivation

622.250Â Â Â Â  Application for new plats; fee; notice

622.260Â Â Â Â  Copies of laws to be available

622.270Â Â Â Â  Reports of cultivators

622.280Â Â Â Â  Withdrawal of unproductive lands

622.290Â Â Â Â  Annual fees and taxes

622.300Â Â Â Â  Use of fees and taxes

622.310Â Â Â Â  Effect on prior-acquired rights

622.320Â Â Â Â  Plats as private property; restriction of public use of waters prohibited

622.330Â Â Â Â  Private oyster beds acquired under prior law not affected

622.340Â Â Â Â  Transfer by reference to filed plat; fee

622.350Â Â Â Â  Prior claims, plats, transfers or debts unaffected

622.360Â Â Â Â  Cultivation does not affect ocean shore activities

PENALTIES

622.992Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  622.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂDealerÂ means every person or peddler engaged in the business of growing, harvesting, processing or distributing shellfish for human consumption.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (3) ÂPeddlerÂ means every person who on the personÂs own behalf or as the agent of another goes from place to place, or house to house, carrying or offering shellfish for sale.

Â Â Â Â Â  (4) ÂPersonÂ includes city, county and state as well as those included within the definition of person in ORS 174.100.

Â Â Â Â Â  (5) ÂShellfishÂ means:

Â Â Â Â Â  (a) All edible species of oysters, either shucked or in the shell, fresh or frozen, whole or in part and intended for human consumption.

Â Â Â Â Â  (b) All edible species of clams, either shucked or in the shell, fresh or frozen, whole or in part and intended for human consumption.

Â Â Â Â Â  (c) All edible species of mussels, either shucked or in the shell, fresh or frozen, whole or in part and intended for human consumption.

Â Â Â Â Â  (d) All edible species of scallops, either shucked or in the shell, fresh or frozen, whole or in part, except when the final product is the shucked adductor muscle only, and intended for human consumption. [1955 c.331 Â§1; 1969 c.283 Â§1; 1973 c.508 Â§1; 1993 c.720 Â§6; 1995 c.25 Â§1]

Â Â Â Â Â  622.020 Certificate of shellfish sanitation required to be dealer. No person shall act as a dealer without the certificate or certificates of shellfish sanitation issued by the State Department of Agriculture. [1955 c.331 Â§3; 1973 c.508 Â§2]

Â Â Â Â Â  622.030 Exemptions. This chapter shall not affect the following:

Â Â Â Â Â  (1) Retail stores selling to the ultimate consumer.

Â Â Â Â Â  (2) Operations subject to ORS chapters 616, 619, 621, 625, ORS 624.010 to 624.120, 632.275 to 632.290, 632.450 to 632.490 and 632.900 to 632.985 and to the rules pursuant thereto.

Â Â Â Â Â  (3) Out-of-state dealers operating under a state shellfish program indorsed by the United States Public Health Service. [1955 c.331 Â§6; 1957 c.66 Â§1; 1969 c.283 Â§2; 1973 c.508 Â§1a; 1983 c.160 Â§5; 1995 c.206 Â§2]

Â Â Â Â Â  622.040 Certificate required for each area of operation. A certificate of shellfish sanitation shall specify the area of operation to which it applies. A separate certificate validated for each area of operation as defined by ORS 622.080 and the State Department of Agriculture rules made under this chapter is required. [1955 c.331 Â§7(3); 1973 c.508 Â§3]

Â Â Â Â Â  622.050 Application for certificate; inspections; expiration and renewal. (1) A dealer shall make application to the State Department of Agriculture for a certificate or certificates of shellfish sanitation. The application shall be accompanied by the required fee or fees.

Â Â Â Â Â  (2) The department shall issue the initial certificate or certificates of shellfish sanitation, if on inspection the department finds that the dealer has complied with all the provisions of this chapter and the rules of the department under this chapter.

Â Â Â Â Â  (3) Every certificate of shellfish sanitation shall expire on December 31, following the date of issue. Any certificate of shellfish sanitation may be renewed on payment of the required fee. Inspection is not a condition precedent for renewal, but an inspection shall be made at some time within the renewal year. [1955 c.331 Â§7(1),(2),(4); 1973 c.508 Â§4]

Â Â Â Â Â  622.060 [1955 c.331 Â§9; repealed by 1973 c.508 Â§5; (622.065 enacted in lieu of 622.060)]

Â Â Â Â Â  622.065 Denial, suspension and revocation of license; procedure. (1) The State Department of Agriculture may suspend, deny or revoke any certificate of shellfish sanitation issued under this section for violation of any applicable provisions of ORS 622.010 to 622.180 or any rule promulgated under ORS 622.180.

Â Â Â Â Â  (2) Procedures for denial, revocation or suspension of a certificate shall be as provided in ORS chapter 183. [1973 c.508 Â§6 (enacted in lieu of 622.060 and 622.070)]

Â Â Â Â Â  622.070 [1955 c.331 Â§10; repealed by 1973 c.508 Â§5 (622.065 enacted in lieu of 622.070)]

Â Â Â Â Â  622.080 Fees; areas of operation. (1)(a) Persons engaged in the growing, production, harvesting or distribution of shellfish who receive from such operations not more than $60,000 in annual gross income shall pay the following annual fees to the State Department of Agriculture:

Â Â Â Â Â  (A) One hundred fifty dollars for a certificate of shellfish sanitation as a shucker-packer, for a person operating a shellfish shucking, packing or repacking plant for the distribution of shellfish.

Â Â Â Â Â  (B) One hundred dollars for a certificate of shellfish sanitation as a grower, for a person engaged in the business of growing shellfish.

Â Â Â Â Â  (C) One hundred dollars for a certificate of shellfish sanitation as a distributor, for any jobber or wholesaler who furnishes or sells shellfish to retail outlets.

Â Â Â Â Â  (D) Seventy-five dollars for a certificate of shellfish sanitation as a commercial harvester, for any person harvesting clams or mussels for commercial purposes.

Â Â Â Â Â  (b) Notwithstanding the fees established in paragraph (a) of this subsection, no commercial facility operating in one location shall pay more than $250 in total annual fees to the department for any combination of certificates issued under paragraph (a) of this subsection.

Â Â Â Â Â  (2)(a) Persons engaged in the growing, production, harvesting or distribution of shellfish who receive from such operations more than $60,000 in annual gross income shall pay the following annual fees to the department:

Â Â Â Â Â  (A) Three hundred dollars for a certificate of shellfish sanitation as a shucker-packer, for a person operating a shellfish shucking, packing or repacking plant for the distribution of shellfish.

Â Â Â Â Â  (B) Two hundred dollars for a certificate of shellfish sanitation as a grower, for a person engaged in the business of growing shellfish.

Â Â Â Â Â  (C) Two hundred twenty-five dollars for a certificate of shellfish sanitation as a distributor, for any jobber or wholesaler who furnishes or sells shellfish to retail outlets.

Â Â Â Â Â  (D) Seventy-five dollars for a certificate of shellfish sanitation as a commercial harvester, for any person harvesting clams or mussels for commercial purposes.

Â Â Â Â Â  (b) Notwithstanding the fees established in paragraph (a) of this subsection, no commercial facility operating in one location shall pay more than $500 in total annual fees to the department for any combination of certificates issued under paragraph (a) of this subsection. [1955 c.331 Â§8; 1969 c.283 Â§3; 1973 c.508 Â§7; 1979 c.696 Â§10; 1993 c.720 Â§4]

Â Â Â Â Â  622.090 Disposition of fees. The moneys received under ORS 622.050 shall be paid into the State Treasury and placed to the credit of the Department of Agriculture Service Fund. Such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of ORS 622.010 to 622.180. ORS 291.238 does not apply to the expenditure of such moneys. [1955 c.331 Â§7(1); 1973 c.427 Â§12; 1993 c.720 Â§5]

Â Â Â Â Â  622.100 Certificate not transferable. A certificate of shellfish sanitation issued under this chapter is not transferable from one dealer to another or from one area of operation to another. [1955 c.331 Â§7(6)]

Â Â Â Â Â  622.110 Display of certificates. Every dealer shall display the certificate of the dealer or certificates of shellfish sanitation in accordance with the rules made under this chapter. [1955 c.331 Â§7(5); 1973 c.508 Â§8]

Â Â Â Â Â  622.160 Signed statement to be attached to shellfish consignment. No dealer shall send or accept any shellfish without a signed statement attached showing:

Â Â Â Â Â  (1) The name of the consignor.

Â Â Â Â Â  (2) The name of the consignee.

Â Â Â Â Â  (3) The number of the consignorÂs certificate of shellfish sanitation issued at the point of origin and the date of harvesting or packing, if the consignor is required by law to have a certificate of shellfish sanitation.

Â Â Â Â Â  (4) The source of the shellfish and the fact of certification of the source by the State Department of Agriculture or certification by a state whose shellfish program is indorsed by the United States Public Health Service, if such certification is required by law. [1955 c.331 Â§4; 1973 c.508 Â§9]

Â Â Â Â Â  622.170 Records of amount and source of shellfish. Any dealer who gathers or receives shellfish from any source other than that designated in the certificate or certificates of shellfish sanitation shall keep accurate records of the amount and source of such shellfish, which records shall be retained for at least 90 days. The State Department of Agriculture shall have access to these records for inspection. [1955 c.331 Â§5; 1973 c.508 Â§10]

Â Â Â Â Â  622.175 Contract with State Police for enforcement. The State Department of Agriculture may contract with the Department of State Police, using such funds as may be available therefor from fees paid to the Department of Agriculture Service Fund pursuant to ORS 622.080, for enforcement of the provisions of ORS 622.010 to 622.180. [1993 c.720 Â§7b]

Â Â Â Â Â  622.180 Powers of department; rules; inspections; samples; condemnation. For the protection of the public health, the State Department of Agriculture shall have the following powers and all powers necessary and proper to insure sanitary conditions in the production and distribution of shellfish:

Â Â Â Â Â  (1) The department shall have power to make rules necessary to enforce the provisions of this chapter. These rules shall at least include the water quality of growing areas, quality of market shellfish, water supply, sewage and waste disposal, drainage, plumbing, building construction, boat and barge sanitation, the handling, storage, construction and maintenance of equipment, lighting and ventilation, insect and rodent control, garbage and refuse disposal, shell disposal, cleanliness of premises, handling, storage and refrigeration of shellfish and the marking of certificate numbers and dating codes on all containers. The department also, by rule, may add to the definition of shellfish, and subject to regulation under ORS 622.010 to 622.180, any aquatic animals regulated as shellfish under the federal National Shellfish Sanitation Program.

Â Â Â Â Â  (2) The department shall have power:

Â Â Â Â Â  (a) To inspect any dealer in every phase and locale of operation.

Â Â Â Â Â  (b) To take samples of any shellfish for bacteriological and toxicity study.

Â Â Â Â Â  (c) To condemn or remove from sale and destroy any shellfish which are unfit for human consumption, or are from an uncertified source, or are improperly certified.

Â Â Â Â Â  (d) To issue certificates of shellfish sanitation in accordance with the provisions of this chapter. [1955 c.331 Â§2; 1973 c.508 Â§11; 1995 c.25 Â§2]

OYSTERS, CLAMS AND MUSSELS

Â Â Â Â Â  622.210 Department defined. As used in ORS 622.210 to 622.360, ÂdepartmentÂ means the State Department of Agriculture. [1981 c.638 Â§2; 1997 c.375 Â§1]

Â Â Â Â Â  622.220 Jurisdiction; rules; violations. (1) The commercial cultivation of oysters, clams and mussels is declared to be an agricultural activity subject to the regulatory authority of the State Department of Agriculture. The State Fish and Wildlife Commission has jurisdiction over all native oysters, clams and mussels in the waters of this state, but not cultivated oysters, clams and mussels in plats. The commission shall prescribe such rules for the protection of native oysters, clams and mussels and for the taking of native oysters and oyster spat shells subject to the commissionÂs jurisdiction as in the judgment of the commission is for the best interests of the resource.

Â Â Â Â Â  (2) It is unlawful for any person to take native oysters, clams and mussels in violation of the rules adopted by the commission. [Formerly 509.425; 1997 c.375 Â§2; 2005 c.22 Â§436]

Â Â Â Â Â  622.230 Conversion of plantations to plats; fees. All plats, rights, claims and plantations, and leases lawfully held for such plats, rights, claims and plantations that exist upon the passage of this 1969 Act shall be converted to plats, shall be filed with the State Department of Agriculture by July 1, 1970, and shall:

Â Â Â Â Â  (1) Include a legal description of the area applied for, specifying its acreage.

Â Â Â Â Â  (2) Be accompanied by a map sufficient to permit the area applied for to be readily identified.

Â Â Â Â Â  (3) Be accompanied by an application fee of $25 per plat. [Formerly 509.427; 2005 c.22 Â§437]

Â Â Â Â Â  Note: Legislative Counsel made no substitution in 622.230 for Âthe passage of this 1969 Act.Â

Â Â Â Â Â  622.240 Classifying lands for cultivation. The State Department of Agriculture shall investigate and classify those state lands that are suitable for oyster, clam or mussel cultivation. The department shall consult with appropriate local, state and federal agencies to determine whether lands proposed by an applicant for oyster, clam and mussel cultivation are suitable for such shellfish cultivation. [Formerly 509.429; 1997 c.375 Â§3]

Â Â Â Â Â  622.250 Application for new plats; fee; notice. (1) Applicants for new oyster plats, in addition to submitting an application in compliance with ORS 622.230 (1) and (2) and the submission of a fee of $250 per plat, shall cause notice of the application to be published once a week for two consecutive weeks in a newspaper of general circulation in each county where any area applied for, or any part thereof, is located. The notice must state the name of the applicant and the type of operation the applicant proposes to conduct and must describe the area to be planted with oysters.

Â Â Â Â Â  (2) Not later than the 90th day after publication of the notice referred to in subsection (1) of this section, and upon finding that the notice complied with the requirements of subsection (1) of this section, the State Department of Agriculture may grant to the applicant the area applied for if the area is known to be available and if the department has classified the area as suitable for oyster cultivation.

Â Â Â Â Â  (3) If the application referred to in this section is denied, the department shall provide the applicant with a written statement explaining the reason for the denial.

Â Â Â Â Â  (4) Any person who holds an oyster plantation claim or plat that was in effect on June 1, 1997, may submit to the department an application to cultivate clams or mussels on not more than 20 percent of the lands subject to the claim or plat, but not less than one acre. Any such application must be in compliance with ORS 622.230 (1) and (2) and be accompanied by a fee of $250 for each such claim or plantation. [Formerly 509.431; 1997 c.249 Â§189; 1997 c.375 Â§4; 2005 c.22 Â§438]

Â Â Â Â Â  622.260 Copies of laws to be available. The State Department of Agriculture shall cause copies of the provisions of ORS 622.230 and 622.250 to be made available at the courthouse of each county in which an applicantÂs approved plat, or part thereof, is located. [Formerly 509.433]

Â Â Â Â Â  622.270 Reports of cultivators. Any person cultivating oysters, clams or mussels shall file an annual report with the State Department of Agriculture before March 1 of each year showing the number of gallons, bushels or dozens of each species of oysters, or the number of pounds of each species of clams or mussels harvested by the person during the preceding calendar year. The report shall be made on forms provided by the department. [Formerly 509.436; 1997 c.375 Â§5]

Â Â Â Â Â  622.280 Withdrawal of unproductive lands. (1) If, for a period of three years after the filing of a plat under chapter 675, Oregon Laws 1969, more than one-half the lands claimed are unproductive, the State Department of Agriculture may withdraw from a claimant and consider abandoned any portion of the unproductive lands claimed by such claimant. However, the reason for such unproductiveness shall not include restrictions by governmental health authorities, the unavailability of seed or infestation by pest or disease.

Â Â Â Â Â  (2) The department may withdraw from a claimant and consider abandoned those lands:

Â Â Â Â Â  (a) On which the claimant fails to pay the fees or use taxes referred to in ORS 622.290, unless the department is satisfied that there was reasonable cause for such failure.

Â Â Â Â Â  (b) That are not marked in the manner provided by ORS 622.320.

Â Â Â Â Â  (c) That are used or held for purposes other than oyster, clam or mussel cultivation. [Formerly 509.439; 1997 c.375 Â§6]

Â Â Â Â Â  622.290 Annual fees and taxes. (1) Persons using state lands for cultivating oysters, clams or mussels shall pay annual cultivation fees and use taxes quarterly to the State Department of Agriculture. Fees and taxes become delinquent 30 days after the end of the quarter.

Â Â Â Â Â  (2) Use taxes shall be in the amount of 10 cents per gallon of oysters if sold by the gallon, 10 cents per bushel of oysters if sold in the shell by the bushel or one cent per dozen oysters if sold by the dozen.

Â Â Â Â Â  (3) Use taxes shall be in the amount of one-half cent per pound of clams or mussels sold.

Â Â Â Â Â  (4) The annual cultivation fee shall be in the amount of $4 for each acre claimed pursuant to chapter 675, Oregon Laws 1969, or claimed pursuant to a plat made subsequent thereto.

Â Â Â Â Â  (5) Annual cultivation fees and use taxes shall be assessed in lieu of property taxes, lease fees or rental charges for the use of lands upon which oysters, clams or mussels are grown and harvested. [Formerly 509.441; 1997 c.375 Â§7; 2003 c.14 Â§374]

Â Â Â Â Â  622.300 Use of fees and taxes. All moneys received by the State Department of Agriculture under ORS 622.290 shall be paid over to the State Treasurer and deposited in the Department of Agriculture Service Fund and be subject to ORS 561.144. All such moneys are appropriated continuously to the department to carry out the provisions of ORS 622.220 and 622.320. [Formerly 509.451]

Â Â Â Â Â  622.310 Effect on prior-acquired rights. Nothing in ORS 506.036 and 622.210 to 622.310 affects any oyster cultivation right acquired prior to January 1, 1982, pursuant to chapter 675, Oregon Laws 1969. [1981 c.638 Â§12]

Â Â Â Â Â  622.320 Plats as private property; restriction of public use of waters prohibited. Any plats of lands for the cultivation of oysters, clams or mussels held by citizens of this state, if distinctly marked out by means which do not obstruct navigation, and not exceeding the extent allowed by regulations, shall be deemed and protected as private property. Such plats, however, shall not restrict the rights of the public to the use of the waters of this state in a normal and customary manner. [Formerly 509.455; 1997 c.375 Â§8]

Â Â Â Â Â  622.330 Private oyster beds acquired under prior law not affected. Nothing in ORS 509.505, 511.625, 622.210 to 622.300 and 622.320 interferes with any rights in, or ownership of, any private plantations of oysters or oyster beds acquired or held under law existing on February 17, 1921. [Formerly 509.470]

Â Â Â Â Â  622.340 Transfer by reference to filed plat; fee. (1) Sales, leases, assignments, conveyances, relinquishments and other transfers of oyster plantations and claims, or parts thereof, or of plats for the cultivation of oysters, clams or mussels may be made by reference to the plat filed as provided in ORS 622.210 to 622.300 and 622.320. The heirs, successors, assignees and lessees of those plats are entitled to continued possession of such plats by compliance with ORS 622.210 to 622.300 and 622.320.

Â Â Â Â Â  (2) A person proposing to sell, lease, assign, convey, relinquish or otherwise transfer an oyster plantation claim or a plat for the cultivation of oysters, clams or mussels shall provide the State Department of Agriculture notice of such transaction within 30 days of the effective date of the transaction.

Â Â Â Â Â  (3) The filing of such a notice, if other than a relinquishment, shall be accompanied by a claim or plat certificate reissuance fee of $100 for each affected claim or plat.

Â Â Â Â Â  (4) The failure to provide the notice required by subsection (2) of this section shall result in the department holding the lessor of record of the claim or plat responsible for compliance with the provisions of ORS 622.210 to 622.360 and all provisions of the lease grant certificate. [Formerly 509.495; 1997 c.375 Â§9]

Â Â Â Â Â  622.350 Prior claims, plats, transfers or debts unaffected. Nothing in ORS 622.340 invalidates any claim or plat filed prior to June 14, 1939, or invalidates in any manner any transfers, debts or conveyances made prior to June 14, 1939, of oyster claims or lands made by reference to any filed claims or plats. [Formerly 509.500]

Â Â Â Â Â  622.360 Cultivation does not affect ocean shore activities. Nothing in ORS 622.210, 622.220, 622.240, 622.250, 622.270, 622.280, 622.290, 622.320 or 622.340 is intended to affect activities on the ocean shore, as defined in ORS 390.605. [1997 c.375 Â§11]

PENALTIES

Â Â Â Â Â  622.990 [1955 c.331 Â§11; repealed by 1973 c.508 Â§12 (622.992 enacted in lieu of 622.990)]

Â Â Â Â Â  622.992 Penalties. Violation of any provision of ORS 622.010 to 622.180 or the rules of the division promulgated under ORS 622.180 is a Class C misdemeanor. [1973 c.508 Â§13 (enacted in lieu of 622.990)]

_______________

CHAPTER 623

[Reserved for expansion]



Chapter 624

Chapter 624 Â Food Service Facilities

2005 EDITION

FOOD SERVICE FACILITIES

FOOD AND OTHER COMMODITIES

DEFINITION

624.005Â Â Â Â  ÂLocal public health authorityÂ defined

RESTAURANTS; BED AND BREAKFAST FACILITIES

624.010Â Â Â Â  Definitions for ORS 624.010 to 624.120

624.015Â Â Â Â  ÂBenevolent organizationÂ defined

624.020Â Â Â Â  License; fee payment; denial, suspension and revocation of licenses; posting; nontransferability

624.023Â Â Â Â  Single toilet fixture allowed in small restaurant

624.025Â Â Â Â  Temporary restaurant license; fees

624.027Â Â Â Â  Exemption of confection operations from license requirements; rules

624.028Â Â Â Â  Temporary benevolent restaurant license; limit

624.032Â Â Â Â  Bed and breakfast facility regulation

624.035Â Â Â Â  When alternative food service criteria applicable

624.045Â Â Â Â  State Food Service Advisory Committee; appointment; composition; duties

624.060Â Â Â Â  Inspection and reinspection of restaurants and bed and breakfast facilities; posting of sign required; report; posting

624.065Â Â Â Â  Inspection of temporary restaurants; report

624.067Â Â Â Â  Inspection of benevolent organization restaurant facilities and operation

624.070Â Â Â Â  Examination of food and drink samples; unwholesome or adulterated food and drink

624.075Â Â Â Â  Summary closure of temporary restaurant

624.080Â Â Â Â  Diseased persons working in restaurants, bed and breakfast facilities or temporary restaurants; suspicion of possible transmission of infection; rules

624.085Â Â Â Â  Revocation, suspension or refusal of license; closure; sanitation score; inspection schedule

624.100Â Â Â Â  Rules

624.110Â Â Â Â  Rating surveys; preparing and disseminating information for educational programs

624.120Â Â Â Â  Disposition of fees

624.130Â Â Â Â  Training to relieve choking; methods of training; exemptions; fees

GAME MEAT

624.165Â Â Â Â  Service of inspected game meat by charitable organization

COMMISSARIES, MOBILE UNITS AND VENDING MACHINES

624.310Â Â Â Â  Definitions for ORS 624.310 to 624.430

624.320Â Â Â Â  License requirement for commissary, warehouse, mobile unit or vending machine; notice of mobile unit movement

624.330Â Â Â Â  Exemption of certain commissaries, mobile units and vending machines from licensing requirements; rules

624.340Â Â Â Â  Denial, suspension or revocation of license

624.370Â Â Â Â  Inspection of commissary, warehouse, mobile unit or vending machine; report of Director of Human Services; hearing

624.380Â Â Â Â  Diseased persons working in commissary or mobile unit; suspicion of possible transmission of infection

624.390Â Â Â Â  Rules

624.400Â Â Â Â  Rating surveys; preparing and disseminating information; cooperation with local health departments in educational programs

624.410Â Â Â Â  Commissaries and sources of supply outside jurisdiction

624.420Â Â Â Â  Abating or enjoining violations of ORS 624.310 to 624.430

624.430Â Â Â Â  Fee payment

ADMINISTRATION AND ENFORCEMENT OF FOOD SERVICE FACILITY LAWS

624.490Â Â Â Â  License fees; exemptions

624.495Â Â Â Â  Foodborne illness prevention program; rules

624.510Â Â Â Â  Intergovernmental agreements with local public health authorities; fee collection and remittance; rules

624.530Â Â Â Â  Agreement to ensure only one agency inspects facilities; rules

624.550Â Â Â Â  Local public health authority food service advisory committee

FOOD HANDLER TRAINING PROGRAM

624.570Â Â Â Â  Food handler training requirement; exception; certification; fees; rules

MISCELLANEOUS

624.610Â Â Â Â  Application of ORS 624.010 to 624.120 or 624.310 to 624.430 to certain food service

624.630Â Â Â Â  Construction, remodeling requirements; fees

624.650Â Â Â Â  Temporary restaurant inspection fee

624.670Â Â Â Â  Disposition of fees

PENALTIES

624.990Â Â Â Â  Criminal penalties

624.992Â Â Â Â  Civil penalty; rules

DEFINITION

Â Â Â Â Â  624.005 ÂLocal public health authorityÂ defined. As used in this chapter, Âlocal public health authorityÂ means an entity described in ORS 431.375. [2003 c.309 Â§2]

RESTAURANTS; BED AND BREAKFAST FACILITIES

Â Â Â Â Â  624.010 Definitions for ORS 624.010 to 624.120. As used in ORS 624.010 to 624.120, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBed and breakfast facilityÂ means any establishment located in a structure designed for a single family residence and structures appurtenant thereto, regardless of whether the owner or operator of the establishment resides in any of the structures, that:

Â Â Â Â Â  (a) Has more than two rooms for rent on a daily basis to the public; and

Â Â Â Â Â  (b) Offers a breakfast meal as part of the cost of the room.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂLimited service restaurantÂ means a restaurant serving only individually portioned prepackaged foods prepared from an approved source by a commercial processor and nonperishable beverages.

Â Â Â Â Â  (5) ÂRestaurantÂ includes any establishment where food or drink is prepared for consumption by the public or any establishment where the public obtains food or drink so prepared in form or quantity consumable then and there, whether or not it is consumed within the confines of the premises where prepared, and also includes establishments that prepare food or drink in consumable form for service outside the premises where prepared, but does not include railroad dining cars, bed and breakfast facilities or temporary restaurants.

Â Â Â Â Â  (6) ÂTemporary restaurantÂ means any establishment operating temporarily in connection with any fair, carnival, circus or similar public gathering or entertainment, food product promotion or any other event where food is prepared or served for consumption by the public. ÂTemporary restaurantÂ does not include:

Â Â Â Â Â  (a) An establishment where food is prepared and served by a fraternal, social or religious organization only to its own members and guests.

Â Â Â Â Â  (b) An approved school lunchroom where food is prepared and served for school and community activities, where the preparation and service are under the direction of the school lunchroom supervisor.

Â Â Â Â Â  (c) A food product promotion where only samples of a food or foods are offered to demonstrate the characteristics of the food product. For the purposes of this paragraph, a sample shall not include a meal, an individual hot dish or a whole sandwich.

Â Â Â Â Â  (d) A private residence, or part thereof, including the grounds, areas and facilities held out for the use of the occupants generally, for which a temporary sales license is issued under ORS 471.190 for a period not exceeding one day. [Amended by 1953 c.177 Â§8; 1957 c.672 Â§1; 1959 c.153 Â§1; 1973 c.824 Â§1; 1973 c.825 Â§1; 1975 c.792 Â§1; 1979 c.236 Â§4; 1987 c.226 Â§1; 1991 c.468 Â§1; 1995 c.578 Â§1; 1999 c.351 Â§38; 2001 c.900 Â§210; 2001 c.975 Â§3; 2003 c.14 Â§375]

Â Â Â Â Â  Note: Section 1, chapter 975, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 1. A licensed limited service restaurant operating immediately prior to the effective date of the amendments to ORS 624.010 by section 3 of this 2001 Act [November 1, 2001] may continue to be licensed as a limited service restaurant while the restaurant:

Â Â Â Â Â  (1) Continues to be owned or operated by the person that owned or operated the restaurant immediately prior to the effective date of the amendments to ORS 624.010 by section 3 of this 2001 Act; and

Â Â Â Â Â  (2) Continues to serve only items that qualified the restaurant as limited service and were offered by the restaurant immediately prior to the effective date of the amendments to ORS 624.010 by section 3 of this 2001 Act. [2001 c.975 Â§1]

Â Â Â Â Â  624.015 ÂBenevolent organizationÂ defined. As used in ORS 624.028 and 624.067, Âbenevolent organizationÂ means any person organized and existing for charitable, benevolent, eleemosynary, humane, patriotic, religious, philanthropic, recreational, social, educational, civic, fraternal or other nonprofit purposes. The fact that contributions to an organization do not qualify for a charitable deduction for tax purposes or that the organization is not otherwise exempt from payment of federal income taxes pursuant to the Internal Revenue Code of 1954, as amended, constitutes prima facie evidence that the organization is not a bona fide benevolent organization. For purposes of this section, each subordinate lodge, chapter, council, grange, church, parish or other subdivision of an organization constitutes a separate organization. [1973 c.824 Â§4]

Â Â Â Â Â  624.020 License; fee payment; denial, suspension and revocation of licenses; posting; nontransferability. (1) A person may not operate a restaurant or bed and breakfast facility without a license to do so from the Department of Human Services.

Â Â Â Â Â  (2) Application for the license shall be in writing in the form prescribed by the department and shall contain the name and address of the applicant and any other information that the department may require. The fee for a license is as provided in ORS 624.490. A license expires annually on December 31.

Â Â Â Â Â  (3) The Director of Human Services may suspend, deny or revoke any license for violation of any of the applicable provisions of ORS 624.010 to 624.120 or any rule adopted under ORS 624.010 to 624.120.

Â Â Â Â Â  (4) Procedures for denial, revocation or suspension of a license are as provided in ORS chapter 183.

Â Â Â Â Â  (5) The licensee shall post evidence of the license in public view at the customary entrance of the restaurant or bed and breakfast facility. A person other than the director may not deface or remove evidence of a license.

Â Â Â Â Â  (6) A license is not transferable. The department may not issue a refund representing any unused portion of a license. [Amended by 1953 c.177 Â§8; 1957 c.672 Â§2; 1971 c.661 Â§1; 1973 c.182 Â§1; 1975 c.526 Â§4a; 1975 c.607 Â§44; 1979 c.696 Â§11; 1983 c.352 Â§1; 1983 c.533 Â§6; 1987 c.226 Â§2; 1991 c.821 Â§1; 1995 c.578 Â§2; 2001 c.975 Â§4; 2003 c.309 Â§8]

Â Â Â Â Â  624.023 Single toilet fixture allowed in small restaurant. The Department of Human Services shall allow restaurants with an occupancy capacity of no more than 15 persons, including employees and patrons, to have only one toilet fixture and adjacent lavatory on the premises. This single toilet fixture shall comply with all department standards for construction, maintenance, cleanliness, accessibility and others, not in conflict with the state building code, that the department might provide. [1979 c.390 Â§2]

Â Â Â Â Â  624.025 Temporary restaurant license; fees. (1) A person may not operate a temporary restaurant without first procuring a license to do so from the Department of Human Services. The temporary restaurant license shall be posted in a conspicuous place on the premises of the licensee.

Â Â Â Â Â  (2) Application for a temporary restaurant license shall be in writing in the form prescribed by the department and shall contain the name and address of the applicant, the specific location of the temporary restaurant and any other information the department may require.

Â Â Â Â Â  (3) All temporary restaurant licenses shall terminate 30 days after issuance unless within the 30 days the temporary restaurant is discontinued or is moved from the specific location for which the license was issued. If within 30 days after issuance the temporary restaurant is discontinued or moved from the specific location for which the license was issued, the license shall terminate upon the discontinuance or the removal.

Â Â Â Â Â  (4) Except as provided in ORS 624.028 and subsection (6) of this section, every applicant for a temporary restaurant license or renewal thereof shall pay to the department the appropriate license fee under ORS 624.490.

Â Â Â Â Â  (5) The Director of Human Services may suspend, deny or revoke any temporary restaurant license if it appears, after a reasonable time has been given for correction of a sanitation violation, that the applicant does not meet applicable minimum sanitation standards as outlined in ORS 624.010 to 624.120 or any rule adopted thereunder. Any suspension, denial or revocation action shall be taken in accordance with ORS chapter 183.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section or ORS 624.490:

Â Â Â Â Â  (a) Each temporary restaurant operating on an intermittent basis, in a grouping of six or more, at the same specific location two or more times within a 30-day period shall be issued one license for each 30-day period.

Â Â Â Â Â  (b) The total annual amount of license fees for temporary restaurants described in paragraph (a) of this subsection may not exceed the maximum annual license fee for a restaurant that is situated in the county in which the temporary restaurant is situated. [1957 c.672 Â§9; 1973 c.182 Â§2; 1973 c.824 Â§2; 1975 c.526 Â§5; 1979 c.696 Â§12; 1985 c.573 Â§1; 1991 c.821 Â§2; 1993 c.151 Â§2; 1995 c.578 Â§3; 2003 c.309 Â§9]

Â Â Â Â Â  624.027 Exemption of confection operations from license requirements; rules. When the Department of Human Services determines that public health hazards are nonexistent, the department may, by rule, exempt certain types of confection operations from the license requirements of ORS 624.010 to 624.120. [Formerly part of 624.100; 1973 c.825 Â§2]

Â Â Â Â Â  624.028 Temporary benevolent restaurant license; limit. (1)(a) Notwithstanding ORS 624.025 (3) and (4), the Department of Human Services shall issue a license to a benevolent organization to operate a temporary restaurant pursuant to this section if the benevolent organization has notified the department, orally or in writing, of its intention to operate a temporary restaurant. The department shall provide at least one place in each county at which such notification may be made.

Â Â Â Â Â  (b) Not more than 13 temporary restaurant licenses per year may be issued pursuant to this section to each benevolent organization.

Â Â Â Â Â  (c) No license fee or inspection fee shall be charged for a temporary restaurant licensed pursuant to this section.

Â Â Â Â Â  (2) The department shall issue a temporary benevolent restaurant license to each provider of restaurant service at a special event arranged by a benevolent organization. The license shall be provided without fee to each restaurant service provider who files with the benevolent organization a signed statement that the service provider receives no profit from restaurant services performed at the special event. The statement shall be subject to inspection by the department at the time inspections are made pursuant to ORS 624.067. For the purpose of licenses issued pursuant to this subsection, a particular benevolent organization may arrange only one special event per calendar year.

Â Â Â Â Â  (3) All licenses issued pursuant to this section shall terminate three days after issuance unless within the three days the temporary restaurant is discontinued or is moved from the specific location for which the license was issued. If within three days after issuance the temporary restaurant is discontinued or moved from the specific location for which the license was issued, the license shall terminate upon the discontinuance or the removal. [1973 c.824 Â§5; 1993 c.151 Â§1]

Â Â Â Â Â  624.030 [Amended by 1957 c.672 Â§3; 1973 c.825 Â§3; 1981 c.650 Â§1; repealed by 1983 c.533 Â§5]

Â Â Â Â Â  624.032 Bed and breakfast facility regulation. The Department of Human Services shall allow a bed and breakfast facility to conduct food service operations for its patrons in rooms used by the owner or operator, provided that:

Â Â Â Â Â  (1) Such rooms are not used as sleeping quarters; and

Â Â Â Â Â  (2) Persons not employed by the facility shall be excluded from such rooms during breakfast meal hours. [1987 c.226 Â§3]

Â Â Â Â Â  624.035 When alternative food service criteria applicable. The Director of Human Services may declare that an extraordinary situation exists and may apply alternative food service criteria in an establishment operated to prepare or serve food or beverages to indigent or needy persons by a benevolent organization, as defined by ORS 624.015, without charge or solicitation from those served. [1985 c.247 Â§2]

Â Â Â Â Â  624.040 [Amended by 1953 c.177 Â§8; 1973 c.825 Â§4; repealed by 1983 c.533 Â§5]

Â Â Â Â Â  624.045 State Food Service Advisory Committee; appointment; composition; duties. The Department of Human Services shall appoint a State Food Service Advisory Committee. The committee shall consist of volunteer representatives from a cross section of the food service industry, the general public, appropriate local and state groups, county environmental health specialists and other appropriate state agencies, including the State Department of Agriculture. In addition to such other duties as may be prescribed by the Department of Human Services, the committee, not later than January 1 of each year in which a biennial session of the Legislative Assembly convenes, shall submit to the department and the Legislative Assembly recommendations regarding the implementation of ORS 624.020, 624.060, 624.085, 624.495 and 624.510. [1985 c.701 Â§3; 2003 c.309 Â§10; 2003 c.547 Â§115]

Â Â Â Â Â  624.050 [Amended by 1953 c.177 Â§8; 1957 c.672 Â§4; 1973 c.825 Â§5; 1981 c.650 Â§2; repealed by 1983 c.533 Â§5]

Â Â Â Â Â  624.060 Inspection and reinspection of restaurants and bed and breakfast facilities; posting of sign required; report; posting. (1) At least once every six months the Director of Human Services shall inspect every restaurant located within the jurisdiction of the director. At least once a year the director shall inspect every bed and breakfast facility located within the jurisdiction of the director. The person operating the restaurant or bed and breakfast facility shall, upon the request of the director, permit access to all parts of the establishment.

Â Â Â Â Â  (2) A copy of each inspection report shall be given to the restaurant or bed and breakfast facility operator or person in charge of the restaurant or bed and breakfast facility, and another copy shall be filed with the records of the Department of Human Services.

Â Â Â Â Â  (3) During each inspection, the director shall insure that restaurants or bed and breakfast establishments that hold valid liquor licenses have properly posted the appropriate sign required by ORS 471.551.

Â Â Â Â Â  (4) After each inspection, notice regarding compliance with ORS 624.010 to 624.120 by the restaurant or bed and breakfast facility shall be posted at the customary entrance of the restaurant or bed and breakfast facility in public view and shall not be removed by any person except the director.

Â Â Â Â Â  (5) If the director discovers the violation of any provision of ORS 624.010 to 624.120, the director shall make a second inspection after the lapse of such time as the director deems necessary for the defect to be remedied. When a violation noted on an inspection has been remedied, that violation shall not cumulate with violations noted on a second inspection. [Amended by 1953 c.177 Â§8; 1973 c.825 Â§6; 1983 c.533 Â§3; 1985 c.701 Â§Â§1, 6; 1987 c.226 Â§Â§4, 5; 1991 c.324 Â§8]

Â Â Â Â Â  624.062 [1971 c.661 Â§2; 1973 c.825 Â§6a; repealed by 1973 c.825 Â§23a]

Â Â Â Â Â  624.065 Inspection of temporary restaurants; report. (1) At least once during the operation of a temporary restaurant, the Director of Human Services shall inspect the facilities and operation. The person operating the temporary restaurant shall, upon request of the director, permit access to all parts of the establishment.

Â Â Â Â Â  (2) One copy of the inspection report shall be posted by the director somewhere on the establishment premises; and the report shall not be defaced or removed by any person except the director until the temporary restaurant license is terminated. Another copy of the inspection report shall be filed with the records of the Department of Human Services. [1957 c.672 Â§10(1),(2); 1973 c.824 Â§7; 1973 c.825 Â§7]

Â Â Â Â Â  624.067 Inspection of benevolent organization restaurant facilities and operation. (1) At any time during the operation of a temporary restaurant licensed pursuant to ORS 624.028, the Director of Human Services may inspect the facilities and operation.

Â Â Â Â Â  (2) The benevolent organization operating the temporary restaurant shall, upon request of the director, permit access to all parts of the establishment. [1973 c.824 Â§6]

Â Â Â Â Â  624.070 Examination of food and drink samples; unwholesome or adulterated food and drink. Samples of food, drink and other substances may be taken and examined by the Director of Human Services as often as may be necessary for the detection of unwholesomeness or adulteration. The director may condemn and forbid the sale of, or cause to be removed or destroyed, any food or drink which is unwholesome or adulterated. [Amended by 1953 c.177 Â§8; 1973 c.825 Â§8]

Â Â Â Â Â  624.075 Summary closure of temporary restaurant. When the violation of any provision of ORS 624.010 to 624.120 or any rule promulgated thereunder comes to the attention of the Director of Human Services and if the violation is of such a nature as to constitute a serious hazard to the health of the public, immediate closure of the temporary restaurant may be secured upon notification of the operator in writing. The inspection report carrying a statement ordering closure and signed by the director delivered to the operator may serve as the written notice of the closure. A copy of this notice shall be filed with the records of the Department of Human Services. The closure order shall have the effect of an immediate revocation of the operatorÂs license. The director shall, if requested, provide a prompt hearing after closure in accordance with ORS chapter 183. [1957 c.672 Â§10(3); 1973 c.825 Â§9]

Â Â Â Â Â  624.080 Diseased persons working in restaurants, bed and breakfast facilities or temporary restaurants; suspicion of possible transmission of infection; rules. (1) The Department of Human Services may, by rule, define certain communicable diseases which may be spread to the public by employees of a restaurant, bed and breakfast facility or temporary restaurant.

Â Â Â Â Â  (2) No person who is affected with a communicable disease described in subsection (1) of this section or is a carrier of such disease shall work in any restaurant, bed and breakfast facility or temporary restaurant. No restaurant, bed and breakfast facility or temporary restaurant shall employ any such person or any person suspected of being affected with any communicable disease or of being a carrier of such disease. If the restaurant, bed and breakfast facility or temporary restaurant manager suspects that any employee has contracted any disease in a communicable form or has become a carrier of such disease the manager shall notify the Director of Human Services immediately. A placard containing this subsection shall be posted in all toilet rooms.

Â Â Â Â Â  (3) When suspicion arises as to the possibility of transmission of infection from any restaurant, bed and breakfast facility or temporary restaurant employee, the director may require any or all of the following measures:

Â Â Â Â Â  (a) The immediate exclusion of the employee from all restaurants, bed and breakfast facilities and temporary restaurants; and

Â Â Â Â Â  (b) Adequate medical examinations of the employee and associates of the employee, with such laboratory examinations as may be indicated. [Amended by 1957 c.672 Â§5; 1973 c.825 Â§10; 1987 c.226 Â§6; 1999 c.59 Â§184]

Â Â Â Â Â  624.085 Revocation, suspension or refusal of license; closure; sanitation score; inspection schedule. (1) If the Director of Human Services determines that a critical violation of ORS 624.010 to 624.120, or any rule promulgated pursuant thereto, exists in a restaurant or bed and breakfast facility and the critical violation constitutes a potential danger to the public health, the director may revoke, suspend or refuse to issue the license required by ORS 624.020 if, after a reasonable time has been given for correction of the violation, but not longer than 14 days, the violation continues to exist. The director shall reinstate a license that has been revoked or suspended if the director determines that the violation has been corrected.

Â Â Â Â Â  (2) Notwithstanding ORS 624.020, if the director determines that a critical violation of ORS 624.010 to 624.120, or any rule promulgated pursuant thereto, exists in a restaurant or bed and breakfast facility and the critical violation constitutes an imminent or present danger to the public health, the director may order immediate correction, use of an approved alternative procedure or closure of the restaurant or bed and breakfast facility by written notice thereof to the operator. The inspection report carrying a statement ordering closure and specifying the reasons therefor signed by the director and delivered to the operator may serve as the written notice of the closure. The director shall use inspection forms that clearly display notice that procedures are available to the licensee under ORS chapter 183 for appeal of the closure order. A copy of the notice shall be filed with the records of the Department of Human Services. The closure order shall have the effect of an immediate revocation of the operatorÂs license. If requested, the director shall provide a prompt hearing after the closure in accordance with ORS chapter 183.

Â Â Â Â Â  (3) If the director determines that closure of the restaurant or bed and breakfast facility is necessary because failure to correct a critical violation or implement an approved alternative procedure constitutes a potential danger to the public health, or failure to correct a critical violation or implement an approved alternative procedure constitutes an imminent or present danger to the public health, the director shall:

Â Â Â Â Â  (a) Notify the owner or person in charge of the restaurant or bed and breakfast facility that such restaurant or bed and breakfast facility shall not be used for food service purposes until the critical violations specified in the inspection report have been corrected; and

Â Â Â Â Â  (b) Post a notice of closure upon the restaurant or bed and breakfast facility at the customary entrance to the restaurant or bed and breakfast facility in public view to the effect that the restaurant or bed and breakfast facility is closed for operation because a critical violation exists.

Â Â Â Â Â  (4)(a) No person shall remove a notice of closure from a restaurant or bed and breakfast facility until the violation which caused the notice to be posted has been corrected.

Â Â Â Â Â  (b) No person shall operate a restaurant or bed and breakfast facility upon which a notice of closure has been posted until the violation which caused the notice to be posted has been corrected and the notice has been removed.

Â Â Â Â Â  (5) The director shall define clearly the criteria and rules for conformance to acceptable food service practices used to determine the restaurant or bed and breakfast facility sanitation score to insure statewide uniformity in the inspection and licensing processes. Critical violations which constitute a potential danger to the public health and critical violations which constitute an imminent or present danger to the public health shall be clearly defined. Minimum acceptable food service standard procedures shall be clearly defined by setting a minimum acceptable sanitation score for a licensed restaurant or bed and breakfast facility.

Â Â Â Â Â  (6) If a restaurant or bed and breakfast facility obtains a sanitation score of less than the minimum acceptable standard, the restaurant or bed and breakfast facility operator or person in charge of the restaurant or bed and breakfast facility shall be notified of impending closure if, after reinspection within 30 days, the sanitation score does not meet minimum acceptable food service standards. If closure action is taken after reinspection, the restaurant or bed and breakfast facility may not be operated until the restaurant or bed and breakfast facility operator submits a plan for correction of the violations that receives the approval of the director and a subsequent inspection of the restaurant or bed and breakfast facility produces a sanitation score that meets minimum acceptable food service standards.

Â Â Â Â Â  (7) The department may establish a more frequent inspection schedule for a restaurant licensed under ORS 624.020 that fails to meet specific minimum standards established by the department. The department may charge a fee for costs associated with the performance of additional inspections.

Â Â Â Â Â  (8) As used in this section, ÂimminentÂ means impending or likely to develop without delay. [1983 c.533 Â§2; 1987 c.226 Â§7; 1995 c.578 Â§4; 2003 c.309 Â§11]

Â Â Â Â Â  624.090 [Amended by 1953 c.177 Â§8; repealed by 1973 c.825 Â§23]

Â Â Â Â Â  624.095 [1971 c.661 Â§4; repealed by 1973 c.825 Â§23]

Â Â Â Â Â  624.100 Rules. The Department of Human Services shall make all rules necessary for the enforcement of ORS 624.010 to 624.120, including such rules concerning the construction and operation of restaurants, bed and breakfast facilities and temporary restaurants as are reasonably necessary to protect the public health of persons using these facilities. The rules shall provide for, but need not be restricted to, the following:

Â Â Â Â Â  (1) A water supply adequate in quantity and safe for human consumption.

Â Â Â Â Â  (2) Disposal of sewage, refuse and other wastes in a manner that will not create a nuisance or a health hazard.

Â Â Â Â Â  (3) The cleanliness and accessibility of toilets and handwashing facilities.

Â Â Â Â Â  (4) The cleanliness of the premises.

Â Â Â Â Â  (5) The refrigeration of perishable foods.

Â Â Â Â Â  (6) The storage of food for protection against dust, dirt and contamination.

Â Â Â Â Â  (7) Equipment of proper construction and cleanliness of such equipment.

Â Â Â Â Â  (8) The control of insects and rodents.

Â Â Â Â Â  (9) The cleanliness and grooming of food workers.

Â Â Â Â Â  (10) Exclusion of unauthorized persons from food preparation and storage areas.

Â Â Â Â Â  (11) Review of proposed plans for the construction or remodeling of facilities subject to licensing under this chapter. [Amended by 1957 c.672 Â§6; part renumbered as 624.027; 1973 c.825 Â§11; 1987 c.226 Â§8; 1995 c.578 Â§5; 2005 c.22 Â§439]

Â Â Â Â Â  624.110 Rating surveys; preparing and disseminating information for educational programs. The Department of Human Services shall make such rating surveys as are necessary to obtain uniform enforcement of ORS 624.010 to 624.120 throughout the state, and shall prepare and disseminate information pertaining to educational programs for the purpose of encouraging compliance with ORS 624.010 to 624.120 on the part of owners, managers and employees of eating and drinking establishments. [Amended by 1973 c.825 Â§12]

Â Â Â Â Â  624.120 Disposition of fees. All license fees collected under ORS 624.010 to 624.120 shall be paid into the General Fund in the State Treasury and placed to the credit of the Public Health Account and such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of ORS 624.010 to 624.120. [Amended by 1957 c.672 Â§7; 1973 c.427 Â§13; 1987 c.905 Â§34]

Â Â Â Â Â  624.130 Training to relieve choking; methods of training; exemptions; fees. (1) Any restaurant where food is served to be consumed on the premises shall require that its food service employees, within a reasonable time after date of employment, be trained to administer emergency first aid to relieve any person choking on food particles pursuant to a training program approved by the local public health authority or as described in Red Cross Manual 32-1138 as the Âabdominal thrustÂ procedures.

Â Â Â Â Â  (2) A local public health authority shall provide or cause to be provided the necessary training program at reasonable intervals, as determined by the local authority. The local public health authority must provide for the training requirement of this section to be met by inclusion of the necessary training in a food handler training program under ORS 624.570 or by the placement of posters in the workplace.

Â Â Â Â Â  (3) The local public health authority may charge reasonable fees to cover actual expenses of providing the training and issuing verification of training.

Â Â Â Â Â  (4) The local public health authority may waive in writing the training requirements of this section in cases of undue hardship, or where the local authority determines that the employeeÂs assignment renders such training impracticable or unnecessary.

Â Â Â Â Â  (5) Civil or criminal liability to the restaurant or restaurant employees may not result from good faith application by a trained person of the first aid described under subsection (1) of this section. [1977 c.824 Â§1; 2001 c.975 Â§4a; 2003 c.309 Â§12]

GAME MEAT

Â Â Â Â Â  624.165 Service of inspected game meat by charitable organization. (1) Subject to ORS 624.070, game meat that has been donated to a charitable organization and has been inspected and processed as provided in ORS 619.095 may be served for human consumption by that charitable organization.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂCharitable organizationÂ means the Department of Human Services, Oregon Youth Authority, Department of Corrections institutions, low-income nutritional centers, public school nutritional centers, senior nutritional centers, state hospitals and other charitable organizations or public institutions approved by the State Department of Fish and Wildlife.

Â Â Â Â Â  (b) ÂGame meatÂ includes antelope, bighorn sheep, deer, elk, moose and mountain goat. [1983 c.575 Â§4; 1987 c.320 Â§240; 1997 c.249 Â§190; 2001 c.900 Â§211]

COMMISSARIES, MOBILE UNITS AND VENDING MACHINES

Â Â Â Â Â  624.310 Definitions for ORS 624.310 to 624.430. As used in ORS 624.310 to 624.430 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApprovedÂ means approved by the administrator.

Â Â Â Â Â  (2) ÂCommissaryÂ means commissary catering establishment, restaurant or any other place in which food, beverage, ingredients, containers or supplies are kept, handled, prepared or stored, and from which vending machines or mobile units are serviced.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (5) ÂEmployeeÂ means any operator or any person employed by an operator who handles any food, beverage, or ingredient to be dispensed through vending machines or mobile units, or who comes into contact with product contact surfaces of the container, equipment, utensils or packaging materials, used in connection with vending machines or mobile unit operations, or who otherwise services or maintains one or more such machines or units.

Â Â Â Â Â  (6) ÂFoodÂ means any raw, cooked or processed edible substance, beverage or ingredient used or intended for use in whole, or in part, for human consumption.

Â Â Â Â Â  (7) ÂMachine locationÂ means the room, enclosure, space or area where one or more vending machines are installed and are in operation.

Â Â Â Â Â  (8) ÂMobile unitÂ means any vehicle on which food is prepared, processed or converted or which is used in selling and dispensing food to the ultimate consumer.

Â Â Â Â Â  (9) ÂOperatorÂ means any person, who by contract, agreement or ownership is responsible for operating a commissary or warehouse or furnishing, installing, servicing, operating or maintaining one or more vending machines or mobile units.

Â Â Â Â Â  (10) ÂPersonÂ means any individual, partnership, corporation, company, firm, institution, association or any other public or private entity.

Â Â Â Â Â  (11) ÂProduct contact surfaceÂ means any surface of the vending machine or mobile unit, appurtenance or container which comes into direct contact with any food, beverage or ingredient.

Â Â Â Â Â  (12) ÂReadily perishable foodÂ means any food, beverage or ingredient consisting in whole or in part of milk, milk products, eggs, meat, fish, poultry, or any other food capable of supporting rapid and progressive growth of microorganisms which can cause food infections or food intoxications. However, Âreadily perishable foodÂ does not include products in hermetically sealed containers processed by heat to prevent spoilage or dehydrated, dry or powdered products which are so low in moisture content as to preclude development of microorganisms.

Â Â Â Â Â  (13) ÂSingle-service articleÂ means any utensil, container, implement or wrapper intended for use only once in the preparation, storage, display, service or consumption of food or beverage.

Â Â Â Â Â  (14) ÂUtensilÂ means any kitchenware, tableware, glassware, cutlery, container, cleaning brush or other equipment that comes into contact with food or product contact surfaces during cleaning of vending machines, mobile units or commissary equipment, or during storage, preparation, serving, dispensing or consumption of food.

Â Â Â Â Â  (15) ÂVending machineÂ means any self-service device offered for public use which, upon insertion of a coin, coins, currency or token, or by other means, dispenses unit servings of food or beverage, either in bulk or package, without the necessity of replenishing the device between each vending operation.

Â Â Â Â Â  (16) ÂWarehouseÂ means any place where food, utensils, single-service articles, cleaning or servicing supplies for vending machines, mobile units or commissaries are stored. [1963 c.575 Â§1; 1973 c.825 Â§13; 1975 c.792 Â§2; 2001 c.900 Â§212; 2001 c.975 Â§5]

Â Â Â Â Â  624.320 License requirement for commissary, warehouse, mobile unit or vending machine; notice of mobile unit movement. (1) A person may not operate a vending machine, warehouse, commissary or mobile unit without first procuring a license to do so from the Department of Human Services. The operator shall post the license in a conspicuous place in the warehouse or commissary. The operator shall affix a card, emblem or other device clearly showing the name and address of the licensee and the serial number of the license to each vending machine or mobile unit as the case may be.

Â Â Â Â Â  (2) Application for the license shall be in writing in the form prescribed by the department and shall contain the following information:

Â Â Â Â Â  (a) Name and address of the applicant.

Â Â Â Â Â  (b) Location of all warehouses or commissaries.

Â Â Â Â Â  (c) Locations where supplies are kept.

Â Â Â Â Â  (d) Locations where vending machines or mobile units are stored, repaired or renovated.

Â Â Â Â Â  (e) Identity and form of food to be dispensed through vending machines.

Â Â Â Â Â  (f) Number of each type of vending machine on location.

Â Â Â Â Â  (3) The operator must keep the specific locations of the vending machines and specific itineraries of the mobile units on file at the operatorÂs business office and readily available to the department. If the mobile unit is moved to a delegate county other than a delegate county that licensed the mobile unit, the operator shall notify the health department for the county to which the mobile unit is moved prior to operating the mobile unit within that county. The operator shall furnish the department with written details of the conversion of any vending machine to dispense products other than those for which the license was issued. [1963 c.575 Â§2; 1973 c.825 Â§14; 2001 c.104 Â§244; 2001 c.975 Â§6; 2003 c.672 Â§1]

Â Â Â Â Â  624.330 Exemption of certain commissaries, mobile units and vending machines from licensing requirements; rules. (1) Vending machines dispensing only ball chewing gum, nutmeats and the following prepackaged foods: Candy, chewing gum, nutmeats, potato chips, pretzels, popcorn, cookies, crackers and bottled or canned soft drink beverages shall be exempt from the provisions of ORS 624.320 and 624.430.

Â Â Â Â Â  (2) The Department of Human Services may, by rule, exempt certain other types of vending machines from the license requirements of ORS 624.310 to 624.430 when it appears that there is no danger to the life and health of the people of this state.

Â Â Â Â Â  (3) The provisions of ORS 624.310 to 624.430 do not include commissaries, mobile units or vending machines which are presently licensed and inspected by the State Department of Agriculture or United States Public Health Service. [1963 c.575 Â§Â§7,15; 1973 c.825 Â§15]

Â Â Â Â Â  624.340 Denial, suspension or revocation of license. The Director of Human Services may deny, suspend or revoke a license in accordance with ORS chapter 183 in any case where the director finds that there has been a substantial failure to comply with the provisions of ORS 624.310 to 624.430 or the rules promulgated under ORS 624.310 to 624.430. [1963 c.575 Â§4; 1973 c.825 Â§16]

Â Â Â Â Â  624.350 [1963 c.575 Â§5; repealed by 1973 c.825 Â§23]

Â Â Â Â Â  624.360 [1963 c.575 Â§6; repealed by 1973 c.825 Â§23]

Â Â Â Â Â  624.370 Inspection of commissary, warehouse, mobile unit or vending machine; report of Director of Human Services; hearing. (1) At least once every six months, the Director of Human Services shall inspect every commissary and warehouse, and a representative number of each operatorÂs mobile units and vending machines. The director shall be granted access at reasonable times to all parts of the commissary and shall have access, either in the company of an employee or otherwise, to the interior of all vending machines or mobile units of the operator at such times as the director considers necessary to insure compliance with the provisions of ORS 624.310 to 624.430.

Â Â Â Â Â  (2) Samples of food, drink and other substances may be taken and examined by the director as often as may be necessary for the detection of unwholesomeness or adulteration. The director may condemn and prohibit the sale of or cause to be removed or destroyed, any food or drink which contains any toxic, contaminated, filthy, putrid, decomposed or diseased substance or if it is otherwise unfit for human consumption.

Â Â Â Â Â  (3) One copy of the inspection report shall be posted by the director upon an inside wall of the commissary or placed in the mobile unit. The inspection report shall not be defaced or removed by any person except the director. A copy of the inspection report on vending machines shall be sent to the operator. Another copy of each inspection report shall be filed with the records of the Department of Human Services.

Â Â Â Â Â  (4) If the director discovers the violation of any provision of ORS 624.310 to 624.430 or any rule promulgated thereunder, the director shall make a second inspection after the lapse of such time as the director considers necessary for the defect to be remedied.

Â Â Â Â Â  (5) If a violation is of a nature so as to constitute a danger to the health of the people of this state, the director may order immediate closure of the commissary, mobile unit, or vending machine and shall, within 24 hours of the time of inspection, mail to or serve personally on the licensee a copy of the inspection report signed by the director showing thereon the particular facility closed and the reason. The director shall, if requested, hold a hearing in accordance with ORS chapter 183. [1963 c.575 Â§8; 1973 c.825 Â§17; 1975 c.792 Â§2]

Â Â Â Â Â  624.380 Diseased persons working in commissary or mobile unit; suspicion of possible transmission of infection. (1) No person affected with a communicable disease described in ORS 624.080 (1) or is a carrier of such disease shall work in any commissary, mobile unit or in the servicing of vending machines nor shall any operator employ any such person or any person suspected of being affected with any communicable disease or of being a carrier of such disease. If the operator suspects that any employee has an infectious disease in a communicable form or may be a carrier of such a disease the operator shall notify the Director of Human Services immediately. A placard containing this section shall be posted in all toilet rooms.

Â Â Â Â Â  (2) When, in the opinion of the director, there is a possibility of transmission of infection from any person or employee, the director may require the immediate exclusion of such person or employee from all commissaries, mobile units and vending machines and may require a medical examination of the person or employee and associates of the person or employee including such laboratory examinations as may be indicated. [1963 c.575 Â§9; 1973 c.825 Â§18]

Â Â Â Â Â  624.390 Rules. The Department of Human Services shall make reasonable rules for carrying out the provisions of ORS 624.310 to 624.430, including but not limited to the following:

Â Â Â Â Â  (1) Construction and operation of commissaries, mobile units and vending machines.

Â Â Â Â Â  (2) Water supply adequate in quantity and safe for human consumption.

Â Â Â Â Â  (3) Disposal of sewage, refuse and other wastes in a manner that will not create a nuisance or health hazard.

Â Â Â Â Â  (4) Cleanliness of premises and facilities.

Â Â Â Â Â  (5) Refrigeration of perishable foods and the wholesomeness of all food and beverage ingredients.

Â Â Â Â Â  (6) Protection of food, utensils, wrapping and serving materials against dust, dirt and contamination.

Â Â Â Â Â  (7) Equipment of proper construction and the maintenance of such equipment.

Â Â Â Â Â  (8) Approved plumbing.

Â Â Â Â Â  (9) Sanitary facilities for employees in commissaries.

Â Â Â Â Â  (10) Control and exclusion of insects and rodents.

Â Â Â Â Â  (11) Labeling of foods or beverages.

Â Â Â Â Â  (12) Exclusion of vending machines dispensing chemicals, sanitizers, detergents, economic poisons and such other compounds of similar nature from immediate areas where food and beverage vending machines are located.

Â Â Â Â Â  (13) Approval of plans for commissaries, mobile units and vending machines. [1963 c.575 Â§10; 1973 c.825 Â§19]

Â Â Â Â Â  624.400 Rating surveys; preparing and disseminating information; cooperation with local health departments in educational programs. The Department of Human Services shall make such surveys as are necessary to obtain uniform enforcement of ORS 624.310 to 624.430 throughout the state and shall prepare and disseminate information and shall cooperate with and assist local health departments in educational programs for the purpose of encouraging compliance with ORS 624.310 to 624.430 on the part of operators and employees of vending machines and mobile units. [1963 c.575 Â§12; 1973 c.825 Â§20]

Â Â Â Â Â  624.410 Commissaries and sources of supply outside jurisdiction. (1) Foods from commissaries or other sources outside the jurisdiction of the Department of Human Services may be sold in the local jurisdiction if such commissaries or other sources of supply conform to the provisions of ORS 624.310 to 624.430 and the rules promulgated under ORS 624.310 to 624.430 or to substantially equivalent provisions.

Â Â Â Â Â  (2) The department shall investigate and survey the system of regulations in effect for commissaries or sources of supply outside the state. Upon determination that the regulations in effect are of a quality substantially equal to the rules of ORS 624.310 to 624.430, the department may permit such commissaries or sources of supply to be used in the state. [1963 c.575 Â§11; 1973 c.825 Â§21]

Â Â Â Â Â  624.420 Abating or enjoining violations of ORS 624.310 to 624.430. Any commissary, mobile unit or vending machine operated contrary to the provisions of ORS 624.310 to 624.430 is a public nuisance and dangerous to health and may be abated or enjoined in the manner provided by law. [1963 c.575 Â§14]

Â Â Â Â Â  624.430 Fee payment. (1) Except as provided in ORS 624.330, every applicant for a license to operate a commissary, vending machine, warehouse or mobile unit shall pay to the Department of Human Services the appropriate annual fee set forth in ORS 624.490.

Â Â Â Â Â  (2) All licenses issued under ORS 624.320 expire annually on a date set by department rule. A license is not transferable. The department may not issue a refund representing any unused portion of a license. The department may not refund fees submitted with applications that have been denied. [1963 c.575 Â§3; 1973 c.182 Â§3; 1975 c.526 Â§6; 1979 c.696 Â§13; 1983 c.352 Â§2; 1995 c.578 Â§6; 2001 c.975 Â§7; 2003 c.309 Â§13]

Â Â Â Â Â  624.440 [1963 c.575 Â§13; 1973 c.427 Â§14; 1987 c.905 Â§35; repealed by 2001 c.975 Â§11]

ADMINISTRATION AND ENFORCEMENT OF FOOD SERVICE FACILITY LAWS

Â Â Â Â Â  624.490 License fees; exemptions. (1) The Department of Human Services may charge the following fees for the issuance or renewal of licenses:

Â Â Â Â Â  (a) $157.50 for a bed and breakfast facility.

Â Â Â Â Â  (b) $210 for a limited service restaurant.

Â Â Â Â Â  (c) For a restaurant in accordance with seating capacity, as follows:

Â Â Â Â Â  (A) $367.50 for 0 to 15 seats;

Â Â Â Â Â  (B) $414.75 for 16 to 50 seats;

Â Â Â Â Â  (C) $472.50 for 51 to 150 seats; and

Â Â Â Â Â  (D) $525 for more than 150 seats.

Â Â Â Â Â  (d) For a temporary restaurant, except as provided in ORS 624.025 and 624.028:

Â Â Â Â Â  (A) $36.75 for an event lasting one day; and

Â Â Â Â Â  (B) $52.50 for an event lasting two days or longer.

Â Â Â Â Â  (e) $262.50 for a commissary.

Â Â Â Â Â  (f) $105 for each warehouse.

Â Â Â Â Â  (g) $131.50 for each mobile unit.

Â Â Â Â Â  (h) For vending machines in accordance with the number of machines covered by the license as follows:

Â Â Â Â Â  (A) $26.25 for 1 to 10 machines;

Â Â Â Â Â  (B) $52.50 for 11 to 20 machines;

Â Â Â Â Â  (C) $78.75 for 21 to 30 machines;

Â Â Â Â Â  (D) $105 for 31 to 40 machines;

Â Â Â Â Â  (E) $131.25 for 41 to 50 machines;

Â Â Â Â Â  (F) $157.50 for 51 to 75 machines;

Â Â Â Â Â  (G) $210 for 76 to 100 machines;

Â Â Â Â Â  (H) $367.50 for 101 to 250 machines;

Â Â Â Â Â  (I) $577.50 for 251 to 500 machines;

Â Â Â Â Â  (J) $787.50 for 501 to 750 machines;

Â Â Â Â Â  (K) $966 for 751 to 1,000 machines;

Â Â Â Â Â  (L) $1,260 for 1,001 to 1,500 machines; and

Â Â Â Â Â  (M) $1,575 for more than 1,500 machines.

Â Â Â Â Â  (2) To reinstate a license other than a temporary restaurant license after the expiration date, the operator must pay a reinstatement fee of $100 in addition to the license fee required under subsection (1) of this section. If the operator reinstates the license more than 30 days after the expiration date, the reinstatement fee shall increase by $100 on the 31st day following the expiration date and on that day of the month in each succeeding month until the license is reinstated.

Â Â Â Â Â  (3) The department or a local public health authority may exempt or reduce the license fee for restaurants operated by benevolent organizations, as defined in ORS 624.015, that provide food or beverages primarily to children, the elderly, the indigent or other needy populations if the persons receiving the food or beverages are not required to pay the full cost of the food or beverages. [2003 c.309 Â§4]

Â Â Â Â Â  624.495 Foodborne illness prevention program; rules. (1) The Department of Human Services shall adopt rules establishing a foodborne illness prevention program for the purpose of protecting the public health. The program may include, but need not be limited to, provisions for preventing the spread of communicable disease through food dispensing facilities and for effective and rapid response to terrorism events related to food dispensing facilities.

Â Â Â Â Â  (2) A program established by the department under this section must provide for a local public health authority that enters into an intergovernmental agreement under ORS 624.510 to undertake primary responsibility for the delivery of program services within the jurisdiction of the local authority. A program must also provide for extensive monitoring and review by the department of local public health authority performance of program services under an intergovernmental agreement.

Â Â Â Â Â  (3) The department shall consult with groups representing local health officials within the state and statewide restaurant associations in the development of rules adopted under this section and prior to preparing an intergovernmental agreement delegating administration and enforcement of all or part of the foodborne illness prevention program to a local public health authority. [2003 c.309 Â§3]

Â Â Â Â Â  624.500 [1971 c.661 Â§3; repealed by 1973 c.825 Â§23]

Â Â Â Â Â  624.510 Intergovernmental agreements with local public health authorities; fee collection and remittance; rules. (1) The Director of Human Services shall enter into an intergovernmental agreement with each local public health authority established under ORS 431.375, delegating to the local authority the administration and enforcement within the jurisdiction of the authority of the powers, duties and functions of the Director of Human Services under ORS 624.010 to 624.120, 624.310 to 624.430, 624.650 and 624.992. The intergovernmental agreement must describe the powers, duties and functions of the local public health authority relating to fee collection, licensing, inspections, enforcement, civil penalties and issuance and revocation of permits and certificates, standards for enforcement by the local authority and the monitoring to be performed by the Department of Human Services. The department shall establish the descriptions and standards in consultation with the local public health authority officials and in accordance with ORS 431.345. The intergovernmental agreement must be a part of the local annual plan submitted by the local public health authority under ORS 431.385. The department shall review the performance of the local public health authority under any expiring intergovernmental agreement. The review shall include criteria to determine if provisions of ORS 624.085 are uniformly applied to all licensees within the jurisdiction of the local public health authority. In accordance with ORS chapter 183, the director may suspend or rescind an intergovernmental agreement under this subsection. If the department suspends or rescinds an intergovernmental agreement, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the powers, duties and functions under this section.

Â Â Â Â Â  (2) A local public health authority shall collect fees on behalf of the department that are adequate to cover the administration and enforcement costs incurred by the local public health authority under this section and the cost of oversight by the department. If the fee collected by a local public health authority for a license or service is more than 20 percent above or below the fee for that license or service charged by the department, the department shall analyze the local public health authority fee process and determine whether the local public health authority used the proper cost elements in determining the fee and whether the amount of the fee is justified. Cost elements may include, but need not be limited to, expenses related to administration, program costs, salaries, travel expenses and department consultation fees. If the department determines that the local public health authority did not use the proper cost elements in determining the fee or that the amount of the fee is not justified, the department may order the local public health authority to reduce any fee to a level supported by the departmentÂs analysis of the fee process.

Â Â Â Â Â  (3) The department, after consultation with groups representing local health officials in the state, shall by rule assess a remittance from each local public health authority to which health enforcement powers, duties or functions have been delegated under subsection (1) of this section. The amount of the remittance must be specified in the intergovernmental agreement. The remittance shall supplement existing funds for consultation services and development and maintenance of the statewide food service program. The department shall consult with groups representing local health officials in the state and statewide restaurant associations in developing the statewide food service program.

Â Â Â Â Â  (4) In any action, suit or proceeding arising out of local public health authority administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the department, the department shall be made a party to the action, suit or proceeding. [1973 c.825 Â§22a; 1975 c.790 Â§3; 1975 c.792 Â§4; 1981 c.650 Â§5; 1983 c.370 Â§1; 1983 c.533 Â§4; 1995 c.578 Â§7; 2001 c.975 Â§8; 2003 c.309 Â§14; 2005 c.22 Â§440]

Â Â Â Â Â  624.530 Agreement to ensure only one agency inspects facilities; rules. Notwithstanding any provision of ORS 624.010 to 624.120 or 624.310 to 624.430 or statutes administered by the State Department of Agriculture, the Director of Human Services and the Director of Agriculture jointly shall adopt rules and enter into interagency agreements necessary to ensure that only one of the agencies inspects and licenses any facility that is subject to regulation by both agencies. [1981 c.112 Â§1; 2003 c.14 Â§376; 2003 c.309 Â§16]

Â Â Â Â Â  624.550 Local public health authority food service advisory committee. An intergovernmental agreement described in ORS 624.510 must encourage and authorize a local public health authority to which health enforcement powers, duties or functions have been delegated pursuant to ORS 624.510 to appoint a food service advisory committee consisting of volunteer representatives from a cross section of the food service industry and the general public. A committee established by a local public health authority may:

Â Â Â Â Â  (1) Make recommendations to the local public health authority regarding the administration and enforcement by the local authority of powers, duties and functions under an existing or proposed intergovernmental agreement; and

Â Â Â Â Â  (2) Review and provide to the Department of Human Services an evaluation of the effectiveness of this chapter and any foodborne illness prevention program adopted by the department by rule under ORS 624.495. [1983 c.533 Â§8; 1985 c.519 Â§5; 2003 c.309 Â§17]

FOOD HANDLER TRAINING PROGRAM

Â Â Â Â Â  624.570 Food handler training requirement; exception; certification; fees; rules. (1)(a) Except as provided in subsection (6) of this section, any person involved in the preparation or service of food in a restaurant or food service facility licensed under ORS 624.020 or 624.320 must successfully complete a food handler training program and earn a certificate of program completion within 30 days after the date of hire. The person shall thereafter maintain a valid completion certificate at all times during the employment.

Â Â Â Â Â  (b) A food handler training program offered by the Department of Human Services or the designated agent of the department, or offered by a local public health authority or designated agent of the local authority and approved by the department, is valid in any jurisdiction in the state for the purpose of obtaining the certificate of completion under subsection (2) of this section.

Â Â Â Â Â  (2) If a person successfully completes the food handler training program required in subsection (1) of this section and pays the appropriate fee, the department, a local public health authority or a designated agent shall issue a certificate of completion. A food handler certificate of completion expires three years after the date of issuance.

Â Â Â Â Â  (3) All local public health authorities exercising powers, duties and functions pursuant to ORS 624.510, shall ensure the provision of food handler training programs within the jurisdiction of the local public health authority. The department shall establish and maintain food handler training programs in counties without authority delegated under ORS 624.510.

Â Â Â Â Â  (4) The department shall establish by rule all provisions necessary to administer and enforce the provisions of this section, including but not limited to:

Â Â Â Â Â  (a) Minimum standards for program content and delivery; and

Â Â Â Â Â  (b) The establishment of minimum requirements for successful completion of the training.

Â Â Â Â Â  (5) The department, a local public health authority or a designated agent shall charge a program fee to program participants. The program fee may not exceed $10. A program provider may assess a new program fee each time a participant takes or retakes all or part of a program or certification exam. A fee not exceeding $5 may be charged for duplicate certificates of completion.

Â Â Â Â Â  (6) Persons involved in the preparation or service of food in a temporary restaurant are not required to complete a food handler training program, but the temporary restaurant shall have at least one person who has completed the food handler training program on the premises at all times. [1995 c.578 Â§13; 2001 c.975 Â§8a; 2003 c.309 Â§18]

MISCELLANEOUS

Â Â Â Â Â  624.610 Application of ORS 624.010 to 624.120 or 624.310 to 624.430 to certain food service. Neither ORS 624.010 to 624.120 nor 624.310 to 624.430 apply to:

Â Â Â Â Â  (1) Food service provided to sleeping room patrons of facilities described in ORS 446.435; or

Â Â Â Â Â  (2) Food service provided solely and incidentally to participants in the course of backpacking, hiking, horseback packing, canoeing, rafting or other such expedition as described in ORS 446.435 unless the expedition is a part of an organizational camp program. [1981 c.650 Â§3]

Â Â Â Â Â  624.630 Construction, remodeling requirements; fees. A person may not construct or extensively remodel a facility subject to licensure under this chapter without first submitting construction or remodeling plans to the Department of Human Services and paying a fee to the department for review of the plans. The fee shall be assessed in the following amounts:

Â Â Â Â Â  (1) For initial construction:

Â Â Â Â Â  (a) Of a full service restaurant, $250.

Â Â Â Â Â  (b) Of a bed and breakfast facility, $75.

Â Â Â Â Â  (c) Of a commissary, $125.

Â Â Â Â Â  (d) Of a warehouse, $50.

Â Â Â Â Â  (e) Of a limited service restaurant, $75.

Â Â Â Â Â  (f) Of a mobile unit, $75.

Â Â Â Â Â  (2) For remodeling:

Â Â Â Â Â  (a) Of a full service restaurant, $100.

Â Â Â Â Â  (b) Of any facility other than a full service restaurant, $50. [1995 c.578 Â§11]

Â Â Â Â Â  624.650 Temporary restaurant inspection fee. (1) Notwithstanding any provision of ORS 624.010, 624.025, 624.065, 624.510 or 624.530, a temporary restaurant as defined under ORS 624.010 that is a mobile unit as defined under ORS 624.310 may be required to pay a fee not to exceed $25 for inspection services if the mobile unit is licensed by:

Â Â Â Â Â  (a) The Department of Human Services under ORS 624.320 or a local public health authority acting pursuant to an intergovernmental agreement to conduct inspections in accordance with ORS 624.370;

Â Â Â Â Â  (b) The State Department of Agriculture or the United States Public Health Service as provided under ORS 624.330; or

Â Â Â Â Â  (c) Another jurisdiction and permitted to be used in this state under ORS 624.410.

Â Â Â Â Â  (2) This section does not prohibit the Department of Human Services or a local public health authority delegated authority under an intergovernmental agreement described in ORS 624.510 from enforcing ORS 624.380 or 624.420 or rules adopted by the department pursuant to ORS 624.390. [1995 c.686 Â§1; 2003 c.309 Â§19]

Â Â Â Â Â  624.670 Disposition of fees. All moneys received by the Department of Human Services under this chapter shall be paid into the State Treasury, deposited in the General Fund to the credit of the Public Health Account and used exclusively by the department for the purpose of carrying out the provisions of this chapter. [1995 c.578 Â§12; 2001 c.975 Â§9]

PENALTIES

Â Â Â Â Â  624.990 Criminal penalties. (1) Violation of any provision of ORS 624.010 to 624.120 or rules of the Department of Human Services promulgated under ORS 624.010 to 624.120 is a Class C misdemeanor.

Â Â Â Â Â  (2) Violation of any provision of ORS 624.310 to 624.430 or rules of the department promulgated under ORS 624.310 to 624.430 is a Class B misdemeanor. [Subsection (2) enacted as 1963 c.575 Â§16; 1973 c.825 Â§22; 2003 c.14 Â§377]

Â Â Â Â Â  624.992 Civil penalty; rules. (1) In addition to any other penalty provided by law, the Department of Human Services may impose a civil penalty on any person for violation of ORS 624.020 (1), 624.060 (1), 624.060 (4), 624.070, 624.085, 624.320, 624.370, 624.380 or 624.430 or rules adopted under ORS 624.010 to 624.120 or 624.390.

Â Â Â Â Â  (2) After public hearing, the Department of Human Services by rule shall adopt objective criteria for establishing the civil penalty that may be imposed under subsection (1) of this section.

Â Â Â Â Â  (3) Civil penalties under subsection (1) of this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (4) A local public health authority delegated civil penalty power under an intergovernmental agreement described in ORS 624.510 shall implement that power in accordance with protocols and limits established by the Department of Human Services by rule. The local public health authorityÂs civil penalty power applies only to imminent and present dangers to public health and to operation without a license. [1995 c.578 Â§14; 2001 c.975 Â§10; 2003 c.309 Â§20]

_______________



Chapter 625

Chapter 625 Â Bakeries and Bakery Products

2005 EDITION

BAKERIES AND BAKERY PRODUCTS

FOOD AND OTHER COMMODITIES

BAKERIES

625.010Â Â Â Â  Definitions for ORS 625.010 to 625.270

625.020Â Â Â Â  License required to operate bakery; exceptions

625.030Â Â Â Â  Application for bakery license; inspection of premises and equipment; issuance of certificate

625.040Â Â Â Â  Grounds for denial of application

625.050Â Â Â Â  Renewal of bakery license; transfer of license

625.060Â Â Â Â  Cancellation and suspension

625.070Â Â Â Â  Posting and surrender of certificate

625.080Â Â Â Â  DistributorÂs license required

625.090Â Â Â Â  Application for distributorÂs license; inspection of premises and equipment; issuance of certificate

625.100Â Â Â Â  Grounds for refusing to issue or for revoking or suspending distributorÂs license

625.110Â Â Â Â  Renewal of distributorÂs license; transfer of license

625.120Â Â Â Â  Display and surrender of certificate

625.140Â Â Â Â  Inspection of bakeries and vehicles

625.150Â Â Â Â  Sanitary regulations

625.160Â Â Â Â  Powers of department; rules

625.180Â Â Â Â  License fees

625.190Â Â Â Â  Disposition of fees

BREAD, ROLLS AND BUNS

625.200Â Â Â Â  Standard of weight for bread; sale of loaves of unauthorized weight prohibited; other products

625.212Â Â Â Â  Definitions for ORS 625.215

625.215Â Â Â Â  Sale of unenriched breads prohibited

625.220Â Â Â Â  Labeling of bread loaves; exceptions

625.270Â Â Â Â  Unlawful sale prohibited; exception

MISCELLANEOUS

625.810Â Â Â Â  Application of laws regarding adulterated and misbranded food

PENALTIES

625.990Â Â Â Â  Penalties

BAKERIES

Â Â Â Â Â  625.010 Definitions for ORS 625.010 to 625.270. As used in ORS 625.010 to 625.270, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBakeryÂ means any place, premises or establishment where any bakery product is regularly prepared, processed or manufactured for sale other than for consumption on the premises where originally prepared, processed or manufactured.

Â Â Â Â Â  (2) ÂBakery productÂ includes bread, rolls, cakes, pies, doughnuts and all similar goods, to be used for human food, but does not include cookies, biscuits or crackers.

Â Â Â Â Â  (3) ÂContainerÂ means the container or wrapper in which bakery products are sold or offered for sale.

Â Â Â Â Â  (4) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (5) ÂDistributorÂ means any person other than a bakery engaged within the state in the selling, marketing, or distributing at wholesale or retail any bakery products but does not include:

Â Â Â Â Â  (a) Any person distributing solely bakery products manufactured by the person in a bakery licensed under ORS 625.010 to 625.270.

Â Â Â Â Â  (b) Any retail food store selling or making delivery from a fixed place of business.

Â Â Â Â Â  (6) ÂLabelÂ or ÂlabeledÂ means:

Â Â Â Â Â  (a) The words ÂNet WeightÂ or the abbreviation thereof ÂNet Wt.Â; and

Â Â Â Â Â  (b) The applicable net weight as prescribed and required for each such loaf of bread; and

Â Â Â Â Â  (c) The name and place of business of the manufacturer or distributor; and

Â Â Â Â Â  (d) The identity of the bakery product within the container; and

Â Â Â Â Â  (e) Such other information and wording as may be required by rules promulgated by the department under the authority granted by ORS 625.160.

Â Â Â Â Â  (7) ÂPersonÂ includes an individual, partnership, corporation, association or club. [Amended by 1955 c.298 Â§1; 1959 c.370 Â§1; 1963 c.594 Â§2; 1969 c.192 Â§1; 1987 c.472 Â§1]

Â Â Â Â Â  625.020 License required to operate bakery; exceptions. (1) Except as provided in subsection (2) of this section, no person shall operate or participate in the operation of any bakery within this state without a bakery license for that bakery, issued and in effect under ORS 625.010 to 625.270.

Â Â Â Â Â  (2) A license is not required for a domestic kitchen type bakery that is operated in behalf of a nonprofit institution or is otherwise not operated for profit. [Amended by 1975 c.312 Â§1]

Â Â Â Â Â  625.030 Application for bakery license; inspection of premises and equipment; issuance of certificate. Application for a bakery license shall be made in writing to the State Department of Agriculture on forms supplied by the department. After receipt of the application and the fees required by ORS 625.180, the department shall cause to be made a proper detailed inspection of the premises and equipment or of the plans and specifications of the bakery involved. If the department finds that the premises and equipment are or will be of a sanitary construction, design or condition and that the applicant has complied with and will be able to comply with ORS 625.010 to 625.270, the application shall be approved and the department shall issue to the applicant a numbered license certificate bearing the name and address of the licensee and of the premises licensed.

Â Â Â Â Â  625.040 Grounds for denial of application. The State Department of Agriculture shall refuse to grant any application for a bakery license if the department finds after proper investigation that any of the following has occurred:

Â Â Â Â Â  (1) The applicant has made to the department any false statement of a material nature.

Â Â Â Â Â  (2) The premises or equipment of the bakery sought to be licensed are not of a sanitary construction, design or condition. However, this section may not be applied to prevent licensing and operation of a bakery solely because the bakery is in an area that is part of and not separate from a domestic kitchen if the bakery is upon investigation by the department found to be constructed and maintained in a clean, healthful and sanitary condition.

Â Â Â Â Â  (3) The applicant has failed to comply with ORS 625.010 to 625.270 or any other applicable law of this state relative to bakeries or bakery products or any regulation in effect thereunder, except that if it is determined that an applicant has not so complied the applicant shall be allowed a reasonable time, not exceeding 30 days, within which to comply, and the refusal or neglect of the applicant to comply within that period is cause for denial of the application. [Amended by 1973 c.243 Â§1; 2005 c.22 Â§441]

Â Â Â Â Â  625.050 Renewal of bakery license; transfer of license. Each bakery license may be renewed annually by paying to the State Department of Agriculture the required annual license fee. The license is not transferable to any person or applicable to any location other than that for which originally issued. [Amended by 1989 c.253 Â§1]

Â Â Â Â Â  625.060 Cancellation and suspension. The State Department of Agriculture may cancel or suspend any bakery license if it finds after proper investigation that:

Â Â Â Â Â  (1) The licensee has violated any provision of ORS 625.010 to 625.270 or of any other law of this state relating to the operation of bakeries or the manufacture or handling of any bakery product, or any regulation effective thereunder; or

Â Â Â Â Â  (2) The licensed bakery premises or any equipment used therein or in connection therewith is in an insanitary condition and the licensee has failed or refused to remedy the condition within 10 days after receipt from the department of written notice so to do.

Â Â Â Â Â  625.070 Posting and surrender of certificate. The operator of the licensed bakery shall keep the numbered license certificate posted conspicuously on the licensed premises. In the event of revocation or suspension of the license, the certificate shall be surrendered by the licensee to the State Department of Agriculture promptly upon demand.

Â Â Â Â Â  625.080 DistributorÂs license required. No person shall engage within this state in the sale or distribution of any bakery product, other than exclusively as a retail food store or otherwise at retail at a fixed place or places of business, without holding a license so to do issued to that person by the State Department of Agriculture; but this does not affect the delivery of bakery products sold in a retail food store. A distributorÂs license is not required of any person distributing solely bakery products manufactured by the person in a bakery licensed under ORS 625.010 to 625.270.

Â Â Â Â Â  625.090 Application for distributorÂs license; inspection of premises and equipment; issuance of certificate. Application for a distributorÂs license shall be filed in writing with the State Department of Agriculture on the form prescribed and supplied by the department. After receipt of the application and the fees required by ORS 625.180, the department shall cause to be made a proper detailed inspection of the premises and equipment to be used by the applicant in distribution within this state of bakery products. If the department finds that the premises and equipment are or will be of a sanitary construction, design or condition and that the applicant has complied with and will be able to comply with ORS 625.010 to 625.270, the application shall be approved and there shall be issued to the applicant a numbered license certificate bearing the name and address of the licensee.

Â Â Â Â Â  625.100 Grounds for refusing to issue or for revoking or suspending distributorÂs license. The State Department of Agriculture may refuse to issue or may revoke or suspend any distributorÂs license by reason of the violation or participation of the distributor in a violation of ORS 625.010 to 625.270 or of any other law of this state relating or applicable to the sanitary handling, storage, packaging, sale, transportation or distribution of bakery products, or of any regulation effective thereunder.

Â Â Â Â Â  625.110 Renewal of distributorÂs license; transfer of license. Each distributorÂs license may be renewed annually upon written application to the State Department of Agriculture and payment of the required annual license fee for the following year. A distributorÂs license is not transferable and is strictly personal to the person to whom issued. [Amended by 1989 c.253 Â§2]

Â Â Â Â Â  625.120 Display and surrender of certificate. The distributorÂs numbered license certificate shall be kept posted conspicuously at the licenseeÂs principal public place of business within this state. The licensee shall also cause to be displayed conspicuously on the outside of each vehicle used by the licensee in distribution of bakery products the statement ÂState Bakery DistributorÂs License No.___,Â including the proper license number. In event of revocation or suspension of the license, the certificate shall be surrendered by the licensee to the State Department of Agriculture promptly upon demand.

Â Â Â Â Â  625.130 [Repealed by 1961 c.425 Â§20]

Â Â Â Â Â  625.140 Inspection of bakeries and vehicles. The State Department of Agriculture shall cause to be made periodically a thorough inspection of each licensed bakery to determine whether or not the premises are constructed, equipped and operated in accordance with the requirements of ORS 625.010 to 625.270 and of all other laws of this state relating to bakeries or bakery products and all regulations effective thereunder. Such inspection shall also be made of each vehicle used by a bakery or distributor licensed under ORS 625.010 to 625.270 in transporting or distributing any bakery product within this state.

Â Â Â Â Â  625.150 Sanitary regulations. The State Department of Agriculture shall prescribe reasonable sanitation requirements, not inconsistent with existing laws or regulations issued thereunder, governing the storing, handling, mixing, preparation, processing, manufacture, transportation and distribution of bakery products, and the design, construction, installation, maintenance, use, care and cleaning of utensils and equipment used therein or in connection therewith. Upon promulgation of any such regulation, any violation thereof is punishable as provided in ORS 625.990. Any such regulation may be amended, altered or repealed by the department. [Amended by 1987 c.472 Â§8]

Â Â Â Â Â  625.160 Powers of department; rules. (1) The State Department of Agriculture has the powers necessary to enable it to carry out the provisions of ORS 625.010 to 625.270. The department may adopt rules necessary to carry out the provisions of ORS 625.010 to 625.270, and may amend or repeal the rules.

Â Â Â Â Â  (2) Such rules shall include, but not be limited to, the following:

Â Â Â Â Â  (a) The location of advertising, lettering, wording or figures that appear on a bakery product container and the minimum contents thereof.

Â Â Â Â Â  (b) The size, form and method of printing to be used in labeling.

Â Â Â Â Â  (c) Standards of identity, standards of weight and standards of quality for bakery products which shall be compatible with the federal standards of identity and quality for bakery products. [Amended by 1969 c.192 Â§2; 1975 c.265 Â§1; 1987 c.472 Â§2]

Â Â Â Â Â  625.170 [Repealed by 1959 c.370 Â§5]

Â Â Â Â Â  625.180 License fees. (1) Every bakery or bakery distributor doing business in this state shall pay a license fee.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the license fees for a distributor may not be less than $25 and may not exceed $100. Except as provided in subsection (4) of this section, the fees for a bakery, other than a domestic kitchen bakery, are:

Â Â Â Â Â  (a) $225 if the bakeryÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $350 if the bakeryÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $450 if the bakeryÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $750 if the bakeryÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $1,000 if the bakeryÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $1,500 if the bakeryÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the license fees for a domestic kitchen bakery are:

Â Â Â Â Â  (a) $140 if the bakeryÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $200 if the bakeryÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $300 if the bakeryÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $450 if the bakeryÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $600 if the bakeryÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $750 if the bakeryÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (4) The department shall increase the license fee amounts described in subsections (2) and (3) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the fee amounts shall occur on July 1, 2006.

Â Â Â Â Â  (5) In establishing the amount of the license fee for a bakery or bakery distributor, the department shall use the annual gross sales by that bakery or distributor within Oregon during the prior calendar year or, if the bakery or distributor maintains sales records on a fiscal basis, the prior fiscal year. If the bakery or distributor applying for an original license or for a renewal license cannot provide the annual gross sales for a full calendar year, the department shall base the fee on estimated annual gross sales by the bakery or distributor. If a bakery or distributor whose previous yearÂs fee was determined using an estimated gross sales figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross sales by the bakery or distributor. [Amended by 1967 c.244 Â§1; 1973 c.243 Â§2; 1975 c.312 Â§2; 1982 s.s.1 c.4 Â§11; 1983 c.503 Â§1; 1989 c.253 Â§3; 1991 c.632

Â§6; 2005 c.22 Â§442; 2005 c.735 Â§13]

Â Â Â Â Â  Note: The amendments to 625.180 by section 14, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  625.180. (1) Every bakery or bakery distributor doing business in this state shall pay a license fee.

Â Â Â Â Â  (2) The license fees for a distributor may not be less than $25 and may not exceed $108. The fees for a bakery, other than a domestic kitchen bakery, are:

Â Â Â Â Â  (a) $244 if the bakeryÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $379 if the bakeryÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $487 if the bakeryÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $812 if the bakeryÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $1,082 if the bakeryÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $1,624 if the bakeryÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (3) The license fees for a domestic kitchen bakery are:

Â Â Â Â Â  (a) $152 if the bakeryÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $216 if the bakeryÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $325 if the bakeryÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $487 if the bakeryÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $649 if the bakeryÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $812 if the bakeryÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (4) In establishing the amount of the license fee for a bakery or bakery distributor, the department shall use the annual gross sales by that bakery or distributor within Oregon during the prior calendar year or, if the bakery or distributor maintains sales records on a fiscal basis, the prior fiscal year. If the bakery or distributor applying for an original license or for a renewal license cannot provide the annual gross sales for a full calendar year, the department shall base the fee on estimated annual gross sales by the bakery or distributor. If a bakery or distributor whose previous yearÂs fee was determined using an estimated gross sales figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross sales by the bakery or distributor.

Â Â Â Â Â  625.190 Disposition of fees. All fees received by the State Department of Agriculture under ORS 625.010 to 625.270 shall be deposited in the Department of Agriculture Service Fund and are continuously appropriated to the department for the purpose of carrying out ORS 625.010 to 625.270. [Amended by 1979 c.499 Â§25]

BREAD, ROLLS AND BUNS

Â Â Â Â Â  625.200 Standard of weight for bread; sale of loaves of unauthorized weight prohibited; other products. (1) Bread, manufactured, made or kept for the purpose of sale, offered or exposed for sale, or sold in the form of loaves, shall be of such a standard of weight as the State Department of Agriculture by rule may prescribe.

Â Â Â Â Â  (2) For the purpose of this section bread shall be deemed to be in the form of loaves, whether or not the loaf is wrapped, or whether transparent or other wrapping is used, or whether or not the loaf is sliced, and shall be deemed to be in package form when wrapped, and shall be labeled with the net weight and such other labeling as may be required by rules promulgated by the department under the authority granted in ORS 625.160.

Â Â Â Â Â  (3) No person shall manufacture, make, procure or keep for the purpose of sale, offer or expose for sale, or sell bread in the form of loaves which does not conform to the weights specified by rule.

Â Â Â Â Â  (4) This section does not apply to biscuits, buns, crackers, rolls, cakes or cookies, which, when sold or offered for sale, shall be sold either by net weight or numerical count, and when in package form shall be marked plainly as to the net weight or numerical count, except that packages containing more than 12 shall be labeled with the net weight. [Amended by 1953 c.657 Â§2; 1959 c.370 Â§2; 1969 c.192 Â§3; 1987 c.472 Â§3]

Â Â Â Â Â  625.205 [1953 c.651 Â§2; 1955 c.298 Â§2; 1971 c.176 Â§10; repealed by 1975 c.265 Â§15]

Â Â Â Â Â  625.209 [1959 c.370 Â§4; repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.210 [Repealed by 1959 c.370 Â§5]

Â Â Â Â Â  625.212 Definitions for ORS 625.215. As used in ORS 625.215 unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂBread,Â Âwhite bread,Â Âmilk breadÂ and Âraisin breadÂ have the meanings given those terms in the definitions and standards promulgated by the State Department of Agriculture pursuant to ORS 625.160.

Â Â Â Â Â  (b) As used in this subsection, ÂbreadÂ also includes breads commonly known as Vienna, French and Italian.

Â Â Â Â Â  (2)(a) ÂRolls,Â Âbuns,Â Âwhite rolls,Â Âwhite buns,Â Âraisin rollsÂ and Âraisin bunsÂ have the meanings given those terms in the definitions and standards promulgated by the department pursuant to ORS 625.160.

Â Â Â Â Â  (b) As used in this subsection, ÂrollsÂ or ÂbunsÂ includes doughnuts, sweet rolls or sweet buns made with fillings or coatings, such as cinnamon, the soft rolls, such as Parker House rolls, hamburger buns, hot dog buns and the hard rolls, such as Vienna rolls or Kaiser rolls. However, ÂrollsÂ or ÂbunsÂ does not include foods made with specialty flours, such as cake flour.

Â Â Â Â Â  (3) ÂEnriched,Â as applied to any of the breads, rolls or buns defined in subsections (1) and (2) of this section, means the addition of the vitamins, minerals and other nutrients necessary to make that food conform to the definition and standards for enriched bread, enriched rolls or enriched buns promulgated by the department pursuant to ORS 625.160. [1971 c.176 Â§2; 1975 c.265 Â§2; 2005 c.22 Â§443]

Â Â Â Â Â  625.215 Sale of unenriched breads prohibited. It shall be unlawful for any person to manufacture, bake, sell or offer for sale for human consumption any of the breads, rolls or buns specified in ORS 625.212 (1) and (2) unless they are enriched. [1971 c.176 Â§3]

Â Â Â Â Â  625.220 Labeling of bread loaves; exceptions. Bread sold or offered for sale in the form of loaves shall be conspicuously labeled as required by the rules promulgated by the State Department of Agriculture under the authority of ORS 625.160. The provisions of this section do not apply to:

Â Â Â Â Â  (1) A bakery where unwrapped bread is displayed and can be inspected by prospective purchasers and where, after purchase, the loaf of bread is immediately placed in a bag by the bakery personnel; or

Â Â Â Â Â  (2) A bakery which is a wholesale establishment which sells bread to a restaurant in which the bread is consumed on the premises. [1963 c.594 Â§3; 1965 c.142 Â§1; 1969 c.192 Â§4; 1987 c.472 Â§4]

Â Â Â Â Â  625.230 [1963 c.594 Â§4; repealed by 1969 c.192 Â§7]

Â Â Â Â Â  625.240 [1963 c.594 Â§5; 1965 c.142 Â§2; 1969 c.192 Â§5; repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.250 [1963 c.594 Â§Â§6,7; 1969 c.192 Â§6; repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.260 [1963 c.594 Â§9; repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.270 Unlawful sale prohibited; exception. (1) Except as provided in subsection (2) of this section, no person shall sell, offer for sale, hold for sale, or bake a loaf of bread in violation of the provisions of ORS 625.010 to 625.270 or orders thereunder.

Â Â Â Â Â  (2) The provisions of ORS 625.220 do not apply to bread sold at an occasional temporary bake sale held by a fraternal, religious, social or service organization. [1963 c.594 Â§8; 1987 c.472 Â§6]

Â Â Â Â Â  625.310 [Repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.320 [Repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.330 [Amended by 1981 c.897 Â§74; repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.340 [Amended by 1979 c.284 Â§183; 1981 c.898 Â§51; repealed by 1987 c.472 Â§5]

Â Â Â Â Â  625.350 [Repealed by 1987 c.472 Â§5]

MISCELLANEOUS

Â Â Â Â Â  625.810 Application of laws regarding adulterated and misbranded food. The provisions of ORS 616.215, 616.235 and 616.250 relating to prohibited acts and adulterated and misbranded foods are applicable to this chapter. [1975 c.265 Â§7]

PENALTIES

Â Â Â Â Â  625.990 Penalties. Violation of any provision of ORS 625.010 to 625.270 is a Class A violation. Justice courts have concurrent jurisdiction with circuit courts of all criminal offenses provided for in ORS 625.010 to 625.270. [Amended by 1987 c.472 Â§7; 1999 c.1051 Â§211]

_______________



Chapter 626

Chapter 626 (Former Provisions)

Licensing and Regulation of Butter and Cheese Makers

LICENSING AND REGULATION OF BUTTER AND CHEESE MAKERS

FOOD AND OTHER COMMODITIES

Note: 626.010, 626.020, 626.030, 626.040, 626.050, 626.060, 626.070, 626.080, 626.090, 626.100 and 626.990, all relating to the licensing and regulation of butter and cheese makers, repealed by 1953 c.686 §37.

_______________



Chapter 627

Chapter 627 (Former Provisions)

Manufacture of Ice

MANUFACTURE OF ICE

FOOD AND OTHER COMMODITIES

627.005 [1973 c.360 §2; 1977 c.717 §22; repealed by 1983 c.160 §1]

627.010 [Repealed by 1973 c.360 §9]

627.015 [1973 c.360 §3; repealed by 1983 c.160 §1]

627.020 [Repealed by 1973 c.360 §9]

627.025 [1973 c.360 §4; repealed by 1983 c.160 §1]

627.030 [Repealed by 1973 c.360 §9]

627.035 [1973 c.360 §5; repealed by 1983 c.160 §1]

627.040 [Repealed by 1973 c.360 §9]

627.045 [1973 c.360 §6; repealed by 1983 c.160 §1]

627.050 [Repealed by 1973 c.360 §9]

627.055 [1973 c.360 §7; repealed by 1983 c.160 §1]

627.060 [Repealed by 1973 c.360 §9]

627.070 [Repealed by 1973 c.360 §9]

627.080 [Repealed by 1973 c.360 §9]

627.090 [Repealed by 1973 c.360 §9]

627.100 [Repealed by 1973 c.360 §9]

627.990 [1973 c.360 §8; repealed by 1983 c.160 §1]

_______________



Chapter 628

Chapter 628 Â Refrigerated Locker Plants

2005 EDITION

REFRIGERATED LOCKER PLANTS

FOOD AND OTHER COMMODITIES

628.210Â Â Â Â  Definitions for ORS 628.210 to 628.370

628.220Â Â Â Â  License required for locker plant business

628.230Â Â Â Â  Application for and issuance of license

628.240Â Â Â Â  License fees; disposition

628.250Â Â Â Â  Refusal, revocation or suspension of licenses

628.260Â Â Â Â  Furnishing copies of law to applicants for licenses; posting copy

628.270Â Â Â Â  Prohibition against employees with communicable disease in plant; health certificate; rules

628.280Â Â Â Â  Inspection of plants; maintenance in sanitary condition

628.290Â Â Â Â  Sanitary and safety requirements

628.300Â Â Â Â  Maintaining uniform temperatures; records

628.310Â Â Â Â  Use of nontoxic marking

628.320Â Â Â Â  Inspection of food; storage outside lockers

628.330Â Â Â Â  Fresh meats, identification and chilling

628.340Â Â Â Â  Fish and wild game

628.350Â Â Â Â  Rules and regulations

628.360Â Â Â Â  Owners and operators of locker plants not warehousemen

628.370Â Â Â Â  Jurisdiction and prosecution of violations of ORS 628.210 to 628.370

628.990Â Â Â Â  Penalties

Â Â Â Â Â  628.010 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.020 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.030 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.040 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.050 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.060 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.070 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.080 [Repealed by 1953 c.114 Â§2]

Â Â Â Â Â  628.210 Definitions for ORS 628.210 to 628.370. As used in ORS 628.210 to 628.370, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂClean,Â ÂhealthfulÂ and ÂsanitaryÂ mean free of flies and other insects, rodents, dusts, dirt, decomposed material, mold, odors or any condition which would in any way contaminate the food products stored.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (3) ÂPersonÂ includes any individual, partnership, corporation, association, cooperative association, county, municipality or other entity engaging in the business of operating or owning a refrigerated locker plant or offering the services thereof, as described in subsections (4) and (5) of this section.

Â Â Â Â Â  (4) ÂRefrigerated lockerÂ or ÂlockerÂ means a separate, individual compartment in a refrigerated locker plant, wherein food may be placed and kept in frozen food storage.

Â Â Â Â Â  (5) ÂRefrigerated locker plantÂ or Âlocker plantÂ means any place, premises or establishment in which separate and individual compartments for the frozen food storage and preservation of food for human consumption are offered to the public upon a rental or other basis providing compensation to the person offering such services.

Â Â Â Â Â  628.220 License required for locker plant business. No person shall engage within this state in the business of owning or operating any refrigerated locker plant or offering the services of such plant without having obtained from the State Department of Agriculture a license for each such place of business. The licensee shall at all times maintain the license conspicuously displayed in the licensed plant.

Â Â Â Â Â  628.230 Application for and issuance of license. Application for the license required by ORS 628.220 shall be made to the State Department of Agriculture in writing containing such information and in such form as may be prescribed by the department. The license is not transferable and does not authorize the conduct of any refrigerated locker business at any address other than that stated in the application. Licenses shall be issued for the fiscal year commencing on July 1 and ending on June 30 next following.

Â Â Â Â Â  628.240 License fees; disposition. (1) The license fee for a refrigerated locker plant is $100.

Â Â Â Â Â  (2) If the license is issued after January 1 but before June 30 of the same year, the license fee shall be one-half of the fee provided in subsection (1) of this section.

Â Â Â Â Â  (3) All fees received by the State Department of Agriculture pursuant to ORS 628.210 to 628.370 shall be deposited in the Department of Agriculture Service Fund and are continuously appropriated to the department for the purpose of administering and enforcing those sections. [Amended by 1955 c.174 Â§1; 1979 c.183 Â§3; 1979 c.499 Â§26a; 1991 c.632 Â§7]

Â Â Â Â Â  628.250 Refusal, revocation or suspension of licenses. The State Department of Agriculture, acting through the Director of Agriculture or the division chief of the department in charge of the inspection of refrigerated locker plants, may refuse, revoke or suspend any license issued pursuant to ORS 628.220 to 628.240 upon finding, after a hearing had in conformance with ORS chapter 183, that:

Â Â Â Â Â  (1) The licensee has violated any provision of ORS 628.210 to 628.370 or any other law of Oregon relating to the operation of refrigerated locker plants or frozen food storage plants or the handling or sale of any food for human consumption or has violated any rule or regulation promulgated by the department.

Â Â Â Â Â  (2) The building, room, basement or cellar occupied by the refrigerated locker plant is not properly lighted, drained, plumbed, ventilated and maintained in a clean, healthful and sanitary condition.

Â Â Â Â Â  (3) The floors, walls or ceilings of the refrigerated locker plant or the furniture, receptacles, implements or machinery used in the locker plant are not maintained in a clean, healthful and sanitary condition. [Amended by 1961 c.425 Â§15]

Â Â Â Â Â  628.260 Furnishing copies of law to applicants for licenses; posting copy. Two copies of ORS 628.210 to 628.370 and 628.990 (2) shall be furnished each applicant for a license. One copy shall be posted in a conspicuous place in the plant operated by the licensee.

Â Â Â Â Â  628.270 Prohibition against employees with communicable disease in plant; health certificate; rules. (1) The Department of Human Services may, by rule, define certain communicable diseases which may be spread to the public through the handling of food in refrigerated locker plants.

Â Â Â Â Â  (2) No person who has a communicable or infectious disease described in subsection (1) of this section shall be permitted to work in or about any refrigerated locker plant or to handle any food in connection with the operation of such plant.

Â Â Â Â Â  (3) In the discretion of the State Department of Agriculture, an employee of a locker plant may be required to furnish a certificate of health from a physician duly accredited by the Department of Human Services for the purpose of issuing such certificates. If such certificate is required under municipal ordinance upon examination deemed adequate by the Department of Human Services, a certificate issued in compliance with such ordinance is sufficient under this section.

Â Â Â Â Â  (4) Any health certificate required by this section shall be revoked by the Department of Human Services at any time that the holder thereof is found, upon physical examination of such holder, to have any communicable or infectious disease. Refusal of any person employed in such locker plant to submit to proper and reasonable physical examination, upon written demand by the Department of Human Services or the State Department of Agriculture, is cause for revocation of the employeeÂs health certificate and also is sufficient reason for revocation of the locker plantÂs license unless the employee immediately is removed from any work or operation in or about such locker plant involving the handling of food. [Amended by 1973 c.829 Â§56; 1989 c.224 Â§122]

Â Â Â Â Â  628.280 Inspection of plants; maintenance in sanitary condition. The State Department of Agriculture shall cause a thorough inspection of every plant or establishment licensed under ORS 628.220 to 628.240 to be made periodically, to determine whether or not the premises and equipment used in connection therewith are constructed, maintained and operated in accordance with the requirements of ORS 628.210 to 628.370 and with the rules and regulations of the department thereunder promulgated. Such locker plants shall be maintained in a clean, healthful and sanitary condition at all times.

Â Â Â Â Â  628.290 Sanitary and safety requirements. (1) Each refrigerated locker plant wherein food is handled, wrapped or processed shall have available, and maintain in a clean, healthful and sanitary condition, a washroom with hot and cold running water.

Â Â Â Â Â  (2) Each refrigerated room with a temperature below 30 degrees Fahrenheit, if used by the public or accessible to locker renters, shall be equipped with safety light or lights burning continuously during all times when the plant is open and so located as to assure easy exit from the refrigerated room. Switches for safety lights shall be so located or installed that the public cannot regulate their ÂonÂ and ÂoffÂ positions.

Â Â Â Â Â  (3) Each refrigerated room with a temperature below 12 degrees Fahrenheit, if used by the public or accessible to locker renters, shall be equipped with a distress signal, plainly marked as such for use by patrons. The distress signal alarm may be located at a place outside the locker plant. The refrigerated room shall be accessible to the public only at such times as an attendant is within hearing distance of the distress signal alarm. The distress signal when activated shall perform continuously until arrested by a second operation. The distress signal shall produce a distinctive sound capable of being heard and distinguished by an attendant from any other signal. The operator of the locker room or the employee of the operator shall test the distress signal on each day on which the public has access to the refrigerated room.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply if an operating extension telephone, plainly marked for use by patrons as a distress signal, is located inside the refrigerated room at a convenient height not to exceed four feet above floor level.

Â Â Â Â Â  (5) All refrigerator doors shall be so constructed as to be opened from either the inside or outside of any room or compartment to which they give access, and shall be so maintained as to assure that such doors will open freely at all times.

Â Â Â Â Â  (6) All machinery or other devices dangerous to the public shall be adequately covered and guarded to protect locker room tenants against injury. [Amended by 1955 c.174 Â§2]

Â Â Â Â Â  628.300 Maintaining uniform temperatures; records. (1) The refrigeration system of a refrigerated locker plant shall be equipped with accurate controls for the maintenance of uniform temperatures as required in this section in the various refrigerated rooms of such plant and shall be of adequate capacity to provide under extreme conditions of outside temperatures and under peak load conditions in the normal operation of such plant, the following temperatures in the following rooms respectively:

Â Â Â Â Â  (a) Chill room temperature shall be within four degrees Fahrenheit plus or minus of 36 degrees above zero Fahrenheit, with a tolerance of 10 degrees Fahrenheit for 24 hours after fresh food is put in such room for chilling.

Â Â Â Â Â  (b) In all locker plants operating on July 5, 1947, the locker room temperature shall not exceed 12 degrees Fahrenheit plus. In all locker plants, the construction of which is begun after July 5, 1947, the locker room temperature shall not exceed five degrees Fahrenheit plus.

Â Â Â Â Â  (2) The temperatures required by subsection (1) of this section shall not be construed as prohibiting variations therefrom due to defrosting, power failure or any emergency breakdown.

Â Â Â Â Â  (3) An accurate direct reading thermometer shall be maintained in the chill room. An accurate self-registering or self-recording thermometer shall be maintained in each locker room or in each series of rooms through which the same air circulates. The discs or other temperature records made by such instruments shall be signed by the person in charge of the plant and shall be preserved at such plant for at least one year from the date of recording. Such temperature-recording equipment and the recordings thereby made, are subject to inspection and testing by the State Department of Agriculture to determine their accuracy.

Â Â Â Â Â  628.310 Use of nontoxic marking. In applying marks directly to meat or other food products, the operator of a refrigerated locker room shall use only nontoxic ink or other harmless substance.

Â Â Â Â Â  628.320 Inspection of food; storage outside lockers. The operator or person in charge of a refrigerated locker room shall have the right to inspect all food or any item before it is placed in any locker. Nothing shall be stored outside of the lockers in a locker room without being labeled and wrapped or otherwise properly covered.

Â Â Â Â Â  628.330 Fresh meats, identification and chilling. All fresh carcass meats on coming into custody or possession of the operator or owner of a refrigerated locker plant shall be identified with suitable tag or stamp and shall be placed in the chill room, unless previously chilled, for at least 24 hours before removal to the cutting room.

Â Â Â Â Â  628.340 Fish and wild game. All fish shall be so handled, placed and stored as to protect other stored foods and the plant equipment from fish flavors and fish odors. Fish and wild game shall be stored and handled only in conformity with fish and game laws of this state and regulations thereunder promulgated. Owners, operators or persons in charge of refrigerated locker plants shall not be held responsible or liable for violations of such laws and regulations by locker tenants.

Â Â Â Â Â  628.350 Rules and regulations. The State Department of Agriculture may make and enforce reasonable rules and regulations to carry out the provisions of ORS 628.210 to 628.370.

Â Â Â Â Â  628.360 Owners and operators of locker plants not warehousemen. Persons who own or operate refrigerated locker plants shall not be deemed to be warehousemen, nor shall receipts or other instruments issued by such persons in the ordinary conduct of their business be deemed to be negotiable warehouse receipts.

Â Â Â Â Â  628.370 Jurisdiction and prosecution of violations of ORS 628.210 to 628.370. Justice courts shall have concurrent jurisdiction with the circuit court of all prosecutions arising under ORS 628.210 to 628.370. The district attorney may institute prosecutions for violations of ORS 628.210 to 628.370 by information, or the prosecutions may be instituted by indictment or complaint verified before any magistrate.

Â Â Â Â Â  628.380 [Amended by 1979 c.499 Â§27; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  628.990 Penalties. Violation of ORS 628.210 to 628.370 is punishable, upon conviction, by a fine of not less than $10 nor more than $1,000 or by imprisonment in the county jail for not more than one year, or both. [Amended by 1953 c.114 Â§2]

_______________

CHAPTERS 629 TO 631

[Reserved for expansion]



Chapter 632

Chapter 632 Â Grades, Standards and Labels for Agricultural and Horticultural Products

2005 EDITION

AGRICULTURAL AND HORTICULTURAL PRODUCTS

FOOD AND OTHER COMMODITIES

ONIONS

632.206Â Â Â Â  Definitions for ORS 632.211 to 632.260

632.211Â Â Â Â  Establishment of grades and standards; grading and inspection fee

632.216Â Â Â Â  Certificate of grade required before sale or transportation of onions; exceptions

632.221Â Â Â Â  Only one inspection of each load or lot

632.226Â Â Â Â  Labeling

632.231Â Â Â Â  Sale of unlabeled onions

632.236Â Â Â Â  Transportation of unlabeled onions

632.241Â Â Â Â  Transportation permits

632.246Â Â Â Â  Seizure of unlawful onions

632.251Â Â Â Â  Access to premises or vehicle for inspection purposes

632.260Â Â Â Â  Defendant in prosecution to plead any exemption

REGISTRATION AND USE OF TRADEMARK FOR CONTAINERS, EQUIPMENT AND

SUPPLIES

632.275Â Â Â Â  Filing trademark for containers, equipment and supplies for fruit and vegetables

632.280Â Â Â Â  Unlawful use of, or traffic in, name or mark as presumptive evidence

632.285Â Â Â Â  Security for return not a sale

632.290Â Â Â Â  Acquiring of marked containers, supplies and equipment

PRUNES

632.405Â Â Â Â  Definitions for ORS 632.405 to 632.440

632.410Â Â Â Â  Establishing official grades and standards

632.415Â Â Â Â  Application of factors to be considered; change of grade

632.420Â Â Â Â  Sample kept of purchases according to grade; determination of dispute as to grade

632.425Â Â Â Â  Fees for inspecting and grading

632.430Â Â Â Â  Enforcement; rules; inspection or grading certificate as evidence

632.440Â Â Â Â  Injunction

PACKING AND LABELING OF HORTICULTURAL PRODUCTS

632.450Â Â Â Â  Definitions for ORS 632.450 to 632.485

632.455Â Â Â Â  Labeling container of horticultural products

632.460Â Â Â Â  Establishment of grades, branding and packing requirements; rules

632.465Â Â Â Â  Used packages or containers

632.470Â Â Â Â  False representations as to raising, production or packing

632.475Â Â Â Â  Possession of unlabeled, falsely labeled or deceptively packed products

632.480Â Â Â Â  Shipment or sale of deceptive pack, load or display prohibited

632.485Â Â Â Â  Enforcement; entry and inspection; seizure

632.490Â Â Â Â  Labeling fruit or vegetables as Oregon grown or packed

WALNUTS AND FILBERTS

632.505Â Â Â Â  Definitions for ORS 632.505 to 632.625

632.516Â Â Â Â  Establishment of grades and standards

632.521Â Â Â Â  Grades and standards established by repealed statute; continued in effect until superseded

632.585Â Â Â Â  Necessity of conformity to standards

632.590Â Â Â Â  Labeling

632.595Â Â Â Â  Containers

632.600Â Â Â Â  Inspection districts; inspection, reinspection and fees

632.610Â Â Â Â  Duty to notify department of availability for inspection

632.615Â Â Â Â  Enforcement; inspection certificate as evidence; rules

632.620Â Â Â Â  Jurisdiction

632.625Â Â Â Â  Violation of walnut and filbert law prohibited

EGGS

632.705Â Â Â Â  Definitions for ORS 632.705 to 632.815

632.715Â Â Â Â  Egg handlerÂs license

632.720Â Â Â Â  Fee

632.730Â Â Â Â  Commercial egg breakerÂs permit; fee

632.741Â Â Â Â  Additional fee; reports; records; exceptions

632.745Â Â Â Â  When invoices required; exception; availability for inspection

632.756Â Â Â Â  Maintenance of facilities and equipment; standards

632.761Â Â Â Â  Authority of department

632.771Â Â Â Â  Information on container label; sale from bulk display; advertising

632.786Â Â Â Â  Prohibited acts

632.811Â Â Â Â  Rules; considerations in promulgating rules

632.815Â Â Â Â  Disposition of fees

GRADES, STANDARDS, INSPECTION AND CLASSIFICATION OF

HORTICULTURAL AND AGRICULTURAL PRODUCTS

632.900Â Â Â Â  ÂHorticultural and agricultural productsÂ defined

632.905Â Â Â Â  State Department of Agriculture to fix grades and standards for horticultural and agricultural products and containers

632.910Â Â Â Â  Factors to be considered in establishing grades, standards or classifications

632.915Â Â Â Â  Consideration of commercial or other use; change of grades, standards or classifications

632.918Â Â Â Â  Classifications and standards for certified horticultural and agricultural processes

632.920Â Â Â Â  Compliance with Administrative Procedures Act

632.935Â Â Â Â  Adoption of United States standards; cooperation with United States

632.940Â Â Â Â  Inspection and classification of horticultural and agricultural products by department; fees and charges

632.945Â Â Â Â  Procedure for department inspection and classification; collection of costs

632.950Â Â Â Â  Termination of department inspection activities by grower vote; election procedure; costs

632.955Â Â Â Â  Investigation of complaint of purchaserÂs misrepresentation of product; inspection and classification of products received by purchaser

632.960Â Â Â Â  Appeal to department for classification; fee

632.965Â Â Â Â  Certificate of grade, classification, quality or condition as prima facie evidence

632.970Â Â Â Â  Misrepresentation of grades and standards for horticultural or agricultural products; improper use of insignia indicating grade

632.975Â Â Â Â  Use of containers not conforming to standard

632.980Â Â Â Â  Improper grading and incorrect certificates prohibited

632.985Â Â Â Â  Submitting hay, grain or potatoes to inspection

PENALTIES

632.990Â Â Â Â  Penalties

Â Â Â Â Â  632.005 [Amended by 1959 c.633 Â§2; 1961 c.655 Â§1; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.007 [1961 c.655 Â§6; 1965 c.582 Â§21; renumbered 632.710]

Â Â Â Â Â  632.010 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.015 [Amended by 1959 c.633 Â§3; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.020 [Amended by 1959 c.633 Â§4; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.025 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.030 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.035 [Amended by 1959 c.633 Â§5; 1961 c.655 Â§3; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.040 [Renumbered 632.730]

Â Â Â Â Â  632.045 [Amended by 1961 c.425 Â§16; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.050 [Amended by 1959 c.633 Â§6; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.055 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.060 [Renumbered 632.755]

Â Â Â Â Â  632.065 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.067 [1959 c.633 Â§9; 1961 c.655 Â§4; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.070 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.075 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.080 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.085 [Renumbered 632.750]

Â Â Â Â Â  632.090 [Amended by 1955 c.91 Â§1; 1959 c.633 Â§7; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.092 [1959 c.633 Â§8; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.095 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.097 [1961 c.655 Â§7; 1965 c.582 Â§19; renumbered 632.760]

Â Â Â Â Â  632.098 [1961 c.655 Â§8; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.100 [Subsection (2) of 1961 Replacement Part enacted as 1961 c.655 Â§9; repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.105 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.110 [Renumbered 632.815]

Â Â Â Â Â  632.115 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.120 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.125 [Repealed by 1965 c.582 Â§24]

Â Â Â Â Â  632.205 [Repealed by 1955 c.363 Â§16]

ONIONS

Â Â Â Â Â  632.206 Definitions for ORS 632.211 to 632.260. As used in ORS 632.211 to 632.260:

Â Â Â Â Â  (1) ÂCullsÂ means onions which fail to meet the standard of any grade established by the State Department of Agriculture under ORS 632.211.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (3) ÂSellÂ includes offer, consign or expose for sale.

Â Â Â Â Â  (4) ÂTransportÂ includes load or deliver.

Â Â Â Â Â  (5) ÂUnlabeled onionsÂ means any onions not labeled as required by ORS 632.226. [1955 c.363 Â§1]

Â Â Â Â Â  632.210 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.211 Establishment of grades and standards; grading and inspection fee. (1) The State Department of Agriculture shall, in accordance with the applicable provisions of ORS 632.900 to 632.935, establish grades and standards for onions which shall conform, in so far as practicable, to the official grades and standards prescribed by the United States Department of Agriculture.

Â Â Â Â Â  (2) The grades and standards adopted by the State Department of Agriculture under ORS 632.205, 632.210, 632.215, 632.220, 632.225, 632.230, 632.235, 632.240, 632.245 and 632.250 (1953 Replacement Part) shall continue in force and effect and be applicable until superseded, changed or repealed by standards and grades adopted by the department under subsection (1) of this section.

Â Â Â Â Â  (3) The department may fix and collect a fee for grading and inspecting of onions in accordance with ORS 632.940. [1955 c.363 Â§8]

Â Â Â Â Â  632.215 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.216 Certificate of grade required before sale or transportation of onions; exceptions. (1) No person shall sell or transport onions without first obtaining a certificate of grade pursuant to ORS 632.940 to 632.965, unless the onions are:

Â Â Â Â Â  (a) Sold or transported in quantities of less than one ton.

Â Â Â Â Â  (b) Graded and inspected onions which have been reconditioned or re-sorted.

Â Â Â Â Â  (c) Culls labeled as such and other onions which are exempted from labeling by ORS 632.231 and 632.236.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, if the container of onions is labeled in accordance with ORS 632.226, a certificate of grade of the United States Department of Agriculture or a shipping point inspection service recognized by the United States Department of Agriculture may be accepted in lieu of a certificate issued under ORS 632.965. [1955 c.363 Â§2]

Â Â Â Â Â  632.220 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.221 Only one inspection of each load or lot. No more than one inspection under ORS 632.216 is required for any load or lot of onions, regardless of the fact that, after inspection, the load or lot inspected loses its specific identity because of division of, or addition of other inspected onions of the same grade to, the load or lot inspected, or because of reconditioning or re-sorting. [1955 c.363 Â§3]

Â Â Â Â Â  632.225 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.226 Labeling. Except as otherwise provided in ORS 632.231 and 632.236, no person shall sell or transport onions, unless their container is labeled with:

Â Â Â Â Â  (1) The name and address or brand name of the grower or packer.

Â Â Â Â Â  (2) The net weight of its contents.

Â Â Â Â Â  (3) The word ÂcullsÂ in boldfaced letters not less than two inches high if the onions in the container fail to meet the standards of any grade established for onions by the State Department of Agriculture. [1955 c.363 Â§4]

Â Â Â Â Â  632.230 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.231 Sale of unlabeled onions. Unlabeled onions may be sold:

Â Â Â Â Â  (1) By the grower at the field where grown.

Â Â Â Â Â  (2) To a processing plant.

Â Â Â Â Â  (3) At retail to consumers if the onions are displayed in open containers or bins and the onions were labeled and inspected for grade as required by ORS 632.216 to 632.226, at or prior to the time of purchase by the retailer.

Â Â Â Â Â  (4) To a livestock feeder for feeding purposes. [1955 c.363 Â§5]

Â Â Â Â Â  632.235 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.236 Transportation of unlabeled onions. (1) Unlabeled onions may be transported for a distance of less than 50 miles on a sale or delivery to:

Â Â Â Â Â  (a) A warehouse or other facility for grading or storage.

Â Â Â Â Â  (b) A livestock feeder for feeding purposes.

Â Â Â Â Â  (2) Upon written permit of the State Department of Agriculture issued under ORS 632.241, unlabeled onions may be transported:

Â Â Â Â Â  (a) To a processing plant.

Â Â Â Â Â  (b) For distances of 50 miles or more to a livestock feeder for feeding purposes, or to a warehouse or other facility for grading or storage. [1955 c.363 Â§6]

Â Â Â Â Â  632.240 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.241 Transportation permits. (1) Permits for transportation under ORS 632.236 (2) shall be issued by the State Department of Agriculture to any person upon request made prior to the date of transportation.

Â Â Â Â Â  (2) Two copies of the permit shall be issued by the department. One copy shall be retained by the consignor. The second copy shall accompany the shipment at all times to be delivered to the consignee at the point of destination of the shipment. The department may issue and deliver additional copies of the permit on request as they are needed. Permits shall be retained by both the consignor and the consignee for one year from the date of issuance. Permits shall be presented to the department or its duly authorized representatives for inspection upon request.

Â Â Â Â Â  (3) The department may collect from the person making the request for the permit a fee on a uniform basis in an amount reasonably necessary to defray the administrative costs of the department in issuing permits under this section, but not exceeding $2 for any permit. [1955 c.363 Â§7]

Â Â Â Â Â  632.245 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.246 Seizure of unlawful onions. The State Department of Agriculture may seize or detain any onions sold or transported in violation of any provision of ORS 632.216 or 632.226. [1955 c.363 Â§9]

Â Â Â Â Â  632.250 [Repealed by 1955 c.363 Â§16]

Â Â Â Â Â  632.251 Access to premises or vehicle for inspection purposes. The State Department of Agriculture or any of its duly authorized representatives shall have free access at any reasonable hours to any place or premises where onions are stored, processed or sold, and may stop or enter any vehicle or means of conveyance used to transport onions for the purpose of inspection or to determine whether any provisions of ORS 632.206 to 632.260 have been violated. [1955 c.363 Â§10]

Â Â Â Â Â  632.255 [1955 c.363 Â§11; repealed by 1965 c.276 Â§2]

Â Â Â Â Â  632.260 Defendant in prosecution to plead any exemption. In any criminal proceeding brought for violation of any of the provisions of ORS 632.216 or 632.226, exemption of the party accused from the requirements of ORS 632.216 or 632.226 shall be pleaded and alleged by the defendant as a matter of defense upon a plea of not guilty. [1955 c.363 Â§12]

REGISTRATION AND USE OF TRADEMARK FOR CONTAINERS, EQUIPMENT AND SUPPLIES

Â Â Â Â Â  632.275 Filing trademark for containers, equipment and supplies for fruit and vegetables. Any persons, firms, corporations or associations engaged in producing, packing, canning tree fruits, vegetables and small fruits who furnish or provide lug boxes or containers for any grower or other person, firm or corporation with the trademark of the grower, person, firm or corporation as defined by ORS 647.005, impressed or produced thereon, or whose equipment or supplies, owned by and used in the business of the grower, person, firm or corporation, bears a trademark impressed or produced thereon, and any corporations and associations whose members are so engaged and use such containers or have such equipment or supplies may file such trademark with the Secretary of State as provided in ORS chapter 647. [Formerly 616.605]

Â Â Â Â Â  632.280 Unlawful use of, or traffic in, name or mark as presumptive evidence. Each of the following is presumptive evidence of unlawful use of or traffic in the containers, supplies or equipment described in ORS 632.275 if the description of the name, mark or device has been filed and published as provided in ORS 632.275:

Â Â Â Â Â  (1) The use, without the consent provided for in ORS 632.290, of such container, supplies or equipment by any person other than:

Â Â Â Â Â  (a) The person, firm, corporation or association whose name, mark or device is upon the container, supplies or equipment; and

Â Â Â Â Â  (b) The members of any corporation registering the name, mark or device.

Â Â Â Â Â  (2) The having by any junk dealer, or any dealer in secondhand articles, of possession of any such containers, supplies or equipment. [Formerly 616.610]

Â Â Â Â Â  632.285 Security for return not a sale. If the owner of containers marked or branded pursuant to ORS 632.275, or of equipment or supplies used in the business so marked or otherwise impressed, or others lawfully entitled to use the containers, equipment or supplies, requires the taking or accepting of money as a deposit for security for the safekeeping and return of the articles, it shall not constitute a sale of such property, either optional or otherwise, in any proceedings under ORS 632.275 to 632.290. [Formerly 616.615]

Â Â Â Â Â  632.290 Acquiring of marked containers, supplies and equipment. Any person, firm, corporation or association, or any member of such corporation or association acquiring containers, supplies or equipment marked pursuant to ORS 632.275, by purchase or other lawful means, and having written consent, shall not be required to again file and publish the description, but shall as to the containers, supplies and equipment, describe any such written consent acquired as a part of the purchase and shall have all such benefits as the vendor has under ORS 632.275 to 632.290. [Formerly 616.620]

Â Â Â Â Â  632.305 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.306 [1955 c.711 Â§Â§2, 5; 1957 c.96 Â§1; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.310 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.311 [1955 c.711 Â§4; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.315 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.316 [1955 c.711 Â§13; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.320 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.321 [1955 c.711 Â§6; 1957 c.96 Â§2; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.325 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.326 [1955 c.711 Â§7; 1957 c.96 Â§3; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.330 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.331 [1955 c.711 Â§8; 1957 c.96 Â§4; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.335 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.336 [1955 c.711 Â§9; 1957 c.96 Â§5; 1993 c.46 Â§2; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.340 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.341 [1955 c.711 Â§10; 1993 c.46 Â§1; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.345 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.346 [1955 c.711 Â§11; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.350 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.351 [1955 c.711 Â§12; repealed by 1997 c.410 Â§1]

Â Â Â Â Â  632.355 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.356 [1955 c.711 Â§14; repealed by 1965 c.276 Â§2]

Â Â Â Â Â  632.360 [Repealed by 1955 c.711 Â§1]

Â Â Â Â Â  632.361 [1955 c.711 Â§3; repealed by 1997 c.410 Â§1]

PRUNES

Â Â Â Â Â  632.405 Definitions for ORS 632.405 to 632.440. As used in ORS 632.405 to 632.440, ÂdepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  632.410 Establishing official grades and standards. (1) The State Department of Agriculture shall fix, establish and promulgate, after investigation and public hearing, official grades and standards for grading and classifying dried prunes.

Â Â Â Â Â  (2) In establishing such grades and standards the department shall take into account and base them upon the following factors:

Â Â Â Â Â  (a) Flavor, texture, size, appearance and moisture content.

Â Â Â Â Â  (b) Freedom from disease.

Â Â Â Â Â  (c) Freedom from or extent of damage or deterioration.

Â Â Â Â Â  (d) Absence of foreign material, dirt, insect infestation or scorch.

Â Â Â Â Â  (e) Extent of carmelization.

Â Â Â Â Â  (f) Method of packing or packaging.

Â Â Â Â Â  (g) Such other factors as may be indicative of or which may affect quality or condition and value or suitability for human consumption or for the commercial or other uses to which that product normally is put.

Â Â Â Â Â  (3) In addition, the department shall take into account any grades, standards or classifications for dried prunes established by the United States Department of Agriculture, and also applicable state and federal food and drug laws. ORS 632.900 to 632.935 relating to grades and standards shall apply to ORS 632.405 to 632.440.

Â Â Â Â Â  632.415 Application of factors to be considered; change of grade. (1) The factors to be considered in establishing any grades or standards for dried prunes, as provided by ORS 632.410, shall be applied in accordance with the extent to which and manner in which they relate to the quality, quantity and condition of that product and the value or suitability of it for human consumption or for the commercial or other uses to which it is normally put.

Â Â Â Â Â  (2) Any such grades, standards or classifications established under ORS 632.405 to 632.440 may, from time to time, be changed by the State Department of Agriculture in order:

Â Â Â Â Â  (a) To conform them more nearly to the requirements or interests of consumers or to commercial or trade requirements, practices or methods.

Â Â Â Â Â  (b) To meet changed conditions.

Â Â Â Â Â  (c) To comply with new and improved methods of handling, processing, packing, transporting, marketing or using dried prunes.

Â Â Â Â Â  (d) To apply or make effective any new and improved method of test, analysis or examination of the quality or condition of that product or the value or suitability of it as stated in this section.

Â Â Â Â Â  632.420 Sample kept of purchases according to grade; determination of dispute as to grade. (1) Any person who purchases in commercial quantity any dried prunes which are to be further processed before being sold or offered for sale for human consumption, the price or consideration for such being dependent upon the quality or quantity determined according to the number of dried prunes to the pound, shall keep for a period of not less than 30 days, conveniently available to checking by the person from whom those dried prunes were purchased, the exact sample used in so determining their quality or quantity.

Â Â Â Â Â  (2) In the event of dispute as to the accuracy of that determination of quality or quantity, the State Department of Agriculture, upon the request of either party to that sale and payment of the required fee, shall examine the sample. The determination by the department on the basis of such examination of the quality or quantity of those dried prunes shall be binding upon both parties.

Â Â Â Â Â  632.425 Fees for inspecting and grading. The State Department of Agriculture shall fix, assess and collect fees for all inspections or grading of dried prunes made pursuant to ORS 632.405 to 632.440, on a uniform basis, in a reasonable amount, which the department shall determine to be sufficient to cover the cost of such inspection and grading.

Â Â Â Â Â  632.430 Enforcement; rules; inspection or grading certificate as evidence. (1) The State Department of Agriculture shall administer and enforce the provisions of ORS 632.405 to 632.440. It may employ such inspectors and deputies and enter such agreements with officers of the United States Department of Agriculture and make such reasonable rules and regulations as may be necessary to carry out such sections.

Â Â Â Â Â  (2) In any court proceeding any inspection or grading certificate, issued pursuant to such sections, is prima facie evidence of the facts stated in it.

Â Â Â Â Â  632.435 [Repealed by 1965 c.276 Â§2]

Â Â Â Â Â  632.440 Injunction. Any circuit court has jurisdiction to restrain any violation or threatened violation of ORS 632.405 to 632.430, upon suit by the Attorney General.

PACKING AND LABELING OF HORTICULTURAL PRODUCTS

Â Â Â Â Â  632.450 Definitions for ORS 632.450 to 632.485. As used in ORS 632.450 to 632.485:

Â Â Â Â Â  (1) ÂHorticultural productsÂ means all horticultural products, including nursery stock as defined in ORS 571.005, except horticultural products that are canned, bottled, frozen, dried, candied or brined.

Â Â Â Â Â  (2) ÂContainerÂ means the box, crate, lug, chest, basket, carton, barrel, keg, drum, sack, hamper, bag, bin, tray, bucket or other receptacle, whether open or closed, used by any person in transporting horticultural products, or in which such products are offered for sale.

Â Â Â Â Â  (3) ÂStamp,Â ÂmarkÂ or Âlabel plainlyÂ means placing the information required by ORS 632.450 to 632.485 on the container in legible letters or figures of not less than three-eighths inch in height and not less than three-sixteenths inch in width, by means of a rubber stamp, stencil, printing by machine, or by attaching to the package by means of glue or paste, a machine-printed label. Such marks, and the location thereof, shall conform to the rules and regulations established by the State Department of Agriculture when promulgating grades for horticultural products.

Â Â Â Â Â  (4) ÂDeceptive packÂ means any arrangement of horticultural products which has in the outer layer or any exposed surface horticultural products which are so superior in quality, size, condition or in any other respect to those in the interior of the lot or the unexposed portion as to materially misrepresent the contents of the lot. A deceptive pack also means a container slackly filled so as to deceive the purchaser in regard to the total contents, or a container which has had a portion of the original contents removed and then offered for sale as a full pack. [Formerly 616.505; 2001 c.104 Â§245]

Â Â Â Â Â  632.455 Labeling container of horticultural products. No person shall sell, offer for sale or transportation, or transport within Oregon, horticultural products unless each container or package of such products is plainly and conspicuously labeled with the name and post-office address of the grower, shipper or dealer, and the net contents of the container or package in terms of weight, measure or numerical count. This section does not apply to transportation from the ownerÂs fields to a warehouse for storage or grading and packing, or to processing plants. [Formerly 616.510]

Â Â Â Â Â  632.460 Establishment of grades, branding and packing requirements; rules. (1) The State Department of Agriculture may establish by rule, as provided in ORS chapter 183, grades for horticultural products and branding and packing requirements as are deemed necessary.

Â Â Â Â Â  (2) Except as expressly provided in ORS 632.450 to 632.485, all grades and requirements relating to fruits and vegetables in effect on June 14, 1941, shall so remain unless changed under the authority conferred by ORS 632.450 to 632.485.

Â Â Â Â Â  (3) The use of grade standards authorized to be established by this section is not mandatory unless otherwise specifically provided by law. However, the deceptive use or misuse of any grade standards is unlawful. [Formerly 616.515; 1979 c.91 Â§2]

Â Â Â Â Â  632.465 Used packages or containers. It is unlawful to sell or offer for sale or to transport or offer for transportation, horticultural products in used packages or containers unless such used packages or containers are first cleaned of all foreign matter and substances and are in all respects sanitary, and unless all previous markings, brands, grade markings, labels, trademarks, names and addresses are entirely removed or so defaced as to destroy their legibility, or by turning such container or package inside out. This section does not apply to transportation from the ownerÂs fields to a warehouse for storage or grading and packing, or to processing plants. [Formerly 616.520]

Â Â Â Â Â  632.470 False representations as to raising, production or packing. No person, by means of any false representation, either verbal, printed or written, shall represent or pretend that horticultural products were raised, produced or packed by any person, or in any locality other than by the person, and in the locality where the same were in fact raised, produced or packed. [Formerly 616.525]

Â Â Â Â Â  632.475 Possession of unlabeled, falsely labeled or deceptively packed products. (1) No person shall have in possession for sale or transportation any horticultural products not labeled as required in ORS 632.450 to 632.485, or falsely marked or labeled, or deceptively packed contrary to the provisions of ORS 632.450 to 632.485.

Â Â Â Â Â  (2) The possession for sale or transportation by such person of any such horticultural products so falsely marked, labeled or packed is prima facie evidence that such person has so falsely marked, labeled or packed such horticultural products.

Â Â Â Â Â  (3) The provisions of ORS 632.450 to 632.485 do not apply to the transportation of horticultural products by common carrier, except when the common carrier is issued a written notice by the State Department of Agriculture that the lot of horticultural products offered for shipments has been seized by the department for not meeting the requirements of ORS 632.450 to 632.485 and the notice is accompanied with a copy of the seizure notice. [Formerly 616.530]

Â Â Â Â Â  632.480 Shipment or sale of deceptive pack, load or display prohibited. No person shall prepare, deliver for shipment, ship, transport, offer for sale or sell a deceptive pack, or package, load, arrangement or display of horticultural products. [Formerly 616.535]

Â Â Â Â Â  632.485 Enforcement; entry and inspection; seizure. (1) The director and all authorized agents of the State Department of Agriculture shall enforce ORS 632.450 to 632.485 and to that end may enter any place or conveyance within this state where any fruit, nuts or vegetables are produced, stored, packed, delivered for shipment, loaded, shipped, being transported, or sold, and inspect all such fruit, nuts or vegetables and the containers thereof and take for inspection such representative samples of the fruit, nuts or vegetables and such containers, as may be necessary, to determine whether or not ORS 632.450 to 632.485 have been violated.

Â Â Â Â Â  (2) Whenever a duly authorized representative of the department finds, or has probable cause to believe, that any products are marked, labeled or packed in violation of ORS 632.450 to 632.485, the representative shall seize the products and proceed in the manner directed by law for the disposal of products seized by the department. [Formerly 616.540]

Â Â Â Â Â  632.490 Labeling fruit or vegetables as Oregon grown or packed. All persons operating under their own private brand in Oregon in the business of packing or canning fruit or vegetables, either fresh, canned, evaporated or otherwise, shall plainly designate on such private brand that goods were Oregon grown or packed in Oregon. For the purpose of this section it is sufficient for the firms whose headquarters are in Oregon to either designate the local address of the cannery or to designate the location of their main office in Oregon. This section does not apply to sales to wholesalers, packers or others for reselling. [Formerly 616.545]

WALNUTS AND FILBERTS

Â Â Â Â Â  632.505 Definitions for ORS 632.505 to 632.625. As used in ORS 632.505 to 632.625, ÂdepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  632.510 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.515 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.516 Establishment of grades and standards. The State Department of Agriculture shall, in accordance with the applicable provisions of ORS 632.905 to 632.980, establish standards and grades for walnuts and filberts by rules or regulations enacted pursuant to ORS chapter 183. The grades shall conform, as far as practicable or applicable in this state, to the official grades and standards prescribed by the United States Department of Agriculture. The grades may be changed from time to time as may be necessary. [1955 c.239 Â§2; 1971 c.734 Â§28]

Â Â Â Â Â  632.520 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.521 Grades and standards established by repealed statute; continued in effect until superseded. Notwithstanding the powers and duties of the State Department of Agriculture under ORS 632.516, the statutory standards and grades in ORS 632.510, 632.515, 632.520, 632.525, 632.530, 632.535, 632.540, 632.545, 632.550, 632.555, 632.560, 632.565, 632.570, 632.575 and 632.580 prior to the repeal of those sections by section 8, chapter 239, Oregon Laws 1955, shall continue in force and effect and be applicable as if adopted by the department until superseded or repealed by rules and regulations adopted by the department under ORS 632.516. [1955 c.239 Â§3]

Â Â Â Â Â  632.525 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.530 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.535 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.540 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.545 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.550 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.555 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.560 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.565 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.570 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.575 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.580 [Repealed by 1955 c.239 Â§8]

Â Â Â Â Â  632.585 Necessity of conformity to standards. All unshelled walnuts and unshelled filberts sold or offered for sale or shipment in this state shall conform to the standards established by the State Department of Agriculture for such walnuts and filberts. [Amended by 1955 c.239 Â§5]

Â Â Â Â Â  632.590 Labeling. (1) All unshelled walnuts and unshelled filberts sold, displayed or offered for sale or shipment in this state must have the containers, bins, display table or other bulk display labeled with a legible label containing the:

Â Â Â Â Â  (a) Name of the state in which such nuts were grown.

Â Â Â Â Â  (b) Grade or registered brand and size of nuts in the container.

Â Â Â Â Â  (c) Name and address of the grower, dealer or packer.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, containers of five pounds or less capacity and bins and bulk tables are required to be labeled only with the name of the state where grown and the grade and size of such nuts. Such labeling is not required when nuts are being sold at retail from a properly labeled container or bulk display and packaged in the presence of the purchaser for the immediate purpose of the sale. [Amended by 2005 c.22 Â§444]

Â Â Â Â Â  632.595 Containers. All containers of unshelled walnuts or unshelled filberts of the two highest grades established by the department, sold or offered for sale or shipment in this state, shall be uniform, new, sound and clean and otherwise conform to the standards approved by the State Department of Agriculture. Containers for lower grades shall be clean, fairly bright and sound. [Amended by 1955 c.239 Â§6]

Â Â Â Â Â  632.600 Inspection districts; inspection, reinspection and fees. (1) The State Department of Agriculture may designate certain areas as inspection districts and certain cities as inspection points, as necessary for the enforcement of ORS 632.505 to 632.625 and the rules and regulations of the department.

Â Â Â Â Â  (2) All unshelled walnuts and unshelled filberts shipped out of or into or received in such inspection districts or inspection points in lots of 250 pounds or more shall be inspected by the department in accordance with its rules and regulations. However, no inspection shall be required for such nuts in transit to a processing plant. Not more than one inspection shall be made by the department for any car or lot of unshelled walnuts, or unshelled filberts unless the buyer or seller of the car or lot applies for reinspection and advances the charges for it as provided by the department. Any shipper of unshelled walnuts or unshelled filberts who feels that the grade established on any lot of nuts by any inspector, agent or representative of the department is not a true grade of such lot of unshelled walnuts or unshelled filberts may appeal to the department for a reinspection. However, the department may inspect any lot of less than 250 pounds, if at any time it deems it necessary.

Â Â Â Â Â  (3) The department may fix, assess and collect or cause to be collected fees for all inspections of unshelled walnuts and unshelled filberts, on a uniform basis, in an amount determined to be reasonable and to cover the cost of its inspections and the enforcement of ORS 632.505 to 632.625. [Amended by 1955 c.239 Â§7]

Â Â Â Â Â  632.605 [Subsection (2) enacted as 1955 c.239 Â§4; repealed by 1965 c.276 Â§2]

Â Â Â Â Â  632.610 Duty to notify department of availability for inspection. (1) Every operator or person in charge of any motor vehicle transporting on the streets or highways any unshelled walnuts or unshelled filberts, of which inspection is required by ORS 632.505 to 632.625, out of, into or through any inspection district, or any city which has been declared an inspection point, shall give notice by mail or in person to the nearest office or inspector of the State Department of Agriculture that such nuts are available for inspection as required by law.

Â Â Â Â Â  (2) Any person, receiving any shipment, load or lot of such nuts, which has not been inspected, for the purpose of sale or storage in such quantities and in such places as would require inspection, shall give notice within 24 hours by mail or in person to the nearest office or inspector of the department that such nuts have been received and are being held for inspection.

Â Â Â Â Â  632.615 Enforcement; inspection certificate as evidence; rules. (1) The State Department of Agriculture shall enforce the provisions of ORS 632.505 to 632.625, and may make rules and regulations necessary or convenient for such enforcement. It may employ such inspectors, agents and representatives as it finds necessary and enter into agreements with the United States Department of Agriculture, its authorized agents, officers and representatives as it deems necessary to carry out such sections, not contrary to the laws of this state.

Â Â Â Â Â  (2) Upon complaint, properly filed, that unshelled walnuts or unshelled filberts are offered for sale or shipment in violation of ORS 632.505 to 632.625, the State Department of Agriculture shall make the necessary investigation. If the complaint is found true, the department shall report the facts to the district attorney of the county in which the violation occurred and the district attorney shall prosecute such offender.

Â Â Â Â Â  (3) Certificates of inspection of unshelled walnuts and unshelled filberts issued by the department shall be prima facie evidence of the facts contained therein.

Â Â Â Â Â  632.620 Jurisdiction. Justice courts have concurrent jurisdiction with the circuit court in all proceedings to enforce the provisions of ORS 632.505 to 632.625.

Â Â Â Â Â  632.625 Violation of walnut and filbert law prohibited. No person shall sell or offer for sale or shipment any unshelled walnuts or unshelled filberts in violation of any of the provisions of ORS 632.505 to 632.625, or the rules or regulations established under such sections.

EGGS

Â Â Â Â Â  632.705 Definitions for ORS 632.705 to 632.815. As used in ORS 632.705 to 632.815:

Â Â Â Â Â  (1) ÂAdulteratedÂ has the meaning given that term in ORS 616.235.

Â Â Â Â Â  (2) ÂAt retailÂ means a sale or transaction between a retailer and a consumer.

Â Â Â Â Â  (3) ÂBulk saleÂ means the sale of eggs in containers other than consumer containers.

Â Â Â Â Â  (4) ÂCandlingÂ means the examination of the interior of eggs by the use of transmitted light used in a partially dark room or place.

Â Â Â Â Â  (5) ÂConsumerÂ means any person who purchases eggs at retail or any restaurant, hotel, boarding house, bakery, or institution or concern that purchases eggs for serving to guests or patrons thereof, or for its own use in cooking or baking.

Â Â Â Â Â  (6) ÂConsumer containerÂ means a container in which eggs are packed for sale to consumers.

Â Â Â Â Â  (7) ÂContainerÂ means any box, case, basket, carton, sack, bag or other receptacle.

Â Â Â Â Â  (8) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (9) ÂEgg handlerÂ means any person who contracts for or obtains possession or control of any eggs for:

Â Â Â Â Â  (a) Sale to another egg handler or a retailer; or

Â Â Â Â Â  (b) Processing and sale to another egg handler, a retailer or a consumer.

Â Â Â Â Â  (10) ÂEgg productsÂ means the white, yolk, or any part of eggs, in liquid, frozen, dried, or any other form, used, intended or held for use, in the preparation of, or to be a part of or mixed with, food or food products, for human consumption, excepting products that contain eggs only in a relatively small proportion or historically have not been in the judgment of the department considered by consumers as products of the egg industry.

Â Â Â Â Â  (11) ÂEggsÂ or Âshell eggsÂ means eggs in the shell from chickens, turkeys, ducks, geese or any other species of fowl.

Â Â Â Â Â  (12) ÂFederal ActÂ means the federal Egg Products Inspection Act, 21 U.S.C. 1031 et seq., 84 Stat. 1620 et seq.

Â Â Â Â Â  (13) ÂLabelingÂ has the meaning given that term in ORS 616.205 (13).

Â Â Â Â Â  (14) ÂLotÂ means an identifiable and certain quantity, group or shipment of one grade or size of eggs of a particular producer, egg handler or retailer. Such identification and certainty may be determined by the department by container labeling of codes, numbers or dates, or invoices containing such data.

Â Â Â Â Â  (15) ÂMisbrandedÂ has the meaning given that term in ORS 616.250.

Â Â Â Â Â  (16) ÂPasteurizeÂ means the subjecting of each particle of egg products to heat or other treatments to destroy harmful viable microorganisms, by such processes as may be prescribed by the department.

Â Â Â Â Â  (17) ÂProcessingÂ means manufacturing egg products, including breaking eggs or filtering, mixing, blending, pasteurizing, stabilizing, cooling, freezing, drying or packaging egg products.

Â Â Â Â Â  (18) ÂRetailerÂ means any person who sells eggs to a consumer.

Â Â Â Â Â  (19) ÂSellÂ or ÂsaleÂ means to sell, offer for sale, expose for sale, or have in possession for sale. [1965 c.582 Â§1; 1975 c.748 Â§1; 2003 c.14 Â§378; 2005 c.22 Â§445]

Â Â Â Â Â  632.710 [Formerly 632.007; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.715 Egg handlerÂs license. (1) Unless the holder of a permit issued under ORS 632.730, no person shall sell or distribute within this state any eggs to consumers or to retailers without having first obtained an egg handlerÂs license from the State Department of Agriculture. The license shall not be required:

Â Â Â Â Â  (a) Of a producer selling and delivering eggs of the producerÂs own production direct to an individual consumer; or

Â Â Â Â Â  (b) For the sale of uncandled eggs to other than a consumer; or

Â Â Â Â Â  (c) For the sale by a retailer to a consumer of eggs which previously have been candled and graded by an egg handler in compliance with ORS 632.705 to 632.815.

Â Â Â Â Â  (2) Application for such license shall be made to the department, on forms prescribed by the department.

Â Â Â Â Â  (3) Each egg handlerÂs license shall expire on June 30 next following the date of issuance. Such license shall not be transferable to any person. The original of the license shall be conspicuously displayed in the main office of the licensee. A duplicate copy of the license shall be conspicuously displayed in each separate branch, store, sales outlet, office, warehouse or location operated or owned by the licensee in which eggs are candled or graded.

Â Â Â Â Â  (4) The department, in accordance with ORS chapter 183, may refuse to issue, or may suspend or revoke, an egg handlerÂs license issued under this section, or a permit issued under ORS 632.730, if the applicant, the permit holder, or the licensee has or is violating the provisions of ORS 632.705 to 632.815 or rules promulgated pursuant thereto. [1965 c.582 Â§2; 1975 c.748 Â§2; 1982 s.s.1 c.4 Â§12]

Â Â Â Â Â  632.720 Fee. There shall be paid to the State Department of Agriculture with each application for an egg handlerÂs license an annual license fee of $25. [1965 c.582 Â§3; 1975 c.748 Â§3; 1991 c.632 Â§8]

Â Â Â Â Â  632.725 [1965 c.582 Â§4; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.730 Commercial egg breakerÂs permit; fee. No person shall engage in the commercial breaking of eggs for the purpose of recovering therefrom, for human food, the whites, yolks or whole egg meats, or any part thereof, for resale as such, without first obtaining from the State Department of Agriculture a permit to do so. Such permit shall be issued to any person making written application for it and a proper showing of ability and intent to comply with the sanitary requirement specified by ORS 632.705 to 632.815, and payment to the department of an annual permit fee of $75. Such permit shall expire on June 30 next following its date of issuance, and may be renewed from year to year upon written application and payment of the annual permit fee.

Â Â Â Â Â  Â [Formerly 632.040; 1975 c.748 Â§4; 1982 s.s.1 c.4 Â§13]

Â Â Â Â Â  632.735 [1965 c.582 Â§5; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.740 [1965 c.582 Â§6; repealed by 1975 c.748 Â§5 (632.741 enacted in lieu of 632.740)]

Â Â Â Â Â  632.741 Additional fee; reports; records; exceptions. (1) In addition to the license fee prescribed in ORS 632.720, each egg handler shall pay to the State Department of Agriculture a fee prescribed by the department, not to exceed two and one-half mills per dozen eggs sold by such egg handler. Such fee shall be paid by remitting monthly payments, on dates prescribed by the department, accompanied by such reports concerning egg sales as the department may prescribe. The egg handler utilizing this method shall prepare and maintain adequate books and records evidencing the egg sales, and shall keep the same for at least two years. The department is authorized to inspect and audit such books and records as provided in ORS 561.265 and the egg handler shall pay to the department its costs for the same. The department shall assign such egg handler a permit number to be placed on egg containers in the manner prescribed by the department.

Â Â Â Â Â  (2) The fees required to be paid under subsection (1) of this section and, except as otherwise provided therein, the labeling required by ORS 632.771 shall not apply to:

Â Â Â Â Â  (a) Eggs sold and shipped outside of this state;

Â Â Â Â Â  (b) Eggs sold to the United States Government;

Â Â Â Â Â  (c) Bulk sales of eggs;

Â Â Â Â Â  (d) Eggs sold to another egg handler for processing into egg products; or

Â Â Â Â Â  (e) Eggs sold by a producer to consumers at the place of production. [1975 c.748 Â§6 (632.741 enacted in lieu of 632.740); 1991 c.632 Â§9]

Â Â Â Â Â  632.745 When invoices required; exception; availability for inspection. (1) Each person who sells eggs in bulk shall furnish the purchaser with an invoice covering each such sale, showing the exact grade or quality and the size or weight of the eggs sold, according to the standards prescribed by the federal Act or the State Department of Agriculture, together with the name and address of the person by whom the eggs were sold. The invoices shall be available during business hours for inspection by the department. The invoices shall be kept for at least:

Â Â Â Â Â  (a) One year by the seller; and

Â Â Â Â Â  (b) 60 days by the purchaser.

Â Â Â Â Â  (2) No invoice shall be required on eggs when sold to the United States Government or to an individual consumer.

Â Â Â Â Â  (3) Any person or retailer selling eggs through its own stores or outlets may keep the records required by subsection (1) of this section, at its principal place of business within this state and is not required to keep the records at the stores or outlets. [1965 c.582 Â§7; 1975 c.748 Â§7; 1995 c.79 Â§321]

Â Â Â Â Â  632.750 [Formerly 632.085; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.755 [Formerly 632.060; repealed by 1975 c.748 Â§8 (632.756 enacted in lieu of 632.755)]

Â Â Â Â Â  632.756 Maintenance of facilities and equipment; standards. The plant facilities and equipment utilized in processing eggs or egg products shall be constructed, maintained and utilized in accordance with the rules promulgated under the federal Act or promulgated by the State Department of Agriculture. [1975 c.748 Â§9 (enacted in lieu of 632.755)]

Â Â Â Â Â  632.760 [Formerly 632.097; repealed by 1975 c.748 Â§10 (632.761 enacted in lieu of 632.760)]

Â Â Â Â Â  632.761 Authority of department. The State Department of Agriculture is authorized to:

Â Â Â Â Â  (1) Inspect at reasonable times plant premises, facilities, equipment, containers and vehicles and to inspect and sample eggs and egg products for the purpose of enforcing the provisions of ORS 632.705 to 632.815 or rules promulgated pursuant thereto.

Â Â Â Â Â  (2) Seize, embargo or detain, in accordance with the provisions of ORS 561.605 to 561.630, any eggs or egg products determined to be in violation of the provisions of ORS 632.705 to 632.815 or rules promulgated pursuant thereto.

Â Â Â Â Â  (3) Condemn, in accordance with the provisions of ORS 616.740, any plant premises, facilities, equipment, containers or vehicles determined to be in violation of the provisions of ORS 632.705 to 632.815 or rules promulgated pursuant thereto.

Â Â Â Â Â  (4) Enter into cooperative and reciprocal agreements with any federal, state or other governmental agency in carrying out the provisions of ORS 632.705 to 632.815, and to receive and expend funds pursuant thereto. [1975 c.748 Â§11 (enacted in lieu of 632.760)]

Â Â Â Â Â  632.765 [1965 c.582 Â§8; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.770 [1965 c.582 Â§9; repealed by 1975 c.748 Â§12 (632.771 enacted in lieu of 632.770)]

Â Â Â Â Â  632.771 Information on container label; sale from bulk display; advertising. (1) The labeling of any container used by an egg handler shall include the information required by the federal Act or rules promulgated thereunder, or:

Â Â Â Â Â  (a) The full, correct and unabbreviated designation of size and grade or quality of the eggs;

Â Â Â Â Â  (b) The common or usual name, if any there be, of the egg product;

Â Â Â Â Â  (c) The lot or production code, number or date;

Â Â Â Â Â  (d) The net contents;

Â Â Â Â Â  (e) The name and address of the egg handler or distributor, and in the case of a distributor shall include qualifying terms as Âpacked for,Â Âdistributed byÂ or ÂdistributorÂ; and

Â Â Â Â Â  (f) The Oregon state egg seal or the official number assigned to the egg handler by the State Department of Agriculture.

Â Â Â Â Â  (2) The labeling information required by subsection (1) of this section shall be of a size and in a location prescribed by the department or by the rules promulgated under the federal Act.

Â Â Â Â Â  (3) If eggs are sold by retailers to consumers from a bulk display, in lieu of the labeling information required by subsection (1) of this section, there shall be a clearly visible and legible placard prominently displayed immediately adjacent to such display containing the size and grade or quality of the eggs.

Â Â Â Â Â  (4) Advertising of eggs or egg products shall conform to such provisions of subsection (1) of this section as the department may prescribe. [1975 c.748 Â§13 (enacted in lieu of 632.770)]

Â Â Â Â Â  632.775 [1965 c.582 Â§10; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.780 [1965 c.582 Â§11; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.785 [1965 c.582 Â§12; repealed by 1975 c.748 Â§14 (632.786 enacted in lieu of 632.785)]

Â Â Â Â Â  632.786 Prohibited acts. No person shall:

Â Â Â Â Â  (1) Sell eggs for human consumption in previously used consumer containers bearing the brand, trademark or officially designated number of another egg handler, unless the same is removed or defaced;

Â Â Â Â Â  (2) Fail to pay the fees or obtain the permit required by ORS 632.741;

Â Â Â Â Â  (3) Fail to furnish the invoices required by ORS 632.745;

Â Â Â Â Â  (4) As an egg handler, use any egg container unless it is labeled as required by ORS 632.771;

Â Â Â Â Â  (5) As a retailer, sell eggs from a bulk display without the displaying of the placard required by ORS 632.771 (3);

Â Â Â Â Â  (6) Deliver or sell eggs for human consumption that have been incubated or have been in either an artificial or natural incubator;

Â Â Â Â Â  (7) Deliver or sell for human consumption ova from slaughtered birds of any species;

Â Â Â Â Â  (8) Sell any eggs or egg products that are adulterated or misbranded;

Â Â Â Â Â  (9) Sell any eggs as fresh eggs unless they are of the quality or grade prescribed for fresh eggs by the State Department of Agriculture or the federal Act;

Â Â Â Â Â  (10) Sell egg products for human consumption unless they have been pasteurized, nor as a food processor purchase egg products that have not been pasteurized;

Â Â Â Â Â  (11) Advertise eggs or egg products in violation of the standards or requirements prescribed by the department;

Â Â Â Â Â  (12) Otherwise violate any of the provisions of ORS 632.705 to 632.815; or

Â Â Â Â Â  (13) Use containers in the bulk sale of eggs that bear the trademark of another egg handler without the consent of the registrant of such trademark. The provisions of ORS 632.275 to 632.290 shall apply to bulk sale containers of eggs in the same manner as they apply to containers for canning tree fruits, vegetables and small fruits. [1975 c.748 Â§15 (enacted in lieu of 632.785); 2003 c.14 Â§379]

Â Â Â Â Â  632.790 [1965 c.582 Â§14; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.795 [1965 c.582 Â§15; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.800 [1965 c.582 Â§16; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.805 [1965 c.582 Â§17; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.807 [1967 c.250 Â§2; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.810 [1965 c.582 Â§18; 1967 c.250 Â§3; repealed by 1975 c.748 Â§16 (632.811 enacted in lieu of 632.810)]

Â Â Â Â Â  632.811 Rules; considerations in promulgating rules. (1) In accordance with the provisions of ORS chapter 183, the State Department of Agriculture may promulgate rules necessary to administer and enforce the provisions of ORS 632.705 to 632.815, including but not limited to:

Â Â Â Â Â  (a) The establishment of fees under ORS 632.741, and the times and manner of payment thereof;

Â Â Â Â Â  (b) The reports and records to be made or kept under ORS 632.741;

Â Â Â Â Â  (c) The establishment of minimum grades or standards of quality and wholesomeness, size or weight of eggs or egg products;

Â Â Â Â Â  (d) The establishment of minimum standards of construction, maintenance, sanitation and operation of facilities and equipment used in the grading, candling, breaking or processing of eggs or egg products; and

Â Â Â Â Â  (e) The establishment of labeling and advertising standards or requirements for eggs and egg products.

Â Â Â Â Â  (2) In promulgating such rules the department may consider:

Â Â Â Â Â  (a) The provisions of the federal Act and rules promulgated pursuant thereto, and the laws and rules of other states;

Â Â Â Â Â  (b) The necessary procedures required to prohibit the sale or consumption of unwholesome eggs or egg products; and

Â Â Â Â Â  (c) The health and economic consequences to this state which might result from the processing, handling, sale or consumption of unwholesome eggs or egg products. [1975 c.748 Â§17 (enacted in lieu of 632.810)]

Â Â Â Â Â  632.812 [1967 c.250 Â§1; repealed by 1975 c.748 Â§19]

Â Â Â Â Â  632.815 Disposition of fees. All fees collected by the State Department of Agriculture under ORS 632.705 to 632.815 shall be paid to the State Treasurer by the department who shall deposit them in the Department of Agriculture Service Fund. Such funds are continuously appropriated to the department for the purposes of the administration and enforcement of such sections. [Formerly 632.110; 1975 c.748 Â§18; 1979 c.499 Â§28]

GRADES, STANDARDS, INSPECTION AND CLASSIFICATION OF HORTICULTURAL AND AGRICULTURAL PRODUCTS

Â Â Â Â Â  632.900 ÂHorticultural and agricultural productsÂ defined. As used in ORS 632.900 to 632.940 and 632.955 to 632.980, Âhorticultural and agricultural productsÂ:

Â Â Â Â Â  (1) Includes articles of food, drinks, dairy products, forage products, livestock products, poultry products, apiary products, vermiculture products, nursery stock as defined in ORS 571.005 and seeds, bulbs and tubers that are not nursery stock, grown or produced in this state.

Â Â Â Â Â  (2) Does not include bakery products and alcoholic liquors. [Formerly 616.405; 1983 c.730 Â§5; 1997 c.460 Â§2; 2001 c.104 Â§246; 2003 c.602 Â§3; 2005 c.657 Â§7]

Â Â Â Â Â  632.905 State Department of Agriculture to fix grades and standards for horticultural and agricultural products and containers. In order to promote, protect, further and develop the agricultural industry of this state the State Department of Agriculture may adopt by rule official standards for grading and classifying any or all horticultural and agricultural products and official standards for containers of such products and may change any of such grades and standards from time to time. The grades and standards adopted by the department shall be in conformance to any and all laws of this state providing special grades or standards for any of such products or containers. With respect to canned goods, the department is empowered to adopt only definitions and standards of identity, quality and fill of containers. Unless modified, altered or revoked, grades and standards in force on February 2, 1939, shall continue to be official as though adopted under ORS 632.900 to 632.940 and 632.955 to 632.980. [Formerly 616.410; 1979 c.91 Â§3]

Â Â Â Â Â  632.910 Factors to be considered in establishing grades, standards or classifications. (1) In establishing, under any law of this state, any grades, standards or classifications for any horticultural or agricultural products, the State Department of Agriculture, in addition to other factors as may be specified by law, shall take into account and base the grades, standards or classifications upon the following factors that are applicable to the product involved:

Â Â Â Â Â  (a) Degree of maturity;

Â Â Â Â Â  (b) Size, measured by dimensions or weight;

Â Â Â Â Â  (c) Degree of freshness, as determined by physical examination or chemical test or analysis;

Â Â Â Â Â  (d) Moisture content;

Â Â Â Â Â  (e) Uniformity;

Â Â Â Â Â  (f) Color;

Â Â Â Â Â  (g) Firmness;

Â Â Â Â Â  (h) Tenderness;

Â Â Â Â Â  (i) Freedom from injury;

Â Â Â Â Â  (j) Freedom from insect pests;

Â Â Â Â Â  (k) Diseases;

Â Â Â Â Â  (L) Appearance;

Â Â Â Â Â  (m) Freedom from mixture with other varieties;

Â Â Â Â Â  (n) Freedom from noxious weeds or weed seeds;

Â Â Â Â Â  (o) Freedom from decay;

Â Â Â Â Â  (p) Conformation;

Â Â Â Â Â  (q) Soundness;

Â Â Â Â Â  (r) Varietal characteristics or type;

Â Â Â Â Â  (s) Number of specimens per pound;

Â Â Â Â Â  (t) Nature of pack;

Â Â Â Â Â  (u) Presence of dirt or other foreign material;

Â Â Â Â Â  (v) Condition as to temperature and extent to which the product is hot or heating or is in a sour condition;

Â Â Â Â Â  (w) Extent to which commodity is satisfactory for human or other consumption or use, as the case may be;

Â Â Â Â Â  (x) Extent to which the product has been affected by handling or treatment;

Â Â Â Â Â  (y) Extent to which the product has a commercially objectionable odor or flavor; and

Â Â Â Â Â  (z) Other factors indicative of quality or condition, and the value or suitability of the commodity involved for the commercial or other use to be made thereof.

Â Â Â Â Â  (2) In addition, the department shall take into account any grades, standards or classifications for a product established by the United States Department of Agriculture and also applicable federal grades and standards laws. [Formerly 616.415; 1997 c.460 Â§3; 2003 c.14 Â§380]

Â Â Â Â Â  632.915 Consideration of commercial or other use; change of grades, standards or classifications. The factors that the State Department of Agriculture must consider in establishing grades, standards or classifications for a horticultural or agricultural product, or processes used in connection with a horticultural or agricultural product, apply to the extent and in the manner that those factors relate to the quality, quantity and condition of that product and the value and suitability of the product for the commercial or other use to which the product normally is put. The department may change the grades, standards or classifications established by the department to:

Â Â Â Â Â  (1) Conform more nearly to commercial or trade requirements, practices or methods;

Â Â Â Â Â  (2) Meet changed conditions;

Â Â Â Â Â  (3) Comply with new and improved methods of handling, processing, packing, transporting, marketing or using the product involved;

Â Â Â Â Â  (4) Apply or make effective any new and improved method of test, analysis or examination of the quality or condition of that product or the value or suitability of the product for its normal use; and

Â Â Â Â Â  (5) Comply with new methods of controlling insect pests and diseases. [Formerly 616.420; 2003 c.602 Â§4]

Â Â Â Â Â  632.918 Classifications and standards for certified horticultural and agricultural processes. The State Department of Agriculture may adopt by rule classifications and standards for horticultural and agricultural processes certified under ORS 632.940. Classifications and standards for horticultural and agricultural processes adopted under this section are in addition to the grades, standards or classifications for horticultural or agricultural products or containers adopted under ORS 632.905 and 632.910. [2003 c.602 Â§2]

Â Â Â Â Â  Note: 632.918 was added to and made a part of 632.900 to 632.935 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  632.920 Compliance with Administrative Procedures Act. The State Department of Agriculture shall comply with the requirements of ORS chapter 183 in adopting standards under ORS 632.905 or any alterations or modifications to such standards. [Formerly 616.425; 1979 c.91 Â§4]

Â Â Â Â Â  632.925 [Formerly 616.430; repealed by 1979 c.91 Â§6]

Â Â Â Â Â  632.930 [Formerly 616.435; repealed by 1979 c.91 Â§6]

Â Â Â Â Â  632.935 Adoption of United States standards; cooperation with United States. The State Department of Agriculture may establish as the official standard for this state for any horticultural or agricultural product or container, any standard which may have been promulgated or announced therefor under the authority of the Congress of the United States, and the department is authorized to cooperate with the United States, or any department thereof, in accomplishing the matters and things provided for in ORS 632.900 to 632.940 and 632.955 to 632.980. [Formerly 616.440; 1979 c.91 Â§5]

Â Â Â Â Â  632.940 Inspection and classification of horticultural and agricultural products by department; fees and charges. (1) Except as provided in ORS 632.945, the State Department of Agriculture may designate an employee or agent of the department to inspect or classify horticultural and agricultural products, or the processes used in connection with those products, when those services are requested by persons having an interest in the products or processes.

Â Â Â Â Â  (2) The department may ascertain and certify to the interested persons the grade, classification, quality, condition or amount of the products, the processes used in connection with the products or other pertinent facts relating to the products or processes that the persons may request.

Â Â Â Â Â  (3) The department may fix, assess and collect, or cause to be collected, fees for the services performed by employees or agents of the department under this section. The fees must have a uniform basis and be in an amount reasonably necessary to cover the cost of the inspection and administration of this section. The department shall adjust the fees to be collected under this section to meet the expenses necessary to carry out the provisions of this section, and may prescribe a different scale of fees for different localities.

Â Â Â Â Â  (4) The department may prescribe a reasonable charge for traveling expenses and services if performing the services described in this section involves unusual cost to the department.

Â Â Â Â Â  (5) All fees and charges received by the department under this section and ORS 632.211, 632.425, 632.600 and 632.945 must be deposited in the Department of Agriculture Service Fund, and are continuously appropriated to the department for the enforcement of this section and ORS 632.211, 632.425, 632.600 and 632.945. [Formerly 616.445; 1979 c.499 Â§29; 1997 c.410 Â§3; 2003 c.602 Â§5]

Â Â Â Â Â  632.945 Procedure for department inspection and classification; collection of costs. (1) Under such conditions as the State Department of Agriculture may prescribe by rule, the department, through any competent employee or agent, shall inspect or classify produce in accordance with standards specified in the written agreement between the grower and the handler for sale of the produce. The methods and procedures for inspection or classification of produce shall be in accordance with such rules as the department may prescribe.

Â Â Â Â Â  (2) The department shall ascertain and certify to the parties to the written agreement the grade, classification, quality, condition or amount of the produce and any other pertinent facts relating to such produce that a party to the written agreement may request.

Â Â Â Â Â  (3) The department may fix, assess and collect or cause to be collected from the handler, fees for such services in the manner and to the extent provided by ORS 632.940. All such fees are continuously appropriated to the department for the enforcement of ORS 632.940 to 632.980.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂGrowerÂ means any person engaged in the business of growing or producing any produce in this state and includes any cooperative organization composed exclusively of growers and handling exclusively the produce of its own members and operating under and by virtue of the laws of this state or of any other state or of the United States.

Â Â Â Â Â  (b) ÂHandlerÂ means a person or the agent of the person who processes produce the person has purchased or otherwise acquired in this state from a grower.

Â Â Â Â Â  (c) ÂProduceÂ means any fruit or vegetable grown or produced by a grower and of which total sales by growers to handlers for the previous growing season totaled more than $1 million. The department shall determine and verify the application of this defined term, and the total sales value herein specified, and for this purpose shall be authorized to inspect books and records and require reports. [1973 c.587 Â§3]

Â Â Â Â Â  632.950 Termination of department inspection activities by grower vote; election procedure; costs. At any time before or after the State Department of Agriculture is conducting the inspection and classification of a particular fruit or vegetable at a particular plant of a handler, if 51 percent of the growers who produce 60 percent or more of that product vote against the department inspection and classification of that particular product, the department shall not inaugurate such inspection, or if already inspecting shall terminate such inspections. To have such an election 20 percent of the growers shipping that product to the handler shall petition the department. If the department finds the petition in order it shall conduct an election. The costs of the election and the method and time of voting shall be specified by the department and the petitioners for such election shall pay such costs prior to any vote. Once an election has been held to reject inspection no new election either to require inspection or to reject inspection shall be held in less than one year following the previous election. All subsequent elections shall require the same percentage of petitioners for the election and the same percentage vote of growers and volume of product as provided in this section. The costs of all elections shall be assessed to the petitioners for each election and shall be paid to the department prior to such election. [1973 c.587 Â§4]

Â Â Â Â Â  632.955 Investigation of complaint of purchaserÂs misrepresentation of product; inspection and classification of products received by purchaser. Upon complaint of any person to the State Department of Agriculture that the grade, classification, quality, condition or amount of any horticultural or agricultural product is being misrepresented by the purchaser thereof, or that the grades are not being made by the purchaser in accordance with the purchase agreement, the department shall investigate such complaint and, when in its opinion such complaint is justified, shall order such purchaser so misrepresenting to cease and desist from such practices in addition to the other provisions of ORS 632.900 to 632.940 and 632.955 to 632.980. Upon failure of the purchaser to so cease and desist from such practices, the department shall designate its agent to inspect and classify all such products received by such purchaser, the cost of such service to be fixed, assessed and collected from such purchaser as provided in ORS 632.940. This section does not apply to a cooperative association nor to a person deriving the major livelihood of the person from a farm or orchard which the person operates either as owner or renter. [Formerly 616.450]

Â Â Â Â Â  632.960 Appeal to department for classification; fee. Whenever any quantity of any horticultural or agricultural product has been inspected under ORS 632.940 and 632.955 to 632.980 and a question arises as to whether the certificate issued therefor shows the true grade, classification, quality or condition of such product, any interested person, subject to such regulations as the State Department of Agriculture may prescribe, may appeal the question to the department. The department is authorized to cause such investigation to be made and such tests to be applied as it may deem necessary and to determine and issue a finding as to the true grade or classification of the product or the quality or condition thereof. Whenever any appeal is taken to the department under this section it shall charge and assess and collect, or cause to be collected, a reasonable fee, to be fixed by it, which shall be refunded if the appeal is sustained. [Formerly 616.455]

Â Â Â Â Â  632.965 Certificate of grade, classification, quality or condition as prima facie evidence. A certificate, when not superseded by a finding on appeal, or a finding on appeal of the grade, classification, quality or condition of any horticultural or agricultural product, issued under ORS 632.900 to 632.940 and 632.955 to 632.980 and all certificates issued under authority of the Congress of the United States relating to the grade, classification, quality or condition of horticultural or agricultural products shall be accepted in any court of this state as prima facie evidence of the true grade, classification, condition or quality of the horticultural or agricultural products at the time of its inspection. [Formerly 616.460]

Â Â Â Â Â  632.970 Misrepresentation of grades and standards for horticultural or agricultural products; improper use of insignia indicating grade. If any quantity of any horticultural or agricultural product has been inspected and a certificate issued under ORS 632.900 to 632.940 and 632.955 to 632.980 showing the grade, classification, quality or condition thereof, no person shall represent that the grade, classification, quality or condition of the product at the time and place of the inspection was other than as shown by the certificate. Whenever any standard for the grading or classification of any horticultural or agricultural product becomes effective under ORS 632.900 to 632.940 and 632.955 to 632.980, and any word or words, figure or letter, has been adopted by the State Department of Agriculture to indicate the grade or quality of the horticultural or agricultural product contained in any container or package, no person, firm or corporation shall use any of such words, letters or figures, in connection with any container or package, to represent the grade or quality of the horticultural or agricultural product contained therein, to be sold or offered for sale, if such product does not meet the requirements of the grade indicated by the marking. [Formerly 616.465]

Â Â Â Â Â  632.975 Use of containers not conforming to standard. Whenever any standard for a container for any horticultural or agricultural product becomes effective under ORS 632.900 to 632.940 and 632.955 to 632.980, no person thereafter shall pack or place for sale, offer for sale, consign for sale or sell and deliver, in a container, any such horticultural or agricultural product to which the standard is applicable, unless the container conforms to the standard, subject to such variations therefrom as may be allowed by law or by rules and regulations made pursuant to law, unless such product is brought from outside the state and offered for sale, consigned for sale, or sold in the original package which is a standard package in the state of origin. This section does not apply to horticultural or agricultural products packed for and sold as gift packages, and shipped in containers, the specifications of which, or a sample of which, have been submitted to and approved by the State Department of Agriculture. [Formerly 616.470]

Â Â Â Â Â  632.980 Improper grading and incorrect certificates prohibited. No person shall, under ORS 632.900 to 632.940 and 632.955 to 632.980, knowingly inspect, grade or classify improperly any horticultural or agricultural product or knowingly give any incorrect certificate of grade, classification, quality or condition. [Formerly 616.475]

Â Â Â Â Â  632.985 Submitting hay, grain or potatoes to inspection. (1) No operator or person in charge of any motor vehicle shall transport on the streets or highways of this state, any hay, grain or potatoes, of which inspection is required by law, out of, into or through any inspection district, so designated by the State Department of Agriculture, or out of, into or through any city which has been declared an inspection point, unless the operator or person has given notice by mail or in person to the nearest office or inspector of the department, that such products or any thereof are available for inspection as required by law.

Â Â Â Â Â  (2) Every person receiving any shipment, load or lot of such products, which has not been inspected, for the purpose of sale or storage in such quantities and in such places as would require inspection, shall give notice within 24 hours by mail or in person, to the nearest office or inspector of the department that the products have been received and are being held for inspection. [Formerly 616.480]

PENALTIES

Â Â Â Â Â  632.990 Penalties. (1) Violation of any provision of ORS 632.705 to 632.815 is punishable, upon conviction, by a fine of not less than $10 nor more than $100 for the first offense, and for each subsequent offense by a fine of not less than $25 nor more than $200.

Â Â Â Â Â  (2) Violation of ORS 632.216 or 632.226 is punishable, upon conviction, by a fine of not less than $10 nor more than $100 or by imprisonment in the county jail for not less than 10 nor more than 30 days, or both.

Â Â Â Â Â  (3) Violation of any provision of ORS 632.405 to 632.430 is a Class D violation.

Â Â Â Â Â  (4) Violation of ORS 632.625 is punishable, upon conviction, by a fine of not less than $10 nor more than $100, or by imprisonment in the county jail for not less than 10 nor more than 30 days, or both.

Â Â Â Â Â  (5) Violation of any provision of ORS 632.275 to 632.290, 632.450 to 632.490 and 632.900 to 632.985 or of any rule promulgated pursuant thereto is punishable as provided in ORS 616.992. [Amended by 1955 c.363 Â§13; 1955 c.711 Â§15; subsection (2) enacted as 1955 c.363 Â§15; subsection (3) enacted as 1955 c.711 Â§16; 1975 c.748 Â§18a; 1997 c.410 Â§4; 1999 c.1051 Â§212; 2003 c.14 Â§381]

_______________



Chapter 633

Chapter 633 Â Grades, Standards and Labels for Feeds, Fertilizers and Seeds

2005 EDITION

FEEDS, FERTILIZERS AND SEEDS

FOOD AND OTHER COMMODITIES

COMMERCIAL ANIMAL FEEDS

633.006Â Â Â Â  Definitions for ORS 633.006 to 633.089

633.015Â Â Â Â  Registration of commercial feed required; fee

633.026Â Â Â Â  Labeling requirements for commercial feed other than custom mixed feed; rules

633.028Â Â Â Â  Information required to accompany custom mixed feed; rules; records

633.029Â Â Â Â  Registration required for animal feed manufacturers and distributors; fee; exemption by rule for persons not using drugs in feeds

633.037Â Â Â Â  Records required of licensees; records inspection by department

633.045Â Â Â Â  Adulterated commercial feeds prohibited

633.055Â Â Â Â  Misbranding commercial feed prohibited; rules for definitions of identity and label disclosures

633.065Â Â Â Â  Department to test commercial feeds

633.067Â Â Â Â  Commercial feed law administration and enforcement; rules

633.077Â Â Â Â  Testing and analysis of bulk commercial feed and custom mixed feed; disclosure of test or analysis results

633.083Â Â Â Â  Cooperation with governmental units

633.088Â Â Â Â  Withdrawal from distribution of feeds sold or distributed in violation of law; seizure of noncomplying feeds

633.089Â Â Â Â  Disposition of moneys received by department

FERTILIZERS AND OTHER SOIL-ENHANCING PRODUCTS

633.311Â Â Â Â  Definitions for ORS 633.311 to 633.479 and 633.994

633.315Â Â Â Â  Applicability of ORS 633.311 to 633.479 and 633.994

633.318Â Â Â Â  Licensing of manufacturers and bulk distributors; application; fee; change of location

633.321Â Â Â Â  Labeling requirements for fertilizer, agricultural mineral, agricultural amendment and lime products

633.331Â Â Â Â  Additional labeling requirements for lime products

633.336Â Â Â Â  Additional labeling requirements for agricultural amendment

633.341Â Â Â Â  Additional labeling requirements for agricultural mineral

633.344Â Â Â Â  Label guarantees of additional plant nutrients

633.351Â Â Â Â  Sale of animal byproducts

633.362Â Â Â Â  Registration of fertilizer, agricultural amendment, agricultural mineral and lime products; application; fee; expiration; product contents

633.364Â Â Â Â  Confidentiality of certain information supplied in application for registration

633.366Â Â Â Â  Prohibitions; mislabeled products; adulterated products

633.371Â Â Â Â  Disposition of revenues

633.385Â Â Â Â  Department access; sampling of products

633.388Â Â Â Â  Reports of official sample

633.441Â Â Â Â  Rules

633.445Â Â Â Â  Orders preventing sale or other disposition of product; seizure; hearing

633.461Â Â Â Â  Inspection fees; statement of distributions; failure to pay inspection fee; collection fee; record keeping

633.471Â Â Â Â  Report of lime product sales and distributions; collection fee

633.476Â Â Â Â  Record keeping for custom mix products; inspection

633.479Â Â Â Â  Fertilizer Research Committee

SEEDS

633.511Â Â Â Â  Definitions for ORS 633.511 to 633.750

633.520Â Â Â Â  Labeling agricultural seed

633.531Â Â Â Â  Labeling vegetable seed weighing one pound or less

633.541Â Â Â Â  Labeling vegetable seed weighing more than one pound

633.545Â Â Â Â  Labeling bins and bulk displays

633.550Â Â Â Â  Exemptions from labeling provisions

633.561Â Â Â Â  Preparation of list of prohibited noxious weed seeds and restricted noxious weed seeds

633.571Â Â Â Â  Changes in lists; publication of changes

633.580Â Â Â Â  Seed testing laboratory; cooperative agreements with federal agency

633.600Â Â Â Â  Fees for seed tests; rules and regulations

633.610Â Â Â Â  Seed testing fund

633.620Â Â Â Â  Certification of seeds, tubers and plants; fees

633.630Â Â Â Â  Certification fund

633.640Â Â Â Â  Dean may employ assistants

633.651Â Â Â Â  Prohibited acts

633.655Â Â Â Â  When penalties not applicable

633.660Â Â Â Â  Enforcement and administration

633.670Â Â Â Â  Inspection and sampling of seeds; seizure of seeds; report of test

633.680Â Â Â Â  Establishment of standards of germination; rules and regulations; fees and charges

633.690Â Â Â Â  Quarantine of seed entering state; disposition of nonconforming seed

633.700Â Â Â Â  Licenses required to sell seed; fees

633.720Â Â Â Â  Sampling and testing on request of owner of seed

633.750Â Â Â Â  Disposition of fees and charges paid under ORS 633.511 to 633.750

PENALTIES

633.992Â Â Â Â  Criminal penalties

633.994Â Â Â Â  Civil penalties for fertilizer law violations

633.996Â Â Â Â  Civil penalty for seed law violation

COMMERCIAL ANIMAL FEEDS

Â Â Â Â Â  633.005 [1961 c.314 Â§1; repealed by 1967 c.591 Â§1 (633.006 enacted in lieu of 633.005)]

Â Â Â Â Â  633.006 Definitions for ORS 633.006 to 633.089. As used in ORS 633.006 to 633.089, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnimal feed manufacturing plantÂ means:

Â Â Â Â Â  (a) Any business, establishment, building, plant or place where commercial feed for animals is manufactured, mixed, processed or packed.

Â Â Â Â Â  (b) Vehicles used in transporting commercial feed or components or ingredients thereof, machinery, equipment, utensils, implements, or other items, articles or materials used in the business or operation.

Â Â Â Â Â  (c) The ground upon which the operation or business is carried out and other ground not adjacent thereto that is a part of the business or operation under the same entity or ownership.

Â Â Â Â Â  (2) ÂBrandÂ means any word, name, symbol or device or any combination thereof identifying and distinguishing the commercial feed of a distributor from the feed of other distributors.

Â Â Â Â Â  (3) ÂBulkÂ is the sale, offering or exposing for sale or delivery of commercial feeds, in:

Â Â Â Â Â  (a) Open containers, closed or open tote boxes, closed or open tanks, closed or open trailers, all of which may be further described or defined by the State Department of Agriculture; or

Â Â Â Â Â  (b) Other types of containers, vehicles or conveyances defined or recognized by the department.

Â Â Â Â Â  (4) ÂCommercial feedÂ means any material that is distributed for use as feed, or as a feed ingredient for mixing in feed for animals, or any feed additive concentrate, feed additive supplement, feed additive premix, or premix, except:

Â Â Â Â Â  (a) Unmixed seeds, whole or processed, made directly from the entire seed.

Â Â Â Â Â  (b) Hay, straw, stover, cobs, husks, screenings and hulls, when unground or unmixed with other materials.

Â Â Â Â Â  (c) Feed for dogs, cats, birds or fish maintained as household pets.

Â Â Â Â Â  (d) Silage, or materials containing at least 60 percent water.

Â Â Â Â Â  (e) Individual chemical compounds not mixed with other materials. This exemption, however, does not cover or extend to phosphate, urea or ammonium compounds that are recommended for animal feeding purposes.

Â Â Â Â Â  (5) ÂContract feederÂ means an independent contractor or other person who feeds commercial feed to another personÂs animals pursuant to an oral or written agreement whereby the commercial feed is distributed to the contractor or other person by any distributor and whereby the contractor or other personÂs remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of animals produced. ÂContract feederÂ does not include a bona fide employee of a manufacturer or distributor of commercial feed.

Â Â Â Â Â  (6) ÂCustom mixed feedÂ means any mixture of materials, substances or ingredients described or set forth under the definition of commercial feed, each lot of which is mixed according to the specific instructions of, or prescribed for the specific use of, the final consumer.

Â Â Â Â Â  (7) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (8) ÂDistributeÂ means to offer for sale, sell or barter commercial feed or to supply, furnish or otherwise provide commercial feed to a contract feeder.

Â Â Â Â Â  (9) ÂDistributorÂ means a person who distributes commercial feed.

Â Â Â Â Â  (10) ÂDrugÂ means any substance:

Â Â Â Â Â  (a) Intended or represented for the cure, mitigation, treatment or prevention of disease of animals;

Â Â Â Â Â  (b) Intended to affect the structure of any function of the body of an animal; or

Â Â Â Â Â  (c) So defined by rule of the department.

Â Â Â Â Â  (11) ÂFeed ingredientÂ means each of the constituent materials making up a commercial feed.

Â Â Â Â Â  (12) ÂFinal consumerÂ means a person that feeds animals that are under the control or ownership of that person.

Â Â Â Â Â  (13) ÂGroundÂ means a condition resulting from crushing, rolling, chopping or grinding.

Â Â Â Â Â  (14) ÂLabelÂ means a display of written, printed or graphic matter placed on or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

Â Â Â Â Â  (15) ÂManufactureÂ means to grind, chop, crush, roll, cube, flake, extrude, cook, pelletize, mix or otherwise process feed ingredients.

Â Â Â Â Â  (16) ÂMineral feedÂ means a substance or mixture of substances designed or intended to supply primarily mineral elements or inorganic nutrients.

Â Â Â Â Â  (17) ÂOfficial sampleÂ means any sample of feed taken by the department and designated as ÂofficialÂ by the department.

Â Â Â Â Â  (18) ÂPercentÂ or ÂpercentageÂ means percentage by weight.

Â Â Â Â Â  (19) ÂSellÂ or ÂsaleÂ includes exchange. [1967 c.591 Â§2 (enacted in lieu of 633.005); 1973 c.342 Â§2; 1979 c.116 Â§1; 1995 c.79 Â§322; 2001 c.137 Â§4]

Â Â Â Â Â  633.010 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.011 [1967 c.591 Â§10; repealed by 1971 c.489 Â§11]

Â Â Â Â Â  633.015 Registration of commercial feed required; fee. (1) A person may not distribute a nonregistered commercial feed. Every brand, and each formula or formulation thereof, of commercial feeds manufactured, compounded, delivered or distributed in this state must be registered with the State Department of Agriculture. The distributor must submit an application for registration on forms furnished by the department. If the department so requests, the distributor must submit the label or a facsimile of the label and other printed matter describing the product. Upon approval by the department, a certificate of registration shall be furnished to the distributor. All registrations expire on December 31 of each year. The application must include the information required by ORS 633.026 (1)(a) to (f) and such other information as the department may require.

Â Â Â Â Â  (2) A distributor is not required to register any brand of commercial feed that has been registered under ORS 633.006 to 633.089 and 633.992 by another person.

Â Â Â Â Â  (3) Changes in the guarantee of either chemical or ingredient composition of a registered commercial feed may be permitted, if there is satisfactory evidence that such changes would not result in a lowering of the feeding value of the product for the purpose for which designed.

Â Â Â Â Â  (4) The department may refuse registration of any commercial feed if the application is not in compliance with the provisions of ORS 633.006 to 633.089 and 633.992. The department may cancel any registration subsequently found not to be in compliance with any provision of ORS 633.006 to 633.089 and 633.992. The department shall give the registrant reasonable opportunity to be heard before the department and to amend the application in order to comply with the requirements of ORS 633.006 to 633.089 and 633.992.

Â Â Â Â Â  (5) Custom mixed feeds are exempt from registration.

Â Â Â Â Â  (6) Each application for registration must be accompanied by a fee to be established by the department not to exceed $20 for each formula or formulation of commercial feed under each brand. [1961 c.314 Â§2; 1967 c.591 Â§3; 1971 c.489 Â§1; 2001 c.137 Â§5]

Â Â Â Â Â  633.020 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.025 [1961 c.314 Â§3; 1967 c.591 Â§3a; 1971 c.489 Â§2; 1979 c.116 Â§2; repealed by 2001 c.137 Â§9]

Â Â Â Â Â  633.026 Labeling requirements for commercial feed other than custom mixed feed; rules. (1) Commercial feed, other than custom mixed feed, must have a label bearing the following information:

Â Â Â Â Â  (a) The product name and the brand name, if any, under which the feed is distributed.

Â Â Â Â Â  (b) The guaranteed analysis stated in such terms as the State Department of Agriculture, by rule, determines are required to advise the user of the composition of the feed or to support claims made in the labeling. The substances or elements of the feed must be determinable by laboratory methods approved by department rule. In approving laboratory methods, the department may consider methods listed in publications of AOAC International, formerly the Association of Official Analytical Chemists.

Â Â Â Â Â  (c) The common or usual name of each ingredient used in the manufacture of the feed. The department, by rule, may permit the use of a collective term for a group of ingredients that perform a similar function. The department, by rule, may exempt a commercial feed or any group of feeds from the ingredient statement requirement if the department determines that a statement is not required to protect the interests of consumers.

Â Â Â Â Â  (d) Adequate directions for use if the feed contains drugs or if the department, by rule, determines that directions are necessary for safe and effective use.

Â Â Â Â Â  (e) Precautionary statements that the department, by rule, determines to be necessary for safe and effective use of the feed.

Â Â Â Â Â  (f) The name and principal mailing address of the manufacturer or the distributor.

Â Â Â Â Â  (g) A quantity statement.

Â Â Â Â Â  (2) A person that distributes commercial feed in bags or other containers shall ensure that the label required by this section is placed on or affixed to the container. If the feed is distributed in bulk, the distributor shall ensure that the label accompanies the delivery and is furnished to the purchaser upon delivery. A commercial feed is exempt from the labeling requirement of this section if the feed does not contain a drug and is distributed by filling, in the presence of the purchaser, from retail bins or other retail bulk display containers that are labeled as required under this section. [2001 c.137 Â§2]

Â Â Â Â Â  633.027 [1967 c.591 Â§9; repealed by 2001 c.137 Â§9]

Â Â Â Â Â  633.028 Information required to accompany custom mixed feed; rules; records. (1) A custom mixed feed delivered to a final consumer must be accompanied by at least one label, invoice, delivery slip or other shipping document that bears all of the following information:

Â Â Â Â Â  (a) The name and principal mailing address of the manufacturer.

Â Â Â Â Â  (b) The name and address of the final consumer.

Â Â Â Â Â  (c) The date of delivery.

Â Â Â Â Â  (d) The quantity delivered.

Â Â Â Â Â  (e) Adequate directions for use if the custom mixed feed contains drugs or if the State Department of Agriculture, by rule, determines that directions are necessary for safe and effective use of the feed.

Â Â Â Â Â  (2) If the custom mixed feed contains drugs, the label, invoice, delivery slip or other shipping document referred to in subsection (1) of this section must bear the following information in addition to the information required under subsection (1) of this section:

Â Â Â Â Â  (a) A statement of the claimed purpose of the drugs;

Â Â Â Â Â  (b) The established name of each active drug ingredient; and

Â Â Â Â Â  (c) The level of each drug used in the final mixture.

Â Â Â Â Â  (3) If a custom mixed feed is delivered to a final consumer in bags or other containers, each container must be labeled with the name of the final consumer or with the order number. If a custom mixed feed is delivered in bulk, the name of the final consumer or the order number must be printed on each delivery ticket or on a label attached to each delivery ticket.

Â Â Â Â Â  (4) A person that distributes a custom mixed feed to a final consumer shall ensure that all labels, invoices, delivery tickets or other shipping documents required by this section accompany the custom mixed feed.

Â Â Â Â Â  (5) Upon request, a distributor shall provide a final consumer with the information required by this section, including but not limited to the name and number of pounds of each ingredient or commercial feed used in the custom mixed feed. A seller shall maintain records adequate to derive the information required by this subsection for two years from the date of sale. The department may inspect records required under this subsection and any unsold quantities of custom mixed feed during the sellerÂs regular business hours. [2001 c.137 Â§3]

Â Â Â Â Â  633.029 Registration required for animal feed manufacturers and distributors; fee; exemption by rule for persons not using drugs in feeds. (1)(a) A person may not operate an animal feed manufacturing plant, distribute commercial feeds other than at retail, be furnished a certificate of registration of a brand in this state, distribute a custom mixed feed manufactured for that person, or repackage or relabel a commercial feed manufactured by another person without having first obtained a license from the State Department of Agriculture. Application for license must be on forms prescribed by the department and must be accompanied by a license fee established by the department, not to exceed $500. All licenses shall expire December 31 of each year.

Â Â Â Â Â  (b) In accordance with the provisions of ORS chapter 183, the department may promulgate rules designating different license fees for various categories of persons described in paragraph (a) of this subsection, so as to recognize differences in types of activities or volumes of business.

Â Â Â Â Â  (2)(a) A contract feeder is not subject to the provisions of subsection (1) of this section, provided no drugs in any form are utilized in the manufacturing, mixing or processing of the feed. In the event drugs are so utilized, the contract feeder or other person utilizing the drugs is subject to the provisions of subsection (1) of this section.

Â Â Â Â Â  (b) In accordance with the applicable provisions of ORS chapter 183, the department shall promulgate rules designating the types or categories of persons described in paragraph (a) of this subsection to whom this section applies. In promulgating such rules, the department shall consider:

Â Â Â Â Â  (A) The methods of manufacture, mixing or processing of feed used;

Â Â Â Â Â  (B) The quantities and kinds of drugs used; and

Â Â Â Â Â  (C) The number, ages and kinds of animals to which the feed is to be made available. [1971 c.489 Â§7; 1973 c.342 Â§3; 1979 c.116 Â§3; 2001 c.137 Â§6]

Â Â Â Â Â  633.030 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.031 [1967 c.591 Â§Â§6,13(2); repealed by 1971 c.489 Â§11]

Â Â Â Â Â  633.035 [1961 c.314 Â§4; repealed by 1967 c.591 Â§14]

Â Â Â Â Â  633.037 Records required of licensees; records inspection by department. A person or contract feeder who manufactures, mixes or processes feeds in which drugs have been used so that the person or contract feeder is not exempt from the provisions of ORS 633.029, shall maintain an accurate record for at least one year from the date the drugs were so used showing the name or identity of each drug so used and its level of usage. The State Department of Agriculture is authorized to inspect the records of such persons to insure compliance with ORS 633.029 and this section. [1967 c.591 Â§6a; 1973 c.342 Â§1]

Â Â Â Â Â  633.040 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.045 Adulterated commercial feeds prohibited. No person shall distribute an adulterated commercial feed. A commercial feed shall be deemed to be adulterated:

Â Â Â Â Â  (1) If any poisonous, deleterious or nonnutritive ingredient is therein present in sufficient amount to render it injurious to health when fed in accordance with directions for use shown on the label.

Â Â Â Â Â  (2) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.

Â Â Â Â Â  (3) If its composition or quality falls below or differs from that which by its labeling it is purported or represented to possess.

Â Â Â Â Â  (4) If it contains added hulls, screenings, refuse screenings, straw, cobs or other high fiber material, unless the name of each material is stated on the label.

Â Â Â Â Â  (5) If it contains pesticide residues or other chemicals in excess of amounts which, by regulation, the State Department of Agriculture declares safe for feeding purposes. In adopting such regulations the department may take into consideration the commonly permitted amounts of chemicals authorized by:

Â Â Â Â Â  (a) The United States and other states.

Â Â Â Â Â  (b) Other recognized agencies or organizations experienced in the chemical field.

Â Â Â Â Â  (6) If it contains a drug other than those permitted by regulations promulgated by the department. In promulgating such regulations the department shall consider the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug and Cosmetic Act. [1961 c.314 Â§5; 1971 c.489 Â§3]

Â Â Â Â Â  633.050 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.055 Misbranding commercial feed prohibited; rules for definitions of identity and label disclosures. A person may not distribute misbranded commercial feed. A commercial feed is misbranded:

Â Â Â Â Â  (1) If its labeling is false or misleading in any particular.

Â Â Â Â Â  (2) If it is distributed under the name of another feed.

Â Â Â Â Â  (3) If it is not labeled as required by ORS 633.026 and by rules adopted pursuant to ORS 633.006 to 633.089 and 633.992.

Â Â Â Â Â  (4) If it purports to be or is represented as a feed ingredient or as containing a feed ingredient, unless that feed ingredient conforms to the definition of identity, if any, prescribed by rule of the State Department of Agriculture. In adopting rules under this subsection, the department may take into consideration the commonly accepted definitions approved or authorized by:

Â Â Â Â Â  (a) The United States and other states.

Â Â Â Â Â  (b) Other recognized agencies or organizations experienced in such matters, such as the Association of American Feed Control Officials.

Â Â Â Â Â  (5) If any word, statement or other information required by ORS 633.006 to 633.089 and 633.992 or by rule of the department to appear on the label is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use. [1961 c.314 Â§6; 2001 c.137 Â§7]

Â Â Â Â Â  633.060 [Amended by 1961 c.425 Â§17; repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.065 Department to test commercial feeds. (1) It shall be the duty of the State Department of Agriculture to sample, inspect, make analyses of, and test commercial feeds distributed within this state, at such times and places and to such an extent as may be necessary to determine whether or not such feeds are in compliance with the provisions of ORS 633.006 to 633.089 and 633.992. The department is authorized to enter upon any public or private premises, including any vehicle of transport, during regular business hours, in order to have access to commercial feeds and to records relating to their distribution.

Â Â Â Â Â  (2) The methods of sampling and analysis shall be those adopted by the department. In adopting such methods, the department may take into consideration:

Â Â Â Â Â  (a) The methods scientifically developed and described in recognized official publications such as the Journal of the Association of Official Agricultural Chemists.

Â Â Â Â Â  (b) The methods approved by the United States, other states and other recognized agencies or organizations experienced in such matters.

Â Â Â Â Â  (3) In determining for administrative purposes whether or not a commercial feed is deficient in any component, the department shall be guided solely by the official sample as defined in ORS 633.006 and obtained and analyzed as provided by subsection (2) of this section.

Â Â Â Â Â  (4) When inspection and analysis of an official sample indicate that a commercial feed has been adulterated or misbranded, the results of analysis shall be forwarded by the department to the registrant. Upon request, within 30 days, the department shall furnish to the registrant a portion of the sample analyzed.

Â Â Â Â Â  (5) The department may take investigational samples that may be examined otherwise than by the official method required by this section. For administrative purposes, only samples taken as directed by subsection (3) of this section may be used. [1961 c.314 Â§7; 1967 c.591 Â§4; 2001 c.104 Â§247; 2001 c.137 Â§8]

Â Â Â Â Â  633.067 Commercial feed law administration and enforcement; rules. The State Department of Agriculture may promulgate such rules and regulations for commercial feeds as are necessary for the administration and enforcement of ORS 633.006 to 633.089 and 633.992, including but not limited to additional definitions, licensing requirements, registration and license fee requirements, labeling requirements, inspection and enforcement procedures, testing and analysis procedures, and enforcement of federal commercial feed programs under agreement with federal agencies. [1971 c.489 Â§6]

Â Â Â Â Â  633.070 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.075 [1961 c.314 Â§Â§8, 9; part renumbered 633.081; subsection (2) enacted as part of 1967 c.591 Â§13; repealed by 1971 c.489 Â§11]

Â Â Â Â Â  633.077 Testing and analysis of bulk commercial feed and custom mixed feed; disclosure of test or analysis results. (1) The State Department of Agriculture shall establish and maintain a procedure, plan and system whereby a farmer, contract feeder or other person actually feeding bulk commercial feed or custom mixed feed to animals may request the department to sample and provide special official testing and analysis of such feeds. It is the purpose and intent of this section that the department desires to make its personnel, facilities and laboratories available to such persons and to determine if such feeds are in compliance with the provisions of ORS 633.006 to 633.089 and 633.992 or for any other purpose which the department may determine is reasonable and necessary.

Â Â Â Â Â  (2) The department may provide for the obtaining, handling and testing of samples of bulk commercial feed and custom mixed feed as provided in subsection (1) of this section, including split sampling thereof with portions of each sample being made available to the seller and to the contract feeder or person feeding the feed to animals. Copies of the final results of the tests or analysis, which shall not be a public record, shall be made available only to the seller and to the contract feeder or person feeding the feed to animals. [1967 c.591 Â§8]

Â Â Â Â Â  633.080 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.081 [Formerly part of 633.075; repealed by 1969 c.131 Â§5]

Â Â Â Â Â  633.083 Cooperation with governmental units. The State Department of Agriculture may cooperate with and enter into contracts and agreements with governmental agencies of this state, other states, the federal government, county governments of this state or municipalities in this state, in connection with the administration of ORS 633.006 to 633.089 and 633.992 and of the provisions of federal laws or regulations relating to the operation of animal feed manufacturing plants in Oregon. [1971 c.489 Â§8]

Â Â Â Â Â  633.085 [1963 c.212 Â§2; repealed by 1967 c.591 Â§12]

Â Â Â Â Â  633.087 [1967 c.591 Â§11; repealed by 1971 c.489 Â§11]

Â Â Â Â Â  633.088 Withdrawal from distribution of feeds sold or distributed in violation of law; seizure of noncomplying feeds. (1) When the State Department of Agriculture has reasonable cause to believe any quantity or lot of commercial feed is being sold or distributed in violation of ORS 633.006 to 633.089 and 633.992 or regulations promulgated thereunder, it may, in accordance with ORS 561.605 and 561.620, issue and enforce a written Âwithdrawal from distributionÂ order, directing the distributor thereof not to dispose of the quantity or lot of commercial feed in any manner until written permission is first given by the department. The department shall release the quantity or lot of commercial feed so withdrawn when said law and regulations have been complied with.

Â Â Â Â Â  (2) Any quantity or lot of commercial feed found by the department not to be in compliance with ORS 633.006 to 633.089 and 633.992 or regulations promulgated thereunder, may be seized by the department in accordance with the provisions of ORS 561.605 to 561.620. [1971 c.489 Â§9]

Â Â Â Â Â  633.089 Disposition of moneys received by department. The State Department of Agriculture shall deposit all fees paid to it under the provisions of ORS 633.006 to 633.089 in the Department of Agriculture Service Fund. Such fees are continuously appropriated to the department for the purpose of administering and enforcing such sections. [1967 c.591 Â§7; 1979 c.499 Â§30]

Â Â Â Â Â  633.090 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.100 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.110 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.120 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.130 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.140 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.210 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.220 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.230 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.240 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.250 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.260 [Repealed by 1961 c.314 Â§12]

Â Â Â Â Â  633.310 [Amended by 1955 c.235 Â§1; 1965 c.268 Â§1; 1977 c.799 Â§1; repealed by 2001 c.914 Â§30]

FERTILIZERS AND OTHER SOIL-ENHANCING PRODUCTS

Â Â Â Â Â  633.311 Definitions for ORS 633.311 to 633.479 and 633.994. As used in ORS 633.311 to 633.479 and 633.994:

Â Â Â Â Â  (1) ÂAgricultural amendmentÂ means a mixed or unmixed synthetic organic chemical substance, a chemically or physically modified natural substance, a naturally occurring substance or a manufacturing by-product, or combination thereof, intended as a source of plant food, to induce crop yields or plant growth or to produce any physical or chemical change in the soil. ÂAgricultural amendmentÂ does not include:

Â Â Â Â Â  (a) Fertilizer products;

Â Â Â Â Â  (b) Agricultural mineral products;

Â Â Â Â Â  (c) Lime products;

Â Â Â Â Â  (d) Hays;

Â Â Â Â Â  (e) Straws;

Â Â Â Â Â  (f) Peat;

Â Â Â Â Â  (g) Leaf mold;

Â Â Â Â Â  (h) Sands;

Â Â Â Â Â  (i) Expanded silicates;

Â Â Â Â Â  (j) Biosolids-derived products, compost and animal or vegetable manures that are not packaged and do not contain a grade statement or guaranteed analysis;

Â Â Â Â Â  (k) Biosolids, domestic septage and domestic wastewater treatment facility solids regulated under ORS chapters 468 and 468B; and

Â Â Â Â Â  (L) Reclaimed water or treated effluent regulated under ORS 468.020, 468B.010 and 468B.015.

Â Â Â Â Â  (2) ÂAgricultural mineralÂ means a mineral substance, mixture of mineral substances or mixture of mineral and organic substances containing less than five percent of available nitrogen (N), available phosphate (P2O5) or soluble potash (K2O), singly, collectively or in combination, designed for use principally as a source of plant food, in inducing increased crop yields or plant growth or producing any physical or chemical change in the soil. ÂAgricultural mineralÂ does not include:

Â Â Â Â Â  (a) Fertilizer products;

Â Â Â Â Â  (b) Agricultural amendment products;

Â Â Â Â Â  (c) Lime products;

Â Â Â Â Â  (d) Sand;

Â Â Â Â Â  (e) Soil;

Â Â Â Â Â  (f) Biosolids-derived products, compost and animal or vegetable manures that are not packaged and do not contain a grade statement or guaranteed analysis;

Â Â Â Â Â  (g) Biosolids, domestic septage and domestic wastewater treatment facility solids regulated under ORS chapters 468 and 468B; and

Â Â Â Â Â  (h) Reclaimed water or treated effluent regulated under ORS 468.020, 468B.010 and 468B.015.

Â Â Â Â Â  (3) ÂAvailable phosphateÂ means the sum of the water soluble and citrate soluble phosphate.

Â Â Â Â Â  (4) ÂBulkÂ or Âbulk saleÂ is the sale, offering for sale or delivery of a fertilizer, agricultural mineral, agricultural amendment or lime product or of a custom mix, in unpackaged form, such as in open containers, closed or open tote boxes, closed or open tanks, closed or open trailers, spreader trucks or other types of containers, vehicles or conveyances as determined by State Department of Agriculture rule.

Â Â Â Â Â  (5) ÂCompostÂ means a substance derived primarily or entirely from the decomposition of vegetative or animal organic material that is sold or offered for sale for the purpose of promoting or stimulating plant growth and to which no fertilizer, agricultural mineral, agricultural amendment or lime product is added other than to promote decomposition.

Â Â Â Â Â  (6) ÂCustom mixÂ means a mixture of fertilizer, agricultural mineral, agricultural amendment or lime product, each lot or batch of which is mixed according to the specific instructions of or is prescribed for the special use of the final purchaser.

Â Â Â Â Â  (7) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (8) ÂDirectorÂ means the Director of Agriculture.

Â Â Â Â Â  (9) ÂDistributorÂ means a person who imports, consigns, sells or offers for sale, barters, exchanges or otherwise facilitates the supply of fertilizer, agricultural mineral, agricultural amendment or lime product.

Â Â Â Â Â  (10) ÂFertilizerÂ means any substance, or any combination or mixture of substances, that is designed for use primarily as a source of plant food, in inducing increased crop yields or plant growth, or producing any physical or chemical change in the soil, and that contains five percent or more of available nitrogen (N), available phosphate (P2O5) or soluble potash (K2O), singly, collectively or in combination. ÂFertilizerÂ does not include:

Â Â Â Â Â  (a) Agricultural mineral products;

Â Â Â Â Â  (b) Agricultural amendment products;

Â Â Â Â Â  (c) Lime products;

Â Â Â Â Â  (d) Hays;

Â Â Â Â Â  (e) Straws;

Â Â Â Â Â  (f) Peat;

Â Â Â Â Â  (g) Leaf mold;

Â Â Â Â Â  (h) Biosolids-derived products, compost and unpackaged animal or vegetable manures that do not contain a grade statement or guaranteed analysis;

Â Â Â Â Â  (i) Biosolids, domestic septage and domestic wastewater treatment facility solids regulated under ORS chapters 468 and 468B; and

Â Â Â Â Â  (j) Reclaimed water and treated effluent regulated under ORS 468.020, 468B.010 and 468B.015.

Â Â Â Â Â  (11) ÂGradeÂ means the minimum percentage claimed for available nitrogen (N), available phosphate (P2O5) or soluble potash (K2O) stated in the same terms, order and percentages as the guaranteed analysis.

Â Â Â Â Â  (12) ÂGuaranteed analysisÂ means the minimum percentage of the following claimed to be present in a product:

Â Â Â Â Â  (a) Primary nutrients;

Â Â Â Â Â  (b) Secondary nutrients;

Â Â Â Â Â  (c) Micronutrients;

Â Â Â Â Â  (d) Neutralizing capability; or

Â Â Â Â Â  (e) Substances claimed to induce crop yields or plant growth or to produce any physical or chemical change in the soil.

Â Â Â Â Â  (13) ÂLabelÂ means all written, printed or graphic matter on the immediate container or on a statement or invoice accompanying any fertilizer, agricultural mineral, agricultural amendment or lime product.

Â Â Â Â Â  (14) ÂLabelingÂ means a printed or verbal representation used to promote the sale of any fertilizer, agricultural mineral, agricultural amendment or lime product, including but not limited to a representation by means of:

Â Â Â Â Â  (a) Brochures;

Â Â Â Â Â  (b) Posters;

Â Â Â Â Â  (c) Internet;

Â Â Â Â Â  (d) Television; and

Â Â Â Â Â  (e) Radio.

Â Â Â Â Â  (15) ÂLimeÂ means any substance or mixture of substances whose calcium and magnesium compounds are capable of neutralizing soil acidity.

Â Â Â Â Â  (16) ÂLime scoreÂ means a numerical expression of the quality of lime, as determined by the department by rule.

Â Â Â Â Â  (17) ÂManufactureÂ means to compound, produce, granulate, mix, blend, repackage or otherwise alter the composition of fertilizer, agricultural mineral, agricultural amendment or lime product.

Â Â Â Â Â  (18) ÂMicronutrientÂ means boron (B), chlorine (Cl), cobalt (Co), copper (Cu), iron (Fe), manganese (Mn), molybdenum (Mo), sodium (Na) or zinc (Zn).

Â Â Â Â Â  (19) ÂOfficial sampleÂ means any representative sample of product taken by the department or a representative of the department and designated as official.

Â Â Â Â Â  (20) ÂPackageÂ means any closed container, regardless of size, but does not mean the receptacle in which bulk product is sold, offered for sale or delivered.

Â Â Â Â Â  (21) ÂPercentÂ or ÂpercentageÂ means percentage by weight.

Â Â Â Â Â  (22) ÂPhosphateÂ means the amount of pentavalent phosphorus present in the material calculated as phosphorus pentoxide (P2O5) and expressed as available phosphate.

Â Â Â Â Â  (23) ÂPrimary nutrientÂ means nitrogen (N), available phosphate (P2O5) or soluble potash (K2O).

Â Â Â Â Â  (24) ÂProductÂ means a readily distinguishable, individually labeled substance containing fertilizer, agricultural mineral, agricultural amendment or lime.

Â Â Â Â Â  (25) ÂRegistrantÂ means the person who registers a fertilizer, agricultural mineral, agricultural amendment or lime product under ORS 633.362.

Â Â Â Â Â  (26) ÂSecondary nutrientÂ means calcium (Ca), magnesium (Mg) or sulfur (S).

Â Â Â Â Â  (27) ÂTonÂ means 2,000 pounds avoirdupois.

Â Â Â Â Â  (28) ÂWaste-derived productÂ means any fertilizer, agricultural mineral, agricultural amendment or lime product derived in whole or in part from hazardous waste as defined in ORS 466.005 (7) or in rules adopted thereunder, solid waste as defined in ORS 459.005 (24) or in rules adopted thereunder, or industrial waste as defined in ORS 468B.005 (2) or in rules adopted thereunder. ÂWaste-derived productÂ does not include:

Â Â Â Â Â  (a) Biosolids, biosolids-derived products, domestic septage and domestic wastewater treatment facility solids regulated under ORS chapters 468 and 468B; or

Â Â Â Â Â  (b) Reclaimed water or treated effluent regulated under ORS 468.020, 468B.010 and 468B.015. [2001 c.914 Â§2]

Â Â Â Â Â  633.315 Applicability of ORS 633.311 to 633.479 and 633.994. ORS 633.311 to 633.479 and 633.994 apply only to the extent that they are consistent with ORS chapter 634. The provisions of ORS 633.311 to 633.479 and 633.994 do not supersede the provisions of ORS chapter 634. [2001 c.914 Â§3]

Â Â Â Â Â  633.318 Licensing of manufacturers and bulk distributors; application; fee; change of location. (1) A manufacturer-bulk distributor license issued by the State Department of Agriculture is required for manufacturers or bulk distributors of registered or custom mixed fertilizer, agricultural amendment, agricultural mineral or lime products. A license is required for any business entity described by either or both of the following conditions:

Â Â Â Â Â  (a) Each out-of-state or in-state business entity that distributes fertilizer, agricultural amendment, agricultural mineral or lime in bulk.

Â Â Â Â Â  (b) Each in-state business entity that manufactures any fertilizer, agricultural amendment, agricultural mineral or lime product in this state.

Â Â Â Â Â  (2) An application for a manufacturer-bulk distributor license must be filed on forms provided by the department and must be accompanied by a nonrefundable license fee to be determined by rule, not to exceed $50 for each business entity per year.

Â Â Â Â Â  (3) An application for a license must include but not be limited to:

Â Â Â Â Â  (a) The name, physical address and mailing address of the business entity main office and primary contact;

Â Â Â Â Â  (b) A list of locations that are in operation for more than 90 days during a license period; and

Â Â Â Â Â  (c) Other information as required by the department to clarify the manufacturerÂs or bulk distributorÂs activities or location.

Â Â Â Â Â  (4) A manufacturer-bulk distributor license will expire on December 31 of each year. A late fee of $25 may be assessed by the department on or after the 30th day following the expiration of a license if the license fee has not been paid by the applicant. The late fee shall be added to the required license fee and must be paid by the applicant before the department may issue a license to the applicant.

Â Â Â Â Â  (5) Within 30 days, each license holder shall report any change to the department that results in the addition, removal or change of a location. [2001 c.914 Â§22]

Â Â Â Â Â  633.320 [Amended by 1955 c.235 Â§2; 1959 c.78 Â§1; 1965 c.268 Â§2; 1977 c.799 Â§2; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.321 Labeling requirements for fertilizer, agricultural mineral, agricultural amendment and lime products. (1) A person may not sell, offer for sale or distribute fertilizer, agricultural mineral, agricultural amendment or lime product, in package or in bulk, unless there is a printed label attached or applied to the package, or, in the case of bulk sale, a separate document that physically accompanies the shipment and is furnished to the user or purchaser when each separate delivery is made, or when the last delivery is made of the entire lot or sale thereof. The printed label must include the following:

Â Â Â Â Â  (a) The name under which the product is registered or sold.

Â Â Â Â Â  (b) The net weight or volume.

Â Â Â Â Â  (c) The name and mailing address of the manufacturer, distributor or registrant.

Â Â Â Â Â  (d) The product grade if primary nutrients are claimed.

Â Â Â Â Â  (e) A guaranteed analysis. The guaranteed analysis must follow the statement, ÂGUARANTEED ANALYSIS.Â Guarantees must be based on a laboratory method of analysis approved by the State Department of Agriculture. The guaranteed analysis shall be stated on an Âas isÂ basis at the time the fertilizer, agricultural mineral, agricultural amendment or lime product is offered for sale or distributed into or within this state. Primary nutrients, secondary nutrients and micronutrients that are claimed or advertised must be individually guaranteed.

Â Â Â Â Â  (f) A derivation statement declaring the sources for all primary and secondary nutrients, micronutrients and non-plant food ingredients guaranteed. The statement must be listed below the completed guaranteed analysis. Abbreviations, brand names, trademarks and trade names may not appear in the derivation statement, but may appear as part of the product name in an area of the label that is separate from the derivation statement.

Â Â Â Â Â  (g) The identity and amount of ingredients other than primary nutrients, secondary nutrients and micronutrients that are claimed or advertised. The identity and amount must be guaranteed and determinable by laboratory methods approved by the department. The source of such ingredients shall be placed on the label as follows:

______________________________________________________________________________

Â Â Â Â Â  ALSO CONTAINS NON-PLANT

Â Â Â Â Â  FOOD INGREDIENT(S):

Â Â Â Â Â  ___% Humic Acids (Derived from_____)

Â Â Â Â Â  ___% Other Determinable Non-Plant

Â Â Â Â Â  Food Ingredients

___________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (h) A unique identifier for custom mixed products.

Â Â Â Â Â  (i) An Internet address that leads to a department website that is accessible to the public and contains product-specific information. The department shall adopt rules establishing the date for label compliance and the nature of product information that must be available through the website. The information, accessible by product name, ingredient or reportable substance, shall include, at a minimum:

Â Â Â Â Â  (A) The name of any product identified as waste-derived in an application for registration as provided in ORS 633.362 (9);

Â Â Â Â Â  (B) The Standard Industrial Classification code of the facility that generated each waste-derived product or waste-derived ingredient of a product identified in subparagraph (A) of this paragraph; and

Â Â Â Â Â  (C) The type and level of metals and other substances required by the department by rule to be reported for registration of any product as provided in ORS 633.362 (10).

Â Â Â Â Â  (2)(a)(A) Primary nutrients that are claimed or advertised must be guaranteed and placed on the label as follows:

______________________________________________________________________________

Â Â Â Â Â  GUARANTEED ANALYSIS:

Â Â Â Â Â  Total Nitrogen (N)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___%

Â Â Â Â Â  ___% Ammoniacal Nitrogen

Â Â Â Â Â  ___% Nitrate Nitrogen

Â Â Â Â Â  ___% Water Soluble Organic Nitrogen or

Â Â Â Â Â  other recognized and determinable forms of

Â Â Â Â Â  Nitrogen

Â Â Â Â Â  ___% Water Insoluble Organic Nitrogen or

Â Â Â Â Â  Water Insoluble Nitrogen

Â Â Â Â Â  Available Phosphate (P2O5)Â Â Â Â Â Â Â Â Â  ___%

Â Â Â Â Â  Soluble Potash (K2O)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___%

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (B) The guarantees for the forms of nitrogen must add up to the total nitrogen guarantee and may be shown by subscript. The forms of nitrogen may be listed in an order other than the order listed in this subsection.

Â Â Â Â Â  (b) In addition to guarantees of available phosphate (P2O5) and soluble potash (K2O), the percentage of phosphorus (P) and potassium (K) may be shown by indentation and subscript as prescribed by the department. Phosphorous acid (expressed as H3PO3 or PO3) cannot be claimed as a source of available phosphate.

Â Â Â Â Â  (c) Unacidulated mineral phosphatic materials, bone, tankage or other phosphatic materials shall be guaranteed on the label as follows:

______________________________________________________________________________

Â Â Â Â Â  Available Phosphate (P2O5)Â Â Â Â Â Â Â Â Â  ___%

Â Â Â Â Â  ___% Total Phosphate

Â Â Â Â Â  ___% Insoluble Phosphate

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) The following secondary nutrients and micronutrients that are claimed or advertised must be guaranteed, must be placed on the label in the same order as listed in this subsection and must immediately follow the guaranteed analysis. The guaranteed analysis of secondary nutrients and micronutrients shall be made on the elemental basis. When a chelated, water soluble or other form of plant nutrient is claimed or advertised in addition to the elemental form of the same secondary nutrient or micronutrient, the form and percentage must be guaranteed separately. Except for products defined by the department by rule, the minimum percentages that may be accepted for registration are as follows:

______________________________________________________________________________

Â Â Â Â Â  Calcium (Ca) ................................... 1.0000%

Â Â Â Â Â  Magnesium (Mg) ............................ 0.5000%

Â Â Â Â Â  Sulfur (S) ........................................ 1.0000%

Â Â Â Â Â  Boron (B) ........................................ 0.0200%

Â Â Â Â Â  Chlorine (Cl) ................................... 0.1000%

Â Â Â Â Â  Cobalt (Co) ..................................... 0.0005%

Â Â Â Â Â  Copper (Cu) .................................... 0.0500%

Â Â Â Â Â  Iron (Fe) .......................................... 0.1000%

Â Â Â Â Â  Manganese (Mn) ............................. 0.0500%

Â Â Â Â Â  Molybdenum (Mo) ......................... 0.0005%

Â Â Â Â Â  Sodium (Na) ................................... 0.1000%

Â Â Â Â Â  Zinc (Zn) ......................................... 0.0500%

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (4) The label for any fertilizer, agricultural amendment, agricultural mineral or lime product with added boron greater than 0.1 percent or added molybdenum greater than 0.001 percent must include a warning or cautionary statement that the product contains added boron or molybdenum and is to be used only according to the manufacturerÂs recommendations or directions.

Â Â Â Â Â  (5)(a) If a fertilizer, agricultural mineral or agricultural amendment product is intended to be microbiological inoculum, the label must include:

Â Â Â Â Â  (A) A product expiration date;

Â Â Â Â Â  (B) The number of each viable organism per milliliter for liquid products or per gram for dry products; and

Â Â Â Â Â  (C) The identification of each viable organism expressed as genus and species, and, if applicable, strain.

Â Â Â Â Â  (b) If a fertilizer, agricultural mineral or agricultural amendment product is derived from a microbiological process or culture but is not intended to be a microbiological inoculum, the product label must include a statement that the product is not a viable culture.

Â Â Â Â Â  (6) A product ingredient may not be listed, claimed or guaranteed on the label or labeling without prior approval by the department. [2001 c.914 Â§4]

Â Â Â Â Â  633.330 [Amended by 1955 c.235 Â§3; 1965 c.268 Â§3; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.331 Additional labeling requirements for lime products. In addition to the labeling requirements under ORS 633.321, the label for a lime product must include the following:

Â Â Â Â Â  (1) The name of the particular form of lime. Forms of lime may include, but are not limited to, ground limestone, shells, burnt lime, lime hydrate, sugar lime, residue lime, dolomitic lime, lime sludge and waste lime.

Â Â Â Â Â  (2) The guaranteed analysis, stating:

Â Â Â Â Â  (a) The minimum percentage of calcium oxide (CaO) or calcium carbonate (CaCO3);

Â Â Â Â Â  (b) The minimum percentage of magnesium oxide (MgO) or magnesium carbonate (MgCO3);

Â Â Â Â Â  (c) The minimum total neutralizing power expressed in terms of calcium carbonate equivalent (CCE);

Â Â Â Â Â  (d) The percentage of product that will pass, respectively, a 100-mesh, 40-mesh, 20-mesh and 10-mesh sieve. The mesh size declaration may include a declaration of the percentage of product that will pass additional mesh sizes, but the mesh sizes specified in this paragraph must be included in the mesh size declaration;

Â Â Â Â Â  (e) The lime score; and

Â Â Â Â Â  (f) The maximum moisture content if the moisture content is more than two percent, expressed in whole numbers as follows, ÂMoisture content does not exceed _____ percent.Â [2001 c.914 Â§5]

Â Â Â Â Â  633.335 [1977 c.799 Â§18; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.336 Additional labeling requirements for agricultural amendment. In addition to the labeling requirements under ORS 633.321, the label for an agricultural amendment must include the following:

Â Â Â Â Â  (1) A guaranteed analysis that contains the name and percentage of each substance intended to be used as a source of plant food, to induce crop yields or plant growth or to produce any physical or chemical change in the soil, listed consecutively, followed by the percentage of other substances intended to be inert ingredients.

Â Â Â Â Â  (2) The purpose of the product.

Â Â Â Â Â  (3) Directions for application. [2001 c.914 Â§6]

Â Â Â Â Â  633.340 [Amended by 1955 c.235 Â§4; 1965 c.268 Â§4; 1997 c.249 Â§191; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.341 Additional labeling requirements for agricultural mineral. In addition to the labeling requirements under ORS 633.321, the label for an agricultural mineral must include the following:

Â Â Â Â Â  (1) The percentage of sulfur contained in the product if the principal ingredient of the agricultural mineral is sulfur.

Â Â Â Â Â  (2) The percentage of calcium sulfate, if the product is gypsum, landplaster or plaster or is an agricultural mineral in which calcium sulfate (CaSO4Â 2H2O) is the principal ingredient.

Â Â Â Â Â  (3) The percentage of all ingredients contained in the product, in terms prescribed by the State Department of Agriculture, for all other agricultural minerals or mixtures of agricultural minerals with a principal ingredient other than sulfur or calcium sulfate. [2001 c.914 Â§7]

Â Â Â Â Â  633.343 [1965 c.268 Â§6; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.344 Label guarantees of additional plant nutrients. In addition to the guarantees of plant nutrients required by ORS 633.321, label guarantees of other plant nutrients may be made from a list approved by the State Department of Agriculture. [2001 c.914 Â§8]

Â Â Â Â Â  633.345 [1965 c.268 Â§5; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.350 [Amended by 1965 c.268 Â§9; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.351 Sale of animal byproducts. A person may not sell or offer for sale for agronomic purposes any leather, hair, wool waste, hoof, horn, urea-formaldehyde condensation products or similar materials, either singly or in combination, unless the products or materials have been processed in such manner as to make the plant food content available in conformity with the standards established by the State Department of Agriculture, taking into consideration the standards of activity recommended by recognized experts in the field. [2001 c.914 Â§9]

Â Â Â Â Â  633.360 [Repealed by 1955 c.235 Â§13]

Â Â Â Â Â  633.361 [1955 c.235 Â§12; 1965 c.268 Â§10; 1977 c.799 Â§3; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.362 Registration of fertilizer, agricultural amendment, agricultural mineral and lime products; application; fee; expiration; product contents. (1) Each separately identifiable fertilizer, agricultural amendment, agricultural mineral or lime product, whether in package or in bulk, shall be registered with the State Department of Agriculture. A person may not sell, offer for sale or distribute a fertilizer, agricultural amendment, agricultural mineral or lime product in this state until the fertilizer, agricultural amendment, agricultural mineral or lime product is registered with the department.

Â Â Â Â Â  (2) The application for registration shall be made on a form or forms provided by the department. The application for registration shall include the following information:

Â Â Â Â Â  (a) Product name and grade;

Â Â Â Â Â  (b) Product label;

Â Â Â Â Â  (c) Name and physical address of the registrant;

Â Â Â Â Â  (d) Mailing address of the registrant;

Â Â Â Â Â  (e) Product laboratory analysis;

Â Â Â Â Â  (f) Supplier or suppliers of ingredients;

Â Â Â Â Â  (g) Identification of the industry, industry process or industry processes and location of the facility that generated any waste-derived ingredient or ingredients; and

Â Â Â Â Â  (h) Other information required by the department by rule.

Â Â Â Â Â  (3) The application for registration shall be accompanied by a nonrefundable registration fee established by department rule, not to exceed $25 annually for each fertilizer, agricultural amendment, agricultural mineral or lime product. For a waste-derived product, the department shall also charge an annual product evaluation fee. For a fertilizer, agricultural mineral or agricultural amendment product, the department may charge a product evaluation fee if supplementary research and evaluation by the department is required in order to determine product compliance with ORS 633.311 to 633.479 and 633.994. The department shall establish product evaluation fees by rule, not to exceed $50. The department shall review the registration application form and product label for compliance with ORS 633.311 to 633.479 and 633.994. If the department finds that the application information and product label comply with ORS 633.311 to 633.479 and 633.994, the department shall issue a certificate of registration to the registrant.

Â Â Â Â Â  (4) Certificates of registration shall expire on December 31 of each year, except that the department may grant a certificate of registration for two years. Certificates of registration for two years shall expire on December 31 of the last year in the two-year period.

Â Â Â Â Â  (5) The department may assess a $25 late registration fee for a product if the registrant has not paid the registration fee prior to the 30th day following the expiration of the certificate of registration. A late registration fee assessed by the department under this subsection shall be added to the registration fee required under subsection (3) of this section and must be paid by the registrant before the department may issue a certificate of registration.

Â Â Â Â Â  (6) The department may require proof of label or labeling statements or claims of the efficacy and usefulness of an ingredient prior to issuing a certificate of registration or at any time deemed necessary by the department. As proof, the department may request data from the registrant to support the label or labeling claims. The department may also rely on other experimental data, data from agricultural experiment stations, product review evaluations and advice from other authoritative sources. The data must be from recognized, statistically designed and analyzed trials conducted by recognized experts in the field. All supporting data shall be representative of the soil, crops and climatic conditions found in the northwestern United States.

Â Â Â Â Â  (7) In evaluating a label or labeling statement, claim or guarantee, the department may require the submission of a written statement describing the methodology of the laboratory analysis used, the source of the ingredient material and any reference material relied on to support the label or labeling statement, claim or guarantee. Laboratory analyses submitted in support of an application for registration must comply with laboratory methods of analysis approved by the department.

Â Â Â Â Â  (8) Each registrant shall notify the department of any change that results in a laboratory analysis that differs from the laboratory analysis submitted in support of the related application for registration or any change in sources of product ingredients declared on the application form. The registrant must notify the department within 30 days following the change.

Â Â Â Â Â  (9) The registrant shall identify as Âwaste-derivedÂ in the application for registration any fertilizer, agricultural amendment, agricultural mineral or lime product that is waste-derived and distributed as a single ingredient product or blended with other fertilizer, agricultural amendment, agricultural mineral or lime products. The application for registration must identify the industry, the industry process or processes and the location of the facility that generated the waste and all ingredients of concern as identified and adopted by rule.

Â Â Â Â Â  (10) The initial application for registration of a fertilizer, agricultural amendment, agricultural mineral or lime product must include a statement of the levels of metals in the product, including but not limited to arsenic (As), cadmium (Cd), mercury (Hg), lead (Pb), nickel (Ni) or other metals or substances identified by the department by rule. The registrant must provide a laboratory analysis report, in accordance with acceptable methods required by the department, to verify the levels of metals or other substances in the product. Subsequent to initial product registration, such analysis shall be provided upon request by the department.

Â Â Â Â Â  (11) The department shall establish by rule the level of metals or other substances permitted in fertilizer, agricultural amendment, agricultural mineral and lime products registered with the department, including but not limited to the permitted levels of arsenic (As), cadmium (Cd), mercury (Hg), lead (Pb), nickel (Ni) or other metals or substances identified by the department by rule for the purpose of protecting humans, animals, water, aquatic life, soil or beneficial plant life. The department shall review the permitted level of metals or other substances in fertilizer, agricultural amendment, agricultural mineral and lime products a minimum of every five years.

Â Â Â Â Â  (12) Notwithstanding subsection (1) of this section, a custom mix is not required to be registered if all of the fertilizer, agricultural amendment, agricultural mineral or lime products contained in the final product are registered in accordance with this section.

Â Â Â Â Â  (13) The department may refuse to register any fertilizer, agricultural amendment, agricultural mineral or lime product the sale, offering for sale or distribution of which would violate any of the provisions of ORS 633.311 to 633.479 and 633.994. The registration of each product is a distinct and separate registration, and the refusal to register or reregister any product does not affect the registration of any other product by the same person. [2001 c.914 Â§10]

Â Â Â Â Â  633.364 Confidentiality of certain information supplied in application for registration. (1) Information required under ORS 633.362 (2)(f) and (g) and (6) is exempt from disclosure under ORS 192.410 to 192.505. The State Department of Agriculture may not divulge any information provided to the department in accordance with ORS 633.362 (2)(f) and (g) and (6).

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the information required under ORS 633.311 to 633.479 and 633.994 may be used by the department for any administrative or enforcement action the department deems necessary. In addition, the department may:

Â Â Â Â Â  (a) Accumulate and publish statistics from statements required by ORS 633.461 and 633.471 in a manner that does not divulge the business operations of the person submitting a report;

Â Â Â Â Â  (b) Consult with the Department of Environmental Quality or other state or federal agencies in regard to information provided under ORS 633.362 (2)(f) and (g) to ensure compliance with applicable regulations; and

Â Â Â Â Â  (c) Disclose data required under ORS 633.362 (6) to experts for the purpose of evaluating product data submitted in support of registration. [2001 c.914 Â§23]

Â Â Â Â Â  633.366 Prohibitions; mislabeled products; adulterated products. (1) A person may not:

Â Â Â Â Â  (a) Sell, offer for sale or distribute mislabeled products;

Â Â Â Â Â  (b) Register or attempt to register any product using fraudulent or deceptive practices to evade or attempt to evade the requirements of ORS 633.311 to 633.479 and 633.994 or rules adopted thereunder;

Â Â Â Â Â  (c) Sell, offer for sale or distribute adulterated products;

Â Â Â Â Â  (d) Fail, refuse or neglect to deliver to a purchaser of a bulk fertilizer, agricultural amendment, agricultural mineral or lime product a printed label that complies with ORS 633.321 to 633.341;

Â Â Â Â Â  (e) Sell, offer for sale or distribute a fertilizer, agricultural amendment, agricultural mineral or lime product that is not registered with the State Department of Agriculture under ORS 633.362;

Â Â Â Â Â  (f) Fail, refuse or neglect to keep or maintain records as required under ORS 633.461, 633.471 and 633.476 or refuse to make available such records pursuant to ORS 633.385 upon request by the department;

Â Â Â Â Â  (g) Make false or fraudulent applications, records, invoices or reports;

Â Â Â Â Â  (h) Fail, refuse or neglect to provide notification to the department as required by ORS 633.318 (5) or 633.362 (8);

Â Â Â Â Â  (i) Fail, refuse or neglect to obtain a manufacturer-bulk distributor license required under ORS 633.318;

Â Â Â Â Â  (j) Sell, use or remove any product subjected to a stop sale, use or removal order until the product has been released in accordance with ORS 633.445;

Â Â Â Â Â  (k) Impede, obstruct, hinder or otherwise prevent or attempt to prevent the department from the performance of department duties under ORS 633.311 to 633.479 and 633.994;

Â Â Â Â Â  (L) Knowingly or intentionally make any false or misleading representations in connection with the sale, offer for sale or distribution of fertilizer, agricultural amendment, agricultural mineral or lime products;

Â Â Â Â Â  (m) Fail, refuse or neglect to file a semiannual statement with the department as required under ORS 633.461 or 633.471; or

Â Â Â Â Â  (n) Fail, refuse or neglect to pay inspection fees required under ORS 633.461.

Â Â Â Â Â  (2) A fertilizer, agricultural amendment, agricultural mineral or lime product may be considered mislabeled if the label or labeling:

Â Â Â Â Â  (a) Is false, misleading or deceptive;

Â Â Â Â Â  (b) Does not accurately reflect the composition of the product;

Â Â Â Â Â  (c) Requires warning statements or directions for use that may be necessary to protect humans, animals, water, aquatic life, soil or beneficial plant life and such warning statements or directions are not adequately stated on the label; or

Â Â Â Â Â  (d) Does not comply with the requirements of ORS 633.321 to 633.341.

Â Â Â Â Â  (3) A fertilizer, agricultural amendment, agricultural mineral or lime product may be considered adulterated if the product:

Â Â Â Â Â  (a) Contains any deleterious or harmful ingredient in an amount that is injurious to humans, animals, water, aquatic life, soil or beneficial plant life when used in accordance with instructions for product use on the label;

Â Â Â Â Â  (b) Differs in composition from that which is claimed on the label;

Â Â Â Â Â  (c) Differs in composition from that which is claimed in the information provided in accordance with ORS 633.362; or

Â Â Â Â Â  (d) Contains unwanted crop seed or weed seed. [2001 c.914 Â§16]

Â Â Â Â Â  633.370 [Amended by 1977 c.799 Â§4; 1979 c.499 Â§31; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.371 Disposition of revenues. The State Department of Agriculture shall deposit revenues received under ORS 633.311 to 633.479 and 633.994 in the Department of Agriculture Service Fund. The revenues shall be continuously appropriated to the department for the purpose of administering and enforcing ORS 633.311 to 633.479 and 633.994. [2001 c.914 Â§11]

Â Â Â Â Â  633.380 [Amended by 1965 c.268 Â§11; 1977 c.799 Â§5; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.385 Department access; sampling of products. (1) The State Department of Agriculture shall have access at reasonable times to records, premises, materials or conveyances as necessary for the purpose of implementing ORS 633.311 to 633.479 and 633.994.

Â Â Â Â Â  (2) The department may take samples of any fertilizer, agricultural amendment, agricultural mineral or lime product or other substance sold, offered for sale or distributed into or within this state at times the department deems necessary for the purpose of determining compliance with ORS 633.311 to 633.479 and 633.994.

Â Â Â Â Â  (3) All sampling and analyses of fertilizer, agricultural amendment, agricultural mineral and lime products shall be made according to methods approved by the department. [2001 c.914 Â§13]

Â Â Â Â Â  633.388 Reports of official sample. (1) A report of official sample, signed and acknowledged by a chemist employed by the State Department of Agriculture, other state agency or laboratory facility designated by the department, relating to the analysis of any fertilizer, agricultural amendment, agricultural mineral or lime product is prima facie evidence that the sample identified in the report of official sample was properly analyzed and that the substance analyzed contained the constituent parts stated in the report of official sample.

Â Â Â Â Â  (2) A report of official sample, signed and acknowledged by the department, relating to the sampling of any product is prima facie evidence that the sample identified was taken from parcels, containers or lots identified in the official request for analysis. [2001 c.914 Â§12]

Â Â Â Â Â  633.390 [Amended by 1955 c.235 Â§5; 1965 c.268 Â§12; 1977 c.799 Â§6; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.400 [Amended by 1955 c.235 Â§6; 1965 c.268 Â§13; repealed by 1977 c.799 Â§7]

Â Â Â Â Â  633.410 [Repealed by 1969 c.131 Â§5]

Â Â Â Â Â  633.420 [Amended by 1955 c.235 Â§7; 1977 c.799 Â§8; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.430 [Amended by 1955 c.235 Â§8; 1961 c.425 Â§18; 1977 c.799 Â§9; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.440 [Amended by 1965 c.268 Â§14; 1975 c.129 Â§1; 1977 c.799 Â§10; 1989 c.833 Â§64; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.441 Rules. In accordance with the applicable provisions of ORS chapter 183, the State Department of Agriculture may adopt rules necessary to implement, administer and enforce ORS 633.311 to 633.479 and 633.994, including but not limited to rules for:

Â Â Â Â Â  (1) Fertilizer, agricultural amendment, agricultural mineral and lime product:

Â Â Â Â Â  (a) Handling;

Â Â Â Â Â  (b) Sampling;

Â Â Â Â Â  (c) Storage;

Â Â Â Â Â  (d) Labeling;

Â Â Â Â Â  (e) Distribution;

Â Â Â Â Â  (f) Definitions;

Â Â Â Â Â  (g) Analysis;

Â Â Â Â Â  (h) Records;

Â Â Â Â Â  (i) Use;

Â Â Â Â Â  (j) Minimum percentages;

Â Â Â Â Â  (k) Investigational allowances; and

Â Â Â Â Â  (L) Ingredients.

Â Â Â Â Â  (2) Public access to product information of any fertilizer, agricultural amendment, agricultural mineral or lime product. [2001 c.914 Â§15]

Â Â Â Â Â  633.445 Orders preventing sale or other disposition of product; seizure; hearing. (1) When the State Department of Agriculture has reasonable cause to believe any quantity or lot of fertilizer, agricultural amendment, agricultural mineral or lime product is sold, offered for sale, stored, used or distributed in violation of ORS 633.311 to 633.479 and 633.994 or rules adopted thereunder, the department may, in accordance with ORS 561.605 to 561.620, issue and enforce a stop sale, use or removal order prohibiting the disposal, distribution, use or removal of the quantity or lot of product in any manner. The department may enforce the order until all actions against the order, including any contested case, are resolved or until the department gives written permission releasing the product for disposal, distribution, use or removal. The department shall given written permission releasing the product when ORS 633.311 to 633.479 and 633.994 are complied with.

Â Â Â Â Â  (2) In accordance with ORS 561.605 to 561.620, the department may seize any quantity or lot of product that the department determines does not comply with ORS 633.311 to 633.479 and 633.994. [2001 c.914 Â§14]

Â Â Â Â Â  633.450 [Amended by 1955 c.235 Â§9; 1977 c.799 Â§11; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.460 [Amended by 1955 c.235 Â§10; 1959 c.78 Â§2; 1965 c.268 Â§15; 1977 c.799 Â§12; 1989 c.833 Â§65; 1997 c.249 Â§192; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.461 Inspection fees; statement of distributions; failure to pay inspection fee; collection fee; record keeping. (1) An inspection fee in the amount set forth under subsection (2) of this section shall be paid to the State Department of Agriculture by any person who:

Â Â Â Â Â  (a) Sells or distributes into this state, from foreign or domestic sources, a fertilizer, agricultural mineral or agricultural amendment product used as an ingredient in the in-state manufacture of a fertilizer, agricultural mineral or agricultural amendment product;

Â Â Â Â Â  (b) Sells or distributes into this state, from foreign or domestic sources, an end-use fertilizer, agricultural mineral or agricultural amendment product for use within this state; or

Â Â Â Â Â  (c) Sells or distributes into this state a fertilizer, agricultural mineral or agricultural amendment product to the extent the product is composed of ingredients for which an inspection fee was not charged under paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (2) A person described in subsection (1) of this section shall pay the department an inspection fee in an amount established by rule:

Â Â Â Â Â  (a) Not to exceed $0.45 for each ton of fertilizer, agricultural mineral or agricultural amendment products sold or distributed, of which an amount not to exceed $0.25 must be continuously appropriated to the department for the sole purpose of funding grants for research and development related to the interaction of fertilizer, agricultural mineral or agricultural amendment products and ground water or surface water as described in ORS 633.479 (1).

Â Â Â Â Â  (b) Not to exceed $0.05 for each ton of gypsum, land plaster and each agricultural mineral with a principal ingredient of calcium sulfate (CaSO4Â 2H2O) sold or distributed.

Â Â Â Â Â  (3) Each person responsible for paying an inspection fee shall file a semiannual statement with the department, on forms provided by the department, setting forth the total tonnage of each product distributed into or within the state during each reporting period. There will be two six-month reporting periods, January 1 through June 30 and July 1 through December 31 of each year. Semiannual statements and inspection fees are due within 30 days after the end of each reporting period.

Â Â Â Â Â  (4) Notwithstanding ORS 633.362, the department may suspend or deny registration of a product until the statement is filed and the inspection fee is paid as required under this section.

Â Â Â Â Â  (5) If a person required to file a semiannual statement under subsection (3) of this section does not sell or distribute any fertilizer, agricultural amendment or agricultural mineral product during a reporting period, the person shall file a statement declaring that no sales or distribution occurred.

Â Â Â Â Â  (6) If a person required to file a semiannual statement or pay an inspection fee does not file the statement or pay the fee within 30 days of the due date established by the department, the department may assess a collection fee of 10 percent of the amount due or $25, whichever is greater, and the department may withhold registration of the product until the report is filed and the fee is paid.

Â Â Â Â Â  (7) A person required to file a semiannual statement under subsection (3) of this section shall maintain records and a bookkeeping system that accurately indicate the tonnage of fertilizer, agricultural mineral or agricultural amendment product that is subject to annual inspection fees. Such records shall be maintained for a period of three years. The department may examine such records to verify the reported annual inspection fees related to the amounts of product sold or distributed in this state.

Â Â Â Â Â  (8) Inspection fees may not be assessed on any fertilizer, agricultural mineral or agricultural amendment product in commercial transit that is not intended for use or final distribution in this state.

Â Â Â Â Â  (9) The provisions of ORS 561.450 apply to a person who refuses to pay inspection fees due to the department under this section.

Â Â Â Â Â  (10) In the case of duplicate inspection fee payments, an application for refund must be made on forms provided by the department and submitted to the department within 180 days of the alleged overpayment. [2001 c.914 Â§18]

Â Â Â Â Â  633.470 [Amended by 1963 c.43 Â§1; 1965 c.268 Â§16; 1977 c.799 Â§13; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.471 Report of lime product sales and distributions; collection fee. (1) A semiannual statement shall be filed with the State Department of Agriculture by any person who:

Â Â Â Â Â  (a) Sells or distributes into this state, from foreign or domestic sources, lime products used as an ingredient in the in-state manufacture of a fertilizer, agricultural amendment, agricultural mineral or lime product;

Â Â Â Â Â  (b) Sells or distributes into this state, from foreign or domestic sources, end-use lime products for use within this state; or

Â Â Â Â Â  (c) Sells or distributes into this state a lime product composed of ingredients not described under paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (2) Each person required to file a statement under this section shall file a semiannual statement with the department. The statement shall set forth the total tonnage of lime product sold or distributed into this state during the filing period. There will be two six-month reporting periods, January 1 through June 30 and July 1 through December 31 of each year. Semiannual statements are due within 30 days after the end of each reporting period.

Â Â Â Â Â  (3) If a person required to file a semiannual statement under subsection (1) of this section does not sell or distribute lime products during a reporting period, the person shall file a statement declaring that no sales or distribution occurred.

Â Â Â Â Â  (4) If a person does not file a semiannual report required under this section, the department may assess a collection fee of $25.

Â Â Â Â Â  (5) A person required to file a semiannual statement under this section shall maintain records and a bookkeeping system that accurately indicate the tonnage of lime product sold or distributed into this state. Such records shall be maintained for a period of three years. [2001 c.914 Â§20]

Â Â Â Â Â  633.475 [1965 c.268 Â§7; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.476 Record keeping for custom mix products; inspection. (1) A person mixing or selling a custom mix of fertilizer, agricultural amendment, agricultural mineral or lime products shall keep for a period of at least three years after mixing a record showing:

Â Â Â Â Â  (a) The name and address of the purchaser;

Â Â Â Â Â  (b) The date of mixing;

Â Â Â Â Â  (c) A unique identifier for each mixture;

Â Â Â Â Â  (d) The guarantees and information required under ORS 633.321 to 633.341 or a list of the registered ingredients showing the number of pounds and the grade of each ingredient in the mixture or batch; and

Â Â Â Â Â  (e) Any other information required by the State Department of Agriculture.

Â Â Â Â Â  (2) Undelivered parts of a custom mixture or batch shall at all times be identified with the purchaserÂs name and unique identifier.

Â Â Â Â Â  (3) The records required by this section shall be available for inspection during normal business hours by either the purchaser or the department. [2001 c.914 Â§21]

Â Â Â Â Â  633.479 Fertilizer Research Committee. (1) There is created the Fertilizer Research Committee to advise the Director of Agriculture on the funding of grants for research and development related to the interaction of fertilizer, agricultural mineral and agricultural amendment products and ground water or surface water. The committee shall consist of seven members appointed by the director as follows:

Â Â Â Â Â  (a) The Director of Agriculture or the directorÂs designee;

Â Â Â Â Â  (b) Two members of the public who have no involvement in the manufacture, distribution or sale of fertilizer, agricultural mineral or agricultural amendment products;

Â Â Â Â Â  (c) Three members representing the fertilizer, agricultural mineral or agricultural amendment industry; and

Â Â Â Â Â  (d) One member representing Oregon State University.

Â Â Â Â Â  (2) The term of each member is two years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (4) A majority of the members of the committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) The committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the committee.

Â Â Â Â Â  (6) The director may appoint an alternate committee member for each member of the committee. [2001 c.914 Â§19]

Â Â Â Â Â  633.480 [Repealed by 1965 c.268 Â§18]

Â Â Â Â Â  633.485 [1965 c.268 Â§17; 1977 c.799 Â§14; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.495 [1965 c.268 Â§8; 1977 c.799 Â§15; 1979 c.29 Â§1; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.500 [1977 c.799 Â§17; repealed by 2001 c.914 Â§30]

Â Â Â Â Â  633.510 [Repealed by 1955 c.379 Â§23]

SEEDS

Â Â Â Â Â  633.511 Definitions for ORS 633.511 to 633.750. As used in ORS 633.511 to 633.750:

Â Â Â Â Â  (1) ÂAgricultural seedÂ means fiber, forage and grass crop seed and any other kind of seed or bulblet commonly recognized in this state as agricultural seed or as lawn or turf seed, and mixtures of any of such seeds, as may be determined by the Director of Agriculture.

Â Â Â Â Â  (2) ÂCertified,Â as applied to bulblets, tubers or horticultural plants or to agricultural, vegetable or cereal grain seed, means inspected and labeled by and in accordance with the standards and rules and regulations adopted by the dean under ORS 633.620 or in accordance with similar standards established by some similar regularly constituted authority in another state or country.

Â Â Â Â Â  (3) ÂConditionerÂ means any person who cleans, blends, bags or stores seed.

Â Â Â Â Â  (4) ÂDeanÂ means the dean of the College of Agricultural Sciences of Oregon State University, or agent.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of Agriculture, or agent.

Â Â Â Â Â  (6) ÂInert matterÂ includes stones, dirt, leafage, stems, badly broken seed and masses of spores.

Â Â Â Â Â  (7) ÂLabelingÂ includes all labels and other printed, written or graphic representations in any form on the container of any seeds or accompanying or pertaining to any seeds, whether in bulk or in containers, and includes representations on invoices.

Â Â Â Â Â  (8) ÂMixed seedÂ and ÂmixtureÂ mean any lot of seed that contains in excess of five percent by weight of each of two or more kinds or varieties of agricultural or vegetable seed.

Â Â Â Â Â  (9) ÂOther crop seedÂ means that part of any lot or sample of seed that consists of the seed of cereal grain and agricultural and vegetable seeds other than those named on the label.

Â Â Â Â Â  (10) ÂPercentage of germinationÂ means the percentage of pure seed of a lot or sample that produces satisfactory sprouts before the close of a standard germination test as prescribed pursuant to ORS 633.580.

Â Â Â Â Â  (11) ÂPercentage of hard seedÂ means the percentage of pure seed of any lot or sample that remains in its normal hard condition at the close of a standard germination test as prescribed pursuant to ORS 633.580.

Â Â Â Â Â  (12) ÂProhibited noxious weed seedÂ means the seed of weeds which when established are highly destructive, competitive and difficult to control by ordinary good cultural practice.

Â Â Â Â Â  (13) ÂPure seedÂ means the agricultural or vegetable seed of which there is the largest percentage by weight in any unmixed lot or sample and, in the case of mixtures, includes any agricultural or vegetable seed consisting of not less than five percent by weight of the kind or kinds of seed under consideration, as distinguished from other crop seed, weed seed and inert matter.

Â Â Â Â Â  (14) ÂRestricted noxious weed seedÂ means the seed of such weeds as are very objectionable in fields, lawns and gardens but can be controlled by good cultural practice.

Â Â Â Â Â  (15) ÂRetailerÂ means any person who sells, offers or holds for sale, agricultural or vegetable seed to ultimate consumers or users for planting purposes.

Â Â Â Â Â  (16) ÂVegetable seedÂ means the seed of those crops usually grown in Oregon in gardens or on truck farms or for canning and freezing purposes and generally known and sold under the name of vegetable seed.

Â Â Â Â Â  (17) ÂWeed seedÂ means any seed or bulblets other than agricultural, vegetable or cereal grain seed.

Â Â Â Â Â  (18) ÂWholesalerÂ means any person who sells, offers or holds for sale, agricultural or vegetable seed to retailers, distributors, brokers or other wholesalers for resale. [1955 c.379 Â§2; 1969 c.132 Â§1; 1977 c.625 Â§1; 1981 c.196 Â§1; 1995 c.79 Â§323; 1995 c.371 Â§1; 2003 c.14 Â§382]

Â Â Â Â Â  633.520 Labeling agricultural seed. Each container of agricultural seed sold, offered or exposed for sale, or transported within this state shall bear thereon or have attached thereto in a conspicuous place a legibly written or printed label or tag prepared from information developed from a seed test as prescribed by rule by the Director of Agriculture and which states in the English language:

Â Â Â Â Â  (1) The commonly accepted name of the kind or the kind and variety of each agricultural seed component constituting in excess of five percent of the whole and the percentage by weight of each. If any such component is one which the director, pursuant to ORS 633.680, has determined is generally labeled as to variety, the label or tag shall bear, in addition to the name of the kind, either the name of such variety or the statement ÂVariety Not Stated.Â If more than one agricultural seed is named, the word ÂmixtureÂ or the words Âmixed seedÂ shall appear conspicuously on the label or tag.

Â Â Â Â Â  (2) The country or state where grown. If unknown, the fact that the country or state where grown is unknown shall be stated.

Â Â Â Â Â  (3) The lot number or other lot identification.

Â Â Â Â Â  (4) The total percentage, by weight, of other crop seed.

Â Â Â Â Â  (5) The total percentage, by weight, of weed seed.

Â Â Â Â Â  (6) The total percentage, by weight, of inert matter.

Â Â Â Â Â  (7) The name and number per pound of each kind of noxious weed seed restricted in Oregon, or the statement ÂNo Noxious Found,Â or a similar statement, if the sample is free of all noxious weed seeds listed in the administrative rules.

Â Â Â Â Â  (8) For each named agricultural seed:

Â Â Â Â Â  (a) The percentage of germination. If germination data is based on tests other than sprouting, that shall be so stated on the label.

Â Â Â Â Â  (b) The percentage of hard seed, if more than one percent.

Â Â Â Â Â  (9) The month and year the test to determine the data required by this section was completed.

Â Â Â Â Â  (10) The name and address of the person who labeled the seed or who sells, offers or exposes such seed for sale within the state.

Â Â Â Â Â  (11) The year and month beyond which an inoculant, if shown in the labeling, is no longer claimed to be effective.

Â Â Â Â Â  (12) If such seed or mixture is intended for seeding purposes and has been treated, the following:

Â Â Â Â Â  (a) A statement that the seeds have been treated.

Â Â Â Â Â  (b) The commonly accepted chemical or abbreviated chemical name of any substance used in such treatment.

Â Â Â Â Â  (c) A descriptive statement, approved by the director as adequate for the protection of the public, of any process used in such treatment.

Â Â Â Â Â  (d) If the substances used in such treatment in the amount remaining with the seeds is harmful to humans or other vertebrate animals, an appropriate warning statement, approved by the director as adequate for the protection of the public.

Â Â Â Â Â  (13) A statement of the net quantity of the contents of each container in terms of the net weight of such container. [Amended by 1955 c.379 Â§3; 1969 c.132 Â§2; 1995 c.371 Â§2]

Â Â Â Â Â  633.530 [Repealed by 1955 c.379 Â§23]

Â Â Â Â Â  633.531 Labeling vegetable seed weighing one pound or less. Each container of vegetable seed that is sold, offered for sale, exposed for sale or transported within this state and that has a net weight of one pound or less shall be legibly labeled:

Â Â Â Â Â  (1) With the commonly accepted name of the kind or the kind and variety of the seed.

Â Â Â Â Â  (2) With the name and address of the person who labeled the seed or who sells, offers or exposes such seed for sale within this state.

Â Â Â Â Â  (3) With the year for which the seed was packed for sale, or the percentage of germination and the date the test was completed.

Â Â Â Â Â  (4) In the case of seed which has a percentage of germination less than the standard prescribed by the Director of Agriculture under authority of ORS 633.680, with:

Â Â Â Â Â  (a) The percentage of germination.

Â Â Â Â Â  (b) The percentage of hard seed, if more than one percent.

Â Â Â Â Â  (c) The month and year the test to determine the data required by this section was completed.

Â Â Â Â Â  (d) The words Âsubstandard germinationÂ in not less than eight-point boldfaced type.

Â Â Â Â Â  (5) With the labeling data required by ORS 633.520 (12) and (13). [1955 c.379 Â§4; 1969 c.132 Â§3; 1995 c.371 Â§3]

Â Â Â Â Â  633.540 [Repealed by 1955 c.379 Â§23]

Â Â Â Â Â  633.541 Labeling vegetable seed weighing more than one pound. Each container of vegetable seed weighing more than one pound net weight shall be labeled with:

Â Â Â Â Â  (1) The name of the kind and variety of the contents.

Â Â Â Â Â  (2) The lot number or other lot identification.

Â Â Â Â Â  (3) The name and number per pound of each kind of restricted noxious weed seed, or the statement ÂNo Noxious Found,Â or a similar statement, if the sample is free of all noxious weed seeds listed in the administrative rules.

Â Â Â Â Â  (4) The percentage of germination or, if the percentage of germination meets or exceeds the standard established by the Director of Agriculture pursuant to ORS 633.680, at the option of the person for whom the container is labeled, the words ÂOregon Standard Germination.Â

Â Â Â Â Â  (5) The percentage of hard seed, if more than one percent.

Â Â Â Â Â  (6) The month and year the test to determine the data required by this section was completed.

Â Â Â Â Â  (7) The name and address of the person who labeled such seed or who sells, offers or exposes such seed for sale within this state.

Â Â Â Â Â  (8) The labeling data required by ORS 633.520 (12) and (13). [1955 c.379 Â§5; 1969 c.132 Â§4; 1995 c.371 Â§4]

Â Â Â Â Â  633.545 Labeling bins and bulk displays. All bins and other bulk displays of agricultural or vegetable seed, and mixtures of agricultural or vegetable seed, or both, shall be labeled with the data required to be present on containers of agricultural or vegetable seed prescribed in ORS 633.520, 633.531 and 633.541. [1955 c.379 Â§6]

Â Â Â Â Â  633.550 Exemptions from labeling provisions. (1) In the following cases agricultural or vegetable seeds, or mixtures of agricultural or vegetable seeds, or both, are exempt from the labeling provisions of ORS 633.520, 633.531 and 633.541, except that any labeling or other representation that is made with respect to such seed shall conform to those sections:

Â Â Â Â Â  (a) When sold to be recleaned before being sold, offered or exposed for sale for seeding purposes.

Â Â Â Â Â  (b) When held in storage or consigned to a seed handling establishment for conditioning.

Â Â Â Â Â  (c) When held, sold or exposed for sale for milling, food or feeding purposes only.

Â Â Â Â Â  (d) When transported from field to conditioner and between conditioner and dealer. However, if labeled, the seed must be labeled accurately.

Â Â Â Â Â  (2) Containers of agricultural or vegetable seeds, or mixtures of agricultural or vegetable seeds, or both, are exempt from the labeling provisions of ORS 633.520, 633.531 and 633.541 when such containers are filled in the presence of the purchaser from bins or other bulk display containers if such bins or bulk display containers are labeled with the information otherwise required to be present on individual packages of such seed. [Amended by 1955 c.379 Â§7; 1981 c.196 Â§2; 1995 c.371 Â§5]

Â Â Â Â Â  633.560 [Repealed by 1955 c.379 Â§23]

Â Â Â Â Â  633.561 Preparation of list of prohibited noxious weed seeds and restricted noxious weed seeds. The director shall prepare a list of prohibited noxious weed seeds, and a list of restricted noxious weed seeds, on which latter list the director, with the concurrence of the dean, shall specify the number of such seeds per pound that may be present in agricultural or vegetable seed. [1955 c.379 Â§15; 1981 c.196 Â§3]

Â Â Â Â Â  633.570 [Repealed by 1955 c.379 Â§23]

Â Â Â Â Â  633.571 Changes in lists; publication of changes. (1) The director, with the concurrence of the dean, may make the following changes in the list of prohibited noxious weed seeds or in the list of restricted noxious weed seeds:

Â Â Â Â Â  (a) The addition to either list of the name of the seed of any weed.

Â Â Â Â Â  (b) The removal from either list of the name of the seed of any weed.

Â Â Â Â Â  (c) A change in the list of restricted noxious weed seeds of the number of such seeds per pound that may be present in agricultural or vegetable seed.

Â Â Â Â Â  (2) In determining whether the name of the seed of any weed should be added to or removed from either list, or whether a change should be made in the number of any restricted noxious weed seed that may be present in agricultural or vegetable seed, the director and the dean shall consider the following factors:

Â Â Â Â Â  (a) The prevalence of such weed in the state.

Â Â Â Â Â  (b) The potential effect upon the seed industry and agriculture generally.

Â Â Â Â Â  (c) Means of effective control or eradication.

Â Â Â Â Â  (d) Toxicity to animals, including humans.

Â Â Â Â Â  (e) Methods of separation from other seeds.

Â Â Â Â Â  (f) Any other factor that may in the judgment of the director and the dean be a reasonable ground for making such change.

Â Â Â Â Â  (3) The director shall cause all changes made pursuant to this section to be given to the press and printed in pamphlet form available for distribution. [1955 c.379 Â§16; 1983 c.740 Â§235]

Â Â Â Â Â  633.580 Seed testing laboratory; cooperative agreements with federal agency. (1) The dean shall maintain and operate a properly equipped seed testing laboratory in connection with the agricultural experiment station at Oregon State University and shall make all tests, including germination tests, on regulatory samples agreed upon as necessary by the director and the dean and in accordance with rules and regulations, promulgated after agreement, by the director.

Â Â Â Â Â  (2) The dean may enter into cooperative arrangements with the United States Department of Agriculture for research work in seed testing and for such portion of the regulatory and general seed testing work as may be mutually agreeable. [Amended by 1955 c.379 Â§8]

Â Â Â Â Â  633.590 [Repealed by 1955 c.379 Â§23]

Â Â Â Â Â  633.600 Fees for seed tests; rules and regulations. (1) The dean may authorize the seed testing laboratory to make seed tests for certification purposes and commercial tests for the use of any person.

Â Â Â Â Â  (2) The dean may fix and determine the fee or charge for seed testing work so as to cover the cost.

Â Â Â Â Â  (3) The dean may make reasonable rules and regulations covering any phase of seed testing, require the payment of the fees and charges and refuse further seed testing to any person failing to pay promptly the charges for the seed testing. [Amended by 1955 c.379 Â§9]

Â Â Â Â Â  633.610 Seed testing fund. All moneys collected as fees or charges for seed testing work shall be deposited in a special fund to be known as the seed testing fund. The fund shall be maintained by the dean, who may expend such funds, in the manner usually employed by the experiment station in disbursement of receipts, for:

Â Â Â Â Â  (1) Salaries, wages and necessary expenses of employees while on official duty.

Â Â Â Â Â  (2) The purchase of necessary equipment, materials and supplies.

Â Â Â Â Â  (3) Other expenses necessary to the carrying out of seed testing work.

Â Â Â Â Â  633.620 Certification of seeds, tubers and plants; fees. (1) The certification of varieties of agricultural, cereal grain or vegetable seeds, or of tubers or horticultural plants, for planting purposes as certified seeds, tubers or plants shall be conducted in this state by the dean.

Â Â Â Â Â  (2) The varieties eligible for certification, the rules and regulations and standards for such certification that will provide for seed of high quality and the official seals and tags shall be determined upon and adopted by the dean.

Â Â Â Â Â  (3) The dean may establish field inspection fees and charges for inspection and certification in an amount sufficient to cover the cost of such work. The dean may also charge the approximate cost price for tags, ties and seals and make charges covering the cost of field, threshed-seed or bin inspections when such inspections are called for at such times and places as to involve a total expense in excess of the income from the established fees or charges. In all cases the fees and charges shall be fixed at a rate that will cover the approximate cost of the work.

Â Â Â Â Â  (4) The dean may authorize the inspection and certification of tubers and agricultural, cereal grain and vegetable seeds without the collection of fees when grown in areas not in excess of one acre by members of 4-H Clubs and of the Future Farmers of America.

Â Â Â Â Â  (5)(a) Notwithstanding any other provision of this section, the dean may enter into agreements with appropriate agricultural or educational agencies of the State of Idaho for the performance of seed certification, testing and analysis services for producers of hard seed in Malheur County.

Â Â Â Â Â  (b) As used in this subsection Âhard seedÂ means alfalfa, beans, clover, peas, soybean, trefoil, vetch, barley, oats, rye, triticale, wheat, buckwheat, lupine, rape, sunflower, sugarbeets, vegetable seed, flower seed and corn.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, and in addition to the authority granted by subsection (5) of this section, the dean may enter into agreements with appropriate public or private agencies to assist the Oregon State University seed testing laboratory in the testing and analysis of seed samples. [Amended by 1955 c.379 Â§10; 1995 c.181 Â§1; 1997 c.354 Â§1]

Â Â Â Â Â  633.630 Certification fund. (1) All moneys collected as fees or charges for inspection and certification of agricultural, cereal grain and vegetable seeds, and of tubers and horticultural plants, shall be receipted for and deposited in a special fund to be known as the certification fund. The fund shall be maintained by the dean, who may expend such funds for no other purposes than the following:

Â Â Â Â Â  (a) Salaries, wages and necessary travel and other expenses of employees while on official duty.

Â Â Â Â Â  (b) The purchase of necessary equipment, materials and supplies.

Â Â Â Â Â  (c) Other expenses necessary to the carrying out of such inspection and certification.

Â Â Â Â Â  (2) The expenditures shall be made in accordance with the usual disbursement of receipts of the cooperative agricultural extension service. [Amended by 1955 c.379 Â§11]

Â Â Â Â Â  633.640 Dean may employ assistants. For the purposes of performing the duties assigned to the dean, in carrying out ORS 633.511 to 633.750, the dean may employ necessary assistance and delegate to such assistants, analysts and inspectors so employed the duties assigned to the dean by those sections. [Amended by 2003 c.14 Â§383]

Â Â Â Â Â  633.650 [Repealed by 1955 c.379 Â§23]

Â Â Â Â Â  633.651 Prohibited acts. (1) No person shall sell, offer for sale, expose for sale or transport for use in planting in the State of Oregon any agricultural or vegetable seed:

Â Â Â Â Â  (a) That except as provided in ORS 633.550, has not been labeled as required by ORS 633.520, 633.531 and 633.541;

Â Â Â Â Â  (b) That bears a label that is false or misleading;

Â Â Â Â Â  (c) That contains any prohibited noxious weed seeds;

Â Â Â Â Â  (d) That contains restricted noxious weed seeds in excess of the permissible numbers per pound established under ORS 633.561 or 633.571 (2);

Â Â Â Â Â  (e) That has not been tested within the 18 months next preceding such sale, offering for sale, exposure for sale or transportation, not including the calendar month in which the test was completed, to determine the percentage of germination for the labeling requirements of ORS 633.520, 633.531 and 633.541. The Director of Agriculture may, pursuant to the authority of ORS 633.680, establish by order a shorter period for kinds of seed which the director finds under ordinary conditions of handling will not maintain a germination within the established limits of tolerance during an 18-month period, or longer period for kinds of such seed which are packaged in such container materials and under such conditions as the director may determine will, during such longer period, maintain the viability of the seed under ordinary conditions of handling. Any person in possession of seeds shall keep on file available for State Department of Agriculture inspection the original or duplicate copy of the latest test made of such seeds which shall show, in addition to the information required by the provisions of this section, the date and the name of the person making such test; or

Â Â Â Â Â  (f) That, if it is a variety for which a certificate of plant variety protection under the federal Plant Variety Protection Act specifies sale only as a class of certified seed, is sold or exposed for sale by variety name but has not been so certified by any official seed certifying agency. However, seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the written approval of, the owner of the variety.

Â Â Â Â Â  (2) No person shall substitute uncertified for certified seed.

Â Â Â Â Â  (3) No person shall use tags or seals indicating certification other than as prescribed by a certification agency, as authorized by ORS 633.620 or 633.511 (2).

Â Â Â Â Â  (4) Unless the tuber, horticultural plant or agricultural, vegetable or cereal grain seed has been produced, tested, examined and labeled in accordance with ORS 633.511 to 633.750 and the rules and regulations of this state or the official certification agency of another state, territory or country, no person shall:

Â Â Â Â Â  (a) Sell, offer for sale, expose for sale, advertise or transport any such tuber, plant or seed representing it to be certified; or

Â Â Â Â Â  (b) Use in connection with such tuber, plant or seed any tags or seals similar to those used in official certification, as established pursuant to ORS 633.620 or 633.511 (2).

Â Â Â Â Â  (5) No person shall alter or falsify any seed labels, seed tests, records or other documents pertaining to seed dealings. [1955 c.379 Â§12; 1957 c.407 Â§1; 1969 c.132 Â§5; 1981 c.196 Â§4; 1983 c.740 Â§236; 1995 c.371 Â§6; 2003 c.14 Â§384]

Â Â Â Â Â  633.655 When penalties not applicable. No person shall be subject to the penalties of ORS 633.992 for having sold, offered for sale, exposed for sale or transported in this state any agricultural or vegetable seed, that:

Â Â Â Â Â  (1) Is incorrectly labeled or represented as to kind and variety or origin, which seeds cannot be identified except by a field test thereof, when such person:

Â Â Â Â Â  (a) Obtains an invoice or growerÂs declaration stating the kind, or kind and variety, and origin, if required;

Â Â Â Â Â  (b) Takes such invoice or growerÂs declaration in good faith; and

Â Â Â Â Â  (c) Takes such other precautions as are reasonable to insure the identity of the seeds to be as stated.

Â Â Â Â Â  (2) Does not conform to the label on the container thereof, but is within the tolerances authorized by the director under ORS 633.680 (1). [1955 c.379 Â§21; 1971 c.489 Â§4]

Â Â Â Â Â  633.660 Enforcement and administration. The director shall enforce ORS 633.511 to 633.750 and 633.996. However, the enforcement of certification regulations and the work of testing seeds and sampling, inspecting, sealing and certification labeling of tubers and horticultural plants and of agricultural, cereal grain and vegetable seeds for certification, as provided by ORS 633.600 to 633.640, shall be done by the dean. [Amended by 1955 c.379 Â§13]

Â Â Â Â Â  633.670 Inspection and sampling of seeds; seizure of seeds; report of test. (1) In the enforcement of ORS 633.511 to 633.750 and 633.996, the Director of Agriculture, deputies of the director, inspectors or samplers may:

Â Â Â Â Â  (a) Enter during regular business hours any store, warehouse, mill, cleaning or storage place, depot or other structure, freight car or other vehicle, in which agricultural or vegetable seeds are being sold or offered for sale, stored, handled or transported.

Â Â Â Â Â  (b) Either alone or in the presence of a representative or employee of the person whose premises are so entered, examine and inspect any agricultural or vegetable seeds being possessed, sold, offered or exposed for sale for planting purposes, in this state, for their compliance with those sections.

Â Â Â Â Â  (c) Draw or cause to be drawn a representative sample of any lot of such seed for official testing and analysis or, in the case of individually packaged seeds, select a number of such packages as a representative sample.

Â Â Â Â Â  (d) Examine any records or documents pertaining to any seed being sold or offered for sale, or records pertaining to any seed that has previously been sold or any other records involved in seed dealings.

Â Â Â Â Â  (2) Any sample so drawn may represent any lot, or portion of such lot, of such seed which shall be divided, at the request of the owner or person in charge, into two approximately duplicate samples, each of which shall be properly identified, labeled and sealed in accordance with the rules and regulations adopted under ORS 633.680. One of the samples shall be transmitted to the agricultural experiment station seed laboratory at Oregon State University for official testing for regulatory purposes. The other sample shall be tendered to the representative of the organization from whose structure or vehicle the sample was taken.

Â Â Â Â Â  (3) The director may seize any container of agricultural or vegetable seed possessed, sold, offered or exposed for sale for planting purposes in this state that appears to be in violation of any of the provisions of ORS 633.511 to 633.750, and proceed in the manner directed by law for the disposal of products seized by the State Department of Agriculture.

Â Â Â Â Â  (4) Any sample taken under those sections, and the report showing the results of the official test made on any such sample, shall be prima facie evidence in any court in this state of the true condition of the entire lot, in the examination of which the sample was taken.

Â Â Â Â Â  (5) A copy of the result of any such test shall be mailed to the person or authorized representative, if known, owning, possessing or holding the seed from which the sample was drawn.

Â Â Â Â Â  (6) The director may cause to be published in the official paper or bulletin of the department a report of all seed inspection work done for regulatory purposes and shall indicate in the report:

Â Â Â Â Â  (a) The name and address of each person whose seed was inspected.

Â Â Â Â Â  (b) The total number of such inspections.

Â Â Â Â Â  (c) The number and kind of seeds of which samples were inspected and tested.

Â Â Â Â Â  (d) The number or a list of samples complying with ORS 633.511 to 633.750.

Â Â Â Â Â  (e) A detailed list showing kinds of seed and the nature of violations of any of the provisions of those sections as found in the inspection and testing of any such seeds belonging to any such person. [Amended by 1955 c.379 Â§14; 1995 c.371 Â§7; 2003 c.14 Â§385]

Â Â Â Â Â  633.680 Establishment of standards of germination; rules and regulations; fees and charges. (1) The Director of Agriculture shall establish standards of germination for vegetable seed, and shall make reasonable rules and regulations necessary to effectuate the purpose of ORS 633.511 to 633.750 and 633.996, covering:

Â Â Â Â Â  (a) Licensing, suspension, reinstatement and revocation of licenses, which rules and regulations shall conform to the law governing suspension, refusal or revocation of licenses by the State Department of Agriculture.

Â Â Â Â Â  (b) Regulatory and official sampling.

Â Â Â Â Â  (c) Labeling of seeds, including such additional information as may be required in order to maintain uniformity with the laws and regulations of the federal government or of other states.

Â Â Â Â Â  (d) Quarantining, which rules and regulations shall conform to the law for establishment of quarantines by the State Department of Agriculture.

Â Â Â Â Â  (e) Seizure, treatment and disposition of seeds from outside this state.

Â Â Â Â Â  (f) Seizure of seeds.

Â Â Â Â Â  (g) Changes in the list of prohibited noxious weed seeds and in the list of restricted noxious weed seeds.

Â Â Â Â Â  (h) Tolerances for differences between the contents of a container of agricultural or vegetable seed and the label thereon.

Â Â Â Â Â  (i) The types of records and the procedures for handling forms and records that must be kept by seed dealers and seed conditioners.

Â Â Â Â Â  (j) The identity of varieties of agricultural seed required by ORS 633.520.

Â Â Â Â Â  (k) The variations in time provided for in ORS 633.651.

Â Â Â Â Â  (L) The use and labeling of hermetically sealed or other types of containers or conveyances involving seeds.

Â Â Â Â Â  (m) The type of analysis tests that must be conducted to develop information used in preparing seed labels or tags.

Â Â Â Â Â  (2) The director may adopt rules establishing standards for forms used in reporting analysis of seed.

Â Â Â Â Â  (3) The director may establish fees and charges for official sampling, applied for by the owner, at an amount sufficient to cover the cost. The director may also establish reasonable charges covering issuance of permits, and the treatment and disposition of seeds seized and held under quarantine. However, in any case where the service involved is in such location or under such circumstances that the usual fees or charges are insufficient to cover the expense, the director may make additional charges to avoid loss to this state. [Amended by 1955 c.379 Â§17; 1969 c.132 Â§6; 1995 c.371 Â§8]

Â Â Â Â Â  633.690 Quarantine of seed entering state; disposition of nonconforming seed. (1) The director may place a quarantine on all agricultural or vegetable seed entering this state from any outside source. However, seed labeled in accordance with ORS 633.520, 633.531 and 633.541 shipped into the state by any person holding an Oregon license in full force shall not necessarily be quarantined; and any such seeds in tight containers in transit directly through this state, to points outside this state, shall not be subject to quarantine. Any such seeds from outside this state, that are destined to points in this state for conditioning purposes, for later use in this state, or for shipment from this state, shall be held under quarantine until such seeds comply with ORS 633.511 to 633.750.

Â Â Â Â Â  (2) The director may draw necessary samples of such seed and hold such seed until the necessary tests are completed and arrangements for the disposition of the seed are consummated. If the seed is found to be in compliance with those sections it shall be immediately released. If the seed is found to be in violation of any part of those sections, the director shall so notify the shipper and, unless the director is instructed to return such seed within 30 days or unless such seed is put in condition to comply with the provisions of those sections and all costs covering such inspection and seizure are paid, the director shall cause the seed to be destroyed. [Amended by 1955 c.379 Â§18; 1981 c.196 Â§5; 2003 c.14 Â§386]

Â Â Â Â Â  633.700 Licenses required to sell seed; fees. (1) No person may sell, offer or expose for sale in this state any agricultural or vegetable seeds unless the person holds an unsuspended license issued by the State Department of Agriculture. However, any person selling seeds of the personÂs own production exclusively, and persons selling only vegetable seeds at retail, in packages weighing not in excess of one-half pound, as prepared for such trade by other seed companies, if the seed company preparing such packaged seed for sale, has a license in force for the sale of such seed in this state, is not required to secure such license. For the purposes of this section, persons operating more than one branch, plant or warehouse where seeds are sold, offered or exposed for sale shall secure a separate license for each such branch, plant or warehouse.

Â Â Â Â Â  (2) Any person desiring to sell, offer or expose for sale in this state any agricultural or vegetable seeds, for planting purposes, except as provided in this section, shall make application to the director for a license for this purpose. The application shall be signed by the applicant or the authorized agent of the applicant and shall be in a form approved by the director. Upon presentation of such signed application for a license and the tendering of the license fee established by the department pursuant to subsection (3) of this section, the department shall issue the license to the applicant. The license shall expire June 30 next following the date of issuance.

Â Â Â Â Â  (3) The department shall establish annual license fees, not to exceed $40 for a retailerÂs license and not to exceed $400 for a wholesalerÂs license. Only one license shall be required for one personÂs operation at one location. [Amended by 1955 c.379 Â§19; 1957 c.407 Â§2; 1977 c.625 Â§2; 1985 c.353 Â§4; 1989 c.514 Â§1; 1991 c.288 Â§1; 1993 c.665

Â§1; 2003 c.14 Â§387]

Â Â Â Â Â  633.710 [Repealed by 1989 c.1035 Â§3]

Â Â Â Â Â  633.711 [1989 c.1035 Â§Â§2,6; 1991 c.734 Â§56; 1995 c.371 Â§9; renumbered 633.996 in 2001]

Â Â Â Â Â  633.720 Sampling and testing on request of owner of seed. On application of any person owning or controlling any lot of seed, the director may draw an official sample of any lot of such seed for official testing purposes. After dividing the sample into two approximately equal portions and properly identifying, labeling and sealing them, the director shall tender one portion to the applicant and shall send the other portion directly to the agricultural experiment station for testing. The experiment station shall report the results of such tests to the person for whom such sample was drawn, and the person shall pay for such sampling at rates established by the director, in accordance with ORS 633.680, and for the seed testing at commercial rates as established by the dean in accordance with ORS 633.600.

Â Â Â Â Â  633.730 [Amended by 1955 c.379 Â§20; 1957 c.407 Â§3; repealed by 1959 c.31 Â§1]

Â Â Â Â Â  633.740 [Repealed by 1959 c.31 Â§1]

Â Â Â Â Â  633.750 Disposition of fees and charges paid under ORS 633.511 to 633.750. All fees paid to the State Department of Agriculture pursuant to ORS 633.511 to 633.750, other than the fees and charges specified in ORS 633.610 and 633.630, shall be deposited in the Department of Agriculture Service Fund. All such moneys are continuously appropriated to the department for the purpose of carrying out those sections. [Amended by 1979 c.499 Â§32; 2003 c.14 Â§388]

PENALTIES

Â Â Â Â Â  633.990 [Amended by 1955 c.379 Â§22; 1961 c.314 Â§10; subsection (1) enacted as 1961 c.314 Â§11; repealed by 1971 c.489 Â§11]

Â Â Â Â Â  633.992 Criminal penalties. Violation of any of the provisions of this chapter or regulations promulgated thereunder is a misdemeanor. [1971 c.489 Â§10]

Â Â Â Â Â  633.994 Civil penalties for fertilizer law violations. (1) In addition to any other liability or penalty provided by law, a person that violates a provision of ORS 633.311 to 633.479 and 633.994 or rules adopted thereunder may be subject to a civil penalty of not more than:

Â Â Â Â Â  (a) $500 for the first violation within a three-year period;

Â Â Â Â Â  (b) $1,500 for the second violation within a three-year period; and

Â Â Â Â Â  (c) $10,000 for each subsequent violation within a three-year period.

Â Â Â Â Â  (2) Enforcement guidance for civil penalty implementation consistency will be determined by rule.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, any violation that arises from gross negligence or willful misconduct and results in substantial harm to human health or the environment may be subject to a civil penalty of not more than $10,000 for the initial violation or any subsequent violation.

Â Â Â Â Â  (4) Each violation of a provision of ORS 633.311 to 633.479 and 633.994 that results from an action is a separate and distinct violation. A continuing violation may be deemed a separate and distinct violation for each dayÂs continued violation.

Â Â Â Â Â  (5) A civil penalty imposed under ORS 633.311 to 633.479 and 633.994 may be remitted or reduced upon such terms and conditions as the Director of Agriculture considers proper and consistent with the public health and safety. [2001 c.914 Â§17]

Â Â Â Â Â  633.996 Civil penalty for seed law violation. (1) Any person who violates any provision of ORS 633.511 to 633.750, a rule adopted pursuant thereto or the terms or conditions of any order issued by the State Department of Agriculture under ORS 633.511 to 633.750 shall be subject to a civil penalty not to exceed $10,000 per violation.

Â Â Â Â Â  (2) Each violation may be a separate and distinct offense, and in the case of a continuing violation, each dayÂs continuance thereof may be deemed a separate and distinct offense.

Â Â Â Â Â  (3) The department shall adopt a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (4) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (5) Any civil penalty received by the State Treasurer under this section shall be deposited in the General Fund to the credit of the Department of Agriculture Account and is continuously appropriated to the department for the administration and enforcement of the laws and rules under which the penalty was assessed. [Formerly 633.711; 2003 c.14 Â§389]

_______________



Chapter 634

Chapter 634 Â Pesticide Control

2005 EDITION

PESTICIDE CONTROL

FOOD AND OTHER COMMODITIES

GENERAL PROVISIONS

634.005Â Â Â Â  Short title; policy statement

634.006Â Â Â Â  Definitions

REGISTRATION, LABELING AND USE

634.016Â Â Â Â  Registration of pesticides and application devices; fee; contents of application; restriction on distribution and use by department; applicability of law

634.022Â Â Â Â  Exemption from registration for experimental pesticides; approval required for use of experimental pesticides; applicability of law

634.026Â Â Â Â  Pesticide labeling requirements; highly toxic pesticides; applicability of law

634.032Â Â Â Â  When pesticide is misbranded

634.036Â Â Â Â  When pesticide is adulterated

634.042Â Â Â Â  Unsafe use of certain pesticides on raw agricultural commodities; tolerances and exemptions; applicability to fertilizers, agricultural minerals and lime mix

PESTICIDE USE REPORTING SYSTEM

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to the pesticide use reporting system are compiled as notes following ORS 634.042)

STATEWIDE REGULATION OF PESTICIDES

634.055Â Â Â Â  Legislative findings

634.057Â Â Â Â  State preemption of local pesticide regulation

634.060Â Â Â Â  Actions allowed by city, town, county or other political subdivision

634.063Â Â Â Â  Exceptions to state preemption of pesticide regulation

634.065Â Â Â Â  Department consideration of concerns raised by city, town, county or political subdivision

LICENSING AND CERTIFICATION

634.106Â Â Â Â  Applicability of ORS 634.112 to 634.126 and 634.146

634.112Â Â Â Â  Renewal of licenses or certificates; delinquency

634.116Â Â Â Â  Pesticide operator license; authorized activities; fees; pesticide applicator license; liability insurance; rules; exemptions

634.122Â Â Â Â  Applicator license; qualifications; examination; fee

634.126Â Â Â Â  Trainee certificate; renewal; fee

634.132Â Â Â Â  Consultant license; fee; qualifications; examination; applicability of law

634.136Â Â Â Â  Dealer license; fee; applicability of law

634.142Â Â Â Â  Private applicator certificate; standards; fee

634.146Â Â Â Â  Records required of operators; retention period; report to owner of treated field crops

LIABILITY CLAIMS PROCEDURE

634.172Â Â Â Â  Procedure for making liability claim against landowner or pesticide operator; investigation of report of loss; claim procedure not waiver of governmental immunity

PROTECTED AND RESTRICTED AREAS

634.206Â Â Â Â  Continuation of protected and restricted areas created by former law

634.212Â Â Â Â  Formation of protected areas; petition; filing fee; guidelines for determinations by director

634.216Â Â Â Â  Protected area as governmental subdivision upon completion of required filings

634.222Â Â Â Â  Determination of lawful establishment of protected area in actions or proceedings; certified copy of filed order as evidence

634.226Â Â Â Â  Protected area governing committee; member election and terms; committee officers; duties and powers; rulemaking authority

634.232Â Â Â Â  Restricted area formation; matters to be considered; additional area committee member

634.236Â Â Â Â  Increasing or decreasing size of protected area; consolidation of areas

634.242Â Â Â Â  Taxing power of area committee; limitation on amount of levy

ADMINISTRATION AND ENFORCEMENT

634.306Â Â Â Â  General duties and powers of department; rules

634.312Â Â Â Â  Department to develop programs for solution of pesticide and synthetic chemical problems

634.316Â Â Â Â  List of highly toxic and restricted-use pesticides

634.322Â Â Â Â  Enforcement powers of department

634.326Â Â Â Â  Use of moneys received by department

PROHIBITIONS

634.372Â Â Â Â  Prohibited acts

THIRAM STUDY AND RESTRICTIONS

634.410Â Â Â Â  Study of effects of thiram on health and safety; evaluation; report

634.415Â Â Â Â  Rules to insure adequate precautionary measures in use of thiram in reforestation

634.420Â Â Â Â  Limit on use of thiram; effect of study

634.425Â Â Â Â  Construction of ORS 634.410 to 634.425

TRIBUTYLTIN COMPOUNDS

634.500Â Â Â Â  Definitions for ORS 634.500 to 634.520

634.505Â Â Â Â  Prohibition against sale of compound that releases certain substances in water; exception

634.510Â Â Â Â  Conditions for sale

634.515Â Â Â Â  Sale by pesticide dealer; duties of customer

634.520Â Â Â Â  Report of sales to department

PESTICIDE ANALYTICAL RESPONSE CENTER

634.550Â Â Â Â  Center governing board; duties and powers

MINOR CROPS ADVISORY COMMITTEE

634.600Â Â Â Â  Committee members; appointment; compensation and expenses; duties

INTEGRATED PEST MANAGEMENT

634.650Â Â Â Â  Definitions for ORS 634.650 to 634.665

634.655Â Â Â Â  Policy

634.660Â Â Â Â  Agencies required to implement integrated pest management

634.665Â Â Â Â  Agencies to provide personnel training; appointment of coordinators; duties

CIVIL PENALTIES

634.900Â Â Â Â  Penalty for certain violations; amount

634.905Â Â Â Â  When penalty payable; notice; hearing

634.910Â Â Â Â  Reduction of penalty; criteria

634.915Â Â Â Â  Schedule for penalty amounts; criteria; rules

634.925Â Â Â Â  Disposition of penalties collected

CRIMINAL PENALTIES

634.992Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  634.005 Short title; policy statement. The purpose of this chapter, which shall be known as the State Pesticide Control Act and shall be enforced by the State Department of Agriculture, is to regulate in the public interest the formulation, distribution, storage, transportation, application and use of pesticides. Many materials have been discovered or synthesized which are necessary and valuable for the control of insects, plant diseases and weeds. Many more pesticides will be discovered and needed. Such materials, however, may injure health, property, wildlife or environment by being distributed, stored, transported, applied or used in an improper or careless manner. The pesticide industry of this state has achieved and maintained high standards in its formulation and use of pesticides while at the same time experiencing a minimum of injury to persons, property or the environment. Currently updating the law to maintain this achievement and to consider future new pesticides and problems is necessary for the protection of persons, property, wildlife and environment of this state. [Formerly 634.012]

Â Â Â Â Â  634.006 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAntidoteÂ means a practical immediate treatment in case of poisoning and includes first-aid treatment.

Â Â Â Â Â  (2) ÂBrandÂ or ÂtrademarkÂ means any word, name, symbol or any combination thereof adopted or used by a person to identify pesticides manufactured, compounded, delivered, distributed, sold or offered for sale in this state and to distinguish them from pesticides manufactured, compounded, delivered, distributed, sold or offered for sale by others.

Â Â Â Â Â  (3) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (4) ÂDeviceÂ means any instrument or contrivance containing pesticides or other chemicals intended for trapping, destroying, repelling or mitigating insects or rodents or destroying, repelling or mitigating fungi, nematodes or such other pests as may be designated by the department, but does not include equipment used for the application of pesticides or other chemicals when sold separately from such pesticides or chemicals.

Â Â Â Â Â  (5) ÂPrivate applicatorÂ means a person who uses or supervises the use of any pesticide, classified by the department as a restricted-use or highly toxic pesticide, for the purpose of producing agricultural commodities or forest crops on land owned or leased by the person.

Â Â Â Â Â  (6) ÂHighly toxicÂ means a pesticide or device determined by the department to be capable of causing severe injury, disease or death to human beings.

Â Â Â Â Â  (7) ÂLandownerÂ means a person owning three acres or more within a proposed protected area; and in the case of multiple ownership of land, the owner is only a person whose interest is greater than an undivided one-half interest therein or who holds an authorization in writing from one or more of the other owners whose interest, when added to the interest of the person, are greater than an undivided one-half interest in the land.

Â Â Â Â Â  (8) ÂPesticideÂ includes:

Â Â Â Â Â  (a) ÂDefoliantÂ which means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant with or without causing abscission;

Â Â Â Â Â  (b) ÂDesiccantÂ which means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue;

Â Â Â Â Â  (c) ÂFungicideÂ which means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any fungus;

Â Â Â Â Â  (d) ÂHerbicideÂ which means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any weed;

Â Â Â Â Â  (e) ÂInsecticideÂ which means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any insects which may be present in any environment whatsoever;

Â Â Â Â Â  (f) ÂNematocideÂ which means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating nematodes;

Â Â Â Â Â  (g) ÂPlant regulatorÂ which means any substance or mixture of substances intended, through physiological action, to accelerate or retard the rate of growth or rate of maturation or to otherwise alter the behavior of ornamental or crop plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments; or

Â Â Â Â Â  (h) Any substance, or mixture of substances intended to be used for defoliating plants or for preventing, destroying, repelling or mitigating all insects, plant fungi, weeds, rodents, predatory animals or any other form of plant or animal life which is, or which the department may declare to be a pest, which may infest or be detrimental to vegetation, humans, animals, or be present in any environment thereof.

Â Â Â Â Â  (9) ÂPesticide applicatorÂ or ÂapplicatorÂ means a person who:

Â Â Â Â Â  (a) Is spraying or applying pesticides for others;

Â Â Â Â Â  (b) Is authorized to work for and is employed by a pesticide operator; and

Â Â Â Â Â  (c) Is in direct charge of or supervises the spraying or application of pesticides or operates, uses, drives or physically directs propulsion of equipment, apparatus or machinery, either on the ground or by aircraft in such activity.

Â Â Â Â Â  (10) ÂPesticide consultantÂ means a person, including governmental employees, who offers or supplies technical advice, supervision, aid or recommendations to the user of pesticides classified by the department as restricted-use or highly toxic pesticides, whether licensed as a pesticide dealer or not.

Â Â Â Â Â  (11) ÂPesticide dealerÂ means a person who sells, offers for sale, handles, displays or distributes any pesticide classified by the department as a restricted-use or highly toxic pesticide.

Â Â Â Â Â  (12) ÂPesticide equipmentÂ means any equipment, machinery or device used in the actual application of pesticides, including aircraft and ground spraying equipment.

Â Â Â Â Â  (13) ÂPesticide operatorÂ means a person who owns or operates a business engaged in the application of pesticides upon the land or property of another.

Â Â Â Â Â  (14) ÂPesticide traineeÂ means a person who:

Â Â Â Â Â  (a) Is employed by a pesticide operator; and

Â Â Â Â Â  (b) Is working and engaged in a training program under special certificate to qualify as a pesticide applicator.

Â Â Â Â Â  (15) ÂProfessed standard of qualityÂ means a plain and true statement of the name and percentage of each active ingredient and the total percentage of all inert ingredients contained in any pesticide.

Â Â Â Â Â  (16) ÂProtected areaÂ means an area established under the provisions of this chapter to prohibit or restrict the application of pesticides.

Â Â Â Â Â  (17) ÂPublic applicatorÂ means a person who is an employee of the State of Oregon or its agencies, counties, cities, municipal corporations, other governmental bodies or subdivisions thereof, irrigation districts, drainage districts and public utilities and telecommunications utilities and who performs or carries out the work, duties or responsibilities of a pesticide applicator.

Â Â Â Â Â  (18) ÂPublic traineeÂ means a person who is an employee of the State of Oregon or its agencies, counties, cities, municipal corporations, other governmental bodies or subdivisions thereof, irrigation districts, drainage districts and public utilities and telecommunications utility and who performs or carries out the work, duties or responsibilities of a pesticide trainee.

Â Â Â Â Â  (19) ÂRegistrantÂ means a person registering any pesticide pursuant to this chapter.

Â Â Â Â Â  (20) ÂRestricted areaÂ means an area established under the provisions of this chapter to restrict, but not prohibit, the application of pesticides.

Â Â Â Â Â  (21) ÂRestricted-use pesticideÂ means any pesticide or device which the department has found and determined to be so injurious or detrimental to persons, pollinating insects, bees, animals, crops, wildlife, land or environment, other than the pests it is intended to prevent, destroy, control or mitigate, that additional restrictions are required.

Â Â Â Â Â  (22) ÂWeedÂ means any plant which grows where not wanted. [1973 c.341 Â§3; 1987 c.447 Â§134]

Â Â Â Â Â  634.007 [1995 s.s. c.3 Â§38a; repealed by 1996 c.10 Â§3 (634.055 enacted in lieu of 634.007)]

Â Â Â Â Â  634.009 [1995 s.s. c.3 Â§38b; repealed by 1996 c.10 Â§5 (634.057 enacted in lieu of 634.009)]

Â Â Â Â Â  634.010 [Repealed by 1953 c.118 Â§2]

Â Â Â Â Â  634.011 [1995 s.s. c.3 Â§38c; repealed by 1996 c.10 Â§7 (634.060 enacted in lieu of 634.011)]

Â Â Â Â Â  634.012 [1973 c.341 Â§2; renumbered 634.005 in 1995]

Â Â Â Â Â  634.013 [1995 s.s. c.3 Â§38d; repealed by 1996 c.10 Â§9 (634.063 enacted in lieu of 634.013)]

Â Â Â Â Â  634.015 [1995 s.s. c.3 Â§38e; repealed by 1996 c.10 Â§11 (634.065 enacted in lieu of 634.015)]

REGISTRATION, LABELING AND USE

Â Â Â Â Â  634.016 Registration of pesticides and application devices; fee; contents of application; restriction on distribution and use by department; applicability of law. (1) Every pesticide, including each formula or formulation, manufactured, compounded, delivered, distributed, sold, offered or exposed for sale in this state shall be registered each year with the State Department of Agriculture.

Â Â Â Â Â  (2) Every device, manufactured, delivered, distributed, sold, offered or exposed for sale in this state, shall be registered each year with the department.

Â Â Â Â Â  (3) The registration shall be made by the manufacturer or a distributor of the pesticide.

Â Â Â Â Â  (4) The application for registration shall include:

Â Â Â Â Â  (a) The name and address of the registrant.

Â Â Â Â Â  (b) The name and address of the manufacturer if different than the registrant.

Â Â Â Â Â  (c) The brand name or trademark of the pesticide.

Â Â Â Â Â  (d) A specimen or facsimile of the label of each pesticide, and each formula or formulation, for which registration is sought, except for annual renewals of the registration when the label remains unchanged.

Â Â Â Â Â  (e) The correct name and total percentage of each active ingredient.

Â Â Â Â Â  (f) The total percentage of inert ingredients.

Â Â Â Â Â  (5) The application for registration shall be accompanied by a registration fee to be established by the department for each pesticide, and each formula or formulation, which shall not exceed $120 for each such pesticide, or each formula or formulation.

Â Â Â Â Â  (6) The department, at the time of application for registration of any pesticide or after a declaration of a ground water management area under ORS 468.698 may:

Â Â Â Â Â  (a) Restrict or limit the manufacture, delivery, distribution, sale or use of any pesticide in this state.

Â Â Â Â Â  (b) Refuse to register any pesticide which is highly toxic for which there is no effective antidote under the conditions of use for which such pesticide is intended or recommended.

Â Â Â Â Â  (c) Refuse to register any pesticide for use on a crop for which no finite tolerances for residues of such pesticide have been established by either the department or the federal government.

Â Â Â Â Â  (d) In restricting the purposes for which pesticides may be manufactured, delivered, distributed, sold or used, or in refusing to register any pesticide, give consideration to:

Â Â Â Â Â  (A) The damage to health or life of humans or animals, or detriment to the environment, which might result from the distribution and use of such pesticide.

Â Â Â Â Â  (B) Authoritative findings and recommendations of agencies of the federal government and of any advisory committee or group established under ORS 634.306 (10).

Â Â Â Â Â  (C) The existence of an effective antidote under known conditions of use for which the material is intended or recommended.

Â Â Â Â Â  (D) Residual or delayed toxicity of the material.

Â Â Â Â Â  (E) The extent to which a pesticide or its carrying agent simulates by appearance and may be mistaken for human food or animal feed.

Â Â Â Â Â  (7) The provisions of this section shall not, except as provided herein, apply to:

Â Â Â Â Â  (a) The use and purchase of pesticides by the federal government or its agencies.

Â Â Â Â Â  (b) The sale or exchange of pesticides between manufacturers and distributors.

Â Â Â Â Â  (c) Drugs, chemicals or other preparations sold or intended for medicinal or toilet purposes or for use in the arts or sciences.

Â Â Â Â Â  (d) Common carriers, contract carriers or public warehousemen delivering or storing pesticides, except as provided in ORS 634.322. [1973 c.341 Â§7; 1975 c.304 Â§9; 1989 c.709 Â§3; 1989 c.833 Â§66]

Â Â Â Â Â  Note: See note under 634.042.

Â Â Â Â Â  634.020 [Repealed by 1953 c.118 Â§2]

Â Â Â Â Â  634.022 Exemption from registration for experimental pesticides; approval required for use of experimental pesticides; applicability of law. (1) The provisions of ORS 634.016 are not applicable to pesticides used only for experimental or research purposes. Such pesticides shall be conspicuously labeled ÂFor experimental purposes only and not for saleÂ in addition to the labeling requirements of ORS 634.026, except that they need not be labeled with directions for use or the professed standard of quality.

Â Â Â Â Â  (2)(a) Subject to the exemptions set forth in paragraph (b) of this subsection, before any pesticide can be used for experimental or research purposes a person proposing to use such pesticides shall obtain approval of the State Department of Agriculture. Application for such approval shall contain such information as may be required by the department, including the location and size of the plot on which the experiment or research is to be carried out, the nature of the pesticide to be utilized, the person responsible for such activities and the intended disposition of any crops grown upon the experimental or research plot.

Â Â Â Â Â  (b) The provisions of paragraph (a) of this subsection are not applicable to:

Â Â Â Â Â  (A) Federal or state agencies.

Â Â Â Â Â  (B) Experiments or research carried on in greenhouses.

Â Â Â Â Â  (3) If any person uses pesticides for experimental purposes as provided by this section contrary to the instructions and approval issued by the department, the department may immediately revoke such approval and refuse to issue its approval to such persons on future applications. [1973 c.341 Â§9; 1995 c.79 Â§324]

Â Â Â Â Â  634.026 Pesticide labeling requirements; highly toxic pesticides; applicability of law. (1) If not otherwise required or prescribed by federal law or rule, each package or container of every pesticide shall be labeled with:

Â Â Â Â Â  (a) The name and address of the manufacturer or person for whom it was manufactured.

Â Â Â Â Â  (b) The brand name or trademark under which the material is sold.

Â Â Â Â Â  (c) The professed standard of quality of the material.

Â Â Â Â Â  (d) The net weight or volume of the contents.

Â Â Â Â Â  (e) Adequate and necessary directions for its proper and intended use.

Â Â Â Â Â  (2) In addition to the information required by subsection (1) of this section, any pesticide which is highly toxic shall be labeled with:

Â Â Â Â Â  (a) A sign of a skull and crossbones.

Â Â Â Â Â  (b) The word ÂpoisonÂ in red on the package printed on a background of contrasting color.

Â Â Â Â Â  (c) A poison antidote for the material, if any.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section shall not apply to bleaching powder or chloride of lime. [1973 c.341 Â§10]

Â Â Â Â Â  634.030 [Repealed by 1953 c.118 Â§2]

Â Â Â Â Â  634.032 When pesticide is misbranded. Pesticides shall be deemed misbranded if:

Â Â Â Â Â  (1) The package or container of such materials bears any false or misleading statement.

Â Â Â Â Â  (2) The container or package of such materials is not labeled as required by ORS 634.026. [1973 c.341 Â§11]

Â Â Â Â Â  634.036 When pesticide is adulterated. A pesticide shall be deemed to be adulterated if:

Â Â Â Â Â  (1) It is a pesticide other than a herbicide, defoliant or desiccant, is intended for use on vegetation and contains any substance which is injurious to such vegetation when used as directed under normal growing conditions.

Â Â Â Â Â  (2) The strength or purity of the pesticide is below the purported or professed standard of quality as expressed in its labeling, or any substance has been substituted wholly or in part for any ingredient of the pesticide, or any valuable constituent thereof has been omitted wholly or in part.

Â Â Â Â Â  (3) The contents of the package or container of pesticide do not meet their purported standard of quality in any other manner.

Â Â Â Â Â  (4) The contents of the package or container represented to be a pesticide are not definitely effective for the purpose for which recommended. [1973 c.341 Â§12]

Â Â Â Â Â  634.040 [Repealed by 1953 c.118 Â§2]

Â Â Â Â Â  634.042 Unsafe use of certain pesticides on raw agricultural commodities; tolerances and exemptions; applicability to fertilizers, agricultural minerals and lime mix. (1) Any poisonous or deleterious pesticide or any pesticide which, in the opinion of the State Department of Agriculture, is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of pesticide chemicals as safe for use, added to a raw agricultural commodity, shall be deemed unsafe for the purposes of the application of ORS 616.235 (1)(b), unless:

Â Â Â Â Â  (a) A tolerance for such pesticide chemical in or on the raw agricultural commodity has been prescribed by regulation promulgated by the department and the quantity of such pesticide chemical in or on the raw agricultural commodity is within the limits of the tolerance so prescribed; or

Â Â Â Â Â  (b) With respect to use in or on such raw agricultural commodity, the pesticide chemical has been exempted from regulation promulgated by the department.

Â Â Â Â Â  (2) While a tolerance or exemption from tolerance is in effect for a pesticide chemical with respect to any raw agricultural commodity, such raw agricultural commodity shall not, by reason of bearing or containing any added amount of such pesticide chemical, be considered to be adulterated within the meaning of ORS 616.235 (1)(a), provided such pesticide chemical or the use of such pesticide chemical is in compliance with the law and regulations promulgated thereunder.

Â Â Â Â Â  (3) In a fertilizer, agricultural minerals, agricultural amendment or lime mix in which a pesticide is contained, all applicable provisions of this chapter must be complied with. In lieu of the requirements of ORS 634.026 (1)(c), the label or invoice on a certain mix may show the name and amount of the actual pesticide, together with the total amount of the entire mixture, including the amount of actual pesticide, to be applied to each acre. [1973 c.341 Â§13; 1979 c.29 Â§2; 1995 c.79 Â§325]

PESTICIDE USE REPORTING SYSTEM

Â Â Â Â Â  Note: Sections 2 to 4, 6, 8 to 11, 15 and 22, chapter 1059, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 2. As used in sections 2 to 11 of this 1999 Act:

Â Â Â Â Â  (1) ÂPesticideÂ has the meaning given in ORS 634.006, but does not include antimicrobial pesticides as defined in the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 (P.L. 92-516, as amended).

Â Â Â Â Â  (2) ÂPesticide userÂ means any person who uses or applies a pesticide in the course of business or any other for-profit enterprise, or for a governmental entity, or in a location that is intended for public use or access.

Â Â Â Â Â  (3) ÂRetail pesticide dealerÂ means a person who sells, offers for sale, handles, displays or distributes any pesticide but is not licensed as a pesticide dealer under ORS 634.112. [1999 c.1059 Â§2]

Â Â Â Â Â  Sec. 3. The Legislative Assembly finds and declares that the development of a comprehensive, reliable and cost-effective system for collecting and organizing information on all categories of pesticide use in Oregon is needed by government agencies, researchers, policymakers and the public to ensure the public health and safety and to protect OregonÂs water and environment. [1999 c.1059 Â§3]

Â Â Â Â Â  Sec. 4. The State Department of Agriculture shall establish and implement a pesticide use reporting system to meet the need described in section 3, chapter 1059, Oregon Laws 1999. In establishing and implementing the system, the department shall:

Â Â Â Â Â  (1) Design, develop and implement the system in order to collect, evaluate, summarize, retain and report information on the use of pesticides in each major category of use in Oregon, including agriculture, forestry, industrial, urban commercial and urban homeowner uses.

Â Â Â Â Â  (2) At least one time each year, collect the best data practicable from each major category of pesticide use in a manner that reduces paperwork and reporting costs.

Â Â Â Â Â  (3) Require all pesticide users to report basic information on their use of pesticides that includes:

Â Â Â Â Â  (a) The location of use. For pesticide use within an urban area, as defined by the department by rule, the pesticide user shall report the location of use by identifying the five-digit zip code for the location. For pesticide use that is not within an urban area, the pesticide user shall report the location of use by identifying the third-level hydrologic unit for the location. As used in this paragraph, Âthird-level hydrologic unitÂ means the basin reporting level of the 12-digit hydrologic unit mapping system developed by the Federal Geographic Data Committee.

Â Â Â Â Â  (b) The name and United States Environmental Protection Agency registration number for the pesticide product used.

Â Â Â Â Â  (c) The quantity of pesticide product applied.

Â Â Â Â Â  (d) The purpose of and type of site of the application.

Â Â Â Â Â  (e) The month of the application.

Â Â Â Â Â  (f) Subject to section 8, chapter 1059, Oregon Laws 1999, other data gathered by pesticide applicators that the department considers necessary to achieve the purposes of section 3, chapter 1059, Oregon Laws 1999.

Â Â Â Â Â  (4) Develop a mechanism to ensure the accuracy, reliability and validity of the database by providing for an independent review of the pesticide use data and collection procedures by data quality assurance specialists.

Â Â Â Â Â  (5) Develop a specific mechanism to identify household and other urban uses of pesticides. If this mechanism involves sales reporting by retail pesticide dealers, the department shall develop a minimum monthly sales quantity below which the retail pesticide dealer is exempt from reporting. [1999 c.1059 Â§4; 2005 c.743 Â§1]

Â Â Â Â Â  Sec. 6. In carrying out its responsibilities under sections 2 to 9 of this 1999 Act, the State Department of Agriculture shall seek technical assistance as appropriate from at least the following entities:

Â Â Â Â Â  (1) Oregon Department of Administrative Services;

Â Â Â Â Â  (2) Department of Environmental Quality;

Â Â Â Â Â  (3) State Department of Fish and Wildlife;

Â Â Â Â Â  (4) State Forestry Department;

Â Â Â Â Â  (5) Department of Human Services;

Â Â Â Â Â  (6) Occupational Safety and Health Division of the Department of Consumer and Business Services;

Â Â Â Â Â  (7) Oregon Poison Center;

Â Â Â Â Â  (8) Pesticide Analytical and Response Center; and

Â Â Â Â Â  (9) Office of the State Fire Marshal. [1999 c.1059 Â§6]

Â Â Â Â Â  Sec. 8. (1) In implementing the pesticide use reporting system, the State Department of Agriculture shall, at a minimum:

Â Â Â Â Â  (a) Publish an annual report summarizing the pesticide use data reported to the department under section 4, chapter 1059, Oregon Laws 1999. The report shall include:

Â Â Â Â Â  (A) An analysis of trends in pesticide use;

Â Â Â Â Â  (B) An assessment of pesticide use reporting data accuracy; and

Â Â Â Â Â  (C) Pesticide use information summarized by zip code or hydrologic unit as described in section 4 (3)(a), chapter 1059, Oregon Laws 1999.

Â Â Â Â Â  (b) Establish policy and adopt rules relating to the public release of data about pesticide sales or use consistent with the limitations provided in this section.

Â Â Â Â Â  (2)(a) Data about pesticide use obtained under sections 2 to 9, chapter 1059, Oregon Laws 1999, are confidential if the data would reveal the identity of the owner or lessee or the specific location of property where a person has applied a pesticide:

Â Â Â Â Â  (A) For a private agricultural or forestry operation; or

Â Â Â Â Â  (B) On private property or public property leased to a private person.

Â Â Â Â Â  (b) Data about pesticide sales obtained under sections 2 to 9, chapter 1059, Oregon Laws 1999, are confidential if the data would reveal a trade secret, as defined in ORS 646.461, of the retail outlet, multiple-outlet retailer or associated group of retailers that reports the data.

Â Â Â Â Â  (c) The department may not collect pesticide use data under section 4, chapter 1059, Oregon Laws 1999, that would reveal the identity of the owner or lessee or the specific location of property where a person has applied a pesticide.

Â Â Â Â Â  (3) The policy and rules that the department adopts under this section may not limit access to data for the following purposes:

Â Â Â Â Â  (a) Information obtained as part of any investigation under any other provision of law;

Â Â Â Â Â  (b) To release information obtained exclusively under sections 2 to 9, chapter 1059, Oregon Laws 1999, to any other local, state or federal agency, if the local, state or federal agency has agreed to maintain the confidentiality of any information that is required to be treated as confidential under this section, unless the public interest by clear and convincing evidence requires disclosure in the particular instance; and

Â Â Â Â Â  (c) To release information obtained exclusively under sections 2 to 9, chapter 1059, Oregon Laws 1999, to a health or environmental researcher acting in an official capacity from an accredited university or accepted research institute who agrees to maintain the confidentiality of any information that is required to be treated as confidential under this section. [1999 c.1059 Â§8; 2001 c.915 Â§2; 2005 c.743 Â§2]

Â Â Â Â Â  Sec. 9. (1) In addition to any other liability or penalty provided by law, the Director of Agriculture may impose a civil penalty in an amount of up to $10,000 on any person for violation of a confidentiality agreement established under section 8 of this 1999 Act.

Â Â Â Â Â  (2) The State Department of Agriculture shall develop by rule a schedule establishing the amount of civil penalty that may be imposed for a particular violation under subsection (1) of this section. Under the schedule, the amount of the civil penalty shall correlate to the severity of the breach of confidentiality.

Â Â Â Â Â  (3) Any civil penalty under this section shall be imposed as provided in ORS 183.745. [1999 c.1059 Â§9]

Â Â Â Â Â  Sec. 10. Nothing in sections 2 to 9 of this 1999 Act shall be construed to create a new private right of action against any pesticide user or retail pesticide dealer. [1999 c.1059 Â§10]

Â Â Â Â Â  Sec. 11. (1) As used in this section, ÂfrivolousÂ means the matter is not supported by substantial evidence or the matter is initiated without reasonable prospect of prevailing.

Â Â Â Â Â  (2) If any person files an action against another party as a result of the operation of the pesticide use reporting system created pursuant to sections 2 to 9 of this 1999 Act, and the court finds that the action is frivolous or was filed in bad faith or for the purpose of harassment, the court may impose an appropriate sanction upon the person who filed the action. The sanction may include an order to pay to the other party the amount of the reasonable expenses incurred by reason of the filing of the action, including reasonable attorney fees. [1999 c.1059 Â§11]

Â Â Â Â Â  Sec. 15. Notwithstanding the maximum registration fee established under ORS 634.016 (5), for the years beginning January 1, 2002, and ending December 31, 2009:

Â Â Â Â Â  (1) The registration fee may not exceed $160 for each pesticide, formula or formulation; and

Â Â Â Â Â  (2) Up to $40 in registration fees for each pesticide, formula or formulation may be used by the department for the implementation of the pesticide use reporting system under sections 2 to 9, chapter 1059, Oregon Laws 1999, as long as the Legislative Assembly appropriates an equivalent amount of moneys from the General Fund for the system. [1999 c.1059 Â§15; 2005 c.743 Â§3]

Â Â Â Â Â  Sec. 22. Sections 2 to 4, 6 to 11, 15 and 21 of this 1999 Act are repealed on December 31, 2009. [1999 c.1059 Â§22]

Â Â Â Â Â  634.050 [Repealed by 1953 c.118 Â§2]

STATEWIDE REGULATION OF PESTICIDES

Â Â Â Â Â  634.055 Legislative findings. The Legislative Assembly hereby determines that the citizens of this state benefit from a system of safe, effective and scientifically sound pesticide regulation. The Legislative Assembly further finds that a uniform, statewide system of pesticide regulation that is consistent, coordinated and comports with both federal and state technical expertise is essential to the public health, safety and welfare and that local regulation of pesticides does not materially assist in achieving these benefits. [1996 c.10 Â§4 (enacted in lieu of 634.007)]

Â Â Â Â Â  634.057 State preemption of local pesticide regulation. No city, town, county or other political subdivision of this state shall adopt or enforce any ordinance, rule or regulation regarding pesticide sale or use, including but not limited to:

Â Â Â Â Â  (1) Labeling;

Â Â Â Â Â  (2) Registration;

Â Â Â Â Â  (3) Notification of use;

Â Â Â Â Â  (4) Advertising and marketing;

Â Â Â Â Â  (5) Distribution;

Â Â Â Â Â  (6) Applicator training and certification;

Â Â Â Â Â  (7) Licensing;

Â Â Â Â Â  (8) Transportation;

Â Â Â Â Â  (9) Packaging;

Â Â Â Â Â  (10) Storage;

Â Â Â Â Â  (11) Disclosure of confidential information; or

Â Â Â Â Â  (12) Product composition. [1996 c.10 Â§6 (enacted in lieu of 634.009)]

Â Â Â Â Â  634.060 Actions allowed by city, town, county or other political subdivision. Notwithstanding ORS 634.057, a city, town, county or other political subdivision of this state may adopt a policy regarding the use of pesticides on property owned by the city, town, county or other political subdivision adopting the policy. [1996 c.10 Â§8 (enacted in lieu of 634.011)]

Â Â Â Â Â  634.063 Exceptions to state preemption of pesticide regulation. Nothing in ORS 634.057 shall limit the authority of a city, town, county or other political subdivision of this state to adopt or enforce a local ordinance, rule or regulation strictly necessary to comply with:

Â Â Â Â Â  (1) The Uniform Building Code published by the International Conference of Building Officials, as amended and adopted by the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (2) A uniform fire code; or

Â Â Â Â Â  (3) Any requirement of a state or federal statute or regulation pertaining to pesticides. [1996 c.10 Â§10 (enacted in lieu of 634.013)]

Â Â Â Â Â  634.065 Department consideration of concerns raised by city, town, county or political subdivision. In administering this chapter, the State Department of Agriculture shall consider any concern raised by a city, town, county or other political subdivision of the state regarding the regulation of pesticides. [1996 c.10 Â§12 (enacted in lieu of 634.015)]

LICENSING AND CERTIFICATION

Â Â Â Â Â  634.106 Applicability of ORS 634.112 to 634.126 and 634.146. ORS 634.112 to 634.126 and 634.146 shall not apply to:

Â Â Â Â Â  (1) Manufacturers of materials engaged in research or experimental work on pesticides.

Â Â Â Â Â  (2) Persons engaged in the business of a pesticide operator or applicator only in the application of any pollenicide.

Â Â Â Â Â  (3) Persons licensed as veterinarians under ORS chapter 686 who are engaged in the practice of veterinary medicine within the scope of their veterinary medicine practice and employees of licensed veterinarians when acting within the scope of their employment.

Â Â Â Â Â  (4) A farmer or forestland owner applying pesticides, other than restricted-use pesticides, by use of equipment of the farmer or forestland owner for others on an occasional basis not amounting to a principal or regular occupation, if the farmer does not publicly hold out as a pesticide applicator and if the pesticides that are applied are furnished by the owner of the land on which such pesticides are applied.

Â Â Â Â Â  (5) Persons who do not advertise or publicly hold themselves out as being in the business of applying pesticides but whose main or principal work or business is the maintenance of small or home lawns, shrubs or gardens.

Â Â Â Â Â  (6) Persons who do not advertise or publicly hold themselves out as being in the business of applying pesticides and whose principal activity or business as related to pesticides is selling pesticides or selling or leasing equipment.

Â Â Â Â Â  (7) Railroads, to the extent that the application of pesticides is by their regular employees, on land or property under their ownership, supervision, control or jurisdiction, except that if power-operated spray equipment is used for applying volatile herbicides, the application shall be under the direct supervision of a licensed public applicator. [1973 c.341 Â§22; 1995 c.360 Â§1; 2001 c.307 Â§1]

Â Â Â Â Â  634.110 [Repealed by 1953 c.117 Â§2]

Â Â Â Â Â  634.112 Renewal of licenses or certificates; delinquency. (1) Except as provided in ORS 634.142 (2), any license or certificate issued or required of a pesticide consultant, dealer, operator, applicator, private applicator or trainee by this chapter shall expire on December 31 following issuance unless it has been revoked or suspended prior thereto by the State Department of Agriculture. At least 30 days prior to the expiration date, the department shall by mail notify each person holding a license or certificate of the expiration date thereof.

Â Â Â Â Â  (2) Applications for all licenses or certificates required of a pesticide consultant, dealer, operator, applicator, private applicator or trainee, or renewal thereof, shall be made to the department on forms prescribed by the department and accompanied by the prescribed fee.

Â Â Â Â Â  (3) All such licenses or certificates are personal to the applicant and may not be transferred to any other person.

Â Â Â Â Â  (4) Nothing in this chapter shall be construed as requiring a person, helping or assisting in the application of pesticides by a licensed pesticide applicator or certified private applicator or the pesticide application business through the performance of manual labor only, to obtain a license or certificate, if the actual application of pesticides is made by:

Â Â Â Â Â  (a) A licensed pesticide applicator or a certified private applicator; or

Â Â Â Â Â  (b) A person applying pesticides under ORS 634.106.

Â Â Â Â Â  (5) Failure to pay the renewal license fees when due by a pesticide consultant, dealer, operator or applicator, or failure to pay the renewal certificate fees by a trainee, shall forfeit the right to engage in the activities of a pesticide consultant, dealer, operator, applicator or trainee, as the case may be. Any person whose pesticide consultant, dealer, operator or applicator license, or trainee certificate has been forfeited, shall not be issued a license, certificate or renewal license or renewal certificate except upon written application to the department accompanied by a sum of money equal to the license or certificate fee which should have been paid.

Â Â Â Â Â  (6) If such person is a pesticide consultant or applicator and does not pay the license fee during the first month in which the license fee is delinquent, thereafter such pesticide consultant or applicator shall not only pay the required license fee but shall also obtain a passing grade in a reexamination given by the department for pesticide applicators as prescribed in ORS 634.122, or otherwise demonstrate knowledge of the subject to the satisfaction of the department.

Â Â Â Â Â  (7) No penalty reexamination shall be required of a person whose application for renewal of a license or certificate is accompanied by a signed statement that prior to the application the person has not operated or worked as a pesticide consultant, applicator or trainee, as the case may be, during the previous six months or since the expiration date of the last license or certificate of the person, whichever time is less. If the department later verifies this signed statement is false, then notwithstanding the provisions of ORS chapter 183, the department may immediately suspend the license or certificate which was issued as a result of such statement. Such suspension shall only be removed after the person has complied with the applicable provisions of subsections (5) and (6) of this section. [1973 c.341 Â§14; 1975 c.304 Â§10; 1979 c.232 Â§1]

Â Â Â Â Â  634.116 Pesticide operator license; authorized activities; fees; pesticide applicator license; liability insurance; rules; exemptions. (1) A pesticide operatorÂs license, or supplements thereto, shall authorize the licensee to engage in one or more of the classes of pest control or pesticide application business prescribed by the State Department of Agriculture under ORS 634.306 (2). The department may not issue a pesticide operator license to the United States, the State of Oregon or federal, state or local agencies, instrumentalities, political subdivisions, counties, cities, towns, municipal corporations, irrigation, drainage or other districts or other federal, state or local governmental bodies.

Â Â Â Â Â  (2) During a license period, and after a person has been issued a license to engage in certain classes of pest control or pesticide application business during a license period, the department upon receiving an additional application and applicable fees, may authorize the licensee to engage in additional classes of pest control or pesticide application business for the remainder of the license period as prescribed in ORS 634.306 (2).

Â Â Â Â Â  (3)(a) The department shall establish a pesticide operator license fee not to exceed $90 for the first class of pest control or pesticide application business as prescribed in ORS 634.306 (2) and not to exceed $15 for each additional class.

Â Â Â Â Â  (b) After a person makes first application for a specific license period, if later during the same license period the person desires to engage in additional classes of pest control or pesticide application businesses, such person shall pay the fee for each additional class established by the department not to exceed $20.

Â Â Â Â Â  (4) At least one owner or part owner of the pest control or pesticide application business shall also obtain and maintain a pesticide applicatorÂs license if the pesticide operator is a sole proprietorship or a partnership. At least one officer or employee shall obtain and maintain a pesticide applicatorÂs license if the pesticide operator is a corporation. If a pesticide operator is found to be in violation of this subsection, the pesticide operatorÂs license, notwithstanding ORS chapter 183, is automatically suspended until the pesticide operator is in compliance. If the business is owned by one individual, the department shall make no charge for the pesticide applicator license issued to the individual under ORS 634.122.

Â Â Â Â Â  (5) The department shall not issue or renew a pesticide operatorÂs license until the applicant or licensee has furnished evidence to the department, in the form of a public liability policy issued by an insurance company qualified to do business in Oregon, protecting the applicant or licensee against liability for injury or death to persons and loss of or damage to property resulting from the application of pesticides, or in lieu of a policy, has furnished a deposit of cash, surety bond or other evidence of financial responsibility acceptable to the department that may be applied by the department to the payment of damages resulting from operator liability. However:

Â Â Â Â Â  (a) Except as required under paragraph (b) of this subsection, the financial responsibility required by this section shall not apply to damages or injury to crops, real or personal property being worked upon by the applicant.

Â Â Â Â Â  (b) If the applicant or licensee is to be engaged in the business of controlling or eradicating structural pests, or pests within a public or private place, or pests within private or public places where food is served, prepared or processed or where persons are regularly housed, the financial responsibility required by this section shall apply to damages or injury to real or personal property being worked upon, as well as all the other real and personal property set forth in this section.

Â Â Â Â Â  (6) The financial responsibility required by subsection (5) of this section must be not less than $25,000 for bodily injury to one or more persons and not less than $25,000 for property damage.

Â Â Â Â Â  (7) Notwithstanding the provisions of ORS chapter 183, if the licensed pesticide operator fails to maintain the financial responsibility required by subsections (5) and (6) of this section, the license is automatically suspended until the department again verifies the pesticide operator is in compliance with subsections (5) and (6) of this section. The liability insurance company shall notify the department in writing at least 30 days prior to any cancellation of an insurance policy required by this section.

Â Â Â Â Â  (8) Notwithstanding the provisions of ORS 105.810 and 105.815 or other laws to the contrary, the amount of damages for which a pesticide operator or pesticide applicator is liable as a result of use of pesticides, or financial responsibility for the same is limited to actual damages only.

Â Â Â Â Â  (9) The department shall return the deposit required by subsection (5) of this section to the pesticide operator if the pesticide operator at any time establishes exemption from the financial responsibility requirements under this chapter. After the expiration of two years from the date of an injury, death, loss or damage, the department shall return any deposit remaining to the pesticide operator or to the personal representative of the pesticide operator except that the department shall not make a return if the department has received notice that an action for damages arising out of the provisions of this section has been filed against the pesticide operator for whom the deposit was made, and the department has determined that the action is pending or that any judgment resulting from the action remains unpaid.

Â Â Â Â Â  (10) If the pesticide operator is to spray by aircraft, then the department, in addition to other provisions of this section relating to financial responsibility, may by rule allow aircraft pesticide operators to reduce, suspend or terminate the liability insurance, applicable to spraying by aircraft, and required by subsections (5) and (6) of this section during certain periods of the year.

Â Â Â Â Â  (11) The department may by rule allow liability insurance policies required by subsections (5) and (6) of this section to include deductible clauses of amounts to be determined by the department.

Â Â Â Â Â  (12)(a) The United States, the State of Oregon or federal, state or local agencies, instrumentalities, political subdivisions, counties, cities, towns, municipal corporations, irrigation, drainage or other districts or other federal, state or local governmental bodies are not required to obtain a license as a pesticide operator or to furnish evidence of financial responsibility to the department when:

Â Â Â Â Â  (A) Applying pesticides to property under their ownership, possession, control or jurisdiction;

Â Â Â Â Â  (B) Applying pesticides pursuant to an order issued by the department for purposes of controlling or eradicating noxious weeds or pests; or

Â Â Â Â Â  (C) Applying pesticides to property under the ownership, possession, control or jurisdiction of another federal, state or local agency, instrumentality, political subdivision, county, city, town, municipal corporation, irrigation, drainage or other district or other federal, state or local governmental body or of a homeowners association as defined under ORS 94.550 if:

Â Â Â Â Â  (i) The land is in a jurisdiction adjacent to property under their ownership, possession, control or jurisdiction;

Â Â Â Â Â  (ii) The application is done in conjunction with, or as an extension of, an application of pesticides to property under their ownership, possession, control or jurisdiction; and

Â Â Â Â Â  (iii) The pesticide application is done on a cost recovery, cooperative trade of services or no cost basis, and not as a source for profit.

Â Â Â Â Â  (b) A public utility or telecommunications utility is not required to obtain a license as a pesticide operator or to furnish evidence of financial responsibility to the department when applying pesticides to property under the ownership, possession or control of the utility.

Â Â Â Â Â  (13) Subject to subsection (15) of this section, the employees of the agencies, instrumentalities, subdivisions, counties, cities, towns, municipal corporations, districts, governmental bodies or utilities described in subsection (12) of this section who perform or carry out the work, duties or responsibilities of a pesticide applicator are subject to the provisions of this chapter, except they shall be issued Âpublic applicatorÂ licenses or, if they carry out the work, duties or responsibilities of a pesticide trainee, shall be issued Âpublic traineeÂ certificates, if they otherwise comply or qualify with the provisions of this chapter relating thereto.

Â Â Â Â Â  (14) The public applicator license or public trainee certificate shall be:

Â Â Â Â Â  (a) Issued by the department upon payment of the fee for the pesticide applicator license or pesticide trainee certificate.

Â Â Â Â Â  (b) Valid and used by the licensee or certificate holder only when applying pesticides as described in subsection (12) of this section.

Â Â Â Â Â  (c) Renewed, suspended or revoked each year in the same manner, under the same provisions and at the same time as other pesticide applicator licenses and trainee certificates are renewed, suspended or revoked.

Â Â Â Â Â  (15) The provisions of subsection (13) of this section apply only to:

Â Â Â Â Â  (a) The application of restricted-use pesticides; or

Â Â Â Â Â  (b) The application of any pesticide by using a machine-powered device.

Â Â Â Â Â  (16) Prior to applying pesticides to land described in subsection (12)(a)(C) of this section, a public applicator shall inform the person requesting pesticide application of the possible availability of alternative sources of assistance, including sources in the private sector that are registered with the department or with industry trade or professional organizations.

Â Â Â Â Â  (17) A federal, state or local agency, instrumentality, political subdivision, county, city, town, municipal corporation, irrigation, drainage or other district or other federal, state or local governmental body may not solicit or advertise for pesticide application business in areas outside its jurisdiction. [1973 c.341 Â§15; 1975 c.304 Â§11; 1987 c.317 Â§1; 1987 c.447 Â§135; 1993 c.599 Â§1; 2001 c.307 Â§2; 2005 c.96 Â§1]

Â Â Â Â Â  634.120 [Repealed by 1953 c.117 Â§2]

Â Â Â Â Â  634.122 Applicator license; qualifications; examination; fee. (1) An applicant for a pesticide applicatorÂs license is entitled to be examined for or to be issued a license or supplements thereto by the State Department of Agriculture, if the applicant:

Â Â Â Â Â  (a) Is at least 18 years of age; and

Â Â Â Â Â  (b) Proves to the satisfaction of the department that the applicant:

Â Â Â Â Â  (A) Has had experience as a pesticide trainee for the minimum period and in the manner prescribed by the department;

Â Â Â Â Â  (B) Has educational qualifications, experience or training which is equal to the minimum standards and requirements established by the department; or

Â Â Â Â Â  (C) Has been licensed in Oregon as a pesticide applicator and actively engaged in such work during the prior license period, as shall be prescribed by the department.

Â Â Â Â Â  (2) An applicant for a pesticide applicatorÂs license shall be required to demonstrate satisfactorily by written examination or any reexamination given by the department, an adequate knowledge of:

Â Â Â Â Â  (a) The characteristics of pesticides and the effect of their application to particular crops.

Â Â Â Â Â  (b) The practices of application of pesticides.

Â Â Â Â Â  (c) The conditions and times of application of pesticides and the precautions to be taken in connection therewith.

Â Â Â Â Â  (d) The applicable laws and rules relating to pesticides and their application in this state.

Â Â Â Â Â  (e) Integrated pest management techniques, as defined in ORS 634.650, for pest control.

Â Â Â Â Â  (f) Other requirements or procedures which will be of benefit to and protect the pesticide applicator, the persons who use the services of the pesticide applicator and the property of others.

Â Â Â Â Â  (3) Based upon the license application and the request of the applicant, the department may examine the applicant only in any one or more of the classes of pest control or pesticide application businesses established by the department under ORS 634.306 (2).

Â Â Â Â Â  (4)(a) A pesticide applicator license fee shall be established by the department not to exceed $50 for the first class of pest control or pesticide application business as prescribed in ORS 634.306 (2) and not to exceed $7.50 for each additional class.

Â Â Â Â Â  (b) After a person makes first application for a license or renewal thereof for a specific license period, if later during the same license period such person desires to engage in additional classes of pest control or pesticide application business as prescribed in ORS 634.306 (2), such person shall pay the fee for each additional class established by the department not to exceed $12.50.

Â Â Â Â Â  (5) Examinations or reexaminations for pesticide applicatorÂs licenses shall be given by the department at such time and in any of its branch offices or other locations it deems expedient, and shall be under the supervision of its employees or appointees. The department is authorized to:

Â Â Â Â Â  (a) Appoint without pay or reimbursement, employees of other state agencies who are authorized to give examinations.

Â Â Â Â Â  (b) Prepare and maintain various types of examinations and types and schedules of reexaminations and to take all other measures deemed necessary to insure that persons receiving passing grades thereto have been fairly and reasonably tested as to their ability and that there have been no fraudulent or dishonest means used by the applicants in applying for or in the taking of examinations or reexaminations.

Â Â Â Â Â  (6) If it verifies an applicant has received a passing grade on the examination or reexamination and otherwise has complied with the provisions of this chapter, the department shall issue a pesticide applicatorÂs license.

Â Â Â Â Â  (7) Each person who has failed to receive a passing grade or for other reasons was not issued a license as a result of an examination or reexamination given by the department, shall pay $5 to partially reimburse the department for its costs to administer each reexamination to the applicant. [1973 c.341 Â§16; 1975 c.304 Â§12; 1991 c.943 Â§6; 1993 c.599 Â§2; 1995 c.79 Â§326]

Â Â Â Â Â  634.126 Trainee certificate; renewal; fee. (1) In accordance with regulations promulgated by the State Department of Agriculture, as provided in ORS 634.306 (1), the department shall issue or renew its pesticide traineeÂs certificate if the applicant or certificate holder:

Â Â Â Â Â  (a) Is at least 18 years of age;

Â Â Â Â Â  (b) Is employed by a licensed pesticide operator;

Â Â Â Â Â  (c) Is working under the direct supervision and control of a licensed applicator; and

Â Â Â Â Â  (d) Is in compliance with the applicable provisions of this chapter and regulations promulgated thereunder.

Â Â Â Â Â  (2) The fees for a pesticide traineeÂs certificate, or renewal thereof, shall be the same as the license fee for a pesticide applicator. [1973 c.341 Â§17; 1997 c.249 Â§193]

Â Â Â Â Â  634.130 [Repealed by 1953 c.117 Â§2]

Â Â Â Â Â  634.132 Consultant license; fee; qualifications; examination; applicability of law. (1) The annual license fee for a pesticide consultant shall be established by the State Department of Agriculture not to exceed $40.

Â Â Â Â Â  (2) An applicant for a pesticide consultantÂs license shall be required to demonstrate satisfactorily by written examination or any reexamination given by the department, an adequate knowledge of:

Â Â Â Â Â  (a) The characteristics of pesticides and the effect of their application to particular crops.

Â Â Â Â Â  (b) The practices of application of pesticides.

Â Â Â Â Â  (c) The conditions and times of application of pesticides and the precautions to be taken in connection therewith.

Â Â Â Â Â  (d) The applicable laws and rules relating to pesticides and their application in this state.

Â Â Â Â Â  (e) Other requirements or procedures which will be of benefit to and protect the pesticide applicators, the persons who use the services of the pesticide applicator and the property of others.

Â Â Â Â Â  (3) Based upon the license application and the request of the applicant, the department may examine the applicant only in any one or more of the classes of pesticides established by the department under ORS 634.306 (2).

Â Â Â Â Â  (4) Examinations or reexaminations for pesticide consultantÂs licenses shall be subject to ORS 634.122 (5) to (7).

Â Â Â Â Â  (5) This section shall not apply to licensed pesticide applicators or operators. [1973 c.341 Â§18; 1975 c.304 Â§13; 1993 c.599 Â§3]

Â Â Â Â Â  634.136 Dealer license; fee; applicability of law. (1) The annual license fee for a pesticide dealer shall be established by the State Department of Agriculture not to exceed $75. A separate license shall be required for each sales outlet or location.

Â Â Â Â Â  (2) This section shall not apply to:

Â Â Â Â Â  (a) Any licensed pesticide operator who sells restricted-use or highly toxic pesticides as a part of services, or through licensed employees, through the use of the equipment of the licensed pesticide operator.

Â Â Â Â Â  (b) Any state, federal or governmental agency providing restricted-use or highly toxic pesticides to its own employees for use in its own programs.

Â Â Â Â Â  (c) Any person who sells, offers for sale, handles or distributes pesticide-fertilizer mixtures only in packages of 25 pounds or less in size. [1973 c.341 Â§19; 1975 c.304 Â§14; 1993 c.599 Â§4]

Â Â Â Â Â  634.140 [Repealed by 1953 c.117 Â§2]

Â Â Â Â Â  634.142 Private applicator certificate; standards; fee. (1) The State Department of Agriculture shall issue or renew a private applicatorÂs certificate if the applicant or certificate holder meets the certification standards established by the department pursuant to ORS 634.306 (14).

Â Â Â Â Â  (2) A fee, established by the department, shall be assessed for a private applicatorÂs certificate or renewal thereof. The fee may not exceed $25. The time for which a certificate is valid shall be five years. [1973 c.341 Â§20; 1979 c.232 Â§2; 2003 c.14 Â§390]

Â Â Â Â Â  634.146 Records required of operators; retention period; report to owner of treated field crops. (1) Pesticide operators shall prepare and maintain records on forms approved by the State Department of Agriculture. Such records shall include:

Â Â Â Â Â  (a) The name of the person for whom the pesticide was applied.

Â Â Â Â Â  (b) The approximate location of the land or property on which the pesticide was applied.

Â Â Â Â Â  (c) The date and approximate time of application.

Â Â Â Â Â  (d) The person who supplied the pesticides.

Â Â Â Â Â  (e) The trade name and the strength of such pesticides.

Â Â Â Â Â  (f) The amount or concentration (pounds or gallons per acre of active ingredient or concentration per approximately 100 gallons).

Â Â Â Â Â  (g) The specific property, crop or crops to which the pesticide was applied.

Â Â Â Â Â  (h) The summary information of equipment, device or apparatus used and, if applied by aircraft, the Federal Aviation Administration number.

Â Â Â Â Â  (i) The names of the pesticide applicator or pesticide trainees who did the actual application or spraying.

Â Â Â Â Â  (2) The records, which shall be kept for a period of at least three years from the date of application of pesticides, shall be available during business hours for review and inspection by the department.

Â Â Â Â Â  (3) Upon receiving a request from any owner of field crops on which pesticides were applied, the pesticide operator within 40 days after making such application shall give or forward to the owner a written statement setting forth the information described in subsection (1)(a), (b), (c), (e), (f) and (g) of this section. [1973 c.341 Â§21; 2001 c.104 Â§248]

LIABILITY CLAIMS PROCEDURE

Â Â Â Â Â  634.172 Procedure for making liability claim against landowner or pesticide operator; investigation of report of loss; claim procedure not waiver of governmental immunity. (1) No action against a landowner, person for whom the pesticide was applied or pesticide operator arising out of the use or application of any pesticide shall be commenced unless, within 60 days from the occurrence of the loss, within 60 days from the date the loss is discovered, or, if the loss is alleged to have occurred out of damage to growing crops, before the time when 50 percent of the crop is harvested, the person commencing the action:

Â Â Â Â Â  (a) Files a report of the alleged loss with the State Department of Agriculture;

Â Â Â Â Â  (b) Mails or personally delivers to the landowner or pesticide operator who is allegedly responsible for the loss a true copy of the report provided for under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) Mails or personally delivers to the person for whom the pesticide was applied a true copy of the report required under paragraph (a) of this subsection if that person is not the person commencing the action.

Â Â Â Â Â  (2) Any person who claims to have sustained any loss arising out of the use or application of any pesticide by any state agency, county or municipality may file a report of loss with the department, and mail or personally deliver a true copy of such report of loss to the state agency, county or municipality allegedly responsible, within the time provided in subsection (1) of this section.

Â Â Â Â Â  (3) Upon receiving a report of loss as provided by this section:

Â Â Â Â Â  (a) The department may investigate, examine and determine the extent and nature of the damage alleged to have been caused to property or crops. The department shall not determine the source of the damage, the person who may have caused the damage or the financial extent of the loss or damage. The department shall prepare and file in its office a report of the investigation, examination and determination. Copies of the report made by the department may be given upon request to persons who are financially interested in the matter.

Â Â Â Â Â  (b) The department at the request of, and without cost to, any persons financially interested in the matter may undertake to mediate an equitable settlement of the controversy.

Â Â Â Â Â  (4) Upon receiving a request therefor from any person, other than a person who may file a report of loss as provided by subsection (1) or (2) of this section, the department may investigate, examine and determine the extent and nature of damage alleged to have been caused to property or crops arising out of the use or application of any pesticide by any other person or any state agency, county or municipality, provided that the person making such request reimburses the department for its work. The department shall not determine the source of the damage, the person who may have caused the damage or the financial extent of the loss or damage. The department shall prepare and file in its office a report of the investigation, examination and determination. Copies of the report made by the department may be given upon request to persons who are financially interested in the matter.

Â Â Â Â Â  (5) Nothing in this section shall be construed as a waiver by the State of Oregon or any state agency, county or municipality of any immunity against suit which otherwise may exist.

Â Â Â Â Â  (6) Notwithstanding ORS 634.006 (7), as used in this section, ÂlandownerÂ includes any person, firm, corporation, the state, any county within the state, or municipality, shown by records of the county to be the owner of land or having such land under contract for purchase. [1973 c.341 Â§23; 1991 c.351 Â§1; 1995 c.96 Â§2]

PROTECTED AND RESTRICTED AREAS

Â Â Â Â Â  634.206 Continuation of protected and restricted areas created by former law. There hereby is created a protected area or restricted area territorially identical respectively with each protected area or restricted area existing as of October 5, 1973, or a restricted area established pursuant to ORS 573.537 and in effect June 1, 1973, if such existing protected area or restricted area was established or succeeded pursuant to the provisions of ORS chapter 573. Each protected area or restricted area hereby created shall bear the name of the formerly designated protected area or restricted area with which it is territorially identical. It shall succeed to the duties, obligations, property, rights and privileges of such formerly designated protected area or restricted area and shall function as authorized by the provisions of this chapter. [1973 c.341 Â§24]

Â Â Â Â Â  634.210 [Amended by 1953 c.685 Â§12; repealed by 1961 c.294 Â§1 (634.211 enacted in lieu of 634.210)]

Â Â Â Â Â  634.211 [1961 c.294 Â§2 (enacted in lieu of 634.210); subsection (2) enacted as 1965 c.22 Â§2(1); paragraph (b) of subsection (11) derived from 1965 c.22 Â§2(2); 1969 c.268 Â§4; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.212 Formation of protected areas; petition; filing fee; guidelines for determinations by director. (1) Upon receiving a petition of any 25 or more landowners, representing at least 70 percent of the acres of land, situated within the territory proposed to be a protected area, the State Department of Agriculture may establish a protected area, in accordance with the provisions of ORS 561.510 to 561.590 governing the procedures for the declaration of quarantines, except the consent of the Governor is not required.

Â Â Â Â Â  (2) The petition, referred to in subsection (1) of this section, shall include the following:

Â Â Â Â Â  (a) The proposed name of the protected area.

Â Â Â Â Â  (b) The description, including proposed boundaries, of the territory proposed to be a protected area.

Â Â Â Â Â  (c) A concise statement of the need for the establishment of the protected area proposed.

Â Â Â Â Â  (d) A concise statement of the pesticides and the times, methods or rates of pesticide applications to be restricted or prohibited and the extent such are to be restricted or prohibited.

Â Â Â Â Â  (e) A request that a public hearing be held by the department.

Â Â Â Â Â  (f) The name of the person authorized to act as attorney in fact for the petitioners in all matters relating to the establishment of a proposed protected area.

Â Â Â Â Â  (g) A concise statement of any desired limitations of the powers and duties of the governing body of the proposed protected area.

Â Â Â Â Â  (3) If more than one petition, referred to in subsection (1) of this section, is received by the department describing parts of the same territory, the department may consolidate all or any of such petitions.

Â Â Â Â Â  (4) Each petition, described in subsection (1) of this section, shall be accompanied by a filing fee of $125. Upon receipt of such petition and payment of such fee, the department shall prepare and submit to the petitioners an estimated budget of the costs of establishing such proposed protected area, including cost of preparation of the estimated budget, of the hearing and of the preparation of required documents. Within 15 days of the receipt of the estimated budget, the petitioners shall remit to the department the difference between the filing fee and total estimated budget. Should the petitioners fail to remit such difference, the department shall retain the filing fee and terminate the procedure for establishment of a proposed protected area. If, upon completion of the procedure for establishment of a proposed protected area, there remains an unexpended and unencumbered balance of funds received by the department under this section, such balance shall be refunded to the petitioners through their designated attorney in fact.

Â Â Â Â Â  (5) In making a determination pursuant to the authority granted under ORS 561.520 (3), the Director of Agriculture shall consider, among other factors, the following:

Â Â Â Â Â  (a) The agricultural and horticultural crops, wildlife or forest industry to be affected and their locations.

Â Â Â Â Â  (b) The topography and climate, including temperature, humidity and prevailing winds, of the territory in which the proposed protected area is situated.

Â Â Â Â Â  (c) The characteristics and properties of pesticides used or applied and proposed to be restricted or prohibited. [1973 c.341 Â§25; 1999 c.59 Â§185; 2005 c.22 Â§446]

Â Â Â Â Â  634.213 [1961 c.642 Â§18; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.215 [1953 c.685 Â§12; 1961 c.294 Â§3; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.216 Protected area as governmental subdivision upon completion of required filings. In addition to the filings of an order establishing a protected area as required by ORS 561.530 (1), a certified copy of such order shall be filed with the Secretary of State, accompanied by a map of a scale of at least one inch per mile, which documents shall be maintained as a public record in the office of the Secretary of State. Upon such required filings, the protected area shall be deemed to be a governmental subdivision of the state and a public body corporate. [1973 c.341 Â§26]

Â Â Â Â Â  634.217 [1953 c.685 Â§12; 1961 c.294 Â§4; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.220 [1953 c.685 Â§12; 1961 c.294 Â§5; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.222 Determination of lawful establishment of protected area in actions or proceedings; certified copy of filed order as evidence. In any suit, action or proceeding involving the validity or enforcement of any proceeding or action of a protected area, the protected area shall be deemed to have been established in accordance with the provisions of this chapter upon proof of the filing of an order as required by ORS 634.216. A copy of such order, certified as filed by the Secretary of State, shall be admissible evidence in any such suit, action or proceeding and shall be proof of the filing and contents thereof. [1973 c.341 Â§31]

Â Â Â Â Â  634.225 [1953 c.685 Â§12; 1961 c.294 Â§6; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.226 Protected area governing committee; member election and terms; committee officers; duties and powers; rulemaking authority. (1) A protected area, established pursuant to the provisions of this chapter, shall be governed and administered by an area committee consisting of five members. The term of office of each member, except as provided in paragraphs (b) and (c) of this subsection, shall be three years. Such area committee shall be established in accordance with the following:

Â Â Â Â Â  (a) Within 30 days after the establishment of a protected area, as provided in ORS 634.216, the State Department of Agriculture shall give notice that petitions to nominate candidates for three positions on such committee shall be accepted by the department. Such notice shall be given by publication at least once in a newspaper of general circulation in the protected area and by delivery of a copy of the notice to the county clerk of the county in which the protected area is situated, who thereafter shall post the same in a conspicuous public place. Such notice shall contain:

Â Â Â Â Â  (A) The address of the department;

Â Â Â Â Â  (B) The time within which the petition to nominate is to be filed;

Â Â Â Â Â  (C) The fact that 25 or more electors, or two-thirds of the electors then registered, if there are less than 25, residing within the protected area must subscribe such petition;

Â Â Â Â Â  (D) The fact that such electors may subscribe the nominating petition of more than one candidate for a position on said committee; and

Â Â Â Â Â  (E) The fact that a candidate must reside within the protected area.

Â Â Â Â Â  (b) Upon receipt of any nominating petitions described in subsection (1)(a) of this section, the department shall prepare ballots containing the names of the candidates, in alphabetical order of surnames, and a space for at least one write-in candidate. If no nominating petitions are received by the department, this fact shall be stated upon the ballot and at least three spaces provided thereon for write-in candidates. Such ballots shall also state the time within which the ballots are to be returned to the department and the address of the department. All electors within the boundaries of the territory as determined by the department are eligible to vote in the referendum. The department shall determine the results of such election and shall file with the Secretary of State a declaration of the results of such election, which declaration shall be maintained as a public record in the office of the Secretary of State. The three candidates receiving the largest number of the votes cast in such election shall be the three elected members of the area commission, whose terms of office, to be determined by lot, shall be one, two and three years respectively.

Â Â Â Â Â  (c) Upon determining the results of the election provided in paragraph (b) of this subsection, the department shall appoint two members to the area committee, which appointments shall be subject to the approval of the majority of the three elected members of said committee. Such appointed members shall be residents of the protected area and have knowledge of pesticides, pesticide application and existing conditions, affecting pesticide application. The terms of office, to be determined by lot, shall be one and two years respectively, and the department shall thereafter appoint the successors in office of such members, as well as those of elected members whose office is vacated prior to the expiration of a term.

Â Â Â Â Â  (2)(a) Upon the establishment of the area committee, the members thereof shall designate a chairperson, secretary and treasurer, which designations may, from time to time, be changed. A majority of the area committee shall constitute a quorum and an act by a majority of such quorum shall constitute an official act of the area committee.

Â Â Â Â Â  (b) The area committee shall:

Â Â Â Â Â  (A) Provide for surety bonds for all persons entrusted with funds or property of the protected area;

Â Â Â Â Â  (B) Prepare and maintain accurate and complete records of all activities, meetings, orders and regulations of the protected area;

Â Â Â Â Â  (C) Employ, as deemed necessary, persons to assist the area committee in its administration and enforcement activities, including issuance of permits to applicators;

Â Â Â Â Â  (D) Not engage in the business of buying or selling pesticides;

Â Â Â Â Â  (E) Promulgate, in consultation with the department, regulations as provided in subsection (4) of this section;

Â Â Â Â Â  (F) Carry out the procedures for the establishment of a restricted area as provided in ORS 634.232;

Â Â Â Â Â  (G) Prepare and make public at annual meetings to be called by the area committee chairperson, annual reports and audits; and

Â Â Â Â Â  (H) Be authorized to receive funds from any source and use the same to carry out and enforce ORS 634.212 to 634.242.

Â Â Â Â Â  (3) Each year after the establishment of a protected area and at least 15 days prior to the annual meeting called pursuant to subsection (2)(b)(G) of this section, the area committee shall notify the department of the annual meeting time. Upon receipt of such notice, the department shall initiate and carry out the procedures for election of members to vacancies on the area committee and shall follow the procedures for elections provided in subsection (1) of this section. The candidates shall be elected and take office as provided in subsection (1) of this section.

Â Â Â Â Â  (4)(a) In accordance with the provisions of ORS chapter 183, the area committee shall promulgate regulations governing or prohibiting the application of pesticides within the protected area, by aircraft or otherwise, which relate to the time, place, method of pesticide application and other matters necessary to prevent damage or injury to susceptible crops, insects, wildlife or forests.

Â Â Â Â Â  (b) In promulgating such regulation, the area committee shall consider, among other things, the:

Â Â Â Â Â  (A) Topography and climate, including temperature, humidity and prevailing winds;

Â Â Â Â Â  (B) Characteristics and properties of pesticides used or applied; and

Â Â Â Â Â  (C) Location of susceptible crops, insects, wildlife or forests.

Â Â Â Â Â  (c) Any interested person may petition to enlarge or restrict the regulation of pesticide application by filing a petition to amend the regulations of the protected area with the area committee which, in consultation with the department and in accordance with the provisions of ORS chapter 183, shall allow or deny such petition and amend the regulations of the protected area accordingly. [1973 c.341 Â§27; 1997 c.249 Â§194]

Â Â Â Â Â  634.230 [Amended by 1953 c.685 Â§12; 1961 c.294 Â§7; 1965 c.22 Â§4; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.232 Restricted area formation; matters to be considered; additional area committee member. (1) At any time after the establishment of a protected area, the State Department of Agriculture at the request of the area committee of such protected area, may establish a restricted area in accordance with the provisions of ORS 561.510 to 561.590 governing the procedures for the declaration of quarantines, except the consent of the Governor shall not be required.

Â Â Â Â Â  (2) The request, referred to in subsection (1) of this section, shall include the following:

Â Â Â Â Â  (a) The description, including proposed boundaries, of the territory proposed to be a restricted area.

Â Â Â Â Â  (b) A concise statement of the need for the establishment of the restricted area proposed.

Â Â Â Â Â  (c) A concise statement of the pesticides and the times, methods or rates of pesticide application to be restricted.

Â Â Â Â Â  (3)(a) In considering the establishment of a restricted area wherein herbicides are to be restricted, the outer boundaries of such proposed restricted area shall not be in excess of 10 airline miles beyond the outer boundary of the protected area, and if a restricted area wherein all other pesticides are to be restricted shall not be in excess of one airline mile beyond the outer boundary of the protected area.

Â Â Â Â Â  (b) In considering the establishment of a restricted area, the factors set forth in ORS 634.212 (5) shall be considered.

Â Â Â Â Â  (c) ORS 634.216 shall apply to the establishment of a restricted area, except that such restricted area shall be governed and administered by the area committee of the protected area, which committee shall have the same powers and duties set forth in ORS 634.226 (2)(b), and except such restricted area shall not be deemed to be a governmental subdivision of this state as a public body corporate.

Â Â Â Â Â  (d) In the event that a restricted area is established pursuant to subsection (1) of this section, the area committee shall be expanded to include one additional member who resides in the restricted area, but outside of the protected area. The additional member shall be elected in accordance with ORS 634.226. [1973 c.341 Â§28]

Â Â Â Â Â  634.233 [1961 c.294 Â§9; 1969 c.268 Â§5; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.234 [1969 c.268 Â§3; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.235 [1953 c.685 Â§12; 1961 c.294 Â§10; 1969 c.268 Â§6; 1971 c.620 Â§1; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.236 Increasing or decreasing size of protected area; consolidation of areas. (1) Upon receiving a petition of any 25 or more landowners, representing at least 70 percent of the acres of land, situated within a protected area, the State Department of Agriculture may include additional adjacent territory in a protected area or withdraw territory from a protected area. The procedures to be followed by the department in considering such petition shall be those set forth in ORS 561.510 to 561.590 governing the procedures for the declaration of quarantines, except that the consent of the Governor shall not be required.

Â Â Â Â Â  (2)(a) Upon receiving a petition of any 25 or more landowners, representing at least 70 percent of the acres of land, situated within two or more adjacent protected areas, the department may consolidate such adjacent protected areas. The procedures shall be the same as described in subsection (1) of this section.

Â Â Â Â Â  (b) In the event of consolidation of protected areas, the corporate existence and terms of office of the area committee members of the preexisting protected areas shall terminate upon the filing of the order described in ORS 634.216. ORS 634.216 applies to the newly consolidated protected area, and all rights, powers, assets and duties of the several preexisting protected areas shall be vested in, and assumed by the newly consolidated protected area.

Â Â Â Â Â  (c) The establishment, organization, duties and authority of the area committee of the consolidated protected area shall be in accordance with ORS 634.226. [1973 c.341 Â§29]

Â Â Â Â Â  634.240 [Amended by 1953 c.685 Â§12; 1961 c.294 Â§11; 1969 c.131 Â§4; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.242 Taxing power of area committee; limitation on amount of levy. (1) The area committee of a protected area may levy and cause to be collected an ad valorem tax for the purpose of paying the obligations of the protected area incurred in the administration of its responsibilities under this chapter.

Â Â Â Â Â  (2) The levy in any one year shall not exceed one-fortieth of one percent (0.00025) of the real market value of all taxable property within the protected area, computed in accordance with ORS 308.207. The taxes shall be levied and collected at the time and in the manner provided for the levy and collection of state and county taxes, and shall be paid by the county officers collecting the same to the treasurer of the protected area. [1973 c.341 Â§30; 1991 c.459 Â§438]

Â Â Â Â Â  634.245 [1953 c.685 Â§12; repealed by 1969 c.268 Â§16]

Â Â Â Â Â  634.250 [Amended by 1953 c.685 Â§12; 1961 c.294 Â§12; 1969 c.268 Â§7; 1971 c.699 Â§19; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.260 [Repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.270 [Repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.280 [1965 c.22 Â§3; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.300 [1969 c.268 Â§8; repealed by 1973 c.341 Â§37]

ADMINISTRATION AND ENFORCEMENT

Â Â Â Â Â  634.306 General duties and powers of department; rules. In accordance with the provisions of ORS chapter 183, the State Department of Agriculture is authorized to promulgate regulations necessary to carry out the purposes and intent of this chapter, including but not limited to the following:

Â Â Â Â Â  (1) Establish and maintain a program required for a person to work or engage in the application or spraying of pesticides as a pesticide trainee. In this regard, the department may take into consideration:

Â Â Â Â Â  (a) Requirements for submission of applications by pesticide trainees.

Â Â Â Â Â  (b) Minimum and maximum periods of work or experience required for pesticide trainees.

Â Â Â Â Â  (c) Work performance records or reports to be maintained by pesticide trainees or their employers.

Â Â Â Â Â  (d) Acceptance of educational qualifications, applicable work or experience in similar or other fields in lieu of, or as a part of, periods of employment or work by pesticide trainees.

Â Â Â Â Â  (e) Forms and types of pesticide trainee certificates to be issued by the department, authorizing trainees to apply pesticides in all or part of the classes of operations or businesses set forth in subsection (2) of this section.

Â Â Â Â Â  (f) Laws and requirements relating to other professional, trade or industry trainee or apprenticeship programs in this or other states.

Â Â Â Â Â  (g) Special requirements if the pesticide trainee is to apply pesticides by the use of aircraft, and the advisability of allowing participation in federal flight training programs to be substituted, all or in part, for training requirements under this chapter.

Â Â Â Â Â  (2) Establish and maintain classifications of the various pesticides and of the various pest control or pesticide application businesses in order to facilitate the licensing or certification and regulation of pesticide consultants, operators, applicators, private applicators and trainees. In this regard the department may take into consideration:

Â Â Â Â Â  (a) Various types, formulations and characteristics of pesticides used and their purposes.

Â Â Â Â Â  (b) Various methods of application of such pesticides.

Â Â Â Â Â  (c) Precautions required for safe and effective application of such pesticides.

Â Â Â Â Â  (3) Designate pesticides authorized to be used or applied, or prohibited from use or application, by persons in order to qualify for an exemption under ORS 634.106.

Â Â Â Â Â  (4) Establish and maintain classifications of pesticides and devices which are deemed to be highly toxic or restricted-use pesticides or devices. In this regard, the department shall take into consideration:

Â Â Â Â Â  (a) Laws and regulations of the federal government, including the provisions of the Federal Insecticide, Fungicide and Rodenticide Act, as amended, and the Federal Environmental Pesticide Control Act.

Â Â Â Â Â  (b) Laws and regulations of other states.

Â Â Â Â Â  (c) Advice and counsel of experts in pesticides from industry, universities and colleges and other governmental agencies or bodies.

Â Â Â Â Â  (5) Establish and maintain types of pesticide consultant or applicator examinations and reexaminations, schedules for required reexaminations and other measures deemed necessary for fair and reasonable testing of applicants as provided in ORS 634.122 (5).

Â Â Â Â Â  (6) Designate the conditions under which pesticide operators spraying by aircraft may reduce, suspend or terminate the liability insurance required by ORS 634.116, and the periods of time therefor. In this regard, the department may take into consideration:

Â Â Â Â Â  (a) Changes in climate or seasons.

Â Â Â Â Â  (b) Periods when certain crops are or have been harvested.

Â Â Â Â Â  (c) Restricted or limited use of various types or classes of pesticides.

Â Â Â Â Â  (d) Possibilities of injury or death to persons and loss or damage to real or personal property.

Â Â Â Â Â  (7) Establish the conditions and amounts allowed for deductible classes in the liability insurance required by ORS 634.116.

Â Â Â Â Â  (8) Establish and maintain programs of instruction or educational courses for pesticide consultants, operators, applicators and private applicators in cooperation with Oregon State University or others, wherein, as far as is practicable, provisions are made so as to allow such pesticide operators and applicators to participate only in the instruction or courses directly or indirectly related to their particular activities. Attendance of licensees may be required.

Â Â Â Â Â  (9) Prepare and distribute a manual, or other form of publication, containing information helpful and beneficial to persons engaged in pesticide application or use or to persons preparing to qualify for licensing as a pesticide operator, consultants or applicator and establish charges therefor.

Â Â Â Â Â  (10) Establish, from time to time, advisory groups or committees to assist the department in formulation of policies, plans or regulations under this chapter. Each member of any such group or committee so established shall be entitled to compensation and expenses as provided in ORS 292.495, which shall be charged to the department.

Â Â Â Â Â  (11) Establish registration fees for pesticide brands and formulae or formulations thereunder.

Â Â Â Â Â  (12) Establish restrictions or prohibitions as to the form of pesticides allowed to be mixed, applied or added to fertilizers, seed or grains.

Â Â Â Â Â  (13) Establish restrictions, methods and procedures in the storage, transportation, use or application of restricted-use pesticides or highly toxic pesticides in order to protect humans, pollinating insects, bees, animals, crops, wildlife, land or environment.

Â Â Â Â Â  (14) Establish and maintain a system for certification of private applicators. In this regard, the department shall take into consideration:

Â Â Â Â Â  (a) Laws and regulations of the federal government, including the provisions of the Federal Environmental Pesticide Control Act of 1972, 86 Stat. 973, and the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 135 et seq., as amended thereby, and regulations thereunder.

Â Â Â Â Â  (b) Minimum periods of experience required and types of experience, education or work acceptable.

Â Â Â Â Â  (c) Forms and types of private applicator certificates to be issued by the department, authorizing private applicators to apply pesticides in all or part of the classifications of pesticides set forth in subsection (4) of this section.

Â Â Â Â Â  (15) Establish requirements for the reporting of pesticide sales, distribution or use by any person. [1973 c.341 Â§32; 1999 c.1059 Â§13]

Â Â Â Â Â  Note: The amendments to 634.306 by section 17, chapter 1059, Oregon Laws 1999, become operative December 31, 2009. See section 19, chapter 1059, Oregon Laws 1999. The text that is operative on and after December 31, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  634.306. In accordance with the provisions of ORS chapter 183, the State Department of Agriculture is authorized to promulgate regulations necessary to carry out the purposes and intent of this chapter, including but not limited to the following:

Â Â Â Â Â  (1) Establish and maintain a program required for a person to work or engage in the application or spraying of pesticides as a pesticide trainee. In this regard, the department may take into consideration:

Â Â Â Â Â  (a) Requirements for submission of applications by pesticide trainees.

Â Â Â Â Â  (b) Minimum and maximum periods of work or experience required for pesticide trainees.

Â Â Â Â Â  (c) Work performance records or reports to be maintained by pesticide trainees or their employers.

Â Â Â Â Â  (d) Acceptance of educational qualifications, applicable work or experience in similar or other fields in lieu of, or as a part of, periods of employment or work by pesticide trainees.

Â Â Â Â Â  (e) Forms and types of pesticide trainee certificates to be issued by the department, authorizing trainees to apply pesticides in all or part of the classes of operations or businesses set forth in subsection (2) of this section.

Â Â Â Â Â  (f) Laws and requirements relating to other professional, trade or industry trainee or apprenticeship programs in this or other states.

Â Â Â Â Â  (g) Special requirements if the pesticide trainee is to apply pesticides by the use of aircraft, and the advisability of allowing participation in federal flight training programs to be substituted, all or in part, for training requirements under this chapter.

Â Â Â Â Â  (2) Establish and maintain classifications of the various pesticides and of the various pest control or pesticide application businesses in order to facilitate the licensing or certification and regulation of pesticide consultants, operators, applicators, private applicators and trainees. In this regard the department may take into consideration:

Â Â Â Â Â  (a) Various types, formulations and characteristics of pesticides used and their purposes.

Â Â Â Â Â  (b) Various methods of application of such pesticides.

Â Â Â Â Â  (c) Precautions required for safe and effective application of such pesticides.

Â Â Â Â Â  (3) Designate pesticides authorized to be used or applied, or prohibited from use or application, by persons in order to qualify for an exemption under ORS 634.106.

Â Â Â Â Â  (4) Establish and maintain classifications of pesticides and devices which are deemed to be highly toxic or restricted-use pesticides or devices. In this regard, the department shall take into consideration:

Â Â Â Â Â  (a) Laws and regulations of the federal government, including the provisions of the Federal Insecticide, Fungicide and Rodenticide Act, as amended, and the Federal Environmental Pesticide Control Act.

Â Â Â Â Â  (b) Laws and regulations of other states.

Â Â Â Â Â  (c) Advice and counsel of experts in pesticides from industry, universities and colleges and other governmental agencies or bodies.

Â Â Â Â Â  (5) Establish and maintain types of pesticide consultant or applicator examinations and reexaminations, schedules for required reexaminations and other measures deemed necessary for fair and reasonable testing of applicants as provided in ORS 634.122 (5).

Â Â Â Â Â  (6) Designate the conditions under which pesticide operators spraying by aircraft may reduce, suspend or terminate the liability insurance required by ORS 634.116, and the periods of time therefor. In this regard, the department may take into consideration:

Â Â Â Â Â  (a) Changes in climate or seasons.

Â Â Â Â Â  (b) Periods when certain crops are or have been harvested.

Â Â Â Â Â  (c) Restricted or limited use of various types or classes of pesticides.

Â Â Â Â Â  (d) Possibilities of injury or death to persons and loss or damage to real or personal property.

Â Â Â Â Â  (7) Establish the conditions and amounts allowed for deductible classes in the liability insurance required by ORS 634.116.

Â Â Â Â Â  (8) Establish and maintain programs of instruction or educational courses for pesticide consultants, operators, applicators and private applicators in cooperation with Oregon State University or others, wherein, as far as is practicable, provisions are made so as to allow such pesticide operators and applicators to participate only in the instruction or courses directly or indirectly related to their particular activities. Attendance of licensees may be required.

Â Â Â Â Â  (9) Prepare and distribute a manual, or other form of publication, containing information helpful and beneficial to persons engaged in pesticide application or use or to persons preparing to qualify for licensing as a pesticide operator, consultants or applicator and establish charges therefor.

Â Â Â Â Â  (10) Establish, from time to time, advisory groups or committees to assist the department in formulation of policies, plans or regulations under this chapter. Each member of any such group or committee so established shall be entitled to compensation and expenses as provided in ORS 292.495, which shall be charged to the department.

Â Â Â Â Â  (11) Establish registration fees for pesticide brands and formulae or formulations thereunder.

Â Â Â Â Â  (12) Establish restrictions or prohibitions as to the form of pesticides allowed to be mixed, applied or added to fertilizers, seed or grains.

Â Â Â Â Â  (13) Establish restrictions, methods and procedures in the storage, transportation, use or application of restricted-use pesticides or highly toxic pesticides in order to protect humans, pollinating insects, bees, animals, crops, wildlife, land or environment.

Â Â Â Â Â  (14) Establish and maintain a system for certification of private applicators. In this regard, the department shall take into consideration:

Â Â Â Â Â  (a) Laws and regulations of the federal government, including the provisions of the Federal Environmental Pesticide Control Act of 1972, 86 Stat. 973, and the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 135 et seq., as amended thereby, and regulations thereunder.

Â Â Â Â Â  (b) Minimum periods of experience required and types of experience, education or work acceptable.

Â Â Â Â Â  (c) Forms and types of private applicator certificates to be issued by the department, authorizing private applicators to apply pesticides in all or part of the classifications of pesticides set forth in subsection (4) of this section.

Â Â Â Â Â  634.310 [1969 c.268 Â§9; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.312 Department to develop programs for solution of pesticide and synthetic chemical problems. The increasing formulation, distribution, application and use of pesticides and other synthetic chemicals have created serious problems with storage, disposition and transportation of pesticides and other synthetic chemicals which cannot or should not be distributed, applied or used. Such problems include but are not limited to the recall and storage of pesticides and other synthetic chemicals prohibited from distribution, application or use because of a violation of or noncompliance with a law or regulation. The State Department of Agriculture shall review scientific information relating to such problems and develop immediate and long-range programs or plans for solutions to such problems, and for these purposes seek the advice of governmental agencies or bodies. [1973 c.341 Â§4; 1993 c.742 Â§112]

Â Â Â Â Â  634.316 List of highly toxic and restricted-use pesticides. The State Department of Agriculture may establish, maintain and amend lists of pesticides and devices which are highly toxic or restricted-use pesticides or devices. [1973 c.341 Â§8]

Â Â Â Â Â  634.320 [1969 c.268 Â§10; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.322 Enforcement powers of department. In carrying out and enforcing the provisions of this chapter, the State Department of Agriculture is authorized:

Â Â Â Â Â  (1) To collect samples of pesticides from any source, for analysis to determine compliance with this chapter.

Â Â Â Â Â  (2) In accordance with the provisions of ORS 561.605 to 561.630, to seize or embargo any pesticide or device which is misbranded, adulterated or otherwise in violation of this chapter.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 561.605 to 561.630, whenever the department has reasonable cause to believe a pesticide or device is being formulated, distributed, stored or transported in violation of any of the provisions of this chapter, to issue and serve a written Âstop sale, use or removalÂ order to and upon the owner or person in custody of any such pesticide or device. In the event the owner or person in custody is not available for service of the order, the department may attach a copy of the order to the pesticide or device. Upon issuance of the order, the pesticide or device shall not be sold, used or removed until the provisions of this chapter have been complied with and the pesticide or device has been released, by written notice of the department, under conditions specified by the department.

Â Â Â Â Â  (4) In accordance with the provisions of ORS chapter 183, to revoke, suspend or refuse to issue or renew any license or certificate if it determines that an applicant, licensee or certificate holder has violated any of the provisions of this chapter.

Â Â Â Â Â  (5) In accordance with the provisions of ORS chapter 183, to amend, suspend or revoke the registration of a pesticide for violation of any of the provisions of this chapter.

Â Â Â Â Â  (6) To establish limitations and procedures deemed necessary and proper for the protection of persons, pollinating insects, bees, animals, crops, wildlife, land or environment, on the following:

Â Â Â Â Â  (a) Quantities of packages;

Â Â Â Â Â  (b) Quantities of sales;

Â Â Â Â Â  (c) Uses or applications;

Â Â Â Â Â  (d) Methods of sale, including prescription or permit requirements; or

Â Â Â Â Â  (e) Persons to whom sold.

Â Â Â Â Â  (7) To inspect any records required to be maintained by persons formulating, distributing, using or selling the pesticides described in ORS 634.306 (4), and to cause monitoring of the effects of such pesticides on human or animal life in any area where it is used or applied by a recognized and qualified person or agency.

Â Â Â Â Â  (8) To enter into cooperative and reciprocal agreements with the federal government, or any of its agencies, for the purpose of enforcement of the provisions of this chapter or federal laws and regulations on the same subject matters, and to receive and expend funds pursuant to such agreements in furtherance of such purpose.

Â Â Â Â Â  (9) To cooperate with, and request the assistance of, Oregon State University, governmental agencies or other persons for the purpose of enforcement of the provisions of this chapter.

Â Â Â Â Â  (10)(a) To act jointly in, and with the concurrence of the State Forester and a research specialist designated by Oregon State University, the issuance of permits for the use of isopropyl ester of 2,4-D or any other ester of equal or higher volatility with regard to plant damage. Each such permit shall specify:

Â Â Â Â Â  (A) The particular ester allowed;

Â Â Â Â Â  (B) The boundaries of the area in which it may be used; and

Â Â Â Â Â  (C) The prescribed time limit and condition under which it may be applied.

Â Â Â Â Â  (b) Such permits shall only be issued when the issuing authority determines that the use of the ester will not damage agricultural and forest products and susceptible crops. In making such determination, the issuing authority shall consider research data, topography, climate, temperature, humidity, prevailing winds, characteristics of the ester and location of agricultural and forest products and susceptible crops. Such permits may be issued subject to conditions prescribed by the issuing authority. Issuance of such permit shall not be construed as a waiver of any of the provisions of this chapter. [1973 c.341 Â§33; 1979 c.232 Â§3]

Â Â Â Â Â  634.326 Use of moneys received by department. (1) The State Department of Agriculture shall deposit all fees paid to it under the provisions of this chapter in the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the department for the purpose of administering and enforcing the provisions of this chapter.

Â Â Â Â Â  (2) An amount of the fees and moneys referred to in subsection (1) of this section not to exceed 10 percent of registration fees received under ORS 634.016 may be used by the department pursuant to agreements entered into between the department and the Dean of the College of Agricultural Sciences of Oregon State University, with the advice of the Minor Crops Advisory Committee for the purposes set forth in subsection (3) of this section.

Â Â Â Â Â  (3) The amounts provided for in subsection (2) of this section shall be used by the Dean of the College of Agricultural Sciences of Oregon State University for research projects and investigations agreed upon by the dean and the department directed toward obtaining pesticide use registrations needed by growers to produce crops economically in Oregon. [1973 c.341 Â§35; 1979 c.499 Â§33; 1989 c.709 Â§4]

Â Â Â Â Â  634.330 [1969 c.268 Â§11; repealed by 1971 c.699 Â§22]

Â Â Â Â Â  634.340 [1969 c.268 Â§12; repealed by 1971 c.699 Â§22]

Â Â Â Â Â  634.350 [1969 c.268 Â§2; 1971 c.699 Â§18; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.352 [1973 c.341 Â§5; 1979 c.232 Â§4; 1993 c.742 Â§111]

Â Â Â Â Â  634.356 [1973 c.341 Â§6; 1993 c.742 Â§111]

Â Â Â Â Â  634.360 [1969 c.268 Â§13; repealed by 1971 c.699 Â§22]

PROHIBITIONS

Â Â Â Â Â  634.372 Prohibited acts. A person may not:

Â Â Â Â Â  (1) Make false or misleading claims through any media, relating to the effect of pesticides or application methods to be utilized.

Â Â Â Â Â  (2) As a pesticide applicator or operator, intentionally or willfully apply or use a worthless pesticide or any pesticide inconsistent with its labeling, or as a pesticide consultant or dealer, recommend or distribute such pesticides.

Â Â Â Â Â  (3) Operate a faulty or unsafe pesticide spray apparatus, aircraft or other application device or equipment.

Â Â Â Â Â  (4) Perform pesticide application activities in a faulty, careless or negligent manner.

Â Â Â Â Â  (5) Refuse or neglect to prepare and maintain records required to be kept by the provisions of this chapter.

Â Â Â Â Â  (6) Make false, misleading or fraudulent records, reports or application forms required by the provisions of this chapter.

Â Â Â Â Â  (7) Operate pesticide applicatorsÂ apparatus, machinery or equipment without a licensed pesticide applicator or certified private applicator performing the actual application, or supervising such application if such is performed by a pesticide trainee. This prohibition does not apply to the operation of tractors, trucks or other vehicular equipment used only under the supervision of a certified private applicator.

Â Â Â Â Â  (8) As a pesticide applicator, work or engage in the application of any classes of pesticides without first obtaining and maintaining a pesticide applicatorÂs license, or apply pesticides that are not specifically authorized by such license.

Â Â Â Â Â  (9) As a pesticide operator, engage in the business of, or represent or advertise as being in the business of, applying pesticides upon the land or property of another, without first obtaining and maintaining a pesticide operatorÂs license. The operator also may not engage in a class of pesticide application business that is not specifically authorized by license issued by the State Department of Agriculture. The operator also may not employ or use any person to apply or spray pesticides who is not a licensed pesticide applicator or pesticide trainee.

Â Â Â Â Â  (10) As a pesticide trainee, work or engage in the application of any class of pesticides without first obtaining and maintaining a pesticide traineeÂs certificate and is otherwise in compliance with the provisions of this chapter.

Â Â Â Â Â  (11) Act as, or purport to be, a pesticide dealer or advertise as such without first obtaining and maintaining a pesticide dealerÂs license.

Â Â Â Â Â  (12) Act as, or purport to be, a pesticide consultant without first obtaining and maintaining a pesticide consultantÂs license.

Â Â Â Â Â  (13) Apply any pesticide classified as a restricted-use or highly toxic pesticide to agricultural, horticultural or forest crops on land owned or leased by the person without first obtaining and maintaining a private applicator certificate.

Â Â Â Â Â  (14) As a person described in ORS 634.106 (5), use power-driven pesticide application equipment or devices (use hand or backpack types only), or use or apply any pesticide other than those prescribed by the department.

Â Â Â Â Â  (15) Deliver, distribute, sell or offer for sale any pesticide that is misbranded.

Â Â Â Â Â  (16) Formulate, deliver, distribute, sell or offer for sale any pesticide that is adulterated.

Â Â Â Â Â  (17) Formulate, deliver, distribute, sell or offer for sale any pesticide that has not been registered as required by ORS 634.016.

Â Â Â Â Â  (18) Formulate, deliver, distribute, sell or offer for sale any powdered pesticide containing arsenic or any highly toxic fluoride that is not distinctly colored.

Â Â Â Â Â  (19) Distribute, sell or offer for sale any pesticide except in the manufacturerÂs original unbroken package.

Â Â Â Â Â  (20) Make application of pesticides, by aircraft or otherwise, within a protected or restricted area without first obtaining a permit for such application from the committee of the protected or restricted area in which the application is to be made. The person also may not make such application contrary to the conditions or terms of the permit so issued.

Â Â Â Â Â  (21) Use isopropyl ester of 2,4-D, or any other ester of equal or higher volatility with regard to plant damage as determined by the department, without first obtaining a permit for such use as provided in ORS 634.322 (10).

Â Â Â Â Â  (22) Sell, use or remove any pesticide or device subjected to a Âstop sale, use or removalÂ order until the pesticide or device has been released therefrom as provided in ORS 634.322 (3).

Â Â Â Â Â  (23) Fail to comply with any provision or requirement of sections 2 to 9, chapter 1059, Oregon Laws 1999, or rules adopted thereunder. [1973 c.341 Â§34; 1987 c.158 Â§121; 1995 c.360 Â§2; 1999 c.1059 Â§14; 2001 c.307 Â§3]

Â Â Â Â Â  Note: The amendments to 634.372 by section 18, chapter 1059, Oregon Laws 1999, become operative December 31, 2009. See section 19, chapter 1059, Oregon Laws 1999. The text that is operative on and after December 31, 2009, including amendments by section 4, chapter 307, Oregon Laws 2001, is set forth for the userÂs convenience.

Â Â Â Â Â  634.372. A person may not:

Â Â Â Â Â  (1) Make false or misleading claims through any media, relating to the effect of pesticides or application methods to be utilized.

Â Â Â Â Â  (2) As a pesticide applicator or operator, intentionally or willfully apply or use a worthless pesticide or any pesticide inconsistent with its labeling, or as a pesticide consultant or dealer, recommend or distribute such pesticides.

Â Â Â Â Â  (3) Operate a faulty or unsafe pesticide spray apparatus, aircraft or other application device or equipment.

Â Â Â Â Â  (4) Perform pesticide application activities in a faulty, careless or negligent manner.

Â Â Â Â Â  (5) Refuse or neglect to prepare and maintain records required to be kept by the provisions of this chapter.

Â Â Â Â Â  (6) Make false, misleading or fraudulent records, reports or application forms required by the provisions of this chapter.

Â Â Â Â Â  (7) Operate pesticide applicatorsÂ apparatus, machinery or equipment without a licensed pesticide applicator or certified private applicator performing the actual application, or supervising such application if such is performed by a pesticide trainee. This prohibition does not apply to the operation of tractors, trucks or other vehicular equipment used only under the supervision of a certified private applicator.

Â Â Â Â Â  (8) As a pesticide applicator, work or engage in the application of any classes of pesticides without first obtaining and maintaining a pesticide applicatorÂs license, or apply pesticides that are not specifically authorized by such license.

Â Â Â Â Â  (9) As a pesticide operator, engage in the business of, or represent or advertise as being in the business of, applying pesticides upon the land or property of another, without first obtaining and maintaining a pesticide operatorÂs license. The operator also may not engage in a class of pesticide application business that is not specifically authorized by license issued by the State Department of Agriculture. The operator also may not employ or use any person to apply or spray pesticides who is not a licensed pesticide applicator or pesticide trainee.

Â Â Â Â Â  (10) As a pesticide trainee, work or engage in the application of any class of pesticides without first obtaining and maintaining a pesticide traineeÂs certificate and is otherwise in compliance with the provisions of this chapter.

Â Â Â Â Â  (11) Act as, or purport to be, a pesticide dealer or advertise as such without first obtaining and maintaining a pesticide dealerÂs license.

Â Â Â Â Â  (12) Act as, or purport to be, a pesticide consultant without first obtaining and maintaining a pesticide consultantÂs license.

Â Â Â Â Â  (13) Apply any pesticide classified as a restricted-use or highly toxic pesticide to agricultural, horticultural or forest crops on land owned or leased by the person without first obtaining and maintaining a private applicator certificate.

Â Â Â Â Â  (14) As a person described in ORS 634.106 (5), use power-driven pesticide application equipment or devices (use hand or backpack types only), or use or apply any pesticide other than those prescribed by the department.

Â Â Â Â Â  (15) Deliver, distribute, sell or offer for sale any pesticide that is misbranded.

Â Â Â Â Â  (16) Formulate, deliver, distribute, sell or offer for sale any pesticide that is adulterated.

Â Â Â Â Â  (17) Formulate, deliver, distribute, sell or offer for sale any pesticide that has not been registered as required by ORS 634.016.

Â Â Â Â Â  (18) Formulate, deliver, distribute, sell or offer for sale any powdered pesticide containing arsenic or any highly toxic fluoride that is not distinctly colored.

Â Â Â Â Â  (19) Distribute, sell or offer for sale any pesticide except in the manufacturerÂs original unbroken package.

Â Â Â Â Â  (20) Make application of pesticides, by aircraft or otherwise, within a protected or restricted area without first obtaining a permit for such application from the committee of the protected or restricted area in which the application is to be made. The person also may not make such application contrary to the conditions or terms of the permit so issued.

Â Â Â Â Â  (21) Use isopropyl ester of 2,4-D, or any other ester of equal or higher volatility with regard to plant damage as determined by the department, without first obtaining a permit for such use as provided in ORS 634.322 (10).

Â Â Â Â Â  (22) Sell, use or remove any pesticide or device subjected to a Âstop sale, use or removalÂ order until the pesticide or device has been released therefrom as provided in ORS 634.322 (3).

THIRAM STUDY AND RESTRICTIONS

Â Â Â Â Â  634.410 Study of effects of thiram on health and safety; evaluation; report. The WorkersÂ Compensation Board shall cause the Occupational Health Section to conduct a study or insure that a study is conducted, of the effects on occupational health and safety of the use in reforestation activities of tree seedlings treated with the pesticide thiram or any formulation containing the chemical tetramethylthiuram disulfide. The study shall include evaluation of alternative precautionary measures that may be taken to protect the health and safety of individuals involved in reforestation activities who handle tree seedlings treated with thiram. The board shall report its findings and recommendations to the State Department of Agriculture not later than December 1, 1976. [1975 c.777 Â§2]

Â Â Â Â Â  634.415 Rules to insure adequate precautionary measures in use of thiram in reforestation. The WorkersÂ Compensation Board shall as a result of the study direct the Occupational Health Section to promulgate rules and regulations to insure that adequate precautionary measures and procedures are followed during the use of thiram in reforestation operations. [1975 c.777 Â§3]

Â Â Â Â Â  634.420 Limit on use of thiram; effect of study. Notwithstanding any other provision of this chapter, the State Department of Agriculture shall not register or otherwise authorize the use of the pesticide thiram as a repellent on forest tree seedlings after June 1, 1977, unless a report to the department made pursuant to ORS 634.410 to 634.425 states that thiram may be used for such purpose without creating a serious health or safety hazard to individuals involved in reforestation activities who handle tree seedlings treated with thiram and that adequate precautionary measures may be reasonably undertaken to offset any substantial hazards involved in the use of thiram. [1975 c.777 Â§4]

Â Â Â Â Â  634.425 Construction of ORS 634.410 to 634.425. Nothing in ORS 634.410 to 634.425 shall be construed so as to limit the authority of the State Department of Agriculture to refuse registration of the chemical thiram prior to June 1, 1977. [1975 c.777 Â§5]

TRIBUTYLTIN COMPOUNDS

Â Â Â Â Â  634.500 Definitions for ORS 634.500 to 634.520. As used in ORS 634.500 to 634.520:

Â Â Â Â Â  (1) ÂLow-leaching tributyltin antifouling paint or coatingÂ means a tributyltin-based marine antifouling paint or coating that has a steady state release rate of not more than 5.0 micrograms per square centimeter per day as determined in accordance with a United States Environmental Protection Agency (EPA) testing procedure as outlined in the EPA data call-in notice of July 29, 1986, on tributyltin in antifoulant paints under the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. 136. If a lower release rate is determined by the Environmental Quality Commission to be necessary to protect health or the environment, such rate, if adopted by rule by the commission, shall be the acceptable release rate.

Â Â Â Â Â  (2) ÂTributyltin-based marine antifouling paint or coatingÂ means a paint, coating or treatment that contains tributyltin or a triorganotin compound used as a substitute for tributyltin and that is intended to control fouling organisms in a freshwater or marine environment.

Â Â Â Â Â  (3) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [1987 c.207 Â§2]

Â Â Â Â Â  634.505 Prohibition against sale of compound that releases certain substances in water; exception. Except as provided in ORS 634.510 to 634.520, a person may not sell, offer to sell or use in this state tributyltin-based marine antifouling paint or coating unless a method of using such paint or coating exists that does not result in the release of tributyltin or derivative or organotin into the waters of the state. [1987 c.207 Â§3]

Â Â Â Â Â  634.510 Conditions for sale. A tributyltin-based marine antifouling paint or coating may be sold or used in this state if the paint or coating is:

Â Â Â Â Â  (1) Sold and used in accordance with ORS 634.515 and 634.520; and

Â Â Â Â Â  (2)(a) A low-leaching tributyltin antifouling paint or coating used on aluminum hulls;

Â Â Â Â Â  (b) A low-leaching tributyltin antifouling paint or coating used on a ship that is more than 25 meters in length; or

Â Â Â Â Â  (c)(A) In a spray can containing 16 ounces or less of paint or coating; and

Â Â Â Â Â  (B) Commonly referred to as an outboard or lower drive unit paint. [1987 c.207 Â§4]

Â Â Â Â Â  634.515 Sale by pesticide dealer; duties of customer. (1) Except as provided in subsection (2) of this section, in addition to any other limitation on a restricted use pesticide under this chapter, on and after September 27, 1987:

Â Â Â Â Â  (a) A low-leaching tributyltin antifouling paint or coating may be sold in Oregon only by a pesticide dealer licensed under ORS 634.112.

Â Â Â Â Â  (b) A pesticide dealer licensed under ORS 634.112 may sell low-leaching tributyltin antifouling paint or coating only to a person who certifies in writing that the paint or coating is to be used for one of the uses allowed under ORS 634.510.

Â Â Â Â Â  (2) Notwithstanding any provision of this chapter or any rule adopted thereunder, a pesticide dealer may sell low-leaching tributyltin antifouling paint or coating to any person, whether or not the person is a licensed applicator. [1987 c.207 Â§5]

Â Â Â Â Â  634.520 Report of sales to department. (1) Any pesticide dealer licensed under ORS 634.112 who sells low-leaching tributyltin antifouling paint or coating shall submit a periodic report to the State Department of Agriculture.

Â Â Â Â Â  (2) The report required under subsection (1) of this section shall be submitted to the department on a periodic basis as established by the department. The report shall include the following information about sales of low-leaching tributyltin antifouling paint or coating:

Â Â Â Â Â  (a) The name of any person purchasing the paint or coating;

Â Â Â Â Â  (b) The amount sold to each purchaser; and

Â Â Â Â Â  (c) The use for which the purchaser certified the paint or coating was to be used. [1987 c.207 Â§6]

Â Â Â Â Â  634.525 [Formerly 488.885; repealed by 1991 c.67 Â§6]

PESTICIDE ANALYTICAL RESPONSE CENTER

Â Â Â Â Â  634.550 Center governing board; duties and powers. (1) There is created a Pesticide Analytical and Response Center with a governing board consisting of the following members:

Â Â Â Â Â  (a) The Director of Agriculture or designee.

Â Â Â Â Â  (b) The State Forester or designee.

Â Â Â Â Â  (c) The State Fish and Wildlife Director or designee.

Â Â Â Â Â  (d) The Director of the Department of Environmental Quality or designee.

Â Â Â Â Â  (e) The Director of Human Services or designee.

Â Â Â Â Â  (f) The Administrator of the Occupational Safety and Health Division or designee.

Â Â Â Â Â  (g) The State Fire Marshal or designee.

Â Â Â Â Â  (h) The Director of the Poison Control and Drug Information Program of the Oregon Health and Science University or designee.

Â Â Â Â Â  (i) One citizen from the state at large appointed jointly by the Director of Agriculture and the Director of Human Services.

Â Â Â Â Â  (2) The Director of Agriculture shall appoint an administrator for the Pesticide Analytical and Response Center, who shall be responsible to the board for performance of the duties of the center and the board.

Â Â Â Â Â  (3) The Director of Agriculture or designee and the Director of Human Services or designee shall alternate as chairperson of the board for terms of one year each. When one is serving as chairperson, the other shall serve as vice chairperson.

Â Â Â Â Â  (4) The board shall seek expert consultation from the extension service toxicology program, the Center for Research on Occupational and Environmental Toxicology and such other sources as may be needed.

Â Â Â Â Â  (5) The functions of the board are to:

Â Â Â Â Â  (a) Direct the activities and priorities of the administrator of the center.

Â Â Â Â Â  (b) Centralize receiving of information relating to actual or alleged health and environmental incidents involving pesticides.

Â Â Â Â Â  (c) Mobilize expertise necessary for timely and accurate investigation of pesticide incidents and analyses of associated samples.

Â Â Â Â Â  (d) Identify trends and patterns of problems related to pesticide use.

Â Â Â Â Â  (e) Make recommendations for action to a state agency when a majority of the board considers that such action may be warranted on the basis of the findings of an incident investigation or on the basis of identification of a trend or pattern of problems. Recommended actions may include, but not be limited to, regulatory action, modification of administrative rules, proposal of new legislation, public education and consultation to industry.

Â Â Â Â Â  (f) Report in a standardized format the results of the investigations of pesticide incidents.

Â Â Â Â Â  (g) Establish by consensus, procedures for carrying out its responsibilities within the limits of available resources.

Â Â Â Â Â  (h) Prepare and submit to each session of the Legislative Assembly a report of the activities of the center that includes a record of recommendations made by the board and the actions resulting from the boardÂs work.

Â Â Â Â Â  (6) Upon receipt of a recommendation from the board, a state agency shall respond in a timely manner to inform the board of actions taken or the reasons for taking no action on the recommendation.

Â Â Â Â Â  (7) Any medical information received by a member of the board or by a staff member of the center in the course of carrying out the duties of the center or the board shall be held confidential as provided in ORS 192.518 to 192.526 and 433.008.

Â Â Â Â Â  (8) The functions of the board do not supersede the regulatory authority of any agency and are not in lieu of the regulatory authority of any agency. [1991 c.729 Â§2; 2001 c.2 Â§1; 2003 c.86 Â§14]

MINOR CROPS ADVISORY COMMITTEE

Â Â Â Â Â  634.600 Committee members; appointment; compensation and expenses; duties. (1) There is created the Minor Crops Advisory Committee in the State Department of Agriculture consisting of six members appointed by the Director of Agriculture and the coordinator of the Interregional Project Number 4 program at Oregon State University who shall be a permanent member.

Â Â Â Â Â  (2) The director, as far as practicable, shall make appointments to the advisory committee so that the committee is representative of all segments of agriculture.

Â Â Â Â Â  (3) Each appointed member shall serve a term of three years beginning July 1 of the year of appointment. A member shall continue to serve until a successor is appointed. Vacancies in office shall be filled by appointment for the unexpired term.

Â Â Â Â Â  (4) The committee shall meet at the call of the chairperson or the Director of Agriculture. A majority of the members present at any meeting shall constitute a quorum, and a majority vote of the quorum at any meeting shall constitute an official act of the committee.

Â Â Â Â Â  (5) At the first meeting after July 1 of each year, the committee shall select a chairperson. The Dean of the College of Agricultural Sciences of Oregon State University and the Director of Agriculture, or their representatives, shall be ex officio members without the right to vote.

Â Â Â Â Â  (6) Members of the committee shall be eligible for compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) The committee shall:

Â Â Â Â Â  (a) Advise the department in the administration of ORS 634.016 to 634.042 as relates to minor crop use registrations;

Â Â Â Â Â  (b) Cooperate with the United States Department of AgricultureÂs Interregional Project Number 4 and the United States Environmental Protection Agency in obtaining federal registrations of pesticides for minor crop uses; and

Â Â Â Â Â  (c) Maintain close contact between the department and agricultural producers regarding the need for research to support registration of pesticides for minor crops. [1989 c.709 Â§2]

INTEGRATED PEST MANAGEMENT

Â Â Â Â Â  634.650 Definitions for ORS 634.650 to 634.665. As used in ORS 634.650 to 634.665:

Â Â Â Â Â  (1) ÂIntegrated pest managementÂ means a coordinated decision-making and action process that uses the most appropriate pest control methods and strategy in an environmentally and economically sound manner to meet agency pest management objectives. The elements of integrated pest management include:

Â Â Â Â Â  (a) Preventing pest problems;

Â Â Â Â Â  (b) Monitoring for the presence of pests and pest damage;

Â Â Â Â Â  (c) Establishing the density of the pest population, which may be set at zero, that can be tolerated or correlated with a damage level sufficient to warrant treatment of the problem based on health, public safety, economic or aesthetic thresholds;

Â Â Â Â Â  (d) Treating pest problems to reduce populations below those levels established by damage thresholds using strategies that may include biological, cultural, mechanical and chemical control methods and that shall consider human health, ecological impact, feasibility and cost effectiveness; and

Â Â Â Â Â  (e) Evaluating the effects and efficacy of pest treatments.

Â Â Â Â Â  (2) ÂPestÂ means any vertebrate or invertebrate animal, pathogen, parasitic plant, weed or similar or allied organism which can cause disease or damage to crops, trees, shrubs, grasses or other plants, humans, animals or property. [1991 c.943 Â§1]

Â Â Â Â Â  Note: 634.650 to 634.665 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 634 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  634.655 Policy. The Legislative Assembly declares that it is the policy of the State of Oregon to require all state agencies that have pest control responsibilities to follow the principles of integrated pest management. [1991 c.943 Â§2]

Â Â Â Â Â  Note: See note under 634.650.

Â Â Â Â Â  634.660 Agencies required to implement integrated pest management. Each of the following state agencies or services shall implement integrated pest management practices when carrying out the agencyÂs duties related to pest control:

Â Â Â Â Â  (1) State Department of Agriculture, including the control of noxious weeds.

Â Â Â Â Â  (2) State Department of Fish and Wildlife.

Â Â Â Â Â  (3) Department of Transportation.

Â Â Â Â Â  (4) State Parks and Recreation Department.

Â Â Â Â Â  (5) State Forestry Department.

Â Â Â Â Â  (6) Department of Corrections.

Â Â Â Â Â  (7) Oregon Department of Administrative Services.

Â Â Â Â Â  (8) The Department of State Lands.

Â Â Â Â Â  (9) Each Oregon institution of higher education, for the institutionÂs own building and grounds maintenance. [1991 c.943 Â§3; 2003 c.14 Â§391]

Â Â Â Â Â  Note: See note under 634.650.

Â Â Â Â Â  634.665 Agencies to provide personnel training; appointment of coordinators; duties. (1) Each state agency or institution listed under ORS 634.660 shall provide integrated pest management training for employees responsible for pest management.

Â Â Â Â Â  (2) Each state agency or institution listed under ORS 634.660 shall designate an integrated pest management coordinator. The integrated pest management coordinator shall manage the integrated pest management program of the agency or institution. [1991 c.943 Â§4; 2001 c.413 Â§11]

Â Â Â Â Â  Note: See note under 634.650.

Â Â Â Â Â  634.670 [1991 c.943 Â§5; repealed by 2001 c.413 Â§12]

CIVIL PENALTIES

Â Â Â Â Â  634.900 Penalty for certain violations; amount. (1) In addition to any other liability or penalty provided by law, the Director of Agriculture may impose a civil penalty on a person for violation of any of the provisions of this chapter relating to pesticide application, sale or labeling. The civil penalty for a first violation shall be a fine of not more than $1,000. Upon a second violation, the State Department of Agriculture may impose a fine of not more than $2,000.

Â Â Â Â Â  (2) A civil penalty may not be imposed under this section for violations other than those involving pesticide application, sale or labeling violation under this chapter. The director in every case shall prescribe a reasonable time for elimination of a violation:

Â Â Â Â Â  (a) Not to exceed 30 days after first notice of a violation; or

Â Â Â Â Â  (b) In cases where the violation requires more than 30 days to correct, such time as is specified in a plan of correction found acceptable by the director. [1989 c.943 Â§2]

Â Â Â Â Â  634.905 When penalty payable; notice; hearing. (1) Any civil penalty under ORS 634.900 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Agriculture. [1989 c.943 Â§3; 1991 c.734 Â§57; 1999 c.59 Â§186]

Â Â Â Â Â  634.910 Reduction of penalty; criteria. A civil penalty imposed under ORS 634.900 may be remitted or reduced upon such terms and conditions as the Director of Agriculture considers proper and consistent with the public health and safety. [1989 c.943 Â§4]

Â Â Â Â Â  634.915 Schedule for penalty amounts; criteria; rules. (1) The State Department of Agriculture shall adopt by rule a schedule establishing the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (2) In imposing the penalty pursuant to the schedule authorized by this section, the Director of Agriculture shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules or orders pertaining to pesticide application, sale or labeling.

Â Â Â Â Â  (c) The gravity and magnitude of the violation.

Â Â Â Â Â  (d) Whether the violation was repeated or continuous.

Â Â Â Â Â  (e) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (f) The violatorÂs cooperativeness and efforts to correct the violation.

Â Â Â Â Â  (g) The immediacy and extent to which the violation threatens the public health or safety. [1989 c.943 Â§5]

Â Â Â Â Â  634.920 [1989 c.943 Â§Â§6,7; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  634.925 Disposition of penalties collected. All penalties recovered under ORS 634.900 to 634.915 shall be deposited by the State Treasurer in the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the State Department of Agriculture to be used for information and education related to pesticide application. [1989 c.943 Â§8]

CRIMINAL PENALTIES

Â Â Â Â Â  634.990 [Amended by 1961 c.294 Â§13; repealed by 1973 c.341 Â§37]

Â Â Â Â Â  634.992 Criminal penalties. Violation of any of the provisions of this chapter is an unclassified misdemeanor and is punishable, upon the first conviction, by a fine of not more than $1,000, or by imprisonment in the county jail for not more than one year, or both, and upon a second or additional conviction, by a fine of not more than $2,000, or by imprisonment in the county jail for not more than one year, or both. [1973 c.341 Â§36]

_______________



Chapter 635

Chapter 635 Â Nonalcoholic Beverages

2005 EDITION

NONALCOHOLIC BEVERAGES

FOOD AND OTHER COMMODITIES

635.015Â Â Â Â  Definitions

635.025Â Â Â Â  Short title; enforcement by department

635.027Â Â Â Â  License required for manufacture of nonalcoholic beverage; exceptions

635.030Â Â Â Â  License application; fee; term

635.040Â Â Â Â  Refusal, suspension or revocation of license

635.045Â Â Â Â  Rulemaking authority of department relating to nonalcoholic beverage business

635.055Â Â Â Â  Standards for rules of department; conformity with federal rules

635.991Â Â Â Â  Penalties

Â Â Â Â Â  635.010 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.015 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (2) ÂNonalcoholic beverage manufacturing businessÂ or the Âbusiness of a nonalcoholic beverage manufacturerÂ means the operations and business of and the owner or operator thereof, who manufactures, makes bottles, handles, distributes, holds for sale, or sells soda or soda waters, mineral waters, carbonated beverages and other nonalcoholic drinks or beverages otherwise known as soft drinks, except those that are exempt as not covered as provided in ORS 635.027 or those exempted by the department. [1967 c.154 Â§1]

Â Â Â Â Â  635.020 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.025 Short title; enforcement by department. This chapter, which may be cited as the Oregon Nonalcoholic Beverage Plant Law, shall be enforced and carried out by the State Department of Agriculture. [1967 c.154 Â§2]

Â Â Â Â Â  635.027 License required for manufacture of nonalcoholic beverage; exceptions. (1) Except as otherwise provided in this chapter, no person shall operate or engage in the business of a nonalcoholic beverage manufacturer without first obtaining and thereafter maintaining a license, or renewal thereof, from the State Department of Agriculture. No license is required of a person who:

Â Â Â Â Â  (a) Sells nonalcoholic drink or beverage products in or from their original containers at wholesale or retail.

Â Â Â Â Â  (b) Mixes or sells nonalcoholic products in the usual course of business at a soda fountain.

Â Â Â Â Â  (c) Engages in the nonalcoholic beverage manufacturing business in a building and uses machinery, equipment and all facilities that have been approved and licensed by the department for use in the processing of fluid milk to be labeled with Âgrade ÂAÂ Â pursuant to ORS chapter 621.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not exempt any person, or the business of the person, from the application of any other provisions of this chapter. [1967 c.154 Â§3; 2005 c.22 Â§447]

Â Â Â Â Â  635.030 License application; fee; term. (1) Any person desiring to or who does engage in the business of a nonalcoholic beverage manufacturer shall apply to the State Department of Agriculture for a license for each plant operated by such person. The application shall be in such form and contain such information as the department may prescribe.

Â Â Â Â Â  (2) Each nonalcoholic beverage manufacturer doing business in this state shall pay a license fee.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the license fees for a nonalcoholic beverage manufacturer are:

Â Â Â Â Â  (a) $150 if the manufacturerÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $250 if the manufacturerÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $350 if the manufacturerÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $550 if the manufacturerÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $650 if the manufacturerÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $850 if the manufacturerÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (4) The department shall increase the license fee amounts described in subsection (3) of this section by two percent annually, rounded to the nearest whole dollar amount for assessment and collection purposes. The department shall determine each annual increase using the unrounded figure from the preceding year. The first increase in the fee amounts shall occur on July 1, 2006.

Â Â Â Â Â  (5) In establishing the amount of the license fee for a manufacturer, the department shall use the annual gross sales by that manufacturer within Oregon during the prior calendar year or, if the manufacturer maintains sales records on a fiscal basis, the prior fiscal year. If the manufacturer applying for an original license or for a renewal license cannot provide the annual gross sales for a full calendar year, the department shall base the fee on estimated annual gross sales by the manufacturer. If a manufacturer whose previous yearÂs fee was determined using an estimated gross sales figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross sales by the manufacturer.

Â Â Â Â Â  (6) All such licenses shall expire on June 30 next following the date of issuance. The department shall collect for each license and for each renewal thereof the license fee computed as provided in subsections (3) and (4) of this section. The fee shall be remitted by the department to the State Treasurer. The State Treasurer shall place all moneys received under this section in the Department of Agriculture Service Fund. Moneys from fees imposed under this section are continuously appropriated to the department for the purpose of administering and enforcing the provisions of this chapter. [Amended by 1955 c.666 Â§1; 1967 c.154 Â§4; 1979 c.183 Â§4; 1979 c.499 Â§35; 1985 c.353 Â§5; 1991 c.632 Â§10; 2005 c.735 Â§15; 2005 c.755 Â§52]

Â Â Â Â Â  Note: The amendments to 635.030 by section 16, chapter 735, Oregon Laws 2005, become operative January 2, 2010. See section 17, chapter 735, Oregon Laws 2005. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  635.030. (1) Any person desiring to or who does engage in the business of a nonalcoholic beverage manufacturer shall apply to the State Department of Agriculture for a license for each plant operated by such person. The application shall be in such form and contain such information as the department may prescribe.

Â Â Â Â Â  (2) Each nonalcoholic beverage manufacturer doing business in this state shall pay a license fee.

Â Â Â Â Â  (3) The license fees for a nonalcoholic beverage manufacturer are:

Â Â Â Â Â  (a) $162 if the manufacturerÂs annual gross sales are not more than $50,000;

Â Â Â Â Â  (b) $271 if the manufacturerÂs annual gross sales are more than $50,000 and not more than $500,000;

Â Â Â Â Â  (c) $379 if the manufacturerÂs annual gross sales are more than $500,000 and not more than $1 million;

Â Â Â Â Â  (d) $595 if the manufacturerÂs annual gross sales are more than $1 million and not more than $5 million;

Â Â Â Â Â  (e) $704 if the manufacturerÂs annual gross sales are more than $5 million and not more than $10 million; or

Â Â Â Â Â  (f) $920 if the manufacturerÂs annual gross sales are more than $10 million.

Â Â Â Â Â  (4) In establishing the amount of the license fee for a manufacturer, the department shall use the annual gross sales by that manufacturer within Oregon during the prior calendar year or, if the manufacturer maintains sales records on a fiscal basis, the prior fiscal year. If the manufacturer applying for an original license or for a renewal license cannot provide the annual gross sales for a full calendar year, the department shall base the fee on estimated annual gross sales by the manufacturer. If a manufacturer whose previous yearÂs fee was determined using an estimated gross sales figure applies for renewal of that license, the fee for the previous license year shall be adjusted to reflect the actual gross sales by the manufacturer.

Â Â Â Â Â  (5) All such licenses shall expire on June 30 next following the date of issuance. The department shall collect for each license and for each renewal thereof the license fee computed as provided in subsection (3) of this section. The fee shall be remitted by the department to the State Treasurer. The State Treasurer shall place all moneys received under this section in the Department of Agriculture Service Fund. Moneys from fees imposed under this section are continuously appropriated to the department for the purpose of administering and enforcing the provisions of this chapter.

Â Â Â Â Â  635.040 Refusal, suspension or revocation of license. The State Department of Agriculture may refuse to issue, suspend or revoke any license for failure to comply with this chapter, or regulations promulgated thereunder. [Amended by 1961 c.425 Â§19]

Â Â Â Â Â  635.045 Rulemaking authority of department relating to nonalcoholic beverage business. After public hearing and under the provisions of ORS chapter 183, in connection with and covering all of the operations and the business of a nonalcoholic beverage manufacturer, and the beverage and drink products covered by ORS 635.015 to 635.030 and 635.045 to 635.991, the State Department of Agriculture is authorized to promulgate rules relating to:

Â Â Â Â Â  (1) Definitions, standards of identity, marking, labeling, advertising, branding or tagging of such drink and beverage products.

Â Â Â Â Â  (2) The subject matters set forth in ORS 616.700 (1).

Â Â Â Â Â  (3) Storage, handling and use of ingredients which will be or are a part of the drink and beverage products.

Â Â Â Â Â  (4) Other subject matters set forth in ORS chapter 616, ORS 632.275 to 632.290, 632.450 to 632.490 and 632.900 to 632.985 and other provisions reasonably necessary to insure that the products are sanitary and healthful. [1967 c.154 Â§5; 1983 c.740 Â§237]

Â Â Â Â Â  635.050 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.055 Standards for rules of department; conformity with federal rules. In carrying out the intent and purpose of ORS 635.045, the State Department of Agriculture, in addition to taking into consideration the desires and needs of the nonalcoholic beverage manufacturing industry and the evidence and testimony received at a public hearing, shall take into consideration the laws and rules of this state, other states and the federal government. Unless there is substantial evidence and testimony to the contrary, the department shall, as far as is reasonable and practical, make its rules conform to, and not be more restrictive than, the rules of the federal Food and Drug Administration or other federal enforcement agency. [1967 c.154 Â§6; 1999 c.59 Â§187]

Â Â Â Â Â  635.060 [Repealed by 1955 c.666 Â§5]

Â Â Â Â Â  635.061 [1955 c.666 Â§4; repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.070 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.080 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.090 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.100 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.110 [Amended by 1955 c.666 Â§2; repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.120 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.130 [Repealed by 1955 c.666 Â§5]

Â Â Â Â Â  635.140 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.150 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.160 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.170 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.180 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.990 [Repealed by 1967 c.154 Â§9]

Â Â Â Â Â  635.991 Penalties. Violation of any provision of this chapter is punishable, upon conviction, by a fine not exceeding $500 or by imprisonment in the county jail not exceeding six months, or both. [1967 c.154 Â§8]

_______________

CHAPTERS 636 TO 644

Â [Reserved for expansion]






Volume 14, Chapters 645 - 663

Chapter 645

Chapter 645  Commodity Transactions

2005 EDITION

TITLE 50

TRADE REGULATIONS AND PRACTICES

Chapter     645.     Commodity Transactions

646.     Trade Practices and Antitrust Regulation

647.     Trademarks and Service Marks; Music Royalties

648.     Assumed Business Names

649.     Insignia and Names of Organizations

650.     Franchise Transactions

_______________

Chapter 645  Commodity Transactions

2005 EDITION

COMMODITY TRANSACTIONS

TRADE REGULATIONS AND PRACTICES

GENERAL PROVISIONS

645.005     Definitions

645.010     Commodity contract or option transactions prohibited; exception

645.015     Persons exempt from prohibition; effect of federal law

645.020     Transactions exempt from prohibition

645.025     Applicability of ORS 645.010, 645.035 and 645.040

645.030     When transactions are considered to occur in this state

645.035     Commodity merchant required to comply with federal law

645.040     False, fraudulent or deceptive trading practices prohibited; business liable for acts or omissions of agents or employees; effect of federal law

ADMINISTRATION

645.200     General authority to administer chapter

645.205     Rules

645.210     Investigatory power; compliance with subpoenas

645.215     Notice of orders; hearing

645.220     Appeal of order; modification of order

645.225     Action to compel compliance with rule or order; attorney fees; claim; disposition of recovery

645.230     Allegations of complaint; burden of proof

MISCELLANEOUS

645.300     Good faith actions not subject to liability

645.305     Jurisdiction of courts

645.310     Construction of chapter; purpose

645.315     Short title

645.320     Effect of chapter on Oregon Securities Law

PENALTIES

645.950     Civil penalty

645.990     Criminal penalty

GENERAL PROVISIONS

645.005 Definitions. As used in this chapter:

(1) Board of trade means any person or persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or persons are characterized as a board of trade, exchange or other form of marketplace.

(2) Commodity means, except as otherwise specified by the director by rule, all goods, articles, products, foreign currency or items of any kind. Commodity does not include real property or any timber, agricultural or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property.

(3) Commodity contract:

(a) Means any account, agreement or contract for the purchase or sale of one or more commodities, however characterized, which is primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser or between persons engaged in producing, processing, using commercially or handling as merchants the commodity or any by-product thereof. Any contract for one or more commodities offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes; and

(b) Does not include any contract or agreement which requires, and under which the purchaser receives within 28 days of payment of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(4) Commodity merchant means any person, other than a futures association, required to register with the Commodity Futures Trading Commission.

(5) Commodity option:

(a) Means any account, agreement or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty or otherwise; and

(b) Does not include an option traded on a national securities exchange registered with the federal Securities and Exchange Commission.

(6) Director means the Director of the Department of Consumer and Business Services or an agent or employee authorized to act on the directors behalf.

(7) Financial institution means an insured institution or trust company as those terms are defined in ORS 706.008.

(8) Fraud, deceit and defraud are not limited to common-law deceit.

(9) Offer includes every offer to sell, offer to purchase or offer to enter into a commodity contract or commodity option.

(10) Person includes an individual, a joint venture, a partnership, a cooperative, an association, a joint stock company, a corporation, a trust, an unincorporated organization, a government or a political subdivision of a government.

(11) Sale or sell includes every sale, contract of sale, contract to sell or disposition for value. [1987 c.148 §3; 1993 c.744 §15; 1997 c.631 §506]

645.010 Commodity contract or option transactions prohibited; exception. Except as otherwise provided in ORS 645.015 or 645.020:

(1) No person shall sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or any commodity option.

(2) No person shall participate or materially aid another person to commit an act or otherwise engage in a transaction prohibited by subsection (1) of this section. [1987 c.148 §4; 1989 c.179 §2]

645.015 Persons exempt from prohibition; effect of federal law. (1) The prohibitions in ORS 645.010 shall not apply to any transaction by:

(a) A person registered with the federal Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require registration;

(b) A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in paragraph (a) of this subsection;

(c) A person who is a member of a contract market designated by the federal Commodity Futures Trading Commission or any clearinghouse thereof;

(d) A financial institution;

(e) A person registered under the Oregon Securities Law, as cited in ORS 59.005, as a broker-dealer; or

(f) A contract market designated by the federal Commodity Futures Trading Commission or any clearinghouse thereof or a securities exchange registered with the federal Securities and Exchange Commission.

(2) The exemption provided by this section shall not apply to any transaction or activity which is prohibited by the federal Commodity Exchange Act or rules adopted by the federal Commodity Futures Trading Commission. [1987 c.148 §5]

645.020 Transactions exempt from prohibition. The prohibitions in ORS 645.010 shall not apply to the following:

(1) An account, agreement or transaction within the exclusive jurisdiction of the federal Commodity Futures Trading Commission;

(2) A commodity contract for silver, gold, platinum, palladium, copper or other precious metal as defined by rule of the director whether in coin, bullion or other form if within seven days from the payment of any portion of the purchase price:

(a) The precious metals purchased are delivered to and held on the purchasers behalf at a depository not affiliated with the seller which is:

(A) A financial institution;

(B) A depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the federal Commodity Futures Trading Commission;

(C) A storage facility licensed or regulated by the United States or any agency thereof; or

(D) A depository designated by rule of the director; and

(b) Unless otherwise provided by rule of the director, the depository issues and the purchaser receives an instrument evidencing that such quantity of precious metals has been delivered to the depository on the purchasers behalf; and

(3) A commodity contract under which the offeree or the purchaser is a person referred to in ORS 645.015, an insurance company or an investment company as defined in the federal Investment Company Act of 1940, as amended. [1987 c.148 §6; 1989 c.179 §3; 1997 c.249 §195]

645.025 Applicability of ORS 645.010, 645.035 and 645.040. (1) ORS 645.010, 645.035 and 645.040 apply to persons who sell or offer to sell when:

(a) An offer to sell is made in this state; or

(b) An offer to buy is made and accepted in this state.

(2) ORS 645.010, 645.035 and 645.040 apply to persons who buy or offer to buy when:

(a) An offer to buy is made in this state; or

(b) An offer to sell is made and accepted in this state. [1987 c.148 §19]

645.030 When transactions are considered to occur in this state. (1) For the purpose of ORS 645.025, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(a) Originates from this state; or

(b) Is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(2)(a) For the purpose of ORS 645.025, an offer to buy or sell is accepted in this state when acceptance:

(A) Is communicated to the offeror in this state; and

(B) Has not previously been communicated to the offeror, orally or in writing, outside this state.

(b) Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance. [1987 c.148 §20]

645.035 Commodity merchant required to comply with federal law. (1) No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person:

(a) Is registered or temporarily licensed with the federal Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant; or

(b) Is exempt from such registration by virtue of the federal Commodity Exchange Act or rules adopted by the federal Commodity Futures Trading Commission.

(2) No board of trade shall trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the federal Commodity Futures Trading Commission unless such board of trade is so designated for such commodity contract or commodity option. [1987 c.148 §7]

645.040 False, fraudulent or deceptive trading practices prohibited; business liable for acts or omissions of agents or employees; effect of federal law. (1) It is unlawful for any person, directly or indirectly, in connection with a commodity contract or commodity option:

(a) To employ any device, scheme or artifice to defraud;

(b) To make any false report, enter any false record or make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

(c) To engage in any transaction, act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

(d) To misappropriate or convert the funds, security or property of any other person.

(2) The act, omission or failure of any person acting for any individual, association, partnership, corporation or trust within the scope of the persons employment or office shall be deemed the act, omission or failure of the individual, association, partnership, corporation or trust, as well as of the person.

(3) This section shall not apply to transactions subject to the exclusive jurisdiction of the Commodity Futures Trading Commission. [1987 c.148 §8]

ADMINISTRATION

645.200 General authority to administer chapter. The director:

(1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated or is about to violate any provision of this chapter or any rule or order of the director, or to aid in the enforcement of this chapter or in the adoption of rules thereunder;

(2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

(3) May publish information concerning any violation of this chapter or any rule or order of the director; and

(4) If the director has reason to believe that any person has been engaged or is engaging in any violation of this chapter, may issue an order, subject to ORS 645.215, directed to the person to cease and desist from the violation or threatened violation. [1987 c.148 §11]

645.205 Rules. (1) In accordance with ORS chapter 183, the director may adopt such rules as are necessary to carry out the provisions of this chapter.

(2) The director may:

(a) Adopt rules or issue orders prescribing the terms and conditions of all transactions and contracts covered by the provisions of this chapter which are not within the exclusive jurisdiction of the federal Commodity Futures Trading Commission; and

(b) Exempt any person or transaction from any provision of this chapter conditionally or unconditionally.

(3) No rule may be adopted unless the director finds that the action is necessary or appropriate for the public interest or for the protection of investors or speculators and consistent with the purposes fairly intended by the provisions of this chapter. [1987 c.148 §10]

645.210 Investigatory power; compliance with subpoenas. (1) For the purpose of an investigation or proceeding under this chapter, the director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records which the director deems relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

(2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1987 c.148 §12; 1989 c.980 §15a]

645.215 Notice of orders; hearing. (1) Except as provided in ORS 183.745, upon the entry of an order under this chapter, the director shall promptly give to all interested persons notice of the order and notice that a hearing will be held on the order if a written demand for a hearing is filed with the director within 20 days after the date of service of the order.

(2) If timely demand for a hearing is filed, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, no person shall be entitled to judicial review of the order.

(3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order. [1987 c.148 §13; 1991 c.734 §57a]

645.220 Appeal of order; modification of order. (1) A person aggrieved by an order of the director which has been the subject of a timely application for hearing before the director shall be entitled to judicial review of the order under ORS chapter 183.

(2) No judgment of a reviewing court under ORS chapter 183 shall bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause which was not decided by the reviewing court. [1987 c.148 §14; 2003 c.576 §527]

645.225 Action to compel compliance with rule or order; attorney fees; claim; disposition of recovery. (1) Whenever it appears to the director that a person has engaged in an act or practice constituting a violation of any provision of this chapter or any rule or order of the director, the director may bring an action in the name and on behalf of the State of Oregon in any circuit court of this state to enjoin the acts or practices and to enforce compliance with this chapter or such rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted. If the court finds that the defendant has violated any provision of this chapter or any such rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendants assets. The court may not require the director to post a bond. The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

(2) The director may include in any action authorized by subsection (1) of this section:

(a) A claim for restitution on behalf of persons injured by the act or practice constituting the subject matter of the action; and

(b) A claim for disgorgement of illegal gains or profits derived.

(3) Any recovery under subsection (2) of this section shall be turned over to the General Fund of the State Treasury unless the court requires other disposition. [1987 c.148 §15; 1995 c.696 §32]

645.230 Allegations of complaint; burden of proof. It is not necessary to negate any of the exemptions or classifications provided in this chapter in a complaint, action, information, indictment or other writ or proceeding laid or brought under this chapter; and the burden of proof of an exemption or classification shall be upon the party claiming the benefit of such exemption or classification. [1987 c.148 §16]

MISCELLANEOUS

645.300 Good faith actions not subject to liability. No provision of this chapter imposing civil or criminal liability shall apply to an act done or omitted in good faith in conformity with a rule or order of the director, notwithstanding that the rule or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason. [1987 c.148 §17]

645.305 Jurisdiction of courts. The courts of this state shall have jurisdiction over any person, including a nonresident of this state, who engages in any act or practice constituting a violation of any provision of this chapter or any rule or order of the director. [1987 c.148 §18]

645.310 Construction of chapter; purpose. This chapter may be construed and implemented to effectuate its general purpose to protect investors and speculators, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts and to maximize coordination with federal and other states law and the administration and enforcement thereof. [1987 c.148 §2]

645.315 Short title. This chapter shall be known as the Oregon Commodity Code. [1987 c.148 §1]

645.320 Effect of chapter on Oregon Securities Law. Nothing in this chapter shall impair, derogate or otherwise affect the authority or powers of the director under the Oregon Securities Law or the application of any provision thereof to any person or transaction. [1987 c.148 §9]

PENALTIES

645.950 Civil penalty. (1) In addition to all other penalties and enforcement provisions provided by law, the director or a court may assess a penalty of not more than $5,000 for every violation, which shall be paid to the General Fund of the State Treasury, against any person who violates, or who participates or materially aids another person in a violation, or who procures, aids or abets the violation of this chapter or any rule or order of the director.

(2) Every violation is a separate offense and, in the case of a continuing violation, each days continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $20,000.

(3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1987 c.148 §22; 1989 c.179 §4; 1991 c.734 §58]

645.990 Criminal penalty. Violation of any provision of this chapter or any rule adopted by the director under this chapter is a Class B felony. [1987 c.148 §21]

_______________



Chapter 646

Chapter 646 Â Trade Practices and Antitrust Regulation

2005 EDITION

TRADE PRACTICES AND ANTITRUST REGULATION

TRADE REGULATIONS AND PRACTICES

PRICE DISCRIMINATION IN COMMERCE AND FOOD COMMERCE

646.010Â Â Â Â  Designation and scope of ORS 646.010 to 646.180

646.020Â Â Â Â  Definitions and explanations

646.030Â Â Â Â  Application to cooperative associations

646.040Â Â Â Â  Price discrimination prohibited; price differentials

646.050Â Â Â Â  Establishing prima facie case of discrimination; justification of discrimination

646.060Â Â Â Â  Commissions and allowances

646.070Â Â Â Â  Special payments to customers

646.080Â Â Â Â  Special services to customers

646.090Â Â Â Â  Inducing or receiving price discrimination prohibited

646.130Â Â Â Â  Cost surveys as evidence

646.140Â Â Â Â  Enjoining violations; treble damages; attorney fees; limitation on commencement of actions

646.150Â Â Â Â  Action for damages

646.160Â Â Â Â  Presumption of damages

646.170Â Â Â Â  Requiring defendant to testify

646.180Â Â Â Â  Illegal contracts

SELLERS OF TRAVEL

646.185Â Â Â Â  Definitions for ORS 646.185 to 646.195

646.187Â Â Â Â  Certification of association of sellers of travel; application

646.189Â Â Â Â  Requirements for certification; bylaws; code of ethics; disclosures; rules; definitions

646.191Â Â Â Â  Issuance of certification; rules; duration; review

646.193Â Â Â Â  Denial, suspension or revocation of certification

646.195Â Â Â Â  Prohibited conduct; referral of complaints for mediation

MAIL AGENTS

646.221Â Â Â Â  Definitions for ORS 646.221 to 646.240

646.225Â Â Â Â  Prohibited conduct; required verifications and notice

646.229Â Â Â Â  Bond or letter of credit; action; exceptions

646.235Â Â Â Â  Damages

646.240Â Â Â Â  Action by Attorney General; civil penalty; injunction; damages; attorney fees and costs

LEASE-PURCHASE AGREEMENTS

646.245Â Â Â Â  Definitions for ORS 646.245 to 646.259

646.247Â Â Â Â  Applicability of ORS 646.245 to 646.259

646.249Â Â Â Â  General disclosure requirements

646.251Â Â Â Â  Specific disclosure requirements

646.253Â Â Â Â  Provisions prohibited in lease-purchase agreements

646.255Â Â Â Â  Reinstatement of lease-purchase agreement by consumer; receipt for each payment

646.257Â Â Â Â  Renegotiation or extension of lease-purchase agreement

646.259Â Â Â Â  Disclosures required in advertisement for lease-purchase agreements

SERVICE CONTRACTS

646.263Â Â Â Â  Applicability of ORS 646.263 to 646.285

646.265Â Â Â Â  Definitions for ORS 646.263 to 646.285

646.267Â Â Â Â  Service contract defined; registration; proof of financial stability; bond; action; rules; applicability of Insurance Code

646.269Â Â Â Â  Required contents of service contracts

646.271Â Â Â Â  Prohibited conduct

646.273Â Â Â Â  Service contract obligor as agent of insurer; indemnification or subrogation rights of insurer

646.275Â Â Â Â  Investigation of violations of ORS 646.267, 646.269 or 646.271; inspection of records; subpoenas; discontinue or desist order; civil penalties

646.277Â Â Â Â  Complaints and investigations confidential; exceptions

646.279Â Â Â Â  Refusal to continue or suspension or revocation of registration

646.281Â Â Â Â  Assessment fee; rules; purpose; registration fee

646.283Â Â Â Â  Remedies not exclusive

646.285Â Â Â Â  Rules; exemption of certain obligors

SIMULATED INVOICES

646.291Â Â Â Â  Definitions for ORS 646.291 to 646.302

646.293Â Â Â Â  Simulated invoices prohibited

646.296Â Â Â Â  Cause of action by Attorney General; judgment; attorney fees

646.298Â Â Â Â  Cause of action by private party; judgment; attorney fees

646.300Â Â Â Â  Presumptions in cause of action brought under ORS 646.296 or 646.298

646.302Â Â Â Â  Construction; other remedies

ENFORCEMENT OF EXPRESS WARRANTIES ON NEW MOTOR VEHICLES

646.315Â Â Â Â  Definitions for ORS 646.315 to 646.375

646.325Â Â Â Â  Availability of remedy

646.335Â Â Â Â  ConsumerÂs remedies; manufacturerÂs affirmative defenses

646.345Â Â Â Â  Presumption of reasonable attempt to conform; extension of time for repairs; notice to manufacturer

646.355Â Â Â Â  Use of informal dispute settlement procedure as condition for remedy; binding effect on manufacturer

646.357Â Â Â Â  Informal dispute settlement procedure; recordkeeping; review by Department of Justice

646.359Â Â Â Â  Action in court; damages if manufacturer does not act in good faith; attorney fees

646.361Â Â Â Â  Limitations on actions against dealers

646.365Â Â Â Â  Limitation on commencement of action

646.375Â Â Â Â  Remedies supplementary to existing statutory or common law remedies; election of remedies

CREDIT SERVICES ORGANIZATIONS

646.380Â Â Â Â  Legislative findings

646.382Â Â Â Â  Definitions for ORS 646.382 to 646.398

646.384Â Â Â Â  Prohibited conduct; cancellation of contract by consumer

646.386Â Â Â Â  Registration of credit services organizations; rules; fees

646.388Â Â Â Â  Surety bond or irrevocable letter of credit

646.390Â Â Â Â  Required disclosures

646.392Â Â Â Â  Contents of contract between consumer and credit services organization; rules

646.394Â Â Â Â  Unenforceable contract provisions; burden of proof; injunctions

646.396Â Â Â Â  Audit of credit services organization; grounds for registration denial, revocation, suspension or refusal to renew; civil penalty; rules

646.397Â Â Â Â  Investigations; cease and desist order

646.398Â Â Â Â  Cease and desist orders; service; effective date; hearing; judicial review

MANUFACTURED DWELLINGS

646.400Â Â Â Â  Definitions

646.402Â Â Â Â  Form of purchase agreement

646.404Â Â Â Â  Rules

REPURCHASE OF FARM IMPLEMENTS BY SUPPLIER FROM RETAILER

646.415Â Â Â Â  Definitions for ORS 646.415 to 646.459

646.419Â Â Â Â  Application of ORS 646.415 to 646.459 to successor in interest or assignee of supplier

646.425Â Â Â Â  Payment for farm implements, parts, software, tools and signs upon termination of retailer agreement

646.435Â Â Â Â  Repurchase of inventory by supplier; effect of new retailer agreement

646.445Â Â Â Â  Civil action for supplierÂs failure to pay; venue

646.447Â Â Â Â  Prohibited conduct by supplier

646.449Â Â Â Â  Termination, cancellation or failure to renew retailer agreement; notice; good cause

646.452Â Â Â Â  New or relocated dealership; notice; area of responsibility

646.453Â Â Â Â  Warranty claims; payment; time for completion

646.454Â Â Â Â  Warranty claims; processing

646.456Â Â Â Â  RetailerÂs improvements to products

646.459Â Â Â Â  Remedies; arbitration; cause of action; attorney fees; injunctive relief

TRADE SECRETS

646.461Â Â Â Â  Definitions for ORS 646.461 to 646.475

646.463Â Â Â Â  Enjoining misappropriation; payment of royalties; affirmative acts

646.465Â Â Â Â  Damages for misappropriation

646.467Â Â Â Â  Attorney fees

646.469Â Â Â Â  Preservation of trade secret by court; methods

646.471Â Â Â Â  Limitation on commencement of action

646.473Â Â Â Â  Conflicting tort, restitution or other law providing civil remedies; exclusions for certain other remedies; limited immunity for public bodies and officers, employees and agents

646.475Â Â Â Â  Application and construction of ORS 646.461 to 646.475; short title; effect of invalidity

WARRANTIES ON WHEELCHAIRS, SCOOTERS AND HEARING AIDS

646.482Â Â Â Â  Definitions for ORS 646.482 to 646.498

646.484Â Â Â Â  Express warranty; duration

646.486Â Â Â Â  Repair of assistive device

646.488Â Â Â Â  Replacement or refund after attempt to repair

646.490Â Â Â Â  Procedures for replacement or refund

646.492Â Â Â Â  Sale or lease of returned assistive device

646.494Â Â Â Â  Dispute resolution

646.496Â Â Â Â  Applicability of other laws; waiver

646.498Â Â Â Â  Civil action for damages; attorney fees; limitation on actions

INFANT CRIB SAFETY

646.500Â Â Â Â  Legislative findings; declaration of purpose

646.501Â Â Â Â  Short title

646.502Â Â Â Â  Definitions

646.503Â Â Â Â  Prohibited conduct

646.504Â Â Â Â  Penalties

646.505Â Â Â Â  Exemptions

646.506Â Â Â Â  Private right of action; attorney fees

646.507Â Â Â Â  Scope of remedies

PRODUCERSÂ COOPERATIVE BARGAINING ASSOCIATIONS

646.515Â Â Â Â  Definitions for ORS 646.515 to 646.545

646.525Â Â Â Â  Cooperative bargaining associations authorized

646.535Â Â Â Â  Unfair trade practices prohibited; exception

646.545Â Â Â Â  Remedy for unfair trade practices; attorney fees

TELEPHONE SOLICITATION

(Registration of Telephonic Sellers)

646.551Â Â Â Â  Definitions for ORS 646.551 to 646.557

646.553Â Â Â Â  Registration of telephonic sellers; fee; Attorney General as attorney for service of process; rules

646.555Â Â Â Â  Burden of proof for person claiming exemption

646.557Â Â Â Â  Required disclosures by telephonic seller

646.559Â Â Â Â  Rules

(Unlawful Telephone Solicitations)

646.561Â Â Â Â  Definitions for ORS 646.561 to 646.565

646.563Â Â Â Â  Telephone solicitation of party who states desire not to be called

646.565Â Â Â Â  Notice of provisions of ORS 646.561 and 646.563; rulemaking by Public Utility Commission

646.567Â Â Â Â  Definitions for ORS 646.567 to 646.578

646.569Â Â Â Â  Prohibition on telephone solicitation of party whose name is included on list described in ORS 646.574

646.572Â Â Â Â  Administrator of telephone solicitation program

646.574Â Â Â Â  List of persons who do not wish to receive telephone solicitations; fee; disclosure of list; complaints

646.576Â Â Â Â  Attorney GeneralÂs rules

646.578Â Â Â Â  Notice of provisions of ORS 646.567 to 646.578; rulemaking by Public Utility Commission

UNLAWFUL TRADE PRACTICES

646.605Â Â Â Â  Definitions for ORS 646.605 to 646.652

646.607Â Â Â Â  Unconscionable tactic; failure to deliver, or to refund payment for undelivered, real estate, goods or services

646.608Â Â Â Â  Unlawful business, trade practices; proof; Attorney GeneralÂs rules

646.609Â Â Â Â  ÂPyramid clubÂ and ÂinvestmentÂ defined

646.611Â Â Â Â  Information required to be given by telephone or door to door seller to potential customer

646.612Â Â Â Â  Application of ORS 646.607 and 646.608

646.618Â Â Â Â  Investigative demand; petition to modify

646.622Â Â Â Â  Method of serving investigative demand

646.626Â Â Â Â  Effect of failure to obey investigative demand

646.632Â Â Â Â  Enjoining unlawful trade practices; notice to defendant; voluntary compliance; assurance of voluntary compliance as judgment; rejection of unsatisfactory assurance; temporary order; attorney fees

646.636Â Â Â Â  Remedial power of court

646.638Â Â Â Â  Civil action by private party; damages; attorney fees; effect of prior injunction; time for commencing action; counterclaim

646.639Â Â Â Â  Unlawful debt collection practices

646.641Â Â Â Â  Civil action for unlawful debt collection practice; damages; attorney fees; time for commencing action

646.642Â Â Â Â  Civil penalties

646.643Â Â Â Â  Applicability of ORS 646.639

646.646Â Â Â Â  Loss of license or franchise by person violating injunction

646.648Â Â Â Â  Unlawful practice by manufactured dwelling dealer

646.649Â Â Â Â  Late fees on delinquent cable service accounts; amount; disclosure; notice

646.651Â Â Â Â  Contest and sweepstakes solicitations; required disclosures; prohibited representations

646.652Â Â Â Â  District attorneyÂs reports to Attorney General; filing of voluntary compliances

646.656Â Â Â Â  Remedies supplementary to existing statutory or common law remedies

HEALTH SPAS

646.661Â Â Â Â  Definitions for ORS 646.661 to 646.691

646.666Â Â Â Â  Price list for health spa services

646.671Â Â Â Â  Contracts; contents

646.676Â Â Â Â  Contracts and rules; delivery to buyer

646.681Â Â Â Â  Moneys paid prior to facility opening; disposition; priority of claim; refund

646.686Â Â Â Â  Waiver of provisions of ORS 646.661 to 646.691; request prohibited; unenforceable

646.691Â Â Â Â  Remedies and obligations supplementary to existing remedies

ANTITRUST LAW

646.705Â Â Â Â  Definitions for ORS 136.617 and 646.705 to 646.805

646.715Â Â Â Â  Declaration of purpose

646.725Â Â Â Â  Prohibited acts

646.730Â Â Â Â  Monopolies prohibited

646.740Â Â Â Â  Permitted activities

646.745Â Â Â Â  Joint operation of Memorial Coliseum and Arena in Portland; definitions; legislative findings and goals; state supervision

646.750Â Â Â Â  Investigative demand by Attorney General; petition to modify

646.760Â Â Â Â  Civil penalties; attorney fees; mitigation

646.770Â Â Â Â  Equitable remedies; attorney fees

646.775Â Â Â Â  Parens patriae action by Attorney General; damages; attorney fees

646.780Â Â Â Â  Recovery of treble damages; exception; recovery of fees and costs; action under federal law as bar

646.790Â Â Â Â  Venue

646.800Â Â Â Â  Time of commencing action

646.805Â Â Â Â  Effect of prior final judgment or decree

646.815Â Â Â Â  Criminal prosecutions; compromise of criminal charges; effect of prior action seeking civil penalties

646.821Â Â Â Â  Taking testimony for investigative demand

646.823Â Â Â Â  Attendance of Attorney General at grand jury proceedings

646.826Â Â Â Â  Counsel for persons testifying; grounds for refusing to answer questions; compelling testimony; exclusion of spectators

646.831Â Â Â Â  Fees and mileage for persons testifying

646.836Â Â Â Â  Confidential status of investigative material; permitted disclosures; use of information in other proceedings; return of investigative material

MISCELLANEOUS

646.845Â Â Â Â  Sale of novelty item containing mercury; penalty

646.848Â Â Â Â  Used goods; merchantÂs obligation

646.849Â Â Â Â  Penalty for violation of ORS 646.848

646.850Â Â Â Â  Sale of telephonic equipment; disclosure requirements; enforcement; penalty

646.855Â Â Â Â  Exceptions to disclosure requirements

646.857Â Â Â Â  Definitions for ORS 646.857 and 646.859

646.859Â Â Â Â  Rental vehicle collision damage waiver notice

646.861Â Â Â Â  Treatment of child support obligations by creditor in applications for extensions of credit

646.863Â Â Â Â  ÂCreditorÂ defined

646.865Â Â Â Â  Cause of action for violation of ORS 646.861; injunction; attorney fees; defenses

646.868Â Â Â Â  Sale of rights by distributor to exhibit motion picture without first giving exhibitor opportunity to view motion picture prohibited; attorney fees

646.870Â Â Â Â  Delivery of unrequested hazardous substances prohibited

646.871Â Â Â Â  Disclosure required where purchaser of product offered technical support through information delivery system

646.872Â Â Â Â  Unsolicited facsimile machine transmissions

646.874Â Â Â Â  Repurchase of motor vehicle by manufacturer; notice to dealer; contents of notice; notice to prospective buyer

646.876Â Â Â Â  Attorney fees for action under ORS 646.874

646.877Â Â Â Â  Offer to sell or lease motor vehicle subject to future acceptance by lender; disposition of trade-in vehicle and items of value; liability

646.878Â Â Â Â  Payment of sales commissions following termination of contract between sales representative and principal; definitions; civil action

646.879Â Â Â Â  Exclusion of name from sweepstakes promotion mailing list; written request; rules

PRICE COMPARISON ADVERTISING

646.881Â Â Â Â  Definitions for ORS 646.881 to 646.885

646.883Â Â Â Â  Price comparison in advertisement prohibited; exceptions

646.885Â Â Â Â  Use of terms in advertisement containing price comparison

CREDIT, DEBIT AND CHARGE CARDS

(Credit and Debit Card Receipts)

646.886Â Â Â Â  Definitions for ORS 646.887 and 646.888

646.887Â Â Â Â  Payment processing systems

646.888Â Â Â Â  Customer information

646.889Â Â Â Â  Rules

(Numbers, Expiration Dates or Personal Information in Credit or Debit Card Transactions)

646.892Â Â Â Â  Requiring credit card number as condition for accepting check or share draft prohibited; exceptions

646.893Â Â Â Â  ÂCredit cardÂ defined

646.894Â Â Â Â  Verification of identity in credit or debit card transactions

(Credit and Charge Card Solicitation Disclosure Requirements)

646.895Â Â Â Â  Credit card solicitation; required disclosure; definitions

646.897Â Â Â Â  Charge card solicitation; required disclosure; definitions

(Enforcement)

646.899Â Â Â Â  Action by Attorney General or district attorney; civil penalties

646.901Â Â Â Â  Effect of compliance with federal law

VEHICLE FUELS

(Blended Gasoline)

646.905Â Â Â Â  Definitions for ORS 646.910 to 646.920

646.910Â Â Â Â  Sale of gasoline blended with alcohol prohibited unless mixture meets federal specifications or requirements

646.915Â Â Â Â  Identification of blended gasoline required; method of identification

646.920Â Â Â Â  Wholesale dealer; declaration of contents required

646.925Â Â Â Â  Enforcement; rules

646.930Â Â Â Â  Motor vehicle fuel prices; requirements for display

646.932Â Â Â Â  Posting of amount per gallon of gasoline that is federal, state and local tax; furnishing of information by Department of Transportation

646.935Â Â Â Â  Diesel fuel sales; price discrimination

(Octane Ratings)

646.945Â Â Â Â  Definitions for ORS 646.947 to 646.963

646.947Â Â Â Â  Prohibited activities

646.949Â Â Â Â  Signs identifying octane rating

646.951Â Â Â Â  Testing of motor vehicle fuel

646.953Â Â Â Â  Orders of Director of Agriculture

646.955Â Â Â Â  Records required

646.957Â Â Â Â  Rules

646.959Â Â Â Â  Annual fee for metering instrument or device

646.961Â Â Â Â  Motor Vehicle Fuel Inspection Program Account

646.963Â Â Â Â  Civil penalties

PENALTIES

646.990Â Â Â Â  Penalties

646.992Â Â Â Â  Penalty for unlawful delivery of hazardous substances

PRICE DISCRIMINATION IN COMMERCE AND FOOD COMMERCE

Â Â Â Â Â  646.010 Designation and scope of ORS 646.010 to 646.180. ORS 646.010 to 646.180 shall be known and designated as the Anti-price Discrimination Law; and the inhibitions against discrimination in those sections shall embrace any scheme of special concessions or rebates, any collateral contracts or agreements or any device of any nature whereby discrimination is, in substance or fact, effected in violation of the spirit and intent of ORS 646.010 to 646.180.

Â Â Â Â Â  646.020 Definitions and explanations. (1) When used in ORS 646.010 to 646.180, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂCommerceÂ means trade or commerce within this state, exclusive of food commerce.

Â Â Â Â Â  (b) ÂFood commerceÂ means trade or commerce within this state in articles of food for human consumption and such other articles as usually are sold in food stores in connection with articles of food for human consumption. In the case of persons selling items other than items of food commerce, the term Âfood commerceÂ is restricted solely to such items of food commerce as are defined in this paragraph.

Â Â Â Â Â  (c) ÂPersonÂ means individual, corporation, partnership, association, joint stock company, business trust or unincorporated organization.

Â Â Â Â Â  (d) ÂPriceÂ means the net price to the buyer after the deduction of all discounts, rebates, or other price concessions paid or allowed by the seller.

Â Â Â Â Â  (e) ÂReplacement costÂ means the cost per unit at the retail outlet at which the merchandise sold or offered for sale could have been bought by the seller at any time within 10 days prior to the date of sale or the date upon which it is offered for sale by the seller, if bought in the same quantities as the sellerÂs usual or customary purchase of such merchandise, after deducting all discounts, rebates or other price concessions.

Â Â Â Â Â  (f) ÂRetailer in food commerceÂ means any person engaged in food commerce who sells directly to the consumer for use.

Â Â Â Â Â  (g) ÂWholesaler in food commerceÂ means any person engaged in food commerce other than a retailer or producer, manufacturer or processor.

Â Â Â Â Â  (2) As used in ORS 646.010 to 646.180, ÂvendorÂ includes any person who performs work upon, renovates, alters or improves any personal property belonging to another person.

Â Â Â Â Â  646.030 Application to cooperative associations. ORS 646.010 to 646.180 shall not prevent a cooperative association from returning to its members, producers or consumers the whole, or any part of, the net earnings or surplus resulting from its trading operations, in proportion to their purchases or sales from, to or through the association.

Â Â Â Â Â  646.040 Price discrimination prohibited; price differentials. (1) It is unlawful for any person engaged in commerce or food commerce, or both, in the course of such commerce, either directly or indirectly, to discriminate in price between different purchasers of commodities, or services or output of a service trade, of like grade and quality or to discriminate in price between different sections, communities or cities or portions thereof or between different locations in sections, communities, cities or portions thereof in this state, where the effect of such discrimination may be substantially to lessen competition or tend to create a monopoly in any line of commerce, or to injure, destroy or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them.

Â Â Â Â Â  (2) Subsection (1) of this section does not prevent:

Â Â Â Â Â  (a) Differentials which make only due allowance for differences in the cost of manufacture, sale or delivery, resulting from the differing methods or quantities in which the commodities are sold or delivered to purchasers.

Â Â Â Â Â  (b) Persons engaged in selling goods, wares or merchandise, or service or output of a service trade, in commerce from selecting their own customers in bona fide transactions and not in restraint of trade.

Â Â Â Â Â  (c) Price changes from time to time where in response to changing conditions affecting the market for or marketability of the goods concerned, such as but not limited to actual or imminent deterioration of perishable goods, obsolescence of seasonal goods, distress sales under court process, or sales in good faith in discontinuance of business in the goods concerned.

Â Â Â Â Â  646.050 Establishing prima facie case of discrimination; justification of discrimination. Upon proof being made, in any suit or other proceeding in which any violation of ORS 646.010 to 646.180 is at issue, that there has been discrimination in price, or in services or facilities furnished, or in payment for services or facilities rendered or to be rendered, the burden of rebutting the prima facie case thus made by showing justification is upon the person charged with the violation; but this section does not prevent a seller rebutting the prima facie case so made by showing that the lower price of the seller, or the payment for or furnishing of services or facilities to any purchaser or purchasers was made in good faith to meet an equally low price of a competitor or the services or facilities furnished by a competitor.

Â Â Â Â Â  646.060 Commissions and allowances. No person engaged in commerce or food commerce, or both, in the course of such commerce, shall pay, grant, receive or accept anything of value as a commission, brokerage or other compensation, or any allowance or discount in lieu thereof, except for services rendered in connection with the sale or purchase of goods, wares, service, or output of a service trade, or merchandise. In all such transactions of sale and purchase, neither party to the transaction shall pay or grant anything of value as a commission, brokerage or other compensation, or any allowance or discount in lieu thereof, to the other party to the transaction or to any agent, representative or other intermediary therein, where such agent, representative or other intermediary is acting for or in behalf of or is subject to the direct or indirect control of the other party to the transaction.

Â Â Â Â Â  646.070 Special payments to customers. No person engaged in commerce or food commerce, or both, in the course of such commerce, shall pay or contract for the payment of anything of value to or for the benefit of a customer of such person in the course of such commerce as compensation or in consideration for any services or facilities furnished by or through such customer in connection with the processing, handling, sale or offering for sale of any products or commodities manufactured, service or output of a service trade, sold or offered for sale by such person, unless such payment or consideration is available on proportionally equal terms to all other customers competing in the distribution of such products or commodities, or service, or output of service trades.

Â Â Â Â Â  646.080 Special services to customers. No person engaged in commerce or food commerce, or both, in the course of such commerce, shall discriminate in favor of one purchaser against another purchaser or purchasers of a commodity, or service, or output of a service trade, bought for resale, with or without processing, by contracting to furnish or furnishing, or by contributing to the furnishing of any services or facilities connected with the processing, handling, sale or offering for sale of such commodity, or service, or output of a service trade, purchased upon terms not accorded to all purchasers on proportionally equal terms.

Â Â Â Â Â  646.090 Inducing or receiving price discrimination prohibited. No person engaged in commerce or food commerce, or both, in the course of such commerce, shall knowingly induce or receive a discrimination in price which is prohibited by ORS 646.040 to 646.080.

Â Â Â Â Â  646.100 [Amended by 1963 s.s. c.2 Â§3; repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.105 [1963 s.s. c.2 Â§2; repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.110 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.120 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.130 Cost surveys as evidence. Where a particular trade or industry, of which the person, firm or corporation complained against is a member, has an established cost survey for the locality and vicinity in which the offense is committed, such cost survey is competent evidence to be used in proving the costs of the person, firm or corporation complained against within the provisions of ORS 646.010 to 646.180.

Â Â Â Â Â  646.140 Enjoining violations; treble damages; attorney fees; limitation on commencement of actions. (1) Any person injured by any violation, or who will suffer injury from any threatened violation, of ORS 646.010 to 646.180 may maintain an action in any court of general equitable jurisdiction of this state, to prevent, restrain or enjoin the violation or threatened violation. If in such action, a violation or threatened violation of ORS 646.010 to 646.180 is established, the court shall enjoin and restrain or otherwise prohibit such violation or threatened violation, and the plaintiff in the action is entitled to recover three-fold the damages sustained by the plaintiff. Except as provided in subsection (2) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (1) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (3) Actions brought under this section shall be commenced within four years from the date of the injury. [Amended by 1981 c.897 Â§75; 1983 c.467 Â§2; 1995 c.696 Â§33]

Â Â Â Â Â  646.150 Action for damages. If no injunctive relief is sought or required, any person injured by any violation of ORS 646.010 to 646.180 may maintain an action for damages alone in any court of general jurisdiction in this state. The measure of damages in such action shall be the same as that prescribed by ORS 646.140.

Â Â Â Â Â  646.160 Presumption of damages. In any proceedings instituted or action brought in pursuance of the provisions of ORS 646.140 or 646.150, the plaintiff, upon proof that the plaintiff has been unlawfully discriminated against by the defendant, shall conclusively be presumed to have sustained damages equal to the monetary amount or equivalent of the unlawful discrimination; and, in addition thereto, may establish such further damages, if any, as the plaintiff may have sustained as a result of the discrimination.

Â Â Â Â Â  646.170 Requiring defendant to testify. Any defendant in an action brought under the provisions of ORS 646.140 to 646.160 may be required to testify under the provisions of ORCP 65 or by deposition. In addition, the books and records of any such defendant may be brought into court and introduced, by reference, into evidence. No information so obtained may be used against the defendant as a basis for a criminal prosecution under ORS 646.990 (1). [Amended by 1979 c.284 Â§184; 1981 c.898 Â§52]

Â Â Â Â Â  646.180 Illegal contracts. Any contract, express or implied, made by any person in violation of any of the provisions of ORS 646.010 to 646.180 is an illegal contract and no recovery thereon shall be had.

SELLERS OF TRAVEL

Â Â Â Â Â  646.185 Definitions for ORS 646.185 to 646.195. As used in ORS 646.185 to 646.195:

Â Â Â Â Â  (1) ÂAccommodationsÂ means the provision of land, sea or air transportation or a combination of transportation and any goods and services sold in conjunction with that transportation, including but not limited to lodging, meals and entertainment.

Â Â Â Â Â  (2) ÂAdequate financial securityÂ means a bond executed by an authorized surety insurer or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 for the benefit of every person for whom services have not been delivered by the wrongful act of the seller of travel acting in the course and scope of the sellerÂs occupation or business or by any official, agent or employee of the seller acting in the course or scope of that personÂs employment or agency. The financial security shall be in an amount not less than $10,000. The financial security shall be continuous until canceled and shall remain in full force and unimpaired at all times to comply with this subsection. If the financial security is a bond, the surety insurer shall give the Director of the Department of Consumer and Business Services at least 30 daysÂ written notice before it cancels or terminates its liability under the bond.

Â Â Â Â Â  (3) ÂConsumerÂ means a person in Oregon that purchases accommodations and on whose behalf money or other consideration has been given to another, including another member of the same partnership, corporation, joint venture, association, organization, group or other entity, for procuring accommodations.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂSeller of travelÂ or ÂsellerÂ means a person that sells, provides, furnishes, contracts for, arranges or advertises in this state that the person can or may arrange or has arranged accommodations either separately or in conjunction with other services.

Â Â Â Â Â  (7) ÂState of Oregon certified associationÂ or Âcertified associationÂ means an association of sellers of travel that has been certified by the director as described in ORS 646.191. [Formerly 646.200; 2001 c.639 Â§1]

Â Â Â Â Â  646.187 Certification of association of sellers of travel; application. An association of sellers of travel may apply to the Director of the Department of Consumer and Business Services for certification as a certified association by filing an application on a form approved by the director. The application shall be accompanied by:

Â Â Â Â Â  (1) A business plan describing provisions for enforcement of the requirements of ORS 646.185 to 646.195 by the association;

Â Â Â Â Â  (2) A copy of the governing rules or bylaws of the association;

Â Â Â Â Â  (3) A description of the source of revenue for administration of the association; and

Â Â Â Â Â  (4) Any other information required by rule or order of the director. [1999 c.194 Â§3]

Â Â Â Â Â  646.189 Requirements for certification; bylaws; code of ethics; disclosures; rules; definitions. (1) An association of sellers of travel shall be eligible for certification as a certified association if the Director of the Department of Consumer and Business Services determines that:

Â Â Â Â Â  (a) The rules or bylaws of the association require members of the association to:

Â Â Â Â Â  (A) Maintain adequate financial security;

Â Â Â Â Â  (B) Maintain errors and omissions insurance; or

Â Â Â Â Â  (C) Maintain accreditation by the Airlines Reporting Corporation, its successor or a similar entity designated by the association and approved by the director.

Â Â Â Â Â  (b) The rules or bylaws of the association require members of the association to participate in a program of mediation of disputes between members and consumers.

Â Â Â Â Â  (c) The rules or bylaws of the association require members of the association to comply with a written code of ethics that sets requirements for at least:

Â Â Â Â Â  (A) Advertising and promotion policies;

Â Â Â Â Â  (B) Disclosure of consumer rights;

Â Â Â Â Â  (C) Disclosure of policies and procedures for refunds to consumers; and

Â Â Â Â Â  (D) Disclosure of the limits of liability of the seller of travel in all transactions.

Â Â Â Â Â  (d) The rules, bylaws or code of ethics of the association provides that a seller of travel may not be admitted to the association or maintain membership in the association if, during the three years prior to application for membership in the association or at any time after admission to the association, the seller of travel, or the owner, principal or any person having control over the seller of travel, has been:

Â Â Â Â Â  (A) Convicted of any offense involving fraud, deception, misrepresentation, misappropriation of property or breach of trust or other fiduciary obligation;

Â Â Â Â Â  (B) The subject of an order of any federal, state or local court or administrative agency denying, suspending or revoking any license or any other authority to engage in business as a seller of travel; or

Â Â Â Â Â  (C) The subject of any civil judgment or penalty imposed by any federal, state or local court or administrative agency.

Â Â Â Â Â  (e) The rules or bylaws of the association provide for the suspension or revocation of membership in the association if a member does not comply with the rules or bylaws of the association, ORS 646.185 to 646.195 or rules adopted by the director under ORS 646.185 to 646.195.

Â Â Â Â Â  (2) The director by rule may establish additional requirements for certification.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂConvictionÂ includes, but is not limited to, a plea of nolo contendere, a consent judgment, a judgment, an administrative order and an assurance of voluntary compliance.

Â Â Â Â Â  (b) ÂOwnerÂ means a person who owns or controls 10 percent or more of the equity of, or otherwise has claim to 10 percent or more of the net income of, the seller of travel.

Â Â Â Â Â  (c) ÂPrincipalÂ means an owner, an officer of a corporation, a general partner of a partnership or a sole proprietor of a sole proprietorship. [1999 c.194 Â§4; 2001 c.639 Â§2; 2003 c.576 Â§528]

Â Â Â Â Â  646.191 Issuance of certification; rules; duration; review. (1) If the Director of the Department of Consumer and Business Services determines that an association of sellers of travel that has applied for certification under ORS 646.189 has satisfied the requirements of ORS 646.185 to 646.195 and rules adopted by the director under ORS 646.185 to 646.195, the director shall certify the association as a State of Oregon certified association.

Â Â Â Â Â  (2)(a) Certification under this section shall remain in effect until the certificate is surrendered by the association or revoked or suspended by the director as provided in ORS 646.193.

Â Â Â Â Â  (b) A certificate issued under subsection (1) of this section need not be renewed.

Â Â Â Â Â  (3) The director by rule shall provide for periodic review of the operation of each certified association. The review shall be conducted at least once every 24 months and shall be designed to determine whether the certified association is complying with the provisions of ORS 646.185 to 646.195, with rules adopted by the director under ORS 646.185 to 646.195 and with the rules, bylaws and business plan of the certified association. The director may assess the association for the actual and reasonable costs of the review. [1999 c.194 Â§5]

Â Â Â Â Â  646.193 Denial, suspension or revocation of certification. (1) The Director of the Department of Consumer and Business Services may deny certification or suspend or revoke any certification issued pursuant to ORS 646.191 if the director finds that:

Â Â Â Â Â  (a) The business plan of the association does not satisfy the requirements of ORS 646.187;

Â Â Â Â Â  (b) The association has violated any provision of ORS 646.185 to 646.195, any rule adopted by the director under ORS 646.185 to 646.195 or any order of the director; or

Â Â Â Â Â  (c) The association has violated or is not complying with its rules, bylaws or business plan.

Â Â Â Â Â  (2) If the director proposes to deny, suspend or revoke a certificate, an opportunity for a hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (3) Judicial review of orders under subsection (2) of this section shall be as provided in ORS chapter 183. [1999 c.194 Â§6]

Â Â Â Â Â  646.195 Prohibited conduct; referral of complaints for mediation. (1) A person shall not claim membership in a certified association or utilize any logo or other indicia of membership in a certified association unless the person is a member in good standing of the certified association.

Â Â Â Â Â  (2) Prior to taking any enforcement action under ORS 646.608, the Attorney General may refer any complaint alleging violation of any provision of ORS 646.185 to 646.195 or any rule adopted by the director under ORS 646.185 to 646.195 by a member of a certified association to the member for resolution or mediation. [1999 c.194 Â§7]

Â Â Â Â Â  646.200 [1989 c.273 Â§1; 1993 c.645 Â§Â§1,1a; 1995 c.713 Â§1; 1995 c.759 Â§1; 1997 c.132 Â§5; 1997 c.631 Â§507; 1999 c.194 Â§1; renumbered 646.185 in 1999]

Â Â Â Â Â  646.202 [1989 c.273 Â§2; 1993 c.645 Â§2; 1995 c.713 Â§7; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.203 [1997 c.132 Â§1; repealed by 1999 c.194 Â§13]

Â Â Â Â Â  646.204 [1989 c.273 Â§3; 1993 c.645 Â§Â§3,3a; 1995 c.79 Â§327; 1995 c.713 Â§2; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.205 [1997 c.132 Â§2; repealed by 1999 c.194 Â§13]

Â Â Â Â Â  646.206 [1989 c.273 Â§4; 1995 c.713 Â§8; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.207 [1997 c.132 Â§3; repealed by 1999 c.194 Â§13]

Â Â Â Â Â  646.208 [1989 c.273 Â§5; 1995 c.713 Â§3; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.209 [1997 c.132 Â§4; repealed by 1999 c.194 Â§13]

Â Â Â Â Â  646.210 [Repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.212 [1989 c.273 Â§6; 1993 c.645 Â§4; 1995 c.713 Â§4; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.214 [1993 c.645 Â§6; 1995 c.713 Â§9; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.216 [1993 c.645 Â§Â§7,7a; 1995 c.713 Â§5; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.217 [1995 c.713 Â§11; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.218 [1993 c.645 Â§Â§8,9; repealed by 1997 c.132 Â§8]

Â Â Â Â Â  646.220 [Repealed by 1971 c.744 Â§27]

MAIL AGENTS

Â Â Â Â Â  646.221 Definitions for ORS 646.221 to 646.240. As used in ORS 646.221 to 646.240:

Â Â Â Â Â  (1) ÂMail agentÂ means any person, sole proprietorship, partnership, corporation or other entity who owns, manages, rents or operates one or more mailboxes, as defined in this section, for receipt of United States mail or materials received from or delivered by a private express carrier, for any person, sole proprietorship, partnership, corporation or other entity not the mail agent.

Â Â Â Â Â  (2) ÂMailboxÂ means any physical location or receptacle where United States mail or materials received from or delivered by a private express carrier are received, stored or sorted, including letter boxes.

Â Â Â Â Â  (3) ÂTenantÂ means any person, sole proprietorship, partnership, corporation or other entity who contracts with or otherwise causes a mail agent to receive, store, sort, hold or forward any United States mail or materials received from or delivered by any private express carrier on the tenantÂs behalf. [1991 c.465 Â§1]

Â Â Â Â Â  646.225 Prohibited conduct; required verifications and notice. (1) A mail agent shall not contract with a tenant to receive United States mail or materials received from or delivered by a private express carrier on the tenantÂs behalf if the mail agent knows or should know that the tenant has provided a false name, title or address to the mail agent.

Â Â Â Â Â  (2) Prior to contracting with a tenant to receive United States mail or materials received from or delivered by a private express carrier on the tenantÂs behalf, the mail agent shall independently verify:

Â Â Â Â Â  (a) The identity of the tenant.

Â Â Â Â Â  (b) The residence address of the tenant if the tenant is an individual or the business address of the tenant if the tenant is a business entity.

Â Â Â Â Â  (c) In the case of a corporation, that the corporation is authorized to do business in this state.

Â Â Â Â Â  (d) In the case of an entity using an assumed business name, that the name has been registered for use in the State of Oregon.

Â Â Â Â Â  (3) The mail agent shall accept mail or materials received from or delivered by a private express carrier on behalf of the tenant only if the mail is, or the materials received from or delivered by a private express carrier are addressed to the tenant. The mail agent shall not deposit United States mail or materials received from or delivered by a private express carrier in any mailbox unless the addressee has rented a mailbox from the mail agent.

Â Â Â Â Â  (4) Whenever a mail agent has reason to believe that a tenant is using a mailbox to escape identification, the mail agent shall immediately notify the Attorney General and the United States Postal Inspector. [1991 c.465 Â§2]

Â Â Â Â Â  646.229 Bond or letter of credit; action; exceptions. (1) Except as provided in subsection (5) of this section, a mail agent shall maintain:

Â Â Â Â Â  (a) A surety bond in the sum of $10,000 executed by the mail agent as obligor, together with a surety company authorized to do business in this state as surety; or

Â Â Â Â Â  (b) An irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the amount of $10,000.

Â Â Â Â Â  (2) The bond or letter of credit must:

Â Â Â Â Â  (a) Be executed to the State of Oregon and for the use of the state and of any person who may have a cause of action against the obligor of the bond or the letter of credit for a violation of ORS 646.225 or for damages under ORS 646.235.

Â Â Â Â Â  (b) Provide that the obligor will comply with ORS 646.225 and will pay to the state and to any person the moneys that may become due or owing to the state or to the person from the obligor for a violation of ORS 646.225.

Â Â Â Â Â  (3) The Attorney General shall approve the form of the bond or letter of credit.

Â Â Â Â Â  (4) If a person recovers a judgment against a mail agent for a violation of ORS 646.225 and execution issued upon the judgment is returned unsatisfied in whole or in part, the person may maintain an action upon the bond or letter of credit.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to a mail agent whose activity as a mail agent consists solely of receiving, storing, sorting, holding or forwarding United States mail or materials received from or delivered by a private express carrier for tenants of the mail agent if:

Â Â Â Â Â  (a) The tenant is also renting or leasing from the mail agent an office, store, residential unit or other space or unit intended for human occupancy, and the space or unit is located on the same premises as the mailbox; and

Â Â Â Â Â  (b) The mail agent services that the mail agent is providing to the tenant are incidental to and a part of the landlord-tenant relationship that exists between the mail agent and the tenant with respect to the leased space or unit. [1991 c.465 Â§3; 2005 c.384 Â§1]

Â Â Â Â Â  646.230 [Repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.235 Damages. Upon proof by a preponderance of evidence that a mail agent has failed to satisfy any of the mail agentÂs duties set forth in ORS 646.225, the mail agent shall be liable for actual damages caused to any person who sent United States mail or materials received from or delivered by a private express carrier addressed to a fictitious person at any tenantÂs mailbox and who is damaged because the person who sent the United States mail or materials received from or delivered by a private express carrier is unable to identify the tenant. A mail agentÂs liability under this section shall not exceed $1,000 per occurrence. [1991 c.465 Â§4]

Â Â Â Â Â  646.240 Action by Attorney General; civil penalty; injunction; damages; attorney fees and costs. (1) The Attorney General may bring an action in the name of the state against any mail agent for violation of ORS 646.225 or 646.229. Upon proof by a preponderance of the evidence of a violation of ORS 646.225 or 646.229, a mail agent shall forfeit and pay a civil penalty of not more than $1,000 for an initial violation. For a second or subsequent violation, the mail agent shall forfeit and pay a civil penalty of not more than $5,000 for each violation.

Â Â Â Â Â  (2) The Attorney General may bring an action in the name of the state against any mail agent or other person or entity to restrain or prevent any violation of ORS 646.225 or 646.229.

Â Â Â Â Â  (3) The Attorney General may bring an action on behalf of a person to obtain the damages caused to the person by a mail agentÂs violation of ORS 646.225 or 646.229.

Â Â Â Â Â  (4) The court may award reasonable attorney fees and costs of investigation, preparation and litigation to the Attorney General if the Attorney General prevails in an action under this section. The court may award reasonable attorney fees and costs of investigation, preparation and litigation to a defendant who prevails in an action under this section if the court determines that the Attorney General had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1991 c.465 Â§5; 1995 c.696 Â§34; 2005 c.384 Â§2]

LEASE-PURCHASE AGREEMENTS

Â Â Â Â Â  646.245 Definitions for ORS 646.245 to 646.259. As used in ORS 646.245 to 646.259:

Â Â Â Â Â  (1) ÂAdvertisementÂ means a commercial message in any medium that aids, promotes or assists, directly or indirectly, a lease-purchase agreement.

Â Â Â Â Â  (2) ÂCash priceÂ means the price at which the lessor would have sold the property to the consumer for cash on the date of the lease-purchase agreement.

Â Â Â Â Â  (3) ÂConsumerÂ means an individual who rents personal property under a lease-purchase agreement to be used primarily for personal, family or household purposes.

Â Â Â Â Â  (4) ÂConsummationÂ means the time a consumer becomes contractually obligated on a lease-purchase agreement.

Â Â Â Â Â  (5) ÂLease-purchase agreementÂ means an agreement for the use of personal property by an individual for personal, family or household purposes, for an initial period of four months or less, that is automatically renewable with each payment after the initial period, but does not obligate or require the consumer to continue leasing or using the property beyond the initial period, and that permits the consumer to become the owner of the property.

Â Â Â Â Â  (6) ÂLessorÂ means a person who regularly provides the use of property through lease-purchase agreements and to whom lease payments are initially payable on the face of the lease-purchase agreement. [1993 c.283 Â§1]

Â Â Â Â Â  646.247 Applicability of ORS 646.245 to 646.259. (1) Lease-purchase agreements that comply with ORS 646.245 to 646.259 are not governed by laws relating to:

Â Â Â Â Â  (a) A security interest under ORS chapter 79.

Â Â Â Â Â  (b) A retail installment contract under ORS 83.010 to 83.190.

Â Â Â Â Â  (2) ORS 646.245 to 646.259 do not apply to the following:

Â Â Â Â Â  (a) Lease-purchase agreements primarily for business, commercial or agricultural purposes, or those made with governmental agencies or instrumentalities or with organizations;

Â Â Â Â Â  (b) A lease of a safe deposit box;

Â Â Â Â Â  (c) A lease or bailment of personal property which is incidental to the lease of real property, and which provides that the consumer has no option to purchase the leased property; or

Â Â Â Â Â  (d) A lease of a motor vehicle. [1993 c.283 Â§2]

Â Â Â Â Â  646.249 General disclosure requirements. (1) The lessor shall disclose to the consumer the information required by ORS 646.251. In a transaction involving more than one lessor, only one lessor need make the disclosures, but all lessors shall be bound by the disclosures.

Â Â Â Â Â  (2) The disclosures shall be made at or before consummation of the lease-purchase agreement.

Â Â Â Â Â  (3) The disclosures shall be made clearly and conspicuously in writing and a copy of the lease-purchase agreement shall be provided to the consumer. The disclosures required under ORS 646.251 shall be made on the face of the contract above the line for the consumerÂs signature.

Â Â Â Â Â  (4) If a disclosure becomes inaccurate as the result of any act, occurrence or agreement by the consumer after delivery of the required disclosures, the resulting inaccuracy is not a violation of ORS 646.245 to 646.259.

Â Â Â Â Â  (5) If any portion of the transaction is conducted in any language other than English, the disclosures required under ORS 646.245 to 646.259 shall be in the language other than English. This subsection does not apply if any portion of the transaction is conducted through an interpreter supplied by the lessee. [1993 c.283 Â§3]

Â Â Â Â Â  646.251 Specific disclosure requirements. For each lease-purchase agreement, the lessor shall disclose in the agreement the following items, as applicable:

Â Â Â Â Â  (1) Whether the periodic payment is weekly, monthly or otherwise, the dollar amount of each payment and the total number and total dollar amount of all periodic payments necessary to acquire ownership of the property;

Â Â Â Â Â  (2) A statement that the consumer will not own the property until the consumer has made the total payment necessary to acquire ownership;

Â Â Â Â Â  (3) A statement advising the consumer whether the consumer is liable for loss or damage to the property, and, if so, the maximum amount for which the consumer is liable;

Â Â Â Â Â  (4) A brief description of the leased property, sufficient to identify the property to the consumer and the lessor, including an identification number, if applicable, and a statement indicating whether the property is new or used. A statement that indicates new property is used is not a violation of ORS 646.245 to 646.259;

Â Â Â Â Â  (5) A statement of the cash price of the property. Where one agreement involves a lease of two or more items as a set, a statement of the aggregate cash price of all items shall satisfy this requirement;

Â Â Â Â Â  (6) The total of initial payments paid or required at or before consummation of the agreement or delivery of the property, whichever is later;

Â Â Â Â Â  (7) A statement that the total amount of payments does not include other charges, such as late payment, default, pickup and reinstatement fees. Fees listed in this subsection shall be disclosed separately in the agreement;

Â Â Â Â Â  (8) A statement clearly summarizing the terms of the consumerÂs option to purchase, including a statement that the consumer has the right to exercise an early purchase option, and the price, formula or method for determining the price at which the property may be so purchased;

Â Â Â Â Â  (9) A statement identifying the party responsible for maintaining or servicing the property while it is being leased, together with a description of that responsibility, and a statement that if any part of a manufacturerÂs express warranty covers the lease property at the time the consumer acquires ownership of the property, it shall be transferred to the consumer, if allowed by the terms of the warranty;

Â Â Â Â Â  (10) The date of the transaction and the identities of the lessor and consumer;

Â Â Â Â Â  (11) A statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property in good repair, reasonable wear and tear excepted, upon expiration of any lease term along with any past due rental payments; and

Â Â Â Â Â  (12) Notice of the right to reinstate an agreement as provided in ORS 646.245 to 646.259. [1993 c.283 Â§4]

Â Â Â Â Â  646.253 Provisions prohibited in lease-purchase agreements. A lease-purchase agreement may not contain:

Â Â Â Â Â  (1) A confession of judgment;

Â Â Â Â Â  (2) A negotiable instrument;

Â Â Â Â Â  (3) A security interest or any other claim of a property interest in any goods except those goods delivered by the lessor pursuant to the lease-purchase agreement;

Â Â Â Â Â  (4) A wage assignment;

Â Â Â Â Â  (5) A waiver by the consumer of claims or defenses;

Â Â Â Â Â  (6) A provision authorizing the lessor or a person acting on the lessorÂs behalf to enter upon the consumerÂs premises without the permission of the consumer or to commit any breach of the peace in the repossession of goods;

Â Â Â Â Â  (7) A provision requiring the purchase of insurance or liability damage waiver from the lessor for property that is the subject of the lease-purchase agreement;

Â Â Â Â Â  (8) A provision that mere failure to return property constitutes probable cause for a criminal action;

Â Â Â Â Â  (9) A provision requiring the lessee to make a payment in addition to regular lease payments in order to acquire ownership of the leased property, or a provision requiring the lessee to make lease payments totaling more than the dollar amount necessary to acquire ownership, as disclosed pursuant to ORS 646.251;

Â Â Â Â Â  (10) A provision requiring a late charge or reinstatement fee unless a periodic payment is late more than two days on a weekly agreement, or five days on a monthly agreement;

Â Â Â Â Â  (11) A late charge or reinstatement fee in excess of $5; or

Â Â Â Â Â  (12) More than one late charge or reinstatement fee on any one periodic payment regardless of the period of time during which it remains in default. [1993 c.283 Â§5]

Â Â Â Â Â  646.255 Reinstatement of lease-purchase agreement by consumer; receipt for each payment. (1) A consumer who fails to make a timely rental payment may reinstate the agreement, without losing any rights or options which exist under the agreement, by the payment of:

Â Â Â Â Â  (a) All past due rental charges;

Â Â Â Â Â  (b) If the property has been picked up, the reasonable costs of pickup and redelivery; and

Â Â Â Â Â  (c) Any applicable late fee, within five days of the renewal date if the consumer pays monthly, or within two days of the renewal date if the consumer pays more frequently than monthly.

Â Â Â Â Â  (2) In the case of a consumer who has paid less than two-thirds of the total of payments necessary to acquire ownership and where the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable reinstatement period set forth in subsection (1) of this section, the consumer may reinstate the agreement during a period of not less than 21 days after the date of the return of the property.

Â Â Â Â Â  (3) In the case of a consumer who has paid two-thirds or more of the total of payments necessary to acquire ownership, and where the consumer has returned or voluntarily surrendered the property, other than through judicial process, during the applicable period set forth in subsection (1) of this section, the consumer may reinstate the agreement during a period of not less than 30 days after the date of the return of the property.

Â Â Â Â Â  (4) Nothing in this section shall prevent a lessor from attempting to repossess property during the reinstatement period, but such a repossession shall not affect the consumerÂs right to reinstate. Upon reinstatement, the lessor shall provide the consumer with the same property or substitute property of comparable quality and condition.

Â Â Â Â Â  (5) A lessor shall provide the consumer with a written receipt for each payment made by cash or money order. [1993 c.283 Â§Â§6,7]

Â Â Â Â Â  646.257 Renegotiation or extension of lease-purchase agreement. (1) A renegotiation shall occur when an existing lease-purchase agreement is satisfied and replaced by a new agreement undertaken by the same lessor and consumer. A renegotiation shall be considered a new agreement requiring new disclosures. A renegotiation shall not include:

Â Â Â Â Â  (a) The addition or return of property in a multiple item agreement or the substitution of the lease property, if in either case the average payment allocable to a payment period is not changed by more than 10 percent;

Â Â Â Â Â  (b) A deferral or extension of one or more periodic payments, or portions of a periodic payment;

Â Â Â Â Â  (c) A reduction in charges in the lease or agreement; and

Â Â Â Â Â  (d) A lease or agreement involved in a court proceeding.

Â Â Â Â Â  (2) No disclosures are required for any extension of a lease-purchase agreement. [1993 c.283 Â§8]

Â Â Â Â Â  646.259 Disclosures required in advertisement for lease-purchase agreements. (1) If an advertisement for a lease-purchase agreement refers to or states the dollar amount of any payment and the right to acquire ownership for any one specific item, the advertisement shall also clearly and conspicuously state the following items, as applicable:

Â Â Â Â Â  (a) That the transaction advertised is a lease-purchase agreement;

Â Â Â Â Â  (b) The total of payments necessary to acquire ownership; and

Â Â Â Â Â  (c) That the consumer acquires no ownership rights if the total amount necessary to acquire ownership is not paid.

Â Â Â Â Â  (2) Any owner or personnel of any medium in which an advertisement appears or through which it is disseminated shall not be liable under this section.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section shall not apply to an advertisement which does not refer to or state the amount of any payment, or which is published in the yellow pages of a telephone directory or in any similar directory of business.

Â Â Â Â Â  (4) Every item displayed or offered under a lease-purchase agreement shall have clearly and conspicuously indicated in Arabic numerals, so as to be readable and understandable by visual inspection, each of the following stamped upon or affixed to the item:

Â Â Â Â Â  (a) The cash price of the item;

Â Â Â Â Â  (b) The amount of the periodic payment; and

Â Â Â Â Â  (c) The total number of periodic payments required for ownership. [1993 c.283 Â§9]

Â Â Â Â Â  646.260 [Repealed by 1975 c.255 Â§17]

SERVICE CONTRACTS

Â Â Â Â Â  646.263 Applicability of ORS 646.263 to 646.285. (1) ORS 646.263 to 646.285:

Â Â Â Â Â  (a) Create a legal framework within which service contracts may be sold in this state;

Â Â Â Â Â  (b) Encourage innovation in the marketing and development of more economical and effective means of providing services under service contracts, while placing the risk of innovation on the obligors rather than on consumers; and

Â Â Â Â Â  (c) Permit and encourage fair and effective competition among different systems of providing and paying for service contracts.

Â Â Â Â Â  (2) ORS 646.263 to 646.285 do not apply to:

Â Â Â Â Â  (a) Warranties; or

Â Â Â Â Â  (b) Maintenance agreements. [1995 c.801 Â§1]

Â Â Â Â Â  646.265 Definitions for ORS 646.263 to 646.285. As used in ORS 646.263 to 646.285:

Â Â Â Â Â  (1) ÂMaintenance agreementÂ means a contract of limited duration that provides for scheduled maintenance only.

Â Â Â Â Â  (2) ÂObligorÂ means the person who is contractually obligated to the service contract holder to provide service under a service contract and who:

Â Â Â Â Â  (a) Sold the merchandise covered by the service contract;

Â Â Â Â Â  (b) Sells merchandise similar to that covered by the service contract; or

Â Â Â Â Â  (c) Is acting through or with the written consent of the manufacturer, importer or seller of the merchandise covered by the service contract.

Â Â Â Â Â  (3) ÂPersonÂ means an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate or any similar entity or combination of entities acting in concert.

Â Â Â Â Â  (4) ÂService contractÂ is a contract described in ORS 646.267.

Â Â Â Â Â  (5) ÂService contract holderÂ or Âcontract holderÂ means a person who is the purchaser or holder of a service contract.

Â Â Â Â Â  (6) ÂService contract sellerÂ means a person who markets, sells or offers to sell a service contract.

Â Â Â Â Â  (7) ÂWarrantyÂ means a warranty made solely by the manufacturer, importer or seller of property or services, without charge, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, and that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor or other remedial measures, such as repair or replacement of the property or repetition of services. [1995 c.801 Â§2]

Â Â Â Â Â  646.267 Service contract defined; registration; proof of financial stability; bond; action; rules; applicability of Insurance Code. (1) For the purposes of this section, a service contract is a contract or agreement to perform or indemnify for a specific duration the repair, replacement or maintenance of property for operational or structural failure due to a defect in materials, workmanship or normal wear and tear, with or without additional provision for incidental payment of indemnity under limited circumstances, including but not limited to rental and emergency road service. A service contract may also provide for the repair, replacement or maintenance of property for damage resulting from lightning, power surges or accidental damage from handling. Consideration for a service contract must be stated separately from the price of the consumer product. The term Âservice contractÂ does not include insurance policies issued by insurers under the Insurance Code, or maintenance agreements.

Â Â Â Â Â  (2) An obligor may not issue, sell or offer for sale a service contract in this state unless the obligor has complied with the provisions of this section and ORS 646.269 and 646.271.

Â Â Â Â Â  (3) All obligors of service contracts issued, sold or covering property located in this state shall file a registration with the Director of the Department of Consumer and Business Services on a form, at a fee and at a frequency prescribed by the director pursuant to ORS 646.281.

Â Â Â Â Â  (4) An obligor shall keep accurate accounts, books and records concerning transactions involving service contracts.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, to ensure the faithful performance of an obligorÂs obligations to its contract holders, each obligor shall provide the director with one of the following as proof of financial stability:

Â Â Â Â Â  (a) A copy of the obligorÂs or, if the obligorÂs financial statements are consolidated with those of its parent company, the obligorÂs parent companyÂs most recent Form 10-K filed with the Securities and Exchange Commission which shows a net worth of the obligor or its parent company of at least $100 million provided the Form 10-K was filed with the Securities and Exchange Commission within the last calendar year. If the obligorÂs parent companyÂs Form 10-K is filed to meet the obligorÂs financial stability requirement, then the parent company shall agree to guarantee the obligations of the obligor relating to service contracts sold by the obligor in this state.

Â Â Â Â Â  (b) Evidence of a reimbursement insurance policy described in ORS 742.390 that is obtained by the obligor and issued by an authorized insurer that insures all service contracts issued by the obligor.

Â Â Â Â Â  (6)(a) An obligor of a home service agreement as defined in ORS 731.164 shall file with the director a surety bond executed to the State of Oregon in the sum of $25,000. The surety bond shall be issued by a surety company authorized to do business in this state. An obligor of a home service agreement is not required to file proof of financial stability under subsection (5) of this section.

Â Â Â Â Â  (b) The surety bond shall be issued on the condition that the obligor comply with all provisions of ORS 646.263 to 646.285 and fully perform on all contracts or agreements entered into.

Â Â Â Â Â  (c) The surety bond shall be continuous until canceled and shall remain in full force and unimpaired at all times to comply with this section. The surety shall give the director at least 30 daysÂ written notice by registered or certified mail before the surety cancels or terminates its liability under the bond.

Â Â Â Â Â  (d) Any person who suffers damage as a result of a violation of any provision of ORS 646.263 to 646.285 or any rule adopted by the director pursuant to ORS 646.263 to 646.285 shall have a right of action under the bond. An action under the bond may be brought by the state or by any person with a right of action by filing a complaint in a court of competent jurisdiction not later than one year after the surety bond is canceled or terminated. The court may award the prevailing plaintiff reasonable attorney fees and costs in an action under the bond.

Â Â Â Â Â  (e) The aggregate liability of the surety shall not exceed the principal sum of the bond.

Â Â Â Â Â  (7) Filing requirements are as follows:

Â Â Â Â Â  (a) The obligor shall file with the director proof of financial stability or a surety bond as required by subsection (5) or (6) of this section.

Â Â Â Â Â  (b) The director may adopt rules concerning the procedure for filing the proof of financial stability or the surety bond.

Â Â Â Â Â  (c) A person may not file or cause to be filed with the director any article, certificate, report, statement, application or any other information required or permitted to be filed under this subsection that the person knows to be false or misleading in any material respect.

Â Â Â Â Â  (8) Service contract sellers and their employees marketing, selling or offering to sell service contracts for obligors who comply with this section and ORS 646.269 and 646.271 are exempt from the requirements of the Insurance Code including, but not limited to, the requirement to belong to the Oregon Insurance Guaranty Association.

Â Â Â Â Â  (9) Obligors complying with ORS 646.269 and 646.271 are not required to comply with the Insurance Code including, but not limited to, the requirement to belong to the Oregon Insurance Guaranty Association.

Â Â Â Â Â  (10) If a service contract seller is not the same person as the obligor under the service contract, the service contract seller shall remit the agreed-upon consumer purchase price of the service contract to the obligor within 30 days of the sale of such service contract or upon such terms and conditions as may be agreed to in writing between the service contract seller and obligor. [1995 c.801 Â§3; 2005 c.395 Â§1]

Â Â Â Â Â  646.269 Required contents of service contracts. A service contract issued, sold or offered for sale in this state shall meet the following requirements:

Â Â Â Â Â  (1) The service contract shall be written in clear, understandable language.

Â Â Â Â Â  (2) The service contract shall identify the obligor and the service contract seller.

Â Â Â Â Â  (3) If prior approval of repair work is required, the service contract shall state the procedure for obtaining prior approval and for making a claim, including a toll-free telephone number for claim service and a procedure for obtaining reimbursement for emergency repairs performed outside of normal business hours.

Â Â Â Â Â  (4) The service contract shall conspicuously state the existence of any deductible amount.

Â Â Â Â Â  (5) The service contract shall specify the merchandise covered, services to be provided and any limitations, exceptions or exclusions.

Â Â Â Â Â  (6) The service contract shall state any terms, restrictions or conditions governing the transferability of the service contract by the service contract holder.

Â Â Â Â Â  (7) The service contract shall state the terms, restrictions or conditions governing termination of the service contract by the service contract holder. [1995 c.801 Â§4]

Â Â Â Â Â  646.270 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.271 Prohibited conduct. (1) A service contract seller or obligor shall not in a misleading or deceptive manner use in its name, contracts or literature, the words insurance, casualty, guaranty, surety, mutual or any other words descriptive of the insurance, casualty, guaranty, surety or mutual business.

Â Â Â Â Â  (2) In the offer or sale of any service contract, a person may not:

Â Â Â Â Â  (a) Make, issue, circulate or cause to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any service contract sold or to be sold or the benefits or advantages therein.

Â Â Â Â Â  (b) Employ any device, scheme or artifice to defraud.

Â Â Â Â Â  (c) Obtain money or property by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it was made, not misleading.

Â Â Â Â Â  (d) Engage in any other transaction, practice or course of business which operates as a fraud or deceit upon the service contract holder.

Â Â Â Â Â  (3) In providing required services under a service contract, a person may not:

Â Â Â Â Â  (a) Fail to acknowledge and act within a reasonable time upon communications requesting services under a service contract. Unless the service contract provides otherwise, a person shall be deemed to have acted within a reasonable time if the person responds to a communication received from a service contract holder within 30 days of receipt of the communication.

Â Â Â Â Â  (b) Fail to act in good faith in reviewing a request for services under a service contract and advising the service contract holder whether the request is covered under the terms and conditions of the service contract.

Â Â Â Â Â  (c) Fail to act in good faith in providing covered services under a service contract. [1995 c.801 Â§5]

Â Â Â Â Â  646.273 Service contract obligor as agent of insurer; indemnification or subrogation rights of insurer. (1) An obligor is considered to be the agent of the insurer that issued the reimbursement insurance policy. If a service contract seller acts as an obligor and enlists other service contract sellers, the service contract seller acting as the obligor shall notify the insurer of the existence and identities of the other service contract sellers.

Â Â Â Â Â  (2) An insurer that issues a reimbursement insurance policy may seek indemnification or subrogation against a service contract seller if the issuer pays or is obligated to pay the service contract holder sums that the service contract seller was obligated to pay pursuant to the provisions of the service contract or under a contractual agreement. [1995 c.801 Â§9]

Â Â Â Â Â  646.275 Investigation of violations of ORS 646.267, 646.269 or 646.271; inspection of records; subpoenas; discontinue or desist order; civil penalties. (1) The Director of the Department of Consumer and Business Services may, upon a reasonable belief that a violation of ORS 646.267, 646.269 or 646.271 has occurred, make necessary public and private investigations within or without this state to determine whether any person has violated those provisions.

Â Â Â Â Â  (2) In connection with any investigation conducted pursuant to subsection (1) of this section, a service contract seller or obligor, upon written request of the director, shall make available to the director its service contract records for inspection and copying. The records that must be made available in accordance with this section shall be only those records necessary to enable the director to reasonably determine compliance with ORS 646.267, 646.269 and 646.271.

Â Â Â Â Â  (3) For the purpose of an investigation or proceeding under subsection (1) of this section, the director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that are relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (4) If a person fails to comply with a subpoena issued under subsection (3) of this section, or a party or witness refuses to testify on any matters, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

Â Â Â Â Â  (5) The director may, upon a reasonable belief that a person is or is about to be in violation of ORS 646.267, 646.269 or 646.271, issue an order, directed to the person, to discontinue or desist from the violation or threatened violation. The copy of the order forwarded to the person involved shall set forth a statement of the specific charges and the fact that the person may request a hearing within 20 days of the date of mailing. Where a hearing is requested, the director shall set a date for the hearing to be held within 30 days after receipt of the request, and shall give the person involved written notice of the hearing date at least seven days prior thereto. The person requesting the hearing must establish to the satisfaction of the director that the order should not be complied with. The order shall become final 20 days after the date of mailing unless within the 20-day period the person to whom it is directed files with the director a written request for a hearing. To the extent applicable and not inconsistent with the foregoing, the provisions of ORS chapter 183 shall govern the hearing procedure and any judicial review thereof. Where the hearing has been requested, the directorÂs order shall become final at such time as the right to further hearing or review has expired or been exhausted.

Â Â Â Â Â  (6) A person who is found to have violated ORS 646.267, 646.269 or 646.271 may be ordered to pay to the General Fund a civil penalty in an amount determined by the director of not more than:

Â Â Â Â Â  (a) $2,000 for the first violation.

Â Â Â Â Â  (b) $5,000 for the second violation.

Â Â Â Â Â  (c) $10,000 for any subsequent violation.

Â Â Â Â Â  (7) For purposes of this section, a violation consists of a single course of conduct which is determined by the director to be untrue or misleading. [1995 c.801 Â§10]

Â Â Â Â Â  646.277 Complaints and investigations confidential; exceptions. (1) Except as provided in subsection (3) of this section, a complaint made to the director against any person regulated by ORS 646.263 to 646.285, 742.390 and 742.392, and the record thereof, shall be confidential, and shall not be disclosed or available for public inspection or review. No such complaint, or the record thereof, shall be used in any action, suit or proceeding except to the extent it is essential to the prosecution of apparent violations of ORS 646.263 to 646.285, 742.390 and 742.392.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, data gathered pursuant to any investigation by the director shall be confidential, and shall not be disclosed or available for public inspection or review. The data shall not be used in any action, suit or proceeding except to the extent it is essential in the investigation or prosecution of apparent violations of ORS 646.263 to 646.285, 742.390 and 742.392.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the director may disclose any complaint and any data gathered pursuant to ORS 646.263 to 646.285, 742.390 and 742.392 to any state, federal or local enforcement agency. The recipient agency may use the complaint and data for any official purpose, including the civil enforcement of laws subject to the agency jurisdiction. [1995 c.801 Â§11]

Â Â Â Â Â  646.279 Refusal to continue or suspension or revocation of registration. The Director of the Department of Consumer and Business Services may refuse to continue or may suspend or revoke an obligorÂs registration if the director finds after a hearing that:

Â Â Â Â Â  (1) The obligor has intentionally engaged in a pattern or practice of failing to comply with any lawful order of the director relating to a prior violation of ORS 646.271 (3)(c).

Â Â Â Â Â  (2) The obligor fails to meet or maintain the financial stability requirements set forth in ORS 646.267. [1995 c.801 Â§12]

Â Â Â Â Â  646.280 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.281 Assessment fee; rules; purpose; registration fee. (1) Each obligor that issues a service contract to a resident of this state shall pay an assessment not to exceed $1,000 to the Director of the Department of Consumer and Business Services for the purpose of supporting the legislatively authorized budget of the department for administering ORS 646.263 to 646.285, 742.390 and 742.392. The director shall determine by rule the basis of assessment, the amount or rate of assessment and when assessments shall be paid.

Â Â Â Â Â  (2) The fee prescribed by the director for registration under ORS 646.267 shall not exceed $200 per obligor per year. [1995 c.801 Â§13]

Â Â Â Â Â  646.283 Remedies not exclusive. The application of any remedy under any provision of ORS 646.263 to 646.285, 742.390 and 742.392 shall not preclude the application of any other remedy under ORS 646.263 to 646.285, 742.390 and 742.392 or any other provision of law. The application of any remedy under any provision of law shall not preclude the application of any remedy under ORS 646.263 to 646.285, 742.390 and 742.392. [1995 c.801 Â§14]

Â Â Â Â Â  646.285 Rules; exemption of certain obligors. (1) The Director of the Department of Consumer and Business Services may adopt rules necessary to implement ORS 646.263 to 646.285.

Â Â Â Â Â  (2) The director may by rule exempt certain obligors or service contract sellers or specific classes of service contracts that are not otherwise exempt under ORS 646.263 (2) from any provision of ORS 646.263 to 646.285, 742.390 and 742.392. The director may include in the rules substitute requirements on a finding that a particular provision of ORS 646.263 to 646.285, 742.390 and 742.392 is not necessary for the protection of the public or that the substitute requirement is reasonably certain to provide equivalent protection to the public. [1995 c.801 Â§15]

Â Â Â Â Â  646.290 [Repealed by 1975 c.255 Â§17]

SIMULATED INVOICES

Â Â Â Â Â  646.291 Definitions for ORS 646.291 to 646.302. As used in ORS 646.291 to 646.302:

Â Â Â Â Â  (1) ÂInvoiceÂ means a document containing an itemized list of previously ordered goods or services and an amount or amounts of money owed by the recipient of the document.

Â Â Â Â Â  (2) ÂRecipientÂ means the person to whom an invoice or simulated invoice is uttered.

Â Â Â Â Â  (3) ÂSimulated invoiceÂ means a document containing an itemized list of unordered goods or services and an amount or amounts of money to be paid by the recipient of the document.

Â Â Â Â Â  (4) ÂUtterÂ has the meaning given in ORS 165.002. [1997 c.72 Â§1]

Â Â Â Â Â  646.293 Simulated invoices prohibited. It is unlawful for any person to utter a simulated invoice if:

Â Â Â Â Â  (1) A reasonable recipient could, under all the circumstances of its receipt, mistake the simulated invoice for an invoice; or

Â Â Â Â Â  (2) The person knows or reasonably should know that a recipient could mistake the simulated invoice for an invoice. [1997 c.72 Â§2]

Â Â Â Â Â  646.295 [1973 c.491 Â§2; repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.296 Cause of action by Attorney General; judgment; attorney fees. (1) The Attorney General shall have a cause of action against any person who violates ORS 646.293.

Â Â Â Â Â  (2) If the Attorney General prevails, the court shall enter judgment against the defendant for:

Â Â Â Â Â  (a) Each simulated invoice uttered in this state, for the greater of:

Â Â Â Â Â  (A) Three times the amount stated in the simulated invoice; or

Â Â Â Â Â  (B) $500;

Â Â Â Â Â  (b) Such orders or judgments as may be necessary to restore to any person any moneys of which the person was deprived by any conduct in violation of ORS 646.293; and

Â Â Â Â Â  (c) Such orders or judgments as may be necessary to ensure cessation of conduct in violation of ORS 646.293.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (4) All sums of money received by the Department of Justice under a judgment, settlement or compromise in an action or potential action brought under this section, shall, upon receipt, be deposited with the State Treasurer to the credit of the Consumer Protection and Education Revolving Account established pursuant to ORS 180.095. [1997 c.72 Â§3]

Â Â Â Â Â  646.298 Cause of action by private party; judgment; attorney fees. (1) A recipient of a simulated invoice who has suffered any ascertainable loss as a result shall have a cause of action against any person who violates ORS 646.293.

Â Â Â Â Â  (2) If the recipient prevails, the court shall enter judgment against the defendant for:

Â Â Â Â Â  (a) The greater of:

Â Â Â Â Â  (A) Three times the amount stated in the simulated invoice received; or

Â Â Â Â Â  (B) $500 for each simulated invoice received;

Â Â Â Â Â  (b) Such orders or judgments as may be necessary to restore to the recipient any moneys of which the recipient was deprived by any conduct in violation of ORS 646.293; and

Â Â Â Â Â  (c) Such orders or judgments as may be necessary to ensure cessation of conduct in violation of ORS 646.293.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1997 c.72 Â§4]

Â Â Â Â Â  646.300 Presumptions in cause of action brought under ORS 646.296 or 646.298. In any action brought under ORS 646.296 or 646.298, the following presumptions apply:

Â Â Â Â Â  (1) A simulated invoice that has been paid by five or more persons could be mistaken for an invoice by a reasonable recipient.

Â Â Â Â Â  (2) A person knows that a simulated invoice uttered simultaneously with a copy of a publication or portion of a publication previously ordered by the recipient from a person other than the person uttering the simulated invoice could be mistaken for an invoice by a reasonable recipient. [1997 c.72 Â§5]

Â Â Â Â Â  646.302 Construction; other remedies. (1) The provisions of ORS 646.291 to 646.302 shall be liberally construed to effectuate its remedial purposes.

Â Â Â Â Â  (2) The remedy provided by ORS 646.291 to 646.302 is in addition to any other remedy, civil or criminal, that may be available under any other provision of law. Claims based on remedies available under other provisions of law may be joined in an action under ORS 646.291 to 646.302 or may be asserted in a separate action. [1997 c.72 Â§6]

Â Â Â Â Â  646.310 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

ENFORCEMENT OF EXPRESS WARRANTIES ON NEW MOTOR VEHICLES

Â Â Â Â Â  646.315 Definitions for ORS 646.315 to 646.375. As used in ORS 646.315 to 646.375:

Â Â Â Â Â  (1) ÂConsumerÂ means:

Â Â Â Â Â  (a) The purchaser or lessee, other than for purposes of resale, of a new motor vehicle normally used for personal, family or household purposes;

Â Â Â Â Â  (b) Any person to whom a new motor vehicle used for personal, family or household purposes is transferred for the same purposes during the duration of an express warranty applicable to such motor vehicle; and

Â Â Â Â Â  (c) Any other person entitled by the terms of such warranty to enforce the obligations of the warranty.

Â Â Â Â Â  (2) ÂMotor vehicleÂ means a passenger motor vehicle as defined in ORS 801.360 that is sold in this state. [1983 c.469 Â§1; 1985 c.16 Â§468; 1987 c.476 Â§1; 1989 c.171 Â§74; 1989 c.202 Â§1]

Â Â Â Â Â  646.320 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

Â Â Â Â Â  646.325 Availability of remedy. The remedy under the provisions of ORS 646.315 to 646.375 is available to a consumer if:

Â Â Â Â Â  (1) A new motor vehicle does not conform to applicable manufacturerÂs express warranties;

Â Â Â Â Â  (2) The consumer reports each nonconformity to the manufacturer, its agent or its authorized dealer, for the purpose of repair or correction, during the period of one year following the date of original delivery of the motor vehicle to the consumer or during the period ending on the date on which the mileage on the motor vehicle reaches 12,000 miles, whichever period ends earlier; and

Â Â Â Â Â  (3) The manufacturer has received direct written notification from or on behalf of the consumer and has had an opportunity to correct the alleged defect. ÂNotificationÂ under this subsection includes, but is not limited to, a request by the consumer for an informal dispute settlement procedure under ORS 646.355. [1983 c.469 Â§2; 1987 c.476 Â§6]

Â Â Â Â Â  646.330 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

Â Â Â Â Â  646.335 ConsumerÂs remedies; manufacturerÂs affirmative defenses. (1) If the manufacturer or its agents or authorized dealers are unable to conform the motor vehicle to any applicable manufacturerÂs express warranty by repairing or correcting any defect or condition that substantially impairs the use, market value or safety of the motor vehicle to the consumer after a reasonable number of attempts, the manufacturer shall:

Â Â Â Â Â  (a) Replace the motor vehicle with a new motor vehicle; or

Â Â Â Â Â  (b) Accept return of the vehicle from the consumer and refund to the consumer the full purchase or lease price paid, including taxes, license and registration fees and any similar collateral charges excluding interest, less a reasonable allowance for the consumerÂs use of the vehicle.

Â Â Â Â Â  (2) Refunds shall be made to the consumer and lienholder, if any, as their interests may appear. A reasonable allowance for use is that amount directly attributable to use by the consumer prior to the first report of the nonconformity to the manufacturer, agent or dealer and during any subsequent period when the vehicle is not out of service by reason of repair.

Â Â Â Â Â  (3) It shall be an affirmative defense to any claim under ORS 646.315 to 646.375:

Â Â Â Â Â  (a) That an alleged nonconformity does not substantially impair such use, market value or safety; or

Â Â Â Â Â  (b) That a nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of the motor vehicle by the consumer. [1983 c.469 Â§3; 1987 c.476 Â§2]

Â Â Â Â Â  646.340 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

Â Â Â Â Â  646.345 Presumption of reasonable attempt to conform; extension of time for repairs; notice to manufacturer. (1) It shall be presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable manufacturerÂs express warranties if, during the period of one year following the date of original delivery of the motor vehicle to a consumer or during the period ending on the date on which the mileage on the motor vehicle reaches 12,000 miles, whichever period ends earlier:

Â Â Â Â Â  (a) The same nonconformity has been subject to repair or correction four or more times by the manufacturer or its agent or authorized dealer, but such nonconformity continues to exist; or

Â Â Â Â Â  (b) The vehicle is out of service by reason of repair or correction for a cumulative total of 30 or more business days.

Â Â Â Â Â  (2) A repair or correction for purposes of subsection (1) of this section includes a repair that must take place after the expiration of the earlier of either period.

Â Â Â Â Â  (3) The period ending on the date on which the mileage on the motor vehicle reaches 12,000 miles, the one-year period and the 30-day period shall be extended by any period of time during which repair services are not available to the consumer because of a war, invasion, strike, fire, flood or other natural disaster.

Â Â Â Â Â  (4) In no event shall the presumption described in subsection (1) of this section apply against a manufacturer unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has had an opportunity to cure the defect alleged. [1983 c.469 Â§4]

Â Â Â Â Â  646.350 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

Â Â Â Â Â  646.355 Use of informal dispute settlement procedure as condition for remedy; binding effect on manufacturer. If the manufacturer has established or participates in an informal dispute settlement procedure that substantially complies with the provisions of 16 C.F.R. part 703, as from time to time amended, and causes the consumer to be notified of the procedure, ORS 646.335 concerning refunds or replacement shall not apply to any consumer who has not first resorted to the procedure. A decision resulting from arbitration pursuant to the informal dispute settlement procedure shall be binding on the manufacturer. [1983 c.469 Â§5]

Â Â Â Â Â  646.357 Informal dispute settlement procedure; recordkeeping; review by Department of Justice. A manufacturer which has established or participates in an informal dispute settlement procedure shall keep records of all cases submitted to the procedure under ORS 646.355 and shall make the records available to the Department of Justice if the department requests them. The department may review all case records kept under this section to determine whether or not the arbitrators are complying with the provisions of ORS 646.315 to 646.375 in reaching their decisions. [1987 c.476 Â§4]

Â Â Â Â Â  646.359 Action in court; damages if manufacturer does not act in good faith; attorney fees. (1) If a consumer brings an action in court under ORS 646.315 to 646.375 against a manufacturer and the consumer is granted one of the remedies specified in ORS 646.335 (1) by the court, the consumer shall also be awarded up to three times the amount of any damages, not to exceed $50,000 over and above the amount due the consumer under ORS 646.335 (1), if the court finds that the manufacturer did not act in good faith.

Â Â Â Â Â  (2) The court may award reasonable attorney fees to the prevailing party in an appeal or action under this section. [1987 c.476 Â§5; 1995 c.618 Â§96; 1999 c.346 Â§1]

Â Â Â Â Â  646.360 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

Â Â Â Â Â  646.361 Limitations on actions against dealers. (1) Nothing in ORS 646.315 to 646.375 creates a cause of action by a consumer against a vehicle dealer.

Â Â Â Â Â  (2) A manufacturer may not join a dealer as a party in any proceeding brought under ORS 646.315 to 646.375, nor may the manufacturer try to collect from a dealer any damages assessed against the manufacturer in a proceeding brought under ORS 646.315 to 646.375. [1987 c.476 Â§7]

Â Â Â Â Â  646.365 Limitation on commencement of action. Any action brought under ORS 646.315 to 646.375 shall be commenced within one year following whichever period ends earlier:

Â Â Â Â Â  (1) The period ending on the date on which the mileage on the motor vehicle reaches 12,000 miles; or

Â Â Â Â Â  (2) The period of one year following the date of the original delivery of the motor vehicle to the consumer. [1983 c.469 Â§6]

Â Â Â Â Â  646.370 [Repealed by 1975 c.92 Â§1 and by 1975 c.255 Â§17]

Â Â Â Â Â  646.375 Remedies supplementary to existing statutory or common law remedies; election of remedies. Nothing in ORS 646.315 to 646.375 is intended in any way to limit the rights or remedies that are otherwise available to a consumer under any other law. However, if the consumer elects to pursue any other remedy in state or federal court, the remedy available under ORS 646.315 to 646.375 shall not be available insofar as it would result in recovery in excess of the recovery authorized by ORS 646.335 without proof of fault resulting in damages in excess of such recovery. [1983 c.469 Â§7]

CREDIT SERVICES ORGANIZATIONS

Â Â Â Â Â  646.380 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The ability to obtain and use credit has become of great importance to consumers who have a vital interest in establishing and maintaining their creditworthiness and credit standing. As a result, consumers who have experienced credit problems may seek assistance from credit services organizations which offer to obtain credit or improve the credit standing of consumers.

Â Â Â Â Â  (2) Certain advertising and business practices of some credit services organizations have worked a financial hardship upon the people of this state, particularly on those who have limited economic means and are inexperienced in credit matters. Credit services organizations have significant impact upon the economy and well-being of this state and its people.

Â Â Â Â Â  (3) The purposes of ORS 646.382 to 646.398 are to provide prospective customers of credit services organizations with the information necessary to make intelligent decisions regarding the purchase of those services and to protect the public from unfair or deceptive advertising and business practices. ORS 646.382 to 646.398 shall be interpreted liberally to achieve these purposes. [1993 c.582 Â§1]

Â Â Â Â Â  646.382 Definitions for ORS 646.382 to 646.398. As used in ORS 646.382 to 646.398:

Â Â Â Â Â  (1) ÂConsumerÂ means any individual who is solicited to purchase or who purchases the services of a credit services organization.

Â Â Â Â Â  (2)(a) ÂCredit services organizationÂ means any person who, with respect to the extension of credit by others, sells, provides, performs, or represents that the organization can or will sell, provide or perform, in return for the payment of money or other valuable consideration, any of the following services:

Â Â Â Â Â  (A) Improving, saving or preserving a consumerÂs credit record, history or rating.

Â Â Â Â Â  (B) Obtaining an extension of credit for a consumer.

Â Â Â Â Â  (C) Providing advice, assistance, instruction or instructional materials to a consumer with regard to either subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (b) ÂCredit services organizationÂ does not include:

Â Â Â Â Â  (A) Any person authorized to make loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States or a lender approved by the Secretary of Housing and Urban Development for participation in any mortgage insurance program under the National Housing Act.

Â Â Â Â Â  (B) Any financial institution, financial holding company or bank holding company as those terms are defined in ORS 706.008 or any subsidiary or affiliate of a financial institution, financial holding company or bank holding company.

Â Â Â Â Â  (C) A mortgage banker or mortgage broker as defined in ORS 59.840.

Â Â Â Â Â  (D) Any nonprofit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code, provided that the organization does not require a fee for its services and does not receive any money or other valuable consideration prior to the rendering of any services by the organization for the consumer.

Â Â Â Â Â  (E) Any person licensed as a real estate broker or principal real estate broker by this state if the person is acting within the course and scope of that license.

Â Â Â Â Â  (F) Any person licensed to practice law in this state if the person renders services within the course and scope of practice as an attorney.

Â Â Â Â Â  (G) Any broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of that regulation.

Â Â Â Â Â  (H) Any consumer reporting agency as defined in the Federal Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

Â Â Â Â Â  (I) Any licensee licensed under ORS chapter 725.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂDirectorÂ means the director of the department or the directorÂs designees.

Â Â Â Â Â  (5) ÂExtension of creditÂ means the right to defer payment of debt or to incur debt and defer its payment offered or granted primarily for personal, family or household purposes. [1993 c.582 Â§Â§2,2a; 1997 c.631 Â§509; 2001 c.300 Â§77; 2001 c.377 Â§44]

Â Â Â Â Â  646.384 Prohibited conduct; cancellation of contract by consumer. (1) A credit services organization, its salespersons, agents, representatives and independent contractors who sell or attempt to sell the services of a credit services organization shall not do any of the following:

Â Â Â Â Â  (a) Misrepresent directly or indirectly in any advertising, promotional materials, sales presentation or in any other manner:

Â Â Â Â Â  (A) The nature of the services to be performed.

Â Â Â Â Â  (B) The time within which the services will be performed.

Â Â Â Â Â  (C) The ability to improve the consumerÂs credit report or credit rating.

Â Â Â Â Â  (D) The amount or the type of credit a consumer can expect to receive as a result of the performance of the services offered.

Â Â Â Â Â  (E) The qualifications, training or experience of the organizationÂs personnel.

Â Â Â Â Â  (b) Make, counsel or advise any consumer to make any statement that is untrue or misleading or that should be known by the exercise of reasonable care to be untrue or misleading with respect to a consumerÂs creditworthiness, credit standing or credit capacity to a credit reporting agency or a person to whom a consumer is applying for an extension of credit.

Â Â Â Â Â  (c) Charge or receive any money or other valuable consideration prior to full and complete performance of the services the credit services organization has agreed to perform for the consumer.

Â Â Â Â Â  (d) Charge or receive any money or other valuable consideration solely for referral of the consumer to a credit provider who will or may extend credit that is or will be extended to the consumer on substantially the same terms as those available to customers of the credit provider.

Â Â Â Â Â  (e) Transact any business as a credit services organization without first having registered with the Department of Consumer and Business Services as required by ORS 646.386.

Â Â Â Â Â  (2) A consumer may cancel any contract between the consumer and a credit services organization at any time prior to midnight of the third business day after the date the contract is entered into. The consumer shall be entitled to a full refund of any fees paid. [1993 c.582 Â§3; 2001 c.289 Â§1]

Â Â Â Â Â  646.386 Registration of credit services organizations; rules; fees. (1) A credit services organization shall file a registration statement with the Department of Consumer and Business Services before conducting business in this state. The department by rule shall establish a registration system for credit services organizations. The system shall provide for annual renewals of registrations.

Â Â Â Â Â  (2) Applications for registration or renewal shall be in writing on a form prescribed by the department and shall be accompanied by a fee in an amount to be established by the director by rule.

Â Â Â Â Â  (3) The registration statement shall contain information that the director requires and that is consistent with ORS 646.382 to 646.398, including, but not limited to:

Â Â Â Â Â  (a) The name and address of the credit services organization.

Â Â Â Â Â  (b) The name and address of a registered agent authorized to accept service on behalf of the credit services organization.

Â Â Â Â Â  (c) The name and address of any person who directly or indirectly owns or controls 10 percent or more of the outstanding shares in the credit services organization.

Â Â Â Â Â  (d) The name and address of the surety company or insured institution issuing a surety bond or irrevocable letter of credit required by ORS 646.388.

Â Â Â Â Â  (4) The registration statement shall also contain either:

Â Â Â Â Â  (a) A full and complete disclosure of any litigation or unresolved complaint filed with a governmental authority of this state, any other state or the United States relating to the operation of the credit services organization; or

Â Â Â Â Â  (b) A notarized affidavit stating that there has been no litigation or unresolved complaint filed with a governmental authority of this state, any other state or the United States relating to the operation of the credit services organization.

Â Â Â Â Â  (5) Except as provided in this subsection, the credit services organization shall update a registration statement not later than the 90th day after the date on which a change in the information required to be listed on the statement occurs. The credit services organization shall update a registration statement not later than 10 days before there is a change in any information required under subsection (3)(a) or (b) of this section.

Â Â Â Â Â  (6) Each credit services organization registering under this section shall maintain a copy of the registration statement in the organizationÂs files. The credit services organization shall allow a consumer to inspect the registration statement upon request.

Â Â Â Â Â  (7) If the director receives a registration statement that complies with this section and any rules of the director, the director shall register the credit services organization. [1993 c.582 Â§4; 1997 c.631 Â§510; 2005 c.21 Â§2]

Â Â Â Â Â  646.388 Surety bond or irrevocable letter of credit. (1) Every applicant for registration as a credit services organization shall file with the director a corporate surety bond or irrevocable letter of credit running to the State of Oregon in the sum of $25,000. The surety bond or irrevocable letter of credit shall be issued by a surety company or an insured institution as defined in ORS 706.008 authorized to do business in this state.

Â Â Â Â Â  (2) The surety bond or irrevocable letter of credit shall be issued on the condition that the credit services organization comply with all provisions of ORS 646.382 to 646.398 and fully perform on all contracts entered into with consumers.

Â Â Â Â Â  (3) The surety bond or irrevocable letter of credit shall be continuous until canceled and shall remain in full force and unimpaired at all times to comply with this section. The surety or insured institution shall give the director at least 30 daysÂ written notice before it cancels or terminates its liability under the bond or irrevocable letter of credit.

Â Â Â Â Â  (4) Any person who suffers damage as a result of a violation of any provision of ORS 646.380 to 646.398 and 646.608 or any rule adopted by the director pursuant to ORS 646.382 to 646.398 shall have a right of action under the bond or against the irrevocable letter of credit. An action on the bond or against the irrevocable letter of credit may be brought by the state or by any consumer by filing a complaint in a court of competent jurisdiction not later than one year after the surety bond or irrevocable letter of credit is canceled or terminated.

Â Â Â Â Â  (5) The aggregate liability of the surety or issuer of the irrevocable letter of credit shall not exceed the principal sum of the bond or irrevocable letter of credit.

Â Â Â Â Â  (6) If a credit services organization is in compliance with the surety bond or irrevocable letter of credit provisions of this section, the individual salespersons or agents or subagents of the credit services organization who sell the services of that organization shall not be required to obtain a separate surety bond or irrevocable letter of credit. [1993 c.582 Â§5; 1997 c.631 Â§511]

Â Â Â Â Â  646.390 Required disclosures. (1) Before any agreement is entered into, or before any money is paid by a consumer, whichever occurs first, the credit services organization shall provide the consumer with written disclosure of the information described in subsection (2) of this section. The credit services organization shall maintain on file for a period of two years an exact copy of the disclosure statement, personally signed by the consumer, acknowledging receipt of a copy of the disclosure statement.

Â Â Â Â Â  (2) The disclosure statement referred to in subsection (1) of this section shall include:

Â Â Â Â Â  (a) A complete and accurate statement of the consumerÂs rights to review any file on the consumer maintained by any consumer reporting agency, as provided under the Federal Fair Credit Reporting Act, 15 U.S.C. 1681 et seq.

Â Â Â Â Â  (b) A statement that the consumer may review the consumerÂs file under paragraph (a) of this subsection at no charge if the request is made to the credit reporting agency within 30 days after receiving notice that credit has been denied.

Â Â Â Â Â  (c) The approximate price the consumer will be charged by the credit reporting agency to review the consumerÂs file maintained by the credit reporting agency.

Â Â Â Â Â  (d) A complete and detailed description of the services to be performed by the credit services organization for the consumer and the total amount the consumer will have to pay, or become obligated to pay, for the services.

Â Â Â Â Â  (e) A statement detailing the existence and purpose of the surety bond or irrevocable letter of credit as described in ORS 646.388, and describing the procedure for commencing an action on the bond or irrevocable letter of credit.

Â Â Â Â Â  (f) The name and address of the surety company or insured institution that issued the bond or irrevocable letter of credit.

Â Â Â Â Â  (g) A statement that a written, signed agreement is necessary between the parties. [1993 c.582 Â§6; 1997 c.631 Â§512]

Â Â Â Â Â  646.392 Contents of contract between consumer and credit services organization; rules. (1) Each contract between a consumer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, in at least 10-point type, signed and dated by the parties, and shall include all of the following:

Â Â Â Â Â  (a) The terms and conditions of payment, including the total of all payments to be made by the consumer, whether to the credit services organization or to some other person;

Â Â Â Â Â  (b) A full and detailed description of the services to be performed by the credit services organization for the consumer, including all guarantees and promises of full or partial refunds, and the date by which the services are to be completely performed or the estimated length of time for performing the services;

Â Â Â Â Â  (c) The address of the principal place of business of the credit services organization and of the organizationÂs registered agent within the state authorized to accept service of process; and

Â Â Â Â Â  (d) A conspicuous statement in at least 10-point boldfaced type, in immediate proximity to the space reserved for the signature of the consumer, as follows: ÂYou, the consumer, may cancel this contract at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right.Â

Â Â Â Â Â  (2) The contract shall be accompanied by a completed form in duplicate, captioned ÂNotice of CancellationÂ and printed in at least 10-point boldfaced type. The form shall be attached to the contract, be easily detachable and provide a detailed and complete description of the consumerÂs right to cancel the contract. The director, by rule, shall design the form.

Â Â Â Â Â  (3) The credit services organization shall provide the consumer with a copy of the completed contract with all attachments the consumer is required to sign at the time the agreement is signed. [1993 c.582 Â§7]

Â Â Â Â Â  646.394 Unenforceable contract provisions; burden of proof; injunctions. (1) Any contract that violates any provision of ORS 646.382 to 646.398 and any waiver of any provision of ORS 646.382 to 646.398 by a consumer shall be void and unenforceable as contrary to public policy. A credit services organization shall not attempt to induce a consumer to waive the application of any provision of ORS 646.382 to 646.398.

Â Â Â Â Â  (2) In any proceeding under ORS 646.382 to 646.398, the burden of proving an exemption from a definition is upon the person claiming such an exemption.

Â Â Â Â Â  (3) Any circuit court of this state has jurisdiction in equity to restrain and enjoin violations of ORS 646.380 to 646.398 and 646.608.

Â Â Â Â Â  (4) This section shall not prohibit the enforcement by any person of any right provided by ORS 646.380 to 646.398 and 646.608 or any other applicable law. [1993 c.582 Â§8]

Â Â Â Â Â  646.396 Audit of credit services organization; grounds for registration denial, revocation, suspension or refusal to renew; civil penalty; rules. In addition to the authority conferred by ORS 646.608:

Â Â Â Â Â  (1) Upon the directorÂs own motion or upon receipt of a complaint by a customer of a credit services organization or of a person acting as a credit services organization without registration, the director may audit the organizationÂs customer records. If the director finds any discrepancies in the customer records, the director may audit any other accounts or records kept by the organization for discrepancies. The credit services organization or person acting as a credit services organization without registration shall pay the reasonable cost of any audit under this section, as determined by the director.

Â Â Â Â Â  (2) The director may refuse to issue or renew or may revoke or suspend any registration under ORS 646.386 if the Department of Consumer and Business Services determines that:

Â Â Â Â Â  (a) Any information a credit services organization files with the department is false or untruthful;

Â Â Â Â Â  (b) A credit services organization has violated ORS 646.382 to 646.398;

Â Â Â Â Â  (c) A credit services organization has violated any of the rules of the department adopted under this section and ORS 646.608; or

Â Â Â Â Â  (d) A credit services organization has failed to maintain in effect the bond or an irrevocable letter of credit required by ORS 646.388.

Â Â Â Â Â  (3) If the director issued an initial order of revocation of a registration before the expiration of the registration, the director may enter a final order of revocation even though the registration has expired.

Â Â Â Â Â  (4) The department may impose a civil penalty in an amount not to exceed $1,000 per violation for each violation of ORS 646.382 to 646.398. The civil penalties shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (5) Actions of the director under subsections (1) to (4) of this section are subject to the provisions of ORS chapter 183.

Â Â Â Â Â  (6) The director may adopt rules necessary for the administration of ORS 646.380 to 646.398 and 646.608. [1993 c.582 Â§Â§9,10; 2005 c.338 Â§7]

Â Â Â Â Â  646.397 Investigations; cease and desist order. The Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Undertake the investigations, including investigations outside this state, that the director considers necessary to determine whether a person has violated, is violating or is about to violate ORS 646.382 to 646.398, a rule of the director adopted under ORS 646.386 or 646.396 or an order of the director issued to enforce ORS 646.382 to 646.398;

Â Â Â Â Â  (2) Require a person to file a statement in writing, under oath or otherwise, concerning the matter being investigated;

Â Â Â Â Â  (3) Take evidence from witnesses and compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to an investigation or proceeding; and

Â Â Â Â Â  (4) If the director has reason to believe that a person has violated, is violating or is about to violate ORS 646.382 to 646.398, a rule of the director adopted under ORS 646.386 or 646.396 or an order of the director issued to enforce ORS 646.382 to 646.398, issue an order to cease and desist from the violation. [2005 c.338 Â§5]

Â Â Â Â Â  646.398 Cease and desist orders; service; effective date; hearing; judicial review. (1) The Director of the Department of Consumer and Business Services shall serve an order under ORS 646.397 on the person named in the order.

Â Â Â Â Â  (2) An order issued under ORS 646.397 becomes effective upon service on the person named in the order.

Â Â Â Â Â  (3) ORS 183.413 to 183.470 apply to an order issued under ORS 646.397.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a person may not obtain a hearing on the order unless the person requests the hearing in writing within 20 days after service of the order.

Â Â Â Â Â  (5) A person who does not request a contested case hearing may not obtain judicial review of the order.

Â Â Â Â Â  (6) The director may vacate or modify an order issued under ORS 646.397. A modified order is effective upon service on the person named in the order. [2005 c.338 Â§6]

MANUFACTURED DWELLINGS

Â Â Â Â Â  646.400 Definitions. As used in this section and ORS 646.402:

Â Â Â Â Â  (1) ÂBase priceÂ means the total retail cost of the following unless separately disclosed as described in ORS 646.402 (2):

Â Â Â Â Â  (a) The manufactured dwelling as provided by the manufacturer;

Â Â Â Â Â  (b) Features added by the dealer, if any;

Â Â Â Â Â  (c) Freight; and

Â Â Â Â Â  (d) Delivery and installation as stated in the purchase agreement.

Â Â Â Â Â  (2) ÂBuyerÂ means a person who buys or agrees to buy a manufactured dwelling.

Â Â Â Â Â  (3) ÂImprovementsÂ means goods and services not included in the base price that are, in general, needed to prepare a site and complete the setup of a manufactured dwelling. ÂImprovementsÂ includes, but is not limited to, permits, site preparation, sidewalks, concrete, utility connections, skirting, steps, railings, decks, awnings, carports, garages, sheds, gutters, downspouts, rain drains, heat pumps, air conditioning, basements, plants and landscaping, installation fees and system development charges.

Â Â Â Â Â  (4) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (5) ÂManufactured dwelling dealerÂ or ÂdealerÂ means a person who sells a manufactured dwelling in a manner that makes the person subject to the license requirement of ORS 446.671.

Â Â Â Â Â  (6) ÂPurchase agreementÂ means the written contract between the manufactured dwelling dealer and the buyer for the purchase of a manufactured dwelling. ÂPurchase agreementÂ does not include documents of a retail installment contract or loan agreement entered into as part of the purchase transaction. [2001 c.969 Â§1; 2003 c.655 Â§80]

Â Â Â Â Â  646.402 Form of purchase agreement. (1) A manufactured dwelling dealer who sells a manufactured dwelling shall use a purchase agreement form that complies with this section and rules adopted in accordance with ORS 646.404.

Â Â Â Â Â  (2) The purchase agreement shall include the base price and a written itemization that clearly and conspicuously discloses the retail prices of the following, if not included in the base price:

Â Â Â Â Â  (a) Manufactured dwelling options that are ordered by the buyer.

Â Â Â Â Â  (b) The amount of any refundable or nonrefundable administrative or processing fees paid to or collected by the dealer and the circumstances under which the fees may be returned to the buyer.

Â Â Â Â Â  (c) The amount of any earnest money paid and the circumstances under which the earnest money may be returned to the buyer.

Â Â Â Â Â  (d) Improvements provided by the dealer, or by a third party at the request of the dealer, to the extent known to the dealer at the time of sale. The written itemization of improvements under this paragraph excuses the dealer from providing the buyer with a separate statement of estimated costs under ORS 90.518 for those itemized improvements.

Â Â Â Â Â  (e) All loan fees and credit report fees paid to or collected by the dealer to obtain financing for the buyerÂs purchase of the manufactured dwelling and the circumstances under which the fees may be returned to the buyer.

Â Â Â Â Â  (f) Alterations and upgrades to the manufactured dwelling made by the dealer or by a third party at the request of the dealer.

Â Â Â Â Â  (g) Goods and services provided by the dealer, or by a third party at the request of the dealer, that are not otherwise disclosed pursuant to this section.

Â Â Â Â Â  (h) Fees for the issuance or updating of an ownership document.

Â Â Â Â Â  (i) The extended warranty contract, if any.

Â Â Â Â Â  (j) Delivery, installation or site access costs that are not otherwise disclosed pursuant to this section, if any.

Â Â Â Â Â  (3) The purchase agreement form must be accompanied by a list, provided by the Department of Justice, of governmental consumer protection agencies having jurisdiction over manufactured dwelling issues.

Â Â Â Â Â  (4) Failure of a manufactured dwelling dealer to use a purchase agreement form that complies with this section and rules adopted in accordance with ORS 646.404 is an unlawful practice under ORS 646.608.

Â Â Â Â Â  (5) Except as provided in ORS 41.740, a purchase agreement is considered to contain all of the terms of the contract between the buyer and the manufactured dwelling dealer. No evidence of the terms of the contract may be presented other than the contents of the purchase agreement. As used in this subsection, ÂcontractÂ does not include a retail installment contract or loan agreement entered into as part of a purchase transaction. [2001 c.969 Â§2; 2003 c.655 Â§81; 2005 c.41 Â§Â§7,8]

Â Â Â Â Â  646.404 Rules. The Department of Justice may adopt rules necessary and proper for the administration and enforcement of ORS 646.402. [2001 c.969 Â§3]

Â Â Â Â Â  646.410 [Repealed by 1975 c.255 Â§17]

REPURCHASE OF FARM IMPLEMENTS BY SUPPLIER FROM RETAILER

Â Â Â Â Â  646.415 Definitions for ORS 646.415 to 646.459. As used in ORS 646.415 to 646.459:

Â Â Â Â Â  (1) ÂCatalogÂ includes catalogs published in any medium, including electronic catalogs.

Â Â Â Â Â  (2) ÂChange in competitive circumstancesÂ means a material detrimental effect on a retailerÂs ability to compete with another retailer who sells the same brand of farm implements.

Â Â Â Â Â  (3) ÂCurrent modelÂ means a model listed in the supplierÂs current sales manual or any supplements to the manual.

Â Â Â Â Â  (4) ÂCurrent net priceÂ means:

Â Â Â Â Â  (a) The price of parts or farm implements listed in the supplierÂs price list or catalog in effect at the time the contract is canceled or discontinued, less any applicable trade, volume or cash discounts, or when the retailer made a warranty claim.

Â Â Â Â Â  (b) For superseded parts, the price listed in the supplierÂs price list or catalog when the retailer purchased the parts.

Â Â Â Â Â  (5) ÂCurrent signsÂ means the principal outdoor signs that:

Â Â Â Â Â  (a) The supplier requires a retailer to obtain;

Â Â Â Â Â  (b) Identify the supplier; and

Â Â Â Â Â  (c) Identify the retailer as representing the supplier or the supplierÂs farm implements or machinery.

Â Â Â Â Â  (6) ÂDealershipÂ means the location from which a retailer buys, sells, leases, trades, stores, takes on consignment or in any other manner deals in farm implements.

Â Â Â Â Â  (7) ÂDistributorÂ means a person who sells or distributes new farm implements to a retailer.

Â Â Â Â Â  (8) ÂFarm implementsÂ means:

Â Â Â Â Â  (a) Any vehicle designed or adapted and used exclusively for agricultural operations and only incidentally operated or used upon the highways;

Â Â Â Â Â  (b) Auxiliary items, such as trailers, used with vehicles designed or adapted for agricultural operations;

Â Â Â Â Â  (c) Other consumer products for agricultural purposes, including lawn and garden equipment powered by an engine, supplied by the supplier to the retailer pursuant to a retailer agreement;

Â Â Â Â Â  (d) Attachments and accessories used in the planting, cultivating, irrigating, harvesting and marketing of agricultural, horticultural or livestock products; and

Â Â Â Â Â  (e) Outdoor power equipment, including, but not limited to, self-propelled equipment used to maintain lawns and gardens or used in landscape, turf or golf course maintenance.

Â Â Â Â Â  (9) ÂF.O.B.Â has the meaning given that term in ORS 72.3190.

Â Â Â Â Â  (10) ÂInventoryÂ means farm implements, machinery and repair parts.

Â Â Â Â Â  (11) ÂManufacturerÂ means a person who manufactures or assembles new or unused farm implements.

Â Â Â Â Â  (12) ÂNet costÂ means the price the retailer actually paid for the merchandise to the supplier.

Â Â Â Â Â  (13) ÂRetailerÂ means any person engaged in the business of retailing farm implements, machinery or repair parts in this state.

Â Â Â Â Â  (14) ÂRetailer agreementÂ means an agreement between a supplier and a retailer that provides for the rights and obligations of the parties with respect to purchase or sale of farm implements.

Â Â Â Â Â  (15) ÂSpecialized toolÂ means a tool that:

Â Â Â Â Â  (a) The supplier requires a retailer to obtain; and

Â Â Â Â Â  (b) Is unique to the diagnosis or repair of the supplierÂs farm implements or machinery.

Â Â Â Â Â  (16) ÂSupplierÂ means:

Â Â Â Â Â  (a) A wholesaler, manufacturer, manufacturerÂs representative or distributor.

Â Â Â Â Â  (b) A successor in interest of a manufacturer, manufacturerÂs representative or distributor, including, but not limited to:

Â Â Â Â Â  (A) A purchaser of assets or shares of stock;

Â Â Â Â Â  (B) A corporation or entity resulting from merger, liquidation or reorganization; or

Â Â Â Â Â  (C) A receiver or trustee.

Â Â Â Â Â  (c) The assignee of a supplier.

Â Â Â Â Â  (17) ÂWarranty claimÂ means a claim for payment submitted by a retailer to a supplier for service or parts provided to a customer under a warranty issued by the supplier. [1983 c.551 Â§1; 1993 c.406 Â§1; 2003 c.466 Â§1]

Â Â Â Â Â  646.419 Application of ORS 646.415 to 646.459 to successor in interest or assignee of supplier. The obligations of a supplier under ORS 646.415 to 646.459 apply to the supplierÂs successor in interest or assignee. A successor in interest includes a purchaser of assets or shares, a surviving corporation or other entity resulting from a merger or liquidation, a receiver and a trustee of the original supplier. [1989 c.404 Â§2]

Â Â Â Â Â  646.420 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.425 Payment for farm implements, parts, software, tools and signs upon termination of retailer agreement. (1) If a retailer agreement is terminated, canceled or discontinued, unless the retailer elects to keep the farm implements, machinery and repair parts under a contractual right to do so, the supplier shall pay the retailer for the farm implements, machinery and repair parts or, if the retailer owes any sums to the supplier, credit the cost of the farm implements, machinery and repair parts to the retailerÂs account. The payment or credit shall be as follows:

Â Â Â Â Â  (a) The payment or the credit for the unused complete farm implements and machinery in new condition shall be in a sum equal to 100 percent of the net cost of all complete farm implements and machinery that are current models and that have been purchased by the retailer from the supplier within the 24 months immediately preceding notice of intent to cancel or discontinue the retailer agreement. The payment or credit shall include the transportation charges to the retailer and from the retailer to the supplier, if the charges have been paid by the retailer or invoiced to the retailerÂs account by the supplier, and a reasonable reimbursement for services performed in connection with assembly or predelivery inspection of the implements or machinery. The supplier assumes ownership of the farm implements and machinery F.O.B. the dealership.

Â Â Â Â Â  (b) The payment or credit for equipment used for demonstration or rental and that is in new condition shall equal the depreciated value of the equipment to which the supplier and retailer have agreed.

Â Â Â Â Â  (c)(A) The payment or credit for repair parts shall be a sum equal to 95 percent of the current net prices of the repair parts, including superseded parts, plus the charges for transportation from the retailer to the destination designated by the supplier that the retailer paid or the supplier invoiced to the retailerÂs account. The supplier assumes ownership of the repair parts F.O.B. the dealership.

Â Â Â Â Â  (B) This paragraph applies to parts purchased by the retailer from the supplier and held by the retailer on or after the date of the cancellation or discontinuance of the retailer agreement.

Â Â Â Â Â  (C) This paragraph does not apply to repair parts that:

Â Â Â Â Â  (i) The supplier identified as not returnable when the retailer ordered the parts.

Â Â Â Â Â  (ii) The retailer purchased in a set of multiple parts, unless the set is complete and in resalable condition.

Â Â Â Â Â  (iii) The retailer failed to return after being offered a reasonable opportunity to return the repair part at a price not less than 100 percent of the net price of the repair part as listed in the then current price list or catalog.

Â Â Â Â Â  (iv) Have a limited storage life or are otherwise subject to deterioration, including but not limited to rubber items, gaskets and batteries and repair parts in broken or damaged packages.

Â Â Â Â Â  (v) Are single repair parts priced as a set of two or more items.

Â Â Â Â Â  (vi) Are not resalable as new parts without new packaging or reconditioning because of their condition.

Â Â Â Â Â  (D) The supplier shall also pay the retailer or credit to the retailerÂs account a sum equal to five percent of the current net price of all parts returned for the handling, packing and loading of the parts, unless the supplier elects to list the inventory and perform packing and loading of the parts itself.

Â Â Â Â Â  (d) Upon the payment or allowance of credit to the retailerÂs account of the sum under this subsection, the title to the farm implements, farm machinery or repair parts shall pass to the supplier making the payment or allowing the credit and the supplier shall be entitled to the possession of the farm implements, machinery or repair parts.

Â Â Â Â Â  (2)(a) If a retailer agreement is terminated, canceled or discontinued, the supplier shall, upon request of the retailer, pay the retailer for:

Â Â Â Â Â  (A) Computer and communications hardware that:

Â Â Â Â Â  (i) The supplier required the retailer to purchase within the preceding five years; and

Â Â Â Â Â  (ii) The retailer possesses on the date of the agreementÂs termination, cancellation or discontinuation.

Â Â Â Â Â  (B) Computer software that:

Â Â Â Â Â  (i) The supplier required the retailer to purchase from the supplier; and

Â Â Â Â Â  (ii) The retailer used exclusively to support the retailerÂs dealings with the supplier.

Â Â Â Â Â  (b) If the retailer owes any sums to the supplier, the supplier may credit the cost of the hardware and software to the retailerÂs account.

Â Â Â Â Â  (c) The payment or credit shall be the net cost of the hardware and software, less 20 percent per year that the retailer possessed the hardware and software.

Â Â Â Â Â  (d) This subsection does not apply if the retailer exercises a contractual right to keep the hardware or software.

Â Â Â Â Â  (3)(a) If a retailer agreement is terminated, canceled or discontinued, the supplier shall pay the retailer for the retailerÂs specialized tools.

Â Â Â Â Â  (b) If the retailer owes any sums to the supplier, the supplier may credit the cost of the specialized tools to the retailerÂs account.

Â Â Â Â Â  (c)(A) If a tool is new and unused and used for the supplierÂs current models, the payment or credit shall be the net cost of the tool.

Â Â Â Â Â  (B) If a tool is not new and unused and used for the supplierÂs current models, the payment or credit shall be the net cost of the tool, less 20 percent per year that the retailer possessed the tool.

Â Â Â Â Â  (4)(a) If a retailer agreement is terminated, canceled or discontinued, the supplier shall pay the retailer for the retailerÂs current signs.

Â Â Â Â Â  (b) If the retailer owes any sums to the supplier, the supplier may credit the cost of the signs to the retailerÂs account.

Â Â Â Â Â  (c) The payment or credit shall be the net cost of the sign, less 20 percent per year that the retailer possessed the sign.

Â Â Â Â Â  (5) A supplier shall provide all payments or allowances due under this section within 90 calendar days of the retailerÂs return of the farm implements, machinery, repair parts, computer and communications hardware, computer software, specialized tools or current signs. A supplier who does not provide a payment or allowance within 90 calendar days of the retailerÂs return of the farm implements, machinery, repair parts, computer and communications hardware, computer software, specialized tools or current signs shall pay the retailer interest of 18 percent per annum on the past due amount until paid.

Â Â Â Â Â  (6) This section supplements any retailer agreement between the retailer and the supplier covering the return of farm implements, machinery, repair parts, computer and communications hardware, computer software, specialized tools or current signs. The retailer may elect to pursue either the retailerÂs remedy under the retailer agreement or the remedy provided under this section. An election by the retailer to pursue the remedy under the retailer agreement does not bar the retailerÂs right to the remedy provided under this section as to those farm implements, machinery, repair parts, computer and communications hardware, computer software, specialized tools or current signs not affected by the retailer agreement. This section does not affect the right of a supplier to charge back to the retailerÂs account amounts previously paid or credited as a discount incident to the retailerÂs purchase of goods.

Â Â Â Â Â  (7) This section does not apply to farm implements, machinery, repair parts, computer and communications hardware, computer software, specialized tools or current signs that a retailer acquired from a source other than the supplier. [1983 c.551 Â§2; 1991 c.83 Â§5; 1993 c.406 Â§6; 2003 c.466 Â§2]

Â Â Â Â Â  Note: Section 13 (1), chapter 466, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 13. (1) The amendments to ORS 646.425 by section 2 of this 2003 Act apply to retail agreements that:

Â Â Â Â Â  (a) Are entered into on or after the effective date of this 2003 Act [January 1, 2004].

Â Â Â Â Â  (b) Are entered into before the effective date of this 2003 Act and:

Â Â Â Â Â  (A) Do not state a date for termination, cancellation or discontinuation; and

Â Â Â Â Â  (B) Are terminated, canceled or discontinued after the effective date of this 2003 Act. [2003 c.466 Â§13(1)]

Â Â Â Â Â  646.430 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.435 Repurchase of inventory by supplier; effect of new retailer agreement. (1) A supplier shall repurchase the inventory of a retailer, as if the supplier had terminated the retailer agreement, as follows:

Â Â Â Â Â  (a) Upon the death of a retailer whose business is owned as a tenancy by the entirety, at the option of the spouse or the heir or heirs of the retailer.

Â Â Â Â Â  (b) Upon the death of a stockholder of a corporation operating as a retailer, at the option of the heir or heirs of the stockholder and upon the consent of the board of directors.

Â Â Â Â Â  (2) The surviving spouse or the heir or heirs may exercise the option under this section not later than one year from the date of the death of the retailer or the stockholder.

Â Â Â Â Â  (3) Nothing in ORS 646.415 to 646.459 requires the repurchase of inventory by the supplier:

Â Â Â Â Â  (a) If the supplier and the corporation acting as a retailer enter into a new retailer agreement to operate the retail dealership.

Â Â Â Â Â  (b) If the supplier and the surviving spouse or the heir or heirs of the retailer enter into a new retailer agreement to operate the retail dealership. [1983 c.551 Â§3; 1993 c.406 Â§7]

Â Â Â Â Â  646.440 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.445 Civil action for supplierÂs failure to pay; venue. (1) If, upon the cancellation of a retailer agreement by the retailer or the supplier, the supplier fails to make payment as required by ORS 646.425 or 646.435, the supplier shall be liable in a civil action to be brought by the retailer or by the retailerÂs spouse, heir or heirs for the payments required under ORS 646.425 or 646.435.

Â Â Â Â Â  (2) A person who brings an action under this section must commence the action in the county in which the principal place of business of the retailer is located. [1983 c.551 Â§4; 1993 c.406 Â§8; 2003 c.466 Â§3]

Â Â Â Â Â  646.447 Prohibited conduct by supplier. (1) A supplier may not:

Â Â Â Â Â  (a) Coerce or compel any retailer to:

Â Â Â Â Â  (A) Order any farm implements or parts.

Â Â Â Â Â  (B) Accept delivery of farm implements with special features or accessories not included in the base list price of the farm implements as publicly advertised by the supplier.

Â Â Â Â Â  (C) Enter into any agreement, whether written or oral, supplementary to an existing retailer agreement with the supplier, unless the supplementary agreement or amendment to the agreement is applicable to all other similarly situated retailers in the state.

Â Â Â Â Â  (b) Refuse to deliver in reasonable quantities and within a reasonable time after receipt of the retailerÂs order, to any retailer having a retailer agreement for the retail sale of new equipment sold or distributed by the supplier, equipment covered by the retailer agreement represented by the supplier to be available for immediate delivery.

Â Â Â Â Â  (c) Require:

Â Â Â Â Â  (A) As a condition of renewal or extension of a retailer agreement that the retailer complete substantial renovation of the retailerÂs place of business, or acquire new or additional space to serve as the retailerÂs place of business, unless the supplier provides at least one yearÂs written notice of the condition which states all grounds supporting the condition.

Â Â Â Â Â  (B) A retailer to complete a renovation or acquisition in less than a reasonable time.

Â Â Â Â Â  (C) A retailer to waive a right to bring an action to enforce the provisions of ORS 646.415 to 646.459.

Â Â Â Â Â  (d) Discriminate among similarly situated retailers in this state with respect to the prices charged for equipment of like grade and quality sold to them by the supplier.

Â Â Â Â Â  (e) Unreasonably withhold consent for a retailer to change the capital structure of the retailerÂs business or the means by which the retailer finances the business.

Â Â Â Â Â  (f) Prevent or attempt to prevent any retailer or any officer, member, partner or stockholder of any retailer from selling or transferring any interest to any other party or parties.

Â Â Â Â Â  (g) Require a retailer to assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability imposed by ORS 646.415 to 646.459.

Â Â Â Â Â  (h) Withhold consent to a transfer of an interest in a dealership unless the retailerÂs area of responsibility or trade area does not afford sufficient sales potential to reasonably support a retailer.

Â Â Â Â Â  (i) Unreasonably withhold consent to the sale, transfer or assignment of the retailerÂs interest or power of management or control in the retailerÂs business.

Â Â Â Â Â  (j) In the event of the death or incapacity of the retailer or the principal owner of the retailerÂs business, unreasonably withhold consent to the transfer of the retailerÂs interest in the business to a person who meets the reasonable financial, business experience and character standards of the supplier.

Â Â Â Â Â  (2)(a) Subsection (1)(a)(A) of this section does not apply if a law requires a retailer to order farm implements or parts.

Â Â Â Â Â  (b) Subsection (1)(a)(B) of this section does not apply if:

Â Â Â Â Â  (A) A law requires a supplier to supply farm implements with special features;

Â Â Â Â Â  (B) The special features or accessories are safety features; or

Â Â Â Â Â  (C) The retailer ordered the farm implements without coercion or compulsion.

Â Â Â Â Â  (c)(A) As used in this paragraph, Âact of natureÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (B) Notwithstanding subsection (1)(b) of this section, a supplier may refuse to deliver equipment if the refusal is due to:

Â Â Â Â Â  (i) Prudent and reasonable restrictions on extension of credit by the supplier to the retailer;

Â Â Â Â Â  (ii) An act of nature;

Â Â Â Â Â  (iii) A work stoppage or delay due to a strike or labor difficulty;

Â Â Â Â Â  (iv) A bona fide shortage of materials;

Â Â Â Â Â  (v) A freight embargo; or

Â Â Â Â Â  (vi) Any other cause over which the supplier has no control.

Â Â Â Â Â  (C) Subparagraph (B) of this paragraph applies only if the supplier bases delivery on ordering histories with priority given to the sequence in which the orders are received.

Â Â Â Â Â  (d) Subsection (1)(d) of this section does not prohibit:

Â Â Â Â Â  (A) A supplier from using differentials resulting from the differing quantities in which equipment is sold or delivered.

Â Â Â Â Â  (B) A retailer from offering a lower price in order to meet an equally low price of a competitor or the services or facilities furnished by a competitor.

Â Â Â Â Â  (e) Subsection (1)(e) of this section applies only if:

Â Â Â Â Â  (A) The retailer meets the reasonable capital requirements imposed by the supplier;

Â Â Â Â Â  (B) The retailer agreed to the capital requirements; or

Â Â Â Â Â  (C) The change by the retailer does not result in a change of the controlling interest in the executive management or board of directors, or of any guarantors of the retailer.

Â Â Â Â Â  (f) If a supplier does not accept a sale, transfer or assignment, the supplier shall provide written notice of the supplierÂs objection and specific reasons for withholding consent.

Â Â Â Â Â  (g) Notwithstanding subsection (1)(f) of this section, a retailer may not sell, transfer or assign the retailerÂs interest or power of management or control without the written consent of the supplier.

Â Â Â Â Â  (h) Subsection (1)(j) of this section does not apply if the retailer and supplier agreed to rights of succession.

Â Â Â Â Â  (i) Notwithstanding subsection (1)(f), (h), (i) and (j) of this section, a supplier may withhold consent to a transfer of interest in a retailer if, with due regard to regional market conditions and distribution economies, the retailerÂs area of responsibility or trade does not afford sufficient sales potential to reasonably support a retailer. [1993 c.406 Â§3; 2003 c.466 Â§4]

Â Â Â Â Â  646.449 Termination, cancellation or failure to renew retailer agreement; notice; good cause. (1) As used in this section:

Â Â Â Â Â  (a) ÂGood causeÂ means a retailerÂs:

Â Â Â Â Â  (A) Failing to comply with a term of a retail agreement that is the same as a term in the supplierÂs agreements with similarly situated retailers, including failure to meet marketing criteria;

Â Â Â Â Â  (B) Transferring a controlling ownership interest in the retailerÂs business without the supplierÂs consent;

Â Â Â Â Â  (C) Making a material misrepresentation or falsification of a record, contract, report or other document that the retailer has submitted to the supplier;

Â Â Â Â Â  (D) Filing a voluntary petition in bankruptcy;

Â Â Â Â Â  (E) Being placed involuntarily in bankruptcy and not discharging the bankruptcy within 60 days after the filing;

Â Â Â Â Â  (F) Becoming insolvent;

Â Â Â Â Â  (G) Being placed in a receivership;

Â Â Â Â Â  (H) Pleading guilty to, being convicted of or being imprisoned for a felony;

Â Â Â Â Â  (I) Failing to operate in the normal course of business for seven consecutive business days or terminating business;

Â Â Â Â Â  (J) Relocating or establishing a new or additional place or places of business without the supplierÂs consent;

Â Â Â Â Â  (K) Failing to satisfy a payment obligation as it comes due and payable to the supplier;

Â Â Â Â Â  (L) Failing to promptly account to the supplier for any proceeds of the sale of farm implements or otherwise failing to hold the proceeds in trust for the benefit of the supplier;

Â Â Â Â Â  (M) Consistently engaging in business practices that are detrimental to the consumer or supplier, including, but not limited to, excessive pricing, misleading advertising or failure to provide service and replacement parts or to perform warranty obligations;

Â Â Â Â Â  (N) Inadequately representing the supplier, causing lack of performance in sales, service or warranty areas, and failing to achieve satisfactory market penetration at levels consistent with similarly situated retailers based on available documented information;

Â Â Â Â Â  (O) Consistently failing to meet building and housekeeping requirements; or

Â Â Â Â Â  (P) Consistently failing to comply with the licensing laws that apply to the supplierÂs products and services.

Â Â Â Â Â  (b) ÂSimilarly situated retailerÂ means a retailer:

Â Â Â Â Â  (A) In a similar geographic area;

Â Â Â Â Â  (B) With similar sales volumes; and

Â Â Â Â Â  (C) In a similar market for farm implements, machinery and repair parts.

Â Â Â Â Â  (2) With good cause, a supplier, directly or through an officer, agent or employee, may terminate, cancel, fail to renew or substantially change the competitive circumstances of a retailer agreement. The termination, cancellation, nonrenewal or change becomes effective upon notice to the retailer. The notice shall state the reasons constituting good cause for the termination, cancellation, nonrenewal or change.

Â Â Â Â Â  (3)(a) Except as provided in subsection (2) of this section, a supplier shall give a retailer 90 calendar daysÂ written notice of the supplierÂs intent to terminate, cancel or fail to renew a retailer agreement or change the competitive circumstances of a retailer agreement.

Â Â Â Â Â  (b) The notice shall:

Â Â Â Â Â  (A) State the reasons for termination, cancellation, nonrenewal or change; and

Â Â Â Â Â  (B) Provide that the retailer has 60 calendar days in which to cure a claimed deficiency.

Â Â Â Â Â  (c) If the retailer cures the deficiency within 60 calendar days, the notice is void.

Â Â Â Â Â  (d) If the retailer fails to cure the deficiency within 60 calendar days, the termination, cancellation, failure to renew or change in competitive circumstances becomes effective on the date specified in the notice.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (3) of this section, a supplier shall give a retailer one yearÂs written notice of the retailerÂs failure to meet reasonable marketing criteria.

Â Â Â Â Â  (b) The notice shall:

Â Â Â Â Â  (A) State the reasonable marketing criteria that the retailer has failed to meet; and

Â Â Â Â Â  (B) Provide the retailer one year in which to meet the criteria.

Â Â Â Â Â  (c)(A) If the retailer fails to meet the criteria within the year, the supplier may give notice of the termination, cancellation, failure to renew the retail agreement or change to the retail agreement.

Â Â Â Â Â  (B) A termination, cancellation, failure to renew or change under this paragraph is effective 180 calendar days after the supplier gives notice. [1993 c.406 Â§4; 2003 c.466 Â§5]

Â Â Â Â Â  646.450 [Repealed by 1975 c.255 Â§17]

Â Â Â Â Â  646.451 [1993 c.406 Â§5; 2003 c.466 Â§6; 2003 c.598 Â§47a; renumbered 646.459 in 2003]

Â Â Â Â Â  646.452 New or relocated dealership; notice; area of responsibility. (1) If a supplier enters into an agreement to establish a new retailer or dealership or to relocate a retailer or dealership, and the agreement assigns an area of responsibility, the supplier must give written notice of the agreement by certified mail to any retailer or dealership within an assigned area of responsibility that is within or contiguous to the area of the new or relocated retailer or dealership.

Â Â Â Â Â  (2) If a supplier enters into an agreement to establish a new retailer or dealership or to relocate a retailer or dealership, and the agreement does not assign an area of responsibility, the supplier must give written notice of the agreement by certified mail to any retailer or dealership within a 75-mile radius of the new or relocated retailer or dealership.

Â Â Â Â Â  (3) A notice required by this section shall contain:

Â Â Â Â Â  (a) The new location of the retailer or dealership;

Â Â Â Â Â  (b) The date that the retailer or dealership will commence business at the new location; and

Â Â Â Â Â  (c)(A) If the agreement assigns an area of responsibility, the name and address of retailers and dealerships with assigned areas of responsibility that are within or contiguous to the area of the new or relocated retailer or dealership; or

Â Â Â Â Â  (B) If the agreement does not assign an area of responsibility, the name and address of retailers and dealerships within a 75-mile radius of the new or relocated retailer or dealership. [2003 c.466 Â§8]

Â Â Â Â Â  646.453 Warranty claims; payment; time for completion. Unless otherwise agreed:

Â Â Â Â Â  (1) On a warranty claim, a supplier shall provide reasonable compensation for the retailerÂs costs, including but not limited to:

Â Â Â Â Â  (a) Diagnostic services;

Â Â Â Â Â  (b) Repair services;

Â Â Â Â Â  (c) Repair parts; and

Â Â Â Â Â  (d) Labor.

Â Â Â Â Â  (2) For labor on warranty service, a supplier may not pay a retailer an hourly rate that is less than rate that the retailer charges for nonwarranty service.

Â Â Â Â Â  (3) For repair parts on warranty service, a supplier may not pay a retailer less than the amount that the retailer paid for the parts plus a reasonable allowance for the shipping and handling of the parts.

Â Â Â Â Â  (4) A supplier must allow a reasonable time for a retailer to complete warranty service. [2003 c.466 Â§10]

Â Â Â Â Â  646.454 Warranty claims; processing. (1) A supplier shall approve or disapprove a warranty claim in writing within 30 calendar days of the supplierÂs receipt of the claim.

Â Â Â Â Â  (2) If a supplier does not approve or disapprove a warranty claim in writing within 30 calendar days of the supplierÂs receipt of the claim, the supplier shall pay the claim within 60 calendar days of receipt of the claim.

Â Â Â Â Â  (3) A supplier that approves a warranty claim shall pay the claim within 30 calendar days of the claimÂs approval.

Â Â Â Â Â  (4) A supplier that disapproves a warranty claim shall, in the writing required by subsection (1) of this section, notify the retailer of the reasons for the disapproval.

Â Â Â Â Â  (5) If a supplier disapproves a warranty claim because the retailer failed to comply with procedures for submitting the claim prescribed by the retailer agreement, the retailer may resubmit the claim within 30 calendar days of the retailerÂs receipt of the supplierÂs disapproval.

Â Â Â Â Â  (6) A supplier may not disapprove a warranty claim as untimely if the claim covers service or parts provided while a retailer agreement was in effect.

Â Â Â Â Â  (7)(a) For one year after payment of a warranty claim, the supplier may audit records that support the claim.

Â Â Â Â Â  (b) A supplier may not audit a record that supports a claim more than one year after paying the claim unless an audit has disclosed that the retailer submitted a false claim.

Â Â Â Â Â  (c) A supplier may:

Â Â Â Â Â  (A) Adjust a claim paid in error;

Â Â Â Â Â  (B) Require a retailer to return payment made on a false claim; and

Â Â Â Â Â  (C) If the retailer owes an amount to the supplier, credit the amount of a claim to the retailerÂs account. [2003 c.466 Â§9]

Â Â Â Â Â  646.455 [1983 c.551 Â§5; repealed by 2003 c.466 Â§12]

Â Â Â Â Â  646.456 RetailerÂs improvements to products. Unless otherwise agreed:

Â Â Â Â Â  (1) If a supplier requires a retailer to improve the safety of farm implements or machinery, the supplier shall reimburse the retailer for the costs of parts, labor and transportation that the retailer incurred to make the improvement.

Â Â Â Â Â  (2) If a supplier requires a retailer to improve farm implements or machinery for reasons other than safety, the supplier shall reimburse the retailer for the costs of parts and labor that the retailer incurred to make the improvement.

Â Â Â Â Â  (3) For labor to improve farm implements or machinery, a supplier may not pay a retailer an hourly rate that is less than rate that the retailer charges for like services.

Â Â Â Â Â  (4) For parts to improve farm implements or machinery, a supplier may not pay a retailer less than the amount that the retailer paid for the parts plus a reasonable allowance for the shipping and handling of the parts. [2003 c.466 Â§11]

Â Â Â Â Â  646.459 Remedies; arbitration; cause of action; attorney fees; injunctive relief. (1)(a) Any party to a retailer agreement aggrieved by the conduct of the other party to the agreement under ORS 646.447, 646.449, 646.452, 646.453, 646.454 or 646.456 may seek arbitration of the issues under ORS 36.600 to 36.740. Unless the parties agree to different arbitration rules, the arbitration shall be conducted pursuant to the commercial arbitration rules of the American Arbitration Association. If the parties agree, the arbitration shall be the partiesÂ only remedy and the findings and conclusions of the arbitrator or panel of arbitrators shall be binding upon both parties.

Â Â Â Â Â  (b) The arbitrator or arbitrators may award the prevailing party:

Â Â Â Â Â  (A) The costs of witness fees and other fees in the case;

Â Â Â Â Â  (B) Reasonable attorney fees; and

Â Â Â Â Â  (C) Injunctive relief against unlawful termination, cancellation, nonrenewal or change in competitive circumstances.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, any retailer has a civil cause of action in circuit court against a supplier for damages sustained by the retailer as a consequence of the supplierÂs violation of ORS 646.447, 646.449, 646.452, 646.453, 646.454 or 646.456, together with:

Â Â Â Â Â  (a) The actual costs of the action;

Â Â Â Â Â  (b) Reasonable attorney fees; and

Â Â Â Â Â  (c) Injunctive relief against unlawful termination, cancellation, nonrenewal or change in competitive circumstances.

Â Â Â Â Â  (3) A supplier bears the burden of proving that a retailerÂs area of responsibility or trade area does not afford sufficient sales potential to reasonably support the retailer. The supplierÂs proof must be in writing.

Â Â Â Â Â  (4) The remedies set forth in this section are not exclusive and are in addition to any other remedies permitted by law, unless the parties have chosen binding arbitration under subsection (1) of this section. [Formerly 646.451]

Â Â Â Â Â  646.460 [Repealed by 1975 c.255 Â§17]

TRADE SECRETS

Â Â Â Â Â  646.461 Definitions for ORS 646.461 to 646.475. As used in ORS 646.461 to 646.475, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂImproper meansÂ includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy or espionage through electronic or other means. Reverse engineering and independent development alone shall not be considered improper means.

Â Â Â Â Â  (2) ÂMisappropriationÂ means:

Â Â Â Â Â  (a) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means;

Â Â Â Â Â  (b) Disclosure or use of a trade secret of another without express or implied consent by a person who used improper means to acquire knowledge of the trade secret;

Â Â Â Â Â  (c) Disclosure or use of a trade secret of another without express or implied consent by a person who, before a material change of position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake; or

Â Â Â Â Â  (d) Disclosure or use of a trade secret of another without express or implied consent by a person, who at the time of disclosure or use, knew or had reason to know that the knowledge of the trade secret was:

Â Â Â Â Â  (A) Derived from or through a person who had utilized improper means to acquire it;

Â Â Â Â Â  (B) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

Â Â Â Â Â  (C) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use.

Â Â Â Â Â  (3) ÂPersonÂ means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency or any other legal or commercial entity.

Â Â Â Â Â  (4) ÂTrade secretÂ means information, including a drawing, cost data, customer list, formula, pattern, compilation, program, device, method, technique or process that:

Â Â Â Â Â  (a) Derives independent economic value, actual or potential, from not being generally known to the public or to other persons who can obtain economic value from its disclosure or use; and

Â Â Â Â Â  (b) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy. [1987 c.537 Â§2]

Â Â Â Â Â  646.463 Enjoining misappropriation; payment of royalties; affirmative acts. (1) Actual or threatened misappropriation may be temporarily, preliminarily or permanently enjoined. Upon application to the court, an injunction shall be vacated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

Â Â Â Â Â  (2) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of the misappropriation that renders a prohibitive injunction inequitable.

Â Â Â Â Â  (3) In appropriate circumstances, the court may order affirmative acts to protect a trade secret. [1987 c.537 Â§3]

Â Â Â Â Â  646.465 Damages for misappropriation. (1) A complainant is entitled to recover damages adequate to compensate for misappropriation, unless a material and prejudicial change of position by a defendant prior to acquiring knowledge or reason to know of the misappropriation renders a monetary recovery inequitable.

Â Â Â Â Â  (2) Damages may include both the actual loss caused by misappropriation, and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss, but shall not be less than a reasonable royalty for the unauthorized disclosure or use of a trade secret.

Â Â Â Â Â  (3) Upon a finding of willful or malicious misappropriation, punitive damages may be awarded in an amount not exceeding twice any award made under subsections (1) and (2) of this section. [1987 c.537 Â§4]

Â Â Â Â Â  646.467 Attorney fees. The court may award reasonable attorney fees to the prevailing party if:

Â Â Â Â Â  (1) A claim of misappropriation is made in bad faith;

Â Â Â Â Â  (2) A motion to terminate an injunction is made or resisted in bad faith; or

Â Â Â Â Â  (3) Willful or malicious misappropriation is found by the court or jury. [1987 c.537 Â§5]

Â Â Â Â Â  646.469 Preservation of trade secret by court; methods. In any action brought under ORS 646.461 to 646.475, the court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action or ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval. [1987 c.537 Â§6]

Â Â Â Â Â  646.471 Limitation on commencement of action. An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim. [1987 c.537 Â§7]

Â Â Â Â Â  646.473 Conflicting tort, restitution or other law providing civil remedies; exclusions for certain other remedies; limited immunity for public bodies and officers, employees and agents. (1) Except as provided in subsection (2) of this section, ORS 646.461 to 646.475 supersede conflicting tort, restitution or other law of Oregon providing civil remedies for misappropriation of a trade secret.

Â Â Â Â Â  (2) ORS 646.461 to 646.475 shall not affect:

Â Â Â Â Â  (a) Contractual remedies, whether or not based upon misappropriation of a trade secret;

Â Â Â Â Â  (b) Other civil remedies that are not based upon misappropriation of a trade secret;

Â Â Â Â Â  (c) Criminal remedies, whether or not based upon misappropriation of a trade secret; or

Â Â Â Â Â  (d) Any defense, immunity or limitation of liability afforded public bodies, their officers, employees or agents under ORS 30.260 to 30.300.

Â Â Â Â Â  (3) Notwithstanding any other provision in ORS 646.461 to 646.475, public bodies and their officers, employees and agents are immune from any claim or action for misappropriation of a trade secret that is based on the disclosure or release of information in obedience to or in good faith reliance on any order of disclosure issued pursuant to ORS 192.410 to 192.490 or on the advice of an attorney authorized to advise the public body, its officers, employees or agents. [1987 c.537 Â§8]

Â Â Â Â Â  646.475 Application and construction of ORS 646.461 to 646.475; short title; effect of invalidity. (1) ORS 646.461 to 646.475 shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of ORS 646.461 to 646.475 among states enacting them.

Â Â Â Â Â  (2) ORS 646.461 to 646.475 may be cited as the Uniform Trade Secrets Act.

Â Â Â Â Â  (3) If any provision of ORS 646.461 to 646.475 or its application to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of ORS 646.461 to 646.475 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 646.461 to 646.475 are severable. [1987 c.537 Â§Â§9,10,11]

WARRANTIES ON WHEELCHAIRS, SCOOTERS AND HEARING AIDS

Â Â Â Â Â  646.482 Definitions for ORS 646.482 to 646.498. As used in ORS 646.482 to 646.498:

Â Â Â Â Â  (1) ÂAssistive deviceÂ or ÂdeviceÂ means:

Â Â Â Â Â  (a) Wheelchairs and scooters of any kind, including other aids that enhance the mobility or positioning of an individual using a wheelchair or scooter of any kind, such as motorization, motorized positioning features and the switches and controls for any motorized features; and

Â Â Â Â Â  (b) Hearing aids as defined in ORS 694.015.

Â Â Â Â Â  (2) ÂAssistive device systemÂ means a system of assistive devices. An Âassistive device systemÂ may be a single assistive device, or each component part of the assistive device system may be considered a separate assistive device.

Â Â Â Â Â  (3) ÂAuthorized dealerÂ means a dealer authorized by a manufacturer to sell or lease assistive devices manufactured or assembled by the manufacturer.

Â Â Â Â Â  (4) ÂCollateral costsÂ means expenses incurred by a consumer in connection with the repair of a nonconformity, including the cost of delivering the assistive device to the manufacturer or dealer for repair and obtaining an alternative device if no loaner was offered.

Â Â Â Â Â  (5) ÂConsumerÂ means any of the following:

Â Â Â Â Â  (a) The purchaser of an assistive device, if the device was purchased from a dealer or manufacturer for purposes other than resale;

Â Â Â Â Â  (b) A person to whom the assistive device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the device;

Â Â Â Â Â  (c) A person who may enforce the warranty; or

Â Â Â Â Â  (d) A person who leases an assistive device from a dealer under a written lease.

Â Â Â Â Â  (6) ÂCurrent value of the written leaseÂ means the total amount for which the lease obligates the consumer during the period of the lease remaining after its early termination, plus the dealerÂs early termination costs and the market value of the assistive device at the lease expiration date if the lease sets forth that market value, less the dealerÂs early termination savings.

Â Â Â Â Â  (7) ÂDealerÂ means a person who is in the business of selling or leasing assistive devices.

Â Â Â Â Â  (8) ÂDemonstratorÂ means an assistive device that would be new but for its use, since its manufacture, only for the purpose of demonstrating the device to the public or prospective buyers or lessees.

Â Â Â Â Â  (9) ÂEarly termination costÂ means any expense or obligation that a dealer incurs as a result of both the termination of a written lease before the termination date set forth in the lease and the return of an assistive device to a manufacturer under ORS 646.486 (4). ÂEarly termination costÂ includes a penalty for prepayment under a finance arrangement.

Â Â Â Â Â  (10) ÂEarly termination savingsÂ means any expense or obligation that a dealer avoids as a result of both the termination of a written lease before the termination date set forth in the lease and the return of an assistive device to a manufacturer under ORS 646.486 (4). ÂEarly termination savingsÂ includes the interest charge that the dealer would have paid to finance the device or, if the dealer does not finance the device, the difference between the total amount for which a lease obligates the consumer during the period of the lease term remaining after the early termination and the present market value of that amount at the date of the early termination.

Â Â Â Â Â  (11) ÂIndividual with a disabilityÂ means any individual who is considered to have a mental or physical disability, impairment or handicap for the purposes of any law of this state or of the United States, including any rules or regulations adopted under those laws.

Â Â Â Â Â  (12) ÂLoanerÂ means an assistive device, provided to the consumer for use by the user free of charge, that need not be new or be identical to or have functional capabilities equal to or greater than those of the original assistive device, but that meets the following conditions:

Â Â Â Â Â  (a) It is in good working order;

Â Â Â Â Â  (b) It performs at a minimum the most essential functions of the original assistive device, in light of the disabilities of the user; and

Â Â Â Â Â  (c) Any differences between it and the original assistive device do not create a threat to safety.

Â Â Â Â Â  (13) ÂManufacturerÂ means a person who manufactures or assembles assistive devices and agents of that person, including an importer, a distributor, factory branch, distributor branch and any warrantor of the manufacturerÂs device, but does not include a dealer.

Â Â Â Â Â  (14)(a) ÂNonconformityÂ means a condition or defect that substantially impairs the use, market value or safety of an assistive device and that is covered by an express warranty applicable to the device or to a component of the device.

Â Â Â Â Â  (b) ÂNonconformityÂ does not include a condition or defect that:

Â Â Â Â Â  (A) Is the result of abuse or neglect of the device by a consumer;

Â Â Â Â Â  (B) Is the result of an unauthorized modification or alteration of the device by a consumer if the modification or alteration substantially affects the performance of the device; or

Â Â Â Â Â  (C) For hearing aids, is the result of normal use of the hearing aid and when the condition or defect could be resolved through fitting adjustments, cleaning or proper care.

Â Â Â Â Â  (15)(a) ÂReasonable allowance for useÂ means:

Â Â Â Â Â  (A) When an assistive device has been sold to a consumer, no more than the amount obtained by multiplying the full purchase price of the device by a fraction, the denominator of which is the number of days in the useful life of the device and the numerator of which is the number days that the device was used before the consumer first reported the nonconformity to the manufacturer or any authorized dealer.

Â Â Â Â Â  (B) When an assistive device has been leased to a consumer, no more than the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is the useful life of the device and the numerator of which is the number of days that the device was used before the consumer first reported the nonconformity to the manufacturer or any authorized dealer.

Â Â Â Â Â  (b) As used in this subsection, the useful life of the assistive device is the greater of:

Â Â Â Â Â  (A) Five years; or

Â Â Â Â Â  (B) Such other time that the consumer may prove to be the expected useful life of assistive devices of the same kind.

Â Â Â Â Â  (16) ÂReasonable attempt to repairÂ means, within the terms of an express warranty applicable to an assistive device:

Â Â Â Â Â  (a) The same nonconformity is subject to repair at least two times by the manufacturer or any authorized dealer and the nonconformity continues; or

Â Â Â Â Â  (b) The assistive device is out of service, by reason of repair or correction, for an aggregate of at least 30 days after notification to the manufacturer or any authorized dealer because of the nonconformity.

Â Â Â Â Â  (17) ÂUserÂ means an individual with a disability who, by reason thereof, needs and actually uses the assistive device. [1997 c.562 Â§1; 1999 c.81 Â§1]

Â Â Â Â Â  646.484 Express warranty; duration. (1) A manufacturer who sells or leases an assistive device, including a demonstrator, to a consumer, either directly or through a dealer, shall furnish, at a minimum, an express warranty that the device shall be free from any nonconformity. The manufacturer shall set forth the warranty fully in readily understood language and shall clearly identify the party making the warranty, the rights that the warranty gives the consumer and how the consumer can exercise the rights.

Â Â Â Â Â  (2) If the manufacturer does not furnish the express warranty described in subsection (1) of this section, the manufacturer shall be considered to have provided an express warranty that the device shall be free from any nonconformity.

Â Â Â Â Â  (3) The duration of the warranty shall be not less than one year from the date of first delivery of the assistive device to the consumer. [1997 c.562 Â§2]

Â Â Â Â Â  646.486 Repair of assistive device. (1)(a) If a new assistive device or demonstrator does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the dealer who sold or leased the device or any authorized dealer and makes the assistive device available for repair before one year after first delivery of the device to the consumer, the nonconformity shall be repaired at no charge to the consumer. If the consumer notifies the manufacturer, the manufacturer is jointly obligated together with any of its authorized dealers.

Â Â Â Â Â  (b) A repair for purposes of this subsection includes a repair that must take place after the expiration of one year after first delivery of the assistive device to the consumer, provided that the defect occurred prior to the expiration of the warranty period and the consumer notified the manufacturer within 30 days after expiration of the period.

Â Â Â Â Â  (2)(a) Except as provided in paragraphs (b) and (c) of this subsection, each manufacturer of an assistive device sold or leased in this state shall:

Â Â Â Â Â  (A) Maintain or cause to be maintained in this state sufficient service and repair facilities to carry out the terms of the warranty described in ORS 646.484; and

Â Â Â Â Â  (B) At the time of the sale or lease, provide the consumer with the names, addresses and telephone numbers of all such service and repair facilities and of all authorized dealers.

Â Â Â Â Â  (b) If the manufacturer does not provide service and repair facilities in this state, the consumer may return the nonconforming assistive device to the dealer who sold or leased the device or to any authorized dealer for replacement, service or repair in accordance with the terms and conditions of the express warranty. The replacement, service or repair shall be at the option of the dealer to whom the device is returned. If that dealer does not replace the nonconforming device or does not effect the service or repair of the device in accordance with the warranty, the dealer shall reimburse the consumer in an amount equal to the purchase or lease price paid, less a reasonable allowance for use by the consumer.

Â Â Â Â Â  (c) Each manufacturer who, with respect to a new assistive device sold within this state, does not provide a service or repair facility within this state is liable for the following amounts to any dealer who incurs obligations in giving effect to the express warranty described in ORS 646.484:

Â Â Â Â Â  (A) In the event of replacement, in an amount equal to the cost to the dealer of the replaced assistive device and any cost of transporting the device, plus a reasonable handling charge;

Â Â Â Â Â  (B) In the event of service or repair, in an amount equal to that which would ordinarily be received by the dealer for rendering such service or repair, including actual and reasonable costs of the service or repair and the costs of transporting the assistive device, if such costs are incurred, plus a reasonable profit; or

Â Â Â Â Â  (C) In the event of reimbursement under paragraph (b) of this subsection, in an amount equal to that reimbursed to the consumer plus a reasonable handling or service charge.

Â Â Â Â Â  (3) For purposes of this section, a consumer reports a nonconformity when the consumer:

Â Â Â Â Â  (a) Makes any communication, written or oral, that describes the problem with the assistive device, or that may be reasonably understood as an expression of dissatisfaction with any aspect of the operation of the device. The communication need only indicate in some way the nature of the problem, such as an indication of the functions that the device is not performing or performing unsatisfactorily for the consumer, and need not be in technical language nor attempt to state the cause of the problem; and

Â Â Â Â Â  (b) Does not refuse to make the assistive device available to the manufacturer, the dealer who sold or leased the device or any authorized dealer for repair.

Â Â Â Â Â  (4)(a) It shall be presumed that the consumer has made the assistive device available to the manufacturer, the dealer who sold or leased the device or an authorized dealer for repair if the consumer allows the manufacturer or dealer to take the device from the consumerÂs residence or other location where the user customarily uses the device.

Â Â Â Â Â  (b) The consumer shall be required to deliver the device to another location only upon a showing that it would be a substantially greater hardship for the manufacturer, the dealer who sold or leased the device or any authorized dealer to take the device from the consumerÂs residence or other location where the user customarily uses the device than for the consumer to deliver the device.

Â Â Â Â Â  (c) If the consumer must deliver the device to another location in order to enable the manufacturer to repair the device, the manufacturer shall reimburse the consumer for the costs of the delivery.

Â Â Â Â Â  (5)(a) A person required to repair an assistive device under this section shall provide the consumer a loaner if the absence of a loaner would be a threat to the safety of the user or if the assistive device is out of service for more than seven calendar days.

Â Â Â Â Â  (b) Paragraph (a) of this subsection applies whether or not the rights of the consumer provided by ORS 646.488 (1) or (2) have arisen and in addition to the remedies relating to collateral costs provided by ORS 646.482 to 646.498. [1997 c.562 Â§3]

Â Â Â Â Â  646.488 Replacement or refund after attempt to repair. If a nonconformity develops in a new assistive device or demonstrator, the manufacturer shall, after a reasonable attempt to repair the device or demonstrator, at the option of the consumer:

Â Â Â Â Â  (1) In the case of a sale, refund to the consumer and to any holder of a perfected security interest as their interest may appear, the full purchase price plus any finance charge or sales tax paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use;

Â Â Â Â Â  (2) In the case of a lease, refund to the dealer and to any other holder of a perfected security interest, as their interest may appear, the current value of the lease and refund to the consumer the amount that the consumer paid under the lease plus any collateral costs, less a reasonable allowance for use; or

Â Â Â Â Â  (3) Provide a conforming replacement. [1997 c.562 Â§4]

Â Â Â Â Â  646.490 Procedures for replacement or refund. (1) To receive the refund or replacement described in ORS 646.488, the consumer shall offer to the manufacturer of the assistive device, the dealer who sold or leased the device or any authorized dealer to transfer possession of the device having the nonconformity. The manufacturer shall:

Â Â Â Â Â  (a) Make the refund within 14 calendar days after the consumer offers to transfer possession;

Â Â Â Â Â  (b) Make the replacement within 30 calendar days after the consumer offers to transfer possession; or

Â Â Â Â Â  (c) Provide the consumer a loaner for use if the replacement is not made within 14 calendar days after the consumer offers to transfer possession. The loaner may be used until replacement is made.

Â Â Â Â Â  (2) The manufacturer may require as a condition of making a timely refund or replacement described in ORS 646.488 that the consumer deliver possession of the original assistive device to the manufacturer, the dealer who sold or leased the device or any authorized dealer and sign any documents necessary to transfer title and possession of the device, or necessary to provide evidence of the transfer, to any person designated by the manufacturer.

Â Â Â Â Â  (3) Subsection (2) of this section applies only if:

Â Â Â Â Â  (a) The time and place of the mutual activities described in subsection (2) of this section are readily accessible to the consumer; and

Â Â Â Â Â  (b) The manufacturer provides the consumer written notice in 12-point bold type stating in clear and understandable language the time and place of the mutual activities and directing the consumer to meet at that time and place. The notice must be received by the consumer no later than four business days before the time of the mutual activities.

Â Â Â Â Â  (4) A person shall not enforce a lease against the consumer for use of an assistive device during any period of nonconformity or after the consumer returns the device to the manufacturer as described by this section. [1997 c.562 Â§5]

Â Â Â Â Â  646.492 Sale or lease of returned assistive device. (1) An assistive device returned by a consumer or dealer in this state, or by a consumer or dealer in another state under a similar law of that state, may not be sold or leased again in this state unless full disclosure of the reasons for return is made to the prospective buyer or lessee.

Â Â Â Â Â  (2) If a sale or lease is made in violation of subsection (1) of this section, a consumer who bought or took the lease of the assistive device shall have the rights of a consumer of a new device provided by ORS 646.488, without regard to whether there is a nonconformity or to whether there has been a reasonable attempt to repair the device. The following paragraphs apply to a sale or lease under this section:

Â Â Â Â Â  (a) If the consumer chooses the refund option described in ORS 646.488, there shall be no deduction from the full purchase price in calculating the refund under ORS 646.488;

Â Â Â Â Â  (b) The rights described in this subsection run against the person who last sold or transferred the assistive device to any other person, whether or not the other person is a consumer, so long as the last person to sell or transfer the device had knowledge of the previous return of the device and did not provide the disclosure required by subsection (1) of this section; and

Â Â Â Â Â  (c) The rights described under this subsection must be declared and exercised by a consumer within two years after the consumer knows of the previous return and can identify the person against whom the rights run. [1997 c.562 Â§6]

Â Â Â Â Â  646.494 Dispute resolution. (1) A consumer shall have the option of submitting any dispute arising under ORS 646.482 to 646.498 to a dispute resolution procedure. A manufacturer shall submit to the dispute resolution procedure.

Â Â Â Â Â  (2) The procedure shall provide at a minimum the right of each party to present its case, to be in attendance during any presentation made by the other party and to rebut or refute such presentation. The individuals conducting the dispute resolution procedure must be objective.

Â Â Â Â Â  (3) A decision resulting from the dispute resolution procedure shall be binding on the manufacturer.

Â Â Â Â Â  (4) The records of the results of disputes settled under this section shall be submitted to the Department of Justice if the department requests them and shall be available to any person who makes a request for the records free of cost within 10 business days of the personÂs request. The department may review all records created under this section to determine whether or not the procedure and decisions comply with the provisions of ORS 646.482 to 646.498.

Â Â Â Â Â  (5) The Department of Justice shall establish a roster of dispute resolution providers for consumers seeking to resolve disputes with manufacturers or to assert their rights under this section. [1997 c.562 Â§7]

Â Â Â Â Â  646.496 Applicability of other laws; waiver. ORS 646.482 to 646.498 shall not be construed as limiting rights or remedies available to a consumer under any other law. Any waiver by a consumer of rights provided by ORS 646.482 to 646.498 is void. [1997 c.562 Â§8]

Â Â Â Â Â  646.498 Civil action for damages; attorney fees; limitation on actions. (1) In addition to pursuing any other remedy, a consumer may bring a private cause of action to recover damages caused by a violation of any provision of ORS 646.482 to 646.498. The court shall award a consumer who prevails in such an action pecuniary loss and noneconomic damages, together with costs, disbursements, reasonable attorney fees and any equitable relief that the court determines is appropriate. Pecuniary loss caused by a violation of ORS 646.482 to 646.498 shall include collateral costs, beginning at the time of the violation, whether or not the consumer acquired the rights provided by ORS 646.488. If a consumer has submitted a dispute arising under ORS 646.482 to 646.498 to a dispute resolution procedure as described in ORS 646.494, the consumer may not bring a private cause of action under this section relating to that dispute until a decision resulting from the dispute resolution procedure has been issued or until the consumer has withdrawn the dispute from the dispute resolution procedure.

Â Â Â Â Â  (2) If a consumer appeals to a court from a decision resulting from the dispute resolution procedure described in ORS 646.494 because the consumer was not granted one of the remedies by ORS 646.482 to 646.498, and the consumer is granted one of the remedies by the court, the consumer shall be awarded:

Â Â Â Â Â  (a) Up to three times the amount of any damages awarded if the court finds that the party opposing the consumer did not act in good faith in the dispute resolution procedure;

Â Â Â Â Â  (b) Reasonable attorney fees; and

Â Â Â Â Â  (c) Any fees incurred in the dispute resolution procedure and any judicial action.

Â Â Â Â Â  (3) If the party opposing the consumer is the prevailing party in an action brought under subsection (1) or (2) of this section, the party opposing the consumer shall be entitled to reasonable attorney fees if the court finds the action to have been frivolous.

Â Â Â Â Â  (4) Any action brought under this section shall be commenced during the period beginning one year after the date the assistive device was originally delivered to the consumer and ending two years later. [1997 c.562 Â§9; 2001 c.542 Â§8; 2003 c.14 Â§392]

INFANT CRIB SAFETY

Â Â Â Â Â  646.500 Legislative findings; declaration of purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The disability and death of infants resulting from injuries sustained in crib accidents are a serious threat to the public health, welfare and safety of the people of this state;

Â Â Â Â Â  (b) Infants are an especially vulnerable class of people;

Â Â Â Â Â  (c) The design and construction of a crib must ensure that the crib is a safe place to leave an infant unattended for an extended period of time;

Â Â Â Â Â  (d) A parent or caregiver has a right to believe that a crib is a safe place to leave an infant;

Â Â Â Â Â  (e) The United States Consumer Product Safety Commission estimates that 40 children suffocate or strangle in their cribs every year;

Â Â Â Â Â  (f) Existing state and federal legislation is inadequate to deal with the hazard of injuries and death to infants from unsafe cribs; and

Â Â Â Â Â  (g) Prohibiting the remanufacture, retrofitting, sale, contracting to sell or resell, leasing or subletting of unsafe cribs, particularly unsafe secondhand, hand-me-down or heirloom cribs, will prevent injuries and deaths caused by unsafe cribs.

Â Â Â Â Â  (2) The purpose of ORS 646.500 to 646.507 is to prevent the occurrence of injuries to and deaths of infants resulting from unsafe cribs by making it illegal to remanufacture, retrofit, sell, contract to sell or resell, lease, sublet or otherwise place in the stream of commerce any crib that is unsafe for an infant using the crib. [2001 c.767 Â§1]

Â Â Â Â Â  646.501 Short title. ORS 646.500 to 646.507 may be referred to as the Infant Crib Safety Act. [2001 c.767 Â§2]

Â Â Â Â Â  646.502 Definitions. As used in ORS 646.500 to 646.507:

Â Â Â Â Â  (1) ÂCommercial userÂ means any person, firm, corporation, association or nonprofit corporation, or any agent or employee thereof, including child care facilities or family child care homes certified or registered by the Child Care Division under ORS 657A.250 to 657A.450, who:

Â Â Â Â Â  (a) Deals in cribs of the kind governed by ORS 646.500 to 646.507;

Â Â Â Â Â  (b) By virtue of the personÂs occupation, purports to have knowledge or skill peculiar to the cribs governed by ORS 646.500 to 646.507; or

Â Â Â Â Â  (c) Is in the business of remanufacturing, retrofitting, selling, leasing, subletting or otherwise placing cribs in the stream of commerce.

Â Â Â Â Â  (2) ÂCribÂ means:

Â Â Â Â Â  (a) Any full-size crib as that term is defined in 16 C.F.R. 1508.3; or

Â Â Â Â Â  (b) Any nonfull-size crib as that term is defined in 16 C.F.R. 1509.2(b).

Â Â Â Â Â  (3) ÂIndividualÂ means a natural person who is not a commercial user of cribs.

Â Â Â Â Â  (4) ÂInfantÂ means an individual who is less than three years of age. [2001 c.767 Â§3]

Â Â Â Â Â  646.503 Prohibited conduct. (1) A commercial user may not remanufacture, retrofit, sell, contract to sell or resell, lease, sublet or otherwise place in the stream of commerce a crib that is unsafe for an infant using the crib.

Â Â Â Â Â  (2) A crib is presumed to be unsafe pursuant to ORS 646.500 to 646.507 if it does not conform to the following standards:

Â Â Â Â Â  (a) 16 C.F.R. part 1508;

Â Â Â Â Â  (b) 16 C.F.R. part 1509;

Â Â Â Â Â  (c) 16 C.F.R. part 1303; and

Â Â Â Â Â  (d) American Society for Testing Materials Voluntary Standards F966-90, F1169.88, F1822 and F406.

Â Â Â Â Â  (3) Cribs that are presumed to be unsafe under subsection (2) of this section include but are not limited to cribs with any of the following features or characteristics:

Â Â Â Â Â  (a) Corner posts that extend more than one-sixteenth of an inch;

Â Â Â Â Â  (b) Spaces between side slats more than two and three-eighths inches;

Â Â Â Â Â  (c) Mattress supports that can be easily dislodged from any point of the crib. A mattress support can be easily dislodged if it cannot withstand a 25-pound upward force from underneath the crib;

Â Â Â Â Â  (d) Cutout designs on the end panels;

Â Â Â Â Â  (e) Rail height dimensions that do not conform to the following:

Â Â Â Â Â  (A) The height of the rail and end panel as measured from the top of the rail or panel in its lowest position to the top of the mattress support in its highest position is at least nine inches; or

Â Â Â Â Â  (B) The height of the rail and end panel as measured from the top of the rail or panel in its highest position to the top of the mattress support in its lowest position is at least 26 inches;

Â Â Â Â Â  (f) Any screws, bolts or hardware that is loose or not secured;

Â Â Â Â Â  (g) Sharp edges, points, rough surfaces or any wood surfaces that are not smooth and free from splinters, splits or cracks; or

Â Â Â Â Â  (h) Cribs with tears in mesh or fabric sides.

Â Â Â Â Â  (4) An individual may not remanufacture, retrofit, sell, contract to sell or resell, lease, sublet or otherwise place in the stream of commerce a crib that is unsafe for an infant using the crib. [2001 c.767 Â§Â§4,8]

Â Â Â Â Â  646.504 Penalties. (1) A commercial user who willfully and knowingly sells, leases or otherwise places in the stream of commerce an unsafe baby crib as described in ORS 646.503 (1) to (3) commits a violation punishable by a fine not exceeding $1,000.

Â Â Â Â Â  (2) An individual who willfully and knowingly sells, leases or otherwise places in the stream of commerce an unsafe baby crib as described in ORS 646.503 (1) to (3) commits a violation punishable by a fine not exceeding $200. [2001 c.767 Â§Â§5,9]

Â Â Â Â Â  646.505 Exemptions. (1) An antique or vintage crib that is clearly not intended for use by an infant is exempt from the provisions of ORS 646.500 to 646.507 if the antique or vintage crib is accompanied at the time of remanufacturing, retrofitting, selling, leasing, subletting or otherwise placing in the stream of commerce by a notice furnished by the commercial user that states that the antique or vintage crib is not intended for use by an infant and that the antique or vintage crib is dangerous for use by an infant.

Â Â Â Â Â  (2) A commercial user is exempt from liability resulting from use of an antique or vintage crib in a manner that is contrary to the notice required by this section.

Â Â Â Â Â  (3) As used in this section, Âantique or vintage cribÂ means a crib that is:

Â Â Â Â Â  (a) 50 years or older measured from the current year;

Â Â Â Â Â  (b) Maintained as a collectorÂs item; and

Â Â Â Â Â  (c) Not intended for use by an infant. [2001 c.767 Â§6]

Â Â Â Â Â  646.506 Private right of action; attorney fees. Any person may maintain an action against a commercial user who violates ORS 646.503 (1) to (3), to enjoin the remanufacture, retrofitting, sale, contract to sell or resell, lease or subletting of a crib that is unsafe for an infant, and for reasonable attorney fees and costs. [2001 c.767 Â§7]

Â Â Â Â Â  646.507 Scope of remedies. Remedies available under ORS 646.504 and 646.506 are in addition to any other remedies available under law to an aggrieved party. [2001 c.767 Â§10]

Â Â Â Â Â  646.510 [Repealed by 1953 c.391 Â§2]

PRODUCERSÂ COOPERATIVE BARGAINING ASSOCIATIONS

Â Â Â Â Â  646.515 Definitions for ORS 646.515 to 646.545. As used in ORS 646.515 to 646.545, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgricultural commodityÂ means any and all agricultural, horticultural, viticultural and vegetable products produced in this state, either in their natural state or as processed by a producer for the purpose of marketing such product, including bees and honey, but not including timber or timber products.

Â Â Â Â Â  (2) ÂCooperative bargaining associationÂ means:

Â Â Â Â Â  (a) An association of producers formed or operated pursuant to ORS chapter 62 with the purpose of group bargaining with respect to the sale of any agricultural commodity or Oregon seafood commodity.

Â Â Â Â Â  (b) A fishermenÂs marketing association or fishermenÂs trade association organized under ORS chapter 62 or 65.

Â Â Â Â Â  (3)(a) ÂDealerÂ means, except as provided in paragraph (b) of this subsection, any person or agent of the person who purchases or contracts to purchase an agricultural commodity or Oregon seafood commodity from a producer or agent of the producer, for the purpose of packing, processing or marketing such commodity.

Â Â Â Â Â  (b) ÂDealerÂ does not include any organization operating as an agricultural cooperative or Oregon seafood harvester cooperative.

Â Â Â Â Â  (4) ÂOregon seafood commodityÂ means any food fish as defined in ORS 506.011 over which the State Fish and Wildlife Commission has jurisdiction.

Â Â Â Â Â  (5) ÂProducerÂ means a person engaged in the business of producing agricultural commodities or harvesting Oregon seafood commodities. [1963 c.514 Â§1; 1997 c.296 Â§1; 1997 c.393 Â§1; 2003 c.487 Â§4]

Â Â Â Â Â  646.520 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.525 Cooperative bargaining associations authorized. Producers shall have the right to join voluntarily and belong to cooperative bargaining associations. [1963 c.514 Â§2]

Â Â Â Â Â  646.530 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.535 Unfair trade practices prohibited; exception. (1) A dealer may not knowingly engage in the following unfair trade practices:

Â Â Â Â Â  (a) Interfere with, restrain, coerce or boycott a producer in the exercise of the rights guaranteed pursuant to ORS 646.525;

Â Â Â Â Â  (b) Discriminate against a producer with respect to price or other terms of purchase of raw agricultural commodities or Oregon seafood commodities, by reason of the producerÂs membership in or contract with cooperative bargaining associations; or

Â Â Â Â Â  (c) Pay or loan money, or give any other thing of value to a producer as an inducement or reward for refusing to or ceasing to belong to a cooperative bargaining association.

Â Â Â Â Â  (2) A perennial ryegrass seed, annual ryegrass seed or tall fescue seed dealer or an Oregon seafood commodity dealer who participates in negotiating committee activities described in ORS 62.848 or 62.849 does not violate subsection (1) of this section. [1963 c.514 Â§3; 1969 c.165 Â§1; 2001 c.142 Â§5; 2003 c.487 Â§5; 2005 c.290 Â§2]

Â Â Â Â Â  646.540 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.545 Remedy for unfair trade practices; attorney fees. (1) In addition to any other remedies provided by law, any producer injured by a violation of ORS 646.535 may maintain an action for damages sustained by such producer.

Â Â Â Â Â  (2) The prevailing party in any action brought pursuant to subsection (1) of this section shall be allowed, in addition to the costs and disbursements otherwise prescribed by law, a reasonable sum for attorney fees at trial and on appeal for the prosecution or defense of such action. [1963 c.514 Â§Â§4,5; 1981 c.897 Â§76; 1995 c.658 Â§112]

Â Â Â Â Â  646.550 [Repealed by 1953 c.391 Â§2]

TELEPHONE SOLICITATION

(Registration of Telephonic Sellers)

Â Â Â Â Â  646.551 Definitions for ORS 646.551 to 646.557. As used in ORS 646.551 to 646.557, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂTelephonic sellerÂ means a person who, on the personÂs own behalf, or on behalf of another person, causes or attempts to cause a telephone solicitation to be made under the following circumstances:

Â Â Â Â Â  (a) The person initiates telephonic contact with a prospective purchaser and represents or implies any of the following:

Â Â Â Â Â  (A) That a prospective purchaser who buys one or more goods or services unit will receive additional units, whether or not of the same type as purchased, without further cost. As used in this subparagraph, Âfurther costÂ does not include actual postage or common carrier delivery charges, if any;

Â Â Â Â Â  (B) That a prospective purchaser will receive a prize or gift if the person also encourages the prospective purchaser to do either of the following:

Â Â Â Â Â  (i) Purchase or rent any goods or services; or

Â Â Â Â Â  (ii) Pay any money, including, but not limited to a delivery or handling charge;

Â Â Â Â Â  (C) That a prospective purchaser who buys goods or services, because of some unusual event or imminent price increase, will be able to buy these items at prices which are below those usually charged or will be charged for those items;

Â Â Â Â Â  (D) That the seller is a person other than the actual seller;

Â Â Â Â Â  (E) That the items for sale or rent are manufactured or supplied by a person other than the actual manufacturer or supplier; or

Â Â Â Â Â  (F) That the items for sale are gold, silver or other precious metals, diamonds, rubies, sapphires or other precious stones or any interest in oil, gas or mineral fields, wells or exploration sites; or

Â Â Â Â Â  (b) The telephone solicitation is made by the person in response to inquiries from prospective purchasers generated by advertisement, on behalf of the person and the solicitation is conducted as described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂTelephonic sellerÂ does not include any of the following:

Â Â Â Â Â  (a) A person selling a security as defined in ORS 59.015, or securities which are exempt under ORS 59.025.

Â Â Â Â Â  (b) A person licensed pursuant to ORS chapter 696 when the transaction is governed by that chapter.

Â Â Â Â Â  (c) A person licensed pursuant to ORS 701.055 when the solicited transaction is governed by ORS chapter 701.

Â Â Â Â Â  (d) A person licensed pursuant to ORS chapter 744 when the solicited transaction is governed by the Insurance Code.

Â Â Â Â Â  (e) A person soliciting the sale of a franchise when the solicited transaction is governed by ORS 650.005 to 650.100.

Â Â Â Â Â  (f) A person primarily soliciting the sale of a subscription to or advertising in a newspaper of general circulation.

Â Â Â Â Â  (g) A person primarily soliciting the sale of a magazine or periodical, or contractual plans, including book or record clubs:

Â Â Â Â Â  (A) Under which the seller provides the consumer with a form which the consumer may use to instruct the seller not to ship the offered merchandise, and which is regulated by the Federal Trade Commission trade regulation concerning ÂUse of Negative Option Plans by Sellers in CommerceÂ; or

Â Â Â Â Â  (B) Using arrangements such as continuity plans, subscription arrangements, standing order arrangements, supplements and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

Â Â Â Â Â  (h) A person soliciting business from prospective purchasers who have previously purchased from the business enterprise for which the person is calling.

Â Â Â Â Â  (i) A person soliciting without the intent to complete and who does not complete the sales presentation during the telephone solicitation and who only completes the sale presentation at a later face-to-face meeting between the solicitor and the prospective purchaser, unless at that later meeting the solicitor collects or attempts to collect payment for delivery of items purchased.

Â Â Â Â Â  (j) Any supervised financial institution or parent, subsidiary, or affiliate thereof. As used in this paragraph, Âsupervised financial institutionÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, or any personal property broker, consumer finance lender, commercial finance lender or insurer that is subject to regulation by an official or agency of this state or the United States.

Â Â Â Â Â  (k) A person soliciting the sale of funeral or burial services regulated by ORS 59.670 and 59.680 or by ORS chapter 692.

Â Â Â Â Â  (L) A person soliciting the sale of services provided by a cable television system operating under authority of a franchise or permit issued by a governmental agency of this state, or subdivision thereof.

Â Â Â Â Â  (m) A person or affiliate of a person whose business is regulated by the Public Utility Commission, or a telecommunications utility with access lines of 15,000 or less or a cooperative telephone association.

Â Â Â Â Â  (n) A person soliciting the sale of a farm product, as defined in ORS 79.0102, if the solicitation does not result in a sale which costs the purchaser in excess of $100.

Â Â Â Â Â  (o) An issuer or a subsidiary of an issuer that has a class of securities that is subject to section 12 of the Securities Exchange Act of 1934 and that is either registered or exempt from registration under paragraph (A), (B), (C), (E), (F), (G) or (H) of subsection (g) of that section.

Â Â Â Â Â  (p) A person soliciting exclusively the sale of telephone answering services to be provided by that person or that personÂs employer.

Â Â Â Â Â  (q) A person registered under the Charitable Solicitations Act. [1989 c.622 Â§2; 1997 c.249 Â§196; 1997 c.631 Â§513; 1999 c.59 Â§188; 1999 c.402 Â§5; 2001 c.445 Â§177]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  646.553 Registration of telephonic sellers; fee; Attorney General as attorney for service of process; rules. (1) A telephonic seller shall not conduct business in this state without having registered with the Department of Justice at least 10 days prior to the conduct of such business. A telephonic seller is required to register in the name under which the telephonic seller conducts business. Individual employees of the telephonic seller are not required to register. A telephonic seller is conducting business in this state if telephone solicitations of prospective purchasers are made from locations in this state or solicitation is made of prospective purchasers located in this state.

Â Â Â Â Â  (2) A registration shall be effective for one year from the date of filing with the Department of Justice. Each application for registration, or renewal thereof, shall be accompanied by a fee of $400.

Â Â Â Â Â  (3) The Department of Justice shall send to each registrant a certificate or other appropriate document demonstrating registration compliance, which shall be posted at the telephonic sellerÂs principal business location.

Â Â Â Â Â  (4) Each application for registration shall be in writing and shall contain such information regarding the conduct of the telephonic sellerÂs business and the personnel conducting the business and shall be submitted in such form and manner as the Department of Justice may prescribe.

Â Â Â Â Â  (5) At the time of submission of a registration application, each telephonic seller shall file with the Attorney General an irrevocable consent appointing the Attorney General to act as the telephonic sellerÂs attorney to receive service of process in any action, suit or proceeding against the telephonic seller or the telephonic sellerÂs successor in interest which may arise under ORS 646.605 to 646.652.

Â Â Â Â Â  (6) The Department of Justice may refuse to issue a registration to, and may suspend, revoke or refuse to renew the registration of, any person who:

Â Â Â Â Â  (a) Has obtained or attempted to obtain a registration under ORS 646.551 to 646.557 by fraud or material misrepresentation;

Â Â Â Â Â  (b) Has violated any provision of ORS 646.551 to 646.557;

Â Â Â Â Â  (c) Has violated a provision of ORS 646.607 or 646.608;

Â Â Â Â Â  (d) Has violated an assurance of voluntary compliance entered into under ORS 646.605 to 646.652;

Â Â Â Â Â  (e) Is guilty of fraud or deceit, or of gross negligence, incompetency or misconduct in the personÂs practice of business as a telephonic seller, creating a risk of financial or other injury to the public;

Â Â Â Â Â  (f) Has been convicted of a felony under the laws of any state or of the United States. However, such conduct may be considered only to the extent permissible under the provisions of ORS 670.280;

Â Â Â Â Â  (g) Has been convicted of any crime, an element of which is dishonesty or fraud, under the laws of any state or of the United States; or

Â Â Â Â Â  (h) Has had the personÂs authority to engage in business as a telephonic seller refused, canceled, revoked, suspended or not renewed in any state.

Â Â Â Â Â  (7) When the Department of Justice proposes to refuse to issue or renew a registration or proposes to revoke or suspend a registration, opportunity for hearing shall be accorded as provided in ORS chapter 183. The Department of Justice shall adopt rules prescribing the conduct of the hearing, including but not limited to rules governing the admissibility of evidence.

Â Â Â Â Â  (8) A person whose registration is revoked or not renewed pursuant to this section shall not be eligible to apply for a registration under ORS 646.551 to 646.557 until two years after the effective date of the revocation or nonrenewal.

Â Â Â Â Â  (9) A telephonic seller whose registration is revoked, suspended or not renewed under this section shall not conduct business in this state. [1989 c.622 Â§3; 1999 c.368 Â§1]

Â Â Â Â Â  646.555 Burden of proof for person claiming exemption. In any proceeding to enforce the provisions of ORS 646.551 to 646.565 and 646.608, the burden of proving an exemption or exception is upon the person claiming it. [1989 c.622 Â§4]

Â Â Â Â Â  646.557 Required disclosures by telephonic seller. In addition to complying with the requirements of ORS 646.553, each telephonic seller, at the time the solicitation is made and prior to consummation of any sales transaction, shall provide all of the following information to each prospective purchaser:

Â Â Â Â Â  (1) If the telephonic seller represents or implies that a prospective purchaser will receive, without charge therefor, certain specific items or one item from among designated items, whether the items are denominated as gifts, premiums, bonuses, prizes or otherwise, the seller shall provide the following:

Â Â Â Â Â  (a) The information required to be filed by ORS 646.553.

Â Â Â Â Â  (b) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic sellerÂs principal location.

Â Â Â Â Â  (c) The total number of individuals who have actually received from the telephonic seller, during the preceding 12 months or if the seller has not been in business that long, during the period the telephonic seller has been in business, the item having the greatest value and the item with the smallest odds of being received.

Â Â Â Â Â  (2) If the telephonic seller is offering to sell any metal, stone or mineral, the seller shall provide the following information:

Â Â Â Â Â  (a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic sellerÂs principal location.

Â Â Â Â Â  (b) The information required to be filed by ORS 646.553.

Â Â Â Â Â  (3) If the telephonic seller is offering to sell an interest in oil, gas or mineral fields, wells or exploration sites, the seller shall provide the following information:

Â Â Â Â Â  (a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic sellerÂs principal location.

Â Â Â Â Â  (b) The information required to be filed by ORS 646.553.

Â Â Â Â Â  (4) If the telephonic seller represents that office equipment or supplies being offered are offered at prices which are below those usually changed for these items, the seller shall provide the following information:

Â Â Â Â Â  (a) The complete street address of the location from which the salesperson is calling the prospective purchaser and, if different, the complete street address of the telephonic sellerÂs principal location.

Â Â Â Â Â  (b) The name of the manufacturer of each of the items the telephonic seller has represented for sale and in which the prospective purchaser expresses interest. [1989 c.622 Â§5]

Â Â Â Â Â  646.559 Rules. In accordance with any applicable provision of ORS chapter 183, the Attorney General may adopt rules to carry out the provisions of ORS 646.551 to 646.557. [1989 c.622 Â§6]

Â Â Â Â Â  646.560 [Repealed by 1953 c.391 Â§2]

(Unlawful Telephone Solicitations)

Â Â Â Â Â  646.561 Definitions for ORS 646.561 to 646.565. As used in ORS 646.561 to 646.565, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂCharitable organizationÂ means an organization organized for charitable purposes as defined in ORS 128.801.

Â Â Â Â Â  (2) ÂPartyÂ means a residential telephone customer of a telecommunications company.

Â Â Â Â Â  (3) ÂTelephone solicitationÂ means the solicitation by telephone by any person of a party at the residence of the party for the purpose of encouraging the party to purchase property, goods or services, or make a donation. ÂTelephone solicitationÂ does not include:

Â Â Â Â Â  (a) Calls made by a charitable organization, a public agency or volunteers on behalf of the organization or agency to members of the organization or agency or to persons who have made a donation or expressed an interest in making a donation;

Â Â Â Â Â  (b) Calls limited to polling or soliciting the expression of ideas, opinions or votes; or

Â Â Â Â Â  (c) Business to business contacts. [1989 c.622 Â§8]

Â Â Â Â Â  646.563 Telephone solicitation of party who states desire not to be called. A person engages in an unlawful practice if, during a telephone solicitation, the called party states a desire not to be called again and the person making the telephone solicitation makes a subsequent telephone solicitation of the called party at that number. [1989 c.622 Â§9; 2001 c.924 Â§15]

Â Â Â Â Â  646.565 Notice of provisions of ORS 646.561 and 646.563; rulemaking by Public Utility Commission. The Public Utility Commission shall by rule require that telecommunications companies inform parties of the provisions of ORS 646.561 and 646.563. Notification may be by:

Â Â Â Â Â  (1) Annual inserts in the billing statements mailed to parties; or

Â Â Â Â Â  (2) Conspicuous publication of the notice in the consumer information pages of local telephone directories. [1989 c.622 Â§10]

Â Â Â Â Â  646.567 Definitions for ORS 646.567 to 646.578. As used in ORS 646.567 to 646.578, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂCharitable organizationÂ means an organization organized for charitable purposes as defined in ORS 128.801.

Â Â Â Â Â  (2) ÂInformation about a partyÂ means information specific to a party, including but not limited to the name and residence address of the party and the method by which the party paid the fee required by ORS 646.574.

Â Â Â Â Â  (3) ÂPartyÂ means a residential telephone customer of a telecommunications company.

Â Â Â Â Â  (4) ÂQualified trade associationÂ means an organization with at least the following characteristics:

Â Â Â Â Â  (a) Written bylaws or governing documents including a code of conduct for its members; and

Â Â Â Â Â  (b) Criteria and procedures for expelling or suspending members who violate the associationÂs bylaws or governing documents.

Â Â Â Â Â  (5) ÂTelephone solicitationÂ means the solicitation by telephone by any person of a party at the residence of the party for the purpose of encouraging the party to purchase property, goods or services, or make a donation. ÂTelephone solicitationÂ does not include:

Â Â Â Â Â  (a) Calls made in response to a request or inquiry by the called party;

Â Â Â Â Â  (b) Calls made by a charitable organization, a public agency or volunteers on behalf of the organization or agency to members of the organization or agency or to persons who have donated or expressed an interest in donating goods, services or real estate;

Â Â Â Â Â  (c) Calls limited to polling or soliciting the expression of ideas, opinions or votes; or

Â Â Â Â Â  (d) Business to business contacts. [1989 c.451 Â§1; 1999 c.564 Â§6; 2001 c.170 Â§1]

Â Â Â Â Â  646.569 Prohibition on telephone solicitation of party whose name is included on list described in ORS 646.574. (1) A person may not engage in the telephone solicitation of a party at a telephone number included on the then current list published by the administrator of the telephone solicitation program established under ORS 646.572 and 646.574.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂPredecessor of a business enterpriseÂ means a financial institution as defined in 15 U.S.C. 6827 that has:

Â Â Â Â Â  (A) Merged with or been acquired by the business enterprise for which the person is calling; or

Â Â Â Â Â  (B) Sold or assigned an account of a party who has previously purchased from the business enterprise, to the business enterprise for which the person is calling.

Â Â Â Â Â  (b) ÂTelephone solicitationÂ does not include a person soliciting business from prospective purchasers who have previously purchased from:

Â Â Â Â Â  (A) The person making the solicitation;

Â Â Â Â Â  (B) The business enterprise for which the person is calling; or

Â Â Â Â Â  (C) A predecessor of the business enterprise for which the person is calling. [1989 c.451 Â§2; 1999 c.564 Â§1; 2001 c.503 Â§1]

Â Â Â Â Â  646.570 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.571 [1989 c.451 Â§3; 1999 c.564 Â§7; renumbered 646.578 in 1999]

Â Â Â Â Â  646.572 Administrator of telephone solicitation program. The Attorney General shall advertise for bids and enter into a contract with a person to act as the administrator of the telephone solicitation program described in ORS 646.574. The contract may include any provision that the Attorney General determines is in the public interest. [1999 c.564 Â§3]

Â Â Â Â Â  646.574 List of persons who do not wish to receive telephone solicitations; fee; disclosure of list; complaints. (1) The administrator referred to in ORS 646.572 shall create, maintain and distribute a database containing a list of telephone numbers of parties who do not wish to receive any telephone solicitation at the listed numbers. Beginning on the date specified in the contract between the administrator and the Attorney General and at least once each quarter thereafter, the administrator shall update the list by:

Â Â Â Â Â  (a) Adding the numbers of parties who have filed notice and paid the fee as required in this section; and

Â Â Â Â Â  (b) Removing the numbers of those parties who have requested that their numbers be removed or whose listing has expired without renewal.

Â Â Â Â Â  (2) A party may file notice together with a fee of $10 per listed number, or such lesser amount as may be specified in the contract, with the administrator indicating the partyÂs desire to place telephone numbers on the list described in subsection (1) of this section. The notice shall be filed in the form and manner specified in the contract between the administrator and the Attorney General. The notice is effective for one year from the date the party files the notice. The party may renew the notice for additional periods of one year by filing an additional notice and paying an additional fee by the anniversary of the original filing date of the notice.

Â Â Â Â Â  (3) Information about a party is confidential. The Attorney General may not disclose information about a party.

Â Â Â Â Â  (4) The administrator shall not furnish the list or disclose any information about a party to any person, except as follows:

Â Â Â Â Â  (a) Upon request of a person engaging or intending to engage in telephone solicitations and after payment of the fees in the amounts specified in the contract between the administrator and the Attorney General, the administrator shall furnish to the person:

Â Â Â Â Â  (A) The most recent copy of the list described in subsection (1) of this section.

Â Â Â Â Â  (B) The names of the parties whose telephone numbers are on the list.

Â Â Â Â Â  (b) Upon request of a qualified trade association and after payment of the fees in the amounts specified in the contract between the administrator and the Attorney General, the administrator shall furnish to the qualified trade association:

Â Â Â Â Â  (A) The most recent copy of the list described in subsection (1) of this section.

Â Â Â Â Â  (B) The names of the parties whose telephone numbers are on the list.

Â Â Â Â Â  (c) A qualified trade association that receives a list or the names of the parties whose telephone numbers are on the list under this subsection may make the list or the names available to its members on any terms the association and its members may impose.

Â Â Â Â Â  (d) Upon request of the Attorney General for the purpose of enforcing ORS 646.569, the administrator shall furnish the Attorney General with all requested information about a party or any person who the Attorney General believes has engaged in a solicitation prohibited by ORS 646.569. The administrator shall not charge any fee for furnishing the information to the Attorney General.

Â Â Â Â Â  (e) Upon request of any party who has filed a notice and paid the fee as provided in subsection (2) of this section, the administrator shall furnish the party with all requested information about the party or any person who the party believes has engaged in a solicitation prohibited by ORS 646.569. The administrator shall not charge any fee for furnishing the information to the party.

Â Â Â Â Â  (f) The administrator shall comply with any lawful subpoena or court order directing disclosure of the list and of any other information.

Â Â Â Â Â  (g) The administrator shall provide all information that may be requested by any successor administrator who may be selected by the Attorney General. The administrator shall not charge any fee for furnishing the information to the successor administrator.

Â Â Â Â Â  (5) The administrator shall promptly forward any complaints concerning alleged violations of ORS 646.569 to the Attorney General.

Â Â Â Â Â  (6) Fees paid to the administrator under this section shall be considered income to the administrator in the manner specified in the contract between the administrator and the Attorney General.

Â Â Â Â Â  (7) When furnishing the list or names under subsection (4) of this section, the administrator shall make the information available in printed and electronic form. [1999 c.564 Â§4; 2001 c.170 Â§2]

Â Â Â Â Â  646.576 Attorney GeneralÂs rules. In the manner provided by ORS chapter 183, the Attorney General may adopt rules relating to any aspect of the establishment, operation or administration of the telephone solicitation program established under ORS 646.572 and 646.574. [1999 c.564 Â§5]

Â Â Â Â Â  646.578 Notice of provisions of ORS 646.567 to 646.578; rulemaking by Public Utility Commission. The Public Utility Commission shall by rule require that telecommunications companies inform parties of the provisions of ORS 646.567 to 646.578 and 646.608. Notification may be by:

Â Â Â Â Â  (1) Annual inserts in the billing statements mailed to parties; or

Â Â Â Â Â  (2) Conspicuous publication of the notice in the consumer information pages of local telephone directories. [Formerly 646.571]

Â Â Â Â Â  646.580 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.590 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.600 [Repealed by 1953 c.391 Â§2]

UNLAWFUL TRADE PRACTICES

Â Â Â Â Â  646.605 Definitions for ORS 646.605 to 646.652. As used in ORS 646.605 to 646.652:

Â Â Â Â Â  (1) ÂAppropriate courtÂ means the circuit court of a county:

Â Â Â Â Â  (a) Where one or more of the defendants reside;

Â Â Â Â Â  (b) Where one or more of the defendants maintain a principal place of business;

Â Â Â Â Â  (c) Where one or more of the defendants are alleged to have committed an act prohibited by ORS 646.605 to 646.652; or

Â Â Â Â Â  (d) With the defendantÂs consent, where the prosecuting attorney maintains an office.

Â Â Â Â Â  (2) ÂDocumentary materialÂ means the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situate.

Â Â Â Â Â  (3) ÂExaminationÂ of documentary material shall include inspection, study, or copying of any such material, and taking testimony under oath or acknowledgment in respect of any such documentary material or copy thereof.

Â Â Â Â Â  (4) ÂPersonÂ means natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, and any other legal entity except bodies or officers acting under statutory authority of this state or the United States.

Â Â Â Â Â  (5) ÂProsecuting attorneyÂ means the Attorney General or the district attorney of any county in which a violation of ORS 646.605 to 646.652 is alleged to have occurred.

Â Â Â Â Â  (6) ÂReal estate, goods or servicesÂ means those which are or may be obtained primarily for personal, family or household purposes, or which are or may be obtained for any purposes as a result of a telephone solicitation, and includes franchises, distributorships and other similar business opportunities, but does not include insurance. Except as provided in section 2, chapter 658, Oregon Laws 2003, real estate does not cover conduct covered by ORS chapter 90.

Â Â Â Â Â  (7) ÂTelephone solicitationÂ means a solicitation where a person, in the course of the personÂs business, vocation or occupation, uses a telephone or an automatic dialing-announcing device to initiate telephonic contact with a potential customer and the person is not one of the following:

Â Â Â Â Â  (a) A person who is a broker-dealer or salesperson licensed under ORS 59.175, or a mortgage banker or mortgage broker licensed under ORS 59.850 when the solicitation is for a security qualified for sale pursuant to ORS 59.055;

Â Â Â Â Â  (b) A person who is licensed or is otherwise authorized to engage in professional real estate activity pursuant to ORS chapter 696, when the solicitation involves professional real estate activity;

Â Â Â Â Â  (c) A person licensed or exempt from licensure as a builder pursuant to ORS chapter 701, when the solicitation involves the construction, alteration, repair, improvement or demolition of a structure;

Â Â Â Â Â  (d) A person licensed or otherwise authorized to sell insurance as an insurance producer pursuant to ORS chapter 744, when the solicitation involves insurance;

Â Â Â Â Â  (e) A person soliciting the sale of a newspaper of general circulation, a magazine or membership in a book or record club who complies with ORS 646.611, when the solicitation involves newspapers, magazines or membership in a book or record club;

Â Â Â Â Â  (f) A person soliciting without the intent to complete and who does not complete the sales presentation during the telephone solicitation and who only completes the sales presentation at a later face-to-face meeting between the solicitor and the prospective purchaser;

Â Â Â Â Â  (g) A supervised financial institution or parent, subsidiary or affiliate thereof. As used in this paragraph, Âsupervised financial institutionÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, or any personal property broker, consumer finance lender, commercial finance lender or insurer that is subject to regulation by an official or agency of this state or of the United States;

Â Â Â Â Â  (h) A person who is authorized to conduct prearrangement or preconstruction funeral or cemetery sales, pursuant to ORS chapter 692, when the solicitation involves prearrangement or preconstruction funeral or cemetery plans;

Â Â Â Â Â  (i) A person who solicits the services provided by a cable television system licensed or franchised pursuant to state, local or federal law, when the solicitation involves cable television services;

Â Â Â Â Â  (j) A person or affiliate of a person whose business is regulated by the Public Utility Commission of Oregon;

Â Â Â Â Â  (k) A person who sells farm products as defined by ORS chapter 576 if the solicitation neither intends to nor actually results in a sale that costs the purchaser in excess of $100;

Â Â Â Â Â  (L) An issuer or subsidiary of an issuer that has a class of securities that is subject to section 12 of the Securities Exchange Act of 1934 and that is either registered or exempt from registration under paragraph (A), (B), (C), (E), (F), (G) or (H) or subsection (g) of that section;

Â Â Â Â Â  (m) A person soliciting exclusively the sale of telephone answering services to be provided by that person or that personÂs employer when the solicitation involves answering services; or

Â Â Â Â Â  (n) A telecommunications utility with access lines of 15,000 or less or a cooperative telephone association when the solicitation involves regulated goods or services.

Â Â Â Â Â  (8) ÂTradeÂ and ÂcommerceÂ mean advertising, offering or distributing, whether by sale, rental or otherwise, any real estate, goods or services, and includes any trade or commerce directly or indirectly affecting the people of this state.

Â Â Â Â Â  (9) ÂUnconscionable tacticsÂ include, but are not limited to, actions by which a person:

Â Â Â Â Â  (a) Knowingly takes advantage of a customerÂs physical infirmity, ignorance, illiteracy or inability to understand the language of the agreement;

Â Â Â Â Â  (b) Knowingly permits a customer to enter into a transaction from which the customer will derive no material benefit; or

Â Â Â Â Â  (c) Permits a customer to enter into a transaction with knowledge that there is no reasonable probability of payment of the attendant financial obligation in full by the customer when due.

Â Â Â Â Â  (10) A willful violation occurs when the person committing the violation knew or should have known that the conduct of the person was a violation.

Â Â Â Â Â  (11) A loan is made Âin close connection with the sale of a manufactured dwellingÂ if:

Â Â Â Â Â  (a) The lender directly or indirectly controls, is controlled by or is under common control with the seller, unless the relationship is remote and is not a factor in the transaction;

Â Â Â Â Â  (b) The lender gives a commission, rebate or credit in any form to a seller who refers the borrower to the lender, other than payment of the proceeds of the loan jointly to the seller and the borrower;

Â Â Â Â Â  (c) The lender is related to the seller by blood or marriage;

Â Â Â Â Â  (d) The seller directly and materially assists the borrower in obtaining the loan;

Â Â Â Â Â  (e) The seller prepares documents that are given to the lender and used in connection with the loan; or

Â Â Â Â Â  (f) The lender supplies documents to the seller used by the borrower in obtaining the loan. [1965 c.490 Â§2; 1967 c.599 Â§1; 1971 c.744 Â§5; 1973 c.235 Â§1; 1977 c.195 Â§1; 1989 c.137 Â§1; 1993 c.508 Â§40; 1995 c.79 Â§328; 1997 c.249 Â§197; 1997 c.631 Â§514; 1999 c.59 Â§189; 1999 c.402 Â§6; 2001 c.917 Â§4; 2003 c.364 Â§52; 2003 c.658 Â§11]

Â Â Â Â Â  Note: The amendments to 646.605 by section 12, chapter 658, Oregon Laws 2003, become operative January 1, 2008. See section 13, chapter 658, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  646.605. As used in ORS 646.605 to 646.652:

Â Â Â Â Â  (1) ÂAppropriate courtÂ means the circuit court of a county:

Â Â Â Â Â  (a) Where one or more of the defendants reside;

Â Â Â Â Â  (b) Where one or more of the defendants maintain a principal place of business;

Â Â Â Â Â  (c) Where one or more of the defendants are alleged to have committed an act prohibited by ORS 646.605 to 646.652; or

Â Â Â Â Â  (d) With the defendantÂs consent, where the prosecuting attorney maintains an office.

Â Â Â Â Â  (2) ÂDocumentary materialÂ means the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situate.

Â Â Â Â Â  (3) ÂExaminationÂ of documentary material shall include inspection, study, or copying of any such material, and taking testimony under oath or acknowledgment in respect of any such documentary material or copy thereof.

Â Â Â Â Â  (4) ÂPersonÂ means natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, and any other legal entity except bodies or officers acting under statutory authority of this state or the United States.

Â Â Â Â Â  (5) ÂProsecuting attorneyÂ means the Attorney General or the district attorney of any county in which a violation of ORS 646.605 to 646.652 is alleged to have occurred.

Â Â Â Â Â  (6) ÂReal estate, goods or servicesÂ means those which are or may be obtained primarily for personal, family or household purposes, or which are or may be obtained for any purposes as a result of a telephone solicitation, and includes franchises, distributorships and other similar business opportunities, but does not include insurance. Real estate does not cover conduct covered by ORS chapter 90.

Â Â Â Â Â  (7) ÂTelephone solicitationÂ means a solicitation where a person, in the course of the personÂs business, vocation or occupation, uses a telephone or an automatic dialing-announcing device to initiate telephonic contact with a potential customer and the person is not one of the following:

Â Â Â Â Â  (a) A person who is a broker-dealer or salesperson licensed under ORS 59.175, or a mortgage banker or mortgage broker licensed under ORS 59.850 when the solicitation is for a security qualified for sale pursuant to ORS 59.055;

Â Â Â Â Â  (b) A person who is licensed or is otherwise authorized to engage in professional real estate activity pursuant to ORS chapter 696, when the solicitation involves professional real estate activity;

Â Â Â Â Â  (c) A person licensed or exempt from licensure as a builder pursuant to ORS chapter 701, when the solicitation involves the construction, alteration, repair, improvement or demolition of a structure;

Â Â Â Â Â  (d) A person licensed or otherwise authorized to sell insurance as an insurance producer pursuant to ORS chapter 744, when the solicitation involves insurance;

Â Â Â Â Â  (e) A person soliciting the sale of a newspaper of general circulation, a magazine or membership in a book or record club who complies with ORS 646.611, when the solicitation involves newspapers, magazines or membership in a book or record club;

Â Â Â Â Â  (f) A person soliciting without the intent to complete and who does not complete the sales presentation during the telephone solicitation and who only completes the sales presentation at a later face-to-face meeting between the solicitor and the prospective purchaser;

Â Â Â Â Â  (g) A supervised financial institution or parent, subsidiary or affiliate thereof. As used in this paragraph, Âsupervised financial institutionÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, or any personal property broker, consumer finance lender, commercial finance lender or insurer that is subject to regulation by an official or agency of this state or of the United States;

Â Â Â Â Â  (h) A person who is authorized to conduct prearrangement or preconstruction funeral or cemetery sales, pursuant to ORS chapter 692, when the solicitation involves prearrangement or preconstruction funeral or cemetery plans;

Â Â Â Â Â  (i) A person who solicits the services provided by a cable television system licensed or franchised pursuant to state, local or federal law, when the solicitation involves cable television services;

Â Â Â Â Â  (j) A person or affiliate of a person whose business is regulated by the Public Utility Commission of Oregon;

Â Â Â Â Â  (k) A person who sells farm products as defined by ORS chapter 576 if the solicitation neither intends to nor actually results in a sale that costs the purchaser in excess of $100;

Â Â Â Â Â  (L) An issuer or subsidiary of an issuer that has a class of securities that is subject to section 12 of the Securities Exchange Act of 1934 and that is either registered or exempt from registration under paragraph (A), (B), (C), (E), (F), (G) or (H) or subsection (g) of that section;

Â Â Â Â Â  (m) A person soliciting exclusively the sale of telephone answering services to be provided by that person or that personÂs employer when the solicitation involves answering services; or

Â Â Â Â Â  (n) A telecommunications utility with access lines of 15,000 or less or a cooperative telephone association when the solicitation involves regulated goods or services.

Â Â Â Â Â  (8) ÂTradeÂ and ÂcommerceÂ mean advertising, offering or distributing, whether by sale, rental or otherwise, any real estate, goods or services, and includes any trade or commerce directly or indirectly affecting the people of this state.

Â Â Â Â Â  (9) ÂUnconscionable tacticsÂ include, but are not limited to, actions by which a person:

Â Â Â Â Â  (a) Knowingly takes advantage of a customerÂs physical infirmity, ignorance, illiteracy or inability to understand the language of the agreement;

Â Â Â Â Â  (b) Knowingly permits a customer to enter into a transaction from which the customer will derive no material benefit; or

Â Â Â Â Â  (c) Permits a customer to enter into a transaction with knowledge that there is no reasonable probability of payment of the attendant financial obligation in full by the customer when due.

Â Â Â Â Â  (10) A willful violation occurs when the person committing the violation knew or should have known that the conduct of the person was a violation.

Â Â Â Â Â  (11) A loan is made Âin close connection with the sale of a manufactured dwellingÂ if:

Â Â Â Â Â  (a) The lender directly or indirectly controls, is controlled by or is under common control with the seller, unless the relationship is remote and is not a factor in the transaction;

Â Â Â Â Â  (b) The lender gives a commission, rebate or credit in any form to a seller who refers the borrower to the lender, other than payment of the proceeds of the loan jointly to the seller and the borrower;

Â Â Â Â Â  (c) The lender is related to the seller by blood or marriage;

Â Â Â Â Â  (d) The seller directly and materially assists the borrower in obtaining the loan;

Â Â Â Â Â  (e) The seller prepares documents that are given to the lender and used in connection with the loan; or

Â Â Â Â Â  (f) The lender supplies documents to the seller used by the borrower in obtaining the loan.

Â Â Â Â Â  646.607 Unconscionable tactic; failure to deliver, or to refund payment for undelivered, real estate, goods or services. A person engages in an unlawful practice when in the course of the personÂs business, vocation or occupation the person:

Â Â Â Â Â  (1) Employs any unconscionable tactic in connection with sale, rental or other disposition of real estate, goods or services, or collection or enforcement of an obligation; or

Â Â Â Â Â  (2) Fails to deliver all or any portion of real estate, goods or services as promised, and upon request of the customer, fails to refund any money that has been received from the customer that was for the purchase of the undelivered real estate, goods or services and that is not retained by the seller pursuant to any right, claim or defense asserted in good faith. This subsection does not create a warranty obligation and does not apply to a dispute over the quality of real estate, goods or services delivered to a customer. [1977 c.195 Â§4; 1979 c.505 Â§1; 2003 c.759 Â§Â§9,10]

Â Â Â Â Â  646.608 Unlawful business, trade practices; proof; Attorney GeneralÂs rules. (1) A person engages in an unlawful practice when in the course of the personÂs business, vocation or occupation the person does any of the following:

Â Â Â Â Â  (a) Passes off real estate, goods or services as those of another.

Â Â Â Â Â  (b) Causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or certification of real estate, goods or services.

Â Â Â Â Â  (c) Causes likelihood of confusion or of misunderstanding as to affiliation, connection, or association with, or certification by, another.

Â Â Â Â Â  (d) Uses deceptive representations or designations of geographic origin in connection with real estate, goods or services.

Â Â Â Â Â  (e) Represents that real estate, goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, quantities or qualities that they do not have or that a person has a sponsorship, approval, status, qualification, affiliation, or connection that the person does not have.

Â Â Â Â Â  (f) Represents that real estate or goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used or secondhand.

Â Â Â Â Â  (g) Represents that real estate, goods or services are of a particular standard, quality, or grade, or that real estate or goods are of a particular style or model, if they are of another.

Â Â Â Â Â  (h) Disparages the real estate, goods, services, property or business of a customer or another by false or misleading representations of fact.

Â Â Â Â Â  (i) Advertises real estate, goods or services with intent not to provide them as advertised, or with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity.

Â Â Â Â Â  (j) Makes false or misleading representations of fact concerning the reasons for, existence of, or amounts of price reductions.

Â Â Â Â Â  (k) Makes false or misleading representations concerning credit availability or the nature of the transaction or obligation incurred.

Â Â Â Â Â  (L) Makes false or misleading representations relating to commissions or other compensation to be paid in exchange for permitting real estate, goods or services to be used for model or demonstration purposes or in exchange for submitting names of potential customers.

Â Â Â Â Â  (m) Performs service on or dismantles any goods or real estate when not authorized by the owner or apparent owner thereof.

Â Â Â Â Â  (n) Solicits potential customers by telephone or door to door as a seller unless the person provides the information required under ORS 646.611.

Â Â Â Â Â  (o) In a sale, rental or other disposition of real estate, goods or services, gives or offers to give a rebate or discount or otherwise pays or offers to pay value to the customer in consideration of the customer giving to the person the names of prospective purchasers, lessees, or borrowers, or otherwise aiding the person in making a sale, lease, or loan to another person, if earning the rebate, discount or other value is contingent upon occurrence of an event subsequent to the time the customer enters into the transaction.

Â Â Â Â Â  (p) Makes any false or misleading statement about a prize, contest or promotion used to publicize a product, business or service.

Â Â Â Â Â  (q) Promises to deliver real estate, goods or services within a certain period of time with intent not to deliver them as promised.

Â Â Â Â Â  (r) Organizes or induces or attempts to induce membership in a pyramid club.

Â Â Â Â Â  (s) Makes false or misleading representations of fact concerning the offering price of, or the personÂs cost for real estate, goods or services.

Â Â Â Â Â  (t) Concurrent with tender or delivery of any real estate, goods or services fails to disclose any known material defect or material nonconformity.

Â Â Â Â Â  (u) Engages in any other unfair or deceptive conduct in trade or commerce.

Â Â Â Â Â  (v) Violates any of the provisions relating to auction sales, auctioneers or auction marts under ORS 698.640, whether in a commercial or noncommercial situation.

Â Â Â Â Â  (w) Manufactures mercury fever thermometers.

Â Â Â Â Â  (x) Sells or supplies mercury fever thermometers unless the thermometer is required by federal law, or is:

Â Â Â Â Â  (A) Prescribed by a person licensed under ORS chapter 677; and

Â Â Â Â Â  (B) Supplied with instructions on the careful handling of the thermometer to avoid breakage and on the proper cleanup of mercury should breakage occur.

Â Â Â Â Â  (y) Sells a thermostat that contains mercury unless the thermostat is labeled in a manner to inform the purchaser that mercury is present in the thermostat and that the thermostat may not be disposed of until the mercury is removed, reused, recycled or otherwise managed to ensure that the mercury does not become part of the solid waste stream or wastewater. For purposes of this paragraph, ÂthermostatÂ means a device commonly used to sense and, through electrical communication with heating, cooling or ventilation equipment, control room temperature.

Â Â Â Â Â  (z) Sells or offers for sale a motor vehicle manufactured after January 1, 2006, that contains mercury light switches.

Â Â Â Â Â  (aa) Violates the provisions of ORS 803.375, 803.385 or 815.410 to 815.430.

Â Â Â Â Â  (bb) Violates ORS 646.850 (1).

Â Â Â Â Â  (cc) Violates any requirement of ORS 646.661 to 646.686.

Â Â Â Â Â  (dd) Violates the provisions of ORS 128.801 to 128.898.

Â Â Â Â Â  (ee) Violates ORS 646.883 or 646.885.

Â Â Â Â Â  (ff) Violates any provision of ORS 646.195.

Â Â Â Â Â  (gg) Violates ORS 646.569.

Â Â Â Â Â  (hh) Violates the provisions of ORS 646.859.

Â Â Â Â Â  (ii) Violates ORS 759.290.

Â Â Â Â Â  (jj) Violates ORS 646.872.

Â Â Â Â Â  (kk) Violates ORS 646.553 or 646.557 or any rule adopted pursuant thereto.

Â Â Â Â Â  (LL) Violates ORS 646.563.

Â Â Â Â Â  (mm) Violates ORS 759.690 or any rule adopted pursuant thereto.

Â Â Â Â Â  (nn) Violates the provisions of ORS 759.705, 759.710 and 759.720 or any rule adopted pursuant thereto.

Â Â Â Â Â  (oo) Violates ORS 646.892 or 646.894.

Â Â Â Â Â  (pp) Violates any provision of ORS 646.249 to 646.259.

Â Â Â Â Â  (qq) Violates ORS 646.384.

Â Â Â Â Â  (rr) Violates ORS 646.871.

Â Â Â Â Â  (ss) Violates ORS 822.046.

Â Â Â Â Â  (tt) Violates ORS 128.001.

Â Â Â Â Â  (uu) Violates ORS 646.649 (2) to (4).

Â Â Â Â Â  (vv) Violates ORS 646.877 (2) to (4).

Â Â Â Â Â  (ww) Violates ORS 87.686.

Â Â Â Â Â  (xx) Violates ORS 646.651.

Â Â Â Â Â  (yy) Violates ORS 646.879.

Â Â Â Â Â  (zz) Violates ORS 646.402 or any rule adopted under ORS 646.402 or 646.404.

Â Â Â Â Â  (aaa) Violates ORS 180.440 (1).

Â Â Â Â Â  (bbb) Commits the offense of acting as a vehicle dealer without a certificate under ORS 822.005.

Â Â Â Â Â  (ccc) Violates ORS 87.007 (2) or (3).

Â Â Â Â Â  (ddd) Violates ORS 92.405 (1), (2) or (3).

Â Â Â Â Â  (eee) Engages in an unlawful practice under ORS 646.648.

Â Â Â Â Â  (2) A representation under subsection (1) of this section or ORS 646.607 may be any manifestation of any assertion by words or conduct, including, but not limited to, a failure to disclose a fact.

Â Â Â Â Â  (3) In order to prevail in an action or suit under ORS 646.605 to 646.652, a prosecuting attorney need not prove competition between the parties or actual confusion or misunderstanding.

Â Â Â Â Â  (4) An action or suit may not be brought under subsection (1)(u) of this section unless the Attorney General has first established a rule in accordance with the provisions of ORS chapter 183 declaring the conduct to be unfair or deceptive in trade or commerce.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 646.605 to 646.652, if an action or suit is brought under subsection (1)(aaa) of this section by a person other than a prosecuting attorney, relief is limited to an injunction and the prevailing party may be awarded reasonable attorney fees. [1971 c.744 Â§7 (enacted in lieu of 646.615); 1973 c.235 Â§2; 1973 c.513 Â§1; 1975 c.437 Â§1; 1977 c.195 Â§2; 1979 c.503 Â§4; 1983 c.404 Â§5; 1985 c.251 Â§10a; 1985 c.538 Â§3; 1985 c.694 Â§8; 1985 c.729 Â§22; 1987 c.626 Â§5; 1989 c.273 Â§7; 1989 c.451 Â§4; 1989 c.458 Â§3; 1989 c.621 Â§4; 1989 c.622 Â§7; 1989 c.623 Â§3; 1989 c.913 Â§1; 1991 c.532 Â§25; 1991 c.672 Â§8; 1993 c.58 Â§3; 1993 c.283 Â§10; 1993 c.582 Â§11; 1993 c.645 Â§10; 1993 c.700 Â§2; 1995 c.713 Â§6; 1995 c.788 Â§2; 1997 c.132 Â§6; 1997 c.806 Â§2; 1999 c.194 Â§9; 1999 c.400 Â§4; 1999 c.669 Â§3; 1999 c.719 Â§3; 1999 c.875 Â§3; 2001 c.924 Â§Â§11,13; 2001 c.969 Â§5; 2003 c.133 Â§Â§1,2; 2003 c.486 Â§Â§2,3; 2003 c.778 Â§Â§4,5; 2003 c.801 Â§Â§18,19; 2005 c.42 Â§Â§1,2; 2005 c.799 Â§Â§2,3]

Â Â Â Â Â  646.609 ÂPyramid clubÂ and ÂinvestmentÂ defined. As used in ORS 646.608 (1)(r), Âpyramid clubÂ means a sales device whereby a person, upon condition that the person make an investment, is granted a license or right to solicit or recruit for economic gain one or more additional persons who are also granted such license or right upon condition of making an investment and who may further perpetuate the chain of persons who are granted such license or right upon such condition. ÂPyramid clubÂ also includes any such sales device which does not involve the sale or distribution of any real estate, goods or services, including but not limited to a chain letter scheme. A limitation as to the number of persons who may participate, or the presence of additional conditions affecting eligibility for such license or right to recruit or solicit or the receipt of economic gain therefrom, does not change the identity of the scheme as a pyramid club. As used herein, ÂinvestmentÂ means any acquisition, for a consideration other than personal services, of property, tangible or intangible, and includes without limitation, franchises, business opportunities and services. It does not include sales demonstration equipment and materials furnished at cost for use in making sales and not for resale. For the purpose of ORS 646.608 (1)(r), any person who organizes or induces or attempts to induce membership in a pyramid club is acting in the course of the personÂs business, vocation or occupation. [1973 c.513 Â§3; 1981 c.379 Â§1]

Â Â Â Â Â  646.610 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.611 Information required to be given by telephone or door to door seller to potential customer. A person who solicits potential customers by telephone or door to door as a seller is in violation of ORS 646.608 (1)(n) unless the person:

Â Â Â Â Â  (1) Within 30 seconds after beginning the conversation:

Â Â Â Â Â  (a) Provides identification of both the person and whom the person represents;

Â Â Â Â Â  (b) Explains the purpose of the personÂs call;

Â Â Â Â Â  (c) Provides a description in commonly understood terms of the goods or services offered for sale; and

Â Â Â Â Â  (d) Inquires whether the person being solicited is interested in listening to a sales presentation and immediately discontinues the solicitation if the person being solicited gives a negative response; and

Â Â Â Â Â  (2) During the course of the solicitation, states the total cost of the goods or services offered for sale and the number, timing and amount of installment payments if payment on an installment basis is available to the person being solicited. [1979 c.503 Â§6]

Â Â Â Â Â  646.612 Application of ORS 646.607 and 646.608. ORS 646.607 and 646.608 do not apply to:

Â Â Â Â Â  (1) Conduct in compliance with the orders or rules of, or a statute administered by a federal, state or local governmental agency.

Â Â Â Â Â  (2) Acts done by the publisher, owner, agent or employee of a newspaper, periodical, telephone directory or radio or television station in the publication or dissemination of an advertisement, when the publisher, owner, agent or employee did not have knowledge of the false, misleading or deceptive character of the advertisement. [1971 c.744 Â§10; 1977 c.195 Â§5; 2005 c.577 Â§1]

Â Â Â Â Â  646.615 [1965 c.490 Â§3; 1967 c.144 Â§1; 1967 c.599 Â§2; repealed by 1971 c.744 Â§6 (646.608 enacted in lieu of 646.615)]

Â Â Â Â Â  646.618 Investigative demand; petition to modify. (1) When it appears to the prosecuting attorney that a person has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by ORS 646.607 or 646.608, the prosecuting attorney may execute in writing and cause to be served an investigative demand upon any person who is believed to have information, documentary material or physical evidence relevant to the alleged or suspected violation. The investigative demand shall require such person, under oath or otherwise, to appear and testify, to answer written interrogatories, or to produce relevant documentary material or physical evidence for examination, at such reasonable time and place as may be stated in the investigative demand, or to do any of the foregoing, concerning conduct of any trade or commerce which is the subject matter of the investigation.

Â Â Â Â Â  (2) At any time before the return date specified in an investigative demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause including privileged material, may be filed in the appropriate court. [1971 c.744 Â§14; 1973 c.235 Â§3; 1977 c.195 Â§6]

Â Â Â Â Â  646.620 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.622 Method of serving investigative demand. Service of any investigative demand under ORS 646.618 shall be made personally within this state. If personal service within this state cannot be made, substituted service therefor may be made by any of the following methods:

Â Â Â Â Â  (1) Personal service thereof without this state;

Â Â Â Â Â  (2) The mailing thereof by registered or certified mail to the last-known place of business, residence or abode within or without this state of such person for whom the same is intended;

Â Â Â Â Â  (3) As to any person other than a natural person, in the manner provided for service of summons in an action or suit; or

Â Â Â Â Â  (4) Such service as the court may direct in lieu of personal service within this state. [1971 c.744 Â§15; 1975 c.437 Â§2]

Â Â Â Â Â  646.625 [1965 c.490 Â§1; repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.626 Effect of failure to obey investigative demand. (1) If any person, after being served with an investigative demand under ORS 646.622, fails or refuses to obey an investigative demand issued by the prosecuting attorney, the prosecuting attorney may, after notice, apply to an appropriate court and, after hearing thereon, request an order:

Â Â Â Â Â  (a) Granting injunctive relief to restrain the person from engaging in conduct of any aspect of the trade or commerce that is involved in the alleged or suspected violation; or

Â Â Â Â Â  (b) Granting such other relief as may be required, until the person obeys the investigative demand.

Â Â Â Â Â  (2) Any disobedience of any final order of a court under this section shall be punished as a contempt of court. [1971 c.744 Â§16; 1973 c.235 Â§4; 1977 c.195 Â§7; 2005 c.22 Â§448]

Â Â Â Â Â  646.630 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.632 Enjoining unlawful trade practices; notice to defendant; voluntary compliance; assurance of voluntary compliance as judgment; rejection of unsatisfactory assurance; temporary order; attorney fees. (1) A prosecuting attorney who has probable cause to believe that a person is engaging in, has engaged in, or is about to engage in an unlawful trade practice may bring suit in the name of the State of Oregon in the appropriate court to restrain such person from engaging in the alleged unlawful trade practice.

Â Â Â Â Â  (2) Except as provided in subsections (5) and (6) of this section, before filing a suit under subsection (1) of this section, the prosecuting attorney shall in writing notify the person charged of the alleged unlawful trade practice and the relief to be sought. Such notice shall be served in the manner set forth in ORS 646.622 for the service of investigative demands. The person charged thereupon shall have 10 days within which to execute and deliver to the prosecuting attorney an assurance of voluntary compliance. Such assurance shall set forth what actions, if any, the person charged intends to take with respect to the alleged unlawful trade practice. The assurance of voluntary compliance shall not be considered an admission of a violation for any purpose. If the prosecuting attorney is satisfied with the assurance of voluntary compliance, it may be submitted to an appropriate court for approval and if approved shall thereafter be filed with the clerk of the court. If an approved assurance of voluntary compliance provides for the payment of an amount of money, as restitution or otherwise, and if the amount is not paid within 90 days of the date the court approves the assurance, or, if the assurance of voluntary compliance requires periodic payments and if any periodic payment is not paid within 30 days of the date specified in the assurance of voluntary compliance for any periodic payment, then the prosecuting attorney may submit that portion of the assurance of voluntary compliance which provides for the payment of money to the court with a certificate stating the unpaid balance in a form which fully complies with the requirements of ORS 18.038 and 18.042. Upon submission of an assurance of voluntary compliance under this subsection, the court shall sign the assurance of voluntary compliance and it shall be entered in the register of the court and the clerk of the court shall note in the register that it creates a lien. The assurance of voluntary compliance shall thereupon constitute a judgment in favor of the State of Oregon and may be enforced as provided in ORS chapter 18. The notice of the prosecuting attorney under this subsection shall not be deemed a public record until the expiration of 10 days from the service of the notice.

Â Â Â Â Â  (3) The prosecuting attorney may reject as unsatisfactory any assurance:

Â Â Â Â Â  (a) Which does not contain a promise to make restitution in specific amounts or through arbitration for persons who suffered any ascertainable loss of money or property as a result of the alleged unlawful trade practice; or

Â Â Â Â Â  (b) Which does not contain any provision, including but not limited to the keeping of records, which the prosecuting attorney reasonably believes to be necessary to ensure the continued cessation of the alleged unlawful trade practice, if such provision was included in a proposed assurance attached to the notice served pursuant to this section.

Â Â Â Â Â  (4) Violation of any of the terms of an assurance of voluntary compliance which has been approved by and filed with the court shall constitute a contempt of court.

Â Â Â Â Â  (5) The prosecuting attorney need not serve notice pursuant to subsection (2) of this section before filing a suit if, within two years of the filing of such suit, the person charged with the alleged unfair trade practice submitted to any prosecuting attorney an assurance of voluntary compliance which was accepted by and filed with an appropriate court. The prosecuting attorney shall in such case serve notice on the defendant in the manner set forth in ORS 646.622 for the service of investigative demands, on the 10th or earlier day previous to the filing of suit.

Â Â Â Â Â  (6) If the prosecuting attorney alleges that the prosecuting attorney has reason to believe that the delay caused by complying with the provisions of subsection (2) or (5) of this section would cause immediate harm to the public health, safety or welfare, the prosecuting attorney may immediately institute a suit under subsection (1) of this section.

Â Â Â Â Â  (7) A temporary restraining order may be granted without prior notice to the person if the court finds there is a threat of immediate harm to the public health, safety or welfare. Such a temporary restraining order shall expire by its terms within such time after entry, not to exceed 10 days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the person restrained consents that it may be extended for a longer period.

Â Â Â Â Â  (8) The court may award reasonable attorney fees to the prevailing party in an action under this section. If the defendant prevails in such suit and the court finds that the defendant had in good faith submitted to the prosecuting attorney a satisfactory assurance of voluntary compliance prior to the institution of the suit or that the prosecuting attorney, in a suit brought under subsections (5) and (6) of this section, did not have reasonable grounds to proceed under those subsections, the court shall award reasonable attorney fees at trial and on appeal to the defendant. [1971 c.744 Â§11; 1975 c.437 Â§3; 1981 c.897 Â§77; 1989 c.745 Â§1; 1995 c.618 Â§97; 2003 c.576 Â§215]

Â Â Â Â Â  646.635 [1965 c.490 Â§Â§4, 5; 1967 c.599 Â§3; repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.636 Remedial power of court. The court may make such additional orders or judgments as may be necessary to restore to any person in interest any moneys or property, real or personal, of which the person was deprived by means of any practice declared to be unlawful in ORS 646.607 or 646.608, or as may be necessary to ensure cessation of unlawful trade practices. [1971 c.744 Â§12; 1977 c.195 Â§8; 2005 c.22 Â§449]

Â Â Â Â Â  646.638 Civil action by private party; damages; attorney fees; effect of prior injunction; time for commencing action; counterclaim. (1) Except as provided in subsection (8) of this section, any person who suffers any ascertainable loss of money or property, real or personal, as a result of willful use or employment by another person of a method, act or practice declared unlawful by ORS 646.608, may bring an individual action in an appropriate court to recover actual damages or $200, whichever is greater. The court or the jury, as the case may be, may award punitive damages and the court may provide the equitable relief the court considers necessary or proper.

Â Â Â Â Â  (2) Upon commencement of any action brought under subsection (1) of this section the party bringing the action shall mail a copy of the complaint or other initial pleading to the Attorney General and, upon entry of any judgment in the action, shall mail a copy of the judgment to the Attorney General. Failure to mail a copy of the complaint shall not be a jurisdictional defect, but a court may not enter judgment for the plaintiff until proof of mailing is filed with the court. Proof of mailing may be by affidavit or by return receipt of mailing.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (4) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (3) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (5) Any permanent injunction or final judgment or order of the court made under ORS 646.632 or 646.636 is prima facie evidence in an action brought under this section that the respondent used or employed a method, act or practice declared unlawful by ORS 646.608, but an assurance of voluntary compliance, whether or not approved by the court, shall not be evidence of the violation.

Â Â Â Â Â  (6) Actions brought under this section shall be commenced within one year from the discovery of the unlawful method, act or practice. However, whenever any complaint is filed by a prosecuting attorney to prevent, restrain or punish violations of ORS 646.608, running of the statute of limitations with respect to every private right of action under this section and based in whole or in part on any matter complained of in said proceeding shall be suspended during the pendency thereof.

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, in any action brought by a seller or lessor against a purchaser or lessee of real estate, goods or services, the purchaser or lessee may assert any counterclaim the purchaser or lessee has arising out of a violation of ORS 646.605 to 646.652.

Â Â Â Â Â  (8) This section does not apply to any method, act or practice described in ORS 646.608 (1)(aa). Actions for violation of laws relating to odometers are provided under ORS 815.410 and 815.415. [1971 c.744 Â§13; 1973 c.235 Â§5; 1975 c.437 Â§4; 1977 c.195 Â§9; 1981 c.897 Â§78; 1985 c.251 Â§10b; 1995 c.696 Â§35; 2001 c.917 Â§3; 2001 c.924 Â§Â§16,18; 2005 c.42 Â§Â§3,4]

Â Â Â Â Â  646.639 Unlawful debt collection practices. (1) As used in subsection (2) of this section:

Â Â Â Â Â  (a) ÂConsumerÂ means a natural person who purchases or acquires property, services or credit for personal, family or household purposes.

Â Â Â Â Â  (b) ÂConsumer transactionÂ means a transaction between a consumer and a person who sells, leases or provides property, services or credit to consumers.

Â Â Â Â Â  (c) ÂCommercial creditorÂ means a person who in the ordinary course of business engages in consumer transactions.

Â Â Â Â Â  (d) ÂCreditÂ means the right granted by a creditor to a consumer to defer payment of a debt, to incur a debt and defer its payment, or to purchase or acquire property or services and defer payment therefor.

Â Â Â Â Â  (e) ÂDebtÂ means any obligation or alleged obligation arising out of a consumer transaction.

Â Â Â Â Â  (f) ÂDebtorÂ means a consumer who owes or allegedly owes an obligation arising out of a consumer transaction.

Â Â Â Â Â  (g) ÂDebt collectorÂ means any person who by any direct or indirect action, conduct or practice, enforces or attempts to enforce an obligation that is owed or due to any commercial creditor, or alleged to be owed or due to any commercial creditor, by a consumer as a result of a consumer transaction.

Â Â Â Â Â  (h) ÂPersonÂ means an individual, corporation, trust, partnership, incorporated or unincorporated association or any other legal entity.

Â Â Â Â Â  (2) It shall be an unlawful collection practice for a debt collector, while collecting or attempting to collect a debt to do any of the following:

Â Â Â Â Â  (a) Use or threaten the use of force or violence to cause physical harm to a debtor or to the debtorÂs family or property.

Â Â Â Â Â  (b) Threaten arrest or criminal prosecution.

Â Â Â Â Â  (c) Threaten the seizure, attachment or sale of a debtorÂs property when such action can only be taken pursuant to court order without disclosing that prior court proceedings are required.

Â Â Â Â Â  (d) Use profane, obscene or abusive language in communicating with a debtor or the debtorÂs family.

Â Â Â Â Â  (e) Communicate with the debtor or any member of the debtorÂs family repeatedly or continuously or at times known to be inconvenient to that person with intent to harass or annoy the debtor or any member of the debtorÂs family.

Â Â Â Â Â  (f) Communicate or threaten to communicate with a debtorÂs employer concerning the nature or existence of the debt.

Â Â Â Â Â  (g) Communicate without the debtorÂs permission or threaten to communicate with the debtor at the debtorÂs place of employment if the place is other than the debtorÂs residence, except that the debt collector may:

Â Â Â Â Â  (A) Write to the debtor at the debtorÂs place of employment if no home address is reasonably available and if the envelope does not reveal that the communication is from a debt collector other than a provider of the goods, services or credit from which the debt arose.

Â Â Â Â Â  (B) Telephone a debtorÂs place of employment without informing any other person of the nature of the call or identifying the caller as a debt collector but only if the debt collector in good faith has made an unsuccessful attempt to telephone the debtor at the debtorÂs residence during the day or during the evening between the hours of 6 p.m. and 9 p.m. The debt collector may not contact the debtor at the debtorÂs place of employment more frequently than once each business week and may not telephone the debtor at the debtorÂs place of employment if the debtor notifies the debt collector not to telephone at the debtorÂs place of employment or if the debt collector knows or has reason to know that the debtorÂs employer prohibits the debtor from receiving such communication. For the purposes of this subparagraph, any language in any instrument creating the debt which purports to authorize telephone calls at the debtorÂs place of employment shall not be considered as giving permission to the debt collector to call the debtor at the debtorÂs place of employment.

Â Â Â Â Â  (h) Communicate with the debtor in writing without clearly identifying the name of the debt collector, the name of the person, if any, for whom the debt collector is attempting to collect the debt and the debt collectorÂs business address, on all initial communications. In subsequent communications involving multiple accounts, the debt collector may eliminate the name of the person, if any, for whom the debt collector is attempting to collect the debt, and the term ÂvariousÂ may be substituted in its place.

Â Â Â Â Â  (i) Communicate with the debtor orally without disclosing to the debtor within 30 seconds the name of the individual making the contact and the true purpose thereof.

Â Â Â Â Â  (j) Cause any expense to the debtor in the form of long distance telephone calls, telegram fees or other charges incurred by a medium of communication, by concealing the true purpose of the debt collectorÂs communication.

Â Â Â Â Â  (k) Attempt to or threaten to enforce a right or remedy with knowledge or reason to know that the right or remedy does not exist, or threaten to take any action which the debt collector in the regular course of business does not take.

Â Â Â Â Â  (L) Use any form of communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a governmental agency, governmental official or an attorney at law when it is not in fact so approved or authorized.

Â Â Â Â Â  (m) Represent that an existing debt may be increased by the addition of attorney fees, investigation fees or any other fees or charges when such fees or charges may not legally be added to the existing debt.

Â Â Â Â Â  (n) Collect or attempt to collect any interest or any other charges or fees in excess of the actual debt unless they are expressly authorized by the agreement creating the debt or expressly allowed by law.

Â Â Â Â Â  (o) Threaten to assign or sell the debtorÂs account with an attending misrepresentation or implication that the debtor would lose any defense to the debt or would be subjected to harsh, vindictive or abusive collection tactics.

Â Â Â Â Â  (3) It shall be an unlawful collection practice for a debt collector, by use of any direct or indirect action, conduct or practice, to enforce or attempt to enforce an obligation made void and unenforceable by the provisions of ORS 759.720 (3) to (5). [1977 c.184 Â§2; 1985 c.799 Â§1; 1991 c.672 Â§9; 1991 c.906 Â§1; 1995 c.696 Â§50]

Â Â Â Â Â  646.640 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.641 Civil action for unlawful debt collection practice; damages; attorney fees; time for commencing action. (1) Any person injured as a result of willful use or employment by another person of an unlawful collection practice may bring an action in an appropriate court to enjoin the practice or to recover actual damages or $200, whichever is greater. The court or the jury may award punitive damages, and the court may provide such equitable relief as it deems necessary or proper.

Â Â Â Â Â  (2) In any action brought by a person under this section, the court may award reasonable attorney fees to the prevailing party.

Â Â Â Â Â  (3) Actions brought under this section shall be commenced within one year from the date of the injury. [1977 c.184 Â§3; 1981 c.897 Â§79; 1995 c.618 Â§99]

Â Â Â Â Â  646.642 Civil penalties. (1) Any person who willfully violates the terms of an injunction issued under ORS 646.632 shall forfeit and pay to the state a civil penalty to be set by the court of not more than $25,000 per violation. For the purposes of this section, the court issuing the injunction shall retain jurisdiction and the cause shall be continued, and in such cases the prosecuting attorney acting in the name of the state may petition for recovery of civil penalties.

Â Â Â Â Â  (2) Any person who willfully violates any provision of an assurance of voluntary compliance approved and filed with an appropriate court under ORS 646.632 shall forfeit and pay to the state a civil penalty to be set by the court of not more than $25,000 per violation. Any prosecuting attorney may apply to an appropriate court for recovery of such civil penalty. In any action brought by a prosecuting attorney under this section, and in any contempt action brought by a prosecuting attorney pursuant to ORS 646.632 (4), the court may award to the prevailing party, in addition to any other relief provided by law, reasonable attorney fees and costs at trial and on appeal.

Â Â Â Â Â  (3) In any suit brought under ORS 646.632, if the court finds that a person is willfully using or has willfully used a method, act or practice declared unlawful by ORS 646.607 or 646.608, the prosecuting attorney, upon petition to the court, may recover, on behalf of the state, a civil penalty to be set by the court of not exceeding $25,000 per violation. [1971 c.744 Â§17; 1975 c.437 Â§5; 1977 c.195 Â§10; 1989 c.745 Â§2; 1995 c.618 Â§100]

Â Â Â Â Â  646.643 Applicability of ORS 646.639. A debt collector who is subject to and in compliance with the requirements of the Fair Debt Collection Practices Act (Public Law 95-109, 15 U.S.C. 1692 et seq.) shall also be considered to be in compliance with the requirements of ORS 646.639. [1991 c.906 Â§3]

Â Â Â Â Â  646.645 [1965 c.490 Â§6; repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.646 Loss of license or franchise by person violating injunction. Upon petition by the prosecuting attorney, the court may, in its discretion, order the dissolution or suspension or forfeiture of the license or franchise of any person who violates the terms of any injunction issued under ORS 646.632. [1971 c.744 Â§18]

Â Â Â Â Â  646.648 Unlawful practice by manufactured dwelling dealer. (1) As used in this section:

Â Â Â Â Â  (a) ÂBuyerÂ means a person who buys or agrees to buy a manufactured dwelling from a manufactured dwelling dealer.

Â Â Â Â Â  (b) ÂCash sale priceÂ means the price for which a manufactured dwelling dealer would sell to a buyer, and the buyer would buy from a dealer, a manufactured dwelling that is covered by a purchase agreement, if the sale were a sale for cash instead of a retail installment sale.

Â Â Â Â Â  (c) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (d) ÂManufactured dwelling dealerÂ means a person licensed under ORS 446.691 or 446.696 or a temporary manufactured structure dealer licensee under ORS 446.701.

Â Â Â Â Â  (e) ÂRetail installment saleÂ has the meaning given that term in ORS 83.510.

Â Â Â Â Â  (2) A manufactured dwelling dealer engages in an unlawful practice when, in a sale of a manufactured dwelling, the dealer does any of the following:

Â Â Â Â Â  (a) Misrepresents to a buyer that, as a condition of financing, the buyer must purchase:

Â Â Â Â Â  (A) Credit life insurance;

Â Â Â Â Â  (B) Credit disability insurance;

Â Â Â Â Â  (C) Credit unemployment insurance;

Â Â Â Â Â  (D) Credit property insurance;

Â Â Â Â Â  (E) Health insurance;

Â Â Â Â Â  (F) Life insurance; or

Â Â Â Â Â  (G) An extended warranty.

Â Â Â Â Â  (b) In close connection with the sale, misrepresents to a lender:

Â Â Â Â Â  (A) The cash sale price;

Â Â Â Â Â  (B) The amount of the buyerÂs down payment; or

Â Â Â Â Â  (C) The buyerÂs credit or employment history. [2001 c.917 Â§1; 2003 c.655 Â§82]

Â Â Â Â Â  Note: Sections 2 and 14, chapter 658, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 2. (1) As used in this section, Âfacility,Â Âfloating home,Â Âlandlord,Â Âmanufactured dwellingÂ and ÂtenantÂ have the meanings given those terms in ORS 90.100.

Â Â Â Â Â  (2) A facility landlord engages in an unlawful trade practice when the landlord violates ORS 90.680 (6) in a sale of a manufactured dwelling or floating home by a tenant to a prospective purchaser who desires to leave the dwelling or home on the rented space and become a tenant.

Â Â Â Â Â  (3) Notwithstanding ORS 646.638, only a prosecuting attorney may bring an action under ORS 646.605 to 646.652 for a violation described in this section. [2003 c.658 Â§2]

Â Â Â Â Â  Sec. 14. Section 2 of this 2003 Act is repealed January 1, 2008. [2003 c.658 Â§14]

Â Â Â Â Â  646.649 Late fees on delinquent cable service accounts; amount; disclosure; notice. (1) As used in this section:

Â Â Â Â Â  (a) ÂCable serviceÂ means:

Â Â Â Â Â  (A) One-way transmission to subscribers of a video programming service;

Â Â Â Â Â  (B) Two-way interactive service delivered over a cable system; or

Â Â Â Â Â  (C) Any communication with subscribers necessary for the selection and use of video programming or interactive services.

Â Â Â Â Â  (b) ÂCable systemÂ means a facility consisting of closed transmission paths and associated signal operation, reception and control equipment that is designed to provide cable service.

Â Â Â Â Â  (2)(a) A seller of cable service may assess a late fee on delinquent subscriber accounts held by the seller that have an unpaid balance of $10 or more.

Â Â Â Â Â  (b) A late fee assessed under subsections (2), (3) and (4) of this section shall not exceed five percent of the unpaid balance or $6, whichever is greater.

Â Â Â Â Â  (3) The seller of cable service shall conspicuously disclose on each statement or invoice the terms under which a late fee may be assessed, including the amount of the fee.

Â Â Â Â Â  (4) Prior to assessing a late fee under subsections (2), (3) and (4) of this section, the seller shall give written notice to the subscriber. The notice shall conspicuously indicate the amount of the unpaid balance, an address where payment may be made, the date on which the late fee will be imposed and the amount of the late fee. The notice shall be mailed to the subscriberÂs last-known billing address as shown in the sellerÂs records. The notice shall be mailed at least 10 days prior to the date on which the late fee will be assessed. The late fee may not be assessed earlier than 27 days after the due date for the unpaid balance. [1999 c.400 Â§Â§2,3]

Â Â Â Â Â  Note: 646.649 and 646.651 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 646 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  646.650 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.651 Contest and sweepstakes solicitations; required disclosures; prohibited representations. (1) As used in this section:

Â Â Â Â Â  (a) ÂContestÂ means a procedure for awarding a prize in which the outcome depends at least in part on the skill of the contestant. ÂContestÂ includes any competition in which a person is required to purchase anything, pay anything of value or make a donation in order to participate. ÂContestÂ also includes a competition that is advertised in a way that creates a reasonable impression that a payment of anything of value, purchase of anything or making a donation is a condition of winning a prize or competing for or obtaining information about a prize.

Â Â Â Â Â  (b) ÂSweepstakesÂ means a procedure for awarding a prize that is based on chance. ÂSweepstakesÂ includes any such procedure in which a person is required to purchase anything, pay anything of value or make a donation as a condition of winning a prize or of receiving or obtaining information about a prize. ÂSweepstakesÂ also includes any such procedure that is advertised in a way that creates a reasonable impression that a payment of anything of value, purchase of anything or making a donation is a condition of winning a prize or receiving or obtaining information about a prize.

Â Â Â Â Â  (c) ÂClearly and conspicuouslyÂ means the message is conveyed in a manner that is reasonably apparent to the audience to whom it is directed. In order for a message to be considered clear and conspicuous, it shall, at a minimum:

Â Â Â Â Â  (A) Not contradict or substantially alter any terms it purports to clarify, explain or otherwise relate to; and

Â Â Â Â Â  (B) In the case of printed solicitations:

Â Â Â Â Â  (i) Be in close proximity to the terms it purports to clarify, explain or otherwise relate to; and

Â Â Â Â Â  (ii) Be of sufficient prominence in terms of placement, font or color contrast as compared with the remainder of the solicitation so as to be reasonably apparent to the audience to whom it is directed.

Â Â Â Â Â  (2) A person engages in an unlawful practice when, in the course of the personÂs business, vocation or occupation, the person uses the United States mail to solicit participation in a contest and the person does not clearly and conspicuously disclose in the solicitation:

Â Â Â Â Â  (a) The maximum number of rounds or levels, if the contest has more than one round or level;

Â Â Â Â Â  (b) The date the final winner will be determined;

Â Â Â Â Â  (c) The maximum total cost the final winner will have paid to the sponsor to participate in the contest;

Â Â Â Â Â  (d) Whether the final winner must purchase or pay anything of value to a person other than the sponsor if purchasing or paying is a condition of eligibility;

Â Â Â Â Â  (e) If the contest involves multiple rounds of increasing difficulty, an example illustrative of the last determinative round or a statement that subsequent rounds will be more difficult;

Â Â Â Â Â  (f) If the contest is judged by someone other than the sponsor, the identity of or description of the qualifications of the judges;

Â Â Â Â Â  (g) The method used in judging; and

Â Â Â Â Â  (h) The name and address of the sponsor or the sponsorÂs agent.

Â Â Â Â Â  (3) A person engages in an unlawful practice when, in the course of the personÂs business, vocation or occupation, the person uses the United States mail to solicit participation in a sweepstakes and does not clearly and conspicuously disclose in the solicitation:

Â Â Â Â Â  (a) The odds of winning in Arabic numerals, except that if the odds of winning depend on the number of entries received, a statement to that effect will be deemed sufficient;

Â Â Â Â Â  (b) The name and address of the sponsor or the sponsorÂs agent, consistently stated wherever it is used; and

Â Â Â Â Â  (c) The procedure for entry without purchase.

Â Â Â Â Â  (4) A person engages in an unlawful practice when, in the course of the personÂs business, vocation or occupation, the person solicits participation in a contest or sweepstakes:

Â Â Â Â Â  (a) By using the United States mail to represent that a person has been selected to receive or has won a particular prize, when that is not the case; or

Â Â Â Â Â  (b) By using the United States mail to represent that a person is a winner, is a finalist, is in first place or is otherwise in a limited group of persons with an enhanced likelihood of winning or receiving a prize, when more than 25 percent of the persons receiving the solicitation have the same chance of winning. [1999 c.875 Â§2]

Â Â Â Â Â  Note: See note under 646.649.

Â Â Â Â Â  646.652 District attorneyÂs reports to Attorney General; filing of voluntary compliances. A district attorney shall make a full report to the Attorney General of any action, suit, or proceeding prosecuted by such district attorney under ORS 646.605 to 646.652, including the final disposition of the matter, and shall file with the Attorney General copies of all assurances of voluntary compliance accepted under ORS 646.632. [1971 c.744 Â§19]

Â Â Â Â Â  646.655 [1967 c.599 Â§5; repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.656 Remedies supplementary to existing statutory or common law remedies. The remedies provided in ORS 646.605 to 646.652 are in addition to all other remedies, civil or criminal, existing at common law or under the laws of this state. [1971 c.744 Â§21a]

Â Â Â Â Â  646.660 [Repealed by 1953 c.391 Â§2]

HEALTH SPAS

Â Â Â Â Â  646.661 Definitions for ORS 646.661 to 646.691. As used in ORS 646.608 and 646.661 to 646.691, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBusiness dayÂ means any day except a Sunday or a legal holiday.

Â Â Â Â Â  (2) ÂBuyerÂ means a person who purchases health spa services.

Â Â Â Â Â  (3) ÂConspicuousÂ has the meaning given that term in ORS 71.2010 (10).

Â Â Â Â Â  (4) ÂHealth spaÂ means any person engaged, as a primary purpose, in the sale of instruction, training, assistance or use of facilities which are purported to assist patrons in physical exercise, weight control or figure development. The term also includes any person engaged primarily in the sale of the right or privilege to use tanning booths, exercise equipment or facilities, such as a sauna, whirlpool bath, weight-lifting room, massage, steam room, or other exercising machine or device. ÂHealth spaÂ does not include any facility owned and operated by the State of Oregon or any of its political subdivisions.

Â Â Â Â Â  (5) ÂHealth spa servicesÂ means services, privileges or rights offered for sale by a health spa.

Â Â Â Â Â  (6) ÂPersonÂ has the meaning given that term in ORS 646.605 (4). [1985 c.694 Â§1]

Â Â Â Â Â  646.666 Price list for health spa services. (1) Each health spa shall prepare and provide to each prospective buyer a written list of prices of all forms or plans of health spa services offered for sale by the health spa.

Â Â Â Â Â  (2) A health spa may not sell any form or plan of health spa services not included in the list. [1985 c.694 Â§2]

Â Â Â Â Â  646.670 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.671 Contracts; contents. A contract for the sale of health spa services must be in writing and a copy must be given to the buyer at the time the buyer signs the contract. The contract must contain all of the following:

Â Â Â Â Â  (1) Identification of the person providing the health spa services.

Â Â Â Â Â  (2) A description of the health spa services to be provided, or acknowledgment in a conspicuous form that the buyer has received a written description of the health spa services to be provided. If any of the health spa services are to be delivered at a planned facility, at a facility under construction or through substantial improvement to an existing facility, the description must include a date for the completion of the facility, construction or improvement.

Â Â Â Â Â  (3) A complete statement of the rules of the health spa or an acknowledgment in a conspicuous form that the buyer has received a copy of the rules.

Â Â Â Â Â  (4) A statement of the duration of the obligation of the health spa to provide health spa services to the buyer. The duration shall not exceed three years from the date of the contract.

Â Â Â Â Â  (5) A provision for cancellation of the contract:

Â Â Â Â Â  (a) If the buyer dies or becomes physically unable to use a substantial portion of those health spa services used by the buyer from the date of the contract until the time of disability. The contract may require that disability be confirmed by an examination of a physician agreeable to the buyer and the health spa.

Â Â Â Â Â  (b) If the health spa goes out of business.

Â Â Â Â Â  (c) If the health spa moves its facility closest to the residence of the buyer on the date of the contract to a location more than five additional miles from that residence.

Â Â Â Â Â  (d) If a facility, construction or improvement is not completed by the date represented in the contract.

Â Â Â Â Â  (e) If the health spa materially changes the health spa services promised as a part of the initial contract.

Â Â Â Â Â  (6) A provision for a refund upon cancellation in an amount computed by dividing the contract price by the number of weeks in the contract term and multiplying the result by the number of weeks remaining in the contract term.

Â Â Â Â Â  (7) A provision under a conspicuous caption in capital letters and boldfaced type stating:

______________________________________________________________________________

BUYERÂS RIGHT TO CANCEL

Â Â Â Â Â  If you wish to cancel this contract, without penalty, you may cancel it by delivering or mailing a written notice to the health spa. The notice must say that you do not wish to be bound by the contract and must be delivered or mailed before midnight of the third business day after you sign this contract. The notice must be mailed to: _________(insert name and mailing address of health spa). If you cancel within the three days, the health spa will return to you within 15 days all amounts you have paid.

______________________________________________________________________________ [1985 c.694 Â§3]

Â Â Â Â Â  646.676 Contracts and rules; delivery to buyer. Upon request, a health spa must deliver to a prospective buyer copies of the contract required by ORS 646.671, and the rules of the health spa if not stated in the contract, and must allow the prospective buyer to retain the copies so provided. [1985 c.694 Â§5]

Â Â Â Â Â  646.680 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.681 Moneys paid prior to facility opening; disposition; priority of claim; refund. (1) All moneys paid to a health spa by a buyer prior to the opening of the facility shall promptly be deposited by the health spa in a trust account, maintained by the health spa for the purpose of holding such moneys for the buyer, in a bank, savings and loan association, mutual savings bank or licensed escrow agent located in Oregon.

Â Â Â Â Â  (2) The health spa shall within seven days of the first deposit notify the office of the Attorney General, in writing, of the name, address and location of the depository and any subsequent change thereof.

Â Â Â Â Â  (3) The health spa shall provide the buyer with a written receipt for the moneys and shall provide written notice of the name, address and location of the depository and any subsequent change thereof.

Â Â Â Â Â  (4) If prior to the opening of the facility the status of the health spa is transferred to another, any sums in the trust account affected by such transfer shall simultaneously be transferred to an equivalent trust account of the successor, and the successor shall promptly notify the buyer and the office of the Attorney General of the transfer and of the name, address and location of the new depository.

Â Â Â Â Â  (5) The buyerÂs claim to any moneys under this section is prior to that of any creditor of the health spa, including a trustee in bankruptcy or receiver, even if such moneys are commingled.

Â Â Â Â Â  (6) After the health spa receives a notice of cancellation of the agreement or if the health spa fails to open a facility at the stated date of completion the health spa shall within 10 days give a full refund to the buyer, including the buyerÂs pro rata share of any interest earned thereon.

Â Â Â Â Â  (7) All sums received by a health spa in excess of the health spaÂs normal monthly dues shall be placed in escrow subject to the terms and provisions stated in this section in the event that the health spa is not fully operational or in the event that the health spa is promising future construction or improvements. [1985 c.694 Â§4]

Â Â Â Â Â  646.686 Waiver of provisions of ORS 646.661 to 646.691; request prohibited; unenforceable. A health spa shall not request a buyer to waive any provision of ORS 646.608 and 646.661 to 646.691. Any waiver by a buyer of any provision of ORS 646.608 and 646.661 to 646.691 is contrary to public policy and is void and unenforceable. [1985 c.694 Â§6]

Â Â Â Â Â  646.690 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.691 Remedies and obligations supplementary to existing remedies. The remedies and obligations provided in ORS 646.608 and 646.661 to 646.691 are in addition to any other remedies and obligations, civil or criminal, existing at common law or under the laws of this state. [1985 c.694 Â§7]

Â Â Â Â Â  646.700 [Repealed by 1953 c.391 Â§2]

ANTITRUST LAW

Â Â Â Â Â  646.705 Definitions for ORS 136.617 and 646.705 to 646.805. (1) As used in ORS 136.617 and 646.705 to 646.805, Âtrade or commerceÂ means trade or commerce within the state; or between the state and any state, territory, or foreign nation.

Â Â Â Â Â  (2) As used in ORS 646.775, Ânatural personsÂ shall not include proprietorships or partnerships. [1975 c.255 Â§2; 1979 c.790 Â§1]

Â Â Â Â Â  646.710 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.715 Declaration of purpose. (1) The Legislative Assembly deems it to be necessary and the purpose of ORS 646.705 to 646.805 and 646.990 is to encourage free and open competition in the interest of the general welfare and economy of the state, by preventing monopolistic and unfair practices, combination and conspiracies in restraint of trade and commerce, and for that purpose to provide means to enjoin such practices and provide remedies for those injured by them.

Â Â Â Â Â  (2) Without limiting the scope of ORS 646.705 to 646.805 and 646.990, it is the legislative purpose that it apply to intrastate trade or commerce, and to interstate trade or commerce involving an actual or threatened injury to a person or property located in this state. The decisions of federal courts in construction of federal law relating to the same subject shall be persuasive authority in the construction of ORS 646.705 to 646.805 and 646.990. [1975 c.255 Â§3; 2001 c.415 Â§1]

Â Â Â Â Â  646.720 [Repealed by 1953 c.391 Â§2]

Â Â Â Â Â  646.725 Prohibited acts. Every contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce is declared to be illegal. [1975 c.255 Â§4]

Â Â Â Â Â  646.730 Monopolies prohibited. Every person who shall monopolize, or attempt to monopolize, or combine or conspire with any other person or persons, to monopolize any part of trade or commerce, shall be in violation of ORS 136.617, 646.705 to 646.805 and 646.990. [1975 c.255 Â§5]

Â Â Â Â Â  646.740 Permitted activities. The provisions of ORS 136.617, 646.705 to 646.805 and 646.990 may not be construed to make illegal:

Â Â Â Â Â  (1) The activities of any labor organization or individual working men and women permitted by ORS chapters 661 to 663;

Â Â Â Â Â  (2) The right of producers, as defined in ORS 646.515, and commercial fishermen to join, belong to and act through cooperative bargaining associations under ORS 646.515 to 646.545. For the purpose of this subsection, activities of cooperative bargaining associations and their members that are lawful under 15 U.S.C. 521 and 522 or 7 U.S.C. 291 and 292 are lawful under ORS 646.515 to 646.545;

Â Â Â Â Â  (3) The activities of any person subject to regulation by the Public Utility Commission under ORS chapters 756 to 759 to the extent that such activities are so regulated and are lawful thereunder or the activities of any person conducted or carried out in accordance with any agreement or procedure approved as provided in 49 U.S.C. 5b or 5c;

Â Â Â Â Â  (4) The activities of any person subject to regulation by the Director of the Department of Consumer and Business Services under ORS chapters 731 to 750 to the extent that such activities are so regulated and are lawful thereunder;

Â Â Â Â Â  (5) The activities of any state or national banking institution or savings and loan association, and of any other lending institution, to the extent that such activities are regulated by the Director of the Department of Consumer and Business Services under ORS chapters 706 to 725 and are lawful thereunder;

Â Â Â Â Â  (6) Any other activity specifically authorized under state law or local ordinance;

Â Â Â Â Â  (7) The activities of any metropolitan service district formed under ORS chapter 268 and the activities of any person subject to regulation by a metropolitan service district formed under ORS chapter 268 to the extent that those activities are so regulated and are lawful thereunder;

Â Â Â Â Â  (8) The activities of any person conducted or carried out in accordance with the terms and conditions of a certificate issued pursuant to 15 U.S.C. 4001 to 4021;

Â Â Â Â Â  (9) The activities of a health care provider authorized by and in accordance with ORS 442.700 to 442.760 to the extent the activities are regulated and lawful under ORS 442.700 to 442.760;

Â Â Â Â Â  (10) The negotiating activities of a dealer in agricultural commodities that are carried out and supervised under ORS 62.848; or

Â Â Â Â Â  (11) The negotiating activities of a dealer in Oregon seafood commodities that are carried out and supervised under ORS 62.849. [1975 c.255 Â§6; 1977 c.545 Â§1; 1979 c.531 Â§7; 1983 c.200 Â§19; 1985 c.762 Â§185; 1987 c.373 Â§29; 1987 c.447 Â§136; 1993 c.769 Â§15; 1995 c.733 Â§75; 1997 c.296 Â§2; 2001 c.142 Â§6; 2003 c.487 Â§6]

Â Â Â Â Â  646.745 Joint operation of Memorial Coliseum and Arena in Portland; definitions; legislative findings and goals; state supervision. (1) As used in this section:

Â Â Â Â Â  (a) ÂAffiliateÂ means an individual, or a corporation or other entity controlling, controlled by or under common control with the owner or operator of the arena. For purposes of this subsection, the term ÂcontrolÂ means ownership of more than 50 percent of the shares or other ownership interests in the owner or operator of the arena or having management power over the affairs of the owner or operator of the arena.

Â Â Â Â Â  (b) ÂArenaÂ means a multipurpose arena with a seating capacity of approximately 19,000 constructed or to be constructed on real property adjacent to the Coliseum.

Â Â Â Â Â  (c) ÂColiseumÂ means the Memorial Coliseum in Portland.

Â Â Â Â Â  (d) ÂColiseum agreementÂ means an operating agreement, management agreement, lease or any similar agreement between the City of Portland and any corporation, partnership, limited partnership or individual who owns or operates the arena or any affiliate of the owner or operator of the arena.

Â Â Â Â Â  (2) The Legislative Assembly finds that direct competition between the Arena and Coliseum may require the City of Portland to spend limited public resources to maintain the Coliseum, undermine the City of PortlandÂs goal of creating a world-class center for athletic events, conventions, trade shows and other events and otherwise result in economic rivalry injurious to the interests of the City of Portland and the citizens of this state.

Â Â Â Â Â  (3) The Legislative Assembly declares that it is the policy and intent of this state to displace competition between the Arena and Coliseum by allowing the City of Portland to enter agreements for the joint operation of the facilities by an owner or operator of the Arena in order to further the following goals:

Â Â Â Â Â  (a) To avoid economic rivalry which might undermine the continuing economic viability of the Coliseum and require the public to subsidize the operations of the Coliseum with funds which the City of Portland has allocated to other public needs;

Â Â Â Â Â  (b) To allow the joint operation of the Coliseum and Arena to avoid scheduling conflicts and other related problems which would unduly burden public safety resources and the transportation system of the City of Portland;

Â Â Â Â Â  (c) To encourage the joint marketing of the Arena and Coliseum to attract trade shows, conventions and other events which require multiple venues or could otherwise not be accommodated by the Coliseum or Arena;

Â Â Â Â Â  (d) To avoid duplication of management and other services and minimize the public funds necessary to operate the Coliseum;

Â Â Â Â Â  (e) To encourage development of the Arena adjacent to the Coliseum rather than in another location; and

Â Â Â Â Â  (f) To limit financing risk and provide for development of the Arena with private funding sources so that public funds may be used for other pressing needs.

Â Â Â Â Â  (4) The Legislative Assembly declares that the City of Portland is the political subdivision of the State of Oregon best suited to monitor and supervise the operation of the Coliseum Agreement. The Legislative Assembly therefore delegates to the City of Portland the power to supervise and review the activities of the owner or operator of the Arena under the Coliseum Agreement and declares that this review shall be equivalent to active supervision by the State of Oregon to the fullest possible extent under the federal or state antitrust laws. The City of Portland may, subject to any agreement with the owner or operator of the Arena, review and approve annually or more frequently certain practices under the Coliseum Agreement, including without limitation:

Â Â Â Â Â  (a) Prices charged for Coliseum events;

Â Â Â Â Â  (b) Decisions about event allocation between the Arena and Coliseum; and

Â Â Â Â Â  (c) Decisions to decline to accommodate events at either the Coliseum or the Arena, or both. [1993 c.183 Â§2]

Â Â Â Â Â  646.750 Investigative demand by Attorney General; petition to modify. (1) When it appears to the Attorney General that a person has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by ORS 646.725 or 646.730, the Attorney General may execute in writing and cause to be served an investigative demand upon any person who is believed to have documentary material or information relevant to the alleged or suspected violation. The investigative demand shall require such person to produce relevant documentary material for examination and copying or reproduction, to answer in writing written interrogatories, to give oral testimony concerning documentary material or information, or to furnish any combination of such material, answers or testimony under penalty of perjury, at such reasonable time and place as may be stated in the investigative demand.

Â Â Â Â Â  (2) At any time before the return day specified in the investigative demand, or within 20 days after the demand has been served whichever time is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause, may be filed in the appropriate court.

Â Â Â Â Â  (3) The investigative demand shall state the nature of the conduct constituting the alleged antitrust violation under investigation and the provisions of law believed to be applicable thereto. [1975 c.255 Â§13; 1977 c.729 Â§1]

Â Â Â Â Â  646.760 Civil penalties; attorney fees; mitigation. (1) The Attorney General may prosecute an action for appropriate injunctive relief and civil penalties in the name of the state for any violation of ORS 646.725 or 646.730. The court may assess for the benefit of the state a civil penalty of not more than $250,000 for each violation of ORS 136.617, 646.705 to 646.805 and 646.990. Any act or series of acts by one or more individual persons (officers, agents or partners) on behalf of a corporation or other business entity may be found to constitute a violation or violations by such individual person or persons as well as by the corporation or other business entity, and separate penalties may be imposed against each of such individual defendants and corporate or other business entity defendants for such a violation. The court may award reasonable attorney fees, expert witness fees and costs of investigation to the Attorney General if the Attorney General prevails in an action under this section. The court may award reasonable attorney fees, expert witness fees and costs of investigation to a defendant who prevails in an action under this section if the court determines that the Attorney General had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The complaint may also seek and the court may order, in an appropriate case, the forfeiture of any corporate franchise, professional or business license, right to do business or to use an assumed business name, where the court finds the use by any defendant of such franchise, license or right has been material to a violation of ORS 646.725 or 646.730.

Â Â Â Â Â  (3) The court shall take into consideration in mitigation of any penalty assessed under this section, any fine or penalty imposed against the defendant by a United States court in a final judgment under sections 1 to 45 of Title 15 of the United States Code, which the court finds to be based on the same or substantially the same acts of defendant. [1975 c.255 Â§8; 1981 c.897 Â§80; 1995 c.696 Â§36; 1999 c.370 Â§1]

Â Â Â Â Â  646.770 Equitable remedies; attorney fees. (1) Any person including the state or any municipal corporation or political subdivision threatened with injury in its business or property by a violation of ORS 646.725 or 646.730 may prosecute a suit for equitable relief, and in addition to such relief shall recover the costs of suit, including necessary reasonable investigative costs and reasonable expertsÂ fees.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, in an action brought under the provisions of this section by a person other than the state or any municipal corporation or political subdivision of the state, the court may award reasonable attorney fees to the prevailing party. Except as provided in subsection (3) of this section, in a civil action brought under the provisions of this section by the state or any municipal corporation or political subdivision of the state:

Â Â Â Â Â  (a) The court may award reasonable attorney fees to the state or political subdivision of the state if the state or political subdivision prevails in the action; and

Â Â Â Â Â  (b) The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the state or any municipal corporation or political subdivision of the state had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (3) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (2) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1975 c.255 Â§9; 1981 c.897 Â§81; 1995 c.696 Â§37]

Â Â Â Â Â  646.775 Parens patriae action by Attorney General; damages; attorney fees. (1)(a) The Attorney General may bring a civil action in the name of the State of Oregon, on behalf of a political subdivision in this state or as parens patriae on behalf of a natural person, in any circuit court in which venue is proper under ORS 646.790, to secure equitable and monetary relief as provided in this section for injury sustained by the natural person or political subdivision to the natural personÂs or political subdivisionÂs property by reason of a violation of ORS 646.725 or 646.730. The Attorney General may bring the action authorized by this paragraph regardless of whether the natural person or political subdivision dealt directly or indirectly with the adverse party.

Â Â Â Â Â  (b) The court shall exclude from the amount of monetary relief awarded in an action pursuant to paragraph (a) of this subsection any amount of monetary relief:

Â Â Â Â Â  (A) That duplicates amounts that have been awarded for the same injury; or

Â Â Â Â Â  (B) That is properly allocable to natural persons who have excluded their claims pursuant to subsection (2)(b) of this section, or to any business entity.

Â Â Â Â Â  (c)(A) Subject to paragraph (b) of this subsection, the court shall award the state as monetary relief three times the total damages sustained by natural persons and political subdivisions and the costs the state incurs in the action.

Â Â Â Â Â  (B) The court may award reasonable attorney fees to the Attorney General if the Attorney General prevails in an action under this section.

Â Â Â Â Â  (C) The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the Attorney General had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (d) Notwithstanding paragraph (c) of this subsection, the court shall award the state only the actual damages sustained by natural persons and political subdivisions in an action in which:

Â Â Â Â Â  (A) The Attorney General prevails solely on the basis of a judgment entered in a proceeding under 15 U.S.C. 1 to 45 or in another action by the state under ORS 646.760, 646.770 or 646.780, used as collateral estoppel against the defendant under ORS 646.805; or

Â Â Â Â Â  (B) The natural person or political subdivision dealt indirectly with the adverse party and the Attorney General establishes a violation other than a per se violation of ORS 646.725.

Â Â Â Â Â  (2)(a) In any action pursuant to subsection (1)(a) of this section, the Attorney General shall, at the times, in the manner and with the content the court directs, give notice by publication. If the court finds that notice given solely by publication would deny due process of law to a natural person or political subdivision, the court may direct further notice to the natural person or political subdivision according to the circumstances of the case.

Â Â Â Â Â  (b) Any natural person or political subdivision on whose behalf an action is brought pursuant to subsection (1)(a) of this section may elect to exclude from adjudication the portion of the claim for monetary relief attributable to the natural person or political subdivision by filing notice of the election with the court within the time specified in the notice given pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (c) The final judgment in an action pursuant to subsection (1)(a) of this section shall be res judicata as to any claim under this section by any natural person or political subdivision on behalf of whom such action was brought and who fails to give the notice specified in paragraph (b) of this subsection within the period specified in the notice given pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (3) An action pursuant to subsection (1)(a) of this section shall not be dismissed or compromised without the approval of the court, and the notice of any proposed dismissal or compromise shall be given in the manner the court directs.

Â Â Â Â Â  (4) In any action pursuant to subsection (1)(a) of this section in which there has been a determination that a defendant agreed to fix prices in violation of ORS 646.725, damages may be proved and assessed in the aggregate by statistical or sampling methods, by the computation and pro rata allocation of illegal overcharges, or by any other reasonable system of estimating aggregate damages as the court in its discretion may permit without the necessity of separately proving the individual claim of, or amount of damage to, natural persons or political subdivisions on whose behalf the suit was brought.

Â Â Â Â Â  (5)(a) Monetary relief recovered in an action pursuant to subsection (1)(a) of this section shall be distributed in the manner the court in its discretion may authorize, subject to the requirement that any distribution procedure adopted afford each natural person or political subdivision on whose behalf the suit was brought a reasonable opportunity to secure an appropriate portion of the net monetary relief.

Â Â Â Â Â  (b) The Attorney General shall deposit that portion of the monetary relief awarded by the court as costs of suit and a reasonable attorney fee in the Consumer Protection and Education Revolving Account established pursuant to ORS 180.095.

Â Â Â Â Â  (c) To the extent that the monetary relief awarded by the court is not exhausted by distribution pursuant to paragraphs (a) and (b) of this subsection, the remaining funds shall be deemed a civil penalty by the court and assessed as such for the benefit of the state pursuant to ORS 646.760.

Â Â Â Â Â  (6) The powers granted in this section are in addition to and not in derogation of the common law powers of the Attorney General to act as parens patriae, or the powers of the Attorney General to sue as a representative party on behalf of a class pursuant to ORCP 32. [1979 c.790 Â§3; 1981 c.897 Â§82; 1995 c.696 Â§38; 2001 c.393 Â§1]

Â Â Â Â Â  646.780 Recovery of treble damages; exception; recovery of fees and costs; action under federal law as bar. (1)(a) A person including the state or any political subdivision in the state injured in its business or property by a violation of ORS 646.725 or 646.730 may sue for the injury and shall recover three times the damages sustained. The state may bring the action authorized by this paragraph regardless of whether the state dealt directly or indirectly with the adverse party.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the state may recover only the stateÂs actual damages sustained and any attorney fees, expert witness fees or investigative costs that the court may award under subsection (3) of this section, if the state:

Â Â Â Â Â  (A) Brings an action under ORS 646.760;

Â Â Â Â Â  (B) Commences a prosecution under ORS 646.815 and 646.990 (2); or

Â Â Â Â Â  (C) Brings an action for an injury that the state suffered by dealing indirectly with the adverse party and the state establishes a violation other than a per se violation of ORS 646.725.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, in any action under this section in which the plaintiff prevails solely on the basis of a judgment or decree entered in a proceeding under 15 U.S.C. 1 to 45 or in another action by the state under ORS 646.760, 646.770 or this section, used as collateral estoppel against a defendant pursuant to ORS 646.805, plaintiffÂs recovery shall be limited to the actual damages sustained and any attorney fees, expert witness fees or investigative costs that may be awarded under subsection (3) of this section.

Â Â Â Â Â  (2) Unless there is a subsequent judgment that the court lacks jurisdiction, the taking of any testimony at the commencement of trial on a civil complaint for damages filed under the antitrust laws of the United States shall constitute an absolute bar and waiver of any right of a plaintiff in such action to recover damages from the same defendant under this section for the same or substantially the same acts of plaintiff.

Â Â Â Â Â  (3)(a) Except as provided in subsection (4) of this section, in an action brought under the provisions of this section by a person other than the state or any political subdivision in the state, the court may award reasonable attorney fees, expert witness fees and investigative costs to the prevailing party.

Â Â Â Â Â  (b) Except as provided in subsection (4) of this section, in a civil action brought under the provisions of this section or under ORS 646.760 by the state or any political subdivision in the state:

Â Â Â Â Â  (A) The court may award reasonable attorney fees, expert witness fees and investigative costs to the state or political subdivision if the state or political subdivision prevails in the action; and

Â Â Â Â Â  (B) The court may award reasonable attorney fees, expert witness fees and investigative costs to a defendant who prevails in an action under this section if the court determines that the state or political subdivision had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (4) The court may not award attorney fees, expert witness fees or investigative costs to a prevailing defendant under the provisions of this section if the action is maintained as a class action pursuant to ORCP 32. [1975 c.255 Â§10; 1981 c.897 Â§83; 1983 c.467 Â§1; 1985 c.251 Â§27; 1995 c.696 Â§39; 2001 c.393 Â§2]

Â Â Â Â Â  646.790 Venue. A suit or action based upon any violation of ORS 646.725 or 646.730 may be commenced in any circuit court within the state, in which one or more of the defendants resides or has its principal place of business or its registered agent. [1975 c.255 Â§7]

Â Â Â Â Â  646.800 Time of commencing action. (1) An action under ORS 646.760 to recover a civil penalty shall be commenced within four years after the cause of action accrued, or within one year after the conclusion of any civil or criminal proceeding instituted by the United States under the antitrust laws of the United States, except section 15a of Title 15 of the United States Code, based in whole or in part on the same matter complained of, whichever is later.

Â Â Â Â Â  (2) An action under ORS 646.780 to recover damages shall be commenced within four years after the cause of action accrued, or within one year after the conclusion of any proceeding based in whole or in part on the same matter complained of, filed either by the United States under the antitrust laws of the United States, except section 15a of Title 15 of the United States Code, or by the state (except in an action for damages by the state) under ORS 646.760, 646.770 or 646.780 (whichever is first concluded), whichever is later. [1975 c.255 Â§12]

Â Â Â Â Â  646.805 Effect of prior final judgment or decree. (1) A final judgment or decree heretofore or hereafter rendered in any civil or criminal proceeding brought by or on behalf of the United States under the antitrust laws of the United States to the effect that a defendant has violated such laws, other than a judgment or decree entered in an action under section 15a of Title 15 of the United States Code or a consent judgment or decree entered before any testimony has been taken, shall estop defendant from denial of any matters established in such proceeding, in any action or proceeding brought against such defendant by the state or any person under ORS 646.760, 646.770 or 646.780, to the extent such judgment or decree would be an estoppel between the parties thereto with respect to such matters.

Â Â Â Â Â  (2) A final judgment or decree to the effect that a person has violated ORS 136.617, 646.705 to 646.805 and 646.990 in an action brought by the state under ORS 646.760, 646.770 or 646.780, other than a consent judgment or decree entered before any testimony has been taken which specifically provides therein that this subsection shall not be applicable, shall estop defendant from denial of any matters established in such action, in any other action against the defendant under ORS 646.770 or 646.780, to the extent such judgment or decree would be an estoppel between the parties thereto with respect to such matters. [1975 c.255 Â§11]

Â Â Â Â Â  646.810 [Repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.815 Criminal prosecutions; compromise of criminal charges; effect of prior action seeking civil penalties. (1) Exclusive jurisdiction for criminal prosecution of any violation of ORS 646.725 or 646.730 is vested in the Attorney General. At any time, the Attorney General may receive and respond to an offer to compromise pending or potential criminal charges and any other related claims for relief under ORS 646.760, 646.770, 646.775 or 646.780.

Â Â Â Â Â  (2) The commencement of trial seeking civil penalties in any action under ORS 646.760 shall bar any subsequent criminal prosecution for violation of ORS 646.725 or 646.730, based upon the same acts complained of. The commencement of trial in a criminal prosecution for violation of ORS 646.725 or 646.730 shall bar any subsequent action for recovery of civil penalties under ORS 646.760, based upon the same acts complained of, but shall not bar a subsequent suit for injunctive relief under ORS 646.760. [1975 c.255 Â§16 (2), (3); 1999 c.552 Â§1]

Â Â Â Â Â  646.820 [Repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.821 Taking testimony for investigative demand. The oral testimony of any person taken pursuant to a demand served under ORS 646.750 shall be taken in the county in which such person resides, is found or transacts business, or in such other place as may be agreed upon. [1977 c.729 Â§3]

Â Â Â Â Â  646.823 Attendance of Attorney General at grand jury proceedings. Notwithstanding ORS 132.090 (1) the Attorney General may attend grand jury proceedings, advise it in relation to its duties, subpoena and examine witnesses and prepare such indictments or presentments as it requires in investigations of violations of ORS 646.725 or 646.730. [1977 c.729 Â§7]

Â Â Â Â Â  646.826 Counsel for persons testifying; grounds for refusing to answer questions; compelling testimony; exclusion of spectators. (1) Any person compelled to appear under a demand for oral testimony pursuant to ORS 646.750 may be accompanied, represented and advised by counsel with respect to any questions asked of such person. Such advice may be given in confidence.

Â Â Â Â Â  (2) Such person may refuse to answer any question on grounds of any constitutional or other legal right or privilege, including the privilege against self-incrimination. Such person shall not otherwise refuse to answer any question.

Â Â Â Â Â  (3) If such person refuses to answer any question on grounds of the privilege against self-incrimination, the testimony of the person may be compelled by the same procedure as provided in ORS 136.617.

Â Â Â Â Â  (4) The antitrust investigator or investigators conducting the examination shall exclude from the place where examination is held all other persons except the person being examined, the counsel of the person, the officer before whom the testimony is to be taken and any stenographer taking the testimony. [1977 c.729 Â§4]

Â Â Â Â Â  646.830 [Repealed by 1971 c.744 Â§27]

Â Â Â Â Â  646.831 Fees and mileage for persons testifying. Any person appearing for oral examination pursuant to a demand served under ORS 646.750 shall be entitled to the fees and mileage provided for witnesses in ORS 44.415 (2). [1977 c.729 Â§5; 1989 c.980 Â§16]

Â Â Â Â Â  646.836 Confidential status of investigative material; permitted disclosures; use of information in other proceedings; return of investigative material. (1) While in the possession of the Attorney General any documentary material, answers to interrogatories and transcripts of oral testimony shall be held in confidence and not disclosed to any person except:

Â Â Â Â Â  (a) The person providing such material or answers;

Â Â Â Â Â  (b) The representative or attorney of the person providing the material or answers;

Â Â Â Â Â  (c) Persons employed by the Attorney General;

Â Â Â Â Â  (d) Officials of the United States or any state who are authorized to enforce federal or state antitrust laws, provided that prior to such disclosure the Attorney General shall obtain the written agreement of such officials to abide by the confidentiality restriction of this section; and

Â Â Â Â Â  (e) Other persons authorized in subsection (2) of this section.

Â Â Â Â Â  (2) Any such material or answers may be used in any investigation conducted pursuant to ORS 646.705 to 646.826 or in any case or proceeding before a court or administrative agency, or may be disclosed to any committee or subcommittee of the Legislative Assembly in such manner and for such purposes as the Attorney General deems appropriate.

Â Â Â Â Â  (3) Upon completion of a case brought under this section, the Attorney General shall return any such documents, answers and transcripts which have not passed into the control of the court through the introduction thereof into the records, to the person who provided such documents, answers or testimony upon the personÂs request in writing. If no case in which such material may be used has been commenced within a reasonable time after completion of the examination or analysis of all documentary material, but in no event later than four years after production thereof, the Attorney General shall, upon written request of the person who produced such material, return all documents, answers and transcripts to the person who provided them. [1977 c.729 Â§6; 1987 c.500 Â§1]

Â Â Â Â Â  646.840 [Repealed by 1971 c.744 Â§27]

MISCELLANEOUS

Â Â Â Â Â  646.845 Sale of novelty item containing mercury; penalty. (1) A person may not sell or offer for sale a novelty item that contains encapsulated liquid mercury.

Â Â Â Â Â  (2) Upon notification to the Department of Environmental Quality by any person that a novelty item for sale in the state contains encapsulated liquid mercury, the department shall notify persons identified as selling the novelty item of the prohibition on the sale of such items.

Â Â Â Â Â  (3) The department may impose a penalty as provided in ORS 459.995 if a person continues to sell a novelty item that contains encapsulated liquid mercury after notification of the prohibition on the sale of such items. [2001 c.924 Â§5]

Â Â Â Â Â  646.848 Used goods; merchantÂs obligation. (1) A person doing business as a consignment store, a buy-sell store, a secondhand store or a similar store or enterprise that in the regular course of business buys used goods from individuals for the purpose of resale shall:

Â Â Â Â Â  (a) Require that the individual from whom the person buys the used goods present proof of identification; and

Â Â Â Â Â  (b) Maintain a record of the name and address of the individual, the type of identification provided by the individual, the date and a description of the goods bought from the individual.

Â Â Â Â Â  (2) The person shall make all records required to be maintained by subsection (1) of this section available to law enforcement personnel conducting an investigation.

Â Â Â Â Â  (3) This section does not apply to pawnbrokers licensed under ORS 726.080.

Â Â Â Â Â  (4) This section does not preempt, invalidate or in any way affect the operation of any provision of a county, city or district ordinance regulating the activities of consignment stores, buy-sell stores, secondhand stores or similar stores or enterprises that in the regular course of business buy used goods from individuals for the purpose of resale. [2003 c.803 Â§1]

Â Â Â Â Â  646.849 Penalty for violation of ORS 646.848. A person that violates ORS 646.848 commits a Class B violation. [2003 c.803 Â§2]

Â Â Â Â Â  646.850 Sale of telephonic equipment; disclosure requirements; enforcement; penalty. (1) Any person offering for sale or selling new or reconditioned telephone handsets or keysets, private branch exchanges or private automatic branch exchanges of not more than a 20-station capacity shall disclose clearly, in writing, when reasonable, before sale all of the following information:

Â Â Â Â Â  (a) Whether the equipment uses pulse, tone, pulse-or-tone or other signaling methods.

Â Â Â Â Â  (b) Whether the equipment can access tone generated services.

Â Â Â Â Â  (c) Whether the equipment is registered with the Federal Communications Commission under applicable federal regulations.

Â Â Â Â Â  (d) The person responsible for repair of the equipment.

Â Â Â Â Â  (e) Minimum charges, if any, for repairs, handling and shipping.

Â Â Â Â Â  (f) The terms of any written warranty offered with the equipment.

Â Â Â Â Â  (2) A person who violates subsection (1) of this section commits an unlawful practice under ORS 646.608. The requirement under subsection (1) of this section is subject to enforcement and penalty as provided under ORS 646.605 to 646.652. [1985 c.538 Â§1(1), (3); 2001 c.924 Â§20]

Â Â Â Â Â  646.855 Exceptions to disclosure requirements. (1) The requirement of disclosure under ORS 646.850 does not apply:

Â Â Â Â Â  (a) To any medium of advertising that accepts advertising in good faith without knowledge that the advertising violates any requirement under ORS 646.850.

Â Â Â Â Â  (b) To the sale or the offering for sale of radio equipment used for land, marine or air mobile service or any like service, regardless of whether such equipment is capable of interconnection by manual or automatic means to a telephone line.

Â Â Â Â Â  (c) To equipment not intended for connection to the telephone network or to used equipment located on the customerÂs premises.

Â Â Â Â Â  (2) The requirement of disclosure under ORS 646.850 (1)(d), (e) and (f) does not apply if the seller satisfies applicable requirements under the federal Magnuson-Moss Warranty Act (15 U.S.C. 2301 to 2312), except that the seller must provide the purchaser a copy of the warranty at the time of sale. [1985 c.538 Â§Â§1(2),2]

Â Â Â Â Â  646.857 Definitions for ORS 646.857 and 646.859. As used in this section and ORS 646.859:

Â Â Â Â Â  (1) ÂAuthorized driverÂ means:

Â Â Â Â Â  (a) The person renting the vehicle;

Â Â Â Â Â  (b) The spouse of the person renting the vehicle, if the spouse is a licensed driver and meets any minimum age requirements contained in the rental agreement;

Â Â Â Â Â  (c) The employer or coworker of the person renting the vehicle if the employer or coworker is engaged in a business activity with the person renting the vehicle and the employer or coworker meets any minimum age requirements contained in the rental agreement;

Â Â Â Â Â  (d) Any person driving the vehicle during an emergency; and

Â Â Â Â Â  (e) Any person expressly listed by the rental company on the rental agreement as an authorized driver.

Â Â Â Â Â  (2) ÂCollision damage waiverÂ means an agreement between the renter and the rental company in which the company waives its right to impose a financial obligation on the renter or authorized driver if the vehicle is returned with physical damage.

Â Â Â Â Â  (3) ÂDamageÂ means any damage or loss to the rented vehicle, including loss of use and any costs and expenses incident to the damage or loss.

Â Â Â Â Â  (4) ÂPrivate passenger automobileÂ or ÂvehicleÂ means a motor vehicle designed primarily for transportation of persons.

Â Â Â Â Â  (5) ÂRental agreementÂ means any written agreement setting forth the terms and conditions governing the use of a private passenger automobile provided by a rental company.

Â Â Â Â Â  (6) ÂRental companyÂ means any person engaged in the business of renting private passenger automobiles to the public.

Â Â Â Â Â  (7) ÂRenterÂ means any person or organization obtaining the use of a private passenger automobile from a rental company under the terms of a rental agreement. [1989 c.458 Â§1]

Â Â Â Â Â  646.859 Rental vehicle collision damage waiver notice. (1) Every auto rental company doing business in the State of Oregon that offers collision damage waivers shall post a sign approved by the Department of Consumer and Business Services which states ÂOUR CONTRACTS OFFER OPTIONAL COLLISION DAMAGE WAIVERS AT AN ADDITIONAL COST.Â

Â Â Â Â Â  (2)(a) No rental company shall sell or offer to sell to a renter a collision damage waiver as part of a rental agreement unless the renter is provided the following written notice in at least 10-point type:

______________________________________________________________________________

NOTICE: Our contracts offer, for an additional charge, a collision damage waiver to cover your responsibility for damage to the vehicle. Before deciding whether or not to purchase the collision damage waiver, you may wish to determine whether your own vehicle insurance affords you coverage for damage to the rental vehicle and the amount of the deductible under your own insurance coverage. The purchase of this collision damage waiver is not mandatory and may be waived.

______________________________________________________________________________

Â Â Â Â Â  (b) The notice required by this subsection shall either appear at the top of the rental agreement or shall be on a separate piece of paper attached to the top of the agreement. [1989 c.458 Â§2]

Â Â Â Â Â  646.860 [1969 c.395 Â§1; 1985 c.251 Â§2; renumbered 815.410]

Â Â Â Â Â  646.861 Treatment of child support obligations by creditor in applications for extensions of credit. In evaluating applications for extensions of credit, a creditor shall treat the obligation of an applicant to pay child support no more adversely than the creditor treats or would treat any other obligation for the same amount, terms and duration as the child support obligation. [1989 c.1013 Â§1]

Â Â Â Â Â  646.863 ÂCreditorÂ defined. As used in ORS 646.861 to 646.865, ÂcreditorÂ means a person who, in the ordinary course of the personÂs business, regularly permits debtors to defer payment of their debts, or to incur debt and defer the payment thereof, and in either case, to pay the same with a finance charge or in more than four installments. [1989 c.1013 Â§2]

Â Â Â Â Â  646.865 Cause of action for violation of ORS 646.861; injunction; attorney fees; defenses. (1) Except as provided in subsection (2) of this section, a person who is adversely affected by a creditorÂs violation of ORS 646.861 shall have a cause of action to recover compensatory damages against the creditor and may also apply to a court for an injunction to prevent the creditorÂs further violation of ORS 646.861. If the damages are awarded, or an injunction granted, the person shall be entitled to reasonable attorney fees at trial and on appeal, as determined by the court in addition to costs and necessary disbursements.

Â Â Â Â Â  (2) A creditor shall have no liability for compensatory damages, attorney fees or otherwise and no injunction shall issue:

Â Â Â Â Â  (a) Where the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error; or

Â Â Â Â Â  (b) Where in violating ORS 646.861, the creditor shows by a preponderance of evidence that it acted in good faith, in conformity with any statute, law, ordinance, rule, regulation, administrative interpretation or judicial determination then applicable to the transaction in question. [1989 c.1013 Â§3]

Â Â Â Â Â  646.868 Sale of rights by distributor to exhibit motion picture without first giving exhibitor opportunity to view motion picture prohibited; attorney fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂDistributorÂ means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sales, license or any other agreement to sell rights to exhibit a motion picture.

Â Â Â Â Â  (b) ÂExhibitorÂ means any person engaged in the business of operating one or more theaters in which motion pictures are exhibited to the public for a charge.

Â Â Â Â Â  (c) ÂMarketÂ means any geographical area in this state for which a distributor solicits exhibitors to compete, by bidding or other negotiations, for the rights to exhibit a motion picture.

Â Â Â Â Â  (2) No distributor shall sell rights to exhibit a motion picture in this state unless each exhibitor solicited by the distributor for an offer to exhibit the motion picture is first allowed a reasonable opportunity to view the motion picture within the state. Any waiver of this subsection is void and unenforceable.

Â Â Â Â Â  (3) Nothing in this section applies to any form of solicitation of offers for, negotiation concerning or sale of rights to exhibit a motion picture:

Â Â Â Â Â  (a) That has been exhibited in this state before October 3, 1979.

Â Â Â Â Â  (b) In a market where the motion picture has been exhibited for one week or more.

Â Â Â Â Â  (c) That is 60 minutes or less in length.

Â Â Â Â Â  (4) An exhibitor may enforce this section by bringing an action in the appropriate court of this state. In enforcing this section a court may:

Â Â Â Â Â  (a) Issue an injunction to prohibit violation of this section; and

Â Â Â Â Â  (b) Award an exhibitor any actual damages arising from violation of this section.

Â Â Â Â Â  (5) In any suit under subsection (4) of this section, the court shall award reasonable attorney fees at trial and on appeal to the prevailing party. [Formerly 646.890]

Â Â Â Â Â  646.870 Delivery of unrequested hazardous substances prohibited. No person shall deliver, or cause to be delivered, any hazardous substance, as defined in ORS 453.005 (7), to any residential premises without the prior consent of any occupant of such premises. [1973 c.456 Â§2]

Â Â Â Â Â  646.871 Disclosure required where purchaser of product offered technical support through information delivery system. (1) Whenever the purchaser of a product sold at retail is offered ongoing technical support or service relating to the operation or use of the product, and the support or service is offered exclusively or in part through an information delivery system, the product or package of the product shall contain, in clear view to the purchaser before the product is opened, a statement disclosing that the technical support or service is provided through an information delivery system and listing the cost per minute of the support or service. The manufacturer of the product is responsible for providing the statement required under this subsection.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂInformation delivery systemÂ means any telephone-recorded messages, interactive program or other information services that are provided on a pay-per-call basis through an exclusive telephone number prefix or service access code; and

Â Â Â Â Â  (b) ÂManufacturerÂ means a person who manufactures a product described in subsection (1) of this section. When the product is distributed or sold under a name other than that of the actual manufacturer of the product, the term ÂmanufacturerÂ includes any person under whose name the product is distributed or sold. [1993 c.700 Â§1]

Â Â Â Â Â  646.872 Unsolicited facsimile machine transmissions. (1) If a person receives on a facsimile machine any unsolicited and unwanted advertising material for the sale of any realty, goods or services, the person may give the sender of such material written notice to discontinue further such transmissions. No person who has received such a discontinuance notice shall use a facsimile machine to transmit unsolicited advertising material for the sale of realty, goods or services to the person who gave the discontinuance notice for a period of one calendar year from the date the notice was given.

Â Â Â Â Â  (2) As used in this section, Âfacsimile machineÂ means a machine that electronically transmits or receives facsimiles of documents through connection with a telephone network. [1989 c.621 Â§3]

Â Â Â Â Â  646.874 Repurchase of motor vehicle by manufacturer; notice to dealer; contents of notice; notice to prospective buyer. (1) The manufacturer of a motor vehicle who repurchases the vehicle for any reason shall inform any vehicle dealer to whom the manufacturer subsequently delivers the vehicle for resale that the vehicle has been repurchased by the manufacturer. If the reason for the repurchase was failure or inability to conform the vehicle to express warranties under the provisions of ORS 646.315 to 646.375 or any similar law of another jurisdiction, the manufacturer shall also inform the dealer of that fact.

Â Â Â Â Â  (2) A dealer who has been given information required by subsection (1) of this section shall give the information, in writing, to any prospective buyer of the vehicle.

Â Â Â Â Â  (3) An owner of a motor vehicle who has been given information as required by subsection (1) or (2) of this section shall give the information, in writing, to any prospective buyer of the vehicle.

Â Â Â Â Â  (4) As used in this section and ORS 646.876, Âmotor vehicleÂ has the meaning given in ORS 646.315. [1991 c.593 Â§1; 1993 c.87 Â§1]

Â Â Â Â Â  646.875 [1981 c.807 Â§1; 1985 c.751 Â§1 (1), (2) and (3); renumbered 646.930]

Â Â Â Â Â  646.876 Attorney fees for action under ORS 646.874. The court may award reasonable attorney fees to the prevailing party in an action against a person who has a duty to disclose information under ORS 646.874. [1991 c.593 Â§2; 1993 c.87 Â§2; 1995 c.618 Â§105]

Â Â Â Â Â  646.877 Offer to sell or lease motor vehicle subject to future acceptance by lender; disposition of trade-in vehicle and items of value; liability. (1) As used in this section:

Â Â Â Â Â  (a) ÂBuyerÂ means the purchaser or lessee of a motor vehicle.

Â Â Â Â Â  (b) ÂMotor vehicleÂ means a motor vehicle, as defined in ORS 801.360, that is sold or leased in this state for personal, family or household purposes.

Â Â Â Â Â  (c) ÂSellerÂ means a holder of a current, valid vehicle dealer certificate issued under ORS 822.020 or renewed under ORS 822.040.

Â Â Â Â Â  (2) A seller may make an offer to sell or lease a motor vehicle to a buyer or prospective buyer that is subject to future acceptance by a lender that may finance the transaction at the request of the seller.

Â Â Â Â Â  (3) In any transaction described in subsection (2) of this section:

Â Â Â Â Â  (a) If a lender does not agree to finance the transaction on the exact terms negotiated between the seller and the buyer, the seller shall return to the buyer all items of value received from the buyer as part of the transaction; or

Â Â Â Â Â  (b) If the seller has accepted a trade-in motor vehicle from the buyer or prospective buyer, the seller shall not sell or lease the buyerÂs or prospective buyerÂs trade-in motor vehicle before the seller has received final approval of funding from the lender.

Â Â Â Â Â  (4) In any transaction described in subsection (2) of this section, if the buyer has accepted a motor vehicle from the seller, and a lender does not agree to finance the transaction on the exact terms negotiated between the seller and the buyer, the buyer shall return to the seller all items of value received from the seller as part of the transaction. The offer or contract to sell or lease the motor vehicle may provide in writing that the buyer is liable to the seller for:

Â Â Â Â Â  (a) The fair market value of damage to, excessive wear and tear on or loss of the motor vehicle occurring between the date the buyer takes possession of the motor vehicle and the date the buyer returns the motor vehicle to the sellerÂs custody; and

Â Â Â Â Â  (b) If, within 20 days of the date the buyer takes possession of the motor vehicle, the seller sends notice to the buyer by first class mail that financing is unavailable, a reasonable charge per mile for the use of the motor vehicle. If the buyer returns the motor vehicle within five days of the mailing of the notice, the seller may charge the buyer for miles driven during the first 20 days that the buyer had possession of the motor vehicle. If the buyer does not return the vehicle within five days of the mailing of the notice, the seller may charge the buyer for all miles driven while the buyer has possession of the motor vehicle. The charge may not exceed the rate per mile allowed under federal law as a deduction for federal income tax purposes for an ordinary and necessary business expense.

Â Â Â Â Â  (5) It is an affirmative defense to a claim or charge of violating subsection (3)(a) of this section that the buyer failed to return the motor vehicle after the seller sent notice to the buyer by first class mail that financing was unavailable. [1999 c.669 Â§Â§1,2; 2003 c.486 Â§1; 2003 c.655 Â§83]

Â Â Â Â Â  646.878 Payment of sales commissions following termination of contract between sales representative and principal; definitions; civil action. (1) As used in this section:

Â Â Â Â Â  (a) ÂCommissionÂ means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the amount of orders or sales or as a specified amount per order or per sale.

Â Â Â Â Â  (b) ÂPrincipalÂ means a person who does not have a permanent or fixed place of business in this state and who:

Â Â Â Â Â  (A) Manufactures, produces, imports or distributes a tangible product for wholesale;

Â Â Â Â Â  (B) Contracts with a sales representative to solicit orders for the product; and

Â Â Â Â Â  (C) Compensates the sales representative, in whole or in part, by commission.

Â Â Â Â Â  (c) ÂSales representativeÂ means a person who:

Â Â Â Â Â  (A) Contracts with a principal to solicit wholesale orders;

Â Â Â Â Â  (B) Is compensated, in whole or in part, by commission;

Â Â Â Â Â  (C) Does not place orders or purchase for the sales representativeÂs own account or for resale; and

Â Â Â Â Â  (D) Does not sell or take orders for the sale of products to the ultimate consumer.

Â Â Â Â Â  (2) When a contract between a sales representative and a principal is terminated for any reason, the principal shall pay the sales representative all commissions accrued under the contract to the sales representative within 14 days after the effective date of the termination.

Â Â Â Â Â  (3) A principal who fails to comply with the provisions of subsection (2) of this section is liable to the sales representative in a civil action for:

Â Â Â Â Â  (a) All amounts due the sales representative plus interest on the amount due at the rate of nine percent per annum until paid; and

Â Â Â Â Â  (b) Treble damages, if the failure to comply with the provisions of subsection (2) of this section is willful.

Â Â Â Â Â  (4) The court shall award court costs and attorney fees actually and reasonably incurred by the prevailing party in an action to recover amounts, interest or damages due under subsection (3) of this section.

Â Â Â Â Â  (5) A nonresident principal who contracts with a sales representative to solicit orders in this state is subject to the jurisdiction of the courts of this state to the extent specified in ORS 14.030.

Â Â Â Â Â  (6) Any action commenced pursuant to this section must be commenced in the county in which the plaintiff resides at the time the action is commenced or in the county where the cause of action arose.

Â Â Â Â Â  (7) Nothing in this section shall invalidate or restrict any other or any additional right or remedy available to a sales representative, or preclude a sales representative from seeking to recover in one action all claims against a principal.

Â Â Â Â Â  (8) A provision in any contract between a sales representative and a principal purporting to waive any provision of this section, whether by expressed waiver or by a contract subject to the laws of another state, shall be void. [1993 c.225 Â§Â§1 to 8]

Â Â Â Â Â  646.879 Exclusion of name from sweepstakes promotion mailing list; written request; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂExclusion requestÂ means a written request to be excluded from a sweepstakes promotion mailing list or to be placed on a list of persons to whom sweepstakes promotions may not be mailed.

Â Â Â Â Â  (b) ÂSweepstakes promotionÂ has the meaning given that term in ORS 124.005.

Â Â Â Â Â  (2) Any person who receives a sweepstakes promotion, or a combination of sweepstakes promotions from the same service, in the United States mail, regardless of the identities of the originators of the sweepstakes promotion, may send a written exclusion request to the originator of any sweepstakes promotion.

Â Â Â Â Â  (3) The exclusion request shall be mailed to the address to which the recipient would have sent a payment for any goods or services promoted in the sweepstakes promotion had the recipient ordered the goods or services instead of mailing an exclusion request.

Â Â Â Â Â  (4) An originator of a sweepstakes promotion who receives an exclusion request shall exclude the requestorÂs name from the originatorÂs sweepstakes promotion mailing list or shall place the requestorÂs name on a list of persons to whom sweepstakes promotions may not be mailed.

Â Â Â Â Â  (5) The Attorney General shall adopt rules necessary to implement this section.

Â Â Â Â Â  (6) It is an affirmative defense to a claim or charge of violating subsection (4) of this section that the originator of the sweepstakes promotion had, at the time of the violation, implemented reasonable practices or procedures for preventing a violation. [1999 c.875 Â§5; 2001 c.404 Â§1]

Â Â Â Â Â  646.880 [1977 c.429 Â§10; renumbered 646.935]

PRICE COMPARISON ADVERTISING

Â Â Â Â Â  646.881 Definitions for ORS 646.881 to 646.885. As used in ORS 646.881 to 646.885, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvertisementÂ means any oral, written or graphic statement or representation made in connection with the solicitation of business in any manner by a seller and includes, but is not limited to, statements and representations made in any newspaper or other publication, on radio or television, or printed in any catalog, circular, or any other sales literature or brochure, any billboard, or any banner or sign visible from a street or highway adjacent to the sellerÂs place of business.

Â Â Â Â Â  (2) ÂPrice comparisonÂ means the direct or indirect comparison in any advertisement whether or not expressed wholly or in part in dollars, cents, fractions or percentages of a sellerÂs current price for a product with any other price or statement of value, whether or not such price is actually stated in the advertisement. ÂPrice comparisonÂ includes any price reduction claim or savings claim which a seller makes with respect to the sellerÂs current price for any product. [1987 c.626 Â§2]

Â Â Â Â Â  646.883 Price comparison in advertisement prohibited; exceptions. It shall be unlawful for a seller to include a price comparison in an advertisement unless:

Â Â Â Â Â  (1) The seller clearly and conspicuously identifies in the advertisement the origin of the price that the seller is comparing to the sellerÂs current price. The origin of the price that the seller is comparing to the sellerÂs current price includes but is not limited to the sellerÂs former selling price, a manufacturerÂs list price or a competitorÂs price for the same real estate, goods or services.

Â Â Â Â Â  (2) The price comparison is in compliance with ORS 646.608 (1)(j) and the rules adopted under ORS 646.608 (4) and compliance is established based on facts provable by the seller. [1987 c.626 Â§3]

Â Â Â Â Â  646.885 Use of terms in advertisement containing price comparison. (1) The use of terms such as Âregular,Â Âreduced,Â Âsale,Â Âusually,Â Âoriginally,Â Âclearance,Â ÂliquidationÂ and ÂformerlyÂ shall identify the origin of the price that the seller is comparing to the sellerÂs current price as the sellerÂs own former price, or in the case of introductory advertisements, the sellerÂs future price.

Â Â Â Â Â  (2) Unless the seller states otherwise in the advertisement, use of terms such as Âdiscount,Â Â_____percent discount,Â Â$_____discount,Â Â_____percent offÂ and Â$_____offÂ shall be considered to identify the origin of the price that the seller is comparing to the sellerÂs current price as the sellerÂs former price, or in the case of introductory advertisements, the sellerÂs future price. [1987 c.626 Â§4]

CREDIT, DEBIT AND CHARGE CARDS

(Credit and Debit Card Receipts)

Â Â Â Â Â  646.886 Definitions for ORS 646.887 and 646.888. As used in ORS 646.887 and 646.888:

Â Â Â Â Â  (1) ÂCredit cardÂ has the meaning given that term in ORS 646.893.

Â Â Â Â Â  (2) ÂDebit cardÂ has the meaning given Âdebit instrumentÂ in 15 U.S.C. 1693n. [2003 c.290 Â§1]

Â Â Â Â Â  646.887 Payment processing systems. A person may not sell, lease or rent a payment processing system that provides a customer receipt that shows more information about a customer than the customerÂs name and five digits of the customerÂs credit or debit card number. [2003 c.290 Â§2; 2003 c.803 Â§28]

Â Â Â Â Â  646.888 Customer information. (1) In a credit or debit card transaction with a customer, a person may not create a customer receipt that shows more information about a customer than the customerÂs name and five digits of the customerÂs credit or debit card number.

Â Â Â Â Â  (2) A person that creates or retains a copy of a receipt containing more information about a customer than the customerÂs name and five digits of the customerÂs credit or debit card number shall shred, incinerate or otherwise destroy the copy on or before the sooner of:

Â Â Â Â Â  (a) The date the image of the copy is transferred onto microfilm or microfiche; or

Â Â Â Â Â  (b) Thirty-six months after the date of the transaction that created the copy. [2003 c.290 Â§3; 2003 c.803 Â§29]

Â Â Â Â Â  646.889 Rules. The Attorney General may adopt rules under ORS chapter 183 to carry out the provisions of ORS 646.886, 646.887 and 646.888. [2003 c.290 Â§5]

Â Â Â Â Â  646.890 [1979 c.254 Â§1; 1981 c.897 Â§84; renumbered 646.868 in 2003]

(Numbers, Expiration Dates or Personal Information in Credit or Debit Card Transactions)

Â Â Â Â Â  646.892 Requiring credit card number as condition for accepting check or share draft prohibited; exceptions. (1) A person shall not require as a condition of acceptance of a check or share draft, or as a means of identification, that the person presenting the check or share draft provide a credit card number or expiration date, or both, unless the credit is issued by the person requiring the information.

Â Â Â Â Â  (2) Subsection (1) of this section shall not prohibit a person from:

Â Â Â Â Â  (a) Requesting a person presenting a check or share draft to display a credit card as indicia of creditworthiness and financial responsibility or as a source of additional identification;

Â Â Â Â Â  (b) Recording the type of credit card and the issuer of the credit card displayed by the person under paragraph (a) of this subsection;

Â Â Â Â Â  (c) Requesting or receiving a credit card number or expiration date, or both, and recording the number or date, or both, in lieu of a security deposit to assure payment in event of default, loss, damage or other occurrence;

Â Â Â Â Â  (d) Recording a credit card number or expiration date, or both, as a condition for acceptance of a check or share draft where the card issuer guarantees checks or share drafts presented by the cardholder upon the condition that the person to whom the check is presented records the card number or expiration date, or both, on the check or share draft;

Â Â Â Â Â  (e) Requesting and recording the name, address, motor vehicle operator license number or state identification card number and telephone number of a person offering payment by check; or

Â Â Â Â Â  (f) Verifying the signature, name and expiration date on a credit card.

Â Â Â Â Â  (3) This section does not require acceptance of a check or share draft whether or not a credit card is presented.

Â Â Â Â Â  (4) For purposes of this section, ÂpersonÂ means any individual, corporation, partnership or association. [1993 c.58 Â§1; 1995 c.631 Â§2]

Â Â Â Â Â  646.893 ÂCredit cardÂ defined. As used in ORS 646.892 and 646.894, Âcredit cardÂ has the meaning given that term under the federal Consumer Credit Protection Act (P.L. 90-321, 82 Stat. 146, 15 U.S.C. 1602). [1995 c.631 Â§1]

Â Â Â Â Â  646.894 Verification of identity in credit or debit card transactions. (1) A merchant that accepts a credit card or debit card for a transaction may require that the credit card or debit card holder provide personal information, other than the personal information that appears on the face of the credit card or debit card, for the purposes of verification of the card holderÂs identity. The merchant may not write the information on the credit card or debit card transaction form.

Â Â Â Â Â  (2) This section may not be construed to prevent a merchant from requesting and keeping in written form information necessary for shipping, delivery or installation of purchased goods or services, or for warranty when the information is provided voluntarily by a credit card or debit card holder.

Â Â Â Â Â  (3) Any provision in a contract between a merchant and a credit card or debit card issuer, financial institution or other person that prohibits the merchant from verifying the identity of a person who presents a credit card or debit card in payment for goods or services by requiring or requesting identification is contrary to public policy and void.

Â Â Â Â Â  (4) Nothing in this section may be construed to:

Â Â Â Â Â  (a) Compel a merchant to verify the identity of a person who presents a credit card or debit card in payment for goods or services; or

Â Â Â Â Â  (b) Interfere with the ability of a merchant to make and enforce policies regarding verification of the identity of a person who presents a credit card or debit card in payment for goods or services.

Â Â Â Â Â  (5) As used in this section, ÂmerchantÂ means a person who, in the ordinary course of that personÂs business, permits persons to present credit cards or debit cards in payment for goods or services. [1993 c.58 Â§2; 2003 c.312 Â§1]

(Credit and Charge Card Solicitation Disclosure Requirements)

Â Â Â Â Â  646.895 Credit card solicitation; required disclosure; definitions. (1) Every solicitation for the issuance of a credit card shall disclose the following information concerning the credit card account:

Â Â Â Â Â  (a) The annual percentage rate or rates applicable to the credit card account. If the rate or rates are variable, the solicitation shall disclose that fact and shall further disclose either the rate or rates on a specified date or the index from which the rate or rates are determined.

Â Â Â Â Â  (b) Any minimum, fixed, transaction, activity or similar charge that could be imposed in connection with any use of the credit card.

Â Â Â Â Â  (c) Any annual or periodic membership or participation fee that may be imposed for the availability, issuance or renewal of the credit card.

Â Â Â Â Â  (d) Whether or not any time period is provided within which any credit extended through the use of the credit card may be repaid without incurring a finance charge, and a description of any such time period.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCard issuer,Â Âcredit card,Â Âcredit,Â Âannual percentage rateÂ and Âfinance chargeÂ have the meanings given those terms under the federal Consumer Credit Protection Act (P.L. 90-321, 82 Stat. 146, 15 U.S.C. 1601).

Â Â Â Â Â  (b) ÂReasonable timeÂ means the period beginning at the time of publication of a magazine, newspaper or other publication and ending at the time of the next publication of the magazine, newspaper or other publication, but in no case shall the period exceed 90 days following the date of publication.

Â Â Â Â Â  (c) ÂSolicitationÂ means printed material primarily offering to issue a credit card including printed material mailed directly to a person by name that contains an application for or an offer to issue a credit card in the personÂs name, application materials available at the credit card issuerÂs place of business or other locations or application materials, printed advertisements or other printed information or materials contained in a magazine, newspaper or other publication which shall be considered current at the time of publication and for a reasonable time thereafter. ÂSolicitationÂ does not include material which only refers to credit cards as one of the services provided by the issuer nor does it include offers made by radio or television or through a catalog. ÂSolicitationÂ does not include an incidental reference to a credit card in the printed material. [1987 c.888 Â§1]

Â Â Â Â Â  646.897 Charge card solicitation; required disclosure; definitions. (1) A charge card solicitation shall disclose clearly and conspicuously the annual fees and other charges, if any, applicable to the issuance or use of the charge card.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCharge cardÂ means any card, plate or other credit device under which the issuer of the charge card extends credit to the card holder that is not subject to a finance charge and the card holder does not have automatic access to credit repayable in installments.

Â Â Â Â Â  (b) ÂReasonable timeÂ means the period beginning at the time of publication of a magazine, newspaper or other publication and ending at the time of the next publication of the magazine, newspaper or other publication, but in no case shall the period exceed 90 days following the date of publication.

Â Â Â Â Â  (c) ÂSolicitationÂ means printed material primarily offering to issue a charge card including printed material mailed directly to a person by name that contains an application for or an offer to issue a charge card in the personÂs name, application materials available at the charge card issuerÂs place of business or other locations or application materials, printed advertisements or other printed information or materials contained in a magazine, newspaper or other publication which shall be considered current at the time of publication and for a reasonable time thereafter. ÂSolicitationÂ does not include material which only refers to charge cards as one of the services provided by the issuer nor does it include offers made by radio or television or through a catalog. ÂSolicitationÂ does not include an incidental reference to a charge card in the printed material. [1987 c.888 Â§2]

(Enforcement)

Â Â Â Â Â  646.899 Action by Attorney General or district attorney; civil penalties. (1)(a) The Attorney General or a district attorney may bring an action in the name of the state against a person to restrain and prevent a violation of ORS 646.887, 646.888, 646.895 or 646.897.

Â Â Â Â Â  (b) The Attorney General or a district attorney may in the name of the state seek and obtain a civil penalty from a person who violates an order or injunction issued pursuant to this subsection.

Â Â Â Â Â  (2)(a) A person who violates an order or injunction issued pursuant to subsection (1) of this section shall forfeit and pay a civil penalty of not more than $1,000 per violation. The circuit court issuing the order or injunction retains jurisdiction of the action to consider a request for a civil penalty.

Â Â Â Â Â  (b) In an action brought by a prosecuting attorney under this section, the court may award the prevailing party, in addition to any other relief provided by law, reasonable attorney fees at trial and on appeal. [1987 c.888 Â§Â§3,4; 2003 c.290 Â§4]

Â Â Â Â Â  646.901 Effect of compliance with federal law. A person who is in compliance with the requirements of the Fair Credit and Charge Card Disclosure Act, (Public Law 100-583), shall also be considered in compliance with the requirements of ORS 646.895 and 646.897. [1989 c.206 Â§1]

VEHICLE FUELS

(Blended Gasoline)

Â Â Â Â Â  646.905 Definitions for ORS 646.910 to 646.920. As used in ORS 646.910 to 646.920:

Â Â Â Â Â  (1) ÂAlcoholÂ means a volatile flammable liquid having the general formula C:BSB6.n:SEC6.H(2n+1)OH used or sold for the purpose of blending or mixing with gasoline for use in propelling motor vehicles, and commonly or commercially known or sold as an alcohol, and includes ethanol or methanol.

Â Â Â Â Â  (2) ÂCo-solventÂ means an alcohol other than methanol which is blended with either methanol or ethanol or both to minimize phase separation in gasoline.

Â Â Â Â Â  (3) ÂEthanolÂ means ethyl alcohol, a flammable liquid having the formula C2H5OH used or sold for the purpose of blending or mixing with gasoline for use in motor vehicles.

Â Â Â Â Â  (4) ÂGasolineÂ means any fuel sold for use in spark ignition engines whether leaded or unleaded.

Â Â Â Â Â  (5) ÂMethanolÂ means methyl alcohol, a flammable liquid having the formula CH3OH used or sold for the purpose of blending or mixing with gasoline for use in motor vehicles.

Â Â Â Â Â  (6) ÂMotor vehiclesÂ means all vehicles, vessels, watercraft, engines, machines or mechanical contrivances that are propelled by internal combustion engines or motors.

Â Â Â Â Â  (7) ÂNonretail dealerÂ means any person who owns, operates, controls or supervises an establishment at which motor vehicle fuel is dispensed through a card- or key-activated fuel dispensing device to nonretail customers.

Â Â Â Â Â  (8) ÂRetail dealerÂ means any person who owns, operates, controls or supervises an establishment at which gasoline is sold or offered for sale to the public.

Â Â Â Â Â  (9) ÂWholesale dealerÂ means any person engaged in the sale of gasoline if the seller knows or has reasonable cause to believe the buyer intends to resell the gasoline in the same or an altered form to another. [1985 c.468 Â§1; 1997 c.310 Â§13]

Â Â Â Â Â  646.910 Sale of gasoline blended with alcohol prohibited unless mixture meets federal specifications or requirements. No wholesale or retail dealer may sell or offer to sell any gasoline blended or mixed with alcohol unless the blend or mixture meets the specifications or registration requirements established by the United States Environmental Protection Agency pursuant to section 211 of the Clean Air Act, 42 U.S.C. section 7545 and 40 C.F.R. Part 79. [1985 c.468 Â§2(1)]

Â Â Â Â Â  646.915 Identification of blended gasoline required; method of identification. (1) A retail dealer or nonretail dealer of gasoline who knowingly sells or offers for sale gasoline that is blended with ethanol, methanol, co-solvent, alcohol or other oxygenates in quantities greater than 1.5 mass percent shall be identified as Âwith,Â ÂcontainingÂ or other similar language indicating the oxygenate contributing the largest mass percentage to the blend in the gasoline. When mixtures of only ethers are present, the retail dealer or nonretail dealer shall post the predominant oxygenate followed by the phrase Âor other ethers.Â Gasoline-methanol blends containing more than 0.15 mass percent oxygen from methanol shall be identified as ÂwithÂ or ÂcontainingÂ methanol.

Â Â Â Â Â  (2) The disclosure required by this section shall be posted on the upper 50 percent of the dispensing device front panel in a position clear and conspicuous from the driverÂs position in type at least one-half inch in height and one-sixteenth inch in width.

Â Â Â Â Â  (3) In any county, city or other political subdivision designated as a carbon monoxide nonattainment area pursuant to the provisions of subchapter I of the Clean Air Act Amendments of 1990 (Public Law 101-549), and in which the sale of oxygenated gasoline is required by section 211(m) of the Clean Air Act Amendments of 1990, 42 U.S.C. 7545(m), any retail dealer of gasoline who sells or dispenses a petroleum product that contains at least one percent, by volume, ethanol, methanol or other oxygenate, shall be required to post only such label or notice as may be required pursuant to 42 U.S.C. 7545(m)(4) or any amendments thereto or successor provision thereof. [1985 c.468 Â§3(1),(2); 1993 c.566 Â§1; 1997 c.310 Â§11]

Â Â Â Â Â  646.920 Wholesale dealer; declaration of contents required. Before or at the time of delivery of gasoline from a wholesale dealer to a retail dealer or nonretail dealer, the wholesale dealer must give the retail dealer or nonretail dealer on an invoice, bill of lading, shipping notice or other documentation, a declaration of the predominant oxygenate or combination of oxygenates present in concentration sufficient to yield an oxygen content of at least 1.5 mass percent in the gasoline. When mixtures of only ethers are present, the wholesale dealer shall identify the predominant oxygenate in the gasoline followed by the phrase Âor other ethers.Â Any gasoline containing more than 0.15 mass percent oxygen from methanol shall be identified as ÂwithÂ or ÂcontainingÂ methanol. [1985 c.468 Â§4(1); 1997 c.310 Â§12]

Â Â Â Â Â  646.925 Enforcement; rules. The State Department of Agriculture shall enforce the provisions of ORS 646.910 to 646.920 and is authorized to make any rules necessary to carry out the provisions of ORS 646.910 to 646.920 in accordance with the applicable provisions of ORS chapter 183. [1985 c.468 Â§5]

Â Â Â Â Â  646.930 Motor vehicle fuel prices; requirements for display. (1) A person who operates a service station, business or other place for the purpose of retailing and delivering gasoline, diesel or other fuel into the tanks of motor vehicles may display on a sign visible from the street the lowest cash prices charged for the sale of all grades of gasoline, diesel or other fuel.

Â Â Â Â Â  (2) The following apply to a sign displaying prices under this section:

Â Â Â Â Â  (a) The price per unit of measurement and the unit of measurement for a particular kind of fuel must be the same on the sign as on any dispensing device used for delivering that kind of fuel into the tanks of motor vehicles.

Â Â Â Â Â  (b) If a cash price displayed on a sign is available only under some conditions, the sign and the dispensing device must clearly state the conditions.

Â Â Â Â Â  (c) If a price displayed on a sign is available only in a certain area of the service station or business, the area where the price displayed is available must be clearly identified.

Â Â Â Â Â  (3) A person who displays a cash price that is available only under some conditions may not require, as a condition of buying fuel at the displayed price, that the buyer fill the fuel tank of the buyerÂs vehicle. [Formerly 646.875]

Â Â Â Â Â  646.932 Posting of amount per gallon of gasoline that is federal, state and local tax; furnishing of information by Department of Transportation. (1) As used in this section, Âgas stationÂ includes a filling station, service station, garage or any other place where gasoline is sold for use in motor vehicles.

Â Â Â Â Â  (2) The owner or operator of a gas station shall post, in a manner visible to customers, the following information:

Â Â Â Â Â  (a) The amount of the price per gallon that is federal tax;

Â Â Â Â Â  (b) The amount of the price per gallon that is state tax;

Â Â Â Â Â  (c) The amount of the price per gallon that is local tax; and

Â Â Â Â Â  (d) The total amount of federal, state and local taxes per gallon.

Â Â Â Â Â  (3) The Department of Transportation shall furnish the information described in subsection (2) of this section to each gas station in the state. [1999 c.957 Â§8]

Â Â Â Â Â  646.935 Diesel fuel sales; price discrimination. (1) No person operating a service station selling to the public at retail diesel fuel, where delivery is regularly made into a receptacle on a vehicle from which receptacle the fuel is supplied to propel the vehicle, shall refuse to sell and deliver any quantity of such fuel to any vehicle during regular business hours, upon demand and tender of the posted price plus any applicable tax for such fuel delivered, subject to a rationing policy established by state or federal statute or regulation.

Â Â Â Â Â  (2) A price differential or method of delivery designed to discriminate against or discourage purchases by vehicles of small fuel capacity is prohibited. However, a reasonable discount or differential based upon quantity of delivery shall not be considered discriminatory. [Formerly 646.880]

(Octane Ratings)

Â Â Â Â Â  646.945 Definitions for ORS 646.947 to 646.963. As used in ORS 646.947 to 646.963:

Â Â Â Â Â  (1) ÂBulk facilityÂ means a facility, including pipeline terminals, refinery terminals, rail and barge terminals and associated underground and aboveground tanks, connected or separate, from which motor vehicle fuels are withdrawn from bulk and delivered to retail, wholesale or nonretail facilities or into a cargo tank or barge used to transport those products.

Â Â Â Â Â  (2) ÂDealerÂ means any motor vehicle fuel retail dealer, nonretail dealer or wholesale dealer.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Agriculture.

Â Â Â Â Â  (4) ÂMotor vehicle fuelÂ means gasoline, diesel or any other liquid product used for the generation of power in an internal combustion engine, except aviation jet fuels, liquefied petroleum or natural gases.

Â Â Â Â Â  (5) ÂNonretail dealerÂ means any person who owns, operates, controls or supervises an establishment at which motor vehicle fuel is dispensed through a card- or key-activated fuel dispensing device to nonretail customers.

Â Â Â Â Â  (6) ÂOctane ratingÂ means the rating of the anti-knock characteristics of a grade or type of gasoline determined by dividing by two the sum of the research octane number and the motor octane number.

Â Â Â Â Â  (7) ÂOctane rating certification documentationÂ means an invoice, bill of lading, delivery ticket, letter or other documentation that specifies the actual octane rating or a rounded rating that is the largest whole number or half of a number that is less than or equal to the number determined by or certified to the person transferring the gasoline.

Â Â Â Â Â  (8) ÂRetail dealerÂ means any person who owns, operates, controls or supervises an establishment at which motor vehicle fuel is sold or offered for sale to the public.

Â Â Â Â Â  (9) ÂWholesale dealerÂ means any person who sells motor vehicle fuel if the seller knows or has reasonable cause to believe that the buyer intends to resell the motor vehicle fuel in the same or an altered form to a retail dealer, a nonretail dealer or another wholesale dealer.

Â Â Â Â Â  (10) ÂWithdrawn from bulkÂ means removed from a bulk facility for delivery directly into a cargo tank or a barge to be transported to a location other than another bulk facility for use or sale in this state. [1997 c.310 Â§1]

Â Â Â Â Â  646.947 Prohibited activities. Notwithstanding any other provision of ORS 646.947 to 646.963, it is unlawful for:

Â Â Â Â Â  (1) A dealer to sell or offer for sale any motor vehicle fuel using procedures that violate any rule or standard adopted pursuant to ORS 646.957.

Â Â Â Â Â  (2) A dealer to sell or offer for sale any gasoline from a dispensing device that does not have a sign displayed, on both sides of the device, that accurately identifies the octane rating of the gasoline being dispensed from that device pursuant to ORS 646.949.

Â Â Â Â Â  (3) A wholesale dealer to deliver gasoline to a retail dealer or nonretail dealer without giving to the retail dealer or nonretail dealer octane rating certification documentation for the gasoline being delivered. [1997 c.310 Â§2]

Â Â Â Â Â  646.949 Signs identifying octane rating. (1) A dealer who sells or offers for sale any gasoline shall conspicuously display a sign on each side of the dispensing device, using descriptive commercial terms that accurately identify the octane rating of the gasoline being dispensed from that device. The sign shall be of such size and design and shall be posted in such a manner as the Director of Agriculture determines will adequately inform the purchaser of the octane rating of the gasoline.

Â Â Â Â Â  (2) Rules adopted pursuant to this section shall conform, to the greatest extent practicable, to rules of the Federal Trade Commission regarding automotive fuel rating certification and posting. [1997 c.310 Â§3]

Â Â Â Â Â  646.951 Testing of motor vehicle fuel. (1) The Director of Agriculture may test motor vehicle fuel for the purpose of inspecting the motor vehicle fuel supply of any service station, business or other establishment that sells or offers for sale, or distributes, transports, hauls, delivers or stores motor vehicle fuel that is subsequently sold or offered for sale, for compliance with the motor vehicle fuel quality standards adopted pursuant to ORS 646.957.

Â Â Â Â Â  (2) The director or the directorÂs authorized agent shall have access during normal business hours to all places where motor vehicle fuel is sold to or by a retail dealer, nonretail dealer or wholesale dealer for the purpose of examination, inspection and investigation of the establishmentÂs motor vehicle fuel supply, shall collect or cause to be collected samples of the motor vehicle fuel and shall test or analyze the samples for compliance with motor vehicle fuel quality standards adopted pursuant to ORS 646.957.

Â Â Â Â Â  (3) Before taking any enforcement action under ORS 646.953 or 646.963, the director shall cause motor vehicle fuel samples to be tested in accordance with standards, reproducibility limits and procedures that are, in the directorÂs judgment, consistent with American Society for Testing and Materials standards and procedures.

Â Â Â Â Â  (4) The director or the directorÂs authorized agent shall notify the owner or person in charge of the facility of the sample collection as soon as is practicable after a sample is taken. The volume of the sample taken for testing must be adequate for the tests to be performed and to allow for a portion of the sample to be retained for subsequent testing, if the need arises. A sample with a test result that is outside the test reproducibility limits, when compared to the applicable limits, shall be properly stored to preserve the sample for at least 90 days. [1997 c.310 Â§4]

Â Â Â Â Â  646.953 Orders of Director of Agriculture. (1) The Director of Agriculture may issue a stop-use order, hold order or removal order for any motor vehicle fuel offered or exposed for sale, or in the process of delivery or susceptible to commercial use, that is found to be not in compliance with the motor vehicle fuel quality standards adopted pursuant to ORS 646.957. The director may rescind the stop-use order, hold order or removal order if the fuel is brought into full compliance with motor vehicle fuel quality standards.

Â Â Â Â Â  (2) No person shall use, remove from the premises specified or fail to remove from the premises specified any motor vehicle fuel in a manner contrary to the terms of a stop-use order, hold order or removal order issued under authority of this section. [1997 c.310 Â§5]

Â Â Â Â Â  646.955 Records required. (1) Each operator of a bulk facility and each person who imports motor vehicle fuels into this state for sale in this state shall keep, for at least one year, at the personÂs registered place of business complete and accurate records of any motor vehicle fuels sold if sold or delivered in this state, for purposes of showing compliance with ORS 646.947 to 646.963.

Â Â Â Â Â  (2) The Director of Agriculture, upon reasonable oral or written notice, may make such examinations of the books, papers, records and equipment required to be kept under this section as may be necessary to carry out the provisions of ORS 646.947 to 646.963.

Â Â Â Â Â  (3) Retail dealers and nonretail dealers shall maintain at their facilities the octane rating certification documentation for the three most recent deliveries to the facility for each grade of gasoline sold or offered for sale. [1997 c.310 Â§6]

Â Â Â Â Â  646.957 Rules. In accordance with any applicable provision of ORS chapter 183, the Director of Agriculture, not later than December 1, 1997, shall adopt rules to carry out the provisions of ORS 646.947 to 646.963. Such rules may include, but are not limited to, motor vehicle fuel grade advertising, pump grade labeling, testing procedures, quality standards and identification requirements for motor vehicle fuels. Rules adopted by the director under this section shall be consistent, to the extent the director considers appropriate, with the most recent standards adopted by the American Society for Testing and Materials. As standards of the society are revised, the director shall revise the rules in a manner consistent with the revisions unless the director determines that those revised rules will significantly interfere with the directorÂs ability to carry out the provisions of ORS 646.947 to 646.963. Rules adopted pursuant to this section must adequately protect confidential business information and trade secrets that the director or the directorÂs authorized agent may discover when inspecting books, papers and records pursuant to ORS 646.955. [1997 c.310 Â§8]

Â Â Â Â Â  646.959 Annual fee for metering instrument or device. (1) In addition to and not in lieu of the license fee required by ORS 618.141, each dealer that operates a metering instrument or device, other than a remote readout device, required to be licensed by ORS 618.121 that is operated for the measurement of motor vehicle fuel shall pay to the State Department of Agriculture an annual fee of $5 for each such instrument or device. The fee required by this section shall be paid at the same time that the licensing fee for the instrument or measuring device is paid.

Â Â Â Â Â  (2) All moneys received by the department pursuant to this section shall be paid into the Motor Vehicle Fuel Inspection Program Account.

Â Â Â Â Â  (3) As used in this section, Âremote readout deviceÂ means a console, cabinet, panel or instrument connected to or associated with a weighing or measuring device that indicates, displays or prints values of weight or measure at a location physically separate from the weighing or measuring device. [1997 c.310 Â§10; 1999 c.237 Â§3]

Â Â Â Â Â  646.961 Motor Vehicle Fuel Inspection Program Account. The Motor Vehicle Fuel Inspection Program Account is created in the Department of Agriculture Service Fund. Notwithstanding any other provision of law, all moneys in the account are appropriated continuously to the State Department of Agriculture for the administration of ORS 646.947 to 646.963. [1997 c.310 Â§9]

Â Â Â Â Â  646.963 Civil Penalties. (1) In addition to any other liability or penalty provided by law, the Director of Agriculture may impose a civil penalty as provided in subsection (3) of this section on any person who violates any provision of ORS 646.947, 646.949 or 646.953, rules adopted under ORS 646.957 or orders issued under ORS 646.953.

Â Â Â Â Â  (2) Any civil penalty under subsection (1) of this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) The director may impose civil penalties that are:

Â Â Â Â Â  (a) Not more than $500 for a first violation.

Â Â Â Â Â  (b) Not more than $2,500 for a second violation within two years from the date of the first violation.

Â Â Â Â Â  (c) Not more than $10,000 for a third violation within two years from the date of the first violation.

Â Â Â Â Â  (4) In imposing a penalty under subsection (3) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The gravity of the violation.

Â Â Â Â Â  (b) The scope of the violation.

Â Â Â Â Â  (c) The past history of the person incurring the penalty.

Â Â Â Â Â  (d) In the case of a penalty to be imposed on a retail dealer or nonretail dealer, the degree of knowledge by the dealer of the violation.

Â Â Â Â Â  (5) Civil penalties collected shall be deposited into the Motor Vehicle Fuel Inspection Program Account. [1997 c.310 Â§7]

PENALTIES

Â Â Â Â Â  646.990 Penalties. (1) Each violation of any of the provisions of ORS 646.010 to 646.180 by any person, firm or corporation, whether as principal, agent, officer or director, is punishable, upon conviction, by a fine of not less than $100 nor more than $500, or by imprisonment in the county jail not exceeding six months, or by both.

Â Â Â Â Â  (2) Violation of ORS 646.725 or 646.730 is a Class A misdemeanor.

Â Â Â Â Â  (3) Any person who willfully and intentionally violates any provision of ORS 646.895 to 646.899 shall be punished by a fine of not more than $1,000 or by imprisonment for not more than six months or both. Violation of any order or injunction issued pursuant to ORS 646.899 (1) shall constitute prima facie proof of a violation of this subsection.

Â Â Â Â Â  (4) Violation of ORS 646.910 is a Class D violation.

Â Â Â Â Â  (5) Violation of ORS 646.915 is a Class D violation.

Â Â Â Â Â  (6) Violation of ORS 646.920 is a Class D violation.

Â Â Â Â Â  (7) A person violating ORS 646.930 commits a Class C misdemeanor. [Amended by 1953 c.391 Â§2; 1967 c.144 Â§2; 1967 c.599 Â§4; subsection (8) enacted as 1969 c.395 Â§2; 1971 c.744 Â§24; 1975 c.255 Â§15; subsection (4) enacted as 1975 c.255 Â§16 (1); 1985 c.251 Â§28; subsection (4) enacted as 1985 c.468 Â§2 (2); subsection (5) enacted as 1985 c.468 Â§3 (3); subsection (6) enacted as 1985 c.468 Â§4 (2); subsection (7) enacted as 1985 c.751 Â§1 (4); subsection (3) enacted as 1987 c.888 Â§5; 1999 c.1051 Â§213]

Â Â Â Â Â  646.992 Penalty for unlawful delivery of hazardous substances. Violation of ORS 646.870 is a Class A misdemeanor. [1973 c.456 Â§3]

_______________



Chapter 647

Chapter 647 Â Trademarks and Service Marks; Music Royalties

2005 EDITION

TRADEMARKS AND SERVICE MARKS; MUSIC ROYALTIES

TRADE REGULATIONS AND PRACTICES

TRADEMARKS AND SERVICE MARKS

(Generally)

647.005Â Â Â Â  Definitions

(Registration)

647.009Â Â Â Â  Filing, service, copying and certification fees

647.015Â Â Â Â  Application for registration

647.024Â Â Â Â  Rules for classes of goods and services

647.029Â Â Â Â  Refusal to register mark; grounds; form of refusal

647.035Â Â Â Â  Marks ineligible for registration

647.045Â Â Â Â  Certificate of registration; evidentiary effect

647.055Â Â Â Â  Period of registration; renewal; rules; record of registrations

647.065Â Â Â Â  Assignment of mark; procedure

647.075Â Â Â Â  Cancellation of registrations

(Remedies)

647.085Â Â Â Â  Fraudulent registration prohibited; liability

647.095Â Â Â Â  Civil action for infringement; limitation on recovery

647.105Â Â Â Â  Remedies for infringement

647.107Â Â Â Â  Grounds for injunctive relief

647.111Â Â Â Â  Seizure of counterfeit goods in infringement proceeding; liability for wrongful seizure; undertaking

647.115Â Â Â Â  Effect of chapter on marks or trade names acquired at common law; effect of civil remedies on criminal statutes

647.135Â Â Â Â  Trademark counterfeiting

647.140Â Â Â Â  Trademark counterfeiting in third degree; penalty

647.145Â Â Â Â  Trademark counterfeiting in second degree; penalty

647.150Â Â Â Â  Trademark counterfeiting in first degree; penalty

647.155Â Â Â Â  Seizure, forfeiture and disposal

ROYALTIES FOR NONDRAMATIC MUSICAL WORKS

647.700Â Â Â Â  Definitions for ORS 647.700 to 647.730

647.705Â Â Â Â  Requirements for performing rights societies

647.710Â Â Â Â  Requirements for contracts for payment of royalties

647.715Â Â Â Â  Prohibited conduct

647.720Â Â Â Â  Action for damages; injunction

647.725Â Â Â Â  Relationship to other laws

647.730Â Â Â Â  Applicability of ORS 647.700 to 647.730

TRADEMARKS AND SERVICE MARKS

(Generally)

Â Â Â Â Â  647.005 Definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂApplicantÂ embraces the person who applies to register a mark under this chapter, and the personÂs legal representatives, successors or assigns.

Â Â Â Â Â  (b) ÂMarkÂ includes any trademark or service mark entitled to registration under this chapter whether registered or not.

Â Â Â Â Â  (c) ÂPersonÂ means any individual, firm, partnership, corporation, association, union or other organization.

Â Â Â Â Â  (d) ÂRegistrantÂ embraces the person to whom the registration of a mark is issued under this chapter, and the personÂs legal representatives, successors or assigns.

Â Â Â Â Â  (e) ÂRetail valueÂ means:

Â Â Â Â Â  (A) For items that bear a counterfeit mark and are components of a finished product, the regular selling price of the finished product in which the component would be utilized.

Â Â Â Â Â  (B) For all items that bear a counterfeit mark other than those described in subparagraph (A) of this paragraph and for all services that are identified by a counterfeit mark, the regular selling price of the item or service.

Â Â Â Â Â  (f) ÂTrademarkÂ means any word, name, symbol, device or any combination thereof adopted and used by a person to identify goods made or sold by the person and to distinguish them from goods made or sold by others.

Â Â Â Â Â  (g) ÂTrade nameÂ means a word, name, symbol, device or any combination thereof used by a person to identify the personÂs business, vocation or occupation and to distinguish it from the business, vocation or occupation of others.

Â Â Â Â Â  (h) ÂService markÂ means any word, name, symbol, device or any combination thereof used by a person in the sale or advertising of services to identify the personÂs services and to distinguish them from the services of others.

Â Â Â Â Â  (2) For the purposes of this chapter, a mark shall be deemed to be ÂusedÂ in this state:

Â Â Â Â Â  (a) On goods when it is placed in any manner on the goods or their containers or the displays associated therewith or on the tags or labels affixed thereto and such goods are sold or otherwise distributed in this state; and

Â Â Â Â Â  (b) On services when it is used or displayed in the sale or advertising of services and the services are rendered in this state.

Â Â Â Â Â  (3) For purposes of this chapter, a mark shall be deemed to be ÂabandonedÂ in this state when either of the following occurs:

Â Â Â Â Â  (a) When its use has been discontinued with intent not to resume. Intent not to resume may be inferred from the circumstances. Nonuse for two consecutive years shall be prima facie evidence of abandonment. ÂUseÂ of a mark means the bona fide use of that mark made in the ordinary course of trade and not made merely to reserve a right in a mark; or

Â Â Â Â Â  (b) When any course of conduct of the registrant, including acts of omission as well as commission, causes the mark to become the generic name for the goods or services on or in connection with which it is used, or otherwise to lose its significance as a mark. Purchaser motivation shall not be a test for determining abandonment under this paragraph. [1961 c.497 Â§1; 1965 c.511 Â§1; 1981 c.633 Â§71; 1989 c.931 Â§1; 1999 c.722 Â§7]

(Registration)

Â Â Â Â Â  647.009 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1991 c.132 Â§23; 1999 c.652 Â§17]

Â Â Â Â Â  647.010 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.015 Application for registration. (1) Subject to the limitations set forth in this chapter, any person who adopts and uses a mark in this state may submit for filing to the Office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

Â Â Â Â Â  (a) The name and business address of the person applying for such registration; and, if a corporation, the state of incorporation.

Â Â Â Â Â  (b) The goods or services in connection with which the mark is used and mode or manner in which the mark is used in connection with such goods or services and the class in which such goods or services fall.

Â Â Â Â Â  (c) The date when the mark was first used anywhere and the date when it was first used in this state by the applicant or the predecessor of the applicant in business.

Â Â Â Â Â  (d) A statement that the applicant believes the applicant is the owner of the mark and that no other person has the right to use such mark in this state either in the identical form thereof or in such near resemblance thereto as might be calculated to deceive or to be mistaken therefor.

Â Â Â Â Â  (e) A mailing address to which the Secretary of State may mail notices.

Â Â Â Â Â  (f) Any additional identifying information that the Secretary of State by rule may require.

Â Â Â Â Â  (2) The application for registration shall be:

Â Â Â Â Â  (a) Signed and verified by the applicant or by a member of the firm or an officer of the corporation or association applying.

Â Â Â Â Â  (b) Accompanied by a specimen or facsimile of the mark. [1961 c.497 Â§3; 1965 c.511 Â§2; 1971 c.318 Â§2; 1985 c.728 Â§84; 1991 c.132 Â§20]

Â Â Â Â Â  647.020 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.024 Rules for classes of goods and services. The Secretary of State may establish by rule classes of goods and services for convenience in the administration of this chapter. The classes that the Secretary of State establishes shall not enlarge or diminish the rights of an applicant or a registrant. [1985 c.728 Â§84b (enacted in lieu of 647.025)]

Â Â Â Â Â  647.025 [1961 c.497 Â§9; 1965 c.511 Â§3; repealed by 1985 c.728 Â§Â§84a,110 (647.024 enacted in lieu of 647.025)]

Â Â Â Â Â  647.029 Refusal to register mark; grounds; form of refusal. (1) The Secretary of State shall refuse to register a mark if the Secretary of State finds that the mark so resembles either a mark not registered under this chapter or a trade name that a person other than the applicant previously has used in this state and not abandoned, as to be likely, when applied to the goods or when used in connection with the services of the applicant, to cause confusion or mistake, or to deceive. This subsection shall not be construed to require the Secretary of State to conduct any investigation.

Â Â Â Â Â  (2) Any finding that the Secretary of State makes under subsection (1) of this section shall be in writing, and each finding shall be supported by evidence of use of the mark or trade name. A refusal to register a mark under this section is a final order for purposes of ORS chapter 183.

Â Â Â Â Â  (3) A copy of a registration on the Principal Register of the United States Patent and Trademark Office dated prior to the date that the applicant claims as a date of first use under ORS 647.015 is sufficient evidence to support a finding under this section. A document submitted to the Office of the Secretary of State under ORS chapter 60, 65, 70 or 648 is not evidence that a corporate name, limited partnership name or assumed business name stated in the document has been used. [1985 c.728 Â§85b; 1987 c.94 Â§104]

Â Â Â Â Â  647.030 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.035 Marks ineligible for registration. (1) The Secretary of State may not register as a mark any word, phrase, symbol, device or combination thereof if it:

Â Â Â Â Â  (a) Consists of or comprises immoral, deceptive or scandalous matter;

Â Â Â Â Â  (b) Consists of or comprises matter that may disparage or falsely suggest a connection with persons living or dead, institutions, beliefs or national symbols, or bring them into contempt or disrepute;

Â Â Â Â Â  (c) Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof;

Â Â Â Â Â  (d) Consists of or comprises the name, signature or portrait of any living individual except with the individualÂs written consent;

Â Â Â Â Â  (e) Consists of or comprises a mark that so resembles a mark registered in this state as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive; or

Â Â Â Â Â  (f) Consists of a word, phrase, symbol, device or combination thereof that:

Â Â Â Â Â  (A) When applied to the goods or services of the applicant is merely descriptive or deceptively misdescriptive of them;

Â Â Â Â Â  (B) When applied to the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

Â Â Â Â Â  (C) Is primarily merely a surname.

Â Â Â Â Â  (2) Nothing in subsection (1)(f) of this section shall prevent the registration of a mark used in this state by the applicant that has become distinctive of the applicantÂs goods or services. The Secretary of State may accept as evidence that the mark has become distinctive, as applied to the applicantÂs goods or services, proof of continuous use thereof as a mark by the applicant in this state or elsewhere for the five years next preceding the date of the filing of the application for registration. [1961 c.497 Â§2; 1965 c.511 Â§4; 1971 c.318 Â§3; 1985 c.728 Â§85; 2005 c.22 Â§450]

Â Â Â Â Â  647.040 [Amended by 1959 c.261 Â§1; repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.045 Certificate of registration; evidentiary effect. (1) Upon compliance by the applicant with the requirements of this chapter, the Secretary of State:

Â Â Â Â Â  (a) Shall file the original application; and

Â Â Â Â Â  (b) Shall issue and return to the person who submitted the application a certificate of registration.

Â Â Â Â Â  (2) The Secretary of State may designate the copy of the application marked ÂfiledÂ to be the certificate of registration.

Â Â Â Â Â  (3) Any certificate of registration issued by the Secretary of State under this chapter, or a copy thereof duly certified by the Secretary of State, shall be prima facie evidence in any action or judicial proceeding in any court of this state of:

Â Â Â Â Â  (a) The validity of the registration of the mark.

Â Â Â Â Â  (b) RegistrantÂs ownership of the mark.

Â Â Â Â Â  (c) RegistrantÂs exclusive right to use the mark in trade within the state in connection with the goods or services specified in the application. [1961 c.497 Â§4; 1965 c.511 Â§5; 1971 c.318 Â§4; 1985 c.728 Â§86]

Â Â Â Â Â  647.050 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.055 Period of registration; renewal; rules; record of registrations. (1) Registration of a mark under this chapter shall be effective for a term of five years from the date of registration and may be renewed for successive five-year terms. The registration shall be renewed if the mark is still in use and the registrant submits a signed and verified application on a form to be furnished by the Secretary of State within 90 days prior to the expiration of the term of registration.

Â Â Â Â Â  (2) The Secretary of State shall notify each registrant of a mark under this chapter of the necessity of renewal at least 90 days prior to the expiration of the term of registration by writing to the address shown for the registrant in the current records of the Office of the Secretary of State.

Â Â Â Â Â  (3) Each application for a renewal under this section shall include:

Â Â Â Â Â  (a) A statement that the mark is still in use in this state;

Â Â Â Â Â  (b) A mailing address to which the Secretary of State may mail notices; and

Â Â Â Â Â  (c) Additional information that the Secretary of State by rule may require.

Â Â Â Â Â  (4) The Secretary of State shall keep for public examination a record of all marks registered or renewed under this chapter. [1961 c.497 Â§Â§5,7; 1965 c.511 Â§6; 1971 c.318 Â§5; 1981 c.633 Â§72; 1985 c.728 Â§86a; 1989 c.931 Â§2; 1991 c.132 Â§21]

Â Â Â Â Â  647.060 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.065 Assignment of mark; procedure. Any mark and its registration under this chapter shall be assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing and signed and may be submitted for filing to the Office of the Secretary of State. The Secretary of State, upon filing the assignment, shall notify the assignee of the filing of the assignment. An assignment of any registration under this chapter shall be void as against any subsequent purchaser for valuable consideration without notice unless it is submitted for filing to the Office of the Secretary of State within three months after the date thereof or prior to such subsequent purchase. [1961 c.497 Â§6; 1965 c.511 Â§7; 1971 c.318 Â§6; 1985 c.351 Â§25; 1985 c.728 Â§87a; 2005 c.22 Â§451]

Â Â Â Â Â  647.070 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.075 Cancellation of registrations. (1) The Secretary of State shall cancel a registration of a mark when:

Â Â Â Â Â  (a) The Secretary of State receives a voluntary request from the registrant or the assignee of record to cancel the registration.

Â Â Â Â Â  (b) The registration has not been renewed in accordance with the provisions of ORS 647.055.

Â Â Â Â Â  (c) A court of competent jurisdiction either orders cancellation of the registration or finds that:

Â Â Â Â Â  (A) The registered mark has been abandoned.

Â Â Â Â Â  (B) The registrant is not the owner of the mark.

Â Â Â Â Â  (C) The registration was granted improperly.

Â Â Â Â Â  (D) The registration was obtained fraudulently.

Â Â Â Â Â  (2) The Secretary of State may cancel a registration of a mark when, after providing the registrant with an opportunity for a hearing, the Secretary of State makes a written finding that:

Â Â Â Â Â  (a) The registered mark has been abandoned.

Â Â Â Â Â  (b) The registrant is not the owner of the mark.

Â Â Â Â Â  (c) The registration was obtained fraudulently.

Â Â Â Â Â  (d) The Secretary of State filed the registration in error.

Â Â Â Â Â  (3) The Secretary of StateÂs cancellation of a registration under this section is a final order within the meaning of ORS 183.480 to 183.497. [1961 c.497 Â§8; 1965 c.511 Â§8; 1971 c.318 Â§7; 1981 c.633 Â§73; 1985 c.728 Â§88]

Â Â Â Â Â  647.080 [Repealed by 1961 c.497 Â§16]

(Remedies)

Â Â Â Â Â  647.085 Fraudulent registration prohibited; liability. (1) No person shall procure or maintain on behalf of the person or any other person the filing or registration of any mark in the Office of the Secretary of State under the provisions of this chapter, by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means.

Â Â Â Â Â  (2) A person who violates subsection (1) of this section is liable to pay all damages sustained in consequence of such filing or registration, to be recovered in any court of competent jurisdiction by or on behalf of the party injured thereby. [1961 c.497 Â§10; 1965 c.511 Â§9; 1971 c.318 Â§8; 1981 c.633 Â§73a]

Â Â Â Â Â  647.090 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.095 Civil action for infringement; limitation on recovery. (1) Subject to the provisions of ORS 647.115 and subsection (2) of this section, a person is subject to a civil action by the owner of a registered mark for any or all of the remedies provided in ORS 647.105 and 647.111 if such person:

Â Â Â Â Â  (a) Uses, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

Â Â Â Â Â  (b) Reproduces, counterfeits, copies or colorably imitates any such mark and applies such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used upon or in conjunction with the sale or other distribution in this state of such goods or services.

Â Â Â Â Â  (2) The registrant is not entitled to recover profits or damages under subsection (1)(b) of this section unless the acts have been committed with knowledge that such mark is intended to be used to cause confusion or mistake or to deceive. [1961 c.497 Â§11; 1965 c.511 Â§10; 1985 c.566 Â§1]

Â Â Â Â Â  647.100 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.105 Remedies for infringement. (1) Any owner of a mark registered under this chapter may proceed in a civil action to obtain any remedy or combination of remedies provided in this section against any person who engages in the manufacture, use, display or sale of any counterfeits or imitations of the mark. Any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display or sale as may be by the court deemed just and reasonable and shall require the defendant to pay to the owner the greater of $10,000 or the sum of:

Â Â Â Â Â  (a) An amount not to exceed three times the profits derived by the defendant from the wrongful manufacture, use, display or sale; and

Â Â Â Â Â  (b) An amount not to exceed three times all damages suffered by the owner because of the wrongful manufacture, use, display or sale.

Â Â Â Â Â  (2) If the court under this section determines that a mark is counterfeit:

Â Â Â Â Â  (a) The court may order the destruction of all such counterfeit marks, all means of making the marks and all goods, articles or other matter bearing the marks that are in the possession or control of the court or any party to the action; or

Â Â Â Â Â  (b) Upon consent of the owner of the mark, the court may dispose of the materials after the counterfeit mark is obliterated, if obliteration does not destroy the materials bearing the mark, by ordering their transfer to any governmental entity, the owner of the mark, a charitable organization or any appropriate private person other than the person from whom the materials were obtained.

Â Â Â Â Â  (3) The court under this section also may order seizure of the counterfeit goods in the manner provided in ORS 647.111. [1961 c.497 Â§12; 1965 c.511 Â§11; 1985 c.566 Â§2]

Â Â Â Â Â  647.107 Grounds for injunctive relief. Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark registered under ORS 647.015, or a mark valid at common law, or a trade name valid at common law, shall be a ground for injunctive relief notwithstanding the absence of competition between the parties or the absence of confusion as to the source of goods or services. [1971 c.122 Â§2]

Â Â Â Â Â  647.110 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.111 Seizure of counterfeit goods in infringement proceeding; liability for wrongful seizure; undertaking. (1) In a civil action under ORS 647.105, upon motion by the plaintiff with or without notice to the defendant, the court may order seizure of the counterfeit goods from any person manufacturing, displaying for sale or selling the goods if the plaintiff shows good cause and a probability of success on the merits and posts an undertaking under subsection (6) of this section.

Â Â Â Â Â  (2) If the plaintiff makes a motion without notice to the defendant for an order for seizure and the court determines from the motion that there is good reason for proceeding without notice to the defendant, the court may waive the requirement of notice and order seizure of the counterfeit goods.

Â Â Â Â Â  (3) Any person from whom seizure is effected by order of the court under this section shall be served with the order at the time of the seizure. The order of seizure shall set forth:

Â Â Â Â Â  (a) The date or dates on which the seizure is ordered to take place;

Â Â Â Â Â  (b) A description of the counterfeit goods to be seized;

Â Â Â Â Â  (c) The identity of the person or description of the authority of the person who will seize the counterfeit goods;

Â Â Â Â Â  (d) A description of the location or locations at which seizure is to occur; and

Â Â Â Â Â  (e) A hearing date not more than 10 court days after the last date on which seizure is ordered at which any person from whom goods are seized may appear and seek release of the seized goods.

Â Â Â Â Â  (4) If the plaintiff causes seizure of goods that are not counterfeit, the plaintiff shall be liable for the following damages, costs and expenses:

Â Â Â Â Â  (a) Any damages proximately caused by the seizure of goods that are not counterfeit to any person having a financial interest in the seized goods.

Â Â Â Â Â  (b) Costs incurred by any person in defending against seizure of noncounterfeit goods.

Â Â Â Â Â  (c) Expenses, including reasonable attorney defending against the seizure of any noncounterfeit or noninfringing goods, upon a showing that the plaintiff acted in bad faith in causing the seizure to occur.

Â Â Â Â Â  (d) Punitive damages, if warranted.

Â Â Â Â Â  (5) A person seeking a recovery under subsection (4) of this section may join any surety on an undertaking posted under subsection (6) of this section. Any judgment of liability shall bind the person liable under subsection (4) of this section and the surety jointly and severally, but the liability of the surety shall be limited to the amount of the undertaking.

Â Â Â Â Â  (6) The court shall set the amount of the undertaking required by subsection (1) of this section in accordance with the recovery of damages, costs and expenses under subsection (4) of this section that would be likely if the court ultimately were to determine that the goods seized were not counterfeit.

Â Â Â Â Â  (7) Any person entitled to recover under subsection (4) of this section, within 30 days after the date of seizure, may object to the undertaking on the ground that the surety or the amount of undertaking is insufficient.

Â Â Â Â Â  (8) The motion filed pursuant to subsection (1) of this section shall include a statement:

Â Â Â Â Â  (a) Advising the person from whom the goods are seized that the undertaking has been filed;

Â Â Â Â Â  (b) Informing the person of the right to object to the undertaking on the ground that the surety or the amount of the undertaking is insufficient; and

Â Â Â Â Â  (c) Advising the person from whom the goods are seized that the objection to the undertaking must be made within 30 days after the date of seizure. [1985 c.566 Â§4]

Â Â Â Â Â  647.115 Effect of chapter on marks or trade names acquired at common law; effect of civil remedies on criminal statutes. (1) Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks or trade names acquired in good faith at any time at common law.

Â Â Â Â Â  (2) The enumeration of any right or remedy in this chapter does not affect the right of a registrant to prosecute under any penal law of this state. [1961 c.497 Â§14; 1965 c.511 Â§12; 1985 c.566 Â§5; 1985 c.728 Â§89]

Â Â Â Â Â  647.120 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.125 [1985 c.566 Â§6; repealed by 1999 c.722 Â§9]

Â Â Â Â Â  647.130 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.135 Trademark counterfeiting. (1) A person commits trademark counterfeiting if the person knowingly and with the intent to sell or distribute and without the consent of the registrant uses, displays, advertises, distributes, offers for sale, sells or possesses any item that bears a counterfeit of a mark or any service that is identified by a counterfeit of a mark registered under this chapter or registered under this chapter or registered under 15 U.S.C. 1052 with knowledge that the mark is counterfeit.

Â Â Â Â Â  (2) For purposes of this section, a mark is counterfeit if:

Â Â Â Â Â  (a) It is a mark that is identical to or substantially indistinguishable from a registered mark; and

Â Â Â Â Â  (b) It is used on or in connection with the same type of goods or services for which the genuine mark is registered.

Â Â Â Â Â  (3) A person does not commit trademark counterfeiting if the person has adopted and lawfully used the same or a confusingly similar mark in the rendition of like services or the manufacture of like goods in this state from a date before the effective date of registration of the service mark or trademark and continues to use the mark after the effective date of registration. [1999 c.722 Â§2]

Â Â Â Â Â  647.140 Trademark counterfeiting in third degree; penalty. (1) A person commits the crime of trademark counterfeiting in the third degree if the person commits trademark counterfeiting as described in ORS 647.135 and:

Â Â Â Â Â  (a) The total number of items bearing the counterfeit mark is not more than 100; or

Â Â Â Â Â  (b) The total retail value of all of the items bearing the counterfeit mark or services that are identified by the counterfeit mark is not more than $1,000.

Â Â Â Â Â  (2) Trademark counterfeiting in the third degree is a Class A misdemeanor. Notwithstanding ORS 161.655, if the person convicted under this section is a corporation, the maximum fine that may be imposed is $100,000. [1999 c.722 Â§3]

Â Â Â Â Â  647.145 Trademark counterfeiting in second degree; penalty. (1) A person commits the crime of trademark counterfeiting in the second degree if the person:

Â Â Â Â Â  (a) Commits trademark counterfeiting as described in ORS 647.135 and:

Â Â Â Â Â  (A) Has one prior conviction for trademark counterfeiting in any degree;

Â Â Â Â Â  (B) The total number of items bearing the counterfeit mark is more than 100 but less than 1,000; or

Â Â Â Â Â  (C) The total retail value of all of the items bearing the counterfeit mark or services that are identified by the counterfeit mark is more than $1,000 but less than $10,000.

Â Â Â Â Â  (b) Knowingly manufactures or produces with intent to sell or distribute any item that bears a counterfeit mark or any service that is identified by a counterfeit mark.

Â Â Â Â Â  (2) Trademark counterfeiting in the second degree is a Class C felony. However, notwithstanding ORS 161.655, if the person is convicted under:

Â Â Â Â Â  (a) Subsection (1)(a)(A) of this section and is a corporation, the maximum fine that may be imposed is $200,000.

Â Â Â Â Â  (b) Subsection (1)(b) of this section and the person has one prior conviction for trademark counterfeiting in any degree and is a corporation, the maximum fine that may be imposed is $200,000. [1999 c.722 Â§4]

Â Â Â Â Â  647.150 Trademark counterfeiting in first degree; penalty. (1) A person commits the crime of trademark counterfeiting in the first degree if the person commits trademark counterfeiting as described in ORS 647.135 or 647.145 (1)(b) and:

Â Â Â Â Â  (a) Has two or more prior convictions for trademark counterfeiting in any degree;

Â Â Â Â Â  (b) The total number of items bearing the counterfeit mark is 1,000 or more; or

Â Â Â Â Â  (c) The total retail value of all of the items bearing the counterfeit mark or services that are identified by the counterfeit mark is $10,000 or more.

Â Â Â Â Â  (2) Trademark counterfeiting in the first degree is a Class B felony. [1999 c.722 Â§5]

Â Â Â Â Â  647.155 Seizure, forfeiture and disposal. (1) The following are subject to seizure and forfeiture in the same manner as the proceeds of prohibited conduct under ORS chapter 475A:

Â Â Â Â Â  (a) All raw materials and equipment that are used, or intended for use, in providing, manufacturing and delivering items bearing a counterfeit mark or services identified by a counterfeit mark;

Â Â Â Â Â  (b) All conveyances that are used, or intended for use, to transport items bearing a counterfeit mark;

Â Â Â Â Â  (c) All books, records, computers and data that are used or intended for use in the production, manufacture, sale or delivery of items bearing a counterfeit mark or services identified by a counterfeit mark; and

Â Â Â Â Â  (d) All moneys, negotiable instruments, balances in deposit or other accounts, securities or other things of value furnished or intended to be furnished by any person in the course of activity constituting a violation of ORS 647.140, 647.145 or 647.150.

Â Â Â Â Â  (2) Items bearing a counterfeit mark are subject to seizure and disposition as provided in ORS 133.525 to 133.703. However, if the registrant so requests, the agency holding the seized items shall release the seized items to the registrant or make such other disposition as the registrant directs. If the registrant does not direct disposition of the seized items, the agency shall destroy the items. [1999 c.722 Â§6; 2001 c.780 Â§Â§17,17a]

ROYALTIES FOR NONDRAMATIC MUSICAL WORKS

Â Â Â Â Â  647.700 Definitions for ORS 647.700 to 647.730. As used in ORS 647.700 to 647.730, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCopyright ownerÂ means the owner of a copyright of a nondramatic musical or similar work recognized and enforceable under the copyright laws of the United States pursuant to title 17 of the United States Code (P.L. 94-553, 17 U.S.C. 101 et seq.).

Â Â Â Â Â  (2) ÂNondramaticÂ means the public performance of a recorded, broadcast or live musical work. ÂNondramaticÂ does not include the performance of a dramatic work, including a play.

Â Â Â Â Â  (3) ÂPerforming rights societyÂ means an association or corporation that licenses the public performances of nondramatic musical works on behalf of copyright owners, including but not limited to:

Â Â Â Â Â  (a) The American Society of Composers, Authors and Publishers (ASCAP);

Â Â Â Â Â  (b) Broadcast Music, Inc. (BMI); and

Â Â Â Â Â  (c) The Society of European Stage Authors and Composers (SESAC).

Â Â Â Â Â  (4) ÂProprietorÂ means the owner of a retail establishment, restaurant, inn, bar, tavern, sports or entertainment facility or any other similar place of business or professional office located in this state in which the public may assemble and in which nondramatic musical works or similar copyrighted works may be performed, broadcast or otherwise transmitted for the enjoyment of members of the public there assembled.

Â Â Â Â Â  (5) ÂRoyaltyÂ or ÂroyaltiesÂ means the fees payable to a copyright owner or performing rights society for the public performance of nondramatic musical works or other similar works. [1997 c.236 Â§1]

Â Â Â Â Â  Note: 647.700 to 647.730 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 647 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  647.705 Requirements for performing rights societies. A performing rights society shall not enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless the performing rights society agrees to provide to the proprietor upon request at the proprietorÂs place of business, by electronic means or otherwise:

Â Â Â Â Â  (1) Information as to whether specific copyrighted musical works are in the repertoire of the performing rights society;

Â Â Â Â Â  (2) The opportunity to review the most current available list of the performing rights societyÂs members or affiliates; and

Â Â Â Â Â  (3) The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of the rates for the duration of the contract. [1997 c.236 Â§2]

Â Â Â Â Â  Note: See note under 647.700.

Â Â Â Â Â  647.710 Requirements for contracts for payment of royalties. Every contract for the payment of royalties between a proprietor and a performing rights society executed, issued or renewed in this state shall be:

Â Â Â Â Â  (1) In writing;

Â Â Â Â Â  (2) Signed by the parties; and

Â Â Â Â Â  (3) Written to include, at a minimum, the following information:

Â Â Â Â Â  (a) The proprietorÂs name and business address and the name and location of each place of business to which the contract applies;

Â Â Â Â Â  (b) The name of the performing rights society;

Â Â Â Â Â  (c) The duration of the contract; and

Â Â Â Â Â  (d) The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of the rates for the duration of the contract. [1997 c.236 Â§3]

Â Â Â Â Â  Note: See note under 647.700.

Â Â Â Â Â  647.715 Prohibited conduct. (1) A performing rights society or any agent or employee thereof shall not:

Â Â Â Â Â  (a) Enter onto the premises of a proprietorÂs business for the purpose of discussing or inquiring about a contract for the payment of royalties with the proprietor or the proprietorÂs employees, without first providing identification to the proprietor or the proprietorÂs employees and making known to them the purpose of the discussion or inquiry;

Â Â Â Â Â  (b) Engage in any coercive conduct, act or practice that is substantially disruptive to a proprietorÂs business;

Â Â Â Â Â  (c) Use or attempt to use any unfair or deceptive act or practice in negotiating with a proprietor; or

Â Â Â Â Â  (d) Fail to comply with or fulfill the obligations imposed by ORS 647.705 and 647.710.

Â Â Â Â Â  (2) Nothing in ORS 647.700 to 647.730 shall be construed to prohibit a performing rights society from conducting investigations to determine the existence of music use by a proprietor or informing a proprietor of the proprietorÂs obligation under the copyright laws of the United States pursuant to title 17 of the United States Code (P.L. 94-553, 17 U.S.C. 101 et seq.). [1997 c.236 Â§4]

Â Â Â Â Â  Note: See note under 647.700.

Â Â Â Â Â  647.720 Action for damages; injunction. In the event of a violation of ORS 647.705, 647.710 or 647.715, any person may bring an action to recover actual damages and reasonable attorney fees or seek an injunction or any other remedy available at law or in equity. [1997 c.236 Â§5]

Â Â Â Â Â  Note: See note under 647.700.

Â Â Â Â Â  647.725 Relationship to other laws. The rights, remedies and prohibitions contained in ORS 647.700 to 647.730 shall be in addition to and cumulative to any other right, remedy or prohibition accorded by common law, federal law or the statutes of this state, and nothing contained in ORS 647.700 to 647.730 shall be construed to deny, abrogate or impair any common law or statutory right, remedy or prohibition. [1997 c.236 Â§6]

Â Â Â Â Â  Note: See note under 647.700.

Â Â Â Â Â  647.730 Applicability of ORS 647.700 to 647.730. ORS 647.700 to 647.730 do not apply to contracts between copyright owners or performing rights societies and broadcasters licensed by the Federal Communications Commission or to contracts with cable television operators, cable television programmers or other similar transmission services. ORS 647.700 to 647.730 do not apply to musical works performed in synchronization with an audiovisual film or tape. [1997 c.236 Â§7]

Â Â Â Â Â  Note: See note under 647.700.

Â Â Â Â Â  647.990 [Repealed by 1961 c.497 Â§16]

Â Â Â Â Â  647.991 [1985 c.566 Â§7; repealed by 1999 c.722 Â§9]

_______________



Chapter 648

Chapter 648 Â Assumed Business Names

2005 EDITION

ASSUMED BUSINESS NAMES

TRADE REGULATIONS AND PRACTICES

648.005Â Â Â Â  Definitions

648.007Â Â Â Â  Requirement to register assumed business name and service mark; exceptions

648.008Â Â Â Â  Optional registration of real and true name

648.010Â Â Â Â  Registration of assumed business name; contents of application; designation of representative; effect

648.012Â Â Â Â  Registration duty of Secretary of State

648.014Â Â Â Â  Forms; rules

648.017Â Â Â Â  Renewal of registration; fee; contents of application; rules; effect of failure to renew; notice

648.025Â Â Â Â  Amendment of registration; application; required signatures; statement of withdrawal, incapacity or death; designation of representative

648.029Â Â Â Â  Alteration of registration to reflect corporate structure change

648.051Â Â Â Â  When registration refused; affidavit of applicant; registration effective until canceled

648.055Â Â Â Â  Cancellation of registration upon dissolution or when corporate authority withdrawn or revoked

648.057Â Â Â Â  Cancellation of registration upon termination of business; signature of registrant; delivery

648.061Â Â Â Â  Consent of nonresident persons to service of process

648.070Â Â Â Â  Service of process on nonresident

648.081Â Â Â Â  False or fraudulent registration prohibited; cancellation of conflicting registration; effect on other remedies

648.115Â Â Â Â  Filing, service, copying and certification fees

648.125Â Â Â Â  Rules

648.135Â Â Â Â  Effect of violation of ORS 648.007; damages and attorney fees; effect on other laws

648.990Â Â Â Â  Penalties

Â Â Â Â Â  648.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAssumed business nameÂ means one or more words or numerals, or a combination of words and numerals, that a person uses to identify any business that the person carries on, conducts or transacts, if at the time and place that the person carries on, conducts or transacts the business, the person does not conspicuously disclose the real and true name of each person who is carrying on, conducting or transacting the business. Any name that a person uses to identify a business that includes a word or phrase that suggests the existence of additional owners, such as ÂCompany,Â Â& Company,Â Â& Daughters,Â Â& Associates,Â or a similar word or phrase, is an assumed business name, unless it is the real and true name of the person that carries on, conducts or transacts the business.

Â Â Â Â Â  (2) ÂBusinessÂ includes activity carried on, conducted or transacted by or on behalf of nonprofit, social, fraternal and charitable entities and unincorporated associations, as well as activity carried on, conducted or transacted for commercial gain.

Â Â Â Â Â  (3) ÂCarry on, conduct or transact businessÂ means:

Â Â Â Â Â  (a) To sell or to lease to another, real estate, goods, intangible property or services;

Â Â Â Â Â  (b) To purchase or to lease from another, real estate, goods, intangible property or services;

Â Â Â Â Â  (c) To solicit an investment in or a donation to a business;

Â Â Â Â Â  (d) Knowingly to permit another person to solicit an investment in or a donation to a business in which one has an interest; or

Â Â Â Â Â  (e) To apply for an extension of credit.

Â Â Â Â Â  (4) ÂEntityÂ includes a foreign or domestic corporation, foreign or domestic nonprofit corporation, foreign or domestic profit or nonprofit unincorporated association, foreign or domestic business trust, foreign or domestic estate, foreign or domestic limited partnership, foreign or domestic general partnership, foreign or domestic limited liability company, foreign or domestic business trust, two or more persons having a joint or common economic interest, any state, the United States or any foreign government.

Â Â Â Â Â  (5) ÂPersonÂ includes individual and entity.

Â Â Â Â Â  (6) ÂReal and true nameÂ means:

Â Â Â Â Â  (a) The surname of an individual coupled with a combination of the individualÂs given names and initials;

Â Â Â Â Â  (b) The corporate name of a domestic corporation stated in the articles of incorporation or amendment filed with the Office of the Secretary of State or the corporate name of a foreign corporation as stated under ORS 60.707 (1);

Â Â Â Â Â  (c) The name of a foreign or domestic limited partnership stated in the documents filed with the Office of the Secretary of State under ORS chapter 70;

Â Â Â Â Â  (d) The name of a foreign or domestic limited liability company stated in the documents filed with the Office of the Secretary of State under ORS chapter 63;

Â Â Â Â Â  (e) The name of a foreign or domestic nonprofit corporation stated in the documents filed with the Office of the Secretary of State under ORS chapter 65;

Â Â Â Â Â  (f) The name of a foreign or domestic general partnership stated in any documents filed with the Office of the Secretary of State under this chapter; or

Â Â Â Â Â  (g) The name of a foreign or domestic business trust or estate stated in any documents filed with the Office of the Secretary of State.

Â Â Â Â Â  (7) ÂService markÂ has the meaning given in ORS 647.005. [1963 c.551 Â§1; 1967 c.269 Â§5; 1971 c.194 Â§1; 1971 c.594 Â§35; 1985 c.677 Â§66a; 1985 c.728 Â§90; 1987 c.94 Â§105; 1995 c.454 Â§3]

Â Â Â Â Â  648.007 Requirement to register assumed business name and service mark; exceptions. (1) No person shall carry on, conduct or transact business under an assumed business name in a county where the business is located, where a physical facility of the business is located or where an employee of the business is stationed, unless the person has registered the assumed business name as provided in this chapter and maintains a current registration.

Â Â Â Â Â  (2) A person shall register a service mark as an assumed business name if the person carries on, conducts or transacts business under the service mark and the person does not disclose conspicuously the personÂs real and true name at the time and place that the person carries on, conducts or transacts business.

Â Â Â Â Â  (3) ORS 648.010 and subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) A foreign corporation that applied for and was issued a certificate of authority prior to September 20, 1985, and that carries on, conducts or transacts business in this state exclusively under the name that it stated in its application that it elects to use in this state, as shown on the records of the Office of the Secretary of State.

Â Â Â Â Â  (b) A partnership which uses the surname of all or some of the partners all of whom are licensed by a common licensure board or commission.

Â Â Â Â Â  (c) A mutual and voluntary association composed of 10 or more farmers and landowners formed for the purpose of constructing, owning and operating reservoirs, irrigation ditches and irrigation works. The secretary of each association shall maintain a complete and current record of the associationÂs members, and shall furnish a copy of the record upon request.

Â Â Â Â Â  (4) Nothing in this chapter shall preclude a person from registering more than one assumed business name. [1985 c.728 Â§92]

Â Â Â Â Â  648.008 Optional registration of real and true name. (1) Notwithstanding any provision of this chapter, a person that will carry on, conduct or transact business under the real and true name of the person may apply for registration of the real and true name with the Office of the Secretary of State.

Â Â Â Â Â  (2) An application for registration of a real and true name shall be treated in the same manner as an application to register an assumed business name under this chapter. If a real and true name is registered under this chapter, all provisions of this chapter applicable to an assumed business name shall also apply to a real and true name. [1995 c.454 Â§2]

Â Â Â Â Â  648.010 Registration of assumed business name; contents of application; designation of representative; effect. (1) Each person who will carry on, conduct or transact business under an assumed business name shall sign an application to register the assumed business name and shall submit the application to the Office of the Secretary of State, with the fee prescribed by this chapter. All of the persons who will carry on, conduct or transact a single business under an assumed business name shall file a consolidated application to register the assumed business name.

Â Â Â Â Â  (2) The application shall state:

Â Â Â Â Â  (a) The assumed business name to be registered. The applicant shall write the assumed business name in the alphabet used to write the English language. The assumed business name may include numerals and incidental punctuation.

Â Â Â Â Â  (b) The real and true name and street address of each person who intends to carry on, conduct or transact business under the assumed business name.

Â Â Â Â Â  (c) The principal address at which the applicant intends to carry on, conduct or transact business and a listing of each county in which the applicant intends to carry on, conduct or transact business to the extent that ORS 648.007 would require the applicant to register the assumed business name for that county.

Â Â Â Â Â  (d) The name and the mailing address of the person whom the applicant authorizes to represent the applicant in transactions with the Office of the Secretary of State with respect to the registration. All of the registrants of an assumed business name for a single business shall designate the same person under this subsection.

Â Â Â Â Â  (e) The applicantÂs primary business activity.

Â Â Â Â Â  (f) Any other information that the Secretary of State by rule may require.

Â Â Â Â Â  (3) Any application for registration submitted under this section or any report submitted under ORS 648.017 shall set forth the Social Security number or federal employer identification number of each applicant or registrant named in the application or report.

Â Â Â Â Â  (4) The person named in the application to be authorized to represent the applicant is authorized to receive notices under this chapter and to perform any duty that this chapter requires of the registrant of the assumed business name, but is not by the application or registration made the registrantÂs agent for the service of process. [Amended by 1961 c.355 Â§1; 1963 c.551 Â§2; 1969 c.154 Â§1; 1971 c.194 Â§2; 1985 c.728 Â§94; 1987 c.843 Â§21; 1995 c.454 Â§4]

Â Â Â Â Â  648.012 Registration duty of Secretary of State. (1) If an application delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 648.010, the Secretary of State shall register it.

Â Â Â Â Â  (2) The Secretary of State registers an application by indicating thereon that it has been filed by the Secretary of State and the date of registration.

Â Â Â Â Â  (3) If the Secretary of State refuses to register an assumed business name, the Secretary of State shall return the application to the applicant within 10 business days after the application was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The duty of the Secretary of State to register assumed business names under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any application delivered to the Office of the Secretary of State. The Secretary of StateÂs registering or refusing to register an assumed business name does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the application in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the application.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to register an assumed business name does not create a presumption that the application is invalid or that information contained in the application is incorrect. [1995 c.454 Â§13]

Â Â Â Â Â  648.014 Forms; rules. (1) Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter.

Â Â Â Â Â  (2) The Secretary of State may by rule require the use of the forms. [1995 c.454 Â§14]

Â Â Â Â Â  648.015 [1963 c.551 Â§7; 1967 c.233 Â§3; 1969 c.154 Â§2; 1971 c.318 Â§13; 1981 c.633 Â§74; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  648.017 Renewal of registration; fee; contents of application; rules; effect of failure to renew; notice. (1) A registrant must apply to renew a registration of an assumed business name within 30 days before the second anniversary of the date that the Secretary of State registered the assumed business name and each second anniversary thereafter. The registrant must apply to the Office of the Secretary of State for renewal of the registration and submit with the renewal a renewal fee. The application for renewal must include all identifying information required by rule of the Secretary of State. Failure to apply for renewal and pay the required fee is grounds for administrative cancellation of the registration.

Â Â Â Â Â  (2) Not less than 30 days before the application for renewal is due, the Secretary of State shall notify each authorized representative of the requirement to apply for renewal. The notice shall indicate the date by which the renewal application must be submitted, and shall include the renewal application. The notice shall state that if the registrant fails to submit the renewal application and renewal fee on or before the renewal deadline, the registration of the assumed business name will be canceled without further notice.

Â Â Â Â Â  (3) If the Secretary of State finds that the application for renewal conforms to the requirements of this section, and all fees have been paid, the Secretary of State shall renew the registration. [1969 c.154 Â§6; 1977 c.78 Â§6; 1981 c.633 Â§75; 1985 c.728 Â§98; 1987 c.94 Â§161]

Â Â Â Â Â  648.020 [Repealed by 1963 c.551 Â§21]

Â Â Â Â Â  648.025 Amendment of registration; application; required signatures; statement of withdrawal, incapacity or death; designation of representative. (1) An application to amend a registration of an assumed business name shall be delivered to the Office of the Secretary of State for filing within 60 days after any of the following occurs:

Â Â Â Â Â  (a) There is a change in the identity, names or addresses of the persons carrying on, conducting or transacting the business for which the assumed business name is registered;

Â Â Â Â Â  (b) There is a change in the identity, name or address of the person authorized to represent the registrant or registrants;

Â Â Â Â Â  (c) The registrant commences to carry on, to conduct or to transact business under the assumed business name in a county or counties different from those that the registrant stated in the application where the registrant intended to carry on, to conduct or to transact business under the assumed business name; or

Â Â Â Â Â  (d) The address of the principal place of business is changed.

Â Â Â Â Â  (2) Except as provided in this subsection, the application required by subsection (1) of this section shall be signed by the registrant, if the registrant is an individual, by the officer of a foreign or domestic corporation who is authorized to sign, if the registrant is a foreign or domestic corporation, by a general partner of a foreign or domestic limited partnership, if the registrant is a foreign or domestic limited partnership, by a manager of a foreign or domestic limited liability company, or by a member of a foreign or domestic member-managed limited liability company, if the registrant is a foreign or domestic limited liability company, or by a trustee of a foreign or domestic business trust, if the registrant is a foreign or domestic business trust. The application required by subsection (1) of this section may be signed by the authorized representative instead of the registrant or registrants in any of the following cases:

Â Â Â Â Â  (a) The address of a person under subsection (1)(a) or (b) of this section is changed.

Â Â Â Â Â  (b) Any county is added or deleted under subsection (1)(c) of this section.

Â Â Â Â Â  (c) The address of the principal place of business under subsection (1)(d) of this section is changed.

Â Â Â Â Â  (3) Whenever any person having an interest in a business with a registered assumed business name withdraws from the business or dies, the person who is withdrawing, or in case of the personÂs death or incapacity, the legal representative of such person or the authorized representative, shall submit to the Office of the Secretary of State a statement of such withdrawal, incapacity or death.

Â Â Â Â Â  (4) The amendment of the registration of an assumed business name supersedes the original registration of the assumed business name on all matters amended but does not renew the registration as required under ORS 648.017.

Â Â Â Â Â  (5) The Secretary of State may designate by rule who shall be the authorized representative if the authorized representative withdraws and no new authorized representative is appointed within the time period prescribed in this section. [1963 c.551 Â§6; 1969 c.154 Â§3; 1981 c.633 Â§76; 1985 c.728 Â§99; 1987 c.94 Â§162; 1995 c.454 Â§6]

Â Â Â Â Â  648.029 Alteration of registration to reflect corporate structure change. Where a domestic corporation is the registrant of an assumed business name and the corporation merges or amends its articles of incorporation to change its corporate name or a foreign corporation procures an amended certificate of authority, the Secretary of State may alter the assumed business name registration to indicate the surviving or changed corporate name. [1969 c.154 Â§8; 1995 c.454 Â§7]

Â Â Â Â Â  Note: 648.029 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 648 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  648.030 [Repealed by 1963 c.551 Â§21]

Â Â Â Â Â  648.035 [1963 c.551 Â§5; 1967 c.233 Â§1; repealed by 1969 c.154 Â§10]

Â Â Â Â Â  648.040 [Repealed by 1963 c.551 Â§21]

Â Â Â Â Â  648.045 [1963 c.551 Â§4; repealed by 1981 c.633 Â§83]

Â Â Â Â Â  648.050 [Amended by 1955 c.661 Â§1; 1963 c.551 Â§8; 1969 c.154 Â§4; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  648.051 When registration refused; affidavit of applicant; registration effective until canceled. (1) Subject to subsection (2) of this section, the Secretary of State shall register the assumed business name contained in the application.

Â Â Â Â Â  (2) The Secretary of State shall not register the assumed business name if the Secretary of State determines that the assumed business name is not distinguishable on the records of the Office of the Secretary of State from another assumed business name or from the name of a person, including a reserved name or registered name of active record with the Office of the Secretary of State except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) The Secretary of State shall register an assumed business name if the applicant submits for filing an affidavit that the applicant has a right to use the assumed business name in the county or counties stated in the application for the character of business that the applicant will carry on, conduct or transact under the assumed business name. The affidavit shall state:

Â Â Â Â Â  (a) That the affiant has been advised of the penalties for false swearing;

Â Â Â Â Â  (b) The facts upon which the affidavit is based and that the affiant swears to the existence of the facts from the affiantÂs own knowledge; and

Â Â Â Â Â  (c) That the affiant believes that the facts stated are sufficient to establish either:

Â Â Â Â Â  (A) That prior use of the name by the applicant or by the licensor of the applicant has vested in the applicant a right to use the assumed business name for the character of business stated in the application in the county or counties listed in the application; or

Â Â Â Â Â  (B) That the character of business that the applicant intends to carry on, conduct or transact under the assumed business name will not so resemble the character of business, if any, that the person who filed, reserved or registered the assumed business name or the name of the person identified under subsection (2) of this section conducts under the name in the county or any of the counties listed in the application as to be likely to cause confusion or mistake or to deceive.

Â Â Â Â Â  (4) The registration of an assumed business name remains in effect until canceled. [1985 c.728 Â§96; 1995 c.454 Â§8]

Â Â Â Â Â  648.055 Cancellation of registration upon dissolution or when corporate authority withdrawn or revoked. (1) If the only registrant of an assumed business name is a domestic corporation that has been dissolved, the Secretary of State may cancel the registration.

Â Â Â Â Â  (2) If the only registrant of an assumed business name is a foreign corporation whose authority to transact business in this state has been withdrawn or revoked, the Secretary of State may cancel the registration. [1969 c.154 Â§7; 1987 c.94 Â§165; 2005 c.22 Â§452]

Â Â Â Â Â  648.057 Cancellation of registration upon termination of business; signature of registrant; delivery. (1) An assumed business name must be canceled not later than the 60th day after the registrant or registrants of the assumed business name cease doing business under that name.

Â Â Â Â Â  (2) The application required by subsection (1) of this section shall be signed by the registrant or registrants of the assumed business name or by the authorized representative of the registrant or registrants and shall be delivered to the Office of the Secretary of State for filing. [1987 c.94 Â§164]

Â Â Â Â Â  648.060 [Amended by 1963 c.551 Â§9; repealed by 1967 c.152 Â§1 (648.061 enacted in lieu of 648.060)]

Â Â Â Â Â  648.061 Consent of nonresident persons to service of process. Any of the persons not domiciled within this state or foreign persons not authorized to do business within this state who appear as persons who will carry on, conduct or transact business under an assumed business name in an application for registration filed under ORS 648.010 shall be deemed to have appointed the Secretary of State as agent upon whom may be served at any time any process, notice or demand required or permitted by law to be served upon them. [1967 c.152 Â§2 (enacted in lieu of 648.060); 1995 c.454 Â§9]

Â Â Â Â Â  648.070 Service of process on nonresident. A person making service of process authorized by ORS 648.061 shall make the service by delivering a copy of the process in person or by certified mail to the Office of the Secretary of State. The service shall be sufficient and valid personal service upon the persons not domiciled in this state to whom ORS 648.061 applies if the plaintiff immediately sends notice of the service and a copy of the process by certified mail to the principal office of the persons against whom the process or pleadings are directed, and the return receipt of the latter and plaintiffÂs affidavit of compliance with this section are appended to the process and entered as a part of the return thereof. The defendant persons against whom the process or pleadings are directed shall have 30 days after the date of mailing of the process or pleadings in which to appear and plead. Personal service outside the state in accordance with the statutes of Oregon relating to personal service of summons outside the state shall relieve the plaintiff from mailing copies of the summons or process by registered mail as provided in this section. [Amended by 1963 c.551 Â§10; 1983 c.717 Â§33; 1991 c.132 Â§24]

Â Â Â Â Â  648.080 [Amended by 1963 c.551 Â§11; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  648.081 False or fraudulent registration prohibited; cancellation of conflicting registration; effect on other remedies. (1) No person shall procure or maintain the registration of an assumed business name with the Office of the Secretary of State by knowingly making any false or fraudulent representation or declaration, orally or in writing, or by any other fraudulent means. No person shall register or use an assumed business name with an intent to create a likelihood of confusion with another person.

Â Â Â Â Â  (2) A person that is not a corporation, limited liability company, business trust or limited partnership violates subsection (1) of this section if the person registers an assumed business name that contains the words Âcorporation,Â Âincorporated,Â Âlimited liability company,Â Âlimited partnershipÂ or Âbusiness trustÂ or an abbreviation of any of those terms.

Â Â Â Â Â  (3) A foreign or domestic profit or nonprofit corporation may register as an assumed business name its corporate name minus the word, abbreviation or phrase that ORS 60.094 or 60.717 requires.

Â Â Â Â Â  (4) A foreign or domestic limited liability company may register as an assumed business name its limited liability company name minus the word, abbreviation or phrase that ORS 63.094 or 63.717 requires.

Â Â Â Â Â  (5) A foreign or domestic limited partnership may register as an assumed business name its limited partnership name minus the word, abbreviation or phrase that ORS 70.010 or 70.365 requires.

Â Â Â Â Â  (6) A foreign or domestic business trust may register as an assumed business name its business trust name minus the word, abbreviation or phrase that ORS 60.094 or 60.717 requires.

Â Â Â Â Â  (7) The Secretary of State shall cancel the registration of a conflicting assumed business name if a person other than the registrant submits to the Office of the Secretary of State a certified copy of a final judgment of a court that finds that the person has a right superior to that of the registrant to use the name in this state. Nothing in this subsection shall preclude the Secretary of State from seeking a civil penalty under ORS 648.990 after cancellation if the former registrant continues to carry on, to conduct or to transact business under the assumed business name.

Â Â Â Â Â  (8) Nothing in this section shall limit any personÂs right to seek a remedy under ORS 646.638 or to seek an injunction under ORS 647.107. [1985 c.728 Â§97; 1987 c.94 Â§106; 1995 c.454 Â§10; 2003 c.576 Â§529]

Â Â Â Â Â  648.090 [Amended by 1963 c.551 Â§12; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  648.100 [Amended by 1961 c.355 Â§2; repealed by 1963 c.551 Â§21]

Â Â Â Â Â  648.105 [1963 c.551 Â§13; repealed by 1983 c.717 Â§42]

Â Â Â Â Â  648.110 [Repealed by 1963 c.551 Â§21]

Â Â Â Â Â  648.115 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1963 c.551 Â§15; 1967 c.233 Â§2; 1969 c.154 Â§9; 1981 c.633 Â§77; 1985 c.351 Â§26; 1987 c.94 Â§166; 1989 c.383 Â§5; 1991 c.132 Â§25; 1995 c.454 Â§11; 1999 c.652 Â§18]

Â Â Â Â Â  648.125 Rules. In accordance with any applicable provisions of ORS chapter 183, the Secretary of State may adopt rules the secretary considers necessary or proper for the administration of this chapter. [1963 c.551 Â§14; 2003 c.14 Â§393]

Â Â Â Â Â  648.130 [1971 c.194 Â§4; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  648.135 Effect of violation of ORS 648.007; damages and attorney fees; effect on other laws. (1) A person who carries on, conducts or transacts business in violation of ORS 648.007 shall lack standing before the courts of this state to maintain a cause of action for the benefit of the business. The person may cure the incapacity at any time by complying with ORS 648.007. Nothing in this section shall extend any statute of limitations.

Â Â Â Â Â  (2) In any action or suit in which the cause of action arises out of business that the defendant carried on, conducted or transacted in violation of ORS 648.007, the plaintiff shall be entitled to recover $500 or the actual costs that the court determines that the plaintiff reasonably incurred to ascertain the real and true name of the defendant, whichever is greater. The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

Â Â Â Â Â  (3) Except as provided in this section, nothing in this chapter shall abrogate or limit the law as to unfair competition or unfair trade practices or derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and to protect trade names. [1985 c.728 Â§93; 1987 c.390 Â§1; 1995 c.454 Â§12; 1995 c.618 Â§106]

Â Â Â Â Â  648.990 Penalties. (1) Violation of any of the provisions of this chapter is punishable by a civil penalty not exceeding $100.

Â Â Â Â Â  (2) A penalty imposed under this section is in addition to any other penalty which may be imposed by the state or a political subdivision of this state under any other civil or criminal statute. [Amended by 1963 c.551 Â§17; 1985 c.728 Â§101]

_______________



Chapter 649

Chapter 649 Â Insignia and Names of Organizations

2005 EDITION

INSIGNIA AND NAMES OF ORGANIZATIONS

TRADE REGULATIONS AND PRACTICES

649.010Â Â Â Â  Definitions for ORS 649.010 to 649.060 and 649.080

649.020Â Â Â Â  Organization may register its name or insignia

649.030Â Â Â Â  Unauthorized use of registered insignia prohibited

649.040Â Â Â Â  Application for registration, alteration or cancellation; certificate of registration

649.050Â Â Â Â  Record of registration

649.060Â Â Â Â  Exclusive right to register

649.070Â Â Â Â  Protection of distinguishing blanks and marks filed by telegraph company

649.080Â Â Â Â  Unauthorized display of insignia of motor vehicle association prohibited

649.090Â Â Â Â  Filing, service, copying and certification fees

649.990Â Â Â Â  Penalties

Â Â Â Â Â  649.010 Definitions for ORS 649.010 to 649.060 and 649.080. As used in ORS 649.010 to 649.060 and 649.080:

Â Â Â Â Â  (1) ÂOrganizationÂ means any association, lodge, order, fraternal society, beneficial association or fraternal and beneficial society or association, historical, military or veteransÂ organization, labor union, foundation, federation or any other society, organization or association, degree, branch, subordinate lodge or auxiliary, incorporated or unincorporated, the activities of which are lawful.

Â Â Â Â Â  (2) ÂInsigniaÂ means a badge, mark, motto, button, decoration, charm, emblem or rosette. [Amended by 2003 c.45 Â§1]

Â Â Â Â Â  649.020 Organization may register its name or insignia. (1) Any organization may register, in the office of the Secretary of State, a facsimile, duplicate or description of its name and insignia, and may, by reregistration, alter or cancel the same. The registration shall be for the use, benefit and on behalf of the organization, the individual members and those who thereafter become members of the organization, throughout the state.

Â Â Â Â Â  (2) No registration shall be granted or alteration permitted to any organization having a name or insignia similar to, imitating or so nearly resembling as to be calculated to deceive, any other name or insignia already registered pursuant to the provisions of ORS 649.010 to 649.060.

Â Â Â Â Â  649.030 Unauthorized use of registered insignia prohibited. No person shall willfully wear, exhibit, display, print or use, for any purpose, the insignia of any organization registered under ORS 649.010 to 649.060 unless the person is entitled to use and wear the insignia under the constitution and bylaws, rules and regulations of the organization.

Â Â Â Â Â  649.040 Application for registration, alteration or cancellation; certificate of registration. Application for registration, alteration or cancellation shall be made by the chief officer or officers of the organization upon blanks provided by the Secretary of State. Upon granting registration, the Secretary of State shall issue a certificate to the applicant, setting forth the fact of registration. [Amended by 1991 c.132 Â§26]

Â Â Â Â Â  649.050 Record of registration. The Secretary of State shall keep a properly indexed record of the registration provided for by ORS 649.010 to 649.060 and of any altered or canceled registration.

Â Â Â Â Â  649.060 Exclusive right to register. Any organization organized and existing on June 8, 1933, which had adopted any name or insignia has exclusive rights to the registration of such name and insignia officially adopted and in use by it at that time.

Â Â Â Â Â  649.070 Protection of distinguishing blanks and marks filed by telegraph company. The president or secretary of any telegraph company in this state may file in the office of the county clerk of the county in which the principal office of the company is situated, a copy of any printed blank or envelope, picture or device, used or intended to be used by the company, with the certificate of the president or secretary that the same is commonly used, or is intended so to be, in the business of the company, as a distinguishing mark, notice, or index of the business. Thereupon the blank envelope, picture or device shall become the property of the company and no person, unless by the employment or permission of the company, shall willfully print, publish, distribute or use, or cause to be printed, published, distributed, or used, either of them, or any copy, counterfeit, or imitation thereof.

Â Â Â Â Â  649.080 Unauthorized display of insignia of motor vehicle association prohibited. No person shall display upon any motor vehicle the insignia of any motor vehicle club or similar organization unless the person is entitled, under the constitution, bylaws, rules or regulations of the club or organization, to use the insignia. [Amended by 2003 c.45 Â§2]

Â Â Â Â Â  649.090 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under ORS 649.010 to 649.060. The secretary may collect the fees described in ORS 56.140 for copying any public record registered or filed under ORS 649.010 to 649.060, certifying the copy or certifying to other facts of record under ORS 649.010 to 649.060. [1991 c.132 Â§28; 1999 c.652 Â§19; 2003 c.45 Â§3]

Â Â Â Â Â  649.990 Penalties. (1) Violation of ORS 649.030 is a Class D violation. Default in the payment of a fine shall be dealt with as provided in ORS 161.675.

Â Â Â Â Â  (2) Intentional violation of ORS 649.070 is punishable, upon conviction, by a fine not to exceed $500 or imprisonment not to exceed six months.

Â Â Â Â Â  (3) Violation of ORS 649.080 is punishable:

Â Â Â Â Â  (a) Upon conviction, by a fine of not more than $100 or by imprisonment for not more than 10 days.

Â Â Â Â Â  (b) Upon a second such conviction within one year after the first conviction, by a fine of not more than $200 or by imprisonment for not more than 20 days, or both.

Â Â Â Â Â  (c) Upon a third or subsequent conviction within one year after the first conviction, by a fine of not more than $500 or by imprisonment for not more than six months, or both. [Amended by 1971 c.743 Â§403; 1983 c.740 Â§238; 1983 c.338 Â§962; 1985 c.16 Â§475; 1999 c.1051 Â§214]

_______________



Chapter 650

Chapter 650 Â Franchise Transactions

2005 EDITION

FRANCHISE TRANSACTIONS

TRADE REGULATIONS AND PRACTICES

GOODS AND SERVICES

(Generally)

650.005Â Â Â Â  Definitions for ORS 650.005 to 650.100

650.010Â Â Â Â  Franchise sellers required to maintain books and records; filings with director

650.015Â Â Â Â  When franchise sale or offer for sale is made in this state

650.020Â Â Â Â  Liability for damages of franchise seller; defenses; amount of recovery; attorney fees; joint and several liability; limitation on action; indemnification of corporation; right of contribution

(Administration)

650.050Â Â Â Â  Rules

650.055Â Â Â Â  General duties and powers of director

650.057Â Â Â Â  Orders issued under ORS 650.055

650.060Â Â Â Â  Investigative powers of director; protection against unreasonable investigation; contempt

650.065Â Â Â Â  Injunctive relief; attorney fees; appointment of receiver or conservator; conditions of awarding damages and injunctive relief

650.070Â Â Â Â  Director as agent for service of process

650.075Â Â Â Â  Manner of executing service of process; effect of initial service

650.080Â Â Â Â  When personal service of process required

650.085Â Â Â Â  Other civil or criminal remedies unaffected

650.095Â Â Â Â  Civil penalties

650.100Â Â Â Â  Disposition of civil penalties

MOTOR VEHICLE DEALERSHIPS

650.120Â Â Â Â  Definitions for ORS 650.120 to 650.170

650.130Â Â Â Â  Prohibited conduct by manufacturer, distributor or importer

650.140Â Â Â Â  Good cause required for terminating dealer franchise; protest of termination; notice before termination

650.145Â Â Â Â  Compensation due dealer upon termination of franchise

650.150Â Â Â Â  Enjoining establishment of certain franchises or relocation of existing dealership in same market area; complaint; determination of good cause; notice to existing dealerships; attorney fees

650.153Â Â Â Â  Liability of franchisor for repair of motor vehicle that becomes inoperative prior to sale to consumer

650.155Â Â Â Â  Liability of manufacturer for damages to vehicles before delivery to carrier

650.158Â Â Â Â  Predelivery preparation and warranty service; notice to dealers; schedule of compensation; claims by dealers

650.162Â Â Â Â  Transfer, assignment or sale of interest in dealership or franchise; notices; approval of franchisor; right of first refusal

650.165Â Â Â Â  Prohibited franchise conditions

650.167Â Â Â Â  Violation of ORS 650.140 or 650.150 as irreparable injury

650.170Â Â Â Â  DealerÂs remedy

MOTOR FUEL FRANCHISES

650.200Â Â Â Â  Definitions for ORS 650.200 to 650.250

650.205Â Â Â Â  Prohibited conduct by franchisor

650.210Â Â Â Â  Rights and prohibitions governing relationship between franchisor and franchisee

650.215Â Â Â Â  Prohibited conduct in offer, sale or purchase of franchise

650.220Â Â Â Â  Consent of franchisor to sale, assignment or transfer of franchise; conditions for trial franchise

650.225Â Â Â Â  Death of franchisee; when franchisor required to enter into new franchise with designee of franchisee; notice; qualifications; possession of franchise premises

650.230Â Â Â Â  Transfer of franchise to corporation in which franchisee has controlling interest; conditions

650.235Â Â Â Â  Franchisor prohibited from requiring operation of service station in excess of 16 hours per day; exceptions

650.240Â Â Â Â  When transfer of motor fuel a sale in commerce

650.245Â Â Â Â  Principle of good faith

650.250Â Â Â Â  Injunctive relief or damages; limitation on commencement of action; attorney fees

RECREATIONAL VEHICLE FRANCHISES

650.300Â Â Â Â  Definitions for ORS 650.300 to 650.480

650.310Â Â Â Â  Good cause; determination

650.320Â Â Â Â  Dealership agreement

650.330Â Â Â Â  Comparable terms and conditions; grantor sales to public

650.340Â Â Â Â  Termination, cancellation or failure to renew; notice; grounds

650.350Â Â Â Â  DealerÂs rights upon termination, cancellation or failure to renew

650.360Â Â Â Â  Coercion prohibited

650.370Â Â Â Â  Transfer by dealer

650.380Â Â Â Â  DealerÂs successor

650.390Â Â Â Â  Warranty service

650.400Â Â Â Â  Recalls

650.410Â Â Â Â  DealerÂs warranty obligations

650.420Â Â Â Â  Required disclosures

650.430Â Â Â Â  Damaged or defective vehicles

650.440Â Â Â Â  GrantorÂs ownership, operation or control of dealership

650.450Â Â Â Â  Indemnification; grantor and dealer

650.460Â Â Â Â  Indemnification; warrantor and dealer

650.470Â Â Â Â  Remedies; grantor and dealer; attorney fees

650.480Â Â Â Â  Remedies; warrantor and dealer; attorney fees

GOODS AND SERVICES

(Generally)

Â Â Â Â Â  650.005 Definitions for ORS 650.005 to 650.100. As used in ORS 650.005 to 650.100, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArea franchiseÂ means a contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, for a valuable consideration, to sell or negotiate the sale of franchises in the name or on behalf of the franchisor.

Â Â Â Â Â  (2) ÂControlÂ means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

Â Â Â Â Â  (3) ÂDirectorÂ means Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂFranchiseÂ means a contract or agreement, whether oral or written, by which:

Â Â Â Â Â  (a) A franchisee is granted the right to engage in the business of offering, selling or distributing goods or services under a marketing plan or system prescribed in substantial part by a franchisor;

Â Â Â Â Â  (b) The operation of the franchiseeÂs business pursuant to such plan or system is substantially associated with the franchisorÂs trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the franchisor of such plan or system; and

Â Â Â Â Â  (c) The franchisee is required to give to the franchisor a valuable consideration for the right to transact business pursuant to the plan or system. Payment for trading stamps in itself is not consideration for the right to transact business pursuant to a plan or system.

Â Â Â Â Â  (5) ÂFranchiseeÂ means a person to whom a franchise is sold by a franchisor.

Â Â Â Â Â  (6) ÂFranchisorÂ means a person, including a subfranchisor, who sells a franchise for $100 or more to a franchisee or subfranchisor.

Â Â Â Â Â  (7) ÂOfferÂ or Âoffer to sellÂ includes every attempt to offer to dispose of, or solicitation of an offer to buy, a franchise or interest in a franchise for value.

Â Â Â Â Â  (8) ÂSaleÂ or ÂsellÂ includes every contract or agreement of sale of, contract to sell, or disposition of a franchise or interest in a franchise for value, but does not include the renewal or extension of an existing franchise without any material change in the terms thereof if there is no interruption in the operation of the franchised business by the franchisee.

Â Â Â Â Â  (9) ÂSubfranchisorÂ means a person to whom an area franchise is sold by a franchisor. [1973 c.509 Â§1; 1987 c.414 Â§77; 1993 c.744 Â§16]

Â Â Â Â Â  650.010 Franchise sellers required to maintain books and records; filings with director. Every person who offers to sell a franchise in this state shall maintain a complete set of books, records and accounts of any such sale and the disposition of the proceeds thereof, and shall, at such times as the Director of the Department of Consumer and Business Services may require, file in the office of the director a report, stating the names of each person to whom a franchise has been sold by the person filing the report, the amount of the proceeds derived and the disposition. [1973 c.509 Â§3]

Â Â Â Â Â  650.015 When franchise sale or offer for sale is made in this state. (1) A sale or offer to sell a franchise is made in this state when an offer to sell is made in this state, or an offer to buy is accepted in this state, or, if the franchisee is domiciled in this state, the franchised business is or will be operated in this state.

Â Â Â Â Â  (2) An offer to sell a franchise is made in this state when the offer either originates from this state or is directed by the offeror to this state and received at the place to which it is directed. An offer to sell is accepted in this state when acceptance is communicated to the offeror in this state. Acceptance is communicated to the offeror in this state when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed.

Â Â Â Â Â  (3) An offer to sell a franchise is not made in this state merely because:

Â Â Â Â Â  (a) The publisher circulates or there is circulated on behalf of the publisher in this state any bona fide newspaper or other publication of general, regular and paid circulation outside this state during the past 12 months; or

Â Â Â Â Â  (b) A radio or television program originating outside this state is received in this state. [1973 c.509 Â§2]

Â Â Â Â Â  650.020 Liability for damages of franchise seller; defenses; amount of recovery; attorney fees; joint and several liability; limitation on action; indemnification of corporation; right of contribution. (1) Any person who sells a franchise is liable as provided in subsection (3) of this section to the franchisee if the seller:

Â Â Â Â Â  (a) Employs any device, scheme or artifice to defraud; or

Â Â Â Â Â  (b) Makes any untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading.

Â Â Â Â Â  (2) It shall be an affirmative defense to any action for legal or equitable remedies brought under subsection (1) of this section if the franchisee knew of the untruth or omission.

Â Â Â Â Â  (3) The franchisee may recover any amounts to which the franchisee would be entitled upon an action for a rescission. Except as provided in subsection (4) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (4) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (3) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (5) Every person who directly or indirectly controls a franchisor liable under subsection (1) of this section, every partner, officer or director of the franchisor, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the sale of a franchise is also liable jointly and severally to the same extent as the franchisor, unless the nonseller did not know, and, in the exercise of reasonable care, could not have known, of the existence of the facts on which the liability is based.

Â Â Â Â Â  (6) An action may not be commenced under this section more than three years after the sale.

Â Â Â Â Â  (7) A corporation which is liable under ORS 650.005 to 650.100 shall have a right of indemnification against any of its principal executive officers, directors and controlling persons whose willful violation of any provision of ORS 650.005 to 650.100 gave rise to the liability. All persons liable under ORS 650.005 to 650.100 shall have a right of contribution against all other persons similarly liable, based upon each personÂs proportionate share of the total liability, except:

Â Â Â Â Â  (a) A person willfully misrepresenting or failing to disclose shall not have any right of contribution against any other person guilty merely of a negligent violation; and

Â Â Â Â Â  (b) A principal executive officer, director, or controlling person shall not have any right of contribution against the corporation to which the person sustains that relationship. [1973 c.509 Â§4; 1979 c.284 Â§185; 1995 c.696 Â§40]

(Administration)

Â Â Â Â Â  650.050 Rules. In accordance with this section and ORS chapter 183, the Director of the Department of Consumer and Business Services may from time to time make, amend and rescind such rules as are necessary to carry out the provisions of ORS 650.005 to 650.100. [1973 c.509 Â§5]

Â Â Â Â Â  650.055 General duties and powers of director. The Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Undertake the investigations, including investigations outside this state, that the director considers necessary to:

Â Â Â Â Â  (a) Determine whether a person:

Â Â Â Â Â  (A) Has failed to comply with ORS 650.010;

Â Â Â Â Â  (B) Has engaged in, is engaging in or is about to engage in an act or practice that would give rise to liability under ORS 650.020; or

Â Â Â Â Â  (C) Has violated, is violating or is about to violate a rule of the director adopted under ORS 650.050.

Â Â Â Â Â  (b) Aid in the enforcement of ORS 650.005 to 650.100 or in the formulation of rules and forms that carry out ORS 650.005 to 650.100.

Â Â Â Â Â  (2) Require a person to file a statement in writing, under oath or otherwise, concerning the matter being investigated.

Â Â Â Â Â  (3) When the director has reason to believe that a person has failed to comply with ORS 650.010, issue an order to comply.

Â Â Â Â Â  (4) When the director has reason to believe that a person has engaged in, is engaging in or is about to engage in an act or practice that would give rise to liability under ORS 650.020, issue an order to cease and desist from the act or practice.

Â Â Â Â Â  (5) When the director has reason to believe that a person has violated, is violating or is about to violate a rule of the director adopted under ORS 650.050, issue an order to cease and desist from the violation.

Â Â Â Â Â  (6) Publish information concerning any:

Â Â Â Â Â  (a) Failure to comply with ORS 650.010;

Â Â Â Â Â  (b) Act or practice that gives rise to liability under ORS 650.020;

Â Â Â Â Â  (c) Violation of a rule of the director adopted under ORS 650.050; or

Â Â Â Â Â  (d) Person who:

Â Â Â Â Â  (A) Fails to comply with ORS 650.010;

Â Â Â Â Â  (B) Commits an act or practice that gives rise to liability under ORS 650.020; or

Â Â Â Â Â  (C) Violates a rule of the director adopted under ORS 650.050. [1973 c.509 Â§6; 2005 c.339 Â§1]

Â Â Â Â Â  650.057 Orders issued under ORS 650.055. (1) The Director of the Department of Consumer and Business Services shall serve an order under ORS 650.055 on the person named in the order.

Â Â Â Â Â  (2) An order issued under ORS 650.055 becomes effective upon service on the person named in the order.

Â Â Â Â Â  (3) ORS 183.413 to 183.470 apply to orders issued under ORS 650.055.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a person may not obtain a hearing on the order unless the person requests the hearing within 20 days of service of the order.

Â Â Â Â Â  (5) A person who does not request a contested case hearing may not obtain judicial review of the order.

Â Â Â Â Â  (6) The director may vacate or modify an order issued under ORS 650.055 at any time. A modified order is effective upon service on the person named in the order. [2005 c.339 Â§3]

Â Â Â Â Â  650.060 Investigative powers of director; protection against unreasonable investigation; contempt. (1) For the purpose of any investigation or proceeding under ORS 650.005 to 650.100, the Director of the Department of Consumer and Business Services or any officer designated by the director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director considers relevant or material to the investigation or proceeding.

Â Â Â Â Â  (2) Any person who is served with a subpoena or is subject to an order to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or other documents or records as provided in ORS 650.005 to 650.100 may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C.

Â Â Â Â Â  (3) Except to the extent judicial relief may have been granted under subsection (2) of this section, if any person disobeys a subpoena issued under subsection (1) of this section, or if any witness refuses to testify or produce evidence before the director on any matter on which the witness may be lawfully interrogated, the circuit court of any county, upon application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1973 c.509 Â§7; 1977 c.358 Â§10; 1979 c.284 Â§186]

Â Â Â Â Â  650.065 Injunctive relief; attorney fees; appointment of receiver or conservator; conditions of awarding damages and injunctive relief. (1) Whenever the Director of the Department of Consumer and Business Services determines that any person has engaged in, or is about to engage in, any act or practice which the director believes would give rise to liability under ORS 650.020, the director may bring suit in the name of the State of Oregon in any circuit court of this state to enjoin the acts or practices. Upon a proper showing, the court shall grant a permanent or temporary injunction or restraining order and may appoint a receiver or conservator for the defendant or the defendantÂs assets. The court shall not require the director to post a bond. The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The director may include in any suit authorized by subsection (1) of this section a claim for any amount the franchisee could recover under ORS 650.020 or a claim for damages on behalf of other persons injured by any act or practice against which an injunction or restraining order is sought. The court may award appropriate relief to the franchisee or such other persons if the court finds that enforcement of the right of the franchisee or other persons by private civil action or suit, whether by class action or otherwise, would be so burdensome or expensive as to be impractical. [1973 c.509 Â§8; 1981 c.897 Â§85; 1995 c.696 Â§41]

Â Â Â Â Â  650.070 Director as agent for service of process. Except as provided in ORS 650.080, the Director of the Department of Consumer and Business Services is an agent for the service of any process, notice or demand required to be served in a proceeding under ORS 650.005 to 650.100 for:

Â Â Â Â Â  (1) Every person who sells or offers to sell a franchise in this state; and

Â Â Â Â Â  (2) Every person, whether a resident or nonresident of this state, who has engaged in conduct that is subject to a proceeding under ORS 650.020. [1973 c.509 Â§9]

Â Â Â Â Â  650.075 Manner of executing service of process; effect of initial service. (1) The service referred to in ORS 650.070 shall be made by:

Â Â Â Â Â  (a) Serving the Director of the Department of Consumer and Business Services or a clerk on duty at the Department of Consumer and Business Services a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, or by mailing to the department a copy of the process, notice or demand by certified or registered mail, and a fee of $2 for each party being served;

Â Â Â Â Â  (b) Transmittal of notice of the service on the director, together with one copy of each of the papers required by law to be delivered in connection with the service, by certified mail to the person being served:

Â Â Â Â Â  (A) At such personÂs address, if any, as it appears in the records of the director; and

Â Â Â Â Â  (B) At any address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice to the person to be served; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return mailing receipt and an affidavit of the person initiating the proceedings that there has been compliance with this section and ORS 650.070.

Â Â Â Â Â  (2) After completion of initial service upon the director, no additional documents need be served upon the director to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process. [1973 c.509 Â§10; 1987 c.603 Â§27]

Â Â Â Â Â  650.080 When personal service of process required. The method of service referred to in ORS 650.075 may not be used if personal service can be used. [1973 c.509 Â§11]

Â Â Â Â Â  650.085 Other civil or criminal remedies unaffected. Nothing in ORS 650.005 to 650.100 limits any statutory or common-law rights of a person to bring an action in any court for an act involved in the sale of franchises, or the right of the state to punish a person for a violation of any law. [1973 c.509 Â§12]

Â Â Â Â Â  650.095 Civil penalties. (1) In addition to any other liability or penalty provided by law, the Director of the Department of Consumer and Business Services may impose a civil penalty on a person for violation of a rule adopted under ORS 650.050 or an order issued under ORS 650.055.

Â Â Â Â Â  (2)(a) The director shall impose a civil penalty under this section in the manner provided in ORS 183.745.

Â Â Â Â Â  (b)(A) The civil penalty may not exceed $10,000 for each violation.

Â Â Â Â Â  (B) In the case of a continuing violation:

Â Â Â Â Â  (i) Each day that the violation continues is a separate violation.

Â Â Â Â Â  (ii) The civil penalty may not exceed $50,000. [2005 c.339 Â§4]

Â Â Â Â Â  650.100 Disposition of civil penalties. All penalties recovered under ORS 650.095 shall be paid into the State Treasury and credited to the General Fund and are available for general government expenses. [2005 c.339 Â§5]

MOTOR VEHICLE DEALERSHIPS

Â Â Â Â Â  650.120 Definitions for ORS 650.120 to 650.170. For the purposes of ORS 650.120 to 650.170:

Â Â Â Â Â  (1) ÂDealerÂ means any person who has been issued a vehicle dealer certificate under ORS 822.020 and pursuant to a franchise from a manufacturer, distributor or importer engages in buying, selling, leasing or exchanging new motor vehicles.

Â Â Â Â Â  (2) ÂDealershipÂ means the location from which a dealer buys, sells, leases, trades, stores, takes on consignment or in any other manner deals in new motor vehicles.

Â Â Â Â Â  (3) ÂDistributorÂ means a person who sells or distributes motor vehicles other than motor homes to motor vehicle dealers.

Â Â Â Â Â  (4) ÂFleet ownerÂ means a person in this state who at one time buys or leases for use in a business:

Â Â Â Â Â  (a) 15 or more motor vehicles with a gross vehicle weight rating of less than 8,500 pounds; or

Â Â Â Â Â  (b) 50 or more vehicles with a gross vehicle weight rating of 8,500 pounds or more.

Â Â Â Â Â  (5) ÂFranchiseÂ means a contract or agreement under which:

Â Â Â Â Â  (a) The franchisee is granted the right to sell, lease and exchange new motor vehicles manufactured, distributed or imported by the franchisor;

Â Â Â Â Â  (b) The franchise is an independent business operating as a component of a distribution or marketing system prescribed in substantial part by the franchisor;

Â Â Â Â Â  (c) The franchiseeÂs business is substantially associated with the trademark, trade name, commercial symbol or advertisements designating the franchisor or the products distributed by the franchisor;

Â Â Â Â Â  (d) The franchiseeÂs business is substantially reliant on the franchisor for a continued supply of motor vehicles, parts and accessories;

Â Â Â Â Â  (e) The franchisee is granted the right to perform warranty repairs authorized by the franchisor; and

Â Â Â Â Â  (f) The franchisee is granted the right to sell, install and exchange parts, equipment and accessories manufactured, distributed or imported by the franchisor for use in or on motor vehicles.

Â Â Â Â Â  (6) ÂFranchiseeÂ means a dealer to whom a franchise is granted.

Â Â Â Â Â  (7) ÂFranchisorÂ means a manufacturer, distributor or importer who grants a franchise to a dealer.

Â Â Â Â Â  (8) ÂImporterÂ means a person who transports or arranges for the transportation of any foreign manufactured new motor vehicle into the United States for sale in this state.

Â Â Â Â Â  (9) ÂManufacturerÂ means a person who manufactures or assembles motor vehicles or who manufactures or installs on previously assembled truck chassis special bodies or equipment, other than motor homes, that when installed forms an integral part of the motor vehicle and constitutes a major manufacturing alteration and which completed unit is owned by the manufacturer.

Â Â Â Â Â  (10) ÂManufacturerÂs suggested retail priceÂ means the retail price of the new motor vehicle suggested by the manufacturer, including the retail delivered price suggested by the manufacturer for each accessory or item of optional equipment physically attached to the new motor vehicle at the time of delivery to the dealer that is not included within the retail price suggested by the manufacturer for the new motor vehicle without the accessory or optional equipment.

Â Â Â Â Â  (11) ÂMotor homeÂ means a motor vehicle that is designed to provide temporary living quarters and is built into an integral part of, or is permanently attached to, a self-propelled motor vehicle chassis or van. The vehicle must contain permanently installed independent life support systems and provide at least four of the following facilities:

Â Â Â Â Â  (a) Cooking;

Â Â Â Â Â  (b) Refrigeration or ice box;

Â Â Â Â Â  (c) Self-contained toilet;

Â Â Â Â Â  (d) Heating or air conditioning;

Â Â Â Â Â  (e) A potable water supply system including a faucet and sink; or

Â Â Â Â Â  (f) A separate 110-120 volt electrical power supply or liquid petroleum gas supply.

Â Â Â Â Â  (12) ÂMotor vehicleÂ means:

Â Â Â Â Â  (a) A self-propelled device, other than a motor home, used:

Â Â Â Â Â  (A) For transportation of persons or property upon a public highway; or

Â Â Â Â Â  (B) In construction; or

Â Â Â Â Â  (b) A trailer with a gross vehicle weight rating of 20,000 pounds or more that is used for commercial transportation on a public highway.

Â Â Â Â Â  (13) ÂQualified vendorÂ means a person with a contract or agreement to sell goods or services to a manufacturer, distributor or importer.

Â Â Â Â Â  (14) ÂRelevant market areaÂ means:

Â Â Â Â Â  (a) For a dealer primarily of motor vehicles with a gross vehicle weight rating of less than 8,500 pounds, a circular area around an existing dealership of:

Â Â Â Â Â  (A) Not less than a 10-mile radius from the dealership site;

Â Â Â Â Â  (B) Not less than a 15-mile radius from the dealership site if the population is less than 250,000 within a 10-mile radius from the existing dealership and 150,000 or more within a 15-mile radius from the existing dealership;

Â Â Â Â Â  (C) Not less than a 20-mile radius from the dealership site if the population is less than 150,000 within a 15-mile radius from the existing dealership; or

Â Â Â Â Â  (D) The area of sales and service responsibility determined under the franchise agreement if the area is larger than the areas provided for in this paragraph.

Â Â Â Â Â  (b) For a dealer primarily of motor vehicles with a gross vehicle weight rating of 8,500 pounds or more, a circular area around an existing dealership of:

Â Â Â Â Â  (A) Not less than a 25-mile radius from the dealership site; or

Â Â Â Â Â  (B) The area of sales and service responsibility determined under the franchise agreement if the area is larger than the area provided for in subparagraph (A) of this paragraph.

Â Â Â Â Â  (15) ÂReplacement dealerÂ means any person who, at a dealership where the former dealer was franchised by the same manufacturer, distributor or importer, has been issued a vehicle dealer certificate under ORS 822.020 and pursuant to a franchise from a manufacturer, distributor or importer engages in buying, selling, leasing or exchanging new motor vehicles. [1980 c.3 Â§1; 1993 c.216 Â§1; 1999 c.660 Â§1; 2001 c.216 Â§1; 2001 c.825 Â§1; 2003 c.411 Â§1; 2005 c.211 Â§1]

Â Â Â Â Â  650.130 Prohibited conduct by manufacturer, distributor or importer. Notwithstanding the terms of any franchise or other agreement, a manufacturer, distributor or importer may not:

Â Â Â Â Â  (1) Require or attempt to require a dealer to accept delivery of any motor vehicle, part, accessory or any other commodity not voluntarily ordered by the dealer. This subsection does not apply to recall safety and emissions campaign parts not voluntarily ordered by the dealer or any vehicle features, parts, accessories or other components mandated by federal, state or local law.

Â Â Â Â Â  (2) Coerce or attempt to coerce a dealer to enter any agreement or sales promotion program by threatening to cancel the franchise of the dealer.

Â Â Â Â Â  (3) Refuse or fail to deliver, within a reasonable time and in a reasonable quantity, any new motor vehicle, part or accessory covered by the franchise if the vehicle, part or accessory is advertised as being available for delivery or is being delivered to another dealer. This subsection does not apply if the failure to deliver is the result of a cause beyond the control of the manufacturer, distributor or importer.

Â Â Â Â Â  (4) Prevent or attempt to prevent a dealer from making reasonable changes in the capital structure of a dealership or the means by which the dealership is financed, provided that the dealer meets any reasonable capital requirement of the manufacturer, distributor or importer.

Â Â Â Â Â  (5) Unreasonably refuse to compensate the dealer for work or services performed and expenses incurred in accordance with the dealerÂs delivery, preparation and warranty obligations under the terms of a franchise or agreement.

Â Â Â Â Â  (6) Coerce or attempt to coerce a dealer to participate monetarily in any advertising campaign or contest, or purchase any promotional materials, display devices or display decorations or materials at the expense of the dealer.

Â Â Â Â Â  (7) Establish a maximum price a dealer may charge for motor vehicles with a gross vehicle weight rating of less than 8,500 pounds.

Â Â Â Â Â  (8) Initiate an audit to determine the validity of paid claims for dealer compensation or any charge-backs for warranty parts or service compensation more than one year following the date of payment unless the manufacturer, distributor or importer has reasonable grounds to believe that the dealer submitted a fraudulent claim. If a manufacturer, distributor or importer initiates an audit more than one year following the date of payment, the manufacturer, distributor or importer may charge back to the dealer only the amount of a claim that the manufacturer, distributor or importer proves was fraudulent. Parties shall cooperate to ensure that permitted audits are concluded within 60 days of initiation.

Â Â Â Â Â  (9) Initiate an audit to determine the validity of paid claims for dealer compensation or any charge-backs for consumer or dealer incentives more than one year following the date of payment unless the manufacturer, distributor or importer has reasonable grounds to believe that the dealer submitted a fraudulent claim. If a manufacturer, distributor or importer initiates an audit more than one year following the date of payment, the manufacturer, distributor or importer may charge back to the dealer only the amount of a claim that the manufacturer, distributor or importer proves was fraudulent. Parties shall cooperate to ensure that permitted audits are concluded within 60 days of initiation.

Â Â Â Â Â  (10) Unfairly compete with a dealer in any matters governed by the franchise including, but not limited to, the sale or allocation of vehicles or other franchisor products, or the execution of dealer programs or benefits. This subsection applies if the manufacturer, distributor or importer has an ownership interest in, operates or controls, directly or indirectly, a business that is a dealer in this state.

Â Â Â Â Â  (11) Have an ownership interest in, operate or control, directly or indirectly, a business that sells or leases a motor vehicle to a person in Oregon except to a franchisee of the manufacturer, distributor or importer. It is not a violation of this subsection if:

Â Â Â Â Â  (a) A manufacturer, distributor or importer:

Â Â Â Â Â  (A) Has an ownership interest in, operates or controls, directly or indirectly, a business that is a dealership in this state and is a business that:

Â Â Â Â Â  (i) A franchisee owned, operated or controlled before the manufacturer, distributor or importer acquired the ownership interest in or began to operate or control the business;

Â Â Â Â Â  (ii) The manufacturer, distributor or importer maintains an ownership interest in, operates or controls for no more than two years; and

Â Â Â Â Â  (iii) While the manufacturer, distributor or importer maintains an ownership interest in, operates or controls the business, the manufacturer, distributor or importer offers the business for sale to any qualified independent person at a fair and reasonable price.

Â Â Â Â Â  (B) Has a part ownership interest in, operates or controls, directly or indirectly, a business that is a dealership in this state and another person:

Â Â Â Â Â  (i) Manages the day-to-day operations and business of the dealership;

Â Â Â Â Â  (ii) Has made, or is obligated to make within 12 months, a significant capital investment in the dealership that is subject to loss;

Â Â Â Â Â  (iii) Has an ownership interest in the dealership; and

Â Â Â Â Â  (iv) Operates the dealership under a franchise through which the person will within 15 years acquire full ownership of the dealership under reasonable terms and conditions.

Â Â Â Â Â  (C) As of January 1, 2000, had an ownership interest in, operated or controlled, directly or indirectly, a business that is a dealership in this state that sells motor vehicles with a gross vehicle weight rating of 8,500 pounds or more.

Â Â Â Â Â  (D) Has an ownership interest in, operates or controls, directly or indirectly, a business that primarily leases or rents motor vehicles for a period of 12 months or less and the only motor vehicles that the business sells are motor vehicles that have been:

Â Â Â Â Â  (i) Owned by the business for 180 days or more; or

Â Â Â Â Â  (ii) Driven more than 10,000 miles while owned by the business.

Â Â Â Â Â  (E)(i) Has an ownership interest in, operates or controls, directly or indirectly, a business that finances the sale or lease of motor vehicles; and

Â Â Â Â Â  (ii) Is a business that sells or leases motor vehicles to retail lessees in Oregon.

Â Â Â Â Â  (F) Has an ownership interest in, operates or controls, directly or indirectly, a business that makes a sale or lease of a motor vehicle that is not a violation of subsection (12) of this section.

Â Â Â Â Â  (b) A manufacturer has a part ownership interest in, operates or controls, directly or indirectly, a business that is a dealership in this state that buys, sells, leases, trades, stores, takes on consignment or in any other manner deals exclusively in a single line-make of the manufacturer and:

Â Â Â Â Â  (A) The manufacturer has, directly or indirectly, no more than 45 percent of the ownership interest in the dealership;

Â Â Â Â Â  (B) When the manufacturer acquires an ownership interest in the dealership, the distance from the manufacturerÂs dealership to the dealership of a dealer that buys, sells, leases, trades, stores, takes on consignment or in any other manner deals in the single line-make of the manufacturer and in which the manufacturer has no ownership interest is not less than 15 miles;

Â Â Â Â Â  (C) The manufacturer complies with the area restrictions in ORS 650.120 and 650.150;

Â Â Â Â Â  (D) The manufacturerÂs franchises authorize a dealer of the single line-make of the manufacturer to operate as many dealerships within a defined geographic area as the dealer and manufacturer agree on; and

Â Â Â Â Â  (E) On January 1, 2000:

Â Â Â Â Â  (i) There were no more than four dealers in the state of the manufacturerÂs single line-make; and

Â Â Â Â Â  (ii) Of the dealers in this state of the manufacturerÂs single line-make, at least one was a franchisee that owned and operated at least two dealerships within the geographic area authorized by franchises with the manufacturer.

Â Â Â Â Â  (12) Sell or lease a motor vehicle to a person in this state other than to a business described in subsection (11) of this section or to a franchisee of the manufacturer, distributor or importer. It is not a violation of this subsection if:

Â Â Â Â Â  (a) The manufacturer, distributor or importer sells or leases a motor vehicle to:

Â Â Â Â Â  (A) An employee, retired employee or family member of an employee or retired employee of the manufacturer, distributor or importer;

Â Â Â Â Â  (B) A driver training program;

Â Â Â Â Â  (C) A nonprofit corporation;

Â Â Â Â Â  (D) A qualified vendor;

Â Â Â Â Â  (E) A public agency as defined in ORS 537.515;

Â Â Â Â Â  (F) A current retail lessee;

Â Â Â Â Â  (G) A fleet owner;

Â Â Â Â Â  (H) A business acting as a vehicle dealer under ORS chapter 822 that sells motor vehicles only to other vehicle dealers; or

Â Â Â Â Â  (I) The customers of a business acting as a vehicle dealer under ORS chapter 822 that sells motor vehicles only to other vehicle dealers.

Â Â Â Â Â  (b) The sale or lease is by a business in this state that primarily leases or rents motor vehicles for a period of 12 months or less and the only motor vehicles that the business sells are motor vehicles that have been:

Â Â Â Â Â  (A) Owned by the business for 180 days or more; or

Â Â Â Â Â  (B) Driven more than 10,000 miles while owned by the business.

Â Â Â Â Â  (c) The sale or lease is by a subsidiary of a manufacturer, distributor or importer that finances the sale or lease of motor vehicles and the sale or lease is to a person who previously leased the vehicle from the subsidiary.

Â Â Â Â Â  (13)(a) Own, operate or control a business or enter into any contract, agreement or other written instrument permitting a person that is not a dealer to be compensated by the manufacturer, distributor or importer for performing warranty repairs and services if the business is located within a dealerÂs relevant market area.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to:

Â Â Â Â Â  (A) Warranty repairs and services performed on motor vehicles with a gross vehicle weight rating of less than 8,500 pounds provided for commercial or government fleets; or

Â Â Â Â Â  (B) Warranty repairs and services performed on motor vehicles with a gross vehicle weight rating of 8,500 pounds or more if, after January 1, 2002, a manufacturer, distributor or importer of only motor vehicles with a gross vehicle weight rating of 8,500 pounds or more has:

Â Â Â Â Â  (i) Obtained written permission from the dealers in the relevant market area to perform the repairs or services; or

Â Â Â Â Â  (ii) Authorized the repairs or services to be performed by a person who owns or leases the motor vehicles for use in the personÂs business.

Â Â Â Â Â  (14) Terminate, cancel, fail to renew or fail to approve the sale, transfer or assignment of any franchise agreement because the dealer owns, has an investment in, participates in the management of or holds a franchise agreement with another manufacturer, distributor or importer at a different dealership site, or has franchises with more than one manufacturer, distributor or importer sharing the same dealership site, facilities, personnel or display space before October 23, 1999. [1980 c.3 Â§2; 1989 c.716 Â§5; 1999 c.660 Â§2; 2001 c. 216 Â§2; 2001 c.825 Â§2; 2003 c.411 Â§2]

Â Â Â Â Â  650.140 Good cause required for terminating dealer franchise; protest of termination; notice before termination. (1) Notwithstanding the terms of any franchise or other agreement, it shall be unlawful for any manufacturer, distributor or importer to cancel, terminate or refuse to continue any franchise without showing good cause, provided the dealer protests such termination by filing a complaint in court of competent jurisdiction within the time period specified in subsection (3) of this section.

Â Â Â Â Â  (2) In determining if good cause exists pursuant to subsection (1) of this section, the court shall consider such factors as:

Â Â Â Â Â  (a) The amount of business transacted by the dealer as compared to the amount of business available to the dealer.

Â Â Â Â Â  (b) The investment necessarily made and obligations necessarily incurred by the franchisee in performance of the franchise.

Â Â Â Â Â  (c) The permanency of the investment.

Â Â Â Â Â  (d) The adequacy of the franchiseeÂs new motor vehicle sales and service facilities, equipment and parts.

Â Â Â Â Â  (e) The qualifications of the management, sales and service personnel to provide the consumer with reasonably good service and care of new motor vehicles.

Â Â Â Â Â  (f) The failure of the franchisee to substantially comply in good faith with those requirements of the franchise that are reasonable.

Â Â Â Â Â  (3) Notwithstanding the terms of any franchise or other agreement, a franchisor shall give a franchisee 60 daysÂ written notice stating the specific reasons for cancellation, termination or noncontinuance of a franchise, provided that a franchisor need only give 30 daysÂ written notice concerning the following reasons:

Â Â Â Â Â  (a) Misrepresentation by the franchisee in applying for the franchise.

Â Â Â Â Â  (b) Insolvency of the franchisee, or filing of any petition by or against the franchisee, under any bankruptcy or receivership law.

Â Â Â Â Â  (c) Conviction of a felony, provided that conviction after a plea nolo contendere shall be considered a conviction for purposes of this subsection.

Â Â Â Â Â  (d) Failure of the dealer to maintain its operation open for business for seven consecutive business days or for eight business days out of any 15-business-day period. [1980 c.3 Â§3]

Â Â Â Â Â  650.145 Compensation due dealer upon termination of franchise. (1) Upon the termination, cancellation, nonrenewal or discontinuance of any franchise, the dealer shall be allowed fair and reasonable compensation by the manufacturer, distributor or importer for the following:

Â Â Â Â Â  (a) All new current model year motor vehicle inventory with a gross vehicle weight rating of less than 8,500 pounds purchased from the manufacturer, distributor or importer, which has not been materially altered, substantially damaged or driven for more than 300 miles;

Â Â Â Â Â  (b) All new motor vehicle inventory that has not been materially altered or substantially damaged, provided that the vehicles:

Â Â Â Â Â  (A) If motor vehicles with a gross vehicle weight rating of less than 8,500 pounds, were not driven for more than 300 miles, were purchased directly from the manufacturer, distributor or importer within 120 days of the effective date of the termination, cancellation, nonrenewal or discontinuance and were either paid for or drafted on the dealerÂs financing source; or

Â Â Â Â Â  (B) If motor vehicles with a gross vehicle weight rating of 8,500 pounds or more, were not driven more than 4,000 miles, were purchased directly from the manufacturer, distributor or importer within one year of the effective date of the termination, cancellation, nonrenewal or discontinuance and were either paid for or drafted on the dealerÂs financing source;

Â Â Â Â Â  (c) Supplies and parts inventory purchased from the manufacturer, distributor or importer and listed in the manufacturerÂs, distributorÂs or importerÂs current parts catalog;

Â Â Â Â Â  (d) Equipment, furnishings and signs purchased from the manufacturer, distributor or importer and required by the manufacturer, distributor or importer which have not been materially altered, or substantially damaged or depreciated over 50 percent of the original value; and

Â Â Â Â Â  (e) Special tools purchased from the manufacturer, distributor or importer within three years of the date of termination, cancellation, nonrenewal or discontinuance and required by the manufacturer which have not been materially altered, or substantially damaged or depreciated over 50 percent of the original value.

Â Â Â Â Â  (2) ÂFair and reasonable compensationÂ shall be the amount originally paid by the dealer minus any incentive payments, model close-out allowances or any other programs applicable to the vehicles.

Â Â Â Â Â  (3) Nothing in this section is intended to modify the manufacturerÂs, distributorÂs or importerÂs contractual right of setoff.

Â Â Â Â Â  (4) Upon the termination, cancellation, nonrenewal or discontinuance of a franchise, the manufacturer, distributor or importer shall also pay to the dealer a sum equal to the current, fair rental value of the dealerÂs established place of business for a period of one year from the effective date of termination, cancellation, nonrenewal or discontinuance or the remaining period of any lease, whichever is less.

Â Â Â Â Â  (5) Subsection (4) of this section shall apply only to the extent that the dealerÂs established place of business is used for performance of sales and service obligations under the manufacturerÂs, distributorÂs or importerÂs franchise agreement.

Â Â Â Â Â  (6) In the event that termination is by the dealer, the payment required by subsection (4) of this section is not required.

Â Â Â Â Â  (7) This section shall not relieve a new motor vehicle dealer, lessor or other owner of an established place of business from the obligation of mitigating damages. [1989 c.716 Â§2; 2001 c.216 Â§3]

Â Â Â Â Â  650.150 Enjoining establishment of certain franchises or relocation of existing dealership in same market area; complaint; determination of good cause; notice to existing dealerships; attorney fees. (1) A dealer may enjoin a manufacturer, distributor or importer from franchising an additional motor vehicle dealership of the same line-make within the dealerÂs relevant market area for good cause, provided that the dealer files a complaint with a court of competent jurisdiction within 60 days of receiving the notice specified in subsection (5) of this section. For purposes of this section, Ârelevant market areaÂ shall have the meaning given that term in ORS 650.120, but other factors such as actual sales and service area shall be considered.

Â Â Â Â Â  (2) A dealer may enjoin a manufacturer, distributor or importer from relocating an existing motor vehicle dealership of the same line-make within the dealerÂs relevant market area for good cause, provided that the dealer files a complaint with a court of competent jurisdiction within 60 days of receiving the notice specified in subsection (5) of this section. This subsection shall not apply to an existing dealership or to the dealership of a replacement dealer that is relocating to a site within a one-mile radius of its existing site if the relevant market area of the existing or replacement dealership is not more than 10 miles, within a two-mile radius of its existing site if the relevant market area of the existing or replacement dealership is not more than 15 miles and within a three-mile radius of the existing site if the relevant market area of the existing or replacement dealership is more than 15 miles.

Â Â Â Â Â  (3) A dealer may enjoin a manufacturer, distributor or importer from franchising a replacement dealer to operate a dealership of the same line-make within the dealerÂs relevant market area for good cause, provided that the franchising of the replacement dealer has not occurred within one year of the expiration or termination of the former franchise and the dealer files a complaint with a court of competent jurisdiction within 60 days of receiving the notice specified in subsection (5) of this section. For the purposes of this section, Ârelevant market areaÂ shall have the meaning given that term in ORS 650.120, but other factors such as actual sales and service area shall be considered.

Â Â Â Â Â  (4) In determining whether good cause exists pursuant to subsection (1), (2) or (3) of this section, the court may consider all factors that the court considers relevant, but in any case shall consider the following factors:

Â Â Â Â Â  (a) Whether threats or other coercive action, oral or written, were made to or taken against the dealer by the manufacturer, distributor or importer.

Â Â Â Â Â  (b) Whether the dealer is asked to terminate one franchise in order to keep another franchise.

Â Â Â Â Â  (c) Whether there will be an unjustifiable adverse effect upon existing dealers because of the grant of the new franchise or the relocation of an existing franchise. For purposes of this paragraph, the court may consider all factors that the court determines relevant, but in any case shall consider the following factors:

Â Â Â Â Â  (A) The extent, nature and permanency of the investment of the existing motor vehicle dealers and the proposed motor vehicle dealer.

Â Â Â Â Â  (B) The effect on the retail motor vehicle business in the relevant market area.

Â Â Â Â Â  (C) The growth or decline in population and in new motor vehicle registrations in the relevant market area.

Â Â Â Â Â  (d) The effect on consumers in the relevant market area. For purposes of this paragraph, the court may consider all factors that the court determines relevant, but in any case shall consider the following factors in the relevant market area:

Â Â Â Â Â  (A) The adequacy and convenience of existing motor vehicle sales facilities and service facilities.

Â Â Â Â Â  (B) The supply of motor vehicle parts and qualified service personnel.

Â Â Â Â Â  (C) The existence of competition among existing dealers.

Â Â Â Â Â  (5) A manufacturer, distributor or importer must give an existing dealership at least 60 daysÂ written notice prior to franchising a new dealership of the same line-make or authorizing the relocation of another dealership of the same line-make within the relevant market area of the existing dealership. Notice under this subsection must be given to all dealers of the same line-make within the relevant market area of the site of the proposed new or relocated dealership.

Â Â Â Â Â  (6) If a dealer enjoins a manufacturer, distributor or importer under this section, the manufacturer, distributor or importer shall pay the dealerÂs court costs and attorney fees if the dealer prevails regardless of whether a new dealership was actually established. [1980 c.3 Â§4; 1985 c.67 Â§1; 1993 c.216 Â§2; 1999 c.660 Â§3]

Â Â Â Â Â  650.153 Liability of franchisor for repair of motor vehicle that becomes inoperative prior to sale to consumer. (1) If a new motor vehicle becomes inoperative prior to being sold to a consumer, the franchisor is liable for the repair of the motor vehicle if the motor vehicle is inoperative due to a mechanical failure that is not the result of negligence on the part of the franchisee.

Â Â Â Â Â  (2) Whenever a new motor vehicle becomes inoperative, the franchisee shall notify the franchisor and request authorization from the franchisor to repair the vehicle.

Â Â Â Â Â  (3) If the franchisor refuses or fails to authorize repair of the inoperative motor vehicle within 30 business days after receiving notice under subsection (2) of this section, ownership of the new motor vehicle shall revert back to the franchisor, and the franchisee shall have no obligation, financial or otherwise, with respect to the motor vehicle.

Â Â Â Â Â  (4) If the franchisor is unable to deliver to the franchisee the parts needed to repair an inoperative new motor vehicle within 30 business days after receiving notice under subsection (2) of this section, ownership of the new motor vehicle shall revert to the franchisor, and the franchisee shall have no obligation, financial or otherwise, with respect to the motor vehicle. [1999 c.660 Â§8; 2005 c.22 Â§453]

Â Â Â Â Â  650.155 Liability of manufacturer for damages to vehicles before delivery to carrier. (1) Notwithstanding the terms of any franchise, the manufacturer is liable for any and all damage to new motor vehicles before delivery to a carrier or transporter.

Â Â Â Â Â  (2) Whenever a new motor vehicle is damaged in transit, the dealer shall:

Â Â Â Â Â  (a) Notify the manufacturer of the damage within three business days from the date of delivery to the dealer or within any additional time as specified in the franchise; and

Â Â Â Â Â  (b) Request from the manufacturer authorization to replace the components, parts and accessories damaged or to otherwise repair the damage.

Â Â Â Â Â  (3) If the manufacturer refuses or fails to authorize repair of any damage within 10 days after receipt of notification under subsection (2) of this section, or within any additional time as specified in the franchise, ownership of the new motor vehicle shall revert to the manufacturer, and the new motor vehicle dealer shall have no obligation, financial or otherwise, with respect to the motor vehicle.

Â Â Â Â Â  (4) A manufacturer shall disclose in writing to a dealer, at the time of delivery of a new motor vehicle, the nature and extent of any and all damage and post-manufacturing repairs.

Â Â Â Â Â  (5) If the total value of repairs to a new motor vehicle by the manufacturerÂs authorized agent and a dealer equals or exceeds the amount specified under subsection (6) of this section, the manufacturer may either repurchase the motor vehicle from the dealer, or provide reasonable and adequate compensation to the dealer to assist in sale or disposition of the new motor vehicle, as long as the dealer has complied with all other contractual agreements with regard to damaged vehicles. If the manufacturer repurchases the motor vehicle, the dealer shall have no obligation, financial or otherwise, with respect to the motor vehicle.

Â Â Â Â Â  (6) A dealer shall disclose, in writing, to a purchaser of the new motor vehicle prior to entering into a sales contract that the new motor vehicle has been damaged and repaired if the damage to the new motor vehicle exceeds $500, as calculated at the rate of the dealerÂs authorized warranty rate for labor and parts. Replacement of glass, tires, bumpers or any comparable nonwelded component is not considered damage and repair for purposes of this section. For purposes of this subsection, Âcomparable nonwelded componentÂ does not include a fender, hood, trunk lid or door. [1989 c.716 Â§3; 1999 c.660 Â§4; 2003 c.411 Â§3]

Â Â Â Â Â  650.158 Predelivery preparation and warranty service; notice to dealers; schedule of compensation; claims by dealers. (1) Each manufacturer, distributor or importer shall specify in writing to each of its dealers in this state:

Â Â Â Â Â  (a) The dealerÂs obligations for predelivery preparation and warranty service on motor vehicles of the manufacturer, distributor or importer;

Â Â Â Â Â  (b) The schedule of compensation to be paid the dealer for parts, work and service in connection with predelivery preparation and warranty service; and

Â Â Â Â Â  (c) The time allowances for the performance of the predelivery preparation and warranty service.

Â Â Â Â Â  (2) A schedule of compensation shall include reasonable compensation for diagnostic work, repair service and labor. Time allowances for the diagnosis and performance of predelivery and warranty service shall be reasonable and adequate for the work to be performed. The hourly rate paid to a dealer shall not be less than the rate charged by the dealer to nonwarranty customers for nonwarranty service and repairs. Reimbursement for parts, other than parts used to repair the living facilities of motor homes, purchased by the dealer for use in performing predelivery and warranty service shall be the amount charged by the dealer to nonwarranty customers, as long as that amount is not unreasonable.

Â Â Â Â Â  (3) A manufacturer, distributor or importer shall include, in written notices of vehicle recalls to motor vehicle owners and dealers, the expected date by which necessary parts and equipment will be available to the dealers for the correction of the defect or defects. A manufacturer, distributor or importer shall adequately compensate a dealer for repair service performed under the recall.

Â Â Â Â Â  (4) All claims made by dealers under this section for labor and parts shall be paid or credited to the dealer within 30 days following their approval. All such claims shall be either approved or disapproved within 30 days after their receipt in the manner specified by the manufacturer, distributor or importer. Any claim not specifically disapproved in writing or through electronic communication within 30 days after receipt shall be considered approved, and payment shall be made within 30 days. The dealer shall be notified in writing of the grounds for disapproval of any claim. [1991 c.609 Â§3; 1999 c.660 Â§5]

Â Â Â Â Â  650.160 [1980 c.3 Â§5; repealed by 1991 c.609 Â§4]

Â Â Â Â Â  650.162 Transfer, assignment or sale of interest in dealership or franchise; notices; approval of franchisor; right of first refusal. (1) To transfer, assign or sell the ownership or management, or any interest in the ownership or management, of a dealer, dealership or franchise, the dealer shall notify the franchisor of the decision to transfer, assign or sell. The notice shall include completed application forms and related information generally used by the manufacturer, distributor or importer to conduct a review of transfers, assignments or sales and a copy of all agreements regarding the transfer, assignment or sale.

Â Â Â Â Â  (2) Within 60 days of receiving notice sent under subsection (1) of this section, a franchisor shall send a notice by certified mail to the dealer. The notice sent under this subsection shall specify approval or disapproval of the transfer, assignment or sale. If the transfer, assignment or sale is disapproved, the notice shall set forth material reasons for the disapproval.

Â Â Â Â Â  (3) A manufacturer, distributor or importer may not unreasonably withhold approval of a transfer, assignment or sale. It is unreasonable for a manufacturer, distributor or importer to reject a prospective transferee, assignee or buyer who is of good moral character and who otherwise meets the manufacturerÂs, distributorÂs or importerÂs written and reasonable standards or qualifications relating to the prospective transfereeÂs, assigneeÂs or buyerÂs:

Â Â Â Â Â  (a) Business experience and performance; and

Â Â Â Â Â  (b) Financial qualifications.

Â Â Â Â Â  (4) If the manufacturer, distributor or importer does not respond within 60 days of receiving a notice sent under subsection (1) of this section, the transfer, assignment or sale shall be considered approved and shall take effect.

Â Â Â Â Â  (5) A manufacturer, distributor or importer may exercise a right of first refusal if the right is included in the franchise agreement, the transfer, assignment or sale consists of more than 50 percent of the dealerÂs ownership of the franchise and all of the following requirements are met:

Â Â Â Â Â  (a) The manufacturer, distributor or importer sends a notice by certified mail to the dealer within 60 days of receiving a notice under subsection (1) of this section specifying that the franchisor is exercising a right of first refusal.

Â Â Â Â Â  (b) The exercise of the right of first refusal will result in the dealer and any owner of the dealer receiving consideration, terms and conditions that are either the same as or better than those contracted to receive under the transfer, assignment or sale.

Â Â Â Â Â  (c) The transferee, assignee or buyer is not any of the following:

Â Â Â Â Â  (A) Any of the following family members of any owner of the dealer:

Â Â Â Â Â  (i) A spouse;

Â Â Â Â Â  (ii) A child or stepchild;

Â Â Â Â Â  (iii) A grandchild or stepgrandchild;

Â Â Â Â Â  (iv) The spouse of a child, stepchild, grandchild or stepgrandchild;

Â Â Â Â Â  (v) A brother or sister or a stepbrother or stepsister; or

Â Â Â Â Â  (vi) A parent or stepparent;

Â Â Â Â Â  (B) A manager employed by the dealer who is otherwise qualified to be a dealer;

Â Â Â Â Â  (C) A partnership or corporation controlled by any of the family members listed in paragraph (c)(A) of this subsection; or

Â Â Â Â Â  (D) A trust established or to be established:

Â Â Â Â Â  (i) For the purposes of allowing the transferee, assignee or buyer to continue to qualify as such under the manufacturerÂs, distributorÂs or importerÂs standards; or

Â Â Â Â Â  (ii) To provide for the succession of the franchise to qualified designated family members or a qualified manager in the event of the death or incapacity of the dealer.

Â Â Â Â Â  (d) The manufacturer, distributor or importer pays the reasonable expenses, including attorney fees, that are incurred by the transferee, assignee or buyer before the manufacturer, distributor or importer exercises a right of first refusal. A manufacturer, distributor or importer may require the transferee, assignee or buyer to provide an accounting of expenses incurred prior to issuing payment. [1999 c.660 Â§9]

Â Â Â Â Â  650.165 Prohibited franchise conditions. It shall be a violation of ORS 650.120 to 650.170 for a franchisor to require a franchisee to agree to the inclusion of a term or condition in a franchise, or in any lease or agreement ancillary or collateral to a franchise, as a condition to the offer, grant or renewal of such franchise, lease or agreement, that:

Â Â Â Â Â  (1) Requires the franchisee to waive trial by jury in actions involving the franchisor;

Â Â Â Â Â  (2) Specifies the jurisdictions, venues or tribunals in which disputes arising with respect to the franchise, lease or agreement shall or shall not be submitted for resolution or otherwise prevents a franchisee from bringing an action in a particular forum otherwise available under the law;

Â Â Â Â Â  (3) Requires that disputes between the franchisor and franchisee be submitted to arbitration or to any other binding alternate dispute resolution procedure. However, any such franchise, lease or agreement may authorize the submission of a dispute to arbitration or to binding alternate dispute resolution if the franchisor and franchisee voluntarily agree to submit such dispute to arbitration or binding alternate dispute resolution at the time the dispute arises; or

Â Â Â Â Â  (4) Adversely alters to a substantial degree the rights and obligations of a franchisee under any existing franchise contract. [1989 c.716 Â§4; 1999 c.660 Â§6]

Â Â Â Â Â  650.167 Violation of ORS 650.140 or 650.150 as irreparable injury. In any action brought by a dealer against a manufacturer, distributor or importer under ORS 650.120 to 650.170, any violation of ORS 650.140 or 650.150 by a manufacturer, distributor or importer may be considered an irreparable injury to the dealer for determining if a temporary restraining order should be issued. [1991 c.609 Â§2]

Â Â Â Â Â  650.170 DealerÂs remedy. (1) Any dealer injured, or threatened with injury, by a manufacturer, distributor or importer as a result of a violation of ORS 650.120 to 650.170 may sue to enjoin such illegal, or threatened illegal conduct.

Â Â Â Â Â  (2) The court, in an action brought under ORS 650.120 to 650.170, may award damages to a dealer who demonstrates an actual loss of money as a result of illegal conduct by a manufacturer, distributor or importer.

Â Â Â Â Â  (3) Any action for damages under ORS 650.120 to 650.170 shall be brought within two years of the injury. In any action brought under ORS 650.120 to 650.170, the court may award reasonable attorney fees and costs to the prevailing party. [1980 c.3 Â§6]

MOTOR FUEL FRANCHISES

Â Â Â Â Â  650.200 Definitions for ORS 650.200 to 650.250. As used in ORS 650.200 to 650.250, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffiliateÂ means any person who, other than by means of a franchise, controls, is controlled by or is under common control with any other person.

Â Â Â Â Â  (2) ÂCompany operated stationÂ means a motor fuel service station operated by a franchisor with employees of the franchisor or by a commission manager of the franchisor for the sale of motor fuel to the general public for ultimate consumption.

Â Â Â Â Â  (3) ÂContractÂ means any oral or written agreement. For supply purposes, delivery levels during the same month of the previous year shall be prima facie evidence of an agreement to deliver such levels.

Â Â Â Â Â  (4) ÂControlÂ means the direct or indirect ownership of or the right to exercise a directing influence over more than 50 percent of the beneficial interest in any person.

Â Â Â Â Â  (5)(a) ÂFranchiseÂ means any contract:

Â Â Â Â Â  (A) Between a refiner and a motor fuel distributor;

Â Â Â Â Â  (B) Between a refiner and a motor fuel retailer;

Â Â Â Â Â  (C) Between a motor fuel distributor and another motor fuel distributor; or

Â Â Â Â Â  (D) Between a motor fuel distributor and a motor fuel retailer,

under which a refiner or motor fuel distributor authorizes or permits a motor fuel retailer or motor fuel distributor to use, in connection with the sale, consignment or distribution of motor fuel, a trademark which is owned or controlled by such refiner or motor fuel distributor or by a refiner which supplies motor fuel to the motor fuel distributor which authorizes or permits such use.

Â Â Â Â Â  (b) ÂFranchiseÂ includes:

Â Â Â Â Â  (A) Any contract under which a motor fuel retailer or motor fuel distributor is authorized or permitted to occupy leased marketing premises, to be employed in connection with the sale, consignment or distribution of motor fuel under a trademark which is owned or controlled by such refiner or motor fuel distributor or by a refiner which supplies motor fuel to the motor fuel distributor which authorizes or permits such occupancy;

Â Â Â Â Â  (B) Any contract pertaining to the supply of motor fuel which is to be sold, consigned or distributed under a trademark owned or controlled by a refiner or motor fuel distributor or under a contract which has existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed under a trademark owned and controlled on such date by a refiner or motor fuel distributor; and

Â Â Â Â Â  (C) The unexpired portion of any franchise, as defined in this paragraph, which is transferred or assigned as authorized by the provisions of such franchise or by any applicable provisions of law which permits such transfer or assignment without regard to any provision of the franchise.

Â Â Â Â Â  (6) ÂFranchise relationshipÂ means the respective motor fuel marketing or distribution obligations and responsibilities of a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

Â Â Â Â Â  (7) ÂFranchiseeÂ means a motor fuel retailer or motor fuel distributor who is authorized or permitted under a franchise to use a trademark in connection with the sale, consignment or distribution of motor fuel.

Â Â Â Â Â  (8) ÂFranchisorÂ means a refiner or motor fuel distributor who, under a franchise, authorizes or permits a retailer or motor fuel distributor to use a trademark in connection with the sale, consignment or distribution of motor fuel.

Â Â Â Â Â  (9) ÂLeased marketing premisesÂ means marketing premises owned, leased or in any way controlled by a franchisor and which the franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment or distribution of motor fuel.

Â Â Â Â Â  (10) ÂMarketing premisesÂ means in the case of any franchise, premises which, under such franchise, are to be employed by the franchisee in connection with the sale, consignment or distribution of motor fuel.

Â Â Â Â Â  (11) ÂMotor fuelÂ means gasoline and diesel fuel of a type distributed for use as a fuel in self-propelled vehicles designed primarily for use on public streets, roads and highways.

Â Â Â Â Â  (12) ÂMotor fuel distributorÂ means any person, including any affiliate of such person, who:

Â Â Â Â Â  (a) Purchases motor fuel for sale, consignment or distribution to another; or

Â Â Â Â Â  (b) Receives motor fuel on consignment for distribution to the distributorÂs own motor fuel accounts or to accounts of the distributorÂs supplier, but shall not include a person who is an employee of, or merely serves as a common carrier providing transportation service for, such supplier or who receives motor fuel on consignment for sale to the general public for ultimate consumption.

Â Â Â Â Â  (13) ÂMotor fuel retailerÂ means any person who purchases motor fuel for sale to the general public for ultimate consumption.

Â Â Â Â Â  (14) ÂRefinerÂ means any person engaged in the refining of crude oil to produce motor fuel, and includes any affiliate of such person. [1987 c.917 Â§1]

Â Â Â Â Â  650.205 Prohibited conduct by franchisor. Notwithstanding the terms of any franchise, a franchisor shall not:

Â Â Â Â Â  (1) Require any franchisee to meet unreasonable mandatory minimum sales volume requirements for fuel or other products;

Â Â Â Â Â  (2) Alter the franchise premises during the effective term of the franchise without the consent of the franchisee. This subsection does not apply to alterations required by law;

Â Â Â Â Â  (3) Interfere with any franchiseeÂs right to assistance of counsel on any matter or to join or be active in any trade association;

Â Â Â Â Â  (4) Set or compel, directly or indirectly, the retail price at which the franchisee sells motor fuel or other products; and

Â Â Â Â Â  (5)(a) With respect to credit cards issued by the franchisor, chargeback any credit card invoice to a motor fuel franchisee unless the franchisor provides the cardholderÂs last-known address, the reason for chargeback, a refund or credit for any credit card handling fee collected on the transaction by the franchisor from the franchisee, and the original invoice of the credit card charge or the legal equivalent if the franchisor has previously received the invoice or a copy thereof. The cardholderÂs address need not be provided if the chargeback is based on any alleged unlawful, fraudulent or deceptive act of the franchisee or an employee of the franchisee, or if the cardholder claims no legal responsibility for payment of the charge because it involved the unauthorized use of a credit card.

Â Â Â Â Â  (b) The terms and conditions governing a motor fuel franchiseeÂs acceptance of a franchisor issued credit card, including the reasons for which a chargeback may be made, shall be established in writing and a copy thereof provided to the franchisee. The franchisor or its agent shall provide at least 30 daysÂ prior written notice to a franchisee before implementing any change to previously disclosed terms and conditions if such change may increase the franchiseeÂs cost of accepting the franchisor issued credit card or if such change adds to or amends the reasons for which a chargeback may occur.

Â Â Â Â Â  (c) No credit card invoice for a franchisor issued credit card shall be charged back after 90-days from the date a charge invoice was submitted to the franchisor, except that a chargeback may be made beyond the 90-day period if the cardholder or franchisor alleges fraudulent or other unlawful actions by the franchisee or an employee thereof in making the sale, or if the cardholder refuses payment to the franchisor pursuant to rights granted under Â§170 of the Federal Truth-in-Lending Act (15 U.S.C. 1666i), or any rule issued under Â§5 of the Federal Trade Commission Act (15 U.S.C. 46), unless the cardholderÂs refusal to pay is the fault of the franchisor. [1987 c.917 Â§5]

Â Â Â Â Â  650.210 Rights and prohibitions governing relationship between franchisor and franchisee. Without limiting the other provisions of ORS 650.200 to 650.250, the following specific rights and prohibitions shall govern the relationship between the franchisor and the franchisee. It shall be unlawful and a violation of ORS 650.200 to 650.250 for any franchisor to:

Â Â Â Â Â  (1) Require a franchisee to purchase or lease goods or services of a franchisor or from approved sources of supply unless and to the extent that the franchisor satisfies the burden of proving that such restrictive purchasing agreements are reasonably necessary for a lawful purpose justified on business grounds, and do not substantially affect competition. This subsection does not apply to the initial inventory of the franchise. A determination of whether such restrictive purchasing agreements are reasonably necessary for a lawful purpose justified on business grounds and do not substantially affect competition shall be guided by the decisions of the courts of the United States in interpreting and applying the antitrust laws of the United States.

Â Â Â Â Â  (2) Sell, rent or offer to sell or rent to a franchisee any product, service or property at a price not set in good faith as defined in ORS 72.1030 (1)(b).

Â Â Â Â Â  (3) Require a franchisee to assent to a release, assignment, novation or waiver which would relieve any person from liability imposed by ORS 650.200 to 650.250.

Â Â Â Â Â  (4) Refuse to renew a franchise without fairly compensating the franchisee for the fair market value at the time of expiration of the franchise of the franchiseeÂs resalable inventory, supplies, equipment and furnishings purchased from the franchisor, not including personalized materials that have no value to the franchisor and inventory, supplies, equipment and furnishings not reasonably required in the conduct of the franchise business. A franchisor may offset against amounts owed to a franchisee under this subsection any amounts owed by such franchisee to the franchisor.

Â Â Â Â Â  (5) Impose on a franchisee by contract, rule or regulation, whether written or oral, any standard of conduct unless the person so doing can sustain the burden of proving the standard of conduct to be reasonable. [1987 c.917 Â§9]

Â Â Â Â Â  650.215 Prohibited conduct in offer, sale or purchase of franchise. It is unlawful for any person in connection with the offer, sale or purchase of any franchise directly or indirectly:

Â Â Â Â Â  (1) To sell or offer to sell a franchise in this state by means of any written or oral communication which includes an untrue statement of a material fact.

Â Â Â Â Â  (2) To employ any device, scheme or artifice to defraud.

Â Â Â Â Â  (3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person. [1987 c.917 Â§10]

Â Â Â Â Â  650.220 Consent of franchisor to sale, assignment or transfer of franchise; conditions for trial franchise. (1) Notwithstanding the terms of any franchise, a franchisor shall not prohibit or unreasonably withhold its consent to any sale, assignment or other transfer of the franchise by a franchisee to a qualified third party.

Â Â Â Â Â  (2) If the franchisor consents to the proposed sale, assignment or other transfer and the proposed third party has not previously been a party to a franchise with the franchisor, the franchisor at its option may require the third party to accept in lieu of the assigned franchise a trial franchise as defined in The Petroleum Marketing Practices Act, (15 U.S.C. 2803), on the terms and conditions then generally being extended by the franchisor to similarly situated franchisees. Entry into the trial franchise shall terminate the franchise proposed to be sold, assigned or transferred. [1987 c.917 Â§2]

Â Â Â Â Â  650.225 Death of franchisee; when franchisor required to enter into new franchise with designee of franchisee; notice; qualifications; possession of franchise premises. (1) Following the death of a motor fuel retailer franchisee and notwithstanding the terms of the franchise, the franchisor, in the case of leased marketing premises, shall enter into a new franchise with the designee of the motor fuel retailer franchisee on the terms and conditions then generally being extended by the franchisor to similarly situated motor fuel retailers if:

Â Â Â Â Â  (a) Prior to the death of a motor fuel retailer franchisee, the motor fuel retailer franchisee notifies the franchisor in writing of the designee, who shall be the surviving spouse, adult child, or adult stepchild of the motor fuel retailer franchisee or in the absence of a designation, the motor fuel retailer franchiseeÂs surviving spouse, if any;

Â Â Â Â Â  (b) At the time of the motor fuel retailer franchiseeÂs death, the designee meets the qualifications then being required by the franchisor for its motor fuel retailer franchisees; and

Â Â Â Â Â  (c) Within 10 days following the motor fuel retailer franchiseeÂs death, the designee enters into a new franchise with the franchisor on the terms and conditions then generally being extended by the franchisor to similarly situated motor fuel retailer franchisees, except that for the part of the term of the new lease equal to the unexpired portion of decedent franchiseeÂs prior lease, the rent shall be the same as under the prior lease.

Â Â Â Â Â  (2) Until the designee enters into a new franchise as provided in subsection (1) of this section, the franchisor shall be entitled to possess and to operate the marketing premises for the franchisorÂs own account. [1987 c.917 Â§3]

Â Â Â Â Â  650.230 Transfer of franchise to corporation in which franchisee has controlling interest; conditions. Notwithstanding the terms of any franchise, no franchisor may prohibit or prevent the sale, assignment or other transfer of a franchise to a corporation in which the franchisee has and maintains a controlling interest if the franchisee offers in writing personally to guarantee the performance of the obligations under the franchise. In the event of a sale, assignment or transfer under this section, the franchisor may require the corporation to assume in writing all of the franchiseeÂs obligations to the franchisor under the franchise and may require the franchisee to maintain a controlling interest in the corporation and actively operate the marketing premises during the time that the franchise with the corporation continues. [1987 c.917 Â§4]

Â Â Â Â Â  650.235 Franchisor prohibited from requiring operation of service station in excess of 16 hours per day; exceptions. (1) A franchisor, as a condition for renewal of a franchisee lease or a supply agreement, shall not require a franchisee to operate a service station for the sale of motor fuel to the public for ultimate consumption in excess of 16 hours per day.

Â Â Â Â Â  (2) This section shall not apply:

Â Â Â Â Â  (a) If specific hours of business or operation are required under the franchisorÂs prime lease or license from any governmental entity, airport, parking, marine or port authority, shopping center or any private investor not affiliated with or controlled by the franchisor;

Â Â Â Â Â  (b) If the service station is located within one-fourth mile of access to any limited access highway of the federal highway system;

Â Â Â Â Â  (c) To hours of operation exceeding 16 hours per day that have been agreed upon by the franchisor and the franchisee; or

Â Â Â Â Â  (d) If the franchisor uniformly requires a 24-hour operation by all of its franchisees. [1987 c.917 Â§7]

Â Â Â Â Â  650.240 When transfer of motor fuel a sale in commerce. For purposes of ORS 646.040, the transfer of motor fuel from a franchisor to a company operated station or a franchisee shall be a sale in commerce. [1987 c.917 Â§6]

Â Â Â Â Â  650.245 Principle of good faith. Without limiting the other provisions of ORS 650.200 to 650.250, the principle of good faith shall govern the relationship and dealings of the parties with each other. [1987 c.917 Â§8]

Â Â Â Â Â  650.250 Injunctive relief or damages; limitation on commencement of action; attorney fees. (1) Any person who is injured in the personÂs business or property by reason of a violation of ORS 650.200 to 650.250 may sue therefor in any court having jurisdiction in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, for injunctive relief or to recover the damages sustained by the person. Any action brought pursuant to this section shall be commenced within four years after the cause of action accrued. Except as provided in subsection (2) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (1) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1987 c.917 Â§11; 1995 c.696 Â§42]

RECREATIONAL VEHICLE FRANCHISES

Â Â Â Â Â  650.300 Definitions for ORS 650.300 to 650.480. As used in ORS 650.300 to 650.480:

Â Â Â Â Â  (1) ÂArea of sales responsibilityÂ means the geographic area for which a grantor has granted a dealer the exclusive right to sell recreational vehicles manufactured or distributed by the grantor.

Â Â Â Â Â  (2) ÂCamperÂ has the meaning given that term in ORS 801.180.

Â Â Â Â Â  (3) ÂConsumerÂ means a purchaser or lessee, other than for purposes of resale, of a product.

Â Â Â Â Â  (4) ÂDealerÂ means a person that:

Â Â Â Â Â  (a) Is certified under ORS 822.020 as a vehicle dealer in this state; and

Â Â Â Â Â  (b) Sells or leases recreational vehicles to the motoring public in this state.

Â Â Â Â Â  (5) ÂDealership agreementÂ means a written agreement pursuant to which a grantor grants a dealer the right:

Â Â Â Â Â  (a) To sell or lease recreational vehicles or recreational vehicle services offered by the grantor; or

Â Â Â Â Â  (b) To use a trade name, trademark, service mark, logo or other commercial symbol in the sale or distribution of recreational vehicles offered by the grantor.

Â Â Â Â Â  (6) ÂDistributorÂ means a person that purchases new recreational vehicles for resale to a dealer.

Â Â Â Â Â  (7) ÂFamilyÂ means:

Â Â Â Â Â  (a) A parent, sibling, spouse, child, nephew, niece or grandchild of a dealer if the dealer is an individual; or

Â Â Â Â Â  (b) The spouse of the dealerÂs parent, sibling, child, nephew, niece or grandchild.

Â Â Â Â Â  (8) ÂFifth wheel hitchÂ has the meaning given that term in ORS 801.275.

Â Â Â Â Â  (9) ÂGrantorÂ means a manufacturer or distributor of recreational vehicles.

Â Â Â Â Â  (10) ÂLine makeÂ means new recreational vehicles that:

Â Â Â Â Â  (a) A grantor or dealer offers for sale, lease or distribution under the grantorÂs trade name, trademark, service mark, logo or other commercial symbol;

Â Â Â Â Â  (b) Are intended for sale or lease to a specific segment of the motoring public based upon the vehiclesÂ decor, equipment, features, price, size and weight;

Â Â Â Â Â  (c) Have bodies, chassis and frames that, in the view of the motoring public, place the recreational vehicles in the same distinct class of recreational vehicle;

Â Â Â Â Â  (d) Have lengths and interior floor plans that distinguish the recreational vehicles from recreational vehicles with substantially the same decor, equipment, features, price and weight; and

Â Â Â Â Â  (e) A dealership agreement authorizes a dealer to sell or lease.

Â Â Â Â Â  (11) ÂManufacturerÂ means a person engaged in the manufacture of new recreational vehicles.

Â Â Â Â Â  (12) ÂMotor homeÂ has the meaning given that term in ORS 801.350.

Â Â Â Â Â  (13) ÂNet invoice costÂ means the price a dealer paid for a product, less any rebate or discount, plus taxes the dealer paid on the product and any sums the dealer paid to transport the product to the dealer.

Â Â Â Â Â  (14) ÂProductÂ means a recreational vehicle or an accessory, part, equipment, machine, tool or sign of or for a recreational vehicle.

Â Â Â Â Â  (15) ÂProprietary part or accessoryÂ means a part or accessory of or for a recreational vehicle manufactured by or for a grantor and sold to dealers only by the grantor.

Â Â Â Â Â  (16) ÂRecreational vehicleÂ means a vehicle with or without motive power that is designed for human occupancy and to be used temporarily for recreational, seasonal or emergency purposes, including but not limited to a travel trailer, trailer towed with a fifth wheel hitch, camper, camping trailer, fold-up camping trailer, pop-up, tent camper, truck camper and motor home. ÂRecreational vehicleÂ does not include a bus as defined in ORS 184.675 with a chassis length of not less than 35 feet that has been converted into a motor coach.

Â Â Â Â Â  (17) ÂTravel trailerÂ has the meaning given that term in ORS 801.565.

Â Â Â Â Â  (18) ÂWarrantorÂ means a person that makes a warranty.

Â Â Â Â Â  (19) ÂWarrantyÂ means a warranty made to a consumer for a new product, without charge, that is not negotiated or separated from the sale of the product and is incidental to the sale of the product, and that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor or other remedial measures such as repair or replacement. ÂWarrantyÂ does not include a service contract, insurance or extended warranty sold for separate consideration by a dealer or other person not under the control of a manufacturer. [2003 c.377 Â§1]

Â Â Â Â Â  650.310 Good cause; determination. When determining whether good cause exists for an action, a person shall consider:

Â Â Â Â Â  (1) Concerning the dealer affected by the action:

Â Â Â Â Â  (a) The extent of the dealerÂs sales and leases of recreational vehicles in the area of sales responsibility;

Â Â Â Â Â  (b) The nature and extent of the dealerÂs investment in the dealerÂs business;

Â Â Â Â Â  (c) Whether the dealerÂs service facilities, equipment, parts, supplies and personnel are adequate to carry out the responsibilities assigned to the dealer in the dealership agreement;

Â Â Â Â Â  (d) The extent and quality of the warranty service performed by the dealer; and

Â Â Â Â Â  (e) The extent to which the dealer performed the obligations imposed by the dealership agreement.

Â Â Â Â Â  (2) The economic effect the action may have on communities located within the affected dealerÂs area of sales responsibility. [2003 c.377 Â§2]

Â Â Â Â Â  650.320 Dealership agreement. (1) A dealership agreement shall:

Â Â Â Â Â  (a) Contain a provision that the law of this state governs the agreement;

Â Â Â Â Â  (b) Assign the dealer an area of sales responsibility;

Â Â Â Â Â  (c) If the dealer is an individual, include the designation of a member of the dealerÂs family to succeed to the dealerÂs interests in the dealerÂs business and dealership agreement upon the dealerÂs death, incapacity or retirement; and

Â Â Â Â Â  (d) Inform the dealer of the dealerÂs obligations:

Â Â Â Â Â  (A) To perform warranty service;

Â Â Â Â Â  (B) To prepare products for delivery to the consumer; and

Â Â Â Â Â  (C) To deliver products to the consumer.

Â Â Â Â Â  (2) Upon a dealerÂs request, a grantor shall reconsider the scope of the dealerÂs area of sales responsibility once a year.

Â Â Â Â Â  (3) During the term of a dealership agreement, a grantor may not:

Â Â Â Â Â  (a) Change the dealerÂs area of sales responsibility; or

Â Â Â Â Â  (b) Authorize another dealer to sell or lease the same line make in the area of sales responsibility.

Â Â Â Â Â  (4) Subsection (3)(b) of this section does not apply if:

Â Â Â Â Â  (a) Good cause exists to authorize another dealer in the same area of sales responsibility; and

Â Â Â Â Â  (b) The area of sales responsibility will support the existing dealer and the new dealer. [2003 c.377 Â§3]

Â Â Â Â Â  650.330 Comparable terms and conditions; grantor sales to public. (1) As used in this section, Âterms and conditionsÂ includes rebates, discounts or any other program that may affect the ultimate price of a product.

Â Â Â Â Â  (2) If dealers compete for the sale or lease of recreational vehicles to the motoring public, a grantor shall offer to sell products to the dealers at the same prices and on the same terms and conditions.

Â Â Â Â Â  (3) A grantor may not sell a recreational vehicle to the motoring public. [2003 c.377 Â§4]

Â Â Â Â Â  650.340 Termination, cancellation or failure to renew; notice; grounds. (1) Without good cause, a grantor may not:

Â Â Â Â Â  (a) Terminate, cancel or fail to renew a dealership agreement.

Â Â Â Â Â  (b) During the term of a dealership agreement, take an action that has a substantial adverse effect on a dealerÂs ability to sell or lease recreational vehicles, including changing the dealerÂs area of sales responsibility.

Â Â Â Â Â  (2) A grantor shall give a dealer at least 120 daysÂ written notice of termination or cancellation of or failure to renew the dealerÂs dealership agreement.

Â Â Â Â Â  (3) In a notice of termination, cancellation or failure to renew, the grantor shall state:

Â Â Â Â Â  (a) The reasons for the termination, cancellation or failure to renew;

Â Â Â Â Â  (b) That the dealer has 30 days from the dealerÂs receipt of the notice to notify the grantor in writing of the dealerÂs intent to cure any deficiencies that formed the basis for the termination, cancellation or failure to renew;

Â Â Â Â Â  (c) That, if the dealer notifies the grantor as provided in paragraph (b) of this subsection, the dealer has 120 days from the dealerÂs receipt of the notice of termination, cancellation or failure to renew within which to cure the deficiencies;

Â Â Â Â Â  (d) That, upon a written request by the dealer showing good cause for an extension of the 120-day period, the grantor may give the dealer up to an additional 60 days within which to cure the deficiencies; and

Â Â Â Â Â  (e) That, if the dealer cures the deficiencies, the grantor will rescind the notice of termination, cancellation or failure to renew.

Â Â Â Â Â  (4) If a dealer that notifies a grantor of the dealerÂs intent to cure the deficiencies on which a grantor based a termination, cancellation or failure to renew cures the deficiencies within the time prescribed by the grantor, the grantor shall rescind the notice of termination, cancellation or failure to renew.

Â Â Â Â Â  (5) Subsections (2) to (4) of this section do not apply if the reason for the termination, cancellation or failure to renew is the dealerÂs bankruptcy, insolvency or assignment of assets for the benefit of creditors.

Â Â Â Â Â  (6) Notwithstanding subsection (2) of this section, a termination or cancellation of or failure to renew a dealership agreement:

Â Â Â Â Â  (a) Takes effect 30 days after the dealer receives notice of termination, cancellation or failure to renew and the grounds for termination, cancellation or failure to renew is:

Â Â Â Â Â  (A) A felony conviction of the dealer or a principal owner of the dealer;

Â Â Â Â Â  (B) The closing of the dealership for 10 consecutive business days, except if the closing is due to:

Â Â Â Â Â  (i) An act of God;

Â Â Â Â Â  (ii) A strike, lockout or other labor dispute;

Â Â Â Â Â  (iii) A scheduled seasonal or holiday closing; or

Â Â Â Â Â  (iv) A cause over which the dealer has no control; or

Â Â Â Â Â  (C) Suspension or revocation of or failure to renew the dealerÂs certificate under ORS 822.020.

Â Â Â Â Â  (b) Takes effect 31 days after the dealer receives the notice of termination, cancellation or failure to renew if:

Â Â Â Â Â  (A) The dealer did not notify the grantor as provided in subsection (3)(b) of this section; and

Â Â Â Â Â  (B) On the 31st day after receiving the notice of termination, cancellation or failure to renew, the dealer does not possess new recreational vehicles from the grantor that the dealer has not sold or leased to a consumer.

Â Â Â Â Â  (7) A dealer may cancel a dealership agreement by giving 30 daysÂ written notice of cancellation to the grantor. [2003 c.377 Â§5]

Â Â Â Â Â  650.350 DealerÂs rights upon termination, cancellation or failure to renew. (1) Upon the termination or cancellation of or failure to renew a dealership agreement by the grantor, the grantor shall, at the dealerÂs request and within 30 days of the termination, cancellation or failure to renew, purchase from the dealer:

Â Â Â Â Â  (a) All new recreational vehicles that the dealer purchased from the grantor within 12 months prior to the effective date of the termination, cancellation or failure to renew and for which a consumer has not obtained a title as defined in ORS 801.526;

Â Â Â Â Â  (b) If accompanied by the original invoice, all current and undamaged proprietary parts and accessories that the dealer purchased from the grantor within 120 days prior to the effective date of the termination, cancellation or failure to renew; and

Â Â Â Â Â  (c) All functioning equipment, machines and tools and all current signs that the dealer purchased from the grantor at the grantorÂs request in the five years before termination, cancellation or failure to renew and that cannot continue to be used in the normal course of the dealerÂs business.

Â Â Â Â Â  (2) Subsection (1)(a) of this section does not apply to a recreational vehicle that:

Â Â Â Â Â  (a) The dealer has sold or leased to a consumer or that has been used for more than demonstration or materially altered; or

Â Â Â Â Â  (b) Has been damaged to the extent requiring disclosure to a consumer under ORS 650.420.

Â Â Â Â Â  (3) For the purposes of subsection (1)(a) of this section:

Â Â Â Â Â  (a) If a new recreational vehicle has not been damaged, the sum due for the recreational vehicle is the net invoice cost.

Â Â Â Â Â  (b) If a new recreational vehicle has been damaged but less than to the extent requiring disclosure to a consumer under ORS 650.420, the sum due for the recreational vehicle is the net invoice cost less the cost to repair the vehicle.

Â Â Â Â Â  (4) The sum due for a proprietary part or accessory under subsection (1)(b) of this section is 105 percent of the net invoice cost plus the cost to the dealer to transport the part or accessory to the grantor.

Â Â Â Â Â  (5) The sum due for equipment, machines, tools and signs under subsection (1)(c) of this section is the net invoice cost of the equipment, machines, tools and signs.

Â Â Â Â Â  (6) A grantor shall pay a dealer the sum due in full within 30 days of receiving a product from a dealer under this section. [2003 c.377 Â§6; 2005 c.47 Â§1]

Â Â Â Â Â  650.360 Coercion prohibited. (1) As used in this section, ÂcoerceÂ includes threatening to terminate, cancel or fail to renew a dealership agreement without good cause.

Â Â Â Â Â  (2) A grantor may not coerce, or attempt to coerce, a dealer:

Â Â Â Â Â  (a) To purchase a product that the dealer did not order;

Â Â Â Â Â  (b) To enter into an agreement with the grantor; or

Â Â Â Â Â  (c) To take any action that is unfair to the dealer.

Â Â Â Â Â  (3) A grantor may not require a dealer to enter into an agreement that requires the dealer to submit to binding arbitration. [2003 c.377 Â§7]

Â Â Â Â Â  650.370 Transfer by dealer. (1) A dealer shall give a grantor 30 daysÂ notice in writing before the dealer transfers an interest in a dealership agreement or ownership of a business that is the subject of a dealership agreement.

Â Â Â Â Â  (2) The dealer shall include in a notice under this section the identity, financial ability and qualifications of the proposed transferee and any other information required by the dealership agreement.

Â Â Â Â Â  (3)(a) The dealer may not transfer the business to the transferee if a grantor, within 30 days after receiving the dealerÂs notice, notifies the dealer that the grantor has reasonable grounds to object to the proposed transferee.

Â Â Â Â Â  (b) If the grantor does not notify the dealer as provided in this subsection, the grantor shall accept the transfer.

Â Â Â Â Â  (c) As used in this subsection, Âreasonable grounds to objectÂ includes, but is not limited to, a proposed transfereeÂs conviction of a felony or a lack of creditworthiness or experience to operate the business. [2003 c.377 Â§8]

Â Â Â Â Â  650.380 DealerÂs successor. (1) A grantor shall permit a dealer who is an individual to change the dealerÂs designation of a member of the dealerÂs family to succeed to the dealerÂs interest in the dealerÂs business and dealership agreement.

Â Â Â Â Â  (2) Upon the dealerÂs death, incapacity or retirement, the grantor shall accept the transfer of the dealerÂs interest in the dealerÂs business and dealership agreement to the member of the family designated by the dealer.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply if the grantor notifies the designated family member that the grantor has reasonable grounds to object to the designated family member.

Â Â Â Â Â  (4) As used in this section and ORS 650.370, Âreasonable grounds to objectÂ includes, but is not limited to, the designated family memberÂs conviction of a felony or a lack of creditworthiness, experience to operate the business or licenses or certificates necessary to operate the business.

Â Â Â Â Â  (5) A designated family memberÂs right to succeed to the dealerÂs interest in the dealerÂs business and dealership agreement does not include the right to relocate the dealerÂs business or change the terms of the dealership agreement. [2003 c.377 Â§9]

Â Â Â Â Â  650.390 Warranty service. (1) A warrantor shall, for a warranty provided by the warrantor:

Â Â Â Â Â  (a) Provide reasonable compensation to a dealer for diagnostic and repair services;

Â Â Â Â Â  (b) Allow a dealer reasonable periods for completing diagnostic and repair services;

Â Â Â Â Â  (c) Inform a dealer in writing of:

Â Â Â Â Â  (A) The compensation that the warrantor will pay the dealer to perform warranty service; and

Â Â Â Â Â  (B) The time period that the warrantor will allow the dealer to perform warranty service;

Â Â Â Â Â  (d) Reimburse the dealer an amount equal to at least 130 percent of the dealerÂs cost of warranty parts, plus the cost to the dealer to return warranty parts to the supplier of the parts;

Â Â Â Â Â  (e) Approve or disapprove a dealerÂs warranty service claim within 30 days of the dealerÂs submission of the claim to the warrantor; and

Â Â Â Â Â  (f) Fulfill all warranty obligations.

Â Â Â Â Â  (2) In determining the dealerÂs compensation for warranty service, the warrantor shall:

Â Â Â Â Â  (a) Consider the prevailing rate for labor charged by other dealers in the communities served by the dealerÂs area of sales responsibility; and

Â Â Â Â Â  (b) Pay the dealer a rate for labor that is not less than the reasonable rate the dealer charges to consumers for nonwarranty service.

Â Â Â Â Â  (3) A dealer shall submit a warranty service claim to the warrantor within 30 days of the dealerÂs completion of the warranty service.

Â Â Â Â Â  (4) A dealer shall notify the warrantor if the dealer is unable to perform a warranty service.

Â Â Â Â Â  (5) If the warrantor approves a dealerÂs warranty service claim or fails to disapprove the claim within 30 days after submission, the warrantor shall pay the warranty service claim within 45 days of the submission of the claim.

Â Â Â Â Â  (6) A warrantor may not disapprove a dealerÂs warranty service claim without good cause.

Â Â Â Â Â  (7) A warrantor may disapprove a dealerÂs warranty service claim if the dealer:

Â Â Â Â Â  (a) Failed to comply in a material respect with the warrantorÂs written policies and procedures for the performance of warranty service;

Â Â Â Â Â  (b) Failed to properly account for the dealerÂs warranty service; or

Â Â Â Â Â  (c) Misrepresented warranty service performed or parts used.

Â Â Â Â Â  (8) A grantor or warrantor may not:

Â Â Â Â Â  (a) Misrepresent a dealerÂs obligation to perform or pay for warranty service; or

Â Â Â Â Â  (b) Require a dealer to provide a warranty to a consumer for a recreational vehicle or other product.

Â Â Â Â Â  (9) A warrantor may audit a dealerÂs records of a claim for warranty service for a period of one year from the date the dealer submitted the claim. If, during an audit, the warrantor discovers a fraudulent claim, the warrantor may extend the audit period for up to one additional year. [2003 c.377 Â§10]

Â Â Â Â Â  650.400 Recalls. (1) A grantor or warrantor shall:

Â Â Â Â Â  (a) Assume the liability imposed upon a dealer because of defects in products the grantor or warrantor supplied to the dealer; and

Â Â Â Â Â  (b) Notify a dealer of:

Â Â Â Â Â  (A) A recall of a product.

Â Â Â Â Â  (B) The dates by which parts and equipment, including tires and chassis and parts of chassis, will be available to remedy defects.

Â Â Â Â Â  (2) If a grantor or warrantor notifies a consumer of a recall of a product, the grantor or warrantor shall inform the consumer of the dates on which parts and equipment, including tires and chassis and parts of chassis, will be available to remedy defects.

Â Â Â Â Â  (3)(a) If a grantor provides parts to a dealer to perform services pursuant to the grantorÂs recall of a product, after the dealer performs the services, the dealer may return, and the grantor shall accept, unused parts in excess of the dealerÂs needs.

Â Â Â Â Â  (b) If a dealer returns parts under this subsection, the grantor shall credit the dealerÂs account with the cost of the parts.

Â Â Â Â Â  (4) If a warrantor provides parts to a dealer to perform services pursuant to the warrantorÂs recall of a product, after the dealer performs the services, the dealer may return, and the warrantor shall accept, unused parts in excess of the dealerÂs needs. [2003 c.377 Â§11]

Â Â Â Â Â  650.410 DealerÂs warranty obligations. (1) A dealer shall:

Â Â Â Â Â  (a) Perform warranty service in a timely and competent manner on a recreational vehicle that the dealer did not sell or lease if:

Â Â Â Â Â  (A) The vehicle is of the same line make the dealer offers; and

Â Â Â Â Â  (B) The grantor or warrantor has agreed to compensate the dealer for performing the warranty service; and

Â Â Â Â Â  (b) Complete all predelivery inspections required by the dealership agreement.

Â Â Â Â Â  (2) A dealer may not intentionally misrepresent the terms of a warranty. [2003 c.377 Â§12]

Â Â Â Â Â  650.420 Required disclosures. (1) Before delivering a new recreational vehicle to a dealer, the grantor shall notify the dealer of:

Â Â Â Â Â  (a) Uncorrected damage to the vehicle.

Â Â Â Â Â  (b) Corrected damage that exceeded six percent of the net invoice cost of the vehicle to the dealer.

Â Â Â Â Â  (2) Before selling or leasing a new recreational vehicle to a consumer, the dealer shall:

Â Â Â Â Â  (a) Disclose to the consumer any structural damage to the recreational vehicle; and

Â Â Â Â Â  (b) Obtain the consumerÂs written acknowledgment of the disclosure.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply if the damage is to the following components and the grantor or dealer has replaced the components with substantially identical components:

Â Â Â Â Â  (a) Audio equipment.

Â Â Â Â Â  (b) Appliances.

Â Â Â Â Â  (c) Bumpers.

Â Â Â Â Â  (d) Decorations.

Â Â Â Â Â  (e) Furniture.

Â Â Â Â Â  (f) Glass.

Â Â Â Â Â  (g) In-dash components.

Â Â Â Â Â  (h) Instrument panels.

Â Â Â Â Â  (i) Paint.

Â Â Â Â Â  (j) Tires.

Â Â Â Â Â  (k) Video equipment.

Â Â Â Â Â  (L) Wheels.

Â Â Â Â Â  (4) If a grantor selects the carrier to deliver a recreational vehicle to a dealer, the grantor must compensate the dealer for the dealerÂs cost of repairing damage to the recreational vehicle caused by the carrier. [2003 c.377 Â§13]

Â Â Â Â Â  650.430 Damaged or defective vehicles. (1) Within three days of receiving a damaged or defective recreational vehicle from the grantor, the dealer shall:

Â Â Â Â Â  (a) Notify the grantor in writing of the damage or defect; and

Â Â Â Â Â  (b)(A) Ask the grantor to permit the dealer to repair the damage or correct the defect at the expense of the grantor; or

Â Â Â Â Â  (B) Reject the vehicle.

Â Â Â Â Â  (2) A dealer may reject a vehicle if, within 10 days of receiving the dealerÂs notice, the grantor does not permit a dealer to repair the damage or correct the defect at the grantorÂs expense.

Â Â Â Â Â  (3) If a dealer rejects a vehicle, the grantor must repurchase the vehicle within 10 business days. The repurchase price shall include the costs of delivery and financing necessary to keep the vehicle in stock.

Â Â Â Â Â  (4) Rejection of a vehicle releases the dealer from any obligation to the grantor to pay for the vehicle.

Â Â Â Â Â  (5) A dealership agreement may extend the term by which a dealer must notify the grantor of a damaged or defective vehicle. [2003 c.377 Â§14]

Â Â Â Â Â  650.440 GrantorÂs ownership, operation or control of dealership. (1) A grantor may not sell a recreational vehicle to or through a dealer without having entered into a dealership agreement with the dealer.

Â Â Â Â Â  (2) A grantor may not own, operate or control a dealership in this state.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a grantor may own, operate or control a dealership in this state if:

Â Â Â Â Â  (a)(A) The ownership, operation or control does not exceed a period of one year or, if the grantor can show good cause, two years; and

Â Â Â Â Â  (B) The dealership is for sale at a reasonable price and under reasonable terms and conditions;

Â Â Â Â Â  (b) The grantor has entered into a bona fide agreement with a person who, under the dealership agreement:

Â Â Â Â Â  (A) Must make a significant investment, subject to loss, in the dealership; and

Â Â Â Â Â  (B) May reasonably expect to acquire the dealership in a reasonable time and under reasonable terms and conditions; or

Â Â Â Â Â  (c) The grantor owned, operated or controlled the dealership on January 1, 2003. [2003 c.377 Â§15]

Â Â Â Â Â  650.450 Indemnification; grantor and dealer. (1) Notwithstanding any dealership agreement:

Â Â Â Â Â  (a) A grantor shall indemnify a dealer against and hold the dealer harmless from any cost, loss or damage, including attorney fees, arising out of a claim, action or judgment based on the grantorÂs negligence or intentional misconduct.

Â Â Â Â Â  (b) A dealer shall indemnify a grantor against and hold the grantor harmless from any cost, loss or damage, including attorney fees, arising out of a claim, action or judgment based on the dealerÂs negligence or intentional misconduct.

Â Â Â Â Â  (2)(a) A dealer shall notify the grantor of a claim or action that is subject to subsection (1)(a) of this section within 10 days of the dealerÂs receipt of the claim or service of summons.

Â Â Â Â Â  (b) A grantor shall notify the dealer of a claim or action that is subject to subsection (1)(b) of this section within 10 days of the grantorÂs receipt of the claim or service of summons. [2003 c.377 Â§16]

Â Â Â Â Â  650.460 Indemnification; warrantor and dealer. (1) Notwithstanding any agreement to the contrary:

Â Â Â Â Â  (a) A warrantor shall indemnify a dealer against and hold the dealer harmless from any cost, loss or damage, including attorney fees, arising out of a claim, action or judgment based on the warrantorÂs negligence or intentional misconduct.

Â Â Â Â Â  (b) A dealer shall indemnify a warrantor against and hold the warrantor harmless from any cost, loss or damage, including attorney fees, arising out of a claim, action or judgment based on the dealerÂs negligence or intentional misconduct.

Â Â Â Â Â  (2)(a) A dealer shall notify the warrantor of a claim or action that is subject to subsection (1)(a) of this section within 10 days of the dealerÂs receipt of the claim or service of summons.

Â Â Â Â Â  (b) A warrantor shall notify the dealer of a claim or action that is subject to subsection (1)(b) of this section within 10 days of the warrantorÂs receipt of the claim or service of summons. [2003 c.377 Â§17]

Â Â Â Â Â  650.470 Remedies; grantor and dealer; attorney fees. (1) A dealer injured by a grantorÂs violation of ORS 650.320, 650.330, 650.340, 650.350, 650.360, 650.370, 650.380, 650.400, 650.420, 650.430, 650.440 or 650.450 may bring a civil action against the grantor to recover the dealerÂs actual damages.

Â Â Â Â Â  (2) A grantor injured by a dealerÂs violation of ORS 650.370, 650.410, 650.420 or 650.450 may bring a civil action against the dealer to recover the grantorÂs actual damages.

Â Â Â Â Â  (3) The court shall award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (4) In an action between a grantor and a dealer, the grantor bears the burden of proving:

Â Â Â Â Â  (a) Good cause for the grantorÂs act; and

Â Â Â Â Â  (b) The unsuitability of a dealerÂs designated successor or proposed transferee. [2003 c.377 Â§18]

Â Â Â Â Â  650.480 Remedies; warrantor and dealer; attorney fees. (1) A dealer injured by a warrantorÂs violation of ORS 650.390, 650.400, 650.410 or 650.460 may bring a civil action against the warrantor to recover the dealerÂs actual damages.

Â Â Â Â Â  (2) A warrantor injured by a dealerÂs violation of ORS 650.410 or 650.460 may bring a civil action against the dealer to recover the warrantorÂs actual damages.

Â Â Â Â Â  (3) The court shall award reasonable attorney fees to the prevailing party in an action under this section. [2003 c.377 Â§19]

_______________



Chapter 651

Chapter 651  Bureau of Labor and Industries

2005 EDITION

TITLE 51

LABOR AND EMPLOYMENT

Chapter     651.     Bureau of Labor and Industries

652.     Hours; Wages; Wage Claims; Records

653.     Minimum Wages; Employment Conditions; Minors

654.     Occupational Safety and Health

655.     Benefits for Injured Trainees and Inmates

656.     Workers Compensation

657.     Unemployment Insurance

657A.  Child Care

658.     Employment Agencies; Farm Labor Contractors; Farmworker Camps

659.     Miscellaneous Prohibitions Relating to Employment and Discrimination

659A.  Unlawful Discrimination in Employment, Public Accommodations and Real Property Transactions; Administrative and Civil Enforcement

660.     Apprenticeship and Training; Workforce Development

661.     Organized Labor; Union Labels

662.     Labor Disputes

663.     Labor Relations Generally _______________

Chapter 651  Bureau of Labor and Industries

2005 EDITION

BUREAU OF LABOR AND INDUSTRIES

LABOR AND EMPLOYMENT

GENERAL PROVISIONS

651.010     Definitions

BUREAU OF LABOR AND INDUSTRIES; COMMISSIONER

651.020     Bureau of Labor and Industries

651.030     Commissioner; election; term; qualifications

651.040     Bond of commissioner

651.050     Duties of commissioner

651.060     Power to obtain evidence and take testimony; witness fees; staff; delegation; rules; public information programs; fees

ADMINISTRATION OF LABOR LAWS GENERALLY; FUNDS AND EXPENDITURES

651.110     Assistance and cooperation in enforcement of Fair Labor Standards Act of 1938

651.120     Entry and examination of workplaces

651.160     Bureau of Labor and Industries Account

651.170     Payment of expenses

651.185     Prevailing Wage Education and Enforcement Account

PENALTIES

651.990     Penalties

GENERAL PROVISIONS

651.010 Definitions. As used in this chapter, unless the context requires otherwise:

(1) Bureau means the Bureau of Labor and Industries.

(2) Commissioner means the Commissioner of the Bureau of Labor and Industries. [Amended by 1979 c.659 §1; 1987 c.158 §123]

BUREAU OF LABOR AND INDUSTRIES; COMMISSIONER

651.020 Bureau of Labor and Industries. The Bureau of Labor and Industries hereby is established as a separate department of this state. [Amended by 1979 c.659 §2]

651.030 Commissioner; election; term; qualifications. (1) The Bureau of Labor and Industries shall be under the control of the Commissioner of the Bureau of Labor and Industries which office hereby is created.

(2) The Commissioner of the Bureau of Labor and Industries shall be elected for a term of four years.

(3) The Commissioner of the Bureau of Labor and Industries shall be a citizen of this state who has been a resident of this state for over five years. [Amended by 1979 c.659 §3; 1995 c.107 §3]

651.040 Bond of commissioner. (1) The Commissioner of the Bureau of Labor and Industries shall, before entering upon the duties of the office of the commissioner, execute a bond to the state in the sum of $5,000, conditioned upon the faithful, honest and impartial performance of the duties under ORS 651.030, 651.050, 651.060, 651.120, 651.160 and 651.170 and upon the prompt and faithful accounting for all fees of any nature collected by the commissioner or by designated assistants or deputies.

(2) The bond shall be approved by the Attorney General regarding its legal form and be filed in the office of the Secretary of State.

(3) The premium on the bond shall be payable from any fund under the control and administration of the commissioner or of the Bureau of Labor and Industries or from any appropriation made for the purpose of defraying the expenses of the commissioner or of the Bureau of Labor and Industries. [Amended by 1979 c.225 §1]

651.050 Duties of commissioner. The Commissioner of the Bureau of Labor and Industries shall cause to be enforced:

(1) All laws regulating the employment of adults and minors.

(2) All laws established for the protection of the health, lives and limbs of persons employed in workshops, factories, mills and other places.

(3) All laws enacted for the protection of employees.

(4) Laws which declare it to be a misdemeanor on the part of employers to require as a condition of employment the surrender of any rights of citizenship.

(5) Laws regulating and prescribing the qualifications of persons in apprenticeable trades and crafts, and similar laws. [Amended by 1959 c.406 §31; 1979 c.225 §2; 1981 c.851 §1; 1987 c.414 §90; 1995 c.386 §3]

651.060 Power to obtain evidence and take testimony; witness fees; staff; delegation; rules; public information programs; fees. (1) The Commissioner of the Bureau of Labor and Industries may issue subpoenas and subpoenas duces tecum, administer oaths, obtain evidence and take testimony in all matters relating to the duties required under ORS 279C.800 to 279C.870, 651.030, 651.050, 651.120, 651.170, 652.330, 653.055, 658.405 to 658.503 and 658.705 to 658.850 and wage claims arising under ORS 653.305 to 653.350 and in all contested cases scheduled for hearing by the Bureau of Labor and Industries pursuant to ORS chapter 183. Such testimony shall be taken in some suitable place in the vicinity to which testimony is applicable.

(2) Witnesses subpoenaed and testifying before any officer of the bureau shall be paid the fees and mileage provided for witnesses in ORS 44.415 (2). The payment shall be made from the fund appropriated for the use of the bureau, and in the manner provided in ORS 651.170 for the payment of other expenses of the bureau.

(3) The Commissioner of the Bureau of Labor and Industries shall employ a deputy commissioner and such other assistants or personnel as may be necessary to carry into effect the powers and duties of the commissioner or of the Bureau of Labor and Industries and may prescribe the duties and responsibilities of such employees. The commissioner may delegate any of the powers of the commissioner or of the bureau to the deputy commissioner and to the other assistants employed under this subsection for the purpose of transacting the business of the commissioners office or of the bureau. In the absence of the commissioner, the deputy commissioner and the other assistants whom the commissioner employs shall have full authority, under the commissioners direction, to do and perform any duty the law requires the commissioner to perform. However, the commissioner shall be responsible for all acts of the deputy commissioner and of the assistants employed under this subsection.

(4) In accordance with any applicable provisions of ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt such reasonable rules as may be necessary to administer and enforce any statutes over which the commissioner or the Bureau of Labor and Industries has jurisdiction.

(5) The Commissioner of the Bureau of Labor and Industries may conduct and charge and collect fees for public information programs pertaining to any of the statutes over which the commissioner or the Bureau of Labor and Industries has jurisdiction. [Amended by 1959 c.627 §8; 1963 c.258 §1; 1971 c.734 §29; 1975 c.282 §1; 1979 c.225 §3; 1981 c.851 §2; 1983 c.636 §1; 1989 c.980 §17; 1997 c.240 §1; 2003 c.794 §305; 2005 c.22 §§454,455]

ADMINISTRATION OF LABOR LAWS GENERALLY; FUNDS AND EXPENDITURES

651.110 Assistance and cooperation in enforcement of Fair Labor Standards Act of 1938. The Bureau of Labor and Industries may assist and cooperate with the United States Department of Labor in the enforcement within this state of the Fair Labor Standards Act of 1938. Subject to the regulations of the United States Department of Labor and the laws of this state applicable to the receipt and expenditure of moneys, the bureau may be reimbursed by the United States Department of Labor for the reasonable cost of such assistance and cooperation. Records of the bureau acquired under this section shall be kept in confidence to the same extent the records of the United States Department of Labor are confidential, except that the records shall at all times be available to the proper agencies of the United States Government. [Amended by 2005 c.22 §456]

651.115 [1963 c.291 §1; 1967 c.56 §1; repealed by 1969 c.597 §281]

651.120 Entry and examination of workplaces. (1) The Commissioner of the Bureau of Labor and Industries may:

(a) Enter any factory, mill, office, workshop, or public or private works, at any reasonable time, for the purpose of gathering facts such as are contemplated by ORS 279C.850, 652.330, 653.045, 653.540 and 659A.835.

(b) Examine into the methods of protection from danger to employees, and the sanitary conditions in and around such buildings and places, and make a record thereof.

(2) No owner or occupant, or the respective agent, of any factory, mill, office, or workshop, or public or private works, shall refuse to allow an inspector or employee of the Bureau of Labor and Industries to enter. [Amended by 1979 c.225 §4; 2001 c.621 §86; 2003 c.794 §306]

651.130 [Repealed by 1979 c.225 §5]

651.140 [Amended by 1959 c.627 §9; repealed by 1975 c.605 §33]

651.150 [Repealed by 1971 c.508 §4]

651.160 Bureau of Labor and Industries Account. (1) There hereby is established in the General Fund in the State Treasury an account to be known as the Bureau of Labor and Industries Account. Except as otherwise provided by law, all fees of whatever kind, and moneys received or collected by the Bureau of Labor and Industries and the Wage and Hour Commission, from every source, and paid into the State Treasury pursuant to law shall be credited to the Bureau of Labor and Industries Account. Except as otherwise provided by law, all moneys in the Bureau of Labor and Industries Account hereby are appropriated continuously for the payment of the salaries and all other expenses of the Bureau of Labor and Industries and the Wage and Hour Commission. All fees collected pursuant to ORS 651.060 (5) are appropriated continuously for the payment of expenses of public information programs conducted pursuant to ORS 651.060 (5).

(2) The Commissioner of the Bureau of Labor and Industries shall keep a record of all moneys deposited in the Bureau of Labor and Industries Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [Amended by 1957 c.465 §1; 1979 c.659 §4; 1983 c.636 §2]

651.170 Payment of expenses. The Commissioner of the Bureau of Labor and Industries may incur such expense and employ such clerical aids as may be necessary to carry out ORS 279C.830 (2), 651.030, 651.050, 651.060 and 651.120. The Oregon Department of Administrative Services may draw warrants on the State Treasurer for the payment of such expense upon properly verified vouchers approved by the commissioner. However, such expense shall not exceed at any time the amount appropriated therefor. [Amended by 1959 c.627 §10; 1983 c.740 §239; 2003 c.794 §307]

651.180 [Amended by 1955 c.138 §3; 1957 c.465 §5; 1959 c.406 §32; renumbered 460.070]

651.185 Prevailing Wage Education and Enforcement Account. The Prevailing Wage Education and Enforcement Account is created in the General Fund of the State Treasury. All moneys in the account are appropriated continuously to the Commissioner of the Bureau of Labor and Industries to:

(1) Administer and provide investigations under and enforce the provisions of ORS 279C.800 to 279C.870;

(2) Provide educational programs on public contracting and purchasing law under ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C; and

(3) Conduct surveys to determine prevailing wages. [1995 c.594 §7; 1999 c.152 §2; 2003 c.794 §308]

651.210 [Repealed by 1959 c.406 §34]

651.220 [Repealed by 1959 c.406 §34]

651.230 [Repealed by 1959 c.406 §34]

PENALTIES

651.990 Penalties. (1) Willful neglect or refusal by any person subpoenaed under ORS 651.060 to attend or testify at the time and place named in the subpoena is punishable, upon conviction, by a fine of not less than $25 nor more than $100, or by imprisonment in the county jail not exceeding 30 days.

(2) Violation of ORS 651.120 (2) is punishable, upon conviction, by a fine of not less than $25 nor more than $100, or by imprisonment in the county jail not exceeding 90 days. [Amended by 1983 c.740 §240]

_______________



Chapter 652

Chapter 652 Â Hours; Wages; Wage Claims; Records

2005 EDITION

HOURS; WAGES; WAGE CLAIMS; RECORDS

LABOR AND EMPLOYMENT

HOURS OF LABOR

652.010Â Â Â Â  Declaration of public policy concerning maximum working hours in certain industries

652.020Â Â Â Â  Maximum working hours in certain industries; overtime hours and pay; exemptions

652.030Â Â Â Â  Enforcement of ORS 652.010 and 652.020 dependent upon like laws in other states

652.040Â Â Â Â  Maximum working hours in mines

652.050Â Â Â Â  Definitions for ORS 652.050 to 652.080

652.060Â Â Â Â  Maximum working hours for firefighters

652.070Â Â Â Â  Overtime pay for firefighters

652.080Â Â Â Â  Computing hours on duty for purposes of ORS 652.060 and 652.070

PAYMENT AND COLLECTION OF WAGES GENERALLY

652.110Â Â Â Â  Medium of paying employees

652.120Â Â Â Â  Establishing regular payday; pay intervals; agreement to pay wages at future date

652.125Â Â Â Â  Bond required when failure to make timely wage payment occurs; court to enjoin business of employer failing to provide bond

652.130Â Â Â Â  Payment of wages due persons employed on piece work scale or quantity basis in forest product industries; furnishing statement of scale or quantity produced

652.140Â Â Â Â  Payment of wages on termination of employment; exception for collective bargaining

652.145Â Â Â Â  Payment of wages for seasonal farmworkers

652.150Â Â Â Â  Penalty wage for failure to pay wages on termination of employment

652.160Â Â Â Â  Payment in case of dispute over wages

652.165Â Â Â Â  Rules for wage collection and payment

652.170Â Â Â Â  Payment of wages in case of strikes

652.190Â Â Â Â  Payment of wages to surviving spouse or dependent children

652.200Â Â Â Â  Attorney fee in action for wages

652.210Â Â Â Â  Definitions for ORS 652.210 to 652.230

652.220Â Â Â Â  Prohibition of discriminatory wage rates based on sex; employer not to discriminate against employee-complainant

652.230Â Â Â Â  Employee right of action against employer for unpaid wages and damages

652.240Â Â Â Â  Paying wage lower than that required by statute or contract prohibited

652.250Â Â Â Â  Public employeeÂs wages as affected by absence to engage in search or rescue operation

ENFORCEMENT OF WAGE CLAIMS

(Generally)

652.310Â Â Â Â  Definitions of employer and employee

652.320Â Â Â Â  Definitions for ORS 652.310 to 652.414

652.330Â Â Â Â  Powers and duties of commissioner in enforcing wage claims; parties to wage claim action

652.332Â Â Â Â  Administrative proceeding for wage claim collection; court enforcement and review; rules

652.335Â Â Â Â  Liability of liquor dispenser licensee for wage claims of certain individuals

652.340Â Â Â Â  Requiring bond of employer

652.355Â Â Â Â  Prohibition of discrimination because of wage claim; remedy

652.360Â Â Â Â  Contract exempting employer from liability or penalty not valid; exceptions

652.370Â Â Â Â  Jurisdiction of courts; proceedings in name of state

652.380Â Â Â Â  Remedies cumulative; effect of payment or tender by employer after proceeding commenced

652.390Â Â Â Â  Deduction of costs from wage claims; collection fees; assignment of wage claims

652.400Â Â Â Â  Deposit of moneys in Wage Collection Account; payment to persons entitled thereto

652.405Â Â Â Â  Disposition of wages collected by commissioner when payment cannot be made to person entitled thereto

(Wage Security Fund)

652.409Â Â Â Â  Wage Security Fund; use

652.414Â Â Â Â  Procedure for payment from fund; lien against personal property of employer; penalties; rules

(Reciprocal Enforcement of Wage Claims)

652.420Â Â Â Â  Definitions for ORS 652.420 to 652.445

652.425Â Â Â Â  Authority of commissioner to enter into agreements with other states for reciprocal enforcement of wage claims

652.430Â Â Â Â  Assigning wage claim to labor bureau of another state

652.435Â Â Â Â  Accepting assignments of wage claims from labor bureau of another state

652.440Â Â Â Â  Retention by commissioner or labor bureau of percentage of funds collected

652.445Â Â Â Â  Deposit of moneys in Wage Collection Account

PRIORITY OF WAGE CLAIMS

652.500Â Â Â Â  Receiver to pay accrued wages; payment of employees; receiverÂs certificates

652.510Â Â Â Â  Payment of wage claims by receivers, assignees or court; filing statement of wages due

652.520Â Â Â Â  Form of statement of wage claim

652.530Â Â Â Â  Serving copy of statement; report to court; order of payment

652.540Â Â Â Â  Exception to claim; legal action on claim

652.550Â Â Â Â  Payment of claims prerequisite to discharge of attachment or execution, assignee or receiver, or to abandonment of seizure or sale

652.560Â Â Â Â  Costs and attorney fees

652.570Â Â Â Â  Priority of wage claims over transfers in payment of preexisting obligations; payment and subrogation of transferee

STATEMENTS RELATING TO EMPLOYEEÂS SALARY AND DEDUCTIONS THEREFROM

(Generally)

652.610Â Â Â Â  Itemized statement of amounts and purposes of deductions required

652.615Â Â Â Â  Remedy for violation of ORS 652.610

652.620Â Â Â Â  Statement of yearly compensation on request of employee

(Agricultural Workers)

652.630Â Â Â Â  Definitions for ORS 652.630 to 652.640

652.635Â Â Â Â  Producers to post certain terms of employment

652.640Â Â Â Â  Itemized statement of compensation and deductions required

FEES OR DEDUCTIONS FOR MEDICAL CARE

652.710Â Â Â Â  Fees collected by employer for medical care contracts are trust funds; priority on liquidation; civil penalty; rules

652.720Â Â Â Â  Prohibited use by employer of fees for medical care contracts withheld from employee wages

PERSONNEL RECORDS

652.750Â Â Â Â  Inspection of records by employee; furnishing copy to employee; disposition of record on termination of employment; charge for copies

PENALTIES

652.900Â Â Â Â  Civil penalties

652.990Â Â Â Â  Criminal penalties

HOURS OF LABOR

Â Â Â Â Â  652.010 Declaration of public policy concerning maximum working hours in certain industries. (1) It is the public policy of this state that no person shall be hired, nor permitted to work for wages, under any conditions or terms, for longer hours or days of service than is consistent with the personÂs health and physical well-being and ability to promote the general welfare by the personÂs increasing usefulness as a healthy and intelligent citizen.

Â Â Â Â Â  (2) It hereby is declared that the working of any person more than 10 hours in one day in any mill, factory or manufacturing establishment or the working of any person more than eight hours, exclusive of one hour, more or less, in one day, or more than 48 hours in one calendar week in sawmills, planing mills, shingle mills and logging camps is injurious to the physical health and well-being of such person, and tends to prevent the person from acquiring that degree of intelligence that is necessary to make the person a useful and desirable citizen of the state.

Â Â Â Â Â  652.020 Maximum working hours in certain industries; overtime hours and pay; exemptions. (1) No person shall be employed in any mill, factory or manufacturing establishment in this state more than 10 hours in any one day, or in sawmills, planing mills, shingle mills and logging camps more than eight hours, exclusive of one hour, more or less, in one day or more than 48 hours in one calendar week, except logging train crews, guards, firefighters and persons engaged in the transportation to and from work, and employees when engaged in making necessary repairs, or in the case of emergency where life and property are in imminent danger. However, employees may work overtime not to exceed three hours in one day, conditioned that payment be made for said overtime at the rate of time and one-half the regular wage.

Â Â Â Â Â  (2) No employer shall require or permit any person to work in any place mentioned in this section more than the hours provided for in this section during any day of 24 hours. No employer shall permit or suffer an overseer, superintendent or other agent of the employer to violate this section.

Â Â Â Â Â  (3) This section does not apply to persons employed in the care of quarters or livestock, conducting messhalls, superintendence and direction of work, or to the loading and removal of the finished forest product.

Â Â Â Â Â  (4) Subsections (1) and (2) of this section do not apply to employees who are represented by a labor organization for purposes of collective bargaining with their employer, provided limits on the required hours of work and overtime payment have been agreed to between the employer and labor organization, or if no agreement is reached, then, for the purposes of this subsection, such limits and payments shall not be deemed to be changed from the previous collective bargaining agreement between the employer and labor organization unless the employees have been locked out, are engaged in a strike or the employer has unilaterally implemented new terms and conditions of employment. [Amended by 1989 c.852 Â§1; 1991 c.67 Â§157; 1999 c.59 Â§190]

Â Â Â Â Â  652.030 Enforcement of ORS 652.010 and 652.020 dependent upon like laws in other states. ORS 652.010 and 652.020 shall not be enforced insofar as they relate to working hours in sawmills, planing mills, shingle mills and logging camps until laws containing like provisions regarding working hours in such places of employment in the States of California, Washington and Idaho become effective in each of those states respectively.

Â Â Â Â Â  652.040 Maximum working hours in mines. (1) No person who operates any underground mine yielding gold or silver or copper or lead or other metal shall permit or require any person to work in such underground mine for more than eight hours in any 24 hours. The hours for such employment or work day shall be consecutive excluding, however, any intermission of time for lunch or meals.

Â Â Â Â Â  (2) In the case of emergency, where life or property is in imminent danger, persons may work in such underground mines for a longer time during the continuance of the exigency or emergency. This section does not apply to mines in their first stages of development, such as tunnel work to a length of 200 feet, or shaft work to a depth of 150 feet, or to any surface excavation.

Â Â Â Â Â  652.050 Definitions for ORS 652.050 to 652.080. As used in ORS 652.050 to 652.080:

Â Â Â Â Â  (1) ÂFirefighterÂ means a person whose principal duties consist of preventing or combating fire or preventing loss of life or property from fire.

Â Â Â Â Â  (2) ÂRegularly organized fire departmentÂ means any organization maintained for the purpose of preventing or combating fire and employing one or more persons on a full-time basis as firefighters.

Â Â Â Â Â  (3) ÂVolunteer firefighterÂ means a person who performs services as a firefighter for a regularly organized fire department and whose work hours and work shifts are voluntary and whose volunteer service is not a condition of employment. [Amended by 1983 c.319 Â§1]

Â Â Â Â Â  652.060 Maximum working hours for firefighters. (1)(a) No person employed on a full-time basis as a firefighter by any regularly organized fire department maintained by any incorporated city, municipality or fire district and that employs not more than three persons on a full-time basis as firefighters shall be required to be on regular duty with such fire department more than 72 hours a week. However, any affected incorporated city, municipality or fire district shall be deemed to have complied with this paragraph and ORS 652.070 if the hours of regular duty required of firefighters employed by it average not more than 72 hours a week over each quarter of the fiscal year of the employing city, municipality or fire district.

Â Â Â Â Â  (b) No person employed on a full-time basis as a firefighter by any regularly organized fire department maintained by any incorporated city, municipality or fire district and that employs four or more persons on a full-time basis as firefighters shall be required to be on regular duty with such fire department more than 56 hours a week. However, any affected incorporated city, municipality or fire district shall be deemed to have complied with this paragraph and ORS 652.070 if the hours of regular duty required of firefighters employed by it average not more than 56 hours a week over each quarter of the fiscal year of the employing city, municipality or fire district.

Â Â Â Â Â  (2) In the event this section shortens the working hours of firefighters employed by any such city, municipality or fire district, the total wages of such firefighters shall not for that reason be reduced. [Amended by 1959 c.402 Â§1; 1969 c.581 Â§1]

Â Â Â Â Â  652.070 Overtime pay for firefighters. (1) Every affected incorporated city, municipality and fire district shall put into effect and maintain a schedule of working hours required of regularly employed firefighters which shall not be in excess of the average hours established by ORS 652.060, and which shall provide for at least 48 consecutive hours off-duty time in each seven-day period. Any affected incorporated city, municipality or fire district failing so to do shall pay to every regularly employed firefighter as additional pay for every hour of regular duty required of and performed by the firefighter over and above the average hours established by ORS 652.060 a sum equivalent to one and one-half times the regular hourly rate of pay at the time of such default. However, in the case of replacement for any authorized leave, vacation or temporary vacancy, regularly employed firefighters in a department employing four or more persons on a full-time basis as firefighters may elect to work in excess of 56 hours a week at not less than their regular hourly rate of pay.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section requires payment of one and one-half times the hourly rate of pay to a volunteer firefighter for hours of duty performed in excess of the average hours established by ORS 652.060. [Amended by 1959 c.402 Â§2; 1969 c.581 Â§2; 1983 c.319 Â§2]

Â Â Â Â Â  652.080 Computing hours on duty for purposes of ORS 652.060 and 652.070. In computing the average or total number of hours a week for the purposes of ORS 652.060 and 652.070, authorized vacation or sick leave time shall be considered as time on regular duty. [1959 c.402 Â§4]

PAYMENT AND COLLECTION OF WAGES GENERALLY

Â Â Â Â Â  652.110 Medium of paying employees. No person engaged in any business or enterprise of any kind in this state shall issue, in payment of or as evidence of indebtedness for wages due an employee, any order, check, memorandum or other acknowledgment of indebtedness, unless the same is negotiable, and is payable without discount in cash on demand at some bank or other established place of business in the county where the same is issued, and where a sufficient amount of funds have been provided and are or will be available for the payment of such order, check or other acknowledgment of indebtedness when due. Such person shall, upon presentation and demand, pay any such order, check, memorandum or other acknowledgment of indebtedness, in lawful money of the United States. This section does not in any way limit or interfere with the right of any employee to accept from any person, as an evidence or acknowledgment of indebtedness for wages due the employee, a negotiable instrument, payable at some future date with interest. An employer and an employee may agree to authorize an employer to deposit without discount wages due the employee in the employeeÂs account in a financial institution, as defined in ORS 706.008, in this state. [Amended by 1975 c.191 Â§1; 1999 c.59 Â§191]

Â Â Â Â Â  652.120 Establishing regular payday; pay intervals; agreement to pay wages at future date. (1) Every employer shall establish and maintain a regular payday, at which date all employees shall be paid the wages due and owing to them.

Â Â Â Â Â  (2) Payday shall not extend beyond a period of 35 days from the time that such employees entered upon their work, or from the date of the last regular payday.

Â Â Â Â Â  (3) This section does not prevent the employer from establishing and maintaining paydays at more frequent intervals.

Â Â Â Â Â  (4) This section does not prevent any employer from entering into a written agreement, prior to the rendering of any services, and mutually satisfactory with the employerÂs employees, as to the payment of wages at a future date. [Amended by 1961 c.662 Â§1]

Â Â Â Â Â  652.125 Bond required when failure to make timely wage payment occurs; court to enjoin business of employer failing to provide bond. (1) If, upon complaint by an employee, and after investigation, it appears to the Commissioner of the Bureau of Labor and Industries that an employer is failing to pay wages within five days of a payday scheduled by the employer, the commissioner may require the employer to give a bond in such amount as the commissioner determines necessary, with sufficient surety, to assure timely payment of wages due employees for such future period as the commissioner considers appropriate. In lieu of a bond, the commissioner may accept a letter of credit from an issuer approved by the commissioner, upon such terms and conditions and for such amount as the commissioner determines necessary to assure timely payment of wages for such future period as the commissioner determines appropriate.

Â Â Â Â Â  (2) If, within 10 days after demand for such bond, the employer fails to provide the same, the commissioner may commence court action against the employer in the circuit court of appropriate jurisdiction to compel the employer to furnish such bond or cease doing business until the employer has done so. The employer shall have the burden of proving the amount thereof to be excessive.

Â Â Â Â Â  (3) If the court finds that there is just cause for requiring such bond and that the same is reasonably necessary or appropriate to secure the prompt payment of the wages of the employees of such employer, the court shall enjoin such employer from doing business in this state until the requirement is met, or shall make other, and may make further, orders appropriate to compel compliance with the requirement. [1989 c.651 Â§3]

Â Â Â Â Â  Note: 652.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 652 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  652.130 Payment of wages due persons employed on piece work scale or quantity basis in forest product industries; furnishing statement of scale or quantity produced. Every person engaged in the business of logging or obtaining or securing sawlogs, poles, spars, piles, cordwood, posts or other timber or forest products, or engaged in the business of manufacturing sawlogs or other timber into lumber, and employing one or more employees on a piece work scale or quantity wage basis, shall furnish such employees at least once monthly, a statement of scale or quantity produced by them to their credit, and shall pay all wages or amounts so earned and due and payable under the law regulating paydays.

Â Â Â Â Â  652.140 Payment of wages on termination of employment; exception for collective bargaining. (1) When an employer discharges an employee or when employment is terminated by mutual agreement, all wages earned and unpaid at the time of the discharge or termination become due and payable not later than the end of the first business day after the discharge or termination.

Â Â Â Â Â  (2)(a) When an employee who does not have a contract for a definite period quits employment, all wages earned and unpaid at the time of quitting become due and payable immediately if the employee has given to the employer not less than 48 hoursÂ notice, excluding Saturdays, Sundays and holidays, of intention to quit employment.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, if the employee has not given to the employer the notice described in paragraph (a) of this subsection, the wages become due and payable within five days, excluding Saturdays, Sundays and holidays, after the employee has quit, or at the next regularly scheduled payday after the employee has quit, whichever event first occurs.

Â Â Â Â Â  (c) If the employee has not given to the employer the notice described in paragraph (a) of this subsection and if the employee is regularly required to submit time records to the employer to enable the employer to determine the wages due the employee, within five days after the employee has quit the employer shall pay the employee the wages the employer estimates are due and payable. Within five days after the employee has submitted the time records, all wages earned and unpaid become due and payable.

Â Â Â Â Â  (3) For the purpose of this section, if employment termination occurs on a Saturday, Sunday or holiday, all wages earned and unpaid shall be paid no later than the end of the first business day after the employment termination, except that if the employment is related to activities authorized under ORS chapter 565, all wages earned and unpaid shall be paid no later than the end of the second business day after the employment termination.

Â Â Â Â Â  (4) The employer shall forward such wages by mail to any address designated by the employee if the employee requests the employer so to do. An employer may deposit such wages without discount in the employeeÂs account in a financial institution, as defined in ORS 706.008, in this state, provided the employee and the employer have agreed to such deposit.

Â Â Â Â Â  (5) This section does not apply to employment for which a collective bargaining agreement otherwise provides for the payment of wages upon termination of employment.

Â Â Â Â Â  (6) When a termination of employment results from the sale of a business or business property and the purchaser employs or continues the employment of an individual employed at the business, this section does not apply to the payment to such an individual of wages for earned but unused accrued holiday leave, sick leave, vacation leave or other leave benefits payable upon termination of employment pursuant to a collective bargaining or other employment agreement or employer policy, if the following conditions are met:

Â Â Â Â Â  (a) On the first day of such an individualÂs continued employment the purchaser of the business credits the individual with all such earned but unused accrued leave; and

Â Â Â Â Â  (b) The leave, when used, is paid at a rate not less than the rate at which the leave was earned or, if paid at a lesser rate, the number of hours credited is increased to compensate the individual for any difference. [Amended by 1957 c.242 Â§1; 1975 c.192 Â§1; 1991 c.966 Â§1; 1995 c.753 Â§1; 1997 c.233 Â§1; 1999 c.59 Â§192; 2005 c.664 Â§1]

Â Â Â Â Â  652.145 Payment of wages for seasonal farmworkers. Notwithstanding ORS 652.140, if an employee has worked for an employer as a seasonal farmworker, whenever the employment terminates, all wages earned and unpaid become due and payable immediately. However, if the employee quits without giving the employer at least 48 hoursÂ notice, wages earned and unpaid are due and payable within 48 hours after the employee has quit, or at the next regularly scheduled payday after the employee has quit, whichever event first occurs. As used in this section, Âseasonal farmworkerÂ means an individual who, for an agreed remuneration or rate of pay, performs temporary labor for another in the production of farm products or in the planting, cultivating or harvesting of seasonal agricultural crops or in the forestation or reforestation of lands including, but not limited to, the planting, transplanting, tubing, precommercial thinning and thinning of trees and seedlings, the clearing, piling and disposal of brush and slash and other related activities. [1991 c.966 Â§4; 2001 c.613 Â§17]

Â Â Â Â Â  652.150 Penalty wage for failure to pay wages on termination of employment. (1) Except as provided in subsections (2) and (3) of this section, if an employer willfully fails to pay any wages or compensation of any employee whose employment ceases, as provided in ORS 652.140 and 652.145, then, as a penalty for the nonpayment, the wages or compensation of the employee shall continue from the due date thereof at the same hourly rate for eight hours per day until paid or until action therefor is commenced. However:

Â Â Â Â Â  (a) In no case shall the penalty wages or compensation continue for more than 30 days from the due date; and

Â Â Â Â Â  (b) A penalty may not be assessed under this section when an employer pays an employee the wages the employer estimates are due and payable under ORS 652.140 (2)(c) and the estimated amount of wages paid is less than the actual amount of earned and unpaid wages, as long as the employer pays the employee all wages earned and unpaid within five days after the employee submits the time records.

Â Â Â Â Â  (2) If the employee or a person on behalf of the employee sends a written notice of nonpayment, the penalty may not exceed 100 percent of the employeeÂs unpaid wages or compensation unless the employer fails to pay the full amount of the employeeÂs unpaid wages or compensation within 12 days after receiving the written notice. If the employee or a person on behalf of the employee fails to send the written notice, the penalty may not exceed 100 percent of the employeeÂs unpaid wages or compensation. For purposes of determining when an employer has paid wages or compensation under this subsection, payment occurs on the date the employer delivers the payment to the employee or sends the payment by first class mail, express mail or courier service.

Â Â Â Â Â  (3)(a) For purposes of this section, a commission owed to an employee by a business that primarily sells motor vehicles or farm implements is not due until all of the terms and conditions of an agreement between the employer and employee concerning the method of payment of commissions are fulfilled. If no such agreement exists, the commission is due with all other earned and unpaid wages or compensation as provided in ORS 652.140.

Â Â Â Â Â  (b) Notwithstanding subsection (2) of this section, when there is a dispute between an employer and an employee concerning the amount of commission due under paragraph (a) of this subsection, if the amount of unpaid commission is found to be less than 20 percent of the amount of unpaid commission claimed by the employee, the penalty may not exceed the amount of the unpaid commission or $200, whichever is greater.

Â Â Â Â Â  (4) Subsections (2) and (3)(b) of this section do not apply when:

Â Â Â Â Â  (a) The employer has violated ORS 652.140 or 652.145 one or more times in the year before the employeeÂs employment ceased; or

Â Â Â Â Â  (b) The employer terminated one or more other employees on the same date that the employeeÂs employment ceased.

Â Â Â Â Â  (5) The employer may avoid liability for the penalty described in this section by showing financial inability to pay the wages or compensation at the time the wages or compensation accrued. [Amended by 1957 c.244 Â§1; 1991 c.966 Â§2; 1995 c.501 Â§1; 2001 c.690 Â§1; 2003 c.779 Â§1; 2005 c.664 Â§2]

Â Â Â Â Â  652.160 Payment in case of dispute over wages. In case of dispute over wages, the employer must pay, without condition, and within the time set by ORS 652.140, all wages conceded by the employer to be due, leaving the employee all remedies the employee might otherwise have or be entitled to as to any balance the employee might claim.

Â Â Â Â Â  652.165 Rules for wage collection and payment. In accordance with any applicable provision of ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of ORS 652.140 to 652.160. [1995 c.501 Â§3]

Â Â Â Â Â  652.170 Payment of wages in case of strikes. When any number of employees enter upon a strike, the wages due such striking employees at the time of entering upon such strike shall not become due and payable until the next regular payday after the commencement of such strike, if the time between the commencement of the strike and the next regular payday does not exceed a period of 30 days. If the intervening time does exceed the period of 30 days, then the wages shall be due and payable 30 days after the commencement of the strike.

Â Â Â Â Â  652.180 [Repealed by 1953 c.515 Â§2]

Â Â Â Â Â  652.190 Payment of wages to surviving spouse or dependent children. All wages earned by an employee, not exceeding $10,000, shall, upon the employeeÂs death, become due and payable to the employeeÂs surviving spouse, or if there is no surviving spouse, the dependent children, or their guardians or the conservators of their estates, in equal shares, to the same extent as if the wages had been earned by such surviving spouse or dependent children. As used in this section, ÂwagesÂ means compensation of employees based on time worked or output of production and includes every form of remuneration payable for a given period to an individual for personal services. [Amended by 1971 c.448 Â§1; 1981 c.594 Â§1; 1997 c.52 Â§1]

Â Â Â Â Â  652.200 Attorney fee in action for wages. (1) In any action for the collection of any order, check, memorandum or other acknowledgment of indebtedness referred to in ORS 652.110, if it is shown that the order, check, memorandum or other acknowledgment of indebtedness was not paid for a period of 48 hours, excluding Saturdays, Sundays and holidays, after presentation and demand for the payment thereof, the court shall, upon entering judgment for the plaintiff, include in such judgment, in addition to the costs and disbursements otherwise prescribed by statute, a reasonable sum for attorney fees at trial and on appeal for prosecuting said action, unless it appears that the employee has willfully violated the contract of employment.

Â Â Â Â Â  (2) In any action for the collection of wages, if it is shown that the wages were not paid for a period of 48 hours, excluding Saturdays, Sundays and holidays, after the same became due and payable, the court shall, upon entering judgment for the plaintiff, include in such judgment, in addition to the costs and disbursements otherwise prescribed by statute, a reasonable sum for attorney fees at trial and on appeal for prosecuting said action, unless it appears that the employee has willfully violated the contract of employment or unless the court finds that the plaintiffÂs attorney unreasonably failed to give written notice of the wage claim to the employer before filing the action. [Amended by 1957 c.242 Â§2; 1981 c.897 Â§86; 2001 c.279 Â§1]

Â Â Â Â Â  652.210 Definitions for ORS 652.210 to 652.230. As used in ORS 652.210 to 652.230, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEmployeeÂ means any individual who, otherwise than as a copartner of the employer, as an independent contractor or as a participant in a work training program administered under the state or federal assistance laws, renders personal services wholly or partly in this state to an employer who pays or agrees to pay such individual at a fixed rate. However, when services are rendered only partly in this state, an individual is not an employee unless the contract of employment of the employee has been entered into, or payments thereunder are ordinarily made or to be made, within this state.

Â Â Â Â Â  (2) ÂEmployerÂ means any person employing one or more employees, including the State of Oregon or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter. ÂEmployerÂ does not include the federal government.

Â Â Â Â Â  (3) ÂRateÂ with reference to wages means the basis of compensation for services by an employee for an employer and includes compensation based on the time spent in the performance of the services, on the number of operations accomplished or on the quantity produced or handled.

Â Â Â Â Â  (4) ÂUnpaid wagesÂ means the difference between the wages actually paid to an employee and the wages required under ORS 652.220 to be paid to the employee.

Â Â Â Â Â  (5) ÂWagesÂ means all compensation for performance of service by an employee for an employer, whether paid by the employer or another person, including cash value of all compensation paid in any medium other than cash. [1955 c.193 Â§1; 1985 c.100 Â§1; 1987 c.158 Â§124; 1993 c.739 Â§25; 2005 c.22 Â§457]

Â Â Â Â Â  652.220 Prohibition of discriminatory wage rates based on sex; employer not to discriminate against employee-complainant. (1) No employer shall:

Â Â Â Â Â  (a) In any manner discriminate between the sexes in the payment of wages for work of comparable character, the performance of which requires comparable skills.

Â Â Â Â Â  (b) Pay wages to any employee at a rate less than that at which the employer pays wages to employees of the opposite sex for work of comparable character, the performance of which requires comparable skills.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply where:

Â Â Â Â Â  (a) Payment is made pursuant to a seniority or merit system which does not discriminate on the basis of sex.

Â Â Â Â Â  (b) A differential in wages between employees is based in good faith on factors other than sex.

Â Â Â Â Â  (3) No employer shall in any manner discriminate in the payment of wages against any employee because the employee has filed a complaint in a proceeding under ORS 652.210 to 652.230, or has testified, or is about to testify, or because the employer believes that the employee may testify, in any investigation or proceedings pursuant to ORS 652.210 to 652.230 or in a criminal action pursuant to ORS 652.210 to 652.230. [1955 c.193 Â§2]

Â Â Â Â Â  652.230 Employee right of action against employer for unpaid wages and damages. (1) Any employee whose compensation is at a rate that is in violation of ORS 652.220 shall have a right of action against the employer for the recovery of:

Â Â Â Â Â  (a) The amount of the unpaid wages to which the employee is entitled for the one year period preceding the commencement of the action; and

Â Â Â Â Â  (b) An additional amount as liquidated damages equal to the amount referred to in paragraph (a) of this subsection.

Â Â Â Â Â  (2) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  (3) The action for the unpaid wages and liquidated damages may be maintained by one or more employees on behalf of themselves or other employees similarly situated.

Â Â Â Â Â  (4) No agreement for compensation at a rate less than the rate to which such employee is entitled under ORS 652.210 to 652.230 is a defense to any action under ORS 652.210 to 652.230. [1955 c.193 Â§3; 1981 c.894 Â§87; 1995 c.618 Â§110]

Â Â Â Â Â  652.240 Paying wage lower than that required by statute or contract prohibited. Where any statute or contract requires an employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while purporting to pay the wage designated by statute or by contract. [1957 c.243 Â§1]

Â Â Â Â Â  652.250 Public employeeÂs wages as affected by absence to engage in search or rescue operation. A public employee who takes part without pay in a search or rescue operation at the request of any law enforcement agency, the Department of Transportation, the United States Forest Service or any local organization for civil defense, shall not forfeit wages while engaged in an operation for a period of not more than five days for each operation. If an operation continues for more than five days, the employing agency may allow the employee to continue to take part in the operation and to receive wages for as long as the employing agency considers proper. [1959 c.46 Â§1]

ENFORCEMENT OF WAGE CLAIMS

(Generally)

Â Â Â Â Â  652.310 Definitions of employer and employee. As used in ORS 652.310 to 652.414, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEmployerÂ means any person who in this state, directly or through an agent, engages personal services of one or more employees and includes any successor to the business of any employer, or any lessee or purchaser of any employerÂs business property for the continuance of the same business, so far as such employer has not paid employees in full. ÂEmployerÂ includes the State of Oregon or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter but does not include:

Â Â Â Â Â  (a) The United States.

Â Â Â Â Â  (b) Trustees and assignees in bankruptcy or insolvency, and receivers, whether appointed by federal or state courts, and persons otherwise falling under the definition of employers so far as the times or amounts of their payments to employees are regulated by laws of the United States, or regulations or orders made in pursuance thereof.

Â Â Â Â Â  (2) ÂEmployeeÂ means any individual who otherwise than as copartner of the employer or as an independent contractor renders personal services wholly or partly in this state to an employer who pays or agrees to pay such individual at a fixed rate, based on the time spent in the performance of such services or on the number of operations accomplished, or quantity produced or handled. However:

Â Â Â Â Â  (a) Where services are rendered by an independent contractor, an individual shall not be an employee under this section unless the individual is a musician or supporting technical person.

Â Â Â Â Â  (b) Where services are rendered only partly in this state, an individual shall not be an employee under this section unless the contract of employment of the employee has been entered into, or payments thereunder are ordinarily made or to be made, within this state. [Amended by 1963 c.348 Â§1; 1975 c.488 Â§1; 1985 c.100 Â§2; 2001 c.7 Â§1]

Â Â Â Â Â  652.320 Definitions for ORS 652.310 to 652.414. As used in ORS 652.310 to 652.414, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (2) ÂCourtÂ means a court of competent jurisdiction and proper venue to entertain a proceeding referred to in ORS 652.310 to 652.414.

Â Â Â Â Â  (3) ÂDemandÂ means a written demand for payment made during business hours on an employer or any appropriate representative of an employer by an employee or by some person having and exhibiting due authority to act in said employeeÂs behalf.

Â Â Â Â Â  (4) ÂPayÂ means to deliver or tender compensation at a previously designated and reasonably convenient place in this state, during working hours, in legal tender or by order or negotiable instrument payable and paid in legal tender without discount on demand in this state or by deposit without discount in an employeeÂs account in a financial institution, as defined in ORS 706.008, in this state, provided the employee and the employer have agreed to such deposit.

Â Â Â Â Â  (5) ÂPaymentÂ means the delivery, tender or deposit of compensation in the medium of payment described in subsection (4) of this section. Such delivery, tender or deposit shall be made to or for the account of the employee concerned or to or for the account of any person having due authority to act in said employeeÂs behalf.

Â Â Â Â Â  (6) ÂRate of paymentÂ means the rate at which payment is made or is to be made in the manner described in this section.

Â Â Â Â Â  (7) ÂWage claimÂ means an employeeÂs claim against an employer for compensation for the employeeÂs own personal services, and includes any wages, compensation, damages or civil penalties provided by law to employees in connection with a claim for unpaid wages. [Amended by 1975 c.190 Â§1; 1975 c.488 Â§2; 1979 c.695 Â§1; 1999 c.59 Â§193; 1999 c.351 Â§39; 2001 c.7 Â§2]

Â Â Â Â Â  652.325 [1975 c.488 Â§4; 1991 c.331 Â§94; repealed by 1999 c.69 Â§1]

Â Â Â Â Â  652.330 Powers and duties of commissioner in enforcing wage claims; parties to wage claim action. (1) The Commissioner of the Bureau of Labor and Industries shall enforce ORS 652.310 to 652.414 and to that end may:

Â Â Â Â Â  (a) Investigate and attempt equitably to adjust controversies between employers and employees in respect of wage claims or alleged wage claims.

Â Â Â Â Â  (b) Take assignments, in trust, of wage claims or judgments thereon, liens and other instruments of security for payment of wages from the assigning employees, spouses, parents or legal guardians, having a right to the wages of such employees. All such assignments shall run to the commissioner and any successors in office. The commissioner may sue employers on wage claims and other persons or property liable for any payment thereof thus assigned with the benefits and subject to existing laws applying to actions by employees for collection of wages. The commissioner is entitled to recover, in addition to costs, such sum as the court or judge may adjudge reasonable as attorney fees at trial and on appeal. The commissioner may join in a single proceeding and in one cause of action any number of wage claims against the same employer. If the commissioner does not prevail in such action, the commissioner shall pay all costs and disbursements from the Bureau of Labor and Industries Account.

Â Â Â Â Â  (c) Make complaint in a criminal court for any violation of any law providing for payment of wages and imposing a penalty for its violation as for a crime.

Â Â Â Â Â  (d) In any case where a civil action may be brought under this chapter for the collection of a wage claim, provide for an administrative proceeding to determine the validity and enforce collection of the claim. The administrative proceeding shall be conducted as provided in this chapter, and is subject to the employerÂs right to elect a trial in a court of law.

Â Â Â Â Â  (2) An assigning wage claimant shall not be regarded as a party to any court action brought by the commissioner under this section for any purpose. [Amended by 1957 c.465 Â§6; 1963 c.258 Â§2; 1967 c.218 Â§1; 1979 c.695 Â§2; 1981 c.897 Â§88]

Â Â Â Â Â  652.332 Administrative proceeding for wage claim collection; court enforcement and review; rules. (1) In any case when the Commissioner of the Bureau of Labor and Industries has received a wage claim complaint which the commissioner could seek to collect through court action, the commissioner may instead elect to seek collection of such claim through administrative proceedings in the manner provided in this section, subject to the employerÂs right to request a trial in a court of law. The commissioner may join in a single administrative proceeding any number of wage claims against the same employer. Upon making such election, the commissioner shall serve upon the employer and the wage claimant an order of determination directing the employer to pay to the commissioner the amount of the wage claim and any penalty amounts under ORS 279C.855 (1), 652.150 and 653.055 (1) determined to be owed the wage claimant. Service shall be made in the same manner as service of summons or by certified mail, return receipt requested. The order of determination shall include:

Â Â Â Â Â  (a) A reference to the particular sections of the statutes or rules involved;

Â Â Â Â Â  (b) A short and concise statement of the basis for the amounts determined to be owed to each wage claimant;

Â Â Â Â Â  (c) A statement of the partyÂs right to request a contested case hearing and to be represented by counsel at such a hearing, and of the employerÂs right to a trial in a court of law, provided that any request for a contested case hearing or trial in a court of law must be received by the commissioner in writing within 20 days after receipt by the party of the order of determination;

Â Â Â Â Â  (d) A statement that the employer must, within 20 days after receipt of the order of determination, either pay in full the wage claim and any penalties assessed, or present to the commissioner a written request for a contested case hearing or a trial in a court of law as provided in this section;

Â Â Â Â Â  (e) A statement that failure to make a written request to the commissioner for a contested case hearing or a trial of the claim in a court of law within the time specified shall constitute a waiver of the right thereto and a waiver of the right to a trial by jury; and

Â Â Â Â Â  (f) A statement that unless the written requests provided for in subsection (1)(c) of this section are received by the commissioner within the time specified for making such requests, the order of determination shall become final.

Â Â Â Â Â  (2) Upon failure of the employer to pay the amount specified in the order of determination or to request a trial in a court of law within the time specified, and upon failure of any party to request a contested case hearing within the time specified, the order of determination shall become final.

Â Â Â Â Â  (3) If a party makes a timely request for a contested case hearing, a hearing shall be held in accordance with the applicable provisions of ORS 183.415 to 183.500 by the commissioner or the commissionerÂs designee. The commissioner shall adopt rules for such hearing. In any hearing before the commissionerÂs designee, the designee is authorized to issue the final order in the case. If the employer makes a timely request for a trial in a court of law, the commissioner may proceed against the employer as provided in ORS 652.330 (1)(b).

Â Â Â Â Â  (4) Final administrative orders issued in a wage claim proceeding are subject to review by the Court of Appeals as provided in ORS 183.480 and 183.482.

Â Â Â Â Â  (5) When an order issued under this section becomes final, it may be recorded in the County Clerk Lien Record in any county of this state. In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to the provisions of this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126.

Â Â Â Â Â  (6) Where the wage claim arose out of work performed by the claimant for the employer on any public works project to which ORS 279C.830 or 279C.840 applies, and a state agency holds sufficient funds as retainage on such project to pay such claim or any portion thereof, the state agency may, at the request of the commissioner, pay to the commissioner from the retainage all or part of the amount due on the claim under the final order. [1979 c.695 Â§4; 1981 c.594 Â§3; 1989 c.706 Â§19; 1995 c.82 Â§1; 1997 c.387 Â§6; 2003 c.794 Â§309]

Â Â Â Â Â  652.335 Liability of liquor dispenser licensee for wage claims of certain individuals. (1) A person operating a commercial establishment where food is cooked and served who holds a full on-premises sales license issued under ORS 471.175 is liable for all valid wage claims of individuals employed in the kitchen facilities and dining space of such establishment who are not employed by such person, if the wage claims cannot be enforced against the employer of such individuals. The Commissioner of the Bureau of Labor and Industries may in such a case proceed under ORS 652.310 to 652.414 against the person operating the establishment as if that person had employed the individuals assigning the wage claims.

Â Â Â Â Â  (2) This section does not impose any liability not otherwise imposed by law for compensation for the performance of an individualÂs personal services in excess of a period of 60 days, nor does it subject the person operating an establishment described in this section to criminal penalties for violation of any law providing for payment of wages. [1961 c.475 Â§2; 1999 c.351 Â§40]

Â Â Â Â Â  652.340 Requiring bond of employer. (1) If upon investigation by the Commissioner of the Bureau of Labor and Industries, after taking assignments of any wage claims under ORS 652.330, it appears to the commissioner that the employer is representing to employees that the employer is able to pay wages for their services and that the employees are not being paid for their services, the commissioner may require the employer to give a bond in such sum as the commissioner deems reasonable and adequate in the circumstances, with sufficient surety, conditioned that the employer will for a definite future period not exceeding six months conduct business and pay employees in accordance with the laws of Oregon.

Â Â Â Â Â  (2) If within 10 days after demand for such bond the employer fails to provide the same, the commissioner may commence a suit against the employer in the circuit court of appropriate jurisdiction to compel the employer to furnish such bond or cease doing business until the employer has done so. The employer shall have the burden of proving the amount thereof to be excessive.

Â Â Â Â Â  (3) If the court finds that there is just cause for requiring such bond and that the same is reasonably necessary or appropriate to secure the prompt payment of the wages of the employees of such employer and the employerÂs compliance with ORS 652.310 to 652.414, the court shall enjoin such employer from doing business in this state until the requirement is met, or shall make other, and may make further, orders appropriate to compel compliance with the requirement. [Amended by 1975 c.488 Â§5; 1991 c.331 Â§95; 1997 c.631 Â§515; 1999 c.69 Â§2]

Â Â Â Â Â  652.350 [Repealed by 1979 c.695 Â§7]

Â Â Â Â Â  652.355 Prohibition of discrimination because of wage claim; remedy. (1) No employer shall discharge or in any other manner discriminate against any employee because:

Â Â Â Â Â  (a) The employee has made a wage claim or discussed, inquired about or consulted an attorney or agency about a wage claim.

Â Â Â Â Â  (b) The employee has caused to be instituted any proceedings under or related to ORS 652.310 to 652.414.

Â Â Â Â Â  (c) The employee has testified or is about to testify in any such proceedings.

Â Â Â Â Â  (2) Any person who discharges or discriminates against an employee in violation of subsection (1) of this section shall be liable to the employee discharged or discriminated against for actual damages or $200, whichever is greater. In any action under this subsection, the court may award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees. [1975 c.397 Â§2; 1980 c.1 Â§1]

Â Â Â Â Â  652.360 Contract exempting employer from liability or penalty not valid; exceptions. (1) An employer may not by special contract or any other means exempt the employer from any provision of or liability or penalty imposed by ORS 652.310 to 652.414 or any statute relating to the payment of wages, except insofar as the Commissioner of the Bureau of Labor and Industries in writing approves a special contract or other arrangement between the employer and one or more of the employerÂs employees. The commissioner may not give approval unless the commissioner finds that such contract or arrangement will not prejudicially affect the interest of the public or of the employees involved, and the commissioner may at any time retract such approval, first giving the employer not less than 30 daysÂ notice in writing.

Â Â Â Â Â  (2) A settlement between an employer and an employee of a known and identified claim arising under ORS 652.310 to 652.414 or any statute relating to the payment of wages does not require the commissionerÂs approval if the settlement does not provide for the employee to relinquish a claim for additional or future violations. [Amended by 2001 c.116 Â§1]

Â Â Â Â Â  652.370 Jurisdiction of courts; proceedings in name of state. (1) Justice courts shall have concurrent jurisdiction with circuit courts over all cases mentioned in ORS 652.330 or 652.340.

Â Â Â Â Â  (2) The Commissioner of the Bureau of Labor and Industries shall prosecute all legal proceedings on the commissionerÂs own official relation, but in the name of the State of Oregon.

Â Â Â Â Â  652.380 Remedies cumulative; effect of payment or tender by employer after proceeding commenced. (1) The remedies provided by ORS 652.310 to 652.414 shall be additional to and not in substitution for and in no manner impair other remedies and may be enforced simultaneously or consecutively so far as not inconsistent with each other.

Â Â Â Â Â  (2) No payment or tender after the filing of a criminal complaint or commencement of any proceeding by the Commissioner of the Bureau of Labor and Industries shall affect the liability therein of an employer for expenses, or prevent such employer from being subject to fine or forfeitures, or to the giving of bond under ORS 652.340.

Â Â Â Â Â  652.390 Deduction of costs from wage claims; collection fees; assignment of wage claims. (1) The Commissioner of the Bureau of Labor and Industries may deduct and retain any moneys collected on each wage claim as costs, attorney fees or commissionerÂs penalties. The amount deducted shall be paid into the General Fund after deducting actual costs and disbursements incurred in the prosecution thereof.

Â Â Â Â Â  (2) The commissioner may charge a claimant on a wage claim for which the commissioner has obtained a judgment the actual collection fees charged to the Bureau of Labor and Industries by any other governmental agency assisting in the collection of the judgment.

Â Â Â Â Â  (3) The commissioner is authorized to assign wage claim judgments and orders issued pursuant to ORS 652.332 for collection or to obtain assistance in collection of such judgments and orders and may deduct and pay out from any moneys so collected a collection fee. [Amended by 1957 c.465 Â§7; 1967 c.218 Â§2; 1983 c.427 Â§1; 1995 c.82 Â§2; 2003 c.14 Â§394]

Â Â Â Â Â  652.400 Deposit of moneys in Wage Collection Account; payment to persons entitled thereto. Subject to ORS 652.390, all moneys collected on judgments pursuant to ORS 652.330, or as a result of administrative proceedings pursuant to ORS 652.332, including fines, shall be paid to the Commissioner of the Bureau of Labor and Industries and, together with all other sums collected under ORS 652.310 to 652.414, be deposited in the State Treasury to become part of a special trust account to be known as the Wage Collection Account, which account is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the Wage Collection Account are appropriated continuously for the purpose of payment to the persons entitled thereto. [Amended by 1957 c.465 Â§8; 1979 c.695 Â§5; 1989 c.966 Â§65]

Â Â Â Â Â  652.405 Disposition of wages collected by commissioner when payment cannot be made to person entitled thereto. (1) The Commissioner of the Bureau of Labor and Industries shall attempt for a period of not less than seven years to make payment of wages collected under ORS 652.310 to 652.414 to the person entitled thereto.

Â Â Â Â Â  (2) Wages collected by the commissioner under ORS 652.310 to 652.414 and remaining unclaimed for a period of more than seven years from the date of collection shall, within 30 days after June 30 of each year, be forfeited to the state and shall be paid by the commissioner to the Department of State Lands for the benefit of the Common School Fund of this state. The department shall issue a receipt for the money to the commissioner. The person entitled to the wages or the personÂs heirs or personal representatives may reclaim the wages paid into the Common School Fund pursuant to this section within the time and in the manner provided for estates which have escheated to the state. [1957 c.465 Â§15]

(Wage Security Fund)

Â Â Â Â Â  652.409 Wage Security Fund; use. (1) The Wage Security Fund is established separate and distinct from the General Fund. After deduction of the amounts provided in ORS 657.439, all moneys received by the Employment Department pursuant to ORS 657.439 shall be paid into the State Treasury and credited to the Wage Security Fund. All income earned on moneys in the Wage Security Fund invested by the State Treasurer shall accrue to the fund.

Â Â Â Â Â  (2) All income earned on moneys in the Wage Security Fund, and all other moneys in the fund, are appropriated continuously to the Commissioner of the Bureau of Labor and Industries to carry out the provisions of ORS 652.414. [1985 c.409 Â§4; 1987 c.412 Â§3; 1989 c.248 Â§1; 1989 c.554 Â§2]

Â Â Â Â Â  Note: The amendments to 652.409 by section 9, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  652.409. (1) The Wage Security Fund is established separate and distinct from the General Fund. After deduction of the amounts provided in ORS 657.439 (2)(a), all moneys received by the Employment Department pursuant to ORS 657.439 (2)(a) shall be paid into the State Treasury and credited to the Wage Security Fund. All income earned on moneys in the Wage Security Fund invested by the State Treasurer shall accrue to the fund.

Â Â Â Â Â  (2) All income earned on moneys in the Wage Security Fund, and all other moneys in the fund, are appropriated continuously to the Commissioner of the Bureau of Labor and Industries to carry out the provisions of ORS 652.414.

Â Â Â Â Â  652.410 [Repealed by 1977 c.618 Â§2]

Â Â Â Â Â  652.414 Procedure for payment from fund; lien against personal property of employer; penalties; rules. Notwithstanding any other provision of law:

Â Â Â Â Â  (1) When an employee files a wage claim under this chapter for wages earned and unpaid, and the Commissioner of the Bureau of Labor and Industries determines that the employer against whom the claim was filed has ceased doing business and is without sufficient assets to pay the wage claim and the wage claim cannot otherwise be fully and promptly paid, the commissioner, after determining that the claim is valid, shall pay the claimant, to the extent provided in subsection (2) of this section:

Â Â Â Â Â  (a) The unpaid amount of wages earned within 60 days before the date of the cessation of business; or

Â Â Â Â Â  (b) If the claimant filed a wage claim before the cessation of business, the unpaid amount of wages earned within 60 days before the last day the claimant was employed.

Â Â Â Â Â  (2) The commissioner shall pay the unpaid amount of wages earned as provided in subsection (1) of this section only to the extent of $4,000 from such funds as may be available pursuant to ORS 652.409 (2).

Â Â Â Â Â  (3) The commissioner may commence an appropriate action, suit or proceeding to recover from the employer, or other persons or property liable for the unpaid wages, amounts paid from the Wage Security Fund under subsection (1) of this section. In addition to costs and disbursements, the commissioner is entitled to recover reasonable attorney fees at trial and on appeal, together with a penalty of 25 percent of the amount of wages paid from the Wage Security Fund or $200, whichever amount is the greater. All amounts recovered by the commissioner under this subsection and subsection (4) of this section are appropriated continuously to the commissioner to carry out the provisions of this section.

Â Â Â Â Â  (4) The commissioner has a lien on the personal property of the employer for the benefit of the fund when the claim is paid under subsection (1) of this section for the amount so paid and the penalty referred to in subsection (3) of this section. The commissioner may cause to be filed a verified written notice of claim of lien with the recording officer of the county in which the employer has its principal place of business no later than 30 days after the date the claim was paid under subsection (1) of this section. The notice of claim of lien shall contain:

Â Â Â Â Â  (a) A true statement of the sums paid to wage claimants and the amount of the penalty provided for in subsection (3) of this section;

Â Â Â Â Â  (b) The name of the owner of the personal property to be charged with the lien;

Â Â Â Â Â  (c) A description of the personal property to be charged with the lien sufficient for identification. If a lien is being claimed against all personal property of the employer, the description is sufficient if it states that all personal property of the employer is covered; and

Â Â Â Â Â  (d) The date the wage claim was paid.

Â Â Â Â Â  (5) Liens created by subsection (4) of this section shall be recorded in the same manner as provided for in ORS 87.246 and may be foreclosed in the manner provided for in ORS 87.262.

Â Â Â Â Â  (6) Liens created by subsection (4) of this section shall have priority over any other liens or security interests perfected after the date the notice of claim is filed with the county recording officer under subsections (4) and (5) of this section.

Â Â Â Â Â  (7) The commissioner shall promulgate rules to carry out the provisions of this section that include, but are not limited to, prescribing procedures for a timely and cost efficient method for the payment of wage claims from the Wage Security Fund and procedures for prorating wage claims if insufficient funds are available for payment.

Â Â Â Â Â  (8) Nothing in this section is intended to require the commissioner to pay wage claims for which moneys are not available under ORS 652.409 (2). [1985 c.409 Â§7; 1987 c.412 Â§1; 1989 c.554 Â§3; 1999 c.374 Â§1]

(Reciprocal Enforcement of Wage Claims)

Â Â Â Â Â  652.420 Definitions for ORS 652.420 to 652.445. (1) As used in ORS 652.420 to 652.445:

Â Â Â Â Â  (a) ÂLabor bureauÂ includes any agency, bureau, commission, board or officer in another state which performs functions substantially corresponding to those of the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (b) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (2) The definitions of ORS 652.310 and 652.320 shall apply to ORS 652.420 to 652.445, but nothing contained in those sections shall be construed to preclude reciprocal enforcement of wage claims under ORS 652.420 to 652.445, where the services of the employee were rendered in another state. [1953 c.256 Â§1; 1987 c.158 Â§125]

Â Â Â Â Â  652.425 Authority of commissioner to enter into agreements with other states for reciprocal enforcement of wage claims. The Commissioner of the Bureau of Labor and Industries may enter into agreements with the corresponding labor bureau of another state for the reciprocal enforcement and collection of wage claims, if the other state has a reciprocal statute similar to ORS 652.420 to 652.445 or otherwise authorizes the reciprocal enforcement and collection of wage claims in a manner substantially similar to ORS 652.420 to 652.445. [1953 c.256 Â§2]

Â Â Â Â Â  652.430 Assigning wage claim to labor bureau of another state. Whenever a wage claim is assigned to the Commissioner of the Bureau of Labor and Industries in trust pursuant to ORS 652.330 and the employer or former employer upon whom demand for payment is made by an employee in this state has removed to another state, the commissioner may reassign the wage claim, with the approval of the employee, to the labor bureau of the other state, if there is in effect at the time a valid reciprocal agreement under ORS 652.425 between the commissioner and the other state. [1953 c.256 Â§3]

Â Â Â Â Â  652.435 Accepting assignments of wage claims from labor bureau of another state. Whenever a labor bureau in another state, which has entered into a reciprocal agreement under ORS 652.425 with the Commissioner of the Bureau of Labor and Industries and the agreement is in effect at the time, takes an assignment of a wage claim from an employee residing in the other state for services rendered in the other state to an employer or former employer who has removed to Oregon, the Commissioner of the Bureau of Labor and Industries may take an assignment of the wage claim from such labor bureau and enforce the collection thereof as provided in the applicable provisions of ORS 652.310 to 652.414. [1953 c.256 Â§4; 2003 c.14 Â§395]

Â Â Â Â Â  652.440 Retention by commissioner or labor bureau of percentage of funds collected. Any agreement concluded by the Commissioner of the Bureau of Labor and Industries shall make provision for the transfer of funds collected pursuant to ORS 652.420 to 652.445 and for retention by the commissioner or the labor bureau in the other state of percentile amounts from the sums collected to defray the administrative costs of ORS 652.420 to 652.445. Amounts authorized pursuant to this section to be used to defray the administrative costs of ORS 652.420 to 652.445 shall be credited to the Bureau of Labor and Industries Account and shall be used only for the administration of ORS 652.420 to 652.445. [1953 c.256 Â§5; 1957 c.465 Â§9]

Â Â Â Â Â  652.445 Deposit of moneys in Wage Collection Account. Except as provided in ORS 652.440, all moneys collected pursuant to ORS 652.420 to 652.445, including fines and costs, shall be paid to the Commissioner of the Bureau of Labor and Industries and be deposited in the State Treasury in the Wage Collection Account established by ORS 652.400. [1953 c.256 Â§6; 1957 c.465 Â§10]

PRIORITY OF WAGE CLAIMS

Â Â Â Â Â  652.500 Receiver to pay accrued wages; payment of employees; receiverÂs certificates. Whenever the business or property of any person, company or corporation in this state shall be placed by any court in this state in the hands of a receiver, whether upon foreclosure or creditorÂs bill, the receiver shall report immediately to the court appointing the receiver the amount due by the person, company or corporation, at the date of the receiverÂs appointment, to employees and laborers of the person, company or corporation. The court shall order the receiver to pay out of the first receipts and earnings of such person, company or corporation, after paying current operating expenses under the administration of the receiver, the wages of all employees and laborers that had accrued within six months prior to the appointment of the receiver. The court also shall order the receiver to pay the wages of all employees and laborers employed by the receiver, at least once every 30 days, out of the first receipts and earnings of the person, company or corporation while under the management of the receiver. However, should the receiver not take in sufficient money from receipts and earnings to pay the employees and laborers at least once every 30 days, the receiver shall issue and deliver to each of the employees and laborers, upon demand, a receiverÂs certificate, showing the amount due the employee or laborer in money, which certificate will draw interest at the rate of eight percent per annum from the date of issuance until paid. The receiver shall thereafter pay such certificates, in the order of their issuance, out of the first money coming into the receiverÂs hands from the receipts and earnings of the properties under the charge of the receiver. [Formerly 31.050; 2003 c.14 Â§396]

Â Â Â Â Â  Note: 652.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 652 or any series therein by legislative action. See the Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  652.510 Payment of wage claims by receivers, assignees or court; filing statement of wages due. (1) When the property of any company, cooperative association, corporation, firm or person is seized upon by any process of any court of this state, or when the business or property is placed in the hands of a receiver, or whenever any assignment for the benefit of creditors under the laws of this state is made, then in all such cases the debts owing to laborers or employees, which have accrued by reason of their labor or employment to an amount not exceeding $2,000 to each employee for work or labor performed within 90 days next preceding the seizure or transfer or assignment of such property, or appointment of said receiver shall be considered and treated as preferred debts, and such laborers or employees shall be preferred creditors, and shall first be paid in full, and if there is not sufficient to pay them in full, their claims shall be paid pro rata, after paying costs.

Â Â Â Â Â  (2) Any such laborer or employee desiring to enforce the claim of the laborer or employee for wages under ORS 652.510 to 652.570 shall present a statement under oath showing the amount due after allowing all just credits and setoffs, the kind of work for which said wages are due and when performed, to the officer or person charged with the execution of said process, within 30 days after the seizure thereof on any execution or writ of attachment, or to such receiver or assignee within 45 days after the same may have been placed in the hands of any such assignee or receiver. [Amended by 1977 c.288 Â§1; 1981 c.594 Â§4; 1987 c.412 Â§2; 2003 c.14 Â§397]

Â Â Â Â Â  652.520 Form of statement of wage claim. The statement to be presented under ORS 652.510 shall be substantially in the following form:

______________________________________________________________________________

State of OregonÂ Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of_____,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _____, being first duly sworn, say that _____ is indebted to me in the sum of ___ dollars over and above all just credits and setoffs, on account of work, services and labor performed by me for the said_____, upon the following terms and conditions, to wit: That I was employed by the said _____ on or about the ___ day of_____, 2__, to work (here describe character of work) at the rate of ___ dollars per month (or for a reasonable consideration for such work), and that under said contract I began to work on the ___ day of_____, 2__, and between that day and the ___ day of______, 2__, I performed work, services and labor ___ days, amounting to the sum of ___ dollars (or the reasonable value of ___ dollars); that the said _____ has paid me on account of the said labor the sum of ___ dollars, and no more; and that there is now due me, the sum of ___ dollars, over and above all just credits and offsets; and that during the 90 days next preceding the ___ day of_____, 2__, I had performed ___ daysÂ labor under said contract, amounting to the sum of ___ dollars (or that said services were reasonably worth the sum of ___ dollars); and that, applying all the credits above stated, there is due me from the said______, on account of labor for the said 90 days, the sum of ___ dollars, and no more; claim as due me.

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of_____, 2__.

______________________________________________________________________________

Â Â Â Â Â  652.530 Serving copy of statement; report to court; order of payment. (1) The person claiming the benefit of ORS 652.510 to 652.570 shall serve upon the debtor, or upon the officer, assignee or receiver for the debtor where personal service cannot be had, a copy of the verified claim. Thereafter the person receiving such statement shall report the amount of such claim to the court having jurisdiction of such officer, receiver or assignee, together with a statement of all costs occasioned by the seizure of said property or of such receivership or assignment.

Â Â Â Â Â  (2) The court shall order such claims to be paid after payment of the costs and expenses of such seizure and sale, and the costs and disbursements which have accrued before the filing of the notice under ORS 652.510 and of assignment or receivership, out of the proceeds of the sale of the property so seized, assigned, or placed in the hands of an assignee or receiver.

Â Â Â Â Â  652.540 Exception to claim; legal action on claim. (1) Any person interested may contest all or any part of a claim mentioned in ORS 652.530, by filing in said court exceptions thereto, supported by affidavit, within 10 days from the filing of the report provided in ORS 652.530. Thereupon the claimant shall be required to establish the claim, by judgment in such court, before any part thereof shall be paid.

Â Â Â Â Â  (2) When any claim is excepted to as provided in this section, the person desiring to establish the same shall file in said court, within 30 days after the claim is excepted to, a verified complaint as in an action at law and serve it upon the person excepting, or the personÂs attorney of record, and upon the principal debtor for the claim, or the principal debtorÂs attorney of record.

Â Â Â Â Â  (3) Thereafter the cause shall proceed to final judgment between the parties as an action at law.

Â Â Â Â Â  652.550 Payment of claims prerequisite to discharge of attachment or execution, assignee or receiver, or to abandonment of seizure or sale. No attachment or execution shall be discharged nor shall the seizure or sale of property seized be abandoned, or assignee or receiver discharged, until every claimant presenting a claim under ORS 652.510 to 652.570 has been paid in full, or pro rata, as provided in ORS 652.510, or has consented to such discharge or abandonment.

Â Â Â Â Â  652.560 Costs and attorney fees. Whenever any claim has been excepted to under ORS 652.540 and the claim is established by judgment and the court rendering the judgment is satisfied that the exceptions were made without probable cause or that the person so excepting could have ascertained with reasonable diligence that such claim was true and just, the claimant in such action shall be entitled to have the costs of such action, and such sum as the court may adjudge reasonable as attorney fees at trial and on appeal, enforced by execution against the person objecting as a judgment debtor in the first instance. However, if the court does not so find, or if execution, when issued, is returned nulla bona, then in either case such costs and attorney fees shall be ordered paid out of the proceeds of the property sold next after the payment of all claims presented under ORS 652.510 to 652.570. [Amended by 1981 c.897 Â§89]

Â Â Â Â Â  652.570 Priority of wage claims over transfers in payment of preexisting obligations; payment and subrogation of transferee. (1) Every sale or transfer of any property in payment of any preexisting debt, or obligation, and every mortgage or lien created or executed to secure the payment of a preexisting debt, shall be void as against laborers or employees of such vendor, mortgagor, or other lien debtor, to the extent of their claims for wages, in the amount of $2,000, or 30 days of wages, whichever amount is the greater, to each of said laborers which may be owing for work or labor performed within 90 days next preceding such sale and transfer or the execution of such lien or mortgage, if the laborer or employee claiming the benefit of this section:

Â Â Â Â Â  (a) Within 10 days after the actual delivery of the property or within 30 days after the recording of any such deed, transfer, mortgage or lien, gives such owner or holder of such lien or such vendee notice of the claim of the laborer or employee substantially in the form and verified as provided in ORS 652.520, which notice shall be served by delivering it or a copy thereof to such owner or holder of such lien or such vendee in person or, in case the owner, holder or vendee cannot be found within the county in which such lien or deed may be of record after diligent inquiry, by delivering the notice or a copy thereof to the clerk of the county court for such owner or holder of such lien or such vendee; and

Â Â Â Â Â  (b) Within 30 days after the notice of claim is served commences court action to pursue the claim.

Â Â Â Â Â  (2) The vendee or mortgage or lienholder, or an assignee, may pay such claim and thereby be subrogated to the rights and lien of such laborer or employee, as against the vendor, principal debtor or mortgagor, and as against subsequent mortgagees or other subsequent lien creditors.

Â Â Â Â Â  (3) This section does not apply to any mortgage or lien given in renewal of a preexisting mortgage or lien. [Amended by 1977 c.288 Â§2; 1989 c.651 Â§1]

Â Â Â Â Â  652.580 [Repealed by 1981 c.898 Â§53]

STATEMENTS RELATING TO EMPLOYEEÂS SALARY AND DEDUCTIONS THEREFROM

(Generally)

Â Â Â Â Â  652.610 Itemized statement of amounts and purposes of deductions required. (1) All persons, firms, partnerships, associations, cooperative associations, corporations, municipal corporations, the state and its political subdivisions, except the federal government and its agencies, employing, in this state, during any calendar month one or more persons, and withholding for any purpose, any sum of money from the wages, salary or commission earned by an employee, shall provide such employee on regular paydays with a statement sufficiently itemized to show the amount and purpose of such deductions made during the respective period of service which said payment covers.

Â Â Â Â Â  (2) The itemized statement shall be furnished to the employee at the time payment of wages, salary or commission is made, and may be attached to or be a part of the check, draft, voucher or other instrument by which payment is made, or may be delivered separately from such instrument.

Â Â Â Â Â  (3) No employer may withhold, deduct or divert any portion of an employeeÂs wages unless:

Â Â Â Â Â  (a) The employer is required to do so by law;

Â Â Â Â Â  (b) The deductions are authorized in writing by the employee, are for the employeeÂs benefit, and are recorded in the employerÂs books;

Â Â Â Â Â  (c) The employee has voluntarily signed an authorization for a deduction for any other item, provided that the ultimate recipient of the money withheld is not the employer, and that such deduction is recorded in the employerÂs books;

Â Â Â Â Â  (d) The deduction is authorized by a collective bargaining agreement to which the employer is a party;

Â Â Â Â Â  (e) The deduction is authorized under ORS 18.736; or

Â Â Â Â Â  (f) The deduction is made from the payment of wages upon termination of employment and is authorized pursuant to a written agreement between the employee and employer for the repayment of a loan made to the employee by the employer, if all of the following conditions are met:

Â Â Â Â Â  (A) The employee has voluntarily signed the agreement;

Â Â Â Â Â  (B) The loan was paid to the employee in cash or other medium permitted by ORS 652.110;

Â Â Â Â Â  (C) The loan was made solely for the employeeÂs benefit and was not used, either directly or indirectly, for any purpose required by the employer or connected with the employeeÂs employment with the employer;

Â Â Â Â Â  (D) The amount of the deduction at termination of employment does not exceed the amount permitted to be garnished under ORS 18.385; and

Â Â Â Â Â  (E) The deduction is recorded in the employerÂs books.

Â Â Â Â Â  (4) Nothing in this section shall be construed as prohibiting the withholding of amounts authorized in writing by the employee to be contributed by the employee to charitable organizations, including contributions made pursuant to ORS 243.666 and 663.110; nor shall this section prohibit deductions by check-off dues to labor organizations or service fees, where such is not otherwise prohibited by law; nor shall this section diminish or enlarge the right of any person to assert and enforce a lawful setoff or counterclaim or to attach, take, reach or apply an employeeÂs compensation on due legal process. [Amended by 1977 c.618 Â§1; 1980 s.s. c.1 Â§2; 1981 c.594 Â§5; 1995 c.753 Â§2; 2001 c.249 Â§78; 2003 c.779 Â§5]

Â Â Â Â Â  652.615 Remedy for violation of ORS 652.610. There is hereby created a private cause of action for a violation of ORS 652.610 (3) for actual damages or $200, whichever is greater. In any such action the court may award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees. [1981 c.594 Â§7]

Â Â Â Â Â  652.620 Statement of yearly compensation on request of employee. All persons, firms, partnerships, associations, cooperative associations, corporations, municipal corporations, the state and its political subdivisions thereof, except the federal government and its agencies employing, in this state, five or more persons, during any calendar month, upon the request of any employee or former employee, and upon five daysÂ notice to said employer shall give to such employee, not later than March 10 of each year, a statement showing the total compensation paid by such employer to such employee, or former employee, during the previous calendar year.

(Agricultural Workers)

Â Â Â Â Â  652.630 Definitions for ORS 652.630 to 652.640. As used in ORS 652.630 to 652.640, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBonusÂ means an increase in the agreed rate of compensation based on the amount of time worked during a perishable agricultural product season or based on the amount of a perishable agricultural product that is harvested.

Â Â Â Â Â  (2) ÂLabor contractorÂ means a farm labor contractor as defined in ORS 658.405.

Â Â Â Â Â  (3) ÂProducerÂ means a person who raises perishable agricultural products. [1969 c.572 Â§1]

Â Â Â Â Â  Note: 652.630 to 652.640 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 652 by legislative action. See the Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  652.635 Producers to post certain terms of employment. Every producer, or agent of the producer, who employs a labor contractor to provide a working crew for harvesting perishable agricultural products or who offers a bonus to those persons who harvest perishable agricultural products shall cause to be conspicuously posted and maintained on the premises where the agricultural products are to be harvested a notice that states:

Â Â Â Â Â  (1) A description of the terms and conditions of any bonus offered, including the manner of determining when the bonus is earned.

Â Â Â Â Â  (2) That portion of the labor contractorÂs compensation that is based on the amount of work done by each employee of the labor contractor. [1969 c.572 Â§2]

Â Â Â Â Â  Note: See note under 652.630.

Â Â Â Â Â  652.640 Itemized statement of compensation and deductions required. Each time a person who harvests perishable agricultural products receives compensation payments at a regular pay period or upon termination of employment, the producer, or agent of the producer, or, if the person is an employee of a labor contractor, the labor contractor shall furnish to such person a written statement itemizing the total payment and each deduction therefrom. [1969 c.572 Â§3]

Â Â Â Â Â  Note: See note under 652.630.

FEES OR DEDUCTIONS FOR MEDICAL CARE

Â Â Â Â Â  652.710 Fees collected by employer for medical care contracts are trust funds; priority on liquidation; civil penalty; rules. (1) All moneys collected by an employer from employees or retained from their wages for the purpose of providing for or furnishing to such employees medical and surgical attention, hospital care, X-rays, ambulance, nursing or any related service or care contingent upon sickness or injury pursuant to a contract are trust funds and shall be placed and kept in separate accounts by the employer and shall promptly be paid over to the contractor. Such funds shall in no event become a part of the assets of the employer.

Â Â Â Â Â  (2) If the employer fails to place and keep such funds in separate accounts and pay them over to the contractor or if the funds become commingled with the funds of the employer and the employer becomes bankrupt, insolvent or goes through voluntary or involuntary liquidation, or if a receiver is appointed to operate or liquidate the affairs of the employer, the funds not paid to the contractor shall be entitled to the same preference as given to claims of the State Accident Insurance Fund Corporation, as provided in ORS 656.562.

Â Â Â Â Â  (3) On and after July 1, 1992, when an employer that is a group health insurance policyholder subject to the provisions of ORS 743.560 receives notice that the group health insurance policy is terminated by the insurer and the employer does not replace coverage with any other group health insurance policy, the employer shall notify all employees who were covered under the terminated group policy. The employerÂs notification to the employees shall:

Â Â Â Â Â  (a) Explain the employeeÂs rights regarding continuation or conversion of coverage under state and federal law; and

Â Â Â Â Â  (b) Be delivered to each employee in person or to the employeeÂs home address as recorded in the employerÂs records not later than 10 working days after the receipt of notice from the insurer pursuant to ORS 743.560 (3) to (5).

Â Â Â Â Â  (4) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $1,000 for each violation of subsection (1) or (3) of this section.

Â Â Â Â Â  (5) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (6) All sums collected as penalties pursuant to this section shall be first applied toward reimbursement of the costs incurred in determining the violations, conducting hearings under this section and assessing and collecting such penalties. The remainder, if any, of the sums collected as penalties pursuant to this section shall be paid over by the commissioner to the Department of State Lands for the benefit of the Common School Fund of this state. The department shall issue a receipt for the money to the commissioner.

Â Â Â Â Â  (7) The Commissioner of the Bureau of Labor and Industries may adopt rules reasonably necessary for the administration of this section. [Formerly 655.130; 1991 c.673 Â§1; 1991 c.734 Â§114; 2001 c.943 Â§15]

Â Â Â Â Â  652.720 Prohibited use by employer of fees for medical care contracts withheld from employee wages. (1) No employer shall retain, directly or indirectly, from employees or from their wages any part of the money collected or retained under ORS 652.710 for use or benefit of the employer.

Â Â Â Â Â  (2) No employer shall apply, directly or indirectly, any portion of the money so collected to the employerÂs cost of compensation or to the cost of any medical, surgical or hospital care and attention for employees on account of injuries sustained by them in the course of their employment. [Formerly 655.110]

PERSONNEL RECORDS

Â Â Â Â Â  652.750 Inspection of records by employee; furnishing copy to employee; disposition of record on termination of employment; charge for copies. (1) As used in this section:

Â Â Â Â Â  (a) ÂEmployerÂ has the meaning for that term provided in ORS 656.005.

Â Â Â Â Â  (b) ÂPersonnel recordsÂ do not include records of an individual relating to the conviction, arrest or investigation of conduct constituting a violation of the criminal laws of this state or another state or the United States, confidential reports from previous employers or records maintained in compliance with ORS 351.065.

Â Â Â Â Â  (2) At the request of an employee, the employer shall provide reasonable opportunity for the employee to inspect, at the place of employment or place of work assignment, those personnel records of the employee which are used or have been used to determine the employeeÂs qualification for employment, promotion, additional compensation or employment termination or other disciplinary action. At the request of the employee, the employer shall furnish a certified copy of such records.

Â Â Â Â Â  (3) Upon termination of employment, the employer shall keep the terminated employeeÂs personnel records for not less than 60 days. At the request of the employee, within the 60-day period or at any time if the employer has retained the records at the time of the request, the employer shall furnish a certified copy of such records.

Â Â Â Â Â  (4) An employer may make only such charge for the services referred to in subsections (2) and (3) of this section as is reasonably calculated to recover the actual cost of providing the service. [1977 c.861 Â§2; 1985 c.404 Â§6]

PENALTIES

Â Â Â Â Â  652.900 Civil penalties. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $1,000 against any person who violates ORS 652.020, 652.140 or 652.145 or any rule adopted pursuant thereto.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1989 c.852 Â§3; 1991 c.734 Â§59; 2001 c.690 Â§2]

Â Â Â Â Â  652.990 Criminal penalties. (1) Violation of ORS 652.020 (2) is a Class A violation. Every dayÂs violation is deemed a separate offense.

Â Â Â Â Â  (2) Any person, body corporate, general manager or employer who violates ORS 652.040 or causes ORS 652.040 to be violated is punishable, upon conviction, by a fine of not less than $50, nor more than $300, or by imprisonment in the county jail for not less than 30 days, nor more than three months, or both.

Â Â Â Â Â  (3) Violation of ORS 652.110 or 652.120 is a Class A violation.

Â Â Â Â Â  (4) Violation of ORS 652.130 by any employer is punishable, upon conviction, by a fine of not more than $500 or by imprisonment in the county jail for not more than 60 days, or by both. Justice courts and circuit courts shall have concurrent jurisdiction in all cases arising under this subsection.

Â Â Â Â Â  (5) In addition to the civil damages recoverable under ORS 652.230, violation of ORS 652.210 to 652.230 is a misdemeanor.

Â Â Â Â Â  (6) The violation of ORS 652.240 is a misdemeanor.

Â Â Â Â Â  (7) Violation of ORS 652.355 is a Class C misdemeanor.

Â Â Â Â Â  (8) Violation of ORS 652.610 or 652.620 is a Class D violation.

Â Â Â Â Â  (9) Willful violation of ORS 652.635 or 652.640 by a producer or agent of the producer is a misdemeanor.

Â Â Â Â Â  (10) Violation of any of the provisions of ORS 652.710 or 652.720 by any employer is a Class A violation. [Subsection (5) enacted as 1955 c.193 Â§4; subsection (6) enacted as 1957 c.243 Â§2; subsection (9) formerly 655.990; subsection (8) enacted as 1969 c.572 Â§4; 1975 c.397 Â§5; 1999 c.1051 Â§215]

_______________



Chapter 653

Chapter 653 Â Minimum Wages; Employment Conditions; Minors

2005 EDITION

MINIMUM WAGE; EMPLOYMENT CONDITIONS; MINORS

LABOR AND EMPLOYMENT

MINIMUM WAGES; EMPLOYMENT CONDITIONS

653.010Â Â Â Â  Definitions for ORS 653.010 to 653.261

653.015Â Â Â Â  Statement of policy

653.017Â Â Â Â  Local minimum wage requirements; preemption; exceptions

653.020Â Â Â Â  Excluded employees

653.022Â Â Â Â  ÂPiece-rate-work-dayÂ defined for ORS 653.020

653.025Â Â Â Â  Minimum wage rate

653.027Â Â Â Â  Wage rate for persons under 18 years of age in agriculture

653.030Â Â Â Â  Commissioner may prescribe lower rates in certain cases; rules

653.035Â Â Â Â  Deducting value of lodging, meals and other benefits furnished by employer; treatment of commissions and tips

653.040Â Â Â Â  Powers of commissioner; rules

653.045Â Â Â Â  Records to be kept by employers; itemization of deductions from wages

653.050Â Â Â Â  Employers to post summary of law and rules; commissioner to furnish summaries and copies

653.055Â Â Â Â  Liability of noncomplying employer; contrary agreements no defense; wage claims; suits to enjoin future violations; attorney fees

653.060Â Â Â Â  Discharging or discriminating against employee prohibited

653.065Â Â Â Â  Application of Administrative Procedures Act

653.070Â Â Â Â  Student-learners special wage; conditions; rules; penalties

653.075Â Â Â Â  Legislative findings on breast-feeding

653.077Â Â Â Â  Expressing milk in workplace

653.256Â Â Â Â  Civil penalty for general employment statute or rule violations

653.261Â Â Â Â  Minimum employment conditions; overtime; rules; exemptions

653.265Â Â Â Â  Overtime for persons employed in canneries, driers and packing plants

653.268Â Â Â Â  Overtime for labor directly employed by public employers

653.269Â Â Â Â  Exceptions to ORS 653.268; rules

653.280Â Â Â Â  Employer to safeguard employeeÂs trade equipment

653.285Â Â Â Â  Liability of employer

653.295Â Â Â Â  Noncompetition agreements; bonus restriction agreements; applicability of restrictions

653.300Â Â Â Â  Health benefit plan options for certain employees; limitation on cost to employer or health benefit plan for exercise of option

EMPLOYMENT OF MINORS

653.305Â Â Â Â  CommissionÂs inquiry and order on employment of minors

653.307Â Â Â Â  Annual employment certificates; effect of failure by employer to comply; school districts required to cooperate with commission; rules

653.310Â Â Â Â  Employment certificates on file; list of minor employees

653.315Â Â Â Â  Working hours for children under 16 years of age; exceptions; mealtimes; posting notice of hours

653.320Â Â Â Â  Employment of children under 14 years; exceptions

653.326Â Â Â Â  Employment of professionally trained minors allowed with permit

653.330Â Â Â Â  Employment of minors in certain logging operations prohibited

653.335Â Â Â Â  Employment of minors as elevator operators prohibited

653.340Â Â Â Â  Employment of minors for message and delivery service

653.345Â Â Â Â  Legislative findings

653.350Â Â Â Â  Employment of children under 12 years for certain agricultural labor; conditions

653.355Â Â Â Â  Exemption of certain employers

653.360Â Â Â Â  Employment of minors in certain boating, fishing and agricultural situations

653.362Â Â Â Â  Exemption of minors serving as soccer referees

653.365Â Â Â Â  Civil penalty exemption for unlawful employment of minors by parents or persons standing in place of parents

653.370Â Â Â Â  Civil penalty for unlawful employment of minors

WAGE AND HOUR COMMISSION

653.505Â Â Â Â  Wage and Hour Commission; appointment; confirmation; term; vacancies

653.510Â Â Â Â  Chairperson of commission; quorum; compensation and expenses

653.515Â Â Â Â  Commissioner as secretary; personnel and expenses

653.520Â Â Â Â  Duties of commission generally

653.525Â Â Â Â  Rules of commission

653.530Â Â Â Â  Meetings and hearings; subpoena; administering oaths; witness fees

653.535Â Â Â Â  Investigating compliance with orders; prosecution for violation

653.540Â Â Â Â  Assistance to commission

653.545Â Â Â Â  Visitation rights of commission; prosecution of offenses against child labor laws

PENALTIES

653.991Â Â Â Â  Penalties

Â Â Â Â Â  653.005 [Repealed by 1967 c.596 Â§15]

MINIMUM WAGES; EMPLOYMENT CONDITIONS

Â Â Â Â Â  653.010 Definitions for ORS 653.010 to 653.261. As used in ORS 653.010 to 653.261, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (2) ÂEmployÂ includes to suffer or permit to work but does not include voluntary or donated services performed for no compensation or without expectation or contemplation of compensation as the adequate consideration for the services performed for a public employer referred to in subsection (3) of this section, or a religious, charitable, educational, public service or similar nonprofit corporation, organization or institution for community service, religious or humanitarian reasons or for services performed by general or public assistance recipients as part of any work training program administered under the state or federal assistance laws.

Â Â Â Â Â  (3) ÂEmployerÂ means any person who employs another person including the State of Oregon or a political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter.

Â Â Â Â Â  (4) ÂMinorÂ means any person under 18 years of age.

Â Â Â Â Â  (5) ÂOccupationÂ means any occupation, service, trade, business, industry, or branch or group of industries or employment or class of employment in which employees are gainfully employed.

Â Â Â Â Â  (6) ÂOrganized campÂ means a day or resident camp, whether or not operated for profit, established to give campers recreational, creative, religious or educational experience in cooperative group living wherein the activities are conducted on a closely supervised basis, whether or not the camp is used primarily by an organized group or by members of the public and whether or not the activities or facilities are furnished free of charge or for the payment of a fee.

Â Â Â Â Â  (7) ÂOutside salespersonÂ means any employee who is employed for the purpose of and who is customarily and regularly engaged away from the employerÂs place or places of business in making sales, or obtaining orders, or obtaining contracts for services and whose hours of work of any other nature for the employer do not exceed 30 percent of the hours worked in the workweek by the nonexempt employees of the employer.

Â Â Â Â Â  (8) ÂPiece-rateÂ means a rate of pay calculated on the basis of the quantity of the crop harvested.

Â Â Â Â Â  (9) ÂSalaryÂ means no less than the wage set pursuant to ORS 653.025, multiplied by 2,080 hours per year, then divided by 12 months.

Â Â Â Â Â  (10) ÂWagesÂ means compensation due to an employee by reason of employment, payable in legal tender of the United States or check on banks convertible into cash on demand at full face value, subject to such deductions, charges or allowances as are permitted in ORS 653.035.

Â Â Â Â Â  (11) ÂWork timeÂ includes both time worked and time of authorized attendance. [1967 c.596 Â§2; 1979 c.153 Â§2; 1983 c.274 Â§1; 1985 c.99 Â§1; 1985 c.170 Â§1; 1989 c.446 Â§1; 1991 c.829 Â§2; 1993 c.739 Â§24; 2003 c.14 Â§398]

Â Â Â Â Â  653.015 Statement of policy. It is declared to be the policy of the State of Oregon to establish minimum wage standards for workers at levels consistent with their health, efficiency and general well-being. [1967 c.596 Â§1]

Â Â Â Â Â  653.017 Local minimum wage requirements; preemption; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂLocal governmentÂ includes a county, city, district or other public corporation, authority or entity organized and existing under statute or city or county charter.

Â Â Â Â Â  (b) ÂPublic employerÂ means a political subdivision of the State of Oregon, including counties, cities, districts, as defined in ORS 198.010 and 198.180, and public and quasi-public corporations.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the State of Oregon preempts all charter and statutory authority of local governments to set any minimum wage requirements.

Â Â Â Â Â  (3) A local government may set minimum wage requirements:

Â Â Â Â Â  (a) For public employers;

Â Â Â Â Â  (b) In specifications for public contracts entered into by the local government; and

Â Â Â Â Â  (c) As a condition of the local government providing direct tax abatements or subsidies for private employers with 10 or more employees. [2001 c.967 Â§1]

Â Â Â Â Â  Note: 653.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 653 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  653.020 Excluded employees. ORS 653.010 to 653.261 do not apply to any of the following employees:

Â Â Â Â Â  (1) An individual employed in agriculture if:

Â Â Â Â Â  (a) Such individual is employed as a hand harvest or pruning laborer and is paid on a piece-rate basis in an operation which has been, and is customarily and generally recognized as having been paid, on a piece-rate basis in the region of employment and is employed by an employer who did not, during any calendar quarter during the preceding year use more than 500 piece-rate-work-days of agricultural labor;

Â Â Â Â Â  (b) Such individual is the parent, spouse, child or other member of the employerÂs immediate family;

Â Â Â Â Â  (c) Such individual:

Â Â Â Â Â  (A) Is employed as a hand harvest or pruning laborer and is paid on a piece-rate basis in an operation which has been, and is customarily and generally recognized as having been, paid on a piece-rate basis in the region of employment;

Â Â Â Â Â  (B) Commutes daily from a permanent residence to the farm on which the individual is so employed; and

Â Â Â Â Â  (C) Has been employed in agricultural labor less than 13 weeks during the preceding calendar year;

Â Â Â Â Â  (d) Such individual, other than an individual described in paragraph (c) of this subsection:

Â Â Â Â Â  (A) Is 16 years of age or under and is employed as a hand harvest laborer, is paid on a piece-rate basis in an operation which has been, and is customarily and generally recognized as having been, paid on a piece-rate basis in the region of employment; and

Â Â Â Â Â  (B) Is paid at the same piece-rate as employees over 16 years of age on the same farm; or

Â Â Â Â Â  (e) Such employee is principally engaged in the range production of livestock and earns a salary and is paid on a salary basis.

Â Â Â Â Â  (2) An individual employed in domestic service on a casual basis in or about a family home.

Â Â Â Â Â  (3) An individual engaged in administrative, executive or professional work who:

Â Â Â Â Â  (a) Performs predominantly intellectual, managerial or creative tasks;

Â Â Â Â Â  (b) Exercises discretion and independent judgment; and

Â Â Â Â Â  (c) Earns a salary and is paid on a salary basis.

Â Â Â Â Â  (4) An individual employed by the United States.

Â Â Â Â Â  (5) An individual who is employed by an institution whose function is primary or secondary education, and in which the individual is an enrolled student.

Â Â Â Â Â  (6) An individual engaged in the capacity of an outside salesperson or taxicab operator.

Â Â Â Â Â  (7) An individual domiciled at a place of employment for the purpose of being available for emergency or occasional duties for time other than that spent performing these duties, provided that when the individual performs emergency or occasional duties, the individual must be paid no less than the wage specified in ORS 653.025.

Â Â Â Â Â  (8) An individual paid for specified hours of employment, the only purpose of which is to be available for recall to duty.

Â Â Â Â Â  (9) An individual domiciled at multiunit accommodations designed to provide other people with temporary or permanent lodging, for the purpose of maintenance, management or assisting in the management of same.

Â Â Â Â Â  (10) An individual employed on a seasonal basis at:

Â Â Â Â Â  (a) An organized camp operated for profit that generates gross annual income of less than $500,000; or

Â Â Â Â Â  (b) A nonprofit organized camp.

Â Â Â Â Â  (11) An individual employed at a nonprofit conference ground or center operated for educational, charitable or religious purposes.

Â Â Â Â Â  (12) An individual who performs services as a volunteer firefighter, as defined in ORS 652.050.

Â Â Â Â Â  (13) An individual who performs child care services in the home of the individual or in the home of the child.

Â Â Â Â Â  (14) An individual employed in domestic service employment in or about a family home to provide companionship services for individuals who, because of age or infirmity, are unable to care for themselves.

Â Â Â Â Â  (15) An individual who performs service as a caddy at a golf course in an established program for the training and supervision of caddies under the direction of a person who is an employee of the golf course.

Â Â Â Â Â  (16) An individual employed as a resident manager by an adult foster home that is licensed pursuant to ORS 443.705 to 443.825 and who is domiciled at the adult foster home.

Â Â Â Â Â  (17) An individual residing in a mobile home park or manufactured dwelling park designed to provide other people with temporary or permanent lodging, for the purpose of maintenance, management or in assisting in the management of same.

Â Â Â Â Â  (18) An individual who volunteers as a campground host and who resides in a campground owned by a public agency that provides temporary accommodations for travelers, whether under public or private management, and who provides information and emergency assistance. [1967 c.596 Â§3; 1971 c.758 Â§3; 1973 c.383 Â§1; 1977 c.238 Â§1; 1979 c.153 Â§1; 1981 c.361 Â§1; 1983 c.319 Â§3; 1989 c.446 Â§2; 1991 c.829 Â§1; 1991 c.870 Â§1; 1993 c.494 Â§1; 1995 c.466 Â§1; 1995 c.497 Â§1; 1997 c.300 Â§1]

Â Â Â Â Â  653.022 ÂPiece-rate-work-dayÂ defined for ORS 653.020. As used in ORS 653.020 (1), Âpiece-rate-work-dayÂ means any day during which an employee performs any agricultural labor on a piece-rate basis for not less than one hour. For the purposes of this section, ÂemployeeÂ does not include any individual

employed by an employer in agriculture if such individual is the parent, spouse, child or other member of the employerÂs immediate family. [1971 c.758 Â§2; 1989 c.446 Â§3]

Â Â Â Â Â  653.025 Minimum wage rate. (1) Except as provided by ORS 652.020 and the rules of the Commissioner of the Bureau of Labor and Industries issued under ORS 653.030 and 653.261, for each hour of work time that the employee is gainfully employed, no employer shall employ or agree to employ any employee at wages computed at a rate lower than:

Â Â Â Â Â  (a) For calendar year 1997, $5.50

Â Â Â Â Â  (b) For calendar year 1998, $6.00

Â Â Â Â Â  (c) For calendar years after December 31, 1998, and before January 1, 2003, $6.50.

Â Â Â Â Â  (d) For calendar year 2003, $6.90.

Â Â Â Â Â  (e) For calendar years after 2003, a rate adjusted for inflation.

Â Â Â Â Â  (2)(a) The Oregon minimum wage shall be adjusted annually for inflation, as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) No later than September 30 of each year, beginning in calendar year 2003, the commissioner shall calculate an adjustment of the wage amount specified in subsection (1) of this section based upon the increase (if any) from August of the preceding year to August of the year in which the calculation is made in the U.S. City Average Consumer Price Index for All Urban Consumers for All Items as prepared by the Bureau of Labor Statistics of the United States Department of Labor or its successor.

Â Â Â Â Â  (c) The wage amount established under this subsection shall:

Â Â Â Â Â  (A) Be rounded to the nearest five cents; and

Â Â Â Â Â  (B) Become effective as the new Oregon minimum wage, replacing the dollar figure specified in subsection (1) of this section, on January 1 of the following year. [1967 c.596 Â§4; 1973 c.403 Â§3; 1975 c.504 Â§1; 1979 c.832 Â§1; 1979 c.886 Â§1; 1985 c.99 Â§2; 1985 c.161 Â§1; 1989 c.446 Â§4; 1997 c.1 Â§1; 2003 c.2 Â§1]

Â Â Â Â Â  Note: The amendments to ORS 653.025 by section 1, chapter 2, Oregon Laws 2003 (Ballot Measure No. 25 (2002)), incorrectly set forth paragraphs (1)(a) to (e) as subsections (1) to (5) and included nonstandard internal references. These form and style errors have been corrected by Legislative Counsel pursuant to ORS 173.160.

Â Â Â Â Â  653.027 Wage rate for persons under 18 years of age in agriculture. An employer who employs individuals under 18 years of age in agricultural labor and who pays such individuals by the amount of work produced or services rendered shall pay such individuals the same rate of payment for the work produced or services required as paid to individuals 18 years of age or older. [1973 c.403 Â§2; 1993 c.18 Â§130]

Â Â Â Â Â  653.029 [1975 c.504 Â§2; 1977 c.238 Â§2; 1979 c.832 Â§2; 1985 c.161 Â§2; repealed by 1989 c.446 Â§5]

Â Â Â Â Â  653.030 Commissioner may prescribe lower rates in certain cases; rules. The Commissioner of the Bureau of Labor and Industries shall issue rules prescribing the employment of other types of persons at fixed minimum hourly wage rates lower than the minimum wage rate required by ORS 653.025, when the commissioner has determined that the application of ORS 653.025 would substantially curtail opportunities for employment for specific types of persons. The types of persons for whom a minimum hourly wage rate may be set are limited to persons who are mentally or physically handicapped or who are student-learners, as defined in ORS 653.070. [1967 c.596 Â§5 (1); 1973 c.403 Â§4; 1979 c.886 Â§2; 1981 c.850 Â§1; 1985 c.99 Â§3]

Â Â Â Â Â  653.035 Deducting value of lodging, meals and other benefits furnished by employer; treatment of commissions and tips. (1) Employers may deduct from the minimum wage to be paid employees under ORS 653.025, 653.030 or 653.261, the fair market value of lodging, meals or other facilities or services furnished by the employer for the private benefit of the employee.

Â Â Â Â Â  (2) Employers may include commission payments to employees as part of the applicable minimum wage for any pay period in which the combined wage and commission earnings of the employee will comply with ORS 653.010 to 653.261. In any pay period where the combined wage and commission payments to the employee do not add up to the applicable minimum wage under ORS 653.010 to 653.261, the employer shall pay the minimum rate as prescribed in ORS 653.010 to 653.261.

Â Â Â Â Â  (3) Employers, including employers regulated under the Federal Fair Labor Standards Act, may not include any amount received by employees as tips in determining the amount of the minimum wage required to be paid by ORS 653.010 to 653.261. [1967 c.596 Â§Â§6, 7; 1977 c.238 Â§3]

Â Â Â Â Â  653.040 Powers of commissioner; rules. The Commissioner of the Bureau of Labor and Industries, in addition to the commissionerÂs other powers, may:

Â Â Â Â Â  (1) Investigate and ascertain the wages of persons employed in any occupation or place of employment in the state.

Â Â Â Â Â  (2) Require from an employer statements, including sworn statements, with respect to wages, hours, names and addresses and such other information pertaining to the employerÂs employees or their employment as the commissioner considers necessary to carry out ORS 653.010 to 653.261.

Â Â Â Â Â  (3) Make such rules as the commissioner considers appropriate to carry out the purposes of ORS 653.010 to 653.261, or necessary to prevent the circumvention or evasion of ORS 653.010 to 653.261 and to establish and safeguard the minimum wage rates provided for under ORS 653.010 to 653.261. [1967 c.596 Â§8; 1985 c.99 Â§4; 2003 c.2 Â§2; 2005 c.22 Â§458]

Â Â Â Â Â  653.045 Records to be kept by employers; itemization of deductions from wages. (1) Every employer required by ORS 653.025 or by any rule, order or permit issued under ORS 653.030 to pay a minimum wage to any of the employerÂs employees shall make and keep available to the Commissioner of the Bureau of Labor and Industries for not less than two years, a record or records containing:

Â Â Â Â Â  (a) The name, address and occupation of each of the employerÂs employees.

Â Â Â Â Â  (b) The actual hours worked each week and each pay period by each employee.

Â Â Â Â Â  (c) Such other information as the commissioner prescribes by the commissionerÂs rules if necessary or appropriate for the enforcement of ORS 653.010 to 653.261 or of the rules and orders issued thereunder.

Â Â Â Â Â  (2) Each employer shall keep the records required by subsection (1) of this section open for inspection or transcription by the commissioner or the commissionerÂs designee at any reasonable time.

Â Â Â Â Â  (3) Every employer of one or more employees covered by ORS 653.010 to 653.261 shall supply each of the employerÂs employees with itemized statements of amounts and purposes of deductions in the manner provided in ORS 652.610. [1967 c.596 Â§9; 1985 c.99 Â§5]

Â Â Â Â Â  653.050 Employers to post summary of law and rules; commissioner to furnish summaries and copies. Every employer required by ORS 653.025 or by any rules, orders or permit issued under ORS 653.030 or 653.261 to pay a minimum wage to any of the employerÂs employees shall keep summaries of ORS 653.010 to 653.261, summaries of all rules promulgated by the Commissioner of the Bureau of Labor and Industries pursuant to ORS 653.010 to 653.261 and summaries of all rules promulgated by the Wage and Hour Commission posted in a conspicuous and accessible place in or about the premises where such employees are employed. Employers shall be furnished copies of these summaries by the commissioner without charge. In addition, upon request, the commissioner shall furnish the complete text of all rules promulgated pursuant to ORS 653.010 to 653.261 and by the Wage and Hour Commission to any employer without charge. [1967 c.596 Â§10; 1977 c.238 Â§4; 1985 c.99 Â§6]

Â Â Â Â Â  653.055 Liability of noncomplying employer; contrary agreements no defense; wage claims; suits to enjoin future violations; attorney fees. (1) Any employer who pays an employee less than the wages to which the employee is entitled under ORS 653.010 to 653.261 is liable to the employee affected:

Â Â Â Â Â  (a) For the full amount of the wages, less any amount actually paid to the employee by the employer; and

Â Â Â Â Â  (b) For civil penalties provided in ORS 652.150.

Â Â Â Â Â  (2) Any agreement between an employee and an employer to work at less than the wage rate required by ORS 653.010 to 653.261 is no defense to an action under subsection (1) of this section.

Â Â Â Â Â  (3) The Commissioner of the Bureau of Labor and Industries has the same powers and duties in connection with a wage claim based on ORS 653.010 to 653.261 as the commissioner has under ORS 652.310 to 652.445 and in addition the commissioner may, without the necessity of assignments of wage claims from employees, initiate suits against employers to enjoin future failures to pay required minimum wages or overtime pay and to require the payment of minimum wages and overtime pay due employees but not paid as of the time of the filing of suit. The commissioner may join in a single proceeding and in one cause of suit any number of wage claims against the same employer. If the commissioner does not prevail in such action, the commissioner shall pay all costs and disbursements from the Bureau of Labor and Industries Account.

Â Â Â Â Â  (4) The court may award reasonable attorney fees to the prevailing party in any action brought by an employee under this section. [1967 c.596 Â§11; 1977 c.513 Â§1; 1981 c.850 Â§2; 1981 c.897 Â§90; 1985 c.99 Â§7; 1995 c.618 Â§111]

Â Â Â Â Â  653.060 Discharging or discriminating against employee prohibited. No employer shall discharge or in any other manner discriminate against any employee:

Â Â Â Â Â  (1) Because the employee has made complaint that the employee has not been paid wages in accordance with ORS 653.010 to 653.261.

Â Â Â Â Â  (2) Because the employee has caused to be instituted or is about to cause to be instituted any proceedings under or related to ORS 653.010 to 653.261.

Â Â Â Â Â  (3) Because the employee has testified or is about to testify in any such proceedings. [1967 c.596 Â§12]

Â Â Â Â Â  653.065 Application of Administrative Procedures Act. (1) All proceedings under ORS 653.010 to 653.261 shall be conducted in compliance with ORS chapter 183.

Â Â Â Â Â  (2) All rules of the Commissioner of the Bureau of Labor and Industries under ORS 653.010 to 653.261 shall be issued in compliance with ORS chapter 183. [1967 c.596 Â§13; 1985 c.99 Â§8]

Â Â Â Â Â  653.070 Student-learners special wage; conditions; rules; penalties. (1) As used in this section:

Â Â Â Â Â  (a) ÂBona fide professional training programÂ includes any professional training program approved by the Superintendent of Public Instruction pursuant to rules of the State Board of Education which provides for part-time employment training which may be scheduled for a part of the workday or workweek, for alternating weeks or for other limited periods during the year, supplemented by and integrated with a definitely organized plan of instruction designed to teach technical knowledge and related information given as a regular part of the student-learnerÂs course by an accredited school, college or university.

Â Â Â Â Â  (b) ÂStudent-learnerÂ means a student who is receiving instruction in an accredited school, college or university and who is employed on a part-time basis, pursuant to a bona fide professional training program.

Â Â Â Â Â  (2) Notwithstanding ORS 653.025, employers shall pay student-learners at least 75 percent of the minimum wage prescribed by ORS 653.025.

Â Â Â Â Â  (3) The number of hours of employment training for a student-learner at subminimum wages, when added to the hours of school instruction, shall not exceed eight hours on any day or 40 hours in any week.

Â Â Â Â Â  (4) The Commissioner of the Bureau of Labor and Industries may adopt rules prescribing the procedures and requirements for application and issuance of special certificates authorizing the employment of student-learners at subminimum wages. The rules shall require that the following conditions be satisfied before the issuance of such special certificates:

Â Â Â Â Â  (a) The employment of the student-learner at subminimum wages authorized by the special certificate must be necessary to prevent curtailment of opportunities for employment.

Â Â Â Â Â  (b) The occupation for which the student-learner is receiving preparatory training must require a sufficient degree of skill to necessitate a substantial learning period.

Â Â Â Â Â  (c) The training must not be for the purpose of acquiring manual dexterity and high production speed in repetitive operations.

Â Â Â Â Â  (d) The employment of a student-learner must not have the effect of displacing a worker employed in the establishment.

Â Â Â Â Â  (e) The employment of the student-learners at subminimum wages must not tend to impair or depress the wage rates or working standards established for experienced workers for work of a like or comparable character.

Â Â Â Â Â  (f) The occupational needs of the community or industry warrant the training of student-learners.

Â Â Â Â Â  (g) There are no serious outstanding violations of the provisions of a student-learner certificate previously issued to the employer, or serious violations of any other provisions of law by the employer which provide reasonable grounds to conclude that the terms of the certificate would not be complied with, if issued.

Â Â Â Â Â  (h) The issuance of such a certificate would not tend to prevent the development of apprenticeship under ORS 660.002 to 660.210 or would not impair established apprenticeship standards in the occupation or industry involved.

Â Â Â Â Â  (i) The number of student-learners to be employed in one establishment must not be more than a small proportion of its working force.

Â Â Â Â Â  (5) Failure to comply with subsection (2) or (3) of this section shall subject the employer to a penalty of 75 percent of the minimum wage prescribed by ORS 653.025 for each hour of work time that the student-learner is gainfully employed. The Commissioner of the Bureau of Labor and Industries shall have a cause of action against the employer for the recovery of the penalty. [1979 c.886 Â§5; 1981 c.850 Â§3; 1989 c.491 Â§62; 1995 c.343 Â§50]

Â Â Â Â Â  Note: 653.070 was added to and made a part of ORS chapter 653 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  653.075 Legislative findings on breast-feeding. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Women with infants and toddlers are the fastest growing sector of todayÂs labor force, with at least 50 percent of pregnant women who are employed returning to work by the time their children are three months old.

Â Â Â Â Â  (2) The American Academy of Pediatrics recommends that every child be breast-fed for at least the first 12 months of life and urges that arrangements be made for expressing breast milk if the mother and child are separated.

Â Â Â Â Â  (3) Women who wish to continue breast-feeding after returning to work have relatively simple needs. These needs include a clean, convenient, private location to express milk at the work site and adequate break time in which to do so. [2005 c.466 Â§1]

Â Â Â Â Â  Note: 653.075 and 653.077 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 653 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  653.077 Expressing milk in workplace. (1) An employer may provide reasonable unpaid rest periods to accommodate an employee who needs to express milk for her child. The employee shall notify the employer that the employee intends to express milk upon returning to work. The employee shall, if feasible, take the rest periods to express milk at the same time as rest periods that are otherwise provided to the employee. The employer may provide the employee up to 60 minutes in rest periods per eight-hour shift to express milk. If the employer is required by law or contract to provide the employee with paid rest periods, the employer shall treat the rest periods used by the employee for expressing milk as paid rest periods, up to the amount of time the employer is required to provide as paid rest periods. If an employee takes unpaid rest periods, the employer may allow the employee to work before or after her normal shift to make up the amount of time used during the unpaid rest periods. If the employee does not work to make up the amount of time used during the unpaid rest periods, the employer is not required to compensate the employee for that time.

Â Â Â Â Â  (2)(a) An employer may provide a room or other location, other than a public restroom or toilet stall, in close proximity to the employeeÂs work area for the employee to express milk in private.

Â Â Â Â Â  (b) The room or other location may include:

Â Â Â Â Â  (A) The employeeÂs work area if the work area meets the requirements of paragraph (a) of this subsection; or

Â Â Â Â Â  (B) A child care facility in close proximity to the employeeÂs work location where the employee can express milk in private.

Â Â Â Â Â  (3) An employer may allow an employee to temporarily change job duties if the employeeÂs regular job duties do not allow her to express milk.

Â Â Â Â Â  (4) This section applies only to an employer whose employee is expressing milk for a child 18 months of age or younger.

Â Â Â Â Â  (5) This section applies only to employers who employ 25 or more employees in the State of Oregon for each working day during each of 20 or more calendar workweeks in the year in which the rest periods are to be taken or in the year immediately preceding the year in which the rest periods are to be taken. [2005 c.466 Â§2]

Â Â Â Â Â  Note: See note under 653.075.

Â Â Â Â Â  653.105 [Amended by 1953 c.123 Â§2; repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.110 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.115 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.120 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.125 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.205 [Amended by 1961 c.337 Â§1; repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.210 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.215 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.220 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.225 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.230 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.235 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.240 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.245 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.250 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.255 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.256 Civil penalty for general employment statute or rule violations. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $1,000 against any person who willfully violates ORS 653.025, 653.030, 653.045, 653.050, 653.060 or 653.261 or any rule adopted thereunder.

Â Â Â Â Â  (2) Civil penalties authorized by this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (3) All sums collected as penalties under this section shall be first applied toward reimbursement of costs incurred in determining the violations, conducting hearings under this section and addressing and collecting such penalties. The remainder, if any, of the sums collected as penalties under this section shall be paid over by the commissioner to the Department of State Lands for the benefit of the Common School Fund of this state. The department shall issue a receipt for the money to the commissioner. [1997 c.314 Â§2; 2001 c.690 Â§3]

Â Â Â Â Â  653.260 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.261 Minimum employment conditions; overtime; rules; exemptions. (1) The Commissioner of the Bureau of Labor and Industries may issue rules prescribing such minimum conditions of employment, excluding minimum wages, in any occupation as may be necessary for the preservation of the health of employees. Such rules may include, but are not limited to, minimum meal periods and rest periods, and maximum hours of work, but not less than eight hours per day or 40 hours per week; however, after 40 hours of work in one week overtime may be paid, but in no case at a rate higher than one and one-half times the regular rate of pay of such employees when computed without benefit of commissions, overrides, spiffs and similar benefits.

Â Â Â Â Â  (2) Nothing contained in ORS 653.010 to 653.261 shall be construed to confer authority upon the commissioner to regulate the hours of employment of employees engaged in production, harvesting, packing, curing, canning, freezing or drying any variety of agricultural crops, livestock, poultry or fish.

Â Â Â Â Â  (3) Rules promulgated by the commissioner pursuant to subsection (1) of this section do not apply to individuals employed by this state or a political subdivision or quasi-municipal corporation thereof if other provisions of law or collective bargaining agreements prescribe rules pertaining to conditions of employment referred to in subsection (1) of this section, including meal periods, rest periods, maximum hours of work and overtime.

Â Â Â Â Â  (4) Rules promulgated by the commissioner pursuant to subsection (1) of this section regarding meal periods and rest periods do not apply to nurses who provide acute care in hospital settings if provisions of collective bargaining agreements entered into by the nurses prescribe rules concerning meal periods and rest periods. [1967 c.596 Â§5 (2), (3); 1971 c.492 Â§1; 1981 c.361 Â§2; 1985 c.99 Â§9; 2001 c.466 Â§1]

Â Â Â Â Â  653.265 Overtime for persons employed in canneries, driers and packing plants. When employed in canneries or driers or packing plants, excluding canneries or driers or packing plants located on farms and primarily processing products produced on such farms, employees shall be paid time and a half for time over 10 hours per day and piece workers shall be paid one and a half the regular prices for all work done during the time they are employed over 10 hours per day. [Amended by 1971 c.492 Â§2]

Â Â Â Â Â  653.268 Overtime for labor directly employed by public employers. (1) Labor directly employed by any public employer as defined in ORS 243.650 shall be compensated, if budgeted funds for such purpose are available, for overtime worked in excess of 40 hours in any one week, at not less than one and one-half times the regular rate of such employment. If budgeted funds are not available for the payment of overtime, such overtime shall be allowed in compensatory time off at not less than time and a half for employment in excess of 40 hours in any one week.

Â Â Â Â Â  (2) Nothing in this section shall prevent a labor organization under the National Labor Relations Act or ORS 243.650 to 243.782 or other employees from negotiating additional overtime pay requirements with a public employer. [Formerly 279.340]

Â Â Â Â Â  653.269 Exceptions to ORS 653.268; rules. The provisions of ORS 653.268 relating to pay for overtime shall not apply to:

Â Â Â Â Â  (1) Labor employed in forest fire fighting.

Â Â Â Â Â  (2) Employees of any irrigation system district actually engaged in the distribution of water for irrigation or domestic use.

Â Â Â Â Â  (3) Employees of a public employer, as defined in ORS 243.650, who are employed in fire protection or law enforcement activities, including security personnel in corrections institutions, as those employees and activities are defined by rule of the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (4) Employees of a peopleÂs utility district organized under ORS chapter 261.

Â Â Â Â Â  (5) Employees exempted from overtime:

Â Â Â Â Â  (a) By a public employer as defined in ORS 243.650 because of the executive, administrative, supervisory or professional nature of their employment as the nature of such employment is defined by rule of the Commissioner of the Bureau of Labor and Industries; or

Â Â Â Â Â  (b) By a collective bargaining agreement expressly waiving application of ORS 653.268.

Â Â Â Â Â  (6) Employees of a public employer as defined in ORS 243.650 engaged in the operation of a hospital or an establishment that is an institution primarily engaged in the care of the sick, the aged, or the mentally ill or defective who reside on the premises if, before performance of the work and pursuant to an agreement between the employer and employee or between the employer and the bargaining representative of the employees when the employees are represented under a collective bargaining agreement, a work period of 14 consecutive days is accepted in lieu of the workweek of seven consecutive days for purposes of overtime computation and if, for the employeeÂs employment in excess of eight hours in any workday and in excess of 80 hours in such 14-day period, the employee receives compensation at a rate not less than one and one-half times the rate at which the employee is employed.

Â Â Â Â Â  (7) Members of the organized militia while on state active duty in accordance with ORS 399.075. [Formerly 279.342]

Â Â Â Â Â  653.270 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.275 [Repealed by 1967 c.596 Â§15]

Â Â Â Â Â  653.280 Employer to safeguard employeeÂs trade equipment. (1) An employer shall take all reasonable precautions to safeguard all trade equipment which is owned by an employee and is located on premises under the employerÂs control.

Â Â Â Â Â  (2) As used in ORS 653.285 and this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂEmployerÂ and ÂemployeeÂ have the meaning provided for those terms in ORS 652.310.

Â Â Â Â Â  (b) ÂTrade equipmentÂ is limited to musical instruments and sound equipment.

Â Â Â Â Â  (c) ÂPremisesÂ means the place where the employer and the employee of the employer are engaged in the furtherance of a common enterprise or the accomplishment of the same or related purposes in operation. [1975 c.488 Â§7]

Â Â Â Â Â  653.285 Liability of employer. If an employeeÂs trade equipment is damaged upon or stolen from premises under the employerÂs control as a proximate cause of the employerÂs failure to comply with ORS 653.280 the employee has a right to file an action against the employer, and the employer is liable, for financial settlement as is needed to repair or replace the equipment. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1975 c.488 Â§8; 1981 c.897 Â§91; 1991 c.67 Â§158; 1995 c.618 Â§112]

Â Â Â Â Â  653.295 Noncompetition agreements; bonus restriction agreements; applicability of restrictions. (1) A noncompetition agreement entered into between an employer and employee is void and may not be enforced by any court in this state unless the agreement is entered into upon the:

Â Â Â Â Â  (a) Initial employment of the employee with the employer; or

Â Â Â Â Â  (b) Subsequent bona fide advancement of the employee with the employer.

Â Â Â Â Â  (2) Subsection (1) of this section applies only to noncompetition agreements made in the context of an employment relationship or contract and not otherwise.

Â Â Â Â Â  (3)(a) Subsection (1)(a) of this section applies only to noncompetition agreements entered into after July 22, 1977.

Â Â Â Â Â  (b) Subsection (1)(b), subsections (4) and (5) and subsection (6)(a) of this section apply to employment relationships and bonus restriction agreements in effect or entered into after October 15, 1983.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to bonus restriction agreements, which are lawful agreements that may be enforced by the courts in this state.

Â Â Â Â Â  (5) Nothing in this section restricts the right of any person to protect trade secrets or other proprietary information by injunction or any other lawful means under other applicable laws.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂBonus restriction agreementÂ means an agreement, written or oral, express or implied, between an employer and employee under which:

Â Â Â Â Â  (A) Competition by the employee with the employer is limited or restrained after termination of employment, but the restraint is limited to a period of time, a geographic area and specified activities, all of which are reasonable in relation to the services described in subparagraph (B) of this paragraph;

Â Â Â Â Â  (B) The services performed by the employee pursuant to the agreement include substantial involvement in management of the employerÂs business, personal contact with customers, knowledge of customer requirements related to the employerÂs business or knowledge of trade secrets or other proprietary information of the employer; and

Â Â Â Â Â  (C) The penalty imposed on the employee for competition against the employer is limited to forfeiture of profit sharing or other bonus compensation that has not yet been paid to the employee.

Â Â Â Â Â  (b) ÂEmployeeÂ and ÂemployerÂ have the meanings given those terms in ORS 652.310.

Â Â Â Â Â  (c) ÂNoncompetition agreementÂ means an agreement, written or oral, express or implied, between an employer and employee under which the employee agrees that the employee, either alone or as an employee of another person, will not compete with the employer in providing products, processes or services that are similar to the employerÂs products, processes or services for a period of time or within a specified geographic area after termination of employment. [1977 c.646 Â§2; 1983 c.828 Â§1; 1985 c.565 Â§85; 2005 c.22 Â§459]

Â Â Â Â Â  653.300 Health benefit plan options for certain employees; limitation on cost to employer or health benefit plan for exercise of option. (1) Each public or private employer in this state which offers its employees a health benefit plan and employs not fewer than 25 employees, and each employee benefit fund in this state with not fewer than 25 members which offers its members any form of health benefit, shall make available to and inform its employees or members of the option to enroll in at least one health maintenance organization which provides health care services in the geographic areas in which a substantial number of such employees or members reside. Where there is a prevailing collective bargaining agreement, the selection of the health maintenance organizations to be made available to the employees shall be made under the agreement.

Â Â Â Â Â  (2) No employer or benefits fund in this state shall be required to pay more for health benefits as a result of the application of this section than would otherwise be required by any prevailing collective bargaining agreement or other contract for the provision of health benefits to its employees.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, no employer or benefits fund need provide such an option unless at least 25 employees or members agree to participate in a health maintenance organization. [1985 c.747 Â§70]

Â Â Â Â Â  Note: 653.300 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 653 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EMPLOYMENT OF MINORS

Â Â Â Â Â  653.305 CommissionÂs inquiry and order on employment of minors. (1) The Wage and Hour Commission may at any time inquire into wages or hours or conditions of labor of minors employed in any occupation in this state and determine suitable hours and conditions of labor for such minors.

Â Â Â Â Â  (2) When the commission has made such determination, it may issue an obligatory order in compliance with ORS chapter 183.

Â Â Â Â Â  (3) After such order is effective, no employer in the occupation affected shall employ a minor for more hours or under different conditions of labor than are specified or required by the order; but no such order nor the commission shall authorize or permit the employment of any minor for more hours per day or per week than the maximum fixed by law or at times or under conditions prohibited by law. [Amended by 1967 c.596 Â§16; 1979 c.886 Â§3; 1993 c.18 Â§131]

Â Â Â Â Â  653.307 Annual employment certificates; effect of failure by employer to comply; school districts required to cooperate with commission; rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Wage and Hour Commission shall adopt rules governing annual employment certificates required under this section. After September 9, 1995, the rules governing the total hours a minor can work shall not be more restrictive than the requirements of the Federal Fair Labor Standards Act (29 U.S.C. 202, et seq.), unless otherwise provided by Oregon law.

Â Â Â Â Â  (2) An employer who hires minors shall apply to the Wage and Hour Commission for an annual employment certificate to employ minors. The application shall be on a form provided by the commission and shall include, but not be limited to:

Â Â Â Â Â  (a) The estimated or average number of minors to be employed during the year.

Â Â Â Â Â  (b) A description of the activities to be performed.

Â Â Â Â Â  (c) A description of the machinery or other equipment to be used by the minors.

Â Â Â Â Â  (3) Once a year, the Bureau of Labor and Industries shall provide to all employers applying for an annual employment certificate an information sheet summarizing all rules and laws governing the employment of minors.

Â Â Â Â Â  (4) Failure by an employer to comply with ORS 653.305 to 653.340 or with the regulations adopted by the Wage and Hour Commission pursuant to this section shall subject the employer to revocation of the right to hire minors in the future at the discretion of the Wage and Hour Commission, provided that an employer shall be granted a hearing before the Wage and Hour Commission prior to such action being taken.

Â Â Â Â Â  (5) All school districts shall cooperate with the Wage and Hour Commission and make available upon request of the commission, information concerning the age and schooling of minors. [1971 c.626 Â§2; 1995 c.133 Â§1]

Â Â Â Â Â  653.310 Employment certificates on file; list of minor employees. No child under 18 years of age shall be employed or permitted to work in any employment listed in ORS 653.320 (2) unless the person employing the child keeps on file and accessible to the school authorities of the district where such child resides, and to the police and the Wage and Hour Commission, an annual employment certificate as prescribed by the rules adopted by the commission pursuant to ORS 653.307 and keeps a complete list of all such children employed therein. [Amended by 1971 c.626 Â§3; 1995 c.133 Â§2; 1999 c.59 Â§194]

Â Â Â Â Â  653.315 Working hours for children under 16 years of age; exceptions; mealtimes; posting notice of hours. (1) A child under 16 years of age may not be employed for longer than 10 hours for any one day or more than six days in any one week. The Wage and Hour Commission shall issue special permits for the employment of children under 16 years of age in agriculture for longer than 10 hours for any one day when the commission determines that such hours of work will not be detrimental to the health and safety of the children so employed.

Â Â Â Â Â  (2) A child under 16 years of age may not be employed at any work before 7 a.m. or after 6 p.m., except for a child under 16 years of age:

Â Â Â Â Â  (a) Employed in agriculture.

Â Â Â Â Â  (b) Employed in youth camps. As used in this paragraph, Âyouth campsÂ means those camps operated and maintained primarily for the supervised recreation and education of youth of either sex during the public school vacation periods.

Â Â Â Â Â  (c) Employed as a newspaper carrier or vendor.

Â Â Â Â Â  (d) Employed under a special permit that may be issued by the commission, after investigation and good cause shown therefor, in suitable work that is not detrimental to the childÂs physical and moral well-being. The commission or its representatives shall investigate periodically the conditions of labor for which the special permit has been issued to determine whether or not the permit should be continued.

Â Â Â Â Â  (e) Employed in or about private residences at domestic work, chores and child care. This exception does not extend to employment in places where child care or training is carried on as an occupation.

Â Â Â Â Â  (3) Every child under 16 years of age is entitled to not less than 30 minutes for mealtime and the mealtime may not be included as part of the work hours of the day.

Â Â Â Â Â  (4) Every employer of children under 16 years of age shall post, in a conspicuous place where the children are employed, a printed notice stating the maximum work hours required in one week and in every day of the week from the children. [Amended by 1957 c.419 Â§1; 1961 c.205 Â§1; 1981 c.228 Â§1; 1997 c.453 Â§1; 2005 c.154 Â§1]

Â Â Â Â Â  653.320 Employment of children under 14 years; exceptions. (1) No child under the age of 14 years shall be employed in any work, or labor of any form for wages or other compensation to whomsoever payable, during the term when the public schools of the town, district or city in which the child resides are in session.

Â Â Â Â Â  (2) No child under 14 years of age shall be employed or permitted to work in, or in connection with, any factory, workshop, mercantile establishment, store, business office, restaurant, bakery, hotel or apartment house.

Â Â Â Â Â  (3) The Wage and Hour Commission may allow children between the ages of 12 and 14 to be employed in any suitable work during any school vacation extending over a term of two weeks and may issue permits therefor. The commission shall exercise careful discretion as to the character of such employment and its effect on the physical and moral well-being of the child.

Â Â Â Â Â  (4) Exceptions may be made by the Wage and Hour Commission exempting a minor or class of minors from the above provisions. The child so employed under this provision shall be given notice of confidential access to the Wage and Hour Commission. [Amended by 1971 c.625 Â§1]

Â Â Â Â Â  653.325 [Repealed by 1967 c.527 Â§3]

Â Â Â Â Â  653.326 Employment of professionally trained minors allowed with permit. (1) The Wage and Hour Commission may by special permit authorize a child under 18 years of age to engage in employment otherwise prohibited by law if the child has successfully completed professional training for such employment conducted by any school district, or training that the commission considers equivalent thereto, and the child:

Â Â Â Â Â  (a) Has graduated from high school; or

Â Â Â Â Â  (b) Is employed during such time as public schools are not in session for a period exceeding 30 days.

Â Â Â Â Â  (2) The commission or its representatives shall investigate periodically the conditions of the employment for which a special permit has been issued, to determine whether or not the permit should be continued. [1967 c.347 Â§2; 1995 c.343 Â§51]

Â Â Â Â Â  653.330 Employment of minors in certain logging operations prohibited. No person shall employ or allow:

Â Â Â Â Â  (1) Any person under the age of 18 years to act as engineer of or have charge of or operate any logging engines used in logging operations.

Â Â Â Â Â  (2) Any person under the age of 16 years to act in the capacity of giving signals to the engineer in logging operations or receiving and forwarding such signals.

Â Â Â Â Â  653.335 Employment of minors as elevator operators prohibited. No person shall employ or allow any person under the age of 18 years to run, operate or have charge of, any elevator used for the purpose of carrying either persons or property.

Â Â Â Â Â  653.340 Employment of minors for message and delivery service. (1) No person under the age of 18 years shall be employed or permitted to work as a messenger for a telegraph or messenger company or anyone engaged in such a business in the distribution, transmission or delivery of goods or messages before 5 a.m. or after 10 p.m.

Â Â Â Â Â  (2) No person under the age of 16 years shall be employed or permitted to work in the telegraph, telephone or public messenger service.

Â Â Â Â Â  653.345 Legislative findings. The Legislative Assembly finds that the crops of berry and bean growers in Oregon are imperiled by the federal law prohibiting the employment of youthful agricultural workers. Since suitable replacements for such workers are not available, the long established use of youthful berry and bean pickers must be permitted to the extent that it does not interfere with interstate commerce and federal law. The Legislative Assembly further finds that such agricultural employment is healthful, a good introduction to the work ethic and develops an understanding of the role of agriculture in society. [1975 c.422 Â§1]

Â Â Â Â Â  653.350 Employment of children under 12 years for certain agricultural labor; conditions. (1) An individual who is less than 12 years of age but not less than nine years of age may be employed to pick berries and beans in this state outside of school hours if:

Â Â Â Â Â  (a) The individual is employed with the consent of the childÂs parent or guardian;

Â Â Â Â Â  (b) The berries and beans picked are sold within the state only and not transported out of this state in any form;

Â Â Â Â Â  (c) The Director of the Employment Department or the designee of the director certifies that there are not sufficient workers available in the immediate area to harvest the berry or bean crop without the employment of youthful pickers; and

Â Â Â Â Â  (d) The individual is paid at the same rate as other employees of the employer who are 12 years of age or older and are engaged in picking berries or beans.

Â Â Â Â Â  (2) Each basket or container holding berries, berry products, beans or bean products picked by individuals who are less than 12 years of age must be distinctively marked so as to prevent the berries, berry products, beans or bean products from entering interstate commerce. [1975 c.422 Â§2]

Â Â Â Â Â  653.355 Exemption of certain employers. Nothing in ORS 653.345, 653.350 and 653.355 shall apply to employers which are exempt from the child labor provisions of the Federal Fair Labor Standards Act. [1975 c.422 Â§3]

Â Â Â Â Â  653.360 Employment of minors in certain boating, fishing and agricultural situations. Notwithstanding any other provision of ORS 653.305 to 653.370:

Â Â Â Â Â  (1) Minors 16 years of age and 17 years of age may be employed as assistants on chartered fishing or pleasure boats.

Â Â Â Â Â  (2) Minors 14 years of age and 15 years of age may be employed at dock areas used by chartered fishing or pleasure boats.

Â Â Â Â Â  (3) Minors less than 18 years of age may be employed on commercial fishing vessels without an employment permit when employed and supervised by the minorÂs grandfather, grandmother, father, mother, brother, sister, uncle or aunt.

Â Â Â Â Â  (4) Minors 16 years of age and 17 years of age may be employed to operate power-driven machinery in connection with their employment in the processing of agricultural commodities in an agricultural warehouse on a farm by a farmer if each such minor has completed a training program in the safe operation of such machinery as prescribed by rule of the Wage and Hour Commission. [1979 c.626 Â§2; 1995 c.477 Â§1]

Â Â Â Â Â  653.362 Exemption of minors serving as soccer referees. The provisions of ORS 653.305 to 653.370 do not apply to a person under 18 years of age serving as a referee or assistant referee in a youth or adult recreational soccer match. [2001 c.765 Â§2]

Â Â Â Â Â  653.365 Civil penalty exemption for unlawful employment of minors by parents or persons standing in place of parents. The provisions of ORS 653.370 do not apply when minors under 18 years of age are employed under the following circumstances:

Â Â Â Â Â  (1) The minor is employed by the parent of the minor; or

Â Â Â Â Â  (2) The minor is employed by a person standing in the place of the parent of the minor and who has custody of the minor. [1981 c.820 Â§3; 1997 c.103 Â§1]

Â Â Â Â Â  653.370 Civil penalty for unlawful employment of minors. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may impose upon any person who violates ORS 653.305 to 653.370 or any rule adopted by the Wage and Hour Commission thereunder, a civil penalty not to exceed $1,000 for each violation.

Â Â Â Â Â  (2) Notwithstanding ORS 183.482, any petition for review of an order imposing a civil penalty under this section must be filed within 30 days following the date the order upon which the petition is based is served.

Â Â Â Â Â  (3) Except as otherwise provided in this section, civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) All sums collected as penalties pursuant to this section shall be first applied toward reimbursement of the costs incurred in determining the violations, conducting hearings under this section and assessing and collecting such penalties. The remainder, if any, of the sums collected as penalties pursuant to this section shall be paid over by the commissioner to the Department of State Lands for the benefit of the Common School Fund of this state. The department shall issue a receipt for the money to the commissioner.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (1) of this section, the commissioner may not impose a civil penalty pursuant to this section upon any person who provides evidence satisfactory to the commissioner that:

Â Â Â Â Â  (A) The person has paid a civil penalty to the United States Department of Labor for violation of the child labor provisions of the Federal Fair Labor Standards Act (29 U.S.C. 201 et seq.); and

Â Â Â Â Â  (B) The civil penalty involved the same factual circumstances at issue before the commissioner.

Â Â Â Â Â  (b) Notwithstanding subsection (1) of this section, the commissioner shall refund any civil penalty previously imposed on and collected from any person pursuant to this section if the person provides evidence satisfactory to the commissioner that:

Â Â Â Â Â  (A) The person has paid a civil penalty to the United States Department of Labor for violation of the child labor provisions of the Federal Fair Labor Standards Act (29 U.S.C. 201 et seq.); and

Â Â Â Â Â  (B) The civil penalty involved the same factual circumstances underlying the commissionerÂs imposition of a civil penalty. [1981 c.820 Â§2; 1985 c.120 Â§1; 1989 c.706 Â§20; 1991 c.734 Â§60; 1997 c.103 Â§2]

Â Â Â Â Â  653.405 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.410 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.415 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.420 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.425 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.430 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.435 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.440 [Repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.445 [Amended by 1967 c.67 Â§23; repealed by 1971 c.626 Â§7]

WAGE AND HOUR COMMISSION

Â Â Â Â Â  653.505 Wage and Hour Commission; appointment; confirmation; term; vacancies. (1) The Wage and Hour Commission is established and shall be composed of three commissioners who shall be appointed by the Governor for the term of four years and until their successors are appointed and qualified. In selection of the members of the commission, the Governor shall give due consideration to the interests of labor, industry and the public. Not more than two of the members of said commission shall belong to the same political party.

Â Â Â Â Â  (2) Upon the expiration of the term of any commissioner, the Governor shall appoint a successor.

Â Â Â Â Â  (3) The Governor shall fill any vacancy on the commission by appointment for the unexpired portion of the term in which the vacancy occurs.

Â Â Â Â Â  (4) All appointments of members of the commission by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [Amended by 1967 c.596 Â§17; 1973 c.792 Â§27]

Â Â Â Â Â  653.510 Chairperson of commission; quorum; compensation and expenses. (1) On or before January 20 of each year, the commissioners shall elect a chairperson. Each chairperson shall hold the position until a successor is elected.

Â Â Â Â Â  (2) A majority of the commissioners shall constitute a quorum to transact business. The act or decision of such majority is considered the act or decision of the Wage and Hour Commission. No vacancy shall impair the right of the remaining commissioners to exercise all the powers of the commission.

Â Â Â Â Â  (3) Each commissioner is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1961 c.337 Â§2; 1969 c.314 Â§68; 1993 c.18 Â§132]

Â Â Â Â Â  653.515 Commissioner as secretary; personnel and expenses. (1) The Commissioner of the Bureau of Labor and Industries shall be the secretary and executive officer of the Wage and Hour Commission.

Â Â Â Â Â  (2) The secretary of the commission may employ such clerical assistance and incur such expenses as may be necessary in performing the duties of the secretary.

Â Â Â Â Â  653.520 Duties of commission generally. The Wage and Hour Commission shall administer, execute and carry out the provisions of ORS 653.010 to 653.545 and 653.991. [Amended by 1975 c.605 Â§30]

Â Â Â Â Â  653.525 Rules of commission. The Wage and Hour Commission may prepare, adopt and promulgate rules for the carrying into effect of ORS 653.305, 653.315 and 653.505 to 653.540, including rules for the selection of members and the mode of procedure of conferences. [Amended by 1961 c.205 Â§2; 1993 c.18 Â§133]

Â Â Â Â Â  653.530 Meetings and hearings; subpoena; administering oaths; witness fees. (1) The Wage and Hour Commission may hold meetings for the transaction of any of its business at such times and places as it may prescribe.

Â Â Â Â Â  (2) The commission may hold public hearings at such times and places as it deems fit and proper for the purpose of investigating any of the matters it is authorized to investigate under ORS 653.535.

Â Â Â Â Â  (3) At any such public hearing any person interested in the matter being investigated may appear and testify.

Â Â Â Â Â  (4) The commission may subpoena and compel the attendance of any witness at any such public hearing. Any commissioner may administer an oath to any witness who testifies at any such public hearing.

Â Â Â Â Â  (5) All witnesses subpoenaed by the commission shall be paid the same mileage and per diem as are allowed by law to witnesses under ORS 44.415 (2). [Amended by 1983 c.740 Â§241; 1989 c.980 Â§17a; 1993 c.18 Â§134]

Â Â Â Â Â  653.535 Investigating compliance with orders; prosecution for violation. The Wage and Hour Commission shall, from time to time, investigate and ascertain whether or not employers are observing and complying with its orders and take such steps as may be necessary to prosecute such employers as are not observing or complying with its orders. [Amended by 1993 c.18 Â§135]

Â Â Â Â Â  653.540 Assistance to commission. The Commissioner of the Bureau of Labor and Industries shall, at all times, give to the Wage and Hour Commission any information or statistics in the office of the commissioner that would assist the commission in carrying out ORS 653.305 and 653.505 to 653.535 and render such assistance to the commission as is consistent with the performance of the official duties of the commissioner. [Amended by 1993 c.18 Â§136]

Â Â Â Â Â  653.545 Visitation rights of commission; prosecution of offenses against child labor laws. (1) The Wage and Hour Commission or anyone authorized by the commission in writing may visit the factories, workshops and mercantile establishments in their several towns and cities and ascertain whether any minors are employed therein contrary to ORS 653.310, 653.315, 653.320 and 653.340 and the rules promulgated by the Wage and Hour Commission pursuant to ORS 653.307 and shall report any cases of illegal employment to the proper school authorities and to the district attorney of the county. The commission may require that the annual employment certificates and lists of minors employed in such factories, workshops, or mercantile establishments, shall be produced for their inspection.

Â Â Â Â Â  (2) The commission shall bring complaints for offenses under ORS 653.310, 653.315, 653.320 and 653.340 to the attention of the proper district attorney who shall prosecute such offenses. [Amended by 1971 c.626 Â§4; 1993 c.18 Â§136a; 1995 c.133 Â§3]

Â Â Â Â Â  653.600 [1973 c.564 Â§2; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.605 [1973 c.564 Â§1; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.610 [1973 c.564 Â§6; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.615 [1973 c.564 Â§3; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.620 [1973 c.564 Â§5; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.625 [1973 c.564 Â§7; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.630 [1973 c.564 Â§8; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.635 [1973 c.564 Â§11; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.640 [1973 c.564 Â§9; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.645 [1973 c.564 Â§10; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.650 [1973 c.564 Â§12; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.655 [1973 c.564 Â§13; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.675 [1973 c.564 Â§14; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.680 [1973 c.564 Â§15; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.685 [1973 c.564 Â§17; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.690 [1973 c.564 Â§18; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.695 [1973 c.564 Â§19; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.700 [1973 c.564 Â§20; repealed by 1975 c.114 Â§1]

Â Â Â Â Â  653.705 [1987 c.591 Â§2; 1997 c.170 Â§35; renumbered 735.700 in 2001]

Â Â Â Â Â  653.715 [1987 c.591 Â§1; 1997 c.170 Â§36; 1999 c.547 Â§1; 2001 c.943 Â§19; renumbered 735.702 in 2001]

Â Â Â Â Â  653.717 [1989 c.381 Â§1; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.725 [1987 c.591 Â§3; 1989 c.381 Â§17; renumbered 735.704 in 2001]

Â Â Â Â Â  653.735 [1987 c.591 Â§5; renumbered 735.708 in 2001]

Â Â Â Â Â  653.745 [1987 c.591 Â§Â§6,7; 1997 c.170 Â§37; 1999 c.547 Â§2; 2001 c.943 Â§20; renumbered 735.710 in 2001]

Â Â Â Â Â  653.747 [1993 c.815 Â§34; 1999 c.547 Â§3; renumbered 735.712 in 2001]

Â Â Â Â Â  653.748 [1989 c.381 Â§2; 1993 c.18 Â§137; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.750 [1989 c.381 Â§16a; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.755 [1987 c.591 Â§8; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.765 [1987 c.591 Â§9; 1989 c.171 Â§75; 1989 c.381 Â§4; 1997 c.170 Â§38; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.767 [1989 c.1092 Â§2; renumbered 279.315 in 1993]

Â Â Â Â Â  653.770 [1989 c.381 Â§5a; repealed by 1995 c.79 Â§329]

Â Â Â Â Â  653.775 [1987 c.591 Â§10; 1989 c.381 Â§5; 1993 c.815 Â§36; 1997 c.170 Â§39; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.785 [1987 c.591 Â§11; 1997 c.170 Â§40; repealed by 1999 c.547 Â§9]

Â Â Â Â Â  653.800 [1997 c.683 Â§2; 1999 c.634 Â§1; renumbered 735.720 in 2001]

Â Â Â Â Â  653.805 [1997 c.683 Â§3; renumbered 735.722 in 2001]

Â Â Â Â Â  653.810 [1997 c.683 Â§5; 1999 c.634 Â§2; renumbered 735.724 in 2001]

Â Â Â Â Â  653.815 [1997 c.683 Â§6; 1999 c.634 Â§3; renumbered 735.726 in 2001]

Â Â Â Â Â  653.820 [1997 c.683 Â§7; 1999 c.634 Â§4; renumbered 735.728 in 2001]

Â Â Â Â Â  653.825 [1997 c.683 Â§8; renumbered 735.730 in 2001]

Â Â Â Â Â  653.830 [1997 c.683 Â§9; renumbered 735.732 in 2001]

Â Â Â Â Â  653.835 [1997 c.683 Â§4; renumbered 735.734 in 2001]

Â Â Â Â Â  653.840 [1997 c.683 Â§11; renumbered 735.736 in 2001]

Â Â Â Â Â  653.845 [1997 c.683 Â§12; renumbered 735.738 in 2001]

Â Â Â Â Â  653.850 [1997 c.683 Â§10; 1999 c.634 Â§5; renumbered 735.740 in 2001]

PENALTIES

Â Â Â Â Â  653.990 [Subsections (1) and (2) enacted as 1967 c.596 Â§14; repealed by 1971 c.626 Â§7]

Â Â Â Â Â  653.991 Penalties. Violation of any provision of this section or ORS 653.010 to 653.545 or of any rule adopted by the Wage and Hour Commission under ORS 653.307 shall be punishable as a misdemeanor. [1971 c.626 Â§6; 1993 c.18 Â§138]

Â Â Â Â Â  653.992 [1973 c.564 Â§16; repealed by 1975 c.114 Â§1]

_______________



Chapter 654

Chapter 654 Â Occupational Safety and Health

2005 EDITION

OCCUPATIONAL SAFETY AND HEALTH

LABOR AND EMPLOYMENT

SAFETY AND HEALTH CONDITIONS IN PLACES OF EMPLOYMENT

654.001Â Â Â Â  Short title

654.003Â Â Â Â  Policy

654.005Â Â Â Â  Definitions

654.010Â Â Â Â  Employers to furnish safe place of employment

654.015Â Â Â Â  Unsafe or unhealthy place of employment prohibited

654.020Â Â Â Â  Interference with safety devices or methods prohibited; civil penalty

654.022Â Â Â Â  Duty to comply with safety and health orders, decisions and rules

654.025Â Â Â Â  Jurisdiction and supervision of Workers' Compensation Board, director and other state agencies over employment and places of employment; rules

654.031Â Â Â Â  Citation and order to correct unsafe or unhealthy conditions

654.035Â Â Â Â  Scope of rules and orders

654.056Â Â Â Â  Variance from safety or health standards; effect of variance on citations

654.062Â Â Â Â  Notice of violation to employer by worker; complaint by worker to director; inspection; protection of complaining employees

654.067Â Â Â Â  Inspection of places of employment; denial of access; warrants; safety and health consultation with employees

654.071Â Â Â Â  Citation for safety or health standard violations; effect of failure to correct violation; posting of citations and notices by employer

654.078Â Â Â Â  Contesting violations; hearing; admissibility in criminal or civil proceedings of stipulations involving violations

654.082Â Â Â Â  Prohibiting use of equipment involved in violation; red warning notice

654.086Â Â Â Â  Civil penalty for violations; classification of violations; payment and disposition of penalty moneys

654.090Â Â Â Â  Occupational safety and health activities; voluntary compliance; rules; consultative services

654.097Â Â Â Â  Consultative services required; program standards; rules

654.101Â Â Â Â  Voluntary safety and health consultation; refusal to disclose report

654.120Â Â Â Â  Records of proceedings; confidentiality of certain information; federal reporting requirements; rules

654.130Â Â Â Â  Proceedings against unwilling witnesses

654.150Â Â Â Â  Sanitary facilities at construction projects; standards; exemptions

654.160Â Â Â Â  Applicability of ORS 654.150 to be included in construction contracts; liability for cost of compliance

654.165Â Â Â Â  Employees not required to work bare-handed or rubber-gloved on high voltage lines

654.170Â Â Â Â  Stairway railings and guards not required for certain public and historic buildings

654.172Â Â Â Â  Exemption from inspection or investigation for certain agricultural activities

654.174Â Â Â Â  Sanitation facilities for workers harvesting food crops; employer to post notice; rules

WORKPLACE SAFETY COMMITTEES

654.176Â Â Â Â  Safety committee requirement; conditions

654.182Â Â Â Â  Rules for ORS 654.176; contents

654.189Â Â Â Â  Safe Employment Education and Training Advisory Committee; members; terms; expenses; duties; meetings

654.191Â Â Â Â  Occupational Safety and Health Grant Program; rules

654.192Â Â Â Â  Labor organization not liable for injury resulting from absence of safety or health provision

HAZARD COMMUNICATION AND HAZARDOUS SUBSTANCES

654.196Â Â Â Â  Rules on contents of piping systems; posting notice on right to be informed of hazardous substances; withholding of information under certain circumstances

INJURED WORKERS' MEMORIAL SCHOLARSHIP

654.200Â Â Â Â  Scholarship account; use; standards for eligibility

HEALTH AND SANITATION INSPECTIONS

654.202Â Â Â Â  Issuance of warrants for safety and health inspections

654.206Â Â Â Â  Grounds for issuance of inspection warrants; requirements of affidavit

654.212Â Â Â Â  Procedure for issuance of inspection warrant by magistrate

654.216Â Â Â Â  Execution of inspection warrants

654.251Â Â Â Â  Assistance to director from other state agencies; inspection of farm labor camps and facilities

654.285Â Â Â Â  Admissibility of rules and orders of department in evidence in proceedings under ORS 654.001 to 654.295 and 654.750 to 654.780

654.290Â Â Â Â  Applicability of Administrative Procedures Act; Administrative Law Judge qualifications

654.293Â Â Â Â  Representation of employer by attorney permitted

654.295Â Â Â Â  Application of Oregon Safe Employment Act

EMPLOYER LIABILITY LAW

654.305Â Â Â Â  Protection and safety of persons in hazardous employment generally

654.310Â Â Â Â  Places of employment; compliance with applicable orders, rules

654.315Â Â Â Â  Persons in charge of work to see that ORS 654.305 to 654.336 are complied with

654.320Â Â Â Â  Who considered agent of owner

654.325Â Â Â Â  Who may prosecute damage action for death; damages unlimited

654.330Â Â Â Â  Fellow servant negligence as defense

654.336Â Â Â Â  Comparative negligence

SAFETY AND HEALTH PROFESSIONALS

654.400Â Â Â Â  Use of title of industrial hygienist, occupational health and safety technologist, construction health and safety technician or safety professional; cause of action

654.402Â Â Â Â  Activities permitted under other designation, certification or license

REPORTS OF ACCIDENTS TO PUBLIC UTILITY COMMISSION

654.715Â Â Â Â  Report of accidents to Public Utility Commission; investigation; supplemental reports; rules

654.720Â Â Â Â  Public inspection or use of reports as evidence prohibited

HAZARDOUS CHEMICALS USED IN AGRICULTURE

654.750Â Â Â Â  Definitions for ORS 654.750 to 654.780

654.760Â Â Â Â  Rules on hazardous chemicals, safety equipment and training

654.770Â Â Â Â  Basic information available to agricultural employers for employees; content; language

654.780Â Â Â Â  Providing basic information to employees

PENALTIES

654.991Â Â Â Â  Penalties

SAFETY AND HEALTH CONDITIONS IN PLACES OF EMPLOYMENT

Â Â Â Â Â  654.001 Short title. ORS 654.001 to 654.295, 654.750 to 654.780 and 654.991 may be cited as the Oregon Safe Employment Act. [1973 c.833 Â§2]

Â Â Â Â Â  654.003 Policy. The purpose of the Oregon Safe Employment Act is to assure as far as possible safe and healthful working conditions for every working man and woman in Oregon, to preserve our human resources and to reduce the substantial burden, in terms of lost production, wage loss, medical expenses, disability compensation payments and human suffering, that is created by occupational injury and disease. To accomplish this purpose the Legislative Assembly intends to provide a procedure that will:

Â Â Â Â Â  (1) Encourage employers and employees to reduce the number of occupational safety and health hazards and to institute new programs and improve existing programs for providing safe and healthful working conditions.

Â Â Â Â Â  (2) Establish a coordinated program of worker and employer education, health and safety consultative services, demonstration projects and research to assist workers and their employers in preventing occupational injury and disease, whatever the cause.

Â Â Â Â Â  (3) Authorize the Director of the Department of Consumer and Business Services and the designees of the director to set reasonable, mandatory, occupational safety and health standards for all employments and places of employment.

Â Â Â Â Â  (4) Provide an effective program, under the director, to enforce all laws, regulations, rules and standards adopted for the protection of the life, safety and health of employees, and in so doing, predominantly prioritize inspections of places of employment to first focus enforcement activities upon places of employment that the director reasonably believes to be the most unsafe.

Â Â Â Â Â  (5) Establish appropriate reporting and research procedures that will help achieve the objectives of the Oregon Safe Employment Act, identify occupational hazards and unsafe and unhealthy working conditions, and describe the nature of the occupational safety and health problem.

Â Â Â Â Â  (6) Assure that Oregon assumes fullest responsibility, in accord with the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), for the development, administration and enforcement of safety and health laws and standards. [1973 c.833 Â§3; 1987 c.884 Â§55; 1999 c.1017 Â§1]

Â Â Â Â Â  654.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) "Board" means the Workers' Compensation Board created by ORS 656.712.

Â Â Â Â Â  (2) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (3) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) "Employee" means any individual, including a minor whether lawfully or unlawfully employed, who engages to furnish services for a remuneration, financial or otherwise, subject to the direction and control of an employer, and includes salaried, elected and appointed officials of the state, state agencies, counties, cities, school districts and other public corporations, or any individual who is provided with workers' compensation coverage as a subject worker pursuant to ORS chapter 656, whether by operation of law or by election.

Â Â Â Â Â  (5) "Employer" means any person who has one or more employees, or any sole proprietor or member of a partnership who elects workers' compensation coverage as a subject worker pursuant to ORS 656.128.

Â Â Â Â Â  (6) "Owner" means and includes every person having ownership, control or custody of any place of employment or of the construction, repair or maintenance of any place of employment.

Â Â Â Â Â  (7) "Person" means one or more individuals, legal representatives, partnerships, joint ventures, associations, corporations (whether or not organized for profit), business trusts, or any organized group of persons, and includes the state, state agencies, counties, municipal corporations, school districts and other public corporations or subdivisions.

Â Â Â Â Â  (8) "Place of employment" means and includes every place, whether fixed or movable or moving, whether indoors or out or underground, and the premises and structures appurtenant thereto, where either temporarily or permanently an employee works or is intended to work and every place where there is carried on any process, operation or activity related, either directly or indirectly, to an employer's industry, trade, business or occupation, including a labor camp, wherever located, provided by an employer for employees or by another person engaged in providing living quarters or shelters for employees. "Place of employment" does not include:

Â Â Â Â Â  (a) Any place where the only employment involves nonsubject workers employed in or about a private home; and

Â Â Â Â Â  (b) Any corporate farm where the only employment involves the farm's family members, including parents, spouses, sisters, brothers, daughters, sons, daughters-in-law, sons-in-law, nieces, nephews or grandchildren. [Amended by 1973 c.833 Â§4; 1975 c.102 Â§2; 1977 c.804 Â§34; 1987 c.373 Â§30; 1993 c.744 Â§17; 1999 c.433 Â§1]

Â Â Â Â Â  654.010 Employers to furnish safe place of employment. Every employer shall furnish employment and a place of employment which are safe and healthful for employees therein, and shall furnish and use such devices and safeguards, and shall adopt and use such practices, means, methods, operations and processes as are reasonably necessary to render such employment and place of employment safe and healthful, and shall do every other thing reasonably necessary to protect the life, safety and health of such employees. [Amended by 1973 c.833 Â§5]

Â Â Â Â Â  654.015 Unsafe or unhealthy place of employment prohibited. No employer or owner shall construct or cause to be constructed or maintained any place of employment that is unsafe or detrimental to health. [Amended by 1973 c.833 Â§6]

Â Â Â Â Â  654.020 Interference with safety devices or methods prohibited; civil penalty. (1) No person shall remove, displace, damage, destroy or carry off any safety device or safeguard furnished and provided for use in any employment or place of employment, or interfere in any way with the use thereof by any other person, or interfere with the use of any method or process adopted for the protection of any employee in such employment or place of employment.

Â Â Â Â Â  (2) If an employee is injured as a result of an employer's violation of the provisions of subsection (1) of this section, the employer shall be assessed a civil penalty under ORS 654.086 (1)(c).

Â Â Â Â Â  (3) If removal or the rendering inoperative of a safety device or safeguard is necessary for repair or maintenance work, injuries sustained while the repair or maintenance work is being performed are exempted from this section. [Amended by 1973 c.833 Â§7; 1977 c.869 Â§1]

Â Â Â Â Â  654.022 Duty to comply with safety and health orders, decisions and rules. Every employer, owner, employee and other person shall obey and comply with every requirement of every order, decision, direction, standard, rule or regulation made or prescribed by the Department of Consumer and Business Services in connection with the matters specified in ORS 654.001 to 654.295 and 654.750 to 654.780, or in any way relating to or affecting safety and health in employments or places of employment, or to protect the life, safety and health of employees in such employments or places of employment, and shall do everything necessary or proper in order to secure compliance with and observance of every such order, decision, direction, standard, rule or regulation. [Formerly 654.060; 1977 c.804 Â§35]

Â Â Â Â Â  654.025 Jurisdiction and supervision of Workers' Compensation Board, director and other state agencies over employment and places of employment; rules. (1) The Director of the Department of Consumer and Business Services is vested with full power and jurisdiction over, and shall have such supervision of, every employment and place of employment in this state as may be necessary to enforce and administer all laws, regulations, rules, standards and lawful orders requiring such employment and place of employment to be safe and healthful, and requiring the protection of the life, safety and health of every employee in such employment or place of employment.

Â Â Â Â Â  (2) The director and the Workers' Compensation Board may make, establish, promulgate and enforce all necessary and reasonable regulations, rules, standards, orders and other provisions for the purpose of carrying out their respective functions under ORS 654.001 to 654.295 and 654.750 to 654.780, notwithstanding any other statutory provisions which may be to the contrary. Nothing in ORS 654.001 to 654.295 and 654.750 to 654.780, however, shall authorize or require medical examination, immunization or treatment for those who object thereto on religious grounds, except where such is necessary to protect the health or safety of others.

Â Â Â Â Â  (3)(a) The director may enforce all regulations, rules and standards duly adopted by any other state agency for the safety and health of employees.

Â Â Â Â Â  (b) This grant of concurrent jurisdiction and authority to the director shall not be construed, however, as repealing or amending, or as derogating in any respect from, the statutory jurisdiction and authority of any other state agency to promulgate and enforce regulations, rules and standards and to conduct inspections and investigations, except that no other state agency shall issue the citations or assess the civil penalties provided in ORS 654.001 to 654.295 and 654.750 to 654.780.

Â Â Â Â Â  (c) In the event a state of facts or condition constitutes a violation of more than one rule, regulation, standard or order of the director or any other agency pertaining to occupational safety or health, the state of facts or condition shall be the basis for the issuance of only one citation and proceeding or the assessment of only one penalty unless the statute specifically provides that a continuation of a state of facts or a condition constitutes a new violation.

Â Â Â Â Â  (d) Where another state agency, pursuant to its statutory authority, proposes to adopt a regulation, rule or standard relating to occupational safety or health, such agency shall accord the director an opportunity to review such regulation, rule or standard prior to its adoption for the purpose of assuring that employers will not be asked to comply with contradictory or inconsistent requirements or be burdened with an unnecessary duplication of occupational safety and health codes, inspections or reports.

Â Â Â Â Â  (4) The board and the director may subpoena witnesses, administer oaths, take depositions and fix the fees and mileage of witnesses and compel the attendance of witnesses and the production of papers, books, accounts, documents and testimony in any inquiry, investigation, hearing or proceeding in any part of the state, and the board and the director shall provide for defraying the expenses thereof.

Â Â Â Â Â  (5) The director and the board may do and perform all things, whether specifically designated in ORS 654.001 to 654.295 and 654.750 to 654.780 or in addition thereto, which are necessary or convenient in the exercise of any power, authority or jurisdiction conferred upon them by ORS 654.001 to 654.295 and 654.750 to 654.780. The director's authority under this section shall include but is not limited to:

Â Â Â Â Â  (a) Designating by order or rule any named state employee or category of state employees who shall have authority to exercise any of the duties and powers imposed upon the director by law and whose act as authorized by the order or rule shall be considered to be an official act of the director. The director may designate local government employees with public health administration or enforcement duties to exercise duties and powers imposed upon the director with respect to ORS 654.174 (1) and (2).

Â Â Â Â Â  (b) Instituting any legal or equitable proceeding which would assist in the enforcement of any state occupational safety or health law or any regulation, rule, standard or order promulgated thereunder, including but not limited to seeking injunctive relief to enjoin an employer from operating the place of employment until the employer has complied with the provisions of such law, regulation, rule, standard or order. Upon the filing of a suit for an injunction by the director, the court shall set a day for hearing and shall cause notice thereof to be served upon the employer. The hearing shall be not less than five nor more than 15 days from the service of such notice. [Amended by 1973 c.833 Â§9; 1977 c.804 Â§36; 1979 c.839 Â§23; 1985 c.423 Â§6]

Â Â Â Â Â  654.030 [Amended by 1973 c.833 Â§24; renumbered 654.130]

Â Â Â Â Â  654.031 Citation and order to correct unsafe or unhealthy conditions. Whenever the Director of the Department of Consumer and Business Services has reason to believe, after an inspection or investigation, that any employment or place of employment is unsafe or detrimental to health or that the practices, means, methods, operations or processes employed or used in connection therewith are unsafe or detrimental to health, or do not afford adequate protection to the life, safety and health of the employees therein, the director shall issue such citation and order relative thereto as may be necessary to render such employment or place of employment safe and protect the life, safety and health of employees therein. The director may in the order direct that such additions, repairs, improvements or changes be made, and such devices and safeguards be furnished, provided and used, as are reasonably required to render such employment or place of employment safe and healthful, in the manner and within the time specified in the order. [Formerly 654.045]

Â Â Â Â Â  654.035 Scope of rules and orders. (1) The Director of the Department of Consumer and Business Services may, by general or special orders, or by regulations, rules, codes or otherwise:

Â Â Â Â Â  (a) Declare and prescribe what devices, safeguards or other means of protection and what methods, processes or work practices are well adapted to render every employment and place of employment safe and healthful.

Â Â Â Â Â  (b) Fix reasonable standards and prescribe and enforce reasonable orders for the adoption, installation, use and maintenance of devices, safeguards and other means of protection, and of methods, processes and work practices, including, but not limited to, work practices qualifications for equipment, materials and activities requiring special competence, to be as nearly uniform as possible, as may be necessary to carry out all laws relative to the protection of the life, safety and health of employees.

Â Â Â Â Â  (c) Fix and order reasonable standards for the construction, repair and maintenance of places of employment and equipment that will render them safe and healthful.

Â Â Â Â Â  (d) Fix standards for routine, periodic or area inspections of places of employment that are reasonably necessary in order to determine compliance with all occupational safety and health laws and the regulations, rules and standards adopted under occupational safety and health laws. Except for complaint inspections, follow-up inspections, imminent danger inspections, referral inspections and inspections to determine the cause of an occupational death, injury or illness, all inspections shall be based on written neutral administrative standards. The standards shall include a prioritized scheduling system for inspections that predominantly focuses enforcement activities upon places of employment that the director reasonably believes to be the most unsafe. The standards shall be accessible to employers under ORS 192.410 to 192.505 for at least 36 months from the last date the standards are in effect. The director shall notify in writing each employer whose place of employment is rated by the director as one of the most unsafe places of employment in the state of the increased likelihood of inspection of the employer's place of employment and of the availability of consultative services. The director may by rule offer incentives to employers that elect consultative services before an inspection is conducted. Nothing in this paragraph prevents the director from conducting a random inspection of a place of employment as long as the inspection is scheduled and conducted pursuant to written neutral administrative standards.

Â Â Â Â Â  (e) Require the performance of any other act that the protection of the life, safety and health of employees in employments and places of employment may demand.

Â Â Â Â Â  (2) The director may not require the use of fall protection by workers engaged in steel erection at heights lower than the heights at which fall protection relating to steel erection is required by federal regulation. [Amended by 1973 c.833 Â§11; 1987 c.884 Â§9; 1999 c.1017 Â§2; 2003 c.595 Â§1; 2005 c.27 Â§1]

Â Â Â Â Â  Note: The amendments to 654.035 by section 2, chapter 595, Oregon Laws 2003, become operative January 1, 2008. See section 3, chapter 595, Oregon Laws 2003. The text that is operative on and after January 1, 2008, including amendments by section 2, chapter 27, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  654.035. The Director of the Department of Consumer and Business Services may, by general or special orders, or by regulations, rules, codes or otherwise:

Â Â Â Â Â  (1) Declare and prescribe what devices, safeguards or other means of protection and what methods, processes or work practices are well adapted to render every employment and place of employment safe and healthful.

Â Â Â Â Â  (2) Fix reasonable standards and prescribe and enforce reasonable orders for the adoption, installation, use and maintenance of devices, safeguards and other means of protection, and of methods, processes and work practices, including, but not limited to, work practices qualifications for equipment, materials and activities requiring special competence, to be as nearly uniform as possible, as may be necessary to carry out all laws relative to the protection of the life, safety and health of employees.

Â Â Â Â Â  (3) Fix and order reasonable standards for the construction, repair and maintenance of places of employment and equipment that will render them safe and healthful.

Â Â Â Â Â  (4) Fix standards for routine, periodic or area inspections of places of employment that are reasonably necessary in order to determine compliance with all occupational safety and health laws and the regulations, rules and standards adopted under occupational safety and health laws. Except for complaint inspections, follow-up inspections, imminent danger inspections, referral inspections and inspections to determine the cause of an occupational death, injury or illness, all inspections shall be based on written neutral administrative standards. The standards shall include a prioritized scheduling system for inspections that predominantly focuses enforcement activities upon places of employment that the director reasonably believes to be the most unsafe. The standards shall be accessible to employers under ORS 192.410 to 192.505 for at least 36 months from the last date the standards are in effect. The director shall notify in writing each employer whose place of employment is rated by the director as one of the most unsafe places of employment in the state of the increased likelihood of inspection of the employer's place of employment and of the availability of consultative services. The director may by rule offer incentives to employers that elect consultative services before an inspection is conducted. Nothing in this subsection prevents the director from conducting a random inspection of a place of employment as long as the inspection is scheduled and conducted pursuant to written neutral administrative standards.

Â Â Â Â Â  (5) Require the performance of any other act that the protection of the life, safety and health of employees in employments and places of employment may demand.

Â Â Â Â Â  654.040 [Repealed by 1973 c.833 Â§34 (654.290 enacted in lieu of 654.040, 654.065, 654.070, 654.075 and 654.080)]

Â Â Â Â Â  654.045 [Amended by 1973 c.833 Â§10; renumbered 654.031]

Â Â Â Â Â  654.047 [Formerly 654.225; 1965 c.285 Â§82; repealed by 1973 c.833 Â§15 (654.067 enacted in lieu of 654.047, 654.222 and 654.232)]

Â Â Â Â Â  654.050 [Amended by 1953 c.387 Â§2; 1957 c.436 Â§1; 1965 c.285 Â§69d; 1969 c.534 Â§1; 1971 c.251 Â§1; repealed by 1973 c.833 Â§19 (654.082 and 654.086 enacted in lieu of 654.050)]

Â Â Â Â Â  654.055 [Repealed by 1973 c.833 Â§12 (654.056 and 654.078 enacted in lieu of 654.055)]

Â Â Â Â Â  654.056 Variance from safety or health standards; effect of variance on citations. (1) Any employer may apply to the Director of the Department of Consumer and Business Services, pursuant to regulations and procedures adopted by the director, for an order granting the employer a variance from a particular safety or health regulation, rule or standard.

Â Â Â Â Â  (2) The director may grant a temporary variance only if the employer demonstrates by a preponderance of the evidence that:

Â Â Â Â Â  (a) The employer is unable to comply with a new regulation, rule or standard by its effective date;

Â Â Â Â Â  (b) The employer has an effective program for complying with the law as quickly as practicable; and

Â Â Â Â Â  (c) The employer is taking all available steps in the interim to safeguard the employees of the employer against the hazards covered by the regulation, rule or standard.

Â Â Â Â Â  (3) The director may grant a permanent variance only if the employer demonstrates by a preponderance of the evidence that the conditions, practices, means, methods, operations or processes used or proposed to be used by the employer will provide employment and a place of employment which are as safe and healthful as those which would prevail if the employer complied with the regulation, rule or standard.

Â Â Â Â Â  (4) Where the director proposes to deny a request for a variance, the employer shall be given an opportunity for a hearing before the Workers' Compensation Board in which the employer may contest the proposed denial.

Â Â Â Â Â  (5) Where the director proposes to grant a variance, the affected employees shall be given an opportunity for a hearing before the board in which they may contest the proposed variance.

Â Â Â Â Â  (6) A request for a variance which is filed after an inspection or investigation by the director will not act to stay or dismiss any citation which may result from such inspection or investigation, and an order granting the requested variance shall have no retroactive effect.

Â Â Â Â Â  (7) An order granting a variance may be modified or revoked by the director upon the director's own motion or upon the application of the employer or an affected employee or representative of the employee, in the manner prescribed for its issuance at any time after six months from its issuance. [1973 c.833 Â§13 (enacted in lieu of 654.055); 1977 c.804 Â§37]

Â Â Â Â Â  654.060 [Amended by 1973 c.833 Â§8; renumbered 654.022]

Â Â Â Â Â  654.062 Notice of violation to employer by worker; complaint by worker to director; inspection; protection of complaining employees. (1) Every employee should notify the employer of any violation of law, regulation or standard pertaining to safety and health in the place of employment when the violation comes to the knowledge of the employee.

Â Â Â Â Â  (2) However, any employee or representative of the employee may complain to the Director of the Department of Consumer and Business Services or any authorized representatives of the director of any violation of law, regulation or standard pertaining to safety and health in the place of employment, whether or not the employee also notifies the employer.

Â Â Â Â Â  (3) Upon receiving any employee complaint, the director shall make inquiries, inspections and investigations that the director considers reasonable and appropriate. When an employee or representative of the employee has complained in writing of an alleged violation and no resulting citation is issued to the employer, the director shall furnish to the employee or representative of the employee, upon written request, a statement of reasons for the decision.

Â Â Â Â Â  (4) The director shall establish procedures for keeping confidential the identity of any employee who requests protection in writing. When a request has been made, neither a written complaint from an employee, or representative of the employee, nor a memorandum containing the identity of a complainant is a public record under ORS 192.210 to 192.505 and 192.610 to 192.990.

Â Â Â Â Â  (5) It is an unlawful employment practice for any person to bar or discharge from employment or otherwise discriminate against any employee or prospective employee because the employee or prospective employee has:

Â Â Â Â Â  (a) Opposed any practice forbidden by ORS 654.001 to 654.295 and 654.750 to 654.780;

Â Â Â Â Â  (b) Made any complaint or instituted or caused to be instituted any proceeding under or related to ORS 654.001 to 654.295 and 654.750 to 654.780, or has testified or is about to testify in any such proceeding; or

Â Â Â Â Â  (c) Exercised on behalf of the employee, prospective employee or others any right afforded by ORS 654.001 to 654.295 and 654.750 to 654.780.

Â Â Â Â Â  (6)(a) Any employee or prospective employee alleging to have been barred or discharged from employment or otherwise discriminated against in compensation, or in terms, conditions or privileges of employment, in violation of subsection (5) of this section may, within 30 days after the employee or prospective employee has reasonable cause to believe that the violation has occurred, file a complaint with the Commissioner of the Bureau of Labor and Industries alleging discrimination under the provisions of ORS 659A.820. Upon receipt of the complaint the commissioner shall process the complaint under the procedures, policies and remedies established by ORS chapter 659A and the policies established by ORS 654.001 to 654.295 and 654.750 to 654.780 in the same way and to the same extent that the complaint would be processed if the complaint involved allegations of unlawful employment practices under ORS 659A.030 (1)(f).

Â Â Â Â Â  (b) Within 90 days after receipt of a complaint filed under this subsection, the commissioner shall notify the complainant of the commissioner's determination.

Â Â Â Â Â  (c) The affected employee or prospective employee may bring a civil action in any circuit court of the State of Oregon against any person alleged to have violated subsection (5) of this section. The civil action must be commenced within one year after the employee or prospective employee has reasonable cause to believe a violation has occurred, unless a complaint has been timely filed under ORS 659A.820. The commissioner or the circuit court may order all appropriate relief including rehiring or reinstatement to the employee's former position with back pay. [Formerly 654.235; 1973 c.833 Â§14; 1983 c.275 Â§1; 1999 c.55 Â§3; 2001 c.621 Â§82; 2005 c.198 Â§1]

Â Â Â Â Â  654.065 [Repealed by 1973 c.833 Â§34 (654.290 enacted in lieu of 654.040, 654.065, 654.070, 654.075 and 654.080)]

Â Â Â Â Â  654.067 Inspection of places of employment; denial of access; warrants; safety and health consultation with employees. (1) In order to carry out the purposes of ORS 654.001 to 654.295 and 654.750 to 654.780, the Director of the Department of Consumer and Business Services, upon presenting appropriate credentials to the owner, employer or agent in charge, is authorized:

Â Â Â Â Â  (a) To enter without delay and at reasonable times any place of employment; and

Â Â Â Â Â  (b) To inspect and investigate during regular working hours and at other reasonable times, and within reasonable limits and in a reasonable manner, any such place of employment and all pertinent conditions, structures, machines, apparatus, devices, equipment and materials therein, and to question privately the owner, employer, agents or employees.

Â Â Â Â Â  (2) No person shall give an owner, employer, agent or employee advance notice of any inspection to be conducted under ORS 654.001 to 654.295 and 654.750 to 654.780 of any place of employment without authority from the director.

Â Â Â Â Â  (3) Except in the case of an emergency, or of a place of employment open to the public, if the director is denied access to any place of employment for the purpose of an inspection or investigation, such inspection or investigation shall not be conducted without an inspection warrant obtained pursuant to ORS 654.202 to 654.216, or without such other authority as a court may grant in an appropriate civil proceeding. Nothing contained herein, however, is intended to affect the validity of a constitutionally authorized inspection conducted without an inspection warrant.

Â Â Â Â Â  (4) A representative of the employer and a representative authorized by the employees of the employer shall be given an opportunity to accompany the director during the inspection of any place of employment for the purpose of aiding such inspection. When there is no employee representative, or the employee representative is not an employee of the employer, the director should consult with a reasonable number of employees concerning matters of safety and health in the place of employment.

Â Â Â Â Â  (5) The representative of the employer may, at the employer's option, be an attorney retained by the employer. [1973 c.833 Â§16 (enacted in lieu of 654.047, 654.222 and 654.232); 1999 c.1017 Â§3]

Â Â Â Â Â  654.070 [Repealed by 1973 c.833 Â§34 (654.290 enacted in lieu of 654.040, 654.065, 654.070, 654.075 and 654.080)]

Â Â Â Â Â  654.071 Citation for safety or health standard violations; effect of failure to correct violation; posting of citations and notices by employer. (1) If the Director of the Department of Consumer and Business Services or an authorized representative of the director has reason to believe, after inspection or investigation of a place of employment, that an employer has violated any state occupational safety or health law, regulation, standard, rule or order, the director or the authorized representative shall with reasonable promptness issue to such employer a citation, and notice of proposed civil penalty, if any, to be assessed under this chapter, and fix a reasonable time for correction of the alleged violation.

Â Â Â Â Â  (2) Each citation and notice required by subsection (1) of this section shall be in writing, shall be mailed to or served upon the employer or a registered agent of the employer, and shall contain:

Â Â Â Â Â  (a) The date and place of the alleged violation;

Â Â Â Â Â  (b) A plain statement of the facts upon which the citation is based;

Â Â Â Â Â  (c) A reference to the law, regulation, rule, standard or order relied upon;

Â Â Â Â Â  (d) The amount, if any, of the proposed civil penalty;

Â Â Â Â Â  (e) The time, if any, fixed for the correction of the alleged violation;

Â Â Â Â Â  (f) Notice of the employer's right to contest the citation, the proposed civil penalty and the period of time fixed for correction of the alleged violation; and

Â Â Â Â Â  (g) Notice of any affected employee's right to contest the period of time fixed for correction of the alleged violation.

Â Â Â Â Â  (3) No citation or notice of proposed civil penalty may be issued under this section after the expiration of 180 days following the start of the inspection or investigation, but this shall not prevent the issuance, at any time, of an order to correct that violation or the issuance of a citation for a subsequent violation.

Â Â Â Â Â  (4) If the director has reason to believe that an employer has failed to correct a violation within the period of time fixed for correction, or within the time fixed in a subsequent order granting an extension of time to correct the violation, the director shall consider such failure as a separate and continuing violation and shall issue a citation and notice of proposed civil penalty, if any, to be assessed pursuant to ORS 654.086 (1)(d).

Â Â Â Â Â  (5) The director may prescribe procedures for the issuance of a notice in lieu of citation to inform an employer and employees of a minimal violation that has no direct or immediate relationship to occupational safety or health.

Â Â Â Â Â  (6) Each citation and notice, or copies thereof, issued under ORS 654.001 to 654.295 and 654.750 to 654.780 shall be posted by the employer, immediately upon receipt, in a conspicuous manner in a sufficient number of locations in the place or places of employment to reasonably inform employees of such citation and notice.

Â Â Â Â Â  (7) Notwithstanding any other provision of this section, the director or authorized representative of the director shall deliver to the operator of a farm labor camp a copy of any notice, evaluation report or citation resulting from the inspection. [1973 c.833 Â§17; 1981 c.696 Â§4; 1999 c.72 Â§1; 1999 c.1017 Â§4]

Â Â Â Â Â  654.074 [1973 c.833 Â§17a; repealed by 1977 c.804 Â§55]

Â Â Â Â Â  654.075 [Repealed by 1973 c.833 Â§34 (654.290 enacted in lieu of 654.040, 654.065, 654.070, 654.075 and 654.080)]

Â Â Â Â Â  654.078 Contesting violations; hearing; admissibility in criminal or civil proceedings of stipulations involving violations. (1) An employer may contest a citation, a proposed assessment of civil penalty and the period of time fixed for correction of a violation, or any of these, by filing with the Department of Consumer and Business Services, within 20 days after receipt of the citation, notice or order, a written request for a hearing before the Workers' Compensation Board. Such a request need not be in any particular form, but shall specify the alleged violation that is contested and the grounds upon which the employer considers the citation or proposed penalty or correction period unjust or unlawful.

Â Â Â Â Â  (2) An affected employee or representative of such employees may contest the time fixed for correction of a violation by filing with the department, within 20 days after the receipt by the employer of the citation, notice or order which fixes such time for correction, a written request for a hearing before the board. Such a request need not be in any particular form, but shall specify the violation in question and the grounds upon which the employee considers the correction period to be unreasonable.

Â Â Â Â Â  (3) A hearing on any question relating to the validity of a citation or the proposed civil penalty to be assessed therefor shall not be granted unless a request for hearing is filed by the employer within the period specified in subsection (1) of this section. If a request for hearing is not so filed, the citation and the assessment of penalty as proposed shall be a final order of the department and shall not be subject to review by any agency or court.

Â Â Â Â Â  (4) A hearing relating to the reasonableness of the time prescribed for the correction of a violation shall not be granted, except for good cause shown, unless a request for hearing is filed within the period specified in subsections (1) and (2) of this section. If a request for hearing is not so filed the time fixed for correction of the violation shall be a final order of the department and shall not be subject to review by any agency or court.

Â Â Â Â Â  (5) Where an employer contests, in good faith and not solely for delay or avoidance of penalties, the period of time fixed for correction of a nonserious violation, such period of time shall not run between the date the request for hearing is filed and the date the order of the department becomes final by operation of law or on appeal.

Â Â Â Â Â  (6) Where an employer or employee contests the period of time fixed for correction of a serious violation, any hearing on that issue shall be conducted as soon as possible and shall take precedence over other hearings conducted by the board under the provisions of ORS 654.001 to 654.295 and 654.750 to 654.780.

Â Â Â Â Â  (7) Where informal disposition of a contested case is made by stipulation, agreed settlement or a consent order, such stipulation, settlement or order shall not be pleaded or admissible in evidence as an admission or confession in any criminal prosecution or in any other civil proceeding that may be instituted against the employer, except in the case of a civil proceeding brought to enforce such stipulation, settlement or order. [1973 c.833 Â§18 (enacted in lieu of 654.055); 1977 c.804 Â§38]

Â Â Â Â Â  654.080 [Repealed by 1973 c.833 Â§34 (654.290 enacted in lieu of 654.040, 654.065, 654.070, 654.075 and 654.080)]

Â Â Â Â Â  654.082 Prohibiting use of equipment involved in violation; red warning notice. (1) The Director of the Department of Consumer and Business Services, or an authorized representative of the director with the approval of the director or, pursuant to such rules and procedures as the director may prescribe, with the approval of the director, to preclude exposure to a condition which, if such exposure occurred would constitute a violation of any statute, or of any lawful regulation, rule, standard or order affecting employee safety or health at a place of employment, may preclude exposure by prohibiting use of the machine, equipment, apparatus or place of employment constituting such condition. When use is prohibited a red warning notice shall be posted in plain view of any person likely to use the same, calling attention to the condition, defect, lack of safeguard or unsafe or unhealthful place of employment and the fact that further use is prohibited.

Â Â Â Â Â  (2) No person shall use or operate any place of employment, machine, device, apparatus or equipment, after the red warning notice required by this section is posted, before such place of employment, machine, device, apparatus or equipment is made safe and healthful, and the required safeguards or safety appliances or devices are provided, and authorization for the removal of such red warning notice has been obtained from the director. However, nothing in this subsection prohibits an employer from directing employees to use or operate any such place of employment, machine, device, apparatus or equipment exclusively for the purpose of remedying the violation as specifically designated by the director in the red warning notice.

Â Â Â Â Â  (3) No person shall deface, destroy or remove any red warning notice posted pursuant to this section until authorization for the removal of such notice has been obtained from the director. [1973 c.833 Â§20 (enacted in lieu of 654.050); 1975 c.102 Â§3; 1977 c.804 Â§39; 1977 c.869 Â§2a]

Â Â Â Â Â  654.085 [Amended by 1973 c.833 Â§33; renumbered 654.285]

Â Â Â Â Â  654.086 Civil penalty for violations; classification of violations; payment and disposition of penalty moneys. (1) The Director of the Department of Consumer and Business Services or the authorized representative of the director is hereby granted the authority to assess civil penalties as provided by this section for violation of the requirements of any state occupational safety or health statute or the lawful rules, standards or orders adopted thereunder as follows:

Â Â Â Â Â  (a) Any employer who receives a citation for a serious violation of such requirements shall be assessed a civil penalty of not less than $50 and not more than $7,000 for each such violation.

Â Â Â Â Â  (b) Any employer who receives a citation for a violation of such requirements, and such violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of not more than $7,000 for each such violation.

Â Â Â Â Â  (c) Any employer who willfully or repeatedly violates such requirements may be assessed a civil penalty of not more than $70,000 for each violation, but not less than $5,000 for a willful violation.

Â Â Â Â Â  (d) Any employer who receives a citation, as provided in ORS 654.071 (4), for failure to correct a violation may be assessed a civil penalty of not more than $7,000 for each day during which such failure or violation continues.

Â Â Â Â Â  (e) Any employer who knowingly makes any false statement, representation or certification regarding the correction of a violation shall be assessed a civil penalty of not less than $100 and not more than $2,500.

Â Â Â Â Â  (f) Any employer who violates any of the posting requirements, as prescribed under the provisions of ORS 654.001 to 654.295 and 654.750 to 654.780, may be assessed a civil penalty of not more than $1,000 for each violation.

Â Â Â Â Â  (g) Any person who violates the provisions of ORS 654.082 (2) or (3) shall be assessed a civil penalty of not less than $100 and not more than $5,000 for each such violation.

Â Â Â Â Â  (h) Notwithstanding paragraph (b) of this subsection, an employer who substantially fails to comply with ORS 654.174 (1) shall be assessed a civil penalty of not less than $250 and not more than $2,500 for each such violation.

Â Â Â Â Â  (i) Any insurer or self-insured employer who violates any provision of ORS 654.097, or any rule or order carrying out ORS 654.097, shall be assessed a civil penalty of not more than $2,000 for each violation or $10,000 in the aggregate for all violations within any three-month period. Each violation, or each day a violation continues, shall be considered a separate offense.

Â Â Â Â Â  (2) For the purposes of ORS 654.001 to 654.295 and 654.750 to 654.780 a serious violation exists in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations or processes which have been adopted or are in use, in such place of employment unless the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation.

Â Â Â Â Â  (3) When an order assessing a civil penalty becomes final by operation of law or on appeal, unless the amount of penalty is paid within 10 days after the order becomes final, it constitutes a judgment and may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record. The penalty provided in the order so recorded shall become a lien upon the title to any interest in property owned by the person against whom the order is entered, and execution may be issued upon the order in the same manner as execution upon a judgment of a court of record.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, civil penalties collected under ORS 654.001 to 654.295 and 654.750 to 654.780 shall be paid into the Consumer and Business Services Fund.

Â Â Â Â Â  (5) Civil penalties assessed under this section for a violation of ORS 658.750 shall be credited to the Farmworker Housing Development Account of the Oregon Housing Fund. [1973 c.833 Â§21 (enacted in lieu of 654.050); 1981 c.696 Â§5; 1983 c.696 Â§22; 1985 c.423 Â§4; 1987 c.884 Â§56; 1989 c.962 Â§20; 1991 c.676 Â§159; 1991 c.570 Â§1; 1991 c.640 Â§2; 1995 c.640 Â§1; 2001 c.310 Â§4]

Â Â Â Â Â  654.090 Occupational safety and health activities; voluntary compliance; rules; consultative services. In order to carry out the purposes of ORS 654.001 to 654.295 and 654.750 to 654.780 and encourage voluntary compliance with occupational safety and health laws, regulations and standards and to promote more effective workplace health and safety programs, the Director of the Department of Consumer and Business Services shall:

Â Â Â Â Â  (1) Develop greater knowledge and interest in the causes and prevention of industrial accidents, occupational diseases and related subjects through:

Â Â Â Â Â  (a) Research, conferences, lectures and the use of public communications media;

Â Â Â Â Â  (b) The collection and dissemination of accident statistics; and

Â Â Â Â Â  (c) The publication and distribution of training and accident prevention materials, including audio and visual aids.

Â Â Â Â Â  (2) Appoint advisers who shall, without compensation, assist the director in establishing standards of safety and health. The director may adopt and incorporate in its regulations, rules and standards such safety and health recommendations as it may receive from such advisers.

Â Â Â Â Â  (3) Provide consultative services for employers on safety and health matters and prescribe procedures which will permit any employer to request a special inspection or investigation, focused on specific problems or hazards in the place of employment of the employer or to request assistance in developing a plan to correct such problems or hazards, which will not directly result in a citation and civil penalty.

Â Â Â Â Â  (4) Place emphasis, in the research, education and consultation program, on development of a model for providing services to groups of small employers in particular industries and their employees.

Â Â Â Â Â  (5) Separately administer the voluntary compliance and research, education and consultation activities described in this section and the enforcement activities described in ORS 654.025 to 654.086. [Amended by 1965 c.285 Â§69h; 1973 c.833 Â§22; 1987 c.884 Â§57; 1997 c.249 Â§198]

Â Â Â Â Â  654.092 [Formerly 654.255; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  654.093 [Formerly 654.265; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.094 [Formerly 654.270; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  654.095 [Amended by 1965 c.285 Â§69e; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.096 [Formerly 654.275; repealed by 1967 c.92 Â§5]

Â Â Â Â Â  654.097 Consultative services required; program standards; rules. (1)(a) An insurer that issues guaranty contracts to employers pursuant to ORS chapter 656 shall furnish occupational safety and health loss control consultative services to its insured employers in accordance with standards established by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) A self-insured employer shall establish and implement an occupational safety and health loss control program in accordance with standards established by the director.

Â Â Â Â Â  (2) An insurer or self-insured employer may furnish any of the services required by this section through an independent contractor.

Â Â Â Â Â  (3) The program of an insurer for furnishing loss control consultative services as required by this section shall be adequate to meet the minimum standards prescribed by the director by rule from time to time. Such services shall include the conduct of workplace surveys to identify health and safety problems, review of employer injury records with appropriate persons and development of plans for improvement of employer health and safety loss records. At the time a guaranty contract is issued and on an annual basis thereafter, the insurer shall notify its insured employers of the loss control consultative services that the insurer is required by rule to offer, without additional charge as provided in this section, and shall provide a written description of the services that the insurer does offer.

Â Â Â Â Â  (4) The insurer shall not charge any fee in addition to the insurance premium for safety and health loss control consultative services.

Â Â Â Â Â  (5) Each insurer shall make available, at the request of the director and in the form prescribed by the director, its annual expenditures for safety and health loss control activities for the prior year and its budget for safety and health loss control activities for the following year.

Â Â Â Â Â  (6) As used in this section, "employer," "insurer" and "self-insured employer" have the meaning for those terms provided in ORS 656.005. [Formerly 656.451]

Â Â Â Â Â  Note: 654.097 was added to and made a part of 654.001 to 654.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  654.100 [Repealed by 1973 c.833 Â§31 (654.251 enacted in lieu of 654.100)]

Â Â Â Â Â  654.101 Voluntary safety and health consultation; refusal to disclose report. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) "Safety and health consultation" means a voluntary review or inspection of a facility or equipment to improve workplace safety. "Safety and health consultation" does not include:

Â Â Â Â Â  (A) An investigation of an occupational accident, illness or disease; or

Â Â Â Â Â  (B) A discussion between employees of an employer or between employees of several employers in a multiemployer work setting.

Â Â Â Â Â  (b) "Safety and health consultation report" means documentation of a safety and health consultation, including recommendations and supporting documents created by a consultant.

Â Â Â Â Â  (2) In any inspection, investigation or administrative proceeding under ORS 654.001 to 654.295 and 654.750 to 654.780, an employer for which a safety and health consultation has occurred may refuse to disclose and may prevent any other person from disclosing a safety and health consultation report that results from the safety and health consultation. [1999 c.584 Â§2]

Â Â Â Â Â  Note: 654.101 was added to and made a part of 654.001 to 654.295 and 654.750 to 654.780 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  654.105 [1957 c.156 Â§1; 1959 c.684 Â§1; repealed by 1973 c.833 Â§29 (654.241 enacted in lieu of 654.105 and 654.226)]

Â Â Â Â Â  654.110 [1957 c.156 Â§2; 1959 c.684 Â§3; repealed by 1971 c.251 Â§2]

Â Â Â Â Â  654.120 Records of proceedings; confidentiality of certain information; federal reporting requirements; rules. (1) The Department of Consumer and Business Services shall maintain, for a reasonable time, records of all inspections, investigations, employee complaints, employer reports, citations, hearings, proceedings and any other matters necessary for achieving the purposes of ORS 654.001 to 654.295 and 654.750 to 654.780.

Â Â Â Â Â  (2) Each employer shall keep records, in the manner prescribed by the Director of the Department of Consumer and Business Services, of work-related deaths and serious injuries and illnesses, and of such other relevant occupational safety and health matters as are reasonably necessary for achieving the purposes of ORS 654.001 to 654.295 and 654.750 to 654.780. Each employer shall notify the director forthwith of the work-related death of any employee of the employer, and shall make such other reports as the director may reasonably prescribe by rule or order.

Â Â Â Â Â  (3) All information reported to or otherwise obtained by the department in connection with any matter or proceeding under ORS 654.001 to 654.295 and 654.750 to 654.780 which contains or which might reveal a trade secret referred to in section 1905, title 18, United States Code, shall be considered confidential for the purposes of that section, except that such information may be disclosed to other officers or employees of the department or other agencies concerned with carrying out their duties under ORS 654.001 to 654.295 and 654.750 to 654.780 or when relevant in any proceeding under ORS 654.001 to 654.295 and 654.750 to 654.780 or under 654.991. In any such matter or proceeding the department, the other state agency, the Administrative Law Judge, the Workers' Compensation Board or the court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets.

Â Â Â Â Â  (4) The director will make reports to the Secretary of Labor of the United States in such form and containing such information as the Secretary of Labor shall from time to time require pursuant to the Occupational Safety and Health Act of 1970 (Public Law 91-596).

Â Â Â Â Â  (5) Nothing contained in ORS 654.001 to 654.295 and 654.750 to 654.780 shall relieve an employer from making such reports to the Secretary of Labor of the United States as may be required by federal law. [1973 c.833 Â§23; 1977 c.804 Â§40]

Â Â Â Â Â  654.130 Proceedings against unwilling witnesses. (1) The Director of the Department of Consumer and Business Services or the Workers' Compensation Board, or the authorized representative or designee of the director or the board before whom testimony is to be given or produced, in case of the refusal of any witness to attend or testify or produce any papers as required by subpoena, may report to the circuit court in the county in which the inquiry, investigation, hearing or other proceeding is pending, by petition setting forth that due notice has been given of the time and place of attendance of the witness, or the production of the papers, and that the witness has been subpoenaed in the manner prescribed and that the witness has failed and refused to attend or produce the papers required by the subpoena or has refused to answer questions propounded to the witness in the course of such proceeding, and ask an order of the court to compel the witness to attend and testify or produce said papers.

Â Â Â Â Â  (2) The court, upon receiving the petition, shall enter an order directing the witness to appear before the court at a time and place to be fixed in such order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended and testified or produced the papers.

Â Â Â Â Â  (3) A copy of the order shall be served upon the witness.

Â Â Â Â Â  (4) If it is apparent to the court that the subpoena was regularly issued, the court shall thereupon enter an order that the witness appear before the director or the board or the authorized representative or designee of the director or the board at a time and place to be fixed in such order, and testify and produce the required papers and upon failure to obey the order the witness shall be dealt with as for contempt of court. [Formerly 654.030; 1979 c.839 Â§24]

Â Â Â Â Â  654.150 Sanitary facilities at construction projects; standards; exemptions. (1) At the site of every construction project estimated to cost $1 million or more the employer or owner of such place of employment shall provide toilet facilities and facilities for maintaining personal cleanliness for the use of employees on the construction project. Flush toilets shall be provided and the washing facilities shall consist of warm water, wash basins and soap. A building or a mobile, self-contained unit may be provided for such facilities. The number, types and maintenance of facilities shall conform to minimum standards set by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to highway construction or maintenance projects or to electricity, water, sewer or gas transmission facility construction or maintenance projects.

Â Â Â Â Â  (3) The director may, by order, exempt or partially exempt, individual or classes of construction projects from the requirements of subsection (1) of this section when conditions are such that compliance is impractical or impossible. [1975 c.751 Â§2; 1993 c.450 Â§1]

Â Â Â Â Â  654.154 [1995 c.163 Â§2; renumbered 654.172 in 2005]

Â Â Â Â Â  654.155 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.160 Applicability of ORS 654.150 to be included in construction contracts; liability for cost of compliance. (1) A statement as to whether or not ORS 654.150 applies at the construction site shall be included in the contract for a construction project. If the contract states that ORS 654.150 applies, the owner shall also include in the contract documents a provision designating which party to the contract is responsible for any costs that may be incurred in complying with ORS 654.150 and the rules adopted pursuant thereto.

Â Â Â Â Â  (2) The owner of a construction site is liable to any contractor who is an employer at the site for costs incurred by the contractor if:

Â Â Â Â Â  (a) Representatives of the Director of the Department of Consumer and Business Services decide that ORS 654.150 applies to the construction project, and the contract documents did not designate which party to the contract for the project was responsible for complying with ORS 654.150 and the rules adopted pursuant thereto; and

Â Â Â Â Â  (b) The contractor incurs additional costs in complying with ORS 654.150.

Â Â Â Â Â  (3) In addition to being liable for the amount of the additional costs incurred, as provided by subsection (2) of this section, the owner is liable for interest on the amount at the rate of one percent per month from the date such contractor makes demand upon the owner to reimburse the contractor for such costs until the contractor is paid. [1977 c.129 Â§2]

Â Â Â Â Â  654.165 Employees not required to work bare-handed or rubber-gloved on high voltage lines. No employer shall require an employee to perform bare-handed or rubber-gloved work on a live electrical line with a voltage of 5,000 volts or greater. [1991 c.549 Â§2]

Â Â Â Â Â  Note: 654.165 was added to and made a part of 654.001 to 654.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  654.170 Stairway railings and guards not required for certain public and historic buildings. Nothing in ORS 654.001 to 654.295 and 654.750 to 654.780 requires the installation of railings or guards on exterior stairways providing access to and egress from the State Capitol Building or the grand staircases to the chambers of the Senate and House of Representatives in the rotunda of the State Capitol Building or any staircase in any public monument or memorial or building of historic significance. [1977 c.780 Â§2]

Â Â Â Â Â  654.172 Exemption from inspection or investigation for certain agricultural activities. (1) Notwithstanding any other provision of the Oregon Safe Employment Act, an employer engaged in agricultural activities with 10 or fewer agricultural employees is exempt from inspection or investigation under ORS 654.067 under the following conditions:

Â Â Â Â Â  (a) There has not been a complaint filed pursuant to ORS 654.062 or, within the preceding two-year period, an accident at the employer's agricultural place of employment resulting in death or serious disabling injury from violation of the Oregon Safe Employment Act or rules adopted pursuant thereto.

Â Â Â Â Â  (b) The employer and principal supervisors of the agricultural employees annually attend four hours of instruction on agricultural safety rules and procedures at a course conducted or approved by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) The agricultural activities are inspected once every four years by an individual acting in a safety consultant capacity, and all violations found upon inspection are remedied within 90 days of the date of inspection.

Â Â Â Â Â  (2) In order to promote communication and understanding between the director and agricultural interests, the director shall appoint an agricultural advisory committee of seven agricultural employers, each with 10 or fewer agricultural employees, to review and consult with the director on the administration of the Oregon Safe Employment Act with regard to agricultural activities. [Formerly 654.154]

Â Â Â Â Â  654.174 Sanitation facilities for workers harvesting food crops; employer to post notice; rules. (1) Employers of workers who are engaged in field activities for the growing and harvesting of food crops intended for human consumption shall provide for such workers at convenient locations, and in accordance with such rules as the Director of the Department of Consumer and Business Services may prescribe:

Â Â Â Â Â  (a) Toilet facilities that are maintained in clean and sanitary condition, of such design and construction as to provide privacy and to prevent crop contamination and, where practicable, one toilet for each sex.

Â Â Â Â Â  (b) Handwashing facilities that provide clean water, soap or other suitable cleansing agent, paper towels and a method for disposal of used towels and wash water to avoid crop contamination.

Â Â Â Â Â  (c) Clean, potable drinking water served in a sanitary manner, which may include but is not limited to containers with spigots and tight fitting lids and disposable cups sufficient in number for each worker.

Â Â Â Â Â  (2) Every employer required to comply with subsection (1) of this section shall keep conspicuously posted a notice describing the requirements of that subsection and advising where complaints may be filed. The notice must be in the English language and in the language spoken by the majority of the employees.

Â Â Â Â Â  (3) The director shall promulgate rules to implement subsections (1) and (2) of this section which shall not be less protective than the rules on those subjects that are operative on July 9, 1985. [1985 c.423 Â§Â§2,3,5]

Â Â Â Â Â  654.175 [Repealed by 1969 c.534 Â§2]

WORKPLACE SAFETY COMMITTEES

Â Â Â Â Â  654.176 Safety committee requirement; conditions. (1) In order to promote health and safety in places of employment in this state:

Â Â Â Â Â  (a) Every public or private employer of more than 10 employees shall establish and administer a safety committee in accordance with rules adopted pursuant to ORS 654.182.

Â Â Â Â Â  (b) Every public or private employer of 10 or fewer employees shall establish and administer a safety committee in accordance with rules adopted pursuant to ORS 654.182 if the Director of the Department of Consumer and Business Services finds that:

Â Â Â Â Â  (A) The employer has a lost workday cases incidence rate in the top 10 percent of all rates for employers in the same industry; or

Â Â Â Â Â  (B) The employer is not an agricultural employer and the workers' compensation premium classification assigned to the greatest portion of the payroll for the employer has a premium rate in the top 25 percent of premium rates for all classes as approved by the director pursuant to ORS 737.320 (3).

Â Â Â Â Â  (2) In making determinations under subsection (1) of this section, the director shall utilize the most recent departmental statistics regarding occupational injuries and illnesses and workers' compensation loss cost rates approved according to ORS 737.320 (3) for use in this state. [1981 c.488 Â§2; 1990 c.2 Â§1; 1995 c.83 Â§1]

Â Â Â Â Â  654.180 [Repealed by 1969 c.534 Â§2]

Â Â Â Â Â  654.182 Rules for ORS 654.176; contents. (1) In carrying out ORS 654.176, the Director of the Department of Consumer and Business Services shall promulgate rules which include, but are not limited to provisions:

Â Â Â Â Â  (a) Prescribing the membership of the committees to insure equal numbers of employees, who are volunteers or are elected by their peers, and employer representatives and specifying the frequency of meetings.

Â Â Â Â Â  (b) Requiring employers to make adequate written records of each meeting and to file and maintain the records subject to inspection by the director.

Â Â Â Â Â  (c) Requiring employers to compensate employee representatives on safety committees at the regular hourly wage while the employees are engaged in safety committee training or are attending safety committee meetings.

Â Â Â Â Â  (d) Prescribing the duties and functions of safety committees, which include, but are not limited to:

Â Â Â Â Â  (A) Establishing procedures for workplace safety inspections by the committee.

Â Â Â Â Â  (B) Establishing procedures for investigating all safety incidents, accidents, illnesses and deaths.

Â Â Â Â Â  (C) Evaluating accident and illness prevention programs.

Â Â Â Â Â  (e) Prescribing guidelines for the training of safety committee members.

Â Â Â Â Â  (2) An employer that is a member of a multiemployer group operating under a collective bargaining agreement that contains provisions regulating the formation and operation of a safety committee that meets or exceeds the minimum requirements of this section and ORS 654.176 shall be considered to have met the requirements of this section and ORS 654.176. [1981 c.488 Â§3; 1990 c.2 Â§2; 1991 c.746 Â§2]

Â Â Â Â Â  654.187 [1981 c.488 Â§4; repealed by 1991 c.746 Â§1]

Â Â Â Â Â  654.189 Safe Employment Education and Training Advisory Committee; members; terms; expenses; duties; meetings. (1) The Director of the Department of Consumer and Business Services may appoint a Safe Employment Education and Training Advisory Committee composed of seven members: Three representing employees, three representing employers and one representing the Department of Consumer and Business Services. The committee shall elect its chairperson.

Â Â Â Â Â  (2) The members of the committee shall be appointed for a term of three years and shall serve at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective.

Â Â Â Â Â  (3) The members shall serve without compensation, but shall be entitled to travel expenses pursuant to ORS 292.495.

Â Â Â Â Â  (4) The duties of the committee shall be determined by the director and shall include, but not be limited to:

Â Â Â Â Â  (a) Recommending to the director:

Â Â Â Â Â  (A) Occupational Safety and Health Grant application procedures and criteria for grant approval;

Â Â Â Â Â  (B) Occupational Safety and Health Grant recipients; and

Â Â Â Â Â  (C) Revocation of grants to recipients failing to comply with grant criteria established by the director pursuant to ORS 654.191.

Â Â Â Â Â  (b) Receiving and processing Occupational Safety and Health Grant applications.

Â Â Â Â Â  (5) The committee shall meet at least once every three months at a place, day and hour determined by the committee. The committee shall also meet at other times and places specified by a majority of the members of the committee or the chairperson of the committee. A majority of the members of the committee constitutes a quorum for the transaction of business. [1989 c.857 Â§3]

Â Â Â Â Â  654.191 Occupational Safety and Health Grant Program; rules. (1) The Director of the Department of Consumer and Business Services, in consultation with the Safe Employment Education and Training Advisory Committee, shall establish an Occupational Safety and Health Grant program to fund the education and training of employees in safe employment practices and conduct and to promote the development of employer-sponsored health and safety programs.

Â Â Â Â Â  (2) The director shall adopt rules establishing:

Â Â Â Â Â  (a) Grant application procedures and criteria for grant approval; and

Â Â Â Â Â  (b) Procedures for revocation of grants to recipients failing to comply with grant criteria established by the director pursuant to this section.

Â Â Â Â Â  (3) The director, after reviewing the recommendation of the Safe Employment Education and Training Advisory Committee, shall approve or deny an application for an Occupational Safety and Health Grant. If the director approves a grant under this section, the director shall set the amount of the grant awarded to the grant recipient.

Â Â Â Â Â  (4) The director shall monitor grant recipients for compliance with grant criteria and procedures established by the director.

Â Â Â Â Â  (5) The grants awarded under this section shall be funded only from the civil penalties paid into the Consumer and Business Services Fund under ORS 654.086. [1989 c.857 Â§2]

Â Â Â Â Â  654.192 Labor organization not liable for injury resulting from absence of safety or health provision. When an employee incurs an injury compensable under ORS chapter 656, the discussion or furnishing, or failure to discuss or furnish, or failure to enforce any safety or health provision to protect employees against work injuries, in any collective bargaining agreement or negotiations thereon, shall not subject a labor organization representing the injured employee to any civil liability for the injury. [1981 c.488 Â§5]

HAZARD COMMUNICATION AND HAZARDOUS SUBSTANCES

Â Â Â Â Â  654.194 [1985 c.683 Â§2; repealed by 1999 c.232 Â§1]

Â Â Â Â Â  654.196 Rules on contents of piping systems; posting notice on right to be informed of hazardous substances; withholding of information under certain circumstances. (1) The Director of the Department of Consumer and Business Services may by rule require employers to provide information to employees relating to the contents of piping systems. The rules shall include, but need not be limited to requirements for:

Â Â Â Â Â  (a) Labeling piping systems to provide notice about hazardous chemicals contained in the system; and

Â Â Â Â Â  (b) Labeling a piping system that uses asbestos as a pipe insulation material.

Â Â Â Â Â  (2) Every employer shall post a sign in the location where notices to employees are normally posted to inform employees that they have a right under this section and ORS 453.317 (6) to information from the employer regarding hazardous substances found in the place of employment.

Â Â Â Â Â  (3) The sign required under subsection (2) of this section shall include, but need not be limited to, the following information and shall be substantially in the following form:

______________________________________________________________________________

NOTICE TO EMPLOYEES

Â Â Â Â Â  You have a right under state law to information about hazardous substances found in your place of employment. For this information, contact your employer.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (4) Notwithstanding any other provision of this chapter or ORS 192.410 to 192.505, an employer may withhold the precise chemical name of a chemical only if the employer can substantiate that:

Â Â Â Â Â  (a) The chemical name is a trade secret with commercial value that can be protected only by limiting disclosure; and

Â Â Â Â Â  (b) The commercial value of the product cannot be preserved by withholding the processes, mixture percentages or other aspects of the production of the product instead of its chemical constituents.

Â Â Â Â Â  (5) A trade secret designation claimed under subsection (4) of this section may be subject to yearly review.

Â Â Â Â Â  (6) Notwithstanding any other provision of this chapter or ORS 192.410 to 192.505, if a treating physician or health professional concludes that the chemical identity of a hazardous chemical used in an employer's place of employment is necessary to prescribe necessary treatment for a patient, the employer may not require the physician or health professional to sign a confidentiality agreement as a condition to the release of the information by the employer, manufacturer or importer. [1985 c.683 Â§Â§3,4,5; 1999 c.232 Â§2; 2005 c.825 Â§18]

INJURED WORKERS' MEMORIAL SCHOLARSHIP

Â Â Â Â Â  654.200 Scholarship account; use; standards for eligibility. (1) There is established in the Consumer and Business Services Fund the Workers' Memorial Scholarship Account. Only the interest earned on moneys in the account shall be used by the Director of the Department of Consumer and Business Services for the establishment and administration of a scholarship program to pay education related expenses of the spouses and children of workers who are killed or who have received a permanent total disability award from injury on the job. A maximum of $250,000 to carry out the provisions of this section shall be credited to the account from civil penalties recovered pursuant to ORS 654.086.

Â Â Â Â Â  (2) The director shall consult with the Safe Employment Education and Training Advisory Committee established pursuant to ORS 654.189 in determining the appropriate scholarship standard and in selecting the recipients. [1991 c.395 Â§2; 1993 c.597 Â§1; 1999 c.1058 Â§1]

HEALTH AND SANITATION INSPECTIONS

Â Â Â Â Â  654.202 Issuance of warrants for safety and health inspections. Magistrates authorized to issue search warrants may, upon application of the Director of the Department of Consumer and Business Services, or any public officer, agent or employee of the director acting in the course of official duties, issue an inspection warrant whenever an inspection or investigation of any place of employment is required or authorized by any state or local statute, ordinance or regulation relating to occupational safety or health. The inspection warrant is an order authorizing the safety or health inspection or investigation to be conducted at a designated place of employment. [1971 c.405 Â§1; 1973 c.833 Â§25; 1977 c.804 Â§41]

Â Â Â Â Â  654.205 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.206 Grounds for issuance of inspection warrants; requirements of affidavit. (1) An inspection warrant shall be issued only upon cause, supported by affidavit, particularly describing the applicant's status in applying for the warrant hereunder, the statute, ordinance or regulation requiring or authorizing the inspection or investigation, the place of employment to be inspected or investigated and the purpose for which the inspection or investigation is to be made including the basis upon which cause exists to inspect. In addition, the affidavit shall contain either a statement that entry has been sought and refused or facts or circumstances reasonably showing that the purposes of the inspection or investigation might be frustrated if entry were sought without an inspection warrant.

Â Â Â Â Â  (2) Cause shall be deemed to exist if reasonable legislative or administrative standards for conducting a routine, periodic or area inspection are satisfied with respect to the particular place of employment, or there is probable cause to believe that a condition of nonconformity with a safety or health statute, ordinance, regulation, rule, standard or order exists with respect to the particular place of employment, or an investigation is reasonably believed to be necessary in order to determine or verify the cause of an employee's death, injury or illness. [1971 c.405 Â§2; 1973 c.833 Â§26]

Â Â Â Â Â  654.210 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.212 Procedure for issuance of inspection warrant by magistrate. (1) Before issuing an inspection warrant, the magistrate may examine under oath the applicant and any other witness and shall be satisfied of the existence of grounds for granting such application.

Â Â Â Â Â  (2) If the magistrate is satisfied that cause for the inspection or investigation exists and that the other requirements for granting the application are satisfied, the magistrate shall issue the warrant, particularly describing the name and title of the person or persons authorized to execute the warrant, the place of employment to be entered and the purpose of the inspection or investigation. The warrant shall contain a direction that it be executed on any day of the week between the hours of 8:00 a.m. and 6:00 p.m., or where the magistrate has specially determined upon a showing that it cannot be effectively executed between those hours, that it be executed at any additional or other time of the day or night. [1971 c.405 Â§3; 1973 c.833 Â§27; 1987 c.158 Â§126]

Â Â Â Â Â  654.215 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.216 Execution of inspection warrants. (1) Except as provided in subsection (2) of this section, in executing an inspection warrant, the person authorized to execute the warrant shall, before entry, make a reasonable effort to present the person's credentials, authority and purpose to an occupant or person in possession of the place of employment designated in the warrant and show the occupant or person in possession of the place of employment the warrant or a copy thereof upon request.

Â Â Â Â Â  (2) In executing an inspection warrant, the person authorized to execute the warrant need not inform anyone of the person's authority and purpose, as prescribed in subsection (1) of this section, but may promptly enter the designated place of employment if it is at the time unoccupied or not in the possession of any person or at the time reasonably believed to be in such condition.

Â Â Â Â Â  (3) A peace officer may be requested to assist in the execution of the inspection warrant.

Â Â Â Â Â  (4) An inspection warrant must be executed and returned to the magistrate by whom it was issued within 10 days from its date, unless such magistrate before the expiration of such time, by indorsement thereon, extends the time for five days. After the expiration of the time prescribed by this subsection, the warrant unless executed is void. [1971 c.405 Â§4; 1973 c.833 Â§28]

Â Â Â Â Â  654.220 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.222 [1971 c.405 Â§5; repealed by 1973 c.833 Â§15 (654.067 enacted in lieu of 654.047, 654.222 and 654.232)]

Â Â Â Â Â  654.225 [Amended by 1959 c.516 Â§1; renumbered 654.047]

Â Â Â Â Â  654.226 [1971 c.405 Â§6; repealed by 1973 c.833 Â§29 (654.241 enacted in lieu of 654.105 and 654.226)]

Â Â Â Â Â  654.230 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.232 [1971 c.405 Â§7; repealed by 1973 c.833 Â§15 (654.067 enacted in lieu of 654.047, 654.222 and 654.232)]

Â Â Â Â Â  654.235 [Amended by 1959 c.516 Â§2; renumbered 654.062]

Â Â Â Â Â  654.240 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.241 [1973 c.833 Â§30 (enacted in lieu of 654.105 and 654.226); repealed by 1975 c.102 Â§4]

Â Â Â Â Â  654.245 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.250 [Repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.251 Assistance to director from other state agencies; inspection of farm labor camps and facilities. (1) The Bureau of Labor and Industries and any other state agency which is vested under separate statute with the authority to make inspections of places of employment, or to promulgate regulations, rules or standards relating to particular areas of occupational safety and health, shall render such advice and assistance to the Director of the Department of Consumer and Business Services as the director may reasonably request or prescribe in order to carry out the purposes of ORS 654.001 to 654.295 and 654.750 to 654.780. When any state agency completes an inspection of a place of employment, it shall promptly notify the director and the affected employer of any condition that may violate any occupational safety or health law, regulation, rule or standard.

Â Â Â Â Â  (2) In addition to the inspection authority granted to the director and the representatives and designees of the director by ORS 654.001 to 654.295 and 654.750 to 654.780, the Bureau of Labor and Industries may inspect farm labor camps, fields and facilities prior to occupancy and as reasonably necessary or appropriate thereafter, and shall report any violation of occupational safety or health laws, regulations, rules or standards to the director or the designees of the director. [1973 c.833 Â§32 (enacted in lieu of 654.100); 1987 c.414 Â§160]

Â Â Â Â Â  654.255 [Amended by 1955 c.643 Â§1; 1957 c.492 Â§1; 1959 c.516 Â§3; renumbered 654.092]

Â Â Â Â Â  654.260 [Amended by 1955 c.643 Â§2; repealed by 1959 c.516 Â§6]

Â Â Â Â Â  654.265 [Amended by 1955 c.644 Â§1; renumbered 654.093]

Â Â Â Â Â  654.270 [Renumbered 654.094]

Â Â Â Â Â  654.275 [Amended by 1959 c.516 Â§4; renumbered 654.096]

Â Â Â Â Â  654.285 Admissibility of rules and orders of department in evidence in proceedings under ORS 654.001 to 654.295 and 654.750 to 654.780. Except as provided in ORS 654.078 (7), every regulation, rule, standard, finding, decision and order of the Department of Consumer and Business Services, general or special, made and entered under the provisions of ORS 654.001 to 654.295 and 654.750 to 654.780 and which has become final by operation of law or on appeal, shall be admissible as evidence in any hearing, civil proceeding or criminal prosecution conducted under the provisions of this chapter and shall, in every such hearing, proceeding or prosecution, be conclusively presumed to be reasonable and lawful and to fix a reasonable and proper standard and requirement of safety and health. [Formerly 654.085; 1977 c.804 Â§42]

Â Â Â Â Â  654.290 Applicability of Administrative Procedures Act; Administrative Law Judge qualifications. (1) Promulgation by the Director of the Department of Consumer and Business Services or by the Workers' Compensation Board of regulations, rules and standards authorized by ORS 654.001 to 654.295 and 654.750 to 654.780, and any judicial review thereof, shall be as provided in ORS chapter 183.

Â Â Â Â Â  (2) Notwithstanding ORS 183.315 (1), the issuance of orders pursuant to ORS 654.001 to 654.295 and 654.750 to 654.780, the conduct of hearings in contested cases and the judicial review thereof shall be as provided in ORS chapter 183, except that:

Â Â Â Â Â  (a) The chairperson of the Workers' Compensation Board or the designee of the chairperson shall employ Administrative Law Judges to hold hearings in contested cases.

Â Â Â Â Â  (b) The order of an Administrative Law Judge in a contested case shall be deemed to be a final order of the board.

Â Â Â Â Â  (c) The director shall have the same right to judicial review of the order of an Administrative Law Judge as any person who is adversely affected or aggrieved by such final order.

Â Â Â Â Â  (d) Affected employees or their authorized representative shall be accorded an opportunity to participate as parties in hearings.

Â Â Â Â Â  (3) Administrative Law Judges shall be members in good standing of the Oregon State Bar and possess such other qualifications as the board may prescribe, and shall be employed in accordance with ORS 656.724. [1973 c.833 Â§35 (enacted in lieu of 654.040, 654.065, 654.070, 654.075 and 654.080); 1975 c.759 Â§18; 1977 c.804 Â§43; 1999 c.876 Â§1]

Â Â Â Â Â  654.293 Representation of employer by attorney permitted. Neither ORS 9.320 nor any provision in the Oregon Safe Employment Act shall be construed to deny an employer the right to be represented by an attorney or any other authorized representative designated by the employer in any proceedings under ORS 654.001 to 654.295 and 654.750 to 654.780. [1975 c.370 Â§2]

Â Â Â Â Â  654.295 Application of Oregon Safe Employment Act. (1) Nothing contained in ORS 654.001 to 654.295 and 654.750 to 654.780 shall invalidate any existing occupational safety or health regulation, rule, standard or order which is not clearly inconsistent with the purposes and provisions of ORS 654.001 to 654.295 and 654.750 to 654.780.

Â Â Â Â Â  (2) Where any part of a law, regulation, rule, standard or order is found to be clearly inconsistent with ORS 654.001 to 654.295 and 654.750 to 654.780 and declared to be invalid, it is the intent of the Legislative Assembly that the remaining provisions of such law, regulation, rule, standard or order remain in effect as fully as if the invalid part had not been adopted. [1973 c.833 Â§36]

EMPLOYER LIABILITY LAW

Â Â Â Â Â  654.305 Protection and safety of persons in hazardous employment generally. Generally, all owners, contractors or subcontractors and other persons having charge of, or responsibility for, any work involving a risk or danger to the employees or the public shall use every device, care and precaution that is practicable to use for the protection and safety of life and limb, limited only by the necessity for preserving the efficiency of the structure, machine or other apparatus or device, and without regard to the additional cost of suitable material or safety appliance and devices. [Amended by 1997 c.249 Â§199]

Â Â Â Â Â

Â Â Â Â Â  654.310 Places of employment; compliance with applicable orders, rules. All owners, contractors, subcontractors, or persons whatsoever, engaged in the construction, repairing, alteration, removal or painting of any building, bridge, viaduct or other structure, or in the erection or operation of any machinery, or in the manufacture, transmission and use of electricity, or in the manufacture or use of any dangerous appliance or substance, shall see that all places of employment are in compliance with every applicable order, decision, direction, standard, rule or regulation made or prescribed by the Department of Consumer and Business Services pursuant to ORS 654.001 to 654.295 and 654.750 to 654.780. [Amended by 1975 c.148 Â§1; 1977 c.804 Â§44]

Â Â Â Â Â  654.315 Persons in charge of work to see that ORS 654.305 to 654.336 are complied with. The owners, contractors, subcontractors, foremen, architects or other persons having charge of the particular work, shall see that the requirements of ORS 654.305 to 654.336 are complied with.

Â Â Â Â Â  654.320 Who considered agent of owner. The manager, superintendent, foreman or other person in charge or control of all or part of the construction, works or operation shall be held to be the agent of the employer in all suits for damages for death or injury suffered by an employee.

Â Â Â Â Â  654.325 Who may prosecute damage action for death; damages unlimited. If there is any loss of life by reason of violations of ORS 654.305 to 654.336 by any owner, contractor or subcontractor or any person liable under ORS 654.305 to 654.336, the surviving spouse and children and adopted children of the person so killed and, if none, then the lineal heirs of that person and, if none, then the mother or father, as the case may be, shall have a right of action without any limit as to the amount of damages which may be awarded. If none of the persons entitled to maintain such action reside within the state, the executor or administrator of the deceased person may maintain such action for their respective benefits and in the order above named.

Â Â Â Â Â  654.330 Fellow servant negligence as defense. In all actions brought to recover from an employer for injuries suffered by an employee, the negligence of a fellow servant shall not be a defense where the injury was caused or contributed to by any of the following causes:

Â Â Â Â Â  (1) Any defect in the structure, materials, works, plant or machinery of which the employer or the agent of the employer could have had knowledge by the exercise of ordinary care.

Â Â Â Â Â  (2) The neglect of any person engaged as superintendent, manager, foreman or other person in charge or control of the works, plant, machinery or appliances.

Â Â Â Â Â  (3) The incompetence or negligence of any person in charge of, or directing the particular work in which the employee was engaged at the time of the injury or death.

Â Â Â Â Â  (4) The incompetence or negligence of any person to whose orders the employee was bound to conform and did conform and by reason of having conformed thereto the injury or death resulted.

Â Â Â Â Â  (5) The act of any fellow servant done in obedience to the rules, instructions or orders given by the employer or any other person who has authority to direct the doing of said act.

Â Â Â Â Â  654.335 [Repealed by 2001 c.865 Â§19]

Â Â Â Â Â

Â Â Â Â Â  654.336 Comparative negligence. The provisions of ORS 31.600 to 31.620 apply to an action under ORS 654.305 to 654.336. [2001 c.865 Â§17]

SAFETY AND HEALTH PROFESSIONALS

Â Â Â Â Â  654.400 Use of title of industrial hygienist, occupational health and safety technologist, construction health and safety technician or safety professional; cause of action. (1) No person may purport to be:

Â Â Â Â Â  (a) A certified industrial hygienist or use the initials CIH unless the person holds a current certification as an industrial hygienist from the American Board of Industrial Hygiene.

Â Â Â Â Â  (b) An industrial hygienist in training or use the initials IHIT unless the person holds a current designation as an industrial hygienist in training from the American Board of Industrial Hygiene.

Â Â Â Â Â  (c) A certified occupational health and safety technologist or use the initials OHST unless the person holds a current certification as an occupational health and safety technologist from the American Board of Industrial Hygiene or the Board of Certified Safety Professionals.

Â Â Â Â Â  (d) A certified construction health and safety technician or use the initials CHST unless the person holds a current certification as a construction health and safety technician from the American Board of Industrial Hygiene or the Board of Certified Safety Professionals.

Â Â Â Â Â  (e) A certified safety professional or use the initials CSP unless the person holds a current designation as a certified safety professional from the Board of Certified Safety Professionals.

Â Â Â Â Â  (f) An associate safety professional or use the initials ASP unless the person holds a current designation as an associate safety professional from the Board of Certified Safety Professionals.

Â Â Â Â Â  (2) The American Board of Industrial Hygiene, the Board of Certified Safety Professionals or a person lawfully practicing a profession listed in subsection (1) of this section may bring a private cause of action in the appropriate court to recover damages up to $1,000 against any person who violates subsection (1) of this section. The court may provide such equitable relief as it deems necessary or proper. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1999 c.478 Â§1]

Â Â Â Â Â  Note: 654.400 and 654.402 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 654 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  654.402 Activities permitted under other designation, certification or license. ORS 654.400 does not prevent a person legally regulated in this state under any other licensing provisions, rules or regulations from engaging in the activities permitted under that designation, certification or license provided that the person does not use the titles or initials specified in ORS 654.400. [1999 c.478 Â§2]

Â Â Â Â Â  Note: See note under 654.400.

Â Â Â Â Â  654.405 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.410 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.415 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.420 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.425 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.430 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.505 [Repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.510 [Amended by 1953 c.514 Â§5; 1957 c.201 Â§1; 1959 c.515 Â§1; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.515 [Repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.520 [Amended by 1953 c.514 Â§5; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.525 [Amended by 1959 c.657 Â§1; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.530 [Amended by 1953 c.514 Â§5; 1957 c.201 Â§2; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.532 [1953 c.514 Â§5; 1957 c.201 Â§3; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.535 [Amended by 1953 c.514 Â§5; 1957 c.201 Â§4; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.540 [Amended by 1957 c.465 Â§11; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.545 [Amended by 1953 c.514 Â§5; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.550 [Amended by 1953 c.514 Â§5; 1957 c.201 Â§5; repealed by 1961 c.485 Â§29]

Â Â Â Â Â  654.605 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.610 [Repealed by 1973 c.833 Â§48]

Â Â Â Â Â  654.705 [Repealed by 1967 c.150 Â§2]

Â Â Â Â Â  654.710 [Repealed by 1967 c.150 Â§2]

REPORTS OF ACCIDENTS TO PUBLIC UTILITY COMMISSION

Â Â Â Â Â  654.715 Report of accidents to Public Utility Commission; investigation; supplemental reports; rules. (1) Every public utility and telecommunications utility shall give immediate notice by telegraph, telephone or personally, to the Public Utility Commission whenever any accident occurs within this state upon its premises, or directly or indirectly arises from or is connected with its maintenance or operation, if the accident is attended by loss of human life or limb or serious injury to person or property.

Â Â Â Â Â  (2) The Public Utility Commission may, if the commission deems the public interest requires it, investigate each such accident forthwith, after giving the public utility or telecommunications utility involved reasonable notice of the time and place of such investigation.

Â Â Â Â Â  (3) The Public Utility Commission may adopt and amend rules and regulations governing the form and content of reports to the commission to enable the commission to ascertain relevant facts and circumstances attending such accident and the causes thereof. Whenever the original report is insufficient, in the opinion of the commission, the commission may require the public utility or telecommunications utility to file supplemental reports of accidents. [Amended by 1965 c.462 Â§2; 1987 c.447 Â§137; 1995 c.733 Â§48]

Â Â Â Â Â  654.720 Public inspection or use of reports as evidence prohibited. No report, or any part thereof, required by ORS 654.715, shall be open to public inspection or be used as evidence in any action for damages in any suit or action arising out of any matter mentioned in the report.

HAZARDOUS CHEMICALS USED IN AGRICULTURE

Â Â Â Â Â  654.750 Definitions for ORS 654.750 to 654.780. As used in this section and ORS 654.760, 654.770 and 654.780, unless the context requires otherwise:

Â Â Â Â Â  (1) "Employee" means any individual, whether lawfully or unlawfully employed, who engages to furnish services for a remuneration, financial or otherwise, subject to the direction and control of an employer.

Â Â Â Â Â  (2) "Employer" means any person engaged in agriculture who engages one or more employees.

Â Â Â Â Â  (3) "Hazardous chemical" means any chemical which is a physical or health hazard.

Â Â Â Â Â  (4) "Health hazard" means a chemical for which there is statistically significant evidence, based on at least one study conducted in accordance with established scientific principles, that acute or chronic health effects may occur in exposed employees. The term "health hazard" includes chemicals which are carcinogenic, toxic or highly toxic agents, reproductive toxins, irritants, corrosives, sensitizers, hepatotoxins, nephrotoxins, neurotoxins, agents which act on the hematopoietic system, and agents which damage the lungs, skin, eyes or mucous membranes.

Â Â Â Â Â  (5) "Physical hazard" means a chemical for which there is scientifically valid evidence that it is a combustible liquid, a compressed gas, explosive, flammable, an organic peroxide, an oxidizer, pyrophoric, unstable or water-reactive compound. [1987 c.832 Â§2]

Â Â Â Â Â  654.760 Rules on hazardous chemicals, safety equipment and training. The Department of Consumer and Business Services shall adopt rules that require employers in agriculture to:

Â Â Â Â Â  (1) Provide adequate information to all of their employees about hazardous chemicals in use in the workplace and to which employees may reasonably be expected to be exposed;

Â Â Â Â Â  (2) Provide protective safety equipment determined by rule to be adequate; and

Â Â Â Â Â  (3) Provide adequate training for employees mixing, loading, applying or otherwise handling hazardous chemicals. [1987 c.832 Â§3; 1999 c.232 Â§3]

Â Â Â Â Â  654.770 Basic information available to agricultural employers for employees; content; language. The Department of Consumer and Business Services shall develop and make available basic information for agriculture employers to use in informing and training employees. The information shall include, but need not be limited to, proper personal hygiene, protective safety equipment, general safety rules, proper work clothing, employee rights with respect to this chapter and common symptoms of hazardous chemical exposure. The basic information shall be developed in a variety of languages including but not limited to English, Spanish, Russian, Thai, Japanese, Chinese, Laotian, Vietnamese, Korean and Cambodian. [1987 c.832 Â§4; 2005 c.22 Â§460]

Â Â Â Â Â  654.780 Providing basic information to employees. Agriculture employers shall give all employees a copy of the basic information developed by the Department of Consumer and Business Services for the purpose of informing employees pursuant to ORS 654.770. The information shall be provided in the employee's own language if the department has produced it in that language. The information shall be provided to persons at the time of hire. [1987 c.832 Â§5; 2005 c.22 Â§461]

PENALTIES

Â Â Â Â Â  654.990 [Amended by 1959 c.516 Â§5; 1961 c.485 Â§28; 1967 c.150 Â§1; repealed by 1973 c.833 Â§37 (654.991 enacted in lieu

of 654.990)]

Â Â Â Â Â  654.991 Penalties. (1) Subject to ORS 153.022, any employer who willfully violates any provision of, or any regulation, rule, standard or order promulgated pursuant to, ORS 654.001 to 654.295 and 654.750 to 654.780, and that violation is found to have caused or materially contributed to the death of any employee, shall, upon conviction, be punished by a fine of not more than $10,000 or by imprisonment for not more than six months, or by both; except that if the conviction is for a violation committed after a first conviction of such person, punishment shall be by a fine of not more than $20,000 or by imprisonment for not more than one year, or by both. For the purposes of this subsection, a violation is willful if it is committed knowingly by an employer or supervisory employee who, having a free will or choice, intentionally or knowingly disobeys or recklessly disregards the requirements of a regulation, rule, standard or order. ORS 161.085 shall apply to terms used in this section.

Â Â Â Â Â  (2) Any person who gives advance notice of any inspection to be conducted under ORS 654.001 to 654.295 and 654.750 to 654.780, without authority from the Director of the Department of Consumer and Business Services or the designees of the director, shall, upon conviction, be punished by a fine of not more than $1,000 or by imprisonment for not more than six months, or by both.

Â Â Â Â Â  (3) Whoever knowingly makes a false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to ORS 654.001 to 654.295 and 654.750 to 654.780 shall, upon conviction, be punished by a fine of not more than $10,000 or by imprisonment for not more than six months, or by both.

Â Â Â Â Â  (4) Punishment under this section does not affect or lessen the civil liability of the offender.

[1973 c.833 Â§38 (enacted in lieu of 654.990); 1977 c.455 Â§1; 1999 c.1051 Â§321]

_______________



Chapter 655

Chapter 655 Â Benefits for Injured Trainees and Inmates

2005 EDITION

BENEFITS FOR INJURED TRAINEES AND INMATES

LABOR AND EMPLOYMENT

BENEFITS FOR INJURED INMATES OF PENITENTIARY, CORRECTIONAL INSTITUTION OR WORK CAMP

655.505Â Â Â Â  Definitions for ORS 655.505 to 655.555

655.510Â Â Â Â  Benefits for injuries in authorized employment; establishing injury claim; exclusive remedy

655.515Â Â Â Â  Benefits, training and medical services under ORS 655.505 to 655.555; rules

655.520Â Â Â Â  Filing claim for benefits; rules; initial award; limitations

655.525Â Â Â Â  Procedure for review of claims

655.530Â Â Â Â  Assignment of benefits under ORS 655.505 to 655.555

655.535Â Â Â Â  Charging claims costs

655.540Â Â Â Â  Disposition and use of assessments

655.545Â Â Â Â  Liability for payment of benefits; precedence of expenses; priority among claimants

655.550Â Â Â Â  Assessment of Oregon Department of Administrative Services for costs of Workers' Compensation Board

655.555Â Â Â Â  Rules for administration of fund for inmate injuries

BENEFITS FOR INJURED OCCUPATIONALLY LIMITED TRAINEES

655.605Â Â Â Â  Definitions for ORS 655.605 and 655.615

655.615Â Â Â Â  Payment of benefits to injured occupationally limited trainees

Â Â Â Â Â  655.010 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.020 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.030 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.040 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.050 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.060 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.070 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.080 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.090 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.100 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.110 [Amended by 1965 c.285 Â§84; 1967 c.359 Â§696; renumbered 652.720]

Â Â Â Â Â  655.120 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.130 [Amended by 1967 c.359 Â§697; renumbered 652.710]

Â Â Â Â Â  655.140 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.150 [Amended by 1965 c.285 Â§85; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.160 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  655.170 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  655.210 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  655.405 [1963 c.472 Â§1; 1969 c.247 Â§5; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.410 [1963 c.472 Â§Â§2,5; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.415 [1963 c.472 Â§4; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.420 [1963 c.472 Â§6; 1965 c.285 Â§79a; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.425 [1963 c.472 Â§9; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.430 [1963 c.472 Â§7; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.435 [1963 c.472 Â§3; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.440 [1963 c.472 Â§Â§8,13; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.445 [1963 c.472 Â§Â§10,12,14; 1967 c.335 Â§53; 1967 c.637 Â§Â§24, 24a; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.450 [1963 c.472 Â§11; repealed by 1979 c.814 Â§1]

Â Â Â Â Â  655.460 [1965 c.285 Â§79c; repealed by 1979 c.814 Â§1]

BENEFITS FOR INJURED INMATES OF PENITENTIARY, CORRECTIONAL INSTITUTION OR WORK CAMP

Â Â Â Â Â  655.505 Definitions for ORS 655.505 to 655.555. As used in ORS 655.505 to 655.555:

Â Â Â Â Â  (1) "Attending practitioner" means Department of Corrections medical staff, or specialists assisting Department of Corrections medical staff, while the inmate is committed to the physical and legal custody of the Department of Corrections. At all other times, "attending practitioner" means a person licensed in Oregon or another state as a medical doctor, doctor of osteopathy, doctor of optometry, doctor of dentistry or nurse practitioner who provides services within the scope of the license.

Â Â Â Â Â  (2) "Authorized work or occupational training assignment" means the work assignment of an inmate:

Â Â Â Â Â  (a) As authorized by ORS 421.305 to 421.340;

Â Â Â Â Â  (b) As authorized by ORS 421.450 to 421.480;

Â Â Â Â Â  (c) As authorized by ORS 144.410 to 144.525; or

Â Â Â Â Â  (d) In any other inmate activity or program, including, but not limited to, on-the-job training established by the Department of Corrections under section 41, Article I, Oregon Constitution, whether or not compensation has been established by the Director of the Department of Corrections for participation in the activity or program.

Â Â Â Â Â  (3) "Department" means the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) "Injury" means:

Â Â Â Â Â  (a) An accidental injury or accidental injury to prosthetic devices occurring in the course of, and caused in major part by, an authorized work or occupational training assignment requiring medical services and resulting in disability or death; or

Â Â Â Â Â  (b) Any disease or infection that:

Â Â Â Â Â  (A) Arises out of, and in the course of, an authorized work or occupational training assignment;

Â Â Â Â Â  (B) Is caused in major part by ingestion, absorption or inhalation of, or contact with, dust, fumes, vapors, gases, radiation or other substances to which a worker who is not an inmate is not ordinarily subjected or exposed while working;

Â Â Â Â Â  (C) Requires medical services; and

Â Â Â Â Â  (D) Results in disability or death.

Â Â Â Â Â  (5) "Inmate" means a person committed to the physical and legal custody of the Department of Corrections.

Â Â Â Â Â  (6) "Medical services" means reasonable and necessary services prescribed by an attending practitioner for conditions resulting from injury for a period that the nature of the injury or the process of recovery requires. "Medical services" includes medical, surgical, hospital, nursing, ambulance and other related services, drugs, medicine, crutches and prosthetic appliances, braces and supports and, when necessary, physical restorative services.

Â Â Â Â Â  (7) "Medically stationary" means that no further material improvement would reasonably be expected from medical treatment or the passage of time.

Â Â Â Â Â  (8) The terms "beneficiary," "child" and "dependent" are defined as provided in ORS 656.005. [1963 c.527 Â§1; 1967 c.504 Â§10; 1969 c.247 Â§6; 1969 c.597 Â§63; 1975 c.631 Â§1; 1987 c.320 Â§241; 1991 c.566 Â§7; 1993 c.500 Â§50; 1995 c.384 Â§18; 1997 c.851 Â§14]

Â Â Â Â Â  655.510 Benefits for injuries in authorized employment; establishing injury claim; exclusive remedy. (1) Every inmate shall receive benefits as provided in ORS 655.505 to 655.555 for injury sustained in an authorized work or occupational training assignment:

Â Â Â Â Â  (a) Where the injury is proximately caused by or received in the course of the authorized work or occupational training assignment, with or without negligence of the inmate;

Â Â Â Â Â  (b) Where the injury is not intentionally self-inflicted;

Â Â Â Â Â  (c) Where the injury is not a result of a willful violation of work rules or rules regulating inmate conduct or premises security; and

Â Â Â Â Â  (d) Where the injury does not occur to an active participant in an assault or combat that is not connected to the job assignment and that constitutes a deviation from customary duties.

Â Â Â Â Â  (2) An injury must be established by medical evidence supported by objective findings. The medical evidence must be substantiated by verifiable pathological indication of injury that includes, but is not limited to, range of motion, atrophy, muscle strength, palpable muscle spasm and diagnostic evidence substantiated by clinical findings. Objective findings do not include physical findings or subjective responses to physical examinations that are not consistently reproducible, measurable or observable, or do not fit an anatomical pattern and that cannot be demonstrated after reasonable medical evaluation. A claimant's statement to a physician or other party does not constitute objective medical evidence sufficient to substantiate an injury.

Â Â Â Â Â  (3) The following circumstances do not constitute a basis for establishing an injury:

Â Â Â Â Â  (a) Compulsion to participate in employment or training;

Â Â Â Â Â  (b) Disciplinary action taken by the Department of Corrections;

Â Â Â Â Â  (c) Action taken by the Department of Corrections to protect the safety of persons other than inmates or of other inmates or to maintain order; or

Â Â Â Â Â  (d) Actions of other inmates.

Â Â Â Â Â  (4) The filing of claims for benefits under ORS 655.505 to 655.555 is the exclusive remedy of an inmate or beneficiary of the inmate for injuries compensable under ORS 655.505 to 655.555 against the state or its political subdivisions or any person or entity that contracts with the Department of Corrections for the services of inmate labor, any person or entity that employs an inmate in a work release program established under ORS 144.420 or any owner or manager of premises where authorized work or occupational training assignments occur, regardless of negligence. This section applies to any work-related injury to, or conditions of, an inmate whether or not the injury is determined to be compensable under ORS 655.505 to 655.555. [1963 c.527 Â§Â§2,4; 1995 c.384 Â§19]

Â Â Â Â Â  655.515 Benefits, training and medical services under ORS 655.505 to 655.555; rules. If an inmate sustains an injury as described in ORS 655.510, benefits shall be delivered in a manner similar to that provided for injured workers under the workers' compensation laws of this state, except that:

Â Â Â Â Â  (1) No benefits, except medical services and any occupational training or rehabilitation services provided by the Department of Corrections, shall accrue to the inmate until the date of release from confinement and shall be based upon the condition of the inmate at that time.

Â Â Â Â Â  (2) Benefits shall be discontinued during any subsequent period of reconfinement in a penal institution.

Â Â Â Â Â  (3) Costs of rehabilitation services to disabled inmates shall be paid out of the Insurance Fund established under ORS 278.425 in an amount approved by the Oregon Department of Administrative Services, which shall be the reasonable and necessary cost of such services.

Â Â Â Â Â  (4) Medical services when the inmate is confined in a Department of Corrections facility shall be those provided by the Department of Corrections. After release, medical services shall be paid only if necessary to the process of recovery and as prescribed by the attending practitioner. No medical services may be paid after the attending practitioner has determined that the inmate is medically stationary other than for reasonable, periodic repair or replacement of prosthetic appliances. The department, by rule, may require that medical and rehabilitation services after release must be provided directly by the state or its contracted managed care organization. [1963 c.527 Â§3; 1991 c.566 Â§8; 1995 c.384 Â§20]

Â Â Â Â Â  655.520 Filing claim for benefits; rules; initial award; limitations. (1) Claims for entitlement to benefits under ORS 655.505 to 655.555 shall be filed by application with the Oregon Department of Administrative Services as provided by rules adopted by the department, to the extent not inconsistent with ORS 655.505 to 655.555. Such claims shall be filed within the required periods after the injury even though actual benefits may not accrue until release of the inmate from confinement. The department may, before acting upon a claim, require further information for determination of eligibility under ORS 655.505 to 655.555.

Â Â Â Â Â  (2) When a claim is approved, the department shall make an initial estimate of award conditioned as provided in ORS 655.515. Upon release of the inmate from confinement, the inmate shall apply for an award and the department shall reaffirm or modify its initial award in a manner appropriate to the condition of the inmate upon release.

Â Â Â Â Â  (3) The rights to benefits under ORS 655.505 to 655.555 shall be barred unless written claim is filed with the department within 90 days after the injury, or if death results therefrom, within 90 days after death. However, if death occurs more than one year after the injury, the right shall be barred unless prior written claim based on the injury has been timely filed. The inmate must make written application for an award no later than 180 days following the release of the inmate from confinement. The requirements of this subsection may be waived by the department on the ground that, for good and sufficient reason, the claim could not be filed on time. [1963 c.527 Â§5; 1965 c.285 Â§79d; 1991 c.566 Â§9; 1995 c.384 Â§21]

Â Â Â Â Â  655.525 Procedure for review of claims. Except as otherwise provided by rule of the Oregon Department of Administrative Services, an inmate or the beneficiary of the inmate may obtain review of action taken on the claim as provided in ORS 656.283 to 656.304. [1963 c.527 Â§6; 1965 c.285 Â§79e; 1983 c.740 Â§241a; 1995 c.384 Â§22]

Â Â Â Â Â  655.530 Assignment of benefits under ORS 655.505 to 655.555. No benefits payable under ORS 655.505 to 655.555 are subject to assignment prior to their receipt by the person entitled thereto, nor shall they pass by operation of law. These benefits and the right to receive them are also exempt from seizure on execution, attachment or garnishment, or by the process of any court. [1963 c.527 Â§7]

Â Â Â Â Â  655.535 Charging claims costs. Claims payments and administrative costs of the Oregon Department of Administrative Services shall be charged by the department to the Department of Corrections pursuant to ORS 278.435. [1963 c.527 Â§Â§8,12; 1981 c.211 Â§1; 1987 c.320 Â§242; 1991 c.566 Â§10]

Â Â Â Â Â  655.540 Disposition and use of assessments. (1) The assessments paid to the Oregon Department of Administrative Services by the Department of Corrections shall be credited as a component of the Insurance Fund pursuant to ORS 278.425 and 278.435.

Â Â Â Â Â  (2) Funds credited to the inmate injury component of the Insurance Fund for the purposes of ORS 655.505 to 655.555 may be used to effect insurance or reinsurance with any authority or instrumentality, public or private, or otherwise to distribute the liability for compensation payable to persons entitled to recover under ORS 655.505 to 655.555. [1963 c.527 Â§Â§9,11; 1967 c.335 Â§54; 1967 c.637 Â§Â§25,25a; 1989 c.966 Â§66; 1991 c.566 Â§11]

Â Â Â Â Â  655.545 Liability for payment of benefits; precedence of expenses; priority among claimants. Liability of the Oregon Department of Administrative Services or the Insurance Fund for the payment of benefits under ORS 655.505 to 655.555 is contingent upon and limited by the availability of reserves in the inmate injury component of the Insurance Fund. In the event that the reserves in the inmate injury component of the Insurance Fund are not sufficient to meet the benefit payments and administration cost for a given period, the expenses of the department shall have precedence over all other claims. Thereafter, priority among claimants is determined according to the time of filing of the claim. [1963 c.527 Â§10; 1991 c.566 Â§12]

Â Â Â Â Â  655.550 Assessment of Oregon Department of Administrative Services for costs of Workers' Compensation Board. The Workers' Compensation Board may from time to time assess the Oregon Department of Administrative Services for the reasonable cost of services provided by the board under ORS 655.505 to 655.555. [1965 c.285 Â§79g; 1991 c.566 Â§13]

Â Â Â Â Â  655.555 Rules for administration of fund for inmate injuries. The Oregon Department of Administrative Services, with the approval of the Department of Corrections, shall adopt rules necessary to administer the inmate injury fund. The rules may provide for procedures, benefits and coverage that vary from the workers' compensation system. [1995 c.384 Â§24; 1997 c.851 Â§15]

BENEFITS FOR INJURED OCCUPATIONALLY LIMITED TRAINEES

Â Â Â Â Â  655.605 Definitions for ORS 655.605 and 655.615. As used in ORS 655.605 and 655.615:

Â Â Â Â Â  (1) "Department" means the Department of Human Services.

Â Â Â Â Â  (2) "Employer" means any person who provides on-the-job training for trainees in cooperation with the department or the Commission for the Blind even though no wages or salary is paid to the trainee.

Â Â Â Â Â  (3) "Employment" means work experience through nonremunerative, on-the-job training as a part of a special training program of the department or the Commission for the Blind occurring on the premises of the employer or at such other places as the department or the Commission for the Blind and the employer may agree.

Â Â Â Â Â  (4) "Injury" means any personal injury sustained by a trainee by accident, disease or infection arising out of and in the course of employment, or death resulting proximately therefrom as provided in ORS chapter 656.

Â Â Â Â Â  (5) "State Accident Insurance Fund Corporation" and "corporation" mean the State Accident Insurance Fund Corporation created under ORS 656.752.

Â Â Â Â Â  (6) "Trainee" or "client" means an occupationally limited person who is participating in a special training or evaluation program of the department or the Commission for the Blind in which the trainee is enrolled. [1971 c.581 Â§1; 1973 c.429 Â§1; 1979 c.814 Â§5; 1981 c.184 Â§1; 1989 c.224 Â§123; 2001 c.900 Â§213]

Â Â Â Â Â  655.615 Payment of benefits to injured occupationally limited trainees. (1) All clients participating in a work evaluation or work experience program of the Department of Human Services are considered as workers subject to ORS chapter 656 for purposes of this section.

Â Â Â Â Â  (2) The department shall submit a written statement to the State Accident Insurance Fund Corporation that includes a description of the work to be performed by such clients.

Â Â Â Â Â  (3) Upon receiving the written statement, the corporation may fix assumed wage rates for the clients enrolled in the work evaluation or work experience program, without regard to ORS chapter 652, ORS 653.010 to 653.545 or 653.991, which may be used only for purposes of computations under ORS chapter 656.

Â Â Â Â Â  (4) The department shall maintain a separate list of the names of those enrolled in its work evaluation or work experience program; and shall, upon request, furnish or make such list available to the corporation. Clients covered under this section are entitled to the benefits of ORS chapter 656 and they are entitled to such benefits if injured as provided in ORS 656.156 and 656.202 while performing any duties arising out of and in the course of their participation in the work evaluation or work experience program, provided the duties being performed are among those described in the written statement referred to in subsection (2) of this section.

Â Â Â Â Â  (5) The filing of claims for benefits under this section is the exclusive remedy of a trainee or the beneficiary of the trainee for injuries compensable under ORS chapter 656 against the state, its political subdivisions, its officers and employees, or the person who provides on-the-job training or job evaluation services for the injured client, regardless of negligence except that the exclusive remedy provisions shall not apply in the case of suits brought under the provisions of ORS 656.576 to 656.596 against third parties. [1971 c.581 Â§2; 1981 c.184 Â§2; 1983 c.706 Â§1]

Â Â Â Â Â  655.990 [Amended by 1965 c.285 Â§86; 1967 c.359 Â§698; renumbered as part of 652.990]

_______________



Chapter 656

Chapter 656 Â Workers' Compensation

2005 EDITION

WORKERS' COMPENSATION

LABOR AND EMPLOYMENT

GENERAL PROVISIONS

656.001Â Â Â Â  Short title

656.003Â Â Â Â  Application of definitions to construction of chapter

656.005Â Â Â Â  Definitions

656.006Â Â Â Â  Effect on employers' liability law

656.008Â Â Â Â  Extension of laws relating to workers' compensation to federal lands and projects within state

656.010Â Â Â Â  Treatment by spiritual means

656.012Â Â Â Â  Findings and policy

COVERAGE

656.017Â Â Â Â  Employer required to pay compensation and perform other duties; state not authorized to be direct responsibility employer

656.018Â Â Â Â  Effect of providing coverage; exclusive remedy

656.019Â Â Â Â  Civil negligence action for claim denied on basis of failure to meet major contributing cause standard; statute of limitations

656.020Â Â Â Â  Damage actions by workers against noncomplying employers; defenses outlawed

656.021Â Â Â Â  Person performing work under ORS chapter 701 as subject employer

656.023Â Â Â Â  Who are subject employers

656.025Â Â Â Â  Individuals engaged in commuter ridesharing not subject workers; conditions

656.027Â Â Â Â  Who are subject workers

656.029Â Â Â Â  Obligation of person letting contract to provide coverage for workers under contract; exceptions; effect of failure to provide coverage

656.031Â Â Â Â  Coverage for municipal volunteer personnel

656.033Â Â Â Â  Coverage for participants in work experience or school directed professional training programs

656.035Â Â Â Â  Status of workers in separate occupations of employer

656.037Â Â Â Â  Exemption from coverage for persons engaged in certain real estate activities

656.039Â Â Â Â  Employer may elect to provide coverage for workers not subject to law; procedure; cancellation

656.041Â Â Â Â  City or county may elect to provide coverage for jail inmates

656.043Â Â Â Â  Governmental agency paying wages responsible for providing coverage

656.044Â Â Â Â  State Accident Insurance Fund Corporation may insure liability under Longshoremen's and Harbor Workers' Compensation Act; procedure; cancellation

656.046Â Â Â Â  Coverage of persons in college work experience and professional education programs

656.052Â Â Â Â  Prohibition against employment without coverage; proposed order declaring noncomplying employer; effect of failure to comply; joint and several liability of corporation, officers and directors

656.054Â Â Â Â  Claim of injured worker of noncomplying employer; procedure for disputing acceptance of claim; recovery of costs from noncomplying employer; restrictions

656.056Â Â Â Â  Subject employers must post notice of manner of compliance

656.070Â Â Â Â  Definitions for ORS 656.027, 656.070 and 656.075

656.075Â Â Â Â  Exemption from coverage for newspaper carriers; casualty insurance and other requirements

656.126Â Â Â Â  Coverage while temporarily in or out of state; judicial notice of other state's laws; agreements between states relating to conflicts of jurisdiction; limitation on compensation for claims in this state and other jurisdictions

656.128Â Â Â Â  Sole proprietors, limited liability company members, partners, independent contractors may elect coverage by insurer; cancellation

656.132Â Â Â Â  Coverage of minors

656.135Â Â Â Â  Coverage of deaf school, blind school work experience trainees

656.138Â Â Â Â  Coverage of apprentices, trainees participating in related instruction classes

656.140Â Â Â Â  Coverage of persons operating equipment for hire

656.154Â Â Â Â  Injury due to negligence or wrong of a person not in the same employ as injured worker; remedy against such person

656.156Â Â Â Â  Intentional injuries

656.160Â Â Â Â  Effect of incarceration on receipt of compensation

656.170Â Â Â Â  Validity of provisions of certain collective bargaining agreements; alternative dispute resolution systems; exclusive medical service provider lists; authority of director

656.172Â Â Â Â  Applicability of and criteria for establishing program under ORS 656.170

656.174Â Â Â Â  Rules

APPLICABILITY PROVISIONS

656.202Â Â Â Â  Compensation payable to subject worker in accordance with law in effect at time of injury; exceptions; notice regarding payment

NoteÂ Â Â Â Â Â Â Â Â  Implementation of 1990 Laws

NoteÂ Â Â Â Â Â Â Â Â  Implementation of 1995 Laws

NoteÂ Â Â Â Â Â Â Â Â  Implementation of 1997 Laws

NoteÂ Â Â Â Â Â Â Â Â  Implementation of 2001 Laws

NoteÂ Â Â Â Â Â Â Â Â  Implementation of 2003 Laws

NoteÂ Â Â Â Â Â Â Â Â  Implementation of 2005 Laws

COMPENSATION AND MEDICAL BENEFITS

656.204Â Â Â Â  Death

656.206Â Â Â Â  Permanent total disability

656.208Â Â Â Â  Death during permanent total disability

656.209Â Â Â Â  Offsetting permanent total disability benefits against Social Security benefits

656.210Â Â Â Â  Temporary total disability; payment during medical treatment; election; rules

656.211Â Â Â Â  "Average weekly wage" defined

656.212Â Â Â Â  Temporary partial disability

656.214Â Â Â Â  Permanent partial disability

NoteÂ Â Â Â Â Â Â Â Â  Benefits, January 1, 1992, to December 31, 1995

NoteÂ Â Â Â Â Â Â Â Â  Benefits, January 1, 1996, to December 31, 1997

NoteÂ Â Â Â Â Â Â Â Â  Benefits, January 1, 1998, to October 23, 1999

NoteÂ Â Â Â Â Â Â Â Â  Benefits, January 1, 2000, to December 31, 2004

NoteÂ Â Â Â Â Â Â Â Â  Benefits, January 1, 2002, to December 31, 2004

656.216Â Â Â Â  Permanent partial disability; method of payment; effect of prior receipt of temporary disability payments

656.218Â Â Â Â  Continuance of permanent partial disability payments to survivors; effect of death prior to final claim disposition; burial allowance

656.222Â Â Â Â  Compensation for additional accident

656.225Â Â Â Â  Compensability of certain preexisting conditions

656.226Â Â Â Â  Cohabitants and children entitled to compensation

656.228Â Â Â Â  Payments directly to beneficiary or custodian

656.230Â Â Â Â  Lump sum award payments with approval of director

656.232Â Â Â Â  Payments to aliens residing outside of United States

656.234Â Â Â Â  Compensation not assignable nor to pass by operation of law; certain benefits subject to child support obligations

656.236Â Â Â Â  Compromise and release of claim matters except for medical benefits; approval by board; approval by director for certain reserve reimbursements; restriction on charging costs to workers; restriction on joinder as parties for responsibility determinations

656.240Â Â Â Â  Deduction of benefits from sick leave payments paid to employees

656.245Â Â Â Â  Medical services to be provided; limitations; use of generic drugs; services by providers not members of managed care organizations; authorizing temporary disability compensation and making finding of impairment for disability rating purposes by certain providers; review of disputed claims for medical services; rules

656.247Â Â Â Â  Payment for medical services prior to claim acceptance or denial; review of disputed services; duty of health benefit plan to pay for certain medical services in denied claim

656.248Â Â Â Â  Medical service fee schedules; basis of fees; application to service provided by managed care organization; resolution of fee disputes; rules

656.250Â Â Â Â  Limitation on compensability of physical therapist services

656.252Â Â Â Â  Medical report regulation; rules; duties of attending physician or nurse practitioner; disclosure of information; notice of changing attending physician or nurse practitioner; copies of medical service billings to be furnished to worker

656.254Â Â Â Â  Medical report forms; sanctions; procedure for declaring health care practitioner ineligible for workers' compensation reimbursement

656.256Â Â Â Â  Considerations for rules regarding certain rural hospitals

656.258Â Â Â Â  Vocational assistance service payments

656.260Â Â Â Â  Certification procedure for managed health care provider; peer review, quality assurance, service utilization and contract review; confidentiality of certain information; immunity from liability; rules; medical service dispute resolution

PROCEDURE FOR OBTAINING COMPENSATION

656.262Â Â Â Â  Processing of claims and payment of compensation; payment by employer; acceptance and denial of claim; penalty for unreasonable payment delay; cooperation by worker and attorney in claim investigation; rules

656.263Â Â Â Â  To whom notices sent under ORS 656.262, 656.265, 656.268 to 656.289, 656.295 to 656.325 and 656.382 to 656.388

656.264Â Â Â Â  Compensable injury, denied claim and other reports

656.265Â Â Â Â  Notice of accident from worker

656.266Â Â Â Â  Burden of proving compensability and nature and extent of disability

656.267Â Â Â Â  Claims for new and omitted medical conditions

656.268Â Â Â Â  Claim closure; termination of temporary total disability benefits; reconsideration of closure; procedure, penalty and attorney fee on reconsideration; medical arbiter to make findings of impairment for reconsideration; credit or offset for fraudulently obtained or overpaid benefits; rules

656.270Â Â Â Â  Contents of notice required on closure

656.273Â Â Â Â  Aggravation for worsened conditions; procedure; limitations; additional compensation

656.277Â Â Â Â  Request for reclassification of nondisabling claim; nondisabling claim procedure

656.278Â Â Â Â  Board has continuing authority to alter earlier action on claim; limitations

656.283Â Â Â Â  Hearing rights and procedure; rules; modification of vocational assistance actions; impeachment evidence; use of standards for evaluation of disability

656.285Â Â Â Â  Protection of witnesses at hearings

656.287Â Â Â Â  Use of vocational reports in determining loss of earning capacity at hearing; rules

656.289Â Â Â Â  Orders of Administrative Law Judge; review; disposition of claim when compensability disputed; approval of director required for reimbursement of certain expenditures

656.291Â Â Â Â  Expedited Claim Service; jurisdiction; procedure; representation; rules

656.295Â Â Â Â  Board review of Administrative Law Judge orders; application of standards for evaluation of disability

656.298Â Â Â Â  Court of Appeals review of board orders

656.304Â Â Â Â  When acceptance of compensation precludes hearing

656.307Â Â Â Â  Determination of issues regarding responsibility for compensation payment; mediation or arbitration procedure; rules

656.308Â Â Â Â  Responsibility for payment of claims; effect of new injury; denial of responsibility; procedure for joining employers and insurers; attorney fees; limitation on filing claims subject to settlement agreement

656.310Â Â Â Â  Presumption concerning notice of injury and self-inflicted injuries; reports as evidence

656.313Â Â Â Â  Stay of compensation pending request for hearing or review; procedure for denial of claim for medical services; reimbursement

656.319Â Â Â Â  Time within which hearing must be requested

656.325Â Â Â Â  Required medical examination; worker-requested examination; qualified physicians; claimant's duty to reduce disability; suspension or reduction of benefits; cessation or reduction of temporary total disability benefits; rules; penalties

656.327Â Â Â Â  Medical review of treatment of worker; findings; review; costs

656.328Â Â Â Â  List of authorized providers of independent medical examinations; exclusion; complaints; rules

656.331Â Â Â Â  Contact, medical examination of worker represented by attorney prohibited without prior written notice; rules

656.340Â Â Â Â  Vocational assistance procedure; eligibility criteria; service providers; rules

DISCLOSURE OF WORKER MEDICAL AND VOCATIONAL CLAIM RECORDS

656.360Â Â Â Â  Confidentiality of worker medical and vocational claim records; exceptions where disclosure permitted

656.362Â Â Â Â  Liability for disclosure of worker medical and vocational claim records

LEGAL REPRESENTATION

656.382Â Â Â Â  Penalties and attorney fees payable by insurer or employer in processing claim

656.385Â Â Â Â  Attorney fees in cases regarding certain medical service or vocational rehabilitation matters; rules; limitation; penalties

656.386Â Â Â Â  Recovery of attorney fees in appeal on denied claim; attorney fees in other cases

656.388Â Â Â Â  Approval of attorney fees required; fee schedule; report of legal service costs

656.390Â Â Â Â  Frivolous appeals, hearing requests or motions; expenses and attorney fee

SELF-INSURED AND CARRIER-INSURED EMPLOYERS; INSURERS AND GUARANTY

CONTRACTS

656.403Â Â Â Â  Obligations of self-insured employer

656.407Â Â Â Â  Qualifications of insured employers; rules

656.419Â Â Â Â  Guaranty contracts

656.423Â Â Â Â  Cancellation of coverage by employer; notice required

656.427Â Â Â Â  Termination of guaranty contract or surety bond liability by insurer; rules

656.430Â Â Â Â  Certification of self-insured employer; employer groups; insurance policy requirements; revocation of certification; rules

656.434Â Â Â Â  Certification effective until canceled or revoked; revocation of certificate

656.440Â Â Â Â  Notice of certificate revocation; appeal; effective date; termination

656.443Â Â Â Â  Procedure upon default by employer

656.445Â Â Â Â  Advancement of funds from Workers' Benefit Fund for compensation due workers insured by insurer in default; limitations; rules

656.447Â Â Â Â  Sanctions against insurer for failure to comply with contracts, orders or rules

656.455Â Â Â Â  Self-insured employers required to keep records of compensation claims; location and inspection; expenses of audits and inspections; rules

CHARGES AGAINST EMPLOYERS AND WORKERS

656.502Â Â Â Â  "Fiscal year" defined

656.504Â Â Â Â  Rates, charges, fees and reports by employers insured by State Accident Insurance Fund Corporation

656.505Â Â Â Â  Estimate of payroll when employer fails to file payroll report; demand for and recovery of premiums and assessments

656.506Â Â Â Â  Assessments for programs; setting assessment amount; determination by director of benefit level

656.508Â Â Â Â  Authority to fix premium rates for employers

656.526Â Â Â Â  Distribution of dividends from surplus in Industrial Accident Fund

656.536Â Â Â Â  Premium charges for coverage of reforestation cooperative workers based on prevailing wage; manner of determining prevailing wage

ENFORCEMENT OF PREMIUM PAYMENTS

656.552Â Â Â Â  Deposit of cash or bond to secure payment of employer's premiums

656.554Â Â Â Â  Injunction against employer failing to comply with deposit requirements

656.556Â Â Â Â  Liability of person letting a contract for amounts due from contractor

656.560Â Â Â Â  Default in payment of premiums, fees, assessments or deposit; remedies

656.562Â Â Â Â  Moneys due Industrial Accident Fund as preferred claims; moneys due department as taxes due state

656.564Â Â Â Â  Lien for amounts due from employer on real property, improvements and equipment on or with which labor is performed by workers of employer

656.566Â Â Â Â  Lien on property of employer for amounts due

RECOVERY AGAINST THIRD PERSONS AND NONCOMPLYING EMPLOYERS

656.576Â Â Â Â  "Paying agency" defined

656.578Â Â Â Â  Workers' election whether to sue third person or noncomplying employer for damages

656.580Â Â Â Â  Payment of compensation notwithstanding cause of action for damages; lien on cause of action for compensation paid

656.583Â Â Â Â  Paying agency may compel election and prompt action

656.587Â Â Â Â  Paying agency must join in any compromise

656.591Â Â Â Â  Election not to bring action operates as assignment of cause of action

656.593Â Â Â Â  Procedure when worker elects to bring action; release of liability and lien of paying agency in certain cases

656.595Â Â Â Â  Precedence of cause of action; compensation paid or payable not to be an issue

656.596Â Â Â Â  Damage recovery as offset against compensation; recovery procedure; notice to paying agent

FUNDS; SOURCE; INVESTMENT; DISBURSEMENT

(General Provisions)

656.602Â Â Â Â  Disbursement procedures

656.605Â Â Â Â  Workers' Benefit Fund; uses and limitations

656.612Â Â Â Â  Assessments for department activities; amount; collection procedure

656.614Â Â Â Â  Self-Insured Employer Adjustment Reserve; Self-Insured Employer Group Adjustment Reserve

656.622Â Â Â Â  Reemployment Assistance Program; claim data not to be used for insurance rating; rules

656.625Â Â Â Â  Reopened Claims Program; rules

656.628Â Â Â Â  Handicapped Workers Program; use of funds; conditions and limitations; rules

656.630Â Â Â Â  Center for Research on Occupational and Environmental Toxicology funding; report of activities

(Industrial Accident Fund and Reserves)

656.632Â Â Â Â  Industrial Accident Fund

656.634Â Â Â Â  Trust fund status of Industrial Accident Fund

656.635Â Â Â Â  Reserve accounts in Industrial Accident Fund

656.636Â Â Â Â  Reserves in Industrial Accident Fund for awards for permanent disability or death

656.640Â Â Â Â  Creation of reserves

656.642Â Â Â Â  Emergency Fund

656.644Â Â Â Â  Petty cash funds

ADMINISTRATION

(General Provisions)

656.702Â Â Â Â  Records of corporation, department and insurers open to public

656.704Â Â Â Â  Actions and orders regarding matters concerning claim and matters other than matters concerning claim; authority of director and board; administrative and judicial review; rules

656.708Â Â Â Â  Hearings Division; duties

656.709Â Â Â Â  Ombudsman for injured workers; ombudsman for small business; duties

656.712Â Â Â Â  Workers' Compensation Board; members; qualifications; chairperson; confirmation; term; vacancies

656.714Â Â Â Â  Removal of board member

656.716Â Â Â Â  Board members not to engage in political or business activity that interferes with duties as board member; oath and bond required

656.718Â Â Â Â  Chairperson; quorum; panels

656.720Â Â Â Â  Prosecution and defense of actions by Attorney General and district attorneys

656.722Â Â Â Â  Authority to employ subordinates

656.724Â Â Â Â  Administrative Law Judges; appointment; qualifications; term; performance survey; removal procedure

656.725Â Â Â Â  Duties and status of Administrative Law Judges

656.726Â Â Â Â  Duties and powers to carry out workers' compensation and occupational safety laws; rules

656.727Â Â Â Â  Rules for administration of benefit offset

656.730Â Â Â Â  Assigned risk plan

656.732Â Â Â Â  Power to compel obedience to subpoenas and punish for misconduct

656.735Â Â Â Â  Civil penalty for noncomplying employers; amount; liability of partners and of corporate and limited liability company officers; effect of final order; penalty as preferred claim; disposition of moneys collected

656.740Â Â Â Â  Review of proposed order declaring noncomplying employer or nonsubjectivity determination; review of proposed assessment or civil penalty; insurer as party; hearing

656.745Â Â Â Â  Civil penalty for inducing failure to report claims; failure to pay assessments; failure to comply with statutes, rules or orders; amount; procedure

656.750Â Â Â Â  Civil penalty for failure to maintain records of compensation claims; amount; disposition of funds

(State Accident Insurance Fund Corporation)

656.751Â Â Â Â  State Accident Insurance Fund Corporation created; board; members' qualifications; terms; compensation; expenses; function; report

656.752Â Â Â Â  State Accident Insurance Fund Corporation; purpose and functions

656.753Â Â Â Â  State Accident Insurance Fund Corporation exempt from certain financial administration laws; contracts with state agencies for services

656.754Â Â Â Â  Manager; appointment; functions

656.758Â Â Â Â  Inspection of books, records and payrolls; statement of employment data; civil penalty for misrepresentation; failure to submit books for inspection and refusal to keep correct payroll

656.772Â Â Â Â  Annual audit of State Accident Insurance Fund Corporation by Secretary of State; scope of review; report of audit

656.774Â Â Â Â  Annual report by State Accident Insurance Fund Corporation to Secretary of State; contents

656.776Â Â Â Â  Notice to Secretary of State regarding action on audit report

(Claims Examiner Certification)

656.780Â Â Â Â  Certification and training of claims examiners; records of certification and training of examiners; department inspection of records; penalties; rules

(Reinsurance Program for Medical Professional Liability Insurance)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to reinsurance program for medical professional liability insurance are compiled as notes following ORS 656.780)

(Advisory Committees)

656.790Â Â Â Â  Workers' Compensation Management-Labor Advisory Committee; membership; duties; expenses

656.794Â Â Â Â  Advisory committee on medical care; rules

OCCUPATIONAL DISEASE LAW

656.802Â Â Â Â  Occupational disease; mental disorder; proof

656.804Â Â Â Â  Occupational disease as an injury under Workers' Compensation Law

656.807Â Â Â Â  Time for filing of claims for occupational disease; procedure

WORKER LEASING COMPANIES

656.850Â Â Â Â  License; compliance with workers' compensation and safety laws

656.855Â Â Â Â  Licensing system for worker leasing companies; rules; dedication of moneys received

PENALTIES

656.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  656.001 Short title. This chapter may be cited as the Workers' Compensation Law. [1965 c.285 Â§1; 1977 c.109 Â§1]

Â Â Â Â Â  656.002 [Amended by 1957 c.718 Â§1; 1959 c.448 Â§1; 1965 c.285 Â§4; 1967 c.341 Â§2; 1969 c.125 Â§1; 1969 c.247 Â§1; 1973 c.497 Â§1; 1973 c.620 Â§1; repealed by 1975 c.556 Â§1 (656.003, 656.005 enacted in lieu of 656.002)]

Â Â Â Â Â  656.003 Application of definitions to construction of chapter. Except where the context otherwise requires, the definitions given in this chapter govern its construction. [1975 c.556 Â§2 (enacted in lieu of 656.002)]

Â Â Â Â Â  656.004 [Repealed by 1981 c.535 Â§28, (656.012 enacted in lieu of 656.004)]

Â Â Â Â Â  656.005 Definitions. (1) "Average weekly wage" means the Oregon average weekly wage in covered employment, as determined by the Employment Department, for the last quarter of the calendar year preceding the fiscal year in which the injury occurred.

Â Â Â Â Â  (2) "Beneficiary" means an injured worker, and the husband, wife, child or dependent of a worker, who is entitled to receive payments under this chapter. "Beneficiary" does not include:

Â Â Â Â Â  (a) A spouse of an injured worker living in a state of abandonment for more than one year at the time of the injury or subsequently. A spouse who has lived separate and apart from the worker for a period of two years and who has not during that time received or attempted by process of law to collect funds for support or maintenance is considered living in a state of abandonment.

Â Â Â Â Â  (b) A person who intentionally causes the compensable injury to or death of an injured worker.

Â Â Â Â Â  (3) "Board" means the Workers' Compensation Board.

Â Â Â Â Â  (4) "Carrier-insured employer" means an employer who provides workers' compensation coverage with a guaranty contract insurer.

Â Â Â Â Â  (5) "Child" includes a posthumous child, a child legally adopted prior to the injury, a child toward whom the worker stands in loco parentis, an illegitimate child and a stepchild, if such stepchild was, at the time of the injury, a member of the worker's family and substantially dependent upon the worker for support. An invalid dependent child is a child, for purposes of benefits, regardless of age, so long as the child was an invalid at the time of the accident and thereafter remains an invalid substantially dependent on the worker for support. For purposes of this chapter, an invalid dependent child is considered to be a child under 18 years of age.

Â Â Â Â Â  (6) "Claim" means a written request for compensation from a subject worker or someone on the worker's behalf, or any compensable injury of which a subject employer has notice or knowledge.

Â Â Â Â Â  (7)(a) A "compensable injury" is an accidental injury, or accidental injury to prosthetic appliances, arising out of and in the course of employment requiring medical services or resulting in disability or death; an injury is accidental if the result is an accident, whether or not due to accidental means, if it is established by medical evidence supported by objective findings, subject to the following limitations:

Â Â Â Â Â  (A) No injury or disease is compensable as a consequence of a compensable injury unless the compensable injury is the major contributing cause of the consequential condition.

Â Â Â Â Â  (B) If an otherwise compensable injury combines at any time with a preexisting condition to cause or prolong disability or a need for treatment, the combined condition is compensable only if, so long as and to the extent that the otherwise compensable injury is the major contributing cause of the disability of the combined condition or the major contributing cause of the need for treatment of the combined condition.

Â Â Â Â Â  (b) "Compensable injury" does not include:

Â Â Â Â Â  (A) Injury to any active participant in assaults or combats which are not connected to the job assignment and which amount to a deviation from customary duties;

Â Â Â Â Â  (B) Injury incurred while engaging in or performing, or as the result of engaging in or performing, any recreational or social activities primarily for the worker's personal pleasure; or

Â Â Â Â Â  (C) Injury the major contributing cause of which is demonstrated to be by a preponderance of the evidence the injured worker's consumption of alcoholic beverages or the unlawful consumption of any controlled substance, unless the employer permitted, encouraged or had actual knowledge of such consumption.

Â Â Â Â Â  (c) A "disabling compensable injury" is an injury which entitles the worker to compensation for disability or death. An injury is not disabling if no temporary benefits are due and payable, unless there is a reasonable expectation that permanent disability will result from the injury.

Â Â Â Â Â  (d) A "nondisabling compensable injury" is any injury which requires medical services only.

Â Â Â Â Â  (8) "Compensation" includes all benefits, including medical services, provided for a compensable injury to a subject worker or the worker's beneficiaries by an insurer or self-insured employer pursuant to this chapter.

Â Â Â Â Â  (9) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (10) "Dependent" means any of the following-named relatives of a worker whose death results from any injury: Father, mother, grandfather, grandmother, stepfather, stepmother, grandson, granddaughter, brother, sister, half sister, half brother, niece or nephew, who at the time of the accident, are dependent in whole or in part for their support upon the earnings of the worker. Unless otherwise provided by treaty, aliens not residing within the United States at the time of the accident other than father, mother, husband, wife or children are not included within the term "dependent."

Â Â Â Â Â  (11) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (12)(a) "Doctor" or "physician" means a person duly licensed to practice one or more of the healing arts in any country or in any state, territory or possession of the United States within the limits of the license of the licentiate.

Â Â Â Â Â  (b) Except as otherwise provided for workers subject to a managed care contract, "attending physician" means a doctor or physician who is primarily responsible for the treatment of a worker's compensable injury and who is:

Â Â Â Â Â  (A) A medical doctor or doctor of osteopathy licensed under ORS 677.100 to 677.228 by the Board of Medical Examiners for the State of Oregon or an oral and maxillofacial surgeon licensed by the Oregon Board of Dentistry or a similarly licensed doctor in any country or in any state, territory or possession of the United States; or

Â Â Â Â Â  (B) For a period of 30 days from the date of first visit on the initial claim or for 12 visits, whichever first occurs, a doctor or physician licensed by the State Board of Chiropractic Examiners for the State of Oregon or a similarly licensed doctor or physician in any country or in any state, territory or possession of the United States.

Â Â Â Â Â  (c) "Consulting physician" means a doctor or physician who examines a worker or the worker's medical record to advise the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 regarding treatment of a worker's compensable injury.

Â Â Â Â Â  (13)(a) "Employer" means any person, including receiver, administrator, executor or trustee, and the state, state agencies, counties, municipal corporations, school districts and other public corporations or political subdivisions, who contracts to pay a remuneration for and secures the right to direct and control the services of any person.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, for purposes of this chapter, the client of a temporary service provider is not the employer of temporary workers provided by the temporary service provider.

Â Â Â Â Â  (c) As used in paragraph (b) of this subsection, "temporary service provider" has the meaning for that term provided in ORS 656.850.

Â Â Â Â Â  (14) "Guaranty contract insurer" and "insurer" mean the State Accident Insurance Fund Corporation or an insurer authorized under ORS chapter 731 to transact workers' compensation insurance in this state or an assigned claims agent selected by the director under ORS 656.054.

Â Â Â Â Â  (15) "Consumer and Business Services Fund" means the fund created by ORS 705.145.

Â Â Â Â Â  (16) "Invalid" means one who is physically or mentally incapacitated from earning a livelihood.

Â Â Â Â Â  (17) "Medically stationary" means that no further material improvement would reasonably be expected from medical treatment, or the passage of time.

Â Â Â Â Â  (18) "Noncomplying employer" means a subject employer who has failed to comply with ORS 656.017.

Â Â Â Â Â  (19) "Objective findings" in support of medical evidence are verifiable indications of injury or disease that may include, but are not limited to, range of motion, atrophy, muscle strength and palpable muscle spasm. "Objective findings" does not include physical findings or subjective responses to physical examinations that are not reproducible, measurable or observable.

Â Â Â Â Â  (20) "Palliative care" means medical service rendered to reduce or moderate temporarily the intensity of an otherwise stable medical condition, but does not include those medical services rendered to diagnose, heal or permanently alleviate or eliminate a medical condition.

Â Â Â Â Â  (21) "Party" means a claimant for compensation, the employer of the injured worker at the time of injury and the insurer, if any, of such employer.

Â Â Â Â Â  (22) "Payroll" means a record of wages payable to workers for their services and includes commissions, value of exchange labor and the reasonable value of board, rent, housing, lodging or similar advantage received from the employer. However, "payroll" does not include overtime pay, vacation pay, bonus pay, tips, amounts payable under profit-sharing agreements or bonus payments to reward workers for safe working practices. Bonus pay is limited to payments which are not anticipated under the contract of employment and which are paid at the sole discretion of the employer. The exclusion from payroll of bonus payments to reward workers for safe working practices is only for the purpose of calculations based on payroll to determine premium for workers' compensation insurance, and does not affect any other calculation or determination based on payroll for the purposes of this chapter.

Â Â Â Â Â  (23) "Person" includes partnership, joint venture, association, limited liability company and corporation.

Â Â Â Â Â  (24)(a) "Preexisting condition" means, for all industrial injury claims, any injury, disease, congenital abnormality, personality disorder or similar condition that contributes to disability or need for treatment, provided that:

Â Â Â Â Â  (A) Except for claims in which a preexisting condition is arthritis or an arthritic condition, the worker has been diagnosed with such condition, or has obtained medical services for the symptoms of the condition regardless of diagnosis; and

Â Â Â Â Â  (B)(i) In claims for an initial injury or omitted condition, the diagnosis or treatment precedes the initial injury;

Â Â Â Â Â  (ii) In claims for a new medical condition, the diagnosis or treatment precedes the onset of the new medical condition; or

Â Â Â Â Â  (iii) In claims for a worsening pursuant to ORS 656.273 or 656.278, the diagnosis or treatment precedes the onset of the worsened condition.

Â Â Â Â Â  (b) "Preexisting condition" means, for all occupational disease claims, any injury, disease, congenital abnormality, personality disorder or similar condition that contributes to disability or need for treatment and that precedes the onset of the claimed occupational disease, or precedes a claim for worsening in such claims pursuant to ORS 656.273 or 656.278.

Â Â Â Â Â  (c) For the purposes of industrial injury claims, a condition does not contribute to disability or need for treatment if the condition merely renders the worker more susceptible to the injury.

Â Â Â Â Â  (25) "Self-insured employer" means an employer or group of employers certified under ORS 656.430 as meeting the qualifications set out by ORS 656.407.

Â Â Â Â Â  (26) "State Accident Insurance Fund Corporation" and "corporation" mean the State Accident Insurance Fund Corporation created under ORS 656.752.

Â Â Â Â Â  (27) "Subject employer" means an employer who is subject to this chapter as provided by ORS 656.023.

Â Â Â Â Â  (28) "Subject worker" means a worker who is subject to this chapter as provided by ORS 656.027.

Â Â Â Â Â  (29) "Wages" means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the accident, including reasonable value of board, rent, housing, lodging or similar advantage received from the employer, and includes the amount of tips required to be reported by the employer pursuant to section 6053 of the Internal Revenue Code of 1954, as amended, and the regulations promulgated pursuant thereto, or the amount of actual tips reported, whichever amount is greater. The State Accident Insurance Fund Corporation may establish assumed minimum and maximum wages, in conformity with recognized insurance principles, at which any worker shall be carried upon the payroll of the employer for the purpose of determining the premium of the employer.

Â Â Â Â Â  (30) "Worker" means any person, including a minor whether lawfully or unlawfully employed, who engages to furnish services for a remuneration, subject to the direction and control of an employer and includes salaried, elected and appointed officials of the state, state agencies, counties, cities, school districts and other public corporations, but does not include any person whose services are performed as an inmate or ward of a state institution or as part of the eligibility requirements for a general or public assistance grant. For the purpose of determining entitlement to temporary disability benefits or permanent total disability benefits under this chapter, "worker" does not include a person who has withdrawn from the workforce during the period for which such benefits are sought.

Â Â Â Â Â  (31) "Independent contractor" has the meaning for that term provided in ORS 670.600. [1975 c.556 Â§Â§2 to 19 (enacted in lieu of 656.002); 1977 c.109 Â§2; 1977 c.804 Â§1; 1979 c.839 Â§26; 1981 c.535 Â§30; 1981 c.723 Â§3; 1981 c.854 Â§2; 1983 c.740 Â§242; 1985 c.212 Â§1; 1985 c.507 Â§1; 1985 c.770 Â§1; 1987 c.373 Â§31; 1987 c.457 Â§1; 1987 c.713 Â§3; 1987 c.884 Â§25; 1989 c.762 Â§3; 1990 c.2 Â§3; 1993 c.739 Â§23; 1993 c.744 Â§18; 1995 c.93 Â§31; 1995 c.332 Â§1; 1997 c.491 Â§5; 2001 c.865 Â§1; 2003 c.811 Â§1]

Â Â Â Â Â  Note: The amendments to 656.005 by section 2, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the user's convenience.

Â Â Â Â Â  656.005. (1) "Average weekly wage" means the Oregon average weekly wage in covered employment, as determined by the Employment Department, for the last quarter of the calendar year preceding the fiscal year in which the injury occurred.

Â Â Â Â Â  (2) "Beneficiary" means an injured worker, and the husband, wife, child or dependent of a worker, who is entitled to receive payments under this chapter. "Beneficiary" does not include:

Â Â Â Â Â  (a) A spouse of an injured worker living in a state of abandonment for more than one year at the time of the injury or subsequently. A spouse who has lived separate and apart from the worker for a period of two years and who has not during that time received or attempted by process of law to collect funds for support or maintenance is considered living in a state of abandonment.

Â Â Â Â Â  (b) A person who intentionally causes the compensable injury to or death of an injured worker.

Â Â Â Â Â  (3) "Board" means the Workers' Compensation Board.

Â Â Â Â Â  (4) "Carrier-insured employer" means an employer who provides workers' compensation coverage with a guaranty contract insurer.

Â Â Â Â Â  (5) "Child" includes a posthumous child, a child legally adopted prior to the injury, a child toward whom the worker stands in loco parentis, an illegitimate child and a stepchild, if such stepchild was, at the time of the injury, a member of the worker's family and substantially dependent upon the worker for support. An invalid dependent child is a child, for purposes of benefits, regardless of age, so long as the child was an invalid at the time of the accident and thereafter remains an invalid substantially dependent on the worker for support. For purposes of this chapter, an invalid dependent child is considered to be a child under 18 years of age.

Â Â Â Â Â  (6) "Claim" means a written request for compensation from a subject worker or someone on the worker's behalf, or any compensable injury of which a subject employer has notice or knowledge.

Â Â Â Â Â  (7)(a) A "compensable injury" is an accidental injury, or accidental injury to prosthetic appliances, arising out of and in the course of employment requiring medical services or resulting in disability or death; an injury is accidental if the result is an accident, whether or not due to accidental means, if it is established by medical evidence supported by objective findings, subject to the following limitations:

Â Â Â Â Â  (A) No injury or disease is compensable as a consequence of a compensable injury unless the compensable injury is the major contributing cause of the consequential condition.

Â Â Â Â Â  (B) If an otherwise compensable injury combines at any time with a preexisting condition to cause or prolong disability or a need for treatment, the combined condition is compensable only if, so long as and to the extent that the otherwise compensable injury is the major contributing cause of the disability of the combined condition or the major contributing cause of the need for treatment of the combined condition.

Â Â Â Â Â  (b) "Compensable injury" does not include:

Â Â Â Â Â  (A) Injury to any active participant in assaults or combats which are not connected to the job assignment and which amount to a deviation from customary duties;

Â Â Â Â Â  (B) Injury incurred while engaging in or performing, or as the result of engaging in or performing, any recreational or social activities primarily for the worker's personal pleasure; or

Â Â Â Â Â  (C) Injury the major contributing cause of which is demonstrated to be by a preponderance of the evidence the injured worker's consumption of alcoholic beverages or the unlawful consumption of any controlled substance, unless the employer permitted, encouraged or had actual knowledge of such consumption.

Â Â Â Â Â  (c) A "disabling compensable injury" is an injury which entitles the worker to compensation for disability or death. An injury is not disabling if no temporary benefits are due and payable, unless there is a reasonable expectation that permanent disability will result from the injury.

Â Â Â Â Â  (d) A "nondisabling compensable injury" is any injury which requires medical services only.

Â Â Â Â Â  (8) "Compensation" includes all benefits, including medical services, provided for a compensable injury to a subject worker or the worker's beneficiaries by an insurer or self-insured employer pursuant to this chapter.

Â Â Â Â Â  (9) "Department" means the Department of Consumer and Business Services.

Â Â Â Â Â  (10) "Dependent" means any of the following-named relatives of a worker whose death results from any injury: Father, mother, grandfather, grandmother, stepfather, stepmother, grandson, granddaughter, brother, sister, half sister, half brother, niece or nephew, who at the time of the accident, are dependent in whole or in part for their support upon the earnings of the worker. Unless otherwise provided by treaty, aliens not residing within the United States at the time of the accident other than father, mother, husband, wife or children are not included within the term "dependent."

Â Â Â Â Â  (11) "Director" means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (12)(a) "Doctor" or "physician" means a person duly licensed to practice one or more of the healing arts in any country or in any state, territory or possession of the United States within the limits of the license of the licentiate.

Â Â Â Â Â  (b) Except as otherwise provided for workers subject to a managed care contract, "attending physician" means a doctor or physician who is primarily responsible for the treatment of a worker's compensable injury and who is:

Â Â Â Â Â  (A) A medical doctor or doctor of osteopathy licensed under ORS 677.100 to 677.228 by the Board of Medical Examiners for the State of Oregon or an oral and maxillofacial surgeon licensed by the Oregon Board of Dentistry or a similarly licensed doctor in any country or in any state, territory or possession of the United States; or

Â Â Â Â Â  (B) For a period of 30 days from the date of first visit on the initial claim or for 12 visits, whichever first occurs, a doctor or physician licensed by the State Board of Chiropractic Examiners for the State of Oregon or a similarly licensed doctor or physician in any country or in any state, territory or possession of the United States.

Â Â Â Â Â  (c) "Consulting physician" means a doctor or physician who examines a worker or the worker's medical record to advise the attending physician regarding treatment of a worker's compensable injury.

Â Â Â Â Â  (13)(a) "Employer" means any person, including receiver, administrator, executor or trustee, and the state, state agencies, counties, municipal corporations, school districts and other public corporations or political subdivisions, who contracts to pay a remuneration for and secures the right to direct and control the services of any person.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, for purposes of this chapter, the client of a temporary service provider is not the employer of temporary workers provided by the temporary service provider.

Â Â Â Â Â  (c) As used in paragraph (b) of this subsection, "temporary service provider" has the meaning for that term provided in ORS 656.850.

Â Â Â Â Â  (14) "Guaranty contract insurer" and "insurer" mean the State Accident Insurance Fund Corporation or an insurer authorized under ORS chapter 731 to transact workers' compensation insurance in this state or an assigned claims agent selected by the director under ORS 656.054.

Â Â Â Â Â  (15) "Consumer and Business Services Fund" means the fund created by ORS 705.145.

Â Â Â Â Â  (16) "Invalid" means one who is physically or mentally incapacitated from earning a livelihood.

Â Â Â Â Â  (17) "Medically stationary" means that no further material improvement would reasonably be expected from medical treatment, or the passage of time.

Â Â Â Â Â  (18) "Noncomplying employer" means a subject employer who has failed to comply with ORS 656.017.

Â Â Â Â Â  (19) "Objective findings" in support of medical evidence are verifiable indications of injury or disease that may include, but are not limited to, range of motion, atrophy, muscle strength and palpable muscle spasm. "Objective findings" does not include physical findings or subjective responses to physical examinations that are not reproducible, measurable or observable.

Â Â Â Â Â  (20) "Palliative care" means medical service rendered to reduce or moderate temporarily the intensity of an otherwise stable medical condition, but does not include those medical services rendered to diagnose, heal or permanently alleviate or eliminate a medical condition.

Â Â Â Â Â  (21) "Party" means a claimant for compensation, the employer of the injured worker at the time of injury and the insurer, if any, of such employer.

Â Â Â Â Â  (22) "Payroll" means a record of wages payable to workers for their services and includes commissions, value of exchange labor and the reasonable value of board, rent, housing, lodging or similar advantage received from the employer. However, "payroll" does not include overtime pay, vacation pay, bonus pay, tips, amounts payable under profit-sharing agreements or bonus payments to reward workers for safe working practices. Bonus pay is limited to payments which are not anticipated under the contract of employment and which are paid at the sole discretion of the employer. The exclusion from payroll of bonus payments to reward workers for safe working practices is only for the purpose of calculations based on payroll to determine premium for workers' compensation insurance, and does not affect any other calculation or determination based on payroll for the purposes of this chapter.

Â Â Â Â Â  (23) "Person" includes partnership, joint venture, association, limited liability company and corporation.

Â Â Â Â Â  (24)(a) "Preexisting condition" means, for all industrial injury claims, any injury, disease, congenital abnormality, personality disorder or similar condition that contributes to disability or need for treatment, provided that:

Â Â Â Â Â  (A) Except for claims in which a preexisting condition is arthritis or an arthritic condition, the worker has been diagnosed with such condition, or has obtained medical services for the symptoms of the condition regardless of diagnosis; and

Â Â Â Â Â  (B)(i) In claims for an initial injury or omitted condition, the diagnosis or treatment precedes the initial injury;

Â Â Â Â Â  (ii) In claims for a new medical condition, the diagnosis or treatment precedes the onset of the new medical condition; or

Â Â Â Â Â  (iii) In claims for a worsening pursuant to ORS 656.273 or 656.278, the diagnosis or treatment precedes the onset of the worsened condition.

Â Â Â Â Â  (b) "Preexisting condition" means, for all occupational disease claims, any injury, disease, congenital abnormality, personality disorder or similar condition that contributes to disability or need for treatment and that precedes the onset of the claimed occupational disease, or precedes a claim for worsening in such claims pursuant to ORS 656.273 or 656.278.

Â Â Â Â Â  (c) For the purposes of industrial injury claims, a condition does not contribute to disability or need for treatment if the condition merely renders the worker more susceptible to the injury.

Â Â Â Â Â  (25) "Self-insured employer" means an employer or group of employers certified under ORS 656.430 as meeting the qualifications set out by ORS 656.407.

Â Â Â Â Â  (26) "State Accident Insurance Fund Corporation" and "corporation" mean the State Accident Insurance Fund Corporation created under ORS 656.752.

Â Â Â Â Â  (27) "Subject employer" means an employer who is subject to this chapter as provided by ORS 656.023.

Â Â Â Â Â  (28) "Subject worker" means a worker who is subject to this chapter as provided by ORS 656.027.

Â Â Â Â Â  (29) "Wages" means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the accident, including reasonable value of board, rent, housing, lodging or similar advantage received from the employer, and includes the amount of tips required to be reported by the employer pursuant to section 6053 of the Internal Revenue Code of 1954, as amended, and the regulations promulgated pursuant thereto, or the amount of actual tips reported, whichever amount is greater. The State Accident Insurance Fund Corporation may establish assumed minimum and maximum wages, in conformity with recognized insurance principles, at which any worker shall be carried upon the payroll of the employer for the purpose of determining the premium of the employer.

Â Â Â Â Â  (30) "Worker" means any person, including a minor whether lawfully or unlawfully employed, who engages to furnish services for a remuneration, subject to the direction and control of an employer and includes salaried, elected and appointed officials of the state, state agencies, counties, cities, school districts and other public corporations, but does not include any person whose services are performed as an inmate or ward of a state institution or as part of the eligibility requirements for a general or public assistance grant. For the purpose of determining entitlement to temporary disability benefits or permanent total disability benefits under this chapter, "worker" does not include a person who has withdrawn from the workforce during the period for which such benefits are sought.

Â Â Â Â Â  (31) "Independent contractor" has the meaning for that term provided in ORS 670.600.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.006 Effect on employers' liability law. This chapter does not abrogate the rights of the employee under the present employers' liability law, in all cases where the employee, under this chapter is given the right to bring suit against the employer of the employee for an injury.

Â Â Â Â Â  656.008 Extension of laws relating to workers' compensation to federal lands and projects within state. Where not inconsistent with the Constitution and laws of the United States, the laws of this state relating to workers' compensation and the duties and powers of the Department of Consumer and Business Services hereby are extended to all lands and premises owned or held by the United States of America by deed or act of cession, by purchase or otherwise, which are within the exterior boundaries of the State of Oregon and to all projects, buildings, constructions, improvements and all property belonging to the United States within the exterior boundaries of the State of Oregon in the same way and to the same extent as if said premises and property were under the exclusive jurisdiction of the State of Oregon. [Amended by 1977 c.804 Â§2]

Â Â Â Â Â  656.010 Treatment by spiritual means. Nothing in this chapter shall be construed to require a worker who in good faith relies on or is treated by prayer or spiritual means by a duly accredited practitioner of a well-recognized church to undergo any medical or surgical treatment nor shall such worker or the dependents of the worker be deprived of any compensation payments to which the worker would have been entitled if medical or surgical treatment were employed, and the employer or insurance carrier may pay for treatment by prayer or spiritual means. [1965 c.285 Â§41c]

Â Â Â Â Â  656.012 Findings and policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The performance of various industrial enterprises necessary to the enrichment and economic well-being of all the citizens of this state will inevitably involve injury to some of the workers employed in those enterprises;

Â Â Â Â Â  (b) The method provided by the common law for compensating injured workers involves long and costly litigation, without commensurate benefit to either the injured workers or the employers, and often requires the taxpayer to provide expensive care and support for the injured workers and their dependents; and

Â Â Â Â Â  (c) An exclusive, statutory system of compensation will provide the best societal measure of those injuries that bear a sufficient relationship to employment to merit incorporation of their costs into the stream of commerce.

Â Â Â Â Â  (2) In consequence of these findings, the objectives of the Workers' Compensation Law are declared to be as follows:

Â Â Â Â Â  (a) To provide, regardless of fault, sure, prompt and complete medical treatment for injured workers and fair, adequate and reasonable income benefits to injured workers and their dependents;

Â Â Â Â Â  (b) To provide a fair and just administrative system for delivery of medical and financial benefits to injured workers that reduces litigation and eliminates the adversary nature of the compensation proceedings, to the greatest extent practicable;

Â Â Â Â Â  (c) To restore the injured worker physically and economically to a self-sufficient status in an expeditious manner and to the greatest extent practicable;

Â Â Â Â Â  (d) To encourage maximum employer implementation of accident study, analysis and prevention programs to reduce the economic loss and human suffering caused by industrial accidents; and

Â Â Â Â Â  (e) To provide the sole and exclusive source and means by which subject workers, their beneficiaries and anyone otherwise entitled to receive benefits on account of injuries or diseases arising out of and in the course of employment shall seek and qualify for remedies for such conditions.

Â Â Â Â Â  (3) In recognition that the goals and objectives of this Workers' Compensation Law are intended to benefit all citizens, it is declared that the provisions of this law shall be interpreted in an impartial and balanced manner. [1981 c.535 Â§29 (enacted in lieu of 656.004); 1995 c.332 Â§4; amendments by 1995 c.332 Â§4a repealed by 1999 c.6 Â§1; amendments by 1999 c.6 Â§3 repealed by 2001 c.865 Â§23]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.016 [1965 c.285 Â§5; 1967 c.341 Â§3; repealed by 1975 c.556 Â§20 (656.017 enacted in lieu of 656.016)]

COVERAGE

Â Â Â Â Â  656.017 Employer required to pay compensation and perform other duties; state not authorized to be direct responsibility employer. (1) Every employer subject to this chapter shall maintain assurance with the Director of the Department of Consumer and Business Services that subject workers of the employer and their beneficiaries will receive compensation for compensable injuries as provided by this chapter and that the employer will perform all duties and pay other obligations required under this chapter, by qualifying:

Â Â Â Â Â  (a) As a carrier-insured employer; or

Â Â Â Â Â  (b) As a self-insured employer as provided by ORS 656.407.

Â Â Â Â Â  (2) Notwithstanding ORS chapter 278, this state shall provide compensation insurance for its employees through the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (3) Any employer required by the statutes of this state other than this chapter or by the rules, regulations, contracts or procedures of any agency of the federal government, this state or a political subdivision of this state to provide or agree to provide workers' compensation coverage, either directly or through bond requirements, may provide such coverage by any method provided in this section. [1975 c.556 Â§21 (enacted in lieu of 656.016); 1977 c.659 Â§1; 1979 c.815 Â§1; 1981 c.854 Â§3; 1985 c.731 Â§30]

Â Â Â Â Â  656.018 Effect of providing coverage; exclusive remedy. (1)(a) The liability of every employer who satisfies the duty required by ORS 656.017 (1) is exclusive and in place of all other liability arising out of injuries, diseases, symptom complexes or similar conditions arising out of and in the course of employment that are sustained by subject workers, the workers' beneficiaries and anyone otherwise entitled to recover damages from the employer on account of such conditions or claims resulting therefrom, specifically including claims for contribution or indemnity asserted by third persons from whom damages are sought on account of such conditions, except as specifically provided otherwise in this chapter.

Â Â Â Â Â  (b) This subsection shall not apply to claims for indemnity or contribution asserted by a railroad, as defined in ORS 824.020, or by a corporation, individual or association of individuals which is subject to regulation pursuant to ORS chapter 757 or 759.

Â Â Â Â Â  (c) Except as provided in paragraph (b) of this subsection, all agreements or warranties contrary to the provisions of paragraph (a) of this subsection entered into after July 19, 1977, are void.

Â Â Â Â Â  (2) The rights given to a subject worker and the beneficiaries of the subject worker under this chapter for injuries, diseases, symptom complexes or similar conditions arising out of and in the course of employment are in lieu of any remedies they might otherwise have for such injuries, diseases, symptom complexes or similar conditions against the worker's employer under ORS 654.305 to 654.336 or other laws, common law or statute, except to the extent the worker is expressly given the right under this chapter to bring suit against the employer of the worker for an injury, disease, symptom complex or similar condition.

Â Â Â Â Â  (3) The exemption from liability given an employer under this section is also extended to the employer's insurer, the self-insured employer's claims administrator, the Department of Consumer and Business Services, and the contracted agents, employees, officers and directors of the employer, the employer's insurer, the self-insured employer's claims administrator and the department, except that the exemption from liability shall not apply:

Â Â Â Â Â  (a) Where the injury, disease, symptom complex or similar condition is proximately caused by willful and unprovoked aggression by the person otherwise exempt under this subsection;

Â Â Â Â Â  (b) Where the worker and the person otherwise exempt under this subsection are not engaged in the furtherance of a common enterprise or the accomplishment of the same or related objectives; or

Â Â Â Â Â  (c) Where the injury, disease, symptom complex or similar condition is proximately caused by failure of the employer to comply with the notice posted pursuant to ORS 654.082.

Â Â Â Â Â  (4) The exemption from liability given an employer under this section applies to a worker leasing company and the client to whom workers are provided when the worker leasing company and the client comply with ORS 656.850 (3).

Â Â Â Â Â  (5)(a) The exemption from liability given an employer under this section applies to a temporary service provider, as that term is used in ORS 656.850, and also extends to the client to whom workers are provided when the temporary service provider complies with ORS 656.017.

Â Â Â Â Â  (b) The exemption from liability given a client under paragraph (a) of this subsection is also extended to the client's insurer, the self-insured client's claims administrator, the department, and the contracted agents, employees, officers and directors of the client, the client's insurer, the self-insured client's claims administrator and the department, except that the exemption from liability shall not apply:

Â Â Â Â Â  (A) When the injury, disease, symptom complex or similar condition is proximately caused by willful and unprovoked aggression by the person otherwise exempt under this subsection;

Â Â Â Â Â  (B) When the worker and the person otherwise exempt under this subsection are not engaged in the furtherance of a common enterprise or the accomplishment of the same or related objectives; or

Â Â Â Â Â  (C) When the injury, disease, symptom complex or similar condition is proximately caused by failure of the client to comply with the notice posted pursuant to ORS 654.082.

Â Â Â Â Â  (6) Nothing in this chapter shall prohibit payment, voluntarily or otherwise, to injured workers or their beneficiaries in excess of the compensation required to be paid under this chapter.

Â Â Â Â Â  (7) The exclusive remedy provisions and limitation on liability provisions of this chapter apply to all injuries and to diseases, symptom complexes or similar conditions of subject workers arising out of and in the course of employment whether or not they are determined to be compensable under this chapter. [1965 c.285 Â§6; 1975 c.115 Â§1; 1977 c.514 Â§1; 1977 c.804 Â§3a; 1987 c.447 Â§110; 1989 c.600 Â§1; 1993 c.628 Â§6; 1995 c.332 Â§5; amendments by 1995 c.332 Â§5a repealed by 1999 c.6 Â§1; 1995 c.733 Â§76; 1997 c.275 Â§Â§6,7; 1997 c.491 Â§Â§1,2; amendments by 1999 c.6 Â§4 repealed by 2001 c.865 Â§23]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.019 Civil negligence action for claim denied on basis of failure to meet major contributing cause standard; statute of limitations. (1)(a) An injured worker may pursue a civil negligence action for a work-related injury that has been determined to be not compensable because the worker has failed to establish that a work-related incident was the major contributing cause of the worker's injury only after an order determining that the claim is not compensable has become final. The injured worker may appeal the compensability of the claim as provided in ORS 656.298, but may not pursue a civil negligence claim against the employer until the order affirming the denial has become final.

Â Â Â Â Â  (b) Nothing in this subsection grants a right for a person to pursue a civil negligence action that does not otherwise exist in law.

Â Â Â Â Â  (2)(a) Notwithstanding any other statute of limitation provided in law, a civil negligence action against an employer that arises because a workers' compensation claim has been determined to be not compensable because the worker has failed to establish that a work-related incident was the major contributing cause of the worker's injury must be commenced within the later of two years from the date of injury or 180 days from the date the order affirming that the claim is not compensable on such grounds becomes final.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a person may not commence a civil negligence action for a work-related injury that has been determined to be not compensable because the worker has failed to establish that a work-related incident was the major contributing cause of the worker's injury, if the period within which such action may be commenced has expired prior to the filing of a timely workers' compensation claim for the work-related injury. [2001 c.865 Â§15]

Â Â Â Â Â  656.020 Damage actions by workers against noncomplying employers; defenses outlawed. Actions for damages may be brought by an injured worker or the legal representative of the injured worker against any employer who has failed to comply with ORS 656.017 or is in default under ORS 656.560. Except for the provisions of ORS 656.578 to 656.593 and this section, such noncomplying employer is liable as the noncomplying employer would have been if this chapter had never been enacted. In such actions, it is no defense for the employer to show that:

Â Â Â Â Â  (1) The injury was caused in whole or in part by the negligence of a fellow-servant of the injured worker.

Â Â Â Â Â  (2) The negligence of the injured worker, other than a willful act committed for the purpose of sustaining the injury, contributed to the accident.

Â Â Â Â Â  (3) The injured worker had knowledge of the danger or assumed the risk that resulted in the injury. [1965 c.285 Â§7]

Â Â Â Â Â  656.021 Person performing work under ORS chapter 701 as subject employer. Notwithstanding ORS 656.029 (1), a person who is licensed pursuant to ORS 701.075 and is acting under a contract to perform work described by ORS chapter 701 shall be considered the subject employer for all individuals employed by that person. [1989 c.870 Â§13; 1999 c.402 Â§7]

Â Â Â Â Â  656.022 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.023 Who are subject employers. Every employer employing one or more subject workers in the state is subject to this chapter. [1965 c.285 Â§8]

Â Â Â Â Â  656.024 [Amended by 1959 c.448 Â§2; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.025 Individuals engaged in commuter ridesharing not subject workers; conditions. (1) For the purpose of this chapter, an individual is not a subject worker while commuting in a voluntary commuter ridesharing arrangement unless:

Â Â Â Â Â  (a) The worker is reimbursed for travel expenses incurred therein;

Â Â Â Â Â  (b) The worker receives payment for commuting time from the employer; or

Â Â Â Â Â  (c) The employer makes an election to provide coverage for the worker pursuant to ORS 656.039.

Â Â Â Â Â  (2) As used in this section "voluntary commuter ridesharing arrangement" means a carpool or vanpool arrangement in which participation is not required as a condition of employment and in which not more than 15 persons are transported to and from their places of employment, in a single daily round trip where the driver also is on the way to or from the driver's place of employment. [1981 c.227 Â§4]

Â Â Â Â Â  656.026 [Amended by 1957 c.440 Â§1; 1959 c.448 Â§3; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.027 Who are subject workers. All workers are subject to this chapter except those nonsubject workers described in the following subsections:

Â Â Â Â Â  (1) A worker employed as a domestic servant in or about a private home. For the purposes of this subsection "domestic servant" means any worker engaged in household domestic service by private employment contract, including, but not limited to, home health workers.

Â Â Â Â Â  (2) A worker employed to do gardening, maintenance, repair, remodeling or similar work in or about the private home of the person employing the worker.

Â Â Â Â Â  (3)(a) A worker whose employment is casual and either:

Â Â Â Â Â  (A) The employment is not in the course of the trade, business or profession of the employer; or

Â Â Â Â Â  (B) The employment is in the course of the trade, business or profession of a nonsubject employer.

Â Â Â Â Â  (b) For the purpose of this subsection, "casual" refers only to employments where the work in any 30-day period, without regard to the number of workers employed, involves a total labor cost of less than $500.

Â Â Â Â Â  (4) A person for whom a rule of liability for injury or death arising out of and in the course of employment is provided by the laws of the United States.

Â Â Â Â Â  (5) A worker engaged in the transportation in interstate commerce of goods, persons or property for hire by rail, water, aircraft or motor vehicle, and whose employer has no fixed place of business in this state.

Â Â Â Â Â  (6) Firefighter and police employees of any city having a population of more than 200,000 that provides a disability and retirement system by ordinance or charter.

Â Â Â Â Â  (7)(a) Sole proprietors, except those described in paragraph (b) of this subsection. When labor or services are performed under contract, the sole proprietor must qualify as an independent contractor.

Â Â Â Â Â  (b) Sole proprietors actively registered under ORS 671.525 or licensed under ORS 701.035. When labor or services are performed under contract for remuneration, notwithstanding ORS 656.005 (30), the sole proprietor must qualify as an independent contractor. Any sole proprietor registered under ORS 671.525 or licensed under ORS 701.035 and involved in activities subject thereto is conclusively presumed to be an independent contractor.

Â Â Â Â Â  (8) Except as provided in subsection (23) of this section, partners who are not engaged in work performed in direct connection with the construction, alteration, repair, improvement, moving or demolition of an improvement on real property or appurtenances thereto. When labor or services are performed under contract, the partnership must qualify as an independent contractor.

Â Â Â Â Â  (9) Except as provided in subsection (25) of this section, members, including members who are managers, of limited liability companies, regardless of the nature of the work performed. However, members, including members who are managers, of limited liability companies with more than one member, while engaged in work performed in direct connection with the construction, alteration, repair, improvement, moving or demolition of an improvement on real property or appurtenances thereto, are subject workers. When labor or services are performed under contract, the limited liability company must qualify as an independent contractor.

Â Â Â Â Â  (10) Except as provided in subsection (24) of this section, corporate officers who are directors of the corporation and who have a substantial ownership interest in the corporation, regardless of the nature of the work performed by such officers, subject to the following limitations:

Â Â Â Â Â  (a) If the activities of the corporation are conducted on land that receives farm use tax assessment pursuant to ORS chapter 308A, corporate officer includes all individuals identified as directors in the corporate bylaws, regardless of ownership interest, and who are members of the same family, whether related by blood, marriage or adoption.

Â Â Â Â Â  (b) If the activities of the corporation involve the commercial harvest of timber and all officers of the corporation are members of the same family and are parents, daughters or sons, daughters-in-law or sons-in-law or grandchildren, then all such officers may elect to be nonsubject workers. For all other corporations involving the commercial harvest of timber, the maximum number of exempt corporate officers for the corporation shall be whichever is the greater of the following:

Â Â Â Â Â  (A) Two corporate officers; or

Â Â Â Â Â  (B) One corporate officer for each 10 corporate employees.

Â Â Â Â Â  (c) When labor or services are performed under contract, the corporation must qualify as an independent contractor.

Â Â Â Â Â  (11) A person performing services primarily for board and lodging received from any religious, charitable or relief organization.

Â Â Â Â Â  (12) A newspaper carrier utilized in compliance with the provisions of ORS 656.070 and 656.075.

Â Â Â Â Â  (13) A person who has been declared an amateur athlete under the rules of the United States Olympic Committee or the Canadian Olympic Committee and who receives no remuneration for performance of services as an athlete other than board, room, rent, housing, lodging or other reasonable incidental subsistence allowance, or any amateur sports official who is certified by a recognized Oregon or national certifying authority, which requires or provides liability and accident insurance for such officials. A roster of recognized Oregon and national certifying authorities will be maintained by the Department of Consumer and Business Services, from lists of certifying organizations submitted by the Oregon School Activities Association and the Oregon Park and Recreation Society.

Â Â Â Â Â  (14) Volunteer personnel participating in the ACTION programs, organized under the Domestic Volunteer Service Act of 1973, P.L. 93-113, known as the Foster Grandparent Program and the Senior Companion Program, whether or not the volunteers receive a stipend or nominal reimbursement for time and travel expenses.

Â Â Â Â Â  (15) A person who has an ownership or leasehold interest in equipment and who furnishes, maintains and operates the equipment. As used in this subsection "equipment" means:

Â Â Â Â Â  (a) A motor vehicle used in the transportation of logs, poles or piling.

Â Â Â Â Â  (b) A motor vehicle used in the transportation of rocks, gravel, sand, dirt or asphalt concrete.

Â Â Â Â Â  (c) A motor vehicle operated as a taxicab as defined in ORS 825.017.

Â Â Â Â Â  (d) A motor vehicle used in the transportation of property by a for-hire motor carrier that is required under ORS 825.100 or 825.104 to possess a certificate or permit.

Â Â Â Â Â  (16) A person engaged in the transportation of the public for recreational down-river boating activities on the waters of this state pursuant to a federal permit when the person furnishes the equipment necessary for the activity. As used in this subsection, "recreational down-river boating activities" means those boating activities for the purpose of recreational fishing, swimming or sightseeing utilizing a float craft with oars or paddles as the primary source of power.

Â Â Â Â Â  (17) A person who performs volunteer ski patrol activities who receives no wage other than noncash remuneration.

Â Â Â Â Â  (18) A person 19 years of age or older who contracts with a newspaper publishing company or independent newspaper dealer or contractor to distribute newspapers to the general public and perform or undertake any necessary or attendant functions related thereto.

Â Â Â Â Â  (19) A person performing foster parent or adult foster care duties pursuant to ORS chapter 411, 418, 430 or 443.

Â Â Â Â Â  (20) A person performing services on a volunteer basis for a nonprofit, religious, charitable or relief organization, whether or not such person receives meals or lodging or nominal reimbursements or vouchers for meals, lodging or expenses.

Â Â Â Â Â  (21) A person performing services under a property tax work-off program established under ORS 310.800.

Â Â Â Â Â  (22) A person who performs service as a caddy at a golf course in an established program for the training and supervision of caddies under the direction of a person who is an employee of the golf course.

Â Â Â Â Â  (23)(a) Partners who are actively registered under ORS 671.525 or licensed under ORS 701.035 and who have a substantial ownership interest in a partnership. If all partners are members of the same family and are parents, spouses, sisters, brothers, daughters or sons, daughters-in-law or sons-in-law or grandchildren, all such partners may elect to be nonsubject workers. For all other partnerships registered under ORS 671.510 to 671.710 or licensed under ORS chapter 701, the maximum number of exempt partners shall be whichever is the greater of the following:

Â Â Â Â Â  (A) Two partners; or

Â Â Â Â Â  (B) One partner for each 10 partnership employees.

Â Â Â Â Â  (b) When labor or services are performed under contract for remuneration, notwithstanding ORS 656.005 (30), the partnership qualifies as an independent contractor. Any partnership registered under ORS 671.525 or licensed under ORS 701.035 and involved in activities subject thereto is conclusively presumed to be an independent contractor.

Â Â Â Â Â  (24)(a) Corporate officers who are directors of a corporation actively registered under ORS 671.525 or licensed under ORS 701.035 and who have a substantial ownership interest in the corporation, regardless of the nature of the work performed. If all officers of the corporation are members of the same family and are parents, spouses, sisters, brothers, daughters or sons, daughters-in-law or sons-in-law or grandchildren, all such officers may elect to be nonsubject workers. For all other corporations registered under ORS 671.510 to 671.710 or licensed under ORS chapter 701, the maximum number of exempt corporate officers shall be whichever is the greater of the following:

Â Â Â Â Â  (A) Two corporate officers; or

Â Â Â Â Â  (B) One corporate officer for each 10 corporate employees.

Â Â Â Â Â  (b) When labor or services are performed under contract for remuneration, notwithstanding ORS 656.005 (30), the corporation qualifies as an independent contractor. Any corporation registered under ORS 671.525 or licensed under ORS 701.035 and involved in activities subject thereto is conclusively presumed to be an independent contractor.

Â Â Â Â Â  (25)(a) Limited liability company members who are members of a company actively registered under ORS 671.525 or licensed under ORS 701.035 and who have a substantial ownership interest in the company, regardless of the nature of the work performed. If all members of the company are members of the same family and are parents, spouses, sisters, brothers, daughters or sons, daughters-in-law or sons-in-law or grandchildren, all such members may elect to be nonsubject workers. For all other companies registered under ORS 671.510 to 671.710 or licensed under ORS chapter 701, the maximum number of exempt company members shall be whichever is the greater of the following:

Â Â Â Â Â  (A) Two company members; or

Â Â Â Â Â  (B) One company member for each 10 company employees.

Â Â Â Â Â  (b) When labor or services are performed under contract for remuneration, notwithstanding ORS 656.005 (30), the company qualifies as an independent contractor. Any company registered under ORS 671.525 or licensed under ORS 701.035 and involved in activities subject thereto is conclusively presumed to be an independent contractor.

Â Â Â Â Â  (26) A person serving as a referee or assistant referee in a youth or adult recreational soccer match whose services are retained on a match-by-match basis.

Â Â Â Â Â  (27) A person performing language translator or interpreter services that are provided for others through an agent or broker. [1965 c.285 Â§9; 1971 c.386 Â§1; 1977 c.683 Â§1; 1977 c.817 Â§2; 1977 c.835 Â§7; 1979 c.821 Â§1; 1981 c.225 Â§1; 1981 c.444 Â§1; 1981 c.535 Â§3; 1981 c.839 Â§1; 1983 c.341 Â§1; 1983 c.541 Â§1; 1983 c.579 Â§3; 1985 c.431 Â§1; 1985 c.706 Â§2; 1987 c.94 Â§168; 1987 c.414 Â§161; 1987 c.800 Â§2; 1989 c.762 Â§4; 1990 c.2 Â§4; 1991 c.469 Â§1; 1991 c.707 Â§1; 1993 c.18 Â§138a; 1993 c.494 Â§2; 1993 c.777 Â§10; 1995 c.93 Â§32; 1995 c.216 Â§Â§3, 3a; 1995 c.332 Â§6; 1997 c.337 Â§1; 1999 c.314 Â§91; 1999 c.402 Â§8; 2001 c.363 Â§1; 2001 c.765 Â§4; 2003 c.677 Â§1; 2005 c.167 Â§1]

Â Â Â Â Â  656.028 [Amended by 1959 c.448 Â§4; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.029 Obligation of person letting contract to provide coverage for workers under contract; exceptions; effect of failure to provide coverage. (1) If a person awards a contract involving the performance of labor where such labor is a normal and customary part or process of the person's trade or business, the person awarding the contract is responsible for providing workers' compensation insurance coverage for all individuals, other than those exempt under ORS 656.027, who perform labor under the contract unless the person to whom the contract is awarded provides such coverage for those individuals before labor under the contract commences. If an individual who performs labor under the contract incurs a compensable injury, and no workers' compensation insurance coverage is provided for that individual by the person who is charged with the responsibility for providing such coverage before labor under the contract commences, that person shall be treated as a noncomplying employer and benefits shall be paid to the injured worker in the manner provided in this chapter for the payment of benefits to the worker of a noncomplying employer.

Â Â Â Â Â  (2) If a person to whom the contract is awarded is exempt from coverage under ORS 656.027, and that person engages individuals who are not exempt under ORS 656.027 in the performance of the contract, that person shall provide workers' compensation insurance coverage for all such individuals. If an individual who performs labor under the contract incurs a compensable injury, and no workers' compensation insurance coverage is provided for that individual by the person to whom the contract is awarded, that person shall be treated as a noncomplying employer and benefits shall be paid to the injured worker in the manner provided in this chapter for the payment of benefits to the worker of a noncomplying employer.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) "Person" includes partnerships, joint ventures, associations, corporations, limited liability companies, governmental agencies and sole proprietorships.

Â Â Â Â Â  (b) "Sole proprietorship" means a business entity or individual who performs labor without the assistance of others. [1979 c.864 Â§2; 1981 c.725 Â§1; 1981 c.854 Â§4; 1983 c.397 Â§1; 1983 c.579 Â§2a; 1985 c.706 Â§1; 1989 c.762 Â§5; 1995 c.93 Â§34; 1995 c.332 Â§6a]

Â Â Â Â Â  656.030 [Repealed by 1959 c.448 Â§14]

Â Â Â Â Â  656.031 Coverage for municipal volunteer personnel. (1) All municipal personnel, other than those employed full-time, part-time, or substitutes therefor, shall, for the purpose of this chapter, be known as volunteer personnel and shall not be considered as workers unless the municipality has filed the election provided by this section.

Â Â Â Â Â  (2) The county, city or other municipality utilizing volunteer personnel as specified in subsection (1) of this section may elect to have such personnel considered as subject workers for purposes of this chapter. Such election shall be made by filing a written application to the insurer, or in the case of a self-insured employer, the Director of the Department of Consumer and Business Services, that includes a resolution of the governing body declaring its intent to cover volunteer personnel as provided in subsection (1) of this section and a description of the work to be performed by such personnel. The application shall also state the estimated total number of volunteer personnel on a roster for each separate category for which coverage is elected. The county, city or other municipality shall notify the insurer, or in the case of self-insurers, the director, of changes in the estimated total number of volunteers.

Â Â Â Â Â  (3) Upon receiving the written application the insurer or self-insured employer may fix assumed wage rates for the volunteer personnel, which may be used only for purposes of computations under this chapter, and shall require the regular payment of premiums or assessments based upon the estimated total numbers of such volunteers carried on the roster for each category being covered. The self-insured employer shall submit such assumed wage rates to the director. If the director finds that the rates are unreasonable, the director may fix appropriate rates to be used for purposes of this section.

Â Â Â Â Â  (4) The county, city or municipality shall maintain separate official membership rosters for each category of volunteers. A certified copy of the official membership roster shall be furnished the insurer or director upon request. Persons covered under this section are entitled to the benefits of this chapter and they are entitled to such benefits if injured as provided in ORS 656.202 while performing any duties arising out of and in the course of their employment as volunteer personnel, if the duties being performed are among those:

Â Â Â Â Â  (a) Described on the application of the county, city or municipality; and

Â Â Â Â Â  (b) Required of similar full-time paid employees.

Â Â Â Â Â  (5) The filing of claims for benefits under this section is the exclusive remedy of a volunteer or a beneficiary of the volunteer for injuries compensable under this chapter against the state, its political subdivisions, their officers, employees, or any employer, regardless of negligence. [Formerly 656.088; 1969 c.527 Â§1; 1977 c.72 Â§1; 1979 c.815 Â§2; 1981 c.854 Â§5; 1981 c.874 Â§1]

Â Â Â Â Â  656.032 [Amended by 1959 c.451 Â§1; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.033 Coverage for participants in work experience or school directed professional training programs. (1) All persons participating as trainees in a work experience program or school directed professional education project of a school district as defined in ORS 332.002 in which such persons are enrolled, including mentally retarded persons in training programs, are considered as workers of the district subject to this chapter for purposes of this section. Trainees placed in a work experience program with their resident school district as the training employer shall be subject workers under this section when the training and supervision are performed by noninstructional personnel.

Â Â Â Â Â  (2) A school district conducting a work experience program or school directed professional education project shall submit a written statement to the insurer, or in the case of self-insurers, the Director of the Department of Consumer and Business Services, that includes a description of the work to be performed by such persons and an estimate of the total number of persons enrolled.

Â Â Â Â Â  (3) The premium cost for coverage under this section shall be based on an assumed hourly wage which is approved by the Director of the Department of Consumer and Business Services. Such assumed wage is to be used only for calculation purposes under this chapter and without regard to ORS chapter 652 or ORS 653.010 to 653.545 and 653.991. A self-insured district shall submit such assumed wage rates to the director. If the director finds that the rates are unreasonable, the director may fix appropriate rates to be used for purposes of this section.

Â Â Â Â Â  (4) The school district shall furnish the insurer, or in the case of self-insurers, the director, with an estimate of the total number of persons enrolled in its work experience program or school directed professional education project and shall notify the insurer or director of any significant changes therein. Persons covered under this section are entitled to the benefits of this chapter. However, such persons are not entitled to benefits under ORS 656.210 or 656.212. They are entitled to such benefits if injured as provided in ORS 656.156 and 656.202 while performing any duties arising out of and in the course of their participation in the work experience program or school directed professional education project, provided the duties being performed are among those:

Â Â Â Â Â  (a) Described on the application of the school district; and

Â Â Â Â Â  (b) Required of similar full-time paid employees.

Â Â Â Â Â  (5) The filing of claims for benefits under this section is the exclusive remedy of a trainee or a beneficiary of the trainee for injuries compensable under this chapter against the state, its political subdivisions, the school district board, its members, officers and employees, or any employer, regardless of negligence.

Â Â Â Â Â  (6) The provisions of this section shall be inapplicable to any trainee who has earned wages for such employment.

Â Â Â Â Â  (7) As used in this section, "school directed professional education project" means an on-campus or off-campus project supervised by school personnel and which is an assigned activity of a local professional education program approved pursuant to operating procedures of the State Board of Education. A school directed professional education project must be of a practicum experience nature, performed outside of a classroom environment and extending beyond initial instruction or demonstration activities. Such projects are limited to logging, silvicultural thinning, slash burning, fire fighting, stream enhancement, woodcutting, reforestation, tree surgery, construction, printing and manufacturing involving formed metals.

Â Â Â Â Â  (8) Notwithstanding subsection (1) of this section, a school district may elect to make trainees subject workers under this chapter for school directed professional education projects not enumerated in subsection (7) of this section by making written request to the district's insurer, or in the case of a self-insured district, the director, with coverage to begin no sooner than the date the request is received by the insurer or director. The request for coverage shall include a description of the work to be performed under the project and an estimate of the number of participating trainees. The insurer or director shall accept a request that meets the criteria of this section. [1967 c.374 Â§2; 1979 c.814 Â§2a; 1979 c.815 Â§3; 1981 c.874 Â§2; 1987 c.489 Â§1; 1989 c.491 Â§63; 1991 c.534 Â§1; 1995 c.343 Â§52]

Â Â Â Â Â  656.034 [Amended by 1959 c.441 Â§1; 1959 c.448 Â§5; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.035 Status of workers in separate occupations of employer. If an employer is engaged in an occupation in which the employer employs one or more subject workers and is also engaged in a separate occupation in which there are no subject workers, the employer is not subject to this chapter as to that separate occupation, nor are the workers wholly engaged in that occupation subject to this chapter. [1965 c.285 Â§10]

Â Â Â Â Â  656.036 [Amended by 1957 c.441 Â§2; 1959 c.448 Â§6; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.037 Exemption from coverage for persons engaged in certain real estate activities. A person contracting to pay remuneration for professional real estate activity as defined in ORS chapter 696 to a qualified real estate broker or qualified principal real estate broker, as defined in ORS 316.209, is not an employer of that qualified broker under the Workers' Compensation Law. A qualified real estate broker or qualified principal real estate broker is not entitled to benefits under the Workers' Compensation Law unless such individual has obtained coverage for such benefits pursuant to ORS 656.128. [1983 c.597 Â§5; 2001 c.300 Â§71]

Â Â Â Â Â  656.038 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.039 Employer may elect to provide coverage for workers not subject to law; procedure; cancellation. (1) An employer of one or more persons defined as nonsubject workers or not defined as subject workers may elect to make them subject workers. If the employer is or becomes a carrier-insured employer, the election shall be made by filing written notice thereof with the insurer with a copy to the Director of the Department of Consumer and Business Services. The effective date of coverage is governed by ORS 656.419 (3). If the employer is or becomes a self-insured employer, the election shall be made by filing written notice thereof with the director, the effective date of coverage to be the date specified in the notice.

Â Â Â Â Â  (2) Any election under subsection (1) of this section may be canceled by written notice thereof to the insurer or, in the case of a self-insured employer, by notice thereof to the director. The cancellation is effective at 12 midnight ending the day the notice is received by the insurer or the director, unless a later date is specified in the notice. The insurer shall, within 10 days after receipt of a notice of cancellation under this section, send a copy of the notice to the director.

Â Â Â Â Â  (3) When necessary the insurer or the director shall fix assumed minimum or maximum wages for persons made subject workers under this section.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, a person or employer not subject to this chapter who elects to become covered may apply to a guaranty contract insurer for coverage. An insurer other than the State Accident Insurance Fund Corporation may provide such coverage. However, the State Accident Insurance Fund Corporation shall accept any written notice filed and provide coverage as provided in this section if all subject workers of the employers will be insured with the State Accident Insurance Fund Corporation and the coverage of those subject workers is not considered by the State Accident Insurance Fund Corporation to be a risk properly assignable to the assigned risk pool. [1965 c.285 Â§11; 1975 c.556 Â§22; 1979 c.839 Â§1; 1981 c.854 Â§6; 1983 c.816 Â§1; 1985 c.212 Â§2]

Â Â Â Â Â  656.040 [Amended by 1959 c.448 Â§7; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.041 City or county may elect to provide coverage for jail inmates. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) "Authorized employment" means the employment of an inmate on work authorized by the governing body of a city or county.

Â Â Â Â Â  (b) "Inmate" means a person sentenced by any court or legal authority, whether in default of the payment of a fine or committed for a definite number of days, to serve sentence in a city or county jail or other place of incarceration except state and federal institutions. "Inmate" includes a person who performs community service pursuant to ORS 137.128, whether or not the person is incarcerated.

Â Â Â Â Â  (2) A city or county may elect to have inmates performing authorized employment considered as subject workers of the city or county for purposes of this chapter. Such election shall be made by a written application to the insurer, or in the case of a self-insured employer, the Director of the Department of Consumer and Business Services, that includes a resolution of the governing body declaring its intent to cover inmates as provided in this section and a description of the work to be performed by such inmates. The application shall also state the estimated total number of inmates for which coverage is requested. The county or city shall notify the insurer or director of changes in the estimated total number of inmates performing authorized employment.

Â Â Â Â Â  (3) Upon receiving the written application the insurer or self-insured employer may fix assumed wage rates for the inmates, which may be used only for purposes of computations under this chapter, and shall require the regular payment of premiums or assessments based upon the estimated total number of such inmates for which coverage is requested. The self-insured employer shall submit such assumed wage rates to the director. If the director finds that the rates are unreasonable, the director may fix appropriate rates to be used for purposes of this section.

Â Â Â Â Â  (4) The city or county shall maintain a separate list of inmates performing authorized employment. A certified copy of the list shall be furnished the insurer or director upon request. Inmates covered under this section are entitled to the benefits of this chapter and they are entitled to such benefits if injured as provided in ORS 656.202 while performing any duties arising out of and in the course of their participation in the authorized employment, provided the duties being performed are among those described on the application of the city or county.

Â Â Â Â Â  (5) The filing of claims for benefits under this section is the exclusive remedy of an inmate or a beneficiary of the inmate for injuries compensable under this chapter against a city or county and its officers and employees, regardless of negligence. [1967 c.472 Â§Â§2,3; 1977 c.807 Â§1; 1979 c.815 Â§4; 1981 c.854 Â§7; 1981 c.874 Â§3; 1983 c.706 Â§2]

Â Â Â Â Â  656.042 [Amended by 1959 c.448 Â§8; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.043 Governmental agency paying wages responsible for providing coverage. Except as otherwise provided in ORS 656.029 to 656.033 and 656.041, but notwithstanding any other provision of law, the state or any city, county, district, or agency thereof, that pays the wages of a subject worker is responsible for providing workers' compensation insurance coverage for that worker. [1987 c.414 Â§183]

Â Â Â Â Â  656.044 State Accident Insurance Fund Corporation may insure liability under Longshoremen's and Harbor Workers' Compensation Act; procedure; cancellation. (1) The State Accident Insurance Fund Corporation may insure Oregon employers against their liability for compensation under the Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 901 to 950) or any Act amendatory or supplementary thereto or in lieu thereof, as fully as any private insurance carrier.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation may, from time to time, fix rates of contributions to be paid by such employers. These rates shall be based upon the costs of inspection and other administration, the hazard of the occupation and the accident experience of the employers. The State Accident Insurance Fund Corporation may require a minimum annual premium, contributions, assessments and fees from such employers.

Â Â Â Â Â  (3) All claims for compensation and other costs arising from such insurance shall be paid from the Industrial Accident Fund.

Â Â Â Â Â  (4) The State Accident Insurance Fund Corporation or any employer may cancel any insurance coverage issued under this section by giving notice as required by the Longshoremen's and Harbor Workers' Compensation Act, or the rules or regulations made in pursuance thereof. [Amended by 1965 c.285 Â§13; 1981 c.876 Â§2]

Â Â Â Â Â  656.046 Coverage of persons in college work experience and professional education programs. (1) All persons registered at a college and participating as unpaid trainees in a work experience program who are subject to the direction of noncollege-employed supervisors, and those trainees participating in college directed professional education projects, are considered workers of the college subject to this chapter for purposes of this section. However, trainees who are covered by the Federal Employees Compensation Act shall not be subject to the provisions of this section.

Â Â Â Â Â  (2) A college conducting a work experience program or college directed professional education project shall submit a written statement to the insurer, or in the case of self-insurers, to the Director of the Department of Consumer and Business Services, that includes a description of the work to be performed by such persons and an estimate of the total number of persons enrolled in the program or project.

Â Â Â Â Â  (3) Persons covered under this section are entitled to the benefits of this chapter. However, such persons are not entitled to benefits under ORS 656.210 or 656.212. They are entitled to such benefits if injured as provided in ORS 656.156 and 656.202 while performing any duties arising out of and in the course of their participation in the work experience program or college directed professional education project, provided the duties being performed are among those:

Â Â Â Â Â  (a) Described on the application of the college; and

Â Â Â Â Â  (b) Required of similar full-time paid employees.

Â Â Â Â Â  (4) The filing of claims for benefits under this section is the exclusive remedy of a trainee or a beneficiary of the trainee for injuries compensable under this chapter against the state, its political subdivisions, the college district board, members, officers and employees of the board or any employer, regardless of negligence.

Â Â Â Â Â  (5) A college may elect to make trainees subject to this chapter for college directed professional education projects not enumerated in subsection (8) of this section or for work experience programs under the direction of college-employed supervisors by filing a written request with the insurer of the college, or in the case of self-insured colleges, with the director. Coverage under such election shall become effective no sooner than the date of receipt by the insurer. The coverage request shall include a description of the work to be performed and an estimate of the number of participating trainees. The insurer or director shall accept a request that meets the criteria of this section.

Â Â Â Â Â  (6) The provisions of this section shall be inapplicable to any trainee who has earned wages for such employment.

Â Â Â Â Â  (7) As used in this section, "college" means any community college district or community college service district as defined in ORS chapter 341.

Â Â Â Â Â  (8) As used in this section, "college directed professional education project" means an assigned on-campus or off-campus project that is a component of a program approved by the college board or the operating procedures of the State Board of Education and involves work that provides practical experience beyond the initial instruction and demonstration phases, performed outside of the college classroom or laboratory environment and requiring substantial hands-on participation by trainees. Such projects are further limited to logging, silvicultural thinning, slash burning, fire fighting, stream enhancement, woodcutting, reforestation, tree surgery, construction, printing and manufacturing involving formed metals. [1991 c.534 Â§3; 1993 c.18 Â§139; 1995 c.343 Â§53]

Â Â Â Â Â  656.052 Prohibition against employment without coverage; proposed order declaring noncomplying employer; effect of failure to comply; joint and several liability of corporation, officers and directors. (1) No person shall engage as a subject employer unless and until the person has provided coverage pursuant to ORS 656.017 for subject workers the person employs.

Â Â Â Â Â  (2) Whenever the Director of the Department of Consumer and Business Services has reason to believe that any person has violated subsection (1) of this section, the director shall serve upon the person a proposed order declaring the person to be a noncomplying employer and containing the amount, if any, of civil penalty to be assessed pursuant to ORS 656.735 (1).

Â Â Â Â Â  (3) If any person fails to comply with ORS 656.017 after an order declaring the person to be a noncomplying employer has become final by operation of law or on appeal, the circuit court of the county in which the person resides or in which the person employs workers shall, upon the commencement of a suit by the director for that purpose, permanently enjoin the person from employing subject workers without complying with ORS 656.017. Upon the filing of such a suit, the court shall set a day for hearing and shall cause notice thereof to be served upon the noncomplying employer. The hearing shall be not less than five days from the service of the notice.

Â Â Â Â Â  (4) The court may award reasonable attorney fees to the director if the director prevails in an action under subsection (3) of this section. The court may award reasonable attorney fees to a defendant who prevails in an action under subsection (3) of this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [Amended by 1957 c.574 Â§2; 1965 c.285 Â§14; 1967 c.341 Â§4; 1973 c.447 Â§1; 1987 c.234 Â§1; 1990 c.2 Â§5; 1995 c.332 Â§6b; 1995 c.696 Â§43]

Â Â Â Â Â  656.054 Claim of injured worker of noncomplying employer; procedure for disputing acceptance of claim; recovery of costs from noncomplying employer; restrictions. (1) A compensable injury to a subject worker while in the employ of a noncomplying employer is compensable to the same extent as if the employer had complied with this chapter. The Director of the Department of Consumer and Business Services shall refer the claim for such an injury to an assigned claims agent within 60 days of the date the director has notice of the claim. At the time of referral of the claim, the director shall notify the employer in writing regarding the referral of the claim and the employer's right to object to the claim. A claim for compensation made by such a worker shall be processed by the assigned claims agent in the same manner as a claim made by a worker employed by a carrier-insured employer, except that the time within which the first installment of compensation is to be paid, pursuant to ORS 656.262 (4), shall not begin to run until the director has referred the claim to the assigned claims agent. At any time within which the claim may be accepted or denied as provided in ORS 656.262, the employer may request a hearing to object to the claim. If an order becomes final holding the claim to be compensable, the employer is liable for all costs imposed by this chapter, including reasonable attorney fees to be paid to the worker's attorney for services rendered in connection with the employer's objection to the claim.

Â Â Â Â Â  (2) In addition to, and not in lieu of, any civil penalties assessed pursuant to ORS 656.735, all costs to the Workers' Benefit Fund incurred under subsection (1) of this section shall be a liability of the noncomplying employer. Such costs include compensation, disputed claim settlements pursuant to ORS 656.289 and claim disposition agreements pursuant to ORS 656.236, whether or not the noncomplying employer agrees and executes such documents, reasonable administrative costs and claims processing costs provided by contract, attorney fees related to compensability issues and any attorney fees awarded to the claimant, but do not include assessments for reserves in the Workers' Benefit Fund. The director shall recover such costs from the employer. The director periodically shall pay the assigned claims agent from the Workers' Benefit Fund for any costs the assigned claims agent incurs under this section in accordance with the terms of the contract. When the director prevails in any action brought pursuant to this subsection, the director is entitled to recover from the noncomplying employer court costs and attorney fees incurred by the director.

Â Â Â Â Â  (3) Periodically, or upon the request of a noncomplying employer in a particular claim, the director shall audit the files of the State Accident Insurance Fund Corporation and any assigned claims agents to validate the amount reimbursed pursuant to subsection (2) of this section. The conditions for granting or denying of reimbursement shall be specified in the contract with the assigned claims agent. The contract at least shall provide for denial of reimbursement if, upon such audit, any of the following are found to apply:

Â Â Â Â Â  (a) Compensation has been paid as a result of untimely, inaccurate, or improper claims processing;

Â Â Â Â Â  (b) Compensation has been paid negligently for treatment of any condition unrelated to the compensable condition;

Â Â Â Â Â  (c) The compensability of an accepted claim is questionable and the rationale for acceptance has not been reasonably documented in accordance with generally accepted claims management procedures;

Â Â Â Â Â  (d) The separate payments of compensation have not been documented in accordance with generally accepted accounting procedures; or

Â Â Â Â Â  (e) The payments were made pursuant to a disposition agreement as provided by ORS 656.236 without the prior approval of the director.

Â Â Â Â Â  (4) The State Accident Insurance Fund Corporation and any assigned claims agent may request review under ORS 656.704 of any disapproval of reimbursement made by the director under this section.

Â Â Â Â Â  (5) Claims of injured workers of noncomplying employers may be assigned and reassigned by the director for claims processing regardless of the date of the worker's injury.

Â Â Â Â Â  (6) In selecting an assigned claims agent, the director must consider the assigned claims agent's ability to deliver timely and appropriate benefits to injured workers, the ability to control both claims cost and administrative cost and such other factors as the director considers appropriate.

Â Â Â Â Â  (7) If no qualified entity agrees to be an assigned claims agent, the director may require one or more of the three highest premium producing insurers to be assigned claims agents. Notwithstanding any other provision of law, the director's selection of assigned claims agents shall be made at the sole discretion of the director. Such selections shall not be subject to review by any court or other administrative body.

Â Â Â Â Â  (8) Any assigned claims agent, except the State Accident Insurance Fund Corporation, may employ legal counsel of its choice for representation under this section.

Â Â Â Â Â  (9) As used in this section, "assigned claims agent" means an insurer, casualty adjuster or a third party administrator with whom the director contracts to manage claims of injured workers of noncomplying employers. [Amended by 1959 c.448 Â§9; 1965 c.285 Â§15; 1967 c.341 Â§5; 1971 c.72 Â§1; 1973 c.447 Â§2; 1979 c.839 Â§2; 1981 c.854 Â§8; 1983 c.816 Â§2; 1987 c.234 Â§2; 1987 c.250 Â§3; 1991 c.679 Â§1; 1995 c.332 Â§7; 1995 c.641 Â§17; 1999 c.1020 Â§1; 2003 c.14 Â§399; 2003 c.170 Â§1; 2005 c.26 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  Note: Section 9, chapter 332, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 9. The amendments to ORS 656.054 by section 7 of this 1995 Act do not remove the authority of the Director of the Department of Consumer and Business Services to audit files of the State Accident Insurance Fund Corporation for claims against noncomplying employers assigned to the State Accident Insurance Fund Corporation prior to the effective date of this 1995 Act [June 7, 1995]. [1995 c.332 Â§9]

Â Â Â Â Â  656.056 Subject employers must post notice of manner of compliance. (1) All subject employers shall display in a conspicuous manner about their works, and in a sufficient number of places reasonably to inform their workers of the fact, printed notices furnished by the Director of the Department of Consumer and Business Services stating that they are subject to this chapter and the manner of their compliance with this chapter.

Â Â Â Â Â  (2) No employer who is not currently a subject employer shall post or permit to remain on or about the place of business or premises of the employer any notice that the employer is subject to, and complying with, this chapter. [Amended by 1965 c.285 Â§16]

Â Â Â Â Â  656.070 Definitions for ORS 656.027, 656.070 and 656.075. As used in ORS 656.027, 656.075 and this section:

Â Â Â Â Â  (1) "Newspaper" has the meaning for that term provided in ORS 193.010.

Â Â Â Â Â  (2) "Newspaper carrier" means an individual age 18 years or younger who contracts with a newspaper publishing company or independent newspaper dealer or contractor to distribute newspapers to the general public and performs or undertakes any necessary or attendant functions related thereto, but receives no salary or wages, other than sales incentives or bonuses, for the performance of those duties from the newspaper publishing company or independent newspaper dealer or contractor. "Newspaper carrier" includes any individual appointed or utilized on a temporary basis by a newspaper carrier, a newspaper publishing company or independent newspaper dealer or contractor to perform any or all of the duties of a newspaper carrier. [1977 c.835 Â§3; 1981 c.535 Â§52]

Â Â Â Â Â  656.075 Exemption from coverage for newspaper carriers; casualty insurance and other requirements. An individual qualifies for the exemption provided in ORS 656.027 only if the newspaper publishing company or independent newspaper dealer or contractor utilizing the individual:

Â Â Â Â Â  (1) Encourages any minor so utilized to remain in school and attend classes;

Â Â Â Â Â  (2) Encourages any minor so utilized to not allow newspaper carrier duties to interfere with any school activities of the individual; and

Â Â Â Â Â  (3) Provides accident insurance coverage for the individual while the individual is engaged in newspaper carrier duties that is at least equal to the following:

Â Â Â Â Â  (a) $250,000 unallocated hospital and medical benefits;

Â Â Â Â Â  (b) $10 per week lost time benefits for a period of 52 weeks; and

Â Â Â Â Â  (c) $5,000 accidental death and dismemberment benefit.

Â Â Â Â Â  (4) Provides the individual with a clear, written explanation or description of the amount and the terms and conditions of the insurance coverage required by this section, including a specific statement that the insurance coverage is in lieu of benefits under the Workers' Compensation Law. [1977 c.835 Â§4; 1981 c.535 Â§53]

Â Â Â Â Â  656.082 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.084 [Amended by 1959 c.448 Â§10; repealed by 1965 c.285 Â§95a]

Â Â Â Â Â  656.086 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.088 [Amended by 1955 c.320 Â§1; 1965 c.285 Â§17; renumbered 656.031]

Â Â Â Â Â  656.090 [Amended by 1953 c.673 Â§2; 1959 c.448 Â§11; repealed by 1965 c.285 Â§97]

Â Â Â Â Â  656.120 [1969 c.527 Â§3; repealed by 1979 c.815 Â§9]

Â Â Â Â Â  656.122 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.124 [Amended by 1957 c.554 Â§1; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.126 Coverage while temporarily in or out of state; judicial notice of other state's laws; agreements between states relating to conflicts of jurisdiction; limitation on compensation for claims in this state and other jurisdictions. (1) If a worker employed in this state and subject to this chapter temporarily leaves the state incidental to that employment and receives an accidental injury arising out of and in the course of employment, the worker, or beneficiaries of the worker if the injury results in death, is entitled to the benefits of this chapter as though the worker were injured within this state.

Â Â Â Â Â  (2) Any worker from another state and the employer of the worker in that other state are exempted from the provisions of this chapter while that worker is temporarily within this state doing work for the employer:

Â Â Â Â Â  (a) If that employer has furnished workers' compensation insurance coverage under the workers' compensation insurance or similar laws of a state other than Oregon so as to cover that worker's employment while in this state;

Â Â Â Â Â  (b) If the extraterritorial provisions of this chapter are recognized in that other state; and

Â Â Â Â Â  (c) If employers and workers who are covered in this state are likewise exempted from the application of the workers' compensation insurance or similar laws of the other state.

The benefits under the workers' compensation insurance Act or similar laws of the other state, or other remedies under a like Act or laws, are the exclusive remedy against the employer for any injury, whether resulting in death or not, received by the worker while working for that employer in this state.

Â Â Â Â Â  (3) A certificate from the duly authorized officer of the Department of Consumer and Business Services or similar department of another state certifying that the employer of the other state is insured therein and has provided extraterritorial coverage insuring workers while working within this state is prima facie evidence that the employer carries that workers' compensation insurance.

Â Â Â Â Â  (4) Whenever in any appeal or other litigation the construction of the laws of another jurisdiction is required, the courts shall take judicial notice thereof.

Â Â Â Â Â  (5) The Director of the Department of Consumer and Business Services shall have authority to enter into agreements with the workers' compensation agencies of other states relating to conflicts of jurisdiction where the contract of employment is in one state and the injuries are received in the other state, or where there is a dispute as to the boundaries or jurisdiction of the states and when such agreements have been executed and made public by the respective state agencies, the rights of workers hired in such other state and injured while temporarily in Oregon, or hired in Oregon and injured while temporarily in another state, or where the jurisdiction is otherwise uncertain, shall be determined pursuant to such agreements and confined to the jurisdiction provided in such agreements.

Â Â Â Â Â  (6) When a worker has a claim under the workers' compensation law of another state, territory, province or foreign nation for the same injury or occupational disease as the claim filed in Oregon, the total amount of compensation paid or awarded under such other workers' compensation law shall be credited against the compensation due under Oregon workers' compensation law. The worker shall be entitled to the full amount of compensation due under Oregon law. If Oregon compensation is more than the compensation under another law, or compensation paid the worker under another law is recovered from the worker, the insurer shall pay any unpaid compensation to the worker up to the amount required by the claim under Oregon law. [Amended by 1955 c.723 Â§1; 1957 c.474 Â§1; 1977 c.804 Â§4; 1989 c.684 Â§1; 1995 c.332 Â§10; 1997 c.234 Â§1]

Â Â Â Â Â  656.128 Sole proprietors, limited liability company members, partners, independent contractors may elect coverage by insurer; cancellation. (1) Any person who is a sole proprietor, or a member, including a member who is a manager, of a limited liability company, or a member of a partnership, or an independent contractor pursuant to ORS 670.600, may make written application to an insurer to become entitled as a subject worker to compensation benefits. Thereupon, the insurer may accept such application and fix a classification and an assumed monthly wage at which such person shall be carried on the payroll as a worker for purposes of computations under this chapter.

Â Â Â Â Â  (2) When the application is accepted, such person thereupon is subject to the provisions and entitled to the benefits of this chapter. The person shall promptly notify the insurer whenever the status of the person as an employer of subject workers changes. Any subject worker employed by such a person after the effective date of the election of the person shall, upon being employed, be considered covered automatically by the same guaranty contract that covers such person.

Â Â Â Â Â  (3) No claim shall be allowed or paid under this section, except upon corroborative evidence in addition to the evidence of the claimant.

Â Â Â Â Â  (4) Any person subject to this chapter as a worker as provided in this section may cancel such election by giving written notice to the insurer. The cancellation shall become effective at 12 midnight ending the day of filing the notice with the insurer. [Amended by 1957 c.440 Â§2; 1959 c.448 Â§12; 1965 c.285 Â§18; 1969 c.400 Â§1; 1975 c.556 Â§23; 1981 c.854 Â§9; 1981 c.876 Â§3; 1993 c.777 Â§11; 1995 c.93 Â§33; 1995 c.332 Â§11]

Â Â Â Â Â

Â Â Â Â Â  656.130 [Amended by 1957 c.574 Â§3; repealed by 1959 c.448 Â§14]

Â Â Â Â Â  656.132 Coverage of minors. (1) A minor working at an age legally permitted under the laws of this state is considered sui juris for the purpose of this chapter. No other person shall have any cause of action or right to compensation for an injury to such minor worker, except as expressly provided in this chapter, but in the event of a lump-sum payment becoming due under this chapter to such minor worker, the control and management of any sum so paid shall be within the jurisdiction of the courts as in the case of other property of minors.

Â Â Â Â Â  (2) If an employer subject to this chapter in good faith employed a minor under the age permitted by law, believing the minor to be of lawful age, and the minor sustains an injury or suffers death in such employment, the minor is conclusively presumed to have accepted the provisions of this chapter. The Director of the Department of Consumer and Business Services may determine conclusively the good faith of such employer unless the employer possessed at the time of the accident resulting in such injury or death a certificate from some duly constituted authority of this state authorizing the employment of the minor in the work in which the minor was then engaged. Such certificate is conclusive evidence of the good faith of such employer.

Â Â Â Â Â  (3) If the employer holds no such certificate and the director finds that the employer did not employ such minor in good faith, the minor is entitled to the benefits of this chapter, but the employer shall pay to the Consumer and Business Services Fund by way of penalty a sum equal to 25 percent of the amount paid out or set apart under such statutes on account of the injury or death of such minor, but such penalty shall be not less than $100 nor exceed $500. [Amended by 1959 c.448 Â§13; 1985 c.212 Â§3]

Â Â Â Â Â  656.135 Coverage of deaf school, blind school work experience trainees. (1) As used in this section "school" means the Oregon State School for the Deaf or the Oregon State School for the Blind.

Â Â Â Â Â  (2) All persons participating as trainees in a work experience program of a school in which such persons are enrolled are considered as workers of the school subject to this chapter for purposes of this section.

Â Â Â Â Â  (3) On behalf of a school conducting a work experience program, the Department of Education shall submit a written statement to the State Accident Insurance Fund Corporation that includes a description of the work to be performed by such persons.

Â Â Â Â Â  (4) Upon receiving the written statement, the corporation may fix assumed wage rates for the persons enrolled in the work experience program, without regard to ORS chapter 652 or ORS 653.010 to 653.545 and 653.991, which may be used only for purposes of computations under this chapter.

Â Â Â Â Â  (5) The Department of Education shall furnish the corporation with a list of the names of those enrolled in work experience programs in the schools and shall notify the corporation of any changes therein. Only those persons whose names appear on such list prior to their personal injury by accident are entitled to the benefits of this chapter and they are entitled to such benefits if injured as provided in ORS 656.156 and 656.202 while performing any duties arising out of and in the course of their participation in the work experience program, provided the duties being performed are among those:

Â Â Â Â Â  (a) Described on the application of the department; and

Â Â Â Â Â  (b) Required of similar full-time paid employees.

Â Â Â Â Â  (6) The filing of claims for benefits under this section is the exclusive remedy of a trainee or beneficiary of the trainee for injuries compensable under this chapter against the state, the school, the department, its officers and employees, or any employer, regardless of negligence.

Â Â Â Â Â  (7) The provisions of this section shall be inapplicable to any trainee who is earning wages for such employment. [1969 c.406 Â§2]

Â Â Â Â Â  656.138 Coverage of apprentices, trainees participating in related instruction classes. (1) All persons registered as apprentices or trainees and participating in related instruction classes conducted by a school district, community college district or education service district in accordance with the requirements of ORS 660.002 to 660.210 or section 50, title 29, United States Code as of September 13, 1975, are considered as workers of the school district, community college district or education service district subject to this chapter.

Â Â Â Â Â  (2) A school district, community college district or education service district conducting related instruction classes shall submit a written statement to the insurer, or in the case of self-insurers, the Director of the Department of Consumer and Business Services, that includes a description of the related instruction to be given to such apprentices or trainees and an estimate of the total number of persons enrolled.

Â Â Â Â Â  (3) Upon receiving the written statement, the insurer, or in the case of self-insurers, the director, may fix assumed wage rates for those apprentices or trainees participating in related instruction classes, which may be used only for the purposes of computations under this chapter.

Â Â Â Â Â  (4) The State Apprenticeship and Training Council shall furnish the insurer, or in the case of self-insurers, the director, and the school district, community college district or education service district with an estimate of the total number of apprentices or trainees approved by it for participation in related instruction classes subject to coverage under this section and any significant changes in the estimated total. Apprentices and trainees as provided in subsection (1) of this section are entitled to benefits under this chapter.

Â Â Â Â Â  (5) The filing of claims for benefits under the authority of this section is the exclusive remedy of apprentices or trainees or their beneficiaries for injuries compensable under this chapter against the state, its political subdivisions, the school district, community college district or education service district, their members, officers and employees, or any employer, regardless of negligence.

Â Â Â Â Â  (6) This section does not apply to any apprentice or trainee who has earned wages for performing such duties. [1971 c.634 Â§2; 1975 c.775 Â§1; 1979 c.815 Â§5]

Â Â Â Â Â  656.140 Coverage of persons operating equipment for hire. (1) Any person, or persons operating as partners, who have an ownership or leasehold interest in equipment and are engaged in the business of operating such equipment for hire, may elect to cover themselves under the Workers' Compensation Law by filing with an insurer a written application to become entitled as subject workers to the benefits of the Workers' Compensation Law.

Â Â Â Â Â  (2) As used in this section "equipment" means:

Â Â Â Â Â  (a) A motor vehicle used in the transportation of logs, poles or pilings.

Â Â Â Â Â  (b) A motor vehicle used in the transportation of rocks, gravel, sand or dirt.

Â Â Â Â Â  (c) A backhoe or other similar equipment used for digging and filling ditches or trenches.

Â Â Â Â Â  (d) A tractor.

Â Â Â Â Â  (e) Any other motor vehicle or heavy equipment of a kind commonly operated for hire.

Â Â Â Â Â  (3) The insurer may accept such application and fix a classification and an assumed monthly wage at which such person, or persons operating as partners, shall be carried on the payroll as workers for purposes of computations under this chapter.

Â Â Â Â Â  (4) When the application is accepted, such person, or persons operating as partners, become subject workers. Thereupon, such person, or persons operating as partners, shall be subject to this chapter as a subject employer notwithstanding ORS 656.023 and shall be entitled to benefits as subject workers.

Â Â Â Â Â  (5) No claim shall be allowed or paid under this section, except upon corroborative evidence in addition to the evidence of the claimant.

Â Â Â Â Â  (6) Any person, or persons operating as partners, electing coverage under this section, have the same duties and responsibilities of any other subject employer in the event they hire one or more subject workers.

Â Â Â Â Â  (7) The rights given to a person, or persons operating as partners, and their beneficiaries pursuant to this section for injuries compensable under this chapter are in lieu of any remedies they might otherwise have for such injuries against the person for whom services are being performed. [1969 c.463 Â§2; 1975 c.556 Â§24; 1981 c.854 Â§10; 1981 c.876 Â§4]

Â Â Â Â Â  656.152 [Amended by 1957 c.718 Â§2; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.154 Injury due to negligence or wrong of a person not in the same employ as injured worker; remedy against such person. If the injury to a worker is due to the negligence or wrong of a third person not in the same employ, the injured worker, or if death results from the injury, the spouse, children or other dependents, as the case may be, may elect to seek a remedy against such third person. [Amended by 1959 c.504 Â§1; 1975 c.152 Â§1; 1985 c.212 Â§4]

Â Â Â Â Â  656.156 Intentional injuries. (1) If injury or death results to a worker from the deliberate intention of the worker to produce such injury or death, neither the worker nor the widow, widower, child or dependent of the worker shall receive any payment whatsoever under this chapter.

Â Â Â Â Â  (2) If injury or death results to a worker from the deliberate intention of the employer of the worker to produce such injury or death, the worker, the widow, widower, child or dependent of the worker may take under this chapter, and also have cause for action against the employer, as if such statutes had not been passed, for damages over the amount payable under those statutes. [Amended by 1965 c.285 Â§20]

Â Â Â Â Â  656.160 Effect of incarceration on receipt of compensation. (1) Notwithstanding any other provision of this chapter, an injured worker is not eligible to receive compensation under ORS 656.210 or 656.212 for periods of time during which the worker is incarcerated for the commission of a crime.

Â Â Â Â Â  (2) As used in this section, an individual is not "incarcerated" if the individual is on parole or work release status. [1990 c.2 Â§50]

Â Â Â Â Â  656.170 Validity of provisions of certain collective bargaining agreements; alternative dispute resolution systems; exclusive medical service provider lists; authority of director. (1) In a collective bargaining agreement between a private employer or groups of employers engaged in construction, construction maintenance or activities limited to rock, sand, gravel, cement and asphalt operations, heavy duty mechanics, surveying or construction inspection, and a union that is the recognized or certified exclusive bargaining representative, a provision establishing either of the following is valid and binding:

Â Â Â Â Â  (a) An alternative dispute resolution system governing disputes between employees, employers and their insurers that supplements or replaces all or part of the dispute resolution processes of this chapter, including but not limited to provisions:

Â Â Â Â Â  (A) Establishing any limitations on the liability of the employer while determinations regarding the compensability of an injury are being made;

Â Â Â Â Â  (B) Describing the method for resolving disputes involving compensability of injuries under the alternative dispute resolution system and the amount of compensation due for a compensable injury and for medical and legal services;

Â Â Â Â Â  (C) Relating to the payment of compensation for injuries incurred when the collective bargaining agreement is terminated or when an injured worker is no longer subject to the agreement; and

Â Â Â Â Â  (D) Establishing arbitration and mediation procedures; or

Â Â Â Â Â  (b) The use of a list of medical service providers that the parties may agree is the exclusive source of all medical treatment provided under this chapter.

Â Â Â Â Â  (2) Any decision, order or award of compensation issued under an agreed upon alternative dispute resolution system adopted under subsection (1)(a) of this section is subject to review in the same manner as provided for the review of an order of an Administrative Law Judge pursuant to the provisions of this chapter.

Â Â Â Â Â  (3) Nothing in this section allows a collective bargaining agreement that diminishes the entitlement of an employee to compensation as provided in this chapter. The portion of an agreement that violates this subsection is void. Notwithstanding any other provision of law, original jurisdiction over the compliance of a proposed collective bargaining agreement with this subsection is with the Director of the Department of Consumer and Business Services. The director shall determine the compliance of the agreement with this subsection prior to the agreement becoming operative. The decision of the director is subject to review as provided under ORS 656.704. [1999 c.841 Â§2; 2005 c.26 Â§2]

Â Â Â Â Â  656.172 Applicability of and criteria for establishing program under ORS 656.170. (1) ORS 656.170 applies only to:

Â Â Â Â Â  (a) An employer incurring or projecting an annual workers' compensation insurance premium in Oregon of at least $250,000 or an employer that paid an annual workers' compensation insurance premium in Oregon of at least $250,000 in one of the three years prior to the year in which the collective bargaining agreement takes effect.

Â Â Â Â Â  (b) An employer who qualifies as a self-insured employer under ORS 656.407 and 656.430 that is incurring or projecting annual workers' compensation costs of at least $250,000 or who has had annual workers' compensation costs of at least $250,000 in one of the three years prior to the year in which the collective bargaining agreement takes effect.

Â Â Â Â Â  (c) A group of employers who combine for the purpose of obtaining workers' compensation insurance as provided by ORS 737.316 and incur or project annual workers' compensation premiums of at least $1 million.

Â Â Â Â Â  (d) A group of employers who qualify as a self-insured employer group under ORS 656.430 and incur or project annual workers' compensation costs of at least $1 million.

Â Â Â Â Â  (e) Employers covered by a wrap-up insurance policy provided by an owner or general contractor and authorized by ORS 737.602 and 737.604 or chapter 548, Oregon Laws 1991, or chapter 7, Oregon Laws 1993, and that requires payment of annual workers' compensation premiums of $1 million or more for coverage of those employees covered by the wrap-up insurance policy.

Â Â Â Â Â  (2) An employer or group of employers may not establish or continue a program established under ORS 656.170 until:

Â Â Â Â Â  (a) The employer has provided the Director of the Department of Consumer and Business Services with the following:

Â Â Â Â Â  (A) Upon original application and whenever the collective bargaining agreement is renegotiated, a copy of the collective bargaining agreement and an estimate of the number of employees covered by the collective bargaining agreement;

Â Â Â Â Â  (B) Upon original application and annually thereafter, a valid license when that license is required as a condition of doing business in Oregon;

Â Â Â Â Â  (C) Upon original application and annually thereafter, a signed, sworn statement that no action has been taken by any administrative agency or court of the United States to invalidate the collective bargaining agreement;

Â Â Â Â Â  (D) Upon original application and annually thereafter, the name, address and telephone number of the contact person of the employer or group of employers; and

Â Â Â Â Â  (E) A statement from the insurer or self-insured employer that the insurer or self-insured employer is willing to insure the risk under the terms of the collective bargaining agreement; and

Â Â Â Â Â  (b) The director has approved the proposed program.

Â Â Â Â Â  (3) A collective bargaining representative may not establish or continue to participate in a program established under ORS 656.170 until:

Â Â Â Â Â  (a) The collective bargaining representative has provided the following to the director:

Â Â Â Â Â  (A) Upon original application and annually thereafter, a copy of the most recent LM-2 or LM-3 filing with the United States Department of Labor, and a signed, sworn statement that the document is a true and correct copy; and

Â Â Â Â Â  (B) Upon original application and annually thereafter, the name, address and telephone number of the contact person for the collective bargaining representative; and

Â Â Â Â Â  (b) The director has approved the proposed program.

Â Â Â Â Â  (4) When an employer, group of employers or a collective bargaining representative has met the eligibility requirements of this section, the director shall issue a letter to the employer, group of employers or collective bargaining representative indicating that such eligibility has been established. [1999 c.841 Â§3]

Â Â Â Â Â  Note: Chapter 548, Oregon Laws 1991, and chapter 7, Oregon Laws 1993, were repealed by section 4, chapter 548, Oregon Laws 1991, and section 3, chapter 7, Oregon Laws 1993. The text of 656.172 was not amended by enactment of the Legislative Assembly to reflect the repeals. Editorial adjustment of 656.172 for the repeal of chapter 548, Oregon Laws 1991, and chapter 7, Oregon Laws 1993, has not been made.

Â Â Â Â Â  656.174 Rules. The Director of the Department of Consumer and Business Services shall adopt rules necessary for the implementation of the provisions of ORS 656.170 and 656.172. The rules must include, but are not limited to procedures for:

Â Â Â Â Â  (1) Establishing and operating an alternative dispute resolution system;

Â Â Â Â Â  (2) Resolution of disputes involving multiple claims when one or more of the claims are not subject to the collective bargaining agreement; and

Â Â Â Â Â  (3) Providing benefits to injured workers whose compensable claims are covered under an alternative dispute resolution system after the expiration of the collective bargaining agreement or termination of any arrangement for the provision of benefits under ORS 656.170 and 656.172. [1999 c.841 Â§4]

APPLICABILITY PROVISIONS

Â Â Â Â Â  656.202 Compensation payable to subject worker in accordance with law in effect at time of injury; exceptions; notice regarding payment. (1) If any subject worker sustains a compensable injury, the worker or the beneficiaries of the worker, if the injury results in death, shall receive compensation as provided in this chapter, regardless of whether the worker was employed by a complying or noncomplying employer.

Â Â Â Â Â  (2) Except as otherwise provided by law, payment of benefits for injuries or deaths under this chapter shall be continued as authorized, and in the amounts provided for, by the law in force at the time the injury giving rise to the right to compensation occurred.

Â Â Â Â Â  (3) When compensation is paid to a claimant or other payment is made to the provider of service pursuant to this chapter, the insurer or self-insured employer shall notify the payment recipient in writing of the specific purpose of the payment. When applicable, the notice shall indicate the time period for which the payment is made and the reimbursable expenses or other bills and charges covered. If any portion of the claim is denied, the notice shall identify that portion of the claimed amounts that is not being paid.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the amendments to ORS 656.325 by section 4, chapter 723, Oregon Laws 1981, and ORS 656.335 (1993 Edition) apply to all workers regardless of the date of injury.

Â Â Â Â Â  (5) This section does not apply to vocational assistance benefits.

Â Â Â Â Â  (6) Notwithstanding subsection (2) of this section, the increase in benefits to the surviving spouse of an injured worker made by the amendment to ORS 656.204 (2)(c) (1993 Edition) by section 1, chapter 108, Oregon Laws 1985, applies to a surviving spouse who remarries after September 20, 1985, regardless of the date of injury or death of the worker.

Â Â Â Â Â  (7) Notwithstanding subsection (2) of this section, the increase in benefits to the surviving spouse of an injured worker made by the amendments to ORS 656.204 (3)(a) and (b) (1997 Edition) by section 2, chapter 927, Oregon Laws 1999, applies to a surviving spouse who remarries on or after October 23, 1999, regardless of the date of injury or death of the worker. [Amended by 1953 c.669 Â§4; 1953 c.670 Â§4; 1957 c.718 Â§3; 1959 c.450 Â§1; 1965 c.285 Â§21; 1977 c.430 Â§6; 1981 c.770 Â§1; subsection (4) enacted as 1981 c.723 Â§8; 1985 c.108 Â§3; 1985 c.600 Â§6; 1985 c.706 Â§6; 1985 c.770 Â§6; 1995 c.332 Â§12; 1999 c.927 Â§1]

(Implementation of 1990 Laws)

Â Â Â Â Â  Note: Section 54, chapter 2, Oregon Laws 1990, provides:

Â Â Â Â Â  Sec. 54. (1) Except for amendments to ORS 656.027, 656.211, 656.214 (2) and 656.790, this 1990 Act becomes operative July 1, 1990, and notwithstanding ORS 656.202, this 1990 Act applies to all claims existing or arising on and after July 1, 1990, regardless of date of injury, except as specifically provided in this section.

Â Â Â Â Â  (2) Any matter regarding a claim which is in litigation before the Hearings Division, the board, the Court of Appeals or the Supreme Court under this chapter, and regarding which matter a request for hearing was filed before May 1, 1990, and a hearing was convened before July 1, 1990, shall be determined pursuant to the law in effect before July 1, 1990.

Â Â Â Â Â  (3) Amendments by this 1990 Act to ORS 656.214 (5), the amendments to ORS 656.268 (4), (5), (6), (7) and (8), ORS 656.283 (7), 656.295, 656.319, 656.325, 656.382 and 656.726 shall apply to all claims which become medically stationary after July 1, 1990. [1990 c.2 Â§54]

(Implementation of 1995 Laws)

Â Â Â Â Â  Note: Section 66, chapter 332, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 66. (1) Notwithstanding any other provision of law, chapter 332, Oregon Laws 1995, applies to all claims or causes of action existing or arising on or after June 7, 1995, regardless of the date of injury or the date a claim is presented, and chapter 332, Oregon Laws 1995, is intended to be fully retroactive unless a specific exception is stated in chapter 332, Oregon Laws 1995.

Â Â Â Â Â  (2) The amendments to ORS 656.204 and 656.265 by sections 13 and 29, chapter 332, Oregon Laws 1995, and the amendments to ORS 656.210 (2)(a) by section 15, chapter 332, Oregon Laws 1995, apply only to injuries occurring on or after June 7, 1995.

Â Â Â Â Â  (3) Sections 8 and 9, chapter 332, Oregon Laws 1995, and the amendments to ORS 656.054, 656.248 and 656.622 by sections 7, 26 and 49, chapter 332, Oregon Laws 1995, become operative January 1, 1996.

Â Â Â Â Â  (4) The amendments to ORS 656.268 (4), (5), (6) and (9), 656.319 (4) and 656.726 (3)(f) by sections 30, 39 and 55, chapter 332, Oregon Laws 1995, shall apply only to claims that become medically stationary on or after June 7, 1995.

Â Â Â Â Â  (5)(a) The amendments to statutes by chapter 332, Oregon Laws 1995, and new sections added to ORS chapter 656 by chapter 332, Oregon Laws 1995, do not apply to any matter for which an order or decision has become final on or before June 7, 1995.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the amendments to ORS 656.262 (6) creating new paragraph (c) and the amendments to the subsection designated (10) by section 28, chapter 332, Oregon Laws 1995, apply to all claims without regard to any previous order or closure.

Â Â Â Â Â  (6) The amendments to statutes by chapter 332, Oregon Laws 1995, and new sections added to ORS chapter 656 by chapter 332, Oregon Laws 1995, do not extend or shorten the procedural time limitations with regard to any action on a claim taken prior to June 7, 1995.

Â Â Â Â Â  (7) The amendments to ORS 656.506 by section 63, chapter 332, Oregon Laws 1995, first become operative October 1, 1995. [1995 c.332 Â§66; 1999 c.6 Â§2]

(Implementation of 1997 Laws)

Â Â Â Â Â  Note: Section 2, chapter 605, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 2. Notwithstanding any other provision of law to the contrary, the amendments to ORS 656.262 by section 1 of this Act apply to all claims or causes of action existing or arising on or after the effective date of this Act [July 25, 1997], regardless of the date of injury or the date a claim is presented, and this Act is intended to be fully retroactive. [1997 c.605 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 639, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 6. Notwithstanding any other provision of law, the amendments to ORS 656.593 by section 4 of this Act apply to all claims or causes of action existing on or arising on or after the effective date of this Act [July 25, 1997], regardless of the date of injury or the date a claim is presented, and the amendments to ORS 656.593 by section 4 of this Act are intended to be fully retroactive. [1997 c.639 Â§6]

(Implementation of 2001 Laws)

Â Â Â Â Â  Note: Section 22, chapter 865, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 22. (1) Section 14 of this 2001 Act [656.247] and the amendments to ORS 656.005, 656.210, 656.262, 656.266, 656.308, 656.313, 656.325 (5), 656.386, 656.605 and 656.804 by sections 1, 2, 3, 4, 5, 7, 8, 9, 13 and 13a of this 2001 Act apply to all claims with a date of injury on or after January 1, 2002.

Â Â Â Â Â  (2) Section 10 of this 2001 Act [656.267] and the amendments to ORS 656.278 and 656.625 by sections 11 and 11a of this 2001 Act apply to all claims regardless of date of injury.

Â Â Â Â Â  (3) The amendments to ORS 656.268 (6) by section 12 of this 2001 Act apply to any claim with a date of closure on or after January 1, 2002.

Â Â Â Â Â  (4) The amendments to ORS 656.325 (1) by section 13 of this 2001 Act apply to any claim with a date of denial on or after January 1, 2002. [2001 c.865 Â§22]

(Implementation of 2003 Laws)

Â Â Â Â Â  Note: Section 2, chapter 429, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 656.268 by section 1 of this 2003 Act apply to all claims first closed on or after the effective date of this 2003 Act [January 1, 2004]. [2003 c.429 Â§2]

Â Â Â Â Â  Note: Sections 13 and 15, chapter 657, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 13. The amendments to ORS 656.206, 656.214, 656.268, 656.307, 656.325 and 656.726 by sections 1, 3, 5, 7, 9 and 11 of this 2003 Act apply to injuries occurring on or after January 1, 2005. [2003 c.657 Â§13]

Â Â Â Â Â  Sec. 15. The amendments to ORS 656.206, 656.214, 656.268, 656.307, 656.325 and 656.726 by sections 2, 4, 6, 8, 10 and 12 of this 2003 Act apply to injuries occurring on or after January 1, 2008. [2003 c.657 Â§15]

Â Â Â Â Â  Note: Section 3, chapter 756, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 656.262 and 656.385 by sections 1 and 2 of this 2003 Act apply to all claims for which an order relating to the issue on which attorney fees are sought has not become final on or before the effective date of this 2003 Act [January 1, 2004], regardless of the date of injury. [2003 c.756 Â§3]

(Implementation of 2005 Laws)

Â Â Â Â Â  Note: Section 4, chapter 188, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. (1) The amendments to ORS 656.267, 656.278 and 656.298 by sections 1, 2 and 3 of this 2005 Act apply to all claims existing or arising on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the amendments to ORS 656.267, 656.278 and 656.298 by sections 1, 2 and 3 of this 2005 Act do not apply to any matter for which an order has become final prior to the effective date of this 2005 Act. [2005 c.188 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 221, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 656.268 by sections 1 and 2 of this 2005 Act apply to notices of closure issued on or after January 1, 2006. [2005 c.221 Â§5]

Â Â Â Â Â  Note: Section 7, chapter 461, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. The amendments to ORS 656.206, 656.268, 656.319 and 656.605 by sections 1 to 6 of this 2005 Act apply to all claims for which a notice of closure is issued under ORS 656.206 or 656.268 on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.461 Â§7]

Â Â Â Â Â  Note: Section 2, chapter 624, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 656.283 by section 1 of this 2005 Act apply to requests for hearing made on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.624 Â§2]

Â Â Â Â Â  Note: Section 5, chapter 653, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 656.214 and 656.726 by sections 1 and 3 of this 2005 Act apply to injuries occurring on or after January 1, 2006. [2005 c.653 Â§5]

Â Â Â Â Â  Note: Section 8, chapter 675, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 8. The amendments to ORS 656.325 and 656.780 by sections 1, 2 and 3 of this 2005 Act apply to all claims in which an independent medical examination required under ORS 656.325 is scheduled on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.675 Â§8]

COMPENSATION AND MEDICAL BENEFITS

Â Â Â Â Â  656.204 Death. If death results from the accidental injury, payments shall be made as follows:

Â Â Â Â Â  (1) The cost of burial, including transportation of the body, shall be paid, not to exceed 10 times the average weekly wage in any case.

Â Â Â Â Â  (2)(a) If the worker is survived by a spouse, monthly benefits shall be paid in an amount equal to 4.35 times 66-2/3 percent of the average weekly wage to the surviving spouse until remarriage. The payment shall cease at the end of the month in which the remarriage occurs.

Â Â Â Â Â  (b) If the worker is survived by a spouse, monthly benefits also shall be paid in an amount equal to 4.35 times 10 percent of the average weekly wage for each child of the deceased who is substantially dependent on the spouse for support, until such child becomes 18 years of age.

Â Â Â Â Â  (c) If the worker is survived by a spouse, monthly benefits also shall be paid in an amount equal to 4.35 times 25 percent of the average weekly wage for each child of the deceased who is not substantially dependent on the spouse for support, until such child becomes 18 years of age.

Â Â Â Â Â  (d) If a surviving spouse receiving monthly payments dies, leaving a child who is entitled to compensation on account of the death of the worker, a monthly benefit equal to 4.35 times 25 percent of the average weekly wage shall be paid to each such child until the child becomes 18 years of age or the child's entitlement to benefits under subsection (8) of this section ceases, whichever is later.

Â Â Â Â Â  (e) If a child who has become 18 years of age is a full-time high school student, benefits shall be paid as provided in subsection (8) of this section.

Â Â Â Â Â  (f) In no event shall the total monthly benefits provided for in this subsection exceed 4.35 times 133-1/3 percent of the average weekly wage. If the sum of the individual benefits exceeds this maximum, the benefit for each child will be reduced proportionally.

Â Â Â Â Â  (3)(a) Upon remarriage, a surviving spouse shall be paid 36 times the monthly benefit in a lump sum as final payment of the claim, but the monthly payments for each child shall continue as before.

Â Â Â Â Â  (b) If, after the date of the subject worker's death, the surviving spouse cohabits with another person for an aggregate period of more than one year and a child has resulted from the relationship, the surviving spouse shall be paid 36 times the monthly benefit in a lump sum as final payment of the claim, but the monthly payment for any child who is entitled to compensation on account of the death of the worker shall continue as before.

Â Â Â Â Â  (4)(a) If the worker leaves neither wife nor husband, but a child under 18 years of age, a monthly benefit equal to 4.35 times 25 percent of the average weekly wage shall be paid to each such child until the child becomes 18 years of age.

Â Â Â Â Â  (b) If a child who has become 18 years of age is a full-time high school student, benefits shall be paid as provided in subsection (8) of this section.

Â Â Â Â Â  (c) In no event shall the total benefits provided for in this subsection exceed 4.35 times 133-1/3 percent of the average weekly wage. If the sum of the individual benefits exceeds this maximum, the benefit for each child will be reduced proportionally.

Â Â Â Â Â  (5)(a) If the worker leaves a dependent other than a surviving spouse or a child, a monthly payment shall be made to each dependent equal to 50 percent of the average monthly support actually received by such dependent from the worker during the 12 months next preceding the occurrence of the accidental injury. If a dependent is under the age of 18 years at the time of the accidental injury, the payment to the dependent shall cease when such dependent becomes 18 years of age. The payment to any dependent shall cease under the same circumstances that would have terminated the dependency had the injury not happened.

Â Â Â Â Â  (b) If the dependent who has become 18 years of age is a full-time high school student, benefits shall be paid as provided in subsection (8) of this section.

Â Â Â Â Â  (c) In no event shall the total benefits provided for in this subsection exceed 4.35 times 10 percent of the average weekly wage. If the sum of the individual benefits exceeds this maximum, the benefit for each dependent will be reduced proportionally.

Â Â Â Â Â  (6) If a child is an invalid at the time the child otherwise becomes ineligible for benefits under this section, the payment to the child shall continue while the child remains an invalid. If a person is entitled to payment because the person is an invalid, payment shall terminate when the person ceases to be an invalid.

Â Â Â Â Â  (7) If, at the time of the death of a worker, the child of the worker or dependent has become 17 years of age but is under 18 years of age, the child or dependent shall receive the payment provided in this section for a period of one year from the date of the death. However, if after such period the child is a full-time high school student, benefits shall be paid as provided in subsection (8) of this section.

Â Â Â Â Â  (8)(a) Benefits under this section which are to be paid as provided in this subsection shall be paid for the child or dependent until the child or dependent becomes 19 years of age. If, however, the child or dependent is attending higher education or begins attending higher education within six months of the date the child or dependent leaves high school, benefits shall be paid until the child or dependent becomes 23 years of age, ceases attending higher education or graduates from an approved institute or program, whichever is earlier.

Â Â Â Â Â  (b) As used in this subsection, "attending higher education" means regularly attending community college, college or university, or regularly attending a course of vocational or technical training designed to prepare the participant for gainful employment. A child or dependent enrolled in an educational course load of less than one-half of that determined by the educational facility to constitute "full-time" enrollment is not "attending higher education."

Â Â Â Â Â  (9) As used in this section, "average weekly wage" has the meaning for that term provided in ORS 656.211. [Amended by 1957 c.453 Â§1; 1965 c.285 Â§22; 1967 c.286 Â§1; 1969 c.521 Â§1; 1971 c.415 Â§1; 1973 c.497 Â§2; 1974 c.41 Â§4; 1981 c.535 Â§4; 1981 c.874 Â§15; 1985 c.108 Â§1; 1987 c.235 Â§1; 1991 c.473 Â§1; 1995 c.332 Â§13; 1999 c.927 Â§2]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  Note: Section 59, chapter 332, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 59. (1) Surviving spouses without children, whose entitlement to benefits under ORS 656.204 is based on an injury before September 20, 1985, shall have their benefits supplemented from the Retroactive Reserve. The total benefits payable, comprising the benefits in effect on the date of injury plus the Retroactive Reserve supplement, shall be equal to the total benefits payable under the formula prescribed for surviving spouses without children, whose entitlement to benefits is based on an injury occurring on September 20, 1985.

Â Â Â Â Â  (2) The provisions of this section apply to benefits for periods beginning on and after the effective date of this 1995 Act [June 7, 1995]. [1995 c.332 Â§59]

Â Â Â Â Â  656.206 Permanent total disability. (1) As used in this section:

Â Â Â Â Â  (a) "Essential functions" means the primary tasks associated with the job.

Â Â Â Â Â  (b) "Materially improved medically" means an actual change for the better in the worker's medical condition that is supported by objective findings.

Â Â Â Â Â  (c) "Materially improved vocationally" means an actual change for the better in the:

Â Â Â Â Â  (A) Worker's vocational capability; or

Â Â Â Â Â  (B) Likelihood that the worker can return to work in a gainful and suitable occupation.

Â Â Â Â Â  (d) "Permanent total disability" means, notwithstanding ORS 656.225, the loss, including preexisting disability, of use or function of any portion of the body which permanently incapacitates the worker from regularly performing work at a gainful and suitable occupation.

Â Â Â Â Â  (e) "Regularly performing work" means the ability of the worker to discharge the essential functions of the job.

Â Â Â Â Â  (f) "Suitable occupation" means one that the worker has the ability and the training or experience to perform, or an occupation that the worker is able to perform after rehabilitation.

Â Â Â Â Â  (g) "Wages" means wages as determined under ORS 656.210.

Â Â Â Â Â  (2) When permanent total disability results from the injury, the worker shall receive during the period of that disability compensation benefits equal to 66-2/3 percent of wages not to exceed 100 percent of the average weekly wage nor less than the amount of 90 percent of wages a week or the amount of $50, whichever amount is lesser.

Â Â Â Â Â  (3) The worker has the burden of proving permanent total disability status and must establish that the worker is willing to seek regular gainful employment and that the worker has made reasonable efforts to obtain such employment.

Â Â Â Â Â  (4) When requested by the Director of the Department of Consumer and Business Services, a worker who receives permanent total disability benefits shall file on a form provided by the director, a sworn statement of the worker's gross annual income for the preceding year along with such other information as the director considers necessary to determine whether the worker regularly performs work at a gainful and suitable occupation.

Â Â Â Â Â  (5) Each insurer shall reexamine periodically each permanent total disability claim for which the insurer has current payment responsibility to determine whether the worker has materially improved, either medically or vocationally, and is no longer permanently incapacitated from regularly performing work at a gainful and suitable occupation. Reexamination shall be conducted every two years or at such other more frequent interval as the director may prescribe. Reexamination shall include such medical examinations, vocational evaluations, reports and other records as the insurer considers necessary or the director may require.

Â Â Â Â Â  (6)(a) If a worker receiving permanent total disability benefits is found to be materially improved and capable of regularly performing work at a gainful and suitable occupation, the insurer or self-insured employer shall issue a notice of closure pursuant to ORS 656.268. Permanent total disability benefits shall be paid through the date of the notice of closure. Notwithstanding ORS 656.268 (5), if a worker objects to a notice of closure issued under this subsection, the worker must request a hearing. If the worker requests a hearing on the notice of closure before the Hearings Division of the Workers' Compensation Board within 30 days of the date of the notice of closure, the insurer or self-insured employer shall continue payment of permanent total disability benefits until an order of the Hearings Division or a subsequent order affirms the notice of closure or until another order that terminates the worker's benefits becomes final. If the worker requests a hearing on the notice of closure more than 30 days from the date of the notice of closure but before the 60-day period for requesting a hearing expires, the insurer or self-insured employer shall resume paying permanent total disability benefits from the date the hearing is requested and shall continue payment of benefits until an order of the Hearings Division or a subsequent order affirms the notice of closure or until another order that terminates the worker's benefits becomes final. If the notice of closure is upheld by the Hearings Division, the insurer or self-insured employer shall be reimbursed from the Workers' Benefit Fund for the amount of permanent total disability benefits paid after the date of the notice of closure issued under this subsection.

Â Â Â Â Â  (b) An insurer or self-insured employer must establish that the condition of a worker who is receiving permanent total disability benefits has materially improved by a preponderance of the evidence presented at hearing.

Â Â Â Â Â  (c) Medical examinations or vocational evaluations used to support the issuance of a notice of closure under this subsection must include at least one report in which the author personally observed the worker.

Â Â Â Â Â  (d) Notwithstanding section 54 (3), chapter 2, Oregon Laws 1990, the Hearings Division of the Workers' Compensation Board may request the director to order a medical arbiter examination of an injured worker who has requested a hearing under this subsection.

Â Â Â Â Â  (7) A worker who has had permanent total disability benefits terminated under this section by an order that has become final is eligible for vocational assistance pursuant to ORS 656.340. Notwithstanding ORS 656.268 (9), if a worker has enrolled in and is actively engaged in a training program, when vocational assistance provided under this section ends or the worker ceases to be enrolled and actively engaged in the training program, the insurer or the self-insured employer shall determine the extent of disability pursuant to ORS 656.214.

Â Â Â Â Â  (8) A worker receiving permanent total disability benefits is required, if requested by the director, the insurer or the self-insured employer, to submit to a vocational evaluation at a time reasonably convenient to the worker as may be provided by the rules of the director. No more than three evaluations may be requested except after notification to and authorization by the director. If the worker refuses to submit to or obstructs a vocational evaluation, the rights of the worker to compensation shall be suspended with the consent of the director until the evaluation has taken place, and no compensation shall be payable for the period during which the worker refused to submit to or obstructed the evaluation. The insurer or self-insured employer shall pay the costs of the evaluation and related services that are reasonably necessary to allow the worker to attend the evaluation requested under this subsection. As used in this subsection, "related services" includes, but is not limited to, wages, child care, travel, meals and lodging.

Â Â Â Â Â  (9) Notwithstanding any other provisions of this chapter, if a worker receiving permanent total disability incurs a new compensable injury, the worker's entitlement to compensation for the new injury shall be limited to medical benefits pursuant to ORS 656.245 and permanent partial disability benefits for impairment, as determined in the manner set forth in ORS 656.214 (2).

Â Â Â Â Â  (10) When a worker eligible for benefits under this section returns to work, if the combined total of the worker's post-injury wages plus permanent total disability benefit exceeds the worker's wage at the time of injury, the worker's permanent total disability benefit shall be reduced by the amount the worker's wages plus statutory permanent total disability benefit exceeds the worker's wage at injury.

Â Â Â Â Â  (11) For purposes of this section:

Â Â Â Â Â  (a) A gainful occupation for workers with a date of injury prior to January 1, 2006, who were:

Â Â Â Â Â  (A) Employed continuously for 52 weeks prior to the injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wages from all employment for the 52 weeks prior to the date of injury.

Â Â Â Â Â  (B) Not employed continuously for the 52 weeks prior to the date of injury, but who were employed for at least four weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wage from all employment for the 52 weeks prior to the date of injury based on weeks of actual employment, excluding any extended periods of unemployment.

Â Â Â Â Â  (C) Employed for less than four weeks prior to the date of injury with no other employment during the 52 weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the average weekly wages intended by the parties at the time of initial hire.

Â Â Â Â Â  (b) A gainful occupation for workers with a date of injury on or after January 1, 2006, who were:

Â Â Â Â Â  (A) Employed continuously for 52 weeks prior to the injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wages from all employment for the 52 weeks prior to the date of injury adjusted by the percentage of change in the applicable federal poverty guidelines for a family of three from the date of injury to the date of evaluation of the extent of the worker's disability.

Â Â Â Â Â  (B) Not employed continuously for the 52 weeks prior to the date of injury, but who were employed for at least four weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wage from all employment for the 52 weeks prior to the date of injury based on weeks of actual employment, excluding any extended periods of unemployment and as adjusted by the percentage of change in the applicable federal poverty guidelines for a family of three from the date of injury to the date of evaluation of the extent of the worker's disability.

Â Â Â Â Â  (C) Employed for less than four weeks prior to the date of injury with no other employment during the 52 weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the average weekly wages intended by the parties at the time of initial hire adjusted by the percentage of change in the applicable federal poverty guidelines for a family of three from the date of injury to the date of evaluation of the extent of the worker's disability. [Amended by 1953 c.670 Â§4; 1955 c.553 Â§1; 1957 c.452 Â§1; 1959 c.517 Â§1; 1965 c.285 Â§22a; 1969 c.500 Â§2; 1973 c.614 Â§2; 1974 c.41 Â§5; 1975 c.506 Â§1; 1977 c.430 Â§1; 1981 c.874 Â§12; 1983 c.816 Â§3; 1995 c.332 Â§14; 1999 c.313 Â§13; 1999 c.927 Â§3; 2003 c.657 Â§5; 2005 c.461 Â§1]

Â Â Â Â Â  Note: The amendments to 656.206 by section 6, chapter 657, Oregon Laws 2003, become operative January 1, 2008, and apply to injuries occurring on or after January 1, 2008. See sections 15 and 16, chapter 657, Oregon Laws 2003. The text that is operative on and after January 1, 2008, including amendments by section 2, chapter 461, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.206. (1) As used in this section:

Â Â Â Â Â  (a) "Essential functions" means the primary tasks associated with the job.

Â Â Â Â Â  (b) "Materially improved medically" means an actual change for the better in the worker's medical condition that is supported by objective findings.

Â Â Â Â Â  (c) "Materially improved vocationally" means an actual change for the better in the:

Â Â Â Â Â  (A) Worker's vocational capability; or

Â Â Â Â Â  (B) Likelihood that the worker can return to work in a gainful and suitable occupation.

Â Â Â Â Â  (d) "Permanent total disability" means, notwithstanding ORS 656.225, the loss, including preexisting disability, of use or function of any scheduled or unscheduled portion of the body which permanently incapacitates the worker from regularly performing work at a gainful and suitable occupation.

Â Â Â Â Â  (e) "Regularly performing work" means the ability of the worker to discharge the essential functions of the job.

Â Â Â Â Â  (f) "Suitable occupation" means one that the worker has the ability and the training or experience to perform, or an occupation that the worker is able to perform after rehabilitation.

Â Â Â Â Â  (g) "Wages" means wages as determined under ORS 656.210.

Â Â Â Â Â  (2) When permanent total disability results from the injury, the worker shall receive during the period of that disability compensation benefits equal to 66-2/3 percent of wages not to exceed 100 percent of the average weekly wage nor less than the amount of 90 percent of wages a week or the amount of $50, whichever amount is lesser.

Â Â Â Â Â  (3) The worker has the burden of proving permanent total disability status and must establish that the worker is willing to seek regular gainful employment and that the worker has made reasonable efforts to obtain such employment.

Â Â Â Â Â  (4) When requested by the Director of the Department of Consumer and Business Services, a worker who receives permanent total disability benefits shall file on a form provided by the director, a sworn statement of the worker's gross annual income for the preceding year along with such other information as the director considers necessary to determine whether the worker regularly performs work at a gainful and suitable occupation.

Â Â Â Â Â  (5) Each insurer shall reexamine periodically each permanent total disability claim for which the insurer has current payment responsibility to determine whether the worker has materially improved, either medically or vocationally, and is no longer permanently incapacitated from regularly performing work at a gainful and suitable occupation. Reexamination shall be conducted every two years or at such other more frequent interval as the director may prescribe. Reexamination shall include such medical examinations, vocational evaluations, reports and other records as the insurer considers necessary or the director may require.

Â Â Â Â Â  (6)(a) If a worker receiving permanent total disability benefits is found to be materially improved and capable of regularly performing work at a gainful and suitable occupation, the insurer or self-insured employer shall issue a notice of closure pursuant to ORS 656.268. Permanent total disability benefits shall be paid through the date of the notice of closure. Notwithstanding ORS 656.268 (5), if a worker objects to a notice of closure issued under this subsection, the worker must request a hearing. If the worker requests a hearing on the notice of closure before the Hearings Division of the Workers' Compensation Board within 30 days of the date of the notice of closure, the insurer or self-insured employer shall continue payment of permanent total disability benefits until an order of the Hearings Division or a subsequent order affirms the notice of closure or until another order that terminates the worker's benefits becomes final. If the worker requests a hearing on the notice of closure more than 30 days from the date of the notice of closure but before the 60-day period for requesting a hearing expires, the insurer or self-insured employer shall resume paying permanent total disability benefits from the date the hearing is requested and shall continue payment of benefits until an order of the Hearings Division or a subsequent order affirms the notice of closure or until another order that terminates the worker's benefits becomes final. If the notice of closure is upheld by the Hearings Division, the insurer or self-insured employer shall be reimbursed from the Workers' Benefit Fund for the amount of permanent total disability benefits paid after the date of the notice of closure issued under this subsection.

Â Â Â Â Â  (b) An insurer or self-insured employer must establish that the condition of a worker who is receiving permanent total disability benefits has materially improved by a preponderance of the evidence presented at hearing.

Â Â Â Â Â  (c) Medical examinations or vocational evaluations used to support the issuance of a notice of closure under this subsection must include at least one report in which the author personally observed the worker.

Â Â Â Â Â  (d) Notwithstanding section 54 (3), chapter 2, Oregon Laws 1990, the Hearings Division of the Workers' Compensation Board may request the director to order a medical arbiter examination of an injured worker who has requested a hearing under this subsection.

Â Â Â Â Â  (7) A worker who has had permanent total disability benefits terminated under this section by an order that has become final is eligible for vocational assistance pursuant to ORS 656.340. Notwithstanding ORS 656.268 (9), if a worker has enrolled in and is actively engaged in a training program, when vocational assistance provided under this section ends or the worker ceases to be enrolled and actively engaged in the training program, the insurer or self-insured employer shall determine the extent of disability pursuant to ORS 656.214.

Â Â Â Â Â  (8) A worker receiving permanent total disability benefits is required, if requested by the director, the insurer or the self-insured employer, to submit to a vocational evaluation at a time reasonably convenient to the worker as may be provided by the rules of the director. No more than three evaluations may be requested except after notification to and authorization by the director. If the worker refuses to submit to or obstructs a vocational evaluation, the rights of the worker to compensation shall be suspended with the consent of the director until the evaluation has taken place, and no compensation shall be payable for the period during which the worker refused to submit to or obstructed the evaluation. The insurer or self-insured employer shall pay the costs of the evaluation and related services that are reasonably necessary to allow the worker to attend the evaluation requested under this subsection. As used in this subsection, "related services" includes, but is not limited to, wages, child care, travel, meals and lodging.

Â Â Â Â Â  (9) Notwithstanding any other provisions of this chapter, if a worker receiving permanent total disability incurs a new compensable injury, the worker's entitlement to compensation for the new injury shall be limited to medical benefits pursuant to ORS 656.245 and permanent partial disability benefits for impairment, as determined in the manner set forth in ORS 656.214 (2).

Â Â Â Â Â  (10) When a worker eligible for benefits under this section returns to work, if the combined total of the worker's post-injury wages plus permanent total disability benefit exceeds the worker's wage at the time of injury, the worker's permanent total disability benefit shall be reduced by the amount the worker's wages plus statutory permanent total disability benefit exceeds the worker's wage at injury.

Â Â Â Â Â  (11) For purposes of this section:

Â Â Â Â Â  (a) A gainful occupation for workers with a date of injury prior to January 1, 2006, who were:

Â Â Â Â Â  (A) Employed continuously for 52 weeks prior to the injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wages from all employment for the 52 weeks prior to the date of injury.

Â Â Â Â Â  (B) Not employed continuously for the 52 weeks prior to the date of injury, but who were employed for at least four weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wage from all employment for the 52 weeks prior to the date of injury based on weeks of actual employment, excluding any extended periods of unemployment.

Â Â Â Â Â  (C) Employed for less than four weeks prior to the date of injury with no other employment during the 52 weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the average weekly wages intended by the parties at the time of initial hire.

Â Â Â Â Â  (b) A gainful occupation for workers with a date of injury on or after January 1, 2006, who were:

Â Â Â Â Â  (A) Employed continuously for 52 weeks prior to the injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wages from all employment for the 52 weeks prior to the date of injury adjusted by the percentage of change in the applicable federal poverty guidelines for a family of three from the date of injury to the date of evaluation of the extent of the worker's disability.

Â Â Â Â Â  (B) Not employed continuously for the 52 weeks prior to the date of injury, but who were employed for at least four weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the worker's average weekly wage from all employment for the 52 weeks prior to the date of injury based on weeks of actual employment, excluding any extended periods of unemployment and as adjusted by the percentage of change in the applicable federal poverty guidelines for a family of three from the date of injury to the date of evaluation of the extent of the worker's disability.

Â Â Â Â Â  (C) Employed for less than four weeks prior to the date of injury with no other employment during the 52 weeks prior to the date of injury, is an occupation that provides weekly wages that are the lesser of the most recent federal poverty guidelines for a family of three that are applicable to Oregon residents and that are published annually in the Federal Register by the United States Department of Health and Human Services or 66-2/3 percent of the average weekly wages intended by the parties at the time of initial hire adjusted by the percentage of change in the applicable federal poverty guidelines for a family of three from the date of injury to the date of evaluation of the extent of the worker's disability.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.207 [1959 c.589 Â§2; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.208 Death during permanent total disability. (1) If the injured worker dies during the period of permanent total disability, whatever the cause of death, leaving a spouse or any dependents listed in ORS 656.204, payment shall be made in the same manner and in the same amounts as provided in ORS 656.204.

Â Â Â Â Â  (2) If any surviving spouse to whom the provisions of this section apply remarries, the payments on account of a child or children shall continue to be made to the child or children the same as before the remarriage. [Amended by 1957 c.453 Â§2; 1959 c.450 Â§2; 1965 c.285 Â§22b; 1969 c.521 Â§2; 1971 c.415 Â§2; 1973 c.497 Â§3; 1975 c.497 Â§2; 1985 c.108 Â§2]

Â Â Â Â Â  656.209 Offsetting permanent total disability benefits against Social Security benefits. (1) With the authorization of the Department of Consumer and Business Services, the amount of any permanent total disability benefits payable to an injured worker shall be reduced by the amount of any disability benefits the worker receives from federal Social Security.

Â Â Â Â Â  (a) If the benefit amount to which the worker is entitled pursuant to this chapter exceeds the worker's federal disability benefit limitation determined pursuant to 42 U.S.C. 424(a), the reduction in worker's compensation benefits authorized by this subsection shall not be administered in such manner as to lower the amount the worker would have received pursuant to this chapter had such reduction not been made.

Â Â Â Â Â  (b) If the benefit amount to which the worker is entitled pursuant to this chapter is less than the worker's federal disability benefit limitation determined pursuant to 42 U.S.C. 424(a), the reduction in worker's compensation benefits authorized by this subsection shall not be administered in such manner as to lower the amount of combined benefits the worker receives below the federal benefit limitation.

Â Â Â Â Â  (2) No reduction of permanent total disability benefits shall be made pursuant to this section unless authorized by the department.

Â Â Â Â Â  (3) No reduction of benefits shall be authorized pursuant to this section except upon actual receipt of federal Social Security disability benefits by the injured worker.

Â Â Â Â Â  (4) The effective date of the operation of any offset provided in this section shall be the date established in the authorization provided in subsection (1) of this section, whether the authorization was issued prior to or subsequent to May 8, 1979. [1977 c.430 Â§5; 1979 c.117 Â§3]

Â Â Â Â Â  656.210 Temporary total disability; payment during medical treatment; election; rules. (1) When the total disability is only temporary, the worker shall receive during the period of that total disability compensation equal to 66-2/3 percent of wages, but not more than 133 percent of the average weekly wage nor less than the amount of 90 percent of wages a week or the amount of $50 a week, whichever amount is less. Notwithstanding the limitation imposed by this subsection, an injured worker who is not otherwise eligible to receive an increase in benefits for the fiscal year in which compensation is paid shall have the benefits increased each fiscal year by the percentage which the applicable average weekly wage has increased since the previous fiscal year.

Â Â Â Â Â  (2)(a) For the purpose of this section, the weekly wage of workers shall be ascertained:

Â Â Â Â Â  (A) For workers employed in one job at the time of injury, by multiplying the daily wage the worker was receiving by the number of days per week that the worker was regularly employed; or

Â Â Â Â Â  (B) For workers employed in more than one job at the time of injury, by adding all earnings the worker was receiving from all subject employment.

Â Â Â Â Â  (b) Notwithstanding paragraph (a)(B) of this subsection, the weekly wage calculated under paragraph (a)(A) of this subsection shall be used for workers employed in more than one job at the time of injury unless, within 30 days of receipt of the initial claim, the insurer, self-insured employer or assigned claims agent for a noncomplying employer receives notice that the worker was employed in more than one job with a subject employer at the time of injury and receives verifiable documentation of wages from such additional employment.

Â Â Â Â Â  (c) Notwithstanding ORS 656.005 (7)(c), an injury to a worker employed in more than one job at the time of injury is not disabling if no temporary disability benefits are payable for time lost from the job at injury. Claim costs incurred as a result of supplemental temporary disability benefits paid as provided in subsection (5) of this section may not be included in any data used for ratemaking or individual employer rating or dividend calculations by a guaranty contract insurer, a rating organization licensed pursuant to ORS chapter 737, the State Accident Insurance Fund Corporation or the Department of Consumer and Business Services if the injured worker is not eligible for permanent disability benefits or temporary disability benefits for time lost from the job at injury.

Â Â Â Â Â  (d) For the purpose of this section:

Â Â Â Â Â  (A) The benefits of a worker who incurs an injury shall be based on the wage of the worker at the time of injury.

Â Â Â Â Â  (B) The benefits of a worker who incurs an occupational disease shall be based on the wage of the worker at the time there is medical verification that the worker is unable to work because of the disability caused by the occupational disease. If the worker is not working at the time that there is medical verification that the worker is unable to work because of the disability caused by the occupational disease, the benefits shall be based on the wage of the worker at the worker's last regular employment.

Â Â Â Â Â  (e) As used in this subsection, "regularly employed" means actual employment or availability for such employment. For workers not regularly employed and for workers with no remuneration or whose remuneration is not based solely upon daily or weekly wages, the Director of the Department of Consumer and Business Services, by rule, may prescribe methods for establishing the worker's weekly wage.

Â Â Â Â Â  (3) No disability payment is recoverable for temporary total or partial disability suffered during the first three calendar days after the worker leaves work or loses wages as a result of the compensable injury unless the worker is totally disabled after the injury and the total disability continues for a period of 14 consecutive days or unless the worker is admitted as an inpatient to a hospital within 14 days of the first onset of total disability. If the worker leaves work or loses wages on the day of the injury due to the injury, that day shall be considered the first day of the three-day period.

Â Â Â Â Â  (4) When an injured worker with an accepted disabling compensable injury is required to leave work for a period of four hours or more to receive medical consultation, examination or treatment with regard to the compensable injury, the worker shall receive temporary disability benefits calculated pursuant to ORS 656.212 for the period during which the worker is absent, until such time as the worker is determined to be medically stationary. However, benefits under this subsection are not payable if wages are paid for the period of absence by the employer.

Â Â Â Â Â  (5)(a) The insurer of the employer at injury or the self-insured employer at injury, may elect to be responsible for payment of supplemental temporary disability benefits to a worker employed in more than one job at the time of injury. In accordance with rules adopted by the director, if the worker's weekly wage is determined under subsection (2)(a)(B) of this section, the insurer or self-insured employer shall be reimbursed from the Workers' Benefit Fund for the amount of temporary disability benefits paid that exceeds the amount payable pursuant to subsection (2)(a)(A) of this section had the worker been employed in only one job at the time of injury. Such reimbursement shall include an administrative fee payable to the insurer or self-insured employer pursuant to rules adopted by the director.

Â Â Â Â Â  (b) If the insurer or self-insured employer elects not to pay the supplemental temporary disability benefits for a worker employed in more than one job at the time of injury, the director shall either administer and pay the supplemental benefits directly or shall assign responsibility to administer and process the payment to a paying agent selected by the director. [Amended by 1955 c.713 Â§1; 1957 c.452 Â§2; 1959 c.517 Â§2; 1965 c.285 Â§22c; 1969 c.183 Â§1; 1969 c.500 Â§1; 1971 c.204 Â§1; 1973 c.614 Â§1; 1974 c.41 Â§6; 1975 c.507 Â§1; 1975 c.663 Â§1; 1985 c.507 Â§3; 1987 c.521 Â§1; 1987 c.713 Â§7; 1995 c.332 Â§15; 2001 c.865 Â§3; 2003 c.760 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.211 "Average weekly wage" defined. As used in ORS 656.210 (1), "average weekly wage" means the average weekly wage of workers in covered employment in Oregon, as determined by the Employment Department, for the last quarter of the calendar year preceding the fiscal year in which compensation is paid and as computed by the Employment Department as of May 15 of each year. [1973 c.614 Â§4; 1990 c.2 Â§6]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.212 Temporary partial disability. When the disability is or becomes partial only and is temporary in character:

Â Â Â Â Â  (1) No disability payment is recoverable for temporary disability suffered during the first three calendar days after the worker leaves work or loses wages as a result of the compensable injury. If the worker leaves work or loses wages on the day of the injury due to the injury, that day shall be considered the first day of the three-day period.

Â Â Â Â Â  (2) The payment of temporary total disability pursuant to ORS 656.210 shall cease and the worker shall receive that proportion of the payments provided for temporary total disability which the loss of wages bears to the wage used to calculate temporary total disability pursuant to ORS 656.210. [Amended by 1953 c.672 Â§2; 1995 c.332 Â§16; amendments by 1995 c.332 Â§16a repealed by 1999 c.6 Â§1; 1999 c.538 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.214 Permanent partial disability. (1) As used in this section:

Â Â Â Â Â  (a) "Impairment" means the loss of use or function of a body part or system due to the compensable industrial injury or occupational disease determined in accordance with the standards provided under ORS 656.726, expressed as a percentage of the whole person.

Â Â Â Â Â  (b) "Loss" includes permanent and complete or partial loss of use.

Â Â Â Â Â  (c) "Permanent partial disability" means:

Â Â Â Â Â  (A) Permanent impairment resulting from the compensable industrial injury or occupational disease; or

Â Â Â Â Â  (B) Permanent impairment and work disability resulting from the compensable industrial injury or occupational disease.

Â Â Â Â Â  (d) "Regular work" means the job the worker held at injury.

Â Â Â Â Â  (e) "Work disability" means impairment modified by age, education and adaptability to perform a given job.

Â Â Â Â Â  (2) When permanent partial disability results from a compensable injury or occupational disease, benefits shall be awarded as follows:

Â Â Â Â Â  (a) If the worker has been released to regular work by the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 or has returned to regular work at the job held at the time of injury, the award shall be for impairment only. Impairment shall be determined in accordance with the standards provided by the Director of the Department of Consumer and Business Services pursuant to ORS 656.726 (4). Impairment benefits are determined by multiplying the impairment value times 100 times the average weekly wage as defined by ORS 656.005.

Â Â Â Â Â  (b) If the worker has not been released to regular work by the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 or has not returned to regular work at the job held at the time of injury, the award shall be for impairment and work disability. Work disability shall be determined in accordance with the standards provided by the director pursuant to ORS 656.726 (4). Impairment shall be determined as provided in paragraph (a) of this subsection. Work disability benefits shall be determined by multiplying the impairment value, as modified by the factors of age, education and adaptability to perform a given job, times 150 times the worker's weekly wage for the job at injury as calculated under ORS 656.210 (2). The factor for the worker's weekly wage used for the determination of the work disability may be no more than 133 percent or no less than 50 percent of the average weekly wage as defined in ORS 656.005.

Â Â Â Â Â  (3) Impairment benefits awarded under subsection (2)(a) of this section shall be expressed as a percentage of the whole person. Impairment benefits for the following body parts may not exceed:

Â Â Â Â Â  (a) For the loss of one arm at or above the elbow joint, 60 percent.

Â Â Â Â Â  (b) For the loss of one forearm at or above the wrist joint, or the loss of one hand, 47 percent.

Â Â Â Â Â  (c) For the loss of one leg, at or above the knee joint, 47 percent.

Â Â Â Â Â  (d) For the loss of one foot, 42 percent.

Â Â Â Â Â  (e) For the loss of a great toe, six percent; for loss of any other toe, one percent.

Â Â Â Â Â  (f) For partial or complete loss of hearing in one ear, that proportion of 19 percent which the loss bears to normal monaural hearing.

Â Â Â Â Â  (g) For partial or complete loss of hearing in both ears, that proportion of 60 percent which the combined binaural hearing loss bears to normal combined binaural hearing. For the purpose of this paragraph, combined binaural hearing loss shall be calculated by taking seven times the hearing loss in the less damaged ear plus the hearing loss in the more damaged ear and dividing that amount by eight. In the case of individuals with compensable hearing loss involving both ears, either the method of calculation for monaural hearing loss or that for combined binaural hearing loss shall be used, depending upon which allows the greater award of impairment.

Â Â Â Â Â  (h) For partial or complete loss of vision of one eye, that proportion of 31 percent which the loss of monocular vision bears to normal monocular vision. For the purposes of this paragraph, the term "normal monocular vision" shall be considered as Snellen 20/20 for distance and Snellen 14/14 for near vision with full sensory field.

Â Â Â Â Â  (i) For partial loss of vision in both eyes, that proportion of 94 percent which the combined binocular visual loss bears to normal combined binocular vision. In all cases of partial loss of sight, the percentage of said loss shall be measured with maximum correction. For the purpose of this paragraph, combined binocular visual loss shall be calculated by taking three times the visual loss in the less damaged eye plus the visual loss in the more damaged eye and dividing that amount by four. In the case of individuals with compensable visual loss involving both eyes, either the method of calculation for monocular visual loss or that for combined binocular visual loss shall be used, depending upon which allows the greater award of impairment.

Â Â Â Â Â  (j) For the loss of a thumb, 15 percent.

Â Â Â Â Â  (k) For the loss of a first finger, eight percent; of a second finger, seven percent; of a third finger, three percent; of a fourth finger, two percent.

Â Â Â Â Â  (4) The loss of one phalange of a thumb, including the adjacent epiphyseal region of the proximal phalange, is considered equal to the loss of one-half of a thumb. The loss of one phalange of a finger, including the adjacent epiphyseal region of the middle phalange, is considered equal to the loss of one-half of a finger. The loss of two phalanges of a finger, including the adjacent epiphyseal region of the proximal phalange of a finger, is considered equal to the loss of 75 percent of a finger. The loss of more than one phalange of a thumb, excluding the epiphyseal region of the proximal phalange, is considered equal to the loss of an entire thumb. The loss of more than two phalanges of a finger, excluding the epiphyseal region of the proximal phalange of a finger, is considered equal to the loss of an entire finger. A proportionate loss of use may be allowed for an uninjured finger or thumb where there has been a loss of effective opposition.

Â Â Â Â Â  (5) A proportionate loss of the hand may be allowed where impairment extends to more than one digit, in lieu of ratings on the individual digits.

Â Â Â Â Â  (6) All permanent disability contemplates future waxing and waning of symptoms of the condition. The results of waxing and waning of symptoms may include, but are not limited to, loss of earning capacity, periods of temporary total or temporary partial disability, or inpatient hospitalization. [Amended by 1953 c.669 Â§4; 1955 c.716 Â§1; 1957 c.449 Â§1; 1965 c.285 Â§22d; 1967 c.529 Â§1; 1971 c.178 Â§1; 1977 c.557 Â§1; 1979 c.839 Â§27; 1981 c.535 Â§27; 1985 c.506 Â§3; 1987 c.884 Â§36; 1990 c.2 Â§7; 1995 c.332 Â§17; 1999 c.6 Â§7; 1999 c.876 Â§2; 2001 c.865 Â§6; 2003 c.657 Â§1; 2005 c.653 Â§3]

Â Â Â Â Â  Note: The amendments to 656.214 by section 2, chapter 657, Oregon Laws 2003, become operative January 1, 2008, and apply to injuries occurring on or after January 1, 2008. See sections 15 and 16, chapter 657, Oregon Laws 2003. The amendments to 656.214 by section 4, chapter 653, Oregon Laws 2005, become operative January 1, 2008. See section 6, chapter 653, Oregon Laws 2005, as amended by section 6a, chapter 653, Oregon Laws 2005. 656.214, as amended by section 2, chapter 657, Oregon Laws 2003, and section 4, chapter 653, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.214. (1) As used in this section:

Â Â Â Â Â  (a) "Loss" includes permanent and complete or partial loss of use.

Â Â Â Â Â  (b) "Permanent partial disability" means the loss of either one arm, one hand, one leg, one foot, loss of hearing in one or both ears, loss of one eye, one or more fingers, or any other injury known in surgery to be permanent partial disability.

Â Â Â Â Â  (2) When permanent partial disability results from an injury, the criteria for the rating of disability shall be the permanent loss of use or function of the injured member due to the industrial injury. The worker shall receive $511.29 for each degree stated against such disability in subsections (2) to (4) of this section as follows:

Â Â Â Â Â  (a) For the loss of one arm at or above the elbow joint, 192 degrees, or a proportion thereof for losses less than a complete loss.

Â Â Â Â Â  (b) For the loss of one forearm at or above the wrist joint, or the loss of one hand, 150 degrees, or a proportion thereof for losses less than a complete loss.

Â Â Â Â Â  (c) For the loss of one leg, at or above the knee joint, 150 degrees, or a proportion thereof for losses less than a complete loss.

Â Â Â Â Â  (d) For the loss of one foot, 135 degrees, or a proportion thereof for losses less than a complete loss.

Â Â Â Â Â  (e) For the loss of a great toe, 18 degrees, or a proportion thereof for losses less than a complete loss; of any other toe, four degrees, or a proportion thereof for losses less than a complete loss.

Â Â Â Â Â  (f) For partial or complete loss of hearing in one ear, that percentage of 60 degrees which the loss bears to normal monaural hearing.

Â Â Â Â Â  (g) For partial or complete loss of hearing in both ears, that proportion of 192 degrees which the combined binaural hearing loss bears to normal combined binaural hearing. For the purpose of this paragraph, combined binaural hearing loss shall be calculated by taking seven times the hearing loss in the less damaged ear plus the hearing loss in the more damaged ear and dividing that amount by eight. In the case of individuals with compensable hearing loss involving both ears, either the method of calculation for monaural hearing loss or that for combined binaural hearing loss shall be used, depending upon which allows the greater award of disability.

Â Â Â Â Â  (h) For partial or complete loss of vision of one eye, that proportion of 100 degrees which the loss of monocular vision bears to normal monocular vision. For the purposes of this paragraph, the term "normal monocular vision" shall be considered as Snellen 20/20 for distance and Snellen 14/14 for near vision with full sensory field.

Â Â Â Â Â  (i) For partial loss of vision in both eyes, that proportion of 300 degrees which the combined binocular visual loss bears to normal combined binocular vision. In all cases of partial loss of sight, the percentage of said loss shall be measured with maximum correction. For the purpose of this paragraph, combined binocular visual loss shall be calculated by taking three times the visual loss in the less damaged eye plus the visual loss in the more damaged eye and dividing that amount by four. In the case of individuals with compensable visual loss involving both eyes, either the method of calculation for monocular visual loss or that for combined binocular visual loss shall be used, depending upon which allows the greater award of disability.

Â Â Â Â Â  (j) For the loss of a thumb, 48 degrees, or a portion thereof for losses less than a complete loss.

Â Â Â Â Â  (k) For the loss of a first finger, 24 degrees, or a proportion thereof for losses less than a complete loss; of a second finger, 22 degrees, or a proportion thereof for losses less than a complete loss; of a third finger, 10 degrees, or a proportion thereof for losses less than a complete loss; of a fourth finger, 6 degrees, or a proportion thereof for losses less than a complete loss.

Â Â Â Â Â  (3) The loss of one phalange of a thumb, including the adjacent epiphyseal region of the proximal phalange, is considered equal to the loss of one-half of a thumb. The loss of one phalange of a finger, including the adjacent epiphyseal region of the middle phalange, is considered equal to the loss of one-half of a finger. The loss of two phalanges of a finger, including the adjacent epiphyseal region of the proximal phalange of a finger, is considered equal to the loss of 75 percent of a finger. The loss of more than one phalange of a thumb, excluding the epiphyseal region of the proximal phalange, is considered equal to the loss of an entire thumb. The loss of more than two phalanges of a finger, excluding the epiphyseal region of the proximal phalange of a finger, is considered equal to the loss of an entire finger. A proportionate loss of use may be allowed for an uninjured finger or thumb where there has been a loss of effective opposition.

Â Â Â Â Â  (4) A proportionate loss of the hand may be allowed where disability extends to more than one digit, in lieu of ratings on the individual digits.

Â Â Â Â Â  (5) In all cases of injury resulting in permanent partial disability, other than those described in subsections (2) to (4) of this section, the criteria for rating of disability shall be the permanent loss of earning capacity due to the compensable injury. Earning capacity is to be calculated using the standards specified in ORS 656.726 (4)(f). The number of degrees of disability shall be a maximum of 320 degrees determined by the extent of the disability compared to the worker before such injury and without such disability.

Â Â Â Â Â  (6) For injuries for which the disability is determined pursuant to subsection (5) of this section, the worker shall receive an amount equal to:

Â Â Â Â Â  (a) When the number of degrees stated against the disability is equal to or less than 64, $153.00 times the number of degrees.

Â Â Â Â Â  (b) When the number of degrees stated against the disability is more than 64 but equal to or less than 160, $153.00 times 64 plus $267.44 times the number of degrees in excess of 64.

Â Â Â Â Â  (c) When the number of degrees stated against the disability is more than 160, $153.00 times 64 plus $267.44 times 96 plus $709.79 times the number of degrees in excess of 160.

Â Â Â Â Â  (7) All permanent disability contemplates future waxing and waning of symptoms of the condition. The results of waxing and waning of symptoms may include, but are not limited to, loss of earning capacity, periods of temporary total or temporary partial disability, or inpatient hospitalization.

Â Â Â Â Â  Note: See notes under 656.202.

(Benefits, January 1, 1992, to December 31, 1995)

Â Â Â Â Â  Note: Section 2, chapter 745, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 2. (1) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (2), for injuries occurring during the period beginning January 1, 1992, and ending December 31, 1995, the worker shall receive an amount equal to 71 percent of the average weekly wage times the number of degrees stated against the disability as provided in ORS 656.214 (2) to (4). However, as annual changes in the average weekly wage occur, the amount of the average weekly wage used in calculation of the benefit amount pursuant to this subsection shall not be more than five percent larger than the amount used in the previous year.

Â Â Â Â Â  (2)(a) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (5), for injuries occurring during the period beginning January 1, 1992, and ending December 31, 1995, the worker shall receive an amount equal to:

Â Â Â Â Â  (A) When the number of degrees stated against the disability as provided in ORS 656.214 (5) is equal to or less than 96, 24 percent of the average weekly wage times the number of degrees.

Â Â Â Â Â  (B) When the number of degrees stated against the disability as provided in ORS 656.214 (5) is more than 96 but equal to or less than 192, 24 percent of the average weekly wage times 96 plus 28 percent of the average weekly wage times the number of degrees in excess of 96.

Â Â Â Â Â  (C) When the number of degrees stated against the disability as provided in ORS 656.214 (5) is more than 192, 24 percent of the average weekly wage times 96 plus 28 percent of the average weekly wage times 96 plus 71 percent of the average weekly wage times the number of degrees in excess of 192.

Â Â Â Â Â  (b) However, as annual changes in the average weekly wage occur, the amount of the average weekly wage used in calculation of the benefit amount pursuant to this subsection shall not be more than five percent larger than the amount used in the previous year.

Â Â Â Â Â  (3) Benefits referred to in this section shall be paid on the basis of the benefit amount in effect on the date of injury.

Â Â Â Â Â  (4) As used in this section, "average weekly wage" has the meaning for that term provided in ORS 656.211. [1991 c.745 Â§2; 1995 c.332 Â§18]

(Benefits, January 1, 1996, to December 31, 1997)

Â Â Â Â Â  Note: Section 20, chapter 332, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 20. (1) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (2), for injuries occurring during the period beginning January 1, 1996, and ending December 31, 1997, the worker shall receive $420 for each degree stated against the disability as provided in ORS 656.214 (2) to (4).

Â Â Â Â Â  (2) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (5), for injuries occurring during the period beginning January 1, 1996, and ending December 31, 1997, the worker shall receive an amount equal to:

Â Â Â Â Â  (a) When the number of degrees stated against the disability as provided in ORS 656.214 (5) is equal to or less than 64, $130 times the number of degrees.

Â Â Â Â Â  (b) When the number of degrees stated against the disability as provided in ORS 656.214 (5) is more than 64 but equal to or less than 160, $130 times 64 plus $230 times the number of degrees in excess of 64.

Â Â Â Â Â  (c) When the number of degrees stated against the disability as provided in ORS 656.214 (5) is more than 160, $130 times 64 plus $230 times 96 plus $625 times the number of degrees in excess of 160.

Â Â Â Â Â  (3) Benefits referred to in this section shall be paid on the basis of the benefit amount in effect on the date of injury. [1995 c.332 Â§20; 1997 c.380 Â§1]

(Benefits, January 1, 1998, to October 23, 1999)

Â Â Â Â Â  Note: Section 3, chapter 380, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (2), for injuries occurring during the period beginning January 1, 1998, and ending on the effective date of this 1999 Act [October 23, 1999], the worker shall receive $454 for each degree stated against the disability as provided in ORS 656.214 (2) to (4).

Â Â Â Â Â  (2) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (6), for injuries occurring during the period beginning January 1, 1998, and ending on the effective date of this 1999 Act, the worker shall receive an amount equal to:

Â Â Â Â Â  (a) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is equal to or less than 64, $137.80 times the number of degrees.

Â Â Â Â Â  (b) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 64 but equal to or less than 160, $137.80 times 64 plus $243.80 times the number of degrees in excess of 64.

Â Â Â Â Â  (c) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 160, $137.80 times 64 plus $243.80 times 96 plus $662.50 times the number of degrees in excess of 160.

Â Â Â Â Â  (3) Benefits referred to in this section shall be paid on the basis of the benefit amount in effect on the date of injury. [1997 c.380 Â§3; 1999 c.6 Â§6]

(Benefits, January 1, 2000, to December 31, 2004)

Â Â Â Â Â  Note: Section 9, chapter 6, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 9. (1) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (2), for injuries occurring during the period beginning January 1, 2000, and ending December 31, 2004, the worker shall receive $511.29 for each degree stated against the disability as provided in ORS 656.214 (2) to (4).

Â Â Â Â Â  (2) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (6), for injuries occurring during the period beginning January 1, 2000, and ending December 31, 2004, the worker shall receive an amount equal to:

Â Â Â Â Â  (a) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is equal to or less than 64, $153.00 times the number of degrees.

Â Â Â Â Â  (b) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 64 but equal to or less than 160, $267.44 times 64 plus $153.00 times the number of degrees in excess of 64.

Â Â Â Â Â  (c) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 160, $153.00 times 64 plus $267.44 times 96 plus $709.79 times the number of degrees in excess of 160.

Â Â Â Â Â  (3) Benefits referred to in this section shall be paid on the basis of the benefit amount in effect on the date of injury. [1999 c.6 Â§9]

Â Â Â Â Â  Note: Sections 6a and 6b, chapter 865, Oregon Laws 2001, modify benefit amounts paid under section 9, chapter 6, Oregon Laws 1999, for injuries occurring during the period beginning January 1, 2000, and ending July 30, 2001. For benefit amounts paid for injuries occurring during the period beginning July 31, 2001, and ending December 31, 2001, see 656.214.

Â Â Â Â Â  Note: Sections 6a and 6b, chapter 865, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 6a. (1) Workers injured between January 1, 2000, and the effective date of this 2001 Act [July 30, 2001] who were awarded permanent partial disability benefits before the effective date of this 2001 Act shall be paid by the Director of the Department of Consumer and Business Services from the Workers' Benefit Fund an amount equal to the amount that benefits calculated pursuant to section 6b of this 2001 Act are less than the benefits calculated pursuant to ORS 656.214, as amended by section 6 of this 2001 Act.

Â Â Â Â Â  (2) The amendments to ORS 656.214 by section 6 of this 2001 Act may not be applied to the benefits awarded to any injured worker during the period beginning January 1, 2000, and ending on the effective date of this 2001 Act in such a manner as to reduce the benefits awarded to that worker pursuant to section 6b of this 2001 Act. [2001 c.865 Â§6a]

Â Â Â Â Â  Sec. 6b. (1) Notwithstanding any other provision of this chapter [ORS chapter 656], for injuries occurring in the period beginning January 1, 2000, and ending on the effective date of this 2001 Act [July 30, 2001], and for which awards have been made during that period, the worker shall receive an amount equal to:

Â Â Â Â Â  (a) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is equal to or less than 64, $153.00 times the number of degrees.

Â Â Â Â Â  (b) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 64 but equal to or less than 160, $267.44 times 64 plus $153.00 times the number of degrees in excess of 64.

Â Â Â Â Â  (c) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 160, $153.00 times 64 plus $267.44 times 96 plus $709.79 times the number of degrees in excess of 160.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, for injuries occurring in the period beginning January 1, 2000, and ending on the effective date of this 2001 Act, and for which awards are made after the effective date of this 2001 Act, the worker shall receive payments as provided in ORS 656.214, as amended by section 6 of this 2001 Act. [2001 c.865 Â§6b]

(Benefits, January 1, 2002, to December 31, 2004)

Â Â Â Â Â  Note: Section 6c, chapter 865, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 6c. (1) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (2), for injuries occurring during the period beginning January 1, 2002, and ending December 31, 2004, the worker shall receive $559.00 for each degree stated against the disability as provided in ORS 656.214 (2) to (4).

Â Â Â Â Â  (2) Notwithstanding the method of calculating permanent partial disability benefit amounts provided in ORS 656.214 (6), for injuries occurring during the period beginning January 1, 2002, and ending December 31, 2004, the worker shall receive an amount equal to:

Â Â Â Â Â  (a) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is equal to or less than 64, $184.00 times the number of degrees.

Â Â Â Â Â  (b) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 64 but equal to or less than 160, $184.00 times 64 plus $321.00 times the number of degrees in excess of 64.

Â Â Â Â Â  (c) When the number of degrees stated against the disability as provided in ORS 656.214 (6) is more than 160, $184.00 times 64 plus $321.00 times 96 plus $748.00 times the number of degrees in excess of 160.

Â Â Â Â Â  (3) Benefits referred to in this section shall be paid on the basis of the benefit amount in effect on the date of injury. [2001 c.865 Â§6c]

Â Â Â Â Â  656.215 [1987 c.884 Â§36b; 1990 c.2 Â§8; repealed by 1991 c.745 Â§3]

Â Â Â Â Â  656.216 Permanent partial disability; method of payment; effect of prior receipt of temporary disability payments. (1) Compensation for permanent partial disability may be paid monthly at 4.35 times the rate per week as provided for compensation for temporary total disability at the time the determination is made. In no case shall such payments be less than $108.75 per month.

Â Â Â Â Â  (2) If a worker, who is entitled to compensation for a permanent disability, has received compensation for a temporary disability by reason of the same injury, compensation for such permanent disability shall be in addition to the payments which the worker has received on account of such temporary disability. [Amended by 1967 c.529 Â§2; 1973 c.459 Â§1; 1974 c.41 Â§7]

Â Â Â Â Â  656.218 Continuance of permanent partial disability payments to survivors; effect of death prior to final claim disposition; burial allowance. (1) In case of the death of a worker entitled to compensation, whether eligibility therefor or the amount thereof have been determined, payments shall be made for the period during which the worker, if surviving, would have been entitled thereto.

Â Â Â Â Â  (2) If the worker's death occurs prior to issuance of a notice of closure under ORS 656.268, the insurer or the self-insured employer shall determine compensation for permanent partial disability, if any.

Â Â Â Â Â  (3) If the worker has filed a request for a hearing pursuant to ORS 656.283 and death occurs prior to the final disposition of the request, the persons described in subsection (5) of this section shall be entitled to pursue the matter to final determination of all issues presented by the request for hearing.

Â Â Â Â Â  (4) If the worker dies before filing a request for hearing, the persons described in subsection (5) of this section shall be entitled to file a request for hearing and to pursue the matter to final determination as to all issues presented by the request for hearing.

Â Â Â Â Â  (5) The payments provided in this section shall be made to the persons who would have been entitled to receive death benefits if the injury causing the disability had been fatal. In the absence of persons so entitled, a burial allowance may be paid not to exceed the lesser of either the unpaid award or the amount payable by ORS 656.204.

Â Â Â Â Â  (6) This section does not entitle any person to double payments on account of the death of a worker and a continuation of payments for permanent partial disability, or to a greater sum in the aggregate than if the injury had been fatal. [Amended by 1959 c.450 Â§3; 1973 c.355 Â§1; 1975 c.497 Â§3; 1981 c.854 Â§11; 1987 c.884 Â§16; 1999 c.313 Â§4]

Â Â Â Â Â  656.220 [Amended by 1957 c.718 Â§4; 1965 c.285 Â§24; repealed by 1975 c.505 Â§1]

Â Â Â Â Â  656.222 Compensation for additional accident. Should a further accident occur to a worker who is receiving compensation for a temporary disability, or who has been paid or awarded compensation for a permanent disability, the award of compensation for such further accident shall be made with regard to the combined effect of the injuries of the worker and past receipt of money for such disabilities.

Â Â Â Â Â  656.224 [Amended by 1953 c.674 Â§13; repealed by 1959 c.517 Â§5]

Â Â Â Â Â  656.225 Compensability of certain preexisting conditions. In accepted injury or occupational disease claims, disability solely caused by or medical services solely directed to a worker's preexisting condition are not compensable unless:

Â Â Â Â Â  (1) In occupational disease or injury claims other than those involving a preexisting mental disorder, work conditions or events constitute the major contributing cause of a pathological worsening of the preexisting condition.

Â Â Â Â Â  (2) In occupational disease or injury claims involving a preexisting mental disorder, work conditions or events constitute the major contributing cause of an actual worsening of the preexisting condition and not just of its symptoms.

Â Â Â Â Â  (3) In medical service claims, the medical service is prescribed to treat a change in the preexisting condition as specified in subsection (1) or (2) of this section, and not merely as an incident to the treatment of a compensable injury or occupational disease. [1995 c.332 Â§3]

Â Â Â Â Â  656.226 Cohabitants and children entitled to compensation. In case an unmarried man and an unmarried woman have cohabited in this state as husband and wife for over one year prior to the date of an accidental injury received by one or the other as a subject worker, and children are living as a result of that relation, the surviving cohabitant and the children are entitled to compensation under this chapter the same as if the man and woman had been legally married. [Amended by 1983 c.816 Â§4]

Â Â Â Â Â  656.228 Payments directly to beneficiary or custodian. (1) If compensation is payable for the benefit of a beneficiary other than the injured worker, the insurer or the self-insured employer may segregate any additional compensation payable on account of that beneficiary and make payment directly to the beneficiary, if sui juris; otherwise, to the guardian or person having custody of the beneficiary.

Â Â Â Â Â  (2) Compensation paid to an injured worker who is a minor prior to receipt of notice by the insurer or the self-insured employer from the parent or guardian of the minor that the parent or guardian claims the compensation shall discharge the obligation to pay compensation to the extent of such payment. [Amended by 1957 c.477 Â§1; 1965 c.285 Â§25; 1981 c.854 Â§12]

Â Â Â Â Â  656.230 Lump sum award payments with approval of director. (1) Where a worker has been awarded compensation for permanent partial disability, and the award has become final by operation of law or waiver of the right to appeal its adequacy, the insurer shall upon the worker's application pay all or any part of the remaining unpaid award to the worker in a lump sum, unless the insurer disagrees with payment, in which case the insurer, within 14 days, will refer the matter to the Director of the Department of Consumer and Business Services to determine whether all or part of the lump sum should be paid. The director's decision shall be final and not subject to review. Any remaining balance shall be paid pursuant to ORS 656.216.

Â Â Â Â Â  (2) In all cases where the award for permanent partial disability does not exceed $6,000, the insurer or the self-insured employer shall pay all of the award to the worker in a lump sum. [Amended by 1957 c.574 Â§4; 1959 c.449 Â§1; 1965 c.285 Â§23a; 1973 c.221 Â§1; 1981 c.854 Â§13; 1983 c.816 Â§15; 1995 c.332 Â§22]

Â Â Â Â Â  656.232 Payments to aliens residing outside of United States. (1) If a beneficiary is an alien residing outside of the United States or its dependencies, payment of the sums due such beneficiary may, in the discretion of the Director of the Department of Consumer and Business Services, be made to the consul general of the country in which such beneficiary resides on behalf of the beneficiary. The receipt of the consul general to the director for the amounts thus paid shall be a full and sufficient receipt for the payment of the funds thus due the beneficiary.

Â Â Â Â Â  (2) If a beneficiary is an alien residing outside of the United States or its dependencies, the director may, in lieu of awarding such beneficiary compensation in the amount provided by this chapter, award such beneficiary such lesser sum by way of compensation which, according to the conditions and costs of living in the place of residence of such beneficiary will, in the opinion of the director, maintain the beneficiary in a like degree of comfort as a beneficiary of the same class residing in this state and receiving the full compensation authorized by this chapter. The director shall determine the amount of compensation benefits upon the basis of the rate of exchange between the United States and any foreign country as determined by the Federal Reserve Bank as of January 1 and July 1 of the year when paid.

Â Â Â Â Â  (3) All benefit rights shall be canceled upon the commencement of a state of war between the United States and the country of a beneficiary's domicile.

Â Â Â Â Â  656.234 Compensation not assignable nor to pass by operation of law; certain benefits subject to child support obligations. (1) No moneys payable under this chapter on account of injuries or death are subject to assignment prior to their receipt by the beneficiary entitled thereto, nor shall they pass by operation of law. All such moneys and the right to receive them are exempt from seizure on execution, attachment or garnishment, or by the process of any court.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section:

Â Â Â Â Â  (a) Moneys payable under ORS 656.210 and 656.212 are subject to an order to enforce child support obligations, and spousal support when there is a current support obligation for a joint child of the obligated parent and the person to whom spousal support is owed, under ORS 25.378; and

Â Â Â Â Â  (b) Moneys payable under ORS 656.206, 656.214, 656.236 and 656.289 (4) are subject to an order to enforce child support obligations under ORS 25.378.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 25.378 and 25.414, the amount of child support obligation subject to enforcement may not exceed:

Â Â Â Â Â  (a) One-fourth of moneys paid under ORS 656.210 and 656.212 or the amount of the current support to be paid as continuing support, whichever is less, or, if there is no current support obligation and the withholding is for arrearages only, 15 percent of the moneys paid under ORS 656.210 and 656.212 or the amount previously paid as current support, whichever is less;

Â Â Â Â Â  (b) One-fourth of moneys paid in a lump sum award under ORS 656.210 and 656.212 when the award becomes final by operation of law or waiver of the right to appeal its adequacy;

Â Â Â Â Â  (c) One-fourth of moneys paid under ORS 656.206, 656.214 and 656.236; or

Â Â Â Â Â  (d) One-fourth of the net proceeds paid to the worker in a disputed claim settlement under ORS 656.289 (4).

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, when withholding is only for arrearages assigned to this or another state, the Department of Justice may set a lesser amount to be withheld if the obligor demonstrates the withholding is prejudicial to the obligor's ability to provide for a child the obligor has a duty to support. [Amended by 1967 c.468 Â§1; 1989 c.520 Â§2; 1991 c.758 Â§3; 1993 c.48 Â§1; 1993 c.798 Â§22; 1995 c.272 Â§2; 2001 c.455 Â§26; 2003 c.73 Â§70]

Â Â Â Â Â  656.236 Compromise and release of claim matters except for medical benefits; approval by board; approval by director for certain reserve reimbursements; restriction on charging costs to workers; restriction on joinder as parties for responsibility determinations. (1)(a) The parties to a claim, by agreement, may make such disposition of any or all matters regarding a claim, except for medical services, as the parties consider reasonable, subject to such terms and conditions as the Workers' Compensation Board may prescribe. For the purposes of this section, "matters regarding a claim" includes the disposition of a beneficiary's independent claim for compensation under this chapter. Unless otherwise specified, a disposition resolves all matters and all rights to compensation, attorney fees and penalties potentially arising out of claims, except medical services, regardless of the conditions stated in the agreement. Any such disposition shall be filed for approval with the board. If the worker is not represented by an attorney, the worker may, at the worker's request, personally appear before the board. Submission of a disposition shall stay all other proceedings and payment obligations, except for medical services, on that claim. The disposition shall be approved in a final order unless:

Â Â Â Â Â  (A) The board finds the proposed disposition is unreasonable as a matter of law;

Â Â Â Â Â  (B) The board finds the proposed disposition is the result of an intentional misrepresentation of material fact; or

Â Â Â Â Â  (C) Within 30 days of submitting the disposition for approval, the worker, the insurer or self-insured employer requests the board to disapprove the disposition.

Â Â Â Â Â  (b) Notwithstanding paragraph (a)(C) of this subsection, a disposition may provide for waiver of the provisions of that subparagraph if the worker was represented by an attorney at the time the worker signed the disposition.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, an order approving disposition of a claim pursuant to this section is not subject to review. However, an order disapproving a disposition is subject to review pursuant to ORS 656.298. The board shall file with the Department of Consumer and Business Services a copy of each disposition that the board approves. If the board does not approve a disposition the board shall enter an order setting aside the disposition.

Â Â Â Â Â  (3) Unless the terms of the disposition expressly provide otherwise, no payments, except for medical services, pursuant to a disposition are payable until the board approves the disposition. The Court of Appeals or Supreme Court shall remand to the board cases in which proposed dispositions are submitted to the court for approval.

Â Â Â Â Â  (4) If a worker is represented by an attorney in the negotiation of a disposition under this section, the insurer or self-insured employer shall pay to the attorney a fee prescribed by the board.

Â Â Â Â Â  (5) Except as otherwise provided in this chapter, none of the cost of workers' compensation to employers under this chapter, or in the court review of any claim therefor, shall be charged to a subject worker.

Â Â Â Â Â  (6) Any claim in which the parties enter into a disposition under this section shall not be eligible for reimbursement of expenditures authorized by law from the Workers' Benefit Fund without the prior approval of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (7) Insurers or self-insured employers who are parties to an approved claim disposition agreement under this section shall not be joined as parties in subsequent proceedings under this chapter to determine responsibility for payment for any matter for which disposition is made by the agreement. Insurers or self-insured employers may be joined as parties in subsequent proceedings under this chapter to determine responsibility for medical services for claim conditions for which disposition is made by an approved claim disposition agreement, but no order in any subsequent proceedings may alter the obligations of an insurer or self-insured employer set forth in an approved claims disposition agreement, except as those obligations concern medical services.

Â Â Â Â Â  (8) No release by a worker or beneficiary of any rights under this chapter is valid, except pursuant to a claim disposition agreement under this section or a release pursuant to ORS 656.593.

Â Â Â Â Â  (9) Notwithstanding ORS 656.005 (21), as used in this section, "party" does not include a noncomplying employer. [1965 c.285 Â§28; 1985 c.212 Â§5; 1987 c.250 Â§4; 1990 c.2 Â§9; 1995 c.332 Â§24; 1995 c.641 Â§18; 1997 c.639 Â§5]

Â Â Â Â Â  656.240 Deduction of benefits from sick leave payments paid to employees. Notwithstanding any other law, an employer, with the consent of the worker, may deduct from any sick leave payments made to an individual amounts equal to benefits received by the individual under this chapter with respect to the same injury that gave rise to the sick leave. However, the deduction of sick leave shall not exceed an amount determined by taking the worker's daily wage for the period less daily time loss benefits received under this chapter divided by the worker's daily wage. [1969 c.398 Â§2; 1983 c.816 Â§5]

Â Â Â Â Â  656.242 [Amended by 1959 c.589 Â§1; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.244 [Amended by 1959 c.378 Â§1; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.245 Medical services to be provided; limitations; use of generic drugs; services by providers not members of managed care organizations; authorizing temporary disability compensation and making finding of impairment for disability rating purposes by certain providers; review of disputed claims for medical services; rules. (1)(a) For every compensable injury, the insurer or the self-insured employer shall cause to be provided medical services for conditions caused in material part by the injury for such period as the nature of the injury or the process of the recovery requires, subject to the limitations in ORS 656.225, including such medical services as may be required after a determination of permanent disability. In addition, for consequential and combined conditions described in ORS 656.005 (7), the insurer or the self-insured employer shall cause to be provided only those medical services directed to medical conditions caused in major part by the injury.

Â Â Â Â Â  (b) Compensable medical services shall include medical, surgical, hospital, nursing, ambulances and other related services, and drugs, medicine, crutches and prosthetic appliances, braces and supports and where necessary, physical restorative services. A pharmacist or dispensing physician shall dispense generic drugs to the worker in accordance with ORS 689.515. The duty to provide such medical services continues for the life of the worker.

Â Â Â Â Â  (c) Notwithstanding any other provision of this chapter, medical services after the worker's condition is medically stationary are not compensable except for the following:

Â Â Â Â Â  (A) Services provided to a worker who has been determined to be permanently and totally disabled.

Â Â Â Â Â  (B) Prescription medications.

Â Â Â Â Â  (C) Services necessary to administer prescription medication or monitor the administration of prescription medication.

Â Â Â Â Â  (D) Prosthetic devices, braces and supports.

Â Â Â Â Â  (E) Services necessary to monitor the status, replacement or repair of prosthetic devices, braces and supports.

Â Â Â Â Â  (F) Services provided pursuant to an accepted claim for aggravation under ORS 656.273.

Â Â Â Â Â  (G) Services provided pursuant to an order issued under ORS 656.278.

Â Â Â Â Â  (H) Services that are necessary to diagnose the worker's condition.

Â Â Â Â Â  (I) Life-preserving modalities similar to insulin therapy, dialysis and transfusions.

Â Â Â Â Â  (J) With the approval of the insurer or self-insured employer, palliative care that the worker's attending physician referred to in ORS 656.005 (12)(b)(A) prescribes and that is necessary to enable the worker to continue current employment or a vocational training program. If the insurer or self-insured employer does not approve, the attending physician or the worker may request approval from the Director of the Department of Consumer and Business Services for such treatment. The director may order a medical review by a physician or panel of physicians pursuant to ORS 656.327 (3) to aid in the review of such treatment. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (K) With the approval of the director, curative care arising from a generally recognized, nonexperimental advance in medical science since the worker's claim was closed that is highly likely to improve the worker's condition and that is otherwise justified by the circumstances of the claim. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (L) Curative care provided to a worker to stabilize a temporary and acute waxing and waning of symptoms of the worker's condition.

Â Â Â Â Â  (d) When the medically stationary date in a disabling claim is established by the insurer or self-insured employer and is not based on the findings of the attending physician, the insurer or self-insured employer is responsible for reimbursement to affected medical service providers for otherwise compensable services rendered until the insurer or self-insured employer provides written notice to the attending physician of the worker's medically stationary status.

Â Â Â Â Â  (e) Except for services provided under a managed care contract, out-of-pocket expense reimbursement to receive care from the attending physician or nurse practitioner authorized to provide compensable medical services under this section shall not exceed the amount required to seek care from an appropriate nurse practitioner or attending physician of the same specialty who is in a medical community geographically closer to the worker's home. For the purposes of this paragraph, all physicians and nurse practitioners within a metropolitan area are considered to be part of the same medical community.

Â Â Â Â Â  (2)(a) The worker may choose an attending doctor, physician or nurse practitioner within the State of Oregon. The worker may choose the initial attending physician or nurse practitioner and may subsequently change attending physician or nurse practitioner two times without approval from the director. If the worker thereafter selects another attending physician or nurse practitioner, the insurer or self-insured employer may require the director's approval of the selection and, if requested, the director shall determine with the advice of one or more physicians, whether the selection by the worker shall be approved. The decision of the director is subject to review under ORS 656.704. The worker also may choose an attending doctor or physician in another country or in any state or territory or possession of the United States with the prior approval of the insurer or self-insured employer.

Â Â Â Â Â  (b) A medical service provider who is not a member of a managed care organization is subject to the following provisions:

Â Â Â Â Â  (A) A medical service provider who is not qualified to be an attending physician may provide compensable medical service to an injured worker for a period of 30 days from the date of injury or occupational disease or for 12 visits, whichever first occurs, without the authorization of an attending physician. Thereafter, medical service provided to an injured worker without the written authorization of an attending physician is not compensable.

Â Â Â Â Â  (B) A medical service provider who is not an attending physician cannot authorize the payment of temporary disability compensation. Except as otherwise provided in this chapter, only the attending physician at the time of claim closure may make findings regarding the worker's impairment for the purpose of evaluating the worker's disability.

Â Â Â Â Â  (C) Notwithstanding subparagraphs (A) and (B) of this paragraph, a nurse practitioner licensed under ORS 678.375 to 678.390 may:

Â Â Â Â Â  (i) Provide compensable medical services for 90 days from the date of the first visit on the claim;

Â Â Â Â Â  (ii) Authorize the payment of temporary disability benefits for a period not to exceed 60 days from the date of the first visit on the initial claim; and

Â Â Â Â Â  (iii) When an injured worker treating with a nurse practitioner authorized to provide compensable services under this section becomes medically stationary within the 90-day period in which the nurse practitioner is authorized to treat the injured worker, shall refer the injured worker to a physician qualified to be an attending physician as defined in ORS 656.005 for the purpose of making findings regarding the worker's impairment for the purpose of evaluating the worker's disability. If a worker returns to the nurse practitioner after initial claim closure for evaluation of a possible worsening of the worker's condition, the nurse practitioner shall refer the worker to an attending physician and the insurer shall compensate the nurse practitioner for the examination performed.

Â Â Â Â Â  (3) Notwithstanding any other provision of this chapter, the director, by rule, upon the advice of the committee created by ORS 656.794 and upon the advice of the professional licensing boards of practitioners affected by the rule, may exclude from compensability any medical treatment the director finds to be unscientific, unproven, outmoded or experimental. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (4) Notwithstanding subsection (2)(a) of this section, when a self-insured employer or the insurer of an employer contracts with a managed care organization certified pursuant to ORS 656.260 for medical services required by this chapter to be provided to injured workers:

Â Â Â Â Â  (a) Those workers who are subject to the contract shall receive medical services in the manner prescribed in the contract. Workers subject to the contract include those who are receiving medical treatment for an accepted compensable injury or occupational disease, regardless of the date of injury or medically stationary status, on or after the effective date of the contract. If the managed care organization determines that the change in provider would be medically detrimental to the worker, the worker shall not become subject to the contract until the worker is found to be medically stationary, the worker changes physicians or nurse practitioners, or the managed care organization determines that the change in provider is no longer medically detrimental, whichever event first occurs. A worker becomes subject to the contract upon the worker's receipt of actual notice of the worker's enrollment in the managed care organization, or upon the third day after the notice was sent by regular mail by the insurer or self-insured employer, whichever event first occurs. A worker shall not be subject to a contract after it expires or terminates without renewal. A worker may continue to treat with the attending physician or nurse practitioner authorized to provide compensable medical services under this section under an expired or terminated managed care organization contract if the physician or nurse practitioner agrees to comply with the rules, terms and conditions regarding services performed under any subsequent managed care organization contract to which the worker is subject. A worker shall not be subject to a contract if the worker's primary residence is more than 100 miles outside the managed care organization's certified geographical area. Each such contract must comply with the certification standards provided in ORS 656.260. However, a worker may receive immediate emergency medical treatment that is compensable from a medical service provider who is not a member of the managed care organization. Insurers or self-insured employers who contract with a managed care organization for medical services shall give notice to the workers of eligible medical service providers and such other information regarding the contract and manner of receiving medical services as the director may prescribe. Notwithstanding any provision of law or rule to the contrary, a worker of a noncomplying employer is considered to be subject to a contract between the State Accident Insurance Fund Corporation as a processing agent or the assigned claims agent and a managed care organization.

Â Â Â Â Â  (b)(A) For initial or aggravation claims filed after June 7, 1995, the insurer or self-insured employer may require an injured worker, on a case-by-case basis, immediately to receive medical services from the managed care organization.

Â Â Â Â Â  (B) If the insurer or self-insured employer gives notice that the worker is required to receive treatment from the managed care organization, the insurer or self-insured employer must guarantee that any reasonable and necessary services so received, that are not otherwise covered by health insurance, will be paid as provided in ORS 656.248, even if the claim is denied, until the worker receives actual notice of the denial or until three days after the denial is mailed, whichever event first occurs. The worker may elect to receive care from a primary care physician or nurse practitioner authorized to provide compensable medical services under this section who agrees to the conditions of ORS 656.260 (4)(g). However, guarantee of payment is not required by the insurer or self-insured employer if this election is made.

Â Â Â Â Â  (C) If the insurer or self-insured employer does not give notice that the worker is required to receive treatment from the managed care organization, the insurer or self-insured employer is under no obligation to pay for services received by the worker unless the claim is later accepted.

Â Â Â Â Â  (D) If the claim is denied, the worker may receive medical services after the date of denial from sources other than the managed care organization until the denial is reversed. Reasonable and necessary medical services received from sources other than the managed care organization after the date of claim denial must be paid as provided in ORS 656.248 by the insurer or self-insured employer if the claim is finally determined to be compensable.

Â Â Â Â Â  (5) Notwithstanding any other provision of this chapter, the director, by rule, shall authorize physician assistants licensed by the Board of Medical Examiners for the State of Oregon who practice in areas served by Type A or Type B rural hospitals described in ORS 442.470 to authorize the payment of temporary disability compensation for injured workers for a period not to exceed 30 days from the date of the first visit on the claim. In addition, the director, by rule, may authorize such assistants who practice in areas served by a Type C rural hospital described in ORS 442.470 to authorize such payment.

Â Â Â Â Â  (6) A nurse practitioner licensed under ORS 678.375 to 678.390 who is not a member of the managed care organization, is authorized to provide the same level of services as a primary care physician as established by ORS 656.260 (4), if at the time the worker is enrolled in the managed care organization, the nurse practitioner maintains the worker's medical records and with whom the worker has a documented history of treatment, if that nurse practitioner agrees to refer the worker to the managed care organization for any specialized treatment, including physical therapy, to be furnished by another provider that the worker may require and if that nurse practitioner agrees to comply with all the rules, terms and conditions regarding services performed by the managed care organization.

Â Â Â Â Â  (7) Subject to the provisions of ORS 656.704, if a claim for medical services is disapproved, the injured worker, insurer or self-insured employer may request administrative review by the director pursuant to ORS 656.260 or 656.327. [1965 c.285 Â§23; 1979 c.839 Â§32; 1981 c.535 Â§31; 1981 c.854 Â§14; 1985 c.739 Â§4; 1987 c.884 Â§24; 1990 c.2 Â§10; 1995 c.332 Â§25; amendments by 1995 c.332 Â§25a repealed by 1999 c.6 Â§1; 1999 c.6 Â§10; 1999 c.582 Â§12; 1999 c.868 Â§1; 1999 c.926 Â§1; 2003 c.811 Â§3; 2005 c.26 Â§3]

Â Â Â Â Â  Note: The amendments to 656.245 by section 4, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The amendments to 656.245 by section 4, chapter 26, Oregon Laws 2005, apply to hearings held on or after January 2, 2008. See section 20, chapter 26, Oregon Laws 2005. 656.245, as amended by section 4, chapter 811, Oregon Laws 2003, and section 4, chapter 26, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.245. (1)(a) For every compensable injury, the insurer or the self-insured employer shall cause to be provided medical services for conditions caused in material part by the injury for such period as the nature of the injury or the process of the recovery requires, subject to the limitations in ORS 656.225, including such medical services as may be required after a determination of permanent disability. In addition, for consequential and combined conditions described in ORS 656.005 (7), the insurer or the self-insured employer shall cause to be provided only those medical services directed to medical conditions caused in major part by the injury.

Â Â Â Â Â  (b) Compensable medical services shall include medical, surgical, hospital, nursing, ambulances and other related services, and drugs, medicine, crutches and prosthetic appliances, braces and supports and where necessary, physical restorative services. A pharmacist or dispensing physician shall dispense generic drugs to the worker in accordance with ORS 689.515. The duty to provide such medical services continues for the life of the worker.

Â Â Â Â Â  (c) Notwithstanding any other provision of this chapter, medical services after the worker's condition is medically stationary are not compensable except for the following:

Â Â Â Â Â  (A) Services provided to a worker who has been determined to be permanently and totally disabled.

Â Â Â Â Â  (B) Prescription medications.

Â Â Â Â Â  (C) Services necessary to administer prescription medication or monitor the administration of prescription medication.

Â Â Â Â Â  (D) Prosthetic devices, braces and supports.

Â Â Â Â Â  (E) Services necessary to monitor the status, replacement or repair of prosthetic devices, braces and supports.

Â Â Â Â Â  (F) Services provided pursuant to an accepted claim for aggravation under ORS 656.273.

Â Â Â Â Â  (G) Services provided pursuant to an order issued under ORS 656.278.

Â Â Â Â Â  (H) Services that are necessary to diagnose the worker's condition.

Â Â Â Â Â  (I) Life-preserving modalities similar to insulin therapy, dialysis and transfusions.

Â Â Â Â Â  (J) With the approval of the insurer or self-insured employer, palliative care that the worker's attending physician referred to in ORS 656.005 (12)(b)(A) prescribes and that is necessary to enable the worker to continue current employment or a vocational training program. If the insurer or self-insured employer does not approve, the attending physician or the worker may request approval from the Director of the Department of Consumer and Business Services for such treatment. The director may order a medical review by a physician or panel of physicians pursuant to ORS 656.327 (3) to aid in the review of such treatment. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (K) With the approval of the director, curative care arising from a generally recognized, nonexperimental advance in medical science since the worker's claim was closed that is highly likely to improve the worker's condition and that is otherwise justified by the circumstances of the claim. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (L) Curative care provided to a worker to stabilize a temporary and acute waxing and waning of symptoms of the worker's condition.

Â Â Â Â Â  (d) When the medically stationary date in a disabling claim is established by the insurer or self-insured employer and is not based on the findings of the attending physician, the insurer or self-insured employer is responsible for reimbursement to affected medical service providers for otherwise compensable services rendered until the insurer or self-insured employer provides written notice to the attending physician of the worker's medically stationary status.

Â Â Â Â Â  (e) Except for services provided under a managed care contract, out-of-pocket expense reimbursement to receive care from the attending physician shall not exceed the amount required to seek care from an appropriate attending physician of the same specialty who is in a medical community geographically closer to the worker's home. For the purposes of this paragraph, all physicians within a metropolitan area are considered to be part of the same medical community.

Â Â Â Â Â  (2)(a) The worker may choose an attending doctor or physician within the State of Oregon. The worker may choose the initial attending physician and may subsequently change attending physician two times without approval from the director. If the worker thereafter selects another attending physician, the insurer or self-insured employer may require the director's approval of the selection and, if requested, the director shall determine with the advice of one or more physicians, whether the selection by the worker shall be approved. The decision of the director is subject to review under ORS 656.704. The worker also may choose an attending doctor or physician in another country or in any state or territory or possession of the United States with the prior approval of the insurer or self-insured employer.

Â Â Â Â Â  (b) A medical service provider who is not a member of a managed care organization is subject to the following provisions:

Â Â Â Â Â  (A) A medical service provider who is not qualified to be an attending physician may provide compensable medical service to an injured worker for a period of 30 days from the date of injury or occupational disease or for 12 visits, whichever first occurs, without the authorization of an attending physician. Thereafter, medical service provided to an injured worker without the written authorization of an attending physician is not compensable.

Â Â Â Â Â  (B) A medical service provider who is not an attending physician cannot authorize the payment of temporary disability compensation. Except as otherwise provided in this chapter, only the attending physician at the time of claim closure may make findings regarding the worker's impairment for the purpose of evaluating the worker's disability.

Â Â Â Â Â  (3) Notwithstanding any other provision of this chapter, the director, by rule, upon the advice of the committee created by ORS 656.794 and upon the advice of the professional licensing boards of practitioners affected by the rule, may exclude from compensability any medical treatment the director finds to be unscientific, unproven, outmoded or experimental. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (4) Notwithstanding subsection (2)(a) of this section, when a self-insured employer or the insurer of an employer contracts with a managed care organization certified pursuant to ORS 656.260 for medical services required by this chapter to be provided to injured workers:

Â Â Â Â Â  (a) Those workers who are subject to the contract shall receive medical services in the manner prescribed in the contract. Workers subject to the contract include those who are receiving medical treatment for an accepted compensable injury or occupational disease, regardless of the date of injury or medically stationary status, on or after the effective date of the contract. If the managed care organization determines that the change in provider would be medically detrimental to the worker, the worker shall not become subject to the contract until the worker is found to be medically stationary, the worker changes physicians or the managed care organization determines that the change in provider is no longer medically detrimental, whichever event first occurs. A worker becomes subject to the contract upon the worker's receipt of actual notice of the worker's enrollment in the managed care organization, or upon the third day after the notice was sent by regular mail by the insurer or self-insured employer, whichever event first occurs. A worker shall not be subject to a contract after it expires or terminates without renewal. A worker may continue to treat with the attending physician under an expired or terminated managed care organization contract if the physician agrees to comply with the rules, terms and conditions regarding services performed under any subsequent managed care organization contract to which the worker is subject. A worker shall not be subject to a contract if the worker's primary residence is more than 100 miles outside the managed care organization's certified geographical area. Each such contract must comply with the certification standards provided in ORS 656.260. However, a worker may receive immediate emergency medical treatment that is compensable from a medical service provider who is not a member of the managed care organization. Insurers or self-insured employers who contract with a managed care organization for medical services shall give notice to the workers of eligible medical service providers and such other information regarding the contract and manner of receiving medical services as the director may prescribe. Notwithstanding any provision of law or rule to the contrary, a worker of a noncomplying employer is considered to be subject to a contract between the State Accident Insurance Fund Corporation as a processing agent or the assigned claims agent and a managed care organization.

Â Â Â Â Â  (b)(A) For initial or aggravation claims filed after June 7, 1995, the insurer or self-insured employer may require an injured worker, on a case-by-case basis, immediately to receive medical services from the managed care organization.

Â Â Â Â Â  (B) If the insurer or self-insured employer gives notice that the worker is required to receive treatment from the managed care organization, the insurer or self-insured employer must guarantee that any reasonable and necessary services so received, that are not otherwise covered by health insurance, will be paid as provided in ORS 656.248, even if the claim is denied, until the worker receives actual notice of the denial or until three days after the denial is mailed, whichever event first occurs. The worker may elect to receive care from a primary care physician who agrees to the conditions of ORS 656.260 (4)(g). However, guarantee of payment is not required by the insurer or self-insured employer if this election is made.

Â Â Â Â Â  (C) If the insurer or self-insured employer does not give notice that the worker is required to receive treatment from the managed care organization, the insurer or self-insured employer is under no obligation to pay for services received by the worker unless the claim is later accepted.

Â Â Â Â Â  (D) If the claim is denied, the worker may receive medical services after the date of denial from sources other than the managed care organization until the denial is reversed. Reasonable and necessary medical services received from sources other than the managed care organization after the date of claim denial must be paid as provided in ORS 656.248 by the insurer or self-insured employer if the claim is finally determined to be compensable.

Â Â Â Â Â  (5) Notwithstanding any other provision of this chapter, the director, by rule, shall authorize nurse practitioners certified by the Oregon State Board of Nursing and physician assistants licensed by the Board of Medical Examiners for the State of Oregon who practice in areas served by Type A or Type B rural hospitals described in ORS 442.470 to authorize the payment of temporary disability compensation for injured workers for a period not to exceed 30 days from the date of the first visit on the claim. In addition, the director, by rule, may authorize such practitioners and assistants who practice in areas served by a Type C rural hospital described in ORS 442.470 to authorize such payment.

Â Â Â Â Â  (6) Subject to the provisions of ORS 656.704, if a claim for medical services is disapproved, the injured worker, insurer or self-insured employer may request administrative review by the director pursuant to ORS 656.260 or 656.327.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.246 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.247 Payment for medical services prior to claim acceptance or denial; review of disputed services; duty of health benefit plan to pay for certain medical services in denied claim. (1) Except for medical services provided to workers subject to ORS 656.245 (4)(b)(B), payment for medical services provided to a subject worker in response to an initial claim for a work-related injury or occupational disease from the date of the employer's notice or knowledge of the claim until the date the claim is accepted or denied shall be payable in accordance with subsection (4) of this section if the expenses are for:

Â Â Â Â Â  (a) Diagnostic services required to identify appropriate treatment or to prevent disability;

Â Â Â Â Â  (b) Medication required to alleviate pain; or

Â Â Â Â Â  (c) Services required to stabilize the worker's claimed condition and to prevent further disability.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no payment shall be due from the insurer or self-insured employer if the insurer or self-insured employer denies the claim within 14 days of the date of the employer's notice or knowledge of the claim.

Â Â Â Â Â  (3)(a) Disputes about whether the medical services provided to treat the claimed work-related injury or occupational disease under subsection (1) of this section are excessive, inappropriate or ineffectual or are consistent with the criteria in subsection (1) of this section shall be resolved by the Director of the Department of Consumer and Business Services. The director may order a medical review by a physician or panel of physicians pursuant to ORS 656.327 (3) to aid in the review of such services. If a party is dissatisfied with the order of the director, the dissatisfied party may request review under ORS 656.704 within 60 days of the date of the director's order. The order of the director may be modified only if it is not supported by substantial evidence in the record or if it reflects an error of law.

Â Â Â Â Â  (b) Disputes about the amount of the fee or nonpayment of bills for medical treatment and services pursuant to this section shall be resolved pursuant to ORS 656.248.

Â Â Â Â Â  (c) Except as provided in subsection (2) of this section, when a claim is settled pursuant to ORS 656.289 (4), all medical services payable under subsection (1) of this section that are provided on or before the date of denial shall be paid in accordance with subsection (4) of this section. The insurer or self-insured employer shall notify each affected service provider of the results of the settlement.

Â Â Â Â Â  (4)(a) If the claim in which medical services are provided under subsection (1) of this section is accepted, the insurer or self-insured employer shall make payment for such medical services subject to the limitations and conditions of this chapter.

Â Â Â Â Â  (b) If the claim in which medical services are provided under subsection (1) of this section is denied and a health benefit plan provides benefits to the worker, the health benefit plan shall be the first payer of the expenses for medical services according to the terms, conditions and benefits of the plan. Except as provided by subsection (2) of this section, after payment by the health benefit plan, the workers' compensation insurer or self-insured employer shall pay any balance remaining for such services subject to the limitations and conditions of this chapter.

Â Â Â Â Â  (c) As used in this subsection, "health benefit plan" has the meaning given that term in ORS 743.730.

Â Â Â Â Â  (5) An insurer or self-insured employer may recover expenses for medical services paid under subsection (1) of this section as an overpayment as provided by ORS 656.268 (13)(a). [2001 c.865 Â§14; 2005 c.26 Â§5]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.248 Medical service fee schedules; basis of fees; application to service provided by managed care organization; resolution of fee disputes; rules. (1) The Director of the Department of Consumer and Business Services, in compliance with ORS 656.794 and ORS chapter 183, shall promulgate rules for developing and publishing fee schedules for medical services provided under this chapter. These schedules shall represent the reimbursement generally received for the services provided. Where applicable, and to the extent the director determines practicable, these fee schedules shall be based upon any one or all of the following:

Â Â Â Â Â  (a) The current procedural codes and relative value units of the Department of Health and Human Services Medicare Fee Schedules for all medical service provider services included therein;

Â Â Â Â Â  (b) The average rates of fee schedules of the Oregon health insurance industry;

Â Â Â Â Â  (c) A reasonable rate of markup for the sale of medical devices or other medical services;

Â Â Â Â Â  (d) A commonly used and accepted medical service fee schedule; or

Â Â Â Â Â  (e) The actual cost of providing medical services.

Â Â Â Â Â  (2) Medical fees equal to or less than the fee schedules published under this section shall be paid when the vendor submits a billing for medical services. In no event shall that portion of a medical fee be paid that exceeds the schedules.

Â Â Â Â Â  (3) In no event shall a provider charge more than the provider charges to the general public.

Â Â Â Â Â  (4) If no fee has been established for a given service or procedure the director may, in compliance with ORS 656.794 and ORS chapter 183, promulgate a reasonable rate, which shall be the same within any given area for all primary health care providers to be paid for that service or procedure.

Â Â Â Â Â  (5) At the request of the director and in the method and manner prescribed by rule, all providers of health insurance, as defined by ORS 731.162, shall cooperate and consult with the director in providing information reasonably necessary and available to develop the fee schedules prescribed under subsection (1) of this section. A provider shall not be required to provide information or data that the provider deems proprietary or confidential. However, the information provided shall be considered proprietary and shall not be released by the director. The director shall not require such information from a health insurance provider more than once per year and shall reimburse the provider's costs for providing the required information.

Â Â Â Â Â  (6) Notwithstanding subsection (1) or (2) of this section, such rates or fees provided in subsections (1) and (2) of this section shall be adequate to insure at all times to the injured workers the standard of services and care intended by this chapter.

Â Â Â Â Â  (7) The director shall update the schedule required by subsection (1) of this section annually. As appropriate and applicable, the update shall be based upon:

Â Â Â Â Â  (a) A statistically valid survey by the director of medical service fees or markups;

Â Â Â Â Â  (b) That information provided to the director by any person or state agency having access to medical service fee information;

Â Â Â Â Â  (c) That information provided to the director pursuant to subsection (5) of this section; or

Â Â Â Â Â  (d) The annual percentage increase or decrease in the physician's services component of the national Consumer Price Index published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (8) The director is prohibited from adopting or administering rules which treat manipulation, when performed by an osteopathic physician, as anything other than a separate therapeutic procedure which is paid in addition to other services or office visits.

Â Â Â Â Â  (9) The director may, by rule, establish a fee schedule for reimbursement for specific hospital services based upon the actual cost of providing the services.

Â Â Â Â Â  (10) A medical service provider is not authorized to charge a fee for preparing or submitting a medical report form required by the director under this chapter.

Â Â Â Â Â  (11) Notwithstanding any other provision of this section, fee schedules for medical services and hospital services shall apply to those services performed by a managed care organization certified pursuant to ORS 656.260, unless otherwise provided in the managed care contract.

Â Â Â Â Â  (12) When a dispute exists between an injured worker, insurer or self-insured employer and a medical service provider regarding either the amount of the fee or nonpayment of bills for compensable medical services, notwithstanding any other provision of this chapter, the injured worker, insurer, self-insured employer or medical service provider shall request administrative review by the director. The decision of the director is subject to review under ORS 656.704.

Â Â Â Â Â  (13) The director may exclude hospitals defined in ORS 442.470 from imposition of a fee schedule authorized by this section upon a determination of economic necessity. [Amended by 1965 c.285 Â§26; 1969 c.611 Â§1; 1971 c.329 Â§1; 1981 c.535 Â§5; 1983 c.816 Â§6; 1985 c.107 Â§1; 1985 c.739 Â§5; 1987 c.884 Â§42; 1990 c.2 Â§14; 1995 c.332 Â§26; 1999 c.233 Â§1; 2005 c.26 Â§6]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.250 Limitation on compensability of physical therapist services. A physical therapist shall not provide compensable services to injured workers governed by this chapter except as allowed by a governing managed care organization contract or as authorized by the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245. [1993 c.211 Â§6; 2003 c.811 Â§5]

Â Â Â Â Â  Note: The amendments to 656.250 by section 6, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the user's convenience.

Â Â Â Â Â  656.250. A physical therapist shall not provide compensable services to injured workers governed by this chapter except as allowed by a governing managed care organization contract or as authorized by the worker's attending physician.

Â Â Â Â Â  656.252 Medical report regulation; rules; duties of attending physician or nurse practitioner; disclosure of information; notice of changing attending physician or nurse practitioner; copies of medical service billings to be furnished to worker. (1) In order to ensure the prompt and correct reporting and payment of compensation in compensable injuries, the Director of the Department of Consumer and Business Services shall make rules governing audits of medical service bills and reports by attending and consulting physicians and other personnel of all medical information relevant to the determination of a claim to the injured worker's representative, the worker's employer, the employer's insurer and the Department of Consumer and Business Services. Such rules shall include, but not necessarily be limited to:

Â Â Â Â Â  (a) Requiring attending physicians and nurse practitioners authorized to provide compensable medical services under ORS 656.245 to make the insurer or self-insured employer a first report of injury within 72 hours after the first service rendered.

Â Â Â Â Â  (b) Requiring attending physicians and nurse practitioners authorized to provide compensable medical services under ORS 656.245 to submit follow-up reports within specified time limits or upon the request of an interested party.

Â Â Â Â Â  (c) Requiring examining physicians and nurse practitioners authorized to provide compensable medical services under ORS 656.245 to submit their reports, and to whom, within a specified time.

Â Â Â Â Â  (d) Such other reporting requirements as the director may deem necessary to insure that payments of compensation be prompt and that all interested parties be given information necessary to the prompt determination of claims.

Â Â Â Â Â  (e) Requiring insurers and self-insured employers to audit billings for all medical services, including hospital services.

Â Â Â Â Â  (2) The attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 shall do the following:

Â Â Â Â Â  (a) Cooperate with the insurer or self-insured employer to expedite diagnostic and treatment procedures and with efforts to return injured workers to appropriate work.

Â Â Â Â Â  (b) Advise the insurer or self-insured employer of the anticipated date for release of the injured worker to return to employment, the anticipated date that the worker will be medically stationary, and the next appointment date. Except when the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 has previously indicated that temporary disability will not exceed 14 days, the insurer or self-insured employer may request a medical report every 15 days, and the attending physician or nurse practitioner shall forward such reports.

Â Â Â Â Â  (c) Advise the insurer or self-insured employer within five days of the date the injured worker is released to return to work. Under no circumstances shall the physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 notify the insurer or employer of the worker's release to return to work without notifying the worker at the same time.

Â Â Â Â Â  (d) After a claim has been closed, advise the insurer or self-insured employer within five days after the treatment is resumed or the reopening of a claim is recommended. The attending physician under this paragraph need not be the same attending physician who released the worker when the claim was closed.

Â Â Â Â Â  (3) In promulgating the rules regarding medical reporting the director may consult and confer with physicians and members of medical associations and societies.

Â Â Â Â Â  (4) No person who reports medical information to a person referred to in subsection (1) of this section, in accordance with department rules, shall incur any legal liability for the disclosure of such information.

Â Â Â Â Â  (5) Whenever an injured worker changes attending physicians or nurse practitioners authorized to provide compensable medical services under ORS 656.245, the newly selected attending physician or nurse practitioner shall so notify the responsible insurer or self-insured employer not later than five days after the date of the change or the date of first treatment. Every attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 who refers a worker to a consulting physician promptly shall notify the responsible insurer or self-insured employer of the referral.

Â Â Â Â Â  (6) A provider of medical services, including hospital services, that submits a billing to the insurer or self-insured employer shall also submit a copy of the billing to the worker for whom the service was performed after receipt from the injured worker of a written request for such a copy. [1967 c.626 Â§Â§2, 5; 1979 c.839 Â§3; 1981 c.535 Â§6; 1981 c.874 Â§17; 1987 c.884 Â§3; 1995 c.332 Â§26a; 2001 c.865 Â§14a; 2003 c.811 Â§7]

Â Â Â Â Â  Note: The amendments to 656.252 by section 8, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the user's convenience.

Â Â Â Â Â  656.252. (1) In order to ensure the prompt and correct reporting and payment of compensation in compensable injuries, the Director of the Department of Consumer and Business Services shall make rules governing audits of medical service bills and reports by attending and consulting physicians and other personnel of all medical information relevant to the determination of a claim to the injured worker's representative, the worker's employer, the employer's insurer and the Department of Consumer and Business Services. Such rules shall include, but not necessarily be limited to:

Â Â Â Â Â  (a) Requiring attending physicians to make the insurer or self-insured employer a first report of injury within 72 hours after the first service rendered.

Â Â Â Â Â  (b) Requiring attending physicians to submit follow-up reports within specified time limits or upon the request of an interested party.

Â Â Â Â Â  (c) Requiring examining physicians to submit their reports, and to whom, within a specified time.

Â Â Â Â Â  (d) Such other reporting requirements as the director may deem necessary to insure that payments of compensation be prompt and that all interested parties be given information necessary to the prompt determination of claims.

Â Â Â Â Â  (e) Requiring insurers and self-insured employers to audit billings for all medical services, including hospital services.

Â Â Â Â Â  (2) The attending physician shall do the following:

Â Â Â Â Â  (a) Cooperate with the insurer or self-insured employer to expedite diagnostic and treatment procedures and with efforts to return injured workers to appropriate work.

Â Â Â Â Â  (b) Advise the insurer or self-insured employer of the anticipated date for release of the injured worker to return to employment, the anticipated date that the worker will be medically stationary, and the next appointment date. Except when the attending physician has previously indicated that temporary disability will not exceed 14 days, the insurer or self-insured employer may request a medical report every 15 days, and the attending physician shall forward such reports.

Â Â Â Â Â  (c) Advise the insurer or self-insured employer within five days of the date the injured worker is released to return to work. Under no circumstances shall the physician notify the insurer or employer of the worker's release to return to work without notifying the worker at the same time.

Â Â Â Â Â  (d) After a claim has been closed, advise the insurer or self-insured employer within five days after the treatment is resumed or the reopening of a claim is recommended. The attending physician under this paragraph need not be the same attending physician who released the worker when the claim was closed.

Â Â Â Â Â  (3) In promulgating the rules regarding medical reporting the director may consult and confer with physicians and members of medical associations and societies.

Â Â Â Â Â  (4) No person who reports medical information to a person referred to in subsection (1) of this section, in accordance with department rules, shall incur any legal liability for the disclosure of such information.

Â Â Â Â Â  (5) Whenever an injured worker changes attending physicians, the newly selected attending physician shall so notify the responsible insurer or self-insured employer not later than five days after the date of the change or the date of first treatment. Every attending physician who refers a worker to a consulting physician promptly shall notify the responsible insurer or self-insured employer of the referral.

Â Â Â Â Â  (6) A provider of medical services, including hospital services, that submits a billing to the insurer or self-insured employer shall also submit a copy of the billing to the worker for whom the service was performed after receipt from the injured worker of a written request for such a copy.

Â Â Â Â Â  Note: Sections 29, 30, 31 and 33, chapter 811, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 29. The Director of the Department of Consumer and Business Services shall develop and make available to nurse practitioners informational materials about the workers' compensation system, including, but not limited to, the management of indemnity claims, standards for authorization of temporary disability benefits, return to work responsibilities and programs, and general workers' compensation rules and procedures for medical service providers. [2003 c.811 Â§29]

Â Â Â Â Â  Sec. 30. On or after October 1, 2004, a nurse practitioner licensed under ORS 678.375 to 678.390, prior to providing compensable medical services or authorizing temporary disability benefits under ORS 656.245, must certify in a form acceptable to the Director of the Department of Consumer and Business Services that the nurse practitioner has reviewed the materials developed under section 29 of this 2003 Act. [2003 c.811 Â§30]

Â Â Â Â Â  Sec. 31. Every workers' compensation insurer, self-insured employer and self-insured employer group shall provide to the Director of the Department of Consumer and Business Services all information requested by the director for the purpose of assessing the impact of sections 29 and 30 of this 2003 Act and the amendments to ORS 656.005, 656.245, 656.250, 656.252, 656.262, 656.268, 656.325, 656.340, 656.726, 657.170, 659A.043, 659A.046, 659A.049 and 659A.063 by sections 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 and 27 of this 2003 Act. [2003 c.811 Â§31]

Â Â Â Â Â  Sec. 33. Sections 29, 30 and 31 of this 2003 Act are repealed on January 2, 2008. [2003 c.811 Â§33]

Â Â Â Â Â  656.254 Medical report forms; sanctions; procedure for declaring health care practitioner ineligible for workers' compensation reimbursement. (1) The Director of the Department of Consumer and Business Services shall establish medical report forms, in duplicate snap-outs where applicable, to be used by insurers, self-insured employers and physicians, including in such forms information necessary to establish facts required in the determination of the claim.

Â Â Â Â Â  (2) The director shall establish sanctions for the enforcement of medical reporting requirements. Such sanctions may include, but are not limited to, forfeiture of fees and penalty not to exceed $1,000 for each occurrence.

Â Â Â Â Â  (3) If the director finds that a health care practitioner has:

Â Â Â Â Â  (a) Been found, pursuant to ORS 656.327, to have failed to comply with rules adopted pursuant to this chapter regarding the performance of medical services for injured workers or to have provided medical treatment that is excessive, inappropriate or ineffectual, the director may impose a sanction that includes forfeiture of fees and a penalty not to exceed $1,000 for each occurrence. If the failure to comply or perform is repeated and willful, the director may declare the health care practitioner ineligible for reimbursement for treating workers' compensation claimants for a period not to exceed three years.

Â Â Â Â Â  (b) Had the health care practitioner's license revoked or suspended by the practitioner's professional licensing board for a violation of that profession's ethical standards, the director may declare the health care practitioner ineligible for reimbursement for treating workers' compensation claimants for a period not to exceed three years or the period the practitioner's license is suspended or revoked, whichever period is the longer.

Â Â Â Â Â  (c) Engaged in any course of conduct demonstrated to be dangerous to the health or safety of a workers' compensation claimant, the director may impose a sanction that includes forfeiture of fees and a penalty not to exceed $1,000 for each occurrence. If the conduct is repeated and willful, the director may declare the health care practitioner ineligible for reimbursement for treating workers' compensation claimants for a period not to exceed three years.

Â Â Â Â Â  (4) Any declaration that a health care practitioner is ineligible to receive reimbursement under this chapter shall not otherwise interfere with or impair treatment of any person by the health care practitioner.

Â Â Â Â Â  (5) ORS 656.735 (4) to (6) and 656.740 also apply to orders and penalties assessed under this section. [1967 c.626 Â§Â§3, 4; 1975 c.556 Â§40; 1979 c.839 Â§30; 1981 c.854 Â§15; 1987 c.233 Â§1; 1987 c.884 Â§27; 1995 c.94 Â§2; 1997 c.249 Â§200; 2003 c.170 Â§12; 2005 c.26 Â§7]

Â Â Â Â Â  656.256 Considerations for rules regarding certain rural hospitals. Whenever the Workers' Compensation Division of the Department of Consumer and Business Services adopts any rule affecting a type A or B rural hospital, the division shall take into consideration the risk assessment formula set forth in ORS 442.520 (2). [1991 c.947 Â§19]

Â Â Â Â Â  656.258 Vocational assistance service payments. The insurer or self-insured employer shall pay a vocational assistance provider for all vocational assistance services, including the cost of an evaluation to determine whether a worker is eligible for vocational assistance, that are performed at the request of the insurer or self-insured employer. Within 60 days after receiving a billing, the insurer or self-insured employer shall pay for all vocational assistance services performed, including those services performed in good faith without knowledge that the worker's eligibility to receive vocational assistance has been terminated or that the worker has withdrawn or is otherwise ineligible for vocational assistance. [1985 c.600 Â§18]

Â Â Â Â Â  656.260 Certification procedure for managed health care provider; peer review, quality assurance, service utilization and contract review; confidentiality of certain information; immunity from liability; rules; medical service dispute resolution. (1) Any health care provider or group of medical service providers may make written application to the Director of the Department of Consumer and Business Services to become certified to provide managed care to injured workers for injuries and diseases compensable under this chapter. However, nothing in this section authorizes an organization that is formed, owned or operated by an insurer or employer other than a health care provider to become certified to provide managed care.

Â Â Â Â Â  (2) Each application for certification shall be accompanied by a reasonable fee prescribed by the director. A certificate is valid for such period as the director may prescribe unless sooner revoked or suspended.

Â Â Â Â Â  (3) Application for certification shall be made in such form and manner and shall set forth such information regarding the proposed plan for providing services as the director may prescribe. The information shall include, but not be limited to:

Â Â Â Â Â  (a) A list of the names of all individuals who will provide services under the managed care plan, together with appropriate evidence of compliance with any licensing or certification requirements for that individual to practice in this state.

Â Â Â Â Â  (b) A description of the times, places and manner of providing services under the plan.

Â Â Â Â Â  (c) A description of the times, places and manner of providing other related optional services the applicants wish to provide.

Â Â Â Â Â  (d) Satisfactory evidence of ability to comply with any financial requirements to insure delivery of service in accordance with the plan which the director may prescribe.

Â Â Â Â Â  (4) The director shall certify a health care provider or group of medical service providers to provide managed care under a plan if the director finds that the plan:

Â Â Â Â Â  (a) Proposes to provide services that meet quality, continuity and other treatment standards reviewed and approved by the director and will provide all medical and health care services that may be required by this chapter in a manner that is timely, effective and convenient for the worker.

Â Â Â Â Â  (b) Subject to any other provision of law, does not discriminate against or exclude from participation in the plan any category of medical service providers and includes an adequate number of each category of medical service providers to give workers adequate flexibility to choose medical service providers from among those individuals who provide services under the plan. However, nothing in the requirements of this paragraph shall affect the provisions of ORS 441.055 relating to the granting of medical staff privileges.

Â Â Â Â Â  (c) Provides appropriate financial incentives to reduce service costs and utilization without sacrificing the quality of service.

Â Â Â Â Â  (d) Provides adequate methods of peer review, service utilization review, quality assurance, contract review and dispute resolution to ensure appropriate treatment or to prevent inappropriate or excessive treatment, to exclude from participation in the plan those individuals who violate these treatment standards and to provide for the resolution of such medical disputes as the director considers appropriate. A majority of the members of each peer review, quality assurance, service utilization and contract review committee shall be physicians licensed to practice medicine by the Board of Medical Examiners. As used in this paragraph:

Â Â Â Â Â  (A) "Peer review" means evaluation or review of the performance of colleagues by a panel with similar types and degrees of expertise. Peer review requires participation of at least three physicians prior to final determination.

Â Â Â Â Â  (B) "Service utilization review" means evaluation and determination of the reasonableness, necessity and appropriateness of a worker's use of medical care resources and the provision of any needed assistance to clinician or member, or both, to ensure appropriate use of resources. "Service utilization review" includes prior authorization, concurrent review, retrospective review, discharge planning and case management activities.

Â Â Â Â Â  (C) "Quality assurance" means activities to safeguard or improve the quality of medical care by assessing the quality of care or service and taking action to improve it.

Â Â Â Â Â  (D) "Dispute resolution" includes the resolution of disputes arising under peer review, service utilization review and quality assurance activities between insurers, self-insured employers, workers and medical and health care service providers, as required under the certified plan.

Â Â Â Â Â  (E) "Contract review" means the methods and processes whereby the managed care organization monitors and enforces its contracts with participating providers for matters other than matters enumerated in subparagraphs (A), (B) and (C) of this paragraph.

Â Â Â Â Â  (e) Provides a program involving cooperative efforts by the workers, the employer and the managed care organizations to promote workplace health and safety consultative and other services and early return to work for injured workers.

Â Â Â Â Â  (f) Provides a timely and accurate method of reporting to the director necessary information regarding medical and health care service cost and utilization to enable the director to determine the effectiveness of the plan.

Â Â Â Â Â  (g) Authorizes workers to receive compensable medical treatment from a primary care physician who is not a member of the managed care organization, but who maintains the worker's medical records and with whom the worker has a documented history of treatment, if that primary care physician agrees to refer the worker to the managed care organization for any specialized treatment, including physical therapy, to be furnished by another provider that the worker may require and if that primary care physician agrees to comply with all the rules, terms and conditions regarding services performed by the managed care organization. Nothing in this paragraph is intended to limit the worker's right to change primary care physicians prior to the filing of a workers' compensation claim. As used in this paragraph, "primary care physician" means a physician who is qualified to be an attending physician referred to in ORS 656.005 (12)(b)(A) and who is a family practitioner, a general practitioner or an internal medicine practitioner.

Â Â Â Â Â  (h) Provides a written explanation for denial of participation in the managed care organization plan to any licensed health care provider that has been denied participation in the managed care organization plan.

Â Â Â Â Â  (i) Does not prohibit the injured worker's attending physician from advocating for medical services and temporary disability benefits for the injured worker that are supported by the medical record.

Â Â Â Â Â  (j) Complies with any other requirement the director determines is necessary to provide quality medical services and health care to injured workers.

Â Â Â Â Â  (5) The director shall refuse to certify or may revoke or suspend the certification of any health care provider or group of medical service providers to provide managed care if the director finds that:

Â Â Â Â Â  (a) The plan for providing medical or health care services fails to meet the requirements of this section.

Â Â Â Â Â  (b) Service under the plan is not being provided in accordance with the terms of a certified plan.

Â Â Â Â Â  (6) Any issue concerning the provision of medical services to injured workers subject to a managed care contract and service utilization review, quality assurance, dispute resolution, contract review and peer review activities as well as authorization of medical services to be provided by other than an attending physician pursuant to ORS 656.245 (2)(b) shall be subject to review by the director or the director's designated representatives. The decision of the director is subject to review under ORS 656.704. Data generated by or received in connection with these activities, including written reports, notes or records of any such activities, or of any review thereof, shall be confidential, and shall not be disclosed except as considered necessary by the director in the administration of this chapter. The director may report professional misconduct to an appropriate licensing board.

Â Â Â Â Â  (7) No data generated by service utilization review, quality assurance, dispute resolution or peer review activities and no physician profiles or data used to create physician profiles pursuant to this section or a review thereof shall be used in any action, suit or proceeding except to the extent considered necessary by the director in the administration of this chapter. The confidentiality provisions of this section shall not apply in any action, suit or proceeding arising out of or related to a contract between a managed care organization and a health care provider whose confidentiality is protected by this section.

Â Â Â Â Â  (8) A person participating in service utilization review, quality assurance, dispute resolution or peer review activities pursuant to this section shall not be examined as to any communication made in the course of such activities or the findings thereof, nor shall any person be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

Â Â Â Â Â  (9) No person who participates in forming consortiums, collectively negotiating fees or otherwise solicits or enters into contracts in a good faith effort to provide medical or health care services according to the provisions of this section shall be examined or subject to administrative or civil liability regarding any such participation except pursuant to the director's active supervision of such activities and the managed care organization. Before engaging in such activities, the person shall provide notice of intent to the director in a form prescribed by the director.

Â Â Â Â Â  (10) The provisions of this section shall not affect the confidentiality or admission in evidence of a claimant's medical treatment records.

Â Â Â Â Â  (11) In consultation with the committees referred to in ORS 656.790 and 656.794, the director shall adopt such rules as may be necessary to carry out the provisions of this section.

Â Â Â Â Â  (12) As used in this section, ORS 656.245, 656.248 and 656.327, "medical service provider" means a person duly licensed to practice one or more of the healing arts in any country or in any state or territory or possession of the United States.

Â Â Â Â Â  (13) Notwithstanding ORS 656.005 (12) or subsection (4)(b) of this section, a managed care organization contract may designate any medical service provider or category of providers as attending physicians.

Â Â Â Â Â  (14) If a worker, insurer, self-insured employer or the attending physician is dissatisfied with an action of the managed care organization regarding the provision of medical services pursuant to this chapter, peer review, service utilization review or quality assurance activities, that person or entity must first apply to the director for administrative review of the matter before requesting a hearing. Such application must be made not later than the 60th day after the date the managed care organization has completed and issued its final decision.

Â Â Â Â Â  (15) Upon a request for administrative review, the director shall create a documentary record sufficient for judicial review. The director shall complete administrative review and issue a proposed order within a reasonable time. The proposed order of the director issued pursuant to this section shall become final and not subject to further review unless a written request for a hearing is filed with the director within 30 days of the mailing of the order to all parties.

Â Â Â Â Â  (16) At the contested case hearing, the order may be modified only if it is not supported by substantial evidence in the record or reflects an error of law. No new medical evidence or issues shall be admitted. The dispute may also be remanded to the managed care organization for further evidence taking, correction or other necessary action if the Administrative Law Judge or director determines the record has been improperly, incompletely or otherwise insufficiently developed. Decisions by the director regarding medical disputes are subject to review under ORS 656.704.

Â Â Â Â Â  (17) Any person who is dissatisfied with an action of a managed care organization other than regarding the provision of medical services pursuant to this chapter, peer review, service utilization review or quality assurance activities may request review under ORS 656.704.

Â Â Â Â Â  (18) Notwithstanding any other provision of law, original jurisdiction over contract review disputes is with the director. The director may resolve the matter by issuing an order subject to review under ORS 656.704, or the director may determine that the matter in dispute would be best addressed in another forum and so inform the parties.

Â Â Â Â Â  (19) The director shall conduct such investigations, audits and other administrative oversight in regard to managed care as the director deems necessary to carry out the purposes of this chapter. [1990 c.2 Â§12; 1995 c.332 Â§27; amendments by 1995 c.332 Â§27a repealed by 1999 c.6 Â§1; 1997 c.639 Â§Â§1,2; 2005 c.26 Â§8; 2005 c.364 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

PROCEDURE FOR OBTAINING COMPENSATION

Â Â Â Â Â  656.262 Processing of claims and payment of compensation; payment by employer; acceptance and denial of claim; penalty for unreasonable payment delay; cooperation by worker and attorney in claim investigation; rules. (1) Processing of claims and providing compensation for a worker shall be the responsibility of the insurer or self-insured employer. All employers shall assist their insurers in processing claims as required in this chapter.

Â Â Â Â Â  (2) The compensation due under this chapter shall be paid periodically, promptly and directly to the person entitled thereto upon the employer's receiving notice or knowledge of a claim, except where the right to compensation is denied by the insurer or self-insured employer.

Â Â Â Â Â  (3)(a) Employers shall, immediately and not later than five days after notice or knowledge of any claims or accidents which may result in a compensable injury claim, report the same to their insurer. The report shall include:

Â Â Â Â Â  (A) The date, time, cause and nature of the accident and injuries.

Â Â Â Â Â  (B) Whether the accident arose out of and in the course of employment.

Â Â Â Â Â  (C) Whether the employer recommends or opposes acceptance of the claim, and the reasons therefor.

Â Â Â Â Â  (D) The name and address of any health insurance provider for the injured worker.

Â Â Â Â Â  (E) Any other details the insurer may require.

Â Â Â Â Â  (b) Failure to so report subjects the offending employer to a charge for reimbursing the insurer for any penalty the insurer is required to pay under subsection (11) of this section because of such failure. As used in this subsection, "health insurance" has the meaning for that term provided in ORS 731.162.

Â Â Â Â Â  (4)(a) The first installment of temporary disability compensation shall be paid no later than the 14th day after the subject employer has notice or knowledge of the claim, if the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 authorizes the payment of temporary disability compensation. Thereafter, temporary disability compensation shall be paid at least once each two weeks, except where the Director of the Department of Consumer and Business Services determines that payment in installments should be made at some other interval. The director may by rule convert monthly benefit schedules to weekly or other periodic schedules.

Â Â Â Â Â  (b) Notwithstanding any other provision of this chapter, if a self-insured employer pays to an injured worker who becomes disabled the same wage at the same pay interval that the worker received at the time of injury, such payment shall be deemed timely payment of temporary disability payments pursuant to ORS 656.210 and 656.212 during the time the wage payments are made.

Â Â Â Â Â  (c) Notwithstanding any other provision of this chapter, when the holder of a public office is injured in the course and scope of that public office, full official salary paid to the holder of that public office shall be deemed timely payment of temporary disability payments pursuant to ORS 656.210 and 656.212 during the time the wage payments are made. As used in this subsection, "public office" has the meaning for that term provided in ORS 260.005.

Â Â Â Â Â  (d) Temporary disability compensation is not due and payable for any period of time for which the insurer or self-insured employer has requested from the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 verification of the worker's inability to work resulting from the claimed injury or disease and the physician or nurse practitioner cannot verify the worker's inability to work, unless the worker has been unable to receive treatment for reasons beyond the worker's control.

Â Â Â Â Â  (e) If a worker fails to appear at an appointment with the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245, the insurer or self-insured employer shall notify the worker by certified mail that temporary disability benefits may be suspended after the worker fails to appear at a rescheduled appointment. If the worker fails to appear at a rescheduled appointment, the insurer or self-insured employer may suspend payment of temporary disability benefits to the worker until the worker appears at a subsequent rescheduled appointment.

Â Â Â Â Â  (f) If the insurer or self-insured employer has requested and failed to receive from the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 verification of the worker's inability to work resulting from the claimed injury or disease, medical services provided by the attending physician or nurse practitioner are not compensable until the attending physician or nurse practitioner submits such verification.

Â Â Â Â Â  (g) Temporary disability compensation is not due and payable pursuant to ORS 656.268 after the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 ceases to authorize temporary disability or for any period of time not authorized by the attending physician or nurse practitioner. No authorization of temporary disability compensation by the attending physician or nurse practitioner under ORS 656.268 shall be effective to retroactively authorize the payment of temporary disability more than 14 days prior to its issuance.

Â Â Â Â Â  (h) The worker's disability may be authorized only by a person described in ORS 656.005 (12)(b)(B) or 656.245 for the period of time permitted by those sections. The insurer or self-insured employer may unilaterally suspend payment of temporary disability benefits to the worker at the expiration of the period until temporary disability is reauthorized by an attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245.

Â Â Â Â Â  (i) The insurer or self-insured employer may unilaterally suspend payment of all compensation to a worker enrolled in a managed care organization if the worker continues to seek care from an attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 that is not authorized by the managed care organization more than seven days after the mailing of notice by the insurer or self-insured employer.

Â Â Â Â Â  (5) Payment of compensation under subsection (4) of this section or payment, in amounts not to exceed $1,500 per claim, for medical services for nondisabling claims, may be made by the subject employer if the employer so chooses. The making of such payments does not constitute a waiver or transfer of the insurer's duty to determine entitlement to benefits. If the employer chooses to make such payment, the employer shall report the injury to the insurer in the same manner that other injuries are reported. However, an insurer shall not modify an employer's experience rating or otherwise make charges against the employer for any medical expenses paid by the employer pursuant to this subsection.

Â Â Â Â Â  (6)(a) Written notice of acceptance or denial of the claim shall be furnished to the claimant by the insurer or self-insured employer within 60 days after the employer has notice or knowledge of the claim. Once the claim is accepted, the insurer or self-insured employer shall not revoke acceptance except as provided in this section. The insurer or self-insured employer may revoke acceptance and issue a denial at any time when the denial is for fraud, misrepresentation or other illegal activity by the worker. If the worker requests a hearing on any revocation of acceptance and denial alleging fraud, misrepresentation or other illegal activity, the insurer or self-insured employer has the burden of proving, by a preponderance of the evidence, such fraud, misrepresentation or other illegal activity. Upon such proof, the worker then has the burden of proving, by a preponderance of the evidence, the compensability of the claim. If the insurer or self-insured employer accepts a claim in good faith, in a case not involving fraud, misrepresentation or other illegal activity by the worker, and later obtains evidence that the claim is not compensable or evidence that the insurer or self-insured employer is not responsible for the claim, the insurer or self-insured employer may revoke the claim acceptance and issue a formal notice of claim denial, if such revocation of acceptance and denial is issued no later than two years after the date of the initial acceptance. If the worker requests a hearing on such revocation of acceptance and denial, the insurer or self-insured employer must prove, by a preponderance of the evidence, that the claim is not compensable or that the insurer or self-insured employer is not responsible for the claim. Notwithstanding any other provision of this chapter, if a denial of a previously accepted claim is set aside by an Administrative Law Judge, the Workers' Compensation Board or the court, temporary total disability benefits are payable from the date any such benefits were terminated under the denial. Except as provided in ORS 656.247, pending acceptance or denial of a claim, compensation payable to a claimant does not include the costs of medical benefits or burial expenses. The insurer shall also furnish the employer a copy of the notice of acceptance.

Â Â Â Â Â  (b) The notice of acceptance shall:

Â Â Â Â Â  (A) Specify what conditions are compensable.

Â Â Â Â Â  (B) Advise the claimant whether the claim is considered disabling or nondisabling.

Â Â Â Â Â  (C) Inform the claimant of the Expedited Claim Service and of the hearing and aggravation rights concerning nondisabling injuries, including the right to object to a decision that the injury of the claimant is nondisabling by requesting reclassification pursuant to ORS 656.277.

Â Â Â Â Â  (D) Inform the claimant of employment reinstatement rights and responsibilities under ORS chapter 659A.

Â Â Â Â Â  (E) Inform the claimant of assistance available to employers and workers from the Reemployment Assistance Program under ORS 656.622.

Â Â Â Â Â  (F) Be modified by the insurer or self-insured employer from time to time as medical or other information changes a previously issued notice of acceptance.

Â Â Â Â Â  (c) An insurer's or self-insured employer's acceptance of a combined or consequential condition under ORS 656.005 (7), whether voluntary or as a result of a judgment or order, shall not preclude the insurer or self-insured employer from later denying the combined or consequential condition if the otherwise compensable injury ceases to be the major contributing cause of the combined or consequential condition.

Â Â Â Â Â  (d) An injured worker who believes that a condition has been incorrectly omitted from a notice of acceptance, or that the notice is otherwise deficient, first must communicate in writing to the insurer or self-insured employer the worker's objections to the notice pursuant to ORS 656.267. The insurer or self-insured employer has 60 days from receipt of the communication from the worker to revise the notice or to make other written clarification in response. A worker who fails to comply with the communication requirements of this paragraph or ORS 656.267 may not allege at any hearing or other proceeding on the claim a de facto denial of a condition based on information in the notice of acceptance from the insurer or self-insured employer. Notwithstanding any other provision of this chapter, the worker may initiate objection to the notice of acceptance at any time.

Â Â Â Â Â  (7)(a) After claim acceptance, written notice of acceptance or denial of claims for aggravation or new medical or omitted condition claims properly initiated pursuant to ORS 656.267 shall be furnished to the claimant by the insurer or self-insured employer within 60 days after the insurer or self-insured employer receives written notice of such claims. A worker who fails to comply with the communication requirements of subsection (6) of this section or ORS 656.267 may not allege at any hearing or other proceeding on the claim a de facto denial of a condition based on information in the notice of acceptance from the insurer or self-insured employer.

Â Â Â Â Â  (b) Once a worker's claim has been accepted, the insurer or self-insured employer must issue a written denial to the worker when the accepted injury is no longer the major contributing cause of the worker's combined condition before the claim may be closed.

Â Â Â Â Â  (c) When an insurer or self-insured employer determines that the claim qualifies for claim closure, the insurer or self-insured employer shall issue at claim closure an updated notice of acceptance that specifies which conditions are compensable. The procedures specified in subsection (6)(d) of this section apply to this notice. Any objection to the updated notice or appeal of denied conditions shall not delay claim closure pursuant to ORS 656.268. If a condition is found compensable after claim closure, the insurer or self-insured employer shall reopen the claim for processing regarding that condition.

Â Â Â Â Â  (8) The assigned claims agent in processing claims under ORS 656.054 shall send notice of acceptance or denial to the noncomplying employer.

Â Â Â Â Â  (9) If an insurer or any other duly authorized agent of the employer for such purpose, on record with the Director of the Department of Consumer and Business Services denies a claim for compensation, written notice of such denial, stating the reason for the denial, and informing the worker of the Expedited Claim Service and of hearing rights under ORS 656.283, shall be given to the claimant. A copy of the notice of denial shall be mailed to the director and to the employer by the insurer. The worker may request a hearing pursuant to ORS 656.319.

Â Â Â Â Â  (10) Merely paying or providing compensation shall not be considered acceptance of a claim or an admission of liability, nor shall mere acceptance of such compensation be considered a waiver of the right to question the amount thereof. Payment of permanent disability benefits pursuant to a notice of closure, reconsideration order or litigation order, or the failure to appeal or seek review of such an order or notice of closure, shall not preclude an insurer or self-insured employer from subsequently contesting the compensability of the condition rated therein, unless the condition has been formally accepted.

Â Â Â Â Â  (11)(a) If the insurer or self-insured employer unreasonably delays or unreasonably refuses to pay compensation, or unreasonably delays acceptance or denial of a claim, the insurer or self-insured employer shall be liable for an additional amount up to 25 percent of the amounts then due plus any attorney fees assessed under this section. The fees assessed by the director, an Administrative Law Judge, the board or the court under this section shall be proportionate to the benefit to the injured worker. The board shall adopt rules for establishing the amount of the attorney fee, giving primary consideration to the results achieved and to the time devoted to the case. An attorney fee awarded pursuant to this subsection may not exceed $2,000 absent a showing of extraordinary circumstances. Notwithstanding any other provision of this chapter, the director shall have exclusive jurisdiction over proceedings regarding solely the assessment and payment of the additional amount and attorney fees described in this subsection. The action of the director and the review of the action taken by the director shall be subject to review under ORS 656.704.

Â Â Â Â Â  (b) When the director does not have exclusive jurisdiction over proceedings regarding the assessment and payment of the additional amount and attorney fees described in this subsection, the provisions of this subsection shall apply in the other proceeding.

Â Â Â Â Â  (12) The insurer may authorize an employer to pay compensation to injured workers and shall reimburse employers for compensation so paid.

Â Â Â Â Â  (13) Injured workers have the duty to cooperate and assist the insurer or self-insured employer in the investigation of claims for compensation. Injured workers shall submit to and shall fully cooperate with personal and telephonic interviews and other formal or informal information gathering techniques. Injured workers who are represented by an attorney shall have the right to have the attorney present during any personal or telephonic interview or deposition. However, if the attorney is not willing or available to participate in an interview at a time reasonably chosen by the insurer or self-insured employer within 14 days of the request for interview and the insurer or self-insured employer has cause to believe that the attorney's unwillingness or unavailability is unreasonable and is preventing the worker from complying within 14 days of the request for interview, the insurer or self-insured employer shall notify the director. If the director determines that the attorney's unwillingness or unavailability is unreasonable, the director shall assess a civil penalty against the attorney of not more than $1,000.

Â Â Â Â Â  (14) If the director finds that a worker fails to reasonably cooperate with an investigation involving an initial claim to establish a compensable injury or an aggravation claim to reopen the claim for a worsened condition, the director shall suspend all or part of the payment of compensation after notice to the worker. If the worker does not cooperate for an additional 30 days after the notice, the insurer or self-insured employer may deny the claim because of the worker's failure to cooperate. The obligation of the insurer or self-insured employer to accept or deny the claim within 60 days is suspended during the time of the worker's noncooperation. After such a denial, the worker shall not be granted a hearing or other proceeding under this chapter on the merits of the claim unless the worker first requests and establishes at an expedited hearing under ORS 656.291 that the worker fully and completely cooperated with the investigation, that the worker failed to cooperate for reasons beyond the worker's control or that the investigative demands were unreasonable. If the Administrative Law Judge finds that the worker has not fully cooperated, the Administrative Law Judge shall affirm the denial, and the worker's claim for injury shall remain denied. If the Administrative Law Judge finds that the worker has cooperated, or that the investigative demands were unreasonable, the Administrative Law Judge shall set aside the denial, order the reinstatement of interim compensation if appropriate and remand the claim to the insurer or self-insured employer to accept or deny the claim.

Â Â Â Â Â  (15) In accordance with ORS 656.283 (4), the Administrative Law Judge assigned a request for hearing for a claim for compensation involving more than one potentially responsible employer or insurer may specify what is required of an injured worker to reasonably cooperate with the investigation of the claim as required by subsection (13) of this section. [1965 c.285 Â§30; 1969 c.399 Â§1; 1973 c.620 Â§2; 1975 c.556 Â§41; 1981 c.535 Â§7; 1981 c.854 Â§16; 1981 c.874 Â§4; 1983 c.809 Â§1; 1983 c.816 Â§7; 1985 c.600 Â§7; 1987 c.884 Â§19; 1990 c.2 Â§15; 1995 c.332 Â§28; 1995 c.641 Â§4; 1997 c.605 Â§1; 1997 c.639 Â§7; 1999 c.313 Â§5; 2001 c.621 Â§83; 2001 c.865 Â§7; 2003 c.667 Â§1; 2003 c.756 Â§1; 2003 c.760 Â§2; 2003 c.811 Â§9; 2005 c.26 Â§9; 2005 c.511 Â§1; 2005 c.588 Â§2]

Â Â Â Â Â  Note: The amendments to 656.262 by section 10, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The amendments to 656.262 by section 10, chapter 26, Oregon Laws 2005, apply to hearings held on or after January 2, 2008. See section 20, chapter 26, Oregon Laws 2005. 656.262, as amended by section 10, chapter 811, Oregon Laws 2003, section 10, chapter 26, Oregon Laws 2005, section 2, chapter 511, Oregon Laws 2005, and section 3, chapter 588, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.262. (1) Processing of claims and providing compensation for a worker shall be the responsibility of the insurer or self-insured employer. All employers shall assist their insurers in processing claims as required in this chapter.

Â Â Â Â Â  (2) The compensation due under this chapter shall be paid periodically, promptly and directly to the person entitled thereto upon the employer's receiving notice or knowledge of a claim, except where the right to compensation is denied by the insurer or self-insured employer.

Â Â Â Â Â  (3)(a) Employers shall, immediately and not later than five days after notice or knowledge of any claims or accidents which may result in a compensable injury claim, report the same to their insurer. The report shall include:

Â Â Â Â Â  (A) The date, time, cause and nature of the accident and injuries.

Â Â Â Â Â  (B) Whether the accident arose out of and in the course of employment.

Â Â Â Â Â  (C) Whether the employer recommends or opposes acceptance of the claim, and the reasons therefor.

Â Â Â Â Â  (D) The name and address of any health insurance provider for the injured worker.

Â Â Â Â Â  (E) Any other details the insurer may require.

Â Â Â Â Â  (b) Failure to so report subjects the offending employer to a charge for reimbursing the insurer for any penalty the insurer is required to pay under subsection (11) of this section because of such failure. As used in this subsection, "health insurance" has the meaning for that term provided in ORS 731.162.

Â Â Â Â Â  (4)(a) The first installment of temporary disability compensation shall be paid no later than the 14th day after the subject employer has notice or knowledge of the claim, if the attending physician authorizes the payment of temporary disability compensation. Thereafter, temporary disability compensation shall be paid at least once each two weeks, except where the Director of the Department of Consumer and Business Services determines that payment in installments should be made at some other interval. The director may by rule convert monthly benefit schedules to weekly or other periodic schedules.

Â Â Â Â Â  (b) Notwithstanding any other provision of this chapter, if a self-insured employer pays to an injured worker who becomes disabled the same wage at the same pay interval that the worker received at the time of injury, such payment shall be deemed timely payment of temporary disability payments pursuant to ORS 656.210 and 656.212 during the time the wage payments are made.

Â Â Â Â Â  (c) Notwithstanding any other provision of this chapter, when the holder of a public office is injured in the course and scope of that public office, full official salary paid to the holder of that public office shall be deemed timely payment of temporary disability payments pursuant to ORS 656.210 and 656.212 during the time the wage payments are made. As used in this subsection, "public office" has the meaning for that term provided in ORS 260.005.

Â Â Â Â Â  (d) Temporary disability compensation is not due and payable for any period of time for which the insurer or self-insured employer has requested from the worker's attending physician verification of the worker's inability to work resulting from the claimed injury or disease and the physician cannot verify the worker's inability to work, unless the worker has been unable to receive treatment for reasons beyond the worker's control.

Â Â Â Â Â  (e) If a worker fails to appear at an appointment with the worker's attending physician, the insurer or self-insured employer shall notify the worker by certified mail that temporary disability benefits may be suspended after the worker fails to appear at a rescheduled appointment. If the worker fails to appear at a rescheduled appointment, the insurer or self-insured employer may suspend payment of temporary disability benefits to the worker until the worker appears at a subsequent rescheduled appointment.

Â Â Â Â Â  (f) If the insurer or self-insured employer has requested and failed to receive from the worker's attending physician verification of the worker's inability to work resulting from the claimed injury or disease, medical services provided by the attending physician are not compensable until the attending physician submits such verification.

Â Â Â Â Â  (g) Temporary disability compensation is not due and payable pursuant to ORS 656.268 after the worker's attending physician ceases to authorize temporary disability or for any period of time not authorized by the attending physician. No authorization of temporary disability compensation by the attending physician under ORS 656.268 shall be effective to retroactively authorize the payment of temporary disability more than 14 days prior to its issuance.

Â Â Â Â Â  (h) The worker's disability may be authorized only by a person described in ORS 656.005 (12)(b)(B) or 656.245 (5) for the period of time permitted by those sections. The insurer or self-insured employer may unilaterally suspend payment of temporary disability benefits to the worker at the expiration of the period until temporary disability is reauthorized by an attending physician.

Â Â Â Â Â  (i) The insurer or self-insured employer may unilaterally suspend payment of all compensation to a worker enrolled in a managed care organization if the worker continues to seek care from an attending physician that is not authorized by the managed care organization more than seven days after the mailing of notice by the insurer or self-insured employer.

Â Â Â Â Â  (5) Payment of compensation under subsection (4) of this section or payment, in amounts not to exceed $1,500 per claim, for medical services for nondisabling claims, may be made by the subject employer if the employer so chooses. The making of such payments does not constitute a waiver or transfer of the insurer's duty to determine entitlement to benefits. If the employer chooses to make such payment, the employer shall report the injury to the insurer in the same manner that other injuries are reported. However, an insurer shall not modify an employer's experience rating or otherwise make charges against the employer for any medical expenses paid by the employer pursuant to this subsection.

Â Â Â Â Â  (6)(a) Written notice of acceptance or denial of the claim shall be furnished to the claimant by the insurer or self-insured employer within 60 days after the employer has notice or knowledge of the claim. Once the claim is accepted, the insurer or self-insured employer shall not revoke acceptance except as provided in this section. The insurer or self-insured employer may revoke acceptance and issue a denial at any time when the denial is for fraud, misrepresentation or other illegal activity by the worker. If the worker requests a hearing on any revocation of acceptance and denial alleging fraud, misrepresentation or other illegal activity, the insurer or self-insured employer has the burden of proving, by a preponderance of the evidence, such fraud, misrepresentation or other illegal activity. Upon such proof, the worker then has the burden of proving, by a preponderance of the evidence, the compensability of the claim. If the insurer or self-insured employer accepts a claim in good faith, in a case not involving fraud, misrepresentation or other illegal activity by the worker, and later obtains evidence that the claim is not compensable or evidence that the insurer or self-insured employer is not responsible for the claim, the insurer or self-insured employer may revoke the claim acceptance and issue a formal notice of claim denial, if such revocation of acceptance and denial is issued no later than two years after the date of the initial acceptance. If the worker requests a hearing on such revocation of acceptance and denial, the insurer or self-insured employer must prove, by a preponderance of the evidence, that the claim is not compensable or that the insurer or self-insured employer is not responsible for the claim. Notwithstanding any other provision of this chapter, if a denial of a previously accepted claim is set aside by an Administrative Law Judge, the Workers' Compensation Board or the court, temporary total disability benefits are payable from the date any such benefits were terminated under the denial. Except as provided in ORS 656.247, pending acceptance or denial of a claim, compensation payable to a claimant does not include the costs of medical benefits or burial expenses. The insurer shall also furnish the employer a copy of the notice of acceptance.

Â Â Â Â Â  (b) The notice of acceptance shall:

Â Â Â Â Â  (A) Specify what conditions are compensable.

Â Â Â Â Â  (B) Advise the claimant whether the claim is considered disabling or nondisabling.

Â Â Â Â Â  (C) Inform the claimant of the Expedited Claim Service and of the hearing and aggravation rights concerning nondisabling injuries, including the right to object to a decision that the injury of the claimant is nondisabling by requesting reclassification pursuant to ORS 656.277.

Â Â Â Â Â  (D) Inform the claimant of employment reinstatement rights and responsibilities under ORS chapter 659A.

Â Â Â Â Â  (E) Inform the claimant of assistance available to employers and workers from the Reemployment Assistance Program under ORS 656.622.

Â Â Â Â Â  (F) Be modified by the insurer or self-insured employer from time to time as medical or other information changes a previously issued notice of acceptance.

Â Â Â Â Â  (c) An insurer's or self-insured employer's acceptance of a combined or consequential condition under ORS 656.005 (7), whether voluntary or as a result of a judgment or order, shall not preclude the insurer or self-insured employer from later denying the combined or consequential condition if the otherwise compensable injury ceases to be the major contributing cause of the combined or consequential condition.

Â Â Â Â Â  (d) An injured worker who believes that a condition has been incorrectly omitted from a notice of acceptance, or that the notice is otherwise deficient, first must communicate in writing to the insurer or self-insured employer the worker's objections to the notice pursuant to ORS 656.267. The insurer or self-insured employer has 60 days from receipt of the communication from the worker to revise the notice or to make other written clarification in response. A worker who fails to comply with the communication requirements of this paragraph or ORS 656.267 may not allege at any hearing or other proceeding on the claim a de facto denial of a condition based on information in the notice of acceptance from the insurer or self-insured employer. Notwithstanding any other provision of this chapter, the worker may initiate objection to the notice of acceptance at any time.

Â Â Â Â Â  (7)(a) After claim acceptance, written notice of acceptance or denial of claims for aggravation or new medical or omitted condition claims properly initiated pursuant to ORS 656.267 shall be furnished to the claimant by the insurer or self-insured employer within 60 days after the insurer or self-insured employer receives written notice of such claims. A worker who fails to comply with the communication requirements of subsection (6) of this section or ORS 656.267 may not allege at any hearing or other proceeding on the claim a de facto denial of a condition based on information in the notice of acceptance from the insurer or self-insured employer.

Â Â Â Â Â  (b) Once a worker's claim has been accepted, the insurer or self-insured employer must issue a written denial to the worker when the accepted injury is no longer the major contributing cause of the worker's combined condition before the claim may be closed.

Â Â Â Â Â  (c) When an insurer or self-insured employer determines that the claim qualifies for claim closure, the insurer or self-insured employer shall issue at claim closure an updated notice of acceptance that specifies which conditions are compensable. The procedures specified in subsection (6)(d) of this section apply to this notice. Any objection to the updated notice or appeal of denied conditions shall not delay claim closure pursuant to ORS 656.268. If a condition is found compensable after claim closure, the insurer or self-insured employer shall reopen the claim for processing regarding that condition.

Â Â Â Â Â  (8) The assigned claims agent in processing claims under ORS 656.054 shall send notice of acceptance or denial to the noncomplying employer.

Â Â Â Â Â  (9) If an insurer or any other duly authorized agent of the employer for such purpose, on record with the Director of the Department of Consumer and Business Services denies a claim for compensation, written notice of such denial, stating the reason for the denial, and informing the worker of the Expedited Claim Service and of hearing rights under ORS 656.283, shall be given to the claimant. A copy of the notice of denial shall be mailed to the director and to the employer by the insurer. The worker may request a hearing pursuant to ORS 656.319.

Â Â Â Â Â  (10) Merely paying or providing compensation shall not be considered acceptance of a claim or an admission of liability, nor shall mere acceptance of such compensation be considered a waiver of the right to question the amount thereof. Payment of permanent disability benefits pursuant to a notice of closure, reconsideration order or litigation order, or the failure to appeal or seek review of such an order or notice of closure, shall not preclude an insurer or self-insured employer from subsequently contesting the compensability of the condition rated therein, unless the condition has been formally accepted.

Â Â Â Â Â  (11)(a) If the insurer or self-insured employer unreasonably delays or unreasonably refuses to pay compensation, or unreasonably delays acceptance or denial of a claim, the insurer or self-insured employer shall be liable for an additional amount up to 25 percent of the amounts then due plus any attorney fees assessed under this section. The fees assessed by the director, an Administrative Law Judge, the board or the court under this section shall be proportionate to the benefit to the injured worker. The board shall adopt rules for establishing the amount of the attorney fee, giving primary consideration to the results achieved and to the time devoted to the case. An attorney fee awarded pursuant to this subsection may not exceed $2,000 absent a showing of extraordinary circumstances. Notwithstanding any other provision of this chapter, the director shall have exclusive jurisdiction over proceedings regarding solely the assessment and payment of the additional amount and attorney fees described in this subsection. The action of the director and the review of the action taken by the director shall be subject to review under ORS 656.704.

Â Â Â Â Â  (b) When the director does not have exclusive jurisdiction over proceedings regarding the assessment and payment of the additional amount and attorney fees described in this subsection, the provisions of this subsection shall apply in the other proceeding.

Â Â Â Â Â  (12) The insurer may authorize an employer to pay compensation to injured workers and shall reimburse employers for compensation so paid.

Â Â Â Â Â  (13) Injured workers have the duty to cooperate and assist the insurer or self-insured employer in the investigation of claims for compensation. Injured workers shall submit to and shall fully cooperate with personal and telephonic interviews and other formal or informal information gathering techniques. Injured workers who are represented by an attorney shall have the right to have the attorney present during any personal or telephonic interview or deposition. However, if the attorney is not willing or available to participate in an interview at a time reasonably chosen by the insurer or self-insured employer within 14 days of the request for interview and the insurer or self-insured employer has cause to believe that the attorney's unwillingness or unavailability is unreasonable and is preventing the worker from complying within 14 days of the request for interview, the insurer or self-insured employer shall notify the director. If the director determines that the attorney's unwillingness or unavailability is unreasonable, the director shall assess a civil penalty against the attorney of not more than $1,000.

Â Â Â Â Â  (14) If the director finds that a worker fails to reasonably cooperate with an investigation involving an initial claim to establish a compensable injury or an aggravation claim to reopen the claim for a worsened condition, the director shall suspend all or part of the payment of compensation after notice to the worker. If the worker does not cooperate for an additional 30 days after the notice, the insurer or self-insured employer may deny the claim because of the worker's failure to cooperate. The obligation of the insurer or self-insured employer to accept or deny the claim within 60 days is suspended during the time of the worker's noncooperation. After such a denial, the worker shall not be granted a hearing or other proceeding under this chapter on the merits of the claim unless the worker first requests and establishes at an expedited hearing under ORS 656.291 that the worker fully and completely cooperated with the investigation, that the worker failed to cooperate for reasons beyond the worker's control or that the investigative demands were unreasonable. If the Administrative Law Judge finds that the worker has not fully cooperated, the Administrative Law Judge shall affirm the denial, and the worker's claim for injury shall remain denied. If the Administrative Law Judge finds that the worker has cooperated, or that the investigative demands were unreasonable, the Administrative Law Judge shall set aside the denial, order the reinstatement of interim compensation if appropriate and remand the claim to the insurer or self-insured employer to accept or deny the claim.

Â Â Â Â Â  (15) In accordance with ORS 656.283 (4), the Administrative Law Judge assigned a request for hearing for a claim for compensation involving more than one potentially responsible employer or insurer may specify what is required of an injured worker to reasonably cooperate with the investigation of the claim as required by subsection (13) of this section.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.263 To whom notices sent under ORS 656.262, 656.265, 656.268 to 656.289, 656.295 to 656.325 and 656.382 to 656.388. All notices of proceedings required to be sent under ORS 656.262, 656.265, 656.268 to 656.289, 656.295 to 656.325, 656.382 to 656.388 and this section shall be sent to the employer and the insurer, if any. [1967 c.97 Â§2; 1975 c.556 Â§42]

Â Â Â Â Â  656.264 Compensable injury, denied claim and other reports. (1) Insurers and self-insured employers shall report to the Director of the Department of Consumer and Business Services compensable injuries, denied claims, claims disposition and payments made by them under this chapter.

Â Â Â Â Â  (2) The director may require insurers and self-insured employers to report other information as required to carry out this chapter.

Â Â Â Â Â  (3) The director may prescribe the interval and the form of such reports and establish sanctions for the enforcement of reporting requirements. [1975 c.556 Â§39; 1981 c.854 Â§17; 2003 c.760 Â§3]

Â Â Â Â Â  656.265 Notice of accident from worker. (1) Notice of an accident resulting in an injury or death shall be given immediately by the worker or a dependent of the worker to the employer, but not later than 90 days after the accident. The employer shall acknowledge forthwith receipt of such notice.

Â Â Â Â Â  (2) The notice need not be in any particular form. However, it shall be in writing and shall apprise the employer when and where and how an injury has occurred to a worker. A report or statement secured from a worker, or from the doctor of the worker and signed by the worker, concerning an accident which may involve a compensable injury shall be considered notice from the worker and the employer shall forthwith furnish the worker a copy of any such report or statement.

Â Â Â Â Â  (3) Notice shall be given to the employer by mail, addressed to the employer at the last-known place of business of the employer, or by personal delivery to the employer or to a foreman or other supervisor of the employer. If for any reason it is not possible to so notify the employer, notice may be given to the Director of the Department of Consumer and Business Services and referred to the insurer or self-insured employer.

Â Â Â Â Â  (4) Failure to give notice as required by this section bars a claim under this chapter unless the notice is given within one year after the date of the accident and:

Â Â Â Â Â  (a) The employer had knowledge of the injury or death;

Â Â Â Â Â  (b) The worker died within 180 days after the date of the accident; or

Â Â Â Â Â  (c) The worker or beneficiaries of the worker establish that the worker had good cause for failure to give notice within 90 days after the accident.

Â Â Â Â Â  (5) The issue of failure to give notice must be raised at the first hearing on a claim for compensation in respect to the injury or death.

Â Â Â Â Â  (6) The director shall promulgate and prescribe uniform forms to be used by workers in reporting their injuries to their employers. These forms shall be supplied by all employers to injured workers upon request of the injured worker or some other person on behalf of the worker. The failure of the worker to use a specified form shall not, in itself, defeat the claim of the worker if the worker has complied with the requirement that the claim be presented in writing. [1965 c.285 Â§30a; 1971 c.386 Â§2; 1981 c.854 Â§18; 1995 c.332 Â§29; 2003 c.707 Â§1]

Â Â Â Â Â  656.266 Burden of proving compensability and nature and extent of disability. (1) The burden of proving that an injury or occupational disease is compensable and of proving the nature and extent of any disability resulting therefrom is upon the worker. The worker cannot carry the burden of proving that an injury or occupational disease is compensable merely by disproving other possible explanations of how the injury or disease occurred.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, for the purpose of combined condition injury claims under ORS 656.005 (7)(a)(B) only:

Â Â Â Â Â  (a) Once the worker establishes an otherwise compensable injury, the employer shall bear the burden of proof to establish the otherwise compensable injury is not, or is no longer, the major contributing cause of the disability of the combined condition or the major contributing cause of the need for treatment of the combined condition.

Â Â Â Â Â  (b) Notwithstanding ORS 656.804, paragraph (a) of this subsection does not apply to any occupational disease claim. [1987 c.713 Â§2; 2001 c.865 Â§2]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.267 Claims for new and omitted medical conditions. (1) To initiate omitted medical condition claims under ORS 656.262 (6)(d) or new medical condition claims under this section, the worker must clearly request formal written acceptance of a new medical condition or an omitted medical condition from the insurer or self-insured employer. A claim for a new medical condition or an omitted condition is not made by the receipt of medical billings, nor by requests for authorization to provide medical services for the new or omitted condition, nor by actually providing such medical services. The insurer or self-insured employer is not required to accept each and every diagnosis or medical condition with particularity, as long as the acceptance tendered reasonably apprises the claimant and the medical providers of the nature of the compensable conditions. Notwithstanding any other provision of this chapter, the worker may initiate a new medical or omitted condition claim at any time.

Â Â Â Â Â  (2)(a) Claims properly initiated for new medical conditions and omitted medical conditions related to an initially accepted claim shall be processed pursuant to ORS 656.262.

Â Â Â Â Â  (b) If an insurer or self-insured employer denies a claim for a new medical or omitted medical condition, the claimant may request a hearing on the denial pursuant to ORS 656.283.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, claims for new medical or omitted medical conditions related to an initially accepted claim that have been determined to be compensable and that were initiated after the rights under ORS 656.273 expired shall be processed as requests for relief under the Workers' Compensation Board's own motion jurisdiction pursuant to ORS 656.278 (1)(b). [2001 c.865 Â§10; 2005 c.188 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.268 Claim closure; termination of temporary total disability benefits; reconsideration of closure; procedure, penalty and attorney fee on reconsideration; medical arbiter to make findings of impairment for reconsideration; credit or offset for fraudulently obtained or overpaid benefits; rules. (1) One purpose of this chapter is to restore the injured worker as soon as possible and as near as possible to a condition of self support and maintenance as an able-bodied worker. The insurer or self-insured employer shall close the worker's claim, as prescribed by the Director of the Department of Consumer and Business Services, and determine the extent of the worker's permanent disability, provided the worker is not enrolled and actively engaged in training according to rules adopted by the director pursuant to ORS 656.340 and 656.726, when:

Â Â Â Â Â  (a) The worker has become medically stationary and there is sufficient information to determine permanent disability;

Â Â Â Â Â  (b) The accepted injury is no longer the major contributing cause of the worker's combined or consequential condition or conditions pursuant to ORS 656.005 (7). When the claim is closed because the accepted injury is no longer the major contributing cause of the worker's combined or consequential condition or conditions, and there is sufficient information to determine permanent disability, the likely permanent disability that would have been due to the current accepted condition shall be estimated;

Â Â Â Â Â  (c) Without the approval of the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245, the worker fails to seek medical treatment for a period of 30 days or the worker fails to attend a closing examination, unless the worker affirmatively establishes that such failure is attributable to reasons beyond the worker's control; or

Â Â Â Â Â  (d) An insurer or self-insured employer finds that a worker who has been receiving permanent total disability benefits has materially improved and is capable of regularly performing work at a gainful and suitable occupation.

Â Â Â Â Â  (2) If the worker is enrolled and actively engaged in training according to rules adopted pursuant to ORS 656.340 and 656.726, the temporary disability compensation shall be proportionately reduced by any sums earned during the training.

Â Â Â Â Â  (3) A copy of all medical reports and reports of vocational rehabilitation agencies or counselors shall be furnished to the worker, if requested by the worker.

Â Â Â Â Â  (4) Temporary total disability benefits shall continue until whichever of the following events first occurs:

Â Â Â Â Â  (a) The worker returns to regular or modified employment;

Â Â Â Â Â  (b) The attending physician or nurse practitioner who has authorized temporary disability benefits for the worker under ORS 656.245 advises the worker and documents in writing that the worker is released to return to regular employment;

Â Â Â Â Â  (c) The attending physician or nurse practitioner who has authorized temporary disability benefits for the worker under ORS 656.245 advises the worker and documents in writing that the worker is released to return to modified employment, such employment is offered in writing to the worker and the worker fails to begin such employment. However, an offer of modified employment may be refused by the worker without the termination of temporary total disability benefits if the offer:

Â Â Â Â Â  (A) Requires a commute that is beyond the physical capacity of the worker according to the worker's attending physician or the nurse practitioner who may authorize temporary disability under ORS 656.245;

Â Â Â Â Â  (B) Is at a work site more than 50 miles one way from where the worker was injured unless the site is less than 50 miles from the worker's residence or the intent of the parties at the time of hire or as established by the pattern of employment prior to the injury was that the employer had multiple or mobile work sites and the worker could be assigned to any such site;

Â Â Â Â Â  (C) Is not with the employer at injury;

Â Â Â Â Â  (D) Is not at a work site of the employer at injury;

Â Â Â Â Â  (E) Is not consistent with the existing written shift change policy or is not consistent with common practice of the employer at injury or aggravation; or

Â Â Â Â Â  (F) Is not consistent with an existing shift change provision of an applicable collective bargaining agreement; or

Â Â Â Â Â  (d) Any other event that causes temporary disability benefits to be lawfully suspended, withheld or terminated under ORS 656.262 (4) or other provisions of this chapter.

Â Â Â Â Â  (5)(a) Findings by the insurer or self-insured employer regarding the extent of the worker's disability in closure of the claim shall be pursuant to the standards prescribed by the director. The insurer or self-insured employer shall issue a notice of closure of such a claim to the worker, to the worker's attorney if the worker is represented, and to the director. The notice must inform:

Â Â Â Â Â  (A) The parties, in boldfaced type, of the proper manner in which to proceed if they are dissatisfied with the terms of the notice;

Â Â Â Â Â  (B) The worker of the amount of any further compensation, including permanent disability compensation to be awarded; of the duration of temporary total or temporary partial disability compensation; of the right of the worker to request reconsideration by the director under this section within 60 days of the date of the notice of claim closure; of the right of the insurer or self-insured employer to request reconsideration by the director under this section within seven days of the date of the notice of claim closure; of the aggravation rights; and of such other information as the director may require; and

Â Â Â Â Â  (C) Any beneficiaries of death benefits to which they may be entitled pursuant to ORS 656.204 and 656.208.

Â Â Â Â Â  (b) If the insurer or self-insured employer has not issued a notice of closure, the worker may request closure. Within 10 days of receipt of a written request from the worker, the insurer or self-insured employer shall issue a notice of closure if the requirements of this section have been met or a notice of refusal to close if the requirements of this section have not been met. A notice of refusal to close shall advise the worker of the decision not to close; of the right of the worker to request a hearing pursuant to ORS 656.283 within 60 days of the date of the notice of refusal to close the claim; of the right to be represented by an attorney; and of such other information as the director may require.

Â Â Â Â Â  (c) If a worker, insurer or self-insured employer objects to the notice of closure, the objecting party first must request reconsideration by the director under this section. A worker's request for reconsideration must be made within 60 days of the date of the notice of closure. A request for reconsideration by an insurer or self-insured employer may be based only on disagreement with the findings used to rate impairment and must be made within seven days of the date of the notice of closure.

Â Â Â Â Â  (d) If an insurer or self-insured employer has closed a claim or refused to close a claim pursuant to this section, if the correctness of that notice of closure or refusal to close is at issue in a hearing on the claim and if a finding is made at the hearing that the notice of closure or refusal to close was not reasonable, a penalty shall be assessed against the insurer or self-insured employer and paid to the worker in an amount equal to 25 percent of all compensation determined to be then due the claimant.

Â Â Â Â Â  (e) If, upon reconsideration of a claim closed by an insurer or self-insured employer, the director orders an increase by 25 percent or more of the amount of compensation to be paid to the worker for permanent disability and the worker is found upon reconsideration to be at least 20 percent permanently disabled, a penalty shall be assessed against the insurer or self-insured employer and paid to the worker in an amount equal to 25 percent of all compensation determined to be then due the claimant. If the increase in compensation results from information that the insurer or self-insured employer demonstrates the insurer or self-insured employer could not reasonably have known at the time of claim closure, from new information obtained through a medical arbiter examination or from the adoption of a temporary emergency rule, the penalty shall not be assessed.

Â Â Â Â Â  (6)(a) Notwithstanding any other provision of law, only one reconsideration proceeding may be held on each notice of closure. At the reconsideration proceeding:

Â Â Â Â Â  (A) A deposition arranged by the worker, limited to the testimony and cross-examination of the worker about the worker's condition at the time of claim closure, shall become part of the reconsideration record. The deposition must be conducted subject to the opportunity for cross-examination by the insurer or self-insured employer and in accordance with rules adopted by the director. The cost of the court reporter and one original of the transcript of the deposition for the Department of Consumer and Business Services and one copy of the transcript of the deposition for each party shall be paid by the insurer or self-insured employer. The reconsideration proceeding may not be postponed to receive a deposition taken under this subparagraph. A deposition taken in accordance with this subparagraph may be received as evidence at a hearing even if the deposition is not prepared in time for use in the reconsideration proceeding.

Â Â Â Â Â  (B) Pursuant to rules adopted by the director, the worker or the insurer or self-insured employer may correct information in the record that is erroneous and may submit any medical evidence that should have been but was not submitted by the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 at the time of claim closure.

Â Â Â Â Â  (C) If the director determines that a claim was not closed in accordance with subsection (1) of this section, the director may rescind the closure.

Â Â Â Â Â  (b) If necessary, the director may require additional medical or other information with respect to the claims and may postpone the reconsideration for not more than 60 additional calendar days.

Â Â Â Â Â  (c) In any reconsideration proceeding under this section in which the worker was represented by an attorney, the director shall order the insurer or self-insured employer to pay to the attorney, out of the additional compensation awarded, an amount equal to 10 percent of any additional compensation awarded to the worker.

Â Â Â Â Â  (d) The reconsideration proceeding shall be completed within 18 working days from the date the reconsideration proceeding begins, and shall be performed by a special evaluation appellate unit within the department. The deadline of 18 working days may be postponed by an additional 60 calendar days if within the 18 working days the department mails notice of review by a medical arbiter. If an order on reconsideration has not been mailed on or before 18 working days from the date the reconsideration proceeding begins, or within 18 working days plus the additional 60 calendar days where a notice for medical arbiter review was timely mailed or the director postponed the reconsideration pursuant to paragraph (b) of this subsection, or within such additional time as provided in subsection (7) of this section when reconsideration is postponed further because the worker has failed to cooperate in the medical arbiter examination, reconsideration shall be deemed denied and any further proceedings shall occur as though an order on reconsideration affirming the notice of closure was mailed on the date the order was due to issue.

Â Â Â Â Â  (e) The period for completing the reconsideration proceeding described in paragraph (d) of this subsection begins upon receipt by the director of a worker's request for reconsideration pursuant to subsection (5)(c) of this section. If the insurer or self-insured employer requests reconsideration, the period for reconsideration begins upon the earlier of the date of the request for reconsideration by the worker, the date of receipt of a waiver from the worker of the right to request reconsideration or the date of expiration of the right of the worker to request reconsideration. If a party elects not to file a separate request for reconsideration, the party does not waive the right to fully participate in the reconsideration proceeding, including the right to proceed with the reconsideration if the initiating party withdraws the request for reconsideration.

Â Â Â Â Â  (f) Any medical arbiter report may be received as evidence at a hearing even if the report is not prepared in time for use in the reconsideration proceeding.

Â Â Â Â Â  (g) If any party objects to the reconsideration order, the party may request a hearing under ORS 656.283 within 30 days from the date of the reconsideration order.

Â Â Â Â Â  (7)(a) If the basis for objection to a notice of closure issued under this section is disagreement with the impairment used in rating of the worker's disability, the director shall refer the claim to a medical arbiter appointed by the director.

Â Â Â Â Â  (b) If neither party requests a medical arbiter and the director determines that insufficient medical information is available to determine disability, the director may refer the claim to a medical arbiter appointed by the director.

Â Â Â Â Â  (c) At the request of either of the parties, a panel of three medical arbiters shall be appointed.

Â Â Â Â Â  (d) The arbiter, or panel of medical arbiters, shall be chosen from among a list of physicians qualified to be attending physicians referred to in ORS 656.005 (12)(b)(A) who were selected by the director in consultation with the Board of Medical Examiners for the State of Oregon and the committee referred to in ORS 656.790.

Â Â Â Â Â  (e)(A) The medical arbiter or panel of medical arbiters may examine the worker and perform such tests as may be reasonable and necessary to establish the worker's impairment.

Â Â Â Â Â  (B) If the director determines that the worker failed to attend the examination without good cause or failed to cooperate with the medical arbiter, or panel of medical arbiters, the director shall postpone the reconsideration proceedings for up to 60 days from the date of the determination that the worker failed to attend or cooperate, and shall suspend all disability benefits resulting from this or any prior opening of the claim until such time as the worker attends and cooperates with the examination or the request for reconsideration is withdrawn. Any additional evidence regarding good cause must be submitted prior to the conclusion of the 60-day postponement period.

Â Â Â Â Â  (C) At the conclusion of the 60-day postponement period, if the worker has not attended and cooperated with a medical arbiter examination or established good cause, there shall be no further opportunity for the worker to attend a medical arbiter examination for this claim closure. The reconsideration record shall be closed, and the director shall issue an order on reconsideration based upon the existing record.

Â Â Â Â Â  (D) All disability benefits suspended pursuant to this subsection, including all disability benefits awarded in the order on reconsideration, or by an Administrative Law Judge, the Workers' Compensation Board or upon court review, shall not be due and payable to the worker.

Â Â Â Â Â  (f) The costs of examination and review by the medical arbiter or panel of medical arbiters shall be paid by the insurer or self-insured employer.

Â Â Â Â Â  (g) The findings of the medical arbiter or panel of medical arbiters shall be submitted to the director for reconsideration of the notice of closure.

Â Â Â Â Â  (h) After reconsideration, no subsequent medical evidence of the worker's impairment is admissible before the director, the Workers' Compensation Board or the courts for purposes of making findings of impairment on the claim closure.

Â Â Â Â Â  (i)(A) When the basis for objection to a notice of closure issued under this section is a disagreement with the impairment used in rating the worker's disability, and the director determines that the worker is not medically stationary at the time of the reconsideration or that the closure was not made pursuant to this section, the director is not required to appoint a medical arbiter prior to the completion of the reconsideration proceeding.

Â Â Â Â Â  (B) If the worker's condition has substantially changed since the notice of closure, upon the consent of all the parties to the claim, the director shall postpone the proceeding until the worker's condition is appropriate for claim closure under subsection (1) of this section.

Â Â Â Â Â  (8) No hearing shall be held on any issue that was not raised and preserved before the director at reconsideration. However, issues arising out of the reconsideration order may be addressed and resolved at hearing.

Â Â Â Â Â  (9) If, after the notice of closure issued pursuant to this section, the worker becomes enrolled and actively engaged in training according to rules adopted pursuant to ORS 656.340 and 656.726, any permanent disability payments due for work disability under the closure shall be suspended, and the worker shall receive temporary disability compensation and any permanent disability payments due for impairment while the worker is enrolled and actively engaged in the training. When the worker ceases to be enrolled and actively engaged in the training, the insurer or self-insured employer shall again close the claim pursuant to this section if the worker is medically stationary or if the worker's accepted injury is no longer the major contributing cause of the worker's combined or consequential condition or conditions pursuant to ORS 656.005 (7). The closure shall include the duration of temporary total or temporary partial disability compensation. Permanent disability compensation shall be redetermined for work disability only. If the worker has returned to work or the worker's attending physician has released the worker to return to regular or modified employment, the insurer or self-insured employer shall again close the claim. This notice of closure may be appealed only in the same manner as are other notices of closure under this section.

Â Â Â Â Â  (10) If the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 has approved the worker's return to work and there is a labor dispute in progress at the place of employment, the worker may refuse to return to that employment without loss of reemployment rights or any vocational assistance provided by this chapter.

Â Â Â Â Â  (11) Any notice of closure made under this section may include necessary adjustments in compensation paid or payable prior to the notice of closure, including disallowance of permanent disability payments prematurely made, crediting temporary disability payments against current or future permanent or temporary disability awards or payments and requiring the payment of temporary disability payments which were payable but not paid.

Â Â Â Â Â  (12) An insurer or self-insured employer may take a credit or offset of previously paid workers' compensation benefits or payments against any further workers' compensation benefits or payments due a worker from that insurer or self-insured employer when the worker admits to having obtained the previously paid benefits or payments through fraud, or a civil judgment or criminal conviction is entered against the worker for having obtained the previously paid benefits through fraud. Benefits or payments obtained through fraud by a worker shall not be included in any data used for ratemaking or individual employer rating or dividend calculations by a guaranty contract insurer, a rating organization licensed pursuant to ORS chapter 737, the State Accident Insurance Fund Corporation or the director.

Â Â Â Â Â  (13)(a) An insurer or self-insured employer may offset any compensation payable to the worker to recover an overpayment from a claim with the same insurer or self-insured employer. When overpayments are recovered from temporary disability or permanent total disability benefits, the amount recovered from each payment shall not exceed 25 percent of the payment, without prior authorization from the worker.

Â Â Â Â Â  (b) An insurer or self-insured employer may suspend and offset any compensation payable to the beneficiary of the worker, and recover an overpayment of permanent total disability benefits caused by the failure of the worker's beneficiaries to notify the insurer or self-insured employer about the death of the worker.

Â Â Â Â Â  (14) Conditions that are direct medical sequelae to the original accepted condition shall be included in rating permanent disability of the claim unless they have been specifically denied. [1965 c.285 Â§31; 1973 c.620 Â§3; 1973 c.634 Â§2; 1977 c.804 Â§5; 1977 c.862 Â§1; 1979 c.839 Â§4; 1981 c.535 Â§7a; 1981 c.854 Â§19; 1981 c.874 Â§13; 1985 c.425 Â§1; 1985 c.600 Â§8; 1987 c.884 Â§10; 1990 c.2 Â§16; 1991 c.502 Â§1; 1995 c.332 Â§30; 1997 c.111 Â§1; 1997 c.382 Â§1; 1999 c.313 Â§1; 1999 c.1020 Â§3; 2001 c.349 Â§1; 2001 c.377 Â§63; 2001 c.865 Â§12; 2003 c.429 Â§1; 2003 c.657 Â§7; 2003 c.811 Â§11; 2005 c.221 Â§1; 2005 c.461 Â§3; 2005 c.569 Â§1]

Â Â Â Â Â  Note: The amendments to 656.268 by section 8, chapter 657, Oregon Laws 2003, become operative January 1, 2008, and apply to injuries occurring on or after January 1, 2008. See sections 15 and 16, chapter 657, Oregon Laws 2003. The amendments to 656.268 by section 12, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. 656.268, as amended by section 8, chapter 657, Oregon Laws 2003, section 12, chapter 811, Oregon Laws 2003, section 2, chapter 221, Oregon Laws 2005, section 4, chapter 461, Oregon Laws 2005, and section 2, chapter 569, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.268. (1) One purpose of this chapter is to restore the injured worker as soon as possible and as near as possible to a condition of self support and maintenance as an able-bodied worker. The insurer or self-insured employer shall close the worker's claim, as prescribed by the Director of the Department of Consumer and Business Services, and determine the extent of the worker's permanent disability, provided the worker is not enrolled and actively engaged in training according to rules adopted by the director pursuant to ORS 656.340 and 656.726, when:

Â Â Â Â Â  (a) The worker has become medically stationary and there is sufficient information to determine permanent impairment;

Â Â Â Â Â  (b) The accepted injury is no longer the major contributing cause of the worker's combined or consequential condition or conditions pursuant to ORS 656.005 (7). When the claim is closed because the accepted injury is no longer the major contributing cause of the worker's combined or consequential condition or conditions, and there is sufficient information to determine permanent impairment, the likely impairment and adaptability that would have been due to the current accepted condition shall be estimated;

Â Â Â Â Â  (c) Without the approval of the attending physician, the worker fails to seek medical treatment for a period of 30 days or the worker fails to attend a closing examination, unless the worker affirmatively establishes that such failure is attributable to reasons beyond the worker's control; or

Â Â Â Â Â  (d) An insurer or self-insured employer finds that a worker who has been receiving permanent total disability benefits has materially improved and is capable of regularly performing work at a gainful and suitable occupation.

Â Â Â Â Â  (2) If the worker is enrolled and actively engaged in training according to rules adopted pursuant to ORS 656.340 and 656.726, the temporary disability compensation shall be proportionately reduced by any sums earned during the training.

Â Â Â Â Â  (3) A copy of all medical reports and reports of vocational rehabilitation agencies or counselors shall be furnished to the worker, if requested by the worker.

Â Â Â Â Â  (4) Temporary total disability benefits shall continue until whichever of the following events first occurs:

Â Â Â Â Â  (a) The worker returns to regular or modified employment;

Â Â Â Â Â  (b) The attending physician advises the worker and documents in writing that the worker is released to return to regular employment;

Â Â Â Â Â  (c) The attending physician advises the worker and documents in writing that the worker is released to return to modified employment, such employment is offered in writing to the worker and the worker fails to begin such employment. However, an offer of modified employment may be refused by the worker without the termination of temporary total disability benefits if the offer:

Â Â Â Â Â  (A) Requires a commute that is beyond the physical capacity of the worker according to the worker's attending physician;

Â Â Â Â Â  (B) Is at a work site more than 50 miles one way from where the worker was injured unless the site is less than 50 miles from the worker's residence or the intent of the parties at the time of hire or as established by the pattern of employment prior to the injury was that the employer had multiple or mobile work sites and the worker could be assigned to any such site;

Â Â Â Â Â  (C) Is not with the employer at injury;

Â Â Â Â Â  (D) Is not at a work site of the employer at injury;

Â Â Â Â Â  (E) Is not consistent with the existing written shift change policy or is not consistent with common practice of the employer at injury or aggravation; or

Â Â Â Â Â  (F) Is not consistent with an existing shift change provision of an applicable collective bargaining agreement; or

Â Â Â Â Â  (d) Any other event that causes temporary disability benefits to be lawfully suspended, withheld or terminated under ORS 656.262 (4) or other provisions of this chapter.

Â Â Â Â Â  (5)(a) Findings by the insurer or self-insured employer regarding the extent of the worker's disability in closure of the claim shall be pursuant to the standards prescribed by the director. The insurer or self-insured employer shall issue a notice of closure of such a claim to the worker, to the worker's attorney if the worker is represented, and to the director. The notice must inform:

Â Â Â Â Â  (A) The parties, in boldfaced type, of the proper manner in which to proceed if they are dissatisfied with the terms of the notice;

Â Â Â Â Â  (B) The worker of the amount of any further compensation, including permanent disability compensation to be awarded; of the duration of temporary total or temporary partial disability compensation; of the right of the worker to request reconsideration by the director under this section within 60 days of the date of the notice of claim closure; of the right of the insurer or self-insured employer to request reconsideration by the director under this section within seven days of the date of the notice of claim closure; of the aggravation rights; and of such other information as the director may require; and

Â Â Â Â Â  (C) Any beneficiaries of death benefits to which they may be entitled pursuant to ORS 656.204 and 656.208.

Â Â Â Â Â  (b) If the insurer or self-insured employer has not issued a notice of closure, the worker may request closure. Within 10 days of receipt of a written request from the worker, the insurer or self-insured employer shall issue a notice of closure if the requirements of this section have been met or a notice of refusal to close if the requirements of this section have not been met. A notice of refusal to close shall advise the worker of the decision not to close; of the right of the worker to request a hearing pursuant to ORS 656.283 within 60 days of the date of the notice of refusal to close the claim; of the right to be represented by an attorney; and of such other information as the director may require.

Â Â Â Â Â  (c) If a worker, insurer or self-insured employer objects to the notice of closure, the objecting party first must request reconsideration by the director under this section. A worker's request for reconsideration must be made within 60 days of the date of the notice of closure. A request for reconsideration by an insurer or self-insured employer may be based only on disagreement with the findings used to rate impairment and must be made within seven days of the date of the notice of closure.

Â Â Â Â Â  (d) If an insurer or self-insured employer has closed a claim or refused to close a claim pursuant to this section, if the correctness of that notice of closure or refusal to close is at issue in a hearing on the claim and if a finding is made at the hearing that the notice of closure or refusal to close was not reasonable, a penalty shall be assessed against the insurer or self-insured employer and paid to the worker in an amount equal to 25 percent of all compensation determined to be then due the claimant.

Â Â Â Â Â  (e) If, upon reconsideration of a claim closed by an insurer or self-insured employer, the director orders an increase by 25 percent or more of the amount of compensation to be paid to the worker for either a scheduled or unscheduled permanent disability and the worker is found upon reconsideration to be at least 20 percent permanently disabled, a penalty shall be assessed against the insurer or self-insured employer and paid to the worker in an amount equal to 25 percent of all compensation determined to be then due the claimant. If the increase in compensation results from information that the insurer or self-insured employer demonstrates the insurer or self-insured employer could not reasonably have known at the time of claim closure, from new information obtained through a medical arbiter examination or from the adoption of a temporary emergency rule, the penalty shall not be assessed.

Â Â Â Â Â  (6)(a) Notwithstanding any other provision of law, only one reconsideration proceeding may be held on each notice of closure. At the reconsideration proceeding:

Â Â Â Â Â  (A) A deposition arranged by the worker, limited to the testimony and cross-examination of the worker about the worker's condition at the time of claim closure, shall become part of the reconsideration record. The deposition must be conducted subject to the opportunity for cross-examination by the insurer or self-insured employer and in accordance with rules adopted by the director. The cost of the court reporter and one original of the transcript of the deposition for the Department of Consumer and Business Services and one copy of the transcript of the deposition for each party shall be paid by the insurer or self-insured employer. The reconsideration proceeding may not be postponed to receive a deposition taken under this subparagraph. A deposition taken in accordance with this subparagraph may be received as evidence at a hearing even if the deposition is not prepared in time for use in the reconsideration proceeding.

Â Â Â Â Â  (B) Pursuant to rules adopted by the director, the worker or the insurer or self-insured employer may correct information in the record that is erroneous and may submit any medical evidence that should have been but was not submitted by the attending physician at the time of claim closure.

Â Â Â Â Â  (C) If the director determines that a claim was not closed in accordance with subsection (1) of this section, the director may rescind the closure.

Â Â Â Â Â  (b) If necessary, the director may require additional medical or other information with respect to the claims and may postpone the reconsideration for not more than 60 additional calendar days.

Â Â Â Â Â  (c) In any reconsideration proceeding under this section in which the worker was represented by an attorney, the director shall order the insurer or self-insured employer to pay to the attorney, out of the additional compensation awarded, an amount equal to 10 percent of any additional compensation awarded to the worker.

Â Â Â Â Â  (d) The reconsideration proceeding shall be completed within 18 working days from the date the reconsideration proceeding begins, and shall be performed by a special evaluation appellate unit within the department. The deadline of 18 working days may be postponed by an additional 60 calendar days if within the 18 working days the department mails notice of review by a medical arbiter. If an order on reconsideration has not been mailed on or before 18 working days from the date the reconsideration proceeding begins, or within 18 working days plus the additional 60 calendar days where a notice for medical arbiter review was timely mailed or the director postponed the reconsideration pursuant to paragraph (b) of this subsection, or within such additional time as provided in subsection (7) of this section when reconsideration is postponed further because the worker has failed to cooperate in the medical arbiter examination, reconsideration shall be deemed denied and any further proceedings shall occur as though an order on reconsideration affirming the notice of closure was mailed on the date the order was due to issue.

Â Â Â Â Â  (e) The period for completing the reconsideration proceeding described in paragraph (d) of this subsection begins upon receipt by the director of a worker's request for reconsideration pursuant to subsection (5)(c) of this section. If the insurer or self-insured employer requests reconsideration, the period for reconsideration begins upon the earlier of the date of the request for reconsideration by the worker, the date of receipt of a waiver from the worker of the right to request reconsideration or the date of expiration of the right of the worker to request reconsideration. If a party elects not to file a separate request for reconsideration, the party does not waive the right to fully participate in the reconsideration proceeding, including the right to proceed with the reconsideration if the initiating party withdraws the request for reconsideration.

Â Â Â Â Â  (f) Any medical arbiter report may be received as evidence at a hearing even if the report is not prepared in time for use in the reconsideration proceeding.

Â Â Â Â Â  (g) If any party objects to the reconsideration order, the party may request a hearing under ORS 656.283 within 30 days from the date of the reconsideration order.

Â Â Â Â Â  (7)(a) If the basis for objection to a notice of closure issued under this section is disagreement with the impairment used in rating of the worker's disability, the director shall refer the claim to a medical arbiter appointed by the director.

Â Â Â Â Â  (b) If neither party requests a medical arbiter and the director determines that insufficient medical information is available to determine disability, the director may refer the claim to a medical arbiter appointed by the director.

Â Â Â Â Â  (c) At the request of either of the parties, a panel of three medical arbiters shall be appointed.

Â Â Â Â Â  (d) The arbiter, or panel of medical arbiters, shall be chosen from among a list of physicians qualified to be attending physicians referred to in ORS 656.005 (12)(b)(A) who were selected by the director in consultation with the Board of Medical Examiners for the State of Oregon and the committee referred to in ORS 656.790.

Â Â Â Â Â  (e)(A) The medical arbiter or panel of medical arbiters may examine the worker and perform such tests as may be reasonable and necessary to establish the worker's impairment.

Â Â Â Â Â  (B) If the director determines that the worker failed to attend the examination without good cause or failed to cooperate with the medical arbiter, or panel of medical arbiters, the director shall postpone the reconsideration proceedings for up to 60 days from the date of the determination that the worker failed to attend or cooperate, and shall suspend all disability benefits resulting from this or any prior opening of the claim until such time as the worker attends and cooperates with the examination or the request for reconsideration is withdrawn. Any additional evidence regarding good cause must be submitted prior to the conclusion of the 60-day postponement period.

Â Â Â Â Â  (C) At the conclusion of the 60-day postponement period, if the worker has not attended and cooperated with a medical arbiter examination or established good cause, there shall be no further opportunity for the worker to attend a medical arbiter examination for this claim closure. The reconsideration record shall be closed, and the director shall issue an order on reconsideration based upon the existing record.

Â Â Â Â Â  (D) All disability benefits suspended pursuant to this subsection, including all disability benefits awarded in the order on reconsideration, or by an Administrative Law Judge, the Workers' Compensation Board or upon court review, shall not be due and payable to the worker.

Â Â Â Â Â  (f) The costs of examination and review by the medical arbiter or panel of medical arbiters shall be paid by the insurer or self-insured employer.

Â Â Â Â Â  (g) The findings of the medical arbiter or panel of medical arbiters shall be submitted to the director for reconsideration of the notice of closure.

Â Â Â Â Â  (h) After reconsideration, no subsequent medical evidence of the worker's impairment is admissible before the director, the Workers' Compensation Board or the courts for purposes of making findings of impairment on the claim closure.

Â Â Â Â Â  (i)(A) When the basis for objection to a notice of closure issued under this section is a disagreement with the impairment used in rating the worker's disability, and the director determines that the worker is not medically stationary at the time of the reconsideration or that the closure was not made pursuant to this section, the director is not required to appoint a medical arbiter prior to the completion of the reconsideration proceeding.

Â Â Â Â Â  (B) If the worker's condition has substantially changed since the notice of closure, upon the consent of all the parties to the claim, the director shall postpone the proceeding until the worker's condition is appropriate for claim closure under subsection (1) of this section.

Â Â Â Â Â  (8) No hearing shall be held on any issue that was not raised and preserved before the director at reconsideration. However, issues arising out of the reconsideration order may be addressed and resolved at hearing.

Â Â Â Â Â  (9) If, after the notice of closure issued pursuant to this section, the worker becomes enrolled and actively engaged in training according to rules adopted pursuant to ORS 656.340 and 656.726, any permanent disability payments due under the closure shall be suspended, and the worker shall receive temporary disability compensation while the worker is enrolled and actively engaged in the training. When the worker ceases to be enrolled and actively engaged in the training, the insurer or self-insured employer shall again close the claim pursuant to this section if the worker is medically stationary or if the worker's accepted injury is no longer the major contributing cause of the worker's combined or consequential condition or conditions pursuant to ORS 656.005 (7). The closure shall include the duration of temporary total or temporary partial disability compensation. Permanent disability compensation shall be redetermined for unscheduled disability only. If the worker has returned to work or the worker's attending physician has released the worker to return to regular or modified employment, the insurer or self-insured employer shall again close the claim. This notice of closure may be appealed only in the same manner as are other notices of closure under this section.

Â Â Â Â Â  (10) If the attending physician has approved the worker's return to work and there is a labor dispute in progress at the place of employment, the worker may refuse to return to that employment without loss of reemployment rights or any vocational assistance provided by this chapter.

Â Â Â Â Â  (11) Any notice of closure made under this section may include necessary adjustments in compensation paid or payable prior to the notice of closure, including disallowance of permanent disability payments prematurely made, crediting temporary disability payments against current or future permanent or temporary disability awards or payments and requiring the payment of temporary disability payments which were payable but not paid.

Â Â Â Â Â  (12) An insurer or self-insured employer may take a credit or offset of previously paid workers' compensation benefits or payments against any further workers' compensation benefits or payments due a worker from that insurer or self-insured employer when the worker admits to having obtained the previously paid benefits or payments through fraud, or a civil judgment or criminal conviction is entered against the worker for having obtained the previously paid benefits through fraud. Benefits or payments obtained through fraud by a worker shall not be included in any data used for ratemaking or individual employer rating or dividend calculations by a guaranty contract insurer, a rating organization licensed pursuant to ORS chapter 737, the State Accident Insurance Fund Corporation or the director.

Â Â Â Â Â  (13)(a) An insurer or self-insured employer may offset any compensation payable to the worker to recover an overpayment from a claim with the same insurer or self-insured employer. When overpayments are recovered from temporary disability or permanent total disability benefits, the amount recovered from each payment shall not exceed 25 percent of the payment, without prior authorization from the worker.

Â Â Â Â Â  (b) An insurer or self-insured employer may suspend and offset any compensation payable to the beneficiary of the worker, and recover an overpayment of permanent total disability benefits caused by the failure of the worker's beneficiaries to notify the insurer or self-insured employer about the death of the worker.

Â Â Â Â Â  (14) Conditions that are direct medical sequelae to the original accepted condition shall be included in rating permanent disability of the claim unless they have been specifically denied.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.270 Contents of notice required on closure. Each closure made pursuant to ORS 656.268 shall contain a notice in capital letters and boldfaced type that informs the parties of the proper manner in which to proceed if they are dissatisfied with the closure. The notice shall include information on the rights and duties of the parties to obtain reconsideration and hearing on the closure, the right of the worker to consult with the ombudsman for injured workers and of the right of the worker to be represented by an attorney. The notice also may include such other relevant information as the Director of the Department of Consumer and Business Services prescribes. [1971 c.155 Â§2; 1977 c.804 Â§6; 1979 c.839 Â§5; 1990 c.2 Â§17; 1999 c.313 Â§6]

Â Â Â Â Â  656.271 [1965 c.285 Â§32; 1969 c.171 Â§1; repealed by 1973 c.620 Â§4 (656.273 enacted in lieu of 656.271)]

Â Â Â Â Â  656.272 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.273 Aggravation for worsened conditions; procedure; limitations; additional compensation. (1) After the last award or arrangement of compensation, an injured worker is entitled to additional compensation for worsened conditions resulting from the original injury. A worsened condition resulting from the original injury is established by medical evidence of an actual worsening of the compensable condition supported by objective findings. However, if the major contributing cause of the worsened condition is an injury not occurring within the course and scope of employment, the worsening is not compensable. A worsened condition is not established by either or both of the following:

Â Â Â Â Â  (a) The worker's absence from work for any given amount of time as a result of the worker's condition from the original injury; or

Â Â Â Â Â  (b) Inpatient treatment of the worker at a hospital for the worker's condition from the original injury.

Â Â Â Â Â  (2) To obtain additional medical services or disability compensation, the injured worker must file a claim for aggravation with the insurer or self-insured employer. In the event the insurer or self-insured employer cannot be located, is unknown, or has ceased to exist, the claim shall be filed with the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) A claim for aggravation must be in writing in a form and format prescribed by the director and signed by the worker or the worker's representative and the worker's attending physician. When an insurer or self-insured employer receives a completed aggravation form, the insurer or self-insured employer shall process the claim.

Â Â Â Â Â  (4) The claim for aggravation must be filed within five years:

Â Â Â Â Â  (a) After the first notice of closure made under ORS 656.268 for a disabling claim; or

Â Â Â Â Â  (b) After the date of injury, provided the claim has been classified as nondisabling for at least one year after the date of acceptance.

Â Â Â Â Â  (5) The director may order the claimant, the insurer or self-insured employer to pay for such medical opinion.

Â Â Â Â Â  (6) A claim submitted in accordance with this section shall be processed by the insurer or self-insured employer in accordance with the provisions of ORS 656.262. The first installment of compensation due under ORS 656.262 shall be paid no later than the 14th day after the subject employer or paying agent of the subject employer receives a written report that verifies the worker's inability to work resulting from a compensable worsening under subsection (1) of this section and that establishes by medical evidence supported by objective findings that the claimant has suffered a worsened condition attributable to the compensable injury.

Â Â Â Â Â  (7) A request for hearing on any issue involving a claim for aggravation must be made to the Workers' Compensation Board in accordance with ORS 656.283.

Â Â Â Â Â  (8) If the worker submits a claim for aggravation of an injury or disease for which permanent disability has been previously awarded, the worker must establish that the worsening is more than waxing and waning of symptoms of the condition contemplated by the previous permanent disability award. [1973 c.620 Â§5 (enacted in lieu of 656.271); 1975 c.497 Â§1; 1977 c.804 Â§7; 1979 c.839 Â§6; 1981 c.854 Â§20; 1987 c.884 Â§23; 1989 c.171 Â§76; 1990 c.2 Â§18; 1995 c.332 Â§31; 1999 c.313 Â§2; 2001 c.350 Â§1; 2005 c.50 Â§1]

Â Â Â Â Â  656.274 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.275 [1963 c.20 Â§2; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.276 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.277 Request for reclassification of nondisabling claim; nondisabling claim procedure. (1) A request for reclassification by the worker of an accepted nondisabling injury that the worker believes was or has become disabling must be submitted to the insurer or self-insured employer. The insurer or self-insured employer shall classify the claim as disabling or nondisabling within 14 days of the request. A notice of such classification shall be mailed to the worker and the worker's attorney if the worker is represented. The worker may ask the Director of the Department of Consumer and Business Services to review the classification by the insurer or self-insured employer by submitting a request for review within 60 days of the mailing of the classification notice by the insurer or self-insured employer. If any party objects to the classification of the director, the party may request a hearing under ORS 656.283 within 30 days from the date of the director's order.

Â Â Â Â Â  (2) A request by the worker that an accepted nondisabling injury was or has become disabling shall be made pursuant to ORS 656.273 as a claim for aggravation, provided the claim has been classified as nondisabling for at least one year after the date of acceptance.

Â Â Â Â Â  (3) A claim for a nondisabling injury shall not be reported to the director by the insurer or self-insured employer except:

Â Â Â Â Â  (a) When a notice of claim denial is filed;

Â Â Â Â Â  (b) When the status of the claim is as described in subsection (1) or (2) of this section; or

Â Â Â Â Â  (c) When otherwise required by the director. [1990 c.2 Â§48; 1995 c.332 Â§32; 1999 c.313 Â§3; 2001 c.350 Â§2]

Â Â Â Â Â  Note: 656.277 was added to and made a part of ORS chapter 656 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  656.278 Board has continuing authority to alter earlier action on claim; limitations. (1) Except as provided in subsection (7) of this section, the power and jurisdiction of the Workers' Compensation Board shall be continuing, and it may, upon its own motion, from time to time modify, change or terminate former findings, orders or awards if in its opinion such action is justified in those cases in which:

Â Â Â Â Â  (a) There is a worsening of a compensable injury that results in the inability of the worker to work and requires hospitalization or inpatient or outpatient surgery, or other curative treatment prescribed in lieu of hospitalization that is necessary to enable the injured worker to return to work. In such cases, the payment of temporary disability compensation in accordance with ORS 656.210, 656.212 (2) and 656.262 (4) may be provided from the time the attending physician authorizes temporary disability compensation for the hospitalization, surgery or other curative treatment until the worker's condition becomes medically stationary;

Â Â Â Â Â  (b) The worker submits and obtains acceptance of a claim for a compensable new medical condition or an omitted medical condition pursuant to ORS 656.267 and the claim is initiated after the rights under ORS 656.273 have expired. In such cases, the payment of temporary disability compensation in accordance with the provisions of ORS 656.210, 656.212 (2) and 656.262 (4) may be provided from the time the attending physician authorizes temporary disability compensation for the hospitalization, surgery or other curative treatment until the worker's condition becomes medically stationary, and the payment of permanent disability benefits may be provided after application of the standards for the evaluation and determination of disability as may be adopted by the Director of the Department of Consumer and Business Services pursuant to ORS 656.726; or

Â Â Â Â Â  (c) The date of injury is earlier than January 1, 1966. In such cases, in addition to the payment of temporary disability compensation, the payment of medical benefits may be provided.

Â Â Â Â Â  (2) Benefits provided under subsection (1) of this section:

Â Â Â Â Â  (a) Do not include vocational assistance benefits under ORS 656.340;

Â Â Â Â Â  (b) Do not include temporary disability compensation for periods of time during which the claimant did not qualify as a "worker" pursuant to ORS 656.005 (30);

Â Â Â Â Â  (c) Do not include medical services provided pursuant to ORS 656.245 except as provided under subsection (1)(c) of this section; and

Â Â Â Â Â  (d) May include permanent disability benefits for additional impairment to an injured body part that has previously been the basis of a permanent partial disability award, but only to the extent that the permanent partial disability rating exceeds the permanent partial disability rated by the prior award or awards.

Â Â Â Â Â  (3) An order or award made by the board during the time within which the claimant has the right to request a hearing on aggravation under ORS 656.273 is not an order or award, as the case may be, made by the board on its own motion.

Â Â Â Â Â  (4) Pursuant to ORS 656.298, any party may appeal an order or award made by the board on its own motion.

Â Â Â Â Â  (5) The insurer or self-insured employer may voluntarily reopen any claim to provide benefits allowable under this section or to grant additional medical or hospital care to the claimant. The board shall establish procedures for the resolution of disputes arising out of a voluntary reopening of a claim under this section.

Â Â Â Â Â  (6) Any claim reopened under this section shall be closed by the insurer or self-insured employer in a manner prescribed by the board, including, when appropriate, an award of permanent disability benefits as determined under subsections (1)(b) and (2)(d) of this section. The board shall also prescribe a process to be followed if the worker objects to the claim closure.

Â Â Â Â Â  (7) The provisions of this section do not authorize the board, on its own motion, to modify, change or terminate former findings or orders:

Â Â Â Â Â  (a) That a claimant incurred no injury or incurred a noncompensable injury; or

Â Â Â Â Â  (b) Approving disposition of a claim under ORS 656.236 or 656.289 (4). [Amended by 1955 c.718 Â§1; 1957 c.559 Â§1; 1965 c.285 Â§33; 1981 c.535 Â§32; 1985 c.212 Â§6; 1987 c.884 Â§37; 1990 c.2 Â§19; 1995 c.332 Â§33; 2001 c.865 Â§11; 2005 c.188 Â§2]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.280 [Amended by 1965 c.285 Â§41b; renumbered 656.325]

Â Â Â Â Â

Â Â Â Â Â  656.282 [Amended by 1957 c.455 Â§1; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.283 Hearing rights and procedure; rules; modification of vocational assistance actions; impeachment evidence; use of standards for evaluation of disability. (1) Subject to ORS 656.319, any party or the Director of the Department of Consumer and Business Services may at any time request a hearing on any matter concerning a claim, except matters for which a procedure for resolving the dispute is provided in another statute, including ORS 656.704.

Â Â Â Â Â  (2)(a) The Legislative Assembly finds that vocational rehabilitation of injured workers requires a high degree of cooperation between all of the participants in the vocational assistance process. Based on this finding, the Legislative Assembly concludes that disputes regarding eligibility for and extent of vocational assistance services should be resolved through nonadversarial procedures to the greatest extent possible consistent with constitutional principles. The director is hereby charged with the duty of creating a procedure for resolving vocational assistance disputes in the manner provided in this subsection.

Â Â Â Â Â  (b) If a worker is dissatisfied with an action of the insurer or self-insured employer regarding vocational assistance, the worker must apply to the director for administrative review of the matter. Such application must be made not later than the 60th day after the date the worker was notified of the action. The director shall complete the review within a reasonable time. If the worker's dissatisfaction is resolved by agreement of the parties, the agreement shall be reduced to writing, and the director and the parties shall review the agreement and either approve or disapprove it. If the worker's dissatisfaction is not resolved by agreement of the parties, the director shall resolve the matter in a written order containing findings of fact and conclusions of law. The order shall be based on a record sufficient to permit review under paragraph (c) of this subsection. For purposes of this subsection, the term "parties" does not include a noncomplying employer.

Â Â Â Â Â  (c) Director approval of an agreement resolving a vocational assistance matter shall be subject to reconsideration by the director under limitations prescribed by the director, but shall not be subject to review by any other forum. When the director issues an order after review under paragraph (b) of this subsection, the order shall be subject to review under ORS 656.704. At the contested case hearing, the decision of the director's administrative review shall be modified only if it:

Â Â Â Â Â  (A) Violates a statute or rule;

Â Â Â Â Â  (B) Exceeds the statutory authority of the agency;

Â Â Â Â Â  (C) Was made upon unlawful procedure; or

Â Â Â Â Â  (D) Was characterized by abuse of discretion or clearly unwarranted exercise of discretion.

Â Â Â Â Â  (d) An appeal of the director's administrative review under paragraph (b) of this subsection must be made within 60 days of the review issue date.

Â Â Â Â Â  (3) A request for hearing may be made by any writing, signed by or on behalf of the party and including the address of the party, requesting the hearing, stating that a hearing is desired, and mailed to the Workers' Compensation Board.

Â Â Â Â Â  (4)(a) The board shall refer the request for hearing to an Administrative Law Judge for determination as expeditiously as possible. The hearing shall be scheduled for a date not more than 90 days after receipt by the board of the request for hearing. The hearing may not be postponed:

Â Â Â Â Â  (A) Except in extraordinary circumstances beyond the control of the requesting party; and

Â Â Â Â Â  (B) For more than 120 days after the date of the postponed hearing.

Â Â Â Â Â  (b) When a hearing set pursuant to paragraph (a) of this subsection is postponed because of the need to join one or more potentially responsible employers or insurers, the assigned Administrative Law Judge shall reschedule the hearing as expeditiously as possible after all potentially responsible employers and insurers have been joined in the proceeding and the medical record has been fully developed. The board shall adopt rules for hearings on claims involving one or more potentially responsible employers and insurers that:

Â Â Â Â Â  (A) Require the parties to participate in any prehearing conferences required to expedite the hearing; and

Â Â Â Â Â  (B) Authorize the Administrative Law Judge conducting the hearing to:

Â Â Â Â Â  (i) Establish a prehearing schedule for investigation of the claim, including but not limited to the interviewing of the claimant;

Â Â Â Â Â  (ii) Make prehearing rulings necessary to promote full discovery and completion of the medical record required for determination of the issues arising from the claim; and

Â Â Â Â Â  (iii) Specify what is required of the claimant to meet the obligation to reasonably cooperate with the investigation of claims.

Â Â Â Â Â  (c) Nothing in paragraph (b) of this subsection alters the obligation of an insurer or self-insured employer to accept or deny a claim for compensation as required under this chapter.

Â Â Â Â Â  (d) If a hearing has been postponed in accordance with paragraph (b) of this subsection:

Â Â Â Â Â  (A) The director may not consider the timeliness of a denial issued in the claim that is the subject of the hearing for the purpose of imposing a penalty against an insurer or self-insured employer that is potentially responsible for the claim; and

Â Â Â Â Â  (B) The 120-day maximum postponement established under paragraph (a) of this subsection for rescheduling a hearing does not apply.

Â Â Â Â Â  (5)(a) At least 60 days' prior notice of the time and place of hearing shall be given to all parties in interest by mail. Hearings shall be held in the county where the worker resided at the time of the injury or such other place selected by the Administrative Law Judge.

Â Â Â Â Â  (b) The 60-day prior notice required by paragraph (a) of this subsection:

Â Â Â Â Â  (A) May be waived by agreement of the parties and the board if waiver of the notice will result in an earlier date for the hearing.

Â Â Â Â Â  (B) Does not apply to hearings in cases assigned to the Expedited Claim Service under ORS 656.291, cases involving stayed compensation under ORS 656.313 (1)(b) and requests for hearing that are consolidated with an existing case with an existing hearing date.

Â Â Â Â Â  (6) A record of all proceedings at the hearing shall be kept but need not be transcribed unless a party requests a review of the order of the Administrative Law Judge. Transcription shall be in written form as provided by ORS 656.295 (3).

Â Â Â Â Â  (7) Except as otherwise provided in this section and rules of procedure established by the board, the Administrative Law Judge is not bound by common law or statutory rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. Neither the board nor an Administrative Law Judge may prevent a party from withholding impeachment evidence until the opposing party's case in chief has been presented, at which time the impeachment evidence may be used. Impeachment evidence consisting of medical or vocational reports not used during the course of a hearing must be provided to any opposing party at the conclusion of the presentation of evidence and before closing arguments are presented. Impeachment evidence other than medical or vocational reports that is not presented as evidence at hearing is not subject to disclosure. Evaluation of the worker's disability by the Administrative Law Judge shall be as of the date of issuance of the reconsideration order pursuant to ORS 656.268. Any finding of fact regarding the worker's impairment must be established by medical evidence that is supported by objective findings. The Administrative Law Judge shall apply to the hearing of the claim such standards for evaluation of disability as may be adopted by the director pursuant to ORS 656.726. Evidence on an issue regarding a notice of closure that was not submitted at the reconsideration required by ORS 656.268 is not admissible at hearing, and issues that were not raised by a party to the reconsideration may not be raised at hearing unless the issue arises out of the reconsideration order itself. However, nothing in this section shall be construed to prevent or limit the right of a worker, insurer or self-insured employer to present the reconsideration record at hearing to establish by a preponderance of that evidence that the standards adopted pursuant to ORS 656.726 for evaluation of the worker's permanent disability were incorrectly applied in the reconsideration order pursuant to ORS 656.268. If the Administrative Law Judge finds that the claim has been closed prematurely, the Administrative Law Judge shall issue an order rescinding the notice of closure.

Â Â Â Â Â  (8) Any party shall be entitled to issuance and service of subpoenas under the provisions of ORS 656.726 (2)(c). Any party or representative of the party may serve such subpoenas.

Â Â Â Â Â  (9) After a party requests a hearing and before the hearing commences, the board, by rule, may require the requesting party, if represented by an attorney, to notify the Administrative Law Judge in writing that the attorney has conferred with the other party and that settlement has been achieved, subject to board approval, or that settlement cannot be achieved. [1965 c.285 Â§34; 1979 c.839 Â§7; 1981 c.535 Â§33; 1981 c.860 Â§Â§1, 5; 1985 c.600 Â§9; 1987 c.884 Â§11; 1990 c.2 Â§20; 1995 c.332 Â§34; 1999 c.313 Â§7; 2003 c.667 Â§2; 2005 c.26 Â§11; 2005 c.624 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.284 [Amended by 1953 c.671 Â§2; 1955 c.718 Â§2; 1959 c.450 Â§4; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.285 Protection of witnesses at hearings. ORCP 36 C shall apply to workers' compensation cases, except that the Administrative Law Judge shall make the determinations and orders required of the court in ORCP 36 C, and in addition attorney fees shall not be declared as a matter of course but only in cases of harassment or hardship. [1973 c.652 Â§1; 1977 c.358 Â§11; 1979 c.284 Â§187]

Â Â Â Â Â  656.287 Use of vocational reports in determining loss of earning capacity at hearing; rules. (1) Where there is an issue regarding loss of earning capacity, reports from vocational consultants employed by governmental agencies, insurers or self-insured employers, or from private vocational consultants, regarding job opportunities, the fitness of claimant to perform certain jobs, wage levels, or other information relating to claimant's employability shall be admitted into evidence at compensation hearings, provided such information is submitted to claimant 10 days prior to hearing and that upon demand from the adverse party the person preparing such report shall be made available for testimony and cross-examination.

Â Â Â Â Â  (2) The Workers' Compensation Board shall establish rules to govern the admissibility of reports from vocational experts, including guidelines to establish the competency of vocational experts. [1973 c.581 Â§Â§1, 2; 1985 c.600 Â§10]

Â Â Â Â Â  656.288 [Amended by 1957 c.288 Â§1; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.289 Orders of Administrative Law Judge; review; disposition of claim when compensability disputed; approval of director required for reimbursement of certain expenditures. (1) Upon the conclusion of any hearing, or prior thereto with concurrence of the parties, the Administrative Law Judge shall promptly and not later than 30 days after the hearing determine the matter and make an order in accordance with the Administrative Law Judge's determination.

Â Â Â Â Â  (2) A copy of the order shall be sent forthwith by mail to the Director of the Department of Consumer and Business Services and to all parties in interest.

Â Â Â Â Â  (3) The order is final unless, within 30 days after the date on which a copy of the order is mailed to the parties, one of the parties requests a review by the Workers' Compensation Board under ORS 656.295. When one party requests a review by the board, the other party or parties shall have the remainder of the 30-day period and in no case less than 10 days in which to request board review in the same manner. The 10-day requirement may carry the period of time allowed for requests for board reviews beyond the 30th day. The order shall contain a statement explaining the rights of the parties under this subsection and ORS 656.295.

Â Â Â Â Â  (4)(a) Notwithstanding ORS 656.236, in any case where there is a bona fide dispute over compensability of a claim, the parties may, with the approval of an Administrative Law Judge, the board or the court, by agreement make such disposition of the claim as is considered reasonable.

Â Â Â Â Â  (b) Insurers or self-insured employers who are parties to an approved disputed claim settlement under this subsection shall not be joined as parties in subsequent proceedings under this chapter to determine responsibility for payment for claim conditions for which settlement has been made.

Â Â Â Â Â  (c) Notwithstanding ORS 656.005 (21), as used in this subsection, "party" does not include a noncomplying employer, except where a noncomplying employer has submitted a disputed claim settlement with a claimant for approval before the claim has been referred to an assigned claims agent by the director. Upon approval of the disputed claim settlement, the Administrative Law Judge, the board or the court shall mail to the director a copy of the disputed claim settlement.

Â Â Â Â Â  (5) Any claim in which the parties enter into a disposition under subsection (4) of this section shall not be eligible for reimbursement of expenditures from the Workers' Benefit Fund without the prior approval of the director. [1965 c.285 Â§35; 1969 c.212 Â§1; 1977 c.804 Â§9; 1983 c.809 Â§3; 1990 c.2 Â§21; 1995 c.332 Â§35; 1995 c.641 Â§19]

Â Â Â Â Â  656.290 [Amended by 1955 c.718 Â§3; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.291 Expedited Claim Service; jurisdiction; procedure; representation; rules. (1) The Workers' Compensation Board, by rule, shall establish an Expedited Claim Service to provide for prompt, informal disposition of claims.

Â Â Â Â Â  (2) The board shall assign to the service those claims:

Â Â Â Â Â  (a) For which a hearing has been requested when the only matters unresolved do not include compensability of the claim and the amount in controversy is $1,000 or less; or

Â Â Â Â Â  (b) For which the only matters unresolved are attorney fees or penalties.

Â Â Â Â Â  (3)(a) The amount in controversy shall be deemed less than $1,000 if the party requesting hearing so indicates, the other party does not disagree and the Administrative Law Judge does not conclude, based on the evidence, that the amount in controversy exceeds $1,000. In a case assigned pursuant to subsection (2)(a) of this section, if the Administrative Law Judge finds that the amount in controversy exceeds $1,000, the Administrative Law Judge shall refer the case for disposition under the ordinary hearing process.

Â Â Â Â Â  (b) Cases assigned to the Expedited Claim Service pursuant to subsection (2)(a) of this section shall be heard within 30 days of the request for hearing, and an order shall be issued within 10 days of the close of the hearing.

Â Â Â Â Â  (c) No hearing shall be held in cases assigned to the Expedited Claim Service pursuant to subsection (2)(b) of this section unless the Administrative Law Judge finds that the dispute cannot be decided on stipulated facts.

Â Â Â Â Â  (4) The board, by rule, shall establish the procedures for disposition of claims by the Expedited Claim Service to insure fair and just treatment of workers in all such proceedings.

Â Â Â Â Â  (5) Notwithstanding ORS 9.320 or any provision of this chapter, an individual who is not an attorney may represent oneself or other persons who consent to such representation at any proceeding before the Expedited Claim Service.

Â Â Â Â Â  (6) Any compromises, agreements, admissions, stipulations, statements of fact that are made or other such action taken by the representative is binding on those represented to the same extent as if done by an attorney. A person so represented may not thereafter claim that any such proceeding or meeting was legally defective because the person was not represented by an attorney.

Â Â Â Â Â  (7) An individual who is not an attorney may not represent a claimant for a fee at any proceeding under this chapter.

Â Â Â Â Â  (8) As used in this subsection, "attorney" has the meaning for that term provided in ORS 9.005. [1987 c.884 Â§18]

Â Â Â Â Â  656.292 [Amended by 1965 c.285 Â§38; renumbered 656.301]

Â Â Â Â Â

Â Â Â Â Â  656.294 [Amended by 1965 c.285 Â§37; renumbered 656.304]

Â Â Â Â Â  656.295 Board review of Administrative Law Judge orders; application of standards for evaluation of disability. (1) The request for review by the Workers' Compensation Board of an order of an Administrative Law Judge need only state that the party requests a review of the order.

Â Â Â Â Â  (2) The requests for review shall be mailed to the board and copies of the request shall be mailed to all parties to the proceeding before the Administrative Law Judge.

Â Â Â Â Â  (3) When review has been requested, the record of such oral proceedings at the hearings before the Administrative Law Judge as may be necessary for purposes of the review shall be transcribed at the expense of the board. The original transcript shall be certified to be true, accurate and complete by the transcriber. A list of all exhibits received by the Administrative Law Judge shall be furnished to the parties in interest along with a copy of the transcribed record.

Â Â Â Â Â  (4) Notice of the review shall be given to the parties by mail. The board shall set a date for review as expeditiously as possible. Review shall be scheduled for a date not later than 90 days after receipt by the board of the request for review. Review shall not be postponed except in extraordinary circumstances beyond the control of the requesting party.

Â Â Â Â Â  (5) The review by the board shall be based upon the record submitted to it under subsection (3) of this section and such oral or written argument as it may receive. Evaluation of the worker's disability by the board shall be as of the date of issuance of the reconsideration order pursuant to ORS 656.268. Any finding of fact regarding the worker's impairment must be established by medical evidence that is supported by objective findings. If the board finds that the claim has been closed prematurely, the board shall issue an order rescinding the notice of closure. The board shall apply to the review of the claim such standards for the evaluation of disability as may be adopted by the Director of the Department of Consumer and Business Services pursuant to ORS 656.726. Nothing in this section shall be construed to prevent or limit the right of a worker, insurer or self-insured employer to present evidence to establish by a preponderance of the evidence that the standards adopted pursuant to ORS 656.726 for evaluation of the worker's permanent disability were incorrectly applied in the reconsideration order pursuant to ORS 656.268. However, if the board determines that a case has been improperly, incompletely or otherwise insufficiently developed or heard by the Administrative Law Judge, it may remand the case to the Administrative Law Judge for further evidence taking, correction or other necessary action.

Â Â Â Â Â  (6) The board may affirm, reverse, modify or supplement the order of the Administrative Law Judge and make such disposition of the case as it determines to be appropriate. It shall make its decision within 30 days after the review.

Â Â Â Â Â  (7) The order of the board shall be filed and a copy thereof sent by mail to the director and to the parties.

Â Â Â Â Â  (8) An order of the board is final unless within 30 days after the date of mailing of copies of such order to the parties, one of the parties appeals to the Court of Appeals for judicial review pursuant to ORS 656.298. The order shall contain a statement explaining the rights of the parties under this subsection and ORS 656.298. [1965 c.285 Â§35a; 1977 c.804 Â§10; 1987 c.884 Â§12; 1990 c.2 Â§22; 1991 c.293 Â§1; 1999 c.313 Â§8]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.298 Court of Appeals review of board orders. (1) Within the time limit specified in ORS 656.295, any party affected by an order of the Workers' Compensation Board, including orders issued pursuant to ORS 656.278, may request judicial review of the order by the Court of Appeals.

Â Â Â Â Â  (2) The name and style of the proceedings shall be "In the Matter of the Compensation of (name of the worker)."

Â Â Â Â Â  (3) The judicial review shall be commenced by serving a copy of a petition for judicial review on the board and on the parties who appeared in the review proceedings, and by filing with the clerk of the Court of Appeals the original petition for judicial review with proof of service indorsed thereon. The petition for judicial review shall state:

Â Â Â Â Â  (a) The name of the person appealing and of all other parties.

Â Â Â Â Â  (b) The date the order appealed from was filed.

Â Â Â Â Â  (c) A statement that the order is being appealed to the Court of Appeals.

Â Â Â Â Â  (d) A brief statement of the relief requested and the reasons the relief should be granted.

Â Â Â Â Â  (4) Within 10 days after service of a petition for judicial review on a party under subsection (3) of this section, such party may also request judicial review in the same manner.

Â Â Â Â Â  (5) The following requirements of subsection (3) of this section are jurisdictional and may not be waived or extended:

Â Â Â Â Â  (a) Service of the petition for judicial review on all parties identified in the petition for judicial review as adverse parties or, if the petition for judicial review does not identify adverse parties, on all parties who have appeared in the proceeding before the board.

Â Â Â Â Â  (b) Filing of the original petition for judicial review with the Court of Appeals within the time limits imposed by ORS 656.295 (8) and by subsection (4) of this section.

Â Â Â Â Â  (6) Within 30 days after service of a petition for judicial review on the board, the board shall forward to the clerk of the Court of Appeals:

Â Â Â Â Â  (a) The original copy of the transcribed record prepared under ORS 656.295.

Â Â Â Â Â  (b) All exhibits.

Â Â Â Â Â  (c) Copies of all decisions and orders entered during the hearing and review proceedings.

Â Â Â Â Â  (7) The review by the Court of Appeals shall be on the entire record forwarded by the board. Review shall be as provided in ORS 183.482 (7) and (8).

Â Â Â Â Â  (8) Review under this section shall be given precedence on the docket over all other cases, except those given equal status by statute. [1965 c.285 Â§36; 1977 c.804 Â§11; 1987 c.884 Â§12a; 1997 c.389 Â§1; 2005 c.188 Â§3]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.301 [Formerly 656.292; repealed by 1977 c.804 Â§55]

Â Â Â Â Â  656.304 When acceptance of compensation precludes hearing. A claimant may accept and cash any check given in payment of any award or compensation without affecting the right to a hearing, except that the right of hearing on any award shall be waived by acceptance of a lump sum award by a claimant where such lump sum award was granted on the claimant's own application under ORS 656.230. This section shall not be construed as a waiver of the necessity of complying with ORS 656.283 to 656.298. [Formerly 656.294]

Â Â Â Â Â  656.307 Determination of issues regarding responsibility for compensation payment; mediation or arbitration procedure; rules. (1)(a) Where there is an issue regarding:

Â Â Â Â Â  (A) Which of several subject employers is the true employer of a claimant worker;

Â Â Â Â Â  (B) Which of more than one insurer of a certain employer is responsible for payment of compensation to a worker;

Â Â Â Â Â  (C) Responsibility between two or more employers or their insurers involving payment of compensation for one or more accidental injuries; or

Â Â Â Â Â  (D) Joint employment by two or more employers,

the Director of the Department of Consumer and Business Services shall, by order, designate who shall pay the claim, if the employers and insurers admit that the claim is otherwise compensable. Payments shall begin in any event as provided in ORS 656.262 (4).

Â Â Â Â Â  (b) At the time of claim closure, all parties to an order issued pursuant to paragraph (a) of this subsection shall have reconsideration and appeal rights.

Â Â Â Â Â  (2) The director then shall request the Workers' Compensation Board chairperson to appoint an Administrative Law Judge to determine the responsible paying party. The proceedings shall be conducted in the same manner as any other hearing and any further appeal shall be conducted pursuant to ORS 656.295 and 656.298.

Â Â Â Â Â  (3) When a determination of the responsible paying party has been made, the director shall direct any necessary monetary adjustment between the parties involved. Any monetary adjustment not reimbursed by an insurer or self-insured employer shall be recovered from the Consumer and Business Services Fund. Any stipulation or agreement under subsection (6) of this section shall not obligate the Consumer and Business Services Fund for reimbursement without prior approval of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) No self-insured employer or an insurer shall be joined in any proceeding under this section regarding its responsibility for any claim subject to ORS 656.273 unless the issue is entitled to hearing on application of the worker.

Â Â Â Â Â  (5) The claimant shall be joined in any proceeding under this section as a necessary party, but may elect to be treated as a nominal party. If the claimant appears at any such proceeding and actively and meaningfully participates through an attorney, the Administrative Law Judge may require that a reasonable fee for the claimant's attorney be paid by the employer or insurer determined by the Administrative Law Judge to be the party responsible for paying the claim.

Â Â Â Â Â  (6)(a) Notwithstanding subsection (2) of this section, parties to a responsibility proceeding under this section may agree to resolution of the dispute by mediation or arbitration by a private party. Any settlement stipulation, arbitration decision or other resolution of matters in dispute resulting from mediation or arbitration proceedings shall be filed with the Hearings Division and shall be given the same force and effect as an order of an Administrative Law Judge made pursuant to subsection (2) of this section. However, any such settlement stipulation, arbitration decision or other resolution is binding on the parties and is not subject to review by the director, an Administrative Law Judge, the board or any court or other administrative body, unless required pursuant to paragraph (d) of this subsection or subsection (3) of this section.

Â Â Â Â Â  (b) For purposes of this subsection, mediation is a process of discussion and negotiation, with the mediator playing a central role in seeking a consensus among the parties. Such consensus may be reflected in a final mediation settlement stipulation, signed by all the parties and fully binding upon the parties with the same effect as a final order of an Administrative Law Judge, when the signed mediation settlement stipulation is filed with the Hearings Division of the Workers' Compensation Board.

Â Â Â Â Â  (c) For purposes of this subsection, arbitration is an agreement to submit the matter to a binding decision by an arbitrator, through a process mutually agreed upon in advance. Once all the parties have agreed in writing to proceed with arbitration, no party may withdraw from the arbitration process except as provided in the written arbitration agreement.

Â Â Â Â Â  (d) A mediation settlement stipulation may include matters beyond the responsibility issues. If other matters are included, the settlement agreement shall be submitted to the Hearings Division of the Workers' Compensation Board for review and approval, under this chapter, as to such additional matters beyond the responsibility issues.

Â Â Â Â Â  (e) Any arbitration decision shall be limited to a decision as to responsibility and, where appropriate, the payment of associated costs and attorney fees. The arbitrator's decision shall have the same effect as a final order of an Administrative Law Judge when the signed decision is filed with the Hearings Division.

Â Â Â Â Â  (f) When the parties have reported to the Hearings Division that they have agreed upon a mediation or arbitration process, the hearing shall be deferred for 90 days to allow the mediation or arbitration process to occur. Once 90 days have passed, the matter shall again be docketed for hearing unless the parties advise the Hearings Division in writing that progress has been made and request an extension of time of up to 90 days, which extension of time shall be granted as a matter of right. Once the second 90 days have passed, the matter shall again be docketed for hearing, and the hearing shall proceed before an Administrative Law Judge as though there had been no mediation or arbitration process, unless the parties present a mediation settlement stipulation or signed arbitration decision before the hearing begins.

Â Â Â Â Â  (g) All parties must agree in writing to pursue mediation or arbitration and must agree upon the selection of the mediator or arbitrator. The mediator or arbitrator shall not be an employee of any insurer or self-insured employer that is a party to the proceedings. The mediator or arbitrator must be an attorney admitted to practice law in the State of Oregon. The mediator or arbitrator may serve as a mediator or arbitrator, even if the mediator or arbitrator separately represents any insurer or self-insured employer in other proceedings, provided that all parties are advised of such representation and consent in writing that the mediator or arbitrator may so serve despite such other representation. Such written consent supersedes any legal ethics restrictions otherwise provided for in law or regulation.

Â Â Â Â Â  (h) If the claimant is represented by an attorney, the other parties must arrange for payment of a reasonable attorney fee for the claimant's attorney's services during the mediation or arbitration. Any mediation or arbitration agreement shall specify the terms of the fee arrangement.

Â Â Â Â Â  (i) If the claimant is not represented by an attorney, the mediation process cannot include any issue other than responsibility. A nonrepresented claimant must be advised in writing of the following before the mediation or arbitration proceeds:

Â Â Â Â Â  (A) The claimant's right to refuse to participate in mediation or arbitration proceedings and to, instead, proceed to a hearing before an Administrative Law Judge;

Â Â Â Â Â  (B) The present rate of temporary total disability benefits for each alleged date of injury;

Â Â Â Â Â  (C) The present rate of permanent partial disability benefits for each alleged date of injury;

Â Â Â Â Â  (D) The estimated date of expiration of aggravation rights for each alleged date of injury; and

Â Â Â Â Â  (E) The claimant's right to be represented by counsel of the claimant's choice at no expense to the claimant.

Â Â Â Â Â  (j) Notwithstanding any other provision of law, any insurer or self-insured employer may be represented by a certified claims examiner rather than by an attorney in any mediation or arbitration hereunder. Any separate insured for the same insurer shall be represented by a separate claims examiner, if the insured has a continuing financial exposure as to the claim; where no continuing financial exposure exists, a single certified claims examiner may represent more than one insured for the same insurer in the mediation or arbitration proceeding.

Â Â Â Â Â  (k) Any other procedures as to mediation or arbitration shall be subject to agreement among the parties. The Workers' Compensation Board may adopt rules as to the process for deferral and docketing of hearings where mediation or arbitration occurs, the filing of arbitration decisions as orders of the Hearings Division, the filing of mediation settlement stipulations regarding responsibility as orders of the Hearings Division, and review and approval of mediation settlement stipulations that extend beyond the issues of responsibility and associated attorney fees and costs. The Workers' Compensation Board shall not enact rules that restrict the mediation or arbitration process except to the extent provided within this section. [1965 c.285 Â§39; 1971 c.70 Â§1; 1979 c.839 Â§8; 1987 c.713 Â§5; 1995 c.332 Â§36; 1997 c.43 Â§1; 1999 c.313 Â§9; 1999 c.876 Â§3; 2003 c.657 Â§9]

Â Â Â Â Â  Note: The amendments to 656.307 by section 10, chapter 657, Oregon Laws 2003, become operative January 1, 2008, and apply to injuries occurring on or after January 1, 2008. See sections 15 and 16, chapter 657, Oregon Laws 2003. The text that is operative on and after January 1, 2008, is set forth for the user's convenience.

Â Â Â Â Â  656.307. (1)(a) Where there is an issue regarding:

Â Â Â Â Â  (A) Which of several subject employers is the true employer of a claimant worker;

Â Â Â Â Â  (B) Which of more than one insurer of a certain employer is responsible for payment of compensation to a worker;

Â Â Â Â Â  (C) Responsibility between two or more employers or their insurers involving payment of compensation for one or more accidental injuries; or

Â Â Â Â Â  (D) Joint employment by two or more employers,

the Director of the Department of Consumer and Business Services shall, by order, designate who shall pay the claim, if the employers and insurers admit that the claim is otherwise compensable. Payments shall begin in any event as provided in ORS 656.262 (4).

Â Â Â Â Â  (b) At the time of claim closure, all parties to an order issued pursuant to paragraph (a) of this subsection shall have reconsideration and appeal rights.

Â Â Â Â Â  (2) The director then shall request the Workers' Compensation Board chairperson to appoint an Administrative Law Judge to determine the responsible paying party. The proceedings shall be conducted in the same manner as any other hearing and any further appeal shall be conducted pursuant to ORS 656.295 and 656.298.

Â Â Â Â Â  (3) When a determination of the responsible paying party has been made, the director shall direct any necessary monetary adjustment between the parties involved. Any monetary adjustment not reimbursed by an insurer or self-insured employer shall be recovered from the Consumer and Business Services Fund. Any stipulation or agreement under subsection (6) of this section shall not obligate the Consumer and Business Services Fund for reimbursement without prior approval of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) No self-insured employer or an insurer shall be joined in any proceeding under this section regarding its responsibility for any claim subject to ORS 656.273 unless the issue is entitled to hearing on application of the worker.

Â Â Â Â Â  (5) The claimant shall be joined in any proceeding under this section as a necessary party, but may elect to be treated as a nominal party. If the claimant appears at any such proceeding and actively and meaningfully participates through an attorney, the Administrative Law Judge may require that a reasonable fee for the claimant's attorney be paid by the employer or insurer determined by the Administrative Law Judge to be the party responsible for paying the claim.

Â Â Â Â Â  (6)(a) Notwithstanding subsection (2) of this section, parties to a responsibility proceeding under this section may agree to resolution of the dispute by mediation or arbitration by a private party. Any settlement stipulation, arbitration decision or other resolution of matters in dispute resulting from mediation or arbitration proceedings shall be filed with the Hearings Division and shall be given the same force and effect as an order of an Administrative Law Judge made pursuant to subsection (2) of this section. However, any such settlement stipulation, arbitration decision or other resolution is binding on the parties and is not subject to review by the director, an Administrative Law Judge, the board or any court or other administrative body, unless required pursuant to paragraph (d) of this subsection or subsection (3) of this section.

Â Â Â Â Â  (b) For purposes of this subsection, mediation is a process of discussion and negotiation, with the mediator playing a central role in seeking a consensus among the parties. Such consensus may be reflected in a final mediation settlement stipulation, signed by all the parties and fully binding upon the parties with the same effect as a final order of an Administrative Law Judge, when the signed mediation settlement stipulation is filed with the Hearings Division of the Workers' Compensation Board.

Â Â Â Â Â  (c) For purposes of this subsection, arbitration is an agreement to submit the matter to a binding decision by an arbitrator, through a process mutually agreed upon in advance. Once all the parties have agreed in writing to proceed with arbitration, no party may withdraw from the arbitration process except as provided in the written arbitration agreement.

Â Â Â Â Â  (d) A mediation settlement stipulation may include matters beyond the responsibility issues. If other matters are included, the settlement agreement shall be submitted to the Hearings Division of the Workers' Compensation Board for review and approval, under this chapter, as to such additional matters beyond the responsibility issues.

Â Â Â Â Â  (e) Any arbitration decision shall be limited to a decision as to responsibility and, where appropriate, the payment of associated costs and attorney fees. The arbitrator's decision shall have the same effect as a final order of an Administrative Law Judge when the signed decision is filed with the Hearings Division.

Â Â Â Â Â  (f) When the parties have reported to the Hearings Division that they have agreed upon a mediation or arbitration process, the hearing shall be deferred for 90 days to allow the mediation or arbitration process to occur. Once 90 days have passed, the matter shall again be docketed for hearing unless the parties advise the Hearings Division in writing that progress has been made and request an extension of time of up to 90 days, which extension of time shall be granted as a matter of right. Once the second 90 days have passed, the matter shall again be docketed for hearing, and the hearing shall proceed before an Administrative Law Judge as though there had been no mediation or arbitration process, unless the parties present a mediation settlement stipulation or signed arbitration decision before the hearing begins.

Â Â Â Â Â  (g) All parties must agree in writing to pursue mediation or arbitration and must agree upon the selection of the mediator or arbitrator. The mediator or arbitrator shall not be an employee of any insurer or self-insured employer that is a party to the proceedings. The mediator or arbitrator must be an attorney admitted to practice law in the State of Oregon. The mediator or arbitrator may serve as a mediator or arbitrator, even if the mediator or arbitrator separately represents any insurer or self-insured employer in other proceedings, provided that all parties are advised of such representation and consent in writing that the mediator or arbitrator may so serve despite such other representation. Such written consent supersedes any legal ethics restrictions otherwise provided for in law or regulation.

Â Â Â Â Â  (h) If the claimant is represented by an attorney, the other parties must arrange for payment of a reasonable attorney fee for the claimant's attorney's services during the mediation or arbitration. Any mediation or arbitration agreement shall specify the terms of the fee arrangement.

Â Â Â Â Â  (i) If the claimant is not represented by an attorney, the mediation process cannot include any issue other than responsibility. A nonrepresented claimant must be advised in writing of the following before the mediation or arbitration proceeds:

Â Â Â Â Â  (A) The claimant's right to refuse to participate in mediation or arbitration proceedings and to, instead, proceed to a hearing before an Administrative Law Judge;

Â Â Â Â Â  (B) The present rate of temporary total disability benefits for each alleged date of injury;

Â Â Â Â Â  (C) The present rate of unscheduled and scheduled permanent partial disability benefits for each alleged date of injury;

Â Â Â Â Â  (D) The estimated date of expiration of aggravation rights for each alleged date of injury; and

Â Â Â Â Â  (E) The claimant's right to be represented by counsel of the claimant's choice at no expense to the claimant.

Â Â Â Â Â  (j) Notwithstanding any other provision of law, any insurer or self-insured employer may be represented by a certified claims examiner rather than by an attorney in any mediation or arbitration hereunder. Any separate insured for the same insurer shall be represented by a separate claims examiner, if the insured has a continuing financial exposure as to the claim; where no continuing financial exposure exists, a single certified claims examiner may represent more than one insured for the same insurer in the mediation or arbitration proceeding.

Â Â Â Â Â  (k) Any other procedures as to mediation or arbitration shall be subject to agreement among the parties. The Workers' Compensation Board may adopt rules as to the process for deferral and docketing of hearings where mediation or arbitration occurs, the filing of arbitration decisions as orders of the Hearings Division, the filing of mediation settlement stipulations regarding responsibility as orders of the Hearings Division, and review and approval of mediation settlement stipulations that extend beyond the issues of responsibility and associated attorney fees and costs. The Workers' Compensation Board shall not enact rules that restrict the mediation or arbitration process except to the extent provided within this section.

Â Â Â Â Â  656.308 Responsibility for payment of claims; effect of new injury; denial of responsibility; procedure for joining employers and insurers; attorney fees; limitation on filing claims subject to settlement agreement. (1) When a worker sustains a compensable injury, the responsible employer shall remain responsible for future compensable medical services and disability relating to the compensable condition unless the worker sustains a new compensable injury involving the same condition. If a new compensable injury occurs, all further compensable medical services and disability involving the same condition shall be processed as a new injury claim by the subsequent employer. The standards for determining the compensability of a combined condition under ORS 656.005 (7) shall also be used to determine the occurrence of a new compensable injury or disease under this section.

Â Â Â Â Â  (2)(a) Any insurer or self-insured employer who disputes responsibility for a claim shall so indicate in or as part of a denial otherwise meeting the requirements of ORS 656.262 issued in the 60 days allowed for processing of the claim. The denial shall advise the worker to file separate, timely claims against other potentially responsible insurers or self-insured employers, including other insurers for the same employer, in order to protect the right to obtain benefits on the claim. The denial may list the names and addresses of other insurers or self-insured employers. Such denials shall be final unless the worker files a timely request for hearing pursuant to ORS 656.319. All such requests for hearing shall be consolidated into one proceeding.

Â Â Â Â Â  (b) No insurer or self-insured employer, including other insurers for the same employer, shall be joined to any workers' compensation hearing unless the worker has first filed a timely, written claim against that insurer or self-insured employer, or the insurer or self-insured employer has consented to issuance of an order designating a paying agent pursuant to ORS 656.307. An insurer or self-insured employer against whom a claim is filed may contend that responsibility lies with another insurer or self-insured employer, including another insurer for the same employer, regardless of whether the worker has filed a claim against that insurer or self-insured employer.

Â Â Â Â Â  (c) Upon written notice by an insurer or self-insured employer filed not more than 28 days or less than 14 days before the hearing, the Administrative Law Judge shall dismiss that party from the proceeding if the record does not contain substantial evidence to support a finding of responsibility against that party. The Administrative Law Judge shall decide such motions and inform the parties not less than seven days prior to the hearing, or postpone the hearing.

Â Â Â Â Â  (d) Notwithstanding ORS 656.382 (2), 656.386 and 656.388, a reasonable attorney fee shall be awarded to the injured worker for the appearance and active and meaningful participation by an attorney in finally prevailing against a responsibility denial. Such a fee shall not exceed $1,000 absent a showing of extraordinary circumstances.

Â Â Â Â Â  (3) A worker who is a party to an approved disputed claim settlement agreement under ORS 656.289 (4) may not subsequently file a claim against an insurer or a self-insured employer who is a party to the agreement with regard to claim conditions settled in the agreement even if other insurers or employers disclaim responsibility for those claim conditions. A worker who is a party to an approved claim disposition agreement under ORS 656.236 (1) may not subsequently file a claim against an insurer or a self-insured employer who is a party to the agreement with regard to any matter settled in the agreement even if other insurers or employers disclaim responsibility for those claim conditions, unless the claim in the subsequent proceeding is limited to a claim for medical services for claim conditions settled in the agreement. [1990 c.2 Â§49; 1995 c.332 Â§37; 2001 c.865 Â§8]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.310 Presumption concerning notice of injury and self-inflicted injuries; reports as evidence. (1) In any proceeding for the enforcement of a claim for compensation under this chapter, there is a rebuttable presumption that:

Â Â Â Â Â  (a) Sufficient notice of injury was given and timely filed; and

Â Â Â Â Â  (b) The injury was not occasioned by the willful intention of the injured worker to commit self-injury or suicide.

Â Â Â Â Â  (2) The contents of medical, surgical and hospital reports presented by claimants for compensation shall constitute prima facie evidence as to the matter contained therein; so, also, shall such reports presented by the insurer or self-insured employer, provided that the doctor rendering medical and surgical reports consents to submit to cross-examination. This subsection shall also apply to medical or surgical reports from any treating or examining doctor who is not a resident of Oregon, provided that the claimant, self-insured employer or the insurer shall have a reasonable time, but no less than 30 days after receipt of notice that the report will be offered in evidence at a hearing, to cross-examine such doctor by deposition or by written interrogatories to be settled by the Administrative Law Judge. [1965 c.285 Â§40; 1969 c.447 Â§1; 1981 c.854 Â§21]

Â Â Â Â Â  656.312 [Amended by 1953 c.428 Â§2; 1965 c.285 Â§44; renumbered 656.578]

Â Â Â Â Â  656.313 Stay of compensation pending request for hearing or review; procedure for denial of claim for medical services; reimbursement. (1)(a) Filing by an employer or the insurer of a request for hearing on a reconsideration order before the Hearings Division, a request for Workers' Compensation Board review or court appeal or request for review of an order of the Director of the Department of Consumer and Business Services regarding vocational assistance stays payment of the compensation appealed, except for:

Â Â Â Â Â  (A) Temporary disability benefits that accrue from the date of the order appealed from until closure under ORS 656.268, or until the order appealed from is itself reversed, whichever event first occurs;

Â Â Â Â Â  (B) Permanent total disability benefits that accrue from the date of the order appealed from until the order appealed from is reversed;

Â Â Â Â Â  (C) Death benefits payable to a surviving spouse prior to remarriage, to children or dependents that accrue from the date of the order appealed from until the order appealed from is reversed; and

Â Â Â Â Â  (D) Vocational benefits ordered by the director pursuant to ORS 656.283 (2). If a denial of vocational benefits is upheld by a final order, the insurer or self-insured employer shall be reimbursed from the Workers' Benefit Fund pursuant to ORS 656.605 for all costs incurred in providing vocational benefits as a result of the order that was appealed.

Â Â Â Â Â  (b) If ultimately found payable under a final order, benefits withheld under this subsection shall accrue interest at the rate provided in ORS 82.010 from the date of the order appealed from through the date of payment. The board shall expedite review of appeals in which payment of compensation has been stayed under this section.

Â Â Â Â Â  (2) If the board or court subsequently orders that compensation to the claimant should not have been allowed or should have been awarded in a lesser amount than awarded, the claimant shall not be obligated to repay any such compensation which was paid pending the review or appeal.

Â Â Â Â Â  (3) If an insurer or self-insured employer denies the compensability of all or any portion of a claim submitted for medical services, the insurer or self-insured employer shall send notice of the denial to each provider of such medical services and to any provider of health insurance for the injured worker. Except for medical services payable in accordance with ORS 656.247, after receiving notice of the denial, a medical service provider may submit medical reports and bills for the disputed medical services to the provider of health insurance for the injured worker. The health insurance provider shall pay all such bills in accordance with the limits, terms and conditions of the policy. If the injured worker has no health insurance, such bills may be submitted to the injured worker. A provider of disputed medical services shall make no further effort to collect disputed medical service bills from the injured worker until the issue of compensability of the medical services has been finally determined.

Â Â Â Â Â  (4) Except for medical services payable in accordance with ORS 656.247:

Â Â Â Â Â  (a) When the compensability issue has been finally determined or when disposition or settlement of the claim has been made pursuant to ORS 656.236 or 656.289 (4), the insurer or self-insured employer shall notify each affected service provider and health insurance provider of the results of the disposition or settlement.

Â Â Â Â Â  (b) If the services are determined to be compensable, the insurer or self-insured employer shall reimburse each health insurance provider for the amount of claims paid by the health insurance provider pursuant to this section. Such reimbursement shall be in addition to compensation or medical benefits the worker receives. Medical service reimbursement shall be paid directly to the health insurance provider.

Â Â Â Â Â  (c) If the services are settled pursuant to ORS 656.289 (4), the insurer or self-insured employer shall reimburse, out of the settlement proceeds, each medical service provider for billings received by the insurer or self-insured employer on and before the date on which the terms of settlement are agreed as specified in the settlement document that are not otherwise partially or fully reimbursed.

Â Â Â Â Â  (d) Reimbursement under this section shall be made only for medical services related to the claim that would be compensable under this chapter if the claim were compensable and shall be made at one-half the amount provided under ORS 656.248. In no event shall reimbursement made to medical service providers exceed 40 percent of the total present value of the settlement amount, except with the consent of the worker. If the settlement proceeds are insufficient to allow each medical service provider the reimbursement amount authorized under this subsection, the insurer or self-insured employer shall reduce each provider's reimbursement by the same proportional amount. Reimbursement under this section shall not prevent a medical service provider or health insurance provider from recovering the balance of amounts owing for such services directly from the worker.

Â Â Â Â Â  (5) As used in this section, "health insurance" has the meaning for that term provided in ORS 731.162. [1965 c.285 Â§41; 1979 c.673 Â§1; 1981 c.535 Â§8; 1981 c.854 Â§22; 1983 c.809 Â§2; 1990 c.2 Â§23; 1993 c.521 Â§1; 1995 c.332 Â§38; amendments by 1995 c.332 Â§38a repealed by 1999 c.6 Â§1; 1999 c.6 Â§11; 2001 c.865 Â§13a; 2005 c.588 Â§4]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.314 [Amended by 1965 c.285 Â§45; renumbered 656.580]

Â Â Â Â Â

Â Â Â Â Â  656.316 [Amended by 1953 c.428 Â§2; 1965 c.285 Â§46; renumbered 656.583]

Â Â Â Â Â  656.318 [Amended by 1965 c.285 Â§47; renumbered 656.587]

Â Â Â Â Â  656.319 Time within which hearing must be requested. (1) With respect to objection by a claimant to denial of a claim for compensation under ORS 656.262, a hearing thereon shall not be granted and the claim shall not be enforceable unless:

Â Â Â Â Â  (a) A request for hearing is filed not later than the 60th day after the mailing of the denial to the claimant; or

Â Â Â Â Â  (b) The request is filed not later than the 180th day after mailing of the denial and the claimant establishes at a hearing that there was good cause for failure to file the request by the 60th day after mailing of the denial.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a hearing shall be granted even if a request therefor is filed after the time specified in subsection (1) of this section if the claimant can show lack of mental competency to file the request within that time. The period for filing under this subsection shall not be extended more than five years by lack of mental competency, nor shall it extend in any case longer than one year after the claimant regains mental competency.

Â Â Â Â Â  (3) With respect to subsection (2) of this section, lack of mental competency shall apply only to an individual suffering from such mental disorder, mental illness or nervous disorder as is required for commitment or voluntary admission to a treatment facility pursuant to ORS 426.005 to 426.223 and 426.241 to 426.380 and the rules of the Department of Human Services.

Â Â Â Â Â  (4) With respect to objections to a reconsideration order under ORS 656.268, a hearing on such objections shall not be granted unless a request for hearing is filed within 30 days after the copies of the reconsideration order were mailed to the parties.

Â Â Â Â Â  (5) With respect to objection by a claimant to a notice of refusal to close a claim under ORS 656.268, a hearing on the objection shall not be granted unless the request for hearing is filed within 60 days after copies of the notice of refusal to close were mailed to the parties.

Â Â Â Â Â  (6) A hearing for failure to process or an allegation that the claim was processed incorrectly shall not be granted unless the request for hearing is filed within two years after the alleged action or inaction occurred.

Â Â Â Â Â  (7) With respect to objection by a claimant to a notice of closure issued under ORS 656.206, a hearing on the objection shall not be granted unless the request for hearing is filed within 60 days after the notice of closure was mailed to the claimant. [1965 c.285 Â§41a; 1969 c.206 Â§1; 1975 c.497 Â§4; 1983 c.819 Â§1; 1987 c.884 Â§14; 1990 c.2 Â§24; 1995 c.332 Â§39; 2005 c.461 Â§6]

Note: See notes under 656.202.

Â Â Â Â Â  656.320 [Amended by 1953 c.428 Â§2; 1965 c.285 Â§48; renumbered 656.591]

Â Â Â Â Â  656.322 [Amended by 1953 c.428 Â§2; 1955 c.656 Â§1; 1959 c.644 Â§1; 1965 c.285 Â§49; renumbered 656.593]

Â Â Â Â Â  656.324 [Amended by 1965 c.285 Â§50; renumbered 656.595]

Â Â Â Â Â  656.325 Required medical examination; worker-requested examination; qualified physicians; claimant's duty to reduce disability; suspension or reduction of benefits; cessation or reduction of temporary total disability benefits; rules; penalties. (1)(a) Any worker entitled to receive compensation under this chapter is required, if requested by the Director of the Department of Consumer and Business Services, the insurer or self-insured employer, to submit to a medical examination at a time reasonably convenient for the worker as may be provided by the rules of the director. No more than three independent medical examinations may be requested except after notification to and authorization by the director. If the worker refuses to submit to any such examination, or obstructs the same, the rights of the worker to compensation shall be suspended with the consent of the director until the examination has taken place, and no compensation shall be payable during or for account of such period. The provisions of this paragraph are subject to the limitations on medical examinations provided in ORS 656.268.

Â Â Â Â Â  (b) When a worker is requested by the director, the insurer or self-insured employer to attend an independent medical examination, the examination must be conducted by a physician selected from a list of qualified physicians established by the director under ORS 656.328.

Â Â Â Â Â  (c) The director shall adopt rules applicable to independent medical examinations conducted pursuant to paragraph (a) of this subsection that:

Â Â Â Â Â  (A) Provide a worker the opportunity to request review by the director of the reasonableness of the location selected for an independent medical examination. Upon receipt of the request for review, the director shall conduct an expedited review of the location selected for the independent medical examination and issue an order on the reasonableness of the location of the examination. The director shall determine if there is substantial evidence for the objection to the location for the independent medical examination based on a conclusion that the required travel is medically contraindicated or other good cause establishing that the required travel is unreasonable. The determinations of the director about the location of independent medical examinations are not subject to review.

Â Â Â Â Â  (B) Impose a monetary penalty against a worker who fails to attend an independent medical examination without prior notification or without justification for not attending the examination. A penalty imposed under this subparagraph may be imposed only on a worker who is not receiving temporary disability benefits under ORS 656.210 or 656.212. An insurer or self-insured employer may offset any future compensation payable to the worker to recover any penalty imposed under this subparagraph from a claim with the same insurer or self-insured employer. When a penalty is recovered from temporary disability or permanent total disability benefits, the amount recovered from each payment may not exceed 25 percent of the benefit payment without prior authorization from the worker.

Â Â Â Â Â  (C) Impose a sanction against a medical service provider that unreasonably fails to provide in a timely manner diagnostic records required for an independent medical examination.

Â Â Â Â Â  (d) Notwithstanding ORS 656.262 (6), if the director determines that the location selected for an independent medical examination is unreasonable, the insurer or self-insured employer shall accept or deny the claim within 90 days after the employer has notice or knowledge of the claim.

Â Â Â Â Â  (e) If the worker has made a timely request for a hearing on a denial of compensability as required by ORS 656.319 (1)(a) that is based on one or more reports of examinations conducted pursuant to paragraph (a) of this subsection and the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 does not concur with the report or reports, the worker may request an examination to be conducted by a physician selected by the director from the list described in ORS 656.328. The cost of the examination and the examination report shall be paid by the insurer or self-insured employer.

Â Â Â Â Â  (f) The insurer or self-insured employer shall pay the costs of the medical examination and related services which are reasonably necessary to allow the worker to submit to any examination requested under this section. As used in this paragraph, "related services" includes, but is not limited to, child care, travel, meals, lodging and an amount equivalent to the worker's net lost wages for the period during which the worker is absent if the worker does not receive benefits pursuant to ORS 656.210 (4) during the period of absence. A claim for "related services" described in this paragraph shall be made in the manner prescribed by the director.

Â Â Â Â Â  (g) A worker who objects to the location of an independent medical examination must request review by the director under paragraph (c)(A) of this subsection within six business days of the date the notice of the independent medical examination was mailed.

Â Â Â Â Â  (2) For any period of time during which any worker commits insanitary or injurious practices which tend to either imperil or retard recovery of the worker, or refuses to submit to such medical or surgical treatment as is reasonably essential to promote recovery, or fails to participate in a program of physical rehabilitation, the right of the worker to compensation shall be suspended with the consent of the director and no payment shall be made for such period. The period during which such worker would otherwise be entitled to compensation may be reduced with the consent of the director to such an extent as the disability has been increased by such refusal.

Â Â Â Â Â  (3) A worker who has received an award for permanent total or permanent partial disability should be encouraged to make a reasonable effort to reduce the disability; and the award shall be subject to periodic examination and adjustment in conformity with ORS 656.268.

Â Â Â Â Â  (4) When the employer of an injured worker, or the employer's insurer determines that the injured worker has failed to follow medical advice from the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 or has failed to participate in or complete physical restoration or vocational rehabilitation programs prescribed for the worker pursuant to this chapter, the employer or insurer may petition the director for reduction of any benefits awarded the worker. Notwithstanding any other provision of this chapter, if the director finds that the worker has failed to accept treatment as provided in this subsection, the director may reduce any benefits awarded the worker by such amount as the director considers appropriate.

Â Â Â Â Â  (5)(a) Except as provided by ORS 656.268 (4)(c) and (10), an insurer or self-insured employer shall cease making payments pursuant to ORS 656.210 and shall commence making payment of such amounts as are due pursuant to ORS 656.212 when an injured worker refuses wage earning employment prior to claim determination and the worker's attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245, after being notified by the employer of the specific duties to be performed by the injured worker, agrees that the injured worker is capable of performing the employment offered.

Â Â Â Â Â  (b) If the worker has been terminated for violation of work rules or other disciplinary reasons, the insurer or self-insured employer shall cease payments pursuant to ORS 656.210 and commence payments pursuant to ORS 656.212 when the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 approves employment in a modified job that would have been offered to the worker if the worker had remained employed, provided that the employer has a written policy of offering modified work to injured workers.

Â Â Â Â Â  (c) If the worker is a person present in the United States in violation of federal immigration laws, the insurer or self-insured employer shall cease payments pursuant to ORS 656.210 and commence payments pursuant to ORS 656.212 when the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 approves employment in a modified job whether or not such a job is available.

Â Â Â Â Â  (6) Any party may request a hearing on any dispute under this section pursuant to ORS 656.283. [Formerly 656.280; 1977 c.804 Â§12; 1977 c.868 Â§4; 1979 c.839 Â§29; 1981 c.535 Â§10; 1981 c.723 Â§4; 1981 c.854 Â§23; 1983 c.816 Â§8; 1985 c.770 Â§7; 1987 c.884 Â§43; 1989 c.598 Â§1; 1990 c.2 Â§25; 1995 c.332 Â§40; 2001 c.865 Â§13; 2003 c.657 Â§11; 2003 c.811 Â§13; 2005 c.675 Â§1]

Â Â Â Â Â  Note: The amendments to 656.325 by section 12, chapter 657, Oregon Laws 2003, become operative January 1, 2008, and apply to injuries occurring on or after January 1, 2008. See sections 15 and 16, chapter 657, Oregon Laws 2003. The amendments to 656.325 by section 14, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. 656.325, as amended by section 12, chapter 657, Oregon Laws 2003, section 14, chapter 811, Oregon Laws 2003, and section 2, chapter 675, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.325. (1)(a) Any worker entitled to receive compensation under this chapter is required, if requested by the Director of the Department of Consumer and Business Services, the insurer or self-insured employer, to submit to a medical examination at a time reasonably convenient for the worker as may be provided by the rules of the director. No more than three independent medical examinations may be requested except after notification to and authorization by the director. If the worker refuses to submit to any such examination, or obstructs the same, the rights of the worker to compensation shall be suspended with the consent of the director until the examination has taken place, and no compensation shall be payable during or for account of such period. The provisions of this paragraph are subject to the limitations on medical examinations provided in ORS 656.268.

Â Â Â Â Â  (b) When a worker is requested by the director, the insurer or self-insured employer to attend an independent medical examination, the examination must be conducted by a physician selected from a list of qualified physicians established by the director under ORS 656.328.

Â Â Â Â Â  (c) The director shall adopt rules applicable to independent medical examinations conducted pursuant to paragraph (a) of this subsection that:

Â Â Â Â Â  (A) Provide a worker the opportunity to request review by the director of the reasonableness of the location selected for an independent examination. Upon receipt of the request for review, the director shall conduct an expedited review of the location selected for the independent medical examination and issue an order on the reasonableness of the location of the examination. The director shall determine if there is substantial evidence for the objection to the location for the independent medical examination based on a conclusion that the required travel is medically contraindicated or other good cause establishing that the required travel is unreasonable. The determinations of the director about the location of independent medical examinations are not subject to review.

Â Â Â Â Â  (B) Impose a monetary penalty against a worker who fails to attend an independent medical examination without prior notification or without justification for not attending the examination. A penalty imposed under this subparagraph may be imposed only on a worker who is not receiving temporary disability benefits under ORS 656.210 or 656.212. An insurer or self-insured employer may offset any future compensation payable to the worker to recover any penalty imposed under this subparagraph from a claim with the same insurer or self-insured employer. When a penalty is recovered from temporary disability or permanent total disability benefits, the amount recovered from each payment may not exceed 25 percent of the benefit payment without prior authorization from the worker.

Â Â Â Â Â  (C) Impose a sanction against a medical service provider that unreasonably fails to provide in a timely manner diagnostic records required for an independent medical examination.

Â Â Â Â Â  (d) Notwithstanding ORS 656.262 (6), if the director determines that the location selected for an independent medical examination is unreasonable, the insurer or self-insured employer shall accept or deny the claim within 90 days after the employer has notice or knowledge of the claim.

Â Â Â Â Â  (e) If the worker has made a timely request for a hearing on a denial of compensability as required by ORS 656.319 (1)(a) that is based on one or more reports of examinations conducted pursuant to paragraph (a) of this subsection and the worker's attending physician does not concur with the report or reports, the worker may request an examination to be conducted by a physician selected by the director from the list described in ORS 656.328. The cost of the examination and the examination report shall be paid by the insurer or self-insured employer.

Â Â Â Â Â  (f) The insurer or self-insured employer shall pay the costs of the medical examination and related services which are reasonably necessary to allow the worker to submit to any examination requested under this section. As used in this paragraph, "related services" includes, but is not limited to, child care, travel, meals, lodging and an amount equivalent to the worker's net lost wages for the period during which the worker is absent if the worker does not receive benefits pursuant to ORS 656.210 (4) during the period of absence. A claim for "related services" described in this paragraph shall be made in the manner prescribed by the director.

Â Â Â Â Â  (g) A worker who objects to the location of an independent medical examination must request review by the director under paragraph (c)(A) of this subsection within six business days of the date the notice of the independent medical examination was mailed.

Â Â Â Â Â  (2) For any period of time during which any worker commits insanitary or injurious practices which tend to either imperil or retard recovery of the worker, or refuses to submit to such medical or surgical treatment as is reasonably essential to promote recovery, or fails to participate in a program of physical rehabilitation, the right of the worker to compensation shall be suspended with the consent of the director and no payment shall be made for such period. The period during which such worker would otherwise be entitled to compensation may be reduced with the consent of the director to such an extent as the disability has been increased by such refusal.

Â Â Â Â Â  (3) A worker who has received an award for unscheduled permanent total or unscheduled partial disability should be encouraged to make a reasonable effort to reduce the disability; and the award shall be subject to periodic examination and adjustment in conformity with ORS 656.268.

Â Â Â Â Â  (4) When the employer of an injured worker, or the employer's insurer determines that the injured worker has failed to follow medical advice from the attending physician or has failed to participate in or complete physical restoration or vocational rehabilitation programs prescribed for the worker pursuant to this chapter, the employer or insurer may petition the director for reduction of any benefits awarded the worker. Notwithstanding any other provision of this chapter, if the director finds that the worker has failed to accept treatment as provided in this subsection, the director may reduce any benefits awarded the worker by such amount as the director considers appropriate.

Â Â Â Â Â  (5)(a) Except as provided by ORS 656.268 (4)(c) and (10), an insurer or self-insured employer shall cease making payments pursuant to ORS 656.210 and shall commence making payment of such amounts as are due pursuant to ORS 656.212 when an injured worker refuses wage earning employment prior to claim determination and the worker's attending physician, after being notified by the employer of the specific duties to be performed by the injured worker, agrees that the injured worker is capable of performing the employment offered.

Â Â Â Â Â  (b) If the worker has been terminated for violation of work rules or other disciplinary reasons, the insurer or self-insured employer shall cease payments pursuant to ORS 656.210 and commence payments pursuant to ORS 656.212 when the attending physician approves employment in a modified job that would have been offered to the worker if the worker had remained employed, provided that the employer has a written policy of offering modified work to injured workers.

Â Â Â Â Â  (c) If the worker is a person present in the United States in violation of federal immigration laws, the insurer or self-insured employer shall cease payments pursuant to ORS 656.210 and commence payments pursuant to ORS 656.212 when the attending physician approves employment in a modified job whether or not such a job is available.

Â Â Â Â Â  (6) Any party may request a hearing on any dispute under this section pursuant to ORS 656.283.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.326 [Amended by 1965 c.285 Â§51; renumbered 656.597]

Â Â Â Â Â  656.327 Medical review of treatment of worker; findings; review; costs. (1)(a) If an injured worker, an insurer or self-insured employer or the Director of the Department of Consumer and Business Services believes that the medical treatment, not subject to ORS 656.260, that the injured worker has received, is receiving, will receive or is proposed to receive is excessive, inappropriate, ineffectual or in violation of rules regarding the performance of medical services, the injured worker, insurer or self-insured employer must request administrative review of the treatment by the director prior to requesting a hearing on the issue and so notify the parties.

Â Â Â Â Â  (b) Unless the director issues an order finding that no bona fide medical services dispute exists, the director shall review the matter as provided in this section. Appeal of an order finding that no bona fide medical services dispute exists shall be made directly to the Workers' Compensation Board within 30 days after issuance of the order. The board shall set aside or remand the order only if the board finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding in the order when the record, reviewed as a whole, would permit a reasonable person to make that finding. The decision of the board is not subject to review by any other court or administrative agency.

Â Â Â Â Â  (c) The insurer or self-insured employer shall not deny the claim for medical services nor shall the worker request a hearing on any issue under this section until the director issues an order under subsection (2) of this section.

Â Â Â Â Â  (2) The director shall review medical information and records regarding the treatment. The director may cause an appropriate medical service provider to perform reasonable and appropriate tests, other than invasive tests, upon the worker and may examine the worker. Notwithstanding ORS 656.325 (1), the worker may refuse a test without sanction. Review of the medical treatment shall be completed and the director shall issue an order within 60 days of the request for review. The director shall create a documentary record sufficient for purposes of judicial review. If the worker, insurer, self-insured employer or medical service provider is dissatisfied with that order, the dissatisfied party may request review under ORS 656.704. The administrative order may be modified at hearing only if it is not supported by substantial evidence in the record or if it reflects an error of law. No new medical evidence or issues shall be admitted. The worker is not obligated to pay for medical treatment determined not to be compensable under this subsection.

Â Â Â Â Â  (3) Upon request of either party, the director may delegate to a physician or a panel of physicians the review of medical treatment under this section. At least one member of any such panel shall be a practitioner of the healing art of the medical service provider whose treatment is being reviewed. No member of any such panel shall be a physician whose treatment is the subject of review. The panel shall be chosen in such manner as the director may prescribe, in consultation with the committee referred to in ORS 656.790. The physician or panel shall submit findings to the director within the time limits as prescribed by the director.

Â Â Â Â Â  (4) The physician or the panel of physicians and the medical arbiter or panel of medical arbiters appointed pursuant to ORS 656.268 acting pursuant to the authority of the director are agents of the Department of Consumer and Business Services and are subject to the provisions of ORS 30.260 to 30.300. The findings of the physician or panel of physicians, the medical arbiter or panel of medical arbiters, all of the records and all communications to or before a panel or arbiter are privileged and are not discoverable or admissible in any proceeding other than those proceedings under this chapter. No member of a panel or a medical arbiter shall be examined or subject to administrative or civil liability regarding participation in or the findings of the panel or medical arbiter or any matter before the panel or medical arbiter other than in proceedings under this chapter.

Â Â Â Â Â  (5) The costs of review of medical treatment by the physician or panel of physicians pursuant to this section and costs incurred by the worker in attending any examination required under this section, including child care, transportation, lodging and meals, shall be paid by the insurer or self-insured employer. [1987 c.884 Â§29; 1990 c.2 Â§26; 1995 c.332 Â§41; 2005 c.26 Â§12]

Â Â Â Â Â  656.328 List of authorized providers of independent medical examinations; exclusion; complaints; rules. (1) The Director of the Department of Consumer and Business Services shall maintain a list of providers that are authorized to perform independent medical examinations.

Â Â Â Â Â  (2) A provider on the list maintained by the director under subsection (1) of this section may be excluded from the list by the director after a finding of a violation of standards of professional conduct for conducting independent medical examinations adopted by the appropriate health professional regulatory board. If a health professional regulatory board has not adopted standards pertaining to independent medical examinations, the guidelines of conduct published by the American Board of Independent Medical Examiners in effect on January 1, 2006, shall apply as standards pertaining to providers conducting independent medical examinations that are licensed by that board. The decision of the director to exclude a provider from the list maintained under subsection (1) of this section is subject to review under ORS 656.704.

Â Â Â Â Â  (3) The director, in consultation with the advisory committee on medical care of the Workers' Compensation Division of the Department of Consumer and Business Services, the Workers' Compensation Management-Labor Advisory Committee and affected interest groups shall develop, and the director shall adopt by rule:

Â Â Â Â Â  (a) Professional licensing training requirements and educational materials for physicians participating in the workers' compensation system and conducting independent medical examinations required under ORS 656.325 (1); and

Â Â Â Â Â  (b) A process for investigating and reviewing complaints about independent medical examinations conducted under the requirements of ORS 656.325 (1) that includes, but is not limited to, standards for referring complaints to the appropriate health professional regulatory board and an appeals process for a physician who disagrees with an action taken by the director under subsection (2) of this section. [2005 c.675 Â§5]

Â Â Â Â Â  Note: 656.328 becomes operative July 1, 2006. See section 6, chapter 675, Oregon Laws 2005.

Â Â Â Â Â  656.329 [1987 c.884 Â§33; repealed by 1995 c.94 Â§1]

Â Â Â Â Â  656.330 [1977 c.868 Â§2; repealed by 1985 c.660 Â§2 and 1985 c.770 Â§5]

Â Â Â Â Â  656.331 Contact, medical examination of worker represented by attorney prohibited without prior written notice; rules. (1) Notwithstanding any other provision of this chapter, if an injured worker is represented by an attorney and the attorney has given written notice of such representation:

Â Â Â Â Â  (a) The Director of the Department of Consumer and Business Services, the insurer or self-insured employer shall not request the worker to submit to an independent medical examination without giving prior or simultaneous written notice to the worker's attorney.

Â Â Â Â Â  (b) An insurer or self-insured employer shall not contact the worker without giving prior or simultaneous written notice to the worker's attorney if the contact affects the denial, reduction or termination of the worker's benefits.

Â Â Â Â Â  (2) The director shall adopt rules necessary to carry out the provisions of subsection (1)(b) of this section. [1985 c.706 Â§8]

Â Â Â Â Â  656.335 [1981 c.723 Â§7; 1985 c.600 Â§3; 1985 c.770 Â§7a; repealed by 1995 c.332 Â§68]

Â Â Â Â Â  656.340 Vocational assistance procedure; eligibility criteria; service providers; rules. (1)(a) The insurer or self-insured employer shall cause vocational assistance to be provided to an injured worker who is eligible for assistance in returning to work.

Â Â Â Â Â  (b) For this purpose the insurer or self-insured employer shall contact a worker with a claim for a disabling compensable injury or claim for aggravation for evaluation of the worker's eligibility for vocational assistance within five days of:

Â Â Â Â Â  (A) Having knowledge of the worker's likely eligibility for vocational assistance, from a medical or investigation report, notification from the worker, or otherwise; or

Â Â Â Â Â  (B) The time the worker is medically stationary, if the worker has not returned to the worker's regular employment or other suitable employment with the employer at the time of injury or aggravation and the worker is not receiving vocational assistance.

Â Â Â Â Â  (c) Eligibility may be redetermined by the insurer or self-insured employer upon receipt of new information that would change the eligibility determination.

Â Â Â Â Â  (2) Contact under subsection (1) of this section shall include informing the worker about reemployment rights, the responsibility of the worker to request reemployment, and wage subsidy and job site modification assistance and the provisions of the preferred worker program pursuant to rules adopted by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) Within five days after notification that the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 has released a worker to return to work, the insurer or self-insured employer shall inform the worker about the opportunity to seek reemployment or reinstatement under ORS 659A.043 and 659A.046. The insurer shall inform the employer of the worker's reemployment rights, wage subsidy and the job site modification assistance and the provisions of the preferred worker program.

Â Â Â Â Â  (4) As soon as possible, and not more than 30 days after the contact required by subsection (1) of this section, the insurer or self-insured employer shall cause an individual certified by the director to provide vocational assistance to determine whether the worker is eligible for vocational assistance. The insurer or self-insured employer shall notify the worker of the decision regarding the worker's eligibility for vocational assistance. If the insurer or self-insured employer decides that the worker is not eligible, the worker may apply to the director for review of the decision as provided in ORS 656.283 (2). A worker determined ineligible upon evaluation under subsection (1)(b)(B) of this section, or because the worker's eligibility has fully and finally expired under standards prescribed by the director, may not be found eligible thereafter unless that eligibility determination is rejected by the director under ORS 656.283 (2) or the worker's condition worsens so as to constitute an aggravation claim under ORS 656.273. A worker is not entitled to vocational assistance benefits when possible eligibility for such benefits arises from a worsening of the worker's condition that occurs after the expiration of the worker's aggravation rights under ORS 656.273.

Â Â Â Â Â  (5) The objectives of vocational assistance are to return the worker to employment which is as close as possible to the worker's regular employment at a wage as close as possible to the weekly wage currently being paid for employment which was the worker's regular employment even though the wage available following employment may be less than the wage prescribed by subsection (6) of this section. As used in this subsection and subsection (6) of this section, "regular employment" means the employment the worker held at the time of the injury or the claim for aggravation under ORS 656.273, whichever gave rise to the potential eligibility for vocational assistance; or, for a worker not employed at the time of the aggravation, the employment the worker held on the last day of work prior to the aggravation.

Â Â Â Â Â  (6)(a) A worker is eligible for vocational assistance if the worker will not be able to return to the previous employment or to any other available and suitable employment with the employer at the time of injury or aggravation, and the worker has a substantial handicap to employment.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) A "substantial handicap to employment" exists when the worker, because of the injury or aggravation, lacks the necessary physical capacities, knowledge, skills and abilities to be employed in suitable employment.

Â Â Â Â Â  (B) "Suitable employment" means:

Â Â Â Â Â  (i) Employment of the kind for which the worker has the necessary physical capacity, knowledge, skills and abilities;

Â Â Â Â Â  (ii) Employment that is located where the worker customarily worked or is within reasonable commuting distance of the worker's residence; and

Â Â Â Â Â  (iii) Employment that produces a weekly wage within 20 percent of that currently being paid for employment that was the worker's regular employment as defined in subsection (5) of this section. The director shall adopt rules providing methods of calculating the weekly wage currently being paid for the worker's regular employment for use in determining eligibility and for providing assistance to eligible workers. If the worker's regular employment was seasonal or temporary, the worker's wage shall be averaged based on a combination of the worker's earned income and any unemployment insurance payments. Only earned income evidenced by verifiable documentation such as federal or state tax returns shall be used in the calculation. Earned income does not include fringe benefits or reimbursement of the worker's employment expenses.

Â Â Â Â Â  (7) Vocational evaluation, help in directly obtaining employment and training shall be available under conditions prescribed by the director. The director may establish other conditions for providing vocational assistance, including those relating to the worker's availability for assistance, participation in previous assistance programs connected with the same claim and the nature and extent of assistance that may be provided. Such conditions shall give preference to direct employment assistance over training.

Â Â Â Â Â  (8) An insurer or self-insured employer may utilize its own staff or may engage any other individual certified by the director to perform the vocational evaluation required by subsection (4) of this section.

Â Â Â Â Â  (9) The director shall adopt rules providing:

Â Â Â Â Â  (a) Standards for and methods of certifying individuals and authorizing vocational assistance providers qualified by education, training, experience and plan of operation to provide vocational assistance to injured workers;

Â Â Â Â Â  (b) Conditions and procedures under which the certification of an individual or the authorization of a vocational assistance provider to provide vocational assistance services may be suspended or revoked for failure to maintain compliance with the certification or authorization standards;

Â Â Â Â Â  (c) Standards for the nature and extent of services a worker may receive, for plans for return to work and for determining when the worker has returned to work; and

Â Â Â Â Â  (d) Procedures, schedules and conditions relating to the payment for services performed by a vocational assistance provider, which shall be based on payment for specific services performed and not fees for services performed on an hourly basis. Fee schedules shall reflect a reasonable rate for direct worker purchases and for all vocational assistance providers and shall be the same within suitable geographic areas.

Â Â Â Â Â  (10) Insurers and self-insured employers shall maintain records and make reports to the director of vocational assistance actions at such times and in such manner as the director may prescribe. Such requirements shall be for the purpose of assisting the Department of Consumer and Business Services in monitoring compliance with this section to insure that workers receive timely and appropriate vocational assistance. The director shall minimize to the greatest extent possible the number, extent and kinds of reports required. The director shall compile a list of the organizations or agencies authorized to provide vocational assistance. A current list shall be distributed by the director to all insurers and self-insured employers. The insurer shall send the list to each worker with the notice of eligibility.

Â Â Â Â Â  (11) When a worker is eligible to receive vocational assistance, the worker and the insurer or self-insured employer shall attempt to agree on the choice of a vocational assistance provider. If the worker agrees, the insurer or self-insured employer may utilize its own staff to provide vocational assistance. If they are unable to agree on a vocational assistance provider, the insurer or self-insured employer shall notify the director and the director shall select a provider. Any change in the choice of vocational assistance provider is subject to the approval of the director.

Â Â Â Â Â  (12) Notwithstanding ORS 656.268, a worker actively engaged in training may receive temporary disability compensation for a maximum of 16 months, subject to extension to 21 months by order of the director for good cause shown. The costs related to vocational assistance training programs may be paid for periods longer than 21 months, but in no event may temporary disability benefits be paid for a period longer than 21 months.

Â Â Â Â Â  (13) As used in this section, "vocational assistance provider" means a public or private organization or agency which provides vocational assistance to injured workers.

Â Â Â Â Â  (14)(a) Determination of eligibility for vocational assistance does not entitle all workers to the same type or extent of assistance.

Â Â Â Â Â  (b) Training shall not be provided to an eligible worker solely because the worker cannot obtain employment, otherwise suitable, that will produce the wage prescribed in subsection (6) of this section unless such training will enable the worker to find employment which will produce a wage significantly closer to that prescribed in subsection (6) of this section.

Â Â Â Â Â  (c) Nothing in this section shall be interpreted to expand the availability of training under this section.

Â Â Â Â Â  (15) A physical capacities evaluation shall be performed in conjunction with vocational assistance or determination of eligibility for such assistance at the request of the insurer or self-insured employer or worker. Such request shall be made to the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245. The attending physician or nurse practitioner, within 20 days of the request, shall perform a physical capacities evaluation or refer the worker for such evaluation or advise the insurer or self-insured employer and the worker in writing that the injured worker is incapable of participating in a physical capacities evaluation. [1981 c.535 Â§2; 1985 c.600 Â§11; 1987 c.884 Â§15; 1990 c.2 Â§27; 1995 c.332 Â§42; amendments by 1995 c.332 Â§42a repealed by 1999 c.6 Â§1; 2003 c.811 Â§15]

Â Â Â Â Â  Note: The amendments to 656.340 by section 16, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the user's convenience.

Â Â Â Â Â  656.340. (1)(a) The insurer or self-insured employer shall cause vocational assistance to be provided to an injured worker who is eligible for assistance in returning to work.

Â Â Â Â Â  (b) For this purpose the insurer or self-insured employer shall contact a worker with a claim for a disabling compensable injury or claim for aggravation for evaluation of the worker's eligibility for vocational assistance within five days of:

Â Â Â Â Â  (A) Having knowledge of the worker's likely eligibility for vocational assistance, from a medical or investigation report, notification from the worker, or otherwise; or

Â Â Â Â Â  (B) The time the worker is medically stationary, if the worker has not returned to the worker's regular employment or other suitable employment with the employer at the time of injury or aggravation and the worker is not receiving vocational assistance.

Â Â Â Â Â  (c) Eligibility may be redetermined by the insurer or self-insured employer upon receipt of new information that would change the eligibility determination.

Â Â Â Â Â  (2) Contact under subsection (1) of this section shall include informing the worker about reemployment rights, the responsibility of the worker to request reemployment, and wage subsidy and job site modification assistance and the provisions of the preferred worker program pursuant to rules adopted by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) Within five days after notification that the attending physician has released a worker to return to work, the insurer or self-insured employer shall inform the worker about the opportunity to seek reemployment or reinstatement under ORS 659A.043 and 659A.046. The insurer shall inform the employer of the worker's reemployment rights, wage subsidy and the job site modification assistance and the provisions of the preferred worker program.

Â Â Â Â Â  (4) As soon as possible, and not more than 30 days after the contact required by subsection (1) of this section, the insurer or self-insured employer shall cause an individual certified by the director to provide vocational assistance to determine whether the worker is eligible for vocational assistance. The insurer or self-insured employer shall notify the worker of the decision regarding the worker's eligibility for vocational assistance. If the insurer or self-insured employer decides that the worker is not eligible, the worker may apply to the director for review of the decision as provided in ORS 656.283 (2). A worker determined ineligible upon evaluation under subsection (1)(b)(B) of this section, or because the worker's eligibility has fully and finally expired under standards prescribed by the director, may not be found eligible thereafter unless that eligibility determination is rejected by the director under ORS 656.283 (2) or the worker's condition worsens so as to constitute an aggravation claim under ORS 656.273. A worker is not entitled to vocational assistance benefits when possible eligibility for such benefits arises from a worsening of the worker's condition that occurs after the expiration of the worker's aggravation rights under ORS 656.273.

Â Â Â Â Â  (5) The objectives of vocational assistance are to return the worker to employment which is as close as possible to the worker's regular employment at a wage as close as possible to the weekly wage currently being paid for employment which was the worker's regular employment even though the wage available following employment may be less than the wage prescribed by subsection (6) of this section. As used in this subsection and subsection (6) of this section, "regular employment" means the employment the worker held at the time of the injury or the claim for aggravation under ORS 656.273, whichever gave rise to the potential eligibility for vocational assistance; or, for a worker not employed at the time of the aggravation, the employment the worker held on the last day of work prior to the aggravation.

Â Â Â Â Â  (6)(a) A worker is eligible for vocational assistance if the worker will not be able to return to the previous employment or to any other available and suitable employment with the employer at the time of injury or aggravation, and the worker has a substantial handicap to employment.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) A "substantial handicap to employment" exists when the worker, because of the injury or aggravation, lacks the necessary physical capacities, knowledge, skills and abilities to be employed in suitable employment.

Â Â Â Â Â  (B) "Suitable employment" means:

Â Â Â Â Â  (i) Employment of the kind for which the worker has the necessary physical capacity, knowledge, skills and abilities;

Â Â Â Â Â  (ii) Employment that is located where the worker customarily worked or is within reasonable commuting distance of the worker's residence; and

Â Â Â Â Â  (iii) Employment that produces a weekly wage within 20 percent of that currently being paid for employment that was the worker's regular employment as defined in subsection (5) of this section. The director shall adopt rules providing methods of calculating the weekly wage currently being paid for the worker's regular employment for use in determining eligibility and for providing assistance to eligible workers. If the worker's regular employment was seasonal or temporary, the worker's wage shall be averaged based on a combination of the worker's earned income and any unemployment insurance payments. Only earned income evidenced by verifiable documentation such as federal or state tax returns shall be used in the calculation. Earned income does not include fringe benefits or reimbursement of the worker's employment expenses.

Â Â Â Â Â  (7) Vocational evaluation, help in directly obtaining employment and training shall be available under conditions prescribed by the director. The director may establish other conditions for providing vocational assistance, including those relating to the worker's availability for assistance, participation in previous assistance programs connected with the same claim and the nature and extent of assistance that may be provided. Such conditions shall give preference to direct employment assistance over training.

Â Â Â Â Â  (8) An insurer or self-insured employer may utilize its own staff or may engage any other individual certified by the director to perform the vocational evaluation required by subsection (4) of this section.

Â Â Â Â Â  (9) The director shall adopt rules providing:

Â Â Â Â Â  (a) Standards for and methods of certifying individuals and authorizing vocational assistance providers qualified by education, training, experience and plan of operation to provide vocational assistance to injured workers;

Â Â Â Â Â  (b) Conditions and procedures under which the certification of an individual or the authorization of a vocational assistance provider to provide vocational assistance services may be suspended or revoked for failure to maintain compliance with the certification or authorization standards;

Â Â Â Â Â  (c) Standards for the nature and extent of services a worker may receive, for plans for return to work and for determining when the worker has returned to work; and

Â Â Â Â Â  (d) Procedures, schedules and conditions relating to the payment for services performed by a vocational assistance provider, which shall be based on payment for specific services performed and not fees for services performed on an hourly basis. Fee schedules shall reflect a reasonable rate for direct worker purchases and for all vocational assistance providers and shall be the same within suitable geographic areas.

Â Â Â Â Â  (10) Insurers and self-insured employers shall maintain records and make reports to the director of vocational assistance actions at such times and in such manner as the director may prescribe. Such requirements shall be for the purpose of assisting the Department of Consumer and Business Services in monitoring compliance with this section to insure that workers receive timely and appropriate vocational assistance. The director shall minimize to the greatest extent possible the number, extent and kinds of reports required. The director shall compile a list of the organizations or agencies authorized to provide vocational assistance. A current list shall be distributed by the director to all insurers and self-insured employers. The insurer shall send the list to each worker with the notice of eligibility.

Â Â Â Â Â  (11) When a worker is eligible to receive vocational assistance, the worker and the insurer or self-insured employer shall attempt to agree on the choice of a vocational assistance provider. If the worker agrees, the insurer or self-insured employer may utilize its own staff to provide vocational assistance. If they are unable to agree on a vocational assistance provider, the insurer or self-insured employer shall notify the director and the director shall select a provider. Any change in the choice of vocational assistance provider is subject to the approval of the director.

Â Â Â Â Â  (12) Notwithstanding ORS 656.268, a worker actively engaged in training may receive temporary disability compensation for a maximum of 16 months, subject to extension to 21 months by order of the director for good cause shown. The costs related to vocational assistance training programs may be paid for periods longer than 21 months, but in no event may temporary disability benefits be paid for a period longer than 21 months.

Â Â Â Â Â  (13) As used in this section, "vocational assistance provider" means a public or private organization or agency which provides vocational assistance to injured workers.

Â Â Â Â Â  (14)(a) Determination of eligibility for vocational assistance does not entitle all workers to the same type or extent of assistance.

Â Â Â Â Â  (b) Training shall not be provided to an eligible worker solely because the worker cannot obtain employment, otherwise suitable, that will produce the wage prescribed in subsection (6) of this section unless such training will enable the worker to find employment which will produce a wage significantly closer to that prescribed in subsection (6) of this section.

Â Â Â Â Â  (c) Nothing in this section shall be interpreted to expand the availability of training under this section.

Â Â Â Â Â  (15) A physical capacities evaluation shall be performed in conjunction with vocational assistance or determination of eligibility for such assistance at the request of the insurer or self-insured employer or worker. Such request shall be made to the attending physician. The attending physician, within 20 days of the request, shall perform a physical capacities evaluation or refer the worker for such evaluation or advise the insurer or self-insured employer and the worker in writing that the injured worker is incapable of participating in a physical capacities evaluation.

Â Â Â Â Â  Note: See notes under 656.202.

DISCLOSURE OF WORKER MEDICAL AND VOCATIONAL CLAIM RECORDS

Â Â Â Â Â  656.360 Confidentiality of worker medical and vocational claim records; exceptions where disclosure permitted. Insurers and their assigned claims agents shall maintain the confidentiality of worker medical and vocational claim records. Worker medical and vocational claim records may not be disclosed to persons other than the worker unless the disclosure is:

Â Â Â Â Â  (1) Made with the consent of the worker or the worker's beneficiary;

Â Â Â Â Â  (2) Reasonably necessary for the insurer or its assigned claims agent to manage, defend or adjust claims, suits or actions or to perform any other function required by or arising out of ORS chapter 654, 655 or 656 or the insurance contract;

Â Â Â Â Â  (3) To detect or prevent criminal activity, fraud, material misrepresentation or nondisclosure;

Â Â Â Â Â  (4) Pursuant to a written agreement that requires the receiving party to maintain the confidentiality of the records; or

Â Â Â Â Â  (5) Otherwise required or permitted by law. [2001 c.377 Â§61]

Â Â Â Â Â  656.362 Liability for disclosure of worker medical and vocational claim records. (1) A cause of action in the nature of defamation, invasion of privacy or negligence may not arise against:

Â Â Â Â Â  (a) Any insurer or assigned claims agent for disclosing worker medical and vocational claim records in accordance with ORS 656.360; or

Â Â Â Â Â  (b) Any person for furnishing worker medical and vocational claim records to an insurer or assigned claims agent in accordance with ORS 656.360.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the disclosure or furnishing of false information with malice or willful intent to injure any person. [2001 c.377 Â§62]

LEGAL REPRESENTATION

Â Â Â Â Â  656.382 Penalties and attorney fees payable by insurer or employer in processing claim. (1) If an insurer or self-insured employer refuses to pay compensation due under an order of an Administrative Law Judge, board or court, or otherwise unreasonably resists the payment of compensation, except as provided in ORS 656.385, the employer or insurer shall pay to the claimant or the attorney of the claimant a reasonable attorney fee as provided in subsection (2) of this section. To the extent an employer has caused the insurer to be charged such fees, such employer may be charged with those fees.

Â Â Â Â Â  (2) If a request for hearing, request for review, appeal or cross-appeal to the Court of Appeals or petition for review to the Supreme Court is initiated by an employer or insurer, and the Administrative Law Judge, board or court finds that the compensation awarded to a claimant should not be disallowed or reduced, the employer or insurer shall be required to pay to the claimant or the attorney of the claimant a reasonable attorney fee in an amount set by the Administrative Law Judge, board or the court for legal representation by an attorney for the claimant at and prior to the hearing, review on appeal or cross-appeal.

Â Â Â Â Â  (3) If upon reaching a decision on a request for hearing initiated by an employer it is found by the Administrative Law Judge that the employer initiated the hearing for the purpose of delay or other vexatious reason or without reasonable ground, the Administrative Law Judge may order the employer to pay to the claimant such penalty not exceeding $750 and not less than $100 as may be reasonable in the circumstances. [1965 c.285 Â§42; 1981 c.854 Â§24; 1983 c.568 Â§1; 1987 c.884 Â§34; 1990 c.2 Â§28; 1995 c.332 Â§42b]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.384 [Formerly 656.582; 1977 c.290 Â§4; 1977 c.804 Â§13; repealed by 1987 c.250 Â§1]

Â Â Â Â Â  656.385 Attorney fees in cases regarding certain medical service or vocational rehabilitation matters; rules; limitation; penalties. (1) In all cases involving a dispute over compensation benefits pursuant to ORS 656.245, 656.247, 656.260, 656.327 or 656.340, where a claimant finally prevails after a proceeding has commenced, the Director of the Department of Consumer and Business Services or the Administrative Law Judge shall require the insurer or self-insured employer to pay a reasonable attorney fee to the claimant's attorney. In such cases, where an attorney is instrumental in obtaining a settlement of the dispute prior to a decision by the director or an Administrative Law Judge, the director or Administrative Law Judge shall require the insurer or self-insured employer to pay a reasonable attorney fee to the claimant or claimant's attorney. The attorney fee must be based on all work the claimant's attorney has done relative to the proceeding at all levels before the department. The attorney fee assessed under this section must be proportionate to the benefit to the injured worker. The director shall adopt rules for establishing the amount of the attorney fee, giving primary consideration to the results achieved and to the time devoted to the case. An attorney fee awarded pursuant to this subsection may not exceed $2,000 absent a showing of extraordinary circumstances.

Â Â Â Â Â  (2) If an insurer or self-insured employer refuses to pay compensation due under ORS 656.245, 656.247, 656.260, 656.327 or 656.340 pursuant to an order of the director, an Administrative Law Judge or the court or otherwise unreasonably resists the payment of such compensation, the insurer or self-insured employer shall pay to the claimant or the attorney of the claimant a reasonable attorney fee as provided in subsection (3) of this section. To the extent an employer has caused the insurer to be charged such fees, such employer may be charged with those fees.

Â Â Â Â Â  (3) If a request for a contested case hearing, review on appeal or cross-appeal to the Court of Appeals or petition for review to the Supreme Court is initiated by an insurer or self-insured employer, and the director, Administrative Law Judge or court finds that the compensation awarded under ORS 656.245, 656.247, 656.260, 656.327 or 656.340 to a claimant should not be disallowed or reduced, the insurer or self-insured employer shall be required to pay to the claimant or the attorney of the claimant a reasonable attorney fee in an amount set by the director, the Administrative Law Judge or the court for legal representation by an attorney for the claimant at the contested case hearing, review on appeal or cross-appeal.

Â Â Â Â Â  (4) If upon reaching a final contested case decision where such contested case was initiated by an insurer or self-insured employer it is found that the insurer or self-insured employer initiated the contested case hearing for the purpose of delay or other vexatious reason or without reasonable ground, the director or Administrative Law Judge may order the insurer or self-insured employer to pay to the claimant such penalty not exceeding $750 and not less than $100 as may be reasonable in the circumstances.

Â Â Â Â Â  (5) Penalties and attorney fees awarded pursuant to this section by the director, an Administrative Law Judge or the courts shall be paid for by the employer or insurer in addition to compensation found to be due to the claimant. [1995 c.332 Â§42d; 2003 c.756 Â§2; 2005 c.26 Â§13]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.386 Recovery of attorney fees in appeal on denied claim; attorney fees in other cases. (1)(a) In all cases involving denied claims where a claimant finally prevails against the denial in an appeal to the Court of Appeals or petition for review to the Supreme Court, the court shall allow a reasonable attorney fee to the claimant's attorney. In such cases involving denied claims where the claimant prevails finally in a hearing before an Administrative Law Judge or in a review by the Workers' Compensation Board, then the Administrative Law Judge or board shall allow a reasonable attorney fee. In such cases involving denied claims where an attorney is instrumental in obtaining a rescission of the denial prior to a decision by the Administrative Law Judge, a reasonable attorney fee shall be allowed.

Â Â Â Â Â  (b) For purposes of this section, a "denied claim" is:

Â Â Â Â Â  (A) A claim for compensation which an insurer or self-insured employer refuses to pay on the express ground that the injury or condition for which compensation is claimed is not compensable or otherwise does not give rise to an entitlement to any compensation;

Â Â Â Â Â  (B) A claim for compensation for a condition omitted from a notice of acceptance, made pursuant to ORS 656.262 (6)(d), which the insurer or self-insured employer does not respond to within 60 days; or

Â Â Â Â Â  (C) A claim for an aggravation made pursuant to ORS 656.273 (2) or for a new medical condition made pursuant to ORS 656.267, which the insurer or self-insured employer does not respond to within 60 days.

Â Â Â Â Â  (c) A denied claim shall not be presumed or implied from an insurer's or self-insured employer's failure to pay compensation for a previously accepted injury or condition in timely fashion. Attorney fees provided for in this subsection shall be paid by the insurer or self-insured employer.

Â Â Â Â Â  (2) In all other cases, attorney fees shall be paid from the increase in the claimant's compensation, if any, except as otherwise expressly provided in this chapter. [Formerly 656.588; 1977 c.804 Â§14; 1981 c.854 Â§25; 1983 c.568 Â§2; 1990 c.2 Â§29; 1991 c.312 Â§1; 1995 c.332 Â§43; 1997 c.605 Â§3; 2001 c.865 Â§9]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.388 Approval of attorney fees required; fee schedule; report of legal service costs. (1) No claim or payment for legal services by an attorney representing the worker or for any other services rendered before an Administrative Law Judge or the Workers' Compensation Board, as the case may be, in respect to any claim or award for compensation to or on account of any person, shall be valid unless approved by the Administrative Law Judge or board, or if proceedings on appeal from the order of the board with respect to such claim or award are had before any court, unless approved by such court. In cases in which a claimant finally prevails after remand from the Supreme Court, Court of Appeals or board, then the Administrative Law Judge, board or appellate court shall approve or allow a reasonable attorney fee for services before every prior forum as authorized under ORS 656.307 (5), 656.308 (2), 656.382 or 656.386. No attorney fees shall be approved or allowed for representation of the claimant before the managed care organization or Director of the Department of Consumer and Business Services except for representation at the contested case hearing.

Â Â Â Â Â  (2) Any claim for payment to a claimant's attorney by the claimant so approved shall, in the manner and to the extent fixed by the Administrative Law Judge, board or such court, be a lien upon compensation.

Â Â Â Â Â  (3) The board shall, after consultation with the Board of Governors of the Oregon State Bar, establish a schedule of fees for attorneys representing a worker and representing an insurer or self-insured employer, under this chapter.

Â Â Â Â Â  (4) The board shall approve no claim for legal services by an attorney representing a claimant to be paid by the claimant if fees have been awarded to the claimant or the attorney of the claimant in connection with the same proceeding under ORS 656.268.

Â Â Â Â Â  (5) Insurers and self-insured employers shall make an annual report to the Director of the Department of Consumer and Business Services reporting attorney salaries and other costs of legal services incurred pursuant to this chapter. The report shall be in such form and shall contain such information as the director prescribes. [Formerly 656.590; 1983 c.568 Â§3; 1987 c.884 Â§35; 1990 c.2 Â§30; 1995 c.332 Â§44]

Â Â Â Â Â  656.390 Frivolous appeals, hearing requests or motions; expenses and attorney fee. (1) Notwithstanding ORS 656.236, if either party requests a hearing before the Hearings Division, requests review of an Administrative Law Judge's decision before the Workers' Compensation Board, appeals for review of the claim to the Court of Appeals or to the Supreme Court, or files a motion for reconsideration of the decision of the Court of Appeals or the Supreme Court, and the Administrative Law Judge, board or court finds that the appeal or motion for reconsideration was frivolous or was filed in bad faith or for the purpose of harassment, the Administrative Law Judge, board or court may impose an appropriate sanction upon the attorney who filed the request for hearing, request for review, appeal or motion. The sanction may include an order to pay to the other party the amount of the reasonable expenses incurred by reason of the request for hearing, request for review, appeal or motion, including a reasonable attorney fee.

Â Â Â Â Â  (2) As used in this section, "frivolous" means the matter is not supported by substantial evidence or the matter is initiated without reasonable prospect of prevailing. [1987 c.884 Â§31; 1995 c.332 Â§45]

Â Â Â Â Â  656.401 [1965 c.285 Â§74; 1967 c.359 Â§699; repealed by 1975 c.556 Â§25 (656.403 enacted in lieu of 656.401)]

Â Â Â Â Â  656.402 [Renumbered 656.712]

SELF-INSURED AND CARRIER-INSURED EMPLOYERS; INSURERS AND GUARANTY CONTRACTS

Â Â Â Â Â  656.403 Obligations of self-insured employer. (1) A self-insured employer directly assumes the responsibility for providing compensation due subject workers and their beneficiaries under this chapter.

Â Â Â Â Â  (2) The claims of subject workers and their beneficiaries resulting from injuries while employed by a self-insured employer shall be handled in the manner provided by this chapter. A self-insured employer is subject to the rules of the Director of the Department of Consumer and Business Services with respect to such claims.

Â Â Â Â Â  (3) Security deposited by a self-insured employer shall not relieve any such employer from full and primary responsibility for claims administration and payment of compensation under this chapter. This subsection applies to a self-insured employer even though the self-insured employer insures or reinsures all or any portion of risks under this chapter with an insurance company authorized to do business in this state or with any other insurer with whom insurance can be placed or secured pursuant to ORS 744.305 to 744.405 (1985 Replacement Part).

Â Â Â Â Â  (4) When a self-insured employer is a worker leasing company required to be licensed pursuant to ORS 656.850 and 656.855, the company also shall comply with the worker leasing company regulatory provisions of ORS chapters 656 and 737 and with such rules as may be adopted pursuant to ORS 656.726 and 731.244 for the supervision and regulation of worker leasing companies. [1975 c.556 Â§26 (enacted in lieu of 656.401); 1981 c.854 Â§26; 1993 c.628 Â§7]

Â Â Â Â Â  656.404 [Repealed by 1959 c.449 Â§5]

Â Â Â Â Â  656.405 [1965 c.285 Â§75 (1); 1967 c.359 Â§700; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.406 [Renumbered 656.714]

Â Â Â Â Â  656.407 Qualifications of insured employers; rules. (1) An employer shall establish proof with the Director of the Department of Consumer and Business Services that the employer is qualified either:

Â Â Â Â Â  (a) As a carrier-insured employer by causing a guaranty contract issued by a guaranty contract insurer to be filed with the director; or

Â Â Â Â Â  (b) As a self-insured employer by establishing proof that the employer has an adequate staff qualified to process claims promptly and has the financial ability to make certain the prompt payment of all compensation and other payments that may become due to the director under this chapter.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a self-insured employer shall establish proof of financial ability by providing security that the director determines acceptable by rule. The security must be in an amount reasonably sufficient to insure payment of compensation and other payments that may become due to the director but not less than the employer's normal expected annual claim liabilities and in no event less than $100,000. In arriving at the amount of security required under this subsection, the director may take into consideration the financial ability of the employer to pay compensation and other payments and probable continuity of operation. The security shall be held by the director to secure the payment of compensation for injuries to subject workers of the employer and to secure other payments that may become due from the employer to the director under this chapter. Moneys received as security under this subsection shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. The amount of security may be increased or decreased from time to time by the director.

Â Â Â Â Â  (3)(a) A city or county that wishes to be exempt from subsection (2) of this section may make written application therefor to the director. The application shall include a copy of the city's or county's most recent annual audit as filed with the Secretary of State under ORS 297.405 to 297.740, information regarding the establishment of a loss reserve account for the payment of compensation to injured workers and such other information as the director may require. The director shall approve the application and the city or county shall be exempt from subsection (2) of this section if the director finds that:

Â Â Â Â Â  (A) The city or county has been a self-insured employer in compliance with subsection (2) of this section for more than three consecutive years prior to making the application referred to in this subsection as an independently self-insured employer and not as part of a self-insured group.

Â Â Â Â Â  (B) The city or county has in effect a loss reserve account:

Â Â Â Â Â  (i) That is actuarially sound and that is adequately funded as determined by an annual audit under ORS 297.405 to 297.740 to pay all compensation to injured workers and amounts due the director pursuant to this chapter. A copy of the annual audit shall be filed with the director. Upon a finding that there is probable cause to believe that the loss reserve account is not actuarially sound, the director may require a city or county to obtain an independent actuarial audit of the loss reserve account. The requirements of this subsection are in addition to and not in lieu of any other audit or reporting requirement otherwise prescribed by or pursuant to law.

Â Â Â Â Â  (ii) That is dedicated to and may be expended only for the payment of compensation and amounts due the director by the city or county under this chapter.

Â Â Â Â Â  (b) The director shall have the first lien and priority right to the full amount of the loss reserve account required to pay the present discounted value of all present and future claims under this chapter.

Â Â Â Â Â  (c) The city or county shall notify the director no later than 60 days prior to any action to discontinue the loss reserve account. The city or county shall advise the director of the city's or county's plans to submit the security deposits required in subsection (2) of this section, or obtain coverage as a carrier-insured employer prior to the date the loss reserve account ceases to exist. If the city or county elects to discontinue self-insurance, it shall submit such security as the director may require to insure payment of all compensation and amounts due the director for the period the city or county was self-insured.

Â Â Â Â Â  (d) In order to requalify as a self-insured employer, the city or county must deposit prior to discontinuance of the loss reserve account such security as is required by the director pursuant to subsection (2) of this section.

Â Â Â Â Â  (e) Notwithstanding ORS 656.440, if prior to the date of discontinuance of the loss reserve account the director has not received the security deposits required in subsection (2) of this section, the city's or county's certificate of self-insurance is automatically revoked as of that date. [1975 c.556 Â§27; 1979 c.839 Â§28; 1981 c.854 Â§27; 1985 c.212 Â§7; 1989 c.966 Â§67; 1991 c.648 Â§1; 1993 c.18 Â§140; 2003 c.170 Â§2]

Â Â Â Â Â  656.408 [Renumbered 656.716]

Â Â Â Â Â  656.409 [1965 c.285 Â§75(2), (3); repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.410 [Amended by 1965 c.285 Â§54; renumbered 656.726]

Â Â Â Â Â  656.411 [1975 c.556 Â§28; 1979 c.348 Â§1; repealed by 1981 c.854 Â§1]

Â Â Â Â Â  656.412 [Amended by 1965 c.285 Â§52; renumbered 656.732]

Â Â Â Â Â  656.413 [1965 c.285 Â§76(1), (2); repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.414 [Renumbered 656.718]

Â Â Â Â Â  656.415 [1975 c.556 Â§30; repealed by 1981 c.854 Â§1]

Â Â Â Â Â  656.416 [Amended by 1965 c.285 Â§53; renumbered 656.722]

Â Â Â Â Â  656.417 [1965 c.285 Â§76 (3), (8); 1967 c.341 Â§6; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.418 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.419 Guaranty contracts. (1) A guaranty contract issued by an insurer shall provide that the insurer agrees to assume, without monetary limit, the liability of the employer, arising during the period the guaranty contract is in effect, for prompt payment of all compensation for compensable injuries that may become due under this chapter to subject workers and their beneficiaries.

Â Â Â Â Â  (2) A guaranty contract issued by a guaranty contract insurer shall be filed with the Director of the Department of Consumer and Business Services by the insurer within 30 days after workers' compensation coverage of the employer is effective. The filing shall be in such form and manner as the director may prescribe. A guaranty contract shall contain:

Â Â Â Â Â  (a) The name and address of the employer;

Â Â Â Â Â  (b) A description of the occupation in which the employer is engaged or proposes to engage;

Â Â Â Â Â  (c) The effective date of the workers' compensation coverage;

Â Â Â Â Â  (d) Notice that an employer has elected to provide coverage pursuant to ORS 656.039; and

Â Â Â Â Â  (e) Such other information as the director may from time to time require.

Â Â Â Â Â  (3) Workers' compensation coverage is effective when the application of the subject employer for coverage together with any required fees or premium are received and accepted by an authorized representative of an insurer.

Â Â Â Â Â  (4) If the name or address of an insured employer is changed, the insurer shall, within 30 days after the date the change is received by the insurer, file a change-of-name or change-of-address notice with the director setting forth the correct name and address of the employer.

Â Â Â Â Â  (5) Coverage of an employer under a guaranty contract continues until canceled or terminated as provided by ORS 656.423 or 656.427. [1975 c.556 Â§29; 1977 c.405 Â§7; 1981 c.854 Â§28; 1987 c.237 Â§1; 1995 c.93 Â§35; 1995 c.332 Â§46; 2003 c.170 Â§3]

Â Â Â Â Â  656.420 [Renumbered 656.758]

Â Â Â Â Â  656.421 [1965 c.285 Â§76(4), (5), (6), (7); repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.422 [Amended by 1959 c.450 Â§5; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.423 Cancellation of coverage by employer; notice required. (1) An insured employer may cancel coverage with the insurer by giving the insurer at least 30 days' written notice, unless a shorter period is permitted by subsection (3) of this section.

Â Â Â Â Â  (2) Cancellation of coverage is effective at 12 midnight 30 days after the date the cancellation notice is received by an authorized representative of the insurer, unless a later date is specified.

Â Â Â Â Â  (3) An employer may cancel coverage effective less than 30 days after written notice is received by an agent of the insurer by providing other coverage or by becoming a self-insured employer. A cancellation under this subsection is effective immediately upon the effective date of the other coverage or the effective date of certification as a self-insured employer. [1975 c.556 Â§31; 1981 c.854 Â§29; 2003 c.170 Â§4]

Â Â Â Â Â  656.424 [Renumbered 656.734]

Â Â Â Â Â  656.425 [1965 c.285 Â§76a; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.426 [Amended by 1965 c.285 Â§68b; renumbered 656.702]

Â Â Â Â Â  656.427 Termination of guaranty contract or surety bond liability by insurer; rules. (1) An insurer that issues a guaranty contract or a surety bond to an employer under this chapter may terminate liability on its contract or bond, as the case may be, by giving the employer and the Director of the Department of Consumer and Business Services notice of termination in accordance with rules adopted by the director. A notice of termination shall state the effective date of termination.

Â Â Â Â Â  (2) An insurer may terminate liability under this section as follows:

Â Â Â Â Â  (a) If the termination of a guaranty contract is for reasons other than those set forth in paragraph (b) of this subsection, it is effective at 12 midnight not less than 30 days after the date the notice is mailed to the employer.

Â Â Â Â Â  (b) If the termination of a guaranty contract is based on the insurer's decision not to offer insurance to employers within a specific premium category, it is effective not sooner than 90 days after the date the notice is mailed to the employer.

Â Â Â Â Â  (c) The termination of a surety bond is effective at 12 midnight not less than 30 days after the date the notice is received by the director.

Â Â Â Â Â  (3) Notice to the employer under this section shall be given by mail, addressed to the employer at the last-known address of the employer. If the employer is a partnership, notice may be given to any of the partners. If the employer is a limited liability company, notice may be given to any manager, or in a member managed limited liability company, to any of the members. If the employer is a corporation, notice may be given to any agent or officer of the corporation under whom legal process may be served.

Â Â Â Â Â  (4) Termination shall in no way limit liability that was incurred under the guaranty contract or surety bond prior to the effective date of the termination.

Â Â Â Â Â  (5) If, before the effective date of a termination under this section, the employer gives notice to the insurer that it has not obtained coverage from another insurer and intends to become insured under the assigned risk plan established under ORS 656.730, the insurer shall insure that continuing coverage is provided to the employer under the plan without further application by the employer, transferring the risk to the plan as of the effective date of termination. If the insurer is a servicing carrier under the plan, it shall continue to provide coverage for the employer as a servicing carrier, at least until another servicing carrier is provided for the employer in the normal course of administering the plan. If the insurer is not a servicing carrier, it shall apply to the plan for coverage on the employer's behalf. Nothing in this section is intended to limit the authority of administrators of the plan to require the employer to provide deposits or to make payments consistent with plan requirements. However, the rules of the plan shall allow any deposit requirements imposed by the plan to be deferred for as long as one year. [1975 c.556 Â§32; 1981 c.854 Â§30; 1981 c.874 Â§5; 1981 c.876 Â§6; 1985 c.212 Â§8; 1990 c.1 Â§1; 1995 c.93 Â§36; 1995 c.332 Â§46a; 2003 c.170 Â§5]

Â Â Â Â Â  656.428 [Amended by 1957 c.440 Â§3; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.429 [1965 c.285 Â§77; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.430 Certification of self-insured employer; employer groups; insurance policy requirements; revocation of certification; rules. (1) Upon determining that an employer has qualified as a self-insured employer under ORS 656.407, the Director of the Department of Consumer and Business Services shall issue a certificate to that effect to the employer.

Â Â Â Â Â  (2) Coverage of a self-insured employer is effective on the date of certification unless a later date is specified in the certificate.

Â Â Â Â Â  (3) Two or more entities shall not be included in the certification of one employer unless in each entity the same person, or group of persons, or corporation owns a majority interest. If an entity owns a majority interest in another entity which in turn owns the majority interest in another entity, all entities so related may be combined regardless of the number of entities in succession. If more than one entity is included in the certification of one employer, each entity included is jointly and severally liable for any compensation and other amounts due the Department of Consumer and Business Services under this chapter by any entity included in the certification.

Â Â Â Â Â  (4) In the term "majority interest," as used in this section, "majority" means more than 50 percent.

Â Â Â Â Â  (5) If an entity other than a partnership:

Â Â Â Â Â  (a) Has issued voting stock, "majority interest" means a majority of the issued voting stock;

Â Â Â Â Â  (b) Has not issued voting stock, "majority interest" means a majority of the members; or

Â Â Â Â Â  (c) Has not issued voting stock and has no members, "majority interest" means a majority of the board of directors or comparable governing body.

Â Â Â Â Â  (6) If the entity is a partnership, majority interest shall be determined in accordance with the participation of each general partner in the profits of the partnership.

Â Â Â Â Â  (7) Notwithstanding any other provision of this section, the director may certify five or more subject employers as a self-insured employer group, which shall be considered an employer for purposes of this chapter, if:

Â Â Â Â Â  (a) The director finds that the employers as a group meet the requirements of ORS 656.407 (1)(b) and (2);

Â Â Â Â Â  (b) The director determines that:

Â Â Â Â Â  (A) If the employers as a group have insurance coverage with a retention of $100,000 or more, the employers have a combined net worth of $1 million or more; or

Â Â Â Â Â  (B) If the employers as a group have insurance coverage with a retention of less than $100,000, the employers have a combined net worth at least equal to the proportion of $1 million that the retention bears to $100,000;

Â Â Â Â Â  (c) The director finds that the grouping is likely to improve accident prevention and claims handling for the employer;

Â Â Â Â Â  (d) Each employer executes and files with the designated entity a written agreement, in such form as the director may prescribe, in which:

Â Â Â Â Â  (A) The employer agrees to be jointly and severally liable for the payment of any compensation and other amounts due to the Department of Consumer and Business Services under this chapter incurred by a member of the group; or

Â Â Â Â Â  (B) The employer, if a city, county, special district described and listed in ORS 198.010 or 198.180, translator district formed under ORS 354.605 to 354.715, weed control district organized under ORS 570.505 to 570.575, intergovernmental agency created under ORS 225.050, school district as defined in ORS 255.005 (8), public housing authority created under ORS chapter 456 or regional council of governments created under ORS chapter 190, agrees to be individually liable for the payment of any compensation and other amounts due to the department under this chapter incurred by the employer during the period of group self-insurance;

Â Â Â Â Â  (e) The director finds that the employer group is organized as a corporation or cooperative pursuant to ORS chapter 60, 62 or 65, is an intergovernmental entity created under ORS 190.003 to 190.130 and the bylaws require the governing group to obtain fidelity bonds;

Â Â Â Â Â  (f) The director finds that the employer group has designated an entity within or for the group responsible for centralized claims processing, payroll records, safety requirements, recording and submitting assessments and contributions and making such other reports as the director may require; and

Â Â Â Â Â  (g) The employer has presented a method approved by the director to notify the department of:

Â Â Â Â Â  (A) The commencement or termination of membership by employers in the group, and the effect thereof on the net worth of the employers in the group; and

Â Â Â Â Â  (B) Whether an employer who terminates membership in the group continues to be a subject employer.

Â Â Â Â Â  (8) A self-insured employer must have excess insurance coverage appropriate for the employer's potential liability under this chapter with an insurer authorized to do business in this state. A self-insured employer certified prior to November 1, 1981, must have excess insurance coverage appropriate for the employer's potential liability under this chapter either with an insurer authorized to do business in this state or with any other insurer from whom such insurance can be obtained pursuant to ORS 744.305 to 744.405 (1985 Replacement Part). Evidence of such coverage must be submitted at the time application is made for self-insured certification in the form of an insurance binder providing the appropriate coverage effective the date of certification. The policy providing such coverage must be filed with the director not later than 30 days after the date the coverage is effective. Any changes in the insurer or the coverage must be filed with the department not later than 30 days after the effective date of the change. With respect to such coverage:

Â Â Â Â Â  (a) The policy must include a provision, approved by the director, for reimbursement to the department of all expenses paid by the department on behalf of the employer pursuant to ORS 656.614 (1) and 656.443 in the same manner as if the department were the insured employer, subject to the policy limitations on amounts and limits of liability to the insured employer; and

Â Â Â Â Â  (b) The period of coverage must be continuous and remain in effect until the certification is revoked or canceled.

Â Â Â Â Â  (9) Notwithstanding ORS 656.440, the director may revoke the certification of any self-insured employer after giving 30 days' written notice if the employer:

Â Â Â Â Â  (a) Fails to comply with subsection (8) of this section; or

Â Â Â Â Â  (b) In the case of an employer described in subsection (7) of this section, fails to comply with that subsection.

Â Â Â Â Â  (10) A self-insured employer must have an occupational safety and health loss control program as required by ORS 654.097.

Â Â Â Â Â  (11) The director, by rule shall:

Â Â Â Â Â  (a) Prescribe methods for determining and approving net worth.

Â Â Â Â Â  (b) Prescribe the types and approve the retention and limitation levels of excess insurance policies.

Â Â Â Â Â  (c) Establish reporting requirements.

Â Â Â Â Â  (d) Prescribe information to be submitted in applications for self-insured employer certifications.

Â Â Â Â Â  (e) Prescribe the form and manner of reporting commencement or termination in a self-insured employer group.

Â Â Â Â Â  (f) Prescribe the form, amount and manner for establishing and operating a common claims fund.

Â Â Â Â Â  (g) Prescribe such other requirements as the director considers necessary so that employers certified as self-insured employers will meet the financial responsibilities under this chapter.

Â Â Â Â Â  (12) For the purpose of certification as a self-insured employer group, cities, counties, special districts created under ORS 198.010, intergovernmental agencies created under ORS 225.050, school districts as defined in ORS 255.005 (8), public housing authorities created under ORS chapter 456 and regional councils of governments created under ORS chapter 190 shall be considered by the director to be of the same industry.

Â Â Â Â Â  (13) Notwithstanding subsection (8) of this section, a public utility with assets of more than $500 million may obtain excess insurance coverage from an eligible surplus lines insurer. As used in this subsection, "public utility" has the meaning given that term in ORS 757.005. [1975 c.556 Â§33; 1979 c.845 Â§1; 1981 c.535 Â§38; 1983 c.816 Â§9; 1985 c.739 Â§6; 1987 c.94 Â§107; 1987 c.800 Â§1; 1987 c.884 Â§58; 1989 c.602 Â§1; 1993 c.817 Â§2; 1999 c.280 Â§1; 2003 c.170 Â§6; 2005 c.189 Â§1]

Â Â Â Â Â  656.431 [1965 c.285 Â§78; 1973 c.620 Â§6; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.432 [1977 c.659 Â§2; 1979 c.815 Â§8; repealed by 1981 c.854 Â§1]

Â Â Â Â Â  656.434 Certification effective until canceled or revoked; revocation of certificate. (1) A certification issued under ORS 656.430 remains in effect until:

Â Â Â Â Â  (a) Revoked by the Director of the Department of Consumer and Business Services as provided by this section and ORS 656.440; or

Â Â Â Â Â  (b) Canceled by the employer with the approval of the director.

Â Â Â Â Â  (2) The director may revoke the certification of a self-insured employer if:

Â Â Â Â Â  (a) The employer fails to comply with ORS 656.407 or 656.430; or

Â Â Â Â Â  (b) The employer commits any violation for which a civil penalty could be assessed under ORS 656.745.

Â Â Â Â Â  (3) When the certification of a self-insured employer is revoked, or when an employer terminates in a self-insured employer group, that employer must immediately comply with ORS 656.017 (1). If the employer fails to so comply, notwithstanding ORS 656.052 (3), the director immediately may file suit in the circuit court of the county in which the employer resides or employs workers. Upon filing of such a suit, the court shall set a date for hearing and shall cause notice thereof to be served on the employer. The hearing shall be not less than five nor more than 15 days from the date of service of the notice. Upon commencement of the suit, the circuit court shall enjoin the employer from further employing workers until the employer complies with ORS 656.017 (1). [1975 c.556 Â§34; 1979 c.845 Â§2; 1981 c.535 Â§39]

Â Â Â Â Â  656.440 Notice of certificate revocation; appeal; effective date; termination. (1) Before revocation of certification under ORS 656.434 becomes effective, the Director of the Department of Consumer and Business Services shall give the employer notice that the certification will be revoked stating the grounds for the revocation. The notice shall be served on the employer in the manner provided by ORS 656.427 (3). The revocation shall become effective within 10 days after receipt of such notice by the employer unless within such period of time the employer corrects the grounds for the revocation or appeals in writing to the director. The director shall refer the request for hearing to the Workers' Compensation Board for a hearing before an Administrative Law Judge.

Â Â Â Â Â  (2) If the employer appeals, the Hearings Division of the Workers' Compensation Board under ORS 656.283 shall set a date for a hearing, which date shall be within 30 days after receiving the appeal request, and shall give the employer at least five days' notice of the time and place of the hearing. A record of the hearing shall be kept but it need not be transcribed unless requested by the employer. The cost of transcription shall be charged to the employer. Within 10 days after the hearing, the Administrative Law Judge shall either affirm or disaffirm the revocation and give the employer written notice thereof by registered or certified mail.

Â Â Â Â Â  (3) If revocation is affirmed on review by the Administrative Law Judge, the revocation is effective five days after the employer receives notice of the affirmance unless within such period of time the employer corrects the grounds for the revocation or petitions for judicial review of the affirmance pursuant to ORS 183.480 to 183.497.

Â Â Â Â Â  (4) If the revocation is affirmed following judicial review, the revocation is effective five days after entry of the final judgment of affirmance, unless within such period the employer corrects the grounds for the revocation. [1975 c.556 Â§35; 1977 c.804 Â§15; 2003 c.576 Â§530; 2005 c.26 Â§14]

Â Â Â Â Â  656.442 [1967 c.341 Â§7; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.443 Procedure upon default by employer. (1) If an employer defaults in payment of compensation or other payments due to the Director of the Department of Consumer and Business Services under this chapter, the director may, on notice to the employer and any insurer providing a guaranty contract or surety bond to such employer, use money or interest and dividends on securities, sell securities or institute legal proceedings on any surety bond or guaranty contract deposited or filed with the director to the extent necessary to make such payments.

Â Â Â Â Â  (2) Prior to any default by the employer, the employer is entitled to all interest and dividends on securities on deposit and to exercise all voting rights, stock options and other similar incidents of ownership of the securities.

Â Â Â Â Â  (3) If for any reason the certification of a self-insured employer is canceled or terminated, or the coverage of a carrier-insured employer is canceled or terminated, the security deposited or the guaranty contract filed with the director shall remain on deposit or in effect, as the case may be, for a period of at least 62 months after the employer ceases to be a self-insured or a carrier-insured employer. The security or contract shall be maintained in such amount as is necessary to secure the outstanding and contingent liability arising from the accidental injuries secured by such security or contract, and to assure the payment of claims for aggravation and claims under ORS 656.278 based on such accidental injuries. At the expiration of the 62 months' period, or such other period as the director may consider proper, the director may accept in lieu of any such security or contract a policy of paid-up insurance in a form approved by the director. [1975 c.556 Â§36; 1981 c.854 Â§31; 1987 c.373 Â§32]

Â Â Â Â Â  656.444 [1967 c.341 Â§9; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.445 Advancement of funds from Workers' Benefit Fund for compensation due workers insured by insurer in default; limitations; rules. (1) If an insurer defaults in payment of compensation due an injured worker, the Director of the Department of Consumer and Business Services may advance funds from the Workers' Benefit Fund to injured workers who have not received payment of compensation due from the insurer in default.

Â Â Â Â Â  (2) The maximum expenditures that may be made under this section may not exceed the amount of securities on deposit for the insurer pursuant to ORS 731.628.

Â Â Â Â Â  (3) The director shall adopt rules to regulate, manage and disburse moneys in the Workers' Benefit Fund for the purposes of subsection (1) of this section. The rules shall include but not be limited to eligibility criteria, procedures for distributing funds, accounting procedures and a maximum expenditure limitation on payments made under subsection (1) of this section from the fund. [2001 c.974 Â§6]

Â Â Â Â Â  656.446 [1967 c.341 Â§10; repealed by 1975 c.556 Â§54]

Â Â Â Â Â  656.447 Sanctions against insurer for failure to comply with contracts, orders or rules. (1) The Director of the Department of Consumer and Business Services may suspend or revoke the authorization of a guaranty contract insurer to issue guaranty contracts if the director, after notice to the company and giving the company an opportunity to be heard and present evidence, finds that:

Â Â Â Â Â  (a) The company has failed to comply with its obligations under any such contract; or

Â Â Â Â Â  (b) The company has failed to comply with the orders of the director or the provisions of this chapter or any rule promulgated pursuant thereto.

Â Â Â Â Â  (2) A suspension or revocation shall not affect the liability of any such company on any guaranty contract in force prior to the suspension or revocation. [1975 c.556 Â§37; 1977 c.430 Â§2; 1987 c.373 Â§33]

Â Â Â Â Â  656.451 [1975 c.585 Â§6; 1981 c.854 Â§32; 1987 c.373 Â§34; 1987 c.884 Â§59; 1989 c.654 Â§1; 1991 c.640 Â§1; renumbered 654.097]

Â Â Â Â Â  656.452 [Amended by 1965 c.285 Â§54a; renumbered 656.632]

Â Â Â Â Â

Â Â Â Â Â  656.454 [Renumbered 656.634]

Â Â Â Â Â  656.455 Self-insured employers required to keep records of compensation claims; location and inspection; expenses of audits and inspections; rules. (1) Every self-insured employer shall maintain a place of business in this state where the employer shall keep complete records of all claims for compensation made to the employer under this chapter or a self-insured employer may, under the conditions prescribed by ORS 731.475 (3), keep such records in this state at places operated by service companies. The records shall be retained in, and may be removed from, this state or disposed of, in accordance with the rules of the Director of the Department of Consumer and Business Services adopted pursuant to ORS 731.475. Such records shall be available to the director for examination and audit at all reasonable times upon notice by the director to the employer.

Â Â Â Â Â  (2) With the permission of the director, a self-insured employer may keep all claims records and process claims from a location outside of the state. The director shall by rule prescribe the conditions and procedure for obtaining permission of the director. The director may revoke permission for failure of the employer to comply with the rules. If the permission of an employer is revoked by the director, the employer shall be allowed 60 days after the order of revocation becomes final to comply with subsection (1) of this section. The expenses of the director to examine and audit the records of a self-insured employer outside of this state shall be paid by the employer.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a self-insured employer may not have at any one time more than three locations where claims are processed or records are maintained. [1975 c.585 Â§8; 1989 c.630 Â§2]

Â Â Â Â Â  656.456 [Amended by 1955 c.323 Â§2; 1957 c.63 Â§1; 1959 c.178 Â§1; 1961 c.697 Â§1; 1965 c.285 Â§62; renumbered 656.636]

Â Â Â Â Â

Â Â Â Â Â  656.458 [Repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.460 [Amended by 1953 c.674 Â§13; 1959 c.517 Â§3; 1963 c.323 Â§1; 1965 c.285 Â§64; renumbered 656.638]

Â Â Â Â Â  656.462 [Amended by 1953 c.674 Â§13; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.464 [Amended by 1953 c.674 Â§13; 1957 c.574 Â§5; 1959 c.449 Â§2; 1965 c.285 Â§66b; renumbered 656.642]

Â Â Â Â Â  656.466 [Amended by 1953 c.674 Â§13; 1959 c.449 Â§3; 1965 c.285 Â§67g; renumbered 656.644]

Â Â Â Â Â  656.468 [Amended by 1953 c.674 Â§13; 1965 c.285 Â§66; renumbered 656.640]

Â Â Â Â Â  656.470 [Repealed by 1953 c.674 Â§13]

Â Â Â Â Â  656.472 [Amended by 1953 c.674 Â§13; 1957 c.574 Â§6; 1959 c.449 Â§4; 1965 c.285 Â§68a; renumbered 656.602]

Â Â Â Â Â  656.474 [Amended by 1953 c.674 Â§13; 1965 c.285 Â§68c; renumbered 656.604]

CHARGES AGAINST EMPLOYERS AND WORKERS

Â Â Â Â Â  656.502 "Fiscal year" defined. As used in ORS 656.502 to 656.526, "fiscal year" means the period of time commencing on July 1 and ending on the succeeding June 30.

Â Â Â Â Â  656.504 Rates, charges, fees and reports by employers insured by State Accident Insurance Fund Corporation. (1) Every employer insured by the State Accident Insurance Fund Corporation shall pay to the State Accident Insurance Fund Corporation on or before the 15th day of each month, for insurance coverage, a percentage of the employer's total payroll for the preceding calendar month of subject workers according to and at the rates promulgated by the State Accident Insurance Fund Corporation under ORS 656.508 and shall forward to the State Accident Insurance Fund Corporation on or before the 15th day of each month a signed statement showing the employer's total payroll for the preceding calendar month, the kind of work performed, the number of workers and the number of days worked. The State Accident Insurance Fund Corporation may establish other reporting periods and payment-due dates and in lieu of payment based upon a percentage of total payroll may promulgate rates to be paid by employers insured with the State Accident Insurance Fund Corporation utilizing a certain number of cents for each work-hour worked by workers in such employer's employ. Each such employer shall also pay an annual fee, deposit and minimum premium in such amount and at such time as the State Accident Insurance Fund Corporation shall prescribe, to the Industrial Accident Fund for each calendar year. Each such employer may be required to pay a registration fee in such amount and at such time as the State Accident Insurance Fund Corporation shall prescribe. The State Accident Insurance Fund Corporation may vary the amount of these fees and minimum premium by employer groupings, accept them in lieu of the other premiums which are based on the employer's payroll, and may adjust the period of application from a calendar year to a fiscal year.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation may provide for a short rate premium applicable to employers who cancel their coverage with the State Accident Insurance Fund Corporation prior to the expiration of the coverage period using a standard short rate table. [Amended by 1957 c.441 Â§3; 1959 c.450 Â§6; 1965 c.285 Â§69; 1967 c.341 Â§8; 1979 c.348 Â§2; 1981 c.535 Â§11; 1981 c.854 Â§33]

Â Â Â Â Â  656.505 Estimate of payroll when employer fails to file payroll report; demand for and recovery of premiums and assessments. (1) In every case where an employer fails or refuses to file any report of payroll required by ORS 656.504 and fails or refuses to pay the premiums and assessments due on such unreported payroll the State Accident Insurance Fund Corporation shall have authority to estimate such payroll and make a demand for premiums and assessments due thereon.

Â Â Â Â Â  (2) If the report required and the premiums and assessments due thereon are not made within 30 days from the mailing of such demand the employer shall be in default as provided in ORS 656.560, and the corporation may have and recover judgment or file liens for such estimated premiums and assessments or the actual premium and assessment, whichever is greater. [1953 c.679 Â§2; 1979 c.348 Â§3; 1981 c.854 Â§34]

Â Â Â Â Â  656.506 Assessments for programs; setting assessment amount; determination by director of benefit level. (1) As used in this section:

Â Â Â Â Â  (a) "Employee" means a subject worker as defined in ORS 656.005 (28).

Â Â Â Â Â  (b) "Employer" means a subject employer as defined in ORS 656.005 (27).

Â Â Â Â Â  (2) Every employer shall retain from the moneys earned by all employees an amount determined by the Director of the Department of Consumer and Business Services for each hour or part of an hour the employee is employed and pay the money retained in the manner and at such intervals as the Director of the Department of Consumer and Business Services shall direct.

Â Â Â Â Â  (3) In addition to all moneys retained under subsection (2) of this section, the director shall assess each employer an amount equal to that assessed pursuant to subsection (2) of this section. The assessment shall be paid in such manner and at such intervals as the director may direct.

Â Â Â Â Â  (4) Moneys collected pursuant to subsections (2) and (3) of this section, and any accrued cash balances, shall be deposited by the Department of Consumer and Business Services into the Workers' Benefit Fund. Subject to the limitations in subsections (2) and (3) of this section, the amount of the hourly assessments provided in subsections (2) and (3) of this section annually may be adjusted to meet the needs of the Workers' Benefit Fund for the expenditures of the department in carrying out its functions and duties pursuant to subsection (7) of this section and ORS 656.445, 656.622, 656.625, 656.628 and 656.630. Factors to be considered in making such adjustment of the assessments shall include, but not be limited to, the cash balance as determined by the director and estimated expenditures and revenues of the Workers' Benefit Fund.

Â Â Â Â Â  (5) It is the intent of the Legislative Assembly that the department set rates for the collection of assessments pursuant to subsections (2) and (3) of this section in a manner so that at the end of the period for which the rates shall be effective, the cash balance shall be an amount approximating 12 months of projected expenditures from the Workers' Benefit Fund in regard to its functions and duties under subsection (7) of this section and ORS 656.445, 656.622, 656.625, 656.628 and 656.630, in a manner that minimizes the volatility of the rates assessed. The department may set the assessment rate at a higher level if the department determines that a higher rate is necessary to avoid unintentional program or benefit reductions in the time period immediately following the period for which the rate is being set.

Â Â Â Â Â  (6) Every employer required to pay the assessments referred to in this section shall make and file a report of employee hours worked and amounts due under this section upon a combined report form prescribed by the Department of Revenue. The report shall be filed with the Department of Revenue:

Â Â Â Â Â  (a) At the times and in the manner prescribed in ORS 316.168 and 316.171; or

Â Â Â Â Â  (b) Annually as required or allowed pursuant to ORS 316.197 or 657.571.

Â Â Â Â Â  (7) There is established a Retroactive Program for the purpose of providing increased benefits to claimants or beneficiaries eligible to receive compensation under the benefit schedules of ORS 656.204, 656.206, 656.208 and 656.210 which are lower than currently being paid for like injuries. However, benefits payable under ORS 656.210 shall not be increased by the Retroactive Program for claimants whose injury occurred on or after April 1, 1974. Notwithstanding the formulas for computing benefits provided in ORS 656.204, 656.206, 656.208 and 656.210, the increased benefits payable under this subsection shall be in such amount as the director considers appropriate. The director annually shall compute the amount which may be available during the succeeding year for payment of such increased benefits and determine the level of benefits to be paid during such year. If, during such year, it is determined by the director that there are insufficient funds to increase benefits to the level fixed by the director, the director may reduce the level of benefits payable under this subsection. The increase in benefits to workers shall be payable in the first instance by the insurer or self-insured employer subject to reimbursement from the Workers' Benefit Fund by the director. If the insurer is a member of the Oregon Insurance Guaranty Association and becomes insolvent and the Oregon Insurance Guaranty Association assumes the insurer's obligations to pay covered claims of subject workers, including Retroactive Program benefits, such benefits shall be payable in the first instance by the Oregon Insurance Guaranty Association, subject to reimbursement from the Workers' Benefit Fund by the director. [Amended by 1955 c.323 Â§1; 1965 c.285 Â§70; 1971 c.768 Â§1; 1973 c.55 Â§1; 1974 c.41 Â§8; 1977 c.143 Â§2; 1979 c.845 Â§5; 1983 c.391 Â§1; 1985 c.739 Â§1; 1990 c.2 Â§31; 1993 c.760 Â§1; 1995 c.332 Â§63; 1995 c.527 Â§1; 1995 c.641 Â§20; 1999 c.118 Â§1; 2001 c.591 Â§1; 2001 c.974 Â§7]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.507 [1953 c.679 Â§1; 1959 c.450 Â§7; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.508 Authority to fix premium rates for employers. (1) The State Accident Insurance Fund Corporation shall classify occupations or industries with respect to their degree of hazard and fix premium rates upon each of the occupations or industries sufficient to provide adequate funds to carry out the purposes of this chapter and the duties of the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation may annually, and at such other times as it deems necessary, readjust, increase or decrease the premium rates of employers insured with the State Accident Insurance Fund Corporation. Any such readjustment, increase or decrease shall be made and become effective on such dates as the State Accident Insurance Fund Corporation may determine. The State Accident Insurance Fund Corporation shall notify the employer of the rate.

Â Â Â Â Â  (3) The State Accident Insurance Fund Corporation may establish a uniform system of rate modification conforming to recognized insurance principles including schedule rating and experience rating, premium discount and retrospective rating. [Amended by 1957 c.41 Â§1; 1957 c.386 Â§1; 1963 c.587 Â§1; 1965 c.285 Â§71; 1977 c.405 Â§8; 1981 c.854 Â§35]

Â Â Â Â Â  656.509 [1973 c.614 Â§6; 1974 c.41 Â§9; repealed by 1974 c.41 Â§9]

Â Â Â Â Â  656.510 [Amended by 1957 c.440 Â§4; 1963 c.214 Â§1; 1965 c.546 Â§1; repealed by 1965 c.285 Â§95 and 1965 c.546 Â§4]

Â Â Â Â Â  656.512 [Amended by 1957 c.440 Â§5; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.514 [Amended by 1965 c.546 Â§2; repealed by 1965 c.285 Â§95 and 1965 c.546 Â§4]

Â Â Â Â Â  656.516 [Amended by 1953 c.674 Â§13; 1957 c.453 Â§3; 1959 c.517 Â§4; 1963 c.323 Â§2; 1965 c.546 Â§3; repealed by 1965 c.285 Â§95 and 1965 c.546 Â§4]

Â Â Â Â Â  656.518 [Amended by 1957 c.440 Â§6; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.520 [Amended by 1957 c.574 Â§7; repealed by 1965 c.285 Â§95]

Â Â Â Â Â  656.522 [Amended by 1965 c.285 Â§71a; repealed by 1981 c.854 Â§1 and 1981 c.876 Â§1]

Â Â Â Â Â  656.524 [Amended by 1979 c.562 Â§29; repealed by 1981 c.854 Â§1 and 1981 c.876 Â§1]

Â Â Â Â Â  656.526 Distribution of dividends from surplus in Industrial Accident Fund. (1) Periodically, the State Accident Insurance Fund Corporation shall determine the total liability existing against the Industrial Accident Fund.

Â Â Â Â Â  (2) If, after the determination required by subsection (1) of this section, the State Accident Insurance Fund Corporation finds the Industrial Accident Fund, aside from the reserves deemed actuarially necessary according to recognized insurance principles, contains a surplus, the State Accident Insurance Fund Corporation in its discretion may, after providing for any payments to the state, taxes or other dispositions of surplus provided by law, declare a dividend to be paid to, or credited to the accounts of, employers who were insured by the State Accident Insurance Fund Corporation during all or part of the period for which the dividend is declared. Any dividend so declared shall give due consideration to the solvency of the Industrial Accident Fund, not be unfairly discriminatory and not be promised in advance of such declaration.

Â Â Â Â Â  (3) An employer in default when the dividend is declared shall not be eligible to receive payment or the credit provided by subsection (2) of this section. [Amended by 1953 c.674 Â§13; 1955 c.323 Â§3; 1957 c.574 Â§8; 1965 c.285 Â§72; 1967 c.252 Â§1; 1969 c.589 Â§1; 1971 c.385 Â§3; 1971 c.725 Â§1; 1981 c.854 Â§36; 1982 s.s.3 c.2 Â§3; 1999 c.424 Â§1]

Â Â Â Â Â  656.530 [1969 c.536 Â§2; 1971 c.768 Â§2; 1975 c.556 Â§43; 1981 c.535 Â§23; 1990 c.2 Â§32; 1991 c.93 Â§10; 1995 c.641 Â§7; repealed by 1999 c.273 Â§1]

Â Â Â Â Â  656.532 [1987 c.884 Â§40; repealed by 1993 c.760 Â§4]

Â Â Â Â Â

Â Â Â Â Â  656.535 [1973 c.669 Â§2; repealed by 1973 c.669 Â§4]

Â Â Â Â Â  656.536 Premium charges for coverage of reforestation cooperative workers based on prevailing wage; manner of determining prevailing wage. (1) The premiums charged by an insurer for coverage under this chapter for members of a workers' cooperative engaged primarily in reforestation work and all computations for benefits payable to such individuals under this chapter shall be based on the prevailing rate of wage paid to individuals performing the same work in the same locality as members of the workers' cooperative.

Â Â Â Â Â  (2) Each time a cooperative contracts for services, the cooperative shall determine the prevailing rate of wage of each job category involved in performance of the contract. The determination of the prevailing rate of wage shall be filed with the insurer and used during the term of the contract. If a dispute arises between the workers' cooperative and the insurer concerning the propriety of the prevailing rate of wage determination by the workers' cooperative, the Director of the Department of Consumer and Business Services shall determine the appropriate prevailing rate of wage.

Â Â Â Â Â  (3) The determination of the prevailing rate of wage shall be based on the best evidence available concerning wages paid to employees who do not have an ownership interest in the contracting enterprise performing the same work under similar conditions in the same locality as the cooperative. If no such work is being performed in the same locality at the time the workers' cooperative engages in a contract for services, the best evidence available from the latest such contract for services for the same work under similar conditions in the nearest locality shall be used by the workers' cooperative to determine the prevailing rate of wage.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, in no case shall the prevailing rate of wage used for the purpose of this section be less than the rate of wage specified in the contract for services as the minimum wage to be paid for services performed under the contract. If no such minimum wage requirement is specified in the contract for services, the most recent such contract for services for the same work under similar conditions in the nearest locality which specifies minimum wages shall be used to determine the prevailing rate of wage.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) "Prevailing rate of wage" means the average wage paid to employees who do not have an ownership interest in the contracting enterprise performing the same work under similar conditions in the same locality as the cooperative.

Â Â Â Â Â  (b) "Workers' cooperative" means an enterprise:

Â Â Â Â Â  (A) Formed pursuant to ORS chapter 62.

Â Â Â Â Â  (B) The membership of which is limited to individuals who maintain and operate the enterprise.

Â Â Â Â Â  (C) The members of which each have equal voting power in the control of the enterprise.

Â Â Â Â Â  (D) The profits of which are distributed to each member on the basis of the quantity or value of the services performed by that individual as a member of the cooperative.

Â Â Â Â Â  (E) Which makes no dividend or financial or monetary return or any other payment based on capital investment except as provided in subparagraph (D) of this paragraph or at a strictly limited rate of interest agreed upon at the time the capital is invested.

Â Â Â Â Â  (F) Receives not less than 80 percent of its gross income from engaging in reforestation work and related activity, including but not limited to tree planting, brush clearing, precommercial thinning, trail building, trail maintenance, fire fighting, timber stand examinations, cone picking, tubing, conifer release and roadside brush clearing. [1981 c.279 Â§2]

Â Â Â Â Â  656.538 [1983 c.816 Â§11; 1987 c.373 Â§Â§35, 35a; 1987 c.884 Â§21; 1990 c.2 Â§33; repealed by 1993 c.760 Â§4]

ENFORCEMENT OF PREMIUM PAYMENTS

Â Â Â Â Â  656.552 Deposit of cash or bond to secure payment of employer's premiums. (1) If the State Accident Insurance Fund Corporation finds it necessary for the protection of the Industrial Accident Fund, it may require any employer insured with the State Accident Insurance Fund Corporation, except political subdivisions of the state, to deposit and keep on deposit with the State Accident Insurance Fund Corporation a sum equal to the premiums due the State Accident Insurance Fund Corporation upon the estimated payroll of the employer for a period of not to exceed six months.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation may, in its discretion and in lieu of such deposit, accept a bond to secure payment of premiums to become due the Industrial Accident Fund. The deposit or posting of the bond shall not relieve the employer from making premium payments to the Industrial Accident Fund based on the actual payroll of the employer, as provided by ORS 656.504.

Â Â Â Â Â  (3) If an employer ceases to be insured by the State Accident Insurance Fund Corporation, the State Accident Insurance Fund Corporation shall, upon receipt of all payments due the Industrial Accident Fund, refund to the employer all deposits remaining to the employer's credit and shall cancel any bond given under this section. [Amended by 1959 c.450 Â§8; 1965 c.285 Â§81; 1981 c.854 Â§37]

Â Â Â Â Â  656.554 Injunction against employer failing to comply with deposit requirements. (1) If an employer fails to comply with ORS 656.552, the circuit court of the county in which the employer resides or in which the employer employs workers shall, upon the commencement of a suit by the State Accident Insurance Fund Corporation for that purpose, enjoin the employer from further employing workers under this chapter until the employer has complied with ORS 656.552.

Â Â Â Â Â  (2) Upon filing of a suit for such purpose by the State Accident Insurance Fund Corporation, the court shall set a day for hearing and shall cause notice thereof to be served upon the employer. The hearing shall be not less than five nor more than 15 days from the service of the notice.

Â Â Â Â Â  656.556 Liability of person letting a contract for amounts due from contractor. If any person lets a contract and the person to whom the contract was let, while performing the contract, engages as an employer subject to this chapter at the plant of the person letting the contract, upon premises owned, leased or controlled by such person or upon premises where such person is conducting business, the person letting the contract shall be liable to the Industrial Accident Fund for the payment of all premiums, fees and assessments which may be due such fund on account of the performance of the contract or any subcontract thereunder. [Amended by 1965 c.285 Â§73; 1981 c.854 Â§38]

Â Â Â Â Â  656.558 [Amended by 1965 c.285 Â§66a; renumbered 656.646]

Â Â Â Â Â  656.560 Default in payment of premiums, fees, assessments or deposit; remedies. (1) When any payment of premiums, fees and assessments required by this chapter to be made by an employer insured with the State Accident Insurance Fund Corporation on the account of the employer or on account of workers employed by that employer becomes due, interest at the rate of one percent per month or fraction thereof shall be added to the amount of such payment commencing with the first day of the month following the date upon which such payment became due.

Â Â Â Â Â  (2) If any employer insured with the State Accident Insurance Fund Corporation fails to make and maintain the deposit provided in ORS 656.552 or fails to make payment of premiums, fees and assessments required within 30 days after a written demand by the State Accident Insurance Fund Corporation, such employer is in default and is also subject to a penalty of 10 percent of the amount then due. The written demand shall be mailed to the employer at the last-known address of the employer by registered or certified mail. A copy of the demand shall at the same time be sent to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The amount at any time due, together with interest thereon, and penalty for nonpayment thereof, may be collected by the State Accident Insurance Fund Corporation in the same action.

Â Â Â Â Â  (4) Every employer in default, as provided in this section, upon receipt of notice thereof, shall display such notice of default by posting it in a place accessible to the workers in such manner as to inform the workers of such default. [Amended by 1965 c.285 Â§73a; 1969 c.248 Â§1; 1971 c.73 Â§1; 1975 c.556 Â§44; 1981 c.854 Â§39]

Â Â Â Â Â  656.562 Moneys due Industrial Accident Fund as preferred claims; moneys due department as taxes due state. (1) All premiums, fees, assessments, interest charges, penalties or amounts due the Industrial Accident Fund from any employer under this chapter and all judgments recovered by the State Accident Insurance Fund Corporation against any employer under this chapter shall be deemed preferred to all general claims in all bankruptcy proceedings, trustee proceedings, proceedings for the administration of estates and receiverships involving the employer liable therefor or the property of such employer.

Â Â Â Â Â  (2) All assessments, interest charges, penalties or amounts due the Department of Consumer and Business Services shall be considered taxes due the State of Oregon. [Amended by 1979 c.839 Â§11; 1981 c.854 Â§40]

Â Â Â Â Â  656.564 Lien for amounts due from employer on real property, improvements and equipment on or with which labor is performed by workers of employer. (1) A lien hereby is created in favor of the insurer upon all real property within this state and any structure or improvement thereon and upon any mine, lode, deposit, mining claim, or any road, tramway, trail, flume, ditch, pipeline, building, or other structure or equipment on or pertaining thereto, upon which labor is performed by the workers of any employer subject to this chapter in a sum equal to the amount at any time due from such employer to the insurer on account of labor performed thereon by the workers of such employer, together with interest and penalty.

Â Â Â Â Â  (2) The insurer shall also have a lien on all lumber, sawlogs, spars, piles, ties or other timber, and upon all other manufactured articles of whatsoever kind or nature, and upon all machinery, tools and equipment of the employer used in connection with the employment on which contributions, premiums or assessments are due, in a sum equal to the amount at any time due from any employer subject to this chapter on account of labor performed by the workers of such employer, together with interest and penalty.

Â Â Â Â Â  (3) In order to avail itself of the lien created by this section, the insurer shall, within 60 days after the employer is in default, as provided in ORS 656.560, file with the county clerk of the county within which such property is then situated a statement in writing describing the property upon which a lien is claimed and stating the amount of the lien claimed by the insurer. If a lien is claimed on real property not then owned by the employer, the statement must be filed within 60 days from the completion of the work.

Â Â Â Â Â  (4) The insurer shall, within six months from the filing of the statement, commence a suit to cause such lien to be foreclosed in the manner provided by law for the foreclosure of other liens on real or personal property.

Â Â Â Â Â  (5) The lien created by this section shall be prior to all other liens and encumbrances, except labor liens and liens for taxes and other amounts due the State of Oregon. [Amended by 1979 c.815 Â§6; 1981 c.535 Â§40]

Â Â Â Â Â  656.566 Lien on property of employer for amounts due. (1) If any employer liable for the payment of premiums, fees and assessments to the Industrial Accident Fund is placed in default as provided by ORS 656.560, the amount due the fund, including interest and penalty, is a lien in favor of the State Accident Insurance Fund Corporation upon all property, whether real or personal, belonging to such employer.

Â Â Â Â Â  (2) The lien attaches upon the filing of a notice of claim of lien with the county clerk of the county in which the property is located. The notice of lien claim shall contain a true statement of the demand, after deducting all just credits and offsets, and the default of such employer. The county clerk shall record the claim of lien in the County Clerk Lien Record and shall receive the fee provided in ORS 205.320.

Â Â Â Â Â  (3) The employer against whose property the lien has been filed may cause the property to be released by filing with the county clerk of the county wherein the lien is recorded a bond in a sum double the amount claimed in the lien, executed by a surety company licensed to do business in Oregon or by two freeholders of this state, having the qualifications of bail upon arrest, to be approved by the circuit judge of the district in which the lien is filed, or in the event of absence from the county in which the lien is filed, then by the county judge of said county, running to the State Accident Insurance Fund Corporation and conditioned for the payment of all damages, costs, charges and disbursements that may be recovered by the State Accident Insurance Fund Corporation against the employer or that may be found to be a lien upon or against the property of such employer. The clerk shall record evidence that the bond is substituted in lieu of the property of the employer and that the lien on the property is forever released and discharged. If the State Accident Insurance Fund Corporation establishes the validity of its lien by a suit to foreclose the lien, it shall be entitled to judgment against the sureties upon the bond.

Â Â Â Â Â  (4) The lien created by this section may be foreclosed by a suit in the circuit court in the manner provided by law for the foreclosure of other liens on real or personal property. Unless a suit is instituted by the State Accident Insurance Fund Corporation to foreclose such lien within two years from the date of filing, the lien shall expire.

Â Â Â Â Â  (5) The lien created by this section is prior to all liens and encumbrances recorded subsequent to the filing of notice of claim of lien, except taxes and labor liens. [Amended by 1981 c.854 Â§41; 2001 c.577 Â§5; 2003 c.576 Â§531]

RECOVERY AGAINST THIRD PERSONS AND NONCOMPLYING EMPLOYERS

Â Â Â Â Â  656.576 "Paying agency" defined. As used in ORS 656.578 to 656.595, "paying agency" means the self-insured employer or insurer paying benefits to the worker or beneficiaries. [1965 c.285 Â§44a; 1981 c.854 Â§42]

Â Â Â Â Â  656.578 Workers' election whether to sue third person or noncomplying employer for damages. If a worker of a noncomplying employer receives a compensable injury in the course of employment, or if a worker receives a compensable injury due to the negligence or wrong of a third person (other than those exempt from liability under ORS 656.018), entitling the worker under ORS 656.154 to seek a remedy against such third person, such worker or, if death results from the injury, the other beneficiaries shall elect whether to recover damages from such employer or third person. If a worker leaves beneficiaries who are minors, the right of election shall be exercised by their surviving parent, if any; otherwise, such election shall be exercised by the guardian. [Formerly 656.312]

Â Â Â Â Â  656.580 Payment of compensation notwithstanding cause of action for damages; lien on cause of action for compensation paid. (1) The worker or beneficiaries of the worker, as the case may be, shall be paid the benefits provided by this chapter in the same manner and to the same extent as if no right of action existed against the employer or third party, until damages are recovered from such employer or third party.

Â Â Â Â Â  (2) The paying agency has a lien against the cause of action as provided by ORS 656.591 or 656.593, which lien shall be preferred to all claims except the cost of recovering such damages. [Formerly 656.314]

Â Â Â Â Â  656.582 [Renumbered 656.384]

Â Â Â Â Â  656.583 Paying agency may compel election and prompt action. (1) The paying agency may require the worker or other beneficiaries or the legal representative of a deceased worker to exercise the right of election provided in ORS 656.578 by serving a written demand by registered or certified mail or by personal service upon such worker, beneficiaries or legal representative.

Â Â Â Â Â  (2) Unless such election is made within 60 days from the receipt or service of such demand and unless, after making such election, an action against such third person is instituted within such time as is granted by the paying agency, the worker, beneficiaries or legal representative is deemed to have assigned the cause of action to the paying agency. The paying agency shall allow the worker, the beneficiaries or legal representative of the worker at least 90 days from the making of such election to institute such action. In any case where an insurer of a third person is also the insurer of the employer, notice of this fact must be given in writing by the insurer to the injured worker and to the Director of the Department of Consumer and Business Services within 10 days after the occurrence of any accident which may result in the assertion of the claim against the third person by the injured worker. [Formerly 656.316; 1981 c.854 Â§43]

Â Â Â Â Â  656.584 [Amended by 1965 c.285 Â§68d; renumbered 656.624]

Â Â Â Â Â  656.586 [Renumbered 656.720]

Â Â Â Â Â  656.587 Paying agency must join in any compromise. Any compromise by the worker or other beneficiaries or the legal representative of the deceased worker of any right of action against an employer or third party is void unless made with the written approval of the paying agency or, in the event of a dispute between the parties, by order of the Workers' Compensation Board. [Formerly 656.318; 1990 c.2 Â§34]

Â Â Â Â Â  656.588 [Amended by 1957 c.558 Â§1; 1965 c.285 Â§42a; renumbered 656.386]

Â Â Â Â Â  656.590 [Amended by 1965 c.285 Â§42b; renumbered 656.388]

Â Â Â Â Â  656.591 Election not to bring action operates as assignment of cause of action. (1) An election made pursuant to ORS 656.578 not to proceed against the employer or third person operates as an assignment to the paying agency of the cause of action, if any, of the worker, the beneficiaries or legal representative of the deceased worker, against the employer or third person, and the paying agency may bring action against such employer or third person in the name of the injured worker or other beneficiaries.

Â Â Â Â Â  (2) Any sum recovered by the paying agency in excess of the expenses incurred in making such recovery and the amount expended by the paying agency for compensation, first aid or other medical, surgical or hospital service, together with the present worth of the monthly payments of compensation to which such worker or other beneficiaries may be entitled under this chapter, shall be paid such worker or other beneficiaries. [Formerly 656.320]

Â Â Â Â Â  656.593 Procedure when worker elects to bring action; release of liability and lien of paying agency in certain cases. (1) If the worker or the beneficiaries of the worker elect to recover damages from the employer or third person, notice of such election shall be given the paying agency by personal service or by registered or certified mail. The paying agency likewise shall be given notice of the name of the court in which such action is brought, and a return showing service of such notice on the paying agency shall be filed with the clerk of the court but shall not be a part of the record except to give notice to the defendant of the lien of the paying agency, as provided in this section. The proceeds of any damages recovered from an employer or third person by the worker or beneficiaries shall be subject to a lien of the paying agency for its share of the proceeds as set forth in this section. When the proceeds are paid in a series of payments, each payment shall be distributed proportionately to each recipient according to the formula provided in this section, unless otherwise agreed by the parties. The total proceeds shall be distributed as follows:

Â Â Â Â Â  (a) Costs and attorney fees incurred shall be paid, such attorney fees in no event to exceed the advisory schedule of fees established by the Workers' Compensation Board for such actions.

Â Â Â Â Â  (b) The worker or the beneficiaries of the worker shall receive at least 33-1/3 percent of the balance of such recovery.

Â Â Â Â Â  (c) The paying agency shall be paid and retain the balance of the recovery, but only to the extent that it is compensated for its expenditures for compensation, first aid or other medical, surgical or hospital service, and for the present value of its reasonably to be expected future expenditures for compensation and other costs of the worker's claim under this chapter. Such other costs include expenditures of the Department of Consumer and Business Services from the Consumer and Business Services Fund, the Self-Insured Employer Adjustment Reserve and the Workers' Benefit Fund in reimbursement of the costs of the paying agency. Such other costs also include assessments for the Workers' Benefit Fund, and include any compensation which may become payable under ORS 656.273 or 656.278.

Â Â Â Â Â  (d) The balance of the recovery shall be paid to the worker or the beneficiaries of the worker forthwith. Any conflict as to the amount of the balance which may be retained by the paying agency shall be resolved by the board.

Â Â Â Â Â  (2) The amount retained by the worker or the beneficiaries of the worker shall be in addition to the compensation or other benefits to which such worker or beneficiaries are entitled under this chapter.

Â Â Â Â Â  (3) A claimant may settle any third party case with the approval of the paying agency, in which event the paying agency is authorized to accept such a share of the proceeds as may be just and proper and the worker or the beneficiaries of the worker shall receive the amount to which the worker would be entitled for a recovery under subsections (1) and (2) of this section. Any conflict as to what may be a just and proper distribution shall be resolved by the board.

Â Â Â Â Â  (4) As used in this section, "paying agency" includes the Department of Consumer and Business Services with respect to its expenditures from the Workers' Benefit Fund in reimbursement of the costs of another paying agency for vocational assistance and the costs of claims of noncomplying employers.

Â Â Â Â Â  (5) The department shall be repaid for its expenditures from the proceeds recovered by the paying agency in an amount proportional to the amount of the department's reimbursement of the paying agency's costs. All moneys received by the department under this section shall be deposited in the same fund from which the paying agency's costs originally had been reimbursed.

Â Â Â Â Â  (6) Prior to and instead of the distribution of proceeds as described in subsection (1) of this section, when the worker or the beneficiaries of the worker are entitled to receive payment pursuant to a judgment or a settlement in the third party action in the amount of $1 million or more, the worker or the beneficiaries of the worker may elect to release the paying agency from all further liability on the workers' compensation claim, thereby canceling the lien of the paying agency as to the present value of its reasonably expected future expenditures for workers' compensation and other costs of the worker's claim, if all of the following conditions are met as part of the claim release:

Â Â Â Â Â  (a) The worker or the beneficiaries of the worker are represented by an attorney.

Â Â Â Â Â  (b) The release of the claim is presented in writing and is filed with the Workers' Compensation Board, with a copy served on the paying agency, including the Department of Consumer and Business Services with respect to its expenditures from the Workers' Benefit Fund, the Consumer and Business Services Fund and the Self-Insured Employer Adjustment Reserve.

Â Â Â Â Â  (c) The claim release specifies that the worker or the beneficiaries of the worker understand that the claim release means that no further benefits of any nature whatsoever shall be paid to the worker or the beneficiaries of the worker.

Â Â Â Â Â  (d) The release of the claim is accompanied by a settlement stipulation with the paying agency, outlining terms of reimbursement to the paying agency, covering its incurred expenditures for compensation, first aid or other medical, surgical or hospital service and for expenditures from the Workers' Benefit Fund, the Consumer and Business Services Fund and the Self-Insured Employer Adjustment Reserve, to the date the release becomes final or the order of the board becomes final. If the payment of such incurred expenditures is in dispute, the release of the claim shall be accompanied by a written submission of the dispute by the worker or the beneficiaries of the worker to the board for resolution of the dispute by order of the board under procedures allowing for board resolution under ORS 656.587, in which case the release of the claim shall not be final until such time as the order of the board becomes final. In such a case, the only issue to be decided by the board is the amount of incurred expenses by the paying agent.

Â Â Â Â Â  (e) If a service, item or benefit has been provided but a bill for that service, item or benefit has not been received by the paying agency before the release or order becomes final, the reimbursement payment shall cover the bill pursuant to the following process:

Â Â Â Â Â  (A) The paying agency may maintain a contingency fund in an amount reasonably sufficient to cover reimbursement for the billing.

Â Â Â Â Â  (B) If a dispute arises as to reimbursement for any bill first received by the paying agency not later than 180 days after the date the release or order became final, the dispute shall be resolved by order of the board.

Â Â Â Â Â  (C) Any amount remaining in the contingency fund after the 180-day period shall be paid to the worker or the beneficiaries of the worker.

Â Â Â Â Â  (D) Any billing for a service, item or benefit that is first received by the paying agency more than 180 days after the date the release or order became final is unenforceable by the person who issued the bill.

Â Â Â Â Â  (f) The settlement or judgment proceeds are available for payment or actually have been paid out and are available in a trust fund or similar account, or are available through a legally enforceable structured settlement agreement if sufficient funds are available to make payment to the paying agency.

Â Â Â Â Â  (g) The agreed-upon payment to the paying agency, or the payment to the paying agency ordered by the board, is made within 30 days of the filing of the withdrawal of the claim with the board or within 30 days after the board has entered a final order resolving any dispute with the paying agency.

Â Â Â Â Â  (7) When a release of further liability on a claim, as provided in subsection (6) of this section, has been filed, and when payment to the paying agency has been made, the effect of the release is that the worker or beneficiaries of the worker shall have no further right to seek benefits pursuant to the original claim, or any independent workers' compensation claim regarding the same circumstances, and the claim shall not be reasserted, refiled or reestablished through any legal proceeding. [Formerly 656.322; 1977 c.804 Â§16; 1979 c.839 Â§12; 1981 c.540 Â§1; 1985 c.600 Â§12; 1987 c.373 Â§35b; 1993 c.445 Â§1; 1995 c.332 Â§47; 1995 c.641 Â§8; 1997 c.639 Â§4]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.595 Precedence of cause of action; compensation paid or payable not to be an issue. (1) Any action brought against a third party or employer, as provided in this chapter, shall have precedence over all other civil cases.

Â Â Â Â Â  (2) In any third party action brought pursuant to this chapter, the fact that the injured worker or the beneficiaries of the injured worker are entitled to or have received benefits under this chapter shall not be pleaded or admissible in evidence.

Â Â Â Â Â  (3) A challenge of the right to bring such third party action shall be made by supplemental pleadings only and such challenge shall be determined by the court as a matter of law. [Formerly 656.324]

Â Â Â Â Â  656.596 Damage recovery as offset against compensation; recovery procedure; notice to paying agent. (1) If no workers' compensation claim has been filed or accepted at the time a worker or the beneficiaries of a worker recover damages from a third person or noncomplying employer pursuant to ORS 656.576 to 656.596, the amount of the damages shall constitute an offset against compensation due the worker or beneficiaries of the worker for the injuries for which the recovery is made to the extent of any lien that would have been authorized by ORS 656.576 to 656.596 if a workers' compensation claim had been filed and accepted at the time of recovery of damages.

Â Â Â Â Â  (2) The offset created by subsection (1) of this section shall be recoverable from compensation payable to the worker, the worker's beneficiaries and the worker's attorney. No compensation payments shall be made to the worker, the worker's beneficiaries or the worker's attorney until the offset has been fully recovered.

Â Â Â Â Â  (3) The worker or the beneficiaries of the worker shall notify the paying agency or potential paying agency of the amount of any damages recovered from a third person or noncomplying employer at the time of recovery or when the worker or the beneficiaries of a worker file a workers' compensation claim that is subject to ORS 656.576 to 656.596. [1993 c.644 Â§2; 1995 c.332 Â§48]

Â Â Â Â Â  656.597 [Formerly 656.326; repealed by 1971 c.70 Â§2]

FUNDS; SOURCE; INVESTMENT; DISBURSEMENT

(General Provisions)

Â Â Â Â Â  656.602 Disbursement procedures. All disbursements for administrative expenses from the Industrial Accident Fund, except as provided by ORS 656.642, shall be made only upon warrants drawn by the Oregon Department of Administrative Services upon vouchers duly approved by the State Accident Insurance Fund Corporation. [Formerly 656.472; 1977 c.804 Â§17; 1983 c.740 Â§243; 1985 c.212 Â§9; 1987 c.373 Â§36]

Â Â Â Â Â  656.604 [Formerly 656.474; repealed by 1987 c.373 Â§85]

Â Â Â Â Â  656.605 Workers' Benefit Fund; uses and limitations. (1) The Workers' Benefit Fund is created in the State Treasury, separate and distinct from the General Fund. Moneys in the fund shall be invested in the same manner as other state moneys and investment earnings shall be credited to the fund. The fund shall consist of the following:

Â Â Â Â Â  (a) Moneys received pursuant to ORS 656.506.

Â Â Â Â Â  (b) Moneys recovered under ORS 656.054.

Â Â Â Â Â  (c) Fines and penalties recovered under ORS 656.735.

Â Â Â Â Â  (d) All moneys received by the Director of the Department of Consumer and Business Services pursuant to law or from any other source for purposes for which the fund may be expended.

Â Â Â Â Â  (2) Moneys in the Workers' Benefit Fund may be expended for the following purposes:

Â Â Â Â Â  (a) Expenses of programs under ORS 656.445, 656.506, 656.622, 656.625, 656.628 and 656.630.

Â Â Â Â Â  (b) Proceedings against noncomplying employers pursuant to ORS 656.054 and 656.735.

Â Â Â Â Â  (c) Expenses of vocational assistance on claims, the cost of which was imposed pursuant to section 15, chapter 600, Oregon Laws 1985.

Â Â Â Â Â  (d) Payment of supplemental temporary disability benefits for workers employed in more than one job at the time of injury and reimbursement of the costs of administering payments resulting from elections by insurers and self-insured employers as provided by ORS 656.210 (5).

Â Â Â Â Â  (e) Payments made to injured workers pursuant to section 6a, chapter 865, Oregon Laws 2001.

Â Â Â Â Â  (f) Expenses of the Bureau of Labor and Industries for enforcing ORS 659A.040, 659A.043, 659A.046, 659A.049 and 659A.052, subject to an agreement between the Director of the Department of Consumer and Business Services and the Commissioner of the Bureau of Labor and Industries. The agreement must include, but is not limited to, the amount of funds to be transferred to the bureau for enforcing ORS 659A.040, 659A.043, 659A.046, 659A.049 and 659A.052 and the information relating to the enforcement of ORS 659A.040, 659A.043, 659A.046, 659A.049 and 659A.052 that the bureau must report to the director.

Â Â Â Â Â  (g) Reimbursement to the insurer or self-insured employer for the amount of permanent total disability benefits paid after the date of the notice of closure that was upheld pursuant to ORS 656.206.

Â Â Â Â Â  (h) Reimbursement of vocational benefit expenses as provided in ORS 656.313.

Â Â Â Â Â  (3) Subject to the following provisions, all moneys in the fund are appropriated continuously to the Director of the Department of Consumer and Business Services to carry out the activities for which the fund may be expended:

Â Â Â Â Â  (a) Moneys received pursuant to ORS 656.054 and 656.735 and transfers made pursuant to ORS 705.148 may be expended only to carry out the provisions of ORS 656.054 and 656.735 and section 15, chapter 600, Oregon Laws 1985.

Â Â Â Â Â  (b) Moneys received pursuant to ORS 656.506 and the transfers of unexpended and unobligated moneys in the Retroactive Reserve, Reemployment Assistance Reserve, Reopened Claims Reserve and Handicapped Workers Reserve referred to in ORS 656.506, 656.622, 656.625 and 656.628 (All 1993 Edition) may be expended only to carry out the programs referred to in ORS 656.506, 656.622, 656.625, 656.628 and 656.630.

Â Â Â Â Â  (4) Notwithstanding any other provision of this chapter, if the director determines at any time that there are insufficient moneys in the Workers' Benefit Fund to pay the expenses of programs for which expenditure of the fund is authorized, the director may reduce the level of benefits payable accordingly. [1995 c.641 Â§15; 1999 c.273 Â§3; 2001 c.865 Â§5; 2001 c.974 Â§8; 2002 s.s.2 c.4 Â§4; 2005 c.461 Â§5; 2005 c.588 Â§5]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.612 Assessments for department activities; amount; collection procedure. (1) The Director of the Department of Consumer and Business Services shall impose and collect assessments from all insurers, self-insured employers and self-insured employer groups in an amount sufficient to pay the expenses of the Department of Consumer and Business Services under this chapter and ORS chapter 654 and under the Insurance Code. The assessments shall be paid in such manner and at such intervals as the director may direct and when collected shall be deposited in the Consumer and Business Services Fund. Such receipts in the account are continuously appropriated to the department for the purpose described in this subsection.

Â Â Â Â Â  (2) The assessments shall be levied against the insurers' direct earned premium and the direct earned premium self-insured employers and self-insured employer groups would have paid had they been insured employers.

Â Â Â Â Â  (3) The director may impose and collect an additional assessment from self-insured employer groups in an amount sufficient to pay the additional expenses involved in administering the group self-insured program.

Â Â Â Â Â  (4) The director may establish a minimum assessment applicable to all insurers, self-insured employers and self-insured employer groups and shall establish the time, manner and method of imposing and collecting assessments subject to applicable budgeting and fiscal laws.

Â Â Â Â Â  (5) The assessments required under this section shall be developed pursuant to ORS 183.310 to 183.410 and in such a manner that will reasonably and substantially accomplish the objective of subsection (2) of this section at the least possible administrative cost to everyone.

Â Â Â Â Â  (6) Assessments developed by the department under this section shall be reported to the Joint Legislative Committee on Ways and Means or, during the interim between sessions of the Legislative Assembly, to the Emergency Board. [1965 c.285 Â§69a; 1973 c.353 Â§2; 1975 c.556 Â§45; 1977 c.804 Â§18; 1979 c.839 Â§13; 1981 c.535 Â§41; 1981 c.854 Â§44; 1985 c.506 Â§1; 1987 c.373 Â§37; 1987 c.884 Â§22; 1989 c.413 Â§21; 1990 c.2 Â§35; 1999 c.409 Â§1]

Â Â Â Â Â  656.614 Self-Insured Employer Adjustment Reserve; Self-Insured Employer Group Adjustment Reserve. (1) The Self-Insured Employer Adjustment Reserve and the Self-Insured Employer Group Adjustment Reserve shall be established within the Consumer and Business Services Fund. These reserves shall be used to pay the claims of workers of self-insured employers when the Director of the Department of Consumer and Business Services finds that the worker cannot obtain payment from the employer responsible for payment of the claim because of insolvency of such employer or the excess insurer of the employer, and exhaustion of the excess insurance and security deposited to secure such payment.

Â Â Â Â Â  (2) If at any time the director finds that the amount of moneys in the reserves is not sufficient to carry out the purposes stated in subsection (1) of this section, the director may impose and collect from self-insured employers assessments sufficient to raise the amount of moneys in the reserves to the point where it can carry out such purposes. If at any time the director finds that there is a surplus in the reserves beyond an amount that can reasonably be anticipated as sufficient to carry out the purposes stated in subsection (1) of this section, the director may transfer the surplus to the Consumer and Business Services Fund and reduce the total amount of self-insured employer assessment by the amount so transferred.

Â Â Â Â Â  (3) Notwithstanding the provisions of this section, the director may impose a differential assessment between the two employers adjustment reserves in order to collect sufficient moneys in the reserves as provided in subsection (2) of this section.

Â Â Â Â Â  (4) Assessments imposed under this section shall be paid to the director in the manner and at such times as the director may direct.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, the director may use the reserves to assure timely payment of compensation pending payment from the excess insurance or security deposit. The director shall recover these costs from the excess insurance or the security deposit, up to their limits. [1965 c.285 Â§67a; 1975 c.556 Â§46; 1979 c.845 Â§3; 1981 c.535 Â§42; 1983 c.816 Â§12]

Â Â Â Â Â  656.616 [Formerly 344.810; repealed by 1985 c.600 Â§15]

Â Â Â Â Â  656.618 [1965 c.285 Â§67e; 1977 c.804 Â§19; repealed by 1987 c.373 Â§85]

Â Â Â Â Â  656.620 [1965 c.285 Â§67f; 1977 c.804 Â§20; 1979 c.839 Â§14; repealed by 1987 c.373 Â§85]

Â Â Â Â Â  656.622 Reemployment Assistance Program; claim data not to be used for insurance rating; rules. (1) There is established a Reemployment Assistance Program for the benefit of employers and workers and for the purpose of:

Â Â Â Â Â  (a) Giving employers and workers the benefits provided in this section.

Â Â Â Â Â  (b) Providing reimbursement of reasonable program administration costs of self-insured employers and of insurers of employers who participate in any program funded through the Reemployment Assistance Program.

Â Â Â Â Â  (2) In order to preclude or reduce nondisabling claims from becoming disabling claims, preclude on-the-job injuries from recurring, reduce disability by returning injured workers to work sooner and to help injured workers remain employed, the Director of the Department of Consumer and Business Services may provide assistance to employers from the Reemployment Assistance Program in such manner and amount as the director considers appropriate. Assistance may include, but need not be limited to, modification of work sites. For purposes of this subsection, work site modification may include engineering design work and occupational health consulting services. Factors to be considered by the director in determining the extent of assistance must include but need not be limited to the financial stability and solvency of employers, the employer's record of returning injured workers to the workplace and the cost-effectiveness of modifications. Assistance may be provided in the form of grants and matching contributions from employers for funds.

Â Â Â Â Â  (3) In order to encourage the employment of individuals who have incurred compensable injuries that result in disability which may be a substantial obstacle to employment, the director may provide, to eligible injured workers and to employers who employ them, assistance from the Workers' Benefit Fund in such manner and amount as the director considers appropriate.

Â Â Â Â Â  (4)(a) In addition to such assistance as the director may provide under this section, the director shall provide reimbursement to self-insured employers or to the insurers of employers who hire preferred workers for the claim costs incurred for injuries to those workers during the first three years from the date of hire, as follows:

Â Â Â Â Â  (A) The claim costs of injuries incurred by those workers.

Â Â Â Â Â  (B) Reasonable claims administration costs.

Â Â Â Â Â  (b) A worker may not waive eligibility for preferred worker status in the claim by agreement pursuant to ORS 656.236.

Â Â Â Â Â  (5)(a) In addition to such assistance as the Director of the Department of Consumer and Business Services may provide under subsection (3) of this section, the director shall provide to participating self-insured employers and the insurers of participating employers reimbursement of reasonable program administration costs.

Â Â Â Â Â  (b) As used in this subsection, "participating employer" or "participating self-insured employer" means an employer participating in any program funded through the Reemployment Assistance Program.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, determinations by the director regarding assistance pursuant to this section are not subject to review by any court or other administrative body.

Â Â Â Â Â  (7) The Reemployment Assistance Program shall be funded with moneys collected as provided in ORS 656.506.

Â Â Â Â Â  (8) Any assistance from the Reemployment Assistance Program shall be to the extent of the moneys available in the Workers' Benefit Fund, for the purpose of the program as determined by the director.

Â Â Â Â Â  (9) The director may make such rules as may be required to establish, regulate, manage and disburse moneys in the Workers' Benefit Fund in accordance with the intent of this section. Such rules shall include, but are not limited to, the eligibility criteria to receive assistance under this section and the issuance of identity cards to preferred workers to assist employers in the administration of the program.

Â Â Â Â Â  (10) Claims costs incurred as a result of an injury sustained by a preferred worker during the three years after that worker is hired shall not be included in any data used for ratemaking or individual employer rating or dividend calculations by a guaranty contract insurer, a rating organization licensed pursuant to ORS chapter 737, the State Accident Insurance Fund Corporation or the Department of Consumer and Business Services. Neither insurance premiums nor premium assessments under this chapter are payable for preferred workers.

Â Â Â Â Â  (11) Any moneys from the Workers' Benefit Fund reimbursed to an agency for costs incurred in reemploying injured state workers in the manner described in ORS 659A.052 or in providing wage subsidies for the reemployment of injured state workers shall be outside the biennial expenditure limitation imposed on the agency by the Legislative Assembly and shall be available for expenditure by the agency as a continuous appropriation.

Â Â Â Â Â  (12) As used in this section, "preferred worker" means a worker who, because of a permanent disability resulting from a compensable injury or occupational disease, is unable to return to the worker's regular employment, whether or not an order has been issued awarding permanent disability. [1965 c.285 Â§68; 1969 c.536 Â§3; 1971 c.768 Â§3; 1977 c.557 Â§2; 1981 c.854 Â§60; 1983 c.391 Â§4; 1983 c.816 Â§13; 1985 c.600 Â§13; 1985 c.770 Â§2; 1987 c.884 Â§20; 1990 c.2 Â§36; 1991 c.93 Â§11; 1991 c.496 Â§1; 1991 c.694 Â§1; 1993 c.760 Â§3; 1995 c.332 Â§49; 1995 c.641 Â§21; 1999 c.273 Â§4; 2005 c.588 Â§1]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.624 [Formerly 656.584; 1983 c.740 Â§244; repealed by 1987 c.250 Â§1]

Â Â Â Â Â  656.625 Reopened Claims Program; rules. (1) There is established a Reopened Claims Program for the purpose of reimbursing the additional amounts of compensation payable to injured workers that results from any award made by the Workers' Compensation Board or voluntary claim reopening pursuant to ORS 656.278 after January 1, 1988.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, any reimbursement from the Workers' Benefit Fund for the purposes of the Reopened Claims Program shall be in such amounts payable to an injured worker pursuant to ORS 656.278 and only to the extent that moneys are available in the fund as determined by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The director, by rule, shall prescribe the form and manner of requesting reimbursement under this section, the amount payable and such other matters as may be necessary for the administration of this section. [1987 c.884 Â§39; 1995 c.332 Â§49a; 1995 c.641 Â§22; 2001 c.865 Â§11a]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.628 Handicapped Workers Program; use of funds; conditions and limitations; rules. (1) There is established a Handicapped Workers Program for the benefit of complying employers and their workers. The purpose of the program is to encourage the employment or reemployment of handicapped workers.

Â Â Â Â Â  (2) As used in this section, "handicapped worker" means a worker who is afflicted with or subject to any permanent physical or mental impairment, whether congenital or due to an injury or disease, including periodic impairment of consciousness or muscular control of such character that the impairment would prevent the worker from obtaining or retaining employment.

Â Â Â Â Â  (3) Any employer of a worker who claims or has received compensation under this chapter, or whose dependents have claimed or received such compensation, may file an application with the Director of the Department of Consumer and Business Services requesting the director to make the determinations referred to in subsection (4) of this section.

Â Â Â Â Â  (4) When the director receives a request referred to in subsection (3) of this section, the director shall determine:

Â Â Â Â Â  (a) Whether the injured worker was a handicapped worker and whether the injury, disease or death sustained by the worker would not have been sustained except for the handicap; or

Â Â Â Â Â  (b) Whether the injured worker was a handicapped worker and whether the injury, disease or death sustained by the worker would have been sustained without regard to the handicap but that:

Â Â Â Â Â  (A) Any resulting disability was substantially greater by reason of the handicap; or

Â Â Â Â Â  (B) The handicap contributed substantially to the worker's death; and

Â Â Â Â Â  (C) Whether the injury, disease or death of the worker would not have occurred except for the act or omission of a handicapped worker employed by the same employer and that the act or omission of the handicapped worker would not have occurred except for the handicapped worker's impairment.

Â Â Â Â Â  (5) If the director determines that any of the conditions described in subsection (4) of this section exist, the director may reimburse the paying agency for compensation amounts in excess of $1,000 per claimant for all subsequent injuries throughout the claimant's working career, paid as the result of the condition.

Â Â Â Â Â  (6) The reimbursement paid from the Workers' Benefit Fund shall not be included in any data used for rate making or individual employer rating or dividend calculations by a guaranty contract insurer, a rating organization licensed pursuant to ORS chapter 737, the State Accident Insurance Fund Corporation or the Department of Consumer and Business Services.

Â Â Â Â Â  (7) Notwithstanding any other provision of law:

Â Â Â Â Â  (a) Any reimbursement to employers under the Handicapped Workers Program shall be in such amounts as the director prescribes and only to the extent of moneys available in the Workers' Benefit Fund as determined by the director.

Â Â Â Â Â  (b) Determinations made by the director regarding reimbursement from the Workers' Benefit Fund for the purposes of this section are not subject to review by any court or administrative body.

Â Â Â Â Â  (c) After a determination has been made by the director that an employer will receive reimbursement from the Workers' Benefit Fund, any settlement of the claim by the parties is void unless made with the written approval of the director.

Â Â Â Â Â  (8) The director by rule shall prescribe the form and manner of requesting determinations under this section, the amount of reimbursement payable and such other matters as may be necessary for the administration of this section. [1981 c.535 Â§14; 1995 c.332 Â§49b; 1995 c.641 Â§23]

Â Â Â Â Â  656.630 Center for Research on Occupational and Environmental Toxicology funding; report of activities. (1) There is transferred to and continuously appropriated to the Center for Research on Occupational and Environmental Toxicology of the Oregon Health and Science University, the following amounts from the following sources:

Â Â Â Â Â  (a) The amount of revenue equivalent to one-sixteenth of one cent of the money deductible from workers' wages pursuant to ORS 656.506 (2).

Â Â Â Â Â  (b) An amount equal to the amount raised by paragraph (a) of this subsection from those assessments made pursuant to ORS 656.612 (2).

Â Â Â Â Â  (2) The moneys referred to in subsection (1) of this section may only be used for paying the expenses of the Center for Research on Occupational and Environmental Toxicology. If the Director of the Department of Consumer and Business Services determines adequate funds are available and the director reduces or suspends for a period of time the assessments made pursuant to ORS 656.506 (2) and 656.612 (2), the reduction or suspension of the assessments does not terminate the transfers to the Center for Research on Occupational and Environmental Toxicology authorized in subsection (1) of this section.

Â Â Â Â Â  (3) Annually, the Center for Research on Occupational and Environmental Toxicology shall file a report with the Oregon Health and Science University, with a copy to the Director of the Department of Consumer and Business Services, describing the activities in sufficient detail for which moneys received under this section during the year have been obligated or expended. [1993 c.760 Â§6; 1995 c.162 Â§85; 1995 c.641 Â§11a]

(Industrial Accident Fund and Reserves)

Â Â Â Â Â  656.632 Industrial Accident Fund. (1) The Industrial Accident Fund is continued. This fund shall be held by the State Treasurer and by the State Treasurer deposited in such banks as are authorized to receive deposits of general funds of the state.

Â Â Â Â Â  (2) All moneys received by the State Accident Insurance Fund Corporation for workers' compensation purposes under this chapter, shall be paid forthwith to the State Treasurer and shall become a part of the Industrial Accident Fund. However, any assessments collected for the Director of the Department of Consumer and Business Services under this chapter and deposited in the Industrial Accident Fund may thereafter be transferred to the director and deposited in the Consumer and Business Services Fund.

Â Â Â Â Â  (3) All payments authorized to be made by the State Accident Insurance Fund Corporation for workers' compensation purposes by this chapter, including all salaries, clerk hire and all other expenses, shall be made from the Industrial Accident Fund. [Formerly 656.452; 1975 c.556 Â§47; 2003 c.781 Â§9]

Â Â Â Â Â  Note: The amendments to 656.632 by section 13, chapter 781, Oregon Laws 2003, become operative January 2, 2014. See section 14, chapter 781, Oregon Laws 2003. The text that is operative on and after January 2, 2014, is set forth for the user's convenience.

Â Â Â Â Â  656.632. (1) The Industrial Accident Fund is continued. This fund shall be held by the State Treasurer and by the State Treasurer deposited in such banks as are authorized to receive deposits of general funds of the state.

Â Â Â Â Â  (2) All moneys received by the State Accident Insurance Fund Corporation under this chapter, shall be paid forthwith to the State Treasurer and shall become a part of the Industrial Accident Fund. However, any assessments collected for the Director of the Department of Consumer and Business Services under this chapter and deposited in the Industrial Accident Fund may thereafter be transferred to the director and deposited in the Consumer and Business Services Fund.

Â Â Â Â Â  (3) All payments authorized to be made by the State Accident Insurance Fund Corporation by this chapter, including all salaries, clerk hire and all other expenses, shall be made from the Industrial Accident Fund.

Â Â Â Â Â  656.634 Trust fund status of Industrial Accident Fund. (1) The Industrial Accident Fund is a trust fund exclusively for the uses and purposes declared in this chapter, except that this provision shall not be deemed to amend or impair the force or effect of any law of this state specifically authorizing the investment of moneys from the fund.

Â Â Â Â Â  (2) Subject to the right of the State of Oregon to direct legislatively the disposition of any surplus in excess of reserves and surplus deemed actuarially necessary according to recognized insurance principles, and necessary in addition thereto to assure continued fiscal soundness of the State Accident Insurance Fund Corporation both for current operations and for future capital needs, the State of Oregon declares that it has no proprietary interest in the Industrial Accident Fund or in the contributions made to the fund by the state prior to June 4, 1929. The state disclaims any right to reclaim those contributions and waives any right of reclamation it may have had in that fund. [Formerly 656.454; 1967 c.335 Â§55; 1982 s.s.3 c.2 Â§4]

Â Â Â Â Â  656.635 Reserve accounts in Industrial Accident Fund. (1) The State Accident Insurance Fund Corporation may set aside, out of interest and other income received through investment of the Industrial Accident Fund, such part of the income as the State Accident Insurance Fund Corporation considers necessary, which moneys so segregated shall remain in the fund and constitute one or more reserve accounts. Such reserve accounts shall be maintained and used by the State Accident Insurance Fund Corporation to offset gains and losses of invested capital.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation may provide for amortizing gains and losses of invested capital in such instances as the State Accident Insurance Fund Corporation determines that amortization is preferable to a reserve account provided for in subsection (1) of this section. [1967 c.335 Â§57]

Â Â Â Â Â  656.636 Reserves in Industrial Accident Fund for awards for permanent disability or death. For every case where the State Accident Insurance Fund Corporation must pay an award or benefits for death or permanent total disability or permanent partial disability, the State Accident Insurance Fund Corporation forthwith shall set aside in the Industrial Accident Fund in a reserve account the amount required to equal, together with the anticipated interest increment, the present worth of the installments payable on account of that injury. The number of installments shall be computed in case of permanent total disability or death according to the ages of the beneficiaries, and according to the actuarial practices in the insurance field as recommended by the Director of the Department of Consumer and Business Services and, in the case of permanent partial disability, according to the schedule in ORS 656.214 and 656.216. [Formerly 656.456; 1971 c.768 Â§4; 1973 c.614 Â§7; 1974 c.41 Â§10; 1977 c.200 Â§1; 1977 c.804 Â§21; 1979 c.839 Â§15; 1979 c.845 Â§4; 1981 c.854 Â§45; 1983 c.391 Â§2; 1985 c.739 Â§2]

Â Â Â Â Â  656.637 [1979 c.334 Â§2; 1983 c.391 Â§3; repealed by 1985 c.739 Â§3]

Â Â Â Â Â

Â Â Â Â Â  656.638 [Formerly 656.460; 1969 c.536 Â§4; 1971 c.768 Â§5; 1977 c.804 Â§22; repealed by 1981 c.854 Â§1]

Â Â Â Â Â  656.640 Creation of reserves. The State Accident Insurance Fund Corporation may set aside such other reserves within the Industrial Accident Fund as are deemed necessary. [Formerly 656.468; 1981 c.854 Â§46]

Â Â Â Â Â  656.642 Emergency Fund. (1) There is created a revolving fund known as the Emergency Fund, which shall be deposited and maintained with the State Treasurer in the sum of $200,000.

Â Â Â Â Â  (2) The Emergency Fund shall be disbursed by checks or orders issued by the State Accident Insurance Fund Corporation and drawn upon the State Treasurer:

Â Â Â Â Â  (a) To pay compensation benefits.

Â Â Â Â Â  (b) To refund to employers amounts paid to the Industrial Accident Fund in excess of the amounts required by this chapter.

Â Â Â Â Â  (c) To distribute any surplus to employers as required by ORS 656.526.

Â Â Â Â Â  (d) To distribute any moneys recovered from an employer or third party in which the State Accident Insurance Fund Corporation has no equity.

Â Â Â Â Â  (e) To pay administrative expenses. [Formerly 656.464; 1971 c.357 Â§1; 1983 c.740 Â§245]

Â Â Â Â Â  656.644 Petty cash funds. The State Accident Insurance Fund Corporation may, at its discretion, establish and maintain petty cash funds, not exceeding a total of $20,000 for the purpose of making change, refunding fees and premiums and assessments paid in error, the advance of traveling expense to employees and claimants, and paying miscellaneous legal fees and other petty incidental expenses in the administration of the Workers' Compensation Law. [Formerly 656.466; 1981 c.854 Â§47]

Â Â Â Â Â  656.646 [Formerly 656.558; repealed by 1981 c.876 Â§1]

Â Â Â Â Â  656.648 [1974 c.41 Â§12; repealed by 1981 c.854 Â§1 and 1981 c.876 Â§1]

ADMINISTRATION

(General Provisions)

Â Â Â Â Â  656.702 Records of corporation, department and insurers open to public. (1) The records of the State Accident Insurance Fund Corporation, excepting employer account records and claimant files, shall be open to public inspection. The accident experience records of the corporation shall be available to a bona fide rating organization to assist in making workers' compensation rates but any costs involved in making the records available shall be borne by the rating organization. Accident experience records of carrier-insured employers shall also be available on the same terms to assist in making such rates.

Â Â Â Â Â  (2) Disclosure of workers' compensation claim records of the Department of Consumer and Business Services is governed by ORS 192.502 (19). [Formerly 656.426; 1973 c.794 Â§33a; 1975 c.556 Â§48; 1987 c.884 Â§47; 1993 c.817 Â§3; 1997 c.825 Â§3]

Â Â Â Â Â  656.704 Actions and orders regarding matters concerning claim and matters other than matters concerning claim; authority of director and board; administrative and judicial review; rules. (1) Actions and orders of the Director of the Department of Consumer and Business Services regarding matters concerning a claim under this chapter, and administrative and judicial review of those matters, are subject to the procedural provisions of this chapter and such procedural rules as the Workers' Compensation Board may prescribe.

Â Â Â Â Â  (2)(a) A party dissatisfied with an action or order regarding a matter other than a matter concerning a claim under this chapter may request a hearing on the matter in writing to the director. The director shall refer the request for hearing to the Workers' Compensation Board for a hearing before an Administrative Law Judge. Review of an order issued by the Administrative Law Judge shall be by the director and the director shall issue a final order that is subject to judicial review as provided by ORS 183.480 to 183.497.

Â Â Â Â Â  (b) The director shall prescribe the classes of orders issued under this subsection by Administrative Law Judges and other personnel that are final, appealable orders and those orders that are preliminary orders subject to revision by the director.

Â Â Â Â Â  (3)(a) For the purpose of determining the respective authority of the director and the board to conduct hearings, investigations and other proceedings under this chapter, and for determining the procedure for the conduct and review thereof, matters concerning a claim under this chapter are those matters in which a worker's right to receive compensation, or the amount thereof, are directly in issue. However, subject to paragraph (b) of this subsection, such matters do not include any disputes arising under ORS 656.245, 656.247, 656.248, 656.260 or 656.327, any other provisions directly relating to the provision of medical services to workers or any disputes arising under ORS 656.340 except as those provisions may otherwise provide.

Â Â Â Â Â  (b) The respective authority of the board and the director to resolve medical service disputes shall be determined according to the following principles:

Â Â Â Â Â  (A) Any dispute that requires a determination of the compensability of the medical condition for which medical services are proposed is a matter concerning a claim.

Â Â Â Â Â  (B) Any dispute that requires a determination of whether medical services are excessive, inappropriate, ineffectual or in violation of the rules regarding the performance of medical services, or a determination of whether medical services for an accepted condition qualify as compensable medical services among those listed in ORS 656.245 (1)(c), is not a matter concerning a claim.

Â Â Â Â Â  (C) Any dispute that requires a determination of whether a sufficient causal relationship exists between medical services and an accepted claim to establish compensability is a matter concerning a claim.

Â Â Â Â Â  (c) Notwithstanding ORS 656.283 (4), if parties to a hearing scheduled before an Administrative Law Judge are involved in a dispute regarding both matters concerning a claim and matters not concerning a claim, the Administrative Law Judge may defer any action on the matter concerning a claim until the director has completed an administrative review of the matters other than those concerning a claim. The director shall mail a copy of the administrative order to the parties and to the Administrative Law Judge. A party may request a hearing on the order of the director. At the request of a party or by the own motion of the Administrative Law Judge, the hearings on the separate matters may be consolidated. The Administrative Law Judge shall issue an order for those matters concerning a claim and a separate order for matters other than those concerning a claim.

Â Â Â Â Â  (4) Hearings under ORS 656.740 shall be conducted by an Administrative Law Judge from the board's Hearings Division.

Â Â Â Â Â  (5) If a request for hearing or administrative review is filed with either the director or the board and it is determined that the request should have been filed with the other, the dispute shall be transferred. Filing a request will be timely filed if the original filing was completed within the prescribed time. [1965 c.285 Â§54b; 1977 c.804 Â§23; 1979 c.839 Â§16; 1981 c.874 Â§11; 1985 c.770 Â§8; 1987 c.373 Â§38a; 1990 c.2 Â§37; 1995 c.332 Â§50; 1999 c.849 Â§Â§121a,121c,121e; 1999 c.876 Â§4; 1999 c.926 Â§2; 2003 c.75 Â§48; 2005 c.26 Â§15]

Â Â Â Â Â  656.708 Hearings Division; duties. The Hearings Division is continued within the Workers' Compensation Board. The division has the responsibility for providing an impartial forum for deciding all cases, disputes and controversies arising under ORS 654.001 to 654.295 and 654.750 to 654.780, all cases, disputes and controversies regarding matters concerning a claim under this chapter, and for conducting such other hearings and proceedings as may be prescribed by law. [1977 c.804 Â§25; 1979 c.839 Â§17; 1987 c.373 Â§39]

Â Â Â Â Â  656.709 Ombudsman for injured workers; ombudsman for small business; duties. (1)(a) The Director of the Department of Consumer and Business Services, with the concurrence of the Governor, shall appoint an ombudsman for injured workers. The ombudsman is under the supervision and control of the director and, with the concurrence of the Governor, the director may terminate the ombudsman.

Â Â Â Â Â  (b) The ombudsman for injured workers shall:

Â Â Â Â Â  (A) Act as an advocate for injured workers by accepting, investigating and attempting to resolve complaints concerning matters related to workers' compensation;

Â Â Â Â Â  (B) Provide information to injured workers to enable them to protect their rights in the workers' compensation system; and

Â Â Â Â Â  (C) Report to the Governor in writing at least once each quarter. A report shall include a summary of the services that the ombudsman provided during the quarter and the ombudsman's recommendations for improving ombudsman services and for protecting workers' rights in the workers' compensation system.

Â Â Â Â Â  (2)(a) The Director of the Department of Consumer and Business Services, with the concurrence of the Governor, shall appoint an ombudsman for small business. The ombudsman is under the supervision and control of the director and, with the concurrence of the Governor, the director may terminate the ombudsman.

Â Â Â Â Â  (b) The ombudsman for small business shall:

Â Â Â Â Â  (A) Provide information and assistance to small businesses with regard to workers' compensation insurance and claims processing matters; and

Â Â Â Â Â  (B) Report to the Governor in writing at least once each quarter. A report shall include a summary of the services that the ombudsman provided during the quarter and the ombudsman's recommendations for improving ombudsman services and for providing information and assistance to small businesses with regard to workers' compensation insurance and claims processing matters. [1987 c.884 Â§60b; 1990 c.2 Â§38; 2003 c.591 Â§16]

Â Â Â Â Â  656.710 [1977 c.699 Â§2; 1979 c.839 Â§18; repealed by 1981 c.535 Â§26]

Â Â Â Â Â  656.712 Workers' Compensation Board; members; qualifications; chairperson; confirmation; term; vacancies. (1) The Workers' Compensation Board, composed of five members appointed by the Governor, is created within the Department of Consumer and Business Services. Not more than three members shall belong to one political party and inasmuch as the duties to be performed by the members vitally concern the employers, the employees, as well as the whole people, of the state, persons shall be appointed as members who fairly represent the interests of all concerned. All board members shall impartially apply the law in each case and shall not represent any special interest. However, at least two members shall be selected from among persons with background and understanding as to the concerns of employers and at least two members of the board shall be selected from among persons with background and understanding as to the concerns of employees. One member shall represent the interests of the public and shall serve as the board chairperson.

Â Â Â Â Â  (2) A member of the board shall be appointed for a term of four years from the date of appointment and qualification. Each member shall hold office until a successor is appointed and qualified. However, all board members serve at the pleasure of the Governor and may be removed in accordance with the provisions of ORS 656.714.

Â Â Â Â Â  (3) Any vacancy on the board shall be filled by appointment by the Governor.

Â Â Â Â Â  (4) All appointments of members of the board by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [Formerly 656.402; 1973 c.792 Â§28; 1977 c.109 Â§3; 1977 c.804 Â§26; 1981 c.535 Â§43; 1987 c.373 Â§40; 1993 c.462 Â§1; 1995 c.332 Â§64; 1999 c.876 Â§5]

Â Â Â Â Â  656.714 Removal of board member. (1) The Governor may at any time remove any member of the Workers' Compensation Board for inefficiency, neglect of duty or malfeasance in office. Before such removal the Governor shall give the member a copy of the charges against the member and shall fix the time when the member can be heard in defense, which shall not be less than 10 days thereafter. Such hearing shall be open to the public.

Â Â Â Â Â  (2) If the member is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against such member and the findings thereon, with a record of the proceedings.

Â Â Â Â Â  (3) The power of removal is absolute and there is no right of review in any court whatsoever. [Formerly 656.406; 1989 c.1094 Â§3]

Â Â Â Â Â  656.716 Board members not to engage in political or business activity that interferes with duties as board member; oath and bond required. (1) No member of the Workers' Compensation Board shall hold any other office or position of profit or pursue any other business or vocation or serve on or under any committee of any political party, but shall devote the entire time to the duties of the office of the member.

Â Â Â Â Â  (2) Before entering on the duties of office, each member shall take and subscribe to an oath or affirmation:

Â Â Â Â Â  (a) That the member will support the Constitutions of the United States and of this state and faithfully and honestly discharge the duties of the office.

Â Â Â Â Â  (b) That the member does not hold any other office or position of profit that will interfere with the ability of the member to fully perform the duties of the member's position with the board.

Â Â Â Â Â  (c) That the member is not pursuing and will not pursue, while a member, any other calling or vocation that will interfere with the ability of the member to fully perform the duties of the member's position with the board.

Â Â Â Â Â  (d) That the member does not hold and while a member will not hold a position under any political party.

Â Â Â Â Â  (3) The oath or affirmation shall be filed in the office of the Secretary of State.

Â Â Â Â Â  (4) Each of the members of the board shall also, before entering upon the duties of office, execute a bond payable to the State of Oregon, in the penal sum of $10,000, with sureties to be approved by the Governor, conditioned for the faithful discharge of the duties of office. The bond, when so executed and approved, shall be filed in the office of the Secretary of State. [Formerly 656.408; 1977 c.804 Â§27; 1987 c.373 Â§41; 1999 c.1020 Â§4]

Â Â Â Â Â  656.718 Chairperson; quorum; panels. (1) The board chairperson shall supervise and manage the Workers' Compensation Board and the Hearings Division. The chairperson serves at the pleasure of the Governor and may be removed in accordance with the provisions of ORS 656.714.

Â Â Â Â Â  (2) A majority of the board's members shall constitute a quorum to transact the board's business. No vacancy shall impair the right of the remaining members to exercise all the powers of the board.

Â Â Â Â Â  (3)(a) In exercise of authority to decide individual cases, members of the board may sit together or in panels.

Â Â Â Â Â  (b) When sitting en banc, the concurrence of a majority of the members participating is necessary for a decision.

Â Â Â Â Â  (c) A panel must consist of two members with different backgrounds and understanding. One of the members of a panel may be the board member that represents the interests of the public if either a member with background and understanding as to the concerns of employers or a member with background and understanding as to the concerns of employees is unavailable. If the members of a panel cannot agree on a decision in an individual case, the case shall be decided by a panel of three members, two of whom have different backgrounds and understanding and one who represents the interests of the public.

Â Â Â Â Â  (d) A board member may not review any case in which the member acted as an Administrative Law Judge in the case. [Formerly 656.414; 1967 c.2 Â§4; 1993 c.462 Â§2; 1999 c.876 Â§6; 2003 c.365 Â§1]

Â Â Â Â Â  656.720 Prosecution and defense of actions by Attorney General and district attorneys. Upon request of the Director of the Department of Consumer and Business Services the Attorney General or, under direction of the Attorney General, the district attorney of any county, shall institute or prosecute actions or proceedings for the enforcement of this chapter, when such actions or proceedings are within the county in which such district attorney was elected, and shall defend in like manner all suits, actions and proceedings brought against the Department of Consumer and Business Services or its employees in their official capacity. [Formerly 656.586; 1971 c.418 Â§18; 1977 c.804 Â§28]

Â Â Â Â Â  656.722 Authority to employ subordinates. The Workers' Compensation Board chairperson may employ and terminate the employment of such assistants, experts, field personnel and clerks as may be required in the administration of ORS chapter 654 and this chapter and other duties assigned to the board or the board chairperson by statute. [Formerly 656.416; 1977 c.804 Â§29; 1981 c.860 Â§Â§2, 6; 1987 c.373 Â§42; 1999 c.876 Â§7]

Â Â Â Â Â  656.724 Administrative Law Judges; appointment; qualifications; term; performance survey; removal procedure. (1) The Workers' Compensation Board chairperson, after consultation with the board, shall employ Administrative Law Judges to hold such hearings as may be prescribed by law. An Administrative Law Judge must be a member in good standing of the Oregon State Bar, or the bar of the highest court of record in any other state or currently admitted to practice before the federal courts in the District of Columbia. Administrative Law Judges shall qualify in the same manner as members of the board under ORS 656.716 (2). The board chairperson, after consultation with the board, may appoint Administrative Law Judges to serve for a probationary period of 18 months or less prior to regular employment.

Â Â Â Â Â  (2) Administrative Law Judges are in the unclassified service under ORS chapter 240, and the board shall fix their salaries in accordance with ORS 240.245.

Â Â Â Â Â  (3)(a) The board chairperson, after consultation with the board, shall establish criteria whereby each Administrative Law Judge shall receive an annual performance evaluation. Such criteria shall include, but not be limited to, work quality and productivity.

Â Â Â Â Â  (b) The employment of each Administrative Law Judge shall be subject to formal review by the board chairperson every four years. Complaints and comments filed with the board chairperson regarding the official conduct, competence or fitness of an Administrative Law Judge, as well as the board's records, shall be reviewed by the board chairperson. Not less than 90 days prior to the expiration of the probationary period, or within 180 days but not less than 90 days prior to each four-year review, the board chairperson shall solicit comments from attorneys practicing in the field of workers' compensation. These comments and all complaints and other records filed with the board chairperson regarding the official conduct, competence or fitness of an Administrative Law Judge shall be reviewed by the board. The board chairperson shall conduct an annual survey of all attorneys regularly participating in workers' compensation cases, in such manner as to allow the attorneys to remain anonymous while rating the Administrative Law Judges as to knowledge of workers' compensation law, judicial temperament, capability to handle hearings, diligence, efficiency and other similar factors. The results of the survey shall be published by the board chairperson, listing each Administrative Law Judge by name.

Â Â Â Â Â  (c) Notwithstanding ORS 240.240 and in accordance with ORS 240.555 and 240.560, an Administrative Law Judge may be removed at any time, for official misconduct, incompetence, inefficiency, indolence, malfeasance or other unfitness to render effective service.

Â Â Â Â Â  (4) Administrative Law Judges have the same powers granted to board members or assistants under ORS 656.726 (2)(a), (b), (c) and (d).

Â Â Â Â Â  (5) A presiding Administrative Law Judge shall be appointed by the board chairperson and shall serve as presiding Administrative Law Judge at the pleasure of the board chairperson. The presiding Administrative Law Judge shall perform such administrative duties as the board chairperson may delegate. The board chairperson may designate another Administrative Law Judge to serve as acting presiding Administrative Law Judge during any period when the presiding Administrative Law Judge is absent or disabled.

Â Â Â Â Â  (6) Notwithstanding subsections (1) to (5) of this section, the board chairperson, after consultation with the board, may employ any member of the Oregon State Bar to serve as an Administrative Law Judge on a temporary basis, not to exceed one year, when the board chairperson determines that such employment is necessary in the conduct of the business of the Hearings Division. Criteria and procedures for selecting and employing such Administrative Law Judges shall be identical to those established for regularly employed Administrative Law Judges.

Â Â Â Â Â  (7) It is the declared purpose of this section to foster and protect the Administrative Law Judges' ability to provide full, fair and speedy hearings and decisions. [1965 c.285 Â§53a; 1965 c.564 Â§6; 1967 c.180 Â§1; 1971 c.695 Â§9; 1973 c.774 Â§1; 1979 c.677 Â§1; 1979 c.839 Â§19; 1981 c.535 Â§44; 1985 c.212 Â§11; 1987 c.884 Â§13; 1989 c.1094 Â§4; 1990 c.2 Â§39; 1995 c.332 Â§51; 1999 c.876 Â§8]

Â Â Â Â Â  656.725 Duties and status of Administrative Law Judges. (1) Individuals holding the position of Administrative Law Judge created by the amendments to ORS 656.724 by section 51, chapter 332, Oregon Laws 1995, have the authority to perform only those duties, functions and powers provided in ORS chapters 654, 655 and 656, and such other duties, functions and powers as may be prescribed by the Workers' Compensation Board pursuant to ORS 656.726.

Â Â Â Â Â  (2) Administrative Law Judges are not judges for the purposes of any provision of the Oregon Constitution and are not judges for the purposes of judges' retirement under ORS chapters 238 and 238A. [1995 c.332 Â§53; 2003 c.733 Â§80]

Â Â Â Â Â  656.726 Duties and powers to carry out workers' compensation and occupational safety laws; rules. (1) The Workers' Compensation Board in its name and the Director of the Department of Consumer and Business Services in the director's name as director may sue and be sued, and each shall have a seal.

Â Â Â Â Â  (2) The board hereby is charged with reviewing appealed orders of Administrative Law Judges in controversies concerning a claim arising under this chapter, exercising own motion jurisdiction under this chapter and providing such policy advice as the director may request, and providing such other review functions as may be prescribed by law. To that end any of its members or assistants authorized thereto by the members shall have power to:

Â Â Â Â Â  (a) Hold sessions at any place within the state.

Â Â Â Â Â  (b) Administer oaths.

Â Â Â Â Â  (c) Issue and serve by the board's representatives, or by any sheriff, subpoenas for the attendance of witnesses and the production of papers, contracts, books, accounts, documents and testimony before any hearing under ORS 654.001 to 654.295, 654.750 to 654.780 and this chapter.

Â Â Â Â Â  (d) Generally provide for the taking of testimony and for the recording of proceedings.

Â Â Â Â Â  (3) The board chairperson is hereby charged with the administration of and responsibility for the Hearings Division.

Â Â Â Â Â  (4) The director hereby is charged with duties of administration, regulation and enforcement of ORS 654.001 to 654.295, 654.750 to 654.780 and this chapter. To that end the director may:

Â Â Â Â Â  (a) Make and declare all rules and issue orders which are reasonably required in the performance of the director's duties. Unless otherwise specified by law, all reports, claims or other documents shall be deemed timely provided to the director or board if mailed by regular mail or delivered within the time required by law. Notwithstanding any other provision of this chapter, the director may adopt rules to allow for the electronic transmission and filing of reports, claims or other documents required to be filed under this chapter. Notwithstanding ORS 183.310 to 183.410, if a matter comes before the director that is not addressed by rule and the director finds that adoption of a rule to accommodate the matter would be inefficient, unreasonable or unnecessarily burdensome to the public, the director may resolve the matter by issuing an order, subject to review under ORS 656.704. Such order shall not have precedential effect as to any other situation.

Â Â Â Â Â  (b) Hold sessions at any place within the state.

Â Â Â Â Â  (c) Administer oaths.

Â Â Â Â Â  (d) Issue and serve by representatives of the director, or by any sheriff, subpoenas for the attendance of witnesses and the production of papers, contracts, books, accounts, documents and testimony in any inquiry, investigation, proceeding or rulemaking hearing conducted by the director or the director's representatives. The director may require the attendance and testimony of employers, their officers and representatives in any inquiry under this chapter, and the production by employers of books, records, papers and documents without the payment or tender of witness fees on account of such attendance.

Â Â Â Â Â  (e) Generally provide for the taking of testimony and for the recording of such proceedings.

Â Â Â Â Â  (f) Provide standards for the evaluation of disabilities. The following provisions apply to the standards:

Â Â Â Â Â  (A) The criterion for evaluation of permanent impairment under ORS 656.214 is the loss of use or function of a body part or system due to the compensable industrial injury or occupational disease. Permanent impairment is expressed as a percentage of the whole person. The impairment value may not exceed 100 percent of the whole person.

Â Â Â Â Â  (B) Impairment is established by a preponderance of medical evidence based upon objective findings.

Â Â Â Â Â  (C) The criterion for evaluation of work disability under ORS 656.214 is permanent impairment as modified by the factors of age, education and adaptability to perform a given job.

Â Â Â Â Â  (D) When, upon reconsideration of a notice of closure pursuant to ORS 656.268, it is found that the worker's disability is not addressed by the standards adopted pursuant to this paragraph, notwithstanding ORS 656.268, the director shall stay further proceedings on the reconsideration of the claim and shall adopt temporary rules amending the standards to accommodate the worker's impairment.

Â Â Â Â Â  (E) Notwithstanding any other provision of this section, only impairment benefits shall be awarded under ORS 656.214 if the worker has been released to regular work by the attending physician or nurse practitioner authorized to provide compensable medical services under ORS 656.245 or has returned to regular work at the job held at the time of injury.

Â Â Â Â Â  (g) Prescribe procedural rules for and conduct hearings, investigations and other proceedings pursuant to ORS 654.001 to 654.295, 654.750 to 654.780 and this chapter regarding all matters other than those specifically allocated to the board or the Hearings Division.

Â Â Â Â Â  (h) Participate fully in any proceeding before the Hearings Division, board or Court of Appeals in which the director determines that the proceeding involves a matter that affects or could affect the discharge of the director's duties of administration, regulation and enforcement of ORS 654.001 to 654.295 and 654.750 to 654.780 and this chapter.

Â Â Â Â Â  (5) The board may make and declare all rules which are reasonably required in the performance of its duties, including but not limited to rules of practice and procedure in connection with hearing and review proceedings and exercising its authority under ORS 656.278. The board shall adopt standards governing the format and timing of the evidence. The standards shall be uniformly followed by all Administrative Law Judges and practitioners. The rules may provide for informal prehearing conferences in order to expedite claim adjudication, amicably dispose of controversies, if possible, narrow issues and simplify the method of proof at hearings. The rules shall specify who may appear with parties at prehearing conferences and hearings.

Â Â Â Â Â  (6) The director and the board chairperson may incur such expenses as they respectively determine are reasonably necessary to perform their authorized functions.

Â Â Â Â Â  (7) The director, the board chairperson and the State Accident Insurance Fund Corporation shall have the right, not subject to review, to contract for the exchange of, or payment for, such services between them as will reduce the overall cost of administering this chapter.

Â Â Â Â Â  (8) The director shall have lien and enforcement powers regarding assessments to be paid by subject employers in the same manner and to the same extent as is provided for lien and enforcement of collection of premiums and assessments by the corporation under ORS 656.552 to 656.566.

Â Â Â Â Â  (9) The director shall have the same powers regarding inspection of books, records and payrolls of employers as are granted the corporation under ORS 656.758. The director may disclose information obtained from such inspections to the Director of the Department of Revenue to the extent the Director of the Department of Revenue requires such information to determine that a person complies with the revenue and tax laws of this state and to the Director of the Employment Department to the extent the Director of the Employment Department requires such information to determine that a person complies with ORS chapter 657.

Â Â Â Â Â  (10) The director shall collect hours-worked data information in addition to total payroll for workers engaged in various jobs in the construction industry classifications described in the job classification portion of the Workers' Compensation and Employers Liability Manual and the Oregon Special Rules Section published by the National Council on Compensation Insurance. The information shall be collected in the form and format necessary for the National Council on Compensation Insurance to analyze premium equity. [Formerly 656.410; 1977 c.804 Â§30; 1979 c.677 Â§2; 1979 c.839 Â§20; 1981 c.535 Â§45; 1981 c.723 Â§5; 1981 c.854 Â§49a; 1981 c.876 Â§9; 1985 c.600 Â§16; 1985 c.706 Â§4; 1985 c.770 Â§4; 1987 c.884 Â§2; 1990 c.2 Â§40; 1995 c.332 Â§55; amendments by 1995 c.332 Â§55a repealed by 1999 c.6 Â§1; 1999 c.313 Â§10; 1999 c.876 Â§9; 2003 c.170 Â§7; 2003 c.171 Â§1; 2003 c.657 Â§3; 2003 c.811 Â§17; 2005 c.26 Â§16; 2005 c.653 Â§1]

Â Â Â Â Â  Note: The amendments to 656.726 by section 4, chapter 657, Oregon Laws 2003, become operative January 1, 2008, and apply to injuries occurring on or after January 1, 2008. See sections 15 and 16, chapter 657, Oregon Laws 2003. The amendments to 656.726 by section 2a, chapter 653, Oregon Laws 2005, become operative January 1, 2008. See section 6, chapter 653, Oregon Laws 2005, as amended by section 6a, chapter 653, Oregon Laws 2005. The amendments to 656.726 by section 18, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The amendments to 656.726 by section 17, chapter 26, Oregon Laws 2005, apply to hearings held on or after January 2, 2008. See section 20, chapter 26, Oregon Laws 2005. 656.726, as amended by section 4, chapter 657, Oregon Laws 2003, section 18, chapter 811, Oregon Laws 2003, section 17, chapter 26, Oregon Laws 2005, and section 2a, chapter 653, Oregon Laws 2005, is set forth for the user's convenience.

Â Â Â Â Â  656.726. (1) The Workers' Compensation Board in its name and the Director of the Department of Consumer and Business Services in the director's name as director may sue and be sued, and each shall have a seal.

Â Â Â Â Â  (2) The board hereby is charged with reviewing appealed orders of Administrative Law Judges in controversies concerning a claim arising under this chapter, exercising own motion jurisdiction under this chapter and providing such policy advice as the director may request, and providing such other review functions as may be prescribed by law. To that end any of its members or assistants authorized thereto by the members shall have power to:

Â Â Â Â Â  (a) Hold sessions at any place within the state.

Â Â Â Â Â  (b) Administer oaths.

Â Â Â Â Â  (c) Issue and serve by the board's representatives, or by any sheriff, subpoenas for the attendance of witnesses and the production of papers, contracts, books, accounts, documents and testimony before any hearing under ORS 654.001 to 654.295, 654.750 to 654.780 and this chapter.

Â Â Â Â Â  (d) Generally provide for the taking of testimony and for the recording of proceedings.

Â Â Â Â Â  (3) The board chairperson is hereby charged with the administration of and responsibility for the Hearings Division.

Â Â Â Â Â  (4) The director hereby is charged with duties of administration, regulation and enforcement of ORS 654.001 to 654.295, 654.750 to 654.780 and this chapter. To that end the director may:

Â Â Â Â Â  (a) Make and declare all rules and issue orders which are reasonably required in the performance of the director's duties. Unless otherwise specified by law, all reports, claims or other documents shall be deemed timely provided to the director or board if mailed by regular mail or delivered within the time required by law. Notwithstanding any other provision of this chapter, the director may adopt rules to allow for the electronic transmission and filing of reports, claims or other documents required to be filed under this chapter. Notwithstanding ORS 183.310 to 183.410, if a matter comes before the director that is not addressed by rule and the director finds that adoption of a rule to accommodate the matter would be inefficient, unreasonable or unnecessarily burdensome to the public, the director may resolve the matter by issuing an order, subject to review under ORS 656.704. Such order shall not have precedential effect as to any other situation.

Â Â Â Â Â  (b) Hold sessions at any place within the state.

Â Â Â Â Â  (c) Administer oaths.

Â Â Â Â Â  (d) Issue and serve by representatives of the director, or by any sheriff, subpoenas for the attendance of witnesses and the production of papers, contracts, books, accounts, documents and testimony in any inquiry, investigation, proceeding or rulemaking hearing conducted by the director or the director's representatives. The director may require the attendance and testimony of employers, their officers and representatives in any inquiry under this chapter, and the production by employers of books, records, papers and documents without the payment or tender of witness fees on account of such attendance.

Â Â Â Â Â  (e) Generally provide for the taking of testimony and for the recording of such proceedings.

Â Â Â Â Â  (f) Provide standards for the evaluation of disabilities. The following provisions apply to the standards:

Â Â Â Â Â  (A) The criteria for evaluation of disabilities under ORS 656.214 (5) shall be permanent impairment due to the industrial injury as modified by the factors of age, education and adaptability to perform a given job.

Â Â Â Â Â  (B) Impairment is established by a preponderance of medical evidence based upon objective findings.

Â Â Â Â Â  (C) When, upon reconsideration of a notice of closure pursuant to ORS 656.268, it is found that the worker's disability is not addressed by the standards adopted pursuant to this paragraph, notwithstanding ORS 656.268, the director shall stay further proceedings on the reconsideration of the claim and shall adopt temporary rules amending the standards to accommodate the worker's impairment.

Â Â Â Â Â  (D) Notwithstanding any other provision of this section, impairment is the only factor to be considered in evaluation of the worker's disability under ORS 656.214 (5) if:

Â Â Â Â Â  (i) The worker returns to regular work at the job held at the time of injury;

Â Â Â Â Â  (ii) The attending physician releases the worker to regular work at the job held at the time of injury and the job is available but the worker fails or refuses to return to that job; or

Â Â Â Â Â  (iii) The attending physician releases the worker to regular work at the job held at the time of injury but the worker's employment is terminated for cause unrelated to the injury.

Â Â Â Â Â  (g) Prescribe procedural rules for and conduct hearings, investigations and other proceedings pursuant to ORS 654.001 to 654.295, 654.750 to 654.780 and this chapter regarding all matters other than those specifically allocated to the board or the Hearings Division.

Â Â Â Â Â  (h) Participate fully in any proceeding before the Hearings Division, board or Court of Appeals in which the director determines that the proceeding involves a matter that affects or could affect the discharge of the director's duties of administration, regulation and enforcement of ORS 654.001 to 654.295 and 654.750 to 654.780 and this chapter.

Â Â Â Â Â  (5) The board may make and declare all rules which are reasonably required in the performance of its duties, including but not limited to rules of practice and procedure in connection with hearing and review proceedings and exercising its authority under ORS 656.278. The board shall adopt standards governing the format and timing of the evidence. The standards shall be uniformly followed by all Administrative Law Judges and practitioners. The rules may provide for informal prehearing conferences in order to expedite claim adjudication, amicably dispose of controversies, if possible, narrow issues and simplify the method of proof at hearings. The rules shall specify who may appear with parties at prehearing conferences and hearings.

Â Â Â Â Â  (6) The director and the board chairperson may incur such expenses as they respectively determine are reasonably necessary to perform their authorized functions.

Â Â Â Â Â  (7) The director, the board chairperson and the State Accident Insurance Fund Corporation shall have the right, not subject to review, to contract for the exchange of, or payment for, such services between them as will reduce the overall cost of administering this chapter.

Â Â Â Â Â  (8) The director shall have lien and enforcement powers regarding assessments to be paid by subject employers in the same manner and to the same extent as is provided for lien and enforcement of collection of premiums and assessments by the corporation under ORS 656.552 to 656.566.

Â Â Â Â Â  (9) The director shall have the same powers regarding inspection of books, records and payrolls of employers as are granted the corporation under ORS 656.758. The director may disclose information obtained from such inspections to the Director of the Department of Revenue to the extent the Director of the Department of Revenue requires such information to determine that a person complies with the revenue and tax laws of this state and to the Director of the Employment Department to the extent the Director of the Employment Department requires such information to determine that a person complies with ORS chapter 657.

Â Â Â Â Â  (10) The director shall collect hours-worked data information in addition to total payroll for workers engaged in various jobs in the construction industry classifications described in the job classification portion of the Workers' Compensation and Employers Liability Manual and the Oregon Special Rules Section published by the National Council on Compensation Insurance. The information shall be collected in the form and format necessary for the National Council on Compensation Insurance to analyze premium equity.

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.727 Rules for administration of benefit offset. In carrying out the provisions of ORS 656.209, the Department of Consumer and Business Services shall promulgate rules that include, but are not limited to:

Â Â Â Â Â  (1) Requiring injured workers to make application for federal Social Security disability benefits.

Â Â Â Â Â  (2) Requiring injured workers to file with the appropriate agency that administers the federal Social Security program a release authorizing the federal agency to make disclosure to the department of such information regarding the injured worker as will enable the department to carry out the provisions of ORS 656.209.

Â Â Â Â Â  (3) A procedure for ordering reduction of benefits or such other sanctions as the department considers appropriate to insure that injured workers comply with rules promulgated pursuant to this section. [1977 c.430 Â§7; 1979 c.117 Â§4]

Â Â Â Â Â  656.728 [Subsection (1) formerly 344.820; subsection (2) formerly 344.830; 1973 c.634 Â§3; 1977 c.862 Â§2; 1981 c.854 Â§50; 1981 c.874 Â§6; 1981 c.535 Â§12; repealed by 1985 c.600 Â§2]

Â Â Â Â Â  656.729 [1981 c.723 Â§2; repealed by 1985 c.770 Â§5]

Â Â Â Â Â  656.730 Assigned risk plan. (1) The Director of the Department of Consumer and Business Services shall promulgate a plan for the equitable apportionment among the State Accident Insurance Fund Corporation and all members of workers' compensation rating organizations in the state coverage required by ORS 656.017 for subject employers whose coverage the fund, or any members of such rating organizations, object to providing. The plan shall include provisions authorized pursuant to ORS 737.265 (2), except that:

Â Â Â Â Â  (a) Regardless of the rating plans adopted by any rating organization, the plan shall provide a rating structure with differing rate tiers for insureds too small to qualify for experience rating and for insureds large enough to be experience rated; and

Â Â Â Â Â  (b) The plan shall seek and be entitled to receive approval for all classification exceptions approved by the director for any insurer.

Â Â Â Â Â  (2) If any insurer issuing guaranty contracts under this chapter refuses to accept its equitable apportionment under such plan, the director shall revoke the insurer's authority to issue guaranty contracts. [1965 c.285 Â§94a; 1979 c.673 Â§2; 1990 c.1 Â§2]

Â Â Â Â Â  656.732 Power to compel obedience to subpoenas and punish for misconduct. The circuit court for any county, or the judge of such court, on application of the Director of the Department of Consumer and Business Services, the Workers' Compensation Board, or any of the board members, their Administrative Law Judges or assistants, shall compel obedience to subpoenas issued and served pursuant to ORS 656.726 and shall punish disobedience of any such subpoena or any refusal to testify at any authorized session or hearing or to answer any lawful inquiry of the director or any of the board members, Administrative Law Judges or assistants, in the same manner as a refusal to testify in the circuit court or the disobedience of the requirements of a subpoena issued from the court is punished. [Formerly 656.412; 1979 c.839 Â§21]

Â Â Â Â Â  656.734 [Formerly 656.424; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  656.735 Civil penalty for noncomplying employers; amount; liability of partners and of corporate and limited liability company officers; effect of final order; penalty as preferred claim; disposition of moneys collected. (1) The Director of the Department of Consumer and Business Services shall assess any person who violates ORS 656.052 (1) a civil penalty of not more than $1,000 or twice the premium that would have been due for the period of noncompliance, whichever is the greater.

Â Â Â Â Â  (2) The director shall assess any person who continues to violate ORS 656.052 (1), after an order issued pursuant to ORS 656.052 (2) has become final, a civil penalty, in addition to any penalty assessed under subsection (1) of this section, of not more than $250 for each day such violation continues.

Â Â Â Â Â  (3)(a) When a noncomplying employer is a corporation, such corporation and the officers and directors thereof shall be jointly and severally liable for any civil penalties assessed under this section and any claim costs incurred under ORS 656.054.

Â Â Â Â Â  (b) When a noncomplying employer is a limited liability company, the company and its members and managers shall be jointly and severally liable for any civil penalties assessed by the director under this section and any claim costs incurred under ORS 656.054. As used in this paragraph, "limited liability company," "manager" and "member" have the meanings for those terms provided in ORS 63.001.

Â Â Â Â Â  (c) When a noncomplying employer is a limited liability partnership or foreign limited liability partnership, the partnership and its limited liability partners shall be jointly and severally liable for any civil penalties assessed by the director under this section and any claim costs incurred under ORS 656.054. As used in this paragraph, "limited liability partnership" and "foreign limited liability partnership" have the meanings for those terms provided in ORS 67.005.

Â Â Â Â Â  (d) When a noncomplying employer is a partnership, the partnership and its partners shall be jointly and severally liable for any civil penalties assessed by the director under this section and any claim costs incurred under ORS 656.054. As used in this paragraph, "partnership" has the meaning for that term provided in ORS 67.005.

Â Â Â Â Â  (4) When an order assessing a civil penalty becomes final by operation of law or on appeal, unless the amount of penalty is paid within 10 days after the order becomes final, it constitutes a judgment and may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record. The penalty provided in the order so recorded shall become a lien upon the title to any interest in property owned by the person against whom the order is entered, and execution may be issued upon the order in the same manner as execution upon a judgment of a court of record.

Â Â Â Â Â  (5) Civil penalties, and judgments entered thereon, due to the director under this section from any person shall be deemed preferred to all general claims in all bankruptcy proceedings, trustee proceedings, and proceedings for the administration of estates and receiverships involving the person liable therefor or the property of such person.

Â Â Â Â Â  (6) All moneys collected under this section shall be paid into the Workers' Benefit Fund. [1973 c.447 Â§4; 1977 c.73 Â§1; 1983 c.696 Â§23; 1995 c.332 Â§65; 1995 c.641 Â§12; 1995 c.689 Â§37; 1997 c.775 Â§91; 2003 c.170 Â§8]

Â Â Â Â Â  656.740 Review of proposed order declaring noncomplying employer or nonsubjectivity determination; review of proposed assessment or civil penalty; insurer as party; hearing. (1) A person may contest a proposed order of the Director of the Department of Consumer and Business Services declaring that person to be a noncomplying employer, or a proposed assessment of civil penalty, by filing with the Department of Consumer and Business Services, within 60 days after the mailing of the order, a written request for a hearing. Such a request need not be in any particular form, but shall specify the grounds upon which the person contests the proposed order or assessment. An order by the director under this subsection is prima facie correct and the burden is upon the employer to prove that the order is incorrect.

Â Â Â Â Â  (2) A person may contest a nonsubjectivity determination of the director by filing a written request for hearing with the department within 60 days after the mailing of the determination.

Â Â Â Â Â  (3) When any insurance carrier, including the State Accident Insurance Fund Corporation, is alleged by an employer to have contracted to provide the employer with workers' compensation coverage for the period in question, the Workers' Compensation Board shall join such insurance carrier as a necessary party to any hearing relating to such employer's alleged noncompliance or to any hearing relating to a nonsubjectivity determination and shall serve the carrier, at least 30 days prior to such hearing, with notice thereof.

Â Â Â Â Â  (4) A hearing relating to a nonsubjectivity determination, to a proposed order declaring a person to be a noncomplying employer, or to a proposed assessment of civil penalty under ORS 656.735, shall be held by an Administrative Law Judge of the board's Hearings Division. However, a hearing shall not be granted unless a request for hearing is filed within the period specified in subsection (1) or (2) of this section, and if a request for hearing is not so filed, the nonsubjectivity determination, order or penalty, as proposed, shall be a final order of the department and shall not be subject to review by any agency or court.

Â Â Â Â Â  (5) Notwithstanding ORS 183.315 (1), the issuance of nonsubjectivity determinations, orders declaring a person to be a noncomplying employer or the assessment of civil penalties pursuant to this chapter, the conduct of hearings and the judicial review thereof shall be as provided in ORS chapter 183, except that:

Â Â Â Â Â  (a) The order of an Administrative Law Judge in a contested case shall be deemed to be a final order of the director.

Â Â Â Â Â  (b) The director shall have the same right to judicial review of the order of an Administrative Law Judge as any person who is adversely affected or aggrieved by such final order.

Â Â Â Â Â  (c) When a nonsubjectivity determination or an order declaring a person to be a noncomplying employer is contested at the same hearing as a matter concerning a claim pursuant to ORS 656.283 and 656.704, the review thereof shall be as provided for a matter concerning a claim.

Â Â Â Â Â  (6)(a) If a person against whom an order is issued pursuant to this section prevails at hearing or on appeal, the person is entitled to reasonable attorney fees to be paid by the director from the Workers' Benefit Fund.

Â Â Â Â Â  (b) If a person against whom an order is issued is found to be a noncomplying employer by the director, but the person proves coverage pursuant to subsection (3) of this section and the insurer failed to file timely a guaranty contract as required by ORS 656.419 or improperly canceled the person's coverage, the employer is entitled to reasonable attorney fees paid by the insurer.

Â Â Â Â Â  (c) If a worker prevails at hearing or on appeal from a nonsubjectivity determination, the worker is entitled to reasonable attorney fees to be paid by the director from the Workers' Benefit Fund and reimbursed by the employer. [1973 c.447 Â§5; 1975 c.341 Â§1; 1975 c.759 Â§19; 1977 c.804 Â§31; 1979 c.839 Â§22; 1983 c.816 Â§14; 1987 c.234 Â§3; 1995 c.332 Â§65a; 1995 c.641 Â§13; 1999 c.246 Â§1; 1999 c.1020 Â§2; 2003 c.170 Â§9]

Â Â Â Â Â  656.745 Civil penalty for inducing failure to report claims; failure to pay assessments; failure to comply with statutes, rules or orders; amount; procedure. (1) The Director of the Department of Consumer and Business Services shall assess a civil penalty against an employer or insurer who intentionally or repeatedly induces claimants for compensation to fail to report accidental injuries, causes employees to collect accidental injury claims as off-the-job injury claims, persuades claimants to accept less than the compensation due or makes it necessary for claimants to resort to proceedings against the employer to secure compensation due.

Â Â Â Â Â  (2) The director may assess a civil penalty against an employer or insurer who:

Â Â Â Â Â  (a) Fails to pay assessments or other payments due to the director under this chapter and is in default; or

Â Â Â Â Â  (b) Fails to comply with statutes, rules or orders of the director regarding reports or other requirements necessary to carry out the purposes of this chapter.

Â Â Â Â Â  (3) A civil penalty shall be not more than $2,000 for each violation or $10,000 in the aggregate for all violations within any three-month period. Each violation, or each day a violation continues, shall be considered a separate violation.

Â Â Â Â Â  (4) ORS 656.735 (4) to (6) and 656.740 also apply to orders and penalties assessed under this section. [1975 c.556 Â§38; 1979 c.839 Â§31; 1987 c.233 Â§2; 1987 c.884 Â§46; 2003 c.170 Â§13; 2005 c.221 Â§3]

Â Â Â Â Â  656.750 Civil penalty for failure to maintain records of compensation claims; amount; disposition of funds. (1) The Director of the Department of Consumer and Business Services shall assess against a self-insured employer who fails to comply with ORS 656.455, a civil penalty of $250 a day for each day such failure continues.

Â Â Â Â Â  (2) ORS 656.735 (4) to (6) and 656.740 also apply to orders and penalties assessed under this section. [1975 c.585 Â§9; 1983 c.696 Â§24; 1987 c.233 Â§3; 1987 c.884 Â§60; 1991 c.640 Â§3; 2003 c.170 Â§14]

(State Accident Insurance Fund Corporation)

Â Â Â Â Â  656.751 State Accident Insurance Fund Corporation created; board; members' qualifications; terms; compensation; expenses; function; report. (1) The State Accident Insurance Fund Corporation is created as an independent public corporation. The corporation shall be governed by a board of five directors appointed by the Governor. Two members shall be chosen to represent the public. Of the remaining three members, a board member must be insured by the State Accident Insurance Fund Corporation at the time of appointment and for one year prior to appointment, or an employee of such an employer. Members of the board are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (2) No member of the board of directors shall have any pecuniary interest, other than an incidental interest which is disclosed and made a matter of public record at the time of appointment to the board, in any corporation or other business entity doing business in the workers' compensation insurance industry.

Â Â Â Â Â  (3) The term of office of a member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the board of directors is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The board of directors shall select one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers as the board of directors considers necessary for performance of the functions of those offices. A majority of the members of the board of directors constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The board of directors shall meet at least once every three months at a time and place determined by the board of directors. The board of directors shall meet at such other times and places specified by the call of the chairperson or of a majority of the members of the board of directors.

Â Â Â Â Â  (7) It is the function of the board of directors to establish the policies for the operation of the State Accident Insurance Fund Corporation, consistent with all applicable provisions of law.

Â Â Â Â Â  (8) The board shall file with the Legislative Assembly and the Governor, not later than April 15 of each year, a report covering the activities and operations of the State Accident Insurance Fund Corporation for the preceding year. [1979 c.829 Â§2; 1981 c.854 Â§51]

Â Â Â Â Â  656.752 State Accident Insurance Fund Corporation; purpose and functions. (1) The State Accident Insurance Fund Corporation is created for the purpose of transacting workers' compensation insurance and reinsurance business. The State Accident Insurance Fund Corporation also may insure an Oregon employer against any liability such employer may have on account of bodily injury to a worker of the employer arising out of and in the course of employment as fully as any private insurance carrier.

Â Â Â Â Â  (2) The functions of the State Accident Insurance Fund Corporation shall be:

Â Â Â Â Â  (a) To confer with and solicit employers and to determine, handle, audit and enforce collection of premiums, assessments and fees of insured employers insured with the State Accident Insurance Fund Corporation;

Â Â Â Â Â  (b) To make insurance available to as many Oregon employers as inexpensively as may be consistent with the overall integrity of the Industrial Accident Fund, in accordance with ORS 656.634 and sound principles of insurance;

Â Â Â Â Â  (c) To receive and handle and process the claims of workers and beneficiaries of workers injured in the employ of insured employers insured with the State Accident Insurance Fund Corporation; and

Â Â Â Â Â  (d) To perform all other functions which the laws of this state specifically authorize or which are necessary or appropriate to carry out the functions expressly authorized.

Â Â Â Â Â  (3) The State Accident Insurance Fund Corporation in its name may sue and be sued.

Â Â Â Â Â  (4) The State Accident Insurance Fund Corporation may authorize self-insured employers or other insurers to use any physical rehabilitation center operated by the State Accident Insurance Fund Corporation on such terms as the State Accident Insurance Fund Corporation deems reasonable.

Â Â Â Â Â  (5) The State Accident Insurance Fund Corporation in its own name, may acquire, lease, rent, own and manage real property. It may construct, equip and furnish buildings or other structures as are necessary to accommodate its needs. It may purchase, rent, lease or otherwise acquire for its use all supplies, materials, equipment and services necessary to carry out its functions. It may sell or otherwise dispose of any property acquired under this subsection.

Â Â Â Â Â  (6) Any real property acquired and owned by the State Accident Insurance Fund Corporation under this section shall be subject to ad valorem taxation.

Â Â Â Â Â  (7) The State Accident Insurance Fund Corporation may furnish advice, services and excess workers' compensation and employer liability insurance to any employer qualified as a self-insured employer under the provisions of ORS 656.407, on such terms and conditions as the State Accident Insurance Fund Corporation deems reasonable.

Â Â Â Â Â  (8) With the approval of the Director of the Department of Consumer and Business Services, the State Accident Insurance Fund Corporation may provide reinsurance coverage to Oregon employers on such terms and conditions as the State Accident Insurance Fund Corporation deems reasonable. [1965 c.285 Â§55; 1965 c.564 Â§7; 1967 c.253 Â§1; 1969 c.247 Â§2; 1971 c.262 Â§1; 1977 c.659 Â§3; 1979 c.815 Â§10; 1979 c.829 Â§5a; 1981 c.854 Â§52; 1981 c.876 Â§7; 1990 c.1 Â§3]

Â Â Â Â Â  656.753 State Accident Insurance Fund Corporation exempt from certain financial administration laws; contracts with state agencies for services. (1) Except as otherwise provided by law, the provisions of ORS 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (2) In carrying out the duties, functions and powers imposed by law upon the State Accident Insurance Fund Corporation, the board of directors or the manager of the State Accident Insurance Fund Corporation may contract with any state agency for the performance of such duties, functions and powers as the corporation considers appropriate.

Â Â Â Â Â  (3) Notwithstanding subsection (1) or (2) of this section, ORS 293.240 except for appeals pursuant to ORS 737.318, ORS 293.260, 293.262 and 293.505 (2) shall apply to the directors, manager, assistants and accounts of the State Accident Insurance Fund Corporation and any subsidiary corporation formed or acquired by the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (4) Notwithstanding subsection (1) or (2) of this section, ORS 243.305, 279A.100 and 659A.012 apply to the directors, manager and employees of the State Accident Insurance Fund Corporation. [1979 c.829 Â§4; 1981 c.876 Â§8; subsection (3) enacted as 1983 c.412 Â§2; subsection (4) enacted as 1983 c.808 Â§4; 1987 c.884 Â§5; 2003 c.794 Â§310]

Â Â Â Â Â  656.754 Manager; appointment; functions. (1) The State Accident Insurance Fund Corporation is under the direct supervision of a manager appointed by the board of directors of the State Accident Insurance Fund Corporation. The manager serves at the pleasure of the board of directors. The manager shall qualify in the manner provided for board members in ORS 656.716 except that no bond shall be required.

Â Â Â Â Â  (2) The manager has such powers as are necessary to carry out the functions of the State Accident Insurance Fund Corporation, subject to policy direction by the board of directors.

Â Â Â Â Â  (3) The manager may employ, terminate and supervise the employment of such assistants, experts, field personnel and clerks as may be required in the administration of the State Accident Insurance Fund Corporation. [1965 c.285 Â§56; 1973 c.792 Â§29; 1979 c.829 Â§6]

Â Â Â Â Â

Â Â Â Â Â  656.756 [1965 c.285 Â§56a; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  656.758 Inspection of books, records and payrolls; statement of employment data; civil penalty for misrepresentation; failure to submit books for inspection and refusal to keep correct payroll. (1) The books, records and payrolls of any employer pertinent to the administration of this chapter shall always be open to inspection by the State Accident Insurance Fund Corporation or its agent for the purpose of ascertaining the correctness of the payroll, the persons employed, and such other information as may be necessary in the administration of said statutes.

Â Â Â Â Â  (2) Every employer subject to this chapter shall keep a true and accurate record of the number of workers and the wages paid by the employer, the occupations at which and the number of days or parts of days any of the workers are employed, and shall furnish to the State Accident Insurance Fund Corporation, upon request, a sworn statement of the same.

Â Â Â Â Â  (3) Any employer who willfully misrepresents to the State Accident Insurance Fund Corporation the amount of the payroll upon which the amount of premium is based shall be liable to the State Accident Insurance Fund Corporation in a sum equal to 10 times the amount of the difference between the amount of such premium computed according to the representation thereof by such employer and the amount for which the employer is liable under this chapter according to a correct computation of the payroll. Such liability shall be enforced in a civil action in the name of the State Accident Insurance Fund Corporation and any amount so collected shall become a part of the Industrial Accident Fund.

Â Â Â Â Â  (4) Failure on the part of the employer to submit such books, records and payrolls for inspection to any member of the State Accident Insurance Fund Corporation or any of its representatives presenting written authority from the State Accident Insurance Fund Corporation, or a refusal on the part of an employer to keep a payroll in accordance with this section, when demanded by the State Accident Insurance Fund Corporation, subjects the offending employer to a penalty of $100 for each offense, to be collected by a civil action in the name of the State Accident Insurance Fund Corporation and paid into the Industrial Accident Fund. [Amended by 1981 c.854 Â§53]

Â Â Â Â Â  656.760 [1983 c.412 Â§3; renumbered 656.776 in 2001]

Â Â Â Â Â  656.772 Annual audit of State Accident Insurance Fund Corporation by Secretary of State; scope of review; report of audit. (1)(a) The Secretary of State shall conduct an annual audit of the State Accident Insurance Fund Corporation and the Industrial Accident Fund pursuant to ORS 297.210. As part of this audit, the Secretary of State shall contract with a firm qualified to perform an independent actuarial review.

Â Â Â Â Â  (b) The firm conducting the review required by paragraph (a) of this subsection shall be familiar with the accounting standards applicable to the reserves under review, shall meet all appropriate standards of practice established by the Casualty Actuarial Society, shall employ a staff that includes no fewer than three people who have attained fellowship in the Casualty Actuarial Society and shall maintain limits of errors and omission insurance as prescribed by the Secretary of State.

Â Â Â Â Â  (c) The Secretary of State shall determine the scope of the review required by paragraph (a) of this subsection, which shall include, but is not limited to:

Â Â Â Â Â  (A) A review of the sources and uses of the moneys in the Industrial Accident Fund;

Â Â Â Â Â  (B) A reconciliation of changes in actuarial assumptions and reserve values from the prior year;

Â Â Â Â Â  (C) An examination of the development of claim reserve inadequacies or redundancies over time;

Â Â Â Â Â  (D) An assessment of the future financial viability of the Industrial Accident Fund; and

Â Â Â Â Â  (E) An evaluation of losses and loss adjustment expense reserves discounted by a rate determined by the Director of the Department of Consumer and Business Services that is consistent with discount rates generally applied by insurers authorized to underwrite workers' compensation insurance in Oregon.

Â Â Â Â Â  (d) The State Accident Insurance Fund Corporation shall cooperate with the actuarial firm in all respects and shall permit the firm full access to all information the firm deems necessary for a true and complete review. Information provided to the actuarial firm conducting the annual review is subject to the same limitations on public inspections as required for the records of the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (e) The audit required by paragraph (a) of this subsection shall be conducted using both generally accepted accounting principles and the statutory accounting principles published by the National Association of Insurance Commissioners.

Â Â Â Â Â  (f) The cost of the audit required by paragraph (a) of this subsection shall be paid by the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (2) The Secretary of State shall issue an annual report to the Governor, the President of the Senate and the Speaker of the House of Representatives on the results of the audit and review. The audit and the report of the review performed by the independent actuarial firm shall be available for public inspection, in accordance with the Secretary of State's established rules and procedures governing public disclosure of audit documents. [2001 c.724 Â§1]

Â Â Â Â Â  Note: 656.772 and 656.774 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 656 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  656.774 Annual report by State Accident Insurance Fund Corporation to Secretary of State; contents. The board of directors of the State Accident Insurance Fund Corporation shall report to the Secretary of State by March 15 of each year:

Â Â Â Â Â  (1) The total amount of assets in the Industrial Accident Fund as of December 31 of the prior year;

Â Â Â Â Â  (2) The reserves and surplus that are actuarially necessary according to recognized insurance principles as described in ORS 656.634 (2) and statutory accounting principles published by the National Association of Insurance Commissioners, excluding any allowance for undeclared dividends;

Â Â Â Â Â  (3) Any funds in addition to those described in subsection (2) of this section; and

Â Â Â Â Â  (4) The total amount of investment gain generated by the Industrial Accident Fund during the prior year ending on December 31. [2001 c.724 Â§2]

Â Â Â Â Â  Note: See note under 656.772.

Â Â Â Â Â  656.776 Notice to Secretary of State regarding action on audit report. Not later than the 90th day after the Secretary of State completes and delivers to the appropriate authority an audit under ORS 297.210, the State Accident Insurance Fund Corporation or any subsidiary corporation formed or acquired by the State Accident Insurance Fund Corporation shall notify the Secretary of State in writing of the measures taken and proposed to be taken, if any, to respond to the recommendations of the audit report. The Secretary of State may extend the 90-day period for good cause. [Formerly 656.760]

(Claims Examiner Certification)

Â Â Â Â Â  656.780 Certification and training of claims examiners; records of certification and training of examiners; department inspection of records; penalties; rules. (1) The Director of the Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Adopt by rule standards for certification of workers' compensation claims examiners that shall be administered by workers' compensation insurers, self-insured employers and third party administrators; and

Â Â Â Â Â  (b) Develop or approve any training curriculum used by insurers, self-insured employers and third party administrators that is related to interactions with independent medical examination providers required under ORS 656.325.

Â Â Â Â Â  (2)(a) Each insurer, self-insured employer and third party administrator shall maintain records of the certification and training of their workers' compensation claims examiners. These records are subject to inspection and review by the director.

Â Â Â Â Â  (b) The director may impose a civil penalty against any insurer, self-insured employer or third party administrator that fails to:

Â Â Â Â Â  (A) Maintain or produce certification and training records as required by the rules of the director; or

Â Â Â Â Â  (B) Provide training based on a curriculum approved by the director related to interactions with independent medical examination providers required under ORS 656.325.

Â Â Â Â Â  (3) Insurers, self-insured employers and third party administrators may employ only certified workers' compensation claims examiners to process workers' compensation claims. The director may impose a civil penalty against any insurer, self-insured employer or third party administrator that violates this subsection. [1990 c.2 Â§52; 1999 c.418 Â§1; 2005 c.675 Â§3]

Â Â Â Â Â  Note: See notes under 656.202.

(Reinsurance Program for Medical Professional Liability Insurance)

Â Â Â Â Â  Note: Sections 1 to 8, 10 to 12, 14 and 15, chapter 781, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. (1) The State Accident Insurance Fund Corporation shall establish a reinsurance program for medical professional liability insurance policies issued by authorized insurers in the calendar years 2004, 2005, 2006 and 2007 to doctors of medicine and doctors of osteopathy licensed under ORS chapter 677 who:

Â Â Â Â Â  (a) Have a rural practice according to the criteria established by the Office of Rural Health for purposes of ORS 315.613;

Â Â Â Â Â  (b) Hold an active, unrestricted license to practice medicine; and

Â Â Â Â Â  (c) Have an in-force policy of medical professional liability insurance with an authorized insurer with minimum limits of coverage of $1 million per occurrence and $1 million aggregate.

Â Â Â Â Â  (2) The reinsurance program established in accordance with this section must be carried out in accordance with the plan approved under section 2 of this 2003 Act.

Â Â Â Â Â  (3) The coverage provided under the reinsurance program shall be priced by the State Accident Insurance Fund Corporation, in accordance with rate standards or percentage reductions determined by the Director of the Department of Consumer and Business Services after consultation with the Office of Rural Health, at rates that will significantly reduce premiums for doctors to whom this section applies so as to make the medical professional liability insurance reasonably affordable.

Â Â Â Â Â  (4)(a) The State Accident Insurance Fund Corporation may provide coverage as authorized in this section on such terms and conditions as the State Accident Insurance Fund Corporation determines to be reasonable, subject to the requirements and other terms of the plan approved under section 2 of this 2003 Act.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the State Accident Insurance Fund Corporation must make all reasonable efforts consistent with the goals of sections 1 to 7, 10 to 12 and 14 of this 2003 Act to transfer any assumed reinsurance liability.

Â Â Â Â Â  (5) The State Accident Insurance Fund Corporation is not required to provide coverage for risks under this section that exceed the amount the director is authorized to credit against assessments in section 7 of this 2003 Act, but the State Accident Insurance Fund Corporation is liable for all risks that it covers under this section. [2003 c.781 Â§1]

Â Â Â Â Â  Sec. 2. (1) The State Accident Insurance Fund Corporation shall submit to the Director of the Department of Consumer and Business Services and to the Office of Rural Health a plan for carrying out the provisions of section 1 of this 2003 Act. The director and the office shall approve the plan following a determination that the plan:

Â Â Â Â Â  (a) Satisfies the purposes of sections 1 to 7 of this 2003 Act.

Â Â Â Â Â  (b) Obligates the State Accident Insurance Fund Corporation to carry out the reinsurance program established under section 1 of this 2003 Act by any appropriate coverage, which may consist of financial reinsurance, on an insurer-to-insurer basis.

Â Â Â Â Â  (c) Provides administrative management for the reinsurance program.

Â Â Â Â Â  (d) Is financially sound.

Â Â Â Â Â  (e) Facilitates payments from the Rural Medical Liability Reinsurance Fund established by section 5 of this 2003 Act and is otherwise fair and reasonable to the participating primary insurers and their insureds.

Â Â Â Â Â  (f) Establishes appropriate underwriting and rating standards.

Â Â Â Â Â  (g) Minimizes transactional and claim costs for the State Accident Insurance Fund Corporation and for primary users.

Â Â Â Â Â  (h) Is appropriate in relation to the insurance market in this state.

Â Â Â Â Â  (i) Effectively reduces premiums for medical professional liability insurance for doctors eligible for coverage under the plan.

Â Â Â Â Â  (2)(a) The plan approved under this section must provide, to the extent funds are available from the credit provided in section 7 of this 2003 Act for the annual assessment owed by the State Accident Insurance Fund Corporation under ORS 656.612, for a reduction in premiums as provided in this subsection for medical professional liability insurance for eligible doctors of medicine and doctors of osteopathy. The reduction of premium shall be:

Â Â Â Â Â  (A) Up to 80 percent for doctors specializing in obstetrics;

Â Â Â Â Â  (B) Up to 60 percent for doctors specializing in family or general practice who provide obstetrical services; and

Â Â Â Â Â  (C) Up to 40 percent for all other eligible doctors.

Â Â Â Â Â  (b) If the funds available to provide premium reductions are insufficient to provide the maximum reduction, the plan shall provide for proportional reductions to all eligible doctors.

Â Â Â Â Â  (c) Premium reductions shall be a percentage of the actual premium charged for medical professional liability insurance in the market of authorized insurers for limits purchased of up to $1 million per occurrence and $3 million annual aggregate.

Â Â Â Â Â  (d) Premium reductions shall be effective beginning with the first premium payment in each calendar year under the reinsurance program.

Â Â Â Â Â  (3) The plan adopted under this section may not obligate the State Accident Insurance Fund Corporation to provide coverage under section 1 of this 2003 Act at a cost to the State Accident Insurance Fund Corporation that exceeds an average of $10 million for each policy year for the four years for which the coverage is provided. The cost to the State Accident Insurance Fund Corporation shall be the actuarially determined costs of the reinsurance program.

Â Â Â Â Â  (4)(a) The State Accident Insurance Fund Corporation shall submit the plan required under this section to the director and the office not later than September 30, 2003.

Â Â Â Â Â  (b) The director and the office shall approve, disapprove or require changes to the plan as promptly as reasonably possible in order to enable the State Accident Insurance Fund Corporation to have the plan operational by January 1, 2004. The plan may be implemented only after joint approval by the director and the office. [2003 c.781 Â§2]

Â Â Â Â Â  Sec. 3. (1) For the purposes of the reinsurance program for medical professional liability insurance established under section 1 of this 2003 Act, the State Accident Insurance Fund Corporation is subject as a domestic insurer to ORS 731.248, 731.252, 731.256, 731.258, 731.260, 731.296 to 731.316, 731.488, 731.574, 731.592, 731.594, 731.730, 731.731, 731.735, 731.737, 731.988, 731.992, 733.010 to 733.060, 733.140 to 733.170 and 733.210. The requirements of the Director of the Department of Consumer and Business Services under ORS 733.010 to 733.060, 733.140 to 733.170 and 733.210 govern in the case of a conflict between those requirements and the requirements of any accounting system prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation is an authorized assuming insurer with respect to reinsurance for medical professional liability insurance for the purposes of ORS 731.509. [2003 c.781 Â§3]

Â Â Â Â Â  Sec. 4. In addition to the purposes and functions for which the State Accident Insurance Fund Corporation is created under ORS 656.752, the State Accident Insurance Fund Corporation is also created for the purpose of carrying out the reinsurance program for medical professional liability insurance established under section 1 of this 2003 Act. [2003 c.781 Â§4]

Â Â Â Â Â  Sec. 5. (1) The Rural Medical Liability Reinsurance Fund is established separate and distinct from the General Fund and shall be held by the State Treasurer. The Rural Medical Liability Reinsurance Fund is established for the purpose of providing coverage under the reinsurance program established under section 1 of this 2003 Act. Interest earned by the Rural Medical Liability Reinsurance Fund shall be credited to the fund.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation shall provide the resources necessary to support and fund coverage provided by the corporation as authorized under section 1 of this 2003 Act.

Â Â Â Â Â  (3) All moneys received by the State Accident Insurance Fund Corporation for payment to the Rural Medical Liability Reinsurance Fund shall be deposited to and shall become part of the Rural Medical Liability Reinsurance Fund.

Â Â Â Â Â  (4) All payments authorized to be made by the State Accident Insurance Fund Corporation for coverage under the reinsurance program established under section 1 of this 2003 Act shall be made from the Rural Medical Liability Reinsurance Fund.

Â Â Â Â Â  (5) Any excess or residual moneys remaining in the Rural Medical Liability Reinsurance Fund after the State Accident Insurance Fund Corporation has made all payments for which the corporation is obligated under section 1 of this 2003 Act, other than moneys that are owed to the State Accident Insurance Fund Corporation, shall be transferred to the Consumer and Business Services Fund. [2003 c.781 Â§5]

Â Â Â Â Â  Sec. 6. (1) If an insurer obtains coverage with the State Accident Insurance Fund Corporation for medical professional liability insurance issued by the insurer to a doctor to whom section 1 of this 2003 Act applies, the insurer shall reduce the premium charged to the doctor in a manner that fully recognizes savings made available by coverage offered under section 1 of this 2003 Act.

Â Â Â Â Â  (2) An insurer to which subsection (1) of this section applies shall demonstrate the difference in its rates for medical professional liability insurance for purposes of subsection (1) of this section in its filing of rates with the Director of the Department of Consumer and Business Services. [2003 c.781 Â§6]

Â Â Â Â Â  Sec. 7. (1) When the State Accident Insurance Fund Corporation provides coverage through the reinsurance program established under section 1 of this 2003 Act, the Director of the Department of Consumer and Business Services shall credit the purchase price or the amount of the payment, net of any income, to the annual assessment owing by the State Accident Insurance Fund Corporation to the Department of Consumer and Business Services under ORS 656.612. The amount the director credits under this subsection may not exceed an average of $10 million for each policy year for the four years that coverage is provided under section 1 of this 2003 Act.

Â Â Â Â Â  (2) The director shall establish by rule the accounting procedures and requirements by which the credit is determined for the assessment under ORS 656.612. [2003 c.781 Â§7]

Â Â Â Â Â  Sec. 8. Notwithstanding ORS 656.632 and 656.634, the State Accident Insurance Fund Corporation may transfer funds from the Industrial Accident Fund to the Rural Medical Liability Reinsurance Fund for the purposes of sections 1 to 7 and 10 to 12 of this 2003 Act and the amendments to ORS 656.632 by section 9 of this 2003 Act. [2003 c.781 Â§8]

Â Â Â Â Â  Sec. 10. (1) There is created the Professional Panel for Analysis of Medical Professional Liability Insurance consisting of six members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint two members, one of whom must have professional expertise in gathering, evaluating or applying research data.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint two members, one of whom must have professional expertise in gathering, evaluating or applying research data.

Â Â Â Â Â  (c) The Governor shall appoint two members, one of whom must have professional expertise in gathering, evaluating or applying research data.

Â Â Â Â Â  (2) Members of the panel may not have a financial or professional affiliation with:

Â Â Â Â Â  (a) Medical care providers;

Â Â Â Â Â  (b) Insurers providing professional liability insurance; or

Â Â Â Â Â  (c) Personal injury litigation.

Â Â Â Â Â  (3) The panel shall:

Â Â Â Â Â  (a) Advise the State Accident Insurance Fund Corporation in its selection of the consulting firm required under section 11 of this 2003 Act;

Â Â Â Â Â  (b) Establish a work plan to be carried out by the consulting firm;

Â Â Â Â Â  (c) Review and approve the work product of the consulting firm; and

Â Â Â Â Â  (d) Evaluate the data reported by the consulting firm and make findings incorporating the data. The findings shall be included in the report required under subsection (10) of this section.

Â Â Â Â Â  (4) The panel is subject to the provisions of ORS 171.605 to 171.635.

Â Â Â Â Â  (5) The panel shall use the services of permanent legislative staff to the greatest extent practicable.

Â Â Â Â Â  (6) All agencies of state government, as defined in ORS 174.111, are directed to assist the panel in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the panel consider necessary to perform their duties.

Â Â Â Â Â  (7) A majority of the members of the panel constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) Official action by the panel requires the approval of a majority of the members of the panel.

Â Â Â Â Â  (9) The panel shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (10) The panel shall submit a report to the Governor and to the Legislative Assembly in the manner provided by ORS 192.245, no later than December 15, 2004.

Â Â Â Â Â  (11) Members of the panel who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds in the Rural Medical Liability Reinsurance Fund established under section 5 of this 2003 Act.

Â Â Â Â Â  (12) The panel may seek public and private funds to assist in the work of the panel. [2003 c.781 Â§10]

Â Â Â Â Â  Sec. 11. (1) The State Accident Insurance Fund Corporation shall select a consulting firm to perform services required under this section. The firm selected must be a regional or national consulting firm with at least 10 accredited casualty actuaries on staff and must possess demonstrated accounting, financial and research capabilities. The firm must also have experience in the casualty insurance industry and particularly in the field of medical professional liability insurance.

Â Â Â Â Â  (2) Under the direction of the Professional Panel for Analysis of Medical Professional Liability Insurance created under section 10 of this 2003 Act, the consulting firm shall gather, analyze and evaluate data on the availability, costs and transaction of medical professional liability insurance that consider Oregon market trends on premiums and losses, other factors affecting the competitiveness of the Oregon market and regulatory options for minimizing cyclical trends.

Â Â Â Â Â  (3) The costs of the services of the consulting firm selected under subsection (1) of this section shall be paid by the State Accident Insurance Fund Corporation from the amount available for credit to the annual assessment owing by the State Accident Insurance Fund Corporation under section 7 of this 2003 Act. The cost of services may not exceed two percent of the maximum average amount that may be credited to the State Accident Insurance Fund Corporation for one year under section 7 of this 2003 Act. [2003 c.781 Â§11]

Â Â Â Â Â  Sec. 12. The Office for Oregon Health Policy and Research and the Office of Rural Health shall make recommendations to the Governor and to the Seventy-third Legislative Assembly concerning methods to attract and retain doctors in rural areas of the state. [2003 c.781 Â§12]

Â Â Â Â Â  Sec. 14. (1) The State Accident Insurance Fund Corporation shall continue paying reinsurance claims incurred or made prior to January 1, 2008, from the Rural Medical Liability Reinsurance Fund until the State Accident Insurance Fund Corporation has extinguished its liabilities for reinsurance issued under section 1 of this 2003 Act by payment of claims or by purchase of reinsurance. Purchase of reinsurance under this subsection shall be subject to approval by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Sections 1 to 8 and 10 to 12 of this 2003 Act are repealed January 2, 2014.

Â Â Â Â Â  (3) The amendments to ORS 656.632 by section 13 of this 2003 Act become operative January 2, 2014. [2003 c.781 Â§14]

Â Â Â Â Â  Sec. 15. (1) The Director of the Department of Consumer and Business Services shall report in the manner provided by ORS 192.245 to the Seventy-third and Seventy-fourth Legislative Assemblies on the performance of the program established under section 1 of this 2003 Act.

Â Â Â Â Â  (2) The State Accident Insurance Fund Corporation shall provide all data and other information required by the director to prepare the reports required under this section. [2003 c.781 Â§15]

(Advisory Committees)

Â Â Â Â Â  656.790 Workers' Compensation Management-Labor Advisory Committee; membership; duties; expenses. (1) The Governor shall appoint a Workers' Compensation Management-Labor Advisory Committee composed of 10 appointed members. Five members from organized labor shall represent subject workers and five members shall represent subject employers. In addition to the appointed members, the Director of the Department of Consumer and Business Services shall serve ex officio as a member of the committee. The appointment of members of the committee is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The director may recommend areas of the law which the director desires to have studied or the committee may study such aspects of the law as the committee shall determine require their consideration. The committee periodically shall review the standards for evaluation of permanent disability adopted under ORS 656.726 and shall recommend to the director factors to be included or such other modification of application of the standards as the committee considers appropriate. The committee shall advise the director regarding any proposed changes in the operation of programs funded by the Workers' Benefit Fund. The committee shall report its findings to the director for such action as the director deems appropriate.

Â Â Â Â Â  (3) The committee shall report to the Legislative Assembly such findings and recommendations as the committee considers appropriate, including a report on the following matters:

Â Â Â Â Â  (a) Decisions of the Supreme Court and Court of Appeals that have significant impact on the workers' compensation system.

Â Â Â Â Â  (b) Adequacy of workers' compensation benefits.

Â Â Â Â Â  (c) Medical and legal system costs.

Â Â Â Â Â  (d) Adequacy of assessments for reserve programs and administrative costs.

Â Â Â Â Â  (e) The operation of programs funded by the Workers' Benefit Fund.

Â Â Â Â Â  (4) The members of the committee shall be appointed for a term of two years and shall serve without compensation, but shall be entitled to travel expenses. The committee may hire, subject to approval of the director, such experts as it may require to discharge its duties. All expenses of the committee shall be paid out of the Consumer and Business Services Fund. [1969 c.448 Â§2; 1975 c.556 Â§49; 1977 c.804 Â§32; 1990 c.2 Â§41; 1995 c.332 Â§55b; 1995 c.641 Â§25]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.792 [1965 c.285 Â§29; 1969 c.314 Â§69; repealed by 1969 c.448 Â§3]

Â Â Â Â Â  656.794 Advisory committee on medical care; rules. There shall be created an advisory committee on medical care. This committee shall consist of members appointed by and serving at the pleasure of the Director of the Department of Consumer and Business Services to advise the director on matters relating to the provision of medical care to workers. The director by rule shall determine the composition of the committee. Membership of the committee shall include representatives of the types of health care providers that are most representative of health care providers providing medical care services to injured workers. The committee shall also include one representative of insurers, one representative of employers, one representative of workers, one representative of managed care organizations and other persons as the director may determine are necessary to carry out the purpose of the committee. Members of the committee shall be paid travel and other necessary expenses for service as a member. Such payments shall be made from the Consumer and Business Services Fund. [1965 c.285 Â§27; 1981 c.535 Â§46; 1981 c.854 Â§54; 1987 c.884 Â§26; 1999 c.879 Â§1]

Â Â Â Â Â  656.796 [1981 c.535 Â§50; repealed by 1997 c.82 Â§11]

OCCUPATIONAL DISEASE LAW

Â Â Â Â Â  656.802 Occupational disease; mental disorder; proof. (1)(a) As used in this chapter, "occupational disease" means any disease or infection arising out of and in the course of employment caused by substances or activities to which an employee is not ordinarily subjected or exposed other than during a period of regular actual employment therein, and which requires medical services or results in disability or death, including:

Â Â Â Â Â  (A) Any disease or infection caused by ingestion of, absorption of, inhalation of or contact with dust, fumes, vapors, gases, radiation or other substances.

Â Â Â Â Â  (B) Any mental disorder, whether sudden or gradual in onset, which requires medical services or results in physical or mental disability or death.

Â Â Â Â Â  (C) Any series of traumatic events or occurrences which requires medical services or results in physical disability or death.

Â Â Â Â Â  (b) As used in this chapter, "mental disorder" includes any physical disorder caused or worsened by mental stress.

Â Â Â Â Â  (2)(a) The worker must prove that employment conditions were the major contributing cause of the disease.

Â Â Â Â Â  (b) If the occupational disease claim is based on the worsening of a preexisting disease or condition pursuant to ORS 656.005 (7), the worker must prove that employment conditions were the major contributing cause of the combined condition and pathological worsening of the disease.

Â Â Â Â Â  (c) Occupational diseases shall be subject to all of the same limitations and exclusions as accidental injuries under ORS 656.005 (7).

Â Â Â Â Â  (d) Existence of an occupational disease or worsening of a preexisting disease must be established by medical evidence supported by objective findings.

Â Â Â Â Â  (e) Preexisting conditions shall be deemed causes in determining major contributing cause under this section.

Â Â Â Â Â  (3) Notwithstanding any other provision of this chapter, a mental disorder is not compensable under this chapter unless the worker establishes all of the following:

Â Â Â Â Â  (a) The employment conditions producing the mental disorder exist in a real and objective sense.

Â Â Â Â Â  (b) The employment conditions producing the mental disorder are conditions other than conditions generally inherent in every working situation or reasonable disciplinary, corrective or job performance evaluation actions by the employer, or cessation of employment or employment decisions attendant upon ordinary business or financial cycles.

Â Â Â Â Â  (c) There is a diagnosis of a mental or emotional disorder which is generally recognized in the medical or psychological community.

Â Â Â Â Â  (d) There is clear and convincing evidence that the mental disorder arose out of and in the course of employment.

Â Â Â Â Â  (4) Death, disability or impairment of health of firefighters of any political division who have completed five or more years of employment as firefighters, caused by any disease of the lungs or respiratory tract, hypertension or cardiovascular-renal disease, and resulting from their employment as firefighters is an "occupational disease." Any condition or impairment of health arising under this subsection shall be presumed to result from a firefighter's employment. However, any such firefighter must have taken a physical examination upon becoming a firefighter, or subsequently thereto, which failed to reveal any evidence of such condition or impairment of health which preexisted employment. Denial of a claim for any condition or impairment of health arising under this subsection must be on the basis of clear and convincing medical evidence that the cause of the condition or impairment is unrelated to the firefighter's employment. [Amended by 1959 c.351 Â§1; 1961 c.583 Â§1; 1973 c.543 Â§1; 1977 c.734 Â§1; 1983 c.236 Â§1; 1987 c.713 Â§4; 1990 c.2 Â§43; 1995 c.332 Â§56]

Â Â Â Â Â  656.804 Occupational disease as an injury under Workers' Compensation Law. Subject to ORS 656.005 (24) and 656.266 (2), an occupational disease, as defined in ORS 656.802, is considered an injury for employees of employers who have come under this chapter, except as otherwise provided in ORS 656.802 to 656.807. [Amended by 1965 c.285 Â§87; 1973 c.543 Â§2; 2001 c.865 Â§4]

Â Â Â Â Â  Note: See notes under 656.202.

Â Â Â Â Â  656.806 [Repealed by 2005 c.221 Â§4]

Â Â Â Â Â  656.807 Time for filing of claims for occupational disease; procedure. (1) All occupational disease claims shall be void unless a claim is filed with the insurer or self-insured employer by whichever is the later of the following dates:

Â Â Â Â Â  (a) One year from the date the worker first discovered, or in the exercise of reasonable care should have discovered, the occupational disease; or

Â Â Â Â Â  (b) One year from the date the claimant becomes disabled or is informed by a physician that the claimant is suffering from an occupational disease.

Â Â Â Â Â  (2) If the occupational disease results in death, a claim may be filed within one year from the date that the worker's beneficiary first discovered, or in the exercise of reasonable care should have discovered, that the cause of the worker's death was due to an occupational disease.

Â Â Â Â Â  (3) The procedure for processing occupational disease claims shall be the same as provided for accidental injuries under this chapter. [Amended by 1953 c.440 Â§2; 1959 c.351 Â§2; 1965 c.285 Â§87a; 1973 c.543 Â§3; 1981 c.535 Â§47; 1981 c.854 Â§55; 1985 c.212 Â§10; 1987 c.713 Â§6]

Â Â Â Â Â  656.808 [Amended by 1957 c.559 Â§2; 1965 c.285 Â§88; repealed by 1973 c.543 Â§4]

Â Â Â Â Â  656.810 [Amended by 1959 c.351 Â§3; 1965 c.285 Â§89; repealed by 1973 c.543 Â§4]

Â Â Â Â Â  656.812 [Amended by 1959 c.351 Â§4; repealed by 1973 c.543 Â§4]

Â Â Â Â Â

Â Â Â Â Â  656.814 [Amended by 1965 c.285 Â§90; repealed by 1973 c.543 Â§4]

Â Â Â Â Â

Â Â Â Â Â  656.816 [Amended by 1959 c.351 Â§5; 1965 c.285 Â§91; repealed by 1973 c.543 Â§4]

Â Â Â Â Â

Â Â Â Â Â  656.818 [Amended by 1959 c.351 Â§6; 1965 c.285 Â§92; repealed by 1973 c.543 Â§4]

Â Â Â Â Â  656.820 [Repealed by 1973 c.543 Â§4]

Â Â Â Â Â  656.822 [Amended by 1965 c.285 Â§92a; repealed by 1973 c.543 Â§4]

Â Â Â Â Â  656.824 [Repealed by 1981 c.854 Â§1]

WORKER LEASING COMPANIES

Â Â Â Â Â  656.850 License; compliance with workers' compensation and safety laws. (1) As used in this section and ORS 656.018, 656.403, 656.855 and 737.270:

Â Â Â Â Â  (a) "Worker leasing company" means a person who provides workers, by contract and for a fee, to work for a client but does not include a person who provides workers to a client on a temporary basis.

Â Â Â Â Â  (b) "Temporary basis" means providing workers to a client for special situations such as to cover employee absences, employee leaves, professional skill shortages, seasonal workloads and special assignments and projects with the expectation that the position or positions will be terminated upon completion of the special situation. Workers also are provided on a temporary basis if they are provided as probationary new hires with a reasonable expectation of transitioning to permanent employment with the client and the client uses a preestablished probationary period in its overall employment selection program.

Â Â Â Â Â  (c) "Temporary service provider" means a person who provides workers, by contract and for a fee, to a client on a temporary basis.

Â Â Â Â Â  (2) No person shall perform services as a worker leasing company in this state without first having obtained a license therefor from the Director of the Department of Consumer and Business Services. No person required by this section to obtain a license shall fail to comply with this section or ORS 656.855, or any rule adopted pursuant thereto.

Â Â Â Â Â  (3) When a worker leasing company provides workers to a client, the worker leasing company shall satisfy the requirements of ORS 656.017 and 656.407 and provide workers' compensation coverage for those workers and any subject workers employed by the client unless during the term of the lease arrangement the client has an active guaranty contract on file with the director that extends coverage to subject workers employed by the client and any workers leased by the client. If the client allows the guaranty contract to terminate and continues to employ subject workers or has leased workers, the client shall be considered a noncomplying employer unless the worker leasing company has complied with subsection (5) of this section.

Â Â Â Â Â  (4) When a worker leasing company provides workers for a client, the worker leasing company shall assure that the client provides adequate training, supervision and instruction for those workers to meet the requirements of ORS chapter 654.

Â Â Â Â Â  (5) When a worker leasing company provides subject workers to work for a client and also provides workers' compensation coverage for those workers, the worker leasing company shall notify the director in writing. The notification shall be given in such manner as the director may prescribe. A worker leasing company may terminate its obligation to provide workers' compensation coverage for workers provided to a client by giving to the client and the director written notice of the termination. A notice of termination shall state the effective date and hour of the termination, but the termination shall be effective not less than 30 days after the notice is received by the director. Notice to the client under this section shall be given by mail, addressed to the client at its last-known address. If the client is a partnership, notice may be given to any of the partners. If the client is a corporation, notice may be given to any agent or officer of the corporation upon whom legal process may be served. [1993 c.628 Â§2; 1997 c.491 Â§4]

Â Â Â Â Â  656.855 Licensing system for worker leasing companies; rules; dedication of moneys received. (1) In accordance with any applicable provision of ORS chapter 183, the Director of the Department of Consumer and Business Services, by rule, shall establish a licensing system for worker leasing companies. Such system shall include, but not be limited to:

Â Â Â Â Â  (a) Prescribing the form and content of and the times and procedures for submitting applications for license issuance or renewal.

Â Â Â Â Â  (b) Prescribing the term of the license and the fee for original issuance and renewal of the license. The fees shall be set in an amount necessary to support the administration of this section and ORS 656.850.

Â Â Â Â Â  (c) Prescribing those violations of this section or of ORS 656.850 for which the director may refuse to issue or renew or may suspend or revoke a license.

Â Â Â Â Â  (d) Prescribing the form and contents of records a licensee is required to maintain and specifying the times, places and manner of audit by the director of those records.

Â Â Â Â Â  (2) All moneys received by the director pursuant to this section shall be credited to the Consumer and Business Services Fund and are appropriated continuously to the director to carry out the provisions of this section and ORS 656.850. [1993 c.628 Â§3]

PENALTIES

Â Â Â Â Â  656.990 Penalties. (1) Any person who knowingly makes any false statement or representation to the Workers' Compensation Board or its employees, the Workers' Compensation Board chairperson, the Director of the Department of Consumer and Business Services or employees of the director, the insurer or self-insured employer for the purpose of obtaining any benefit or payment under this chapter, either for self or any other person, or who knowingly misrepresents to the board, the board chairperson, the director or the corporation or any of their representatives the amount of a payroll, or who knowingly submits a false payroll report to the board, the board chairperson, the director or the corporation, is punishable, upon conviction, by imprisonment for a term of not more than one year or by a fine of not more than $1,000, or by both.

Â Â Â Â Â  (2) Violation of ORS 656.052 is a Class D violation. Each day during which an employer engages in any subject occupation in violation of ORS 656.052 constitutes a separate offense.

Â Â Â Â Â  (3) Violation of ORS 656.056 is a Class D violation.

Â Â Â Â Â  (4) The individual refusing to keep the payroll in accordance with ORS 656.726 or 656.758 when demanded by the director or corporation, is punishable, upon conviction, by a fine of not more than $100 or by imprisonment in the county jail for not more than 90 days, or by both. Circuit courts and justice courts shall have concurrent jurisdiction of this offense.

Â Â Â Â Â  (5) Failure on the part of an employer to send the signed payroll statement required by ORS 656.504 within 30 days after receipt of notice by the director or corporation is a misdemeanor.

Â Â Â Â Â  (6) Violation of ORS 656.560 (4) is a Class D violation. [Amended by 1959 c.450 Â§9; 1965 c.285 Â§93; 1977 c.804 Â§33; 1981 c.535 Â§48; 1981 c.854 Â§56; 1985 c.770 Â§9; 1990 c.2 Â§44; 1999 c.876 Â§10; 1999 c.1051 Â§216]

_______________



Chapter 657

Chapter 657 Â Unemployment Insurance

2005 EDITION

UNEMPLOYMENT INSURANCE

LABOR AND EMPLOYMENT

DEFINITIONS

657.005Â Â Â Â  Short title

657.010Â Â Â Â  General definitions

657.015Â Â Â Â  Employee

657.020Â Â Â Â  Employing unit

657.025Â Â Â Â  Employer

657.030Â Â Â Â  Employment generally; educational, hospital, nursing, student service exclusions

657.035Â Â Â Â  Employment; effect of place of performance of service

657.040Â Â Â Â  Employment; when service for pay excluded; independent contractors

657.043Â Â Â Â  Employment; golf course caddy service excluded; exceptions

657.044Â Â Â Â  Employment; service by partners and corporate officers and directors who are family members excluded; exceptions

657.045Â Â Â Â  Employment; agricultural labor excluded; exceptions

657.047Â Â Â Â  Employment; transportation of logs, poles and piling and lessor of for-hire carriers excluded; exceptions

657.048Â Â Â Â  Employment; language translators or interpreters excluded; exceptions

657.050Â Â Â Â  Employment; domestic service, child care service and certain service not in course of employerÂs trade excluded; exceptions

657.053Â Â Â Â  Employment; certain service on fishing boat excluded

657.056Â Â Â Â  Employment; maritime service

657.060Â Â Â Â  Employment; family service and foster care excluded

657.065Â Â Â Â  Employment; governmental service excluded; exceptions

657.067Â Â Â Â  Employment; community work and training programs excluded; work study, work experience and work incentive programs excluded; exceptions

657.072Â Â Â Â  Employment; certain nonprofit services excluded

657.075Â Â Â Â  Employment; service under Railroad Unemployment Insurance Act excluded

657.078Â Â Â Â  Employment; stringer, correspondent and photographer services for media excluded

657.080Â Â Â Â  Employment; news delivery service excluded

657.085Â Â Â Â  Employment; service by certain agents, brokers, producers and salespersons excluded

657.087Â Â Â Â  Employment; service by individuals soliciting contracts for home improvements and consumer goods sales excluded

657.090Â Â Â Â  Employment; petroleum products distributors excluded

657.091Â Â Â Â  Employment; food product demonstrators excluded

657.092Â Â Â Â  Employment; nonprofit organization employees and contestants excluded

657.094Â Â Â Â  Employment; down-river boating activities excluded

657.095Â Â Â Â  Payroll

657.097Â Â Â Â  Political subdivision

657.100Â Â Â Â  Unemployment; rules

657.105Â Â Â Â  Wages; generally

657.115Â Â Â Â  Wages; exclusion of fringe benefits

657.117Â Â Â Â  Wages; inclusion of federal taxes and tips

657.120Â Â Â Â  Wages; exclusion of retirement benefits

657.125Â Â Â Â  Wages; exclusion of disability benefits

657.130Â Â Â Â  Wages; exclusion of payments from certain trusts and annuities

657.135Â Â Â Â  Wages; exclusion of payments to persons over 65

657.140Â Â Â Â  Wages; exclusion of assistance to individuals under community work and training program

BENEFITS AND CLAIMS

(Income Tax Consequences of Benefits)

657.144Â Â Â Â  Notice to individual of effect of filing claim for benefits

657.146Â Â Â Â  Withholding from benefits for tax purposes

657.148Â Â Â Â  Compliance with federal requirements for collection and payment of federal taxes

(Generally)

657.150Â Â Â Â  Amount of benefits; length of employment and wages necessary to qualify for benefits; rules

657.152Â Â Â Â  Adjusting benefits to even dollar amounts

657.155Â Â Â Â  Benefit eligibility conditions; rules

657.156Â Â Â Â  Reemployment service assistance; eligibility; rules

657.158Â Â Â Â  Self-employment assistance; eligibility; amounts payable; rules

657.159Â Â Â Â  Claimants required to submit job qualifications to Oregon State Employment Service; use of information; referring claimant to available jobs

657.165Â Â Â Â  Waiting period eligibility, condition, limitation

657.167Â Â Â Â  Amount and time period for payment of benefits to educational institution employees

657.170Â Â Â Â  Extending base year; limitation

657.176Â Â Â Â  Grounds and procedure for disqualification; rules

657.179Â Â Â Â  Eligibility of individuals participating in certain federally approved training

657.184Â Â Â Â  Benefits payable for service by aliens

657.186Â Â Â Â  Benefits payable for service by athletes

657.190Â Â Â Â  Suitable work; factors to consider

657.195Â Â Â Â  Suitable work; exceptions

657.200Â Â Â Â  Labor dispute disqualification; exceptions

657.205Â Â Â Â  Deduction of retirement pay; exceptions

657.210Â Â Â Â  Disqualification in other jurisdictions

657.213Â Â Â Â  Ineligibility for benefits upon conviction of fraud in obtaining benefits

657.215Â Â Â Â  Disqualification for misrepresentation

657.221Â Â Â Â  Ineligibility for benefits of certain educational institution personnel

657.222Â Â Â Â  Notice to educational institution personnel of change in law on benefit eligibility

657.255Â Â Â Â  Method of payment of benefits; payment of benefits due deceased person; rules

657.260Â Â Â Â  Filing claims for benefits; employer to post statements concerning claim regulations; rules

657.265Â Â Â Â  Notice of claim filing to employing units

657.266Â Â Â Â  Initial determination of eligibility and amount of benefits; notice to affected parties; cancellation of determination; determination becomes final when hearing not requested

657.267Â Â Â Â  Allowing or denying claim; notice of denial; amended decision; appeal

657.268Â Â Â Â  Filing information on issues not previously decided; claim reexamination; notice of reasons for decision

657.269Â Â Â Â  Decision becomes final without request for hearing

657.270Â Â Â Â  Hearing; application for review; dismissal of request for hearing

657.273Â Â Â Â  Restriction on use of findings, orders and judgments in other proceedings

657.275Â Â Â Â  Review by Employment Appeals Board

657.280Â Â Â Â  General procedure and records concerning disputed claims

657.282Â Â Â Â  Judicial review of decisions under ORS 657.275

657.290Â Â Â Â  Continuous jurisdiction of director; reconsideration of previous decisions

657.295Â Â Â Â  Witness fees; disputed claim expenses; counsel; fees

657.300Â Â Â Â  False statements or failure to report material fact by employer

657.306Â Â Â Â  Combining decision on claim for benefits with decision on recovery of benefits

657.310Â Â Â Â  Recovery or deduction of benefits paid because of misrepresentation by recipient

657.315Â Â Â Â  Recovery or deduction of benefits paid erroneously

657.317Â Â Â Â  Waiving recovery of benefits; effect of finding of noncompliance with federal law

657.320Â Â Â Â  Cancellation of unrecoverable benefits

(Extended Benefits)

657.321Â Â Â Â  Definitions for ORS 657.321 to 657.329

657.323Â Â Â Â  ORS 657.321 to 657.329 supersede inconsistent provisions of this chapter

657.325Â Â Â Â  Eligibility for extended benefits

657.326Â Â Â Â  Adjustment of extended benefits to be received when benefit year ends within extended benefit period

657.327Â Â Â Â  Notice of effectiveness of extended benefits; employers not to be charged for extended benefits

657.329Â Â Â Â  Applicability of ORS 657.321 to 657.329

(Additional Benefits)

657.331Â Â Â Â  ÂAdditional benefitsÂ and Âadditional benefit periodÂ defined

657.332Â Â Â Â  Eligibility for benefits; maximum amount

657.333Â Â Â Â  Charging employerÂs account for benefits; reimbursing employer payments

657.334Â Â Â Â  Limitation on period for which benefits paid

DISLOCATED WORKER PROGRAM

657.335Â Â Â Â  Definitions for ORS 657.335 to 657.360

657.337Â Â Â Â  Policy

657.340Â Â Â Â  Eligibility for benefits

657.342Â Â Â Â  Application of eligibility criteria

657.345Â Â Â Â  Approval of programs by director

657.350Â Â Â Â  Rules for administering training program

657.355Â Â Â Â  Denial of benefits to trainees subject to review

657.357Â Â Â Â  Apprenticeship program participants eligible for benefits; conditions

657.360Â Â Â Â  When employer charged for benefits

SHARED WORK PLANS

657.370Â Â Â Â  Definitions for ORS 657.370 to 657.390

657.375Â Â Â Â  Plan applications; approval by director

657.380Â Â Â Â  Eligibility of employees; benefit limitation

657.385Â Â Â Â  Method of paying benefits; disqualification; applicability of law to shared work plans; rules

657.390Â Â Â Â  Reimbursement to Unemployment Compensation Trust Fund of shared work benefits paid; use of benefit charges

RECOVERY OF BENEFITS OBTAINED BY FRAUD

657.392Â Â Â Â  Benefits subject to recovery as lien on real or personal property

657.394Â Â Â Â  Filing of lien statement or warrant

657.396Â Â Â Â  Alternative to civil collection action; procedure

657.398Â Â Â Â  Release, compromise or satisfaction of lien

657.400Â Â Â Â  Employment Department Special Fraud Control Fund

CONTRIBUTIONS BY EMPLOYERS; COVERAGE; RATE

657.405Â Â Â Â  ÂComputation dateÂ defined for ORS 657.430 to 657.463 and 657.471 to 657.485

657.410Â Â Â Â  Minimum wage for employee without fixed wage

657.415Â Â Â Â  When employer ceases to be subject to this chapter

657.419Â Â Â Â  Business entity and single owner deemed to be same employing unit

657.425Â Â Â Â  Election of coverage for services that do not constitute employment as defined in this chapter

657.430Â Â Â Â  Tax rates based on experience

657.435Â Â Â Â  Base rate for first year

657.439Â Â Â Â  Wage Security Program funding

657.457Â Â Â Â  Penalty when employer fails to file contribution reports and pay contributions when due; notice of failure; waiver; rules

657.458Â Â Â Â  Definitions for employer tax rate computations

657.459Â Â Â Â  Computation of Fund Adequacy Percentage Ratio

657.462Â Â Â Â  Computation of benefit ratio; grouping employers within cumulative taxable payroll percentage limits; assignment of rates

657.463Â Â Â Â  Tax rate schedules

657.467Â Â Â Â  Amounts included in fund adequacy percentage ratio computations

657.471Â Â Â Â  Manner of charging benefits to employer

657.473Â Â Â Â  Statement of benefits charged to employerÂs account

657.475Â Â Â Â  Where a number of the same workers are normally employed by several employers; records; contributions; charging benefits

657.477Â Â Â Â  Related corporations as common paymaster; treatment of compensation for services

657.480Â Â Â Â  Effect of transfer of trade or business; partial transfer; penalties; rules

657.485Â Â Â Â  Notice of rate; request for hearing; procedure for redetermination

657.487Â Â Â Â  Judicial review of decisions under ORS 657.485

657.490Â Â Â Â  Employer or employee has no prior right to employerÂs contributions

657.495Â Â Â Â  Fraud in lowering contributions

COLLECTION OF TAXES

657.504Â Â Â Â  Applicability of noncharging provisions

657.505Â Â Â Â  Payment of and liability for taxes; rules

657.506Â Â Â Â  Reports and taxes for musicians under contract; applicability

657.507Â Â Â Â  EmployerÂs security for payment of contributions

657.508Â Â Â Â  Failure to comply with ORS 657.507

657.509Â Â Â Â  Taxes from political subdivisions and peopleÂs utility districts; election; effect of canceling election; applicability of noncharging provisions

657.510Â Â Â Â  Refunds

657.513Â Â Â Â  Political subdivision contribution payments from Local Government Employer Benefit Trust Fund

657.515Â Â Â Â  Delinquent taxes; interest; civil penalties; collection by civil action; settlement

657.517Â Â Â Â  Authority of director to compromise or adjust debts or overpayments; determination of uncollectible amounts

657.520Â Â Â Â  Claims for contribution preferred

657.525Â Â Â Â  Lien on subjects and products of labor for which contributions are due

657.530Â Â Â Â  Lien on property used in connection with employment on which contributions are due

657.535Â Â Â Â  Liens under ORS 657.525 or 657.530; priority; filing statement of lien; foreclosure

657.540Â Â Â Â  Lien on property of defaulting employer; recording; priority; foreclosure

657.542Â Â Â Â  Filing liens and warrants with Secretary of State

657.545Â Â Â Â  Release of ORS 657.540 lien by filing security

657.552Â Â Â Â  Limitations on notices of assessment and on actions to collect contributions, interest and penalties

657.555Â Â Â Â  Authority to release, compromise or satisfy liens

657.557Â Â Â Â  Remedies for collection of contributions not exclusive; prevailing party in civil action to recover costs

657.560Â Â Â Â  Joining director in actions involving title of property subject to directorÂs lien

657.565Â Â Â Â  Unlawful practices of employer

657.571Â Â Â Â  Quarterly or annual tax report; form; filing with Department of Revenue

657.575Â Â Â Â  Repayment of default by nonprofit employing unit; conditions

EMPLOYMENT DEPARTMENT; ADMINISTRATION GENERALLY

657.601Â Â Â Â  Employment Department

657.608Â Â Â Â  Director; term; duties; compensation

657.610Â Â Â Â  Director; powers and duties generally; rules

657.615Â Â Â Â  Investigations and recommendations to legislature

657.620Â Â Â Â  Determination of adequate fund reserve; modification of benefits and eligibility regulations in case of emergency

657.625Â Â Â Â  Publication of rules, reports and information on Employment Department law

657.630Â Â Â Â  Quasi-judicial powers in administrative hearings

657.635Â Â Â Â  Circuit court to enforce obedience to subpoenas

657.640Â Â Â Â  Attorney General to represent director

657.642Â Â Â Â  Supplementary remedies for collection of taxes, interest and penalties; use of warrants; execution by sheriff

657.646Â Â Â Â  Use of warrant to collect amount of judgment

657.652Â Â Â Â  Certificate as evidence in proceeding

657.655Â Â Â Â  Certified copies of records as evidence

657.657Â Â Â Â  Acquisition of land and offices

657.660Â Â Â Â  Records and reports of employing units

657.663Â Â Â Â  Penalty for failure by employer to file reports; amount; collection procedure; review of penalty

657.665Â Â Â Â  Confidentiality of information

657.670Â Â Â Â  Disclosure of information to federal agencies permitted

657.673Â Â Â Â  Disclosure of wage information to consumer reporting agency; conditions

657.676Â Â Â Â  Reconsideration of determinations; conditions; hearing and review

657.679Â Â Â Â  Determination that employing unit or employment is subject to this chapter; notice; application for hearing

657.681Â Â Â Â  Computation and assessment of employer contributions and interest; jeopardy assessments; application for hearing

657.682Â Â Â Â  Assessments against reorganized business entity

657.683Â Â Â Â  Hearings on actions under ORS 657.679, 657.681 and 657.682; decision of administrative law judge; amendment of decision

657.684Â Â Â Â  Judicial review of decisions under ORS 657.683

657.685Â Â Â Â  Employment Appeals Board; confirmation; quorum; meetings; duties; staffing; rules

657.690Â Â Â Â  Employment Appeals Board powers

657.695Â Â Â Â  Employment Department Advisory Council; members; compensation and expenses

657.700Â Â Â Â  Special councils for program development

OREGON STATE EMPLOYMENT SERVICE

657.705Â Â Â Â  Oregon State Employment Service

657.710Â Â Â Â  Free public employment offices; contracts relating to workforce investment system; public agencies to provide information on job vacancies

657.715Â Â Â Â  Wagner-Peyser Act accepted

657.720Â Â Â Â  Cooperation with federal agencies, political subdivisions or private organizations in maintaining public employment service

657.725Â Â Â Â  Employment districts

INFORMATION SYSTEMS

657.730Â Â Â Â  Labor market information system; rules

657.732Â Â Â Â  Interagency Shared Information System; limitation on new information; rules

657.734Â Â Â Â  Performance Reporting Information System; rules

657.736Â Â Â Â  Occupational Program Planning System

RECIPROCAL AND COOPERATION AGREEMENTS

657.755Â Â Â Â  Cooperation with federal agencies administering unemployment insurance laws

657.757Â Â Â Â  Cooperation with federal agencies administering training or retraining programs and other assistance

657.760Â Â Â Â  Reciprocal agreements on coverage and collection of contributions

657.765Â Â Â Â  Reciprocal agreements concerning payroll taxes for out-of-state work

657.770Â Â Â Â  Reciprocal agreements concerning wages used as basis for benefits

657.775Â Â Â Â  Cooperation with other states on reciprocal basis for collection of contributions

657.780Â Â Â Â  Agreements with governmental agencies to withhold benefits for child support obligations; rules

FUNDS

657.783Â Â Â Â  Supplemental Employment Department Administration Fund

657.785Â Â Â Â  Agreement for Interstate Reciprocal Overpayment Recovery Arrangement

657.805Â Â Â Â  Unemployment Compensation Trust Fund

657.807Â Â Â Â  Advances, under title XII of Social Security Act, to Unemployment Compensation Trust Fund

657.810Â Â Â Â  Deposit and use of fund

657.812Â Â Â Â  Use of moneys credited to Unemployment Trust Fund by Secretary of the Treasury pursuant to section 903 of Social Security Act

657.813Â Â Â Â  Use of moneys made available under section 903 of Social Security Act for administrative expenses

657.815Â Â Â Â  Unemployment Compensation Benefit Fund

657.820Â Â Â Â  Unemployment Compensation Administration Fund

657.822Â Â Â Â  Employment Department Special Administrative Fund

657.823Â Â Â Â  Employment Tax Guarantee Fund

657.825Â Â Â Â  Expenditure of federal funds; restitution of moneys lost or improperly expended

657.830Â Â Â Â  State Treasurer as custodian of funds

657.840Â Â Â Â  Federal Advance Interest Repayment Fund; assessment of tax; applicability

657.845Â Â Â Â  State Unemployment Compensation Benefit Reserve Fund

MISCELLANEOUS PROVISIONS

657.855Â Â Â Â  Benefits not assignable; waiver of rights invalid

657.860Â Â Â Â  Agreement of employee to pay contributions void

657.865Â Â Â Â  No vested rights

657.870Â Â Â Â  When operation of this chapter ceases

657.875Â Â Â Â  Extending period for appeal in certain claim and contribution matters

657.880Â Â Â Â  Health care coverage for unemployed individuals; deduction of benefits

657.885Â Â Â Â  ÂHealth care coverageÂ defined

657.895Â Â Â Â  Unemployment compensation programs under federal authority

657.925Â Â Â Â  Oregon JOBS Plus Unemployment Wage Fund

PENALTIES

657.990Â Â Â Â  Penalties

DEFINITIONS

Â Â Â Â Â  657.005 Short title. This chapter shall be known and may be cited as the Employment Department Law. [Amended by 1959 c.583 Â§14; 1993 c.344 Â§2]

Â Â Â Â Â  657.010 General definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBase yearÂ means the first four of the last five completed calendar quarters preceding the benefit year.

Â Â Â Â Â  (2) ÂBenefitsÂ means the money allowances payable to unemployed persons under this chapter.

Â Â Â Â Â  (3) ÂBenefit yearÂ means a period of 52 consecutive weeks commencing with the first week with respect to which an individual files an initial valid claim for benefits, and thereafter the 52 consecutive weeks period beginning with the first week with respect to which the individual next files an initial valid claim after the termination of the individualÂs last preceding benefit year except that the benefit year shall be 53 weeks if the filing of an initial valid claim would result in overlapping any quarter of the base year of a previously filed initial valid claim.

Â Â Â Â Â  (4) ÂCalendar quarterÂ means the period of three consecutive calendar months ending on March 31, June 30, September 30 or December 31, or the approximate equivalent thereof, as the Director of the Employment Department may, by regulation, prescribe.

Â Â Â Â Â  (5) ÂContributionÂ or ÂcontributionsÂ means the taxes, as defined in subsection (12) of this section, that are the money payments required by this chapter, or voluntary payments permitted, to be made to the Unemployment Compensation Trust Fund.

Â Â Â Â Â  (6) ÂEducational institution,Â including an institution of higher education as defined in subsection (9) of this section, means an institution:

Â Â Â Â Â  (a) In which participants, trainees or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes or abilities from, by or under the guidance of an instructor or teacher;

Â Â Â Â Â  (b) That is accredited, registered, approved, licensed or issued a permit to operate as a school by the Department of Education or other government agency, or that offers courses for credit that are transferable to an approved, registered or accredited school;

Â Â Â Â Â  (c) In which the course or courses of study or training that it offers may be academic, technical, trade or preparation for gainful employment in a recognized occupation; and

Â Â Â Â Â  (d) In which the course or courses of study or training are offered on a regular and continuing basis.

Â Â Â Â Â  (7) ÂEmployment officeÂ means a free public employment office or branch thereof, operated by this state or maintained as a part of a state-controlled system of public employment offices.

Â Â Â Â Â  (8) ÂHospitalÂ means an organization that has been licensed, certified or approved by the Department of Human Services as a hospital.

Â Â Â Â Â  (9) ÂInstitution of higher educationÂ means an educational institution that:

Â Â Â Â Â  (a) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

Â Â Â Â Â  (b) Is legally authorized in this state to provide a program of education beyond high school;

Â Â Â Â Â  (c) Provides an educational program for which it awards a bachelorÂs or higher degree, or provides a program that is acceptable for full credit toward such a degree, a program of post-graduate or post-doctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

Â Â Â Â Â  (d) Is a public or other nonprofit institution.

Â Â Â Â Â  (10) ÂNonprofit employing unitÂ means an organization, or group of organizations, described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

Â Â Â Â Â  (11) ÂStateÂ includes, in addition to the states of the United States of America, the District of Columbia and Puerto Rico. However, for all purposes of this chapter the Virgin Islands shall be considered a state on and after the day on which the United States Secretary of Labor first approves the Virgin IslandsÂ law under section 3304(a) of the Federal Unemployment Tax Act as amended by Public Law 94-566.

Â Â Â Â Â  (12) ÂTaxesÂ means the money payments to the Unemployment Compensation Trust Fund required, or voluntary payments permitted, by this chapter.

Â Â Â Â Â  (13) ÂValid claimÂ means any claim for benefits made in accordance with ORS 657.260 if the individual meets the wages-paid-for-employment requirements of ORS 657.150.

Â Â Â Â Â  (14) ÂWeekÂ means any period of seven consecutive calendar days ending at midnight, as the director may, by regulation, prescribe. The director may by regulation prescribe that a ÂweekÂ shall be Âin,Â Âwithin,Â or ÂduringÂ the calendar quarter that includes the greater part of such week. [Amended by 1959 c.642 Â§1; 1961 c.252 Â§1; 1963 c.13 Â§1; 1969 c.597 Â§174; 1971 c.463 Â§1; 1977 c.241 Â§1; 1983 c.528 Â§1; 1993 c.344 Â§3; 2005 c.218 Â§3]

Â Â Â Â Â  657.015 Employee. As used in this chapter, unless the context requires otherwise, ÂemployeeÂ means any person, including aliens and minors, employed for remuneration or under any contract of hire, written or oral, express or implied, by an employer subject to this chapter in an employment subject to this chapter. ÂEmployeeÂ does not include a person who volunteers or donates services performed for no remuneration or without expectation or contemplation of remuneration as the adequate consideration for the services performed for a religious or charitable institution or a governmental entity. [Amended by 1999 c.734 Â§1]

Â Â Â Â Â  657.020 Employing unit. (1) As used in this chapter, unless the context requires otherwise, Âemploying unitÂ means:

Â Â Â Â Â  (a) Any individual or type of organization, including any partnership, association, limited liability company, limited liability partnership, trust, estate, joint stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee, or successor thereof, or the legal representative of a deceased person, who has or had in its employ one or more individuals performing services for it within this state.

Â Â Â Â Â  (b) This state, including every state officer, board, commission, department, institution, branch and agency of the state government.

Â Â Â Â Â  (c) Any peopleÂs utility district.

Â Â Â Â Â  (d) Any political subdivision.

Â Â Â Â Â  (e) Any Indian tribe or subdivision, subsidiary or business enterprise wholly owned by an Indian tribe.

Â Â Â Â Â  (2) All individuals performing services within this state for any employing unit that maintains two or more separate establishments within this state are deemed to be employed by a single employing unit for all the purposes of this chapter, except that for the purposes of this chapter each of the various agencies, boards, commissions, departments, institutions and political subdivisions of this state shall be deemed separate employing units. [Amended by 1955 c.655 Â§1; 1957 c.682 Â§1; 1959 c.398 Â§1; 1973 c.715 Â§1; 1977 c.295 Â§1; 1995 c.93 Â§37; 1997 c.646 Â§14; 2001 c.572 Â§1]

Â Â Â Â Â  657.025 Employer. (1) As used in this chapter, unless the context requires otherwise, ÂemployerÂ means any employing unit which employs one or more individuals in an employment subject to this chapter in each of 18 separate weeks during any calendar year, or in which its total payroll during any calendar quarter amounts to $225 or more.

Â Â Â Â Â  (2) Whenever any helper, assistant or employee of an employer engages any other person in the work which said helper, assistant or employee is doing for the employer, with the employerÂs actual, constructive or implied knowledge, such employer shall, for all purposes of this chapter, be deemed the employer of such other person, whether such person is paid by the said helper, assistant or employee, or by the employer. All persons employed by an employer in all of the employerÂs several places of employment maintained within the state shall be treated as employed by a single employer for the purposes of this chapter. [Amended by 1953 c.494 Â§1; 1955 c.655 Â§2; 1959 c.405 Â§1; 1971 c.463 Â§2; 1973 c.300 Â§1; 1975 c.257 Â§1; 1981 c.77 Â§1]

Â Â Â Â Â  657.030 Employment generally; educational, hospital, nursing, student service exclusions. (1) As used in this chapter, unless the context requires otherwise, and subject to ORS 657.035, 657.040 and 657.045 to 657.094, or any other section which excludes services from the term Âemployment,Â ÂemploymentÂ means service for an employer, including service in interstate commerce, within or outside of the United States, performed for remuneration or under any contract of hire, written or oral, express or implied.

Â Â Â Â Â  (2) Notwithstanding any other provisions of this chapter, ÂemploymentÂ shall include service:

Â Â Â Â Â  (a) Which is subject to the tax imposed by the Federal Unemployment Tax Act; or

Â Â Â Â Â  (b) Which is required to be covered under this chapter as a condition for employers to receive a full tax credit against the tax imposed by the Federal Unemployment Tax Act.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, ÂemploymentÂ does not include:

Â Â Â Â Â  (a) Service performed in the employ of a school, college or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college or university, or by the spouse of such a student, if such spouse is advised at the time such spouse commences to perform such service, that the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university, and such employment will not be covered by any program of unemployment insurance.

Â Â Â Â Â  (b) Service performed in the employ of a hospital, if such service is performed by a patient of such hospital.

Â Â Â Â Â  (c) Service performed as a student nurse in the employ of a hospital or a nursesÂ training school by an individual who is enrolled in a nursesÂ training school chartered or approved pursuant to the laws of this state.

Â Â Â Â Â  (d) Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such program has been approved by the Director of the Employment Department, and such institution has so certified to the employer, except that this paragraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers.

Â Â Â Â Â  (e) Service performed by a full-time student in the employ of an organized camp described in section 3306(c)(20) of the Internal Revenue Code:

Â Â Â Â Â  (A) If such camp:

Â Â Â Â Â  (i) Did not operate for more than seven months in the calendar year and did not operate more than seven months in the preceding calendar year; or

Â Â Â Â Â  (ii) Had average gross receipts for any six months in the preceding calendar year which were not more than 33-1/3 percent of its average gross receipts for the other six months in the preceding calendar year; and

Â Â Â Â Â  (B) If such full-time student performed services in the employ of such camp for less than 13 calendar weeks in such calendar year.

Â Â Â Â Â  (4) As used in subsection (3)(e) of this section, an individual shall be treated as a full-time student for any period:

Â Â Â Â Â  (a) During which the individual is enrolled as a full-time student at an educational institution; or

Â Â Â Â Â  (b) Which is between academic years or terms if:

Â Â Â Â Â  (A) The individual was enrolled as a full-time student at an educational institution for the immediately preceding academic year or term; and

Â Â Â Â Â  (B) There is a reasonable assurance that the individual will be so enrolled for the immediately succeeding academic year or term after the period described in subparagraph (A) of this paragraph. [Amended by 1959 c.405 Â§2; 1971 c.463 Â§5; 1975 c.257 Â§2; 1981 c.77 Â§2; 1987 c.263 Â§1]

Â Â Â Â Â  657.035 Employment; effect of place of performance of service. (1) The term ÂemploymentÂ includes an individualÂs entire service, performed within, or both within and without, this state if:

Â Â Â Â Â  (a) The service is localized in this state; or

Â Â Â Â Â  (b) The service is not localized in any state, and such service is not covered under the unemployment compensation law of any other state, the Virgin Islands or Canada, and

Â Â Â Â Â  (A) The base of operations is in this state, or if there is no base of operations, then the place from which the service is directed or controlled is in this state, or

Â Â Â Â Â  (B) The base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individualÂs residence is in this state.

Â Â Â Â Â  (2) Service performed within this state but not covered under subsection (1) of this section is employment subject to this chapter if taxes are not required and paid with respect to such services under an unemployment insurance law of any other state or of the federal government.

Â Â Â Â Â  (3) Services not covered under subsection (1) of this section, and performed entirely without this state, with respect to no part of which taxes are required and paid under an unemployment insurance law of any other state or of the federal government, are employment subject to this chapter if the Director of the Employment Department approves the election of the employer for whom such services are performed that the entire service of such individual shall be employment subject to this chapter. Such an election may be canceled by the employer by filing a written notice with the director between January 1 and January 15 of any year stating the desire of the employer to cancel such election or at any time by submitting to the director satisfactory proof that the services designated in such election are covered by an unemployment insurance law of another state or of the federal government.

Â Â Â Â Â  (4) Service is localized within this state if:

Â Â Â Â Â  (a) The service is performed entirely within this state; or

Â Â Â Â Â  (b) The service is performed both within and without this state, but the service performed without the state is incidental to the individualÂs service within the state.

Â Â Â Â Â  (5) Employment shall include the service of an individual who is a citizen of the United States, performed outside the United States (except in Canada or the Virgin Islands), in the employ of an American employer (other than service which is ÂemploymentÂ under the provisions of subsection (1) of this section or the parallel provisions of another stateÂs law), if:

Â Â Â Â Â  (a) The employerÂs principal place of business in the United States is located in this state; or

Â Â Â Â Â  (b) The employer has no place of business in the United States, but

Â Â Â Â Â  (A) The employer is an individual who is a resident of this state; or

Â Â Â Â Â  (B) The employer is a corporation which is organized under the laws of this state; or

Â Â Â Â Â  (C) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

Â Â Â Â Â  (c) None of the criteria of paragraphs (a) and (b) of this subsection is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.

Â Â Â Â Â  (6) An ÂAmerican employerÂ for purposes of this section means a person who is:

Â Â Â Â Â  (a) An individual who is a resident of the United States; or

Â Â Â Â Â  (b) A partnership if two-thirds or more of the partners are residents of the United States; or

Â Â Â Â Â  (c) A trust, if all of the trustees are residents of the United States; or

Â Â Â Â Â  (d) A corporation organized under the laws of the United States or of any state.

Â Â Â Â Â  (7) For the purposes of this section the term United States includes the states, the District of Columbia, and the Commonwealth of Puerto Rico. [Amended by 1971 c.463 Â§6; 1973 c.300 Â§2; 1977 c.295 Â§2]

Â Â Â Â Â  657.040 Employment; when service for pay excluded; independent contractors. (1) Services performed by an individual for remuneration are deemed to be employment subject to this chapter unless and until it is shown to the satisfaction of the Director of the Employment Department that the individual is an independent contractor, as that term is defined in ORS 670.600.

Â Â Â Â Â  (2) A finding that an individual performed services for an employing unit and earned less than the minimum amount necessary to qualify for benefits under ORS 657.150 based on earnings from that employing unit may not be considered in determining whether the service is employment under subsection (1) of this section. [Amended by 1967 c.303 Â§1; 1981 c.895 Â§1; 1985 c.225 Â§1; 1989 c.762 Â§6; 2005 c.533 Â§4]

Â Â Â Â Â  657.042 [1981 c.895 Â§3; 1983 c.579 Â§1; repealed by 1989 c.762 Â§8 and 1989 c.870 Â§14]

Â Â Â Â Â  657.043 Employment; golf course caddy service excluded; exceptions. ÂEmploymentÂ does not include service performed by a person as a caddy at a golf course in an established program for the training and supervision of caddies under the direction of a person who is an employee of the golf course. However, the provisions of this section do not apply to services performed for:

Â Â Â Â Â  (1) A nonprofit employing unit;

Â Â Â Â Â  (2) This state;

Â Â Â Â Â  (3) A political subdivision of this state; or

Â Â Â Â Â  (4) An Indian tribe. [1993 c.494 Â§4; 2001 c.572 Â§2; 2005 c.218 Â§8]

Â Â Â Â Â  657.044 Employment; service by partners and corporate officers and directors who are family members excluded; exceptions. (1) As used in this chapter, ÂemploymentÂ does not include service performed for:

Â Â Â Â Â  (a) A corporation by corporate officers who are directors of the corporation, who have a substantial ownership interest in the corporation and who are members of the same family if the corporation elects not to provide coverage for those individuals. The election shall be in writing and shall be effective on the first day of the calendar quarter in which the request was submitted.

Â Â Â Â Â  (b) A limited liability company by a member, including members who are managers, as defined in ORS 63.001.

Â Â Â Â Â  (c) A limited liability partnership by a partner as described in ORS chapter 67.

Â Â Â Â Â  (2) The provisions of this section do not apply to service performed for:

Â Â Â Â Â  (a) A nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision of this state; or

Â Â Â Â Â  (d) An Indian tribe.

Â Â Â Â Â  (3) As used in this section, Âmembers of the same familyÂ means persons who are members of a family as parents, stepparents, grandparents, spouses, sons-in-law, daughters-in-law, brothers, sisters, children, stepchildren, adopted children or grandchildren. [1995 c.220 Â§2; 1997 c.646 Â§15; 1999 c.59 Â§195; 2001 c.572 Â§3; 2003 c.792 Â§1; 2005 c.218 Â§9]

Â Â Â Â Â  657.045 Employment; agricultural labor excluded; exceptions. (1) ÂEmploymentÂ does not include agricultural labor unless such labor is performed after December 31, 1977, for an employing unit who:

Â Â Â Â Â  (a) During any calendar quarter in the current calendar year or the preceding calendar year paid remuneration in cash of $20,000 or more to individuals employed in agricultural labor; or

Â Â Â Â Â  (b) On each of 20 days during the current calendar year or the preceding calendar year, each day being in a different calendar week, employed in agricultural labor for some portion of the day (whether or not at the same moment of time) 10 or more individuals.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) and (b) of this section, ÂemploymentÂ does not include services performed before January 1, 1993, by an individual who is an alien admitted to the United States to perform agricultural labor pursuant to sections 214(c) and 101(a) (15) (H) of the Immigration and Nationality Act.

Â Â Â Â Â  (3) ÂAgricultural laborÂ does not include services performed for the state or a political subdivision but does include all services performed:

Â Â Â Â Â  (a) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife.

Â Â Â Â Â  (b) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such services is performed on a farm.

Â Â Â Â Â  (c) In connection with the production or harvesting of any commodity defined as an agricultural commodity in section 15(g) of the Federal Agricultural Marketing Act, as amended, or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways not owned or operated for profit used exclusively for supplying and storing water for farming purposes.

Â Â Â Â Â  (d) In the employ of the operator or group of operators of a farm or farms (or a cooperative organization of which such operator or operators are members) in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if such operator or group of operators produced more than one-half of the commodity, as measured by volume, weight or other customary means, with respect to which such service is performed.

Â Â Â Â Â  (4) Subsection (3)(d) of this section does not apply to service performed in connection with:

Â Â Â Â Â  (a) Commercial canning, commercial freezing or brining of cherries;

Â Â Â Â Â  (b) Any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

Â Â Â Â Â  (c) Any activity enumerated in subsection (3)(d) of this section when performed for an employer also engaged in any activity enumerated in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (5) ÂFarms,Â as used in this section, includes stock, dairy, poultry, fruit, fur-bearing animal, Christmas tree and truck farms, plantations, orchards, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities.

Â Â Â Â Â  (6) For the purpose of this section, service in connection with the raising of forestry-type seedlings is agricultural labor when performed in a nursery.

Â Â Â Â Â  (7)(a) For purposes of this chapter, and for services performed after December 31, 1977, any individual who is a member of a crew furnished by a crew leader to perform agricultural labor for any other person shall be treated as an employee of such crew leader if:

Â Â Â Â Â  (A) Such crew leader holds a valid certificate of registration under the federal Migrant and Seasonal Agricultural Worker Protection Act; or

Â Â Â Â Â  (B) Substantially all the members of such crew operate or maintain mechanized equipment which is provided by such crew leader; and

Â Â Â Â Â  (C) Such individual is not an employee of such other persons under the usual common law rules applicable in determining the employer-employee relationship.

Â Â Â Â Â  (b) Any individual who is furnished by a crew leader to perform agricultural labor for any other person and who is not treated as an employee of such crew leader under paragraph (a) of this subsection shall be an employee of such other person and such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader, either on behalf of the crew leader or on behalf of such other person, for agricultural labor performed for such other person.

Â Â Â Â Â  (c) For purposes of this subsection, the term Âcrew leaderÂ means an individual who:

Â Â Â Â Â  (A) Furnishes individuals to perform agricultural labor for any other person;

Â Â Â Â Â  (B) Pays, either on behalf of the crew leader or on behalf of such other person, the individuals so furnished by the crew leader for the agricultural labor performed by them; and

Â Â Â Â Â  (C) Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person. [Amended by 1955 c.655 Â§3; 1957 c.395 Â§1; 1971 c.463 Â§7; 1973 c.260 Â§1; 1977 c.446 Â§1; 1987 c.263 Â§2; 1989 c.631 Â§1; 1993 c.18 Â§141]

Â Â Â Â Â  657.047 Employment; transportation of logs, poles and piling and lessor of for-hire carriers excluded; exceptions. (1) As used in this chapter, ÂemploymentÂ does not include:

Â Â Â Â Â  (a) Transportation by motor vehicle of logs, poles and piling by any person who both furnishes and maintains the vehicle used in such transportation; or

Â Â Â Â Â  (b) Transportation performed by motor vehicle for a for-hire carrier by any person that leases their equipment to a for-hire carrier and that personally operates, furnishes and maintains the equipment and provides service thereto.

Â Â Â Â Â  (2) For the purposes of this chapter, services performed in the operation of a motor vehicle specified in subsection (1) of this section shall be deemed to be performed for the person furnishing and maintaining the motor vehicle.

Â Â Â Â Â  (3) As used in this section Âfor-hire carrierÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (4) The provisions of subsections (1) and (2) of this section do not apply to services performed for:

Â Â Â Â Â  (a) A nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision of this state; or

Â Â Â Â Â  (d) An Indian tribe. [1963 c.469 Â§2; 1987 c.891 Â§3; 1995 c.306 Â§39; 2001 c.572 Â§4; 2005 c.218 Â§10]

Â Â Â Â Â  657.048 Employment; language translators or interpreters excluded; exceptions. (1) ÂEmploymentÂ does not include services performed by language translators or interpreters that are provided for others through an agent or broker.

Â Â Â Â Â  (2) The provisions of this section do not apply to services performed for:

Â Â Â Â Â  (a) A nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision of this state; or

Â Â Â Â Â  (d) An Indian tribe. [1997 c.294 Â§2; 2001 c.572 Â§5; 2005 c.218 Â§11]

Â Â Â Â Â  657.050 Employment; domestic service, child care service and certain service not in course of employerÂs trade excluded; exceptions. (1) ÂEmploymentÂ does not include:

Â Â Â Â Â  (a) Domestic service performed in a private home, local college club, or local chapter of a college fraternity or sorority unless such service is performed for an employing unit who paid to individuals employed in such domestic service cash remuneration of $1,000 or more in a calendar quarter in the current calendar year or the preceding calendar year.

Â Â Â Â Â  (b) Child care service provided through the Department of Human Services to an individual who is the recipient of public assistance.

Â Â Â Â Â  (c) Service not in the course of the employerÂs trade or business or that does not promote or advance the trade or business of the employer unless such service is performed in each of 18 weeks in a calendar year or total payroll for such service is $225 or more during any calendar quarter.

Â Â Â Â Â  (d) Child care service provided in the home of the child care provider by the provider.

Â Â Â Â Â  (2) The provisions of subsection (1)(b) and (d) of this section do not apply to services performed for:

Â Â Â Â Â  (a) A nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision of this state; or

Â Â Â Â Â  (d) An Indian tribe. [Amended by 1959 c.405 Â§3; 1975 c.156 Â§1; 1977 c.446 Â§2; 1993 c.444 Â§1; 1995 c.139 Â§1; 1997 c.58 Â§1; 2001 c.572 Â§6; 2005 c.218 Â§12]

Â Â Â Â Â  657.053 Employment; certain service on fishing boat excluded. (1) As used in this section:

Â Â Â Â Â  (a) ÂFishÂ includes fish or other forms of aquatic animal life.

Â Â Â Â Â  (b) ÂBoatÂ includes one or, in the case of a fishing operation, more than one boat.

Â Â Â Â Â  (2) ÂEmploymentÂ does not include service performed by an individual on a boat engaged in catching fish under an arrangement with the owner or operator of the boat when, under the arrangement:

Â Â Â Â Â  (a) The individual does not receive any cash remuneration other than as provided in paragraph (c) of this subsection;

Â Â Â Â Â  (b) Any cash remuneration does not exceed $100;

Â Â Â Â Â  (c) The individual receives a share of the boatÂs catch of fish or a share of the proceeds from the sale of that catch; and

Â Â Â Â Â  (d) The amount of the individualÂs share depends on the amount of the boatÂs catch of fish, but only if the operating crew of the boat, or each boat from which the individual receives a share in the case of a fishing operation involving more than one boat, is normally made up of fewer than 10 individuals. [1999 c.651 Â§2]

Â Â Â Â Â  657.055 [Amended by 1959 c.405 Â§4; repealed by 1961 c.349 Â§3]

Â Â Â Â Â  657.056 Employment; maritime service. (1) ÂEmploymentÂ includes an individualÂs entire service as an officer or member of a crew of an American vessel wherever performed and whether in intrastate or interstate or foreign commerce, if the employer maintains within this state at the beginning of the pay period an operating office from which the operations of the vessel are ordinarily and regularly supervised, managed, directed and controlled.

Â Â Â Â Â  (2) The term ÂemploymentÂ shall not include:

Â Â Â Â Â  (a) Services performed as an officer or member of the crew of a vessel not an American vessel; or

Â Â Â Â Â  (b) Services performed by an individual not a United States citizen on or in connection with an American vessel under a contract of service which is not entered into within the United States and during the performance of which the vessel does not touch a port of the United States.

Â Â Â Â Â  (3) ÂAmerican vesselÂ means any vessel documented or numbered under the law of the United States and includes any vessel which is neither documented nor numbered under the laws of the United States nor documented under the laws of any foreign country if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state. [1961 c.349 Â§2; 1971 c.463 Â§8]

Â Â Â Â Â  657.060 Employment; family service and foster care excluded. (1) ÂEmploymentÂ does not include service performed by a person in the employ of a son, daughter, or spouse, and service performed by a child under the age of 18 in the employ of the father or mother.

Â Â Â Â Â  (2) ÂEmploymentÂ does not include service performed as foster care parents certified by the Department of Human Services or approved by a licensed child caring facility. [Amended by 1975 c.334 Â§1; 1987 c.857 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 857, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 2. If the United States Secretary of Labor serves notice that the provisions of ORS 657.060, as amended by section 1 of this Act, fail to meet the requirements of the Social Security Act or the Federal Unemployment Tax Act, then ORS 657.060 (2) shall no longer be of any force or effect. [1987 c.857 Â§2]

Â Â Â Â Â  657.065 Employment; governmental service excluded; exceptions. (1) ÂEmploymentÂ does not include service performed in the employ of the United States Government or any instrumentality of the United States, except that if the Congress of the United States permits states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment insurance law, then, to the extent permitted by Congress, and after the date such permission becomes effective, this chapter shall be effective as to such instrumentalities and as to services performed for such instrumentalities in the same manner, to the same extent and on the same terms as to all other employers, employing units, individuals and services. However, if this state is not certified by the Secretary of Labor under section 3304(c) of title 26, United States Code, for any year, then the payments required of such instrumentalities with respect to such year shall be deemed to have been erroneously collected within the meaning of ORS 657.510 and shall be refunded by the Director of the Employment Department from the fund in accordance with ORS 657.510.

Â Â Â Â Â  (2) ÂEmploymentÂ does not include services that are performed in the employ of the state, any political subdivision or instrumentality of the state or an Indian tribe:

Â Â Â Â Â  (a) As an elected public official.

Â Â Â Â Â  (b) In a position that, under or pursuant to laws of this state or tribal laws, is designated as a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week.

Â Â Â Â Â  (c) As an employee serving on a temporary basis in case of fire, storm, earthquake, flood or similar emergency.

Â Â Â Â Â  (d) As a member of a legislative body or a member of the judiciary.

Â Â Â Â Â  (e) By an inmate of a custodial or penal institution when such services are performed for the custodial or penal institution in which the inmate is confined.

Â Â Â Â Â  (f) As a member of the Oregon Army National Guard or Oregon Air National Guard.

Â Â Â Â Â  (3) The provisions of ORS 657.425 permitting election of coverage for services that do not constitute ÂemploymentÂ do not apply to services performed as an elected public or tribal official.

Â Â Â Â Â  (4) Notwithstanding the provisions of ORS 657.025, ÂemployerÂ means any state government, political subdivision or Indian tribe employing unit. [Amended by 1955 c.655 Â§4; 1957 c.682 Â§2; subsection (2) enacted as 1957 c.682 Â§4; 1959 c.398 Â§2; 1959 c.665 Â§1; 1961 c.452 Â§1; 1969 c.275 Â§1; 1971 c.463 Â§9; 1973 c.715 Â§2; 1975 c.156 Â§2; 1977 c.446 Â§3; 2001 c.572 Â§7]

Â Â Â Â Â  657.067 Employment; community work and training programs excluded; work study, work experience and work incentive programs excluded; exceptions. (1) As used in this chapter, ÂemploymentÂ does not include service performed or participation by applicants, recipients, beneficiaries, participants, trainees or volunteers:

Â Â Â Â Â  (a) In a community work and training program, as defined in ORS 411.855.

Â Â Â Â Â  (b) In an unemployment work-relief or work-training program when the program is within the meaning of section 3309(b)(5) of the Federal Unemployment Tax Act, as amended.

Â Â Â Â Â  (c) In the Work Incentive Program, Title IV of the Social Security Act (United States Public Law 90-248), as amended.

Â Â Â Â Â  (d) In an AmeriCorps service program under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.).

Â Â Â Â Â  (2) The exclusions stated in subsection (1)(b) and (c) of this section do not apply to services performed by an individual participating in a program that, by federal law or regulation, requires unemployment insurance coverage to be provided to the individual. [1961 c.631 Â§6; 1965 c.291 Â§4; 1967 c.130 Â§9; 1975 c.107 Â§2; 1977 c.294 Â§2; 1979 c.267 Â§1; 1985 c.565 Â§87; 1987 c.857 Â§3; 2005 c.372 Â§1]

Â Â Â Â Â  657.070 [Repealed by 1971 c.463 Â§20]

Â Â Â Â Â  657.072 Employment; certain nonprofit services excluded. ÂEmploymentÂ does not include service performed for a nonprofit employing unit by an individual receiving rehabilitation or remunerative work in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury, or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market. [1971 c.463 Â§4; 1973 c.118 Â§1; 1977 c.446 Â§4; 1999 c.59 Â§196; 2005 c.218 Â§1]

Â Â Â Â Â  657.075 Employment; service under Railroad Unemployment Insurance Act excluded. ÂEmploymentÂ does not include service performed under the Railroad Unemployment Insurance Act (52 Stat. 1094).

Â Â Â Â Â  657.078 Employment; stringer, correspondent and photographer services for media excluded. ÂEmploymentÂ does not include services performed by an individual as a stringer, correspondent or photographer, for print or broadcast media, who submits information, stories or pictures by the piece or at a flat rate to newspapers, special publications, television or radio if the individual is free from direction and control over the means and manner of providing the services. However, this section does not apply to services performed for a nonprofit employing unit, as defined in ORS 657.072, for this state, for a political subdivision of this state or for an Indian tribe. [2005 c.533 Â§9]

Â Â Â Â Â  Note: 657.078 was added to and made a part of ORS chapter 657 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.080 Employment; news delivery service excluded. ÂEmploymentÂ does not include service performed by an individual:

Â Â Â Â Â  (1) In the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution.

Â Â Â Â Â  (2) In the delivery or distribution of newspapers whose remuneration primarily consists of the difference between the amount the individual pays or is obligated to pay for the newspapers and the amount the individual receives or is entitled to receive on distribution or resale thereof. [Amended by 1975 c.257 Â§3]

Â Â Â Â Â  657.085 Employment; service by certain agents, brokers, producers and salespersons excluded. ÂEmploymentÂ does not include service performed by any person as a newspaper advertising salesperson, real estate broker, principal real estate broker, insurance producer or securities salesperson or agent to the extent that the person is compensated by commission. [Amended by 1965 c.131 Â§1; 1979 c.521 Â§2; 2001 c.300 Â§55; 2003 c.364 Â§53]

Â Â Â Â Â  657.087 Employment; service by individuals soliciting contracts for home improvements and consumer goods sales excluded. ÂEmploymentÂ does not include service performed:

Â Â Â Â Â  (1) By individuals soliciting contracts for home improvements including roofing, siding and alterations of private homes to the extent that the remuneration consists of commissions, or a share of the profit realized on each contract; or

Â Â Â Â Â  (2) By individuals to the extent that the compensation consists of commissions, overrides or a share of the profit realized on orders solicited or sales resulting from the in-person solicitation of orders for and making sales of consumer goods in the home. [1961 c.320 Â§2; 1977 c.101 Â§1]

Â Â Â Â Â  657.090 Employment; petroleum products distributors excluded. ÂEmploymentÂ does not include service performed by an individual or partnership in the wholesale distribution of petroleum products whose remuneration for such service primarily consists of the difference between the amount the individual or partnership pays or is obligated to pay for the petroleum products and the amount the individual or partnership receives or is entitled to receive from the sale thereof or whose remuneration for such service primarily consists of commissions. [Amended by 1961 c.252 Â§7]

Â Â Â Â Â  657.091 Employment; food product demonstrators excluded. ÂEmploymentÂ does not include service performed by individuals who, on a temporary, part-time basis, demonstrate or give away samples of food products, as part of an advertising or sales promotion for the product, in stores that sell food at retail and who are not otherwise directly employed by the manufacturer, distributor or retailer. [1987 c.891 Â§2]

Â Â Â Â Â  657.092 Employment; nonprofit organization employees and contestants excluded. (1) ÂEmploymentÂ does not include service performed by an individual as a director, designer, performer, musician, technical crew member, house or business person, contestant, beauty queen or member of a court for or on behalf of a nonprofit organization in connection with a symphony, opera, play, pageant, festival, rodeo or similar event operated by such organization when the remuneration for such service consists solely of a gratuity, prize, scholarship or reimbursement of expenses.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂNonprofit organizationÂ means an organization or group of organizations described in sections 501(c)(3) to 501(c)(10) of the Internal Revenue Code which is exempt from income tax under section 501(a) of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂGratuityÂ means a voluntary return for a service and does not include commissions or other amounts paid pursuant to an agreement reached at the time the individual agrees to perform a service for the organization.

Â Â Â Â Â  (c) ÂPrizeÂ means a reward received for winning a competition in a pageant, festival, rodeo or similar event.

Â Â Â Â Â  (d) ÂScholarshipÂ means a grant provided for the purpose of paying part of the tuition or other costs of attending an educational institution or institution of higher education and payable to the institution of the individualÂs choice.

Â Â Â Â Â  (e) ÂReimbursement for expensesÂ means a payment made in lieu of salary to compensate an individual for transportation costs to the location of the service and return, and ordinary living expenses while in the vicinity of the event in which the individual is participating.

Â Â Â Â Â  (f) ÂContestantÂ means a person competing in a competition in a pageant, festival, rodeo or similar event. [1981 c.636 Â§2; 1983 c.508 Â§15]

Â Â Â Â Â  657.094 Employment; down-river boating activities excluded. ÂEmploymentÂ does not include service performed by an individual in connection with the transportation of the public for recreational down-river boating activities on the waters of this state pursuant to a federal permit when the person furnishes the equipment necessary for the activity. As used in this section, Ârecreational down-river boating activitiesÂ means those boating activities for the purpose of recreational fishing, swimming or sightseeing utilizing a float craft with oars or paddles as the primary source of power. [1981 c.444 Â§3]

Â Â Â Â Â  657.095 Payroll. (1) As used in this chapter, unless the context requires otherwise, ÂpayrollÂ means and includes all wages paid to employees in any employment subject to this chapter. However, for payroll tax purposes pursuant to this chapter, ÂwagesÂ excludes remuneration received by an employee from each employer in any calendar year after December 31, 1975, which is in excess of an amount obtained by multiplying the average annual wage for the second preceding calendar year by 0.80 and rounding the result to the nearest multiple of $1,000. The average annual wage shall be determined by dividing the total wages paid by subject employers during the year by the average monthly employment reported by subject employers for the year. However, ÂpayrollÂ as used in this section shall not in any year be less than the amount in effect during the preceding calendar year.

Â Â Â Â Â  (2) The remuneration paid by an employer located in this state for work performed in other states by an employee who works part of the time in a calendar year in this and other states shall be included in Âpayroll,Â as defined in subsection (1) of this section, when the work in said other states is covered by unemployment insurance laws. Proof of the payment of payroll taxes on the wages of the employee while working in such other states shall be in such manner as the Director of the Employment Department shall prescribe. [Amended by 1955 c.655 Â§6; 1959 c.606 Â§1; 1965 c.205 Â§1; 1971 c.463 Â§10; 1973 c.300 Â§3; 1973 c.810 Â§1; 1975 c.354 Â§1; 1983 c.508 Â§2; 1995 c.79 Â§331]

Â Â Â Â Â  Note: The amendments to 657.095 by section 4, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.095. (1) As used in this chapter, unless the context requires otherwise, ÂpayrollÂ means all wages paid to employees in any employment subject to this chapter. However, for payroll tax purposes pursuant to this chapter, ÂwagesÂ excludes remuneration received by an employee from each employer in any calendar year that is in excess of an amount obtained by multiplying the average annual wage for the second preceding calendar year by 0.80 and rounding the result to the nearest multiple of $100. The average annual wage shall be determined by dividing the total wages paid by subject employers during the year by the average monthly employment reported by subject employers for the year. However, a payroll, as calculated pursuant to this section, may not in any year be less than the amount in effect during the preceding calendar year.

Â Â Â Â Â  (2) The remuneration paid by an employer located in this state for work performed in other states by an employee who works part of the time in a calendar year in this and other states shall be included in payroll when the work in the other states is covered by unemployment insurance laws. The Director of the Employment Department shall prescribe the manner of providing proof of the payment of payroll taxes on the wages of an employee earned while working in other states.

Â Â Â Â Â  657.097 Political subdivision. As used in this chapter, Âpolitical subdivisionÂ means any county, city, district organized for public purposes, or any other political subdivision or public corporation, including any entity organized pursuant to ORS 190.003 to 190.620. [1957 c.682 Â§5; 1977 c.446 Â§5]

Â Â Â Â Â  657.100 Unemployment; rules. (1) An individual is deemed ÂunemployedÂ in any week during which the individual performs no services and with respect to which no remuneration for services performed is paid or payable to the individual, or in any week of less than full-time work if the remuneration paid or payable to the individual for services performed during the week is less than the individualÂs weekly benefit amount.

Â Â Â Â Â  (2) For the purposes of ORS 657.155 (1), an individual who performs full-time services in any week for an employing unit is not unemployed even though remuneration is neither paid nor payable to the individual for the services performed; however, nothing in this subsection shall prevent an individual from meeting the definition of ÂunemployedÂ as used in this section solely by reason of the individualÂs performance of volunteer services without remuneration for a charitable institution or a governmental entity.

Â Â Â Â Â  (3) The Director of the Employment Department shall prescribe rules as the director deems necessary with respect to the various types of unemployment. [Amended by 1981 c.77 Â§3]

Â Â Â Â Â  657.105 Wages; generally. (1) As used in this chapter, unless the context requires otherwise, and subject to ORS 657.115 to 657.140, ÂwagesÂ means all remuneration for employment, including the cash value, as determined by the Director of the Employment Department under the regulations of the director, of all remuneration paid in any medium other than cash.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, noncash remuneration paid for services performed in agricultural labor or domestic service shall not be considered remuneration or wages for any purpose under this chapter. [Amended by 1975 c.257 Â§4; 1977 c.446 Â§6]

Â Â Â Â Â  657.110 [Repealed by 1973 c.300 Â§15]

Â Â Â Â Â  657.115 Wages; exclusion of fringe benefits. (1) ÂWagesÂ does not include the amount of any payment made to, or on behalf of, an individual or any of the individualÂs dependents on account of:

Â Â Â Â Â  (a) Retirement.

Â Â Â Â Â  (b) Sickness or accident disability under a workersÂ compensation law.

Â Â Â Â Â  (c) Medical or hospitalization expenses in connection with sickness or accident disability.

Â Â Â Â Â  (d) Death.

Â Â Â Â Â  (e) Dependent care assistance furnished pursuant to a program that meets the requirements of section 129(d) of the Internal Revenue Code, to the extent the assistance does not exceed the earned income limitation in section 129(b) of the Internal Revenue Code.

Â Â Â Â Â  (2) For purposes of this section, Âpayment madeÂ includes amounts paid by an employing unit for insurance or annuities or into a fund.

Â Â Â Â Â  (3) This section does not apply unless the payment is made under a plan or system established by an employing unit which makes provision generally:

Â Â Â Â Â  (a) For individuals performing service for it or for such individuals generally and their dependents; or

Â Â Â Â Â  (b) For a class or classes of such individuals or for a class or classes of such individuals and their dependents.

Â Â Â Â Â  (4) As used in this section, ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2004. [Amended by 1981 c.77 Â§4; 1983 c.508 Â§3; 1991 c.803 Â§1; 2005 c.283 Â§1]

Â Â Â Â Â  657.117 Wages; inclusion of federal taxes and tips. ÂWagesÂ as used in ORS 657.105 shall include:

Â Â Â Â Â  (1) The amount of any tax imposed upon an employee and paid by an employer pursuant to paragraphs 6 of sections 3121(a) and 3306(b) of the Internal Revenue Code of 1954 as amended by the Omnibus Reconciliation Act of 1980.

Â Â Â Â Â  (2) Tips reported by the employer pursuant to section 3306 of the Internal Revenue Code of 1954, as amended. [Amended by 1981 c.77 Â§9; 1983 c.508 Â§4; 1985 c.507 Â§2]

Â Â Â Â Â  657.120 Wages; exclusion of retirement benefits. ÂWagesÂ does not include the amount of any payment made by an employing unit on behalf of an individual performing service for it for insurance or annuities, or into a fund, to provide for any such payment, on account of retirement. [Amended by 1981 c.77 Â§5]

Â Â Â Â Â  657.125 Wages; exclusion of disability benefits. ÂWagesÂ does not include the amount of any payment made on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, by an employing unit to, or on behalf of, an individual performing service for it after the expiration of six calendar months following the last calendar month in which the individual worked for such employing unit. [Amended by 1981 c.77 Â§6]

Â Â Â Â Â  657.130 Wages; exclusion of payments from certain trusts and annuities. ÂWagesÂ does not include the amount of any payment made by an employing unit to, or on behalf of, an individual performing service for it, or the individualÂs beneficiary:

Â Â Â Â Â  (1) From or to a trust exempt from tax under section 401(a) of the United States Code at the time of such payment unless such payment is made to an individual performing service for the trust as remuneration for such service and not as a beneficiary of the trust; or

Â Â Â Â Â  (2) Under or to an annuity plan which, at the time of such payment, meets the requirements of section 401(a) of the United States Code. [Amended by 1973 c.300 Â§4; 1981 c.77 Â§7]

Â Â Â Â Â  657.135 Wages; exclusion of payments to persons over 65. ÂWagesÂ does not include the amount of any payment, other than vacation or sick pay, made to an individual after the month in which the individual attains the age of 65 years, if the individual did not work for the employing unit in the period for which such payment is made. [Amended by 1981 c.77 Â§8]

Â Â Â Â Â  657.140 Wages; exclusion of assistance to individuals under community work and training program. As used in this chapter, ÂwagesÂ or ÂremunerationÂ does not include the amount or value of public assistance provided in cash or in kind in consequence of participation in a community work and training program, as defined in ORS 411.855. [1961 c.631 Â§7; 1965 c.291 Â§5; 1967 c.130 Â§10]

BENEFITS AND CLAIMS

(Income Tax Consequences of Benefits)

Â Â Â Â Â  657.144 Notice to individual of effect of filing claim for benefits. An individual filing a new claim for benefits under this chapter shall, at the time the claim is filed with the Employment Department, be advised that:

Â Â Â Â Â  (1) Benefits are subject to federal and state income tax;

Â Â Â Â Â  (2) Federal and state law may require that a recipient of benefits make quarterly estimated tax payments during the tax year in which the benefits are received;

Â Â Â Â Â  (3) Federal and state law may impose penalties on a recipient of benefits for the failure to timely make estimated tax payments; and

Â Â Â Â Â  (4) A recipient of benefits may elect under ORS 657.146 to have amounts withheld from the recipientÂs payment of benefits for federal and state income tax purposes at the amount specified in:

Â Â Â Â Â  (a) The federal Internal Revenue Code for the voluntary withholding of unemployment benefits for federal income tax purposes; and

Â Â Â Â Â  (b) ORS 657.146 for the voluntary withholding of unemployment benefits for state income tax purposes. [1995 c.556 Â§54; 1997 c.133 Â§1]

Â Â Â Â Â  657.145 [1977 c.447 Â§2; repealed by 1983 c.508 Â§14]

Â Â Â Â Â  657.146 Withholding from benefits for tax purposes. (1) A claimant may elect to have an amount withheld from benefits otherwise payable to the claimant.

Â Â Â Â Â  (2) An election made under this section shall be on such form and in such manner as prescribed by the Employment Department.

Â Â Â Â Â  (3) A claimant making an election under this section may terminate the election at any time.

Â Â Â Â Â  (4) The amount to be withheld by the Employment Department from a payment of benefits to a claimant making the election under this section shall be the total of:

Â Â Â Â Â  (a) The amount determined under the rules of the federal Internal Revenue Code relating to the voluntary withholding of amounts from unemployment benefits, for federal income tax purposes; and

Â Â Â Â Â  (b) An amount equal to six percent of the payment to which the claimant would be entitled but for the election made under this section, for state income tax purposes.

Â Â Â Â Â  (5) Amounts withheld by the Employment Department pursuant to an election made under this section shall remain in the Unemployment Compensation Trust Fund established under ORS 657.805. Those amounts allocable to federal income tax withholding shall be transferred by the Employment Department to the federal Internal Revenue Service in the time and manner provided by federal law and those amounts allocable to state income tax withholding shall be transferred to the Department of Revenue in the time and manner provided by the Department of Revenue by rule. [1995 c.556 Â§55; 1997 c.133 Â§2]

Â Â Â Â Â  657.148 Compliance with federal requirements for collection and payment of federal taxes. For purposes of ORS 657.144 and 657.146, the Employment Department shall follow the procedures and regulations adopted by the United States Department of Labor and the federal Internal Revenue Service that relate to the collection and payment of federal income tax withholding amounts on benefits paid to individuals under this chapter. [1995 c.556 Â§56; 1997 c.133 Â§3]

(Generally)

Â Â Â Â Â  657.150 Amount of benefits; length of employment and wages necessary to qualify for benefits; rules. (1) An individual shall be paid benefits for weeks during the benefit year in an amount which is to be determined by taking into account the individualÂs work in subject employment in the base year as provided in this section.

Â Â Â Â Â  (2)(a) To qualify for benefits an individual must have:

Â Â Â Â Â  (A) Worked in subject employment in the base year with total base year wages of $1,000 or more and have total base year wages equal to or in excess of one and one-half times the wages in the highest quarter of the base year; and

Â Â Â Â Â  (B) Have earned wages in subject employment equal to six times the individualÂs weekly benefit amount in employment for service performed subsequent to the beginning of a preceding benefit year if benefits were paid to the individual for any week in the preceding benefit year.

Â Â Â Â Â  (b) If the individual does not meet the requirements of paragraph (a)(A) of this subsection, the individual may qualify for benefits if the individual has worked a minimum of 500 hours in employment subject to this chapter during the base year.

Â Â Â Â Â  (3) If the wages paid to an individual are not based upon a fixed period of time or if wages are paid at irregular intervals or in such manner as not to extend regularly over the period of employment, for the purposes of subsections (2) to (5) of this section, the individualÂs wages shall be allocated in accordance with rules prescribed by the Director of the Employment Department. Such rules shall, insofar as possible, produce results the same as those which would exist if the individual had been paid wages at regular intervals. The director may adopt rules to attribute hours of work to an individual if the individual is not paid on an hourly basis or if the employer does not report the number of hours worked.

Â Â Â Â Â  (4) An eligible individualÂs weekly benefit amount shall be 1.25 percent of the total wages paid in the individualÂs base year. However, such amount shall not be less than the minimum, nor more than the maximum weekly benefit amount.

Â Â Â Â Â  (a) The minimum weekly benefit amount shall be 15 percent (0.1500) of the state average weekly covered wage for the preceding calendar year, effective for any benefit year commencing on and after the week which includes July 4, 1975, and the week that includes each July 4 thereafter.

Â Â Â Â Â  (b) The maximum weekly benefit amount shall be:

Â Â Â Â Â  (A) Fifty-five percent (0.5500) of the state average weekly covered wage for calendar year 1979, effective for any benefit year commencing with and after the week which includes July 4, 1980, and through any benefit year commencing with the week which includes June 27, 1981.

Â Â Â Â Â  (B) Fifty-five percent (0.5500) of the state average weekly covered wage for calendar year 1980, effective for any benefit year commencing with and after the week which includes July 4, 1981, through any benefit year commencing with the week which includes September 27, 1981.

Â Â Â Â Â  (C) Fifty-eight percent (0.5800) of the state average weekly covered wage for calendar year 1980, effective for any benefit year commencing with and after the week which includes October 4, 1981, through any benefit year commencing with the week which includes June 27, 1982.

Â Â Â Â Â  (D) Sixty percent (0.6000) of the state average weekly covered wage for calendar year 1981, effective for any benefit year commencing with and after the week which includes July 4, 1982, through any benefit year commencing with the week which includes June 27, 1983.

Â Â Â Â Â  (E) Sixty-four percent (0.6400) of the state average covered weekly wage for the preceding calendar year, effective for any benefit year commencing with and after the week which includes July 4, 1983, and the week which includes each July 4 thereafter.

Â Â Â Â Â  (c) All weekly benefit amounts, if not a multiple of $1, shall be computed to the next lower multiple of $1.

Â Â Â Â Â  (d) For the purposes of this subsection, the state average weekly covered wage means an amount determined by the Employment Department by dividing the total wages paid by subject employers during the year by 52 times the average monthly employment reported by subject employers for the year.

Â Â Â Â Â  (5) Benefits paid to an eligible individual in a benefit year shall not exceed 26 times the individualÂs weekly benefit amount, or one-third of the base yearÂs wages paid, whichever is the lesser. If such amount is not a multiple of $1, it shall be computed to the next lower multiple of $1.

Â Â Â Â Â  (6) An eligible unemployed individual who has employment in any week shall have the individualÂs weekly benefit amount reduced by the amount of earnings paid or payable that exceeds whichever is the greater of the following amounts:

Â Â Â Â Â  (a) Ten times the minimum hourly wage established by the laws of this state; or

Â Â Â Â Â  (b) One-third of the individualÂs weekly benefit amount.

Â Â Â Â Â  (7) Payment which has been, is or will be paid to an individual for a holiday or vacation shall be considered as earnings in the determination of the amount of benefits payable with respect to the week in which the holiday or vacation falls in the same manner as provided in subsection (6) of this section. However, if payment for the holiday or vacation is paid more than 45 days prior to the holiday or vacation or is delayed more than 45 days following the end of the week in which the holiday or vacation falls, the provisions of this section do not apply and previously reduced benefits shall be adjusted accordingly.

Â Â Â Â Â  (8) Payment which has been, or will be made to an individual as a member of a reserve component of the Armed Forces of the United States, including the organized militia of the State of Oregon, for the performance of inactive duty training shall not be considered as earnings in the determination of the amount of benefits payable. [1955 c.655 Â§15; 1957 c.699 Â§1; 1959 c.567 Â§1; 1961 c.211 Â§1; 1963 c.441 Â§1; 1967 c.434 Â§1; 1969 c.569 Â§1; 1971 c.463 Â§13; 1971 c.521 Â§1; 1973 c.146 Â§1; 1973 c.535 Â§1; 1975 c.661 Â§2; 1977 c.670 Â§1; 1981 c.77 Â§10; 1981 c.751 Â§1; 1983 c.51 Â§1; 1987 c.257 Â§1; 1989 c.897 Â§1; 1995 c.104 Â§1; 1995 c.105 Â§4; 1995 c.153 Â§1]

Â Â Â Â Â  657.152 Adjusting benefits to even dollar amounts. Notwithstanding any other provision of this chapter to the contrary, any amount of unemployment compensation payable to any individual for any week if not an even dollar amount, shall be rounded to the next lower full dollar amount. [1983 c.51 Â§4]

Â Â Â Â Â  657.155 Benefit eligibility conditions; rules. (1) An unemployed individual shall be eligible to receive benefits with respect to any week only if the Director of the Employment Department finds that:

Â Â Â Â Â  (a) The individual has registered for work at and thereafter has continued to report at an employment office in accordance with such rules as the director may prescribe. However, the director may, by rule, waive or alter either or both of the requirements of this subsection as to individuals attached to regular jobs and as to such other types of cases or situations with respect to which the director finds that compliance with such requirements would be oppressive, or would be inconsistent with the purposes of this chapter; provided, that no such rule conflicts with ORS 657.255.

Â Â Â Â Â  (b) The individual has made a claim for benefits with respect to such week in accordance with ORS 657.260.

Â Â Â Â Â  (c) The individual is able to work, is available for work, and is actively seeking and unable to obtain suitable work. No individual participating in a community work and training program, as defined in ORS 411.855, shall, solely by reason thereof, be unavailable for work within the meaning of this section.

Â Â Â Â Â  (d) The individual has been unemployed for a waiting period of one week.

Â Â Â Â Â  (e) The individual is not disqualified from benefits or ineligible for benefits under any other section of this chapter.

Â Â Â Â Â  (f) The individual is qualified for benefits under ORS 657.150.

Â Â Â Â Â  (2) An individual who leaves the normal labor market area of the individual for the major portion of any week is presumed to be unavailable for work within the meaning of this section. This presumption may be overcome if the individual establishes to the satisfaction of the director that the individual has conducted a bona fide search for work and has been reasonably accessible to suitable work in the labor market area in which the individual spent the major portion of the week to which the presumption applies.

Â Â Â Â Â  (3) The director shall either promptly allow credit or pay benefits for any week for which benefits are claimed or promptly give notice of denial thereof in the manner provided in ORS 657.267 and 657.268. [Amended by 1955 c.655 Â§7; 1961 c.631 Â§8; 1967 c.130 Â§11; 1973 c.398 Â§1; 1977 c.295 Â§3; 1979 c.521 Â§1; 1993 c.778 Â§11]

Â Â Â Â Â  657.156 Reemployment service assistance; eligibility; rules. (1) The Employment Department shall:

Â Â Â Â Â  (a) Identify eligible individuals who are likely to exhaust benefits payable under ORS 657.150 and who will need reemployment service assistance to make a successful transition to new employment; and

Â Â Â Â Â  (b) Refer individuals identified under paragraph (a) of this subsection for any reemployment services available under state or federal law. Such services may include job search assistance, job placement services, counseling, testing, providing occupational and labor market information, assessment and referrals to employers.

Â Â Â Â Â  (2) An eligible unemployed individual shall be eligible to receive benefits with respect to any week only if the individual participates in reemployment services including but not limited to job search assistance services, if the individual has been determined to be likely to exhaust regular benefits and to need reemployment services pursuant to a profiling system established by the Director of the Employment Department, unless the director determines that:

Â Â Â Â Â  (a) The individual has completed such services; or

Â Â Â Â Â  (b) There is justifiable cause for the individualÂs failure to participate in such services.

Â Â Â Â Â  (3) In adopting rules to carry out the provisions of this section, the director, insofar as practicable, shall comply with rules and policies of the United States Department of Labor. [1995 c.193 Â§2]

Â Â Â Â Â  Note: 657.156 was added to and made a part of ORS chapter 657 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.157 [1989 c.897 Â§3; repealed by 1995 c.104 Â§2]

Â Â Â Â Â  657.158 Self-employment assistance; eligibility; amounts payable; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂRegular benefitsÂ means benefits payable to an individual under this chapter, including benefits payable to federal civilian employees and to ex-servicemembers under 5 U.S.C. chapter 85, but not including additional benefits or extended benefits payable under ORS 657.321 to 657.329 or 657.331 to 657.334.

Â Â Â Â Â  (b) ÂSelf-employment assistance activitiesÂ means activities approved by the Director of the Employment Department in which individuals, identified under ORS 657.156 as likely to exhaust benefits, participate for the purpose of enabling those individuals to establish a business and become self-employed. ÂSelf-employment assistance activitiesÂ includes, but is not limited to, entrepreneurial training, business counseling and technical assistance.

Â Â Â Â Â  (c) ÂSelf-employment assistance allowanceÂ means an amount, payable in lieu of regular benefits under this chapter, to an individual participating in self-employment assistance activities in accordance with this section. Self-employment assistance allowance amounts shall be paid from the Unemployment Compensation Benefit Fund.

Â Â Â Â Â  (2) The weekly amount of the self-employment assistance allowance payable to an individual is equal to the weekly regular benefit amount. The sum of the self-employed assistance allowance paid under this section and the regular benefits paid under this chapter with respect to any benefit year shall not exceed the maximum benefit amount payable under ORS 657.150 (5) with respect to that benefit year.

Â Â Â Â Â  (3) The self-employment assistance allowance shall be payable to an individual at the same intervals and on the same terms and conditions as regular benefits under this chapter except that:

Â Â Â Â Â  (a) The provisions of this chapter regarding being available for work, actively seeking work and refusing to accept suitable work are not applicable to such an individual.

Â Â Â Â Â  (b) The provisions of ORS 657.150 (6) relating to remuneration for services performed are not applicable to income earned from self-employment by such an individual.

Â Â Â Â Â  (c) An individual participating in self-employment assistance activities shall be considered to be unemployed under ORS 657.100.

Â Â Â Â Â  (d) An individual who fails to participate in self-employment assistance activities or who fails actively to engage on a full-time basis in establishing a business and becoming self-employed is ineligible to receive the self-employment assistance allowance for each week in which such failure occurs.

Â Â Â Â Â  (4) The number of individuals receiving the self-employment assistance allowance at any time shall not exceed five percent of the number of individuals receiving regular benefits.

Â Â Â Â Â  (5) The self-employment assistance allowance shall be charged to employers in the manner provided in this chapter for the charging of regular benefits.

Â Â Â Â Â  (6) In adopting rules to carry out the provisions of this section, the director, insofar as practicable, shall comply with rules and policies of the United States Department of Labor.

Â Â Â Â Â  (7) The provisions of this section apply to weeks beginning after the date of enactment of federal law authorizing this section or the date of any required plan adopted by the United States Department of Labor, whichever date is later. The authority under this section terminates at the end of the week preceding the date when federal law no longer authorizes this section, unless that date is on a Saturday in which case the authority terminates on that date. [1995 c.193 Â§3]

Â Â Â Â Â  Note: 657.158 was added to and made a part of ORS chapter 657 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.159 Claimants required to submit job qualifications to Oregon State Employment Service; use of information; referring claimant to available jobs. (1) To satisfy the registration requirements of ORS 657.155 (1), an unemployed individual who submits a claim for benefits, at the request of the Director of the Employment Department or an authorized representative of the director, shall submit to the Oregon State Employment Service information regarding the individualÂs job qualifications, training and experience as the director or an authorized representative of the director deems necessary to carry out job placement and counseling services for the individual.

Â Â Â Â Â  (2) Information submitted by an individual pursuant to the provisions of subsection (1) of this section shall be promptly used by the Oregon State Employment Service for matching against available job openings retained in Employment Department records. The results shall be made available to department placement personnel who will refer the claimant to any available, suitable job opening for which the individual qualifies, provided the referral is not in conflict with federal or state law.

Â Â Â Â Â  (3) In determining the amount and type of information an individual must submit to satisfy the requirements of subsection (1) of this section, the director or an authorized representative of the director shall consider, among other factors, the individualÂs employer affiliation, the anticipated and actual duration of the individualÂs period of employment, union membership and union hiring practices, state and local labor market conditions and information from past or prospective employers of the individual.

Â Â Â Â Â  (4) When this chapter requires individuals or employers to furnish information in writing or require a signed document or signature, the director may waive those requirements to implement the Employment Department Information Network project. [1979 c.149 Â§2; 1993 c.778 Â§20]

Â Â Â Â Â  657.160 [Amended by 1959 c.643 Â§1; 1961 c.209 Â§1; 1965 c.213 Â§1; 1967 c.230 Â§1; 1969 c.75 Â§1; repealed by 1973 c.398 Â§3]

Â Â Â Â Â  657.165 Waiting period eligibility, condition, limitation. No week shall be counted as a week of unemployment for the purposes of ORS 657.155 (1)(d):

Â Â Â Â Â  (1) Unless it occurs within the benefit year that includes the week for which the unemployed individual claims payment of benefits.

Â Â Â Â Â  (2) If benefits have been paid with respect thereto.

Â Â Â Â Â  (3) Unless the unemployed individual was eligible for benefits with respect thereto as provided in ORS 657.150, 657.155 to 657.176, 657.184, 657.186, 657.200 to 657.213 and 657.221, except for the requirements of ORS 657.155 (1)(d). [Amended by 1959 c.642 Â§2; 1975 c.257 Â§5; 1981 c.46 Â§1; 1983 c.508 Â§5]

Â Â Â Â Â  657.167 Amount and time period for payment of benefits to educational institution employees. (1) Benefits based on service in an instructional, research or principal administrative capacity for an educational institution or institution of higher education shall be payable to an individual in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this chapter, except that benefits shall not be paid based on such services for any week of unemployment commencing during the period between two successive academic years or, when an agreement provides instead for a similar period between two regular terms whether or not successive or during a period of paid sabbatical leave provided for in the individualÂs contract and if such individual performs such services in the first of such academic years or terms and if there is a contract or a reasonable assurance that such individual will perform services in any such capacity for any institution in the second of such academic years or terms. All services by an individual for an institution shall be deemed in instructional, research or principal administrative capacity if at least 50 percent of the individualÂs time is spent in such activities.

Â Â Â Â Â  (2) With respect to any services described in subsection (1) of this section, compensation payable on the basis of such services shall be denied to any individual for any week that commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is reasonable assurance that such individual will perform such services or any services described in ORS 657.221 (1) in the period immediately following such vacation period or holiday recess.

Â Â Â Â Â  (3) With respect to any services described in subsection (1) of this section, benefits based on such services shall be denied as specified in subsections (1) and (2) of this section to any individual who performed such service in an institution while in the employ of an education service district established by ORS chapter 334, providing 50 percent or more of the individualÂs time is spent in instructional, research or principal administrative capacity in such institution.

Â Â Â Â Â  (4) The provisions of subsections (1), (2) and (3) of this section apply only to service performed for:

Â Â Â Â Â  (a) An educational institution or institution of higher education operated by a nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision of this state; or

Â Â Â Â Â  (d) An Indian tribe. [1971 c.463 Â§12; 1975 c.284 Â§1; 1977 c.241 Â§2; 1981 c.60 Â§1; 1983 c.528 Â§2; 1985 c.226 Â§2; 1985 c.748 Â§1; 2001 c.572 Â§8; 2005 c.218 Â§4]

Â Â Â Â Â  657.170 Extending base year; limitation. (1) If the Director of the Employment Department finds that during the base year of the individual any individual has been incapable of work during the greater part of any calendar quarter, such base year shall be extended a calendar quarter. Except as provided in subsection (2) of this section, no such extension of an individualÂs base year shall exceed four calendar quarters.

Â Â Â Â Â  (2) If the director finds that during and prior to the individualÂs base year the individual has had a period of temporary total disability caused by illness or injury and has received compensation under ORS chapter 656 for a period of temporary total disability during the greater part of any calendar quarter, the individualÂs base year shall be extended as many calendar quarters as necessary to establish a valid claim, up to a maximum of four calendar quarters prior to the quarter in which the illness or injury occurred, if the individual:

Â Â Â Â Â  (a) Files a claim for benefits not later than the fourth calendar week of unemployment following whichever is the latest of the following dates:

Â Â Â Â Â  (A) The date the individual is released to return to work by the attending physician, as defined in ORS chapter 656, or a nurse practitioner authorized to provide compensable medical services under ORS 656.245; or

Â Â Â Â Â  (B) The date of mailing of a notice of claim closure pursuant to ORS chapter 656; and

Â Â Â Â Â  (b) Files such a claim within the three-year period immediately following the commencement of such period of illness or injury.

Â Â Â Â Â  (3) Notwithstanding the provisions of this section, benefits payable as a result of the use of wages paid in a calendar quarter prior to the individualÂs current base year shall not exceed one-third of such wages less benefits paid previously as a result of the use of such wages in computing a previous benefit determination. [Amended by 1953 c.646 Â§2; 1961 c.208 Â§1; 1989 c.235 Â§1; 1995 c.105 Â§5; 1999 c.313 Â§14; 2003 c.811 Â§19; 2005 c.218 Â§5]

Â Â Â Â Â  Note: The amendments to 657.170 by section 20, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, including amendments by section 6, chapter 218, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  657.170. (1) If the Director of the Employment Department finds that during the base year of the individual any individual has been incapable of work during the greater part of any calendar quarter, such base year shall be extended a calendar quarter. Except as provided in subsection (2) of this section, no such extension of an individualÂs base year shall exceed four calendar quarters.

Â Â Â Â Â  (2) If the director finds that during and prior to the individualÂs base year the individual has had a period of temporary total disability caused by illness or injury and has received compensation under ORS chapter 656 for a period of temporary total disability during the greater part of any calendar quarter, the individualÂs base year shall be extended as many calendar quarters as necessary to establish a valid claim, up to a maximum of four calendar quarters prior to the quarter in which the illness or injury occurred, if the individual:

Â Â Â Â Â  (a) Files a claim for benefits not later than the fourth calendar week of unemployment following whichever is the latest of the following dates:

Â Â Â Â Â  (A) The date the individual is released to return to work by the attending physician, as defined in ORS chapter 656; or

Â Â Â Â Â  (B) The date of mailing of a notice of claim closure pursuant to ORS chapter 656; and

Â Â Â Â Â  (b) Files such a claim within the three-year period immediately following the commencement of such period of illness or injury.

Â Â Â Â Â  (3) Notwithstanding the provisions of this section, benefits payable as a result of the use of wages paid in a calendar quarter prior to the individualÂs current base year shall not exceed one-third of such wages less benefits paid previously as a result of the use of such wages in computing a previous benefit determination.

Â Â Â Â Â  657.175 [Repealed by 1955 c.655 Â§8 (657.176 and 657.181 enacted in lieu of 657.175, 657.180 and 657.185)]

Â Â Â Â Â  657.176 Grounds and procedure for disqualification; rules. (1) An authorized representative designated by the Director of the Employment Department shall promptly examine each claim to determine whether an individual is subject to disqualification as a result of a separation, termination, leaving, resignation, or disciplinary suspension from work or as a result of failure to apply for or accept work and shall promptly enter a directorÂs decision if required by ORS 657.267. The authorized representative may address issues raised by information before the authorized representative, including but not limited to the nature of the separation, notwithstanding the way the parties characterize those issues.

Â Â Â Â Â  (2) An individual shall be disqualified from the receipt of benefits until the individual has performed service in employment subject to this chapter, or for an employing unit in this or any other state or Canada or as an employee of the federal government, for which remuneration is received that equals or exceeds four times the individualÂs weekly benefit amount subsequent to the week in which the act causing the disqualification occurred, if the authorized representative designated by the director finds that the individual:

Â Â Â Â Â  (a) Has been discharged for misconduct connected with work;

Â Â Â Â Â  (b) Has been suspended from work for misconduct connected with work;

Â Â Â Â Â  (c) Voluntarily left work without good cause;

Â Â Â Â Â  (d) Failed without good cause to apply for available suitable work when referred by the employment office or the director;

Â Â Â Â Â  (e) Failed without good cause to accept suitable work when offered;

Â Â Â Â Â  (f) Has been discharged or suspended for being absent or tardy in reporting to work and the absence or tardiness occurred as a result of the unlawful use of any drug unless the person was participating in a recognized drug rehabilitation program at the time of the absence or tardiness, or is so participating within 10 days of the date of the discharge or suspension, and the person provides to the Employment Department documentation of program participation. As used in this paragraph, Âunlawful useÂ does not include the use of a drug taken under the supervision of a licensed health care professional and in accordance with the prescribed directions for consumption, or other uses authorized by the laws of this state;

Â Â Â Â Â  (g) Has been discharged or suspended for being absent or tardy in reporting to work and the absence or tardiness occurred as the result of the use of alcohol on a second or any subsequent occasion within a period of 12 months unless the person was participating in a recognized alcohol rehabilitation program at the time of the absence or tardiness, or is so participating within 10 days of the date of the discharge or suspension, and the person provides to the department documentation of program participation; or

Â Â Â Â Â  (h) Has committed a disqualifying act described in subsection (9) or (10) of this section.

Â Â Â Â Â  (3) If the authorized representative designated by the director finds an individual was discharged for misconduct because of the individualÂs commission of a felony or theft in connection with the individualÂs work, all benefit rights based on wages earned prior to the date of the discharge shall be canceled if the individualÂs employer notifies the director of the discharge within 10 days following issuance of the notice provided for in ORS 657.265 or 30 days following issuance of the notice provided for in ORS 657.266, and:

Â Â Â Â Â  (a) The individual has admitted commission of the felony or theft to an authorized representative of the director;

Â Â Â Â Â  (b) The individual has signed a written admission of such act and such written admission has been presented to an authorized representative of the director; or

Â Â Â Â Â  (c) Such act has resulted in a conviction by a court of competent jurisdiction.

Â Â Â Â Â  (4) An individual disqualified under subsection (2) of this section shall have the individualÂs maximum benefit amount reduced by eight times the individualÂs weekly benefit amount. However, in no event shall the individualÂs maximum benefit amount be reduced to less than the individualÂs weekly benefit amount unless the individual has previously received benefits during the individualÂs benefit year.

Â Â Â Â Â  (5) An individual shall not be disqualified from receiving benefits under subsection (2)(c) or (e) of this section or under ORS 657.200 if the individual ceases work or fails to accept work when a collective bargaining agreement between the individualÂs bargaining unit and the individualÂs employer is in effect and the employer unilaterally modifies the amount of wages payable under the agreement, in breach of the agreement.

Â Â Â Â Â  (6) For purposes of applying subsection (2) of this section, when an individual has notified an employer that the individual will leave work on a specific date and it is determined:

Â Â Â Â Â  (a) That such separation would be for reasons that constitute good cause;

Â Â Â Â Â  (b) The individual voluntarily left work without good cause prior to the date of the impending good cause voluntary leaving date; and

Â Â Â Â Â  (c) The actual voluntary leaving of work occurs no more than 15 days prior to the planned date of voluntary leaving,

then such separation from work shall be adjudicated as if the actual voluntary leaving had not occurred and the planned voluntary leaving had occurred. However, the individual shall be ineligible for benefits for the period including the week in which the actual voluntary leaving occurred through the week prior to the week of the planned good cause voluntary leaving date.

Â Â Â Â Â  (7) For purposes of applying subsection (2) of this section, when an employer has notified an individual that the individual will be discharged on a specific date and it is determined:

Â Â Â Â Â  (a) That such discharge would not be for reasons that constitute misconduct connected with the work;

Â Â Â Â Â  (b) The individual voluntarily left work without good cause prior to the date of the impending discharge; and

Â Â Â Â Â  (c) The voluntary leaving of work occurs no more than 15 days prior to the date of the impending discharge,

then such separation from work shall be adjudicated as if the voluntary leaving had not occurred and the discharge had occurred. However, the individual shall be ineligible for benefits for the period including the week in which the voluntary leaving occurred through the week prior to the week in which the individual would have been discharged.

Â Â Â Â Â  (8) For purposes of applying subsection (2) of this section, when an individual has notified an employer that the individual will leave work on a specific date and it is determined:

Â Â Â Â Â  (a) That such voluntary leaving would be for reasons that do not constitute good cause;

Â Â Â Â Â  (b) The employer discharged the individual, but not for misconduct connected with work, prior to the date of the planned voluntary leaving; and

Â Â Â Â Â  (c) The actual discharge occurs no more than 15 days prior to the planned voluntary leaving,

then such separation from work shall be adjudicated as if the discharge had not occurred and the planned voluntary leaving had occurred. However, the individual shall be eligible for benefits for the period including the week in which the actual discharge occurred through the week prior to the week of the planned voluntary leaving date.

Â Â Â Â Â  (9)(a) For the purposes of subsection (2) of this section, an individual is considered to have committed a disqualifying act when the individual:

Â Â Â Â Â  (A) Fails to comply with the terms and conditions of a reasonable written policy established by the employer or through collective bargaining, which may include blanket, random, periodic and probable cause testing, that governs the use, sale, possession or effects of drugs or alcohol in the workplace;

Â Â Â Â Â  (B) Fails or refuses to take a drug or alcohol test as required by the employerÂs reasonable written policy;

Â Â Â Â Â  (C) Refuses to cooperate with or subverts or attempts to subvert a drug or alcohol testing process in any employment-related test required by the employerÂs reasonable written policy, including but not limited to:

Â Â Â Â Â  (i) Refusal or failure to complete proper documentation that authorizes the test;

Â Â Â Â Â  (ii) Refusal or failure to sign a chain of custody form;

Â Â Â Â Â  (iii) Presentation of false identification;

Â Â Â Â Â  (iv) Placement of an adulterant in the individualÂs specimen for testing, when the adulterant is identified by a testing facility; or

Â Â Â Â Â  (v) Interference with the accuracy of the test results by conduct that includes dilution or adulteration of a test specimen;

Â Â Â Â Â  (D) Is under the influence of intoxicants while performing services for the employer;

Â Â Â Â Â  (E) Possesses a drug unlawfully or in violation of the employerÂs reasonable written policy during work;

Â Â Â Â Â  (F) Tests positive for alcohol or an unlawful drug in connection with employment; or

Â Â Â Â Â  (G) Refuses to enter into or violates the terms of a last chance agreement with the employer.

Â Â Â Â Â  (b)(A) Except as provided in subparagraph (B) of this paragraph, an individual is not considered to have committed a disqualifying act under this subsection if the individual, on the date of separation or within 10 days after the date of separation, is participating in a recognized drug or alcohol rehabilitation program and provides documentation of participation in the program to the department.

Â Â Â Â Â  (B) This paragraph does not apply to an individual who has refused to enter into or has violated the terms of a last chance agreement with the employer.

Â Â Â Â Â  (c) It is no defense or excuse under this section that the individualÂs separation resulted from alcohol use, marijuana use, unlawful drug use, alcoholism or drug addiction.

Â Â Â Â Â  (d) The department shall adopt rules to carry out the provisions of this subsection.

Â Â Â Â Â  (10) For the purposes of subsection (2) of this section, an individual is considered to have committed a disqualifying act when the individual voluntarily leaves work, fails to apply for available suitable work when referred by the employment office or the director or fails to accept suitable work when offered:

Â Â Â Â Â  (a) Because the employer has or introduces a reasonable written drug-free workplace policy that is consistent with subsection (9)(a)(A) of this section;

Â Â Â Â Â  (b) Because the employer requires the employee to consent to present or future drug or alcohol tests under a reasonable written policy that is consistent with subsection (9)(a)(A) of this section;

Â Â Â Â Â  (c) To avoid taking a drug or alcohol test under a reasonable written policy that is consistent with subsection (9)(a)(A) of this section; or

Â Â Â Â Â  (d) To avoid meeting the requirements of a last chance agreement.

Â Â Â Â Â  (11) An individual may not be disqualified from receiving benefits under subsection (2)(c) of this section and shall be deemed laid off if the individual:

Â Â Â Â Â  (a) Works under a collective bargaining agreement;

Â Â Â Â Â  (b) Elects to be laid off when the employer has decided to lay off employees; and

Â Â Â Â Â  (c) Is placed on the referral list under the collective bargaining agreement.

Â Â Â Â Â  (12) An individual may not be disqualified from receiving benefits under subsection (2)(c), (d) or (e) of this section or be considered unavailable for purposes of ORS 657.155 if:

Â Â Â Â Â  (a) The individual is a victim, or is the parent or guardian of a minor child who is a victim, of domestic violence, stalking or sexual assault;

Â Â Â Â Â  (b) The individual leaves work, fails to apply for available suitable work or fails to accept suitable work when offered to protect the individual or the minor child from further domestic violence, stalking or sexual assault that the individual reasonably believes will occur at the workplace or elsewhere; and

Â Â Â Â Â  (c) The individual pursues reasonable available alternatives to leaving work, failing to apply for available suitable work or failing to accept suitable work when offered.

Â Â Â Â Â  (13) For purposes of this section:

Â Â Â Â Â  (a) ÂAdulterantÂ means a substance that does not occur naturally in urine, or that occurs naturally in urine but not at the concentrations detected. ÂAdulterantÂ includes but is not limited to glutaraldehyde, nitrite concentrations above physiological levels, hypochlorite or soap.

Â Â Â Â Â  (b) ÂDrugÂ means a controlled substance as defined in ORS 475.005.

Â Â Â Â Â  (c) ÂLast chance agreementÂ means a reasonable agreement:

Â Â Â Â Â  (A) Between an employer and an employee who has violated the employerÂs reasonable written policy, has engaged in drug or alcohol use connected with work or has admitted to alcohol abuse, marijuana use or unlawful drug use; and

Â Â Â Â Â  (B) That permits the employee to return to work under conditions that may require the employee to:

Â Â Â Â Â  (i) Abstain from alcohol use, marijuana use and unlawful drug use; and

Â Â Â Â Â  (ii) Attend and comply with the requirements of a rehabilitation or education program acceptable to the employer.

Â Â Â Â Â  (d) An individual is Âunder the influence of intoxicantsÂ when the level of alcohol, marijuana or unlawful drugs present in the individualÂs body exceeds the amount prescribed in a collective bargaining agreement, or the amount prescribed in the employerÂs reasonable written policy if there is no applicable collective bargaining agreement provision. [1955 c.655 Â§9 (enacted in lieu of 657.175, 657.180 and 657.185); 1957 c.699 Â§2; 1959 c.643 Â§2; 1973 c.398 Â§2; 1977 c.295 Â§4; 1979 c.267 Â§2; 1981 c.5 Â§2; 1981 c.751 Â§2; 1982 s.s.1 c.2 Â§6; 1983 c.190 Â§1; 1983 c.409 Â§1; 1983 c.508 Â§6; 1993 c.778 Â§12; 1995 c.105 Â§6; 1995 c.178 Â§1; 1997 c.249 Â§201; 1997 c.740 Â§1; 1999 c.256 Â§1; 1999 c.1067 Â§1; 2001 c.144 Â§1; 2003 c.792 Â§2; 2005 c.278 Â§1]

Â Â Â Â Â  657.178 [1959 c.643 Â§4; repealed by 1973 c.398 Â§3]

Â Â Â Â Â  657.179 Eligibility of individuals participating in certain federally approved training. (1) Notwithstanding provisions of this chapter relating to being available for work, actively seeking work or refusing to accept work, an unemployed individual otherwise eligible for unemployment insurance benefits shall not be denied benefits because the individual is in training approved under Section 236 (a)(1) of the Trade Act of 1974; nor shall such individual be denied benefits by reason of leaving work to enter such training if the work left is not suitable work.

Â Â Â Â Â  (2) As used in this section Âsuitable workÂ means work of a substantially equal or higher skill level than the individualÂs past adversely affected employment (as defined for purposes of the Trade Act of 1974). Such work must pay wages which equal or exceed 80 percent of the individualÂs average weekly wage as determined for the purposes of the Trade Act of 1974. [1982 s.s.1 c.30 Â§7]

Â Â Â Â Â  657.180 [Repealed by 1955 c.655 Â§8 (657.176 and 657.181 enacted in lieu of 657.175, 657.180 and 657.185)]

Â Â Â Â Â  657.181 [1955 c.655 Â§10 (657.176 and 657.181 enacted in lieu of 657.175, 657.180 and 657.185); 1957 c.699 Â§3; repealed by 1959 c.643 Â§5]

Â Â Â Â Â  657.182 [1961 c.207 Â§1; 1971 c.743 Â§404; repealed by 1973 c.398 Â§3]

Â Â Â Â Â  657.184 Benefits payable for service by aliens. Benefits shall not be paid on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted to the United States for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services, or was permanently residing in the United States under color of law at the time such services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of section 212(d)(5) of the Immigration and Nationality Act. [1977 c.241 Â§5; 1987 c.124 Â§1; 1991 c.685 Â§9]

Â Â Â Â Â  657.185 [Repealed by 1955 c.655 Â§8 (657.176 and 657.181 enacted in lieu of 657.175, 657.180 and 657.185)]

Â Â Â Â Â  657.186 Benefits payable for service by athletes. Benefits shall not be paid to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week of unemployment which commences during the period between two successive sport seasons if the individual performed such services in the first season and there is reasonable assurance that the individual will perform such services in the subsequent season. [1977 c.241 Â§6]

Â Â Â Â Â  657.190 Suitable work; factors to consider. (1) In determining whether any work is suitable for an individual, the Director of the Employment Department shall consider, among other factors, the degree of risk involved to the health, safety and morals of the individual, the physical fitness and prior training, experience and prior earnings of the individual, the length of unemployment and prospects for securing local work in the customary occupation of the individual and the distance of the available work from the residence of the individual.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the director may refer claimants to JOBS Plus Program jobs for which the claimant does not have adequate skills or experience when the JOBS Plus Program job is likely to result in an upgrade in the claimantÂs skills and experience. [Amended by 2001 c.657 Â§2]

Â Â Â Â Â  657.195 Suitable work; exceptions. (1) Notwithstanding any other provisions of this chapter, no work is deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

Â Â Â Â Â  (a) If the position offered is vacant due directly to a strike, lockout or other labor dispute.

Â Â Â Â Â  (b) If the remuneration, hours or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

Â Â Â Â Â  (c) If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

Â Â Â Â Â  (2) On and after November 8, 1938, and for the purposes of this chapter only, this section shall have the same meaning as the provisions of section 3304(a)(5) of the United States Internal Revenue Code. [Amended by 1973 c.300 Â§5]

Â Â Â Â Â  657.200 Labor dispute disqualification; exceptions. (1) An individual is disqualified for benefits for any week with respect to which the Director of the Employment Department finds that the unemployment of the individual is due to a labor dispute which is in active progress at the factory, establishment or other premises at which the individual is or was last employed or at which the individual claims employment rights by union agreement or otherwise.

Â Â Â Â Â  (2) When an employer operates two or more premises in the conduct of business they shall be considered one premises for the purposes of this chapter if the labor dispute at one makes it impossible or impractical to conduct work at the others or in a normal manner.

Â Â Â Â Â  (3) This section does not apply if it is shown to the satisfaction of the director that the individual:

Â Â Â Â Â  (a) Is unemployed due to a lockout, as defined in ORS 662.205, at the factory, establishment or other premises at which the individual was last employed; and

Â Â Â Â Â  (A) The lockout is not the result of a labor dispute between a multiemployer bargaining unit and an employer other than the employer last employing the individual; and

Â Â Â Â Â  (B) The recognized or certified bargaining agent has announced to the employer that individuals with whom the employer is engaged in the labor dispute are ready, willing and able to work pending the negotiation of a new contract under the current terms and conditions of employment last offered by the employer immediately prior to such bargaining agent announcement or, if there has been no employer offer, under the terms and conditions of employment immediately prior to such bargaining agent announcement; and

Â Â Â Â Â  (C) The employer employs individuals who were not employed by the employer immediately prior to the labor dispute, to replace the individuals unable to work during the lockout; or

Â Â Â Â Â  (b) Is not participating in or financing or directly interested in the labor dispute which caused the unemployment of the individual; and

Â Â Â Â Â  (c) Does not belong to a grade or class of workers of which, immediately before the commencement of the labor dispute, there were members employed at the premises at which the labor dispute occurs, any of whom are participating in or financing or directly interested in the dispute.

Â Â Â Â Â  (4) An individual who meets all other applicable benefit eligibility requirements of this chapter is not disqualified from receipt of benefits by this section if:

Â Â Â Â Â  (a) The individual was laid off from the employer prior to commencement of the labor dispute, did not work for the employer more than seven days during the 21 calendar days immediately prior to the commencement of the labor dispute and meets the requirements of subsection (3)(b) of this section; or

Â Â Â Â Â  (b) During the labor dispute, the individualÂs job or position is filled by the employer hiring a permanent replacement and the following conditions are met:

Â Â Â Â Â  (A) The individual subsequently unilaterally abandons the labor dispute and affirmatively seeks reemployment with the employer; and

Â Â Â Â Â  (B) The individual meets the requirements of subsection (3)(b) of this section.

Â Â Â Â Â  (5) An individual who maintains membership in a labor union or who continues to pay labor union dues does not violate the provisions of subsection (3)(b) of this section, for the purpose of subsection (4) of this section. [Amended by 1985 c.133 Â§1; 1989 c.1095 Â§1]

Â Â Â Â Â  657.205 Deduction of retirement pay; exceptions. (1) Subject to the provisions of subsections (2) to (5) of this section, an individual is disqualified for benefits for any week with respect to which the individual is receiving, will receive, or has received a governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment based on the previous work of the individual, if payment is received under a plan maintained or contributed to by a base year employer of the individual.

Â Â Â Â Â  (2) In determining disqualification for any week under subsection (1) of this section, if the remuneration and payments referred to in subsection (1) of this section cover a period greater than and include such week, a pro rata share of such remuneration and payments shall be apportioned to such week or weeks. Except as provided in subsection (3) of this section, such payments made in a lump sum upon separation or in weekly or other installments shall be considered as payments with respect to weeks following separation without regard to the existence or lack thereof of an employee-employer relationship during the weeks such pay is allocated pursuant to rules of the Director of the Employment Department.

Â Â Â Â Â  (3) An individual is not disqualified for benefits and the director may not reduce benefits under this section to an individual who:

Â Â Â Â Â  (a) If otherwise eligible, is entitled to benefits for any week;

Â Â Â Â Â  (b) Is a dislocated worker who has been terminated as a result of any permanent closure of or any substantial layoff at a plant, facility or enterprise; and

Â Â Â Â Â  (c) Elects to receive a payment referred to in subsection (1) of this section in a lump sum.

Â Â Â Â Â  (4) If payments referred to in subsection (1) of this section are being received by an individual under the federal Social Security Act, the director shall take into account the individualÂs contribution and make no reduction in the weekly benefit amount.

Â Â Â Â Â  (5) If under this section the remuneration and payments, or the pro rata share thereof, in any week are less than the benefits which would otherwise be due under this chapter for such week, such individual is entitled to receive for such week, if otherwise eligible, benefits reduced by the amount of such remuneration and payments. [Amended by 1955 c.655 Â§13; 1957 c.699 Â§4; 1963 c.468 Â§1; 1969 c.569 Â§2; 1973 c.380 Â§1; 1975 c.661 Â§1; 1977 c.294 Â§3; 1979 c.185 Â§1; 1981 c.62 Â§1; 1983 c.157 Â§1; 1985 c.432 Â§1; 1987 c.270 Â§1; 2001 c.663 Â§1]

Â Â Â Â Â  657.210 Disqualification in other jurisdictions. An individual is disqualified for benefits for any week with respect to which or a part of which the individual has received, will receive or is claiming unemployment benefits under an unemployment insurance law of another state, the United States or any other governmental jurisdiction. However, if the appropriate agency of such other state, the United States or any other governmental jurisdiction finally determines that the individual is not entitled to such unemployment benefits, this disqualification shall not apply. [Amended by 1979 c.267 Â§3]

Â Â Â Â Â  657.213 Ineligibility for benefits upon conviction of fraud in obtaining benefits. (1) Upon conviction of any person by a court of competent jurisdiction of willfully making a false statement or misrepresentation, or willfully failing to report a material fact, to obtain any benefits under this chapter, in addition to any penalties imposed by the court, such person shall:

Â Â Â Â Â  (a) Be ineligible for benefits based upon wages paid to the person in the calendar quarter in which the person was convicted and in all prior calendar quarters; and

Â Â Â Â Â  (b) Be ineligible for benefits after such conviction until the person has reimbursed the fund for the full amount received as a result of the false statement or misrepresentations or of the failure to report a material fact.

Â Â Â Â Â  (2) The provisions of this section are in addition and supplemental to the provisions of ORS 657.215 and 657.310. [1955 c.655 Â§12; 1973 c.300 Â§6]

Â Â Â Â Â  657.215 Disqualification for misrepresentation. An individual is disqualified for benefits for a period not to exceed 26 weeks whenever the Director of the Employment Department finds that the individual has willfully made a false statement or misrepresentation, or willfully failed to report a material fact to obtain any benefits under this chapter. The length of such period of disqualification and the time when such period begins shall be determined by the director in the discretion of the director, according to the circumstances in each case. During each week of disqualification so imposed, an individual must meet all the eligibility requirements of this chapter. Any disqualification imposed under this section may be applied to any week claimed but remaining unpaid on the date of the disqualifying decision under this section but not to exceed three years from the date of the decision. The director may cancel such disqualification wholly or in part as the director deems proper and equitable. [Amended by 1977 c.295 Â§5]

Â Â Â Â Â  657.220 [Repealed by 1955 c.655 Â§25]

Â Â Â Â Â  657.221 Ineligibility for benefits of certain educational institution personnel. (1) Benefits based on services performed in other than an instructional, research or principal administrative capacity for an educational institution or institution of higher education shall be payable to an individual in the same amount, on the same terms and subject to the same conditions as benefits payable on the basis of other service subject to this chapter. However:

Â Â Â Â Â  (a) Benefits shall not be paid on the basis of such services for any week of unemployment that commences during a period between two successive academic years or terms if the individual performs such services in the first academic year or term and there is a reasonable assurance that the individual will perform any such services in the second academic year or term for any institution; except that

Â Â Â Â Â  (b) If benefits are denied to an individual for any week under paragraph (a) of this subsection and such individual was not offered an opportunity to perform such services for the institution for the second of such academic years or terms, such individual shall be entitled, if otherwise eligible, to payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of paragraph (a) of this subsection.

Â Â Â Â Â  (2) With respect to the application of this section, the following shall apply:

Â Â Â Â Â  (a) An employee who terminates an employee-employer relationship by electing not to accept an offer of work for a subsequent academic year or term, other than by reason of labor negotiations or a labor dispute in progress, shall be deemed to have voluntarily left work. The effective date of such leaving shall be the date the individual notifies the institution of the election not to accept the offer of work for the subsequent period, except that if such individual continues to work under the terms of a previously existing contract or agreement, the effective date of leaving shall be the last day worked for the institution.

Â Â Â Â Â  (b) In the event the institution does not extend to the individual an offer of work or provide a reasonable assurance the individual is expected to return to work for the institution following the period between the academic years or terms, the separation from work shall be considered an involuntary leaving or layoff.

Â Â Â Â Â  (3) With respect to any services described in subsection (1) of this section, compensation payable on the basis of such services shall be denied to any individual for any week that commences during an established and customary vacation period or holiday recess if such individual performs such services in the period immediately before such vacation period or holiday recess, and there is reasonable assurance that such individual will perform such services or any services described in ORS 657.167 (1) in the period immediately following such vacation period or holiday recess.

Â Â Â Â Â  (4) With respect to any services described in subsection (1) of this section, benefits based on such services shall be denied as specified in subsections (1) and (3) of this section to any individual who performed such services in an institution while in the employ of an education service district established by ORS chapter 334, providing 50 percent or more of the individualÂs time is in the performance of services in such institution.

Â Â Â Â Â  (5) The provisions of subsections (1), (3) and (4) of this section shall only apply to service performed for an educational institution or institution of higher education operated by:

Â Â Â Â Â  (a) A nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision; or

Â Â Â Â Â  (d) An Indian tribe. [1973 c.715 Â§6; 1975 c.284 Â§2; 1977 c.241 Â§3; 1981 c.60 Â§2; 1983 c.343 Â§1; 1983 c.528 Â§3; 1983 c.538 Â§1; 1985 c.226 Â§3; 1985 c.748 Â§2; 2001 c.572 Â§9; 2005 c.218 Â§13]

Â Â Â Â Â  657.222 Notice to educational institution personnel of change in law on benefit eligibility. The Employment Department shall give notice of the potential impact of the amendments to ORS 657.221 (1) made by section 3, chapter 528, Oregon Laws 1983, to those individuals who may be affected thereby. The notice shall include a statement that the amendments to ORS 657.221 (1) made by section 3, chapter 528, Oregon Laws 1983, are required for the provisions of this chapter to remain in conformity with applicable federal law. [1983 c.528 Â§8]

Â Â Â Â Â  657.225 [Repealed by 1955 c.655 Â§25]

Â Â Â Â Â  657.230 [Repealed by 1955 c.655 Â§25]

Â Â Â Â Â  657.235 [Repealed by 1955 c.655 Â§25]

Â Â Â Â Â  657.240 [Repealed by 1955 c.655 Â§25]

Â Â Â Â Â  657.245 [Repealed by 1955 c.655 Â§25]

Â Â Â Â Â  657.250 [Repealed by 1957 c.699 Â§12]

Â Â Â Â Â  657.255 Method of payment of benefits; payment of benefits due deceased person; rules. (1) Benefits shall be payable from the fund and shall be paid through employment offices, in accordance with such regulations as the Director of the Employment Department may prescribe.

Â Â Â Â Â  (2) In the event of the death of any person to whom benefits are due under this chapter, but which benefits remain unpaid in whole or in part, such benefits may be paid to any person or persons designated by the director in the following order:

Â Â Â Â Â  (a) Surviving spouse.

Â Â Â Â Â  (b) Surviving children, including adopted children.

Â Â Â Â Â  (c) Mother or father of the deceased.

Â Â Â Â Â  657.260 Filing claims for benefits; employer to post statements concerning claim regulations; rules. (1) Claims for benefits shall be filed in accordance with such regulations as the Director of the Employment Department may prescribe.

Â Â Â Â Â  (2) Each employer shall post and maintain printed statements concerning such regulations or such other matters as the director may by regulation prescribe in places readily accessible to individuals in the employerÂs service and shall make available to each such individual copies of printed statements or materials relating to claims for benefits as the director may by regulation prescribe. The printed statement shall include notice to the workers in plain language of the potential disqualification from receipt of benefits for voluntarily leaving work or being discharged. Such printed statements shall be supplied by the director to each employer without cost to the employer.

Â Â Â Â Â  (3) The director shall make available to claimants, a printed statement that it is an unlawful employment practice for an employer to discharge, demote, suspend or in any manner discriminate or retaliate against an employee with regard to promotion, compensation or other terms, conditions or privileges of employment for the reason that the employee has testified at an unemployment compensation hearing or other hearing conducted pursuant to this chapter.

Â Â Â Â Â  (4) Every person making a claim shall certify that the person has not, during the week with respect to which benefits are claimed, received or earned wages or compensation for any employment, whether subject to this chapter or not, otherwise than as specified in the claim. [Amended by 1973 c.300 Â§7; 1983 c.409 Â§2; 1985 c.404 Â§4]

Â Â Â Â Â  657.265 Notice of claim filing to employing units. When a claimant files an initial claim or an additional claim, the Employment Department promptly shall give written notice of the claim filing to the claimantÂs most recent employing unit. If the claimant did not receive or will not receive remuneration in an amount greater than or equal to four times the claimantÂs weekly benefit amount from the claimantÂs most recent employing unit, the Employment Department shall notify the claimantÂs next previous employing unit or units until the Employment Department has notified those of the claimantÂs former employing units which, in the aggregate, have paid or will pay the claimant remuneration in an amount which is equal to or exceeds four times the claimantÂs weekly benefit amount. [Amended by 1961 c.252 Â§3; 1965 c.210 Â§1; 1967 c.435 Â§3; 1969 c.597 Â§177; 1971 c.77 Â§1; 1975 c.257 Â§6; 1977 c.295 Â§6; 1981 c.77 Â§11; 1981 c.751 Â§3; 1983 c.395 Â§1; 1983 c.508 Â§7; 1983 c.522 Â§1; 1993 c.778 Â§4]

Â Â Â Â Â  657.266 Initial determination of eligibility and amount of benefits; notice to affected parties; cancellation of determination; determination becomes final when hearing not requested. (1) An authorized representative shall promptly examine each new claim for benefits and, on the basis of information available, determine the total amount of wages paid to the claimant during the base year and whether or not such amount is sufficient to qualify the claimant for benefits and, if so, the weekly benefit amount payable to the claimant, the maximum amount payable with respect to such benefit year and the maximum duration thereof. The initial determination under this section shall be applicable to all weeks of the benefit year respecting which the claim was filed; however, such determination may be amended with respect to any week or weeks of the benefit year.

Â Â Â Â Â  (2) The Director of the Employment Department shall promptly give notice of an initial determination under this section to the claimant and to any employers that have paid wages to the claimant during the base year. Initial notice to a base-year employer shall include notice of the potential charges to the employerÂs account under ORS 657.471.

Â Â Â Â Â  (3) The director shall promptly give notice of an amended determination under this section to the claimant and to all employers that have paid wages to the claimant during the base year and that are affected by the amended determination.

Â Â Â Â Â  (4) An initial or amended determination may be canceled by the claimant at any time even though final, providing no disqualification has been assessed, no appeal of a disqualification or denial has been requested by the claimant nor benefits paid on such claim.

Â Â Â Â Â  (5) Unless the claimant or a base-year employer files a request for hearing on the initial or amended determination with the director, the determination shall become final and the Employment Department shall pay or deny benefits in accordance with the determination, unless otherwise provided by law. The request for hearing must be filed not later than 10 days after the delivery of the initial or amended determination unless the Employment Department mails the determination, in which case the request for hearing must be filed not later than 10 days after the date the determination is mailed to the last-known address of the claimant and the base-year employer. [1993 c.778 Â§6; 2001 c.101 Â§1]

Â Â Â Â Â  657.267 Allowing or denying claim; notice of denial; amended decision; appeal. (1) An authorized representative shall promptly examine each claim for waiting week credit or for benefits and, on the basis of the facts available, make a decision to allow or deny the claim. Information furnished by the claimant, the employer or the employerÂs agents on forms provided by the Employment Department pursuant to the authorized representativeÂs examination shall be accompanied by a signed statement that such information is true and correct to the best of the individualÂs knowledge. Notice of the decision need not be given to the claimant if the claim is allowed but, if the claim is denied, written notice shall be given to the claimant. If the claim is denied, the written notice shall include a statement of the reasons for denial, and if the claim is denied under any provision of ORS 657.176, the notice also shall set forth the specific material facts obtained from the employer and used by the authorized representative to support the reasons of the denial. The written notice shall state the reasons for the decision.

Â Â Â Â Â  (2) If the claim is denied under any provision of ORS 657.176, written notice of such decision shall be given to the employing unit which, in the opinion of the Director of the Employment Department, is most directly involved with the facts and circumstances relating to the disqualification.

Â Â Â Â Â  (3) Notice of a decision that was wholly or partially based on information filed with the director in writing within 10 days after the notice provided for in ORS 657.265 shall be given to any employing unit that has so filed such information.

Â Â Â Â Â  (4) If a decision to allow payment made pursuant to this section does not require notice, that decision may be amended by an authorized representative. The amendment shall be made by written notice which provides for a right of appeal pursuant to ORS 657.269. The amendment must be issued within one year of the original decision to allow payment, except in cases of alleged willful misrepresentation or fraud. A decision requiring notice, made pursuant to this section, may be amended unless it has become a final decision under ORS 657.269. [1993 c.778 Â§7; 1997 c.59 Â§1]

Â Â Â Â Â  657.268 Filing information on issues not previously decided; claim reexamination; notice of reasons for decision. When a base-year employer files information in writing with the Director of the Employment Department within 10 days of its knowledge of an occurrence raising any issue not previously decided based upon specific investigation, an authorized representative shall promptly reexamine the subject claim for waiting week credit or for benefits. On the basis of the facts available, the authorized representative shall promptly make a decision. Written notice stating the reasons for the decision shall be given to both the claimant and the base-year employer that has filed such information. [1993 c.778 Â§8]

Â Â Â Â Â  657.269 Decision becomes final without request for hearing. Unless the claimant or one of the employing units entitled to notice under ORS 657.267 or 657.268 within 20 days after delivery of such notice or, if mailed, within 20 days after the same was mailed to the partyÂs last-known address, files with the Director of the Employment Department a request for hearing upon the decision, it shall be final and benefits shall be paid or denied in accordance therewith, unless otherwise provided by law. If the decision is to allow benefits, the director shall pay such benefits regardless of any pending hearing on the claim. [1993 c.778 Â§9]

Â Â Â Â Â  657.270 Hearing; application for review; dismissal of request for hearing. (1) When a request for hearing upon the claim has been filed, as provided in ORS 657.266 to 657.269, an administrative law judge from the Office of Administrative Hearings established under ORS 183.605 shall be assigned to conduct such hearing. The Director of the Employment Department shall notify the parties, in plain language, of their right, upon their request, to receive by mail copies of all documents and records in the possession of the Employment Department relevant to the decision of the authorized representative, including any statements of the claimant, employer or employerÂs agents.

Â Â Â Â Â  (2) When the hearing is conducted by telephone, the director shall mail all parties copies of all documents and records in the possession of the director that will be introduced at the hearing as exhibits, including any statements of the claimant, employer or employerÂs agents, and all jurisdictional documents, at least seven days prior to the hearing. A party may request that the hearing be continued in order to receive copies of and respond to documentary evidence introduced at the hearing and not mailed to the party prior to the hearing.

Â Â Â Â Â  (3) After the administrative law judge has given all parties reasonable opportunity for a fair hearing, the administrative law judge shall promptly affirm, modify or set aside the decision of the authorized representative with respect to the claim. The administrative law judge promptly shall notify all parties entitled to notice of the decision of the authorized representative, as set forth in ORS 657.266 to 657.269, of the administrative law judgeÂs decision, including a dismissal of the request for hearing as provided in subsection (6) of this section, and reasons therefor. The administrative law judge may address issues raised by evidence in the record, including but not limited to the nature of the separation, notwithstanding the scope of the issues raised by the parties or the arguments in a partyÂs request for hearing.

Â Â Â Â Â  (4) Except as provided in subsection (6) of this section, unless the director or any other party to the hearing, within 20 days after the delivery of such notification, or if mailed, within 20 days after the same was mailed to the partyÂs last-known address, files with the Employment Appeals Board an application for review, such decision shall be final.

Â Â Â Â Â  (5) When the claimant or the employer is unrepresented at the hearing, the administrative law judge shall explain the issues involved in the hearing and the matters that the unrepresented claimant or the employer must either prove or disprove. The administrative law judge shall ensure that the record developed at the hearing shows a full and fair inquiry into the facts necessary for consideration of all issues properly before the administrative law judge in the case. As used in this section, a claimant or employer is ÂunrepresentedÂ if not represented by an attorney, paralegal worker, legal assistant, union representative or person otherwise qualified by experience or training.

Â Â Â Â Â  (6)(a) The administrative law judge may dismiss a request for hearing under subsection (1) of this section when:

Â Â Â Â Â  (A) The request for hearing is withdrawn by the requesting party;

Â Â Â Â Â  (B) In response to a request by the administrative law judge or the administrative law judgeÂs designee, the requesting party fails to provide, in a timely manner, the information necessary to allow the matter to be scheduled for hearing;

Â Â Â Â Â  (C) The requesting party fails to appear at the time of the hearing;

Â Â Â Â Â  (D) The issues are resolved by cancellation or amendment of the decision that is the subject of the hearing request;

Â Â Â Â Â  (E) The requesting party fails to file the request for hearing within the time allowed by statute or rule and fails to show good cause for the delay;

Â Â Â Â Â  (F) The request for hearing is filed prior to the date of the written decision or written determination that is the subject of the request; or

Â Â Â Â Â  (G) The request for hearing is made by a person who is not entitled to a hearing or is not the authorized representative of a party who is entitled to a hearing.

Â Â Â Â Â  (b) A dismissal by the administrative law judge under this subsection is final unless the party whose request for hearing has been dismissed files, within 20 days after the dismissal notice was mailed to the partyÂs last-known address, an application for review as provided under this chapter.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, a requesting party whose request has been dismissed because that party failed to appear as provided in paragraph (a)(C) of this subsection may file a request to reopen the hearing. [Amended by 1965 c.210 Â§2; 1969 c.597 Â§178; 1973 c.300 Â§8; 1981 c.77 Â§12; 1983 c.395 Â§2; 1985 c.404 Â§1; 1993 c.778 Â§13; 1999 c.849 Â§122; 1999 c.1067 Â§Â§3,5; 2003 c.75 Â§49; 2003 c.197 Â§5]

Â Â Â Â Â  657.273 Restriction on use of findings, orders and judgments in other proceedings. Notwithstanding ORS 43.130 and 43.160, the decisions, findings, conclusions, final orders and judgments that arise out of hearings under ORS 657.270, review proceedings under ORS 657.275 and judicial review proceedings under ORS 657.282:

Â Â Â Â Â  (1) May not be used for the purpose of claim preclusion or issue preclusion in any other action or proceeding except an administrative or civil action or proceeding under this chapter; and

Â Â Â Â Â  (2) Are not admissible as evidence in any other civil action or proceeding other than civil actions or proceedings under this chapter or in determination of eligibility for public assistance or food stamp benefits under ORS chapters 411 and 418. [1995 c.105 Â§3; 1997 c.581 Â§42]

Â Â Â Â Â  Note: 657.273 was added to and made a part of ORS chapter 657 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.275 Review by Employment Appeals Board. (1) If the Director of the Employment Department or any interested party files with the Employment Appeals Board a timely application for review, the board shall promptly affirm, modify or set aside the decision of the administrative law judge. The board shall promptly notify the claimant and any other interested party of its decision. If the board finds that additional evidence is required to reach a decision, it may remand the matter to the administrative law judge to conduct a hearing to obtain additional evidence in the matter. The board shall promptly notify the claimant and any other interested party of such action. The administrative law judge may either make a new decision based on the additional and original evidence or forward the additional evidence to the board for a decision. If the administrative law judge issues a new decision, it shall be subject to review in accordance with the provisions of ORS 657.270 (4).

Â Â Â Â Â  (2) The board shall perform de novo review on the record. The board may address issues raised by evidence in the record, including but not limited to the nature of a separation, notwithstanding the scope of the issues raised by the parties, the arguments set forth in a partyÂs application for review or the partiesÂ written or oral arguments. The board may enter its own findings and conclusions or may adopt the findings and conclusions of the administrative law judge, or any part thereof. When there is evidence in the record both to make more probable and less probable the existence of any basic fact or inference, the board need not explain its decision to believe or rely on such evidence unless the administrative law judge has made an explicit credibility determination regarding the source of such facts or evidence. The board is not required to give any weight to implied credibility findings. The decision of the board shall become the final order unless a petition for judicial review is filed in accordance with ORS 657.282. [Amended by 1959 c.583 Â§18; 1965 c.210 Â§3; 1983 c.522 Â§2; 1985 c.404 Â§2; 1991 c.328 Â§1; 1993 c.344 Â§23; 1999 c.849 Â§125; 1999 c.1067 Â§7; 2003 c.75 Â§101]

Â Â Â Â Â  657.280 General procedure and records concerning disputed claims. (1) The manner in which disputed claims shall be presented and the reports thereon required from the claimant and from the employers shall be in accordance with the regulations prescribed by the Director of the Employment Department.

Â Â Â Â Â  (2) A full and complete record shall be kept of all proceedings in connection with the disputed claim. All testimony at any hearing upon a disputed claim shall be recorded but need not be transcribed unless the disputed claim is appealed further. [Amended by 1983 c.522 Â§3; 1999 c.849 Â§Â§127,128; 2003 c.75 Â§50]

Â Â Â Â Â  657.282 Judicial review of decisions under ORS 657.275. Judicial review of decisions under ORS 657.275 shall be as provided for review of orders in contested cases in ORS chapter 183, except that the petition shall be filed within 30 days after the order is served. The Director of the Employment Department may file petition for judicial review in accordance with this section from decisions of the Employment Appeals Board. [1971 c.734 Â§94; 1983 c.522 Â§4]

Â Â Â Â Â  657.285 [Amended by 1959 c.583 Â§19; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  657.290 Continuous jurisdiction of director; reconsideration of previous decisions. (1) The Director of the Employment Department, upon motion of the director or upon application of any party to a claim for benefits, may at any time reconsider any final decision under this chapter. Reconsideration may occur when there is evidence of:

Â Â Â Â Â  (a) Errors of computation;

Â Â Â Â Â  (b) Clerical errors;

Â Â Â Â Â  (c) Misinformation provided a party by the Employment Department;

Â Â Â Â Â  (d) Facts not previously known to the department; or

Â Â Â Â Â  (e) Errors caused by misapplication of law by the department.

Â Â Â Â Â  (2) Such reconsideration shall be accomplished by the director or any employee the director may designate for the purpose, in accordance with such regulations as the director may prescribe, and may include the making of a new decision which, if made, shall award, deny, terminate, continue, increase or decrease benefits to the extent found necessary and appropriate for the correction of previous error respecting such benefits. However, any such new decision shall be subject to hearing, review and appeal in accordance with ORS 657.265, 657.266 to 657.269 and 657.270 to 657.282.

Â Â Â Â Â  (3) The Employment Appeals Board upon its own motion or upon application of any party in interest may in its discretion at any time after the same was made and irrespective of whether it has become final under this chapter, reconsider any previous decision of the Employment Appeals Board. Such reconsideration shall be accomplished by the Employment Appeals Board or special referee designated for the purpose and may include the making of a new decision to the extent necessary and appropriate for the correction of previous error of fact or law. Such new decision shall be subject to judicial review in accordance with ORS 657.282. [Amended by 1959 c.583 Â§20; 1961 c.252 Â§4; 1965 c.210 Â§4; 1975 c.257 Â§7; 1983 c.522 Â§5; 1985 c.565 Â§88; 1993 c.778 Â§10]

Â Â Â Â Â  657.295 Witness fees; disputed claim expenses; counsel; fees. (1) Witnesses other than parties subpoenaed pursuant to ORS 657.265, 657.266 to 657.269, 657.270 to 657.280 or 657.290 shall be allowed fees at a rate fixed by the Director of the Employment Department. Such fees and all expenses of proceedings before the director or the Employment Appeals Board involving disputed claims, excepting charge for services rendered by counsel or other agent representing the claimant, employer or other interested person, are deemed a part of the expense of administering this chapter, and no individual claiming benefits shall be charged fees of any kind in any proceedings under this chapter by the director or representatives of the director.

Â Â Â Â Â  (2) Notwithstanding any other law, a person in any proceeding before the director or Employment Appeals Board may be represented by counsel or other agent authorized by such person. No such counsel or agent representing an individual who is claiming benefits shall charge or receive for such services more than an amount approved by the director. As used in this subsection, ÂpersonÂ has the meaning defined in ORS 174.100 and also includes this state and all political subdivisions therein. [Amended by 1959 c.583 Â§21; 1969 c.161 Â§1; 1983 c.147 Â§1; 1993 c.778 Â§14]

Â Â Â Â Â  657.300 False statements or failure to report material fact by employer. No employer or employerÂs agent shall intentionally and willfully make or cause to be made false statements or willfully fail to report a material fact regarding the claim of a claimant or regarding a claimant or claimantÂs eligibility for benefits under this chapter. [Amended by 1983 c.395 Â§3; 1985 c.748 Â§3]

Â Â Â Â Â  657.305 [Amended by 1955 c.655 Â§16; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  657.306 Combining decision on claim for benefits with decision on recovery of benefits. The Director of the Employment Department or an authorized representative designated by the director may combine a decision under ORS 657.266, 657.267 or 657.268 with a decision under ORS 657.310 or 657.315. [2005 c.182 Â§2]

Â Â Â Â Â  657.310 Recovery or deduction of benefits paid because of misrepresentation by recipient. (1) If the Director of the Employment Department decides that an individual received any benefits under this chapter to which the individual is not entitled because the individual, regardless of the individualÂs knowledge or intent, made or caused to be made a false statement or misrepresentation of a material fact, or failed to disclose a material fact, the individual is liable:

Â Â Â Â Â  (a) To repay the amount of the benefits to the director for the Unemployment Compensation Trust Fund; or

Â Â Â Â Â  (b) To have the amount of the benefits deducted from any future benefits otherwise payable to the individual under this chapter.

Â Â Â Â Â  (2) A decision of the director under this section does not authorize the recovery of the amount of any benefits paid to an individual until the decision is final and the decision specifies:

Â Â Â Â Â  (a) That the individual, by reason of the false statement, misrepresentation or nondisclosure, is liable to repay the amount to the Unemployment Compensation Trust Fund;

Â Â Â Â Â  (b) The nature of the false statement, misrepresentation or nondisclosure; and

Â Â Â Â Â  (c) The week or weeks for which the benefits were paid.

Â Â Â Â Â  (3) Any amount subject to recovery under this section may be collected by the director in a civil action against the individual brought in the name of the director. Judgment rendered shall bear interest at the rate provided in subsection (4) of this section. The amount collected, not including interest, shall be paid into the Unemployment Compensation Trust Fund.

Â Â Â Â Â  (4) Interest on any amount liable to be repaid under this section shall be paid and collected at the same time repayment of benefits is made by the individual to the Unemployment Compensation Trust Fund, at the rate of one percent per month beginning on the first day of the month following 60 days after the finality of the administrative decision establishing the overpayment. In computing interest under this subsection, a fraction of a month is counted as a full month.

Â Â Â Â Â  (5) Deductions from unemployment insurance benefits shall be applied solely to the amount of the benefits liable to be repaid under this section. All other payments shall be applied first to court costs, then to interest, then to the amount liable to be repaid.

Â Â Â Â Â  (6) Interest collected under this section shall be paid into the Employment Department Special Fraud Control Fund in accordance with the provisions of ORS 657.400. [Amended by 1963 c.14 Â§1; 1997 c.372 Â§1; 2005 c.182 Â§3]

Â Â Â Â Â  657.315 Recovery or deduction of benefits paid erroneously. (1) If the Director of the Employment Department decides that an individual has been paid benefits to which the individual is not entitled because of an error not due to the individual providing a false statement or misrepresentation of a material fact or not disclosing a material fact, or because an initial decision to pay benefits is subsequently reversed by a decision finding the individual is not eligible for the benefits, the individual is liable to have the amount deducted from any future benefits otherwise payable to the individual under this chapter for any week or weeks within 52 weeks following the week in which the decision establishing the erroneous payment became final.

Â Â Â Â Â  (2) A decision of the director under this section does not authorize the recovery of the amount of any benefits paid to an individual until the decision is final and the decision specifies that the individual is liable to have the amount deducted from any future benefits otherwise payable under this chapter for any week or weeks within 52 weeks following the week in which the decision establishing the erroneous payment became final.

Â Â Â Â Â  (3) Amounts paid to an individual in excess of the maximum benefits allowable pursuant to this chapter may be recovered in a civil action brought in the name of the director for such purpose. [Amended by 1971 c.77 Â§2; 1975 c.284 Â§3; 1977 c.400 Â§6; 1993 c.778 Â§18; 2005 c.182 Â§4]

Â Â Â Â Â  657.317 Waiving recovery of benefits; effect of finding of noncompliance with federal law. (1) The Director of the Employment Department shall waive recovery of benefits under ORS 657.315 if the director finds that the benefits are recoverable due to a change in federal or state law, the application of which has caused the disqualification of benefits previously paid.

Â Â Â Â Â  (2) If the United States Secretary of Labor serves notice that the provisions of subsection (1) of this section fail to meet the requirements of the Social Security Act or the Federal Unemployment Tax Act then subsection (1) of this section shall no longer be of any force or effect.

Â Â Â Â Â  (3) The director may waive establishment and recovery of overpaid benefits when no decision has been issued under ORS 657.310 or 657.315 and the amount of the overpayment is less than one-half of the maximum weekly benefit amount in effect at the time the overpayment is discovered. [1983 c.528 Â§Â§6,7; 1995 c.105 Â§7]

Â Â Â Â Â  657.320 Cancellation of unrecoverable benefits. (1) If any amount paid to an individual as benefits, for which the individual has been found liable under the provisions of ORS 657.310 to repay or to have deducted from benefits payable, has neither been repaid nor so deducted within a period of three years following the date the decision establishing the improper payment became final, and is equal to or is less than the state maximum weekly benefit amount or determined by the Director of the Employment Department to be uncollectible, the same together with the record thereof and the resulting shortage, shall be canceled, and such amount, excluding any amount chargeable to reimbursable employers, shall be permanently charged to the fund. However, such amount shall not be canceled if the debt is being recovered by payments or deductions which were received within the last three months nor if repayment of such overpayment is required under ORS 657.213.

Â Â Â Â Â  (2) If an amount paid to an individual as benefits, for which the individual has been found liable under the provisions of ORS 657.315 (1) to have deducted from benefits payable, has neither been repaid nor so deducted from benefits otherwise payable to the individual for any week or weeks within 52 weeks following the week in which the decision establishing the improper payment became final, the same together with the record thereof and the resulting shortage, shall be canceled and such amount, excluding any amount chargeable to reimbursable employers, shall be permanently charged to the fund.

Â Â Â Â Â  (3) When in the judgment of the director the best interests of the Employment Department are served in an effort to settle accounts, the director may waive, reduce or compromise any part or all of the interest charged pursuant to ORS 657.310. The director may determine that the amount of interest due and unpaid is uncollectible, and write such amount off. In making the determination that interest is uncollectible, the director shall consider, among other factors:

Â Â Â Â Â  (a) The administrative costs of continued collection efforts in relation to the amount due;

Â Â Â Â Â  (b) The accessibility of the debtor for effective collection actions; and

Â Â Â Â Â  (c) The debtorÂs financial condition and ability to pay the amount due, both current and projected. [Amended by 1977 c.294 Â§5; 1983 c.146 Â§1; 1997 c.372 Â§3]

(Extended Benefits)

Â Â Â Â Â  657.321 Definitions for ORS 657.321 to 657.329. As used in ORS 657.321 to 657.329 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂExtended benefit periodÂ means a period that:

Â Â Â Â Â  (a) Begins with the third week after a week for which there is a state ÂonÂ indicator; and

Â Â Â Â Â  (b) Ends with the third week after the first week for which there is a state ÂoffÂ indicator or the 13th consecutive week of such period, whichever occurs later.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, no extended benefit period may begin by reason of a state ÂonÂ indicator before the 14th week following the end of a prior extended benefit period which was in effect with respect to this state.

Â Â Â Â Â  (3) There is a state ÂonÂ indicator for any week for which the Director of the Employment Department determines in accordance with regulations of the United States Secretary of Labor that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted):

Â Â Â Â Â  (a) Equaled or exceeded five percent and equaled or exceeded 120 percent of the average of such rates for the corresponding 13-week periods ending in each of the preceding two calendar years;

Â Â Â Â Â  (b) Equaled or exceeded six percent; or

Â Â Â Â Â  (c) With respect to benefits for weeks of unemployment beginning after March 6, 1993:

Â Â Â Â Â  (A) The average rate of total unemployment (seasonally adjusted), as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds 6.5 percent; and

Â Â Â Â Â  (B) The average rate of total unemployment in the state (seasonally adjusted), as determined by the United States Secretary of Labor, for the three-month period referred to in subparagraph (A) of this paragraph, equals or exceeds 110 percent of such average for either or both of the corresponding three-month periods ending in the two preceding calendar years.

Â Â Â Â Â  (4) There is a state ÂoffÂ indicator for any week for which the director determines in accordance with regulations of the United States Secretary of Labor that for the period consisting of such week and the immediately preceding 12 weeks, none of the options specified in subsection (3) of this section results in an ÂonÂ indicator.

Â Â Â Â Â  (5) ÂRate of insured unemployment,Â for the purpose of subsections (3) and (4) of this section, means the percentage derived by dividing:

Â Â Â Â Â  (a) The average weekly number of regular continued weeks of unemployment claimed by individuals in this state with respect to the most recent 13-consecutive-week period, as determined by the director on the basis of reports to the United States Secretary of Labor, by

Â Â Â Â Â  (b) The average monthly employment covered under this chapter for the first four of the most recent six completed calendar quarters before the end of such 13-week period.

Â Â Â Â Â  (6) ÂRegular benefitsÂ means benefits payable to an individual under this chapter or under any other state law (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. chapter 85) other than extended benefits.

Â Â Â Â Â  (7) ÂExtended benefitsÂ means benefits (including benefits payable to federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. chapter 85) payable to an individual under the provisions of this chapter for weeks of unemployment in the individualÂs eligibility period.

Â Â Â Â Â  (8) ÂEligibility periodÂ of an individual means the period consisting of the weeks in the individualÂs benefit year which begin in an extended benefit period and, if the benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

Â Â Â Â Â  (9) ÂExhausteeÂ means an individual who, with respect to any week of unemployment in the individualÂs eligibility period:

Â Â Â Â Â  (a) Has received prior to such week, all of the regular benefits that were available to the individual under this chapter or any other state law (including dependentsÂ allowances and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. chapter 85) in the current benefit year that includes such week (provided that an individual shall be deemed to have received all of the regular benefits that were available to the individual, although as a result of a pending appeal with respect to wages or employment that were not considered in the original monetary determination in the current benefit year, the individual may subsequently be determined to be entitled to added regular benefits); or

Â Â Â Â Â  (b) The individualÂs benefit year having expired prior to such week, has no, or insufficient wages and employment to establish a new benefit year that would include such week; and

Â Â Â Â Â  (c) Has no right to unemployment benefits or allowances under the Railroad Unemployment Insurance Act and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

Â Â Â Â Â  (d) Has not received and is not seeking, or the appropriate agency has finally determined that the individual is not entitled to receive, unemployment benefits under the unemployment compensation law of Canada.

Â Â Â Â Â  (10) ÂState lawÂ means the unemployment insurance law of any state, approved by the United States Secretary of Labor under section 3304 of the Internal Revenue Code of 1954, as amended.

Â Â Â Â Â  (11) ÂHigh unemployment periodÂ means any period during which an extended benefit period would be in effect if subsection (3)(c)(A) of this section were applied by substituting Âeight percentÂ for Â6.5 percent.Â [1971 c.2 Â§2; 1974 s.s. c.46 Â§1; 1977 c.228 Â§1; 1979 c.267 Â§4; 1982 s.s.1 c.30 Â§1; 1993 c.200 Â§3; 2003 c.14 Â§401]

Â Â Â Â Â  657.323 ORS 657.321 to 657.329 supersede inconsistent provisions of this chapter. The provisions of this chapter relating to the payment of regular benefits shall apply to claims for and the payment of extended benefits, except when the result would be inconsistent with the provisions of ORS 657.321 to 657.329. [1971 c.2 Â§3]

Â Â Â Â Â  657.325 Eligibility for extended benefits. (1) An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the individualÂs eligibility period only if the Director of the Employment Department finds that with respect to such week the individual:

Â Â Â Â Â  (a) Is an exhaustee;

Â Â Â Â Â  (b) Has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; and

Â Â Â Â Â  (c) Has been paid wages by an employer or employers subject to the provisions of this chapter during the base period of the individualÂs applicable benefit year in an amount equal to or in excess of 40 times the individualÂs applicable weekly benefit amount.

Â Â Â Â Â  (2) The weekly extended benefit amount payable to an individual for a week of total unemployment in the individualÂs eligibility period shall be an amount equal to the weekly benefit amount payable to the individual during the applicable benefit year.

Â Â Â Â Â  (3) The maximum extended benefit amount payable to any eligible individual with respect to the applicable benefit year shall be:

Â Â Â Â Â  (a) 50 percent of the total amount of regular benefits which were payable to the individual under this chapter in the applicable benefit year; or

Â Â Â Â Â  (b) With respect to weeks beginning in a high unemployment period, 80 percent of the total amount of regular benefits which were payable to the individual under this chapter in the applicable benefit year.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, extended benefits shall not be payable to any individual for any week pursuant to an interstate claim filed in any other state under the interstate benefit payment plan if an extended benefit period is not in effect for such week in such other state.

Â Â Â Â Â  (5) The provisions of subsection (4) of this section shall not apply with respect to the first two weeks for which extended benefits would otherwise be payable to an individual pursuant to an interstate claim filed under the interstate benefit payment plan.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsections (1) to (5) and (12) of this section, an individual shall be ineligible for payment of extended benefits for any week of unemployment in the individualÂs eligibility period if the director finds that during such week:

Â Â Â Â Â  (a) The individual failed to accept any offer of suitable work or failed to apply for any suitable work, as defined under subsection (8) of this section, to which the individual was referred by the director; or

Â Â Â Â Â  (b) The individual failed to actively engage in seeking work as prescribed under subsection (10) of this section.

Â Â Â Â Â  (7) Any individual who has been found ineligible for extended benefits by reason of the provisions in subsection (6) of this section shall also be denied benefits beginning with the first day of the week following the week in which such failure occurred and until the individual has been employed in each of four subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than four times the extended weekly benefit amount.

Â Â Â Â Â  (8)(a) For purposes of this section, the term Âsuitable workÂ means, with respect to any individual, any work which is within such individualÂs capabilities, provided, however:

Â Â Â Â Â  (A) That the gross average weekly remuneration payable for the work must exceed the sum of the individualÂs weekly benefit amount and the amount, if any, of supplemental unemployment benefits, as defined in section 501(c)(17)(D) of the Internal Revenue Code of 1954, payable to such individual for such week; and

Â Â Â Â Â  (B) The work must pay wages which equal or exceed the higher of the state or local minimum wage or the minimum wage provided by section 6 (a)(1) of the Fair Labor Standards Act of 1938, without regard to any exemption;

Â Â Â Â Â  (b) No individual shall be denied extended benefits for failure to accept an offer of or referral to any job which meets the definition of suitability as described herein if:

Â Â Â Â Â  (A) The position was not offered to such individual in writing or was not listed with the Employment Department; or

Â Â Â Â Â  (B) Such failure could not result in a denial of benefits under the definition of suitable work for regular benefit claimants pursuant to ORS 657.190 to the extent that the criteria of suitability are not inconsistent with the provisions of this section; or

Â Â Â Â Â  (C) The individual furnishes satisfactory evidence to the director that the individualÂs prospects for obtaining work in the individualÂs customary occupation within a reasonably short period are good. If such evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to such individual shall be made in accordance with the definition of suitable work in ORS 657.190 without regard to the definition specified in this subsection.

Â Â Â Â Â  (9) Notwithstanding the provisions of subsection (8) of this section to the contrary, no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions required by section 3304(a)(5) of the Internal Revenue Code of 1954 and as set forth in ORS 657.195.

Â Â Â Â Â  (10) For the purposes of subsection (6)(b) of this section, an individual shall be treated as actively engaged in seeking work during any week if:

Â Â Â Â Â  (a) The individual has engaged in a systematic and sustained effort to obtain work during such week; and

Â Â Â Â Â  (b) The individual furnishes tangible evidence of engaging in such effort during such week.

Â Â Â Â Â  (11) The Employment Department shall refer any claimant entitled to extended benefits to any suitable work which meets the criteria prescribed in subsection (8) of this section.

Â Â Â Â Â  (12) An individual shall not be eligible to receive extended benefits under this section if the individual has been disqualified for regular or extended benefits under ORS 657.176 (2) unless the individual has satisfied the disqualification as provided in ORS 657.176 (2).

Â Â Â Â Â  (13) Subsections (6) to (11) of this section shall not apply to weeks of unemployment beginning after March 6, 1993, and before January 1, 1995. [1971 c.2 Â§4; 1981 c.46 Â§2; 1981 c.564 Â§1; 1982 s.s.1 c.30 Â§2; 1983 c.508 Â§8; 1993 c.200 Â§4]

Â Â Â Â Â  657.326 Adjustment of extended benefits to be received when benefit year ends within extended benefit period. Notwithstanding any other provisions of this chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individualÂs weekly benefit amount. [1982 s.s.1 c.30 Â§5]

Â Â Â Â Â  657.327 Notice of effectiveness of extended benefits; employers not to be charged for extended benefits. (1) Whenever an extended benefit period is to become effective in this state as a result of a state ÂonÂ indicator, or an extended benefit period is to be terminated in this state as a result of a state ÂoffÂ indicator, the Director of the Employment Department shall make an appropriate public announcement.

Â Â Â Â Â  (2) No employerÂs account shall be charged for extended benefits paid to an unemployed individual pursuant to the provisions of ORS 657.321 to 657.329. [1971 c.2 Â§5; 1982 s.s.1 c.30 Â§3]

Â Â Â Â Â  657.329 Applicability of ORS 657.321 to 657.329. ORS 657.321 to 657.329 shall apply to individuals meeting the requirements thereof for the week ending January 16, 1971, and any week thereafter. [1971 c.2 Â§6]

Â Â Â Â Â  657.330 [1969 c.156 Â§2; 1971 c.82 Â§1; renumbered 657.337 in 1989]

(Additional Benefits)

Â Â Â Â Â  657.331 ÂAdditional benefitsÂ and Âadditional benefit periodÂ defined. (1) As used in ORS 657.331 to 657.334:

Â Â Â Â Â  (a) ÂAdditional benefitsÂ means benefits totally financed by the state and payable under this chapter to exhaustees by reason of conditions of high unemployment.

Â Â Â Â Â  (b) ÂAdditional benefit periodÂ means a period not within an extended benefit period that:

Â Â Â Â Â  (A) Begins with the third week after a week for which there is a state additional benefits ÂonÂ indicator; and

Â Â Â Â Â  (B)(i) Ends with the second week after the first week for which there is a state ÂonÂ indicator as defined in ORS 657.321 (3); or

Â Â Â Â Â  (ii) If there is no ÂonÂ indicator, ends with the third week after the first week for which there is a state additional benefits ÂoffÂ indicator or the seventh consecutive week of such period, whichever occurs later.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1)(b) of this section, no additional benefit period may begin by reason of a state additional benefit ÂonÂ indicator before the eighth week following the end of a prior additional benefit period which was in effect with respect to this state.

Â Â Â Â Â  (3) There is a state additional benefit ÂonÂ indicator for any week for which the Director of the Employment Department determines that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) equaled or exceeded 4.5 percent.

Â Â Â Â Â  (4) There is a state additional benefits ÂoffÂ indicator for any week for which the director determines that, for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) was less than 4.5 percent.

Â Â Â Â Â  (5) For purposes of this section, the rate of insured unemployment shall have the same meaning as provided in ORS 657.321 (5). [1983 c.818 Â§Â§4,5; 1985 c.194 Â§2; 2003 c.14 Â§402]

Â Â Â Â Â  657.332 Eligibility for benefits; maximum amount. During an additional benefit period an individual who has exhausted regular benefits pursuant to this chapter with respect to a week which begins subsequent to August 9, 1983, and who continues to otherwise meet the eligibility requirements for regular benefits under the provisions of this chapter, and who is not eligible for any other unemployment benefits, including benefits provided for by any federal law extending benefits beyond those provided for as regular benefits or extended benefits, may receive additional benefits for weeks subsequent to August 9, 1983, in an amount equal to the weekly benefit amount of the individualÂs most recent regular unemployment benefit claim subject to the provisions of this chapter. The maximum additional benefits an individual may receive under ORS 657.331 to 657.334 is 25 percent of the most recent regular unemployment benefit claim. [1983 c.818 Â§6]

Â Â Â Â Â  657.333 Charging employerÂs account for benefits; reimbursing employer payments. An employerÂs account may not be charged for additional benefits paid to an unemployed individual under ORS 657.331 to 657.334. However, nothing in this section shall be construed to relieve the state, reimbursing political subdivisions, reimbursing nonprofit employers or reimbursing Indian tribes from paying into the Unemployment Compensation Trust Fund an amount equal to the additional benefits paid to an unemployed individual under ORS 657.331 to 657.334. [1983 c.818 Â§7; 2001 c.572 Â§10; 2003 c.14 Â§403]

Â Â Â Â Â  657.334 Limitation on period for which benefits paid. Additional benefits may be paid under the provisions of ORS 657.331 to 657.334 only with respect to weeks not within an extended benefit period, and not within a period covered by any federal law allowing the filing of new claims extending benefits beyond those provided for as regular or extended benefits. [1983 c.818 Â§8; 1985 c.194 Â§1; 1987 c.126 Â§1; 1989 c.818 Â§1]

DISLOCATED WORKER PROGRAM

Â Â Â Â Â  657.335 Definitions for ORS 657.335 to 657.360. As used in ORS 657.335 to 657.360:

Â Â Â Â Â  (1) ÂEligible dislocated workersÂ means individuals who:

Â Â Â Â Â  (a) Have been terminated or laid off or who have received a notice of termination or layoff, are eligible for or have exhausted their entitlement to unemployment compensation and are unlikely to return to their previous industry or occupation;

Â Â Â Â Â  (b) Have been terminated or have received a notice of termination of employment, as a result of any permanent closure of or any substantial layoff at a plant, facility or enterprise;

Â Â Â Â Â  (c) Are long term unemployed and have limited opportunities for employment or reemployment in the same or a similar occupation in the area in which such individuals reside, including older individuals who may have substantial barriers to employment by reason of age;

Â Â Â Â Â  (d) Were self-employed, including farmers and ranchers, and are unemployed as a result of general economic conditions in the community in which they reside or because of natural disasters; or

Â Â Â Â Â  (e) Returned to service in the Oregon National Guard or the military reserve forces of the United States following active duty service as set forth in ORS 657.340 (3)(d).

Â Â Â Â Â  (2) ÂProfessional technical trainingÂ means professional and technical training or retraining and basic education, including literacy skills, designed to prepare individuals for gainful employment in recognized or new occupations or to prepare individuals to become self-employed. The term does not include programs of instruction for an individual (including transfer credit programs of instruction given at community colleges) which are primarily intended to lead toward a baccalaureate or higher degree or training that has for its purpose the preparation of individuals for employment in occupations which require a baccalaureate or higher degree from institutions of higher education unless approved by the Director of the Employment Department. [1969 c.156 Â§3; 1971 c.82 Â§2; 1991 c.685 Â§4; 1993 c.129 Â§1; 2005 c.174 Â§3]

Â Â Â Â Â  657.337 Policy. (1) The stateÂs economic stability is often threatened when workers are being displaced from the workforce and the workers and their families face hardship and serious social and health problems.

Â Â Â Â Â  (2) The policy of the state is to promote workforce development by providing eligible dislocated workers with unemployment compensation and related benefits while they are receiving professional technical training so that they can continue to care for their families and obtain employment.

Â Â Â Â Â  (3) The Employment Department and the Department of Community Colleges and Workforce Development will implement the necessary strategies, systems and structures that will provide consolidated, streamlined delivery of these services to dislocated workers.

Â Â Â Â Â  (4) It is the policy of the state to encourage the movement of workers into higher wage jobs.

Â Â Â Â Â  (5) It is the policy of the state to make the best use of currently existing service delivery vehicles, training programs and assessment devices to provide services to eligible dislocated workers.

Â Â Â Â Â  (6) In order to assist eligible dislocated workers to continue or complete professional technical training, individuals who meet the requirements of ORS 657.335 to 657.360 are eligible for supplemental benefits as provided in ORS 657.340. [Formerly 657.330; 1991 c.685 Â§5; 1993 c.624 Â§2; 1993 c.765 Â§12; 1995 c.495 Â§1; 1997 c.61 Â§9; 2001 c.684 Â§29; 2001 c.866 Â§1; 2003 c.536 Â§2; 2005 c.174 Â§1]

Â Â Â Â Â  657.340 Eligibility for benefits. (1) Dislocated workers approved for professional technical training may not be denied unemployment insurance benefits solely because they are attending professional technical training, nor shall such individual be denied benefits by reason of leaving work to enter such training if the work left was part-time or temporary or paid less than 80 percent of the individualÂs average weekly wage during the base year.

Â Â Â Â Â  (2) Notwithstanding provisions of this chapter relating to availability for work, actively seeking work or refusal to accept suitable work, dislocated workers approved for professional technical training and otherwise eligible for benefits are not ineligible for such benefits or waiting week credit because of attendance in professional technical training.

Â Â Â Â Â  (3)(a) Eligible dislocated workers who file valid unemployment compensation claims, upon exhaustion of regular benefits, are eligible, subject to the availability of funds, for supplemental benefits from 1 to 26 times the individualÂs most recent weekly benefit amount based upon the amount needed to continue or complete approved professional technical training.

Â Â Â Â Â  (b) Supplemental benefits shall be paid under the same terms and conditions as regular benefits under this chapter, except that the Director of the Employment Department may extend the benefit year of an individual attending an approved professional technical training program a sufficient number of weeks to allow the individual to complete the training program.

Â Â Â Â Â  (c) Supplemental benefits under ORS 657.335 to 657.360 may be paid only when the eligible dislocated worker is not eligible to receive extended benefits as provided in ORS 657.321 to 657.329 or additional benefits as provided in ORS 657.331 to 657.334.

Â Â Â Â Â  (d) Supplemental benefits may be paid only to eligible dislocated workers whose unemployment, as determined by the director:

Â Â Â Â Â  (A) Is substantially due to the lack of employment opportunities in the workersÂ local labor market resulting from:

Â Â Â Â Â  (i) High energy costs;

Â Â Â Â Â  (ii) Extended drought conditions and the attendant economic conditions;

Â Â Â Â Â  (iii) Secondary effects of foreign trade; or

Â Â Â Â Â  (iv) A shift of production to another state or territory of the United States; or

Â Â Â Â Â  (B) Resulted from the workersÂ return to service in the Oregon National Guard or military reserve forces of the United States following a change in status from serving under Title 32 to serving under Title 10 of the United States Code at a time designated by the President of the United States by executive order as a period of combatant activities.

Â Â Â Â Â  (4) The receipt of supplemental benefits is conditioned upon the individualÂs demonstrating satisfactory progress and attendance in professional technical training. [1969 c.156 Â§Â§5,6; 1971 c.82 Â§3; 1991 c.685 Â§6; 1993 c.624 Â§1; 1995 c.495 Â§2; 1997 c.56 Â§1; 2001 c.866 Â§2; 2005 c.174 Â§2]

Â Â Â Â Â  657.342 Application of eligibility criteria. (1) The provisions of ORS 657.335 to 657.360 apply to an individual who met the definition of an eligible dislocated worker as provided in ORS 657.335 on or after January 1, 1991, and who is otherwise eligible for benefits under ORS 657.335 to 657.360 on or after September 29, 1991.

Â Â Â Â Â  (2) Individuals who have been approved for vocational training under ORS 657.335 to 657.360 prior to September 29, 1991, and who are receiving benefits on September 29, 1991, shall continue to be eligible to receive benefits after September 29, 1991. [1991 c.685 Â§12]

Â Â Â Â Â  657.345 Approval of programs by director. (1) Individuals who are identified as dislocated workers under the federal Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and implementing regulations, and who attend training programs identified under the Act shall be considered to be in approved professional technical training. The training shall be for occupations or skills for which there are or are expected to be reasonable employment opportunities in the area or in another area to which the individual is willing to relocate or which relate to the development of a self-employment enterprise for which there is reasonable opportunity for success.

Â Â Â Â Â  (2) In approving professional technical training for eligible dislocated workers who do not attend training programs identified in subsection (1) of this section, the Director of the Employment Department shall require:

Â Â Â Â Â  (a) That the professional technical training relates to an occupation or skill for which there are, or are expected to be, reasonable employment opportunities in this state or relates to the development of a self-employment enterprise for which there is a reasonable opportunity for success.

Â Â Â Â Â  (b) That the individual has the qualifications and aptitudes to successfully complete such professional technical training. [1969 c.156 Â§7; 1971 c.82 Â§4; 1983 c.9 Â§1; 1991 c.685 Â§7; 2001 c.684 Â§30]

Â Â Â Â Â  657.350 Rules for administering training program. The Director of the Employment Department, in consultation with the Department of Community Colleges and Workforce Development, shall promulgate rules as necessary for the administration of ORS 657.335 to 657.360, including but not limited to procedures for approval, undertaking periodic reviews for continued approval, or for disapproval of professional technical training for an individual. [1969 c.156 Â§8; 1971 c.82 Â§5; 1991 c.685 Â§8; 1997 c.61 Â§11; 2001 c.684 Â§31]

Â Â Â Â Â  657.355 Denial of benefits to trainees subject to review. Notice, hearing, and review of a decision to approve or disapprove an application of an individual or to deny continued approval of an individualÂs participation under ORS 657.335 to 657.360 shall be subject to the provisions of ORS 657.265, 657.266 to 657.269 and 657.270 to 657.282. [1969 c.156 Â§9; 1975 c.257 Â§8; 1993 c.778 Â§15]

Â Â Â Â Â  657.357 Apprenticeship program participants eligible for benefits; conditions. Notwithstanding the requirements or restrictions of ORS 657.335 to 657.360 or the provisions of this chapter relating to availability for work, actively seeking work or refusal to accept suitable work, an unemployed individual participating in an apprenticeship program who is otherwise eligible for unemployment insurance benefits shall not be ineligible for such benefits or waiting week credit solely by reason of attending a program of related instruction established in accordance with ORS 660.157 when such attendance does not exceed five weeks during the benefit year of the individual and when such attendance is required as a condition of the individualÂs continued employment and shall be considered to be in a program of instruction with the approval of the Director of the Employment Department if the individual:

Â Â Â Â Â  (1) Provides the director with a copy of that individualÂs effective apprenticeship agreement approved in accordance with the requirements of ORS 660.002 to 660.210; and

Â Â Â Â Â  (2) Establishes to the satisfaction of the director that the training is scheduled by a work-related entity other than the claimant. [1989 c.818 Â§3; 1999 c.124 Â§1]

Â Â Â Â Â  657.360 When employer charged for benefits. Except for benefits paid pursuant to ORS 657.357, no employerÂs account shall be charged for benefits paid to an unemployed individual during the period such individual is enrolled in and attending such program of instruction. [1969 c.156 Â§4; 1971 c.82 Â§6; 1989 c.818 Â§4]

SHARED WORK PLANS

Â Â Â Â Â  657.370 Definitions for ORS 657.370 to 657.390. As used in ORS 657.370 to 657.390, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected employeeÂ means an individual who was continuously employed as a member of the affected group, by the shared work employer, for six months on a full-time basis or for one year on a part-time basis, immediately preceding the submission by the employer of the shared work plan.

Â Â Â Â Â  (2) ÂAffected groupÂ means three or more employees designated by the employer to participate in a shared work plan.

Â Â Â Â Â  (3) ÂShared work employerÂ means an employer with a shared work plan in effect.

Â Â Â Â Â  (4) ÂShared work planÂ or ÂplanÂ means an employerÂs voluntary, written plan for reducing unemployment, under which a specified group of employees shares the work remaining after their normal weekly hours of work are reduced.

Â Â Â Â Â  (5) ÂApproved shared work planÂ or Âapproved planÂ means an employerÂs shared work plan which meets the requirements of ORS 657.375.

Â Â Â Â Â  (6) ÂNormal weekly hours of workÂ means the number of hours in a week that the employee normally would work for the shared work employer or 40 hours, whichever is less. [1982 s.s.1 c.2 Â§8]

Â Â Â Â Â  657.375 Plan applications; approval by director. (1) An employer wishing to participate in the shared work unemployment benefit program shall submit a signed, written shared work plan to the Director of the Employment Department for approval. The director shall give written approval of a shared work plan only if it:

Â Â Â Â Â  (a) Specifies the employees in the affected group.

Â Â Â Â Â  (b) Applies to only one affected group.

Â Â Â Â Â  (c) Includes a certified statement by the employer that each individual specified in the affected group is an affected employee.

Â Â Â Â Â  (d) Includes a certified statement by the employer that for the duration of the plan the reduction in the normal weekly hours of work of the employees in the affected group is instead of layoffs which otherwise would result in at least as large a reduction in the total normal weekly hours of work.

Â Â Â Â Â  (e) Specifies an expiration date which is no more than one year from the date the employer submits the plan for approval.

Â Â Â Â Â  (f) Specifies the manner in which the employer will treat fringe benefits of the employees in the affected group.

Â Â Â Â Â  (g) Is approved in writing by the collective bargaining agent for each collective bargaining agreement which covers any employee in the affected group.

Â Â Â Â Â  (2) The director shall establish the beginning and ending dates of an approved shared work plan.

Â Â Â Â Â  (3) The director shall approve or disapprove the plan within 15 days of its receipt. The director shall notify the employer of the reasons for disapproval of a shared work plan within 10 days of such determination. Determinations of the director shall be final and are not subject to review by any court or other administrative body.

Â Â Â Â Â  (4) Disapproval of a plan may be reconsidered upon application of the employer or at the discretion of the director. Approval of a shared work plan may be revoked by the director when it is established that such approval was based, in whole or in part, upon information contained therein which is either false or substantially misleading. [1982 s.s.1 c.2 Â§9; 1993 c.778 Â§21]

Â Â Â Â Â  657.380 Eligibility of employees; benefit limitation. (1) Notwithstanding any other provision of this chapter, for the purposes of ORS 657.370 to 657.390, an individual is unemployed and eligible to receive shared work benefits with respect to any week if, in addition to meeting all other eligibility requirements of this chapter, except as specifically excepted in subsection (4) of this section, the Director of the Employment Department finds:

Â Â Â Â Â  (a) During the week the individual is employed as a member of an affected group in an approved plan which was approved prior to the week and is in effect for the week.

Â Â Â Â Â  (b) During the week the individualÂs normal weekly hours of work were reduced, in accordance with an approved plan, at least 20 percent but not more than 40 percent, with a corresponding reduction in wages.

Â Â Â Â Â  (2) Shared work benefits shall not be paid to an eligible individual for more than 26 weeks under an approved plan or modification thereof.

Â Â Â Â Â  (3) The total amount of regular benefits and shared work benefits paid to an individual in a benefit year shall not exceed the total for the benefit year as provided in ORS 657.150 (5).

Â Â Â Â Â  (4) An otherwise eligible individual shall not be denied benefits under this section because of the application of any provision of this chapter relating to availability for work, active search for work or refusal to apply for or accept work from other than the individualÂs shared work employer. [1982 s.s.1 c.2 Â§10]

Â Â Â Â Â  657.385 Method of paying benefits; disqualification; applicability of law to shared work plans; rules. (1) An individual who is eligible for shared work benefits under ORS 657.370 to 657.390 shall be paid, with respect to any week of unemployment, a weekly shared work unemployment insurance benefit amount. Such amount shall be equal to the individualÂs regular weekly benefit amount multiplied by the nearest full percentage of reduction of the individualÂs regular weekly hours of work, as set forth in the employerÂs plan. The benefit payment under ORS 657.370 to 657.390, if not a multiple of one dollar, shall be rounded to the nearest dollar, and an even one-half dollar shall be rounded to the next higher multiple of one dollar.

Â Â Â Â Â  (2) The provisions of ORS 657.150 (6) shall not apply to earnings from the shared work employer of an individual eligible for payments under ORS 657.370 to 657.390 unless the resulting payment would be less than the regular benefit payment for which the individual would otherwise be eligible under ORS 657.150 (6) without regard to shared work unemployment insurance benefits.

Â Â Â Â Â  (3) An individual shall be disqualified for benefits payable under ORS 657.370 to 657.390 for any week in which paid work is performed for the shared work employer in excess of the reduced hours as set forth in the approved plan.

Â Â Â Â Â  (4) Except as otherwise provided by or inconsistent with ORS 657.370 to 657.390, all provisions of this chapter and the rules of the Director of the Employment Department apply to ORS 657.370 to 657.390. The director may adopt such rules as is deemed necessary to make distinctions and requirements to carry out the purposes of ORS 657.370 to 657.390. [1982 s.s.1 c.2 Â§11; 1983 c.51 Â§2; 2003 c.14 Â§404]

Â Â Â Â Â  657.390 Reimbursement to Unemployment Compensation Trust Fund of shared work benefits paid; use of benefit charges. (1) Any employer who participates in an approved shared work plan after December 31, 1993, shall pay into the Unemployment Compensation Trust Fund an amount equivalent to all shared work benefits paid to employees of the employer under such plan during any rating period for which the employerÂs benefit ratio, expressed as a percentage rounded to the nearest 0.1 percent, is in excess of the employerÂs tax rate for such rating period.

Â Â Â Â Â  (2) All reimbursement obligations arising under this section are in addition to and separate from any other obligation imposed under this chapter. At the end of each calendar quarter, the Director of the Employment Department shall determine the amount of reimbursement due to the fund from each employer participant in a shared work plan and shall bill each employer for such amount. The reimbursement shall be subject to the same interest, penalty and collection provisions as any other reimbursement of unemployment insurance contributions provided for under this chapter.

Â Â Â Â Â  (3) Notwithstanding ORS 657.471 or any other provision to the contrary, no benefit charges which are reimbursable under this section shall be included in an employerÂs benefit charges for any purpose in any rating period. [1982 s.s.1 c.2 Â§12; 1993 c.778 Â§2]

RECOVERY OF BENEFITS OBTAINED BY FRAUD

Â Â Â Â Â  657.392 Benefits subject to recovery as lien on real or personal property. (1) If an individual is liable to repay benefits under ORS 657.310, the amount liable to be repaid, interest and penalties due shall be a lien in favor of the Director of the Employment Department upon all property, whether real or personal, belonging to such individual.

Â Â Â Â Â  (2) The lien shall be perfected and attach:

Â Â Â Â Â  (a) To real and personal property located within the county, upon the recording of a warrant, as provided in ORS 657.396, with the clerk of the county in which the property is located.

Â Â Â Â Â  (b) To personal property wherever located within the state, upon:

Â Â Â Â Â  (A) The recording of a warrant, as provided in ORS 657.396, with the clerk of any county; and

Â Â Â Â Â  (B) The filing of a copy of the warrant with the Secretary of State as provided in ORS 657.394.

Â Â Â Â Â  (3) The lien created by this section may be foreclosed by a suit in the circuit court in the manner provided by law for the foreclosure of other liens on real or personal property. [1997 c.372 Â§5]

Â Â Â Â Â  657.394 Filing of lien statement or warrant. (1) Any warrant attaching the lien under ORS 657.392 may also be filed in the office of the Secretary of State. Filing in the office of the Secretary of State shall have no effect until a copy of the statement of lien or the warrant has been recorded with the county clerk.

Â Â Â Â Â  (2) When a copy of the statement of lien or the warrant is filed with the Secretary of State in compliance with subsection (1) of this section, such filing shall have the same effect with respect to personal property as if the copy of the statement of lien or the warrant had been duly recorded with the county clerk in each county of this state.

Â Â Â Â Â  (3) A copy of the statement of lien or the warrant so filed with the Secretary of State shall be filed and indexed by the Secretary of State in the same manner as is provided in ORS 79.0501 for the filing and indexing of financing statements. [1997 c.372 Â§6; 2001 c.445 Â§178]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  657.396 Alternative to civil collection action; procedure. (1) In any case in which the Director of the Employment Department may bring a civil action for the collection of amounts liable to be repaid under ORS 657.310 or interest on those amounts, the director may instead:

Â Â Â Â Â  (a) Assess a collection charge of $5 if the sum of the amount liable to be repaid or interest then due exceeds $10.

Â Â Â Â Â  (b) Issue a warrant under official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the individual found within that county, for the payment of the amount liable to be repaid with the added interest, collection charge and the sheriffÂs cost of executing the warrant, and to return such warrant to the director and pay to the director the money collected by virtue thereof by a time to be therein specified, but not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the individual mentioned in the warrant, and the amount liable to be repaid, interest and collection charge for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the individual against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon the judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the director, a warrant of like terms, force and effect may be issued and directed to any agent authorized by the director to collect amounts liable to be repaid and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the director shall have the same remedies to enforce the claim for amounts due and interest against the individual as if the director had recovered judgment against the individual for the amount liable to be repaid and interest.

Â Â Â Â Â  (5) Interest upon the amounts liable to be repaid as set forth in the warrant shall be paid and collected at the rate prescribed in ORS 657.310. [1997 c.372 Â§7; 2003 c.576 Â§216]

Â Â Â Â Â  657.398 Release, compromise or satisfaction of lien. Any lien provided for in ORS 657.392 and 657.394 may be released, compromised or satisfied by the Director of the Employment Department, and the property against which a lien is claimed shall be released therefrom by filing a notice of such release or satisfaction with the county clerk of the county in which the notice of lien claim was filed. [1997 c.372 Â§8]

Â Â Â Â Â  657.400 Employment Department Special Fraud Control Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Employment Department Special Fraud Control Fund. The fund shall consist of moneys collected or received by the Employment Department as follows:

Â Â Â Â Â  (a) All interest collected under ORS 657.310.

Â Â Â Â Â  (b) All gifts to, interest on or profits earned by the Employment Department Special Fraud Control Fund.

Â Â Â Â Â  (2) The moneys in the Employment Department Special Fraud Control Fund are continuously appropriated only to the Employment Department, and may not be transferred or otherwise made available to any other state agency.

Â Â Â Â Â  (3) All amounts in the Employment Department Special Fraud Control Fund are to be used for administrative costs associated with the prevention, discovery and collection of unemployment benefit overpayments, as included in the biennial budget of the Employment Department and approved by the Legislative Assembly. [1997 c.372 Â§9]

CONTRIBUTIONS BY EMPLOYERS; COVERAGE; RATE

Â Â Â Â Â  657.405 ÂComputation dateÂ defined for ORS 657.430 to 657.463 and 657.471 to 657.485. As used in ORS 657.430 to 657.463 and 657.471 to 657.485, Âcomputation dateÂ means the June 30 preceding the calendar year for which tax rates are to be effective. [Amended by 1955 c.655 Â§17; 1957 c.699 Â§5; 1961 c.252 Â§2; 1973 c.300 Â§9; 1975 c.257 Â§9]

Â Â Â Â Â  657.410 Minimum wage for employee without fixed wage. For the purpose of determining the contribution of an employer, if a worker is not employed at a fixed wage, after a fair hearing, the Director of the Employment Department may establish a minimum wage at which such worker shall be carried on the payroll of the employer.

Â Â Â Â Â  657.415 When employer ceases to be subject to this chapter. (1) No employer subject to this chapter shall cease to be subject except upon a written application and after a finding by the Director of the Employment Department that the employer did not, during and since the preceding calendar year, have sufficient employment or payroll to qualify as an employer as defined in this chapter.

Â Â Â Â Â  (2) The employer shall cease to be subject effective with the first day of the calendar quarter in which the written application was filed. Such exemption shall continue until the employer again qualifies as an employer as defined in this chapter. [Amended by 1955 c.655 Â§18; 1981 c.77 Â§13]

Â Â Â Â Â  657.419 Business entity and single owner deemed to be same employing unit. A business entity that has a single owner and is disregarded as an entity separate from its owner for federal tax purposes is deemed to be the same employing unit as its owner for unemployment compensation tax purposes under this chapter. [2001 c.185 Â§2]

657.420 [Repealed by 1981 c.5 Â§3]

Â Â Â Â Â  657.425 Election of coverage for services that do not constitute employment as defined in this chapter. (1) Any employing unit, for which individuals perform services that are not employment subject to this chapter, may file with the Director of the Employment Department a written election that all such excluded services are employment for all the purposes of this chapter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A nonprofit employing unit, a state agency, a political subdivision or an Indian tribe may file a written election that all otherwise excluded services performed by individuals within the same grade, class or occupation or at a specific establishment or geographic area are employment subject to this chapter.

Â Â Â Â Â  (b) An employing unit for which services are performed that are subject to the Federal Unemployment Tax Act may file a written election with the director that such services are employment for all purposes of this chapter.

Â Â Â Â Â  (3) Elections filed pursuant to subsections (1) and (2) of this section are not effective unless approved by the director. Upon approval of the election by the director, the services are employment subject to this chapter effective the first day of the calendar quarter in which the election was filed, or a later date when so specified in the election. Such election shall continue in effect until canceled but shall be for not less than two completed calendar years.

Â Â Â Â Â  (4) An employing unit may cancel its election as of January 1 of any calendar year that is subsequent to two calendar years, only if such employing unit has filed, at least 30 days prior to such January 1, a written notice with the director of its intention to cancel such election. Upon timely notice of intention to cancel the election, such services shall cease to be employment subject to this chapter.

Â Â Â Â Â  (5) The director may cancel the election of any employing unit and such elected services shall cease to be employment subject to this chapter at any time while such employing unit is in default in payment of taxes or other amounts due under this chapter. [Amended by 1971 c.463 Â§14; 1973 c.715 Â§3; 1981 c.5 Â§4; 2001 c.572 Â§11; 2005 c.218 Â§14]

Â Â Â Â Â  657.430 Tax rates based on experience. Subject to ORS 657.480 and the conditions and exceptions contained in this chapter, the Director of the Employment Department shall, for each calendar year, determine the tax rates applicable to each employer on the basis of the actual experience of the employing enterprises of the employer with respect to benefits paid to unemployed individuals on account of wages for services performed in the employ of the employer during the base years of the unemployed individuals. [Amended by 1973 c.300 Â§10; 2005 c.35 Â§1]

Â Â Â Â Â  657.435 Base rate for first year. For each calendar year beginning after December 31, 1977, an employerÂs tax rate shall be that rate assigned in this section to the applicable schedule I through VIII of Table A, ORS 657.462 in effect for such calendar year unless and until there have been 12 consecutive months immediately preceding the computation date, except as otherwise provided, throughout which the employerÂs account has been chargeable with benefits.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Schedule of Table A,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Tax Rate

Â Â Â Â Â Â Â Â Â  ORS 657.462Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Assigned

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.7%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.8%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IIIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.0%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IVÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.1%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.2%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.3%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VIIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.4%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VIIIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.5%

______________________________________________________________________________

[Amended by 1955 c.655 Â§5; 1973 c.300 Â§11; 1977 c.538 Â§1a; 1989 c.609 Â§2]

Â Â Â Â Â  Note: The amendments to 657.435 by section 5, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.435. For each calendar year, an employerÂs tax rate shall be that rate assigned in this section to the applicable schedule I through VIII of Table A, ORS 657.462 in effect for such calendar year unless and until there have been 12 consecutive months immediately preceding the computation date, except as otherwise provided, throughout which the employerÂs account has been chargeable with benefits.

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â  Schedule of Table A,Â Â Â Â Â Â Â Â Â Â Â Â Â  Tax Rate

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 657.462Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Assigned

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.0%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.1%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IIIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.4%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IVÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.6%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2.9%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.1%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VIIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.2%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VIIIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3.3%

______________________________________________________________________________

Â Â Â Â Â  657.439 Wage Security Program funding. (1) Notwithstanding ORS 657.435 and 657.462, for wages paid during the first calendar quarter of each odd-numbered year, the tax rate paid by each employer subject to those provisions of law shall be determined in accordance with schedule I H, II H, III H, IV H, V H, VI H, VII H or VIII H, whichever schedule is determined pursuant to ORS 657.459 and 657.462 to be in effect for the year. The schedules are adopted as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%Â Â Â Â Â

0.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

0.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

1.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

1.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.97%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.17%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

3.07%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.27%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.47%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.67%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.87%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.37%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.57%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.77%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.97%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.17%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

______________________________________________________________________________

Â Â Â Â Â  (2) Notwithstanding any other provision of law, each employer subject to this chapter, other than employers whose assigned tax rate is 5.4 percent, shall pay to the Employment Department, for the first calendar quarter of each odd-numbered year, an amount equal to three one-hundredths of a percent of wages subject to tax under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the Director of the Employment Department prescribes otherwise. After deduction of the actual shared costs of the Employment Department in collecting the amounts under this subsection, all such moneys shall be paid into the Wage Security Fund. Moneys due pursuant to this section but not received by the department for payment to the Wage Security Fund by June 30 of each odd-numbered year shall be paid into the Unemployment Compensation Trust Fund. [1985 c.409 Â§2; 1989 c.554 Â§1; 1995 c.213 Â§1; 2001 c.885 Â§1]

Â Â Â Â Â  Note: The amendments to 657.439 by section 6, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.439. (1) Notwithstanding the tax rate imposed by ORS 657.462 and notwithstanding ORS 657.463, for wages paid during the first calendar quarter of each odd-numbered year, the tax rate paid by each employer subject to those provisions of law shall be determined in accordance with schedule I C, II C, III C, IV C, V C, VI C, VII C or VIII C, whichever schedule is determined pursuant to ORS 657.459 and 657.462 to be in effect for the year. The schedules are adopted as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and Over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

0.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

0.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

1.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

1.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.88%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII C

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.08%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.98%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.18%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.38%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.58%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.78%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.28%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.48%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.68%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.88%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.08%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

______________________________________________________________________________

Â Â Â Â Â  (2) Notwithstanding the tax rate imposed by ORS 657.462, each employer subject to this chapter, other than employers whose assigned tax rate is 5.4 percent, shall pay to the Employment Department, for the first calendar quarter of each odd-numbered year, an amount equal to:

Â Â Â Â Â  (a) Three one-hundredths of a percent of wages subject to tax under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the Director of the Employment Department prescribes otherwise. After deduction of the actual shared costs of the department in collecting the amounts under this paragraph, all such moneys shall be paid into the Wage Security Fund. Except as provided in paragraph (b) of this subsection, moneys due pursuant to this section but not received by the department for payment to the Wage Security Fund by June 30 of each odd-numbered year shall be paid into the Unemployment Compensation Trust Fund; and

Â Â Â Â Â  (b) Nine one-hundredths of a percent of wages subject to tax under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the director prescribes otherwise. After deduction of the actual shared costs of the department in collecting the amounts under this paragraph, all such moneys shall be paid into the Supplemental Employment Department Administration Fund.

Â Â Â Â Â  Note: 657.439 was added to and made a part of ORS chapter 657 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.440 [Repealed by 1957 c.699 Â§12]

Â Â Â Â Â  657.445 [Repealed by 1957 c.699 Â§12]

Â Â Â Â Â  657.450 [Repealed by 1957 c.699 Â§12]

Â Â Â Â Â  657.451 [1955 c.655 Â§20; 1957 c.699 Â§6; 1959 c.606 Â§2; repealed by 1967 c.434 Â§2]

Â Â Â Â Â  657.455 [Amended by 1955 c.655 Â§21; 1959 c.606 Â§3; repealed by 1963 c.302 Â§4]

Â Â Â Â Â  657.457 Penalty when employer fails to file contribution reports and pay contributions when due; notice of failure; waiver; rules. (1) For each year after December 31, 1993, an employer shall pay a penalty equal to one percent of the employerÂs taxable payroll in the preceding calendar year if the employer has failed prior to September 1 to:

Â Â Â Â Â  (a) File all tax reports as required by the Director of the Employment Department; or

Â Â Â Â Â  (b) Pay all taxes due.

Â Â Â Â Â  (2)(a) On or before June 30, the director shall send a written notice to each employer that has failed to file all required tax reports or pay all taxes due, warning the employer about the penalty provided in subsection (1) of this section.

Â Â Â Â Â  (b) On or before October 20, the director shall assess the penalty provided in subsection (1) of this section and send written notification thereof to the employerÂs last known address.

Â Â Â Â Â  (c) An employer that is assessed a penalty under this section may submit a written request that the penalty be waived. Such request must be filed with the director on or before November 10 following the penalty assessment and contain the specific reasons for the failure to file the required reports or payments prior to September 1.

Â Â Â Â Â  (d) The director may waive the penalty for good cause if the employer has filed the required reports and payments.

Â Â Â Â Â  (3)(a) If the request for waiver of the penalty is denied, the director shall so notify the employer in writing. The decision denying the request shall become final, unless within 20 days from the date the decision is sent to the employerÂs last known address, the employer files a request for a hearing. The request for a hearing must be in writing and state the reasons therefor.

Â Â Â Â Â  (b) Hearings, decisions and reconsiderations under this section shall be conducted in accordance with rules adopted by the director.

Â Â Â Â Â  (c) Judicial review of an order assessing a penalty under this section shall be as provided for review of orders in contested cases under ORS chapter 183, except that the petition shall be filed within 20 days after the issuance of the order of the director or a designated representative.

Â Â Â Â Â  (4) The penalty provided in subsection (1) of this section shall be collected in accordance with the provisions of ORS 657.515, and any amounts collected pursuant to this subsection shall be paid to the Employment Department Special Administrative Fund in accordance with the provisions of ORS 657.830 (3). [1957 c.699 Â§8(1),(2); 1967 c.435 Â§4; 1977 c.538 Â§2; 1993 c.778 Â§19; 1995 c.173 Â§2]

Â Â Â Â Â  657.458 Definitions for employer tax rate computations. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂHigh benefit cost periodÂ means the 12 consecutive month period in the last 10 completed calendar years in which the benefit cost rate was the highest. The benefit cost rate is determined by dividing the amount of benefits paid attributable to employers subject to the tax, during any 12 consecutive months within the 10-year period by total wages, as defined in ORS 657.105, reported by all employers subject to the tax for the four consecutive calendar quarters which includes the quarter in which the 12 consecutive month period ended. All benefits paid from the Unemployment Compensation Trust Fund attributable to employers subject to the tax, including but not limited to the Oregon share of extended benefits and any special state additional benefits, shall be included in the amount of benefits under this subsection.

Â Â Â Â Â  (2) ÂAverage monthly employmentÂ means the total number of persons employed in each month for 12 consecutive months, as reported by employers subject to the tax under this chapter, divided by 12.

Â Â Â Â Â  (3) ÂAverage weekly check amountÂ means the gross amount of benefit payments, excluding extended benefits, made during a 12 consecutive month period, divided by the number of such weekly payments made to all individuals receiving benefits under this chapter during that period. The number and amount of payments made under section 11, chapter 2, Oregon Laws 1982 (first special session), shall be excluded from the computation under this subsection.

Â Â Â Â Â  (4) ÂAdjusted average weekly check amountÂ means the average weekly check amount in a calendar year plus one-half of the increase in the maximum weekly benefit amount plus one-half of the increase in the minimum weekly benefit amount from the week including July 4 immediately preceding such calendar year to the week including July 4 immediately following such calendar year. [1969 c.157 Â§2 (657.458 and 657.459 enacted in lieu of 657.461); 1971 c.463 Â§15; 1977 c.538 Â§3; 1983 c.508 Â§9]

Â Â Â Â Â  657.459 Computation of Fund Adequacy Percentage Ratio. (1) For the purpose of computing employer tax rates, the Director of the Employment Department, or the directorÂs authorized representative, shall compute a ÂFund Adequacy Percentage Ratio.Â This computation shall be made in September of each year and shall be the ratio of the amount in the Unemployment Compensation Trust Fund, as of August 31 preceding the computation, to a calculated amount of benefits that would be paid during the following calendar year if high unemployment were to occur. The calculated amount of benefits shall be determined as follows:

Â Â Â Â Â  (a) Average monthly employment in the calendar year preceding the calculation shall be divided by the average monthly employment in the high benefit cost period with the resulting quotient carried to the fourth decimal place.

Â Â Â Â Â  (b) The adjusted average weekly check amount for the calendar year preceding the calculation shall be divided by the average weekly check amount in the high benefit cost period with the resulting quotient carried to the fourth decimal place.

Â Â Â Â Â  (c) The amount of benefits paid during the high benefit cost period and attributable to employers subject to the tax shall be multiplied by the quotient determined in paragraph (a) of this subsection. The resulting product shall be multiplied by the quotient determined in paragraph (b) of this subsection. All benefits paid from the Unemployment Compensation Trust Fund attributable to employers subject to the tax, including but not limited to the Oregon share of extended benefits and any special state additional benefits, shall be included in the amount of benefits under this subsection.

Â Â Â Â Â  (2) The amount in the Unemployment Compensation Trust Fund, as of August 31 preceding the computation, shall be divided by the final product determined in subsection (1)(c) of this section. The quotient obtained shall be expressed as a percentage and is the ÂFund Adequacy Percentage RatioÂ used to determine the applicable schedule of Table A of ORS 657.462 to be in effect for the succeeding calendar year.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (2) of this section, if the product obtained by multiplying 3.3 times the average monthly employment in the calendar year preceding the calculation times the adjusted average weekly check amount for the calendar year preceding the computation exceeds the amount determined in subsection (1)(c) of this section, such product shall be used in lieu of the amount determined in subsection (1)(c) of this section in the Trust Fund Adequacy Ratio calculation in subsection (2) of this section.

Â Â Â Â Â  (4) Products obtained in subsections (1) and (3) of this section shall be rounded to the nearest dollar. [1969 c.157 Â§3 (657.458 and 657.459 enacted in lieu of 657.461); 1971 c.463 Â§16; 1975 c.354 Â§2; 1977 c.538 Â§4; 1983 c.508 Â§10; 2005 c.22 Â§462]

Â Â Â Â Â  Note: The amendments to 657.459 by section 7, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.459. (1) For the purpose of computing employer tax rates, the Director of the Employment Department, or the directorÂs authorized representative, shall compute a ÂFund Adequacy Percentage Ratio.Â This computation shall be made in September of each year and shall be the ratio of the amount in the Unemployment Compensation Trust Fund, as of August 31 preceding the computation, to a calculated amount of benefits that would be paid during the following calendar year if high unemployment were to occur. The calculated amount of benefits shall be determined as follows:

Â Â Â Â Â  (a) Average monthly employment in the calendar year preceding the calculation shall be divided by the average monthly employment in the high benefit cost period with the resulting quotient carried to the fourth decimal place.

Â Â Â Â Â  (b) The adjusted average weekly check amount for the calendar year preceding the calculation shall be divided by the average weekly check amount in the high benefit cost period with the resulting quotient carried to the fourth decimal place.

Â Â Â Â Â  (c) The amount of benefits paid during the high benefit cost period and attributable to employers subject to the tax shall be multiplied by the quotient determined in paragraph (a) of this subsection. The resulting product shall be multiplied by the quotient determined in paragraph (b) of this subsection. All benefits paid from the Unemployment Compensation Trust Fund attributable to employers subject to the tax, including but not limited to the Oregon share of extended benefits and any special state additional benefits, shall be included in the amount of benefits under this subsection.

Â Â Â Â Â  (2) The amount in the Unemployment Compensation Trust Fund, as of August 31 preceding the computation, shall be divided by the final product determined in subsection (1)(c) of this section. The quotient obtained shall be expressed as a percentage and is the ÂFund Adequacy Percentage RatioÂ used to determine the applicable schedule of Table A of ORS 657.462 to be in effect for the succeeding calendar year.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (2) of this section, if the product obtained by multiplying 3.0 times the average monthly employment in the calendar year preceding the calculation times the adjusted average weekly check amount for the calendar year preceding the computation exceeds the amount determined in subsection (1)(c) of this section, such product shall be used in lieu of the amount determined in subsection (1)(c) of this section in the Trust Fund Adequacy Ratio calculation in subsection (2) of this section.

Â Â Â Â Â  (4) Products obtained in subsections (1) and (3) of this section shall be rounded to the nearest dollar.

Â Â Â Â Â  657.460 [Repealed by 1959 c.606 Â§4]

Â Â Â Â Â  657.461 [1967 c.434 Â§5 (enacted in lieu of 657.464) repealed by 1969 c.157 Â§1 (657.458 and 657.459 enacted in lieu of 657.461)]

Â Â Â Â Â  657.462 Computation of benefit ratio; grouping employers within cumulative taxable payroll percentage limits; assignment of rates. (1) Notwithstanding the provisions of ORS 657.430, the Director of the Employment Department or the directorÂs authorized representative shall, for each calendar year, compute a benefit ratio for each employer who meets the requirements of this section. For an employer whose record has been chargeable with benefits throughout the 12 preceding calendar quarters ending on the computation date, the benefit ratio shall be a quotient obtained by dividing the total benefit charges to the employerÂs record in such 12 calendar quarters by the total of the employerÂs taxable payrolls for the same 12 calendar quarters. For an employer whose record has been chargeable with benefits for at least four or more consecutive calendar quarters but less than 12 consecutive calendar quarters and ending on the computation date, the benefit ratio shall be the quotient obtained by dividing the total benefits charged to the employerÂs record for such consecutive calendar quarters by the total of the employerÂs taxable payrolls for the same period. Benefit ratios shall be carried out to the sixth decimal place.

Â Â Â Â Â  (2) A listing shall be prepared of all employers meeting the requirements of this section and whose account is open according to Employment Department records as of August 31 following the computation date. This listing shall start with the employer having the lowest benefit ratio and progress through the employer having the highest benefit ratio. The listing shall show for each employer (a) the benefit ratio, (b) taxable payroll for the four calendar quarters immediately preceding the computation date, and (c) a cumulative total consisting of the sum of such employerÂs taxable payroll and the taxable payroll of all other preceding employers on the list.

Â Â Â Â Â  (3) The department shall group all employers in accordance with the cumulative taxable payroll percentage limits for the schedule in effect under Table A. All employers who fall within the same group will be assigned the tax rate for that group. However, if this grouping results in the taxable payroll of an employer falling in two groups, such employer and any other employer with the same benefit ratio shall be assigned the lower of the two applicable rates. Fractions of a cent will be dropped in computing taxable payroll limits used in Table A. The schedule in effect shall be in accordance with the Fund Adequacy Percentage Ratios set forth in Table A.

______________________________________________________________________________

TABLE A

Â Â Â Â Â  (Taxable Payroll referred to is the total for all the eligible firms for the four calendar quarters preceding and ending on the computation date)

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and Over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.2%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.5%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.8%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.0%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.2%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

____________________________________________________________________________

[1963 c.302 Â§2; 1967 c.434 Â§3; 1973 c.810 Â§2; 1975 c.354 Â§3; 1981 c.751 Â§4; 1983 c.818 Â§1; 1995 c.173 Â§1; 2001 c.885 Â§2]

Â Â Â Â Â  Note: The amendments to 657.462 by section 8, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.462. (1) The Director of the Employment Department or the directorÂs authorized representative shall, for each calendar year, compute a benefit ratio for each employer who meets the requirements of this section. For an employer whose record has been chargeable with benefits throughout the 12 preceding calendar quarters ending on the computation date, the benefit ratio shall be a quotient obtained by dividing the total benefit charges to the employerÂs record in the 12 calendar quarters by the total of the employerÂs taxable payrolls for the same 12 calendar quarters. For an employer whose record has been chargeable with benefits for at least four or more consecutive calendar quarters but less than 12 consecutive calendar quarters and ending on the computation date, the benefit ratio shall be the quotient obtained by dividing the total benefits charged to the employerÂs record for the consecutive calendar quarters by the total of the employerÂs taxable payrolls for the same period. Benefit ratios shall be carried out to the sixth decimal place.

Â Â Â Â Â  (2) A listing shall be prepared of all employers meeting the requirements of this section and whose account is open according to Employment Department records as of August 31 following the computation date. This listing shall start with the employer having the lowest benefit ratio and progress through the employer having the highest benefit ratio. The listing shall show for each employer:

Â Â Â Â Â  (a) The benefit ratio;

Â Â Â Â Â  (b) The taxable payroll for the four calendar quarters immediately preceding the computation date; and

Â Â Â Â Â  (c) A cumulative total consisting of the sum of the employerÂs taxable payroll and the taxable payroll of all other preceding employers on the list.

Â Â Â Â Â  (3) The department shall group all employers in accordance with the cumulative taxable payroll percentage limits for the schedule in effect under Table A. All employers who fall within the same group will be assigned the tax rate for that group. However, if the grouping results in the taxable payroll of an employer falling in two groups, the employer and any other employer with the same benefit ratio shall be assigned the lower of the two applicable rates. Fractions of a cent will be dropped in computing taxable payroll limits used in Table A. The schedule in effect shall be in accordance with the Fund Adequacy Percentage Ratios set forth in Table A.

______________________________________________________________________________

TABLE A

Â Â Â Â Â  (Taxable Payroll referred to is the total for all the eligible firms for the four calendar quarters preceding and ending on the computation date)

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and Over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.2%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.5%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.0%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.2%Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

3.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

3.1%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.3%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.5%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.7%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.9%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

4.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.6%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.8%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

5.0%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.2%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.4%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

_____________________________________________________________________________

Â Â Â Â Â  657.463 Tax rate schedules. (1) Notwithstanding the tax rate imposed by ORS 657.462 and subject to the tax rate imposed by ORS 657.439, for wages paid during a calendar quarter, the tax rate paid by each employer subject to ORS 657.435 and 657.462 shall be determined in accordance with schedule I B, II B, III B, IV B, V B, VI B, VII B or VIII B, whichever schedule is determined pursuant to ORS 657.459 and 657.462 to be in effect for the year. The schedules are adopted as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and Over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

0.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.31%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

1.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

1.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.91%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII B

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.11%Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

3.01%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.21%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.41%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.61%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.81%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.31%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.51%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.71%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.91%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.11%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

______________________________________________________________________________

Â Â Â Â Â  (2) Notwithstanding the tax rate imposed by ORS 657.462, each employer subject to this chapter, other than employers whose assigned tax rate is 5.4 percent, shall pay to the Employment Department for each calendar quarter an amount equal to nine one-hundredths of a percent of wages subject to tax under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the Director of the Employment Department prescribes otherwise. After deduction of the actual shared costs of the Employment Department in collecting the amounts under this subsection, all such moneys shall be paid into the Supplemental Employment Department Administration Fund. [2005 c.183 Â§2]

Â Â Â Â Â  Note: 657.463 applies to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005.

Â Â Â Â Â  657.464 [1963 c.302 Â§3; repealed by 1967 c.434 Â§4 (657.461 enacted in lieu of 657.464)]

Â Â Â Â Â  657.465 [Repealed by 1955 c.655 Â§22 (657.466 enacted in lieu of 657.465)]

Â Â Â Â Â  657.466 [1955 c.655 Â§23 (enacted in lieu of 657.465); 1957 c.699 Â§9; renumbered 657.471]

Â Â Â Â Â  657.467 Amounts included in fund adequacy percentage ratio computations. Notwithstanding the payment of regular and extended unemployment insurance benefits to employees of employing units which reimburse the fund in lieu of taxes from moneys in the Unemployment Compensation Trust Fund, such moneys shall be included with the balance in the Unemployment Compensation Trust Fund in any computation of a fund adequacy percentage ratio under this chapter as though said moneys had been reimbursed to the fund as provided in ORS 657.505. Should advance payments made by reimbursing employers exceed the amount of benefit payments, the excess amount shall be excluded from the fund balance. [1965 c.359 Â§3; subsection (2) enacted as 1967 c.435 Â§12; 1971 c.463 Â§17; 1977 c.538 Â§5]

Â Â Â Â Â  657.468 [1971 c.56 Â§2; repealed by 1975 c.354 Â§4]

Â Â Â Â Â  657.470 [Repealed by 1963 c.302 Â§4]

Â Â Â Â Â  657.471 Manner of charging benefits to employer. (1) Subject to the provisions of subsections (2) to (7) and (10) of this section, benefits paid to an eligible individual shall be charged to each of the individualÂs employers during the base year in the same proportion that the wages paid by each employer to the individual during the base year bear to the wages paid by all employers to that individual during that year.

Â Â Â Â Â  (2) With the exception of a political subdivision electing to pay taxes under ORS 657.509, an employerÂs account shall not be charged with benefits paid an unemployed individual in excess of one-third of the base year wages paid that individual while in the employ of such employer.

Â Â Â Â Â  (3) Benefits paid to an individual for unemployment immediately after the expiration of a period of disqualification for having left work of an employer voluntarily without good cause shall not be charged to that employer.

Â Â Â Â Â  (4) Benefits paid to an individual for unemployment immediately after the expiration of a period of disqualification for having been discharged by an employer for misconduct shall not be charged to that employer.

Â Â Â Â Â  (5) Benefits paid without any disqualification to an individual shall not be charged to an employer of the individual for the immediate period of unemployment when:

Â Â Â Â Â  (a) The individual left work of the employer voluntarily for good cause not attributable to the employer; or

Â Â Â Â Â  (b) The employer discharged the individual because the individual was unable to satisfy a job prerequisite required by law or administrative rule.

Â Â Â Â Â  (6) If it is determined under the provisions of subsection (3), (4) or (5) of this section that benefits paid to an individual shall not be charged to an employer, such employerÂs account shall not be charged for any benefits paid for any subsequent period or periods of unemployment during that individualÂs affected benefit year or during any benefit year beginning within 52 weeks subsequent to the affected benefit year.

Â Â Â Â Â  (7) If a base-year employer, not otherwise eligible for relief of charges for benefits under this section, receives notification of an initial valid determination of a claim filed by an individual who:

Â Â Â Â Â  (a) Left work of such employer voluntarily and not attributable to the employer, such employer may request relief of charges within 30 days of the date the notice provided for in ORS 657.266 is mailed or delivered to the employer. The request must advise the Director of the Employment Department in writing the date of such leaving and that such leaving was voluntary and not attributable to the employer and the reason therefor. Upon receipt of such notice from the employer the director shall investigate the separation and if the resulting determination, which shall be made by the director, establishes that the leaving was voluntary and not attributable to the employer, that employerÂs account shall not be charged with benefits during that individualÂs benefit year. If the individual was reemployed by such employer prior to the filing of the initial valid claim, the employer shall not receive relief of the employerÂs account under this subsection;

Â Â Â Â Â  (b) Was disqualified for the individualÂs most recent separation from such employer by the directorÂs decision that found the individual has been discharged for misconduct connected with the work, that employer may request relief of charges within 30 days of the date the notice provided for in ORS 657.266 is mailed or delivered to the employer. Upon receipt of such request from the employer, the director shall examine department records and if the requirements of this subsection have been met shall grant the relief of charges to that employer for benefits paid to the individual during the benefit year; or

Â Â Â Â Â  (c) Was discharged for reasons that would be disqualifying under ORS 657.176 (2)(a), (b), (f), (g) or (h), the employer may request relief of charges within 30 days of the date the notice provided for in ORS 657.266 is mailed or delivered to the employer. The request must specify the date of the discharge and the reasons why the employer believes the discharge was for reasons that would be disqualifying under ORS 657.176 (2)(a), (b), (f), (g) or (h). Upon receipt of the request from the employer, the director shall review the information provided by the employer and determine whether the employer is entitled to relief of charges for benefits paid to the individual during the benefit year. If the director determines that the employer is entitled to such relief of charges, the director shall grant the relief.

Â Â Â Â Â  (8) The determination of the director under subsection (7)(a) and (c) of this section shall be final in all cases unless an application for hearing is filed within 20 days after delivery of such decision, or, if mailed, within 20 days after the same was mailed to the employerÂs last-known address. When a request for hearing has been timely filed, an administrative law judge shall be assigned to conduct a hearing. After the administrative law judge has afforded all parties an opportunity for a fair hearing, the administrative law judge shall affirm or reverse the decision and promptly notify all parties entitled to notice of the decision and the reasons therefor. Decisions of the administrative law judge under this subsection become final and may be judicially reviewed as provided in ORS 657.684 to the extent applicable.

Â Â Â Â Â  (9) If the director finds that an employer or any employee, officer or agent of an employer, in submitting facts under subsection (7) or (8) of this section willfully makes a false statement or representation or willfully fails to report a material fact concerning the termination of an individualÂs employment, the director shall make a determination thereon charging the employerÂs reserve account not less than two nor more than 10 times the weekly benefit amount of the claimant or claimants, as the case may be. The director shall give notice to the employer of the determination under this subsection and such decision of the director shall become final unless an application for hearing is filed in accordance with subsection (8) of this section.

Â Â Â Â Â  (10) Benefits paid to an individual shall not be charged to a base-year employer if:

Â Â Â Â Â  (a) The employer furnished part-time work to the individual during the base year;

Â Â Â Â Â  (b) The individual has become eligible for benefits because of loss of employment with one or more other employers;

Â Â Â Â Â  (c) The employer has continued to furnish part-time work to the individual in substantially the same amount as during the individualÂs base year; and

Â Â Â Â Â  (d) The employer requests relief of charges within 30 days of the date the notice provided for in ORS 657.266 is mailed or delivered to the employer. [Formerly 657.466; 1967 c.435 Â§5; 1973 c.300 Â§12; 1975 c.257 Â§10; 1977 c.294 Â§6; 1983 c.518 Â§1; 1993 c.778 Â§22; 1995 c.79 Â§332; 1995 c.683 Â§1; 1997 c.59 Â§2; 1999 c.416 Â§1; 1999 c.849 Â§130; 1999 c.970 Â§1; 2003 c.75 Â§102; 2003 c.792 Â§3]

Â Â Â Â Â  657.472 [1957 c.699 Â§8(3); repealed by 1963 c.354 Â§1 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672)]

Â Â Â Â Â  657.473 Statement of benefits charged to employerÂs account. Employers subject to this chapter may be furnished, upon written request, a statement of benefits charged to their accounts at such times and in such form as may be determined by the Director of the Employment Department. Nothing in this section shall in any way be construed as to relieve an employerÂs account from benefit charges nor to grant any appeal therefrom. [1967 c.435 Â§2]

Â Â Â Â Â  657.475 Where a number of the same workers are normally employed by several employers; records; contributions; charging benefits. (1) Where a number of workers are normally employed in employment in the course of a year by several employers, such employers, with the approval of the Director of the Employment Department, may appoint an agent who shall maintain such records and prepare and file such returns and reports as are required under this chapter in respect to such workers, including returns and reports of wages paid and payable to such workers, and may pay the employersÂ contributions levied under this chapter in respect to wages paid and payable to such workers and shall perform such other acts on behalf of such employers as the director may authorize, all in the same manner as though such agent were the employer of such workers.

Â Â Â Â Â  (2) The director may, by regulation, provide for the manner of crediting to each such employer the employment experience of such group of employers who have appointed such agent with respect to such workers, for the purpose of any classification of employers made pursuant to this chapter for the determination of future rates of employersÂ contributions.

Â Â Â Â Â  (3) Any of such employers who operate or do business in more than one place may, with the approval of the director, appoint a separate agent in each such place.

Â Â Â Â Â  (4) This section shall not be construed to make such agent the employer of such workers, or relieve any employer of obligations to comply with the terms of this chapter, except to the extent that such obligations are discharged by such agent.

Â Â Â Â Â  657.477 Related corporations as common paymaster; treatment of compensation for services. For purposes of this chapter, if two or more related corporations concurrently employ the same individual and compensate such individual through a common paymaster which is one of such corporations, each such corporation shall be considered to have paid as remuneration to such individual only the amounts actually disbursed by it to such individual, and shall not be considered to have paid as remuneration to such individual amounts actually disbursed to such individual by another of such corporations. [1979 c.255 Â§2]

Â Â Â Â Â  657.480 Effect of transfer of trade or business; partial transfer; penalties; rules. (1) If an employer transfers its trade or business or a portion of its trade or business to another employer, the portion of unemployment experience attributable to the transferred trade or business shall be transferred to the acquiring employer.

Â Â Â Â Â  (2)(a) If a person is not an employer when the person acquires a trade or business or a portion of a trade or business of an employer, the unemployment experience of the acquired trade or business shall be transferred to the person unless the Director of the Employment Department finds that the person acquired the trade or business solely or primarily for the purpose of obtaining a lower tax rate.

Â Â Â Â Â  (b) The person described in paragraph (a) of this subsection is not entitled to a tax rate of less than the tax rate assigned under ORS 657.435 unless and until the person, based upon the personÂs unemployment experience and the unemployment experience of the trade or business transferred, has throughout the 12 consecutive months preceding the computation date had its account chargeable with benefits.

Â Â Â Â Â  (c) If the director finds that a person acquired a trade or business solely or primarily for the purpose of obtaining a lower tax rate, the director shall deny a transfer of unemployment experience. In determining whether a person acquired a trade or business solely or primarily for the purpose of obtaining a lower tax rate, the director shall use objective factors that may include:

Â Â Â Â Â  (A) The cost of acquiring the trade or business;

Â Â Â Â Â  (B) Whether the person continued the business activities of the transferred trade or business;

Â Â Â Â Â  (C) How long the person continued the business activities of the transferred trade or business; or

Â Â Â Â Â  (D) Whether a substantial number of new employees were hired for the performance of duties unrelated to the business activities of the trade or business that were conducted before the transfer.

Â Â Â Â Â  (3)(a) A person may not engage in activity to transfer or acquire, or to attempt to transfer or acquire, a trade or business or any portion of a trade or business solely or primarily for the purpose of obtaining a lower tax rate. If a person knowingly engages in activity to transfer or acquire, or to attempt to transfer or acquire, a trade or business or any portion of a trade or business solely or primarily for the purpose of obtaining a lower tax rate, the director shall assign the person the highest tax rate designated under this chapter for the rate year during which the activity occurred and for the next three rate years. However, if the person is already subject to the highest tax rate for a year, or if the amount of increase in the personÂs tax rate would be less than two percentage points for the year, the director shall impose an additional penalty tax rate of two percentage points added to the calculated tax rate.

Â Â Â Â Â  (b) A person may not advise another person to engage in activity to transfer or acquire, or to attempt to transfer or acquire, a trade or business or any portion of a trade or business solely or primarily for the purpose of obtaining a lower tax rate. In addition to any other penalty provided by law, the director may assess a civil penalty not to exceed $10,000 against a person that knowingly advises another person to engage in activity to transfer or acquire, or to attempt to transfer or acquire, a trade or business or any portion of a trade or business solely or primarily for the purpose of obtaining a lower tax rate. The director shall deposit all sums collected as civil penalties under this paragraph into the Employment Department Special Administrative Fund. An assessment under this paragraph is final unless within 20 days after the mailing of the notice of assessment the person files an application for a hearing under ORS 657.683.

Â Â Â Â Â  (c) As used in this subsection, ÂknowinglyÂ means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the law.

Â Â Â Â Â  (4) The director shall adopt necessary rules and procedures regarding the transfer of unemployment experience for purposes of establishing employer tax rates under this chapter to ensure that higher tax rates are not avoided through the transfer or acquisition of a trade or business or a portion of a trade or business. In adopting rules under this section, the director shall consider and strive to meet the minimum requirements in any guidance or regulations issued by the United States Department of Labor. [Amended by 1977 c.538 Â§6; 1999 c.513 Â§1; 2005 c.35 Â§2]

Â Â Â Â Â  Note: Section 4, chapter 35, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. For the period of one year after the effective date of this 2005 Act [January 1, 2006], the Director of the Employment Department shall waive all civil penalties and interest under ORS 657.480 and may not initiate any criminal prosecution under ORS 657.990 (3) if both of the following conditions are met:

Â Â Â Â Â  (1) The person voluntarily contacts the Employment Department to resolve any issue of past activity that could be construed as prohibited under ORS 657.480; and

Â Â Â Â Â  (2) The person pays all past due taxes owed as a result of the improper but previously undetected transfers of unemployment experience. [2005 c.35 Â§4]

Â Â Â Â Â  657.485 Notice of rate; request for hearing; procedure for redetermination. (1) An employer, when notified that the employer has been determined an employer subject to this chapter, shall also be notified of the tax rate for the employer as determined pursuant to this chapter. Such tax rate shall become conclusive and binding upon the employer unless within 20 days after the mailing of the notice to the last-known address of the employer as shown on the records of the Director of the Employment Department, or in the absence of mailing, within 20 days after the delivery of such notice, the employer files a request for hearing with the director, setting forth the reason therefor.

Â Â Â Â Â  (2) An employer whose rate has been determined in accordance with the provisions of ORS 657.462, shall be notified of the tax rate for the employer not later than November 15 of the year preceding the calendar year for which the rate is applicable. An employer whose account is open according to the Employment Department records as of November 15 but whose tax rate was not determined under ORS 657.462 shall be notified of the tax rate for the following calendar year by November 15 or as soon as possible thereafter. Such tax rate shall become conclusive and binding upon the employer unless, within 20 days after the mailing of the notice to the last-known address of the employer as shown by the records of the director or, in the absence of mailing, within 20 days after the delivery of such notice, the employer files a written application for review and redetermination with the director, setting forth the reasons therefor.

Â Â Â Â Â  (3) If a valid application is filed within the time provided in subsection (2) of this section, an authorized representative of the director shall review the determination and notify the employer in writing thereof. If the review results in a change in either the employerÂs tax rate or information included on the original tax rate notice, an amended notice shall be provided the employer.

Â Â Â Â Â  (4) The decision of the authorized representative reflecting the result of the review provided for in subsection (3) of this section shall become final and conclusive and binding upon the employer unless the employer, within 20 days after delivery of the notice, or if mailed, within 20 days after the same was mailed to the last-known address of the employer, files a request for hearing with the director. The request shall be in writing and shall state that the decision of the authorized representative is incorrect and the reasons therefor.

Â Â Â Â Â  (5) When a valid request for hearing has been filed, as provided in subsections (1) and (4) of this section, a hearing shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 unless a hearing has previously been afforded the employer on the same grounds as set forth in the request. The administrative law judge shall give notice of the time and place of hearing to the director or authorized representative of the director and shall also give notice to the employer by mail directed to the last-known address of record with the director. Hearings under this subsection shall be conducted in accordance with this chapter. The filing of a request for hearing with respect to a disputed tax rate shall not affect the right of the director or authorized representative of the director to perfect any liens provided by this chapter.

Â Â Â Â Â  (6) After hearing, the administrative law judge shall enter findings of fact and decision either affirming or modifying the tax rate notice. The employer and the director shall be promptly notified of the decision of the administrative law judge. All testimony at any hearing held before an administrative law judge under this section shall be recorded but need not be transcribed unless a petition for judicial review from the decision of the administrative law judge is filed in the manner and within the time prescribed in ORS 657.487.

Â Â Â Â Â  (7) A decision of the administrative law judge is final on the date of notification or the mailing thereof to the director and to the employer at the last-known address of record with the director, and shall become conclusive and binding upon the employer and the director unless a petition for judicial review is filed in the manner and within the time prescribed in ORS 657.487.

Â Â Â Â Â  (8) No employer shall have any standing, in any proceeding involving tax rate or tax liability, to contest the chargeability to the account of the employer of any benefits paid in accordance with a determination, redetermination or decision pursuant to ORS 657.265, 657.266 to 657.269 and 657.270 to 657.290, except upon the ground that the services on the basis of which such benefits were found to be chargeable did not constitute services performed in employment for the employer or for a predecessor employer and only in the event that the employer or the predecessor was not a party to such determination, redetermination or decision or to any other proceeding under this chapter in which the character of such service was determined. At any hearing under this section the tax rate determined by the director or authorized representative of the director shall be prima facie correct and the burden shall be upon the protesting employer to prove it is incorrect. [Amended by 1959 c.583 Â§22; 1965 c.210 Â§5; 1971 c.734 Â§95; 1977 c.538 Â§7; 1993 c.778 Â§16; 1999 c.849 Â§Â§132,133; 2003 c.75 Â§51]

Â Â Â Â Â  657.487 Judicial review of decisions under ORS 657.485. Judicial review of decisions or orders under ORS 657.485 shall be as provided for review of orders in contested cases in ORS chapter 183, except that the petition shall be filed within 20 days after the order is final. The Director of the Employment Department may file petition for judicial review in accordance with this section from decisions of the administrative law judge. [1971 c.734 Â§97; 1977 c.538 Â§8; 1999 c.849 Â§135; 2003 c.75 Â§103]

Â Â Â Â Â  657.490 Employer or employee has no prior right to employerÂs contributions. This chapter shall not be construed to grant any employer or any individual in the service of the employer prior claims or rights to the amount paid by the employer into the fund.

Â Â Â Â Â  657.495 Fraud in lowering contributions. No person shall willfully make a false statement or misrepresentation to lower contributions paid to the fund.

COLLECTION OF TAXES

Â Â Â Â Â  657.504 Applicability of noncharging provisions. (1) The noncharging provisions of this chapter, including but not limited to ORS 657.327, 657.360, 657.471 and 657.770, do not apply to employers making reimbursement payments or payments in lieu of taxes in accordance with ORS 657.505.

Â Â Â Â Â  (2) The noncharging provisions of this chapter apply to taxpaying Indian tribes, except that, notwithstanding ORS 657.327, one-half of extended benefits applicable to an Indian tribe paying taxes under ORS 657.505 shall be charged to the Indian tribe. [1973 c.118 Â§4; subsection (2) of 2005 Edition enacted as 2005 c.181 Â§2]

Â Â Â Â Â  657.505 Payment of and liability for taxes; rules. (1) On and after January 1, 1936, taxes shall be payable by each employer then subject to this chapter. Taxes shall become payable by any other employer on and after the date on which the employer becomes subject to this chapter.

Â Â Â Â Â  (2) An employer shall be liable for taxes on all wages paid for services performed on or after the first day of a calendar quarter.

Â Â Â Â Â  (3) Taxes of an employer shall not become payable until this chapter has been approved by the Secretary of Labor, and notice of such approval has been given to the Governor as provided in section 3304 of the Federal Unemployment Tax Act.

Â Â Â Â Â  (4) All taxes shall be paid to and collected by the Director of the Employment Department at such times and in such manner as the director may prescribe and upon collection, shall be deposited in the Unemployment Compensation Trust Fund.

Â Â Â Â Â  (5) In lieu of taxes required of all other employers subject to this chapter, the state shall pay into the fund an amount equivalent to the amount of all regular benefits and all extended benefits paid out to claimants who during the applicable base year were paid wages by the state. Payments required under this section shall be payable from the General Fund of the state, except that if a claimant was paid wages by the state during the base year from a special or administrative fund provided for by law, the payment into the fund shall be made from such special or administrative fund with the approval of the Oregon Department of Administrative Services.

Â Â Â Â Â  (6) Any political subdivision subject to this chapter shall, in lieu of taxes required of other employers subject to this chapter, pay into the fund an amount equivalent to the amount of all regular benefits and all extended benefits paid out to claimants who during the applicable base year were paid wages by the political subdivision.

Â Â Â Â Â  (7)(a) Any nonprofit employing unit or any Indian tribe subject to or electing coverage under this chapter shall pay taxes under the provisions of ORS 657.475 and 657.480. However:

Â Â Â Â Â  (A) Such nonprofit employing unit may elect to make reimbursement payments into the Unemployment Compensation Trust Fund in an amount equivalent to the amount of regular benefits and one-half of extended benefits paid out to claimants who during the applicable base period were paid wages by such nonprofit employing unit. Such reimbursement payments shall be deemed to be taxes for all purposes of this chapter.

Â Â Â Â Â  (B) Such Indian tribe may elect to make reimbursement payments into the Unemployment Compensation Trust Fund in an amount equivalent to the amount of regular benefits and all extended benefits paid out to claimants who during the applicable base period were paid wages by the Indian tribe. Such reimbursement payments shall be deemed to be taxes for all purposes of this chapter.

Â Â Â Â Â  (b) A nonprofit employing unit or an Indian tribe may elect to make reimbursement payments by filing with the director a written notice to this effect within the 30-day period following the close of the calendar quarter in which the nonprofit employing unit or Indian tribe became an employer, or may make a timely election within 30 days after the director finds the nonprofit employing unit or Indian tribe in default with respect to payment of taxes if the director has not found the default to be due to an intent to postpone or avoid either payment of taxes due the Unemployment Compensation Trust Fund or the election to make reimbursement payments pursuant to this paragraph. A nonprofit employing unit or an Indian tribe failing to submit a timely notice of election of reimbursement shall be liable for taxes on any wages paid for services performed for such nonprofit employing unit or Indian tribe for two calendar years. Such nonprofit employing unit or Indian tribe will remain liable for taxes for any calendar year thereafter unless a written notice of election of reimbursement is filed with the director by January 31 of such calendar year. The director shall for good cause extend the period within which a notice of election of reimbursement must be filed for an additional 30 days.

Â Â Â Â Â  (c) Elections of reimbursement shall continue until canceled but shall be for a period of not less than two calendar years. Any nonprofit employing unit or Indian tribe may cancel such election, and pay taxes as any other employer, by filing with the director a written notice of its intention to cancel such election by January 31 of the year in which the cancellation is to be effective. The director may for good cause extend the period within which a notice of cancellation may be filed for an additional 30 days. Once a cancellation is effective the nonprofit employing unit or Indian tribe must pay taxes for two calendar years before it is again eligible for election of reimbursement. An employer whose election of reimbursement has been canceled shall thereafter be liable for taxes at the rate assigned an employer in accordance with ORS 657.435 until such employer is eligible for a rate based on the experience of the employer in accordance with the provisions of ORS 657.475 and 657.480.

Â Â Â Â Â  (d) Each nonprofit employing unit that elects to reimburse the fund shall, within 30 days after the effective date of its election, either execute and file with the director a surety bond or deposit with the director money, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security as approved by the director. The amount of the bond or deposit shall be two percent of the nonprofit employing unitÂs total wages paid for employment covered by this chapter for the four calendar quarters immediately preceding the effective date of the election. If the nonprofit employing unit did not pay wages in each of such four calendar quarters, the amount of the bond or deposit shall be as determined by the director. The amount of the bond or deposit shall not exceed the amount of taxes the nonprofit employing unit would have been assessed at the maximum tax rate for the same period had not the nonprofit employing unit elected to make reimbursement payments. However, no surety bond or deposit shall be required of an institution of higher education, unless in the discretion of the director the director determines that a surety bond or deposit shall be required of such an institution.

Â Â Â Â Â  (A) Any bond or letter of credit deposited under this paragraph shall be in force for a period of not less than two calendar years and shall be renewed with the approval of the director, at such times as the director may prescribe, but not less frequently than at two year intervals as long as the nonprofit employing unit continues to be liable for reimbursement payments. The director shall require adjustments to be made in a previously filed bond or letter of credit as the director deems appropriate. If the bond or letter of credit is to be increased, the bond or letter of credit shall be filed by the nonprofit employing unit within 30 days of the date notice of the required adjustment was mailed or otherwise delivered to it. Failure by any nonprofit employing unit covered by such bond or letter of credit to pay the full amount of reimbursements when due, together with any applicable interest and penalties, shall render the surety liable on said bond or the issuer liable on the letter of credit to the extent of the amount thereof including interest and penalties assessed pursuant to this chapter.

Â Â Â Â Â  (B) Any deposit of money or security in accordance with this paragraph shall be retained by the director. Money shall be deposited in the Employment Tax Guarantee Fund. When liability under the election is terminated the deposit shall be returned to the nonprofit employing unit, less any deductions as hereinafter provided. The director may transfer moneys from the Employment Tax Guarantee Fund or sell securities deposited as necessary to satisfy any due and unpaid reimbursements and any applicable interest and penalties. The director shall require the nonprofit employing unit within 30 days following transfer of a money deposit or sale of securities to deposit sufficient additional money or securities to restore the original deposit in full. The director may, at any time, review the adequacy of the deposit made by any nonprofit employing unit. If, as a result of such review, the director determines that an adjustment is necessary, the director shall require the nonprofit employing unit to make an additional deposit within 30 days of written notice of the determination or shall return to it such portion of the deposit as the director no longer considers necessary, whichever action is appropriate.

Â Â Â Â Â  (C) If any nonprofit employing unit fails to file a bond or make a deposit, or to file a bond in an increased amount or to increase or make whole the amount of a previously made deposit, as provided in this section, the director may terminate such nonprofit employing unitÂs election to make reimbursement payments. The director may extend for good cause the applicable filing, deposit or adjustment period by not more than 30 days. A nonprofit employing unit having its election terminated under this section shall pay taxes for a period of two calendar years before it is again eligible for election to reimburse.

Â Â Â Â Â  (8)(a) At the end of each calendar quarter, or at the end of any other period as prescribed by the director, the director shall determine the amount of payments in lieu of taxes or reimbursement payments required, under subsections (5), (6) and (7) of this section, and shall bill each employer for such amount. If a claimant during a base year was employed by an employer liable for payments in lieu of taxes or reimbursement payments and other employers subject to the tax rate provisions of this chapter, the amount to be paid into the fund by employers liable for payments in lieu of taxes or reimbursement payments shall be an amount that is in the same proportion that the wages paid by each employer to the individual during the base year bear to the wages paid by all employers to that individual during that year.

Â Â Â Â Â  (b) In determining the amount of payments in lieu of taxes or reimbursement payments, benefits paid for any reason shall be included if such benefits or any portion thereof were paid as a result of wages earned in the employ of an employer required to make reimbursing payments or payments in lieu of taxes. Such benefits paid include but are not limited to payments made as a result of a determination or payments erroneously or incorrectly paid or paid as a result of a determination of eligibility that is subsequently reversed. Any benefit payments described in this paragraph that are subsequently recovered by the Employment Department will be credited on a pro rata basis to the account of the employer that reimbursed the fund for such benefits.

Â Â Â Â Â  (c) Payment of any bill rendered under paragraph (a) of this subsection shall be made not later than the last day of the month immediately following the month in which such bill was mailed to the last-known address of the employer or was otherwise delivered to it. The director may assess a nonprofit employing unit or an Indian tribe for past due taxes and such assessment shall be subject to the same interest, penalties, enforcement, appeal and any other provisions of this chapter that apply to taxes assessed pursuant to ORS 657.681.

Â Â Â Â Â  (d) If a nonprofit employing unit is delinquent in making reimbursement payments as required under this section, the director may terminate the nonprofit employing unitÂs election and the nonprofit employing unit must pay taxes for two calendar years before it is again eligible for election of reimbursement. Any employer whose election is terminated under provisions of this subsection shall remain liable for reimbursement payments for any benefits paid based on wages received prior to the effective date of termination of the election.

Â Â Â Â Â  (e)(A) If an Indian tribe fails to make reimbursement payments as required under this section, including assessments of interest and penalties, within 90 days of receipt of the delinquency or bill, the director shall terminate the Indian tribeÂs election and the Indian tribe must pay taxes for two calendar years before it is again eligible for election of reimbursement. Any employer whose election is terminated under the provisions of this subsection remains liable for reimbursement payments for any benefits paid based on wages received before the effective date of termination of the election.

Â Â Â Â Â  (B) Services performed for an Indian tribe may not be treated as employment for purposes of this chapter if, after all collection activities considered necessary by the director have been exhausted, the Indian tribe or any unit of the Indian tribe fails to make required payments, including contributions, reimbursement payments and assessments of interest and penalties.

Â Â Â Â Â  (C) Services performed for an Indian tribe that has lost coverage under subparagraph (B) of this paragraph may be treated as employment for purposes of this chapter if the Indian tribe makes all required payments, including contributions, reimbursement payments and assessments of interest and penalties.

Â Â Â Â Â  (D) For purposes of this section, an Indian tribe and any units of the Indian tribe that separately elect coverage are jointly and severally liable for all required payments, including contributions, reimbursement payments and assessments of interest and penalties.

Â Â Â Â Â  (E) The director shall notify the United States Internal Revenue Service and the United States Department of Labor if an Indian tribe fails to make payments required under this section, including assessments of interest and penalties, within 90 days of receipt of a final notice of assessment.

Â Â Â Â Â  (9) Notwithstanding the provisions of subsections (5), (6), (7) and (8) of this section, each employing unit that is required to make payments in lieu of taxes or has elected to make reimbursement payments may request permission to make advance or budget payments in accordance with rules adopted by the director.

Â Â Â Â Â  (10) Two or more employers that have become liable for payments in lieu of taxes or reimbursement payments, in accordance with the provisions of subsections (5), (6) and (7) of this section, may file a joint application to the director for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each application shall identify and authorize a group representative to act as the groupÂs agent for the purpose of this subsection. Upon the approval of the director of the application, the director shall establish a group account for such employers effective as of the beginning of the calendar quarter in which the director receives the application and shall notify the groupÂs agent of the effective date of the account. Such account shall remain in effect for not less than two years and thereafter until terminated at the discretion of the director or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group. The director shall prescribe such rules as the director deems necessary with respect to application for establishment, maintenance and termination of group accounts. This subsection shall not be construed to make such agent the employer of such workers, or relieve any employer of the obligations of the employer to comply with the terms of this chapter, except to the extent that such obligations are discharged by such agent as provided thereunder. [Amended by 1957 c.682 Â§6; 1971 c.463 Â§18; 1973 c.118 Â§2; 1977 c.446 Â§7; 1989 c.329 Â§4; 1989 c.609 Â§3; 1991 c.67 Â§161; 1991 c.331 Â§96; 1997 c.631 Â§516; 2001 c.572 Â§12; 2003 c.401 Â§1; 2005 c.218 Â§15]

Â Â Â Â Â  657.506 Reports and taxes for musicians under contract; applicability. (1) The person or organization engaging the services of a musician or musicians shall be considered the employer for the purposes of this chapter, except when the services are performed pursuant to a written contract that expressly designates one or more musicians who sign the contract as responsible for the filing of any reports and the payment of any taxes based upon wages or earnings of a musician or musicians performing services under the contract. A written contract that so designates a musician or musicians as responsible shall be conclusive evidence that the person or organization engaging the services is not the employer of a musician or musicians performing services under the contract. The musician or musicians who sign a written contract designating them as responsible shall, for purposes of this chapter, be considered the employer of any musician performing services under the contract who did not sign the contract.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to services performed for:

Â Â Â Â Â  (a) A nonprofit employing unit;

Â Â Â Â Â  (b) This state;

Â Â Â Â Â  (c) A political subdivision of this state; or

Â Â Â Â Â  (d) An Indian tribe. [1965 c.392 Â§2; 1977 c.538 Â§9; 1983 c.545 Â§1; 2001 c.572 Â§13; 2005 c.218 Â§17]

Â Â Â Â Â  657.507 EmployerÂs security for payment of contributions. (1) If upon satisfactory evidence the Director of the Employment Department finds it necessary for the protection of the Unemployment Compensation Trust Fund, the director may require any employer subject to this chapter, except the state, including every state officer, board, commission, department, institution, branch, agency or political subdivision, to deposit and keep on deposit, with the director, a sum equal to the contributions due the director upon the employerÂs payroll or estimated payroll covering a period of three calendar quarters.

Â Â Â Â Â  (2) The director may, at the discretion of the director and in lieu of such deposit, accept a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in a form acceptable to the director to secure payment of contributions to become due the fund. The deposit or posting of the bond or letter of credit shall not relieve the employer from making contributions to the fund based on the payroll of the employer as provided by this chapter. The director may, at the discretion of the director, at any time apply such deposit or bond or letter of credit or part thereof to the delinquencies or indebtedness of the employer arising under any provision of this chapter.

Â Â Â Â Â  (3) Any deposit, letter of credit or bond shall be deemed for all purposes to become the sole property of the Director of the Employment Department and shall be deposited in the Employment Tax Guarantee Fund and held for the sole benefit of the Unemployment Compensation Trust Fund and the Employment Department Special Administrative Fund, subject only to subsection (4) of this section. The deposit, letter of credit or bond shall be prior to all other liens, claims or encumbrances and shall be exempt from any process, attachment, garnishment or execution whatsoever and shall be for the sole benefit of the Unemployment Compensation Trust Fund and the Employment Department Special Administrative Fund except as provided in subsection (4) of this section.

Â Â Â Â Â  (4) If an employer ceases to be an employer subject to this chapter, the Director of the Employment Department shall, upon receipt of all payments due the fund based on the employerÂs payroll, refund to the employer all deposits remaining to the employerÂs credit and shall cancel any bond or letter of credit given under this section. Such sums as are on deposit in the Employment Tax Guarantee Fund or bonds held for the benefit of the Unemployment Compensation Trust Fund shall first be applied to any indebtedness or deficiencies due from the employer to the Unemployment Compensation Trust Fund and the Employment Department Special Administrative Fund under any provisions of this chapter before any return is made to the employer. The employer shall have no interest in such deposit, letter of credit or bond prior to full compliance with this section and all provisions of this chapter. [1959 c.598 Â§7; 1967 c.435 Â§6; 1991 c.331 Â§97; 1997 c.631 Â§517; 1999 c.59 Â§197]

Â Â Â Â Â  657.508 Failure to comply with ORS 657.507. (1) If an employer fails to comply with ORS 657.507, the circuit court of the county in which the employer resides or in which the employer engages in business shall, upon the commencement of a suit by the Director of the Employment Department for that purpose, enjoin the employer from further employing individuals in this state or continuing in business therein until the employer has complied with ORS 657.507.

Â Â Â Â Â  (2) Upon filing of a suit for such purpose by the director, the court shall set a day for hearing and shall cause notice thereof to be served upon the employer. The hearing shall be not less than five days from the service of the notice. [1959 c.598 Â§8; 1967 c.435 Â§7; 1983 c.508 Â§11]

Â Â Â Â Â  657.509 Taxes from political subdivisions and peopleÂs utility districts; election; effect of canceling election; applicability of noncharging provisions. (1) Instead of the amount to be paid into the fund under provisions of ORS 657.505 (6), a political subdivision may elect to pay taxes in accordance with the provisions of ORS 657.430 and 657.480. The election shall be on forms prescribed by the Director of the Employment Department and must be filed within the 30-day period following the close of the calendar quarter in which the political subdivision became an employer. An employer failing to submit a timely notice of election under this section shall be liable under provisions of ORS 657.505 (6) for a minimum of two calendar years. Thereafter such employer may file a written election to pay taxes. Such election must be filed by January 31 of the calendar year for which the election is to be effective. The director may for good cause extend the period within which an election must be filed for an additional 30 days.

Â Â Â Â Â  (2) An election shall continue until canceled but shall be for a period of not less than two calendar years. An employer may cancel such election by filing with the director a written notice of its intention to cancel by January 31 of the year in which the cancellation is to be effective. The director may for good cause extend the period within which a notice of cancellation may be filed for an additional 30 days. Once a cancellation is effective, the political subdivision must pay amounts in accordance with ORS 657.505 (6) for two calendar years before it is again eligible to elect payment under this section.

Â Â Â Â Â  (3) All noncharging provisions of this chapter shall apply to political subdivisions electing to pay taxes under this section, except that with respect to ORS 657.327, one-half of extended benefits applicable to a political subdivision paying taxes under this section shall be charged to the political subdivision.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (1) and (2) of this section, any political subdivision may elect to pay taxes or cancel a tax election effective January 1, 1978, if such election or notice of cancellation is filed by January 31, 1978. The director may for good cause extend the period for filing an election for an additional 30 days. [1973 c.715 Â§5; 1975 c.156 Â§3; 1977 c.446 Â§8; 1989 c.609 Â§4]

Â Â Â Â Â  657.510 Refunds. If not later than three years after the date on which any contributions, interest, fines or penalties were paid pursuant to this 1965 Act, an employer who has paid such contributions, interest, fines or penalties makes application for an adjustment thereof in connection with subsequent contributions, interest, fine or penalty payments, or for a refund thereof because such adjustment cannot be made, and the Director of the Employment Department determines that such contributions, interest, fines or penalties, or any portion thereof were collected erroneously, the director shall allow such employer to make an adjustment of the amount erroneously paid, without interest, in connection with subsequent contributions, interest, fine or penalty payments by the employer or, if such adjustment cannot be made, the director shall refund said amount, without interest, from the Unemployment Compensation Trust Fund or from the Employment Department Special Administrative Fund, as applicable; provided that the director shall not allow any adjustment in connection with subsequent contributions for amounts of interest, fines or penalty payments collected or received subsequent to July 1, 1965, nor shall the director refund any such payment from the fund except that the director may refund any such payment from the interest, fine and penalty collected after such date which are temporarily in the fund for clearance pending transfer to the Employment Department Special Administrative Fund. For like cause and within the same period, adjustment or refund from the Unemployment Compensation Trust Fund and the Employment Department Special Administrative Fund, as appropriate, may be so made on the directorÂs own initiative. Refunds of contributions pursuant to ORS 657.065 (1) shall be refunded by the director from the fund without application. When refunds of contributions are made pursuant to ORS 657.065 (1), refunds of fines, penalties and interest, if any, shall be made from the Employment Department Special Administrative Fund without application. [Amended by 1965 c.359 Â§4]

Â Â Â Â Â  Note: Pursuant to 173.160, Legislative Counsel has not substituted specific ORS references for the words Âthis 1965 ActÂ in 657.510. The sections for which substitution otherwise would be made may be determined by referring to the 1965 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  657.511 [1973 c.810 Â§5; repealed by 1977 c.538 Â§14]

Â Â Â Â Â  657.512 [1959 c.598 Â§4; repealed by 1963 c.354 Â§1 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672)]

Â Â Â Â Â  657.513 Political subdivision contribution payments from Local Government Employer Benefit Trust Fund. (1) A political subdivision required to make payments into the Unemployment Compensation Trust Fund under ORS 657.505 may request the Director of the Employment Department to pay on behalf of the political subdivision such amounts as the political subdivision is required to pay into the fund. The employer may request the director to pay on its behalf such amounts as the political subdivision is required to pay into the fund. This request must be filed with the director by January 31 of any year in order to be effective July 1 of that year.

Â Â Â Â Â  (2) A request shall continue until canceled but shall be for a period of not less than two years. A political subdivision may cancel its request by filing a written notice of its intention to cancel with the director by January 31 of the year in which the cancellation is to be effective. A cancellation shall be effective only on June 30 of a year. The political subdivision shall be responsible for paying into the Unemployment Compensation Trust Fund any amounts paid out to claimants after the effective date of a cancellation and attributable to base period wages paid by the political subdivision during a period it was subject to the provisions of ORS 293.701, 294.725 to 294.755, 657.505 or this section.

Â Â Â Â Â  (3) The director may for good cause extend the period within which a request or cancellation of a request must be filed for an additional 30 days.

Â Â Â Â Â  (4) The director shall pay into the Unemployment Compensation Trust Fund from the Local Government Employer Benefit Trust Fund such amounts of benefits that are paid to claimants during the period the political subdivision is a participant in the Local Government Employer Benefit Trust Fund created by ORS 294.730. Benefits paid to claimants during a period when the political subdivision is not a participant shall be reimbursed directly to the Unemployment Compensation Trust Fund by the political subdivision. [1977 c.491 Â§2; 1989 c.135 Â§6; 1995 c.79 Â§333]

Â Â Â Â Â  657.515 Delinquent taxes; interest; civil penalties; collection by civil action; settlement. (1) If an employer defaults with respect to any payment required to be made by the employer to the Unemployment Compensation Trust Fund, the taxes at any time due, together with interest thereon and penalties, shall be collected by the Director of the Employment Department in a civil action against such employer brought in the name of the director and judgment rendered thereon shall bear interest at the rate provided in subsection (2) of this section. Such employerÂs compliance with this chapter, requiring payments to be made to the Unemployment Compensation Trust Fund, shall date from the time said money was collected. The amount of taxes collected shall be paid into the Unemployment Compensation Trust Fund. The amount of interest, penalties and fines collected pursuant to this subsection shall be paid to the Employment Department Special Administrative Fund in accordance with the provisions of ORS 657.830 (3).

Â Â Â Â Â  (2) Interest upon the amount due from an employer shall be paid and shall be collected, at the same time payment of taxes is required to be made by such employer to the Unemployment Compensation Trust Fund at the rate of one and one-half percent per month from the date prescribed for the payment to the Unemployment Compensation Trust Fund. In computing such interest, a fraction of a month shall be counted as a full month.

Â Â Â Â Â  (3) If any employer fails to make payment of taxes required by this chapter at the time prescribed by the director for the payment thereof, such employer shall be in default.

Â Â Â Â Â  (4) If any employer who is in default with respect to payment of any taxes fails to make payment thereof within 10 days after written demand therefor has been made by the director, such employer shall be subject, in the discretion of the director, to a penalty of 10 percent of the amount of such taxes. A demand for payment shall be deemed to have been made when deposited in the mail addressed to such employer at the employerÂs last-known address as shown by the records of the director.

Â Â Â Â Â  (5) If any part of any deficiency is due to fraud with intent to avoid payment of taxes to the Unemployment Compensation Trust Fund, then 50 percent of the total amount of the deficiency, in addition to such deficiency, shall be assessed, collected and paid in the same manner as if it were a deficiency and shall be paid into the Employment Department Special Administrative Fund pursuant to this section and ORS 657.822.

Â Â Â Â Â  (6) Civil actions brought in the name of the director under this section to collect taxes, interest or penalties from an employer, shall be entitled to preference upon the calendar over all civil cases which involve only private parties.

Â Â Â Â Â  (7) Notwithstanding the provisions of this section, if the director finds that the total interest collectible on any delinquent account is in excess of 25 percent of the principal and that an employer or former employer, who no longer conducts an active business, has insufficient net assets to pay the full amount of all taxes, interest or penalties that may be due and where such employer or former employer can pay some but not all of such amount, the director may agree to accept any amount the director finds reasonable under the circumstances, as consideration for the settlement of the full amount of taxes, interest or penalties due. Whenever such an agreement is made a written record signed by the director shall be maintained in the files of the director. Such records shall set forth:

Â Â Â Â Â  (a) The name of the taxpayer against whom the liability was assessed;

Â Â Â Â Â  (b) The amount of the assessed liability;

Â Â Â Â Â  (c) The amount of the liability paid;

Â Â Â Â Â  (d) The amount of the liability canceled or waived;

Â Â Â Â Â  (e) A sworn statement of the taxpayer or personal representative setting forth the complete financial responsibility of the taxpayer or the taxpayerÂs estate, and containing a full disclosure of all matters bearing upon the ability of the taxpayer or estate to pay the full amount of the liability assessed; and

Â Â Â Â Â  (f) The written recommendation of an assistant to the Attorney General assigned to the director that the liability be reduced in the amount shown by the record.

Â Â Â Â Â  (8) A full and true copy of the record of each such agreement and settlement as provided in subsection (7) of this section shall be filed by the director with the Secretary of State as a public record.

Â Â Â Â Â  (9) The amount of any settlement reached pursuant to this section shall be first credited to the taxes due from such employer until the principal amount of taxes due has been satisfied and shall be deposited in the Unemployment Compensation Trust Fund. [Amended by 1959 c.598 Â§1; 1963 c.390 Â§1; 1965 c.359 Â§5; 1977 c.538 Â§10; 1981 c.29 Â§1]

Â Â Â Â Â  657.517 Authority of director to compromise or adjust debts or overpayments; determination of uncollectible amounts. (1) When in the judgment of the Director of the Employment Department the best interests of the Employment Department are served, the director may:

Â Â Â Â Â  (a) Waive, reduce or compromise any tax balance of $10 or less;

Â Â Â Â Â  (b) Retain any tax overpayment of $10 or less; or

Â Â Â Â Â  (c) Waive, reduce or compromise any part or all of the tax interest and tax penalties provided by this chapter.

Â Â Â Â Â  (2) The director may determine that the amount of tax, interest and penalty due and unpaid on a delinquent tax account is uncollectible, and write such amount off, if:

Â Â Â Â Â  (a) The delinquent amount has been reduced to the status of a lien or judgment under the provisions of this chapter and such lien or judgment has expired; or

Â Â Â Â Â  (b) The taxpayer no longer has an active business in Oregon and has not had an active business within the three most recently completed calendar years, and there is little or no likelihood of recovering the amount due.

Â Â Â Â Â  (3) In making the determination that an account is uncollectible, the director shall consider, among other factors:

Â Â Â Â Â  (a) The administrative costs of continued collection efforts in relation to the amount due;

Â Â Â Â Â  (b) The accessibility of the taxpayer for effective collection actions; and

Â Â Â Â Â  (c) The taxpayerÂs financial condition and ability to pay the amount due, both current and projected.

Â Â Â Â Â  (4) A record shall be made showing the reasons for waiving, reducing, compromising or writing off amounts under this section. Such record shall be retained for a period of seven years from the date the account was written off. [1969 c.57 Â§2; 1981 c.5 Â§5; 1983 c.54 Â§1]

Â Â Â Â Â  657.520 Claims for contribution preferred. All contributions, interest charges, penalties or amounts due the Unemployment Compensation Trust Fund from any employer under this chapter and all judgments recovered by the Director of the Employment Department against any employer under this chapter shall be given the same priority as taxes and shall be deemed preferred to all general claims in all bankruptcy proceedings, trustee proceedings, proceedings for the administration of estates, receiverships and assignments for the benefits of creditors involving the employer liable therefor or the property of such employer.

Â Â Â Â Â  657.525 Lien on subjects and products of labor for which contributions are due. A lien is created in favor of the Director of the Employment Department upon all real property within this state and any structure or improvement thereon and upon any mine, lode, deposit, mining claim, road, tramway, trail, flume, ditch, pipeline, building or other structure or equipment on or pertaining thereto, and upon all lumber, sawlogs, spars, piles, ties or other timber, and upon all other manufactured articles of whatsoever kind or nature upon which labor is performed by the workers of any employer subject to this chapter, in a sum equal to the amount at any time due from such employer to the director on account of labor performed thereon by the workers of such employer, together with interest and penalties.

Â Â Â Â Â  657.530 Lien on property used in connection with employment on which contributions are due. The Director of the Employment Department also shall have a lien upon all real or personal property of the employer used in connection with the employment on which contributions are due, in a sum equal to the amount at any time due from any employer subject to this chapter on account of labor performed by the workers of such employer, together with interest and penalty.

Â Â Â Â Â  657.535 Liens under ORS 657.525 or 657.530; priority; filing statement of lien; foreclosure. (1) The liens created by ORS 657.525 and 657.530 shall be prior to all other liens and encumbrances, except labor liens and taxes, and they shall have equal priority with other tax liens.

Â Â Â Â Â  (2) In order to assert such liens, the Director of the Employment Department shall, within 60 days after the employer is in default, as provided in ORS 657.515 (3), file with the county clerk of the county within which such property is then situated, a statement in writing describing the property upon which a lien is claimed and stating the amount of the lien claimed by the director. If a lien is claimed on real property not then owned by the employer, such statement must be filed within 60 days from the completion of the work.

Â Â Â Â Â  (3) When a lien is claimed on real property, the director shall, within one year from the filing of the statement, commence a suit to cause such lien to be foreclosed in the manner provided by law for the foreclosure of other liens on real or personal property. If the lien is claimed on personal property, the director may, within one year from the filing of the statement, commence foreclosure proceedings as provided in ORS 87.110 and 87.115 (1973 Replacement Part). [Amended by 1987 c.158 Â§127]

Â Â Â Â Â  657.540 Lien on property of defaulting employer; recording; priority; foreclosure. (1) If an employer liable for the payment of contributions to the Unemployment Compensation Trust Fund is in default, as provided in ORS 657.515 (3), the amount of contributions, interest and penalties due shall be a lien in favor of the Director of the Employment Department upon all property, whether real or personal, belonging to such employer.

Â Â Â Â Â  (2) The lien shall be perfected and attach:

Â Â Â Â Â  (a) To real and personal property located within the county, upon the recording of a warrant, as provided in ORS 657.642, with the clerk of the county in which the property is located.

Â Â Â Â Â  (b) To personal property wherever located within the state, upon:

Â Â Â Â Â  (A) The recording of a warrant, as provided in ORS 657.642, with the clerk of any county; and

Â Â Â Â Â  (B) The filing of a copy of the warrant with the Secretary of State as provided in ORS 657.542.

Â Â Â Â Â  (3) The lien created by this section is prior to all liens and encumbrances recorded subsequent to the filing of notice of claim of lien, except state and county tax liens and labor liens.

Â Â Â Â Â  (4) The lien created by this section may be foreclosed by a suit in the circuit court in the manner provided by law for the foreclosure of other liens on real or personal property. [Amended by 1965 c.359 Â§6; 1991 c.277 Â§1]

Â Â Â Â Â  657.542 Filing liens and warrants with Secretary of State. (1) A copy of any statement of lien filed as provided in ORS 657.535 or any warrant attaching the lien of ORS 657.540 may also be filed in the office of the Secretary of State. Filing in the office of the Secretary of State shall have no effect until a copy of the statement of lien or a warrant has been recorded with a county clerk.

Â Â Â Â Â  (2) When a copy of the statement of lien or the warrant is filed with the Secretary of State in compliance with subsection (1) of this section, such filing shall have the same effect with respect to personal property as if the copy of the statement of lien or the warrant had been duly recorded with the county clerk in each county of this state.

Â Â Â Â Â  (3) A copy of the statement of lien or the warrant so filed with the Secretary of State shall be filed and indexed by the Secretary of State in the same manner as is provided in ORS 79.0501 for the filing and indexing of financing statements. [1959 c.598 Â§9; 1961 c.726 Â§425; 1991 c.277 Â§2; 2001 c.445 Â§179]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  657.545 Release of ORS 657.540 lien by filing security. (1) The employer against whose property a lien has been filed under ORS 657.540 may cause the property to be released by filing with the county clerk of the county wherein such lien is recorded a bond or an irrevocable letter of credit in a sum double the amount claimed in said lien, executed by a surety company licensed to do business in Oregon or by two freeholders of this state, having the qualifications of bail upon arrest or in the case of a letter of credit issued by an insured institution, as defined in ORS 706.008, to be approved by the circuit judge of the district in which said lien is filed, or, in the event of the absence of the circuit judge from the county in which said lien is filed, then by the county judge of said county, running to the Director of the Employment Department and conditioned for the payment of all damages, costs, charges and disbursements that may be recovered by the director against such employer or that may be found to be a lien upon or against the property of such employer.

Â Â Â Â Â  (2) The clerk shall issue to such employer a certificate stating that the bond or letter of credit is substituted in lieu of the property of said employer and that the lien on said property is forever released and discharged. A marginal entry of said release and bond or letter of credit shall be made in the lien docket containing the original record of statement of claim.

Â Â Â Â Â  (3) If the director establishes the validity of the lien by a suit to foreclose the same, the director is entitled to judgment against the sureties upon said bond or against the issuer of the letter of credit. [Amended by 1991 c.331 Â§98; 1997 c.631 Â§518; 2003 c.576 Â§532]

Â Â Â Â Â  657.550 [Amended by 1959 c.598 Â§2; repealed by 1963 c.354 Â§1 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672)]

Â Â Â Â Â  657.552 Limitations on notices of assessment and on actions to collect contributions, interest and penalties. (1) Except in the case of failure without good cause to file a return, fraud or intent to evade any provision of this chapter or authorized regulations, every notice of assessment shall be given within four years after the last day of the month following the close of the calendar quarter during which the contribution liability included in the assessment accrued. An employer may waive this limitation period or may consent to its extension.

Â Â Â Â Â  (2) In case of failure without good cause to file a return, every notice of assessment shall be given within eight years after the last day of the month following the close of the calendar quarter during which the contribution liability included in the assessment accrued. An employer may waive this limitation period or may consent to its extension.

Â Â Â Â Â  (3) No action or suit shall be commenced to collect any amount of contributions, interest or penalties due under assessment unless such action or suit is commenced within three years from the date of the assessment, except in the case of fraud or intent to evade any provision of this chapter or authorized regulations, an action or suit may be commenced at any time.

Â Â Â Â Â  (4) If the cause of action or suit accrues or has accrued against any employer who is out of the state or concealed therein, such action or suit may be commenced within three years after the return of the employer into the state, or the time of the concealment of the employer has ended. [1963 c.354 Â§5 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672); 2003 c.14 Â§405]

Â Â Â Â Â  657.555 Authority to release, compromise or satisfy liens. Any lien provided for in ORS 657.525 to 657.540 may be released, compromised or satisfied by the Director of the Employment Department, and the property against which a lien is claimed shall be released therefrom by filing a notice of such release or satisfaction with the county clerk of the county in which the notice of lien claim was filed.

Â Â Â Â Â  657.557 Remedies for collection of contributions not exclusive; prevailing party in civil action to recover costs. (1) Remedies given to the Director of the Employment Department under this chapter for the collection of contributions, interest and penalties shall be cumulative and no action taken by the director or the duly authorized representative of the director, the Attorney General, or any other officer, shall be construed to be an election on the part of the state or any of its officers to pursue any remedy to the exclusion of any other.

Â Â Â Â Â  (2) In any civil action brought under this section, the prevailing party is entitled to recover from the opposing party or parties reasonable costs and attorney fees to be fixed by the court upon entry of a final order or judgment in favor of the prevailing party in a court hearing, trial or on appeal. [1959 c.598 Â§5; 1991 c.607 Â§1; 2003 c.576 Â§533]

Â Â Â Â Â  657.560 Joining director in actions involving title of property subject to directorÂs lien. The Director of the Employment Department may be made a party to any suit or action involving the title to real or personal property against which the director has or may claim a lien under this chapter.

Â Â Â Â Â  657.565 Unlawful practices of employer. (1) No employer or agent of any employer shall willfully refuse or fail to pay a contribution to the fund or to furnish any report, audit or information duly required by the Director of the Employment Department under this chapter.

Â Â Â Â Â  (2) No employer shall make a deduction from the wages or salary of any employee to pay any portion of the contribution which the employer is required to make.

Â Â Â Â Â  657.570 [1989 c.901 Â§5; repealed by 1999 c.461 Â§1 (657.571 enacted in lieu of 657.570)]

Â Â Â Â Â  657.571 Quarterly or annual tax report; form; filing with Department of Revenue. (1) Every employing unit shall make and file a quarterly report of taxes due under this chapter upon a combined quarterly tax report form prescribed by the Department of Revenue. The report shall be filed with the Department of Revenue at the times and in the manner provided by ORS 316.168 and 316.171.

Â Â Â Â Â  (2) The report of taxes due under this chapter may be filed annually, in the time, form and manner prescribed by the Department of Revenue, if:

Â Â Â Â Â  (a) The employment that is the subject of the report of taxes due under this chapter consists exclusively of domestic service in a private home, local college club or local chapter of a college fraternity or sorority; and

Â Â Â Â Â  (b) In any calendar quarter, total domestic service cash remuneration is $1,000 or more. [1999 c.461 Â§2 (enacted in lieu of 657.570); 2003 c.112 Â§1]

Â Â Â Â Â  657.575 Repayment of default by nonprofit employing unit; conditions. (1) Notwithstanding any other provision of this chapter, when a nonprofit employing unit is found by the Director of the Employment Department to be in default with respect to payment of taxes required by this chapter, the nonprofit employing unit may elect to satisfy the deficiency together with any interest and penalties thereon, by making reimbursement payments into the Unemployment Compensation Trust Fund in an amount equivalent to the amount of regular benefits and one-half of extended benefits paid out to claimants who, during the period of noncompliance with this chapter, were paid wages by such nonprofit employing unit. However, the election to make reimbursement payments may not be made if the director finds that any part of the deficiency is due to an intent to postpone or avoid either payment of taxes due the Unemployment Compensation Trust Fund or the election to make reimbursement payments pursuant to ORS 657.505 (8).

Â Â Â Â Â  (2) Reimbursement payments made pursuant to this section shall be deemed to satisfy any deficiency, together with any interest and penalties thereon. If a nonprofit employing unit elects to make reimbursement payments under this section, any payments previously made to satisfy that deficiency shall be credited to the reimbursement payments for which the nonprofit employing unit is liable. If all liabilities for benefit payments to claimants are met, any payments in excess of the reimbursement payments required, together with any interest and penalties thereon, shall be refunded to the nonprofit employing unit. [1989 c.329 Â§2; 2005 c.218 Â§18]

EMPLOYMENT DEPARTMENT; ADMINISTRATION GENERALLY

Â Â Â Â Â  657.601 Employment Department. There is established an Employment Department. The department shall:

Â Â Â Â Â  (1) Administer the unemployment insurance laws of this state to support Oregonians during periods of unemployment;

Â Â Â Â Â  (2) Provide for the operation of a statewide employment service, including the establishment and maintenance of a system of public employment offices to promote employment of Oregonians;

Â Â Â Â Â  (3) Provide oversight, operation and management of a statewide comprehensive labor market and occupational supply and demand information system to assist in the development of a diversified, multiskilled workforce; and

Â Â Â Â Â  (4) Provide child care advocacy, coordination of child care policy and planning, technical assistance to child care providers and certification of child care facilities to assist the employment of Oregonians and insure the health and well-being of the future workforce. [1969 c.597 Â§176; 1993 c.344 Â§4(1); part renumbered 657A.010 in 1993; 1995 c.278 Â§57]

Â Â Â Â Â  657.605 [Repealed by 1959 c.583 Â§24]

Â Â Â Â Â  657.606 [1959 c.583 Â§2; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  657.608 Director; term; duties; compensation. (1) The Employment Department shall be under the supervision and control of a director appointed by the Governor. The term of office of the Director of the Employment Department is four years, but the director may be removed at any time during a term at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The director is responsible for providing for programs to deliver to the public services assigned to the department and for undertaking long-range planning necessary for the effective delivery of those services.

Â Â Â Â Â  (3) The director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred in the performance of official duties. Such compensation shall be paid out of the Unemployment Compensation Administration Fund or the Child Care Fund, as appropriate. [1959 c.583 Â§3; 1969 c.597 Â§179; 1969 c.695 Â§13; 1983 c.522 Â§6; 1983 c.740 Â§246; 1993 c.344 Â§5]

Â Â Â Â Â  657.610 Director; powers and duties generally; rules. The Director of the Employment Department may:

Â Â Â Â Â  (1) For purposes of administration and control, and with the approval of the Governor, organize and reorganize the department in whatever manner the director considers appropriate to carry out the duties, functions and powers of the department.

Â Â Â Â Â  (2) Appoint all subordinate officers and employees of the department, whether classified or unclassified, and prescribe their duties and compensation, subject to applicable provisions of the State Personnel Relations Law.

Â Â Â Â Â  (3) Delegate to departmental officers and employees such responsibility and authority as the director determines necessary.

Â Â Â Â Â  (4)(a) Determine all questions of general policy for this chapter and ORS chapter 657A;

Â Â Â Â Â  (b) Adopt rules for this chapter and ORS chapter 657A; and

Â Â Â Â Â  (c) Administer and enforce this chapter and ORS chapter 657A.

Â Â Â Â Â  (5) Sue and be sued in the name of the director, and shall have a seal bearing the name of the Employment Department.

Â Â Â Â Â  (6) Adopt proper rules to regulate the mode and manner of all investigations.

Â Â Â Â Â  (7) Prescribe the time, place and manner of making claims for benefits under this chapter, the kind and character of notices required thereunder and the procedure for investigating and deciding claims.

Â Â Â Â Â  (8) Enter into contracts relating to the federal Workforce Investment Act deemed necessary by the director to fulfill the mission of the department. The director may enter into contracts with other states or governments, public bodies or persons to provide or receive services. Contracts entered into by the director shall be executed in the name of the state, by and through the Employment Department. [Amended by 1959 c.583 Â§23; 1969 c.597 Â§180; 1983 c.522 Â§7; 1993 c.344 Â§6; 1999 c.849 Â§Â§137,138; 2001 c.684 Â§Â§32,33; 2003 c.75 Â§52; 2003 c.199 Â§Â§1,2]

Â Â Â Â Â  657.615 Investigations and recommendations to legislature. The Director of the Employment Department may:

Â Â Â Â Â  (1) Carry on investigations of the operation of unemployment insurance in Oregon, including related subjects and publish the results thereof.

Â Â Â Â Â  (2) Investigate the operations of the fund, the relation of contribution rates to the risks of unemployment, the adequacy of contribution rates.

Â Â Â Â Â  (3) Recommend to the legislature from time to time any advisable changes in the contribution rates or benefits and any other changes in the state laws relating to unemployment insurance.

Â Â Â Â Â  657.620 Determination of adequate fund reserve; modification of benefits and eligibility regulations in case of emergency. (1) The Director of the Employment Department shall, from time to time, after investigation, reasonable public notice, and a public hearing at which any interested party is afforded an opportunity to be heard, determine or redetermine what amount of reserve reasonably is needed in the fund to assure the payment of benefits under this chapter.

Â Â Â Â Â  (2) In the event of general and extended unemployment, such that the reserve of the fund is reduced below the amount of reserve so determined, the director may declare an emergency and announce a modified scale of benefits, an increased waiting period or other changes in the rules and regulations regarding eligibility for a receipt of benefits which the director considers necessary to maintain the reserves of the fund.

Â Â Â Â Â  657.625 Publication of rules, reports and information on Employment Department law. (1) The Director of the Employment Department shall cause to be printed in proper form for distribution the classification, rates, rules, regulations and rules of procedure and furnish the same to any person upon application therefor. The fact that such classifications, rates, rules, regulations and rules of procedure are printed ready for distribution to all who apply for the same, shall be a sufficient publication of the same as required by this chapter.

Â Â Â Â Â  (2) The director may also publish from time to time any special reports of the results of any investigation which the director may have conducted.

Â Â Â Â Â  (3) The director shall publish in suitable form information concerning the rights of employees under this chapter and such other information concerning this chapter and the regulations pursuant thereto as the director considers suitable and proper, and require every employer to post such publications at the place of employment of the employer. [Amended by 1975 c.605 Â§31]

Â Â Â Â Â  657.630 Quasi-judicial powers in administrative hearings. The Director of the Employment Department may act in the directorÂs own behalf or by any of the duly authorized agents or assistants of the director in the following:

Â Â Â Â Â  (1) To hold sessions at any place within the state.

Â Â Â Â Â  (2) To administer oaths.

Â Â Â Â Â  (3) To issue and serve by the directorÂs representative, or by any sheriff, subpoenas for the attendance of witnesses and the production of papers, contracts, books, accounts, documents and testimony. The director may require the attendance and testimony of employers, their officers and representatives before any hearing of the director and the production by employers of books, records, papers and documents without payment or tender of witness fees on account of that attendance.

Â Â Â Â Â  (4) Generally to provide for the taking of testimony and for the recording of proceedings held in accordance with this chapter. [Amended by 1957 c.699 Â§10; 1985 c.404 Â§5; 1999 c.849 Â§Â§140,141; 2003 c.75 Â§53]

Â Â Â Â Â  657.635 Circuit court to enforce obedience to subpoenas. The circuit court for any county or the judge thereof, on application of the Director of the Employment Department or any of the assistants of the director, shall compel obedience to subpoenas issued and served pursuant to ORS 657.630 and punish disobedience of any such subpoena or any refusal to testify at any session authorized in this chapter, or to answer any lawful inquiry of said director or any of the assistants of the director, in the same manner as a refusal to testify in the circuit court or the disobedience of the requirements of a subpoena issued from said court is punished.

Â Â Â Â Â  657.640 Attorney General to represent director. Upon request of the Director of the Employment Department, the Attorney General or, under the direction of the Attorney General, the district attorney of any county, shall institute or prosecute actions or proceedings for the enforcement of this chapter, when such actions or proceedings are within the county in which such district attorney was elected, and shall defend in like manner all suits, actions and proceedings brought against the director in the official capacity of the director. [Amended by 1971 c.418 Â§19]

Â Â Â Â Â  657.642 Supplementary remedies for collection of taxes, interest and penalties; use of warrants; execution by sheriff. (1) In any case in which the Director of the Employment Department may bring a civil action for the collection of taxes, interest and penalties under this chapter, the director may instead:

Â Â Â Â Â  (a) Assess a collection charge of $5 if the sum of the tax, penalty and interest then due exceeds $10.

Â Â Â Â Â  (b) Issue a warrant under official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the employer found within that county, for the payment of the amount of the tax with the added penalties, interest, collection charge and the sheriffÂs cost of executing the warrant, and to return such warrant to the director and pay to the director the money collected by virtue thereof by a time to be therein specified, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the employer mentioned in the warrant, and the amount of the tax, interest, penalties and collection charge for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the employer against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon the judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the director, a warrant of like terms, force and effect may be issued and directed to any agent authorized by the director to collect taxes and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the director shall have the same remedies to enforce the claim for taxes, interest and penalties against the employer as if the director had recovered judgment against the employer for the amount of the taxes, interest and penalties.

Â Â Â Â Â  (5) Interest upon the taxes due as set forth in the warrant shall be paid and collected at the rate prescribed in ORS 657.515 (2). [1971 c.128 Â§2; 1983 c.696 Â§25; 2003 c.576 Â§217]

Â Â Â Â Â  657.645 [Repealed by 1959 c.583 Â§24]

Â Â Â Â Â  657.646 Use of warrant to collect amount of judgment. In any case in which a judgment is rendered in favor of the Employment Department for amounts due under this chapter, the Director of the Employment Department may issue a warrant to collect the amount of the judgment. [2005 c.336 Â§2]

Â Â Â Â Â  657.650 [Amended by 1983 c. 522 Â§8; repealed by 1993 c.344 Â§11]

Â Â Â Â Â  657.652 Certificate as evidence in proceeding. In any action, suit or proceeding brought by or against the Director of the Employment Department a certificate attested to by the director or the authorized representative of the director showing the amount of contributions, interest and penalties due from an employing unit shall be prima facie evidence of the payment by the employing unit of the amount of wages for employment set forth therein, of the levy of assessment, of the delinquency, and of the compliance by the director or the authorized representative of the director with all the provisions of this chapter relating to the computation and assessment of the contributions, interest and penalties specified in the certificate. [1963 c.354 Â§6 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672)]

Â Â Â Â Â  657.655 Certified copies of records as evidence. If the original of any record, file, order, proceeding, decision, award or other document on file with the Employment Department is competent and admissible in evidence, a certified copy thereof furnished by the Director of the Employment Department under the seal of the department shall be received in evidence before the Employment Appeals Board or any deputy or officer thereof and in all courts. [Amended by 1959 c.583 Â§16; 1969 c.597 Â§184]

Â Â Â Â Â  657.657 Acquisition of land and offices. (1) Subject to the approval of the Director of the Oregon Department of Administrative Services, the Director of the Employment Department may acquire by purchase office buildings, make alterations, modifications or additions thereto, and purchase land and construct thereon office buildings suitable for use as local offices of the Director of the Employment Department. The Director of the Employment Department, with the approval of the Oregon Department of Administrative Services, may acquire by purchase office space for the central offices of the Employment Department and may expend such funds as may be necessary for the administration of such offices.

Â Â Â Â Â  (2) Any agreement made for the purchase of property pursuant to this section shall be further subject to the approval of the Governor and shall not subject the state to liability for payment of the purchase price or any part or portion thereof except from moneys allocated to the state by the United States Department of Labor for the administration of this chapter.

Â Â Â Â Â  (3) If the premises are purchased pursuant to this section, the Director of the Employment Department shall be housed therein, or if it is desirable to move a local employment service office so housed, other substantially similar space will be furnished by the state to the director without further payment therefor by the United States. [1957 c.609 Â§5; 1959 c.597 Â§1; 1961 c.490 Â§5; 1969 c.597 Â§185]

Â Â Â Â Â  657.660 Records and reports of employing units. (1) Every employing unit shall keep true and accurate records of all persons employed by it and such records of hours worked, wages paid and other statistics as prescribed by the Director of the Employment Department for the administration of this chapter.

Â Â Â Â Â  (2) Such records shall be open to inspection by the director or an authorized representative of the director at any reasonable time. No person shall refuse to allow the director or authorized representative to inspect the payroll or other records or documents relative to the enforcement of this chapter.

Â Â Â Â Â  (3) The director may require from any employing unit such reports on the wages, hours, employment, unemployment and related matters concerning its employees as the director deems necessary to the effective administration of this chapter.

Â Â Â Â Â  (4) Every employing unit shall fully, correctly and promptly furnish the director all information required by the director to carry out the purposes and provisions of this chapter.

Â Â Â Â Â  657.662 [1959 c.598 Â§6; 1961 c.252 Â§5; 1967 c.435 Â§8; repealed by 1981 c.77 Â§14 (657.663 enacted in lieu of 657.662)]

Â Â Â Â Â  657.663 Penalty for failure by employer to file reports; amount; collection procedure; review of penalty. (1) If an employer fails to file a required quarterly tax report or quarterly detail of employeesÂ wages and hours of work by the 10th day of the second month following the end of the calendar quarter, the Director of the Employment Department, for the first such failure, shall send to the employer at the employerÂs last-known address a written notice warning the employer that a subsequent failure to file a required report could result in the imposition of a late filing penalty. If an employer, without good cause, fails to file a required report within the three-year period immediately following a written warning, the employer may be assessed a late filing penalty in addition to other amounts due. The penalty shall be 0.0002 of the taxable wage base in effect for the year against which the penalty is being assessed for each employee listed each quarter on the late filed reports. However, the minimum penalty for any calendar quarter shall not be less than 0.0025 nor the maximum penalty more than 0.05 of the taxable wage base in effect for the year.

Â Â Â Â Â  (2) The penalty per employee shall be rounded to the nearest dollar. The minimum penalty shall be rounded to the nearest five-dollar interval and the maximum penalty shall be rounded to the nearest $100 interval.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, an employer who has no payroll during a calendar quarter shall not be assessed a penalty for the first quarter in which that employerÂs report is filed late. Thereafter, the director may assess a $5 penalty when such employerÂs reports continue to be filed late.

Â Â Â Â Â  (4) The penalty assessed under this section shall be final unless, within 20 days from the date of mailing of the assessment to the last-known address of the employer, the employer requests the penalty be deleted. The request must be in writing and state the reason why the report was filed late. If the director determines the employer had good cause for filing the report late, the penalty shall be deleted. If it is determined there was not good cause for filing the report late, the request for deletion shall be denied.

Â Â Â Â Â  (5) A decision denying the request shall become final, unless within 20 days from the date of mailing the decision to the last-known address of the employer, the employer files a request for hearing. The request for a hearing must be in writing and state the reasons therefor. Judicial review shall be as provided for review of orders in contested cases in ORS chapter 183, except that the petition shall be filed within 20 days after the issuance of the order of the director or a designated representative. [1981 c.77 Â§15 (enacted in lieu of 657.662); 1983 c.508 Â§12; 1985 c.147 Â§1; 1995 c.153 Â§2; 1999 c.849 Â§Â§143,144; 2003 c.75 Â§54]

Â Â Â Â Â  657.665 Confidentiality of information. (1) Information secured from employing units, employees or other individuals pursuant to this chapter:

Â Â Â Â Â  (a) Shall be confidential and for the exclusive use and information of the Director of the Employment Department in the discharge of duties and shall not be open to the public (other than to public employees in the performance of their public duties under state or federal laws for the payment of unemployment insurance benefits and to public employees in the performance of their public duties under the recognized compensation and retirement, relief or welfare laws of this state), except to the extent necessary for the presentation of a claim and except as required by the regulations of the United States Secretary of Health and Human Services pursuant to section 3304(a) of the Federal Unemployment Tax Act, as amended, and except as required by section 303 of the Social Security Act, as amended.

Â Â Â Â Â  (b) Shall not be used in any court in any action or proceeding pending therein unless the director or the state is a party to such action or proceedings or the proceedings concern the establishment, enforcement or modification of a support obligation and support services are being provided by the Division of Child Support or the district attorney pursuant to ORS 25.080.

Â Â Â Â Â  (2) However, any claimant or legal representative, at a hearing before an administrative law judge, shall be supplied with information from such records to the extent necessary for the proper presentation of a claim.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, information secured from employing units pursuant to this chapter may be released:

Â Â Â Â Â  (a) To agencies of this state, federal agencies and local government agencies to the extent necessary to properly carry out governmental planning, performance measurement, program analysis, socioeconomic analysis and policy analysis functions performed under applicable law. Information provided such agencies shall be confidential and shall not be released by such agencies in any manner that would be identifiable as to individuals, claimants, employees or employing units. Costs of furnishing information pursuant to this subsection not prepared for the use of the Employment Department shall be borne by the parties requesting the information; and

Â Â Â Â Â  (b) In accordance with ORS 657.673.

Â Â Â Â Â  (4) Nothing in this section shall prevent the Employment Department from providing names and addresses of employing units to the Bureau of Labor and Industries for the purpose of disseminating information to employing units. The names and addresses provided shall be confidential and shall not be used for any other purposes. Costs of furnishing information pursuant to this subsection not prepared for the use of the Employment Department shall be borne by the bureau.

Â Â Â Â Â  (5) Nothing in this section shall prevent the Employment Department from providing to the Commissioner of the Bureau of Labor and Industries, for the purpose of performing duties under ORS 279C.800 to 279C.870, the names, addresses and industrial codes of employer units, the number of employees each unit employs during a given time period and the firm number assigned to employer units by the Employment Department. Information so provided shall be confidential and shall not be released by the commissioner in any manner that would identify such employing units except to the extent necessary to carry out the purposes of this subsection and as provided in subsection (1)(b) of this section. Costs of furnishing information pursuant to this subsection not prepared for the use of the Employment Department shall be borne by the bureau.

Â Â Â Â Â  (6) Nothing in this section shall prevent the Employment Department from providing information required under ORS 657.660 (3) and (4) to the Public Employees Retirement System for the purpose of determining the eligibility of members of the retirement system for disability retirement allowances under ORS chapter 238. The information provided shall be confidential and shall not be used for any other purposes. Costs of furnishing information pursuant to this subsection shall be borne by the Public Employees Retirement System.

Â Â Â Â Â  (7) Nothing in this section shall prevent the Employment Department from providing to the Oregon Economic and Community Development Commission information required by the commission in performing its duty under ORS 285A.050 to verify changes in employment levels following direct employer participation in Economic and Community Development Department programs or indirect participation through municipalities under ORS 285B.410 to 285B.482 and regional boards and partnerships under ORS 285B.230 to 285B.269. Information provided to the commission may include an employerÂs employment level, total subject wages payroll and whole hours worked. The information may not be used for any other purpose and must be held confidential. The commission may not release the information in any manner that would identify the employing unit or any employee except to the extent necessary to carry out its duties under ORS 285A.050. Costs of furnishing information under this subsection that is not prepared for the use of the Employment Department shall be borne by the commission.

Â Â Â Â Â  (8) Any officer or employee of the Director of the Employment Department, who, except with authority of the director or pursuant to regulations, or as otherwise required by law, shall disclose confidential information under this section, thereafter may be disqualified from holding any appointment or employment by the director.

Â Â Â Â Â  (9) Nothing in this section shall prevent the Employment Department from providing information to the Department of Revenue for the purpose of performing its duties under ORS 293.250, or the revenue and tax laws of this state. Information provided may include names and addresses of employers and employees and payroll data of employers and employees. Information so provided shall be confidential and shall not be released by the Director of the Department of Revenue in any manner that would identify such employing unit or employee except to the extent necessary to carry out its duties under ORS 293.250 or in auditing or reviewing any report or return required or permitted to be filed under the revenue and tax laws administered by the department. However, the Director of the Department of Revenue shall not disclose any information received to any private collection agency or for any other purpose. Costs of furnishing information pursuant to this subsection not prepared for the use of the Employment Department shall be borne by the Department of Revenue.

Â Â Â Â Â  (10) Nothing in this section shall prevent the Employment Department from providing information to the Department of Consumer and Business Services for the purpose of performing its duties under ORS chapters 654 and 656. Information provided may include but is not limited to the name, address, number of employees and industrial classification code of an employer and payroll data of employers and employees. Information provided shall be confidential and may not be released by the Department of Consumer and Business Services in any manner that would identify an employing unit or employee except to the extent necessary to carry out the departmentÂs duties under ORS chapters 654 and 656, including administrative hearings and court proceedings in which the Department of Consumer and Business Services is a party. Costs of furnishing information pursuant to this subsection that is not prepared for the use of the Employment Department shall be borne by the Department of Consumer and Business Services.

Â Â Â Â Â  (11) Nothing in this section shall prevent the Employment Department from providing information to the Construction Contractors Board for the purpose of performing its duties under ORS chapter 701. Information provided to the board may include names and addresses of employers and status of their compliance with this chapter.

Â Â Â Â Â  (12) Nothing in this section shall prevent the Employment Department from providing information to the State Fire Marshal to assist the State Fire Marshal in carrying out duties, functions and powers under ORS 453.307 to 453.414. Information so provided shall be the employer or agent name, address, telephone number and standard industrial classification. Information so provided shall be confidential and shall not be released by the State Fire Marshal in any manner that would identify such employing units except to the extent necessary to carry out duties under ORS 453.307 to 453.414. Costs of furnishing information pursuant to this subsection not prepared for the use of the Employment Department shall be borne by the office of the State Fire Marshal.

Â Â Â Â Â  (13) Nothing in this section shall prevent the Employment Department from providing information to the Oregon Student Assistance Commission for the purposes of performing the commissionÂs duties under ORS chapter 348 and Title IV of the Higher Education Act of 1965, as amended. Information provided may include names and addresses of employers and employees and payroll data of employers and employees. Information so provided shall be confidential and shall not be released by the Oregon Student Assistance Commission in any manner that would identify such employing unit or employee except to the extent necessary to carry out duties under ORS chapter 348 or Title IV of the Higher Education Act of 1965, as amended. Costs of furnishing information pursuant to this subsection not prepared for the use of the Employment Department shall be borne by the Oregon Student Assistance Commission.

Â Â Â Â Â  (14) Any person or officer or employee of an entity to whom information is disclosed or given by the Employment Department pursuant to this section, who divulges or uses such information for any purpose other than that specified in the provision of law or agreement authorizing the use or disclosure, may be disqualified from holding any appointment or employment, or performing any service under contract, with the state agency employing that person or officer.

Â Â Â Â Â  (15) Notwithstanding subsection (1) of this section, the industrial classification code assigned to an employing unit may be released to state agencies, federal agencies and local government agencies to the extent necessary to carry out governmental functions performed under applicable law. Except as provided in ORS 190.270, information provided to such agencies is confidential and may not be released by the agencies in any manner that would allow identification of an employing unit. Costs of furnishing information that is not prepared for the use of the Employment Department shall be paid by the party requesting the information under this subsection. [Amended by 1969 c.450 Â§1; 1977 c.162 Â§1; 1977 c.797 Â§9; 1979 c.145 Â§1; 1979 c.267 Â§5a; 1981 c.705 Â§7; 1985 c.565 Â§89; 1985 c.661 Â§1; 1985 c.761 Â§24; 1989 c.519 Â§2; 1989 c.818 Â§5; 1989 c.870 Â§8; 1991 c.374 Â§2; 1993 c.18 Â§142; 1997 c.200 Â§1; 1997 c.249 Â§202; 1999 c.401 Â§3; 1999 c.849 Â§146; 2001 c.104 Â§251; 2003 c.75 Â§104; 2003 c.773 Â§Â§54,54a; 2003 c.794 Â§311]

Â Â Â Â Â  657.670 Disclosure of information to federal agencies permitted. Notwithstanding ORS 657.665, the Director of the Employment Department shall:

Â Â Â Â Â  (1) Upon request, submit such reports, in such form and containing such information as the Secretary of Labor may, from time to time, require, and shall comply with such provisions as the Secretary of Labor may, from time to time, find necessary to ensure the correctness and verification of the reports.

Â Â Â Â Â  (2) Make available, upon request, to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation and employment status of each recipient of unemployment insurance benefits and a statement of the recipientÂs right to further compensation under this chapter.

Â Â Â Â Â  (3) Make available, upon request, to officers and employees of the United States Department of Agriculture and any stateÂs food stamp agency, information to be used for determining an individualÂs eligibility for benefits, or the amount of benefits, under the food stamp program established under the Food Stamp Act of 1977. The information provided is confidential and may not be used for any other purpose. The United States Department of Agriculture shall bear the costs of furnishing information under this subsection.

Â Â Â Â Â  (4) Make available, upon request, to the United States AttorneyÂs Office an individualÂs employment and wage information for the purpose of collecting civil and criminal judgments, including restitution and special assessment fees. The information provided is confidential and may not be used for any other purpose. The United States AttorneyÂs Office shall bear the costs of furnishing information under this subsection. [Amended by 1981 c.77 Â§16; 2005 c.618 Â§6]

Â Â Â Â Â  657.672 [1959 c.405 Â§6; 1961 c.252 Â§6; repealed by 1963 c.354 Â§1 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672)]

Â Â Â Â Â  657.673 Disclosure of wage information to consumer reporting agency; conditions. (1) As used in this section:

Â Â Â Â Â  (a) ÂWage informationÂ means the amount of wages as reported to the Employment Department by each employer as earned by a particular individual during the period, not to exceed 15 recorded quarters preceding the quarter in which the request for disclosure is made, and the name and address of each employer.

Â Â Â Â Â  (b) ÂConsumer reporting agencyÂ means a consumer reporting agency as defined in the federal Fair Credit Reporting Act, 15 U.S.C. 1681a.

Â Â Â Â Â  (2) The Employment Department shall disclose by electronic means wage information to consumer reporting agencies for the purpose of verifying information provided by an individual in connection with a specific credit transaction if all of the following conditions are met:

Â Â Â Â Â  (a) The individual to whom the information pertains provides written consent to the disclosure before the information is released to the consumer reporting agency and the consent form discloses the following information:

Â Â Â Â Â  (A) The consent is voluntary and not required by law;

Â Â Â Â Â  (B) Refusal to consent to disclosure of wage information shall not be a basis for the denial of credit;

Â Â Â Â Â  (C) If consent is granted, the individualÂs wage information will be released;

Â Â Â Â Â  (D) The release shall be only for the specific transaction identified in the consent form;

Â Â Â Â Â  (E) Wage information reported to the state by the individualÂs employers will be accessed;

Â Â Â Â Â  (F) The wage information disclosed will come from state government files; and

Â Â Â Â Â  (G) All of the parties that may receive the information released;

Â Â Â Â Â  (b) The consumer reporting agency agrees to comply with all applicable federal and state credit reporting laws, regulations and rules, including, but not limited to, the federal Fair Credit Reporting Act, 15 U.S.C. 1681 et seq., and the regulations promulgated thereunder;

Â Â Â Â Â  (c) The disclosure is for a purpose authorized by, and occurs in a manner permitted by, the United States Department of Labor;

Â Â Â Â Â  (d) The consumer reporting agency agrees to comply with the audit standards, security standards, technological requirements and all other terms and conditions, including any net worth and liability insurance requirements, that the Employment Department deems necessary and establishes to safeguard the confidentiality of the wage information released under this section or to otherwise serve the public interest;

Â Â Â Â Â  (e) Prior to the release of any wage information, the consumer reporting agency pays all development and other start-up costs incurred by the state in connection with implementing systems and procedures for electronic disclosure of wage information;

Â Â Â Â Â  (f) The consumer reporting agency pays a transaction fee in an amount established by the Employment Department to offset the departmentÂs costs of ongoing support for electronic disclosure of wage information to that consumer reporting agency, including the costs associated with revising incomplete or inaccurate wage records performed for the sole purpose of the specific credit transaction; and

Â Â Â Â Â  (g) The Employment Department does not bear any liability for:

Â Â Â Â Â  (A) The improper release of information by the consumer reporting agency; or

Â Â Â Â Â  (B) The accuracy of wage records reported by employers to the department. [1999 c.401 Â§2]

Â Â Â Â Â  657.675 [Amended by 1959 c.376 Â§1; renumbered 657.695]

Â Â Â Â Â  657.676 Reconsideration of determinations; conditions; hearing and review. (1) Upon motion of the Director of the Employment Department or upon application of an interested employer, the director may reconsider a determination of employer subjectivity, tax rate or tax assessment irrespective of whether it has become final. Such reconsideration shall be restricted to determinations resulting from clerical errors or errors of computation and may include a new decision upon any grounds or issues not previously ruled upon or new facts not previously known to the director.

Â Â Â Â Â  (2) Such reconsideration shall be accomplished by the director or any employee the director may designate for the purpose, in accordance with rules adopted by the director. A new determination may be made to correct any error with respect to the previous determination. Such new determination shall be subject to hearing, review and appeal in accordance with ORS 657.485 and 657.679 to 657.684. [1977 c.538 Â§13]

Â Â Â Â Â  657.678 [1959 c.376 Â§3; renumbered 657.700]

Â Â Â Â Â  657.679 Determination that employing unit or employment is subject to this chapter; notice; application for hearing. A determination of the Director of the Employment Department or the authorized representative of the director:

Â Â Â Â Â  (1) As to whether an employing unit is an employer subject to this chapter, or

Â Â Â Â Â  (2) That services performed by an individual for an employer liable for reimbursement payments in lieu of taxes is employment subject to this chapter,

shall become final 20 days after written notice of the determination is mailed to the last-known address of the employing unit of record with the director unless within such time the employing unit files an application with the director for a hearing with respect thereto as provided in ORS 657.683. [1963 c.354 Â§2 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672); 1975 c.156 Â§4; 1977 c.538 Â§11]

Â Â Â Â Â  657.680 [Repealed by 1959 c.376 Â§4]

Â Â Â Â Â  657.681 Computation and assessment of employer contributions and interest; jeopardy assessments; application for hearing. (1) If an employer files a report for the purpose of determining the amount of contributions due under this chapter but fails to pay contributions or interest, the Director of the Employment Department or authorized representative may assess the amount of contributions or interest due on the basis of the information submitted and shall give written notice of the assessment to the employer mailed to the last-known address of record with the director. In the event that such report is subsequently found to be incorrect additional assessments may be made, subsection (5) of this section to the contrary notwithstanding.

Â Â Â Â Â  (2) If an employer fails to file a report when required by the director for the purpose of determining the amount of contribution due under this chapter, the director or authorized representative may make an estimate based upon any information of the amount of wages paid for employment in the period or periods for which no report was filed and upon the basis of such estimate shall compute and assess the amount of employer contributions payable by the employer. Written notice of the assessment shall be mailed to the last-known address of the employer of record with the director.

Â Â Â Â Â  (3) If the director or authorized representative is not satisfied with a report made by an employer for the purpose of determining the amount of contribution due under this chapter, the director or authorized representative may compute the amount required to be paid upon the basis of facts contained in the report or upon the basis of any information obtainable and may make an assessment of the amount of the deficiency. Written notice of such deficiency assessment shall be mailed to the last-known address of the employer of record with the director.

Â Â Â Â Â  (4) If the director or authorized representative has reason to believe that an employer is insolvent, or that the collection of any contributions will be jeopardized by delaying collection, the director or authorized representative may thereupon make an immediate assessment of the estimated amount of accrued contributions, noting upon the assessment that it is a jeopardy assessment levied under this subsection, and may proceed to enforce collection immediately, but interest shall not begin to accrue upon such contributions until the due date nor shall court costs be taxed against such employer on any action to enforce collection commenced prior to the due date. The director or authorized representative may, in levying the assessment, demand a bond or deposit of such security as is necessary to insure collection of the amount of such assessment. Written notice of the assessment shall be mailed to the last-known address of the employer of record with the director.

Â Â Â Â Â  (5) All assessments provided for in this section shall finally fix the amount of contributions due and payable unless the employer shall within 20 days after the mailing of the notice of assessment apply to the director for a hearing, or unless the director or authorized representative on the motion of the director or authorized representative reviews the same prior to a decision of the administrative law judge thereon pursuant to hearing. An employer who fails to apply for a hearing upon an assessment within the time provided or, having applied, fails to appear and be heard after due notice of such hearing, shall be precluded from raising any defense to any action, suit or proceeding brought by the director for the recovery of contributions based upon such assessment which could have been raised in the hearing. The amount of contributions so assessed under this section shall be subject to the penalties and interest provided by ORS 657.515 and 657.663. [1963 c.354 Â§3 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 657.550 and 657.672); 1981 c.563 Â§1; 1999 c.849 Â§148; 2003 c.75 Â§105]

Â Â Â Â Â  657.682 Assessments against reorganized business entity. (1) As used in this section, Âreorganized business entityÂ means a business entity that, while operating substantially the same business as the employer, has been converted to a different form of business entity from that of the employer or has changed ownership from that of the employer, except that a business entity is not a Âreorganized business entityÂ solely because of a transfer of assets or because of a transfer of an interest of an investor who has no right to manage the business entity, including, but not limited to, the interest of:

Â Â Â Â Â  (a) A person that is solely a minority shareholder in a corporation;

Â Â Â Â Â  (b) A member of a manager-managed limited liability company; and

Â Â Â Â Â  (c) A limited partner of a limited partnership that does not participate in the control of the business of the limited partnership.

Â Â Â Â Â  (2) For any amounts owed by an employer for contributions or interest assessed under ORS 657.681 or for taxes, interest or penalties that may be collected under ORS 657.642, the Director of the Employment Department may transfer those amounts to and assess those amounts against a reorganized business entity.

Â Â Â Â Â  (3) For the purposes of this section, factors the director may consider when determining if a business entity is operating substantially the same business as the employer include, but are not limited to, whether the business entity:

Â Â Â Â Â  (a) Operates from the same physical location as did the employer owing the debt.

Â Â Â Â Â  (b) Provides the same services or manufactures the same products as did the employer owing the debt.

Â Â Â Â Â  (c) Has one or more of the same:

Â Â Â Â Â  (A) Corporate directors or officers as did the employer owing the debt.

Â Â Â Â Â  (B) Owners or holders of a direct or indirect interest in the employer as did the employer owing the debt.

Â Â Â Â Â  (4) A reorganized business entity against which an amount is assessed under this section may appeal the assessment by filing with the director an application for hearing under ORS 657.683 within 20 days after the mailing of a written notice of the assessment to the last-known address of the reorganized business entity of record with the director. [2005 c.214 Â§2]

Â Â Â Â Â  Note: 657.682 was added to and made a part of ORS chapter 657 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.683 Hearings on actions under ORS 657.679, 657.681 and 657.682; decision of administrative law judge; amendment of decision. (1) An application for hearing under ORS 657.679, 657.681 and 657.682 shall be in writing and shall state that such determination or assessment of the Director of the Employment Department or authorized representative is unjust or incorrect and that the employing unit requests a hearing. The application shall set forth the objections of the employing unit to the determination or assessment and the amount of contributions, if any, which the applicant admits to be due to the Employment Department. An application for a hearing to review an assessment made under ORS 657.681 (4) that was accompanied by a demand for a bond or deposit shall not be valid unless the bond or deposit is filed with the application in a form acceptable to the director or authorized representative.

Â Â Â Â Â  (2) If a valid application for hearing is filed within the time provided by ORS 657.679, 657.681 and 657.682, an administrative law judge shall review the determination or assessment and if requested by the employing unit shall grant a hearing unless a hearing has previously been afforded the employing unit on the same grounds as set forth in the application. The administrative law judge shall give notice of the time and place of the hearing to the director or authorized representative and shall also give notice to the employing unit by mail directed to the last-known address of the employing unit of record with the director.

Â Â Â Â Â  (3) Hearings under ORS 657.679, 657.681 and 657.682 shall be conducted in accordance with this chapter. The filing of an application for hearing with respect to a disputed assessment shall not affect the right of the director or authorized representative to perfect any liens provided by this chapter.

Â Â Â Â Â  (4) All testimony at any hearing held under ORS 657.679, 657.681 and 657.682 shall be recorded but need not be transcribed unless a petition for judicial review from the decision of the administrative law judge is filed in the manner and within the time prescribed. At any hearing held as provided in ORS 657.679, 657.681 and 657.682, the determination or assessment of the director or authorized representative shall be prima facie correct and the burden shall be upon the protesting employing unit to prove that it is incorrect. Thereafter the administrative law judge shall enter the findings of fact and decision, either affirming, modifying, or setting aside the determination or assessment of the director or authorized representative and in the case of an assessment, the administrative law judge may increase or decrease the amount of the assessment. The employing unit and the director shall be promptly notified of the decision of the administrative law judge.

Â Â Â Â Â  (5) A decision of the administrative law judge shall become final on the date of notification or the mailing thereof to the director and to the employing unit at the last-known address of record with the director unless within the time specified in ORS 183.480 (2) the administrative law judge on the administrative law judgeÂs own motion reviews the same and issues an amended decision in which case the amended decision becomes the final decision. [1963 c.354 Â§4 (657.552, 657.652, 657.679, 657.681 and 657.683 enacted in lieu of 657.472, 657.512, 647.550 and 567.672); 1967 c.435 Â§9; 1971 c.734 Â§98; 1999 c.849 Â§Â§150,151; 2003 c.75 Â§55; 2005 c.214 Â§3]

Â Â Â Â Â  657.684 Judicial review of decisions under ORS 657.683. Judicial review of decisions under ORS 657.683 shall be as provided for review of orders in contested cases in ORS chapter 183, except that the petition shall be filed within 20 days after the order is final. The Director of the Employment Department may file petition for judicial review in accordance with this section from decision of the administrative law judge. When judicial review is upon an assessment or assessments made pursuant to ORS 657.681 and the court determines the assessment or assessments are valid, judgment shall be given in favor of the director for the amount due as determined by the court. [1971 c.734 Â§100; 1999 c.849 Â§153; 2003 c.75 Â§106]

Â Â Â Â Â  657.685 Employment Appeals Board; confirmation; quorum; meetings; duties; staffing; rules. (1) The Employment Appeals Board hereby is created within the Employment Department.

Â Â Â Â Â  (2) The Employment Appeals Board consists of three members who shall be appointed by and serve at the pleasure of the Governor. Except for pro tempore appointments, appointments of members are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. In the selection of the members of the Employment Appeals Board, the Governor shall give due consideration to the interests of labor, industry and the public. Not more than two of the members of said board shall belong to the same political party. The Governor shall designate one of the members of the Employment Appeals Board to serve as its chairperson with duties and powers necessary for the performance of the function of such office as the Governor determines. In the event of an absence or as required by the workload, the chairperson may appoint, with the approval of the Governor, pro tempore members to serve for a period not to exceed 90 days.

Â Â Â Â Â  (3) A majority of the Employment Appeals Board constitutes a quorum.

Â Â Â Â Â  (4) The Employment Appeals Board shall meet at such times and places as specified by the chairperson.

Â Â Â Â Â  (5) The director shall provide the Employment Appeals Board with such staff as is required by the workload, subject to budgetary limitations.

Â Â Â Â Â  (6) The Employment Department shall adopt procedural rules proposed by the Employment Appeals Board necessary for the discharge of the boardÂs duties. Such rules need not conform to common law or statutory rules of evidence and other technical rules of procedure. [1959 c.583 Â§12; 1969 c.597 Â§186; 1973 c.792 Â§30; 1975 c.426 Â§1; 1983 c.522 Â§9; 1987 c.894 Â§10; 1993 c.344 Â§22]

Â Â Â Â Â  657.690 Employment Appeals Board powers. The Employment Appeals Board has the power:

Â Â Â Â Â  (1) To hold sessions any place within the state.

Â Â Â Â Â  (2) To administer oaths.

Â Â Â Â Â  (3) To issue and serve, or by any sheriff, subpoenas for the attendance of employers or claimants and the production of papers, contracts, books, accounts, documents and testimony. The Employment Appeals Board may require the attendance and testimony of claimants or employers, their officers and representatives before any hearing or review before the Employment Appeals Board without payment or tender or witness fees on account of such attendance. [1959 c.583 Â§13; 1993 c.344 Â§24]

Â Â Â Â Â  657.695 Employment Department Advisory Council; members; compensation and expenses. (1) To assist the Director of the Employment Department in the effective development of policies and programs with respect to unemployment insurance and employment service and in securing to this state the benefits of the Wagner-Peyser Act, and particularly with respect to carrying out ORS 657.615, there hereby is created an advisory council within the Employment Department to be known as the Employment Department Advisory Council.

Â Â Â Â Â  (2) The members of the council shall be appointed by the Governor and shall be composed of men and women representing employers and employees in equal numbers, and representatives of the public who shall elect their chairperson. The director shall serve as an ex officio member of the council.

Â Â Â Â Â  (3) The members of the council shall be appointed for a term of two years and are entitled to compensation and expenses as provided in ORS 292.495. Members of the council or other committees appointed pursuant to this section and ORS 657.700 shall be reimbursed from the Unemployment Compensation Administration Fund. [Formerly 657.675; 1969 c.314 Â§70; 1969 c.597 Â§188; 1997 c.57 Â§1]

Â Â Â Â Â  657.700 Special councils for program development. The Director of the Employment Department may also appoint committees, and industrial or other special councils, to perform appropriate services in connection with the development of unemployment insurance and employment service programs who shall serve without compensation. [Formerly 657.678]

OREGON STATE EMPLOYMENT SERVICE

Â Â Â Â Â  657.705 Oregon State Employment Service. There is created under the Director of the Employment Department a division, to be known as the Oregon State Employment Service, which shall be affiliated with the United States Employment Service. Such division shall be administered by a person well qualified by technical training and experience in the functions to be performed. [Amended by 1959 c.583 Â§17; 1969 c.597 Â§189; 1993 c.344 Â§10]

Â Â Â Â Â  657.710 Free public employment offices; contracts relating to workforce investment system; public agencies to provide information on job vacancies. (1) The Director of the Employment Department shall establish and maintain such free public employment offices, including such branch or affiliate offices, as may be necessary for the proper administration of this chapter and for participation in OregonÂs workforce investment system.

Â Â Â Â Â  (2) The director may enter into such contracts or memoranda of understanding with designated workforce investment system partners, including but not limited to other states and governments, government entities, state agencies, units of local government, intergovernmental entities, community colleges and persons, as appropriate to administer the workforce investment system.

Â Â Â Â Â  (3) The director may enter into contracts or memoranda of understanding to share confidential information as authorized under federal law and regulations for purposes of a national performance accounting system, including receiving and making available wage records to the extent the wage records are required by another state to carry out that stateÂs workforce investment system performance plan.

Â Â Â Â Â  (4) All moneys made available by or received by the state for the Oregon State Employment Service shall be paid to and expended from the Unemployment Compensation Administration Fund.

Â Â Â Â Â  (5) Each contracting agency shall provide to the director timely information pertinent to all existing job vacancies over which the contracting agency exercises employment control and for which there will be open recruitment. Such information shall be made available to the public by the director. As used in this subsection, Âcontracting agencyÂ has the meaning given that term in ORS 279A.010. [Amended by 1969 c.597 Â§190; 1983 c.339 Â§1; 2001 c.684 Â§34; 2003 c.794 Â§312]

Â Â Â Â Â  657.715 Wagner-Peyser Act accepted. The State of Oregon hereby accepts the provisions of the Act of Congress approved June 6, 1933, entitled ÂAn act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes.Â

Â Â Â Â Â  657.720 Cooperation with federal agencies, political subdivisions or private organizations in maintaining public employment service. (1) The Director of the Employment Department is designated and constituted the agency of this state for the purpose of the Wagner-Peyser Act. The director shall cooperate with all authorities of the United States having powers and duties under the Wagner-Peyser Act and do and perform all things necessary to secure to this state the benefits of the Wagner-Peyser Act in the promotion and maintenance of a system of public employment offices.

Â Â Â Â Â  (2) The director may cooperate with or enter into agreements with the Railroad Retirement Board with respect to the establishment, maintenance and use of free public employment service facilities. For the purpose of establishing and maintaining free public employment service the director may enter into agreements with the Railroad Retirement Board or any other agency of the United States charged with the administration of an unemployment insurance law, with any political subdivision of this state, or with any private nonprofit organization, and as a part of any such agreement may accept moneys, services or quarters as a contribution to the Unemployment Compensation Administration Fund.

Â Â Â Â Â  657.725 Employment districts. The Director of the Employment Department may divide the state into such number of employment districts as the director finds necessary and maintain a district office in each of said districts.

INFORMATION SYSTEMS

Â Â Â Â Â  657.730 Labor market information system; rules. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂLabor market analysisÂ means the measurement and evaluation of economic forces as they relate to the employment process in the local labor market area. Variables affecting labor market relationships include, but are not limited to, such factors as labor force changes and characteristics, population changes and characteristics, occupational and industrial structure and development, technological developments, shifts in consumer demand, volume and extent of unionization and trade disputes, recruitment practices, wage levels, conditions of employment and training opportunities.

Â Â Â Â Â  (b) ÂLabor market areaÂ means an economically integrated geographic area within which individuals can reside and find employment within a reasonable distance or can readily change employment without changing their place of residence. Such areas shall be identified in accordance with criteria used by the Bureau of Labor Statistics of the United States Department of Labor in defining such areas or similar criteria established by the Director of the Employment Department. The area generally takes the name of its community. The boundaries depend primarily on economic and geographic factors. The State of Oregon is divided into labor market areas, which usually include a county or group of contiguous counties.

Â Â Â Â Â  (c) ÂLabor market informationÂ means the body of information generated from measurement and evaluation of the socioeconomic factors and variables influencing the employment process in the state and specific labor market areas. These socioeconomic factors and variables affect labor demand and supply relationships and include:

Â Â Â Â Â  (A) Labor force information, which includes but is not limited to employment, unemployment, labor force participation, labor turnover and mobility, average hours and earnings and changes and characteristics of the population and labor force within specific labor market areas and the state;

Â Â Â Â Â  (B) Occupational information, which includes but is not limited to occupational supply and demand estimates and projections, characteristics of occupations, wage levels, job duties, training and education requirements, conditions of employment, unionization, retirement practices and training opportunities;

Â Â Â Â Â  (C) Economic information, which includes but is not limited to number of business starts and stops by industry and labor market area, information on employment growth and decline by industry and labor market area, employer establishment data and number of union disputes and strikes by industry and labor market area; and

Â Â Â Â Â  (D) Program information, which includes but is not limited to program participant or student information gathered in cooperation with other state and local agencies along with related labor market information to evaluate the effectiveness, efficiency and impact of state and local employment, training, education and job creation efforts in support of planning, management, implementation and evaluation.

Â Â Â Â Â  (2) The Director of the Employment Department shall have the following duties:

Â Â Â Â Â  (a) Oversight, operation and management of a statewide comprehensive labor market and occupational supply and demand information system, including development of a five-year employment forecast for state and labor market areas.

Â Â Â Â Â  (b) Preparation of local labor market information packages for the stateÂs regional workforce committees, including special studies and job impact analyses in support of state and local employment, training, education and job creation programs, especially activities that prevent job loss, reduce unemployment and create jobs.

Â Â Â Â Â  (c) Coordination with other appropriate agencies to improve employment estimates by enhancing data on corporate officers, improving business establishment listings, expanding samples for employment estimates and developing business entry or exit analysis relevant to the generation of occupational and economic forecasts.

Â Â Â Â Â  (d) Production of long-term and occupational employment forecasts in cooperation with other appropriate agencies.

Â Â Â Â Â  (e) Coordination with other state agencies to study ways to standardize federal and state multiagency administrative records, such as unemployment insurance information and other information to produce employment, training, education and economic analysis needed to improve labor market information products and services.

Â Â Â Â Â  (f) Production of labor market information and economic analysis needed to facilitate the efficient and effective matching of the supply and demand of labor critical to an effective labor exchange in Oregon. Information collected will be coordinated with other public agencies through cooperative data collection efforts for statistical analysis, research or studies including, but not limited to, agricultural labor supply and demand, high performance organizations, targeted industries programs, and industrial improvement and expansion.

Â Â Â Â Â  (g) Administration of other appropriate labor market information activities.

Â Â Â Â Â  (3) To implement this section, the director shall have authority to:

Â Â Â Â Â  (a) Establish rules and procedures to recover reasonable costs incurred in producing and providing:

Â Â Â Â Â  (A) Labor market information products developed by the Employment Department in the ordinary course of business when the request results in costs over and above the ordinary costs of production including, but not limited to, special publication runs, photocopying or supplying the copy in some other medium; and

Â Â Â Â Â  (B) Special labor market information products in response to individual requests that incur costs beyond the ordinary costs of doing business including, but not limited to, computer time, staff costs, preparation and distribution of surveys, electronic scanning, and special data collection, formatting and analysis. The director may enter into agreements with other public agencies to provide special labor market information products in a quid pro quo arrangement.

Â Â Â Â Â  (b) Receive federal set aside funds from federal programs that are authorized to fund state and local labor market information and are required to use such information in support of their programs.

Â Â Â Â Â  (c) Enter into agreements for statistical analysis, research or evaluation studies of privately and publicly funded employment, training, education and economic development programs. [1993 c.38 Â§2; 1997 c.652 Â§38]

Â Â Â Â Â  657.732 Interagency Shared Information System; limitation on new information; rules. (1) As used in this section, Âparticipating state agency or organizationÂ means:

Â Â Â Â Â  (a) The Employment Department;

Â Â Â Â Â  (b) Divisions and offices within the Department of Human Services that have been approved by the Director of the Employment Department, in consultation with the Education and Workforce Policy Advisor, to participate in the Interagency Shared Information System;

Â Â Â Â Â  (c) The Department of Education;

Â Â Â Â Â  (d) The Oregon University System;

Â Â Â Â Â  (e) The Department of Community Colleges and Workforce Development; and

Â Â Â Â Â  (f) Other state agencies, other governmental entities or private organizations that have applied to be participating state agencies or organizations and have been approved by the Director of the Employment Department, in consultation with the Education and Workforce Policy Advisor, to participate in the Interagency Shared Information System.

Â Â Â Â Â  (2) There is established the Interagency Shared Information System. The purpose of the system is to collect, analyze and share information for the development of statistical and demographic data to facilitate the creation of strategies for the purpose of improving the education, training and employment programs related to enhancing OregonÂs workforce system. The system shall share aggregate information with a participating state agency or organization to allow the agency or organization to develop policy, evaluate policy and plan and measure performance for the purpose of improving the education, training and employment programs related to enhancing OregonÂs workforce system.

Â Â Â Â Â  (3) The Director of the Employment Department shall administer and, in consultation with the Education and Workforce Policy Advisor, shall oversee the development of the Interagency Shared Information System. Participating state agencies or organizations shall enter into an interagency or other applicable agreement with the Director of the Employment Department, as administrator of the system, that:

Â Â Â Â Â  (a) Establishes protocols for the collection and sharing of data in the system;

Â Â Â Â Â  (b) Establishes safeguards for protecting the confidentiality of data in the system;

Â Â Â Â Â  (c) Includes provisions regarding informed consent for sharing information obtained from individuals; and

Â Â Â Â Â  (d) Provides for the sharing of costs for designing and maintaining the system.

Â Â Â Â Â  (4) Every participating state agency or organization shall provide information to the Interagency Shared Information System. Information shall be provided in a format that encodes identifying data, including the clientÂs Social Security number, using a formula unique to the participating state agency or organization that shall not be disclosed to the system.

Â Â Â Â Â  (5) In disclosing Social Security numbers to the Interagency Shared Information System under subsection (4) of this section, every participating state agency or organization shall comply with any state and federal laws that govern the collection and use of Social Security numbers by a participating state agency or organization and any additional requirements specified by the director, in consultation with the Education and Workforce Policy Advisor, that are included in the agreement entered into under subsection (3) of this section.

Â Â Â Â Â  (6) The information in the Interagency Shared Information System is not a public record for purposes of ORS 192.410 to 192.505. For purposes of ORS 192.410 to 192.505, the information submitted to the system and the information received from the system is a public record, and the custodian of such information is the participating state agency or organization that submits or receives the information. If the participating state agency or organization receiving the information is not a public body, as defined in ORS 192.410, the Employment Department shall keep a copy of the system information sent to that entity and shall be the custodian of that copy for purposes of ORS 192.410 to 192.505. As custodian, the Employment Department shall limit the disclosure of, or refuse to disclose, aggregate or summary level information when a small number of aggregated records or some other factor creates a reasonable risk that the identity of individuals may be discovered or disclosed. The department shall refer all other requests for disclosure of system information to the public body that is the custodian of the information.

Â Â Â Â Â  (7) The Employment Department may charge a reasonable fee pursuant to ORS 192.440 for the disclosure of reports to individuals or state agencies, governmental entities or private organizations that submit data to the system and are not participating state agencies or organizations.

Â Â Â Â Â  (8) If a participating state agency or organization prepares or acquires a record that is confidential under federal or state law, including ORS 192.502 (2), the participating state agency or organization does not violate state confidentiality laws by providing the information described in this section to the Interagency Shared Information System. Notwithstanding the provisions of ORS 279C.815 (4), 279C.850 (3), 657.665 and 660.339, the Bureau of Labor and Industries, the Department of Community Colleges and Workforce Development and the Employment Department are authorized to provide information to the Interagency Shared Information System.

Â Â Â Â Â  (9) Notwithstanding the provisions of ORS 192.410 to 192.505, a participating state agency or organization shall not allow public access to information received from the Interagency Shared Information System that identifies a particular individual unless required by law. Any participating state agency or organization shall limit the disclosure of, or refuse to disclose, aggregate or summary level information when a small number of aggregated records or some other factor creates a reasonable risk that the identity of individuals may be discovered or disclosed.

Â Â Â Â Â  (10) Any individual who, without proper authority, discloses confidential information under this section may be disqualified from holding any appointment or employment with the State of Oregon. The Employment Department shall adopt by rule procedures to prevent disclosure of confidential information submitted to the Interagency Shared Information System.

Â Â Â Â Â  (11) Notwithstanding subsection (4) of this section, participating state agencies or organizations may not provide new information to the Interagency Shared Information System after December 31, 2003. Information in the system on and after January 1, 2004, may be accessed by participating state agencies or organizations in accordance with this section, applicable rules adopted by the Director of the Employment Department and any agreements entered into under subsection (3) of this section. [Formerly 329.965; 2003 c.238 Â§1; 2003 c.794 Â§313]

Â Â Â Â Â  657.734 Performance Reporting Information System; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given that term in ORS 192.410.

Â Â Â Â Â  (b) ÂSystem participantÂ means:

Â Â Â Â Â  (A) Mandatory partners under the federal Workforce Investment Act of 1998 (enacted as P.L. 105-220 and codified as 29 U.S.C. 2801 et seq.) and other one-stop system partners, which may include public bodies and private organizations; and

Â Â Â Â Â  (B) Public bodies and private organizations that have been approved by the Director of the Employment Department, in consultation with the Education and Workforce Policy Advisor, to participate in the Performance Reporting Information System.

Â Â Â Â Â  (2) There is established the Performance Reporting Information System for the purpose of collecting, analyzing and sharing statistical and demographic data for the development and reporting of workforce system performance measures.

Â Â Â Â Â  (3) The Performance Reporting Information System is intended to share the data described in subsection (2) of this section, by agreement, with all system participants. The Performance Reporting Information System may not contain data submitted exclusively for use in the Interagency Shared Information System.

Â Â Â Â Â  (4) The Director of the Employment Department shall administer and, in consultation with the Education and Workforce Policy Advisor, oversee the development of the Performance Reporting Information System. System participants shall be designated as participants in the system by rule of the Employment Department, in consultation with the Education and Workforce Policy Advisor. A system participant shall enter into an interagency or other applicable agreement with the director that:

Â Â Â Â Â  (a) Establishes protocols for the collection and sharing of data in the system;

Â Â Â Â Â  (b) Establishes safeguards for protecting the confidentiality of data in the system;

Â Â Â Â Â  (c) Includes provisions regarding informed consent for sharing information obtained from individuals; and

Â Â Â Â Â  (d) Provides for the sharing of costs for developing and maintaining the system.

Â Â Â Â Â  (5)(a) All individual record information in the Performance Reporting Information System is confidential and may not be disclosed as a public record under the provisions of ORS 192.410 to 192.505. As administrator of the system, the director may view all data or individual record information in the system. System participants may not allow public access to information received from the system that identifies a particular individual unless required by law. System participants shall limit the disclosure of, or refuse to disclose, aggregate or summary level information when a small number of aggregated records or some other factor creates a reasonable risk that the identity of individuals may be discovered or disclosed.

Â Â Â Â Â  (b) System participants shall provide information in a format that encodes identifying data, including the clientÂs Social Security number, using a formula unique to the system participant. In disclosing Social Security numbers to the system, system participants shall comply with any state and federal laws that govern the collection and use of Social Security numbers by the system participant and any additional requirements specified by the director, in consultation with the Education and Workforce Policy Advisor, that are included in the agreement entered into under subsection (4) of this section.

Â Â Â Â Â  (6) The information in the Performance Reporting Information System is not a public record for purposes of ORS 192.410 to 192.505. For purposes of ORS 192.410 to 192.505, the information submitted to the system and the information received from the system is a public record, and the custodian of such information is the system participant that submits or receives the information. If the system participant receiving the information is not a public body, the department shall keep a copy of the system information sent to that system participant and shall be the custodian of that copy for purposes of ORS 192.410 to 192.505. As custodian, the department shall limit the disclosure of, or refuse to disclose, aggregate or summary level information when a small number of aggregated records or some other factor creates a reasonable risk that the identity of individuals may be discovered or disclosed. The department shall refer all other requests for disclosure of system information to the public body that is the custodian of the information.

Â Â Â Â Â  (7) The department may charge a reasonable fee under ORS 192.440 for the disclosure of reports containing only aggregate data to individuals, public bodies or private organizations.

Â Â Â Â Â  (8) If a system participant prepares or acquires a record that is confidential under federal or state law, including ORS 192.502 (2), the system participant does not violate state confidentiality laws by providing the information described in this section to the Performance Reporting Information System. Notwithstanding the provisions of ORS 279C.815 (4), 279C.850 (3), 657.665 and 660.339, the Bureau of Labor and Industries, the Department of Community Colleges and Workforce Development and the Employment Department are authorized to provide information to the system.

Â Â Â Â Â  (9) Any individual who, without proper authority, discloses confidential information under this section may be disqualified from holding any appointment or employment with the State of Oregon. The department shall adopt by rule procedures to prevent disclosure of confidential information submitted to the Performance Reporting Information System. [2001 c.524 Â§3; 2003 c.238 Â§2; 2003 c.794 Â§314]

Â Â Â Â Â  657.736 Occupational Program Planning System. The Occupational Program Planning System is established within the Employment Department as the stateÂs official occupational information system. The Director of the Employment Department shall exercise oversight and have control of the operation and management of the system. The system shall provide:

Â Â Â Â Â  (1) Projections of employment by occupation and by openings.

Â Â Â Â Â  (2) Estimates of the number of unemployed by occupation.

Â Â Â Â Â  (3) Estimates of supply of workers by occupation from education, employment and job training programs.

Â Â Â Â Â  (4) Statistical and narrative occupational demand and supply analyses.

Â Â Â Â Â  (5) Information on occupational employment patterns by industry.

Â Â Â Â Â  (6) Occupational characteristics information.

Â Â Â Â Â  (7) Administration of other appropriate labor market information activities. [Formerly 329.955]

RECIPROCAL AND COOPERATION AGREEMENTS

Â Â Â Â Â  657.755 Cooperation with federal agencies administering unemployment insurance laws. The Director of the Employment Department shall:

Â Â Â Â Â  (1) Cooperate in all necessary respects with the appropriate agencies and departments of the federal government in the administration of this chapter and of free public employment offices.

Â Â Â Â Â  (2) Make the stateÂs records relating to the administration of this chapter available to the Railroad Retirement Board and furnish to the Railroad Retirement Board, at the expense of such board, copies thereof as that board deems necessary for its purposes.

Â Â Â Â Â  (3) Afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance law and make all reports thereon requested by any directly interested federal agency or department.

Â Â Â Â Â  (4) Accept any sums allotted or apportioned to the state for such administration and comply with all reasonable federal regulations governing the expenditures of such sums.

Â Â Â Â Â  657.757 Cooperation with federal agencies administering training or retraining programs and other assistance. (1) The Employment Department is authorized to cooperate with or enter into agreements with appropriate agencies of the federal government whereby:

Â Â Â Â Â  (a) The Director of the Employment Department may act as agent of the federal government, in the payment of subsistence or other cash allowances provided in programs adopted by the federal government, including training and retraining programs or other assistance to individuals in this state.

Â Â Â Â Â  (b) In performing services incidental to such programs the director may make such reports, surveys and analyses as may be required and comply with all reasonable rules and regulations in connection with such programs.

Â Â Â Â Â  (c) The director may accept any sums allotted or apportioned to the state for administrative purposes and maintain separate accounting of all subsistence or cash allowances deposited with the state for payment to qualified individuals.

Â Â Â Â Â  (2) Nothing in this section shall in any way affect the validity of any agreements entered into with any federal agency prior to July 1, 1963. [1963 c.216 Â§2]

Â Â Â Â Â  657.760 Reciprocal agreements on coverage and collection of contributions. The Director of the Employment Department may enter into agreements with the appropriate agencies of other states or the federal government whereby:

Â Â Â Â Â  (1) Potential rights to benefits accumulated under the unemployment insurance laws of the several states or under such a law of the federal government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the director finds will be fair and reasonable as to all affected interests and will not result in any substantial loss to the fund.

Â Â Â Â Â  (2) Individuals performing services in this and other states for a single employing unit under circumstances not specifically provided for in ORS 657.035 (2) or under similar provisions in the unemployment insurance laws of such other states, shall be deemed to be engaged in employment performed entirely within this state or within one of such other states and whereby potential rights to benefits accumulated under the unemployment insurance laws of one or more states or under such a law of the federal government, or both, may constitute the basis for the payment of benefits.

Â Â Â Â Â  (3) The collection and payment of contributions by employers with respect to employment not localized within this state is adjusted.

Â Â Â Â Â  657.765 Reciprocal agreements concerning payroll taxes for out-of-state work. Whenever the unemployment insurance laws of other states provide for inclusion of out-of-state payment of wages in computing wages paid in like manner as provided in ORS 657.095 (2), the Director of the Employment Department may enter into agreements with those empowered to administer the unemployment insurance laws of such other states for the purpose of:

Â Â Â Â Â  (1) Waiving the further collection of payroll taxes in all the states when the aggregate amount of said wages is in excess of ÂpayrollÂ as defined in ORS 657.095 (1); and

Â Â Â Â Â  (2) Securing uniformity for payroll reporting on such out-of-state work. [Amended by 1955 c.655 Â§24; 1973 c.300 Â§13; 1973 c.810 Â§3]

Â Â Â Â Â  657.770 Reciprocal agreements concerning wages used as basis for benefits. (1) The Director of the Employment Department may enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby wages, upon the basis of which an individual may become entitled to benefits under an employment security law of another state or of the federal government, shall be deemed to be wages for insured work for the purpose of determining benefits under this chapter. Wages for insured work, on the basis of which an individual may become entitled to benefits under this chapter, shall be deemed to be wages on the basis of which unemployment insurance is payable under such law of another state or of the federal government.

Â Â Â Â Â  (2) No such arrangement shall be entered into unless it contains provision for reimbursement to the fund for such of the benefits paid under this chapter on the basis of such wages and provision for reimbursement from the fund for such benefits paid under such other law on the basis of wages for insured work, as the director finds will be fair and reasonable to all affected interests.

Â Â Â Â Â  (3) Reimbursements paid from the fund pursuant to this section are deemed to be benefits for the purposes of this chapter. However, no charge shall be made to an employerÂs account under ORS 657.471 in excess of the maximum benefits payable under ORS 657.150 or when no benefits would have been payable to an individual but for this section, because of the lack of wages for insured work necessary to qualify for benefits.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (1) and (2) of this section, the director shall participate in any arrangements for the payment of compensation on the basis of combining an individualÂs wages and employment covered under this chapter with wages and employment covered under the unemployment insurance laws of other states that are approved by the United States Secretary of Labor in consultation with the state unemployment insurance agencies as reasonably calculated to ensure the prompt and full payment of compensation in such situations and that include provisions for:

Â Â Â Â Â  (a) Applying the base period of a single state law to a claim involving the combining of an individualÂs wages and employment covered under two or more state unemployment insurance laws; and

Â Â Â Â Â  (b) Avoiding the duplicate use of wages and employment by reason of such combining. [Amended by 1957 c.699 Â§11; 1971 c.463 Â§19; 2005 c.22 Â§463]

Â Â Â Â Â  657.775 Cooperation with other states on reciprocal basis for collection of contributions. (1) The courts of the State of Oregon shall recognize and enforce the liability for unemployment insurance contributions imposed by other states which extend a like comity to this state, and officials of such other states may initiate civil proceedings in the courts of this state to enforce the collection of such contributions. The certificate of the Secretary of State of such other states that such officials have the authority to collect the contributions is conclusive evidence of such authority.

Â Â Â Â Â  (2) The Attorney General is empowered to initiate and prosecute civil proceedings in the courts of other states by and in the name of the Director of the Employment Department to enforce the liability for unemployment insurance contributions imposed by the State of Oregon, and may also initiate and prosecute civil proceedings in this state as agent for and on behalf of any other state to enforce liability for unemployment insurance contributions due such state if the state extends a like comity to the State of Oregon. The compensation for the services of the Attorney General rendered on behalf of other states under this section shall be paid from moneys appropriated to the Employment Department for administrative expenditures. The compensation for similar officers of other states for services rendered on behalf of this state under this section shall be paid by such other state. However, all other expenses of civil proceedings under this section shall be paid by the state, officer or agency thereof at whose request such proceedings were initiated.

Â Â Â Â Â  (3) The Attorney General, with the approval of the director, may employ a special assistant under ORS 180.140 (5) to initiate and prosecute civil proceedings in other states to enforce liability for unemployment contributions imposed by the State of Oregon and nothing in this section shall be deemed to prevent the officials of other states from employing any member of the Oregon State Bar to initiate and prosecute civil proceedings in this state to enforce liability for unemployment insurance imposed by such other states.

Â Â Â Â Â  (4) As used in this section, ÂcontributionsÂ includes interest and penalties imposed pursuant to an unemployment insurance statute. [1963 c.453 Â§2; 1983 c.740 Â§247]

Â Â Â Â Â  657.780 Agreements with governmental agencies to withhold benefits for child support obligations; rules. (1) As used in this section, Âappropriate agencyÂ means an agency authorized to enforce child support obligations pursuant to a plan approved under part D of title IV of the Social Security Act.

Â Â Â Â Â  (2) Notwithstanding ORS 657.855, the Director of the Employment Department may enter into agreements with the appropriate agency of this state whereby child support obligations which are being enforced pursuant to a plan approved under section 454 of the Social Security Act and owed by an individual who is eligible for unemployment compensation may be met, in whole or in part, by withholding from the unemployment compensation due the individual the amount specified by the individual to the appropriate agency to be withheld or the amount determined pursuant to an agreement with the individual submitted to the appropriate agency or any amount otherwise required to be withheld pursuant to ORS 25.378 and 25.414 and forwarding of the amount so withheld to the appropriate agency.

Â Â Â Â Â  (3) Any amount deducted and withheld under subsection (2) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation.

Â Â Â Â Â  (4) This section shall apply only if appropriate arrangements have been made for reimbursement, by the appropriate agency or agencies involved, for the administrative costs incurred by the Employment Department under this section.

Â Â Â Â Â  (5) The director shall prescribe such rules as are deemed necessary with respect to implementation and administration of procedures to comply with the provisions of this section. [1982 s.s.1 c.30 Â§9; 1991 c.115 Â§1; 1993 c.798 Â§49]

FUNDS

Â Â Â Â Â  657.783 Supplemental Employment Department Administration Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Supplemental Employment Department Administration Fund. Such fund shall consist of moneys collected or received by the Employment Department pursuant to section 3, chapter 449, Oregon Laws 1987.

Â Â Â Â Â  (2) All income earned on moneys in the Supplemental Employment Department Administration Fund invested by the State Treasurer shall accrue to the fund. Any balance in this fund shall not lapse at any time. All moneys in the fund are appropriated continuously to the Employment Department for the payment of expenses of administration of this chapter for which federal funding has been reduced, eliminated or otherwise is not available, and which has been authorized in the legislatively approved budget of the Employment Department. [1987 c.449 Â§2; 1995 c.37 Â§2]

Â Â Â Â Â  Note 1: The amendments to 657.783 by section 3, chapter 183, Oregon Laws 2005, apply to unemployment insurance tax reporting periods beginning on or after January 1, 2007. See section 10, chapter 183, Oregon Laws 2005. The text that applies to reporting periods beginning on or after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.783. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Supplemental Employment Department Administration Fund. The Supplemental Employment Department Administration Fund shall consist of moneys collected or received by the Employment Department pursuant to section 3, chapter 449, Oregon Laws 1987, and ORS 657.439 and 657.463.

Â Â Â Â Â  (2) All income earned on moneys in the Supplemental Employment Department Administration Fund invested by the State Treasurer shall accrue to the fund. Any balance in the fund shall not lapse at any time. All moneys in the fund are appropriated continuously to the department for the payment of expenses of administration of this chapter for which federal funding has been reduced, eliminated or otherwise is not available, and which has been authorized in the legislatively approved budget of the department.

Â Â Â Â Â  Note 2: The amendments to 657.783 by section 18, chapter 183, Oregon Laws 2005, apply to calendar years beginning on or after January 1, 2009. See section 19, chapter 183, Oregon Laws 2005. The text that applies to calendar years beginning on or after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  657.783. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Supplemental Employment Department Administration Fund. The Supplemental Employment Department Administration Fund shall consist of moneys collected or received by the Employment Department pursuant to section 3, chapter 449, Oregon Laws 1987, and ORS 657.439 and 657.463.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, all income earned on moneys in the Supplemental Employment Department Administration Fund invested by the State Treasurer shall accrue to the fund. Any balance in the fund shall not lapse at any time. All moneys in the fund are appropriated continuously to the department for the payment of expenses of administration of this chapter for which federal funding has been reduced, eliminated or otherwise is not available, and which has been authorized in the legislatively approved budget of the department.

Â Â Â Â Â  (3) As determined on June 30 of each odd-numbered year, moneys in the Supplemental Employment Department Administration Fund that are in excess of 150 percent of the amount collected pursuant to ORS 657.463 (2) for the first quarter of the previous even-numbered year shall be transferred to the Unemployment Compensation Trust Fund. The transfer required by this subsection shall be made by December 31 of the odd-numbered year.

Â Â Â Â Â  657.785 Agreement for Interstate Reciprocal Overpayment Recovery Arrangement. (1) The Director of the Employment Department may enter into an agreement or agreements with any other stateÂs employment security agency, or group thereof, including the Interstate Reciprocal Overpayment Recovery Arrangement, for the mutual and reciprocal recovery of overpaid unemployment compensation benefits. Notwithstanding any other provision of this chapter, the director may withhold from benefits otherwise due amounts necessary to recover overpaid benefits on behalf of other states with which the director has entered into such mutual and reciprocal agreements.

Â Â Â Â Â  (2) For purposes of this section, ÂstatesÂ includes the District of Columbia, Puerto Rico and the Virgin Islands. [1995 c.105 Â§2]

Â Â Â Â Â  657.805 Unemployment Compensation Trust Fund. There hereby is created the Unemployment Compensation

Trust Fund. Such fund shall consist of:

Â Â Â Â Â  (1) All contributions received and collected under

this chapter.

Â Â Â Â Â  (2) Interest earned upon any moneys in the fund.

Â Â Â Â Â  (3) Any property or securities acquired through the use of moneys belonging to the fund and all earnings of such property or securities.

Â Â Â Â Â  (4) All other moneys received for the fund from any other source.

Â Â Â Â Â  (5) All moneys credited to this stateÂs account in the unemployment trust fund pursuant to section 903 of the Social Security Act, as amended. [Amended by 1957 c.609 Â§1; 1965 c.359 Â§7]

Â Â Â Â Â  657.807 Advances, under title XII of Social Security Act, to Unemployment Compensation Trust Fund. (1) The Governor of the State of Oregon is hereby authorized in the discretion of the Governor to make necessary application to the Secretary of Labor of the United States to obtain an advance or advances pursuant to title XII of the Social Security Act, as amended.

Â Â Â Â Â  (2) The Director of the Employment Department shall notify the Governor whenever the director determines that the conditions specified in section 1201 of the Social Security Act, as amended, or under any other Act of Congress extending such authority, have been met.

Â Â Â Â Â  (3) Any amount transferred to the Unemployment Compensation Trust Fund by the Secretary of the Treasury of the United States under the terms of any agreement entered into in accordance with the authority extended in this section, shall be repaid from the Unemployment Compensation Trust Fund and as further provided in section 1202 of the Social Security Act, as amended. [1959 c.373 Â§Â§1,2,3]

Â Â Â Â Â  657.810 Deposit and use of fund. (1) All moneys received for the Unemployment Compensation Trust Fund under ORS 657.805 shall be deposited with the State Treasurer subject to ORS 657.830.

Â Â Â Â Â  (2) All moneys in the fund shall be mingled and undivided and shall be administered by the Director of the Employment Department for the purpose of this chapter.

Â Â Â Â Â  657.812 Use of moneys credited to Unemployment Trust Fund by Secretary of the Treasury pursuant to section 903 of Social Security Act. (1) Money credited to the account of this state in the Unemployment Trust Fund by the Secretary of the Treasury of the United States of America pursuant to section 903 of the Social Security Act, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of this chapter pursuant to a specific appropriation by the legislature, provided that the expenses are incurred and the money is requisitioned after the enactment of an appropriation law which:

Â Â Â Â Â  (a) Specifies the purposes for which the money is appropriated and the amounts appropriated therefor;

Â Â Â Â Â  (b) Limits the period within which such money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law; and

Â Â Â Â Â  (c) Limits the amount which may be obligated under such appropriation at any time to an amount which does not exceed, at any such time, the amount by which the aggregate of the amounts transferred to the account of such state pursuant to section 903 of the Social Security Act, as amended, exceeds the aggregate amount of the amounts used by the state for administration and charged against the amounts transferred to the account of such state.

Â Â Â Â Â  (2) For purposes of this section, amounts obligated for administrative purposes pursuant to an appropriation shall be chargeable against transferred amounts at the exact time the obligation is entered into. The appropriation, obligation, expenditure or other disposition of money appropriated under this section shall be accounted for in accordance with standards established by the United States Secretary of Labor.

Â Â Â Â Â  (3) Money appropriated as provided in this section for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred upon such appropriation, and upon requisition shall be deposited in the Unemployment Compensation Administration Fund from which such payments shall be made. Money so deposited shall, until expended, remain a part of the Unemployment Compensation Trust Fund and, if not expended, shall be returned promptly to the account of this state in the Unemployment Trust Fund.

Â Â Â Â Â  (4) Notwithstanding any other provision of this chapter, money credited to the account of this state pursuant to section 903 of the Social Security Act, as amended, and which has been or will be appropriated for administrative expenses of the Employment Department shall, for the purposes of the computation of fund adequacy percentage ratio, be deemed a part of the Unemployment Compensation Trust Fund. [1957 c.609 Â§7; 1959 c.604 Â§1; 1969 c.703 Â§1; 1973 c.24 Â§1; 1983 c.508 Â§13; 1991 c.685 Â§10]

Â Â Â Â Â  657.813 Use of moneys made available under section 903 of Social Security Act for administrative expenses. Notwithstanding ORS 657.812, the Employment Department may accept funds made available to this state under section 903 of the Social Security Act, as amended, for payment of administrative expenses relating to the unemployment insurance program. [1999 c.970 Â§2]

Â Â Â Â Â  Note: 657.813 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 657 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657.815 Unemployment Compensation Benefit Fund. (1) There is created, separate and distinct from the General Fund, the Unemployment Compensation Benefit Fund. Such fund shall consist of all amounts withdrawn from the Federal Unemployment Trust Fund, upon requisition of the Director of the Employment Department, except as provided in ORS 657.812.

Â Â Â Â Â  (2) This fund shall be used solely in the payment of benefits under this chapter, exclusive of administration, and in the payment of unemployment insurance under any agreement with another governmental agency whereby the latter will reimburse the fund for such expenditure; provided that such use shall be consistent with the Federal Unemployment Tax Act.

Â Â Â Â Â  (3) The Unemployment Compensation Benefit Fund shall be the sole and exclusive source for the payment of benefits payable under this chapter. Such benefits shall be deemed to be due and payable only to the extent that contributions, with increments thereon, actually collected and credited to the fund are available therefor.

Â Â Â Â Â  (4) The Unemployment Compensation Benefit Fund shall be held and administered by the State Treasurer in the same manner as provided in ORS 657.830 (1). Interest earned on the fund shall be credited to the fund. [Amended by 1957 c.609 Â§2; 1959 c.604 Â§2; 1995 c.37 Â§3]

Â Â Â Â Â  657.820 Unemployment Compensation Administration Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Unemployment Compensation Administration Fund, to consist of all moneys received by the state or the Director of the Employment Department for the expenses of administration of this chapter, including such proportion of total expenses of maintaining public employment offices incurred for the purposes of this chapter.

Â Â Â Â Â  (2) Such fund shall be expended solely for the purposes specified in this section, and its balances shall not lapse at any time but shall remain continuously available to the director for expenditures consistent with this section. Interest earned on the fund shall be credited to the fund.

Â Â Â Â Â  (3) All federal moneys allotted or apportioned to the state by the Secretary of Labor, the Railroad Retirement Board or other federal agency, for the administration of this chapter shall be paid into such fund.

Â Â Â Â Â  (4) All moneys made available by or received by this state under the Wagner-Peyser Act entitled ÂAn Act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes,Â approved June 6, 1933, (48 Statutes 113; United States Code, title 29, Â§49(c) as amended) shall be paid into the Unemployment Compensation Administration Fund and said moneys hereby are appropriated and made available to the director to be expended as provided by this chapter and by the Wagner-Peyser Act.

Â Â Â Â Â  (5) All moneys received from the Railroad Retirement Board as compensation for services or facilities supplied to said board shall be paid into the Unemployment Compensation Administration Fund.

Â Â Â Â Â  (6) Notwithstanding any provisions of this section, all moneys requisitioned and deposited in this fund pursuant to the provisions of ORS 657.657 and 657.805 to 657.820 shall remain part of the Federal Unemployment Trust Fund and shall be used only in accordance with conditions specified in ORS 657.657 and 657.805 to 657.820. [Amended by 1957 c.609 Â§3; 1959 c.604 Â§3; 1995 c.37 Â§4]

Â Â Â Â Â  657.822 Employment Department Special Administrative Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Employment Department Special Administrative Fund. The Employment Department Special Administrative Fund shall consist of moneys collected or received by the Employment Department as follows:

Â Â Â Â Â  (a) All interest collected under ORS 657.515.

Â Â Â Â Â  (b) All fines and penalties collected pursuant to this chapter.

Â Â Â Â Â  (c) All gifts to or interest on or profits earned by the Employment Department Special Administrative Fund.

Â Â Â Â Â  (2) The moneys in the Employment Department Special Administrative Fund are continuously appropriated to the Employment Department, and may not be transferred or otherwise made available to any other state agency, to pay the expenses of the Secretary of State incurred in performing the audit of the Employment Department and such other expenses as may be included in the biennial budget of the Employment Department and approved by the Legislative Assembly for payment from the Employment Department Special Administrative Fund. On July 1 of every odd-numbered year, any amounts in the Employment Department Special Administrative Fund that have not been appropriated in the biennial budget of the Employment Department approved by the Legislative Assembly shall be transferred to the State Unemployment Compensation Benefit Reserve Fund created by ORS 657.845. [1965 c.359 Â§2; 1967 c.335 Â§58; 1969 c.597 Â§191; 1983 c.740 Â§248; 1993 c.344 Â§7; 1993 c.778 Â§23; 1995 c.37 Â§5; 2005 c.22 Â§464]

Â Â Â Â Â  Note: The amendments to 657.822 by section 16, chapter 183, Oregon Laws 2005, become operative June 30, 2008. See section 17, chapter 183, Oregon Laws 2005. The text that is operative on and after June 30, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  657.822. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Employment Department Special Administrative Fund. The Employment Department Special Administrative Fund shall consist of moneys collected or received by the Employment Department as follows:

Â Â Â Â Â  (a) All interest collected under ORS 657.515.

Â Â Â Â Â  (b) All fines and penalties collected pursuant to this chapter.

Â Â Â Â Â  (c) All gifts to or interest on or profits earned by the Employment Department Special Administrative Fund.

Â Â Â Â Â  (2) The moneys in the Employment Department Special Administrative Fund are continuously appropriated to the department, and may not be transferred or otherwise made available to any other state agency, to pay the expenses of the Secretary of State incurred in performing the audit of the department and such other expenses as may be included in the biennial budget of the department and approved by the Legislative Assembly for payment from the fund. On July 1 of every odd-numbered year, any amounts in the Employment Department Special Administrative Fund that have not been appropriated in the biennial budget of the department approved by the Legislative Assembly shall be transferred to the Unemployment Compensation Trust Fund.

Â Â Â Â Â  657.823 Employment Tax Guarantee Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Employment Tax Guarantee Fund. The Employment Tax Guarantee Fund shall consist of:

Â Â Â Â Â  (a) Money deposits received under ORS 657.505 or 657.507; and

Â Â Â Â Â  (b) Proceeds of bonds posted under ORS 657.505 or 657.507.

Â Â Â Â Â  (2) Interest earned on the Employment Tax Guarantee Fund shall be credited to the Employment Department Special Administrative Fund. [1967 c.435 Â§14; 1995 c.37 Â§6; 2003 c.401 Â§2]

Â Â Â Â Â  657.825 Expenditure of federal funds; restitution of moneys lost or improperly expended. (1) All moneys in the Unemployment Compensation Administration Fund which are received from the federal government or any agency thereof or which are appropriated by this state for the purposes described in ORS 657.820 shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor for the proper and efficient administration of this chapter.

Â Â Â Â Â  (2) If any moneys received for the Unemployment Compensation Administration Fund under title III of the Social Security Act or the Wagner-Peyser Act are found by the Secretary of Labor, because of any action or contingency, to have been lost or been expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor for the proper administration of this chapter, it is the policy of this state that such moneys shall be replaced by moneys appropriated for such purpose from the General Fund of this state to the Unemployment Compensation Administration Fund for expenditure as provided in ORS 657.820. Upon receipt of notice of such a finding by the Secretary of Labor, the Director of the Employment Department promptly shall report the amount required for such replacement to the Governor. The Governor shall, at the earliest opportunity, submit to the legislature a request for the appropriation of such amount. This section shall not be construed to relieve this state of its obligations with respect to funds received prior to July 1, 1941, pursuant to title III of the Social Security Act. [Amended by 1969 c.703 Â§2]

Â Â Â Â Â  657.830 State Treasurer as custodian of funds. (1) The State Treasurer shall be the custodian of the Unemployment Compensation Trust Fund and the Unemployment Compensation Benefit Fund.

Â Â Â Â Â  (2) After clearance thereof, the State Treasurer immediately shall deposit all moneys specified in ORS 657.805 which are received from all sources as an accretion to the Unemployment Compensation Trust Fund, with the Secretary of the Treasury of the United States as custodian of the trust fund created by the federal Social Security Act.

Â Â Â Â Â  (3) All moneys specified in ORS 657.822 shall be deposited in the Unemployment Compensation Trust Fund only for purposes of clearance. After clearance thereof, the State Treasurer immediately shall deposit all such moneys, less refunds made pursuant to the provisions of ORS 657.510, in the Employment Department Special Administrative Fund.

Â Â Â Â Â  (4) Refunds payable pursuant to ORS 657.510 may be paid upon warrants issued by the State Treasurer under direction of the administrator from the Unemployment Compensation Trust Fund or the Employment Department Special Administrative Fund, as appropriate. [Amended by 1965 c.359 Â§8; 1967 c.435 Â§10; 1981 c.189 Â§3; 1995 c.37 Â§1]

Â Â Â Â Â  657.835 [1981 c.895 Â§4; repealed by 1995 c.37 Â§10]

Â Â Â Â Â  657.840 Federal Advance Interest Repayment Fund; assessment of tax; applicability. (1) On the first day of the third month of a calendar quarter the Director of the Employment Department shall:

Â Â Â Â Â  (a) Estimate the interest payable, accrued through the end of the calendar quarter, on federal advances obtained under the provisions of ORS 657.807;

Â Â Â Â Â  (b) Estimate the amount of federal advance interest repayment tax receipts expected to be collected during the quarter for any preceding calendar quarter in which such tax was assessed;

Â Â Â Â Â  (c) Add the amount in the Federal Advance Interest Repayment Fund on the last day of the immediately preceding calendar quarter to the estimate in paragraph (b) of this subsection; and

Â Â Â Â Â  (d) Subtract the sum obtained in paragraph (c) of this subsection from the estimate in paragraph (a) of this subsection.

Â Â Â Â Â  (2) If the remainder obtained in subsection (1)(d) of this section is more than zero, each employer subject to this chapter shall be assessed a federal advance interest repayment tax. Such tax shall be a percentage of the regular unemployment tax payable under this chapter for the calendar quarter. The percentage shall be determined by dividing the remainder in subsection (1)(d) of this section by the estimated amount of unemployment tax due and payable on wages paid during the quarter. The percentage shall be rounded up to the next full percent.

Â Â Â Â Â  (3) The tax assessed under this section shall be collected in such manner as the director may prescribe. Interest and penalties applicable to the regular unemployment insurance tax shall be applicable to this tax.

Â Â Â Â Â  (4) There is hereby created a Federal Advance Interest Repayment Fund as a separate fund in the State Treasury. Such fund shall consist of all moneys received pursuant to this section and interest earnings accruing to the fund and shall be used only for the payment of interest accruing and payable on advances received under ORS 657.807, except that if at the end of any calendar quarter, all advances and interest have been repaid, any remaining balance in the fund may be transferred to the Unemployment Compensation Trust Fund.

Â Â Â Â Â  (5) This section does not apply to public and nonprofit employers or Indian tribes making reimbursement payments as provided in ORS 657.505 and 657.513. [1983 c.52 Â§2; 2001 c.572 Â§14]

Â Â Â Â Â  657.845 State Unemployment Compensation Benefit Reserve Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the State Unemployment Compensation Benefit Reserve Fund which is declared to be a trust fund. Such fund shall consist of moneys collected or received by the Employment Department pursuant to section 3, chapter 685, Oregon Laws 1991.

Â Â Â Â Â  (2) Any balance in the fund shall not lapse at any time.

Â Â Â Â Â  (3) All moneys in the fund are appropriated continuously to the Employment Department and shall be used solely to pay unemployment compensation benefits when the Unemployment Compensation Trust Fund balance lapses. Workers of this state who are eligible for unemployment compensation benefits are absolutely and irrevocably vested with the beneficial ownership of all moneys lawfully credited to the State Unemployment Compensation Benefit Reserve Fund for the purpose of implementing the trust. The balance in the State Unemployment Compensation Benefit Reserve Fund shall be included with the balance in the Unemployment Compensation Trust Fund in any computation of a fund adequacy percentage ratio under ORS chapter 657.

Â Â Â Â Â  (4) All income earned on moneys in the State Unemployment Compensation Benefit Reserve Fund invested by the State Treasurer shall accrue to the Supplemental Employment Department Administration Fund created by ORS 657.783. [1991 c.685 Â§2; 1995 c.37 Â§8]

Â Â Â Â Â  Note: The amendments to 657.845 by section 11, chapter 183, Oregon Laws 2005, become operative April 1, 2007. See section 12, chapter 183, Oregon Laws 2005. The text that is operative on and after April 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  657.845. (1) There is established in the State Treasury, separate and distinct from the General Fund, the State Unemployment Compensation Benefit Reserve Fund which is declared to be a trust fund. Such fund shall consist of moneys collected or received by the Employment Department pursuant to section 3, chapter 685, Oregon Laws 1991.

Â Â Â Â Â  (2) Any balance in the fund shall not lapse at any time.

Â Â Â Â Â  (3) All moneys in the fund are appropriated continuously to the Employment Department and shall be used solely to pay unemployment compensation benefits that would otherwise be paid from the Unemployment Compensation Trust Fund. Workers of this state who are eligible for unemployment compensation benefits are absolutely and irrevocably vested with the beneficial ownership of all moneys lawfully credited to the State Unemployment Compensation Benefit Reserve Fund for the purpose of implementing the trust. The balance in the State Unemployment Compensation Benefit Reserve Fund shall be included with the balance in the Unemployment Compensation Trust Fund in any computation of a fund adequacy percentage ratio under this chapter.

Â Â Â Â Â  (4) All income earned on moneys in the State Unemployment Compensation Benefit Reserve Fund invested by the State Treasurer shall accrue to the Supplemental Employment Department Administration Fund created by ORS 657.783.

Â Â Â Â Â  Note: 657.845 is repealed June 30, 2008. See sections 13 and 14, chapter 183, Oregon Laws 2005.

Â Â Â Â Â  Note: Section 15, chapter 183, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 15. Any balance in the State Unemployment Compensation Benefit Reserve Fund that is unexpended and unobligated on June 30, 2008, shall be transferred to and deposited in the Unemployment Compensation Trust Fund solely for the payment of unemployment compensation benefits. [2005 c.183 Â§15]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  657.855 Benefits not assignable; waiver of rights invalid. (1) Except as provided in this section, benefits due under this chapter may not be assigned, pledged, encumbered, released or commuted and shall, except as otherwise provided in this chapter, be exempt from all claims of creditors and from levy, execution and attachment or remedy for recovery or collection of a debt, which exemption may not be waived. No agreement by an individual to waive the individualÂs rights under this chapter is valid.

Â Â Â Â Â  (2) The exemption from execution or other process granted under this section applies to only 75 percent of benefits payable under this chapter if the execution or other process is issued for a child support obligation or an order or notice entered pursuant to ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C and the child support obligation or the order or notice is being enforced pursuant to a plan approved under Title IV-D of the Social Security Act. [Amended by 1982 s.s.1 c.30 Â§10; 1989 c.520 Â§3; 1991 c.115 Â§2; 1999 c.745 Â§6; 2003 c.572 Â§20]

Â Â Â Â Â  657.860 Agreement of employee to pay contributions void. No agreement by an employee to pay any portion of the contribution required of the employer by this chapter is valid and no employers shall make a deduction for such purpose from the wages or salary of an employee.

Â Â Â Â Â  657.865 No vested rights. All the rights, privileges or immunities conferred by this chapter or by acts deemed pursuant thereto shall exist subject to the powers of the legislature to amend or repeal this chapter at any time, and there shall be no vested private right of any kind against such amendment or repeal.

Â Â Â Â Â  657.870 When operation of this chapter ceases. (1) If title IX of the federal Social Security Act becomes inoperative by Act of Congress or by decision of the United States Supreme Court, payments of contributions and payment of benefits provided in this chapter shall cease.

Â Â Â Â Â  (2) If the provisions of the Act of October 20, 1976, P.L. 94-566 (26 U.S.C. 3306) requiring benefit coverage for service performed in agricultural labor as provided in ORS 657.045 (1)(a) and (b) and (7) and 657.105 (2) become inoperative by Act of Congress or by decision of the United States Supreme Court, payments of contributions and payment of benefits pursuant to the statutes cited in this subsection shall cease. [Amended by 1977 c.446 Â§9]

Â Â Â Â Â  657.875 Extending period for appeal in certain claim and contribution matters. The period within which an interested party may request a hearing or file with the Employment Appeals Board an application for review as provided in ORS 657.266 to 657.269, 657.270, 657.471, 657.485, 657.679, 657.681 and 657.682 may be extended, upon a showing of good cause therefor, a reasonable time under the circumstances of each particular case. [1973 c.300 Â§14; 1975 c.257 Â§11; 1993 c.778 Â§17; 2005 c.214 Â§4]

Â Â Â Â Â  657.880 Health care coverage for unemployed individuals; deduction of benefits. In order to provide health care coverage for eligible unemployed individuals, the Employment Department, upon approval and funding by the Emergency Board, is authorized:

Â Â Â Â Â  (1) To deduct an amount from unemployment compensation otherwise payable to an individual and to use the amount so deducted to pay for health care coverage if the individual voluntarily elects to have such deduction made, and such deduction is made under a program which meets applicable federal requirements and has been approved in accordance with the provisions of this section and ORS 657.885.

Â Â Â Â Â  (2) To certify to the Department of Human Services those unemployed individuals eligible to receive health care coverage pursuant to criteria established by or pursuant to federal law in order to receive federal funds for obtaining such coverage.

Â Â Â Â Â  (3) To enter into contracts with other appropriate federal or state agencies. [1983 c.753 Â§2; 2001 c.900 Â§259]

Â Â Â Â Â  657.885 ÂHealth care coverageÂ defined. For purposes of this section and ORS 657.880, the term Âhealth care coverageÂ means coverage under:

Â Â Â Â Â  (1) Health insurance policies issued by qualified insurers and health care service contractors;

Â Â Â Â Â  (2) Contracts entered into by and between the State of Oregon and qualified insurers and health care service contractors; and

Â Â Â Â Â  (3) The medical assistance program administered by the Department of Human Services. [1983 c.753 Â§3; 1991 c.66 Â§29; 2001 c.900 Â§260]

Â Â Â Â Â  657.890 [1989 c.369 Â§2; repealed by 1995 c.105 Â§9]

Â Â Â Â Â  657.895 Unemployment compensation programs under federal authority. Notwithstanding any other provision of this chapter, the Employment Department, at the direction of the Governor, may take appropriate action to expedite and provide for the implementation of an unemployment compensation program not provided for in this chapter, if the program is authorized by the United States Secretary of Labor and if the director determines that the program will be beneficial to the state and its people through the receipt of additional federal money for unemployment compensation purposes. The Employment Department shall notify interested parties if action is taken under this section. [1993 c.200 Â§2]

Â Â Â Â Â  657.925 Oregon JOBS Plus Unemployment Wage Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon JOBS Plus Unemployment Wage Fund. The Oregon JOBS Plus Unemployment Wage Fund shall consist of moneys collected or received by the Employment Department pursuant to subsections (3) and (4) of this section.

Â Â Â Â Â  (2) All income earned on moneys in the Oregon JOBS Plus Unemployment Wage Fund invested by the State Treasurer shall accrue to the fund. Any balance in the fund shall not lapse at any time. All moneys in the fund are appropriated continuously to the Employment Department for the payment of wages and wage-related and administrative expenses of participants in the JOBS Plus Program who are otherwise eligible to receive unemployment insurance benefits. Such payments shall be made in accordance with ORS 411.892 (12).

Â Â Â Â Â  (3)(a) Notwithstanding the tax schedules in Table A of ORS 657.462, for wages paid during the first and second calendar quarters of 2002 and the second calendar quarter of 2003, the tax rate assigned each employer subject to ORS 657.459 and 657.462 shall be determined in accordance with schedule I-I, II-I, III-I, IV-I, V-I, VI-I, VII-I or VIII-I, whichever schedule is applicable pursuant to provisions of law in effect for calendar years 2002 and 2003, respectively. The schedules are adopted as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and Over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

0.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 29.00%

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  29.00% but less than 33.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  33.00% but less than 37.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  37.00% but less than 41.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  41.00% but less than 45.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 49.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  49.00% but less than 53.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  53.00% but less than 57.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  57.00% but less than 61.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  61.00% but less than 65.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 81.00%

3.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  81.00% but less than 85.00%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 89.00%

3.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 92.00%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.65%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.65% but less than 99.74%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.74% but less than 99.82%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.82% but less than 99.89%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.95%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.95% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII-I

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

3.03%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.23%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.43%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.63%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.83%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.33%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.53%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.73%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.93%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.13%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) Notwithstanding any other provision of law except for subsection (4) of this section, each taxpaying employer subject to this chapter, other than employers whose assigned tax rate is 5.4 percent, shall pay to the Employment Department, for the first and second calendar quarters of 2002 and the second calendar quarter of 2003, an amount equal to seven one-hundredths of one percent of wages subject to taxation under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the Director of the Employment Department prescribes otherwise. After deduction of the actual shared costs of the Employment Department in collecting the amounts under this subsection, all such moneys shall be paid into the Oregon JOBS Plus Unemployment Wage Fund. Moneys due pursuant to this paragraph but not received by the Employment Department for payment to the Oregon JOBS Plus Unemployment Wage Fund by September 30, 2002, or September 30, 2003, respectively, shall be paid into the Unemployment Compensation Trust Fund.

Â Â Â Â Â  (4)(a) Notwithstanding ORS 657.435, 657.439 and 657.462 and subsection (3) of this section, for wages paid during the first calendar quarter of 2003, the tax rate paid by each employer subject to those provisions of law shall be determined in accordance with schedule I-J, II-J, III-J, IV-J, V-J, VI-J, VII-J or VIII-J, whichever schedule is determined pursuant to ORS 657.459 and 657.462 to be in effect for calendar year 2003. The schedules are adopted as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio I-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200% and Over

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

0.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

0.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

1.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

1.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

1.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

1.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

1.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

1.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

1.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 80.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 83.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.00% but less than 86.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  86.00% but less than 89.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 91.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91.00% but less than 93.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 96.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.00% but less than 96.90%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.90% but less than 97.70%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.70% but less than 98.40%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.40% but less than 98.90%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.90% but less than 99.30%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.30% but less than 99.54%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% but less than 99.99%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.99% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio II-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  190.00% but less than 200%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

0.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

0.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

1.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

1.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

1.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

1.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

1.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 79.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.00% but less than 82.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  82.00% but less than 85.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 88.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 90.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 92.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 93.50%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.50% but less than 94.90%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94.90% but less than 96.20%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  96.20% but less than 97.40%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.40% but less than 98.54%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.54% but less than 99.54%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.54% but less than 99.63%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.71%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.71% but less than 99.78%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.84%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.89%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.93%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% but less than 99.96%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% but less than 99.98%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.98% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio III-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170.00% but less than 190%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

0.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

0.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

1.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

1.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 87.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  87.00% but less than 90.00%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  90.00% but less than 93.00%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  93.00% but less than 95.00%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.43%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.43% but less than 99.63%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.63% but less than 99.72%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.72% but less than 99.79%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.85%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.90%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.90% but less than 99.94%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% but less than 99.97%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.97% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio IV-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.00% but less than 170%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 24.00%

1.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  24.00% but less than 28.00%

1.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  28.00% but less than 32.00%

1.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  32.00% but less than 36.00%

1.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  36.00% but less than 40.00%

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.40%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.40% but less than 99.60%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.60% but less than 99.70%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.78%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.78% but less than 99.85%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.85% but less than 99.91%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.91% but less than 99.96%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.96% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio V-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  125.00% but less than 145%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

1.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

1.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 29.00%

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  29.00% but less than 33.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  33.00% but less than 37.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  37.00% but less than 41.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  41.00% but less than 45.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 49.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  49.00% but less than 53.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  53.00% but less than 57.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  57.00% but less than 61.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  61.00% but less than 65.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 69.00%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.00% but less than 73.00%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73.00% but less than 77.00%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77.00% but less than 81.00%

3.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  81.00% but less than 85.00%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  85.00% but less than 89.00%

3.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89.00% but less than 92.00%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

3.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.65%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.65% but less than 99.74%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.74% but less than 99.82%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.82% but less than 99.89%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.89% but less than 99.95%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.95% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VI-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  110.00% but less than 125%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

1.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 44.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.00% but less than 48.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.00% but less than 52.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.00% but less than 56.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.00% but less than 60.00%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.79%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.79% but less than 99.87%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.87% but less than 99.94%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.94% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VII-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100.00% but less than 110%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

1.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 64.00%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.00% but less than 68.00%

3.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68.00% but less than 72.00%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.00% but less than 76.00%

3.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76.00% but less than 80.00%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.70%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.70% but less than 99.84%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.84% but less than 99.93%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.93% to 100.00%

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fund Adequacy Percentage Ratio VIII-J

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Under 100%

Tax RateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cumulative Taxable Payroll Limits

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Percentage of Total Taxable Payroll)

2.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.00% but less than 10.00%

2.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.00% but less than 15.00%

2.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.00% but less than 20.00%

2.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20.00% but less than 25.00%

2.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25.00% but less than 30.00%

2.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30.00% but less than 35.00%

2.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35.00% but less than 40.00%

2.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.00% but less than 45.00%

2.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45.00% but less than 50.00%

3.00%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.00% but less than 55.00%

3.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55.00% but less than 60.00%

3.20%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.00% but less than 65.00%

3.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65.00% but less than 70.00%

3.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70.00% but less than 75.00%

3.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.00% but less than 80.00%

3.60%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80.00% but less than 84.00%

3.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  84.00% but less than 88.00%

3.80%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.00% but less than 92.00%

3.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92.00% but less than 95.00%

4.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.00% but less than 97.00%

4.30%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  97.00% but less than 98.20%

4.50%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  98.20% but less than 99.00%

4.70%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.00% but less than 99.50%

4.90%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.50% but less than 99.80%

5.10%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.80% but less than 99.92%

5.40%Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  99.92% to 100.00%

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) Notwithstanding any other provision of law, each taxpaying employer subject to this chapter, other than employers whose assigned tax rate is 5.4 percent, shall pay to the Employment Department, for the first calendar quarter of 2003:

Â Â Â Â Â  (A) An amount equal to three one-hundredths of one percent of wages subject to taxation under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the director prescribes otherwise. After deduction of the actual shared costs of the Employment Department in collecting the amounts under this subparagraph, all such moneys shall be paid into the Wage Security Fund. Moneys due pursuant to this subparagraph but not received by the Employment Department for payment to the Wage Security Fund by June 30, 2003, shall be paid into the Unemployment Compensation Trust Fund; and

Â Â Â Â Â  (B) An amount equal to seven one-hundredths of one percent of wages subject to taxation under this chapter for that calendar quarter. All such moneys shall be paid and collected in the same manner and at the same time as unemployment compensation taxes under this chapter, unless the director prescribes otherwise. After deduction of the actual shared costs of the Employment Department in collecting the amounts under this subparagraph, all such moneys shall be paid into the Oregon JOBS Plus Unemployment Wage Fund. Moneys due pursuant to this subparagraph but not received by the Employment Department for payment to the Oregon JOBS Plus Unemployment Wage Fund by June 30, 2003, shall be paid into the Unemployment Compensation Trust Fund.

Â Â Â Â Â  (5) Unemployment insurance recipients shall be referred to available work through the JOBS Plus Program in accordance with the job referral process used to refer applicants to available work. In addition, job referral services shall be provided by the Employment Department or the Department of Human Services, as appropriate. When a program job is offered to an unemployment insurance recipient and the job is refused, the Employment Department shall investigate the refusal and identify and decide all issues arising therefrom, including suspension of benefits, in accordance with the provisions of this chapter.

Â Â Â Â Â  (6)(a) An unemployment insurance recipient shall be referred to the JOBS Plus Program if the recipient is eligible for benefits under ORS 657.155.

Â Â Â Â Â  (b) The Employment Department shall provide applicants for unemployment insurance benefits with a JOBS Plus Program brochure at the time of application. The brochure must clearly describe the JOBS Plus Program and explain how an applicant can effectively use the program.

Â Â Â Â Â  (c) The Employment Department shall refer unemployment insurance recipients as follows:

Â Â Â Â Â  (A) If the Employment Department determines that the recipient is likely to exhaust the recipientÂs unemployment insurance claim without finding an unsubsidized job, the Employment Department shall begin reviewing the recipient for referral to available unsubsidized and subsidized jobs as soon as possible but in no case later than the fourth week after the week in which the recipient applied for unemployment insurance benefits.

Â Â Â Â Â  (B) If the recipient is not referred to the JOBS Plus Program in accordance with subparagraph (A) of this paragraph and has not obtained unsubsidized employment within eight weeks of the week after the recipient applied for unemployment insurance benefits, the Employment Department shall reassess the recipientÂs reemployability and refer the recipient to the JOBS Plus Program if appropriate.

Â Â Â Â Â  (d) Notwithstanding ORS 411.892 (4)(d)(A) and (B), unemployment insurance recipients may participate in the JOBS Plus Program for no more than 13 weeks, unless the department determines that an additional period of participation in the program of up to 13 weeks is appropriate.

Â Â Â Â Â  (e) Employers participating in the JOBS Plus Program by providing subsidized employment to JOBS Plus Program recipients through the Employment Department shall be reimbursed in accordance with ORS 411.892 (12).

Â Â Â Â Â  (7) To the extent that additional moneys may be obtained for the program from sources other than state tax revenues, the additional moneys shall be appropriated to the Oregon JOBS Plus Unemployment Wage Fund. [1995 c.561 Â§12; 1995 c.816 Â§27; 2001 c.657 Â§1; 2001 c.781 Â§1a]

PENALTIES

Â Â Â Â Â  657.990 Penalties. (1) Violation of ORS 657.295 is punishable for each offense by a fine of not less than $50 nor more than $500, or by imprisonment for not more than six months, or both.

Â Â Â Â Â  (2) Violation of ORS 657.300 is a misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 657.480 (3)(a) or (b) is a Class C felony.

Â Â Â Â Â  (4) In addition to any penalties otherwise prescribed in this chapter, violation of ORS 657.495, 657.565, 657.660 (2) or any other provision of this chapter is a misdemeanor and is punishable by a fine of not less than $100 nor more than $500, or by imprisonment for not more than 90 days, or both. If an offending employer or the employer of an offending agent is a corporation, the president, secretary and the treasurer, or officers exercising corresponding functions, are subject to the penalties in this subsection in respect to any duties of which they respectively had or, in the proper exercise of their duties, ought to have had knowledge.

Â Â Â Â Â  (5) Subject to ORS 153.022, willful violation of this chapter or of any order issued or rule adopted under this chapter, the violation of which is made unlawful or the observance of which is required under this chapter, and for which a penalty neither is prescribed in this section nor provided by any other applicable statute, is punishable by a fine of not less than $20 nor more than $200, or by imprisonment for not more than 60 days, or both. Each day the violation continues is considered a separate offense.

Â Â Â Â Â  (6) Circuit courts and justice courts have concurrent jurisdiction of any offense under this section. [Amended by 1971 c.743 Â§405; 1999 c.1051 Â§322; 2005 c.35 Â§3]

Â Â Â Â Â  Note: See note under 657.480.

_______________



Chapter 657a

Chapter 657A Â Child Care

2005 EDITION

CHILD CARE

LABOR AND EMPLOYMENT

CHILD CARE DIVISION

657A.010Â  Child Care Division; Child Care Fund

657A.020Â  Duties of division

657A.030Â  Criminal History Registry; establishment; enrollment; enrollment required for employment; rules

RESOURCE AND REFERRAL PROGRAMS

657A.100Â  Definition for ORS 657A.100 to 657A.190

657A.110Â  Policy

657A.120Â  Services by resource and referral agencies

657A.130Â  Resource and referral agency requirements

657A.140Â  Referrals to certified child care facilities; access requirements

657A.150Â  Resource files; content

657A.160Â  Documentation of requests for service

657A.170Â  Technical assistance to providers of child care services

657A.180Â  Advisory committee; members; duties

657A.190Â  Criteria for renewal of program; reallocation of funds

CHILD CARE FACILITIES

(Generally)

657A.250Â  Definitions for ORS 657A.030 and 657A.250 to 657A.450

657A.260Â  Minimum standards for child care facilities; rules

657A.270Â  Renewal procedure for certification or registration

657A.275Â  Fees and charges

(Certification)

657A.280Â  When certification required; rules

657A.290Â  Qualifications of applicant for certification

657A.300Â  Issuance of certification; temporary certification; divisionÂs duties under federal programs

657A.310Â  Application; fees; use; certification applies only to premises and applicant; expiration date

(Registration)

657A.330Â  Registration requirements; fee; waiver; renewal; rules; work sheet; civil penalty

(Discipline; Enforcement)

657A.350Â  Denial, revocation or suspension of certification or registration

657A.360Â  Notice; hearing; decision; judicial review

657A.370Â  Injunction

(Inspection)

657A.390Â  Inspection; right to enter premises and to inspect records; investigation

657A.400Â  Duties of Department of Human Services; inspection

657A.410Â  When search warrant required; procedure

657A.420Â  Cooperative agreements to inspect premises

(Miscellaneous)

657A.440Â  Application of zoning ordinances to registered or certified family child care homes

657A.450Â  Assistance to staff of facility

657A.460Â  Separate sleeping quarters not required for certain persons providing child care or babysitting services; exemption from age group segregation requirements

CHILD CARE PROVIDER TRAINING

657A.490Â  Child care provider training program; fees; rules

657A.493Â  Funds for training program

COMMISSION FOR CHILD CARE

657A.600Â  Commission for Child Care; report

657A.610Â  Members; terms; officers; duties

657A.620Â  Expenses; legislator compensation and expenses

657A.630Â  Committees

657A.640Â  Commission for Child Care Account

CHILD CARE TAX CREDIT PROGRAM

657A.700Â  Definitions for ORS 657A.700 to 657A.718

657A.703Â  Program established; purposes

657A.706Â  Program implementation; community agency applications; tax credit certificates; rules

657A.709Â  Community agency selection

657A.712Â  Revenue distribution to community agencies; disbursement to child care providers; rules

657A.715Â  Community agency duties; disbursement of moneys to child care providers

657A.718Â  Child care provider requirements; selection

PENALTIES

657A.990Â  Criminal penalty

CHILD CARE DIVISION

Â Â Â Â Â  657A.010 Child Care Division; Child Care Fund. (1) There is established within the Employment Department a Child Care Division. The Child Care Division, as designated by the Governor, shall be responsible for administering funds received by the State of Oregon pursuant to the federal Child Care and Development Block Grant Act of 1990, the Dependent Care Planning and Development Grant and other federal child care funds and grants received by the State of Oregon.

Â Â Â Â Â  (2) There is established in the State Treasury, separate and distinct from the General Fund, the Child Care Fund. Such fund shall consist of moneys collected and received by the Child Care Division pursuant to subsection (1) of this section, ORS 657A.310, and such moneys as may be otherwise made available by law. Interest earned on the fund shall be credited to the fund. The moneys in the Child Care Fund are appropriated continuously to the Child Care Division and shall be used in a manner consistent with the grant of funds or for the administration of ORS 181.537, 657A.030 and 657A.250 to 657A.450. [Formerly part of 657.601; 1995 c.37 Â§7; 1997 c.431 Â§6; 1997 c.753 Â§3]

Â Â Â Â Â  657A.020 Duties of division. (1) The Child Care Division staff shall provide technical assistance, linkage of local agencies, data collection and monitoring.

Â Â Â Â Â  (2) The Child Care Division shall continually monitor and disseminate information about federal and charitable programs for the purposes of ORS 657A.100 to 657A.190. [Formerly 418.361]

Â Â Â Â Â  657A.030 Criminal History Registry; establishment; enrollment; enrollment required for employment; rules. (1) The Child Care Division of the Employment Department shall establish a Criminal History Registry.

Â Â Â Â Â  (2) All subject individuals shall be enrolled in the Criminal History Registry established by the division.

Â Â Â Â Â  (3) Upon receiving an application for enrollment in the Criminal History Registry, the division shall complete a criminal records check under ORS 181.534 and shall complete a child protective services records check with the Department of Human Services. The division shall enroll the individual in the registry if the individual:

Â Â Â Â Â  (a) Is determined to have no criminal or child protective services history or to have dealt with the issues and provided adequate evidence of suitability for the registry;

Â Â Â Â Â  (b) Has paid the applicable fee established pursuant to ORS 657A.275; and

Â Â Â Â Â  (c) Has complied with the rules of the division adopted pursuant to this section.

Â Â Â Â Â  (4) The division may conditionally enroll an individual in the registry pending the results of a nationwide criminal records check through the Federal Bureau of Investigation if the individual has met other requirements of the division for enrollment in the registry.

Â Â Â Â Â  (5) An enrollment in the Criminal History Registry shall expire two years from the date of enrollment and may be renewed upon application to the division, payment of the fee established pursuant to ORS 657A.275 and compliance with rules adopted by the division pursuant to this section. However, an individual who is determined to be ineligible for enrollment in the registry after the date of initial enrollment shall be removed from the registry by the division.

Â Â Â Â Â  (6)(a) A child care facility shall not hire or employ an individual if the individual is not enrolled in the Criminal History Registry.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a child care facility may employ on a probationary basis an individual who is conditionally enrolled in the Criminal History Registry.

Â Â Â Â Â  (7) The division may adopt any rules necessary to carry out the purposes of this section and the criminal records check program.

Â Â Â Â Â  (8) For purposes of this section, Âsubject individualÂ means a subject individual as defined by the division by rule or a person who applies to be:

Â Â Â Â Â  (a) The operator or an employee of a child care or treatment program;

Â Â Â Â Â  (b) The operator or an employee of an Oregon prekindergarten program under ORS 329.170 to 329.200;

Â Â Â Â Â  (c) The operator or an employee of a federal Head Start program regulated by the United States Department of Health and Human Services;

Â Â Â Â Â  (d) An individual in a child care facility who may have unsupervised contact with children as identified by the division;

Â Â Â Â Â  (e) A contractor or an employee of the contractor who provides early childhood special education or early intervention services pursuant to ORS 343.455 to 343.534; or

Â Â Â Â Â  (f) A child care provider who is required to be enrolled in the Criminal History Registry by any state agency. [1997 c.431 Â§2; 1997 c.753 Â§18; 2001 c.831 Â§29; 2005 c.730 Â§29]

Â Â Â Â Â  657A.050 [1993 c.733 Â§3; 1995 c.278 Â§1; repealed by 1997 c.431 Â§18 and 1997 c.753 Â§20]

Â Â Â Â Â  657A.060 [1993 c.674 Â§12; 1995 c.278 Â§2; 1995 c.446 Â§11; repealed by 1997 c.753 Â§20]

RESOURCE AND REFERRAL PROGRAMS

Â Â Â Â Â  657A.100 Definition for ORS 657A.100 to 657A.190. As used in ORS 657A.100 to 657A.190 Âresource and referral agenciesÂ means agencies with programs that provide information to parents, including referrals and coordination of community resources for parents and public or private providers of child care. [Formerly 418.342; 1995 c.278 Â§3]

Â Â Â Â Â  657A.110 Policy. The Legislative Assembly believes that:

Â Â Â Â Â  (1) Child care resource and referral programs involving a statewide network of local resource and referral agencies coordinated centrally are essential to long-range solutions to the child care crisis. Services may be both public and private ventures, which meet the needs of diverse audiences including, but not limited to:

Â Â Â Â Â  (a) Parents for consumer education to find, select and maintain quality child care;

Â Â Â Â Â  (b) Providers for access to training and consultation;

Â Â Â Â Â  (c) Employers for cost-effective solutions to meet the needs of their workforce;

Â Â Â Â Â  (d) Communities to plan effectively for improvements to the system; and

Â Â Â Â Â  (e) The state for the need of a productive workforce.

Â Â Â Â Â  (2) The state has an essential role in solving the child care crisis by becoming a stable partner with parents, local communities, employers and private contributors in developing solid child care resource and referral agencies for all citizens. [Formerly 418.344]

Â Â Â Â Â  657A.120 Services by resource and referral agencies. Services offered by resource and referral agencies shall include but are not limited to assistance for:

Â Â Â Â Â  (1) Parents in locating available and appropriate child care, including counseling on how to choose a quality arrangement and sources of subsidies for low income families;

Â Â Â Â Â  (2) Parents in locating child care during nontraditional work hours;

Â Â Â Â Â  (3) Parents of handicapped children in locating available and appropriate child care and respite care services;

Â Â Â Â Â  (4) Parents in locating child care for ill children;

Â Â Â Â Â  (5) Providers of child care programs in acquiring clients for their services;

Â Â Â Â Â  (6) Providers of child care programs in upgrading the quality of services offered and business operation;

Â Â Â Â Â  (7) Communities in assessing and recruiting for underserved needs; and

Â Â Â Â Â  (8) Employers in providing assistance to employees in locating or providing child care. [Formerly 418.346; 1995 c.278 Â§4]

Â Â Â Â Â  657A.130 Resource and referral agency requirements. Each resource and referral agency shall establish a referral process, maintain a record file of existing child care facilities in the designated area, maintain documentation of requests, provide consultation to parents and provide technical assistance to providers of child care. [Formerly 418.348]

Â Â Â Â Â  657A.140 Referrals to certified child care facilities; access requirements. (1) Resource and referral agencies shall make referrals to certified child care facilities. Referrals shall be made to uncertified child care facilities only if there is no requirement that the facility be certified.

Â Â Â Â Â  (2) The referral process shall:

Â Â Â Â Â  (a) Afford parents maximum access to all referral information. Access shall include, but is not limited to, telephone referrals to be made available for at least 20 hours per week of operation, including nontraditional hours.

Â Â Â Â Â  (b) Make every effort to be accessible to all parents within the defined geographic area, including but not limited to any of the following:

Â Â Â Â Â  (A) Toll-free telephone lines;

Â Â Â Â Â  (B) Office space convenient to parents and providers; and

Â Â Â Â Â  (C) Referrals in languages which are spoken in the community.

Â Â Â Â Â  (3) Each child care resource and referral agency shall publicize its services through available sources, agencies and other appropriate methods. [Formerly 418.350]

Â Â Â Â Â  657A.150 Resource files; content. (1) A resource file shall be maintained by resource and referral agencies to identify the full range of existing child care services through information provided by all relevant public and private agencies in the areas of service and through the development of a resource file of those services which shall be maintained and updated at least annually.

Â Â Â Â Â  (2) The resource file shall include, but not be limited to, the following information:

Â Â Â Â Â  (a) Type of program;

Â Â Â Â Â  (b) Hours of service;

Â Â Â Â Â  (c) Ages of children served;

Â Â Â Â Â  (d) Fees and eligibility for services; and

Â Â Â Â Â  (e) Significant program information. [Formerly 418.352]

Â Â Â Â Â  657A.160 Documentation of requests for service. (1) Resource and referral agencies shall maintain documentation of requests for service. The following documentation of requests shall be maintained by resource and referral agencies:

Â Â Â Â Â  (a) Number and time of calls and contacts to the child care resource and referral agency;

Â Â Â Â Â  (b) Ages of children for whom care is requested;

Â Â Â Â Â  (c) Time category of child care requested for each child;

Â Â Â Â Â  (d) Special time category, such as nights, weekends and swing shift; and

Â Â Â Â Â  (e) The reason child care is needed.

Â Â Â Â Â  (2) The information shall be maintained in such a manner that it is easily accessible for dissemination and evaluation purposes. [Formerly 418.354]

Â Â Â Â Â  657A.170 Technical assistance to providers of child care services. (1) Resource and referral agencies shall provide technical assistance, with input from providers, to existing and potential providers of all types of child care services. Assistance shall include, but not be limited to, the following:

Â Â Â Â Â  (a) Information on initiating new child care services, including but not limited to licensing, zoning, program and budget development and assistance in finding information from other such sources;

Â Â Â Â Â  (b) Information and resources which shall help existing child care services providers to maximize their ability to serve the children and parents of the community; and

Â Â Â Â Â  (c) Facilitation of communication between existing child care and child-related services providers in the community served.

Â Â Â Â Â  (2) Services prescribed by this section shall be provided in order to maximize parental choice in the selection of child care and to facilitate the maintenance and development of child care services and resources. [Formerly 418.356]

Â Â Â Â Â  657A.180 Advisory committee; members; duties. (1) There is created an advisory committee to advise the Child Care Division on the development and administration of child care resource and referral policies and practices. The advisory committee shall include but not be limited to three members of the Commission for Child Care. The Child Care Division shall, in consultation with the advisory committee, establish criteria for proposals, prepare requests for proposals, receive proposals and award grants for the establishment of resource and referral programs.

Â Â Â Â Â  (2) The Child Care Division shall collect and report data concerning resource and referral programs.

Â Â Â Â Â  (3) The local resource and referral agencies shall match grant funds in an amount not less than 10 percent of grant funds received. Matching financial support includes, but is not limited to, in-kind contributions.

Â Â Â Â Â  (4) As used in this section, Âin-kind contributionsÂ means nonmonetary contributions that include but are not limited to:

Â Â Â Â Â  (a) Provision of rent-free program space;

Â Â Â Â Â  (b) Provision of utilities;

Â Â Â Â Â  (c) Provision of custodial services;

Â Â Â Â Â  (d) Provision of secretarial services;

Â Â Â Â Â  (e) Provision of liability insurance or health insurance benefits;

Â Â Â Â Â  (f) Administrative services; and

Â Â Â Â Â  (g) Transportation services. [Formerly 418.358; 1995 c.278 Â§5; 2003 c.293 Â§7]

Â Â Â Â Â  657A.190 Criteria for renewal of program; reallocation of funds. (1) The criteria for the renewal of a resource and referral program shall include the following:

Â Â Â Â Â  (a) Current and continuous satisfactory performance as a resource and referral agency providing the full range of services required by ORS 657A.100 to 657A.190.

Â Â Â Â Â  (b) Full fiscal and program compliance with contract requirements established by the Child Care Division.

Â Â Â Â Â  (c) Cost effectiveness.

Â Â Â Â Â  (d) Extent and quality of service to the community.

Â Â Â Â Â  (2) The division shall reallocate any funds made available through nonrenewal of a contract for resource and referral programs.

Â Â Â Â Â  (3) Satisfactory contract performance by a resource and referral agency shall be a condition for the renewal of that contract in the subsequent fiscal year. [Formerly 418.363; 1995 c.278 Â§6]

CHILD CARE FACILITIES

(Generally)

Â Â Â Â Â  657A.250 Definitions for ORS 657A.030 and 657A.250 to 657A.450. As used in ORS 657A.030 and 657A.250 to 657A.450, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBabysitterÂ means a person who goes into the home of a child to give care during the temporary absence of the parent or legal guardian or custodian.

Â Â Â Â Â  (2) ÂCertificationÂ means the certification that is issued under ORS 657A.280 by the Child Care Division to a family child care home, child care center or other child care facility.

Â Â Â Â Â  (3) ÂChildÂ means a child under 13 years of age or a child under 18 years of age who has special needs or disabilities and requires a level of care that is above normal for the childÂs age.

Â Â Â Â Â  (4) Subject to ORS 657A.440, Âchild careÂ means the care, supervision and guidance on a regular basis of a child, unaccompanied by a parent, guardian or custodian, provided to a child during a part of the 24 hours of the day, in a place other than the childÂs home, with or without compensation. ÂChild careÂ does not include care provided:

Â Â Â Â Â  (a) In the home of the child;

Â Â Â Â Â  (b) By the childÂs parent, guardian, or person acting in loco parentis;

Â Â Â Â Â  (c) By a person related to the child by blood or marriage within the fourth degree as determined by civil law;

Â Â Â Â Â  (d) On an occasional basis by a person not ordinarily engaged in providing child care;

Â Â Â Â Â  (e) By providers of medical services;

Â Â Â Â Â  (f) By a babysitter;

Â Â Â Â Â  (g) By a person who cares for children from only one family other than the personÂs own family;

Â Â Â Â Â  (h) By a person who cares for no more than three children other than the personÂs own children; or

Â Â Â Â Â  (i) By a person who is a member of the childÂs extended family, as determined by the division on a case-by-case basis.

Â Â Â Â Â  (5) ÂChild care facilityÂ means any facility that provides child care to children, including a day nursery, nursery school, child care center, certified or registered family child care home or similar unit operating under any name, but not including any:

Â Â Â Â Â  (a) Facility providing care that is primarily educational, unless provided to a preschool child for more than four hours a day.

Â Â Â Â Â  (b) Facility providing care that is primarily supervised training in a specific subject, including but not limited to dancing, drama, music or religion.

Â Â Â Â Â  (c) Facility providing care that is primarily an incident of group athletic or social activities sponsored by or under the supervision of an organized club or hobby group.

Â Â Â Â Â  (d) Facility operated by:

Â Â Â Â Â  (A) A school district as defined in ORS 332.002;

Â Â Â Â Â  (B) A political subdivision of this state; or

Â Â Â Â Â  (C) A governmental agency.

Â Â Â Â Â  (e) Residential facility licensed under ORS 443.400 to 443.455.

Â Â Â Â Â  (f) Babysitters.

Â Â Â Â Â  (g) Facility operated as a parent cooperative for no more than four hours a day.

Â Â Â Â Â  (h) Facility providing care while the childÂs parent remains on the premises and is engaged in an activity offered by the facility or in other nonwork activity.

Â Â Â Â Â  (6) ÂDivisionÂ means the Child Care Division of the Employment Department.

Â Â Â Â Â  (7) ÂFamilyÂ has the meaning given that term in ORS 329.145.

Â Â Â Â Â  (8) ÂOccasionalÂ means that care is provided for no more than 70 days in any calendar year.

Â Â Â Â Â  (9) ÂParent cooperativeÂ means a child care program in which:

Â Â Â Â Â  (a) Care is provided by parents on a rotating basis;

Â Â Â Â Â  (b) Membership in the cooperative includes parents;

Â Â Â Â Â  (c) There are written policies and procedures; and

Â Â Â Â Â  (d) A board of directors that includes parents of the children cared for by the cooperative controls the policies and procedures of the program.

Â Â Â Â Â  (10) ÂRegistrationÂ means the registration that is issued under ORS 657A.330 by the Child Care Division to a family child care home where care is provided in the family living quarters of the providerÂs home.

Â Â Â Â Â  (11) ÂSchool ageÂ means of an age eligible to be enrolled in the first grade or above and, during the months of summer vacation from school, means of an age eligible to be enrolled in first grade or above in the next school year. [Formerly 418.805; 1995 c.278 Â§8; 1997 c.431 Â§7; 1997 c.753 Â§4; 1999 c.743 Â§1; 2003 c.293 Â§8; 2003 c.366 Â§1]

Â Â Â Â Â  657A.260 Minimum standards for child care facilities; rules. (1) After consultation with appropriate agencies and interested persons, the Child Care Division by rule shall establish minimum standards for child care facilities and the operation thereof and for the administration of ORS 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (2) In establishing minimum standards of health and safety, the division shall consult with the Department of Human Services and the State Fire Marshal and shall give consideration to their recommendations and to all basic requirements for the protection of the children to receive child care, including the criteria prescribed in ORS 657A.290, and may adopt rules applicable to different categories of child care facilities, considering:

Â Â Â Â Â  (a) The numbers and ages of the children to receive care in the child care facility.

Â Â Â Â Â  (b) The number, experience and training of the staff of the child care facility.

Â Â Â Â Â  (c) The types and qualities of equipment and other factors in the physical plant of the child care facility.

Â Â Â Â Â  (d) Any other factor affecting the care provided in the child care facility. [Formerly 418.820; 1995 c.278 Â§9; 1997 c.431 Â§8; 1997 c.753 Â§5]

Â Â Â Â Â  657A.270 Renewal procedure for certification or registration. (1) A certification or registration authorized by ORS 657A.030 and 657A.250 to 657A.450 and issued to a child care facility may be renewed upon submission of an application and payment of the required fee not later than 30 days prior to the expiration date of the current certification or registration if the Child Care Division of the Employment Department finds that the child care facility that is seeking renewal of the certification or registration is in compliance with the requirements of ORS 181.537, 657A.030 and 657A.250 to 657A.450 and the rules promulgated pursuant to ORS 181.534, 181.537, 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (2) Upon submission of an application for renewal in proper time, manner and form, and payment of the required fee, the current certification or registration, unless officially revoked, shall remain in force until the Child Care Division has acted on the application for renewal and has given notice of the action taken. [Formerly 418.835; 1995 c.278 Â§10; 1997 c.431 Â§9; 1997 c.753 Â§6; 1999 c.382 Â§Â§6,7; 2001 c.104 Â§252; 2005 c.730 Â§30]

Â Â Â Â Â  657A.275 Fees and charges. (1) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Legislative Assembly prior to adopting the fees and charges, the fees and charges established under ORS 181.534, 657A.030 and 657A.250 to 657A.450 may not exceed the cost of administering the program of the Child Care Division of the Employment Department pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the division.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section and any other provision of this chapter, the following fees established by the division under ORS 657A.030 and 657A.250 to 657A.450 may not exceed:

Â Â Â Â Â  (a) For Certified Family Child Care Home Initial Certification, $25;

Â Â Â Â Â  (b) For Certified Family Child Care Home Annual Fee Per Certified Space, $2;

Â Â Â Â Â  (c) For Child Care Center Initial Certification, $100;

Â Â Â Â Â  (d) For Child Care Center Annual Fee Per Certified Space, $2;

Â Â Â Â Â  (e) For Registered Family Child Care Home Registration, $30;

Â Â Â Â Â  (f) For administering a class on child care abuse and neglect issues, $10; and

Â Â Â Â Â  (g) For enrollment in the Criminal History Registry, the cost of administering the program, including fees for:

Â Â Â Â Â  (A) Duplicate enrollment in the Criminal History Registry;

Â Â Â Â Â  (B) Law Enforcement Data System criminal records check; and

Â Â Â Â Â  (C) Federal Bureau of Investigation fingerprint check. [1995 c.647 Â§2; 1997 c.431 Â§5; 1997 c.753 Â§7; 1999 c.382 Â§5; 1999 c.743 Â§3; 2003 c.293 Â§9; 2005 c.730 Â§31]

(Certification)

Â Â Â Â Â  657A.280 When certification required; rules. (1) A person may not operate a child care facility, except a facility subject to the registration requirements of ORS 657A.330, without a certification for the facility from the Child Care Division.

Â Â Â Â Â  (2) The Child Care Division shall adopt rules for the certification of a family child care home caring for not more than 16 children. The rules shall be specifically adopted for the regulation of certified child care facilities operated in a facility constructed as a single-family dwelling. Notwithstanding fire and other safety regulations, the rules that the Child Care Division adopts for certified child care facilities shall set standards that can be met without significant architectural modification of a typical home. In adopting the rules, the Child Care Division may consider and set limits according to factors including the age of children in care, the ambulatory ability of children in care, the number of the providerÂs children present, the length of time a particular child is continuously cared for and the total amount of time a particular child is cared for within a given unit of time.

Â Â Â Â Â  (3) In addition to rules adopted for and applied to a certified family child care home providing child care for not more than 16 children, the Child Care Division shall adopt and apply separate rules appropriate for any child care facility that is a child care center.

Â Â Â Â Â  (4) Any person seeking to operate a child care facility may apply for a certification for the facility from the Child Care Division and receive a certification upon meeting certification requirements. [Formerly 418.810; 1995 c.278 Â§11; 1999 c.743 Â§4; 2001 c.104 Â§253; 2003 c.293 Â§10; 2005 c.408 Â§1]

Â Â Â Â Â  657A.290 Qualifications of applicant for certification. A person applying for a certification for a child care facility shall demonstrate to the satisfaction of the Child Care Division that:

Â Â Â Â Â  (1) The moral character and habits of the person will not endanger the well-being of children for whom the person is to provide care.

Â Â Â Â Â  (2) The attitude of the person toward children and understanding of their needs qualify the person to care for children.

Â Â Â Â Â  (3) The person is physically and mentally capable of caring for children.

Â Â Â Â Â  (4) The facility and its operation are adequate to protect the health, the safety and the physical, moral and mental well-being of the children to be cared for in the facility, including but not limited to:

Â Â Â Â Â  (a) Adequate staffing by suitable persons qualified by education or experience to meet their respective responsibilities in the care of children.

Â Â Â Â Â  (b) Adequate physical facilities for the care of children, such as building construction, sanitation, plumbing, heating, lighting, ventilation, maintenance, indoor and outdoor activity areas and fire protection.

Â Â Â Â Â  (c) A program of activities conforming to recognized practices in the areas of child welfare, education and physical and mental health to provide opportunity for development and recreation.

Â Â Â Â Â  (d) Exclusion from the facility of individuals whose presence may be detrimental to the welfare of children, including exclusion of any individual with a criminal record indicating conviction of any crime which would bar the individual from operating or being employed in a child care facility under ORS 657A.260. [Formerly 418.815; 1995 c.278 Â§12; 1999 c.743 Â§6]

Â Â Â Â Â  657A.300 Issuance of certification; temporary certification; divisionÂs duties under federal programs. (1) Upon receipt of an application for a certification, accompanied by the required fee, the Child Care Division shall issue a certification if the division finds that the child care facility and its operations are in compliance with the requirements of ORS 181.537, 657A.030 and 657A.250 to 657A.450 and the rules promulgated pursuant to ORS 181.534, 181.537, 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (2) The Child Care Division may issue a temporary certification, subject to reasonable terms and conditions, for a period not longer than 180 days to a child care facility that does not comply with the requirements and rules if the division finds that the health and safety of any child will not be endangered thereby. Not more than one temporary certification shall be issued for the same child care facility in any 12-month period.

Â Â Â Â Â  (3) The Child Care Division shall serve as the state agency authorized, upon request, to certify compliance with applicable federal child care standards or requirements by any facility providing child care in the state. [Formerly 418.825; 1995 c.278 Â§13; 1997 c.431 Â§10; 1997 c.753 Â§8; 1999 c.743 Â§7; 2005 c.730 Â§32]

Â Â Â Â Â  657A.310 Application; fees; use; certification applies only to premises and applicant; expiration date. (1) Application for a certification or for the annual renewal thereof shall be made to the Child Care Division on forms provided by the division and accompanied by a nonrefundable fee. The fee shall vary according to the type of facility and the number of children for which the facility is requesting to be certified, and shall be determined and applied through rules adopted by the division pursuant to ORS 657A.275.

Â Â Â Â Â  (2) All fees received under subsection (1) of this section shall be deposited in the Child Care Fund established under ORS 657A.010 (2) and may be used for the administration of ORS 181.537, 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (3) Any certification issued pursuant to ORS 657A.030 and 657A.250 to 657A.450 authorizes operation of the facility only on the premises described in the certification and only by the person named in the certification.

Â Â Â Â Â  (4) Unless sooner revoked, a temporary certification expires on the date specified therein. Unless sooner revoked and except as provided in ORS 657A.270 (2), an annual certification expires one year from the date of issuance. [Formerly 418.830; 1995 c.647 Â§3; 1997 c.431 Â§11; 1997 c.753 Â§9; 1999 c.743 Â§8]

(Registration)

Â Â Â Â Â  657A.330 Registration requirements; fee; waiver; renewal; rules; work sheet; civil penalty. (1) A provider operating a family child care home where care is provided in the family living quarters of the providerÂs home that is not subject to the certification requirements of ORS 657A.280 may not operate a child care facility without registering with the Child Care Division of the Employment Department.

Â Â Â Â Â  (2) A child care facility holding a registration may care for a maximum of 10 children, including the providerÂs own children. Of the 10 children:

Â Â Â Â Â  (a) No more than six may be younger than school age; and

Â Â Â Â Â  (b) No more than two may be 24 months of age or younger.

Â Â Â Â Â  (3)(a) To obtain a registration, a provider must apply to the Child Care Division by submitting a completed application work sheet and a nonrefundable fee. The fee shall vary according to the number of children for which the facility is requesting to be registered, and shall be determined and applied through rules adopted by the division under ORS 657A.275. The fee shall be deposited as provided in ORS 657A.310 (2). The division may waive any or all of the fee if the division determines that imposition of the fee would impose a hardship on the provider.

Â Â Â Â Â  (b) Upon receipt of an initial or renewal application satisfactory to the division, the division shall conduct an on-site review of the child care facility under this section. The on-site review shall be conducted within 30 days of the receipt of a satisfactory application.

Â Â Â Â Â  (4) The division shall issue a registration to a provider operating a family child care home if:

Â Â Â Â Â  (a) The provider has completed a child care overview class administered by the division;

Â Â Â Â Â  (b) The provider has completed two hours of training on child abuse and neglect issues;

Â Â Â Â Â  (c) The provider is currently certified in infant and child first aid and cardiopulmonary resuscitation;

Â Â Â Â Â  (d) The provider is certified as a food handler under ORS 624.570; and

Â Â Â Â Â  (e) The division determines that the application meets the requirements of ORS 181.537, 657A.030 and 657A.250 to 657A.450 and the rules promulgated pursuant to ORS 181.534, 181.537, 657A.030 and 657A.250 to 657A.450, and receives a satisfactory records check, including criminal records and protective services records.

Â Â Â Â Â  (5) Unless the registration is revoked as provided in ORS 657A.350, the registration is valid for a period of two years from the date of issuance. The division may renew a registration of a provider operating a family child care home if the provider:

Â Â Â Â Â  (a) Is currently certified in infant and child first aid and cardiopulmonary resuscitation;

Â Â Â Â Â  (b) Has completed a minimum of eight hours of training related to child care during the most recent registration period; and

Â Â Â Â Â  (c) Is certified as a food handler under ORS 624.570.

Â Â Â Â Â  (6) A registration authorizes operation of the facility only on the premises described in the registration and only by the person named in the registration.

Â Â Â Â Â  (7) The division shall adopt rules:

Â Â Â Â Â  (a) Creating the application work sheet required under subsection (3) of this section;

Â Â Â Â Â  (b) Defining full-time and part-time care;

Â Â Â Â Â  (c) Establishing under what circumstances the adult to child ratio requirements may be temporarily waived; and

Â Â Â Â Â  (d) Establishing health and safety procedures and standards on:

Â Â Â Â Â  (A) The number and type of toilets and sinks available to children;

Â Â Â Â Â  (B) Availability of steps or blocks for use by children;

Â Â Â Â Â  (C) Room temperature;

Â Â Â Â Â  (D) Lighting of rooms occupied by children;

Â Â Â Â Â  (E) Glass panels on doors;

Â Â Â Â Â  (F) Condition of floors;

Â Â Â Â Â  (G) Availability of emergency telephone numbers; and

Â Â Â Â Â  (H) Smoking.

Â Â Â Â Â  (8) The division shall adopt the application work sheet required by subsection (3) of this section. The work sheet must include, but need not be limited to, the following:

Â Â Â Â Â  (a) The number and ages of the children to be cared for at the facility; and

Â Â Â Â Â  (b) The health and safety procedures in place and followed at the facility.

Â Â Â Â Â  (9) The division, upon good cause shown, may waive one or more of the registration requirements. The division may waive a requirement only if appropriate conditions or safeguards are imposed to protect the welfare of the children and the consumer interests of the parents of the children. The division may not waive the on-site review requirement for applicants applying for an initial registration or renewal of a registration.

Â Â Â Â Â  (10) The division, by rule, shall develop a list of recommended standards consistent with standards established by professional organizations regarding child care programs for child care facilities. Compliance with the standards is not required for a registration, but the division shall encourage voluntary compliance and shall provide technical assistance to a child care facility attempting to comply with the standards. The child care facility shall distribute the list of recommended minimum standards to the parents of all children cared for at the facility.

Â Â Â Â Â  (11) In adopting rules relating to registration, the division shall consult with the appropriate legislative committee in developing the rules to be adopted. If the rules are being adopted during a period when the Legislative Assembly is not in session, the division shall consult with the appropriate interim legislative committee.

Â Â Â Â Â  (12) A person who violates this section is subject to a civil penalty not to exceed $100. The Child Care Division may impose the civil penalty for violation of any of the terms or conditions of a registration. [1993 c.733 Â§2; 1995 c.278 Â§14; 1995 c.647 Â§4; 1997 c.399 Â§1; 1999 c.382 Â§8; 1999 c.743 Â§9; 2001 c.104 Â§254; 2001 c.528 Â§1; 2003 c.293 Â§11; 2005 c.730 Â§33]

(Discipline; Enforcement)

Â Â Â Â Â  657A.350 Denial, revocation or suspension of certification or registration. An initial application from a child care facility for certification or registration or a renewal application from a child care facility for certification or registration may be denied, or a temporary or regular certification or regular registration may be revoked or suspended, if the Child Care Division of the Employment Department finds:

Â Â Â Â Â  (1) That the facility or its operation does not comply with ORS 181.537, 657A.030 and 657A.250 to 657A.450 or with applicable rules or with any term or condition imposed under the certification or registration; or

Â Â Â Â Â  (2) That visitation, on-site review or inspection of a facility or its records authorized by ORS 657A.390 or 657A.400 has not been permitted. [Formerly 418.840; 1997 c.431 Â§12; 1997 c.753 Â§10; 1999 c.743 Â§12]

Â Â Â Â Â  657A.360 Notice; hearing; decision; judicial review. (1) Upon deciding to deny, revoke, suspend or not to renew a certification or registration, the Child Care Division of the Employment Department shall give notice and opportunity for hearing as provided in ORS chapter 183.

Â Â Â Â Â  (2) The Child Care Division shall make the final decision and notice thereof shall be sent by certified mail to the address of the child care facility as shown on the records of the division. The decision of the division is reviewable by the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases. [Formerly 418.845; 1995 c.278 Â§15; 1999 c.743 Â§13]

Â Â Â Â Â  657A.370 Injunction. Without the necessity of prior administrative proceedings or hearing and entry of an order or at any time during such proceedings if they have been commenced, the Child Care Division may institute proceedings to enjoin the operation of any child care facility operating in violation of ORS 181.537, 657A.030 and 657A.250 to 657A.450 or the rules promulgated pursuant to ORS 181.534, 181.537, 657A.030 and 657A.250 to 657A.450. [Formerly 418.870; 1995 c.278 Â§16; 1997 c.431 Â§13; 1997 c.753 Â§11; 2005 c.730 Â§34]

(Inspection)

Â Â Â Â Â  657A.390 Inspection; right to enter premises and to inspect records; investigation. (1) Whenever an authorized representative of the Child Care Division is advised or has reason to believe that child care that is subject to regulation by the division is being provided without a certification or registration, the authorized representative may visit and conduct an on-site investigation of the premises of the facility at any reasonable time to determine whether the facility is subject to the requirements of ORS 181.537, 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (2) At any reasonable time, an authorized representative of the Child Care Division may conduct an on-site investigation of the premises of any certified or registered child care facility to determine whether the child care facility is in conformity with ORS 181.537, 657A.030 and 657A.250 to 657A.450 and the rules promulgated pursuant to ORS 181.534, 181.537, 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (3) An authorized representative of the Child Care Division shall conduct an on-site investigation of the premises of any certified or registered child care facility or of any other child care facility that is subject to regulation by the division if the division receives a serious complaint about the child care facility. The division, by rule, shall adopt a definition for Âserious complaint.Â

Â Â Â Â Â  (4) Any state agency that receives a complaint about a certified or registered child care facility shall notify the Child Care Division about the complaint and any subsequent action taken by the state agency based on that complaint.

Â Â Â Â Â  (5) The director and operator of a child care facility shall permit an authorized representative of the division to inspect records of the facility and shall furnish promptly reports and information required by the division. [Formerly 418.850; 1995 c.278 Â§17; 1997 c.431 Â§14; 1997 c.753 Â§12; 1999 c.743 Â§Â§14,14a; 2005 c.730 Â§35]

Â Â Â Â Â  657A.400 Duties of Department of Human Services; inspection. (1) An authorized representative of the Department of Human Services may inspect the premises of a child care facility certified under ORS 657A.280 to determine whether the facility is in conformity with applicable laws and regulations relating to health and sanitation.

Â Â Â Â Â  (2) An authorized representative of the Department of Human Services shall inspect any child care facility when requested to do so by the Child Care Division in accordance with arrangements under ORS 657A.420 and shall submit written findings to the Child Care Division. The Child Care Division shall not issue or renew any certification for any child care facility for which an inspection by the Department of Human Services has been requested unless an authorized representative of the Department of Human Services submits a written finding that the facility is in compliance with applicable laws and regulations relating to health and sanitation.

Â Â Â Â Â  (3) An environmental health specialistÂs inspection may be performed by a private consultant so long as the consultant is registered under ORS chapter 700. [Formerly 418.855; 1995 c.79 Â§334; 1995 c.278 Â§18; 1999 c.743 Â§15; 2003 c.293 Â§15; 2003 c.547 Â§116]

Â Â Â Â Â  657A.410 When search warrant required; procedure. (1) In the event that any authorized representative of the Child Care Division, Department of Human Services or other agency is denied access to any premises for the purpose of making an inspection in the administration of ORS 181.537, 657A.030 and 657A.250 to 657A.450, the representative shall not inspect the premises without a search warrant.

Â Â Â Â Â  (2) Application for a search warrant to inspect the premises shall be made to any magistrate authorized to issue a warrant of arrest. The application must be supported by an affidavit filed with the magistrate showing probable cause for the inspection by stating the purpose and extent of the proposed inspection, the statutes and rules which provide the basis for inspection, whether it is a routine or periodic inspection, an on-site review or an investigation instituted by complaint and other specific or general information concerning the premises.

Â Â Â Â Â  (3) If the magistrate is satisfied that there is probable cause to believe that the grounds of the application exist, the magistrate shall issue the search warrant specifying the purpose and extent of the inspection, on-site review or investigation of the premises covered by the warrant. [Formerly 418.860; 1997 c.431 Â§15; 1997 c.753 Â§13; 1999 c.743 Â§16]

Â Â Â Â Â  657A.420 Cooperative agreements to inspect premises. The Child Care Division may enter into cooperative arrangements with the Department of Human Services, the State Fire Marshal and other public agencies for the provision of services in the inspection of child care facilities in the administration of ORS 181.537, 657A.030 and 657A.250 to 657A.450. The arrangements shall designate which services shall be reimbursed and the rate and manner of reimbursement. [Formerly 418.865; 1995 c.278 Â§19; 1997 c.431 Â§16; 1997 c.753 Â§14; 2001 c.900 Â§214]

(Miscellaneous)

Â Â Â Â Â  657A.440 Application of zoning ordinances to registered or certified family child care homes. (1) A registered or certified family child care home shall be considered a residential use of property for zoning purposes. The registered or certified family child care home shall be a permitted use in all areas zoned for residential or commercial purposes, including areas zoned for single-family dwellings. A city or county may not enact or enforce zoning ordinances prohibiting the use of a residential dwelling, located in an area zoned for residential or commercial use, as a registered or certified family child care home.

Â Â Â Â Â  (2) A city or county may impose zoning conditions on the establishment and maintenance of a registered or certified family child care home in an area zoned for residential or commercial use if the conditions are no more restrictive than conditions imposed on other residential dwellings in the same zone.

Â Â Â Â Â  (3) A county may:

Â Â Â Â Â  (a) Allow a registered or certified family child care home in an existing dwelling in any area zoned for farm use, including an exclusive farm use zone established under ORS 215.203;

Â Â Â Â Â  (b) Impose reasonable conditions on the establishment of a registered or certified family child care home in an area zoned for farm use; and

Â Â Â Â Â  (c) Allow a division of land for a registered or certified family child care home in an exclusive farm use zone only as provided in ORS 215.263 (9).

Â Â Â Â Â  (4) This section applies only to a registered or certified family child care home where child care is offered in the home of the provider to not more than 16 children, including children of the provider, regardless of full-time or part-time status. [Formerly 418.817; 1995 c.278 Â§20; 1999 c.743 Â§17; 2001 c.704 Â§6; 2003 c.293 Â§12; 2005 c.408 Â§2]

Â Â Â Â Â  657A.450 Assistance to staff of facility. The Child Care Division may consult with, advise or train the staffs of child care facilities or other interested persons concerning child care programs. [Formerly 418.885; 1995 c.278 Â§21]

Â Â Â Â Â  657A.460 Separate sleeping quarters not required for certain persons providing child care or babysitting services; exemption from age group segregation requirements. Notwithstanding any other provision of law, children of any person providing babysitting or child care services within the personÂs own home shall not be required to sleep in any area other than their normal sleeping quarters. Such children related by blood within the first degree of consanguinity shall not be segregated by age grouping while in the care of a person providing babysitting or child care services if the parents request exemption from the operation of any statute or rule requiring such segregation or separation by age. [Formerly 418.890; 1995 c.278 Â§22]

CHILD CARE PROVIDER TRAINING

Â Â Â Â Â  657A.490 Child care provider training program; fees; rules. If the Department of Education is able to find adequate funding under ORS 657A.493, the department, in partnership with organizations including, but not limited to, the Institute on Violence and Destructive Behavior at the University of Oregon, the Child Care Division of the Employment Department, the State Commission on Children and Families and the Oregon Center for Career Development in Childhood Care and Education:

Â Â Â Â Â  (1) Shall establish, in coordination with existing training systems, a statewide child care provider training program that will educate child care providers on:

Â Â Â Â Â  (a) The importance of healthy brain development in the first three years of a childÂs life.

Â Â Â Â Â  (b) The identification of risk factors and behaviors that indicate that a child:

Â Â Â Â Â  (A) Needs special education or mental health treatment; or

Â Â Â Â Â  (B) Is at risk of becoming involved in the criminal justice system.

Â Â Â Â Â  (c) Appropriate referrals for intervention for the behaviors identified under paragraph (b) of this subsection.

Â Â Â Â Â  (2) Shall establish an application process for child care providers who wish to attend the program and may charge child care providers a fee for attending the program.

Â Â Â Â Â  (3) May adopt any rules necessary to implement this section. [1999 c.992 Â§1]

Â Â Â Â Â  Note: 657A.490 and 657A.493 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 657A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657A.493 Funds for training program. The Department of Education shall seek funds from public and private sources to implement and operate the child care provider training program established under ORS 657A.490. [1999 c.992 Â§2]

Â Â Â Â Â  Note: See note under 657A.490.

Â Â Â Â Â  657A.500 [Formerly 418.900; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  657A.510 [Formerly 418.905; 1995 c.278 Â§23; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  657A.520 [Formerly 418.910; 1995 c.278 Â§24; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  657A.530 [Formerly 418.915; repealed by 2001 c.295 Â§17]

COMMISSION FOR CHILD CARE

Â Â Â Â Â  657A.600 Commission for Child Care; report. (1) The Commission for Child Care is created within the Employment Department to address the issues, problems and alternative solutions that are critical to the development of accessible, affordable and quality child care services.

Â Â Â Â Â  (2) The commission shall submit to the Governor at the commencement of each biennium a report containing the concerns and issues which have been identified pursuant to the terms of ORS 182.105 and 657A.600 to 657A.630, and further identifying the programs, projects and activities which the commission will undertake regarding those issues. [1985 c.753 Â§1; 1993 c.344 Â§25; 1995 c.278 Â§25]

Â Â Â Â Â  657A.610 Members; terms; officers; duties. (1) The Commission for Child Care shall be comprised of 18 members, to include three representatives from the Legislative Assembly, one appointed by the President of the Senate and two appointed by the Speaker of the House of Representatives who shall serve as nonvoting members on matters other than those described in ORS 657A.600. Fifteen voting members shall be appointed as follows:

Â Â Â Â Â  (a) Two persons who provide or engage in the provision of child care services at a child care facility certified or registered under ORS 657A.030 and 657A.250 to 657A.460, one of whom must be a trainer of child care facility employees, appointed by the Governor;

Â Â Â Â Â  (b) Two persons who are representatives of state or local government, one of whom is appointed by the Speaker of the House of Representatives and one by the President of the Senate;

Â Â Â Â Â  (c) One person who is qualified by education or experience to render an opinion with regard to the tax and legal issues concerning child care appointed by the Governor;

Â Â Â Â Â  (d) One person who is representative of for-profit businesses appointed by the President of the Senate;

Â Â Â Â Â  (e) One person who is representative of not-for-profit businesses appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (f) One person who is representative of labor appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (g) One person who is representative of the business community appointed by the Governor;

Â Â Â Â Â  (h) Two persons who are members at large appointed by the Governor;

Â Â Â Â Â  (i) One person whose profession involves the physical and mental well-being of children appointed by the Governor;

Â Â Â Â Â  (j) Two persons who are consumers of child care, as defined in ORS 657A.250, one of whom is receiving or is qualified to receive state-subsidized child care assistance, one appointed by the Speaker of the House of Representatives and one by the President of the Senate; and

Â Â Â Â Â  (k) One person who is a representative of a child care resource and referral agency appointed by the Governor.

Â Â Â Â Â  (2) Appointed members shall serve for three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The Governor shall designate the chairperson of the commission to serve for a term of one year.

Â Â Â Â Â  (4) Members shall meet at the call of the chairperson no more than once every 30 days.

Â Â Â Â Â  (5) Consistent with Oregon law, the Child Care Division on behalf of the commission may receive and accept grants, gifts and other funds and disburse such grants, gifts or other funds for purposes consistent with the purposes of the commission.

Â Â Â Â Â  (6) The commission shall make recommendations to the Director of the Employment Department regarding staffing or contracting for staff services necessary to assist the commission in the performance of its duties. [1985 c.753 Â§2; 1989 c.121 Â§3; 1991 c.67 Â§108; 1993 c.344 Â§26; 1995 c.278 Â§26; 1999 c.743 Â§18; 2001 c.91 Â§1]

Â Â Â Â Â  657A.620 Expenses; legislator compensation and expenses. (1) Members of the Commission for Child Care who are not members of the Legislative Assembly shall receive no compensation for their services, but subject to the availability of funds therefor are entitled to reimbursement for actual and necessary travel expenses incurred in the performance of their duties. Such expenses shall be paid from the budget of the commission or from member agency accounts subject to applicable state law. Members of ad hoc committees shall not receive such compensation.

Â Â Â Â Â  (2) Members of the commission who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1985 c.753 Â§4; 1987 c.879 Â§19]

Â Â Â Â Â  657A.630 Committees. (1) The commission may establish ad hoc committees to study specific areas and make periodic reports to the commission.

Â Â Â Â Â  (2) The chairpersons of such ad hoc committees shall be appointed by the chairperson of the commission, subject to approval by the commission.

Â Â Â Â Â  (3) Membership on ad hoc committees shall not be limited to members of the commission.

Â Â Â Â Â  (4) The period during which an ad hoc committee may function shall be determined at the time of its creation by the commission according to the nature of the study and project undertaken.

Â Â Â Â Â  (5) Members of the ad hoc committees shall be designated as consultants to the full commission. [1985 c.753 Â§3]

Â Â Â Â Â  657A.640 Commission for Child Care Account. There is created within the General Fund, the Commission for Child Care Account, to which shall be credited Miscellaneous Receipts collected or received by the Commission for Child Care. Moneys in the account are continuously appropriated for purposes consistent with the creation of the commission. [1989 c.110 Â§4]

CHILD CARE TAX CREDIT PROGRAM

Â Â Â Â Â  657A.700 Definitions for ORS 657A.700 to 657A.718. As used in ORS 657A.700 to 657A.718:

Â Â Â Â Â  (1) ÂChild care providerÂ means a provider, for compensation, of care, supervision or guidance to a child on a regular basis in a center or in a home other than the childÂs home. ÂChild care providerÂ does not include a person who is the childÂs parent, guardian or custodian.

Â Â Â Â Â  (2) ÂCommunity agencyÂ means a nonprofit agency that:

Â Â Â Â Â  (a) Provides services related to child care, children and families, community development or similar services; and

Â Â Â Â Â  (b) Is eligible to receive contributions that qualify as deductions under section 170 of the Internal Revenue Code.

Â Â Â Â Â  (3) ÂHigh quality child careÂ means child care that meets standards for high quality child care established or approved by the Commission for Child Care.

Â Â Â Â Â  (4) ÂQualified contributionÂ means a contribution made by a taxpayer to the Child Care Division of the Employment Department or a selected community agency for the purpose of promoting child care, and for which the taxpayer will receive a tax credit certificate under ORS 657A.706.

Â Â Â Â Â  (5) ÂTax credit certificateÂ means a certificate issued by the Child Care Division to a taxpayer to qualify the taxpayer for a tax credit under ORS 315.213.

Â Â Â Â Â  (6) ÂTax credit marketerÂ means an individual or entity selected by the Child Care Division to market tax credits to taxpayers. [2001 c.674 Â§3; 2003 c.473 Â§1]

Â Â Â Â Â  Note: 657A.700 to 657A.718 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 657A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  657A.703 Program established; purposes. (1) The Child Care Division of the Employment Department, in collaboration with an advisory committee established by the Child Care Division, shall establish a program to:

Â Â Â Â Â  (a) Allocate tax credit certificates to taxpayers that make qualified contributions to the Child Care Division; and

Â Â Â Â Â  (b) Distribute to child care providers moneys from qualified contributions and other contributions.

Â Â Â Â Â  (2) The purposes of the program are to:

Â Â Â Â Â  (a) Encourage taxpayers to make contributions to the Child Care Division by providing a financial return on qualified contributions and by soliciting other contributions.

Â Â Â Â Â  (b) Achieve specific and measurable goals for targeted communities and populations.

Â Â Â Â Â  (c) Set standards for the child care industry concerning the cost of providing quality, affordable child care.

Â Â Â Â Â  (d) Strengthen the viability and continuity of child care providers while making child care more affordable for low and moderate income families. [2001 c.674 Â§4; 2003 c.473 Â§2]

Â Â Â Â Â  Note: See note under 657A.700.

Â Â Â Â Â  657A.706 Program implementation; community agency applications; tax credit certificates; rules. (1) For the purpose of implementing the program established under ORS 657A.703, the Child Care Division of the Employment Department, in collaboration with an advisory committee established by the Child Care Division, shall:

Â Â Â Â Â  (a) Adopt rules.

Â Â Â Â Â  (b) Select a tax credit marketer who agrees to market tax credits to taxpayers.

Â Â Â Â Â  (c) Identify child care goals that are consistent with the purposes provided in ORS 657A.703 (2). The goals identified under this paragraph shall take into account state resources and needs.

Â Â Â Â Â  (d) Develop by rule the application process an entity must complete to be designated as a community agency under ORS 657A.700 to 657A.718, and any process for the renewal of that designation.

Â Â Â Â Â  (e) Select one or more community agencies.

Â Â Â Â Â  (f) Enter into an agreement with each selected community agency to perform the functions specified in ORS 657A.715.

Â Â Â Â Â  (g) Determine the total value of moneys to be available to each selected community agency to distribute to providers based on goals identified under paragraph (c) of this subsection, and distribute those moneys in the manner provided in ORS 657A.712 to the selected community agencies. The total value of moneys available to all selected community agencies in this state may not exceed the amount of contributions received from taxpayers during the tax year minus any reasonable administrative costs incurred by the Child Care Division and the selected community agencies.

Â Â Â Â Â  (2) The Child Care Division may adopt rules that establish a fixed percentage that is less than 100 percent by which the amount contributed by a taxpayer will be certified for a tax credit by the division. The purpose of the grant of rulemaking authority under this subsection is to permit the division to calibrate the amount of the tax credit to interpretations of the deductibility of qualified contributions under section 170 of the Internal Revenue Code for federal tax purposes.

Â Â Â Â Â  (3)(a) The Child Care Division shall issue tax credit certificates in the chronological order in which the contributions are received by the division. The division shall issue tax credit certificates to contributors until the total value of all certificates issued by the division for the calendar year equals $500,000. Each issued certificate shall state the value of the contribution being certified as eligible for the tax credit allowed under ORS 315.213. Except as provided in rules adopted under subsection (2) of this section, the certified value shall equal the amount of the contribution.

Â Â Â Â Â  (b) The Child Care Division may not issue a tax credit certificate to a taxpayer to the extent the credit value to be certified, when added to the total credit value previously certified by the Child Care Division under paragraph (a) of this subsection for the calendar year exceeds $500,000.

Â Â Â Â Â  (c) The Child Care Division shall send a copy of all tax credit certificates issued under this section to the Department of Revenue.

Â Â Â Â Â  (d) Qualified contributions shall be deposited in the Child Care Fund.

Â Â Â Â Â  (4) A taxpayer that receives a notice of denial of a tax credit certificate or that receives a tax credit certificate issued for an amount that is less than the amount contributed may request a refund for the amount contributed within 90 days of the Child Care DivisionÂs denial or issuance of the certificate. The Child Care Division must send notice of a denial or changed amount and refund the amount for which a tax credit will not be granted within 30 days after receiving the request. The refund shall be made from the Child Care Fund.

Â Â Â Â Â  (5) The Child Care Division may establish by rule any other provisions required to implement the program established under ORS 657A.700 to 657A.718. [2001 c.674 Â§5; 2003 c.473 Â§3]

Â Â Â Â Â  Note: See note under 657A.700.

Â Â Â Â Â  657A.709 Community agency selection. (1) In selecting a community agency under ORS 657A.706, the Child Care Division of the Employment Department shall consider:

Â Â Â Â Â  (a) A prospective agencyÂs financial soundness, net worth, cash flow and accounting capacity to manage the tax credit program;

Â Â Â Â Â  (b) A prospective agencyÂs demonstrated ability to serve low and moderate income families;

Â Â Â Â Â  (c) The degree to which the governing board of the prospective agency is representative of the community in which the agency is located, has a low turnover rate of board members, has experience with financial matters and has a demonstrated history of collaboration with other community agencies; and

Â Â Â Â Â  (d) The experience and expertise of the executive or managing officer and staff of the prospective agency in child care business management and small business development.

Â Â Â Â Â  (2) The division shall select the community agency that, in the judgment of the division and based on the criteria set forth in subsection (1) of this section, will best serve the interests of the community for which it is selected. [2001 c.674 Â§6; 2003 c.473 Â§4]

Â Â Â Â Â  Note: See note under 657A.700.

Â Â Â Â Â  657A.712 Revenue distribution to community agencies; disbursement to child care providers; rules. (1) The Child Care Division of the Employment Department shall distribute revenues in the Child Care Fund that are derived from contributions, minus the amounts needed to make refunds under ORS 657A.706 (4) and to cover expenses of the Child Care Division in administering ORS 657A.700 to 657A.718.

Â Â Â Â Â  (2) Distributions shall be made to community agencies selected under ORS 657A.706 in the proportion that the Child Care Division determines best promotes the provision of child care in this state.

Â Â Â Â Â  (3) Moneys distributed to selected community agencies shall be disbursed to child care providers, consistent with rules adopted by the Child Care Division relating to the disbursement of moneys by selected community agencies. The Child Care Division shall consider the factors described in ORS 657A.715 (2)(h) when adopting rules under this subsection. [2001 c.674 Â§6a; 2003 c.473 Â§5]

Â Â Â Â Â  Note: See note under 657A.700.

Â Â Â Â Â  657A.715 Community agency duties; disbursement of moneys to child care providers. (1) Each community agency selected under ORS 657A.706 shall disburse moneys to child care providers, pursuant to ORS 657A.712 and rules adopted thereunder.

Â Â Â Â Â  (2) A selected community agency must:

Â Â Â Â Â  (a) Coordinate an application process by which persons may apply to be participating providers;

Â Â Â Â Â  (b) Enter into agreements with participating providers under which the duties and responsibilities of participating providers and the community agency are stated;

Â Â Â Â Â  (c) Provide or coordinate required training for participating providers;

Â Â Â Â Â  (d) Monitor participating providers, through visits to providers and otherwise;

Â Â Â Â Â  (e) Oversee the process by which a participating provider verifies the income of a family and establishes the total child care fee charged to a family;

Â Â Â Â Â  (f) Report on participating provider compliance with ORS 657A.718 and other applicable requirements to contributors and the Child Care Division of the Employment Department;

Â Â Â Â Â  (g) Establish a maximum family income level for the region for purposes of the child care fee limitation to which participating providers are subject under ORS 657A.718 (1)(g); and

Â Â Â Â Â  (h) Determine, consistently with rules adopted by the Child Care Division, the amount of moneys to be disbursed to a participating provider based on the incomes of the families the provider serves, the child care fees the provider charges and the actual cost to the provider of providing quality, affordable child care.

Â Â Â Â Â  (3)(a) A selected community agency must distribute to participating child care providers all moneys that are available to the agency as a result of the determination made by the Child Care Division under ORS 657A.706 (1)(g). Each selected community agency shall distribute a substantial portion of the moneys to participating child care providers that are home-based businesses.

Â Â Â Â Â  (b) Distributions shall be based on the actual costs of providing quality, affordable child care in the community for which distributions are being made, including training costs, operating costs and wages.

Â Â Â Â Â  (4) For the purpose of making distributions to child care providers, a selected community agency shall identify child care providers in the community that meet the requirements of ORS 657A.718. The selected community agency may develop a process through which child care providers apply to receive distributions of moneys from contributions made by taxpayers. [2001 c.674 Â§7; 2003 c.473 Â§6]

Â Â Â Â Â  Note: See note under 657A.700.

Â Â Â Â Â  657A.718 Child care provider requirements; selection. (1) Each selected community agency shall select participating child care providers that meet the following requirements:

Â Â Â Â Â  (a) If a home-based business, the provider must enter into an agreement with the community agency to continue to provide child care services for at least an additional two years.

Â Â Â Â Â  (b) If a home-based business, the provider must serve at least two families that have incomes that are 85 percent or less of the median income for the region. If a center, at least 25 percent of the families the provider serves must have incomes that are 85 percent or less of the median income for the region.

Â Â Â Â Â  (c) The provider must accept children for whom child care is paid for through a Department of Human Services subsidy.

Â Â Â Â Â  (d) The provider and the employees of the provider must provide high quality child care.

Â Â Â Â Â  (e) The provider, if the provider is an individual, and the employees of the provider must comply with Child Care Division rules and requirements for registration or certification.

Â Â Â Â Â  (f) The provider must maintain adequate liability insurance, financial records and parent policies and contracts, and permit the selected community agency to conduct visits.

Â Â Â Â Â  (g) For care provided to children of families whose income does not exceed the level established by the selected community agency under ORS 657A.715 (2)(g), the provider must agree to limit the total child care fees charged to a family to a percentage established by the Child Care Division by rule.

Â Â Â Â Â  (2) In selecting participating child care providers, selected community agencies must give preference to providers that provide child care to low and moderate income families. [2001 c.674 Â§8; 2003 c.473 Â§7]

Â Â Â Â Â  Note: See note under 657A.700.

PENALTIES

Â Â Â Â Â  657A.990 Criminal penalty. A person who violates ORS 657A.280 commits a Class A misdemeanor. Each day of violation is a separate offense. [Formerly part of 418.990]

_______________



Chapter 658

Chapter 658 Â Employment Agencies; Farm Labor Contractors; Farmworker Camps

2005 EDITION

EMPLOYMENT AGENCIES; CONTRACTORS

LABOR AND EMPLOYMENT

EMPLOYMENT AGENCIES

658.005Â Â Â Â  Definitions for ORS 658.005 to 658.245

658.008Â Â Â Â  Policy

658.015Â Â Â Â  Exemptions from ORS 658.005 to 658.245

658.019Â Â Â Â  Rehabilitation service agency exemption

658.065Â Â Â Â  Employment agency business not to be conducted in certain places

658.075Â Â Â Â  Agency to file security

658.078Â Â Â Â  Record keeping

658.115Â Â Â Â  Civil penalties

658.125Â Â Â Â  Judicial review

658.145Â Â Â Â  Schedule of charges

658.155Â Â Â Â  Posting and furnishing schedule of charges; charge in excess of schedule prohibited

658.165Â Â Â Â  Order necessary before referral or charge to be made; obtaining employment other than that ordered; disputes regarding fees

658.168Â Â Â Â  Contract requirements

658.172Â Â Â Â  Job referral requirements

658.174Â Â Â Â  Contracts in violation of law prohibited

658.176Â Â Â Â  Fees and charges for services

658.185Â Â Â Â  Limitation on charges; manner of calculating certain charges; credits and refunds

658.195Â Â Â Â  Giving false information or making false representations; advertisements

658.205Â Â Â Â  Prohibited agency employment activities

658.210Â Â Â Â  Rules

658.220Â Â Â Â  Injunctive relief for violation; subpoenas

658.245Â Â Â Â  Actions upon agency bonds or letters of credit

658.250Â Â Â Â  Employment listing service; rules

FARM LABOR CONTRACTORS

658.405Â Â Â Â  Definitions for ORS 658.405 to 658.503

658.407Â Â Â Â  Commissioner to administer and enforce ORS 658.405 to 658.503; rules

658.410Â Â Â Â  Farm labor contractor license required; issuance; rules

658.411Â Â Â Â  Licensing by indorsement; terms and conditions

658.412Â Â Â Â  License examination; rules

658.413Â Â Â Â  Fee schedule for licenses, indorsements and renewals; rules

658.415Â Â Â Â  Application for license; proof of insurance and financial responsibility; proceedings to collect wages owed by contractor; commissioner as agent for service of process; rules

658.416Â Â Â Â  Reduction of bond or deposit; conditions

658.417Â Â Â Â  Additional requirements for forestation activities

658.418Â Â Â Â  Exemption from certain requirements

658.419Â Â Â Â  Proof of financial responsibility from agricultural associations and certain nonprofit corporations; right of action; manner of payment; rules

658.420Â Â Â Â  Investigation of applicant; issuance of license; protest against issuance of license

658.425Â Â Â Â  Temporary permit pending issuance of license; refusal to renew license considered revocation; rules

658.430Â Â Â Â  Form of license; rules

658.435Â Â Â Â  Expiration and renewal of licenses

658.437Â Â Â Â  Duties of farm labor contractor; duties of person to whom workers provided

658.440Â Â Â Â  Duties of farm labor contractors; rules

658.445Â Â Â Â  Revocation, suspension or refusal to renew license

658.450Â Â Â Â  Applicability of Administrative Procedures Act

658.452Â Â Â Â  Prohibitions relating to discharge of or discrimination against employee

658.453Â Â Â Â  Civil penalty; disposition of funds; civil action by worker

658.455Â Â Â Â  Disposition of moneys received

658.465Â Â Â Â  Liability of person using services of unlicensed farm labor contractor; issuance of bond to unlicensed farm labor contractor prohibited

658.467Â Â Â Â  Liability of member of agricultural association

658.475Â Â Â Â  Injunctive relief and damages for violation of ORS 658.405 to 658.503

658.480Â Â Â Â  Authority of commissioner to enter reciprocal agreements

658.485Â Â Â Â  Transfer of funds collected under reciprocal agreements; restriction on use of funds

658.487Â Â Â Â  Certain agreements void

658.489Â Â Â Â  Failure or refusal of contractor to pay claim; worker claim to Bureau of Labor and Industries

658.501Â Â Â Â  Application of certain provisions

658.503Â Â Â Â  Service of process when contractor unavailable

FARMWORKER CAMPS

(General Provisions)

658.705Â Â Â Â  Definitions for ORS 658.705 to 658.850

658.715Â Â Â Â  Farmworker camp operator requirements

658.717Â Â Â Â  Notice of farmworker camp operations

658.720Â Â Â Â  Certain agreements void

(Farm Labor Contractor Indorsement)

658.730Â Â Â Â  Farm labor contractor indorsement to operate farmworker camp; posting indorsement; rules

658.735Â Â Â Â  Bond required; claim on bond; procedures; rules

658.740Â Â Â Â  Revocation, suspension, refusal to issue or renew indorsement

(Operation of Farmworker Camps)

658.750Â Â Â Â  Camp operator registration; procedures; rules

658.755Â Â Â Â  Farmworker camp operator duties; prohibitions

658.760Â Â Â Â  Prohibited actions by operator; burden of proof

658.780Â Â Â Â  Protest of registration

658.785Â Â Â Â  Revocation or suspension of registration

658.790Â Â Â Â  Uninhabitable camp

658.805Â Â Â Â  Denial of right to court action in certain cases; injunction; attorney fees

(Miscellaneous)

658.810Â Â Â Â  Fees

658.815Â Â Â Â  Disposition of moneys

658.820Â Â Â Â  Rules; proceedings

658.825Â Â Â Â  Determination of violation of other provisions required

658.827Â Â Â Â  Department to report violations

658.830Â Â Â Â  Interagency coordination agreement

658.850Â Â Â Â  Civil penalties

PENALTIES

658.991Â Â Â Â  Criminal penalties

EMPLOYMENT AGENCIES

Â Â Â Â Â  658.005 Definitions for ORS 658.005 to 658.245. As used in ORS 658.005 to 658.245, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicant for employmentÂ or ÂapplicantÂ means an individual who is seeking or who has obtained employment through the services of an employment agency.

Â Â Â Â Â  (2) ÂCharge for servicesÂ means any money or other consideration paid or promised to be paid by an applicant for employment for services rendered by an employment agency.

Â Â Â Â Â  (3) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (4)(a) ÂEmployment agencyÂ or ÂagencyÂ means a business, service, bureau or club operated by a person, firm, organization, limited liability company or corporation engaged in procuring for a fee, employment for others and employees for employers.

Â Â Â Â Â  (b) ÂEmployment agencyÂ or ÂagencyÂ does not include:

Â Â Â Â Â  (A) A nursing school, business school or career school that does not charge a fee for placement.

Â Â Â Â Â  (B) Any business, person, service, bureau, organization or club that by advertisement or otherwise offers as its main object or purpose to counsel, teach or prepare individuals to obtain employment, and which charges for its services, whether in the form of dues, tuition, membership fees, registration fees or any other valuable service.

Â Â Â Â Â  (C) Any business, service, bureau or club operated by a person engaged in procuring employment for others when the charges for services are paid, directly or indirectly, by anyone other than the applicant for employment.

Â Â Â Â Â  (D) An employment listing service, as defined in ORS 658.250. [1953 c.694 Â§1; 1959 c.395 Â§15; 1961 c.380 Â§1; 1973 c.678 Â§1; 1981 c.318 Â§1; 1983 c.607 Â§1; 1987 c.306 Â§2; 1995 c.343 Â§54; 1997 c.55 Â§2; 2003 c.406 Â§1]

Â Â Â Â Â  658.008 Policy. The purpose of ORS 658.005 to 658.245 is to protect the health, safety and general welfare of the people of Oregon in their dealings with employment agencies. To accomplish this purpose the Legislative Assembly intends:

Â Â Â Â Â  (1) To provide a procedure for determining where employment agencies will be operated in this state.

Â Â Â Â Â  (2) To assure the public that persons operating employment agencies in this state are of good character and responsibility.

Â Â Â Â Â  (3) To assure the public that the practices and procedures of employment agencies will result in individuals acquiring and retaining employment reasonably suited to their skills and needs.

Â Â Â Â Â  (4) To regulate the circumstances under which charges for services may be charged or collected by employment agencies, but not to include the setting of maximum permanent fees in schedules published by employment agencies.

Â Â Â Â Â  (5) To provide for the administration and enforcement of ORS 658.005 to 658.245 by the Commissioner of the Bureau of Labor and Industries. [1973 c.678 Â§24; 1981 c.318 Â§2; 1997 c.55 Â§3]

Â Â Â Â Â  658.010 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.015 Exemptions from ORS 658.005 to 658.245. (1) ORS 658.005 to 658.245 do not apply to farm labor contractors subject to ORS 658.405 to 658.503.

Â Â Â Â Â  (2) ORS 658.005 to 658.245 do not apply to any nonprofit organization or corporation organized for the purpose of economic adjustment, civic betterment and the giving of professional guidance and placement to its members, when all of the following requirements are met:

Â Â Â Â Â  (a) None of its directors, officers or employees are deriving any profit beyond a nominal salary for services performed on its behalf.

Â Â Â Â Â  (b) Membership dues and fees are used solely for the maintenance of the organization or corporation.

Â Â Â Â Â  (c) No fee is charged for employment services.

Â Â Â Â Â  (d) On request of the Commissioner of the Bureau of Labor and Industries, the organization or corporation files with the commissioner, on or before the first day of April of each year, a copy of its constitution or articles of incorporation and its bylaws, together with a sworn statement setting forth its place of business; the names and addresses of its officers, directors and employees, the salaries they receive and the services they actually perform; and the various benefits furnished to its members.

Â Â Â Â Â  (3) As used in subsection (2) of this section:

Â Â Â Â Â  (a) ÂCivic bettermentÂ means the promotion of the common good and general welfare of the people of this state or any political subdivision therein.

Â Â Â Â Â  (b) ÂEconomic adjustmentÂ means the promotion of a program by which individuals are helped to acquire new professional skills, add to their existing professional skills or change their type of profession.

Â Â Â Â Â  (4) ORS 658.005 to 658.245 do not apply to a bona fide labor organization of workers or a nonprofit organization or corporation that has been formed in good faith for the regulation, promotion and advancement of the general professional interests of its members and that incidentally maintains a placement service principally engaged in securing employment for such members. [1953 c.694 Â§25; 1959 c.395 Â§16; 1961 c.380 Â§2; 1973 c.678 Â§2; 1979 c.224 Â§3; 1981 c.318 Â§3; 1987 c.306 Â§4; 1995 c.343 Â§55]

Â Â Â Â Â  658.019 Rehabilitation service agency exemption. (1) ORS 658.005 to 658.245 do not apply to a rehabilitation services agency.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) A Ârehabilitation services agencyÂ means an individual, partnership or corporation that:

Â Â Â Â Â  (A) Holds itself out to the public as such;

Â Â Â Â Â  (B) Is certified by the Department of Consumer and Business Services to perform rehabilitation services pursuant to ORS chapter 656;

Â Â Â Â Â  (C) Exclusively provides services to clients who are injured workers or physically or mentally disabled individuals; and

Â Â Â Â Â  (D) Receives the major portion of the fee for services to the clients from a government agency, an insurer, self-insured employer or person other than the client.

Â Â Â Â Â  (b) ÂServices to the clientÂ may include, but are not limited to medical evaluation, physical rehabilitation, vocational rehabilitation, employment counseling, job analysis, job site modification, job placement, on-the-job training or other short term training program. [1983 c.475 Â§2; 1989 c.224 Â§124]

Â Â Â Â Â  658.020 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.025 [1953 c.694 Â§2; 1961 c.380 Â§3; 1973 c.678 Â§3; 1981 c.318 Â§4; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.030 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.035 [1953 c.694 Â§3; 1961 c.380 Â§4; 1973 c.678 Â§4; 1981 c.318 Â§5; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.040 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.042 [1973 c.678 Â§5b; 1981 c.318 Â§6; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.045 [1953 c.694 Â§4; 1961 c.380 Â§5; repealed by 1973 c.678 Â§20]

Â Â Â Â Â  658.050 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.055 [1953 c.694 Â§5; 1961 c.380 Â§6; 1973 c.678 Â§5; 1981 c.318 Â§7; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.060 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.062 [1973 c.678 Â§10b; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.065 Employment agency business not to be conducted in certain places. The business of an employment agency shall not be conducted or maintained in any of the following places:

Â Â Â Â Â  (1) In rooms also used for living or sleeping quarters or in other rooms connected thereto by an entrance.

Â Â Â Â Â  (2) In places where boarders or lodgers are kept.

Â Â Â Â Â  (3) In places where meals are served.

Â Â Â Â Â  (4) In places where intoxicating liquors are sold or consumed. [1953 c.694 Â§6; 1961 c.380 Â§7; 1973 c.678 Â§5c; 1981 c.318 Â§8; 1997 c.55 Â§4]

Â Â Â Â Â  658.070 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.075 Agency to file security. (1) Each employment agency shall maintain a corporate surety bond or irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 of $5,000, payable to the people of the State of Oregon, conditioned that the employment agency will comply with ORS 658.005 to 658.245 and will pay:

Â Â Â Â Â  (a) All sums legally owing to any person when the employment agency or its agents have received such sums;

Â Â Â Â Â  (b) All damages occasioned to any person by reason of any willful misrepresentation, fraud, deceit or other unlawful act or omission by the employment agency, or its agents or employees acting within the scope of their employment; and

Â Â Â Â Â  (c) All sums legally owing to any employee of the employment agency.

Â Â Â Â Â  (2) For the purposes of this section, each general partner shall furnish the required bond or letter of credit. When an employment agency is operated by a limited liability company or corporation, the bond or letter of credit shall be in the name of the limited liability company or corporation. [1953 c.694 Â§7; 1961 c.380 Â§8; 1973 c.678 Â§6; 1981 c.318 Â§9; 1983 c.607 Â§2; 1987 c.306 Â§3; 1991 c.331 Â§101; 1997 c.55 Â§5; 1997 c.631 Â§519]

Â Â Â Â Â  658.076 [1973 c.678 Â§10c; 1981 c.318 Â§10; 1991 c.331 Â§102; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.078 Record keeping. (1) Each employment agency shall keep accurate and current records of all job orders, referrals, applications, advertisements and other records as determined by rule of the Commissioner of the Bureau of Labor and Industries to be reasonably necessary for the administration of ORS 658.005 to 658.245, and shall maintain those records separate from records of any other business conducted by the person, firm, organization, limited liability company or corporation operating the employment agency.

Â Â Â Â Â  (2) Whenever a charge for services is to be collected or is attempted to be collected from an applicant for employment, the agency shall, in addition to those records required in subsection (1) of this section, keep accurate and current records of all contracts and receipts of moneys received from applicants.

Â Â Â Â Â  (3) The commissioner or the commissionerÂs representative may during normal business hours inspect the records of the employment agency pertaining to placements, and need not give notice before such inspection. An employment agency shall furnish to the commissioner upon request a true copy of its records pertaining to placement, or any portion thereof, and shall make such reports relating to complaints of applicants for employment or employees as the commissioner requires. [1961 c.380 Â§20; 1973 c.678 Â§7; 1981 c.318 Â§11; 1987 c.306 Â§5; 1997 c.55 Â§6]

Â Â Â Â Â  658.080 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.085 [1953 c.694 Â§8; 1957 c.465 Â§12; 1971 c.206 Â§1; 1973 c.678 Â§8; 1979 c.224 Â§1; 1981 c.318 Â§12; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.090 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.095 [1953 c.694 Â§9; 1961 c.380 Â§9; 1973 c.678 Â§9; 1985 c.394 Â§1; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.100 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.105 [1953 c.694 Â§10; 1961 c.380 Â§10; 1971 c.206 Â§2; 1973 c.678 Â§10; 1979 c.224 Â§2; 1981 c.318 Â§13; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.110 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.115 Civil penalties. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $2,000 against any person, firm, organization, limited liability company or corporation that has violated any provisions of ORS 658.005 to 658.245 or 658.250 or the rules adopted pursuant thereto.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1961 c.380 Â§11; 1973 c.678 Â§11; 1975 c.144 Â§5; 1981 c.318 Â§14; 1997 c.55 Â§7; 2003 c.406 Â§3]

Â Â Â Â Â  658.120 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.125 Judicial review. A person aggrieved by an order of the Commissioner of the Bureau of Labor and Industries may obtain judicial review thereof in accordance with ORS chapter 183. [1953 c.694 Â§12; 1961 c.380 Â§12; 1971 c.734 Â§101; 1981 c.318 Â§15; 1997 c.55 Â§8]

Â Â Â Â Â  658.130 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.135 [1953 c.694 Â§13; 1981 c.318 Â§16; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.140 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.145 Schedule of charges. (1) Every employment agency shall publish a schedule of charges for service to be collected in the conduct of its business. In the schedule, the various employments shall be classified according to the method of computing the agencyÂs fee for services, and the maximum fee shall be fixed and shall include the charges for services of every kind rendered by the agency in each case or transaction on behalf of the prospective employer and a prospective employee.

Â Â Â Â Â  (2) Changes in the schedule may be made by posting a copy of a revised schedule in a conspicuous place in the employment agency. However, no change shall become effective until seven days after being posted in the agency. [1953 c.694 Â§14; 1961 c.380 Â§13; 1973 c.678 Â§12; 1981 c.318 Â§17; 1997 c.55 Â§9]

Â Â Â Â Â  658.150 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.155 Posting and furnishing schedule of charges; charge in excess of schedule prohibited. (1) A copy of the schedule of charges for service in effect with the changes noted thereon shall be kept posted in the employment agency in a conspicuous place. The posted schedule and the changes therein shall be in lettering or printing of not less than 12-point type. The date of the taking effect of the schedule and of each change therein shall appear on the posted copies and kept posted in a conspicuous place in the offices of the employment agency.

Â Â Â Â Â  (2) No charge for service to be collected shall be in excess of the schedule in the contract to procure employment between the agency and the applicant for employment.

Â Â Â Â Â  (3) An employment agency shall provide any person who requests a copy of its schedule of charges for services with a copy of the schedule in effect at the time the request is made. [1953 c.694 Â§15; 1961 c.380 Â§14; 1971 c.235 Â§1; 1973 c.678 Â§13; 1981 c.318 Â§18; 1997 c.55 Â§10]

Â Â Â Â Â  658.160 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.165 Order necessary before referral or charge to be made; obtaining employment other than that ordered; disputes regarding fees. (1) No employment agency shall accept a charge for service from an individual seeking employment or refer an individual to an employer without having first obtained, orally or in writing, a bona fide order from an employer seeking help which is to be answered by the individual.

Â Â Â Â Â  (2) If an employment agency sends an applicant for employment and the applicant, within 90 days after the date of referral, secures employment other than that position specified in the bona fide order from the employer to which the applicant was sent, but with the same employer, the agency shall be entitled to a fee for the employment of the applicant, payable by the applicant, computed under the terms of the schedule of charges in effect in the agency at the time of referral. The expiration date of the referral shall be stated in the contract.

Â Â Â Â Â  (3) In disputes between employment agencies concerning the earning of a fee for placement of an applicant, the fee shall be earned by the agency responsible for the applicant being placed. A reasonable effort shall be made by the billing agency to determine that it is entitled to the fee. The applicant shall be responsible for only one full fee for any single placement, and this fact shall be stated in the contract. [1953 c.694 Â§16; 1961 c.380 Â§15; 1973 c.678 Â§14]

Â Â Â Â Â  658.168 Contract requirements. (1) The contract between an employment agency and an applicant for whom such agency is to procure employment and from whom a charge for services is to be exacted or attempted to be collected shall be in writing. The agency shall give the applicant a copy of the contract.

Â Â Â Â Â  (2) The contract between the employment agency and the applicant shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the employment agency.

Â Â Â Â Â  (b) The name of the applicant.

Â Â Â Â Â  (c) The date and consecutive number of the contract.

Â Â Â Â Â  (d) A statement that the applicant is under no financial obligation to the employment agency by the mere signing of the contract, and that the applicant is obligated for the charge of services of the agency only if the applicant accepts and actually starts work in a position made available as a direct result of efforts of the agency, if the position is one on which the agency has a bona fide job order at the time of the applicantÂs referral to an employer or is a different position accepted by the applicant with the same employer within 90 days after the date of referral and involves skills the applicant had at the time of referral under a bona fide job order and if the charges for service are based upon the schedule of charges published by the agency pursuant to ORS 658.145.

Â Â Â Â Â  (e) The schedule of charges published by the agency pursuant to ORS 658.145.

Â Â Â Â Â  (f) Any other term, condition or understanding agreed upon between the agency and the applicant.

Â Â Â Â Â  (g) At the bottom of the contract, a notice to the effect that the contract is the property of the applicant and shall not be taken from the applicant.

Â Â Â Â Â  (3) Each contract shall be made in duplicate, both to be signed by the applicant and the person acting for the employment agency. One copy shall be given to the applicant and the other shall be kept on file at the agency.

Â Â Â Â Â  (4) No fee or charge may be required or accepted from an applicant for employment when the employment agency fails to comply with the provisions of subsection (1) of this section. [1981 c.318 Â§21; 1997 c.55 Â§11]

Â Â Â Â Â  658.170 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.172 Job referral requirements. (1) Any job referrals between an employment agency and an applicant for whom such agency is to procure employment and from whom a charge for services is to be exacted or attempted to be collected shall be in writing. The employment agency shall give the applicant a copy of the job referral document.

Â Â Â Â Â  (2) The job referral document, which shall be assigned the same number as the receipt of the job order by the agency, shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the employment agency.

Â Â Â Â Â  (b) The date of issuing the job referral document.

Â Â Â Â Â  (c) The name of the applicant, the name and address of the person to whom the applicant is sent for interview and the address where the applicant is to report for employment.

Â Â Â Â Â  (d) The approximate amount of fee to be charged and to be collected from the applicant, if the applicant accepts employment, and a statement that the employer is not responsible for paying the fee.

Â Â Â Â Â  (e) The kind of work or employment.

Â Â Â Â Â  (f) The daily hours of work and the approximate wages or salary, including any consideration of privilege.

Â Â Â Â Â  (g) If any labor trouble exists at the place of employment, a statement of that fact.

Â Â Â Â Â  (3) The job referral document shall be signed by a representative of the employment agency, and shall be delivered to the applicant or sent by United States mail to the applicant.

Â Â Â Â Â  (4) No fee or charge shall be required or accepted from an applicant for employment when the employment agency fails to comply with the provisions of subsection (3) of this section. [1971 c.235 Â§3; 1973 c.678 Â§15; 1981 c.318 Â§19; 1985 c.394 Â§2; 1997 c.55 Â§12]

Â Â Â Â Â  658.174 Contracts in violation of law prohibited. No employment agency shall knowingly issue a contract for employment containing any term or condition that, if complied with, would be in violation of law, or attempt to fill an order for help to be employed in violation of law. [1973 c.678 Â§7b]

Â Â Â Â Â  658.175 [Repealed by 1961 c.380 Â§16 (658.176 enacted in lieu of 658.175)]

Â Â Â Â Â  658.176 Fees and charges for services. No fee or charge may be required or accepted from an individual seeking employment prior to the time such individual obtains employment and actually starts work. However, the employment agency may specify the terms of payment in the contract, or, after the applicant accepts employment, but before starting work, enter into an agreement for the payment of the agencyÂs charge, providing payment is to commence only upon the condition and after the date the applicant starts work. [1961 c.380 Â§17 (enacted in lieu of 658.175); 1973 c.678 Â§16]

Â Â Â Â Â  658.180 [Repealed by 1953 c.694 Â§30]

Â Â Â Â Â  658.185 Limitation on charges; manner of calculating certain charges; credits and refunds. (1) As used in this section:

Â Â Â Â Â  (a) ÂPermanent employmentÂ means all employment that lasts 90 calendar days or more.

Â Â Â Â Â  (b) ÂTemporary employmentÂ means employment that is contemplated at the time of referral by an employment agency to last less than 90 calendar days regardless of the reason for termination of the employment.

Â Â Â Â Â  (2)(a) If an individual is employed in temporary employment through the services of an employment agency, the charge for services paid by the individual shall not exceed one-ninetieth of the charge for permanent employment for each consecutive calendar day during the period the individual is employed or compensated as though employed.

Â Â Â Â Â  (b) If an individual leaves employment within 90 days after the starting date of employment, the employment agency shall reduce the charge for services payable by the individual to that payable for temporary employment under paragraph (a) of this subsection and shall refund any charge paid in excess of that amount.

Â Â Â Â Â  (c) Notwithstanding the other provisions of this section, in no instance in which the employment secured is subsequently terminated shall the charge for services by an employment agency be greater than the total gross earnings of the individual.

Â Â Â Â Â  (d) All interest, fees or other charges paid or required to be paid to any person or organization in order to procure the funds to pay an employment agencyÂs charge for services shall be allowed as a credit against the charge. The provisions of this paragraph shall be stated in all contracts provided for in ORS 658.172.

Â Â Â Â Â  (e) A refund when due shall be made within 10 days after request therefor by the individual. If the decision of the employment agency is not to make a refund, the agency shall notify the individual in writing, within such 10-day period, as to the specific reasons or circumstances for which the refund is not made. If the agency fails to properly notify the individual or fails to tender a refund within the 10-day period, the agency shall be liable to the individual in the amount of an additional sum equal to the amount of the refund.

Â Â Â Â Â  (3)(a) If an individual secures employment in which the individual is to be paid on the basis of straight commissions, or a drawing account against commissions, or either a drawing account or salary plus commissions, the charge for services payable by the individual may be predicated upon the projected total gross earnings of the individual during the first year of employment as estimated by the employer and upon the employer demonstrating to the agency reasonable grounds therefor.

Â Â Â Â Â  (b) Upon the conclusion of the individualÂs first six months and the conclusion of the individualÂs second six months of employment, a computation of the individualÂs actual total gross earnings may be provided by the individual to the agency, and, predicated upon appropriate proof of such earnings, an adjustment in the charge for services shall be made by which either the agency shall refund to the individual any excess charge paid by the individual or the individual shall pay to the agency any deficiency thereon.

Â Â Â Â Â  (c) If the individualÂs employment is terminated prior to the conclusion of the first 12 months of employment, the actual total gross earnings of the individual for the period of employment shall be projected to 12 months on a pro rata basis as though the individual had been employed for the entire period of 12 months, and a computation shall be made thereon. The charge for services paid or payable by the individual shall be predicated upon such computation as though the individual had been so employed. [1953 c.694 Â§18; 1961 c.380 Â§18; 1969 c.493 Â§97; 1973 c.678 Â§17; 1981 c.318 Â§22; 1997 c.55 Â§13]

Â Â Â Â Â  658.195 Giving false information or making false representations; advertisements. (1) No employment agency shall knowingly publish or cause to be published any false, fraudulent or misleading information, representation, notice or advertisement.

Â Â Â Â Â  (2)(a) All advertisements of an employment agency by means of cards, circulars or signs, and in newspapers and other publications, and all letterheads, receipts and blanks shall contain the name and address of the office of the employment agency.

Â Â Â Â Â  (b) For the purposes of this subsection, it is sufficient compliance if the name actually used by the agency in its business is a registered assumed business name or the name of a bona fide corporation that clearly identifies the agency and the fact it is an employment agency.

Â Â Â Â Â  (3) No employment agency shall knowingly give any false information or make any false promises or representations concerning an engagement or employment to any person who registers or applies for employment or help.

Â Â Â Â Â  (4) Except in an advertisement in a section of a publication that otherwise clearly designates the advertisement as that of an employment agency, every employment agency charging or collecting a fee for services from individuals seeking or obtaining employment shall use the word ÂagencyÂ or ÂagenciesÂ as part of its name or after its name. However, any employment agency that, as its sole means of procuring or attempting to procure employment or engagements for others, places the qualifications of applicants before prospective employers in areas exclusively outside the United States shall not be required to include the word ÂagencyÂ or ÂagenciesÂ in its title or in any other identifying materials used in the conduct of its business. [1953 c.694 Â§19; 1961 c.380 Â§21; 1973 c.678 Â§18; 1981 c.318 Â§23; 1987 c.306 Â§6; 1997 c.55 Â§14]

Â Â Â Â Â  658.197 [1973 c.678 Â§25; 1981 c.318 Â§24; repealed by 1997 c.55 Â§1]

Â Â Â Â Â  658.205 Prohibited agency employment activities. (1) No employment agency shall send or cause to be sent any person as an employee to any illegally operated business the character of which the agency could have ascertained upon reasonable inquiry.

Â Â Â Â Â  (2) No employment agency shall knowingly permit any person of bad character to frequent, or be employed by, such agency.

Â Â Â Â Â  (3) No employment agency shall permit persons in its employment to use any names other than their legal names in the course of, and in respect to, their employment with the agency. However, the Commissioner of the Bureau of Labor and Industries may, waive the provisions of this subsection in individual cases for good cause shown by the person requesting the waiver.

Â Â Â Â Â  (4) No employment agency shall accept any application for employment of a minor or place or assist in placing any minor in employment if the employment would be in violation of any law regulating the employment of minors or of any rule, regulation or order adopted pursuant to such law.

Â Â Â Â Â  (5) No employment agency shall refer an individual seeking employment to any place where a strike, lockout or other labor dispute exists if it has knowledge or reasonably should have knowledge of the same, without notifying the individual of such conditions in writing.

Â Â Â Â Â  (6) No employment agency shall refer an applicant for employment without notifying such applicant whether a labor contract is in existence at the establishment to which the applicant is being sent, and whether union membership is required.

Â Â Â Â Â  (7) No employment agency shall divide charges for services with an employer, agent or employee of an employer or person to whom individuals are referred for employment. This subsection does not prohibit cooperative arrangements between employment agencies so long as an applicant for employment does not thereby pay more than one charge for all services performed.

Â Â Â Â Â  (8) No employment agency shall charge an applicant a charge for services for accepting employment with such employment agency or any subsidiary of that agency.

Â Â Â Â Â  (9) No employment agency shall charge an applicant a charge for services when help is furnished to an employer, an agent, any employee of an employer, a member or person who has a financial interest in such employment agency.

Â Â Â Â Â  (10) No employment agency shall request or accept an assignment of wages from an applicant for employment. [1953 c.694 Â§20; 1973 c.678 Â§19; 1981 c.318 Â§25]

Â Â Â Â Â  658.210 Rules. The Commissioner of the Bureau of Labor and Industries may adopt rules reasonably necessary for the administration of ORS 658.005 to 658.245. [1973 c.138 Â§3; 1981 c.318 Â§26]

Â Â Â Â Â  Note: 658.210 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 658 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  658.215 [1953 c.694 Â§21; 1961 c.380 Â§22; repealed by 1973 c.678 Â§20 and by 1973 c.827 Â§83]

Â Â Â Â Â  658.220 Injunctive relief for violation; subpoenas. (1) When it appears to the Commissioner of the Bureau of Labor and Industries that any person is engaged or about to engage in an act or practice that constitutes a violation of ORS 658.005 to 658.245 or the rules adopted pursuant thereto, the commissioner may, without bond, obtain an order from an appropriate circuit court enjoining any such act or practice. The court may award reasonable attorney fees to the commissioner if the commissioner prevails in an action under this subsection. The court may award reasonable attorney fees to a defendant who prevails in an action under this subsection if the court determines that the commissioner had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The commissioner may issue subpoenas in any investigation in a contested case the commissioner is conducting outside of a court proceeding or as otherwise necessary for the performance of any of the duties of the commissioner under ORS 658.005 to 658.245. [1973 c.678 Â§26; 1981 c.318 Â§27; 1981 c.897 Â§92; 1995 c.696 Â§44]

Â Â Â Â Â  658.225 [1953 c.694 Â§22; 1961 c.380 Â§23; repealed by 1973 c.678 Â§20]

Â Â Â Â Â  658.230 [1973 c.678 Â§22; 1981 c.318 Â§28; repealed by 1993 c.742 Â§2]

Â Â Â Â Â  658.235 [1953 c.694 Â§23; 1961 c.380 Â§24; repealed by 1973 c.678 Â§20]

Â Â Â Â Â  658.245 Actions upon agency bonds or letters of credit. Actions against any employment agency may be brought in the name of the person damaged upon one or more of the bonds or letters of credit maintained by the employment agency pursuant to ORS 658.075 and may be transferred and assigned as other claims for damages. The amount of damages claimed by the plaintiff determines the jurisdiction of the court in which action is to be brought. [1953 c.694 Â§24; 1961 c.380 Â§25; 1997 c.55 Â§15]

Â Â Â Â Â  658.250 Employment listing service; rules. (1) As used in this section, Âemployment listing serviceÂ means a business operated by a person that:

Â Â Â Â Â  (a) Provides lists of specified positions of employment available with an employer other than the employment listing service or that holds itself out to individuals as able to provide information about specific positions of employment with an employer other than the employment listing service;

Â Â Â Â Â  (b) Charges an individual a fee for its services; and

Â Â Â Â Â  (c) Does not arrange or set up interviews between an individual and a prospective employer or otherwise intercede between an individual and a prospective employer but may offer limited counseling and employment-related services to an individual that includes, but is not limited to, personal grooming and appearance and interview preparation.

Â Â Â Â Â  (2) A person who operates an employment listing service in this state shall provide to an individual a copy of:

Â Â Â Â Â  (a) The fee schedule that the employment listing service charges an individual for its services;

Â Â Â Â Â  (b) All contracts entered into between the employment listing service and the individual; and

Â Â Â Â Â  (c) Any changes in the fees that the employment listing service charges an individual who uses its services.

Â Â Â Â Â  (3) The Commissioner of the Bureau of Labor and Industries shall adopt rules relating to:

Â Â Â Â Â  (a) The terms of contracts that an employment listing service requires an individual who uses its services to sign;

Â Â Â Â Â  (b) Fees charged by an employment listing service for its services; and

Â Â Â Â Â  (c) The methods that an employment listing service uses to confirm and keep current the lists of specified positions of employment available with an employer that the employment listing service provides to individuals.

Â Â Â Â Â  (4) In addition to the penalties provided under ORS 658.115 and 658.991, an employment listing service shall forfeit any fees received as a result of a violation of any provision of subsection (2) of this section. [2003 c.406 Â§2]

Â Â Â Â Â  Note: 658.250 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 658 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FARM LABOR CONTRACTORS

Â Â Â Â Â  658.405 Definitions for ORS 658.405 to 658.503. As used in ORS 658.405 to 658.503 and 658.991 (2) and (3), unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgricultural associationÂ means a nonprofit or cooperative association of farmers, growers or ranchers that is incorporated under applicable state law and that acts as a farm labor contractor solely on behalf of members of the association.

Â Â Â Â Â  (2) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (3) ÂCrew leaderÂ means the member of a group of workers who (a) acts as spokesman for the group, (b) travels with the group from another state into Oregon and (c) performs the same work along with other group members. A crew leader may transport workers from their local place of residence to their place of employment so long as the crew leader does not perform this service for a profit.

Â Â Â Â Â  (4) ÂFarm labor contractorÂ means any person who, for an agreed remuneration or rate of pay, recruits, solicits, supplies or employs workers to perform labor for another to work in forestation or reforestation of lands, including but not limited to the planting, transplanting, tubing, precommercial thinning and thinning of trees and seedlings, the clearing, piling and disposal of brush and slash and other related activities or the production or harvesting of farm products; or who recruits, solicits, supplies or employs workers to gather evergreen boughs, yew bark, bear grass, salal or ferns from public lands for sale or market prior to processing or manufacture; or who recruits, solicits, supplies or employs workers on behalf of an employer engaged in these activities; or who, in connection with the recruitment or employment of workers to work in these activities, furnishes board or lodging for such workers; or who bids or submits prices on contract offers for those activities; or who enters into a subcontract with another for any of those activities. However, Âfarm labor contractorÂ does not include:

Â Â Â Â Â  (a) Farmers, including owners or lessees of land intended to be used for the production of timber, their permanent employees, advertising media, platoon leaders or individuals engaged in the solicitation or recruitment of persons for dayhaul work in connection with the growing, production or harvesting of farm products;

Â Â Â Â Â  (b) The Employment Department;

Â Â Â Â Â  (c) A crew leader;

Â Â Â Â Â  (d) An individual who performs work, other than recruiting, supplying, soliciting or employing workers to perform labor for another, alone or only with the assistance of the individualÂs spouse, son, daughter, brother, sister, mother or father;

Â Â Â Â Â  (e) Individuals who perform labor pursuant to an agreement for exchanging their own labor or services with each other, provided the work is performed on land owned or leased by the individuals;

Â Â Â Â Â  (f) An educational institution that is recognized as such by the Department of Education; or

Â Â Â Â Â  (g) A farmer who operates a farmworker camp, regulated under ORS 658.750, who recruits, supplies, solicits or employs workers only for the farmerÂs own operations, and has farmworkers living in the camp who are employed by another on no more than an incidental basis, and the farmer receives no remuneration by virtue of such incidental employment. [1959 c.395 Â§1; 1961 c.390 Â§1; 1975 c.502 Â§1; 1981 c.606 Â§1; 1983 c.654 Â§3; 1985 c.314 Â§1; 1987 c.158 Â§128; 1991 c.848 Â§1; 1995 c.73 Â§1; 1999 c.628 Â§1]

Â Â Â Â Â  658.407 Commissioner to administer and enforce ORS 658.405 to 658.503; rules. The Commissioner of the Bureau of Labor and Industries shall administer and enforce ORS 658.405 to 658.503, and in so doing shall:

Â Â Â Â Â  (1) Investigate and attempt to adjust equitably controversies between farm labor contractors and their workers with respect to claims arising under ORS 658.415 (3) or 658.419.

Â Â Â Â Â  (2) Take appropriate action to establish the liability or lack thereof of the farm labor contractor for wages of the employees of the farm labor contractor and if appropriate proof exists of liability for wages the commissioner shall pay the same or such part thereof as the commissioner has funds on deposit or cause the surety company to forthwith pay the entire liability or such part thereof as the sums due under the bond will permit.

Â Â Â Â Â  (3) Adopt appropriate rules to administer ORS 658.405 to 658.503. [1971 c.479 Â§2; 1973 c.401 Â§1; 1975 c.502 Â§2; 1989 c.164 Â§10; 1991 c.331 Â§99; 1995 c.73 Â§6; 1999 c.628 Â§7]

Â Â Â Â Â  658.410 Farm labor contractor license required; issuance; rules. (1) Except as provided by ORS 658.425 and subsection (3) of this section, a person may not act as a farm labor contractor without a valid license in the personÂs possession issued to the person by the Commissioner of the Bureau of Labor and Industries. Except as provided in subsection (3) of this section, a person may not act as a farm labor contractor with regard to the forestation or reforestation of lands unless the person possesses a valid farm labor contractorÂs license with the indorsement required by ORS 658.417 (1). The Bureau of Labor and Industries shall make rules for the issuance of duplicate licenses in the event of the loss or destruction of original licenses.

Â Â Â Â Â  (2) Farm labor contractor licenses may be issued by the commissioner only as follows:

Â Â Â Â Â  (a) To a natural person operating as a sole proprietor under the personÂs own name or under an assumed business name registered with the Office of Secretary of State.

Â Â Â Â Â  (b) To two or more natural persons operating as a partnership or as a limited liability partnership under their own names or under an assumed business name registered with the Office of Secretary of State.

Â Â Â Â Â  (c) Except as provided in subsection (3) of this section, to the majority shareholder or majority shareholders of a corporation or a limited liability company that is licensed to operate as a farm labor contractor.

Â Â Â Â Â  (d) Except as provided in subsection (3) of this section, to a corporation or a limited liability company whose majority shareholder or majority shareholders are also licensed to operate as a farm labor contractor and that is authorized to do business in Oregon by the Office of Secretary of State.

Â Â Â Â Â  (e) To a cooperative corporation authorized to do business in Oregon by the Office of Secretary of State.

Â Â Â Â Â  (f) To a private nonprofit corporation authorized to do business in Oregon by the Office of Secretary of State and designated by the Internal Revenue Service as exempt under section 501(c)(3) of the Internal Revenue Code, provided:

Â Â Â Â Â  (A)(i) The purpose of the corporation is to provide education or training; and

Â Â Â Â Â  (ii) Workers recruited, solicited, supplied or employed by the corporation are recruited, solicited, supplied or employed only for the purpose of educating or training the workers in the forestation or reforestation of lands or in the production or harvesting of farm products; or

Â Â Â Â Â  (B) For at least five years before the corporation files an application for a farm labor contractor license, the corporation has been:

Â Â Â Â Â  (i) Authorized to do business in Oregon by the Office of Secretary of State;

Â Â Â Â Â  (ii) Primarily engaged in recruiting, soliciting, supplying or employing workers; and

Â Â Â Â Â  (iii) Designated by the Internal Revenue Service as exempt under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (g) To an agricultural association that is authorized to do business in Oregon by the Office of Secretary of State.

Â Â Â Â Â  (3) The majority shareholder or majority shareholders of a corporation or limited liability company are not required to be licensed under this section if the corporation or limited liability company:

Â Â Â Â Â  (a)(A) Publicly trades its shares of stock on a stock exchange regulated by the United States Securities and Exchange Commission; or

Â Â Â Â Â  (B) Has 10 or more shareholders and demonstrates to the satisfaction of the commissioner that the corporation or limited liability company is adequately capitalized; and

Â Â Â Â Â  (b) Is authorized to do business in Oregon by the Office of Secretary of State. [1959 c.395 Â§2; 1961 c.390 Â§2; 1983 c.476 Â§1; 1983 c.654 Â§4; 1989 c.164 Â§2; 1999 c.628 Â§2; 2001 c.178 Â§1]

Â Â Â Â Â  658.411 Licensing by indorsement; terms and conditions. (1) The employee of a farm labor contractor who is licensed under ORS 658.405 to 658.503 may be licensed as a farm labor contractor subject to an employee indorsement if the employee continuously meets all of the following conditions:

Â Â Â Â Â  (a) The employeeÂs employer has filed with the Commissioner of the Bureau of Labor and Industries a signed statement, in a form required by the commissioner, agreeing to sponsor the application and to notify the commissioner promptly upon termination of the employment of the employee;

Â Â Â Â Â  (b) The employee engages in activities that would require licensing as a farm labor contractor solely on behalf of the employer;

Â Â Â Â Â  (c) The employee does not personally employ any workers and is not responsible for paying any workers;

Â Â Â Â Â  (d) The employer maintains proof of financial responsibility;

Â Â Â Â Â  (e) The employerÂs license remains in good standing; and

Â Â Â Â Â  (f) The employee meets all of the conditions for licensing as a farm labor contractor, except as provided in this section.

Â Â Â Â Â  (2) A farm labor contractor subject to an employee indorsement acting in compliance with subsection (1) of this section need not provide proof of financial responsibility under ORS 658.415 (3).

Â Â Â Â Â  (3) A farm labor contractor subject to an employee indorsement acting in compliance with subsection (1) of this section need not comply with ORS 658.417 (3).

Â Â Â Â Â  (4) The license of a farm labor contractor subject to an employee indorsement shall state the conditions contained in subsection (1) of this section on its face, and shall state that a farm labor contractor subject to an employee indorsement who operates out of compliance with these restrictions is an unlicensed farm labor contractor.

Â Â Â Â Â  (5) A farm labor contractor who employs another farm labor contractor is personally, jointly and severally liable for any damages, attorney fees or costs awarded against the employee for the actions of the farm labor contractor employee undertaken within the scope of employment, or for actions of the employee that the employee takes under color of an employeeÂs license subject to an employee indorsement that are known, or reasonably should have been known, by the employer. In the case of a farm labor contractor that is a corporation, both the corporation and the licensed majority shareholder or shareholders are so liable. [1995 c.73 Â§3; 2005 c.340 Â§3]

Â Â Â Â Â  658.412 License examination; rules. No license to operate as a farm labor contractor shall be issued until an applicant for a license has successfully passed a qualifying examination designed to test the applicantÂs ability, knowledge and proficiency to conduct and manage the business of a farm labor contractor. The Commissioner of the Bureau of Labor and Industries, by rule, shall prescribe the requirements for and the manner of testing the competency of license applicants. [1989 c.164 Â§3]

Â Â Â Â Â  658.413 Fee schedule for licenses, indorsements and renewals; rules. (1) The Commissioner of the Bureau of Labor and Industries shall establish by rule a fee schedule for issuing and renewing licenses and indorsements under ORS 658.405 to 658.503 and 658.705 to 658.850. The fees shall be in amounts reasonably necessary to provide sufficient funds to administer ORS 658.405 to 658.503 and 658.705 to 658.850. Fees may not exceed the following amounts:

Â Â Â Â Â  (a) $100 for a farm labor contractor license.

Â Â Â Â Â  (b) $100 for a farm labor contractor license with employee indorsement.

Â Â Â Â Â  (c) $250 for a farm labor contractor license with forestation or reforestation indorsement.

Â Â Â Â Â  (d) $250 for a farm labor contractor license with forestation or reforestation indorsement subject to ORS 658.418.

Â Â Â Â Â  (e) $250 for a farm labor contractor license with employee and forestation or reforestation indorsements.

Â Â Â Â Â  (f) $50 for a farmworker camp indorsement, paid in addition to one of the fees set out in paragraphs (a) to (e) of this subsection.

Â Â Â Â Â  (2) An applicant for a license or indorsement, or for the renewal of a license or indorsement, shall pay the fee or fees established by the commissioner under subsection (1) of this section.

Â Â Â Â Â  (3) Fees may not be refunded or prorated.

Â Â Â Â Â  (4) All fees received pursuant to this section shall be credited to the Bureau of Labor and Industries Account and are continuously appropriated to the Bureau of Labor and Industries to be used only for the administration of ORS 658.405 to 658.503 and 658.705 to 658.850. [1999 c.399 Â§2]

Â Â Â Â Â  658.415 Application for license; proof of insurance and financial responsibility; proceedings to collect wages owed by contractor; commissioner as agent for service of process; rules. (1) A person may not act as a farm labor contractor unless the person has first been licensed by the Commissioner of the Bureau of Labor and Industries under ORS 658.405 to 658.503. Any person may file an application for a license to act as a farm labor contractor at any office of the Bureau of Labor and Industries. The application shall be sworn to by the applicant and shall be written on a form prescribed by the commissioner. The form shall include, but not be limited to, questions asking:

Â Â Â Â Â  (a) The applicantÂs name, Oregon address and all other temporary and permanent addresses the applicant uses or knows will be used in the future.

Â Â Â Â Â  (b) Information on all motor vehicles to be used by the applicant in operations as a farm labor contractor including license number and state of licensure, vehicle number and the name and address of vehicle owner for all vehicles used.

Â Â Â Â Â  (c) Whether or not the applicant was ever denied a license under ORS 658.405 to 658.503 within the preceding three years, or in this or any other jurisdiction had such a license denied, revoked or suspended within the preceding three years.

Â Â Â Â Â  (d) The names and addresses of all persons financially interested, whether as partners, shareholders, associates or profit-sharers, in the applicantÂs proposed operations as a farm labor contractor, together with the amount of their respective interests, and whether or not, to the best of the applicantÂs knowledge, any of these persons was ever denied a license under ORS 658.405 to 658.503 within the preceding three years, or had such a license denied, revoked or suspended within the preceding three years in this or any other jurisdiction.

Â Â Â Â Â  (2) Each applicant shall furnish satisfactory proof with the application of the existence of a policy of insurance in an amount adequate under rules issued by the commissioner for vehicles to be used to transport workers. For the purpose of this subsection, the certificate of an insurance producer licensed in Oregon is satisfactory evidence of adequate insurance.

Â Â Â Â Â  (3) Each applicant shall submit with the application and shall continually maintain thereafter, until excused, proof of financial ability to promptly pay the wages of employees and other obligations specified in this section. The proof required in this subsection shall be in the form of a corporate surety bond of a company licensed to do such business in Oregon, a cash deposit or a deposit the equivalent of cash. For the purposes of this subsection, it shall be deemed sufficient compliance if the farm labor contractor procures a savings account at a bank or savings and loan institution in the name of the commissioner as trustee for the employees of the farm labor contractor and others as their interests may appear and delivers the evidence of the account and the ability to withdraw the funds to the commissioner under the terms of a bond approved by the commissioner. The amount of the bond and the security behind the bond, or the cash deposit, shall be based on the maximum number of employees the contractor employs at any time during the year. The bond or cash deposit shall be:

Â Â Â Â Â  (a) $10,000 if the contractor employs no more than 20 employees; or

Â Â Â Â Â  (b) $30,000, or such lesser sum as may be authorized by the commissioner under ORS 658.416, if the contractor employs 21 or more employees.

Â Â Â Â Â  (4) In the event that a single business entity licensed as a farm labor contractor has more than one natural person who, as an owner or employee of the business entity, engages in activities that require the persons to be licensed individually as farm labor contractors, and each such person engages in such activities solely for that business entity, the commissioner may provide by rule for lower aggregate bonding requirements for the business entity and its owners and employees. If there is an unsatisfied judgment of a court or final decision of an administrative agency against a license applicant, the subject of which is any matter that would be covered by the bond or deposit referred to in subsection (3) of this section, the commissioner may not issue a license to the applicant until the judgment or decision is satisfied. As a condition of licensing any such applicant, the commissioner may require the applicant to submit proof of financial ability required by subsection (3) of this section in an amount up to three times that ordinarily required of a license applicant.

Â Â Â Â Â  (5) All corporate surety bonds filed under this section or ORS 658.419 shall be executed to cover liability for the period for which the license is issued. During the period for which it is executed, no bond may be canceled or otherwise terminated.

Â Â Â Â Â  (6) Each application must be accompanied by the fee established under ORS 658.413.

Â Â Â Â Â  (7) Any person who uses the services of a farm labor contractor who has failed to comply with any of the provisions of this section or ORS 658.419 shall:

Â Â Â Â Â  (a) Be personally and jointly and severally liable to any employee as far as the employee has not been paid wages in full for the work done for that person.

Â Â Â Â Â  (b) Be personally liable for all penalty wages that have occurred under ORS 652.150 for the wages due under this section.

Â Â Â Â Â  (8) Any person who suffers any loss of wages from the employer of the person or any other loss specified in subsection (16) of this section shall have a right of action in the name of the person against the surety upon the bond or against the deposit with the commissioner. The right of action:

Â Â Â Â Â  (a) Is assignable and must be included with an assignment of a wage claim, of any other appropriate claim or of a judgment thereon.

Â Â Â Â Â  (b) May not be included in any suit or action against the farm labor contractor but must be exercised independently after first procuring a judgment or other form of adequate proof of liability established by rule and procedure under subsection (14) of this section establishing the farm labor contractorÂs liability for the claim.

Â Â Â Â Â  (9)(a) The surety company or the commissioner shall make prompt and periodic payments on the farm labor contractorÂs liability up to the extent of the total sum of the bond or deposit.

Â Â Â Â Â  (b) Payment shall be made based upon priority of wage claims over advances made by the grower or producer of agricultural commodities or the owner or lessee of land intended to be used for the production of timber, for advances made to or on behalf of the farm labor contractor.

Â Â Â Â Â  (c) Payment shall be made in full of all sums due to each person who presents adequate proof of the claim.

Â Â Â Â Â  (d) Payment shall be made in part if there are insufficient funds to pay in full the person next entitled to payment in full.

Â Â Â Â Â  (10) A person may not bring any suit or action against the surety company or the commissioner on the bond or against the commissioner as the trustee for the beneficiaries of the farm labor contractor under any deposit made pursuant to this section or ORS 658.419 unless the person has first exhausted the procedures contained in subsections (8) and (12) of this section or in ORS 658.419 and contends that the surety company or the commissioner still has funds that are applicable to the personÂs judgment or acknowledgment.

Â Â Â Â Â  (11) The commissioner may not be prevented from accepting assignments of wage claims and enforcing liability against the surety on the bond or from applying the deposit to just wage claims filed with the commissioner.

Â Â Â Â Â  (12) All claims against the bond or deposit shall be unenforceable unless request for payment of a judgment or other form of adequate proof of liability or a notice of the claim has been made by certified mail to the surety or the commissioner within six months from the end of the period for which the bond or deposit was executed and made.

Â Â Â Â Â  (13) If the commissioner has received no notice as provided in subsection (12) of this section within six months after a farm labor contractor is no longer required to provide and maintain a surety bond or deposit, the commissioner shall terminate and surrender any bond or any deposit under the control of the commissioner to the person who is entitled thereto upon receiving appropriate proof of such entitlement.

Â Â Â Â Â  (14) The commissioner shall adopt rules reasonably necessary for administration and enforcement of the provisions of this section and ORS 658.419.

Â Â Â Â Â  (15) Every farm labor contractor required by this section or ORS 658.419 to furnish a surety bond or make a deposit in lieu thereof shall keep conspicuously posted upon the premises where employees working under the contractor are employed a notice, in both English and any other language used by the farm labor contractor to communicate with workers, specifying the contractorÂs compliance with the requirements of this section and ORS 658.419 and specifying the name and Oregon address of the surety on the bond or a notice that a deposit in lieu of the bond has been made with the commissioner together with the address of the commissioner.

Â Â Â Â Â  (16) The bond or deposit referred to in subsection (3) of this section shall be payable to the commissioner and shall be conditioned upon:

Â Â Â Â Â  (a) Payment in full of all sums due on wage claims of employees.

Â Â Â Â Â  (b) Payment by the farm labor contractor of all sums due to the grower or producer of agricultural commodities or the owner or lessee of land intended to be used for the production of timber for advances made to or on behalf of the farm labor contractor.

Â Â Â Â Â  (17) No license shall be issued until the applicant executes a written statement that shall be subscribed and sworn to and that shall contain the following declaration:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  With regards to any action filed against me concerning my activities as a farm labor contractor, I appoint the Commissioner of the Bureau of Labor and Industries as my lawful agent to accept service of summons when I am not present in the jurisdiction in which such action is commenced or have in any other way become unavailable to accept service.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (18) A person who cosigns with a farm labor contractor for a bond required by subsection (3) of this section or by ORS 658.419 is not personally or jointly and severally liable for unpaid wages above the amount of the bond solely because the person cosigned for the bond.

Â Â Â Â Â  (19) The court may award reasonable attorney fees to the prevailing party in any action to enforce the provisions of this section or ORS 658.419. [1959 c.395 Â§Â§3, 4; 1961 c.390 Â§3; 1971 c.479 Â§3; 1973 c.401 Â§2; 1975 c.502 Â§3; 1979 c.883 Â§1; 1981 c.606 Â§2; 1981 c.897 Â§93; 1989 c.164 Â§11; 1989 c.930 Â§2; 1991 c.331 Â§100; 1993 c.723 Â§1; 1995 c.73 Â§2; 1995 c.618 Â§115; 1999 c.399 Â§3; 1999 c.628 Â§6; 2003 c.364 Â§54; 2003 c.576 Â§534; 2005 c.22 Â§465]

Â Â Â Â Â  658.416 Reduction of bond or deposit; conditions. If the Commissioner of the Bureau of Labor and Industries finds that an applicant has operated as an Oregon licensed farm labor contractor without an employee indorsement for at least two years in compliance with ORS 658.405 to 658.503 and with any other laws pertaining to the conduct of farm labor contractors, and that no valid claims for unpaid wages have been made against the applicant, then the commissioner may reduce the amount of the bond or deposit that would otherwise be required pursuant to ORS 658.415 (3) to an amount determined by the commissioner, but in no event less than the following:

Â Â Â Â Â  (1) If the commissioner finds that the contractor has so operated for a period of at least five years, $20,000;

Â Â Â Â Â  (2) If the commissioner finds that the contractor has so operated for at least four years, $22,500;

Â Â Â Â Â  (3) If the commissioner finds that the contractor has so operated for at least three years, $25,000; or

Â Â Â Â Â  (4) If the commissioner finds that the contractor has so operated for at least two years, $27,500. [1995 c.73 Â§4]

Â Â Â Â Â  658.417 Additional requirements for forestation activities. In addition to the regulation otherwise imposed upon farm labor contractors pursuant to ORS 658.405 to 658.503, a person who acts as a farm labor contractor with regard to the forestation or reforestation of lands shall:

Â Â Â Â Â  (1) Obtain a special indorsement from the Commissioner of the Bureau of Labor and Industries on the license required by ORS 658.410 that authorizes the person to act as a farm labor contractor with regard to the forestation or reforestation of lands.

Â Â Â Â Â  (2) Pay the fee established under ORS 658.413.

Â Â Â Â Â  (3) Provide workersÂ compensation insurance for each individual who performs manual labor in forestation or reforestation activities regardless of the business form of the contractor and regardless of any contractual relationship that may be alleged to exist between the contractor and the workers notwithstanding any provision of ORS chapter 656, unless workersÂ compensation insurance is otherwise provided. [1983 c.654 Â§2; 1999 c.399 Â§4; 2005 c.340 Â§1]

Â Â Â Â Â  658.418 Exemption from certain requirements. Upon written application from a farm labor contractor, the Commissioner of the Bureau of Labor and Industries may exempt the farm labor contractor from the provisions of ORS 658.440 (1)(i) and, for a farm labor contractor engaged in forestation or reforestation of lands, from the provisions of ORS 658.415 (3) for the license year if the commissioner finds that the farm labor contractor meets all of the following requirements:

Â Â Â Â Â  (1) The farm labor contractor operates as a sole proprietor.

Â Â Â Â Â  (2) The farm labor contractor engages in activities pursuant to contracts for less than $25,000.

Â Â Â Â Â  (3) The farm labor contractor employs two or fewer individuals in the performance of work on all contracts performed in the license year. [1985 c.454 Â§2; 2005 c.340 Â§4]

Â Â Â Â Â  658.419 Proof of financial responsibility from agricultural associations and certain nonprofit corporations; right of action; manner of payment; rules. (1) Notwithstanding the provisions of ORS 658.415 (3), (4), (8), (9) and (16), an agricultural association or a private nonprofit corporation described in ORS 658.410 (2)(f)(B) shall submit with the application for a license to act as a farm labor contractor and shall continually maintain thereafter, until excused, a corporate surety bond of a company licensed to do such business in Oregon, a cash deposit or a deposit the equivalent of cash, in a form approved by and payable to the Commissioner of the Bureau of Labor and Industries, in the amount of $30,000.

Â Â Â Â Â  (2) Any person who suffers any loss of wages from the employer of the person or any other loss due to activities of the agricultural association or the private nonprofit corporation as a farm labor contractor shall have a right of action against the surety upon the bond or against the deposit with the commissioner. The right of action is assignable and may not be included in any action against the agricultural association or the private nonprofit corporation but shall be exercised independently after first procuring adequate proof of liability as provided by the commissioner by rule.

Â Â Â Â Â  (3) The surety company or the commissioner shall make prompt and periodic payments on the agricultural associationÂs or the private nonprofit corporationÂs liability up to the extent of the total sum of the bond or deposit. Payments shall be made in the following manner:

Â Â Â Â Â  (a) Payment based upon priority of wage claims over other liabilities;

Â Â Â Â Â  (b) Payment in full of all sums due to each person who presents adequate proof of the claim; and

Â Â Â Â Â  (c) If there are insufficient funds to pay in full the person next entitled to payment in full, payment in part to the person. [1999 c.628 Â§4; 2001 c.178 Â§2]

Â Â Â Â Â  658.420 Investigation of applicant; issuance of license; protest against issuance of license. (1) The Commissioner of the Bureau of Labor and Industries shall conduct an investigation of each applicantÂs character, competence and reliability, and of any other matter relating to the manner and method by which the applicant proposes to conduct and has conducted operations as a farm labor contractor.

Â Â Â Â Â  (2) The commissioner shall issue a license within 15 days after the day on which the application therefor was received in the office of the commissioner if the commissioner is satisfied as to the applicantÂs character, competence and reliability.

Â Â Â Â Â  (3) Any individual may protest the issuance of a license to any applicant at any time, and the commissioner shall give the individual an opportunity to state the reasons for the objection. [1959 c.395 Â§5]

Â Â Â Â Â  658.425 Temporary permit pending issuance of license; refusal to renew license considered revocation; rules. (1) The office of the Bureau of Labor and Industries in which an application is filed shall issue to the applicant a temporary permit valid for not more than 60 days, if the following conditions are satisfied:

Â Â Â Â Â  (a) The application is complete on its face.

Â Â Â Â Â  (b) The applicant has furnished satisfactory evidence of adequate insurance under rules issued by the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (c) The applicant has paid in advance the fee established under ORS 658.413.

Â Â Â Â Â  (d) The applicant or any person financially interested in the applicantÂs proposed operation as a farm labor contractor, whether as a partner, shareholder, associate, profitsharer or otherwise, has not been denied a license in a jurisdiction other than Oregon or under ORS 658.405 to 658.503 within the preceding three years, nor has had such a license revoked or suspended in Oregon or any other jurisdiction within the preceding three years, as appears of record with the commissioner.

Â Â Â Â Â  (2) Any temporary permit expires immediately if the commissioner rejects the application of the person holding that permit.

Â Â Â Â Â  (3) For the purposes of ORS 658.415 (1)(c) and (d) and subsection (1)(d) of this section, the refusal by the commissioner to renew a license shall be considered as the revocation of that license on the date of its expiration. [1959 c.395 Â§6; 1961 c.390 Â§4; 1975 c.502 Â§4; 1983 c.654 Â§5; 1989 c.930 Â§1; 1999 c.399 Â§5]

Â Â Â Â Â  658.430 Form of license; rules. Each license shall bear on its face such information as is prescribed by rules of the Bureau of Labor and Industries, including but not limited to:

Â Â Â Â Â  (1) The name and address of the licensee and a statement that the license is not valid after the expiration date.

Â Â Â Â Â  (2) The number, date of issuance and expiration date of the license.

Â Â Â Â Â  (3) A statement that the license shall not be transferred or assigned. [1959 c.395 Â§8]

Â Â Â Â Â  658.435 Expiration and renewal of licenses. (1) Each license shall expire one year following the date of its issuance unless sooner revoked by the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (2) Applications for renewal of the license shall be made 30 days prior to the expiration date by payment of the fee established under ORS 658.413, but the commissioner may require any person seeking renewal to file a new application under ORS 658.415 (1) and (2) and may conduct a new investigation of the applicantÂs character, competence and reliability, and of any other matter relating to the manner by which the applicant proposes to conduct and has conducted operations as a farm labor contractor. [1959 c.395 Â§7; 1975 c.502 Â§5; 1985 c.252 Â§1; 1989 c.930 Â§3; 1999 c.399 Â§6]

Â Â Â Â Â  658.437 Duties of farm labor contractor; duties of person to whom workers provided. (1) Prior to beginning work on any contract or other agreement the farm labor contractor shall:

Â Â Â Â Â  (a) Display the license or temporary permit to the person to whom workers are to be provided, or the personÂs agent; and

Â Â Â Â Â  (b) Provide the person to whom workers are to be provided, or the personÂs agent with a copy of the license or temporary permit.

Â Â Â Â Â  (2) Prior to allowing work to begin on any contract or agreement with a farm labor contractor, the person to whom workers are to be provided, or the personÂs agent shall:

Â Â Â Â Â  (a) Examine the license or temporary permit of the farm labor contractor; and

Â Â Â Â Â  (b) Retain a copy of the license or temporary permit provided by the farm labor contractor pursuant to subsection (1)(b) of this section. [1989 c.164 Â§14]

Â Â Â Â Â  658.440 Duties of farm labor contractors; rules. (1) Each person acting as a farm labor contractor shall:

Â Â Â Â Â  (a) Carry a labor contractorÂs license at all times and exhibit it upon request to any person with whom the contractor intends to deal in the capacity of a farm labor contractor.

Â Â Â Â Â  (b) File immediately at the United States post office serving the labor contractorÂs address, as noted on the face of the license, a correct change of address if the contractor permanently changes address, and notify the Commissioner of the Bureau of Labor and Industries each time an address change is made.

Â Â Â Â Â  (c) Pay or distribute promptly, when due, to the individuals entitled thereto all money or other things of value entrusted to the labor contractor by any person for that purpose.

Â Â Â Â Â  (d) Comply with the terms and provisions of all legal and valid agreements or contracts entered into in the contractorÂs capacity as a farm labor contractor.

Â Â Â Â Â  (e) File with the Bureau of Labor and Industries, as required by rule, information relating to work agreements between the farm labor contractor and farmers and between the farm labor contractor and workers or information concerning changes in the circumstances under which the license was issued.

Â Â Â Â Â  (f) Furnish to each worker, at the time of hiring, recruiting, soliciting or supplying, whichever occurs first, a written statement in the English language and any other language used by the farm labor contractor to communicate with the workers that contains a description of:

Â Â Â Â Â  (A) The method of computing the rate of compensation.

Â Â Â Â Â  (B) The terms and conditions of any bonus offered, including the manner of determining when the bonus is earned.

Â Â Â Â Â  (C) The terms and conditions of any loan made to the worker.

Â Â Â Â Â  (D) The conditions of any housing, health and child care services to be provided.

Â Â Â Â Â  (E) The terms and conditions of employment, including the approximate length of season or period of employment and the approximate starting and ending dates thereof.

Â Â Â Â Â  (F) The terms and conditions under which the worker is furnished clothing or equipment.

Â Â Â Â Â  (G) The name and address of the owner of all operations where the worker will be working as a result of being recruited, solicited, supplied or employed by the farm labor contractor.

Â Â Â Â Â  (H) The existence of a labor dispute at the worksite.

Â Â Â Â Â  (I) The workerÂs rights and remedies under ORS chapters 654 and 656, ORS 658.405 to 658.503, the Service Contract Act (41 U.S.C. 351-401) and any other such law specified by the Commissioner of the Bureau of Labor and Industries, in plain and simple language in a form specified by the commissioner.

Â Â Â Â Â  (g) At the time of hiring and prior to the worker performing any work for the farm labor contractor, execute a written agreement between the worker and the farm labor contractor containing the terms and conditions described in paragraph (f)(A) to (I) of this subsection. The written agreement shall be in the English language and any other language used by the farm labor contractor to communicate with the workers.

Â Â Â Â Â  (h) Furnish to the worker each time the worker receives a compensation payment from the farm labor contractor, a written statement itemizing the total payment and amount and purpose of each deduction therefrom, hours worked and rate of pay or rate of pay and pieces done if the work is done on a piece rate basis, and if the work is done under the Service Contract Act (41 U.S.C. 351-401) or related federal or state law, a written statement of any applicable prevailing wage.

Â Â Â Â Â  (i) Provide to the commissioner a certified true copy of all payroll records for work done as a farm labor contractor when the contractor pays employees directly. The records shall be submitted in such form and at such times and shall contain such information as the commissioner, by rule, may prescribe.

Â Â Â Â Â  (2) If the farm labor contractor:

Â Â Â Â Â  (a) Employs workers, the contractor shall substantially comply with the provisions of ORS 654.174 relating to field sanitation, and its implementing regulations as adopted by the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Owns or controls housing furnished to workers in connection with the recruitment or employment of workers, the contractor shall ensure that the housing substantially complies with any applicable law relating to the health, safety or habitability of the housing.

Â Â Â Â Â  (c) Recruits or solicits any worker to travel from one place to another for the purpose of working at a time prior to the availability of such employment, the contractor shall furnish to any such worker, at no charge, lodging and an adequate supply of food until employment begins, in compliance with rules adopted by the Bureau of Labor and Industries. If employment does not begin within 30 days from the date the farm labor contractor represented employment would become available, the contractor shall refund to any such worker all sums paid by the worker to the contractor and provide the worker, in cash or other form of payment authorized by ORS 652.110, the costs of transportation, including meals and lodging in transit, to return the worker to the place from which the worker was induced to travel or the costs of transportation, including meals and lodging in transit, to another worksite selected by the worker, whichever is less. For the purposes of this paragraph, Ârecruits or solicitsÂ does not include the mere provision of housing or employment to persons who have not otherwise been recruited or solicited by the farm labor contractor or an agent of the farm labor contractor prior to their arrival at the place of housing or employment. Workers who arrive at the place of employment prior to the date they were instructed by the contractor to arrive are not entitled to the benefits of this subsection until the date they were instructed to arrive.

Â Â Â Â Â  (3) A person acting as a farm labor contractor, or applying for a license to act as a farm labor contractor, may not:

Â Â Â Â Â  (a) Make any misrepresentation, false statement or willful concealment in the application for a license.

Â Â Â Â Â  (b) Willfully make or cause to be made to any person any false, fraudulent or misleading representation, or publish or circulate any false, fraudulent or misleading information concerning the terms, condition or existence of employment at any place or by any person.

Â Â Â Â Â  (c) Solicit or induce, or cause to be solicited or induced, the violation of an existing contract of employment.

Â Â Â Â Â  (d) Knowingly employ an alien not legally present or legally employable in the United States.

Â Â Â Â Â  (e) Assist an unlicensed person to act in violation of ORS 658.405 to 658.503.

Â Â Â Â Â  (f) By force, intimidation or threat of procuring dismissal or deportation or by any other manner whatsoever, induce any worker employed or in a subcontracting relationship to the farm labor contractor to give up any part of the compensation to which the worker is entitled under the contract of employment or under federal or state wage laws.

Â Â Â Â Â  (g) Solicit or induce, or cause to be solicited or induced, the travel of a worker from one place to another by representing to a worker that employment for the worker is available at the destination when employment for the worker is not available within 30 days after the date the work was represented as being available. [1959 c.395 Â§Â§9, 10; 1961 c.390 Â§5; 1971 c.479 Â§4; 1975 c.502 Â§6; 1981 c.606 Â§3; 1983 c.654 Â§6; 1989 c.164 Â§4; 2005 c.340 Â§2]

Â Â Â Â Â  658.445 Revocation, suspension or refusal to renew license. The Commissioner of the Bureau of Labor and Industries may revoke, suspend or refuse to renew a license to act as a labor contractor upon the commissionerÂs own motion or upon complaint by any individual, if:

Â Â Â Â Â  (1) The licensee or agent has violated or failed to comply with any provision of ORS 658.405 to 658.503 and 658.991 (2) and (3); or

Â Â Â Â Â  (2) The conditions under which the license was issued have changed or no longer exist; or

Â Â Â Â Â  (3) The licenseeÂs character, reliability or competence makes the licensee unfit to act as a farm labor contractor. [1959 c.395 Â§11]

Â Â Â Â Â  658.450 Applicability of Administrative Procedures Act. (1) All proceedings relating to the issuance, revocation, suspension, renewal or refusal to renew a license to act as a farm labor contractor shall be conducted under ORS chapter 183.

Â Â Â Â Â  (2) All rules of the Bureau of Labor and Industries under ORS 658.405 to 658.503 shall be issued in compliance with ORS chapter 183. [1959 c.395 Â§12]

Â Â Â Â Â  658.452 Prohibitions relating to discharge of or discrimination against employee. No farm labor contractor or employer shall discharge or in any other manner discriminate against any employee because:

Â Â Â Â Â  (1) The employee has made a claim against the farm labor contractor or employer for compensation for the employeeÂs own personal services.

Â Â Â Â Â  (2) The employee has caused to be instituted any proceedings under or related to ORS 658.405 to 658.503.

Â Â Â Â Â  (3) The employee has testified or is about to testify in any such proceedings.

Â Â Â Â Â  (4) The employee has discussed or consulted with anyone concerning the employeeÂs rights under ORS 658.405 to 658.503. [1975 c.397 Â§4; 1981 c.606 Â§4]

Â Â Â Â Â  658.453 Civil penalty; disposition of funds; civil action by worker. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $2,000 for each violation by:

Â Â Â Â Â  (a) A farm labor contractor who, without the license required by ORS 658.405 to 658.503, recruits, solicits, supplies or employs a worker.

Â Â Â Â Â  (b) A farm labor contractor who fails to comply with ORS 658.415 (15).

Â Â Â Â Â  (c) A farm labor contractor who fails to comply with ORS 658.440 (1), (2)(c) or (3).

Â Â Â Â Â  (d) Any person who violates ORS 658.452.

Â Â Â Â Â  (e) A farm labor contractor who fails to comply with ORS 658.417 (1) or (3).

Â Â Â Â Â  (f) Any person who uses an unlicensed farm labor contractor without complying with ORS 658.437.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be paid into the State Treasury and credited to the Farmworker Housing Development Account of the Oregon Housing Fund.

Â Â Â Â Â  (4) After filing a complaint with the commissioner, in addition to any other penalty provided by law, a worker has a right of action against a farm labor contractor who violates subsection (1)(c), (d) or (e) of this section or ORS 658.440 (2)(a) or (b) without exhausting any alternative administrative remedies. The action may not be commenced later than two years after the date of the violation giving rise to the right of action. The amount of damages recoverable for each violation under this subsection is actual damages or $1,000, whichever amount is greater. In any such action the court may award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees at trial and appeal. [1979 c.883 Â§3; 1981 c.606 Â§5; 1981 c.897 Â§94; 1983 c.654 Â§7; 1989 c.164 Â§5; 1989 c.706 Â§21; 1991 c.734 Â§61; 1991 c.907 Â§3; 2001 c.310 Â§5; 2005 c.340 Â§5]

Â Â Â Â Â  658.455 Disposition of moneys received. Except as provided in ORS 658.453 (3) and 658.815, and except for money received under a bond or deposit as provided in ORS 658.415 (3), 658.419 or 658.735 (1), all fees and other money received by the Commissioner of the Bureau of Labor and Industries under ORS 658.405 to 658.503 and 658.705 to 658.850 shall be credited and used as provided in ORS 658.413. [1959 c.395 Â§13; 1973 c.401 Â§3; 1975 c.502 Â§7; 1991 c.489 Â§1; 1999 c.399 Â§7; 1999 c.628 Â§9]

Â Â Â Â Â  658.465 Liability of person using services of unlicensed farm labor contractor; issuance of bond to unlicensed farm labor contractor prohibited. (1) Any person who knowingly uses the services of an unlicensed farm labor contractor shall be personally, jointly and severally liable with the person acting as a farm labor contractor to the same extent and in the same manner as provided in ORS 658.453 (4).

Â Â Â Â Â  (2) No surety insurer shall provide any bond, undertaking, recognizance or other obligation for the purpose of securing or guaranteeing any act, duty or obligation, or the refraining from any act with respect to a contract using the services of a farm labor contractor unless the farm labor contractor has a valid license issued pursuant to ORS 658.405 to 658.503 at the time of issuance of the bond, undertaking, recognizance or other obligation. [1981 c.607 Â§2; 1983 c.654 Â§8]

Â Â Â Â Â  658.467 Liability of member of agricultural association. A member of any agricultural association that is required to be licensed under ORS 658.410 shall be jointly and severally liable for any damages, attorney fees or costs awarded to any person for actions taken by the association in its capacity as a farm labor contractor if such actions were requested, authorized, approved or ratified by the member. [1999 c.628 Â§5]

Â Â Â Â Â  658.475 Injunctive relief and damages for violation of ORS 658.405 to 658.503. The Commissioner of the Bureau of Labor and Industries, or any other person, may bring suit in any court of competent jurisdiction to enjoin any person from using the services of an unlicensed farm labor contractor or to enjoin any person acting as a farm labor contractor in violation of ORS 658.405 to 658.503, or rules promulgated pursuant thereto, from committing future violations. The court may award to the prevailing party costs and disbursements and a reasonable attorney fee. In addition, the amount of damages recoverable from a person acting as a farm labor contractor with regard to the forestation or reforestation of lands who violates ORS 658.410, 658.417 (3) or 658.440 (1)(i) or (3)(e) is actual damages or $500, whichever amount is greater. [1981 c.607 Â§3; 1983 c.654 Â§9; 1989 c.164 Â§13; 2005 c.340 Â§6]

Â Â Â Â Â  658.480 Authority of commissioner to enter reciprocal agreements. The Commissioner of the Bureau of Labor and Industries may enter into an agreement with an agency of another state for the reciprocal enforcement of statutes regulating farm labor contractors, if the other state has a reciprocal statute similar to this section or otherwise authorizes the reciprocal enforcement of statutes regulating farm labor contractors in a manner substantially similar to ORS 658.405 to 658.503. [1985 c.252 Â§3]

Â Â Â Â Â  658.485 Transfer of funds collected under reciprocal agreements; restriction on use of funds. Any agreement concluded by the Commissioner of the Bureau of Labor and Industries under ORS 658.480 shall make a provision for the transfer of any funds collected pursuant to ORS 658.480 and for retention by the commissioner or the agency of the other state of percentile amounts from sums collected to defray the administrative costs of ORS 658.480. Amounts retained pursuant to this section to be used to defray the administrative costs of ORS 658.480 shall be credited to the Bureau of Labor and Industries Account and shall be used only for the administration of ORS 658.480. [1985 c.252 Â§4]

Â Â Â Â Â  658.487 Certain agreements void. Agreements by employees purporting to waive or to modify their rights under this chapter are void as contrary to public policy. [1989 c.164 Â§7]

Â Â Â Â Â  658.489 Failure or refusal of contractor to pay claim; worker claim to Bureau of Labor and Industries. (1) If a person acting as a farm labor contractor fails, neglects or refuses to make prompt payment of a claim for labor or services furnished by a person in connection with a contract or agreement as such claim becomes due, the person with whom the contractor has made the contract or agreement may pay such claim to the person furnishing the labor or services or, upon demand, may pay such claim to the Bureau of Labor and Industries for the benefit of persons furnishing labor and charge the amount of the payment against funds due or to become due the contractor by reason of such contract or agreement.

Â Â Â Â Â  (2) The payment of a claim in the manner authorized in this section shall not relieve the contractor or the contractorÂs surety from obligation with respect to any unpaid claims. [1989 c.164 Â§8]

Â Â Â Â Â  658.501 Application of certain provisions. ORS 658.405 to 658.503 apply to all transactions, acts and omissions of farm labor contractors and users of farm labor contractors that are within the constitutional power of the state to regulate, and not preempted by federal law, including but not limited to the recruitment of workers in this state to perform work outside this state, the recruitment of workers outside of this state to perform work in whole or in part within this state, the housing of workers in this state for work in another state, the housing of workers from another state in connection with work to be performed in this state, the transportation of workers through this state and the payment, terms and conditions, disclosure and record keeping required with respect to work performed outside this state by workers recruited in this state. [1989 c.164 Â§9]

Â Â Â Â Â  658.503 Service of process when contractor unavailable. In any action arising out of the activities of an unlicensed farm labor contractor within this state who is not in the state or is otherwise unavailable for service of process in this state, the unlicensed farm labor contractor may be served by mailing a certified true copy of the summons and complaint to:

Â Â Â Â Â  (1) The Commissioner of the Bureau of Labor and Industries;

Â Â Â Â Â  (2) The last-known address, if any, of the unlicensed farm labor contractor; and

Â Â Â Â Â  (3) Any other address the use of which the plaintiff knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice. [1989 c.164 Â§12]

Â Â Â Â Â  658.505 [1965 c.612 Â§1; 1991 c.67 Â§163; repealed by 1991 c.927 Â§9]

Â Â Â Â Â  658.515 [1965 c.612 Â§2; repealed by 1991 c.927 Â§9]

Â Â Â Â Â  658.525 [1965 c.612 Â§3; 1971 c.430 Â§1; 1991 c. 67 Â§164; repealed by 1991 c.927 Â§9]

Â Â Â Â Â  658.535 [1965 c.612 Â§4; repealed by 1991 c.927 Â§9]

Â Â Â Â Â  658.545 [1965 c.612 Â§5; repealed by 1991 c.927 Â§9]

Â Â Â Â Â  658.555 [1965 c.612 Â§6; 1991 c.67 Â§165; repealed by 1991 c.927 Â§9]

Â Â Â Â Â  658.600 [1987 c.643 Â§1; renumbered 285.180 in 1991]

Â Â Â Â Â  658.610 [1987 c.643 Â§2; renumbered 285.183 in 1991]

Â Â Â Â Â  658.620 [1987 c.643 Â§3; renumbered 285.185 (5) in 1991]

Â Â Â Â Â  658.630 [Formerly 190.900; renumbered 285.187 in 1991]

FARMWORKER CAMPS

(General Provisions)

Â Â Â Â Â  658.705 Definitions for ORS 658.705 to 658.850. As used in ORS 658.705 to 658.850:

Â Â Â Â Â  (1) ÂApplicantÂ means an individual who proposes to operate a farmworker camp and who is applying for a camp operator indorsement under ORS 658.730.

Â Â Â Â Â  (2) ÂBureauÂ means the Bureau of Labor and Industries.

Â Â Â Â Â  (3) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂFarm labor contractorÂ has the same meaning as that provided in ORS 658.405.

Â Â Â Â Â  (7) ÂFarmworker campÂ means any place or area of land where sleeping places, manufactured structures or other housing is provided by a farmer, farm labor contractor, employer or any other person in connection with the recruitment or employment of workers to work in the production and harvesting of farm crops or in the reforestation of lands, as described in ORS 658.405. ÂFarmworker campÂ does not include:

Â Â Â Â Â  (a) A single, isolated dwelling occupied solely by members of the same family, or by five or fewer unrelated individuals; or

Â Â Â Â Â  (b) A hotel or motel which provides housing with the same characteristics on a commercial basis to the general public on the same terms and conditions as housing is provided to such workers.

Â Â Â Â Â  (8) ÂFarmworker camp operatorÂ means any person who operates a farmworker camp.

Â Â Â Â Â  (9) ÂIndorseeÂ means a farm labor contractor licensed under ORS 658.410 who has obtained a camp indorsement under ORS 658.730. [1989 c.962 Â§2; 1993 c.18 Â§143; 1993 c.744 Â§19]

Â Â Â Â Â  658.715 Farmworker camp operator requirements. (1) A person may not operate a farmworker camp unless the person:

Â Â Â Â Â  (a) Is a farm labor contractor licensed under ORS 658.405 to 658.503, and the contractor first obtains an indorsement to do so as provided in ORS 658.730;

Â Â Â Â Â  (b) Has a substantial ownership interest in the real property, subject to farm use special assessment under ORS 308A.050 to 308A.128, on which the camp is located or has any form of ownership interest in a business organization that operates the farmworker camp and files an income tax return reporting farm activity in the preceding tax year; or

Â Â Â Â Â  (c) Is related by blood or marriage to any person who has a substantial ownership interest in the real property, subject to farm use special assessment under ORS 308A.050 to 308A.128, on which the camp is located or has any form of ownership interest in the business organization that operates the farmworker camp and files an income tax return reporting farm activity in the preceding tax year.

Â Â Â Â Â  (2) Nothing in ORS 658.705 to 658.850 requires a permanent employee of a farmworker camp operator, who has no financial interest in the camp other than the wages paid to the employee, to obtain a camp indorsement. [1989 c.962 Â§3; 1991 c.67 Â§166; 1995 c.79 Â§335; 1999 c.314 Â§57; 2005 c.251 Â§1]

Â Â Â Â Â  658.717 Notice of farmworker camp operations. Every farmworker camp operator shall:

Â Â Â Â Â  (1) Post an informational notice, on a form provided by the Department of Consumer and Business Services as set forth in subsection (2) of this section, in an area of the farmworker camp frequented by the occupants.

Â Â Â Â Â  (2) The notice provided by the department under subsection (1) of this section shall be published in English and in the language or languages used to communicate with the occupants of the farmworker camp and shall contain the following information:

Â Â Â Â Â  (a) The name and address of the operator.

Â Â Â Â Â  (b) The address and phone number of the department.

Â Â Â Â Â  (c) A statement that inquiries regarding health and sanitation matters or the terms and conditions of occupancy may be made to the department.

Â Â Â Â Â  (d) A statement that the farmworker camp is registered with the department. [1995 c.500 Â§3]

Â Â Â Â Â  658.720 Certain agreements void. Agreements by workers purporting to modify their rights under ORS 658.705 to 658.850 shall be void as contrary to public policy. [1989 c.962 Â§11; 1991 c.67 Â§167]

(Farm Labor Contractor Indorsement)

Â Â Â Â Â  658.730 Farm labor contractor indorsement to operate farmworker camp; posting indorsement; rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Commissioner of the Bureau of Labor and Industries, by rule, shall establish an indorsement system for any farm labor contractor who operates a farmworker camp. Such system shall include, but not be limited to, provisions prescribing:

Â Â Â Â Â  (a) The form and content of and the times and procedures for submitting an application for indorsement issuance or renewal.

Â Â Â Â Â  (b) The requirements for and the manner of testing the competency of indorsement applicants.

Â Â Â Â Â  (2) The indorsement shall be posted conspicuously in an exterior area of the camp that is open to all employees and in a manner easily visible to the occupants of and visitors to the camp. [1989 c.962 Â§4]

Â Â Â Â Â  658.735 Bond required; claim on bond; procedures; rules. (1) Each applicant shall submit with the application and shall continually maintain thereafter a bond approved by the Commissioner of the Bureau of Labor and Industries. The amount of the bond and the security behind the bond shall be $15,000 or the amount specified in ORS 658.415, whichever is greater. This bond shall satisfy the bond required by ORS 658.415. If there is an unsatisfied judgment of a court or final decision of an administrative agency against an indorsee applicant, the subject of which is any matter which would be covered by the bond referred to in this subsection, the commissioner shall not issue an indorsement to the applicant until the judgment or decision is satisfied. As a condition of indorsement, the commissioner may require the applicant to submit proof of financial ability required by this subsection in an amount up to three times that ordinarily required of an indorsee applicant. In lieu of the bond required by this subsection, each applicant may file with the commissioner, under the same terms and conditions as when a bond is filed, a deposit in cash or negotiable securities acceptable to the commissioner.

Â Â Â Â Â  (2) All bonds or deposits filed under this section shall be executed to cover liability for the period for which the indorsement is issued. During the period for which executed, no bond can be canceled or otherwise terminated.

Â Â Â Â Â  (3) Any person who suffers any loss specified in subsection (9) of this section shall have a right of action in the name of the person against the surety upon the bond or against the deposit with the commissioner:

Â Â Â Â Â  (a) The right of action is assignable and must be included with the claim, or of a judgment thereon.

Â Â Â Â Â  (b) The right of action shall not be included in any suit or action against the farmworker camp operator but must be exercised independently after first procuring a judgment or other form of adequate proof of liability established by rule establishing the farmworker camp operatorÂs liability for the claim.

Â Â Â Â Â  (4) The surety company or the commissioner shall make prompt and periodic payments on the farmworker camp operatorÂs liability up to the extent of the total sum of the bond or deposit. Payments shall be made in the following manner:

Â Â Â Â Â  (a) Payment shall be made based upon priority of wage claims over any other claims.

Â Â Â Â Â  (b) Payment shall be made in full of all sums due to each person who presents adequate proof of the claim.

Â Â Â Â Â  (c) If there are insufficient funds to pay in full the person next entitled to payment in full, such person will be paid in part.

Â Â Â Â Â  (5) No person shall bring any suit or action against the surety company or the commissioner on the bonding obligation or as trustee for the beneficiaries of the indorsee under any deposit made pursuant to this section unless the person has first exhausted the procedures contained in subsections (3) and (6) of this section and contends that the surety company or the commissioner still has funds which are applicable to the personÂs judgment or acknowledgment.

Â Â Â Â Â  (6) All claims against the bond or deposit shall be unenforceable unless request for payment of a judgment or other form of adequate proof of liability or a notice of the claim has been made by certified mail to the surety company or the commissioner within six months from the end of the period for which the bond or deposit was executed and made.

Â Â Â Â Â  (7) If the commissioner has received no notice as provided in subsection (6) of this section within six months after a farm labor contractor is no longer required to provide and maintain a surety bond or deposit, the commissioner shall terminate and surrender any bond or any deposit under the control of the commissioner to the person who is entitled thereto upon receiving appropriate proof of such entitlement.

Â Â Â Â Â  (8) Every indorsee required by this section to furnish a surety bond, or make a deposit in lieu thereof, shall keep conspicuously posted in an exterior area of the camp which is open to all employees and in a manner easily visible to occupants of and visitors to the camp, a notice in both English and any other language used by the indorsee to communicate with workers specifying the indorseeÂs compliance with the requirements of this section and specifying the name and Oregon address of the surety on the bond or a notice that a deposit in lieu of the bond has been made with the commissioner, together with the address of the commissioner.

Â Â Â Â Â  (9) The bond or deposit referred to in subsection (1) of this section shall be payable to the commissioner and shall be conditioned upon:

Â Â Â Â Â  (a) All sums legally owing to any person when the indorsee or the indorseeÂs agents have received such sums;

Â Â Â Â Â  (b) All damages occasioned to any person by reason of any material misrepresentation, fraud, deceit or other unlawful act or omission by the indorsee, or the indorseeÂs agents or employees acting within the scope of their employment; and

Â Â Â Â Â  (c) All sums legally owing to any employee of the indorsee. [1989 c.962 Â§5; 1993 c.723 Â§2; 2003 c.576 Â§535]

Â Â Â Â Â  658.740 Revocation, suspension, refusal to issue or renew indorsement. The Commissioner of the Bureau of Labor and Industries may revoke, suspend, refuse to renew or refuse to issue an indorsement to act as a farmworker camp operator upon the commissionerÂs own motion or upon complaint by an individual if the:

Â Â Â Â Â  (1) Indorsee has violated or failed to comply with any provision of ORS 658.705 to 658.850 or any of the rules adopted thereunder;

Â Â Â Â Â  (2) Conditions under which the indorsement was issued have changed or no longer exist;

Â Â Â Â Â  (3) IndorseeÂs character, reliability or competence makes the indorsee unfit to act as a farmworker camp operator; or

Â Â Â Â Â  (4) Applicant or operator makes any material misrepresentation, false statement or willful concealment in the application for a license. [1989 c.962 Â§9]

(Operation of Farmworker Camps)

Â Â Â Â Â  658.750 Camp operator registration; procedures; rules. (1) Every farmworker camp operator shall register with the Department of Consumer and Business Services each farmworker camp operated by the operator.

Â Â Â Â Â  (2) The department shall establish, by rule, procedures for annual registration of farmworker camps. The department may adopt any other rule necessary to implement the provisions of ORS 658.705 to 658.850.

Â Â Â Â Â  (3) Upon receipt of an initial application for registration, the department shall conduct a preoccupancy consultation with the operator of the farmworker camp if:

Â Â Â Â Â  (a) The camp was not registered with the department prior to January 1, 1989, and has not been registered with the Commissioner of the Bureau of Labor and Industries or the Director of the Department of Consumer and Business Services in a prior year; or

Â Â Â Â Â  (b) The camp operator requests a consultation.

Â Â Â Â Â  (4) If the department has determined that the health and safety conditions existing at the camp are not in conformance with the rules of the department, the department shall not register the camp until the department determines that the camp has been brought into compliance.

Â Â Â Â Â  (5) Upon registration of a camp, the department shall transmit a copy of the registration to the Bureau of Labor and Industries.

Â Â Â Â Â  (6) The department shall compile periodically a list of all registered camps and make the list available to the bureau and other interested persons. [1989 c.962 Â§6; 1991 c.67 Â§168; 1995 c.500 Â§1]

Â Â Â Â Â  658.755 Farmworker camp operator duties; prohibitions. (1) Every farmworker camp operator shall:

Â Â Â Â Â  (a) If a farm labor contractor, comply with the provisions of ORS 658.405 to 658.503.

Â Â Â Â Â  (b) Comply with ORS chapter 654 and the administrative rules of the Department of Consumer and Business Services adopted pursuant to ORS chapter 654.

Â Â Â Â Â  (c) Comply with all applicable building codes and health and safety laws.

Â Â Â Â Â  (d) Comply with ORS 659A.250 to 659A.262.

Â Â Â Â Â  (e) Pay or distribute promptly, when due, to individuals entitled thereto, all moneys or other things of value entrusted to the farmworker camp operator, or agents or employees of the operator, by any individual for that purpose.

Â Â Â Â Â  (f) Comply with the terms and provisions of all legal and valid agreements or contracts entered into in the operatorÂs capacity as an operator of a farmworker camp.

Â Â Â Â Â  (2) No farmworker camp operator shall:

Â Â Â Â Â  (a) Operate a camp which is not registered with the department as required by ORS 658.750.

Â Â Â Â Â  (b) Make any material misrepresentation, false statement or willful concealment in the application for an indorsement or registration.

Â Â Â Â Â  (c) Willfully make or cause to be made to any person any false, fraudulent or misleading representation concerning the terms and conditions of occupancy in the farmworker camp.

Â Â Â Â Â  (d) Knowingly publish or circulate any false or misleading information concerning the terms, conditions or existence of housing or employment at any place.

Â Â Â Â Â  (e) Assist a person who is not entitled to operate a farmworker camp under ORS 658.705 to 658.850 to act in violation of ORS 658.705 to 658.850 or in violation of ORS 658.405 to 658.503 or ORS chapter 654.

Â Â Â Â Â  (f) By force, intimidation or threat in any manner whatsoever, induce any occupant of the farmworker camp to give up any part of the compensation the occupant is entitled to by contract or by any state or federal wage payment law.

Â Â Â Â Â  (g) By force, intimidation or threat in any manner whatsoever, restrain any person who wishes to leave the camp from doing so. [1989 c.962 Â§7; 1991 c.67 Â§169; 1995 c.500 Â§4]

Â Â Â Â Â  658.760 Prohibited actions by operator; burden of proof. (1) No farmworker camp operator shall discharge, evict or in any other manner discriminate against any person because that person:

Â Â Â Â Â  (a) Has made a claim against the operator or employer for compensation for the occupantÂs own personal services.

Â Â Â Â Â  (b) Has caused to be instituted any proceedings under or related to ORS 658.705 to 658.850.

Â Â Â Â Â  (c) Has testified or is about to testify in any such proceedings.

Â Â Â Â Â  (d) Has discussed or consulted with anyone concerning the occupantÂs rights under ORS 658.405 to 658.503 or 658.705 to 658.850.

Â Â Â Â Â  (2) The aggrieved person shall have the burden of proving that the discrimination was because of the protected activity. [1989 c.962 Â§8; 1991 c.67 Â§170]

Â Â Â Â Â  658.780 Protest of registration. Any individual may protest the registration of any proposed farmworker camp and the Department of Consumer and Business Services shall give the individual an opportunity to state the reasons for the objection. [1989 c.962 Â§14; 1995 c.500 Â§5]

Â Â Â Â Â  658.785 Revocation or suspension of registration. The Department of Consumer and Business Services may revoke or suspend a registration upon the departmentÂs own motion or upon complaint by an aggrieved individual if the:

Â Â Â Â Â  (1) Camp is no longer in compliance with the provisions of ORS 658.705 to 658.850 or any rules adopted thereunder;

Â Â Â Â Â  (2) Conditions under which the registration was accepted have changed or no longer exist;

Â Â Â Â Â  (3) Information supplied by the operator or applicant regarding the farmworker camp included any material misrepresentation, false statement or willful concealment in the registration or in any procedure in the application process; or

Â Â Â Â Â  (4) The department finds that the camp fails to comply with the requirements of ORS chapter 654 and the regulations adopted thereunder. [1989 c.962 Â§15; 1995 c.500 Â§6]

Â Â Â Â Â  658.790 Uninhabitable camp. (1) If any government agency authorized to enforce building, health or safety standards orders a camp vacated because the camp is not habitable, the camp operator shall provide lodging, without charge, that meets the health and safety standards of the Department of Consumer and Business Services, for seven days or until the camp is made habitable, whichever is less.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply if the department determines that the cause of closure was beyond the control of the camp operator.

Â Â Â Â Â  (3) In addition to other remedies provided by law, the department shall enforce the provisions of subsection (1) of this section. [1989 c.962 Â§17; 1997 c.27 Â§1]

Â Â Â Â Â  658.805 Denial of right to court action in certain cases; injunction; attorney fees. (1) Except to appeal from an act or determination of the Commissioner of the Bureau of Labor and Industries or the Department of Consumer and Business Services, no person operating a farmworker camp, as defined in ORS 658.705, is entitled to demand, receive or accept any fee directly or indirectly or maintain any suit or action in the courts of this state involving the farmworker camp, without alleging and proving that the person was registered or indorsed to operate a farmworker camp.

Â Â Â Â Â  (2) The commissioner, Director of the Department of Consumer and Business Services or any local governmental agency may bring suit in any court of competent jurisdiction to enjoin any person from violating any of the provisions of ORS 658.705 to 658.850, or rules adopted pursuant thereto, and from committing future violations.

Â Â Â Â Â  (3) Any aggrieved person may bring suit in any court of competent jurisdiction to enjoin any person violating ORS 658.715 (1) or 658.755 (2)(a) from violating any of the provisions of ORS 658.705 to 658.850, or rules adopted pursuant thereto, and from committing future violations.

Â Â Â Â Â  (4) In actions brought pursuant to this section, the court may award to the prevailing party costs and disbursements and a reasonable attorney fee. In addition, if damages are found, the amount of damages recoverable from a farmworker camp operator who is subject to suit pursuant to subsection (3) of this section who violates ORS 658.705 to 658.850 is actual damages or $500, whichever is greater. [1989 c.962 Â§18; 1991 c.67 Â§171; 1995 c.500 Â§7]

(Miscellaneous)

Â Â Â Â Â  658.810 Fees. Fees required for farmworker camp indorsements shall be established under ORS 658.413. [1989 c.962 Â§5a; 1995 c.500 Â§8; 1999 c.399 Â§8]

Â Â Â Â Â  658.815 Disposition of moneys. (1) All farmworker camp indorsement fees received by the Commissioner of the Bureau of Labor and Industries under ORS 658.810 shall be credited to the Bureau of Labor and Industries Account. Notwithstanding ORS 651.160 (1) and 658.413 (4), moneys credited to the account under this subsection are continuously appropriated for the enforcement of ORS 658.705 to 658.850.

Â Â Â Â Â  (2) Moneys collected from civil penalties imposed by the commissioner pursuant to ORS 658.850 for violations of ORS 658.750 shall be credited to the Farmworker Housing Development Account of the Oregon Housing Fund.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, all moneys other than fees described in ORS 658.413 received by the commissioner under ORS 658.705 to 658.850 shall be credited to the General Fund. [1989 c.962 Â§12; 1991 c.67 Â§172; 1999 c.399 Â§9; 2001 c.310 Â§6]

Â Â Â Â Â  658.820 Rules; proceedings. (1) The Commissioner of the Bureau of Labor and Industries may adopt rules necessary for the administration of ORS 658.705 to 658.850.

Â Â Â Â Â  (2) All rules adopted under ORS 658.705 to 658.850 shall be issued in compliance with ORS 183.310 to 183.410.

Â Â Â Â Â  (3) All proceedings relating to the issuance, revocation, suspension, renewal or refusal to renew an indorsement to act as a farmworker camp operator shall be conducted under ORS 183.310 to 183.497. [1989 c.962 Â§13; 1991 c.67 Â§173]

Â Â Â Â Â  658.825 Determination of violation of other provisions required. The Commissioner of the Bureau of Labor and Industries shall not revoke, suspend or refuse to renew or reissue an indorsement under ORS 658.740 or any rule adopted thereunder, or assess penalties under ORS 658.850 for violations of ORS chapter 654 or any rule adopted thereunder unless the Department of Consumer and Business Services has determined that the operator has failed to comply with ORS chapter 654 or any rules adopted thereunder. [1989 c.962 Â§19; 1995 c.500 Â§9]

Â Â Â Â Â  658.827 Department to report violations. In pursuing its duties under ORS chapter 654, the Department of Consumer and Business Services shall report to the Bureau of Labor and Industries any violation of this chapter observed by department staff. [1989 c.962 Â§16]

Â Â Â Â Â  658.830 Interagency coordination agreement. The Department of Consumer and Business Services and the Commissioner of the Bureau of Labor and Industries shall adopt an interagency agreement to coordinate the application of all laws the department and the commissioner are charged with administering with respect to farm labor camps. [1989 c.164 Â§15]

Â Â Â Â Â  658.850 Civil penalties. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $2,000 for each violation of any provision of ORS 658.705 to 658.850.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) The commissioner may suspend a penalty issued under ORS 658.705 to 658.850 if the deficiency is corrected within 15 days of the notice of violation. [1989 c.962 Â§10; 1991 c.67 Â§175; 1991 c.734 Â§62]

Â Â Â Â Â  658.990 [Repealed by 1953 c.694 Â§30]

PENALTIES

Â Â Â Â Â  658.991 Criminal penalties. (1) Violation of ORS 658.005 to 658.245 or 658.250 is punishable, upon conviction, by a fine of not more than $250 or by imprisonment in the county jail for not more than 60 days, or by both.

Â Â Â Â Â  (2) Violation of ORS 658.452 is a Class A misdemeanor.

Â Â Â Â Â  (3) Any person who intentionally defaces, alters or changes a license or permit to act as a farm labor contractor, or who uses the license or permit of another or knowingly permits that personÂs license or permit to be used by another, or who acts as a farm labor contractor without a valid license or permit under ORS 658.405 to 658.503, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (4) Any person who willfully swears or affirms falsely under ORS 658.415 (1), (2) or (3) in regard to any matter concerning which an oath or affirmation is required, or who solicits or induces another person to do so, whether or not the matter sworn to or affirmed is material, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (5) Violation of ORS 658.440 (1)(f), (g) or (h), (2)(c) or (3)(a), (b), (c), (e), (f) or (g) is a Class C misdemeanor.

Â Â Â Â Â  (6) Any person who violates the provisions of ORS 658.410 (1) or 658.417 (1) is guilty of a Class C felony if:

Â Â Â Â Â  (a) The person has previously been convicted of violating the provisions of ORS 658.410 (1) or 658.417 (1);

Â Â Â Â Â  (b) The personÂs license to act as a farm labor contractor has been suspended, revoked or denied; or

Â Â Â Â Â  (c) The person is acting in violation of an outstanding order of any court of competent jurisdiction arising out of the enforcement of ORS 658.405 to 658.503. [1953 c.694 Â§26; subsections (2) and (3) enacted as 1959 c.395 Â§14; 1961 c.390 Â§6; 1971 c.743 Â§406; 1975 c.397 Â§6; 1979 c.883 Â§4; 1983 c.654 Â§10; 1989 c.164 Â§6; 2003 c.406 Â§4]

_______________



Chapter 659

Chapter 659 Â Miscellaneous Prohibitions Relating to Employment and Discrimination

2005 EDITION

MISC. PROHIBITIONS OF DISCRIMINATION

LABOR AND EMPLOYMENT

PROHIBITIONS RELATING TO EMPLOYMENT

(Use of Force or Misrepresentation to Secure or Prevent Employment)

659.800Â Â Â Â  Use of force or misrepresentation to prevent employment prohibited

659.805Â Â Â Â  Blacklisting and blackmailing prohibited

659.810Â Â Â Â  Employer prohibited from filing false statement with employment agency to secure labor

659.815Â Â Â Â  Deceptive representations or advertisements by persons employing labor prohibited

659.820Â Â Â Â  Right of worker to recover damages and attorney fees

(Prohibitions Related to Employee Benefits)

659.825Â Â Â Â  Employer failing to make agreed payments to employee benefit fund

659.830Â Â Â Â  Prohibition on limiting coverage under employee benefit plan based on eligibility to receive benefits under Title XIX of Social Security Act; prohibitions on limiting coverage under group health plans; requirements for group health plans

659.835Â Â Â Â  Health insurance coverage for children of employees

(Testing)

659.840Â Â Â Â  Requiring breathalyzer or lie detector test prohibited; exception for breathalyzer test

(Fraudulent Acceptance of Benefits From Employer)

659.845Â Â Â Â  Fraudulently accepting advancement and refusing to work prohibited

PROHIBITED DISCRIMINATION

(Discrimination in Education)

659.850Â Â Â Â  Discrimination in education prohibited; rules

659.855Â Â Â Â  Sanctions for noncompliance with discrimination prohibitions

659.860Â Â Â Â  Enforcement of ORS 659.850

(Discrimination Against Athletes)

659.865Â Â Â Â  Discrimination for participation in sanctioned athletic events prohibited

(Prohibition Against Certain Local Laws Relating to Sexual Orientation)

659.870Â Â Â Â  Political subdivisions prohibited from enacting or enforcing certain laws relating to sexual orientation; remedy

PENALTIES

659.990Â Â Â Â  Penalties

Â Â Â Â Â  659.010 [Amended by 1957 c.724 Â§3; 1959 c.547 Â§5; 1959 c.689 Â§13; 1961 c.247 Â§2; 1963

Â c.622 Â§3; 1969 c.618 Â§1; 1973 c.714 Â§5; 1977 c.770 Â§12; 1979 c.813 Â§1; 1983 c.225 Â§1; 1987

Â c.319 Â§5; 1987 c.393 Â§1; 1989 c.317 Â§3; 1989 c.686 Â§1; 1991 c.652 Â§13; 1991 c.939 Â§5; 1993

Â c.719 Â§3; 1993 c.798 Â§32; 1995 c.343 Â§56; 1995 c.580 Â§15; 1997 c.30 Â§1; 1999 c.245 Â§2;

Â repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.015 [1959 c.547 Â§2; 1959 c.689 Â§2; renumbered 659A.009 in 2001]

Â Â Â Â Â  659.020 [Amended by 1969 c.618 Â§2; 1977 c.770 Â§13; 1983 c.225 Â§2; 1989 c.224 Â§125; renumbered 659A.006 in 2001]

Â Â Â Â Â  659.022 [1963 c.622 Â§2; 1969 c.618 Â§2a; 1977 c.770 Â§14; 2001 c.621 Â§49; renumbered 659A.003 in 2001]

Â Â Â Â Â  659.024 [1959 c.547 Â§3; 1963 c.622 Â§5; 1965 c.575 Â§1; 1973 c.189 Â§2; repealed by 1977 c.770 Â§15]

Â Â Â Â Â  659.025 [Subsection (1) enacted as 1981 c.454 Â§1; subsection (2) enacted as 1981 c.242 Â§1; 1989 c.224 Â§126; renumbered 659A.012 in 2001]

Â Â Â Â Â  659.026 [1959 c.689 Â§3; 1973 c.189 Â§3; repealed by 1977 c.770 Â§15]

Â Â Â Â Â  659.027 [1983 c.183 Â§1; renumbered 659A.015 in 2001]

Â Â Â Â Â  659.028 [1969 c.618 Â§8; 1981 c.643 Â§1; 1987 c.279 Â§1; renumbered 659A.321 in 2001]

Â Â Â Â Â  659.029 [1977 c.330 Â§2; renumbered 659A.029 in 2001]

Â Â Â Â Â  659.030 [Amended by 1969 c.618 Â§3; 1977 c.770 Â§1; 1977 c.801 Â§1a; 1981 c.595 Â§1; 1981 c.643 Â§2; 1983 c.477 Â§1; 1983 c.820 Â§17; 1985 c.98 Â§4; 1985 c.151 Â§1; 1987 c.279 Â§2; 1993 c.33 Â§359; 2001 c.621 Â§50; renumbered 659A.030 in 2001]

Â Â Â Â Â  659.031 [1959 c.584 Â§2; 1973 c.714 Â§6; renumbered 659A.420 in 2001]

Â Â Â Â Â  659.032 [1957 c.725 Â§2; repealed by 1959 c.584 Â§4]

Â Â Â Â Â  659.033 [1957 c.725 Â§3; 1959 c.584 Â§3; 1973 c.714 Â§7; 1975 c.384 Â§1; 1989 c.523 Â§4; 1989 c.686 Â§2; 1995 c.559 Â§44; 1997 c.235 Â§1; 2001 c.621 Â§18; renumbered 659A.421 in 2001]

Â Â Â Â Â  659.034 [1957 c.725 Â§4; repealed by 1959 c.584 Â§4]

Â Â Â Â Â  659.035 [1981 c.470 Â§5; 1985 c.404 Â§3; 1989 c.890 Â§10; 2001 c.621 Â§40; renumbered 659A.233 in 2001]

Â Â Â Â Â  659.036 [1993 c.719 Â§2; 1995 c.680 Â§6; 2001 c.621 Â§51; 2001 c.739 Â§11; renumbered 659A.303 in 2001]

Â Â Â Â Â  659.037 [1957 c.724 Â§10; 1973 c.714 Â§8; 1977 c.770 Â§2; 1995 c.79 Â§336; 2001 c.621 Â§52; renumbered 659A.409 in 2001]

Â Â Â Â Â  659.038 [1999 c.627 Â§2; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.040 [Amended by 1957 c.724 Â§13; 1971 c.723 Â§1; 1977 c.453 Â§2; 1977 c.770 Â§3; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.045 [1957 c.724 Â§5; 1969 c.618 Â§4; 1973 c.714 Â§9; 1977 c.453 Â§2; 1977 c.770 Â§4; 1995 c.343 Â§57; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.050 [Amended by 1957 c.724 Â§6; 1963 c.622 Â§6; 1971 c.723 Â§2; 1975 c.503 Â§1; 1987 c.393 Â§2; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.055 [1963 c.622 Â§4; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.060 [Amended by 1957 c.724 Â§7; 1961 c.145 Â§1; 1963 c.622 Â§7; 1971 c.418 Â§20; 1971 c.723 Â§3; 1975 c.419 Â§1; 1987 c.393 Â§3; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.070 [Amended by 1963 c.622 Â§10; 1983 c.225 Â§3; 1999 c.245 Â§3; 1999 c.788 Â§44; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.080 [Amended by 1957 c.724 Â§8; 1961 c.145 Â§2; 1963 c.622 Â§11; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  659.085 [1971 c.734 Â§103; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.090 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  659.095 [1977 c.453 Â§4; 1979 c.843 Â§1; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.100 [Amended by 1957 c.724 Â§9; 1959 c.547 Â§6; 1959 c.689 Â§14; 1961 c.145 Â§3; 1963 c.622 Â§8; part renumbered 659.103; 1969 c.618 Â§5; 1971 c.322 Â§1; 1973 c.714 Â§10; 1977 c.770 Â§5; 1981 c.643 Â§3; 1987 c.279 Â§3; 1989 c.224 Â§127; 1995 c.343 Â§58; 2001 c.621 Â§53; renumbered 659A.800 in 2001]

Â Â Â Â Â  659.102 [Subsection (1) enacted as 1959 c.547 Â§4; subsection (2) enacted as 1959 c.689 Â§4; repealed by 1977 c.770 Â§15]

Â Â Â Â Â  659.103 [Formerly part of 659.100; 1969 c.618 Â§6; 1973 c.714 Â§11; 2001 c.621 Â§54; renumbered 659A.805 in 2001]

Â Â Â Â Â  659.105 [1963 c.622 Â§9; 1975 c.503 Â§2; 1987 c.393 Â§4; 2001 c.621 Â§55; renumbered 659A.890 in 2001]

Â Â Â Â Â  659.110 [Amended by 1957 c.724 Â§14; 2001 c.621 Â§56; renumbered 659A.810 in 2001]

Â Â Â Â Â  659.115 [1955 c.534 Â§1; 1969 c.618 Â§7; 2001 c.621 Â§57; renumbered 659A.815 in 2001]

Â Â Â Â Â  659.120 [Repealed by 1955 c.534 Â§2]

Â Â Â Â Â  659.121 [1977 c.453 Â§6; 1979 c.813 Â§2; 1981 c.897 Â§95; 1983 c.225 Â§4; 1987 c.822 Â§1; 1989 c.165 Â§3; 1989 c.317 Â§4; 1989 c.686 Â§4; 1989 c.1044 Â§6; 1991 c.342 Â§2; 1993 c.798 Â§33; 1995 c.580 Â§16; 1999 c.245 Â§1; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.130 [Repealed by 1955 c.534 Â§2]

Â Â Â Â Â  659.131 [1977 c.771 Â§1; renumbered as (1),(2),(3) of 659.340]

Â Â Â Â Â  659.136 [1977 c.771 Â§2; renumbered as (4) of 659.340]

Â Â Â Â Â  659.140 [Repealed by 1955 c.534 Â§2]

Â Â Â Â Â  659.150 [1975 c.204 Â§1; 1989 c.224 Â§128; renumbered 659.850 in 2001]

Â Â Â Â Â  659.155 [1975 c.204 Â§3; 1989 c.491 Â§64; 1999 c.200 Â§35; renumbered 659.855 in 2001]

Â Â Â Â Â  659.160 [1987 c.276 Â§2; 1995 c.618 Â§116; renumbered 659.860 in 2001]

Â Â Â Â Â  659.165 [1993 c.556 Â§1; 1995 c.618 Â§117; renumbered 659.870 in 2001]

Â Â Â Â Â  659.175 [1983 c.823 Â§3; renumbered 659.865 in 2001]

Â Â Â Â Â  659.210 [Renumbered 659.815 in 2001]

Â Â Â Â Â  659.220 [Amended by 1979 c.389 Â§1; 1981 c.897 Â§96; renumbered 659.820 in 2001]

Â Â Â Â Â  659.225 [1963 c.249 Â§1; 1981 c.301 Â§1; renumbered 659.840 in 2001]

Â Â Â Â Â  659.227 [1979 c.318 Â§1; 1981 c.301 Â§2; 1989 c.892 Â§1; 1995 c.680 Â§7; 2001 c.621 Â§58; renumbered 659A.300 in 2001]

Â Â Â Â Â  659.230 [Renumbered 659.805 in 2001]

Â Â Â Â Â  659.240 [Renumbered 659.800 in 2001]

Â Â Â Â Â  659.250 [Renumbered 659.845 in 2001]

Â Â Â Â Â  659.260 [Renumbered 659.810 in 2001]

Â Â Â Â Â  659.270 [1980 c.1 Â§3; 2001 c.621 Â§59; renumbered 659A.236 in 2001]

Â Â Â Â Â  659.280 [1981 c.867 Â§2; 1989 c.165 Â§1; renumbered 659A.250 in 2001]

Â Â Â Â Â  659.285 [1981 c.867 Â§3; 1989 c.165 Â§2; 2001 c.621 Â§86a; renumbered 659A.253 in 2001]

Â Â Â Â Â  659.290 [1981 c.867 Â§4; 1989 c.165 Â§7; renumbered 659A.256 in 2001]

Â Â Â Â Â  659.295 [1981 c.867 Â§5; 2001 c.621 Â§87; renumbered 659A.259 in 2001]

Â Â Â Â Â  659.297 [1989 c.165 Â§Â§4,5,6; 2001 c.621 Â§27; renumbered 659A.262 in 2001]

Â Â Â Â Â  659.320 [1957 c.548 Â§1; 1973 c.140 Â§1; renumbered 659.825 in 2001]

Â Â Â Â Â  659.322 [1991 c.875 Â§5; 1995 c.506 Â§5; 1999 c.59 Â§198; renumbered 659.830 in 2001]

Â Â Â Â Â  659.324 [1995 c.506 Â§7; 2001 c.621 Â§19; renumbered 659.835 in 2001]

Â Â Â Â Â  659.330 [1979 c.595 Â§1; 2001 c.621 Â§60; renumbered 659A.306 in 2001]

Â Â Â Â Â  659.340 [(1), (2), (3) formerly 659.131; (4) formerly 659.136; 1983 c.225 Â§5; 1985 c.565 Â§90; 2001 c.621 Â§61; renumbered 659A.309 in 2001]

Â Â Â Â Â  659.358 [1991 c.652 Â§Â§2,4; 2001 c.621 Â§20; renumbered 659A.312 in 2001]

Â Â Â Â Â  659.360 [1987 c.319 Â§2; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.365 [1987 c.319 Â§3; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.370 [1987 c.319 Â§4; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.380 [1989 c.892 Â§3; 2001 c.621 Â§62; renumbered 659A.315 in 2001]

Â Â Â Â Â  659.385 [1989 c.822 Â§2; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.389 [1989 c.822 Â§3; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.391 [1989 c.822 Â§4; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.393 [1989 c.822 Â§5; 1991 c.939 Â§6; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.400 [1973 c.660 Â§2; 1979 c.640 Â§1; 1989 c.224 Â§129; 1997 c.854 Â§12; 2001 c.621 Â§21; renumbered 659A.100 in 2001]

Â Â Â Â Â  659.405 [1973 c.660 Â§3; 1979 c.640 Â§2; 1989 c.224 Â§130; 2001 c.621 Â§29; renumbered 659A.103 in 2001]

Â Â Â Â Â  659.410 [1973 c.660 Â§4; 1989 c.1044 Â§1; 1999 c.245 Â§4; 2001 c.621 Â§30; renumbered 659A.109 in 2001]

Â Â Â Â Â  659.412 [1989 c.850 Â§2; 1995 c.332 Â§62; renumbered 659A.052 in 2001]

Â Â Â Â Â  659.415 [1973 c.660 Â§5; 1979 c.813 Â§3; 1981 c.874 Â§14; 1989 c.1044 Â§1; 1990 c.2 Â§45; 1995 c.332 Â§60; renumbered 659A.043 in 2001]

Â Â Â Â Â  659.417 [1987 c.884 Â§45; renumbered 659A.049 in 2001]

Â Â Â Â Â  659.420 [1973 c.660 Â§6; 1979 c.813 Â§4; 1995 c.332 Â§61; 2001 c.621 Â§35; renumbered 659A.046 in 2001]

Â Â Â Â Â  659.425 [1973 c.660 Â§7; 1979 c.640 Â§3; 1989 c.224 Â§131; 1997 c.854 Â§13; renumbered 659A.142 in 2001]

Â Â Â Â Â  659.430 [1973 c.660 Â§8; 1979 c.640 Â§4; 1983 c.225 Â§6; 1989 c.686 Â§3; 1995 c.79 Â§337; 2001 c.300 Â§56; 2001 c.621 Â§24; renumbered 659A.145 in 2001]

Â Â Â Â Â  659.435 [1973 c.660 Â§9; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  659.436 [1997 c.854 Â§2; renumbered 659A.112 in 2001]

Â Â Â Â Â  659.437 [1997 c.854 Â§3; renumbered 659A.115 in 2001]

Â Â Â Â Â  659.439 [1997 c.854 Â§4; 2001 c.621 Â§36; renumbered 659A.118 in 2001]

Â Â Â Â Â  659.440 [1997 c.854 Â§5; renumbered 659A.121 in 2001]

Â Â Â Â Â  659.442 [1997 c.854 Â§6; renumbered 659A.124 in 2001]

Â Â Â Â Â  659.444 [1997 c.854 Â§7; renumbered 659A.127 in 2001]

Â Â Â Â Â  659.446 [1997 c.854 Â§8; renumbered 659A.130 in 2001]

Â Â Â Â Â  659.447 [1997 c.854 Â§9; renumbered 659A.133 in 2001]

Â Â Â Â Â  659.448 [1997 c.854 Â§10; renumbered 659A.136 in 2001]

Â Â Â Â Â  659.449 [1997 c.854 Â§11; renumbered 659A.139 in 2001]

Â Â Â Â Â  659.450 [1989 c.1044 Â§3; 1991 c.90 Â§1; 1999 c.245 Â§6; 2001 c.621 Â§37; renumbered 659A.060 in 2001]

Â Â Â Â Â  659.455 [1989 c.1044 Â§4; 1991 c.90 Â§2; 1999 c.245 Â§5; 1999 c.313 Â§15; 2001 c.621 Â§38; renumbered 659A.063 in 2001]

Â Â Â Â Â  659.460 [1989 c.1044 Â§5; 2001 c.621 Â§39; renumbered 659A.066 in 2001]

Â Â Â Â Â  659.470 [1995 c.580 Â§1; renumbered 659A.150 in 2001]

Â Â Â Â Â  659.472 [1995 c.580 Â§2; renumbered 659A.153 in 2001]

Â Â Â Â Â  659.474 [1995 c.580 Â§3; renumbered 659A.156 in 2001]

Â Â Â Â Â  659.476 [1995 c.580 Â§4; renumbered 659A.159 in 2001]

Â Â Â Â Â  659.478 [1995 c.580 Â§5; renumbered 659A.162 in 2001]

Â Â Â Â Â  659.480 [1995 c.580 Â§6; renumbered 659A.165 in 2001]

Â Â Â Â Â  659.482 [1995 c.580 Â§7; renumbered 659A.168 in 2001]

Â Â Â Â Â  659.484 [1995 c.580 Â§8; renumbered 659A.171 in 2001]

Â Â Â Â Â  659.486 [1995 c.580 Â§9; renumbered 659A.174 in 2001]

Â Â Â Â Â  659.488 [1995 c.580 Â§9a; renumbered 659A.177 in 2001]

Â Â Â Â Â  659.490 [1995 c.580 Â§10; renumbered 659A.180 in 2001]

Â Â Â Â Â  659.492 [1995 c.580 Â§11; 2001 c.621 Â§88; renumbered 659A.183 in 2001]

Â Â Â Â Â  659.494 [1995 c.580 Â§12; renumbered 659A.186 in 2001]

Â Â Â Â Â  659.505 [1989 c.890 Â§2; 2001 c.621 Â§41; renumbered 659A.200 in 2001]

Â Â Â Â Â  659.510 [1989 c.890 Â§3; 2001 c.621 Â§42; renumbered 659A.203 in 2001]

Â Â Â Â Â  659.515 [1989 c.890 Â§4; 2001 c.621 Â§43; renumbered 659A.206 in 2001]

Â Â Â Â Â  659.520 [1989 c.890 Â§5; 2001 c.621 Â§44; renumbered 659A.209 in 2001]

Â Â Â Â Â  659.525 [1989 c.890 Â§6; renumbered 659A.212 in 2001]

Â Â Â Â Â  659.530 [1989 c.890 Â§7; 2001 c.621 Â§45; renumbered 659A.215 in 2001]

Â Â Â Â Â  659.535 [1989 c.890 Â§8; 2001 c.621 Â§46; renumbered 659A.218 in 2001]

Â Â Â Â Â  659.540 [1989 c.890 Â§9; 2001 c.621 Â§47; renumbered 659A.221 in 2001]

Â Â Â Â Â  659.545 [1989 c.890 Â§1; 2001 c.621 Â§48; renumbered 659A.224 in 2001]

Â Â Â Â Â  659.550 [1991 c.342 Â§1; 2001 c.621 Â§63; renumbered 659A.230 in 2001]

Â Â Â Â Â  659.560 [1991 c.939 Â§2; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.565 [1991 c.939 Â§3; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.570 [1991 c.939 Â§4; repealed by 1995 c.580 Â§18]

Â Â Â Â Â  659.700 [1995 c.680 Â§1; 1997 c.780 Â§1; 1999 c.921 Â§Â§1,2; 2001 c.588 Â§Â§11,12; renumbered 192.531 in 2001]

Â Â Â Â Â  659.705 [1995 c.680 Â§2; 1997 c.780 Â§2; 2001 c.588 Â§13; renumbered 192.533 in 2001]

Â Â Â Â Â  659.710 [1995 c.680 Â§3; 2001 c.588 Â§14; renumbered 192.535 in 2001]

Â Â Â Â Â  659.715 [1995 c.680 Â§4; 1997 c.780 Â§3; 2001 c.588 Â§15; renumbered 192.537 in 2001]

Â Â Â Â Â  659.720 [1995 c.680 Â§5; 2001 c.588 Â§16; renumbered 192.539 in 2001]

PROHIBITIONS RELATING TO EMPLOYMENT

(Use of Force or Misrepresentation to Secure or Prevent Employment)

Â Â Â Â Â  659.800 Use of force or misrepresentation to prevent employment prohibited. (1) No person shall, by force, threats, or intimidation, prevent, or endeavor to prevent, any person employed by another from continuing or performing work, or from accepting any new work or employment.

Â Â Â Â Â  (2) No person shall circulate any false written or printed matter, or be concerned in the circulation of any such matter, to induce others not to buy from or sell to or have dealings with any person, for the purpose or with the intent to prevent such person from employing any person, or to force or compel such person to employ or discharge from employment anyone, or to alter the mode of carrying on business, or to limit or increase the number of employees or the rate of wages or time of service. [Formerly 659.240]

Â Â Â Â Â  659.805 Blacklisting and blackmailing prohibited. (1) No corporation, company or individual shall blacklist or publish, or cause to be blacklisted or published, any employee, mechanic or laborer discharged by such corporation, company or individual, with intent and for the purpose of preventing such employee, mechanic or laborer from engaging in or securing similar or other employment from any other corporation, company or individual.

Â Â Â Â Â  (2) No officer or agent of any corporation or any other person shall, in any manner, conspire or contrive by correspondence or otherwise to prevent an employee discharged by such corporation or such person from securing employment. [Formerly 659.230]

Â Â Â Â Â  659.810 Employer prohibited from filing false statement with employment agency to secure labor. (1) No employer of labor shall directly or through any agent, knowing and with intent to deceive, file with any employment agency as a preliminary to securing labor, a false written or printed statement of wages to be paid, work to be performed or living and working conditions.

Â Â Â Â Â  (2) The failure or refusal of such employer to employ any laborer, to whom such written or printed statement has been delivered, is prima facie evidence of intent to deceive. [Formerly 659.260]

Â Â Â Â Â  659.815 Deceptive representations or advertisements by persons employing labor prohibited. No person, firm, company, corporation, or association of any kind employing labor, shall, either in person or through any agent, manager or other legal representatives, induce, influence, persuade or engage workers to change from one place to another in this state or bring workers of any class or calling into this state to work in any of the departments of labor by:

Â Â Â Â Â  (1) Any false or deceptive representation or false advertising, concerning the amount or character of the compensation to be paid for any work, or as to the existence or nonexistence of a strike, lockout or other labor troubles pending between employer or employees.

Â Â Â Â Â  (2) Neglecting to state in the advertisement, proposal or inducement for the employment of workers that there is a strike, lockout or unsettled condition of labor, when such strike, lockout or unsettled condition of labor actually exists. [Formerly 659.210]

Â Â Â Â Â  659.820 Right of worker to recover damages and attorney fees. (1) Any worker of this state, or any worker of another state, who is influenced, induced or persuaded to engage with any persons mentioned in ORS 659.815, through or by means of any of the things prohibited in that statute, shall have a right of action for:

Â Â Â Â Â  (a) Recovery of all damages sustained in consequence of the false or deceptive representations, false advertising and false pretenses used to induce the worker to change the workerÂs place of employment against any persons, corporations, companies, or associations, directly or indirectly causing such damages, or $500, whichever is greater; and

Â Â Â Â Â  (b) Such reasonable attorney fees at trial and on appeal as the court fixes, to be taxed in any judgment recovered.

Â Â Â Â Â  (2) In any action brought under this section, the court may allow the prevailing party costs and reasonable attorney fees at trial and on appeal. [Formerly 659.220]

(Prohibitions Related to Employee Benefits)

Â Â Â Â Â  659.825 Employer failing to make agreed payments to employee benefit fund. Whenever an employer has agreed in writing with any employee to make payments to a health and welfare, dental, pension, vacation, apprenticeship and industry fund or any other such plan for the benefit of the employees, or has entered into a collective bargaining agreement providing for such payments, it shall be unlawful for such an employer willfully or with intent to defraud to fail to make the payments required by the terms of any such agreement. [Formerly 659.320]

Â Â Â Â Â  659.830 Prohibition on limiting coverage under employee benefit plan based on eligibility to receive benefits under Title XIX of Social Security Act; prohibitions on limiting coverage under group health plans; requirements for group health plans. (1) No employee benefit plan may include any provision which has the effect of limiting or excluding coverage or payment for any health care for an individual who would otherwise be covered or entitled to benefits or services under the terms of the employee benefit plan because that individual is provided, or is eligible for, benefits or services pursuant to a plan under Title XIX of the Social Security Act. This section applies to employee benefit plans, whether sponsored by an employer or a labor union.

Â Â Â Â Â  (2) A group health plan is prohibited from considering the availability or eligibility for medical assistance in this or any other state under 42 U.S.C. 1396a (section 1902 of the Social Security Act), herein referred to as Medicaid, when considering eligibility for coverage or making payments under its plan for eligible enrollees, subscribers, policyholders or certificate holders.

Â Â Â Â Â  (3) To the extent that payment for covered expenses has been made under the state Medicaid program for health care items or services furnished to an individual, in any case where a third party has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by any other party for those health care items or services.

Â Â Â Â Â  (4) A group health plan shall not deny enrollment of a child under the health plan of the childÂs parent on the grounds that:

Â Â Â Â Â  (a) The child was born out of wedlock;

Â Â Â Â Â  (b) The child is not claimed as a dependent on the parentÂs federal tax return; or

Â Â Â Â Â  (c) The child does not reside with the childÂs parent or in the group health plan service area.

Â Â Â Â Â  (5) Where a child has health coverage through a group health plan of a noncustodial parent, the group health plan shall:

Â Â Â Â Â  (a) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

Â Â Â Â Â  (b) Permit the custodial parent or the provider, with the custodial parentÂs approval, to submit claims for covered services without the approval of the noncustodial parent; and

Â Â Â Â Â  (c) Make payments on claims submitted in accordance with paragraph (b) of this subsection directly to the custodial parent, the provider or the state Medicaid agency.

Â Â Â Â Â  (6) Where a parent is required by a court or administrative order to provide health coverage for a child, and the parent is eligible for family health coverage, the group health plan shall be required:

Â Â Â Â Â  (a) To permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

Â Â Â Â Â  (b) If the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under family coverage upon application of the childÂs other parent, the state agency administering the Medicaid program or the state agency administering 42 U.S.C. 651 to 669, the child support enforcement program; and

Â Â Â Â Â  (c) Not to disenroll or eliminate coverage of the child unless the group health plan is provided satisfactory written evidence that:

Â Â Â Â Â  (A) The court or administrative order is no longer in effect; or

Â Â Â Â Â  (B) The child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of disenrollment.

Â Â Â Â Â  (7) A group health plan may not impose requirements on a state agency, which has been assigned the rights of an individual eligible for medical assistance under Medicaid and covered for health benefits from such plan, that are different from requirements applicable to an agent or assignee of any other individual so covered.

Â Â Â Â Â  (8)(a) In any case in which a group health plan provides coverage for dependent children of participants or beneficiaries, the plan shall provide benefits to dependent children placed with participants or beneficiaries for adoption under the same terms and conditions as apply to the natural, dependent children of the participants and beneficiaries, regardless of whether the adoption has become final.

Â Â Â Â Â  (b) A group health plan may not restrict coverage under the plan of any dependent child adopted by a participant or beneficiary, or placed with a participant or beneficiary for adoption, solely on the basis of a preexisting condition of the child at the time that the child would otherwise become eligible for coverage under the plan if the adoption or placement for adoption occurs while the participant or beneficiary is eligible for coverage under the plan.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂChildÂ means, in connection with any adoption, or placement for adoption of the child, an individual who has not attained 18 years of age as of the date of the adoption or placement for adoption.

Â Â Â Â Â  (b) ÂGroup health planÂ means a group health plan as defined in 29 U.S.C. 1167.

Â Â Â Â Â  (c) ÂPlacement for adoptionÂ means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of the adoption of the child. The childÂs placement with a person terminates upon the termination of such legal obligations. [Formerly 659.322]

Â Â Â Â Â  659.835 Health insurance coverage for children of employees. Where a parent is required by a court or administrative order to provide health coverage that is available through an employer doing business in this state, the employer shall:

Â Â Â Â Â  (1) Permit the parent to enroll under family coverage a child who is otherwise eligible for coverage without regard to any enrollment season restrictions.

Â Â Â Â Â  (2) If the parent is enrolled but fails to make application to obtain coverage of the child, enroll the child under family coverage upon application by the childÂs other parent, by the state agency administering the Medicaid program or the state agency administering 42 U.S.C. 651 to 669, the child support enforcement program.

Â Â Â Â Â  (3) Not disenroll or eliminate coverage of a child unless the employer is provided satisfactory written evidence that:

Â Â Â Â Â  (a) The court order is no longer in effect;

Â Â Â Â Â  (b) The child is or will be enrolled in comparable coverage which will take effect no later than the effective date of disenrollment; or

Â Â Â Â Â  (c) The employer has eliminated family health coverage for all of its employees.

Â Â Â Â Â  (4) Withhold from the employeeÂs compensation the employeeÂs share, if any, of premiums for health coverage and pay this amount to the insurance provider. [Formerly 659.324]

(Testing)

Â Â Â Â Â  659.840 Requiring breathalyzer or lie detector test prohibited; exception for breathalyzer test. (1) No person, or agent or representative of such person, shall require, as a condition for employment or continuation of employment, any person or employee to take a breathalyzer test, polygraph test or any other form of a so-called lie detector test. However, nothing in this section shall be construed to prohibit the administration of a breathalyzer test to an individual if the individual consents to the test. If the employer has reasonable grounds to believe that the individual is under the influence of intoxicating liquor, the employer may require, as a condition for employment or continuation of employment, the administration of a blood alcohol content test by a third party or a breathalyzer test. The employer shall not require the employee to pay the cost of administering any such test.

Â Â Â Â Â  (2) For the purposes of this section, an individual is Âunder the influence of intoxicating liquorÂ when the individualÂs blood alcohol content exceeds the amount prescribed in a collective bargaining agreement or the amount prescribed in the employerÂs work rules if there is no applicable collective bargaining provision. [Formerly 659.225]

(Fraudulent Acceptance of Benefits From Employer)

Â Â Â Â Â  659.845 Fraudulently accepting advancement and refusing to work prohibited. (1) No person shall, with intent to defraud, sign for and accept or receive transportation to or in the direction of a place of employment provided by or at the instance or expense of the proposed employer, or knowingly or with intent to defraud accept or receive the benefit of any other pecuniary advancements made by or at the instance or expense of the employer, as advances against wages for labor to be performed, and neglect to render service or perform labor or pay in money equal in value to such transportation or other benefits accepted or received.

Â Â Â Â Â  (2) The failure of any person to render service, perform labor, or pay in money for such transportation or other benefits, shall be prima facie evidence of intent to defraud if:

Â Â Â Â Â  (a) At or prior to the time of advancing such transportation or other benefits, the employer has delivered directly to such laborer or has filed in duplicate with the employment agency through which any such laborer is secured, one copy of which shall be delivered to such laborer, a written or printed statement setting forth the wages to be paid, the character of the work to be performed, and the living and working conditions; and

Â Â Â Â Â  (b) The wages to be paid, the character of the work to be performed and the living and working conditions are as represented in such written or printed statement. [Formerly 659.250]

PROHIBITED DISCRIMINATION

(Discrimination in Education)

Â Â Â Â Â  659.850 Discrimination in education prohibited; rules. (1) As used in this section, ÂdiscriminationÂ means any act that unreasonably differentiates treatment, intended or unintended, or any act that is fair in form but discriminatory in operation, either of which is based on age, disability, national origin, race, marital status, religion or sex.

Â Â Â Â Â  (2) No person in Oregon shall be subjected to discrimination in any public elementary, secondary or community college education program or service, school or interschool activity or in any higher education program or service, school or interschool activity where the program, service, school or activity is financed in whole or in part by moneys appropriated by the Legislative Assembly.

Â Â Â Â Â  (3) The State Board of Education and the State Board of Higher Education shall establish rules necessary to insure compliance with subsection (2) of this section in the manner required by ORS chapter 183. [Formerly 659.150]

Â Â Â Â Â  659.855 Sanctions for noncompliance with discrimination prohibitions. (1) Any public elementary or secondary school determined by the Superintendent of Public Instruction or any community college determined by the Commissioner for Community College Services to be in noncompliance with provisions of ORS 659.850 and this section shall be subject to appropriate sanctions, which may include withholding of all or part of state funding, as established by rule of the State Board of Education.

Â Â Â Â Â  (2) Any public institution of higher education determined by the Chancellor of the Oregon University System to be in noncompliance with provisions of ORS 659.850 and this section shall be subject to appropriate sanctions, which may include withholding of all or part of state funding, as established by rule of the State Board of Higher Education.

Â Â Â Â Â  (3) Any public charter school determined by the sponsor of the school or the Superintendent of Public Instruction to be in noncompliance with the provisions of ORS 659.850 and this section shall be subject to appropriate sanctions, which may include the withholding of all or part of state funding by the sponsor or superintendent, as established by rule of the State Board of Education. [Formerly 659.155]

Â Â Â Â Â  659.860 Enforcement of ORS 659.850. (1) Any person claiming to be aggrieved by unlawful discrimination in higher education as prohibited by ORS 659.850 may file a civil action in circuit court for equitable relief or, subject to the terms and conditions of ORS 30.265 to 30.300, damages, or both. The court may order such other relief as may be appropriate. Damages shall be $200 or actual damages, whichever is greater.

Â Â Â Â Â  (2) The action authorized by this section shall be filed within one year of the filing of a grievance.

Â Â Â Â Â  (3) No action shall be filed unless, within 180 days of the alleged discrimination, a grievance has been filed with the community college board of education or the State Board of Higher Education.

Â Â Â Â Â  (4) No action may be filed until 90 days after filing a grievance unless only injunctive relief is sought pursuant to ORCP 79. The right to temporary or preliminary injunctive relief shall be independent of the right to pursue any administrative remedy available to complainants pursuant to ORS 659.850.

Â Â Â Â Â  (5) No action may be filed if the community college board of education or the State Board of Higher Education has obtained a conciliation agreement with the person filing the grievance or if a final determination of a grievance has been made except as provided in ORS 183.480.

Â Â Â Â Â  (6) Notwithstanding the filing of a grievance, pursuant to subsection (3) of this section, any person seeking to maintain an action under this section shall also file a notice of claim within 180 days of the alleged discrimination as required by ORS 30.275.

Â Â Â Â Â  (7) The court shall award reasonable attorney fees to a prevailing plaintiff in any action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  (8) Nothing in this section is intended to reduce the obligations of the education agencies under this section and ORS 659.850 and 659.855. [Formerly 659.160]

(Discrimination Against Athletes)

Â Â Â Â Â  659.865 Discrimination for participation in sanctioned athletic events prohibited. (1) No public or private organization or individual:

Â Â Â Â Â  (a) Shall infringe in any manner on the right of an athlete to compete in or train for any athletic event duly sanctioned by the national governing body for that sport as recognized by the United States Olympic Committee.

Â Â Â Â Â  (b) Shall levy any form of punishment or sanction against any athlete for participating in any athletic event duly sanctioned by the national governing body for that sport as recognized by the United States Olympic Committee.

Â Â Â Â Â  (2) This section applies only to those sports under the jurisdiction of the United States Olympic Committee and known to be ÂOlympicÂ sports. [Formerly 659.175]

Â Â Â Â Â  Note: 659.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 659 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Prohibition Against Certain Local Laws Relating to Sexual Orientation)

Â Â Â Â Â  659.870 Political subdivisions prohibited from enacting or enforcing certain laws relating to sexual orientation; remedy. (1) A political subdivision of the state may not enact or enforce any charter provision, ordinance, resolution or policy granting special rights, privileges or treatment to any citizen or group of citizens on account of sexual orientation, or enact or enforce any charter provision, ordinance, resolution or policy that singles out citizens or groups of citizens on account of sexual orientation.

Â Â Â Â Â  (2) Any person who believes that a political subdivision has enacted or is enforcing a charter provision, ordinance, resolution or policy in violation of this section may bring an action in circuit court to have the charter provision, ordinance, resolution or policy declared invalid, for injunctive relief and for such other relief as the court may consider appropriate. The court shall award reasonable attorney fees and costs to a plaintiff who prevails in an action under this subsection. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court. [Formerly 659.165]

Â Â Â Â Â  Note: 659.870 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 659 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  659.990 Penalties. (1) Violation of ORS 659.815 is punishable, upon conviction, by a fine of not more than $1,000 or imprisonment in the county jail for not more than one year, or both.

Â Â Â Â Â  (2) Violation of ORS 659.805 by any officer or agent of a corporation or any other person is punishable, upon conviction, by a fine of not less than $50 nor more than $250, or by imprisonment in the county jail not less than 30 nor more than 90 days, or both.

Â Â Â Â Â  (3) Violation of ORS 659.800 is punishable, upon conviction, by a fine of not less than $10 nor more than $200 or by imprisonment in the county jail for not less than one month nor more than six months.

Â Â Â Â Â  (4) Violation of ORS 659.810 or 659.845 is punishable, upon conviction, by a fine of not more than $100 or imprisonment in the county jail for not more than 60 days, or both.

Â Â Â Â Â  (5) Any person who violates ORS 659.825, upon conviction, shall be required to make immediate restitution of delinquent payments to the fund or funds mentioned in ORS 659.825 and shall be punished by a fine of not more than $1,000 or imprisonment in the county jail for not more than one year, or both.

Â Â Â Â Â  (6) Violation of ORS 659.840 is punishable, upon conviction, by a fine of not more than $500 or by imprisonment in the county jail for not more than one year, or by both. [Subsection (6) enacted as last sentence of 1957 c.548 Â§1; subsection (7) enacted as 1963 c.249 Â§2; 1973 c.140 Â§2; 2001 c.621 Â§64]

_______________



Chapter 659a

Chapter 659A Â Unlawful Discrimination in Employment, Public Accommodations and Real Property Transactions; Administrative and Civil Enforcement

2005 EDITION

UNLAWFUL DISCRIMINATION

LABOR AND EMPLOYMENT

DEFINITIONS

659A.001Â  Definitions

PURPOSE AND POLICY

659A.003Â  Purpose of ORS chapter 659A

659A.006Â  Declaration of policy against discrimination; opportunity to obtain employment without discrimination recognized as a civil right; exception of religious group

659A.009Â  Declaration of policy against discrimination in employment because of age

659A.012Â  State agencies to carry out policy against discrimination in employment; evaluation of supervisors; affirmative action reports

659A.015Â  Affirmative action reports to include information on contracts to minority businesses

UNLAWFUL EMPLOYMENT DISCRIMINATION BECAUSE OF RACE, RELIGION,

COLOR, SEX, NATIONAL ORIGIN, MARITAL STATUS OR AGE

659A.029Â  ÂBecause of sexÂ defined for ORS 659A.030

659A.030Â  Discrimination because of race, religion, color, sex, national origin, marital status or age prohibited

UNLAWFUL EMPLOYMENT DISCRIMINATION AGAINST INJURED WORKERS

(Unlawful Discrimination Against Injured Workers)

659A.040Â  Discrimination against worker applying for workersÂ compensation benefits prohibited

659A.043Â  Reinstatement of injured worker to former position; certificate evidencing ability to work; effect of collective bargaining agreement; termination of right to reinstatement; when reinstatement right terminates

659A.046Â  Reemployment of injured worker in other available and suitable work; termination of right to reemployment; effect of collective bargaining agreement

659A.049Â  Rights of reinstatement and reemployment protected

659A.052Â  Reemployment rights of injured state workers; rules

(Benefits for Injured State Workers and Covered Dependents)

659A.060Â  Definitions for ORS 659A.060 to 659A.069

659A.063Â  State to continue group health benefits for injured worker and covered dependents; when ended

659A.066Â  Worker may continue benefits after employerÂs obligation ends

659A.069Â  Discrimination against state worker applying for benefits under ORS 659A.060 to 659A.069 prohibited

UNLAWFUL DISCRIMINATION AGAINST DISABLED PERSONS

659A.100Â  Definitions for ORS 659A.100 to 659A.145

659A.103Â  Policy

659A.106Â  Employers to whom ORS 659A.100 to 659A.145 apply

659A.109Â  Discrimination against worker for using procedures in ORS 659A.100 to 659A.145 prohibited

659A.112Â  Discrimination against disabled person in employment prohibited

659A.115Â  Qualification for position

659A.118Â  Reasonable accommodation

659A.121Â  Undue hardship

659A.124Â  Illegal use of drugs

659A.127Â  Permitted employer action

659A.130Â  Conditions that do not constitute impairment

659A.133Â  Medical examinations and inquiries of job applicants

659A.136Â  Medical examinations and inquiries of employees

659A.139Â  Construction of ORS 659A.112 to 659A.139

659A.142Â  Discrimination against disabled persons by employment agency, labor organization, place of public accommodation or state government prohibited; mental disorder treatment not evidence of inability to manage property

659A.145Â  Discrimination against disabled persons in real property transactions prohibited; advertising discriminatory preference prohibited; when necessary modification to be allowed; assisting discriminatory practices prohibited

FAMILY LEAVE

659A.150Â  Definitions for ORS 659A.150 to 659A.186

659A.153Â  Covered employers

659A.156Â  Eligible employees; exceptions

659A.159Â  Purposes for which family leave may be taken

659A.162Â  Length of leave; conditions; rules

659A.165Â  Notice to employer

659A.168Â  Medical verification and scheduling of treatment

659A.171Â  Job protection; benefits

659A.174Â  Use of paid leave

659A.177Â  Special rules for teachers

659A.180Â  Postings by employer

659A.183Â  Denying family leave to eligible employee prohibited

659A.186Â  Exclusivity of provisions; construction

LEAVE TO ATTEND CRIMINAL PROCEEDING

659A.190Â  Definitions for ORS 659A.190 to 659A.198

659A.192Â  Leave to attend criminal proceeding; undue hardship on employer; scheduling criminal proceeding

659A.194Â  Denying leave to employee prohibited; civil action

659A.196Â  Notice to employer; records confidential

659A.198Â  Use of paid leave

WHISTLEBLOWING

(Disclosures by Public Employees)

659A.200Â  Definitions for ORS 659A.200 to 659A.224

659A.203Â  Prohibited conduct by public employer

659A.206Â  Effect on public employerÂs authority over employees

659A.209Â  Effect on public record disclosures

659A.212Â  Policy on cooperation with law enforcement officials; duty to report person subject to warrant for arrest

659A.215Â  Remedies not exclusive

659A.218Â  Disclosure of employeeÂs name without consent prohibited

659A.221Â  Uniform application to all public employers; optional procedure for disclosures; rules

659A.224Â  Short title

(Initiating or Aiding Administrative, Criminal or Civil Proceeding)

659A.230Â  Discrimination for initiating or aiding in criminal or civil proceedings prohibited; remedies not exclusive

659A.233Â  Discrimination for reporting certain violations or testifying at unemployment compensation hearing prohibited

(Legislative Testimony)

659A.236Â  Discrimination for testifying before Legislative Assembly, committee or task force prohibited

UNLAWFUL EMPLOYMENT DISCRIMINATION RELATING TO EMPLOYEE HOUSING

659A.250Â  Definitions for ORS 659A.250 to 659A.262

659A.253Â  Restriction of access to employee housing owned or controlled by employer prohibited; telephone accessibility

659A.256Â  Regulations by employers concerning use and occupancy of employee housing; requirements; notice

659A.259Â  Eviction from employee housing or discrimination against employee for reporting violations of ORS 659A.250 to 659A.262 prohibited; enforcement

659A.262Â  Warrant on behalf of person entitled to access to housing; vacation of warrant; rules

MISCELLANEOUS UNLAWFUL EMPLOYMENT DISCRIMINATION

(Prohibited Testing)

659A.300Â  Requiring breathalyzer, polygraph, psychological stress or brain-wave test or genetic test prohibited; exceptions

659A.303Â  Employer prohibited from obtaining, seeking to obtain or using genetic information; remedies

659A.306Â  Requiring employee to pay for medical examination as condition of continued employment prohibited; exceptions

(Miscellaneous Provisions)

659A.309Â  Discrimination solely because of employment of another family member prohibited; exceptions

659A.312Â  Leave of absence to donate bone marrow; verification by employer

659A.315Â  Restricting use of tobacco in nonworking hours prohibited; exceptions

659A.318Â  Discrimination relating to academic degree in theology or religious occupations prohibited

659A.321Â  Seniority systems and benefit plans not unlawful employment practices

UNLAWFUL DISCRIMINATION IN PUBLIC ACCOMMODATIONS

659A.400Â  Place of public accommodation defined

659A.403Â  Discrimination in place of public accommodation prohibited

659A.406Â  Aiding or abetting certain discrimination prohibited

659A.409Â  Notice that discrimination will be made in place of public accommodation prohibited; age exceptions

UNLAWFUL DISCRIMINATION IN REAL PROPERTY TRANSACTIONS

659A.420Â  ÂPurchaserÂ defined for ORS 659A.421

659A.421Â  Discrimination in selling, renting or leasing real property prohibited

659A.424Â  Violation of ORS 659A.145 or 659A.421

ADMINISTRATIVE ACTIONS FOR UNLAWFUL DISCRIMINATION

(Enforcement Powers of Bureau of Labor and Industries)

659A.800Â  Elimination and prevention of discrimination by Bureau of Labor and Industries; subpoenas

659A.805Â  Rules for carrying out ORS chapter 659A

659A.810Â  Willful interference with administration of law and violation of orders of commissioner prohibited

659A.815Â  Advisory agencies and intergroup-relations councils

(Complaint, Investigation and Hearing Procedures)

659A.820Â  Complaints

659A.825Â  Complaints filed by Attorney General or commissioner; temporary cease and desist orders in certain cases

659A.830Â  Authority of commissioner

659A.835Â  Investigation; finding of substantial evidence

659A.840Â  Settlement

659A.845Â  Formal charges

659A.850Â  Hearing; orders

659A.855Â  Civil penalty for certain complaints filed by commissioner

659A.860Â  Settlement agreements and orders

659A.865Â  Retaliatory action prohibited

CIVIL ACTIONS FOR UNLAWFUL DISCRIMINATION

659A.870Â  Election of remedies

659A.875Â  Time limitations

659A.880Â  Ninety-day notice

659A.885Â  Civil action

659A.890Â  Civil action for violation of ORS 659A.865

PENALTIES

659A.990Â  Penalties

DEFINITIONS

Â Â Â Â Â  659A.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBureauÂ means the Bureau of Labor and Industries.

Â Â Â Â Â  (2) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (3) ÂEmployeeÂ does not include any individual employed by the individualÂs parents, spouse or child or in the domestic service of any person.

Â Â Â Â Â  (4) ÂEmployerÂ means any person who in this state, directly or through an agent, engages or uses the personal service of one or more employees, reserving the right to control the means by which such service is or will be performed.

Â Â Â Â Â  (5) ÂEmployment agencyÂ includes any person undertaking to procure employees or opportunities to work.

Â Â Â Â Â  (6)(a) ÂFamilial statusÂ means the relationship between one or more individuals who have not attained 18 years of age and who are domiciled with:

Â Â Â Â Â  (A) A parent or another person having legal custody of the individual; or

Â Â Â Â Â  (B) The designee of the parent or other person having such custody, with the written permission of the parent or other person.

Â Â Â Â Â  (b) ÂFamilial statusÂ includes any individual, regardless of age or domicile, who is pregnant or is in the process of securing legal custody of an individual who has not attained 18 years of age.

Â Â Â Â Â  (7) ÂLabor organizationÂ includes any organization which is constituted for the purpose, in whole or in part, of collective bargaining or in dealing with employers concerning grievances, terms or conditions of employment or of other mutual aid or protection in connection with employees.

Â Â Â Â Â  (8) ÂNational originÂ includes ancestry.

Â Â Â Â Â  (9) ÂPersonÂ includes one or more individuals, partnerships, associations, labor organizations, limited liability companies, joint stock companies, corporations, legal representatives, trustees, trustees in bankruptcy or receivers. ÂPersonÂ also includes a public body as defined in ORS 30.260.

Â Â Â Â Â  (10) ÂRespondentÂ means any person against whom a complaint or charge of an unlawful practice is filed with the commissioner or whose name has been added to such complaint or charge pursuant to ORS 659A.835.

Â Â Â Â Â  (11) ÂUnlawful employment practiceÂ means a practice specifically denominated as an unlawful employment practice in this chapter. ÂUnlawful employment practiceÂ includes a practice that is specifically denominated in another statute of this state as an unlawful employment practice and that is specifically made subject to enforcement under this chapter.

Â Â Â Â Â  (12) ÂUnlawful practiceÂ means any unlawful employment practice or any other practice specifically denominated as an unlawful practice in this chapter. ÂUnlawful practiceÂ includes a practice that is specifically denominated in another statute of this state as an unlawful practice and that is specifically made subject to enforcement under this chapter, or a practice that violates a rule adopted by the commissioner for the enforcement of the provisions of this chapter. [2001 c.621 Â§1]

PURPOSE AND POLICY

Â Â Â Â Â  659A.003 Purpose of ORS chapter 659A. The purpose of this chapter is to encourage the fullest utilization of the available workforce by removing arbitrary standards of race, religion, color, sex, marital status, national origin or age as a barrier to employment of the inhabitants of this state, and to ensure the human dignity of all people within this state and protect their health, safety and morals from the consequences of intergroup hostility, tensions and practices of discrimination of any kind based on race, religion, color, sex, marital status or national origin. To accomplish this purpose, the Legislative Assembly intends by this chapter to provide:

Â Â Â Â Â  (1) A program of public education calculated to eliminate attitudes upon which practices of discrimination because of race, religion, color, sex, marital status or national origin are based.

Â Â Â Â Â  (2) An adequate remedy for persons aggrieved by certain acts of discrimination because of race, religion, color, sex, marital status or national origin or unreasonable acts of discrimination in employment based upon age.

Â Â Â Â Â  (3) An adequate administrative machinery for the orderly resolution of complaints of discrimination through a procedure involving investigation, conference, conciliation and persuasion, to encourage the use in good faith of such machinery by all parties to a complaint of discrimination and to discourage unilateral action that makes moot the outcome of final administrative or judicial determination on the merits of such a complaint. [Formerly 659.022; 2005 c.22 Â§467]

Â Â Â Â Â  659A.006 Declaration of policy against discrimination; opportunity to obtain employment without discrimination recognized as a civil right; exception of religious group. (1) It is declared to be the public policy of Oregon that practices of discrimination against any of its inhabitants because of race, religion, color, sex, marital status, national origin, age or disability are a matter of state concern and that such discrimination threatens not only the rights and privileges of its inhabitants but menaces the institutions and foundation of a free democratic state.

Â Â Â Â Â  (2) The opportunity to obtain employment without discrimination because of race, religion, color, sex, marital status, national origin, age or disability hereby is recognized as and declared to be a civil right. However, this section shall not be construed to prevent a bona fide church or sectarian religious institution, including but not limited to a school, hospital or church camp, from preferring an employee or applicant for employment of one religious sect or persuasion over another when:

Â Â Â Â Â  (a) That religious sect or persuasion to which the employee or applicant belongs is the same as that of such church or institution;

Â Â Â Â Â  (b) In the opinion of such bona fide church or sectarian religious institution, such a preference will best serve the purposes of such church or institution; and

Â Â Â Â Â  (c) The employment involved is closely connected with or related to the primary purposes of the church or institution and is not connected with a commercial or business activity which has no necessary relationship to the church or institution, or to its primary purposes. [Formerly 659.020]

Â Â Â Â Â  659A.009 Declaration of policy against discrimination in employment because of age. It is declared to be the public policy of Oregon that the available workforce should be utilized to the fullest extent possible. To this end, the abilities of an individual, and not any arbitrary standards that discriminate against an individual solely because of age, should be the measure of the individualÂs fitness and qualification for employment. [Formerly 659.015; 2005 c.22 Â§468]

Â Â Â Â Â  659A.012 State agencies to carry out policy against discrimination in employment; evaluation of supervisors; affirmative action reports. (1) To achieve the public policy of the State of Oregon for persons in the state to attain employment and advancement without discrimination because of race, religion, color, sex, marital status, national origin, disability or age, every state agency shall be required to include in the evaluation of all management personnel the managerÂs or supervisorÂs effectiveness in achieving affirmative action objectives as a key consideration of the managerÂs or supervisorÂs performance.

Â Â Â Â Â  (2) To achieve the public policy of the State of Oregon for persons in the state to attain employment and advancement without discrimination because of race, religion, color, sex, marital status, national origin, age or disability, every state agency shall be required to present the affirmative action objectives and performance of that agency of the current biennium and those for the following biennium to the Governor of the State of Oregon and to the Legislative Assembly. These plans shall be reviewed as part of the budget review process. [Formerly 659.025]

Â Â Â Â Â  659A.015 Affirmative action reports to include information on contracts to minority businesses. In carrying out the policy of affirmative action, every state agency shall include in its affirmative action reports under ORS 659A.012 information concerning its awards of construction, service and personal service contracts awarded to minority businesses. [Formerly 659.027]

UNLAWFUL EMPLOYMENT DISCRIMINATION BECAUSE OF RACE, RELIGION, COLOR, SEX, NATIONAL ORIGIN, MARITAL STATUS OR AGE

Â Â Â Â Â  659A.029 ÂBecause of sexÂ defined for ORS 659A.030. For purposes of ORS 659A.030, the phrase Âbecause of sexÂ includes, but is not limited to, because of pregnancy, childbirth and related medical conditions or occurrences. Women affected by pregnancy, childbirth or related medical conditions or occurrences shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work by reason of physical condition, and nothing in this section shall be interpreted to permit otherwise. [Formerly 659.029]

Â Â Â Â Â  659A.030 Discrimination because of race, religion, color, sex, national origin, marital status or age prohibited. (1) It is an unlawful employment practice:

Â Â Â Â Â  (a) For an employer, because of an individualÂs race, religion, color, sex, national origin, marital status or age if the individual is 18 years of age or older or because of the race, religion, color, sex, national origin, marital status or age of any other person with whom the individual associates, or because of a juvenile record, that has been expunged pursuant to ORS 419A.260 and 419A.262, of any individual, to refuse to hire or employ or to bar or discharge from employment such individual. However, discrimination is not an unlawful employment practice if such discrimination results from a bona fide occupational requirement reasonably necessary to the normal operation of the employerÂs business.

Â Â Â Â Â  (b) For an employer, because of an individualÂs race, religion, color, sex, national origin, marital status or age if the individual is 18 years of age or older, or because of the race, religion, color, sex, national origin, marital status or age of any other person with whom the individual associates, or because of a juvenile record, that has been expunged pursuant to ORS 419A.260 and 419A.262, of any individual, to discriminate against such individual in compensation or in terms, conditions or privileges of employment.

Â Â Â Â Â  (c) For a labor organization, because of an individualÂs race, religion, color, sex, national origin, marital status or age if the individual is 18 years of age or older or because of a juvenile record, that has been expunged pursuant to ORS 419A.260 and 419A.262, of any individual to exclude or to expel from its membership such individual or to discriminate in any way against any such individual or any other person.

Â Â Â Â Â  (d) For any employer or employment agency to print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment or to make any inquiry in connection with prospective employment which expresses directly or indirectly any limitation, specification or discrimination as to an individualÂs race, religion, color, sex, national origin, marital status or age if the individual is 18 years of age or older or on the basis of an expunged juvenile record, or any intent to make any such limitation, specification or discrimination, unless based upon a bona fide occupational qualification. But identifying employees according to race, religion, color, sex, national origin, marital status, or age does not violate this section unless the Commissioner of the Bureau of Labor and Industries, after a hearing conducted pursuant to ORS 659A.805, determines that such a designation expresses an intent to limit, specify or discriminate on the basis of race, religion, color, sex, national origin, marital status or age.

Â Â Â Â Â  (e) For an employment agency to classify or refer for employment, or to fail or refuse to refer for employment, or otherwise to discriminate against any individual:

Â Â Â Â Â  (A) On the basis of the individualÂs race, color, national origin, sex, religion, marital status or age, if the individual is 18 years of age or older;

Â Â Â Â Â  (B) Because of the race, color, national origin, sex, religion, marital status or age of any other person with whom the individual associates; or

Â Â Â Â Â  (C) Because of a juvenile record, that has been expunged pursuant to ORS 419A.260 and 419A.262.

However, it is not an unlawful employment practice for an employment agency to classify or refer for employment any individual where such classification or referral results from a bona fide occupational requirement reasonably necessary to the normal operation of the employerÂs business.

Â Â Â Â Â  (f) For any person to discharge, expel or otherwise discriminate against any other person because that other person has opposed any unlawful practice, or because that other person has filed a complaint, testified or assisted in any proceeding under this chapter or has attempted to do so.

Â Â Â Â Â  (g) For any person, whether an employer or an employee, to aid, abet, incite, compel or coerce the doing of any of the acts forbidden under this chapter or to attempt to do so.

Â Â Â Â Â  (2) The provisions of this section apply to an apprentice under ORS 660.002 to 660.210, but the selection of an apprentice on the basis of the ability to complete the required apprenticeship training before attaining the age of 70 years is not an unlawful employment practice. The commissioner shall administer this section with respect to apprentices under ORS 660.002 to 660.210 equally with regard to all employees and labor organizations.

Â Â Â Â Â  (3) The compulsory retirement of employees required by law at any age is not an unlawful employment practice if lawful under federal law.

Â Â Â Â Â  (4)(a) It is not an unlawful employment practice for an employer or labor organization to provide or make financial provision for child care services of a custodial or other nature to its employees or members who are responsible for a minor child.

Â Â Â Â Â  (b) As used in this subsection, Âresponsible for a minor childÂ means having custody or legal guardianship of a minor child or acting in loco parentis to the child. [Formerly 659.030]

UNLAWFUL EMPLOYMENT DISCRIMINATION AGAINST INJURED WORKERS

(Unlawful Discrimination Against Injured Workers)

Â Â Â Â Â  659A.040 Discrimination against worker applying for workersÂ compensation benefits prohibited. (1) It is an unlawful employment practice for an employer to discriminate against a worker with respect to hire or tenure or any term or condition of employment because the worker has applied for benefits or invoked or utilized the procedures provided for in ORS chapter 656 or has given testimony under the provisions of those laws.

Â Â Â Â Â  (2) This section applies only to employers who employ six or more persons. [2001 c.621 Â§32]

Â Â Â Â Â  659A.043 Reinstatement of injured worker to former position; certificate evidencing ability to work; effect of collective bargaining agreement; termination of right to reinstatement; when reinstatement right terminates. (1) A worker who has sustained a compensable injury shall be reinstated by the workerÂs employer to the workerÂs former position of employment upon demand for such reinstatement, if the position exists and is available and the worker is not disabled from performing the duties of such position. A workerÂs former position is available even if that position has been filled by a replacement while the injured worker was absent. If the former position is not available, the worker shall be reinstated in any other existing position that is vacant and suitable. A certificate by the attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 that the physician or nurse practitioner approves the workerÂs return to the workerÂs regular employment or other suitable employment shall be prima facie evidence that the worker is able to perform such duties.

Â Â Â Â Â  (2) Such right of reemployment shall be subject to the provisions for seniority rights and other employment restrictions contained in a valid collective bargaining agreement between the employer and a representative of the employerÂs employees.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) The right to reinstatement to the workerÂs former position under this section terminates when whichever of the following events first occurs:

Â Â Â Â Â  (A) A medical determination by the attending physician or, after an appeal of such determination to a medical arbiter or panel of medical arbiters pursuant to ORS chapter 656, has been made that the worker cannot return to the former position of employment.

Â Â Â Â Â  (B) The worker is eligible and participates in vocational assistance under ORS 656.340.

Â Â Â Â Â  (C) The worker accepts suitable employment with another employer after becoming medically stationary.

Â Â Â Â Â  (D) The worker refuses a bona fide offer from the employer of light duty or modified employment that is suitable prior to becoming medically stationary.

Â Â Â Â Â  (E) Seven days elapse from the date that the worker is notified by the insurer or self-insured employer by certified mail that the workerÂs attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 has released the worker for employment unless the worker requests reinstatement within that time period.

Â Â Â Â Â  (F) Three years elapse from the date of injury.

Â Â Â Â Â  (b) The right to reinstatement under this section does not apply to:

Â Â Â Â Â  (A) A worker hired on a temporary basis as a replacement for an injured worker.

Â Â Â Â Â  (B) A seasonal worker employed to perform less than six monthsÂ work in a calendar year.

Â Â Â Â Â  (C) A worker whose employment at the time of injury resulted from referral from a hiring hall operating pursuant to a collective bargaining agreement.

Â Â Â Â Â  (D) A worker whose employer employs 20 or fewer workers at the time of the workerÂs injury and at the time of the workerÂs demand for reinstatement.

Â Â Â Â Â  (4) Any violation of this section is an unlawful employment practice. [Formerly 659.415; 2003 c.811 Â§21; 2005 c.22 Â§469]

Â Â Â Â Â  Note: The amendments to 659A.043 by section 22, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, including amendments by section 470, chapter 22, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  659A.043. (1) A worker who has sustained a compensable injury shall be reinstated by the workerÂs employer to the workerÂs former position of employment upon demand for such reinstatement, if the position exists and is available and the worker is not disabled from performing the duties of such position. A workerÂs former position is available even if that position has been filled by a replacement while the injured worker was absent. If the former position is not available, the worker shall be reinstated in any other existing position that is vacant and suitable. A certificate by the attending physician that the physician approves the workerÂs return to the workerÂs regular employment or other suitable employment shall be prima facie evidence that the worker is able to perform such duties.

Â Â Â Â Â  (2) Such right of reemployment shall be subject to the provisions for seniority rights and other employment restrictions contained in a valid collective bargaining agreement between the employer and a representative of the employerÂs employees.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) The right to reinstatement to the workerÂs former position under this section terminates when whichever of the following events first occurs:

Â Â Â Â Â  (A) A medical determination by the attending physician or, after an appeal of such determination to a medical arbiter or panel of medical arbiters pursuant to ORS chapter 656, has been made that the worker cannot return to the former position of employment.

Â Â Â Â Â  (B) The worker is eligible and participates in vocational assistance under ORS 656.340.

Â Â Â Â Â  (C) The worker accepts suitable employment with another employer after becoming medically stationary.

Â Â Â Â Â  (D) The worker refuses a bona fide offer from the employer of light duty or modified employment that is suitable prior to becoming medically stationary.

Â Â Â Â Â  (E) Seven days elapse from the date that the worker is notified by the insurer or self-insured employer by certified mail that the workerÂs attending physician has released the worker for employment unless the worker requests reinstatement within that time period.

Â Â Â Â Â  (F) Three years elapse from the date of injury.

Â Â Â Â Â  (b) The right to reinstatement under this section does not apply to:

Â Â Â Â Â  (A) A worker hired on a temporary basis as a replacement for an injured worker.

Â Â Â Â Â  (B) A seasonal worker employed to perform less than six monthsÂ work in a calendar year.

Â Â Â Â Â  (C) A worker whose employment at the time of injury resulted from referral from a hiring hall operating pursuant to a collective bargaining agreement.

Â Â Â Â Â  (D) A worker whose employer employs 20 or fewer workers at the time of the workerÂs injury and at the time of the workerÂs demand for reinstatement.

Â Â Â Â Â  (4) Any violation of this section is an unlawful employment practice.

Â Â Â Â Â  659A.046 Reemployment of injured worker in other available and suitable work; termination of right to reemployment; effect of collective bargaining agreement. (1) A worker who has sustained a compensable injury and is disabled from performing the duties of the workerÂs former regular employment shall, upon demand, be reemployed by the workerÂs employer at employment which is available and suitable.

Â Â Â Â Â  (2) A certificate of the workerÂs attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 that the worker is able to perform described types of work shall be prima facie evidence of such ability.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the right to reemployment under this section terminates when whichever of the following events first occurs:

Â Â Â Â Â  (a) The worker cannot return to reemployment at any position with the employer either by determination of the attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 or upon appeal of that determination, by determination of a medical arbiter or panel of medical arbiters pursuant to ORS chapter 656.

Â Â Â Â Â  (b) The worker is eligible and participates in vocational assistance under ORS 656.340.

Â Â Â Â Â  (c) The worker accepts suitable employment with another employer after becoming medically stationary.

Â Â Â Â Â  (d) The worker refuses a bona fide offer from the employer of light duty or modified employment that is suitable prior to becoming medically stationary.

Â Â Â Â Â  (e) Seven days elapse from the date that the worker is notified by the insurer or self-insured employer by certified mail that the workerÂs attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 has released the worker for reemployment unless the worker requests reemployment within that time period.

Â Â Â Â Â  (f) Three years elapse from the date of injury.

Â Â Â Â Â  (4) Such right of reemployment shall be subject to the provisions for seniority rights and other employment restrictions contained in a valid collective bargaining agreement between the employer and a representative of the employerÂs employees.

Â Â Â Â Â  (5) Any violation of this section is an unlawful employment practice.

Â Â Â Â Â  (6) This section applies only to employers who employ six or more persons. [Formerly 659.420; 2003 c.811 Â§23]

Â Â Â Â Â  Note: The amendments to 659A.046 by section 24, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  659A.046. (1) A worker who has sustained a compensable injury and is disabled from performing the duties of the workerÂs former regular employment shall, upon demand, be reemployed by the workerÂs employer at employment which is available and suitable.

Â Â Â Â Â  (2) A certificate of the workerÂs attending physician that the worker is able to perform described types of work shall be prima facie evidence of such ability.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the right to reemployment under this section terminates when whichever of the following events first occurs:

Â Â Â Â Â  (a) The worker cannot return to reemployment at any position with the employer either by determination of the attending physician or upon appeal of that determination, by determination of a medical arbiter or panel of medical arbiters pursuant to ORS chapter 656.

Â Â Â Â Â  (b) The worker is eligible and participates in vocational assistance under ORS 656.340.

Â Â Â Â Â  (c) The worker accepts suitable employment with another employer after becoming medically stationary.

Â Â Â Â Â  (d) The worker refuses a bona fide offer from the employer of light duty or modified employment that is suitable prior to becoming medically stationary.

Â Â Â Â Â  (e) Seven days elapse from the date that the worker is notified by the insurer or self-insured employer by certified mail that the workerÂs attending physician has released the worker for reemployment unless the worker requests reemployment within that time period.

Â Â Â Â Â  (f) Three years elapse from the date of injury.

Â Â Â Â Â  (4) Such right of reemployment shall be subject to the provisions for seniority rights and other employment restrictions contained in a valid collective bargaining agreement between the employer and a representative of the employerÂs employees.

Â Â Â Â Â  (5) Any violation of this section is an unlawful employment practice.

Â Â Â Â Â  (6) This section applies only to employers who employ six or more persons.

Â Â Â Â Â  659A.049 Rights of reinstatement and reemployment protected. The rights of reinstatement afforded by ORS 659A.043 and 659A.046 shall not be forfeited if the worker refuses to return to the workerÂs regular or other offered employment without release to such employment by the workerÂs attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245. [Formerly 659.417; 2003 c.811 Â§25]

Â Â Â Â Â  Note: The amendments to 659A.049 by section 26, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  659A.049. The rights of reinstatement afforded by ORS 659A.043 and 659A.046 shall not be forfeited if the worker refuses to return to the workerÂs regular or other offered employment without release to such employment by the workerÂs attending physician.

Â Â Â Â Â  659A.052 Reemployment rights of injured state workers; rules. (1) For the purpose of administration of ORS 659A.043 and 659A.046:

Â Â Â Â Â  (a) An injured worker employed at the time of injury by any agency in the legislative department of the government of this state shall have the right to reinstatement or reemployment at any available and suitable position in any agency in the legislative department.

Â Â Â Â Â  (b) An injured worker employed at the time of injury by any agency in the judicial department of the government of this state shall have the right to reinstatement or reemployment at any available and suitable position in any agency in the judicial department.

Â Â Â Â Â  (c) An injured worker employed at the time of injury by any agency of the executive or administrative department of the government of this state shall have the right to reinstatement or reemployment at any available and suitable position in any agency of the executive or administrative department.

Â Â Â Â Â  (2) Notwithstanding ORS 659A.043 and 659A.046, an injured worker referred to in subsection (1) of this section has preference for entry level and light duty assignments with agencies described in subsection (1) of this section. In accordance with the provisions of ORS chapter 183, any agency referred to in subsection (1) of this section may adopt rules to define entry level and light duty assignments. However, the rulemaking power for all agencies referred to in subsection (1)(c) of this section shall be exercised by the Administrator of the Personnel Division.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 240, the Administrator of the Personnel Division may compel compliance with this section and ORS 659A.043 and 659A.046 by any agency referred to in subsection (1)(c) of this section. [Formerly 659.412; 2005 c.22 Â§471]

(Benefits for Injured State Workers and Covered Dependents)

Â Â Â Â Â  659A.060 Definitions for ORS 659A.060 to 659A.069. As used in ORS 659A.060 to 659A.069, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGroup health benefitsÂ means that form of health benefits provided by the State of Oregon to cover groups of employees, with or without one or more members of their families or one or more dependents. The group health benefits which are continued under ORS 659A.060 to 659A.069 shall be the same as the worker and the workerÂs dependents had immediately prior to the injury or illness, and includes, but is not limited to, medical care, dental care, vision care or prescription drug coverage, or any combination thereof, that the worker had elected prior to the injury or illness. If the plan elected prior to the injury or illness is no longer available, the worker shall have the same plan selection rights as do active employees.

Â Â Â Â Â  (2) ÂWorkerÂ means any state employee who has filed a workersÂ compensation claim pursuant to ORS chapter 656. [Formerly 659.450]

Â Â Â Â Â  659A.063 State to continue group health benefits for injured worker and covered dependents; when ended. (1) The State of Oregon shall cause group health benefits to continue in effect with respect to that worker and any covered dependents or family members by timely payment of the premium that includes the contribution due from the state under the applicable benefit plan, subject to any premium contribution due from the worker that the worker paid before the occurrence of the injury or illness. If the premium increases or decreases, the State of Oregon and worker contributions shall be adjusted to remain consistent with similarly situated active employees. The State of Oregon shall continue the workerÂs health benefits in effect until whichever of the following events occurs first:

Â Â Â Â Â  (a) The workerÂs attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 has determined the worker to be medically stationary and a notice of closure has been entered;

Â Â Â Â Â  (b) The worker returns to work for the State of Oregon, after a period of continued coverage under this section, and satisfies any probationary or minimum work requirement to be eligible for group health benefits;

Â Â Â Â Â  (c) The worker takes full or part-time employment with another employer that is comparable in terms of the number of hours per week the worker was employed with the State of Oregon or the worker retires;

Â Â Â Â Â  (d) Twelve months have elapsed since the date the State of Oregon received notice that the worker filed a workersÂ compensation claim pursuant to ORS chapter 656;

Â Â Â Â Â  (e) The claim is denied and the claimant fails to appeal within the time provided by ORS 656.319 or the WorkersÂ Compensation Board or a workersÂ compensation hearings referee or a court issues an order finding the claim is not compensable;

Â Â Â Â Â  (f) The worker does not pay the required premium or portion thereof in a timely manner in accordance with the terms and conditions under this section;

Â Â Â Â Â  (g) The worker elects to discontinue coverage under this section and notifies the State of Oregon in writing of this election;

Â Â Â Â Â  (h) The workerÂs attending physician or a nurse practitioner authorized to provide compensable medical services under ORS 656.245 has released the worker to modified or regular work, the work has been offered to the worker and the worker refuses to return to work; or

Â Â Â Â Â  (i) The worker has been terminated from employment for reasons unrelated to the workersÂ compensation claim.

Â Â Â Â Â  (2) If the workersÂ compensation claim of a worker for whom health benefits are provided pursuant to subsection (1) of this section is denied and the worker does not appeal or the worker appeals and does not prevail, the State of Oregon may recover from the worker the amount of the premiums plus interest at the rate authorized by ORS 82.010. The State of Oregon may recover the payments through a payroll deduction not to exceed 10 percent of gross pay for each pay period.

Â Â Â Â Â  (3) The State of Oregon shall notify the worker of the provisions of ORS 659A.060 to 659A.069, and of the remedies available for breaches of ORS 659A.060 to 659A.069, within a reasonable time after the State of Oregon receives notice that the worker will be absent from work as a result of an injury or illness for which a workersÂ compensation claim has been filed pursuant to ORS chapter 656. The notice from the State of Oregon shall include the terms and conditions of the continuation of health benefits and what events will terminate the coverage.

Â Â Â Â Â  (4) If the worker fails to make timely payment of any premium contribution owing, the State of Oregon shall notify the worker of impending cancellation of the health benefits and provide the worker with 30 days to pay the required premium prior to canceling the policy.

Â Â Â Â Â  (5) It is an unlawful employment practice for the State of Oregon to discriminate against a worker, as defined in ORS 659A.060, by terminating the workerÂs group health benefits while that worker is absent from the place of employment as a result of an injury or illness for which a workersÂ compensation claim has been filed pursuant to ORS chapter 656, except as provided for in this section. [Formerly 659.455; 2003 c.811 Â§27]

Â Â Â Â Â  Note: The amendments to 659A.063 by section 28, chapter 811, Oregon Laws 2003, become operative January 2, 2008. See section 32, chapter 811, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  659A.063. (1) The State of Oregon shall cause group health benefits to continue in effect with respect to that worker and any covered dependents or family members by timely payment of the premium that includes the contribution due from the state under the applicable benefit plan, subject to any premium contribution due from the worker that the worker paid before the occurrence of the injury or illness. If the premium increases or decreases, the State of Oregon and worker contributions shall be adjusted to remain consistent with similarly situated active employees. The State of Oregon shall continue the workerÂs health benefits in effect until whichever of the following events occurs first:

Â Â Â Â Â  (a) The workerÂs attending physician has determined the worker to be medically stationary and a notice of closure has been entered;

Â Â Â Â Â  (b) The worker returns to work for the State of Oregon, after a period of continued coverage under this section, and satisfies any probationary or minimum work requirement to be eligible for group health benefits;

Â Â Â Â Â  (c) The worker takes full or part-time employment with another employer that is comparable in terms of the number of hours per week the worker was employed with the State of Oregon or the worker retires;

Â Â Â Â Â  (d) Twelve months have elapsed since the date the State of Oregon received notice that the worker filed a workersÂ compensation claim pursuant to ORS chapter 656;

Â Â Â Â Â  (e) The claim is denied and the claimant fails to appeal within the time provided by ORS 656.319 or the WorkersÂ Compensation Board or a workersÂ compensation hearings referee or a court issues an order finding the claim is not compensable;

Â Â Â Â Â  (f) The worker does not pay the required premium or portion thereof in a timely manner in accordance with the terms and conditions under this section;

Â Â Â Â Â  (g) The worker elects to discontinue coverage under this section and notifies the State of Oregon in writing of this election;

Â Â Â Â Â  (h) The workerÂs attending physician has released the worker to modified or regular work, the work has been offered to the worker and the worker refuses to return to work; or

Â Â Â Â Â  (i) The worker has been terminated from employment for reasons unrelated to the workersÂ compensation claim.

Â Â Â Â Â  (2) If the workersÂ compensation claim of a worker for whom health benefits are provided pursuant to subsection (1) of this section is denied and the worker does not appeal or the worker appeals and does not prevail, the State of Oregon may recover from the worker the amount of the premiums plus interest at the rate authorized by ORS 82.010. The State of Oregon may recover the payments through a payroll deduction not to exceed 10 percent of gross pay for each pay period.

Â Â Â Â Â  (3) The State of Oregon shall notify the worker of the provisions of ORS 659A.060 to 659A.069, and of the remedies available for breaches of ORS 659A.060 to 659A.069, within a reasonable time after the State of Oregon receives notice that the worker will be absent from work as a result of an injury or illness for which a workersÂ compensation claim has been filed pursuant to ORS chapter 656. The notice from the State of Oregon shall include the terms and conditions of the continuation of health benefits and what events will terminate the coverage.

Â Â Â Â Â  (4) If the worker fails to make timely payment of any premium contribution owing, the State of Oregon shall notify the worker of impending cancellation of the health benefits and provide the worker with 30 days to pay the required premium prior to canceling the policy.

Â Â Â Â Â  (5) It is an unlawful employment practice for the State of Oregon to discriminate against a worker, as defined in ORS 659A.060, by terminating the workerÂs group health benefits while that worker is absent from the place of employment as a result of an injury or illness for which a workersÂ compensation claim has been filed pursuant to ORS chapter 656, except as provided for in this section.

Â Â Â Â Â  659A.066 Worker may continue benefits after employerÂs obligation ends. If the State of OregonÂs obligation to continue paying premiums for health benefits under ORS 659A.063 expires or terminates, the worker may continue coverage by paying the entire premium pursuant to ORS 743.530. [Formerly 659.460]

Â Â Â Â Â  659A.069 Discrimination against state worker applying for benefits under ORS 659A.060 to 659A.069 prohibited. It is an unlawful employment practice for the State of Oregon to discriminate against a worker with respect to hire or tenure or any term or condition of employment because the worker has applied for benefits or invoked or utilized the procedures provided for in ORS 659A.060 to 659A.069 or has given testimony under the provisions of those laws. [2001 c.621 Â§34]

UNLAWFUL DISCRIMINATION AGAINST DISABLED PERSONS

Â Â Â Â Â  659A.100 Definitions for ORS 659A.100 to 659A.145. (1) As used in ORS 659A.100 to 659A.145, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂDisabled personÂ means an individual who has a physical or mental impairment that substantially limits one or more major life activities, has a record of such an impairment or is regarded as having such an impairment.

Â Â Â Â Â  (b) ÂDrugÂ means a controlled substance, as classified in schedules I through V of section 202 of the Controlled Substances Act, 21 U.S.C.A. 812, as amended, and as modified under ORS 475.035.

Â Â Â Â Â  (c) ÂIllegal use of drugsÂ means any use of drugs, the possession or distribution of which is unlawful under state law or under the Controlled Substances Act, 21 U.S.C.A. 812, as amended, but does not include the use of a drug taken under supervision of a licensed health care professional, or other uses authorized under the Controlled Substances Act or under other provisions of state or federal law.

Â Â Â Â Â  (d) ÂState governmentÂ has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂMajor life activityÂ includes but is not limited to self-care, ambulation, communication, transportation, education, socialization, employment and ability to acquire, rent or maintain property.

Â Â Â Â Â  (b) ÂHas a record of such an impairmentÂ means that the individual has a history of, or has been misclassified as having, a mental or physical impairment that substantially limits one or more major life activities.

Â Â Â Â Â  (c) ÂIs regarded as having such an impairmentÂ means that the individual:

Â Â Â Â Â  (A) Has a physical or mental impairment that does not substantially limit major life activities but is treated by an employer or supervisor as having such a limitation;

Â Â Â Â Â  (B) Has a physical or mental impairment that substantially limits major life activities only as a result of the attitude of others toward such impairment; or

Â Â Â Â Â  (C) Has none of the impairments described in subparagraph (A) or (B) of this paragraph, but is treated by an employer or supervisor as having a mental or physical impairment that substantially limits one or more major life activities.

Â Â Â Â Â  (d) ÂSubstantially limitsÂ means:

Â Â Â Â Â  (A) The impairment renders the individual unable to perform a major life activity that the average person in the general population can perform; or

Â Â Â Â Â  (B) The impairment significantly restricts the condition, manner or duration under which an individual can perform a particular major life activity as compared to the condition, manner or duration under which the average person in the general population can perform the same major life activity. [Formerly 659.400; 2003 c.254 Â§1]

Â Â Â Â Â  659A.103 Policy. (1) It is declared to be the public policy of Oregon to guarantee disabled persons the fullest possible participation in the social and economic life of the state, to engage in remunerative employment, to use and enjoy places of public accommodation, resort or amusement, to participate in and receive the benefits of the services, programs and activities of state government and to secure housing accommodations of their choice, without discrimination.

Â Â Â Â Â  (2) The right to otherwise lawful employment without discrimination because of disability where the reasonable demands of the position do not require such a distinction, and the right to use and enjoy places of public accommodation, resort or amusement, to participate in and receive the benefits of the services, programs and activities of state government and to purchase or rent property without discrimination because of disability, are hereby recognized and declared to be the rights of all the people of this state. It is hereby declared to be the policy of the State of Oregon to protect these rights and ORS 659A.100 to 659A.145 shall be construed to effectuate such policy. [Formerly 659.405; 2003 c.254 Â§2]

Â Â Â Â Â  659A.106 Employers to whom ORS 659A.100 to 659A.145 apply. The requirements of ORS 659A.100 to 659A.145 apply only to employers who employ six or more persons. The requirements of ORS 659A.100 to 659A.145 do not apply to the Oregon National Guard. [2001 c.621 Â§23]

Â Â Â Â Â  659A.109 Discrimination against worker for using procedures in ORS 659A.100 to 659A.145 prohibited. It is an unlawful employment practice for an employer to discriminate against a worker with respect to hire or tenure or any term or condition of employment because the worker has applied for benefits or invoked or utilized the procedures provided for in ORS 659A.100 to 659A.145 or has given testimony under the provisions of such sections. [Formerly 659.410]

Â Â Â Â Â  659A.112 Discrimination against disabled person in employment prohibited. (1) It is an unlawful employment practice for any employer to refuse to hire, employ or promote, to bar or discharge from employment or to discriminate in compensation or in terms, conditions or privileges of employment because an otherwise qualified person is a disabled person.

Â Â Â Â Â  (2) An employer violates subsection (1) of this section if the employer does any of the following:

Â Â Â Â Â  (a) The employer limits, segregates or classifies a job applicant or employee in a way that adversely affects the opportunities or status of the applicant or employee because the applicant or employee is a disabled person.

Â Â Â Â Â  (b) The employer participates in a contractual or other arrangement or relationship that has the effect of subjecting an otherwise qualified job applicant or employee who is a disabled person to the discrimination prohibited by ORS 659A.112 to 659A.139, including but not limited to participating in a relationship with an employment or referral agency, a labor union, an organization providing fringe benefits to an employee of the employer, or an organization providing training and apprenticeship programs.

Â Â Â Â Â  (c) The employer utilizes standards, criteria or methods of administration that have the effect of discrimination on the basis of disability, or that perpetuate the discrimination of others who are subject to common administrative control.

Â Â Â Â Â  (d) The employer excludes or otherwise denies equal jobs or benefits to an otherwise qualified person because the person is known to have a relationship or association with a disabled person.

Â Â Â Â Â  (e) The employer does not make reasonable accommodation to the known physical or mental limitations of an otherwise qualified disabled person who is a job applicant or employee, unless the employer can demonstrate that the accommodation would impose an undue hardship on the operation of the business of the employer.

Â Â Â Â Â  (f) The employer denies employment opportunities to a job applicant or employee who is an otherwise qualified disabled person, if the denial is based on the need of the employer to make reasonable accommodation to the physical or mental impairments of the employee or applicant.

Â Â Â Â Â  (g) The employer uses qualification standards, employment tests or other selection criteria that screen out or tend to screen out a disabled person or a class of disabled persons unless the standard, test or other selection criterion, as used by the employer, is shown to be job-related for the position in question and is consistent with business necessity.

Â Â Â Â Â  (h) The employer fails to select and administer tests relating to employment in the most effective manner to ensure that when the test is administered to a job applicant or employee who has a disability that impairs sensory, manual or speaking skills, the test results accurately reflect the skills, aptitude or other characteristics of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual or speaking skills of the employee or applicant. The provisions of this paragraph do not limit the ability of an employer to select or administer tests designed to measure sensory, manual or speaking skills of an employee or job applicant. [Formerly 659.436]

Â Â Â Â Â  659A.115 Qualification for position. For the purposes of ORS 659A.112, a disabled person is otherwise qualified for a position if the person, with or without reasonable accommodation, can perform the essential functions of the position. For the purpose of determining the essential functions of the position, due consideration shall be given to the employerÂs determination as to the essential functions of a position. If an employer has prepared a written description before advertising or interviewing applicants for a job, the position description shall be considered evidence of the essential functions of the job. [Formerly 659.437]

Â Â Â Â Â  659A.118 Reasonable accommodation. (1) For the purposes of ORS 659A.112, reasonable accommodation of an otherwise qualified disabled person may include:

Â Â Â Â Â  (a) Making existing facilities used by employees readily accessible to and usable by disabled persons.

Â Â Â Â Â  (b) Job restructuring, part-time or modified work schedules or reassignment to a vacant position.

Â Â Â Â Â  (c) Acquisition or modification of equipment or devices.

Â Â Â Â Â  (d) Appropriate adjustment or modification of examinations, training materials or policies.

Â Â Â Â Â  (e) The provision of qualified readers or interpreters.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 659A.100 to 659A.145, an employer may not be found to have engaged in an unlawful employment practice solely because the employer fails to provide reasonable accommodation to a person with a disability arising out of transsexualism. [Formerly 659.439]

Â Â Â Â Â  659A.121 Undue hardship. (1) For the purposes of ORS 659A.112, an accommodation imposes an undue hardship on the operation of the business of the employer if the accommodation requires significant difficulty or expense.

Â Â Â Â Â  (2) For the purpose of determining whether an accommodation requires significant difficulty or expense, the following factors shall be considered:

Â Â Â Â Â  (a) The nature and the cost of the accommodation needed.

Â Â Â Â Â  (b) The overall financial resources of the facility or facilities involved in the provision of the accommodation, the number of persons employed at the facility and the effect on expenses and resources or other impacts on the operation of the facility caused by the accommodation.

Â Â Â Â Â  (c) The overall financial resources of the employer, the overall size of the business of the employer with respect to the number of its employees and the number, type and location of the employerÂs facilities.

Â Â Â Â Â  (d) The type of operations conducted by the employer, including the composition, structure and functions of the workforce of the employer and the geographic separateness and administrative or fiscal relationship of the facility or facilities in question to the employer. [Formerly 659.440]

Â Â Â Â Â  659A.124 Illegal use of drugs. (1) Subject to the provisions of subsection (2) of this section, the protections of ORS 659A.112 do not apply to any job applicant or employee who is currently engaging in the illegal use of drugs if the employer takes action based on that conduct.

Â Â Â Â Â  (2) The protections of ORS 659A.112 apply to the following persons:

Â Â Â Â Â  (a) A person who has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs or has otherwise been rehabilitated successfully and is no longer engaging in the illegal use of drugs.

Â Â Â Â Â  (b) A person who is participating in a supervised rehabilitation program and is no longer engaging in the illegal use of drugs.

Â Â Â Â Â  (c) A person who is erroneously regarded as engaging in the illegal use of drugs.

Â Â Â Â Â  (3) An employer may adopt or administer reasonable policies or procedures, including but not limited to drug testing, designed to ensure that a person described in subsection (2)(a) or (b) of this section is no longer engaging in the illegal use of drugs. [Formerly 659.442]

Â Â Â Â Â  659A.127 Permitted employer action. ORS 659A.112 to 659A.139 do not affect the ability of an employer to do any of the following:

Â Â Â Â Â  (1) An employer may prohibit the transfer, offering, sale, purchase or illegal use of drugs at the workplace by any employee. An employer may prohibit possession of drugs except for drugs prescribed by a licensed health care professional.

Â Â Â Â Â  (2) An employer may prohibit the use of alcohol at the workplace by any employee.

Â Â Â Â Â  (3) An employer may require that employees not be under the influence of alcohol or illegally used drugs at the workplace.

Â Â Â Â Â  (4) An employer may require that employees behave in conformance with the requirements established under the federal Drug-Free Workplace Act of 1988.

Â Â Â Â Â  (5) An employer may hold an employee who engages in the illegal use of drugs or who is an alcoholic to the same qualification standards for employment, job performance and behavior to which the employer holds other employees, even if the unsatisfactory performance or behavior is related to the alcoholism of or the illegal use of drugs by the employee.

Â Â Â Â Â  (6) An employer may require that employees comply with all federal and state statutes and regulations regarding alcohol and the illegal use of drugs. [Formerly 659.444]

Â Â Â Â Â  659A.130 Conditions that do not constitute impairment. (1) For the purposes of ORS 659A.112 to 659A.139, homosexuality and bisexuality are not physical or mental impairments. A person who is homosexual or bisexual is not a disabled person for the purposes of ORS 659A.112 to 659A.139 solely by reason of being homosexual or bisexual.

Â Â Â Â Â  (2) For the purposes of ORS 659A.112 to 659A.139, the following conditions are not physical or mental impairments, and a person with one or more of the following conditions is not a disabled person for the purposes of ORS 659A.112 to 659A.139 solely by reason of that condition:

Â Â Â Â Â  (a) Transvestism, pedophilia, exhibitionism, voyeurism or other sexual behavior disorders.

Â Â Â Â Â  (b) Compulsive gambling, kleptomania or pyromania.

Â Â Â Â Â  (c) Psychoactive substance use disorders resulting from current illegal use of drugs. [Formerly 659.446]

Â Â Â Â Â  659A.133 Medical examinations and inquiries of job applicants. (1) Except as provided in this section, an employer violates ORS 659A.112 if the employer conducts a medical examination of a job applicant, makes inquiries of a job applicant as to whether the applicant is a disabled person or makes inquiries as to the nature or severity of any disability of the applicant.

Â Â Â Â Â  (2) An employer may make inquiries into the ability of a job applicant to perform job-related functions.

Â Â Â Â Â  (3) An employer may require a medical examination after an offer of employment has been made to a job applicant and before the commencement of the employment duties of the applicant, and condition the employment on the results of the examination, if the following conditions are met:

Â Â Â Â Â  (a) All persons entering the employ of the employer must be subject to the examination regardless of disability.

Â Â Â Â Â  (b) Information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except as follows:

Â Â Â Â Â  (A) Supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations.

Â Â Â Â Â  (B) First aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment.

Â Â Â Â Â  (C) Officers and employees of the Bureau of Labor and Industries investigating compliance with ORS 659A.112 to 659A.139 shall be provided relevant information on request.

Â Â Â Â Â  (c) The results of an examination authorized under this subsection may only be used in the manner provided for in ORS 659A.112 to 659A.139. [Formerly 659.447]

Â Â Â Â Â  659A.136 Medical examinations and inquiries of employees. (1) Except as provided in this section, an employer may not require that an employee submit to a medical examination, may not make inquiries of an employee as to whether the employee is a disabled person, and may not make inquiries of an employee as to the nature or severity of any disability of the employee, unless the examination or inquiry is shown to be job-related and consistent with business necessity.

Â Â Â Â Â  (2) An employer may conduct voluntary medical examinations, including voluntary medical histories, that are part of an employee health program available to employees at that work site. An employer may make inquiries into the ability of an employee to perform job-related functions.

Â Â Â Â Â  (3) Information obtained under subsection (2) of this section relating to the medical condition or history of any employee is subject to the same restrictions applicable to information acquired from medical examinations authorized under ORS 659A.133. [Formerly 659.448]

Â Â Â Â Â  659A.139 Construction of ORS 659A.112 to 659A.139. ORS 659A.112 to 659A.139 shall be construed to the extent possible in a manner that is consistent with any similar provisions of the federal Americans with Disabilities Act of 1990, as amended. [Formerly 659.449]

Â Â Â Â Â  659A.142 Discrimination against disabled persons by employment agency, labor organization, place of public accommodation or state government prohibited; mental disorder treatment not evidence of inability to manage property. (1) It is an unlawful employment practice for an employment agency to fail or refuse to refer for employment, or otherwise discriminate against, any individual because that individual is a disabled person, or to classify or refer for employment any individual because that individual is a disabled person.

Â Â Â Â Â  (2) It is an unlawful employment practice for a labor organization, because an individual is a disabled person, to exclude or to expel from its membership such individual or to discriminate in any way against such individual.

Â Â Â Â Â  (3) It is an unlawful practice for any place of public accommodation, resort or amusement as defined in ORS 659A.400, or any person acting on behalf of such place, to make any distinction, discrimination or restriction because a customer or patron is a disabled person.

Â Â Â Â Â  (4)(a) It is an unlawful practice for state government to exclude an individual from participation in or deny an individual the benefits of the services, programs or activities of state government or to make any distinction, discrimination or restriction because the individual is a disabled person.

Â Â Â Â Â  (b) Paragraph (a) of this subsection is intended to ensure equal access to available services, programs and activities of state government.

Â Â Â Â Â  (c) Paragraph (a) of this subsection is not intended to:

Â Â Â Â Â  (A) Create an independent entitlement to any service, program or activity of state government; or

Â Â Â Â Â  (B) Require state government to take any action that state government can demonstrate would result in a fundamental alteration in the nature of a service, program or activity of state government or would result in undue financial or administrative burdens on state government.

Â Â Â Â Â  (5) Receipt or alleged receipt of treatment for a mental disorder does not constitute evidence of an individualÂs inability to acquire, rent or maintain property. [Formerly 659.425; 2003 c.254 Â§3]

Â Â Â Â Â  659A.145 Discrimination against disabled persons in real property transactions prohibited; advertising discriminatory preference prohibited; when necessary modification to be allowed; assisting discriminatory practices prohibited. (1) A person, because of a disability of a purchaser, lessee or renter, a disability of a person residing in or intending to reside in a dwelling after it is sold, rented or made available or a disability of any person associated with a purchaser, lessee or renter, shall not discriminate by:

Â Â Â Â Â  (a) Refusing to sell, lease, rent or otherwise make available any real property to a purchaser, lessee or renter;

Â Â Â Â Â  (b) Expelling a purchaser, lessee or renter;

Â Â Â Â Â  (c) Making any distinction or restriction against a purchaser, lessee or renter in the price, terms, conditions or privileges relating to the sale, rental, lease or occupancy of real property or the furnishing of any facilities or services in connection therewith; or

Â Â Â Â Â  (d) Attempting to discourage the sale, rental or lease of any real property.

Â Â Â Â Â  (2) For purposes of this subsection, discrimination includes:

Â Â Â Â Â  (a) A refusal to permit, at the expense of the disabled person, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises, except that, in the case of a rental, the landlord may, when it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted; or

Â Â Â Â Â  (b) A refusal to make reasonable accommodations in rules, policies, practices or services when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling.

Â Â Â Â Â  (3) A person shall not publish, circulate, issue or display or cause to be published, circulated, issued or displayed any communication, notice, advertisement, or sign of any kind relating to the sale, rental or leasing of real property which indicates any preference, limitation, specification or discrimination against a disabled person.

Â Â Â Â Â  (4) A person whose business includes engaging in residential real estate related transactions, as defined in ORS 659A.421 (2)(b), shall not discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of a disability.

Â Â Â Â Â  (5) A real estate broker or principal real estate broker shall not accept or retain a listing of real property for sale, lease or rental with an understanding that the purchaser, lessee or renter may be discriminated against solely because a person is a disabled person.

Â Â Â Â Â  (6) A person shall not assist, induce, incite or coerce another person to permit an act or engage in a practice that violates this section.

Â Â Â Â Â  (7) A person shall not coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of having exercised or enjoyed, or on account of having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this section.

Â Â Â Â Â  (8) A person shall not, for profit, induce or attempt to induce any other person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a disabled person or persons.

Â Â Â Â Â  (9) Any violation of this section is an unlawful practice. [Formerly 659.430]

FAMILY LEAVE

Â Â Â Â Â  659A.150 Definitions for ORS 659A.150 to 659A.186. As used in ORS 659A.150 to 659A.186:

Â Â Â Â Â  (1) ÂCovered employerÂ means an employer described in ORS 659A.153.

Â Â Â Â Â  (2) ÂEligible employeeÂ means any employee of a covered employer other than those employees exempted under the provisions of ORS 659A.156.

Â Â Â Â Â  (3) ÂFamily leaveÂ means a leave of absence described in ORS 659A.159.

Â Â Â Â Â  (4) ÂFamily memberÂ means the spouse of an employee, the biological, adoptive or foster parent or child of the employee, a parent-in-law of the employee or a person with whom the employee was or is in a relationship of in loco parentis.

Â Â Â Â Â  (5) ÂHealth care providerÂ means:

Â Â Â Â Â  (a) A person who is primarily responsible for providing health care to an eligible employee or a family member of an eligible employee, who is performing within the scope of the personÂs professional license or certificate and who is:

Â Â Â Â Â  (A) A physician licensed to practice medicine under ORS 677.110, including a doctor of osteopathy;

Â Â Â Â Â  (B) A podiatrist licensed under ORS 677.825;

Â Â Â Â Â  (C) A dentist licensed under ORS 679.090;

Â Â Â Â Â  (D) A psychologist licensed under ORS 675.030;

Â Â Â Â Â  (E) An optometrist licensed under ORS 683.070;

Â Â Â Â Â  (F) A naturopath licensed under ORS 685.080;

Â Â Â Â Â  (G) A registered nurse licensed under ORS 678.050;

Â Â Â Â Â  (H) A nurse practitioner certified under ORS 678.375;

Â Â Â Â Â  (I) A direct entry midwife licensed under ORS 687.420;

Â Â Â Â Â  (J) A licensed registered nurse who is certified by the Oregon State Board of Nursing as a nurse midwife nurse practitioner;

Â Â Â Â Â  (K) A clinical social worker licensed under ORS 675.530; or

Â Â Â Â Â  (L) A chiropractic physician licensed under ORS 684.054, but only to the extent the chiropractic physician provides treatment consisting of manual manipulation of the spine to correct a subluxation demonstrated to exist by X-rays.

Â Â Â Â Â  (b) A person who is primarily responsible for the treatment of an eligible employee or a family member of an eligible employee solely through spiritual means, including but not limited to a Christian Science practitioner.

Â Â Â Â Â  (6) ÂSerious health conditionÂ means:

Â Â Â Â Â  (a) An illness, injury, impairment or physical or mental condition that requires inpatient care in a hospital, hospice or residential medical care facility;

Â Â Â Â Â  (b) An illness, disease or condition that in the medical judgment of the treating health care provider poses an imminent danger of death, is terminal in prognosis with a reasonable possibility of death in the near future, or requires constant care; or

Â Â Â Â Â  (c) Any period of disability due to pregnancy, or period of absence for prenatal care. [Formerly 659.470; 2005 c.171 Â§1]

Â Â Â Â Â  659A.153 Covered employers. (1) The requirements of ORS 659A.150 to 659A.186 apply only to employers who employ 25 or more persons in the State of Oregon for each working day during each of 20 or more calendar workweeks in the year in which the leave is to be taken or in the year immediately preceding the year in which the leave is to be taken.

Â Â Â Â Â  (2) The requirements of ORS 659A.150 to 659A.186 do not apply to any employer who offers to an eligible employee a nondiscriminatory cafeteria plan, as defined by section 125 of the Internal Revenue Code of 1986, providing, as one of its options, employee leave at least as generous as the leave required by ORS 659A.150 to 659A.186. [Formerly 659.472]

Â Â Â Â Â  659A.156 Eligible employees; exceptions. (1) All employees of a covered employer are eligible to take leave for one of the purposes specified in ORS 659A.159 (1)(b) to (d) except:

Â Â Â Â Â  (a) An employee who was employed by the covered employer for fewer than 180 days immediately before the date on which the family leave would commence.

Â Â Â Â Â  (b) An employee who worked an average of fewer than 25 hours per week for the covered employer during the 180 days immediately preceding the date on which the family leave would commence.

Â Â Â Â Â  (2) All employees of a covered employer are eligible to take leave for the purpose specified in ORS 659A.159 (1)(a) except an employee who was employed by the covered employer for fewer than 180 days immediately before the date on which the family leave would commence. [Formerly 659.474]

Â Â Â Â Â  659A.159 Purposes for which family leave may be taken. (1) Family leave under ORS 659A.150 to 659A.186 may be taken by an eligible employee for any of the following purposes:

Â Â Â Â Â  (a) To care for an infant or newly adopted child under 18 years of age, or for a newly placed foster child under 18 years of age, or for an adopted or foster child older than 18 years of age if the child is incapable of self-care because of a mental or physical disability.

Â Â Â Â Â  (b) To care for a family member with a serious health condition.

Â Â Â Â Â  (c) To recover from or seek treatment for a serious health condition of the employee that renders the employee unable to perform at least one of the essential functions of the employeeÂs regular position.

Â Â Â Â Â  (d) To care for a child of the employee who is suffering from an illness, injury or condition that is not a serious health condition but that requires home care.

Â Â Â Â Â  (2) Leave under subsection (1)(a) of this section must be completed within 12 months after birth or placement of the child, and an eligible employee is not entitled to any period of family leave under subsection (1)(a) of this section after the expiration of 12 months after birth or placement of the child. [Formerly 659.476]

Â Â Â Â Â  659A.162 Length of leave; conditions; rules. (1) Except as specifically provided by ORS 659A.150 to 659A.186, an eligible employee is entitled to up to 12 weeks of family leave within any one-year period.

Â Â Â Â Â  (2)(a) In addition to the 12 weeks of leave authorized by subsection (1) of this section, a female employee may take a total of 12 weeks of leave within any one-year period for an illness, injury or condition related to pregnancy or childbirth that disables the employee from performing any available job duties offered by the employer.

Â Â Â Â Â  (b) An employee who takes 12 weeks of family leave within a one-year period for the purpose specified in ORS 659A.159 (1)(a) may take up to an additional 12 weeks of leave within the one-year period for the purpose specified in ORS 659A.159 (1)(d).

Â Â Â Â Â  (3) When two family members work for the same covered employer, the employees may not take concurrent family leave unless:

Â Â Â Â Â  (a) One employee needs to care for the other employee who is suffering from a serious health condition; or

Â Â Â Â Â  (b) One employee needs to care for a child who has a serious health condition while the other employee is also suffering a serious health condition.

Â Â Â Â Â  (4) An employee may take family leave for the purposes specified in ORS 659A.159 (1)(a) in two or more nonconsecutive periods of leave only with the approval of the employer.

Â Â Â Â Â  (5) Leave need not be provided to an eligible employee by a covered employer for the purpose specified in ORS 659A.159 (1)(d) if another family member is available to care for the child.

Â Â Â Â Â  (6) The Commissioner of the Bureau of Labor and Industries shall adopt rules governing when family leave for a serious health condition of an employee or a family member of the employee may be taken intermittently or by working a reduced workweek. Rules adopted by the commissioner under this subsection shall allow taking of family leave on an intermittent basis or by use of a reduced workweek to the extent permitted by federal law and to the extent that taking family leave on an intermittent basis or by use of a reduced workweek will not result in the loss of an employeeÂs exempt status under the federal Fair Labor Standards Act. [Formerly 659.478]

Â Â Â Â Â  659A.165 Notice to employer. (1) Except as provided in subsection (2) of this section, a covered employer may require an eligible employee to give the employer written notice at least 30 days before commencing family leave. The employer may require the employee to include an explanation of the need for the leave in the notice.

Â Â Â Â Â  (2) An eligible employee may commence taking family leave without prior notice under the following circumstances:

Â Â Â Â Â  (a) An unexpected serious health condition of an employee or family member of an employee;

Â Â Â Â Â  (b) An unexpected illness, injury or condition of a child of the employee that requires home care; or

Â Â Â Â Â  (c) A premature birth, unexpected adoption or unexpected foster placement.

Â Â Â Â Â  (3) If an employee commences leave without prior notice under subsection (2) of this section, the employee must give oral notice to the employer within 24 hours of the commencement of the leave, and must provide the written notice required by subsection (1) of this section within three days after the employee returns to work. The oral notice required by this subsection may be given by any other person on behalf of the employee taking the leave.

Â Â Â Â Â  (4) If the employee fails to give notice as required by subsections (1) and (3) of this section, the employer may reduce the period of family leave required by ORS 659A.162 by three weeks, and the employee may be subject to disciplinary action under a uniformly applied policy or practice of the employer. [Formerly 659.480]

Â Â Â Â Â  659A.168 Medical verification and scheduling of treatment. (1) Except as provided in subsection (2) of this section, a covered employer may require medical verification from a health care provider of the need for the leave if the leave is for a purpose described in ORS 659A.159 (1)(b) to (d). If an employee is required to give notice under ORS 659A.165 (1), the employer may require that medical verification be provided by the employee before the leave period commences. If the employee commences family leave without prior notice pursuant to ORS 659A.165 (2), the medical verification must be provided by the employee within 15 days after the employer requests the medical verification. The employer may require an employee to obtain the opinion of a second health care provider designated by the employer, at the employerÂs expense. If the opinion of the second health care provider conflicts with the medical verification provided by the employee, the employer may require the two health care providers to designate a third health care provider to provide an opinion at the employerÂs expense. The opinion of the third health care provider shall be final and binding on the employer and employee. In addition to the medical verifications provided for in this subsection, an employer may require subsequent medical verification on a reasonable basis.

Â Â Â Â Â  (2) A covered employer may require medical verification for leave taken for the purpose described in ORS 659A.159 (1)(d) only after an employee has taken more than three days of leave under ORS 659A.159 (1)(d) during any one-year period. Any medical verification required under this subsection must be paid for by the covered employer. An employer may not require an employee to obtain the opinion of a second health care provider for the purpose of medical verification required under this subsection.

Â Â Â Â Â  (3) Subject to the approval of the health care provider, the employee taking family leave for a serious health condition of the employee or a family member of the employee shall make a reasonable effort to schedule medical treatment or supervision at times that will minimize disruption of the employerÂs operations. [Formerly 659.482]

Â Â Â Â Â  659A.171 Job protection; benefits. (1) After returning to work after taking family leave under the provisions of ORS 659A.150 to 659A.186, an eligible employee is entitled to be restored to the position of employment held by the employee when the leave commenced if that position still exists, without regard to whether the employer filled the position with a replacement worker during the period of family leave. If the position held by the employee at the time family leave commenced no longer exists, the employee is entitled to be restored to any available equivalent position with equivalent employment benefits, pay and other terms and conditions of employment. If an equivalent position is not available at the job site of the employeeÂs former position, the employee may be offered an equivalent position at a job site located within 20 miles of the job site of the employeeÂs former position.

Â Â Â Â Â  (2) Except for employee benefits used during the period of leave, the taking of family leave under ORS 659A.150 to 659A.186 shall not result in the loss of any employment benefit accrued before the date on which the leave commenced.

Â Â Â Â Â  (3) This section does not entitle any employee to:

Â Â Â Â Â  (a) Any accrual of seniority or employment benefits during a period of family leave; or

Â Â Â Â Â  (b) Any right, benefit or position of employment other than the rights, benefits and position that the employee would have been entitled to had the employee not taken the family leave.

Â Â Â Â Â  (4)(a) Before restoring an employee to a position under subsection (1) of this section, an employer may require that the employee receive certification from the employeeÂs health care provider that the employee is able to resume work. Certification under this subsection may only be required pursuant to a uniformly applied practice or policy of the employer.

Â Â Â Â Â  (b) This subsection does not affect the ability of an employer to require an employee during a period of family leave to report periodically to the employer on the employeeÂs status and on the employeeÂs intention to return to work.

Â Â Â Â Â  (5) Benefits are not required to continue to accrue during a family leave unless continuation or accrual is required under an agreement of the employer and the employee, a collective bargaining agreement or an employer policy. Notwithstanding ORS 652.610 (3), if the employer is required or elects to pay any part of the costs of providing health, disability, life or other insurance coverage for an employee during the period of family leave that should have been paid by the employee, the employer may deduct from the employeeÂs pay such amounts upon the employeeÂs return to work until the amount the employer advanced toward the payments is paid. In no event may the total amount deducted for insurance under the provisions of this subsection exceed 10 percent of the employeeÂs gross pay each pay period.

Â Â Â Â Â  (6) Notwithstanding ORS 652.610 (3), if the employer pays any part of the costs of health, disability, life or other insurance coverage for an employee under the provisions of subsection (5) of this section, and the employee does not return to employment with the employer after taking family leave, the employer may deduct amounts paid by the employer from any amounts owed by the employer to the employee, or may seek to recover those amounts by any other legal means, unless the employee fails to return to work because of:

Â Â Â Â Â  (a) A continuation, reoccurrence or onset of a serious health condition that would entitle the employee to leave for one of the purposes specified by ORS 659A.159 (1)(b) or (c); or

Â Â Â Â Â  (b) Other circumstances beyond the control of the employee. [Formerly 659.484]

Â Â Â Â Â  659A.174 Use of paid leave. (1) Except as provided in subsections (2) and (3) of this section, and unless otherwise provided by the terms of an agreement between the eligible employee and the covered employer, a collective bargaining agreement or an employer policy, family leave is not required to be granted with pay.

Â Â Â Â Â  (2) An employee on family leave is entitled to utilize any paid accrued vacation leave during the period of family leave, or to utilize any other paid leave that is offered by the employer in lieu of vacation leave during the period of family leave.

Â Â Â Â Â  (3) An employee taking family leave for the purpose specified in ORS 659A.159 (1)(a) is entitled to utilize any paid accrued sick leave in addition to paid leave that may be utilized under subsection (2) of this section.

Â Â Â Â Â  (4) Subject to the terms of any agreement between the eligible employee and the covered employer or the terms of a collective bargaining agreement, the employer may determine the particular order in which accrued leave is to be used in circumstances in which more than one type of accrued leave is available to the employee.

Â Â Â Â Â  (5) Except as provided by subsection (3) of this section, ORS 659A.150 to 659A.186 do not require an employer to provide or allow the use of any form of paid sick leave, paid medical leave or paid family leave in any situation in which the employer would not normally provide or allow use of paid sick leave, paid medical leave or paid family leave. [Formerly 659.486]

Â Â Â Â Â  659A.177 Special rules for teachers. (1) Notwithstanding any other provision of ORS 659A.150 to 659A.186, if a teacher requests leave for one of the purposes specified in ORS 659A.159 (1)(b) or (c), the need for the leave is foreseeable, and the employee will be on leave for more than 20 percent of the total number of working days in the period during which the leave would extend, the employer of the teacher may require that the employee elect one of the two following options:

Â Â Â Â Â  (a) The employee may elect to take leave for a period or periods of a particular duration, not to exceed the duration of the anticipated medical treatment; or

Â Â Â Â Â  (b) The employee may elect to transfer temporarily to an available alternative position that better accommodates recurring periods of leave than the regular position of the employee. The teacher must be qualified for the alternative position, and the position must have pay and benefits that are equivalent to the pay and benefits of the employeeÂs regular position.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 659A.150 to 659A.186, if a teacher commences a period of family leave for the purpose specified in ORS 659A.159 (1)(c) more than five weeks before the end of an academic term, the employer of the teacher may require that the employee continue on family leave until the end of the term if:

Â Â Â Â Â  (a) The leave is of at least three weeksÂ duration; and

Â Â Â Â Â  (b) The employeeÂs return to employment would occur during the three-week period before the end of the term.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 659A.150 to 659A.186, if a teacher commences a period of family leave for one of the purposes specified in ORS 659A.159 (1)(a) or (b) during the five weeks before the end of an academic term, the employer of the teacher may require that the employee continue on family leave until the end of the term if:

Â Â Â Â Â  (a) The leave is of at least two weeksÂ duration; and

Â Â Â Â Â  (b) The employeeÂs return to employment would occur during the two-week period before the end of the term.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 659A.150 to 659A.186, if a teacher commences a period of family leave for one of the purposes specified in ORS 659A.159 (1)(a) or (b) during the three-week period before the end of the term, and the duration of the leave is greater than five working days, the employer of the teacher may require that the employee continue on family leave until the end of the term.

Â Â Â Â Â  (5) The provisions of this section apply only to an employee who is employed principally in an instructional capacity by a public kindergarten, elementary school, secondary school or education service district. [Formerly 659.488]

Â Â Â Â Â  659A.180 Postings by employer. A covered employer shall post a notice of the requirements of ORS 659A.150 to 659A.186 in every establishment of the employer in which employees are employed. The Bureau of Labor and Industries shall provide notices to covered employers meeting the requirements of this section. [Formerly 659.490]

Â Â Â Â Â  659A.183 Denying family leave to eligible employee prohibited. A covered employer who denies family leave to an eligible employee in the manner required by ORS 659A.150 to 659A.186 commits an unlawful employment practice. [Formerly 659.492]

Â Â Â Â Â  659A.186 Exclusivity of provisions; construction. (1) ORS 659A.150 to 659A.186 do not limit any right of an employee to family medical leave to which the employee may be entitled under any agreement between the employer and the employee, collective bargaining agreement or employer policy.

Â Â Â Â Â  (2) ORS 659A.150 to 659A.186 shall be construed to the extent possible in a manner that is consistent with any similar provisions of the federal Family and Medical Leave Act of 1993. Family leave taken under ORS 659A.150 to 659A.186 must be taken concurrently with any leave taken under the federal Family and Medical Leave Act of 1993. [Formerly 659.494]

LEAVE TO ATTEND CRIMINAL PROCEEDING

Â Â Â Â Â  659A.190 Definitions for ORS 659A.190 to 659A.198. As used in ORS 659A.190 to 659A.198:

Â Â Â Â Â  (1) ÂCovered employerÂ means an employer who employs six or more persons in the State of Oregon for each working day during each of 20 or more calendar workweeks in the year in which an eligible employee takes leave to attend a criminal proceeding or in the year immediately preceding the year in which an eligible employee takes leave to attend a criminal proceeding.

Â Â Â Â Â  (2) ÂCrime victimÂ means a person who has suffered financial, social, psychological or physical harm as a result of a person felony, as defined in the rules of the Oregon Criminal Justice Commission, and includes a member of the immediate family of the person.

Â Â Â Â Â  (3) ÂCriminal proceedingÂ has the meaning given that term in ORS 131.005 and includes a juvenile proceeding under ORS chapter 419C or any other proceeding at which a crime victim has a right to be present.

Â Â Â Â Â  (4) ÂEligible employeeÂ means an employee who:

Â Â Â Â Â  (a) Worked an average of more than 25 hours per week for a covered employer for at least 180 days immediately before the date the employee takes leave to attend a criminal proceeding; and

Â Â Â Â Â  (b) Is a crime victim.

Â Â Â Â Â  (5) ÂImmediate familyÂ means spouse, domestic partner, father, mother, sibling, child, stepchild and grandparent. [2003 c.603 Â§2]

Â Â Â Â Â  659A.192 Leave to attend criminal proceeding; undue hardship on employer; scheduling criminal proceeding. (1) As used in this section, Âundue hardshipÂ means a significant difficulty and expense to a business and includes consideration of the size of the covered employerÂs business and the covered employerÂs critical need for the employee.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a covered employer shall allow an eligible employee to take leave from employment to attend a criminal proceeding.

Â Â Â Â Â  (3) A covered employer may limit the amount of leave an eligible employee takes to attend a criminal proceeding if the employeeÂs leave creates an undue hardship to the covered employerÂs business.

Â Â Â Â Â  (4) An eligible employee may notify the prosecuting attorney if taking leave to attend a criminal proceeding would cause undue hardship to the covered employer. The prosecuting attorney shall then notify the court or hearing body. The court or hearing body must take the schedule of the employee into consideration when scheduling a criminal proceeding. [2003 c.603 Â§3]

Â Â Â Â Â  659A.194 Denying leave to employee prohibited; civil action. (1) A covered employer who denies leave to an eligible employee or who discharges, threatens to discharge, intimidates or coerces because the employee takes leave to attend a criminal proceeding commits an unlawful employment practice.

Â Â Â Â Â  (2) Any person claiming to be aggrieved by an unlawful employment practice specified in subsection (1) of this section may file a civil action under ORS 659A.885. The provisions of ORS 659A.800 to 659A.865 do not apply to an unlawful employment practice specified in subsection (1) of this section. [2003 c.603 Â§4]

Â Â Â Â Â  659A.196 Notice to employer; records confidential. (1) An eligible employee shall give the covered employer:

Â Â Â Â Â  (a) Reasonable notice of the employeeÂs intention to take leave to attend a criminal proceeding; and

Â Â Â Â Â  (b) Copies of any notices of scheduled criminal proceedings that the employee receives from a law enforcement agency under ORS 147.417.

Â Â Â Â Â  (2) All records kept by a covered employer regarding an eligible employeeÂs leave under ORS 659A.192 or notices received under subsection (1) of this section are subject to the laws relating to confidentiality. [2003 c.603 Â§5]

Â Â Â Â Â  659A.198 Use of paid leave. (1) Except as provided in subsections (2) and (3) of this section, and unless otherwise provided by the terms of an agreement between the eligible employee and the covered employer, a collective bargaining agreement or an employer policy, a covered employer is not required to grant leave with pay under ORS 659A.192 to an eligible employee to attend a criminal proceeding.

Â Â Â Â Â  (2) An eligible employee who takes leave to attend a criminal proceeding may use any paid accrued vacation leave during the period of leave or may use any other paid leave that is offered by the covered employer in lieu of vacation leave during the period of leave.

Â Â Â Â Â  (3) Subject to the terms of any agreement between the eligible employee and the covered employer or the terms of a collective bargaining agreement or an employer policy, the covered employer may determine the order in which accrued leave is to be used when more than one type of accrued leave is available to the employee. [2003 c.603 Â§6]

WHISTLEBLOWING

(Disclosures by Public Employees)

Â Â Â Â Â  659A.200 Definitions for ORS 659A.200 to 659A.224. As used in ORS 659A.200 to 659A.224:

Â Â Â Â Â  (1) ÂDisciplinary actionÂ includes but is not limited to any discrimination, dismissal, demotion, transfer, reassignment, supervisory reprimand, warning of possible dismissal or withholding of work, whether or not the action affects or will affect employee compensation.

Â Â Â Â Â  (2) ÂEmployeeÂ means a person employed by or under contract with:

Â Â Â Â Â  (a) The state or any agency of or political subdivision in the state;

Â Â Â Â Â  (b) Any person authorized to act on behalf of the state, or agency of the state or subdivision in the state, with respect to control, management or supervision of any employee;

Â Â Â Â Â  (c) Employees of the public corporation created under ORS 656.751;

Â Â Â Â Â  (d) Employees of a contractor who performs services for the state, agency or subdivision, other than employees of a contractor under contract to construct a public improvement; and

Â Â Â Â Â  (e) Any person authorized by contract to act on behalf of the state, agency or subdivision.

Â Â Â Â Â  (3) ÂPublic employerÂ means:

Â Â Â Â Â  (a) The state or any agency of or political subdivision in the state; and

Â Â Â Â Â  (b) Any person authorized to act on behalf of the state, or any agency of or political subdivision in the state, with respect to control, management or supervision of any employee. [Formerly 659.505]

Â Â Â Â Â  659A.203 Prohibited conduct by public employer. (1) Subject to ORS 659A.206, except as provided in ORS 659A.200 to 659A.224, it is an unlawful employment practice for any public employer to:

Â Â Â Â Â  (a) Prohibit any employee from discussing, in response to an official request, either specifically or generally with any member of the Legislative Assembly or legislative committee staff acting under the direction of a member of the Legislative Assembly the activities of:

Â Â Â Â Â  (A) The state or any agency of or political subdivision in the state; or

Â Â Â Â Â  (B) Any person authorized to act on behalf of the state or any agency of or political subdivision in the state.

Â Â Â Â Â  (b) Prohibit any employee from disclosing, or take or threaten to take disciplinary action against an employee for the disclosure of any information that the employee reasonably believes is evidence of:

Â Â Â Â Â  (A) A violation of any federal or state law, rule or regulation by the state, agency or political subdivision;

Â Â Â Â Â  (B) Mismanagement, gross waste of funds or abuse of authority or substantial and specific danger to public health and safety resulting from action of the state, agency or political subdivision; or

Â Â Â Â Â  (C) Subject to ORS 659A.212 (2), the fact that a person receiving services, benefits or assistance from the state or agency or subdivision, is subject to a felony or misdemeanor warrant for arrest issued by this state, any other state, the federal government, or any territory, commonwealth or governmental instrumentality of the United States.

Â Â Â Â Â  (c) Require any employee to give notice prior to making any disclosure or engaging in discussion described in this section, except as allowed in ORS 659A.206 (1).

Â Â Â Â Â  (d) Discourage, restrain, dissuade, coerce, prevent or otherwise interfere with disclosure or discussions described in this section.

Â Â Â Â Â  (2) No public employer shall invoke or impose any disciplinary action against an employee for employee activity described in subsection (1) of this section or ORS 659A.212. [Formerly 659.510]

Â Â Â Â Â  659A.206 Effect on public employerÂs authority over employees. ORS 659A.200 to 659A.224 are not intended to:

Â Â Â Â Â  (1) Prohibit a supervisor or appointing authority from requiring that an employee inform the supervisor or appointing authority as to official legislative requests for information to the agency or the substance of testimony made, or to be made, by the employee to legislators on behalf of the agency or subdivision;

Â Â Â Â Â  (2) Permit an employee to leave the employeeÂs assigned work areas during normal work hours without following applicable rules and policies pertaining to leaves, unless the employee is requested by a member of the Legislative Assembly or a legislative committee to appear before a legislative committee;

Â Â Â Â Â  (3) Authorize an employee to represent the employeeÂs personal opinions as the opinions of the agency or subdivision;

Â Â Â Â Â  (4) Except as specified in ORS 659A.212 (2), authorize an employee to disclose information required to be kept confidential under state or federal law, rule or regulation;

Â Â Â Â Â  (5) Restrict or preclude disciplinary action against an employee if the information disclosed by the employee is known by the employee to be false, if the employee discloses the information with reckless disregard for its truth or falsity, or if the information disclosed relates to the employeeÂs own violations, mismanagement, gross waste of funds, abuse of authority or endangerment of the public health or safety; or

Â Â Â Â Â  (6) Restrict or impair any judicial right of action an employee or an employer has under existing law. [Formerly 659.515]

Â Â Â Â Â  659A.209 Effect on public record disclosures. ORS 659A.200 to 659A.224 are not intended to:

Â Â Â Â Â  (1) Allow disclosure of records exempt from disclosure except as provided in ORS 192.501 to 192.505.

Â Â Â Â Â  (2) Prevent public employers from prohibiting employee disclosure of information of an advisory nature to the extent that it covers other than purely factual materials and is preliminary to any final agency determination of policy or action. [Formerly 659.520]

Â Â Â Â Â  659A.212 Policy on cooperation with law enforcement officials; duty to report person subject to warrant for arrest. (1) In order to protect the safety of the citizens of this state, it is the policy of this state that all public employers and their employees cooperate with law enforcement officials in the apprehension of persons subject to a felony or misdemeanor warrant for arrest.

Â Â Â Â Â  (2) Notwithstanding any other law, when an employee reasonably believes that a person receiving services, benefits or assistance from the state or any agency or political subdivision in the state is subject to a felony or misdemeanor warrant for arrest issued by this state, any other state, the federal government, or any territory, commonwealth or governmental instrumentality of the United States, the employee shall promptly and without delay report to the employeeÂs immediate supervisor or a person designated by the agency by rule to receive such report.

Â Â Â Â Â  (3) The supervisor or person designated by the agency shall notify the Oregon State Police promptly and without delay of the information supplied by the employee.

Â Â Â Â Â  (4) The notification required by subsections (2) and (3) of this section shall include disclosure of the name and address of the person, available information concerning the felony or misdemeanor warrant for arrest and other available identifying information.

Â Â Â Â Â  (5) Information disclosed under this section shall only be used by law enforcement officials to verify the existence of a felony or misdemeanor warrant for arrest of the person and to apprehend the person if a felony or misdemeanor warrant for arrest exists. [Formerly 659.525]

Â Â Â Â Â  659A.215 Remedies not exclusive. The remedies provided for violations of ORS 659A.203 and 659A.218 under this chapter are in addition to any appeal proceeding available under ORS 240.560 for a state employee or under any comparable provisions for employees of political subdivisions. [Formerly 659.530]

Â Â Â Â Â  659A.218 Disclosure of employeeÂs name without consent prohibited. (1) The identity of the employee who discloses any of the following shall not be disclosed by a public employer without the written consent of the employee during any investigation of the information provided by the employee, relating to:

Â Â Â Â Â  (a) Matters described in ORS 659A.203 (1)(b).

Â Â Â Â Â  (b) Reports required by ORS 659A.212 (2).

Â Â Â Â Â  (2) Violation of this section is an unlawful employment practice. [Formerly 659.535]

Â Â Â Â Â  659A.221 Uniform application to all public employers; optional procedure for disclosures; rules. (1) The Bureau of Labor and Industries by rule shall ensure that the requirements of ORS 659A.200 to 659A.224 are applied uniformly to all public employers. Each public employer may adopt rules, consistent with Bureau of Labor and Industries rules, that apply to that public employer and that also implement ORS 659A.200 to 659A.224.

Â Â Â Â Â  (2) A public employer may establish by rule an optional procedure whereby an employee who wishes to disclose information described in ORS 659A.203 (1)(b) may disclose information first to the supervisor, or if the supervisor is involved, to the supervisor next higher, but the employer must protect the employee against retaliatory or disciplinary action by any supervisor for such disclosure. [Formerly 659.540]

Â Â Â Â Â  659A.224 Short title. ORS 659A.200 to 659A.224 shall be known as the Whistleblower Law. [Formerly 659.545]

(Initiating or Aiding Administrative, Criminal or Civil Proceeding)

Â Â Â Â Â  659A.230 Discrimination for initiating or aiding in criminal or civil proceedings prohibited; remedies not exclusive. (1) It is an unlawful employment practice for an employer to discharge, demote, suspend or in any manner discriminate or retaliate against an employee with regard to promotion, compensation or other terms, conditions or privileges of employment for the reason that the employee has in good faith reported criminal activity by any person, has in good faith caused a complainantÂs information or complaint to be filed against any person, has in good faith cooperated with any law enforcement agency conducting a criminal investigation, has in good faith brought a civil proceeding against an employer or has testified in good faith at a civil proceeding or criminal trial.

Â Â Â Â Â  (2) For the purposes of this section, ÂcomplainantÂs informationÂ and ÂcomplaintÂ have the meanings given those terms in ORS 131.005.

Â Â Â Â Â  (3) The remedies provided by this chapter are in addition to any common law remedy or other remedy that may be available to an employee for the conduct constituting a violation of this section. [Formerly 659.550]

Â Â Â Â Â  659A.233 Discrimination for reporting certain violations or testifying at unemployment compensation hearing prohibited. It is an unlawful employment practice for an employer to discharge, demote, suspend or in any manner discriminate or retaliate against an employee with regard to promotion, compensation or other terms, conditions or privileges of employment for the reason that the employee has in good faith reported possible violations of ORS chapter 441 or of ORS 443.400 to 443.455 or has testified in good faith at an unemployment compensation hearing or other hearing conducted pursuant to ORS chapter 657. [Formerly 659.035]

(Legislative Testimony)

Â Â Â Â Â  659A.236 Discrimination for testifying before Legislative Assembly, committee or task force prohibited. It is an unlawful employment practice for an employer to discharge, demote, suspend or in any manner discriminate against an employee with regard to promotion, compensation or other terms, conditions or privileges of employment solely for the reason that the employee has testified before the Legislative Assembly or any of its interim or statutory committees, including advisory committees and subcommittees thereof, or task forces. [Formerly 659.270]

UNLAWFUL EMPLOYMENT DISCRIMINATION RELATING TO EMPLOYEE HOUSING

Â Â Â Â Â  659A.250 Definitions for ORS 659A.250 to 659A.262. (1) For purposes of ORS 659A.250 to 659A.262, ÂaccessÂ means ingress to and egress from residential areas which are concentrated in a central location. It shall not include:

Â Â Â Â Â  (a) The right to enter the individual residences of employees unless a resident of the household consents to the entry;

Â Â Â Â Â  (b) The right to use any services provided by the employer for the exclusive use of the employees;

Â Â Â Â Â  (c) The right to enter single residences shared by employees and employers where a separate entrance to the employeeÂs quarter is not provided; or

Â Â Â Â Â  (d) The right to enter work areas.

Â Â Â Â Â  (2) ÂAuthorized personÂ means government officials, medical doctors, certified education providers, county health care officials, representatives of religious organizations and any other providers of services for farmworkers funded in whole or part by state, federal or local government.

Â Â Â Â Â  (3) ÂHousingÂ means living quarters owned, rented or in any manner controlled by an employer and occupied by the employee.

Â Â Â Â Â  (4) ÂInvited personÂ means persons invited to a dwelling unit by an employee or a member of the employeeÂs family residing with the employee. [Formerly 659.280]

Â Â Â Â Â  659A.253 Restriction of access to employee housing owned or controlled by employer prohibited; telephone accessibility. (1) Employers shall not restrict access by authorized persons or invited persons to any housing owned, rented or in any manner controlled by the employer where employees are residing. Authorized persons or invited persons must announce their presence on the premises upon request. Authorized persons shall, upon request, provide credentials identifying the person as representing a qualifying agency or organization.

Â Â Â Â Â  (2)(a) A person need not disclose to the employer the name of the employee who issued the invitation prior to gaining access to the housing, but an invited person must do so in order to assert a right to access as an invited person in any judicial proceeding concerning the right to access provided in this section. If an invited person does not disclose the name of the inviter to the employer, the employer may deny access until the invited person obtains an order pursuant to ORS 659A.262.

Â Â Â Â Â  (b) Invited persons shall not be allowed to enter work areas or to interfere with any employeeÂs work or performance of duties on behalf of the employer.

Â Â Â Â Â  (3)(a) The employer shall ensure to the employees residing in housing owned or controlled by an employer and occupied by employees the availability of:

Â Â Â Â Â  (A) A reasonably accessible operating telephone, whether pay or private, available 24 hours a day for emergency use; and

Â Â Â Â Â  (B) An operating telephone, whether pay or private, located within two miles of the housing, accessible and available so as to provide reasonable opportunity for private use by employees.

Â Â Â Â Â  (b) An employer may request a waiver from the requirements of paragraph (a) of this subsection if the employer demonstrates to the bureau that:

Â Â Â Â Â  (A) Compliance would constitute an unreasonable hardship for the employer; and

Â Â Â Â Â  (B) The camp meets any requirements established by the Department of Consumer and Business Services for an emergency medical plan.

Â Â Â Â Â  (4) A complaint may not be filed under ORS 659A.820 for violations of this section. [Formerly 659.285]

Â Â Â Â Â  659A.256 Regulations by employers concerning use and occupancy of employee housing; requirements; notice. Employers may adopt reasonable rules and regulations concerning the use and occupancy of such housing including hours of access which must be posted in a conspicuous place at least three days prior to enforcement. Such rules shall be enforceable as to employees, invited persons and those authorized persons who are not governmental officials or who are not visiting the camp for emergency purposes only if:

Â Â Â Â Â  (1) Their purpose is to promote the safety or welfare of the employees and authorized persons allowed access;

Â Â Â Â Â  (2) They preserve the employerÂs property from abusive use;

Â Â Â Â Â  (3) They are reasonably related to the purpose for which they are adopted;

Â Â Â Â Â  (4) They apply to all employees on the premises in a fair manner; and

Â Â Â Â Â  (5) They are sufficiently explicit in the prohibition, direction or limitation of the employeeÂs conduct to fairly inform the employees of what must be done to comply. [Formerly 659.290]

Â Â Â Â Â  659A.259 Eviction from employee housing or discrimination against employee for reporting violations of ORS 659A.250 to 659A.262 prohibited; enforcement. (1) It is an unlawful employment practice for an employer to expel or evict from housing referred to in ORS 659A.250 to 659A.262 or to discharge, demote, suspend from employment or in any other manner discriminate or retaliate against an employee or any member of the employeeÂs household for the reason that the employee or any member of the employeeÂs household has:

Â Â Â Â Â  (a) Reported or complained concerning possible violations of ORS 659A.250 to 659A.262; or

Â Â Â Â Â  (b) Conferred with or invited to residential areas, any authorized person or invited person.

Â Â Â Â Â  (2) An employee or any member of the employeeÂs household may file a complaint under ORS 659A.820 for violations of this section and may bring a civil action under ORS 659A.885 and recover the relief as provided by ORS 659A.885 (1) and (3). [Formerly 659.295]

Â Â Â Â Â  659A.262 Warrant on behalf of person entitled to access to housing; vacation of warrant; rules. (1) In the event that any person claiming to be an authorized or invited person is denied access to housing, the person may apply to any magistrate having jurisdiction to issue warrants, for an order authorizing the person to gain access to the housing.

Â Â Â Â Â  (2) The application pursuant to this section shall be sworn and shall include allegations of the facts and circumstances under which the person alleges that the person is entitled to access under ORS 659A.250 to 659A.262.

Â Â Â Â Â  (3) If, on ex parte review of the application, it appears from the sworn allegations of the application that the person is entitled to access to the housing, the magistrate shall promptly issue an order restraining the owner of the housing from interfering with the access of the applicant to the housing.

Â Â Â Â Â  (4) No fee, bond or undertaking shall be required in connection with proceedings under this section.

Â Â Â Â Â  (5) On sufficient cause, the magistrate may enter further orders for the protection of residents of the housing, including the temporary sealing of the application, or portions thereof.

Â Â Â Â Â  (6) Any person subject to an order referred to in subsections (1) to (5) of this section may request that the order be vacated or modified by filing a written motion with the court which issued the order.

Â Â Â Â Â  (7) Upon receipt of a motion to modify or vacate the order, the court shall schedule a hearing.

Â Â Â Â Â  (8) If after the hearing, the court determines that the applicant is not entitled to access, the court shall vacate or modify the order.

Â Â Â Â Â  (9) The Bureau of Labor and Industries may adopt rules to carry out the provisions of ORS 659A.250 to 659A.262. [Formerly 659.297]

MISCELLANEOUS UNLAWFUL EMPLOYMENT DISCRIMINATION

(Prohibited Testing)

Â Â Â Â Â  659A.300 Requiring breathalyzer, polygraph, psychological stress or brain-wave test or genetic test prohibited; exceptions. (1) Except as provided in this section, it is an unlawful employment practice for any employer to subject, directly or indirectly, any employee or prospective employee to any breathalyzer test, polygraph examination, psychological stress test, genetic test or brain-wave test.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂBreathalyzer testÂ means a test to detect the presence of alcohol in the body through the use of instrumentation or mechanical devices.

Â Â Â Â Â  (b) ÂGenetic testÂ has the meaning given in ORS 192.531.

Â Â Â Â Â  (c) ÂPolygraph examination or psychological stress testÂ means a test to detect deception or to verify the truth of statements through the use of instrumentation or mechanical devices.

Â Â Â Â Â  (d) An individual is Âunder the influence of intoxicating liquorÂ when the individualÂs blood alcohol content exceeds the amount prescribed in a collective bargaining agreement or the amount prescribed in the employerÂs work rules if there is no applicable collective bargaining provision.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section shall be construed to prohibit the administration of a polygraph examination to an individual, if the individual consents to the examination, during the course of criminal or civil judicial proceedings in which the individual is a party or witness or during the course of a criminal investigation conducted by a law enforcement agency, as defined in ORS 181.010, a district attorney or the Attorney General.

Â Â Â Â Â  (4) Nothing in subsection (1) of this section shall be construed to prohibit the administration of a breathalyzer test to an individual if the individual consents to the test. If the employer has reasonable grounds to believe that the individual is under the influence of intoxicating liquor, the employer may require, as a condition for employment or continuation of employment, the administration of a blood alcohol content test by a third party or a breathalyzer test. The employer shall not require the employee to pay the cost of administering any such test.

Â Â Â Â Â  (5) Subsection (1) of this section does not prohibit the administration of a genetic test to an individual if the individual or the individualÂs representative grants informed consent in the manner provided by ORS 192.535, and the genetic test is administered solely to determine a bona fide occupational qualification. [Formerly 659.227]

Â Â Â Â Â  659A.303 Employer prohibited from obtaining, seeking to obtain or using genetic information; remedies. (1) It is an unlawful employment practice for an employer to seek to obtain, to obtain or to use genetic information of an employee or a prospective employee, or of a blood relative of the employee or prospective employee, to distinguish between or discriminate against or restrict any right or benefit otherwise due or available to an employee or a prospective employee.

Â Â Â Â Â  (2) An employee or prospective employee may bring a civil action under ORS 659A.885 for a violation of this section.

Â Â Â Â Â  (3) For purposes of this section, Âblood relative,Â Âgenetic informationÂ and Âobtain genetic informationÂ have the meanings given those terms in ORS 192.531. [Formerly 659.036]

Â Â Â Â Â  659A.306 Requiring employee to pay for medical examination as condition of continued employment prohibited; exceptions. (1) It is an unlawful employment practice for any employer to require an employee, as a condition of continuation of employment, to pay the cost of any medical examination or the cost of furnishing any health certificate.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, it is not an unlawful employment practice for an employer to require the payment of medical examination or health certificate costs:

Â Â Â Â Â  (a) From health and welfare fringe benefit moneys contributed entirely by the employer; or

Â Â Â Â Â  (b) By the employee if the medical examination or health certificate is required pursuant to a collective bargaining agreement, state or federal statute or city or county ordinance. [Formerly 659.330]

(Miscellaneous Provisions)

Â Â Â Â Â  659A.309 Discrimination solely because of employment of another family member prohibited; exceptions. (1) Except as provided in subsection (2) of this section, it is an unlawful employment practice for an employer solely because another member of an individualÂs family works or has worked for that employer to:

Â Â Â Â Â  (a) Refuse to hire or employ an individual;

Â Â Â Â Â  (b) Bar or discharge from employment an individual; or

Â Â Â Â Â  (c) Discriminate against an individual in compensation or in terms, conditions or privileges of employment.

Â Â Â Â Â  (2) An employer is not required to hire or employ and is not prohibited from barring or discharging an individual if such action:

Â Â Â Â Â  (a) Would constitute a violation of any law of this state or of the United States, or any rule promulgated pursuant thereto, with which the employer is required to comply;

Â Â Â Â Â  (b) Would constitute a violation of the conditions of eligibility for receipt by the employer of financial assistance from the government of this state or the United States;

Â Â Â Â Â  (c) Would place the individual in a position of exercising supervisory, appointment or grievance adjustment authority over a member of the individualÂs family or in a position of being subject to such authority which a member of the individualÂs family exercises; or

Â Â Â Â Â  (d) Would cause the employer to disregard a bona fide occupational requirement reasonably necessary to the normal operation of the employerÂs business.

Â Â Â Â Â  (3) As used in this section, Âmember of an individualÂs familyÂ means the wife, husband, son, daughter, mother, father, brother, brother-in-law, sister, sister-in-law, son-in-law, daughter-in-law, mother-in-law, father-in-law, aunt, uncle, niece, nephew, stepparent or stepchild of the individual. [Formerly 659.340]

Â Â Â Â Â  659A.312 Leave of absence to donate bone marrow; verification by employer. (1) It is an unlawful employment practice for an employer to deny to grant already accrued paid leaves of absence to an employee who seeks to undergo a medical procedure to donate bone marrow. The total length of the leaves shall be determined by the employee, but shall not exceed the amount of already accrued paid leave or 40 work hours, whichever is less, unless agreed to by the employer.

Â Â Â Â Â  (2) The employer may require verification by a physician of the purpose and length of each leave requested by the employee to donate bone marrow. If there is a medical determination that the employee does not qualify as a bone marrow donor, the paid leave of absence used by the employee prior to that medical determination is not affected.

Â Â Â Â Â  (3) An employer shall not retaliate against an employee for requesting or using accrued paid leave of absence as provided by this section.

Â Â Â Â Â  (4) This section does not:

Â Â Â Â Â  (a) Prevent an employer from providing leave for bone marrow donations in addition to leave required under this section.

Â Â Â Â Â  (b) Affect an employeeÂs rights with respect to any other employment benefit.

Â Â Â Â Â  (5) This section applies only to employees who work an average of 20 or more hours per week. [Formerly 659.358]

Â Â Â Â Â  659A.315 Restricting use of tobacco in nonworking hours prohibited; exceptions. (1) It is an unlawful employment practice for any employer to require, as a condition of employment, that any employee or prospective employee refrain from using lawful tobacco products during nonworking hours, except when the restriction relates to a bona fide occupational requirement.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if an applicable collective bargaining agreement prohibits off-duty use of tobacco products. [Formerly 659.380; 2005 c.199 Â§3]

Â Â Â Â Â  659A.318 Discrimination relating to academic degree in theology or religious occupations prohibited. (1) If an employer requires an applicant or employee to have an academic degree from a post-secondary institution to qualify for a position, but does not require a degree with a specific title, it is an unlawful employment practice for the employer to refuse to hire or promote or in any manner discriminate or retaliate against the applicant or employee only because the applicant or employee meets the educational requirements for the position by having a degree with a title in theology or religious occupations from a school that, when the degree was issued, was a school described in ORS 348.594 (2)(d) on the date preceding July 15, 2005, or was a school exempt from ORS 348.594 to 348.615 under ORS 348.604.

Â Â Â Â Â  (2) If an employer other than a public body, as defined in ORS 192.410, offers employees benefits of tuition reimbursement, educational debt reduction, educational incentive or educational contribution or gift match for educational services provided by a post-secondary institution and the employer does not restrict the program to specific institutions or degrees with specific titles, it is an unlawful employment practice for the employer to refuse to offer the benefit to or in any manner discriminate or retaliate against an employee because the employee attends or seeks to attend a school that is:

Â Â Â Â Â  (a) A school that was, on the date before July 15, 2005, described in ORS 348.594 (2)(d); or

Â Â Â Â Â  (b) Exempt from ORS 348.594 to 348.615 under ORS 348.604. [2001 c.621 Â§93; 2005 c.546 Â§11]

Â Â Â Â Â  659A.321 Seniority systems and benefit plans not unlawful employment practices. It is not an unlawful employment practice for an employer, employment agency or labor organization to observe the terms of a bona fide seniority system or any bona fide employee benefit plan such as a retirement, pension or insurance plan, which is not a subterfuge to evade the purposes of this chapter. However, except as otherwise provided by law, no such employee benefit plan shall excuse the failure to hire any individual and no such seniority system or employee benefit plan shall require the involuntary retirement of any individual 18 years of age or older because of the age of such individual. [Formerly 659.028]

UNLAWFUL DISCRIMINATION IN PUBLIC ACCOMMODATIONS

Â Â Â Â Â  659A.400 Place of public accommodation defined. (1) A place of public accommodation, subject to the exclusion in subsection (2) of this section, means any place or service offering to the public accommodations, advantages, facilities or privileges whether in the nature of goods, services, lodgings, amusements or otherwise.

Â Â Â Â Â  (2) However, a place of public accommodation does not include any institution, bona fide club or place of accommodation which is in its nature distinctly private. [Formerly 30.675]

Â Â Â Â Â  659A.403 Discrimination in place of public accommodation prohibited. (1) Except as provided in subsection (2) of this section, all persons within the jurisdiction of this state are entitled to the full and equal accommodations, advantages, facilities and privileges of any place of public accommodation, without any distinction, discrimination or restriction on account of race, religion, sex, marital status, color, national origin or age if the individual is 18 years of age or older.

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit:

Â Â Â Â Â  (a) The enforcement of laws governing the consumption of alcoholic beverages by minors and the frequenting by minors of places of public accommodation where alcoholic beverages are served; or

Â Â Â Â Â  (b) The offering of special rates or services to persons 50 years of age or older.

Â Â Â Â Â  (3) It is an unlawful practice for any person to deny full and equal accommodations, advantages, facilities and privileges of any place of public accommodation in violation of this section. [Formerly 30.670; 2003 c.521 Â§1; 2005 c.131 Â§1]

Â Â Â Â Â  659A.406 Aiding or abetting certain discrimination prohibited. Except as otherwise authorized by ORS 659A.403, it is an unlawful practice for any person to aid or abet any place of public accommodation, as defined in ORS 659A.400, or any person acting on behalf of such place to make any distinction, discrimination or restriction on account of race, religion, color, sex, marital status, national origin or age if the individual is 18 years of age or older. [Formerly 30.685; 2003 c.521 Â§2]

Â Â Â Â Â  659A.409 Notice that discrimination will be made in place of public accommodation prohibited; age exceptions. Except as provided by laws governing the consumption of alcoholic beverages by minors and the frequenting by minors of places of public accommodation where alcoholic beverages are served, and except for special rates or services offered to persons 50 years of age or older, it is an unlawful practice for any person acting on behalf of any place of public accommodation as defined in ORS 659A.400 to publish, circulate, issue or display, or cause to be published, circulated, issued or displayed, any communication, notice, advertisement or sign of any kind to the effect that any of the accommodations, advantages, facilities, services or privileges of the place of public accommodation will be refused, withheld from or denied to, or that any discrimination will be made against, any person on account of race, religion, sex, marital status, color, national origin or age if the individual is 18 years of age or older. [Formerly 659.037; 2003 c.521 Â§3; 2005 c.131 Â§2]

UNLAWFUL DISCRIMINATION IN REAL PROPERTY TRANSACTIONS

Â Â Â Â Â  659A.420 ÂPurchaserÂ defined for ORS 659A.421. As used in ORS 659A.421, unless the context requires otherwise, ÂpurchaserÂ includes an occupant, prospective occupant, lessee, prospective lessee, buyer or prospective buyer. [Formerly 659.031]

Â Â Â Â Â  659A.421 Discrimination in selling, renting or leasing real property prohibited. (1) No person shall, because of race, color, sex, marital status, source of income, familial status, religion or national origin of any person:

Â Â Â Â Â  (a) Refuse to sell, lease or rent any real property to a purchaser.

Â Â Â Â Â  (b) Expel a purchaser from any real property.

Â Â Â Â Â  (c) Make any distinction, discrimination or restriction against a purchaser in the price, terms, conditions or privileges relating to the sale, rental, lease or occupancy of real property or in the furnishing of any facilities or services in connection therewith.

Â Â Â Â Â  (d) Attempt to discourage the sale, rental or lease of any real property to a purchaser.

Â Â Â Â Â  (e) Publish, circulate, issue or display, or cause to be published, circulated, issued or displayed, any communication, notice, advertisement or sign of any kind relating to the sale, rental or leasing of real property which indicates any preference, limitation, specification or discrimination based on race, color, sex, marital status, source of income, religion or national origin.

Â Â Â Â Â  (f) Assist, induce, incite or coerce another person to commit an act or engage in a practice that violates this subsection and subsection (3) of this section.

Â Â Â Â Â  (g) Coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of having aided or encouraged any other person in the exercise of, any right granted or protected by this section.

Â Â Â Â Â  (2)(a) No person whose business includes engaging in residential real estate related transactions shall discriminate against any person in making available such a transaction, or in the terms or conditions of such a transaction, because of race, color, sex, marital status, source of income, familial status, religion or national origin.

Â Â Â Â Â  (b) As used in this subsection, Âresidential real estate related transactionÂ means any of the following:

Â Â Â Â Â  (A) The making or purchasing of loans or providing other financial assistance:

Â Â Â Â Â  (i) For purchasing, constructing, improving, repairing or maintaining a dwelling; or

Â Â Â Â Â  (ii) For securing residential real estate; or

Â Â Â Â Â  (B) The selling, brokering or appraising of residential real property.

Â Â Â Â Â  (3) No real estate licensee shall accept or retain a listing of real property for sale, lease or rental with an understanding that a purchaser may be discriminated against with respect to the sale, rental or lease thereof because of race, color, sex, marital status, source of income, familial status, religion or national origin.

Â Â Â Â Â  (4) No person shall, for profit, induce or attempt to induce any other person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, sex, marital status, source of income, familial status, religion or national origin.

Â Â Â Â Â  (5) For purposes of subsections (1) to (4) of this section, Âsource of incomeÂ does not include federal rent subsidy payments under 42 U.S.C. 1437f, income from specific occupations or income derived in an illegal manner.

Â Â Â Â Â  (6) Subsections (1) and (3) of this section do not apply with respect to sex distinction, discrimination or restriction if the real property involved is such that the application of subsections (1) and (3) of this section would necessarily result in common use of bath or bedroom facilities by unrelated persons of opposite sex.

Â Â Â Â Â  (7)(a) This section does not apply to familial status distinction, discrimination or restriction with respect to housing for older persons.

Â Â Â Â Â  (b) As used in this subsection, Âhousing for older personsÂ means housing:

Â Â Â Â Â  (A) Provided under any state or federal program that is specifically designed and operated to assist elderly persons, as defined by the state or federal program;

Â Â Â Â Â  (B) Intended for, and solely occupied by, persons 62 years of age or older; or

Â Â Â Â Â  (C) Intended and operated for occupancy by at least one person 55 years of age or older per unit. Housing qualifies as housing for older persons under this subparagraph if:

Â Â Â Â Â  (i) At least 80 percent of the dwellings are occupied by at least one person 55 years of age or older per unit; and

Â Â Â Â Â  (ii) Policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older are published and adhered to.

Â Â Â Â Â  (c) Housing shall not fail to meet the requirements for housing for older persons if:

Â Â Â Â Â  (A) Persons residing in such housing as of September 13, 1988, do not meet the requirements of paragraph (b)(B) or (C) of this subsection. However, new occupants of such housing shall meet the age requirements of paragraph (b)(B) or (C) of this subsection; or

Â Â Â Â Â  (B) The housing includes unoccupied units. However, such units are reserved for occupancy by persons who meet the age requirements of paragraph (b)(B) or (C) of this subsection.

Â Â Â Â Â  (d) Nothing in this section limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling.

Â Â Â Â Â  (8) In the sale, lease or rental of real estate, no person shall disclose to any person that an occupant or owner of real property has or died from human immunodeficiency virus or acquired immune deficiency syndrome.

Â Â Â Â Â  (9) The provisions of subsection (1)(a) to (d) and (f) of this section that prohibit actions based upon familial status or sex do not apply to the renting of space within a single-family residence if the owner actually maintains and occupies the residence as the ownerÂs primary residence and all occupants share some common space within the residence.

Â Â Â Â Â  (10) Any violation of this section is an unlawful practice. [Formerly 659.033]

Â Â Â Â Â  659A.424 Violation of ORS 659A.145 or 659A.421. (1) As used in this section:

Â Â Â Â Â  (a) ÂFacially neutral housing policyÂ means a guideline, practice, rule, or screening or admission criterion regarding a real property transaction that applies equally to all persons.

Â Â Â Â Â  (b) ÂProtected classÂ means a group of persons distinguished by race, color, sex, marital status, source of income, familial status, religion, national origin or disability.

Â Â Â Â Â  (c) ÂReal property transactionÂ means an act described in ORS 659A.145 or 659A.421 involving the renting or leasing of residential real property subject to ORS chapter 90.

Â Â Â Â Â  (2) A court or the Commissioner of the Bureau of Labor and Industries may find that a person has violated ORS 659A.145 or 659A.421 if:

Â Â Â Â Â  (a) The person applies a facially neutral housing policy to a member of a protected class in a real property transaction involving a residential tenancy subject to ORS chapter 90; and

Â Â Â Â Â  (b) Application of the policy adversely impacts members of the protected class to a greater extent than the policy adversely impacts persons generally.

Â Â Â Â Â  (3) In determining under subsection (2) of this section whether a violation has occurred and, if so, what relief should be granted, a court or the commissioner shall consider:

Â Â Â Â Â  (a) The significance of the adverse impact on the protected class;

Â Â Â Â Â  (b) The importance and necessity of any business purpose for the facially neutral housing policy; and

Â Â Â Â Â  (c) The availability of less discriminatory alternatives for achieving the business purpose for the facially neutral housing policy. [2003 c.378 Â§2]

ADMINISTRATIVE ACTIONS FOR UNLAWFUL DISCRIMINATION

(Enforcement Powers of Bureau of Labor and Industries)

Â Â Â Â Â  659A.800 Elimination and prevention of discrimination by Bureau of Labor and Industries; subpoenas. (1) The Bureau of Labor and Industries may take all steps necessary to eliminate and prevent unlawful practices. To eliminate the effects of unlawful discrimination, the bureau may promote voluntarily affirmative action by employers, labor organizations, governmental agencies, private organizations and individuals and may accept financial assistance and grants or funds for such purpose.

Â Â Â Â Â  (2) The bureau is given general jurisdiction and power for the purpose of eliminating and preventing unlawful practices.

Â Â Â Â Â  (3) The Commissioner of the Bureau of Labor and Industries shall employ a deputy commissioner and such other personnel as may be necessary to carry into effect the powers and duties conferred upon the Bureau of Labor and Industries and the commissioner under this chapter and may prescribe the duties and responsibilities of such employees. The commissioner may delegate any of the powers under this chapter to the deputy commissioner employed under this subsection.

Â Â Â Â Â  (4) The commissioner or the designee of the commissioner may issue subpoenas to require the production of evidence necessary for the performance of any of the duties under this chapter.

Â Â Â Â Â  (5) No person delegated any powers or duties under this section and ORS 659A.805 shall act as prosecutor and examiner in processing any violation under this chapter. [Formerly 659.100]

Â Â Â Â Â  659A.805 Rules for carrying out ORS chapter 659A. (1) In accordance with any applicable provision of ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt reasonable rules:

Â Â Â Â Â  (a) Establishing what acts and communications constitute a notice, sign or advertisement that public accommodation or real property will be refused, withheld from, or denied to any person or that discrimination will be made against the person because of race, religion, sex, marital status, color, national origin or, with respect to public accommodation, age.

Â Â Â Â Â  (b) Establishing what inquiries in connection with employment and prospective employment express a limitation, specification or discrimination as to race, religion, color, sex, national origin or age.

Â Â Â Â Â  (c) Establishing what inquiries in connection with employment and prospective employment soliciting information as to race, religion, color, sex, national origin or age are based on bona fide job qualifications.

Â Â Â Â Â  (d) For internal operation and practice and procedure before the commissioner under this chapter.

Â Â Â Â Â  (e) Covering any other matter required to carry out the purposes of this chapter.

Â Â Â Â Â  (2) In adopting rules under this section the commissioner shall consider the following factors, among others:

Â Â Â Â Â  (a) The relevance of information requested to job performance in connection with which it is requested.

Â Â Â Â Â  (b) Available reasonable alternative ways of obtaining requested information without soliciting responses as to race, religion, color, sex, marital status, national origin or age.

Â Â Â Â Â  (c) Whether a statement or inquiry soliciting information as to race, religion, color, sex, marital status, national origin or age communicates an idea independent of an intention to limit, specify or discriminate as to race, religion, color, sex, marital status, national origin or age.

Â Â Â Â Â  (d) Whether the independent idea communicated is relevant to a legitimate objective of the kind of transaction which it contemplates.

Â Â Â Â Â  (e) The ease with which the independent idea relating to a legitimate objective of the kind of transaction contemplated could be communicated without connoting an intention to discriminate as to race, religion, color, sex, marital status, national origin or age. [Formerly 659.103; 2003 c.521 Â§4]

Â Â Â Â Â  659A.810 Willful interference with administration of law and violation of orders of commissioner prohibited. (1) No person shall willfully resist, prevent, impede or interfere with the Commissioner of the Bureau of Labor and Industries or any authorized agents of the commissioner in the performance of duty under this chapter or willfully violate an order of the commissioner.

Â Â Â Â Â  (2) An appeal or other procedure for the review of any such order is not deemed to be such willful conduct. [Formerly 659.110]

Â Â Â Â Â  659A.815 Advisory agencies and intergroup-relations councils. (1) The Commissioner of the Bureau of Labor and Industries shall create such advisory agencies and intergroup-relations councils, local, regional or statewide, as in the judgment of the commissioner will aid in effectuating the purposes of this chapter. The commissioner may empower them:

Â Â Â Â Â  (a) To study the problems of discrimination in all or specific fields of human relationships or in specific instances of discrimination because of race, religion, color, sex or national origin.

Â Â Â Â Â  (b) To foster, through community effort or otherwise, goodwill, cooperation and conciliation among the groups and elements of the population of the state.

Â Â Â Â Â  (c) To make recommendations to the commissioner for the development of policies and procedures in general and in specific instances, and for programs of formal and informal education.

Â Â Â Â Â  (2) Such advisory agencies and councils shall be composed of representative citizens, serving without pay, but with reimbursement for actual and necessary expenses in accordance with laws and regulations governing state officers.

Â Â Â Â Â  (3) The commissioner may make provision for technical and clerical assistance to such agencies and councils and for the expenses of such assistance. [Formerly 659.115]

(Complaint, Investigation and Hearing Procedures)

Â Â Â Â Â  659A.820 Complaints. (1) Any person claiming to be aggrieved by an alleged unlawful practice may file with the Commissioner of the Bureau of Labor and Industries a verified written complaint that states the name and address of the person alleged to have committed the unlawful practice. The complaint may be signed by the complainant or the attorney for the complainant. The complaint must set forth the acts or omissions alleged to be an unlawful practice. The complainant may be required to set forth in the complaint such other information as the commissioner may require. Except as provided in ORS 654.062, a complaint under this section must be filed no later than one year after the alleged unlawful practice.

Â Â Â Â Â  (2) A complaint may not be filed under this section if a civil action has been commenced in state or federal court alleging the same matters.

Â Â Â Â Â  (3) Any employer whose employees, or any of them, refuse or threaten to refuse to abide by the provisions of this chapter or to cooperate in carrying out the purposes of this chapter may file with the commissioner a verified complaint requesting assistance by conciliation or other remedial action.

Â Â Â Â Â  (4) The commissioner shall notify the person against whom a complaint is made within 30 days of the filing of the complaint. The notice shall include the date, place and circumstances of the alleged unlawful practice. [2001 c.621 Â§2]

Â Â Â Â Â  659A.825 Complaints filed by Attorney General or commissioner; temporary cease and desist orders in certain cases. (1) If the Attorney General or the Commissioner of the Bureau of Labor and Industries has reason to believe that any person has committed an unlawful practice, the Attorney General or the commissioner may file a complaint in the same manner as provided for a complaint filed by a person under ORS 659A.820. If the Attorney General or the commissioner has reason to believe that a violation of ORS 659A.403, 659A.406 or 659A.409 has occurred, the Attorney General or the commissioner may file a complaint under this section against any person acting on behalf of a place of public accommodation and against any person who has aided or abetted in that violation.

Â Â Â Â Â  (2) If the commissioner files a complaint under this section alleging an unlawful practice other than an unlawful employment practice, the commissioner may also issue a temporary cease and desist order requiring any respondent named in the complaint to refrain from the unlawful practice alleged. A temporary cease and desist order under this section may contain any provision that could be included in a cease and desist order issued after a hearing under ORS 659A.850. [2001 c.621 Â§3]

Â Â Â Â Â  659A.830 Authority of commissioner. (1) Except as provided in subsection (5) of this section, all authority of the Commissioner of the Bureau of Labor and Industries to conduct investigations or other proceedings to resolve a complaint filed under ORS 659A.820 ceases upon the filing of a civil action by the complainant alleging the same matters that are the basis of the complaint under ORS 659A.820.

Â Â Â Â Â  (2) The commissioner may dismiss a complaint at any time after the complaint is filed. Upon the written request of the person who filed the complaint under ORS 659A.820, the commissioner shall dismiss the complaint. Upon dismissal of the complaint, the commissioner shall issue a 90-day notice if notice is required under ORS 659A.880.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, all authority of the commissioner to conduct investigations or other proceedings to resolve a complaint filed under ORS 659A.820 ceases one year after the complaint is filed unless the commissioner has issued a finding of substantial evidence under ORS 659A.835 during the one-year period.

Â Â Â Â Â  (4) The authority of the commissioner to conduct investigations or other proceedings to resolve a complaint filed under ORS 659A.820 alleging a violation of ORS 659A.403 or 659A.406 continues until the filing of a civil action by the complainant or until the commissioner dismisses the proceedings, enters into a settlement agreement or enters a final order in the matter after a hearing under ORS 659A.850.

Â Â Â Â Â  (5) The authority of the commissioner to conduct investigations or other proceedings to resolve a complaint filed under ORS 659A.820 alleging a violation of ORS 659A.145 or 659A.421 or of an equivalent federal law does not cease upon the filing of a civil action by the complainant, but ceases upon the commencement of a trial in the civil action.

Â Â Â Â Â  (6) Nothing in this section affects the ability of the commissioner to enforce any order entered by the commissioner or to enforce any settlement agreement signed by a representative of the commissioner. [2001 c.621 Â§4]

Â Â Â Â Â  659A.835 Investigation; finding of substantial evidence. (1) After the filing of any complaint under ORS 659A.820 or 659A.825, the Commissioner of the Bureau of Labor and Industries may investigate the complaint. If by reason of the investigation the commissioner determines that additional persons should be named as respondents in the complaint, the commissioner may add the names of those persons to the complaint as respondents. The commissioner may name additional persons as respondents under this subsection only during the course of the investigation.

Â Â Â Â Â  (2) If an investigation under this section discloses any substantial evidence supporting the allegations of a complaint, the commissioner shall issue a finding of substantial evidence. The finding must be sent to the respondent and the complainant and must be signed by the commissioner or the commissionerÂs designee. The finding must include at least the following information:

Â Â Â Â Â  (a) The names of the complainant and the respondent;

Â Â Â Â Â  (b) The allegations contained in the complaint;

Â Â Â Â Â  (c) Facts found by the commissioner that are related to the allegations of the complaint; and

Â Â Â Â Â  (d) A statement that the investigation of the complaint has disclosed substantial evidence supporting the allegations of the complaint. [2001 c.621 Â§5]

Â Â Â Â Â  659A.840 Settlement. (1) The Commissioner of the Bureau of Labor and Industries and any respondent named in a complaint may enter into a settlement at any time after the filing of a complaint. Upon issuing a finding of substantial evidence under ORS 659A.835, the commissioner may take immediate steps to settle the matter through conference, conciliation and persuasion, to eliminate the effects of the unlawful practice and to otherwise carry out the purposes of this chapter.

Â Â Â Â Â  (2) The terms of any settlement agreement entered into under this chapter must be contained in a written settlement agreement signed by the complainant, the respondent and a representative of the commissioner. Such agreement may include any or all terms and conditions that may be included in a cease and desist order issued by the commissioner after a hearing under ORS 659A.850.

Â Â Â Â Â  (3) A complainant may file a complaint with the commissioner at any time after a settlement agreement has been entered into under this chapter to seek enforcement of the terms of the agreement. A complaint under this subsection must be filed within one year after the act or omission alleged to be a violation of the terms of the agreement. The commissioner shall investigate and resolve the complaint in the same manner as provided in this chapter for a complaint filed under ORS 659A.820.

Â Â Â Â Â  (4) In addition to the remedy provided under subsection (3) of this section, a complainant may seek to enforce a settlement agreement entered into under this chapter by writ of mandamus or a civil action seeking injunctive relief or specific performance of the agreement.

Â Â Â Â Â  (5) The commissioner shall enter an order based on the terms of a settlement agreement that is signed by a representative of the commissioner and that is entered into after the issuance of formal charges under ORS 659A.845. In addition to enforcement in the manner provided by subsection (3) or (4) of this section, the order may be recorded in the County Clerk Lien Record in the manner provided by ORS 205.125 and enforced in the manner provided by ORS 205.126. [2001 c.621 Â§6]

Â Â Â Â Â  659A.845 Formal charges. If the Commissioner of the Bureau of Labor and Industries issues a finding of substantial evidence under ORS 659A.835 and the matter cannot be settled through conference, conciliation and persuasion, or if the commissioner determines that the interest of justice requires that a hearing be held without first seeking settlement, the commissioner shall prepare formal charges. Formal charges must contain all information required for a notice under ORS 183.415 and must specify the allegations of the complaint to which the respondent will be required to make response. Formal charges shall also set the time and place for hearing the formal charges. The commissioner shall serve the formal charges on all respondents found to have engaged in the unlawful practice. [2001 c.621 Â§7]

Â Â Â Â Â  659A.850 Hearing; orders. (1) All proceedings before the Commissioner of the Bureau of Labor and Industries under this section shall be conducted as contested case proceedings under the provisions of ORS chapter 183. The commissioner may appoint a special tribunal or hearing officer to hear the matter. The commissioner may affirm, reverse, modify or supplement the determinations, conclusions or order of any special tribunal or hearing officer appointed under this subsection. The scheduling of a hearing under this section does not affect the ability of the commissioner and any respondent to thereafter settle the matters alleged in the complaint through conference, conciliation and persuasion.

Â Â Â Â Â  (2) After considering all the evidence, the commissioner shall cause to be issued findings of facts and conclusions of law.

Â Â Â Â Â  (3) The commissioner shall issue an order dismissing the formal charges against any respondent not found to have engaged in any unlawful practice alleged in the complaint.

Â Â Â Â Â  (4) After a hearing under this section, the commissioner shall issue an appropriate cease and desist order against any respondent found to have engaged in any unlawful practice alleged in the complaint. The order must be signed by the commissioner and must take into account the need to supervise compliance with the terms of order. The order may require that the respondent:

Â Â Â Â Â  (a) Perform an act or series of acts designated in the order that are reasonably calculated to carry out the purposes of this chapter, to eliminate the effects of the unlawful practice that the respondent is found to have engaged in, and to protect the rights of the complainant and other persons similarly situated;

Â Â Â Â Â  (b) Submit reports to the commissioner on the manner of compliance with other terms and conditions specified in the commissionerÂs order, and take other action as may be required to ensure compliance with the commissionerÂs order; and

Â Â Â Â Â  (c) Refrain from any action specified in the order that would jeopardize the rights of the complainant or other persons similarly situated, or that would otherwise frustrate the purposes of this chapter.

Â Â Â Â Â  (5) A cease and desist order issued under subsection (4) of this section may be recorded in the County Clerk Lien Record in the manner provided by ORS 205.125 and enforced in the manner provided by ORS 205.126. In addition to enforcement under ORS 205.126, the order may be enforced by writ of mandamus or a civil action to compel specific performance of the order. [2001 c.621 Â§8]

Â Â Â Â Â  659A.855 Civil penalty for certain complaints filed by commissioner. (1) If the Commissioner of the Bureau of Labor and Industries files a complaint under ORS 659A.825 alleging an unlawful practice other than an unlawful employment practice, and the commissioner finds that the respondent engaged in the unlawful practice, the commissioner may, in addition to other steps taken to eliminate the unlawful practice, impose a civil penalty upon each respondent found to have committed the unlawful practice.

Â Â Â Â Â  (2) Civil penalties under this section may not exceed $1,000 for each violation. Civil penalties under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) All sums collected as civil penalties under this section must first be applied toward reimbursement of the costs incurred in determining the violations, conducting hearings and assessing and collecting the penalty. The remainder, if any, shall be paid over by the commissioner to the Department of State Lands for the benefit of the Common School Fund. The department shall issue a receipt for the money to the commissioner. [2001 c.621 Â§9]

Â Â Â Â Â  659A.860 Settlement agreements and orders. (1) The terms and conditions of any order issued by the Commissioner of the Bureau of Labor and Industries under this chapter, and of any settlement agreement entered into by a respondent under this chapter and signed by a representative of the commissioner, are binding on the agents and successors in interest of the respondent.

Â Â Â Â Â  (2) The commissioner may relax any terms or conditions of a settlement agreement or of a cease and desist order issued by the commissioner under this chapter, if the performance of those terms and conditions would cause undue hardship on the respondent or another person and those terms and conditions are not essential to protecting the complainantÂs rights.

Â Â Â Â Â  (3) Any person aggrieved by the violation of the terms and conditions of a cease and desist order, or of any settlement agreement signed by a representative of the commissioner, whether by a respondent or by any agent or successor in interest of the respondent, may bring a civil action in the manner provided by ORS 659A.885 (3) and recover the same relief as provided by ORS 659A.885 (3) for unlawful practices. [2001 c.621 Â§10]

Â Â Â Â Â  659A.865 Retaliatory action prohibited. A respondent named in a complaint filed under ORS 659A.820 may not, with the intention of defeating a purpose of this chapter, take any action that deprives the person filing the complaint of any services, real property, employment or employment opportunities sought in the complaint during the period of time commencing with the date on which the respondent receives notice from the Commissioner of the Bureau of Labor and Industries that the complaint has been filed and ending on the date on which an administrative determination is made on the merits of the complaint or the matter is resolved by settlement. [2001 c.621 Â§11]

CIVIL ACTIONS FOR UNLAWFUL DISCRIMINATION

Â Â Â Â Â  659A.870 Election of remedies. (1) Except as provided in this section, the filing of a civil action by a person in circuit court pursuant to ORS 659A.885, or in federal district court under applicable federal law, waives the right of the person to file a complaint with the Commissioner of the Bureau of Labor and Industries under ORS 659A.820 with respect to the matters alleged in the civil action.

Â Â Â Â Â  (2) The filing of a complaint under ORS 659A.820 is not a condition precedent to the filing of any civil action.

Â Â Â Â Â  (3) If a person files a civil action claiming a violation of ORS 659A.145 or 659A.421 or of an equivalent federal law, the filing does not constitute an election of remedies or a waiver of the right of the person to file a complaint with the commissioner under ORS 659A.820, but the commissioner shall dismiss the complaint upon the commencement of a trial in the civil action.

Â Â Â Â Â  (4) The filing of a complaint under ORS 659A.820 by a person claiming a violation of ORS 659A.145 or 659A.421 or of an equivalent federal law does not constitute an election of remedies or a waiver of the right of the person to file a civil action with respect to the same matters, but a civil action may not be filed after a hearing officer has commenced a hearing on the record under this chapter with respect to the allegations of the complaint.

Â Â Â Â Â  (5) A person who has filed a complaint under ORS 659A.820 need not receive a 90-day notice under ORS 659A.880 before commencing a civil action that is based on the same matters alleged in the complaint filed with the commissioner.

Â Â Â Â Â  (6) This section shall not be construed to limit or alter in any way the authority or power of the commissioner, or to limit or alter in any way any of the rights of an individual complainant, until and unless the complainant commences a civil action. [2001 c.621 Â§12]

Â Â Â Â Â  659A.875 Time limitations. (1) Except as provided in subsection (2) of this section, a civil action under ORS 659A.885 alleging an unlawful employment practice must be commenced within one year after the occurrence of the unlawful employment practice unless a complaint has been timely filed under ORS 659A.820.

Â Â Â Â Â  (2) A person who has filed a complaint under ORS 659A.820 must commence a civil action under ORS 659A.885 within 90 days after a 90-day notice is mailed to the complainant under ORS 659A.880.

Â Â Â Â Â  (3) A civil action alleging a violation of ORS 659A.145 or 659A.421 must be commenced not later than two years after the occurrence or the termination of the unlawful practice, or within two years after the breach of any settlement agreement entered into under ORS 659A.840, whichever occurs last. The two-year period shall not include any time during which an administrative proceeding was pending with respect to the unlawful practice.

Â Â Â Â Â  (4) A civil action under ORS 659A.885 alleging an unlawful practice in violation of ORS 659A.403 or 659A.406 must be commenced within one year of the occurrence of the unlawful practice.

Â Â Â Â Â  (5) The notice of claim required under ORS 30.275 must be given in any civil action under ORS 659A.885 against a public body, as defined in ORS 30.260, or any officer, employee or agent of a public body as defined in ORS 30.260.

Â Â Â Â Â  (6) Notwithstanding ORS 30.275 (9), a civil action under ORS 659A.885 against a public body, as defined in ORS 30.260, or any officer, employee or agent of a public body as defined in ORS 30.260, based on an unlawful employment practice must be commenced within one year after the occurrence of the unlawful employment practice unless a complaint has been timely filed under ORS 659A.820. [2001 c.621 Â§13; 2005 c.452 Â§1]

Â Â Â Â Â  659A.880 Ninety-day notice. (1) If a complaint filed under ORS 659A.820 alleges unlawful practices other than those unlawful practices described in ORS 659A.403 and 659A.406, the Commissioner of the Bureau of Labor and Industries shall issue a 90-day notice to the complainant if the commissioner dismisses the complaint within one year after the filing of the complaint, and the dismissal is for any reason other than the fact that a civil action has been filed by the complainant.

Â Â Â Â Â  (2) If the complaint filed under ORS 659A.820 alleges unlawful practices other than those unlawful practices described in ORS 659A.145, 659A.403, 659A.406 and 659A.421, the commissioner shall issue a 90-day notice to the complainant on or before the one-year anniversary of the filing of the complaint unless a 90-day notice has previously been issued under subsection (1) of this section or the matter has been resolved by the execution of a settlement agreement.

Â Â Â Â Â  (3) A 90-day notice under this section must be in writing and must notify the complainant that a civil action against the respondent under ORS 659A.885 may be filed within 90 days after the date of mailing of the 90-day notice, and that any right to bring a civil action against the respondent under ORS 659A.885 will be lost if the action is not commenced within 90 days after the date of the mailing of the 90-day notice. [2001 c.621 Â§14]

Â Â Â Â Â  659A.885 Civil action. (1) Any individual claiming to be aggrieved by an unlawful practice specified in subsection (2) of this section may file a civil action in circuit court. In any action under this subsection, the court may order injunctive relief and such other equitable relief as may be appropriate, including but not limited to reinstatement or the hiring of employees with or without back pay. A court may order back pay in an action under this subsection only for the two-year period immediately preceding the filing of a complaint under ORS 659A.820 with the Commissioner of the Bureau of Labor and Industries, or if a complaint was not filed before the action was commenced, the two-year period immediately preceding the filing of the action. In any action under this subsection, the court may allow the prevailing party costs and reasonable attorney fees at trial and on appeal. Except as provided in subsection (3) of this section:

Â Â Â Â Â  (a) The judge shall determine the facts in an action under this subsection; and

Â Â Â Â Â  (b) Upon any appeal of a judgment in an action under this subsection, the appellate court shall review the judgment pursuant to the standard established by ORS 19.415 (3).

Â Â Â Â Â  (2) An action may be brought under subsection (1) of this section alleging a violation of ORS 25.337, 25.424, 171.120, 399.235, 476.574, 659A.030, 659A.040, 659A.043, 659A.046, 659A.063, 659A.069, 659A.100 to 659A.145, 659A.150 to 659A.186, 659A.194, 659A.203, 659A.218, 659A.230, 659A.233, 659A.236, 659A.250 to 659A.262, 659A.300, 659A.306, 659A.309, 659A.315, 659A.318 or 659A.421 (1) or (3).

Â Â Â Â Â  (3) In any action under subsection (1) of this section alleging a violation of ORS 25.337, 25.424, 659A.040, 659A.043, 659A.046, 659A.069, 659A.100 to 659A.145, 659A.230, 659A.250 to 659A.262, 659A.318 or 659A.421 (1) or (3):

Â Â Â Â Â  (a) The court may award, in addition to the relief authorized under subsection (1) of this section, compensatory damages or $200, whichever is greater, and punitive damages;

Â Â Â Â Â  (b) At the request of any party, the action shall be tried to a jury;

Â Â Â Â Â  (c) Upon appeal of any judgment finding a violation, the appellate court shall review the judgment pursuant to the standard established by ORS 19.415 (1); and

Â Â Â Â Â  (d) Any attorney fee agreement shall be subject to approval by the court.

Â Â Â Â Â  (4) In any action under subsection (1) of this section alleging a violation of ORS 171.120, 476.574, 659A.203 or 659A.218, the court may award, in addition to the relief authorized under subsection (1) of this section, compensatory damages or $250, whichever is greater.

Â Â Â Â Â  (5) Any individual against whom any distinction, discrimination or restriction on account of race, color, religion, sex, national origin, marital status or age, if the individual is 18 years of age or older, has been made by any place of public accommodation, as defined in ORS 659A.400, by any person acting on behalf of such place or by any person aiding or abetting such place or person in violation of ORS 659A.406 may bring an action against the operator or manager of such place, the employee or person acting on behalf of such place or the aider or abettor of such place or person. Notwithstanding subsection (1) of this section, in an action under this subsection:

Â Â Â Â Â  (a) The court may award, in addition to the relief authorized under subsection (1) of this section, compensatory and punitive damages;

Â Â Â Â Â  (b) The operator or manager of the place of public accommodation, the employee or person acting on behalf of the place, and any aider or abettor shall be jointly and severally liable for all damages awarded in the action;

Â Â Â Â Â  (c) At the request of any party, the action shall be tried to a jury;

Â Â Â Â Â  (d) The court shall award reasonable attorney fees to a prevailing plaintiff;

Â Â Â Â Â  (e) The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails only if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court; and

Â Â Â Â Â  (f) Upon any appeal of a judgment under this subsection, the appellate court shall review the judgment pursuant to the standard established by ORS 19.415 (1). [2001 c.621 Â§15; 2003 c.521 Â§5; 2003 c.522 Â§1; 2003 c.572 Â§21; 2003 c.603 Â§7; 2003 c.637 Â§18; 2005 c.199 Â§1]

Â Â Â Â Â  659A.890 Civil action for violation of ORS 659A.865. (1) Any person aggrieved by a violation of ORS 659A.865 may bring a civil action in the manner provided by ORS 659A.885 (3) and recover the same relief as provided by ORS 659A.885 (3) for unlawful practices.

Â Â Â Â Â  (2) As a defense to any cause of action arising under this section, the defendant may plead and prove that either:

Â Â Â Â Â  (a) Subsequent to the defendantÂs conduct on which the plaintiff bases the cause of action, the complaint under ORS 659A.820 has been dismissed by the Commissioner of the Bureau of Labor and Industries or deputy, or the court, either for want of evidence to proceed to a hearing or for lack of merit after such hearing; or

Â Â Â Â Â  (b) In the case of the sale of real property, defendantÂs conduct giving rise to plaintiffÂs cause of action was neither committed within the first two years after notice by the commissioner or deputy of the filing of the complaint under ORS 659A.820, nor within any extended period of time obtained at the request of respondent for disposition of the case. [Formerly 659.105]

PENALTIES

Â Â Â Â Â  659A.990 Penalties. Violation of ORS 659A.810 is punishable, upon conviction, by imprisonment in the county jail for not more than one year or by a fine of not more than $500, or by both. [2001 c.621 Â§66]

_______________



Chapter 660

Chapter 660 Â Apprenticeship and Training; Workforce Development

2005 EDITION

APPRENTICESHIP; WORKFORCE DEVELOPMENT

LABOR AND EMPLOYMENT

APPRENTICESHIP AND TRAINING

660.002Â Â Â Â  Declaration of policy

660.006Â Â Â Â  Application

660.010Â Â Â Â  Definitions

660.014Â Â Â Â  Committees not state agencies

660.020Â Â Â Â  Necessity for written agreement; transfer of agreement to another employer

660.060Â Â Â Â  Contents of agreement

660.110Â Â Â Â  State Apprenticeship and Training Council; members; confirmation; compensation and expenses

660.120Â Â Â Â  Duties and powers of council; rules

660.126Â Â Â Â  Apprenticeship standards; rules

660.135Â Â Â Â  Local joint committees; members; meetings; authority of individual employed to assist committees; qualifications of employee representative

660.137Â Â Â Â  Duties of local apprenticeship and training programs

660.139Â Â Â Â  Applicant indentured to family business or current employer

660.142Â Â Â Â  Pay rates for apprentices and journeymen; exception

660.145Â Â Â Â  Trade apprenticeship and training committees

660.155Â Â Â Â  State joint committees; rules

660.157Â Â Â Â  Standard courses of study for apprentices and trainees

660.158Â Â Â Â  Interstate agreements regarding courses of study

660.160Â Â Â Â  Coordination of schooling for apprentices and trainees

660.162Â Â Â Â  Adoption of policies, standards and programs by State Board of Education; rules

660.167Â Â Â Â  Adoption of policies by council

660.170Â Â Â Â  State Director of Apprenticeship and Training; commissioner authority to employ others

660.190Â Â Â Â  Community college training program advisory committee

660.205Â Â Â Â  Certification of program completion for certain apprentices; card; rules; fee

660.210Â Â Â Â  Tort liability of committees, officers, employees and agents; limitations; punitive damages excluded

WORKFORCE DEVELOPMENT

(General Provisions)

660.300Â Â Â Â  Definitions for ORS 660.300 to 660.339

660.303Â Â Â Â  Findings and policy

660.306Â Â Â Â  Findings and policy; purpose of ORS 660.306, 660.312 and 660.315

660.309Â Â Â Â  Policy

(State Workforce Investment System)

660.312Â Â Â Â  Education and Workforce Policy Advisor; duties; rules

660.315Â Â Â Â  Regional workforce committees; duties; strategic regional workforce plans

660.318Â Â Â Â  Duties of Department of Community Colleges and Workforce Development; rules

660.321Â Â Â Â  State Workforce Investment Board

660.324Â Â Â Â  Duties of state board; state plan for workforce investment system

660.327Â Â Â Â  Duties of local workforce investment boards

660.330Â Â Â Â  One-stop delivery system; service providers

660.333Â Â Â Â  Use of workforce investment funds; one-stop delivery system services

660.336Â Â Â Â  Reports on performance of local training providers and programs

660.339Â Â Â Â  Participant records; confidentiality; when records available for inspection or release; rules

660.342Â Â Â Â  Agreements to create entities to perform workforce investment activities

APPRENTICESHIP AND TRAINING

Â Â Â Â Â  660.002 Declaration of policy. It is the policy of the State of Oregon:

Â Â Â Â Â  (1) To encourage the development of an apprenticeship and training system through the voluntary cooperation of management, labor and interested state agencies, and in cooperation with other states and the federal government.

Â Â Â Â Â  (2) To provide for the establishment and furtherance of standards of apprenticeship and training to safeguard the welfare of apprentices and trainees and assure proper training of an adequate, skilled labor force.

Â Â Â Â Â  (3) To encourage the preparation of persons with skills that will enable them to find gainful employment in an ever-changing society and insure the continued growth and development of the economy of Oregon by contributing to the maintenance of an adequate supply of skilled workers. [1957 c.270 Â§2; 1967 c.6 Â§2]

Â Â Â Â Â  660.006 Application. (1) ORS 660.002 to 660.210 shall apply to persons, political subdivisions, employer associations, and organizations of employees that agree to conform to its provisions.

Â Â Â Â Â  (2) Nothing in ORS 660.002 to 660.210 is intended to supersede the civil service or merit systems applicable to state agencies and political subdivisions. Employees of state agencies and political subdivisions may be recognized and registered as apprentices, and may serve on apprenticeship committees when approved by the State Apprenticeship and Training Council in conformity with ORS 660.002 to 660.210. Where an individual apprentice who is employed by a state agency or political subdivision wishes to participate in an apprenticeship and training program, the council may approve program standards which set forth a progressive wage within the salary structure range for journeymen employed by such state agency or political subdivision. [1957 c.270 Â§10(1); 1963 c.151 Â§3; 1967 c.6 Â§3; 1977 c.490 Â§1; 1981 c.764 Â§1]

Â Â Â Â Â  660.010 Definitions. As used in ORS 660.002 to 660.210, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApprenticeÂ means a worker at least 16 years of age, except where a higher minimum age is otherwise required by law, who is employed to learn an apprenticeable occupation under standards of apprenticeship approved by the State Apprenticeship and Training Council.

Â Â Â Â Â  (2) ÂApprenticeship agreementÂ means a written agreement between an apprentice and either the employer or the local joint committee which shall contain the minimum terms and conditions of the employment and training of the apprentice.

Â Â Â Â Â  (3) ÂApprenticeable occupationÂ means a skilled trade which:

Â Â Â Â Â  (a) Is customarily learned in a practical way through a structured, systematic program of on-the-job supervised training;

Â Â Â Â Â  (b) Is clearly identified and commonly recognized throughout an industry;

Â Â Â Â Â  (c) Involves manual, mechanical or technical skills and knowledge which require a minimum of 2,000 hours of on-the-job supervised training; and

Â Â Â Â Â  (d) Requires related instruction to supplement the on-the-job training.

Â Â Â Â Â  (4) ÂCommissionerÂ means the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (5) ÂCouncilÂ means the State Apprenticeship and Training Council.

Â Â Â Â Â  (6) ÂCourse of studyÂ means a course of study for the instruction of apprentices or trainees established in accordance with ORS 660.157.

Â Â Â Â Â  (7) ÂDirectorÂ means the State Director of Apprenticeship and Training.

Â Â Â Â Â  (8) ÂDistrict school boardÂ includes the boards of community college service districts, education service districts, common school districts and community college districts.

Â Â Â Â Â  (9) ÂEmployerÂ means any person employing the services of an apprentice, regardless of whether such person is a party to an apprenticeship agreement with that apprentice.

Â Â Â Â Â  (10) ÂLocal joint committeeÂ includes local joint apprenticeship committees, local joint training committees and trade committees.

Â Â Â Â Â  (11) ÂProgramÂ means the total system of apprenticeship as operated by a particular local joint committee, including the committeeÂs registered standards and all other terms and conditions for the qualification, recruitment, selection, employment and training of apprentices in that apprenticeable occupation.

Â Â Â Â Â  (12) ÂTraineeÂ means a worker at least 16 years of age, except where a higher minimum age is otherwise required by law, who is to receive, in part consideration for services, complete instruction in an occupation which meets all the requirements of an apprenticeable occupation, except that such occupation requires in the opinion of the council, less than 2,000 but not less than 1,000 hours of on-the-job supervised training. [Amended by 1957 c.270 Â§3; 1963 c.151 Â§4; 1967 c.6 Â§1; 1971 c.271 Â§1; 1977 c.490 Â§2; 1981 c.764 Â§2]

Â Â Â Â Â  660.014 Committees not state agencies. Local joint committees formed under ORS 660.135, trade committees for apprenticeship and training formed under ORS 660.145 and state joint committees formed under ORS 660.155 shall not be considered state agencies for any purpose. [1997 c.31 Â§2]

Â Â Â Â Â  660.015 [1963 c.645 Â§2; 1967 c.6 Â§6; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.020 Necessity for written agreement; transfer of agreement to another employer. (1) Every apprentice and the apprenticeÂs employer or the agent of the apprenticeÂs employer, local joint committee shall sign a written apprenticeship agreement on a form approved by the State Apprenticeship and Training Council or on a form to which the council chairperson may grant interim approval. The agreement shall be signed and registered with the council as soon as practicable, but within a period of time not to exceed 90 days.

Â Â Â Â Â  (2) When the original employer has been unable or unwilling to fulfill its obligations under the apprenticeship agreement, the local joint committee may approve the transfer of the employerÂs obligation to a subsequent approved employer or employers under the same program, with the consent of the apprentice. In such cases, it will not be necessary to sign and register a new apprenticeship agreement, notwithstanding the requirements of subsection (1) of this section. [Amended by 1955 c.719 Â§1; 1957 c.270 Â§4; 1967 c.6 Â§7; 1981 c.764 Â§3]

Â Â Â Â Â  660.030 [Amended by 1955 c.719 Â§2; 1957 c.270 Â§5; 1967 c.6 Â§8; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.040 [Repealed by 1955 c.719 Â§12]

Â Â Â Â Â  660.050 [Repealed by 1955 c.719 Â§12]

Â Â Â Â Â  660.060 Contents of agreement. In order to be registered, every apprenticeship or training agreement made after November 1, 1981, shall contain:

Â Â Â Â Â  (1) The names and signatures of the parties and of a parent or a guardian if the apprentice or trainee is a minor;

Â Â Â Â Â  (2) The names and addresses of the appropriate local joint committee and of the State Apprenticeship and Training Council;

Â Â Â Â Â  (3) The date of birth of the apprentice or trainee;

Â Â Â Â Â  (4) The beginning date and duration of the apprenticeship or training and the apprenticeable or trainable occupation in which the apprentice or trainee is to be trained;

Â Â Â Â Â  (5) A statement that the parties thereto shall abide by the applicable standards existing as of the date of the agreement, and as amended during the duration of the agreement, and a provision incorporating the standards, explicitly or by reference as part of the agreement;

Â Â Â Â Â  (6) A statement that there is a probationary period during which the apprenticeship agreement may be terminated by either party to the agreement upon written notice to the Apprenticeship Division of the Bureau of Labor and Industries;

Â Â Â Â Â  (7) A statement that after the probationary period the apprenticeship agreement may be canceled at the request of the apprentice or may be suspended, canceled or terminated by the committee for good cause, which includes but is not limited to failure to report to work, nonattendance at related training, failure to submit work progress reports and lack of response to committee citations, with due notice to the apprentice and a reasonable opportunity for correction and with written notice to the apprentice and to the Apprenticeship Division of the Bureau of Labor and Industries of the final action taken by the committee;

Â Â Â Â Â  (8) Such additional provisions as the council may deem necessary or advisable to effectuate the policies and duties prescribed and imposed by ORS 660.002 to 660.210, provided such provisions are customarily subject to agreement between employers and apprentices or trainees; and

Â Â Â Â Â  (9) A waiver by the apprentice granting permission for release of related training school records to the appropriate joint apprenticeship committee for the purpose of evaluation. [Amended by 1955 c.719 Â§3; 1957 c.270 Â§6; 1967 c.6 Â§9; 1981 c.764 Â§4; 1985 c.98 Â§2]

Â Â Â Â Â  660.110 State Apprenticeship and Training Council; members; confirmation; compensation and expenses. (1) The State Apprenticeship and Training Council shall consist of 11 members, including the Commissioner of the Bureau of Labor and Industries, and 10 members appointed by the Governor, as follows:

Â Â Â Â Â  (a) Two members representing employees from the apprenticeable crafts or trades for which programs are approved and registered with the council;

Â Â Â Â Â  (b) Two members representing employees from the industrial occupations for which programs are approved and registered with the council;

Â Â Â Â Â  (c) Two members representing industrial employers whose programs are approved and registered with the council;

Â Â Â Â Â  (d) Two members representing employers from the apprenticeable crafts or trades whose programs are approved and registered with the council; and

Â Â Â Â Â  (e) Two members representing the public.

Â Â Â Â Â  (2) Each member shall be appointed for a term of four years and shall hold office until a successor has been appointed and has qualified. When the term of a member expires, the Governor shall appoint a successor within 90 days of the term expiration date. A member shall not automatically be removed from the council in midterm should the memberÂs industry withdraw from the program for economic reasons.

Â Â Â Â Â  (3) Any vacancy occurring among the appointed members shall be filled by appointment, as provided in this section, for the unexpired portion of the term.

Â Â Â Â Â  (4) All appointments of members of the council by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution.

Â Â Â Â Â  (5) The Commissioner of the Bureau of Labor and Industries shall serve as the chairperson of the council with the power to cast the deciding vote in case of a tie. The council shall choose from among its members a vice chairperson to preside at meetings and perform other functions of the chairperson when the commissioner is absent.

Â Â Â Â Â  (6) Each member of the council is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1955 c.719 Â§6; 1967 c.6 Â§10; 1969 c.314 Â§71; 1973 c.792 Â§31; 1981 c.764 Â§5; 1983 c.318 Â§1; 1985 c.98 Â§3]

Â Â Â Â Â  660.112 [1977 c.490 Â§7; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.115 [1963 c.645 Â§3; 1967 c.6 Â§12; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.120 Duties and powers of council; rules. (1) The State Apprenticeship and Training Council shall enforce the provisions of ORS 660.002 to 660.210 in order to carry out its intent and purposes. With the assistance of the State Director of Apprenticeship and Training and the directorÂs staff, the council may conduct investigations, issue subpoenas, obtain evidence, administer oaths and take testimony in all matters relating to its duties and functions as set forth in ORS 660.002 to 660.210. The council may bring suit in a court of proper jurisdiction in its own name, or in the name of an apprentice on behalf of the apprentice, through the district attorney or the Attorney General. The council may make such rules as are reasonably necessary to enforce and administer ORS 660.002 to 660.210. However, all rules which the council makes under ORS 660.002 to 660.210 shall be adopted in compliance with ORS chapter 183. In addition, where the council finds that it would be impractical for a number or all of the local joint committees in the state to develop criteria concerning a particular matter, the council may make rules on such matter. The councilÂs rules shall govern on that matter except to the extent that a local joint committeeÂs approved standards contain exceptions.

Â Â Â Â Â  (2) The council also shall:

Â Â Â Â Â  (a) Establish policy of the program so as to encourage the promotion, expansion and improvement of programs of apprenticeship and training;

Â Â Â Â Â  (b) Approve and register such program standards and modifications thereto, as are submitted by appropriate local joint committees as provided in ORS 660.126, which are in substantial conformity with the statewide standards approved under ORS 660.155;

Â Â Â Â Â  (c) Establish committees and approve nominations of members and alternates to local joint committees and state joint committees to insure balanced representation of employer and employee groups;

Â Â Â Â Â  (d) Deregister standards and terminate entire programs, and remove any or all members of any committee, for inactivity or inadequate activity, or for failure to abide by the provisions of ORS 660.002 to 660.210 or by the rules and policies of the council;

Â Â Â Â Â  (e) Cooperate with interested state and federal agencies, including the Department of Education and other providers of related training and curriculum such as community college districts, community college service districts, education service districts and recognized industry programs;

Â Â Â Â Â  (f) Perform such other functions and duties as are necessary or appropriate to carry out the purposes of ORS 660.002 to 660.210; and

Â Â Â Â Â  (g) Hold at least four regular public meetings each year. Executive sessions shall be held on call of the chairperson, or at the written request of a majority of the members of the council. [Amended by 1955 c.719 Â§7; 1957 c.270 Â§7; 1967 c.6 Â§13; 1971 c.271 Â§2; 1975 c.605 Â§32; 1981 c.764 Â§6]

Â Â Â Â Â  660.122 [1963 c.645 Â§4; 1967 c.6 Â§14; repealed by 1985 c.98 Â§5]

Â Â Â Â Â  660.125 [1955 c.719 Â§5; 1957 c.270 Â§8; 1967 c.6 Â§15; 1977 c.299 Â§1; 1979 c.831 Â§1; repealed by 1981 c.764 Â§20 (660.126 enacted in lieu of 660.125)]

Â Â Â Â Â  660.126 Apprenticeship standards; rules. (1) Apprenticeship standards shall contain statements of:

Â Â Â Â Â  (a) The apprenticeable occupation to be taught and a designation of the geographical area or areas in which the standards shall be applicable;

Â Â Â Â Â  (b) The qualifications required of apprentice applicants and the minimum eligible starting age, which shall be at least 16 years unless a higher age is required by law;

Â Â Â Â Â  (c) The outline of work processes in which the apprentice will receive supervised work experience and training on the job, and the allocation of the approximate time to be spent in each major process;

Â Â Â Â Â  (d) The term required for completion of apprenticeship, which shall be consistent with requirements established by industry practice for the development of requisite skills, but in no event shall be less than 2,000 hours of reasonably continuous work experience;

Â Â Â Â Â  (e) The approximate number of hours to be spent by the apprentice at work and the approximate number of hours to be spent in related and supplemental instruction;

Â Â Â Â Â  (f) The minimum numeric ratio of journeymen to apprentices consistent with proper supervision, training, safety and continuity of employment, which shall be specifically and clearly stated as to application in terms of job site, workforce, department or plant;

Â Â Â Â Â  (g) A probationary period reasonable in relation to the full apprenticeship term, with full credit given for such period toward completion of apprenticeship and with provision that during the probationary period, the apprenticeship agreement may be terminated without cause;

Â Â Â Â Â  (h) A progressively increasing schedule, showing the percentages of the journeyman hourly wage to be paid the apprentice at each level of apprenticeship achieved;

Â Â Â Â Â  (i) Such additional provisions as the State Apprenticeship and Training Council may, by rule, deem necessary or advisable to effectuate the policies and duties prescribed and imposed by ORS 660.002 to 660.210; and

Â Â Â Â Â  (j) The content of related training with training objectives.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the council may approve the inclusion of standards of additional provisions, or of provisions that depart from the requirements of subsection (1) of this section, when such standards or provisions have been submitted by joint employer and employee groups, or may be part of legitimate bargaining agreements between an employer and employees. The council, in making its decision, shall take into consideration the following factors:

Â Â Â Â Â  (a) The possibility that the provision might result in curtailment of opportunities for apprentices to receive training or continuity of employment;

Â Â Â Â Â  (b) The possibility that the provision might result in the diversion of needed qualified applicants for apprenticeship, and particularly of qualified applicants of protected classes, into unskilled or semiskilled jobs for which an adequate supply of labor already exists;

Â Â Â Â Â  (c) The possibility that the provision might result in disputes among the participants in the programs such as might curtail the cooperation necessary to build an adequate, skilled labor force in the State of Oregon;

Â Â Â Â Â  (d) The need to safeguard the health, safety, continuity of employment and welfare of the apprentices and to ensure the public welfare;

Â Â Â Â Â  (e) The need to raise the level of skill in each apprenticeable occupation to provide to the public quality goods and services at a fair price and an adequate and skilled workforce for the defense of the nation; and

Â Â Â Â Â  (f) The need for providing training in the licensed occupations for the protection of the apprentices and of the general public.

Â Â Â Â Â  (3) The council shall adopt rules to allow a local committee to determine the circumstances under which an apprentice, working under ORS 479.510 to 479.945 who has completed 6,500 hours of apprenticeship training, may work without direct supervision during the remainder of the apprenticeship. [1981 c.764 Â§8 (enacted in lieu of 660.125); 1989 c.698 Â§1; 2003 c.14 Â§407; 2005 c.22 Â§472]

Â Â Â Â Â  660.128 [1957 c.270 Â§10(2); 1967 c.6 Â§16; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.130 [Amended by 1955 c.719 Â§8; 1967 c.6 Â§17; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  660.135 Local joint committees; members; meetings; authority of individual employed to assist committees; qualifications of employee representative. (1) In each locality where apprentices are employed, there shall be formed as many local joint committees as are necessary to serve the needs of the various apprenticeable occupations.

Â Â Â Â Â  (2) Each local joint committee shall have no more than eight members, all actively participating in apprenticeship programs, and shall consist of an equal number of representatives of employers and employees. The principal members and the alternate members, one alternate for each of the principal members, shall be selected pursuant to procedures established by the State Apprenticeship and Training Council. The alternate members may attend all committee meetings, participate in discussions and perform such duties as may be delegated to them by the committee, but may not vote at committee meetings except when actually serving to substitute for an absent principal committee member for their respective employer or employee.

Â Â Â Â Â  (3) Each local joint committee shall select a chairperson and a secretary, for such terms and with such powers and duties necessary for the performance of the functions of such offices as the committee determines. The secretary shall maintain an accurate record of all proceedings of the committee, which shall be made available for public inspection at any reasonable time upon request. A copy of the minutes of each meeting shall be sent to the Commissioner of the Bureau of Labor and Industries. A quorum for the transaction of committee business shall consist of two representatives of employers and two representatives of employees. Each local joint committee shall meet as often as is necessary to transact business. Meetings may be called by the chairperson, or at the request of the majority of the members of the committee.

Â Â Â Â Â  (4) When an individual is employed by a joint industry group, association or trust to assist local joint apprenticeship or training committees, trade committees or state joint committees in the performance of their statutory duties, such individual is authorized to perform any clerical, ministerial or other functions as the committees may direct.

Â Â Â Â Â  (5) For purposes of membership as an employee representative on a local joint committee the prospective employee representative must be a member of the collective bargaining unit when a collective bargaining agreement exists which covers the trade or occupation that is the subject of the apprenticeship or training program administered by the local joint committee. When no collective bargaining agreement exists, the prospective employee representative must be, or have been, a skilled practitioner of the particular trade or occupation that is the subject of the apprenticeship or training program administered by the local joint committee. [1967 c.6 Â§19; 1977 c.490 Â§3; 1981 c.764 Â§11; 1985 c.98 Â§1]

Â Â Â Â Â  660.137 Duties of local apprenticeship and training programs. Every local apprenticeship or training program administered by a local joint committee, or by a trade committee functioning as a local joint committee, shall:

Â Â Â Â Â  (1) Propose to the State Apprenticeship and Training Council standards for the local program which are in substantial conformity with ORS 660.126 and with the uniform standards, if any, adopted by the state joint committee for that occupation, and recommend to the council modifications of the standards.

Â Â Â Â Â  (2) Administer its program in conformity with its approved standards, with the provisions of ORS 660.002 to 660.210, and with the rules and policies of the council. Particularly, the local committee shall:

Â Â Â Â Â  (a) Maintain records of all apprentices in its program, with respect to work experience, instruction on the job, attendance at related instruction and progress, and such other records as may be appropriate or required, and shall submit such reports as the council or appropriate governmental agencies may require;

Â Â Â Â Â  (b) Submit to the state joint committee appropriate requests for changes in courses of study for the instruction of apprentices; and

Â Â Â Â Â  (c) Be responsible for apprentices receiving necessary on-the-job and related instruction, and for all apprenticeship agreements being promptly registered with the council.

Â Â Â Â Â  (3) Be responsible for the recruitment, qualification, selection, approval and registration of apprentices entering the program, including the evaluation of previous creditable work experience, education and training for which advanced credit must be given; provided, however, that advanced credit may be given for such creditable experience, education and training.

Â Â Â Â Â  (4) Review and evaluate, at least semiannually, the progress of each apprentice, as to job performance and related instruction, and consistent with the skill acquired, accordingly advance the apprentice to the next level of apprenticeship or hold the apprentice at the same level for a reasonable period, and with reasonable opportunity for corrective action, or terminate the apprentice from the program for serious or continued inadequate progress and notify the Apprenticeship Division of the Bureau of Labor and Industries of the action taken. The council and the appropriate employer or employers shall also be notified of each rerating and of the apprenticeÂs new level on the wage schedule. Recognition for successful completion of apprenticeship shall be evidenced by an appropriate certificate issued by the council.

Â Â Â Â Â  (5) Determine the qualifications, minimum facilities and training conditions required of an employer to serve as an approved training agent, and approve training agents accordingly; make periodic checks of approved training agents to assure that there are qualified training personnel and that there is adequate supervision on the job, adequate and safe equipment and facilities for training and supervision, and safety training for apprentices on the job and in related instruction; and withdraw approval of training agents when the qualifications are no longer met or when it appears to the committee that the employer is in violation of the terms of an apprenticeship agreement, standards, provisions of ORS 660.002 to 660.210 or the rules and policies of the council.

Â Â Â Â Â  (6) Determine and redetermine at least annually the average journeyman hourly rate of wage for the purposes of ORS 660.142 and submit such rate to the State Director of Apprenticeship and Training, along with a statement explaining how such determination was made. Employers who fail or refuse to provide their committee with information shall be terminated as approved training agents. The council may withhold approval of a new program or terminate an existing program for failure or refusal by the committee or its employers to keep the established journeyman hourly rate of wage current and correct. The committee shall retain all records from which a wage determination was made for inspection by the council, as required by law. [1981 c.764 Â§13 (enacted in lieu of 660.141)]

Â Â Â Â Â  660.139 Applicant indentured to family business or current employer. (1) Unless the State Apprenticeship and Training Council determines there is an adverse impact on apprenticeship opportunities based on an individualÂs race, sex or ethnic group, an applicant who is otherwise eligible for selection as an apprentice under the selection method used by the local joint committee may, with the consent of the applicant, be indentured to a family business or the applicantÂs current employer without regard to whether another employer would otherwise be entitled to indenture the apprentice under the selection method used by the local joint committee.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCurrent employerÂ means the employer with whom the applicant has been a full-time, regular employee for at least six months before the applicant is selected into the apprenticeship program.

Â Â Â Â Â  (b) ÂFamily businessÂ means a business owned in whole or in part by a parent or grandparent of the applicant. [1999 c.755 Â§2]

Â Â Â Â Â  660.140 [Amended by 1955 c.719 Â§9; repealed by 1967 c.6 Â§29]

Â Â Â Â Â  660.141 [1967 c.6 Â§20; 1971 c.271 Â§3; repealed by 1981 c.764 Â§20 (660.137 enacted in lieu of 660.141)]

Â Â Â Â Â  660.142 Pay rates for apprentices and journeymen; exception. (1) No employer shall pay a registered apprentice at a rate less than that obtained by applying the schedule, set forth in the applicable standards, at the apprenticeÂs level of apprenticeship, to the journeyman hourly rate of wage currently in effect for journeymen in the occupation for which the apprentice is being trained, as determined by the appropriate local joint committee.

Â Â Â Â Â  (2) The journeyman hourly wage rate shall be the average hourly wage currently being paid by the employers participating in a program to their skilled workers, that is, to those employees with demonstrated knowledge, experience and proficiency in that trade or occupation who are currently performing the type of work for which the apprentice is to be trained. Upon receipt of a committeeÂs determination of its current journeyman hourly rate of wage, the State Director of Apprenticeship and Training shall cause notice thereof to be promptly mailed to all apprentices and employers participating in the program. Such determination shall be in effect from the date set forth therein or, lacking such date, from the first of the month following the mailing thereof; provided, however, that no such wage determination or effective date shall alter the terms or effect of an existing collective bargaining agreement.

Â Â Â Â Â  (3) If a higher journeyman hourly wage rate shall be prescribed by federal or state law for work on a particular project, the higher rate so established shall be controlling for purposes of determining apprentice wages applicable to that particular project.

Â Â Â Â Â  (4) Nothing stated in ORS 660.002 to 660.210 shall be construed to supersede the minimum wage or overtime provisions of ORS chapters 652 and 653, or the rules adopted. Anything to the contrary notwithstanding, the entry wage (that wage derived by applying the lowest percentage on the schedule to the current journeyman hourly wage rate) shall not be less than the federal or state minimum wage rate, whichever is higher.

Â Â Â Â Â  (5) The State Apprenticeship and Training Council may make such exceptions to the apprentice wage schedule or journeyman hourly wage rate, and to the minimum numeric ratio of journeymen to apprentices, as it deems necessary or advisable to further the operation of apprenticeship and training programs in Department of Corrections institutions. [1981 c.764 Â§10; 1987 c.320 Â§243]

Â Â Â Â Â  660.145 Trade apprenticeship and training committees. In an area where it is not practicable to establish a local joint apprenticeship committee or a local joint training committee, a trade committee for apprenticeship and training may be formed to administer the standards of various separate programs approved by the State Apprenticeship and Training Council. Members shall consist of one employer and one employee representing each occupation affected, who shall be selected pursuant to the procedures established by the council. A trade committee for apprenticeship or training shall function in the manner prescribed for a local joint committee as to all occupations affected, except that recommendations to the council for amendments or modifications to the standards of a particular occupation may be made only by the members from that occupation. [1967 c.6 Â§21; 1981 c.764 Â§14]

Â Â Â Â Â  660.150 [Amended by 1955 c.719 Â§10; subsection (2) of 1965 Replacement Part enacted as 1957 c.270 Â§9; repealed by 1967 c.6 Â§29]

Â Â Â Â Â  660.155 State joint committees; rules. (1) State joint apprenticeship committees may be formed in each apprenticeable occupation for the purpose of promoting and coordinating the apprenticeship goals of that occupation and of developing statewide standards and related instructional material for a course of study in that occupation. If only one joint committee exists for a particular occupation, that local joint committee has the same duties and powers as a state joint committee formed pursuant to this section. This subsection does not apply to training programs.

Â Â Â Â Â  (2) State joint committees shall be composed of one member representing employers and one member representing employees from each local joint committee for that occupation. Employer members of a local joint committee shall choose the employer representative to the state joint committee, and employee members shall choose the employee representative. The employer and employee members of trade committees shall be members of the state joint committee for their respective occupations, but shall be counted in determinating a quorum for the state joint committee only if present. An alternate member for each principal member from a local joint committee shall also be selected in the same manner as the principal members are selected. Each alternate member has full authority to exercise the powers of the principal member for whom the alternate was selected when that principal member is unable to perform as a committee member.

Â Â Â Â Â  (3) Each state joint committee shall elect a chairperson and a vice chairperson, one of whom shall represent employers, the other of whom shall represent employees. The committee may also elect such other officers as it determines appropriate. All officers elected pursuant to this subsection shall serve such terms and have such duties and powers as the committee determines appropriate for the performance of their functions.

Â Â Â Â Â  (4) Meetings may be called by the chairperson or at the request of the majority of the members of the committee. Each state joint committee may also formulate such rules as it deems necessary for the time, place and orderly conduct of its meetings. Each committee shall transmit to the State Apprenticeship and Training Council a written record of each such meeting. [1967 c.6 Â§22; 1971 c.271 Â§4; 1977 c.490 Â§4; 1981 c.764 Â§15]

Â Â Â Â Â  660.157 Standard courses of study for apprentices and trainees. (1) Each state joint committee, with the prior approval of the State Apprenticeship and Training Council, shall prescribe a standard course of study, developed from a trade analysis, for the trade, craft or industrial occupation over which the committee exercises jurisdiction. Each such course of study shall include instructional objectives and an outline of course content for related instruction and manipulative instruction in the classroom. The prescribed course shall also provide for evaluation procedures and instruments for measuring performance. For all programs in apprenticeable occupations a minimum of 144 hours of related instruction per year is recommended.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no course of study for the instruction of apprentices or trainees that has not been prescribed pursuant to subsection (1) of this section may be implemented under ORS 660.002 to 660.210.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, any course of study for the instruction of apprentices or trainees may be implemented under ORS 660.002 to 660.210 where such course of study:

Â Â Â Â Â  (a) Involves instruction in any trades or crafts where the industry will provide the facilities for training;

Â Â Â Â Â  (b) Prepares apprentices and trainees in any trades or crafts;

Â Â Â Â Â  (c) Requires expert instructors to meet the level of skill and training required by the industry;

Â Â Â Â Â  (d) Is substantially equivalent to the standard course prescribed under subsection (1) of this section; and

Â Â Â Â Â  (e) Is supervised by a local joint committee or by a joint industry trust fund committee.

Â Â Â Â Â  (4) Where a course of study meets the requirements of subsection (3) of this section, such course shall be approved:

Â Â Â Â Â  (a) By the state joint committee; and

Â Â Â Â Â  (b) By the State Board of Education for apprenticeship training credit and toward community college associate degrees.

Â Â Â Â Â  (5) Operation of a course of study under subsection (3) of this section shall be the responsibility of the recognized local apprenticeship committee or local industry trust fund or recognized local employee organization. Such local committee, trust or organization may prescribe criteria for enrollment into the course of study. [1971 c.271 Â§7; 1973 c.648 Â§1; 1979 c.808 Â§1; 1981 c.764 Â§16]

Â Â Â Â Â  660.158 Interstate agreements regarding courses of study. (1) If there is an interstate agreement regarding apprenticeship courses of study between the State Apprenticeship and Training Council and an agency with similar functions in another state:

Â Â Â Â Â  (a) Any course of study prescribed pursuant to ORS 660.157 is subject to the provisions of the interstate agreement.

Â Â Â Â Â  (b) Each local joint committee of an occupation that is subject to the interstate agreement shall submit requests for changes in courses of study directly to the council.

Â Â Â Â Â  (2) Apprenticeship programs which jointly form a sponsoring entity on a multistate basis and are registered pursuant to all requirements of the United States Department of Labor, Bureau of Apprenticeship and Training, or by the apprenticeship agency or council of any other state which has been recognized by the United States Department of Labor, Bureau of Apprenticeship and Training, shall be accorded approval reciprocally by the council if such approval is requested by the sponsoring entity, even though such programs and their standards may depart in some respects from the criteria of ORS 660.126 and from the other provisions set forth in ORS 660.002 to 660.210. [1971 c.271 Â§8; 1979 c.831 Â§2; 1981 c.764 Â§17]

Â Â Â Â Â  660.159 [1971 c.271 Â§11; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.160 Coordination of schooling for apprentices and trainees. All district school boards shall cooperate with the State Apprenticeship and Training Council, the Department of Education, and the local joint committees or trade committees in providing the necessary related instruction classes to meet the objectives of courses of study prescribed pursuant to ORS 660.157 (1) for apprentices and trainees. The coordination of related instruction offered in these classes with job instruction, and the carrying out of the other details shall be the responsibility of the recognized local or state agency for professional education. The apprentice or trainee shall attend such classes, either within or without the usual working hours. [Amended by 1955 c.719 Â§11; 1967 c.6 Â§23; 1971 c.271 Â§5; 1973 c.648 Â§2; 1995 c.343 Â§59]

Â Â Â Â Â  660.162 Adoption of policies, standards and programs by State Board of Education; rules. The State Board of Education, in cooperation with the State Apprenticeship and Training Council and the appropriate state joint committee, by rule shall adopt policies, standards and programs to carry out the provisions of ORS 660.002. Such policies, standards or programs may involve any of the following matters:

Â Â Â Â Â  (1) Development of courses of study for apprentices and trainees in the trade, craft or industrial occupation over which the committee exercises jurisdiction.

Â Â Â Â Â  (2) Operation of related instruction classes by district school boards and in courses implemented under ORS 660.157 (3).

Â Â Â Â Â  (3) Development of uniform standards covering occupational qualifications and teacher training requirements for instructors.

Â Â Â Â Â  (4) Preservice and inservice training for instructors.

Â Â Â Â Â  (5) Evaluation procedures for determining credit for apprenticeship training toward community college associate degrees.

Â Â Â Â Â  (6) Defining procedures for granting credit for work experience to instructors, skilled craftsmen or journeymen toward the requirements of a community college associate degree. [1971 c.271 Â§9; 1973 c.648 Â§3; 1977 c.490 Â§5; 1989 c.491 Â§65]

Â Â Â Â Â  660.165 [1967 c.6 Â§5; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.167 Adoption of policies by council. The State Apprenticeship and Training Council, in cooperation with the State Board of Education, shall adopt policies regarding:

Â Â Â Â Â  (1) Evaluation procedures relating to the determination of apprenticeship credit for work experience, education and training.

Â Â Â Â Â  (2) Procedures for demonstrating the level of achievement required in any area of related instruction, including but not limited to taking a qualifying examination of the course content. [1971 c.271 Â§10]

Â Â Â Â Â  660.170 State Director of Apprenticeship and Training; commissioner authority to employ others. (1) Subject to confirmation by the State Apprenticeship and Training Council, the Commissioner of the Bureau of Labor and Industries shall appoint a State Director of Apprenticeship and Training. The director shall be well qualified, shall serve as council secretary and shall be responsible to the commissioner for the administration of ORS 660.002 to 660.210, including supervision of all office and field staff.

Â Â Â Â Â  (2) The commissioner, with the advice and consent of the council, may appoint such other personnel and incur such other expenses as may be necessary to aid the council and the director in carrying out their duties and functions under ORS 660.002 to 660.210. [Amended by 1967 c.6 Â§24; 1981 c.764 Â§18]

Â Â Â Â Â  660.180 [Amended by 1957 c.270 Â§11; 1967 c.6 Â§25; 1971 c.734 Â§104; 1977 c.299 Â§2; 1979 c.831 Â§3; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.190 Community college training program advisory committee. Each community college operating a preemployment or trade extension training program in an apprenticeable occupation shall appoint at least one employee member and one employer member of an appropriate local joint committee to the advisory committee for that training program. [1977 c.155 Â§2; 1981 c.764 Â§19]

Â Â Â Â Â  660.195 [1977 c.490 Â§8; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.200 [1977 c.490 Â§9; repealed by 1981 c.764 Â§20]

Â Â Â Â Â  660.205 Certification of program completion for certain apprentices; card; rules; fee. (1) There shall be a uniform system of certification in those apprenticeable occupations for which the State Apprenticeship and Training Council determines certification is required. Such certification shall be awarded to apprentices successfully completing such an apprenticeship program and shall signify the apprenticeÂs attainment of the status of journeyman. The council shall prescribe by rule a singular form of certification card for apprenticeable occupations and the conditions for its issuance.

Â Â Â Â Â  (2) Only the Commissioner of the Bureau of Labor and Industries may prepare or issue or cause to be prepared or issued a card or other form of documentation purporting to certify or otherwise representing the bearer to be a journeyman in an apprenticeable occupation.

Â Â Â Â Â  (3) The commissioner may establish and charge a fee for the issuance of certification in an amount not to exceed $25.

Â Â Â Â Â  (4) The provisions of this section first apply to apprentices who successfully complete an apprenticeship program after January 1, 1990. [1989 c.1061 Â§2]

Â Â Â Â Â  660.210 Tort liability of committees, officers, employees and agents; limitations; punitive damages excluded. (1) In any action based on tort, as defined in ORS 30.260, the liability of any local joint committee formed under ORS 660.135, trade committee for apprenticeship and training formed under ORS 660.145 or state joint committee formed under ORS 660.155, and the liability of its officers, employees and agents acting within the scope of their employment or duties, shall not exceed:

Â Â Â Â Â  (a) $50,000 to any claimant for any number of claims for damage to or destruction of property, including consequential damages, arising out of a single accident or occurrence.

Â Â Â Â Â  (b) $100,000 to any claimant as general and special damages for all other claims arising out of a single accident or occurrence unless those damages exceed $100,000, in which case the claimant may recover additional special damages, but in no event shall the total award of special damages exceed $100,000.

Â Â Â Â Â  (c) $500,000 for any number of claims arising out of a single accident or occurrence.

Â Â Â Â Â  (2) No award for damages on any claim subject to this section shall include punitive damages. The limitation imposed by this section on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort, as defined in ORS 30.260.

Â Â Â Â Â  (3) In any action subject to this section in which the amount awarded to or settled upon multiple claimants exceeds $500,000, any party may apply to any circuit court to apportion to each claimant the proper share of the total amount limited by subsection (1) of this section. The share apportioned each claimant shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence.

Â Â Â Â Â  (4) The liability of a committee described in subsection (1) of this section and one or more of its officers, employees or agents, or two or more officers, employees or agents of the committee, on claims arising out of a single accident or occurrence, shall not exceed in the aggregate the amounts limited by subsection (1) of this section. [1999 c.642 Â§2]

WORKFORCE DEVELOPMENT

(General Provisions)

Â Â Â Â Â  660.300 Definitions for ORS 660.300 to 660.339. As used in ORS 660.300 to 660.339:

Â Â Â Â Â  (1) ÂChief elected officialÂ means a county commissioner, a county judge or the mayor of the City of Portland.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (3) ÂFederal ActÂ or Âfederal Workforce Investment ActÂ means the federal Workforce Investment Act of 1998 (enacted as P.L. 105-220 and codified as 29 U.S.C. 2801 et seq.).

Â Â Â Â Â  (4) ÂLocal workforce investment areaÂ means the City of Portland or a county when the city or county has been designated as a local workforce investment area under ORS 660.324. ÂLocal workforce investment areaÂ may include two or more counties that have joined together to form a local workforce investment area and that have been designated as a local workforce investment area under ORS 660.324.

Â Â Â Â Â  (5) ÂLocal workforce investment boardÂ means a board established pursuant to section 2832 of the federal Workforce Investment Act of 1998.

Â Â Â Â Â  (6) ÂParticipantÂ means a person receiving services under Title I-B of the federal Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).

Â Â Â Â Â  (7) ÂParticipant recordsÂ means records relating to matters such as grades, conduct, personal and academic evaluations, results of psychometric testing, counseling, disciplinary actions, if any, and other personal matters.

Â Â Â Â Â  (8) ÂTitle I-BÂ means the adult, dislocated worker and youth programs delivered under the federal Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). [Formerly 285A.443]

Â Â Â Â Â  660.303 Findings and policy. The Legislative Assembly finds that job training is an essential component in promoting the economic development of Oregon and the economic well-being of the citizens of this state. Therefore, the Legislative Assembly declares that it is the policy of this state to promote the coordinated provision of education, employment and job training to achieve the following goals:

Â Â Â Â Â  (1) Develop the human resources of Oregon, by preparing citizens for careers and job opportunities which will provide for their long-term economic security;

Â Â Â Â Â  (2) Aid the economically disadvantaged citizens of this state to attain long-term self-sufficiency, especially those living in distressed rural and inner city areas;

Â Â Â Â Â  (3) Coordinate the delivery of all employment, job training, retraining, apprenticeship training and related educational programs to assure the efficient and effective provision of needed services;

Â Â Â Â Â  (4) Promote local initiative and innovation to flexibly and responsibly meet the special needs of businesses and individuals in different regions of the state;

Â Â Â Â Â  (5) Promote employee and employer participation in efforts to improve productivity, through improvements in worker skills and management practices thereby enhancing the competitiveness of OregonÂs workforce;

Â Â Â Â Â  (6) Provide retraining assistance to workers displaced by the changing economy, particularly older workers; and

Â Â Â Â Â  (7) Promote expansion of the stateÂs economy consistent with the following criteria:

Â Â Â Â Â  (a) Increase the number of family wage jobs in this state.

Â Â Â Â Â  (b) Promote economic recovery in small cities heavily dependent on a single industry.

Â Â Â Â Â  (c) Emphasize development in underdeveloped rural areas of this state.

Â Â Â Â Â  (d) Utilize the educational resources available at community colleges and other higher education institutions.

Â Â Â Â Â  (e) Support the development of the stateÂs small businesses, especially businesses owned by women and members of minority groups.

Â Â Â Â Â  (f) Encourage the use of OregonÂs human and natural resources in endeavors which harness OregonÂs economic comparative advantages.

Â Â Â Â Â  (g) Assist businesses selling goods and services in markets for which national or international competition exists. [Formerly 285A.440]

Â Â Â Â Â  660.306 Findings and policy; purpose of ORS 660.306, 660.312 and 660.315. (1) The Legislative Assembly finds that all Oregonians should benefit from the advantages of OregonÂs growing economy. The responsiveness and flexibility of providers of education and workforce development services are critical to the continued success of OregonÂs economy. Involvement of key interested parties in identifying current and future workforce needs will be critical to matching the needs of the workplace and economy with the development of trained workers. Therefore, it is hereby declared the policy of the state to support and promote the best possible education, training and employment for its citizens through effective statewide policy, planning, coordination and service delivery.

Â Â Â Â Â  (2) It is the purpose of ORS 660.306, 660.312 and 660.315 to provide advisory and technical services under the executive direction of the Governor to support the efforts of state government:

Â Â Â Â Â  (a) To integrate education and workforce development by coordinating the contributions of participating segments and providers;

Â Â Â Â Â  (b) To achieve and maintain excellence in education, training and employment; and

Â Â Â Â Â  (c) To connect education to social and economic commitments generally and workforce development in particular.

Â Â Â Â Â  (3) The Legislative Assembly further finds that the statewide workforce development and education coordinating functions established in ORS 660.306, 660.312 and 660.315 include job creation and economic development activities within the meaning of section 4 (3), Article XV of the Oregon Constitution. [Formerly 285A.452]

Â Â Â Â Â  660.309 Policy. (1) It is the policy of the State of Oregon that implementing an integrated workforce investment system will help workers take responsibility for building a better future for themselves and their families.

Â Â Â Â Â  (2) A workforce investment system should be a consumer-driven system, accountable and responsive to the needs of employers and job seekers.

Â Â Â Â Â  (3) To build on current workforce models and remain in compliance with the federal Workforce Investment Act of 1998, Oregon must maximize local flexibility consistent with statewide goals and must preserve business, labor and community involvement in state and local governing boards.

Â Â Â Â Â  (4) To implement the federal Act, Oregon must apply the necessary workforce resources to carry out its assigned responsibilities and must delegate accountability and authority, as allowed under the federal Act, to each governing entity of the workforce investment system.

Â Â Â Â Â  (5) These objectives can be accomplished under the auspices of a State Workforce Investment Board and local workforce investment boards that enlist the views of a diverse group of business, labor, community, education and government leaders to develop a strategic plan for workforce development in Oregon.

Â Â Â Â Â  (6) The strategic plan should provide for the development of a comprehensive, consumer-driven employment and career development system that meets the needs of all members of the workforce, including those entering the workforce for the first time, those in transition to employment and those currently employed who are seeking to enhance their skills for continued career advancement. [Formerly 411.920]

(State Workforce Investment System)

Â Â Â Â Â  660.312 Education and Workforce Policy Advisor; duties; rules. (1) The Governor shall be responsible for a coordinated and comprehensive response to education and workforce issues. The Governor shall appoint an Education and Workforce Policy Advisor, who serves at the pleasure of the Governor. The advisor shall, with the advice of such advisory committees as may be appointed or assigned, advise the Governor on policy, planning and coordination for education and workforce development in Oregon.

Â Â Â Â Â  (2) The duties of the advisor shall include:

Â Â Â Â Â  (a) Guiding the development of state-level policy related to education and workforce issues;

Â Â Â Â Â  (b) Providing general direction and serving as a liaison between state and local efforts in education, training and workforce development;

Â Â Â Â Â  (c) Ensuring, through collaboration with the leadership of local workforce investment boards and regional workforce committees, the alignment of statewide, local and regional strategic plans, and the periodic reporting of performance in the implementation of such plans; and

Â Â Â Â Â  (d) Consulting with local workforce investment boards and regional workforce committees on the development and implementation of a workforce performance measurement system.

Â Â Â Â Â  (3) In the performance of duties, the advisor shall collectively involve state agencies, including but not limited to:

Â Â Â Â Â  (a) The Department of Education;

Â Â Â Â Â  (b) The Oregon University System;

Â Â Â Â Â  (c) The Economic and Community Development Department;

Â Â Â Â Â  (d) The Department of Community Colleges and Workforce Development;

Â Â Â Â Â  (e) The Employment Department;

Â Â Â Â Â  (f) The Department of Human Services;

Â Â Â Â Â  (g) The Bureau of Labor and Industries;

Â Â Â Â Â  (h) The Department of Corrections;

Â Â Â Â Â  (i) The Oregon Student Assistance Commission; and

Â Â Â Â Â  (j) The Teacher Standards and Practices Commission.

Â Â Â Â Â  (4) The advisor shall seek input from key interested parties to help guide policy development, including but not limited to representatives of:

Â Â Â Â Â  (a) Businesses and industry organizations;

Â Â Â Â Â  (b) Labor and labor organizations;

Â Â Â Â Â  (c) Local education providers;

Â Â Â Â Â  (d) Local government;

Â Â Â Â Â  (e) Student, teacher, parent and faculty organizations;

Â Â Â Â Â  (f) Community-based organizations;

Â Â Â Â Â  (g) Public-private partnership organizations;

Â Â Â Â Â  (h) Independent nonprofit and proprietary post-secondary colleges and schools; and

Â Â Â Â Â  (i) Regional workforce committees, local workforce investment boards and regional investment boards.

Â Â Â Â Â  (5) The advisor shall meet, on a regularly scheduled basis, with the local workforce investment boards, regional workforce committees and such others as necessary to ensure that local interests are represented. The advisor shall seek input, advice and feedback on policy issues affecting state, regional and local education and workforce development from interested parties and other committees formed under ORS 660.306, 660.312 and 660.315.

Â Â Â Â Â  (6) Pursuant to ORS chapter 183, the advisor may adopt rules necessary to carry out the duties of the advisor. [Formerly 285A.455]

Â Â Â Â Â  660.315 Regional workforce committees; duties; strategic regional workforce plans. (1) The Governor shall designate regional workforce committees to advise the Governor, local workforce investment boards that represent federally recognized workforce areas containing multiple regions, and county elected officials on regional and local needs for workforce development. The committees shall also prepare plans for achieving regional goals and coordinate the provision of services within regions. The committees shall have private and public sector members. However, a majority of the members of each committee shall represent the private sector and include business and labor representatives. The chairperson of each committee shall be a private sector member and be elected by the committee.

Â Â Â Â Â  (2) The private sector committee members shall play a critical role in workforce development, including but not limited to:

Â Â Â Â Â  (a) Identifying current and future workforce needs;

Â Â Â Â Â  (b) Providing feedback on public sector programs;

Â Â Â Â Â  (c) Assisting public agencies in changing programs to be more effective in meeting private sector needs; and

Â Â Â Â Â  (d) Being a partner in addressing workforce needs.

Â Â Â Â Â  (3) Private sector members of a committee created under this section shall be appointed by county commissioners and, in the region that includes the City of Portland, the Mayor of Portland. The members of the committee shall reflect the broadest feasible representation from the groups described in ORS 660.312 (4)(a) to (h).

Â Â Â Â Â  (4) The public sector representatives on the committee are representatives who receive resources and deliver education and workforce programs within the labor market area. Public sector members shall include the broadest feasible representation from, but not be limited to, the following:

Â Â Â Â Â  (a) The Department of Human Services;

Â Â Â Â Â  (b) School districts, education service districts, community colleges, state institutions of higher education and Oregon Health and Science University;

Â Â Â Â Â  (c) The Economic and Community Development Department and local economic development entities;

Â Â Â Â Â  (d) The Employment Department;

Â Â Â Â Â  (e) The federal Act programs; and

Â Â Â Â Â  (f) Other public sector partners.

Â Â Â Â Â  (5) A region may recommend to the Governor an alternate structure for its regional committee, based on regional determination and mutually agreed to by the current public and private sector members of the regional workforce committee and the chief elected officials. The alternate structure must retain a private sector chairperson, appointments of the private sector members as provided in subsection (3) of this section, and substantive public and private sector and other stakeholder participation through formalized methods, such as standing committees.

Â Â Â Â Â  (6) A regional workforce committee shall develop and implement a strategic regional workforce plan that responds to the current and future workforce needs of the regional labor market.

Â Â Â Â Â  (7) The strategic regional workforce plan shall:

Â Â Â Â Â  (a) Consider the supply and demand outlook for the region;

Â Â Â Â Â  (b) Identify and prioritize initiatives and resources, both public and private, to meet the regional workforce needs;

Â Â Â Â Â  (c) Articulate and include the coordination of both public and private resources in addressing the workforce needs and goals; and

Â Â Â Â Â  (d) Ensure the most appropriate use of resource investments.

Â Â Â Â Â  (8) The regional workforce committee shall create or enhance the workforce program delivery system to meet the strategic priorities of the region and any strategic priorities of a federally recognized workforce area that includes that region.

Â Â Â Â Â  (9) Within each region, or within overlapping regions, regional workforce committees, local workforce investment boards and regional investment boards shall coordinate their planning efforts to ensure that the strategic efforts and resource allocation of economic and workforce development of an area are consistent. Regional workforce committees and regional investment boards will extend opportunities to other entities engaged in economic and workforce development programs and services to participate in their joint or integrated strategic planning.

Â Â Â Â Â  (10)(a) A local workforce investment board that represents a multiregional workforce area shall hold regional workforce committees in the area accountable for any policy and operational responsibilities under 2832(d) of the federal Act that is delegated to the committees in accordance with state policy and local workforce investment board policy.

Â Â Â Â Â  (b) A regional workforce committee within a multiregional workforce area is accountable to the local workforce investment board for any policy and operational responsibilities carried out under the federal Act on behalf of the board.

Â Â Â Â Â  (c) As it relates to regional responsibilities under this section, a regional workforce committee may, through a vote of the committee, determine the methodology for delegating the responsibilities of the regional workforce committee to a local workforce investment board representing the multiregional workforce area. [Formerly 285A.458; 2005 c.242 Â§3]

Â Â Â Â Â  660.318 Duties of Department of Community Colleges and Workforce Development; rules. (1) To implement and oversee state implementation of Title I-B, the Department of Community Colleges and Workforce Development may:

Â Â Â Â Â  (a) Receive federal youth activities funds allotted to this state by the Secretary of Labor pursuant to Title I-B and allocate those funds that are not reserved according to an allocation formula recommended by the State Workforce Investment Board and approved by the Governor.

Â Â Â Â Â  (b) Receive federal adult employment and training activities funds allotted to this state by the Secretary of Labor pursuant to Title I-B and allocate those funds that are not reserved according to an allocation formula recommended by the State Workforce Investment Board and approved by the Governor.

Â Â Â Â Â  (c) Receive federal dislocated worker funds allotted to this state by the Secretary of Labor pursuant to Title I-B and allocate those funds that are not reserved according to an allocation formula recommended by the State Workforce Investment Board and approved by the Governor.

Â Â Â Â Â  (d) Establish a procedure for use by local workforce investment boards to identify eligible providers of training services according to section 2864 of the federal Act and to maintain the list of providers identified as eligible by the boards in all local workforce investment areas in this state.

Â Â Â Â Â  (e) Receive the comprehensive strategic plan developed and implemented by each local workforce investment board and review the plan, with input from representatives of state and local workforce programs, to determine if the plan meets the requirements of section 2833 of the federal Act and state policy.

Â Â Â Â Â  (f) Approve the plans, after review by the State Workforce Investment Board, that are found to meet the requirements of Title I-B and review and approve any amendments to the plans.

Â Â Â Â Â  (g) Carry out the required and allowable activities described in section 2864 of the federal Act with the advice of the Education and Workforce Policy Advisor.

Â Â Â Â Â  (h) Pursuant to ORS 660.339, establish procedures to maintain the confidentiality of the names and records of participants in workforce programs for which the department is responsible, including circumstances under which the names and records may be disclosed.

Â Â Â Â Â  (i) Establish a method to set performance standards for the Secretary of Labor as required under section 2871 of the federal Act.

Â Â Â Â Â  (j) Perform planning functions related to Title I-B programs and performance reporting.

Â Â Â Â Â  (2) The department, in consultation with the State Workforce Investment Board, may adopt rules pursuant to ORS chapter 183 to implement this section. [2001 c.684 Â§11]

Â Â Â Â Â  660.321 State Workforce Investment Board. (1) A State Workforce Investment Board shall be created under section 2821(b) and (c) of the Workforce Investment Act of 1998 to assist in the development of the State Unified Workforce Plan established under ORS 660.324 and to carry out the other functions described by the federal Act.

Â Â Â Â Â  (2) The membership of the board shall be in accordance with the requirements of section 2821(b) of the federal Act.

Â Â Â Â Â  (3) Representatives of business described in section 2821(b)(1)(C)(i) of the federal Act who are appointed to the board shall be confirmed by the Senate in the manner prescribed under ORS 171.562 and 171.565.

Â Â Â Â Â  (4) The Governor shall select a chairperson in accordance with the requirements of section 2821(c) of the federal Act.

Â Â Â Â Â  (5) A majority of the board shall be representatives of business, as described in section 2821(b)(1)(C)(i) of the federal Act.

Â Â Â Â Â  (6) Members of the Legislative Assembly appointed to the board are nonvoting members of the board and may act in an advisory capacity only.

Â Â Â Â Â  (7) To transact business at a meeting of the board, a quorum of voting members must participate. A quorum shall consist of a majority of the voting members. At least 25 percent of the members participating shall be representatives of business, as described in section 2821(b)(1)(C)(i) of the federal Act. [Formerly 411.926; 2005 c.242 Â§1]

Â Â Â Â Â  660.324 Duties of state board; state plan for workforce investment system. (1) The State Workforce Investment Board shall develop and submit to the Governor a single, unified state plan that outlines a strategy, with quantitative goals, for the statewide workforce investment system for the State of Oregon in accordance with section 2821 of the federal Workforce Investment Act of 1998. Upon the GovernorÂs approval of the state plan, the Governor shall cause the State Unified Workforce Plan to be delivered to the Legislative Assembly.

Â Â Â Â Â  (2) The board shall develop and include in the state plan goals designed to promote OregoniansÂ self-sufficiency. In addition to requirements under the federal Act regarding wage and other goals, the state plan shall include quantifiable goals that will empower Oregonians to gain independence from public assistance and move up the socioeconomic ladder.

Â Â Â Â Â  (3) The board shall assist the Governor in:

Â Â Â Â Â  (a) Developing OregonÂs workforce investment system;

Â Â Â Â Â  (b) Ensuring timely consultation and collaboration with chief elected officials, local workforce investment boards and other workforce stakeholders, including but not limited to business and labor organizations;

Â Â Â Â Â  (c) Reviewing local workforce plans;

Â Â Â Â Â  (d) Developing, as required by the federal Act, allocation formulas for the distribution of funds to local workforce investment areas for adult employment and training activities and for youth activities that are developed by the local workforce investment boards;

Â Â Â Â Â  (e) Recommending the duties and responsibilities of state agencies to implement the federal Act, to avoid conflicts of interest and to capitalize on the experience developed by workforce partners who are efficient and effective at meeting the requirements of the federal Act;

Â Â Â Â Â  (f) Participating in the development of a coordinated statewide system of activities and services that includes both mandatory and optional partners of the one-stop delivery system, as provided in the federal Act;

Â Â Â Â Â  (g) Providing for the development, accountability and continuous improvement of comprehensive workforce performance measures to assess the effectiveness of the workforce investment activities in this state;

Â Â Â Â Â  (h) Developing a statewide employment statistics system, as described in section 15(e) of the Wagner-Peyser Act (29 U.S.C. 49L-2(e)); and

Â Â Â Â Â  (i) Preparing an annual report and submitting it to the United States Department of Education, the United States Department of Health and Human Services and the United States Department of Labor.

Â Â Â Â Â  (4) The board, in partnership with the Governor, shall establish criteria for use by chief elected officials in appointing members to local workforce investment boards in accordance with the requirements of section 2832 of the federal Workforce Investment Act of 1998. The board shall establish the following requirements:

Â Â Â Â Â  (a) To transact business at a meeting of a local workforce investment board, a quorum of members must participate. A quorum shall consist of a majority of the members. At least 25 percent of the members participating must be representatives of business, as described in section 2821(b)(1)(C)(i) of the federal Act.

Â Â Â Â Â  (b) When appropriate and upon a request from the chief elected official of a county or the City of Portland, the State Workforce Investment Board shall consider the county or the City of Portland to be a candidate for designation as a local workforce investment area. The board shall consult with the county or the City of Portland before designating it as a local workforce investment area. After considering the criteria in section 2831 of the federal Act for designating local workforce investment areas, chief elected officials may submit a request to the board to combine their units of government into a local workforce investment area. The board shall make recommendations to the Governor about the designation of local workforce investment areas. Only the Governor may designate local workforce investment areas. The Governor must show just cause for not designating a requested local workforce investment area. A county or the City of Portland may submit an appeal to the board, as provided in section 2831 of the federal Act, if the Governor does not grant the countyÂs or the cityÂs request to designate a local workforce investment area.

Â Â Â Â Â  (5) The board shall provide guidance and direction to local workforce investment boards in the development of local workforce plans. The State Workforce Investment Board shall adopt policies that:

Â Â Â Â Â  (a) Require each local workforce investment board, in partnership with its chief elected officials and in accordance with section 2833 of the federal Act, to develop and submit to the Governor and the board a strategic local workforce plan that includes, but is not limited to, performance goals; and

Â Â Â Â Â  (b) Permit each local workforce investment board, in consultation with its chief elected officials:

Â Â Â Â Â  (A) To determine, consistent with the requirements of the federal Act, the appropriate level of services based on the workforce needs in the local workforce investment area; and

Â Â Â Â Â  (B) To certify local one-stop operators. [Formerly 411.929; 2005 c.242 Â§2]

Â Â Â Â Â  660.327 Duties of local workforce investment boards. (1) In accordance with section 2832 of the federal Act, each local workforce investment board shall:

Â Â Â Â Â  (a) Consistent with section 2833 of the federal Act, in partnership with the chief elected official for the local area involved, develop and submit a local plan to the Governor.

Â Â Â Â Â  (b) Consistent with section 2841(d) of the federal Act, with the agreement of the chief elected official, designate or certify one-stop operators as described in section 2841(d)(2)(A) of the federal Act and may terminate for cause the eligibility of such operators.

Â Â Â Â Â  (c) Consistent with section 2843 of the federal Act, identify eligible providers of youth activities in the local area and award grants or contracts on a competitive basis to those providers, based on recommendations of a youth council.

Â Â Â Â Â  (d) Consistent with section 2842 of the federal Act, identify eligible providers of training services described in section 2864(d)(4) of the federal Act.

Â Â Â Â Â  (e) Subject to the approval of the chief elected official, develop a budget for the purpose of carrying out the duties of the local workforce investment board under section 2832 of the federal Act.

Â Â Â Â Â  (f) In partnership with the chief elected official, provide oversight of local programs of youth activities authorized under section 2854 of the federal Act, local employment and training activities authorized under section 2864 of the federal Act and the one-stop delivery system in the local area.

Â Â Â Â Â  (g) With the chief elected official and the Governor, negotiate and reach agreement on local performance measures as described in section 2871(c) of the federal Act.

Â Â Â Â Â  (h) Coordinate the workforce investment activities authorized under the federal Act and carried out in the local area with economic development strategies and develop other employer linkages with such activities.

Â Â Â Â Â  (i) Promote the participation of private sector employers in the statewide workforce investment system and ensure the effective provision, through the system, of connecting, brokering and coaching activities, through intermediaries such as the one-stop operator in the local area or through other organizations, to assist such employers in meeting hiring needs.

Â Â Â Â Â  (2) In order to maintain the statewide workforce investment system that consists of regional workforce committees and to meet the requirements of the federal Act:

Â Â Â Â Â  (a) A local workforce investment board representing a local workforce investment area according to the GovernorÂs designation pursuant to section 2831 of the federal Act meets the requirements of a regional workforce committee under ORS 660.315.

Â Â Â Â Â  (b) A strategic plan submitted by a local workforce investment board pursuant to section 2833 of the federal Act meets the strategic plan requirement for the workforce region in ORS 660.315. [2001 c.684 Â§12]

Â Â Â Â Â  660.330 One-stop delivery system; service providers. (1) The State Workforce Investment Board and local workforce investment boards shall ensure that OregonÂs one-stop delivery system under the federal Workforce Investment Act of 1998 is the foundation of local service delivery to employers and participants.

Â Â Â Â Â  (2) One-stop partners shall include, but are not limited to, those described in section 2841 of the federal Act and programs referenced under section 2841(b)(1) and (2) of the federal Act.

Â Â Â Â Â  (3) This section does not restrict the authority of local workforce investment boards to select providers and one-stop operators, or to set goals or policies, under the federal Act. [Formerly 411.935]

Â Â Â Â Â  660.333 Use of workforce investment funds; one-stop delivery system services. (1) The State Workforce Investment Board shall advise the Governor as required under section 2821 of the Workforce Investment Act of 1998 and on matters pertaining to the use of funds under section 2864 of the federal Act.

Â Â Â Â Â  (2) As a part of the core services required by section 2864(d)(2)(E)(i) of the federal Act, the one-stop delivery system, as described in section 2864(c) of the federal Act, shall provide timely listings of all job opportunities, consistent with statute or rule, to a participant immediately upon application by the participant for services offered by the one-stop delivery system.

Â Â Â Â Â  (3) Intensive services offered by the one-stop delivery system may include drug and alcohol rehabilitative services.

Â Â Â Â Â  (4) Local workforce investment boards shall determine whether funds will be used as provided in section 2864(e)(3) of the federal Act.

Â Â Â Â Â  (5) Participants may receive training in accordance with section 2864 of the federal Act. In addition, a participant who is employed in a subsidized or unsubsidized job and who needs training may receive an individual training account that allows the participant to choose among training providers, except as provided in section 2864(d)(4)(G)(ii) of the federal Act.

Â Â Â Â Â  (6) Any funds expended under ORS 660.300 to 660.339 shall be from funds appropriated by the Legislative Assembly or within any expenditure limitations placed on federal funds by the Legislative Assembly. [Formerly 411.932]

Â Â Â Â Â  660.336 Reports on performance of local training providers and programs. (1) The designated state agency and state level fiscal agent for the federal Workforce Investment Act of 1998 (P.L. 105-220) shall provide customers of the one-stop delivery system with reports containing information about the performance of training providers and programs in each local area.

Â Â Â Â Â  (2) In order for customers to have choices in deciding the training program that best fits their needs and the organization that best provides that service, and in order for customers to have information about how well training providers succeed in preparing people for jobs, the reports shall include information about:

Â Â Â Â Â  (a) Training programs and the organizations that provide the programs; and

Â Â Â Â Â  (b) The success rate of the programs in preparing people for jobs.

Â Â Â Â Â  (3) The reports shall present the information in a manner that allows a customer to easily understand the options that are available in choosing a program of training services. [2001 c.684 Â§10]

Â Â Â Â Â  660.339 Participant records; confidentiality; when records available for inspection or release; rules. (1) All participant records maintained by the local workforce investment boards or any public or private agency involved in Title I-B programs shall be confidential and except as provided in ORS 660.300 to 660.339 shall be open for inspection only in accordance with such rules as the Department of Community Colleges and Workforce Development shall adopt.

Â Â Â Â Â  (2) A participant may provide written consent for the examination or release of any record pertaining to the participant.

Â Â Â Â Â  (3) All information contained in participant files shall be available for inspection by the participant, and the participantÂs parent or legal guardian if the participant is under 18 years of age. Participant behavioral records shall be released only in the presence of an individual qualified to explain or interpret the records.

Â Â Â Â Â  (4) The department may adopt rules to provide the circumstances under which participant names or records may be made available for inspection when:

Â Â Â Â Â  (a) Ordered by a court of competent jurisdiction.

Â Â Â Â Â  (b) Necessary to protect the health or safety of a participant or another.

Â Â Â Â Â  (c) Necessary to provide information to state and local agencies administering ORS chapters 418 and 657, other programs under the federal Workforce Investment Act of 1998 and other mandatory programs under this stateÂs one-stop service delivery system.

Â Â Â Â Â  (d) Necessary for program staff work or studies of a statistical or demographic nature.

Â Â Â Â Â  (e) Necessary to carry out the planning and coordinating functions between state and local agencies under Title I-B of the federal Workforce Investment Act, other applicable state laws or those functions assigned by the Education and Workforce Policy Advisor. [Formerly 285A.446]

Â Â Â Â Â  660.342 Agreements to create entities to perform workforce investment activities. (1) As used in this section:

Â Â Â Â Â  (a) ÂFederal ActÂ has the meaning given that term in ORS 660.300.

Â Â Â Â Â  (b) ÂOne-stop delivery systemÂ means the one-stop delivery system described in ORS 660.330 and 660.333.

Â Â Â Â Â  (c) ÂState agencyÂ has the meaning given that term in ORS 190.430.

Â Â Â Â Â  (d) ÂUnit of local governmentÂ has the meaning given that term in ORS 190.003.

Â Â Â Â Â  (2) To create an entity to perform functions and activities under the federal Act and the one-stop delivery system, a state agency may enter into a written agreement with:

Â Â Â Â Â  (a) A unit of local government.

Â Â Â Â Â  (b) An intergovernmental entity created by units of local government.

Â Â Â Â Â  (c) An entity created by a unit of local government and a person.

Â Â Â Â Â  (d) An entity created by a state agency, a unit of local government and a person.

Â Â Â Â Â  (e) An entity created by a state agency, an intergovernmental entity and a person.

Â Â Â Â Â  (3) Functions and activities of an entity created under this section may include, but are not limited to, employment services, job training and job placement.

Â Â Â Â Â  (4) The parties to an agreement under this section shall appoint a board or commission to govern the entity created under this section. [2003 c.149 Â§1]

Â Â Â Â Â  660.990 [Amended by 1967 c.6 Â§26; repealed by 1981 c.764 Â§20]

_______________



Chapter 661

Chapter 661 Â Organized Labor; Union Labels

2005 EDITION

ORGANIZED LABOR; UNION LABELS

LABOR AND EMPLOYMENT

LABOR ORGANIZATIONS; COLLECTIVE BARGAINING

661.010Â Â Â Â  Lawfulness of labor unions

661.020Â Â Â Â  Labor not a commodity; employment rights are personal

661.030Â Â Â Â  Collective bargaining for lawful purposes is legal

661.040Â Â Â Â  Limitations on fees charged laborers by collective bargaining agents; access to and inspection of records; accounting

UNION LABELS

661.210Â Â Â Â  Counterfeiting of union label and possession or sale thereof prohibited

661.220Â Â Â Â  Unauthorized use of label, name or seal of union prohibited

661.230Â Â Â Â  Procedure for recording union label

661.240Â Â Â Â  Certificate of recording; effect of record; limitations on filing of similar labels

661.245Â Â Â Â  Fees for filing, copying and certifying records

661.250Â Â Â Â  Civil remedies for infringing or counterfeiting

661.260Â Â Â Â  Liability for false or fraudulent filing

661.270Â Â Â Â  Who may bring action on behalf of unincorporated association or union

661.280Â Â Â Â  Attorney fees

PENALTIES

661.990Â Â Â Â  Penalties

LABOR ORGANIZATIONS; COLLECTIVE BARGAINING

Â Â Â Â Â  661.010 Lawfulness of labor unions. Working men and women may organize themselves into, or carry on labor unions for the purpose of lessening the hours of labor, increasing the wages, bettering the conditions of the members of such organizations or carrying out their legitimate purposes as freely as they could do if acting singly.

Â Â Â Â Â  661.020 Labor not a commodity; employment rights are personal. (1) The labor of a human being is not a commodity or article of commerce.

Â Â Â Â Â  (2) The right to enter into the relation of employer and employee, to change that relation, to assume and create a new relation for employer and employee or to work and labor as an employee, shall be held and construed to be a personal and not a property right.

Â Â Â Â Â  661.030 Collective bargaining for lawful purposes is legal. No person shall be indicted, prosecuted or tried in any court of this state for entering into or carrying on any arrangement, agreement or combination between themselves made with a view of lessening the number of hours of labor or increasing wages, bettering the conditions of working men and women or for any act done in pursuance thereof, unless such act is in itself forbidden by law if done by a single individual.

Â Â Â Â Â  661.040 Limitations on fees charged laborers by collective bargaining agents; access to and inspection of records; accounting. (1) No organization, association or person, legally authorized to act as collective bargaining agent or representative of laboring people, shall make any charge or exaction for initiation fees, dues, fines or other exactions, which will create a fund in excess of the legitimate requirements of such organization, association or person, in carrying out the lawful purpose or activities of such organization, association or person.

Â Â Â Â Â  (2) Every such organization, association and person shall keep accurate books itemizing all receipts and expenditures and the purpose of such expenditures.

Â Â Â Â Â  (3) Any member of any labor organization or association is entitled at all reasonable times to inspect the books, records and accounts of such association or organization, or any agent or representative thereof, and to have an accounting of all money and property thereof.

Â Â Â Â Â  (4) The circuit courts of this state, and the judges thereof, have jurisdiction to enforce this section, including full power to issue restraining orders and temporary and permanent injunctions, and such other and further orders as may be necessary or appropriate to carry out and enforce this section.

UNION LABELS

Â Â Â Â Â  661.210 Counterfeiting of union label and possession or sale thereof prohibited. Whenever any person or any association or union adopts or uses any label, trademark, term, design, device or form of advertisement for the purpose of designating, making known or distinguishing any goods, wares, merchandise or other product of labor as having been made, manufactured, produced, prepared, packed or put on sale by such person or association or union, or by members of such association or union:

Â Â Â Â Â  (1) A person shall not counterfeit or imitate such label, trademark, term, design, device or form of advertisement, or use, sell, offer for sale or in any way utter or circulate any counterfeit or imitation of any such label, trademark, term, design, device or form of advertisement;

Â Â Â Â Â  (2) A person shall not keep or have in possession, with intent that the same shall be sold or disposed of, any goods, wares, merchandise or other product of labor to which or on which any such counterfeit or imitation is printed, painted, stamped or impressed;

Â Â Â Â Â  (3) A person shall not knowingly sell or dispose of any goods, wares, merchandise or other product of labor contained in any box, case, can or package to which or on which any such counterfeit or imitation is attached, affixed, printed, painted, stamped or impressed; and

Â Â Â Â Â  (4) A person shall not keep or have in possession, with intent that the same shall be sold or disposed of, any goods, wares, merchandise or other product of labor, in any box, case, can or package to which or on which any such counterfeit or imitation is attached, affixed, printed, painted, stamped or impressed. [Amended by 2001 c.104 Â§255]

Â Â Â Â Â  661.220 Unauthorized use of label, name or seal of union prohibited. (1) No person shall use or display the genuine label, trademark, term, design, device or form of advertisement of any person, association or union in any manner not authorized by such person, union or association.

Â Â Â Â Â  (2) No person shall in any way use the name or seal of any person, association or union, or officer thereof, in and about the sale of goods, or otherwise, without authorization to do so.

Â Â Â Â Â  661.230 Procedure for recording union label. (1) Every person, association or union that adopts or uses a label, trademark, term, design, device or form of advertisement as provided in ORS 661.210, may file the same for record in the office of the Secretary of State, by leaving two copies, counterparts or facsimiles thereof with the Secretary of State and by filing therewith a sworn application.

Â Â Â Â Â  (2) The application shall state:

Â Â Â Â Â  (a) The name of the person, association or union on whose behalf such label, trademark, terms, design, device or form of advertisement is filed.

Â Â Â Â Â  (b) The class of merchandise and a description of the goods to which it has been or is intended to be appropriated.

Â Â Â Â Â  (c) That the party so filing or on whose behalf such label, trademark, term, design, device or form of advertisement is filed, has the right to the use of the same.

Â Â Â Â Â  (d) That no other person, association or union has the right to such use, either in the identical form, or in any such near resemblance thereto as may be calculated to deceive.

Â Â Â Â Â  (e) That the facsimile or counterparts filed therewith are true and correct. [Amended by 1991 c.132 Â§29]

Â Â Â Â Â  661.240 Certificate of recording; effect of record; limitations on filing of similar labels. (1) The Secretary of State shall deliver to any person, association or union filing or causing to be filed any label, trademark, term, design, device or form of advertisement under ORS 661.230, as many duly attested certificates of the recording of the same as such person, association or union may apply for.

Â Â Â Â Â  (2) The certificate of record shall, in all suits and prosecutions under ORS 661.210 to 661.280 be sufficient proof of the adoption of such label, trademark, term, design, device or form of advertisement.

Â Â Â Â Â  (3) The Secretary of State shall not record for any person, union or association any label, trademark, term, design, device or form of advertisement that would probably be mistaken for any label, trademark, term, design, device or form of advertisement theretofore filed by or on behalf of any other person, union or association, but shall file and record under ORS 661.210 to 661.280 any label, trademark, term, design, device or form of advertisement which may have been previously filed by any person or any association or union if the person, association or union seeking to file and record under ORS 661.210 to 661.280 is the same person, association or union that previously filed or recorded the same label, trademark, term, design, device or form of advertisement. [Amended by 1991 c.132 Â§30]

Â Â Â Â Â  661.245 Fees for filing, copying and certifying records. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under ORS 661.210 to 661.280 and for process served on the secretary under ORS 661.210 to 661.280. The secretary may collect the fees described in ORS 56.140 for copying any public record under ORS 661.210 to 661.280, certifying the copy or certifying to other facts of record under ORS 661.210 to 661.280. [1991 c.132 Â§32; 1999 c.652 Â§20]

Â Â Â Â Â  661.250 Civil remedies for infringing or counterfeiting. (1) Every person, association or union adopting or using a label, trademark, term, design, device or form of advertisement as provided in ORS 661.210, 661.220, 661.230 and 661.240, may proceed by suit for damages to enjoin the manufacture, use, display or sale of any counterfeits thereof.

Â Â Â Â Â  (2) All courts of competent jurisdiction shall grant injunctions to restrain such manufacture, use, display or sale, and award the complainant in any such suit damages resulting from such manufacture, use, sale or display as the court deems just and reasonable, and shall require the defendants to pay to such person, association or union all profits derived from such wrongful manufacture, use, display or sale.

Â Â Â Â Â  (3) The court shall also order that all such counterfeits or imitations in the possession or under the control of any defendant in such cause be delivered to an officer of the court, or to the complainant, to be destroyed.

Â Â Â Â Â  661.260 Liability for false or fraudulent filing. Any person who files or causes to be filed, or who files or causes to be filed on behalf of any other person, association or union, any label, trademark, term, design, device or form of advertisement in the office of the Secretary of State under ORS 661.210 to 661.280, by making any false or fraudulent representations or declaration, verbally or in writing, or by any fraudulent means, shall be liable to pay any damages sustained in consequence of any such filing, to be recovered by or on behalf of the party injured thereby in any court having jurisdiction. [Amended by 1987 c.158 Â§129]

Â Â Â Â Â  661.270 Who may bring action on behalf of unincorporated association or union. In all cases where the association or union is not incorporated, suits under ORS 661.210 to 661.280 may be commenced and prosecuted by an officer or member of the association or union on behalf of and for the use of the association or union.

Â Â Â Â Â  661.280 Attorney fees. In any action under ORS 661.250 or 661.260, the court may award reasonable attorney fees to the prevailing party. [Amended by 1981 c.897 Â§97; 1995 c.618 Â§118]

PENALTIES

Â Â Â Â Â  661.990 Penalties. (1) Violation of ORS 661.040 is a misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 661.210 or 661.260 is punishable, upon conviction, by a fine of not more than $500 or by imprisonment for not more than three months, or by both.

Â Â Â Â Â  (3) Violation of ORS 661.220 is punishable, upon conviction, by a fine of not more than $500 or by imprisonment in the county jail for not more than three months.

_______________



Chapter 662

Chapter 662 Â Labor Disputes

2005 EDITION

LABOR DISPUTES

LABOR AND EMPLOYMENT

LIMITATIONS ON JUDICIAL AUTHORITY IN LABOR DISPUTES

662.010Â Â Â Â  Definitions for ORS 662.010 to 662.130

662.020Â Â Â Â  Declaration of policy as to labor organizations

662.030Â Â Â Â  Restrictions in employment contracts on affiliation with labor or employer organization unenforceable

662.040Â Â Â Â  Injunctions in labor disputes generally restricted

662.050Â Â Â Â  Specific acts that are not enjoinable

662.060Â Â Â Â  Restrictions on injunctions to prohibit doing in concert acts enumerated in ORS 662.050

662.070Â Â Â Â  Liability of associations and officers and members of associations for unlawful acts of individuals

662.080Â Â Â Â  Hearing and findings of certain facts are prerequisites to injunction

662.090Â Â Â Â  Notice of hearing; issuance of temporary injunction without notice; attorney fees

662.100Â Â Â Â  Compliance with obligations involved in dispute and making reasonable effort to settle as prerequisites to injunctive relief

662.110Â Â Â Â  Findings of fact prerequisite to injunction; scope of injunction

662.120Â Â Â Â  Appeal to Supreme Court

662.130Â Â Â Â  Contempt proceedings; jury trial; change of judge

STRIKEBREAKERS

662.205Â Â Â Â  Definitions for ORS 662.205 to 662.225

662.215Â Â Â Â  Prohibitions on use of professional strikebreakers; restrictions on recruiting employees during strike

662.225Â Â Â Â  Prohibited conduct by professional strikebreaker

STATE CONCILIATION SERVICE

662.405Â Â Â Â  Declaration of policy

662.415Â Â Â Â  State Conciliation Service established; purpose

662.425Â Â Â Â  Mediation services

662.435Â Â Â Â  Services for state agencies and political subdivisions

662.445Â Â Â Â  List of qualified arbitrators

662.455Â Â Â Â  Conciliator and other employees

PICKETING OF AGRICULTURAL PRODUCTION SITES

662.805Â Â Â Â  Definitions for ORS 662.805 to 662.825

662.810Â Â Â Â  Declaration of policy; right to organize and bargain collectively

662.815Â Â Â Â  Picketing sites where perishable agricultural crops are being harvested restricted

662.820Â Â Â Â  Employer to display bilingual notices of picketing restriction

662.825Â Â Â Â  Jurisdiction to enjoin violations

PENALTIES

662.992Â Â Â Â  Penalties

LIMITATIONS ON JUDICIAL AUTHORITY IN LABOR DISPUTES

Â Â Â Â Â  662.010 Definitions for ORS 662.010 to 662.130. As used in ORS 662.010 to 662.130 and for the purposes of those sections:

Â Â Â Â Â  (1) ÂLabor disputeÂ includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.

Â Â Â Â Â  (2) A case involves or grows out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft or occupation, or who have direct or indirect interests therein, or who are employees of the same employer, or who are members of the same or an affiliated organization of employers or employees, whether such dispute is: (a) Between one or more employers or associations of employers and one or more employees or associations of employees; (b) between one or more employers or associations of employers and one or more employers or associations of employers; or (c) between one or more employees or associations of employees and one or more employees or associations of employees; or when the case involves any conflicting or competing interests in a labor dispute of persons participating or interested therein.

Â Â Â Â Â  (3) A person or association is a person participating or interested in a labor dispute if relief is sought against the person or association, and if the person or association:

Â Â Â Â Â  (a) Is engaged in the same industry, trade, craft or occupation in which such dispute occurs.

Â Â Â Â Â  (b) Has a direct or indirect interest therein.

Â Â Â Â Â  (c) Is a member, officer or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft or occupation. [Amended by 1987 c.158 Â§130]

Â Â Â Â Â  662.020 Declaration of policy as to labor organizations. In the interpretation of ORS 662.010 to 662.130, and in determining the jurisdiction and authority of the courts of this state, as such jurisdiction and authority are defined and limited in those statutes, the public policy of Oregon is declared as follows: Whereas under prevailing economic conditions, developed with the aid of governmental authority for owners of property to organize in a corporate and other forms of ownership association, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect the individual unorganized workerÂs freedom of labor and thereby to obtain acceptable terms and conditions of employment, wherefore, though the worker should be free to decline to associate with the workerÂs fellows, it is necessary that the worker have full freedom of association, self-organization and designation of representatives of the workerÂs own choosing to negotiate the terms and conditions of employment and that the worker shall be free from the interference, restraint or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection; therefore, the definitions of and limitations contained in ORS 662.010 to 662.130 upon the jurisdiction and authority of the courts of this state hereby are enacted.

Â Â Â Â Â  662.030 Restrictions in employment contracts on affiliation with labor or employer organization unenforceable. Any undertaking or promise described in this section or any other undertaking or promise in conflict with the public policy declared in ORS 662.020 is declared to be contrary to the public policy of Oregon and is not enforceable in any court of this state and does not afford any basis for the granting of legal or equitable relief by any such court, including specifically, every undertaking or promise made after June 6, 1931, whether written or oral, express or implied, constituting or contained in any contract or agreement of hiring or employment between any individual, firm, company, association or corporation, and any employee or prospective employee of the same, whereby:

Â Â Â Â Â  (1) Either party to such contract or agreement undertakes or promises not to join, become or remain a member of any labor organization or of any employer organization.

Â Â Â Â Â  (2) Either party to such contract or agreement undertakes or promises that the party will withdraw from an employment relation in the event that the party joins, becomes or remains a member of any labor organization or of any employer organization.

Â Â Â Â Â  662.040 Injunctions in labor disputes generally restricted. No court, nor any judge thereof, shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute, except in strict conformity with ORS 662.010 to 662.130, nor shall any such restraining order or temporary or permanent injunction be issued contrary to the public policy declared in ORS 662.020.

Â Â Â Â Â  662.050 Specific acts that are not enjoinable. No court, nor any judge thereof, shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in such dispute from doing, whether singly or in concert, any of the following acts:

Â Â Â Â Â  (1) Ceasing or refusing to perform any work or to remain in any relation of employment.

Â Â Â Â Â  (2) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any undertaking or promise, as is described in ORS 662.030.

Â Â Â Â Â  (3) Paying or giving to, or withholding from, any person participating or interested in such labor dispute, any strike or unemployment benefits or insurance, or other moneys or things of value.

Â Â Â Â Â  (4) By all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of the United States or of any state.

Â Â Â Â Â  (5) Giving publicity to the existence of, or facts involved in, any labor dispute, whether by advertising, speaking, patrolling or by any other method not involving fraud or violence or intimidation.

Â Â Â Â Â  (6) Assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute.

Â Â Â Â Â  (7) Advising or notifying any person of any intention to do any of the acts specified in subsections (1) to (6) of this section.

Â Â Â Â Â  (8) Agreeing with other persons to do or not to do any of the acts specified in subsections (1) to (7) of this section.

Â Â Â Â Â  (9) Advising, urging or otherwise causing or inducing without fraud or violence or intimidation, the acts specified in subsections (1) to (8) of this section, regardless of any undertaking or promise, as is described in ORS 662.030.

Â Â Â Â Â  662.060 Restrictions on injunctions to prohibit doing in concert acts enumerated in ORS 662.050. No court, nor any judge thereof, shall have jurisdiction to issue a restraining order or temporary or permanent injunction upon the ground that any of the persons participating or interested in a labor dispute constitute or are engaged in an unlawful combination or conspiracy because of the doing in concert of the acts enumerated in ORS 662.050.

Â Â Â Â Â  662.070 Liability of associations and officers and members of associations for unlawful acts of individuals. No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, shall be held responsible or liable in any court of this state for the unlawful acts of individual officers, members or agents, except upon clear proof of actual participation in, or actual authorization of, such acts, or of ratification of such acts after actual knowledge thereof.

Â Â Â Â Â  662.080 Hearing and findings of certain facts are prerequisites to injunction. No court, nor any judge thereof, shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court, to the effect:

Â Â Â Â Â  (1) That unlawful acts have been threatened and will be committed unless restrained, or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act excepting against the persons, association or organization making the threat or committing the unlawful act or actually authorizing or ratifying the same after actual knowledge thereof.

Â Â Â Â Â  (2) That substantial and irreparable injury to complainantÂs property will follow.

Â Â Â Â Â  (3) That as to each item of relief granted greater injury will be inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief.

Â Â Â Â Â  (4) That complainant has no adequate remedy at law.

Â Â Â Â Â  (5) That the public officers charged with the duty to protect complainantÂs property are unable or unwilling to furnish adequate protection.

Â Â Â Â Â  662.090 Notice of hearing; issuance of temporary injunction without notice; attorney fees. (1) The hearing shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to the chief of those public officials of the county and city within which the unlawful acts have been threatened or committed charged with the duty to protect complainantÂs property. However, if a complainant also alleges that, unless a temporary restraining order is issued without notice, a substantial and irreparable injury to complainantÂs property will be unavoidable, such a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice. Such a temporary restraining order shall be effective for no longer than five days and shall become void at the expiration of the five days.

Â Â Â Â Â  (2) No temporary restraining order or temporary injunction shall be issued except on condition that complainant first files an undertaking with adequate security in an amount to be fixed by the court sufficient to recompense those enjoined for any loss, expense or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable costs, together with a reasonable attorney fee at trial and on appeal and expense of defense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

Â Â Â Â Â  (3) The undertaking mentioned in subsection (2) of this section shall be understood to signify an agreement entered into by the complainant and the surety upon which a judgment may be rendered in the same action or proceeding against the complainant and surety, upon a hearing to assess damages of which hearing complainant and surety shall have reasonable notice, the complainant and surety submitting themselves to the jurisdiction of the court for that purpose. This section does not deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue the ordinary remedy of the party by action for legal or equitable remedies. [Amended by 1979 c.284 Â§188; 1981 c.897 Â§98]

Â Â Â Â Â  662.100 Compliance with obligations involved in dispute and making reasonable effort to settle as prerequisites to injunctive relief. No restraining order or injunctive relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle such dispute, either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration.

Â Â Â Â Â  662.110 Findings of fact prerequisite to injunction; scope of injunction. (1) No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of such restraining order or injunction.

Â Â Â Â Â  (2) Every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific acts as may expressly be complained of in the bill of complaint or petition filed in such case and as shall expressly be included in the findings of fact made and filed by the court.

Â Â Â Â Â  662.120 Appeal to Supreme Court. Whenever any court or judge thereof issues or denies any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings and on filing the usual bond for costs, forthwith certify, as in ordinary cases, the record of the case to the Supreme Court for its review. Upon the filing of such record in the Supreme Court, the appeal shall be heard and the temporary injunctive order affirmed, modified or set aside with the greatest possible expedition, giving the proceedings precedence over all other matters, except older matters of the same character.

Â Â Â Â Â  662.130 Contempt proceedings; jury trial; change of judge. (1) In all cases arising under ORS 662.010 to 662.130 in which a person is charged with contempt in a court of this state, the accused shall enjoy the right to a speedy and public trial by an impartial jury wherein the contempt has been committed; provided, this right shall not apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to the misbehavior, misconduct or disobedience of any officer of the court in respect to the writs, orders or process of the court.

Â Â Â Â Â  (2) The defendant in any proceeding for contempt of court may file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge and if the attack occurred elsewhere than in the presence of the court or so near thereto as to interfere directly with the administration of justice. Upon the filing of any such demand the judge shall thereupon proceed no further, but another judge shall be designated as provided by law. The demand shall be filed prior to the hearing in the contempt proceeding.

Â Â Â Â Â  (3) Except as provided in subsections (1) and (2) of this section, proceedings for imposition of sanctions for contempt shall be conducted as provided under ORS 33.015 to 33.155. [Amended by 1991 c.724 Â§29]

STRIKEBREAKERS

Â Â Â Â Â  662.205 Definitions for ORS 662.205 to 662.225. As used in ORS 662.205 to 662.225:

Â Â Â Â Â  (1) ÂEmployeeÂ means any individual who performs services for wages or salary.

Â Â Â Â Â  (2) ÂEmployerÂ means any person, partnership, firm, corporation, association or other entity, or any agent thereof, that employs an individual to perform services for a wage or salary.

Â Â Â Â Â  (3) ÂFor the duration of a strike or lockoutÂ includes that period of time beginning one month before initiation of a strike or lockout and ending one month after termination of the strike or lockout.

Â Â Â Â Â  (4) ÂLockoutÂ means any refusal by an employer to permit employees to work as a result of a dispute with such employees affecting wages, hours or other terms or conditions of their employment.

Â Â Â Â Â  (5) ÂProfessional strikebreakerÂ means a person who currently offers to replace an employee involved in a strike or lockout, for the duration of that strike or lockout; and who, within the preceding five-year period, has on two or more previous occasions offered to replace an employee involved in a strike or lockout, for the duration of that strike or lockout. However, professional strikebreaker does not include any person who is the owner of a partnership, firm, corporation, association or other entity or the family of the owner or any person designated as supervisory personnel. As used in this section, owner includes a producer of agricultural commodities or a member of a cooperative association.

Â Â Â Â Â  (6) ÂStrikeÂ means any concerted act of employees in a lawful refusal under applicable state or federal law to perform work or services for an employer. [1975 c.645 Â§1; 1987 c.158 Â§131]

Â Â Â Â Â  662.210 [Repealed by 1971 c.729 Â§47]

Â Â Â Â Â  662.215 Prohibitions on use of professional strikebreakers; restrictions on recruiting employees during strike. No employer shall:

Â Â Â Â Â  (1) Knowingly utilize any professional strikebreaker to replace an employee involved in a strike or lockout, for the duration of that strike or lockout.

Â Â Â Â Â  (2) Recruit, solicit or advertise for individuals to replace employees involved in a strike or lockout, for the duration of the strike or lockout, unless the employer gives notice to such individual that there is a strike or lockout at the place at which employment is offered and that the employment offered is for the purpose of replacing an employee involved in the strike or lockout, for the duration of such strike or lockout. [1975 c.645 Â§2]

Â Â Â Â Â  662.220 [Repealed by 1971 c.729 Â§47]

Â Â Â Â Â  662.225 Prohibited conduct by professional strikebreaker. No professional strikebreaker shall knowingly become employed or offer to become employed for the purpose of replacing an employee involved in a strike or lockout, for the duration of that strike or lockout. [1975 c.645 Â§3]

Â Â Â Â Â  662.230 [Repealed by 1971 c.729 Â§47]

Â Â Â Â Â  662.240 [Repealed by 1971 c.729 Â§47]

Â Â Â Â Â  662.310 [Repealed by 1953 c.723 Â§22]

Â Â Â Â Â  662.320 [Repealed by 1953 c.723 Â§22]

Â Â Â Â Â  662.330 [Repealed by 1953 c.723 Â§22]

Â Â Â Â Â  662.340 [Repealed by 1953 c.723 Â§22]

STATE CONCILIATION SERVICE

Â Â Â Â Â  662.405 Declaration of policy. It hereby is declared to be the public policy of the State of Oregon that the best interests of the people of this state are served by fostering collective bargaining and by the prevention of or the prompt settlement of labor controversies, strikes and lockouts; that sound and stable industrial peace and the advancement of the general welfare of the state and of the best interests of employers and employees can most satisfactorily be secured by the settlement of issues between employers and employees through the processes of conference and collective bargaining between employers and employees; that the settlement of issues between employers and employees through collective bargaining may be advanced by making available full and adequate government facilities for conciliation, mediation and voluntary arbitration to aid and encourage employers and employees to reach and maintain agreements concerning rates of pay, hours and working conditions and to make all reasonable efforts to settle their differences by mutual agreement reached through conferences and collective bargaining. [1957 c.122 Â§1]

Â Â Â Â Â  662.410 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.415 State Conciliation Service established; purpose. A State Conciliation Service hereby is established within the Employment Relations Board with the primary responsibility for fostering collective bargaining by rendering voluntary assistance to employers and employees in resolving their differences without resort to strikes, lockouts or other forms of conflict. [1957 c.122 Â§2(1); 1969 c.671 Â§13]

Â Â Â Â Â  662.420 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.425 Mediation services. (1) When any party to a labor controversy notifies the State Conciliation Service that a labor controversy exists or is imminent, the conciliator, if the conciliator determines that a labor controversy exists or is imminent, shall immediately set a time and place for a mediation conference and invite the parties to attend to participate in mediation of their differences.

Â Â Â Â Â  (2) When it comes to the attention of the conciliator that a labor controversy exists or is imminent, the conciliator may offer mediation services if the conciliator deems it to be in the public interest.

Â Â Â Â Â  (3) At the request of the Governor, the Employment Relations Board shall instruct the conciliator to investigate any existing or imminent labor dispute, or controversy in the public sector and report the facts of the dispute and the matters in issue to the Governor. [1957 c.122 Â§3; 1969 c.671 Â§14]

Â Â Â Â Â  662.430 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.435 Services for state agencies and political subdivisions. The services and facilities of the State Conciliation Service and the conciliator shall be made available to the State of Oregon or any of its agencies, boards, commissions or other branches or any of the political subdivisions of the state and to the public employees of the State of Oregon in all its agencies, boards, commissions or other branches or its political subdivisions in the same manner as such facilities are available to private employers and their employees. [1957 c.122 Â§4; 1959 c.184 Â§1; 1969 c.671 Â§15]

Â Â Â Â Â  662.440 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.445 List of qualified arbitrators. The State Conciliation Service shall maintain a list of qualified arbitrators who may be available to the parties to a labor controversy if the parties so request. [1957 c.122 Â§2(3)]

Â Â Â Â Â  662.450 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.455 Conciliator and other employees. The head of the State Conciliation Service shall be the conciliator who shall be appointed by the Executive Secretary of the Employment Relations Board, with the approval of the board. The conciliator and all other employees of the State Conciliation Service shall be subject to the State Personnel Relations Law. [1957 c.122 Â§2(2); 1969 c.671 Â§16]

Â Â Â Â Â  662.460 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.470 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.480 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.490 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.500 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.505 [1961 c.690 Â§1; 1969 c.671 Â§17; 1971 c.729 Â§1; renumbered 663.005]

Â Â Â Â Â  662.510 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.515 [1961 c.690 Â§2; renumbered 663.010]

Â Â Â Â Â  662.520 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.525 [1961 c.690 Â§3; renumbered 663.015]

Â Â Â Â Â  662.530 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.535 [1961 c.690 Â§20; repealed by 1971 c.729 Â§47]

Â Â Â Â Â  662.540 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.545 [1961 c.690 Â§4; renumbered 663.020]

Â Â Â Â Â  662.550 [Repealed by 1957 c.122 Â§5]

Â Â Â Â Â  662.555 [1961 c.690 Â§5; renumbered 663.025]

Â Â Â Â Â  662.565 [1961 c.690 Â§6; renumbered 663.030]

Â Â Â Â Â  662.575 [1961 c.690 Â§7; renumbered 663.035]

Â Â Â Â Â  662.585 [1961 c.690 Â§8(1); 1971 c.729 Â§44; renumbered 663.040]

Â Â Â Â Â  662.595 [1961 c.690 Â§8(2), (3); renumbered 663.045]

Â Â Â Â Â  662.605 [1961 c.690 Â§9; 1969 c.695 Â§14; renumbered 663.300]

Â Â Â Â Â  662.610 [1953 c.723 Â§1; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.615 [1961 c.690 Â§Â§11, 13, 15; 1965 c.195 Â§2; 1969 c.314 Â§72; renumbered 663.305]

Â Â Â Â Â  662.620 [1953 c.723 Â§2; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.625 [1961 c.690 Â§14; renumbered 663.310]

Â Â Â Â Â  662.630 [1953 c.723 Â§3; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.635 [1961 c.690 Â§12; renumbered 663.315]

Â Â Â Â Â  662.640 [1953 c.723 Â§4; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.645 [1961 c.690 Â§19; 1971 c.729 Â§45; renumbered 663.320]

Â Â Â Â Â  662.650 [1953 c.723 Â§5; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.655 [1961 c.690 Â§16; 1971 c.729 Â§46; renumbered 663.325]

Â Â Â Â Â  662.660 [1953 c.723 Â§6; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.670 [1953 c.723 Â§7; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.680 [1953 c.723 Â§8; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.690 [1953 c.723 Â§9; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.700 [1953 c.723 Â§10; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.705 [1961 c.720 Â§54; 1973 c.536 Â§35; 1987 c.158 Â§132; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.710 [1953 c.723 Â§12; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.715 [1961 c.720 Â§53; 1973 c.536 Â§36; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.720 [1953 c.723 Â§13; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.725 [1961 c.720 Â§55; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.730 [1953 c.723 Â§14; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.735 [1961 c.720 Â§56; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.740 [1953 c.723 Â§15; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.745 [1961 c.720 Â§57; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.750 [1953 c.723 Â§16; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.755 [1961 c.720 Â§58; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.760 [1953 c.723 Â§19; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.765 [1961 c.720 Â§59; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.770 [1953 c.723 Â§17; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.775 [1961 c.720 Â§60; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.780 [1953 c.723 Â§18; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.785 [1961 c.720 Â§61; 1969 c.671 Â§18; 1973 c.536 Â§37; repealed by 1997 c.33 Â§1]

Â Â Â Â Â  662.790 [1953 c.723 Â§20; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  662.795 [1961 c.720 Â§62; repealed by 1997 c.33 Â§1]

PICKETING OF AGRICULTURAL PRODUCTION SITES

Â Â Â Â Â  662.805 Definitions for ORS 662.805 to 662.825. As used in ORS 662.805 to 662.825, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPerishable agricultural cropsÂ means those products of agriculture which because of their inherent qualities or dependence upon conditions of soil or weather, mature, decompose, decay or deteriorate and in so doing undergo material changes of form and quality which render them unsuitable for the use for which they were produced.

Â Â Â Â Â  (2) ÂLabor disputeÂ includes any controversy between an employer and a regular employee of that employer concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment.

Â Â Â Â Â  (3) ÂRegular employeeÂ means a person who has been employed by the employer for at least six calendar work days. [1963 c.543 Â§2]

Â Â Â Â Â  662.810 Declaration of policy; right to organize and bargain collectively. (1) The Legislative Assembly recognizes and declares that agriculture is of great importance to the economy of the state and to the well-being of its citizens. Because of the perishable nature of agricultural crops, they must be harvested at the proper stage of maturity, and if this harvest is interfered with the crop may become a total loss with a resulting waste or loss of food, adverse effect upon consumer prices, loss of employment to agricultural laborers and severe dislocation of the entire economy of the state. The picketing of farms, ranches or orchards at such times as would prevent the planting or harvesting of such crops directly affects the public welfare and requires regulation by the state in the exercise of its police power.

Â Â Â Â Â  (2) Nothing in ORS 662.805 to 662.825 shall be construed to prohibit any right of employees to organize and bargain collectively with their employers. [1963 c.543 Â§Â§1,6]

Â Â Â Â Â  662.815 Picketing sites where perishable agricultural crops are being harvested restricted. It shall be unlawful for any person to picket or cause to be picketed any farm, ranch or orchard where perishable agricultural crops are produced while such crops are being harvested unless such picket has been a regular employee on such farm, ranch or orchard immediately prior to the commencement of the picketing. [1963 c.543 Â§3]

Â Â Â Â Â  662.820 Employer to display bilingual notices of picketing restriction. An employer of persons employed to harvest perishable agricultural crops shall display, in a conspicuous manner about the farm, ranch or orchard where perishable agricultural crops are being harvested, notices, written in the English and Spanish languages, of sufficient size and number to reasonably inform the employees and stating that ORS 662.815 prohibits any person other than a regular employee, as defined in ORS 662.805, from picketing a farm, ranch or orchard where perishable agricultural crops are produced while such crops are being harvested. [1963 c.543 Â§5]

Â Â Â Â Â  662.825 Jurisdiction to enjoin violations. Notwithstanding any other provision of law, the circuit court for the county in which such unlawful picketing is conducted has jurisdiction to enjoin any violation of ORS 662.805 to 662.825 by appropriate order or judgment. The proceedings shall be conducted as in the case of an action not triable by right to a jury but shall be given precedence over all other civil actions.

Â Â Â Â Â  Â [1963 c.543 Â§4; 1979 c.284 Â§189]

PENALTIES

Â Â Â Â Â  662.990 [1961 c.690 Â§21; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  662.992 Penalties. (1) Violation of ORS 662.225 is a misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 662.215 is a Class A violation. [1975 c.645 Â§4; 1999 c.1051 Â§217]

_______________



Chapter 663

Chapter 663 Â Labor Relations Generally

2005 EDITION

LABOR RELATIONS GENERALLY

LABOR AND EMPLOYMENT

ELECTIONS

663.005Â Â Â Â  Definitions

663.010Â Â Â Â  ÂCollective bargainingÂ defined

663.015Â Â Â Â  Designated collective bargaining representatives to be exclusive; grievances excepted

663.020Â Â Â Â  Determination of appropriate unit for purposes of collective bargaining

663.025Â Â Â Â  Filing of representation petition; investigation; hearing; election

663.030Â Â Â Â  Conduct of representation election

663.035Â Â Â Â  Filing of deauthorization petition; election; limitation

663.040Â Â Â Â  Filing charge of illegal election practice; investigation; new election

663.045Â Â Â Â  Obtaining advisory opinions on assertion of federal jurisdiction; findings of board to be public records

UNFAIR LABOR PRACTICES

663.100Â Â Â Â  Determination of agent

663.105Â Â Â Â  Supervisory personnel as union members

663.110Â Â Â Â  Employee organization, bargaining rights; union security agreements; payments to charitable institutions in lieu of union dues and other fees

663.115Â Â Â Â  Right to strike

663.120Â Â Â Â  Employer unfair labor practices

663.125Â Â Â Â  Other employer unfair labor practices

663.130Â Â Â Â  Union unfair labor practices

663.135Â Â Â Â  Excessive membership fee

663.140Â Â Â Â  Encouraging certain strikes; refusals to handle products

663.145Â Â Â Â  Refusal to enter upon premises where strike in progress; truthful strike publicity not prohibited

663.150Â Â Â Â  Picketing to force recognition of or bargaining with union

663.155Â Â Â Â  Contract with employer to refrain from dealing in products of another employer

663.160Â Â Â Â  Expression of views not containing threats or promises of benefit not unfair labor practice

663.165Â Â Â Â  Procedure for terminating or modifying existing collective bargaining contract; notice; negotiation meetings

663.170Â Â Â Â  Unfair labor practice provisions not retroactive

REMEDIES

663.175Â Â Â Â  Authority of board to prevent unfair labor practices; authority not to affect other lawful adjustment means

663.180Â Â Â Â  Board to investigate unfair labor practice charges; issuance of complaints; complaints not to issue on certain practices occurring more than six months before the filing of charges

663.185Â Â Â Â  Amendment of complaint; filing answer; intervenors; conduct of proceedings

663.190Â Â Â Â  Record of testimony at hearings

663.195Â Â Â Â  Orders and findings of board

663.200Â Â Â Â  Employee reinstatement orders; reports showing compliance with orders

663.205Â Â Â Â  Modification, setting aside orders by board; contents of record in certain representation matters

663.210Â Â Â Â  Enforcement of orders by Court of Appeals; injunctive relief; notice of filing enforcement petition; authority of court in reviewing order

663.215Â Â Â Â  Scope of court review of order; additional evidence; modification of findings by board

663.220Â Â Â Â  Appeal of boardÂs order to Court of Appeals; authority of court in reviewing order

663.225Â Â Â Â  Hearing of petitions; review proceedings not to stay boardÂs order

663.230Â Â Â Â  Court jurisdiction in granting injunctive relief or reviewing order not limited by ORS 662.010 to 662.130

663.235Â Â Â Â  Injunctive relief authorized upon issuance of unfair labor practice complaint; notice to defendant; court jurisdiction

663.240Â Â Â Â  Priority of hearing certain unfair labor practice cases

663.245Â Â Â Â  Hearing unfair labor practice cases involving jurisdictional disputes; dismissal of charges upon voluntary adjustment of dispute

663.250Â Â Â Â  Priority of investigating certain unfair labor practice charges; injunctive relief pending disposition of case; notice of petition; court authority

663.255Â Â Â Â  Injunctive relief without notice; when board not to apply for injunctive relief

663.260Â Â Â Â  Service of process on union; making union party to suit

663.265Â Â Â Â  Application of ORS 663.270 to 663.295 to hearings and investigations

663.270Â Â Â Â  Access of board to evidence relating to subject matter of investigation or proceedings; revocation of subpoenas requiring improper information; administration of oaths; taking testimony and evidence

663.275Â Â Â Â  Refusal to obey subpoenas punished as contempt of court

663.280Â Â Â Â  Immunity from punishment of persons testifying, producing evidence required by subpoena

663.285Â Â Â Â  Method of serving process of board; fees for witnesses summoned by board

663.290Â Â Â Â  Place of service of court process

663.295Â Â Â Â  Governmental officers and agencies to furnish evidence related to board proceedings

ELECTIONS

Â Â Â Â Â  663.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Employment Relations Board.

Â Â Â Â Â  (2) ÂConciliatorÂ means the head of the State Conciliation Service.

Â Â Â Â Â  (3) ÂEmployeeÂ includes any employee, and is not limited to the employees of a particular employer unless this chapter explicitly states otherwise, and includes any individual whose work has ceased as a consequence of, or in connection with, a current labor dispute and who has not obtained any other regular and substantially equivalent employment, but does not include an individual:

Â Â Â Â Â  (a) Employed in agricultural labor as defined in ORS 657.045;

Â Â Â Â Â  (b) Employed by the parent or spouse of the individual;

Â Â Â Â Â  (c) Employed in the domestic service of any family or person at home;

Â Â Â Â Â  (d) Having the status of an independent contractor;

Â Â Â Â Â  (e) Employed as a supervisor;

Â Â Â Â Â  (f) Employed by an employer subject to the Railway Labor Act, as amended (45 U.S.C. 151 to 163 and 181 to 188);

Â Â Â Â Â  (g) Employed in the building and construction industry;

Â Â Â Â Â  (h) Employed by any other person who is not an employer as defined in subsection (4) of this section; or

Â Â Â Â Â  (i) Employed by an employer subject to the jurisdiction of the National Labor Relations Board under its existing jurisdictional standards, pursuant to the Labor Management Relations Act of 1947, as amended (29 U.S.C. 141 to 187).

Â Â Â Â Â  (4) ÂEmployerÂ includes any person acting as an agent of an employer, directly or indirectly, but does not include:

Â Â Â Â Â  (a) The United States or any wholly owned government corporation, or any Federal Reserve Bank.

Â Â Â Â Â  (b) This state, or any county, city or political subdivision or agency thereof.

Â Â Â Â Â  (c) Any person subject to the Railway Labor Act, as amended (45 U.S.C. 151 to 163 and 181 to 188).

Â Â Â Â Â  (d) Any labor organization (other than when acting as an employer), or anyone acting in the capacity of officer or agent of a labor organization.

Â Â Â Â Â  (e) Any person involved in the building and construction industry.

Â Â Â Â Â  (f) Any person subject to the jurisdiction of the National Labor Relations Board under its existing jurisdictional standards, pursuant to the Labor Management Relations Act of 1947, as amended (29 U.S.C. 141 to 187).

Â Â Â Â Â  (5) ÂLabor disputeÂ includes any controversy concerning terms, tenure or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.

Â Â Â Â Â  (6) ÂLabor organizationÂ means an organization of any kind, or an agency or an employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment or conditions of work.

Â Â Â Â Â  (7) ÂProfessional employeeÂ means:

Â Â Â Â Â  (a) An employee engaged in work:

Â Â Â Â Â  (A) Predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work;

Â Â Â Â Â  (B) Involving the consistent exercise of discretion and judgment in its performance;

Â Â Â Â Â  (C) Of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time;

Â Â Â Â Â  (D) Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or

Â Â Â Â Â  (b) An employee who:

Â Â Â Â Â  (A) Has completed the courses of specialized intellectual instruction and study described in paragraph (a)(D) of this subsection; and

Â Â Â Â Â  (B) Is performing related work under the supervision of a professional person to qualify the employee to become a professional employee as defined in paragraph (a) of this subsection.

Â Â Â Â Â  (8) ÂRepresentativeÂ includes an individual or labor organization.

Â Â Â Â Â  (9) ÂSupervisorÂ means any individual, other than a licensed professional or practical nurse, having authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

Â Â Â Â Â  (10) ÂUnfair labor practiceÂ means any unfair labor practice listed in ORS 663.120 to 663.165. [Formerly 662.505; 1975 c.147 Â§12; 1975 c.163 Â§2; 2003 c.14 Â§408]

Â Â Â Â Â  663.010 ÂCollective bargainingÂ defined. For the purposes of this chapter, Âcollective bargainingÂ is the performance of the mutual obligation of the employer and the representative of the employees to meet at reasonable times and confer in good faith with respect to wages, hours and other terms and conditions of employment, or the negotiation of an agreement, or any question arising thereunder, and the execution of a written contract incorporating any agreement reached if requested by either party. However, this obligation does not compel either party to agree to a proposal or require the making of a concession. [Formerly 662.515]

Â Â Â Â Â  663.015 Designated collective bargaining representatives to be exclusive; grievances excepted. Representatives designated or selected for the purposes of collective bargaining, by the majority of the employees in a unit appropriate for such purposes, are the exclusive representatives of all the employees in that unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment or other conditions of employment. However, an individual employee or a group of employees may at any time present grievances to their employer and have such grievances adjusted, without the intervention of the bargaining representative, if:

Â Â Â Â Â  (1) The adjustment is not inconsistent with the terms of a collective-bargaining contract or agreement then in effect; and

Â Â Â Â Â  (2) The bargaining representative has been given opportunity to be present at the adjustment. [Formerly 662.525]

Â Â Â Â Â  663.020 Determination of appropriate unit for purposes of collective bargaining. (1) The Employment Relations Board shall decide in each case whether the unit appropriate for the purposes of collective bargaining is the employer unit, craft unit, plant unit, or subdivision thereof. However, the board shall not decide that:

Â Â Â Â Â  (a) A unit is appropriate for such purposes if the unit includes both professional employees and employees who are not professional employees, unless a majority of the professional employees vote for inclusion in the unit;

Â Â Â Â Â  (b) A craft unit is inappropriate for such purposes on the ground that a different unit has been established by a prior determination of the board unless a majority of the employees in the proposed craft unit vote against separate representation; or

Â Â Â Â Â  (c) A unit is appropriate for such purposes if it includes, together with other employees, an individual employed as a guard to enforce against employees and other persons rules to protect property of the employer or to protect the safety of persons on the employerÂs premises. However, no labor organization shall be certified as the representative of employees in a bargaining unit of guards if such organization admits to membership, or is affiliated directly or indirectly with an organization which admits to membership, employees other than guards.

Â Â Â Â Â  (2) In determining whether a unit is appropriate for the purposes specified in subsection (1) of this section, the extent to which the employees have organized is not controlling. [Formerly 662.545]

Â Â Â Â Â  663.025 Filing of representation petition; investigation; hearing; election. (1) A petition may be filed with the Employment Relations Board, in accordance with regulations prescribed by the board:

Â Â Â Â Â  (a) By an employee or group of employees, or any individual or labor organization acting in their behalf, alleging that a substantial number of employees:

Â Â Â Â Â  (A) Wish to be represented for collective bargaining and that their employer declines to recognize their representative as the representative defined in ORS 663.015; or

Â Â Â Â Â  (B) Assert that the individual or labor organization that has been certified or is being currently recognized by their employer as the bargaining representative is no longer a representative as defined in ORS 663.015; or

Â Â Â Â Â  (b) By an employer, alleging that one or more individuals or labor organizations have presented to the employer a claim to be recognized as the representative defined in ORS 663.015.

Â Â Â Â Â  (2) The board shall investigate the petition and if, upon the basis of its findings, the board has reasonable cause to believe that a question of representation exists, it shall provide for an appropriate hearing before the board itself, a member thereof or its agent appointed for that purpose. Written notice of the hearing shall be mailed by certified mail to the parties named in the petition not less than seven days before the hearing. If the board finds upon the record of the hearing that a question of representation exists, it shall conduct an election by secret ballot marked at the place of election and certify the results thereof.

Â Â Â Â Â  (3) In determining whether or not a question of representation exists, the same regulations and rules of decision apply irrespective of the identity of the persons filing the petition or the kind of relief sought.

Â Â Â Â Â  (4) Nothing in this chapter prohibits the waiving of hearings by stipulation for the purpose of a consent election in conformity with regulations and rules of decision of the board. [Formerly 662.555; 1975 c.147 Â§13; 2003 c.14 Â§409]

Â Â Â Â Â  663.030 Conduct of representation election. No election shall be directed in any bargaining unit or any subdivision within which, in the preceding 12 months, a valid election has been held. Employees engaged in an economic strike who are not entitled to reinstatement are eligible to vote, under regulations of the Employment Relations Board consistent with the purposes and provisions of this chapter, in any election conducted within 12 months after the commencement of the strike. In any election where none of the choices on the ballot receives a majority, a run-off shall be conducted by the board, the ballot providing for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election. [Formerly 662.565; 1975 c.147 Â§13a]

Â Â Â Â Â  663.035 Filing of deauthorization petition; election; limitation. (1) Upon the filing with the Employment Relations Board by 40 percent or more of the employees in a bargaining unit covered by an agreement between their employer and a labor organization requiring membership as a condition of employment, of a petition alleging that they desire that the authority of the labor organization to make such an agreement be rescinded, the board shall direct the conciliator to take a secret ballot, marked at the place of election, of the employees in the unit and to certify the results thereof to the labor organization and to the employer.

Â Â Â Â Â  (2) No election shall be conducted pursuant to this section in a bargaining unit or a subdivision within which, in the preceding 12 months, a valid election has been held. [Formerly 662.575]

Â Â Â Â Â  663.040 Filing charge of illegal election practice; investigation; new election. Any person may file with the Employment Relations Board a charge that employees eligible to vote in an election under this chapter have been coerced or restrained in the exercise of this right. The board shall investigate the charge. If, upon the basis of its findings, the board concludes that employees eligible to vote in the election were so coerced or restrained, the board may order another election. [Formerly 662.585; 1975 c.147 Â§14]

Â Â Â Â Â  663.045 Obtaining advisory opinions on assertion of federal jurisdiction; findings of board to be public records. (1) In carrying out this chapter, the Employment Relations Board may, pursuant to any applicable federal law, rule or regulation, petition the National Labor Relations Board for an advisory opinion as to whether that agency will assert jurisdiction over a labor dispute which is the subject of a proceeding then pending before the board.

Â Â Â Â Â  (2) All findings, conclusions, and determinations of the board under this chapter shall be public records. [Formerly 662.595]

UNFAIR LABOR PRACTICES

Â Â Â Â Â  663.100 Determination of agent. For the purposes of this chapter, in determining whether a person is acting as an ÂagentÂ of a second person so as to make the second person responsible for the acts of the first person, the question of whether the specific acts performed were actually authorized or subsequently ratified is not controlling. [1971 c.729 Â§3; 1987 c.158 Â§133]

Â Â Â Â Â  663.105 Supervisory personnel as union members. Nothing in this chapter prohibits an individual employed as a supervisor from becoming or remaining a member of a labor organization, but no employer subject to this chapter is compelled to treat as employees, for the purpose of collective bargaining, individuals defined as supervisors in ORS 663.005. [1971 c.729 Â§4]

Â Â Â Â Â  663.110 Employee organization, bargaining rights; union security agreements; payments to charitable institutions in lieu of union dues and other fees. Employees have the right to self-organization; to form, join or assist labor organizations; to bargain collectively through representatives of their own choosing; and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. Employees also have the right to refrain from any or all of such activities except to the extent that this right may be affected by an agreement requiring membership in a labor organization as a condition of employment as authorized by ORS 663.125. However, agreements involving union security including an all-union agreement or agency agreement must safeguard the rights of nonassociation of employees, based on bona fide religious tenets or teachings of a church or religious body of which such employee is a member. Such employee must pay an amount of money equivalent to regular union dues and initiation fees and assessments, if any, to a nonreligious charity or to another charitable organization mutually agreed upon by the employee affected and the representative of the labor organization to which such employee would otherwise pay dues. The employee shall furnish written proof that this has been done. If the employee and representative of the labor organization do not reach agreement on the matter, the Employment Relations Board shall designate such organization. [1971 c.729 Â§5; 2003 c.14 Â§410]

Â Â Â Â Â  663.115 Right to strike. Nothing in this chapter, except as specifically provided for therein, either interferes with, impedes or diminishes in any way the right to strike, or affects the limitations or qualifications on that right. [1971 c.729 Â§6]

Â Â Â Â Â  663.120 Employer unfair labor practices. It is an unfair labor practice for an employer:

Â Â Â Â Â  (1) To interfere with, restrain or coerce employees in the exercise of the rights guaranteed in ORS 663.110;

Â Â Â Â Â  (2) To dominate or interfere with the formation or administration of any labor organization or contribute financial or other support to it. However, subject to rules published by the Employment Relations Board pursuant to ORS chapter 183, an employer may permit employees to confer with the employer during working hours without loss of time or pay;

Â Â Â Â Â  (3) To discharge or otherwise discriminate against an employee because the employee has filed charges or given testimony under this chapter; or

Â Â Â Â Â  (4) To refuse to bargain collectively with the employeesÂ exclusive representative, as defined in ORS 663.015. [1971 c.729 Â§7; 1975 c.83 Â§1]

Â Â Â Â Â  663.125 Other employer unfair labor practices. It is an unfair labor practice for an employer, by discrimination in regard to hire or tenure of employment or any term or condition of employment, to encourage or discourage membership in a labor organization. However:

Â Â Â Â Â  (1) Nothing in this chapter or in any other statute of this state precludes an employer from making an agreement with a labor organization (not established, maintained or assisted by any action defined in this section or in ORS 663.120 as an unfair labor practice) to require as a condition of employment membership therein on or after the 30th day following the beginning of such employment or the effective date of such agreement, whichever is the later:

Â Â Â Â Â  (a) If the labor organization is the representative of the majority of the employees in the appropriate collective-bargaining unit covered by the agreement when made; and

Â Â Â Â Â  (b) Unless following an election held within one year preceding the effective date of the agreement, at least a majority of the employees eligible to vote in the election have voted to rescind the authority of the labor organization to make such an agreement.

Â Â Â Â Â  (2) No employer shall justify any discrimination against an employee for nonmembership in a labor organization if the employer has reasonable grounds for believing that membership was:

Â Â Â Â Â  (a) Not available to the employee on the same terms and conditions generally applicable to other members; or

Â Â Â Â Â  (b) Denied or terminated for reasons other than the failure of the employee to tender the periodic dues and the initiation fees uniformly required as a condition of acquiring or retaining membership. [1971 c.729 Â§8]

Â Â Â Â Â  663.130 Union unfair labor practices. It is an unfair labor practice for a labor organization or its agents:

Â Â Â Â Â  (1) To cause or attempt to cause an employer to discriminate against an employee in violation of ORS 663.125 or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground other than the failure of the employee to tender the periodic dues and the initiation fees uniformly required as a condition of acquiring or retaining membership;

Â Â Â Â Â  (2) To refuse to bargain collectively with an employer, if it is the elected and certified representative of the employees;

Â Â Â Â Â  (3) To cause or attempt to cause an employer to pay or deliver, or agree to pay or deliver, any money or other thing of value, in the nature of an exaction, for services which are not performed or not to be performed; or

Â Â Â Â Â  (4) To restrain or coerce:

Â Â Â Â Â  (a) An employer in the selection of representatives for the purposes of collective bargaining or the adjustment of grievances; or

Â Â Â Â Â  (b) Employees in the exercise of the rights guaranteed in ORS 663.110. However, this paragraph does not impair the right of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership therein. [1971 c.729 Â§9]

Â Â Â Â Â  663.135 Excessive membership fee. It is an unfair labor practice for a labor organization or its agents to require of employees covered by an agreement authorized under ORS 663.125 the payment, as a condition precedent to becoming a member of the organization, of a fee in an amount which the Employment Relations Board finds excessive or discriminatory under all the circumstances. In making such a finding the board shall consider, among other relevant factors, the practices and customs of labor organizations in the particular industry, and the wages currently paid to the employees affected. [1971 c.729 Â§10]

Â Â Â Â Â  663.140 Encouraging certain strikes; refusals to handle products. It is an unfair labor practice for a labor organization or its agents to engage in, or to induce or encourage any individual employed by any person to engage in, a strike or a refusal in the course of employment to use, manufacture, process, transport or otherwise handle or work on any goods, articles, materials or commodities or to perform any services; or to threaten, coerce or restrain any person, where in either case an object thereof is forcing or requiring:

Â Â Â Â Â  (1) An employer or self-employed person to join a labor or employer organization or to enter into an agreement that is prohibited by ORS 663.155;

Â Â Â Â Â  (2) A person to cease using, selling, handling, transporting or otherwise dealing in the products of any other producer, processor or manufacturer, or to cease doing business with any other person, or forcing or requiring any other employer to recognize or bargain with a labor organization as the representative of employees of the employer unless such labor organization has been certified as the elected representative of such employees. However, nothing in this subsection makes unlawful, where not otherwise unlawful, any primary strike or primary picketing;

Â Â Â Â Â  (3) An employer to recognize or bargain with a particular labor organization as the representative of employees of the employer if another labor organization has been certified as the elected representative of such employees; or

Â Â Â Â Â  (4) An employer to assign particular work to employees in a particular labor organization or in a particular trade, craft or class rather than to employees in another labor organization or in another trade, craft or class, unless the employer is failing to conform to an order of the Employment Relations Board or certification of the conciliator determining the bargaining representative for employees performing the work. [1971 c.729 Â§11; 2005 c.22 Â§473]

Â Â Â Â Â  663.145 Refusal to enter upon premises where strike in progress; truthful strike publicity not prohibited. (1) Notwithstanding ORS 663.140, nothing in ORS 663.130 to 663.150 makes unlawful a refusal by any person to enter upon the premises of an employer (other than the personÂs own employer), if the employees of that employer are engaged in a strike ratified or approved by an elected and certified representative of the employees whom the employer is required to recognize.

Â Â Â Â Â  (2) For the purposes of ORS 663.140 only, nothing in that section prohibits publicity, other than picketing, for the purpose of truthfully advising the public, including consumers and members of a labor organization, that a product is produced by an employer with whom the labor organization has a primary dispute and is distributed by another employer, as long as such publicity does not have an effect of inducing an individual employed by any person other than the primary employer in the course of employment to refuse to pick up, deliver or transport any goods, or not to perform any services, at the establishment of the employer engaged in such distribution. [1971 c.729 Â§12]

Â Â Â Â Â  663.150 Picketing to force recognition of or bargaining with union. (1) It is an unfair labor practice for a labor organization or its agents to picket or cause to be picketed, or threaten to picket or cause to be picketed, any employer when an object thereof is forcing or requiring an employer to recognize or bargain with a labor organization as the representative of the employees, or forcing or requiring the employees of an employer to accept or select such labor organization as their collective-bargaining representative, unless such labor organization is currently certified as the representative of such employees:

Â Â Â Â Â  (a) Where the employer has lawfully recognized in accordance with this chapter any other labor organization and a petition for a representation election may not appropriately be filed; or

Â Â Â Â Â  (b) Where, within the preceding 12 months, a valid election has been conducted; or

Â Â Â Â Â  (c) Where the picketing has been conducted without a petition for an election and certification having been filed.

However:

Â Â Â Â Â  (A) When such a petition has been filed the Employment Relations Board forthwith, without regard to the absence of a showing of a substantial interest on the part of the labor organization and without an investigation or hearing, shall conduct an election by secret ballot, marked at the place of election, in such unit as the board finds to be appropriate, and to certify the results thereof.

Â Â Â Â Â  (B) Nothing in this section prohibits any picketing or other publicity for the purpose of truthfully advising the public (including consumers) that an employer does not employ members of, or have a contract with, a labor organization, unless an effect of the picketing is to induce an individual employed by any other person in the course of employment, not to pick up, deliver or transport any goods or not to perform any services.

Â Â Â Â Â  (2) Nothing in this section permits any act that otherwise would be an unfair labor practice under ORS 663.130 to 663.150. [1971 c.729 Â§13; 1975 c.147 Â§14a]

Â Â Â Â Â  663.155 Contract with employer to refrain from dealing in products of another employer. It is an unfair labor practice for a labor organization and an employer to enter into a contract or agreement, express or implied, whereby the employer ceases or refrains, or agrees to cease or refrain, from handling, using, selling, transporting or otherwise dealing in any of the products of any other employer, or to cease doing business with any other person. Any contract or agreement entered into after January 1, 1972, containing such an agreement is to such extent unenforceable and void. [1971 c.729 Â§15]

Â Â Â Â Â  663.160 Expression of views not containing threats or promises of benefit not unfair labor practice. The expressing of any views, argument or opinion, or the dissemination thereof, whether in written, printed, graphic or visual form, does not constitute evidence of an unfair labor practice under any of the provisions of this chapter, if the expression contains no threat of reprisal or force or promise of benefit. [1971 c.729 Â§16]

Â Â Â Â Â  663.165 Procedure for terminating or modifying existing collective bargaining contract; notice; negotiation meetings. (1) Notwithstanding ORS 663.010, if there is in effect a collective-bargaining contract covering employees in an industry, the duty to bargain collectively also means that no party to the contract shall terminate or modify the contract, unless the party desiring termination or modification:

Â Â Â Â Â  (a) Serves a written notice upon the other party to the contract of the proposed termination or modification 60 days before the expiration date thereof, or in the event the contract contains no expiration date, 60 days before the time it is proposed to make such termination or modification;

Â Â Â Â Â  (b) Offers to meet and confer with the other party for the purpose of negotiating a new contract or a contract containing the proposed modifications;

Â Â Â Â Â  (c) Notifies the State Conciliation Service within 30 days after notice of the existence of a dispute, if no agreement has been reached by that time; and

Â Â Â Â Â  (d) Continues in full force and effect, without resorting to strike or lockout, all the terms and conditions of the existing contract for a period of 60 days after such notice is given or until the expiration date of the contract, whichever occurs later.

Â Â Â Â Â  (2) The duties imposed upon employers, employees and labor organizations by subsection (1)(b), (c) and (d) of this section:

Â Â Â Â Â  (a) Become inapplicable upon an intervening election and certification under which the labor organization or individual which is a party to the contract has been superseded as or ceased to be the representative of the employees; and

Â Â Â Â Â  (b) Do not require either party to discuss or agree to any modification of the terms and conditions contained in a contract for a fixed period, if the modification is to become effective before the terms and conditions can be reopened under the provisions of the contract.

Â Â Â Â Â  (3) Any employee who engages in a strike within the 60-day period specified in this section loses status as an employee of the employer engaged in the particular labor dispute, for the purposes of this chapter, but the loss of status for the employee terminates if the employee is reemployed by the employer. [1971 c.729 Â§17]

Â Â Â Â Â  663.170 Unfair labor practice provisions not retroactive. (1) No provision of this chapter makes an unfair labor practice any act that was performed before January 1, 1972.

Â Â Â Â Â  (2) ORS 663.125 and 663.130 (1) do not make an unfair labor practice the performance of any obligation under a collective-bargaining agreement entered into before January 1, 1972, unless the agreement was renewed or extended after January 1, 1972. [1971 c.729 Â§18]

REMEDIES

Â Â Â Â Â  663.175 Authority of board to prevent unfair labor practices; authority not to affect other lawful adjustment means. As provided in ORS 663.175 to 663.260, the Employment Relations Board may prevent any person from engaging in an unfair labor practice listed in ORS 663.120 to 663.165. This power is not affected by any other means of adjustment or prevention established by agreement, law, ordinance, regulation or otherwise. [1971 c.729 Â§19]

Â Â Â Â Â  663.180 Board to investigate unfair labor practice charges; issuance of complaints; complaints not to issue on certain practices occurring more than six months before the filing of charges. (1) If it is charged that a person has engaged in or is engaging in an unfair labor practice, the Employment Relations Board shall cause an investigation to be made. If, on the basis of this investigation, it appears to the board that an issue of fact or law exists as to a violation of ORS 663.120 to 663.165, the board shall cause a complaint to issue. The complaint shall contain a notice of hearing before the board, at a place therein fixed, not less than five days after the serving of the complaint.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no complaint shall issue based upon an unfair labor practice occurring more than six months before the filing of the charge with the board, and the service of a copy thereof upon the person against whom the charge is made, unless the person aggrieved thereby was prevented from filing the charge by reason of service in the Armed Forces of the United States, in which event the six-month period shall be computed from the day of discharge. [1971 c.729 Â§20; 1975 c.147 Â§15]

Â Â Â Â Â  663.185 Amendment of complaint; filing answer; intervenors; conduct of proceedings. (1) A complaint may be amended by the Employment Relations Board in its discretion at any time before the issuance of an order based thereon.

Â Â Â Â Â  (2) The person so complained of may file an answer to the original or amended complaint and appear in person or otherwise and give testimony at the place and time fixed in the complaint. In the discretion of the board, any other person may be allowed to intervene in the proceeding and to present testimony.

Â Â Â Â Â  (3) The proceeding, so far as practicable, shall be conducted in accordance with the rules of evidence applicable to civil actions. [1971 c.729 Â§21; 1979 c.284 Â§190]

Â Â Â Â Â  663.190 Record of testimony at hearings. The testimony taken at the hearing shall be reduced to writing and filed with the Employment Relations Board. Thereafter, in its discretion, the board on notice may take further testimony or hear argument, which shall similarly be reduced to writing. [1971 c.729 Â§22]

Â Â Â Â Â  663.195 Orders and findings of board. (1) If, on the preponderance of the evidence taken and in the record, the Employment Relations Board is not of the opinion that the person named in the complaint has engaged in or is engaging in an unfair labor practice, the board shall state its findings of fact and shall issue an order dismissing the complaint.

Â Â Â Â Â  (2) If, on the preponderance of evidence taken and in the record, the board is of the opinion that a person named in the complaint has engaged in or is engaging in an unfair labor practice, the board shall state its findings of fact and shall issue and cause to be served on that person an order requiring the person to cease and desist from the unfair labor practice and to take such affirmative action, including reinstatement of employees with or without back pay, as will effectuate the policies of this chapter.

Â Â Â Â Â  (3) No order of the board shall require the reinstatement as an employee of an individual who has been suspended or discharged, or the payment to the individual of any back pay, if the individual was suspended or discharged for cause. [1971 c.729 Â§23]

Â Â Â Â Â  663.200 Employee reinstatement orders; reports showing compliance with orders. (1) Except as provided in ORS 663.195 (3), if an order directs reinstatement of an employee, back pay may be required of the employer or labor organization responsible for the discrimination suffered by the employee.

Â Â Â Â Â  (2) In determining whether a complaint shall issue alleging a violation of ORS 663.120 (1) or (2), and in deciding such cases, the same regulations and rules of decision shall apply irrespective of whether or not the labor organization affected is affiliated with a labor organization national or international in scope.

Â Â Â Â Â  (3) An order further may require a person to make reports from time to time showing the extent to which it has complied with the order. [1971 c.729 Â§24]

Â Â Â Â Â  663.205 Modification, setting aside orders by board; contents of record in certain representation matters. (1) Until the record of a case has been filed in court as provided in ORS 663.210 or 663.220, the Employment Relations Board at any time, upon reasonable notice and in such manner as it considers proper, may modify or set aside in whole or in part any finding or order made or issued by it.

Â Â Â Â Â  (2) If an order of the board made pursuant to ORS 663.190, 663.195 and 663.200 is based in whole or in part upon facts certified following an investigation relating to a representation election and there is a petition for the enforcement or review of the order, the certification and the record of the investigation shall be included in the transcript of the entire record required to be filed under ORS 663.210 or 663.220. The judgment of the court enforcing, modifying or setting aside in whole or in part the order of the board shall be made and entered upon the pleadings, testimony and proceedings set forth in the transcript. [1971 c.729 Â§25; 2003 c.576 Â§536]

Â Â Â Â Â  663.210 Enforcement of orders by Court of Appeals; injunctive relief; notice of filing enforcement petition; authority of court in reviewing order. The Employment Relations Board may petition the Court of Appeals for the enforcement of an order and for appropriate temporary relief or restraining order, and shall file in the court the record in the proceedings. On the filing of the petition the court shall cause notice thereof to be served upon such person, and thereupon it has jurisdiction of the proceeding and the question determined therein. It may grant such temporary relief or restraining order as it considers just and proper, and make and enter a judgment enforcing, modifying and enforcing as so modified, or setting aside in whole or in part the order of the board. [1971 c.729 Â§26; 2003 c.576 Â§537]

Â Â Â Â Â  663.215 Scope of court review of order; additional evidence; modification of findings by board. (1) No objection that has not been urged before the Employment Relations Board shall be considered by the court, unless the failure or neglect to urge the objection is excused because of extraordinary circumstances. The findings of the board with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, are conclusive.

Â Â Â Â Â  (2) If either party applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that the additional evidence is material and that there were reasonable grounds for the failure to adduce the evidence in the hearing before the board, the court may order the additional evidence to be taken before the board, and to be made a part of the record.

Â Â Â Â Â  (3) The board may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken and filed, and it shall file modified or new findings. With respect to questions of fact the modified or new findings, if supported by substantial evidence on the record considered as a whole, are conclusive. [1971 c.729 Â§27]

Â Â Â Â Â  663.220 Appeal of boardÂs order to Court of Appeals; authority of court in reviewing order. (1) Any person aggrieved by a final order of the Employment Relations Board granting or denying in whole or in part the relief sought may obtain a review of the order in the Court of Appeals by filing in the court a written petition praying that the order of the board be modified or set aside. A copy of the petition shall be transmitted forthwith by the clerk of the court to the board and thereupon the aggrieved party shall file in the court the record in the proceeding, certified by the board.

Â Â Â Â Â  (2) On the filing of the petition, the court shall proceed in the same manner as in the case of an application by the board under ORS 663.210, and it has the same jurisdiction to grant to the board temporary relief or restraining order as it considers just and proper, and in like manner to make and enter a judgment enforcing, modifying and enforcing as so modified, or setting aside in whole or in part the order of the board. The findings of the board with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, are in like manner conclusive. [1971 c.729 Â§28; 2003 c.576 Â§538]

Â Â Â Â Â  663.225 Hearing of petitions; review proceedings not to stay boardÂs order. (1) Petitions filed under ORS 663.175 to 663.260 shall be heard expeditiously, and if possible within 10 days after they are docketed.

Â Â Â Â Â  (2) The commencement of proceedings under ORS 663.210, 663.215 and 663.220 does not, unless specifically ordered by the court, operate as a stay of the Employment Relations BoardÂs order. [1971 c.729 Â§29]

Â Â Â Â Â  663.230 Court jurisdiction in granting injunctive relief or reviewing order not limited by ORS 662.010 to 662.130. When granting appropriate temporary relief or a restraining order, or making and entering a judgment enforcing, modifying and enforcing as so modified, or setting aside in whole or in part an order of the Employment Relations Board, as provided in ORS 663.175 to 663.260, the jurisdiction of the court is not limited by ORS 662.010 to 662.130. [1971 c.729 Â§30; 2003 c.576 Â§539]

Â Â Â Â Â  663.235 Injunctive relief authorized upon issuance of unfair labor practice complaint; notice to defendant; court jurisdiction. The Employment Relations Board, on issuance of a complaint charging that any person has engaged in or is engaging in an unfair labor practice, may petition the Court of Appeals for appropriate temporary relief or restraining order. On the filing of any such petition the court shall cause notice thereof to be served upon such person, and thereupon has jurisdiction to grant to the board such temporary relief or restraining order as the court considers just and proper. [1971 c.729 Â§31]

Â Â Â Â Â  663.240 Priority of hearing certain unfair labor practice cases. If it is charged that a person has engaged in an unfair labor practice within the meaning of ORS 663.125 or 663.130 (1), the charge shall be given priority over all other cases except cases of like character where it is filed or referred and cases given priority under ORS 663.250, 663.255 and 663.260. [1971 c.729 Â§32]

Â Â Â Â Â  663.245 Hearing unfair labor practice cases involving jurisdictional disputes; dismissal of charges upon voluntary adjustment of dispute. If it is charged that a person has engaged in an unfair labor practice within the meaning of ORS 663.140 (4), the Employment Relations Board shall hear and determine the dispute out of which the unfair labor practice arose unless, within 10 days after notice that the charge has been filed, the parties to the dispute submit to the board satisfactory evidence that they have adjusted, or agreed upon methods for the voluntary adjustment of, the dispute. On compliance by the parties to the dispute with the decision of the board or upon voluntary adjustment of the dispute, the charge shall be dismissed. [1971 c.729 Â§33]

Â Â Â Â Â  663.250 Priority of investigating certain unfair labor practice charges; injunctive relief pending disposition of case; notice of petition; court authority. (1) If it is charged that a person has engaged in an unfair labor practice within the meaning of ORS 663.140 (1) to (3) or 663.150 or 663.155, the preliminary investigation of the charge shall be made forthwith and given priority over all other cases except cases of like character where it is filed or referred. If, after investigation, the Employment Relations Board or its agent has reasonable cause to believe the charge is true and that a complaint should issue, the board shall petition the Court of Appeals for appropriate injunctive relief pending the final adjudication of the board with respect to the matter.

Â Â Â Â Â  (2) On the filing of such a petition the court:

Â Â Â Â Â  (a) Shall cause notice thereof to be served upon any person involved in the charge. Such person, including the charging party, shall be given an opportunity to appear by counsel and present any relevant testimony.

Â Â Â Â Â  (b) Has jurisdiction to grant such injunctive relief or temporary restraining order as it considers just and proper, notwithstanding any other provision of law.

Â Â Â Â Â  (3) In situations where such relief is appropriate, the procedure specified in this section applies to charges with respect to ORS 663.140 (4). [1971 c.729 Â§34; 1975 c.147 Â§16]

Â Â Â Â Â  663.255 Injunctive relief without notice; when board not to apply for injunctive relief. Notwithstanding ORS 663.250:

Â Â Â Â Â  (1) No temporary restraining order shall be issued without notice unless a petition alleges that substantial and irreparable injury to the charging party will be unavoidable. Such a temporary restraining order is effective for no longer than five days and is void at the expiration of that period.

Â Â Â Â Â  (2) The Employment Relations Board shall not apply for a restraining order under ORS 663.235 if a charge against the employer under ORS 663.120 (2) has been filed and, after the preliminary investigation, the board has reasonable cause to believe that the charge is true and that a complaint should issue. [1971 c.729 Â§35; 1975 c.147 Â§17]

Â Â Â Â Â  663.260 Service of process on union; making union party to suit. The service of legal process upon an officer or agent of a labor organization constitutes service upon the labor organization and makes the organization a party to the suit. [1971 c.729 Â§36]

Â Â Â Â Â  663.265 Application of ORS 663.270 to 663.295 to hearings and investigations. ORS 663.270 to 663.295 apply to all hearings and investigations which, in the opinion of the Employment Relations Board, are necessary and proper for the exercise of the powers vested in it by this chapter. [1971 c.729 Â§37]

Â Â Â Â Â  663.270 Access of board to evidence relating to subject matter of investigation or proceedings; revocation of subpoenas requiring improper information; administration of oaths; taking testimony and evidence. (1) The Employment Relations Board or its duly authorized agents at all reasonable times shall have access to, for the purpose of examination, and the right to copy, any evidence of a person being investigated or proceeded against that relates to any matter under investigation or in question. The board, upon application of a party to such proceedings, forthwith shall issue to that party subpoenas requiring the attendance and testimony of witnesses or the production of any evidence in the proceeding or investigation requested in the application.

Â Â Â Â Â  (2) Within five days after the service of a subpoena on a person requiring the production of any evidence in possession or under the control of the person, the board on petition of that person shall revoke the subpoena if in its opinion the evidence whose production is required does not relate to any matter under investigation, or any matter in question in the proceedings, or if in its opinion the subpoena does not describe with sufficient particularity the evidence whose production is required.

Â Â Â Â Â  (3) The board or its agent designated by it for such purposes, may administer oaths and affirmations, examine witnesses and receive evidence. Attendance of witnesses and the production of such evidence may be required at any designated place of hearing. [1971 c.729 Â§38; 1975 c.147 Â§18]

Â Â Â Â Â  663.275 Refusal to obey subpoenas punished as contempt of court. In case of contumacy or refusal to obey a subpoena issued to any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which the person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the Employment Relations Board or its agent, has jurisdiction to issue to the person an order requiring the person to appear before the board or its agent to produce evidence if so ordered, or to give testimony touching the matter under investigation or in question. Any failure to obey such order of the court may be punished by the court as a contempt thereof. [1971 c.729 Â§39; 1975 c.147 Â§19]

Â Â Â Â Â  663.280 Immunity from punishment of persons testifying, producing evidence required by subpoena. No person shall be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to a subpoena issued under ORS 663.270, on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. However, no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the individual is compelled, after having claimed privilege against self-incrimination, to testify or produce evidence, except that the individual so testifying is not exempt from prosecution and punishment for perjury committed in so testifying. [1971 c.729 Â§40]

Â Â Â Â Â  663.285 Method of serving process of board; fees for witnesses summoned by board. (1) Complaints, orders, and other process and papers of the Employment Relations Board or its designated agent issued under this chapter may be served personally, by registered or certified mail, by telegraph or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return by the individual so serving setting forth the manner of service is proof of service. The return post-office receipt or telegraph receipt therefor, when registered and mailed or telegraphed, is proof of service.

Â Â Â Â Â  (2) Witnesses summoned before the board or its designated agent under this chapter shall be paid the fees and mileage provided for witnesses in ORS 44.415 (2). Witnesses whose depositions are taken and the persons taking the same are severally entitled to the same fees as are paid for like services in the courts of this state. [1971 c.729 Â§41; 1975 c.147 Â§20; 1989 c.980 Â§18]

Â Â Â Â Â  663.290 Place of service of court process. All process of any court to which application may be made under this chapter may be served wherever the defendant or other person required to be served resides or may be found. [1971 c.729 Â§42]

Â Â Â Â Â  663.295 Governmental officers and agencies to furnish evidence related to board proceedings. All officers, departments and agencies of this state, when directed by the Governor, shall furnish the Employment Relations Board, upon its request, all records, papers and information in their possession relating to any matter before the board. [1971 c.729 Â§43]

Â Â Â Â Â  663.300 [Formerly 662.605; repealed by 1975 c.147 Â§21]

Â Â Â Â Â  663.305 [Formerly 662.615; repealed by 1975 c.147 Â§21]

Â Â Â Â Â  663.310 [Formerly 662.625; repealed by 1975 c.147 Â§21]

Â Â Â Â Â  663.315 [Formerly 662.635; repealed by 1975 c.147 Â§21]

Â Â Â Â Â  663.320 [Formerly 662.645; repealed by 1975 c.147 Â§21]

Â Â Â Â Â  663.325 [Formerly 662.655; repealed by 1975 c.147 Â§21]

_______________

CHAPTERS 664 TO 669

[Reserved for expansion]






Volume 15, Chapters 670 - 704

Chapter 670

Chapter 670 Â Occupations and Professions Generally

2005 EDITION

TITLE 52

OCCUPATIONS AND PROFESSIONS

ChapterÂ Â Â Â  670.Â Â Â Â  Occupations and Professions Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  671.Â Â Â Â  Architect; Landscape Architect, Contractor and Business

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  672.Â Â Â Â  Professional Engineers; Land Surveyors; Photogrammetrists; Geologists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673.Â Â Â Â  Accountants; Tax Consultants and Preparers

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  674.Â Â Â Â  Real Estate Appraisers and Appraisal

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  675.Â Â Â Â  Psychologists; Occupational Therapists; Clinical Social Workers; Licensed Â Â Â Â Â Â  Professional Counselors and Marriage and Family Therapists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  676.Â Â Â Â  Health Professions Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  677.Â Â Â Â  Regulation of Medicine, Podiatry and Acupuncture

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  678.Â Â Â Â  Nurses; Nursing Home Administrators

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  679.Â Â Â Â  Dentists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  680.Â Â Â Â  Dental Hygienists; Denturists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  681.Â Â Â Â  Hearing and Speech Professionals

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  682.Â Â Â Â  Regulation of Ambulance Services and Emergency Medical Personnel

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  683.Â Â Â Â  Optometrists; Opticians

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  684.Â Â Â Â  Chiropractors

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  685.Â Â Â Â  Naturopaths

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  686.Â Â Â Â  Veterinarians; Veterinary Technicians

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  687.Â Â Â Â  Massage Therapists; Direct Entry Midwives

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688.Â Â Â Â  Therapeutic and Technical Services: Physical Therapists; Radiologic Â Â Â Â  Technologists and Radiation Therapists; Hemodialysis Technicians; Athletic Â Â Â Â Â Â Â Â Â  Trainers; Respiratory Therapists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  689.Â Â Â Â  Pharmacists; Drug Outlets; Drug Sales

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  690.Â Â Â Â  Cosmetic Professionals

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  691.Â Â Â Â  Dietitians

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  692.Â Â Â Â  Funeral Service Practitioners; Embalmers; Funeral Establishments; Cemetery Â Â  and Crematory Operators

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  693.Â Â Â Â  Plumbers

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  694.Â Â Â Â  Hearing Aid Specialists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  695.Â Â Â Â  Watch Dealers

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  696.Â Â Â Â  Real Estate and Escrow Activities

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  697.Â Â Â Â  Collection Agencies; Debt Consolidating Agencies

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  698.Â Â Â Â  Auctions

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  699.Â Â Â Â  Innkeepers and Hotelkeepers

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  700.Â Â Â Â  Environmental Health Specialists; Waste Water Specialists

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  701.Â Â Â Â  Construction Contractors and Contracts

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  702.Â Â Â Â  Student Athlete Agents

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  703.Â Â Â Â  Truth Verification and Deception Detection; Investigators

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  704.Â Â Â Â  Outfitters and Guides

_______________

Chapter 670 Â Occupations and Professions Generally

2005 EDITION

OCCUPATIONS AND PROFESSIONS GENERALLY

OCCUPATIONS AND PROFESSIONS

EDUCATIONAL REQUIREMENTS

670.010Â Â Â Â  Waiver of educational requirement for admission to examination for license or certificate to practice profession, trade or calling

670.020Â Â Â Â  Filing evidence of complete educational requirement after taking examination

LICENSING ADMINISTRATION

(Generally)

670.275Â Â Â Â  Policy statement

670.280Â Â Â Â  Denial, suspension or revocation of license based on criminal conviction; denial of license or imposition of discipline for conduct substantially related to fitness and ability of applicant or licensee

670.283Â Â Â Â  Power of state agency to suspend license includes power to reinstate

670.290Â Â Â Â  Prohibited uses of juvenile records in employment, licensing or admission

670.300Â Â Â Â  Licensing and advisory board officers; quorum and meeting requirements; compensation and expenses of members

670.304Â Â Â Â  Application of ORS 670.300 to 670.380

670.306Â Â Â Â  Administrative officers for boards; other employees

670.310Â Â Â Â  Rulemaking authority; board seal

670.315Â Â Â Â  Administration of oaths; obtaining and taking evidence at board proceedings; effect of failure to obey board subpoena

670.325Â Â Â Â  Proceedings on denial of license; restraining violations; authority of administrative law judge; record of proceedings

670.335Â Â Â Â  Disposition of fees received by boards; procedure for payment of board expenses

670.345Â Â Â Â  Procedure for filling vacancies on board

670.350Â Â Â Â  Administration of professional qualification examinations

(Reciprocal Agreements)

670.380Â Â Â Â  When reciprocal licensing or registration agreements authorized; termination

INDEPENDENT CONTRACTORS

670.600Â Â Â Â  Independent contractor defined

670.605Â Â Â Â  Rules for application of definition of independent contractor

670.610Â Â Â Â  Referees in recreational soccer matches considered independent contractors

EDUCATIONAL REQUIREMENTS

Â Â Â Â Â  670.010 Waiver of educational requirement for admission to examination for license or certificate to practice profession, trade or calling. Any state board or commission that examines applicants for license or certification to practice a profession or engage in a trade or calling may, in its discretion, waive the educational requirement for admission to such examination, provided that the applicant furnishes evidence satisfactory to such state board or commission that the applicant is currently enrolled in a school, college or university approved by such state board or commission and will satisfy the educational requirement for admission to such examination on satisfactory completion of courses for which the applicant is currently enrolled and that this educational requirement will be met not later than four calendar months from the first day of the month following the month in which the examination is given. [1953 c.103 Â§1; 1975 c.429 Â§5; 1977 c.47 Â§1]

Â Â Â Â Â  670.020 Filing evidence of complete educational requirement after taking examination. (1) Evidence of completion of the educational requirement waived as provided in ORS 670.010 shall be filed with such state board or commission not later than four calendar months from the first day of the month following the month in which the examination is taken. State boards and commissions shall withhold official certification of the successful completion of the examination until such evidence is furnished. The affidavit of the registrar or administrative head of the school, college or university shall be deemed satisfactory evidence.

Â Â Â Â Â  (2) If any candidate admitted to an examination as provided in ORS 670.010 shall fail or neglect within said period to complete the educational requirement for such examination, then the completion of the examination by such candidate shall be null and void, and of no effect. The state board or commission which examined the candidate, however, shall retain any examination fee paid by the candidate. [1953 c.103 Â§2; 1975 c.429 Â§6; 1981 c.89 Â§19]

Â Â Â Â Â  670.210 [1967 c.344 Â§1; 1971 c.648 Â§31; repealed by 1981 c.76 Â§1]

Â Â Â Â Â  670.220 [1967 c.344 Â§Â§2,3; 1971 c.648 Â§32; repealed by 1981 c.76 Â§1]

Â Â Â Â Â  670.230 [1967 c.344 Â§4; repealed by 1981 c.76 Â§1]

Â Â Â Â Â  670.240 [1967 c.344 Â§5; repealed by 1981 c.76 Â§1]

LICENSING ADMINISTRATION

(Generally)

Â Â Â Â Â  670.275 Policy statement. In enacting chapter 753, Oregon Laws 1971, it is the intention of the Legislative Assembly to provide for the more effective coordination of the administrative functions of boards charged with responsibility for protecting the public through the licensing and regulating of certain professions practiced in this state. Further, it is the intention of the Legislative Assembly to retain responsibility for decisions on qualifications, standards of practice, licensing, discipline and other discretionary functions relating to professional activities in the professional licensing boards, members of which are qualified by education, training and experience to make the necessary judgments. [Formerly 184.575]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 753, Oregon Laws 1971,Â for the words Âthis ActÂ in section 1, chapter 753, Oregon Laws 1971, compiled as 670.275 [Formerly 184.575]. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  670.280 Denial, suspension or revocation of license based on criminal conviction; denial of license or imposition of discipline for conduct substantially related to fitness and ability of applicant or licensee. (1) As used in this section:

Â Â Â Â Â  (a) ÂLicenseÂ includes a registration, certification or permit.

Â Â Â Â Â  (b) ÂLicenseeÂ includes a registrant or a holder of a certification or permit.

Â Â Â Â Â  (2) Except as provided in ORS 342.143 or 342.175, a licensing board, commission or agency may not deny, suspend or revoke an occupational or professional license solely for the reason that the applicant or licensee has been convicted of a crime, but it may consider the relationship of the facts which support the conviction and all intervening circumstances to the specific occupational or professional standards in determining the fitness of the person to receive or hold the license.

Â Â Â Â Â  (3) A licensing board, commission or agency may deny an occupational or professional license or impose discipline on a licensee based on conduct that is not undertaken directly in the course of the licensed activity, but that is substantially related to the fitness and ability of the applicant or licensee to engage in the activity for which the license is required. In determining whether the conduct is substantially related to the fitness and ability of the applicant or licensee to engage in the activity for which the license is required, the licensing board, commission or agency shall consider the relationship of the facts with respect to the conduct and all intervening circumstances to the specific occupational or professional standards. [1973 c.359 Â§1; 1991 c.662 Â§6a; 2003 c.749 Â§13]

Â Â Â Â Â  670.283 Power of state agency to suspend license includes power to reinstate. If a state agency, board or commission has the power to issue any license, certification or registration necessary to practice any profession or engage in any trade or calling, any statute granting the state agency, board or commission the power to suspend the license, certification or registration includes the power to reinstate:

Â Â Â Â Â  (1) At a time certain; or

Â Â Â Â Â  (2) When the person subject to suspension fulfills conditions for reinstatement set by the agency, board or commission. [1979 c.201 Â§1]

Â Â Â Â Â  670.285 [1975 c.759 Â§10; renumbered 183.435]

Â Â Â Â Â  670.290 Prohibited uses of juvenile records in employment, licensing or admission. It shall be unlawful for any state agency or licensing board, including the Oregon State Bar, to:

Â Â Â Â Â  (1) Require that an applicant for employment, licensing or admission answer any questions regarding the existence or contents of a juvenile record that has been expunged pursuant to ORS 419A.260 and 419A.262;

Â Â Â Â Â  (2) Bar or discharge from employment or refuse to hire or employ such individual because of the existence or contents of a juvenile record that has been expunged pursuant to ORS 419A.260 and 419A.262; or

Â Â Â Â Â  (3) Deny, revoke or suspend a license because of the existence or contents of a juvenile record that has been expunged pursuant to ORS 419A.260 and 419A.262. [1977 c.801 Â§2; 1983 c.820 Â§16; 1993 c.33 Â§360]

Â Â Â Â Â  670.300 Licensing and advisory board officers; quorum and meeting requirements; compensation and expenses of members. (1) Except as otherwise provided by law, each professional licensing and advisory board shall select annually one of its members as chairperson and another as vice chairperson, with such powers and duties necessary for the performance of the functions of such offices as the board shall determine.

Â Â Â Â Â  (2) The majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at least once a year, not later than July 1, at a place, day and hour determined by the board. The board shall also meet at such other times and places as are specified by the call of the chairperson or a majority of the members of the board.

Â Â Â Â Â  (4) Members of the board are entitled to compensation and expenses as provided in ORS 292.495. [1971 c.753 Â§8; 1987 c.414 Â§95]

Â Â Â Â Â  670.304 Application of ORS 670.300 to 670.380. Except as otherwise specifically provided, ORS 670.300 to 670.380 apply to the following professional licensing and advisory boards:

Â Â Â Â Â  (1) Professional licensing and advisory boards established in the Office of the Secretary of State.

Â Â Â Â Â  (2) The Oregon Board of Maritime Pilots, in the Department of Transportation.

Â Â Â Â Â  (3) The Board of Cosmetology, in the Oregon Health Licensing Agency.

Â Â Â Â Â  (4) The State Board of Architect Examiners.

Â Â Â Â Â  (5) The State Landscape Contractors Board.

Â Â Â Â Â  (6) The State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (7) State Landscape Architect Board.

Â Â Â Â Â  (8) State Board of Geologist Examiners.

Â Â Â Â Â  (9) State Board of Tax Practitioners.

Â Â Â Â Â  (10) Oregon Board of Accountancy.

Â Â Â Â Â  (11) The Construction Contractors Board. [1987 c.414 Â§94; 1991 c.67 Â§176; 1993 c.744 Â§241; 1997 c.3 Â§2; 1997 c.21 Â§1; 1999 c.425 Â§28; 1999 c.885 Â§19; 2001 c.160 Â§1; 2005 c.648 Â§49]

Â Â Â Â Â  670.305 [1971 c.753 Â§9; repealed by 1973 c.659 Â§1 (670.306 enacted in lieu of 670.305)]

Â Â Â Â Â  670.306 Administrative officers for boards; other employees. (1) Subsections (2) and (3) of this section shall apply only to the following professional licensing boards:

Â Â Â Â Â  (a) State Board of Architect Examiners.

Â Â Â Â Â  (b) Construction Contractors Board.

Â Â Â Â Â  (c) State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (d) State Landscape Architect Board.

Â Â Â Â Â  (e) State Landscape Contractors Board.

Â Â Â Â Â  (f) Oregon Board of Accountancy.

Â Â Â Â Â  (g) Oregon Board of Maritime Pilots.

Â Â Â Â Â  (h) State Board of Tax Practitioners.

Â Â Â Â Â  (2) A board shall fix the qualifications of and appoint an administrative officer. The determination of qualifications and appointment of an administrative officer shall be made after consultation:

Â Â Â Â Â  (a) In the case of a board referred to in subsection (1)(a), (b), (c), (d), (e), (f) or (h) of this section, with the Governor.

Â Â Â Â Â  (b) In the case of the Oregon Board of Maritime Pilots, with the Director of Transportation.

Â Â Â Â Â  (3) An administrative officer of a board shall not be a member of that board.

Â Â Â Â Â  (4) Subject to the applicable rules of the State Personnel Relations Law, the board shall fix the compensation of its administrator, who shall be in the unclassified service.

Â Â Â Â Â  (5) Subject to applicable rules of the State Personnel Relations Law, the administrative officer shall appoint all subordinate employees, prescribe their duties and fix their compensation. [1973 c.659 Â§2 (enacted in lieu of 670.305); 1975 c.429 Â§7; 1975 c.464 Â§1; 1981 c.821 Â§2; 1987 c.414 Â§96; 1993 c.744 Â§242; 1995 c.79 Â§338; 1997 c.3 Â§3; 1997 c.21 Â§2; 1999 c.59 Â§199; 1999 c.322 Â§41]

Â Â Â Â Â  670.310 Rulemaking authority; board seal. (1) Except as otherwise provided by law and in accordance with any applicable provisions of ORS chapter 183, each professional licensing board and advisory board may make such rules as are necessary or proper for the administration of the laws such board is charged with administering.

Â Â Â Â Â  (2) Each professional licensing board and advisory board may adopt a seal. [1971 c.753 Â§10; 1987 c.414 Â§97]

Â Â Â Â Â  670.315 Administration of oaths; obtaining and taking evidence at board proceedings; effect of failure to obey board subpoena. (1) Except as otherwise provided by law, each professional licensing board or advisory board, acting through its chairperson or vice chairperson or an administrative law judge, may administer oaths, take depositions and issue subpoenas to compel the attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to the carrying out of the laws the board is charged with administering.

Â Â Â Â Â  (2) If any person fails to comply with a subpoena issued under this section or refuses to testify on any matters on which the person may be lawfully interrogated, the procedure provided in ORS 183.440 shall be followed to compel obedience. [1971 c.753 Â§11; 1987 c.414 Â§98; 2003 c.75 Â§107]

Â Â Â Â Â  670.320 [1971 c.753 Â§12; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  670.325 Proceedings on denial of license; restraining violations; authority of administrative law judge; record of proceedings. (1) All proceedings for the refusal to issue, or the suspension or revocation of any license, certificate of registration or other evidence of authority required to practice any profession subject to the authority of a professional licensing or advisory board shall be conducted pursuant to the procedure for contested cases required or authorized by ORS chapter 183.

Â Â Â Â Â  (2) If a professional licensing or advisory board decides that any person has or is about to engage in any activity that is or will be a violation of law the board is charged with enforcing, the board may institute a proceeding in an appropriate circuit court to restrain the activity or proposed activity. An injunction may be issued without proof of actual damages, but does not relieve the defendant of any criminal liability.

Â Â Â Â Â  (3) Any administrative law judge conducting a hearing for a professional licensing board is vested with full authority of the board to schedule and conduct hearings on behalf and in the name of the board on all matters referred to the administrative law judge for hearing by the board, including proceedings for placing persons registered or licensed by the board on probation and for suspension and revocation of registration or licenses, and shall cause to be prepared and furnished to the board, for decision thereon by the board, a complete written transcript of the record of the hearing. The transcript shall contain all evidence introduced at the hearing and all pleas, motions and objections and all rulings of the administrative law judge. Each administrative law judge may administer oaths and issue summonses, notices and subpoenas, but may not place any registrant or licensee on probation or issue, refuse, suspend or revoke a registration or license. [1971 c.753 Â§13; 1987 c.414 Â§99; 1999 c.849 Â§155; 2003 c.75 Â§108]

Â Â Â Â Â  670.330 [1971 c.753 Â§14; renumbered 456.757 in 1987]

Â Â Â Â Â  670.335 Disposition of fees received by boards; procedure for payment of board expenses. Except as otherwise provided by law, all fees or other funds received by a professional licensing or advisory board shall be paid into the State Treasury monthly. Such payments shall be credited to separate accounts in the General Fund for each board, and any such payments shall constitute a continuous appropriation of such amounts from the General Fund for the purpose of carrying out the functions of the board making the payment. All necessary expenses of each board shall be paid from the amounts paid by such board in the same manner as other claims against the state are paid, after approval thereof by the chairperson or administrator of the board. [1971 c.753 Â§15; 1987 c.414 Â§101; 1993 c.744 Â§242a]

Â Â Â Â Â  670.340 [1971 c.753 Â§16; renumbered 456.762 in 1987]

Â Â Â Â Â  670.345 Procedure for filling vacancies on board. At least 60 days before a vacancy is to occur on a professional licensing or advisory board, the professional organizations representing persons subject to licensing or other regulation by the board may nominate at least three qualified persons for each vacancy, and shall certify its nominees to the appointing officer or body who shall consider these nominees in selecting successors to retiring board members. This section does not apply to appointment of public members. [1971 c.753 Â§17; 1987 c.414 Â§103]

Â Â Â Â Â  670.350 Administration of professional qualification examinations. Each professional licensing and advisory board that is authorized or required by law to administer an examination as part of its determination of professional qualifications shall administer such examinations at least once each year at such time and place as the board shall designate. [1971 c.753 Â§18; 1987 c.414 Â§104]

(Reciprocal Agreements)

Â Â Â Â Â  670.380 When reciprocal licensing or registration agreements authorized; termination. (1) If the administrator determines that the standards, qualifications and examinations for licensing or registration of building trades and mechanical and specialty skills of another state are substantially similar to the standards, qualifications and examinations required under applicable Oregon statutes and rules administered by the agency as specified in ORS 455.100, the administrator with approval of the designated examining or advisory board may, when it is in the best interest of the economy of the State of Oregon, enter into a reciprocal agreement with such other state to issue without examination licenses or certificate of registration upon proof of licensing or registration in such other state and upon payment of appropriate fees.

Â Â Â Â Â  (2) Reciprocal agreements may be terminated by the administrator with approval of the designated examining or advisory board, upon a determination that the other party is not maintaining and enforcing standards, qualifications and examinations substantially similar to those of Oregon. [1974 s.s. c.47 Â§Â§1,2; 1987 c.414 Â§105; 2003 c.14 Â§411]

Â Â Â Â Â  670.410 [1977 c.873 Â§27; 1979 c.107 Â§1; 1981 c.821 Â§3; 1987 c.414 Â§106; repealed by 2005 c.76 Â§3]

INDEPENDENT CONTRACTORS

Â Â Â Â Â  670.600 Independent contractor defined. (1) As used in this section:

Â Â Â Â Â  (a) ÂIndividualÂ means a natural person.

Â Â Â Â Â  (b) ÂPersonÂ has the meaning given that term in ORS 174.100.

Â Â Â Â Â  (c) ÂServicesÂ means labor or services.

Â Â Â Â Â  (2) As used in ORS chapters 316, 656, 657, 671 and 701, Âindependent contractorÂ means a person who provides services for remuneration and who, in the provision of the services:

Â Â Â Â Â  (a) Is free from direction and control over the means and manner of providing the services, subject only to the right of the person for whom the services are provided to specify the desired results;

Â Â Â Â Â  (b) Except as provided in subsection (4) of this section, is customarily engaged in an independently established business;

Â Â Â Â Â  (c) Is licensed under ORS chapter 671 or 701 if the person provides services for which a license is required under ORS chapter 671 or 701; and

Â Â Â Â Â  (d) Is responsible for obtaining other licenses or certificates necessary to provide the services.

Â Â Â Â Â  (3) For purposes of subsection (2)(b) of this section, a person is considered to be customarily engaged in an independently established business if any three of the following requirements are met:

Â Â Â Â Â  (a) The person maintains a business location:

Â Â Â Â Â  (A) That is separate from the business or work location of the person for whom the services are provided; or

Â Â Â Â Â  (B) That is in a portion of the personÂs residence and that portion is used primarily for the business.

Â Â Â Â Â  (b) The person bears the risk of loss related to the business or the provision of services as shown by factors such as:

Â Â Â Â Â  (A) The person enters into fixed-price contracts;

Â Â Â Â Â  (B) The person is required to correct defective work;

Â Â Â Â Â  (C) The person warrants the services provided; or

Â Â Â Â Â  (D) The person negotiates indemnification agreements or purchases liability insurance, performance bonds or errors and omissions insurance.

Â Â Â Â Â  (c) The person provides contracted services for two or more different persons within a 12-month period, or the person routinely engages in business advertising, solicitation or other marketing efforts reasonably calculated to obtain new contracts to provide similar services.

Â Â Â Â Â  (d) The person makes a significant investment in the business, through means such as:

Â Â Â Â Â  (A) Purchasing tools or equipment necessary to provide the services;

Â Â Â Â Â  (B) Paying for the premises or facilities where the services are provided; or

Â Â Â Â Â  (C) Paying for licenses, certificates or specialized training required to provide the services.

Â Â Â Â Â  (e) The person has the authority to hire other persons to provide or to assist in providing the services and has the authority to fire those persons.

Â Â Â Â Â  (4) Subsection (2)(b) of this section does not apply if the person files a Schedule F as part of an income tax return and the person provides farm labor or farm services that are reportable on Schedule C of an income tax return.

Â Â Â Â Â  (5) For purposes of determining whether an individual provides services as an independent contractor:

Â Â Â Â Â  (a) The creation or use of a business entity, such as a corporation or a limited liability company, by an individual for the purpose of providing services does not, by itself, establish that the individual provides services as an independent contractor.

Â Â Â Â Â  (b) When the individual provides services through a business entity, such as a corporation or a limited liability company, the provisions in subsection (2), (3) or (4) of this section may be satisfied by the individual or the business entity. [Formerly 701.025; 1997 c.398 Â§2; 1999 c.402 Â§9; 2003 c.704 Â§5; 2005 c.533 Â§Â§1,2]

Â Â Â Â Â  670.605 Rules for application of definition of independent contractor. (1) In accordance with ORS chapter 183, those agencies responsible for the administration of ORS 671.510 to 671.710 and ORS chapters 316, 656, 657 and 701 jointly shall adopt rules to carry out the provisions of ORS 670.600.

Â Â Â Â Â  (2) The agencies responsible for the administration of ORS 671.510 to 671.710 and ORS chapters 316, 656, 657 and 701 shall cooperate as necessary in their compliance and enforcement activities to ensure among the agencies the consistent interpretation and application of ORS 670.600. [Formerly 701.030; 2001 c.409 Â§4; 2005 c.94 Â§115; 2005 c.533 Â§3a]

Â Â Â Â Â  670.610 Referees in recreational soccer matches considered independent contractors. Notwithstanding ORS 670.600, for purposes of ORS chapter 653, a person serving as a referee or assistant referee in a youth or adult recreational soccer match shall be considered to be an independent contractor. [2001 c.765 Â§3; 2005 c.94 Â§116]

Â Â Â Â Â  670.990 [1967 c.344 Â§6; repealed by 1981 c.76 Â§1]

_______________



Chapter 671

Chapter 671 Â Architect; Landscape Architect, Contractor and Business

2005 EDITION

ARCHITECT; LANDSCAPE ARCHITECT & CONTRACTOR

OCCUPATIONS AND PROFESSIONS

ARCHITECTS

671.010Â Â Â Â  Definitions for ORS 671.010 to 671.220

671.020Â Â Â Â  Registration requirement; consulting architects; foreign architects; rules; use of title; stamp; use of name

671.025Â Â Â Â  Certain plans to carry stamp; identification

671.030Â Â Â Â  Activities not considered as Âpractice of architectureÂ

671.041Â Â Â Â  Practice of architecture by corporations, limited liability companies and partnerships; exceptions; annual statement of directors or members; documents to be stamped; reciprocity; rules

671.045Â Â Â Â  Liability of professional corporation

671.047Â Â Â Â  Application of general corporation law to professional corporations

671.050Â Â Â Â  Application for certificate of registration; qualifications

671.060Â Â Â Â  Examination of applicants; issuing certificates; rules

671.065Â Â Â Â  Certification of registration without examination

671.080Â Â Â Â  Annual renewal; fee; effect of failure to renew; inactive status; rules

671.085Â Â Â Â  Fees; rules

671.090Â Â Â Â  Grounds for denial, suspension or revocation of certificates

671.100Â Â Â Â  Disciplinary action by board

671.105Â Â Â Â  Hearing required in disciplinary action; judicial review of board orders

671.120Â Â Â Â  State Board of Architect Examiners; members; term; chair

671.125Â Â Â Â  Rulemaking authority of board

671.220Â Â Â Â  Civil penalties; injunction; effect of failure to be licensed; representation of membership in trade or professional organization

LANDSCAPE ARCHITECTS

671.310Â Â Â Â  Definitions for ORS 671.310 to 671.459

671.312Â Â Â Â  Purpose of ORS 671.310 to 671.459, 671.992 and 671.995

671.316Â Â Â Â  Registration requirement for practice of landscape architecture; registration as landscape architect in training; rules

671.318Â Â Â Â  Businesses providing landscape architecture services

671.321Â Â Â Â  Activities not considered practice of landscape architecture

671.325Â Â Â Â  Application for registration; fee

671.335Â Â Â Â  Examination; qualifications for registration; rules

671.338Â Â Â Â  Confidentiality of application, examination and investigatory information

671.345Â Â Â Â  Registration without examination; fee

671.365Â Â Â Â  Fees; rules

671.376Â Â Â Â  Renewal; fee; late fee; failure to renew; rules; inactive status

671.379Â Â Â Â  Stamps

671.393Â Â Â Â  Code of professional conduct; rules; publication; effect; revision

671.395Â Â Â Â  Continuing education; fee

671.404Â Â Â Â  Grounds for refusal to register or renew or for suspension

671.408Â Â Â Â  Disciplinary actions

671.412Â Â Â Â  Public contract requirements

671.415Â Â Â Â  Rulemaking authority

671.425Â Â Â Â  Reissuance of revoked registration

671.442Â Â Â Â  Arbitration; effect; costs

671.445Â Â Â Â  Investigation of complaints

671.447Â Â Â Â  Persons supplying information to board or advisory committee

671.459Â Â Â Â  State Landscape Architect Board; members; chair; term

LANDSCAPE CONTRACTORS AND LANDSCAPING BUSINESSES

(Generally)

671.510Â Â Â Â  Short title

671.520Â Â Â Â  Definitions for ORS 671.510 to 671.710

(Licensure)

671.525Â Â Â Â  Applicant for landscaping business license required to be independent contractor; classes of registration

671.530Â Â Â Â  Contractor or landscaping business license required; use of title; scope of contractorÂs license

671.540Â Â Â Â  Application of ORS 671.510 to 671.710

671.550Â Â Â Â  Authority of board to investigate; confidentiality of information

671.555Â Â Â Â  Investigation of person engaged in landscaping business; procedures; orders to stop work

671.557Â Â Â Â  Injunctive relief

671.560Â Â Â Â  Issuance of license; limited license; exemption

671.565Â Â Â Â  Landscaping business license requirements; fees; employees; filing of security; insurance; basis for independent contractor status

671.568Â Â Â Â  Inactive status for landscaping business license

671.570Â Â Â Â  Qualifications for contractor license; fee

671.572Â Â Â Â  Alternative licensing standards for person licensed as construction contractor

671.574Â Â Â Â  Inactive status for landscape contractor license

671.575Â Â Â Â  License required to obtain judicial or administrative remedy; exception

671.578Â Â Â Â  Suit for damages for misrepresentation; attorney fees

671.580Â Â Â Â  Contractor license not transferable

671.590Â Â Â Â  Reciprocal contractor licensing

671.600Â Â Â Â  New license required upon change of ownership; notification of change of address

671.603Â Â Â Â  Persons required to give notification of change of address; communications delivered to last-known address

671.605Â Â Â Â  Effect of change in partners or corporate officers

671.607Â Â Â Â  Landscaping business license refusal or suspension for landscaping business debt; rules

671.610Â Â Â Â  Grounds for sanctions against license; suspension or refusal of license without prior hearing; hearing; effect of revocation; civil penalty

671.613Â Â Â Â  Sanction for failure to comply with certain laws

671.614Â Â Â Â  Probation for landscaping business or contractor

671.615Â Â Â Â  Installation of backflow assemblies; qualification rules

671.617Â Â Â Â  Examination for backflow assembly installer license

671.625Â Â Â Â  Minimum standards for contracts and billings; rules; compliance; effect of noncompliance

(Landscape Contractors Board)

671.630Â Â Â Â  State Landscape Contractors Board; members

671.650Â Â Â Â  License fees

671.655Â Â Â Â  Deposit of moneys

671.660Â Â Â Â  Renewal of licenses; effect of lapse; penalty fees

671.670Â Â Â Â  Rulemaking authority

(Claims)

671.690Â Â Â Â  Surety bond, letter of credit or other security

671.700Â Â Â Â  Notice of claim against business

671.703Â Â Â Â  Filing claim against business; hearing; arbitration; rules; board limitations

671.707Â Â Â Â  Actions following final order of board

671.710Â Â Â Â  Priority on satisfaction of claims

PENALTIES

671.990Â Â Â Â  Penalties for violations of ORS 671.010 to 671.220 or 671.530

671.992Â Â Â Â  Criminal penalties for violations of ORS 671.310 to 671.459

671.995Â Â Â Â  Civil penalties for violations of ORS 671.310 to 671.459

671.997Â Â Â Â  Civil penalties for violations of ORS 671.510 to 671.710; rules

ARCHITECTS

Â Â Â Â Â  671.010 Definitions for ORS 671.010 to 671.220. As used in ORS 671.010 to 671.220, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArchitectÂ means an individual qualified and licensed to practice architecture under ORS 671.010 to 671.220.

Â Â Â Â Â  (2) ÂBoardÂ means the State Board of Architect Examiners.

Â Â Â Â Â  (3) ÂBuildingÂ means any structure consisting of foundations, floors, walls and roof, having footings, columns, posts, girders, beams, joists, rafters, bearing partitions, or a combination of any number of these parts, with or without other parts or appurtenances thereto.

Â Â Â Â Â  (4) ÂConsulting architectÂ means a person who is licensed by a jurisdiction in the United States or Canada to use the title of ÂArchitectÂ and engage in the unlimited practice of architecture and who is not subject to practice restrictions as the result of disciplinary action by any architect licensing board.

Â Â Â Â Â  (5) ÂForeign architectÂ means a person who is licensed by a country other than the United States or Canada to use the title of ÂArchitectÂ and engage in the unlimited practice of architecture and who is not subject to practice restrictions as a result of disciplinary action by the architect licensing board issuing the license.

Â Â Â Â Â  (6) ÂPractice of architectureÂ means the planning, designing or supervising of the erection, enlargement or alteration of any building or of any appurtenance thereto other than exempted buildings.

Â Â Â Â Â  (7) ÂRegistered professional engineerÂ means a person defined in ORS 672.002 and described in ORS 672.002 to 672.325.

Â Â Â Â Â  (8) ÂState Building CodeÂ means the State of Oregon Structural Specialty Code and Fire and Life Safety Code. [Amended by 1957 c.408 Â§1; 1961 c.585 Â§1; 1977 c.803 Â§1; 2003 c.763 Â§1]

Â Â Â Â Â  671.020 Registration requirement; consulting architects; foreign architects; rules; use of title; stamp; use of name. (1) In order to safeguard health, safety and welfare and to eliminate unnecessary loss and waste in this state, a person may not practice the profession of architecture or assume or use the title of ÂArchitectÂ or any title, sign, cards or device indicating, or tending to indicate, that the person is practicing architecture or is an architect or represent in any manner that the person is an architect, without first qualifying before the State Board of Architect Examiners and obtaining a certificate of registration as provided by ORS 671.010 to 671.220.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a consulting architect may practice the profession of architecture if the consulting architect:

Â Â Â Â Â  (a) Is affiliated with a board-certified architect who is in responsible charge of all aspects of the architectural services provided; and

Â Â Â Â Â  (b) Uses the designation of ÂConsulting Architect, in consultation with,Â followed by the name of the Oregon architect described in paragraph (a) of this subsection and the name of the architectural firm.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a foreign architect may practice architecture if:

Â Â Â Â Â  (a) The foreign architect is affiliated with a board-certified architect who is in responsible charge of all aspects of the architectural services provided;

Â Â Â Â Â  (b) The foreign architect uses the designation of ÂForeign Architect, in consultation with,Â followed by the name of the Oregon architect described in paragraph (a) of this subsection and the name of the architectural firm; and

Â Â Â Â Â  (c) The board determines that the jurisdiction in which the foreign architect is licensed has adequate education and training standards. The board, by rule, may recognize agreements between a national certification organization and the foreign jurisdiction as proof of education and training standards.

Â Â Â Â Â  (4) A person may not practice or attempt to practice the profession of architecture, or assume the title of ÂArchitect,Â ÂConsulting architectÂ or ÂForeign architect,Â or use in connection with the business of the person any words, letters or figures indicating the title of ÂArchitect,ÂÂConsulting architectÂ or ÂForeign architectÂ without first complying with ORS 671.010 to 671.220.

Â Â Â Â Â  (5) Every registered architect shall, upon registration, obtain a stamp of the design authorized by the board, bearing the name of the registrant and the legend ÂRegistered Architect, State of Oregon.Â All drawings and the title page of all specifications intended for use as construction documents in the practice of architecture must bear the stamp of a registered architect and be signed by the architect. The stamp and signature constitute certification that the architect has exercised the requisite professional judgment about and made the decisions upon all matters embodied within those construction documents, that the documents were prepared either by the architect or under the direct control and supervision of the architect and that the architect accepts responsibility for them.

Â Â Â Â Â  (6) A licensed architect shall pursue the profession under the architectÂs own name only, as it appears in the architectÂs license, except as provided by ORS 671.041. [Amended by 1955 c.407 Â§1; 1957 c.408 Â§2; 1961 c.585 Â§4; 1971 c.587 Â§1; 1977 c.803 Â§2; 1979 c.354 Â§1; 2003 c.763 Â§2]

Â Â Â Â Â  671.025 Certain plans to carry stamp; identification. (1) Any person applying for a license or permit required under the laws of this state or the ordinances of any jurisdiction in which the person proposes to erect, construct, enlarge, alter, repair, move, improve, remove or convert a building shall submit an original or reproduction of the plans and specifications for the work proposed. The plans and specifications shall bear the stamp of a registered architect, or of a registered professional engineer, where the services of a registered architect or of a registered professional engineer are required by the provisions of ORS 671.010 to 671.220, and shall be drawn to scale with sufficient clarity to indicate the nature and extent of the work proposed and that the work proposed conforms to ORS 671.010 to 671.220, State Building Code and to any other applicable laws and ordinances.

Â Â Â Â Â  (2) The plans and specifications shall bear identification which shall include, but not be limited to:

Â Â Â Â Â  (a) The project name and location;

Â Â Â Â Â  (b) The name, address and telephone number of the person responsible for the preparation of the documents;

Â Â Â Â Â  (c) The name, address and telephone number of the owner; and

Â Â Â Â Â  (d) The date the documents were issued.

Â Â Â Â Â  (3) Each jurisdiction which requires the issuance of a permit as a condition precedent to the construction, alteration, improvement or repair of any building or structure shall require the signature and registration stamp on the plans and specifications from a person allowed under the provisions of this section to prepare the plans and specifications.

Â Â Â Â Â  (4) The registration stamp and signature on the plans and specifications of a person registered under this section to prepare the plans and specifications shall constitute compliance with this section.

Â Â Â Â Â  (5) The provisions under this section shall not apply to the issuance of permits where the preparation of plans and specifications for the construction, alteration, improvement or repair of a building or structure is exempt from the provisions of this section except that the person preparing the plans and specifications for others shall be so identified. [1961 c.585 Â§3; 1977 c.803 Â§3; 1991 c.910 Â§1]

Â Â Â Â Â  671.030 Activities not considered as Âpractice of architecture.Â (1) ORS 671.010 to 671.220 do not apply to the practice of naval or landscape architecture or of engineering by a registered professional engineer or a person engaged in architecture or engineering work as an employee of an architect or registered professional engineer.

Â Â Â Â Â  (2) ORS 671.010 to 671.220 do not prohibit:

Â Â Â Â Â  (a) Draftsmen, clerks of the work, superintendents and other employees of registered architects and registered professional engineers from acting under the instructions, control or supervision of their employers. A draftsman, clerk, superintendent or other employee may not use the designation Âarchitect,Â ÂarchitecturalÂ or ÂarchitectureÂ unless licensed under the provisions of ORS 671.010 to 671.220, or unless a title containing the designation is provided by rule of the State Board of Architect Examiners.

Â Â Â Â Â  (b) A person from making plans or specifications for, or supervising the erection, enlargement or alteration of, a building, or an appurtenance thereto, if the building:

Â Â Â Â Â  (A) Is to be used for a single family residential dwelling or farm building; or

Â Â Â Â Â  (B) Is a structure used in connection with or auxiliary to a single family residential dwelling or farm building, including but not limited to a three-car garage, barn or shed or a shelter used for the housing of domestic animals or livestock.

Â Â Â Â Â  (c) A person from making plans or specifications for, or supervising the erection, enlargement or alteration of, a building, or an appurtenance thereto, if the building has a ground area of 4,000 square feet or less and is not more than 20 feet in height from the top surface of lowest flooring to the highest interior overhead finish of the structure.

Â Â Â Â Â  (d) A person from planning, designing, specifying or supervising the alterations or repairs to a building if:

Â Â Â Â Â  (A) The structural part of the building, including but not limited to the foundation walls, floors, roof, footings, bearing partitions, beams, columns and joists, is not involved;

Â Â Â Â Â  (B) The building code classification by use or occupancy of the building is not changed; and

Â Â Â Â Â  (C) The building code classification by type of construction of the building is not changed.

Â Â Â Â Â  (e) A contractor or duly appointed superintendent or foreman from directing the work of erecting, enlarging or altering a building, or an appurtenance thereto, under the supervision of a registered architect or registered professional engineer.

Â Â Â Â Â  (f) A person practicing marine, naval or landscape architecture from purporting to be a marine, naval or landscape architect if the work is confined and limited to those classifications.

Â Â Â Â Â  (g) A construction contractor licensed under ORS chapter 701 from offering services constituting the practice of architecture if:

Â Â Â Â Â  (A) The services are appurtenant to construction services to be provided by the contractor;

Â Â Â Â Â  (B) The services constituting the practice of architecture are performed by an architect or architects registered under ORS 671.010 to 671.220; and

Â Â Â Â Â  (C) The offer by the construction contractor discloses in writing that the contractor is not an architect and identifies the registered architect or architects who will perform the services constituting the practice of architecture. [Amended by 1955 c.407 Â§2; 1957 c.408 Â§3; 1987 c.158 Â§134; 1991 c.910 Â§2; 2001 c.362 Â§1; 2003 c.763 Â§3]

Â Â Â Â Â  671.040 [Amended by 1961 c.585 Â§5; 1965 c.303 Â§1; repealed by 1969 c.596 Â§1 (671.041 enacted in lieu of 671.040)]

Â Â Â Â Â  671.041 Practice of architecture by corporations, limited liability companies and partnerships; exceptions; annual statement of directors or members; documents to be stamped; reciprocity; rules. (1) A corporation, limited liability company or partnership may engage in the practice of architecture in this state under a corporate or assumed business name if the directors of the corporation representing at least a two-thirds percentage of the board of directors, the members of the limited liability company holding at least a two-thirds ownership interest or the partners of the partnership holding at least a two-thirds ownership interest are registered or licensed as architects or as engineers in any jurisdiction recognized by rule of the State Board of Architect Examiners or the State Board of Examiners for Engineering and Land Surveying and provided that:

Â Â Â Â Â  (a) The directors of the corporation representing at least a one-third percentage of the board of directors, the members of the limited liability company holding at least a one-third ownership interest or the partners of the partnership holding at least a one-third ownership interest shall be architects registered or licensed in any jurisdiction recognized by rule of the State Board of Architect Examiners and that all persons in charge of the practice of architecture in this state for the corporation, limited liability company or partnership shall be:

Â Â Â Â Â  (A) Members of the board of directors of the corporation, members of the limited liability company or partners of the partnership;

Â Â Â Â Â  (B) Regularly employed in the office of the corporation, limited liability company or partnership that directs and has supervisory control of the practice of architecture in this state; and

Â Â Â Â Â  (C) Registered as architects under ORS 671.010 to 671.220;

Â Â Â Â Â  (b) A corporate or assumed business name does not include the surname of an individual who is not presently or was not previously associated in the practice of architecture or engineering in this state or in any jurisdiction recognized by rule of the State Board of Architect Examiners or the State Board of Examiners for Engineering and Land Surveying with the named entity or its members or predecessors; and

Â Â Â Â Â  (c) The corporate or assumed business name identifies the corporation, limited liability company or partnership as being engaged in the practice of architecture.

Â Â Â Â Â  (2) The president of a corporation, the senior member of a limited liability company or the senior partner of a partnership practicing architecture under an assumed name shall file annually during the month of January with the State Board of Architect Examiners a statement containing the names of all directors of the corporation, all members of the limited liability company or all partners of the partnership. The statement shall indicate whether the directors, members or partners are registered or licensed architects or engineers and shall list the jurisdictions in which they are registered or licensed. The statement shall also indicate the ownership interest of each member of a limited liability company or of each partner of a partnership.

Â Â Â Â Â  (3) All professional documents issued by the corporation, limited liability company or partnership that are required by ORS 671.010 to 671.220 to bear the stamp of an architect shall bear the stamp of the architect responsible for the preparation thereof and shall also bear the corporate or assumed business name of the corporation, limited liability company or partnership.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (1) of this section, a professional corporation that existed on September 29, 1991, may engage in the practice of architecture if the stockholders owning a majority of the stock of the corporation are registered as architects under ORS 671.010 to 671.220 or professional engineers under ORS 672.002 to 672.325.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCorporationÂ includes a domestic private corporation, foreign private corporation, domestic cooperative corporation, foreign cooperative corporation, domestic professional corporation and foreign professional corporation.

Â Â Â Â Â  (b) ÂPartnershipÂ includes a domestic general partnership, foreign general partnership, domestic limited partnership, foreign limited partnership, domestic registered limited liability partnership and foreign registered limited liability partnership.

Â Â Â Â Â  (6) In adopting rules required by this section, the State Board of Architect Examiners or the State Board of Examiners for Engineering and Land Surveying shall recognize jurisdictions that enforce requirements for registration or licensing of architects or engineers that are substantially equal to the requirements for registration or licensing of architects or engineers in this state. [1969 c.596 Â§2 (enacted in lieu of 671.040); 1971 c.587 Â§2; 1977 c.803 Â§4; 1985 c.764 Â§2; 1991 c.910 Â§3; 1995 c.327 Â§Â§ 1,6]

Â Â Â Â Â  671.045 Liability of professional corporation. ORS 671.041 to 671.047 do not affect the law applicable to the professional relationship and liabilities between a person rendering professional service and a person receiving the service, and ORS 671.041 to 671.047 do not affect the standards of professional conduct of a profession. A shareholder, director, officer, employee or agent of a professional corporation may be held personally liable for negligent or wrongful acts or misconduct committed by that person, or by a person under the direct supervision and control of that person, while rendering professional service on behalf of the corporation to a person receiving the service the same as though the service was being rendered by an individual. A shareholder, director or officer may also be held liable for negligent or wrongful acts or misconduct in participation with such acts or misconduct of another shareholder, director or officer of the corporation. The corporation is jointly and severally liable up to the full value of its assets for such acts or misconduct. However, the shareholders, directors, officers, employees and agents of the corporation are not personally liable for the debts or other contractual obligations of the corporation. [1969 c.596 Â§3; 1977 c.803 Â§5; 1991 c.910 Â§4; 1997 c.249 Â§203]

Â Â Â Â Â  671.047 Application of general corporation law to professional corporations. The Oregon Business Corporation Act is applicable to professional corporations and they enjoy the powers and privileges and are subject to the duties, restrictions and liabilities of corporations organized under the Oregon Business Corporation Act, except when inconsistent with ORS 671.041 to 671.047. ORS 671.041 to 671.047 take precedence in the event of any conflict with provisions of the Oregon Business Corporation Act or other law. [1969 c.596 Â§4; 1977 c.803 Â§6]

Â Â Â Â Â  671.050 Application for certificate of registration; qualifications. (1) Any person desiring the right to practice architecture in the State of Oregon shall make application to the State Board of Architect Examiners 15 days prior to any meeting of the board upon such forms and in such manner as may be provided by the board. In addition to the qualifications required by ORS 671.010 to 671.220, each applicant shall be at least 18 years of age.

Â Â Â Â Â  (2) Each applicant for a certificate of registration shall pay to the board the required fee. [Amended by 1973 c.827 Â§62; 1973 c.832 Â§21; 1974 s.s. c.36 Â§20; 1977 c.803 Â§7]

Â Â Â Â Â  671.060 Examination of applicants; issuing certificates; rules. (1) Examinations of applicants for certificates of registration shall be made by the State Board of Architect Examiners according to the method deemed by it to be the most practicable to test the applicantsÂ qualifications. Examinations shall be written or oral or both written and oral and shall cover such subjects and be graded on such basis as the board shall determine by administrative rule. The board may adopt the examination and the recommended grading procedures of the National Council of Architectural Registration Boards. The board shall prescribe the minimum educational and experience requirements for applicants by administrative rule.

Â Â Â Â Â  (2) A certificate of registration shall be granted to all applicants who after the examinations are, in the opinion of a majority of the board, properly qualified. A certificate shall be denied to applicants who, in the opinion of the majority of the board, are not properly qualified. [Amended by 1973 c.832 Â§22]

Â Â Â Â Â  671.065 Certification of registration without examination. (1) The State Board of Architect Examiners may grant a certificate of registration without examination to any person who is not registered to practice architecture in this state but is certified by the National Council of Architectural Registration Boards or has lawfully been issued a license or certificate to practice in another jurisdiction of the United States or another country that has qualifications and licensing examinations substantially similar to those required in this state.

Â Â Â Â Â  (2) A person who seeks to practice architecture in this state and meets the requirements for certification in subsection (1) of this section may offer to render architectural services without being issued a certificate of registration by the board, if the architect advises the prospective client and the board in writing and submits an application for registration in this state. The person may use the title of ÂArchitectÂ while offering to render architectural services, but may not represent that the person is qualified to practice under ORS 671.010 to 671.220. [1977 c.803 Â§9; 2003 c.763 Â§4]

Â Â Â Â Â  671.070 [Repealed by 1977 c.803 Â§18 and 1977 c.842 Â§14]

Â Â Â Â Â  671.080 Annual renewal; fee; effect of failure to renew; inactive status; rules. (1) Each registrant who desires to continue as an architect in this state shall annually submit to the State Board of Architect Examiners, on or before the renewal deadline established by board rule, a renewal application and the renewal fee authorized under ORS 671.085. The registrant shall also furnish evidence satisfactory to the board that the registrant has complied with any continuing education requirements adopted by the board under ORS 671.125, unless those requirements have been waived. Upon payment and, if required, the furnishing of satisfactory evidence, the board shall issue to the registrant a certificate of renewal of registration for a period of one year.

Â Â Â Â Â  (2) If a registrant fails to have a certificate renewed on or before the renewal deadline established by board rule, the registrant is delinquent. The registrant may renew the certificate not later than the 30th day after the renewal date, without penalty, if the registrant pays the renewal fee and furnishes evidence satisfactory to the board that the registrant has complied with any continuing education requirements adopted by the board under ORS 671.125, unless those requirements have been waived. The registrant may renew the certificate after the 30th day after the renewal date, if the registrant pays the renewal fee plus a late fee in an amount to be prescribed by the board by rule, and furnishes evidence satisfactory to the board that the registrant has complied with any continuing education requirements adopted by the board under ORS 671.125, unless those requirements have been waived.

Â Â Â Â Â  (3) Any person who fails to pay the renewal fee, with any late fees, or fails to furnish evidence satisfactory to the board that the registrant has complied with any continuing education requirements adopted by the board under ORS 671.125, unless those requirements have been waived, for a period of 60 days, forfeits the right to practice architecture in this state. The person may be reinstated as an architect only upon passing examinations required by the board, by complying with any continuing education requirements adopted by the board under ORS 671.125 and by paying any required fees and penalties.

Â Â Â Â Â  (4) The board may grant inactive status to any registered architect who gives up the practice and while in good standing makes a request in writing to the board. The architect may resume practice by complying with any continuing education requirements adopted by the board under ORS 671.125 and paying any required fees and penalties. [Amended by 1957 c.408 Â§4; 1973 c.832 Â§23; 1977 c.803 Â§10; 1977 c.873 Â§2a; 1991 c.910 Â§5; 1997 c.643 Â§10; 1999 c.802 Â§Â§2,3; 2003 c.763 Â§5]

Â Â Â Â Â  671.085 Fees; rules. In addition to any other fee imposed by the State Board of Architect Examiners by rule, the board may impose fees for the following:

Â Â Â Â Â  (1) Registration.

Â Â Â Â Â  (2) Renewal.

Â Â Â Â Â  (3) Filing an application for Architectural Registration Examination.

Â Â Â Â Â  (4) Architectural Registration Examination, resident and nonresident.

Â Â Â Â Â  (5) Reciprocal application.

Â Â Â Â Â  (6) Duplicate certificate.

Â Â Â Â Â  (7) Corporation renewal.

Â Â Â Â Â  (8) Corporation registration. [1973 c.832 Â§20; 1977 c.803 Â§11; 1981 c.121 Â§3; 1983 c.50 Â§1; 1989 c.795 Â§1; 1991 c.703 Â§17; 1997 c.643 Â§11; 2003 c.14 Â§412; 2003 c.763 Â§6]

Â Â Â Â Â  671.090 Grounds for denial, suspension or revocation of certificates. The State Board of Architect Examiners may refuse to grant, reinstate or renew, or may suspend or revoke, a certificate of registration to practice architecture in this state upon proof of one or more of the following grounds:

Â Â Â Â Â  (1) Using fraud or deception in applying for a certificate of registration or in passing an examination as provided in ORS 671.010 to 671.220.

Â Â Â Â Â  (2) Falsely impersonating a practitioner or former practitioner.

Â Â Â Â Â  (3) Practicing under an assumed, fictitious, or a corporate name contrary to the provisions of ORS 671.010 to 671.220.

Â Â Â Â Â  (4) Demonstrating fraud, deceit, gross negligence, incompetency or misconduct in the practice of architecture.

Â Â Â Â Â  (5) Willfully evading or attempting to evade any law, ordinance, code or regulation of the state, or counties and cities of this state, governing construction of buildings.

Â Â Â Â Â  (6) Stamping or signing any plans, specifications or drawings that were not prepared by the architect or under the architectÂs direct control and supervision.

Â Â Â Â Â  (7) Unbeknown to a party for whom the architect is doing work, receiving rebates, commissions, grants of moneys or favors which the architect is not entitled to or justified in receiving.

Â Â Â Â Â  (8) Practicing contrary to the provisions and requirements of ORS 671.010 to 671.220.

Â Â Â Â Â  (9) Failing to comply with any continuing education requirements adopted by the board under ORS 671.125, unless the requirements have been waived by the board.

Â Â Â Â Â  (10) Being convicted of any crime under circumstances that relate to the practice of architecture.

Â Â Â Â Â  (11) Being the subject of disciplinary action taken by another jurisdiction. [Amended by 1973 c.832 Â§24; 1977 c.803 Â§12; 1979 c.354 Â§2; 1999 c.802 Â§5; 2003 c.165 Â§1]

Â Â Â Â Â  671.100 Disciplinary action by board. (1) The State Board of Architect Examiners may revoke, suspend or annul the certificate of registration to practice architecture in this state of an architect, or reprimand, censure or otherwise discipline an architect, as provided in this section.

Â Â Â Â Â  (2) Any person may prefer charges against a holder of a certificate of registration to practice architecture. The charges shall be in writing and sworn to by the complainant. They shall be forwarded to the board which shall act on the charges at its next regular meeting. [Amended by 1971 c.734 Â§105]

Â Â Â Â Â  671.105 Hearing required in disciplinary action; judicial review of board orders. (1) Where the State Board of Architect Examiners proposes to refuse to issue or renew a license, or proposes to revoke or suspend a license, or to reprimand, censure or otherwise discipline an architect, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided in ORS chapter 183. [1971 c.734 Â§107]

Â Â Â Â Â  671.110 [Amended by 1955 c.407 Â§3; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  671.120 State Board of Architect Examiners; members; term; chair. The State Board of Architect Examiners shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472 for the purpose of carrying out ORS 671.010 to 671.220. The board shall be composed of seven members appointed by the Governor to four-year terms with three terms maximum. The chair of the board shall be elected by the board from among the current members. The board shall have as members:

Â Â Â Â Â  (1) Five architects who are residents of Oregon and who have resided in this state for a period of not less than five years; and

Â Â Â Â Â  (2) Two members of the general public. [Amended by 1963 c.580 Â§24; 1971 c.753 Â§25; 1977 c.803 Â§13; 1981 c.121 Â§2; 1987 c.414 Â§41; 1991 c.910 Â§6; 1993 c.18 Â§144; 1997 c.643 Â§12; 1999 c.1084 Â§57]

Â Â Â Â Â  671.125 Rulemaking authority of board. In accordance with any applicable provisions of ORS chapter 183, the State Board of Architect Examiners may:

Â Â Â Â Â  (1) Adopt reasonable rules necessary for the administration of the laws the board is charged with administering; and

Â Â Â Â Â  (2) Adopt reasonable rules prescribing standards of professional conduct for architects and rules requiring continuing professional education for architects. In adopting rules under this subsection, the board shall give consideration to national standards and practices as a means of facilitating reciprocal licensing of architects among jurisdictions recognized by the board. The board shall also consider local practices. [1977 c.803 Â§15; 1999 c.802 Â§1]

Â Â Â Â Â  671.130 [Amended by 1963 c.580 Â§25; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.140 [Amended by 1969 c.596 Â§5; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.150 [Amended by 1957 c.408 Â§5; 1969 c.596 Â§6; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.160 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.165 [1961 c.431 Â§27; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.170 [Amended by 1961 c.585 Â§6; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.180 [Repealed by 1961 c.585 Â§8]

Â Â Â Â Â  671.190 [Amended by 1957 c.408 Â§6; 1969 c.314 Â§73; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.200 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.210 [Amended by 1955 c.407 Â§4; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.220 Civil penalties; injunction; effect of failure to be licensed; representation of membership in trade or professional organization. (1) Any person who violates any provision of ORS 671.010 to 671.220 or any rule promulgated thereunder shall be assessed a civil penalty of not more than $5,000 for each offense. The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

Â Â Â Â Â  (2) If the State Board of Architect Examiners decides that any person has or is about to engage in an activity that is or will be a violation of any provision of ORS 671.020 or 671.041, the board may institute a proceeding in an appropriate circuit court to restrain the activity or proposed activity. An injunction may be issued without proof of actual damages, but does not relieve the defendant from criminal prosecution for violation of ORS 671.010 to 671.220.

Â Â Â Â Â  (3) No person, partnership, limited liability company or corporation practicing architecture is entitled to maintain a proceeding in any court of this state relating to services in practicing architecture unless it is alleged and proven that the person, partnership, limited liability company or corporation was licensed to practice architecture under ORS 671.010 to 671.220 at the time services were rendered.

Â Â Â Â Â  (4) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (5) Nothing in ORS 671.010 to 671.220 shall be construed to prevent any person from representing the personÂs membership or affiliation with any bona fide professional or trade organization unless such representation is made to advance that personÂs unlicensed practice or unlawful attempt to practice the profession of architecture.

Â Â Â Â Â  (6) Notwithstanding ORS 670.335, civil penalties recovered under this section shall be deposited into an account established by the board as provided in ORS 182.470. Moneys deposited are appropriated continuously to the board and shall be used only for the administration and enforcement of ORS 182.456 to 182.472 and 671.010 to 671.220. [Amended by 1961 c.585 Â§7; 1977 c.803 Â§16; 1983 c.389 Â§3; 1989 c.795 Â§Â§2,5; 1991 c.734 Â§64; 1995 c.327 Â§2; 1995 c.762 Â§1; 1997 c.643 Â§13; 1999 c.1084 Â§58]

LANDSCAPE ARCHITECTS

Â Â Â Â Â  671.310 Definitions for ORS 671.310 to 671.459. As used in ORS 671.310 to 671.459, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Landscape Architect Board.

Â Â Â Â Â  (2) ÂDesignÂ means layout, form and establishment of grades and tangible site features for services described in subsection (5) of this section.

Â Â Â Â Â  (3) ÂLandscape architectÂ means an individual who engages in the practice of landscape architecture.

Â Â Â Â Â  (4) ÂLandscape architect in trainingÂ means a person registered as a landscape architect in training under ORS 671.316 (3).

Â Â Â Â Â  (5) ÂLandscape architectureÂ or the Âpractice of landscape architectureÂ means the performance of, or offer to perform, professional services that have the dominant purpose of landscape preservation, development and enhancement, including but not limited to reconnaissance, research, planning, landscape and site design, the preparation of related drawings, construction documents and specifications and responsible construction observation. ÂLandscape architectureÂ or the Âpractice of landscape architectureÂ includes the location, arrangement and design of tangible objects and features that are incidental and necessary for landscape preservation, development and enhancement.

Â Â Â Â Â  (6) ÂLandscape preservation, development and enhancementÂ means:

Â Â Â Â Â  (a) The preservation and aesthetic and functional enhancement of land uses and natural land features;

Â Â Â Â Â  (b) The location and construction of aesthetically pleasing and functional systems, approaches and settings for structures, roadways and walkways or other improvements for natural drainage and erosion control;

Â Â Â Â Â  (c) Design for trails, pedestrian systems, plantings, irrigation, site lighting, grading and drainage and other site features;

Â Â Â Â Â  (d) Investigation, selection and allocation of land and water resources for appropriate uses;

Â Â Â Â Â  (e) Feasibility studies;

Â Â Â Â Â  (f) Formulation of graphic and written criteria to govern the planning and design of land conservation programs;

Â Â Â Â Â  (g) Preparation, review and analysis of master plans for land use and development;

Â Â Â Â Â  (h) Production of overall site plans, plans for grading, drainage, irrigation and planting, and related construction details;

Â Â Â Â Â  (i) Development specifications, cost estimates and reports;

Â Â Â Â Â  (j) Collaboration in the design of roads, bridges and structures with respect to the functional and aesthetic requirements of the areas where the roads, bridges and structures are to be placed;

Â Â Â Â Â  (k) Negotiation and arrangement for execution of land area projects; and

Â Â Â Â Â  (L) Field observation of land area construction, restoration and maintenance.

Â Â Â Â Â  (7) ÂRegistered landscape architectÂ means a person registered as a landscape architect under ORS 671.310 to 671.459.

Â Â Â Â Â  (8) ÂSite featuresÂ means constructed surfaces, steps, retaining walls, fences, arbors, trellises, benches, decks, fountains, ponds, waterways, pools or other physical elements constructed or proposed for construction in the landscape. [1961 c.431 Â§1; 1963 c.580 Â§31; 1981 c.536 Â§1; 1983 c.455 Â§1; 1987 c.414 Â§42; 2001 c.950 Â§11; 2003 c.14 Â§413]

Â Â Â Â Â  671.312 Purpose of ORS 671.310 to 671.459, 671.992 and 671.995. ORS 671.310 to 671.459, 671.992 and 671.995 are enacted in order to introduce qualifying criteria in the professional practice of landscape architecture. This action is necessary to safeguard public health, safety, welfare and property and to eliminate unnecessary loss and waste in this state. These safeguards are in the practice of landscape architecture as it relates to engineering, architecture, ground water, land use planning, landscape hazards, the further development of the practice of landscape architecture and the landscape architectural concerns of the people of this state. [1983 c.455 Â§3; 1995 c.189 Â§1; 2001 c.950 Â§12]

Â Â Â Â Â  671.315 [1981 c.536 Â§2; 1995 c.189 Â§2; repealed by 2001 c.950 Â§23]

Â Â Â Â Â  671.316 Registration requirement for practice of landscape architecture; registration as landscape architect in training; rules. (1) Except as provided in this section, unless an individual is registered as a landscape architect by the State Landscape Architect Board, the individual may not engage in the practice of landscape architecture. Unless an individual is registered as a landscape architect by the board, the individual may not use the title of Âlandscape architect,Â Âregistered landscape architectÂ or Âlandscape architectural designerÂ or use other titles or any words, letters, figures, signs, cards, advertisements, symbols or other devices to represent that the individual or a business associated with the individual is authorized to practice landscape architecture.

Â Â Â Â Â  (2) A person may not knowingly aid or abet an individual who is not registered as required under this section in the practice of landscape architecture.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the board may register a person as a landscape architect in training if the person meets the education and experience standards established by board rule and passes a board approved examination. The board shall adopt rules establishing fees and specifying the qualifications, duties, functions and powers of a landscape architect in training. [2001 c.950 Â§2]

Â Â Â Â Â  671.318 Businesses providing landscape architecture services. A business may not provide landscape architecture services unless the work is under the full authority and responsible charge of a registered landscape architect who is also an owner or officer of the business. A business shall file a form with the State Landscape Architect Board identifying responsible landscape architects by name and registration number. The filing must also describe the services that the business is offering to the public. The filing must be in a form prescribed by the board. The business shall notify the board in writing no later than 30 days after a change of registered owners or officers or a change of business name or address. [2001 c.950 Â§3]

Â Â Â Â Â  671.320 [1961 c.431 Â§2; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.321 Activities not considered practice of landscape architecture. (1) ORS 671.310 to 671.459, 671.992 and 671.995 do not restrict or otherwise affect the right of any person to:

Â Â Â Â Â  (a) Practice architecture under ORS 671.010 to 671.220;

Â Â Â Â Â  (b) Practice engineering under ORS 672.002 to 672.325;

Â Â Â Â Â  (c) Engage in the occupation of growing and marketing nursery stock, or use the title ÂnurserymanÂ or Âlandscape nurserymanÂ;

Â Â Â Â Â  (d) Operate as a landscape contractor or landscaping business under ORS 671.510 to 671.710 or use the title Âlandscape contractorÂ;

Â Â Â Â Â  (e) Perform work described under ORS 671.540;

Â Â Â Â Â  (f) Engage in making plans or drawings for the selection, placement or use of plants or other site features unless the plans or drawings are for the purpose of providing construction details and specifications not otherwise exempted;

Â Â Â Â Â  (g) Use the title Âlandscape designerÂ in connection with activities described under paragraph (f) of this subsection;

Â Â Â Â Â  (h) Make any plans, drawings or specifications for property owned by that person; or

Â Â Â Â Â  (i) Provide recommendations or written specifications for soil amendments or planting mediums if the recommendations or specifications are solely for purposes of plant installation and do not significantly alter the stability of the soil profile or surface drainage patterns.

Â Â Â Â Â  (2) The scope of services described in ORS 671.310 (5) and (6) does not preclude a registered landscape architect from:

Â Â Â Â Â  (a) Planning the development of land areas and elements used on land areas; or

Â Â Â Â Â  (b) Performing services described in ORS 671.310 (5) and (6) in connection with the settings, approaches or environment for buildings, structures or facilities in accordance with legally established standards for public health, safety and welfare.

Â Â Â Â Â  (3) ORS 671.310 to 671.459, 671.992 and 671.995 do not apply to:

Â Â Â Â Â  (a) The preparation of detailed or shop drawings that a construction contractor is required to furnish or the administration of construction contracts by a person customarily engaged in contracting work.

Â Â Â Â Â  (b) The preparation of technical submissions or the administration of construction contracts by employees of a landscape architect or a landscape architecture business when acting under the direct supervision of a registered landscape architect.

Â Â Â Â Â  (c) Employees of the federal government acting within the scope of that employment. [2001 c.950 Â§5]

Â Â Â Â Â  671.325 Application for registration; fee. (1) Any individual desiring to be registered as a landscape architect in this state shall make application to the State Landscape Architect Board 15 days prior to any meeting of the board upon such forms and in such manner as may be provided by the board. In addition to the qualifications required by ORS 671.310 to 671.459, each applicant shall be at least 18 years of age.

Â Â Â Â Â  (2) Each applicant for a certificate of registration shall pay to the board the fee required under ORS 671.365. [1981 c.536 Â§3; 1987 c.414 Â§42a; 1995 c.189 Â§3; 2003 c.14 Â§414]

Â Â Â Â Â  671.330 [1961 c.431 Â§Â§4,5; 1973 c.832 Â§24a; 1975 c.429 Â§19; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.335 Examination; qualifications for registration; rules. (1) Examination of an applicant for a certificate of registration shall be made by the State Landscape Architect Board according to the method deemed by it to be the most practicable to test the applicantÂs qualification. Examinations shall be written or oral or both written and oral and shall cover such subjects and be graded on such basis as the board shall determine by rule. The board may adopt the examination and the recommended grading procedures of the Council of Landscape Architectural Registration Boards or the standards and procedures of any other landscape architect association. The board shall prescribe the minimum education and experience requirements for applicants by administrative rule.

Â Â Â Â Â  (2) A certificate of registration shall be granted to any applicant who after the examination is, in the opinion of the board, properly qualified as determined by rule by the board. A certificate of registration shall be denied to an applicant who, in the opinion of the board, is not properly qualified as determined by the board by rule. [1981 c.536 Â§4; 1995 c.189 Â§4]

Â Â Â Â Â  671.338 Confidentiality of application, examination and investigatory information. (1) Notwithstanding ORS 192.420:

Â Â Â Â Â  (a) In addition to any exemption from disclosure provided under ORS 192.501 (4), State Landscape Architect Board examination materials, file records of examination grading and performance, transcripts from educational institutions, letters of inquiry, letters of reference and board inquiry forms concerning applicants or registrants are confidential and may not be disclosed except as provided in paragraph (b) of this subsection or subsection (2) of this section.

Â Â Â Â Â  (b) Investigatory information developed or obtained by the board is confidential and not subject to disclosure by the board unless a notice is issued for a contested case hearing or the matter investigated is finally resolved by board action or a consent order. The board shall notify the registrant of the investigation. The public may obtain information confirming that an investigation is being conducted and describing the general nature of the matter being investigated.

Â Â Â Â Â  (2) The board may appoint an advisory committee to conduct an investigation described under subsection (1)(b) of this section on behalf of the board. Investigatory information developed or obtained by an advisory committee is confidential unless a notice is issued for a contested case hearing or the matter investigated is finally resolved by board action or a consent order. The board may discuss in open session matters that are being reviewed by an advisory committee, but may not disclose confidential information into the public record.

Â Â Â Â Â  (3) Notwithstanding any confidentiality established under subsection (1) or (2) of this section, if the board or an advisory committee meets in executive session to discuss an investigation, the board or committee may permit other public officials and members of the press to attend the executive session. Notwithstanding ORS 192.610 to 192.690, the public officials and members of the press attending the executive session may not disclose information discussed by the board or committee during the session until the information ceases to be confidential under subsection (1) or (2) of this section. [2001 c.950 Â§6; 2003 c.14 Â§415]

Â Â Â Â Â  671.340 [1961 c.431 Â§3; 1973 c.827 Â§63; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.345 Registration without examination; fee. (1) The State Landscape Architect Board may register as a landscape architect, without examination, any individual who applies for such registration under ORS 671.325, and:

Â Â Â Â Â  (a) On the date of making application is a landscape architect licensed or registered under the laws of any other state or territory of the United States, if the requirements for the licensing or registration of landscape architects in the state or territory in which the applicant is licensed or registered on the date of licensing or registration in such state or territory were substantially equal to the requirements for the registration of landscape architects in this state on the date of the application; or

Â Â Â Â Â  (b) Within the five years immediately preceding application has passed a national examination acceptable to the board.

Â Â Â Â Â  (2) Each applicant under this section shall pay at the time of filing the application an original registration fee for registration of an out-of-state landscape architect as provided in ORS 671.365. [1981 c.536 Â§5; 1987 c.414 Â§42b; 1987 c.460 Â§1; 1993 c.18 Â§145; 1995 c.189 Â§5; 1997 c.643 Â§14; 2001 c.950 Â§13]

Â Â Â Â Â  671.355 [1981 c.536 Â§6; repealed by 1995 c.189 Â§12]

Â Â Â Â Â  671.360 [1961 c.431 Â§7; 1973 c.827 Â§64; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.365 Fees; rules. The State Landscape Architect Board may establish by rule the amounts for fees to be charged and collected under ORS 671.310 to 671.459. The fees shall include, but are not limited to:

Â Â Â Â Â  (1) An examination fee.

Â Â Â Â Â  (2) A fee for original registration of out-of-state landscape architect under ORS 671.345.

Â Â Â Â Â  (3) A fee for issuance of original registration under ORS 671.335.

Â Â Â Â Â  (4) A fee for issuance of a duplicate certificate of registration.

Â Â Â Â Â  (5) A fee for renewal of registration under ORS 671.376.

Â Â Â Â Â  (6) A late renewal fee under ORS 671.376. [1981 c.536 Â§6a; 1993 c.712 Â§1; 1995 c.189 Â§6; 1997 c.643 Â§15; 2003 c.14 Â§416]

Â Â Â Â Â  671.370 [1961 c.431 Â§Â§8, 11; 1973 c.832 Â§24b; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.375 [1981 c.536 Â§7; 1987 c.460 Â§2; repealed by 1995 c.189 Â§7 (671.376 enacted in lieu of 671.375)]

Â Â Â Â Â  671.376 Renewal; fee; late fee; failure to renew; rules; inactive status. (1) Each registrant who desires to continue as a landscape architect or landscape architect in training in this state shall annually pay to the State Landscape Architect Board, on or before the renewal date set by the board by rule, the fee for renewal of registration required under ORS 671.365 (5). Upon payment the board administrator shall issue to the registrant a certificate of renewal of registration for a period of one year.

Â Â Â Â Â  (2) If a registrant fails to have a certificate renewed on or before the renewal date set by the board by rule, the registrant shall be deemed delinquent. However, the registrant may renew the certificate:

Â Â Â Â Â  (a) Without a late fee if the registrant pays the renewal fee not later than 30 days after the renewal date; or

Â Â Â Â Â  (b) With a late fee in the amount prescribed by the board by rule, if the registrant pays the renewal fee and late fee later than 30 days, but not later than 60 days, after the renewal date.

Â Â Â Â Â  (3) A person who fails to pay the renewal fee and, if applicable, the late fee for a period of 60 days after the renewal date may renew the registration only upon passing examinations required by the board and by paying any required examination fees, renewal fees and late fees.

Â Â Â Â Â  (4) The board may grant inactive status to any registered landscape architect who gives up the practice of landscape architecture as defined in ORS 671.310 and while in good standing makes a request in writing to the board. The inactive landscape architect may resume practice within five years after approval of the request upon payment of the annual fee for the renewal of registration for the current year, without a late fee. If the inactive landscape architect fails to renew the registration within five years, the registration shall be deemed lapsed. The inactive landscape architect may renew the registration only upon passing examinations required by the board and by paying any required examination fees, renewal fees and late fees. [1995 c.189 Â§8 (enacted in lieu of 671.375); 2001 c.950 Â§14; 2005 c.25 Â§1]

Â Â Â Â Â  671.379 Stamps. (1) A registered landscape architect shall obtain a stamp of a design authorized by the State Landscape Architect Board. The stamp must bear the name, registration date and registration certificate number of the landscape architect and the legend Âregistered landscape architect.Â

Â Â Â Â Â  (2) A registered landscape architect shall stamp and sign all final drafts of professional documents that the landscape architect issues for obtaining permits, obtaining approvals by agencies other than the board or fulfilling contractual obligations, including maps, plans, designs, contract documents and reports.

Â Â Â Â Â  (3) The signature and stamp of a registered landscape architect constitute certification that the document was prepared by the landscape architect or under the supervision and control of the landscape architect. [2001 c.950 Â§4]

Â Â Â Â Â  671.380 [1961 c.431 Â§9; 1973 c.832 Â§24c; 1975 c.429 Â§8; 1977 c.873 Â§3; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.385 [1981 c.536 Â§8; 1987 c.414 Â§42c; repealed by 1995 c.189 Â§12]

Â Â Â Â Â  671.390 [1961 c.431 Â§10; 1973 c.827 Â§65; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.393 Code of professional conduct; rules; publication; effect; revision. The State Landscape Architect Board shall cause to be prepared and shall by rule adopt a code of professional conduct which shall be known in writing to every landscape architect and applicant for registration under ORS 671.310 to 671.459. This code shall be published in the roster of landscape architects. Such publication shall constitute due notice to all registrants. The board may revise and amend this code of conduct from time to time and shall promptly notify each registrant in writing of such revisions or amendments. [1983 c.455 Â§4; 2003 c.14 Â§417]

Â Â Â Â Â  671.395 Continuing education; fee. (1) The State Landscape Architect Board may establish or approve programs of continuing education that contribute to the competency of landscape architects. The board may charge a fee for programs of continuing education it establishes.

Â Â Â Â Â  (2) The board may require completion of a program of continuing education established or approved under this section as a condition for the issuance or renewal of registration as a landscape architect under ORS 671.310 to 671.459. [1981 c.536 Â§9; 2001 c.950 Â§15; 2003 c.14 Â§418]

Â Â Â Â Â  671.400 [1961 c.431 Â§13; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.404 Grounds for refusal to register or renew or for suspension. Subject to ORS chapter 183, the State Landscape Architect Board may refuse to register any applicant, may refuse to renew the registration of any registered landscape architect or landscape architect in training, or may suspend for a period not exceeding one year or revoke the registration of any registered landscape architect or landscape architect in training if the board finds that the applicant or registrant is a person who:

Â Â Â Â Â  (1) Has used dishonesty, fraud or deceit in obtaining or attempting to obtain registration under ORS 671.310 to 671.459, including but not limited to dishonesty, fraud or deceit in applying for registration, applying to sit for an examination or passing an examination.

Â Â Â Â Â  (2) Is impersonating or has attempted to impersonate a registered landscape architect or a former registered landscape architect, or is practicing under an assumed or fictitious name.

Â Â Â Â Â  (3) Has used dishonesty, fraud or deceit or has been negligent, in the practice of landscape architecture.

Â Â Â Â Â  (4) Has affixed the personÂs signature to plans, reports or other professional documents that have not been prepared by the person or under the personÂs immediate and responsible direction or has permitted the use of the personÂs name for the purpose of assisting any individual, not a registered landscape architect, to evade the provisions of ORS 671.310 to 671.459, 671.992 and 671.995.

Â Â Â Â Â  (5) Has been found to have violated ethical or professional standards by a court or administrative body in another state for committing or omitting acts that, if committed or omitted in this state, would be a violation of ethical or professional standards established pursuant to ORS 671.310 to 671.459. A certified copy of the record of suspension or revocation of the state making the suspension or revocation is conclusive evidence thereof.

Â Â Â Â Â  (6) Has willfully evaded or attempted to evade a local or state law, ordinance, code or rule, governing the construction of landscapes or other site features. [1981 c.536 Â§10; 1987 c.460 Â§3; 1995 c.189 Â§9; 2001 c.950 Â§16; 2003 c.14 Â§419; 2005 c.22 Â§474]

Â Â Â Â Â  671.405 [1971 c.734 Â§109; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.408 Disciplinary actions. In addition to any civil penalty imposed by the State Landscape Architect Board or any fine or term of imprisonment imposed by a court, except as otherwise provided in ORS 671.404, the board may impose one or more of the following sanctions against a person violating ORS 671.310 to 671.459:

Â Â Â Â Â  (1) Revocation of a certificate of registration.

Â Â Â Â Â  (2) Suspension of a certificate of registration for not more than three years.

Â Â Â Â Â  (3) Restriction of the scope of a registrantÂs practice.

Â Â Â Â Â  (4) Imposition of peer review.

Â Â Â Â Â  (5) Imposition of specific or additional professional education requirements.

Â Â Â Â Â  (6) Imposition of probationary registration status and restrictions, including but not limited to requirements designed to protect the public health, safety and welfare and restitution payments to clients or other persons suffering economic loss due to the violation.

Â Â Â Â Â  (7) Issuance of a written reprimand. [2001 c.950 Â§9; 2003 c.14 Â§420]

Â Â Â Â Â  671.410 [1961 c.431 Â§14; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  671.412 Public contract requirements. (1) The state or a political subdivision may contract for landscape architecture service projects only with registered landscape architects, as defined in ORS 671.310.

Â Â Â Â Â  (2) Drawings, plans, specifications, estimates and construction observation for public works of the state or a political subdivision that require landscape architecture services must be prepared by, or under the direct supervision of, a landscape architect registered in an appropriate category. [1983 c.455 Â§7; 1995 c.189 Â§10; 2001 c.950 Â§17]

Â Â Â Â Â  671.415 Rulemaking authority. The State Landscape Architect Board, subject to ORS chapter 183, may adopt rules necessary for the board to perform its duties under ORS 671.310 to 671.459 and 671.995. [1981 c.536 Â§11; 1987 c.414 Â§42d; 2003 c.14 Â§421]

Â Â Â Â Â  671.420 [1961 c.431 Â§16; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.425 Reissuance of revoked registration. If the State Landscape Architect Board revokes the registration of a registered landscape architect under ORS 671.404, the board may issue registration under ORS 671.310 to 671.459 to the individual whose registration is revoked if the individual:

Â Â Â Â Â  (1) Files a new application for the registration and passes an examination given by the board; and

Â Â Â Â Â  (2) Establishes to the satisfaction of the board that all loss caused by the acts for which the license was revoked has been fully satisfied and that the individual has complied with all conditions imposed by the decision of revocation. [1981 c.536 Â§12; 1987 c.414 Â§42e; 2001 c.950 Â§18; 2003 c.14 Â§422]

Â Â Â Â Â  671.428 [1983 c.455 Â§5; repealed by 1995 c.189 Â§12]

Â Â Â Â Â  671.430 [1961 c.431 Â§15; repealed by 1971 c.734 Â§21 and by 1971 c.753 Â§74]

Â Â Â Â Â  671.435 [1981 c.536 Â§13; 1991 c.734 Â§65; 1997 c.643 Â§16; 1999 c.1084 Â§59; 2001 c.950 Â§19; renumbered 671.950 in 2001]

Â Â Â Â Â  671.440 [1961 c.431 Â§12; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.442 Arbitration; effect; costs. In a dispute arising out of a contractual agreement between a registered landscape architect and a member of the general public of the state, the State Landscape Architect Board or a subcommittee of the board may act as arbiter of the dispute. Upon agreement of all parties to such arbitration, the findings of the board or subcommittee shall be binding on all parties to the dispute. There shall be no costs borne by any party for such arbitration and for the purposes of this section members of the board shall serve without compensation but shall be reimbursed as determined by the board. [1983 c.455 Â§6; 1997 c.643 Â§17]

Â Â Â Â Â  671.445 Investigation of complaints. The State Landscape Architect Board may, upon motion of the board or upon the verified complaint in writing of any person, investigate any alleged violation of ORS 671.310 to 671.459. As part of the investigation, the board may administer oaths, obtain and receive evidence at board proceedings and compel compliance with board subpoenas, all as provided in ORS 670.315. [1981 c.536 Â§14; 1987 c.414 Â§42f; 2001 c.950 Â§20; 2003 c.14 Â§423]

Â Â Â Â Â  671.447 Persons supplying information to board or advisory committee. A person that reports or supplies information in good faith to the State Landscape Architect Board or to an advisory committee assisting the board is immune from an action for civil damages as a result thereof. The board or committee shall not disclose the name of a person requesting confidentiality unless the testimony of the person is required as part of a board disciplinary proceeding. [2001 c.950 Â§7]

Â Â Â Â Â  671.450 [1961 c.431 Â§21; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.454 [1981 c.536 Â§14a; 1987 c.414 Â§43; repealed by 2001 c.950 Â§23]

Â Â Â Â Â  671.455 [1963 c.580 Â§28; 1969 c.314 Â§74; 1971 c.753 Â§26; repealed by 1977 c.842 Â§10]

Â Â Â Â Â  671.459 State Landscape Architect Board; members; chair; term. (1) The State Landscape Architect Board shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472 for the purpose of carrying out ORS 671.310 to 671.459, 671.992 and 671.995. The board shall consist of seven members to be appointed by the Governor. Four of the members shall be registered landscape architects, three shall be public members, and all shall be residents of this state. The chair of the board shall be elected by the board from among the current members.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. [1981 c.536 Â§15; 1987 c.414 Â§44; 1993 c.744 Â§238; 1995 c.189 Â§11; 1997 c.643 Â§18; 1999 c.1084 Â§60; 2001 c.950 Â§21]

Â Â Â Â Â  671.460 [1961 c.431 Â§Â§17,19,20; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  671.465 [1963 c.580 Â§29; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.470 [1961 c.431 Â§22; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  671.475 [1963 c.580 Â§30; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  671.480 [1961 c.431 Â§23; 1967 c.637 Â§26; repealed by 1971 c.753 Â§74]

LANDSCAPE CONTRACTORS AND LANDSCAPING BUSINESSES

(Generally)

Â Â Â Â Â  671.510 Short title. ORS 671.510 to 671.710 may be cited as the Landscape Contractors Law. [1971 c.764 Â§1; 1973 c.832 Â§25]

Â Â Â Â Â  671.520 Definitions for ORS 671.510 to 671.710. As used in ORS 671.510 to 671.710, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂLandscape contractorÂ means any person who for compensation or with the intent to be compensated performs or supervises activities requiring the art, ability, experience, knowledge, science and skill to:

Â Â Â Â Â  (a) Plan or install lawns, shrubs, vines, trees or nursery stock;

Â Â Â Â Â  (b) Prepare property on which lawns, shrubs, vines, trees or nursery stock is to be installed;

Â Â Â Â Â  (c) Construct or repair ornamental water features, drainage systems or irrigation systems; or

Â Â Â Â Â  (d) Plan or install fences, decks, arbors, patios, landscape edging, driveways, walkways or retaining walls.

Â Â Â Â Â  (2) ÂLandscaping businessÂ means a business that for compensation or with the intent to be compensated arranges for or submits a bid or otherwise offers or contracts to provide the services of a landscape contractor.

Â Â Â Â Â  (3) ÂLicenseeÂ means a person that is licensed under ORS 671.510 to 671.710 as a landscape contractor or landscaping business.

Â Â Â Â Â  (4) ÂNursery stockÂ means nursery stock:

Â Â Â Â Â  (a) As defined by ORS 571.005 other than stock grown for commercial resale or reforestation; or

Â Â Â Â Â  (b) As defined by the State Landscape Contractors Board by rule.

Â Â Â Â Â  (5) ÂOrnamental water featuresÂ means fountains, ponds, waterfalls, man-made streams and other decorative water-related constructions as identified by the board by rule. [1971 c.764 Â§2; 1973 c.832 Â§26; 1975 c.757 Â§1; 1981 c.536 Â§22; 1983 c.452 Â§1; 1985 c.565 Â§91; 1987 c.414 Â§45; 1997 c.785 Â§1; 1999 c.32 Â§1; 2001 c.48 Â§1; 2005 c.609 Â§10]

(Licensure)

Â Â Â Â Â  671.525 Applicant for landscaping business license required to be independent contractor; classes of registration. (1) An applicant for a landscaping business license must qualify as an independent contractor, under ORS 670.600, to be licensed with the State Landscape Contractors Board.

Â Â Â Â Â  (2) The board shall establish two classes of independent contractor registration:

Â Â Â Â Â  (a) The nonexempt class is composed of the following entities:

Â Â Â Â Â  (A) Sole proprietorships, partnerships, corporations and limited liability companies with one or more employees; and

Â Â Â Â Â  (B) Partnerships, corporations and limited liability companies with more than two partners, corporate officers or members if any of the partners, officers or members are not part of the same family and related as parents, spouses, siblings, children, grandchildren, sons-in-law or daughters-in-law.

Â Â Â Â Â  (b) The exempt class is composed of all sole proprietorships, partnerships, corporations and limited liability companies that do not qualify as nonexempt. All partnerships, corporations and limited liability companies must have a federal tax identification number.

Â Â Â Â Â  (3) If a licensee who qualifies for registration under subsection (2)(b) of this section hires one or more employees, or falls into any of the categories set out in subsection (2)(a)(B) of this section, the licensee is subject to penalties under ORS 671.997 and must reapply to the board for registration in the correct class.

Â Â Â Â Â  (4) The decision of the board that a licensee is an independent contractor applies only when the licensee is performing work of the nature described in ORS 671.520 and 671.530. [1991 c.533 Â§6; 1997 c.337 Â§2]

Â Â Â Â Â  671.530 Contractor or landscaping business license required; use of title; scope of contractorÂs license. (1) A person may not operate as a landscape contractor in this state without a valid landscape contractorÂs license issued pursuant to ORS 671.560.

Â Â Â Â Â  (2) A person may not represent in any manner that the person is a landscape contractor unless the person has a valid landscape contractorÂs license issued pursuant to ORS 671.560. The prohibition in this subsection includes, but is not limited to:

Â Â Â Â Â  (a) Using the title of landscape contractor, landscape gardener or landscaper or any other title using a form of the word ÂlandscapeÂ; and

Â Â Â Â Â  (b) Using any title, sign, card or device that indicates or tends to indicate that the person is a landscape contractor.

Â Â Â Â Â  (3) A person may not operate as a landscaping business in this state unless the person has a valid landscaping business license issued pursuant to ORS 671.560.

Â Â Â Â Â  (4) A person may not advertise or represent in any manner that the person is a landscape business unless the person has a valid landscaping business license issued pursuant to ORS 671.560. The prohibition in this subsection includes, but is not limited to:

Â Â Â Â Â  (a) Using the title of landscape business or landscaping business; and

Â Â Â Â Â  (b) Using any title, sign, card or device that indicates or tends to indicate that the person is a landscaping business.

Â Â Â Â Â  (5) A landscape maintenance business may use a form of the word ÂlandscapeÂ in the title of the business only if the title clearly indicates the maintenance nature of the business. For purposes of this subsection, the term Âlandscape gardeningÂ does not indicate the maintenance nature of a landscape maintenance business.

Â Â Â Â Â  (6) A landscape contractor is authorized to perform landscaping work only while in the employ of a landscaping business licensed and bonded as required by ORS 671.510 to 671.710. If the landscape contractor is the sole proprietor, the contractor must also obtain a license as a landscaping business. [1971 c.764 Â§3; 1973 c.832 Â§27; 1975 c.757 Â§2; 1979 c.840 Â§1a; 1983 c.452 Â§2; 1989 c.944 Â§1; 2003 c.659 Â§1]

Â Â Â Â Â  671.540 Application of ORS 671.510 to 671.710. ORS 671.510 to 671.710 and 671.990 (2) do not apply to:

Â Â Â Â Â  (1) Any federal or state agency or any political subdivision performing landscaping work on public property.

Â Â Â Â Â  (2) Any landscape architect registered under ORS 671.310 to 671.459 and practicing as provided under ORS 671.310 to 671.459.

Â Â Â Â Â  (3) Landscaping work performed by a landscape maintenance business if:

Â Â Â Â Â  (a) The landscaping work is performed for a customer that in a calendar year receives primarily landscape maintenance services from the business;

Â Â Â Â Â  (b) The value of all labor, materials or other items supplied for landscaping work at a job site does not exceed $500 in a calendar year; and

Â Â Â Â Â  (c) The landscaping work is of a casual, minor or inconsequential nature, as those terms are defined by the State Landscape Contractors Board by rule.

Â Â Â Â Â  (4) Installation of fences, decks, arbors, driveways, walkways or retaining walls if performed by a person or business licensed with the Construction Contractors Board.

Â Â Â Â Â  (5) Rough grading of plots and areas of land performed in conjunction with new or remodeling construction if performed by a person or business licensed with the Construction Contractors Board.

Â Â Â Â Â  (6) Any owner of property who contracts for landscaping work to be performed by a person licensed under ORS 671.560. The exception provided by this subsection does not apply to a person who, in pursuit of an independent business, performs or contracts for the performance of landscaping work with the intent of offering for sale before, upon or after completion of the landscaping work the property upon which the landscaping work is performed.

Â Â Â Â Â  (7) Any landscaping work performed by a person on property that the person owns or in which the person has a legal interest. The exception provided by this subsection does not apply to a person who, in pursuit of an independent business, performs or contracts for the performance of landscaping work with the intent of offering for sale before, upon or after completion of the landscaping work the property on which the landscaping work is performed.

Â Â Â Â Â  (8) A general contractor licensed under ORS chapter 701 who performs landscaping work if the total value of the landscaping is less than $2,500 per residential dwelling and the landscaping work is performed on residential property for which the contractor is under contract for the construction of a new dwelling. The exception provided by this subsection does not apply to the performance of irrigation work by a general contractor. The State Landscape Contractors Board shall revise the amount specified in this subsection every five years, beginning in 2003, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (9) A general contractor licensed under ORS chapter 701 who performs landscaping work on residential property that is directly related to local building code requirements or occupancy ordinances including, but not limited to, the placement of street trees. The exception provided by this subsection does not apply to the performance of irrigation work by a general contractor.

Â Â Â Â Â  (10) A person engaged in making plans or drawings for the selection, placement or use of plants or other site features, unless the plans or drawings are for the purpose of providing construction details and specifications.

Â Â Â Â Â  (11) Use by a person other than a landscape contractor of the title Âlandscape designerÂ when engaged in making plans or drawings described in subsection (10) of this section.

Â Â Â Â Â  (12) A person providing recommendations or written specifications for soil amendments or planting media if the recommendations or specifications are solely for the purpose of plant installation.

Â Â Â Â Â  (13) A person registered under ORS 447.010 to 447.156 when performing repair and maintenance on piping for irrigation systems.

Â Â Â Â Â  (14) An employee, as defined in ORS 657.015, of a general contractor licensed under ORS chapter 701 when performing work that the contractor may perform under subsection (8) or (9) of this section.

Â Â Â Â Â  (15) An employee of a licensed landscaping business when performing work for the business under the direct supervision of a licensed landscape contractor.

Â Â Â Â Â  (16) An employee of a worker leasing company or temporary service provider, both as defined in ORS 656.850, when performing work for a licensed landscaping business under the direct supervision of a licensed landscape contractor. [1971 c.764 Â§4; 1973 c.832 Â§28; 1979 c.840 Â§2; 1981 c.536 Â§17; 1983 c.452 Â§3; 1997 c.785 Â§2; 1999 c.32 Â§2; 1999 c.402 Â§10; 2001 c.49 Â§1; 2001 c.660 Â§54; 2003 c.14 Â§424; 2003 c.659 Â§2; 2005 c.609 Â§11]

Â Â Â Â Â  671.550 Authority of board to investigate; confidentiality of information. (1) The State Landscape Contractors Board may inquire into and inspect:

Â Â Â Â Â  (a) Any services performed or materials furnished by a licensee under ORS 671.510 to 671.710.

Â Â Â Â Â  (b) The financial records of a person who it reasonably believes is operating in violation of ORS 671.530.

Â Â Â Â Â  (c) The services performed or materials furnished by a person who it reasonably believes is operating in violation of ORS 671.530.

Â Â Â Â Â  (2) Except when used for legal action or to determine negligent or improper work under ORS 671.703, the information obtained by an inspection authorized by this section is confidential. However, the board shall furnish copies of any inspection to the licensee or other person that is subjected to an inspection. [1971 c.764 Â§5; 1979 c.840 Â§3; 1983 c.452 Â§4; 2001 c.198 Â§1]

Â Â Â Â Â  671.555 Investigation of person engaged in landscaping business; procedures; orders to stop work. (1) The State Landscape Contractors Board may investigate the activities of any person engaged in the landscaping business to determine compliance with ORS 671.510 to 671.710.

Â Â Â Â Â  (2) With the approval of the city or county, the board may conduct investigations with city or county inspectors, provided that the city or county is reimbursed by the board for the costs of such investigations.

Â Â Â Â Â  (3) Any inspector authorized by the board to determine compliance with the provisions of ORS 671.510 to 671.710 is authorized to require any person who is engaged in any activity regulated by ORS 671.510 to 671.710 to demonstrate proof of compliance with the registration requirements of ORS 671.510 to 671.710. If a person who is contracting directly with the owner of the property does not demonstrate proof of compliance with the license requirements of ORS 671.510 to 671.710, the inspector shall give notice of noncompliance to the person. The notice of noncompliance shall be in writing, shall specifically state that the person is not in compliance with the registration requirements of ORS 671.510 to 671.710 and shall provide that unless the person demonstrates proof of compliance within two days of the date of the notice, the inspector may by order stop all work then being done by the person. The notice of noncompliance shall be served upon the person and shall be served upon or delivered to the owner of each property upon which the person is then performing work under contract. If more than one person is the owner of any such property, a copy of the notice need be given to only one of such persons. If after receipt of the notice of noncompliance the person fails within the two-day period specified in the notice to demonstrate proof of compliance with the registration requirements of ORS 671.510 to 671.710, the inspector is authorized to order the work stopped by notice in writing served on any persons engaged in the activity. Any person so notified shall stop such work until proof of compliance is demonstrated. However, the inspector may not order the work stopped until at least two days after the copies of the notice of noncompliance have been served upon or delivered to the owners.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the board may order work stopped immediately if the landscape contractor working on a worksite has never registered with the board or if the contractor cannot demonstrate that the contractor has been registered at any time within the two years immediately preceding work on the worksite.

Â Â Â Â Â  (5) The board has the power to administer oaths, issue notices and subpoenas in the name of the board, compel the attendance of witnesses and the production of evidence, hold hearings and perform such other acts as are reasonably necessary to carry out its duties under ORS 671.510 to 671.710.

Â Â Â Â Â  (6) If any person fails to comply with a subpoena issued under subsection (5) of this section or refuses to testify on matters on which the person may be lawfully interrogated, the board shall compel obedience in the manner provided in ORS 183.440. [1991 c.533 Â§5; 1999 c.33 Â§1]

Â Â Â Â Â  671.557 Injunctive relief. In addition to any other remedy available, if the State Landscape Contractors Board believes that a person has engaged in, is engaging in or is about to engage in any act, practice or transaction that violates ORS 671.510 to 671.710, the board may direct the Attorney General to apply to the court for an injunction to restrain the person from engaging in the act, practice or transaction. [2005 c.609 Â§5]

Â Â Â Â Â  671.560 Issuance of license; limited license; exemption. (1) Except as provided in ORS 671.590, the State Landscape Contractors Board shall issue a landscape contractorÂs license to an applicant who satisfies the requirements of ORS 671.570.

Â Â Â Â Â  (2) The board shall issue a landscaping business license to an applicant who satisfies the requirements of the board.

Â Â Â Â Â  (3) An applicant for a license under this section shall apply to the board upon a form furnished by the board and give such information as the board considers necessary.

Â Â Â Â Â  (4) The board may issue a limited or specialty license if the applicant is required to have a landscape contractorÂs license or business license but is not qualified or required to be licensed for all phases of landscape contracting.

Â Â Â Â Â  (5) A landscaping business that qualifies for the exemption described in ORS 571.045 shall indicate on its license application or license renewal application under this section the reasons the business qualifies for the exemption. [1971 c.764 Â§6; 1975 c.757 Â§4; 1983 c.452 Â§5; 1999 c.535 Â§4]

Â Â Â Â Â  671.565 Landscaping business license requirements; fees; employees; filing of security; insurance; basis for independent contractor status. (1) Each person applying for a landscaping business license shall:

Â Â Â Â Â  (a) Pay to the State Landscape Contractors Board the applicable landscaping business license fee established by the board under ORS 671.650.

Â Â Â Â Â  (b) Employ at least one person with a landscape contractor license to supervise the landscaping operation of the business.

Â Â Â Â Â  (c) Submit the names of all employees who are licensed contractors.

Â Â Â Â Â  (d) File with the board a form of security acceptable under ORS 671.690.

Â Â Â Â Â  (e) File with the board a certificate of public liability, personal injury and property damage insurance covering the work of the landscaping business that is subject to ORS 671.510 to 671.710 for an amount not less than $100,000.

Â Â Â Â Â  (f) Indicate, as set forth in ORS 670.600, the basis under which the applicant qualifies as an independent contractor.

Â Â Â Â Â  (2) At the time of application for a license, for renewal of a license in active status or for return of a license to active status, the landscaping business shall provide evidence satisfactory to the board that the public liability, personal injury and property damage insurance required by subsection (1)(e) of this section is in effect. During a license period, the landscaping business shall provide, to the extent required by the board, satisfactory evidence of continued public liability, personal injury and property damage insurance coverage. [1983 c.452 Â§8; 1991 c.533 Â§1; 2005 c.609 Â§12]

Â Â Â Â Â  671.568 Inactive status for landscaping business license. (1) If a licensed landscaping business is not operating as a landscaping business, the State Landscape Contractors Board may, upon request, place the license of the landscaping business in inactive status.

Â Â Â Â Â  (2) A landscaping business in inactive status remains subject to board jurisdiction and is required to comply with the requirements for a landscaping business other than the security requirement under ORS 671.690 and the insurance requirements under ORS 671.565.

Â Â Â Â Â  (3) A landscaping business that is in inactive status may not:

Â Â Â Â Â  (a) Perform work as a landscaping business;

Â Â Â Â Â  (b) Offer or provide for the performance of landscaping work as a landscaping business; or

Â Â Â Â Â  (c) Obtain a building permit for work involving landscaping work by the business.

Â Â Â Â Â  (4) A landscaping business license may not be placed or maintained in inactive status more than once during a licensing period. [2005 c.609 Â§2]

Â Â Â Â Â  671.570 Qualifications for contractor license; fee. Each person applying for a landscape contractorÂs license shall pay to the State Landscape Contractors Board the fee required by ORS 671.650 and:

Â Â Â Â Â  (1) Pass an examination, which shall be offered at least once each six months by the board to determine the fitness of the applicant for licensing and have:

Â Â Â Â Â  (a) Within 10 years before the day the application for a license is made, at least:

Â Â Â Â Â  (A) Twenty-four months of employment with a landscape contractor; or

Â Â Â Â Â  (B) Twelve months of employment with a landscape contractor and one full year of training in an area related to landscaping at an accredited school or college; or

Â Â Â Â Â  (b) Proven to the satisfaction of the board by test and experience that the applicant is qualified.

Â Â Â Â Â  (2) Be employed by a landscaping business if performing landscaping work.

Â Â Â Â Â  (3) Pay a nonrefundable examination fee. [1971 c.764 Â§7; 1973 c.832 Â§29; 1975 c.757 Â§5; 1979 c.840 Â§4; 1983 c.452 Â§6; 1985 c.565 Â§92; 1987 c.414 Â§45a; 1997 c.327 Â§1; 2001 c.409 Â§5]

Â Â Â Â Â  671.572 Alternative licensing standards for person licensed as construction contractor. Notwithstanding the provisions of ORS 671.570 regarding experience and employment status, the State Landscape Contractors Board may adopt alternative standards for licensure with the board for a person who is already licensed as a contractor under ORS chapter 701. [1997 c.785 Â§5; 1999 c.402 Â§11]

Â Â Â Â Â  671.574 Inactive status for landscape contractor license. (1) If a landscape contractor is not operating as a landscape contractor, the State Landscape Contractors Board may, upon request, place the license of the landscape contractor in inactive status.

Â Â Â Â Â  (2) A landscape contractor in inactive status remains subject to board jurisdiction, licensing requirements and fees.

Â Â Â Â Â  (3) A landscape contractor that is in inactive status may not perform or supervise work as a landscape contractor.

Â Â Â Â Â  (4) A landscape contractor license may not be placed or maintained in inactive status more than once during a licensing period. [2005 c.609 Â§3]

Â Â Â Â Â  671.575 License required to obtain judicial or administrative remedy; exception. (1) A landscaping business may not file a lien, file a claim with the State Landscape Contractors Board or bring or maintain in any court of this state a suit or action for compensation for the performance of any work or for the breach of any contract for work which is subject to ORS 671.510 to 671.710 and 671.997, unless the landscaping business was:

Â Â Â Â Â  (a) Licensed under ORS 671.510 to 671.710 and 671.997 at the time the landscaping business bid or entered into the contract for performance of the work; and

Â Â Â Â Â  (b) Licensed continuously while performing the work for which compensation is sought.

Â Â Â Â Â  (2) If the court determines that the landscaping business was not aware of the requirement that the contractor be registered, a court may choose not to apply subsection (1) of this section if the court finds that to do so would result in a substantial injustice to the unlicensed landscaping business.

Â Â Â Â Â  (3) If a landscaping business falsely swears to information provided under ORS 671.560 or 671.565 or knowingly violates the provisions of ORS 656.029, 670.600, 671.560 or 671.565, the landscaping business may not file a lien, file a claim with the State Landscape Contractors Board or bring or maintain in any court of this state a suit or action for compensation for the performance of any work or for the breach of any contract for work which is subject to ORS 671.510 to 671.710 and 671.997. [1991 c.533 Â§7]

Â Â Â Â Â  671.578 Suit for damages for misrepresentation; attorney fees. If any person suffered costs or damages as a result of an individual providing a false or invalid State Landscape Contractors Board number or otherwise misleading a person with respect to licensing with the board, that person may bring suit in a court of competent jurisdiction to recover damages. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1991 c.533 Â§8; 1995 c.618 Â§119]

Â Â Â Â Â  671.580 Contractor license not transferable. A landscape contractorÂs license issued pursuant to ORS 671.560 is a personal privilege and is not transferable. [1971 c.764 Â§8; 1983 c.452 Â§9]

Â Â Â Â Â  671.590 Reciprocal contractor licensing. The State Landscape Contractors Board may license without examination any person who is a landscape contractor licensed, certified or registered under the laws of another state, territory of the United States, the District of Columbia or another country where the requirements on the date the applicant was licensed, certified or registered were substantially equal to the requirements for licensing of landscape contractors in this state on the date of application by the person. [1971 c.764 Â§9; 1973 c.832 Â§30; 1975 c.757 Â§6; 1979 c.840 Â§5; 1983 c.452 Â§10]

Â Â Â Â Â  671.600 New license required upon change of ownership; notification of change of address. A new license shall be required whenever there is a change in ownership, irrespective of whether the business name is changed. If a licensee moves to another location, relicensing is not required but the licensee must notify the State Landscape Contractors Board promptly of the new address. [1971 c.764 Â§10; 1973 c.832 Â§31; 1987 c.461 Â§1]

Â Â Â Â Â  671.603 Persons required to give notification of change of address; communications delivered to last-known address. (1) A landscape contractor or person operating as a landscaping business shall notify the State Landscape Contractors Board of a change of address for the contractor or business that occurs while the contractor or business is licensed by the board or within one year after a license expires. The landscape contractor or landscaping business shall ensure that the board receives notice of the change of address no later than the 10th day after the change of address occurs.

Â Â Â Â Â  (2) Initial notice of a contested case or arbitration directed by the board to the last-known address of record for a landscape contractor or landscaping business is considered delivered to the contractor or business when deposited in the United States mail and sent registered, certified or post office receipt secured. Any other communication directed by the board to the last-known address of record for a landscape contractor or landscaping business is considered delivered to the contractor or business when deposited in the United States mail, regular mail. [2001 c.409 Â§14; 2005 c.609 Â§13]

Â Â Â Â Â  671.605 Effect of change in partners or corporate officers. A licensed partnership or corporation shall notify the State Landscape Contractors Board immediately upon any change in partners or corporate officers. Upon a change in partners, a licensed partnership immediately shall license again and pay to the board the fee required by ORS 671.650 for an original license. [1983 c.452 Â§11]

Â Â Â Â Â  671.607 Landscaping business license refusal or suspension for landscaping business debt; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂLandscaping business debtÂ means an amount owed under:

Â Â Â Â Â  (A) A final order or arbitration award issued by the State Landscape Contractors Board for a claim filed under ORS 671.703; or

Â Â Â Â Â  (B) A judgment or civil penalty arising from landscaping business activities in any state.

Â Â Â Â Â  (b) ÂLandscaping business licenseÂ means a license issued within the United States to engage in a landscaping business.

Â Â Â Â Â  (c) ÂOfficerÂ means any of the following persons:

Â Â Â Â Â  (A) A president, vice president, secretary, treasurer or director of a corporation.

Â Â Â Â Â  (B) A general partner in a limited partnership.

Â Â Â Â Â  (C) A manager in a manager-managed limited liability company.

Â Â Â Â Â  (D) A member of a member-managed limited liability company.

Â Â Â Â Â  (E) A trustee.

Â Â Â Â Â  (F) A person qualifying as an officer under board rules. The definition of officer adopted by board rule may include persons not listed in this paragraph who may exercise substantial control over a business.

Â Â Â Â Â  (d) ÂOwnerÂ means a sole proprietor of, general partner in or holder of a controlling interest in a business, or a person defined as an owner by board rule.

Â Â Â Â Â  (2) The board shall adopt rules defining an owner for purposes of subsection (1) of this section. The rules may not define an owner in a manner that includes an investor who has no right to manage a business, including but not limited to:

Â Â Â Â Â  (a) A person who is solely a minority shareholder in a corporation;

Â Â Â Â Â  (b) A member of a manager-managed limited liability company; or

Â Â Â Â Â  (c) A limited partner in a limited partnership who does not participate in the control of the business of the limited partnership.

Â Â Â Â Â  (3) The board may suspend or refuse to issue a landscaping business license if:

Â Â Â Â Â  (a) The business owes a landscaping business debt or has had a landscaping business license revoked;

Â Â Â Â Â  (b) An owner or officer of the landscaping business owes a landscaping business debt or has had a landscaping business license revoked; or

Â Â Â Â Â  (c) An owner or officer of the landscaping business was an owner or officer of another business at the time the other business incurred a landscaping business debt that is owing or at the time of an event that resulted in the revocation of the other businessÂs landscaping business license.

Â Â Â Â Â  (4) The board may hold the suspension or refusal of a license under subsection (3) of this section in abeyance if the person owing a landscaping business debt is adhering to a board-approved plan for restitution of the amount owed. [2005 c.609 Â§7]

Â Â Â Â Â  671.610 Grounds for sanctions against license; suspension or refusal of license without prior hearing; hearing; effect of revocation; civil penalty. (1) In addition to any civil penalty assessed under ORS 671.997, the State Landscape Contractors Board may suspend, revoke or refuse to issue or renew the license of a landscape contractor or landscaping business that does any of the following:

Â Â Â Â Â  (a) Obtains or attempts to obtain a license under ORS 671.510 to 671.710 by fraud or material misrepresentation.

Â Â Â Â Â  (b) Makes a material misrepresentation about the quality of any material or service the person provides.

Â Â Â Â Â  (c) Performs defective work.

Â Â Â Â Â  (d) Furnishes defective materials.

Â Â Â Â Â  (e) Makes misleading statements when advertising services or materials.

Â Â Â Â Â  (f) Violates a provision of ORS 671.510 to 671.710.

Â Â Â Â Â  (g) Fails to have a replacement bond, letter of credit or deposit on file at the time of a termination, cancellation, reduction or withdrawal of the bond, letter of credit or deposit required by ORS 671.690.

Â Â Â Â Â  (h) Fails to maintain public liability, personal injury and property damage insurance as required by ORS 671.565 throughout a licensing period.

Â Â Â Â Â  (i) Violates a voluntary compliance agreement entered into under ORS 646.605 to 646.652.

Â Â Â Â Â  (j) Performs work for which a permit is required under the state building code without obtaining the required permit, if the work results in the filing of a claim with the board.

Â Â Â Â Â  (k) Violates a rule or order of the board.

Â Â Â Â Â  (L) Refuses to comply with a subpoena issued by the board.

Â Â Â Â Â  (m) Fails to pay in full any amount owed to a claimant under a final order of the board or an arbitration award, or under a judgment rendered in this or any other state.

Â Â Â Â Â  (n) Does not make payment, including any interest due, for labor or materials contracted for by the person pursuant to a contract for a public improvement within 90 days after the date the person receives payment from a public contracting agency or, if the person is a subcontractor, from the contractor.

Â Â Â Â Â  (o) Engages in conduct as a landscape contractor or landscaping business that is dishonest or fraudulent or that the board finds injurious to the welfare of the public.

Â Â Â Â Â  (p) Fails to comply with the requirements of ORS 652.120.

Â Â Â Â Â  (q) Is convicted of a crime under ORS 163.115, 163.185, 163.225, 163.235, 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.415, 163.425, 163.427, 164.055, 164.075, 164.325 or 164.415, provided that the facts supporting the conviction and all intervening circumstances make the determination to suspend, revoke or refuse to issue or renew the license consistent with ORS 670.280.

Â Â Â Â Â  (2) The board may suspend or refuse to renew the license of a landscape contractor or landscaping business without prior hearing if, after investigating and setting forth in writing the facts supporting the action, the board determines that continued activity by the landscape contractor or landscaping business poses an imminent threat of serious harm to the public welfare. Facts sufficient to support a suspension or refusal to renew under this subsection include, but are not limited to:

Â Â Â Â Â  (a) The lack of a surety bond, letter of credit or deposit required under ORS 671.690;

Â Â Â Â Â  (b) The lack of public liability, personal injury or property damage insurance required under ORS 671.565;

Â Â Â Â Â  (c) The hiring of employees while registered as exempt under ORS 671.525;

Â Â Â Â Â  (d) Conduct as a landscape contractor or a landscaping business that is dishonest; or

Â Â Â Â Â  (e) Operation of a landscaping business that does not employ at least one licensed landscape contractor.

Â Â Â Â Â  (3) A person whose license is suspended or refused renewal under subsection (2) of this section may request a hearing within 90 days after receiving the notice of the suspension or refusal to renew. Except as provided in this subsection, the board shall give a contested case hearing requested under this subsection priority over other hearings and schedule the hearing for the earliest practicable date. If a citation is issued to the person and the order of suspension or refusal to renew will terminate by its terms if a court renders a final judgment regarding the citation in favor of the person, the person may request that the board hold the requested contested case hearing in abeyance until after the court has rendered a final judgment.

Â Â Â Â Â  (4) A person whose license is revoked under this section is not eligible to apply for a license under ORS 671.510 to 671.710 until two years after the effective date of the revocation.

Â Â Â Â Â  (5) The board may suspend, revoke or refuse to reissue the license of a landscaping business, and may impose a civil penalty, all as provided under ORS 671.997 (4), if the board determines, after notice and opportunity for a hearing, that the landscaping business was working with other landscaping businesses on the same task and work site where one of the landscaping businesses is registered as an exempt independent contractor under ORS 671.525 (2)(b) and the total number of landscaping businesses working on the task exceeded:

Â Â Â Â Â  (a) Two sole proprietors;

Â Â Â Â Â  (b) One partnership;

Â Â Â Â Â  (c) One corporation; or

Â Â Â Â Â  (d) One limited liability company. [1971 c.764 Â§11; 1981 c.536 Â§23; 1987 c.461 Â§2; 1989 c.944 Â§2; 1995 c.645 Â§1; 1997 c.337 Â§3; 2001 c.924 Â§26; 2005 c.609 Â§14]

Â Â Â Â Â  671.613 Sanction for failure to comply with certain laws. (1) The failure of a landscaping business to comply with the provisions of this section and ORS 279C.800 to 279C.870, 656.021, 657.665, 670.600, 671.520, 671.525, 671.530 and 671.575 or to be in conformance with the provisions of ORS 279.835 to 279.855 or ORS chapter 279A, 279B, 279C, 316, 571, 656 or 657 is a basis for suspension of the landscaping business license, revocation of the landscaping business license, refusal to issue or reissue a landscaping business license, assessment of a civil penalty as set forth in ORS 671.997 or a combination of these sanctions.

Â Â Â Â Â  (2) Any action against a landscaping business under this section shall be conducted in conformance with the provisions of ORS 183.413 to 183.497. [1991 c.533 Â§9; 1999 c.535 Â§5; 2001 c.108 Â§2; 2003 c.794 Â§315]

Â Â Â Â Â  671.614 Probation for landscaping business or contractor. (1) The State Landscape Contractors Board may issue an order placing a landscaping business, or any landscape contractor that is employed by the landscaping business or is a landscaping business owner or officer as defined in ORS 671.607, on probation if three or more claims are filed against the landscaping businessÂs bond, letter of credit or deposit within a 12-month period.

Â Â Â Â Â  (2) The board may place a landscaping business or landscape contractor on probation under this section only if the board determines after investigation of the complaints that a significant likelihood exists that continued activity by the landscaping business or landscape contractor without board supervision will result in additional claims against the landscaping business.

Â Â Â Â Â  (3) The board may require as a condition of probation imposed under this section that the landscape contractor take a board-approved education course in one or more subjects relating to landscape contracting.

Â Â Â Â Â  (4) The board may require as a condition of probation imposed under this section that the owner or officer of the landscaping business take a board-approved education course in one or more subjects relating to landscaping business or general business practices.

Â Â Â Â Â  (5) The board may take action to suspend, revoke or refuse to renew the license of the landscaping business or landscape contractor if the contractor or business fails to fulfill the terms of the probation. [2005 c.609 Â§4]

Â Â Â Â Â  671.615 Installation of backflow assemblies; qualification rules. The State Landscape Contractors Board may license a landscape contractor to install backflow assemblies for irrigation systems and ornamental water features. The board, by rule, shall establish qualifications for issuance of a license under this section. A landscape contractor may install a backflow assembly only if the landscape contractor is licensed under this section. A landscape contractor installing a backflow assembly may tap into the potable water supply only at a point after the connection between the water system and the customer, as that connection is defined in ORS 448.115. [1987 c.561 Â§2; 1989 c.944 Â§3; 1995 c.645 Â§2; 2001 c.181 Â§2; 2005 c.609 Â§15]

Â Â Â Â Â  671.617 Examination for backflow assembly installer license. The State Landscape Contractors Board shall consult with the State Plumbing Board in developing any written and practical examinations for backflow assembly installer licenses. [1989 c.944 Â§4; 2005 c.609 Â§16]

Â Â Â Â Â  671.620 [1971 c.764 Â§12; repealed by 1987 c.461 Â§9]

Â Â Â Â Â  671.625 Minimum standards for contracts and billings; rules; compliance; effect of noncompliance. (1) The State Landscape Contractors Board shall by rule adopt minimum standards for written contracts and billings of the landscaping businesses. The standards shall set forth requirements for information that must be contained in contracts and billings. The information required shall be any information the board determines is necessary to provide protection for consumers of the services and materials provided by landscaping businesses.

Â Â Â Â Â  (2) Work by a landscaping business subject to ORS 671.510 to 671.710 shall only be performed subject to a written contract. Any contract or billing for such work must conform to the standards adopted under subsection (1) of this section.

Â Â Â Â Â  (3) A contract that does not substantially comply with this section may not be enforced by a landscaping business in any court or other proceedings within this state. [1979 c.840 Â§13; 1983 c.452 Â§12]

Â Â Â Â Â  671.628 [1991 c.533 Â§4; repealed by 2001 c.108 Â§4]

(Landscape Contractors Board)

Â Â Â Â Â  671.630 State Landscape Contractors Board; members. The State Landscape Contractors Board shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472 for purposes of carrying out the provisions of ORS 671.510 to 671.710, 671.990 (2) and 671.997. The board shall consist of seven members appointed by the Governor. The Governor shall make appointments to the board from all segments of the landscape contracting industry. At least two board members must be public members. [1971 c.764 Â§14; 1973 c.832 Â§32; 1975 c.757 Â§7; 1981 c.536 Â§24; 1987 c.414 Â§46; 1993 c.744 Â§192; 2001 c.409 Â§6]

Â Â Â Â Â  671.640 [1971 c.764 Â§15; 1973 c.832 Â§33; repealed by 1975 c.757 Â§8]

Â Â Â Â Â  671.650 License fees. (1) The State Landscape Contractors Board shall establish fees, including but not limited to annual landscape contractorÂs license fees and annual landscaping business license fees.

Â Â Â Â Â  (2) The license fee for an out-of-state landscaping business operating in Oregon must be the same as for an Oregon landscaping business. [1971 c.764 Â§17; 1973 c.832 Â§34; 1981 c.536 Â§25; 1983 c.452 Â§13; 1989 c.450 Â§1; 1997 c.327 Â§2; 2001 c.409 Â§7]

Â Â Â Â Â  671.655 Deposit of moneys. Except as the State Landscape Contractors Board may otherwise provide under ORS 182.462 (5), the board shall deposit moneys received as fees or civil penalties into the account created by the board pursuant to ORS 182.470. [2005 c.609 Â§6]

Â Â Â Â Â  671.660 Renewal of licenses; effect of lapse; penalty fees. (1) The fee for renewal of a license issued under ORS 671.510 to 671.710 shall be paid annually on or before the last day of the month of the anniversary of issuance.

Â Â Â Â Â  (2) A person who has been previously licensed under ORS 671.510 to 671.710 and whose license has expired shall not be issued another license except upon written application to the State Landscape Contractors Board with the required annual fee. The board may require the person to also pay a penalty fee.

Â Â Â Â Â  (3) If a license lapses for two years or more, the individual or business must reapply as for initial issuance of the license.

Â Â Â Â Â  (4) When a business renews its license the business must submit the names of all employees who are licensed landscape contractors.

Â Â Â Â Â  (5) When a person renews a landscape contractorÂs license, the person must submit the name of the employer if the person is currently performing landscaping work. [1971 c.764 Â§18; 1973 c.832 Â§35; 1977 c.873 Â§5; 1983 c.452 Â§14; 2001 c.409 Â§8]

Â Â Â Â Â  671.670 Rulemaking authority. In accordance with any applicable provision of ORS chapter 183, the State Landscape Contractors Board may adopt rules the board considers reasonable for the administration and enforcement of ORS 671.510 to 671.710 and 671.997. [1971 c.764 Â§19; 1981 c.536 Â§26; 2005 c.609 Â§17]

Â Â Â Â Â  671.675 [1987 c.461 Â§7; repealed by 1995 c.645 Â§6]

Â Â Â Â Â  671.680 [1971 c.764 Â§21; repealed by 1975 c.757 Â§8]

(Claims)

Â Â Â Â Â  671.690 Surety bond, letter of credit or other security. (1) An applicant for a license as a landscaping business shall file with the State Landscape Contractors Board a surety bond with one or more corporate sureties authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The amount of the bond or letter of credit shall be:

Â Â Â Â Â  (a) $3,000 for an applicant, unless the applicant is described in paragraph (b), (c) or (d) of this subsection.

Â Â Â Â Â  (b) $10,000 for an applicant who, not in conjunction with the performance of landscaping work, constructs fences, decks, arbors, patios, landscape edging, driveways, walkways or retaining walls, unless the applicant is made subject to paragraph (d) of this subsection by work on other jobs performed by the applicant.

Â Â Â Â Â  (c) $10,000 for an applicant who charges more than $10,000, but less than $25,000, for a landscape job.

Â Â Â Â Â  (d) $15,000 for an applicant who charges $25,000 or more for a landscape job.

Â Â Â Â Â  (2) The bond or letter of credit required under subsection (1) of this section shall be conditioned that the applicant pays:

Â Â Â Â Â  (a) All taxes and contributions due to the State of Oregon;

Â Â Â Â Â  (b) All persons furnishing labor or material, or renting or supplying equipment to the business;

Â Â Â Â Â  (c) All amounts that may be adjudged against the business by reason of negligent or improper work or breach of contract in performing any work subject to ORS 671.510 to 671.710; and

Â Â Â Â Â  (d) All amounts from the bond, letter of credit or deposit the board orders paid under ORS 671.703.

Â Â Â Â Â  (3) In lieu of the surety bond or letter of credit required under subsection (1) of this section, the landscaping business may file with the board, under the same terms and conditions as when a bond is filed, a deposit in cash or negotiable securities acceptable to the board.

Â Â Â Â Â  (4) The bond, letter of credit or deposit required by this section must be continuously on file with the board in the amount required by this section and is for the exclusive purpose of payment of final orders and arbitration awards of the board in accordance with ORS 671.703. Upon termination or cancellation of the bond, withdrawal of the deposit or reduction of the bond, letter of credit or deposit to less than the required amount, the licensee shall immediately:

Â Â Â Â Â  (a) File a replacement bond, letter of credit or deposit; or

Â Â Â Â Â  (b) Surrender the license to the board and cease operating as a landscaping business.

Â Â Â Â Â  (5) If the cost of a project makes, or foreseeably will make, a licensee subject to a higher bond or letter of credit requirement under subsection (1) of this section, the licensee shall immediately file additional bonds, letters of credit or deposits to meet the higher requirements.

Â Â Â Â Â  (6) The landscaping business is responsible for all work that is subject to ORS 671.510 to 671.710. [1973 c.832 Â§29b; 1979 c.840 Â§6; 1983 c.452 Â§15; 1991 c.331 Â§103; 1995 c.645 Â§3; 1997 c.631 Â§520; 1999 c.32 Â§3; 2001 c.198 Â§2; 2005 c.609 Â§18]

Â Â Â Â Â  671.700 Notice of claim against business. A person having a claim against a landscaping business shall give the State Landscape Contractors Board notice of the claim in writing 90 days before any action on the bond or deposit is commenced. [1973 c.832 Â§29c; 1983 c.452 Â§16; 1987 c.461 Â§3]

Â Â Â Â Â  671.703 Filing claim against business; hearing; arbitration; rules; board limitations. (1) If a person has a claim against a licensed landscaping business for negligent or improper work performed by the landscaping business, or for alleged breach of contract by the landscaping business, the person may file the claim with the State Landscape Contractors Board.

Â Â Â Â Â  (2) Upon receipt of a claim that qualifies under subsection (1) of this section, the board shall initiate an investigation. Upon completion of the investigation, if the board determines that facts exist supporting an order for payment, the board may order the landscaping business to pay the claim. A party to the claim may request a hearing on the order issued by the board.

Â Â Â Â Â  (3) Subject to subsection (6) of this section, if the resolution of a claim under this section requires a hearing, the board may require that the hearing be conducted as a binding arbitration under rules adopted by the board under subsection (5) of this section.

Â Â Â Â Â  (4) The board may use arbitration to resolve a landscaping dispute between any parties who agree to follow the rules of the board, including parties to a dispute not described under subsection (1) of this section.

Â Â Â Â Â  (5) Except as provided in this subsection, rules adopted by the board to regulate arbitration under subsections (3) and (4) of this section must substantially conform with the provisions of ORS 36.600, 36.610 to 36.630, 36.635 (2), 36.640, 36.645 (2), 36.650 to 36.680, 36.685 (1) and 36.690 to 36.740. The rules may:

Â Â Â Â Â  (a) Require that a hearing under ORS 183.413 to 183.470 be conducted for issues for which a petition could be filed under ORS 36.615, 36.620, 36.625 and 36.640;

Â Â Â Â Â  (b) Limit orders and awards made by the arbitrator as necessary to comply with ORS 671.510 to 671.710;

Â Â Â Â Â  (c) Require that a request that an arbitrator modify or correct an award under ORS 36.690 be submitted in a form specified by the rule;

Â Â Â Â Â  (d) Require that a petition under ORS 36.705 (2) or 36.710 (1) be filed in a shorter period of time than provided by ORS 36.705 and 36.710; and

Â Â Â Â Â  (e) Include any other provision necessary to conform the arbitration to ORS 671.510 to 671.710.

Â Â Â Â Â  (6) A party to a claim that is subject to a board order of binding arbitration under subsection (3) of this section may avoid the arbitration if the party requests to have the claim resolved through a contested case hearing or files a complaint in a court. A party making a request or filing a complaint under this subsection is subject to the following provisions:

Â Â Â Â Â  (a) If the party requests to have a claim resolved through a contested case hearing, the party must, within the time specified in paragraph (c) of this subsection, deliver the request in writing to the board and to all parties entitled by board rule to receive a copy of the request.

Â Â Â Â Â  (b) If the party files a complaint in a court, the party must, within the time specified in paragraph (c) of this subsection, deliver a copy of the complaint to the board and to all parties entitled by the board rule to receive a copy of the complaint. If the party filing the complaint is the claimant, the claimant must allege all elements of the claim in the complaint. If the complaint is filed by the licensed landscaping business against whom a claim is alleged, the complaint may be a complaint for damages, a complaint for declaratory judgment or other complaint that allows the claimant to file a response alleging the elements of the claim. The claimant has the burden of proving the elements of the claim in any action described in this paragraph.

Â Â Â Â Â  (c) A party that is subject to paragraph (a) or (b) of this subsection must deliver a request or complaint to the board as described in paragraphs (a) and (b) of this subsection no later than the 30th day after the board sends notice that an arbitration hearing has been scheduled. Failure to timely deliver a request or complaint under this paragraph constitutes consent to the binding arbitration.

Â Â Â Â Â  (d) If a party makes a timely request under paragraph (a) of this subsection for a contested case hearing and another party timely files a complaint in compliance with paragraph (b) of this subsection, the filing of the complaint supersedes the request for a contested case hearing.

Â Â Â Â Â  (e) A party may not withdraw a request made in compliance with paragraph (a) of this subsection unless all parties agree to the withdrawal.

Â Â Â Â Â  (f) The provisions of paragraph (b) of this subsection are in addition to any other requirements imposed by law regarding the filing of a complaint.

Â Â Â Â Â  (7) An arbitration conducted under subsection (3) or (4) of this section must be held before an administrative law judge acting as arbitrator. The administrative law judge assigned to act as arbitrator of the case on behalf of the board must be from the Office of Administrative Hearings established under ORS 183.605. The assignment of an administrative law judge to act as arbitrator is subject to a request for a different arbitrator under ORS 183.645 or a rule adopted pursuant to ORS 183.645.

Â Â Â Â Â  (8) If a party to a claim under subsection (1) of this section requests a contested case hearing, the board shall schedule the hearing. If a party requests that the claim be resolved by a court, the board shall suspend further processing of the claim until the claim is resolved by an appropriate court.

Â Â Â Â Â  (9) If the claim is submitted for determination by a court, the board may require that the claimant provide status reports on the pending action. The board may dismiss or close a claim filed under subsection (1) of this section as established by rule of the board if the claimant fails to submit status reports on a pending action.

Â Â Â Â Â  (10) The board shall issue a final order or arbitration award in a form that indicates the maximum amount payable from the deposit, bond or letter of credit. If the landscaping business does not pay the claim on or before the 30th day after receiving the board order or award, the board shall order the claim paid out of the deposit, bond or letter of credit filed under ORS 671.690.

Â Â Â Â Â  (11) The board may dismiss or close a claim as established by rule of the board if:

Â Â Â Â Â  (a) The claimant does not permit the person against whom the claim is filed to be present at any inspection made by the board; or

Â Â Â Â Â  (b) The board determines that the person against whom the claim is filed is capable of complying with recommendations made by the board relative to the claim, but the claimant does not permit the person to comply with the recommendations. The board may dismiss or close a claim under this paragraph only if the person was licensed at the time the work was first performed and is licensed at the time the board makes its recommendations.

Â Â Â Â Â  (12) The board may suspend processing a claim if the board determines that the nature or complexity of the claim is such that a court is the appropriate forum for the adjudication of the claim. [1979 c.840 Â§8; 1983 c.452 Â§17; 1987 c.461 Â§4; 1989 c.153 Â§1; 1991 c.533 Â§2; 1995 c.645 Â§4; 2001 c.198 Â§Â§3,4; 2003 c.75 Â§56; 2003 c.598 Â§Â§48,49]

Â Â Â Â Â  671.705 [1979 c.840 Â§9; 1981 c.897 Â§99; 1983 c.452 Â§18; repealed by 1995 c.645 Â§6]

Â Â Â Â Â  671.707 Actions following final order of board. (1) If a final order of the State Landscape Contractors Board is not paid by the registrant, the board shall notify the surety on the registrantÂs bond.

Â Â Â Â Â  (2) An order of the board that determines a claim under ORS 671.703 that becomes final by operation of law or on appeal and remains unpaid for 20 days after the order becomes final is an order in favor of the claimant against the registrant and may be recorded with the county clerk in any county of this state.

Â Â Â Â Â  (3) Upon receipt, the clerk shall record the order in the County Clerk Lien Record. In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126. [1979 c.840 Â§10; 1999 c.153 Â§1]

Â Â Â Â Â  671.710 Priority on satisfaction of claims. (1) Determinations by the State Landscape Contractors Board or judgments against the surety bond, letter of credit or deposit of a landscaping business for claims filed during a 90-day period shall be satisfied in the priority listed in subsections (2) to (4) of this section. The payment of a claim filed during a 90-day period has priority over any claim filed during a subsequent 90-day period. A 90-day period begins on the date the first claim is filed with the board. A subsequent 90-day period begins on the date the first claim is filed with the board after the close of the preceding 90-day period.

Â Â Â Â Â  (2) Determinations and judgments as a result of claims filed within the 90-day period against a landscaping business by owners of property upon which landscaping work was performed, or was contracted to perform, have payment priority to the full extent of the bond, letter of credit or deposit over all other claims filed within that 90-day period.

Â Â Â Â Â  (3) If the total of all claims against a landscaping business by owners of property under subsection (2) of this section does not exhaust the bond, letter of credit or deposit, amounts due as a result of all other claims filed within that 90-day period may be satisfied from the remainder of the bond, letter of credit or deposit.

Â Â Â Â Â  (4) If the total of all claims against a landscaping business within a 90-day period exceeds the amount of the bond, letter of credit or deposit available for payment of those claims, payment from the bond, letter of credit or deposit shall be apportioned as the board determines, subject to the claim payment priorities established under this section.

Â Â Â Â Â  (5) The bond, letter of credit or deposit may not be used to satisfy claims filed more than one year following the date the work was completed. [1973 c.832 Â§29d; 1979 c.840 Â§11; 1983 c.452 Â§19; 1999 c.34 Â§1; 2005 c.609 Â§19]

Â Â Â Â Â  671.720 [1975 c.757 Â§11; 1987 c.461 Â§5; 1991 c.734 Â§66; 1995 c.645 Â§5; 1997 c.337 Â§4; 2001 c.108 Â§3; 2001 c.409 Â§9a; renumbered 671.955 in 2001]

PENALTIES

Â Â Â Â Â  671.950 [Formerly 671.435; 2003 c.14 Â§425; renumbered 671.995 in 2005]

Â Â Â Â Â  671.955 [Formerly 671.720; 2005 c.609 Â§20; renumbered 671.997 in 2005]

Â Â Â Â Â  671.990 Penalties for violations of ORS 671.010 to 671.220 or 671.530. (1) Violation of any of the provisions of ORS 671.010 to 671.220 is subject to the provisions of ORS 671.220.

Â Â Â Â Â  (2) Violation of ORS 671.530 is a misdemeanor. [Subsection (2) enacted as 1961 c.431 Â§24; subsection (3) enacted as 1971 c.764 Â§22; 1977 c.803 Â§17; 1981 c.536 Â§18]

Â Â Â Â Â  671.992 Criminal penalties for violations of ORS 671.310 to 671.459. A person who violates any provision of ORS 671.310 to 671.459, or any rule of the State Landscape Architect Board adopted thereunder, is guilty of a misdemeanor. Subject to ORS 161.655, a court may impose on the person a fine of not less than $250 or more than $5,000, a term of imprisonment of not more than six months, or both. [2001 c.950 Â§8; 2003 c.14 Â§426]

Â Â Â Â Â  671.995 Civil penalties for violations of ORS 671.310 to 671.459. (1) The State Landscape Architect Board may impose a civil penalty against any person who violates any provision of ORS 671.310 to 671.459 or any rule adopted thereunder. The penalty shall be imposed in the manner provided by ORS 183.745. The board shall determine the amount of a civil penalty imposed under this section, not to exceed $5,000 for each offense. Notwithstanding ORS 670.335, civil penalties recovered under this section shall be deposited into an account established by the board as provided under ORS 182.470. Moneys deposited are appropriated continuously to the board for the administration and enforcement of ORS 182.456 to 182.472, 671.310 to 671.459 and 671.995. The Attorney General shall bring an action in the name of the State of Oregon in a court of appropriate jurisdiction to enforce any civil penalty imposed under this section.

Â Â Â Â Â  (2) In determining the amount of a civil penalty imposed under this section, the board may consider:

Â Â Â Â Â  (a) The seriousness of the violation;

Â Â Â Â Â  (b) The economic benefit to the violator resulting from the violation;

Â Â Â Â Â  (c) Whether the violator has previously committed violations; and

Â Â Â Â Â  (d) Other factors that the board finds appropriate. [Formerly 671.950]

Â Â Â Â Â  671.997 Civil penalties for violations of ORS 671.510 to 671.710; rules. (1) Except as provided in subsection (4) of this section, a person who violates any provision of ORS 671.510 to 671.710 or a rule adopted pursuant to subsection (5) of this section or ORS 670.310, 670.605 or 671.670 shall forfeit and pay to the State Landscape Contractors Board a civil penalty in an amount determined by the board of not more than $2,000 for each offense.

Â Â Â Â Â  (2) The board shall impose civil penalties under this section as provided in ORS 183.745.

Â Â Â Â Â  (3) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

Â Â Â Â Â  (4) If a landscaping business commits an act described under ORS 671.610 (5), the board shall impose penalties and sanctions on both the landscaping business to which the contract is awarded and the landscaping business that awards the contract as follows:

Â Â Â Â Â  (a) A civil penalty of not less than $500 nor more than $1,000 for a first offense;

Â Â Â Â Â  (b) A civil penalty of not less than $1,000 nor more than $2,000 for a second offense;

Â Â Â Â Â  (c) Suspension of license or refusal to reissue license for six months for a third offense;

Â Â Â Â Â  (d) Revocation of license for three years for a fourth offense; and

Â Â Â Â Â  (e) Permanent revocation of the landscaping businessÂs license for a fifth offense.

Â Â Â Â Â  (5) The board shall provide by rule a process and criteria that must be met for restoration of a license that has been revoked. [Formerly 671.955]

_______________



Chapter 672

Chapter 672 Â Professional Engineers; Land Surveyors; Photogrammetrists; Geologists

2005 EDITION

ENGINEERS; MEASUREMENT TRADES; GEOLOGISTS

OCCUPATIONS AND PROFESSIONS

PROFESSIONAL ENGINEERS, LAND SURVEYORS AND PHOTOGRAMMETRISTS

(Generally)

672.002Â Â Â Â  Definitions for ORS 672.002 to 672.325

672.005Â Â Â Â  Additional definitions

672.007Â Â Â Â  Acts constituting practice of engineering, land surveying

672.020Â Â Â Â  Practice of engineering without registration prohibited; seal required

672.025Â Â Â Â  Practice of land surveying without registration prohibited; seal required

672.028Â Â Â Â  Practice of photogrammetric mapping without registration prohibited

672.045Â Â Â Â  Prohibited activities relating to practices of engineering and land surveying

672.047Â Â Â Â  Right of entry by land surveyor; compensation for damages caused; notice; removal of survey markers

672.050Â Â Â Â  Registration of supervising engineer employed by nonresident required

672.060Â Â Â Â  Exceptions to application of ORS 672.002 to 672.325

(Registration; Certificates)

672.090Â Â Â Â  Issuance of certificates by board; examinations

672.095Â Â Â Â  Applicant meeting qualifications eligible for examination; fee; certificate specifications

672.102Â Â Â Â  Qualifications for registration as engineer

672.105Â Â Â Â  Qualifications for engineering examination; rules; form of examination

672.107Â Â Â Â  Structural engineer registration for performing engineering services on significant structures; rules

672.109Â Â Â Â  Temporary permit to practice engineering; fee

672.115Â Â Â Â  Qualifications for registration as land surveyor

672.118Â Â Â Â  Qualifications for land surveying examination; rules; form of examination

672.123Â Â Â Â  Qualifications for registration as photogrammetrist

NoteÂ Â Â Â Â Â Â Â Â  Temporary alternative qualifications for registration as photogrammetrist--2005 c.445 Â§4

672.127Â Â Â Â  Temporary permit to practice photogrammetric mapping; fee

672.148Â Â Â Â  Certificate issuance to persons licensed in other jurisdictions

672.151Â Â Â Â  Notice to candidates of examination results

672.153Â Â Â Â  Registration without examination; fee

672.155Â Â Â Â  Fees

672.157Â Â Â Â  Payment of fee required before issuance of certificate

672.159Â Â Â Â  Numbering and recording of certificates

672.160Â Â Â Â  Expiration date of certificates

672.170Â Â Â Â  Renewal of certificate; increased fees for delinquent renewal

672.180Â Â Â Â  Exemption from fees for retired engineer or surveyor age 65 or over

672.190Â Â Â Â  Replacement of certificate; fee

(Discipline)

672.200Â Â Â Â  Grounds for suspension or revocation of certificate or permit or refusal to issue, restore or renew certificate or permit; grounds for reprimand

672.205Â Â Â Â  Disciplinary hearings; judicial review

672.210Â Â Â Â  Procedure for suspension or revocation of certificate, permit or enrollment; hearing; majority of board members required to take action; reinstatement

672.215Â Â Â Â  Proceedings to enjoin violations of ORS 672.002 to 672.325

(State Board)

672.240Â Â Â Â  State Board of Examiners for Engineering and Land Surveying; appointment; qualifications; officers

672.250Â Â Â Â  Term; certificate of appointment; oath; removal; vacancies

672.255Â Â Â Â  Rulemaking authority

672.300Â Â Â Â  Investigation of complaints

672.310Â Â Â Â  Investigation of identity of person claiming to be registered

(Civil Penalties)

672.325Â Â Â Â  Civil penalties

GEOLOGISTS

(Generally)

672.505Â Â Â Â  Definitions for ORS 672.505 to 672.705

672.515Â Â Â Â  Policy of ORS 672.505 to 672.705

(Certificates of Registration)

672.525Â Â Â Â  Geologist registration; public practice of geology

672.535Â Â Â Â  Exemptions from ORS 672.505 to 672.705

672.545Â Â Â Â  Practice of geology by proprietorship, partnership or corporation; employment of nonregistered geologist; practice by other professionals; practice by nonresident

672.555Â Â Â Â  Application; qualifications for certificates of registration; rules

672.565Â Â Â Â  Certification in specialty; rules; professional affairs committees

672.575Â Â Â Â  Examination

672.585Â Â Â Â  Certificate of registration; renewal; fee; replacement

672.595Â Â Â Â  Registration of persons licensed in other jurisdictions

672.605Â Â Â Â  Seal of geologist

(State Board)

672.615Â Â Â Â  State Board of Geologist Examiners; qualifications and appointment; term

672.635Â Â Â Â  Record of board proceedings; roster

672.645Â Â Â Â  Appeals filed with board; service on administrator

(Professional Conduct)

672.655Â Â Â Â  Code of professional conduct

672.665Â Â Â Â  Charges against geologist

672.675Â Â Â Â  Grounds for reprimand, suspension, revocation or refusal to renew certificate

672.685Â Â Â Â  Reissuance of revoked certificate

(Civil Penalties)

672.690Â Â Â Â  Civil penalties

(Miscellaneous)

672.695Â Â Â Â  Public agencies required to contract with or for registered geologist

672.705Â Â Â Â  Fees

CRIMINAL PENALTIES

672.991Â Â Â Â  Penalties

PROFESSIONAL ENGINEERS, LAND SURVEYORS AND PHOTOGRAMMETRISTS

(Generally)

Â Â Â Â Â  672.002 Definitions for ORS 672.002 to 672.325. As used in ORS 672.002 to 672.325, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (2) ÂEngineer,Â Âlicensed engineer,Â Âprofessional engineer,Â Âregistered engineerÂ or Âregistered professional engineerÂ means a person who is registered in this state and holds a valid certificate to practice engineering in this state as provided under ORS 672.002 to 672.325.

Â Â Â Â Â  (3) ÂEngineering internÂ means a person enrolled by the board as having passed an examination in the fundamental engineering subjects.

Â Â Â Â Â  (4) ÂGeodetic surveyÂ means a determination of the size and shape of the earth or the position of any point on the earth.

Â Â Â Â Â  (5) ÂLand surveyor,Â Âsurveyor,Â Âlicensed surveyor,Â Âprofessional surveyor,Â Âprofessional land surveyor,Â Âregistered land surveyorÂ or Âregistered professional land surveyorÂ means a person who is registered in this state and holds a valid certificate to practice surveying in this state as provided by ORS 672.002 to 672.325.

Â Â Â Â Â  (6) ÂLand surveying internÂ means a person enrolled by the board as having passed an examination in the fundamental land surveying subjects.

Â Â Â Â Â  (7) ÂPhotogrammetric mappingÂ means an evaluating and measuring of land that is limited to the determination of the topography, area, contours and location of planimetric features, by using photogrammetric methods or similar remote sensing technology, including but not limited to using existing ground control points incidental to the photogrammetric or remote sensing mapping process.

Â Â Â Â Â  (8) ÂPhotogrammetristÂ means a person registered with the board and holding a valid certificate to practice photogrammetric mapping.

Â Â Â Â Â  (9) ÂResponsible chargeÂ means to have supervision and control of:

Â Â Â Â Â  (a) The engineering design of works with responsibility for design decisions; or

Â Â Â Â Â  (b) Land surveying work for the purpose of ensuring conformance to the relevant requirements of law and sound surveying practice.

Â Â Â Â Â  (10) ÂSupervision and controlÂ means establishing the nature of, directing and guiding the preparation of, and approving the work product and accepting responsibility that the work product is in conformance with standards of professional practice. [1971 c.751 Â§1; 1983 c.614 Â§1; 1995 c.33 Â§1; 1997 c.210 Â§1; 2005 c.22 Â§475; 2005 c.445 Â§6]

Â Â Â Â Â  672.005 Additional definitions. As used in ORS 672.002 to 672.325, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPractice of engineeringÂ or Âpractice of professional engineeringÂ means doing any of the following:

Â Â Â Â Â  (a) Performing any professional service or creative work requiring engineering education, training and experience.

Â Â Â Â Â  (b) Applying special knowledge of the mathematical, physical and engineering sciences to such professional services or creative work as consultation, investigation, testimony, evaluation, planning, design and services during construction, manufacture or fabrication for the purpose of ensuring compliance with specifications and design, in connection with any public or private utilities, structures, buildings, machines, equipment, processes, works or projects.

Â Â Â Â Â  (c) Surveying to determine area or topography.

Â Â Â Â Â  (d) Surveying to establish lines, grades or elevations, or to determine or estimate quantities of materials required, removed or in place.

Â Â Â Â Â  (e) Surveying required for design and construction layout of engineering and architectural infrastructure.

Â Â Â Â Â  (f) Performing photogrammetric mapping.

Â Â Â Â Â  (2) ÂPractice of land surveyingÂ means doing any of the following:

Â Â Â Â Â  (a) Providing or offering to provide professional services that apply mathematics, geodesy and other sciences and involve:

Â Â Â Â Â  (A) The making of geometric measurements and gathering of related information pertaining to:

Â Â Â Â Â  (i) The physical or legal features of the earth;

Â Â Â Â Â  (ii) Improvements on the earth; or

Â Â Â Â Â  (iii) The space above or below the earth; or

Â Â Â Â Â  (B) The development of measurements and information described in subparagraph (A) of this paragraph into graphics, data, maps, plans, reports, descriptions, projects or other survey products.

Â Â Â Â Â  (b) Performing geodetic surveys.

Â Â Â Â Â  (c) Establishing, reestablishing or replacing boundaries or geodetic control monuments or reference points.

Â Â Â Â Â  (d) Locating, relocating, establishing, reestablishing or retracing any property lines or boundaries for any tract of land, road right-of-way or easement.

Â Â Â Â Â  (e) Making any survey for the division or subdivision of a tract of land or for the consolidation of tracts of land.

Â Â Â Â Â  (f) Locating and laying out alignments, positions or elevations for the construction of fixed works.

Â Â Â Â Â  (g) Performing or offering to perform any investigation, interpretation or evaluation of, or any consultation or testimony about, any of the services described in paragraphs (a) to (f) of this subsection.

Â Â Â Â Â  (h) Collecting, preparing, manipulating or modifying data related to activities described in paragraphs (a) to (f) of this subsection, other than acting as a scrivener.

Â Â Â Â Â  (i) Performing photogrammetric mapping.

Â Â Â Â Â  (j) Making surveys that involve horizontal or vertical mapping control or geodetic control. [1971 c.751 Â§2; 1973 c.531 Â§1; 1977 c.620 Â§1; 1981 c.143 Â§2; 1991 c.339 Â§5; 1997 c.210 Â§2; 2005 c.445 Â§7]

Â Â Â Â Â  672.007 Acts constituting practice of engineering, land surveying. (1) Within the meaning of ORS 672.002 to 672.325, a person shall be considered practicing or offering to practice engineering who:

Â Â Â Â Â  (a) By verbal claim, sign, advertisement, letterhead, card or in any other way implies that the person is or purports to be a registered professional engineer;

Â Â Â Â Â  (b) Through the use of some other title implies that the person is an engineer or a registered professional engineer; or

Â Â Â Â Â  (c) Purports to be able to perform, or who does perform, any service or work that is defined by ORS 672.005 as the practice of engineering.

Â Â Â Â Â  (2) Within the meaning of ORS 672.002 to 672.325, a person is practicing or offering to practice land surveying who:

Â Â Â Â Â  (a) By verbal claim, sign, advertisement, letterhead, card or in any other way implies that the person is or purports to be a land surveyor;

Â Â Â Â Â  (b) Through the use of some other title implies that the person is a land surveyor; or

Â Â Â Â Â  (c) Purports to be able to perform, or who does perform, any land surveying service or work or any other service that is defined by ORS 672.005 as the practice of land surveying. [1971 c.751 Â§3; 1981 c.143 Â§3; 2003 c.14 Â§427]

Â Â Â Â Â  672.010 [Amended by 1959 c.336 Â§1; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.020 Practice of engineering without registration prohibited; seal required. (1) In order to safeguard life, health and property, no person shall practice or offer to practice engineering in this state unless the person is registered and has a valid certificate to practice engineering issued under ORS 672.002 to 672.325.

Â Â Â Â Â  (2) Each registered professional engineer shall, upon registration, obtain a seal of the design authorized by the State Board of Examiners for Engineering and Land Surveying. Every final document including drawings, specifications, designs, reports, narratives, maps and plans issued by a registrant shall be stamped with the seal and signed by the registrant. The signature and stamp of a registrant constitute a certification that the document was prepared by the registrant or under the supervision and control of the registrant. [Amended by 1971 c.751 Â§6; 1995 c.33 Â§2; 1995 c.79 Â§339; 1997 c.210 Â§3]

Â Â Â Â Â  672.025 Practice of land surveying without registration prohibited; seal required. (1) No person shall practice land surveying in this state unless the person is registered and has a valid certificate to practice land surveying issued under ORS 672.002 to 672.325.

Â Â Â Â Â  (2) Every registered professional land surveyor shall, upon registration, obtain a seal of the design authorized by the State Board of Examiners for Engineering and Land Surveying. Every final document including drawings, specifications, designs, reports, narratives, maps and plans issued by a registrant shall be stamped with the seal of and signed by the registrant. The signature and stamp of a registrant constitute a certification that the document was prepared by the registrant or under the registrantÂs supervision and control.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 672.005 (1), a registered professional engineer not also registered as a professional land surveyor shall not establish, reestablish or restore land boundaries, corners or monuments between lands not held in common ownership or intended for conveyance. [Formerly 672.420; 1977 c.620 Â§2; 1979 c.817 Â§1; 1981 c.159 Â§1; 1995 c.33 Â§3; 1997 c.210 Â§4]

Â Â Â Â Â  672.027 [1985 c.418 Â§2; repealed by 1991 c.67 Â§177]

Â Â Â Â Â  672.028 Practice of photogrammetric mapping without registration prohibited. (1) A person may not practice photogrammetric mapping in this state unless the person is registered and has a valid certificate to practice land surveying, engineering or photogrammetric mapping issued under ORS 672.002 to 672.325.

Â Â Â Â Â  (2) A photogrammetrist may perform services defined as photogrammetric mapping under ORS 672.002. A photogrammetrist may not engage or offer to engage in an act constituting the practice of land surveying other than photogrammetric mapping. [2005 c.445 Â§2]

Â Â Â Â Â  672.030 [Amended by 1971 c.751 Â§9; 1979 c.681 Â§1; repealed by 1983 c.614 Â§4]

Â Â Â Â Â  672.035 [1971 c.751 Â§10; repealed by 1983 c.614 Â§4]

Â Â Â Â Â  672.040 [Amended by 1959 c.336 Â§13; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.045 Prohibited activities relating to practices of engineering and land surveying. A person shall not:

Â Â Â Â Â  (1) Engage in the practice of engineering or land surveying without having a valid certificate or permit to so practice issued in accordance with ORS 672.002 to 672.325.

Â Â Â Â Â  (2) Falsely represent, by any means, that the person is authorized to practice engineering or land surveying.

Â Â Â Â Â  (3) Present or attempt to use the certificate or permit of another or the seal of another.

Â Â Â Â Â  (4) Attempt to use an expired or revoked certificate or permit.

Â Â Â Â Â  (5) Falsely impersonate any registrant of like or different name.

Â Â Â Â Â  (6) Practice engineering or land surveying when not qualified.

Â Â Â Â Â  (7) Buy, sell or fraudulently obtain any certificate or permit required by this chapter.

Â Â Â Â Â  (8) Aid or abet the buying, selling or fraudulently obtaining of any certificate or permit required by ORS 672.002 to 672.325.

Â Â Â Â Â  (9) Engage in the practice of engineering or land surveying under cover of a certificate or permit obtained or issued fraudulently or unlawfully or under fraudulent representations or mistake of fact in a material regard.

Â Â Â Â Â  (10) Give any false or forged evidence of any kind to the State Board of Examiners for Engineering and Land Surveying or to any member thereof in obtaining or attempting to obtain a certificate or permit required by ORS 672.002 to 672.325. [1971 c.751 Â§36]

Â Â Â Â Â  672.047 Right of entry by land surveyor; compensation for damages caused; notice; removal of survey markers. (1) Subject to subsection (4) of this section, a registered professional land surveyor, or any employee or agent of the surveyor, may enter on foot, where practicable, upon any land for the purpose of surveying or performing any survey work and may establish permanent survey monuments as allowed by rule of the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (2) Any person exercising the right of entry granted under subsection (1) of this section shall do so with no unnecessary damage to the land entered upon. Damages to trees, shrubs and other vegetation intentionally caused by the surveyor shall be subject to compensation and penalties as provided in ORS 105.810. The surveyor shall compensate the landowner for all other actual monetary damages, or $100, whichever is greater. Actual monetary damages may include but are not limited to all costs in time, labor and materials incurred by the property owner to return the property to the condition it was in prior to the damage.

Â Â Â Â Â  (3) If a request is made in writing in a timely manner, a copy of the survey shall be provided in a timely manner to any landowner who owns property that is outside an urban growth boundary and is affected by subsection (4) of this section.

Â Â Â Â Â  (4) A registered professional land surveyor, or any employee or agent of the surveyor, shall not enter upon or establish any permanent survey monument upon any land without first attempting to provide notice to the landowner or occupant of the property in person. When the landowner or occupant is not available, written notice shall be posted in a conspicuous place where it is most likely to be seen. The posted notice shall give the professional land surveyorÂs name, address, telephone number, purpose, availability of the survey and the presence of any temporary or permanent monuments or other markers left on the property.

Â Â Â Â Â  (5) A registered professional land surveyor, or any employee or agent of the surveyor, who enters land as allowed under this section is owed no greater duty of care than that owed by a landowner to a trespasser.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsection (1) of this section, a registered professional land surveyor, or any employee or agent of the surveyor, may use a vehicle to enter upon land provided that the vehicle remains on existing roadways where practicable.

Â Â Â Â Â  (7) The surveyor shall remove all flagging, stakes and other temporary materials that are above ground if leaving them in place creates an unreasonable risk of harm to persons or property. Except for forestland as defined in ORS 527.620, the surveyor shall remove all temporary above ground materials within 60 days of placement unless written authorization to leave the materials in place is received from the landowner or occupant. [1995 c.382 Â§13; 1997 c.743 Â§1]

Â Â Â Â Â  672.050 Registration of supervising engineer employed by nonresident required. Any engineer in responsible charge of engineering works by reason of which the public health and safety is involved, employed by a nonresident engineer, shall be registered as a professional engineer as provided by ORS 672.002 to 672.325. [Amended by 1971 c.751 Â§5]

Â Â Â Â Â  672.060 Exceptions to application of ORS 672.002 to 672.325. ORS 672.002 to 672.325 do not apply to:

Â Â Â Â Â  (1) A registered architect practicing architecture.

Â Â Â Â Â  (2) A registered environmental health specialist or registered environmental health specialist trainee working under the supervision of a registered environmental health specialist practicing environmental sanitation, or a registered waste water specialist or registered waste water specialist trainee working under the supervision of a registered waste water specialist practicing waste water sanitation.

Â Â Â Â Â  (3) A person working as an employee or a subordinate of a registered professional engineer if:

Â Â Â Â Â  (a) The work of the person does not include final engineering designs or decisions;

Â Â Â Â Â  (b) The work of the person is done under the supervision and control of and is verified by a registered professional engineer; and

Â Â Â Â Â  (c) The person does not purport to be an engineer or registered professional engineer by any verbal claim, sign, advertisement, letterhead, card or title.

Â Â Â Â Â  (4) A person practicing land surveying under the supervision of a registered professional land surveyor or registered professional engineer. The exemption in this subsection does not allow an engineer to supervise a land surveying activity the engineer could not personally perform under ORS 672.025.

Â Â Â Â Â  (5) An individual, firm, partnership or corporation practicing engineering or land surveying:

Â Â Â Â Â  (a) On property owned or leased by the individual, firm, partnership or corporation, or on property in which the individual, firm, partnership or corporation has an interest, estate or possessory right; and

Â Â Â Â Â  (b) That affects exclusively the property or interests of the individual, firm, partnership or corporation, unless the safety or health of the public, including employees and visitors, is involved.

Â Â Â Â Â  (6) The performance of engineering work by a person, firm or corporation, or by full-time employees thereof, provided:

Â Â Â Â Â  (a) The work is in connection with or incidental to the operations of the persons, firms or corporations; and

Â Â Â Â Â  (b) The engineering work is not offered directly to the public.

Â Â Â Â Â  (7) A person executing engineering work designed by a professional engineer or supervising the construction of engineering work as a foreman or superintendent.

Â Â Â Â Â  (8) A landowner performing land surveying within the boundaries of the landownerÂs land or the landownerÂs regular employee performing land surveying services as part of the employeeÂs official duties within the boundaries of the land of the employer.

Â Â Â Â Â  (9) An individual, firm, partnership or corporation offering to practice engineering or land surveying if:

Â Â Â Â Â  (a) The individual, firm, partnership or corporation holds a certificate of registration to engage in the practice of professional engineering or land surveying issued by the proper authority of any other state, a territory or possession of the United States, or a foreign country; and

Â Â Â Â Â  (b) The offer includes a written statement that the offeror is not registered to practice engineering or land surveying in the State of Oregon, but will comply with ORS 672.002 to 672.325 by having a person holding a valid certificate of registration in this state in responsible charge of the work prior to performing any engineering or land surveying work within this state.

Â Â Â Â Â  (10) A person making plans or specifications for, or supervising the erection, enlargement or alteration of, a building, or an appurtenance thereto, if the building is to be used for a single family residential dwelling or farm building or is a structure used in connection with or auxiliary to a single family residential dwelling or farm building, including but not limited to a three-car garage, barn or shed or a shelter used for the housing of domestic animals or livestock. ORS 672.002 to 672.325 do not prevent a person from making plans or specifications for, or supervising the erection, enlargement or alteration of, a building, or an appurtenance thereto, if the building has a ground area of 4,000 square feet or less and is not more than 20 feet in height from the top surface of lowest flooring to the highest interior overhead finish of the structure.

Â Â Â Â Â  (11) A construction contractor licensed under ORS chapter 701 that offers services constituting the practice of engineering if:

Â Â Â Â Â  (a) The services are appurtenant to construction services to be provided by the contractor;

Â Â Â Â Â  (b) The services constituting the practice of engineering are performed by an engineer or engineers registered under ORS 672.002 to 672.325; and

Â Â Â Â Â  (c) The offer by the construction contractor discloses in writing that the contractor is not an engineer and identifies the registered engineer or engineers that will perform the services constituting the practice of engineering.

Â Â Â Â Â  (12) A person transcribing existing georeferenced data into a Geographic Information System or Land Information System format by manual or electronic means, and the maintenance of that data, if the data are clearly not intended to indicate the authoritative location of property boundaries, the precise shape or contour of the earth or the precise location of fixed works of humans.

Â Â Â Â Â  (13) A person carrying out activities under ORS 306.125 or 308.245. This exemption applies to the transcription of tax maps, zoning maps and other public data records into Geographic Information System or Land Information System formatted cadastre and the maintenance of those cadastre, if:

Â Â Â Â Â  (a) The data are not modified for other than graphical purposes; and

Â Â Â Â Â  (b) The data are clearly not intended to authoritatively represent property boundaries.

Â Â Â Â Â  (14) A person preparing maps or compiling databases depicting the distribution of natural or cultural resources, features or phenomena, if the maps or data are not intended to indicate the authoritative location of property boundaries, the precise shape or contour of the earth or the precise location of fixed works by humans.

Â Â Â Â Â  (15) A federal agency or its contractors, in the preparation of military maps, quadrangle topographic maps, satellite imagery or other maps or images that do not define real property boundaries.

Â Â Â Â Â  (16) A federal agency or its contractors, in the preparation or transcription of documents or databases into a Geographical Information System or Land Information System format, including but not limited to the preparation or transcription of federal census and other demographic data.

Â Â Â Â Â  (17) A law enforcement agency or its contractors, in the preparation of documents or maps for traffic accidents, crime scenes or similar purposes depicting physical features or events or generating or using georeferenced data involving crime statistics or criminal activities.

Â Â Â Â Â  (18) A peace officer, as defined in ORS 161.015, or a fire service professional, as defined in ORS 181.610, conducting, reporting on or testifying about or otherwise performing duties regarding an official investigation.

Â Â Â Â Â  (19) A person creating general maps prepared for private firms or governmental agencies:

Â Â Â Â Â  (a) For use as guides to motorists, boaters, aviators or pedestrians;

Â Â Â Â Â  (b) For publication in a gazetteer or an atlas as an educational tool or reference publication;

Â Â Â Â Â  (c) For use in the curriculum of any course of study;

Â Â Â Â Â  (d) If produced by any electronic or print media, for use as an illustrative guide to the geographic location of any event; or

Â Â Â Â Â  (e) If prepared for conversational or illustrative purposes, including but not limited to for use as advertising material or user guides. [Amended by 1971 c.751 Â§4; 1981 c.143 Â§4; 1981 c.159 Â§2; 1983 c.614 Â§2; 1995 c.572 Â§22; 1997 c.210 Â§5; 1999 c.830 Â§1; 2001 c.362 Â§2; 2003 c.547 Â§117; 2005 c.445 Â§8]

Â Â Â Â Â  672.070 [Amended by 1959 c.336 Â§2; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.080 [Repealed by 1959 c.336 Â§3 (672.081 enacted in lieu of 672.080)]

Â Â Â Â Â  672.081 [1959 c.336 Â§4 (enacted in lieu of 672.080); repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.083 [1959 c.336 Â§6; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.085 [1959 c.336 Â§7; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.087 [1959 c.336 Â§8; repealed by 1971 c.751 Â§39]

(Registration; Certificates)

Â Â Â Â Â  672.090 Issuance of certificates by board; examinations. (1) The State Board of Examiners for Engineering and Land Surveying shall issue certificates of registration as provided by ORS 672.002 to 672.325. All certificates shall be signed by the president and secretary of the board and issued under the seal of the board. The board shall prescribe and furnish forms for applications for examinations and for certificates and permits.

Â Â Â Â Â  (2) Examinations shall be held at such times and at such places in each year as the board shall determine. The scope of the examinations and the methods of procedure shall be prescribed by the board. Examinations for registration may be written or oral, or both. [Amended by 1971 c.751 Â§26(2), (3); 1975 c.429 Â§9; 1981 c.143 Â§5; 1991 c.221 Â§1; 1997 c.210 Â§6]

Â Â Â Â Â  672.092 [1995 c.68 Â§6; renumbered 672.102 in 2005]

Â Â Â Â Â  672.094 [1995 c.68 Â§10; renumbered 672.115 in 2005]

Â Â Â Â Â  672.095 Applicant meeting qualifications eligible for examination; fee; certificate specifications. (1) If an applicant has the qualifications for examination prescribed by the State Board of Examiners for Engineering and Land Surveying under ORS 672.255, upon payment of the required examination fee, the board shall examine the applicant for registration on qualifications to practice engineering or land surveying.

Â Â Â Â Â  (2) The board shall specify on the certificate to practice, when issued to the applicant, the branch or branches of engineering in which the applicant is especially qualified. [1971 c.751 Â§11; 1981 c.143 Â§6]

Â Â Â Â Â  672.097 [1995 c.68 Â§3; renumbered 672.105 in 2005]

Â Â Â Â Â  672.099 [1995 c.68 Â§7; renumbered 672.118 in 2005]

Â Â Â Â Â  672.100 [Amended by 1971 c.751 Â§12; 1981 c.143 Â§7; renumbered 672.151 in 2005]

Â Â Â Â Â  672.102 Qualifications for registration as engineer. As minimum evidence of qualification for registration as a professional engineer, an applicant shall:

Â Â Â Â Â  (1) Successfully pass the fundamentals in engineering examination;

Â Â Â Â Â  (2) Successfully pass a practical engineerÂs examination as may be prescribed by the State Board of Examiners for Engineering and Land Surveying; and

Â Â Â Â Â  (3) Have a work record of four years or more of active practice in engineering work satisfactory to the board. [Formerly 672.092]

Â Â Â Â Â  672.105 Qualifications for engineering examination; rules; form of examination. (1) As minimum evidence of qualification for the fundamentals in engineering examination, an applicant shall provide evidence of graduation in an approved engineering curriculum of four years or more from a school or college approved by the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the board shall adopt rules to consider an applicantÂs work experience, education or other relevant factors, in lieu of a degree in engineering as qualification for the fundamentals in engineering examination.

Â Â Â Â Â  (3) The fundamentals in engineering examination shall be prescribed by the board and shall be devoted to basic engineering subjects. The examination shall be written or written and oral. [Formerly 672.097]

Â Â Â Â Â  672.107 Structural engineer registration for performing engineering services on significant structures; rules. (1) For purposes of this section:

Â Â Â Â Â  (a) ÂSignificant structureÂ means:

Â Â Â Â Â  (A) Hazardous facilities and special occupancy structures, as defined in ORS 455.447;

Â Â Â Â Â  (B) Essential facilities, as defined in ORS 455.447, that have a ground area of more than 4,000 square feet or are more than 20 feet in height;

Â Â Â Â Â  (C) Structures that the Director of the Department of Consumer and Business Services determines to have irregular features; and

Â Â Â Â Â  (D) Buildings that are customarily occupied by human beings and are more than four stories or 45 feet above average ground level.

Â Â Â Â Â  (b) ÂSignificant structureÂ does not mean:

Â Â Â Â Â  (A) One-family and two-family dwellings and accompanying accessory structures;

Â Â Â Â Â  (B) Agricultural buildings or equine facilities, both as defined in ORS 455.315; or

Â Â Â Â Â  (C) Buildings located on lands exempt from Department of Consumer and Business Services enforcement of building code regulations.

Â Â Â Â Â  (2) Consistent with ORS 672.255, the State Board of Examiners for Engineering and Land Surveying shall adopt rules establishing standards of competence in structural engineering analysis and design relating to seismic influence.

Â Â Â Â Â  (3) An engineer may not provide engineering services for significant structures unless the engineer possesses a valid professional structural engineer certificate of registration issued by the board. [Formerly 672.129]

Â Â Â Â Â  672.109 Temporary permit to practice engineering; fee. (1) Upon payment of the required fee, the State Board of Examiners for Engineering and Land Surveying may without examination issue a temporary permit to a person to practice engineering in this state for a period not to exceed six months. A temporary permit may only be issued if the person has made application for registration and, in the judgment of the board, has the other necessary qualifications for registration under ORS 672.002 to 672.325.

Â Â Â Â Â  (2) A temporary permit to practice engineering may be issued only once to a person and may only be issued to a person authorized to practice engineering in another state, territory or possession of the United States, the District of Columbia or a foreign country if the standards for such authorization are equivalent to those in Oregon, as determined by the board. [Formerly 672.135]

Â Â Â Â Â  672.110 [Amended by 1971 c.751 Â§13; renumbered 672.159 in 2005]

Â Â Â Â Â  672.115 Qualifications for registration as land surveyor. As minimum evidence of qualification for registration as a professional land surveyor, an applicant shall:

Â Â Â Â Â  (1) Successfully pass the fundamentals in land surveying examination;

Â Â Â Â Â  (2) Successfully pass a professional land surveyorÂs examination as may be prescribed by the State Board of Examiners for Engineering and Land Surveying; and

Â Â Â Â Â  (3) Have a work record of four or more years of active practice in land surveying work satisfactory to the board. [Formerly 672.094]

Â Â Â Â Â  672.118 Qualifications for land surveying examination; rules; form of examination. (1) As minimum evidence of qualification for the fundamentals examination in land surveying, an applicant shall provide evidence of graduation in an approved land surveying curriculum of four years or more from a school or college approved by the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the board shall adopt rules to consider an applicantÂs work experience, or other relevant factors, in lieu of a degree in land surveying as qualification for the fundamentals in land surveying examination.

Â Â Â Â Â  (3) The fundamentals in land surveying examination shall be prescribed by the board and shall be devoted to basic land surveying subjects. The examination shall be written, or written and oral. [Formerly 672.099]

Â Â Â Â Â  672.120 [Amended by 1959 c.336 Â§11; 1971 c.751 Â§14; renumbered 672.157 in 2005]

Â Â Â Â Â  672.123 Qualifications for registration as photogrammetrist. To qualify for a certificate of registration as a photogrammetrist, a person must:

Â Â Â Â Â  (1) Pass the fundamentals of land surveying examination;

Â Â Â Â Â  (2) Pass a professional photogrammetric mapping examination administered by the State Board of Examiners for Engineering and Land Surveying; and

Â Â Â Â Â  (3) Have four or more years of experience acceptable to the board as an active practitioner of photogrammetric mapping. [2005 c.445 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 445, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. Temporary alternative qualifications for registration as photogrammetrist. Notwithstanding the qualifications required under section 3 of this 2005 Act [672.123], the State Board of Examiners for Engineering and Land Surveying may issue a certificate of registration as a photogrammetrist to an applicant without an examination if the applicant:

Â Â Â Â Â  (1)(a) Has eight or more years of experience as a practitioner of photogrammetric mapping; or

Â Â Â Â Â  (b) Has eight or more years of experience in responsible charge of photogrammetric mapping projects meeting:

Â Â Â Â Â  (A) The Federal Geographic Data Committee positioning accuracy and metadata standards in effect on the effective date of this 2005 Act [January 1, 2006];

Â Â Â Â Â  (B) A later version of the standards described in subparagraph (A) of this paragraph, recognized by the board by rule; or

Â Â Â Â Â  (C) Other standards of the committee, recognized by the board by rule;

Â Â Â Â Â  (2) Meets any additional professional qualifications established by the board by rule;

Â Â Â Â Â  (3) Pays a fee established by the board by rule for the issuance of a photogrammetrist certificate without examination; and

Â Â Â Â Â  (4) Submits the application no later than January 1, 2008. [2005 c.445 Â§4]

Â Â Â Â Â  672.125 [1971 c.751 Â§19; 1981 c.143 Â§8; 1991 c.221 Â§2; renumbered 672.148 in 2005]

Â Â Â Â Â  672.127 Temporary permit to practice photogrammetric mapping; fee. The State Board of Examiners for Engineering and Land Surveying may issue a temporary permit to a person to practice photogrammetric mapping in this state, without an examination, for a period not to exceed six months. The board may not issue a temporary permit to the person more than once. The board may issue the temporary permit only if the person:

Â Â Â Â Â  (1) Pays the appropriate fee;

Â Â Â Â Â  (2) Is an applicant for registration under ORS 672.002 to 672.325;

Â Â Â Â Â  (3) Has, in the judgment of the board, met all qualifications for registration under ORS 672.002 to 672.325 other than passing an examination; and

Â Â Â Â Â  (4) Is authorized to practice photogrammetric mapping in another jurisdiction in the United States or a foreign country, by a jurisdiction having authorization standards that the board considers equivalent to the standards for practicing photogrammetric mapping in this state. [2005 c.445 Â§5a]

Â Â Â Â Â  672.129 [1999 c.744 Â§2; 2003 c.74 Â§2; 2005 c.144 Â§1; renumbered 672.107 in 2005]

Â Â Â Â Â  672.130 [Amended by 1953 c.98 Â§1; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.135 [1971 c.751 Â§18; 1997 c.41 Â§1; renumbered 672.109 in 2005]

Â Â Â Â Â  672.140 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.145 [1971 c.751 Â§8; 1979 c.495 Â§1; repealed by 1991 c.221 Â§6]

Â Â Â Â Â  672.148 Certificate issuance to persons licensed in other jurisdictions. (1) The State Board of Examiners for Engineering and Land Surveying, without examination, may issue a certificate of registration to practice engineering to an applicant who:

Â Â Â Â Â  (a) Pays the required fee;

Â Â Â Â Â  (b) Meets the other necessary qualifications for registration under ORS 672.002 to 672.325;

Â Â Â Â Â  (c) Holds a certificate of registration to engage in the practice of professional engineering, issued by the proper authority of a state, territory or possession of the United States, the District of Columbia or a foreign country; and

Â Â Â Â Â  (d) Was issued the certificate of registration by the other authority under requirements for certification that were substantially equivalent to the requirements provided in this state at the time of issue.

Â Â Â Â Â  (2) The board may refuse to certify an applicant who has been found to have violated ethical or professional standards by a court or administrative body in another state for committing or omitting acts which, if committed or omitted in this state, would be a violation of ethical or professional standards established pursuant to ORS 672.002 to 672.325.

Â Â Â Â Â  (3) The board may issue a certificate of registration to practice land surveying to an applicant who:

Â Â Â Â Â  (a) Pays the required fee;

Â Â Â Â Â  (b) Meets the other necessary qualifications for registration under ORS 672.002 to 672.325;

Â Â Â Â Â  (c) Holds a certificate of registration to engage in the practice of land surveying, issued by the proper authority of a state, territory or possession of the United States, the District of Columbia or a foreign country;

Â Â Â Â Â  (d) Was issued the certificate of registration by the other authority under requirements for certification that were substantially equivalent to the requirements provided in this state at the time of issue as determined by the board; and

Â Â Â Â Â  (e) Satisfactorily passes an examination covering questions on laws, procedures and practices pertaining to practice in this state. [Formerly 672.125]

Â Â Â Â Â  672.150 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.151 Notice to candidates of examination results. As soon as practicable after the close of each examination, the secretary of the State Board of Examiners for Engineering and Land Surveying shall notify each candidate of the result of the candidateÂs examination. [Formerly 672.100]

Â Â Â Â Â  672.153 Registration without examination; fee. If the State Board of Examiners for Engineering and Land Surveying specifies a new branch of engineering or land surveying for examination and registration under ORS 672.002 to 672.325, the board may issue a certificate to an individual in the new branch without examination if the individual:

Â Â Â Â Â  (1) Is a registered professional engineer, if the new branch is a branch of engineering;

Â Â Â Â Â  (2) Is a registered engineer or land surveyor if the new branch is a branch of land surveying;

Â Â Â Â Â  (3) Establishes to the satisfaction of the board that the person has four yearsÂ experience in the new branch specified by the board;

Â Â Â Â Â  (4) Pays the fee established under ORS 672.155 for certification in a newly established branch, without examination, based on experience; and

Â Â Â Â Â  (5) Submits an application to the board for issuance of the certificate in the new branch within one year after the date the board first gives an examination in the new branch. [2005 c.445 Â§5]

Â Â Â Â Â  672.155 Fees. The State Board of Examiners for Engineering and Land Surveying shall establish fees by rule, including but not limited to fees for the following:

Â Â Â Â Â  (1) Examination in the fundamentals of engineering.

Â Â Â Â Â  (2) Examination for registration as a registered professional engineer.

Â Â Â Â Â  (3) Examination in the fundamentals of land surveying.

Â Â Â Â Â  (4) Reexamination in any portion of the land surveyorÂs examination, if required.

Â Â Â Â Â  (5) Examination for registration as registered professional land surveyor.

Â Â Â Â Â  (6) Issuance or renewal of a registered professional land surveyor certificate.

Â Â Â Â Â  (7) Issuance or renewal of a registered professional engineer certificate.

Â Â Â Â Â  (8) Issuance or renewal of a registered photogrammetrist certificate.

Â Â Â Â Â  (9) Registration of nonresident engineer without examination under ORS 672.148.

Â Â Â Â Â  (10) Registration of a nonresident land surveyor under ORS 672.148.

Â Â Â Â Â  (11) Issuance of a temporary permit under ORS 672.109 or 672.127.

Â Â Â Â Â  (12) Reissuance of a lost or mutilated certificate.

Â Â Â Â Â  (13) Issuance of a certificate of registration, without examination, based on experience in a branch of engineering or land surveying newly established by the board under ORS 672.255. [1971 c.751 Â§34; 1975 c.429 Â§10; 1979 c.495 Â§2; 1979 c.681 Â§2a; 1981 c.556 Â§2; 1983 c.614 Â§3; 1991 c.221 Â§4; 1991 c.703 Â§18; 1997 c.643 Â§19; 2005 c.445 Â§9]

Â Â Â Â Â  672.157 Payment of fee required before issuance of certificate. Upon receipt of the required fee the State Board of Examiners for Engineering and Land Surveying shall issue to any applicant who has been certified as having passed an examination for registration a certificate. [Formerly 672.120]

Â Â Â Â Â  672.159 Numbering and recording of certificates. Each certificate issued by the State Board of Examiners for Engineering and Land Surveying shall be numbered. A record of each certificate issued, and the number, shall be entered in the records of the board. [Formerly 672.110]

Â Â Â Â Â  672.160 Expiration date of certificates. (1) Except as provided by subsection (2) of this section, all certificates expire one year after the date of their issue or renewal and become invalid on that date unless renewed. The State Board of Examiners for Engineering and Land Surveying may vary the dates of certificate renewal by giving to the applicant written notice of the renewal date being assigned and by making prorated adjustments in the renewal fee.

Â Â Â Â Â  (2) The board may vary periods of certificate renewal or periods for registration to provide for renewal and payment of fees either every year or every two years. If the board changes the renewal period it will provide written notice to certificate holders and registrants. [Amended by 1959 c.336 Â§12; 1971 c.751 Â§15; 1975 c.429 Â§11; 1977 c.873 Â§4; 1979 c.495 Â§3; 1995 c.33 Â§4; 1999 c.59 Â§200]

Â Â Â Â Â  672.170 Renewal of certificate; increased fees for delinquent renewal. (1) Renewal of a certificate may be effected at any time prior to the renewal date by paying the required renewal fee to the secretary of the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, the failure of a registrant to renew the certificate before the renewal date does not deprive the registrant of the right of renewal thereafter.

Â Â Â Â Â  (3) The amount to be paid for the renewal of a certificate after the renewal date shall be the renewal fee plus a late-payment charge.

Â Â Â Â Â  (4) No certificate shall be renewed that has been delinquent for more than five years. [Amended by 1967 c.401 Â§5; 1971 c.751 Â§16; 1973 c.832 Â§36; 1975 c.429 Â§12; 1995 c.33 Â§5; 1997 c.643 Â§20]

Â Â Â Â Â  672.180 Exemption from fees for retired engineer or surveyor age 65 or over. A registered professional engineer or a registered professional land surveyor who has reached the age of 65 years and has retired from the active practice of engineering or land surveying may, upon application and at the discretion of the State Board of Examiners for Engineering and Land Surveying, be exempted from payment of annual renewal fees thereafter. [Amended by 1971 c.751 Â§17]

Â Â Â Â Â  672.190 Replacement of certificate; fee. A new certificate to replace any certificate lost, destroyed or mutilated may be issued, subject to the rules and regulations of the State Board of Examiners for Engineering and Land Surveying, upon payment of the required fee. [Amended by 1971 c.751 Â§20]

(Discipline)

Â Â Â Â Â  672.200 Grounds for suspension or revocation of certificate or permit or refusal to issue, restore or renew certificate or permit; grounds for reprimand. The State Board of Examiners for Engineering and Land Surveying may refuse to issue, restore or renew, or may suspend or revoke a certificate or permit, or reprimand any person enrolled as an intern or holding a certificate or permit:

Â Â Â Â Â  (1) For violation of any provision of ORS 672.045;

Â Â Â Â Â  (2) For gross negligence, negligence or incompetence in the practice of engineering or land surveying;

Â Â Â Â Â  (3) For conviction of a felony, or of a misdemeanor involving the practice of engineering or the practice of land surveying; or

Â Â Â Â Â  (4) For any violation of the rules of professional conduct prescribed by the board. [Amended by 1971 c.751 Â§21; 1981 c.143 Â§9; 1991 c.221 Â§3; 1995 c.33 Â§6]

Â Â Â Â Â  672.205 Disciplinary hearings; judicial review. (1) The State Board of Examiners for Engineering and Land Surveying shall accord opportunity for hearing as provided in ORS chapter 183, when the board proposes to:

Â Â Â Â Â  (a) Refuse to issue or renew a certificate of registration or enrollment;

Â Â Â Â Â  (b) Revoke or suspend a certificate of registration or enrollment;

Â Â Â Â Â  (c) Issue a reprimand; or

Â Â Â Â Â  (d) Impose a civil penalty under ORS 672.325.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (3) Any person aggrieved by a decision of the board under ORS 672.200 or 672.210 is entitled to judicial review of the decision in accordance with the procedure for contested cases provided by ORS chapter 183. [1971 c.734 Â§111; 1981 c.143 Â§10; 1995 c.33 Â§7; 1997 c.210 Â§7]

Â Â Â Â Â  672.210 Procedure for suspension or revocation of certificate, permit or enrollment; hearing; majority of board members required to take action; reinstatement. (1) Proceedings for the suspension or revocation of a certificate, an enrollment or a permit may be initiated by filing with the State Board of Examiners for Engineering and Land Surveying written charges against the accused. The charges may be preferred by any person, or by the board on its own motion.

Â Â Â Â Â  (2) The board shall fix a time and place for a hearing on the charges and cause notice thereof with a copy of the charges to be delivered to the accused in person or mailed to the last-known address of the accused. The notice shall be so delivered or mailed at least 30 days before the date fixed for the hearing.

Â Â Â Â Â  (3) At a hearing, the accused shall have the right to appear in person or by counsel, or both, to cross-examine witnesses and to produce evidence and witnesses in a defense. If the accused does not appear, the board may proceed to hear and determine the validity of the charges.

Â Â Â Â Â  (4) After a hearing, the board may, if a majority of the members of the board agree, reprimand the accused, or suspend, refuse to renew or revoke the permit, enrollment or certificate of the accused.

Â Â Â Â Â  (5) The power of the board to suspend a certificate, enrollment or permit includes the power to reinstate:

Â Â Â Â Â  (a) At a time certain; or

Â Â Â Â Â  (b) When the person subject to suspension fulfills conditions for reinstatement set by the board. [Amended by 1971 c.751 Â§22; 1979 c.681 Â§3; 1981 c.143 Â§11; 1995 c.33 Â§8]

Â Â Â Â Â  672.215 Proceedings to enjoin violations of ORS 672.002 to 672.325. If the State Board of Examiners for Engineering and Land Surveying decides that a person has engaged, or is about to engage, in any activity that is or will be a violation of ORS 672.002 to 672.325, the board may institute a proceedings in an appropriate circuit court to restrain the activity or proposed activity. An injunction may be issued without proof of actual damages but if issued, the defendant is not thereby relieved of any criminal liability. [1971 c.751 Â§23; 1981 c.143 Â§12]

Â Â Â Â Â  672.220 [Repealed by 1971 c.734 Â§21 and 1971 c.751 Â§39]

Â Â Â Â Â  672.230 [Repealed by 1971 c.751 Â§39]

(State Board)

Â Â Â Â Â  672.240 State Board of Examiners for Engineering and Land Surveying; appointment; qualifications; officers. (1) The State Board of Examiners for Engineering and Land Surveying shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472 for the purpose of carrying out ORS 672.002 to 672.325. The board shall consist of 11 members appointed by the Governor as follows:

Â Â Â Â Â  (a) Two members shall be members of the general public.

Â Â Â Â Â  (b) Two members shall be registered professional land surveyors.

Â Â Â Â Â  (c) Six members shall be registered professional engineers.

Â Â Â Â Â  (d) One member shall be registered both as a registered professional engineer and as a registered professional land surveyor. However, if a qualified person is not available, the Governor may appoint either an engineer or a surveyor.

Â Â Â Â Â  (2) The Governor shall appoint members to the board so that there is at least one member of the board from each congressional district in this state.

Â Â Â Â Â  (3) Each engineer and land surveyor member of the board shall have been:

Â Â Â Â Â  (a) A resident of this state for at least three years immediately preceding appointment; and

Â Â Â Â Â  (b) Practicing as a registered professional engineer or as a registered professional land surveyor for at least five years since the date of the personÂs initial registration.

Â Â Â Â Â  (4) The board shall elect biennially from among its members a president and vice president for the ensuing biennial term. [Amended by 1955 c.215 Â§1; 1963 c.580 Â§32; 1969 c.314 Â§75; 1971 c.751 Â§24; 1971 c.753 Â§28; subsection (3) enacted as 1971 c.751 Â§26(1); 1979 c.147 Â§1; 1981 c.143 Â§13; 1987 c.414 Â§47; 1997 c.210 Â§8; 1997 c.643 Â§21; 1999 c.1084 Â§61]

Â Â Â Â Â  672.250 Term; certificate of appointment; oath; removal; vacancies. (1) Upon the expiration of the term of any board member, the Governor shall appoint a person possessing the qualifications prescribed by ORS 672.240 as a member of the State Board of Examiners for Engineering and Land Surveying to serve for a term of four years from July 1.

Â Â Â Â Â  (2) Every member of the board shall receive a certificate of appointment from the Governor and before beginning the term shall file with the Secretary of State the constitutional oath of office.

Â Â Â Â Â  (3) The Governor:

Â Â Â Â Â  (a) May remove any member of the board for misconduct, incapacity or neglect of duty.

Â Â Â Â Â  (b) By appointment for the unexpired term, shall fill any vacancy caused by death, resignation or removal from office. [Amended by 1963 c.580 Â§33; 1971 c.751 Â§25; 1979 c.147 Â§2; 1981 c.143 Â§14]

Â Â Â Â Â  672.255 Rulemaking authority. (1) The State Board of Examiners for Engineering and Land Surveying shall adopt rules:

Â Â Â Â Â  (a) Establishing fees as provided in ORS 672.155.

Â Â Â Â Â  (b) Providing a procedure for the issuance, denial, suspension or revocation of certificates, enrollments and permits.

Â Â Â Â Â  (c) Prescribing standards of professional conduct for professional engineers, professional land surveyors, photogrammetrists, engineering interns and land surveying interns.

Â Â Â Â Â  (d) Specifying branches of engineering and land surveying in which examinations are offered.

Â Â Â Â Â  (e) For registering individuals and issuing certificates of registration and temporary permits to individuals under ORS 672.002 to 672.325.

Â Â Â Â Â  (f) Prescribing standards and intellectual, educational and technical qualifications for examination and certificate renewal in addition to the qualifications and conditions prescribed in ORS 672.105, 672.118, 672.123 and 672.170.

Â Â Â Â Â  (g) Prescribing standards and guidelines for retired or inactive status of registrants, including provisions to allow the return to active status.

Â Â Â Â Â  (h) Defining the scope of practice for persons holding a certificate issued by the board to practice land surveying or a certificate or temporary permit issued by the board to perform photogrammetric mapping.

Â Â Â Â Â  (2) In adopting rules under subsection (1)(c) to (h) of this section, the board shall give consideration to national practices as well as local practices. Adoption of rules shall be in accordance with ORS chapter 183. [1971 c.751 Â§32; 1975 c.429 Â§12a; 1979 c.495 Â§4; 1981 c.556 Â§1; 1991 c.221 Â§5; 1995 c.68 Â§Â§1,12; 1997 c.210 Â§9; 2005 c.445 Â§10]

Â Â Â Â Â  672.260 [Amended by 1971 c.751 Â§27; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  672.265 [1971 c.751 Â§33; 1973 c.832 Â§37; repealed by 1975 c.429 Â§13]

Â Â Â Â Â  672.270 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  672.280 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.290 [Amended by 1971 c.751 Â§29; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  672.300 Investigation of complaints. The State Board of Examiners for Engineering and Land Surveying shall carefully investigate any complaints or information relating to violations of ORS 672.002 to 672.325. [Amended by 1971 c.753 Â§29; 1981 c.143 Â§15]

Â Â Â Â Â  672.310 Investigation of identity of person claiming to be registered. The State Board of Examiners for Engineering and Land Surveying may inquire into the identity of any person claiming to be a registered professional engineer or a registered professional land surveyor and, after due service of a notice in writing, require the person to prove to the satisfaction of the board that the person is the person authorized to practice engineering or land surveying, as the case may be, under the certificate of registration by virtue of which the person claims to be such a professional. When the board finds that a person making such a claim is not in fact the person to whom the certificate of registration was issued, it shall reduce its findings to writing and file them in its office. The findings are prima facie evidence that the person mentioned therein is falsely impersonating another of a like or different name. [Amended by 1971 c.751 Â§30]

Â Â Â Â Â  672.320 [Amended by 1963 c.580 Â§34; 1971 c.751 Â§31; repealed by 1971 c.753 Â§74]

(Civil Penalties)

Â Â Â Â Â  672.325 Civil penalties. (1) In addition to any other penalty provided by law, any person who violates any provision of ORS 672.002 to 672.325 or any rule adopted thereunder shall forfeit and pay to the State Board of Examiners for Engineering and Land Surveying a civil penalty in an amount determined by the board of not more than $1,000 for each offense.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) Notwithstanding ORS 670.335, civil penalties recovered under this section shall be deposited into an account established by the board as provided in ORS 182.470. Moneys deposited are appropriated continuously to the board and shall be used only for the administration and enforcement of ORS 182.456 to 182.472 and 672.002 to 672.325. [1981 c.150 Â§2; 1991 c.734 Â§67; 1997 c.643 Â§22; 1999 c.1084 Â§62]

Â Â Â Â Â  672.330 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  672.340 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.410 [Amended by 1961 c.550 Â§1; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.420 [Amended by 1971 c.751 Â§7; renumbered 672.025]

Â Â Â Â Â  672.430 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.440 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.450 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.460 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.470 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.480 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.490 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.500 [Repealed by 1971 c.751 Â§39]

GEOLOGISTS

(Generally)

Â Â Â Â Â  672.505 Definitions for ORS 672.505 to 672.705. As used in ORS 672.505 to 672.705, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means the office as established by ORS 672.505 to 672.705.

Â Â Â Â Â  (2) ÂBoardÂ means State Board of Geologist Examiners.

Â Â Â Â Â  (3) ÂEngineering geologistÂ means a person who applies geologic data, principles and interpretation to naturally occurring materials so that geologic factors affecting planning, design, construction and maintenance of civil engineering works are properly recognized and utilized.

Â Â Â Â Â  (4) ÂGeologistÂ means a person engaged in the practice of geology.

Â Â Â Â Â  (5) ÂGeologist in trainingÂ means a person certified by the board as having passed an examination in the geologic subjects and having adequate academic training.

Â Â Â Â Â  (6) ÂGeologyÂ refers to:

Â Â Â Â Â  (a) That science that treats of the earth in general;

Â Â Â Â Â  (b) Investigation of the earthÂs crust and the rocks and other materials that compose it; and

Â Â Â Â Â  (c) The applied science of utilizing knowledge of the earth and its constituent rocks, minerals, liquids, gases and other materials for the benefit of humanity.

Â Â Â Â Â  (7) ÂPublic practice of geologyÂ means the performance for another of geological service or work, such as consultation, investigation, surveys, evaluation, planning, mapping and inspection of geological work, that is related to public welfare or safeguarding of life, health, property and the environment, except as specifically exempted by ORS 672.505 to 672.705.

Â Â Â Â Â  (8) ÂQualified nonregistered geologistÂ means a person who possesses all the qualifications specified in ORS 672.505 to 672.705 for registration except that the person is not registered in this state.

Â Â Â Â Â  (9) ÂRegistered certified specialty geologistÂ means a person who is certified as a specialty geologist under the provisions of ORS 672.505 to 672.705.

Â Â Â Â Â  (10) ÂRegistered geologistÂ means a person who is registered as a geologist under the provisions of ORS 672.505 to 672.705.

Â Â Â Â Â  (11) ÂResponsible charge of workÂ means the independent control and direction of geological work by the use of initiative, skill and independent judgment, or the supervision of such work.

Â Â Â Â Â  (12) ÂSubordinateÂ means any person who assists a registered geologist in the practice of geology without assuming the responsible charge of work. [1977 c.612 Â§2; 1981 c.295 Â§1; 1987 c.414 Â§48; 2003 c.379 Â§1; 2005 c.22 Â§476]

Â Â Â Â Â  672.510 [Amended by 1953 c.98 Â§2; repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.515 Policy of ORS 672.505 to 672.705. ORS 672.505 to 672.705 are enacted in order to introduce qualifying criteria in a presently unregulated professional field. This action is necessary to safeguard the health and welfare and property of the people of Oregon. These safeguards are in the fields of geology as related to engineering, ground water, land use planning, mineral exploration and development, geologic hazards, the further development of the science of geology, and other geologic matters of concern to the people of the state. [1977 c.612 Â§1]

Â Â Â Â Â  672.520 [Repealed by 1971 c.751 Â§39]

(Certificates of Registration)

Â Â Â Â Â  672.525 Geologist registration; public practice of geology. (1) No person, other than a registered geologist, a registered certified specialty geologist or a subordinate under the direction of either, shall provide or prepare for the public practice of geology any geologic maps, plans, reports, or documents except as specifically exempted in ORS 672.535.

Â Â Â Â Â  (2) No person shall publicly practice or offer to publicly practice geology in this state, and use in connection with the name of the person or otherwise assume or advertise any title or description tending to convey the impression that the person is a registered geologist, unless such person has been registered or exempted under the provisions of ORS 672.505 to 672.705. The right to engage in the public practice of geology is deemed a personal right, based on the qualifications of the individual as evidenced by the certificate of registration, and shall not be transferable.

Â Â Â Â Â  (3) No person other than a geologist registered under ORS 672.505 to 672.705 shall stamp or seal any plans, plats, reports, or other documents with the seal or stamp of a registered geologist or registered certified specialty geologist, or to use in any manner the title ÂgeologistÂ or the title of any registered certified specialty geologist while conducting the public practice of geology unless registered or certified under ORS 672.505 to 672.705.

Â Â Â Â Â  (4) No person shall sign, or stamp or seal any geologic maps, plans, plats, reports, or other geologic documents after the certification of the registrant named thereon has expired or has been suspended or revoked, unless the certificate has been renewed or reissued.

Â Â Â Â Â  (5) No person shall attempt to use the certificate of registration or seal of another, or falsely impersonate another registrant.

Â Â Â Â Â  (6) No person shall give false or forged evidence of any kind to the State Board of Geologist Examiners to obtain a certificate of registration.

Â Â Â Â Â  (7) No person, including a person registered as a geologist under this section, shall practice or offer to perform any activities of an engineering geologist as defined in ORS 672.505 unless the person is certified as an engineering geologist under ORS 672.565.

Â Â Â Â Â  (8) A person shall be construed to publicly practice or offer to publicly practice geology if the person:

Â Â Â Â Â  (a) Publicly practices any branch of the profession of geology;

Â Â Â Â Â  (b) By verbal claim, sign, advertisement, letterhead or card, or in any other way, purports to be a registered geologist, or through the use of some other title implies that the person is a registered geologist or that the person is registered under ORS 672.505 to 672.705; or

Â Â Â Â Â  (c) Offers to provide any geological services or work recognized as the public practice of geology for a fee or other compensation.

Â Â Â Â Â  (9) A person does not publicly practice or offer to publicly practice geology solely because the person testifies or prepares to testify in a public proceeding. [1977 c.612 Â§3; 1995 c.32 Â§1; 2001 c.232 Â§1; 2003 c.379 Â§2]

Â Â Â Â Â  672.530 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.535 Exemptions from ORS 672.505 to 672.705. The following persons are exempt from the provisions of ORS 672.505 to 672.705:

Â Â Â Â Â  (1) Persons engaged in teaching and conducting research in the science of geology in an accredited college or university, and students acting under their direction, but who are not engaged in the public practice of geology in this state;

Â Â Â Â Â  (2) Officers and employees of the United States of America, practicing solely as such officers or employees; or

Â Â Â Â Â  (3) A subordinate to a geologist registered under ORS 672.505 to 672.705 insofar as the subordinate acts solely in such capacity. This exemption, however, does not permit any such subordinate to practice geology for others or use the title Âregistered geologist.Â [1977 c.612 Â§4]

Â Â Â Â Â  672.540 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.545 Practice of geology by proprietorship, partnership or corporation; employment of nonregistered geologist; practice by other professionals; practice by nonresident. (1) ORS 672.505 to 672.705 do not prohibit one or more geologists from practicing through the medium of a sole proprietorship, partnership, or corporation. In a partnership or corporation whose primary activity consists of geological services, at least one partner or officer shall be a registered geologist.

Â Â Â Â Â  (2) ORS 672.505 to 672.705 do not prevent or prohibit an individual, firm, company, association, or corporation whose principal business is other than the public practice of geology from employing a nonregistered geologist to perform nonpublic geological services necessary to the conduct of their business.

Â Â Â Â Â  (3) ORS 672.505 to 672.705 shall not be construed to prevent or to affect:

Â Â Â Â Â  (a) The practice of any licensed profession or trade by limiting its appropriate and current custom or practice including the practice of any profession or trade for which a license or registration is required under any other law of this state including the practice of registered civil and mining engineers lawfully practicing civil and mining engineering in its various specialized branches; or

Â Â Â Â Â  (b) The practice of geology by a person not a resident of and having no established place of business in this state, when the practice is limited to a specific project and does not exceed one period of 60 consecutive days in any calendar year, and provided the person is licensed or registered to practice such profession in another state where the requirements for certification, registration or licensing are not lower than those specified in ORS 672.505 to 672.705 and provided further that such nonresident shall file with the State Board of Geologist Examiners, on or before entering the state for commencing such work, a statement giving name, residence, the number of the license or certificate of registration of the nonresident, and by what authority issued, and upon the completion of the work, a statement of the time engaged in such work within the state. [1977 c.612 Â§5]

Â Â Â Â Â  672.550 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.555 Application; qualifications for certificates of registration; rules. (1) An application for registration as a geologist shall show the applicantÂs education and a detailed summary of the geological work performed by the applicant.

Â Â Â Â Â  (2) To be eligible for a certificate of registration, an applicant shall meet each of the following minimum qualifications:

Â Â Â Â Â  (a) Have either:

Â Â Â Â Â  (A) Graduated from an accredited college or university with a major in geology, engineering geology, geological engineering or related geological science approved by the State Board of Geologist Examiners; or

Â Â Â Â Â  (B) Completed and passed 45 quarter hours or the equivalent in geological science courses.

Â Â Â Â Â  (b) Have at least seven years of geological work that includes a minimum of three years of geological work under the supervision of a registered geologist or a minimum of five accumulative yearsÂ experience in responsible charge of geological work. The applicant may demonstrate or receive credit for the required seven years of professional geological work in the following ways:

Â Â Â Â Â  (A) Each year of completed undergraduate study in the geological sciences shall count as one year of training up to a maximum of two years, and each year of completed graduate study shall count as one year of training up to a maximum of three years.

Â Â Â Â Â  (B) Total credit for undergraduate and graduate study may not exceed a total of four years toward meeting the requirement for at least seven years of geological work.

Â Â Â Â Â  (C) The board may consider in lieu of geological work required, the cumulative total of geological work or geological research completed by persons teaching at the college or university level, provided such work or research is equivalent to the professional requirements specified in this subsection.

Â Â Â Â Â  (D) The board shall determine the applicability of geological work by reviewing the applicantÂs documented and referenced geological work history in a responsible position. The board shall determine the adequacy of the required supervision and experience in accordance with standards adopted by rule by the board.

Â Â Â Â Â  (c) Have successfully fulfilled the examination requirements, established by the board, designed to demonstrate that the applicant has the necessary knowledge and skill to exercise the responsibilities of the public practice of geology.

Â Â Â Â Â  (3) A certificate of registration as a Âgeologist in trainingÂ may be granted to a person who has fulfilled the requirements described in subsection (2)(a) and (c) of this section.

Â Â Â Â Â  (4) The board shall, by rule, adopt the minimum coursework requirements that an applicant must meet in order to satisfy subsection (2)(a) of this section. [1977 c.612 Â§Â§6,7; 1981 c.295 Â§2; 2005 c.9 Â§1]

Â Â Â Â Â  672.560 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.565 Certification in specialty; rules; professional affairs committees. (1) In addition to registering as a geologist, qualified persons also may be eligible for certification in a specialty. A specialty may be created by the State Board of Geologist Examiners by rule, with the rules to contain any required additional qualifications. Only a registered geologist is eligible for certification in a specialty. Application may be submitted for both registration as a geologist and for certification in a specialty at the same time, but the applicant must be approved for registration as a geologist before being considered for certification in a specialty.

Â Â Â Â Â  (2) An applicant for certification in a specialty shall meet all of the requirements of a registered geologist and any special requirements as the board may establish by rule, including a written examination. In addition, the applicantÂs seven years of geological work shall include one of the following:

Â Â Â Â Â  (a) A minimum of three years performed under the supervision of a registered geologist who is certified in the specialty for which the applicant is seeking certification; or

Â Â Â Â Â  (b) A minimum of five yearsÂ experience in responsible charge of geological work in the specialty for which the applicant is seeking certification.

Â Â Â Â Â  (3) The board shall establish professional affairs committees, as needed, to represent each of the specialties into which the board determines certification of registration may be divided. Membership of each committee shall include geologists certified or qualified in the particular specialty involved. Each committee shall:

Â Â Â Â Â  (a) Establish qualifications, which shall include a written examination, for certification in its specialty;

Â Â Â Â Â  (b) Establish a definition of that specialty, subject to approval of the board; and

Â Â Â Â Â  (c) Advise the board on professional affairs in which the committee is concerned.

Â Â Â Â Â  (4) Engineering geology shall be one of the specialties requiring certification.

Â Â Â Â Â  (5) The board may establish by rule criteria for exempting persons applying for a certification in a specialty from a written examination requirement. [1977 c.612 Â§8; 1981 c.295 Â§3; 2005 c.9 Â§2]

Â Â Â Â Â  672.570 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.575 Examination. The State Board of Geologist Examiners shall determine the scope, form and content of the examinations, provided for under ORS 672.505 to 672.705. [1977 c.612 Â§9]

Â Â Â Â Â  672.580 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.585 Certificate of registration; renewal; fee; replacement. (1) The State Board of Geologist Examiners shall issue a certificate of registration, upon payment of the registration fee, to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of ORS 672.505 to 672.705. The issuance of a certificate of registration by the board shall be prima facie evidence that the person named therein is entitled to all the rights and privileges of a registered geologist, or certified specialty geologist, while the certificate remains unrevoked or unexpired.

Â Â Â Â Â  (2) All certificates shall be renewed annually at such time as will be designated by the board. All applications for renewal shall be filed with the administrator before the expiration date, accompanied by the annual renewal fee. A license which has expired for failure to renew may only be restored after application and payment of the prescribed restoration fee.

Â Â Â Â Â  (3) Reduced annual renewal fees for registrants reaching the age of 70 may be established by action of the board.

Â Â Â Â Â  (4) A new certificate of registration to replace any certificate lost, destroyed, or mutilated, may be issued subject to the rules of the board and payment of the fee. [1977 c.612 Â§11; 1997 c.643 Â§23]

Â Â Â Â Â  672.590 [Repealed by 1971 c.734 Â§21 and 1971 c.751 Â§39]

Â Â Â Â Â  672.595 Registration of persons licensed in other jurisdictions. A person who holds a certificate of registration to engage in the practice of geology, or a certificate of specialization, issued to the person by a proper authority of a state, territory, or possession of the United States or the District of Columbia having licensing requirements comparable to Oregon, and who, in the opinion of the State Board of Geologist Examiners otherwise meets the requirements of ORS 672.505 to 672.705 may, upon application, be registered without further examination. [1977 c.612 Â§10]

Â Â Â Â Â  672.600 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.605 Seal of geologist. Each registrant, upon issuance of a certificate, shall obtain a seal of the design authorized by the State Board of Geologist Examiners, bearing the registrantÂs name and the legend Âregistered geologistÂ or Âcertified specialty geologist.Â All drawings, reports or other geologic papers or documents involving geologic work as defined in ORS 672.505 to 672.705 that have been prepared or approved by a registered geologist or a subordinate employee under the direction of a registered geologist for the use of or for delivery to any person or for public record within this state shall be signed by the registered geologist and impressed with the seal or the seal of a nonresident practicing under the provisions of ORS 672.505 to 672.705, either of which shall indicate responsibility for them. [1977 c.612 Â§12; 2001 c.232 Â§2]

Â Â Â Â Â  672.610 [Repealed by 1971 c.751 Â§39]

(State Board)

Â Â Â Â Â  672.615 State Board of Geologist Examiners; qualifications and appointment; term. (1) The State Board of Geologist Examiners shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472 for the purpose of carrying out ORS 672.505 to 672.705. The board shall consist of four geologists and one public member, appointed by the Governor.

Â Â Â Â Â  (2) Each member of the board shall be a citizen of the United States, and shall have been a resident of this state for one year preceding appointment. Each of the appointed geologist members of the board shall be a geologist registered under ORS 672.505 to 672.705. The State Geologist shall be an ex officio member of the board. Insofar as possible the board shall be composed of members having diverse geological specialties including at least one engineering geologist.

Â Â Â Â Â  (3) Members of the board shall hold office until the expiration of the term for which they were appointed and until their successors have been appointed and qualified. On the expiration of the term of any member, the successor of the member shall be appointed in like manner for a term of three years.

Â Â Â Â Â  (4) No person shall serve as a member of the board for more than two consecutive three-year terms.

Â Â Â Â Â  (5) The Governor may remove any member of the board for misconduct, incompetency, neglect of duty or other sufficient cause. Vacancies in the membership of the board shall be filled for the unexpired term by appointment as provided for in this section.

Â Â Â Â Â  (6) The board shall hold at least two regular meetings each year.

Â Â Â Â Â  (7) The board may fix qualifications of and appoint an administrator who shall not be a member of the board. The board shall fix the compensation of the administrator, who shall be in the unclassified service.

Â Â Â Â Â  (8) The board shall have the authority to appoint committees as required or as considered advisable to perform such duties as the board may direct. Such committees shall be composed of registered geologists. Membership on all such committees is at the pleasure of the board. [1977 c.612 Â§13; 1987 c.158 Â§135; 1987 c.414 Â§49; 1987 c.454 Â§1; 1993 c.744 Â§239; 1997 c.643 Â§24; 1999 c.1084 Â§63]

Â Â Â Â Â  672.620 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.635 Record of board proceedings; roster. (1) The State Board of Geologist Examiners shall keep a public record of its proceedings.

Â Â Â Â Â  (2) All official records of the board, or affidavits by the administrator as to the content of such records, shall be prima facie evidence of all matters required to be kept therein.

Â Â Â Â Â  (3) The administrator shall make available, upon request and payment of actual cost, an annual roster showing the names and addresses of all registered geologists and certified specialists. [1977 c.612 Â§16; 1987 c.454 Â§2; 1997 c.107 Â§1]

Â Â Â Â Â  672.645 Appeals filed with board; service on administrator. All appeals from a decision of the State Board of Geologist Examiners, all documents or applications required by law to be filed with the board, and any notice or legal process to be served upon the board shall be filed with or served upon the administrator of the board. [1977 c.612 Â§15]

(Professional Conduct)

Â Â Â Â Â  672.655 Code of professional conduct. The State Board of Geologist Examiners shall cause to be prepared and shall adopt a code of professional conduct which shall be made known in writing to every registrant and applicant for registration under ORS 672.505 to 672.705. A copy of the code shall be provided to each successful applicant at the time of registration under ORS 672.585. The board may revise and amend this code of ethics from time to time and shall forthwith notify each registrant in writing of such revisions or amendments. [1977 c.612 Â§17; 1997 c.107 Â§2]

Â Â Â Â Â  672.665 Charges against geologist. Any person may prefer charges of fraud, deceit, negligence, gross negligence, incompetence or misconduct against any registrant. Such charges shall be in writing and shall be sworn to by the person or persons making them and shall be filed with the administrator of the State Board of Geologist Examiners. [1977 c.612 Â§18; 1995 c.154 Â§1]

Â Â Â Â Â  672.675 Grounds for reprimand, suspension, revocation or refusal to renew certificate. The State Board of Geologist Examiners has the power to suspend, revoke or refuse to renew the certificate of registration of any registrant or reprimand any registrant who is found to have been involved in:

Â Â Â Â Â  (1) The practice of any fraud or deceit in obtaining a certificate of registration;

Â Â Â Â Â  (2) Any negligence, gross negligence, incompetence or misconduct in the practice of geology as a registered geologist;

Â Â Â Â Â  (3) Any felony; or

Â Â Â Â Â  (4) The commission of any unlawful act as set forth in ORS 672.505 to 672.705. [1977 c.612 Â§19; 1995 c.154 Â§2; 2001 c.232 Â§3]

Â Â Â Â Â  672.685 Reissuance of revoked certificate. The State Board of Geologist Examiners may reissue a certificate of registration to any person whose certificate has been revoked upon written application to the board by the applicant, showing good cause to justify the reissuance. [1977 c.612 Â§20]

(Civil Penalties)

Â Â Â Â Â  672.690 Civil penalties. (1) In addition to any other penalty provided by law, a person who violates any provision of ORS 672.515 to 672.705 or any rule adopted thereunder is subject to payment of a civil penalty to the State Board of Geologist Examiners in an amount of not more than $1,000 for each offense.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) Notwithstanding ORS 670.335, all penalties recovered shall be deposited into an account established as provided under ORS 182.470. Moneys deposited are continuously appropriated to the board and shall be used only for the administration and enforcement of ORS 182.456 to 182.472 and 672.505 to 672.705. [1983 c.450 Â§2; 1987 c.414 Â§50; 1991 c.734 Â§68; 1997 c.643 Â§25; 1999 c.1084 Â§64]

(Miscellaneous)

Â Â Â Â Â  672.695 Public agencies required to contract with or for registered geologist. This state and its political subdivisions, such as a county, city or a legally constituted board, district, commission or authority, shall contract for geological services only with persons registered under ORS 672.505 to 672.705 or a firm employing a registered geologist. [1977 c.612 Â§21]

Â Â Â Â Â  672.705 Fees. In addition to any fees established by rule, the State Board of Geologist Examiners shall establish fees:

Â Â Â Â Â  (1) For examination.

Â Â Â Â Â  (2) For initial or renewal license.

Â Â Â Â Â  (3) For initial or renewal certification in a specialty.

Â Â Â Â Â  (4) For restoration of a license or certificate.

Â Â Â Â Â  (5) For replacing a lost, destroyed or mutilated license or certificate.

Â Â Â Â Â  (6) For initial or renewal certification as a geologist in training. [1977 c.612 Â§14; 1981 c.295 Â§4; 1995 c.349 Â§1; 1997 c.643 Â§26]

CRIMINAL PENALTIES

Â Â Â Â Â  672.990 [Repealed by 1971 c.751 Â§39]

Â Â Â Â Â  672.991 Penalties. (1) Violation of any provision of ORS 672.045 is a Class A misdemeanor.

Â Â Â Â Â  (2) Notwithstanding ORS 131.105 to 131.155, prosecution for violation of ORS 672.045 may be commenced within two years after discovery of the offense, but in no case shall the period of limitation otherwise applicable be extended by more than 10 years.

Â Â Â Â Â  (3) Violation of any provision of ORS 672.525 is a Class A misdemeanor. [1971 c.751 Â§35; subsection (2) enacted as 1977 c.612 Â§22; 1981 c.150 Â§3]

_______________



Chapter 673

Chapter 673 Â Accountants; Tax Consultants and Preparers

2005 EDITION

ACCOUNTANTS; TAX CONSULTANTS AND PREPARERS

OCCUPATIONS AND PROFESSIONS

ACCOUNTANTS

(Generally)

673.010Â Â Â Â  Definitions for ORS 673.010 to 673.457

673.012Â Â Â Â  Rules defining certain terms

673.015Â Â Â Â  Statement of public interest in regulating practice of accountancy

(Authority to Practice Public Accountancy)

673.040Â Â Â Â  Eligibility for certificate of certified public accountant; experience requirement; issuance of certificate to licensee from other state or country; fee; rules

673.050Â Â Â Â  General qualifications for candidates for C.P.A. examination

673.060Â Â Â Â  C.P.A. examination; scope; conduct; fee

673.075Â Â Â Â  Credit for examination taken in other states

673.100Â Â Â Â  License as public accountant; application; fee

673.103Â Â Â Â  Public accountant audits prohibited; exception

673.138Â Â Â Â  Liability of persons operating in certain registered business organization

673.150Â Â Â Â  Permits to engage in practice of public accountancy; permit renewals; fees

673.153Â Â Â Â  Holders of certificates and licenses issued by other states; fees

673.160Â Â Â Â  Registration of business organizations

673.165Â Â Â Â  Continuing education; types of programs; hours; waiver

673.170Â Â Â Â  Disciplinary actions; grounds; costs

673.173Â Â Â Â  Cease and desist orders

673.175Â Â Â Â  Review of statement or report prepared by accountant required by consent agreement; liability of accountant performing review

673.185Â Â Â Â  Procedure for disciplinary actions and adoption of rules; continuing authority of board

673.210Â Â Â Â  Reissuance of revoked or suspended licenses

673.220Â Â Â Â  Inactive status; conditions; roster

673.310Â Â Â Â  Words or abbreviations of similar import to certified public accountant, public accountant, C.P.A. or P.A. prohibited

(Practice of Accountancy)

673.320Â Â Â Â  Permit or registration required to provide attestation or compilation services or issue report; exceptions; use of terms certified public accountant, public accountant, C.P.A. or P.A.; exceptions

673.325Â Â Â Â  Statement allowed without permit or authorization

673.345Â Â Â Â  Payment or acceptance of commissions; contingent fees; referral fees; rules

673.350Â Â Â Â  Application of ORS 673.010 to 673.457 to employees of registered business organizations

673.360Â Â Â Â  Injunctions

673.370Â Â Â Â  Acts constituting prima facie evidence that person is authorized to use words certified public accountant or public accountant

673.380Â Â Â Â  Disposition of statements, records, schedules, working papers and memoranda of licensee

673.385Â Â Â Â  Disclosure of client information prohibited; exceptions

673.390Â Â Â Â  Solicitation permitted

(Civil Penalties)

673.400Â Â Â Â  Civil penalties

(Oregon Board of Accountancy)

673.410Â Â Â Â  Oregon Board of Accountancy; confirmation; qualifications; enforcement authority

673.415Â Â Â Â  Furnishing of signature block of income tax return or report by Department of Revenue; use of information; unlawful disclosure

673.440Â Â Â Â  Compilation of laws and rules; availability

673.445Â Â Â Â  Code of professional conduct

673.455Â Â Â Â  Peer Review Oversight Committee; alternative peer review programs; review of permit holders and business organizations; items for review

673.457Â Â Â Â  Review by alternative peer review program; right of Oregon Board of Accountancy to conduct review

673.465Â Â Â Â  Authority of Oregon Board of Accountancy to require fingerprints

TAX CONSULTANTS AND TAX PREPARERS

(Generally)

673.605Â Â Â Â  Definitions for ORS 673.605 to 673.740

673.610Â Â Â Â  Application of ORS 673.605 to 673.740

673.615Â Â Â Â  Prohibited acts; preparation of tax returns; refund anticipation loans

(Licensing)

673.625Â Â Â Â  Qualifications for tax consultant and tax preparer; examination

673.630Â Â Â Â  Tax consultantÂs application

673.635Â Â Â Â  Tax preparerÂs application

673.637Â Â Â Â  Licensing of person licensed in another state or enrolled to practice before Internal Revenue Service; requirements

673.640Â Â Â Â  Issuance of licenses

673.643Â Â Â Â  Preparation of tax returns by corporation, firm or partnership; requirements; liability; prohibitions

673.645Â Â Â Â  Renewal of licenses; restoration of lapsed license

673.655Â Â Â Â  Continuing education requirement; waiver

673.660Â Â Â Â  Licenses to be displayed

673.663Â Â Â Â  Use of title Âtax consultantÂ

673.667Â Â Â Â  Inactive status; application; renewal; reactivation; revocation or suspension; prohibition

673.685Â Â Â Â  Fees

673.690Â Â Â Â  Tax consultantÂs records

673.695Â Â Â Â  Secretary of State as agent for service of process against nonresident; fee

673.697Â Â Â Â  Continuing authority of board

673.700Â Â Â Â  Disciplinary action; grounds

673.705Â Â Â Â  Prohibited acts

673.710Â Â Â Â  Names of tax preparers and other information furnished by Department of Revenue; use of information

(Refund Anticipation Loans)

673.712Â Â Â Â  Refund anticipation loan disclosures

673.715Â Â Â Â  Local government regulation of refund anticipation loans prohibited; preemption

(State Board of Tax Practitioners)

673.725Â Â Â Â  State Board of Tax Practitioners; term;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  qualification

673.730Â Â Â Â  Powers of board

673.732Â Â Â Â  Cease and desist orders

673.735Â Â Â Â  Civil penalties

673.740Â Â Â Â  Educational program as remedy

CRIMINAL PENALTIES

673.990Â Â Â Â  Criminal penalties

ACCOUNTANTS

(Generally)

Â Â Â Â Â  673.010 Definitions for ORS 673.010 to 673.457. As used in ORS 673.010 to 673.457:

Â Â Â Â Â  (1) ÂAttest,Â ÂattestingÂ or ÂattestationÂ means the opinion of a licensee as to the reliability or fairness of information that is used for guidance in the financial transactions of, accounting for or assessing the status or performance of, commercial and noncommercial enterprises, whether public or private, following the completion of an audit, in accordance with generally accepted accounting and auditing standards. The board by rule shall further define what constitutes attestation services in conformance, to the extent possible, with professional standards, including but not limited to the Statements on Auditing Standards (SAS) for audits or other engagements, the Statement of Standards for Accounting and Review Services (SSARS) for the review of financial statements and the Statements on Standards for Attestation Engagements (SSAE) for examinations of prospective financial information.

Â Â Â Â Â  (2) ÂBoardÂ means the Oregon Board of Accountancy created by ORS 673.410.

Â Â Â Â Â  (3) ÂBusiness organizationÂ means any form of business organization authorized by law, including but not limited to a proprietorship, partnership, corporation, limited liability company, limited liability partnership or professional corporation.

Â Â Â Â Â  (4) ÂCertificateÂ means a certificate of certified public accountant issued under ORS 673.040.

Â Â Â Â Â  (5) ÂClientÂ means a person who agrees with a licensee to receive any professional service from the licensee.

Â Â Â Â Â  (6) ÂCommissionÂ means money or other consideration recognized as a commission under rules adopted by the board pursuant to ORS 673.012.

Â Â Â Â Â  (7) ÂCompilationÂ means those services as defined by the board by rule.

Â Â Â Â Â  (8) ÂContingent feeÂ means a fee established for the performance of any professional service and directly or indirectly paid to a licensee pursuant to an arrangement in which no fee will be charged unless a specified finding or result is attained, or in which the amount of the fee is otherwise dependent upon the finding or result of such service. The board by rule may further define Âcontingent fee.Â A fee is not contingent if the fee:

Â Â Â Â Â  (a) Is fixed by courts or other public authorities; or

Â Â Â Â Â  (b) In tax matters, is determined based on the results of judicial proceedings or the findings of governmental agencies.

Â Â Â Â Â  (9) ÂLicenseÂ means:

Â Â Â Â Â  (a) A certificate, permit or registration, or a license issued under ORS 673.100, enabling the holder thereof to practice public accountancy in this state; or

Â Â Â Â Â  (b) A certificate, permit, registration or other authorization issued by a jurisdiction outside this state enabling the holder thereof to practice public accountancy in that jurisdiction.

Â Â Â Â Â  (10) ÂLicenseeÂ means the holder of a license under subsection (9)(a) of this section.

Â Â Â Â Â  (11) ÂManagerÂ means a manager of a limited liability company.

Â Â Â Â Â  (12) ÂMemberÂ means a member of a limited liability company.

Â Â Â Â Â  (13) ÂPeer reviewÂ means a study, appraisal or review of one or more aspects of the public accountancy work of a holder of a permit under ORS 673.150 or of a registered business organization that performs attestation or compilation services that is conducted by:

Â Â Â Â Â  (a) A certified public accountant who holds an active permit issued under ORS 673.150 or an active license issued by the licensing authority for the practice of public accountancy in another state and who is independent of the permit holder or registered business organization being reviewed; or

Â Â Â Â Â  (b) A public accountant who holds an active permit issued under ORS 673.150 and who is independent of the permit holder or registered business organization being reviewed.

Â Â Â Â Â  (14) ÂPermitÂ means a permit to practice public accountancy issued under ORS 673.150.

Â Â Â Â Â  (15) ÂProfessionalÂ means arising out of or related to the specialized knowledge or skills associated with certified public accountants and public accountants.

Â Â Â Â Â  (16) ÂPublic accountantÂ means a public accountant licensed under ORS 673.100.

Â Â Â Â Â  (17) ÂReferral feeÂ means a fee recognized as a referral fee under rules adopted by the board pursuant to ORS 673.012.

Â Â Â Â Â  (18) ÂRegistrationÂ means the authority issued under ORS 673.160 by the Oregon Board of Accountancy to a business organization to practice public accountancy in this state.

Â Â Â Â Â  (19) ÂReport,Â when used with reference to attestation or compilation services, means an opinion or other form of written language that states or implies assurance as to the reliability of any financial statements and that also includes or is accompanied by any statement or implication that the person issuing the report has special knowledge or competence in public accountancy. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the issuer is a public accountancy professional or organization or may arise from the language of the report itself.

Â Â Â Â Â  (a) ÂReportÂ includes any form of written language that:

Â Â Â Â Â  (A) Disclaims an opinion when the form of language implies any positive assurance as to the reliability of the financial statements referred to or special knowledge or competence on the part of the person issuing the language;

Â Â Â Â Â  (B) Implies any positive assurance as to the reliability of the financial statements referred to or special knowledge or competence on the part of the person issuing the language; or

Â Â Â Â Â  (C) Relates to the financial affairs of a person and that is conventionally used by licensees in reports or financial statements.

Â Â Â Â Â  (b) ÂReportÂ does not include:

Â Â Â Â Â  (A) The following statement signed by a person who does not hold a certificate, license or permit under ORS 673.010 to 673.457 as long as the statement is not accompanied by any wording indicating the person is an accountant or auditor or any other language prohibited by ORS 673.310 or 673.320:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  The accompanying balance sheet (or___) of XYZ Company as of (date), and the related statements of income (or retained earnings or cash flow) for the year then ended have been prepared by me (us).

Â Â Â Â Â  The information presented in these financial statements is the representation of management (owners).

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (B) Any other financial statements or reports that are not and do not purport to be in compliance with national standards, including but not limited to Statements of Standards for Accounting and Review Services (SSARS) and Statements on Standards for Attestation Engagements (SSAE) adopted by the board by rule, when the statements or reports are issued by persons not otherwise subject to regulation by the board under ORS 673.010 to 673.457.

Â Â Â Â Â  (20) ÂStateÂ means any state, territory or insular possession of the United States, and the District of Columbia.

Â Â Â Â Â  (21) ÂSubstantial equivalencyÂ means a determination by the National Qualification Appraisal Service of the National Association of State Boards of Accountancy that:

Â Â Â Â Â  (a) The education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are equivalent to or exceed the education, examination and experience requirements of the Uniform Accountancy Act; or

Â Â Â Â Â  (b) An individualÂs education, examination and experience qualifications are equivalent to or exceed the education, examination and experience requirements of the Uniform Accountancy Act. [Amended by 1981 c.89 Â§2; 1993 c.431 Â§1; 1999 c.322 Â§2; 2001 c.313 Â§1; 2001 c.638 Â§1a; 2005 c.30 Â§1]

Â Â Â Â Â  673.012 Rules defining certain terms. The Oregon Board of Accountancy shall adopt rules defining the terms ÂcommissionÂ and Âreferral feeÂ for purposes of ORS 673.010 to 673.457. [2001 c.313 Â§4]

Â Â Â Â Â  673.015 Statement of public interest in regulating practice of accountancy. The public interest requires:

Â Â Â Â Â  (1) The promotion of reliable information used for guidance in financial transactions and accounting for, or assessing the financial status or performance of, commercial, noncommercial and governmental enterprises;

Â Â Â Â Â  (2) That persons professing special competence in accountancy or offering assurance as to the reliability or fairness of presentation of such information demonstrate their qualifications to do so, and that persons who have not demonstrated and maintained such qualifications, including public accountancy professionals not in public practice, not be permitted to hold themselves out as having special competence or to offer such assurance; and

Â Â Â Â Â  (3) That the conduct of persons licensed as having special competence in accountancy be regulated in all aspects of their professional work and that the use of titles relating to the practice of public accountancy that have the capacity or tendency to mislead or deceive the public as to the status or competence of the persons using the titles be prohibited. [1999 c.322 Â§1]

Â Â Â Â Â  673.020 [Amended by 1975 c.440 Â§3; 1985 c.605 Â§1; 1993 c.431 Â§2; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.030 [Amended by 1975 c.440 Â§4; 1981 c.89 Â§3; 1985 c.605 Â§2; 1993 c.431 Â§3; repealed by 1999 c.322 Â§44]

(Authority to Practice Public Accountancy)

Â Â Â Â Â  673.040 Eligibility for certificate of certified public accountant; experience requirement; issuance of certificate to licensee from other state or country; fee; rules. (1) A certificate of certified public accountant shall be granted to any applicant who meets the requirements of this section and ORS 673.050 and 673.060 and who passes an examination on the code of professional ethics adopted by the Oregon Board of Accountancy.

Â Â Â Â Â  (2) An applicant for a certificate shall show that after meeting the eligibility requirements for the examination required by ORS 673.050, the applicant has had one year of experience, meeting requirements prescribed by the board by rule, under the direct supervision of a public accountant, certified public accountant or chartered accountant who:

Â Â Â Â Â  (a) Is licensed and in good standing in this state or another jurisdiction; and

Â Â Â Â Â  (b) Has been licensed for a minimum period of time set by the board by rule.

Â Â Â Â Â  (3) The board may issue a certificate to a holder in good standing of a license of certified public accountant or chartered accountant issued by another state or by a foreign country upon a showing that the holder meets requirements that are substantially equivalent to the education, experience and other requirements that must be satisfied for the issuance of a certificate of certified public accountant under ORS 673.010 to 673.457.

Â Â Â Â Â  (4) The board shall charge a fee for each application for issuance of a certificate under this section in an amount prescribed by the board by rule.

Â Â Â Â Â  (5) The board by rule may prescribe:

Â Â Â Â Â  (a) Information required of applicants regarding the practice of public accountancy outside this state;

Â Â Â Â Â  (b) Information required of licensees regarding changes in the ability or authority of the licensee to practice public accountancy; and

Â Â Â Â Â  (c) A period of time within which applicants must satisfy the requirements of this section and ORS 673.050 and 673.060.

Â Â Â Â Â  (6) Any certified public accountant may also be known as a Âpublic accountant.Â [Amended by 1999 c.322 Â§3; 2001 c.638 Â§4; 2003 c.209 Â§1]

Â Â Â Â Â  673.050 General qualifications for candidates for C.P.A. examination. (1) Except as provided in subsection (2) of this section, a candidate for admission to the examination for a certified public accountant certificate shall:

Â Â Â Â Â  (a) Present satisfactory evidence of graduation with a baccalaureate or higher degree from a college or university that is accredited by one of the six regional accrediting associations or by another accrediting body that is recognized by the Oregon Board of Accountancy, and shall have completed 150 or more semester hours or 225 or more quarter hours or the equivalent thereof, including courses in the study of accounting, business, economics, finance, written and oral communications and other subjects as determined by the board as appropriate for the accountancy profession; or

Â Â Â Â Â  (b) Be a public accountant who received a license under ORS 673.100 prior to January 1, 2000.

Â Â Â Â Â  (2) A person may apply to take the examination for the certificate of certified public accountant in order to pass the sections described in ORS 673.100 on which a passing grade must be received before a license as a public accountant may be issued if the person presents satisfactory evidence of graduation from a high school with a four-year course or of having acquired an equivalent education, and has had two years of public accountancy experience or the equivalent satisfactory to the board. [Amended by 1973 c.827 Â§66; 1979 c.84 Â§1; 1981 c.89 Â§4; 1997 c.640 Â§1; 1999 c.322 Â§Â§5,6; 2001 c.735 Â§2]

Â Â Â Â Â  673.060 C.P.A. examination; scope; conduct; fee. (1) A person must pass an examination as a condition of the grant of a certificate of certified public accountant by the Oregon Board of Accountancy. The examination shall test the personÂs knowledge of the subjects of accounting and auditing and other related subjects as the board may determine by rule. The board may contract with a testing service to administer the examination and may contract with any organization, governmental or private, for examination material and services.

Â Â Â Â Â  (2) A person must pass all sections of the examination in order to qualify for a certificate of certified public accountant and must pass the sections of the examination described in ORS 673.100 (1)(c) to qualify for a license as a public accountant.

Â Â Â Â Â  (3) The board shall charge each person who applies to take the examination a nonrefundable application fee in an amount determined by the board. The person shall pay the application fee at the time of the application.

Â Â Â Â Â  (4) If the board contracts with a testing service to administer the examination described in subsection (1) of this section, the testing service shall collect from each person taking the examination all fees that the testing service charges for administering the examination. [Amended by 1967 c.62 Â§1; 1971 c.217 Â§2; 1975 c.440 Â§6; 1983 c.255 Â§1; 1989 c.771 Â§1; 1991 c.187 Â§1; 1993 c.300 Â§1; 1997 c.95 Â§1; 1999 c.322 Â§8; 2003 c.5 Â§1]

Â Â Â Â Â  673.070 [Repealed by 1979 c.84 Â§5]

Â Â Â Â Â  673.075 Credit for examination taken in other states. (1) The Oregon Board of Accountancy may, in accordance with its rules, grant credit to an applicant who has successfully completed an examination given by the licensing authority in any other state. The board may grant credit under this subsection if the applicant has successfully completed an examination in any two or more subjects described in ORS 673.060 or required by the board to be part of the examination in this state.

Â Â Â Â Â  (2) Any examination for which credit is granted an applicant under subsection (1) of this section shall be substantially equivalent to examination requirements described in ORS 673.060. [1967 c.62 Â§Â§3,4; 1975 c.440 Â§7; 1993 c.300 Â§2; 1999 c.310 Â§2; 1999 c.322 Â§42; 2001 c.638 Â§5]

Â Â Â Â Â  673.080 [Amended by 1971 c.217 Â§3; 1975 c.440 Â§8; 1981 c.89 Â§5; 1983 c.247 Â§1; 1991 c.187 Â§2; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.090 [Amended by 1975 c.440 Â§9; 1985 c.605 Â§3; 1991 c.187 Â§3; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.095 [1985 c.605 Â§6; 1991 c.187 Â§4; 1993 c.193 Â§2; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.100 License as public accountant; application; fee. (1) The Oregon Board of Accountancy shall issue a license as a public accountant to a person who applies for the license and who:

Â Â Â Â Â  (a) Passes an examination on the code of professional ethics adopted by the board;

Â Â Â Â Â  (b) Meets the requirements of ORS 673.050 for admission to the examination for the certificate of certified public accountant;

Â Â Â Â Â  (c) Takes the examination for the certificate of certified public accountant pursuant to ORS 673.060 and receives a passing grade in those sections of the examination, excluding the auditing section, that the board by rule requires an applicant for a license as a public accountant to pass; and

Â Â Â Â Â  (d) Has one year of public accountancy experience or the equivalent satisfactory to the board.

Â Â Â Â Â  (2) An applicant for a license as a public accountant must make application on a form provided by the board. The board shall charge each applicant a fee for application in an amount determined by the board by rule. [Amended by 1975 c.440 Â§10; 1981 c.89 Â§6; 1983 c.255 Â§2; 1991 c.187 Â§5; 1993 c.300 Â§3; 1999 c.310 Â§3; 1999 c.322 Â§9; 2001 c.735 Â§1]

Â Â Â Â Â  673.103 Public accountant audits prohibited; exception. (1) Except as provided in subsection (2) of this section, a public accountant licensed under ORS 673.100 may not perform audits.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a public accountant licensed under ORS 673.100 who first qualified for and applied to take the examination described in ORS 673.060 before January 1, 2002. [2001 c.735 Â§5; 2003 c.241 Â§1]

Â Â Â Â Â  673.110 [Repealed by 1981 c.89 Â§21]

Â Â Â Â Â  673.120 [Amended by 1981 c.89 Â§6a; repealed by 1985 c.605 Â§21]

Â Â Â Â Â  673.130 [Amended by 1975 c.440 Â§11; 1981 c.89 Â§7; 1985 c.605 Â§4; 1991 c.187 Â§6; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.132 [1993 c.431 Â§14; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.134 [1993 c.431 Â§15; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.136 [1993 c.431 Â§16; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.138 Liability of persons operating in certain registered business organization. Notwithstanding any other law, the liability and limitations on liability of a shareholder, owner, member or comparable person in a registered business organization that is not a proprietorship or partnership for negligent or wrongful acts, omissions or misconduct in the rendering of professional accountancy services on behalf of the registered business organization, shall be as set forth in ORS chapter 58, regarding the liability of a shareholder of a professional corporation for such negligence or wrongful acts, omissions or misconduct. [1993 c.431 Â§17; 1999 c.322 Â§10]

Â Â Â Â Â  673.140 [Amended by 1981 c.89 Â§8; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.150 Permits to engage in practice of public accountancy; permit renewals; fees. (1) A permit to engage in the practice of public accountancy in this state shall be issued by the Oregon Board of Accountancy biennially to an applicant who is:

Â Â Â Â Â  (a) A holder of the certificate of certified public accountant issued under ORS 673.040 to 673.075; or

Â Â Â Â Â  (b) A public accountant licensed under ORS 673.100.

Â Â Â Â Â  (2) The board by rule shall cause all permits issued under this section to be renewed biennially.

Â Â Â Â Â  (3) Applications for permits or for renewals of permits may be submitted to the board on a form prescribed by the board within such time periods as the board prescribes by rule. Applications for permits or for renewals of permits shall be accompanied by a fee determined by the board by rule.

Â Â Â Â Â  (4) Applications for renewals of permits shall be accompanied by evidence satisfactory to the board that the applicant has complied with continuing education requirements under ORS 673.165 unless those requirements have been waived by the board.

Â Â Â Â Â  (5) A permit that is not renewed by the close of the permit period may be restored upon payment to the board of a delinquent renewal fee in an amount determined by the board by rule. Any permit that is not renewed within 60 days after the close of the permit period for which it was issued or renewed shall lapse. The board may restore a lapsed permit upon payment to it of all past unpaid renewal fees and the delinquent renewal fee. However, the board may restore a permit issued or renewed for a permit period that ended more than five years prior to the date of the application for restoration only upon demonstration satisfactory to the board that the applicant is qualified to engage in the practice of public accountancy.

Â Â Â Â Â  (6) Notwithstanding subsection (3) of this section, the board may by rule prescribe a reduced fee for renewal of permits of those certified public accountants and public accountants who have reached the age of 65 years. [Amended by 1971 c.217 Â§4; 1973 c.782 Â§1; 1975 c.438 Â§3a; 1975 c.440 Â§12; 1977 c.873 Â§6; 1981 c.89 Â§9; 1985 c.605 Â§7; 1991 c.187 Â§7; 1993 c.193 Â§3; 1999 c.322 Â§11; 2001 c.638 Â§6]

Â Â Â Â Â  673.153 Holders of certificates and licenses issued by other states; fees. (1) The Oregon Board of Accountancy may authorize a holder of a license with a principal place of business in another state to practice public accountancy in this state if the holder holds in good standing a valid certificate and license as a certified public accountant from:

Â Â Â Â Â  (a) Another state that is verified to be of substantial equivalency, as defined in ORS 673.010 (21)(a).

Â Â Â Â Â  (b) Another state that is not verified to be of substantial equivalency, as defined in ORS 673.010 (21)(a), but the holderÂs skills are verified to be of substantial equivalency, as defined in ORS 673.010 (21)(b).

Â Â Â Â Â  (2) A holder authorized under subsection (1) of this section shall be presumed to meet this stateÂs requirements to practice public accountancy and shall have all the rights and privileges of certificate holders and licensees of this state without the need to obtain a certificate under ORS 673.040 or a permit under ORS 673.150.

Â Â Â Â Â  (3) A holder of a license from another state who is engaged in the practice of public accountancy under this section shall:

Â Â Â Â Â  (a) Notify the board of the holderÂs intent to practice public accountancy in this state on a form provided by the board;

Â Â Â Â Â  (b) Pay an annual fee in an amount and by the date determined by the board by rule;

Â Â Â Â Â  (c) Consent to the personal and subject matter jurisdiction of the board;

Â Â Â Â Â  (d) Comply with the requirements of ORS 673.010 to 673.457 and any rules adopted thereunder; and

Â Â Â Â Â  (e) Agree to the appointment of the other stateÂs licensing authority as the agent of the holder, upon whom process may be served in any action or proceeding by the board against the holder. [2001 c.638 Â§3; 2001 c.638 Â§3a]

Â Â Â Â Â  673.160 Registration of business organizations. (1) Business organizations of certified public accountants or of public accountants shall register with the Oregon Board of Accountancy if the business organization:

Â Â Â Â Â  (a) Uses the terms Âcertified public accountantsÂ or Âpublic accountantsÂ or abbreviations for such terms in this state;

Â Â Â Â Â  (b) Holds itself out to clients in this state or the public in this state as a business organization engaged in the practice of public accountancy; or

Â Â Â Â Â  (c) Performs attestation or compilation services in this state.

Â Â Â Â Â  (2) Nothing in this section shall be construed to require a holder of a permit under ORS 673.150 to register under this section unless the permit holder:

Â Â Â Â Â  (a) Holds the permit holder out to clients in this state or the public in this state as a business organization composed of more than one licensee; or

Â Â Â Â Â  (b) Performs attestation or compilation services in this state.

Â Â Â Â Â  (3) Registrations shall be issued and renewed for periods of not more than two years. Applications for registration shall be made in a form prescribed by the board by rule. Applications for renewal shall be made between the dates prescribed by the board by rule.

Â Â Â Â Â  (4) The following requirements must be satisfied before a registration may be issued or renewed under this section:

Â Â Â Â Â  (a) Notwithstanding any other provision of law, a simple majority of the ownership of the business organization, in terms of financial interests and voting rights of all partners, officers, shareholders, members or managers, shall belong to holders of permits or holders of certificates who are licensed in any state, and the partners, officers, shareholders, members or managers of the business organization whose principal place of business is in this state and who perform public accountancy services in this state, shall be holders of permits under ORS 673.150. If a majority of the ownership of the business organization is held by holders of permits who are public accountants holding licenses issued under ORS 673.100, the business organization may not use the name ÂC.P.A. FirmÂ or any similar name indicating that a majority of the ownership of the firm holds certificates issued under ORS 673.040;

Â Â Â Â Â  (b) In the case of a business organization that includes owners who are not holders of permits under ORS 673.150, a holder of a permit in this state shall be responsible for the management and proper registration of the business organization;

Â Â Â Â Â  (c) All owners of the business organization who are not holders of permits under ORS 673.150 shall be active individual participants in the business organization or affiliated entities; and

Â Â Â Â Â  (d) Any person who is responsible for supervising attestation or compilation services and who signs or authorizes someone to sign the accountantÂs report on the financial statements on behalf of the business organization in this state, shall hold a permit under ORS 673.150 and meet the competency requirements established by the board by rule.

Â Â Â Â Â  (5) An application for registration or renewal of registration under this section shall:

Â Â Â Â Â  (a) List all states in which the business organization has applied for or holds permits to practice public accountancy; and

Â Â Â Â Â  (b) Provide evidence that the requirements of subsection (4) of this section are satisfied.

Â Â Â Â Â  (6) Each applicant for registration or renewal under this section and each registrant shall notify the board in writing, within the time period specified by the board by rule, of:

Â Â Â Â Â  (a) The identities of partners, officers, shareholders, members, managers or owners of the business organization who work regularly in this state;

Â Â Â Â Â  (b) The number or location of offices in this state;

Â Â Â Â Â  (c) The identity of the persons in charge of the offices in this state;

Â Â Â Â Â  (d) Any issuance, denial, revocation, lapse or suspension of authority to perform professional or other services in any jurisdiction against a partner, officer, shareholder, member, manager or owner of the applicant or registrant that seeks registration or is registered in this state; and

Â Â Â Â Â  (e) The filing of a lawsuit relating to professional services of the business organization, the commencement of any civil action an essential element of which involves fraud, dishonesty or misrepresentation, or of any criminal action against the applicant or registrant that seeks registration or is registered in this state or against a partner, officer, shareholder, member, manager or owner of the applicant or registrant that seeks registration or is registered in this state.

Â Â Â Â Â  (7) The board shall charge a fee for each application for issuance or renewal of registration under this section in an amount prescribed by the board by rule. A registration under this section that is not renewed by the close of the registration period may be restored upon payment to the board of a delinquent renewal fee in an amount determined by the board by rule.

Â Â Â Â Â  (8) Applicants for renewals of registrations under this section shall undergo a peer review as provided under ORS 673.455, unless the registrant notifies the board that the registrant is exempt from peer review requirements because the registrant does not perform attestation or compilation services in this state. [Amended by 1975 c.440 Â§13; 1985 c.605 Â§8; 1993 c.431 Â§4; 1999 c.322 Â§12; 2001 c.104 Â§256; 2001 c.638 Â§7; 2003 c.8 Â§1]

Â Â Â Â Â  673.165 Continuing education; types of programs; hours; waiver. (1) Each holder of a permit issued under ORS 673.150, under rules adopted by the Oregon Board of Accountancy, shall participate in a continuing education program that directly contributes to professional competency.

Â Â Â Â Â  (2) The education programs shall include any of the following:

Â Â Â Â Â  (a) Professional development programs and technical meetings of professional associations of public accountants, of certified public accountants or of public accountants and certified public accountants.

Â Â Â Â Â  (b) University and college courses.

Â Â Â Â Â  (c) Such professional staff training programs provided by accountancy organizations and other education programs that meet the requirements established by the board by rule.

Â Â Â Â Â  (3) The board shall determine the hourly value to be assigned to each education program.

Â Â Â Â Â  (4) The number of hours of continuing education required shall be determined by the board, but shall not exceed 40 hours per year, or the equivalent, for both certified public accountants and public accountants.

Â Â Â Â Â  (5) The board by rule may adopt conditions under which continuing education requirements may be waived. However, continuing education requirements may not be waived by the board for more than three consecutive years except for military service, retirement, disability, absence from the state or for other instances of individual hardship as determined by the board, or for accountants granted inactive status by the board. The board may, among other things, take into account the accessibility by applicants to continuing education programs and any impediments to interstate practice of public accountancy that may result from differences in continuing education requirements in other states. [1975 c.438 Â§2; 1981 c.89 Â§10; 1985 c.461 Â§3; 1985 c.605 Â§9; 1999 c.322 Â§13]

Â Â Â Â Â  673.170 Disciplinary actions; grounds; costs. (1) The Oregon Board of Accountancy may take any of the following disciplinary actions:

Â Â Â Â Â  (a) Revoke, suspend or refuse to issue any certificate issued under ORS 673.040 to 673.075.

Â Â Â Â Â  (b) Revoke, suspend or refuse to issue any public accountantÂs license issued under ORS 673.100.

Â Â Â Â Â  (c) Revoke, suspend, refuse to renew or refuse to issue any permit described in ORS 673.150.

Â Â Â Â Â  (d) Revoke, suspend, refuse to renew or refuse to issue authorization to practice public accountancy in this state under ORS 673.153.

Â Â Â Â Â  (e) Censure the holder of any permit described in ORS 673.150 or authorization described in ORS 673.153.

Â Â Â Â Â  (f) Revoke, suspend, refuse to renew or refuse to issue any registration issued under ORS 673.160.

Â Â Â Â Â  (g) Censure the holder of any registration issued under ORS 673.160.

Â Â Â Â Â  (2) The board may take any of the actions described in subsection (1) of this section for any one or any combination of the following causes:

Â Â Â Â Â  (a) Fraud or deceit in obtaining or applying for:

Â Â Â Â Â  (A) A certificate under ORS 673.040 to 673.075;

Â Â Â Â Â  (B) A public accountantÂs license under ORS 673.100;

Â Â Â Â Â  (C) A registration under ORS 58.345 or 673.160;

Â Â Â Â Â  (D) A permit under ORS 673.150;

Â Â Â Â Â  (E) Authorization to practice public accountancy in this state under the provisions of ORS 673.153; or

Â Â Â Â Â  (F) Admission to the roster of authorized accountants referred to in ORS 297.670.

Â Â Â Â Â  (b) Dishonesty, fraud or gross negligence in the practice of public accountancy.

Â Â Â Â Â  (c) Incompetence in the practice of public accountancy. A holder of a license issued under ORS 673.100, certificate, permit or registration is incompetent in the practice of public accountancy if the holder:

Â Â Â Â Â  (A) Engages or has engaged in conduct that evidences a lack of ability or fitness to discharge the duty owed to a client or the general public; or

Â Â Â Â Â  (B) Engages or has engaged in conduct that evidences a lack of knowledge or ability to apply principles or skills of the practice of public accountancy, as adopted by the board.

Â Â Â Â Â  (d) Violation of any of the provisions of ORS 673.010 to 673.457.

Â Â Â Â Â  (e) Violation of any of the provisions of ORS 297.405 to 297.555.

Â Â Â Â Â  (f) Violation of any provision of the Code of Professional Conduct adopted by the board under the authority granted by ORS 673.010 to 673.457, or rules adopted by the board under ORS 670.310.

Â Â Â Â Â  (g) Conduct resulting in a conviction of a felony under the laws of any state, of any foreign jurisdiction or of the United States. However, such conduct may be considered only to the extent permissible under the provisions of ORS 670.280.

Â Â Â Â Â  (h) Conviction of any crime, an essential element of which is dishonesty, fraud or misrepresentation, under the laws of any state, of any foreign jurisdiction or of the United States.

Â Â Â Â Â  (i) Conviction of willful failure to pay any tax, file any tax return, keep records or supply information required under the tax laws of any state, of any foreign jurisdiction or of the United States, or conviction of the willful making, rendering, delivery, disclosure, signing or verifying of any false or fraudulent list, return, account, statement or other document, or of supplying any false or fraudulent information, required under the tax laws of any state, of any foreign jurisdiction or of the United States.

Â Â Â Â Â  (j) Cancellation, revocation, suspension or refusal to renew, authority to practice as a certified public accountant or a public accountant in any state or foreign jurisdiction.

Â Â Â Â Â  (k) Cancellation, suspension, revocation or refusal to renew by any state, any foreign jurisdiction or any federal agency of the right to practice law, to practice as an enrolled agent before the Internal Revenue Service pursuant to 31 C.F.R. part 10, or to practice under other regulatory law if the cancellation, suspension, revocation or refusal to renew was related to the practice of public accountancy or if dishonesty, fraud or deception was involved.

Â Â Â Â Â  (L) Failure to comply with the continuing education requirements under ORS 673.165 unless such requirements have been waived by the board.

Â Â Â Â Â  (m) Failure to pay a civil penalty imposed by the board after the period for requesting a hearing on the civil penalty terminates if the person or business organization against whom the penalty is imposed has not requested a hearing, or after the period for seeking judicial review of the order assessing the civil penalty has passed.

Â Â Â Â Â  (n) Failure to comply with the terms of a consent agreement described in subsection (3) of this section.

Â Â Â Â Â  (o) Failure to comply with any reporting or other requirement established by the board by rule.

Â Â Â Â Â  (p) Issuance of a cease and desist order against the person under subsection (7) of this section.

Â Â Â Â Â  (3) In lieu of disciplinary actions under subsection (1) of this section, the board may enter into a consent agreement with the holder of any certificate described in ORS 673.040 to 673.075, the holder of any public accountantÂs license, the holder of any registration described in ORS 673.160, the holder of any permit described in ORS 673.150 or the holder of any authorization described in ORS 673.153, under which the holder agrees to comply with conditions prescribed by the board.

Â Â Â Â Â  (4) In addition to the causes in subsection (2) of this section, the board may take any of the actions described in subsection (1) of this section for dishonesty, fraud or misrepresentation not in the practice of public accountancy.

Â Â Â Â Â  (5) In lieu of or in addition to any action described in subsection (1) of this section, the board may take any of the following actions:

Â Â Â Â Â  (a) Require a holder of a permit under ORS 673.150 that provides compilation services or a business organization registered under ORS 673.160 to undergo a peer review conducted as the board may specify; or

Â Â Â Â Â  (b) Require a holder of a permit under ORS 673.150 to complete any continuing professional education programs the board may specify.

Â Â Â Â Â  (6) In the case of a registered business organization, the board may take any of the actions described in subsection (1) of this section for any of the following additional causes:

Â Â Â Â Â  (a) The cancellation, revocation or suspension of, or refusal to renew, the authority to provide professional services, in this state or any other jurisdiction, of any partner, officer, shareholder, member, manager or owner of the business organization; or

Â Â Â Â Â  (b) The cancellation, revocation or suspension of, or refusal to renew, the authority of the business organization to practice public accountancy or provide other professional services in any other state or foreign jurisdiction.

Â Â Â Â Â  (7) If the board has reasonable cause to believe that any person has engaged, is engaging or is about to engage in any violation of any provision of ORS 673.010 to 673.457 or any rule or order adopted under ORS 673.010 to 673.457, the board may issue an order, subject to ORS 673.173, directed to the person, and to any other person directly or indirectly controlling the person, to cease and desist from the violation or threatened violation.

Â Â Â Â Â  (8) Notwithstanding any protective order issued under ORCP 36 C, upon motion of the board, the court shall order disclosure of materials or information subject to a protective order under ORCP 36 C. The board may use the material or information to take disciplinary action under this section.

Â Â Â Â Â  (9) If the board takes disciplinary action under this section, the board may assess against the person disciplined costs associated with the disciplinary action. An assessment under this subsection is in addition to, and not in lieu of, any other action taken by the board. Moneys collected under this subsection shall be deposited in the Oregon Board of Accountancy Account established in the General Fund pursuant to ORS 670.335. [Amended by 1971 c.734 Â§112; 1975 c.438 Â§4a; 1975 c.440 Â§14; 1979 c.84 Â§2; 1981 c.89 Â§11; 1983 c.255 Â§3; 1985 c.605 Â§10; 1987 c.455 Â§3; 1993 c.431 Â§5; 1999 c.322 Â§14; 2001 c.638 Â§8; 2005 c.39 Â§1; 2005 c.837 Â§12]

Â Â Â Â Â  673.173 Cease and desist orders. (1) A cease and desist order issued under ORS 673.170 shall include the following:

Â Â Â Â Â  (a) A statement of the facts constituting the violation.

Â Â Â Â Â  (b) A provision requiring the person named in the order to cease and desist from the violation.

Â Â Â Â Â  (c) The effective date of the order.

Â Â Â Â Â  (d) A notice to the person named in the order of the right to a contested case hearing under ORS chapter 183.

Â Â Â Â Â  (2) An order under this section shall be effective 30 days after the date of the order unless the person named in the order requests a hearing on the order. [2005 c.39 Â§3]

Â Â Â Â Â  673.175 Review of statement or report prepared by accountant required by consent agreement; liability of accountant performing review. If the Oregon Board of Accountancy, as part of a consent agreement entered into under ORS 673.170, requires a certified public accountant or public accountant to obtain review of any financial statement or report prepared by the certified public accountant or public accountant before the statement or report is issued, the review of the statement or report shall be performed by a certified public accountant or public accountant approved by the board to conduct the review. The liability of any certified public accountant or public accountant conducting the review shall be limited to any fees paid to the reviewer for conducting the review. This section shall not affect the liability of the certified public accountant or public accountant subject to the review. [1989 c.362 Â§2]

Â Â Â Â Â  673.180 [Amended by 1971 c.734 Â§113; 1985 c.605 Â§11; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.185 Procedure for disciplinary actions and adoption of rules; continuing authority of board. (1) When the Oregon Board of Accountancy proposes to refuse to issue a certificate under ORS 673.040, license under ORS 673.100, permit under ORS 673.150, registration under ORS 673.160 or authorization under ORS 673.153, proposes to refuse to renew a permit or registration or proposes to revoke or suspend a certificate, registration, license, permit or authorization, opportunity for hearing shall be accorded as provided in ORS chapter 183 and chapter 734, Oregon Laws 1971.

Â Â Â Â Â  (2) When the board institutes or continues a disciplinary action under ORS 673.170, the surrender, retirement or other forfeiture, expiration, lapse or revocation of a license issued by the board does not deprive the board of its authority to institute or continue the disciplinary action against the licensee.

Â Â Â Â Â  (3) Adoption of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183 and chapter 734, Oregon Laws 1971.

Â Â Â Â Â  (4) The decision of the board under subsection (1) of this section shall be by majority vote. [1971 c.734 Â§115; 1999 c.322 Â§15; 2001 c.638 Â§9]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 734, Oregon Laws 1971,Â for the words Âthis 1971 ActÂ in section 115, chapter 734, Oregon Laws 1971, compiled as 673.185. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  673.190 [Amended by 1971 c.418 Â§21; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  673.200 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  673.210 Reissuance of revoked or suspended licenses. (1) The Oregon Board of Accountancy may reissue any license that it has revoked or may modify the suspension of any license that it has suspended.

Â Â Â Â Â  (2) The power of the board to suspend any authority to provide professional services includes the power to reissue:

Â Â Â Â Â  (a) At a time certain; or

Â Â Â Â Â  (b) When the licensee or business organization subject to suspension fulfills conditions for reissuance set by the board. [Amended by 1979 c.84 Â§3; 1999 c.322 Â§16]

Â Â Â Â Â  673.220 Inactive status; conditions; roster. (1) The Oregon Board of Accountancy may grant inactive status to any licensee who does not hold the licensee out to clients or the public as a certified public accountant or a public accountant and does not engage in the practice of public accountancy, if the license is not suspended or revoked.

Â Â Â Â Â  (2) A licensee granted inactive status by the board:

Â Â Â Â Â  (a) Must pay any fee in an amount determined by the board by rule for becoming or remaining inactive or becoming active.

Â Â Â Â Â  (b) May not hold the licensee out to clients or the public as a certified public accountant or a public accountant or otherwise engage in the practice of public accountancy until restored to active status.

Â Â Â Â Â  (3) The board by rule shall adopt procedures and requirements for granting and renewing inactive status and for restoring to active status any licensee on inactive status.

Â Â Â Â Â  (4) The board may restore a lapsed permit to inactive status upon payment to it of all past unpaid renewal fees and the delinquent renewal fee as provided in ORS 673.150 (5).

Â Â Â Â Â  (5) The board shall maintain a current roster of all licensees granted inactive status. [1985 c.461 Â§2; 1987 c.455 Â§4; 1993 c.193 Â§4; 1999 c.322 Â§17; 2005 c.39 Â§6]

Â Â Â Â Â  673.310 Words or abbreviations of similar import to certified public accountant, public accountant, C.P.A. or P.A. prohibited. No person, partnership, professional corporation or other business form shall assume or use the title or designation Âcertified accountant,Â Âchartered accountant,Â Âenrolled accountant,Â Âlicensed accountant,Â Âregistered accountantÂ or any other title or designation likely to be confused with Âcertified public accountantÂ and Âpublic accountant,Â or any of the abbreviations ÂC.A.,Â ÂR.A.,Â or ÂL.A.,Â or similar abbreviations likely to be confused with ÂC.P.A.Â or ÂP.A.Â [Amended by 1991 c.372 Â§1; 1993 c.431 Â§6]

(Practice of Accountancy)

Â Â Â Â Â  673.320 Permit or registration required to provide attestation or compilation services or issue report; exceptions; use of terms certified public accountant, public accountant, C.P.A. or P.A; exceptions. (1) A person or business organization in this state shall not provide attestation or compilation services for or issue a report on financial statements of any other person, firm, organization or governmental unit unless the person or business organization holds a permit or registration issued under ORS 673.010 to 673.457. The prohibitions of this subsection do not apply to:

Â Â Â Â Â  (a) An officer, partner, employee, shareholder, member, manager or owner of any firm or organization affixing that personÂs own signature to any statement or report in reference to the financial affairs of the firm or organization with wording designating the position, title or office that the person holds in the firm or organization;

Â Â Â Â Â  (b) Any act of a public official or employee in the performance of official duties; or

Â Â Â Â Â  (c) The performance by any person, other than a licensee or registrant, of other services, including the preparation of tax returns, management advisory services and the preparation of financial statements, without the issuance of reports thereon.

Â Â Â Â Â  (2) Any transmission of financial statements or information using language as specified in ORS 673.325 or as adopted by the Oregon Board of Accountancy by rule under this subsection shall not be considered a report.

Â Â Â Â Â  (3) A person shall not assume or use the title or designation Âcertified public accountant,Â or the abbreviation ÂC.P.A.,Â or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the person is a certified public accountant, unless the person holds a valid certificate of certified public accountant issued under ORS 673.040 and a permit issued pursuant to ORS 673.150.

Â Â Â Â Â  (4) A business organization shall not assume or use the title or designation Âcertified public accountant,Â or the abbreviation ÂC.P.A.,Â or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the business organization is composed of certified public accountants unless the business organization is registered under ORS 673.160.

Â Â Â Â Â  (5) A person shall not assume or use the title or designation Âpublic accountant,Â or the abbreviation ÂP.A.,Â or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the person is a public accountant unless that person holds a valid license issued under ORS 673.100 and permit issued under ORS 673.150.

Â Â Â Â Â  (6) A business organization shall not assume or use the title or designation Âpublic accountant,Â or the abbreviation ÂP.A.,Â or any other title, designation, words, letters, abbreviation, sign, card or device tending to indicate that the business organization is composed of public accountants, unless the business organization is registered under ORS 673.160.

Â Â Â Â Â  (7) A person or business organization shall not assume or use any title or designation likely to be confused with the titles Âcertified public accountantÂ or Âpublic accountant,Â or any abbreviations likely to be confused with the abbreviations ÂC.P.A.Â or ÂP.A.,Â unless the person or business organization holds a valid permit or registration issued under ORS 673.010 to 673.457. This subsection does not restrict the use of any title, designation or abbreviation awarded by institutions that are recognized by the board by rule.

Â Â Â Â Â  (8) A person or business organization shall not assume or use any title or designation that includes the words Âaccountant,Â ÂauditorÂ or ÂaccountingÂ in connection with any other wording, including that of a report, that implies that the person or business organization holds a permit or registration or has special competence as an accountant or auditor, unless the person or business organization holds a permit or registration issued under ORS 673.010 to 673.457. This subsection does not prohibit:

Â Â Â Â Â  (a) A partner, officer, employee, shareholder, member, manager or owner of any firm or organization from affixing that personÂs own signature to any statement or report in reference to the financial affairs of the firm or organization with wording designating the position, title or office that the person holds in the firm or organization;

Â Â Â Â Â  (b) Any act of a public official or employee in the performance of official duties; or

Â Â Â Â Â  (c) Use of the words ÂaccountantÂ or ÂaccountingÂ by a person or business offering services that are not restricted to a person or business organization holding a license or permit to practice public accountancy.

Â Â Â Â Â  (9) A person or business organization holding a permit or registration under ORS 673.010 to 673.457 shall not use a professional or business name or designation that is misleading about the legal form of the business organization, about the persons who are partners, officers, shareholders, members, managers or owners of the business organization or about any other matter. The board by rule may specify the appropriate use by licensees of abbreviations and initials in a professional or business name. Notwithstanding any provision of this subsection, the names of one or more former partners, shareholders, members or managers may be included in the name of a registered business organization or its successor.

Â Â Â Â Â  (10) A person holding a permit issued under ORS 673.150 shall not perform attestation or compilation services in any business organization that does not hold a valid registration under ORS 673.160.

Â Â Â Â Â  (11) Subsections (1) to (10) of this section apply to a person or business organization holding a certification, license, permit, designation or degree granted in another jurisdiction entitling the holder to engage in the practice of public accountancy or its equivalent in the other jurisdiction unless:

Â Â Â Â Â  (a) The activities of the person or business organization in this state are limited to the provision of professional services to clients in this state, where the clients are residents of, governments of or business entities in the other jurisdiction in which the person holds the entitlement;

Â Â Â Â Â  (b) The person or business organization does not provide attestation or compilation services or issue reports regarding the financial statements of any other persons, organizations or governmental units in this state; and

Â Â Â Â Â  (c) The person or business organization does not hold out to clients, potential clients or the public in this state that the person or business organization is licensed or registered under ORS 673.010 to 673.457 and does not use any title or designation other than the one under which the person or business organization practices in the other jurisdiction, followed by the name of the other jurisdiction and, if applicable, any translation of the title or designation into the English language. [Amended by 1999 c.322 Â§18; 2001 c.104 Â§257; 2001 c.638 Â§10]

Â Â Â Â Â  673.325 Statement allowed without permit or authorization. The following statement signed by a person who does not hold a permit issued under ORS 673.150 or the authorization granted under ORS 673.153 shall not constitute a report under ORS 673.320, so long as the statement is not accompanied by any wording indicating the person is an accountant or auditor or other language prohibited by ORS 673.310 or 673.320:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  The accompanying balance sheet of XYZ Company as of (date), and the related statements of income (or retained earnings or cash flow) for the year then ended have been prepared by me (us).

Â Â Â Â Â  The information presented in these financial statements is the representation of management (owners).

______________________________________________________________________________

[1997 c.610 Â§2; 1999 c.322 Â§18a; 2001 c.104 Â§258; 2001 c.638 Â§11]

Â Â Â Â Â  673.330 [Amended by 1975 c.440 Â§17; 1985 c.605 Â§12; 1993 c.431 Â§7; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.340 [Amended by 1975 c.440 Â§18; 1993 c.431 Â§8; repealed by 1999 c.322 Â§44]

Â Â Â Â Â  673.345 Payment or acceptance of commissions; contingent fees; referral fees; rules. (1)(a) A holder of a permit under ORS 673.150 or a business organization registered under ORS 673.160, when the conditions set forth in paragraph (b) of this subsection are present, may not:

Â Â Â Â Â  (A) Pay a commission to obtain a client;

Â Â Â Â Â  (B) Accept a commission for a referral to a client of products or services of others; or

Â Â Â Â Â  (C) Accept a commission for a referral of products or services to be supplied by a client.

Â Â Â Â Â  (b) The prohibition on commissions set forth in paragraph (a) of this subsection applies only when the holder or business organization, or any of the partners, officers, shareholders, members, managers or owners of the holder or business organization, performs:

Â Â Â Â Â  (A) Client attestation services; or

Â Â Â Â Â  (B) A compilation of a financial statement for a client, if the compilation report does not disclose a lack of independence.

Â Â Â Â Â  (2)(a) A holder of a permit under ORS 673.150 or a business organization registered under ORS 673.160 may:

Â Â Â Â Â  (A) Perform for a contingent fee any professional service for a client; or

Â Â Â Â Â  (B) Receive a contingent fee for any professional service performed for a client.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a holder or business organization may not accept a contingent fee under paragraph (a) of this subsection from a client for whom the holder or business organization, or any of the partners, officers, shareholders, members, managers or owners of the holder or business organization, performs:

Â Â Â Â Â  (A) Client attestation services; or

Â Â Â Â Â  (B) A compilation of a financial statement for the client, if the compilation report does not disclose a lack of independence.

Â Â Â Â Â  (3) A holder of a permit under ORS 673.150 or a business organization registered under ORS 673.160 may not prepare for a contingent fee an original or amended tax return or a claim for a tax refund for any client.

Â Â Â Â Â  (4) The prohibitions described in subsections (1) to (3) of this section apply during the period in which the holder of a permit under ORS 673.150 or a business organization registered under ORS 673.160 is engaged to perform any of the services described in subsection (1)(b) or (2)(b) of this section and during the period covered by any historical financial statements involved in any of the services. The Oregon Board of Accountancy by rule may modify the period when the prohibitions described in subsections (1) to (3) of this section are applicable.

Â Â Â Â Â  (5)(a) Any holder of a permit under ORS 673.150 or business organization registered under ORS 673.160 that expects or accepts a fee for recommending or referring any product or service to any person or entity, or that pays a referral fee or other valuable consideration to obtain a client, shall disclose the expectation, acceptance or payment to the client.

Â Â Â Â Â  (b) The board by rule shall specify the manner and form in which disclosures under this subsection shall be made. The rules shall require that disclosures required by this subsection:

Â Â Â Â Â  (A) Be made in clear and conspicuous writing;

Â Â Â Â Â  (B) Be made on or before the time at which the recommendation or referral that is the basis of the fee is made, or prior to the time the client retains the licensee to whom the client has been referred and for which a referral fee or other valuable consideration has been paid; and

Â Â Â Â Â  (C) Be acknowledged by the client in a writing that is signed and dated by the client.

Â Â Â Â Â  (6) This section does not prohibit:

Â Â Â Â Â  (a) Payments for the purchase of all or any part of an accountancy practice; or

Â Â Â Â Â  (b) Retirement payments to individuals presently or formerly engaged in the practice of public accountancy or payments to their heirs or estates. [1989 c.524 Â§2; 2001 c.313 Â§2]

Â Â Â Â Â  673.350 Application of ORS 673.010 to 673.457 to employees of registered business organizations. Nothing contained in ORS 673.010 to 673.457 shall prohibit any person not a certified public accountant or public accountant from serving as an employee of a business organization registered under ORS 673.160. However, such an employee shall not issue any report on an accounting or financial statement over that employeeÂs name. [Amended by 1975 c.440 Â§19; 1985 c.605 Â§13; 1993 c.431 Â§9; 1999 c.322 Â§20]

Â Â Â Â Â  673.360 Injunctions. (1) Whenever in the judgment of the Oregon Board of Accountancy any person has engaged, or is about to engage, in any acts or practices that constitute or may constitute a violation of any of the provisions of ORS 673.010 to 673.457, the board may apply to the court for an order enjoining the acts or practices, and upon a showing by the board that the person has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order or other order may be granted by the court without bond.

Â Â Â Â Â  (2) The board may apply to the court for an injunction against a person for failure to comply with a cease and desist order. [Amended by 1999 c.322 Â§21; 2005 c.39 Â§4]

Â Â Â Â Â

Â Â Â Â Â  673.370 Acts constituting prima facie evidence that person is authorized to use words certified public account or public accountant. (1) The display or uttering by a person of a card, sign, advertisement or other printed, engraved or written instrument or device, bearing a personÂs name in conjunction with the words Âcertified public accountantÂ or Âpublic accountantÂ or any abbreviation thereof, shall be prima facie evidence in any action brought under ORS 673.360 or 673.990 that the person whose name is so displayed caused or procured the display or uttering and that the person is an individual or business organization that purports to be authorized to use the words under ORS 673.010 to 673.457.

Â Â Â Â Â  (2) In any action referred to in subsection (1) of this section, evidence of the commission of a single act prohibited by ORS 673.010 to 673.457 shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct. [Amended by 1985 c.605 Â§14; 1993 c.431 Â§10; 1999 c.322 Â§22]

Â Â Â Â Â  673.380 Disposition of statements, records, schedules, working papers and memoranda of licensee. (1) All statements, records, schedules, working papers and memoranda made by a licensee under ORS 673.010 to 673.457 or a partner, shareholder, officer, director, member, manager, owner or employee of the licensee incident to or in the course of rendering services to a client, except reports submitted by the licensee to the client and records that are part of the clientÂs records, shall be and remain the property of the licensee in the absence of an express agreement between the licensee and the client to the contrary.

Â Â Â Â Â  (2) A statement, record, schedule, working paper or memorandum described in subsection (1) of this section shall not be sold, transferred or bequeathed, without the consent of the client or the clientÂs personal representative or assignee, to anyone other than one or more surviving partners or stockholders, or new partners or stockholders, of the licensee or any combined or merged organization or successor in interest to the licensee.

Â Â Â Â Â  (3) Nothing in this section prohibits a temporary transfer of working papers or other material necessary in the course of carrying out peer reviews or the disclosure of information under ORS 673.385.

Â Â Â Â Â  (4) A licensee shall furnish to a client or former client of the licensee, upon request and reasonable notice:

Â Â Â Â Â  (a) A copy of the licenseeÂs working papers, to the extent that the working papers include records that would ordinarily constitute part of the clientÂs records and are not otherwise available to the client; and

Â Â Â Â Â  (b) Any accounting or other records belonging to or obtained from or on behalf of the client that the licensee removed from the clientÂs premises or received for the clientÂs account. The licensee may make and retain copies of the documents of the client when the documents form the basis for work done by the licensee.

Â Â Â Â Â  (5) Nothing in this section shall require a licensee to keep any working papers beyond the period prescribed in any other applicable statute. [Amended by 1999 c.322 Â§23]

Â Â Â Â Â  673.385 Disclosure of client information prohibited; exceptions. (1) Except as provided in subsection (2) of this section or by permission of the client engaging a licensee, or the heirs, successors or personal representatives of the client, a licensee or any partner, officer, shareholder, member, manager, owner or employee of the licensee shall not voluntarily disclose information communicated to the licensee by the client relating to and in connection with services rendered to the client by the licensee.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall prohibit the disclosure of information:

Â Â Â Â Â  (a) Required to be disclosed by the standards of the public accountancy profession in reporting on the examination of financial statements;

Â Â Â Â Â  (b) In court proceedings, in state or federal agency proceedings, in investigations or proceedings under ORS 673.170 or 673.400, in ethical investigations conducted by private professional organizations or in the course of peer reviews;

Â Â Â Â Â  (c) To the insurance carrier of a licensee; or

Â Â Â Â Â  (d) Required by the Oregon Board of Accountancy to be disclosed for regulatory purposes of the board. [1999 c.322 Â§33]

Â Â Â Â Â  673.390 Solicitation permitted. The Oregon Board of Accountancy shall not adopt a rule prohibiting a licensee from soliciting an engagement to perform professional services. [1981 c.89 Â§16; 1993 c.431 Â§11; 1999 c.322 Â§24]

(Civil Penalties)

Â Â Â Â Â  673.400 Civil penalties. (1) Any person who violates any provision of ORS 673.010 to 673.457, any rule adopted thereunder or any order of the Oregon Board of Accountancy shall forfeit and pay a civil penalty into the General Fund to be credited to the Oregon Board of Accountancy for its use in carrying out the provisions of this section. The civil penalty shall be in an amount determined by the board of not more than $5,000 for each offense.

Â Â Â Â Â  (2) The board may impose a civil penalty as part of a cease and desist order issued under ORS 673.170 (7). The civil penalty may not exceed $5,000 per violation.

Â Â Â Â Â  (3) The civil penalty may be recovered by the Attorney General in an action brought in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in lieu of any other penalty provided by law. [1981 c.89 Â§15; 1985 c.605 Â§15; 1991 c.734 Â§69; 1999 c.322 Â§25; 1999 c.414 Â§1; 2005 c.39 Â§5]

(Oregon Board of Accountancy)

Â Â Â Â Â  673.410 Oregon Board of Accountancy; confirmation; qualifications; enforcement authority. (1) There is created an Oregon Board of Accountancy consisting of seven members.

Â Â Â Â Â  (2) Members of the board shall be appointed by the Governor for terms of three years, subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (3) The board members shall be as follows:

Â Â Â Â Â  (a) Four must have a current permit as a certified public accountant under the laws of this state in effect for at least five years, and be actively engaged in public accountancy practice.

Â Â Â Â Â  (b) One must have a current permit as a certified public accountant under the laws of this state in effect for at least five years, and be employed in private industry, education or government or be actively engaged in public accountancy practice.

Â Â Â Â Â  (c) One shall be a member of the general public.

Â Â Â Â Â  (d) One must have a current license as a public accountant under the laws of this state in effect for at least five years and be actively engaged in public accountancy practice.

Â Â Â Â Â  (4) No person shall be eligible for reappointment after the personÂs third consecutive term until a period at least equal to the appointed term has elapsed.

Â Â Â Â Â  (5) The authority of the board to enforce the provisions of ORS 673.010 to 673.457 includes the authority to regulate the practice of public accountancy by persons or business organizations holding certificates, licenses, permits or registrations issued under ORS 673.010 to 673.457. [Amended by 1963 c.580 Â§35; 1971 c.753 Â§30; 1981 c.89 Â§12; 1985 c.460 Â§1; 1987 c.414 Â§66; 1991 c.372 Â§2; 1997 c.3 Â§1; 1999 c.322 Â§26]

Â Â Â Â Â  673.415 Furnishing of signature block of income tax return or report by Department of Revenue; use of information; unlawful disclosure. (1) The Department of Revenue may furnish to the Oregon Board of Accountancy a copy of the signature block of an income tax return prepared by any person for another. The signature block may be furnished in instances in which the department or the board has reasonable grounds to believe the person preparing the return prepared it in violation of any provision of ORS 673.010 to 673.457. The signature block shall include the name, address and signature of the person who prepared the income tax return and the date the return was prepared. The department may include with the signature block the name and address of the taxpayer, the number of the tax form prepared and the tax year of the income tax return prepared. The board, and its members, officers and employees, shall use the names and addresses furnished under this section solely in the enforcement of ORS 673.010 to 673.457 and shall not otherwise divulge or make known such information. A violation of this prohibition against disclosure is punishable as provided in ORS 314.991 (2).

Â Â Â Â Â  (2) The Department of Revenue may furnish to the board a copy of the signature block of a tax return or report permitted or required to be filed with the department and prepared by any person for another. The signature block may be furnished in instances where the department or the board has reasonable grounds to believe the person preparing the return or report prepared it in violation of any provision of ORS 673.010 to 673.457, or any rule adopted thereunder. The signature block shall include the name, address and signature of the person who prepared the tax return or report and the date the return or report was prepared. The department may include with the signature block the name and address of the taxpayer, the number of the tax form or report prepared and the tax year of the return or report prepared. The board, its members, officers and employees, shall use the names and addresses furnished under this section solely in the enforcement of ORS 673.010 to 673.457 and shall not divulge or make known such information. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided in ORS 314.991 (2). [1985 c.602 Â§12; 1985 c.605 Â§19; 1999 c.322 Â§27a; 1999 c.441 Â§1]

Â Â Â Â Â  673.420 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  673.430 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  673.440 Compilation of laws and rules; availability. The Oregon Board of Accountancy shall produce, at least biennially, a compilation of ORS 673.010 to 673.457 and rules of the board. A copy of the compilation shall be made available to all licensees under ORS 673.010 to 673.457 in the manner the board considers most cost-effective. [Amended by 1975 c.440 Â§20; 1985 c.605 Â§17; 1993 c.79 Â§1; 1993 c.431 Â§12; 1999 c.322 Â§28]

Â Â Â Â Â  673.445 Code of professional conduct. The Oregon Board of Accountancy may adopt a code of professional conduct for certified public accountants and public accountants. [1981 c.89 Â§18]

Â Â Â Â Â  673.450 [Amended by 1969 c.314 Â§76; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  673.455 Peer Review Oversight Committee; alternative peer review programs; review of permit holders and business organizations; items for review. (1) The Oregon Board of Accountancy shall appoint a Peer Review Oversight Committee. The board may also approve applications for operation of alternative peer review programs such as programs provided by the American Institute of Certified Public Accountants and the National Society of Accountants.

Â Â Â Â Â  (2) Each holder of a permit under ORS 673.150 and each business organization registered under ORS 673.160 that performs attestation or compilation services shall participate in a peer review program described in this section. The peer review shall be conducted by the board or by an alternative peer review program approved by the board under subsection (1) of this section.

Â Â Â Â Â  (3) The members of the committee serve at the pleasure of the board.

Â Â Â Â Â  (4) A member of the committee appointed under this section is entitled to expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The committee may review:

Â Â Â Â Â  (a) Any financial statement or report filed with the state or any political subdivision and prepared by a certified public accountant or public accountant;

Â Â Â Â Â  (b) Any procedure, working paper or supporting document relating to the financial statement or report; and

Â Â Â Â Â  (c) Any peer review report.

Â Â Â Â Â  (6) If the client grants permission or if all information identifying the client has been removed, the committee also may review any financial statement not described in subsection (5) of this section and prepared by a licensee, or any procedure, working paper or supporting document relating to the financial statement.

Â Â Â Â Â  (7) The failure or refusal by any licensee to comply with a request for review or explanation, or both, of such financial statement as set forth in this section constitutes a violation of ORS 673.170 (2)(b). [1981 c.89 Â§17; 1983 c.254 Â§1; 1985 c.605 Â§18; 1989 c.771 Â§2; 1993 c.193 Â§1; 1999 c.322 Â§29; 2001 c.638 Â§12; 2003 c.4 Â§1; 2005 c.39 Â§7]

Â Â Â Â Â  673.457 Review by alternative peer review program; right of Oregon Board of Accountancy to conduct review. A review of the accountancy practice of a holder of a permit under ORS 673.150 that provides compilation services or of a registered business organization by an alternative peer review program approved under ORS 673.455 shall not preclude the Oregon Board of Accountancy from conducting a review of specified aspects of the professional services of any licensee affiliated with the permit holder or business organization or of the permit holder or business organization itself. [1999 c.322 Â§30; 2001 c.638 Â§13]

Â Â Â Â Â  673.460 [Amended by 1967 c.637 Â§27; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  673.465 Authority of Oregon Board of Accountancy to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Board of Accountancy may require the fingerprints of a person who is:

Â Â Â Â Â  (1) Applying for a license, certificate, registration or permit that is issued by the board;

Â Â Â Â Â  (2) Applying for renewal of a license, certificate, registration or permit that is issued by the board;

Â Â Â Â Â  (3) Under investigation by the board; or

Â Â Â Â Â  (4) Applying for authority to practice public accountancy pursuant to ORS 673.153. [2005 c.730 Â§53]

Â Â Â Â Â  673.470 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  673.480 [Amended by 1975 c.440 Â§21; repealed by 1981 c.89 Â§21]

TAX CONSULTANTS AND TAX PREPARERS

(Generally)

Â Â Â Â Â  673.605 Definitions for ORS 673.605 to 673.740. As used in ORS 673.605 to 673.740 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Tax Practitioners created by ORS 673.725.

Â Â Â Â Â  (2)(a) ÂFacilitatorÂ means a person that individually or in conjunction or cooperation with another person processes, receives or accepts for delivery an application for a refund anticipation loan or a check in payment of refund anticipation loan proceeds or in any other manner materially facilitates the making of a refund anticipation loan.

Â Â Â Â Â  (b) ÂFacilitatorÂ does not mean a financial institution as defined in ORS 706.008, a person who has been issued a license under ORS chapter 725, an affiliate that is a servicer for a financial institution or for a person issued a license under ORS chapter 725, a person issued a certificate as a certified public accountant or licensed as a public accountant by the Oregon Board of Accountancy, or any person that acts solely as an intermediary and does not deal with a taxpayer in the making of a refund anticipation loan.

Â Â Â Â Â  (3) ÂLenderÂ means a person that makes a refund anticipation loan with the personÂs own funds or a line of credit or other funding from a financial institution as defined in ORS 706.008, but does not include a financial institution as defined in ORS 706.008.

Â Â Â Â Â  (4) ÂRefund anticipation loanÂ means a loan that the lender arranges to be repaid directly from the proceeds of the taxpayerÂs federal or state personal income tax refund.

Â Â Â Â Â  (5)(a) ÂRefund anticipation loan feeÂ means the charges, fees or other consideration charged or imposed by the lender or facilitator for the making of a refund anticipation loan.

Â Â Â Â Â  (b) ÂRefund anticipation loan feeÂ does not mean any charge, fee or other consideration usually charged or imposed by the facilitator in the ordinary course of business for nonloan services, including fees for tax return preparation and fees for electronic filing of tax returns.

Â Â Â Â Â  (6) ÂTax consultantÂ means a person who is licensed under ORS 673.605 to 673.740 to prepare or advise or assist in the preparation of personal income tax returns for another and for valuable consideration.

Â Â Â Â Â  (7) ÂTaxpayerÂ means an individual who files a federal or Oregon personal income tax return.

Â Â Â Â Â  (8) ÂTax preparerÂ means any person who is licensed under ORS 673.605 to 673.740 as a tax preparer. [1973 c.387 Â§1; 1975 c.464 Â§2; 1977 c.100 Â§1; 1985 c.559 Â§1; 2001 c.136 Â§9; 2005 c.331 Â§1]

Â Â Â Â Â  673.610 Application of ORS 673.605 to 673.740. ORS 673.605 to 673.740 do not apply to:

Â Â Â Â Â  (1) Any full or part-time employee hired to fill a permanent position, who in connection with the duties as an employee has the incidental duty of preparing income tax returns for the business of the employer only.

Â Â Â Â Â  (2) Any attorney at law rendering services in the performance of the duties of an attorney at law.

Â Â Â Â Â  (3) While acting as such, any fiduciary, or the regular employees thereof, acting on behalf of the fiduciary estate, the testator, trustor, grantor, or beneficiaries thereof.

Â Â Â Â Â  (4) Any certified public accountant or public accountant holding a valid permit, or a registered business organization, under ORS 673.010 to 673.457.

Â Â Â Â Â  (5) Any employee of a certified public accountant, public accountant or registered business organization described in subsection (4) of this section.

Â Â Â Â Â  (6) Any person employed by a local, state or federal governmental agency but only in performance of official duties. [1973 c.387 Â§3; 1977 c.100 Â§1; 1999 c.322 Â§31; 2001 c.638 Â§14]

Â Â Â Â Â  673.615 Prohibited acts; preparation of tax returns; refund anticipation loans. Except as otherwise provided in ORS 673.605 to 673.740:

Â Â Â Â Â  (1) A person may not prepare or advise or assist in the preparation of personal income tax returns for another and for valuable consideration or represent that the person is so engaged unless the person is licensed as a tax consultant under ORS 673.605 to 673.740.

Â Â Â Â Â  (2) A tax preparer may prepare or advise or assist in the preparation of tax returns only under the supervision of a tax consultant, or a person described in ORS 673.610 (2) or (4), and subject to such conditions and limitations as the State Board of Tax Practitioners by rule may impose.

Â Â Â Â Â  (3) A person may not be a facilitator of a refund anticipation loan without first being issued a license as a tax consultant or tax preparer under ORS 673.640. [1973 c.387 Â§2; 1975 c.464 Â§6; 1977 c.100 Â§4; 2005 c.331 Â§5]

(Licensing)

Â Â Â Â Â  673.625 Qualifications for tax consultant and tax preparer; examination. (1) Every applicant for a license as a tax consultant and every applicant for licensing as a tax preparer must:

Â Â Â Â Â  (a) Be not less than 18 years of age;

Â Â Â Â Â  (b) Possess a high school diploma or have passed an equivalency examination; and

Â Â Â Â Â  (c) Present evidence satisfactory to the State Board of Tax Practitioners that the applicant has successfully completed not less than 80 hours in basic personal income tax law, theory and practice at a school training session or educational institution approved by the board.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, every applicant for licensing as a tax preparer must pass to the satisfaction of the board an examination. The examination shall be constructed in a manner that in the judgment of the board measures the applicantÂs knowledge of Oregon and federal personal income tax law, theory and practice.

Â Â Â Â Â  (3) In addition to the requirements of subsection (1) of this section, every applicant for licensing as a tax consultant must:

Â Â Â Â Â  (a) Present evidence satisfactory to the board of active employment, as described in ORS 673.615 (2), as a tax preparer or employment in this or another state in a capacity that is, in the judgment of the board equivalent to that of a tax preparer or tax consultant, for not less than a cumulative total of 780 hours during at least two of the last five years. Certification by a tax consultant or person described in ORS 673.610 (2) or (4) that the applicant was employed as a tax preparer under supervision for the period indicated in the certificate shall be considered evidence satisfactory to the board of the applicantÂs employment as a tax preparer for the period indicated. If an applicant has worked less than a cumulative total of 780 hours in at least two of the last five years, the board may consider the number of hours employed, the number of years employed, the number of tax returns prepared and whether the work involved contributed directly to the professional competence of the individual in determining if a tax preparer or tax consultant has met the work experience requirement.

Â Â Â Â Â  (b) Pass to the satisfaction of the board an examination that is constructed in a manner that in the judgment of the board measures the applicantÂs knowledge of Oregon and federal personal income tax law, theory and practice. The examination for a tax consultantÂs license shall differ from the examination for a tax preparerÂs license in that it shall be of a more exacting nature and require higher standards of knowledge of personal income tax law, theory and practice.

Â Â Â Â Â  (4) If, in the judgment of the board, an applicant has, in combination, the education and experience to qualify for a tax consultantÂs or preparerÂs license, but does not meet or cannot present evidence of strict compliance with the requirements of subsection (1)(c) or subsection (3)(a) of this section, the board may allow some of the applicantÂs education or experience to substitute one for the other. However, nothing in this subsection shall be construed to allow a waiver of, or substitution for, any qualifications needed for a tax consultantÂs or preparerÂs license other than those described in subsection (1)(c) or subsection (3)(a) of this section. [1973 c.387 Â§4; 1975 c.464 Â§7; 1977 c.100 Â§5; 1985 c.559 Â§2; 1989 c.352 Â§1]

Â Â Â Â Â  673.630 Tax consultantÂs application. Every person desiring to be licensed as a tax consultant shall apply in writing to the State Board of Tax Practitioners. The application forms shall be approved by the board. Each application shall include or be accompanied by evidence, satisfactory to the board, that the applicant meets the qualifications prescribed in ORS 673.625. Each application shall be accompanied by the examination fee as provided under ORS 673.685. [1973 c.387 Â§5; 1975 c.464 Â§8; 1985 c.559 Â§3; 2005 c.21 Â§3]

Â Â Â Â Â  673.635 Tax preparerÂs application. Every person desiring to be licensed as a tax preparer shall apply in writing to the State Board of Tax Practitioners. The application forms shall be approved by the board. Each application shall include or be accompanied by evidence, satisfactory to the board, that the applicant meets the qualifications prescribed in ORS 673.625. The application shall be accompanied by the examination fee as provided under ORS 673.685. [1973 c.387 Â§6; 1985 c.559 Â§4; 2005 c.21 Â§4]

Â Â Â Â Â  673.637 Licensing of person licensed in another state or enrolled to practice before Internal Revenue Service; requirements. (1) The State Board of Tax Practitioners may issue a license to an applicant for a license as a tax consultant or as a tax preparer who:

Â Â Â Â Â  (a) Presents evidence satisfactory to the board that the applicant is licensed as a tax consultant or preparer in a state that has requirements for licensing substantially similar to the requirements for licensing of this state; and

Â Â Â Â Â  (b) Has passed to the satisfaction of the board an examination covering Oregon personal income tax law, theory and practice; the provisions of ORS 673.605 to 673.740 and the code of professional conduct prescribed by the board.

Â Â Â Â Â  (2) Notwithstanding ORS 673.625 (1) and (3), but as otherwise provided in ORS 673.605 to 673.740, the board shall license as a tax consultant any person who is, on the date of the application for a tax consultantÂs license, enrolled to practice before the Internal Revenue Service pursuant to 31 C.F.R. part 10 if the person has passed to the satisfaction of the board an examination covering Oregon personal income tax law, theory and practice; the provisions of ORS 673.605 to 673.740 and the code of professional conduct prescribed by the board.

Â Â Â Â Â  (3) Except as otherwise provided in this section, no examination shall be required for licensing under this section.

Â Â Â Â Â  (4) Any person desiring to be licensed under this section shall make written application to the board and shall pay to the board at the time required by the board the examination and license fees provided under ORS 673.685. [1975 c.464 Â§16; subsection (2) enacted as 1977 c.100 Â§3; 1983 c.110 Â§5]

Â Â Â Â Â  673.640 Issuance of licenses. (1) The State Board of Tax Practitioners shall license as a tax consultant or a tax preparer each applicant who:

Â Â Â Â Â  (a) Demonstrates to the satisfaction of the board fitness for a license;

Â Â Â Â Â  (b) Pays to the board an initial license fee as provided under ORS 673.685; and

Â Â Â Â Â  (c) Has no disciplinary actions pending before the board.

Â Â Â Â Â  (2) The board shall issue evidence of licensing to each person licensed. [1973 c.387 Â§7; 1975 c.464 Â§11; 1985 c.559 Â§5; 2001 c.136 Â§6]

Â Â Â Â Â  673.643 Preparation of tax returns by corporation, firm or partnership; requirements; liability; prohibitions. (1) A sole proprietorship, partnership, corporation or other legal entity, through individuals who are authorized within this state to render those services, may engage in the preparation, or in advising or assisting in the preparation of personal income tax returns for another and for valuable consideration and represent that it is so engaged if the entity:

Â Â Â Â Â  (a) Registers annually with the State Board of Tax Practitioners in the manner prescribed by the board;

Â Â Â Â Â  (b) Designates and reports in the manner prescribed by the board the authorized individual or individuals who are responsible for the tax return preparation activities and decisions of the entity; and

Â Â Â Â Â  (c) Complies with ORS 673.605 to 673.740 and the rules adopted by the board.

Â Â Â Â Â  (2) A sole proprietorship, partnership, corporation or other legal entity shall not be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with subsection (1) of this section, nor shall a licensed tax consultant be relieved of responsibility for professional services performed by reason of employment by or relationship with such sole proprietorship, partnership, corporation or other legal entity.

Â Â Â Â Â  (3) A sole proprietorship, partnership, corporation or other legal entity shall not engage in tax return preparation activities under subsection (1) of this section if the tax consultant, or the proprietor, a partner, a principal, an officer, director or manager, or a shareholder of the entity, is:

Â Â Â Â Â  (a) An individual whose license as a tax consultant or tax preparer under ORS 673.605 to 673.740 is permanently revoked.

Â Â Â Â Â  (b) An individual to whom the board has refused to issue or renew a license on the basis of dishonest conduct or conduct involving tax preparation.

Â Â Â Â Â  (c) An individual whose occupational license, permit or registration has been revoked or refused by another state regulatory agency or the Internal Revenue Service for dishonest conduct or conduct involving tax preparation.

Â Â Â Â Â  (d) A sole proprietorship, partnership, corporation or other legal entity prohibited from engaging in tax return preparation activities under subsection (1) of this section by reason of this subsection.

Â Â Â Â Â  (4) The shareholders referred to in subsection (3) of this section are:

Â Â Â Â Â  (a) If the corporation is publicly traded, a shareholder that owns more than 10 percent in value of the outstanding stock of the corporation.

Â Â Â Â Â  (b) If the corporation is not publicly traded, any shareholder.

Â Â Â Â Â  (5) For purposes of subsections (3) and (4) of this section, Âpublicly tradedÂ means traded on an established securities market.

Â Â Â Â Â  (6) If a sole proprietorship, partnership, corporation or other legal entity must sever a relationship in order that it may engage or may continue to engage in tax preparation activities in compliance with this section, the entity shall be allowed a reasonable time to sever the relationship. Except as provided under subsection (7) of this section, the time allowed to sever a relationship shall not exceed 180 days after the board gives notice that the severance is required. The notice shall include a statement affording an opportunity for hearing on the issue of severance. The notice and all proceedings conducted under this section shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (7) If a hearing is requested under subsection (6) of this section, or if an appeal is taken of the boardÂs order following hearing, the board or court may allow additional time for the affected parties to comply with any order requiring severance. [1975 c.464 Â§10; 1989 c.351 Â§1; 1991 c.138 Â§1]

Â Â Â Â Â  673.645 Renewal of licenses; restoration of lapsed license. (1) Any licensed tax consultant and tax preparer shall apply to the State Board of Tax Practitioners and pay the fee for a renewal of the license. The application shall be made annually, on or before a date established by the board by rule. The application shall be accompanied by evidence satisfactory to the board that the person applying for renewal of the license has completed the continuing education required by ORS 673.655.

Â Â Â Â Â  (2) At least 30 days before the annual renewal date, the board shall notify the licensee that the annual renewal application and fee are due.

Â Â Â Â Â  (3) Any license that is not renewed within 15 days after the annual renewal date shall lapse.

Â Â Â Â Â  (4) The board may restore any lapsed license upon payment to the board of all past unpaid renewal fees and a fee for restoration of a lapsed license that shall be provided under ORS 673.685 and upon proof of compliance with any continuing education requirements that may be adopted by the board by rule. [1973 c.387 Â§8; 1975 c.464 Â§12; 1977 c.873 Â§7; 1985 c.559 Â§6; 1999 c.411 Â§1; 2003 c.29 Â§1]

Â Â Â Â Â  673.650 [1973 c.387 Â§9; repealed by 1975 c.464 Â§26]

Â Â Â Â Â  673.651 [1975 c.464 Â§14; repealed by 1977 c.842 Â§21 and 1977 c.873 Â§26]

Â Â Â Â Â  673.655 Continuing education requirement; waiver. (1) Except as provided in subsection (2) of this section, upon annual renewal of a tax preparerÂs or tax consultantÂs license, each person licensed as a tax consultant or tax preparer under ORS 673.605 to 673.740 shall submit evidence satisfactory to the State Board of Tax Practitioners that the person has completed at least 30 hours of instruction or seminar in subjects related to income tax preparation since the preceding license renewal date. If the board does not receive evidence that the continuing education requirement has been completed by the applicant, the board shall not renew the applicantÂs active license.

Â Â Â Â Â  (2) The board may exempt a tax consultant or tax preparer from the continuing education required by this section upon application showing evidence satisfactory to the board of inability to comply because of unusual or extenuating circumstances. [1973 c.387 Â§10; 1975 c.464 Â§17; 1985 c.559 Â§7]

Â Â Â Â Â  673.660 Licenses to be displayed. Each tax consultant and preparer shall display the evidence of licensing issued to the tax consultant and preparer in accordance with rules adopted by the State Board of Tax Practitioners. [1973 c.387 Â§11; 1975 c.464 Â§18]

Â Â Â Â Â  673.663 Use of title Âtax consultant.Â (1) An individual may not assume or use the title or designation Âtax consultantÂ unless the person is licensed as a tax consultant under ORS 673.605 to 673.740.

Â Â Â Â Â  (2) A sole proprietorship, partnership, corporation or other legal entity may not assume or use the title or designation Âtax consultantÂ unless the entity is in compliance with ORS 673.643. [1991 c.297 Â§2]

Â Â Â Â Â  673.665 [1973 c.387 Â§12; repealed by 1975 c.464 Â§26]

Â Â Â Â Â  673.667 Inactive status; application; renewal; reactivation; revocation or suspension; prohibition. (1) Whenever a tax consultant or tax preparer ceases to engage in the preparation or in advising or assisting in the preparation of personal income tax returns, the consultant or preparer may apply to the State Board of Tax Practitioners for inactive status. A license that is granted inactive status may be renewed upon payment of the license fee as provided under ORS 673.685. No proof that the continuing education required by ORS 673.655 has been fulfilled need be presented to the board for renewal of an inactive license.

Â Â Â Â Â  (2) A license in inactive status may be reactivated upon payment of a reactivation fee, that shall be provided under ORS 673.685, and upon proof of compliance with such continuing education requirements as may be adopted by the board by rule.

Â Â Â Â Â  (3) A license in inactive status may be revoked or suspended by the board when conditions exist under which the board would have been authorized to revoke or suspend the license if it were active.

Â Â Â Â Â  (4) No person whose license is inactive shall act as a tax consultant or as a tax preparer. [1975 c.464 Â§25; 1985 c.559 Â§8]

Â Â Â Â Â  673.670 [1973 c.387 Â§13; repealed by 1975 c.464 Â§26]

Â Â Â Â Â  673.675 [1973 c.387 Â§14; repealed by 1975 c.464 Â§26]

Â Â Â Â Â  673.680 [1973 c.387 Â§15; repealed by 1975 c.464 Â§26]

Â Â Â Â Â  673.685 Fees. The fees for licenses and registrations issued, renewed, reactivated or otherwise, and for examinations under ORS 673.605 to 673.740 shall be prescribed by the State Board of Tax Practitioners but shall not exceed the following:

Â Â Â Â Â  (1) For application for examination for a tax consultantÂs license, $70.

Â Â Â Â Â  (2) For application for examination for a tax preparerÂs license, $40.

Â Â Â Â Â  (3) For issuance or renewal of a tax consultantÂs license, $75.

Â Â Â Â Â  (4) For issuance or renewal of a tax preparerÂs license, $65.

Â Â Â Â Â  (5) For issuance or renewal of a tax consultantÂs inactive license, $50.

Â Â Â Â Â  (6) For issuance or renewal of a tax preparerÂs inactive license, $35.

Â Â Â Â Â  (7) For reactivation of a tax consultantÂs inactive license, $75; for reactivation of a tax preparerÂs inactive license, $65.

Â Â Â Â Â  (8) For restoration of lapsed license, $25.

Â Â Â Â Â  (9) For issuance or replacement of a duplicate license, $10.

Â Â Â Â Â  (10) For issuance of a replacement or duplicate tax consultant certificate, $15.

Â Â Â Â Â  (11) For registration or registration renewal for a sole proprietorship, partnership, corporation or other legal entity, $95.

Â Â Â Â Â  (12) For issuance or renewal of a combined tax consultantÂs or tax preparerÂs license and registration for a sole proprietorship, partnership, corporation or other legal entity, $120. Eligibility for a combined license shall be determined under rules adopted by the board.

Â Â Â Â Â  (13) For annual registration of a branch office of a sole proprietorship, partnership, corporation or other legal entity, $5. [1973 c.387 Â§16; 1975 c.464 Â§19; 1985 c.377 Â§2; 1987 c.59 Â§3; 1991 c.138 Â§2; 1991 c.187 Â§8; 1997 c.260 Â§1; 2001 c.84 Â§1]

Â Â Â Â Â  673.690 Tax consultantÂs records. (1) Except as provided in this section, every person licensed as a tax consultant shall keep records of all personal income tax returns prepared by the person, or in the preparation of which advice or assistance of the person has been given. The records of the returns shall be kept for a period of not less than four years after the date of the preparation, advice or assistance.

Â Â Â Â Â  (2) If a tax consultant is employed by another tax consultant, the records shall be kept by the employing tax consultant.

Â Â Â Â Â  (3) If a tax consultant who has been designated as responsible for the tax return preparation activities and decisions of a partnership, corporation or other legal entity ceases to be connected with the partnership, corporation or other legal entity, the records shall be retained by the partnership, corporation or other legal entity. [1973 c.387 Â§17; 1975 c.464 Â§20; 2001 c.136 Â§7]

Â Â Â Â Â  673.695 Secretary of State as agent for service of process against nonresident; fee. (1) The acceptance by a nonresident of a license as tax consultant or a tax preparer shall be considered equivalent to the appointment by the nonresident of the Secretary of State as attorney upon whom may be served any summons, process or pleading in any action or suit against the nonresident in any court of this state, arising out of any business done by the nonresident as a tax consultant or tax preparer in this state.

Â Â Â Â Â  (2) The acceptance of a license shall be considered equivalent to any agreement by the nonresident that any summons, process or pleading in the action or suit may be made by leaving a copy thereof, with a fee of $2, with the Office of Secretary of State. Such service shall be sufficient and valid personal service upon the defendant if notice of such service and a copy of the summons, process or pleading is sent forthwith by registered mail or by certified mail with return receipt by the plaintiff or the attorney of the plaintiff to the defendant at the most recent address furnished to the State Board of Tax Practitioners by the nonresident tax consultant or tax preparer or to the last-known address. An affidavit of the plaintiff or the attorney of the plaintiff of the mailing shall be appended to the summons, process or pleading and entered as a part of the return thereof. However, personal service outside of the state in accordance with the statute relating to personal service of summons outside of the state shall relieve the plaintiff from such mailing requirement.

Â Â Â Â Â  (3) Any summons received or provided in this section shall require the defendant to appear and answer the complaint within four weeks after receipt thereof by the Secretary of State. The court in which the action or suit is brought may order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action. The fee of $2 paid by the plaintiff to the Secretary of State shall be taxed as costs in favor of the plaintiff if the plaintiff prevails in the action. The Secretary of State shall keep a record of each summons, process or pleading served upon the Secretary of State under this section, showing the day and hour of service. [1973 c.387 Â§18; 1987 c.414 Â§67; 1991 c.249 Â§61]

Â Â Â Â Â  673.697 Continuing authority of board. The lapsing, suspension or revocation of a license by operation of law or by order of the State Board of Tax Practitioners or by decision of a court of law, or the voluntary surrender of a license by a licensee, shall not deprive the board of jurisdiction to proceed with any investigation of or any action or disciplinary proceeding against the licensee, or to revise or render null and void an order suspending or revoking the license. [1995 c.239 Â§2]

Â Â Â Â Â  673.700 Disciplinary action; grounds. The State Board of Tax Practitioners may refuse to issue or renew a tax consultant or preparerÂs license, or may suspend or revoke a tax consultant or preparerÂs license, or may reprimand any person licensed as a tax consultant or tax preparer for:

Â Â Â Â Â  (1) Violation of ORS 673.615, 673.705 or 673.712.

Â Â Â Â Â  (2) Failure to keep the records required by ORS 673.690.

Â Â Â Â Â  (3) Negligence or incompetence in tax consultant or tax preparer practice or when acting in the capacity of a tax preparer or tax consultant in another state, or under an exempt status or in preparation of the personal income tax return for another state or the federal government.

Â Â Â Â Â  (4)(a) Conduct resulting in a conviction of a felony under the laws of any state or of the United States. However, such conduct may be considered only to the extent permissible under the provisions of ORS 670.280; or

Â Â Â Â Â  (b) Conviction of any crime, an essential element of which is dishonesty, fraud or deception, under the laws of any state or of the United States.

Â Â Â Â Â  (5) Conviction of willful failure to pay any tax or estimated tax, file any tax return, keep records or supply information required under the tax laws of any state or of the United States, or conviction of the willful making, rendering, delivery, disclosure, signing or verifying of any false or fraudulent list, return, account, statement or other document, or of supplying any false or fraudulent information, required under the tax laws of any state or of the United States.

Â Â Â Â Â  (6) Failure to comply with continuing education requirements under ORS 673.655 or under ORS 673.667 unless such requirements have been waived by the board.

Â Â Â Â Â  (7) Violation of the code of professional conduct prescribed by the board.

Â Â Â Â Â  (8) Failure to pay any civil penalty incurred under ORS 673.735 within the time determined by the board.

Â Â Â Â Â  (9) Cancellation, revocation or refusal to renew by any state or federal agency of, or entry of a consent order, stipulated agreement or judgment related to, the personÂs authority to practice law, to practice as a certified public accountant or a public accountant or to practice under other regulatory law in any state, or to practice as an enrolled agent, if the grounds for the cancellation, revocation, refusal to renew, consent order, stipulated agreement or judgment were related to income tax preparation or if dishonesty, fraud or deception was involved.

Â Â Â Â Â  (10) Cancellation, revocation or refusal to renew by any state or federal agency of, or entry of a consent order, stipulated agreement or judgment related to, a businessÂs authority to conduct operations related to the practice of law, certified public accountancy, public accountancy or other services provided under regulatory law in any state, or to provide enrolled agent services, if the grounds for the cancellation, revocation, refusal to renew, consent order, stipulated agreement or judgment involved the conduct or actions of the licensee or applicant and:

Â Â Â Â Â  (a) Were related to income tax preparation; or

Â Â Â Â Â  (b) Involved dishonesty, fraud or deception. [1973 c.387 Â§20; 1975 c.464 Â§21; 1983 c.110 Â§6; 1985 c.559 Â§9; 2001 c.136 Â§1; 2005 c.331 Â§6]

Â Â Â Â Â  673.705 Prohibited acts. It is unlawful for any person to:

Â Â Â Â Â  (1) Obtain or attempt to obtain a license as a tax consultant or a tax preparer by any fraudulent representation.

Â Â Â Â Â  (2) Represent that the person is licensed as a tax consultant or a tax preparer if the person is not so licensed.

Â Â Â Â Â  (3) Present or attempt to use the license of another person.

Â Â Â Â Â  (4) Attempt to use a suspended, lapsed or revoked license.

Â Â Â Â Â  (5) Falsely impersonate a licensee under ORS 673.605 to 673.740.

Â Â Â Â Â  (6) Engage in dishonesty, fraud or deception relating to the preparation of personal income tax returns.

Â Â Â Â Â  (7) Violate a position of trust, including a position of trust outside the licenseeÂs professional practice. [1973 c.387 Â§19; 1975 c.464 Â§22; 1983 c.110 Â§7; 2001 c.136 Â§2; 2005 c.21 Â§5]

Â Â Â Â Â  673.710 Names of tax preparers and other information furnished by Department of Revenue; use of information. (1) If a personal income tax return is prepared by someone other than the taxpayer, the Department of Revenue may furnish to the State Board of Tax Practitioners a copy of that portion of the return that shows:

Â Â Â Â Â  (a) The name, business name and address of the preparer;

Â Â Â Â Â  (b) The date of preparation; and

Â Â Â Â Â  (c) The signature of the preparer.

Â Â Â Â Â  (2) In instances where the department or the board has reasonable grounds to believe the person preparing the return prepared it in violation of ORS 673.605 to 673.740, the department may furnish the following additional information:

Â Â Â Â Â  (a) The name and address of the taxpayer;

Â Â Â Â Â  (b) The identifying number used on any form, report or schedule filed as part of the return; and

Â Â Â Â Â  (c) The tax year reported on the return, or any portion of the return.

Â Â Â Â Â  (3) The board, its members, officers and employees, shall use the names and addresses furnished under this section solely in the enforcement of ORS 673.605 to 673.740 and shall not otherwise divulge or make known such information. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided in ORS 314.991 (2). [1975 c.425 Â§2; 1979 c.690 Â§15; 1999 c.106 Â§1]

(Refund Anticipation Loans)

Â Â Â Â Â  673.712 Refund anticipation loan disclosures. (1) Prior to a taxpayerÂs completion of an application for a refund anticipation loan, the facilitator shall clearly disclose in writing to the taxpayer on a form separate from the application:

Â Â Â Â Â  (a) A listing or table of refund anticipation loan fees and the annual percentage rates, as defined by the federal Truth in Lending Act, 15 U.S.C. 1601 et seq., charged by the facilitator or lender for three or more representative refund anticipation loan amounts. For each loan amount, the schedule shall list separately the amount of each fee and the amount of interest charged by the facilitator or lender and the total amount of fees and interest charged.

Â Â Â Â Â  (b) That the refund anticipation loan is a loan and not the taxpayerÂs actual personal income tax refund.

Â Â Â Â Â  (c) That electronic filing of the taxpayerÂs tax return is available without applying for a refund anticipation loan.

Â Â Â Â Â  (d) The average time announced by the appropriate taxing authority within which the taxpayer can expect to receive a refund if the taxpayer does not obtain a refund anticipation loan and the taxpayerÂs return is filed:

Â Â Â Â Â  (A) Electronically and the refund is directly deposited in the taxpayerÂs bank account; or

Â Â Â Â Â  (B) By mail and the refund is directly deposited in the taxpayerÂs bank account or mailed to the taxpayer.

Â Â Â Â Â  (e) That the Internal Revenue Service does not guarantee:

Â Â Â Â Â  (A) That the full amount of the anticipated refund will be paid; or

Â Â Â Â Â  (B) A specific date on which the taxpayer will receive the refund.

Â Â Â Â Â  (f) That the taxpayer is responsible for repayment of the loan and related fees in the event the tax refund is not paid or is not paid in full.

Â Â Â Â Â  (g) The estimated time within which the proceeds of the loan will be paid to the taxpayer if the loan is approved.

Â Â Â Â Â  (h) The fees charged by the facilitator or lender if the refund anticipation loan is not approved.

Â Â Â Â Â  (2) Prior to entering into a refund anticipation loan agreement, the facilitator shall clearly disclose to the taxpayer:

Â Â Â Â Â  (a) The estimated total fees for the loan.

Â Â Â Â Â  (b) The estimated annual percentage rate, as defined by the federal Truth in Lending Act, 15 U.S.C. 1601 et seq., for the loan. [2005 c.331 Â§3]

Â Â Â Â Â  673.715 Local government regulation of refund anticipation loans prohibited; preemption. (1) A unit of a local government, as defined in ORS 174.116, may not adopt any rule, regulation, code or ordinance to restrict or limit any requirements under ORS 673.605 to 673.740 relating to refund anticipation loans.

Â Â Â Â Â  (2) ORS 673.605 to 673.740 supersede and preempt any rule, regulation, code or ordinance of any unit of a local government, as defined in ORS 174.116, relating to refund anticipation loans. [2005 c.331 Â§4]

(State Board of Tax Practitioners)

Â Â Â Â Â  673.725 State Board of Tax Practitioners; term; qualification. (1) There is created a State Board of Tax Practitioners. The board shall consist of seven members who shall be appointed by the Governor.

Â Â Â Â Â  (2) The term of office for each member shall be three years and no member shall be eligible for appointment to more than three terms of office, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor or reappoint the incumbent member if the incumbent member is eligible for reappointment. The Governor shall fill vacancies on the board as they may occur and a member appointed to fill a vacancy shall serve the unexpired term of the predecessor.

Â Â Â Â Â  (3)(a) Of the members of the board six shall be licensed as tax consultants under ORS 673.605 to 673.740. Each of the six shall have been engaged in the preparation of personal income tax returns for another and for a valuable consideration for no less than five years.

Â Â Â Â Â  (b) One member of the board shall be a member of the general public.

Â Â Â Â Â  (4) All appointments of members of the board by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. [1973 c.387 Â§21; 1983 c.110 Â§2; 1987 c.414 Â§68; 1993 c.744 Â§249a; 1997 c.21 Â§3; 2001 c.136 Â§8]

Â Â Â Â Â  673.730 Powers of board. The State Board of Tax Practitioners shall have the following powers, in addition to the powers otherwise granted by ORS 673.605 to 673.740, and shall have all powers necessary or proper to carry the granted powers into effect:

Â Â Â Â Â  (1) To determine qualifications of applicants for licensing as a tax consultant or a tax preparer in this state; to cause examinations to be prepared, conducted and graded; and to issue licenses to qualified applicants upon their compliance with ORS 673.605 to 673.740 and the rules of the board.

Â Â Â Â Â  (2)(a) To restore the license of any tax consultant or preparer whose license has been suspended or revoked.

Â Â Â Â Â  (b) The power of the board to suspend any license under ORS 673.700 includes the power to restore:

Â Â Â Â Â  (A) At a time certain; or

Â Â Â Â Â  (B) When the person subject to suspension fulfills conditions for reissuance set by the board.

Â Â Â Â Â  (c) The power of the board to restore a license under paragraph (a) of this subsection specifically includes the power to restore a license suspended or revoked for the reason that the person has been convicted of a crime. In making a determination to restore a license, the board shall consider the relationship of the facts which supported the conviction to the code of professional conduct and all intervening circumstances in determining the fitness of the person to receive or hold a tax consultantÂs or tax preparerÂs license.

Â Â Â Â Â  (3) To prescribe fees, subject to ORS 673.685, and to collect fees.

Â Â Â Â Â  (4) To investigate alleged violations of ORS 673.605 to 673.740, or any rule or order adopted thereunder. The board may keep information gathered pursuant to an investigation by the board confidential until there is a final order or determination by the board, unless disclosure is considered necessary by the board for the investigation or prosecution of an alleged violation of ORS 673.605 to 673.740, or any rule or order adopted thereunder. The board may keep personal financial information gathered pursuant to an investigation by the board confidential after a final order or determination by the board, unless disclosure is considered necessary by the board for the investigation or prosecution of an alleged violation of ORS 673.605 to 673.740, or any rule or order adopted thereunder. For purposes of this subsection, personal financial information includes but is not limited to tax returns.

Â Â Â Â Â  (5) To enforce the provisions of ORS 673.605 to 673.740 and to exercise general supervision over tax consultant and tax preparer practice.

Â Â Â Â Â  (6) To issue an order directed to a person to cease and desist from any violation or threatened violation of ORS 673.615, 673.643, 673.705 or 673.712, or any rule or order adopted thereunder, if the board has reason to believe that a person has been engaged, is engaging or is about to engage in any violation of ORS 673.615, 673.643, 673.705 or 673.712, or any rule or order adopted thereunder.

Â Â Â Â Â  (7) To assess civil penalties within a cease and desist order issued under subsection (6) of this section if the board has reason to believe that a person has been engaged or is engaging in any violation of ORS 673.615, 673.643, 673.705 or 673.712, or any rule or order adopted thereunder. The civil penalty may not exceed $5,000 per violation.

Â Â Â Â Â  (8) To formulate a code of professional conduct for tax consultants and tax preparers.

Â Â Â Â Â  (9) To assess against the licensee or any other person found guilty of violating any provision of ORS 673.605 to 673.740, or any rule or order adopted thereunder, in addition to any other sanctions, the costs associated with the disciplinary or other action taken by the board.

Â Â Â Â Â  (10) To order that any person who has engaged in or is engaging in any violation of ORS 673.605 to 673.740, or any rule or order adopted thereunder, shall offer to rescind and pay restitution to anyone harmed by the violation who seeks rescission. [1973 c.387 Â§22; 1975 c.464 Â§23; 1983 c.110 Â§8; 1985 c.559 Â§10; 2001 c.136 Â§3; 2005 c.331 Â§7]

Â Â Â Â Â  673.732 Cease and desist orders. (1) Except as provided in ORS 183.745, upon entry of a cease and desist order under ORS 673.605 to 673.740, the State Board of Tax Practitioners shall promptly give appropriate notice of the cease and desist order as provided in this section. The notice shall state that a hearing will be held on the cease and desist order if written demand for a hearing is filed with the board within 20 days after the date of service of the cease and desist order.

Â Â Â Â Â  (2) If timely demand for a hearing is filed under subsection (1) of this section, the board shall hold a contested case hearing on the cease and desist order as provided by ORS chapter 183. In the event of a contested case hearing, the civil penalties assessed in the cease and desist order are suspended until issuance of a final order, but the remaining provisions of the cease and desist order shall remain in full force and effect until issuance of the final order. A person is not entitled to judicial review of a cease and desist order unless the person has made a timely demand for a hearing.

Â Â Â Â Â  (3) After the hearing, the board shall enter a final order vacating, modifying or affirming the cease and desist order.

Â Â Â Â Â  (4) A person aggrieved by a cease and desist order of the board that was the subject of a timely application for hearing shall be entitled to judicial review of the cease and desist order under ORS chapter 183.

Â Â Â Â Â  (5) A judgment of a reviewing court under ORS chapter 183 does not bar the board from thereafter vacating or modifying a cease and desist order involved in the proceeding for review, or entering any new order, for a proper cause that was not decided by the reviewing court.

Â Â Â Â Â  (6) The board may file an injunction against a person for failure to comply with a cease and desist order. [2001 c.136 Â§5; 2003 c.576 Â§540]

Â Â Â Â Â  Note: 673.732 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 673 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  673.735 Civil penalties. (1) Any person who violates any provision of ORS 673.605 to 673.740, any rule adopted thereunder or any order of the State Board of Tax Practitioners shall incur, in addition to any other penalty provided by law, a civil penalty in an amount of not more than $5,000 for each violation. The amount of penalty shall be determined by the board after taking into consideration the gravity of the violation, the previous record of the violator in complying, or in failing to comply, with the provisions of ORS 673.605 to 673.740 or the rules adopted thereunder, and other considerations as the board considers appropriate.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be paid into the General Fund to be credited to the board for use in carrying out the provisions of this section. [1973 c.387 Â§24; 1983 c.110 Â§9; 1983 c.696 Â§26; 1991 c.734 Â§70; 2001 c.136 Â§4]

Â Â Â Â Â  673.740 Educational program as remedy. Under appropriate circumstances, as a further remedy in a proceeding which may or may not result in imposition of a civil penalty under ORS 673.735 or in cancellation, suspension, revocation or refusal to renew a tax consultantÂs or preparerÂs license, the State Board of Tax Practitioners may impose the requirement of successful participation and completion of an educational program specified by the board as correction or as a condition to reissuance, restoration, retention or renewal of the license. [1993 c.191 Â§2]

CRIMINAL PENALTIES

Â Â Â Â Â  673.990 Criminal penalties. (1) Violation of any of the provisions of ORS 673.310, 673.320, 673.345 or 673.350 is a Class A misdemeanor. Whenever the Oregon Board of Accountancy has reason to believe that any person is liable to punishment under this subsection it may certify the facts to the Attorney General, who may, in the discretion of the Attorney General, cause appropriate proceedings to be brought.

Â Â Â Â Â  (2) Violation of any provision of ORS 673.605 to 673.740, or any rule adopted thereunder, is a misdemeanor. [Subsection (2) enacted as 1973 c.387 Â§25; 1975 c.440 Â§22; 1999 c.322 Â§32]

_______________



Chapter 674

Chapter 674 Â Real Estate Appraisers and Appraisal

2005 EDITION

REAL ESTATE APPRAISERS AND APPRAISAL

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

674.010Â Â Â Â  Definitions

674.020Â Â Â Â  Purposes

CERTIFICATION, LICENSURE AND REGISTRATION

674.100Â Â Â Â  Persons engaged in real estate appraisal activity required to be certified, licensed or registered; exclusions; violations

674.105Â Â Â Â  Authority of Appraiser Certification and Licensure Board to require fingerprints

674.120Â Â Â Â  Nonresident certificate or license recognized; criteria

674.130Â Â Â Â  Appraisal standards for federally related transactions

674.140Â Â Â Â  Grounds for discipline

674.150Â Â Â Â  Maintenance of appraisal records

674.160Â Â Â Â  Reciprocal agreements with other states; procedures

BOARD

674.305Â Â Â Â  Appraiser Certification and Licensure Board; appointment; term; compensation; conduct of business; rules

674.310Â Â Â Â  Duties and powers of board; rules

674.320Â Â Â Â  Continuing authority of board

674.330Â Â Â Â  Fees; rules

674.340Â Â Â Â  Board funds; Federal Registry Fund

MISCELLANEOUS

674.405Â Â Â Â  Adjustments to appraisal not required based on form of conveyance

674.410Â Â Â Â  Written report required to present testimony on appraisal

PENALTIES

674.850Â Â Â Â  Civil penalties

674.990Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  674.010 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂAppraisal FoundationÂ means the Appraisal Foundation established on November 30, 1987, as a not-for-profit corporation under the laws of Illinois.

Â Â Â Â Â  (2) ÂAppraisal SubcommitteeÂ means the Appraisal Subcommittee of the Federal Financial Institutions Examination Council established pursuant to the federal Act.

Â Â Â Â Â  (3) ÂBoardÂ means the Appraiser Certification and Licensure Board established under ORS 674.305.

Â Â Â Â Â  (4) ÂFederal ActÂ means Title XI of the Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 (12 U.S.C. 3310 et seq.).

Â Â Â Â Â  (5) ÂFederal financial institution regulatory agencyÂ means:

Â Â Â Â Â  (a) The Board of Governors of the Federal Reserve System;

Â Â Â Â Â  (b) The Federal Deposit Insurance Corporation;

Â Â Â Â Â  (c) The Office of the Comptroller of the Currency;

Â Â Â Â Â  (d) The Office of Thrift Supervision; or

Â Â Â Â Â  (e) The National Credit Union Administration.

Â Â Â Â Â  (6) ÂFederally related transactionÂ means any real estate-related financial transaction that:

Â Â Â Â Â  (a) A federal financial institution regulatory agency or the Resolution Trust Corporation engages in, contracts for or regulates; and

Â Â Â Â Â  (b) Requires the services of an appraiser.

Â Â Â Â Â  (7) ÂFinancial institutionÂ means an insured depository institution as defined in section 3 of the Federal Deposit Insurance Act or an insured credit union as defined in section 101 of the Federal Credit Union Act.

Â Â Â Â Â  (8) ÂMortgage bankerÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (9) ÂProfessional real estate activityÂ has the meaning given that term in ORS 696.010.

Â Â Â Â Â  (10) ÂReal estate appraisal activityÂ means the activity described in ORS 674.100.

Â Â Â Â Â  (11) ÂReal estate-related financial transactionÂ means any transaction involving:

Â Â Â Â Â  (a) The sale, lease, purchase, investment in or exchange of real property, including interests in real property, or the financing thereof;

Â Â Â Â Â  (b) The refinancing of real property or interests in real property; and

Â Â Â Â Â  (c) The use of real property or interests in real property as security for a loan or investment, including mortgage-backed securities.

Â Â Â Â Â  (12) ÂState certified appraiserÂ means an individual who has been certified as a state certified appraiser under ORS 674.310.

Â Â Â Â Â  (13) ÂState licensed appraiserÂ means an individual who has been licensed as a state licensed appraiser under ORS 674.310.

Â Â Â Â Â  (14) ÂState registered appraiser assistantÂ means an individual who has been registered as a state registered appraiser assistant under ORS 674.310. [1991 c.5 Â§2; 1993 c.465 Â§2; 1993 c.508 Â§41; 1993 c.744 Â§217; 2005 c.254 Â§1]

Â Â Â Â Â  674.020 Purposes. The purposes of this chapter are to:

Â Â Â Â Â  (1) Require that all real estate appraisals be performed in accordance with uniform standards by individuals whose competency has been demonstrated and whose professional conduct will be subject to effective supervision.

Â Â Â Â Â  (2) Conform the law of this state to the requirements of federal law.

Â Â Â Â Â  (3) Ensure the availability of state certified appraisers, state licensed appraisers and state registered appraiser assistants for the performance of real estate appraisal activity, including the performance of appraisals in federally related transactions, and to ensure effective supervision of the activities of state certified appraisers, state licensed appraisers and state registered appraiser assistants. [1991 c.5 Â§1; 1997 c.417 Â§1; 2005 c.254 Â§2]

CERTIFICATION, LICENSURE AND REGISTRATION

Â Â Â Â Â  674.100 Persons engaged in real estate appraisal activity required to be certified, licensed or registered; exclusions; violations. (1)(a) A person may not engage in, carry on, advertise or purport to engage in or carry on real estate appraisal activity within this state without first obtaining certification, licensure or registration as provided for in ORS 674.310.

Â Â Â Â Â  (b) Real estate appraisal activity is the preparation, completion and issuance of an opinion as to the value on a given date or at a given time of real property or an interest in real property, whether the activity is performed in connection with a federally related transaction or is not performed in connection with a federally related transaction. Notwithstanding any other provision of law, a state certified appraiser or a state licensed appraiser:

Â Â Â Â Â  (A) Is not required to be licensed under ORS 696.022 to perform real estate appraisal activity or any other activity that constitutes the giving of an opinion as to the value of real property or an interest in real property; and

Â Â Â Â Â  (B) Is not subject to regulation under ORS 696.010 to 696.495 and 696.600 to 696.995 in connection with the performance of real estate appraisal activity or the performance of any other activity that constitutes the giving of an opinion as to the value of real estate or an interest in real estate.

Â Â Â Â Â  (2) Real estate appraisal activity excludes activity that is not performed in connection with a federally related transaction and that:

Â Â Â Â Â  (a) Is performed by a nonlicensed regular full-time employee of a single owner of real estate, if the activity involves the real estate of the employer and is incidental to the employeeÂs normal, nonreal estate activities;

Â Â Â Â Â  (b) Is performed by a nonlicensed regular full-time employee whose activity involves the real estate of the employer, when the activity is the employeeÂs principal activity, but the employerÂs principal activity or business is not the appraisal of real estate;

Â Â Â Â Â  (c) Is performed by an attorney at law rendering services in the performance of duties as an attorney at law;

Â Â Â Â Â  (d) Is performed by a registered geologist, registered professional engineer or architect rendering services as a registered geologist, registered professional engineer or architect;

Â Â Â Â Â  (e) Is performed by a certified public accountant rendering services as a certified public accountant;

Â Â Â Â Â  (f) Is performed by a mortgage banker rendering services as a mortgage banker;

Â Â Â Â Â  (g) Constitutes a letter opinion or a competitive market analysis as those terms are defined in ORS 696.010 that, by administrative or judicial order or subpoena, is compelled from a person licensed to engage in real estate activity under ORS 696.022;

Â Â Â Â Â  (h) Is performed by a salaried employee of the federal government, the State of Oregon or a political subdivision of the federal government or the State of Oregon while engaged in the performance of the duties of the employee;

Â Â Â Â Â  (i) Is limited to analyzing or advising of permissible land use alternatives, environmental impact, building and use permit procedures or demographic market studies, if the performance of the activities does not involve the rendering of an opinion as to the value of the real estate in question;

Â Â Â Â Â  (j) Is performed by a professional forester appraising or valuing timber, timberland or both as part of services performed as a private consultant in forest management, but only if, in the case of timberland, the appraisal or valuation is limited to the use of the land as forestland;

Â Â Â Â Â  (k) Is limited to giving an opinion in an administrative or judicial proceeding regarding the value of real estate for taxation;

Â Â Â Â Â  (L) Is limited to giving an opinion regarding the value of real estate by a person who is not licensed under ORS chapter 696, if the personÂs business is not the appraisal, selling or listing of real estate and the activity is performed without compensation. This paragraph does not apply to a person conducting transactional negotiations on behalf of another person for transfer of an interest in real property;

Â Â Â Â Â  (m) Is limited to transferring or acquiring an interest in real estate by a person who is not licensed under ORS chapter 696; or

Â Â Â Â Â  (n) Is performed by a home inspector acting within the scope of a certificate or license issued under ORS chapter 701.

Â Â Â Â Â  (3)(a) Real estate appraisal activity does not include an analysis, evaluation, opinion, conclusion, notation or compilation of data prepared by a financial institution or affiliate, a consumer finance company licensed under ORS chapter 725 or an insurance company or affiliate, made for internal use only by the financial institution or affiliate, consumer finance company or the insurance company or affiliate, concerning an interest in real estate for ownership or collateral purposes by the financial institution or affiliate, the consumer finance company licensed under ORS chapter 725 or the insurance company or affiliate. Nothing in this subsection shall be construed to excuse a financial institution or affiliate from complying with the provisions of Title XI of the federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 (12 U.S.C. 3310 et seq.).

Â Â Â Â Â  (b) As used in this subsection, ÂevaluationÂ means a study of the nature, quality or utility of a parcel of real estate or interests in, or aspects of, real property in which a value estimate is not necessarily required.

Â Â Â Â Â  (4)(a) As used in this section, Âpurport to engage in or carry on real estate appraisal activityÂ means the display of a card, sign, advertisement or other printed, engraved or written instrument bearing the personÂs name in conjunction with the term Âappraiser,Â Âlicensed appraiser,Â Âcertified appraiser,Â Âappraiser assistant,Â Âregistered appraiser assistantÂ or ÂappraisalÂ or an oral statement or representation of certification, licensure or registration by the Appraiser Certification and Licensure Board made by a person.

Â Â Â Â Â  (b) Each display or statement described in paragraph (a) of this subsection by a person not licensed, certified or registered by the board is a separate violation under ORS 674.850 or 674.990.

Â Â Â Â Â  (c) In a proceeding under ORS 674.850 or 674.990, a display or statement described in paragraph (a) of this subsection shall be considered prima facie evidence that the person named in the display or making the statement purports to engage in or carry on real estate appraisal activity. [1991 c.5 Â§3; 1993 c.465 Â§1; 1993 c.744 Â§218; 1997 c.417 Â§2; 2001 c.196 Â§1; 2001 c.300 Â§62; 2005 c.254 Â§3]

Â Â Â Â Â  674.105 Authority of Appraiser Certification and Licensure Board to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Appraiser Certification and Licensure Board may require the fingerprints of a person who is applying for, or holds, a license, certificate or registration, or is applying for renewal of a license, certificate or registration, that is issued by the board, or of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the board;

Â Â Â Â Â  (b) Provides services or seeks to provide services to the board as a contractor, vendor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state; or

Â Â Â Â Â  (d) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information. [2005 c.730 Â§59]

Â Â Â Â Â  Note: 674.105 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 674 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  674.120 Nonresident certificate or license recognized; criteria. The Appraiser Certification and Licensure Board shall recognize temporarily the certificate or license of an appraiser issued by another state if:

Â Â Â Â Â  (1) The appraiserÂs business is of a temporary nature; and

Â Â Â Â Â  (2) The appraiser registers with the board. [1991 c.5 Â§8; 1993 c.465 Â§6]

Â Â Â Â Â  674.130 Appraisal standards for federally related transactions. Notwithstanding any other provision of law, any real estate appraisal that is performed in connection with a federally related transaction shall be in writing and shall be performed and completed in accordance with the appraisal standards established by the federal financial institution regulatory agency having jurisdiction over the federally related transaction for which the appraisal is performed. In the event of any conflict between the provisions of any other law and the appraisal standards established by the federal financial institution regulatory agency having jurisdiction, the standards established by the federal financial institution regulatory agency shall prevail. [1991 c.5 Â§9]

Â Â Â Â Â  674.140 Grounds for discipline. The Appraiser Certification and Licensure Board may suspend or revoke the certificate, license or registration of a state certified appraiser, a state licensed appraiser or a state registered appraiser assistant, reprimand a state certified appraiser, a state licensed appraiser or a state registered appraiser assistant, require additional education of a state certified appraiser, a state licensed appraiser or a state registered appraiser assistant or deny the issuance or renewal of a certificate, license or registration to an applicant if the state certified appraiser, state licensed appraiser or state registered appraiser assistant or applicant has done any of the following:

Â Â Â Â Â  (1) Knowingly or negligently pursued a continued course of material misrepresentation in matters related to real estate appraisal activity, whether or not damage or injury resulted, or knowingly or negligently made a material misrepresentation or false material promise in a matter related to real estate appraisal activity, if the material misrepresentation or material false promise created a reasonable probability of damage or injury, whether or not damage or injury actually resulted.

Â Â Â Â Â  (2) Disregarded or violated a provision of ORS 674.130 or 674.150 or the federal Act or a rule adopted under ORS 674.310.

Â Â Â Â Â  (3) Knowingly or negligently made, printed, distributed or in any manner published materially misleading or untruthful advertising, descriptions or promises, of such character as reasonably to induce a person to act to the damage or injury of the person, whether or not actual damage or injury resulted.

Â Â Â Â Â  (4) Guaranteed, authorized or permitted a person to guarantee future profits that may result in the resale of real property.

Â Â Â Â Â  (5) Failed for any reason to pay to the board the annual registry fee provided for under ORS 674.330 (1) or the fees provided for under ORS 674.330 (2).

Â Â Â Â Â  (6) Failed or refused upon demand by the board to produce or to supply for inspection by the board true copies of any document, book or record in the individualÂs possession or control or concerning real estate appraisal activity transacted by the individual.

Â Â Â Â Â  (7) Failed to maintain at all times any records that the individual is required to maintain under ORS 674.150.

Â Â Â Â Â  (8) Accepted employment or compensation for performing or agreeing to perform a real estate appraisal activity contingent upon the reporting of a predetermined value or performed real estate appraisal activity on real estate in which the individual had an undisclosed interest.

Â Â Â Â Â  (9) Entered a plea of nolo contendere or been found guilty of, or been convicted of, a felony or misdemeanor substantially related to the individualÂs trustworthiness or competence to engage in real estate appraisal activity.

Â Â Â Â Â  (10) Knowingly authorized, directed or aided in the publication, advertisement, distribution or circulation of a material false statement or material misrepresentation concerning the individualÂs business.

Â Â Â Â Â  (11) Demonstrated negligence or incompetence in performing an act for which the individual is required to hold a certificate, license or registration.

Â Â Â Â Â  (12) Knowingly permitted an individual whose certificate, license or registration has been suspended or revoked to engage in real estate appraisal activity with or on behalf of a state certified appraiser or state licensed appraiser.

Â Â Â Â Â  (13) Committed an act or conduct, whether of the same or of a different character specified in this section and whether or not in the course of real estate appraisal activity, that:

Â Â Â Â Â  (a) Constitutes or demonstrates bad faith, incompetency or untrustworthiness, or dishonest, fraudulent or improper dealings; and

Â Â Â Â Â  (b) Is substantially related to the fitness of the applicant or holder of a certificate, license or registration to conduct real estate appraisal activity. [1991 c.5 Â§12; 2001 c.332 Â§1; 2003 c.749 Â§14; 2005 c.254 Â§4]

Â Â Â Â Â  674.150 Maintenance of appraisal records. Every state certified appraiser and every state licensed appraiser shall maintain records of all real estate appraisal activity conducted by the appraiser. The records shall at all times be open for inspection by the Appraiser Certification and Licensure Board or its duly authorized representatives. The records shall be maintained by the appraiser for a period of not less than five years after the date of completion of the appraisal to which the record pertains or for a period of not less than two years after final disposition of a judicial proceeding in which testimony relating to the records was given, whichever period expires later. [1991 c.5 Â§17; 1995 c.234 Â§1; 2001 c.332 Â§2]

Â Â Â Â Â  674.160 Reciprocal agreements with other states; procedures. (1) If the administrator of the Appraiser Certification and Licensure Board determines that the standards, qualifications and examinations for licensing, certifying or registration of real estate appraisers of another state are substantially similar to the standards, qualifications and examinations required under this chapter and the rules adopted pursuant thereto, the administrator with approval of the Appraiser Certification and Licensure Board may enter into a reciprocal agreement with such other state to issue without examination licenses or certificates upon proof of licensing or certification in such other state and upon payment of appropriate fees.

Â Â Â Â Â  (2) Reciprocal agreements may be terminated by the administrator with approval of the Appraiser Certification and Licensure Board upon a determination that the other state is not maintaining and enforcing standards, qualifications and examinations substantially similar to those of this state. [1993 c.465 Â§4]

Â Â Â Â Â  674.170 [1993 c.465 Â§5; repealed by 2005 c.730 Â§77]

BOARD

Â Â Â Â Â  674.305 Appraiser Certification and Licensure Board; appointment; term; compensation; conduct of business; rules. (1) The Appraiser Certification and Licensure Board is established. The board shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472 for purposes of carrying out the provisions of this chapter. The board shall consist of seven members. The members shall be appointed by the Governor and must be residents of this state.

Â Â Â Â Â  (2) The board shall be composed of:

Â Â Â Â Â  (a) Five appraisers certified or licensed under ORS 674.310;

Â Â Â Â Â  (b) One individual who is employed by a financial institution or a mortgage banker; and

Â Â Â Â Â  (c) One individual who is a public member and who:

Â Â Â Â Â  (A) Is not engaged in professional real estate activity;

Â Â Â Â Â  (B) Is not a state certified or state licensed appraiser;

Â Â Â Â Â  (C) Is not employed by a financial institution or a mortgage banker; and

Â Â Â Â Â  (D) Does not have a direct financial interest in any person who is required, or whose employees or agents are required, to be state licensed or state certified appraisers.

Â Â Â Â Â  (3) The term of office of each member is four years with two terms maximum, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. A member may not be appointed to serve more than two consecutive terms on the board.

Â Â Â Â Â  (4) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (5) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The board shall meet at least once every three months at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (7) In accordance with applicable provisions of ORS chapter 183, the board shall adopt rules necessary for the administration of this chapter.

Â Â Â Â Â  (8) The appointment of a member of the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. [1991 c.5 Â§4; 1993 c.18 Â§146; 1993 c.744 Â§219; 2001 c.521 Â§11; 2005 c.109 Â§4]

Â Â Â Â Â  Note: Section 10, chapter 109, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 10. (1) Rules validly adopted by the Appraiser Certification and Licensure Board and in effect immediately prior to the effective date of this 2005 Act [June 6, 2005], including but not limited to rules adopting fees and rules establishing a board budget, shall continue in effect until amended, repealed or superseded by board action.

Â Â Â Â Â  (2) ORS 182.460 and 182.468, the amendments to ORS 182.454 by section 2 of this 2005 Act and the repeal of ORS 674.349 and 674.361 by section 9 of this 2005 Act do not affect the status of any person employed by the board, any collective bargaining unit as the appropriate bargaining unit for board employees or any collective bargaining agreement.

Â Â Â Â Â  (3) The account established by the board under ORS 674.364, as set forth in the 2003 Edition of Oregon Revised Statutes, shall be treated for all purposes as an account established under ORS 182.470.

Â Â Â Â Â  (4) The amendments to ORS 674.850 and 674.990 by sections 7 and 8 of this 2005 Act apply to civil penalties imposed on or after the effective date of this 2005 Act. Notwithstanding ORS 182.470, any moneys collected by the board after the effective date of this 2005 Act for civil penalties imposed before the effective date of this 2005 Act shall be forwarded by the board for deposit to the General Fund.

Â Â Â Â Â  (5) The amendments to ORS 182.454, 182.472, 279A.025, 674.305, 674.330, 674.340, 674.850 and 674.990 by sections 1 to 8 of this 2005 Act and the repeal of ORS 674.343, 674.346, 674.349, 674.352, 674.355, 674.358, 674.361, 674.364 and 674.367 by section 9 of this 2005 Act do not affect the status of any:

Â Â Â Â Â  (a) Suit;

Â Â Â Â Â  (b) Interest in real or personal property;

Â Â Â Â Â  (c) Suspension, revocation, probation, disqualification or other limitation or condition on holding a certificate or license; or

Â Â Â Â Â  (d) Liability, duty or obligation incurred prior to the effective date of this 2005 Act. [2005 c.109 Â§10]

Â Â Â Â Â  674.310 Duties and powers of board; rules. (1) The Appraiser Certification and Licensure Board shall:

Â Â Â Â Â  (a) Have the power to do all things necessary and convenient to carry into effect the provisions of this chapter and the federal Act and to regulate the activities of state licensed appraisers, state certified appraisers and state registered appraiser assistants to ensure that real estate appraisals conform to the law in effect on the date of the real estate appraisal activity.

Â Â Â Â Â  (b) Certify or license appraisers and register appraiser assistants as necessary to carry out the federal Act and the purposes set forth in ORS 674.020.

Â Â Â Â Â  (c) Supervise the activities of state certified appraisers, state licensed appraisers and state registered appraiser assistants as provided in this chapter, to ensure that they perform real estate appraisal activity in strict conformance with the provisions of this chapter and of the federal Act, and that they otherwise comply with the provisions of this chapter in the conduct of their professional activities.

Â Â Â Â Â  (d) Establish, keep current and, no less than annually, transmit to the Appraisal Subcommittee a roster listing state certified appraisers and state licensed appraisers.

Â Â Â Â Â  (e) Collect and remit annual registry fees as required by ORS 674.330.

Â Â Â Â Â  (2) Rules adopted by the Appraiser Certification and Licensure Board to govern real estate appraiser certification and licensure shall conform with the requirements of the federal Act. The board shall adopt rules including but not limited to:

Â Â Â Â Â  (a) Establishing programs for the certification, licensure or registration of individuals who engage in real estate appraisal activity.

Â Â Â Â Â  (b) Establishing educational requirements for certification or licensure of appraisers and for the registration of appraiser assistants that ensure protection of the public interest and comply with the requirements of the federal Act. Education requirements for state licensed appraisers and state certified appraisers must meet the minimum criteria established by the Appraiser Qualification Board of the Appraisal Foundation.

Â Â Â Â Â  (c) Establishing a professional code of responsibility for state certified appraisers and state licensed appraisers that is in conformance with the federal Act.

Â Â Â Â Â  (d) Providing for registration of out-of-state appraisers as provided for under ORS 674.120.

Â Â Â Â Â  (3) An individual may not be a state licensed appraiser or a state certified appraiser unless the individual has achieved a passing grade upon a suitable examination equivalent to the Uniform Certification Examination issued or endorsed by the Appraisal Qualification Board of the Appraisal Foundation.

Â Â Â Â Â  (4) The Appraiser Certification and Licensure Board, acting through the administrator, may issue subpoenas to compel the attendance of witnesses and the production of papers, books, records, correspondence, agreements, memoranda and other material or relevant documents in investigations or proceedings pertaining to the powers and duties of the board.

Â Â Â Â Â  (5) In the case of a person who refuses to respond to a subpoena issued by the Appraiser Certification and Licensure Board, the judge of the circuit court, on the application of the board administrator, shall order compliance with the board subpoena in the same manner as a proceeding for contempt for failure to respond to a subpoena of the court. [1991 c.5 Â§6; 1993 c.744 Â§220; 1997 c.417 Â§3; 2001 c.521 Â§12; 2005 c.254 Â§6]

Â Â Â Â Â  674.320 Continuing authority of board. The lapsing or suspension of a certificate, license or registration by operation of law, by order of the Appraiser Certification and Licensure Board, by decision of a court of law or by the voluntary surrender of a certificate, license or registration by an appraiser or appraiser assistant does not deprive the board of jurisdiction to proceed with any investigation of or any action or disciplinary proceedings against the appraiser or appraiser assistant, or to revise or render null and void an order suspending or revoking the certificate, license or registration. [1991 c.5 Â§15; 2005 c.254 Â§7]

Â Â Â Â Â  674.330 Fees; rules. (1) The Appraiser Certification and Licensure Board shall collect from each state certified appraiser and each state licensed appraiser an annual registry fee as required by the federal Act and in an amount determined by the Appraisal Subcommittee. All annual registry fees collected by the board under this subsection shall be remitted to the Federal Financial Institutions Examination Council in accordance with the federal Act.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section and in addition to any fees required by subsection (1) of this section, the board may establish by rule fees to be charged and collected under this chapter. The fees established by the board may include, but need not be limited to, fees:

Â Â Â Â Â  (a) For each certification or licensure examination administered under ORS 674.310.

Â Â Â Â Â  (b) For each certificate or license awarded or issued under ORS 674.310.

Â Â Â Â Â  (c) For each renewal of a certificate or license awarded or issued under ORS 674.310.

Â Â Â Â Â  (d) For each duplicate certificate or license, where the original license is lost or destroyed and affidavit made thereof.

Â Â Â Â Â  (e) For the renewal of an inactive certificate or license.

Â Â Â Â Â  (f) For the reactivation of an inactive certificate or license.

Â Â Â Â Â  (g) For late renewal, in addition to the renewal fee.

Â Â Â Â Â  (h) For a temporary registration provided for under ORS 674.120.

Â Â Â Â Â  (i) For each application.

Â Â Â Â Â  (j) For inactive status.

Â Â Â Â Â  (k) For each walk-in examination.

Â Â Â Â Â  (L) For each appraiser assistant registration.

Â Â Â Â Â  (m) For each appraiser assistant renewal. [1991 c.5 Â§10; 1993 c.89 Â§1; 1993 c.465 Â§7; 2005 c.109 Â§5]

Â Â Â Â Â  674.340 Board funds; Federal Registry Fund. (1) All moneys, fees and charges collected or received by the Appraiser Certification and Licensure Board pursuant to ORS 674.330 shall be paid into the account created by the board under ORS 182.470. All moneys in the account are appropriated continuously to the board to carry out the duties that the board is charged with administering.

Â Â Â Â Â  (2) The Federal Registry Fund is established in the account created by the board under ORS 182.470. Proceeds received under ORS 674.330 (1) shall be deposited in the Federal Registry Fund. The moneys in the Federal Registry Fund shall be used solely as set forth in ORS 674.330 (1). [1991 c.5 Â§11; 1993 c.744 Â§222; 2001 c.521 Â§13; 2005 c.109 Â§6]

Â Â Â Â Â  674.343 [2001 c.521 Â§1; 2003 c.14 Â§428; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.346 [2001 c.521 Â§2; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.349 [2001 c.521 Â§3; 2003 c.794 Â§316; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.352 [2001 c.521 Â§4; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.355 [2001 c.521 Â§5; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.358 [2001 c.521 Â§6; 2003 c.794 Â§317; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.361 [2001 c.521 Â§7; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.364 [2001 c.521 Â§8; 2003 c.405 Â§9; repealed by 2005 c.109 Â§9]

Â Â Â Â Â  674.367 [2001 c.521 Â§9; repealed by 2005 c.109 Â§9]

MISCELLANEOUS

Â Â Â Â Â  674.405 Adjustments to appraisal not required based on form of conveyance. A person engaging in or carrying on real estate appraisal activity shall not be required to make adjustments to otherwise comparable sales solely on the basis of the form of the conveyance. [1993 c.41 Â§2]

Â Â Â Â Â  674.410 Written report required to present testimony on appraisal. A person shall not testify or otherwise present evidence regarding an appraisal or appraisal report in a proceeding under ORS 183.413 to 183.497, a circuit court action or otherwise before a lawfully established board or commission unless the person has prepared a written report on the appraisal or appraisal report prior to presenting testimony or evidence. [1997 c.417 Â§7]

PENALTIES

Â Â Â Â Â  674.850 Civil penalties. (1) The Appraiser Certification and Licensure Board may impose a civil penalty, not to exceed $500 for each violation, on a person who violates a provision of ORS 674.130 to 674.150 or a rule or final order of the board or a judgment made by a court upon application of the board.

Â Â Â Â Â  (2) The board may impose a civil penalty on a person who violates ORS 674.100 (1) in an amount that is:

Â Â Â Â Â  (a) Not less than $100 and not more than $500 for the first violation; and

Â Â Â Â Â  (b) Not less than $500 and not more than $1,000 for a subsequent violation.

Â Â Â Â Â  (3) In addition to the civil penalties set forth in subsection (2) of this section, the board may impose a civil penalty on a person who violates ORS 674.100 (1) in an amount that does not exceed the amount by which the person profited in the transaction in violation of ORS 674.100 (1).

Â Â Â Â Â  (4) The board shall impose civil penalties under this section in the manner provided in ORS 183.745.

Â Â Â Â Â  (5)(a) The provisions of this section are in addition to and not in lieu of other enforcement provisions contained in ORS 674.140 and 674.310.

Â Â Â Â Â  (b) The civil penalty provisions of subsections (2) and (3) of this section are in addition to and not in lieu of the criminal penalties for uncertified, unlicensed or unregistered real estate appraisal activity in ORS 674.990.

Â Â Â Â Â  (6) The remedies provided in this section are in addition to and not exclusive of other remedies provided by law. [1991 c.5 Â§Â§13,14; 1993 c.744 Â§223; 2003 c.576 Â§541; 2005 c.109 Â§7; 2005 c.254 Â§9a]

Â Â Â Â Â  674.990 Criminal penalties. (1) Violation of ORS 674.100 (1) is a Class A misdemeanor.

Â Â Â Â Â  (2) An officer, director, shareholder or agent of a corporation, or member or agent of a partnership or association, who personally participates in or is an accessory to a violation of ORS 674.100 (1) by the partnership, association or corporation, is subject to subsection (1) of this section. [1991 c.5 Â§16; 1997 c.417 Â§4; 2005 c.109 Â§8; 2005 c.254 Â§10a]

_______________



Chapter 675

Chapter 675 Â Psychologists; Occupational Therapists; Clinical Social Workers; Licensed Professional Counselors and Marriage and Family Therapists

2005 EDITION

PSYCHOLOGISTS; THERAPISTS; SOCIAL WORKERS

OCCUPATIONS AND PROFESSIONS

PSYCHOLOGISTS

(Generally)

675.010Â Â Â Â  Definitions for ORS 675.010 to 675.150

675.020Â Â Â Â  Practice or representation as psychologist prohibited without license; use of business name or designation

675.025Â Â Â Â  Application of ORS 58.325 to 58.365

(Licensing)

675.030Â Â Â Â  Licensing of psychologists after examination; requirements; fee; resident designation; rules

675.040Â Â Â Â  Examinations for licensing

675.045Â Â Â Â  Examinations administered by board; rules

675.050Â Â Â Â  Licensing without national examination; fee; rules

675.063Â Â Â Â  Limited permit to practice as psychologist; duration

675.065Â Â Â Â  Psychologist associate licensing procedure

675.070Â Â Â Â  Authorized sanctions; grounds for imposing sanctions; civil penalty

675.075Â Â Â Â  Confidentiality of information obtained under ORS 675.070 or 675.085

675.085Â Â Â Â  Investigation; disciplinary procedure

675.087Â Â Â Â  Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license

675.090Â Â Â Â  Application of ORS 675.010 to 675.150

(State Board)

675.100Â Â Â Â  State Board of Psychologist Examiners; confirmation; oath; compensation and expenses

675.110Â Â Â Â  Powers of board; fees

675.115Â Â Â Â  How fees determined

675.130Â Â Â Â  Officers; quorum; meetings; records; executive secretary

675.140Â Â Â Â  State Board of Psychologist Examiners Account; appropriation

(Enforcement)

675.150Â Â Â Â  Enforcement procedures

OCCUPATIONAL THERAPISTS

(Generally)

675.210Â Â Â Â  Definitions for ORS 675.210 to 675.340

675.220Â Â Â Â  Representation as occupational therapist or therapy assistant prohibited without license; exception

675.222Â Â Â Â  Employing unlicensed person prohibited

(Licensing)

675.230Â Â Â Â  Application for licensing

675.240Â Â Â Â  Qualifications for licensing as occupational therapist

675.250Â Â Â Â  Qualifications for licensing as occupational therapy assistant

675.270Â Â Â Â  Licensing without examination; fee

675.280Â Â Â Â  License period; fee; issuance of certificate; certificate as evidence; posting

675.290Â Â Â Â  License renewal procedure; delinquent fee

675.300Â Â Â Â  Grounds and procedures for denial, refusal to renew, suspension or revocation of license; confidentiality of information

(State Board)

675.310Â Â Â Â  Occupational Therapy Licensing Board; appointment; qualifications; nomination procedure; compensation and expenses; term

675.320Â Â Â Â  Powers of board

675.330Â Â Â Â  Occupational Therapy Licensing Board Account

(Enforcement)

675.335Â Â Â Â  Investigation of alleged violations; subpoenas

675.336Â Â Â Â  Civil penalties

675.337Â Â Â Â  Establishing schedule of civil penalties; rules

675.340Â Â Â Â  Enforcement procedure

CLINICAL SOCIAL WORKERS

(Generally)

675.510Â Â Â Â  Definitions for ORS 675.510 to 675.600

675.520Â Â Â Â  Use of title prohibited without license

(Licensing)

675.530Â Â Â Â  License; qualifications

675.535Â Â Â Â  Examination; rules

675.537Â Â Â Â  Certificate of social work associate; requirements

675.540Â Â Â Â  Grounds for disciplinary action; authorized sanctions; investigation

675.550Â Â Â Â  Reissuance of revoked certificate or license

675.560Â Â Â Â  When certificate or license effective; rules; renewal; continuing education

675.565Â Â Â Â  Continuing education

675.571Â Â Â Â  Fees; authorization; uses

675.580Â Â Â Â  Confidentiality of communication by client; exceptions

675.583Â Â Â Â  Duty to report evidence of impairment or unprofessional conduct; confidentiality of report; limitation on liability

675.585Â Â Â Â  Investigation of alleged violations; confidentiality of information; limitation of liability

(State Board)

675.590Â Â Â Â  State Board of Clinical Social Workers; term; qualifications

675.595Â Â Â Â  General powers of board; fees

675.597Â Â Â Â  Disposition of receipts

675.600Â Â Â Â  Duties of board; rules

LICENSED PROFESSIONAL COUNSELORS AND MARRIAGE AND FAMILY THERAPISTS

(Generally)

675.705Â Â Â Â  Definitions for ORS 675.715 to 675.835

(Licensing)

675.715Â Â Â Â  Application; fee; qualifications; examinations; licensing

675.720Â Â Â Â  Internship; registration requirements; renewal; ethical standards

675.725Â Â Â Â  Annual license; rules; fees; effect of expiration of license

675.735Â Â Â Â  Reciprocal license

675.745Â Â Â Â  Grounds for denial, suspension or revocation of license or refusal to issue license; probation; confidentiality of information; penalties

(Disclosure and Confidentiality)

675.755Â Â Â Â  Professional disclosure statement required; content; exemptions; rules

675.765Â Â Â Â  Confidentiality of information; exceptions

(State Board)

675.775Â Â Â Â  Oregon Board of Licensed Professional Counselors and Therapists; members; appointment; term

675.785Â Â Â Â  Powers and duties of board; rules; fees

675.795Â Â Â Â  Board meeting; quorum; per diem; officers

675.805Â Â Â Â  Use of moneys received by board

(Enforcement)

675.825Â Â Â Â  Prohibited conduct; civil penalty

675.835Â Â Â Â  Injunctive proceedings

PENALTIES

675.990Â Â Â Â  Penalties

PSYCHOLOGISTS

(Generally)

Â Â Â Â Â  675.010 Definitions for ORS 675.010 to 675.150. As used in ORS 675.010 to 675.150, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApproved doctoral program in psychologyÂ means a doctoral program in psychology accredited by the American Psychological Association or a doctoral program in psychology accredited individually or as part of an institutional accreditation by another private or governmental accrediting agency, when the associationÂs or agencyÂs standards and procedures have been approved by the State Board of Psychologist Examiners by rule.

Â Â Â Â Â  (2) ÂBoardÂ means the State Board of Psychologist Examiners.

Â Â Â Â Â  (3) ÂLicensed psychologistÂ means a person licensed to practice psychology under the provisions of ORS 675.010 to 675.150.

Â Â Â Â Â  (4) ÂPractice of psychologyÂ means rendering or offering to render supervision, consultation, evaluation or therapy services to individuals, groups or organizations for the purpose of diagnosing or treating behavioral, emotional or mental disorders. ÂPractice of psychologyÂ also includes delegating the administration and scoring of tests to technicians qualified by and under the direct supervision of a licensed psychologist.

Â Â Â Â Â  (5) ÂStateÂ means any state or territory of the United States and the District of Columbia. [1963 c.396 Â§1; 1973 c.777 Â§1; 1981 c.892 Â§96; 1991 c.490 Â§1; 1993 c.585 Â§1; 1995 c.810 Â§1; 1999 c.443 Â§1; 2003 c.630 Â§3]

Â Â Â Â Â  675.020 Practice or representation as psychologist prohibited without license; use of business name or designation. (1) To safeguard the people of the State of Oregon from the dangers of unqualified and improper practice of psychology, no person shall, unless exempted from the provisions of ORS 675.010 to 675.150 by ORS 675.090:

Â Â Â Â Â  (a) Practice psychology in this state without first being licensed under ORS 675.010 to 675.150; or

Â Â Â Â Â  (b) Represent oneself to be a psychologist without first being licensed under ORS 675.010 to 675.150.

Â Â Â Â Â  (2) As used in subsection (1)(b) of this section, Ârepresent oneself to be a psychologistÂ means to use any title or description of services incorporating the words Âpsychology,Â Âpsychological,Â ÂpsychotherapyÂ or Âpsychologist,Â or to offer or render to individuals or to groups of individuals services included in the practice of psychology.

Â Â Â Â Â  (3) A psychologist licensed under ORS 675.010 to 675.150 shall practice under the name of the psychologist only, but nothing in ORS 675.010 to 675.150 or rules adopted thereunder shall be deemed to prevent a licensed psychologist from using an assumed business name or other designation to describe a place, institution, organization or agency where or in connection with which the psychologist conducts practice. [1963 c.396 Â§2; 1971 c.362 Â§1; 1973 c.777 Â§2; 1987 c.158 Â§136; 1993 c.585 Â§2; 1995 c.810 Â§2]

Â Â Â Â Â  675.025 Application of ORS 58.325 to 58.365. ORS 58.325 to 58.365 shall not apply to professional corporations rendering psychological services. [1985 c.90 Â§11]

(Licensing)

Â Â Â Â Â  675.030 Licensing of psychologists after examination; requirements; fee; resident designation; rules. (1) Upon application for licensure accompanied by the established fee, the State Board of Psychologist Examiners shall issue a psychologist license to any applicant who performs to the satisfaction of the board in examinations prescribed by the board and furnishes evidence satisfactory to the board that the applicant:

Â Â Â Â Â  (a) Has complied with all applicable provisions of ORS 675.010 to 675.150 and the applicable rules of the board;

Â Â Â Â Â  (b) Holds a doctoral degree in psychology, such degree having been obtained from an approved doctoral program in psychology;

Â Â Â Â Â  (c) Has satisfactorily completed such courses and training as may be required by the board;

Â Â Â Â Â  (d) Has had two years of supervised employment under the direction of a psychologist licensed in Oregon or under the direction of a person considered by the board to have equivalent supervisory competence; and

Â Â Â Â Â  (e) Is of good moral character. For purposes of this section, the lack of good moral character may be established by reference to acts or conduct that reflect moral turpitude or to acts or conduct which would cause a reasonable person to have substantial doubts about the individualÂs honesty, fairness and respect for the rights of others and for the laws of the state and the nation. The conduct or acts in question must be rationally connected to the applicantÂs fitness to practice psychology.

Â Â Â Â Â  (2) The board shall adopt rules by which a person receiving post-doctoral supervision during the application process may enter into a contract to practice psychology under the supervision of a licensed psychologist, psychologist associate or a person considered by the board to have equivalent supervisory competence. An applicant who enters such a contract shall be designated as a psychologist resident or a psychologist associate resident, accordingly, and shall be subject to ORS 675.010 to 675.150. [1963 c.396 Â§3; 1973 c.777 Â§3; 1985 c.90 Â§3; 1991 c.311 Â§1; 1991 c.490 Â§2; 1993 c.585 Â§3; 2005 c.7 Â§1]

Â Â Â Â Â  675.040 Examinations for licensing. (1) Examinations administered by the State Board of Psychologist Examiners for applicants for licenses under ORS 675.010 to 675.150 shall be held at least once every year at such times and places as the board may determine. Timely and appropriate notice shall be sent to each applicant.

Â Â Â Â Â  (2) Any applicant may, upon written request to the board, discuss the applicantÂs performance on the board administered examination with the board.

Â Â Â Â Â  (3) Any applicant who fails to make a passing grade on the board administered examination shall be allowed to take the examination a second time. Any applicant who fails the examination a second time must obtain special permission from the board to take the examination again. [1963 c.396 Â§4; 1973 c.777 Â§6; 2005 c.7 Â§2]

Â Â Â Â Â  675.045 Examinations administered by board; rules. (1) The State Board of Psychologist Examiners shall adopt rules governing examinations required by the board.

Â Â Â Â Â  (2) When the board requires a board administered examination, the board shall:

Â Â Â Â Â  (a) Maintain a complete record of the proceedings and of the questions asked and responses given; and

Â Â Â Â Â  (b) Inform applicants in writing of the examination results for each tested subject area.

Â Â Â Â Â  (3) Upon written request to the board, an applicant who fails a board administered examination may review the record of the examination. To ensure and maintain test security, the applicant shall sign a confidentiality agreement prior to reviewing the record of the examination.

Â Â Â Â Â  (4) Any applicant who fails a board administered examination shall be:

Â Â Â Â Â  (a) Allowed to petition the board to reconsider the results of the entire examination or the results of a particular tested area.

Â Â Â Â Â  (b) Reexamined only in the tested areas in which the applicant did not receive a passing grade. [1985 c.90 Â§6; 1997 c.681 Â§1; 2005 c.7 Â§3]

Â Â Â Â Â  675.050 Licensing without national examination; fee; rules. (1) Upon application for licensure accompanied by the established fee, the State Board of Psychologist Examiners may issue a license, without national examination, to any applicant who furnishes evidence satisfactory to the board that the applicant:

Â Â Â Â Â  (a) Holds a doctoral degree from an approved doctoral program in psychology and is licensed or certified to practice psychology in another state in which the requirements for such licensing or certification are, in the judgment of the board, essentially equivalent to licensing requirements of ORS 675.010 to 675.150 and the rules of the board;

Â Â Â Â Â  (b) Is a diplomate in good standing of the American Board of Professional Psychology;

Â Â Â Â Â  (c) Is licensed in a jurisdiction that is a party to a licensing reciprocity agreement with the State of Oregon and meets the requirements for reciprocity in the agreement;

Â Â Â Â Â  (d) Possesses a valid Certificate of Professional Qualification granted by the Association of State and Provincial Psychology Boards or is credentialed as a Health Service Provider in Psychology by the National Register of Health Service Providers in Psychology; or

Â Â Â Â Â  (e)(A) Possesses and has maintained for at least 15 years a license to practice psychology that is based on a doctoral degree and that is issued by a board that is a member jurisdiction of the Association of State and Provincial Psychology Boards; and

Â Â Â Â Â  (B) Meets other requirements established by the State Board of Psychologist Examiners.

Â Â Â Â Â  (2) The State Board of Psychologist Examiners shall adopt by rule and administer an examination on Oregon law to an applicant described in subsection (1) of this section. [1963 c.396 Â§5; 1973 c.777 Â§7; 1985 c.90 Â§4; 1991 c.320 Â§1; 1993 c.585 Â§4; 2003 c.14 Â§429; 2003 c.316 Â§1; 2005 c.7 Â§4]

Â Â Â Â Â  675.060 [1963 c.396 Â§7; 1967 c.470 Â§63; repealed by 1973 c.777 Â§21]

Â Â Â Â Â  675.063 Limited permit to practice as psychologist; duration. Upon application therefor and payment of the required fee, the State Board of Psychologist Examiners may issue a limited permit to practice as a psychologist to an applicant holding a certificate or license to practice psychology issued by another state whose requirements are, in the judgment of the board, essentially equivalent to those required by ORS 675.010 to 675.150. The limited permit shall be valid for a period of not more than 180 calendar days in any 24-month period. [1973 c.777 Â§15; 1987 c.56 Â§1; 1997 c.249 Â§204; 1999 c.59 Â§201]

Â Â Â Â Â  675.065 Psychologist associate licensing procedure. (1) The State Board of Psychologist Examiners shall issue psychologist associate licenses to applicants who meet requirements of this section, do not possess a doctoral degree, and are deemed competent to perform certain functions within the practice of psychology under the periodic direct supervision of a psychologist licensed by the board. Such functions may include but are not restricted to administering tests of mental abilities, conducting personality assessments and counseling, including educational and vocational planning.

Â Â Â Â Â  (2) The applicant shall pay to the board the application fee for a license.

Â Â Â Â Â  (3) Upon petition by a psychologist associate, the board may grant authority to function without immediate supervision.

Â Â Â Â Â  (4) Upon application therefor accompanied by the fee established by the board, the board shall issue a psychologist associate license to any applicant who performs to the satisfaction of the board in the examinations prescribed by the board if the board determines that the applicant:

Â Â Â Â Â  (a) Is of good moral character;

Â Â Â Â Â  (b) Has complied with all the applicable provisions of ORS 675.010 to 675.150;

Â Â Â Â Â  (c) Has received a masterÂs degree in psychology from a psychology program approved by the board by rule;

Â Â Â Â Â  (d) Has completed an internship in an approved educational institution or one year of other training experience acceptable to the board, such as supervised professional experience under the direction of a psychologist licensed in Oregon, or under the direction of a person considered by the board to have equivalent supervisory competence; and

Â Â Â Â Â  (e) Furnishes proof acceptable to the board of at least 36 months, exclusive of internship, of full-time experience satisfactory to the board under the direct supervision of a licensed psychologist in Oregon, or under the direct supervision of a person considered by the board to have equivalent supervisory competence. [1973 c.777 Â§5; 1987 c.158 Â§137; 1991 c.490 Â§3; 1993 c.585 Â§5; 1999 c.443 Â§2; 2005 c.7 Â§5]

Â Â Â Â Â  675.070 Authorized sanctions; grounds for imposing sanctions; civil penalty. (1) Where any of the grounds enumerated in subsection (2) of this section exist, the State Board of Psychologist Examiners may impose any of the following sanctions:

Â Â Â Â Â  (a) Deny a license to any applicant;

Â Â Â Â Â  (b) Refuse to renew the license of any psychologist or psychologist associate;

Â Â Â Â Â  (c) Suspend the license of any psychologist or psychologist associate for a period of not less than one year;

Â Â Â Â Â  (d) Issue a letter of reprimand;

Â Â Â Â Â  (e) Impose probation with authority to restrict the scope of practice of a psychologist or psychologist associate or require practice under supervision;

Â Â Â Â Â  (f) Revoke the license of any psychologist or psychologist associate; or

Â Â Â Â Â  (g) Impose a civil penalty not to exceed $1,000.

Â Â Â Â Â  (2) Grounds exist for imposition of any of the sanctions enumerated in subsection (1) of this section against any psychologist or psychologist associate or applicant, or, where applicable, any unlicensed person found in violation of ORS 675.010 to 675.150, when, in the judgment of the board, the person:

Â Â Â Â Â  (a) Abuses intoxicants or controlled substances to such an extent as to incapacitate the person from the performance of professional duties;

Â Â Â Â Â  (b) Has been convicted of violation of any law relating to controlled substances;

Â Â Â Â Â  (c) Has been convicted of any felony or of any misdemeanor involving moral turpitude;

Â Â Â Â Â  (d) Is guilty of immoral or unprofessional conduct or of gross negligence in the practice of psychology which includes but is not limited to:

Â Â Â Â Â  (A) Any conduct or practice contrary to recognized standard of ethics of the psychological profession or any conduct or practice which constitutes a danger to the health or safety of a patient or the public, or any conduct, practice or condition which impairs a psychologist or psychologist associateÂs ability to practice psychology safely and skillfully.

Â Â Â Â Â  (B) Willful ordering or performing of unnecessary tests or studies, administration of unnecessary treatment, failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care, or otherwise ordering or performing any psychological service or treatment which is contrary to recognized standards of practice of the psychological profession;

Â Â Â Â Â  (e) Is mentally or emotionally unfit to practice psychology;

Â Â Â Â Â  (f) Has practiced or attempted to practice medicine without being licensed to do so;

Â Â Â Â Â  (g) Has obtained or attempted to obtain a license under ORS 675.010 to 675.150 by fraud or material misrepresentation;

Â Â Â Â Â  (h) Has impersonated a licensed psychologist or psychologist associate or has allowed another person to use the license of the psychologist;

Â Â Â Â Â  (i) Has violated any provision of ORS 675.010 to 675.150 or any provision of the code of professional conduct formulated under ORS 675.110 (12); or

Â Â Â Â Â  (j) Has obtained a fee or payment from a patient or third party payer through fraud or intentional misrepresentation.

Â Â Â Â Â  (3) In case of any conviction required under subsection (2) of this section as grounds for denial, refusal, suspension, revocation, reprimand, probation or imposition of a civil penalty, a certified copy of the record of the conviction shall be conclusive evidence.

Â Â Â Â Â  (4) The board may license an applicant or renew or restore any license suspended or revoked under subsection (2)(e) of this section whenever the board determines that the applicant or former licensed psychologist or former psychologist associate is no longer mentally or emotionally unfit to practice psychology.

Â Â Â Â Â  (5) License suspension or revocation in another state is grounds for license denial or disciplinary action by the board. [1963 c.396 Â§8; 1973 c.777 Â§10; 1979 c.744 Â§49; 1985 c.90 Â§7; 1989 c.44 Â§1; 1989 c.217 Â§1; 1989 c.444 Â§1]

Â Â Â Â Â  675.075 Confidentiality of information obtained under ORS 675.070 or 675.085. (1) Any information that the State Board of Psychologist Examiners obtains under ORS 675.070 or 675.085 is confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Any person who in good faith provides information to the board shall not be subject to an action for civil damages as a result thereof. [1989 c.438 Â§2; 1997 c.791 Â§10]

Â Â Â Â Â  675.080 [1963 c.396 Â§9; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  675.085 Investigation; disciplinary procedure. (1) Upon receipt of a complaint under ORS 675.010 to 675.150, the State Board of Psychologist Examiners shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (2) Where the board proposes to refuse to issue a license or to impose any disciplinary action under ORS 675.070, opportunity for hearing shall be accorded as provided in ORS chapter 183. The board shall render its decision within 30 days after the hearing.

Â Â Â Â Â  (3) Adoption of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183. [1971 c.734 Â§117; 1973 c.777 Â§11; 1985 c.90 Â§8; 1997 c.791 Â§11]

Â Â Â Â Â  675.087 Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license. The lapse, suspension or revocation of a license issued under ORS 675.010 to 675.150 by the operation of law, by order of the State Board of Psychologist Examiners or by the decision of a court of law, or the voluntary surrender of a license by a licensee, does not deprive the board of jurisdiction to proceed with any investigation of or any action or disciplinary proceeding against the licensee or to revise or render null and void an order suspending or revoking the license. [2005 c.8 Â§2]

Â Â Â Â Â  675.090 Application of ORS 675.010 to 675.150. (1) ORS 675.010 to 675.150 do not apply to:

Â Â Â Â Â  (a) A person who teaches psychology, conducts psychological research or provides consulting services to an organization or institution provided that the teaching, research or consulting services do not involve the delivery or supervision of direct psychological services to individuals who are themselves, rather than a third party, the beneficiaries of the services, regardless of the source or extent of payment for the services rendered. Nothing in ORS 675.010 to 675.150 shall prevent the provision of expert testimony by psychologists who are otherwise exempted by this subsection. A person performing the functions authorized by this paragraph may use the title ÂpsychologistÂ only if the person holds a doctoral degree in psychology from an approved doctoral program in psychology.

Â Â Â Â Â  (b) A person who is either:

Â Â Â Â Â  (A) A matriculated graduate student pursuing a graduate degree in professional psychology at an approved doctoral program in psychology;

Â Â Â Â Â  (B) A student pursuing postdoctoral training or experience in professional psychology, including a person seeking to fulfill the licensure requirements established in ORS 675.010 to 675.150; or

Â Â Â Â Â  (C) A person pursuing certification or licensure or a graduate degree in any of the certified or licensed professions otherwise exempted from ORS 675.010 to 675.150.

Â Â Â Â Â  (c) A person who is licensed or certified by the State of Oregon to provide mental health services, provided that the services are rendered within the personÂs lawful scope of practice and that the person does not use the title ÂpsychologistÂ in connection with the activities authorized in this paragraph.

Â Â Â Â Â  (d) A person who is licensed, certified or otherwise authorized by the State of Oregon to render professional services, provided that the services are rendered within the personÂs lawful scope of practice and that the person does not use the title ÂpsychologistÂ in connection with the activities authorized under this paragraph.

Â Â Â Â Â  (e) A person who is employed by a local, state or federal government agency, or employed by a community mental health program or drug and alcohol treatment program licensed or certified by the State of Oregon to the extent that the personÂs activities and services are rendered within the personÂs scope of employment and are performed within the confines of the employing agency and provided that the person does not use the title ÂpsychologistÂ in connection with the activities authorized under this paragraph.

Â Â Â Â Â  (f) A person who is a recognized member of the clergy, provided that the person is acting in the personÂs ministerial capacity and does not use the title Âpsychologist.Â

Â Â Â Â Â  (g) A person who has credentials as a school psychologist if the person is an employee of an educational institution and restricts the personÂs practice to activities within a school setting. A person acting under this paragraph may use the title Âschool psychologist.Â

Â Â Â Â Â  (2) A person described in subsection (1)(b) of this section may use the title Âpsychological trainee,Â Âpsychological intern,Â Âpsychologist residentÂ or Âpsychologist associate residentÂ if the person is pursuing the education or training described in subsection (1)(b) of this section under the supervision and responsibility of a licensed psychologist in accordance with the rules adopted by the State Board of Psychologist Examiners.

Â Â Â Â Â  (3) Nothing in this section shall exempt from ORS 675.010 to 675.150 a person whose license to practice psychology is revoked or suspended because the person engaged in sexual activity with a client. [1963 c.396 Â§10; 1971 c.362 Â§2; 1973 c.777 Â§8; 1985 c.90 Â§9; 1989 c.491 Â§66; 1991 c.67 Â§178; 1993 c.585 Â§6; 1995 c.810 Â§3; 1997 c.249 Â§205]

(State Board)

Â Â Â Â Â  675.100 State Board of Psychologist Examiners; confirmation; oath; compensation and expenses. (1) There hereby is created a State Board of Psychologist Examiners consisting of seven members appointed by the Governor. Five of the members shall be residents of Oregon, have doctoral degrees with primary emphasis in psychology and shall be licensed under ORS 675.010 to 675.150. Two members shall be residents of Oregon and shall serve as public members.

Â Â Â Â Â  (2) The term of office of a board member shall be three years, but the members shall serve at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to assume duties on July 1 next following. A member shall be eligible for one consecutive reappointment only. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) Before entering upon the duties of office, each board member shall subscribe to an oath that the member will faithfully and impartially discharge the duties of office and that the member will support the Constitution of the United States and the Constitution of this state. The oath shall be filed with the Secretary of State.

Â Â Â Â Â  (5) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1963 c.396 Â§11; 1969 c.314 Â§77; 1973 c.777 Â§9a; 1973 c.792 Â§32]

Â Â Â Â Â  675.110 Powers of board; fees. The State Board of Psychologist Examiners shall have the following powers, in addition to the powers otherwise granted under ORS 675.010 to 675.150, and shall have all powers necessary or proper to carry the granted powers into effect:

Â Â Â Â Â  (1) To determine qualifications of applicants to practice psychology in this state; to cause to have examinations prepared, conducted and graded and to grant licensing to qualified applicants upon their compliance with the provisions of ORS 675.010 to 675.150 and the rules of the board.

Â Â Â Â Â  (2) To grant or deny renewal of licenses, and to renew licenses which have lapsed for nonpayment of the renewal fee, subject to the provisions of ORS 675.010 to 675.150.

Â Â Â Â Â  (3) To suspend or revoke licenses, subject to ORS 675.010 to 675.150.

Â Â Â Â Â  (4) To issue letters of reprimand, to impose probationary periods with the authority to restrict the scope of practice of a licensed psychologist or to require practice under supervision.

Â Â Â Â Â  (5) To impose civil penalties not to exceed $1,000.

Â Â Â Â Â  (6) To restore licenses which have been suspended or revoked or voided by nonpayment of the renewal fee.

Â Â Â Â Â  (7)(a) To collect fees for application, examination and licensing of applicants, for renewal of licenses, and for issuance of limited permits, such fees to be used to defray the expenses of the board as provided in ORS 675.140.

Â Â Â Â Â  (b) The board may collect a delinquent renewal fee for licenses renewed after the deadline for renewal but before the grace period for renewal has expired.

Â Â Â Â Â  (8) To investigate alleged violations of ORS 675.010 to 675.150.

Â Â Â Â Â  (9) To issue subpoenas for the attendance of witnesses, take testimony, administer oaths or affirmations to witnesses, conduct hearings, require the production of relevant documents in all proceedings pertaining to the duties and powers of the board.

Â Â Â Â Â  (10) To enforce ORS 675.010 to 675.150 and to exercise general supervision over the practice of psychology in this state.

Â Â Â Â Â  (11) To adopt a common seal.

Â Â Â Â Â  (12) To formulate a code of professional conduct for the practice of psychology giving particular consideration to the Ethical Standards of Psychologists promulgated by the American Psychological Association.

Â Â Â Â Â  (13) To establish standards of service and training and educational qualifications for the rendering of ethical psychological services in this state, including the formulation of standards for the issuance of licenses for areas of special competence.

Â Â Â Â Â  (14) To formulate and enforce continuing education requirements for duly licensed psychologists to insure the highest quality of professional services to the public.

Â Â Â Â Â  (15) To deny renewal of a license, or renewal of a license that has lapsed for nonpayment of the renewal fee, unless prior to payment of the renewal fee described in subsection (7) of this section the applicant completes, or provides documentation of previous completion of:

Â Â Â Â Â  (a) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (b) An equivalent pain management education program, as determined by the board.

Â Â Â Â Â  (16) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, to require the fingerprints of a person who is:

Â Â Â Â Â  (a) Applying for a license that is issued by the board;

Â Â Â Â Â  (b) Applying for renewal of a license that is issued by the board; or

Â Â Â Â Â  (c) Under investigation by the board.

Â Â Â Â Â  (17) Subject to the applicable provisions of ORS chapter 183, to adopt reasonable rules to carry out the provisions of ORS 675.010 to 675.150. [1963 c.396 Â§12; 1973 c.39 Â§1; 1973 c.777 Â§12; 1983 c.289 Â§1; 1985 c.90 Â§10; 2001 c.987 Â§12; 2003 c.630 Â§Â§1,2; 2005 c.730 Â§Â§62,63]

Â Â Â Â Â  675.115 How fees determined. Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under ORS 675.110 shall not exceed the cost of administering the regulatory program of the State Board of Psychologist Examiners pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget, as the budget may be modified by the Emergency Board. [1983 c.289 Â§2; 1991 c.703 Â§19]

Â Â Â Â Â  Note: 675.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 675 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  675.120 [1963 c.396 Â§13; repealed by 1973 c.777 Â§21]

Â Â Â Â Â  675.130 Officers; quorum; meetings; records; executive secretary. (1) The State Board of Psychologist Examiners shall select one of its members as chairperson, and another as vice chairperson, for such terms and with such powers and duties necessary for the performance of the functions of such offices as the board shall determine.

Â Â Â Â Â  (2) A majority of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at least once a year at a place, day and hour determined by the board. The board shall also meet at such other times and places as are specified by the call of the chairperson, or of a majority of the members of the board or of the Governor.

Â Â Â Â Â  (4) The board shall maintain records of all of its proceedings under ORS 675.010 to 675.150.

Â Â Â Â Â  (5) The board shall maintain a register of all living psychologists licensed under ORS 675.010 to 675.150, showing their names, their last-known business addresses, their last-known residential addresses, and the dates and numbers of their licenses.

Â Â Â Â Â  (6) The board may appoint an executive secretary who shall not be a member of the board. The board shall fix the compensation for the executive secretary. [1963 c.396 Â§14; 1973 c.777 Â§14; 1983 c.740 Â§249]

Â Â Â Â Â  675.140 State Board of Psychologist Examiners Account; appropriation. On or before the 10th day of each month, the State Board of Psychologist Examiners shall pay into the State Treasury all moneys received by the board during the preceding calendar month. The State Treasurer shall credit the moneys to the State Board of Psychologist Examiners Account. The moneys in the State Board of Psychologist Examiners Account are continuously appropriated to the board for the purpose of paying the expenses of administering and enforcing ORS 675.010 to 675.150. [1963 c.396 Â§15; 1967 c.637 Â§28; 1973 c.777 Â§17]

(Enforcement)

Â Â Â Â Â  675.150 Enforcement procedures. The State Board of Psychologist Examiners may institute and commence injunction proceedings in any circuit court in Oregon to enjoin the unlawful practice of psychology. In any such proceeding it shall not be necessary to show that any person is individually injured by the actions complained of. If the person complained of is found by the court to have unlawfully engaged in practice of psychology, the court may enjoin the person from so practicing. Procedure in such cases shall be the same as any other injunction suit. The remedy by injunction hereby given is in addition to criminal prosecution and punishment. [1973 c.777 Â§13]

OCCUPATIONAL THERAPISTS

(Generally)

Â Â Â Â Â  675.210 Definitions for ORS 675.210 to 675.340. As used in ORS 675.210 to 675.340, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Occupational Therapy Licensing Board.

Â Â Â Â Â  (2) ÂOccupational therapistÂ means a person licensed to practice occupational therapy under ORS 675.210 to 675.340.

Â Â Â Â Â  (3) ÂOccupational therapyÂ means the analysis and use of purposeful activity with individuals who are limited by physical injury or illness, developmental or learning disabilities, psycho-social dysfunctions or the aging process in order to maximize independence, prevent disability and maintain health. The practice of occupational therapy encompasses evaluation, treatment and consultation. Specific occupational therapy services includes but is not limited to: Activities of daily living (ADL); perceptual motor and sensory integrated activity; development of work and leisure skills; the design, fabrication or application of selected orthotics or prosthetic devices; the use of specifically designed crafts; guidance in the selection and use of adaptive equipment; exercises to enhance functional performance; prevocational evaluation and training; performing and interpreting manual muscle and range of motion test; and appraisal and adaptation of environments for people with mental and physical disabilities. The services are provided individually, in groups, or through social systems.

Â Â Â Â Â  (4) ÂOccupational therapy assistantÂ means a person licensed to assist in the practice of occupational therapy under the supervision of an occupational therapist.

Â Â Â Â Â  (5) ÂPersonÂ means any individual, partnership, unincorporated association or corporate body, except only an individual may be licensed under ORS 675.210 to 675.340. [1977 c.858 Â§1; 1981 c.250 Â§1; 1989 c.224 Â§132; 1997 c.105 Â§1]

Â Â Â Â Â  675.220 Representation as occupational therapist or therapy assistant prohibited without license; exception. (1) No person shall practice occupational therapy or purport to be an occupational therapist or occupational therapy assistant, or as being able to practice occupational therapy, or to render occupational therapy services, or use the abbreviations designated by the Occupational Therapy Licensing Board under ORS 675.320 unless the person is licensed in accordance with ORS 675.210 to 675.340.

Â Â Â Â Â  (2) ORS 675.210 to 675.340 do not apply to:

Â Â Â Â Â  (a) Employment as an occupational therapist or occupational therapy assistant in an institution or an agency of the federal government.

Â Â Â Â Â  (b) Persons licensed under any other law of this state to do any acts included in the definition of occupational therapy in ORS 675.210 or persons working under the direction of any such person.

Â Â Â Â Â  (c) The practice of occupational therapy which is incidental to the planned program of study for students enrolled in an occupational therapist or occupational therapy assistant program approved by the board. [1977 c.858 Â§Â§2,3; 1981 c.250 Â§2]

Â Â Â Â Â  675.222 Employing unlicensed person prohibited. No person shall hire or employ a person to practice as an occupational therapist or as an occupational therapy assistant unless the person hired or employed is licensed in accordance with ORS 675.210 to 675.340. [1991 c.791 Â§4]

(Licensing)

Â Â Â Â Â  675.230 Application for licensing. Any person desiring to be licensed as an occupational therapist or occupational therapy assistant shall apply in writing to the Occupational Therapy Licensing Board in the form and manner provided by the board. Each application shall include or be accompanied by evidence, satisfactory to the board, that the applicant possesses the qualifications prescribed in ORS 675.240 for applicants for licensing as an occupational therapist, or in ORS 675.250 for applicants for licensing as an occupational therapy assistant. [1977 c.858 Â§4; 2005 c.21 Â§6]

Â Â Â Â Â  675.240 Qualifications for licensing as occupational therapist. Except as provided in ORS 675.270, each applicant for licensure under ORS 675.210 to 675.340 as an occupational therapist shall:

Â Â Â Â Â  (1) Have successfully completed an educational program in occupational therapy recognized by the Occupational Therapy Licensing Board, with concentration in biological or physical science, psychology and sociology, and with education in selected manual skills.

Â Â Â Â Â  (2) Pass to the satisfaction of the board an examination adopted by the board to determine the fitness of the applicant for practice as an occupational therapist or be entitled to be licensed as provided in ORS 675.270.

Â Â Â Â Â  (3) Have successfully completed at least six months of supervised field work that complies with rules adopted by the board. [1977 c.858 Â§5; 1981 c.250 Â§3; 1997 c.104 Â§1]

Â Â Â Â Â  675.250 Qualifications for licensing as occupational therapy assistant. Except as provided in ORS 675.270, an applicant for licensure under ORS 675.210 to 675.340 as an occupational therapy assistant shall:

Â Â Â Â Â  (1) Be at least 18 years of age.

Â Â Â Â Â  (2) Have successfully completed the academic requirements of an educational program for occupational therapy assistants recognized by the Occupational Therapy Licensing Board.

Â Â Â Â Â  (3) Pass an examination approved by the board to determine the fitness of the applicant for practice as an occupational therapy assistant.

Â Â Â Â Â  (4) Have successfully completed at least two months of supervised field work that complies with rules adopted by the board. [1977 c.858 Â§6; 1981 c.250 Â§4; 1997 c.104 Â§2]

Â Â Â Â Â  675.260 [1977 c.858 Â§7; 1981 c.250 Â§5; 1989 c.338 Â§1; repealed by 1997 c.104 Â§5]

Â Â Â Â Â  675.270 Licensing without examination; fee. (1) The Occupational Therapy Licensing Board may license without examination any person who applies and meets the requirements under ORS 675.210 to 675.340, and:

Â Â Â Â Â  (a) Is currently certified as an occupational therapist registered (O.T.R.) or certified occupational therapy assistant (C.O.T.A.) by the National Board for Certification in Occupational Therapy; or

Â Â Â Â Â  (b) Presents proof of current licensure as an occupational therapist or occupational therapy assistant in another state, the District of Columbia, or territory of the United States that requires standards for licensure considered by the Occupational Therapy Licensing Board to be equivalent to the requirements for licensure under ORS 675.210 to 675.340.

Â Â Â Â Â  (2) Each applicant under this section shall pay a license fee, in an amount established by the board, at the time of filing an application under this section. [1977 c.858 Â§8; 1981 c.250 Â§6; 1989 c.338 Â§2; 1997 c.104 Â§3; 2003 c.130 Â§1]

Â Â Â Â Â  675.280 License period; fee; issuance of certificate; certificate as evidence; posting. Licenses issued under ORS 675.210 to 675.340 shall expire on May 31 of even-numbered years. The Occupational Therapy Licensing Board shall license any person who meets the requirements of ORS 675.210 to 675.340 upon payment of a license fee in an amount established by the board. The board shall issue a certificate to each person licensed. The certificate shall be prima facie evidence of the right of the person to whom it is issued to purport to be a licensed occupational therapist or occupational therapy assistant subject to the provisions of ORS 675.210 to 675.340. The certificate shall be posted in a conspicuous place on the premises of the occupational therapy employer. [1977 c.858 Â§9; 1981 c.250 Â§7; 1989 c.338 Â§3; 2003 c.130 Â§2]

Â Â Â Â Â  675.290 License renewal procedure; delinquent fee. Each licensed occupational therapist or occupational therapy assistant shall apply to the Occupational Therapy Licensing Board prior to the expiration of a license for a renewal of a license. Each applicant for renewal of a license shall pay a renewal fee, in an amount established by the board, at the time of filing a renewal application. Any license that is not renewed before June 1 of even-numbered years shall automatically lapse. The board may revive and renew any lapsed license upon payment to it of a delinquent fee in the amount of $50. However, late renewal of a license may not be granted more than three years after its expiration. [1977 c.858 Â§10; 1981 c.250 Â§8; 1989 c.338 Â§4; 2003 c.130 Â§3]

Â Â Â Â Â  675.300 Grounds and procedures for denial, refusal to renew, suspension or revocation of license; confidentiality of information. (1) The Occupational Therapy Licensing Board may deny, suspend, revoke or refuse to renew a license or may impose probationary conditions where the licensee or applicant has been guilty of:

Â Â Â Â Â  (a) Unprofessional conduct as defined by the standards established by the board;

Â Â Â Â Â  (b) Obtaining or attempting to obtain a license by means of fraud, misrepresentation or concealment of material facts;

Â Â Â Â Â  (c) Violating any lawful order or rule adopted by the board that may affect the health, welfare or safety of the public; or

Â Â Â Â Â  (d) Gross negligence or incompetence in the performance of professional duties.

Â Â Â Â Â  (2) The board may suspend or revoke the license of any person licensed under ORS 675.210 to 675.340 and 675.990 (2) if the licensee has been adjudged mentally incompetent by a court of competent jurisdiction.

Â Â Â Â Â  (3) Where the board proposes to refuse to issue or renew a license or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (4) Judicial review of orders under subsection (3) of this section shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (5) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [1977 c.858 Â§Â§13,14,15; 1997 c.791 Â§12]

(State Board)

Â Â Â Â Â  675.310 Occupational Therapy Licensing Board; appointment; qualifications; nomination procedure; compensation and expenses; term. (1) There is created in the Department of Human Services the Occupational Therapy Licensing Board. It shall be composed of five members, appointed by the Governor, three of whom shall be licensed occupational therapists in this state with no less than three years of experience in occupational therapy immediately preceding their appointment, and two of whom shall be members of the consuming public. Board members required to be occupational therapists may be selected by the Governor from a list of no less than eight nominees submitted by the Occupational Therapy Association of Oregon. However, one member of the board may be a licensed occupational therapy assistant.

Â Â Â Â Â  (2) Members are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (3) Members shall serve a term of four years and may not serve more than two consecutive terms. [1977 c.858 Â§11; 1997 c.632 Â§10]

Â Â Â Â Â  675.320 Powers of board. The Occupational Therapy Licensing Board shall have the following powers in addition to powers otherwise granted under ORS 675.210 to 675.340 or necessary to carry out the provisions of ORS 675.210 to 675.340:

Â Â Â Â Â  (1) To organize and elect from its membership a president and secretary, each of whom shall hold office for one year or until the election and qualification of a successor.

Â Â Â Â Â  (2) To appoint a director to perform such duties as the board shall prescribe, and whose compensation shall be fixed by the board subject to ORS 240.245.

Â Â Â Â Â  (3) To authorize all necessary disbursements to carry out the provisions of ORS 675.210 to 675.340, including, but not limited to, payment for necessary supplies, office equipment and investigations and such other expenditures as provided for in ORS 675.210 to 675.340.

Â Â Â Â Â  (4) To suspend, revoke or invalidate licenses for nonpayment of renewal fees.

Â Â Â Â Â  (5) To restore licenses that have been suspended, revoked or voided.

Â Â Â Â Â  (6) To adopt license and license renewal fees under ORS 675.270, 675.280 and 675.290. The fees must be approved by the Oregon Department of Administrative Services and may not exceed the cost of administering ORS 675.210 to 675.340.

Â Â Â Â Â  (7) To collect license applications and renewal fees.

Â Â Â Â Â  (8) To investigate alleged violations of ORS 675.210 to 675.340.

Â Â Â Â Â  (9) To enforce the provisions of ORS 675.210 to 675.340 and generally supervise the practice of occupational therapy in this state.

Â Â Â Â Â  (10) To make and enforce rules in accordance with ORS chapter 183 for the procedure of the board and for regulating the practice of occupational therapy not inconsistent with the provisions of ORS 675.210 to 675.340.

Â Â Â Â Â  (11) To establish minimum requirements for continuing education to be complied with by all licensees under ORS 675.210 to 675.340 prior to reissuing licenses.

Â Â Â Â Â  (12) To establish minimum requirements for limited permit to be complied with by all applicants prior to issuance of limited permit. A limited permit shall be issued to a person at the discretion of the board upon application and payment of a permit fee of $25.

Â Â Â Â Â  (13) To establish official abbreviations that may be used, under ORS 675.220 (1), by persons licensed as occupational therapists or occupational therapy assistants.

Â Â Â Â Â  (14) To establish minimum requirements for supervised field work necessary for applicants under ORS 675.240 or 675.250. [1977 c.858 Â§12; 1981 c.250 Â§9; 1989 c.338 Â§5; 1997 c.104 Â§4; 2003 c.130 Â§4]

Â Â Â Â Â  675.330 Occupational Therapy Licensing Board Account. (1) The Occupational Therapy Licensing Board Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Occupational Therapy Licensing Board under ORS 675.210 to 675.340 shall be deposited into the account and are continuously appropriated to the board to be used only for the administration and enforcement of ORS 675.210 to 675.340 and 675.990 (2). Any interest or other income from moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) All civil penalties collected or received for violations of or in prosecutions under ORS 675.210 to 675.340 shall be deposited into the Occupational Therapy Licensing Board Account and shall be used only for the administration and enforcement of ORS 675.210 to 675.340.

Â Â Â Â Â  (3) All fines collected or received for violations of or in prosecutions under ORS 675.210 to 675.340 and 675.990 (2) shall be forwarded to the Department of Revenue for deposit in the Criminal Fine and Assessment Account. [1977 c.858 Â§16; 1991 c.460 Â§6; 2005 c.726 Â§22]

(Enforcement)

Â Â Â Â Â  675.335 Investigation of alleged violations; subpoenas. (1) Upon the complaint of any citizen of this state, or upon its own motion, the Occupational Therapy Licensing Board may investigate any alleged violation of ORS 675.210 to 675.340. The board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (2) In the conduct of investigations, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged, before the board in person the same as in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the board chairperson and the seal of the board in the name of the State of Oregon. [1989 c.843 Â§2; 1997 c.791 Â§13]

Â Â Â Â Â  675.336 Civil penalties. (1) In addition to any other liability or penalty provided by law, the Occupational Therapy Licensing Board may impose a civil penalty on a person who violates the provisions of ORS 675.210 to 675.340.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be paid into the Occupational Therapy Licensing Board Account established in ORS 675.330 and shall be used only for the administration and enforcement of ORS 675.210 to 675.340. [1991 c.734 Â§112; 1991 c.791 Â§2; 2005 c.726 Â§23]

Â Â Â Â Â  675.337 Establishing schedule of civil penalties; rules. (1) After public hearing, the Occupational Therapy Licensing Board by rule shall adopt a schedule establishing the civil penalty that may be imposed under ORS 675.336. For a first violation of the provisions of ORS 675.210 to 675.340, the board shall issue a warning notice. The board may impose a fine of not to exceed $200 on a second violation and may impose a fine of not to exceed $1,000 upon third and subsequent violations.

Â Â Â Â Â  (2) In imposing a penalty pursuant to the schedule adopted pursuant to subsection (1) of this section, the board shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of the statute or rule.

Â Â Â Â Â  (c) The economic or financial conditions of the person incurring the penalty.

Â Â Â Â Â  (d) The immediacy and extent to which the violation threatens the public health or safety.

Â Â Â Â Â  (3) A civil penalty imposed under ORS 675.336 may be remitted or reduced upon such terms or conditions as the board considers proper and consistent with the public health and safety. [1991 c.791 Â§3]

Â Â Â Â Â  675.340 Enforcement procedure. The district attorney shall prosecute all persons charged with violations of any of the provisions of ORS 675.210 to 675.340 and 675.990 (2). The director, under the direction of the Occupational Therapy Licensing Board, shall aid the district attorney in the enforcement of ORS 675.210 to 675.340 and 675.990 (2). [1977 c.858 Â§17; 2003 c.130 Â§5]

CLINICAL SOCIAL WORKERS

(Generally)

Â Â Â Â Â  675.510 Definitions for ORS 675.510 to 675.600. As used in ORS 675.510 to 675.600, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Clinical Social Workers.

Â Â Â Â Â  (2) ÂClinical social workÂ means the professional practice of applying principles and methods with individuals, couples, families, children and groups, which include, but are not restricted to:

Â Â Â Â Â  (a) Providing diagnostic, preventive and treatment services of a psychosocial nature pertaining to personality adjustment, behavior problems, interpersonal dysfunctioning or deinstitutionalization;

Â Â Â Â Â  (b) Developing a psychotherapeutic relationship to employ a series of problem solving techniques for the purpose of removing, modifying, or retarding disrupted patterns of behavior, and for promoting positive personality growth and development;

Â Â Â Â Â  (c) Counseling and the use of psychotherapeutic techniques, such as disciplined interviewing which is supportive, directive or insight oriented depending upon diagnosed problems, observation and feedback, systematic analysis, and recommendations;

Â Â Â Â Â  (d) Modifying internal and external conditions that affect a clientÂs behavior, emotions, thinking, or intrapersonal processes;

Â Â Â Â Â  (e) Explaining and interpreting the psychosocial dynamics of human behavior to facilitate problem solving; and

Â Â Â Â Â  (f) Supervising, administering or teaching clinical social work practice.

Â Â Â Â Â  (3) ÂClinical social work associateÂ means a person who holds a masterÂs degree from an accredited college or university accredited by the Council on Social Work Education whose plan of practice and supervision has been approved by the board, and who is working toward licensure in accordance with ORS 675.510 to 675.600 and rules adopted by the board.

Â Â Â Â Â  (4) ÂImpaired clinical social workerÂ means a person unable to perform the practice of clinical social work by reason of mental illness, physical illness or alcohol or other drug abuse.

Â Â Â Â Â  (5) ÂLicensed clinical social workerÂ means a person licensed under the provisions of ORS 675.510 to 675.600 to practice clinical social work.

Â Â Â Â Â  (6) ÂUnprofessional conductÂ includes, but is not limited to, any conduct or practice contrary to recognized standards of ethics of the social work profession or any conduct that constitutes or might constitute a danger to the health or safety of a client or the public or in any other manner fails or might fail to adhere to the recognized standards of the profession. [1977 c.677 Â§1; 1979 c.769 Â§1; 1989 c.721 Â§25; 1997 c.381 Â§1]

Â Â Â Â Â  675.520 Use of title prohibited without license. After July 1, 1990, no person shall use the title or purport to be a Âlicensed clinical social workerÂ or use any other title that includes those words unless the person is licensed in accordance with the provisions of ORS 675.510 to 675.600. [1977 c.677 Â§2; 1987 c.158 Â§138; 1989 c.721 Â§26]

(Licensing)

Â Â Â Â Â  675.530 License; qualifications. Upon application therefor accompanied by the fee established under ORS 675.571, the State Board of Clinical Social Workers shall issue a license to any applicant who furnishes evidence satisfactory to the board that the applicant:

Â Â Â Â Â  (1) Has completed all applicable provisions of ORS 675.510 to 675.600 and the applicable rules of the board;

Â Â Â Â Â  (2) Holds a masterÂs degree in social work from an accredited college or university accredited by the Council on Social Work Education;

Â Â Â Â Â  (3) Has completed the equivalent of two years of full-time experience in the field of clinical social work in accordance with rules of the board. The rules shall be developed after consultation with persons active in the field of clinical social work and may take into account experience which may be gained in the course of the study of social work;

Â Â Â Â Â  (4) Has satisfactorily completed the requirements for certificate of clinical social work associate; and

Â Â Â Â Â  (5) Has performed to the satisfaction of the board in the written examination prescribed by the board. [1977 c.677 Â§4; 1979 c.769 Â§3; 1989 c.721 Â§28; 1997 c.381 Â§2]

Â Â Â Â Â  675.535 Examination; rules. (1) The State Board of Clinical Social Workers shall adopt rules stating the subject on which an applicant may be examined, how the written examination is to be administered and the scoring or evaluation process used to determine whether an applicant has passed the examination. The board shall provide a copy of these rules to an applicant at least 30 days prior to any examination.

Â Â Â Â Â  (2) Examinations for applicants for licenses under ORS 675.510 to 675.600 shall be held not less frequently than once every year at such times and places as the board may determine. Timely and appropriate notice shall be sent to each applicant.

Â Â Â Â Â  (3) Upon written request to the board, any applicant may discuss the applicantÂs performance on the examination with the board.

Â Â Â Â Â  (4) Any applicant who fails to attain a passing grade on the examination shall be allowed to take the examination a second time. Any applicant who fails the examination a second time must obtain special permission from the board to take the examination again. [1989 c.721 Â§31]

Â Â Â Â Â  675.537 Certificate of social work associate; requirements. Upon application therefor accompanied by the fee established under ORS 675.571, the State Board of Clinical Social Workers shall issue a certificate of clinical social work associate to any applicant who furnishes evidence satisfactory to the board that the applicant:

Â Â Â Â Â  (1) Has completed all applicable provisions of ORS 675.510 to 675.600 and the applicable rules of the board;

Â Â Â Â Â  (2) Holds a masterÂs degree in social work from an accredited college or university accredited by the Council on Social Work Education; and

Â Â Â Â Â  (3) Has developed a plan approved by the board for completion of practice and supervision requirements as defined by the rules of the board. [1989 c.721 Â§30; 1997 c.381 Â§3]

Â Â Â Â Â  675.540 Grounds for disciplinary action; authorized sanctions; investigation. (1) The State Board of Clinical Social Workers may impose any or all of the sanctions specified in subsection (2) of this section, upon proof, after a hearing pursuant to the provisions of ORS chapter 183 relating to a contested case, that a person:

Â Â Â Â Â  (a) Has been convicted in this or any other state of a crime that is a felony in this state;

Â Â Â Â Â  (b) Has been convicted of a felony in a federal court;

Â Â Â Â Â  (c) Is unable to perform the practice of clinical social work by reason of mental illness, physical illness or alcohol or other drug abuse;

Â Â Â Â Â  (d) Has been grossly negligent or has engaged in unprofessional conduct in the practice of clinical social work; or

Â Â Â Â Â  (e) Has violated one or more of the rules of the board pertaining to the certification or licensing of clinical social workers.

Â Â Â Â Â  (2) Pursuant to the provisions of subsection (1) of this section, the board may:

Â Â Â Â Â  (a) Deny, suspend, revoke or refuse to renew any certificate or license issued under ORS 675.510 to 675.600.

Â Â Â Â Â  (b) Place a licensed clinical social worker on probation and impose conditions or limits on the scope of practice of a licensed clinical social worker.

Â Â Â Â Â  (c) Impose a civil penalty not to exceed $1,000.

Â Â Â Â Â  (3) The expiration of a license or the voluntary surrender of a license by the licensee shall not deprive the board of jurisdiction to proceed with any investigation of, or any action or disciplinary proceedings against, the licensee.

Â Â Â Â Â  (4) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175.

Â Â Â Â Â  (5) Upon receipt of a complaint under ORS 675.510 to 675.600, the board shall conduct an investigation as described under ORS 676.165. [1977 c.677 Â§6; 1979 c.769 Â§5; 1985 c.52 Â§4; 1989 c.721 Â§32; 1997 c.381 Â§4; 1997 c.791 Â§14]

Â Â Â Â Â  675.550 Reissuance of revoked certificate or license. In case a certificate or license has been revoked or the renewal thereof refused, the State Board of Clinical Social Workers may reissue such certificate or license at the expiration of one year from the time it was revoked. [1977 c.677 Â§7; 1979 c.769 Â§6; 1989 c.721 Â§33]

Â Â Â Â Â  675.560 When certificate or license effective; rules; renewal; continuing education. (1) Associate certification or licensure shall be effective when an associate certificate or license is issued by the State Board of Clinical Social Workers.

Â Â Â Â Â  (2) Associate certification or licensure shall expire on the date established by the board by rule.

Â Â Â Â Â  (3) Renewal of associate certification may be obtained upon payment of the appropriate fee and the submission of a sworn statement by the associate, on a form provided by the board, that demonstrates to the boardÂs satisfaction that satisfactory progress is being made toward completion of the associateÂs adopted supervisory plan.

Â Â Â Â Â  (4) Renewal of a license may be obtained upon payment of the appropriate fee and the submission of a sworn statement by the applicant, on a form provided by the board, that ensures that the applicant has been actively engaged in clinical social work during the license period and has completed the applicable continuing education requirements and that there exists no reason for denial of the renewal. [1977 c.677 Â§9; 1979 c.769 Â§8; 1989 c.721 Â§34; 2005 c.36 Â§1]

Â Â Â Â Â  675.565 Continuing education. The State Board of Clinical Social Workers shall require evidence of continuing education as a requirement for renewal of licensure in order to insure the highest quality of professional services to the public. [1989 c.721 Â§39]

Â Â Â Â Â  675.570 [1977 c.677 Â§8; 1979 c.769 Â§7; 1985 c.52 Â§5; repealed by 1989 c.721 Â§35 (675.571 enacted in lieu of 675.570)]

Â Â Â Â Â  675.571 Fees; authorization; uses. (1) The State Board of Clinical Social Workers shall collect fees for application for certification, annual renewal of certification, examination, reexamination, licensure and annual renewal of licensure and delinquent renewal fees.

Â Â Â Â Â  (2) Such fees are to be used to defray the expenses of the board and are continuously appropriated for that purpose.

Â Â Â Â Â  (3) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section may not exceed the cost of administering the regulatory program pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the budget of the State Board of Clinical Social Workers, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (4) The State Board of Clinical Social Workers may impose a delinquent renewal fee for certificates and licenses if the application for renewal is not filed and accepted by the renewal date established by the board by rule, but is filed and accepted within 30 days of the renewal date. A license or certificate is lapsed if an application for renewal is not filed and accepted within 30 days of the renewal date.

Â Â Â Â Â  (5) All fees collected under this section are nonrefundable. [1989 c.721 Â§36 (enacted in lieu of 675.570); 1991 c.703 Â§20; 1993 c.8 Â§1; 2005 c.22 Â§477; 2005 c.36 Â§2]

Â Â Â Â Â  675.580 Confidentiality of communication by client; exceptions. (1) A licensed clinical social worker, a certified clinical social work associate or any employees of the licensed clinical social worker shall not disclose any communication given by a client in the course of noninvestigatory professional activity when such communication was given to enable the licensed clinical social worker to aid the client, except:

Â Â Â Â Â  (a) When the client or those persons legally responsible for the clientÂs affairs give consent to the disclosure;

Â Â Â Â Â  (b) When the client initiates legal action or makes a complaint against the licensed clinical social worker to the State Board of Clinical Social Workers.

Â Â Â Â Â  (c) When the communication reveals a clear intent to commit a crime which reasonably is expected to result in physical injury to a person;

Â Â Â Â Â  (d) When the communication reveals that a minor was the victim of a crime, abuse or neglect;

Â Â Â Â Â  (e) When disclosure of the communication is necessary to obtain further professional assistance for the client; or

Â Â Â Â Â  (f) When otherwise required by ORS 124.060, 419B.010 or 430.765.

Â Â Â Â Â  (2) Nothing in this section is intended to prevent a licensed clinical social worker who is a public employee from disclosing communications from a client when such a disclosure is made in the performance of the licensed clinical social workerÂs duty as a public employee and the public employer has determined that such disclosure is necessary in the performance of the duty of the licensed clinical social worker as a public employee. [1977 c.677 Â§10; 1979 c.769 Â§9; 1989 c.721 Â§37; 1997 c.381 Â§5]

Â Â Â Â Â  675.583 Duty to report evidence of impairment or unprofessional conduct; confidentiality of report; limitation on liability. (1) A licensed clinical social worker shall report to the State Board of Clinical Social Workers any information the licensed clinical social worker has that appears to show that a licensed clinical social worker is or may be impaired, or may be guilty of unprofessional conduct according to the guidelines of the code of ethics, to the extent that disclosure does not conflict with the requirements of ORS 675.580.

Â Â Â Â Â  (2) Any information that the board obtains pursuant to subsection (1) of this section is confidential as provided under ORS 676.175.

Â Â Â Â Â  (3) Any person who reports or provides information to the board under subsection (1) of this section in good faith shall not be subject to an action for civil damages as a result thereof. [1989 c.721 Â§40; 1997 c.381 Â§6; 1997 c.791 Â§15a]

Â Â Â Â Â  675.585 Investigation of alleged violation; confidentiality of information; limitation of liability. (1) Upon complaint of any person, or upon its own initiative, the State Board of Clinical Social Workers may investigate any alleged violation of ORS 675.510 to 675.600.

Â Â Â Â Â  (2) Any information that the board obtains pursuant to subsection (1) of this section is confidential as provided under ORS 676.175 and shall not be admissible in judicial proceedings, other than judicial review as provided for under ORS 183.480, until the board votes to take final action.

Â Â Â Â Â  (3) Any person who reports or provides information to the board under subsection (1) of this section in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.52 Â§9; 1989 c.721 Â§38; 1997 c.381 Â§7; 1997 c.791 Â§16a]

(State Board)

Â Â Â Â Â  675.590 State Board of Clinical Social Workers; term; qualifications. (1) There is established a State Board of Clinical Social Workers.

Â Â Â Â Â  (2) The Governor shall appoint seven members to the board, consisting of members as specified in subsection (4) of this section.

Â Â Â Â Â  (3) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for one consecutive reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The composition of the board shall be as follows:

Â Â Â Â Â  (a) Four members shall be licensed clinical social workers who are licensed in accordance with the provisions of ORS 675.510 to 675.600; and

Â Â Â Â Â  (b) Three members shall be public citizens who have demonstrated an interest in the field of clinical social work.

Â Â Â Â Â  (5) Members are entitled to compensation and expenses as provided in ORS 292.495. [1979 c.769 Â§2; 1985 c.52 Â§6; 1989 c.69 Â§1; 1989 c.721 Â§41; 2001 c.459 Â§1]

Â Â Â Â Â  675.595 General powers of board; fees. In addition to the powers otherwise granted under ORS 675.510 to 675.600, the State Board of Clinical Social Workers shall have the following powers:

Â Â Â Â Â  (1) To determine the qualifications of applicants to practice clinical social work in this state.

Â Â Â Â Â  (2) To cause to have examinations prepared, conducted and graded.

Â Â Â Â Â  (3) To grant certificates or licenses to qualified applicants upon their compliance with the provisions of ORS 675.510 to 675.600 and the rules of the board.

Â Â Â Â Â  (4) To grant or deny annual renewal of certificates or licenses and to renew certificates and licenses that have lapsed for nonpayment of the renewal fee, subject to the provisions of ORS 675.510 to 675.600.

Â Â Â Â Â  (5) To suspend or revoke certificates or licenses, subject to ORS 675.510 to 675.600.

Â Â Â Â Â  (6) To issue letters of reprimand or to impose probationary periods with the authority to restrict the scope of practice of a licensed clinical social worker or clinical social work associate.

Â Â Â Â Â  (7) To require that a licensee practice under supervision.

Â Â Â Â Â  (8) To require that a licensee obtain additional training in social work.

Â Â Â Â Â  (9) To require that a licensee undergo psychological, physical or psychiatric assessment, enter into and remain in any prescribed treatment program and disclose the results of the treatment program to the board.

Â Â Â Â Â  (10) To impose civil penalties not to exceed $1,000.

Â Â Â Â Â  (11) To restore certificates or licenses that have been suspended, revoked or voided by nonpayment of the renewal fee.

Â Â Â Â Â  (12)(a) To collect annual fees for application, examination and certification or licensing of applicants, for renewal of certificates and licenses, and for issuance of limited certificates, such fees to be used to defray the expenses of the board as provided in ORS 675.571; and

Â Â Â Â Â  (b) To collect delinquent renewal fees as provided in ORS 675.571 (4).

Â Â Â Â Â  (13) To investigate alleged violations of ORS 675.510 to 675.600.

Â Â Â Â Â  (14) To issue subpoenas for the attendance of witnesses, take testimony, administer oaths or affirmations to witnesses, conduct hearings and require the production of relevant documents in all proceedings pertaining to the duties and powers of the board.

Â Â Â Â Â  (15) To enforce 675.510 to 675.600 and exercise general supervision over the practice of clinical social work in this state.

Â Â Â Â Â  (16) To adopt a common seal.

Â Â Â Â Â  (17) To formulate and enforce a code of professional conduct for the practice of clinical social work giving particular consideration to the code of ethics.

Â Â Â Â Â  (18) To formulate and enforce continuing education requirements for licensed clinical social workers to ensure the highest quality of professional services to the public.

Â Â Â Â Â  (19) To take such other disciplinary action as the board in its discretion finds proper, including but not limited to assessment of the costs of the disciplinary process.

Â Â Â Â Â  (20) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, to require the fingerprints of a person who is:

Â Â Â Â Â  (a) Applying for a license or certificate that is issued by the board;

Â Â Â Â Â  (b) Applying for renewal of a license or certificate that is issued by the board; or

Â Â Â Â Â  (c) Under investigation by the board. [1989 c.721 Â§43; 1995 c.79 Â§340; 1997 c.381 Â§8; 2003 c.14 Â§430; 2005 c.730 Â§72]

Â Â Â Â Â  675.597 Disposition of receipts. All moneys received by the State Board of Clinical Social Workers under ORS 675.510 to 675.600 shall be paid into the General Fund in the State Treasury and placed to the credit of the State Board of Clinical Social Workers Account, which is hereby established. Such moneys are appropriated continuously and shall be used only for the administration and enforcement of ORS 675.510 to 675.600. [2001 c.459 Â§2]

Â Â Â Â Â  675.600 Duties of board; rules. (1) The State Board of Clinical Social Workers shall:

Â Â Â Â Â  (a) Pursuant to ORS chapter 183, make rules necessary to carry out the provisions of ORS 675.510 to 675.600;

Â Â Â Â Â  (b) Publish annually a list of the names and addresses of all persons who have been certified or licensed under ORS 675.510 to 675.600;

Â Â Â Â Â  (c) Establish a program for impaired clinical social workers to assist licensed clinical social workers to regain or retain their certification or licensure and impose the requirement of participation as a condition to reissuance or retention of the certificate or license;

Â Â Â Â Â  (d) Establish a voluntary arbitration procedure that may be invoked with the consent of clients and the licensed clinical social workers whereby disputes between clients and workers may be resolved; and

Â Â Â Â Â  (e) Report to the Legislative Assembly on its activities regarding the certification or licensure of clinical social workers during the preceding biennium.

Â Â Â Â Â  (2) The board may appoint an administrator who shall not be a member of the board. The board shall fix the compensation for the administrator. [1977 c.677 Â§5; 1979 c.769 Â§4; 1985 c.52 Â§7; 1989 c.721 Â§42]

Â Â Â Â Â  675.610 [1977 c.677 Â§15; 1979 c.769 Â§11; repealed by 1985 c.52 Â§2]

LICENSED PROFESSIONAL COUNSELORS AND MARRIAGE AND FAMILY THERAPISTS

(Generally)

Â Â Â Â Â  675.705 Definitions for ORS 675.715 to 675.835. As used in ORS 675.715 to 675.835:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Board of Licensed Professional Counselors and Therapists.

Â Â Â Â Â  (2) ÂLicensed marriage and family therapistÂ means a person to whom a license has been issued under ORS 675.715.

Â Â Â Â Â  (3) ÂLicensed professional counselorÂ means a person issued a license under ORS 675.715.

Â Â Â Â Â  (4) ÂLicenseeÂ means a licensed professional counselor or a licensed marriage and family therapist.

Â Â Â Â Â  (5) ÂMarriage and family therapyÂ means the identification and treatment of cognitive, affective and behavioral conditions as symptoms of marital and familial relational dysfunctions. ÂMarriage and family therapyÂ involves the professional application of psychotherapeutic and family systems theories and techniques in the delivery of services to individuals, marital pairs and families, and record keeping activities, including documentation of counseling treatment or therapeutic services.

Â Â Â Â Â  (6) ÂProfessional counselingÂ means counseling services provided to individuals, couples, families, children, groups, organizations or the general public through the therapeutic relationship, developing understanding of personal problems, defining goals and planning action reflecting interests, abilities, aptitudes and needs as these relate to problems and concerns in personal, social, educational, rehabilitation and career adjustments. ÂProfessional counselingÂ includes, but is not limited to:

Â Â Â Â Â  (a) Application of counseling theories and techniques designed to assist clients with current or potential problems and to facilitate change in thinking, feeling and behaving.

Â Â Â Â Â  (b) Research activities including reporting, designing, conducting or consulting on research in counseling with human subjects.

Â Â Â Â Â  (c) Referral activities including the referral to other specialists.

Â Â Â Â Â  (d) Consulting activities which apply counseling procedures and interpersonal skills to provide assistance in solving problems that a client may have in relation to an individual, group or organization.

Â Â Â Â Â  (e) Record keeping activities, including documentation of counseling treatment or therapeutic services.

Â Â Â Â Â  (7) ÂRegistered internÂ means an applicant for licensure who is registered to obtain post-degree supervised work experience toward licensure according to an approved plan pursuant to ORS 675.720. [1989 c.721 Â§1; 1993 c.546 Â§108; 1997 c.269 Â§3; 1999 c.463 Â§1; 2001 c.120 Â§1]

(Licensing)

Â Â Â Â Â  675.715 Application; fee; qualifications; examinations; licensing. In order to obtain a license as a professional counselor or a marriage and family therapist, an applicant shall make application on a form and in such a manner as the Oregon Board of Licensed Professional Counselors and Therapists prescribes, accompanied by the nonrefundable fee established pursuant to ORS 675.785. The Oregon Board of Licensed Professional Counselors and Therapists shall issue a license as a professional counselor or a marriage and family therapist to each applicant who furnishes satisfactory evidence to the board that the applicant meets the following qualifications:

Â Â Â Â Â  (1) Is not in violation of any of the provisions of ORS 675.715 to 675.835 and the rules adopted by the board.

Â Â Â Â Â  (2) Has received:

Â Â Â Â Â  (a) A graduate degree in counseling in a program approved by the Council for Accreditation of Counseling and Related Educational Programs of the American Counseling Association;

Â Â Â Â Â  (b) A graduate degree in marriage and family therapy in a program approved by the Commission on Accreditation for Marriage and Family Therapy Education of the American Association for Marriage and Family Therapy;

Â Â Â Â Â  (c) A graduate degree, under standards explicitly adopted by the board by rule that is determined by the board to be comparable in both content and quality to a degree approved under paragraph (a) or (b) of this subsection; or

Â Â Â Â Â  (d) A graduate degree, determined by the board to meet at an acceptable level at least a majority of the boardÂs adopted degree standards, and has completed additional graduate training obtained in a counselor or marriage and family therapy program at an accredited college or university to meet the remainder of the standards.

Â Â Â Â Â  (3) At the time of application to become a licensed professional counselor, has a minimum of three years of full-time supervised experience, or the equivalent, under a board-approved supervisor in a board-approved setting. One year of the supervised experience may be obtained prior to the granting of the masterÂs degree.

Â Â Â Â Â  (4) At the time of application to become a licensed marriage and family therapist, has a minimum of three calendar years of full-time clinical work experience with supervision, in accordance with standards established by the board. At least 2,000 hours in the three-year period must be in the practice of marriage and family therapy in the presence of a client.

Â Â Â Â Â  (5) Demonstrates competence as a professional counselor or marriage and family therapist by passing an examination prescribed by the board as follows:

Â Â Â Â Â  (a) The examination for professional counselor license shall include, but not be limited to, counseling theory, human growth and development, social and cultural foundations, the helping relationship, group dynamics, lifestyle and career development, appraisal of individuals, research and evaluation, professional orientation, ethics and Oregon law.

Â Â Â Â Â  (b) The examination for the marriage and family therapist license shall include, but not be limited to, marriage and family therapy theory, systems theory, appraisal of family relationships, normal individual and family development, research and evaluation, professional conduct, ethics and Oregon law.

Â Â Â Â Â  (6) An application that remains incomplete for one year from the date of the initial submission to the board shall be considered to have been withdrawn by the applicant. Incomplete applications include, but are not limited to, applications lacking documentation, signatures or the payment of fees required by the board. [1989 c.721 Â§2; 1993 c.51 Â§1; 1993 c.546 Â§109; 1997 c.249 Â§206; 2001 c.120 Â§2]

Â Â Â Â Â  675.720 Internship; registration requirements; renewal; ethical standards. (1) If an applicant for a license under ORS 675.715 possesses the graduate degree required by ORS 675.715 but has not submitted documentation satisfactory to the Oregon Board of Licensed Professional Counselors and Therapists that the applicant has the required supervised clinical work experience, the applicant must register an internship plan to obtain acceptable post-degree supervised work experience to qualify for a license as a professional counselor or as a marriage and family therapist.

Â Â Â Â Â  (2) To register as a professional counselor intern or as a marriage and family therapist intern under this section, the applicant shall submit in the form and manner determined by the board:

Â Â Â Â Â  (a) A request for registration; and

Â Â Â Â Â  (b) A plan to obtain or complete the supervised clinical work experience required for licensure.

Â Â Â Â Â  (3) The board shall register the applicant as an intern upon receipt and approval of the completed request and plan as required in subsection (2) of this section.

Â Â Â Â Â  (4)(a) A registered intern shall renew the certificate of registration annually on or before the first day of the month in which the board approved the initial registration. To renew a certificate of registration, a registered intern shall:

Â Â Â Â Â  (A) Submit a renewal application in the form and manner established by the board accompanied by a renewal fee pursuant to ORS 675.785; and

Â Â Â Â Â  (B) Document fulfillment of all other requirements established by the board by rule.

Â Â Â Â Â  (b) Failure to renew a registration within 30 days of the annual renewal date shall terminate the registration and the application for licensure.

Â Â Â Â Â  (5) Registered interns are subject to all ethical standards adopted by the board. [1997 c.269 Â§2; 2001 c.103 Â§1]

Â Â Â Â Â  675.725 Annual license; rules; fees; effect of expiration of license. (1) A license issued under ORS 675.715 to 675.835 is subject to annual renewal.

Â Â Â Â Â  (2) A licensee seeking renewal of a license shall:

Â Â Â Â Â  (a) Pay the license renewal fee on or before the renewal date established by the Oregon Board of Licensed Professional Counselors and Therapists by rule;

Â Â Â Â Â  (b) Provide proof of fulfillment of any requirements of the board for continuing education and supervision;

Â Â Â Â Â  (c) Submit to the board a sworn statement on a form provided by the board certifying that there is no reason for denial of the license renewal; and

Â Â Â Â Â  (d) Maintain professional disclosure statements as required by the board by rule.

Â Â Â Â Â  (3) A licensee may renew a license after the date for license renewal by paying the renewal fee and a late filing fee for license renewal prior to the expiration of the grace period for license renewal established by the board by rule.

Â Â Â Â Â  (4) A licensee may not continue to practice as a licensed professional counselor or a licensed marriage and family therapist after expiration of the license.

Â Â Â Â Â  (5) A person whose license has expired may apply to be relicensed as follows:

Â Â Â Â Â  (a) If the personÂs previous license has been expired for more than two years, the person must apply and qualify for a new license in the same manner as a person who has never been licensed.

Â Â Â Â Â  (b) If the personÂs previous license has been expired for two years or less, the person is not required to meet the degree, experience and examination standards for a person who has never been licensed, but must meet all other requirements for relicensure as the board may establish by rule. An application for relicensure under this subsection must be submitted in the manner required by the board and must be accompanied by the payment of the application fee and one annual renewal fee. [1989 c.721 Â§5; 1991 c.67 Â§179; 1999 c.463 Â§2; 2005 c.40 Â§1]

Â Â Â Â Â  675.735 Reciprocal license. Upon application therefor accompanied by the appropriate fees established under ORS 675.785, the Oregon Board of Licensed Professional Counselors and Therapists shall grant a license as a professional counselor or marriage and family therapist if the applicant provides evidence to the satisfaction of the board that the applicant is recognized as a professional counselor or marriage and family therapist in another state in which the requirements for such recognition are, in the judgment of the board, at least equivalent to the licensing requirements of ORS 675.715 to 675.835 and rules of the board. [1989 c.721 Â§6; 1993 c.546 Â§110]

Â Â Â Â Â  675.745 Grounds for denial, suspension or revocation of license or refusal to issue license; probation; confidentiality of information; penalties. (1) The Oregon Board of Licensed Professional Counselors and Therapists may deny, suspend, revoke or refuse to issue or to renew any license issued under ORS 675.715 to 675.835 upon proof that the applicant for licensure or the licensee:

Â Â Â Â Â  (a) Has been convicted of violating ORS 675.825 or of a crime in this or any other state or territory or against the federal government that brings into question the competence of the licensee in the role of a counselor or a therapist;

Â Â Â Â Â  (b) Is unable to perform the practice of professional counseling or marriage and family therapy by reason of mental illness, physical illness, drug addiction or alcohol abuse;

Â Â Â Â Â  (c) Has been grossly negligent in the practice of professional counseling or marriage and family therapy;

Â Â Â Â Â  (d) Has violated one or more of the rules of the board pertaining to the licensure of professional counselors or licensed marriage and family therapists;

Â Â Â Â Â  (e) Has failed to file a professional disclosure statement or has filed a false, incomplete or misleading professional disclosure statement;

Â Â Â Â Â  (f) Has practiced outside the scope of activities, including administering, constructing or interpreting tests, for which the licensee has individual training and qualification; or

Â Â Â Â Â  (g) Has been disciplined by a state mental health licensing board or program in this or any other state for violation of competency or conduct standards.

Â Â Â Â Â  (2)(a) The board may reprimand or impose probation on a licensee or an intern registered under ORS 675.720 upon proof of any of the grounds for discipline provided in subsection (1) of this section.

Â Â Â Â Â  (b) If the board elects to place a licensee or a registered intern on probation, the board may impose:

Â Â Â Â Â  (A) Restrictions on the scope of practice of the licensee or intern;

Â Â Â Â Â  (B) Requirements for specific training;

Â Â Â Â Â  (C) Supervision of the practice of the licensee or intern; or

Â Â Â Â Â  (D) Other conditions the board finds necessary for the protection of the public.

Â Â Â Â Â  (3) The board may initiate action against persons violating any provision of ORS 675.715 to 675.835 or any rules adopted by the board.

Â Â Â Â Â  (4) Pursuant to ORS 183.745, the board may impose a civil penalty of not more than $1,000 for each violation of subsection (1) or (2) of this section.

Â Â Â Â Â  (5) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175.

Â Â Â Â Â  (6) In addition to the actions authorized by subsections (1) and (2) of this section, the board may take such disciplinary action as the board in its discretion finds proper, including but not limited to the assessment of the costs of the disciplinary process. [1989 c.721 Â§15; 1991 c.67 Â§180; 1993 c.56 Â§1; 1997 c.791 Â§17; 1999 c.463 Â§3; 2001 c.120 Â§3]

(Disclosure and Confidentiality)

Â Â Â Â Â  675.755 Professional disclosure statement required; content; exemptions; rules. (1) Except as provided in subsection (6) of this section, prior to the performance of professional counseling or marriage and family therapy, the licensee must furnish the client with a copy of a professional disclosure statement. If the licensee fails to provide the statement, the licensee shall not charge a client a fee for services.

Â Â Â Â Â  (2) A professional disclosure statement shall include the following information regarding the applicant or licensee:

Â Â Â Â Â  (a) Name, business address and telephone number;

Â Â Â Â Â  (b) Philosophy and approach to counseling or marriage and family therapy;

Â Â Â Â Â  (c) Formal education and training;

Â Â Â Â Â  (d) Continuing education and supervision requirements; and

Â Â Â Â Â  (e) Fee schedules.

Â Â Â Â Â  (3) The statement must include the name, address and telephone number of the Oregon Board of Licensed Professional Counselors and Therapists.

Â Â Â Â Â  (4) An applicant shall submit a professional disclosure statement for board approval upon application for a license.

Â Â Â Â Â  (5) Whenever an applicant or licensee makes a change in the professional disclosure statement, the new statement shall be presented to the board for approval.

Â Â Â Â Â  (6) The board may adopt by rule exemptions from the requirements of this section. [1989 c.721 Â§7; 1999 c.463 Â§4]

Â Â Â Â Â  675.765 Confidentiality of information; exceptions. A licensee or any employee of the licensee shall not disclose any communication given the licensee by a client in the course of noninvestigatory professional activity when such communication was given to enable the licensee to aid the client, except:

Â Â Â Â Â  (1) When the client or those persons legally responsible for the affairs of the client give consent to the disclosure;

Â Â Â Â Â  (2) When the client initiates legal action or makes a complaint against the licensed professional counselor or licensed marriage and family therapist to the Oregon Board of Licensed Professional Counselors and Therapists;

Â Â Â Â Â  (3) When the communication reveals the intent to commit a crime or harmful act;

Â Â Â Â Â  (4) When the communication reveals that a minor is or is suspected to be the victim of a crime, abuse or neglect; or

Â Â Â Â Â  (5) When responding to an inquiry by the board made during the course of an investigation into the conduct of the licensee under ORS 676.165 to 676.180. [1989 c.721 Â§8; 2001 c.120 Â§4]

(State Board)

Â Â Â Â Â  675.775 Oregon Board of Licensed Professional Counselors and Therapists; members; appointment; term. (1) The Oregon Board of Licensed Professional Counselors and Therapists is established.

Â Â Â Â Â  (2) The board shall consist of seven members who shall be appointed by the Governor.

Â Â Â Â Â  (3) In selecting the members of the board, the Governor shall strive to balance the representation according to geographic areas of this state, gender, age and ethnic group.

Â Â Â Â Â  (4) The board shall consist of:

Â Â Â Â Â  (a) Three members who are persons licensed as professional counselors under ORS 675.715;

Â Â Â Â Â  (b) Two members who are persons licensed as marriage and family therapists under ORS 675.715;

Â Â Â Â Â  (c) One member from the faculty of a school within this state that has programs to train persons to become professional counselors or marriage and family therapists; and

Â Â Â Â Â  (d) One member from the public who has demonstrated an interest in the fields of professional counseling and marriage and family therapy.

Â Â Â Â Â  (5) Statewide counselor and marriage and family therapist organizations may recommend names of qualified persons to the Governor at the time for filling vacancies on the board.

Â Â Â Â Â  (6) The term of office of each member is three years, but a member serves at the pleasure of the Governor. By October 1 of each year, the Governor shall appoint persons to fill positions on the board that are due to become vacant on October 1 of that year. A member is eligible for one consecutive reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. [1989 c.721 Â§10; 2001 c.120 Â§5]

Â Â Â Â Â  675.785 Powers and duties of board; rules; fees. The Oregon Board of Licensed Professional Counselors and Therapists has the following powers:

Â Â Â Â Â  (1) In accordance with the applicable provisions of ORS chapter 183, the board shall adopt rules necessary for the administration of the laws the board is charged with administering.

Â Â Â Â Â  (2) Subject to any applicable provisions of the State Personnel Relations Law, the board may appoint, prescribe the duties and fix the compensation of an administrator and other employees of the board necessary to carry out the duties of the board.

Â Â Â Â Â  (3) The board may impose nonrefundable fees in an amount set by rule for the following:

Â Â Â Â Â  (a) License application.

Â Â Â Â Â  (b) First issuance of a license.

Â Â Â Â Â  (c) Renewal of a license.

Â Â Â Â Â  (d) Late filing of a license renewal.

Â Â Â Â Â  (e) Renewal of registration as an intern.

Â Â Â Â Â  (f) Examinations. Examination fees shall not exceed the costs incurred in administering the particular examination. Fees established under this subsection are subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (4) The board shall:

Â Â Â Â Â  (a) Maintain a register of all current licensed professional counselors and marriage and family therapists.

Â Â Â Â Â  (b) Annually publish a directory listing all current licensed professional counselors and marriage and family therapists. The directory shall be available to the public, for which the board may collect a publication fee.

Â Â Â Â Â  (5) The board shall:

Â Â Â Â Â  (a) Investigate alleged violations of the provisions of ORS 675.715 to 675.835 or rules adopted under authority of the board.

Â Â Â Â Â  (b) Establish procedures to review the complaints of clients of licensees of the board. Upon receipt of a complaint under ORS 675.715 to 675.835 against any licensed or unlicensed person, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (6) The board shall report to the Legislative Assembly concerning the activities of the board during the preceding biennium.

Â Â Â Â Â  (7) The board shall form standards committees to establish, examine and pass on the qualifications of applicants to practice professional counseling or marriage and family therapy in this state. The standards committee for professional counselors shall be made up of the professional counselors on the board, the faculty member and the public member. The standards committee for marriage and family therapists shall be made up of the marriage and family members of the board, the faculty member and the public member.

Â Â Â Â Â  (8) The board shall grant licenses to applicants who qualify to practice professional counseling or marriage and family therapy in this state upon compliance with ORS 675.715 to 675.835 and the rules of the board.

Â Â Â Â Â  (9) The board may administer oaths, take depositions, defray legal expenses and issue subpoenas to compel the attendance of witnesses and the production of documents or written information necessary to carry out ORS 675.715 to 675.835.

Â Â Â Â Â  (10) The board may adopt a seal to be affixed to all licenses.

Â Â Â Â Â  (11) The board shall adopt a code of ethics for licensees. The board may use the ethical codes of professional counseling and marriage and family therapy associations as models for the code established by the board.

Â Â Â Â Â  (12) The board may set academic and training standards necessary under ORS 675.715 to 675.835, including, but not limited to, the adoption of rules to establish semester hour equivalents for qualification for licensing where quarter hours are required under ORS 675.715 to 675.835.

Â Â Â Â Â  (13) The board shall require the applicant for a professional counselor license or a marriage and family therapy license to receive a passing score on an examination of competency in counseling or marriage and family therapy. The examination may be the examination given nationally to certify counselors, or in the case of marriage and family therapy, the examination approved by the Association of Marital and Family Therapy Regulatory Boards.

Â Â Â Â Â  (14) The standards committee shall establish standards and requirements for continuing education and supervision, as appropriate. The standards and requirements shall be in effect July 1, 1992.

Â Â Â Â Â  (15) The board shall establish a program for impaired professionals to assist licensed professional counselors and licensed marriage and family therapists to regain or retain their licensure and impose the requirement of participation as a condition to reissuance or retention of the license.

Â Â Â Â Â  (16) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the board may require the fingerprints of a person who is:

Â Â Â Â Â  (a) Applying for a license that is issued by the board;

Â Â Â Â Â  (b) Applying for renewal of a license that is issued by the board; or

Â Â Â Â Â  (c) Under investigation by the board. [1989 c.721 Â§14; 1991 c.703 Â§21; 1993 c.546 Â§111; 1997 c.269 Â§4; 1997 c.791 Â§18; 1999 c.463 Â§5; 2001 c.120 Â§6; 2005 c.730 Â§73]

Â Â Â Â Â  675.795 Board meeting; quorum; per diem; officers. (1) The Oregon Board of Licensed Professional Counselors and Therapists shall meet at least once a year at a place, time and hour determined by the board. The board also shall meet at other times and places specified when called by the chair of the board or by a majority of the members of the board.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum. A majority of the members present may take action on behalf of the board unless a different number is provided in the rules of the board.

Â Â Â Â Â  (3) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) At the first meeting of each year, the Oregon Board of Licensed Professional Counselors and Therapists shall select from its members a chair and vice chair. Each officer shall have a term of one year with duties and powers the board determines necessary for the performance of the functions the board assigns to the officer.

Â Â Â Â Â  (5) In the event that the position of any officer becomes vacant, the board shall elect from its members a replacement at its next meeting to serve the unexpired term. [1989 c.721 Â§Â§12,13]

Â Â Â Â Â  675.805 Use of moneys received by board. All moneys received by the Oregon Board of Licensed Professional Counselors and Therapists under ORS 675.715 to 675.835 shall be paid into the General Fund in the State Treasury and placed to the credit of the Oregon Board of Licensed Professional Counselors and Therapists Account, which is hereby established. Such moneys are appropriated continuously and shall be used only for the administration and enforcement of ORS 675.715 to 675.835. [1989 c.721 Â§17; 1993 c.546 Â§112; 2001 c.120 Â§7]

(Enforcement)

Â Â Â Â Â  675.825 Prohibited conduct; civil penalty. (1) No person shall:

Â Â Â Â Â  (a) Attempt to obtain or obtain a license or renewal thereof by bribery or fraudulent representation.

Â Â Â Â Â  (b) Purport to the public to be engaged in the practice of professional counseling under the title Âlicensed professional counselorÂ unless the person possesses a valid license to practice professional counseling as provided in ORS 675.715 to 675.835.

Â Â Â Â Â  (c) Purport to the public to be engaged in the practice of marriage and family therapy under the title of Âlicensed marriage and family therapistÂ unless the person possesses a valid license to practice marriage and family therapy as provided in ORS 675.715 to 675.835.

Â Â Â Â Â  (2) Nothing in ORS 675.715 to 675.835 is intended to limit or prevent the practice of an individualÂs profession or to restrict a person from providing counseling services or marriage and family therapy if the person or individual does not represent to the public by title that the person or individual is a licensed professional counselor or licensed marriage and family therapist. The prohibition on the use of the title marriage and family therapist does not apply to a registered or licensed clinical social worker or licensed psychologist whose registration or license was issued prior to October 1, 1991.

Â Â Â Â Â  (3) Each violation of this section is a separate violation.

Â Â Â Â Â  (4) The Oregon Board of Licensed Professional Counselors and Therapists may levy a civil penalty not to exceed $1,000 for each separate violation. [1989 c.721 Â§18; 1993 c.546 Â§113]

Â Â Â Â Â  675.835 Injunctive proceedings. (1) The Oregon Board of Licensed Professional Counselors and Therapists may commence injunction proceedings in any circuit court to enjoin violation of ORS 675.825.

Â Â Â Â Â  (2) In proceedings under this section, the board need not show that any person is injured by the person against whom the injunction is sought.

Â Â Â Â Â  (3) If the person against whom an injunction is sought under this section is found by the court to have unlawfully used the title Âlicensed professional counselorÂ or Âlicensed marriage and family therapist,Â a court may grant an injunction barring such practice.

Â Â Â Â Â  (4) An injunction under this section is in addition to any other remedies or penalties provided by law. [1989 c.721 Â§16]

PENALTIES

Â Â Â Â Â  675.990 Penalties. (1)(a) Violation of any provision of ORS 675.010 to 675.150 is a Class C misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, violation of ORS 675.020 is a Class A misdemeanor.

Â Â Â Â Â  (2) On and after July 1, 1978, violation of any provision of ORS 675.220 is a Class B misdemeanor.

Â Â Â Â Â  (3) The following shall be Class C misdemeanors:

Â Â Â Â Â  (a) Any violation of ORS 675.520;

Â Â Â Â Â  (b) Obtaining or attempting to obtain a certificate or license, or renewal thereof, by bribery or fraudulent representation;

Â Â Â Â Â  (c) Knowingly making a false statement in connection with any application under ORS 675.510 to 675.600; or

Â Â Â Â Â  (d) Knowingly making a false statement on any form adopted by the State Board of Clinical Social Workers in accordance with ORS 675.510 to 675.600, or the rules adopted under ORS 675.510 to 675.600. [1963 c.396 Â§18; 1973 c.777 Â§18; subsection (2) enacted as 1977 c.858 Â§18; subsection (3) enacted as 1977 c.677 Â§11; 1979 c.769 Â§10; 1989 c.721 Â§44; subsection (1)(b) of 1995 Edition enacted as 1995 c.810 Â§4]

_______________



Chapter 676

Chapter 676 Â Health Professions Generally

2005 EDITION

HEALTH PROFESSIONS GENERALLY

OCCUPATIONS AND PROFESSIONS

USE OF TITLES IMPORTING HEALTH CARE PROFESSION

676.100Â Â Â Â  Definitions for ORS 676.100 to 676.130

676.110Â Â Â Â  Practitioner to designate particular business or profession

676.120Â Â Â Â  Use of business or professional designation by unlicensed person prohibited; use of deceased licenseeÂs name

676.130Â Â Â Â  Enforcement of ORS 676.100 to 676.120

PROCESSING OF COMPLAINTS AGAINST HEALTH PROFESSIONALS

676.160Â Â Â Â  Definitions for ORS 676.165 to 676.180

676.165Â Â Â Â  Complaint investigation

676.170Â Â Â Â  Immunity of information providers

676.175Â Â Â Â  Complaints and investigations confidential; exceptions; fees

676.177Â Â Â Â  Disclosure of confidential information to another public entity; criteria

676.180Â Â Â Â  Notice prior to disclosure

ENJOINING PRACTICE AFTER SUSPENSION OR REVOCATION OF LICENSE

676.210Â Â Â Â  Practice of health care profession after suspension or revocation of license prohibited

676.220Â Â Â Â  Enjoining health care professional from practicing after suspension or revocation of license

676.230Â Â Â Â  Injunction as cumulative remedy

HEALTH CARE PROVIDER REPORTING OF BLOOD ALCOHOL LEVEL

676.260Â Â Â Â  Health care provider notification of blood alcohol level; content of notice

676.280Â Â Â Â  Immunity of person participating in report pursuant to ORS 676.260

676.300Â Â Â Â  Authority of health care provider to notify law enforcement agency that patient who is under influence of intoxicants is about to drive vehicle; immunity

MISCELLANEOUS

676.310Â Â Â Â  Fees for laboratory testing; itemized billing; failure to comply considered unprofessional conduct

676.330Â Â Â Â  Approved osteopathic residency training and certification included as medical specialty certification

676.340Â Â Â Â  Limitations on liability of health practitioners providing health care services without compensation; requirements; exceptions; attorney fees; applicability

676.345Â Â Â Â  Registration program for health care professionals claiming liability limitation; program requirements

676.400Â Â Â Â  Racial and ethnic composition of regulated health professions; findings; duties of health professional regulatory boards

676.440Â Â Â Â  Duty of health professional regulatory boards to encourage multidisciplinary pain management services

OREGON HEALTH LICENSING AGENCY

676.605Â Â Â Â  Purpose of Oregon Health Licensing Agency

676.606Â Â Â Â  Oversight and centralized service by agency

676.607Â Â Â Â  Agency responsibilities; enumeration of powers not exclusive

676.608Â Â Â Â  Investigative authority

676.610Â Â Â Â  Director; appointment and qualifications; responsibilities; duties

676.612Â Â Â Â  Disciplinary authority; authority of agency to require fingerprints

676.613Â Â Â Â  Injunctions

676.615Â Â Â Â  Rulemaking authority

676.617Â Â Â Â  Single facility license; rules; fees

676.618Â Â Â Â  Inspection of facilities

676.620Â Â Â Â  Use of services of Oregon Department of Administrative Services

676.625Â Â Â Â  Oregon Health Licensing Agency Account; fees; record keeping; disposition of receipts

PENALTIES

676.990Â Â Â Â  Criminal penalties

676.992Â Â Â Â  Civil penalties

Â Â Â Â Â  676.010 [Amended by 1967 c.470 Â§64; repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.020 [Amended by 1953 c.203 Â§1; 1957 c.212 Â§1; repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.030 [Amended by 1957 c.212 Â§2; 1967 c.470 Â§65; repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.035 [1967 c.184 Â§1; 1971 c.15 Â§1; repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.040 [Amended by 1957 c.212 Â§3; repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.050 [Amended by 1953 c.203 Â§2; 1957 c.212 Â§4; repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.060 [Repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.070 [Repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.080 [Repealed by 1973 c.31 Â§5]

Â Â Â Â Â  676.090 [Repealed by 1973 c.31 Â§5]

USE OF TITLES IMPORTING HEALTH CARE PROFESSION

Â Â Â Â Â  676.100 Definitions for ORS 676.100 to 676.130. As used in ORS 676.100 to 676.130, unless the context requires otherwise, ÂpersonÂ means and includes any Âclinic,Â Âinstitute,Â ÂspecialistÂ or any group or combination of persons.

Â Â Â Â Â  676.110 Practitioner to designate particular business or profession. Any person practicing a health care profession who uses the title Âdoctor,Â or any contraction thereof, Âclinic,Â Âinstitute,Â ÂspecialistÂ or any other assumed or artificial name or title, in connection with the business or profession, on any written or printed matter, or in connection with any advertising, billboards, signs or professional notices, shall add after the name of the person, or after any such assumed or artificial names, one of the following respective designations in letters or print which shall be at least one-fourth the size of the largest letters used in the title or name, and in material, color, type or illumination to give display and legibility of at least one-fourth that of the title or name:

Â Â Â Â Â  (1) In the case of a person practicing podiatry, the word ÂpodiatristÂ or the words Âpodiatric physicianÂ or Âpodiatric physician and surgeon.Â

Â Â Â Â Â  (2) In the case of a person practicing chiropractic, the word ÂchiropractorÂ or the words Âchiropractic physician.Â

Â Â Â Â Â  (3) In the case of a person practicing dentistry, the word ÂdentistÂ or Âdentistry.Â

Â Â Â Â Â  (4) In the case of a person practicing naturopathic medicine, the word ÂnaturopathÂ or the words Ânaturopathic physician.Â

Â Â Â Â Â  (5) In the case of a person practicing optometry, the word ÂoptometristÂ or the words Âdoctor of optometryÂ or Âoptometric physician.Â

Â Â Â Â Â  (6) In the case of a person licensed to practice medicine by the Board of Medical Examiners for the State of Oregon who holds the degree of Doctor of Osteopathy, or the equivalent, the word ÂosteopathÂ or the words Âosteopathic physicianÂ or Âosteopathic physician and surgeon.Â

Â Â Â Â Â  (7) In the case of a person licensed to practice medicine by the Board of Medical Examiners for the State of Oregon who holds the degree of Doctor of Medicine, or the equivalent, the word ÂphysicianÂ or the word ÂsurgeonÂ or the words Âphysician and surgeon.Â

Â Â Â Â Â  (8) In the case of a person practicing veterinary medicine, the word Âveterinarian.Â

Â Â Â Â Â  (9) In the case of a person practicing acupuncture, the word Âacupuncturist.Â [Amended by 1967 c.470 Â§66; 1983 c.169 Â§29; 1983 c.486 Â§1a; 1983 c.769 Â§1; 1991 c.314 Â§4; 1995 c.765 Â§1]

Â Â Â Â Â  676.120 Use of business or professional designation by unlicensed person prohibited; use of deceased licenseeÂs name. No person shall use any of the designations stated in ORS 676.110 (1) to (9), in connection with the name, business or profession of the person or in connection with an assumed or artificial name, or Âclinic,Â ÂinstituteÂ or Âspecialist,Â unless the person is licensed under the laws of this state to practice the particular health care profession indicated by such designation, as stated in ORS 676.110. However, upon the death of any person duly licensed by any board empowered to license any practitioner of a health care profession, the executors of the estate or the heirs, assigns, associates or partners may retain the use of the decedentÂs name, where it appears other than as a part of an assumed name, for no more than one year after the death of such person or until the estate is settled, whichever is sooner. [Amended by 1953 c.137 Â§2; 1983 c.769 Â§2; 1991 c.314 Â§5]

Â Â Â Â Â  676.130 Enforcement of ORS 676.100 to 676.120. Each board licensing any of the health care professions, within this state, shall notify the appropriate district attorney of any violation of ORS 676.100 to 676.120 which may be brought to the attention of such board. The district attorney of the county in which any violation of those sections takes place shall prosecute the violation upon being informed of the violation by any person or by one of such boards. [Amended by 1983 c.769 Â§3]

Â Â Â Â Â  676.140 [Repealed by 1967 c.470 Â§68]

PROCESSING OF COMPLAINTS AGAINST HEALTH PROFESSIONALS

Â Â Â Â Â  676.160 Definitions for ORS 676.165 to 676.180. As used in ORS 676.165 to 676.180, Âhealth professional regulatory boardÂ means the:

Â Â Â Â Â  (1) State Board of Examiners for Speech-Language Pathology and Audiology;

Â Â Â Â Â  (2) State Board of Chiropractic Examiners;

Â Â Â Â Â  (3) State Board of Clinical Social Workers;

Â Â Â Â Â  (4) Oregon Board of Licensed Professional Counselors and Therapists;

Â Â Â Â Â  (5) Oregon Board of Dentistry;

Â Â Â Â Â  (6) Board of Examiners of Licensed Dietitians;

Â Â Â Â Â  (7) State Board of Massage Therapists;

Â Â Â Â Â  (8) State Mortuary and Cemetery Board;

Â Â Â Â Â  (9) Board of Naturopathic Examiners;

Â Â Â Â Â  (10) Oregon State Board of Nursing;

Â Â Â Â Â  (11) Board of Examiners of Nursing Home Administrators;

Â Â Â Â Â  (12) Oregon Board of Optometry;

Â Â Â Â Â  (13) State Board of Pharmacy;

Â Â Â Â Â  (14) Board of Medical Examiners;

Â Â Â Â Â  (15) Occupational Therapy Licensing Board;

Â Â Â Â Â  (16) Physical Therapist Licensing Board;

Â Â Â Â Â  (17) State Board of Psychologist Examiners;

Â Â Â Â Â  (18) Board of Radiologic Technology;

Â Â Â Â Â  (19) Oregon State Veterinary Medical Examining Board; and

Â Â Â Â Â  (20) Department of Human Services to the extent that the department certifies emergency medical technicians. [1997 c.791 Â§1; 1999 c.537 Â§4; 2001 c.274 Â§4]

Â Â Â Â Â  Note: 676.160 to 676.180 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  676.165 Complaint investigation. (1) Upon receipt of a complaint by any person against a licensee or applicant, a health professional regulatory board shall assign one or more persons to act as investigator of the complaint.

Â Â Â Â Â  (2) The investigator shall collect evidence and interview witnesses and shall make a report to the board. The investigator shall have all investigatory powers possessed by the board.

Â Â Â Â Â  (3) The report to the board shall describe the evidence gathered, the results of witness interviews and any other information considered in preparing the report of the investigator. The investigator shall consider, and include in the report, any disciplinary history of the licensee or applicant with the board.

Â Â Â Â Â  (4) The investigator shall make the report to the board not later than 120 days after the board receives the complaint. However, the board may extend the time for making the report by up to 30 days for just cause. The board may grant more than one extension of time.

Â Â Â Â Â  (5) Investigatory information obtained by an investigator and the report issued by the investigator shall be exempt from public disclosure. [1997 c.791 Â§5]

Â Â Â Â Â  Note: See note under 676.160.

Â Â Â Â Â  676.170 Immunity of information providers. A person who reports or supplies information in good faith to a health professional regulatory board or to a committee reporting to a health professional regulatory board shall be immune from an action for civil damages as a result thereof. [1997 c.791 Â§4]

Â Â Â Â Â  Note: See note under 676.160.

Â Â Â Â Â  676.175 Complaints and investigations confidential; exceptions; fees. (1) A health professional regulatory board shall keep confidential and not disclose to the public any information obtained by the board as part of an investigation of a licensee or applicant, including complaints concerning licensee or applicant conduct and information permitting the identification of complainants, licensees or applicants. However, the board may disclose information obtained in the course of an investigation of a licensee or applicant to the extent necessary to conduct a full and proper investigation.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if a health professional regulatory board votes not to issue a notice of intent to impose a disciplinary sanction:

Â Â Â Â Â  (a) The board shall disclose information obtained as part of an investigation of an applicant or licensee if the person requesting the information demonstrates by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure.

Â Â Â Â Â  (b) The board may disclose to a complainant a written summary of information obtained as part of an investigation of an applicant or licensee resulting from the complaint to the extent the board determines necessary to explain the reasons for the boardÂs decision. An applicant or licensee may review and obtain a copy of any written summary of information disclosed to a complainant by the board after the board has deleted any information that could reasonably be used to identify the complainant.

Â Â Â Â Â  (3) If a health professional regulatory board votes to issue a notice of intent to impose a disciplinary sanction, upon written request by the licensee or applicant, the board shall disclose to the licensee or applicant all information obtained by the board in the investigation of the allegations in the notice except:

Â Â Â Â Â  (a) Information that is privileged or confidential under a law other than this section.

Â Â Â Â Â  (b) Information that would permit the identification of any person who provided information that led to the filing of the notice and who will not provide testimony at a hearing arising out of the investigation.

Â Â Â Â Â  (c) Information that would permit the identification of any person as a person who made a complaint to the board about a licensee or applicant.

Â Â Â Â Â  (d) Reports of expert witnesses.

Â Â Â Â Â  (4) Information disclosed to a licensee or applicant under subsection (3) of this section may be further disclosed by the licensee or applicant only to the extent necessary to prepare for a hearing on the notice of intent to impose a disciplinary sanction.

Â Â Â Â Â  (5)(a) A health professional regulatory board shall disclose:

Â Â Â Â Â  (A) A notice of intent to impose a disciplinary sanction against a licensee or applicant that has been issued by vote of the board;

Â Â Â Â Â  (B) A final order that results from the boardÂs notice of intent to impose a disciplinary sanction;

Â Â Â Â Â  (C) An emergency suspension order;

Â Â Â Â Â  (D) A consent order or stipulated agreement that involves licensee or applicant conduct; and

Â Â Â Â Â  (E) Information to further an investigation into board conduct under ORS 192.685.

Â Â Â Â Â  (b) A health professional regulatory board may make the information required to be disclosed under paragraph (a)(A) to (D) of this subsection available in electronic form, accessible by use of a personal computer or similar technology that provides direct electronic access to the information.

Â Â Â Â Â  (6) If a notice of intent to impose a disciplinary sanction has been issued by vote of a health professional regulatory board, a final order that results from the boardÂs notice of intent to impose a disciplinary sanction, an emergency suspension order or a consent order or stipulated agreement that involves licensee or applicant conduct shall summarize the factual basis for the boardÂs disposition of the matter.

Â Â Â Â Â  (7) A health professional regulatory board record or order, or any part thereof, obtained as part of or resulting from an investigation, contested case proceeding, consent order or stipulated agreement, is not admissible as evidence and may not preclude an issue or claim in any civil proceeding except in a proceeding between the board and the licensee or applicant as otherwise allowed by law.

Â Â Â Â Â  (8)(a) Notwithstanding subsection (1) of this section, it is not disclosure to the public for a board to permit other public officials and members of the press to attend executive sessions where information obtained as part of an investigation is discussed. Public officials and members of the press attending such executive sessions shall not disclose information obtained as part of an investigation to any other member of the public.

Â Â Â Â Â  (b) For purposes of this subsection, Âpublic officialÂ means a member or member-elect, or any member of the staff or an employee, of a public entity as defined by ORS 676.177.

Â Â Â Â Â  (9) A health professional regulatory board may establish fees reasonably calculated to reimburse the actual cost of disclosing information to licensees or applicants as required by subsection (3) of this section. [1997 c.791 Â§2; 1999 c.751 Â§3; 2005 c.801 Â§1]

Â Â Â Â Â  Note: See note under 676.160.

Â Â Â Â Â  676.177 Disclosure of confidential information to another public entity; criteria. (1) Notwithstanding any other provision of ORS 676.165 to 676.180, a health professional regulatory board, upon a determination by the board that it possesses otherwise confidential information that reasonably relates to the regulatory or enforcement function of another public entity, may disclose that information to the other public entity.

Â Â Â Â Â  (2) Any public entity that receives information pursuant to subsection (1) of this section shall agree to take all reasonable steps to maintain the confidentiality of the information, except that the public entity may use or disclose the information to the extent necessary to carry out the regulatory or enforcement functions of the public entity.

Â Â Â Â Â  (3) For purposes of this section, Âpublic entityÂ means:

Â Â Â Â Â  (a) A board or agency of this state, or a board or agency of another state with regulatory or enforcement functions similar to the functions of a health professional regulatory board of this state;

Â Â Â Â Â  (b) A district attorney;

Â Â Â Â Â  (c) The Department of Justice;

Â Â Â Â Â  (d) A state or local public body of this state that licenses, franchises or provides emergency medical services; or

Â Â Â Â Â  (e) A law enforcement agency of this state, another state or the federal government. [1999 c.751 Â§2]

Â Â Â Â Â  Note: See note under 676.160.

Â Â Â Â Â  676.180 Notice prior to disclosure. If a health professional regulatory board intends to disclose a record pursuant to ORS 676.175 (2), the board shall provide the licensee or applicant seven daysÂ prior written notice by first class mail. The notice shall describe the record that the board intends to disclose in sufficient detail to permit the licensee or applicant to know the contents of the record. In any subsequent action for injunctive or declaratory relief, the burden shall be on the person seeking disclosure to demonstrate by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure. [1997 c.791 Â§3]

Â Â Â Â Â  Note: See note under 676.160.

ENJOINING PRACTICE AFTER SUSPENSION OR REVOCATION OF LICENSE

Â Â Â Â Â  676.210 Practice of health care profession after suspension or revocation of license prohibited. No person whose license has been revoked or suspended by any board authorized by the statutes of the State of Oregon to issue licenses to practice a health care profession shall continue the practice of this profession after the order or decision of the board suspending or revoking the license of the person has been made. The license shall remain suspended or revoked until a final determination of an appeal from the decision or order of the board has been made by the court. [1953 c.592 Â§1; 1983 c.769 Â§4]

Â Â Â Â Â  676.220 Enjoining health care professional from practicing after suspension or revocation of license. (1) If at any time the board suspending or revoking the license of any licentiate of a health care profession determines that such licentiate is continuing to practice the health care profession notwithstanding, the board shall in its own name bring an action to enjoin such licentiate.

Â Â Â Â Â  (2) If the court shall find that the licentiate has been or is continuing the practice of the health care profession for which the license has been revoked or suspended it shall issue an injunction restraining the licentiate. The commission of a single act constituting the practice of the respective health care profession shall be prima facie evidence warranting the issuance of such injunction. [1953 c.592 Â§2; 1979 c.284 Â§191; 1983 c.769 Â§5]

Â Â Â Â Â  676.230 Injunction as cumulative remedy. The remedy herein provided is cumulative and shall be without prejudice to any other civil or criminal remedy. [1953 c.592 Â§3]

HEALTH CARE PROVIDER REPORTING OF BLOOD ALCOHOL LEVEL

Â Â Â Â Â  676.260 Health care provider notification of blood alcohol level; content of notice. (1) If a health care provider who is providing medical care in a health care facility immediately after a motor vehicle accident to a person reasonably believed to be the operator of a motor vehicle involved in the accident, becomes aware, as a result of any blood test performed in the course of that treatment, that the personÂs blood alcohol level meets or exceeds the percent specified in ORS 813.010, the health care provider must notify, within five calendar days, any law enforcement officer or agency.

Â Â Â Â Â  (2) The notice shall consist of the name of the person being treated, the blood alcohol level disclosed by the test and the date and time of the administration of the test.

Â Â Â Â Â  (3) Nothing contained in ORS 40.225 to 40.295 affects the requirement to provide notice imposed by this section, and the health care provider shall not be considered to have breached any duty under ORS 40.225 to 40.295 owed to the person about whom the notice is made. [1995 c.546 Â§1; 2003 c.89 Â§2]

Â Â Â Â Â  Note: 676.260 and 676.280 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 676 to 681 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  676.280 Immunity of person participating in report pursuant to ORS 676.260. No action or administrative proceeding shall be brought against anyone participating in good faith in providing notice pursuant to ORS 676.260 and any person participating in providing notice shall have immunity from any liability, civil or criminal, and from any professional disciplinary action, that might otherwise be incurred or imposed with respect to the notification or the content of the notice. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from the notice. [1995 c.546 Â§2; 2003 c.89 Â§3]

Â Â Â Â Â  Note: See note under 676.260.

Â Â Â Â Â  676.300 Authority of health care provider to notify law enforcement agency that patient who is under influence of intoxicants is about to drive vehicle; immunity. (1) If a health care provider who is providing emergency medical care in a health care facility to a person has reason to believe that the person is under the influence of intoxicants and is about to drive a motor vehicle on a highway as defined in ORS 801.305 or a premises open to the public as defined in ORS 801.400 and is a clear and present danger to society, the health care provider may notify as soon as reasonably possible the law enforcement agency which has jurisdiction over the health care facility site.

Â Â Â Â Â  (2) The notice shall consist of the name and physical description of the person being treated and the fact that the health care provider believes the person is intoxicated and is about to drive a motor vehicle as described in subsection (1) of this section.

Â Â Â Â Â  (3) The health care provider may inform the person if the health care provider intends to notify the law enforcement agency described in subsection (1) of this section. The personÂs consent is not required.

Â Â Â Â Â  (4) Anyone participating in good faith in the making of a report or not making a report pursuant to subsections (1) to (3) of this section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or the content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report. [Formerly 441.827]

Â Â Â Â Â  Note: 676.300 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  676.310 Fees for laboratory testing; itemized billing; failure to comply considered unprofessional conduct. (1) Any person authorized by law to order laboratory testing may charge a reasonable fee for all laboratory and other specialized testing performed by the practitioner or by a person in the practitionerÂs employ. In addition, the practitioner is entitled to charge a reasonable fee for collecting and preparing specimens to be sent to independent persons or laboratories for testing, and for the preparation of the billing to the patient for the test. However, a practitioner shall not mark up, or charge a commission or make a profit on services rendered by an independent person or laboratory.

Â Â Â Â Â  (2) A practitioner shall prepare an itemized billing, indicating the charges for each service rendered to the patient. Any services rendered to the patient that were performed by persons other than those in the direct employ of the practitioner and the charges therefor shall be indicated separately on the patientÂs bill.

Â Â Â Â Â  (3) Failure to comply with the requirements of this section shall be considered to be unprofessional conduct and may be subject to disciplinary action by the appropriate licensing board.

Â Â Â Â Â  (4) As used in this section, ÂpractitionerÂ means a person licensed to practice medicine, dentistry, naturopathic medicine or chiropractic or to be a nurse practitioner. [1979 c.428 Â§1]

Â Â Â Â Â  676.330 Approved osteopathic residency training and certification included as medical specialty certification. Any health care entity, hospital, hospital medical staff, health care service contractor, independent practice association, health insurance company or any other entity that requires physicians to be certified or eligible for certification in a medical specialty shall include residency training and certification approved by the American Osteopathic Association and the American Board of Medical Specialties. [1995 c.627 Â§1]

Â Â Â Â Â  Note: 676.330 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  676.340 Limitations on liability of health practitioners providing health care services without compensation; requirements; exceptions; attorney fees; applicability. (1) Notwithstanding any other provision of law, a health practitioner described in subsection (7) of this section who has registered under ORS 676.345 and who provides health care services without compensation is not liable for any injury, death or other loss arising out of the provision of those services, unless the injury, death or other loss results from the gross negligence of the health practitioner.

Â Â Â Â Â  (2) A health practitioner may claim the limitation on liability provided by this section only if the patient receiving health care services, or a person who has authority under law to make health care decisions for the patient, signs a statement that notifies the patient that the health care services are provided without compensation and that the health practitioner may be held liable for death, injury or other loss only to the extent provided by this section. The statement required under this subsection must be signed before the health care services are provided.

Â Â Â Â Â  (3) A health practitioner may claim the limitation on liability provided by this section only if the health practitioner obtains the patientÂs informed consent for the health care services before providing the services, or receives the informed consent of a person who has authority under law to make health care decisions for the patient.

Â Â Â Â Â  (4) A health practitioner provides health care services without compensation for the purposes of subsection (1) of this section even though the practitioner requires payment of laboratory fees, testing services and other out-of-pocket expenses.

Â Â Â Â Â  (5) A health practitioner provides health care services without compensation for the purposes of subsection (1) of this section even though the practitioner provides services at a health clinic that receives compensation from the patient, as long as the health practitioner does not personally receive compensation for the services.

Â Â Â Â Â  (6) In any civil action in which a health practitioner prevails based on the limitation on liability provided by this section, the court shall award all reasonable attorney fees incurred by the health practitioner in defending the action.

Â Â Â Â Â  (7) This section applies only to:

Â Â Â Â Â  (a) A physician licensed under ORS 677.100 to 677.228;

Â Â Â Â Â  (b) A nurse licensed under ORS 678.040 to 678.101;

Â Â Â Â Â  (c) A nurse practitioner licensed under ORS 678.375 to 678.390;

Â Â Â Â Â  (d) A clinical nurse specialist certified under ORS 678.370 and 678.372;

Â Â Â Â Â  (e) A physician assistant licensed under ORS 677.505 to 677.525;

Â Â Â Â Â  (f) A dental hygienist licensed under ORS 680.010 to 680.205; and

Â Â Â Â Â  (g) A dentist licensed under ORS 679.060 to 679.180. [1999 c.771 Â§1; 1999 c.771 Â§3; 2005 c.462 Â§2]

Â Â Â Â Â  Note: 676.340 and 676.345 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  676.345 Registration program for health care professionals claiming liability limitation; program requirements. (1) A health practitioner described in ORS 676.340 (7) may claim the liability limitation provided by ORS 676.340 only if the health practitioner has registered with a health professional regulatory board in the manner provided by this section. Registration under this section must be made:

Â Â Â Â Â  (a) By a physician or physician assistant, with the Board of Medical Examiners;

Â Â Â Â Â  (b) By a nurse, nurse practitioner or clinical nurse specialist, with the Oregon State Board of Nursing; and

Â Â Â Â Â  (c) By a dentist or dental hygienist, with the Oregon Board of Dentistry.

Â Â Â Â Â  (2) The health professional regulatory boards listed in subsection (1) of this section shall establish a registration program for the health practitioners who provide health care services without compensation and who wish to be subject to the liability limitation provided by ORS 676.340. All health practitioners registering under the program must provide the health professional regulatory board with:

Â Â Â Â Â  (a) A statement that the health practitioner will provide health care services to patients without compensation, except for reimbursement for laboratory fees, testing services and other out-of-pocket expenses;

Â Â Â Â Â  (b) A statement that the health practitioner will provide the notice required by ORS 676.340 (2) in the manner provided by ORS 676.340 (2) before providing the services; and

Â Â Â Â Â  (c) A statement that the health practitioner will only provide health care services without compensation that are within the scope of the health practitionerÂs license.

Â Â Â Â Â  (3) Registration under this section must be made annually. The health professional regulatory boards listed in subsection (1) of this section shall charge no fee for registration under this section. [1999 c.771 Â§2; 1999 c.771 Â§4; 2005 c.462 Â§3]

Â Â Â Â Â  Note: See note under 676.340.

Â Â Â Â Â  676.400 Racial and ethnic composition of regulated health professions; findings; duties of health professional regulatory boards. (1) It is the intention of the Legislative Assembly to achieve the goal of universal access to adequate levels of high quality health care at an affordable cost for all Oregonians, regardless of ethnic or cultural background.

Â Â Â Â Â  (2) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Access to health care is of value when it leads to treatment that substantially improves health outcomes;

Â Â Â Â Â  (b) Health care is most effective when it accounts for the contribution of culture to health status and health outcomes;

Â Â Â Â Â  (c) Ethnic and racial minorities experience more than their statistically fair share of undesirable health outcomes;

Â Â Â Â Â  (d) The lack of licensed health care professionals from ethnic and racial minorities or who are bilingual contributes to the inadequacy of health outcomes in communities of color in this state; and

Â Â Â Â Â  (e) The development of a partnership between health professional regulatory boards and communities of color to increase the representation of people of color and bilingual people in health care professions has significant potential to improve the health outcomes of people of color and bilingual citizens of this state.

Â Â Â Â Â  (3) Health professional regulatory boards shall establish programs to increase the representation of people of color and bilingual people on the boards and in the professions that they regulate. Such programs must include activities to promote the education, recruitment and professional practice of members of these targeted populations in Oregon.

Â Â Â Â Â  (4) Each health professional regulatory board shall maintain records of the racial and ethnic makeup of applicants and professionals regulated by the board. Such information shall be requested from applicants and the professionals regulated who shall be informed in writing that the provision of such information is voluntary and not required.

Â Â Â Â Â  (5) Each health professional regulatory board shall report biennially to the Legislative Assembly in the manner required by ORS 192.245. The report shall contain:

Â Â Â Â Â  (a) Data detailing the efforts of the board to comply with the requirements of subsection (3) of this section; and

Â Â Â Â Â  (b) Data collected under subsection (4) of this section documenting the ethnic and racial makeup of the applicants and of the professionals regulated by the board.

Â Â Â Â Â  (6) For purposes of this section, Âhealth professional regulatory boardÂ has the meaning given that term in ORS 676.160. [2001 c.973 Â§1]

Â Â Â Â Â  Note: 676.400 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  676.440 Duty of health professional regulatory boards to encourage multidisciplinary pain management services. (1) Health professional regulatory boards shall encourage the development of state-of-the-art multidisciplinary pain management services and the availability of these services to the public.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âhealth professional regulatory boardsÂ means the:

Â Â Â Â Â  (a) Board of Medical Examiners;

Â Â Â Â Â  (b) Board of Naturopathic Examiners;

Â Â Â Â Â  (c) Oregon Board of Dentistry;

Â Â Â Â Â  (d) Oregon State Board of Nursing;

Â Â Â Â Â  (e) Physical Therapist Licensing Board;

Â Â Â Â Â  (f) State Board of Chiropractic Examiners;

Â Â Â Â Â  (g) State Board of Pharmacy; and

Â Â Â Â Â  (h) State Board of Psychologist Examiners. [2003 c.325 Â§1]

Â Â Â Â Â  Note: 676.440 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON HEALTH LICENSING AGENCY

Â Â Â Â Â  676.600 [1999 c.885 Â§1; repealed by 2005 c.648 Â§121]

Â Â Â Â Â  676.605 Purpose of Oregon Health Licensing Agency. (1) To provide for the more effective coordination of administrative and regulatory functions of certain health boards, councils and programs involved in protecting the public through the licensing and regulation of health-related professions and occupations practiced in this state under uniform mission and goals, there is hereby created the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) The mission of the agency is to serve the public by providing a uniform structure and accountability for the boards, councils and programs under its administration to protect the public from harm. The agencyÂs focus is to:

Â Â Â Â Â  (a) Promote effective health policy that protects the public from incompetent or unauthorized individuals and allows consumers to select a provider from a range of safe options.

Â Â Â Â Â  (b) Provide outreach and training to stakeholders to improve compliance with public health and safety standards, and to involve stakeholders in the regulation of the various disciplines and fields of practice.

Â Â Â Â Â  (c) Form partnerships and work in collaboration with each constituency, local and state governmental agencies, educators, organizations and other affected entities to encourage diverse opinions and perspectives.

Â Â Â Â Â  (d) Provide the boards, councils and programs with a standardized administrative forum and procedures for operation, fiscal services, licensing, enforcement and complaint resolution.

Â Â Â Â Â  (e) Resolve disputes between regulatory entities regarding the scope of practice of persons licensed by those entities. [1999 c.885 Â§2; 2001 c.54 Â§1; 2005 c.648 Â§1]

Â Â Â Â Â  Note: 676.605 to 676.625 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 676 to 681 or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  676.606 Oversight and centralized service by agency. Pursuant to ORS 676.607, the Oregon Health Licensing Agency shall provide administrative and regulatory oversight and centralized service for the following boards, advisory councils and program:

Â Â Â Â Â  (1) Board of Athletic Trainers, as provided in ORS 688.701 to 688.734;

Â Â Â Â Â  (2) Board of Cosmetology, as provided in ORS 690.005 to 690.235;

Â Â Â Â Â  (3) State Board of Denture Technology, as provided in ORS 680.500 to 680.570;

Â Â Â Â Â  (4) State Board of Direct Entry Midwifery, as provided in ORS 687.405 to 687.495;

Â Â Â Â Â  (5) Respiratory Therapist Licensing Board, as provided in ORS 688.800 to 688.840;

Â Â Â Â Â  (6) Environmental Health Registration Board, as provided in ORS chapter 700;

Â Â Â Â Â  (7) Advisory Council for Electrologists and Permanent Color Technicians and Tattoo Artists, as provided in ORS 690.350 to 690.430;

Â Â Â Â Â  (8) Advisory Council on Hearing Aids, as provided in ORS 694.015 to 694.185; and

Â Â Â Â Â  (9) Body piercing licensing program, as provided in ORS 690.500 to 690.570. [2003 c.547 Â§6; 2005 c.648 Â§2]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.607 Agency responsibilities; enumeration of powers not exclusive. (1) The Oregon Health Licensing Agency is responsible for the administration and regulatory oversight of the boards, councils and programs listed in ORS 676.606. The responsibilities of the agency include, but are not limited to:

Â Â Â Â Â  (a) Budgeting;

Â Â Â Â Â  (b) Record keeping;

Â Â Â Â Â  (c) Staffing;

Â Â Â Â Â  (d) Contracting;

Â Â Â Â Â  (e) Consumer protection and investigating complaints;

Â Â Â Â Â  (f) Approving and collecting fees;

Â Â Â Â Â  (g) Establishing and administering uniform application processes for the issuance of licenses, certificates, permits and registrations;

Â Â Â Â Â  (h) Issuing and renewing licenses, certificates, permits and registrations;

Â Â Â Â Â  (i) Conditioning, limiting, suspending, revoking or refusing to issue or renew a license, certificate, permit or registration or otherwise disciplining applicants, licensees, certificate holders, permit holders and registration holders;

Â Â Â Â Â  (j) Sanctioning any examination service provider, interpreter or proctor who is under contract or agreement with the agency and who compromises the security, confidentiality or integrity of examinations developed or conducted pursuant to the statutory authority of the boards and councils listed in ORS 676.606;

Â Â Â Â Â  (k) Adopting and enforcing all administrative rules promulgated under any statute the agency is charged with enforcing, including board, council and program administrative rules establishing professional standards, continuing education requirements or scope of practice issues;

Â Â Â Â Â  (L) Preparing, tracking and reporting agency performance measures;

Â Â Â Â Â  (m) Implementing regulatory streamlining initiatives to reduce regulatory burdens without compromising regulatory standards; and

Â Â Â Â Â  (n) Preparing and circulating printed and electronic materials for educating or otherwise assisting applicants, licensees, certificate holders, permit holders and registration holders and the public.

Â Â Â Â Â  (2) The enumeration of duties, functions and powers in subsection (1) of this section is not intended to be exclusive nor to limit the duties, functions and powers imposed on or vested in the agency by other statutes. [1999 c.885 Â§3; 2005 c.648 Â§3]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.608 Investigative authority. (1) Upon its own motion or upon any complaint, the Oregon Health Licensing Agency may initiate and conduct investigations of matters relating to the practice of occupations or professions subject to the authority of the boards, councils and programs listed in ORS 676.606.

Â Â Â Â Â  (2) While conducting an investigation authorized under subsection (1) of this section or a hearing related to an investigation, the agency may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Administer oaths;

Â Â Â Â Â  (c) Take the depositions of witnesses, including the person charged;

Â Â Â Â Â  (d) Compel the appearance of witnesses, including the person charged;

Â Â Â Â Â  (e) Require answers to interrogatories;

Â Â Â Â Â  (f) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation; and

Â Â Â Â Â  (g) Conduct criminal and civil background checks to determine conviction of a crime that bears a demonstrable relationship to the field of practice.

Â Â Â Â Â  (3) In exercising its authority under this section, the agency may issue subpoenas over the signature of the Director of the Oregon Health Licensing Agency or designated employee thereof and in the name of the State of Oregon.

Â Â Â Â Â  (4) If a person fails to comply with a subpoena issued under this section, the judge of the Circuit Court for Marion County may compel obedience by initiating proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court.

Â Â Â Â Â  (5) If necessary, the director, or an employee designated by the director, may appear before a magistrate empowered to issue warrants in criminal cases to request that the magistrate issue a warrant. The magistrate shall issue a warrant, directing it to any sheriff or deputy or police officer, to enter the described property, to remove any person or obstacle, to defend any threatened violence to the director or a designee of the director or an officer, upon entering private property, or to assist the director in enforcing the agencyÂs authority in any way.

Â Â Â Â Â  (6) In all investigations and hearings, the agency and any person affected thereby may have the benefit of counsel. [2003 c.547 Â§1; 2005 c.648 Â§4]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.610 Director; appointment and qualifications; responsibilities; duties. (1)(a) The Oregon Health Licensing Agency is under the supervision and control of a director, who is responsible for the performance of the duties, functions and powers and for the organization of the agency.

Â Â Â Â Â  (b) The Director of the Oregon Department of Administrative Services shall establish the qualifications for and appoint the Director of the Oregon Health Licensing Agency, who holds office at the pleasure of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (c) The Director of the Oregon Health Licensing Agency shall receive a salary as provided by law or, if not so provided, as prescribed by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (d) The Director of the Oregon Health Licensing Agency shall be in the unclassified service.

Â Â Â Â Â  (2) The Director of the Oregon Health Licensing Agency shall be responsible for the performance of duties and functions of the boards, councils and programs administered by the agency. The Director of the Oregon Health Licensing Agency shall provide the boards, councils and programs with such services and employees as the agency requires to carry out its duties. Subject to any applicable provisions of the State Personnel Relations Law, the Director of the Oregon Health Licensing Agency shall appoint all subordinate officers and employees of the agency, prescribe their duties and fix their compensation.

Â Â Â Â Â  (3) Except as provided in section 18, chapter 885, Oregon Laws 1999, the Director of the Oregon Health Licensing Agency shall be responsible for carrying out the duties, functions and powers under ORS 680.500 to 680.570, 680.990 (2), 687.405 to 687.495, 688.800 to 688.840, 688.995, 690.005 to 690.235, 690.350 to 690.430, 690.500 to 690.570, 690.992 and 694.015 to 694.185 and ORS chapter 700. [1999 c.885 Â§6; 2001 c.324 Â§1; 2005 c.648 Â§5]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.612 Disciplinary authority; authority of agency to require fingerprints. (1) In the manner prescribed in ORS chapter 183 for contested cases and as specified in ORS 680.535, 687.445, 688.734, 688.836, 690.167, 690.407, 690.515, 694.147 and 700.111, the Oregon Health Licensing Agency may refuse to issue or renew, may suspend or revoke or may place on probation or otherwise discipline a holder of a certificate, permit, license or registration to practice issued by the agency for any of the following reasons:

Â Â Â Â Â  (a) Fraud, misrepresentation, concealment of material facts or deception in applying for or obtaining an authorization to practice in this state, or in any written or oral communication to the agency concerning the issuance or retention of the authorization.

Â Â Â Â Â  (b) Using, causing or promoting the use of any advertising matter, promotional literature, testimonial, guarantee, warranty, label, insignia or any other representation, however disseminated or published, that is false, misleading or deceptive.

Â Â Â Â Â  (c) Making a representation that the certificate, permit, license or registration holder knew or should have known is false or misleading regarding skill or the efficacy or value of treatment or remedy administered by the holder.

Â Â Â Â Â  (d) Practicing under a false, misleading or deceptive name, or impersonating another certificate, permit, license or registration holder.

Â Â Â Â Â  (e) Permitting a person other than the certificate, permit, license or registration holder to use the certificate, permit, license or registration.

Â Â Â Â Â  (f) Practicing with a physical or mental condition that presents an unreasonable risk of harm to the practitioner or to the person or property of others in the course of performing the practitionerÂs duties.

Â Â Â Â Â  (g) Practicing while under the influence of alcohol, controlled substances or other skill-impairing substances, or engaging in the illegal use of controlled substances or other skill-impairing substances so as to create a risk of harm to the person or property of others in the course of performing the practitionerÂs duties.

Â Â Â Â Â  (h) Failing to properly and reasonably accept responsibility for the actions of employees.

Â Â Â Â Â  (i) Employing, directly or indirectly, any suspended, uncertified, unlicensed or unregistered person to practice a regulated occupation or profession subject to the authority of the boards, councils and programs listed in ORS 676.606.

Â Â Â Â Â  (j) Unprofessional conduct, negligence, incompetence, repeated violations or any departure from or failure to conform to standards of practice in performing services or practicing in a regulated occupation or profession subject to the authority of the boards, councils and programs listed under ORS 676.606.

Â Â Â Â Â  (k) Conviction of any criminal offense, subject to ORS 670.280. A copy of the record of conviction, certified by the clerk of the court entering the conviction, is conclusive evidence of the conviction. A plea of no contest or an admission of guilt shall be considered a conviction for purposes of this paragraph.

Â Â Â Â Â  (L) Failing to report any adverse action, as required by statute or rule, taken against the certificate, permit, license, or registration holder by another regulatory jurisdiction or any peer review body, health care institution, professional association, governmental agency, law enforcement agency or court for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action as described in this section.

Â Â Â Â Â  (m) Violation of a statute regulating an occupation or profession subject to the authority of the boards, councils and programs listed in ORS 676.606.

Â Â Â Â Â  (n) Violation of any rule regulating an occupation or profession subject to the authority of the boards, councils and programs listed in ORS 676.606.

Â Â Â Â Â  (o) Failing to cooperate with the agency in any investigation, inspection or request for information.

Â Â Â Â Â  (2) The agency may refuse to issue or renew, may suspend or revoke or may place on probation or otherwise sanction a holder of a certificate, permit, license or registration to practice issued by the agency for failure to pay an outstanding civil penalty or fee that is due or for failure to meet the terms of any order issued by the agency that has become final.

Â Â Â Â Â  (3) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the agency may require the fingerprints of a person who is:

Â Â Â Â Â  (a) Applying for a certificate, permit, license or registration that is issued by the agency;

Â Â Â Â Â  (b) Applying for renewal of a certificate, permit, license or registration that is issued by the agency; or

Â Â Â Â Â  (c) Under investigation by the agency.

Â Â Â Â Â  (4) If the agency places a holder of a certificate, permit, license or registration on probation under subsection (1) of this section, the agency, in consultation with the appropriate board, council or program, may determine and at any time modify the conditions of the probation.

Â Â Â Â Â  (5) If a certificate, permit, license or registration is suspended, the holder may not practice during the term of suspension. Upon the expiration of the term of suspension, the certificate, permit, license or registration may be reinstated by the agency if the conditions of suspension no longer exist and the holder has satisfied all requirements in the relevant statutes or administrative rules for issuance, renewal or reinstatement. [2003 c.547 Â§3; 2005 c.648 Â§6; 2005 c.730 Â§66]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.613 Injunctions. (1) In addition to all other remedies, when it appears to the Oregon Health Licensing Agency that a person is engaged in, has engaged in or is about to engage in any act, practice or transaction that violates any provision of ORS 676.617, 680.500 to 680.570, 687.405 to 687.495, 688.701 to 688.734, 688.800 to 688.840, 690.005 to 690.235, 690.350 to 690.430, 690.500 to 690.570 or 694.015 to 694.185 or ORS chapter 700, the agency may, through the Attorney General or the district attorney of the county in which the act, practice or transaction occurs or will occur, apply to the court for an injunction restraining the person from the act, practice or transaction.

Â Â Â Â Â  (2) A court may issue an injunction under this section without proof of actual damages. An injunction issued under this section does not relieve a person from any other prosecution or enforcement action taken for violation of statutes listed in subsection (1) of this section. [2003 c.547 Â§5; 2005 c.648 Â§7]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.615 Rulemaking authority. (1) In accordance with applicable provisions of ORS chapter 183, the Director of the Oregon Health Licensing Agency may adopt rules necessary for the administration of the laws that the Oregon Health Licensing Agency is charged with administering.

Â Â Â Â Â  (2) In accordance with applicable provisions of ORS chapter 183, the director may adopt rules necessary for the administration of ORS 676.605 to 676.625 and 676.992. [1999 c.885 Â§7; 2005 c.648 Â§8]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.617 Single facility license; rules; fees. (1) As used in this section, Âsingle facility licenseÂ means a license to provide services in a single location in more than one of the following practice areas:

Â Â Â Â Â  (a) Cosmetology, as provided in ORS 690.005 to 690.235;

Â Â Â Â Â  (b) Electrolysis, as provided in ORS 690.350 to 690.430;

Â Â Â Â Â  (c) Permanent coloring, as provided in ORS 690.350 to 690.430;

Â Â Â Â Â  (d) Tattooing, as provided in ORS 690.350 to 690.430; and

Â Â Â Â Â  (e) Body piercing, as provided in ORS 690.500 to 690.550.

Â Â Â Â Â  (2) The Oregon Health Licensing Agency may issue a single facility license to an applicant that:

Â Â Â Â Â  (a) Owns the facility to be licensed;

Â Â Â Â Â  (b) If a natural person, is at least 18 years of age or, if an entity other than a natural person, is formed and operated in accordance with Oregon law;

Â Â Â Â Â  (c) Has paid all required fees, as determined by the agency; and

Â Â Â Â Â  (d) Has filed an application in the form and manner required by the agency.

Â Â Â Â Â  (3)(a) A single facility license expires annually on a date determined by the agency.

Â Â Â Â Â  (b) A single facility license may be renewed by submitting, prior to the expiration date of the license, the required renewal fees and a renewal application in the form and manner prescribed by the agency.

Â Â Â Â Â  (c) The agency may impose a late fee or require a new application for the failure to renew a single facility license prior to the date on which it expires.

Â Â Â Â Â  (4) The agency shall establish by rule and collect fees associated with single facility licenses. Fees shall be established for:

Â Â Â Â Â  (a) Application for licensure;

Â Â Â Â Â  (b) An original license;

Â Â Â Â Â  (c) License renewal;

Â Â Â Â Â  (d) Late renewal of a license;

Â Â Â Â Â  (e) Issuance of a duplicate or replacement license; and

Â Â Â Â Â  (f) Costs of compiling, photocopying, preparing and delivering copies of documents and records.

Â Â Â Â Â  (5) All moneys received by the agency under this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of the provisions of this section.

Â Â Â Â Â  (6) The fees established by the agency under subsection (4) of this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering the provisions of this section pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (7) A single facility license holder shall ensure that the:

Â Â Â Â Â  (a) Single facility license is displayed in public view where services are being rendered; and

Â Â Â Â Â  (b) Facility authorized by the single facility license complies with all statutes and rules governing facilities in which services in the practice areas authorized by the license of the holder are provided.

Â Â Â Â Â  (8) The agency may suspend, condition, limit, revoke or refuse to issue or renew a single facility license, or may place on probation or otherwise discipline a single facility license holder, for the reasons specified in ORS 676.612, 690.167, 690.407 or 690.515 or for failure to comply with subsection (7) of this section. [2005 c.648 Â§10]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.618 Inspection of facilities. (1) Upon its own motion or upon any complaint, the Oregon Health Licensing Agency may conduct an inspection to determine whether a facility or a part of the facility that is the subject of the inspection complies with the licensing, safety, infection control and sterilization requirements imposed by statute or rule of the agency or the boards, councils and programs administered by the agency.

Â Â Â Â Â  (2) The agency shall provide for the periodic inspection of facilities, business premises or other locations where services are performed by the practitioners of the occupations or professions subject to the authority of the boards, councils and programs that are administered and regulated by the agency pursuant to ORS 676.606. [2003 c.547 Â§2; 2005 c.648 Â§11]

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.620 Use of services of Oregon Department of Administrative Services. In performing its powers and duties under chapter 885, Oregon Laws 1999, the Oregon Health Licensing Agency may utilize the administrative assistance of the Oregon Department of Administrative Services. The agency shall pay to the department a proportionate share of the cost of such administrative services, such share to be fixed by biennial negotiation between the agency and the department. [1999 c.885 Â§13; 2001 c.104 Â§259; 2005 c.648 Â§12]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 885, Oregon Laws 1999,Â for the words Âthis 1999 ActÂ in section 13, chapter 885, Oregon Laws 1999, compiled as 676.620. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1999 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  Note: See note under 676.605.

Â Â Â Â Â  676.625 Oregon Health Licensing Agency Account; fees; record keeping; disposition of receipts. (1) The Oregon Health Licensing Agency Account is established in the General Fund of the State Treasury. The account shall consist of the moneys credited to the account by the Legislative Assembly. All moneys in the account are appropriated continuously to and shall be used by the Oregon Health Licensing Agency for payment of expenses of the agency in carrying out the duties and obligations of the boards, councils and programs administered and regulated by the agency pursuant to ORS 676.606.

Â Â Â Â Â  (2) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting fees and charges credited to the account, the fees and charges shall not exceed the cost of administering the boards, councils and programs within the agency pertaining to the purposes for which the fee or charge is established, as authorized by the Legislative Assembly within the agencyÂs budget, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (3) The agency shall keep a record of all moneys deposited into the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity of each board, council or program.

Â Â Â Â Â  (4) The moneys received from civil penalties assessed under ORS 676.992 shall be deposited and accounted for as are other moneys received by the agency and shall be for the administration and enforcement of those laws of the boards, councils and programs administered by the agency. [1999 c.885 Â§14; 2005 c.648 Â§13]

Â Â Â Â Â  Note: See note under 676.605.

PENALTIES

Â Â Â Â Â  676.990 Criminal penalties. Violation of any of the provisions of ORS 676.100 to 676.130 is punishable, upon conviction, by a fine of not more than $250, or by imprisonment in the county jail for not more than 30 days, or by both.

Â Â Â Â Â  676.992 Civil penalties. (1) Except as provided in subsection (3) of this section, and in addition to any other penalty or remedy provided by law, the Oregon Health Licensing Agency may impose a civil penalty not to exceed $5,000 for each violation of the following statutes and any rule adopted thereunder:

Â Â Â Â Â  (a) ORS 688.701 to 688.734 (athletic training);

Â Â Â Â Â  (b) ORS 690.500 to 690.570 (body piercing);

Â Â Â Â Â  (c) ORS 690.005 to 690.235 (cosmetology);

Â Â Â Â Â  (d) ORS 680.500 to 680.570 (denture technology);

Â Â Â Â Â  (e) ORS 687.405 to 687.495 (direct entry midwifery);

Â Â Â Â Â  (f) ORS 690.350 to 690.430 (electrology and permanent coloring or tattooing);

Â Â Â Â Â  (g) ORS 694.015 to 694.185 (dealing in hearing aids);

Â Â Â Â Â  (h) ORS 688.800 to 688.840 (respiratory therapy);

Â Â Â Â Â  (i) ORS chapter 700 (environmental sanitation); and

Â Â Â Â Â  (j) ORS 676.617 (single facility licensure).

Â Â Â Â Â  (2) The agency may take any other disciplinary action that it finds proper, including but not limited to assessment of costs of disciplinary proceedings, not to exceed $5,000, for violation of any statute or rule adopted under any statute listed in subsection (1) of this section.

Â Â Â Â Â  (3) Subsection (1) of this section does not limit the amount of the civil penalty resulting from a violation of ORS 694.042.

Â Â Â Â Â  (4) In imposing a civil penalty pursuant to this section, the agency shall consider the following factors:

Â Â Â Â Â  (a) The immediacy and extent to which the violation threatens the public health or safety;

Â Â Â Â Â  (b) Any prior violations of statutes, rules or orders;

Â Â Â Â Â  (c) The history of the person incurring a penalty in taking all feasible steps to correct any violation; and

Â Â Â Â Â  (d) Any other aggravating or mitigating factors.

Â Â Â Â Â  (5) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (6) The moneys received by the agency from civil penalties under this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account established under ORS 676.625. Such moneys are continuously appropriated to the agency for the administration and enforcement of the laws the agency is charged with administering and enforcing that govern the person against whom the penalty was imposed. [2003 c.547 Â§4; 2005 c.648 Â§14]

Â Â Â Â Â  Note: 676.992 was added to and made a part of 676.605 to 676.625 by legislative action but was not added to ORS chapters 676 to 681 or any chapter or series therein. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 677

Chapter 677 Â Regulation of Medicine, Podiatry and Acupuncture

2005 EDITION

MEDICINE, PODIATRY & ACUPUNCTURE

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

677.010Â Â Â Â  Definitions

677.015Â Â Â Â  Statement of purpose

677.060Â Â Â Â  Persons and practices not within scope of chapter

677.080Â Â Â Â  Prohibited acts

677.082Â Â Â Â  Expression of regret or apology by licensee

677.085Â Â Â Â  What constitutes practice of medicine

PHYSICIANS AND SURGEONS; PODIATRIC PHYSICIANS AND SURGEONS

(Generally)

677.087Â Â Â Â  Physicians and podiatric physicians and surgeons required to perform agreed upon surgery personally

677.089Â Â Â Â  Physicians and podiatric physicians and surgeons dispensing prescription drugs to do so personally; records; required labeling information

677.095Â Â Â Â  Duty of care; legal issues not precluded by investigation or administrative proceeding

677.097Â Â Â Â  Procedure to obtain informed consent of patient

677.099Â Â Â Â  Notice of participation or nonparticipation in Medicare assignment program; rules

(Licensing)

677.100Â Â Â Â  Qualifications of applicant for license

677.110Â Â Â Â  Scope and administration of examination; certificate in lieu of examination

677.120Â Â Â Â  Reciprocity

677.125Â Â Â Â  Reciprocal agreements

677.132Â Â Â Â  Limited license

677.135Â Â Â Â  Definition of Âpractice of medicine across state linesÂ

677.137Â Â Â Â  License required for practice of medicine across state lines; exceptions

677.139Â Â Â Â  License to practice medicine across state lines; application; fees

677.141Â Â Â Â  Responsibilities; prohibited practices; confidentiality requirements

677.172Â Â Â Â  Change of location of practice; effect

677.175Â Â Â Â  Retirement; cessation of practice

677.184Â Â Â Â  License to show degree held; display of license; use of degree on stationery and in displays

677.188Â Â Â Â  Definitions for ORS 677.190

677.190Â Â Â Â  Grounds for suspending, revoking or refusing to grant license, registration or certification; alternative medicine not unprofessional conduct

677.200Â Â Â Â  Disciplinary procedure

677.202Â Â Â Â  When procedure inapplicable

677.205Â Â Â Â  Grounds for discipline; action by board

677.208Â Â Â Â  Hearing; disqualification of investigating board members; judicial review

677.220Â Â Â Â  Issuance or restoration of license after denial or revocation

677.225Â Â Â Â  Automatic suspension of license for mental illness or imprisonment; termination of suspension

677.228Â Â Â Â  Automatic lapse of license for failure to pay registration fee or report change of location; reinstatement

(Board of Medical Examiners)

677.235Â Â Â Â  Board of Medical Examiners; membership; terms; vacancies; confirmation

677.240Â Â Â Â  Oaths, officers and meetings of board

677.250Â Â Â Â  Records to be kept

677.265Â Â Â Â  Powers of board generally; rules; fees; physician standard of care

677.270Â Â Â Â  Proceedings upon refusal to testify or failure to obey rule, order or subpoena of board

677.275Â Â Â Â  Executive director; administrative law judges

677.280Â Â Â Â  Employment of personnel; compensation and expenses of board members

677.290Â Â Â Â  Disposition of receipts; revolving account; medical library

677.305Â Â Â Â  Petty cash fund

(Enforcement)

677.320Â Â Â Â  Investigation of complaints and suspected violations

677.325Â Â Â Â  Enjoining unlicensed practice of medicine

677.330Â Â Â Â  Duty of district attorney and Attorney General; jurisdiction of prosecutions

677.335Â Â Â Â  Official actions of board and personnel; privileges and immunities; scope of immunity of complainant

(Artificial Insemination)

677.355Â Â Â Â  ÂArtificial inseminationÂ defined

677.360Â Â Â Â  Who may select donors and perform procedure

677.365Â Â Â Â  Consent required; filing with State Registrar of the Center for Health Statistics; notice to physician

677.370Â Â Â Â  Who may be donor

(Competency to Practice Medicine or Podiatry)

677.410Â Â Â Â  Voluntary limitation of license; removal of limitation

677.415Â Â Â Â  Investigation of incompetence; reports to board; informal interview

677.417Â Â Â Â  Medical incompetence, unprofessional conduct, licensee impairment; rules

677.420Â Â Â Â  Competency examination; investigation; consent by licensee; assistance

677.425Â Â Â Â  Confidential information; immunity

677.450Â Â Â Â  Release of certain information to health care facilities

(Administration of Controlled Substances for Intractable Pain)

677.470Â Â Â Â  Definitions for ORS 677.470 to 677.485

677.474Â Â Â Â  Administration of controlled substances for intractable pain allowed; exceptions

677.480Â Â Â Â  Discipline

677.485Â Â Â Â  Written notice required

(Miscellaneous)

677.490Â Â Â Â  Fees when patient served or referred to diabetes self-management program

677.491Â Â Â Â  Reporting toy-related injury or death; rules

677.492Â Â Â Â  Liability of physician for acts of certain other health care providers

PHYSICIAN ASSISTANTS

677.495Â Â Â Â  Definitions for ORS 677.495 to 677.545

677.500Â Â Â Â  Policy

677.505Â Â Â Â  Application of provisions governing physician assistants to other health professions

677.510Â Â Â Â  Board approval of using services of physician assistant; hearing; supervision; emergency drug dispensing authority; pain management education

677.515Â Â Â Â  Medical services rendered by physician assistant

677.518Â Â Â Â  Authority to sign death certificate

677.520Â Â Â Â  Performance of medical services by unlicensed physician assistant prohibited

677.525Â Â Â Â  Fees; how determined

677.535Â Â Â Â  Limited license

677.540Â Â Â Â  Physician Assistant Committee; appointment; term

677.545Â Â Â Â  Duties of committee

DIVERSION PROGRAM

677.615Â Â Â Â  Diversion Program Supervisory Council

677.625Â Â Â Â  Medical director; appointment; duties

677.635Â Â Â Â  Contract for services to chemically dependent licensees; rules

677.645Â Â Â Â  Referral in addition to or in lieu of discipline

677.655Â Â Â Â  Confidentiality of records and information; effect of successful completion of program

677.665Â Â Â Â  Immunity from civil liability

677.677Â Â Â Â  Rulemaking authority of board; fees and charges

ACUPUNCTURISTS

677.757Â Â Â Â  Definitions for ORS 677.757 to 677.770

677.759Â Â Â Â  License required; qualifications; effect of using certain terms; rules

677.761Â Â Â Â  Persons and practices not within scope of ORS 677.757 to 677.770

677.765Â Â Â Â  Unauthorized practice by acupuncturist

677.770Â Â Â Â  Fees

677.780Â Â Â Â  Acupuncture Advisory Committee; membership; terms

677.785Â Â Â Â  Duties of committee

PODIATRY

(General Provisions)

677.805Â Â Â Â  Definitions for ORS 677.805 to 677.840

677.810Â Â Â Â  License required to practice podiatry

677.812Â Â Â Â  Surgery on ankle; limitations

677.815Â Â Â Â  Application of ORS 677.805 to 677.840

(Licensing)

677.820Â Â Â Â  Qualifications of applicants

677.825Â Â Â Â  Examination of applicants; issuing license; fees; reexamination

677.830Â Â Â Â  Reciprocal licensing; use of national board examination

677.837Â Â Â Â  Continuing podiatric education required; exemption

677.840Â Â Â Â  Fees

PENALTIES

677.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  677.010 Definitions. As used in this chapter, subject to the exemptions in ORS 677.060 and unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApproved internshipÂ means the first year of post-graduate training served in a hospital that is approved by the board or by the Accreditation Council of Graduate Medical Education, the American Osteopathic Association or the Royal College of Physicians and Surgeons of Canada.

Â Â Â Â Â  (2) ÂBoardÂ means the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (3) ÂDiagnoseÂ means to examine another person in any manner to determine the source or nature of a disease or other physical or mental condition, or to hold oneself out or represent that a person is so examining another person. It is not necessary that the examination be made in the presence of such other person; it may be made on information supplied either directly or indirectly by such other person.

Â Â Â Â Â  (4) ÂDispenseÂ means the preparation and delivery of a prescription drug, pursuant to a lawful order of a practitioner, in a suitable container appropriately labeled for subsequent administration to or use by a patient or other individual entitled to receive the prescription drug.

Â Â Â Â Â  (5) ÂDispensing physicianÂ means a physician or podiatric physician and surgeon who purchases prescription drugs for the purpose of dispensing them to patients or other individuals entitled to receive the prescription drug and who dispenses them accordingly.

Â Â Â Â Â  (6) ÂDrugÂ means all medicines and preparations for internal or external use of humans, intended to be used for the cure, mitigation or prevention of diseases or abnormalities of humans, which are recognized in any published United States Pharmacopoeia or National Formulary, or otherwise established as a drug.

Â Â Â Â Â  (7) ÂFellowÂ means an individual who has not qualified under ORS 677.100 (1) and (2) and who is pursuing some special line of study as part of a supervised program of a school of medicine, a hospital approved for internship or residency training, or an institution for medical research or education that provides for a period of study under the supervision of a responsible member of that hospital or institution, such school, hospital or institution having been approved by the board.

Â Â Â Â Â  (8) ÂImpaired physicianÂ means a physician who is unable to practice medicine with reasonable skill and safety by reason of mental illness; physical illness, including, but not limited to, physical deterioration that adversely affects cognition, motor or perceptive skill; or habitual or excessive use or abuse of drugs, alcohol or other substances that impair ability.

Â Â Â Â Â  (9) ÂInternÂ means an individual who has entered into a hospital or hospitals for the first year of post-graduate training.

Â Â Â Â Â  (10) ÂLicenseÂ means permission to practice, whether by license, registration or certification.

Â Â Â Â Â  (11) ÂLicenseeÂ means an individual holding a valid license issued by the board.

Â Â Â Â Â  (12) ÂPhysicianÂ means any person who holds a degree of Doctor of Medicine or Doctor of Osteopathy.

Â Â Â Â Â  (13) ÂPodiatric physician and surgeonÂ means a podiatric physician and surgeon licensed under ORS 677.805 to 677.840 to treat ailments of the human foot, ankle and tendons directly attached to and governing the function of the foot and ankle.

Â Â Â Â Â  (14) ÂPrescribeÂ means to direct, order or designate the use of or manner of using by spoken or written words or other means.

Â Â Â Â Â  (15) ÂResidentÂ means an individual who, after the first year of post-graduate training, in order to qualify for some particular specialty in the field of medicine, pursues a special line of study as part of a supervised program of a hospital approved by the board.

Â Â Â Â Â  (16) ÂApproved school of medicineÂ means a school offering a full-time resident program of study in medicine or osteopathy leading to a degree of Doctor of Medicine or Doctor of Osteopathy, such program having been fully accredited or conditionally approved by the Liaison Committee on Medical Education, or its successor agency, or the American Osteopathic Association, or its successor agency, or having been otherwise determined by the board to meet the association standards as specifically incorporated into board rules. [Amended by 1961 c.400 Â§1; 1967 c.470 Â§3; 1979 c.778 Â§1; 1981 c.220 Â§2; 1983 c.486 Â§2; 1985 c.322 Â§9; 1989 c.830 Â§1; 1999 c.785 Â§1; 2005 c.760 Â§1]

Â Â Â Â Â  677.012 [1971 c.649 Â§2; renumbered 677.495]

Â Â Â Â Â  677.015 Statement of purpose. Recognizing that to practice medicine is not a natural right of any person but is a privilege granted by legislative authority, it is necessary in the interests of the health, safety and welfare of the people of this state to provide for the granting of that privilege and the regulation of its use, to the end that the public is protected from the practice of medicine by unauthorized or unqualified persons and from unprofessional conduct by persons licensed to practice under this chapter. [1967 c.470 Â§2]

Â Â Â Â Â  677.020 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  677.030 [Amended by 1957 c.681 Â§1; 1967 c.470 Â§8; renumbered 677.085]

Â Â Â Â Â  677.040 [Amended by 1967 c.470 Â§59; renumbered 677.325]

Â Â Â Â Â  677.050 [Amended by 1967 c.470 Â§7; renumbered 677.080]

Â Â Â Â Â  677.055 [1971 c.649 Â§4; renumbered 677.505]

Â Â Â Â Â  677.060 Persons and practices not within scope of chapter. This chapter does not affect or prevent the following:

Â Â Â Â Â  (1) The practice of medicine or podiatry in this state by any commissioned medical or podiatric officer serving in the Armed Forces of the United States or Public Health Service, or any medical or podiatric officer on duty with the United States Department of Veterans Affairs, while any such medical or podiatric officer is engaged in the performance of the actual duties prescribed by the laws and regulations of the United States.

Â Â Â Â Â  (2) The meeting in this state of any licensed practitioner of medicine of any other state or country with a licensed practitioner of medicine in this state, for consultation.

Â Â Â Â Â  (3) Supervised clinical training by an acupuncture student who is enrolled in a school approved to offer credit for post-secondary clinical education in Oregon or clinical practice of acupuncture by a practitioner licensed to practice acupuncture in another state or foreign country who is enrolled in clinical training approved by the Board of Medical Examiners.

Â Â Â Â Â  (4) The furnishing of medical or surgical assistance in cases of emergency requiring immediate attention.

Â Â Â Â Â  (5) The domestic administration of family remedies.

Â Â Â Â Â  (6) The practice of dentistry, pharmacy, nursing, optometry, psychology, clinical social work, chiropractic, naturopathic medicine or cosmetic therapy, by any person authorized by this state. Nothing in ORS 677.085 (5) prevents the use of the words ÂDoctorÂ or ÂSpecialist,Â or any abbreviation or combination thereof, or any letters or words of similar import by any person duly licensed to practice optometry within Oregon.

Â Â Â Â Â  (7) The practice of the religion of persons who endeavor to prevent or cure disease or suffering by prayer or other spiritual means in accordance with the tenets of any church. Nothing in this chapter interferes in any manner with the individualÂs right to select the practitioner or mode of treatment of an individualÂs choice, or interferes with the right of the person so employed to give the treatment so chosen if public health laws and rules are complied with.

Â Â Â Â Â  (8) The sale of lenses, artificial eyes, limbs or surgical instruments or other apparatus or appliances of a similar character.

Â Â Â Â Â  (9) The sale, rent or use for hire of any device or appliance, the sale of which is not prohibited by the laws of Oregon or the United States.

Â Â Â Â Â  (10) The practice of physiotherapy, electrotherapy or hydrotherapy carried on by a duly licensed practitioner of medicine, naturopathic medicine or chiropractic, or by ancillary personnel certified by the State Board of Chiropractic Examiners, pursuant to ORS 684.155 (1)(c)(A), to provide physiotherapy, electrotherapy or hydrotherapy and working under the direction of a chiropractic physician.

Â Â Â Â Â  (11) The practice or use of massage, Swedish movement, physical culture, or other natural methods requiring use of the hands. [Amended by 1953 c.159 Â§6; 1955 c.157 Â§1; 1961 c.400 Â§2; 1967 c.470 Â§4; 1975 c.776 Â§4; 1983 c.486 Â§3; 1987 c.726 Â§10; 1989 c.830 Â§2; 1991 c.67 Â§181; 1999 c.466 Â§1]

Â Â Â Â Â  677.065 [1971 c.649 Â§3; 1979 c.778 Â§2; 1981 c.220 Â§3; 1981 c.693 Â§28; renumbered 677.515]

Â Â Â Â Â  677.070 [Amended by 1967 c.470 Â§5; 1983 c.486 Â§4; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.075 [Formerly 677.340; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.080 Prohibited acts. No person shall:

Â Â Â Â Â  (1) Knowingly make any false statement or representation on a matter, or willfully conceal any fact material to the right of the person to practice medicine or to obtain a license under this chapter.

Â Â Â Â Â  (2) Sell or fraudulently obtain or furnish any medical and surgical diploma, license, record or registration, or aid or abet in the same.

Â Â Â Â Â  (3) Impersonate anyone to whom a license has been granted by the Board of Medical Examiners.

Â Â Â Â Â  (4) Except as provided in ORS 677.060, practice medicine in this state without a license required by this chapter. [Formerly 677.050; 1983 c.486 Â§5]

Â Â Â Â Â  677.082 Expression of regret or apology by licensee. (1) For the purposes of any civil action against a person licensed by the Board of Medical Examiners, any expression of regret or apology made by or on behalf of the person, including an expression of regret or apology that is made in writing, orally or by conduct, does not constitute an admission of liability for any purpose.

Â Â Â Â Â  (2) A person who is licensed by the Board of Medical Examiners, or any other person who makes an expression of regret or apology on behalf of a person who is licensed by the Board of Medical Examiners, may not be examined by deposition or otherwise in any civil or administrative proceeding, including any arbitration or mediation proceeding, with respect to an expression of regret or apology made by or on behalf of the person, including expressions of regret or apology that are made in writing, orally or by conduct. [2003 c.384 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 384, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, section 1 of this 2003 Act [677.082] applies to all expressions of regret or apology, whether made before, on or after the effective date of this 2003 Act [June 16, 2003].

Â Â Â Â Â  (2) Section 1 of this 2003 Act does not apply to any civil action in which a judgment was entered in the register of a circuit court before the effective date of this 2003 Act. Section 1 of this 2003 Act does not apply to any administrative proceeding in which a final order was entered before the effective date of this 2003 Act. [2003 c.384 Â§2]

Â Â Â Â Â  Note: 677.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.085 What constitutes practice of medicine. A person is practicing medicine if the person does one or more of the following:

Â Â Â Â Â  (1) Advertise, hold out to the public or represent in any manner that the person is authorized to practice medicine in this state.

Â Â Â Â Â  (2) For compensation directly or indirectly received or to be received, offer or undertake to prescribe, give or administer any drug or medicine for the use of any other person.

Â Â Â Â Â  (3) Offer or undertake to perform any surgical operation upon any person.

Â Â Â Â Â  (4) Offer or undertake to diagnose, cure or treat in any manner, or by any means, methods, devices or instrumentalities, any disease, illness, pain, wound, fracture, infirmity, deformity, defect or abnormal physical or mental condition of any person.

Â Â Â Â Â  (5) Except as provided in ORS 677.060, append the letters ÂM.D.Â or ÂD.O.Â to the name of the person, or use the words ÂDoctor,Â ÂPhysician,Â ÂSurgeon,Â or any abbreviation or combination thereof, or any letters or words of similar import in connection with the name of the person, or any trade name in which the person is interested, in the conduct of any occupation or profession pertaining to the diagnosis or treatment of human diseases or conditions mentioned in this section. [Formerly 677.030; 1989 c.830 Â§3]

PHYSICIANS AND SURGEONS; PODIATRIC PHYSICIANS AND SURGEONS

(Generally)

Â Â Â Â Â  677.087 Physicians and podiatric physicians and surgeons required to perform agreed upon surgery personally. (1) Any physician or podiatric physician and surgeon having agreed with a patient to perform any surgical operation or procedure, shall perform the surgery personally or, prior to surgery, shall inform the patient that the physician or podiatric physician and surgeon will not be performing the surgery.

Â Â Â Â Â  (2) This section shall not apply when the physician or podiatric physician and surgeon, because of an emergency, cannot personally notify the patient that the physician or podiatric physician and surgeon will not be performing the surgery. [1977 c.520 Â§2; 1983 c.486 Â§6]

Â Â Â Â Â  677.089 Physicians and podiatric physicians and surgeons dispensing prescription drugs to do so personally; records; required labeling information. (1) Prescription drugs dispensed by a physician or podiatric physician and surgeon shall be personally dispensed by the physician or podiatric physician and surgeon. Nonjudgmental dispensing functions may be delegated to staff assistants when the accuracy and completeness of the prescription is verified by the physician or podiatric physician and surgeon.

Â Â Â Â Â  (2) The dispensing physician shall maintain records of receipt and distribution of prescription drugs. These records shall be readily accessible and subject to inspection by the Board of Medical Examiners.

Â Â Â Â Â  (3) The dispensing physician shall label prescription drugs with the following information:

Â Â Â Â Â  (a) Name of patient;

Â Â Â Â Â  (b) The name and address of the dispensing physician;

Â Â Â Â Â  (c) Date of dispensing;

Â Â Â Â Â  (d) The name of the drug but if the dispensed drug does not have a brand name, the prescription label shall indicate the generic name of the drug dispensed along with the name of the drug distributor or manufacturer, its quantity per unit and the directions for its use stated in the prescription. However, if the drug is a compound, the quantity per unit need not be stated;

Â Â Â Â Â  (e) Cautionary statements, if any, as required by law; and

Â Â Â Â Â  (f) When applicable and as determined by the State Board of Pharmacy, an expiration date after which the patient should not use the drug.

Â Â Â Â Â  (4) Prescription drugs shall be dispensed in containers complying with the federal Poison Prevention Packaging Act unless the patient requests a noncomplying container. [1985 c.322 Â§11; 2005 c.760 Â§2]

Â Â Â Â Â  Note: 677.089 was added to and made a part of ORS chapter 677 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.090 [1971 c.649 Â§6; renumbered 677.520]

Â Â Â Â Â  677.095 Duty of care; legal issues not precluded by investigation or administrative proceeding. (1) A physician or podiatric physician and surgeon licensed to practice medicine or podiatry by the Board of Medical Examiners for the State of Oregon has the duty to use that degree of care, skill and diligence that is used by ordinarily careful physicians or podiatric physicians and surgeons in the same or similar circumstances in the community of the physician or podiatric physician and surgeon or a similar community.

Â Â Â Â Â  (2) In any suit, action or arbitration seeking damages for professional liability from a health care provider, no issue shall be precluded on the basis of a default, stipulation, agreement or any other outcome at any stage of an investigation or an administrative proceeding, including but not limited to a final order. [1975 c.796 Â§10d; 1983 c.486 Â§7; 1995 c.684 Â§2; 1997 c.792 Â§19]

Â Â Â Â Â  Note: 677.095 and 677.097 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.097 Procedure to obtain informed consent of patient. (1) In order to obtain the informed consent of a patient, a physician or podiatric physician and surgeon shall explain the following:

Â Â Â Â Â  (a) In general terms the procedure or treatment to be undertaken;

Â Â Â Â Â  (b) That there may be alternative procedures or methods of treatment, if any; and

Â Â Â Â Â  (c) That there are risks, if any, to the procedure or treatment.

Â Â Â Â Â  (2) After giving the explanation specified in subsection (1) of this section, the physician or podiatric physician and surgeon shall ask the patient if the patient wants a more detailed explanation. If the patient requests further explanation, the physician or podiatric physician and surgeon shall disclose in substantial detail the procedure, the viable alternatives and the material risks unless to do so would be materially detrimental to the patient. In determining that further explanation would be materially detrimental the physician or podiatric physician and surgeon shall give due consideration to the standards of practice of reasonable medical or podiatric practitioners in the same or a similar community under the same or similar circumstances. [1977 c.657 Â§1; 1983 c.486 Â§8]

Â Â Â Â Â  Note: See note under 677.095.

Â Â Â Â Â  677.098 [1979 c.268 Â§2; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.099 Notice of participation or nonparticipation in Medicare assignment program; rules. (1) A physician currently a participating physician in the Medicare assignment program under 42 U.S.C. 1395 (b)(3)(B) II shall post a notice reading:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (PhysicianÂs name) is participating in the Medicare Assignment Program. The physician will not charge you fees above the Medicare determined annual deductible and the per visit copayment. Ask your physician for more information concerning your fees.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) A physician not currently a participating physician in the Medicare assignment program under 42 U.S.C. 1395 (b)(3)(B) II shall post a notice reading:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (PhysicianÂs name) is not participating in the Medicare Assignment Program and may legally charge you fees in addition to the Medicare determined annual deductible and per visit copayment. Ask your physician for more information concerning your fees.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) The Board of Medical Examiners for the State of Oregon shall establish by rule the dimension and design for the printing and posting of the sign so as to assure that it can be seen and read by Medicare beneficiaries.

Â Â Â Â Â  (4) If the physician has reasonable cause to believe that the patient cannot read the sign or cannot comprehend its content, the physician shall endeavor to explain the meaning of the notice. [1987 c.379 Â§Â§2,3,4,5]

(Licensing)

Â Â Â Â Â  677.100 Qualifications of applicant for license. (1) An applicant for a license to practice medicine in this state, except as otherwise provided in subsection (2) of this section, must possess the following qualifications:

Â Â Â Â Â  (a) Have attended and graduated from a school of medicine.

Â Â Â Â Â  (b) Have satisfactorily completed the following post-graduate requirement:

Â Â Â Â Â  (A) Satisfactory completion of an approved rotating internship if a graduate of an approved school of medicine;

Â Â Â Â Â  (B) One year of training in an approved program if a graduate of an approved school of medicine; or

Â Â Â Â Â  (C) Three years of training in an approved program if a graduate of an unapproved school of medicine.

Â Â Â Â Â  (c) Have complied with each rule of the Board of Medical Examiners for the State of Oregon which applies to all similar applicants for a license to practice medicine in this state.

Â Â Â Â Â  (d) Have provided evidence sufficient to prove to the satisfaction of the board that the applicant is of good moral character. For purposes of this section, the lack of good moral character may be established by reference to acts or conduct that reflect moral turpitude or to acts or conduct which would cause a reasonable person to have substantial doubts about the individualÂs honesty, fairness and respect for the rights of others and for the laws of the state and the nation. The acts or conduct in question must be rationally connected to the applicantÂs fitness to practice medicine.

Â Â Â Â Â  (2) If an applicant establishes that the applicant is of good moral character and has qualifications which the board determines are the equivalent of the qualifications required by subsection (1)(a) to (c) of this section, the applicant satisfies the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) An applicant for a license to practice medicine must make written application to the board showing compliance with this section, ORS 677.110, 677.120 and the rules of the board, and containing such further information as the rules of the board may require. [Amended by 1957 c.681 Â§11; 1967 c.470 Â§9; 1973 c.31 Â§1; 1983 c.486 Â§9; 1985 c.322 Â§3; 1989 c.830 Â§4]

Â Â Â Â Â  677.105 [1961 c.400 Â§4; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  677.110 Scope and administration of examination; certificate in lieu of examination. (1) Applicants who satisfy the requirements of ORS 677.100 shall be admitted to an examination in subjects covered in schools of medicine that grant degrees of Doctor of Medicine or Doctor of Osteopathy. The examination shall be sufficient to test the applicantÂs fitness to practice medicine. The examination shall be conducted in such a manner as to conceal the identity of the applicant until all examinations have been scored. In all such examinations an average score of not less than 75 is required for passing. The Board of Medical Examiners may require the applicant to take and pass the Federation Licensing Examination, also known as FLEX.

Â Â Â Â Â  (2) The Board of Medical Examiners for the State of Oregon may accept a certificate issued by the National Board of Medical Examiners of the United States or the National Board of Examiners for Osteopathic Physicians and Surgeons or the Medical Council of Canada or successful completion of the United States Medical Licensing Examination in lieu of its own examination.

Â Â Â Â Â  (3) If an applicant fails the examination, the board may permit the applicant to take a subsequent examination, if the applicant has otherwise complied with the law and the rules of the board.

Â Â Â Â Â  (4) After any applicant satisfactorily passes the examination in the required subjects, and otherwise complies with the law and the rules of the board, the board shall grant a license to the applicant to practice medicine in Oregon. [Amended by 1953 c.159 Â§6; 1957 c.681 Â§2; 1967 c.470 Â§10; 1975 c.776 Â§5; 1985 c.322 Â§8; 1989 c.830 Â§5; 1991 c.485 Â§3; 1993 c.16 Â§1]

Â Â Â Â Â  677.120 Reciprocity. (1) As used in this section, Âhealth clinicÂ means a public health clinic or a health clinic operated by a charitable corporation that mainly provides primary physical health, dental or mental health services to low-income patients without charge or using a sliding fee scale based on the income of the patient.

Â Â Â Â Â  (2) A physician and surgeon who lawfully has been issued a license to practice in another state or territory of the United States or the District of Columbia, the qualifications and licensing examinations of which are substantially similar to those of the State of Oregon, may be licensed by the Board of Medical Examiners for the State of Oregon to practice medicine in this state without taking an examination, except when an examination is required under subsection (3) or (4) of this section.

Â Â Â Â Â  (3) A person described in subsection (2) of this section, whose application is based on a license issued in another state or territory or the District of Columbia, certification of the National Board of Medical Examiners of the United States, the National Board of Examiners for Osteopathic Physicians and Surgeons or the Medical Council of Canada or successful completion of the United States Medical Licensing Examination, 10 years or more prior to the filing of an application with the board or who has ceased the practice of medicine for 12 or more consecutive months, may be required by the board to take an examination.

Â Â Â Â Â  (4) A person described in subsection (2) of this section who volunteers at a health clinic and whose application is based on a license issued in another state or territory or the District of Columbia, certification of the National Board of Medical Examiners of the United States, the National Board of Examiners for Osteopathic Physicians and Surgeons or the Medical Council of Canada or successful completion of the United States Medical Licensing Examination or the Federation Licensing Examination may be required by the board to take a national licensing examination if the person has ceased the practice of medicine for 24 or more consecutive months immediately prior to filing the application.

Â Â Â Â Â  (5) The board shall make the application under subsection (4) of this section available online. A physician and surgeon applying for a license under subsection (4) of this section shall pay to the board an application fee as determined by the board pursuant to ORS 677.265. [Amended by 1957 c.681 Â§3; 1967 c.470 Â§16; 1973 c.31 Â§2; 1983 c.486 Â§10; 1987 c.377 Â§1; 1989 c.830 Â§6; 1993 c.16 Â§2; 2005 c.359 Â§1]

Â Â Â Â Â  677.125 Reciprocal agreements. The Board of Medical Examiners may enter into agreements with medical or osteopathic examining boards of other states and territories of the United States, and the District of Columbia, having qualifications and standards at least as high as those of this state, providing for reciprocal licensing in this state, without further examination, of persons who have been licensed upon written examination in the other state or territory. Approval of these agreements by any other officer or agency of this state is not required. [1967 c.470 Â§18]

Â Â Â Â Â  677.130 [Amended by 1967 c.470 Â§19; renumbered 677.145]

Â Â Â Â Â  677.132 Limited license. (1) When a need exists, the Board of Medical Examiners for the State of Oregon may issue a limited license for a specified period to an applicant who possesses the qualifications prescribed by the rules of the board. The board shall supervise the activities of the holder of a limited license and impose such restrictions as it finds necessary. Each person holding a limited license must obtain an unlimited license at the earliest time possible. After such time the board shall refuse to renew a limited license at the end of a specified period if it determines that the holder thereof is not pursuing diligently an attempt to become qualified for a license.

Â Â Â Â Â  (2) The board by rule shall prescribe the types of and limitations upon licenses issued under this section.

Â Â Â Â Â  (3) A person licensed under this section is subject to all the provisions of this chapter and to all the rules of the board, has the same duties and responsibilities and is subject to the same penalties and sanctions as any other person licensed under this chapter. [1967 c.470 Â§12; 1973 c.31 Â§3; 1983 c.486 Â§11; 1989 c.830 Â§7]

Â Â Â Â Â  677.134 [1967 c.470 Â§13; 1975 c.776 Â§6; 1983 c.486 Â§12; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.135 Definition of Âpractice of medicine across state lines.Â As used in ORS 677.135 to 677.141, Âthe practice of medicine across state linesÂ means:

Â Â Â Â Â  (1) The rendering directly to a person of a written or otherwise documented medical opinion concerning the diagnosis or treatment of that person located within this state for the purpose of patient care by a physician located outside this state as a result of the transmission of individual patient data by electronic or other means from within this state to that physician or the physicianÂs agent; or

Â Â Â Â Â  (2) The rendering of medical treatment directly to a person located within this state by a physician located outside this state as a result of the outward transmission of individual patient data by electronic or other means from within this state to that physician or the physicianÂs agent. [1999 c.549 Â§2]

Â Â Â Â Â  Note: 677.135 to 677.141 were added to and made a part of ORS chapter 677 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.136 [1967 c.470 Â§14; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.137 License required for practice of medicine across state lines; exceptions. (1) A person may not engage in the practice of medicine across state lines, claim qualification to engage in the practice of medicine across state lines or use any title, word or abbreviation to indicate or to induce another to believe that the person is licensed to engage in the practice of medicine across state lines unless the person is licensed in accordance with ORS 677.139.

Â Â Â Â Â  (2) ORS 677.135 to 677.141 do not apply to a physician engaging in the practice of medicine across state lines in an emergency, as defined by rule of the Board of Medical Examiners.

Â Â Â Â Â  (3) ORS 677.135 to 677.141 do not apply to a licensed physician located outside this state who:

Â Â Â Â Â  (a) Consults with another physician licensed to practice medicine in this state; and

Â Â Â Â Â  (b) Does not undertake the primary responsibility for diagnosing or rendering treatment to a patient within this state.

Â Â Â Â Â  (4) ORS 677.135 to 677.141 do not apply to a licensed physician located outside this state who has an established physician-patient relationship with a person who is in Oregon temporarily and who requires the direct medical treatment by that physician. [1999 c.549 Â§3]

Â Â Â Â Â  Note: See note under 677.135.

Â Â Â Â Â  677.138 [1967 c.470 Â§15; 1983 c.486 Â§13; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.139 License to practice medicine across state lines; application; fees. (1) Upon application, the Board of Medical Examiners may issue to an out-of-state physician a license for the practice of medicine across state lines if the physician holds a full, unrestricted license to practice medicine in any other state of the United States, has not been the recipient of a professional sanction by any other state of the United States and otherwise meets the standards for Oregon licensure under this chapter.

Â Â Â Â Â  (2) In the event that an out-of-state physician has been the recipient of a professional sanction by any other state of the United States, the board may issue a license for the practice of medicine across state lines if the board finds that the sanction does not indicate that the physician is a potential threat to the public interest, health, welfare and safety.

Â Â Â Â Â  (3) A physician shall make the application on a form provided by the board, accompanied by nonrefundable fees for the application and the license in amounts determined by rule of the board. The board shall adopt necessary and proper rules to govern the renewal of licenses issued under this section.

Â Â Â Â Â  (4) A license for the practice of medicine across state lines is not a limited license for purposes of ORS 677.132.

Â Â Â Â Â  (5) A license for the practice of medicine across state lines does not permit a physician to practice medicine in this state except when engaging in the practice of medicine across state lines. [1999 c.549 Â§4]

Â Â Â Â Â  Note: See note under 677.135.

Â Â Â Â Â  677.140 [Amended by 1957 c.681 Â§4; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  677.141 Responsibilities; prohibited practices; confidentiality requirements. (1) A physician issued a license under ORS 677.139 is subject to all the provisions of this chapter and to all the rules of the Board of Medical Examiners. A physician issued a license under ORS 677.139 has the same duties and responsibilities and is subject to the same penalties and sanctions as any other physician licensed under this chapter.

Â Â Â Â Â  (2) A physician issued a license under ORS 677.139 may not:

Â Â Â Â Â  (a) Act as a dispensing physician as defined in ORS 677.010;

Â Â Â Â Â  (b) Administer controlled substances for the treatment of intractable pain to a person located within this state;

Â Â Â Â Â  (c) Employ a physician assistant as defined in ORS 677.495 to treat a person located within this state;

Â Â Â Â Â  (d) Claim the tax deduction provided by ORS 316.076;

Â Â Â Â Â  (e) Participate in the Rural Health Services Program under ORS 442.550 to 442.570; or

Â Â Â Â Â  (f) Assert a lien for services under ORS 87.555.

Â Â Â Â Â  (3) A physician licensed under ORS 677.139 shall comply with all patient confidentiality requirements of this state, except as those requirements are expressly prohibited by the law of any other state of the United States where a personÂs medical records are maintained. [1999 c.549 Â§Â§5,6]

Â Â Â Â Â  Note: See note under 677.135.

Â Â Â Â Â  677.145 [Formerly 677.130; 1975 c.776 Â§11; 1979 c.292 Â§1; 1983 c.486 Â§14; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.150 [Amended by 1953 c.159 Â§6; 1959 c.154 Â§1; 1967 c.470 Â§21; 1983 c.486 Â§15; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.160 [Amended by 1967 c.470 Â§22; 1983 c.486 Â§16; 1987 c.377 Â§2; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.170 [Amended by 1953 c.159 Â§6; 1967 c.470 Â§23; 1975 c.776 Â§7; 1983 c.486 Â§17; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.172 Change of location of practice; effect. (1) Any person licensed to practice under this chapter who changes location during the period between any two registration dates shall notify the Board of Medical Examiners of the change within 30 days after such change.

Â Â Â Â Â  (2) Any person who is newly licensed by the board to practice under this chapter during the period between any two registration dates shall immediately register and pay the registration fee for that period.

Â Â Â Â Â  (3)(a) Any person licensed under this chapter who changes location of practice to some other state or country shall be listed by the board as inactive. Absence from the state of a person licensed by the board does not affect the validity of the license if the licensee notifies the board of such absence from the state and pays the inactive registration fee during such absence.

Â Â Â Â Â  (b) Before resuming practice in the state, the licensee shall notify the board of the intention to resume active practice in the state and obtain a certificate of active registration for the renewal period during which the licensee returns. The fee shall be the active registration fee less any inactive registration fee previously paid for that renewal period.

Â Â Â Â Â  (c) The licensee shall file an affidavit with the board describing medically related activities during the period of inactive registration. If, in the judgment of the board, the conduct of the licensee has been, during the period of inactive registration, such that the licensee would have been denied a license if applying for an initial license, the board may deny active registration and may take further action as appropriate. [1991 c.485 Â§2]

Â Â Â Â Â  Note: 677.172 was added to and made a part of ORS chapter 677 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.175 Retirement; cessation of practice. (1) A person licensed to practice under this chapter may retire from practice by notifying the Board of Medical Examiners for the State of Oregon in writing of such intention to retire. Upon receipt of this notice the board shall record the fact that the person is retired and excuse such person from further payment of registration fees. During the period of retirement no such person may practice. If a retired licensee desires to return to practice, the licensee shall apply to the board in writing for active registration. The board shall take action on the application as if the licensee were listed by the board as inactive and applying for active registration.

Â Â Â Â Â  (2) If a person licensed to practice under this chapter ceases to practice for a period of 12 or more consecutive months, the board in its discretion may require the person to prove to its satisfaction that the licensee has maintained competence.

Â Â Â Â Â  (3) The surrender, retirement or other forfeiture, expiration or cancellation of a license issued by the board shall not deprive the board of its authority to institute or continue a disciplinary action against the licensee upon any ground provided by law. [1967 c.470 Â§25; 1983 c.486 Â§18; 1989 c.830 Â§8; 1991 c.485 Â§4]

Â Â Â Â Â  677.180 [Amended by 1967 c.470 Â§26; 1983 c.486 Â§19; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.184 License to show degree held; display of license; use of degree on stationery and in displays. (1) On each license issued by it, the Board of Medical Examiners for the State of Oregon shall enter after the name of the person holding the license the degree to which the person is entitled by reason of the diploma of graduation from a school of medicine which, at the time of the graduation of such person, was approved by the board for purposes of ORS 677.100.

Â Â Â Â Â  (2) The license shall be displayed in a prominent place in the licenseeÂs office.

Â Â Â Â Â  (3) In every letter, business card, advertisement, prescription blank, sign, public listing or display in connection with the profession of the person, each person licensed to practice medicine in this state shall designate the degree appearing on the license of the person pursuant to subsection (1) of this section. Action taken by the board under ORS 677.190 for failure to comply with this subsection does not relieve a person from criminal prosecution for violation of ORS 676.100 to 676.120. [1967 c.470 Â§28; 1983 c.486 Â§20; 1989 c.830 Â§9]

Â Â Â Â Â  677.188 Definitions for ORS 677.190. As used in ORS 677.190, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFraud or misrepresentationÂ means the intentional misrepresentation or misstatement of a material fact, concealment of or failure to make known any material fact, or any other means by which misinformation or a false impression knowingly is given.

Â Â Â Â Â  (2) ÂFraudulent claimÂ means a claim submitted to any patient, insurance or indemnity association, company or individual for the purpose of gaining compensation, which the person making the claim knows to be false.

Â Â Â Â Â  (3) ÂManifestly incurable condition, sickness, disease or injuryÂ means one that is declared to be incurable by competent physicians and surgeons or by other recognized authority.

Â Â Â Â Â  (4) ÂUnprofessional or dishonorable conductÂ means conduct unbecoming a person licensed to practice medicine or podiatry, or detrimental to the best interests of the public, and includes:

Â Â Â Â Â  (a) Any conduct or practice contrary to recognized standards of ethics of the medical or podiatric profession or any conduct or practice which does or might constitute a danger to the health or safety of a patient or the public or any conduct, practice or condition which does or might impair a physicianÂs or podiatric physician and surgeonÂs ability safely and skillfully to practice medicine or podiatry;

Â Â Â Â Â  (b) Willful performance of any surgical or medical treatment which is contrary to acceptable medical standards; and

Â Â Â Â Â  (c) Willful and repeated ordering or performance of unnecessary laboratory tests or radiologic studies; administration of unnecessary treatment; employment of outmoded, unproved or unscientific treatments; failure to obtain consultations when failing to do so is not consistent with the standard of care; or otherwise utilizing medical service for diagnosis or treatment which is or may be considered inappropriate or unnecessary. [1967 c.470 Â§29; 1969 c.684 Â§14; 1975 c.796 Â§1; 1983 c.486 Â§21; 1987 c.377 Â§3]

Â Â Â Â Â  677.190 Grounds for suspending, revoking or refusing to grant license, registration or certification; alternative medicine not unprofessional conduct. The Board of Medical Examiners for the State of Oregon may refuse to grant, or may suspend or revoke a license to practice for any of the following reasons:

Â Â Â Â Â  (1)(a) Unprofessional or dishonorable conduct.

Â Â Â Â Â  (b) For purposes of this subsection, the use of an alternative medical treatment shall not by itself constitute unprofessional conduct. For purposes of this paragraph:

Â Â Â Â Â  (A) ÂAlternative medical treatmentÂ means:

Â Â Â Â Â  (i) A treatment that the treating physician, based on the physicianÂs professional experience, has an objective basis to believe has a reasonable probability for effectiveness in its intended use even if the treatment is outside recognized scientific guidelines, is unproven, is no longer used as a generally recognized or standard treatment or lacks the approval of the United States Food and Drug Administration;

Â Â Â Â Â  (ii) A treatment that is supported for specific usages or outcomes by at least one other physician licensed by the Board of Medical Examiners; and

Â Â Â Â Â  (iii) A treatment that poses no greater risk to a patient than the generally recognized or standard treatment.

Â Â Â Â Â  (B) ÂAlternative medical treatmentÂ does not include use by a physician of controlled substances in the treatment of a person for chemical dependency resulting from the use of controlled substances.

Â Â Â Â Â  (2) Employing any person to solicit patients for the licensee. However, a managed care organization, independent practice association, preferred provider organization or other medical service provider organization may contract for patients on behalf of physicians.

Â Â Â Â Â  (3) Representing to a patient that a manifestly incurable condition of sickness, disease or injury can be cured.

Â Â Â Â Â  (4) Obtaining any fee by fraud or misrepresentation.

Â Â Â Â Â  (5) Willfully or negligently divulging a professional secret without the written consent of the patient.

Â Â Â Â Â  (6) Conviction of any offense punishable by incarceration in a Department of Corrections institution or in a federal prison, subject to ORS 670.280. A copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of the conviction.

Â Â Â Â Â  (7) Habitual or excessive use of intoxicants, drugs or controlled substances.

Â Â Â Â Â  (8) Fraud or misrepresentation in applying for or procuring a license to practice in this state, or in connection with applying for or procuring registration.

Â Â Â Â Â  (9) Making statements that the licensee knows, or with the exercise of reasonable care should know, are false or misleading, regarding skill or the efficacy or value of the medicine, treatment or remedy prescribed or administered by the licensee or at the direction of the licensee in the treatment of any disease or other condition of the human body or mind.

Â Â Â Â Â  (10) Impersonating another licensee licensed under this chapter or permitting or allowing any person to use the license.

Â Â Â Â Â  (11) Aiding or abetting the practice of medicine or podiatry by a person not licensed by the board, when the licensee knows, or with the exercise of reasonable care should know, that the person is not licensed.

Â Â Â Â Â  (12) Using the name of the licensee under the designation Âdoctor,Â ÂDr.,Â ÂD.O.Â or ÂM.D.,Â ÂD.P.M.,Â ÂAcupuncturist,Â ÂP.A.Â or any similar designation in any form of advertising that is untruthful or is intended to deceive or mislead the public.

Â Â Â Â Â  (13) Insanity or mental disease as evidenced by an adjudication or voluntary commitment to an institution for the treatment of a mental disease that affects the ability of the licensee to safely practice medicine, or as determined by an examination conducted by three impartial psychiatrists retained by the board.

Â Â Â Â Â  (14) Gross negligence or repeated negligence in the practice of medicine or podiatry.

Â Â Â Â Â  (15) Incapacity to practice medicine or podiatry. If the board has evidence indicating incapacity, the board may order a licensee to submit to a standardized competency examination. The licensee shall have access to the result of the examination and to the criteria used for grading and evaluating the examination. If the examination is given orally, the licensee shall have the right to have the examination recorded.

Â Â Â Â Â  (16) Disciplinary action by another state of a license to practice, based upon acts by the licensee similar to acts described in this section. A certified copy of the record of the disciplinary action of the state is conclusive evidence thereof.

Â Â Â Â Â  (17) Failing to designate the degree appearing on the license under circumstances described in ORS 677.184 (3).

Â Â Â Â Â  (18) Willfully violating any provision of this chapter or any rule adopted by the board, board order, or failing to comply with a board request pursuant to ORS 677.320.

Â Â Â Â Â  (19) Failing to report the change of the location of practice of the licensee as required by ORS 677.172.

Â Â Â Â Â  (20) Adjudication of or admission to a hospital for mental illness or imprisonment as provided in ORS 677.225.

Â Â Â Â Â  (21) Making a fraudulent claim.

Â Â Â Â Â  (22)(a) Performing psychosurgery.

Â Â Â Â Â  (b) For purposes of this subsection and ORS 426.385, ÂpsychosurgeryÂ means any operation designed to produce an irreversible lesion or destroy brain tissue for the primary purpose of altering the thoughts, emotions or behavior of a human being. ÂPsychosurgeryÂ does not include procedures which may produce an irreversible lesion or destroy brain tissues when undertaken to cure well-defined disease states such as brain tumor, epileptic foci and certain chronic pain syndromes.

Â Â Â Â Â  (23) Refusing an invitation for an informal interview with the board requested under ORS 677.415.

Â Â Â Â Â  (24) Violation of the federal Controlled Substances Act.

Â Â Â Â Â  (25) Prescribing controlled substances without a legitimate medical purpose, or prescribing controlled substances without following accepted procedures for examination of patients, or prescribing controlled substances without following accepted procedures for record keeping or without giving the notice required under ORS 677.485.

Â Â Â Â Â  (26) Failure by the licensee to report to the board any adverse action taken against the licensee by another licensing jurisdiction or any peer review body, health care institution, professional or medical society or association, governmental agency, law enforcement agency or court for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action as described in this section.

Â Â Â Â Â  (27) Failure by the licensee to notify the board of the licenseeÂs voluntary resignation from the staff of a health care institution or voluntary limitation of a licenseeÂs staff privileges at the institution if that action occurs while the licensee is under investigation by the institution or a committee thereof for any reason related to medical incompetence, unprofessional conduct or mental or physical impairment. [Amended by 1957 c.681 Â§5; 1961 c.400 Â§5; 1967 c.470 Â§30; 1969 c.684 Â§15; 1973 c.616 Â§16; 1975 c.776 Â§8; 1975 c.796 Â§2a; 1979 c.744 Â§50; 1981 c.372 Â§4; 1983 c.470 Â§4; 1983 c.486 Â§22; 1987 c.320 Â§244; 1989 c.830 Â§10; 1991 c.485 Â§5; 1995 s.s. c.2 Â§1; 1997 c.792 Â§20]

Â Â Â Â Â  677.200 Disciplinary procedure. Except as provided in ORS 677.202 or 677.205 (1)(a), any proceeding for disciplinary action of a licensee licensed under this chapter shall be substantially in accord with the following procedure:

Â Â Â Â Â  (1) A written complaint of some person, not excluding members or employees of the Board of Medical Examiners for the State of Oregon, shall be verified and filed with the board.

Â Â Â Â Â  (2) A hearing shall be given to the accused in accordance with ORS chapter 183 as a contested case. [Amended by 1957 c.681 Â§6; 1961 c.400 Â§6; 1967 c.470 Â§31; 1971 c.734 Â§118; 1983 c.486 Â§23; 1989 c.830 Â§11]

Â Â Â Â Â  677.202 When procedure inapplicable. ORS 677.200 does not apply in cases where the license of a person to practice under this chapter has been suspended automatically as provided in ORS 677.225. [1967 c.470 Â§33; 1983 c.486 Â§24; 1989 c.830 Â§12; 1991 c.485 Â§6]

Â Â Â Â Â  677.205 Grounds for discipline; action by board. (1) The Board of Medical Examiners for the State of Oregon may discipline as provided in this section any person licensed, registered or certified under this chapter who has:

Â Â Â Â Â  (a) Admitted the facts of a complaint filed in accordance with ORS 677.200 (1) alleging facts which establish that such person is in violation of one or more of the grounds for suspension or revocation of a license as set forth in ORS 677.190;

Â Â Â Â Â  (b) Been found to be in violation of one or more of the grounds for disciplinary action of a licensee as set forth in this chapter; or

Â Â Â Â Â  (c) Had an automatic license suspension as provided in ORS 677.225.

Â Â Â Â Â  (2) In disciplining a licensee as authorized by subsection (1) of this section, the board may use any or all of the following methods:

Â Â Â Â Â  (a) Suspend judgment.

Â Â Â Â Â  (b) Place the licensee on probation.

Â Â Â Â Â  (c) Suspend the license.

Â Â Â Â Â  (d) Revoke the license.

Â Â Â Â Â  (e) Place limitations on the license.

Â Â Â Â Â  (f) Take such other disciplinary action as the board in its discretion finds proper, including assessment of the costs of the disciplinary proceedings as a civil penalty or assessment of a civil penalty not to exceed $5,000, or both.

Â Â Â Â Â  (3) In addition to the action authorized by subsection (2) of this section, the board may temporarily suspend a license without a hearing, simultaneously with the commencement of proceedings under ORS 677.200 if the board finds that evidence in its possession indicates that a continuation in practice of the licensee constitutes an immediate danger to the public.

Â Â Â Â Â  (4) If the board places any licensee on probation as set forth in subsection (2)(b) of this section, the board may determine, and may at any time modify, the conditions of the probation and may include among them any reasonable condition for the purpose of protection of the public or for the purpose of the rehabilitation of the probationer, or both. Upon expiration of the term of probation, further proceedings shall be abated if the licensee has complied with the terms of the probation.

Â Â Â Â Â  (5) If a license issued under this chapter is suspended, the holder of the license may not practice during the term of suspension. Upon the expiration of the term of suspension, the license shall be reinstated by the board if the conditions for which the license was suspended no longer exist.

Â Â Â Â Â  (6) The board shall enter each case of disciplinary action on its records.

Â Â Â Â Â  (7) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1957 c.681 Â§8; 1967 c.470 Â§34; 1975 c.796 Â§3; 1983 c.486 Â§25; 1989 c.830 Â§13; 1991 c.734 Â§71]

Â Â Â Â Â  677.208 Hearing; disqualification of investigating board members; judicial review. (1) Where the Board of Medical Examiners proposes to refuse to issue a license, or refuses to restore an inactive registrant to an active registration, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Following a contested case hearing, the members of the board who participated in the investigation of the licensee, except for one public member, shall not participate in the final decision of the board. A meeting of the board to determine what further action, if any, should be taken regarding the licensee or applicant is not a part of the investigation. The final decision of the board following a contested case hearing shall be based upon the transcript and record, including the exhibits.

Â Â Â Â Â  (3) Judicial review of orders under subsection (1) of this section shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (4) If the final order of the court on review reverses the boardÂs order of suspension or revocation, the board shall issue the license and reinstate appellant not later than the 30th day after the decision of the court. [1971 c.734 Â§120; 1975 c.776 Â§9; 1997 c.792 Â§21]

Â Â Â Â Â  677.210 [Amended by 1967 c.470 Â§35; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  677.215 [1967 c.470 Â§37; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  677.220 Issuance or restoration of license after denial or revocation. Whenever a license issued under this chapter is denied or revoked for any cause, the Board of Medical Examiners for the State of Oregon may, after the lapse of two years from the date of such revocation, upon written application by the person formerly licensed, issue or restore the license. [Amended by 1967 c.470 Â§38; 1983 c.486 Â§26; 1989 c.830 Â§14]

Â Â Â Â Â  677.225 Automatic suspension of license for mental illness or imprisonment; termination of suspension. (1) A personÂs license issued under this chapter is suspended automatically if:

Â Â Â Â Â  (a) The licensee is adjudged to be mentally ill or is admitted on a voluntary basis to a treatment facility for mental illness that affects the ability of the licensee to safely practice medicine and if the licenseeÂs residence in the hospital exceeds 25 consecutive days; or

Â Â Â Â Â  (b) The licensee is an inmate in a penal institution.

Â Â Â Â Â  (2)(a) The clerk of the court ordering commitment or incarceration under subsection (1)(a) or (b) of this section shall cause to be mailed to the Board of Medical Examiners, as soon as possible, a certified copy of the court order. No fees are chargeable by the clerk for performing the duties prescribed by this paragraph.

Â Â Â Â Â  (b) The administrator of the hospital to which a person with a license issued under this chapter has voluntarily applied for admission shall cause to be mailed to the board as soon as possible, a certified copy of the record of the voluntary admission of such person.

Â Â Â Â Â  (c) Written evidence received from the supervisory authority of a penal or mental institution that the licensee is an inmate or patient therein is prima facie evidence for the purpose of subsection (1)(a) or (b) of this section.

Â Â Â Â Â  (3) A suspension under this section may be terminated by the board when:

Â Â Â Â Â  (a)(A) The board receives evidence satisfactory to the board that the licensee is not mentally ill; or

Â Â Â Â Â  (B) The board receives evidence satisfactory to the board that the licensee is no longer incarcerated; and

Â Â Â Â Â  (b) The board is satisfied, with due regard for the public interest, that the licenseeÂs privilege to practice may be restored. [1955 c.317 Â§1; 1961 c.257 Â§1; 1967 c.470 Â§39; 1983 c.486 Â§27; 1983 c.740 Â§250; 1989 c.830 Â§15; 1997 c.792 Â§22]

Â Â Â Â Â  677.228 Automatic lapse of license for failure to pay registration fee or report change of location; reinstatement. (1) A personÂs license to practice under this chapter automatically lapses if the licensee fails to:

Â Â Â Â Â  (a) Pay the registration fee as required by rule of the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (b) Notify the board of a change of location not later than the 30th day after such change.

Â Â Â Â Â  (c) Complete prior to payment of the registration fee described in paragraph (a) of this subsection, or provide documentation of previous completion of, if required by rule of the board:

Â Â Â Â Â  (A) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (B) An equivalent pain management education program, as determined by the board.

Â Â Â Â Â  (2) If a license issued automatically lapses under this section, the holder of the license shall not practice until the conditions for which the license automatically lapsed no longer exist.

Â Â Â Â Â  (3) A person whose license has automatically lapsed under subsection (1)(a) of this section is reinstated automatically when the licensee pays the registration fee plus all late fees then due.

Â Â Â Â Â  (4) A person whose license has automatically lapsed under subsection (1)(b) of this section is reinstated automatically if the board receives notification of the current and correct address of the licensee not later than the 10th day after such automatic lapse takes effect. Otherwise the lapse continues until terminated by the board.

Â Â Â Â Â  (5) A person whose license has automatically lapsed under subsection (1)(c) of this section is reinstated automatically when the board receives documentation of the personÂs completion of a pain management education program if required by subsection (1)(c) of this section. [1967 c.470 Â§41; 1983 c.486 Â§28; 1989 c.830 Â§16; 1993 c.16 Â§3; 2001 c.987 Â§13]

Â Â Â Â Â  677.230 [Repealed by 1967 c.470 Â§42 (677.235 enacted in lieu of 677.230)]

Â Â Â Â Â  677.232 [1971 c.649 Â§8; 1979 c.292 Â§2; renumbered 677.525]

(Board of Medical Examiners)

Â Â Â Â Â  677.235 Board of Medical Examiners; membership; terms; vacancies; confirmation. (1) The Board of Medical Examiners for the State of Oregon consists of 12 members appointed by the Governor. Seven of the members shall be appointed from among persons having the degree of Doctor of Medicine, two from among persons having the degree of Doctor of Osteopathy and one from among persons having the degree of Doctor of Podiatric Medicine. Of the seven members who hold the degree of Doctor of Medicine, there shall be at least one member appointed from each federal congressional district. In addition to the 10 named persons described, there shall be appointed two public members representing health consumers. All persons appointed must have been residents of this state for at least seven years. The physician members and the member who is a podiatric physician and surgeon must have been in the active practice of their profession for at least five years immediately preceding their appointment. Neither the public members nor any person within the immediate family of the public members shall be employed as a health professional or in any health-related industry. The public members shall be members of the investigative committee of the board. The member of the board who is a podiatric physician and surgeon may vote only on a matter before the board that has been determined by the board to involve a podiatric physician and surgeon.

Â Â Â Â Â  (2) Not later than February 1 of each year, the Oregon Medical Association shall nominate three qualified physicians for each physician member of the board whose term expires in that year, and shall certify its nominees to the Governor. Not later than February 1 of each odd-numbered year, the Osteopathic Physicians and Surgeons of Oregon, Inc., shall nominate three physicians possessing the degree of Doctor of Osteopathy and shall certify its nominees to the Governor. Not later than February 1 of each third year, the Oregon Podiatric Medical Association shall nominate three podiatric physicians and surgeons possessing the degree of Doctor of Podiatric Medicine and shall certify its nominees to the Governor. The Governor shall consider these nominees in selecting successors to retiring board members.

Â Â Â Â Â  (3) Each member of the board shall serve for a term of three years beginning on March 1 of the year the member is appointed and ending on the last day of February of the third year thereafter. No member shall serve more than two consecutive terms. If a vacancy occurs on the board, another qualifying member possessing the same professional degree or fulfilling the same public capacity as the person whose position has been vacated shall be appointed as provided in this section to fill the unexpired term.

Â Â Â Â Â  (4) All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [1967 c.470 Â§43 (enacted in lieu of 677.230); 1971 c.650 Â§26; 1973 c.792 Â§33; 1979 c.388 Â§1; 1983 c.486 Â§28a; 1985 c.322 Â§4; 1989 c.830 Â§17; 1997 c.792 Â§23; 2005 c.760 Â§3]

Â Â Â Â Â  677.240 Oaths, officers and meetings of board. (1) The members of the Board of Medical Examiners for the State of Oregon, before entering upon their duties as members, shall take and subscribe an oath to support the Constitution and laws of the State of Oregon and of the United States, and to perform well and faithfully and without partiality the duties of such office according to the best of their knowledge and ability. The oaths shall be filed and preserved of record in the office of the board.

Â Â Â Â Â  (2) The board shall elect annually from among its members a chairperson, vice chairperson and secretary.

Â Â Â Â Â  (3) The board shall hold meetings within the state at such times and places as shall be determined by the board.

Â Â Â Â Â  (4) The chairperson, vice chairperson or secretary may call a special meeting of the board upon at least 10 daysÂ notice in writing to each member, to be held at any place designated by such officer.

Â Â Â Â Â  (5) The board shall hold meetings for examination of applicants for licenses at least twice each year on such dates as the board considers advisable. Special meetings for the examination of applicants for licenses may be called in the same manner as other special meetings of the board. [Amended by 1967 c.470 Â§47; 1989 c.830 Â§18]

Â Â Â Â Â  677.250 Records to be kept. The Board of Medical Examiners shall keep a record of all the proceedings thereof, and also a record of all applicants for a license, together with their ages, the time such applicants have spent in the study and practice of medicine, the name and location of all institutions granting to applicants degrees in medicine and such other information as the board may deem advisable. The record also shall show whether such applicants were rejected or licensed under this chapter. The record is prima facie evidence of all the matters therein recorded, and failure of a personÂs name to appear in the record is prima facie evidence that such person does not have a license to practice medicine in this state. [Amended by 1967 c.470 Â§48]

Â Â Â Â Â  677.255 [1971 c.649 Â§5; renumbered 677.530]

Â Â Â Â Â  677.257 [1981 c.327 Â§2; renumbered 677.750]

Â Â Â Â Â  677.259 [1973 c.451 Â§2; 1975 c.442 Â§1; 1983 c.486 Â§29; renumbered 677.755]

Â Â Â Â Â  677.260 [Repealed by 1967 c.470 Â§49 (677.265 enacted in lieu of 677.260)]

Â Â Â Â Â  677.261 [1975 c.442 Â§5; 1983 c.486 Â§30; renumbered 677.760]

Â Â Â Â Â  677.262 [1975 c.442 Â§3; 1983 c.486 Â§66; renumbered 677.765]

Â Â Â Â Â  677.263 [1975 c.442 Â§4; 1979 c.292 Â§3; 1983 c.486 Â§31; renumbered 677.770]

Â Â Â Â Â  677.265 Powers of board generally; rules; fees; physician standard of care. In addition to any other powers granted by this chapter, the Board of Medical Examiners for the State of Oregon may:

Â Â Â Â Â  (1) Adopt necessary and proper rules for administration of this chapter including but not limited to:

Â Â Â Â Â  (a) Establishing fees and charges to carry out its legal responsibilities, subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges. The fees and charges shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees and charges established under this section may not exceed the cost of administering the program or the purpose for which the fee or charge is established, as authorized by the Legislative Assembly for the boardÂs budget, or as modified by the Emergency Board or future sessions of the Legislative Assembly.

Â Â Â Â Â  (b) Establishing standards and tests to determine the moral, intellectual, educational, scientific, technical and professional qualifications required of applicants for licenses under this chapter.

Â Â Â Â Â  (c) Enforcing the provisions of this chapter and exercising general supervision over the practice of medicine and podiatry within this state. In determining whether to discipline a licensee for a standard of care violation, the board shall determine whether the licensee used that degree of care, skill and diligence that is used by ordinarily careful physicians or podiatric physicians and surgeons in the same or similar circumstances in the community of the physician or podiatric physician and surgeon or a similar community.

Â Â Â Â Â  (2) Issue, deny, suspend and revoke licenses and limited licenses, assess costs of proceedings and fines and place licensees on probation as provided in this chapter.

Â Â Â Â Â  (3) Use the gratuitous services and facilities of private organizations to receive the assistance and recommendations of the organizations in administering this chapter.

Â Â Â Â Â  (4) Make its personnel and facilities available to other regulatory agencies of this state, or other bodies interested in the development and improvement of the practice of medicine or podiatry in this state, upon terms and conditions for reimbursement as are agreed to by the board and the other agency or body.

Â Â Â Â Â  (5) Appoint examiners, who need not be members of the board, and employ or contract with the American Public Health Association or the National Board of Medical Examiners or other organizations, agencies and persons to prepare examination questions and score examination papers.

Â Â Â Â Â  (6) Determine the schools, colleges, universities, institutions and training acceptable in connection with licensing under this chapter. All residency, internship and other training programs carried on in this state by any hospital, institution or medical facility shall be subject to approval by the board. The board shall accept the approval by the American Osteopathic Association or the American Medical Association.

Â Â Â Â Â  (7) Prescribe the time, place, method, manner, scope and subjects of examinations under this chapter.

Â Â Â Â Â  (8) Prescribe all forms that it considers appropriate for the purposes of this chapter, and require the submission of photographs and relevant personal history data by applicants for licensure under this chapter.

Â Â Â Â Â  (9) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, require the fingerprints of a person who is:

Â Â Â Â Â  (a) Applying for a license that is issued by the board;

Â Â Â Â Â  (b) Applying for renewal of a license that is issued by the board; or

Â Â Â Â Â  (c) Under investigation by the board.

Â Â Â Â Â  (10) Administer oaths, issue notices and subpoenas in the name of the board, enforce subpoenas in the manner authorized by ORS 183.440, hold hearings and perform such other acts as are reasonably necessary to carry out its duties under this chapter. [1967 c.470 Â§50 (enacted in lieu of 677.260); 1975 c.776 Â§10; 1983 c.486 Â§34; 1989 c.830 Â§19; 1991 c.703 Â§22; 1997 c.792 Â§25; 2005 c.730 Â§47]

Â Â Â Â Â  677.270 Proceedings upon refusal to testify or failure to obey rule, order or subpoena of board. If any licensee fails to comply with any lawful rule or order of the Board of Medical Examiners for the State of Oregon, or fails to obey any subpoena issued by the board, or refuses to testify concerning any matter on which the licensee may lawfully be interrogated by the board, the board may apply to any circuit court of this state, or the judge thereof, to compel obedience. The court or judge, upon such application, shall institute proceedings for contempt. The remedy provided in this section is in addition to, and not exclusive of, the authority of the board to discipline licensees for violations of ORS 677.190 (18) and (23). [Amended by 1967 c.470 Â§51; 1983 c.486 Â§35; 1989 c.830 Â§20]

Â Â Â Â Â  677.275 Executive director; administrative law judges. (1) The Board of Medical Examiners for the State of Oregon may appoint an executive director, who need not be a member of the board, and fix the compensation. The executive director shall be under the supervision and control of the board, and may discharge all duties as provided in the rules of the board or as directed by the board.

Â Â Â Â Â  (2) Each administrative law judge conducting hearings on behalf of the board is vested with the full authority of the board to schedule and conduct hearings on behalf and in the name of the board on all matters referred by the board, including issuance of licenses, proceedings for placing licensees on probation and for suspension and revocation of licenses, and shall cause to be prepared and furnished to the board, for decision thereon by the board, the complete written transcript of the record of the hearing. This transcript shall contain all evidence introduced at the hearing and all pleas, motions and objections, and all rulings of the administrative law judge. Each administrative law judge may administer oaths and issue summonses, notices and subpoenas, but may not place any licensee on probation or issue, refuse, suspend or revoke a license. [1967 c.470 Â§53; 1983 c.486 Â§36; 1989 c.830 Â§21; 1999 c.849 Â§Â§157,158; 2003 c.75 Â§57]

Â Â Â Â Â  677.280 Employment of personnel; compensation and expenses of board members. (1) Subject to any applicable provisions of the State Personnel Relations Law, the Board of Medical Examiners for the State of Oregon may employ consultants, investigators and staff for the purpose of enforcing the laws relating to this chapter and securing evidence of violations thereof, and may fix the compensation therefor and incur necessary other expenses.

Â Â Â Â Â  (2) The board members are entitled to compensation and expenses as provided in ORS 292.495. Notwithstanding the provisions of ORS 292.495 (1), a board member shall receive up to $250 for each day or portion thereof during which the member is actually engaged in the performance of official duties. [Amended by 1967 c.470 Â§54; 1969 c.314 Â§78; 1989 c.829 Â§1; 1989 c.830 Â§22; 1999 c.396 Â§1]

Â Â Â Â Â  677.290 Disposition of receipts; revolving account; medical library. (1) All moneys received by the Board of Medical Examiners for the State of Oregon under this chapter shall be paid into the General Fund in the State Treasury and placed to the credit of the Board of Medical Examiners Account which is established. Such moneys are appropriated continuously and shall be used only for the administration and enforcement of this chapter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section the board may maintain a revolving account in a sum not to exceed $50,000 for the purpose of receiving and paying pass-through moneys relating to peer review pursuant to its duties under ORS 441.055 (6) and (7) and in administering programs pursuant to its duties under this chapter relating to the education and rehabilitation of licensees in the areas of chemical substance abuse, inappropriate prescribing and medical competence. The creation of and disbursement of moneys from the revolving account shall not require an allotment or allocation of moneys pursuant to ORS 291.234 to 291.260. All moneys in the account are continuously appropriated for purposes set forth in this subsection.

Â Â Â Â Â  (3) Each year $10 shall be paid to the Oregon Health and Science University for each actively in-state registered physician under ORS 677.265 which amount is continuously appropriated to the Oregon Health and Science University to be used in maintaining a circulating library of medical and surgical books and publications for the use of practitioners of medicine in this state, and when not so in use to be kept at the library of the School of Medicine and accessible to its students. The balance of the money received by the board is appropriated continuously and shall be used only for the administration and enforcement of this chapter, but any part of the balance may, upon the order of the board, be paid into the circulating library fund. [Amended by 1953 c.159 Â§6; 1967 c.470 Â§55; 1967 c.637 Â§Â§29,29a; 1973 c.427 Â§15; 1975 c.693 Â§18; 1979 c.27 Â§1; 1983 c.486 Â§37; 1989 c.830 Â§23]

Â Â Â Â Â  677.300 [Amended by 1967 c.470 Â§56; 1973 c.427 Â§16; 1983 c.486 Â§38; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.305 Petty cash fund. The Board of Medical Examiners for the State of Oregon may maintain a petty cash fund in compliance with ORS 293.180 in the amount of $5,000. [1955 c.282 Â§1; 1967 c.470 Â§57; 1983 c.486 Â§39; 1989 c.830 Â§24]

Â Â Â Â Â  677.310 [Amended by 1967 c.470 Â§58; repealed by 1989 c.830 Â§49]

(Enforcement)

Â Â Â Â Â  677.320 Investigation of complaints and suspected violations. (1) Upon the complaint of any citizen of this state, or upon its own initiative, the Board of Medical Examiners for the State of Oregon may investigate any alleged violation of this chapter. If, after the investigation, the board has reason to believe that any person is subject to prosecution criminally for the violation of this chapter, it shall lay the facts before the proper district attorney.

Â Â Â Â Â  (2) In the conduct of investigations, the board or its designated representative may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the executive director and the seal of the board in the name of the State of Oregon.

Â Â Â Â Â  (4) In any proceeding under this section where the subpoena is addressed to a licensee of this board, it shall not be a defense that the material that is subject to the subpoena is protected under a patient and physician privilege.

Â Â Â Â Â  (5) If a licensee who is the subject of an investigation or complaint is to appear before members of the board investigating the complaint, the board shall provide the licensee with a current summary of the complaint or the matter being investigated not less than five days prior to the date that the licensee is to appear. At the time the summary of the complaint or the matter being investigated is provided, the board shall provide to the licensee a current summary of documents or alleged facts that the board has acquired as a result of the investigation. The name of the complainant or other information that reasonably may be used to identify the complainant may be withheld from the licensee.

Â Â Â Â Â  (6) A licensee who is the subject of an investigation and any person authorized to act on behalf of the licensee shall not knowingly contact the complainant until the licensee has requested a contested case hearing and the board has authorized the taking of the complainantÂs deposition pursuant to ORS 183.425.

Â Â Â Â Â  (7) Except in an investigation or proceeding conducted by the board or another public entity, or in an action, suit or proceeding where a public entity is a party, a licensee shall not be questioned or examined regarding any communication with the board made in an appearance before the board as part of an investigation. This section shall not prohibit examination or questioning of a licensee regarding records dealing with a patientÂs care and treatment or affect the admissibility of those records. As used in this section, Âpublic entityÂ has the meaning given that term in ORS 676.177. [Amended by 1983 c.486 Â§40; 1989 c.830 Â§25; 1997 c.792 Â§26; 1999 c.751 Â§5]

Â Â Â Â Â  677.325 Enjoining unlicensed practice of medicine. The Board of Medical Examiners may maintain a suit for an injunction against any person violating ORS 677.080 (4). Any person who has been so enjoined may be punished for contempt by the court issuing the injunction. An injunction may be issued without proof of actual damage sustained by any person. An injunction shall not relieve a person from criminal prosecution for violation of ORS 677.080 (4). [Formerly 677.040]

Â Â Â Â Â  677.330 Duty of district attorney and Attorney General; jurisdiction of prosecutions. (1) The district attorney of each county shall prosecute any violation of this chapter occurring in the county. The Board of Medical Examiners shall be represented by the Attorney General acting under ORS 180.140. Each district attorney shall bring to the attention of the grand jury of the county any information independently developed by the district attorney, the Attorney General or other law enforcement agencies pertaining to a violation of this chapter.

Â Â Â Â Â  (2) Upon any appeal to the Court of Appeals of this state in any of the proceedings referred to in subsection (1) of this section, the Attorney General shall assist the district attorney in the trial of the cause in the Court of Appeals.

Â Â Â Â Â  (3) Justice courts and the circuit courts have concurrent jurisdiction of prosecutions for the violation of this chapter. [Amended by 1967 c.470 Â§60; 1979 c.562 Â§30; 1997 c.791 Â§20]

Â Â Â Â Â  677.335 Official actions of board and personnel; privileges and immunities; scope of immunity of complainant. (1) Members of the Board of Medical Examiners for the State of Oregon, members of its administrative and investigative staff, medical consultants, and its attorneys acting as prosecutors or counsel shall have the same privilege and immunities from civil and criminal proceedings arising by reason of official actions as prosecuting and judicial officers of the state.

Â Â Â Â Â  (2) No person who has made a complaint as to the conduct of a licensee of the board or who has given information or testimony relative to a proposed or pending proceeding for misconduct against the licensee of the board, shall be answerable for any such act in any proceeding except for perjury committed by the person. [1975 c.776 Â§2; 1989 c.830 Â§26]

Â Â Â Â Â  677.340 [Amended by 1967 c.470 Â§6; renumbered 677.075]

(Artificial Insemination)

Â Â Â Â Â  677.355 ÂArtificial inseminationÂ defined. As used in ORS 109.239 to 109.247, 677.355 to 677.370 and 677.990 (3), Âartificial inseminationÂ means introduction of semen into a womanÂs vagina, cervical canal or uterus through the use of instruments or other artificial means. [1977 c.686 Â§1]

Â Â Â Â Â  Note: 677.355 to 677.370 and 677.990 (3) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.360 Who may select donors and perform procedure. Only physicians licensed under ORS chapter 677 and persons under their supervision may select artificial insemination donors and perform artificial insemination. [1977 c.686 Â§2]

Â Â Â Â Â  Note: See note under 677.355.

Â Â Â Â Â  677.365 Consent required; filing with State Registrar of the Center for Health Statistics; notice to physician. (1) Artificial insemination shall not be performed upon a woman without her prior written request and consent and, if she is married, the prior written request and consent of her husband.

Â Â Â Â Â  (2) Whenever a child is born who may have been conceived by the use of semen of a donor who is not the womanÂs husband, a copy of the request and consent required under subsection (1) of this section shall be filed by the physician who performs the artificial insemination with the State Registrar of the Center for Health Statistics. The state registrar shall prescribe the form of reporting.

Â Â Â Â Â  (3) The information filed under subsection (2) of this section shall be sealed by the state registrar and may be opened only upon an order of a court of competent jurisdiction.

Â Â Â Â Â  (4) If the physician who performs the artificial insemination does not deliver the child conceived as a result of the use of semen of a donor who is not the womanÂs husband, it is the duty of the woman and the husband who consented pursuant to subsection (1) of this section to give that physician notice of the childÂs birth. The physician who performs the artificial insemination shall be relieved of all liability for noncompliance with subsection (2) of this section if the noncompliance results from lack of notice to the physician about the birth. [1977 c.686 Â§3]

Â Â Â Â Â  Note: See note under 677.355.

Â Â Â Â Â  677.370 Who may be donor. No semen shall be donated for use in artificial insemination by any person who:

Â Â Â Â Â  (1) Has any disease or defect known by him to be transmissible by genes; or

Â Â Â Â Â  (2) Knows or has reason to know he has a venereal disease. [1977 c.686 Â§4]

Â Â Â Â Â  Note: See note under 677.355.

(Competency to Practice Medicine or Podiatry)

Â Â Â Â Â  677.410 Voluntary limitation of license; removal of limitation. A licensee may request in writing to the Board of Medical Examiners a limitation of license to practice medicine or podiatry, respectively. The board may grant such request for limitation and shall have authority, if it deems appropriate, to attach conditions to the license of the licensee within the provisions of ORS 677.205 and 677.410 to 677.425. Removal of a voluntary limitation on licensure to practice medicine or podiatry shall be determined by the board. [1975 c.796 Â§5; 1981 c.339 Â§1; 1983 c.486 Â§41]

Â Â Â Â Â  677.415 Investigation of incompetence; reports to board; informal interview. (1) As used in this section:

Â Â Â Â Â  (a) ÂHealth care facilityÂ means a facility licensed under ORS 441.015 to 441.087.

Â Â Â Â Â  (b) ÂOfficial action, incident or eventÂ means a restriction, limitation, loss or denial of privileges of a licensee to practice medicine, any formal action taken against a licensee by a government agency or a health care facility based on a finding of medical incompetence, unprofessional conduct or licensee impairment, or the withdrawal by a licensee from the practice of medicine or podiatry.

Â Â Â Â Â  (2) The Board of Medical Examiners on its own motion may investigate any evidence that appears to show that a licensee licensed by the board is or may be medically incompetent or is or may be guilty of unprofessional or dishonorable conduct or is or may be an impaired licensee unable safely to engage in the practice of medicine or podiatry.

Â Â Â Â Â  (3) A licensee licensed by the board, the Oregon Medical Association, Inc., or any component society thereof, the Osteopathic Physicians and Surgeons of Oregon, Inc. or the Oregon Podiatric Medical Association shall report within 10 working days, and any other person may report, to the board any information such licensee, association, society or person may have that appears to show that a licensee is or may be medically incompetent or is or may be guilty of unprofessional or dishonorable conduct or is or may be an impaired licensee unable safely to engage in the practice of medicine or podiatry. However, a licensee who is treating another licensee for a mental disability has a duty to report within 10 working days the licensee patient unless, in the opinion of the treating licensee, the patient is not impaired.

Â Â Â Â Â  (4) A licensee shall self-report within 10 working days any official action, incident or event taken against the licensee.

Â Â Â Â Â  (5) A health care facility shall report to the Board of Medical Examiners any official action, incident or event taken against a licensee within 10 business days of the date of the official action, incident or event.

Â Â Â Â Â  (6) A licenseeÂs voluntary resignation from the staff of a health care institution or voluntary limitation of the licenseeÂs staff privileges at such an institution shall be promptly reported to the board by the institution and the licensee if that action occurs while the licensee is under investigation by the institution or a committee thereof for any reason related to possible medical incompetence, unprofessional conduct or mental or physical impairment.

Â Â Â Â Â  (7) If, in the opinion of the board, it appears that information provided to it under this section is or may be true, the board may order an informal interview with the licensee subject to the notice requirement of ORS 677.320.

Â Â Â Â Â  (8) A person who reports in good faith to the Board of Medical Examiners as required by this section is immune from civil liability by reason of making the report. [1975 c.796 Â§6; 1977 c.448 Â§11; 1981 c.339 Â§2; 1983 c.486 Â§42; 1985 c.322 Â§5; 1989 c.830 Â§27; 1997 c.792 Â§27; 2003 c.554 Â§1]

Â Â Â Â Â  677.417 Medical incompetence, unprofessional conduct, licensee impairment; rules. The Board of Medical Examiners shall determine by rule what constitutes medical incompetence, unprofessional conduct or licensee impairment for the purposes of ORS chapter 677. [2003 c.554 Â§2]

Â Â Â Â Â  Note: 677.417 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.420 Competency examination; investigation; consent by licensee; assistance. (1) Notwithstanding any other provisions of this chapter, the Board of Medical Examiners for the State of Oregon may at any time direct and order a mental, physical or medical competency examination or any combination thereof, and make such investigation, including the taking of depositions or otherwise in order to fully inform itself with respect to the performance or conduct of a licensee.

Â Â Â Â Â  (2) If the board has reasonable cause to believe that any licensee is or may be unable to practice medicine or podiatry with reasonable skill and safety to patients, the board shall cause a competency examination of such licensee for purposes of determining the fitness of the licensee to practice medicine or podiatry with reasonable skill and safety to patients.

Â Â Â Â Â  (3) Any licensee by practicing or by filing a registration to practice medicine or podiatry shall be deemed to have given consent to submit to mental or physical examination when so directed by the board and, further, to have waived all objection to the admissibility of information derived from such mental or physical or medical competency examination on the grounds of privileged communication.

Â Â Â Â Â  (4) The board may request any medical organization to assist the board in preparing for or conducting any medical competency examination that the board may consider appropriate. [1975 c.796 Â§7; 1981 c.339 Â§3; 1983 c.486 Â§43; 1989 c.830 Â§28]

Â Â Â Â Â  677.425 Confidential information; immunity. (1) Any information that the Board of Medical Examiners for the State of Oregon obtains pursuant to ORS 677.200, 677.205 or 677.410 to 677.425 is confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Any person who reports or provides information to the board under ORS 677.205 and 677.410 to 677.425 and who provides information in good faith shall not be subject to an action for civil damages as a result thereof. [1975 c.796 Â§8; 1983 c.486 Â§44; 1989 c.830 Â§29; 1991 c.485 Â§7; 1997 c.791 Â§21]

Â Â Â Â Â  677.435 [1977 c.448 Â§Â§2,3,4; 1981 c.339 Â§4; repealed by 1987 c.774 Â§61]

Â Â Â Â Â  677.450 Release of certain information to health care facilities. The Board of Medical Examiners may release information received under ORS 441.820 concerning the revocation or restriction of a physicianÂs or podiatric physician and surgeonÂs activities at a health care facility to any other health care facility licensed under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463 at which that physician or podiatric physician and surgeon holds or has applied for staff privileges or other right to practice medicine or podiatry at the facility. [1977 c.448 Â§5; 1981 c.339 Â§5]

Â Â Â Â Â  677.455 [1993 c.323 Â§4; renumbered 677.837 in 1995]

(Administration of Controlled Substances for Intractable Pain)

Â Â Â Â Â  677.470 Definitions for ORS 677.470 to 677.485. As used in ORS 677.470 to 677.485:

Â Â Â Â Â  (1) ÂControlled substanceÂ has the meaning given that term under ORS 475.005.

Â Â Â Â Â  (2) ÂIntractable painÂ means a pain state in which the cause of the pain cannot be removed or otherwise treated and for which, in the generally accepted course of medical practice, no relief or cure of the cause of the pain has been found after reasonable efforts, including, but not limited to, evaluation by the attending physician. [1995 c.380 Â§2; 1999 c.480 Â§1]

Â Â Â Â Â  677.474 Administration of controlled substances for intractable pain allowed; exceptions. (1) Notwithstanding any other provision of this chapter, a physician licensed under this chapter may prescribe or administer controlled substances to a person in the course of the physicianÂs treatment of that person for a diagnosed condition causing intractable pain.

Â Â Â Â Â  (2) A physician shall not be subject to disciplinary action by the Board of Medical Examiners for prescribing or administering controlled substances in the course of treatment of a person for intractable pain with the goal of controlling the patientÂs pain for the duration of the pain.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to:

Â Â Â Â Â  (a) A physicianÂs treatment of a person for chemical dependency resulting from the use of controlled substances;

Â Â Â Â Â  (b) The prescription or administration of controlled substances to a person the physician knows to be using the controlled substances for nontherapeutic purposes;

Â Â Â Â Â  (c) The prescription or administration of controlled substances for the purpose of terminating the life of a person having intractable pain, except as allowed under ORS 127.800 to 127.897; or

Â Â Â Â Â  (d) The prescription or administration of a substance that is not a controlled substance approved by the United States Food and Drug Administration for pain relief.

Â Â Â Â Â  (4) Subsection (2) of this section does not exempt the governing body of any hospital or other medical facility from the requirements of ORS 441.055. [1995 c.380 Â§7 (enacted in lieu of 677.475); 1999 c.480 Â§2; 2003 c.408 Â§1]

Â Â Â Â Â  677.475 [1995 c.380 Â§3 (677.474 enacted in lieu of 677.475 by 1995 c.380 Â§6); repealed by 2005 c.44 Â§1]

Â Â Â Â Â  677.480 Discipline. ORS 677.474 does not prohibit the Board of Medical Examiners from placing on probation or denying, revoking, limiting or suspending the license of any physician who does any of the following:

Â Â Â Â Â  (1) Prescribes or administers a controlled substance or treatment that is nontherapeutic in nature or nontherapeutic as administered or prescribed or that is administered or prescribed for a nontherapeutic purpose.

Â Â Â Â Â  (2) Fails to keep a complete and accurate record of controlled substance purchases, dispensing and disposal as required by the Comprehensive Drug Abuse Prevention and Control Act of 1970 (P.L. 91-513), other federal law or ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (3) Prescribes controlled substances without a legitimate medical purpose.

Â Â Â Â Â  (4) Prescribes, administers or dispenses controlled substances in a manner detrimental to the best interest of the public.

Â Â Â Â Â  (5) Prescribes, administers or dispenses a controlled substance in a manner prohibited under ORS 475.005 to 475.285 or 475.840 to 475.980.

Â Â Â Â Â  (6) Falsifies prescription information, including, but not limited to, the identity of the recipient. [1995 c.380 Â§4; 2003 c.408 Â§2]

Â Â Â Â Â  677.485 Written notice required. Prior to commencing the treatment of intractable pain as allowed under ORS 677.474, the physician shall provide to the person and the person shall sign a written notice, provided and approved by the board, disclosing the material risks associated with the prescribed or administered controlled substances to be used in the course of the physicianÂs treatment of that person. [1995 c.380 Â§5; 2003 c.408 Â§3]

(Miscellaneous)

Â Â Â Â Â  677.490 Fees when patient served or referred to diabetes self-management program. (1) If a physician refers a patient to diabetes self-management education services provided at a different time and place from other health services provided to the patient by the physician, the referring physician is entitled to receive no more than the total salary and benefits to personnel providing the services plus the cost of materials and services directly related to the services, if any of these costs are paid by the physician; or

Â Â Â Â Â  (2) If the referring physician personally provides the diabetes self-management education services, the physician is entitled to receive no more than the usual and customary charges for routine office visits of comparable duration. [1987 c.720 Â§6]

Â Â Â Â Â  Note: 677.490 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.491 Reporting toy-related injury or death; rules. (1) Whenever any physician determines or reasonably suspects the injury or death of a person to be toy-related, the physician shall, in accordance with rules adopted under subsection (5) of this section, report the physicianÂs findings to the Director of Human Services.

Â Â Â Â Â  (2) The director of any hospital, health care facility, health maintenance organization, public health center, medical center or emergency medical treatment facility where any physician has made a determination or has a reasonable suspicion under subsection (1) of this section as to whether an injury or death is toy-related, shall, in accordance with the rules adopted under subsection (5) of this section, report that physicianÂs findings to the Director of Human Services.

Â Â Â Â Â  (3) The Director of Human Services shall review, organize and keep a record of the information set forth in the reports of toy-related injuries and deaths submitted by physicians under this section. The director, on a regular basis, shall make the information recorded under this section available to the United States Consumer Product Safety Commission for inclusion in its Injury or Potential Injury Incident Data Base. The information so recorded shall also be made available to the public for a fee determined by the director.

Â Â Â Â Â  (4) If the Director of Human Services determines that a specific toy or item poses an immediate danger or potential threat to the safety of the citizens of this state, the director shall immediately issue a public notice warning the public, retail sellers and distributors of the directorÂs findings and recommendations concerning that toy or item.

Â Â Â Â Â  (5) The Director of Human Services shall adopt rules to implement this section. [1991 c.325 Â§1]

Â Â Â Â Â  Note: 677.491 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 677 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.492 Liability of physician for acts of certain other health care providers. (1) If a physician is required to be responsible for the care of a patient of another health care provider with admitting privileges to a health care facility as a condition to the patientÂs admission to and continued care in a health care facility, the physician is not liable for the acts or omissions of the other health care provider that result in injury, death or damage to the patient unless:

Â Â Â Â Â  (a) At the time the injury, death or damage occurs, the physician is physically present and directly supervising the other health care provider;

Â Â Â Â Â  (b) At the time the injury, death or damage occurs, the physician is not physically present, but the physician is directly supervising and instructing the other health care provider; or

Â Â Â Â Â  (c) The injury, death or damage to the patient results from a direct violation of a written hospital patient care protocol by the other health care provider, the physician knew or in the exercise of reasonable care should have known of the violation in time to take action to prevent the injury, death or damage, and the physician failed to take action to prevent the injury, death or damage.

Â Â Â Â Â  (2) The immunity provided by this section applies only to a person who holds a degree of Doctor of Medicine or Doctor of Osteopathy who is licensed to practice medicine under the provisions of ORS chapter 677.

Â Â Â Â Â  (3) The immunity provided by this section does not apply if the other health care provider is an employee, a partner or a fellow shareholder of the physician in a corporation established for the provision of health care services. [1995 c.695 Â§1]

Â Â Â Â Â  Note: 677.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PHYSICIAN ASSISTANTS

Â Â Â Â Â  677.495 Definitions for ORS 677.495 to 677.545. As used in ORS 677.495 to 677.545, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommitteeÂ means the Physician Assistant Committee created in ORS 677.540.

Â Â Â Â Â  (2) ÂPhysician assistantÂ means a person who is licensed in accordance with ORS 677.505 to 677.525.

Â Â Â Â Â  (3) ÂSupervisionÂ means the routine direction and regular review by the supervising physician, as determined to be appropriate by the Board of Medical Examiners for the State of Oregon, of the medical services provided by the physician assistant. The practice description shall provide for the maintenance of direct, verbal communication either in person or by means described in ORS 677.515 (4)(a) but the description shall not require the physical presence at all times of the supervising physician. [Formerly 677.012; 1983 c.486 Â§45; 1987 c.660 Â§24; 1989 c.830 Â§30; 1999 c.119 Â§1; 1999 c.582 Â§1; 2001 c.744 Â§Â§3,4; 2005 c.366 Â§1]

Â Â Â Â Â  677.500 Policy. It is the intent of the Legislative Assembly in requiring the licensure of physician assistants that there be reasonable utilization of the physician assistant by the supervising physician. [1981 c.220 Â§9; 1989 c.830 Â§31; 1999 c.582 Â§2]

Â Â Â Â Â  677.505 Application of provisions governing physician assistants to other health professions. (1) ORS 677.495 and 677.505 to 677.525 are not intended to alter or affect ORS chapter 678, regarding the practice of nursing; ORS chapter 679, regarding the practice of dentistry; ORS 680.010 to 680.205, regarding the practice of dental hygienists and auxiliaries; or ORS 683.010 to 683.335, regarding the practice of optometry.

Â Â Â Â Â  (2) ORS 677.495 and 677.505 to 677.530 do not require an employee of a person licensed to practice medicine under this chapter, or of a medical clinic or hospital to be licensed under ORS 677.495 and 677.505 to 677.525, unless the employee is practicing as a physician assistant in which case the individual shall be licensed under ORS 677.495 and 677.505 to 677.525. [Formerly 677.055; 1999 c.582 Â§3]

Â Â Â Â Â  677.510 Board approval of using services of physician assistant; hearing; supervision; emergency drug dispensing authority; pain management education. (1) A person licensed to practice medicine under this chapter shall not use the services of a physician assistant without the prior approval of the Board of Medical Examiners. The application shall state the name of the physician assistant, describe the manner and extent to which the physician assistantÂs services would be used and supervised, state the education, training and experience of the physician assistant and provide such other information in such a form as the board may require.

Â Â Â Â Â  (2) The board may approve or reject an application, or it may modify the proposed use of the services of the physician assistant and approve the application as modified. When it appears to the board that the services of a physician assistant are being used in a manner inconsistent with the approval granted, the board may withdraw its approval. If a hearing is requested by the physician or the physician assistant upon the rejection of an application, or upon the withdrawal of an approval, a hearing shall be conducted in accordance with ORS 677.200.

Â Â Â Â Â  (3) The supervising physician may have a different specialty from the physician assistant. A physician assistant may be supervised by no more than four physicians. A physician may supervise four physician assistants. The board may review and approve applications from physicians serving federally designated underserved populations, or physicians in federally designated health professional shortage areas, federally designated medically underserved areas or areas designated as medically disadvantaged and in need of primary health care providers by the Director of Human Services or the Office of Rural Health to supervise more than four physician assistants, and applications from physician assistants to be supervised by more than four physicians. A physician assistant may render services in an emergency room and other hospital settings, a nursing home, a corrections institution and any site included in the practice description.

Â Â Â Â Â  (4) A licensed physician assistant may make application to the board for emergency drug dispensing authority. The board shall consider the criteria adopted by the Physician Assistant Committee under ORS 677.545 (4) in reviewing the application. Such emergency dispensing shall be of drugs prepared or prepackaged by a licensed pharmacist, manufacturing drug outlet or wholesale drug outlet authorized to do so under ORS chapter 689.

Â Â Â Â Â  (5) A physician assistant for whom an application under subsection (1) of this section has been approved by the board on or after January 2, 2006, shall submit to the board, within 24 months after the approval, documentation of completion of:

Â Â Â Â Â  (a) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (b) An equivalent pain management education program, as determined by the board. [1971 c.649 Â§7; 1981 c.220 Â§10; 1995 c.374 Â§1; 1997 c.695 Â§1; 1999 c.119 Â§2; 1999 c.430 Â§1; 1999 c.582 Â§4; 2001 c.743 Â§Â§1,2; 2001 c.987 Â§14a; 2005 c.366 Â§2]

Â Â Â Â Â  677.515 Medical services rendered by physician assistant. (1) This chapter does not prohibit a person from rendering medical services:

Â Â Â Â Â  (a) If the person has satisfactorily completed an educational program for physician assistants, approved by the Board of Medical Examiners for the State of Oregon, for physician assistants;

Â Â Â Â Â  (b) If the services are rendered under the supervision and control of a person licensed under this chapter to practice medicine and the use of the physician assistantÂs services has been approved by the board as provided by ORS 677.510; and

Â Â Â Â Â  (c) If the person is licensed as a physician assistant as provided by ORS 677.495 and 677.505 to 677.525.

Â Â Â Â Â  (2) This chapter does not prohibit a student enrolled in an approved program for educating physician assistants from rendering medical services if the services are rendered in the course of the program.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the degree of independent judgment that a physician assistant may exercise shall be determined by the supervising physician and the physician assistant in accordance with a practice description approved by the board.

Â Â Â Â Â  (4) A physician assistant may provide medical services to patients in a setting where a supervising physician does not regularly practice if the following conditions exist:

Â Â Â Â Â  (a) Direct communication either in person or by telephone, radio, radiotelephone, television or similar means is maintained; and

Â Â Â Â Â  (b) The medical services provided by the physician assistant are reviewed by a supervising physician on a regularly scheduled basis as determined by the board.

Â Â Â Â Â  (5) A supervising physician, upon the approval of the board and in accordance with the rules established by the board, may delegate to the physician assistant the authority to administer and dispense limited emergency medications and to prescribe medications pursuant to this section and ORS 677.535 to 677.545. Neither the board nor the Physician Assistant Committee shall limit the privilege of administering, dispensing and prescribing to population groups federally designated as underserved, or to geographic areas of the state that are federally designated health professional shortage areas, federally designated medically underserved areas or areas designated as medically disadvantaged and in need of primary health care providers by the Director of Human Services or the Office of Rural Health. All prescriptions written pursuant to this subsection shall bear the name, office address and telephone number of the supervising physician.

Â Â Â Â Â  (6) Nothing in this chapter is intended to require or prohibit a physician assistant from practicing in a hospital licensed pursuant to ORS 441.015 to 441.089.

Â Â Â Â Â  (7) Prescriptions for medications prescribed by a physician assistant in accordance with this section and ORS 475.005, 677.010, 677.500, 677.510 and 677.535 to 677.545 and dispensed by a licensed pharmacist may be filled by the pharmacist according to the terms of the prescription, and the filling of such a prescription shall not constitute evidence of negligence on the part of the pharmacist if the prescription was dispensed within the reasonable and prudent practice of pharmacy. [Formerly 677.065; 1985 c.747 Â§52; 1989 c.830 Â§32; 1993 c.571 Â§27; 1999 c.119 Â§3; 1999 c.582 Â§5; 2001 c.744 Â§Â§1,2; 2005 c.366 Â§3]

Â Â Â Â Â  677.518 Authority to sign death certificate. A physician assistant, practicing under the supervision of a person licensed to practice medicine under this chapter, is authorized to complete and sign death certificates. Death certificates signed by a physician assistant shall be accepted as fulfilling all of the laws dealing with death certificates. A physician assistant who signs a death certificate must comply with all provisions of ORS 432.307. [2003 c.104 Â§1]

Â Â Â Â Â  Note: 677.518 was added to and made a part of 677.495 to 677.545 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.520 Performance of medical services by unlicensed physician assistant prohibited. Performance of any medical services by a physician assistant after the revocation or suspension of the license by the Board of Medical Examiners for the State of Oregon, after expiration of a temporary license or in the absence of renewal of a license constitutes the unauthorized practice of medicine and subjects the physician assistant to the penalties provided in ORS 677.990. [Formerly 677.090; 1983 c.486 Â§67; 1989 c.830 Â§33; 1999 c.582 Â§6]

Â Â Â Â Â  677.525 Fees; how determined. Every physician assistant shall pay to the Board of Medical Examiners for the State of Oregon nonrefundable fees as determined by the board pursuant to ORS 677.265. [Formerly 677.232; 1983 c.486 Â§48; 1989 c.830 Â§34]

Â Â Â Â Â  677.530 [Formerly 677.255; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.532 [1983 c.486 Â§47; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.535 Limited license. The Board of Medical Examiners for the State of Oregon may grant a limited license to a physician assistant if:

Â Â Â Â Â  (1) The applicant meets the qualifications of the board, the application file is complete and no derogatory information has been submitted but board approval is pending; or

Â Â Â Â Â  (2) The physician assistant is changing employment or supervising physicians. [1981 c.220 Â§8; 1983 c.486 Â§48a; 1989 c.830 Â§35; 1999 c.582 Â§7]

Â Â Â Â Â  677.540 Physician Assistant Committee; appointment; term. (1) There is created a Physician Assistant Committee which shall consist of five members. Members of the committee shall be appointed as follows:

Â Â Â Â Â  (a) The Board of Medical Examiners for the State of Oregon shall appoint one of its members and one physician. One of the two must supervise a physician assistant.

Â Â Â Â Â  (b) The Oregon Society of Physician Assistants shall appoint two physician assistants.

Â Â Â Â Â  (c) The State Board of Pharmacy shall appoint one pharmacist.

Â Â Â Â Â  (2) The term of each member of the committee shall be for three years. A member may not serve more than two consecutive terms. A member shall serve until a successor is appointed. If a vacancy occurs, it shall be filled for the unexpired term by a person with the same qualifications as the retiring member.

Â Â Â Â Â  (3) If any vacancy under subsection (1) of this section is not filled within 45 days, the Governor shall make the necessary appointment from the category which is vacant.

Â Â Â Â Â  (4) The committee shall elect its own chairperson with such powers and duties as the committee shall fix.

Â Â Â Â Â  (5) A quorum of the committee shall be three members. The committee shall hold a meeting at least once quarterly and at such other times the committee considers advisable to review requests for prescription and dispensing privileges and to review applications for licensure or renewal.

Â Â Â Â Â  (6) The chairperson may call a special meeting of the Physician Assistant Committee upon at least 10 daysÂ notice in writing to each member, to be held at any place designated by the chairperson.

Â Â Â Â Â  (7) The committee members are entitled to compensation and expenses as provided for board members in ORS 677.280 (2). [1981 c.220 Â§5; 1989 c.830 Â§36; 1999 c.582 Â§8; 2001 c.345 Â§1; 2001 c.348 Â§1]

Â Â Â Â Â  677.545 Duties of committee. The Physician Assistant Committee shall:

Â Â Â Â Â  (1) Review all applications for physician assistantsÂ licensure and for renewal thereof.

Â Â Â Â Â  (2) Review applications of physician assistants for dispensing privileges.

Â Â Â Â Â  (3) Recommend approval or disapproval of applications submitted under subsection (1) or (2) of this section to the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (4) Recommend criteria to be used in granting dispensing privileges under ORS 677.515.

Â Â Â Â Â  (5) Recommend the formulary for prescriptive privileges that may include all or parts of Schedules II, III, IV and V controlled substances and the procedures for physician assistants and supervising physicians to follow in exercising the prescriptive privileges.

Â Â Â Â Â  (6) Recommend the approval, disapproval or modification of the application for prescriptive privileges for any physician assistant. An application for Schedule II controlled substances prescriptive privileges must be submitted to the Board of Medical Examiners by the physician assistantÂs supervising physician and must be accompanied by the practice description of the physician assistant. The Schedule II controlled substances prescriptive privileges of a physician assistant shall be limited by the practice description approved by the board and may be restricted further by the supervising physician at any time. The supervising physician shall notify the physician assistant and the board of any additional restrictions imposed by the supervising physician, and the practice description on file with the board shall be amended to reflect the additional restrictions imposed. To be eligible for Schedule II controlled substances prescriptive privileges, a physician assistant must be certified by the National Commission on Certification of Physician Assistants and must complete all required continuing medical education coursework. [1981 c.220 Â§7; 1989 c.830 Â§37; 1999 c.582 Â§9; 2003 c.447 Â§1]

Â Â Â Â Â  677.550 [1981 c.220 Â§6; 1987 c.660 Â§25; 1989 c.830 Â§38; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  677.610 [1975 c.695 Â§2; 1977 c.581 Â§3; 1983 c.486 Â§49; repealed by 1989 c.782 Â§40]

DIVERSION PROGRAM

Â Â Â Â Â  677.615 Diversion Program Supervisory Council. (1) There is established a Diversion Program Supervisory Council consisting of five members appointed by the Board of Medical Examiners for the purpose of developing and implementing a diversion program for chemically dependent licensees regulated under this chapter. No current board member or staff shall serve on the council.

Â Â Â Â Â  (2) The term of office of each member is two years, but a member serves at the pleasure of the board. Before the expiration of the term of a member, the board shall appoint a successor whose term begins July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The members of the council must be citizens of this state who are familiar with the recognition, intervention, assessment and treatment of chemically dependent persons.

Â Â Â Â Â  (4) A member of the council is entitled to compensation and expenses as provided in ORS 292.495, except that the compensation for the time spent in performance of official duties shall be the same as the compensation received by members of the Board of Medical Examiners.

Â Â Â Â Â  (5) The council shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the council determines.

Â Â Â Â Â  (6) A majority of the members of the council constitutes a quorum for the transaction of business. [1989 c.705 Â§1]

Â Â Â Â Â  677.620 [1975 c.695 Â§11; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  677.625 Medical director; appointment; duties. (1) Subject to the approval of the Board of Medical Examiners, the Diversion Program Supervisory Council shall appoint a medical director to serve at the pleasure of the council. The medical director shall be an employee of the board.

Â Â Â Â Â  (2) The medical director shall administer, under the control and supervision of the council, the diversion program for chemically dependent licensees.

Â Â Â Â Â  (3) The board shall appoint such employees as may be necessary to carry out the duties of the council, as assigned by the medical director. [1989 c.705 Â§2]

Â Â Â Â Â  677.630 [1975 c.695 Â§15; repealed by 1983 c.486 Â§68]

Â Â Â Â Â  677.635 Contract for services to chemically dependent licensees; rules. The Board of Medical Examiners may enter into contracts to provide services for chemically dependent licensees and may, in accordance with ORS chapter 183, adopt rules necessary for the administration of a diversion program for chemically dependent licensees. [1989 c.705 Â§3]

Â Â Â Â Â  677.640 [1975 c.695 Â§12; 1983 c.486 Â§50; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  677.645 Referral in addition to or in lieu of discipline. (1) In addition to or in lieu of any disciplinary action under ORS 677.205, the Board of Medical Examiners may refer a licensee who is chemically dependent to a diversion program administered by the Diversion Program Supervisory Council.

Â Â Â Â Â  (2) The council shall report to the board and provide all pertinent information concerning any licensee who fails to complete the diversion program or fails to participate in the diversion program in good faith. [1989 c.705 Â§4; 2001 c.347 Â§1]

Â Â Â Â Â  677.650 [1975 c.695 Â§13; 1983 c.486 Â§51; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  677.655 Confidentiality of records and information; effect of successful completion of program. (1) All records of the Diversion Program Supervisory Council are confidential and shall not be subject to public disclosure, nor shall the records be admissible as evidence in any judicial, administrative, arbitration or mediation proceeding except proceedings between the licensee or applicant and the Board of Medical Examiners.

Â Â Â Â Â  (2) The members, employees, contractors and past or present clients of the council shall not be subject to the disclosure requirements in ORS 677.415, nor shall they disclose information or be examined regarding any participant in the program.

Â Â Â Â Â  (3) Any licensee who in good faith voluntarily participates in an approved diversion program and successfully completes the program shall not be subject to disciplinary investigation or sanctions unless the licensee is suspected of a violation of this chapter, other than ORS 677.190 (1)(a), by the manner of obtaining or self-administration of intoxicants, drugs or controlled substances or a violation of ORS 677.190 (7) or (24). [1989 c.705 Â§5; 1997 c.792 Â§28]

Â Â Â Â Â  677.660 [1975 c.695 Â§10; repealed by 1983 c.486 Â§68]

Â Â Â Â Â  677.665 Immunity from civil liability. The Board of Medical Examiners, the Diversion Program Supervisory Council, and their members, employees and contractors shall be immune from any civil liability arising from good faith actions taken pursuant to ORS 677.615 to 677.677. [1989 c.705 Â§6]

Â Â Â Â Â  677.670 [1975 c.695 Â§14; 1979 c.292 Â§4; 1983 c.486 Â§52; 1989 c.830 Â§39; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  677.675 [1983 c.486 Â§55; renumbered 823.215 in 1989]

Â Â Â Â Â  677.677 Rulemaking authority of board; fees and charges. In addition to any other powers granted by ORS 677.615 to 677.677, the Board of Medical Examiners may adopt necessary and proper rules for administration of ORS 677.615 to 677.677 including, but not limited to, establishing fees and charges to carry out its legal responsibilities, subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges. The fees and charges established under this section shall not exceed the cost of administering the program of the Diversion Program Supervisory Council, as authorized by the Legislative Assembly within the boardÂs budget, or as the budget may be modified by the Emergency Board, and shall be maintained in an account separate from other funds of the board. [1989 c.705 Â§7; 1991 c.703 Â§23]

Â Â Â Â Â  677.680 [1975 c.695 Â§16; 1979 c.165 Â§1; 1983 c.486 Â§53; 1989 c.830 Â§40; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  677.690 [1975 c.695 Â§17; 1983 c.486 Â§56; repealed by 1989 c.782 Â§40 and 1989 c.830 Â§49]

Â Â Â Â Â  677.700 [1975 c.695 Â§18; 1983 c.486 Â§57; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  677.750 [Formerly 677.257; repealed by 1991 c.204 Â§2]

Â Â Â Â Â  677.755 [Formerly 677.259; 1991 c.204 Â§1; 1991 c.314 Â§1; repealed by 1993 c.378 Â§7]

ACUPUNCTURISTS

Â Â Â Â Â  677.757 Definitions for ORS 677.757 to 677.770. As used in ORS 677.757 to 677.770:

Â Â Â Â Â  (1)(a) ÂAcupunctureÂ means an Oriental health care practice used to promote health and to treat neurological, organic or functional disorders by the stimulation of specific points on the surface of the body by the insertion of needles. ÂAcupunctureÂ includes the treatment method of moxibustion, as well as the use of electrical, thermal, mechanical or magnetic devices, with or without needles, to stimulate acupuncture points and acupuncture meridians and to induce acupuncture anesthesia or analgesia.

Â Â Â Â Â  (b) The practice of acupuncture also includes the following modalities as authorized by the Board of Medical Examiners for the State of Oregon:

Â Â Â Â Â  (A) Traditional and modern techniques of diagnosis and evaluation;

Â Â Â Â Â  (B) Oriental massage, exercise and related therapeutic methods; and

Â Â Â Â Â  (C) The use of Oriental pharmacopoeia, vitamins, minerals and dietary advice.

Â Â Â Â Â  (2) ÂOriental pharmacopoeiaÂ means a list of herbs described in traditional Oriental texts commonly used in accredited schools of Oriental medicine if the texts are approved by the Board of Medical Examiners for the State of Oregon. [1993 c.378 Â§1]

Â Â Â Â Â  677.759 License required; qualifications; effect of using certain terms; rules. (1) No person shall practice acupuncture without first obtaining a license to practice medicine and surgery or a license to practice acupuncture from the Board of Medical Examiners for the State of Oregon except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the board may issue a license to practice acupuncture to an individual licensed to practice acupuncture in another state or territory of the United States if the individual is licensed to practice medicine and surgery or acupuncture in the other state or territory. The board shall not issue such a license unless the requirements of the other state or territory are similar to the requirements of this state.

Â Â Â Â Â  (3) The board shall examine the qualifications of an applicant and determine who shall be authorized to practice acupuncture.

Â Â Â Â Â  (4) Using the term Âacupuncture,Â Âacupuncturist,Â ÂOriental medicineÂ or any other term, title, name or abbreviation indicating that an individual is qualified or licensed to practice acupuncture is prima facie evidence of practicing acupuncture.

Â Â Â Â Â  (5) In addition to the powers and duties of the board described in this chapter, the board shall adopt rules consistent with ORS 677.757 to 677.770 governing the issuance of a license to practice acupuncture. [1993 c.378 Â§2]

Â Â Â Â Â  677.760 [Formerly 677.261; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.761 Persons and practices not within scope of ORS 677.757 to 677.770. Nothing in ORS 677.757 to 677.770 is intended to:

Â Â Â Â Â  (1) Prevent, limit or interfere with an individual licensed or certified by the Board of Medical Examiners for the State of Oregon from practicing health care other than acupuncture within the scope of the license or certification of the individual.

Â Â Â Â Â  (2) Limit any other licensed or certified health care practitioner from practicing acupressure or other therapy within the scope of the license or certification of the individual.

Â Â Â Â Â  (3) Limit the activities of any person who engages in the business of providing Oriental massage, exercise and related therapeutic methods or who provides substances listed in an Oriental pharmacopoeia, or vitamins or minerals or dietary advice, so long as the activities of the person are not otherwise prohibited by law.

Â Â Â Â Â  (4) Limit the ability of practitioners from outside Oregon to demonstrate the practice of acupuncture as part of a recognized and limited duration educational program, lecture or event within this state under rules adopted by the board. [1993 c.378 Â§5; 2005 c.370 Â§1]

Â Â Â Â Â  Note: 677.761 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 677. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.765 Unauthorized practice by acupuncturist. Performance of acupuncture without licensure or after the termination of licensure by the Board of Medical Examiners for the State of Oregon or in the absence of renewal of licensure constitutes the unauthorized practice of medicine and subjects the person to the penalties provided by ORS 677.990. [Formerly 677.262; 1989 c.830 Â§41; 1991 c.314 Â§2; 1993 c.378 Â§3]

Â Â Â Â Â  677.770 Fees. Every physician or surgeon or other person licensed as an acupuncturist shall pay to the Board of Medical Examiners for the State of Oregon nonrefundable fees as determined by the board pursuant to ORS 677.265. [Formerly 677.263; 1989 c.830 Â§42; 1993 c.378 Â§4]

Â Â Â Â Â  677.775 [1983 c.486 Â§33; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.780 Acupuncture Advisory Committee; membership; terms. (1) There is established an Acupuncture Advisory Committee consisting of six members appointed by the Board of Medical Examiners. Of the committee members appointed by the board:

Â Â Â Â Â  (a) One shall be a person who is a current member of the board.

Â Â Â Â Â  (b) Two shall be physicians licensed under ORS chapter 677.

Â Â Â Â Â  (c) Three shall be acupuncturists licensed under ORS 677.759. In appointing the three acupuncturists, the board may receive nominations from the Oregon Acupuncture Association, the Acupuncture and Oriental Medicine Society of Oregon and other professional acupuncture organizations.

Â Â Â Â Â  (2) The term of office of each committee member is four years, but a committee member serves at the pleasure of the board. A committee member may not serve more than two consecutive terms. A committee member serves until a successor is appointed and qualified. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A committee member is entitled to compensation and expenses as provided for board members in ORS 677.280 (2).

Â Â Â Â Â  (4) A majority of the members of the committee constitutes a quorum for the transaction of business. [1997 c.527 Â§1; 2001 c.345 Â§2]

Â Â Â Â Â  Note: 677.780 and 677.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.785 Duties of committee. The Acupuncture Advisory Committee shall:

Â Â Â Â Â  (1) Review and make recommendations concerning all applications to the Board of Medical Examiners for acupuncture licensing or acupuncture license renewal.

Â Â Â Â Â  (2) Recommend to the board standards of professional responsibility and practice for licensed acupuncturists.

Â Â Â Â Â  (3) Recommend to the board standards of didactic and clinical education and training for acupuncture license applicants.

Â Â Â Â Â  (4) Recommend to the board a licensing examination that meets the standards of the National Commission for Health Certifying Agencies or an equivalent organization nationally recognized for testing acupuncturists. [1997 c.527 Â§2]

Â Â Â Â Â  Note: See note under 677.780.

PODIATRY

(General Provisions)

Â Â Â Â Â  677.805 Definitions for ORS 677.805 to 677.840. As used in ORS 677.805 to 677.840:

Â Â Â Â Â  (1) ÂAnkleÂ means the tibial plafond and its posterolateral border or posterior malleolus, the medial malleolus, the distal fibula or lateral malleolus, and the talus.

Â Â Â Â Â  (2) ÂBoardÂ means the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (3) ÂPodiatric physician and surgeonÂ means a podiatric physician and surgeon whose practice is limited to treating ailments of the human foot, ankle and tendons directly attached to and governing the function of the foot and ankle.

Â Â Â Â Â  (4) ÂPodiatryÂ means the diagnosis or the medical, physical or surgical treatment of ailments of the human foot, ankle and tendons directly attached to and governing the function of the foot and ankle, except treatment involving the use of a general or spinal anesthetic unless the treatment is performed in a hospital certified in the manner described in ORS 441.055 (2) or in an ambulatory surgical center certified by the Department of Human Services and is under the supervision of or in collaboration with a physician licensed to practice medicine by the Board of Medical Examiners for the State of Oregon. ÂPodiatryÂ does not include the administration of general or spinal anesthetics or the amputation of the entire foot. [Formerly 682.010; 1999 c.785 Â§2; 2005 c.760 Â§4]

Â Â Â Â Â  Note: 677.805 to 677.840 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 677 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.810 License required to practice podiatry. (1) No person shall practice podiatry without first obtaining from the Board of Medical Examiners a license authorizing the practice of podiatry in this state, except as otherwise provided in ORS 677.805 to 677.840.

Â Â Â Â Â  (2) It shall be deemed prima facie evidence of practicing podiatry within the meaning of ORS 677.805 to 677.840 if any person uses the name or title podiatrist, podiatric physician and surgeon, chiropodist, D.S.C., D.P.M., D.P., foot expert, foot specialist, foot correctionist, or any other word, abbreviation or title indicating that the person was or is qualified and licensed to practice podiatry. [Formerly 682.020]

Â Â Â Â Â  Note: See note under 677.805.

Â Â Â Â Â  677.812 Surgery on ankle; limitations. Surgery of the ankle as defined in ORS 677.805 must be conducted:

Â Â Â Â Â  (1) In a hospital certified in the manner described in ORS 441.055 (2) or in an ambulatory surgical center certified by the Department of Human Services; and

Â Â Â Â Â  (2) By a podiatric physician and surgeon who meets the qualifications for ankle surgery established by rule of the Board of Medical Examiners. [1999 c.785 Â§4]

Â Â Â Â Â  Note: See note under 677.805.

Â Â Â Â Â  677.815 Application of ORS 677.805 to 677.840. (1) ORS 677.805 to 677.840 do not prevent:

Â Â Â Â Â  (a) Any person, firm or corporation from manufacturing, selling, fitting or adjusting any shoe or appliance designed and intended to equalize pressure on different parts of the foot.

Â Â Â Â Â  (b) The sale by licensed druggists of plasters, salves and lotions for the relief and cure of corns, warts, callosities and bunions.

Â Â Â Â Â  (2) ORS 677.805 to 677.840 shall not be construed to apply to or interfere with:

Â Â Â Â Â  (a) The practice of any person whose religion treats or administers to the sick or suffering by purely spiritual means, nor with any individualÂs selection of any such person.

Â Â Â Â Â  (b) Physicians licensed by the Board of Medical Examiners for the State of Oregon, nor to surgeons of the United States Army, Navy and United States Public Health Service, when in actual performance of their official duties. [Formerly 682.030; 1987 c.158 Â§140]

Â Â Â Â Â  Note: See note under 677.805.

(Licensing)

Â Â Â Â Â  677.820 Qualifications of applicants. All applicants for a license to practice podiatry under ORS 677.805 to 677.840 shall:

Â Â Â Â Â  (1) Have attained the age of 18 years.

Â Â Â Â Â  (2) Be of good moral character.

Â Â Â Â Â  (3) Have graduated from an approved podiatry school or college.

Â Â Â Â Â  (4) Have satisfactorily completed one year of post-graduate training served in a program that is approved by the Board of Medical Examiners pursuant to standards adopted by the board by rule.

Â Â Â Â Â  (5) As used in this section, Âapproved podiatry school or collegeÂ means any school or college offering a full-time resident program of study in podiatry leading to a degree of Doctor of Podiatric Medicine, such program having been fully accredited or conditionally approved by the American Podiatric Medical Association or its successor agency, or having been otherwise determined by the board to meet the association standards as specifically incorporated into board rules. [Formerly 682.040; 1985 c.322 Â§6; 1989 c.830 Â§43; 1993 c.323 Â§1]

Â Â Â Â Â  Note: See note under 677.805.

Â Â Â Â Â  677.825 Examination of applicants; issuing license; fees; reexamination. Any person desiring a license to practice podiatry shall be examined by the Board of Medical Examiners in subjects which the board may deem advisable. If the applicant possesses the qualifications required by ORS 677.820 and passes the examination prescribed, the applicant shall be issued a license by the board to practice podiatry in this state. Each applicant shall submit an application for examination and the required examination fee to the board. Any applicant failing in the examination, and being refused a license, is entitled to a reexamination upon the payment of an additional examination fee. [Formerly 682.050; 1985 c.322 Â§7]

Â Â Â Â Â  Note: See note under 677.805.

Â Â Â Â Â  677.830 Reciprocal licensing; use of national board examination. (1) Notwithstanding the provisions of ORS 677.825, the Board of Medical Examiners may issue a license to practice podiatry without a written examination of the applicant if the applicant has a license to practice podiatry issued by a licensing agency of another state or territory of the United States and the applicant complies with the other provisions of ORS 677.805 to 677.840. Such a license shall not be issued unless the requirements, including the examination for such license are substantially similar to the requirements of this state for a license to practice podiatry. The board shall adopt rules governing the issuance of licenses to persons applying under this section. The license may be evidenced by a certificate of the board indorsed on the license issued by the other state or territory, or by issuance of a license as otherwise provided by ORS 677.805 to 677.840.

Â Â Â Â Â  (2) The board may accept a certificate of successful examination issued by the National Board of Podiatry Examiners in lieu of a written examination given by the board.

Â Â Â Â Â  (3) The board may require an applicant under subsection (1) or (2) of this section to take an oral examination conducted by one or more members of the board. [Formerly 682.055]

Â Â Â Â Â  Note: See note under 677.805.

Â Â Â Â Â  677.835 [Formerly 682.060; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.837 Continuing podiatric education required; exemption. (1) Except as provided in subsection (2) of this section, all podiatric physicians and surgeons licensed under this chapter shall complete at least 50 hours in an approved program of continuing podiatric education every two calendar years and shall submit satisfactory evidence thereof to the Board of Medical Examiners for the State of Oregon when the license is renewed.

Â Â Â Â Â  (2) The board may exempt a licensed podiatric physician and surgeon from the requirements of subsection (1) of this section upon a finding by the board that the podiatric physician and surgeon was unable to comply with the requirements because of extenuating circumstances. [Formerly 677.455]

Â Â Â Â Â  Note: 677.837 was added to and made a part of ORS chapter 677 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  677.840 Fees. Every podiatric physician and surgeon shall pay to the Board of Medical Examiners for the State of Oregon nonrefundable fees as determined by the board pursuant to ORS 677.265. [Formerly 682.065; 1989 c.830 Â§44]

Â Â Â Â Â  Note: See note under 677.805.

Â Â Â Â Â  677.845 [Formerly 682.080; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.850 [Formerly 682.090; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.855 [Formerly 682.150; 1989 c.830 Â§45; 2001 c.345 Â§3; repealed by 2005 c.760 Â§5]

Â Â Â Â Â  677.860 [Formerly 682.160; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.861 [1991 c.772 Â§2; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.862 [1991 c.772 Â§4; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.864 [1991 c.772 Â§3; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.865 [Formerly 682.170; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.866 [1991 c.772 Â§8; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.868 [1991 c.772 Â§10; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.869 [1991 c.772 Â§11; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.870 [Formerly 682.191; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.871 [1991 c.772 Â§13; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.873 [1991 c.772 Â§5; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.874 [1991 c.772 Â§7; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.875 [Formerly 682.200; repealed by 1989 c.830 Â§49]

Â Â Â Â Â  677.876 [1991 c.772 Â§9; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.878 [1991 c.772 Â§12; repealed by 1997 c.792 Â§33]

Â Â Â Â Â  677.880 [Formerly 682.210; repealed by 1989 c.830 Â§49]

PENALTIES

Â Â Â Â Â  677.990 Penalties. (1) Violation of any provision of this chapter is a misdemeanor. In any prosecution for such violation, it shall be sufficient to sustain a conviction to show a single act of conduct in violation of any of the provisions of this chapter and it shall not be necessary to show a general course of such conduct.

Â Â Â Â Â  (2) Any person who practices medicine without being licensed under this chapter as prohibited in ORS 677.080 (4) commits a Class C felony.

Â Â Â Â Â  (3) A person who violates the provisions of ORS 677.360 to 677.370 commits a Class C misdemeanor. [Amended by 1967 c.470 Â§61; (2) enacted as 1975 c.695 Â§19; (3) enacted as 1977 c.686 Â§8; (4) formerly 682.990; 1989 c.782 Â§37; 1989 c.830 Â§46]

Â Â Â Â Â  Note: See note under 677.355.

_______________



Chapter 678

Chapter 678 Â Nurses; Nursing Home Administrators

2005 EDITION

NURSES; NURSING HOME ADMINISTRATORS

OCCUPATIONS AND PROFESSIONS

PROFESSIONAL NURSES

(Generally)

678.010Â Â Â Â  Definitions for ORS 678.010 to 678.410

678.021Â Â Â Â  License required to practice nursing

678.031Â Â Â Â  Application of ORS 678.010 to 678.410

678.034Â Â Â Â  Hospitals to notify board of nurses employed to meet temporary staffing shortage

678.036Â Â Â Â  Liability of nurse supervising nursing assistants; liability when duties delegated

(Licensing)

678.040Â Â Â Â  Qualifications of applicants for license

678.050Â Â Â Â  Examining applicants; issuing license; license by indorsement; processing license by indorsement application; limited license; rules

678.080Â Â Â Â  Exhibiting license

678.101Â Â Â Â  Renewal of license; fee; certificate and privilege

(Discipline of Nurses)

678.111Â Â Â Â  Causes for denial, revocation or suspension of license or probation, reprimand or censure of licensee

678.112Â Â Â Â  Voluntary treatment for chemical dependency or emotional or physical problem; effect; rules

678.113Â Â Â Â  When evaluation of mental or physical condition, demonstration of competency or evidence of continuing education may be required

678.117Â Â Â Â  Procedure for imposing civil penalty; amount; rules

678.123Â Â Â Â  Prohibited acts

678.126Â Â Â Â  Confidentiality of information; duty to investigate complaints; immunity

678.128Â Â Â Â  Liability of complainants, witnesses, investigators, counsel and board members in disciplinary proceedings

678.135Â Â Â Â  Duty to report violations to board

(State Board)

678.140Â Â Â Â  Oregon State Board of Nursing; term; appointment; qualifications; confirmation

678.150Â Â Â Â  Powers, functions and duties of board, officers and executive director; rules; subpoena powers

678.153Â Â Â Â  Interagency agreement to share results of nationwide criminal records check

678.155Â Â Â Â  Restrictions on certain standards prescribed by board

678.157Â Â Â Â  Limitation on authority of board over nurse delegation of authority

678.158Â Â Â Â  Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license or certificate

678.164Â Â Â Â  Enjoining violations or threatened violations

678.168Â Â Â Â  Disposition of fines

678.170Â Â Â Â  Disposition of receipts

(Nurse Anesthetists)

678.245Â Â Â Â  Definitions for ORS 678.245 to 678.285

678.255Â Â Â Â  Provision of nurse anesthetist services in ambulatory surgical centers

678.265Â Â Â Â  Ambulatory surgical center oversight of nurse anesthetists

678.275Â Â Â Â  Provision of nurse anesthetist services in hospitals

678.285Â Â Â Â  Board regulation of nurse anesthetists; rules

(Nursing Education Programs)

678.340Â Â Â Â  Requirements for institutions desiring to establish nursing education programs

678.360Â Â Â Â  Survey to evaluate facilities; ensuring compliance with requirements

(Circulating Nurses)

678.362Â Â Â Â  Circulating nurses; duties

(Registered Nurse First Assistants)

678.366Â Â Â Â  Registered nurse first assistants; rules

(Clinical Nurse Specialists)

678.370Â Â Â Â  Clinical nurse specialists; certificates

678.372Â Â Â Â  Rules for clinical nurse specialists

(Nurse Practitioners)

678.375Â Â Â Â  Nurse practitioners; certificates; prohibitions; authority to sign death certificates; drug prescriptions

678.380Â Â Â Â  Rules for nurse practitioners; scope

(Prescriptive Authority)

678.385Â Â Â Â  Prescription formulary; rules

678.390Â Â Â Â  Authority of nurse practitioner and clinical nurse specialist to write prescriptions or dispense drugs; notice; requirements; revocation; rules

(Fees)

678.410Â Â Â Â  Fees; how determined

(Nursing Assistants)

678.440Â Â Â Â  Nursing assistants; training; effect of employing untrained assistant

678.442Â Â Â Â  Certification of nursing assistants; rules

678.444Â Â Â Â  Standards for training programs for nursing assistants

678.445Â Â Â Â  Authority of nursing assistants to administer noninjectable medication; authority of nurse to report questions about continuation of medication

LICENSED NURSING HOME ADMINISTRATORS

(Generally)

678.710Â Â Â Â  Definitions for ORS 678.710 to 678.840

678.720Â Â Â Â  Prohibited acts relating to administration of nursing homes

678.725Â Â Â Â  Reporting unlawful or unsatisfactory nursing home conditions; confidentiality of information; limitation of liability

(Licensing)

678.730Â Â Â Â  Licensing qualifications of administrator

678.740Â Â Â Â  Examination for license

678.750Â Â Â Â  Applicability of licensing requirements to administrators of organizations that rely on spiritual care and treatment

678.760Â Â Â Â  License; application; renewal; provisional licenses

678.770Â Â Â Â  Licensing reciprocity

678.775Â Â Â Â  Fees; prior approval required; limits; report

(Discipline of Administrators)

678.780Â Â Â Â  Grounds for discipline; confidentiality of information; authorized sanctions; hearings

678.790Â Â Â Â  Procedure; review of orders

(Board)

678.800Â Â Â Â  Board of Examiners of Nursing Home Administrators; members; terms; qualifications; confirmation

678.810Â Â Â Â  Board meetings; officers

678.820Â Â Â Â  Duties and powers of board; rules

678.825Â Â Â Â  Investigations; employment of investigator; coordination with Department of Human Services

678.830Â Â Â Â  Board of Examiners of Nursing Home Administrators Account; dispositions of moneys

(Enforcement)

678.840Â Â Â Â  Prevention of violations of ORS 678.710 to 678.840

PENALTIES

678.990Â Â Â Â  Penalties

PROFESSIONAL NURSES

(Generally)

Â Â Â Â Â  678.010 Definitions for ORS 678.010 to 678.410. As used in ORS 678.010 to 678.410, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon State Board of Nursing.

Â Â Â Â Â  (2) ÂClinical nurse specialistÂ means a licensed registered nurse who has been certified by the board as qualified to practice the expanded clinical specialty nursing role.

Â Â Â Â Â  (3) ÂDiagnosingÂ in the context of the practice of nursing means identification of and discrimination between physical and psychosocial signs and symptoms essential to effective execution and management of the nursing care.

Â Â Â Â Â  (4) ÂHuman responsesÂ means those signs, symptoms and processes which denote the personÂs interaction with an actual or potential health problem.

Â Â Â Â Â  (5) ÂLong term care facilityÂ means a licensed skilled nursing facility or intermediate care facility as those terms are used in ORS 442.015, an adult foster home as defined in ORS 443.705 that has residents over 60 years of age, a residential care facility as defined in ORS 443.400 or an assisted living facility.

Â Â Â Â Â  (6) ÂNurse practitionerÂ means a registered nurse who has been certified by the board as qualified to practice in an expanded specialty role within the practice of nursing.

Â Â Â Â Â  (7) ÂPhysicianÂ means a person licensed to practice under ORS chapter 677.

Â Â Â Â Â  (8) ÂPractice of nursingÂ means diagnosing and treating human responses to actual or potential health problems through such services as identification thereof, health teaching, health counseling and providing care supportive to or restorative of life and well-being and including the performance of such additional services requiring education and training which are recognized by the nursing profession as proper to be performed by nurses licensed under ORS 678.010 to 678.410 and which are recognized by rules of the board. ÂPractice of nursingÂ includes executing medical orders as prescribed by a physician or dentist but does not include such execution by a member of the immediate family for another member or execution by a person designated by or on behalf of a person requiring care as provided by board rule where the person executing the care is not licensed under ORS 678.010 to 678.410. The practice of nursing includes providing supervision of nursing assistants.

Â Â Â Â Â  (9) ÂPractice of practical nursingÂ means the application of knowledge drawn from basic education in the social and physical sciences in planning and giving nursing care and in assisting persons toward achieving of health and well-being.

Â Â Â Â Â  (10) ÂPractice of registered nursingÂ means the application of knowledge drawn from broad in-depth education in the social and physical sciences in assessing, planning, ordering, giving, delegating, teaching and supervising care which promotes the personÂs optimum health and independence.

Â Â Â Â Â  (11) ÂTreatingÂ means selection and performance of those therapeutic measures essential to the effective execution and management of the nursing care and execution of the prescribed medical orders. [Amended by 1957 c.316 Â§2; 1973 c.584 Â§1; 1975 c.205 Â§1; 1975 c.659 Â§1; 1995 c.763 Â§3; 1997 c.204 Â§1; 1999 c.498 Â§4; 2001 c.465 Â§1]

Â Â Â Â Â  678.015 [1957 c.316 Â§6; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.020 [Amended by 1953 c.254 Â§16; repealed by 1957 c.316 Â§3 (678.021 enacted in lieu of 678.020)]

Â Â Â Â Â  678.021 License required to practice nursing. It shall be unlawful for any person to practice nursing or offer to practice nursing in this state or to use any title or abbreviation, sign, card or device to indicate the person is practicing either practical or registered nursing unless the person is licensed under ORS 678.010 to 678.410 at the level for which the indication of practice is made and the license is valid and in effect. [1957 c.316 Â§4 (enacted in lieu of 678.020); 1973 c.584 Â§2; 2003 c.14 Â§431]

Â Â Â Â Â  678.030 [Repealed by 1957 c.316 Â§7 (678.031 enacted in lieu of 678.030)]

Â Â Â Â Â  678.031 Application of ORS 678.010 to 678.410. ORS 678.010 to 678.410 do not apply to:

Â Â Â Â Â  (1) The employment of nurses in institutions or agencies of the federal government.

Â Â Â Â Â  (2) The practice of nursing incidental to the planned program of study for students enrolled in nursing education programs accredited by the Oregon State Board of Nursing or accredited by another state or United States territory as described under ORS 678.040 and approved by the board.

Â Â Â Â Â  (3) Nursing practiced outside this state that is incidental to a distance learning program provided by an institution of higher education located in Oregon.

Â Â Â Â Â  (4) The furnishing of nursing assistance in an emergency.

Â Â Â Â Â  (5) The practice of any other occupation or profession licensed under the laws of this state.

Â Â Â Â Â  (6) Care of the sick with or without compensation when performed in connection with the practice of the religious tenets of a well-recognized church or denomination that relies exclusively on treatment by prayer and spiritual means by adherents thereof so long as the adherent does not engage in the practice of nursing as defined in ORS 678.010 to 678.410 and 678.990 or hold oneself out as a registered nurse or a licensed practical nurse.

Â Â Â Â Â  (7) Nonresident nurses licensed and in good standing in another state if they are practicing in Oregon on a single, temporary assignment of not to exceed 30 days, renewable for not to exceed 30 days, for assignments that are for the general public benefit limited to the following:

Â Â Â Â Â  (a) Transport teams;

Â Â Â Â Â  (b) Red Cross Blood Services personnel;

Â Â Â Â Â  (c) Presentation of educational programs;

Â Â Â Â Â  (d) Disaster teams;

Â Â Â Â Â  (e) Staffing a coronary care unit, intensive care unit or emergency department in a hospital that is responding to a temporary staffing shortage and would be otherwise unable to meet its critical care staffing requirements; or

Â Â Â Â Â  (f) Staffing a long term care facility that is responding to a temporary staffing shortage and would be otherwise unable to meet its staffing requirements. [1957 c.316 Â§8 (enacted in lieu of 678.030); 1973 c.584 Â§3; 1981 c.369 Â§1; 1997 c.110 Â§1; 2001 c.465 Â§2; 2001 c.568 Â§1]

Â Â Â Â Â  678.034 Hospitals to notify board of nurses employed to meet temporary staffing shortage. (1) Hospitals and long term care facilities employing nurses under ORS 678.031 (7)(e) and (f) shall notify the Oregon State Board of Nursing in writing of the number of nurses so employed, the times of employment, the nature of the staffing shortage and certify that there is no labor dispute affecting nurses at the hospital or long term care facility. In addition, at the request of the board, the hospital or long term care facility shall provide documentation that the nurses so employed are licensed and in good standing in another state or United States territory.

Â Â Â Â Â  (2) Nurses employed in this state under ORS 678.031 (7)(e) and (f), at the time of employment, also must apply for an Oregon license by indorsement. [1981 c.369 Â§1a; 2001 c.465 Â§3; 2001 c.568 Â§2]

Â Â Â Â Â  678.035 [1975 c.659 Â§4; 1977 c.309 Â§3; repealed by 1981 c.369 Â§16]

Â Â Â Â Â  678.036 Liability of nurse supervising nursing assistants; liability when duties delegated. (1) A nurse who is responsible for supervising nursing assistants shall not be considered to be supervising a nursing assistant who administers noninjectable medication while the nurse is absent from the facility at which the administration occurs unless the nursing assistant is acting pursuant to specific instructions from the nurse or the nurse fails to leave instructions when the nurse should have done so.

Â Â Â Â Â  (2) A nurse who is responsible for supervising nursing assistants shall not be subject to an action for civil damages for the failure of a nursing assistant who administers noninjectable medication to notify the nurse of any patient reaction to the medication perceived by the assistant.

Â Â Â Â Â  (3) A nurse who delegates the provision of nursing care to another person pursuant to ORS 678.150 shall not be subject to an action for civil damages for the performance of a person to whom nursing care is delegated unless the person is acting pursuant to specific instructions from the nurse or the nurse fails to leave instructions when the nurse should have done so. [1981 c.431 Â§2; 1987 c.369 Â§3]

(Licensing)

Â Â Â Â Â  678.040 Qualifications of applicants for license. Each applicant for a license under ORS 678.010 to 678.445 shall furnish satisfactory evidence that the applicantÂs physical and mental health is such that it is safe for the applicant to practice, and that:

Â Â Â Â Â  (1) The applicant has graduated from a registered nurse or licensed practical nurse nursing education program accredited by the Oregon State Board of Nursing;

Â Â Â Â Â  (2) The applicant has graduated from a nursing program in the United States which program is either accredited by the licensing board for nurses in a particular state or United States territory, or, if the licensing board is not the accrediting agency in that state or United States territory, the program is accredited by the appropriate accrediting agency for that state or United States territory; or

Â Â Â Â Â  (3) The applicant has graduated in another country and has an education equivalent to that provided by accredited programs in this country. [Amended by 1953 c.254 Â§16; 1957 c.316 Â§9; 1973 c.584 Â§4; 1981 c.369 Â§2]

Â Â Â Â Â  678.045 [Formerly 678.250; repealed by 1981 c.369 Â§16]

Â Â Â Â Â  678.050 Examining applicants; issuing license; license by indorsement; processing license by indorsement application; limited license; rules. (1) Examinations for the licensing of applicants under ORS 678.010 to 678.445 shall be held at least once a year, and at such times and places as the Oregon State Board of Nursing may determine. Notice of the examination dates shall be given by mail to all accredited nursing education programs in Oregon. The board shall issue a wallet sized license as evidence of current licensure. The applicant shall be required to pass an examination in such subjects relating to nursing at the practical or registered level as the board may determine necessary to protect the public health and welfare.

Â Â Â Â Â  (2) All duly qualified applicants who pass the examination and meet other standards established by the board shall be issued the license provided for in ORS 678.010 to 678.445 according to the nature of the license for which application is made and examination taken and passed.

Â Â Â Â Â  (3)(a) The board may issue a license by indorsement to an applicant qualified as provided in ORS 678.040 who has passed the examination used by the Oregon State Board of Nursing and meets other standards established by the board. The board may also require evidence of competency to practice nursing at the level for which application is made.

Â Â Â Â Â  (b) For the purposes of the licensing procedure, the board shall not accept monetary assistance from anyone except the nurse applying for licensure by indorsement.

Â Â Â Â Â  (c) The board shall process in order applications for licensure by indorsement of qualified applicants and immediately issue licenses or license memoranda when the applications are received and review of supportive documentation is completed. However, this paragraph does not prohibit the board from immediately issuing a license out of order to applicants appearing in person.

Â Â Â Â Â  (d) The provisions of paragraphs (b) and (c) of this subsection do not prohibit the board from processing requests to employ nurses to meet temporary staffing shortages, as described in ORS 678.031 or 678.034, in facilities in this state not involved in labor disputes.

Â Â Â Â Â  (4) Subject to such terms and conditions as the board may impose, the board may issue a limited license to practice registered or practical nursing:

Â Â Â Â Â  (a) To a graduate of an accredited nursing education program at the appropriate level upon the applicantÂs filing for the first examination to be given following the applicantÂs graduation. The license issued under this paragraph expires when the results of the examinations are received by the applicant. The board may extend the limited license if the applicant shows to the satisfaction of the board that an emergency situation has prevented the applicant from taking or completing the first examination administered following graduation. The extension expires when the results of the next examination are received by the applicant or on the filing date of the next examination if the applicant has not reapplied.

Â Â Â Â Â  (b) To an applicant whose license has become void by reason of nonpayment of fees at either level and who otherwise meets the requirements of the board. The board may, in issuing a limited license, require the applicant to demonstrate ability to give safe nursing care by undergoing a supervised experience in nursing practice as shall be designated by the board, or by satisfactorily completing a continuing education program as approved by the board. The license issued under this paragraph expires on the date set in the license by the board. Upon satisfactorily completing the boardÂs requirements, and payment of the renewal fee and delinquency fee, the board shall issue to the applicant a license to practice nursing.

Â Â Â Â Â  (c) To an applicant who has not practiced nursing in any state for a period of five years, but has maintained a current license by the payment of fees. Such applicant shall not practice nursing in Oregon unless an application is made to the board for a limited license and it is issued to the applicant. The board, in issuing such limited license, may require the applicant to demonstrate ability to give safe nursing care by undergoing a supervised experience in nursing practice as shall be designated by the board, or by satisfactorily completing a continuing education program approved or designated by the board. No person shall be issued a license if, in the judgment of the board, the personÂs conduct has been such, during absence from practice, that the applicant would be denied a license if applying for an initial license to practice nursing in this state.

Â Â Â Â Â  (d) To a licensee who has been placed on probation or has been otherwise subjected to disciplinary action by the board.

Â Â Â Â Â  (e) To any of the following persons if the person is affiliated with a planned program of study in Oregon consistent with the standards and requirements established by the board:

Â Â Â Â Â  (A) A foreign nurse;

Â Â Â Â Â  (B) A foreign student nurse; or

Â Â Â Â Â  (C) A nurse licensed in another jurisdiction.

Â Â Â Â Â  (5) The board may adopt by rule requirements and procedures for placing a license or certificate in inactive status.

Â Â Â Â Â  (6)(a) Retired status may be granted to a person licensed or certified as a registered nurse, licensed practical nurse, nurse practitioner, certified registered nurse anesthetist or clinical nurse specialist and who surrenders the personÂs license or certificate while in good standing with the issuing authority if the person is not subject to any pending disciplinary investigation or action. The board may adopt by rule requirements, procedures and fees for placing a license or certificate in retired status.

Â Â Â Â Â  (b) A person granted retired status by the Oregon State Board of Nursing under the provisions of paragraph (a) of this subsection:

Â Â Â Â Â  (A) Shall pay a fee in an amount to be determined by the board for retired status.

Â Â Â Â Â  (B) May not practice nursing or offer to practice nursing in this state.

Â Â Â Â Â  (C) May use the title or abbreviation with the retired license or certificate only if the designation ÂretiredÂ appears after the title or abbreviation. [Amended by 1953 c.254 Â§16; 1957 c.316 Â§10; 1969 c.71 Â§1; 1973 c.584 Â§5; 1975 c.205 Â§2; 1981 c.369 Â§3; 1983 c.221 Â§1; 1989 c.673 Â§1; 1999 c.420 Â§1; 2001 c.275 Â§1; 2005 c.380 Â§1]

Â Â Â Â Â  678.060 [Amended by 1953 c.254 Â§16; repealed by 1957 c.316 Â§11 (678.061 enacted in lieu of 678.060)]

Â Â Â Â Â  678.061 [1957 c.316 Â§12 (enacted in lieu of 678.060); 1963 c.50 Â§2; 1969 c.71 Â§2; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.070 [Repealed by 1953 c.254 Â§16]

Â Â Â Â Â  678.080 Exhibiting license. Any person to whom a license is issued under ORS 678.010 to 678.445, whenever requested to do so in relation to employment as a registered or practical nurse or in relation to enforcement of ORS 678.010 to 678.445, shall exhibit the evidence of current licensure described in ORS 678.050 (1). [Amended by 1953 c.254 Â§16; 1957 c.316 Â§13; 1973 c.584 Â§6; 1981 c.369 Â§4]

Â Â Â Â Â  678.085 [1953 c.254 Â§14; 1957 c.316 Â§14; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.090 [Repealed by 1953 c.254 Â§16]

Â Â Â Â Â  678.100 [Amended by 1953 c.254 Â§16; repealed by 1957 c.316 Â§15 (678.101 enacted in lieu of 678.100)]

Â Â Â Â Â  678.101 Renewal of license; fee; certificate and privilege. (1) Every person licensed to practice nursing shall apply for renewal of the license other than a limited license in every second year before 12:01 a.m. on the anniversary of the birthdate of the person in the odd-numbered year for persons whose birth occurred in an odd-numbered year and in the even-numbered year for persons whose birth occurred in an even-numbered year. Persons whose birthdate anniversary falls on February 29 shall be treated as if the anniversary were March 1.

Â Â Â Â Â  (2) Each application shall be accompanied by a nonrefundable renewal fee payable to the Oregon State Board of Nursing.

Â Â Â Â Â  (3) The board may not renew the license of a person licensed to practice nursing unless:

Â Â Â Â Â  (a) The requirements of subsections (1) and (2) of this section are met; and

Â Â Â Â Â  (b) Prior to payment of the renewal fee described in subsection (2) of this section the applicant completes, or provides documentation of previous completion of:

Â Â Â Â Â  (A) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (B) An equivalent pain management education program, as determined by the board.

Â Â Â Â Â  (4) The license of any person not renewed for failure to comply with subsections (1) to (3) of this section is expired and the person shall be considered delinquent and is subject to the delinquent fee specified in ORS 678.410.

Â Â Â Â Â  (5) A registered nurse who has been issued a certificate as a nurse practitioner shall apply, personally or by appropriately postmarked letter, for renewal of the certificate and for renewal of the prescriptive privileges in every second year before 12:01 a.m. on the anniversary of the birthdate, as determined for the personÂs license to practice nursing. [1957 c.316 Â§16 (enacted in lieu of 678.100); 1965 c.158 Â§1; 1969 c.71 Â§3; 1973 c.584 Â§7; 1975 c.205 Â§3; 1981 c.369 Â§5; 1987 c.79 Â§5; 1999 c.420 Â§2; 2001 c.987 Â§15]

Â Â Â Â Â  678.110 [Repealed by 1957 c.316 Â§17 (678.111 enacted in lieu of 678.110)]

(Discipline of Nurses)

Â Â Â Â Â  678.111 Causes for denial, revocation or suspension of license or probation, reprimand or censure of licensee. In the manner prescribed in ORS chapter 183 for a contested case:

Â Â Â Â Â  (1) Issuance of the license to practice nursing, whether by examination or by indorsement, of any person may be refused or the license may be revoked or suspended or the licensee may be placed on probation for a period specified by the Oregon State Board of Nursing and subject to such condition as the board may impose or may be issued a limited license or may be reprimanded or censured by the board, for any of the following causes:

Â Â Â Â Â  (a) Conviction of the licensee of crime where such crime bears demonstrable relationship to the practice of nursing. A copy of the record of such conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of the conviction.

Â Â Â Â Â  (b) Gross incompetence or gross negligence of the licensee in the practice of nursing at the level for which the licensee is licensed.

Â Â Â Â Â  (c) Any willful fraud or misrepresentation in applying for or procuring a license or renewal thereof.

Â Â Â Â Â  (d) Fraud or deceit of the licensee in the practice of nursing or in admission to such practice.

Â Â Â Â Â  (e) Use of any controlled substance or intoxicating liquor to an extent or in a manner dangerous or injurious to the licensee or others or to an extent that such use impairs the ability to conduct safely the practice for which the licensee is licensed.

Â Â Â Â Â  (f) Conduct derogatory to the standards of nursing.

Â Â Â Â Â  (g) Violation of any provision of ORS 678.010 to 678.445 or rules adopted thereunder.

Â Â Â Â Â  (h) Revocation or suspension of a license to practice nursing by any state or territory of the United States, or any foreign jurisdiction authorized to issue nursing credentials whether or not that license or credential was relied upon in issuing that license in this state. A certified copy of the order of revocation or suspension shall be conclusive evidence of such revocation or suspension.

Â Â Â Â Â  (i) Physical or mental condition that makes the licensee unable to conduct safely the practice for which the licensee is licensed.

Â Â Â Â Â  (j) Violation of any condition imposed by the board when issuing a limited license.

Â Â Â Â Â  (2) A certificate of special competence may be denied or suspended or revoked for the reasons stated in subsection (1) of this section.

Â Â Â Â Â  (3) A license or certificate in inactive status may be denied or suspended or revoked for the reasons stated in subsection (1) of this section.

Â Â Â Â Â  (4) A license or certificate in retired status may be denied or suspended or revoked for any cause stated in subsection (1) of this section. [1957 c.316 Â§18 (enacted in lieu of 678.110); 1973 c.584 Â§11; 1975 c.205 Â§4; 1979 c.744 Â§51; 1981 c.369 Â§7; 1983 c.221 Â§2; 1985 c.23 Â§7; 2001 c.275 Â§2]

Â Â Â Â Â  678.112 Voluntary treatment for chemical dependency or emotional or physical problem; effect; rules. (1) When a person licensed to practice nursing voluntarily seeks treatment for chemical dependency or an emotional or physical problem that otherwise may lead to formal disciplinary action under ORS 678.111, the Oregon State Board of Nursing may abstain from taking such formal disciplinary action if the board finds that the licensee can be treated effectively and that there is no danger to the public health.

Â Â Â Â Â  (2) If the board abstains from taking such formal disciplinary action, it may require the licensee to be subject to the voluntary monitoring program as established by the board.

Â Â Â Â Â  (3) All records of the voluntary monitoring program are confidential and shall not be subject to public disclosure, nor shall the records be admissible as evidence in any judicial proceedings.

Â Â Â Â Â  (4) A licensee voluntarily participating in the voluntary monitoring program shall not be subject to investigation or disciplinary action by the board for the same offense, if the licensee complies with the terms and conditions of the monitoring program.

Â Â Â Â Â  (5) The board shall establish by rule criteria for eligibility to participate in the voluntary monitoring program and criteria for successful completion of the program.

Â Â Â Â Â  (6) Licensees who elect not to participate in the voluntary monitoring program or who fail to comply with the terms of participation shall be reported to the board for formal disciplinary action under ORS 678.111. [1991 c.193 Â§2]

Â Â Â Â Â  678.113 When evaluation of mental or physical condition, demonstration of competency or evidence of continuing education may be required. (1) During the course of an investigation into the performance or conduct of an applicant, certificate holder or licensee, the Oregon State Board of Nursing may order mental health, physical condition or chemical dependency evaluations of the applicant, certificate holder or licensee upon reasonable belief that the applicant, certificate holder or licensee is unable to practice nursing with reasonable skill and safety to patients.

Â Â Â Â Â  (2) When the board has reasonable cause to believe that an applicant, certificate holder or licensee is or may be unable to practice nursing with reasonable skill and safety to patients, the board may order a competency examination of the applicant, certificate holder or licensee for the purpose of determining the fitness of the applicant, certificate holder or licensee to practice nursing with reasonable skill and safety to patients.

Â Â Â Â Â  (3) A licensee or certificate holder by practicing nursing, or an applicant by applying to practice nursing in Oregon, gives consent to submit to mental health, physical condition or chemical dependency evaluations when ordered by the board and waives any objection on the grounds of privileged communication to the admissibility of information derived from evaluations ordered by the board.

Â Â Â Â Â  (4) By rule, the board may require evidence of continuing education in an accredited program as a prerequisite for renewal of registered or practical nursing licenses, or both, or may require continuing education for persons whose license has lapsed for nonpayment of fees, who have not practiced nursing for five years, or who have their licenses suspended or revoked as a condition to relicensure. [1973 c.584 Â§9; 1975 c.205 Â§5; 1995 c.79 Â§341; 1999 c.375 Â§1]

Â Â Â Â Â  678.115 [1957 c.316 Â§20 (enacted in lieu of 678.120); 1971 c.734 Â§121; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.117 Procedure for imposing civil penalty; amount; rules. (1) The Oregon State Board of Nursing shall adopt by rule a schedule establishing the amount of civil penalty that may be imposed for any violation of ORS 678.010 to 678.445 or any rule of the board. No civil penalty shall exceed $5,000.

Â Â Â Â Â  (2) In imposing a penalty pursuant to this section, the board shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring the penalty in observing the provisions of ORS 678.010 to 678.445 and the rules adopted pursuant thereto.

Â Â Â Â Â  (b) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (3) Any penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the board considers proper and consistent with the public health and safety.

Â Â Â Â Â  (4) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (5) All penalties recovered under this section shall be credited to the special account described in ORS 678.170. [1973 c.584 Â§22; 1981 c.369 Â§8; 1985 c.23 Â§3; 1991 c.734 Â§72; 1999 c.375 Â§2]

Â Â Â Â Â  678.120 [Repealed by 1957 c.316 Â§19 (678.115 enacted in lieu of 678.120)]

Â Â Â Â Â  678.121 [1957 c.316 Â§22; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  678.123 Prohibited acts. It shall be unlawful for any person:

Â Â Â Â Â  (1) To sell or fraudulently obtain or furnish any diploma or license or record thereof for any person not graduated from an accredited nursing program or is not licensed under ORS 678.010 to 678.410 or to sell or fraudulently obtain or furnish any certificate to a person not certified as a nursing assistant.

Â Â Â Â Â  (2) To practice nursing under authority of a diploma or license or record thereof illegally or fraudulently obtained or issued unlawfully.

Â Â Â Â Â  (3) To employ unlicensed persons to practice practical or registered nursing. [1973 c.584 Â§10; 1989 c.800 Â§4]

Â Â Â Â Â  678.125 [1957 c.316 Â§24; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.126 Confidentiality of information; duty to investigate complaints; immunity. (1) Any information that the Oregon State Board of Nursing obtains pursuant to ORS 678.021, 678.111, 678.113, 678.123, 678.135 or 678.442 is confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Upon receipt of a complaint under ORS 678.010 to 678.410 or 678.442, the Oregon State Board of Nursing shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (3) Any person, facility, licensee or association that reports or provides information to the board under ORS 678.021, 678.111, 678.113, 678.123, 678.135 or 678.442 in good faith shall not be subject to an action for civil damages as a result thereof. [1981 c.369 Â§14; 1985 c.23 Â§6; 1997 c.791 Â§22]

Â Â Â Â Â  678.128 Liability of complainants, witnesses, investigators, counsel and board members in disciplinary proceedings. (1) Members of the Oregon State Board of Nursing, members of its administrative and investigative staff and its attorneys acting as prosecutors or counsel shall have the same privileges and immunities from civil and criminal proceedings arising by reason of official actions as prosecuting and judicial officers of the state.

Â Â Â Â Â  (2) No person who has made a complaint as to the conduct of a licensee of the board or who has given information or testimony relative to a proposed or pending proceeding for misconduct against the licensee of the board, shall be answerable for any such act in any proceeding except for perjury. [1981 c.369 Â§13]

Â Â Â Â Â  678.130 [Amended by 1953 c.254 Â§16; 1957 c.316 Â§25; 1963 c.50 Â§3; repealed by 1969 c.71 Â§9]

Â Â Â Â Â  678.135 Duty to report violations to board. Any health care facility licensed as required by ORS 441.015, any person licensed by the Oregon State Board of Nursing, the Oregon Nurses Association or any other organization representing registered or licensed practical nurses shall, and any other person may, report to the board any suspected violation of ORS 678.010 to 678.410 or any rule adopted pursuant thereto. [1985 c.23 Â§5]

(State Board)

Â Â Â Â Â  678.140 Oregon State Board of Nursing; term; appointment; qualifications; confirmation. (1) There is created an Oregon State Board of Nursing composed of nine members, five of whom shall be registered nurses, two of whom shall be licensed practical nurses and two of whom shall be members of the public who are otherwise not eligible for appointment to the board.

Â Â Â Â Â  (2) In making appointments of registered nurses, the Governor shall consider geographic balance in making the appointments and shall ensure that the following areas of practice are represented on the board:

Â Â Â Â Â  (a) One nursing educator;

Â Â Â Â Â  (b) One nursing administrator;

Â Â Â Â Â  (c) Two nonsupervisory nurses involved in direct patient care; and

Â Â Â Â Â  (d) One nurse practitioner.

Â Â Â Â Â  (3) The members of the board shall be appointed by the Governor for terms of three years, beginning on January 1. No member shall be eligible to appointment for more than two consecutive terms. An unexpired term of a board member shall be filled in the same manner as an original appointment is made. The appointment shall be for the remainder of the unexpired term. All appointments of members of the board by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (4) Two months before the expiration of the term of office of a nurse member of the board, or when a vacancy occurs in the office of a nurse member, the Oregon Nurses Association or any other organization representing registered nurses, if the vacancy is in a registered nurse position, or the Oregon Licensed Practical Nurses Association or any other organization representing licensed practical nurses, if the vacancy is in a licensed practical nurse position, may submit a list of three names of persons qualified for the appointment. The appointment of nurse members or practical nurse members may be made from the respective lists.

Â Â Â Â Â  (5) At the time of appointment, each member of the board must be a citizen of the United States and a resident of Oregon. Each nurse member must be currently licensed and not under disciplinary status with the board in the category for which appointed with at least five yearsÂ experience therein, three of which were immediately prior to appointment. The public members and any person in the immediate family of the public members shall not be employed as a health professional or in any health-related industry.

Â Â Â Â Â  (6) The Governor may remove a member of the board for cause. [Amended by 1953 c.254 Â§16; 1957 c.316 Â§26; 1971 c.650 Â§27; 1973 c.584 Â§12; 1973 c.792 Â§34; 1981 c.206 Â§1; 1983 c.113 Â§1; 1995 c.79 Â§342; 1997 c.141 Â§1]

Â Â Â Â Â  678.150 Powers, functions and duties of board, officers and executive director; rules; subpoena powers. (1) The Oregon State Board of Nursing shall elect annually from its number a president, a president-elect and a secretary, each of whom shall serve until a successor is elected and qualified. The board shall meet on the call of the president or as the board may require. Special meetings of the board may be called by the secretary upon the request of any three members. Five members shall constitute a quorum.

Â Â Â Â Â  (2) Members of the board are entitled to compensation and expenses as provided in ORS 292.495. Notwithstanding ORS 292.495 (1), a board member shall receive up to $150 for each day or portion thereof during which the member is actually engaged in the performance of official duties.

Â Â Â Â Â  (3) The board shall adopt a seal which shall be in the care of the executive director.

Â Â Â Â Â  (4) The board shall keep a record of all its proceedings and of all persons licensed and schools or programs accredited or approved under ORS 678.010 to 678.445. The records shall at all reasonable times be open to public scrutiny.

Â Â Â Â Â  (5) Subject to the State Personnel Relations Law, the board shall hire, define the duties and fix the salary of an executive director who shall hire and define the duties of such other employees as are necessary to carry into effect the provisions of ORS 678.010 to 678.445. The executive director, with approval of the board, may also employ special consultants. All salaries, compensation and expenses incurred or allowed shall be paid out of funds received by the board.

Â Â Â Â Â  (6) The board shall determine the qualifications of applicants for a license to practice nursing in this state and establish educational and professional standards for such applicants subject to laws of this state.

Â Â Â Â Â  (7) The board shall:

Â Â Â Â Â  (a) Exercise general supervision over the practice of nursing in this state.

Â Â Â Â Â  (b) Prescribe standards and approve curricula for nursing education programs preparing persons for licensing under ORS 678.010 to 678.445.

Â Â Â Â Â  (c) Provide for surveys of nursing education programs at such times as may be necessary.

Â Â Â Â Â  (d) Accredit such nursing education programs as meet the requirements of ORS 678.010 to 678.445 and of the board.

Â Â Â Â Â  (e) Deny or withdraw accreditation from nursing education programs for failure to meet prescribed standards.

Â Â Â Â Â  (f) Examine, license and renew the licenses of duly qualified applicants and administer examinations for other states where requested to do so by the other state.

Â Â Â Â Â  (g) Issue subpoenas for any records relevant to a board investigation, including patient and other medical records, personnel records applicable to nurses and nursing assistants, records of schools of nursing and nursing assistant training records and any other relevant records; issue subpoenas to persons for personal interviews relating to board investigations; compel the attendance of witnesses; and administer oaths or affirmations to persons giving testimony during an investigation or at hearings. In any proceeding under this subsection, when a subpoena is issued to an applicant, certificate holder or licensee of the board, a claim of nurse-patient privilege under ORS 40.240 or of psychotherapist-patient privilege under ORS 40.230 is not grounds for quashing the subpoena or for refusing to produce the material that is subject to the subpoena.

Â Â Â Â Â  (h) Enforce the provisions of ORS 678.010 to 678.445, and incur necessary expenses therefor.

Â Â Â Â Â  (i) Prescribe standards for the delegation of special tasks of patient care to nursing assistants and for the supervision of nursing assistants. The standards must include rules governing the delegation of administration of noninjectable medication by nursing assistants and must include rules prescribing the types of noninjectable medication that can be administered by nursing assistants, and the circumstances, if any, and level of supervision under which nursing assistants can administer noninjectable medication. In formulating the rules governing the administration of noninjectable medication by nursing assistants, the board shall consult with nurses, physicians, gerontologists and pharmacologists. Notwithstanding any other provision of this paragraph, however, determination of the appropriateness of the delegation of a special task of patient care shall remain with the registered nurse issuing the order.

Â Â Â Â Â  (j) Notify licensees at least annually of changes in legislative or board rules that affect the licensees. Notice may be by newsletter or other appropriate means.

Â Â Â Â Â  (8) The board shall determine the scope of practice as delineated by the knowledge acquired through approved courses of education or through experience.

Â Â Â Â Â  (9) For local correctional facilities, lockups and juvenile detention facilities, as defined in ORS 169.005, youth correction facilities as defined in ORS 420.005, for facilities operated by a public agency for detoxification of persons who use alcohol excessively, for homes or facilities licensed under ORS 443.705 to 443.825 for adult foster care, and for facilities licensed under ORS 443.400 to 443.455 for residential care, training or treatment, the board shall adopt rules pertaining to the provision of nursing care, and to the various tasks relating to the administration of noninjectable medication including administration of controlled substances. The rules must provide for delegation of nursing care and tasks relating to the administration of medication to other than licensed nursing personnel by a physician licensed by the Board of Medical Examiners for the State of Oregon or by a registered nurse, designated by the facility. Such delegation must occur under the procedural guidance, initial direction and periodic inspection and evaluation of the physician or registered nurse. However, the provision of nursing care may be delegated only by a registered nurse.

Â Â Â Â Â  (10) The board may require applicants, licensees and certificate holders under ORS 678.010 to 678.445 to provide to the board data concerning the individualÂs nursing employment and education.

Â Â Â Â Â  (11) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the board may require the fingerprints of a person who is:

Â Â Â Â Â  (a) Applying for a license or certificate that is issued by the board;

Â Â Â Â Â  (b) Applying for renewal of a license or certificate that is issued by the board; or

Â Â Â Â Â  (c) Under investigation by the board.

Â Â Â Â Â  (12) Pursuant to ORS chapter 183, the board shall adopt rules necessary to carry out the provisions of ORS 678.010 to 678.445. [Amended by 1953 c.254 Â§16; 1957 c.316 Â§28; subsections (5) to (9) enacted as 1957 c.316 Â§30; 1973 c.584 Â§14; 1975 c.659 Â§2; 1977 c.309 Â§2; 1979 c.771 Â§1; 1981 c.369 Â§9; 1983 c.511 Â§1; 1983 c.598 Â§2; 1987 c.369 Â§1; 1993 c.114 Â§1; 1999 c.375 Â§3; 2001 c.275 Â§3; 2001 c.763 Â§1; 2003 c.297 Â§1; 2005 c.730 Â§48]

Â Â Â Â Â  678.153 Interagency agreement to share results of nationwide criminal records check. The Department of Human Services and the Oregon State Board of Nursing shall enter into an interagency agreement to share the results of nationwide criminal records checks conducted under ORS 181.534 on subject individuals who are subject to criminal records checks by both the department and the board. [2005 c.730 Â§67]

Â Â Â Â Â  Note: 678.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 678 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  678.155 Restrictions on certain standards prescribed by board. (1) In carrying out its duties under ORS 678.150 (6), (7) and (8), the Oregon State Board of Nursing shall not make changes in entry level nursing education or licensure requirements unless such changes are enacted by the Legislative Assembly.

Â Â Â Â Â  (2) In carrying out its duties under ORS 678.150 (7)(i), the Oregon State Board of Nursing shall not prescribe any standard that would substantially alter the practices followed prior to July 1, 1979, in long term care facilities relating to the administration of noninjectable medication by nursing assistants, except for the training requirements in ORS 678.440. [1979 c.770 Â§17; 1985 c.208 Â§2; 1985 c.565 Â§92a; 1987 c.158 Â§141]

Â Â Â Â Â  Note: 678.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 678 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  678.157 Limitation on authority of board over nurse delegation of authority. Nothing in ORS 678.150 and this section affects the limitation on the authority of the board imposed by ORS 678.155 and 678.445 in carrying out its duties under ORS 678.150 (7)(i). [1979 c.771 Â§4; 1985 c.565 Â§92b]

Â Â Â Â Â  Note: 678.157 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 678 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  678.158 Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license or certificate. The lapse, suspension or revocation of a license or certificate by the operation of law or by order of the Oregon State Board of Nursing or by the decision of a court of law, or the voluntary surrender of a license by a licensee or of a certificate by a certificate holder, shall not deprive the board of jurisdiction to proceed with any investigation of or any action or disciplinary proceeding against the licensee or certificate holder or to revise or render null and void an order of disciplinary action against the licensee or certificate holder. [2001 c.275 Â§6]

Â Â Â Â Â  Note: 678.158 was added to and made a part of 678.010 to 678.445 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  678.160 [Amended by 1953 c.254 Â§16; 1957 c.316 Â§31; 1967 c.559 Â§2; 1969 c.314 Â§79; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.162 [1953 c.254 Â§9; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.164 Enjoining violations or threatened violations. (1) Upon suit by the Oregon State Board of Nursing for which no bond shall be required, the circuit courts have jurisdiction to restrain or enjoin any violation or threatened violation of ORS 678.010 to 678.410. Such suit may be brought against a person who practices nursing without a current license or who practices registered nursing when licensed as a practical nurse or who has failed to become licensed or whose license has been suspended, revoked or declared void.

Â Â Â Â Â  (2) The remedies provided for in this section are in addition to, and not in lieu of, criminal penalties provided for in ORS 678.990. [1953 c.254 Â§11; 1957 c.316 Â§32; 1973 c.584 Â§15]

Â Â Â Â Â  678.166 [1953 c.254 Â§10; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.168 Disposition of fines. All fines imposed and collected under ORS 678.990 (1) shall be paid into the treasury of the county in which such suits, actions or proceedings were commenced. All moneys thus paid into the treasury, over and above the amount necessary to reimburse the county for any expense incurred by the county in any suit, action or proceeding shall be paid before January 1 of each year into the General Fund in the State Treasury and placed to the credit of the Criminal Fine and Assessment Account. [1953 c.254 Â§12; 1973 c.584 Â§16; 1981 c.369 Â§11; 1991 c.460 Â§7]

Â Â Â Â Â  678.170 Disposition of receipts. (1) All money received by the Oregon State Board of Nursing under ORS 678.010 to 678.445 shall be paid into the General Fund in the State Treasury and placed to the credit of the Oregon State Board of Nursing Account. Such moneys are appropriated continuously and shall be used only for the administration and enforcement of ORS 678.010 to 678.445.

Â Â Â Â Â  (2) The board shall keep a record of all moneys deposited in the Oregon State Board of Nursing Account. This record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The board may maintain a petty cash fund in compliance with ORS 293.180 in the amount of $1,000. [Amended by 1973 c.584 Â§16a; 1981 c.101 Â§1]

Â Â Â Â Â  678.210 [Amended by 1959 c.49 Â§1; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.220 [Repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.230 [Repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.235 [1959 c.49 Â§3; 1967 c.559 Â§3; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.237 [1967 c.559 Â§5; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.240 [Amended by 1959 c.49 Â§5; repealed by 1973 c.584 Â§24]

(Nurse Anesthetists)

Â Â Â Â Â  678.245 Definitions for ORS 678.245 to 678.285. As used in ORS 678.245 to 678.285:

Â Â Â Â Â  (1) ÂAnesthesiologistÂ means a physician who has completed a residency program in anesthesiology that meets or exceeds the standards adopted by the Board of Medical Examiners.

Â Â Â Â Â  (2) ÂCertified registered nurse anesthetistÂ means a registered nurse licensed by the Oregon State Board of Nursing as a certified registered nurse anesthetist.

Â Â Â Â Â  (3) ÂMedical collaborationÂ means approval of the anesthesia plan by an anesthesiologist and an anesthesiologist being readily available during the administration of anesthetic agents until the patientÂs post-anesthesia condition is satisfactory and stable.

Â Â Â Â Â  (4) ÂPhysicianÂ means a doctor of medicine or osteopathy licensed in Oregon under ORS chapter 677.

Â Â Â Â Â  (5) ÂProcedureÂ means surgery, labor and delivery or other medical services in a hospital or ambulatory surgical center, as defined in ORS 442.015, rendered by a physician or other health care provider qualified by appropriate state license and hospital or center privileges or hospital or center written authorization to render such services. [1997 c.575 Â§1]

Â Â Â Â Â  Note: 678.245 to 678.285 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 678 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  678.250 [Amended by 1973 c.584 Â§17; renumbered 678.045]

Â Â Â Â Â  678.255 Provision of nurse anesthetist services in ambulatory surgical centers. (1) Except as provided in subsection (2) of this section, anesthesia care in an ambulatory surgical center shall be delivered by an anesthesiologist or by a certified registered nurse anesthetist acting with the medical collaboration of an anesthesiologist.

Â Â Â Â Â  (2) When no anesthesiologist is readily available for medical collaboration on anesthesia services for a procedure performed in an ambulatory surgical center, a certified registered nurse anesthetist may deliver the following services without medical collaboration:

Â Â Â Â Â  (a) Assessment of the health status of the patient as that status relates to the relative risks associated with anesthetic management of the patient;

Â Â Â Â Â  (b) Determination and administration of an appropriate anesthesia plan, including but not limited to selection, ordering and administration of anesthetic agents, airway management and monitoring and recording of vital signs, life support functions, mechanical support use, fluid management and electrolyte and blood component balance;

Â Â Â Â Â  (c) Action necessary to counteract problems that may develop during implementation of the anesthesia plan; and

Â Â Â Â Â  (d) Necessary or routine post-anesthesia care.

Â Â Â Â Â  (3) When no anesthesiologist is readily available for medical collaboration on anesthesia services in an ambulatory surgical center, a certified registered nurse anesthetist shall review the patientÂs pertinent medical records, including the medical evaluation of the patient, prior to determining an appropriate anesthesia plan.

Â Â Â Â Â  (4) This section does not prohibit any other licensed health care professional from rendering or supervising anesthesia services if such services are within the scope of the professionalÂs license. [1997 c.575 Â§2]

Â Â Â Â Â  Note: See note under 678.245.

Â Â Â Â Â  678.260 [Repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.265 Ambulatory surgical center oversight of nurse anesthetists. Ambulatory surgical center bylaws, rules and regulations may establish requirements for ready availability of an anesthesiologist for medical collaboration consistent with ORS 678.255 and provide for credentialing, supervision, monitoring, education and professional liability insurance for a certified registered nurse anesthetist consistent with ORS 678.255 and the scope of practice established by the Oregon State Board of Nursing pursuant to ORS 678.285. [1997 c.575 Â§3]

Note: See note under 678.245.

Â Â Â Â Â  678.270 [Repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.275 Provision of nurse anesthetist services in hospitals. (1) A certified registered nurse anesthetist may deliver the following services without medical collaboration in connection with a procedure performed in a hospital:

Â Â Â Â Â  (a) Assessment of the health status of the patient as that status relates to the relative risks associated with anesthetic management of the patient;

Â Â Â Â Â  (b) Determination and administration of an appropriate anesthesia plan, including but not limited to selection, ordering and administration of anesthetic agents, airway management and monitoring and recording of vital signs, life support functions, mechanical support use, fluid management and electrolyte and blood component balance;

Â Â Â Â Â  (c) Action necessary to counteract problems that may develop during implementation of the anesthesia plan; and

Â Â Â Â Â  (d) Necessary or routine post-anesthesia care.

Â Â Â Â Â  (2) Consistent with the provisions of ORS 678.245 to 678.285 and the scope of practice established by the Oregon State Board of Nursing pursuant to ORS 678.285, hospital rules and regulations and medical staff bylaws may define whether the delivery of anesthesia services in connection with a procedure in a hospital by a certified registered nurse anesthetist shall be:

Â Â Â Â Â  (a) Deemed practice by an independent health care provider;

Â Â Â Â Â  (b) Subject to a requirement of supervision or medical collaboration by an anesthesiologist; or

Â Â Â Â Â  (c) Subject to any other requirement that may be applied with due regard for patient health and safety. [1997 c.575 Â§4]

Â Â Â Â Â  Note: See note under 678.245.

Â Â Â Â Â  678.280 [Amended by 1969 c.71 Â§4; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.285 Board regulation of nurse anesthetists; rules. Consistent with the provisions ORS 678.245 to 678.285, the Oregon State Board of Nursing shall adopt rules necessary to establish:

Â Â Â Â Â  (1) The scope of practice of a certified registered nurse anesthetist;

Â Â Â Â Â  (2) Procedures for issuing certification of special competency for a certified registered nurse anesthetist;

Â Â Â Â Â  (3) Educational and competency requirements required for certification; and

Â Â Â Â Â  (4) Procedures for the maintenance of certification as a certified registered nurse anesthetist, including but not limited to fees necessary for original or renewal certification. [1997 c.575 Â§5]

Â Â Â Â Â  Note: See note under 678.245.

Â Â Â Â Â  678.290 [Amended by 1957 c.293 Â§2; 1959 c.49 Â§6; 1969 c.71 Â§5; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.300 [Repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.310 [Amended by 1971 c.734 Â§122; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.320 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  678.325 [1985 c.208 Â§1; repealed by 1993 c.18 Â§147]

Â Â Â Â Â  678.330 [Amended by 1959 c.49 Â§7; 1967 c.559 Â§6; 1969 c.314 Â§80; repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.335 [1967 c.559 Â§8; repealed by 1973 c.584 Â§24]

(Nursing Education Programs)

Â Â Â Â Â  678.340 Requirements for institutions desiring to establish nursing education programs. (1) Any institution desiring to establish a nursing education program leading to licensing or a continuing education program that may be recognized or required by the Oregon State Board of Nursing to supplement such program shall apply to the board and submit satisfactory evidence that it is prepared to meet the curricula and standards prescribed by the board.

Â Â Â Â Â  (2) In considering applications under subsection (1) of this section the board shall review statewide needs for nursing education programs or supplementary programs, financial resources of the institution making application, its clinical resources and its ability to retain qualified faculty.

Â Â Â Â Â  (3) No institution or program shall represent itself as qualified or accredited to prepare nurses for licensing unless it is accredited by the board. [Amended by 1973 c.584 Â§18]

Â Â Â Â Â  678.350 [Repealed by 1973 c.584 Â§24]

Â Â Â Â Â  678.360 Survey to evaluate facilities; ensuring compliance with requirements. (1) From time to time as considered necessary by the Oregon State Board of Nursing, it shall cause a survey of the institutions accredited to provide nursing education programs to be made. A report in writing shall be submitted to the board. The report is to include an evaluation of physical facilities and clinical resources, courses of study and qualifications of instructors. If, in the opinion of the board, the requirements for accredited programs are not being met by any institution, notice thereof shall be given to the institution in writing specifying the defect and prescribing the time within which the defect must be corrected.

Â Â Â Â Â  (2) The board shall withdraw accreditation from an institution which fails to correct the defect reported to it under subsection (1) of this section within the period of time prescribed in the report. The institution may request and if requested shall be granted a hearing before the board in the manner required for contested cases under ORS chapter 183. [Amended by 1973 c.584 Â§19]

(Circulating Nurses)

Â Â Â Â Â  678.362 Circulating nurses; duties. (1) As used in this section:

Â Â Â Â Â  (a) ÂCirculating nurseÂ means a registered nurse who is responsible for coordinating the nursing care and safety needs of the patient in the operating room and who also meets the needs of operating room team members during surgery.

Â Â Â Â Â  (b) ÂType I ambulatory surgical centerÂ means a licensed health care facility for the performance of outpatient surgical procedures including, but not limited to, cholesystectomies, tonsillectomies or urological procedures, involving general anesthesia or a relatively high infection control consideration.

Â Â Â Â Â  (2)(a) The duties of a circulating nurse performed in an operating room of a Type I ambulatory surgical center or a hospital shall be performed by a registered nurse licensed under ORS 678.010 to 678.410.

Â Â Â Â Â  (b) In any case requiring anesthesia or conscious sedation, a circulating nurse shall be assigned to, and present in, an operating room for the duration of the surgical procedure unless it becomes necessary for the circulating nurse to leave the operating room as part of the surgical procedure. While assigned to a surgical procedure, a circulating nurse may not be assigned to any other patient or procedure.

Â Â Â Â Â  (c) Nothing in this section precludes a circulating nurse from being relieved during a surgical procedure by another circulating nurse assigned to continue the surgical procedure.

Â Â Â Â Â  (3) At the request of a Type I ambulatory surgical center or a hospital, the Department of Human Services may grant a variance from the requirements of this section based on patient care needs or the nursing practices of the surgical center or hospital. [2005 c.665 Â§3]

Â Â Â Â Â  Note: 678.362 was added to and made a part of 678.010 to 678.445 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Registered Nurse First Assistants)

Â Â Â Â Â  678.366 Registered nurse first assistants; rules. The Oregon State Board of Nursing shall adopt rules establishing procedures for the recognition of registered nurses who become registered nurse first assistants by receiving additional certification through nationally recognized professional organizations. [2005 c.628 Â§5]

(Clinical Nurse Specialists)

Â Â Â Â Â  678.370 Clinical nurse specialists; certificates. (1) The Oregon State Board of Nursing shall issue a certification to act as a clinical nurse specialist to any nurse who meets the requirements established by the board pursuant to ORS 678.372.

Â Â Â Â Â  (2) A person may not act as a clinical nurse specialist, use the name, title, designation, initial or abbreviation of clinical nurse specialist or otherwise hold oneself out as a clinical nurse specialist unless the person is certified as a clinical nurse specialist pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) A certified clinical nurse specialist is authorized to prescribe drugs for the use of and administration to other persons if approval has been given under ORS 678.390. The authority to prescribe and dispense prescription drugs shall be included within the scope of practice of certified clinical nurse specialists as defined by rules of the board subject to ORS 678.385. [1999 c.498 Â§2; 2005 c.462 Â§4]

Â Â Â Â Â  678.372 Rules for clinical nurse specialists. The Oregon State Board of Nursing shall adopt rules to implement ORS 678.370, including but not limited to rules establishing:

Â Â Â Â Â  (1) Procedures and requirements for initial issuance and continuation of certification to act as a clinical nurse specialist, including but not limited to educational requirements;

Â Â Â Â Â  (2) The scope of practice of clinical nurse specialists, including the authority to prescribe and dispense prescription drugs after approval of an application to do so by the board;

Â Â Â Â Â  (3) Educational requirements for clinical nurse specialists applying for prescriptive authority that include but are not limited to:

Â Â Â Â Â  (a) At least 45 contact hours in pharmacology; and

Â Â Â Â Â  (b) Clinical education in patient management, including pharmacotherapeutics, that is comparable to the requirements for completion of a nurse practitioner program;

Â Â Â Â Â  (4) The amount of any fees necessary for issuance of the initial certification, renewal of certification, initial application for prescriptive authority and renewal of application for prescriptive authority; and

Â Â Â Â Â  (5) Such other rules as may be necessary to implement and administer ORS 678.370. [1999 c.498 Â§3; 2005 c.462 Â§5]

(Nurse Practitioners)

Â Â Â Â Â  678.375 Nurse practitioners; certificates; prohibitions; authority to sign death certificates; drug prescriptions. (1) The Oregon State Board of Nursing is authorized to issue certificates of special competency to licensed registered nurses to practice as nurse practitioners if they meet the requirements of the board pursuant to ORS 678.380.

Â Â Â Â Â  (2) No person shall practice as a nurse practitioner or hold oneself out to the public or to an employer, or use the initials, name, title, designation or abbreviation as a nurse practitioner until and unless such person is certified by the board.

Â Â Â Â Â  (3) A registered nurse, certified as a nurse practitioner, is authorized to complete and sign death certificates. Death certificates signed by a certified nurse practitioner shall be accepted as fulfilling all the requirements of the laws dealing with death certificates. A certified nurse practitioner who signs a death certificate must comply with all provisions of ORS 432.307.

Â Â Â Â Â  (4) A registered nurse, certified as a nurse practitioner, is authorized to prescribe drugs for the use of and administration to other persons if approval has been given under ORS 678.390. The drugs which the nurse practitioner is authorized to prescribe shall be included within the certified nurse practitionerÂs scope of practice as defined by rules of the board subject to ORS 678.385.

Â Â Â Â Â  (5) The dispensing of certain limited medications prescribed by a nurse practitioner in accordance with the formulary established under ORS 678.385 and dispensed by a licensed pharmacist or an employee thereof may be filled by a pharmacist according to the terms of the prescription. The filling of such a prescription shall not constitute evidence of negligence on the part of the pharmacist if the prescription was dispensed within the reasonable and prudent practice of pharmacy.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂDrugÂ means medicines and preparations for internal or external use of human beings which are recognized in the formulary adopted pursuant to ORS 678.385.

Â Â Â Â Â  (b) ÂPrescribeÂ means to direct, order or designate the preparation, use of or manner of using by spoken or written words or other means. [1975 c.205 Â§8; 1979 c.785 Â§1; 1993 c.469 Â§9; 1993 c.571 Â§28; 2001 c.357 Â§1; 2001 c.623 Â§5]

Â Â Â Â Â  678.380 Rules for nurse practitioners; scope. The Oregon State Board of Nursing may adopt rules applicable to nurse practitioners:

Â Â Â Â Â  (1) Which establish their education, training and qualifications necessary for certification.

Â Â Â Â Â  (2) Which limit or restrict practice.

Â Â Â Â Â  (3) Which establish categories of nurse practitioner practice and define the scope of such practice.

Â Â Â Â Â  (4) Which establish procedures for maintaining certification, including continuing education and procedures for the reinstatement of certificates rendered void by reason of nonpayment of fees. [1975 c.205 Â§9]

(Prescriptive Authority)

Â Â Â Â Â  678.385 Prescription formulary; rules. The Oregon State Board of Nursing by rule shall determine the drugs and medicines to be included in the formulary that may be prescribed by a nurse practitioner acting under ORS 678.375 or a clinical nurse specialist acting under ORS 678.370 and 678.372, including controlled substances listed in schedules II, III, III N, IV and V. The board shall revise the formulary periodically. [1979 c.785 Â§16; 1987 c.79 Â§1; 1989 c.1006 Â§4; 1991 c.295 Â§1; 1993 c.742 Â§4; 1999 c.536 Â§1; 2005 c.462 Â§7]

Â Â Â Â Â  678.390 Authority of nurse practitioner and clinical nurse specialist to write prescriptions or dispense drugs; notice; requirements; revocation; rules. (1) The Oregon State Board of Nursing may grant to a certified nurse practitioner or certified clinical nurse specialist the privilege of writing prescriptions described in the formulary under ORS 678.385.

Â Â Â Â Â  (2) A certified nurse practitioner or certified clinical nurse specialist may submit an application to the Oregon State Board of Nursing to dispense prescription drugs. The Oregon State Board of Nursing shall provide immediate notice to the State Board of Pharmacy upon receipt and upon approval of an application from a certified nurse practitioner or certified clinical nurse specialist for authority to dispense prescription drugs to the patients of the applicant.

Â Â Â Â Â  (3) An application for the authority to dispense prescription drugs as authorized under subsection (1) of this section must include:

Â Â Â Â Â  (a) Evidence of completion of a prescription drug dispensing training program jointly developed and adopted by rule by the Oregon State Board of Nursing and the State Board of Pharmacy.

Â Â Â Â Â  (b) Except when a certified nurse practitioner is seeking authority to dispense prescription drugs at a qualified institution of higher education as defined in ORS 399.245, demonstration of a lack of readily available access to pharmacy services in the practice area of the applicant and that the lack of access would be corrected by granting authority to dispense prescription drugs by the applicant. Lack of readily available access to pharmacy services for patients may be established by evidence:

Â Â Â Â Â  (A) That the patients of the applicant are located:

Â Â Â Â Â  (i) Outside the boundaries of a metropolitan statistical area;

Â Â Â Â Â  (ii) Thirty or more highway miles from the closest hospital within the major population center in a metropolitan statistical area; or

Â Â Â Â Â  (iii) In a county with a population of less than 75,000; or

Â Â Â Â Â  (B) Of financial barrier to access, including but not limited to receiving services from a health care safety net clinic or eligibility for participation in a patient assistance program of a pharmaceutical company.

Â Â Â Â Â  (c) Any other information required by the Oregon State Board of Nursing.

Â Â Â Â Â  (4) The Oregon State Board of Nursing shall adopt rules requiring:

Â Â Â Â Â  (a) Drugs dispensed by certified nurse practitioners and certified clinical nurse specialists to be in the formulary established under ORS 678.385 and be either prepackaged by a manufacturer registered with the State Board of Pharmacy or repackaged by a pharmacist licensed by the State Board of Pharmacy under ORS chapter 689;

Â Â Â Â Â  (b) Labeling requirements for drugs dispensed by certified nurse practitioners and certified clinical nurse specialists that are the same as labeling requirements required of pharmacies licensed under ORS chapter 689;

Â Â Â Â Â  (c) Record keeping requirements for prescriptions and drug dispensing by a certified nurse practitioner and a certified clinical nurse specialist that are the same as the record keeping requirements required of pharmacies licensed under ORS chapter 689;

Â Â Â Â Â  (d) A dispensing certified nurse practitioner and a dispensing certified clinical nurse specialist to have available at the dispensing site a hard copy or electronic version of prescription drug reference works commonly used by professionals authorized to dispense prescription medications; and

Â Â Â Â Â  (e) A dispensing certified nurse practitioner and a dispensing certified clinical nurse specialist to allow representatives of the State Board of Pharmacy, upon receipt of a complaint, to inspect a dispensing site after prior notice to the Oregon State Board of Nursing.

Â Â Â Â Â  (5) The Oregon State Board of Nursing has sole disciplinary authority regarding certified nurse practitioners and certified clinical nurse specialists who have drug dispensing authority.

Â Â Â Â Â  (6) The privilege of writing prescriptions and dispensing drugs may be denied, suspended or revoked by the Oregon State Board of Nursing upon proof that the privilege has been abused. The procedure shall be a contested case under ORS chapter 183. Disciplinary action under this subsection is grounds for discipline of the certified nurse practitioner or certified clinical nurse specialist in the same manner as a licensee may be disciplined under ORS 678.111. [1979 c.785 Â§17; 1981 c.693 Â§29; 1983 c.486 Â§58; 1985 c.747 Â§53; 1987 c.79 Â§2; 1993 c.742 Â§5; 2003 c.617 Â§1; 2005 c.462 Â§6; 2005 c.471 Â§13]

Â Â Â Â Â  678.395 [1995 c.627 Â§3; repealed by 1996 c.21 Â§1]

(Fees)

Â Â Â Â Â  678.410 Fees; how determined. (1) The Oregon State Board of Nursing may impose fees for the following:

Â Â Â Â Â  (a) License renewal.

Â Â Â Â Â  (b) Examination.

Â Â Â Â Â  (c) License by indorsement.

Â Â Â Â Â  (d) Limited license.

Â Â Â Â Â  (e) Examination proctor service.

Â Â Â Â Â  (f) Duplicate license.

Â Â Â Â Â  (g) Extension of limited license.

Â Â Â Â Â  (h) Nurse practitioner certificate.

Â Â Â Â Â  (i) Reexamination for licensure.

Â Â Â Â Â  (j) Delinquent fee.

Â Â Â Â Â  (k) Renewal fee nurse practitioner.

Â Â Â Â Â  (L) Verification of a license of a nurse applying for license by indorsement in another state.

Â Â Â Â Â  (m) Certified nurse practitionerÂs initial application and registration for writing prescriptions.

Â Â Â Â Â  (n) Renewal of certified nurse practitionerÂs application for writing prescriptions.

Â Â Â Â Â  (o) Approval of training program for nursing assistants.

Â Â Â Â Â  (p) Issuance, renewal and delinquency of a nursing assistant certificate.

Â Â Â Â Â  (q) Voluntary monitoring program for chemical dependency or an emotional or physical problem.

Â Â Â Â Â  (r) Clinical nurse specialist certification established pursuant to ORS 678.370.

Â Â Â Â Â  (s) Clinical nurse specialistÂs initial application for prescriptive authority.

Â Â Â Â Â  (t) Renewal of clinical nurse specialistÂs application for prescriptive authority.

Â Â Â Â Â  (u) Inactive license or certificate.

Â Â Â Â Â  (v) Retired license or certificate.

Â Â Â Â Â  (w) Nationwide criminal records check.

Â Â Â Â Â  (2) Fees are nonrefundable.

Â Â Â Â Â  (3) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the board pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget, as the budget may be modified by the Emergency Board. If federal or other funds are available to offset costs of administering the program, fees shall be established based on net costs to the state but not to exceed $40 per biennium for the certification fee under subsection (1)(p) of this section. [1969 c.71 Â§7; 1973 c.584 Â§20; 1975 c.205 Â§6; 1983 c.221 Â§4; 1987 c.79 Â§3; 1989 c.800 Â§5; 1991 c.193 Â§3; 1991 c.536 Â§2; 1991 c.703 Â§24; 1999 c.420 Â§3; 1999 c.498 Â§5; 2001 c.275 Â§4; 2005 c.380 Â§3; 2005 c.462 Â§10]

(Nursing Assistants)

Â Â Â Â Â  678.440 Nursing assistants; training; effect of employing untrained assistant. (1) It is the intent of the Legislative Assembly to require that nursing assistants be adequately trained.

Â Â Â Â Â  (2) The Oregon State Board of Nursing shall prepare curricula and standards for training programs for nursing assistants. Such curricula and standards shall provide for additional training for nursing assistants to administer noninjectable medications.

Â Â Â Â Â  (3) The Department of Human Services may impose civil penalties or revoke the license of any health care facility that employs any untrained nursing assistant for a period of more than eight weeks without providing for the training prescribed by the board. Any license which is revoked shall be revoked as provided in ORS 441.030.

Â Â Â Â Â  (4) As used in this section, Ânursing assistantÂ means a person who assists licensed nursing personnel in the provision of nursing care. [1977 c.309 Â§1]

Â Â Â Â Â  678.442 Certification of nursing assistants; rules. (1) The Oregon State Board of Nursing shall establish standards for certifying and shall certify as a nursing assistant any person who applies therefor, shows completion of an approved training program for nursing assistants and passes a board approved examination.

Â Â Â Â Â  (2) In the manner prescribed in ORS chapter 183, the board may revoke or suspend a certificate issued under this section or may reprimand a nursing assistant for the following reasons:

Â Â Â Â Â  (a) Conviction of the certificate holder of a crime where such crime bears demonstrable relationship to the duties of a nursing assistant. A copy of the record of such conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of the conviction.

Â Â Â Â Â  (b) Any willful fraud or misrepresentation in applying for or procuring a certificate or renewal thereof.

Â Â Â Â Â  (c) Use of any controlled substance or intoxicating liquor to an extent or in a manner dangerous or injurious to the certificate holder or others or to an extent that such use impairs the ability to conduct safely the duties of a nursing assistant.

Â Â Â Â Â  (d) Violation of any provisions of ORS 678.010 to 678.445 or rules adopted thereunder.

Â Â Â Â Â  (e) Physical or mental condition that makes the certificate holder unable to perform safely the duties of a nursing assistant.

Â Â Â Â Â  (f) Conduct unbecoming a nursing assistant in the performance of duties.

Â Â Â Â Â  (3) The board shall establish by rule a procedure for the biennial renewal of nursing assistant certificates. The certificate renewal procedure shall be substantially like the procedure established for the licensing of nurses under ORS 678.101. [1989 c.800 Â§3; 1991 c.536 Â§1]

Â Â Â Â Â  678.444 Standards for training programs for nursing assistants. The Oregon State Board of Nursing shall establish standards for training programs for nursing assistants. Upon application therefor, the board shall review and approve programs that meet board standards. The board by means of a contested case proceeding under ORS chapter 183 may revoke approval of any training program that ceases to meet board standards. [1989 c.800 Â§2]

Â Â Â Â Â  678.445 Authority of nursing assistants to administer noninjectable medication; authority of nurse to report questions about continuation of medication. (1) It is the intent of the Legislative Assembly that the Oregon State Board of Nursing not adopt any standard the practical effect of which is to prohibit a nursing assistant in a long term care facility from administering noninjectable medication except under direct supervision of a registered nurse.

Â Â Â Â Â  (2) Where a nurse employed by the long term care facility questions the efficacy, need or safety of continuation of medications being dispensed by that nurse or by another employee of the facility to a patient therein, the nurse shall report that question to the physician or a nurse practitioner, if authorized to do so, ordering or authorizing the medication and shall seek further instructions concerning the continuation of the medication. [1979 c.770 Â§18]

Â Â Â Â Â  678.505 [1977 c.635 Â§2; 1981 c.469 Â§2; renumbered 342.455]

Â Â Â Â Â  678.510 [1955 c.489 Â§1(1),(3),(4),(5); 1957 c.579 Â§1; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.515 [1977 c.635 Â§Â§3,4; 1981 c.469 Â§3; renumbered 342.475]

Â Â Â Â Â  678.520 [1955 c.489 Â§11; 1957 c.579 Â§2; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.525 [1977 c.635 Â§5; 1981 c.469 Â§4; renumbered 342.465]

Â Â Â Â Â  678.530 [1955 c.489 Â§1(2); 1957 c.579 Â§3; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.540 [1955 c.489 Â§5; 1957 c.579 Â§4; 1961 c.371 Â§1; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.550 [1955 c.489 Â§6; 1957 c.579 Â§5; 1967 c.487 Â§1; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.560 [1955 c.489 Â§Â§7,8; 1957 c.579 Â§6; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.570 [1955 c.489 Â§4; 1957 c.579 Â§7; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.575 [1957 c.579 Â§17; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.580 [1955 c.489 Â§9; repealed by 1957 c.579 Â§8 (678.581 enacted in lieu of 678.580)]

Â Â Â Â Â  678.581 [1957 c.579 Â§9 (678.581 enacted in lieu of 678.580); repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.590 [1955 c.489 Â§10; repealed by 1957 c.579 Â§10 (678.591 enacted in lieu of 678.590)]

Â Â Â Â Â  678.591 [1957 c.579 Â§11 (678.591 enacted in lieu of 678.590); repealed by 1971 c.663 Â§17 and 1971 c.734 Â§21]

Â Â Â Â Â  678.593 [1957 c.579 Â§13; repealed by 1971 c.663 Â§17 and 1971 c.734 Â§21]

Â Â Â Â Â  678.596 [1957 c.579 Â§15; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.600 [1955 c.489 Â§2; 1957 c.579 Â§18; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.610 [1955 c.489 Â§3; 1957 c.579 Â§19; 1969 c.314 Â§81; repealed by 1971 c.663 Â§17]

Â Â Â Â Â  678.620 [1955 c.489 Â§13; repealed by 1971 c.663 Â§17]

LICENSED NURSING HOME ADMINISTRATORS

(Generally)

Â Â Â Â Â  678.710 Definitions for ORS 678.710 to 678.840. As used in ORS 678.710 to 678.840, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Board of Examiners of Nursing Home Administrators of the State of Oregon.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDual facilityÂ means a facility that operates both a hospital and a long term care facility on the same campus.

Â Â Â Â Â  (4) ÂNursing home administratorÂ means an individual responsible for planning, organizing and managing the operation of a nursing home, whether or not such individual has an ownership interest in such home and whether or not such functions are shared by one or more other individuals, if:

Â Â Â Â Â  (a) Final responsibility and authority are retained in the nursing home administrator; and

Â Â Â Â Â  (b) In the case of a dual facility, the nursing home administrator may be subject to the authority of the administrator of the dual facility or the dual facility administrator may administer the nursing home if the administrator is licensed or otherwise qualified by statute to administer a nursing home.

Â Â Â Â Â  (5) ÂNursing homeÂ means any institution or facility defined as a long term care facility for licensing purposes under state statute or the rules of the department, including a long term care facility operated as part of a dual facility.

Â Â Â Â Â  (6) ÂProvisional licenseÂ means a temporary license issued to a provisional nursing home administrator under the rules of the board. [1971 c.663 Â§1; 1973 c.829 Â§57; 1989 c.495 Â§1; 1995 c.643 Â§1]

Â Â Â Â Â  678.720 Prohibited acts relating to administration of nursing homes. (1) On and after July 1, 1971, unless an individual holds a valid license issued under the provisions of ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2), an individual shall not:

Â Â Â Â Â  (a) Practice or offer to practice as a nursing home administrator; or

Â Â Â Â Â  (b) Use in connection with the name of the individual the words or letters Ânursing home administrator,Â ÂNHAÂ or any other words, letters or abbreviations or insignia tending to indicate that such individual is a licensed nursing home administrator.

Â Â Â Â Â  (2) On and after July 1, 1971, no nursing home shall be conducted or operated unless it is under the supervision of a nursing home administrator who holds a valid license issued under the provisions of ORS 678.710 to 678.780, 678.800 to 678.840 and ORS 678.990 (2). [1971 c.663 Â§2]

Â Â Â Â Â  678.725 Reporting unlawful or unsatisfactory nursing home conditions; confidentiality of information; limitation of liability. (1) Any health care facility licensed under ORS 441.015, any licensee licensed by the Board of Examiners of Nursing Home Administrators of the State of Oregon, any physician licensed by the Board of Medical Examiners for the State of Oregon, any licensed professional nurse and any licensed pharmacist shall, and any other person may, report to the board suspected violations of ORS 678.710 to 678.840 and insanitary or other unsatisfactory conditions in a nursing home.

Â Â Â Â Â  (2) Information acquired by the board pursuant to subsection (1) of this section is confidential and shall not be subject to public disclosure.

Â Â Â Â Â  (3) Any person who reports or provides information to the board under subsection (1) of this section and who provides information in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.47 Â§7; 1995 c.643 Â§2]

(Licensing)

Â Â Â Â Â  678.730 Licensing qualifications of administrator. (1) Any individual is qualified for licensure as a nursing home administrator who:

Â Â Â Â Â  (a) Meets the training or experience and other standards established by rules of the Board of Examiners of Nursing Home Administrators. The board shall accept one year of experience as an administrator serving a dual facility in lieu of any residency or intern requirement established pursuant to this paragraph; and

Â Â Â Â Â  (b) Has passed an examination as provided in ORS 678.740.

Â Â Â Â Â  (2) Each license as a nursing home administrator may be renewed by the board upon compliance by the licensee with the requirements of ORS 678.760 and by presenting evidence of the completion of the continuing education work required by the board. The board may require up to 50 hours of continuing education in any one-year period.

Â Â Â Â Â  (3) In establishing educational standards pursuant to subsection (1)(a) of this section, the board shall require a baccalaureate degree from an accredited school of higher education. However, the educational requirement does not apply to any person who:

Â Â Â Â Â  (a) Was a licensed administrator in any jurisdiction of the United States prior to January 1, 1983; or

Â Â Â Â Â  (b) Was an administrator of a dual facility meeting the experience requirements pursuant to subsection (1)(a) of this section.

Â Â Â Â Â  (4) Notwithstanding the requirements established under subsection (1) of this section, upon the request of the governing body of a hospital, as defined in ORS 442.015 (19), the board shall deem a health care administrator to have met the requirements for licensure as a nursing home administrator if the health care administrator possesses an advanced degree in management and has at least 10 years of experience in health care management. [1971 c.663 Â§6; 1973 c.827 Â§68; 1973 c.829 Â§58a; 1985 c.47 Â§3; 1987 c.544 Â§1; 1989 c.495 Â§2; 1995 c.667 Â§5; 2001 c.104 Â§260]

Â Â Â Â Â  678.740 Examination for license. (1) Examinations for licensure as a nursing home administrator shall be conducted at such times and places as the Board of Examiners of Nursing Home Administrators of the State of Oregon shall designate, but not less than once a year. The fee for examination or reexamination shall be determined by the board under ORS 678.775.

Â Â Â Â Â  (2) The board shall, consistent with the purposes for which the examination is given, determine the subjects, scope, content and the minimum passing grade for examinations. [1971 c.663 Â§7; 1973 c.829 Â§59; 1979 c.127 Â§1; 1993 c.572 Â§1]

Â Â Â Â Â  678.750 Applicability of licensing requirements to administrators of organizations that rely on spiritual care and treatment. (1) Nothing in ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2) or the rules adopted thereunder shall be construed to require an individual, who is employed to administer an institution exempted under ORS 441.065 as an institution that is operated by and for persons who rely on spiritual means alone for the care and treatment of the sick, to demonstrate proficiency in any medical techniques or to meet any medical educational qualifications or medical standards not in accord with the remedial care and treatment provided in such institutions. Any license issued under ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2) to such an individual shall indicate the limited extent of the authority of the individual to act as an administrator.

Â Â Â Â Â  (2) Subsection (1) of this section does not limit or prohibit the operator of an institution from enforcing any religious affiliation requirement imposed as a bona fide occupational qualification or business necessity or as otherwise permitted by section 703(e) of Title VII of the Civil Rights Act of 1964 or other provision of federal law. [1971 c.663 Â§8; 1997 c.574 Â§1]

Â Â Â Â Â  678.760 License; application; renewal; provisional licenses. (1) Upon compliance with the requirements of ORS 678.730 and the payment of a fee as determined by the Board of Examiners of Nursing Home Administrators of the State of Oregon under ORS 678.775, an individual shall upon application be granted a nursing home administratorÂs original license. All original licenses shall expire on June 30 of the next odd-numbered year.

Â Â Â Â Â  (2) Upon application within one year following expiration of an original or a renewal license, and the payment of a fee as determined by the board under ORS 678.775, the board shall issue a renewal license, provided the continuing education requirements and all other requirements set by the board have been met. All renewal licenses shall expire on June 30 of the next odd-numbered year.

Â Â Â Â Â  (3) The fee for a provisional license shall be determined by the board under ORS 678.775. [1971 c.663 Â§9; 1973 c.829 Â§60; 1979 c.127 Â§2; 1979 c.696 Â§17; 1993 c.572 Â§2; 1995 c.643 Â§3]

Â Â Â Â Â  678.770 Licensing reciprocity. (1) The Board of Examiners of Nursing Home Administrators of the State of Oregon may license by indorsement, without examination, any individual who applies therefor, meets the requirements as established by the board and on the date of making application is a nursing home administrator licensed under the laws of any other state or territory of the United States if the requirements for licensing of nursing home administrators in the state or territory in which the applicant is licensed are not less than those required in ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2).

Â Â Â Â Â  (2) Each applicant under this section shall pay to the board at the time of filing the application a fee determined by the board under ORS 678.775. [1971 c.663 Â§11; 1973 c.829 Â§61; 1993 c.572 Â§3]

Â Â Â Â Â  678.775 Fees; prior approval required; limits; report. The fees and charges determined by the Board of Examiners of Nursing Home Administrators of the State of Oregon under ORS 678.740, 678.760 and 678.770 are subject to the prior approval of the Oregon Department of Administrative Services and, if their adoption occurs between regular sessions of the Legislative Assembly, a report to the Emergency Board. The fees and charges shall not exceed the cost of administering the regulatory program of the board pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget, as that budget may be modified by the Emergency Board. [1993 c.572 Â§4]

Â Â Â Â Â  Note: 678.775 was added to and made a part of 678.710 to 678.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Discipline of Administrators)

Â Â Â Â Â  678.780 Grounds for discipline; confidentiality of information; authorized sanctions; hearings. (1) The sanctions authorized by subsection (2) of this section may be imposed upon the following grounds:

Â Â Â Â Â  (a) The employment of fraud or deception in applying for or obtaining a nursing home administratorÂs license.

Â Â Â Â Â  (b) Engaging in conduct in the course of acting as a nursing home administrator involving fraud, dishonesty, malfeasance, cheating or other conduct as the Board of Examiners of Nursing Home Administrators of the State of Oregon may prohibit by rule.

Â Â Â Â Â  (c) Conviction of a crime involving circumstances that relate to the licenseeÂs fitness to continue practicing as a nursing home administrator.

Â Â Â Â Â  (d) Mistake or inadvertence in the issuance of the license by the board.

Â Â Â Â Â  (e) Physical or mental incapacity that presents an unreasonable risk of harm to the licensee or to the person or property of others in the course of performing the duties of a nursing home administrator.

Â Â Â Â Â  (f) Use of any controlled substance or intoxicating liquor in a manner that impairs the licenseeÂs ability to conduct safely the practice for which the licensee is licensed.

Â Â Â Â Â  (g) The licensee has engaged in conduct that would justify denying a license to an applicant.

Â Â Â Â Â  (h) Violation of or noncompliance with any applicable provisions of ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2) or of any lawful rule or order of the board or continuous or substantial violations of the rules adopted under ORS 441.055.

Â Â Â Â Â  (i) Discipline imposed by any other licensing body in this or any other state based on conduct that would be grounds for discipline under this section or rules adopted by the board.

Â Â Â Â Â  (j) Incompetence in performing the duties of a nursing home administrator as demonstrated by evidence that the licensee either lacks or did not use the knowledge or skill necessary to perform the administratorÂs duties in a minimally adequate manner.

Â Â Â Â Â  (k) Employing or otherwise assisting another person to act as a nursing home administrator with knowledge that the person does not hold a valid license to practice as a nursing home administrator.

Â Â Â Â Â  (L) Failure to pay a civil penalty imposed against the licensee in a timely manner.

Â Â Â Â Â  (m) Unprofessional conduct as defined in rules adopted by the board.

Â Â Â Â Â  (2) Subject to ORS chapter 183, the board may impose any or all of the following sanctions:

Â Â Â Â Â  (a) Suspend, revoke or refuse to renew any license required by ORS 678.720.

Â Â Â Â Â  (b) A civil penalty not to exceed $1,000.

Â Â Â Â Â  (c) Probation, with authority to limit or restrict a license.

Â Â Â Â Â  (d) Participation in a treatment program for intoxicating liquor or controlled substances.

Â Â Â Â Â  (3) Hearings under this section must be conducted by an administrative law judge assigned from the Office of Administrative Hearings established by ORS 183.605.

Â Â Â Â Â  (4) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [1971 c.663 Â§14; 1973 c.58 Â§1; 1979 c.744 Â§52; 1985 c.47 Â§4; 1995 c.643 Â§4; 1997 c.791 Â§23; 1999 c.849 Â§Â§160,161; 2003 c.75 Â§58]

Â Â Â Â Â  678.790 Procedure; review of orders. (1) Where the Board of Examiners of Nursing Home Administrators proposes to refuse to issue or renew a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (3) If the final order of the court on review reverses the boardÂs order of suspension, revocation or refusal to renew, the board shall issue the license and reinstate the appellant not later than the 30th day after the decision of the court. [1971 c.734 Â§124]

(Board)

Â Â Â Â Â  678.800 Board of Examiners of Nursing Home Administrators; members; terms; qualifications; confirmation. (1) There is hereby created a Board of Examiners of Nursing Home Administrators in the Department of Human Services.

Â Â Â Â Â  (2) The board shall be composed of nine individuals concerned with the care and treatment of the chronically ill or infirm elderly patients and shall be appointed by the Governor after consultation with the associations and societies appropriate to the professions and institutions:

Â Â Â Â Â  (a) Three members shall be nursing home administrators licensed under ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2);

Â Â Â Â Â  (b) One a medical doctor licensed by the Board of Medical Examiners for the State of Oregon actively engaged in private practice and conversant with the care and treatment of the long-term patient;

Â Â Â Â Â  (c) One licensed professional nurse actively engaged in caring for chronically ill and infirm patients and licensed by the Oregon State Board of Nursing;

Â Â Â Â Â  (d) Three members representative of the public at large, at least one of whom shall be at least 62 years of age;

Â Â Â Â Â  (e) A pharmacist licensed by the State Board of Pharmacy; and

Â Â Â Â Â  (f) Except for those persons described in paragraph (a) of this subsection, no member of the board shall have a direct financial interest in a nursing home.

Â Â Â Â Â  (3) All members of the board shall be citizens of the United States or shall have declared their intent to become citizens of the United States and shall be residents of this state. No more than two of the members of the board may be officials or full-time employees of state or local governments.

Â Â Â Â Â  (4) The term of office of each member is three years but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment but no member shall serve more than two consecutive terms. If there is a vacancy for any cause the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (6) The members of the board are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) No public members of the board shall hold any pecuniary interest in, or have any employment contract with, a long term care facility. [1971 c.663 Â§3; 1973 c.58 Â§2; 1973 c.792 Â§35; 1975 c.234 Â§1; 1979 c.500 Â§1]

Â Â Â Â Â  678.810 Board meetings; officers. (1) The Board of Examiners of Nursing Home Administrators shall hold at least two meetings each year. At any meeting a majority of the members of the board shall constitute a quorum for the transaction of business.

Â Â Â Â Â  (2) The board shall elect annually from its membership a chairperson and a vice chairperson. [1971 c.663 Â§4; 2005 c.726 Â§8]

Â Â Â Â Â  678.820 Duties and powers of board; rules. It shall be the function of the Board of Examiners of Nursing Home Administrators to:

Â Â Â Â Â  (1) Develop, impose and enforce standards which shall be met by individuals in order to receive and retain a license as a nursing home administrator, which standards shall be designed to insure that nursing home administrators will be individuals who are qualified by training or experience in the field of long-term health care administration to serve as nursing home administrators.

Â Â Â Â Â  (2) Develop and apply appropriate techniques, including examinations and investigations for determining whether an individual meets such standards, if examinations are reviewed periodically to insure validity.

Â Â Â Â Â  (3) Issue licenses to individuals determined after application of such techniques, to meet such standards, and subject to ORS chapter 183 impose any of the sanctions set out in ORS 678.780 where the individual holding any such license is determined substantially to have failed to conform to the requirements of such standards.

Â Â Â Â Â  (4) Establish and carry out procedures designed to insure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards.

Â Â Â Â Â  (5) Receive, investigate and take appropriate action with respect to any charge or complaint filed with the board in writing, charging that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards.

Â Â Â Â Â  (6) Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state with a view to the improvement of standards imposed for the licensing of such administrators and the procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed as such.

Â Â Â Â Â  (7) Encourage qualified educational institutions and other qualified organizations to establish, provide, conduct and continue such training and instruction courses and programs as will enable all otherwise qualified individuals to meet requirements established under ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2).

Â Â Â Â Â  (8) Approve courses and programs conducted within or without the state as sufficient to meet education and training requirements established pursuant to ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2) and advise the appropriate state agencies regarding receipt and administration of such federal funds as are made available for such purposes.

Â Â Â Â Â  (9) In accordance with ORS 183.330, adopt, amend and repeal rules which are necessary to carry out the provisions of ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2).

Â Â Â Â Â  (10) Maintain a register of all licensed nursing home administrators. [1971 c.663 Â§5; 1985 c.47 Â§5; 1995 c.79 Â§343]

Â Â Â Â Â  678.825 Investigations; employment of investigator; coordination with Department of Human Services. (1) Subject to availability of funds therefor, the Board of Examiners of Nursing Home Administrators may employ an investigator to investigate complaints and to conduct board-initiated investigations pursuant to its authority under ORS 678.820 to develop, impose and enforce standards. In the absence of such funding, investigations shall be coordinated with the Department of Human Services.

Â Â Â Â Â  (2) Upon receipt of a complaint under ORS 678.710 to 678.840, the board or the department shall conduct an investigation as described under ORS 676.165. [1985 c.47 Â§9; 1997 c.791 Â§24]

Â Â Â Â Â  678.830 Board of Examiners of Nursing Home Administrators Account; dispositions of moneys. (1) The Board of Examiners of Nursing Home Administrators Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Board of Examiners of Nursing Home Administrators under ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2) shall be deposited into the account and are continuously appropriated to the board to be used only for the administration of ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2) and the rules of the board adopted thereunder and the provisions of ORS 441.015 to 441.063 and the rules for nursing homes adopted by the Department of Human Services thereunder. Any interest or other income from moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) If a license is denied under ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2), 50 percent of the fee for the license shall be refunded to the applicant. No portion of an examination fee is refundable. [1971 c.663 Â§12; 1973 c.427 Â§20; 2005 c.726 Â§7]

(Enforcement)

Â Â Â Â Â  678.840 Prevention of violations of ORS 678.710 to 678.840. Notwithstanding the existence and pursuit of any other remedy, the Board of Examiners of Nursing Home Administrators may maintain an action in the name of the state for injunction or other process or proceedings against any person, firm, corporation or governmental unit to restrain or prevent the illegal conduct or operation of a nursing home in violation of ORS 678.710 to 678.780, 678.800 to 678.840 and 678.990 (2). [1971 c.663 Â§15]

PENALTIES

Â Â Â Â Â  678.990 Penalties. (1) Violation of any provision of ORS 678.010 to 678.410 is a Class C misdemeanor.

Â Â Â Â Â  (2) It shall be a misdemeanor for any person to:

Â Â Â Â Â  (a) Sell or fraudulently obtain or furnish any license or permit or aid or abet therein under ORS 678.710 to 678.840; or

Â Â Â Â Â  (b) Violate any of the provisions of ORS 678.720. [Amended by 1953 c.254 Â§16; subsections (1) and (2) enacted as 1953 c.254 Â§15; subsection (3) enacted as 1955 c.489 Â§12; 1957 c.316 Â§33; 1971 c.663 Â§16; subsection (3) enacted as 1971 c.663 Â§13; 1973 c.584 Â§21]

_______________



Chapter 679

Chapter 679 Â Dentists

2005 EDITION

DENTISTS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

679.010Â Â Â Â  Definitions

679.020Â Â Â Â  Practice of dentistry or conducting dental office without license prohibited; exceptions

679.025Â Â Â Â  License required to practice dentistry; exemptions

679.027Â Â Â Â  Enjoining violations

679.050Â Â Â Â  Nonresident dentists giving or receiving instruction; hospital permits

LICENSING

679.060Â Â Â Â  Application for license; fees; grounds for refusal of license

679.065Â Â Â Â  Qualifications of applicants; rules

679.070Â Â Â Â  Examination; certain other examination results in lieu of examination

679.080Â Â Â Â  Reexamination of applicants; rules

679.090Â Â Â Â  Issuance of license

679.115Â Â Â Â  Licensing of dental instructor; requirements

679.120Â Â Â Â  License fees; waiver of fee; rules; renewal of license

679.140Â Â Â Â  Discipline of licensee; grounds; procedure; sanctions

679.160Â Â Â Â  Appeal from board decision

679.165Â Â Â Â  Automatic suspension of license in case of mental disorder

679.170Â Â Â Â  Prohibited practices

679.176Â Â Â Â  Written work orders required for certain services

679.180Â Â Â Â  Enforcement; jurisdiction

OREGON BOARD OF DENTISTRY

679.230Â Â Â Â  Oregon Board of Dentistry; appointment; qualifications; confirmation; compensation and expenses

679.250Â Â Â Â  Powers and duties of board; rules

679.253Â Â Â Â  Authority of board to require fingerprints

679.255Â Â Â Â  Board to adopt standards for sedation during dental procedures; rules

679.260Â Â Â Â  Oregon Board of Dentistry Account; disbursement of receipts

679.280Â Â Â Â  Dental committees or consultants for improving standards of practice; liability; confidentiality of proceedings

679.290Â Â Â Â  Failure to comply with subpoena issued by board

679.300Â Â Â Â  Privileged data; admissibility of data as evidence in judicial proceedings

679.310Â Â Â Â  Duty to report violations to board; exceptions; liability

679.320Â Â Â Â  Confidentiality of information provided to board; limitation of liability

MISCELLANEOUS

679.500Â Â Â Â  Administration of local anesthesia for certain purposes; rules

679.510Â Â Â Â  Liability insurance for retired dentist; requirements; rules

PENALTIES

679.991Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  679.010 Definitions. As used in this chapter and ORS 680.010 to 680.205, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Board of Dentistry.

Â Â Â Â Â  (2) ÂDental assistantÂ means a person who, under the supervision of a dentist, renders assistance to a dentist, dental hygienist, dental technician or another dental assistant or renders assistance under the supervision of a dental hygienist providing dental hygiene.

Â Â Â Â Â  (3) ÂDental hygieneÂ means that portion of dentistry that includes the rendering of educational, preventive and therapeutic dental services in general, but specifically, scaling, root planing, curettage and any related intraoral or extraoral procedure required in the performance of such services.

Â Â Â Â Â  (4) ÂDental hygienistÂ means a person who, under the supervision of a dentist, practices dental hygiene.

Â Â Â Â Â  (5) ÂDental technicianÂ means that person who, at the authorization of a dentist, makes, provides, repairs or alters oral prosthetic appliances and other artificial materials and devices which are returned to a dentist and inserted into the human oral cavity or which come in contact with its adjacent structures and tissues.

Â Â Â Â Â  (6) ÂDentistÂ means a person who may perform any intraoral or extraoral procedure required in the practice of dentistry.

Â Â Â Â Â  (7) ÂDentistryÂ means the healing art which is concerned with the examination, diagnosis, treatment planning, treatment, care and prevention of conditions within the human oral cavity and maxillofacial region and conditions of adjacent or related tissues and structures. The practice of dentistry includes but is not limited to the cutting, altering, repairing, removing, replacing or repositioning of hard or soft tissues and other acts or procedures as determined by the board and included in the curricula of dental schools accredited by the Commission on Dental Accreditation of the American Dental Association, post-graduate training programs or continuing education courses.

Â Â Â Â Â  (8) ÂDirect supervisionÂ means supervision requiring that a dentist diagnose the condition to be treated, that a dentist authorize the procedure to be performed, and that a dentist remain in the dental treatment room while the procedures are performed.

Â Â Â Â Â  (9) ÂGeneral supervisionÂ means supervision requiring that a dentist authorize the procedures, but not requiring that a dentist be present when the authorized procedures are performed. The authorized procedures may also be performed at a place other than the usual place of practice of the dentist.

Â Â Â Â Â  (10) ÂIndirect supervisionÂ means supervision requiring that a dentist authorize the procedures and that a dentist be on the premises while the procedures are performed.

Â Â Â Â Â  (11) ÂLimited access permit dental hygienistÂ means a dental hygienist who renders dental hygiene services in accordance with ORS 680.205 as authorized by a limited access permit issued by the board pursuant to ORS 680.200.

Â Â Â Â Â  (12) ÂStateÂ means any state or territory of the United States and the District of Columbia. [Amended by 1983 c.169 Â§1; 1997 c.251 Â§4; 1999 c.188 Â§1; 2003 c.83 Â§1; 2005 c.52 Â§2]

Â Â Â Â Â  679.020 Practice of dentistry or conducting dental office without license prohibited; exceptions. (1) No person shall practice dentistry without a license.

Â Â Â Â Â  (2) Before engaging, conducting, operating or maintaining any dental office in any way, every individual shall obtain a license to practice dentistry in this state.

Â Â Â Â Â  (3) The provisions of subsections (1) and (2) of this section as they relate to owning and operating a dental office or clinic do not apply to a dental office or clinic owned or operated by:

Â Â Â Â Â  (a) A labor organization as defined in ORS 243.650 and 663.005 (6), or to any nonprofit organization formed by or on behalf of such labor organization for the purpose of providing dental services. Such labor organization must have had an active existence for at least three years, have a constitution and bylaws, and be maintained in good faith for purposes other than providing dental services;

Â Â Â Â Â  (b) The School of Dentistry of the Oregon Health and Science University;

Â Â Â Â Â  (c) Local governments;

Â Â Â Â Â  (d) Institutions or programs accredited by the Commission on Dental Accreditation of the American Dental Association to provide education and training;

Â Â Â Â Â  (e) Nonprofit corporations organized under Oregon law to provide dental services to rural areas and medically underserved populations of migrant, rural community or homeless individuals under 42 U.S.C. 254b or 254c or health centers qualified under 42 U.S.C. 1396d(l)(2)(B) operating in compliance with other applicable state and federal law; and

Â Â Â Â Â  (f) Nonprofit charitable corporations as described in section 501(c)(3) of the Internal Revenue Code and determined by the Oregon Board of Dentistry as providing dental services by volunteer licensed dentists to populations with limited access to dental care at no charge or a substantially reduced charge.

Â Â Â Â Â  (4) Any entity that owns or operates a dental office or clinic pursuant to subsection (3) of this section must:

Â Â Â Â Â  (a) Name an actively licensed dentist as its dental director who shall be subject to the provisions of ORS 679.140 in the capacity as dental director. The dental director, or an actively licensed dentist designated by the director, shall have responsibility for the clinical practice of dentistry, which includes, but is not limited to:

Â Â Â Â Â  (A) Diagnosis of conditions within the human oral cavity and its adjacent tissues and structures.

Â Â Â Â Â  (B) Prescribing drugs that are administered to patients in the practice of dentistry.

Â Â Â Â Â  (C) The treatment plan of any dental patient.

Â Â Â Â Â  (D) Overall quality of patient care that is rendered or performed in the practice of dentistry.

Â Â Â Â Â  (E) Supervision of dental hygienists, dental assistants or other personnel involved in direct patient care and the authorization for procedures performed by them in accordance with the standards of supervision established by statute or by the rules of the board.

Â Â Â Â Â  (F) Other specific services within the scope of clinical dental practice.

Â Â Â Â Â  (G) Retention of patient dental records as required by statute or by rule of the board.

Â Â Â Â Â  (H) Ensuring that each patient receiving services from the dental office or clinic has a dentist of record.

Â Â Â Â Â  (b) Maintain current records of the names of licensed dentists who supervise the clinical activities of dental hygienists, dental assistants or other personnel involved in direct patient care utilized by the entity. The records must be available to the board upon written request.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not apply to a limited access permit dental hygienist who renders services authorized by a limited access permit issued by the board pursuant to ORS 680.200.

Â Â Â Â Â  (6) Nothing in this chapter precludes a person or entity not licensed by the board from:

Â Â Â Â Â  (a) Ownership or leasehold of any tangible or intangible assets used in a dental office or clinic. These assets include real property, furnishings, equipment and inventory but do not include dental records of patients related to clinical care.

Â Â Â Â Â  (b) Employing or contracting for the services of personnel other than licensed dentists.

Â Â Â Â Â  (c) Management of the business aspects of a dental office or clinic that do not include the clinical practice of dentistry.

Â Â Â Â Â  (7) If all of the ownership interests of a dentist or dentists in a dental office or clinic are held by an administrator, executor, personal representative, guardian, conservator or receiver of the estate of a former shareholder, member or partner, the administrator, executor, personal representative, guardian, conservator or receiver may retain the ownership interest for a period of 12 months following the creation of the ownership interest. The board shall extend the ownership period for an additional 12 months upon 30 daysÂ notice and may grant additional extensions upon reasonable request. [Amended by 1977 c.192 Â§1; 1985 c.323 Â§3; 1995 c.286 Â§29; 1997 c.251 Â§6; 2003 c.322 Â§1]

Â Â Â Â Â  679.025 License required to practice dentistry; exemptions. (1) It shall be unlawful for any person not otherwise authorized by law to practice dentistry or purport to be a dentist without a valid license to practice dentistry issued by the Oregon Board of Dentistry.

Â Â Â Â Â  (2) The requirements of this section shall not apply to:

Â Â Â Â Â  (a) Dentists licensed in another state making a clinical presentation sponsored by a bona fide dental society or association or an accredited dental educational institution approved by the board.

Â Â Â Â Â  (b) Bona fide full-time students of dentistry who, during the period of their enrollment and as a part of the course of study in an Oregon accredited dental education program, engage in clinical studies on the premises of such institution or in a clinical setting located off the premises of the institution if the facility, the instructional staff and the course of study to be pursued at the off-premises location meet minimum requirements prescribed by the rules of the board and the clinical study is performed under the direct supervision of a member of the faculty.

Â Â Â Â Â  (c) Bona fide full-time students of dentistry who, during the period of their enrollment and as a part of the course of study in a dental education program located outside of Oregon that is accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency, engage in community-based or clinical studies as an elective or required rotation in a clinical setting located in Oregon if the community-based or clinical studies meet minimum requirements prescribed by the rules of the board and are performed under the direct supervision of a member of the faculty of the Oregon Health and Science University School of Dentistry.

Â Â Â Â Â  (d) Candidates who are preparing for a licensure examination to practice dentistry and whose application has been accepted by the board or its agent, if such clinical preparation is conducted in a clinic located on premises approved for that purpose by the board and if the procedures are limited to examination only. This exception shall exist for a period not to exceed two weeks immediately prior to a regularly scheduled licensure examination.

Â Â Â Â Â  (e) Dentists practicing in the discharge of official duties as employees of the United States Government and any of its agencies.

Â Â Â Â Â  (f) Instructors of dentistry, whether full- or part-time, while exclusively engaged in teaching activities and while employed in accredited dental educational institutions.

Â Â Â Â Â  (g) Dentists employed by public health agencies who are not engaged in the direct delivery of clinical dental services to patients.

Â Â Â Â Â  (h) Persons licensed to practice medicine in the State of Oregon in the regular discharge of their duties.

Â Â Â Â Â  (i) Persons qualified to perform services relating to general anesthesia or sedation under the direct supervision of a licensed dentist.

Â Â Â Â Â  (j) Persons practicing dentistry upon themselves as the patient.

Â Â Â Â Â  (k) Dental hygienists, dental assistants or dental technicians performing services under the supervision of a licensed dentist in accordance with the rules adopted by the board.

Â Â Â Â Â  (L) A person licensed as a denturist under ORS 680.500 to 680.570 engaged in the practice of denture technology.

Â Â Â Â Â  (m) A limited access permit dental hygienist who renders services authorized by a limited access permit issued by the board pursuant to ORS 680.200. [1953 c.574 Â§2; 1955 c.560 Â§1; 1957 c.552 Â§4; 1963 c.284 Â§1; 1971 c.48 Â§1; 1973 c.390 Â§1; 1975 c.693 Â§19; 1979 c.1 Â§16; 1983 c.169 Â§2; 1993 c.142 Â§1; 1997 c.251 Â§5; 2005 c.504 Â§1]

Â Â Â Â Â  679.026 [1971 c.48 Â§2; 1975 c.693 Â§20; 1977 c.192 Â§2; 1981 c.185 Â§1; repealed by 1983 c.169 Â§34]

Â Â Â Â Â  679.027 Enjoining violations. The Attorney General, or the prosecuting attorney of any county, or the Oregon Board of Dentistry, in its own name, may maintain an action for an injunction against any person violating any provision of ORS 679.020, 679.025, 679.170 or 679.176. Any person who has been so enjoined may be punished for contempt by the court issuing the injunction. An injunction may be issued without proof of actual damage sustained by any person. An injunction shall not relieve a person from criminal prosecution for violation of any provision of ORS 679.020, 679.025, 679.170 or 679.176 or from any other civil, criminal or disciplinary remedy. [1957 c.552 Â§2; 1963 c.284 Â§2; 1979 c.284 Â§192; 1983 c.169 Â§3]

Â Â Â Â Â  679.030 [Amended by 1953 c.574 Â§5; repealed by 1977 c.192 Â§13]

Â Â Â Â Â  679.040 [Amended by 1963 c.284 Â§3; repealed by 2003 c.83 Â§12]

Â Â Â Â Â  679.050 Nonresident dentists giving or receiving instruction; hospital permits. (1) If a reputable and duly licensed practitioner in dentistry of another state is asked to appear and demonstrate, receive or give instruction in the practice of dentistry before any qualified dental college or dental organization or dental study group recognized by the Oregon Board of Dentistry, the secretary of the board shall issue on written request of an authorized officer of such college or dental organization or dental study group, without fee, a permit for such purpose. A permit shall be issued upon such terms as the board shall prescribe.

Â Â Â Â Â  (2) If a reputable and duly licensed practitioner in dentistry of another state has been granted staff privileges, either limited, special or general, by any duly licensed hospital in this state, the secretary of the board shall issue on written request and verification of an authorized officer of such hospital, a permit for such nonresident practitioner to practice dentistry in said hospital. [Amended by 1963 c.284 Â§4; 1965 c.122 Â§3; 1967 c.282 Â§1; 1973 c.390 Â§2]

LICENSING

Â Â Â Â Â  679.060 Application for license; fees; grounds for refusal of license. (1) Any person desiring to practice dentistry in this state shall file an application with the Oregon Board of Dentistry.

Â Â Â Â Â  (2) At the time of making the application, the applicant shall:

Â Â Â Â Â  (a) Pay to the board the required application and examination fee.

Â Â Â Â Â  (b) Furnish the board with evidence satisfactory to the board of details of any convictions recorded in any police records. Such details are subject to the findings required by ORS 670.280.

Â Â Â Â Â  (c) Present to the board a diploma or evidence satisfactory to the board of having graduated from an accredited dental education program approved by the board.

Â Â Â Â Â  (3) If an applicant has been in practice in another state or states the applicant shall furnish an affidavit from the secretary of the board of dental examiners or similar body of such state or states that the applicant has been engaged in the legal practice of dentistry in such state or states for a period of time prescribed by the rules of the Oregon Board of Dentistry.

Â Â Â Â Â  (4) The board may refuse to issue a license to or renew a license of an applicant who has been convicted of a violation of the law if the board makes the findings required by ORS 670.280. A certified copy of the record of conviction is conclusive evidence of conviction.

Â Â Â Â Â  (5) The board may refuse to issue a license to or renew a license of an applicant who has been disciplined by a state licensing or regulatory agency of this or another state regarding any health care profession when, in the judgment of the board, the act or conduct resulting in the disciplinary action bears a demonstrable relationship to the ability of the licensee or applicant to practice dentistry in accordance with the provisions of this chapter. A certified copy of the record of the disciplinary action is conclusive evidence of the disciplinary action.

Â Â Â Â Â  (6) The board may refuse to issue a license to or renew a license of an applicant who has falsified a license application, or any person for any cause described under ORS 679.140 or 679.170.

Â Â Â Â Â  (7) Fees paid are not refundable. [Amended by 1963 c.284 Â§5; 1973 c.390 Â§3; 1973 c.827 Â§69; 1973 c.829 Â§62a; 1977 c.444 Â§1; 1981 c.232 Â§1; 1983 c.169 Â§6; 1985 c.323 Â§4; 1995 c.199 Â§1; 2003 c.83 Â§2]

Â Â Â Â Â  679.065 Qualifications of applicants; rules. (1) An applicant for a dental license shall be entitled to take the examination to practice dentistry in Oregon if the applicant:

Â Â Â Â Â  (a) Is 18 years of age or older; and

Â Â Â Â Â  (b) Is a graduate of a dental school accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency, if any, which must have been approved by the Oregon Board of Dentistry.

Â Â Â Â Â  (2) Foreign trained graduates of dental programs may apply for the dental licensure examination, providing the applicant meets the boardÂs requirements, by rule, as will reasonably assure that an applicantÂs training and education are sufficient for licensure. [1983 c.169 Â§5]

Â Â Â Â Â  679.070 Examination; certain other examination results in lieu of examination. (1) The Oregon Board of Dentistry may administer written, laboratory or clinical examinations to test professional knowledge and skills.

Â Â Â Â Â  (2) The examination shall be elementary and practical in character but sufficiently thorough to test the fitness of the applicant to practice dentistry. It shall include, written in the English language, questions on any subjects pertaining to dental science. The written examination may be supplemented by oral examination. Demonstrations of the applicantÂs skill in operative and prosthetic dentistry also may be required.

Â Â Â Â Â  (3) The board may accept the results of national standardized examinations in satisfaction of the written examination as authorized by this section, and shall accept the results of regional testing agencies or of clinical board examinations administered by other states in satisfaction of the laboratory or clinical examination authorized under this section, provided:

Â Â Â Â Â  (a) The test or examination was taken within five years of the date of application; and

Â Â Â Â Â  (b) The applicant received a passing score on the test or examination as established by the board by rule.

Â Â Â Â Â  (4) The board shall accept the results of regional testing agencies or of clinical board examinations administered by other states in satisfaction of the examinations authorized under this section for applicants who have engaged in the active practice of dentistry in other states, in Oregon or in the Armed Forces of the United States, the United States Public Health Service or the United States Department of Veterans Affairs for at least 3,500 hours in the five years immediately preceding application and who meet all other requirements for licensure. [Amended by 1965 c.122 Â§4; 1983 c.169 Â§7; 1999 c.489 Â§1; 2001 c.193 Â§1; 2003 c.83 Â§3; 2005 c.229 Â§1]

Â Â Â Â Â  679.080 Reexamination of applicants; rules. The Oregon Board of Dentistry may adopt rules requiring additional education and examination of applicants who have failed the licensing examination three times. [Amended by 1973 c.829 Â§63; 1977 c.444 Â§2; 1983 c.169 Â§8; 2003 c.83 Â§4]

Â Â Â Â Â  679.090 Issuance of license. The Oregon Board of Dentistry shall, upon the applicantÂs satisfactory completion of the educational requirements and written, laboratory and clinical examinations authorized under this chapter and upon receipt of the requisite fees, issue or renew the appropriate dental license. [Amended by 1963 c.284 Â§6; 1971 c.34 Â§1; 1983 c.169 Â§9]

Â Â Â Â Â  679.100 [Repealed by 1963 c.284 Â§17]

Â Â Â Â Â  679.105 [1997 c.662 Â§1; repealed by 2003 c.83 Â§12]

Â Â Â Â Â  679.110 [Repealed by 1983 c.169 Â§34]

Â Â Â Â Â  679.115 Licensing of dental instructor; requirements. (1) Notwithstanding any other provision of this chapter, the Oregon Board of Dentistry shall issue a dental instructorÂs license to practice dentistry to any person who furnishes the board with evidence satisfactory to the board that the applicant meets the requirements of subsection (2) of this section.

Â Â Â Â Â  (2) An applicant for a dental instructorÂs license must be a full-time instructor of dentistry engaged in dental activities, including but not limited to participation in a faculty practice plan, within the scope of the applicantÂs employment at the Oregon Health and Science University and:

Â Â Â Â Â  (a) Be a graduate of an accredited dental school; or

Â Â Â Â Â  (b) If the applicant is not a graduate of an accredited dental school, have a certificate or degree in an accredited, advanced dental education program of at least two yearsÂ duration from an accredited dental school and:

Â Â Â Â Â  (A) Be licensed to practice dentistry in another state or a Canadian province;

Â Â Â Â Â  (B) Have held an instructorÂs or faculty license to practice dentistry in another state or a Canadian province immediately prior to becoming an instructor of dentistry at the Oregon Health and Science University;

Â Â Â Â Â  (C) Have successfully passed any clinical examination recognized by the board for initial licensure; or

Â Â Â Â Â  (D) Be certified by the appropriate national certifying examination body in a dental specialty recognized by the American Dental Association.

Â Â Â Â Â  (3) The board may refuse to issue or renew a dental instructorÂs license to an applicant or licensee:

Â Â Â Â Â  (a) Who has been convicted of an offense or disciplined by a dental licensing body in a manner that bears, in the judgment of the board, a demonstrable relationship to the ability of the applicant or licensee to practice dentistry in accordance with the provisions of this chapter;

Â Â Â Â Â  (b) Who has falsified an application for licensure; or

Â Â Â Â Â  (c) For cause as described under ORS 679.140 or 679.170.

Â Â Â Â Â  (4) A license issued to an applicant qualifying for a dental instructorÂs license is restricted to the practice of dentistry in a facility devoted to dental care on the campus of the Oregon Health and Science University.

Â Â Â Â Â  (5) A license issued to an applicant qualifying for a dental instructorÂs license who is a specialist by virtue of successful completion of an accredited dental education program is restricted to the specialty in which the dentist was trained.

Â Â Â Â Â  (6) As used in this section, ÂaccreditedÂ means accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency, if any. [1999 c.578 Â§8; 2001 c.188 Â§1]

Â Â Â Â Â  679.120 License fees; waiver of fee; rules; renewal of license. (1) The Oregon Board of Dentistry may impose application fees for the following:

Â Â Â Â Â  (a) Examinations, which may differ for general dentistry, foreign school graduate and specialty examinations.

Â Â Â Â Â  (b) Biennial dentist license, active.

Â Â Â Â Â  (c) Biennial dentist license, inactive.

Â Â Â Â Â  (d) Permits and certificates.

Â Â Â Â Â  (e) Delinquency.

Â Â Â Â Â  (2) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section and ORS 680.075 shall not exceed the costs of administering the regulatory program of the board, as authorized by the Legislative Assembly within the board budget, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (3)(a) The board may waive the payment of the license fee in the case of any licensee who furnishes satisfactory evidence that the licensee has discontinued the actual practice of dentistry because of retirement.

Â Â Â Â Â  (b) Application to reinstate a license retired under paragraph (a) of this subsection or to convert an inactive status license to an active status license shall be made in accordance with the rules of the board and with the submission of the license fee prescribed for such license; provided, however, that if more than one year has expired since the license was retired or inactivated, satisfactory evidence of operative competence must be submitted to the board.

Â Â Â Â Â  (4) Every dentist shall advise the board within 30 days of any change of address.

Â Â Â Â Â  (5) Each dentist must renew the dentistÂs license every two years through submitting a renewal application and paying the license fee.

Â Â Â Â Â  (6) Dentists licensed in even-numbered years must renew by March 31 of each even-numbered year. Dentists licensed in odd-numbered years must renew by March 31 of each odd-numbered year.

Â Â Â Â Â  (7) A reasonable charge may be made in the event that the license fee or renewal application is more than 10 days delinquent.

Â Â Â Â Â  (8) Fees paid are not refundable. [Amended by 1963 c.284 Â§7; 1967 c.19 Â§2; 1971 c.34 Â§2; 1973 c.390 Â§4; 1977 c.192 Â§3; 1977 c.444 Â§3a; 1981 c.232 Â§2; 1985 c.323 Â§5; 1989 c.338 Â§7; 1991 c.703 Â§25]

Â Â Â Â Â  679.130 [Amended by 1973 c.390 Â§5; 1983 c.169 Â§10; 1991 c.67 Â§182; repealed by 1999 c.578 Â§6]

Â Â Â Â Â  679.140 Discipline of licensee; grounds; procedure; sanctions. (1) The Oregon Board of Dentistry may discipline as provided in this section any person licensed to practice dentistry in this state for any of the following causes:

Â Â Â Â Â  (a) Conviction of any violation of the law for which the court could impose a punishment if the board makes the finding required by ORS 670.280. The record of conviction or a certified copy thereof, certified by the clerk of the court or by the judge in whose court the conviction is entered, is conclusive evidence of the conviction.

Â Â Â Â Â  (b) Renting or lending a license or diploma of the dentist to be used as the license or diploma of another person.

Â Â Â Â Â  (c) Unprofessional conduct.

Â Â Â Â Â  (d) Any violation of this chapter or ORS 680.010 to 680.205, of rules adopted pursuant to this chapter or ORS 680.010 to 680.205 or of an order issued by the board.

Â Â Â Â Â  (e) Engaging in or permitting the performance of unacceptable patient care by the dentist or by any person working under the supervision of the dentist due to a deliberate or negligent act or failure to act by the dentist, regardless of whether actual injury to the patient is established.

Â Â Â Â Â  (f) Incapacity to practice safely.

Â Â Â Â Â  (2) ÂUnprofessional conductÂ as used in this chapter includes but is not limited to the following:

Â Â Â Â Â  (a) Obtaining any fee by fraud or misrepresentation.

Â Â Â Â Â  (b) Willfully betraying confidences involved in the patient-dentist relationship.

Â Â Â Â Â  (c) Employing, aiding, abetting or permitting any unlicensed personnel to practice dentistry or dental hygiene.

Â Â Â Â Â  (d) Making use of any advertising statements of a character tending to deceive or mislead the public or that are untruthful.

Â Â Â Â Â  (e) Addiction, dependency upon or self-abuse of alcohol or other drugs.

Â Â Â Â Â  (f) Obtaining or attempting to obtain a controlled substance in any manner proscribed by the rules of the board.

Â Â Â Â Â  (g) Prescribing or dispensing drugs outside the scope of the practice of dentistry or in a manner that impairs the health and safety of an individual.

Â Â Â Â Â  (h) Disciplinary action by a state licensing or regulatory agency of this or another state regarding a license to practice dentistry, dental hygiene or any other health care profession when, in the judgment of the board, the act or conduct resulting in the disciplinary action bears a demonstrable relationship to the ability of the licensee or applicant to practice dentistry or dental hygiene in accordance with the provisions of this chapter. A certified copy of the record of the disciplinary action is conclusive evidence of the disciplinary action.

Â Â Â Â Â  (3) The proceedings under this section may be taken by the board from the matters within its knowledge or may be taken upon the information of another, but if the informant is a member of the board, the other members of the board shall constitute the board for the purpose of finding judgment of the accused.

Â Â Â Â Â  (4) In determining what constitutes unacceptable patient care, the board may take into account all relevant factors and practices, including but not limited to the practices generally and currently followed and accepted by persons licensed to practice dentistry in this state, the current teachings at accredited dental schools, relevant technical reports published in recognized dental journals and the desirability of reasonable experimentation in the furtherance of the dental arts.

Â Â Â Â Â  (5) In disciplining a person as authorized by subsection (1) of this section, the board may use any or all of the following methods:

Â Â Â Â Â  (a) Suspend judgment.

Â Â Â Â Â  (b) Place a licensee on probation.

Â Â Â Â Â  (c) Suspend a license to practice dentistry in this state.

Â Â Â Â Â  (d) Revoke a license to practice dentistry in this state.

Â Â Â Â Â  (e) Place limitations on a license to practice dentistry in this state.

Â Â Â Â Â  (f) Refuse to renew a license to practice dentistry in this state.

Â Â Â Â Â  (g) Accept the resignation of a licensee to practice dentistry in this state.

Â Â Â Â Â  (h) Assess a civil penalty.

Â Â Â Â Â  (i) Reprimand a licensee.

Â Â Â Â Â  (j) Impose any other disciplinary action the board in its discretion finds proper, including assessment of the costs of the disciplinary proceedings as a civil penalty.

Â Â Â Â Â  (6) If the board places any person upon probation as set forth in subsection (5)(b) of this section, the board may determine and may at any time modify the conditions of the probation and may include among them any reasonable condition for the purpose of protection of the public and for the purpose of the rehabilitation of the probationer or both. Upon expiration of the term of probation, further proceedings shall be abated by the board if the person holding the license furnishes the board with evidence that the person is competent to practice dentistry and has complied with the terms of probation. If the evidence fails to establish competence to the satisfaction of the board or if the evidence shows failure to comply with the terms of the probation, the board may revoke or suspend the license.

Â Â Â Â Â  (7) If a license to practice dentistry in this state is suspended, the person holding the license may not practice during the term of suspension. Upon the expiration of the term of suspension, the license shall be reinstated by the board if the board finds, based upon evidence furnished by the person, that the person is competent to practice dentistry and has not practiced dentistry in this state during the term of suspension. If the evidence fails to establish to the satisfaction of the board that the person is competent or if any evidence shows the person has practiced dentistry in this state during the term of suspension, the board may revoke the license after notice and hearing.

Â Â Â Â Â  (8) Upon receipt of a complaint under this chapter or ORS 680.010 to 680.205, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (9) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. Notwithstanding ORS 676.165 to 676.180, the board may disclose confidential information regarding a licensee or an applicant to persons who may evaluate or treat the licensee or applicant for drug abuse, alcohol abuse or any other health related conditions.

Â Â Â Â Â  (10) The board may impose against any person who violates the provisions of this chapter or ORS 680.010 to 680.205 or rules of the board a civil penalty of up to $5,000 for each violation. Any civil penalty imposed under this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (11) Notwithstanding the expiration, suspension, revocation or surrender of the license, or the resignation or retirement of the licensee, the board may:

Â Â Â Â Â  (a) Proceed with any investigation of, or any action or disciplinary proceedings against, the dentist or dental hygienist; or

Â Â Â Â Â  (b) Revise or render void an order suspending or revoking the license.

Â Â Â Â Â  (12)(a) The board may continue with any proceeding or investigation for a period not to exceed four years from the date of the expiration, suspension, revocation or surrender of the license, or the resignation or retirement of the licensee; or

Â Â Â Â Â  (b) If the board receives a complaint or initiates an investigation within that four-year period, the boardÂs jurisdiction continues until the matter is concluded by a final order of the board following any appeal.

Â Â Â Â Â  (13) Withdrawing the application for license does not close any investigation, action or proceeding against an applicant. [Amended by 1955 c.560 Â§2; 1961 c.311 Â§1; 1963 c.284 Â§8; 1965 c.122 Â§5; 1971 c.157 Â§1; 1973 c.554 Â§1; 1977 c.192 Â§3a; 1977 c.745 Â§51; 1979 c.142 Â§1; 1979 c.744 Â§53a; 1981 c.185 Â§2; 1983 c.169 Â§11; 1985 c.323 Â§6; 1991 c.734 Â§73; 1995 c.199 Â§2; 1997 c.791 Â§25; 1999 c.253 Â§1; 1999 c.578 Â§1; 2003 c.83 Â§5]

Â Â Â Â Â  679.150 [Amended by 1961 c.311 Â§2; 1963 c.284 Â§9; 1965 c.122 Â§6; 1967 c.282 Â§2; 1983 c.169 Â§12; repealed by 1999 c.578 Â§6]

Â Â Â Â Â  679.160 Appeal from board decision. (1) Any licensee who has been disciplined by the Oregon Board of Dentistry may obtain judicial review of the decision in the manner prescribed by ORS chapter 183.

Â Â Â Â Â  (2) Notwithstanding ORS 676.210, enforcement of the boardÂs disciplinary order pending appeal shall be determined pursuant to ORS 183.482 (3). [Amended by 1961 c.311 Â§3; 1967 c.282 Â§3; 1973 c.390 Â§6; 1977 c.192 Â§4; 1979 c.744 Â§54; 1983 c.169 Â§13; 1995 c.199 Â§3; 2003 c.83 Â§6]

Â Â Â Â Â  679.165 Automatic suspension of license in case of mental disorder. The entry of a judgment by any court establishing the mental disorder of any person holding a license under this chapter operates as a suspension of such license. Such person may resume practice only upon a finding by the Oregon Board of Dentistry that the licensee has been declared restored to mental competence by an order of a court of competent jurisdiction. [1957 c.552 Â§3; 1999 c.59 Â§202; 2003 c.576 Â§542]

Â Â Â Â Â  679.170 Prohibited practices. No person shall:

Â Â Â Â Â  (1) Sell or barter, or offer to sell or barter, any diploma or document conferring or purporting to confer any dental degree, or any certificate or transcript made or purporting to be made, pursuant to the laws regulating the license and registration of dentists.

Â Â Â Â Â  (2) Purchase or procure by barter, any such diploma, certificate or transcript, with intent that it be used as evidence of the holderÂs qualification to practice dentistry, or in fraud of the laws regulating such practice.

Â Â Â Â Â  (3) With fraudulent intent, alter in a material regard any such diploma, certificate or transcript.

Â Â Â Â Â  (4) Use or attempt to use any such diploma, certificate or transcript, which has been purchased, fraudulently issued, counterfeited or materially altered, either as a license or color of license to practice dentistry, or in order to procure registration as a dentist.

Â Â Â Â Â  (5) Willfully make a false written or recorded oral statement to the Oregon Board of Dentistry in a material regard.

Â Â Â Â Â  (6) Within 10 days after demand made by the board, fail to respond to the boardÂs written request for information or fail to furnish to the board the name and address of all persons practicing or assisting in the practice of dentistry in the office of such person at any time within 60 days prior to the notice, together with a sworn statement showing under and by what license or authority such person and employee are and have been practicing dentistry.

Â Â Â Â Â  (7) Employ or use the services of any unlicensed person, to practice dentistry or dental hygiene, except as permitted by ORS 679.025, 679.176 and 680.010 to 680.205. [Amended by 1963 c.284 Â§10; 1977 c.192 Â§5; 1981 c.185 Â§3; 1983 c.169 Â§14; 1995 c.199 Â§4; 1999 c.578 Â§2]

Â Â Â Â Â  679.175 [1953 c.574 Â§3; repealed by 1957 c.552 Â§9]

Â Â Â Â Â  679.176 Written work orders required for certain services. (1) No dentist may use the services of any person, not licensed to practice dentistry in this state, to construct, alter, repair, reline, reproduce or duplicate any prosthetic denture, bridge, appliance or any other structure to be worn in the human mouth, unless the dentist first furnishes to such person a written work order, in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Date)______, 2___

TO: (Name of dental technician or laboratory with address)

RE: (Name or number of patient)

Â Â Â Â Â  (Description of the work to be done, including diagrams if necessary, together with specifications of the type of materials to be used.)

Â (Name of ordering dentist)

Â (Address) ______

Â (Current license number) ___

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) A duplicate copy of each such work order issued by the dentist shall be retained by each dentist for not less than two years. The Oregon Board of Dentistry or its agents shall be permitted to inspect, upon demand, the duplicate copies of all such work orders retained by each dentist.

Â Â Â Â Â  (3) No work order shall permit or require the taking of impressions of any part of the human oral cavity by any person not a dentist licensed by the board. [1963 c.284 Â§15]

Â Â Â Â Â  679.180 Enforcement; jurisdiction. (1) The district attorney of each county shall attend to the prosecution of all criminal complaints made under this chapter and may represent the Oregon Board of Dentistry in any proceeding brought pursuant to ORS 679.027 upon a complaint, information or indictment filed against any person under this chapter, or upon request of the board. However, nothing in this chapter shall be construed to prevent the prosecution of any person for violation of this chapter upon the information of the district attorney directly or, subject to the requirements of ORS 676.175, to prevent assistance being rendered to the district attorney by an employee of the board.

Â Â Â Â Â  (2) Nothing contained in this chapter shall be construed to require the district attorney to prosecute any person who is licensed by the board and who is subject to disciplinary action directly by the board under any provision of this chapter or ORS 680.010 to 680.205. [Amended by 1963 c.284 Â§11; 1967 c.282 Â§4; 1977 c.192 Â§6; 1983 c.169 Â§15; 1997 c.791 Â§26]

OREGON BOARD OF DENTISTRY

Â Â Â Â Â  679.230 Oregon Board of Dentistry; appointment; qualifications; confirmation; compensation and expenses. The Oregon Board of Dentistry shall consist of nine members. A member shall be appointed to the board by the Governor upon the expiration of the term of office of each of the preceding board members. Appointments to the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. Each member shall hold the office for four years and until the memberÂs successor is appointed and qualified. Terms of office begin on the first Monday of April after the time of appointment. No person is eligible to membership on the board who is not a citizen of the United States or a resident of the State of Oregon. Six members shall be Oregon active licensed dentists, of which at least one shall be a dentist practicing in a dental specialty recognized by the American Dental Association, one member shall be a public member and two members shall be Oregon active licensed dental hygienists. Appointments of dentists made by the Governor to the Oregon Board of Dentistry may be selected by the Governor from a list of five names for each appointment suggested by the Oregon Dental Association. Appointments of dental hygienists made by the Governor to the Oregon Board of Dentistry may be selected by the Governor from a list of five names suggested by the Oregon Dental HygienistsÂ Association. Appointments of dental specialists by the Governor to the Oregon Board of Dentistry may be selected by the Governor from one name suggested by each of the organizations representing a dental specialty. Members are entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1963 c.284 Â§12; 1969 c.314 Â§82; 1971 c.650 Â§30; 1973 c.792 Â§36; 1977 c.747 Â§1; 1983 c.169 Â§16; 1991 c.955 Â§1; 2003 c.83 Â§7]

Â Â Â Â Â  679.240 [Repealed by 1983 c.169 Â§34]

Â Â Â Â Â  679.250 Powers and duties of board; rules. The powers and duties of the Oregon Board of Dentistry are as follows:

Â Â Â Â Â  (1) To, during the month of April of each year, organize and elect from its membership a president who shall hold office for one year, or until the election and qualification of a successor. The board shall appoint an administrative officer who shall discharge such duties as the board shall, from time to time, prescribe.

Â Â Â Â Â  (2) To authorize all necessary disbursements to carry out the provisions of this chapter, including but not limited to, payment for necessary supplies, office equipment, books and expenses for the conduct of examinations, payment for legal and investigative services rendered to the board, and such other expenditures as are provided for in this chapter.

Â Â Â Â Â  (3) To employ such inspectors, examiners, special agents, investigators, clerical assistants, assistants and accountants as are necessary for the investigation and prosecution of alleged violations and the enforcement of this chapter and for such other purposes as the board may require. Nothing in this chapter shall be construed to prevent assistance being rendered by an employee of the board in any hearing called by it. However, all obligations for salaries and expenses incurred under this chapter shall be paid from the fees accruing to the board under this chapter and not otherwise.

Â Â Â Â Â  (4)(a) To conduct examinations of applicants for license to practice dentistry and dental hygiene at least twice in each year.

Â Â Â Â Â  (b) In conducting examinations for licensure, the board may enter into a compact with other states for conducting regional examinations with other board of dental examiners concerned, or by a testing service recognized by such boards.

Â Â Â Â Â  (5) To meet for the transaction of other business at the call of the president. A majority of board members shall constitute a quorum. A majority vote of those present shall be a decision of the entire board. The boardÂs proceedings shall be open to public inspection in all matters affecting public interest.

Â Â Â Â Â  (6) To keep an accurate record of all proceedings of the board and of all its meetings, of all receipts and disbursements, of all prosecutions for violation of this chapter, of all examinations for license to practice dentistry, with the names and qualifications for examination of any person examined, together with the addresses of those licensed and the results of such examinations, a record of the names of all persons licensed to practice dentistry in Oregon together with the addresses of all such persons having paid the license fee prescribed in ORS 679.120 and the names of all persons whose license to practice has been revoked or suspended.

Â Â Â Â Â  (7) To make and enforce rules necessary for the procedure of the board, for the conduct of examinations, for regulating the practice of dentistry, and for regulating the services of dental hygienists and dental auxiliary personnel not inconsistent with the provisions of this chapter. As part of such rules, the board may require the procurement of a permit or other certificate. Any permit issued may be subject to periodic renewal. In adopting rules, the board shall take into account all relevant factors germane to an orderly and fair administration of this chapter and of ORS 680.010 to 680.205, the practices and materials generally and currently used and accepted by persons licensed to practice dentistry in this state, dental techniques commonly in use, relevant technical reports published in recognized dental journals, the curriculum at accredited dental schools, the desirability of reasonable experimentation in the furtherance of the dental arts, and the desirability of providing the highest standard of dental care to the public consistent with the lowest economic cost.

Â Â Â Â Â  (8) Upon its own motion or upon any complaint, to initiate and conduct investigations of and hearings on all matters relating to the practice of dentistry, the discipline of licensees, or pertaining to the enforcement of any provision of this chapter. In the conduct of investigations or upon the hearing of any matter of which the board may have jurisdiction, the board may take evidence, administer oaths, take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases, and compel their appearance before it in person the same as in civil cases, by subpoena issued over the signature of an employee of the board and in the name of the people of the State of Oregon, require answers to interrogatories, and compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation or to the hearing. In all investigations and hearings, the board and any person affected thereby may have the benefit of counsel, and all hearings shall be held in compliance with ORS chapter 183. Notwithstanding ORS 676.165, 676.175 and 679.320, if a licensee who is the subject of an investigation or complaint is to appear before members of the board investigating the complaint, the board shall provide the licensee with a current summary of the complaint or the matter being investigated not less than five days prior to the date that the licensee is to appear. At the time the summary of the complaint or the matter being investigated is provided, the board shall provide to the licensee a current summary of documents or alleged facts that the board has acquired as a result of the investigation. The name of the complainant or other information that reasonably may be used to identify the complainant may be withheld from the licensee.

Â Â Â Â Â  (9) To require evidence as determined by rule of continuing education or to require satisfactory evidence of operative competency before reissuing or renewing licenses for the practice of dentistry or dental hygiene.

Â Â Â Â Â  (10) To adopt and enforce rules regulating administration of general anesthesia and conscious sedation by a dentist or under the supervision of a dentist in the office of the dentist. As part of such rules, the board may require the procurement of a permit which must be periodically renewed.

Â Â Â Â Â  (11) To order an applicant or licensee to submit to a physical examination, mental examination or a competency examination when the board has evidence indicating the incapacity of the applicant or licensee to practice safely. [Amended by 1953 c.8 Â§2; 1957 c.552 Â§8; 1963 c.284 Â§13; 1965 c.122 Â§7; 1973 c.390 Â§7; 1973 c.829 Â§64; 1977 c.192 Â§7; 1983 c.169 Â§17; 1985 c.323 Â§7; 1989 c.338 Â§10; 1999 c.578 Â§3; 1999 c.751 Â§6]

Â Â Â Â Â  679.253 Authority of board to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Board of Dentistry may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the board in a position in which the person has or will have access to information that is made confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (2) Provides services or seeks to provide services to the board as a contractor, vendor or volunteer in a position in which the person has or will have access to information that is made confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (3) Is applying for a license or permit that is issued by the board;

Â Â Â Â Â  (4) Is applying for renewal of a license or permit that is issued by the board; or

Â Â Â Â Â  (5) Is under investigation by the board. [2005 c.730 Â§54]

Â Â Â Â Â  Note: 679.253 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 679 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  679.255 Board to adopt standards for sedation during dental procedures; rules. The Board of Medical Examiners for the State of Oregon and the Oregon State Board of Nursing, in consultation with the Oregon Board of Dentistry, shall adopt rules establishing standards governing their respective licensees for general anesthesia and conscious sedation administered in conjunction with the professional services of a dentist or dental hygienist. [1985 c.323 Â§13]

Â Â Â Â Â  679.260 Oregon Board of Dentistry Account; disbursement of receipts. (1) The Oregon Board of Dentistry Account is established in the State Treasury separate and distinct from the General Fund.

Â Â Â Â Â  (2) All moneys received by the Oregon Board of Dentistry under this chapter shall be paid to the State Treasury and credited to the Oregon Board of Dentistry Account. Any interest or other income derived from moneys paid into the account shall be credited monthly to the account.

Â Â Â Â Â  (3) Moneys in the Oregon Board of Dentistry Account are appropriated continuously and shall be used only for the administration and enforcement of ORS 680.010 to 680.205 and this chapter.

Â Â Â Â Â  (4) All fines imposed and collected under this chapter shall be paid into the treasury of the county in which the suits, actions or proceedings were commenced. All money thus paid into the treasury, over and above the amount necessary to reimburse the county for any expense incurred by the county, in any suit, action or proceeding brought under this chapter, shall be paid before January 1 of each year, into the State Treasury and placed to the credit of the Oregon Board of Dentistry Account and such moneys hereby are continuously appropriated and shall be used only for the administration and enforcement of ORS 680.010 to 680.205 and this chapter.

Â Â Â Â Â  (5) Ten percent of the annual license fee to be paid by each licensee of the Oregon Board of Dentistry shall be used by the board to ensure the continued professional competence of licensees. Such activities shall include the development of performance standards and professional peer review. [Amended by 1957 c.552 Â§5; 1967 c.19 Â§3; 1967 c.282 Â§5; 1969 c.314 Â§103; 1973 c.427 Â§21; 1977 c.192 Â§8; 1977 c.747 Â§2; 2003 c.83 Â§8]

Â Â Â Â Â  679.270 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  679.280 Dental committees or consultants for improving standards of practice; liability; confidentiality of proceedings. (1) The Oregon Board of Dentistry may appoint a consultant or a committee or committees, each consisting of one or more licensed dentists in this state, to study and report to the board the condition of and dental treatment rendered to any person or persons by any licensed dentist or dentists in this state or by any person purporting to practice dentistry in this state. Any person, hospital, sanatorium, professional grievance committee, nursing or rest home or other organization may, subject to the laws governing privileged or confidential communications, provide information, interviews, reports, statements, memoranda or other data relating to the condition and treatment of any person to the consultant or committee or to the board, to be used in the course of any study for the purpose of improving the standards of dental practice or to enable the board to assess the desirability of disciplinary action relating thereto; and no liability of any kind or character for damages or other relief shall arise or be enforced against the person or organization by reason of having provided the information or material, or arise or be enforced against any consultant or member of the committee by reason of having released or published the findings and conclusions of the consultants or committees to advance dental science and dental education, or by reason of having released or published generally a summary of those studies. When used by the board to assess the desirability of disciplinary action, the testimony given to and the proceedings, reports, statements, opinions, findings and conclusions of the consultants and committees and the board shall be confidential as provided under ORS 676.175, but this shall not preclude the use of the subpoena power with respect to the actual records of dentists, patients, hospitals, sanitaria, nursing or rest homes.

Â Â Â Â Â  (2) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any consultant or member of a duly appointed committee for any act or proceeding undertaken or performed within the scope of the functions of that consultant or committee, if the consultant or committee member acts without malice, has made a reasonable effort to obtain the facts of the matter on which the consultant or committee member acts, and acts in a reasonable belief that the action taken is warranted by the facts known to the consultant or committee member after that reasonable effort to obtain the facts. [1965 c.122 Â§2; 1977 c.192 Â§9; 1997 c.791 Â§27]

Â Â Â Â Â  679.290 Failure to comply with subpoena issued by board. (1) If a person fails to comply with any subpoena issued under ORS 679.250 (8), a judge of the circuit court of any county, on application of the administrative officer of the Oregon Board of Dentistry, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

Â Â Â Â Â  (2) In any proceeding under subsection (1) of this section and where the subpoena is addressed to a licensee of the board it shall not be a defense that:

Â Â Â Â Â  (a) No witness or mileage fee was paid; or

Â Â Â Â Â  (b) The material that is subject to the subpoena is protected under a patient and dentist privilege. [1983 c.169 Â§31]

Â Â Â Â Â  679.300 Privileged data; admissibility of data as evidence in judicial proceedings. (1) All data shall be privileged and shall not be admissible in evidence in any judicial proceeding, but this section shall not affect the admissibility in evidence of a partyÂs records dealing with a partyÂs care and treatment.

Â Â Â Â Â  (2) A person serving on or communicating information to a committee described in subsection (4) of this section shall not be examined as to any communication to that committee or the findings thereof.

Â Â Â Â Â  (3) A person serving on or communicating to a committee described in subsection (4) of this section shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

Â Â Â Â Â  (4) As used in subsection (1) of this section, ÂdataÂ means written reports, notes or records of peer review committees or other committees and similar committees of professional societies in connection with training, supervision or discipline of dentists. The term also includes written reports, notes or records of utilization review and professional standards review organization. [1983 c.169 Â§33]

Â Â Â Â Â  Note: 679.300 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 679 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  679.310 Duty to report violations to board; exceptions; liability. (1) Any dentist or dental hygienist, any person licensed by the Oregon Board of Dentistry, the Oregon Dental Association or any other organization representing dentists or dental hygienists shall, and any other person may, report to the board any suspected violation of this chapter or ORS 680.010 to 680.205 or any rule adopted pursuant to either. This section is not intended to require any person working on or with the Oregon Dental AssociationÂs Dentist Well Being Committee or Peer Review Committee or the Quality Assurance or Peer Review Committee of the Oregon Dental HygienistsÂ Association to report to the board any confidential information received within the scope of duties with that committee.

Â Â Â Â Â  (2) No person who has made a complaint as to the conduct of a licensee of the board or who has given information or testimony relative to a proposed or pending proceeding for misconduct against the licensee of the board, shall be answerable for any such act in any proceeding except for perjury. [1985 c.323 Â§11; 1999 c.578 Â§4]

Â Â Â Â Â  679.320 Confidentiality of information provided to board; limitation of liability. (1) Any information provided to the Oregon Board of Dentistry as the basis of a complaint or in the investigation thereof shall not be subject to public disclosure during the period of investigation.

Â Â Â Â Â  (2) Any person who reports or provides information to the board and who does so in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.323 Â§12]

MISCELLANEOUS

Â Â Â Â Â  679.500 Administration of local anesthesia for certain purposes; rules. (1) A dentist licensed to practice dentistry in this state may administer local anesthesia to a person for the purposes of receiving permanent lip color from a licensed permanent color technician and tattoo artist or having permanent hair removal in the lip area from a licensed electrologist.

Â Â Â Â Â  (2) Prior to administering local anesthesia for the purposes authorized under subsection (1) of this section, the dentist must:

Â Â Â Â Â  (a) Receive a written order from a licensed permanent color technician and tattoo artist or a licensed electrologist;

Â Â Â Â Â  (b) Obtain a current health history from and perform an oral examination of the person who will receive the anesthesia; and

Â Â Â Â Â  (c) Establish and maintain a patient record in accordance with rules adopted by the Oregon Board of Dentistry.

Â Â Â Â Â  (3) The Oregon Board of Dentistry shall adopt rules authorizing a dentist licensed to practice dentistry in Oregon to administer local anesthesia for the purposes of tattooing human lips or having permanent hair removal in the lip area by a licensed permanent color technician and tattoo artist or a licensed electrologist licensed under ORS 690.350 to 690.430. [1999 c.578 Â§10; 2003 c.187 Â§1]

Â Â Â Â Â  679.510 Liability insurance for retired dentist; requirements; rules. (1) For the purposes of this section, Âretired dentistÂ means a person who is retired from active practice except for the practice of dentistry without remuneration as a volunteer.

Â Â Â Â Â  (2) Subject to availability of funding, the Oregon Department of Administrative Services shall establish a program to purchase and maintain liability insurance for retired dentists. Insurance provided under the program shall be acquired through contracts with liability insurers that are authorized to offer liability malpractice insurance in this state. Insurance shall be provided under the program only if:

Â Â Â Â Â  (a) Dental services by the retired dentist will be provided through nonprofit corporations offering community services;

Â Â Â Â Â  (b) Dental services provided by the retired dentist will be offered to low-income patients based on ability to pay; and

Â Â Â Â Â  (c) The retired dentist will receive no compensation for the dental services provided, except for reimbursement for laboratory fees, testing services and other out-of-pocket expenses.

Â Â Â Â Â  (3) This section does not impose any liability on the state, or on the officers, employees and agents of the state, for any civil or criminal action against a retired dentist insured under the program established under subsections (1) to (5) of this section.

Â Â Â Â Â  (4) The department shall monitor the claims experience of retired dentists insured through the program established under subsections (1) to (5) of this section. The department may impose any risk management requirements that the department deems appropriate as a condition of providing liability insurance under the program.

Â Â Â Â Â  (5) The department shall provide insurance under subsection (2) of this section only to the extent that funds are appropriated to the department for the purposes of funding the program established under subsections (1) to (5) of this section.

Â Â Â Â Â  (6) The Oregon Department of Administrative Services may by rule establish any conditions considered necessary by the department before providing liability insurance for a retired dentist under the program established by subsections (1) to (5) of this section. [1999 c.1016 Â§Â§1,2; 2001 c.104 Â§261]

Â Â Â Â Â  Note: 679.510 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 679 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  679.990 [Repealed by 1957 c.552 Â§6 (679.991 enacted in lieu of 679.990)]

Â Â Â Â Â  679.991 Penalties. (1) Violation of any provision of ORS 679.020 or 679.025 (1), is a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 679.170 or 679.176 is a Class B misdemeanor.

Â Â Â Â Â  (3) In the event of a second or subsequent conviction under subsection (1) of this section, it is mandatory upon the part of the court to sentence the convicted person to imprisonment in the county jail for not less than 10 days in addition to the maximum fine or imprisonment permitted.

Â Â Â Â Â  (4) In any prosecution for violation of subsection (1) or (2) of this section, it shall be sufficient to sustain a conviction to show a single act of conduct in violation of any of the provisions of this chapter and it shall not be necessary to show a general course of such conduct. [1957 c.552 Â§7 (enacted in lieu of 679.990); 1963 c.284 Â§16; 1971 c.743 Â§407; 1973 c.390 Â§8; 1977 c.192 Â§10; 1985 c.323 Â§15]

_______________



Chapter 680

Chapter 680 Â Dental Hygienists; Denturists

2005 EDITION

DENTAL HYGIENISTS; DENTURISTS

OCCUPATIONS AND PROFESSIONS

DENTAL HYGIENISTS

(Generally)

680.010Â Â Â Â  Definitions for ORS 680.010 to 680.205

680.020Â Â Â Â  Practice of dental hygiene without license prohibited; applicability of dental hygiene license requirement

(Licensing)

680.040Â Â Â Â  Qualifications of applicants for dental hygiene licensure examination

680.050Â Â Â Â  Application for examination; fees; grounds for refusal to issue or renew license

680.060Â Â Â Â  Examination; scope and conduct; results of national standardized examination, regional testing agencies or clinical board examinations administered in other states in lieu of examination

680.070Â Â Â Â  Additional requirements for certain applicants; rules

680.072Â Â Â Â  Issuing license

680.075Â Â Â Â  License fees; waiver; reinstatement of inactive status license; notice of change of address, employer or practice status

680.082Â Â Â Â  Licensure of dental hygiene instructor; rules

680.100Â Â Â Â  Discipline of dental hygienist; grounds; method; procedure

680.110Â Â Â Â  Disposition of receipts

680.150Â Â Â Â  Employment of dental hygienist; supervision; rules

(Miscellaneous)

680.165Â Â Â Â  Monitoring performance; information available to monitor; confidentiality; liability

680.172Â Â Â Â  Oral health screening by dental hygienists and dental assistants

(Limited Access Permits)

680.200Â Â Â Â  Issuing permit

680.205Â Â Â Â  Services rendered under permit

DENTURISTS

(Generally)

680.500Â Â Â Â  Definitions for ORS 680.500 to 680.570

680.505Â Â Â Â  Practice of denture technology prohibited without license; use of title ÂdenturistÂ

680.510Â Â Â Â  Application of ORS 680.500 to 680.570

(Licenses)

680.515Â Â Â Â  Application for license; qualifications of applicants

680.520Â Â Â Â  Examination of applicants

680.525Â Â Â Â  Fees; determination; disposition of receipts; rules

680.527Â Â Â Â  Licensure without examination; fees

680.530Â Â Â Â  Expiration of license; renewal; rules

680.535Â Â Â Â  Grounds for imposing discipline

(Practice)

680.545Â Â Â Â  Statement of dentist or physician before treatment by denturist

680.547Â Â Â Â  Business or professional association of denturist and dentist

680.550Â Â Â Â  Board to establish policies and criteria for assessment

(State Board)

680.556Â Â Â Â  State Board of Denture Technology; membership; compensation and expenses

680.560Â Â Â Â  Board meetings

680.565Â Â Â Â  Authority of Oregon Health Licensing Agency and director; rules; issuance of license

680.570Â Â Â Â  Disposition of receipts

PENALTIES

680.990Â Â Â Â  Criminal penalties

DENTAL HYGIENISTS

(Generally)

Â Â Â Â Â  680.010 Definitions for ORS 680.010 to 680.205. As used in ORS 680.010 to 680.205, unless the context requires otherwise, words shall have the meanings assigned by ORS 679.010. [Amended by 1963 c.266 Â§1; 1983 c.169 Â§18]

Â Â Â Â Â  680.020 Practice of dental hygiene without license prohibited; applicability of dental hygiene license requirement. (1) It shall be unlawful for any person not otherwise authorized by law to practice dental hygiene or purport to be a dental hygienist without a valid license to practice dental hygiene issued by the Oregon Board of Dentistry.

Â Â Â Â Â  (2) The requirements of this section shall not apply to:

Â Â Â Â Â  (a) Dental hygienists licensed in another state making a clinical presentation sponsored by a bona fide dental or dental hygiene society or association or an accredited dental or dental hygiene education program approved by the board.

Â Â Â Â Â  (b) Bona fide full-time students of dental hygiene who, during the period of their enrollment and as a part of the course of study in an Oregon dental hygiene education program accredited by the Commission on Dental Accreditation of the American Dental Association, or its successor agency, if any, which must have been approved by the board, engage in clinical studies on the premises of such program or in a clinical setting located off the premises if the facility, the instructional staff, and the course of study at the off-premises location meet minimum requirements prescribed by the rules of the board and the clinical study is performed under the direct supervision of a member of the faculty.

Â Â Â Â Â  (c) Bona fide full-time students of dental hygiene who, during the period of their enrollment and as a part of the course of study in a dental hygiene education program located outside of Oregon that is accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency, engage in community-based or clinical studies as an elective or required rotation in a clinical setting located in Oregon if the community-based or clinical studies meet minimum requirements prescribed by the rules of the board and are performed under the direct supervision of a member of the faculty of the Oregon Health and Science University School of Dentistry or another Oregon university with an accredited dental hygiene education program approved by the board.

Â Â Â Â Â  (d) Candidates who are preparing for licensure examination to practice dental hygiene and whose application has been accepted by the board or its agent, if such clinical preparation is conducted in a clinic located on premises approved for that purpose by the board and if the procedures are limited to examination only.

Â Â Â Â Â  (e) Dental hygienists practicing in the discharge of official duties as employees of the United States Government and any of its agencies.

Â Â Â Â Â  (f) Instructors of dental hygiene, whether full- or part-time, while exclusively engaged in teaching activities and while employed in accredited dental hygiene educational programs.

Â Â Â Â Â  (g) Dental hygienists employed by public health agencies who are not engaged in direct delivery of clinical dental hygiene services to patients. [Amended by 1963 c.266 Â§2; 1983 c.169 Â§19; 2003 c.310 Â§2; 2005 c.504 Â§2]

Â Â Â Â Â  680.025 [1971 c.48 Â§3; 1975 c.323 Â§1; repealed by 1983 c.169 Â§34]

Â Â Â Â Â  680.030 [Amended by 1963 c.266 Â§3; repealed by 1983 c.169 Â§34]

(Licensing)

Â Â Â Â Â  680.040 Qualifications of applicants for dental hygiene licensure examination. (1) An applicant for a dental hygiene license shall be entitled to take the examination to practice dental hygiene in Oregon if the applicant:

Â Â Â Â Â  (a) Is 18 years of age or older; and

Â Â Â Â Â  (b) Is a graduate of a dental hygiene program accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency, if any, which must have been approved by the Oregon Board of Dentistry.

Â Â Â Â Â  (2) Foreign trained graduates of dental hygiene programs may apply for the dental hygiene licensure examination, providing the applicant meets the boardÂs requirements, by rule, as will reasonably assure that an applicantÂs training and education are sufficient for licensure. [Amended by 1963 c.266 Â§4; 1973 c.122 Â§1; 1975 c.323 Â§2; 1979 c.526 Â§1; 1983 c.169 Â§20]

Â Â Â Â Â  680.050 Application for examination; fees; grounds for refusal to issue or renew license. (1) Any person desiring to practice dental hygiene in this state shall file an application with the Oregon Board of Dentistry.

Â Â Â Â Â  (2) At the time of making application, the applicant shall:

Â Â Â Â Â  (a) Pay to the board the required application and examination fee.

Â Â Â Â Â  (b) Furnish the board with evidence satisfactory to the board of details of any convictions recorded in any police records. Such details are subject to the findings required by ORS 670.280.

Â Â Â Â Â  (c) Present to the board a diploma or evidence satisfactory to the board of having graduated from an accredited dental hygiene program approved by the board.

Â Â Â Â Â  (3) If an applicant has been in practice in another state or states the applicant shall furnish an affidavit from the board of dental examiners or similar body of such state or states that the applicant has been engaged in the legal practice of dental hygiene in such state or states for a period of time prescribed by the rules of the Oregon Board of Dentistry.

Â Â Â Â Â  (4) The board may refuse to issue a license to or renew a license of an applicant who has been convicted of a violation of law if the board makes the findings required by ORS 670.280. A certified copy of the record of conviction is conclusive evidence of conviction.

Â Â Â Â Â  (5) The board may refuse to issue a license to or renew a license of an applicant who has been disciplined by a state licensing or regulatory agency of this or another state regarding any health care profession when, in the judgment of the board, the acts or conduct resulting in the disciplinary action bears a demonstrable relationship to the ability of the licensee or applicant to practice dental hygiene in accordance with the provisions of ORS 680.010 to 680.205. A certified copy of the record of the disciplinary action is conclusive evidence of the disciplinary action.

Â Â Â Â Â  (6) The board may refuse to issue a license to or renew a license of an applicant who has falsified a license application, or any person for any cause described under ORS 679.140 or 679.170.

Â Â Â Â Â  (7) Fees paid are not refundable. [Amended by 1963 c.266 Â§5; 1967 c.90 Â§1; 1973 c.122 Â§2; 1983 c.169 Â§21; 1985 c.323 Â§16; 1995 c.199 Â§5; 2003 c.83 Â§9]

Â Â Â Â Â  680.060 Examination; scope and conduct; results of national standardized examination, regional testing agencies or clinical board examinations administered in other states in lieu of examination. (1) The Oregon Board of Dentistry may administer written, laboratory or clinical examinations to test professional knowledge and skills.

Â Â Â Â Â  (2) The examination shall be sufficiently thorough to test the fitness of the applicant to practice dental hygiene. It shall include, written in the English language, questions on any subjects pertaining to dental hygiene. The written examination may be supplemented by oral examination. Demonstrations of the applicantÂs skill in clinical dental hygiene also may be required.

Â Â Â Â Â  (3) The board may accept the results of national standardized examinations in satisfaction of the written examination as authorized by this section, and shall accept the results of regional testing agencies or of clinical board examinations administered by other states in satisfaction of the clinical examination authorized under this section, provided:

Â Â Â Â Â  (a) The test or examination was taken within five years of the date of application; and

Â Â Â Â Â  (b) The applicant received a passing score on the test or examination as established by the board by rule.

Â Â Â Â Â  (4) The board shall accept the results of regional testing agencies or of clinical board examinations administered by other states in satisfaction of the examinations authorized under this section for applicants who have engaged in the active practice of dental hygiene in other states or in the Armed Forces of the United States, the United States Public Health Service or the United States Department of Veterans Affairs for a period of at least 3,500 hours in the five years immediately preceding application and who meet all other requirements for licensure. [Amended by 1963 c.266 Â§6; 1983 c.169 Â§22; 2001 c.193 Â§2; 2003 c.83 Â§10; 2005 c.229 Â§2]

Â Â Â Â Â  680.070 Additional requirements for certain applicants; rules. The Oregon Board of Dentistry may adopt rules requiring additional education and examination of applicants who have failed the licensing examination three times. [Amended by 1963 c.266 Â§7; 1967 c.90 Â§2; 1971 c.34 Â§3; 1977 c.444 Â§4; 1979 c.526 Â§2; 1981 c.232 Â§3; 1983 c.169 Â§23; 2003 c.83 Â§11]

Â Â Â Â Â  680.072 Issuing license. The Oregon Board of Dentistry shall, upon the applicantÂs satisfactory completion of the educational requirements and written, laboratory and clinical examinations authorized under ORS 680.060 and upon receipt of the requisite fees, issue or renew the appropriate dental hygiene license. [1983 c.169 Â§26]

Â Â Â Â Â  680.075 License fees; waiver; reinstatement of inactive status license; notice of change of address, employer or practice status. (1) The Oregon Board of Dentistry may impose application fees for the following:

Â Â Â Â Â  (a) Examinations;

Â Â Â Â Â  (b) Biennial dental hygiene license, active;

Â Â Â Â Â  (c) Biennial dental hygiene license, inactive;

Â Â Â Â Â  (d) Permits and certificates; and

Â Â Â Â Â  (e) Delinquency.

Â Â Â Â Â  (2) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section and ORS chapter 679 shall not exceed the costs of administering the regulatory program of the board as authorized by the Legislative Assembly within the board budget, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (3)(a) The board may waive the payment of the license fee in the case of any licensee who furnishes satisfactory evidence that the licensee has discontinued the actual practice of dental hygiene because of retirement.

Â Â Â Â Â  (b) Application to reinstate a license retired under paragraph (a) of this subsection or to convert an inactive status license to an active status license shall be made in accordance with the rules of the board and with the submission of the license fee prescribed for such license; provided, however, that if more than one year has expired since the license was retired or inactivated, satisfactory evidence of clinical competence must be submitted to the board.

Â Â Â Â Â  (4) Every dental hygienist shall advise the board within 30 days of any change of address.

Â Â Â Â Â  (5) Each dental hygienist must renew the hygienistÂs license every two years through submitting a renewal application and paying the license fee.

Â Â Â Â Â  (6) Dental hygienists licensed in even-numbered years must renew by September 30 of each even-numbered year. Dental hygienists licensed in odd-numbered years must renew by September 30 of each odd-numbered year.

Â Â Â Â Â  (7) A reasonable charge may be made in the event that the license fee or renewal application is more than 10 days delinquent.

Â Â Â Â Â  (8) Fees paid are not refundable. [1983 c.169 Â§25; 1985 c.323 Â§17; 1989 c.338 Â§9; 1991 c.703 Â§26]

Â Â Â Â Â  680.080 [Amended by 1963 c.266 Â§8; 1973 c.122 Â§3; 1975 c.323 Â§3; 1979 c.526 Â§3; 1983 c.169 Â§27; 1991 c.67 Â§183; repealed by 1999 c.578 Â§6]

Â Â Â Â Â  680.082 Licensure of dental hygiene instructor; rules. (1) Notwithstanding any other provision of ORS 680.010 to 680.205, the Oregon Board of Dentistry shall issue a dental hygiene instructorÂs license to any person who:

Â Â Â Â Â  (a) Is or will be a full-time instructor of dental hygiene engaged in the practice of dental hygiene, including but not limited to participation in a faculty practice plan within the scope of the applicantÂs employment at the Oregon Health and Science University;

Â Â Â Â Â  (b) Is a graduate of a dental hygiene program accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency, if any; and

Â Â Â Â Â  (c) Is licensed to practice dental hygiene in another state or a Canadian province.

Â Â Â Â Â  (2) The board shall by rule establish standards, procedures and fees for the issuance, suspension, revocation and renewal of a dental hygiene instructorÂs license.

Â Â Â Â Â  (3) The board may refuse to issue or renew a dental hygiene instructorÂs license to an applicant or licensee:

Â Â Â Â Â  (a) Who has been convicted of an offense or disciplined by a dental licensing body in a manner that bears, in the judgment of the board, a demonstrable relationship to the ability of the applicant or licensee to practice dental hygiene in accordance with the provisions of ORS 680.010 to 680.205;

Â Â Â Â Â  (b) Who has falsified an application for licensure; or

Â Â Â Â Â  (c) For cause as described under ORS 679.140 or 679.170.

Â Â Â Â Â  (4) An applicant who receives a dental hygiene instructorÂs license is restricted to the practice of dental hygiene in a facility devoted to dental care on the campus of the Oregon Health and Science University.

Â Â Â Â Â  (5) An applicant who receives a dental hygiene instructorÂs license is subject to the professional ethics, standards and discipline of ORS 680.010 to 680.205. [2001 c.193 Â§4]

Â Â Â Â Â  Note: 680.082 was added to and made a part of 680.010 to 680.205 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  680.090 [Repealed by 1983 c.169 Â§34]

Â Â Â Â Â  680.100 Discipline of dental hygienist; grounds; method; procedure. (1) The Oregon Board of Dentistry may discipline any dental hygienist for any of the causes for which a dentist may be disciplined under ORS 679.140 and may impose any or all of the methods of discipline, modify such methods and reinstate dental hygiene licenses as provided in ORS 679.140 for dentists.

Â Â Â Â Â  (2) The provisions of ORS 679.160 and 679.250 apply to proceedings by the board for the revocation or suspension of or refusal to renew a license issued pursuant to ORS 680.010 to 680.205. [Amended by 1963 c.266 Â§9; 1975 c.323 Â§4; 1977 c.745 Â§52; 1983 c.169 Â§28; 1983 c. 338 Â§963; 1999 c.578 Â§5]

Â Â Â Â Â  680.110 Disposition of receipts. All moneys paid by applicants to the Oregon Board of Dentistry as examination and licensing fees under ORS 680.010 to 680.205 shall be used for the same purposes and accounted for by the board in the same manner as moneys obtained as fees from applicants for license to practice dentistry in Oregon.

Â Â Â Â Â  680.150 Employment of dental hygienist; supervision; rules. (1) Any dentist may employ a dental hygienist who may engage in the practice of dental hygiene in the office of such dentist under the general supervision of a dentist.

Â Â Â Â Â  (2) Any public institution, health care facility or health maintenance organizations, as those terms are defined in ORS 442.015, may employ a dental hygienist who may engage in the practice of dental hygiene under the general supervision of a dentist.

Â Â Â Â Â  (3) A dental hygienist under the general supervision of a dentist may engage in the practice of dental hygiene in any place where limited access patients are located.

Â Â Â Â Â  (4) The Oregon Board of Dentistry may adopt rules specifying other locations where dental hygienists may work and shall specify in its rules the degree of supervision a dentist must exercise over the procedures the hygienist performs. [Amended by 1963 c.266 Â§10; 1973 c.122 Â§4; 1979 c.526 Â§4; 1985 c.323 Â§9; 1991 c.476 Â§1]

Â Â Â Â Â  680.160 [Amended by 1973 c.122 Â§5; 1975 c.323 Â§5; 1979 c.526 Â§5; repealed by 1991 c.476 Â§2]

(Miscellaneous)

Â Â Â Â Â  680.165 Monitoring performance; information available to monitor; confidentiality; liability. (1) The Oregon Board of Dentistry may appoint a consultant or a committee or committees, each consisting of one or more licensed dental hygienists in this state, to study and report to the board the condition of and dental hygiene treatment rendered to any person or persons by any licensed dental hygienist in this state, or by any person purporting to practice dental hygiene in this state. Any person, hospital, sanitarium, professional grievance committee, nursing or rest home or other organization may, subject to the laws governing privileged or confidential communications, provide information, interviews, reports, statements, memoranda or other data relating to the condition and treatment of any person, to any such consultant, committee or the board, to be used in the course of any study for the purpose of improving the standards of dental hygiene practice, or to enable the board to assess the desirability of disciplinary action relating thereto. No liability of any kind or character for damages or other relief shall arise or be enforced against any such person or organization by reason of having provided such information or material, or arise or be enforced against any consultant or member of such committee by reason of having released or published the findings and conclusions of such consultants or committees to advance dental hygiene science and dental hygiene education, or by reason of having released or published generally a summary of such studies. Testimony given to and the proceedings, reports, statements, opinions, findings and conclusions of such consultants and committees and the board shall be confidential but this shall not preclude the use of the subpoena power with respect to the actual records of dentists, dental hygienists, patients, hospitals, sanitaria, nursing or rest homes.

Â Â Â Â Â  (2) There shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any consultant or member of a duly appointed committee for any act or proceeding undertaken or performed within the scope of the functions of any such consultant or committee, if such consultant or committee member acts without malice, has made a reasonable effort to obtain the facts of the matter as to which the member acts, and acts in a reasonable belief that the action taken is warranted by the facts known after such reasonable effort to obtain the facts. [1985 c.323 Â§19]

Â Â Â Â Â  680.170 [Repealed by 2001 c.11 Â§1]

Â Â Â Â Â  680.172 Oral health screening by dental hygienists and dental assistants. Oral health screenings may be performed by dental hygienists and dental assistants under written training and screening protocols adopted by the Oregon Board of Dentistry. Screening results must be provided to individuals screened or to the parents or guardians of minors needing a dental referral for diagnosis. Screening results are not a diagnosis for purposes of ORS chapter 679 or ORS 680.010 to 680.205. [2003 c.310 Â§5]

(Limited Access Permits)

Â Â Â Â Â  680.200 Issuing permit. (1) Upon application accompanied by the fee established by the Oregon Board of Dentistry, the board shall grant a permit to practice as a limited access permit dental hygienist to any applicant who:

Â Â Â Â Â  (a) Holds a valid, unrestricted Oregon dental hygiene license;

Â Â Â Â Â  (b) Presents evidence satisfactory to the board of at least 5,000 hours of supervised dental hygiene clinical practice within the previous five years;

Â Â Â Â Â  (c) Presents proof of current professional liability insurance coverage;

Â Â Â Â Â  (d) Presents documentation satisfactory to the board of successful completion of a total of 40 hours of courses from a formal, post-secondary educational program accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency or other appropriate health professional program accreditation agency and approved by the board, including but not limited to:

Â Â Â Â Â  (A) General medicine and physical diagnosis;

Â Â Â Â Â  (B) Pharmacology;

Â Â Â Â Â  (C) Oral pathology;

Â Â Â Â Â  (D) Patient management and psychology; and

Â Â Â Â Â  (E) Jurisprudence relating to unsupervised practice with limited access patients; and

Â Â Â Â Â  (e) Presents documentation satisfactory to the board of successful completion of an emergency life support course for health professionals, including cardiopulmonary resuscitation, from an agency or educational institution approved by the board.

Â Â Â Â Â  (2) All permits issued pursuant to subsection (1) of this section expire two years following the date of issuance unless renewed on or before that date by:

Â Â Â Â Â  (a) Payment of the renewal fee as set by the board;

Â Â Â Â Â  (b) Submission to the board of satisfactory evidence of completion of at least 36 hours of continuing education, 12 hours of which shall be in the coursework areas required in subsection (1) of this section; and

Â Â Â Â Â  (c) Presentation to the board of proof of professional liability insurance coverage.

Â Â Â Â Â  (3) The board may refuse to issue or renew a limited access permit or may suspend or revoke the permit of a limited access permit dental hygienist who has been convicted of an offense or been disciplined by a dental licensing body in a manner that bears, in the judgment of the board, a demonstrable relationship to the ability of the applicant to practice limited access permit dental hygiene in accordance with the provisions of this chapter or ORS chapter 679, or who has falsified an application for permit, or any person for any cause described under ORS 679.140 or 679.170. [1997 c.251 Â§2; 2003 c.310 Â§3]

Â Â Â Â Â  680.205 Services rendered under permit. (1) A dental hygienist issued a permit to act as a limited access permit dental hygienist under ORS 680.200 shall be authorized to render all services within the scope of practice of dental hygiene, as defined in ORS 679.010, without the supervision of a dentist and as authorized by the limited access permit to:

Â Â Â Â Â  (a) Patients or residents of the following facilities or programs who, due to age, infirmity or disability, are unable to receive regular dental hygiene treatment:

Â Â Â Â Â  (A) Nursing homes as defined in ORS 678.710;

Â Â Â Â Â  (B) Adult foster homes as defined in ORS 443.705;

Â Â Â Â Â  (C) Residential care facilities as defined in ORS 443.400;

Â Â Â Â Â  (D) Adult congregate living facilities as defined in ORS 441.525;

Â Â Â Â Â  (E) Mental health residential programs administered by the Department of Human Services;

Â Â Â Â Â  (F) Facilities for mentally ill persons, as defined in ORS 426.005;

Â Â Â Â Â  (G) Facilities for persons with mental retardation, as defined in ORS 427.005;

Â Â Â Â Â  (H) Local correctional facilities and juvenile detention facilities as those terms are defined in ORS 169.005, regional correctional facilities as defined in ORS 169.620, youth correction facilities as defined in ORS 420.005, youth care centers as defined in ORS 420.855, and Department of Corrections institutions as defined in ORS 421.005; or

Â Â Â Â Â  (I) Public and nonprofit community health clinics.

Â Â Â Â Â  (b) Homebound adults.

Â Â Â Â Â  (c) Students or enrollees of nursery schools and day care programs and their siblings under 18 years of age, Job Corps and other similar employment training facilities, primary and secondary schools, including private schools and public charter schools, and persons entitled to benefits under the Women, Infants and Children Program.

Â Â Â Â Â  (2) The Oregon Board of Dentistry may authorize the provision of dental hygiene services by a limited access permit dental hygienist at locations or to populations that are underserved or lack access to dental hygiene services.

Â Â Â Â Â  (3) At least once each calendar year, a dental hygienist issued a permit to act as a limited access permit dental hygienist shall refer each patient or resident to a dentist who is available to treat the patient or resident.

Â Â Â Â Â  (4) Nothing in this section shall be construed to authorize a limited access permit dental hygienist to administer local anesthesia, denture soft lines, temporary restorations and radiographs except under the general supervision of a dentist licensed under ORS chapter 679, or to administer nitrous oxide except under the indirect supervision of a dentist licensed under ORS chapter 679.

Â Â Â Â Â  (5) A limited access permit dental hygienist may provide sealants and write prescriptions for all applications of fluoride in which fluoride is applied or supplied to patients.

Â Â Â Â Â  (6) A person granted a limited access permit under ORS 680.200 shall also procure all other permits or certificates required by the board under ORS 679.250. [1997 c.251 Â§3; 2001 c.592 Â§1; 2005 c.52 Â§1]

DENTURISTS

(Generally)

Â Â Â Â Â  680.500 Definitions for ORS 680.500 to 680.570. As used in ORS 680.500 to 680.570, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the policy-making body known as the State Board of Denture Technology, established within the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) ÂDentureÂ means any removable full and/or partial upper or lower prosthetic dental appliance to be worn in the human mouth to replace any missing natural teeth.

Â Â Â Â Â  (3) ÂDenturistÂ means a person licensed under ORS 680.500 to 680.570 to engage in the practice of denture technology and who is authorized within their scope of practice to provide to the public full or partial upper or lower dentures to be worn in the human mouth.

Â Â Â Â Â  (4) ÂPractice of denture technologyÂ means:

Â Â Â Â Â  (a) Constructing, repairing, relining, reproducing, duplicating, supplying, fitting or altering any denture in respect of which a service is performed under paragraph (b) of this subsection; and

Â Â Â Â Â  (b) The taking of impressions, bite registrations, try-ins, and insertions of or in any part of the human oral cavity for any of the purposes listed in paragraph (a) of this subsection. [1979 c.1 Â§1; 1991 c.921 Â§1; 1993 c.142 Â§2; 1999 c.885 Â§26; 2003 c.1 Â§1; 2005 c.648 Â§23]

Â Â Â Â Â  680.505 Practice of denture technology prohibited without license; use of title Âdenturist.Â Unless the person holds a valid license issued under ORS 680.500 to 680.570, a person shall not:

Â Â Â Â Â  (1) Engage, or offer to engage, in the practice of denture technology; or

Â Â Â Â Â  (2) Use in connection with the name of the person the word ÂdenturistÂ or any other words, letters or abbreviations or insignia tending to indicate that such person is engaged in the practice of denture technology. [1979 c.1 Â§2; 1993 c.142 Â§3]

Â Â Â Â Â  680.510 Application of ORS 680.500 to 680.570. The prohibitions of ORS 680.500 to 680.570 do not apply to:

Â Â Â Â Â  (1) Any activity described in ORS 680.500 (4)(a) by a person acting under the supervision of a denturist.

Â Â Â Â Â  (2) The practice of dentistry or medicine by persons authorized to do so by this state, or any other practices allowed under ORS chapters 677 and 679.

Â Â Â Â Â  (3) A student of denture technology in pursuit of clinical studies under an approved school program, or a person having met the formal educational requirements, who is operating, for no more than two years, under the direct supervision of a denturist or a licensed dentist in pursuit of practical clinical experience as required for licensure by ORS 680.515 (1)(a) or (b). [1979 c.1 Â§3; 1981 c.313 Â§1; 1989 c.694 Â§1; 1993 c.142 Â§4; 2005 c.648 Â§24]

(Licenses)

Â Â Â Â Â  680.515 Application for license; qualifications of applicants. (1) Upon application, and payment of required fees, the Oregon Health Licensing Agency shall issue a license to practice denture technology to any applicant who:

Â Â Â Â Â  (a) Furnishes satisfactory evidence that the applicant has successfully completed an associate degree program in denture technology, or the equivalent in formal, post-secondary education, approved by the agency in consultation with the Oregon Student Assistance Commission and the Department of Education. The educational program shall include pertinent courses in anatomy, including histology, microbiology, physiology, pharmacology, pathology emphasizing periodontology, dental materials, medical emergencies, geriatrics, professional ethics, clinical denture technology and denture laboratory technology;

Â Â Â Â Â  (b) Furnishes satisfactory evidence that the applicant has successfully completed, during or after post-secondary study, a minimum of 1,000 hours in the practice of denture technology under direct supervision of an approved school or has completed the equivalent supervised experience, as determined by the agency in consultation with the Oregon Student Assistance Commission and the Department of Education; and

Â Â Â Â Â  (c) Performs to the satisfaction of the agency on a written and a practical examination prescribed, recognized or approved by the State Board of Denture Technology and given at least annually. An applicant who fails the practical examination must complete additional hours of clinical and laboratory training in an approved work experience program, as determined by the board, to qualify for reexamination.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) of this section, the board may accept educational training obtained in any other state or country if, upon review of satisfactory evidence, the agency determines that the educational program in the other state or country meets the educational standards prescribed under this section. [1979 c.1 Â§4; 1981 c.313 Â§2; 1989 c.694 Â§2; 1991 c.921 Â§2; 1993 c.142 Â§5; 1997 c.652 Â§39; 2003 c.547 Â§13; 2005 c.415 Â§3; 2005 c.648 Â§25]

Â Â Â Â Â  680.520 Examination of applicants. (1) Examinations of applicants for licensure under ORS 680.500 to 680.570 shall be held at least once a year at such times and places as the State Board of Denture Technology may determine. Timely and appropriate notice shall be given to each applicant.

Â Â Â Â Â  (2) The examination shall be sufficiently thorough to determine the qualifications, fitness and ability of the applicant to practice denture technology. The examination may be in the form of written, oral or practical demonstration of skills, or a combination of any such types. The examination shall cover at least subjects listed in ORS 680.515 (1)(a) and any additional subjects required by the Oregon Health Licensing Agency by rule that are based on changes in industry technology, health care delivery systems, client safety or scientific infection control techniques. [1979 c.1 Â§5; 1981 c.313 Â§3; 1991 c.921 Â§3; 1993 c.142 Â§6; 2005 c.415 Â§4; 2005 c.648 Â§25a]

Â Â Â Â Â  680.525 Fees; determination; disposition of receipts; rules. (1) The Oregon Health Licensing Agency shall establish by rule fees related to denture technologists to be collected for:

Â Â Â Â Â  (a) Application;

Â Â Â Â Â  (b) Examinations;

Â Â Â Â Â  (c) License;

Â Â Â Â Â  (d) License renewal;

Â Â Â Â Â  (e) License restoration;

Â Â Â Â Â  (f) Replacement or duplicate license;

Â Â Â Â Â  (g) Delinquency; and

Â Â Â Â Â  (h) Providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records.

Â Â Â Â Â  (2) All moneys received by the agency under subsection (1) of this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 680.500 to 680.570.

Â Â Â Â Â  (3) The fees established by the agency under this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering ORS 680.500 to 680.570 pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board. [1979 c.1 Â§6; 1981 c.313 Â§8; 1991 c.921 Â§4; 1993 c.142 Â§7; 1999 c.885 Â§27; 2003 c.547 Â§14; 2005 c.648 Â§26]

Â Â Â Â Â  680.527 Licensure without examination; fees. The Oregon Health Licensing Agency may issue a license to practice denture technology, without examination, to any person who:

Â Â Â Â Â  (1) Submits an application and pays the fees required under ORS 680.525;

Â Â Â Â Â  (2) Has satisfied the educational requirements established by ORS 680.515 (1);

Â Â Â Â Â  (3) On the date of submitting the application is a denturist licensed under the laws of any other state or territory of the United States, if the requirements for licensing of denturists in the other state or territory are not less than those required in ORS 680.500 to 680.570 and the applicant has passed a written and practical examination that is substantially similar to the examination required for licensure in this state; and

Â Â Â Â Â  (4) Has engaged in the active practice of denture technology for no fewer than 3,500 hours in the five years immediately preceding the date of application for licensure under this section. [2005 c.415 Â§2; 2005 c.648 Â§25b]

Â Â Â Â Â  Note: 680.527 was added to and made a part of 680.500 to 680.570 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  680.530 Expiration of license; renewal; rules. (1)(a) Licenses to practice denture technology issued by the Oregon Health Licensing Agency shall expire one year from the date of issuance unless renewed on or before the expiration date by payment of the required renewal fee and submission of satisfactory evidence of completion of continuing education courses as specified by rule.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the agency may vary the renewal date of a license by giving the applicant written notice of the renewal date being assigned and by making prorated adjustments to the renewal fee.

Â Â Â Â Â  (2) A license that has expired less than one year before the date of application for renewal may be renewed upon application for renewal and payment of the required renewal fee and delinquency fee and upon submission of satisfactory evidence of completion of continuing education as specified by rule.

Â Â Â Â Â  (3) A license that has expired more than one year before the date of application for renewal but less than three years may be renewed upon application for renewal and payment of the required renewal fee and restoration fee and upon submission of satisfactory evidence of completion of continuing education as specified by rule.

Â Â Â Â Â  (4) A license that has expired more than three years before the date of application for renewal may be reinstated upon application for reinstatement, payment of the prescribed license fee and submission of evidence satisfactory to the agency of clinical competence as determined by rule.

Â Â Â Â Â  (5) The agency may refuse to issue or renew the license of a denturist whose license has been denied, suspended or revoked and not renewed under ORS 676.612 for up to one year from the date of denial of the license or the renewal or the date of the order of suspension or revocation. [1979 c.1 Â§7; 1989 c.694 Â§3; 1991 c.921 Â§5; 1993 c.142 Â§8; 2001 c.274 Â§1; 2003 c.547 Â§15; 2005 c.648 Â§27]

Â Â Â Â Â  680.535 Grounds for imposing discipline. In the manner prescribed in ORS chapter 183 for contested cases, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person practicing denture technology for any of the grounds listed in ORS 676.612 and for any violation of the provisions of ORS 680.500 to 680.570, or the rules adopted thereunder. [1979 c.1 Â§8; 1991 c.921 Â§6; 1993 c.142 Â§9; 2003 c.547 Â§16; 2005 c.648 Â§28]

(Practice)

Â Â Â Â Â  680.540 [1979 c.1 Â§18; 1981 c.313 Â§4; 1991 c.921 Â§7; 1993 c.142 Â§10; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  680.542 [1997 c.791 Â§29; repealed by 2001 c.274 Â§5]

Â Â Â Â Â  680.545 Statement of dentist or physician before treatment by denturist. Denturists licensed prior to January 1, 2004, who have not received an oral pathology endorsement from the State Board of Denture Technology may not treat any person without having first received a statement, dated within 30 days of the date of treatment and signed by a dentist, physician or nurse practitioner, that the personÂs oral cavity is substantially free from disease and mechanically sufficient to receive a denture. [1979 c.1 Â§13; 1981 c.313 Â§5; 1989 c.694 Â§4; 1991 c.921 Â§8; 1993 c.142 Â§10a; 1997 c.652 Â§40; 2003 c.547 Â§17; 2005 c.471 Â§10]

Â Â Â Â Â  680.547 Business or professional association of denturist and dentist. A dentist, as defined in ORS 679.010, and a denturist may cooperate and maintain any business or professional association that is mutually agreeable with each being responsible for their respective area of expertise. [2003 c.1 Â§3]

Â Â Â Â Â  680.550 Board to establish policies and criteria for assessment. The State Board of Denture Technology shall establish policies and criteria for the assessment of the quality of the practice of denture technology based on practice standards subject to the approval of the Oregon Health Licensing Agency. [1979 c.1 Â§19; 1991 c.921 Â§9; 1993 c.142 Â§11; 2005 c.648 Â§29]

Â Â Â Â Â  680.555 [1979 c.1 Â§9; 1989 c.694 Â§5; repealed by 1991 c.921 Â§22]

(State Board)

Â Â Â Â Â  680.556 State Board of Denture Technology; membership; compensation and expenses. (1) There is established, within the Oregon Health Licensing Agency, the State Board of Denture Technology.

Â Â Â Â Â  (2) The board shall consist of seven members appointed by the Governor.

Â Â Â Â Â  (3) Four members shall be active licensed denturists, one member shall be an Oregon licensed dentist in active practice and two members shall be public members who do not possess the professional qualifications of other members.

Â Â Â Â Â  (4) The term of office of each member is three years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If a person serves two consecutive terms, a period of three years must pass before the person may be appointed to the board again. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) The agency shall provide the board with such administrative services and employees as the board requires to carry out its duties for the administration of ORS 680.500 to 680.570 and 680.990 (2).

Â Â Â Â Â  (6) Members of the board, or its appointed committees, shall be entitled to compensation and expenses as provided in ORS 292.495 from funds available under ORS 680.570. [1991 c.921 Â§11; 1993 c.142 Â§12; 1999 c.885 Â§28; 2003 c.125 Â§1; 2005 c.415 Â§5; 2005 c.648 Â§30a]

Â Â Â Â Â  680.560 Board meetings. The State Board of Denture Technology shall hold a meeting at least once each year and shall annually elect a chairperson from its members. [1979 c.1 Â§10; 1981 c.313 Â§6; 1991 c.921 Â§13; 1993 c.142 Â§13; 1999 c.885 Â§29; 2003 c.547 Â§18]

Â Â Â Â Â  680.565 Authority of Oregon Health Licensing Agency and director; rules; issuance of license. (1) The Oregon Health Licensing Agency has such authority as is reasonably necessary to administer ORS 680.500 to 680.570 and 680.990 (2), including the authority to adopt rules pursuant to ORS chapter 183.

Â Â Â Â Â  (2) The Director of the Oregon Health Licensing Agency shall keep a record of all proceedings of the State Board of Denture Technology including a register of all persons licensed to practice denture technology.

Â Â Â Â Â  (3) When the agency is satisfied that the applicant for licensure under ORS 680.500 to 680.570 has complied with all the requirements, it shall issue to such applicant an appropriate license under ORS 680.500 to 680.570. [1979 c.1 Â§11; 1981 c.313 Â§7; 1991 c.921 Â§14; 1993 c.142 Â§14; 1999 c.885 Â§30; 2005 c.648 Â§31]

Â Â Â Â Â  680.567 [1993 c.142 Â§17; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  680.570 Disposition of receipts. All moneys received by the Oregon Health Licensing Agency under ORS 679.025, 680.500 to 680.570 and 743.713 shall be paid into the General Fund in the State Treasury and placed to the credit of the Oregon Health Licensing Agency Account, and such moneys are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 679.025, 680.500 to 680.570, 680.990 (2) and 743.713. [1979 c.1 Â§12; 1999 c.885 Â§31; 2005 c.648 Â§32]

PENALTIES

Â Â Â Â Â  680.572 [1991 c.921 Â§18; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  680.990 Criminal penalties. (1) Violation of any of the provisions of ORS 680.010 to 680.205 is a Class C misdemeanor.

Â Â Â Â Â  (2) Violation of any provision of ORS 680.505 and 743.713 is a Class B misdemeanor. [Amended by 1977 c.192 Â§11; subsection (2) enacted as 1979 c.1 Â§17; 1983 c.169 Â§32; 2003 c.547 Â§19]

_______________



Chapter 681

Chapter 681 Â Hearing and Speech Professionals

2005 EDITION

HEARING AND SPEECH PROFESSIONALS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

681.205Â Â Â Â  Definitions

681.220Â Â Â Â  Policy

681.230Â Â Â Â  Application of chapter; rules

LICENSING

(Speech-Language Pathologist or Audiologist)

681.250Â Â Â Â  Requirement for license in speech-language pathology or audiology

681.260Â Â Â Â  Qualifications for licensure as speech-language pathologist

681.264Â Â Â Â  Qualifications for licensure as audiologist

681.270Â Â Â Â  License and conditional license application; fee

681.280Â Â Â Â  Who may perform duties pending disposition of application

681.290Â Â Â Â  Examination of candidates

681.300Â Â Â Â  Waiver of examination and educational requirements

681.320Â Â Â Â  Renewal procedure; fees; effect on suspended or revoked license

681.325Â Â Â Â  Issuance of conditional license; scope of practice; renewal

681.330Â Â Â Â  Application of rules of ethical standards of practice

681.340Â Â Â Â  Fees; initial license or conditional license fee; waiver; exclusivity of fees; approval; rules; report

681.350Â Â Â Â  Denial, suspension or revocation of license or conditional license; civil penalties

(Speech-Language Pathology Assistant)

681.360Â Â Â Â  Certificate for speech-language pathology assistant; requirements; renewal; exception; grounds for denial, suspension or revocation; rules

681.365Â Â Â Â  Certification of person from another state or territory

681.370Â Â Â Â  Duties of speech-language pathologist using services of speech-language pathology assistant

681.375Â Â Â Â  Role of speech-language pathology assistants; rules

STATE BOARD

681.400Â Â Â Â  State Board of Examiners for Speech-Language Pathology and Audiology; term; vacancy

681.410Â Â Â Â  Qualifications of members; compensation and expenses

681.420Â Â Â Â  Powers and duties; rules

681.430Â Â Â Â  Officers; quorum; meetings

681.440Â Â Â Â  When meetings may be closed to public; rules

681.450Â Â Â Â  Executive director

681.460Â Â Â Â  Rules

681.480Â Â Â Â  State Board of Examiners for Speech-Language Pathology and Audiology Account; disbursement of receipts

ENFORCEMENT

681.490Â Â Â Â  Investigation of complaints and alleged violations; subpoenas; remedies; civil penalties

681.495Â Â Â Â  Board duty to investigate complaints

681.505Â Â Â Â  Report of suspected violations; liability of complainant

MISCELLANEOUS

681.605Â Â Â Â  Audiologist dealing in hearing aids

PENALTY

681.991Â Â Â Â  Penalty

Â Â Â Â Â  681.010 [Amended by 1953 c.183 Â§4; 1961 c.399 Â§1; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.020 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.025 [1961 c.399 Â§4; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.030 [Amended by 1961 c.399 Â§2; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.040 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.050 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.060 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.070 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.080 [Repealed by 1953 c.183 Â§4]

Â Â Â Â Â  681.090 [Amended by 1957 c.680 Â§1; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.095 [1953 c.45 Â§2; 1957 c.680 Â§2; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.100 [Amended by 1953 c.46 Â§3; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.110 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.120 [Amended by 1953 c.46 Â§3; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.130 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.140 [Amended by 1953 c.183 Â§4; 1957 c.680 Â§3; 1961 c.399 Â§5; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.143 [1957 c.162 Â§2; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.146 [1957 c.681 Â§10; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.150 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.152 [1959 c.47 Â§2; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.155 [1957 c.264 Â§2; 1961 c.258 Â§1; repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.160 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.170 [Repealed by 1967 c.470 Â§68]

GENERAL PROVISIONS

Â Â Â Â Â  681.205 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApproved college or universityÂ means any college or university offering a full-time resident program of study in speech-language pathology or audiology leading to a masterÂs degree or equivalent, the program having been fully accredited or conditionally approved by the American Speech-Language-Hearing Association, or its successor agency, or having been otherwise determined by the State Board of Examiners for Speech-Language Pathology and Audiology to meet the association standards as specifically incorporated into board rules.

Â Â Â Â Â  (2) ÂAudiologistÂ means a person who practices audiology and who uses publicly any title or description of services incorporating the words Âaudiologist,Â Âhearing clinician,Â Âhearing therapistÂ or any similar titles or descriptions of service.

Â Â Â Â Â  (3) ÂConditional licenseÂ means a license issued to an applicant under ORS 681.325.

Â Â Â Â Â  (4) ÂPractice audiologyÂ means:

Â Â Â Â Â  (a) To apply the principles, methods and procedures of measurement, prediction, evaluation, testing, counseling, consultation and instruction that relate to the development and disorders of hearing, vestibular functions and related language and speech disorders to prevent or modify the disorders or to assist individuals in auditory and related skills for communication.

Â Â Â Â Â  (b) To fit or sell hearing aids.

Â Â Â Â Â  (5) ÂPractice speech-language pathologyÂ means to apply the principles, methods and procedures of measurement, prediction, evaluation, testing, counseling, consultation and instruction that relate to the development and disorders of speech, voice, swallowing and related language and hearing disorders to prevent or modify the disorders or to assist individuals in cognition-language and communication skills.

Â Â Â Â Â  (6) ÂSpeech-language pathologistÂ means a person who practices speech-language pathology and who uses publicly any title or description of services including but not limited to the words Âspeech-language pathologist,Â Âspeech correctionist,Â Âspeech therapist,Â Âspeech clinician,Â Âlanguage pathologist,Â Âlanguage therapistÂ or any similar titles or descriptions of services.

Â Â Â Â Â  (7) ÂSpeech-language pathology assist- antÂ means a person who provides speech-language pathology services under the direction and supervision of a speech-language pathologist licensed under ORS 681.250.

Â Â Â Â Â  (8) ÂUnethical conductÂ means:

Â Â Â Â Â  (a) Obtaining any fee by fraud or misrepresentation.

Â Â Â Â Â  (b) Employing directly or indirectly any person who is unlicensed or whose license is suspended to perform any work covered by this chapter.

Â Â Â Â Â  (c) Using or causing or promoting the use of any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation, however disseminated or published, that is misleading, deceiving, improbable or untruthful.

Â Â Â Â Â  (d) Representing that the services or advice of a person licensed to practice medicine will be used or made available in the practice of speech-language pathology or audiology if that is not true, or using the word ÂdoctorÂ or ÂprofessorÂ or other like words, abbreviations, or symbols inaccurately.

Â Â Â Â Â  (e) Permitting a person other than the license or conditional license holder to use the license or conditional license.

Â Â Â Â Â  (f) Violating the ethical standards of practice adopted by the board under ORS 681.420. [Formerly 694.305; 1985 c.64 Â§3; 1989 c.224 Â§133; 1989 c.491 Â§67; 1995 c.280 Â§1; 2001 c.626 Â§1; 2005 c.698 Â§1]

Â Â Â Â Â  681.220 Policy. It is declared to be a policy of this state that it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public in order to:

Â Â Â Â Â  (1) Safeguard the public health, safety and welfare;

Â Â Â Â Â  (2) Protect the public from being misled by incompetent, unscrupulous and unauthorized persons;

Â Â Â Â Â  (3) Protect the public from unprofessional conduct by qualified speech-language pathologists and audiologists; and

Â Â Â Â Â  (4) Help ensure the availability of the highest possible quality speech-language pathology and audiology services to the communicatively disabled people of this state. [Formerly 694.315; 1989 c.224 Â§134; 1995 c.280 Â§2; 2005 c.698 Â§2]

Â Â Â Â Â  681.230 Application of chapter; rules. (1) Nothing in this chapter is intended to prevent a person licensed in this state under any other law from engaging in the profession for which the person is licensed.

Â Â Â Â Â  (2) Nothing in this chapter is intended to restrict or prevent a person from engaging in speech-language pathology or audiology activities or from using the official title of the position for which the person is employed if the person:

Â Â Â Â Â  (a)(A) Holds a valid and current teaching license with a communications disorder endorsement issued by the Teacher Standards and Practices Commission; and

Â Â Â Â Â  (B) Is employed by an education service district, a school district or a charter school; or

Â Â Â Â Â  (b) Is a speech-language pathologist or audiologist who is:

Â Â Â Â Â  (A) Employed by a federal agency; or

Â Â Â Â Â  (B) Employed by an approved college or university.

Â Â Â Â Â  (3) A person who performs activities described in subsection (2) of this section who is not licensed under this chapter must do so solely within the confines of or under the jurisdiction of the organization in which the person is employed and may not offer to render speech-language pathology or audiology services to the public for compensation over and above the salary the person receives for performance of the personÂs official duties with organizations in which the person is employed. However, without obtaining a license under this chapter, a person may consult or disseminate the personÂs research findings and scientific information to other accredited academic institutions or governmental agencies. The person also may offer lectures to the public for a fee, monetary or otherwise, without being licensed under this chapter.

Â Â Â Â Â  (4) Nothing in this chapter is intended to restrict activities and services of a student of speech-language pathology from pursuing a course of study in speech-language pathology at an approved college or university or an approved clinical training facility. However, these activities and services must constitute a part of the supervised course of study of the student and a fee may not accrue directly or indirectly to the student. A student shall be designated by a title such as ÂSpeech-Language Pathology Intern,Â ÂSpeech-Language Pathology TraineeÂ or other title clearly indicating the training status appropriate to the level of training of the student.

Â Â Â Â Â  (5) Nothing in this chapter is intended to restrict the activities and services of a student of audiology from pursuing a course of study in audiology at an approved college or university or an approved clinical training facility. However, these activities and services must constitute a part of the supervised course of study of the student and a fee may not accrue directly or indirectly to the student. The student shall be designated by a title such as ÂAudiology Intern,Â ÂAudiology TraineeÂ or other title clearly indicating the training status appropriate to the level of training of the student.

Â Â Â Â Â  (6) Nothing in this chapter is intended to restrict any person holding a Class A certificate issued by the Conference of Executives of American Schools of the Deaf from performing the functions for which the person qualifies.

Â Â Â Â Â  (7) Nothing in this chapter is intended to restrict any person holding a license in this state as a hearing aid specialist from consulting with respect to the selling of hearing aids under ORS chapter 694.

Â Â Â Â Â  (8) Nothing in this chapter is intended to exempt an audiologist from licensure under ORS 694.025.

Â Â Â Â Â  (9) Notwithstanding subsections (4) and (5) of this section, the State Board of Examiners for Speech-Language Pathology and Audiology may adopt rules authorizing payment of a stipend to students of speech-language pathology and students of audiology who are pursuing a course of study at an approved college or university or an approved clinical training facility. [Formerly 694.325; 1989 c.491 Â§67a; 1995 c.280 Â§3; 2003 c.547 Â§88; 2005 c.698 Â§3]

LICENSING

(Speech-Language Pathologist or Audiologist)

Â Â Â Â Â  681.250 Requirement for license in speech-language pathology or audiology. (1) A license shall be issued to qualified persons either in speech-language pathology or audiology. A person may be licensed in both areas if the person meets the respective qualifications and in such instances the license fee shall be as though for one license.

Â Â Â Â Â  (2) No person shall practice speech-language pathology or audiology or purport to be a speech-language pathologist or audiologist in this state unless the person is licensed in accordance with the provisions of this chapter. [Formerly 694.335; 1987 c.158 Â§142; 1995 c.280 Â§4]

Â Â Â Â Â  681.260 Qualifications for licensure as speech-language pathologist. (1) An applicant is eligible for licensing by the State Board of Examiners for Speech-Language Pathology and Audiology as a speech-language pathologist if the applicant:

Â Â Â Â Â  (a) Possesses at least a masterÂs degree or equivalent in the area of speech-language pathology from an approved college or university.

Â Â Â Â Â  (b) Submits transcripts from one or more approved colleges or universities presenting evidence of the completion of at least 60 semester hours constituting a well-integrated program that includes at least 18 semester hours in courses that provide fundamental information applicable to normal development and use of speech, hearing and language, and at least 42 semester hours in courses that provide information about and training in the management of speech, hearing and language disorders and that provide information supplementary to these fields.

Â Â Â Â Â  (c) Submits evidence of the completion of a minimum of 275 clock hours of supervised, direct clinical experience with individuals presenting a variety of disorders of communication. The experience must be obtained within the training institution or in one of its cooperating programs.

Â Â Â Â Â  (d) Presents written evidence from a licensed or certified speech-language pathologist supervisor of nine months of full-time post-educational professional employment, or its part-time equivalent, that is pertinent to the speech-language pathologist license. For purposes of this paragraph, Âfull-timeÂ means at least nine months in a calendar year and a minimum of 30 hours per week, and Âpart-time equivalentÂ means:

Â Â Â Â Â  (A) 15 to 19 hours per week during a period of at least 72 weeks.

Â Â Â Â Â  (B) 20 to 24 hours per week during a period of at least 60 weeks.

Â Â Â Â Â  (C) 25 to 29 hours per week during a period of at least 48 weeks.

Â Â Â Â Â  (e) Passes an examination approved by the board. The board shall determine the subject and scope of the examinations. Written examinations may be supplemented by oral examinations as the board determines. An applicant who fails the examination may be reexamined at a subsequent examination.

Â Â Â Â Â  (2) Of the 42 semester hours required under subsection (1)(b) of this section:

Â Â Â Â Â  (a) No fewer than six semester hours may be in audiology;

Â Â Â Â Â  (b) No more than six semester hours may be in courses that provide academic credit for clinical practice;

Â Â Â Â Â  (c) At least 24 semester hours, not including credit for thesis or dissertation, must be in courses in the field for which the license is requested; and

Â Â Â Â Â  (d) At least 30 semester hours must be in courses acceptable toward a graduate degree by the college or university in which those courses are taken. [Formerly 694.345; 1985 c.64 Â§5; 1989 c.491 Â§67b; 1995 c.280 Â§5; 2005 c.698 Â§4]

Â Â Â Â Â  681.264 Qualifications for licensure as audiologist. (1) An applicant is eligible for licensing by the State Board of Examiners for Speech-Language Pathology and Audiology as an audiologist if the applicant:

Â Â Â Â Â  (a) Possesses a Doctor of Audiology degree from an educational institution accredited by a body recognized by the United States Department of Education and submits transcripts from the educational institution that awarded the Doctor of Audiology degree to the applicant; or

Â Â Â Â Â  (b) Possesses a masterÂs degree or equivalent in the area of audiology from an approved college or university and submits all of the following to the board:

Â Â Â Â Â  (A) Transcripts from one or more approved colleges or universities presenting evidence of the completion of at least 60 semester hours constituting a well-integrated program that includes at least 18 semester hours in courses that provide fundamental information applicable to normal development and use of speech, hearing and language, and at least 42 semester hours in courses that provide information about and training in the management of speech, hearing and language disorders and that provide information supplementary to those fields.

Â Â Â Â Â  (B) Evidence of the completion of a minimum of 275 clock hours of supervised, direct clinical experience with individuals presenting a variety of disorders of communication. The experience must be obtained within the training institution or in one of its cooperating programs.

Â Â Â Â Â  (C) Written evidence from a licensed or certified audiologist supervisor of nine months of full-time post-educational professional employment, or its part-time equivalent, that is pertinent to an audiology license. For purposes of this subparagraph, Âfull-timeÂ means at least nine months in a calendar year and a minimum of 30 hours per week, and Âpart-time equivalentÂ means:

Â Â Â Â Â  (i) 15 to 19 hours per week during a period of at least 72 weeks.

Â Â Â Â Â  (ii) 20 to 24 hours per week during a period of at least 60 weeks.

Â Â Â Â Â  (iii) 25 to 29 hours per week during a period of at least 48 weeks.

Â Â Â Â Â  (2) Of the 42 semester hours required under subsection (1)(b) of this section:

Â Â Â Â Â  (a) No fewer than six semester hours may be in speech-language pathology;

Â Â Â Â Â  (b) No more than six semester hours may be in courses that provide academic credit for clinical practice;

Â Â Â Â Â  (c) At least 24 semester hours, not including credit for thesis or dissertation, must be in courses in the field for which the license is requested; and

Â Â Â Â Â  (d) At least 30 semester hours must be in courses acceptable toward a graduate degree by the college or university in which those courses are taken.

Â Â Â Â Â  (3) In addition to meeting the requirements under subsection (1) of this section, an applicant must pass an examination approved by the board. The board shall determine the subject and scope of the examinations. Written examinations may be supplemented by oral examinations as the board determines. An applicant who fails the examination may be reexamined at a subsequent examination. [2005 c.698 Â§6]

Â Â Â Â Â  Note: 681.264 was added to and made a part of ORS chapter 681 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  681.270 License and conditional license application; fee. (1) A person desiring to obtain a license or conditional license from the State Board of Examiners for Speech-Language Pathology and Audiology shall make application to the board.

Â Â Â Â Â  (2) The application shall be made upon a form and in the manner prescribed by the board.

Â Â Â Â Â  (3) The application required by this section shall be accompanied by a nonrefundable application fee established by the board. [Formerly 694.355; 1995 c.280 Â§6; 2005 c.698 Â§7]

Â Â Â Â Â  681.280 Who may perform duties pending disposition of application. (1) A speech-language pathologist who holds a Certificate of Clinical Competence from the American Speech-Language Hearing Association and who has made application to the State Board of Examiners for Speech-Language Pathology and Audiology for a license in this state may perform activities and services of a speech-language pathologist without a valid license pending disposition of the application.

Â Â Â Â Â  (2) An audiologist who is certified by the American Board of Audiology or who holds a Certificate of Clinical Competence from the American Speech-Language Hearing Association and who has made application to the State Board of Examiners for Speech-Language Pathology and Audiology for a license in this state may perform activities and services of an audiologist without a valid license pending disposition of the application. [Formerly 694.365; 1995 c.280 Â§9; 2005 c.698 Â§8]

Â Â Â Â Â  681.290 Examination of candidates. (1) The State Board of Examiners for Speech-Language Pathology and Audiology may examine by written or oral examination, or by both. Standards for acceptable performance shall be determined by the board. The board may examine or direct the applicant to be examined for knowledge in whatever theoretical or applied fields in speech-language pathology or audiology it considers appropriate. The board may also examine the candidate with regard to the professional skills and judgment of the candidate in the utilization of speech-language pathology or audiology techniques and methods.

Â Â Â Â Â  (2) The board may waive the written examination if the applicant has successfully passed the Educational Testing Service Praxis II Specialty Area Examination in speech-language pathology or audiology.

Â Â Â Â Â  (3) The board shall grade the examination or direct it to be graded. Examination papers shall be retained by the board for at least one year. [Formerly 694.375; 1995 c.280 Â§10]

Â Â Â Â Â  681.300 Waiver of examination and educational requirements. The State Board of Examiners for Speech-Language Pathology and Audiology may waive the examination described in ORS 681.290 and grant a license to:

Â Â Â Â Â  (1) An applicant who presents proof of a current license in a state that has standards equivalent to the standards of this state.

Â Â Â Â Â  (2) An applicant who holds the Certificate of Clinical Competence of the American Speech-Language-Hearing Association in the area for which the person is applying for a license.

Â Â Â Â Â  (3) An audiology applicant who is certified by the American Board of Audiology. [Formerly 694.385; 1985 c.754 Â§1; 1995 c.280 Â§11; 2005 c.698 Â§9]

Â Â Â Â Â  681.310 [Formerly 694.395; repealed by 1995 c.280 Â§37]

Â Â Â Â Â  681.320 Renewal procedure; fees; effect on suspended or revoked license. (1) On or before January 30 of each even-numbered year, each licensed speech-language pathologist or audiologist shall submit to the State Board of Examiners for Speech-Language Pathology and Audiology an application for renewal of license and pay the renewal fee established by the board. The application shall include the following:

Â Â Â Â Â  (a) Evidence of participation in professional development. Participation in professional development includes continuing education or other demonstrations of professional development that the board may recognize by rule.

Â Â Â Â Â  (b) Evidence of compliance with all other requirements established by the board.

Â Â Â Â Â  (2) A person who applies for renewal and whose license has expired may not be required to submit to any examination as a condition to renewal if the renewal application is made within four years from the date of expiration of the license.

Â Â Â Â Â  (3) A suspended license is subject to expiration and must be renewed as provided in this section, but renewal does not entitle the licensee while the license remains suspended to engage in the licensed activity, or in any other activity or conduct that violates the order or judgment by which the license was suspended.

Â Â Â Â Â  (4) A license revoked on disciplinary grounds is subject to expiration and may not be renewed. If the license is reinstated after its expiration, the licensee, as a condition of reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last preceding regular renewal date before the date on which it is reinstated, plus a delinquency fee, if any, accrued at the time of revocation of the license.

Â Â Â Â Â  (5) A person who fails to renew a license within the four years after its expiration may not renew the license. The license may not be restored, reissued or reinstated thereafter, but the person may reapply for and obtain a new license if the person meets the requirements of this chapter and rules adopted by the board. [Formerly 694.405; 1993 c.472 Â§1; 1995 c.147 Â§1; 1995 c.280 Â§12a; 2005 c.698 Â§10]

Â Â Â Â Â  681.325 Issuance of conditional license; scope of practice; renewal. (1) A conditional license permits an individual to practice speech-language pathology or audiology while the person completes the licensing requirements of this chapter.

Â Â Â Â Â  (2) The State Board of Examiners for Speech-Language Pathology and Audiology may issue a conditional license to practice speech-language pathology or audiology to an applicant who:

Â Â Â Â Â  (a) Except for the examination and supervised post-graduate professional practice in speech-language pathology or audiology, meets the license requirements under ORS 681.260 or 681.264; and

Â Â Â Â Â  (b) Demonstrates to the satisfaction of the board that for the term of the conditional license the applicant will practice speech-language pathology or audiology only under the supervision of a speech-language pathologist or audiologist under this chapter.

Â Â Â Â Â  (3) A conditional license expires on the first anniversary of its effective date.

Â Â Â Â Â  (4) The board may renew the conditional license for one additional one-year term if the holder:

Â Â Â Â Â  (a) Continues to meet the requirements of subsection (2) of this section;

Â Â Â Â Â  (b) Submits a conditional license renewal application to the board on the form that the board requires; and

Â Â Â Â Â  (c) Pays to the board a conditional license renewal fee established by the board. [1995 c.280 Â§8; 2005 c.698 Â§11]

Â Â Â Â Â  Note: 681.325 was added to and made a part of ORS chapter 681 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  681.330 Application of rules of ethical standards of practice. The rules and regulations of ethical standards of practice adopted pursuant to ORS 681.420 (5) shall govern the conduct of all persons who hold a license or conditional license to practice speech-language pathology or audiology or a certificate to perform the duties of a speech-language pathology assistant. [Formerly 694.415; 1995 c.280 Â§13; 2001 c.626 Â§2]

Â Â Â Â Â  681.340 Fees; initial license or conditional license fee; waiver; exclusivity of fees; approval; rules; report. (1) The State Board of Examiners for Speech-Language Pathology and Audiology may, by rule, impose fees for the following:

Â Â Â Â Â  (a) License fee and renewal thereof.

Â Â Â Â Â  (b) Delinquency fee.

Â Â Â Â Â  (c) Application fee.

Â Â Â Â Â  (d) Inactive license fee.

Â Â Â Â Â  (e) Conditional license fee and renewal thereof.

Â Â Â Â Â  (2) Every person to whom a license is issued shall, as a condition precedent to its issuance, and in addition to any application, examination or other fee, pay the prescribed initial license fee. The board may, by rule, provide for waiver of such fee where the license is issued less than 45 days before the date on which it will expire.

Â Â Â Â Â  (3) Fees established by the board under subsection (1) of this section shall be in accordance with ORS 291.050 to 291.060.

Â Â Â Â Â  (4) The fees collected by the board are exclusive and a municipality may not require any person licensed under the provisions of this chapter to furnish any bond or pass any examination. [Formerly 694.425; 1987 c.43 Â§4; 1993 c.472 Â§2; 1995 c.147 Â§2; 1995 c.280 Â§14; 2005 c.698 Â§12]

Â Â Â Â Â  681.350 Denial, suspension or revocation of license or conditional license; civil penalties. (1) The State Board of Examiners for Speech-Language Pathology and Audiology may refuse to issue or renew any license or conditional license, may suspend or revoke any license or conditional license, may reprimand any licensee or conditional licensee or may place any licensee or conditional licensee on probation if the applicant, licensee or conditional licensee has:

Â Â Â Â Â  (a) Obtained or attempted to obtain a license or conditional license by means of fraud, misrepresentation, or concealment of material facts.

Â Â Â Â Â  (b) Violated any ethical standards of practice established under ORS 681.420.

Â Â Â Â Â  (c) Violated any lawful order or rule of the board.

Â Â Â Â Â  (d) Violated any provisions of this chapter.

Â Â Â Â Â  (e) Been disciplined by a professional licensing board in another state or in this state.

Â Â Â Â Â  (2) An applicant, a licensee or a conditional licensee is entitled to an opportunity for a hearing that complies with all applicable requirements of ORS chapter 183 before the board takes final action under subsection (1) of this section.

Â Â Â Â Â  (3) A person whose license has been revoked or whose application for a license has been denied may apply for reinstatement or licensure only under conditions, if any, set forth in the boardÂs final order of revocation or denial of license.

Â Â Â Â Â  (4) In disciplining a licensee or a conditional licensee, the board may impose any disciplinary action the board finds proper, including assessment of costs of the disciplinary proceedings as a civil penalty. [Formerly 694.435; 1985 c.64 Â§6; 1993 c.14 Â§26; 1995 c.280 Â§15; 2005 c.698 Â§13]

(Speech-Language Pathology Assistant)

Â Â Â Â Â  681.360 Certificate for speech-language pathology assistant; requirements; renewal; exception; grounds for denial, suspension or revocation; rules. (1) A person may not perform the duties of a speech-language pathology assistant or use the title speech-language pathology assistant without a certificate to do so issued under this section.

Â Â Â Â Â  (2) To obtain a certificate to perform the duties of a speech-language pathology assistant, a person shall:

Â Â Â Â Â  (a) Submit an application in the form prescribed by the State Board of Examiners for Speech-Language Pathology and Audiology;

Â Â Â Â Â  (b) Pay the certificate fee established by the board;

Â Â Â Â Â  (c) Demonstrate that the person meets the qualifications for certification established by the board; and

Â Â Â Â Â  (d) Comply with all other requirements for certification established by the board.

Â Â Â Â Â  (3) A certificate issued under this section expires every two years. To renew a certificate to perform the duties of a speech-language pathology assistant, a person shall:

Â Â Â Â Â  (a) Submit the renewal application in the form prescribed by the board;

Â Â Â Â Â  (b) Pay the renewal fee established by the board; and

Â Â Â Â Â  (c) Comply with all other requirements for certificate renewal established by the board, including but not limited to submission of evidence of participation in professional development activities.

Â Â Â Â Â  (4) A person may not employ or otherwise use the services of a speech-language pathology assistant unless the speech-language pathology assistant is certified under this section.

Â Â Â Â Â  (5) The board may establish by rule criteria under which a person not licensed under this chapter who holds a basic or standard teaching license in speech impaired or an initial or continuing teaching license in communication disorders issued by the Teaching Standards and Practices Commission may supervise a speech-language pathology assistant working in a school.

Â Â Â Â Â  (6) The board may refuse to issue a certificate, or may suspend or revoke the certificate, of any certified speech-language pathology assistant pursuant to the provisions of ORS 681.350. [2001 c.626 Â§4; 2005 c.698 Â§14]

Â Â Â Â Â  681.365 Certification of person from another state or territory. The State Board of Examiners for Speech-Language Pathology and Audiology may grant a certificate to perform the duties of a speech-language pathology assistant to applicants who present proof of a current certificate of speech-language pathology assistant in a state or territory that has standards equivalent to those of this state. [2001 c.626 Â§5]

Â Â Â Â Â  681.370 Duties of speech-language pathologist using services of speech-language pathology assistant. A speech-language pathologist who employs or otherwise uses the services of a speech-language pathology assistant shall:

Â Â Â Â Â  (1) Be responsible for the extent, type and quality of services provided by each speech-language pathology assistant supervised by the speech-language pathologist;

Â Â Â Â Â  (2) Ensure that persons who receive services from a speech-language pathology assistant receive prior notification that services are to be provided by a speech-language pathology assistant; and

Â Â Â Â Â  (3) Verify that the speech-language pathology assistant is certified under ORS 681.360. [2001 c.626 Â§7]

Â Â Â Â Â  681.375 Role of speech-language pathology assistants; rules. The State Board of Examiners for Speech-Language Pathology and Audiology shall adopt rules to define the role of speech-language pathology assistants, including but not limited to:

Â Â Â Â Â  (1) The responsibilities of speech-language pathologists for the supervision and instruction of speech-language pathology assistants, including the frequency, duration and documentation of direct, on-site supervision and the quantity and content of instruction.

Â Â Â Â Â  (2) The ratio of speech-language pathology assistants to speech-language pathologists.

Â Â Â Â Â  (3) The scope of duties and restrictions on responsibilities of speech-language pathology assistants.

Â Â Â Â Â  (4) The qualifications that must be met before a speech-language pathology assistant may be certified.

Â Â Â Â Â  (5) Clarification of the differences between the scope of duties of speech-language pathology assistants and of educational assistants as described in ORS 681.360 (5). [2001 c.626 Â§8; 2005 c.698 Â§15]

STATE BOARD

Â Â Â Â Â  681.400 State Board of Examiners for Speech-Language Pathology and Audiology; term; vacancy. (1) There is established a State Board of Examiners for Speech-Language Pathology and Audiology consisting of seven members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member is three years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. [Formerly 694.445; 1985 c.64 Â§7; 1995 c.280 Â§16; 2005 c.698 Â§16]

Â Â Â Â Â  681.410 Qualifications of members; compensation and expenses. (1) Of the membership of the State Board of Examiners for Speech-Language Pathology and Audiology:

Â Â Â Â Â  (a) All members must be residents of this state.

Â Â Â Â Â  (b) Two members must be audiologists licensed under this chapter.

Â Â Â Â Â  (c) Two members must be speech-language pathologists licensed under this chapter.

Â Â Â Â Â  (d) One member must be a person licensed to practice medicine who also holds board certification from the American Board of Otolaryngology.

Â Â Â Â Â  (e) Two members must be public members who do not possess the qualifications of any member described in paragraphs (b) to (d) of this subsection.

Â Â Â Â Â  (2) A member of the board shall receive compensation and expenses as provided in ORS 292.495. [Formerly 694.455; 1985 c.64 Â§8; 1995 c.280 Â§17; 2005 c.698 Â§17]

Â Â Â Â Â  681.420 Powers and duties; rules. The State Board of Examiners for Speech-Language Pathology and Audiology shall:

Â Â Â Â Â  (1) Administer, coordinate and enforce the provisions of this chapter;

Â Â Â Â Â  (2) Evaluate the qualifications of applicants for any license as issued under this chapter and supervise the examination of such applicants;

Â Â Â Â Â  (3) Investigate persons engaging in practices which violate the provisions of this chapter;

Â Â Â Â Â  (4) Conduct hearings and keep records and minutes as the board deems necessary to an orderly dispatch of business;

Â Â Â Â Â  (5) Adopt rules and regulations, including but not limited to governing ethical standards of practice under this chapter; and

Â Â Â Â Â  (6) Adopt a seal by which the board shall authenticate its proceedings. Copies of the proceedings, records and acts of the board, signed by the executive director or chairperson of the board and stamped with the seal, shall be prima facie evidence of the truth of such documents. [Formerly 694.465; 1995 c.280 Â§18; 2005 c.698 Â§18]

Â Â Â Â Â  681.430 Officers; quorum; meetings. (1) The State Board of Examiners for Speech-Language Pathology and Audiology shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The State Board of Examiners for Speech-Language Pathology and Audiology shall meet at least once every year at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board. [Formerly 694.475; 1995 c.280 Â§19]

Â Â Â Â Â  681.440 When meetings may be closed to public; rules. All meetings of the State Board of Examiners for Speech-Language Pathology and Audiology for the consideration of and action on matters coming before the board are open to the public, except:

Â Â Â Â Â  (1) Matters involving the management of internal affairs of the board and its staff may be considered and acted upon by the board in executive meetings under rules prescribed by the board.

Â Â Â Â Â  (2) Sessions to prepare, approve, grade or administer examinations.

Â Â Â Â Â  (3) Upon request of a person who has failed the licensing examination and is appearing to appeal the failing grade.

Â Â Â Â Â  (4) An investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct to the extent made confidential by ORS 676.175. [Formerly 694.485; 1985 c.565 Â§93; 1995 c.280 Â§20; 1997 c.791 Â§32]

Â Â Â Â Â  681.450 Executive director. (1) Subject to applicable provisions of the State Personnel Relations Law, the State Board of Examiners for Speech-Language Pathology and Audiology may appoint an executive director and prescribe the duties and fix the compensation of the executive director.

Â Â Â Â Â  (2) The executive director shall keep all records of the board and discharge any other duties that the board may prescribe.

Â Â Â Â Â  (3) The executive director may, within guidelines established by the Oregon Department of Administrative Services, hire employees and enter into contracts for specific services necessary to carry out the administration of this chapter. [Formerly 694.495; 1995 c.280 Â§21; 2005 c.698 Â§19]

Â Â Â Â Â  681.460 Rules. In accordance with applicable provisions of ORS chapter 183, the State Board of Examiners for Speech-Language Pathology and Audiology may make reasonable rules to carry out the functions vested in the board under ORS 681.420. [Formerly 694.505; 1995 c.280 Â§22]

Â Â Â Â Â  681.470 [Formerly 694.515; 1995 c.280 Â§23; repealed by 2005 c.698 Â§24 and 2005 c.726 Â§17]

Â Â Â Â Â  681.480 State Board of Examiners for Speech-Language Pathology and Audiology Account; disbursement of receipts. The State Board of Examiners for Speech-Language Pathology and Audiology Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the State Board of Examiners for Speech-Language Pathology and Audiology under this chapter shall be deposited into the account and are continuously appropriated to the board for the administration and enforcement of this chapter. Any interest or other income from moneys in the account shall be credited to the account. [Formerly 694.525; 2003 c.14 Â§432; 2005 c.698 Â§20; 2005 c.726 Â§18a]

ENFORCEMENT

Â Â Â Â Â  681.490 Investigation of complaints and alleged violations; subpoenas; remedies; civil penalties. (1) The State Board of Examiners for Speech-Language Pathology and Audiology:

Â Â Â Â Â  (a) May, upon its own motion, investigate any alleged violation of this chapter.

Â Â Â Â Â  (b) Shall, upon the complaint of any resident of this state, investigate any alleged violation of this chapter.

Â Â Â Â Â  (2) In the conduct of investigations, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged, before the board in person the same as in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the board chairperson and the seal of the board in the name of the State of Oregon.

Â Â Â Â Â  (4) The board may bring a cause of action for injunction or other appropriate remedy to enforce any provision of this chapter.

Â Â Â Â Â  (5) In addition to or in lieu of any other sanction permitted under this chapter, the board may impose a civil penalty of up to $5,000 for each violation of the provisions of this chapter or rules adopted by the board under this chapter. A civil penalty imposed under this section shall be imposed in the manner provided in ORS 183.745. [1989 c.843 Â§4; 1995 c.280 Â§24; 2005 c.698 Â§21]

Â Â Â Â Â  681.495 Board duty to investigate complaints. Upon receipt of a complaint under this chapter, the State Board of Examiners for Speech-Language Pathology and Audiology shall conduct an investigation as described under ORS 676.165. [1997 c.791 Â§31]

Â Â Â Â Â  681.505 Report of suspected violations; liability of complainant. (1) Any licensee of the State Board of Examiners for Speech-Language Pathology and Audiology shall, and any other person may, report to the board any suspected violation of this chapter.

Â Â Â Â Â  (2) A person who has made a complaint as to the conduct of an applicant, licensee or conditional licensee of the board or who has given information or testimony relative to a proposed or pending proceeding for misconduct against the applicant, licensee or conditional licensee of the board is not answerable for any such act in any proceeding except for perjury. [1985 c.64 Â§11; 1995 c.280 Â§25; 2005 c.698 Â§22]

MISCELLANEOUS

Â Â Â Â Â  681.605 Audiologist dealing in hearing aids. A licensed audiologist may not deal in hearing aids, as that term is defined in ORS 694.015, unless the audiologist is licensed in accordance with ORS 694.085. [1985 c.64 Â§10; 2005 c.698 Â§23]

PENALTY

Â Â Â Â Â  681.990 [Repealed by 1967 c.470 Â§68]

Â Â Â Â Â  681.991 Penalty. Violation of ORS 681.250 (2) is a misdemeanor. [Formerly subsection (3) of 694.991]

_______________



Chapter 682

Chapter 682 Â Regulation of Ambulance Services and Emergency Medical Personnel

2005 EDITION

AMBULANCES AND EMERGENCY MEDICAL PERSONNEL

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

682.017Â Â Â Â  Rulemaking authority generally

682.019Â Â Â Â  Authority to receive and disburse federal funds

682.025Â Â Â Â  Definitions

682.027Â Â Â Â  Definition of Âambulance servicesÂ for ORS 682.031, 682.062 and 682.066

682.028Â Â Â Â  False statements and misrepresentations regarding license or certification prohibited

682.031Â Â Â Â  Authority to enact local ordinances regulating ambulances and emergency medical technicians

682.035Â Â Â Â  Application of ORS chapter 682

682.039Â Â Â Â  State Emergency Medical Service Committee; qualifications, terms, duties and compensation

AMBULANCE SERVICES

682.041Â Â Â Â  Legislative intent regarding regulation of ambulance services

682.045Â Â Â Â  Licenses; form and contents; future responsibility filing

682.047Â Â Â Â  Issuance of license; duration; transferability; display; replacement; fees

682.051Â Â Â Â  Unlawful operation of unlicensed ambulance vehicle or unlicensed ambulance service; penalty

682.056Â Â Â Â  Information regarding person who is subject of prehospital care event; use of information; confidentiality; fee

682.062Â Â Â Â  County plan for ambulance and emergency medical services; rules

682.063Â Â Â Â  Requirements for adoption and review of ambulance service plan by counties

682.066Â Â Â Â  Provision of ambulance services when county plan not adopted

682.068Â Â Â Â  Rulemaking authority with respect to minimum requirements for vehicles and services

682.071Â Â Â Â  Exchange of services agreement for ambulance and emergency medical services

682.075Â Â Â Â  State Emergency Medical Service Committee and department to adopt rules regarding ambulance construction, maintenance and operation; compliance with rules required to obtain license

682.079Â Â Â Â  Authority to grant exemptions or variances; rules

682.085Â Â Â Â  Department authorized to inspect ambulance vehicles and services; authority to suspend or revoke license

682.089Â Â Â Â  Replacement of one ambulance service by another

682.105Â Â Â Â  Proof of financial responsibility required to obtain license; amounts; form of proof

682.107Â Â Â Â  Form of insurance used to satisfy financial responsibility requirement; cancellation or termination; coverage; multiple insurers

682.109Â Â Â Â  Bonds, letters of credit or certificates of deposit used to prove financial responsibility

682.111Â Â Â Â  Requirements for bonds

682.113Â Â Â Â  Action against surety on bond by judgment creditor

682.117Â Â Â Â  Methods of satisfying financial responsibility requirements; use of deposit

EMERGENCY MEDICAL PERSONNEL

682.204Â Â Â Â  Emergency medical technicians required to be certified; defense to charge of activity by uncertified person; exemptions from certificate requirement

682.208Â Â Â Â  Certificates to be obtained from department; form and contents

682.212Â Â Â Â  Application fee; examination fee

682.216Â Â Â Â  Issuance of certificates; fees; provisional certification; indorsement certification; continuing education; renewal; rules; driver license requirement

682.220Â Â Â Â  Denial, suspension or revocation of license and emergency medical technician certificate; investigation; confidentiality of information

682.224Â Â Â Â  Discipline; purpose; civil penalty

682.245Â Â Â Â  Rulemaking authority with respect to scope of practice of EMTs and first responders; qualifications of supervising physician

682.265Â Â Â Â  Prohibition against misleading actions regarding qualifications

PENALTIES

682.991Â Â Â Â  Civil and criminal penalties

Â Â Â Â Â  682.010 [Amended by 1961 c.248 Â§1; 1969 c.276 Â§1; 1981 c.339 Â§6; 1983 c.486 Â§59; renumbered 677.805]

GENERAL PROVISIONS

Â Â Â Â Â  682.015 [Formerly 823.010; renumbered 682.051 in 2003]

Â Â Â Â Â  682.017 Rulemaking authority generally. (1) In accordance with ORS chapter 183, the Department of Human Services may adopt and may when necessary amend or repeal such rules as are necessary for carrying out this chapter.

Â Â Â Â Â  (2) The department is authorized and directed to establish appropriate rules in accordance with the provisions of ORS chapter 183 concerning the administration of this chapter. Such rules may deal with, but are not limited to, such matters as criteria for requirements, types and numbers of emergency vehicles including supplies and equipment carried, requirements for the operation and coordination of ambulances and other emergency care systems, criteria for the use of two-way communications, procedures for summoning and dispatching aid and other necessary and proper matters. [Formerly 682.215]

Â Â Â Â Â  682.019 Authority to receive and disburse federal funds. The Department of Human Services may receive and disburse such federal funds as may be available for carrying out any of the provisions of ORS 820.330 to 820.380 or this chapter. [Formerly 682.295]

Â Â Â Â Â  682.020 [Amended by 1961 c.248 Â§2; 1969 c.276 Â§2; 1983 c.486 Â§60; renumbered 677.810]

Â Â Â Â Â  682.025 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmbulanceÂ or Âambulance vehicleÂ means any privately or publicly owned motor vehicle, aircraft or watercraft that is regularly provided or offered to be provided for the emergency transportation of persons suffering from illness, injury or disability.

Â Â Â Â Â  (2) ÂAmbulance serviceÂ means any person, governmental unit, corporation, partnership, sole proprietorship or other entity that operates ambulances and that holds itself out as providing prehospital care or medical transportation to sick, injured or disabled persons.

Â Â Â Â Â  (3) ÂBoardÂ means the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂEmergency careÂ means the performance of acts or procedures under emergency conditions in the observation, care and counsel of the ill, injured or disabled; in the administration of care or medications as prescribed by a licensed physician, insofar as any of these acts is based upon knowledge and application of the principles of biological, physical and social science as required by a completed course utilizing an approved curriculum in prehospital emergency care. However, Âemergency careÂ does not include acts of medical diagnosis or prescription of therapeutic or corrective measures.

Â Â Â Â Â  (6) ÂEmergency medical technicianÂ or ÂEMTÂ means a person who has received formal training in prehospital and emergency care, and is state certified to attend any ill, injured or disabled person. Police officers, firefighters, funeral home employees and other personnel serving in a dual capacity one of which meets the definition of Âemergency medical technicianÂ are Âemergency medical techniciansÂ within the meaning of this chapter.

Â Â Â Â Â  (7) ÂFirst responderÂ means a person who has successfully completed a first responder training course approved by the department and:

Â Â Â Â Â  (a) Has been examined and certified as a first responder by an authorized representative of the department to perform basic emergency and nonemergency care procedures; or

Â Â Â Â Â  (b) Has been otherwise designated as a first responder by an authorized representative of the department to perform basic emergency and nonemergency care procedures.

Â Â Â Â Â  (8) ÂFraud or deceptionÂ means the intentional misrepresentation or misstatement of a material fact, concealment of or failure to make known any material fact, or any other means by which misinformation or false impression knowingly is given.

Â Â Â Â Â  (9) ÂGovernmental unitÂ means the state or any county, municipality or other political subdivision or any department, board or other agency of any of them.

Â Â Â Â Â  (10) ÂHighwayÂ means every public way, thoroughfare and place, including bridges, viaducts and other structures within the boundaries of this state, used or intended for the use of the general public for vehicles.

Â Â Â Â Â  (11) ÂNonemergency careÂ means the performance of acts or procedures on a patient who is not expected to die, become permanently disabled or suffer permanent harm within the next 24 hours, including but not limited to observation, care and counsel of a patient and the administration of medications prescribed by a physician licensed under ORS chapter 677, insofar as any of those acts are based upon knowledge and application of the principles of biological, physical and social science and are performed in accordance with scope of practice rules adopted by the Board of Medical Examiners in the course of providing prehospital care as defined by this section.

Â Â Â Â Â  (12) ÂOwnerÂ means the person having all the incidents of ownership in an ambulance service or an ambulance vehicle or where the incidents of ownership are in different persons, the person, other than a security interest holder or lessor, entitled to the possession of an ambulance vehicle or operation of an ambulance service under a security agreement or a lease for a term of 10 or more successive days.

Â Â Â Â Â  (13) ÂPatientÂ means an ill, injured or disabled person transported in an ambulance.

Â Â Â Â Â  (14) ÂPersonÂ means any individual, corporation, association, firm, partnership, joint stock company, group of individuals acting together for a common purpose or organization of any kind and includes any receiver, trustee, assignee or other similar representative thereof.

Â Â Â Â Â  (15) ÂPrehospital careÂ means that care rendered by emergency medical technicians as an incident of the operation of an ambulance as defined by this chapter and that care rendered by emergency medical technicians as incidents of other public or private safety duties, and includes, but is not limited to, Âemergency careÂ as defined by this section.

Â Â Â Â Â  (16) ÂScope of practiceÂ means the maximum level of emergency or nonemergency care that an emergency medical technician may provide.

Â Â Â Â Â  (17) ÂStanding ordersÂ means the written protocols that an emergency medical technician follows to treat patients when direct contact with a physician is not maintained.

Â Â Â Â Â  (18) ÂSupervising physicianÂ means a medical or osteopathic physician licensed under ORS chapter 677, actively registered and in good standing with the board, who provides direction of emergency or nonemergency care provided by emergency medical technicians.

Â Â Â Â Â  (19) ÂUnprofessional conductÂ means conduct unbecoming a person certified in emergency care, or detrimental to the best interests of the public and includes:

Â Â Â Â Â  (a) Any conduct or practice contrary to recognized standards of ethics of the medical profession or any conduct or practice which does or might constitute a danger to the health or safety of a patient or the public or any conduct, practice or condition which does or might impair an emergency medical technicianÂs ability safely and skillfully to practice emergency or nonemergency care;

Â Â Â Â Â  (b) Willful performance of any medical treatment which is contrary to acceptable medical standards; and

Â Â Â Â Â  (c) Willful and consistent utilization of medical service for treatment which is or may be considered inappropriate or unnecessary. [Formerly 823.020; 1997 c.249 Â§208; 1997 c.637 Â§Â§1,1a]

Â Â Â Â Â  682.027 Definition of Âambulance servicesÂ for ORS 682.031, 682.062 and 682.066. As used in ORS 682.031, 682.062 and 682.066, Âambulance servicesÂ includes the transportation of an ill, injured or disabled individual in an ambulance and, in connection therewith, the administration of prehospital and out-of-hospital medical, emergency or nonemergency care, if necessary. [Formerly 682.043]

Â Â Â Â Â  682.028 False statements and misrepresentations regarding license or certification prohibited. (1) It is unlawful for any person or governmental unit to:

Â Â Â Â Â  (a) Intentionally make any false statement on an application for an ambulance service license, ambulance vehicle license or for certification as an emergency medical technician or first responder or on any other documents required by the Department of Human Services; or

Â Â Â Â Â  (b) Make any misrepresentation in seeking to obtain or retain a certification or license.

Â Â Â Â Â  (2) Any violation described in subsection (1) of this section is also grounds for denial, suspension or revocation of a certification or license under ORS 682.220. [Formerly 682.255]

Â Â Â Â Â  682.030 [Renumbered 677.815]

Â Â Â Â Â  682.031 Authority to enact local ordinances regulating ambulances and emergency medical technicians. (1) As used in this section, Âpolitical subdivisionÂ includes counties, cities, districts, authorities and other public corporations and entities organized and existing under statute or charter.

Â Â Â Â Â  (2) An ordinance of any political subdivision regulating ambulance services or emergency medical technicians shall not require less than is required under ORS 820.300 to 820.380, or this chapter or the rules adopted by the Department of Human Services under this chapter.

Â Â Â Â Â  (3) When a political subdivision enacts an ordinance regulating ambulance services or emergency medical technicians, the ordinance must comply with the county plan for ambulance services and ambulance service areas adopted under ORS 682.062 by the county in which the political subdivision is situated and with the rules of the department relating to such services and service areas. The determination of whether the ordinance is in compliance with the county plan shall be made by the county governing body. [Formerly 682.275]

Â Â Â Â Â  682.035 Application of ORS chapter 682. ORS 820.330 to 820.380 and this chapter do not apply to:

Â Â Â Â Â  (1) Ambulances owned by or operated under the control of the United States Government.

Â Â Â Â Â  (2) Vehicles being used to render temporary assistance in the case of a major catastrophe or emergency with which the ambulance services of the surrounding locality are unable to cope, or when directed to be used to render temporary assistance by an official at the scene of an accident.

Â Â Â Â Â  (3) Vehicles operated solely on private property or within the confines of institutional grounds, whether or not the incidental crossing of any highway through the property or grounds is involved.

Â Â Â Â Â  (4) Vehicles operated by lumber industries solely for the transportation of lumber industry employees.

Â Â Â Â Â  (5) Any person who drives or who attends an ill, injured or disabled person transported in a vehicle mentioned in subsections (1) to (4) of this section.

Â Â Â Â Â  (6) Any person who otherwise by license is authorized to attend patients. [Formerly 823.030]

Â Â Â Â Â  682.037 [1997 c.208 Â§1; renumbered 682.056 in 2003]

Â Â Â Â Â  682.039 State Emergency Medical Service Committee; qualifications, terms, duties and compensation. (1) The Department of Human Services shall appoint a State Emergency Medical Service Committee composed of 18 members as follows:

Â Â Â Â Â  (a) Seven physicians licensed under ORS chapter 677 whose practice consists of routinely treating emergencies such as cardiovascular illness or trauma, appointed from a list submitted by the Board of Medical Examiners.

Â Â Â Â Â  (b) Four emergency medical technicians whose practices consist of routinely treating emergencies, including but not limited to cardiovascular illness or trauma, at least one of whom is at the lowest level of emergency medical technician certification established by the department at the time of appointment. EMTs appointed pursuant to this paragraph shall be selected from lists submitted by each area trauma advisory board. The lists shall include nominations from entities including but not limited to organizations that represent emergency care providers in Oregon.

Â Â Â Â Â  (c) One volunteer ambulance operator, one person representing governmental agencies that provide ambulance services and one person representing a private ambulance company.

Â Â Â Â Â  (d) One hospital administrator.

Â Â Â Â Â  (e) One nurse who has served at least two years in the capacity of an emergency department nurse.

Â Â Â Â Â  (f) One representative of an emergency dispatch center.

Â Â Â Â Â  (g) One community college or licensed career school representative.

Â Â Â Â Â  (2) The committee shall include at least one resident but no more than three residents from each region served by one area trauma advisory board at the time of appointment.

Â Â Â Â Â  (3) Appointments shall be made for a term of four years in a manner to preserve insofar as possible the representation of the organization described in subsection (1) of this section. Vacancies shall be filled for any unexpired term as soon as the department can make such appointments. The committee shall choose its own chairperson and shall meet at the call of the chairperson or the department administrator.

Â Â Â Â Â  (4) The State Emergency Medical Service Committee shall:

Â Â Â Â Â  (a) Advise the department concerning the adoption, amendment and repeal of rules authorized by this chapter;

Â Â Â Â Â  (b) Assist the Emergency Medical Services and Trauma Systems Program in providing state and regional emergency medical services coordination and planning;

Â Â Â Â Â  (c) Assist communities in identifying emergency medical service system needs and quality improvement initiatives;

Â Â Â Â Â  (d) Assist the Emergency Medical Services and Trauma Systems Program in prioritizing, implementing and evaluating emergency medical service system quality improvement initiatives identified by communities;

Â Â Â Â Â  (e) Review and prioritize rural community emergency medical service funding requests and provide input to the Rural Health Coordinating Council; and

Â Â Â Â Â  (f) Review and prioritize funding requests for rural community emergency medical service training and provide input to the Area Health Education Center program.

Â Â Â Â Â  (5) The chairperson of the committee shall appoint a subcommittee on EMT certification and discipline, consisting of five physicians and four EMTs. The subcommittee shall advise the department and the board on the adoption, amendment, repeal and application of rules concerning ORS 682.204 to 682.220 and 682.245. The decisions of this subcommittee shall not be subject to the review of the full State Emergency Medical Service Committee.

Â Â Â Â Â  (6) Members are entitled to compensation as provided in ORS 292.495. [Formerly 682.195]

Â Â Â Â Â  682.040 [Amended by 1961 c.248 Â§3; 1969 c.276 Â§3; 1973 c.827 Â§70; renumbered 677.820]

AMBULANCE SERVICES

Â Â Â Â Â  682.041 Legislative intent regarding regulation of ambulance services. The Legislative Assembly declares that the regulation of ambulance services and the establishment of ambulance service areas are important functions of counties, cities and rural fire protection districts in this state. It is the intent of the Legislative Assembly in ORS 478.260, 682.027, 682.031, 682.041, 682.062, 682.063 and 682.066 to affirm the authority of counties, cities and rural fire protection districts to regulate ambulance services and areas and to exempt such regulation from liability under federal antitrust laws. [Formerly 682.315]

Â Â Â Â Â  682.043 [Formerly 682.325; renumbered 682.027 in 2005]

Â Â Â Â Â  682.045 Licenses; form and contents; future responsibility filing. (1) A license for an ambulance service or the operation of ambulance vehicles shall be obtained from the Department of Human Services.

Â Â Â Â Â  (2) Applications for licenses shall be upon forms prescribed by the department and shall contain:

Â Â Â Â Â  (a) The name and address of the person or governmental unit owning the ambulance service or vehicle.

Â Â Â Â Â  (b) If other than the applicantÂs true name, the name under which the applicant is doing business.

Â Â Â Â Â  (c) In the case of an ambulance vehicle, a description of the ambulance, including the make, model, year of manufacture, registration number and the insignia name, monogram or other distinguishing characteristics to be used to designate the applicantÂs ambulance vehicles.

Â Â Â Â Â  (d) The location and description of the principal place of business of the ambulance service, and the locations and descriptions of the place or places from which its ambulance is intended to operate.

Â Â Â Â Â  (e) Such other information as the department may reasonably require to determine compliance with ORS 820.350 to 820.380 and this chapter and the rules adopted thereunder.

Â Â Â Â Â  (3) Except in the case of governmental units, the application shall be accompanied by future responsibility filing of the type described under ORS 806.270. [Formerly 823.060]

Â Â Â Â Â  682.047 Issuance of license; duration; transferability; display; replacement; fees. (1) When applications have been made as required under ORS 682.045, the Department of Human Services shall issue licenses to the owner if it is found that the ambulance service and ambulance comply with the requirements of ORS 820.350 to 820.380 and this chapter and the rules adopted thereunder.

Â Â Â Â Â  (2) Each license unless sooner suspended or revoked shall expire on the next June 30.

Â Â Â Â Â  (3) The department may initially issue a license for less than a 12-month period or for more than a 12-month period not to exceed 15 months.

Â Â Â Â Â  (4) Licenses shall be issued only to the owner of the ambulance service and only for the ambulance named in the application and shall not be transferable to any other person, governmental unit, ambulance service or ambulance.

Â Â Â Â Â  (5) Licenses shall be displayed as prescribed by the rules of the department.

Â Â Â Â Â  (6) The department shall provide for the replacement of any current license that becomes lost, damaged or destroyed. A replacement fee of $10 shall be charged for each replacement license.

Â Â Â Â Â  (7) Nonrefundable fees in the following amounts shall accompany each initial and each subsequent annual application to obtain a license to operate an ambulance service and ambulance:

Â Â Â Â Â  (a) $75 for an ambulance service having a maximum of four full-time paid positions;

Â Â Â Â Â  (b) $250 for an ambulance service having five or more full-time paid positions;

Â Â Â Â Â  (c) $45 for each ambulance license if the ambulance is owned and operated by an ambulance service that has a maximum of four full-time paid positions; and

Â Â Â Â Â  (d) $80 for each ambulance license if the ambulance is owned and operated by an ambulance service having five or more full-time paid positions.

Â Â Â Â Â  (8) The fees established under subsection (7) of this section do not apply to an ambulance or vehicle described under ORS 682.035. [Formerly 823.070; 1997 c.316 Â§1]

Â Â Â Â Â  682.050 [Amended by 1953 c.525 Â§6; 1969 c.276 Â§4; 1981 c.339 Â§7; 1983 c.486 Â§61; renumbered 677.825]

Â Â Â Â Â  682.051 Unlawful operation of unlicensed ambulance vehicle or unlicensed ambulance service; penalty. (1) A person or governmental unit commits the offense of unlawful operation of an unlicensed ambulance if, on and after July 1, 1983, or the offense of unlawful operation of an unlicensed ambulance service if, on and after July 1, 1994, the person or governmental unit advertises or operates in this state a motor vehicle, aircraft or watercraft ambulance that:

Â Â Â Â Â  (a) Is not operated by an ambulance service licensed under this chapter;

Â Â Â Â Â  (b) Is not licensed under this chapter; and

Â Â Â Â Â  (c) Does not meet the minimum requirements established under this chapter by the Department of Human Services in consultation with the State Emergency Medical Service Committee for that type of ambulance.

Â Â Â Â Â  (2) As used in this section, Âgovernmental unitÂ and ÂpersonÂ have the meaning given those terms in ORS 682.025.

Â Â Â Â Â  (3) This section does not apply to any ambulance or any person if the ambulance or person is exempted by ORS 682.035 or 682.079 from regulation by the Department of Human Services.

Â Â Â Â Â  (4) Authority of political subdivisions to regulate ambulance services or to regulate or allow the use of ambulances is limited under ORS 682.031.

Â Â Â Â Â  (5) The offense described in this section, unlawful operation of an unlicensed ambulance or ambulance service, is a Class A misdemeanor. Each day of continuing violation shall be considered a separate offense.

Â Â Â Â Â  (6) In addition to the penalties prescribed by subsection (5) of this section, the Department of Human Services may impose upon a licensed ambulance service a civil penalty not to exceed $5,000 for each violation of this chapter and the rules adopted thereunder. Each day of continuing violation shall be considered a separate violation for purposes of this subsection. [Formerly 682.015]

Â Â Â Â Â  682.055 [1969 c.276 Â§6; renumbered 677.830]

Â Â Â Â Â  682.056 Information regarding person who is subject of prehospital care event; use of information; confidentiality; fee. (1) Upon the request of the designated official of an ambulance service as defined in ORS 682.051, a first responder as defined in ORS 682.025, the emergency medical services system authority in the county in which a prehospital care event occurred or the Department of Human Services, a hospital licensed under ORS chapter 441 may provide to the requester the following information:

Â Â Â Â Â  (a) The disposition of the person who was the subject of the prehospital care event from the emergency department or other intake facility of the hospital, including but not limited to:

Â Â Â Â Â  (A) Whether the person was admitted to the hospital; and

Â Â Â Â Â  (B) If the person was admitted, to what unit the person was assigned;

Â Â Â Â Â  (b) The diagnosis given the person in the emergency department or other intake facility; and

Â Â Â Â Â  (c) Whether within the first hour after the person arrived at the hospital, the person received one or more medical procedures on a list that the Department of Human Services shall establish by rule.

Â Â Â Â Â  (2) Information provided pursuant to subsection (1) of this section shall be:

Â Â Â Â Â  (a) Treated as a confidential medical record and not disclosed;

Â Â Â Â Â  (b) Considered privileged data under ORS 41.675 and 41.685; and

Â Â Â Â Â  (c) Used only for legitimate medical quality assurance and quality improvement activities.

Â Â Â Â Â  (3) A hospital may charge a fee reasonably related to the actual cost of providing the information requested pursuant to this section.

Â Â Â Â Â  (4) For purposes of this section, Âemergency medical services systemÂ has the meaning given in ORS 41.685. [Formerly 682.037]

Â Â Â Â Â  Note: 682.056 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 682 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  682.060 [Renumbered 677.835]

Â Â Â Â Â  682.062 County plan for ambulance and emergency medical services; rules. (1) Each county shall develop a plan for the county or two or more contiguous counties may develop a plan relating to the need for and coordination of ambulance services and establish one or more ambulance service areas consistent with the plan for the efficient and effective provision of ambulance services.

Â Â Â Â Â  (2) Each person, city or rural fire protection district within the county that provides or desires to provide ambulance services shall notify the county in writing if the person, city or district wants to be consulted prior to the adoption or amendment of a county plan for ambulance services.

Â Â Â Â Â  (3) Prior to adopting or amending a plan under subsection (1) of this section, a county shall notify each person, city or district that notified the county under subsection (2) of this section of its desire to be consulted. The county governing body shall consult with and seek advice from such persons, cities and districts with regard to the plan and to the boundaries of any ambulance service areas established under the plan. After such consultation, the county shall adopt or amend a plan in the same manner as the county enacts nonemergency ordinances.

Â Â Â Â Â  (4) Any plan developed and any service area established pursuant to subsection (1) of this section shall be submitted to the Department of Human Services.

Â Â Â Â Â  (5) The department, in consultation with the appropriate bodies specified in subsection (1) of this section, shall adopt rules pursuant to ORS chapter 183 that specify those subjects to be addressed and considered in any plan for ambulance services and areas under subsection (1) of this section and those subjects to be addressed and considered in the adoption of any such plan. The rules shall be uniform, as far as practicable, but take into consideration unique circumstances of local districts.

Â Â Â Â Â  (6) The department shall review a plan submitted under subsection (4) of this section for compliance with the rules of the department adopted under subsection (5) of this section. Not later than 60 days after receiving the plan, the department shall approve the plan if it complies with the rules or disapprove the plan. The department shall give written notice of such action to the county and, when a plan is not approved, the notice shall indicate specifically how the plan does not comply with the rules of the department. The county shall modify the plan to comply with the rules and shall submit the modified plan to the department for review under this subsection.

Â Â Â Â Â  (7) The rules adopted under subsection (5) of this section shall be enforceable by the department in a proceeding in circuit court for equitable relief.

Â Â Â Â Â  (8) This section does not require a county to establish more than one ambulance service area within the county. [Formerly 682.205]

Â Â Â Â Â  682.063 Requirements for adoption and review of ambulance service plan by counties. (1) In addition to the other requirements of ORS 682.031 and 682.062, when initially adopting a plan for ambulance services and ambulance service areas under ORS 682.062 or upon any subsequent review of the plan, a county shall:

Â Â Â Â Â  (a) Consider any and all proposals for providing ambulance services that are submitted by a person or governmental unit or a combination thereof;

Â Â Â Â Â  (b) Require persons and governmental units that desire to provide ambulance services under the plan to meet all the requirements established by the plan; and

Â Â Â Â Â  (c) Consider existing boundaries of cities and rural fire protection districts when establishing ambulance service areas under the plan.

Â Â Â Â Â  (2) When determining the provider of ambulance services upon initial adoption or subsequent review of a plan under ORS 682.062, a county shall not grant preference under the plan to any person or governmental unit solely because that person or governmental unit is providing ambulance services at the time of adoption or review of the plan. [Formerly 682.335]

Â Â Â Â Â  682.065 [1969 c.276 Â§7; 1983 c.486 Â§62; renumbered 677.840]

Â Â Â Â Â  682.066 Provision of ambulance services when county plan not adopted. When a county plan is not adopted for a county under ORS 682.062, a person or governmental unit may provide ambulance services within the county. A city or rural fire protection district may provide such services within and outside the city or district boundaries in accordance with policies adopted by the governing body of the city or district, including operation in other districts or cities by intergovernmental agreement under ORS chapter 190. [Formerly 682.345]

Â Â Â Â Â  682.068 Rulemaking authority with respect to minimum requirements for vehicles and services. (1) The Department of Human Services, in consultation with the State Emergency Medical Service Committee, shall adopt rules specifying minimum requirements for ambulance services, and for staffing and medical and communications equipment requirements for all types of ambulances. The rules shall define the requirements for advanced life support and basic life support units of emergency vehicles, including equipment and emergency medical technician staffing of the passenger compartment when a patient is being transported in emergency circumstances.

Â Â Â Â Â  (2) The department may waive any of the requirements imposed by this chapter in medically disadvantaged areas as determined by the Director of Human Services, or upon a showing that a severe hardship would result from enforcing a particular requirement.

Â Â Â Â Â  (3) The department shall exempt from rules adopted under this section air ambulances that do not charge for the provision of ambulance services. [Formerly 682.225]

Â Â Â Â Â  682.070 [Amended by 1979 c.142 Â§2; repealed by 1983 c.486 Â§68]

Â Â Â Â Â  682.071 Exchange of services agreement for ambulance and emergency medical services. (1) A city, rural fire protection district or rural ambulance district providing transportation services through use of licensed ambulances that either individually or jointly accept prepayment from persons within their service areas for ambulance and emergency medical services, or ambulance services only, but not for other health care services, and a for-profit or not-for-profit corporation that accepts prepayment for ambulance and emergency medical services, or ambulance services only, but not for other health services, operating within this state or in another state, may enter into an exchange of services agreement for ambulance and emergency medical services.

Â Â Â Â Â  (2) Any public entity described in subsection (1) of this section may enter into an exchange of services agreement with another comparable entity, operating within this state or in another state, for ambulance and emergency medical services. [Formerly 682.355]

Â Â Â Â Â  Note: 682.071 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 682 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  682.075 State Emergency Medical Service Committee and department to adopt rules regarding ambulance construction, maintenance and operation; compliance with rules required to obtain license. (1) Subject to any law or rule pursuant thereto relating to the construction or equipment of ambulances, the Department of Human Services shall, with the advice of the State Emergency Medical Service Committee appointed under ORS 682.039 and in accordance with ORS chapter 183, adopt and when necessary amend or repeal rules relating to the construction, maintenance, capacity, sanitation, emergency medical supplies and equipment of ambulances.

Â Â Â Â Â  (2) In order for an owner to secure and retain a license for an ambulance under this chapter, it shall meet the requirements imposed by rules of the department. The requirements may relate to construction, maintenance, capacity, sanitation and emergency medical supplies and equipment on ambulances. Such requirements shall include, but are not limited to, requirements relating to space in patient compartments, access to patient compartments, storage facilities, operating condition, cots, mattresses, stretchers, cot and stretcher fasteners, bedding, oxygen and resuscitation equipment, splints, tape, bandages, tourniquets, patient convenience accessories, cleanliness of vehicle and laundering of bedding. [Formerly 823.080]

Â Â Â Â Â  682.079 Authority to grant exemptions or variances; rules. (1) The Department of Human Services may grant exemptions or variances from one or more of the requirements of ORS 820.330 to 820.380 or this chapter or the rules adopted thereunder to any class of vehicles if it finds that compliance with such requirement or requirements is inappropriate because of special circumstances which would render compliance unreasonable, burdensome or impractical due to special conditions or cause, or because compliance would result in substantial curtailment of necessary ambulance service. Such exemptions or variances may be limited in time or may be conditioned as the department considers necessary to protect the public welfare.

Â Â Â Â Â  (2) In determining whether or not a variance shall be granted, the advice of the State Emergency Medical Service Committee shall be received and in all cases the equities involved and the advantages and disadvantages to the welfare of patients and the owners of vehicles shall be weighed by the department.

Â Â Â Â Â  (3) Rules under this section shall be adopted, amended or repealed in accordance with ORS 183.330. [Formerly 682.285]

Â Â Â Â Â  682.080 [Amended by 1971 c.621 Â§41; 1975 c.607 Â§45; 1979 c.114 Â§3; renumbered 677.845]

Â Â Â Â Â  682.085 Department authorized to inspect ambulance vehicles and services; authority to suspend or revoke license. (1) The Department of Human Services or its authorized representatives may at reasonable times inspect ambulances and ambulance services licensed or subject to being licensed under this chapter.

Â Â Â Â Â  (2) The department may suspend or revoke a license if the ambulance service owner fails to take corrective action required pursuant to an inspection of an ambulance or ambulance service under this section. [Formerly 823.090; 1997 c.316 Â§2]

Â Â Â Â Â  682.089 Replacement of one ambulance service by another. (1) When a city, county or district requires an ambulance service currently operating within the city, county or district to be replaced by another public or private ambulance service, the city, county or district shall provide that:

Â Â Â Â Â  (a) Paramedic staffing shall be maintained at least at the levels established in the local plan for ambulance services and ambulance service areas developed under ORS 682.062; and

Â Â Â Â Â  (b) When hiring paramedics to fill vacant or new positions during the six-month period immediately following the date of replacement, the replacement ambulance service shall give preference to qualified employees of the previous ambulance service at comparable certification levels.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAmbulanceÂ has the meaning given that term by ORS 682.025.

Â Â Â Â Â  (b) ÂAmbulance serviceÂ means any individual, partnership, corporation, association or agency that provides transport services and emergency medical services through use of licensed ambulances.

Â Â Â Â Â  (c) ÂDistrictÂ has the meaning given that term by ORS 198.010.

Â Â Â Â Â  (d) ÂParamedicÂ has the meaning given that term by ORS 682.025. [Formerly 682.305]

Â Â Â Â Â  682.090 [Amended by 1953 c.525 Â§6; 1955 c.135 Â§1; 1965 c.47 Â§1; 1969 c.276 Â§8; 1975 c.697 Â§4; 1979 c.114 Â§1; 1981 c.339 Â§8; 1983 c.486 Â§63; renumbered 677.850]

Â Â Â Â Â  682.095 [1975 c.697 Â§2; repealed by 1983 c.486 Â§68]

Â Â Â Â Â  682.100 [Repealed by 1981 c.339 Â§19]

Â Â Â Â Â  682.105 Proof of financial responsibility required to obtain license; amounts; form of proof. (1) In order to secure and retain a license under this chapter, the owner of an ambulance or ambulance service, other than a governmental unit, shall file and maintain with the Department of Human Services proof of ability to respond in damages for liability arising from the ownership, operation, use or maintenance of the ambulance, or arising from the delivery of prehospital care, in the amount of:

Â Â Â Â Â  (a) $100,000 because of bodily injury to or death of one person in any one accident;

Â Â Â Â Â  (b) Subject to that limit for one person, $300,000 because of bodily injury to or death of two or more persons in any one accident;

Â Â Â Â Â  (c) $20,000 because of injury to or destruction of the property of others in any one accident; and

Â Â Â Â Â  (d) $500,000 because of injury arising from the negligent provision of prehospital care to any individual.

Â Â Â Â Â  (2) Proof of financial responsibility under subsection (1) of this section may be given by filing with the department for the benefit of the owner:

Â Â Â Â Â  (a) A certificate of insurance issued by an insurance carrier licensed to transact insurance in this state showing that the owner has procured and that there is in effect a motor vehicle liability policy for the limits of financial responsibility mentioned in subsection (1)(a) to (c) of this section designating by explicit description all motor vehicles with respect to which coverage is granted thereby and insuring the named insured and all other persons using any such motor vehicle with insuredÂs consent against loss from the liabilities imposed by law for damages arising out of the ownership, operation, use or maintenance of any such motor vehicle, and that there is in effect a professional liability policy for the limit of financial responsibility described in subsection (1)(d) of this section insuring the named insured and all other persons engaged in the provision of prehospital care under the auspices of the licensed ambulance service against loss from the liabilities imposed by law for damages arising out of the provision of prehospital care;

Â Â Â Â Â  (b) A bond conditioned for the paying in behalf of the principal, the limits of financial responsibility mentioned in subsection (1) of this section; or

Â Â Â Â Â  (c) A certificate of the State Treasurer that such owner has deposited with the State Treasurer the sum of $320,000 in cash, in the form of an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or in securities such as may legally be purchased by fiduciaries or for trust funds of a market value of $320,000. [Formerly 823.100; 1997 c.631 Â§521]

Â Â Â Â Â  682.107 Form of insurance used to satisfy financial responsibility requirement; cancellation or termination; coverage; multiple insurers. (1) When insurance is the method chosen to prove financial responsibility, the certificate of insurance shall be signed by an authorized company representative and shall contain the following information:

Â Â Â Â Â  (a) The date on which the policy was issued.

Â Â Â Â Â  (b) The name and address of the named insured.

Â Â Â Â Â  (c) The policy number.

Â Â Â Â Â  (d) The amount of coverage in terms of the liability limits stated in ORS 682.105.

Â Â Â Â Â  (2) The policy of insurance for which the certificate is given shall not be canceled or terminated except upon the giving of 10 daysÂ prior written notice to the Department of Human Services. However, an insurance policy subsequently procured and certified to the department shall, on the date the certificate is filed with the department, terminate the insurance previously certified with respect to any owner or vehicle designated in both certificates.

Â Â Â Â Â  (3) The vehicle policy need not insure any liability under any workerÂs compensation, nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment of the insured, or while engaged in the operation, maintenance or repair of a vehicle nor any liability for damage to property owned by, rented to, in charge of or transported by the insured.

Â Â Â Â Â  (4) The requirements for a vehicle liability policy and certificate of insurance may be fulfilled by the policies and certificates of one or more insurance carriers which policies and certificates together meet such requirements. [Formerly 823.110]

Â Â Â Â Â  682.109 Bonds, letters of credit or certificates of deposit used to prove financial responsibility. ORS 682.111 to 682.117 apply to a bond, letter of credit or certificate evidencing deposit with the Department of Human Services that is the method chosen to prove financial responsibility under this chapter. The dollar amounts required for the bonds, letters of credit or deposits shall be $320,000. [Formerly 823.120; 2003 c.14 Â§433; 2003 c.175 Â§18]

Â Â Â Â Â  682.110 [Amended by 1953 c.525 Â§6; 1969 c.276 Â§9; 1979 c.744 Â§55; repealed by 1981 c.339 Â§19]

Â Â Â Â Â  682.111 Requirements for bonds. A bond used to comply with financial responsibility requirements under this chapter must meet all of the following requirements:

Â Â Â Â Â  (1) The bond must be in the amount required by ORS 682.109.

Â Â Â Â Â  (2) The bond must be approved by a judge of a court of record in this state.

Â Â Â Â Â  (3) The bond must contain a provision that it cannot be canceled except upon the giving of 10 daysÂ prior written notice to the Department of Human Services.

Â Â Â Â Â  (4) The bond must be provided by either of the following:

Â Â Â Â Â  (a) A surety company.

Â Â Â Â Â  (b) Two persons who are residents of Oregon and who each own real property in this state having together equities at least of the value required for the bond under ORS 682.109.

Â Â Â Â Â  (5) If the bond is provided by real property owners in this state, the bond must contain a schedule of the real property owned by each of the sureties that will be used to meet the financial responsibility requirements of this chapter.

Â Â Â Â Â  (6) The bond must be conditioned to pay, on behalf of the principal, the limits of financial responsibility requirements under this chapter.

Â Â Â Â Â  (7) The bond must be conditioned to pay, on behalf of the principal, judgments against a person for liability described in ORS 682.105 and must be subject to action under ORS 682.113.

Â Â Â Â Â  (8) The bond is subject to any rules adopted by the department relating to such bonds. [2003 c.175 Â§20]

Â Â Â Â Â  682.113 Action against surety on bond by judgment creditor. (1) If a judgment rendered against the principal on a bond described under ORS 682.111 is not settled within 60 days after it has become final, a judgment creditor, for the judgment creditorÂs own use and benefit and at the judgment creditorÂs sole expense, may bring an action against any surety on the bond. An action brought under this section must be brought in the name of the state. An action under this section may include any action or proceeding to foreclose any lien established upon the real property of a surety under ORS 682.111.

Â Â Â Â Â  (2) For purposes of this section, a judgment is satisfied when any of the following occurs:

Â Â Â Â Â  (a) Payments in the amounts established by the payment schedule under ORS 682.105 have been credited upon any judgment or judgments rendered in excess of those amounts.

Â Â Â Â Â  (b) Judgments rendered for less than the amounts established under ORS 682.105 have been satisfied.

Â Â Â Â Â  (c) The judgment creditor and the judgment debtor have mutually agreed upon a compromise settlement of the judgment.

Â Â Â Â Â  (d) The judgment against the judgment debtor has been discharged in bankruptcy. [2003 c.175 Â§21]

Â Â Â Â Â  682.115 [1971 c.734 Â§126; repealed by 1981 c.339 Â§19]

Â Â Â Â Â  682.117 Methods of satisfying financial responsibility requirements; use of deposit. (1) A person may satisfy the financial responsibility requirements of ORS 682.105 by depositing with the Department of Human Services the following:

Â Â Â Â Â  (a) Cash;

Â Â Â Â Â  (b) Legally issued general obligations of the United States, the agencies and instrumentalities of the United States and the States of Oregon, Washington, Idaho and California;

Â Â Â Â Â  (c) Certificates of deposit or other similar instruments if the instruments are insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (d) Any combination of cash or instruments described in this subsection.

Â Â Â Â Â  (2) The department shall hold the deposit under terms and conditions that the department designates by rule. The department may deliver the deposit to the State Treasurer, who shall receive and hold the deposit subject to the order of the department. The depositor shall reimburse the State Treasurer for any expenses incurred by the State Treasurer in mailing, insuring, shipping or delivering the cash or instruments in the deposit.

Â Â Â Â Â  (3) The department, by order, may authorize the State Treasurer to use the deposit as follows:

Â Â Â Â Â  (a) To satisfy any execution on a judgment that is against the person making the deposit for any liability described in ORS 682.105 and that results from a cause of action that accrued after the deposit was made; or

Â Â Â Â Â  (b) To release any or all of the deposit to the depositor or other person as the department considers appropriate.

Â Â Â Â Â  (4) While deposited with the department, the cash or instruments in the deposit are not subject to attachment or execution unless the attachment or execution arises out of a judgment against the person making the deposit for any liability described in ORS 682.105 and that results from a cause of action that accrued after the deposit was made.

Â Â Â Â Â  (5) The department shall issue the depositor a certificate evidencing the deposit. [2003 c.175 Â§22]

Â Â Â Â Â  682.120 [Repealed by 1969 c.276 Â§10 (682.125 enacted in lieu of 682.120 and 682.130)]

Â Â Â Â Â  682.125 [1969 c.276 Â§11 (enacted in lieu of 682.120 and 682.130); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  682.130 [Repealed by 1969 c.276 Â§10 (682.125 enacted in lieu of 682.120 and 682.130)]

Â Â Â Â Â  682.135 [Formerly 823.130; renumbered 682.204 in 2003]

Â Â Â Â Â  682.140 [Repealed by 1981 c.339 Â§19]

Â Â Â Â Â  682.145 [Formerly 823.140; 1997 c.637 Â§Â§2,2a; renumbered 682.208 in 2003]

Â Â Â Â Â  682.150 [Amended by 1961 c.248 Â§4; 1969 c.276 Â§12; 1971 c.650 Â§31; 1973 c.289 Â§1; 1981 c.339 Â§9; renumbered 677.855]

Â Â Â Â Â  682.155 [Formerly 823.145; 1997 c.751 Â§3; renumbered 682.212 in 2003]

Â Â Â Â Â  682.157 [Formerly 823.150; 1997 c.637 Â§4; 1997 c.751 Â§4; renumbered 682.216 in 2003]

Â Â Â Â Â  682.160 [Amended by 1953 c.525 Â§6; 1975 c.697 Â§5; 1979 c.114 Â§2; 1981 c.339 Â§10; 1983 c.486 Â§64; renumbered 677.860]

Â Â Â Â Â  682.165 [1975 c.697 Â§3; repealed by 1983 c.486 Â§68]

Â Â Â Â Â  682.170 [Amended by 1967 c.15 Â§2; 1969 c.276 Â§13; 1969 c.314 Â§83; renumbered 677.865]

Â Â Â Â Â  682.175 [Formerly 823.160; 1997 c.637 Â§5; 1997 c.751 Â§5; 1997 c.791 Â§33; 1999 c.554 Â§1; 2001 c.691 Â§1; renumbered 682.220 in 2003]

Â Â Â Â Â  682.180 [Repealed by 1969 c.317 Â§2]

Â Â Â Â Â  682.185 [Formerly 823.165; 1997 c.637 Â§6; 2001 c.691 Â§2; renumbered 682.224 in 2003]

Â Â Â Â Â  682.190 [Amended by 1953 c.525 Â§6; 1955 c.135 Â§2; 1957 c.700 Â§1; 1967 c.637 Â§30; 1969 c.276 Â§14; repealed by 1973 c.427 Â§22 (682.191 enacted in lieu of 682.190)]

Â Â Â Â Â  682.191 [1973 c.427 Â§23 (enacted in lieu of 682.190); 1983 c.486 Â§65; renumbered 677.870]

Â Â Â Â Â  682.195 [Formerly 823.170; 1997 c.660 Â§1; 1997 c.751 Â§6; 1999 c.1056 Â§7; renumbered 682.039 in 2003]

Â Â Â Â Â  682.200 [Amended by 1961 c.248 Â§5; renumbered 677.875]

EMERGENCY MEDICAL PERSONNEL

Â Â Â Â Â  682.204 Emergency medical technicians required to be certified; defense to charge of activity by uncertified person; exemptions from certificate requirement. (1) On and after September 13, 1975, it shall be unlawful:

Â Â Â Â Â  (a) For any person to act as an emergency medical technician without being certified under this chapter.

Â Â Â Â Â  (b) For any person or governmental unit which operates an ambulance to authorize a person to act for it as an emergency medical technician without being certified under this chapter.

Â Â Â Â Â  (c) For any person or governmental unit to operate or allow to be operated in this state any ambulance unless it is operated with at least one certified emergency medical technician.

Â Â Â Â Â  (2) It is a defense to any charge under this section that there was a reasonable basis for believing that the performance of services contrary to this section was necessary to preserve human life, that diligent effort was made to obtain the services of a certified emergency medical technician and that the services of a certified emergency medical technician were not available or were not available in time as under the circumstances appeared necessary to preserve such human life.

Â Â Â Â Â  (3) Subsection (1) of this section is not applicable to any individual, group of individuals, partnership, entity, association or other organization otherwise subject thereto providing a service to the public exclusively by volunteer unpaid workers, nor to any person who acts as an ambulance attendant therefor, provided that in the particular county in which the service is rendered, the county court or board of county commissioners has by order, after public hearing, granted exemption from such subsection to the individual, group, partnership, entity, association or organization. When exemption is granted under this section, any person who attends an ill, injured or disabled person in an ambulance may not purport to be an emergency medical technician or use the designation ÂEMT.Â [Formerly 682.135]

Â Â Â Â Â  682.205 [Formerly 823.180; renumbered 682.062 in 2003]

Â Â Â Â Â  682.208 Certificates to be obtained from department; form and contents. (1) For any person to be certified as an emergency medical technician or first responder, an application for certification shall be made to the Department of Human Services. The application shall be upon forms prescribed by the department and shall contain:

Â Â Â Â Â  (a) The name and address of the applicant.

Â Â Â Â Â  (b) The name and location of the training course successfully completed by the applicant and the date of completion.

Â Â Â Â Â  (c) Certification that to the best of the applicantÂs knowledge the applicant is physically and mentally qualified to act as an emergency medical technician or first responder, is free from addiction to controlled substances or alcoholic beverages, or if not so free, has been and is currently rehabilitated and is free from epilepsy or diabetes, or if not so free, has been free from any lapses of consciousness or control occasioned thereby for a period of time as prescribed by rule of the department.

Â Â Â Â Â  (d) Such other information as the department may reasonably require to determine compliance with applicable provisions of this chapter and the rules adopted thereunder.

Â Â Â Â Â  (2) The application shall be accompanied by proof as prescribed by rule of the department of the applicantÂs successful completion of a training course approved by the department, and if an extended period of time has elapsed since the completion of the course, of a satisfactory amount of continuing education.

Â Â Â Â Â  (3) The department shall adopt a schedule of minimum educational requirements in emergency and nonemergency care for emergency medical technicians and first responders. The department, with the advice of the State Emergency Medical Service Committee, may establish levels of emergency medical technician certification as may be necessary to serve the public interest. A course approved by the department shall be designed to protect the welfare of out-of-hospital patients, to promote the health, well-being and saving of the lives of such patients and to reduce their pain and suffering. [Formerly 682.145]

Â Â Â Â Â  682.210 [Renumbered 677.880]

Â Â Â Â Â  682.212 Application fee; examination fee. (1) A nonrefundable initial application fee shall be submitted with the initial application for emergency medical technician and first responder certification. In addition, a nonrefundable examination fee shall be submitted for the following purposes:

Â Â Â Â Â  (a) First responder written examination;

Â Â Â Â Â  (b) Emergency medical technician written examination;

Â Â Â Â Â  (c) Emergency medical technician practical examination; and

Â Â Â Â Â  (d) A fee deemed necessary by the Department of Human Services to cover the fee charged by the national examination agency or other examination service utilized by the department for the purpose of examining candidates for emergency medical technician certification.

Â Â Â Â Â  (2) Subject to the review of the Oregon Department of Administrative Services, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the Department of Human Services pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly for the departmentÂs budget, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (3) All moneys received by the department under this chapter shall be paid into the General Fund in the State Treasury and placed to the credit of the department account and such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of this chapter. [Formerly 682.155]

Â Â Â Â Â  Note: 682.212 (formerly 823.145) was added to and made a part of ORS chapter 682 (formerly ORS chapter 823) by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  682.215 [Formerly 823.190; renumbered 682.017 in 2003]

Â Â Â Â Â  682.216 Issuance of certificates; fees; provisional certification; indorsement certification; continuing education; renewal; rules; driver license requirement. (1) When application has been made as required under ORS 682.208, the Department of Human Services shall certify the applicant as an emergency medical technician or as a first responder if it finds:

Â Â Â Â Â  (a) The applicant has successfully completed a training course approved by the department.

Â Â Â Â Â  (b) The applicantÂs physical and mental qualifications have been certified as required under ORS 682.208.

Â Â Â Â Â  (c) No matter has been brought to the attention of the department which would disqualify the applicant.

Â Â Â Â Â  (d) A nonrefundable fee has been paid to the department pursuant to ORS 682.212.

Â Â Â Â Â  (e) The applicant for emergency medical technician certification is 18 years of age or older and the applicant for first responder is 16 years of age or older.

Â Â Â Â Â  (f) The applicant has successfully completed examination as prescribed by the department.

Â Â Â Â Â  (g) The applicant meets other requirements prescribed by rule of the department.

Â Â Â Â Â  (2) The department may provide for the issuance of a provisional certification for emergency medical technicians.

Â Â Â Â Â  (3) The department may issue by indorsement certification for emergency medical technician without proof of completion of an approved training course to an emergency medical technician who is licensed to practice emergency care in another state of the United States or a foreign country if, in the opinion of the department, the applicant meets the requirements of certification in this state and can demonstrate to the satisfaction of the department competency to practice emergency care. The department shall be the sole judge of credentials of any emergency medical technician applying for certification without proof of completion of an approved training course.

Â Â Â Â Â  (4) Each person holding a certificate under ORS 682.208 and this section shall submit, at the time of application for renewal of the certificate to the department, evidence of the applicantÂs satisfactory completion of a department approved program of continuing education and other requirements prescribed by rule by the department.

Â Â Â Â Â  (5) The department shall prescribe criteria and approve programs of continuing education in emergency and nonemergency care to meet the requirements of this section.

Â Â Â Â Â  (6) The department shall include a fee pursuant to ORS 682.212 for late renewal and for issuance of any duplicate certificate. Each certification issued under this section, unless sooner suspended or revoked, shall expire and be renewable after a period of two years. Each certificate must be renewed on or before June 30 of every second year. The department by rule shall establish a schedule of certificate renewals under this subsection and shall prorate the fees to reflect any shorter certificate period.

Â Â Â Â Â  (7) Nothing in this chapter authorizes an emergency medical technician or first responder to operate an ambulance without a driver license as required under the Oregon Vehicle Code. [Formerly 682.157]

Â Â Â Â Â  682.220 Denial, suspension or revocation of license and emergency medical technician certificate; investigation; confidentiality of information. (1) The Department of Human Services may deny, suspend or revoke licenses for ambulances and ambulance services in accordance with the provisions of ORS chapter 183 for a failure to comply with any of the requirements of ORS 820.350 to 820.380 and this chapter or the rules adopted thereunder.

Â Â Â Â Â  (2) The certification of an emergency medical technician may be denied, suspended or revoked in accordance with the provisions of ORS chapter 183 for any of the following reasons:

Â Â Â Â Â  (a) A failure to have completed successfully a department approved course.

Â Â Â Â Â  (b) In the case of provisional certifications, failure to have completed successfully a department approved course.

Â Â Â Â Â  (c) Failure to meet or continue to meet the physical and mental qualifications required to be certified under ORS 682.208.

Â Â Â Â Â  (d) The use of fraud or deception in receiving a certificate.

Â Â Â Â Â  (e) Practicing skills beyond the scope of practice established by the Board of Medical Examiners for the State of Oregon under ORS 682.245.

Â Â Â Â Â  (f) Rendering emergency or nonemergency care under an assumed name.

Â Â Â Â Â  (g) The impersonation of another EMT.

Â Â Â Â Â  (h) Unprofessional conduct.

Â Â Â Â Â  (i) Obtaining a fee by fraud or misrepresentation.

Â Â Â Â Â  (j) Habitual or excessive use of intoxicants or drugs.

Â Â Â Â Â  (k) The presence of a mental disorder that demonstrably affects an EMTÂs performance, as certified by two psychiatrists retained by the department.

Â Â Â Â Â  (L) Subject to ORS 670.280, conviction of any criminal offense that reasonably raises questions about the ability of the EMT to perform the duties of an EMT in accordance with the standards established by this chapter. A copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of the conviction.

Â Â Â Â Â  (m) Suspension or revocation of an emergency medical technician certificate issued by another state:

Â Â Â Â Â  (A) For a reason that would permit the department to suspend or revoke a certificate issued under this chapter; and

Â Â Â Â Â  (B) Evidenced by a certified copy of the order of suspension or revocation.

Â Â Â Â Â  (n) Gross negligence or repeated negligence in rendering emergency medical assistance.

Â Â Â Â Â  (o) Rendering emergency or nonemergency care without being certified except as provided in ORS 30.800.

Â Â Â Â Â  (p) Rendering emergency or nonemergency care as an EMT without written authorization and standing orders from a supervising physician who has been approved by the board in accordance with ORS 682.245.

Â Â Â Â Â  (q) Refusing an invitation for an interview with the department as specified in this section.

Â Â Â Â Â  (3) The department may investigate any evidence that appears to show that an EMT certified by the department is or may be medically incompetent, guilty of unprofessional or dishonorable conduct or mentally or physically unable to safely function as an EMT. The department may investigate the off-duty conduct of an EMT to the extent that such conduct may reasonably raise questions about the ability of the EMT to perform the duties of an EMT in accordance with the standards established by this chapter. Upon receipt of a complaint about an EMT or applicant, the department shall conduct an investigation as described under ORS 676.165. An investigation shall be conducted in accordance with ORS 676.175.

Â Â Â Â Â  (4) Any health care facility licensed under ORS 441.015 to 441.087 and 441.820, any medical or osteopathic physician licensed under ORS chapter 677, any owner of an ambulance licensed under this chapter or any EMT certified under this chapter shall report to the department any information the person may have that appears to show that an EMT is or may be medically incompetent, guilty of unprofessional or dishonorable conduct or mentally or physically unable to safely function as an EMT.

Â Â Â Â Â  (5) If, in the opinion of the department, it appears that the information provided to it under provisions of this section is or may be true, the department may request an interview with the EMT. At the time the department requests an interview, the EMT shall be provided with a general statement of the issue or issues of concern to the department. The request shall include a statement of the procedural safeguards available to the EMT, including the right to end the interview on request, the right to have counsel present and the following statement: ÂAny action proposed by the Department of Human Services shall provide for a contested case hearing.Â

Â Â Â Â Â  (6) Information regarding an ambulance service provided to the department pursuant to this section is confidential and shall not be subject to public disclosure, nor shall it be admissible as evidence in any judicial proceeding. Information that the department obtains as part of an investigation into emergency medical technician or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving emergency medical technician or applicant conduct is confidential as provided under ORS 676.175. Information regarding an ambulance service does not become confidential due to its use in a disciplinary proceeding against an emergency medical technician.

Â Â Â Â Â  (7) Any person who reports or provides information to the department under this section and who provides information in good faith shall not be subject to an action for civil damage as a result thereof.

Â Â Â Â Â  (8) In conducting an investigation under subsection (3) of this section, the department may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take depositions of witnesses, including the person under investigation, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person under investigation, in the manner provided by law in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (9) The department may issue subpoenas to compel compliance with the provisions of subsection (8) of this section. If any person fails to comply with a subpoena issued under this subsection, or refuses to testify on matters on which the person may lawfully be interrogated, a court may compel obedience as provided in ORS 183.440. [Formerly 682.175]

Â Â Â Â Â  682.224 Discipline; purpose; civil penalty. (1) The Department of Human Services may discipline, as provided in this section, an ambulance service or any person certified as an emergency medical technician or first responder in this state who has:

Â Â Â Â Â  (a) Admitted the facts of a complaint which alleges facts which establish that such person is guilty of violation of one or more of the grounds for suspension or revocation of a certificate as set forth in ORS 682.220 or that an ambulance service has violated the provisions of this chapter or the rules adopted thereunder.

Â Â Â Â Â  (b) Been found guilty in accordance with ORS chapter 183 of violation of one or more of the grounds for suspension or revocation of certification as set forth in ORS 682.220 or that an ambulance service has violated the provisions of this chapter or the rules adopted thereunder.

Â Â Â Â Â  (2) The purpose of disciplining an EMT under this section is to ensure that the EMT will provide services that are consistent with the obligations of this chapter. Prior to taking final disciplinary action, the department shall determine if the EMT has been disciplined for the questioned conduct by the EMTÂs employer or supervising physician. The department shall consider any such discipline or any other corrective action in deciding whether additional discipline or corrective action by the department is appropriate.

Â Â Â Â Â  (3) In disciplining an EMT or ambulance service as authorized by subsection (1) of this section, the department may use any or all of the following methods:

Â Â Â Â Â  (a) Suspend judgment.

Â Â Â Â Â  (b) Issue a letter of reprimand.

Â Â Â Â Â  (c) Issue a letter of instruction.

Â Â Â Â Â  (d) Place the EMT or ambulance service on probation.

Â Â Â Â Â  (e) Suspend the EMT certificate or ambulance service license.

Â Â Â Â Â  (f) Revoke the EMT certificate or ambulance service license.

Â Â Â Â Â  (g) Place limitations on the certificate of the EMT to practice emergency or nonemergency care in this state or place limitations on the license of the ambulance service.

Â Â Â Â Â  (h) Take such other disciplinary action as the department in its discretion finds proper, including assessment of the costs of the disciplinary proceedings as a civil penalty or assessment of a civil penalty not to exceed $5,000, or both.

Â Â Â Â Â  (4) In addition to the action authorized by subsection (3) of this section, the department may temporarily suspend a certificate or license without a hearing, simultaneously with the commencement of proceedings under ORS chapter 183 if the department finds that evidence in its possession indicates that a continuation in practice of the EMT or operation of the ambulance service constitutes an immediate danger to the public.

Â Â Â Â Â  (5) If the department places any EMT or ambulance service on probation as set forth in subsection (3)(d) of this section, the department may determine, and may at any time modify, the conditions of the probation and may include among them any reasonable condition for the purpose of protection of the public and for the purpose of the rehabilitation of the EMT or ambulance service, or both. Upon expiration of the term of probation, further proceedings shall be abated if the EMT or ambulance service has complied with the terms of the probation.

Â Â Â Â Â  (6) If an EMT certified in this state is suspended, the holder of the certificate may not practice during the term of suspension.

Â Â Â Â Â  (7) If an ambulance service licensed in this state is suspended, the ambulance service may not operate in this state during the term of the suspension, provided that the department shall condition such suspension upon such arrangements as may be necessary to assure the continued availability of ambulance service in the area served by that ambulance service. Upon expiration of the term of suspension, the certificate or license shall be reinstated by the department if the conditions for which the certificate or license was suspended no longer exist.

Â Â Â Â Â  (8) Whenever an EMT certificate or ambulance service license is denied or revoked for any cause, the department may, in its discretion, after the lapse of two years from the date of such revocation, upon written application by the person formerly certified or licensed and after a hearing, issue or restore the EMT certificate or ambulance service license.

Â Â Â Â Â  (9) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Formerly 682.185]

Â Â Â Â Â  682.225 [Formerly 823.200; 1997 c.751 Â§7; renumbered 682.068 in 2003]

Â Â Â Â Â  682.235 [Formerly 823.204; repealed by 1997 c.249 Â§209]

Â Â Â Â Â  682.245 Rulemaking authority with respect to scope of practice of EMTs and first responders; qualifications of supervising physician. (1) The Board of Medical Examiners for the State of Oregon shall adopt by rule a scope of practice for emergency medical technicians at such levels as may be established by the Department of Human Services and for first responders.

Â Â Â Â Â  (2) The board shall adopt by rule standards for the qualifications and responsibilities of supervising physicians.

Â Â Â Â Â  (3) The standing orders for emergency medical technicians and first responders may not exceed the scope of practice defined by the board.

Â Â Â Â Â  (4) No emergency medical technician shall provide patient care or treatment without written authorization and standing orders from a supervising physician who has been approved by the board.

Â Â Â Â Â  (5) The policies and procedures for applying and enforcing this section may be delegated in whole or in part to the department. [Formerly 823.205; 1997 c.751 Â§9]

Â Â Â Â Â  682.255 [Formerly 823.210; renumbered 682.028 in 2003]

Â Â Â Â Â  682.265 Prohibition against misleading actions regarding qualifications. No emergency medical technician or first responder shall mislead any person as to the qualifications of the technician or responder. [Formerly 823.215; 1997 c.751 Â§10]

Â Â Â Â Â  682.275 [Formerly 823.220; renumbered 682.031 in 2003]

Â Â Â Â Â  682.285 [Formerly 823.230; renumbered 682.079 in 2003]

Â Â Â Â Â  682.295 [Formerly 823.240; renumbered 682.019 in 2003]

Â Â Â Â Â  682.305 [Formerly 823.250; renumbered 682.089 in 2003]

Â Â Â Â Â  682.315 [Formerly 823.300; renumbered 682.041 in 2003]

Â Â Â Â Â  682.325 [Formerly 823.305; 1997 c.637 Â§3; renumbered 682.043 in 2003]

Â Â Â Â Â  682.335 [Formerly 823.310; 2003 c.14 Â§434; renumbered 682.063 in 2003]

Â Â Â Â Â  682.345 [Formerly 823.315; 2003 c.14 Â§435; renumbered 682.066 in 2003]

Â Â Â Â Â  682.355 [Formerly 823.320; renumbered 682.071 in 2003]

PENALTIES

Â Â Â Â Â  682.990 [Renumbered 677.990 (4)]

Â Â Â Â Â  682.991 Civil and criminal penalties. (1) Violation of any provision of ORS 682.028, 682.047 (5) or 682.204 is a Class A misdemeanor. Each day of continuing violation shall be considered a separate offense.

Â Â Â Â Â  (2) Violation of any provision of this chapter is a misdemeanor. In any prosecution for such violation it shall be sufficient to sustain a conviction to show a single act of conduct in violation of any of the provisions of this chapter and it shall not be necessary to show a general course of such conduct.

Â Â Â Â Â  (3) In addition to the penalties under this section, the Department of Human Services may assess civil penalties of up to $5,000 per violation against any entity or person licensed under this chapter or subject to licensure under this chapter. [Formerly 823.990]

_______________



Chapter 683

Chapter 683 Â Optometrists; Opticians

2005 EDITION

OPTOMETRISTS; OPTICIANS

OCCUPATIONS AND PROFESSIONS

OPTOMETRISTS

(Generally)

683.010Â Â Â Â  Definitions for ORS 683.010 to 683.310

683.020Â Â Â Â  License required to practice optometry

683.030Â Â Â Â  Persons and practices not affected

683.035Â Â Â Â  Discrimination against optometrists prohibited

(Licensing)

683.040Â Â Â Â  Qualifications of applicants

683.060Â Â Â Â  Examination of applicants; fee

683.070Â Â Â Â  Issuance of certificates of licensure; fee

683.080Â Â Â Â  Validity of certificates issued under former law

683.100Â Â Â Â  Notice to board of place of practice; responsibility for advertisements; notice given by board

683.110Â Â Â Â  Optometrist to give receipt when practicing away from regular place of business

683.120Â Â Â Â  License renewal; fee; effect of failure to renew license

683.130Â Â Â Â  Clinics and instructors connected with educational institutions

683.140Â Â Â Â  Grounds for and nature of discipline; civil penalties

683.155Â Â Â Â  Hearing

683.165Â Â Â Â  Confidential information; liability of person providing information

683.170Â Â Â Â  Sanction may be set aside by board

683.180Â Â Â Â  Prohibited acts and practices

683.190Â Â Â Â  Acceptance of lens for duplication by unlicensed person prohibited; exception

683.210Â Â Â Â  Continuing education requirement; fee; rules

683.220Â Â Â Â  Licensing of applicant holding license in another state

(Optometric Nontopical Formulary)

683.240Â Â Â Â  Council on Optometric Nontopical Formulary; membership; duties; formulary and protocols

(State Board)

683.250Â Â Â Â  Oregon Board of Optometry; qualification and terms of members; quorum

683.260Â Â Â Â  Persons ineligible for membership on board

683.270Â Â Â Â  Powers and duties of board; rules

683.278Â Â Â Â  Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license

683.290Â Â Â Â  Disposition of receipts

683.310Â Â Â Â  Professional corporation regulation not required

(Enforcement)

683.325Â Â Â Â  Investigation of complaints and alleged violations; subpoenas

683.330Â Â Â Â  Injunction for violation

683.335Â Â Â Â  Report of suspected violation; confidentiality of complaints; liability of complainant

OPTICIANS

683.510Â Â Â Â  Definitions for ORS 683.520 to 683.530

683.520Â Â Â Â  Scope of practice of optician

683.525Â Â Â Â  Acceptance of lens for duplication

683.530Â Â Â Â  Discrimination against opticians prohibited

PENALTIES

683.990Â Â Â Â  Penalties

OPTOMETRISTS

(Generally)

Â Â Â Â Â  683.010 Definitions for ORS 683.010 to 683.310. As used in ORS 683.010 to 683.310, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Board of Optometry.

Â Â Â Â Â  (2) ÂOptometric nontopical formularyÂ means the list of nontopical pharmaceutical agents for the treatment of diseases of the human eye and the protocols for their usage adopted by the Council on Optometric Nontopical Formulary under ORS 683.240 (2).

Â Â Â Â Â  (3) ÂPractice of optometryÂ means the employment of any means other than invasive or laser surgery, or the prescription of Schedule I and II drugs or pharmaceutical agents that are not on the optometric nontopical formulary, for diagnosis and treatment in the human eye, for the measurement or assistance of the powers or range of human vision or the determination of the accommodative and refractive states of the human eye or the scope of its functions in general or the adaptation of lenses or frames for the aid thereof, subject to the limitations of ORS 683.040.

Â Â Â Â Â  (4) ÂTrial framesÂ or Âtest lensesÂ means any frame or lens used in testing the eye which is not sold and not for sale. [Amended by 1971 c.102 Â§1; 1975 c.175 Â§1; 1989 c.443 Â§1; 1991 c.904 Â§4; 1991 c.967 Â§1; 2001 c.632 Â§1]

Â Â Â Â Â  683.020 License required to practice optometry. No person shall engage in the practice of optometry or purport in any way to be an optometrist or an expert in the field of optometry without having first obtained a license from the Oregon Board of Optometry as provided for in ORS 683.010 to 683.335. In any prosecution for the violation of this section, the use of test cards, test lenses or of trial frames is prima facie evidence of the practice of optometry. [Amended by 1971 c.102 Â§2; 1987 c.443 Â§1]

Â Â Â Â Â  683.030 Persons and practices not affected. ORS 683.010 to 683.335 shall not be construed:

Â Â Â Â Â  (1) To prevent any person duly licensed to practice medicine and surgery from treating or fitting glasses to the human eye;

Â Â Â Â Â  (2) To prohibit the sale of complete ready-to-wear eye glasses as merchandise from a permanent place of business in good faith and not in evasion of ORS 683.010 to 683.335 by any person not purporting to be competent to examine and prescribe for the human eye;

Â Â Â Â Â  (3) To prohibit vision or eye care practices by persons working under the direct supervision of an optometrist authorized to practice in this state; or

Â Â Â Â Â  (4) To prohibit vision screening by employees of a school or of the Department of Transportation. [Amended by 1999 c.490 Â§1]

Â Â Â Â Â  683.035 Discrimination against optometrists prohibited. No official, board, commission or other agency of the state or of any of its political subdivisions or municipalities shall discriminate between duly licensed optometrists and any other person authorized by law to render professional services which a duly licensed optometrist may render, when such services are required. Such services shall be paid for in the same manner and under the same standards as similar professional services. [1963 c.121 Â§1]

(Licensing)

Â Â Â Â Â  683.040 Qualifications of applicants. (1) Every person desiring to commence the practice of optometry in this state must show satisfactory evidence of graduation from a school of optometry that is approved by the Oregon Board of Optometry and that maintains a standard of four school years of at least nine months each.

Â Â Â Â Â  (2) Every person desiring to commence the practice of optometry or employ the use of pharmaceutical agents shall in addition to the requirements of subsection (1) of this section:

Â Â Â Â Â  (a) Have satisfactorily completed a course in pharmacology, as it applies to optometry, by an institution accredited by a regional or professional accreditation organization that is approved by the board with particular emphasis on the application of pharmaceutical agents for the purpose of diagnosis and treatment in the human eye, approved by the board; and

Â Â Â Â Â  (b) Demonstrate to the satisfaction of the board clinical competency in the prescription of pharmaceutical agents listed on the optometric nontopical formulary. [Amended by 1971 c.102 Â§3; 1975 c.175 Â§2; 1985 c.103 Â§3; 1991 c.967 Â§2; 1993 c.27 Â§1; 2001 c.632 Â§2]

Â Â Â Â Â  683.050 [Repealed by 1977 c.842 Â§39 and 1983 c.241 Â§1]

Â Â Â Â Â  683.060 Examination of applicants; fee. (1) Any person who has signified to the Oregon Board of Optometry a desire to be examined by it and who has filed proof that the person is qualified under ORS 683.010 to 683.335 and the rules of the board to take the examination shall pay a fee to be determined by the board. The applicant shall be examined in the anatomy of the eye, in the use of pharmaceutical agents in optometry, in normal and abnormal refractive and accommodative and muscular conditions and coordination of the eye, in subjective and objective optometry, including the fitting of glasses, the principles of lens grinding and frame adjusting, and in such other subjects as pertain to the science and practice of optometry, such subjects to be enumerated in a publication by the board.

Â Â Â Â Â  (2) The board may, in its discretion, require the certificate of successful examination of the National Board of Examiners in Optometry in one or more areas of the examination in lieu of its examination in such areas.

Â Â Â Â Â  (3) If an applicant fails to pass a second examination, the board may permit additional examinations upon compliance by the applicant with the law and the rules of the board.

Â Â Â Â Â  (4) Any person who petitions the board to prescribe and administer pharmaceutical agents who has not previously been examined by the board on such use shall pass an examination on the use and potential side effect of such agents as used in optometry and shall demonstrate to the satisfaction of the board clinical competency in the prescription of pharmaceutical agents listed on the optometric nontopical formulary and pharmaceutical agents approved by the board for topical use. [Amended by 1955 c.120 Â§1; 1971 c.102 Â§4; 1975 c.175 Â§3; 1977 c.243 Â§1; 1991 c.967 Â§3; 1993 c.28 Â§1; 1997 c.643 Â§27; 2001 c.632 Â§3]

Â Â Â Â Â  683.070 Issuance of certificates of licensure; fee. Each applicant, without discrimination, who meets the requirements for examination and licensure and who pays the fee shall be issued a certificate of licensure. The certificate of licensure shall continue in force for the period established by the Oregon Board of Optometry. [Amended by 1955 c.120 Â§2; 1971 c.102 Â§5; 1973 c.827 Â§71; 1985 c.103 Â§4; 1987 c.443 Â§2; 1997 c.630 Â§1; 1997 c.643 Â§28a]

Â Â Â Â Â  683.080 Validity of certificates issued under former law. Any person holding an unrevoked certificate issued under chapter 139, Oregon Laws 1905, as amended, shall be entitled to continue the practice of optometry as though it were issued under ORS 683.010 to 683.335 and such certificate shall be subject to renewal, revocation and suspension the same as though it has been issued under ORS 683.010 to 683.335.

Â Â Â Â Â  683.090 [Repealed by 1971 c.102 Â§11]

Â Â Â Â Â  683.100 Notice to board of place of practice; responsibility for advertisements; notice given by board. (1) Before engaging in the practice of optometry each optometrist shall notify the Oregon Board of Optometry in writing of the address of the place or places where the optometrist is to engage or intends to engage in the practice of optometry and the optometrist also shall notify the board of any change in place of practice. Each optometrist is responsible for any advertisement regarding services rendered at such location.

Â Â Â Â Â  (2) The board shall keep a record showing the registered address of each optometrist.

Â Â Â Â Â  (3) Any notice required to be given by the board to any optometrist may be given by mailing it to the optometrist at the last registered address of the optometrist through the United States mail postpaid. [Amended by 1987 c.443 Â§3]

Â Â Â Â Â  683.110 Optometrist to give receipt when practicing away from regular place of business. Any optometrist who temporarily practices optometry outside or away from the regular registered place of business shall deliver to each customer or person there fitted or supplied with glasses a receipt which shall contain the signature and show the permanent registered place of business and the number of the license of the optometrist, together with a specification of the lenses furnished and amount charged therefor. [Amended by 1987 c.443 Â§4]

Â Â Â Â Â  683.120 License renewal; fee; effect of failure to renew license. (1) Each optometrist who practices in this state shall on the date established by the Oregon Board of Optometry pay a license fee, as determined by the board, for a renewal of the license of the optometrist and shall have such license conspicuously posted in the office of the optometrist or place of business at all times. Each optometrist who is retired, disabled or a nonresident of the State of Oregon and who is not practicing optometry within this state shall on the date established by the board pay a license fee, as determined by the board, for a renewal of the license of the optometrist.

Â Â Â Â Â  (2) A person who is no more than 30 days delinquent in renewing the license may renew the license upon payment to the board of the required fee plus a delinquent fee. If a person is more than 30 days delinquent in renewing the license, the license is automatically suspended by the board upon 30-day notice given to the licensee. A certified letter addressed to the last-known address of the licensee failing to comply with the requirements is sufficient notice.

Â Â Â Â Â  (3) A person who is more than 60 days delinquent in renewing the license may be required to take an examination and pay the examination fee as required in ORS 683.060 before a license is issued. The board may, upon application, waive the examination requirement. [Amended by 1953 c.235 Â§2; 1959 c.88 Â§1; 1963 c.79 Â§1; 1967 c.22 Â§5; 1971 c.102 Â§6; 1973 c.182 Â§4; 1981 c.642 Â§1; 1987 c.443 Â§5; 1991 c.703 Â§27; 1997 c.630 Â§2; 1997 c.643 Â§29]

Â Â Â Â Â  683.130 Clinics and instructors connected with educational institutions. Any university or college of optometry in Oregon, which is recognized and approved by the Oregon Board of Optometry, may operate a clinic in conjunction therewith. Any optometrist licensed in another state, while a professor or instructor in such a college, may sign optometric prescriptions on behalf of the clinic, but not otherwise. Any optometrist licensed in Oregon may also sign optometric prescriptions on behalf of the clinic while a professor or instructor at such college.

Â Â Â Â Â  683.140 Grounds for and nature of discipline; civil penalties. (1) The Oregon Board of Optometry may discipline as provided in this section any optometrist or person, where appropriate, for the following causes:

Â Â Â Â Â  (a) Conviction of a felony or misdemeanor where such an offense bears a demonstrable relationship to the duties of an optometrist. The record of conviction, or a certified copy thereof certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence of such conviction.

Â Â Â Â Â  (b) Securing a license by practicing fraud or deceit upon the board.

Â Â Â Â Â  (c) Unprofessional conduct, or for gross ignorance or inefficiency in the profession.

Â Â Â Â Â  (d) Obtaining any fee by fraud or misrepresentation.

Â Â Â Â Â  (e) Employing directly or indirectly any suspended or unlicensed optometrist to perform any work covered by ORS 683.010 to 683.335.

Â Â Â Â Â  (f) Advertising optometric services or treatment or advice in which untruthful, improbable, misleading or deceitful statements are made.

Â Â Â Â Â  (g) Habitual or excessive use of intoxicants, drugs or controlled substances.

Â Â Â Â Â  (h) Permitting another person to use the optometristÂs license.

Â Â Â Â Â  (i) Using advertisements that do not indicate that a licensed optometrist is practicing at the advertised location or locations or advertising optometric services without having a licensed optometrist at the location or locations.

Â Â Â Â Â  (j) Advertising professional methods or professional superiority.

Â Â Â Â Â  (k) Failing to comply with the requirements for continuing education.

Â Â Â Â Â  (L) Violating the federal Controlled Substances Act.

Â Â Â Â Â  (m) Prescribing controlled substances without a legitimate optometric purpose, or without following accepted procedures for examination of patients or for record keeping.

Â Â Â Â Â  (n) Failing to report to the board any adverse action taken against the optometrist or person by another licensing jurisdiction, health regulatory board, peer review body, health care institution, professional optometric society or association, governmental agency, law enforcement agency or court for acts similar to conduct that would constitute grounds for disciplinary action as described in this section.

Â Â Â Â Â  (o) Having been disciplined by any health regulatory board of another state based on acts similar to acts described in this section. A certified copy of the record of disciplinary action of the health regulatory board taking the disciplinary action is considered conclusive evidence of the action.

Â Â Â Â Â  (p) Any violation of the provisions of ORS 683.010 to 683.335.

Â Â Â Â Â  (2) When disciplining an optometrist or other person as authorized by subsection (1) of this section, the Oregon Board of Optometry may do any or all of the following:

Â Â Â Â Â  (a) Deny an initial license;

Â Â Â Â Â  (b) Revoke, suspend or refuse to renew a license;

Â Â Â Â Â  (c) Place the optometrist on probation;

Â Â Â Â Â  (d) Impose limitations on the optometrist; or

Â Â Â Â Â  (e) Take other disciplinary action as the board in its discretion finds proper, including the assessment of the costs of the disciplinary proceedings as a civil penalty or assessment of a civil penalty not to exceed $10,000 for each violation, or both. [Amended by 1971 c.102 Â§7; 1973 c.69 Â§6; 1979 c.142 Â§3; 1985 c.103 Â§5; 1987 c.443 Â§6; 2005 c.379 Â§3]

Â Â Â Â Â  683.150 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  683.155 Hearing. (1) Where the Oregon Board of Optometry proposes to refuse to issue a license, or proposes, where written charges have been filed with the board which the board considers sufficient to warrant a hearing, to impose any disciplinary sanction or civil penalty under ORS 683.140, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided in ORS chapter 183. [1971 c.734 Â§128; 1985 c.103 Â§6]

Â Â Â Â Â  683.160 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  683.165 Confidential information; liability of person providing information. (1) Any information that the Oregon Board of Optometry obtains under ORS 683.140 is confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Any person who in good faith provides information to the board shall not be subject to an action for civil damages as a result thereof. [1989 c.438 Â§4; 1997 c.791 Â§34]

Â Â Â Â Â  683.170 Sanction may be set aside by board. Any disciplinary sanction, other than civil penalty, imposed for any of the causes listed in ORS 683.140, except those specified in ORS 683.140 (1)(a) and (b), may be set aside upon application of the affected person at any time within six months from the date of such sanction upon proof being made to the satisfaction of the Oregon Board of Optometry that the cause no longer exists and that the applicant has been sufficiently punished. However, before setting aside the revocation of any license the board may, in its discretion, require the applicant to pass the regular examination given for applicants. [Amended by 1985 c.103 Â§7; 1987 c.443 Â§7; 2005 c.379 Â§4]

Â Â Â Â Â  683.180 Prohibited acts and practices. No person shall:

Â Â Â Â Â  (1) Sell or barter, or offer to sell or barter, any license issued by the board.

Â Â Â Â Â  (2) Purchase or procure by barter any such license with intent to use it as evidence of the holderÂs qualification to practice optometry.

Â Â Â Â Â  (3) Alter the license with fraudulent intent in any material regard.

Â Â Â Â Â  (4) Use or attempt to use any such license which has been purchased, fraudulently issued, counterfeited or materially altered as a valid license.

Â Â Â Â Â  (5) Practice optometry under a false or assumed name.

Â Â Â Â Â  (6) Willfully make any false statement in a material regard in an application for an examination before the board or for a license.

Â Â Â Â Â  (7) Practice optometry in this state without having at the time of so doing a valid unrevoked license as an optometrist.

Â Â Â Â Â  (8) Advertise or represent, by displaying a sign or otherwise, to be an optometrist without having at the time of so doing a valid unrevoked license from the board. [Amended by 1965 c.537 Â§1; 1971 c.102 Â§8; 1979 c.142 Â§4; 1987 c.443 Â§8]

Â Â Â Â Â  683.190 Acceptance of lens for duplication by unlicensed person prohibited; exception. (1) No person other than a licensed optometrist shall accept or offer to accept for purposes of duplication any ophthalmic lens ordinarily used before the human eye for corrective purposes or for assisting vision.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, any manufacturing, surfacing or dispensing optician may grind any such lens in conformity with the signed prescription or instruction, followed by a written prescription, of any optometrist duly licensed to practice in this state and any dispensing optician may supply any such lens in conformity with the prescription.

Â Â Â Â Â  (3) Immediately upon completion of the necessary visual examination or examinations performed by a licensed optometrist, the optometrist shall provide the patient with the appropriate written prescription for correcting refractive errors, if any, in the eyesight of the patient. [Amended by 1987 c.443 Â§9; 1989 c.530 Â§1; 1993 c.727 Â§1]

Â Â Â Â Â  683.210 Continuing education requirement; fee; rules. (1) All optometrists licensed in the State of Oregon are and shall be required to satisfactorily complete courses of study and satisfactorily continue their education by other means as determined by the Oregon Board of Optometry in subjects relating to the practice of the profession of optometry. The study and continued education shall be for the purpose of maintaining and advancing the professional skills and abilities of such licensees and for the purpose of educating such licensees in the utilization and application of new techniques, scientific and clinical advances and the achievements of research so that expansive and comprehensive care to the public will be assured. The length, details and nature of such study and continued education shall be determined by the board.

Â Â Â Â Â  (2) Attendance at any approved courses or other approved means of continuing education are to be certified to the board upon a form provided by the board and shall be submitted by each optometrist at the time designated by the board but in any case no less frequently than once every two years. In addition to other means of providing such courses and education facilities, the board is authorized to contract for the providing of educational programs to fulfill the requirements of this section and ORS 683.140. The board is further authorized to treat funds set aside for the purpose of continuing education as state funds for the purpose of accepting any funds made available under federal law on a matching basis for the promulgation and maintenance of programs of continuing education. In no instance may the board require a greater number of hours of study than it provides or approves in the State of Oregon and that are available on the same basis to all licensed optometrists. The board shall be allowed to waive the requirements of this section and ORS 683.140 in cases of illness, undue hardship or other similar appropriate reasons.

Â Â Â Â Â  (3) The board may levy an additional fee for each license renewal to carry out the provisions of this section and ORS 683.140.

Â Â Â Â Â  (4) After giving written notice to all licensees and holding a public hearing, the board shall promulgate rules and regulations necessary to carry out the provisions of this section and ORS 683.140. [1973 c.69 Â§Â§2,4,5; 1987 c.443 Â§10; 1997 c.506 Â§1; 1997 c.643 Â§30]

Â Â Â Â Â  683.220 Licensing of applicant holding license in another state. The Oregon Board of Optometry may grant to an applicant a license by endorsement for the practice of optometry in the State of Oregon if the applicant:

Â Â Â Â Â  (1) Holds a license for the practice of optometry obtained by examination in another state of the United States. Any discipline or sanction related to the practice of optometry imposed upon the applicant by any state licensing agency must be disclosed on the application for licensure;

Â Â Â Â Â  (2) Continuously engaged in the practice of optometry for not less than two years immediately preceding the application to the board;

Â Â Â Â Â  (3) Has educational qualifications the board considers equivalent to the educational requirements necessary for licensing by the board at the time the applicant commenced the practice of optometry. The educational requirements shall include passing the National Board of Examiners in Optometry examination or its equivalent, as determined by the board;

Â Â Â Â Â  (4) Meets the requirements for Therapeutic Pharmaceutical Agent certification established by rule by the board;

Â Â Â Â Â  (5) Passes a written examination approved by the board on Oregon optometric law and administrative rules;

Â Â Â Â Â  (6) Submits documentation satisfactory to the board of continuing optometric education hours equivalent to the requirements established by ORS 683.210; and

Â Â Â Â Â  (7) Pays the application fee set by the board. [1977 c.243 Â§3; 1985 c.103 Â§8; 1987 c.443 Â§11; 1991 c.67 Â§184; 2001 c.458 Â§1]

(Optometric Nontopical Formulary)

Â Â Â Â Â  683.240 Council on Optometric Nontopical Formulary; membership; duties; formulary and protocols. (1)(a) The Council on Optometric Nontopical Formulary is established and shall consist of seven members appointed as follows:

Â Â Â Â Â  (A) One member of the Oregon Board of Optometry appointed by the Oregon Board of Optometry;

Â Â Â Â Â  (B) One member who is a pharmacist licensed by the State Board of Pharmacy or a person with an advanced degree in pharmacology or pharmacognosy appointed by the State Board of Pharmacy;

Â Â Â Â Â  (C) One member of the Board of Medical Examiners for the State of Oregon appointed by the Board of Medical Examiners for the State of Oregon;

Â Â Â Â Â  (D) One member of the faculty of the Oregon Health and Science University School of Medicine appointed by the Board of Medical Examiners for the State of Oregon;

Â Â Â Â Â  (E) One member who is a physician licensed under ORS chapter 677 appointed by the Board of Medical Examiners for the State of Oregon after consideration of three qualified nominees provided by the Oregon Academy of Ophthalmology;

Â Â Â Â Â  (F) One member who is a practicing optometrist appointed by the Oregon Board of Optometry after consideration of three qualified nominees from the Oregon Optometric Physicians Association; and

Â Â Â Â Â  (G) One member with a degree in optometry or ophthalmology who is a member of the faculty at a college of optometry appointed by the Oregon Board of Optometry.

Â Â Â Â Â  (b)(A) The chair of the council shall be elected by a majority of the members.

Â Â Â Â Â  (B) The term of office of each member of the council shall be two years. A member shall serve until a successor is appointed. If a vacancy occurs, it shall be filled for the unexpired term by a person with the same qualifications as the vacating member.

Â Â Â Â Â  (C) Any member of the council who fails to attend two consecutive meetings of the council, whether regular or special, shall forfeit office unless the council member is prevented from attending by serious illness of the member or of a member of the council memberÂs family.

Â Â Â Â Â  (D) Meetings of the council shall be called at the request of the chair or at the request of two or more members of the council.

Â Â Â Â Â  (E) Members of the council shall serve without compensation.

Â Â Â Â Â  (2) After public hearings, the council shall determine the substances to be included in the optometric nontopical formulary that may be used by an optometrist under ORS 683.010 (3). The council shall review the formulary periodically. Immediately upon adoption or revision of the formulary, the council shall transmit the approved formulary to the Oregon Board of Optometry. The board shall adopt the formulary or a portion of the formulary. If the council approves protocols for the use of a nontopical pharmaceutical agent and the board adopts the portion of the formulary listing that agent, the board must also adopt those protocols. The board may not expand or add to the formulary submitted for adoption in any manner. [2001 c.632 Â§7]

Â Â Â Â Â  Note: 683.240 was added to and made a part of 683.010 to 683.310 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(State Board)

Â Â Â Â Â  683.250 Oregon Board of Optometry; qualification and terms of members; quorum. The Oregon Board of Optometry shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472, for the purpose of carrying out this chapter. The board shall consist of five members appointed by the Governor. Each member of the board shall qualify by taking and subscribing the oath of office required by the Constitution, which shall be filed in the office of the Secretary of State. Four of the members of this board shall be Doctors of Optometry licensed and in practice in Oregon and the fifth member shall be a public member representing health consumers. Each of the members shall hold office for a term of three years or until a successor is appointed and qualified and shall be so classified that at least one optometrist member of the board retires each year. A majority of the members constitute a quorum for the transaction of business. [Amended by 1971 c.102 Â§9; 1971 c.650 Â§32; 1973 c.792 Â§38; 1981 c.203 Â§1; 1987 c.443 Â§12; 1997 c.643 Â§31; 1999 c.1084 Â§65]

Â Â Â Â Â  683.260 Persons ineligible for membership on board. (1) No person is eligible to membership on the Oregon Board of Optometry who is a stockholder in, or owner of, or a member of the faculty of or of the board of trustees of any school of optometry. The person appointed to represent health consumers and any person in the immediate family of the person shall not have any direct or indirect relationships to health care professionals, to the health care industry or to the ophthalmic optical industry.

Â Â Â Â Â  (2) No member of the board shall be financially interested in any purchase or contract in which the board is interested. No member of the board shall be financially interested in the sale of any property or optical supplies to any prospective candidate for examination before the board. [Amended by 1981 c.203 Â§2; 1983 c.243 Â§1]

Â Â Â Â Â  683.270 Powers and duties of board; rules. (1) The powers and duties of the Oregon Board of Optometry are as follows:

Â Â Â Â Â  (a) To organize and elect from its membership a president and vice president of the board, each of whom shall hold office for one year, or until the election and qualification of a successor.

Â Â Â Â Â  (b) To adopt and use a common seal.

Â Â Â Â Â  (c) To employ agents and inspectors to secure evidence of and report on all violations of this chapter and to employ other necessary assistance in the carrying out of the provisions of this chapter, and to pay the same from the funds provided in ORS 683.010 to 683.335.

Â Â Â Â Â  (d) To hold regular meetings at least once a year at which an examination of applicants for licenses shall be held at such places as the board shall from time to time designate, and special meetings upon request of a majority of the members of the board or upon the call of the president.

Â Â Â Â Â  (e) To keep an accurate record of all proceedings of the board and of all of its meetings, of all prosecutions for violations of ORS 683.010 to 683.335, and of all examinations held for applicants for licenses, with the names and addresses of all persons taking examinations and their success or failure to pass such examinations. All the records of the board shall be public and shall be kept in the office of the board.

Â Â Â Â Â  (f) To keep an accurate inventory of all property of the board and of the state in the possession of the board and to obtain a receipt therefor from its successor.

Â Â Â Â Â  (g) To keep a register of optometrists which shall contain the names and addresses of all persons to whom licenses have been issued in the State of Oregon, together with the date of the issuance of the license and the place or places of business in which each optometrist is engaged, and all renewals, revocations and suspensions thereof.

Â Â Â Â Â  (h) To grant or refuse to grant licenses as provided in ORS 683.010 to 683.335 and to impose any of the sanctions for any of the causes specified in ORS 683.140.

Â Â Â Â Â  (i) To administer oaths and take testimony upon granting and revoking or suspending any certificate of registration or any other certificate established by the board for the protection of the public.

Â Â Â Â Â  (j) To designate pharmaceutical agents for topical use in the practice of optometry with the advice and guidance of the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (k) To adopt rules not inconsistent with the laws of this state as are necessary or proper to carry out the lawful powers and duties of the board, as may be necessary or proper to establish license fees and license terms or duration, to determine the qualifications of applicants for a license and of licensees to practice optometry in this state, and to establish educational and professional standards for such applicants, subject to the laws of this state. If an applicant fails to pass a second examination the board may adopt rules which may provide the required courses of study before further examination.

Â Â Â Â Â  (2) Optometrists utilizing pharmaceutical agents shall be held to the same standards of liability as persons licensed as physicians to practice medicine and surgery by the Board of Medical Examiners for the State of Oregon under ORS chapter 677.

Â Â Â Â Â  (3) Prior to instituting treatment with antiglaucoma medication, optometrists shall consult with an ophthalmologist or other doctor of medicine or doctor of osteopathy licensed under ORS chapter 677.

Â Â Â Â Â  (4) Notwithstanding ORS 683.010 (3), an optometrist may remove superficial foreign bodies from the eye and its appendages. [Amended by 1953 c.599 Â§2; 1955 c.120 Â§3; 1963 c.78 Â§1; 1967 c.22 Â§2; 1973 c.829 Â§65; 1975 c.175 Â§4; 1983 c.389 Â§4; 1985 c.103 Â§9; 1987 c.443 Â§13; 1989 c.443 Â§2; 1991 c.904 Â§5; 1991 c.967 Â§4; 1993 c.816 Â§1; 1997 c.630 Â§3; 2001 c.632 Â§4]

Â Â Â Â Â  683.275 [1967 c.22 Â§4; 1969 c.314 Â§84; 1985 c.103 Â§10; repealed by 1997 c.643 Â§34]

Â Â Â Â Â  683.278 Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license. The lapse, suspension or revocation of a license by operation of law, by order of the Oregon Board of Optometry or by decision of a court of law, or the voluntary surrender of a license by a licensee, shall not deprive the board of jurisdiction to proceed with any investigation of or any action or disciplinary proceeding against the licensee, or to revise or render null and void an order suspending or revoking the license. [2001 c.456 Â§2]

Â Â Â Â Â  Note: 683.278 was added to and made a part of ORS chapter 683 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  683.280 [Amended by 1973 c.829 Â§66; 1985 c.103 Â§11; repealed by 1997 c.643 Â§34]

Â Â Â Â Â  683.290 Disposition of receipts. (1) All moneys received by the Oregon Board of Optometry under ORS 683.010 to 683.335 shall be deposited into an account established by the board as provided under ORS 182.470. Moneys deposited into the account hereby are appropriated continuously to the board and shall be used only for the administration and enforcement of ORS 182.456 to 182.472 and 683.010 to 683.335.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section and ORS 182.470, all civil penalties collected or received for violations of or in prosecutions under ORS 683.010 to 683.335 shall be paid to the account described under subsection (1) of this section.

Â Â Â Â Â  (3) All fines collected or received for violations of or in prosecutions under ORS 683.010 to 683.335 shall be paid to the Criminal Fine and Assessment Account.

Â Â Â Â Â  (4) In addition to making expenditures for the administration and enforcement of ORS 683.010 to 683.335, the Oregon Board of Optometry may make expenditures for educational purposes out of funds available. [Amended by 1959 c.88 Â§2; 1963 c.77 Â§1; 1971 c.102 Â§10; 1973 c.427 Â§24; 1991 c.460 Â§8; 1997 c.630 Â§4; 1997 c.643 Â§33; 1999 c.1084 Â§66]

Â Â Â Â Â  683.300 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  683.310 Professional corporation regulation not required. ORS 58.345 does not apply to professional corporations engaged in the practice of optometry. [1985 c.103 Â§16]

(Enforcement)

Â Â Â Â Â  683.325 Investigation of complaints and alleged violations; subpoenas. (1) Upon the complaint of any citizen of this state, or upon its own motion, the Oregon Board of Optometry may investigate any alleged violation of ORS 683.010 to 683.335.

Â Â Â Â Â  (2) In the conduct of investigations, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged, before the board in person the same as in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the board chairperson and the seal of the board in the name of the State of Oregon.

Â Â Â Â Â  (4) Upon receipt of a complaint under ORS 683.010 to 683.335, the board shall conduct an investigation as described under ORS 676.165. [1989 c.843 Â§6; 1997 c.791 Â§35]

Â Â Â Â Â  683.330 Injunction for violation. The Attorney General, the prosecuting attorney of any county or the Oregon Board of Optometry, in its own name, may maintain an action for an injunction against any person violating any provision of ORS 683.020, 683.180 or 683.190. An injunction may be issued without proof of actual damage sustained by any person. An injunction does not relieve a person from criminal prosecution for violation of any provision of ORS 683.020, 683.180 or 683.190 or from any other civil, criminal or disciplinary remedy. [2005 c.379 Â§1]

Â Â Â Â Â  683.335 Report of suspected violation; confidentiality of complaints; liability of complainant. (1) Any health care facility required to be licensed under ORS 441.015 and any licensed optometrist shall and any other person may report suspected violations of ORS 683.010 to 683.155 and 683.170 to 683.290 by optometrists.

Â Â Â Â Â  (2) Any information provided to the board pursuant to this section is confidential and shall not be subject to public disclosure.

Â Â Â Â Â  (3) Any health facility or optometrist who reports to the board as required by subsection (1) of this section in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.103 Â§13; 1987 c.443 Â§14]

OPTICIANS

Â Â Â Â Â  683.510 Definitions for ORS 683.520 to 683.530. As used in ORS 683.520 to 683.530, Âdispensing opticianÂ means a person who prepares and dispenses lenses, eyeglasses and appurtenances thereto to the intended wearers thereof on written prescriptions from a physician licensed under ORS chapter 677 or an optometrist and, in accordance with such prescriptions, measures, adapts, adjusts and fabricates such lenses, eyeglasses and appurtenances for the aid or correction of visual or ocular anomalies of the human eye. [1991 c.904 Â§3; 1995 c.79 Â§344]

Â Â Â Â Â  683.520 Scope of practice of optician. Any dispensing optician may fabricate any ophthalmic lens in conformity with the signed prescription, or oral instruction followed by a written prescription, of any optometrist or person duly licensed to practice medicine in this state. Any dispensing optician may supply any ophthalmic lens in conformity with the prescription and the specified expiration date thereof. [1991 c.904 Â§1]

Â Â Â Â Â  683.525 Acceptance of lens for duplication. Notwithstanding ORS 683.190, a dispensing optician may accept or offer to accept for purposes of duplication any ophthalmic lens, excluding any contact lens, when the optician is presented with a whole lens by the person requesting the duplicate lens. [1993 c.516 Â§2]

Â Â Â Â Â  683.530 Discrimination against opticians prohibited. No official, board, commission or other agency of this state or any political subdivision or municipality in the state shall discriminate between dispensing opticians and any other persons authorized by law to render professional services that a dispensing optician may render, when such services are required. Such services shall be paid for in the same manner and under the same standards as are similar professional services. [1991 c.904 Â§2]

PENALTIES

Â Â Â Â Â  683.990 Penalties. Violation of any of the provisions of ORS 683.010 to 683.335 is a Class A misdemeanor. [Amended by 1971 c.743 Â§408; 2005 c.379 Â§5]

_______________



Chapter 684

Chapter 684 Â Chiropractors

2005 EDITION

CHIROPRACTORS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

684.010Â Â Â Â  Definitions

684.015Â Â Â Â  Prohibited practices

684.020Â Â Â Â  License required to practice chiropractic; exceptions

684.025Â Â Â Â  Application of chapter

684.030Â Â Â Â  Application of public health laws

684.035Â Â Â Â  Chapter not applicable to other methods of healing

LICENSING

684.040Â Â Â Â  Application for license; qualifications; fees

684.050Â Â Â Â  Examination; reexamination fee

684.052Â Â Â Â  Use of nationally administered test

684.054Â Â Â Â  Issuing license; ancillary personnel; fees; notification of address change required

684.060Â Â Â Â  Reciprocity; fee

684.090Â Â Â Â  Annual registration; fees; failure to renew license

684.092Â Â Â Â  Completion of continuing education required; exemptions

684.094Â Â Â Â  Procedure for approving continuing education courses

684.100Â Â Â Â  Grounds for discipline of licensee or refusal to license; restoration; suspension; competency examinations; confidential information

684.103Â Â Â Â  Diversion program for impaired chiropractic physicians

684.105Â Â Â Â  Discipline procedure; review of board orders

684.107Â Â Â Â  Exemption from licensure requirement for person licensed in another state

684.112Â Â Â Â  Records of chiropractor also licensed to practice other healing art; submission to board

STATE BOARD

684.130Â Â Â Â  State Board of Chiropractic Examiners; appointment, qualifications, terms and removal of members; confirmation

684.140Â Â Â Â  Officers of board

684.150Â Â Â Â  Powers and duties of board; rules

684.155Â Â Â Â  Additional powers of board; rules

684.156Â Â Â Â  Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license

684.157Â Â Â Â  Power of board to contract for diversion program; adoption of program rules

684.160Â Â Â Â  Compensation and expenses of board members

684.171Â Â Â Â  State Board of Chiropractic Examiners Account

684.185Â Â Â Â  Peer review committees; duties; appointment; confidentiality of information

ENFORCEMENT

684.190Â Â Â Â  Enforcement of chapter

684.200Â Â Â Â  Report of suspected violation; confidentiality of information; liability of supplier

PENALTIES

684.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  684.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Chiropractic Examiners.

Â Â Â Â Â  (2) ÂChiropracticÂ is defined as:

Â Â Â Â Â  (a) That system of adjusting with the hands the articulations of the bony framework of the human body, and the employment and practice of physiotherapy, electrotherapy, hydrotherapy and minor surgery.

Â Â Â Â Â  (b) The chiropractic diagnosis, treatment and prevention of body dysfunction; correction, maintenance of the structural and functional integrity of the neuro-musculoskeletal system and the effects thereof or interferences therewith by the utilization of all recognized and accepted chiropractic diagnostic procedures and the employment of all rational therapeutic measures as taught in approved chiropractic colleges.

Â Â Â Â Â  (3) ÂChiropractic physicianÂ means a person licensed by ORS 677.060, 684.025, 684.100, 684.155 or 688.010 to 688.201 and this section as an attending physician.

Â Â Â Â Â  (4) ÂDrugsÂ means all medicines and preparations and all substances, except over-the-counter nonprescription substances, food, water and nutritional supplements taken orally, used or intended to be used for the diagnosis, cure, treatment, mitigation or prevention of diseases or abnormalities of humans, which are recognized in the latest editions of the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia, official National Formulary, or any supplement to any of them, or otherwise established as drugs.

Â Â Â Â Â  (5) ÂImpaired chiropractic physicianÂ means a chiropractic physician unable to practice chiropractic with reasonable skill and safety by reason of habitual or excessive use or abuse of drugs, alcohol or other substances that impair ability.

Â Â Â Â Â  (6) ÂMinor surgeryÂ means the use of electrical or other methods for the surgical repair and care incident thereto of superficial lacerations and abrasions, benign superficial lesions, and the removal of foreign bodies located in the superficial structures; and the use of antiseptics and local anesthetics in connection therewith. [Amended by 1953 c.541 Â§2; 1975 c.492 Â§1; 1987 c.726 Â§1; 1995 c.493 Â§1; 1997 c.264 Â§4; 2005 c.627 Â§17]

Â Â Â Â Â  684.015 Prohibited practices. (1) Without first complying with the provisions of this chapter, no person shall:

Â Â Â Â Â  (a) Practice or attempt to practice chiropractic.

Â Â Â Â Â  (b) Buy, sell or fraudulently obtain a diploma or license to practice chiropractic, whether recorded or not.

Â Â Â Â Â  (c) Use the title ÂChiropractic,Â ÂD.C.,Â ÂChiropractor,Â ÂChiropractic D.C.,Â or ÂPh.C.,Â or any word or title to induce belief that the person is engaged in the practice of chiropractic.

Â Â Â Â Â  (d) Place upon any door a sign for the purpose of displaying any of the titles mentioned in paragraph (c) of this subsection.

Â Â Â Â Â  (2) The display of such titles or any of them fraudulently obtained is prima facie evidence that such person is fraudulently engaged in the practice of chiropractic and subject to this chapter.

Â Â Â Â Â  (3) No person practicing under this chapter shall administer or write prescriptions for, or dispense drugs, practice optometry or naturopathic medicine or do major surgery. [Formerly 684.110]

Â Â Â Â Â  684.020 License required to practice chiropractic; exceptions. (1) Except as provided in ORS 684.107, it is unlawful for any person to practice chiropractic in this state unless the person first obtains and maintains an active license, as provided in this chapter.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a student of chiropractic engaging in clinical studies during the period of the studentÂs enrollment in an institution authorized to confer a doctoral degree in chiropractic. The clinical studies may take place on the premises of the educational institution or in a clinical setting located off the premises of the institution if the facility, the institution staff and the course of study to be pursued off the premises of the educational institution meet minimum requirements for supervision and patient care prescribed by the rules of the State Board of Chiropractic Examiners and the clinical study is performed under the direct supervision of a member of the faculty of the institution. [Amended by 1991 c.892 Â§1; 1995 c.493 Â§2; 1995 c.499 Â§3; 2001 c.598 Â§1]

Â Â Â Â Â  684.023 [1975 c.492 Â§11; 1985 c.354 Â§3; repealed by 1987 c.726 Â§2]

Â Â Â Â Â  684.025 Application of chapter. (1) Nothing in this chapter shall be deemed to prevent one licensed under this chapter from the administration of the anesthetics or antiseptics authorized in ORS 684.010 or the use of radiopaque substances administered by mouth or rectum necessary for Roentgen diagnostic purposes.

Â Â Â Â Â  (2) Nothing in this section or ORS 684.010 shall be interpreted as authorizing the administration of any substance by the penetration of the skin or mucous membrane of the human body for a therapeutic purpose.

Â Â Â Â Â  (3) Nothing in this chapter shall be interpreted to prohibit one licensed under this chapter from accepting a referral from a practitioner licensed under ORS chapter 686. The care rendered as a result of the referral must be in writing and in accordance with ORS 686.040 (4) and only as prescribed and diagnosed by a licensee under ORS chapter 686. The applicable standard of care is established under ORS chapter 686. [Formerly 684.115; 1987 c.726 Â§4; 1997 c.264 Â§5]

Â Â Â Â Â  684.030 Application of public health laws. Chiropractic physicians shall observe and be subject to all state and municipal regulations relating to the control of contagious and infectious diseases, sign birth and death certificates, and report all matters pertaining to public health to the proper health officers the same as other practitioners.

Â Â Â Â Â  684.035 Chapter not applicable to other methods of healing. Nothing in this chapter shall be construed to interfere with any other method or science of healing in this state. [Formerly 684.120]

LICENSING

Â Â Â Â Â  684.040 Application for license; qualifications; fees. (1) Any person applying for a license to practice chiropractic in this state shall make application to the State Board of Chiropractic Examiners, upon such form and in such manner as may be provided by the board. The application must be accompanied by nonrefundable fees of:

Â Â Â Â Â  (a) $150; and

Â Â Â Â Â  (b) The amount established by the board by rule under ORS 181.534.

Â Â Â Â Â  (2) Each applicant shall furnish to the board:

Â Â Â Â Â  (a) Evidence satisfactory to the board of the applicantÂs good moral character.

Â Â Â Â Â  (b) A certificate of proficiency in the fundamental sciences (Part I, taken subsequent to January 1, 1971) issued to the applicant by the National Board of Chiropractic Examiners.

Â Â Â Â Â  (c) Evidence of successful completion of at least two years of liberal arts and sciences study, in any college or university accredited by either the Northwest Association of Schools and Colleges or a like regional association or in any college or university in Oregon approved for granting degrees by the Oregon Student Assistance Commission.

Â Â Â Â Â  (d) A diploma and transcript, certified by the registrar, or other documents satisfactory to the board evidencing graduation from a chiropractic school or college approved by the board under the boardÂs academic standards, or from a school accredited by the Council on Chiropractic Education or its successor agency, under standards that are accepted and adopted biennially by the board in the version applied to that school by the accrediting agency.

Â Â Â Â Â  (e) A statement of any other health care provider license in this state held by the applicant, with identifying information required by the board.

Â Â Â Â Â  (3) The board may waive the requirements of subsection (2)(c) of this section for any applicant for a license to practice chiropractic if the applicant is licensed in another state and practiced chiropractic in that state, but the applicant must pass the examination authorized by ORS 684.050 or by ORS 684.052. [Amended by 1953 c.432 Â§2; 1969 c.191 Â§1; 1973 c.31 Â§4; 1975 c.492 Â§2; 1985 c.354 Â§4; 1987 c.376 Â§1; 1989 c.805 Â§1; 1991 c.300 Â§1; 1991 c.892 Â§2; 1995 c.493 Â§3; 1997 c.264 Â§6; 1997 c.652 Â§41; 2005 c.730 Â§84]

Â Â Â Â Â  684.050 Examination; reexamination fee. (1) Examinations for license to practice chiropractic shall be made by the State Board of Chiropractic Examiners according to the method deemed to be the most practicable to test the applicantÂs qualifications.

Â Â Â Â Â  (2) Each applicant shall be designated by a number instead of by name so that the identity of the applicant will not be disclosed to the examiners until after the papers are graded.

Â Â Â Â Â  (3) The board shall give an examination on subjects described in subsection (4) of this section. The board shall determine the passing score. The applicant shall, however, be given credit for all sections passed. The board may authorize an applicant to retake all or part of an examination upon payment of a fee not to exceed $100.

Â Â Â Â Â  (4) The schedule of minimum educational requirements to enable any person to practice chiropractic in this state includes the basic science subjects of anatomy, physiology, chemistry, pathology and public health and hygiene; also the clinical subjects of physical diagnosis, differential diagnosis, laboratory diagnosis, theory and practice of chiropractic, nutrition and dietetics, physiotherapy, electrotherapy, hydrotherapy, chiropractic orthopedics, written and practical roentgenology, eye-ear-nose-throat, proctology, obstetrics and gynecology, minor surgery, jurisprudence, psychology, office procedure and other subjects that the board may, from time to time, require, except internal medicine and major surgery. The minimum number of academic hours in an approved chiropractic college shall not be less than 4,200 or the equivalent requirement in semester or quarter credits. The board may recognize a national chiropractic testing agency for grades received in both basic science and clinical subjects. [Amended by 1975 c.492 Â§3; 1987 c.376 Â§2; 1991 c.300 Â§2; 1995 c.493 Â§4; 1997 c.264 Â§7]

Â Â Â Â Â  684.052 Use of nationally administered test. In lieu of an examination in any or all required subjects, the State Board of Chiropractic Examiners may accept a passing grade on a test administered by a national testing agency approved by the board if the test is no less strict than a test administered under ORS 684.050. [1969 c.191 Â§7]

Â Â Â Â Â  684.054 Issuing license; ancillary personnel; fees; notification of address change required. (1) Upon complying with ORS 684.040, and earning a passing grade on the examination authorized by ORS 684.050 or 684.052, an applicant shall be licensed as a chiropractic physician upon payment of a fee of $100 unless the State Board of Chiropractic Examiners refuses to grant the license on grounds specified in ORS 684.100.

Â Â Â Â Â  (2) Every chiropractic physician shall promptly notify the board of any change in the professional address of the chiropractic physician.

Â Â Â Â Â  (3) After meeting the standards of the board established under ORS 684.155 for ancillary personnel, an applicant shall be certified as ancillary personnel upon payment of a fee of $50. The annual renewal fee for the certificate is $50. In addition, the board may charge an application fee of $25 and an examination fee of $35. [1969 c.191 Â§3; 1989 c.805 Â§2; 1991 c.300 Â§3]

Â Â Â Â Â  684.060 Reciprocity; fee. A person licensed to practice chiropractic under the laws of any other state who demonstrates to the satisfaction of the State Board of Chiropractic Examiners that the person possesses qualifications at least equal to those required of persons eligible for licensing under this chapter and who meets the requirements of ORS 684.040 may be issued a license to practice in this state without examination upon payment of a fee of $100. In addition, the board may fix the minimum number of years of practice required to qualify for a license under this section. [Amended by 1969 c.191 Â§4; 1991 c.300 Â§4; 1991 c.892 Â§5]

Â Â Â Â Â  684.070 [Repealed by 1975 c.492 Â§12]

Â Â Â Â Â  684.080 [Repealed by 1975 c.492 Â§12]

Â Â Â Â Â  684.090 Annual registration; fees; failure to renew license. (1) In addition to meeting the requirements of ORS 684.092, each person practicing chiropractic within this state shall, on or before the renewal date of each year after a license is issued to the person, pay to the State Board of Chiropractic Examiners an annual registration fee not to exceed $300, as determined by the State Board of Chiropractic Examiners and approved by the Oregon Department of Administrative Services. The maximum annual registration fee for one not engaged in active practice shall not exceed $175, as determined by the board and approved by the Oregon Department of Administrative Services. A person engaged in a limited active practice shall pay to the board an annual license fee not to exceed 75 percent of the annual active license fee. The board, at least 60 days prior to the renewal date, shall cause to be mailed to the last-known professional address of each licensed chiropractor in this state a notice of the requirements of ORS 684.092 and that the registration fee will be due on or before the renewal date next following. The annual registration fee shall be payable only by personal, corporate or certified check or by money order. As used in this subsection, Âlimited active practiceÂ means a practice engaged in by a person who is over 60 years of age, has been in practice over 25 years and meets such other requirements as determined by the board.

Â Â Â Â Â  (2) The failure, neglect or refusal of any person holding a license or certificate to practice under this chapter to pay the annual fee and to show compliance with or exemption from the requirement of ORS 684.092 during the time the license remains in force shall cause the license to expire after a period of 30 days from the renewal date of the year for which the failure occurs.

Â Â Â Â Â  (3) The licenses not renewed on time shall not be renewed except upon written application and a payment to the board of the fee for the license category plus a delinquent fee of $100 for each week or portion thereof, not to exceed $500, and upon compliance with or exemption from the requirements of ORS 684.092. A licensee who pays the annual renewal fee and shows compliance or exemption within 12 months of the expiration date of the license shall not be required to submit to an examination for the reissuance of a license.

Â Â Â Â Â  (4) Any person whose license application was denied or whose license has been revoked or suspended and whose license privileges are granted or restored may receive the license for the year in which the privilege is granted or restored upon payment of the annual registration fee for the license category plus one-half thereof. [Amended by 1957 c.40 Â§1; 1969 c.191 Â§8; 1971 c.14 Â§2; 1974 s.s. c.48 Â§1; 1975 c.492 Â§4; 1989 c.805 Â§3; 1991 c.300 Â§5; 1991 c.892 Â§6; 1995 c.493 Â§5; 1997 c.264 Â§8; 2001 c.598 Â§2; 2001 c.745 Â§1]

Â Â Â Â Â  684.092 Completion of continuing education required; exemptions. (1) Except as provided in subsection (2) of this section, a chiropractic physician submitting a fee under ORS 684.090 shall, at the same time, submit satisfactory evidence of the successful completion of 20 or more hours of approved continuing chiropractic education during the preceding 12-month period and completion, or documentation of previous completion, of:

Â Â Â Â Â  (a) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (b) An equivalent pain management education program, as determined by the board.

Â Â Â Â Â  (2) The State Board of Chiropractic Examiners may exempt a chiropractic physician from the requirements of subsection (1) of this section upon an application by the chiropractic physician showing by evidence satisfactory to the board that the chiropractic physician is unable to comply with the requirements because of unusual or extenuating circumstances or because no program has been approved by the board. [1969 c.191 Â§5; 1995 c.79 Â§345; 1995 c.493 Â§6; 1997 c.264 Â§9; 2001 c.987 Â§16]

Â Â Â Â Â  684.094 Procedure for approving continuing education courses. (1) The State Board of Chiropractic Examiners shall require a person seeking approval of a program of continuing chiropractic education to submit proof that the course complies with the continuing education requirements established by the board.

Â Â Â Â Â  (2) The board may approve any program covering new, review, experimental, research or specialty subjects in the field of chiropractic to be presented by persons reasonably qualified to do so.

Â Â Â Â Â  (3) Approval granted to a program under subsection (2) of this section shall be reviewed periodically and approval shall be withdrawn from a program that fails to meet the requirements of the board. [1969 c.191 Â§6; 1991 c.892 Â§15; 1995 c.493 Â§7; 1997 c.264 Â§10]

Â Â Â Â Â  684.100 Grounds for discipline of licensee or refusal to license; restoration; suspension; competency examinations; confidential information. (1) The State Board of Chiropractic Examiners may refuse to grant a license to any applicant or may discipline a person upon any of the following grounds:

Â Â Â Â Â  (a) Fraud or misrepresentation.

Â Â Â Â Â  (b) The practice of chiropractic under a false or assumed name.

Â Â Â Â Â  (c) The impersonation of another practitioner of like or different name.

Â Â Â Â Â  (d) A conviction of a felony or misdemeanor involving moral turpitude. A copy of the record of conviction, certified to by the clerk of the court entering the conviction, is conclusive evidence of the conviction.

Â Â Â Â Â  (e) Commitment to a mental institution. A copy of the record of commitment, certified to by the clerk of the court entering the commitment, is conclusive evidence of the commitment.

Â Â Â Â Â  (f) Habitual intemperance in the use of intoxicants or controlled substances to such an extent as to incapacitate the person from the performance of professional duties.

Â Â Â Â Â  (g) Unprofessional or dishonorable conduct, including but not limited to:

Â Â Â Â Â  (A) Any conduct or practice contrary to recognized standard of ethics of the chiropractic profession or any conduct or practice that does or might constitute a danger to the health or safety of a patient or the public or any conduct, practice or condition that does or might impair a physicianÂs ability safely and skillfully to practice chiropractic.

Â Â Â Â Â  (B) Willful ordering or performance of unnecessary laboratory tests or studies; administration of unnecessary treatment; failure to obtain consultations or perform referrals when failing to do so is not consistent with the standard of care; or otherwise ordering or performing any chiropractic service, X-ray or treatment that is contrary to recognized standards of practice of the chiropractic profession.

Â Â Â Â Â  (C) Gross malpractice or repeated malpractice.

Â Â Â Â Â  (h) Failing to notify the board of a change in location of practice as provided in ORS 684.054.

Â Â Â Â Â  (i) Representing to a patient that a manifestly incurable condition of sickness, disease or injury can be permanently cured.

Â Â Â Â Â  (j) The use of any advertising making untruthful, improper, misleading or deceptive statements.

Â Â Â Â Â  (k) The advertising of techniques or modalities to infer or imply superiority of treatment or diagnosis by the use thereof that cannot be conclusively proven to the satisfaction of the board.

Â Â Â Â Â  (L) Knowingly permitting or allowing any person to use the license of the person in the practice of any system or mode of treating the sick.

Â Â Â Â Â  (m) Advertising either in the name of the person or under the name of another person, clinic or concern, actual or pretended, in any newspaper, pamphlet, circular or other written or printed paper or document, professing superiority to or a greater skill than that possessed by other chiropractic physicians that cannot be conclusively proven to the satisfaction of the board.

Â Â Â Â Â  (n) Aiding or abetting the practice of any of the healing arts by an unlicensed person.

Â Â Â Â Â  (o) The use of the name of the person under the designation, ÂDoctor,Â ÂDr.,Â ÂD.C.,Â ÂChiropractor,Â ÂChiropractic D.C.,Â ÂChiropractic Physician,Â or ÂPh.C.,Â or any similar designation with reference to the commercial exploitation of any goods, wares or merchandise.

Â Â Â Â Â  (p) The advertising or holding oneself out to treat diseases or other abnormal conditions of the human body by any secret formula, method, treatment or procedure.

Â Â Â Â Â  (q) Violation of any provision of this chapter or any rule adopted thereunder.

Â Â Â Â Â  (r) Gross incompetency or gross negligence.

Â Â Â Â Â  (s) The suspension or revocation by another state of a license to practice chiropractic, based upon acts by the licensee similar to acts described in this section. A certified copy of the record of suspension or revocation of the state making the suspension or revocation is conclusive evidence thereof.

Â Â Â Â Â  (t) Failing to give prior notice to patients of the permanent or temporary closure of the physicianÂs practice or failing to give reasonable access to the records and files of the physicianÂs patients at any time.

Â Â Â Â Â  (u) The suspension or revocation by another licensing board in the state of a license to practice as another type of health care provider.

Â Â Â Â Â  (2) The board may, at any time two years or more after the refusal, revocation or cancellation of registration under this section, by a majority vote, issue a license restoring to or conferring on the person all the rights and privileges of the practice of chiropractic as defined and regulated by this chapter. Any person to whom those rights have been restored shall pay to the board the annual registration fee for the license category plus one-half thereof.

Â Â Â Â Â  (3) If the board determines that a chiropractic physicianÂs continuation in practice would constitute a serious danger to the public, the board may suspend the license of the chiropractic physician without a hearing. Simultaneously with the order of suspension, the board must institute proceedings for a hearing provided under this section and the suspension may continue unless injunctive relief is obtained from a court of competent jurisdiction showing just cause or undue burden under the circumstances existing.

Â Â Â Â Â  (4) If a physician refuses a written request for an informal interview with the board, the board shall have grounds to suspend or revoke the license of a physician pursuant to this section.

Â Â Â Â Â  (5) Prior to or following an informal interview as described in this section, the board may request any Oregon licensed chiropractic physician in good standing to assist the board in preparing for or conducting any professional competency examination as the board may deem appropriate.

Â Â Â Â Â  (6) Notwithstanding any other provisions of ORS 684.010, 684.040, 684.050, 684.090, 684.100, 684.112, 684.130, 684.150 and 684.155, the board may at any time direct and order a professional competency examination limited to the area of practice out of which a specific complaint has arisen and make an investigation, including the taking of depositions or otherwise in order to fully inform itself with respect to the performance or conduct of a physician licensed under ORS 684.010, 684.040, 684.050, 684.090, 684.100, 684.112, 684.130, 684.150 and 684.155.

Â Â Â Â Â  (7) If the board has reasonable cause to believe that any:

Â Â Â Â Â  (a) Chiropractic physician is or may be unable to practice with reasonable skill and safety to patients, the board may:

Â Â Â Â Â  (A) Cause a competency examination of the physician for purposes of determining the physicianÂs fitness to practice chiropractic with reasonable skill and safety to patients; or

Â Â Â Â Â  (B) Require the fingerprints and relevant personal history data of the physician for the purpose of requesting a state or nationwide criminal records check under ORS 181.534.

Â Â Â Â Â  (b) Person certified to provide physiotherapy, electrotherapy or hydrotherapy pursuant to ORS 684.155 (1)(c) is or may be unable to provide the therapies with reasonable skill and safety to patients, the board may:

Â Â Â Â Â  (A) Cause a competency examination of the person for purposes of determining the personÂs fitness to provide the therapies with reasonable skill and safety to patients; or

Â Â Â Â Â  (B) Require the fingerprints and relevant personal history data of the person for the purpose of requesting a state or nationwide criminal records check under ORS 181.534.

Â Â Â Â Â  (8) Refusal by any person to take or appear for a competency examination scheduled by the board or to submit fingerprints and relevant personal history data as required by the board under subsection (7) of this section shall constitute grounds for disciplinary action.

Â Â Â Â Â  (9) In disciplining a person as authorized by subsection (1) of this section, the board may use any or all of the following methods:

Â Â Â Â Â  (a) Suspend judgment.

Â Â Â Â Â  (b) Place the person on probation.

Â Â Â Â Â  (c) Suspend the license of the person to practice chiropractic in this state.

Â Â Â Â Â  (d) Revoke the license of the person to practice chiropractic in this state.

Â Â Â Â Â  (e) Place limitations on the license of the person to practice chiropractic in this state.

Â Â Â Â Â  (f) Impose a civil penalty not to exceed $10,000.

Â Â Â Â Â  (g) Take other disciplinary action as the board in its discretion finds proper, including assessment of the costs of the disciplinary proceedings.

Â Â Â Â Â  (10)(a) Any information that the board obtains pursuant to ORS 684.100, 684.112 and 684.155 (9) is confidential as provided under ORS 676.175.

Â Â Â Â Â  (b) Any person who reports or provides information to the board under ORS 684.090, 684.100, 684.112, 684.150 and 684.155 and who provides information in good faith shall not be subject to an action for civil damages as a result thereof. [Amended by 1953 c.556 Â§2; 1971 c.734 Â§129; 1973 c.265 Â§1; 1975 c.492 Â§5; 1979 c.744 Â§56; 1985 c.354 Â§5; 1987 c.376 Â§3; 1987 c.726 Â§3; 1989 c.224 Â§135; 1989 c.565 Â§1; 1991 c.892 Â§7; 1997 c.791 Â§36; 2005 c.730 Â§Â§45,84b]

Â Â Â Â Â  684.103 Diversion program for impaired chiropractic physicians. (1) In addition to or instead of any disciplinary action under ORS 684.100, the State Board of Chiropractic Examiners may refer an impaired chiropractic physician to a board-approved diversion program.

Â Â Â Â Â  (2) The program administrator shall report to the board and provide all pertinent information concerning an impaired chiropractic physician who is referred to the program. [1997 c.264 Â§3]

Â Â Â Â Â  Note: 684.103 was added to and made a part of ORS chapter 684 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  684.105 Discipline procedure; review of board orders. (1) Where the State Board of Chiropractic Examiners proposes to refuse to issue a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be in accordance with ORS chapter 183. [1971 c.734 Â§131]

Â Â Â Â Â  684.107 Exemption from licensure requirement for person licensed in another state. A person licensed to practice chiropractic under the laws of another state is exempt from the licensure requirement in ORS 684.020 if that person:

Â Â Â Â Â  (1) Is practicing in Oregon on a single, temporary assignment for a specific sporting, performing arts or educational event not to exceed 15 days; and

Â Â Â Â Â  (2) Is actively engaged in the practice of chiropractic in the state in which the person is licensed. [1995 c.499 Â§2]

Â Â Â Â Â  684.110 [Amended by 1953 c.541 Â§2; renumbered 684.015]

Â Â Â Â Â  684.112 Records of chiropractor also licensed to practice other healing art; submission to board. A person licensed under this chapter, who is also licensed to practice any other healing art, shall maintain in-office and patient records and files, the services provided to the patient, diagnostic and therapeutic procedures employed, the nature of such procedures and services and whether such procedures and services were rendered as a chiropractor. Such records pertaining to a specific complaint shall be submitted to the State Board of Chiropractic Examiners for inspection at its request. [1975 c.492 Â§8]

Â Â Â Â Â  684.115 [1953 c.541 Â§2; renumbered 684.025]

Â Â Â Â Â  684.120 [Renumbered 684.035]

STATE BOARD

Â Â Â Â Â  684.130 State Board of Chiropractic Examiners; appointment, qualifications, terms and removal of members; confirmation. (1) There is established the State Board of Chiropractic Examiners. The board shall be composed of five chiropractors and two public members who are residents of this state. The chiropractor members must have practiced chiropractic in this state for one year prior to appointment. Annually, upon the expiration of the term of any members of the board, the Governor shall appoint one or more qualified persons to the board to serve for a period of three years.

Â Â Â Â Â  (2) The Governor shall fill vacancies on the board, occasioned by death or otherwise. Upon sufficient proof to the Governor of the inability or misconduct of a member of the board, the member shall be dismissed and the Governor shall appoint as successor a person qualified to fill the vacancy.

Â Â Â Â Â  (3) All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [Amended by 1971 c.650 Â§33; 1973 c.792 Â§39; 1975 c.492 Â§10; 1991 c.892 Â§8; 1997 c.264 Â§11]

Â Â Â Â Â  684.140 Officers of board. The State Board of Chiropractic Examiners shall annually elect a president, a vice president and a secretary-treasurer from its membership. The board shall keep a record of the proceedings of the board which shall be open to public inspection at all times during business hours. [Amended by 1991 c.892 Â§9]

Â Â Â Â Â  684.150 Powers and duties of board; rules. (1) The State Board of Chiropractic Examiners shall adopt a seal which shall be affixed to all licenses issued by it. The board shall from time to time adopt such rules as it deems proper and necessary for the administration of this chapter and the performance of its work. Upon receipt of a complaint, the board has authority to make investigations, administer oaths, take affidavits, summon witnesses, and require the production of evidence, documents and records pertaining to the complaint. The board may also take testimony as to matters pertaining to its duties and for the administration of this chapter. A majority of the board constitutes a quorum.

Â Â Â Â Â  (2) The board shall meet as a board of examiners during the months of January and July each year on such days and at such times and places as may be found necessary for the performance of its duties.

Â Â Â Â Â  (3) The board shall adopt a schedule of minimum educational requirements, which shall be without prejudice or discrimination as to the different colleges teaching chiropractic. [Amended by 1975 c.492 Â§6; 1987 c.376 Â§4; 2001 c.598 Â§2a]

Â Â Â Â Â  684.155 Additional powers of board; rules. In addition to any other powers granted by this chapter, the State Board of Chiropractic Examiners may:

Â Â Â Â Â  (1) Adopt necessary and proper rules:

Â Â Â Â Â  (a) Establishing standards and tests to determine the moral, intellectual, educational, scientific, technical and professional qualifications of applicants for licenses to practice in this state.

Â Â Â Â Â  (b) To enforce the provisions of this chapter and to exercise general supervision over the practice of chiropractic within this state.

Â Â Â Â Â  (c)(A) To establish standards and procedures to certify ancillary personnel as qualified to provide physiotherapy, electrotherapy or hydrotherapy under the direction of a chiropractic physician, and to establish continuing education requirements as a condition of maintaining such certification.

Â Â Â Â Â  (B) As used in this paragraph, Âancillary personnelÂ means a chiropractic physicianÂs staff personnel who are directed or designated, by spoken or written words or other means, to follow and carry out the chiropractic physicianÂs orders or directions.

Â Â Â Â Â  (2) Issue, deny, suspend and revoke licenses and limited licenses, assess costs of proceedings and place persons on probation as provided in this chapter.

Â Â Â Â Â  (3) Without the necessity of prior administrative proceedings or hearing and entry of an order or at any time during such proceedings if they have been commenced, institute proceedings to enjoin the practice of any person operating in violation of this chapter.

Â Â Â Â Â  (4) Make its personnel and facilities available to other regulatory agencies of this state, or other bodies interested in the development and improvement of the practice of chiropractic in this state, upon such terms and conditions for reimbursement as are agreed to by the board and the other agency or body.

Â Â Â Â Â  (5) Determine the chiropractic schools, colleges and institutions and the training acceptable in connection with licensing under this chapter and approve residency, internship and other training programs carried on by chiropractic schools, colleges or institutions or chiropractic facilities.

Â Â Â Â Â  (6) Prescribe the time, place, method, manner, scope and subjects of examinations under this chapter.

Â Â Â Â Â  (7) Prescribe all forms that it considers appropriate for the purposes of this chapter, and require the submission of photographs and relevant personal history data by applicants for licenses to practice chiropractic in this state.

Â Â Â Â Â  (8) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534 require each applicant for a license or certification, or renewal of a license or certification, to be fingerprinted.

Â Â Â Â Â  (9) Subject to ORS 684.150, administer oaths, issue notices and subpoenas in the name of the board, enforce subpoenas in the manner authorized by ORS 183.440, hold hearings and perform such other acts as are reasonably necessary to carry out its duties under this chapter.

Â Â Â Â Â  (10) Establish specialty certificate requirements within the practice of chiropractic, adopt rules applicable to specialty certification and require specialty certification for chiropractic physicians engaging in practices identified by the board as requiring specialty certification. [1975 c.492 Â§9; 1987 c.726 Â§11; 1989 c.805 Â§4; 1991 c.892 Â§10; 1995 c.493 Â§8; 1997 c.264 Â§12; 2001 c.598 Â§2b; 2005 c.730 Â§46]

Â Â Â Â Â  684.156 Continuing authority of board upon lapse, suspension, revocation or voluntary surrender of license. The lapse, suspension or revocation of a license issued under ORS chapter 684 by the operation of law or by order of the State Board of Chiropractic Examiners or by the decision of a court of law, or the voluntary surrender of a license by a licensee, shall not deprive the board of jurisdiction to proceed with any investigation of or any action or disciplinary proceeding against the licensee or to revise or render null and void an order of disciplinary action against the licensee. [2001 c.598 Â§5]

Â Â Â Â Â  Note: 684.156 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 684 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  684.157 Power of board to contract for diversion program; adoption of program rules. The State Board of Chiropractic Examiners may enter into contracts to make services available to impaired chiropractic physicians and may, in accordance with ORS chapter 183, adopt rules for the administration of a diversion program for impaired chiropractic physicians. [1997 c.264 Â§2]

Â Â Â Â Â  684.160 Compensation and expenses of board members. (1) A member is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) Such per diem and mileage, and other incidental expenses necessarily connected with the State Board of Chiropractic Examiners shall be paid out of the account of the State Board of Chiropractic Examiners and not otherwise. [Amended by 1967 c.10 Â§2; 1969 c.314 Â§85]

Â Â Â Â Â  684.170 [Amended by 1967 c.637 Â§31; repealed by 1973 c.427 Â§25 (684.171 enacted in lieu of 684.170)]

Â Â Â Â Â  684.171 State Board of Chiropractic Examiners Account. All moneys received by the State Board of Chiropractic Examiners under this chapter shall be paid into the General Fund in the State Treasury and placed to the credit of the State Board of Chiropractic Examiners Account which is hereby established and such moneys are appropriated continuously and shall be used only for the administration and enforcement of this chapter. [1973 c.427 Â§26 (enacted in lieu of 684.710); 1991 c.892 Â§11]

Â Â Â Â Â  684.180 [Repealed by 1969 c.191 Â§10]

Â Â Â Â Â  684.185 Peer review committees; duties; appointment; confidentiality of information. (1) The State Board of Chiropractic Examiners shall appoint and form peer review committees. The peer review committee shall evaluate complaints against chiropractic physicians that are referred to it by the board and report to the board regarding those complaints.

Â Â Â Â Â  (2) The members of a peer review committee shall be appointed from among those in the profession who are in active practice with five or more years of practice representing various geographic areas in this state. Members shall be representative of affiliated and nonaffiliated chiropractic physicians and representative of various aspects of the practice of chiropractic. To be appointed a member must receive at least four votes from members of the state board. Members shall serve three-year terms. No member may serve more than two consecutive terms.

Â Â Â Â Â  (3) The peer review process shall be governed by rules of the state board adopted pursuant to ORS chapter 183. The state board shall provide appropriate training for members of peer review committees.

Â Â Â Â Â  (4) Members of a peer review committee acting pursuant to this section are agents of the state board and are subject to provisions of ORS 30.260 to 30.300.

Â Â Â Â Â  (5) Peer review shall not be used to replace independent medical examinations.

Â Â Â Â Â  (6) Upon receipt of a complaint under this chapter, the peer review committee shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (7) Any information provided to a peer review committee in the performance of its duties is confidential and shall not be subject to public disclosure or admissible as evidence in any judicial proceeding, except that as a part of a peer review report, this information may be disclosed to the state board and the person being reviewed who may then use the information in any disciplinary or court proceeding brought by the board. Peer review committee information that becomes part of the record of a board investigation into licensee or applicant conduct or part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175.

Â Â Â Â Â  (8) Any person who reports or provides information to a peer review committee in the performance of its duties and who provides information in good faith shall not be subject to an action for civil damages as a result thereof. [1987 c.376 Â§5; 1991 c.892 Â§12; 1997 c.264 Â§13; 1997 c.791 Â§37; 2001 c.598 Â§3]

Â Â Â Â Â  Note: 684.185 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 684 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ENFORCEMENT

Â Â Â Â Â  684.190 Enforcement of chapter. (1) The district attorneys shall prosecute all persons charged with violation of any of the provisions of this chapter. The executive director of the State Board of Chiropractic Examiners, under the direction of the board, shall aid the district attorneys in the enforcement of this chapter.

Â Â Â Â Â  (2) The justice courts of the several counties have concurrent jurisdiction with the circuit courts in the enforcement of this chapter. [Amended by 1991 c.892 Â§13; 1995 c.658 Â§113]

Â Â Â Â Â  684.200 Report of suspected violation; confidentiality of information; liability of supplier. (1) Any licensee licensed by the State Board of Chiropractic Examiners shall, and any other person may, report to the board any suspected violations of this chapter.

Â Â Â Â Â  (2) Information pertaining to the report required by subsection (1) of this section shall remain confidential and not be subject to public disclosure except as considered necessary by the board in the enforcement of this chapter.

Â Â Â Â Â  (3) Any person who reports or provides information to the board under this section in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.354 Â§7; 1991 c.892 Â§14]

PENALTIES

Â Â Â Â Â  684.990 Penalties. Violation of ORS 684.020 (1) is a Class A misdemeanor. [Amended by 2001 c.598 Â§4]

_______________



Chapter 685

Chapter 685 Â Naturopaths

2005 EDITION

NATUROPATHS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

685.010Â Â Â Â  Definitions

685.020Â Â Â Â  License required to practice naturopathic medicine; use of certain titles and abbreviations; license exemption for students

685.030Â Â Â Â  Application of chapter

685.040Â Â Â Â  Application of health laws

685.050Â Â Â Â  Execution of birth and death certificates

685.055Â Â Â Â  Discrimination by Director of Human Services against naturopathic physicians prohibited

LICENSING

685.060Â Â Â Â  Minimum educational requirements for license

685.070Â Â Â Â  Application for examination; fee

685.080Â Â Â Â  Examination and reexamination of applicants; issuing license

685.085Â Â Â Â  Reciprocal license

685.100Â Â Â Â  License certificate; renewal of license; fees; inactive license

685.102Â Â Â Â  Continuing education required; exemptions

685.104Â Â Â Â  Effect of failure to comply with ORS 685.102; reissuance of registration

685.106Â Â Â Â  Approval of continuing education programs

685.110Â Â Â Â  Grounds for discipline

685.115Â Â Â Â  Confidential information; liability of person providing information

685.125Â Â Â Â  Discipline procedure; adoption of rules and orders

685.135Â Â Â Â  Certificate of special competency in natural childbirth; fee

FORMULARY

685.145Â Â Â Â  Council on Naturopathic Physicians Formulary; members; duties; compensation and expenses

STATE BOARD

685.160Â Â Â Â  Board of Naturopathic Examiners; appointment; confirmation

685.170Â Â Â Â  Chair of board; powers; board staff

685.190Â Â Â Â  Compensation and expenses of board members

685.195Â Â Â Â  Authority of Board of Naturopathic Examiners to require fingerprints

685.201Â Â Â Â  Board of Naturopathic Examiners Account; disposition of receipts

PEER REVIEW

685.205Â Â Â Â  Peer review committee; duties; members; board responsibilities; confidentiality; limitation on liability; investigation; rules

ENFORCEMENT

685.210Â Â Â Â  Enforcement; jurisdiction

685.220Â Â Â Â  Report of suspected violation; confidentiality of violation report information; liability of supplier

685.225Â Â Â Â  Investigation of complaints and alleged violations; subpoenas

PENALTIES

685.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  685.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAccredited naturopathic school or collegeÂ means any naturopathic school or college offering a four-year full-time resident program of study in naturopathy leading to a doctoral degree in naturopathic medicine, such program having been approved by the board to meet the standards specifically incorporated into board rules.

Â Â Â Â Â  (2) ÂBoardÂ means the Board of Naturopathic Examiners.

Â Â Â Â Â  (3) ÂDrugsÂ means all medicines and preparations and all substances, except nonpoisonous plant or animal substances in therapeutic dosages, food and water, substances listed on the formulary established under ORS 685.145 (3), over-the-counter substances, nonprescriptive and non Drug Enforcement Agency regulated homeopathic substances and nutritional supplements, used or intended to be used for the diagnosis, cure, treatment, mitigation or prevention of diseases or abnormalities of humans, which are recognized in the latest editions of the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia, official National Formulary, or any supplement to any of them, or otherwise established as drugs.

Â Â Â Â Â  (4) ÂMinor surgeryÂ means the use of electrical or other methods for the surgical repair and care incident thereto of superficial lacerations and abrasions, benign superficial lesions, and the removal of foreign bodies located in the superficial structures; and the use of antiseptics and local anesthetics in connection therewith.

Â Â Â Â Â  (5) ÂNaturopathic medicineÂ means the discipline that includes physiotherapy, natural healing processes and minor surgery and has as its objective the maintaining of the body in, or of restoring it to, a state of normal health.

Â Â Â Â Â  (6) ÂNonpoisonousÂ means a substance taken in accepted therapeutic dosage that by its action on organs or tissue does not adversely impair function or destroy human life.

Â Â Â Â Â  (7) ÂPlant or animal substancesÂ means those substances found in nature that comprise the whole or parts of plants or animals and constituents thereof and that have not had changes made in their molecular structure as found in nature. [Amended by 1953 c.557 Â§4; 1985 c.624 Â§3; 1989 c.575 Â§1; 1989 c.945 Â§3; 1993 c.42 Â§1; 1999 c.512 Â§1; 2003 c.154 Â§1]

Â Â Â Â Â  685.020 License required to practice naturopathic medicine; use of certain titles and abbreviations; license exemption for students. (1) Except as provided in subsection (3) of this section, no person shall practice, attempt to practice, or claim to practice naturopathic medicine in this state without first complying with the provisions of this chapter.

Â Â Â Â Â  (2) Only licensees under this chapter may use any or all of the following terms, consistent with academic degrees earned: ÂDoctor of NaturopathyÂ or its abbreviation, ÂN.D.,Â ÂNaturopathÂ or ÂNaturopathic Physician.Â However, none of these terms, or any combination of them, shall be so used as to convey the idea that the physician who uses them practices anything other than naturopathic medicine.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a bona fide student of naturopathic medicine who, during the period of the studentÂs enrollment and as part of a doctoral course of study in an Oregon accredited naturopathic educational institution, engages in clinical training under the supervision of institution faculty, if the clinical training facility and level of supervision meet the standards adopted by the Board of Naturopathic Examiners by rule. [Amended by 1997 c.560 Â§1; 2001 c.526 Â§1]

Â Â Â Â Â  685.030 Application of chapter. Nothing in this chapter shall be construed to:

Â Â Â Â Â  (1) Apply to any physician and surgeon, osteopath or chiropractor, or to any Christian Scientist or other person who by religious or spiritual means endeavors to prevent or cure disease or suffering in accord with the tenets of any church.

Â Â Â Â Â  (2) Authorize licensees to practice optometry or administer chiropractic adjustments, or any system or method of treatment not authorized in this chapter, or to administer or write prescriptions for or dispense drugs, or do major surgery except that naturopathic physicians are not prohibited from recommending the use of specific and appropriate over-the-counter pharmaceuticals for their patients, or from prescribing codeine sulfate or codeine phosphate in an appropriate and safe manner.

Â Â Â Â Â  (3) Prevent a licensee under this chapter from the administration of the anesthetics or antiseptics authorized in ORS 685.010 (4), from ordering diagnostic tests, or from the use of radiopaque substances administered by mouth or rectum necessary for Roentgen diagnostic purposes.

Â Â Â Â Â  (4) Authorize the administration of any substance by penetration of the skin or mucous membrane of the human body except for diagnostic and preventive purposes or for the therapeutic purpose of administering vitamins and minerals. [Amended by 1953 c.557 Â§4; 1985 c.624 Â§4; 1989 c.575 Â§4; 1989 c.945 Â§5; 1993 c.55 Â§1; 1993 c.469 Â§10; 2001 c.526 Â§2]

Â Â Â Â Â  685.040 Application of health laws. Licensees under this chapter shall observe and are subject to all state, county and municipal laws and regulations relating to public health. [Amended by 2001 c.526 Â§6]

Â Â Â Â Â  685.050 Execution of birth and death certificates. Licensees under this chapter are authorized to sign birth and death certificates. Such certificates so signed shall be accepted as fulfilling all the requirements of the laws dealing with such certificates. [Amended by 2001 c.526 Â§7]

Â Â Â Â Â  685.055 Discrimination by Director of Human Services against naturopathic physicians prohibited. The Director of Human Services shall not discriminate between licensed naturopathic physicians and any other person authorized by law to render professional services that a licensed naturopathic physician may render, when such services are required. If the Department of Human Services is responsible for paying for such services, the services shall be paid for in the same manner and under the same standards as similar professional services. [1993 c.366 Â§2; 2001 c.900 Â§215]

LICENSING

Â Â Â Â Â  685.060 Minimum educational requirements for license. (1) The minimum educational requirements for license under the provisions of this chapter shall be:

Â Â Â Â Â  (a) At least two yearsÂ satisfactory liberal arts and sciences study, or either, in a college or university accredited by either the Northwest Association of Schools and Colleges or a like regional association or in a college or university in Oregon approved for granting degrees by the Oregon Student Assistance Commission as evidenced by certificate or transcript of credits from the college or university; and

Â Â Â Â Â  (b) Graduation from an accredited naturopathic school or college.

Â Â Â Â Â  (2) The studies required of the applicant for a license to practice naturopathic medicine in this state shall include anatomy, histology, embryology, physiology, chemistry, pathology, bacteriology, public health and hygiene, toxicology, obstetrics and gynecology, diagnosis, theory, practice and philosophy of naturopathic medicine, electrotherapy, hydrotherapy, physiotherapy, clinics, eye-ear-nose-throat, minor surgery, first aid, herbology, proctology, dietetics, jurisprudence, and such other naturopathic subjects as the Board of Naturopathic Examiners may require, except major surgery, with a total of not less than 4,000 lecture or recitation hours. [Amended by 1953 c.557 Â§4; 1969 c.381 Â§5; 1985 c.624 Â§5; 1989 c.575 Â§2; 1997 c.652 Â§42; 2003 c.154 Â§2]

Â Â Â Â Â  685.070 Application for examination; fee. Any person who wishes to practice naturopathic medicine in this state shall make application to the Board of Naturopathic Examiners for an examination for a license to practice naturopathic medicine. The application shall be filed with the board not less than 10 days before the date of the examination upon blanks provided by the board. The applicant shall pay to the board the appropriate nonrefundable examination fee. [Amended by 1983 c.281 Â§1; 1985 c.624 Â§6]

Â Â Â Â Â  685.080 Examination and reexamination of applicants; issuing license. (1) For the purpose of determining the qualifications of applicants for license under this chapter, the Board of Naturopathic Examiners shall hold meetings and conduct examinations of applicants for licenses at such time and places and under such rules as a majority of the board may determine. The time and place of holding such an examination shall be published at least 30 days prior to the date of the examination.

Â Â Â Â Â  (2) At the time and place the board has previously designated, the applicant shall appear before the board to be examined as to the fitness of the applicant to practice naturopathic medicine. The examination shall be in writing and embrace and be restricted to the subjects listed in ORS 685.060.

Â Â Â Â Â  (3) If the applicant passes the examination, upon payment of the appropriate license fee, the board shall issue to such applicant a license to practice naturopathic medicine.

Â Â Â Â Â  (4) If an applicant fails to pass either the basic science or clinical section of the examination, without losing credits for subjects passed, the applicant shall be permitted to retake each subject a total of two times within a period of two years. If after three attempts, the applicant has not passed the entire basic science or clinical section of the examination, the applicant shall be required to wait one year and retake the complete section.

Â Â Â Â Â  (5) The board may waive the basic science portion of its own examination for an applicant whom it declares qualified in basic science as a result of successful performance on a comparable examination, taken recently enough to assure the currency of the applicantÂs knowledge. In such cases, the board shall determine the necessary comparability through evaluation of both examination content and testing procedures, and shall determine the appropriate qualifying score for waiver regardless of any nominal passing score. [Amended by 1985 c.624 Â§7; 1989 c.575 Â§3]

Â Â Â Â Â  685.085 Reciprocal license. A person licensed to practice naturopathic medicine under the laws of another state or territory of the United States, the District of Columbia or Canada who demonstrates to the satisfaction of the Board of Naturopathic Examiners that the person possesses qualifications at least equal to those required of persons eligible for licensing under this chapter may be issued a license to practice in this state without written examination upon payment of the license fee required under ORS 685.100. [1973 c.469 Â§2; 2001 c.526 Â§3]

Â Â Â Â Â  685.090 [Repealed by 1985 c.624 Â§21]

Â Â Â Â Â  685.100 License certificate; renewal of license; fees; inactive license. (1) Upon receipt of an application for a license, accompanied by the appropriate fee, the Board of Naturopathic Examiners shall issue to the applicant a license certificate. The certificate shall, at all times, be displayed in the office of the person to whom it was issued unless the person has allowed the license to become inactive or is retired from the practice of naturopathic medicine and does not maintain an office.

Â Â Â Â Â  (2) A person holding an active license issued under this chapter may apply to the board for license renewal. A completed renewal application consists of:

Â Â Â Â Â  (a) A completed board renewal form containing any information required by the board to determine the applicantÂs eligibility for license renewal;

Â Â Â Â Â  (b) Proof of compliance with continuing education requirements set by the board; and

Â Â Â Â Â  (c) Payment of the biennial license renewal fee established by the board under subsection (8) of this section.

Â Â Â Â Â  (3) Failure to submit a completed renewal application by December 31 shall result in the lapse of the license. A lapsed license may be restored by the board upon receipt, by January 31, of a completed renewal application and payment of the restoration fee under subsection (8) of this section.

Â Â Â Â Â  (4) A license that has lapsed for more than one month may be restored by the board upon payment of the restoration fee established by the board and submission of a completed renewal application and any other information required by the board.

Â Â Â Â Â  (5) A person holding an active license under this chapter may convert the license to inactive status by meeting the requirements set by rule of the board and paying any required fees. A person holding a license issued under this chapter who is at least 70 years of age and retired from the practice of naturopathic medicine may convert the license to retired status by meeting the requirements set by rule of the board and paying any required fees.

Â Â Â Â Â  (6)(a) A person who chooses to allow a license to become inactive may file a written application to reactivate a license that has been inactive for one year or less by paying the restoration fee and the biennial renewal fee for an active license and demonstrating compliance with ORS 685.102. A fee paid to place the license in inactive status shall not be credited toward payment of the biennial renewal fee for an active license. The board may prorate the biennial renewal fee.

Â Â Â Â Â  (b) A person who chooses to allow a license to become inactive may file a written application to reactivate a license that has been inactive for more than one year by paying the biennial renewal fee for an active license and demonstrating compliance with the continuing education requirement set by rule of the board under ORS 685.102 (6). The board may prorate the biennial renewal fee.

Â Â Â Â Â  (7) The secretary of the board shall notify each person holding a license under this chapter that the registration application and fee are due.

Â Â Â Â Â  (8) The board shall assess fees for:

Â Â Â Â Â  (a) An initial license.

Â Â Â Â Â  (b) Examination.

Â Â Â Â Â  (c) Renewal of a biennial license.

Â Â Â Â Â  (d) Yearly renewal of an inactive or retired license.

Â Â Â Â Â  (e) Restoration of an inactive, lapsed or revoked license.

Â Â Â Â Â  (f) A certificate of special competency in natural childbirth.

Â Â Â Â Â  (g) A duplicate license.

Â Â Â Â Â  (h) A wall certificate.

Â Â Â Â Â  (i) Copies of public documents, mailing labels, lists and diskettes.

Â Â Â Â Â  (9) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the board pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget, as the budget may be modified by the Emergency Board. [Amended by 1967 c.44 Â§2; 1969 c.26 Â§2; 1969 c.381 Â§6; 1973 c.182 Â§5; 1983 c.281 Â§2; 1985 c.624 Â§9; 1991 c.703 Â§28; 1997 c.628 Â§1; 1999 c.479 Â§1; 2001 c.526 Â§4; 2003 c.154 Â§3]

Â Â Â Â Â  685.102 Continuing education required; exemptions. (1) Except as provided in subsections (2) and (5) of this section, each person holding a license under this chapter shall submit annually by December 31, evidence satisfactory to the Board of Naturopathic Examiners of successful completion of an approved program of continuing education of at least 25 hours in naturopathic medicine, completed in the calendar year preceding the date on which the evidence is submitted, and completion during the renewal period, or documentation of previous completion, of:

Â Â Â Â Â  (a) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (b) An equivalent pain management education program, as determined by the board.

Â Â Â Â Â  (2) The board may exempt any person holding a license under this chapter from the requirements of subsection (1) of this section upon application showing evidence satisfactory to the board of inability to comply with the requirements because of physical or mental condition or because of other unusual or extenuating circumstances. However, no person shall be exempted from the requirements of subsection (1) of this section more than once in any five-year period.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a person holding a license under this chapter may be exempted from the requirements of subsection (1) of this section upon application showing evidence satisfactory to the board that the applicant is or will be in the next calendar year at least 70 years of age and is retired or will retire in the next calendar year from the practice of naturopathic medicine.

Â Â Â Â Â  (4) The board shall require licensees to obtain continuing education for the use of pharmacological substances for diagnostic, preventive and therapeutic purposes in order to maintain current licensure.

Â Â Â Â Â  (5) A person whose license is in inactive status must submit by December 31 of each year evidence satisfactory to the board of completion of 10 hours of approved continuing education in the year preceding the date on which the evidence is submitted.

Â Â Â Â Â  (6) Notwithstanding subsections (1), (2) and (5) of this section, in the case of an applicant under ORS 685.100 (6)(b) for reactivation of an inactive license, the continuing education requirement for reactivation shall be set by rule of the board. [1969 c.381 Â§2; 1973 c.829 Â§67; 1985 c.624 Â§10; 1993 c.55 Â§2; 1997 c.628 Â§2; 1999 c.479 Â§2; 2001 c.987 Â§17; 2003 c.154 Â§Â§4,5]

Â Â Â Â Â  685.104 Effect of failure to comply with ORS 685.102; reissuance of registration. (1) The Board of Naturopathic Examiners shall refuse to issue the certificate of biennial registration to any person holding a license under this chapter who fails to submit with the registration fee proof required under ORS 685.102, unless it has exempted the person from the requirements of ORS 685.102 (1). The board shall return the biennial registration fee to the person.

Â Â Â Â Â  (2) After January 1 of any year, the board may issue a certificate of biennial registration to any holder of a license under this chapter who had been refused such certificate under subsection (1) of this section upon submission of the evidence required under ORS 685.102 (1), accompanied by the required registration fees for each year the registration fee remains unpaid and a restoration fee of $75 for each year the license remains revoked.

Â Â Â Â Â  (3) If the person completes an approved program after January 1 to meet the requirements of ORS 685.102 for the year beginning January 1, such completion does not meet the requirements of ORS 685.102 for the subsequent year. [1969 c.381 Â§3; 1973 c.182 Â§6; 1985 c.624 Â§11; 1997 c.629 Â§1]

Â Â Â Â Â  685.106 Approval of continuing education programs. (1) The Board of Naturopathic Examiners may offer a program of continuing education in naturopathic medicine to meet the requirements of ORS 685.102. The board may also approve a program to be presented by persons reasonably qualified to do so.

Â Â Â Â Â  (2) Any person seeking approval of a program of continuing education in naturopathic medicine, to be offered to assist persons holding licenses under this chapter to comply with the requirements of ORS 685.102 (1), shall submit to the board, at such time as the board may require, copies of courses of study to be offered and proof of such other qualifications as the board may require. Approval granted to any program of continuing education shall be reviewed periodically and approval may be withdrawn from any program that fails to meet the requirements of the board.

Â Â Â Â Â  (3) Any program of continuing education in naturopathic medicine offered or approved under this section shall consist of study covering new, review, experimental, research and specialty subjects in the field of naturopathic medicine. [1969 c.381 Â§4; 1985 c.624 Â§12]

Â Â Â Â Â  685.110 Grounds for discipline. The Board of Naturopathic Examiners may refuse to grant a license, may suspend or revoke a license, may limit a license, may impose probation, may issue a letter of reprimand and may impose a civil penalty not to exceed $1,000 for each offense for any of the following reasons:

Â Â Â Â Â  (1) The use of fraud or deception in securing a license.

Â Â Â Â Â  (2) The impersonation of another physician.

Â Â Â Â Â  (3) Practicing naturopathic medicine under an assumed name.

Â Â Â Â Â  (4) The performance of an abortion.

Â Â Â Â Â  (5) The conviction of a crime involving moral turpitude.

Â Â Â Â Â  (6) Any other reason that renders the applicant or licensee unfit to perform the duties of a naturopathic physician.

Â Â Â Â Â  (7) Conviction of a crime relating to practice of naturopathic medicine.

Â Â Â Â Â  (8) Negligence related to the practice of naturopathic medicine.

Â Â Â Â Â  (9) Habitual or excessive use of intoxicants, drugs or controlled substances.

Â Â Â Â Â  (10) Prescribing or dispensing drugs outside the scope of practice.

Â Â Â Â Â  (11) Commitment to a mental institution for the treatment of a mental disease that affects the ability of the applicant or licensee to safely practice naturopathic medicine.

Â Â Â Â Â  (12) Obtaining a fee through fraud or misrepresentation.

Â Â Â Â Â  (13) Gross or repeated malpractice.

Â Â Â Â Â  (14) Representing to a patient that a manifestly incurable condition of sickness, disease or injury can be permanently cured.

Â Â Â Â Â  (15) Any conduct or practice contrary to a recognized standard of ethics of the profession or any conduct or practice that does or might constitute a danger to the health or safety of a patient or the public or any conduct, practice or condition that does or might impair a physicianÂs ability safely and skillfully to practice naturopathic medicine.

Â Â Â Â Â  (16) Willful and consistent utilization of any naturopathic service, X-ray equipment or treatment that is contrary to recognized standards of practice of the naturopathic profession.

Â Â Â Â Â  (17) Failure to notify the board within 30 days of a change in the location of practice or of mailing address.

Â Â Â Â Â  (18) Attempting to practice naturopathic medicine or practicing or claiming to practice naturopathic medicine or any of its components in this state without first complying with the provisions of this chapter.

Â Â Â Â Â  (19) Suspension or revocation of a license to practice naturopathic medicine in another jurisdiction.

Â Â Â Â Â  (20) Employing unlicensed persons to practice naturopathic medicine.

Â Â Â Â Â  (21) Practicing natural childbirth without first obtaining a certificate of special competency.

Â Â Â Â Â  (22) Representing that the licensee is a medical specialist or practices a medical specialty.

Â Â Â Â Â  (23) Failure to respond in a timely manner to a request for information regarding a complaint or the investigation of a complaint by the board.

Â Â Â Â Â  (24) Failure to pay a civil penalty in the time specified by the order imposing the penalty.

Â Â Â Â Â  (25) Violation of any provision of this chapter or rules adopted by the board. [Amended by 1953 c.555 Â§2; 1971 c.734 Â§132; 1985 c.624 Â§13; 1989 c.146 Â§3; 2001 c.526 Â§5; 2003 c.155 Â§1]

Â Â Â Â Â  685.115 Confidential information; liability of person providing information. (1) Any information that the Board of Naturopathic Examiners obtains under ORS 685.225 is confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Any person who in good faith provides information to the board shall not be subject to an action for civil damages as a result thereof. [1989 c.438 Â§6; 1997 c.791 Â§38; 2001 c.526 Â§8]

Â Â Â Â Â  685.120 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  685.125 Discipline procedure; adoption of rules and orders. (1) Where the Board of Naturopathic Examiners proposes to refuse to issue or renew except for nonpayment of fees or nonsubmittal of continuing education hours a license, or proposes to impose any of the sanctions set forth in ORS 685.110, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183. [1971 c.734 Â§134; 1985 c.624 Â§14]

Â Â Â Â Â  685.135 Certificate of special competency in natural childbirth; fee. (1) No naturopath shall practice natural childbirth without first obtaining a certificate of special competency in natural childbirth in accordance with the provisions of this section.

Â Â Â Â Â  (2) Upon payment of the fee required under ORS 685.100, the Board of Naturopathic Examiners shall issue a certificate of special competency in natural childbirth to a licensed naturopath who meets the requirements prescribed by the board to practice natural childbirth.

Â Â Â Â Â  (3) The board may adopt rules applicable to specialty certification:

Â Â Â Â Â  (a) Which establish education, training and qualifications necessary for certification.

Â Â Â Â Â  (b) Which limit or restrict specialty practice.

Â Â Â Â Â  (c) Which define the scope of the specialty practice.

Â Â Â Â Â  (d) Which establish procedures for maintaining certification.

Â Â Â Â Â  (4) Only those naturopaths wishing to practice natural childbirth shall be required to satisfy educational and examination standards in these areas. [1985 c.624 Â§19; 1999 c.479 Â§3]

FORMULARY

Â Â Â Â Â  685.145 Council on Naturopathic Physicians Formulary; members; duties; compensation and expenses. (1) The Council on Naturopathic Physicians Formulary is established and shall consist of seven members appointed as follows:

Â Â Â Â Â  (a) One member of the Board of Naturopathic Examiners appointed by the Board of Naturopathic Examiners;

Â Â Â Â Â  (b) One physician licensed by the Board of Naturopathic Examiners appointed by the Board of Naturopathic Examiners;

Â Â Â Â Â  (c) Two pharmacists licensed by the State Board of Pharmacy appointed by the State Board of Pharmacy;

Â Â Â Â Â  (d) One physician licensed by the Board of Medical Examiners for the State of Oregon appointed by the Board of Medical Examiners for the State of Oregon; and

Â Â Â Â Â  (e) Two additional members appointed by the council who hold an advanced degree in either pharmacology or pharmacognosy.

Â Â Â Â Â  (2) The chair of the council shall be elected by a majority of the members.

Â Â Â Â Â  (3) The council established under subsection (1) of this section shall determine the substances to be included in the formulary that may be prescribed by a naturopathic physician acting under ORS 685.010 (3). The council shall review the formulary periodically. Immediately upon adoption or revision of the formulary, the council shall transmit the approved formulary to the board which must adopt the formulary by rule. When determined to be appropriate to the scope of practice of naturopathic physicians, the Council on Naturopathic Physicians Formulary may also consider synthetically produced substances and their salts having an identical or substantially identical molecular structure to a plant or animal substance as found in nature to be plant or animal substances.

Â Â Â Â Â  (4) The term of each member of the council shall be two years. A member shall serve until a successor is appointed. If a vacancy occurs, it shall be filled for the unexpired term by a person with the same qualifications as a retiring member.

Â Â Â Â Â  (5) Any member of the council who fails to attend two consecutive meetings of the council whether regular or special shall forfeit office unless a member is prevented from attending by serious illness of the council member or a member of the council memberÂs family.

Â Â Â Â Â  (6) Members of the council shall be entitled to compensation and expenses under ORS 292.495 payable from funds available to the Board of Naturopathic Examiners. [1989 c.945 Â§2 (1) to (6)]

STATE BOARD

Â Â Â Â Â  685.160 Board of Naturopathic Examiners; appointment; confirmation. (1) There hereby is created the Board of Naturopathic Examiners in the Department of Human Services. The board shall consist of seven members appointed by the Governor for terms of three years commencing July 1, and until their successors are appointed and qualified. A majority of the members of the board constitutes a quorum. If there is a vacancy for any cause, the Governor shall appoint a member to serve for the remainder of the unexpired term. All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) Of the membership of the Board of Naturopathic Examiners:

Â Â Â Â Â  (a) All members must be citizens of this state.

Â Â Â Â Â  (b) Five members shall be naturopaths who have each practiced continuously in this state for the five years immediately prior to the date of appointment.

Â Â Â Â Â  (c) Two shall be members of the general public who do not possess the qualifications set forth in paragraph (b) of this subsection.

Â Â Â Â Â  (3) The board shall carry into effect the provisions of this chapter and is authorized to issue licenses to practice naturopathic medicine in this state. The possession of a common seal by the board hereby is authorized. [Amended by 1971 c.650 Â§34; 1973 c.792 Â§40; 1985 c.624 Â§15; 2003 c.156 Â§1]

Â Â Â Â Â  685.170 Chair of board; powers; board staff. Annually the Board of Naturopathic Examiners shall elect one of its members chair. The chair shall have power during the term of office to summon witnesses, administer oaths and to take testimony and affidavits. The staff of the board shall keep a record of all actions of the board, including a detailed register of applicants for license. The board may employ or appoint a person to act as staff to the board and perform such duties and functions as may be prescribed by the board. [Amended by 1973 c.829 Â§68; 1983 c.281 Â§3; 2003 c.154 Â§6]

Â Â Â Â Â  685.180 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  685.190 Compensation and expenses of board members. A member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1967 c.44 Â§3; 1969 c.314 Â§86; 1987 c.158 Â§143]

Â Â Â Â Â  685.195 Authority of Board of Naturopathic Examiners to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Board of Naturopathic Examiners may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the board in a position in which the person has or will have access to information that is made confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (2) Provides services or seeks to provide services to the board as a contractor, vendor or volunteer in a position in which the person has or will have access to information that is made confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (3) Is applying for a license or certificate that is issued by the board;

Â Â Â Â Â  (4) Is applying for renewal of a license or certificate that is issued by the board; or

Â Â Â Â Â  (5) Is under investigation by the board. [2005 c.730 Â§58]

Â Â Â Â Â  Note: 685.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 685 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  685.200 [Amended by 1967 c.637 Â§32; repealed by 1973 c.427 Â§28 (685.201 enacted in lieu of 685.200)]

Â Â Â Â Â  685.201 Board of Naturopathic Examiners Account; disposition of receipts. The Board of Naturopathic Examiners Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Board of Naturopathic Examiners under this chapter shall be deposited into the account and are continuously appropriated to the board to be used only for the administration and enforcement of this chapter. Any interest or other income from moneys in the account shall be credited to the account. [1973 c.427 Â§29 (enacted in lieu of 685.200); 2005 c.726 Â§6]

PEER REVIEW

Â Â Â Â Â  685.205 Peer review committee; duties; members; board responsibilities; confidentiality; limitation on liability; investigation; rules. (1) The Board of Naturopathic Examiners shall appoint a peer review committee consisting of five members. The peer review committee shall evaluate complaints against naturopathic physicians which are referred to it by the board, and make recommendations to the board regarding those complaints. The board exercises ultimate authority and control over all complaints considered by the committee, approving or disapproving the recommendations of the committee.

Â Â Â Â Â  (2) The members of a peer review committee shall be appointed from among those in the profession who are in active practice with five or more years of practice experience. Members shall be representative of affiliated and nonaffiliated naturopathic physicians and representative of various aspects of the practice of naturopathic medicine. To be appointed a member must receive at least four votes from members of the state board. Members shall each serve two-year terms. No member may serve more than two consecutive terms.

Â Â Â Â Â  (3) The peer review process shall be governed by rules of the board adopted pursuant to ORS chapter 183. The board shall provide appropriate training for members of peer review committees. The board by rule shall provide for a program of active supervision by the board over the conduct of the peer review committee to determine whether it comports with state regulatory policy and to correct abuses, if any.

Â Â Â Â Â  (4) Members of a peer review committee acting pursuant to this section are agents of the board for purposes of ORS 30.260 to 30.300.

Â Â Â Â Â  (5) Peer review shall not be used to replace independent medical examinations.

Â Â Â Â Â  (6) Any information provided to a peer review committee in the performance of its duties is confidential and shall not be subject to public disclosure or admissible as evidence in any judicial proceeding, except that as a part of a peer review report, this information may be disclosed to the board and the person being reviewed.

Â Â Â Â Â  (7) Any person who reports or provides information to a peer review committee in the performance of its duties and who provides information in good faith shall not be subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (8) Upon receipt of a complaint under this chapter, the peer review committee shall conduct an investigation as described under ORS 676.165. [1989 c.146 Â§2; 1989 c.575 Â§5; 1997 c.791 Â§39; 2001 c.526 Â§9]

ENFORCEMENT

Â Â Â Â Â  685.210 Enforcement; jurisdiction. (1) The district attorneys of the state shall prosecute all persons charged with violation of any of the provisions of this chapter.

Â Â Â Â Â  (2) Justice courts, municipal courts and circuit courts have concurrent jurisdiction for the prosecution of offenses under this chapter.

Â Â Â Â Â  (3) The Board of Naturopathic Examiners, in its own name, may maintain an action for an injunction against any person violating ORS 685.020. A person who has been so enjoined may be punished for contempt by the court issuing the injunction. An injunction may be issued without proof of actual damage sustained by any person. An injunction does not relieve a person from criminal prosecution for violation of ORS 685.020 or from any other civil, criminal or disciplinary remedy. [Amended by 1985 c.624 Â§16; 2005 c.215 Â§1]

Â Â Â Â Â  685.220 Report of suspected violation; confidentiality of violation report information; liability of supplier. (1) Any Board of Naturopathic Examiners licensee shall, and any other person may, report to the board any suspected violation of the provisions of this chapter.

Â Â Â Â Â  (2) Information pertaining to the report required by subsection (1) of this section shall remain confidential and not be subject to public disclosure.

Â Â Â Â Â  (3) Any person who reports or provides information to the board under this section in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.624 Â§20]

Â Â Â Â Â  685.225 Investigation of complaints and alleged violations; subpoenas. (1) Upon the complaint of any citizen of this state, or upon its own motion, the Board of Naturopathic Examiners may investigate any alleged violation of this chapter.

Â Â Â Â Â  (2) In the conduct of investigations, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged, before the board in person the same as in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the board chairperson and the seal of the board in the name of the State of Oregon. [1989 c.843 Â§12]

PENALTIES

Â Â Â Â Â  685.990 Penalties. (1) Violation of any provision of this chapter is a Class A misdemeanor.

Â Â Â Â Â  (2)(a) In addition to any other sanctions authorized by law, the Board of Naturopathic Examiners may impose a civil penalty not to exceed $5,000 for each violation of any provision of this chapter, or of any rule adopted by the board.

Â Â Â Â Â  (b) Civil penalties imposed under this subsection shall be imposed as provided in ORS 183.745. [Amended by 1999 c.1051 Â§218; 2005 c.215 Â§2]

_______________



Chapter 686

Chapter 686 Â Veterinarians; Veterinary Technicians

2005 EDITION

VETERINARIANS; VETERINARY TECHNICIANS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

686.010Â Â Â Â  Definitions

686.020Â Â Â Â  License required to practice veterinary medicine; title and abbreviations usable by licensees

686.030Â Â Â Â  Acts constituting the practice of veterinary medicine

686.040Â Â Â Â  Application of ORS 686.020 (1)(a); consultation with individual licensed in other state

LICENSING

686.045Â Â Â Â  Qualifications for license

686.055Â Â Â Â  Application for license; retaining application and examination papers

686.065Â Â Â Â  Issuance of temporary license to certain applicants

686.075Â Â Â Â  Examination of applicants; rules

686.085Â Â Â Â  Serving internship before being eligible for license

686.095Â Â Â Â  Issuance of licenses

686.110Â Â Â Â  Renewal of licenses or permits

686.120Â Â Â Â  Grounds for discipline

686.130Â Â Â Â  ÂUnprofessional or dishonorable conductÂ defined

686.132Â Â Â Â  Refusal to issue or renew license or permit for unprofessional or dishonorable conduct

686.135Â Â Â Â  License or permit denial and discipline procedures; rules; confidential information

686.150Â Â Â Â  Disciplinary sanctions

686.160Â Â Â Â  Reapplication after license withheld or revoked; commencing practice after suspension

686.170Â Â Â Â  Appointment of committee to investigate alleged violations of chapter

STATE BOARD

686.210Â Â Â Â  Oregon State Veterinary Medical Examining Board; appointment; qualifications; term; confirmation; executive director; rulemaking authority

686.220Â Â Â Â  Officers; quorum

686.230Â Â Â Â  Compensation and expenses of members

686.240Â Â Â Â  Employment of investigator and other employees

686.246Â Â Â Â  Oregon State Veterinary Medical Examining Board Account; disposition of receipts

686.255Â Â Â Â  Fees; how determined

ENFORCEMENT

686.260Â Â Â Â  Investigation of violations; informing district attorney or Attorney General

686.270Â Â Â Â  Injunction against violations

686.290Â Â Â Â  Courts having jurisdiction

VETERINARY TECHNICIANS

686.360Â Â Â Â  Duties that may be performed by veterinary technician; rules

686.370Â Â Â Â  Examination for license

686.375Â Â Â Â  Veterinary technician license; fee; rules

CONTINUING EDUCATION

686.410Â Â Â Â  Continuing education required; rules

686.420Â Â Â Â  Notice of license expiration; effect of failure to comply with criteria for continuing education; waiver

MISCELLANEOUS PROVISIONS

686.440Â Â Â Â  Immunity from civil liability for emergency treatment

REPORTING ANIMAL ABUSE

686.442Â Â Â Â  Legislative findings

686.445Â Â Â Â  Reporting of abandoned, neglected or abused animals; immunity from liability for report; reporting animals injured by trapping device

686.450Â Â Â Â  Definitions

686.455Â Â Â Â  Duty to report aggravated animal abuse

686.460Â Â Â Â  Duty of law enforcement agency after receiving report of aggravated animal abuse

686.465Â Â Â Â  Immunity for reporting in good faith

EUTHANASIA TASK FORCE

686.510Â Â Â Â  Euthanasia Task Force; fees; use

PENALTIES

686.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  686.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnimal medical problemÂ means any wound, injury, disease, discomfort, abnormality, deformity or defect of an animal.

Â Â Â Â Â  (2) ÂBoardÂ means the Oregon State Veterinary Medical Examining Board.

Â Â Â Â Â  (3) ÂVeterinary college, or veterinary department of a university or college, of good standing and repute,Â means any veterinary college or department of a university or college, legally organized, which is approved and placed on the accredited list by the board, but in any event the accreditation requirements of the board shall be no more restrictive than the accreditation standards of the American Veterinary Medical Association.

Â Â Â Â Â  (4) ÂVeterinary technicianÂ means an individual who has received a certificate in veterinary technology, or a comparable certificate, from a recognized college or university approved by the Oregon State Veterinary Medical Examining Board or an individual employed as a veterinary technician who has had at least four calendar years of on-the-job training in the technical procedures certified by a licensed veterinarian who presented the instruction. [Amended by 1967 c.334 Â§1; 1975 c.619 Â§1; 1987 c.651 Â§1; 2003 c.178 Â§2]

Â Â Â Â Â  686.020 License required to practice veterinary medicine; title and abbreviations usable by licensees. (1) Except as otherwise provided by this chapter, no person shall:

Â Â Â Â Â  (a) Practice veterinary medicine, surgery or dentistry, in this state unless the person holds a valid license issued by the Oregon State Veterinary Medical Examining Board and the license is not expired, revoked or suspended at the time of practice.

Â Â Â Â Â  (b) Affix or append any letters to the name of the person, indicating a degree in medicine, such as V.S., V.D., D.V.S., M.D.C., D.M.C., D.V.M., or use the word doctor, veterinary, veterinarian, professor, animal doctor, animal surgeon, or any abbreviation or combination thereof of similar import in connection with the name of the person, or any trade name with which the person is interested, in the conduct of any occupation or profession pertaining to the diagnosis or treatment of animal diseases or conditions mentioned in this chapter, unless such person is legally entitled to use such designation.

Â Â Â Â Â  (2) A person who holds a valid license issued by the Oregon State Veterinary Medical Examining Board that is not expired, revoked or suspended is exempt from the provisions of ORS 348.609 (1) to (4). [Amended by 1987 c.651 Â§2; 2005 c.196 Â§1]

Â Â Â Â Â  686.030 Acts constituting the practice of veterinary medicine. A person practices veterinary medicine, surgery or dentistry when the person does any of the following in this state:

Â Â Â Â Â  (1) Diagnoses, treats or prognosticates an animal medical problem.

Â Â Â Â Â  (2) Prescribes or administers a drug, medicine or treatment for the prevention, cure, amelioration, correction or modification of an animal problem or for euthanasia.

Â Â Â Â Â  (3) Induces anesthesia in an animal.

Â Â Â Â Â  (4) Performs a surgical or dental operation or procedure upon an animal.

Â Â Â Â Â  (5) Performs an embryo transfer or pregnancy, sterility or fertility evaluation.

Â Â Â Â Â  (6) Gives an instruction or demonstration regarding the acts described in this section, except as an agent or employee of this state or of the federal government.

Â Â Â Â Â  (7) Advertises or represents in any manner, publicly or privately, that the person is willing to do any of the acts described in this section. [Amended by 1987 c.651 Â§2a]

Â Â Â Â Â  686.040 Application of ORS 686.020 (1)(a); consultation with individual licensed in other state. (1) ORS 686.020 (1)(a) does not apply to commissioned veterinary officers of the United States Army, or those in the employ of other United States Government agencies while engaged in their official capacity, unless they enter into a private practice.

Â Â Â Â Â  (2) Nothing in ORS 686.020 (1)(a) shall be so construed as to prevent any person or the agent or employee of the person from practicing veterinary medicine and surgery or dentistry in a humane manner on any animal belonging to the person, agent or employee or for gratuitous services or from dehorning and vaccinating cattle for the person, agent or employee.

Â Â Â Â Â  (3) Nothing in ORS 686.020 (1)(a) shall be so construed as to prevent the selling of veterinary remedies and instruments by a licensed pharmacist at the regular place of business of the licensed pharmacist.

Â Â Â Â Â  (4) A practitioner of allied health methods may practice that method on animals without violating ORS 686.020 (1)(a), so long as the practice is in conformance with laws and rules governing the practitionerÂs practice and the practice is upon referral from a licensed veterinarian for treatment or therapy specified by the veterinarian.

Â Â Â Â Â  (5) ORS 686.020 (1)(a) does not apply to the lay testing of poultry by the whole blood agglutination test.

Â Â Â Â Â  (6) A certified euthanasia technician holding an active, current certificate may inject sodium pentobarbital, and any other euthanasia substance approved by the Oregon State Veterinary Medical Examining Board without violating ORS 686.020 (1)(a).

Â Â Â Â Â  (7) The board by rule may specify circumstances under which unlicensed persons may give vaccinations, administer an anesthetic or otherwise assist in the practice of veterinary medicine.

Â Â Â Â Â  (8) Any individual licensed as a veterinarian in another state may be used in consultation in this state with a person licensed to practice veterinary medicine in this state provided the consultation does not exceed 30 days in any 365 consecutive days.

Â Â Â Â Â  (9) ORS 686.020 (1)(a) does not apply to authorized representatives of the State Department of Agriculture in the discharge of any duty authorized by the department.

Â Â Â Â Â  (10) ORS 686.020 (1)(a) does not apply to an unlicensed representative of a livestock association, cow-testing association, or poultry association who, for the benefit of the association, takes blood samples for laboratory tests for the diagnosis of livestock or poultry diseases, but only if this person has received authorization from the State Department of Agriculture following a written request to the department.

Â Â Â Â Â  (11) ORS 686.020 (1)(a) does not apply to persons permitted by the State Department of Fish and Wildlife to rehabilitate orphaned, sick or injured wildlife, as defined in ORS 496.004, for the purpose of restoring the animals to the wild.

Â Â Â Â Â  (12) ORS 686.020 (1)(a) does not apply to students, agents or employees of public or private educational or medical research institutions involved in educational or research activities under the auspices of those institutions.

Â Â Â Â Â  (13) ORS 686.020 (1)(a) does not apply to veterinarians employed by Oregon State University, instructors of veterinary courses, or to students of veterinary science who participate in the diagnosis and treatment of animals, including those in off-campus educational programs who are under the direct supervision of Oregon licensed veterinarians. [Amended by 1975 c.619 Â§2; 1987 c.651 Â§3; 1993 c.491 Â§1; 1993 c.571 Â§29; 2005 c.196 Â§2]

LICENSING

Â Â Â Â Â  686.045 Qualifications for license. No person shall be licensed to practice veterinary medicine in this state unless the person:

Â Â Â Â Â  (1) Is a graduate of a veterinary college or a veterinary department of a university or college of good standing and repute.

Â Â Â Â Â  (2) Has satisfactorily passed the examination provided in ORS 686.075.

Â Â Â Â Â  (3) Has completed at least one year in active practice in any state or territory of the United States or has completed at least a one-year internship in the State of Oregon, as provided in ORS 686.085. [1953 c.624 Â§3; 1967 c.334 Â§2; 1973 c.827 Â§72; 1985 c.112 Â§3; 1997 c.241 Â§1]

Â Â Â Â Â  686.050 [Repealed by 1953 c.624 Â§9]

Â Â Â Â Â  686.055 Application for license; retaining application and examination papers. (1) A person desiring to practice veterinary medicine, dentistry or surgery in this state shall make a written application to the executive director of the Oregon State Veterinary Medical Examining Board for a license to practice. The application shall be on a form provided by the board.

Â Â Â Â Â  (2) Except examination papers which may be destroyed after a five-year period, all applications and papers in connection therewith shall be permanently filed in the office of the executive director of the board. [1953 c.624 Â§4; 1967 c.334 Â§5; 2003 c.163 Â§3]

Â Â Â Â Â  686.060 [Repealed by 1953 c.624 Â§9]

Â Â Â Â Â  686.065 Issuance of temporary license to certain applicants. (1) An applicant for a license may be issued a temporary license by the Oregon State Veterinary Medical Examining Board who at the time of application:

Â Â Â Â Â  (a) Holds a valid current license to practice veterinary medicine in another state or territory of the United States; and

Â Â Â Â Â  (b) Has been actively engaged in some form of veterinary medicine practice for at least one year preceding the date of application.

Â Â Â Â Â  (2) The temporary license issued under the provisions of this section entitles the applicant to engage in the active practice of veterinary medicine in this state and the applicant shall be eligible for the next examination. No temporary license shall be valid beyond the time for the next license examination for which the applicant is qualified. In the event any such applicant failed for good and sufficient reason to take the examination or was unable to pass it, and in the unanimous opinion of the board the applicant is sufficiently qualified to entitle the applicant to a second examination, the board, by unanimous consent, may extend the temporary license until the next succeeding examination. Except as otherwise provided in this section, the holder of a temporary license must be examined and satisfactorily pass the license examination next following the issuance of the temporary license and duly receive a license in order to continue active professional practice. [1953 c.624 Â§7; 1977 c.399 Â§1; 1985 c.112 Â§4; 1993 c.491 Â§2]

Â Â Â Â Â  686.070 [Repealed by 1953 c.624 Â§9]

Â Â Â Â Â  686.075 Examination of applicants; rules. (1) All applicants for a license shall be given a written examination which may, in the Oregon State Veterinary Medical Examining BoardÂs discretion, be supplemented by an oral examination to determine their knowledge of veterinary and comparative anatomy, physiology, histology, pathology, materia medica, therapeutics, sanitary and preventive medicine, surgery, bacteriology, milk and meat inspection, practice of veterinary medicine, physical diagnosis, poisonous plants and toxicology and such other subjects as the board deems advisable.

Â Â Â Â Â  (2) In addition to preparing its own examination, the board may adopt by rule and use a written or oral examination or any part thereof prescribed by a nationally recognized professional veterinary organization.

Â Â Â Â Â  (3) The examination shall be designed to test both the scientific and practical knowledge of applicants and sufficiently exacting to test the applicantÂs fitness to practice veterinary medicine, surgery and dentistry. The written examination shall be so conducted that the members of the board do not know the name of the applicant whose answers are being graded or judged until after the judging or grading is completed. [1953 c.624 Â§5; 1977 c.399 Â§2; 1987 c.651 Â§4; 1993 c.491 Â§3]

Â Â Â Â Â  686.080 [Amended by 1963 c.134 Â§1; 1975 c.619 Â§3; 1977 c.399 Â§3; 1987 c.651 Â§5; renumbered 686.255 in 1987]

Â Â Â Â Â  686.085 Serving internship before being eligible for license. (1) Except as provided in subsections (3) and (4) of this section, an applicant for a license shall serve an internship of not less than one year following passage of the examination required under ORS 686.075 before receiving a license. The internship period may be served in any one of the following ways:

Â Â Â Â Â  (a) By association with and under the supervision of a licensed veterinarian engaged in the active practice of veterinary medicine, surgery or dentistry in this state.

Â Â Â Â Â  (b) By engaging in some special form of educational, regulatory or research work under the supervision of a veterinarian licensed to engage in the practice of veterinary medicine, dentistry or surgery in this state.

Â Â Â Â Â  (c) By engaging in livestock sanitary control work pursuant to employment by the state, the federal government or a municipality of this state.

Â Â Â Â Â  (2) Internship permits shall be issued for the purpose set forth in this section. No internship permit shall be valid for more than two years but the period may be extended by the Oregon State Veterinary Medical Examining Board for reason.

Â Â Â Â Â  (3) Time spent by an applicant while a veterinary student engaged in any of the activities listed in subsection (1) of this section may be counted toward the one-year internship required in subsection (1) of this section, subject to the approval of the board.

Â Â Â Â Â  (4) The requirements of this section shall not apply to applicants who come within the provisions of ORS 686.065, or applicants who hold a valid current license to practice veterinary medicine in another state or territory of the United States and who have actively practiced veterinary medicine in such state or territory for not less than one year. [1953 c.624 Â§6; 1977 c.399 Â§4; 1993 c.491 Â§4; 1997 c.241 Â§2]

Â Â Â Â Â  686.090 [Repealed by 1953 c.624 Â§9]

Â Â Â Â Â  686.095 Issuance of licenses. If upon an examination judged by the Oregon State Veterinary Medical Examining Board sufficiently comprehensive to enable the applicant to actively engage in the practice of veterinary medicine in this state, the applicant demonstrates a scientific and practical knowledge of the art of veterinary medicine, and the applicant complies with the other provisions of this chapter, the board shall issue a license to the applicant to practice veterinary medicine in this state. The license shall be signed by the president and executive director of the board, and attested by the boardÂs seal. [1953 c.624 Â§8; 2003 c.163 Â§2]

Â Â Â Â Â  686.100 [Repealed by 1953 c.624 Â§9]

Â Â Â Â Â  686.110 Renewal of licenses or permits. (1) A license or permit shall be renewed when the holder:

Â Â Â Â Â  (a) Requests renewal;

Â Â Â Â Â  (b) Pays a fee to the Oregon State Veterinary Medical Examining Board to be determined pursuant to ORS 686.255; and

Â Â Â Â Â  (c) Presents evidence of participation in approved professional educational activities during the previous year to the extent established by the board.

Â Â Â Â Â  (2) Upon failure to pay renewal fees due to absence from the state or for other reasons, a license may be renewed upon payment of late fees set by the board. [Amended by 1963 c.133 Â§1; 1967 c.191 Â§2; 1975 c.619 Â§4; 1979 c.65 Â§1; 1979 c.743 Â§1; 1987 c.651 Â§6; 1993 c.491 Â§5]

Â Â Â Â Â  686.120 Grounds for discipline. (1) With the consent of five members, the Oregon State Veterinary Medical Examining Board may discipline in accordance with ORS 686.150 any permit or license holder under this chapter for unprofessional or dishonorable conduct.

Â Â Â Â Â  (2) The board may discipline in accordance with ORS 686.150 any permit or license holder who:

Â Â Â Â Â  (a) After undergoing a physical or mental health evaluation ordered by the board, has been determined to have a physical or mental condition that makes the permit or license holder unable to safely conduct the practice of veterinary medicine;

Â Â Â Â Â  (b) Publicly professes to cure or treat diseases of a highly contagious, infectious and incurable nature;

Â Â Â Â Â  (c) In any way cares or treats injury and deformity in such a way as to deceive the public; or

Â Â Â Â Â  (d) Tests any horse, mule or ass for glanders, or cow or cattle for tuberculosis, and knowingly, wrongfully and maliciously states verbally or in writing that the animals are diseased or in a disease-free condition contrary to the indication of the test made. [Amended by 1977 c.399 Â§5; 1985 c.112 Â§13; 1993 c.491 Â§6; 2005 c.163 Â§1]

Â Â Â Â Â  686.130 ÂUnprofessional or dishonorable conductÂ defined. ÂUnprofessional or dishonorable conduct,Â as used in this chapter, includes:

Â Â Â Â Â  (1) The fraudulent use or misuse of any health certificate, shipping certificate, brand inspection certificate, or other blank forms used in practice, that might lead to the dissemination of disease or the transportation of diseased animals or the sale of inedible food products of animal origin for human consumption.

Â Â Â Â Â  (2) Dilatory methods, willful neglect or misrepresentation in the inspection of meat.

Â Â Â Â Â  (3) Misrepresentation of services rendered.

Â Â Â Â Â  (4) Failure to report, or the negligent handling of the serious epidemic diseases of animals, such as anthrax, rabies, glanders, brucellosis, tuberculosis, foot and mouth disease, hog cholera, blackleg, and any other communicable disease known to medical science as being a menace to human and animal health.

Â Â Â Â Â  (5) The dispensing or giving to anyone live culture or attenuated live virus vaccine to be administered by a layperson without providing instruction as to its administration and use and without prior written authorization from the State Veterinarian when such product is declared to be prohibited under ORS 596.075.

Â Â Â Â Â  (6) Having professional connection with, or lending oneÂs name to any illegal practitioner of veterinary medicine and the various branches thereof.

Â Â Â Â Â  (7) Chronic alcohol abuse or habitual use of controlled substances.

Â Â Â Â Â  (8) Fraud or dishonesty in applying or reporting on any test for disease in animals.

Â Â Â Â Â  (9) False or misleading advertising.

Â Â Â Â Â  (10) Conviction of a crime involving moral turpitude or conviction of a felony. The record of the conviction is conclusive evidence.

Â Â Â Â Â  (11) Conviction of a charge of cruelty to animals in Oregon or any other state, county, or municipal court. The record of conviction is conclusive evidence.

Â Â Â Â Â  (12) The revocation, suspension or refusal to issue or renew a license or practice credential to practice veterinary medicine in any other state, territory or foreign jurisdiction if the cause of that revocation, suspension or refusal to issue or renew is cause in this state. The record of revocation, suspension or refusal to issue or renew is conclusive evidence.

Â Â Â Â Â  (13) Failure to keep oneÂs premises and equipment therein in a clean and sanitary condition.

Â Â Â Â Â  (14) Gross ignorance, incompetence or inefficiency in the profession. In determining what constitutes Âgross ignorance, incompetence or inefficiency in the profession,Â the Oregon State Veterinary Medical Examining Board may take into account all relevant factors, and practices, including but not limited to the practices generally and currently followed and accepted by the persons licensed to practice veterinary medicine in this state, the current teaching at accredited veterinary schools, relevant technical reports published in recognized veterinary medical journals and the desirability of reasonable experimentation in the furtherance of the veterinary medicine arts.

Â Â Â Â Â  (15) Permitting the veterinary technician, preceptee, or student intern to perform a duty, task or procedure not specifically permitted by the board. [Amended by 1975 c.619 Â§5; 1979 c.744 Â§57; 1993 c.491 Â§7]

Â Â Â Â Â  686.132 Refusal to issue or renew license or permit for unprofessional or dishonorable conduct. The Oregon State Veterinary Medical Examining Board may refuse to issue or renew a license or permit if it finds that the applicant has committed any act or omission which if committed by a licensee or permittee would constitute unprofessional or dishonorable conduct under ORS 686.120, 686.130 or any rule of the board. [1993 c.491 Â§16]

Â Â Â Â Â  686.135 License or permit denial and discipline procedures; rules; confidential information. (1) When the Oregon State Veterinary Medical Examining Board proposes to refuse to issue or renew a license or permit under ORS 686.110 (1)(c), 686.120 or 686.130 or proposes to discipline any permit or license holder in accordance with the provisions of ORS 686.150, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Adoption of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183.

Â Â Â Â Â  (3) Information that the board or a committee appointed by the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [1971 c.734 Â§136; 1977 c.399 Â§6; 1979 c.743 Â§5; 1993 c.491 Â§8; 1997 c.791 Â§40]

Â Â Â Â Â  686.140 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  686.150 Disciplinary sanctions. If, pursuant to ORS 686.120 and 686.135, the Oregon State Veterinary Medical Examining Board determines that disciplinary action is necessary, the board may take any or all of the following actions:

Â Â Â Â Â  (1) Revoke, suspend or refuse to renew the license;

Â Â Â Â Â  (2) Place the person on probation;

Â Â Â Â Â  (3) Suspend execution of an order of the board;

Â Â Â Â Â  (4) Place limitations on an individualÂs license or permit to practice veterinary medicine in Oregon;

Â Â Â Â Â  (5) Issue a reprimand or assess to the individual the costs of the disciplinary proceedings;

Â Â Â Â Â  (6) Require board-approved community services; or

Â Â Â Â Â  (7) Impose a civil penalty not to exceed $1,000 for each violation. [Amended by 1977 c.399 Â§7; 1979 c.743 Â§6; 1985 c.112 Â§5; 2003 c.178 Â§3]

Â Â Â Â Â  686.160 Reapplication after license withheld or revoked; commencing practice after suspension. (1) If a license is withheld, not renewed, or revoked for a violation of ORS 686.120 or 686.130, the practitioner may not again apply for a license until after a period of six months has elapsed, and then only by paying the regular examination fee, and again complying with the requirements for obtaining a license in accordance with ORS 686.045.

Â Â Â Â Â  (2) If a license has been suspended and time of suspension has elapsed, permission to practice shall be given only upon the payment of the regular annual renewal fee. [Amended by 1979 c.743 Â§7]

Â Â Â Â Â  686.170 Appointment of committee to investigate alleged violations of chapter. (1) The Oregon State Veterinary Medical Examining Board is authorized to appoint a committee of not less than three licensed, practicing veterinarians to investigate any charge made accusing any person of violating any of the provisions of this chapter, and to report to the board any facts concerning the charge, together with any recommendations the committee sees fit to make. No member of the committee shall reside in the same territory served by the accused person. The expenses of the committee shall be paid out of the Oregon State Veterinary Medical Examining Board Account established in ORS 686.246.

Â Â Â Â Â  (2) Upon receipt of a complaint under this chapter, the board and any committee shall conduct an investigation as described under ORS 676.165. [Amended by 1997 c.791 Â§41; 2005 c.726 Â§21]

STATE BOARD

Â Â Â Â Â  686.210 Oregon State Veterinary Medical Examining Board; appointment; qualifications; term; confirmation; executive director; rulemaking authority. (1) There is created the Oregon State Veterinary Medical Examining Board, which shall carry out the purposes and enforce the provisions of this chapter. The board shall consist of eight members appointed by the Governor for a term of four years. Appointments made by the Governor to the board may be selected from a list of five names for each appointment suggested by the Oregon Veterinary Medical Association. Five members shall be licensed to practice veterinary medicine, surgery and dentistry in this state. Two members shall be public members. One member shall be a certified veterinary technician. Any appointments to fill vacancies by reason of death, resignation or removal shall be made by the Governor for the residue of the term of the retiring member. All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The board may appoint an executive director. Nothing in this chapter shall be construed to prevent assistance being rendered by the executive director of the board in any hearing called by it.

Â Â Â Â Â  (3) Pursuant to ORS chapter 183 the board may adopt rules necessary for the administration of this chapter. [Amended by 1953 c.624 Â§9; 1967 c.334 Â§3; 1971 c.650 Â§35; 1973 c.792 Â§41; 1975 c.619 Â§6; 1985 c.112 Â§6; 1987 c.651 Â§7; 1995 c.79 Â§346; 2003 c.163 Â§1]

Â Â Â Â Â  686.220 Officers; quorum. There shall be elected by the Oregon State Veterinary Medical Examining Board at its first meeting from its members, a president who shall preside at all meetings. In the absence of the president, the members present shall elect a temporary chairperson, who shall preside at the meeting. A majority of the board constitutes a quorum to transact any business coming before it. [Amended by 1967 c.334 Â§4; 1985 c.112 Â§7; 1993 c.491 Â§9]

Â Â Â Â Â  686.230 Compensation and expenses of members. A member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1963 c.58 Â§1; 1967 c.191 Â§3; 1969 c.314 Â§87]

Â Â Â Â Â  686.240 Employment of investigator and other employees. When it is considered necessary by the Oregon State Veterinary Medical Examining Board for the proper execution of the duties imposed upon it, the board may employ an investigator or other employees, with payment to such employees to be made out of the funds of the board. [Amended by 1953 c.624 Â§9; 1983 c.389 Â§5]

Â Â Â Â Â  686.245 [Formerly 686.280; repealed by 1973 c.427 Â§30 (686.246 enacted in lieu of 686.245)]

Â Â Â Â Â  686.246 Oregon State Veterinary Medical Examining Board Account; disposition of receipts. The Oregon State Veterinary Medical Examining Board Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Oregon State Veterinary Medical Examining Board under this chapter shall be deposited into the account and are continuously appropriated to the board to be used only for the administration and enforcement of this chapter. Any interest or other income from moneys in the account shall be credited to the account. [1973 c.427 Â§31 (enacted in lieu of 686.245); 2005 c.726 Â§19]

Â Â Â Â Â  686.250 [Amended by 1967 c.334 Â§6; repealed by 1973 c.829 Â§71]

Â Â Â Â Â  686.252 [1985 c.112 Â§10; repealed by 1993 c.491 Â§17]

Â Â Â Â Â  686.255 Fees; how determined. (1) The Oregon State Veterinary Medical Examining Board may impose fees for the following:

Â Â Â Â Â  (a) License or permit issuance or renewal.

Â Â Â Â Â  (b) Examination for licensure.

Â Â Â Â Â  (c) Temporary license.

Â Â Â Â Â  (d) Duplicate license.

Â Â Â Â Â  (e) Veterinary technician license.

Â Â Â Â Â  (f) Delinquent renewal.

Â Â Â Â Â  (g) Application and certification fee for certified euthanasia technicians and employers.

Â Â Â Â Â  (h) Verification of a license of a veterinarian applying for license under reciprocity with another state.

Â Â Â Â Â  (2) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the board pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget, as the budget may be modified by the Emergency Board. [Formerly 686.080; 1989 c.171 Â§77; 1991 c.703 Â§29; 1993 c.491 Â§10]

ENFORCEMENT

Â Â Â Â Â  686.260 Investigation of violations; informing district attorney or Attorney General. (1) Upon the complaint of any citizen of this state, or upon its own initiative, the Oregon State Veterinary Medical Examining Board may investigate any alleged violation of this chapter.

Â Â Â Â Â  (2) While conducting an investigation, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take depositions of witnesses, including the deposition of the person who is the subject of the investigation, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person who is the subject of the investigation, in the manner provided by law in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories;

Â Â Â Â Â  (e) Compel the production of books, papers, electronic files, accounts and other documents pertaining to the investigation; and

Â Â Â Â Â  (f) Issue subpoenas.

Â Â Â Â Â  (3) If after such investigation the board has reason to believe that any person is subject to prosecution criminally for the violation of this chapter, the board shall report the case to the appropriate district attorney or to the Attorney General. [Amended by 2003 c.164 Â§1; 2003 c.178 Â§4]

Â Â Â Â Â  686.270 Injunction against violations. If at any time the Oregon State Veterinary Medical Examining Board concludes that any person is violating the Oregon veterinary medical laws the board may, in its own name, bring an action to enjoin that person from continuing such practice. The action shall be commenced and prosecuted in the same manner as an action not triable by right to a jury. If, after trial, the court finds that the defendant has been or is violating, or is threatening to violate, the Oregon veterinary medical laws it shall enter a permanent injunction restraining the defendant from so doing. In any such action it shall not be necessary to show that any person is especially injured by the acts complained of. The violation of any such temporary or permanent injunction may be punished by contempt as in other cases. Neither the bringing of such action nor any injunction entered therein, nor the punishment for contempt for violating any order or judgment entered in such action, shall prevent or prejudice the prosecution of any criminal action for any violation of this chapter. [Amended by 1979 c.284 Â§193]

Â Â Â Â Â  686.280 [Renumbered 686.245]

Â Â Â Â Â  686.290 Courts having jurisdiction. Justice courts and circuit courts have concurrent jurisdiction of prosecutions for the violation of this chapter. [Amended by 1979 c.562 Â§31; 1993 c.491 Â§11]

VETERINARY TECHNICIANS

Â Â Â Â Â  686.350 [1975 c.619 Â§7; 1987 c.651 Â§8; 1989 c.171 Â§78; 1993 c.491 Â§12; repealed by 2003 c.178 Â§11]

Â Â Â Â Â  686.360 Duties that may be performed by veterinary technician; rules. All duties of a veterinary technician must be performed under the supervision of a licensed veterinarian. The Oregon State Veterinary Medical Examining Board shall promulgate rules regarding the services a veterinary technician may perform, including, but not limited to:

Â Â Â Â Â  (1) Obtaining and recording information cases.

Â Â Â Â Â  (2) Preparation of patients, instruments, equipment, and medicants for surgery.

Â Â Â Â Â  (3) Collection of specimens and performance of certain laboratory procedures.

Â Â Â Â Â  (4) Application of wound dressings.

Â Â Â Â Â  (5) Assisting the veterinarian in diagnostic, medical and surgical proceedings. [1975 c.619 Â§8; 1989 c.171 Â§79; 1993 c.491 Â§13]

Â Â Â Â Â  686.370 Examination for license. (1) All applicants for a veterinary technician license shall be given a written examination to determine their knowledge of animal care, handling, basic comparative mammalian health records, applied clinical laboratory procedures and basic animal diseases and such other subjects as the Oregon State Veterinary Medical Examining Board deems advisable. The examination shall be designed to test both the scientific and practical knowledge of the applicants. The written examination shall be so conducted that the members of the board do not know the name of the applicant whose answers are being graded until after the judging or grading is completed.

Â Â Â Â Â  (2) Veterinary technicians must have successfully passed an examination administered by the board. The board by rule may establish deadlines, scores, application procedures and other details. [1975 c.619 Â§9; 1987 c.651 Â§9; 1993 c.491 Â§14; 2003 c.178 Â§5]

Â Â Â Â Â  686.375 Veterinary technician license; fee; rules. Upon application, accompanied by payment of the fee adopted by the Oregon State Veterinary Medical Examining Board by rule, the board shall issue a veterinary technician license to any applicant who furnishes satisfactory evidence that the applicant has met the requirements for licensure as a veterinary technician established by the board by rule. [2003 c.178 Â§1]

Â Â Â Â Â  Note: 686.375 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 686 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  686.380 [1975 c.619 Â§10; 1977 c.399 Â§8; repealed by 1985 c.112 Â§8]

Â Â Â Â Â  686.390 [1975 c.619 Â§11; repealed by 1977 c.399 Â§9]

CONTINUING EDUCATION

Â Â Â Â Â  686.410 Continuing education required; rules. (1) Each veterinarian or veterinary technician licensed in this state shall satisfactorily continue professional education in subjects related to the practice of veterinary medicine or the duties of a veterinary technician in order to be eligible for the renewal of a license to practice veterinary medicine or to act as a veterinary technician.

Â Â Â Â Â  (2)(a) A person who is not actively practicing veterinary medicine may be issued an inactive license without meeting the requirements of ORS 686.110 (1)(c). An inactive license does not permit the holder to practice veterinary medicine actively.

Â Â Â Â Â  (b) A person who practices veterinary medicine for more than 30 days in a calendar year is actively practicing veterinary medicine within the meaning of this subsection.

Â Â Â Â Â  (3) The Oregon State Veterinary Medical Examining Board shall make rules:

Â Â Â Â Â  (a) Prescribing the procedure and criteria for approval of continuing professional educational activities, including the number of hours of study necessary to constitute a professional educational unit and the number of professional educational units required annually for renewal of a license to practice veterinary medicine or to act as a veterinary technician.

Â Â Â Â Â  (b) Prescribing the content of the form to be submitted to the board certifying completion of an approved professional educational activity.

Â Â Â Â Â  (4) In adopting rules pursuant to subsection (3) of this section, the board shall consider:

Â Â Â Â Â  (a) The need for formal, regularly scheduled professional educational activities.

Â Â Â Â Â  (b) Alternate methods of study, including home study courses, seminars or other such activities for those persons who are unable to attend regularly scheduled activities.

Â Â Â Â Â  (c) The necessity for examinations or other evaluation methods used to ensure satisfactory completion of the professional educational activity. [1979 c.743 Â§3; 2003 c.178 Â§6]

Â Â Â Â Â  686.420 Notice of license expiration; effect of failure to comply with criteria for continuing education; waiver. (1) By November 1 of each year, the Oregon State Veterinary Medical Examining Board shall mail notification to each holder of a license to practice veterinary medicine or to act as a veterinary technician that the license expires on the December 31 next following. This notice shall be sufficient if mailed to the last address filed with the board by the license holder. Appropriate forms for the presentation of evidence of professional activity shall be mailed with the notice of expiration.

Â Â Â Â Â  (2) The board shall determine whether the professional educational activity participated in by each applicant for license renewal is within the criteria established under ORS 686.410. The board may excuse any applicant for license renewal from the professional educational activity requirement when the applicant makes a showing satisfactory to the board of exceptional circumstances which have prevented compliance.

Â Â Â Â Â  (3) Any person may renew a license that has expired for failure to comply with ORS 686.410 (1) by making written application for license renewal, presenting evidence of professional educational activity equivalent to that which would have been required had the license been renewed annually, and paying the current license renewal fee plus the delinquent fee set by the board. [1979 c.743 Â§4; 1997 c.241 Â§3; 2003 c.178 Â§7]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  686.440 Immunity from civil liability for emergency treatment. (1) A veterinarian or veterinary technician is not civilly liable for the acts or omissions described in subsection (2) of this section if:

Â Â Â Â Â  (a) The animal has been brought to the veterinarian or veterinary technician by a person other than the owner of the animal; and

Â Â Â Â Â  (b) The veterinarian or veterinary technician does not know who owns the animal or is unable to contact an owner of the animal before a decision must be made with respect to emergency treatment or euthanasia.

Â Â Â Â Â  (2) The immunity granted by this section applies to:

Â Â Â Â Â  (a) Any injury to an animal or death of an animal that results from acts or omissions of the veterinarian or veterinary technician in providing treatment to the animal; and

Â Â Â Â Â  (b) The euthanasia of a seriously injured or seriously ill animal.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, this section does not apply to any act or omission of a veterinarian or veterinary technician that constitutes gross negligence in providing treatment to an animal.

Â Â Â Â Â  (4) A veterinarian is completely immune from any civil liability for the decision to euthanize an animal under the circumstances described in subsection (1) of this section. [1997 c.243 Â§2]

REPORTING ANIMAL ABUSE

Â Â Â Â Â  686.442 Legislative findings. The Legislative Assembly finds that there is a direct link between the problems of animal abuse and human abuse and further finds that for the purposes of identifying and prosecuting individuals who have committed crimes against animals, preventing further abuse of animals and preventing animal abuse from escalating to abuse against humans, it is necessary and in the public interest to require mandatory reporting of aggravated animal abuse by veterinarians. [2003 c.275 Â§1]

Â Â Â Â Â  Note: 686.442 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 686 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  686.445 Reporting of abandoned, neglected or abused animals; immunity from liability for report; reporting animals injured by trapping device. (1) Except as provided in ORS 686.455, licensed veterinarians and veterinary technicians may report to peace officers, animal control officers or officers of private organizations devoted to humane treatment of animals any animal that the veterinarian or veterinary technician knows or reasonably believes to be abandoned, neglected or abused. Any veterinarian or veterinary technician making a report under this section is immune from any civil or criminal liability by reason of making the report.

Â Â Â Â Â  (2) Veterinarians licensed and practicing in Oregon shall report to the Dean of the College of Veterinary Medicine, Oregon State University, in a form established by the dean, incidences of treating animals purported to have been injured by a trapping device. [1997 c.243 Â§3; 2001 c.562 Â§4; 2003 c.275 Â§7]

Â Â Â Â Â  Note: 686.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 686 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  686.450 Definitions. As used in ORS 686.450 to 686.465 and 686.990 (3):

Â Â Â Â Â  (1)(a) ÂAggravated animal abuseÂ means any animal abuse as described in ORS 167.322.

Â Â Â Â Â  (b) ÂAggravated animal abuseÂ does not include:

Â Â Â Â Â  (A) Good animal husbandry, as defined in ORS 167.310; or

Â Â Â Â Â  (B) Any exemption listed in ORS 167.335.

Â Â Â Â Â  (2) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (a) Any city or municipal police department.

Â Â Â Â Â  (b) Any county sheriffÂs office.

Â Â Â Â Â  (c) The Oregon State Police.

Â Â Â Â Â  (d) A law enforcement division of a humane society in Oregon that employs special agents authorized under ORS 131.805.

Â Â Â Â Â  (e) A law enforcement division of a county or municipal animal control agency that employs sworn officers.

Â Â Â Â Â  (3) ÂVeterinarianÂ means a person licensed to practice veterinary medicine under ORS chapter 686. [2003 c.275 Â§2]

Â Â Â Â Â  Note: 686.450 to 686.465 and 686.990 (3) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 686 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  686.455 Duty to report aggravated animal abuse. (1) A veterinarian who has reasonable cause to believe that an animal with which the veterinarian has come in contact has suffered aggravated animal abuse, or that any person with whom the veterinarian has come in contact has committed aggravated animal abuse, shall immediately report the suspected aggravated animal abuse in the manner prescribed in subsection (2) of this section.

Â Â Â Â Â  (2) A report of suspected aggravated animal abuse required under subsection (1) of this section shall be made to a law enforcement agency, either orally or in writing, and shall include, if known:

Â Â Â Â Â  (a) The name and description of each animal involved;

Â Â Â Â Â  (b) The address and telephone number of the owner or other person responsible for the care of the animal;

Â Â Â Â Â  (c) The nature and extent of the suspected aggravated animal abuse;

Â Â Â Â Â  (d) Any evidence of previous aggravated animal abuse;

Â Â Â Â Â  (e) Any explanation given for the suspected aggravated animal abuse; and

Â Â Â Â Â  (f) Any other information that the person making the report believes may be helpful in establishing the cause of the suspected aggravated animal abuse or the identity of the person causing the aggravated animal abuse. [2003 c.275 Â§3]

Â Â Â Â Â  Note: See note under 686.450.

Â Â Â Â Â  686.460 Duty of law enforcement agency after receiving report of aggravated animal abuse. (1) A law enforcement agency receiving a report of suspected aggravated animal abuse pursuant to ORS 686.455 shall investigate the nature and cause of the suspected aggravated animal abuse.

Â Â Â Â Â  (2) If the law enforcement agency finds reasonable cause to believe that aggravated animal abuse has occurred, the law enforcement agency shall process the case in the same manner as any other criminal investigation. [2003 c.275 Â§4]

Â Â Â Â Â  Note: See note under 686.450.

Â Â Â Â Â  686.465 Immunity for reporting in good faith. A veterinarian who acts in good faith and has reasonable grounds for making a report of suspected aggravated animal abuse under ORS 686.455 is not liable in any civil or criminal proceeding brought as a result of making the report. [2003 c.275 Â§5]

Â Â Â Â Â  Note: See note under 686.450.

EUTHANASIA TASK FORCE

Â Â Â Â Â  686.510 Euthanasia Task Force; fees; use. The Oregon State Veterinary Medical Examining Board may establish a certified Euthanasia Task Force and may assess application and certification fees against certified euthanasia technicians and their employers. The fees so assessed are continuously appropriated to the board to support activities of the task force. [1987 c.651 Â§10]

PENALTIES

Â Â Â Â Â  686.990 Penalties. (1) Violation of ORS 686.020 (1)(a) is a Class A misdemeanor.

Â Â Â Â Â  (2) In addition to any other sanction imposed by law, the Oregon State Veterinary Medical Examining Board may impose a civil penalty not to exceed $5,000 for each violation of ORS 686.020 (1).

Â Â Â Â Â  (3) Failure to file a report of suspected aggravated animal abuse as required by ORS 686.455 is punishable by a fine of not more than $1,000. [Amended by 1963 c.59 Â§1; 2003 c.178 Â§8; subsection (2) of 2003 Edition enacted as 2003 c.178 Â§10; subsection (3) of 2003 Edition enacted as 2003 c.275 Â§6; 2005 c.196 Â§3]

Â Â Â Â Â  Note: See note under 686.450.

_______________



Chapter 687

Chapter 687 Â Massage Therapists; Direct Entry Midwives

2005 EDITION

MASSAGE THERAPISTS; DIRECT ENTRY MIDWIVES

OCCUPATIONS AND PROFESSIONS

MASSAGE THERAPISTS

(Generally)

687.011Â Â Â Â  Definitions

687.021Â Â Â Â  Practice of massage without license prohibited; injunction against violation

687.031Â Â Â Â  Application of ORS 687.011 to 687.250, 687.895 and 687.991

(Licensing)

687.041Â Â Â Â  Applications for licenses

687.051Â Â Â Â  Qualifications of applicants; continuing education; license renewal; inactive status; rules

687.057Â Â Â Â  License by indorsement or reciprocity; rules

687.061Â Â Â Â  Expiration and renewal of license; rules; fees; sanctions for practicing without valid license

687.071Â Â Â Â  Fees; rules; examinations; disposition and use of moneys

687.081Â Â Â Â  Grounds for denial, suspension or revocation of license or refusal to renew license; probation; civil penalties; complaint investigation

687.086Â Â Â Â  License denial procedure; review of rules and board orders

(State Board)

687.115Â Â Â Â  State Board of Massage Therapists; members; appointment; terms; meetings; compensation; administrator

687.121Â Â Â Â  Rules

687.122Â Â Â Â  Investigation of violations; power of board; subpoenas

687.123Â Â Â Â  Inspection of premises

687.250Â Â Â Â  Enforcement; civil penalty

DIRECT ENTRY MIDWIVES

(Generally)

687.405Â Â Â Â  ÂLicensed direct entry midwifeÂ defined

687.410Â Â Â Â  When use of title authorized

687.415Â Â Â Â  When license required

(Licensing)

687.420Â Â Â Â  Standards for licensing; application; payment by medical assistance program for services provided by licensed midwife

687.425Â Â Â Â  Renewal of license; effect of failure to renew; rules

687.430Â Â Â Â  Waiver of required written examination

687.435Â Â Â Â  Fees; rules

687.445Â Â Â Â  Discipline

(State Board and Health Licensing Agency)

687.470Â Â Â Â  State Board of Direct Entry Midwifery; establishment; appointment; confirmation; membership

687.475Â Â Â Â  Officers; meetings; quorum; compensation and expenses; rules

687.480Â Â Â Â  Practice standards

687.485Â Â Â Â  Authority of Oregon Health Licensing Agency; rules

687.490Â Â Â Â  Confidentiality of information provided to board or agency

(Miscellaneous)

687.493Â Â Â Â  Authority to purchase and administer certain legend drugs and devices

687.495Â Â Â Â  Collection of data on births

PENALTIES

687.895Â Â Â Â  Procedure for civil penalties

687.991Â Â Â Â  Criminal penalties

MASSAGE THERAPISTS

(Generally)

Â Â Â Â Â  687.010 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.011 Definitions. As used in ORS 687.011 to 687.250, 687.895 and 687.991:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Massage Therapists.

Â Â Â Â Â  (2) ÂCertified classÂ means a class that is approved by the board and is offered:

Â Â Â Â Â  (a) By a person or institution licensed as a career school under ORS 345.010 to 345.450;

Â Â Â Â Â  (b) By a community college and approved by the State Board of Education; or

Â Â Â Â Â  (c) In another state and licensed or approved by the appropriate agency in that state.

Â Â Â Â Â  (3) ÂFraud or misrepresentationÂ means knowingly giving misinformation or a false impression through the intentional misstatement of, concealment of or failure to make known a material fact or by other means.

Â Â Â Â Â  (4) ÂManualÂ means the use of the hands or the feet, or both, or any part of the body in the performance of massage.

Â Â Â Â Â  (5) ÂMassageÂ or Âmassage therapyÂ means the use on the human body of pressure, friction, stroking, tapping or kneading, vibration or stretching by manual or mechanical means or gymnastics, with or without appliances such as vibrators, infrared heat, sun lamps and external baths, and with or without lubricants such as salts, powders, liquids or creams for the purpose of, but not limited to, maintaining good health and establishing and maintaining good physical condition.

Â Â Â Â Â  (6) ÂMassage therapistÂ means a person licensed under ORS 687.011 to 687.250, 687.895 and 687.991 to practice massage.

Â Â Â Â Â  (7) ÂPractice of massageÂ means the performance of massage:

Â Â Â Â Â  (a) For purposes other than sexual contact, as defined in ORS 167.002 (5); and

Â Â Â Â Â  (b) For compensation.

Â Â Â Â Â  (8) ÂPreceptorÂ means a licensed massage therapist who contracts with an approved school or program of massage to provide direct on-site clinical supervision of a massage student enrolled in a certified class.

Â Â Â Â Â  (9) ÂSupervisionÂ means:

Â Â Â Â Â  (a) The process of overseeing and directing the training of massage students as set forth in rules of the board;

Â Â Â Â Â  (b) The process of overseeing and directing a licensee being disciplined by the board; or

Â Â Â Â Â  (c) Voluntary consultation with, and education of, less experienced licensed massage therapists or practitioners in related fields.

Â Â Â Â Â  (10) ÂTreatmentÂ means the selection, application and practice of massage or massage therapy essential to the effective execution and management of a plan of care.

Â Â Â Â Â  (11) ÂUnprofessional or dishonorable conductÂ means a behavior, practice or condition that is contrary to the ethical standards adopted by the board. [1955 c.492 Â§1; 1977 c.507 Â§1; 1979 c.89 Â§1; 1985 c.82 Â§1; 1987 c.158 Â§144; 1989 c.841 Â§1; 1993 c.45 Â§295; 1995 c.343 Â§60; 1997 c.626 Â§2; 1999 c.39 Â§9; 1999 c.537 Â§5]

Â Â Â Â Â  687.020 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.021 Practice of massage without license prohibited; injunction against violation. (1) No person shall engage in or purport to be in the practice of massage without a massage therapist license issued by the State Board of Massage Therapists.

Â Â Â Â Â  (2) It is unlawful to advertise by printed publication or otherwise:

Â Â Â Â Â  (a) The giving of massage treatments in this state by a person not licensed under ORS 687.011 to 687.250, 687.895 and 687.991; or

Â Â Â Â Â  (b) The use of ÂmassageÂ in the business name unless the person providing the massage is licensed under ORS 687.011 to 687.250, 687.895 and 687.991.

Â Â Â Â Â  (3) The Attorney General, the prosecuting attorney of any county or the board, in its own name, may maintain an action for an injunction against any person violating this section. An injunction may be issued without proof of actual damage sustained by any person. An injunction does not relieve a person from criminal prosecution for violation of this section or from any other civil, criminal or disciplinary remedy. [1955 c.492 Â§2; 1971 c.650 Â§36; 1977 c.507 Â§2; 1979 c.89 Â§2; 1985 c.82 Â§2; 1989 c.841 Â§2; 1997 c.626 Â§3; 1999 c.537 Â§6]

Â Â Â Â Â  687.030 [Amended by 1953 c.438 Â§2; repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.031 Application of ORS 687.011 to 687.250, 687.895 and 687.991. (1) ORS 687.011 to 687.250, 687.895 and 687.991 do not apply to:

Â Â Â Â Â  (a) Persons licensed under any other law of this state to do any acts included in the definition of massage in ORS 687.011 or persons working under the direction of any such person.

Â Â Â Â Â  (b) Trainers of any amateur, semiprofessional or professional athlete or athletic team.

Â Â Â Â Â  (c) Massage practiced at the athletic department of any institution maintained by public funds of the state or of any of its political subdivisions.

Â Â Â Â Â  (d) Massage practiced at the athletic department of any school or college.

Â Â Â Â Â  (e) Massage clinics operated as part of a certified class for the purpose of student training supervised by an approved instructor or preceptor if:

Â Â Â Â Â  (A) Any charge for the massage does not exceed the cost incurred in providing the massage; and

Â Â Â Â Â  (B) The student is not compensated.

Â Â Â Â Â  (f) Students enrolled in a certified class when practicing massage techniques in a nonclinical setting, at or away from massage school premises or program sites, under the supervision of an approved instructor or preceptor, if:

Â Â Â Â Â  (A) The student is clearly identified as a student to any member of the public receiving massage services; and

Â Â Â Â Â  (B) The student is not compensated.

Â Â Â Â Â  (g) Nonresident practitioners holding a valid license, permit, certificate or registration issued by any other state or territory of the United States or by a foreign country and temporarily practicing massage in this state for a period not exceeding 30 days for the purpose of:

Â Â Â Â Â  (A) Presenting educational or clinical programs, lectures, seminars or workshops;

Â Â Â Â Â  (B) Furnishing massage services during an emergency as part of a disaster response team; or

Â Â Â Â Â  (C) Consulting with a massage therapist licensed in this state regarding massage practices or services.

Â Â Â Â Â  (h) Trained or licensed practitioners of psychotherapy or counseling modalities that use physical techniques to access or support psychotherapeutic processes when practicing within the scope of a license or if the practitioner has an express oral or written agreement that the sole intent in using the physical techniques is to render the psychotherapy or counseling.

Â Â Â Â Â  (2) A nonresident practitioner performing massage under subsection (1)(g) of this section must obtain a temporary practice permit if practicing in this state for a total of more than 30 days in a calendar year. Applications shall be accompanied by the application fee provided for in ORS 687.071. A temporary practice permit shall allow the nonresident practitioner to practice massage in this state for a maximum of 180 days in a calendar year. [1955 c.492 Â§12; 1985 c.82 Â§3; 1993 c.564 Â§1; 1997 c.626 Â§4; 1999 c.537 Â§7]

Â Â Â Â Â  687.040 [Repealed by 1955 c.492 Â§15]

(Licensing)

Â Â Â Â Â  687.041 Applications for licenses. (1) Applications to the State Board of Massage Therapists for a massage therapist license shall be made on forms provided by the board and shall contain the information required to assure the board of the applicantÂs eligibility for a license. The application fee provided for in ORS 687.071 shall accompany the application.

Â Â Â Â Â  (2) An applicant shall state on the application whether the applicant has ever been arrested for or convicted of a crime exclusive of minor traffic offenses and if so, where and when.

Â Â Â Â Â  (3) The board may require that an applicant submit to fingerprinting and may use the fingerprints to request a criminal records check of the applicant under ORS 181.534. It may also require the photograph of the applicant.

Â Â Â Â Â  (4) All law enforcement agencies in this state shall cooperate with the board in the administration of ORS 687.011 to 687.250, 687.895 and 687.991 and shall, when requested, investigate and report to the board their findings regarding the arrest or conviction of the applicant for crimes within or outside this state. [1955 c.492 Â§3; 1957 c.166 Â§1; 1977 c.507 Â§6; 1979 c.89 Â§3; 1989 c.841 Â§3; 1997 c.626 Â§5; 1999 c.537 Â§8; 2005 c.730 Â§36]

Â Â Â Â Â  687.050 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.051 Qualifications of applicants; continuing education; license renewal; inactive status; rules. (1) To be eligible for issuance of an initial license in this state as a massage therapist after January 1, 1999, the applicant shall:

Â Â Â Â Â  (a) Furnish the State Board of Massage Therapists with any personal references required by rule of the board.

Â Â Â Â Â  (b) Have attained the age of 18 years.

Â Â Â Â Â  (c) Furnish the board with educational certificates or transcripts required by law or rule of the board including but not limited to proof of certification in cardiopulmonary resuscitation and the subjects listed in paragraph (d) of this subsection.

Â Â Â Â Â  (d) Have completed a minimum of 500 contact hours of certified classes in the following subjects: Anatomy and physiology, kinesiology, pathology, hydrotherapy, theory and hands-on practice of massage and bodywork techniques and professional practices, including client communication and boundaries, professional and business ethics and sanitation. The board by rule may set the minimum number of required hours for each subject.

Â Â Â Â Â  (e) Pass an examination prepared and conducted by the board or its authorized representative establishing competency and ability to engage in the practice of massage. The examination shall be administered in the English language and may be in written, oral or practical form and may test the applicant for the required level of knowledge and skill in any subject related to massage and bodywork. The board may accept passage of a board-approved national standardized examination as meeting the written examination requirement contained in this paragraph.

Â Â Â Â Â  (f) Submit the application with payment for licensing within one year after notification of having passed the qualifying examination.

Â Â Â Â Â  (2) An applicant must be a person of good moral character. For purposes of this section, the lack of good moral character may be established by reference to acts or conduct reflecting moral turpitude or to acts or conduct that would cause a reasonable person to have substantial doubts about the applicantÂs ability to practice massage in accordance with ORS 687.011 to 687.250, 687.895 and 687.991 and rules of the board.

Â Â Â Â Â  (3) The board may require that an applicant furnish evidence satisfactory to the board that the applicant can safely and competently practice the profession of massage. The board may consider evidence including, but not limited to, indications of impairment by alcohol or controlled substances or behavior, practices or conduct that would be considered unprofessional or dishonorable conduct if engaged in by a person licensed under ORS 687.011 to 687.250, 687.895 and 687.991.

Â Â Â Â Â  (4) To be eligible for biennial renewal, a renewal applicant shall submit evidence to the board, as determined by the board by rule, that the applicant has completed a minimum of 12 hours of board-approved continuing education.

Â Â Â Â Â  (5) To be eligible for inactive status, a licensed massage therapist must not be practicing massage in this state. [1955 c.492 Â§4; 1957 c.166 Â§2; 1977 c.507 Â§7; 1979 c.89 Â§4; 1985 c.82 Â§4; 1989 c.841 Â§4; 1995 c.23 Â§1; 1997 c.32 Â§1; 1997 c.176 Â§1; 1997 c.626 Â§Â§6,6a; 1999 c.537 Â§9]

Â Â Â Â Â  687.055 [1977 c.507 Â§5; 1985 c.82 Â§6; repealed by 1989 c.841 Â§14]

Â Â Â Â Â  687.057 License by indorsement or reciprocity; rules. (1) The State Board of Massage Therapists may license by indorsement or reciprocity any individual who applies, meets the requirements established by the board and, on the date of making application, is a massage therapist licensed under the laws of any other state or territory of the United States or by a foreign country if the requirements in the state, territory or country where the applicant is licensed are not less than those required in ORS 687.011 to 687.250, 687.895 and 687.991. The board shall adopt rules for determining the necessity of an examination based on educational preparation, successful completion of other examinations, work experience and the number of years in active practice of massage.

Â Â Â Â Â  (2) The board may license by indorsement any individual who applies and successfully completes a practical examination if the individual is already licensed under a law of this state to do an act included in the definition of massage in ORS 687.011.

Â Â Â Â Â  (3) The board may enter into an agreement with the appropriate regulatory body of any other state, territory or foreign country for reciprocal licensing if the board determines that the qualifications and standards of the other state, territory or foreign country are not less than those required in ORS 687.011 to 687.250, 687.895 and 687.991. [1977 c.507 Â§18; 1985 c.82 Â§7; 1989 c.841 Â§5; 1997 c.626 Â§7; 1999 c.326 Â§1; 1999 c.537 Â§10]

Â Â Â Â Â  687.060 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.061 Expiration and renewal of license; rules; fees; sanctions for practicing without valid license. (1) Licenses issued under ORS 687.011 to 687.250, 687.895 and 687.991 expire on the date established by the State Board of Massage Therapists by rule and may be renewed after payment of the renewal fee established by the board. If the renewal fee is not paid by the expiration date established by the board, a delinquency fee must be paid prior to renewal. Licenses may be renewed within three years after the date of expiration upon payment of the renewal fee and the delinquency fee established by the board.

Â Â Â Â Â  (2) An individual who practices massage without holding a valid unexpired license issued under ORS 687.011 to 687.250, 687.895 and 687.991 is subject to disciplinary action and civil penalty by the board, injunction and criminal prosecution. No disciplinary action, civil penalty or criminal proceeding shall be initiated under this section after the date that a renewal and delinquency fee is paid. However, payment of a renewal and delinquency fee does not stay any disciplinary action, civil penalty or criminal proceeding already assessed or initiated. [1955 c.492 Â§5; 1977 c.507 Â§8; 1979 c.89 Â§5; 1985 c.82 Â§8; 1989 c.841 Â§6; 1997 c.626 Â§8; 1999 c.537 Â§11; 2005 c.148 Â§1]

Â Â Â Â Â  687.070 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.071 Fees; rules; examinations; disposition and use of moneys. (1) The State Board of Massage Therapists shall impose fees for the following:

Â Â Â Â Â  (a) Massage therapist license issuance or renewal.

Â Â Â Â Â  (b) Examinations and reexaminations.

Â Â Â Â Â  (c) Inactive status.

Â Â Â Â Â  (d) Delinquency in renewal of a license.

Â Â Â Â Â  (e) Temporary practice permit.

Â Â Â Â Â  (f) Application for massage license examination.

Â Â Â Â Â  (2) If the effective period of the initial massage therapist license is to be less than 12 months by reason of the expiration date established by rule of the board, the required license fee shall be prorated to represent one-half of the biennial rate.

Â Â Â Â Â  (3) The board shall examine or reexamine any applicant for a massage therapist license who pays a fee for each examination and who meets the requirements of ORS 687.051.

Â Â Â Â Â  (4) All moneys received by the board shall be paid into the account created by the board under ORS 182.470 and are appropriated continuously to the board and shall be used only for the administration and enforcement of ORS 687.011 to 687.250, 687.895 and 687.991. [1955 c.492 Â§6; 1957 c.166 Â§3; 1973 c.427 Â§32; 1977 c.217 Â§1; 1977 c.507 Â§9; 1979 c.89 Â§6; 1983 c.227 Â§1; 1989 c.841 Â§7; 1991 c.703 Â§30; 1993 c.18 Â§148; 1997 c.626 Â§9; 1999 c.326 Â§2; 1999 c.537 Â§12; 1999 c.1084 Â§14; 2005 c.148 Â§2]

Â Â Â Â Â  687.075 [1997 c.626 Â§1; 1999 c.537 Â§13; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  687.080 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.081 Grounds for denial, suspension or revocation of license or refusal to renew license; probation; civil penalties; complaint investigation. (1) The State Board of Massage Therapists may discipline a licensee, deny, suspend, revoke or refuse to renew a license, issue a reprimand, censure a licensee or place a licensee on probation if the licensee:

Â Â Â Â Â  (a) Has violated any provision of ORS 687.011 to 687.250, 687.895 and 687.991 or any rule of the board adopted under ORS 687.121.

Â Â Â Â Â  (b) Has made any false representation or statement to the board in order to induce or prevent action by the board.

Â Â Â Â Â  (c) Has a physical or mental condition that makes the licensee unable to conduct safely the practice of massage.

Â Â Â Â Â  (d) Is habitually intemperate in the use of alcoholic beverages or is addicted to the use of habit-forming drugs or controlled substances.

Â Â Â Â Â  (e) Has misrepresented to any patron any services rendered.

Â Â Â Â Â  (f) Has been convicted of a crime that bears a demonstrable relationship to the practice of massage.

Â Â Â Â Â  (g) Fails to meet with any requirement under ORS 687.051.

Â Â Â Â Â  (h) Violates any provision of ORS 167.002 to 167.027.

Â Â Â Â Â  (i) Engages in unprofessional or dishonorable conduct.

Â Â Â Â Â  (j) Has been the subject of disciplinary action as a massage therapist by any other state or territory of the United States or by a foreign country and the board determines that the cause of the disciplinary action would be a violation under ORS 687.011 to 687.250, 687.895 and 687.991 or rules of the board if it occurred in this state.

Â Â Â Â Â  (2) If the board places a licensee on probation pursuant to subsection (1) of this section, the board may impose and at any time modify the following conditions of probation:

Â Â Â Â Â  (a) Limitation on the allowed scope of practice.

Â Â Â Â Â  (b) If the board finds that the licensee is physically or mentally impaired, a requirement for successful completion of appropriate treatment as determined by the board.

Â Â Â Â Â  (c) Individual or peer supervision.

Â Â Â Â Â  (d) Such other conditions as the board may deem necessary for the protection of the public and the rehabilitation of the licensee.

Â Â Â Â Â  (3) If the board determines that a licenseeÂs continued practice constitutes a serious danger to the public, the board may impose an emergency suspension of the license without a hearing. Simultaneous with the order of suspension, the board shall institute proceedings for a hearing as provided under ORS 687.011 to 687.250, 687.895 and 687.991. The suspension shall continue unless and until the licensee obtains injunctive relief from a court of competent jurisdiction or the board determines that the suspension is no longer necessary for the protection of the public.

Â Â Â Â Â  (4) In addition to the discipline described in subsection (1) of this section, the board may impose a civil penalty as provided under ORS 687.250. Civil penalties under this subsection shall be imposed pursuant to ORS 183.745.

Â Â Â Â Â  (5) Prior to imposing any of the sanctions authorized under this section, the board shall consider, but is not limited to, the following factors:

Â Â Â Â Â  (a) The personÂs past history in observing the provisions of ORS 687.011 to 687.250, 687.895 and 687.991 and the rules adopted pursuant thereto;

Â Â Â Â Â  (b) The effect of the violation on public safety and welfare;

Â Â Â Â Â  (c) The degree to which the action subject to sanction violates professional ethics and standards of practice;

Â Â Â Â Â  (d) The economic and financial condition of the person subject to sanction; and

Â Â Â Â Â  (e) Any mitigating factors that the board may choose to consider.

Â Â Â Â Â  (6) In addition to the sanctions authorized by this section, the board may assess against a licensee the costs associated with the disciplinary action taken against the licensee.

Â Â Â Â Â  (7) The board shall adopt a code of ethical standards for practitioners of massage and shall take appropriate measures to ensure that all applicants and practitioners of massage are aware of those standards.

Â Â Â Â Â  (8) Upon receipt of a complaint under ORS 687.011 to 687.250, 687.895 and 687.991, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (9) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [1955 c.492 Â§9; 1977 c.507 Â§10; 1979 c.89 Â§7; 1979 c.744 Â§58; 1985 c.82 Â§9; 1989 c.841 Â§8; 1997 c.627 Â§Â§1,1a; 1997 c.791 Â§42a; 1999 c.537 Â§14]

Â Â Â Â Â  687.086 License denial procedure; review of rules and board orders. (1) If the State Board of Massage Therapists proposes to impose any of the sanctions authorized in ORS 687.081 or take other disciplinary action, opportunity for hearing shall be accorded as provided in ORS chapter 183. Hearings under this section must be conducted by an administrative law judge assigned from the Office of Administrative Hearings established by ORS 183.605.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183. [1971 c.734 Â§138; 1977 c.507 Â§11; 1997 c.626 Â§11; 1997 c.627 Â§2; 1999 c.537 Â§15; 1999 c.849 Â§Â§166,167; 1999 c.1084 Â§Â§15,15a; 2003 c.75 Â§59]

Â Â Â Â Â  687.087 [1989 c.841 Â§Â§9,12; 1991 c.734 Â§74; renumbered 687.895 in 1991]

Â Â Â Â Â  687.090 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.091 [1955 c.492 Â§10; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  687.100 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.101 [1955 c.492 Â§11; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  687.110 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.111 [1955 c.492 Â§8; 1977 c.507 Â§12; 1979 c.89 Â§8; 1981 c.398 Â§1; 1985 c.82 Â§10; repealed by 1989 c.841 Â§14]

(State Board)

Â Â Â Â Â  687.115 State Board of Massage Therapists; members; appointment; terms; meetings; compensation; administrator. (1) The State Board of Massage Therapists shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472, for purposes of carrying out the provisions of ORS 687.011 to 687.250, 687.895 and 687.991. The board shall be composed of seven members, four of whom shall be licensed massage therapists and three of whom shall be members of the public, including one public member selected from a health related field, who shall be appointed by the Governor for terms of four years. Members serve at the option of the Governor.

Â Â Â Â Â  (2) Members are entitled to compensation and expenses as determined by the board.

Â Â Â Â Â  (3) The board may:

Â Â Â Â Â  (a) Hold meetings at times and locations determined by the board.

Â Â Â Â Â  (b) Hire, define the duties and fix the salary of an administrator who may hire and define the duties and provide supervision and evaluation of other employees as necessary to carry out the provisions of ORS 687.011 to 687.250, 687.895 and 687.991. The administrator, with approval of the board, may also employ special consultants. All salaries, compensation and expenses incurred or allowed shall be paid out of funds received by the board. [1971 c.650 Â§37; 1973 c.792 Â§42; 1977 c.217 Â§2; 1977 c.507 Â§13; 1985 c.82 Â§11; 1989 c.69 Â§2; 1997 c.177 Â§1; 1997 c.626 Â§12; 1997 c.632 Â§11; 1999 c.537 Â§16; 1999 c.1084 Â§16]

Â Â Â Â Â  687.120 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.121 Rules. The State Board of Massage Therapists may adopt rules:

Â Â Â Â Â  (1) Establishing reasonable standards concerning the sanitary, hygienic and healthful conditions of premises and facilities used by massage therapists.

Â Â Â Â Â  (2) Relating to the methods and procedures used in the practice of massage.

Â Â Â Â Â  (3) Governing the examination and investigation of applicants for the licenses issued under ORS 687.011 to 687.250, 687.895 and 687.991 and the issuance, renewal, suspension and revocation of such licenses.

Â Â Â Â Â  (4) Setting standards for certifying classes under ORS 687.051.

Â Â Â Â Â  (5) Requiring that massage therapists supply the board with the accurate, current address or addresses where they practice massage.

Â Â Â Â Â  (6) Fixing the educational, training and experience requirements for licensing by indorsement or reciprocity.

Â Â Â Â Â  (7) Establishing requirements for issuance and retention of an inactive license.

Â Â Â Â Â  (8) Regarding any matter that the board reasonably considers necessary and proper for the administration and enforcement of ORS 687.011 to 687.250, 687.895 and 687.991. [1955 c.492 Â§7; 1977 c.507 Â§14; 1985 c.82 Â§12; 1989 c.841 Â§13; 1997 c.626 Â§13; 1999 c.537 Â§17]

Â Â Â Â Â  687.122 Investigation of violations; power of board; subpoenas. (1) Upon the complaint of any citizen of this state, or upon its own motion, the State Board of Massage Therapists may investigate any alleged violation of ORS 687.011 to 687.250, 687.895 and 687.991.

Â Â Â Â Â  (2) In the conduct of investigations, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged, before the board in person the same as in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the board chairperson and the seal of the board in the name of the State of Oregon.

Â Â Â Â Â  (4) If a person fails to comply with a subpoena issued under this section, the judge of the circuit court shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court. [1989 c.843 Â§8; 1997 c.626 Â§14; 1999 c.537 Â§18]

Â Â Â Â Â  687.123 Inspection of premises. Upon complaint about the premises on which a massage therapist practices massage, the State Board of Massage Therapists or its authorized representative may inspect such premises in order to determine whether the premises meet the standards set by order of the board under ORS 687.121 (1). [1989 c.841 Â§17; 1999 c.537 Â§19]

Â Â Â Â Â  687.125 [1977 c.507 Â§17; 1997 c.626 Â§15; renumbered 687.890 in 1997]

Â Â Â Â Â  687.130 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.135 [1977 c.507 Â§4; repealed by 1989 c.841 Â§14]

Â Â Â Â Â  687.140 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.150 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.160 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.170 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.180 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.190 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.200 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.210 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.220 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.230 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.240 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.250 Enforcement; civil penalty. (1) The State Board of Massage Therapists shall report to the proper district attorney all cases that in the judgment of the board warrant criminal prosecution under ORS 687.991.

Â Â Â Â Â  (2) The board may, in its own name, assess a civil penalty against any licensed or unlicensed person violating a provision of ORS 687.011 to 687.250, 687.895 and 687.991. The board may assess the civil penalty instead of or in addition to disciplinary action under ORS 687.081, an injunction issued under ORS 687.021 or criminal prosecution by the district attorney under this section. The amount of the civil penalty may not exceed $1,000 for any single violation. Except as the board may otherwise provide under ORS 182.462 (5), moneys collected through the assessment of civil penalties by the board under this subsection or ORS 687.081 shall be deposited into the account created by the board pursuant to ORS 182.470 and are continuously appropriated to the board for carrying out the provisions of ORS 687.011 to 687.250, 687.895 and 687.991. [Formerly 687.890]

DIRECT ENTRY MIDWIVES

(Generally)

Â Â Â Â Â  687.405 ÂLicensed direct entry midwifeÂ defined.

As used in ORS 687.405 to 687.495, Âlicensed direct entry midwifeÂ means a person who:

Â Â Â Â Â  (1) Supervises the conduct of labor and childbirth;

Â Â Â Â Â  (2) Advises the parent as to the progress of the childbirth; and

Â Â Â Â Â  (3) Renders prenatal, intrapartum and postpartum care. [1993 c.362 Â§1]

Â Â Â Â Â  687.410 When use of title authorized. No person shall use the title Âlicensed direct entry midwife,Â any abbreviation thereof or the initials ÂL.D.M.Â unless the person possesses a valid license issued under ORS 687.405 to 687.495. [1993 c.362 Â§16]

Â Â Â Â Â  687.415 When license required. (1) A license authorized by ORS 687.405 to 687.495 is required only for purposes of reimbursement under medical assistance programs and is not required for the practice of direct entry midwifery in this state.

Â Â Â Â Â  (2) Nothing in ORS 687.405 to 687.495 is intended to require a direct entry midwife to become licensed as described in ORS 687.420 (2). [1993 c.362 Â§11]

(Licensing)

Â Â Â Â Â  687.420 Standards for licensing; application; payment by medical assistance program for services provided by licensed midwife. (1) The State Board of Direct Entry Midwifery shall establish standards for qualifications for the licensure of direct entry midwives. Such standards shall include:

Â Â Â Â Â  (a) Sufficient knowledge in the following areas:

Â Â Â Â Â  (A) Techniques in taking patient histories;

Â Â Â Â Â  (B) Anatomy and physiology of the female reproductive system;

Â Â Â Â Â  (C) Appropriate use of diagnostic testing;

Â Â Â Â Â  (D) Necessity for referral;

Â Â Â Â Â  (E) Pathology in childbirth;

Â Â Â Â Â  (F) Mechanisms of labor;

Â Â Â Â Â  (G) Aseptic techniques;

Â Â Â Â Â  (H) Postpartum care;

Â Â Â Â Â  (I) Examinations of newborn infants; and

Â Â Â Â Â  (J) Family planning;

Â Â Â Â Â  (b) Successful passage of written and oral examinations;

Â Â Â Â Â  (c) Participation in:

Â Â Â Â Â  (A) 25 assisted deliveries;

Â Â Â Â Â  (B) 25 deliveries for which the midwife was the primary care provider;

Â Â Â Â Â  (C) 100 prenatal care visits;

Â Â Â Â Â  (D) 25 newborn examinations; and

Â Â Â Â Â  (E) 40 postnatal examinations;

Â Â Â Â Â  (d) Current certification in cardiopulmonary resuscitation for infants and adults; and

Â Â Â Â Â  (e) A written plan for emergency transport.

Â Â Â Â Â  (2) Any person who desires to become licensed as a direct entry midwife shall submit an application to the Oregon Health Licensing Agency stating the applicantÂs qualifications for licensure. If the applicant meets the standards established under subsection (1) of this section and the applicant is not disqualified from licensure under ORS 676.612, the agency shall issue an annual license to the direct entry midwife. The agency shall impose a fee for licensure and examination in the amount established pursuant to ORS 687.435.

Â Â Â Â Â  (3) Any direct entry midwife licensed under this section is entitled to payment under the rules of the medical assistance program for services provided to any eligible recipient of medical assistance. [1993 c.362 Â§3; 1997 c.690 Â§5; 2001 c.53 Â§1; 2003 c.547 Â§20; 2005 c.648 Â§33]

Â Â Â Â Â  687.425 Renewal of license; effect of failure to renew; rules. (1) A license issued by the Oregon Health Licensing Agency for a direct entry midwife shall expire after one year. The agency shall renew a license upon receipt of the renewal application and fee and proof of current cardiopulmonary resuscitation certification for infants and adults, if the applicant is otherwise in compliance with the rules adopted by the State Board of Direct Entry Midwifery and the agency.

Â Â Â Â Â  (2) The agency shall establish a procedure for the renewal of licenses. Notwithstanding subsection (1) of this section, the agency may vary the renewal date of a license by giving the applicant written notice of the renewal date being assigned and by making prorated adjustments to the renewal fee.

Â Â Â Â Â  (3) The board shall prescribe requirements for license renewal including, but not limited to, continuing education that must include training in use of legend drugs and devices. In addition to continuing education requirements, a midwife who has attended fewer than five births in the previous year shall be required to take an additional 10 hours of continuing education as prescribed by the board. All licensing requirements shall be approved by the board by rule.

Â Â Â Â Â  (4) Any license that is not renewed shall automatically revert to inactive status. The license may be reactivated only if the license holder meets other qualifications for reactivation as prescribed by the agency in consultation with the board.

Â Â Â Â Â  (5) The agency may mail a notice of renewal to the last-known address of the license holder. [1993 c.362 Â§9; 2001 c.53 Â§5; 2001 c.274 Â§3; 2001 c.462 Â§4; 2003 c.547 Â§21; 2005 c.648 Â§34]

Â Â Â Â Â  687.430 Waiver of required written examination. A person licensed to practice direct entry midwifery under the laws of another state who demonstrates to the satisfaction of the Oregon Health Licensing Agency that the person has passed a written examination at least equal to the written examination required of persons eligible for licensure under ORS 687.405 to 687.495 may have the written examination waived pursuant to standards of the State Board of Direct Entry Midwifery. [1993 c.362 Â§4; 2001 c.53 Â§2; 2005 c.648 Â§35]

Â Â Â Â Â  687.435 Fees; rules. (1) The Oregon Health Licensing Agency shall, in consultation with the State Board of Direct Entry Midwifery, establish by rule and collect fees. Fees established pursuant to this section may not exceed the following:

Â Â Â Â Â  (a) License application, $100;

Â Â Â Â Â  (b) Initial license, $2,000;

Â Â Â Â Â  (c) Annual renewal for active license, $2,000;

Â Â Â Â Â  (d) Written examination, $500;

Â Â Â Â Â  (e) Oral examination, $150;

Â Â Â Â Â  (f) Late fee, $50;

Â Â Â Â Â  (g) Duplicate license, $25;

Â Â Â Â Â  (h) Reciprocity license, $500; and

Â Â Â Â Â  (i) License reactivation, $500.

Â Â Â Â Â  (2) Fees established pursuant to subsection (1) of this section shall be subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting fees. The fees shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees shall not exceed the cost of administering the program or the purpose for which the fee is established as authorized by the Legislative Assembly for the boardÂs budget, or as modified by the Emergency Board of future sessions of the Legislative Assembly.

Â Â Â Â Â  (3) All moneys received by the agency under this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 687.405 to 687.495.

Â Â Â Â Â  (4) In addition to the fees established under subsection (1) of this section, the agency may assess fees for providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records. [1997 c.690 Â§4; 1999 c.885 Â§25; 1999 c.990 Â§3; 2003 c.547 Â§22; 2005 c.648 Â§36]

Â Â Â Â Â  687.440 [1993 c.362 Â§19; 1999 c.885 Â§24; repealed by 2005 c.648 Â§121]

Â Â Â Â Â  687.445 Discipline. In the manner prescribed in ORS chapter 183 for contested cases and in consultation with the State Board of Direct Entry Midwifery, the Oregon Health Licensing Agency may impose a form of discipline specified in ORS 676.612 against any person practicing direct entry midwifery for any of the grounds listed in ORS 676.612 and for any violation of the provisions of ORS 687.405 to 687.495, or the rules adopted thereunder. [2003 c.547 Â§28; 2005 c.648 Â§37]

Â Â Â Â Â  687.450 [1993 c.362 Â§10; 2001 c.53 Â§6; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  687.455 [1993 c.362 Â§5; 2001 c.53 Â§3; 2003 c.547 Â§24; repealed by 2005 c.648 Â§121]

(State Board and Health Licensing Agency)

Â Â Â Â Â  687.470 State Board of Direct Entry Midwifery; establishment; appointment; confirmation; membership. There is established within the Oregon Health Licensing Agency the State Board of Direct Entry Midwifery consisting of seven members appointed by the Governor. Each member of the board shall serve a term of three years and until a successor is appointed and qualified. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. All appointments of members of the board are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. The membership of the board shall include:

Â Â Â Â Â  (1) Four licensed direct entry midwives.

Â Â Â Â Â  (2) Two certified nurse midwives.

Â Â Â Â Â  (3) One physician licensed under ORS chapter 677 involved at the time of appointment in obstetrical care or education. [1993 c.362 Â§2; 1999 c.885 Â§23; 1999 c.990 Â§1; 2005 c.648 Â§38]

Â Â Â Â Â  687.475 Officers; meetings; quorum; compensation and expenses; rules. (1) The State Board of Direct Entry Midwifery shall elect a chairperson. The board shall adopt rules to govern the proceedings of the board. The board shall hold meetings at such times and places as it determines. A majority of the members of the board shall constitute a quorum.

Â Â Â Â Â  (2) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1993 c.362 Â§6]

Â Â Â Â Â  687.480 Practice standards. The State Board of Direct Entry Midwifery shall develop practice standards that shall include but not be limited to:

Â Â Â Â Â  (1) Maintenance of records of care, including client charts;

Â Â Â Â Â  (2) Participation in peer review;

Â Â Â Â Â  (3) Development of a written plan for emergency transport;

Â Â Â Â Â  (4) Guidelines for equipment; and

Â Â Â Â Â  (5) Maintenance of patient disclosure forms, which includes information regarding whether the midwife has malpractice insurance. [1993 c.362 Â§8; 2001 c.53 Â§4a]

Â Â Â Â Â  687.485 Authority of Oregon Health Licensing Agency; rules. In addition to the powers otherwise granted by ORS 687.405 to 687.495, the Oregon Health Licensing Agency, in consultation with the State Board of Direct Entry Midwifery, may:

Â Â Â Â Â  (1) Determine whether applicants meet the qualifications under ORS 687.405 to 687.495, conduct examinations and grant licenses to qualified applicants upon compliance with the rules of the board and the agency;

Â Â Â Â Â  (2) Do any act necessary or proper to effect and carry out the duties required of the agency by ORS 687.405 to 687.495;

Â Â Â Â Â  (3) Adopt rules for the administration of ORS 687.405 to 687.495; and

Â Â Â Â Â  (4) Accept and expend donations, contributions and grant funds for the purposes of ORS 687.405 to 687.495. [1993 c.362 Â§7; 1999 c.990 Â§2; 2001 c.53 Â§4; 2001 c.462 Â§3; 2003 c.547 Â§25; 2005 c.648 Â§39]

Â Â Â Â Â  687.490 Confidentiality of information provided to board or agency. (1) Any information provided to the State Board of Direct Entry Midwifery or the Oregon Health Licensing Agency under ORS 687.445 is confidential and is not subject to public disclosure or admissible as evidence in any judicial proceeding.

Â Â Â Â Â  (2) Any person who in good faith provides information to the board or the agency is not subject to an action for civil damages as a result thereof. [1993 c.362 Â§17; 2001 c.53 Â§7; 2003 c.547 Â§26; 2005 c.648 Â§40]

(Miscellaneous)

Â Â Â Â Â  687.493 Authority to purchase and administer certain legend drugs and devices. (1) A midwife licensed under ORS 687.405 to 687.495 may purchase and administer authorized scheduled legend drugs and devices that are used in pregnancy, birth, postpartum care, newborn care or resuscitation and that are deemed integral to providing safe care to the public by the State Board of Direct Entry Midwifery by rule.

Â Â Â Â Â  (2) Legend drugs authorized under subsection (1) of this section are limited:

Â Â Â Â Â  (a) For neonatal use to prophylactic ophthalmic medications, vitamin K and oxygen; and

Â Â Â Â Â  (b) For maternal use to postpartum antihemorrhagics, Rho (D) immune globulin, epinephrine, intravenous fluids, local anesthetic and oxygen.

Â Â Â Â Â  (3) Legend devices authorized under subsection (1) of this section are limited to devices for injection of medications, for the administration of intravenous fluids, for adult and infant resuscitation and for rupturing the amniotic membranes.

Â Â Â Â Â  (4) A pharmacist who dispenses drugs and devices to a licensed midwife as authorized by this section and in conformity with the provisions of ORS chapter 689 is not liable for any adverse reactions caused by administration of the legend drugs and devices by the midwife. [2001 c.462 Â§2]

Â Â Â Â Â  687.495 Collection of data on births. In cooperation with the State Board of Direct Entry Midwifery, the Oregon Health Licensing Agency shall collect and report data on births for which a direct entry midwife was the primary care provider. The report shall distinguish outcomes between licensed direct entry midwives and direct entry midwives who are not licensed under ORS 687.405 to 687.495. [1993 c.362 Â§15; 2005 c.648 Â§41]

Â Â Â Â Â  687.890 [Formerly 687.125; 1999 c.537 Â§20; 1999 c.1084 Â§17; renumbered 687.250 in 2001]

PENALTIES

Â Â Â Â Â  687.895 Procedure for civil penalties. Any civil penalty under ORS 687.011 to 687.250, 687.895 and 687.991 shall be imposed as provided in ORS 183.745. [Formerly 687.087; 1997 c.626 Â§16]

Â Â Â Â Â  687.990 [Repealed by 1955 c.492 Â§15]

Â Â Â Â Â  687.991 Criminal penalties. (1) Violation of ORS 687.021 or of any rule adopted under ORS 687.121 is a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 687.410 is a Class A misdemeanor. [1955 c.492 Â§14; 1977 c.507 Â§15; 2003 c.547 Â§27]

_______________



Chapter 688

Chapter 688 Â Therapeutic and Technical Services: Physical Therapists; Radiologic Technologists and Radiation Therapists; Hemodialysis Technicians; Athletic Trainers; Respiratory Therapists

2005 EDITION

THERAPEUTIC AND TECHNICAL SERVICES

OCCUPATIONS AND PROFESSIONS

PHYSICAL THERAPISTS

(Generally)

688.010Â Â Â Â  Definitions for ORS 688.010 to 688.201

688.015Â Â Â Â  Findings and purpose

688.020Â Â Â Â  License required to practice physical therapy or use designation

688.030Â Â Â Â  Application of ORS 688.010 to 688.201

688.035Â Â Â Â  Short title

(Licensing)

688.040Â Â Â Â  Licensing procedure

688.050Â Â Â Â  Qualifications of physical therapist; examination; rules

688.055Â Â Â Â  Qualifications of physical therapist assistant; examination

688.080Â Â Â Â  Reciprocity; fee

688.090Â Â Â Â  License; certificate

688.100Â Â Â Â  Renewals; rules; fee; lapse

688.110Â Â Â Â  Temporary permit; fee

688.120Â Â Â Â  Fraudulent representations prohibited

688.125Â Â Â Â  Notice to patient of interest in physical therapy practice

688.132Â Â Â Â  Duty to refer person; exceptions; when personal injury protection benefits available

688.135Â Â Â Â  Duties and responsibilities of physical therapist

688.140Â Â Â Â  Grounds for discipline; sanctions; civil penalties

688.145Â Â Â Â  Discipline procedure; review of orders; confidential information

(State Board)

688.160Â Â Â Â  Physical Therapist Licensing Board; qualifications; terms; vacancies; duties; rules; meetings; executive director

688.201Â Â Â Â  Disposition of receipts

(Enforcement)

688.230Â Â Â Â  Report of suspected violation; confidentiality of report; liability of person reporting

RADIOLOGIC TECHNOLOGISTS AND RADIATION THERAPISTS

(Generally)

688.405Â Â Â Â  Definitions for ORS 688.405 to 688.605

688.415Â Â Â Â  License required to practice radiologic technology; prohibited acts

688.425Â Â Â Â  Licensed persons may use title

688.435Â Â Â Â  Application of ORS 688.405 to 688.605

(Licensing)

688.445Â Â Â Â  Licensing and renewal procedure; fees

688.455Â Â Â Â  License fee; general qualifications

688.465Â Â Â Â  Qualifications of radiologic technologist in diagnostic field

688.475Â Â Â Â  Qualifications of radiologic technologist in therapeutic field

688.480Â Â Â Â  Operator of certain tomography equipment to be certified

688.485Â Â Â Â  Examinations; fees

688.495Â Â Â Â  Licensing without examination

688.505Â Â Â Â  Evidence of continuing education on renewal

688.515Â Â Â Â  Limited permit; temporary license; X-ray bone densitometry operator permit; fees; qualifications

688.520Â Â Â Â  Licenses and permits for periods other than 24 months

688.525Â Â Â Â  Grounds for discipline; investigation of complaints; confidential information

(State Board)

688.545Â Â Â Â  Board of Radiologic Technology; qualifications; advisory member; term; compensation and expenses; officers; meetings; quorum

688.555Â Â Â Â  Rulemaking; executive officer

688.560Â Â Â Â  Fees for services; rules

688.565Â Â Â Â  Program of continuing education

688.585Â Â Â Â  Board of Radiologic Technology Account

(Enforcement)

688.595Â Â Â Â  Enforcement and inspections

688.600Â Â Â Â  Investigation of alleged violations; power of board; subpoenas

688.605Â Â Â Â  Duty to report violation; confidentiality; procedure on claims of violation

HEMODIALYSIS TECHNICIANS

688.625Â Â Â Â  Definitions for ORS 688.625 to 688.665

688.630Â Â Â Â  Practice of hemodialysis by uncertified practitioner prohibited

688.635Â Â Â Â  Scope of practice of hemodialysis technician; rules

688.640Â Â Â Â  Application for certificate; rules

688.645Â Â Â Â  Fees

688.650Â Â Â Â  Qualifications for certification; temporary or provisional certificates; continuing education; certificate expiration; rules

688.655Â Â Â Â  Grounds for denying, suspending or revoking certificate; investigation; duty to report; confidential information; liability of person who reports

688.660Â Â Â Â  Grounds for discipline of certificate holder; civil penalty; assessment of disciplinary proceeding cost

688.665Â Â Â Â  Rules

ATHLETIC TRAINERS

688.701Â Â Â Â  Definitions for ORS 688.701 to 688.734

688.705Â Â Â Â  Board of Athletic Trainers; appointment; membership; terms

688.707Â Â Â Â  Officers; quorum; meetings

688.709Â Â Â Â  Board duties; rules

688.715Â Â Â Â  Authority of Oregon Health Licensing Agency; rules; fees; investigations

688.718Â Â Â Â  Registration required; exceptions

688.720Â Â Â Â  Requirements for registration

688.724Â Â Â Â  Registration renewal; late renewal; reinstatement

688.728Â Â Â Â  Fees; rules; disposition of receipts

688.730Â Â Â Â  Use of title

688.734Â Â Â Â  Disciplinary authority of Oregon Health Licensing Agency

RESPIRATORY THERAPISTS

688.800Â Â Â Â  Definitions for ORS 688.800 to 688.840

688.805Â Â Â Â  Practice of respiratory care by unlicensed practitioner prohibited; exceptions; practice requirements

688.810Â Â Â Â  Use of title

688.815Â Â Â Â  Application for license; examination; license by endorsement

688.820Â Â Â Â  Respiratory Therapist Licensing Board; qualification of members; terms

688.825Â Â Â Â  Selection of board chairperson; quorum; meetings

688.830Â Â Â Â  Duties of Oregon Health Licensing Agency and of board; rules

688.834Â Â Â Â  Fees; rules; disposition of receipts

688.836Â Â Â Â  Disciplinary authority of Oregon Health Licensing Agency

688.840Â Â Â Â  Immunity from civil liability

PENALTIES

688.915Â Â Â Â  Civil penalty for violation of ORS 688.405 to 688.605 or rules

688.990Â Â Â Â  Criminal penalties

688.995Â Â Â Â  Criminal penalty for violation of ORS 688.800 to 688.840

688.997Â Â Â Â  Criminal penalty for violation of ORS 688.718

PHYSICAL THERAPISTS

(Generally)

Â Â Â Â Â  688.010 Definitions for ORS 688.010 to 688.201. As used in ORS 688.010 to 688.201, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Physical Therapist Licensing Board.

Â Â Â Â Â  (2) ÂPhysical therapistÂ means a person who is licensed pursuant to ORS 688.010 to 688.201 to practice physical therapy.

Â Â Â Â Â  (3) ÂPhysical therapist aideÂ means a person who is trained by a physical therapist or physical therapist assistant to perform designated and supervised routine tasks related to physical therapy and who works under the direct on-site supervision of a physical therapist or physical therapist assistant.

Â Â Â Â Â  (4) ÂPhysical therapist assistantÂ means a person who assists a physical therapist in the administration of selected components of physical therapy intervention. A physical therapist assistant works under the supervision and direction of the physical therapist.

Â Â Â Â Â  (5) ÂPhysical therapyÂ means the care and services provided by a physical therapist or by a physical therapist assistant under the supervision and direction of a physical therapist.

Â Â Â Â Â  (6) ÂPractice of physical therapyÂ means:

Â Â Â Â Â  (a) Examining, evaluating and testing for mechanical, physiological and developmental impairments, functional limitations and disabilities or other neuromusculoskeletal conditions in order to determine a physical therapy diagnosis or prognosis or a plan of physical therapy intervention and to assess the ongoing effects of physical therapy intervention.

Â Â Â Â Â  (b) Alleviating impairments and functional limitations by designing, implementing, administering and modifying physical therapy interventions.

Â Â Â Â Â  (c) Reducing the risk of injury, impairment, functional limitation and disability by physical therapy interventions that may include as a component the promotion and maintenance of health, fitness and quality of life in all age populations.

Â Â Â Â Â  (d) Consulting or providing educational services to a patient for the purposes of paragraphs (a), (b) and (c) of this subsection. [1959 c.461 Â§1; 1965 c.314 Â§1; 1969 c.339 Â§1; 1971 c.585 Â§1; 1975 c.111 Â§1; 1987 c.726 Â§5; 2005 c.627 Â§3]

Â Â Â Â Â  688.015 Findings and purpose. (1) The Legislative Assembly finds and declares that providing for state administrative control, supervision, licensure and regulation of the practice of physical therapy in this state serves the purpose of protecting the public health, safety and welfare.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that only individuals who meet and maintain prescribed standards of competence may engage in the practice of physical therapy as authorized by ORS 688.010 to 688.201 and implemented by the Physical Therapist Licensing Board. [2005 c.627 Â§1]

Â Â Â Â Â  Note: 688.015 and 688.035 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 688 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  688.020 License required to practice physical therapy or use designation. (1) Unless a person is a licensed physical therapist or holds a permit issued under ORS 688.110, a person shall not:

Â Â Â Â Â  (a) Practice physical therapy; or

Â Â Â Â Â  (b) Use in connection with the name of the person the words or letters, ÂP.T.Â, ÂR.P.T.Â, ÂL.P.T.Â, Âphysical therapistÂ, ÂphysiotherapistÂ or any other letters, words, abbreviations or insignia indicating that the person is a physical therapist, or purports to be a physical therapist.

Â Â Â Â Â  (2) Unless a person holds a license as a physical therapist assistant, a person shall not:

Â Â Â Â Â  (a) Practice as a physical therapist assistant; or

Â Â Â Â Â  (b) Use in connection with the name of the person the words or letters, ÂL.P.T.A.Â, ÂP.T.A.Â, Âphysical therapist assistantÂ, Âlicensed physical therapist assistantÂ, or any other letters, words, abbreviations or insignia indicating that the person is a physical therapist assistant or purports to be a physical therapist assistant. [1959 c.461 Â§2; 1965 c.314 Â§2; 1969 c.339 Â§2; 1971 c.585 Â§2; 1975 c.111 Â§2]

Â Â Â Â Â  688.030 Application of ORS 688.010 to 688.201. ORS 688.010 to 688.201 do not apply to:

Â Â Â Â Â  (1) Any person engaging in the domestic application of any act included in the definition of physical therapy, or any person licensed under any other health care licensing law of this state to do any such act or to persons working under the direction of any such person if the person does not represent to anyone receiving services or to the public that the person is a physical therapist.

Â Â Â Â Â  (2) Massage practiced at any bona fide athletic club, at any athletic department of any bona fide fraternal organization, at any public institution or at any athletic department of a school or college.

Â Â Â Â Â  (3) The practice of physical therapy which is incidental to the planned program of study for students enrolled in a physical therapist or physical therapist assistant program approved by the Physical Therapist Licensing Board. [1959 c.461 Â§3; 1965 c.314 Â§3; 1975 c.111 Â§3; 1987 c.726 Â§6]

Â Â Â Â Â  688.035 Short title. ORS 688.010 to 688.201 may be cited as the Oregon Physical Therapy Practice Act. [2005 c.627 Â§2]

Â Â Â Â Â  Note: See note under 688.015.

(Licensing)

Â Â Â Â Â  688.040 Licensing procedure. (1) Any person desiring to be a licensed physical therapist or physical therapist assistant shall apply in writing to the Physical Therapist Licensing Board in the form and manner provided by the board by rule.

Â Â Â Â Â  (2) Each application shall include or be accompanied by evidence, satisfactory to the board, that the applicant possesses the qualifications prescribed by ORS 688.050 for applicants for licensing as a physical therapist and ORS 688.055 for applicants for licensing as a physical therapist assistant.

Â Â Â Â Â  (3) An applicant shall include with the application any application and examination fees prescribed by the board by rule.

Â Â Â Â Â  (4) The board shall notify an applicant of any deficiencies in the application. [1959 c.461 Â§6; 1969 c.339 Â§3; 1971 c.585 Â§3; 1975 c.111 Â§4; 1995 c.79 Â§347; 2005 c.21 Â§7; 2005 c.627 Â§4a]

Â Â Â Â Â  688.050 Qualifications of physical therapist; examination; rules. (1) Each applicant for a license as a physical therapist shall:

Â Â Â Â Â  (a) Be at least 18 years of age.

Â Â Â Â Â  (b) Be of good moral character as determined by the Physical Therapist Licensing Board.

Â Â Â Â Â  (c) Be a graduate of an accredited professional physical therapy education program approved by the board.

Â Â Â Â Â  (d) Pass to the satisfaction of the board an examination approved by the board to determine the fitness of the applicant to practice as a physical therapist or to be entitled to be licensed as provided in ORS 688.080. An applicant for licensure as a physical therapist who does not pass the examination on the first attempt may retake the examination as provided by rules adopted by the board.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, an applicant for a license as a physical therapist who has been educated outside the United States shall:

Â Â Â Â Â  (a) Provide evidence satisfactory to the board that the applicantÂs physical therapy education program is recognized or accredited and that the applicantÂs education is substantially equivalent to the education of physical therapists who graduated from accredited physical therapy education programs approved by the board. If the board determines that the education of an applicant who graduated from a physical therapy education program outside the United States is not substantially equivalent, the board may require the applicant to complete additional course work before the board proceeds with the application process.

Â Â Â Â Â  (b) Obtain an evaluation of the applicantÂs educational credentials by a credentials evaluation agency approved by the board.

Â Â Â Â Â  (c) Demonstrate proficiency in English if required by the board.

Â Â Â Â Â  (d) Pass to the satisfaction of the board an examination approved by the board.

Â Â Â Â Â  (3) If an applicant who has been educated outside the United States is a graduate of an accredited physical therapy education program approved by the board, the board may waive the requirements of subsection (2)(a) and (b) of this section. [1959 c.461 Â§5; 1971 c.585 Â§4; 1973 c.827 Â§73; 2005 c.627 Â§5]

Â Â Â Â Â  688.055 Qualifications of physical therapist assistant; examination. Each applicant for a license as a physical therapist assistant shall:

Â Â Â Â Â  (1) Be at least 18 years of age.

Â Â Â Â Â  (2) Be of good moral character as determined by the Physical Therapist Licensing Board.

Â Â Â Â Â  (3) Be a graduate of an accredited physical therapist assistant education program approved by the board.

Â Â Â Â Â  (4) Pass to the satisfaction of the board an examination approved by the board to determine the fitness of the applicant to work as a physical therapist assistant or to be entitled to be licensed as provided in ORS 688.080. An applicant for licensure as a physical therapist assistant who does not pass the examination on the first attempt may retake the examination as provided by rules adopted by the board. [1969 c.339 Â§5; 1971 c.585 Â§5; 1973 c.827 Â§74; 1975 c.111 Â§5; 2005 c.627 Â§6]

Â Â Â Â Â  688.060 [1959 c.461 Â§4; 1969 c.339 Â§7; 1971 c.585 Â§6; 1975 c.111 Â§6; repealed by 1983 c.740 Â§251]

Â Â Â Â Â  688.070 [1959 c.461 Â§7; 1969 c.339 Â§8; 1971 c.585 Â§7; 1975 c.526 Â§7; 1983 c.224 Â§1; repealed by 2005 c.627 Â§18]

Â Â Â Â Â  688.080 Reciprocity; fee. (1) The Physical Therapist Licensing Board may license as a physical therapist or license as a physical therapist assistant, without examination, any person who:

Â Â Â Â Â  (a) Applies for a license as provided in ORS 688.040;

Â Â Â Â Â  (b) Is of good moral character as determined by the board; and

Â Â Â Â Â  (c) On the date of making application, is a physical therapist or physical therapist assistant who has a valid unrestricted license from any other state or territory of the United States if the requirements for licensing of physical therapists or physical therapist assistants in the state or territory in which the applicant is licensed are substantially equivalent to OregonÂs licensure requirements and the applicant passed to the satisfaction of the examiner of such state or territory a written examination that is approved by the board of this state.

Â Â Â Â Â  (2) Each applicant under this section shall pay a fee to the board at the time of filing the application. [1959 c.461 Â§9; 1969 c.339 Â§9; 1971 c.585 Â§8; 1975 c.111 Â§7; 1975 c.526 Â§8; 1983 c.224 Â§1a; 2005 c.627 Â§7]

Â Â Â Â Â  688.090 License; certificate. The Physical Therapist Licensing Board shall license as a physical therapist or a physical therapist assistant each applicant who proves to the satisfaction of the board fitness for such license as provided in ORS 688.010 to 688.201. The board shall issue a certificate to each person licensed. The certificate shall be prima facie evidence of the right of the person to whom it is issued to represent that person as a licensed physical therapist or physical therapist assistant, whichever certificate the person holds, subject to the provisions of ORS 688.010 to 688.201. [1959 c.461 Â§10; 1969 c.339 Â§10; 1971 c.585 Â§9; 1975 c.111 Â§8]

Â Â Â Â Â  688.100 Renewals; rules; fee; lapse. (1) A person who is licensed as a physical therapist or physical therapist assistant shall renew the personÂs license pursuant to the rules of the Physical Therapist Licensing Board. A person who fails to renew the license on or before the expiration date specified by board rule may not practice as a physical therapist or work as a physical therapist assistant in this state until the lapsed license is renewed.

Â Â Â Â Â  (2) The board may reinstate a lapsed license upon payment of all past renewal and delinquency fees.

Â Â Â Â Â  (3) If a personÂs license has lapsed for more than five consecutive years, that person shall reapply for a license and pay all applicable fees. The person shall also demonstrate to the boardÂs satisfaction competence to practice physical therapy, or shall serve an internship under a restricted license or take remedial or refresher courses, or both, at the discretion of the board. The board may also require the applicant to take an examination.

Â Â Â Â Â  (4) A person who is licensed as a physical therapist or physical therapist assistant shall report to the board a name change or any change in business or residential address, electronic mail address or contact telephone number within 30 days after the date of change. [1959 c.461 Â§11; 1969 c.339 Â§11; 1971 c.585 Â§10; 1975 c.526 Â§9; 1983 c.224 Â§2; 2005 c.627 Â§8]

Â Â Â Â Â  688.110 Temporary permit; fee. (1) The Physical Therapist Licensing Board, in its discretion, may issue without examination a temporary permit to a person to practice as a physical therapist or to work as a physical therapist assistant in this state if the person files an application for license as provided in ORS 688.040 or 688.080, and pays to the board at the time of filing the application the temporary permit fee.

Â Â Â Â Â  (2) A person holding a temporary permit may practice physical therapy only under the direction of a physical therapist licensed under ORS 688.010 to 688.201.

Â Â Â Â Â  (3) The temporary permit shall be granted for a period not to exceed three months. The board may renew the temporary permit at its discretion for an additional three months, but no longer. [1959 c.461 Â§12; 1969 c.339 Â§12; 1971 c.585 Â§11; 1975 c.526 Â§10; 1983 c.224 Â§3; 1991 c.703 Â§31; 2005 c.627 Â§9]

Â Â Â Â Â  688.120 Fraudulent representations prohibited. A person may not obtain or attempt to obtain a license as a physical therapist or as a physical therapist assistant or a temporary permit under ORS 688.110 by any fraudulent representation. [1959 c.461 Â§13; 1969 c.339 Â§13; 1971 c.585 Â§12; 1975 c.111 Â§9; 2005 c.21 Â§8; 2005 c.627 Â§10]

Â Â Â Â Â  688.125 Notice to patient of interest in physical therapy practice. In order to assure that physical therapy treatment of a patient is based solely on the needs of a patient, any health care practitioner described in ORS 676.110 who owns, in part or in whole, a physical therapy practice, or who employs a physical therapist, shall communicate the facts of that ownership or employment relationship to patients for whom physical therapy is prescribed and inform the patient that alternative sources of physical therapy treatment are available. [1987 c.726 Â§9]

Â Â Â Â Â  688.130 [1959 c.461 Â§16; 1965 c.314 Â§4; 1969 c.339 Â§14; 1971 c.585 Â§13; 1975 c.111 Â§10; 1983 c.224 Â§4; 1989 c.947 Â§1; 1991 c.381 Â§1; 1993 c.211 Â§1; 1999 c.539 Â§1; 1999 c.582 Â§15; repealed by 2005 c.627 Â§18]

Â Â Â Â Â  688.132 Duty to refer person; exceptions; when personal injury protection benefits available. (1) A licensed physical therapist shall immediately refer a person to a medical doctor, osteopathic physician, chiropractic physician, podiatric physician and surgeon, naturopathic physician, dentist, physician assistant or nurse practitioner if:

Â Â Â Â Â  (a) Signs or symptoms are present that require treatment or diagnosis by such providers or for which physical therapy is contraindicated or for which treatment is outside the knowledge of the physical therapist or scope of practice of physical therapy; or

Â Â Â Â Â  (b) The physical therapist continues therapy and 30 days have passed since the initial physical therapy treatment has been administered, unless:

Â Â Â Â Â  (A) The individual is a child or a student eligible for special education, as defined by state or federal law, and is being seen pursuant to the childÂs or the studentÂs individual education plan or individual family service plan;

Â Â Â Â Â  (B) The individual is a student athlete at a public or private school, college or university and is seeking treatment in that role as athlete; or

Â Â Â Â Â  (C) The individual is a resident of a long term care facility as defined in ORS 442.015, a residential facility as defined in ORS 443.400, an adult foster home as defined in ORS 443.705 or an intermediate care facility for mental retardation pursuant to federal regulations.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 742.518 to 742.542, personal injury protection benefits are not required to be paid for physical therapy treatment of a person covered by the applicable insurance policy unless the person is referred to the physical therapist by a licensed physician, podiatric physician and surgeon, naturopathic physician, dentist, physicianÂs assistant or nurse practitioner. [1993 c.211 Â§4; 1999 c.539 Â§2; 2001 c.104 Â§262; 2005 c.627 Â§11]

Â Â Â Â Â  688.134 [1993 c.211 Â§7; 1997 c.408 Â§1; repealed by 2005 c.627 Â§18]

Â Â Â Â Â  688.135 Duties and responsibilities of physical therapist. (1) A physical therapist licensed under ORS 688.010 to 688.201 shall:

Â Â Â Â Â  (a) Be responsible for managing all aspects of the physical therapy care of each patient.

Â Â Â Â Â  (b) Ensure the qualifications of all physical therapist assistants and physical therapist aides working under the direction and supervision of the physical therapist.

Â Â Â Â Â  (c) Provide for each patient the therapeutic intervention that requires the expertise of a physical therapist and determine and supervise the use of physical therapist assistants or physical therapist aides to provide care that is safe, effective and efficient.

Â Â Â Â Â  (2) Responsibility for patient care management shall include accurate documentation and billing of the physical therapy services provided. Information relating to the physical therapist-patient relationship is confidential and a physical therapist shall comply with the laws and rules governing the use and disclosure of a patientÂs protected health information as provided in ORS 192.518 to 192.526.

Â Â Â Â Â  (3) Each physical therapist shall display a copy of the physical therapistÂs license or current renewal verification in a location accessible to public view at the physical therapistÂs place of practice or employment.

Â Â Â Â Â  (4) A physical therapist may purchase, store and administer topical and aerosol medications as part of the practice of physical therapy as defined in ORS 688.010. A physical therapist shall comply with any rules adopted by the State Board of Pharmacy specifying protocols for storage of medications.

Â Â Â Â Â  (5) A physical therapist shall adhere to the standards of ethics recognized by the physical therapy profession as further established by a nationally recognized professional organization of physical therapists and as further adopted by the board.

Â Â Â Â Â  (6) A physical therapist shall disclose to a patient any direct financial interest in products that the physical therapist endorses and recommends to the patient at the time of such endorsement or recommendation. The disclosure shall be documented in the patientÂs record.

Â Â Â Â Â  (7) A physical therapist shall refer a patient to an appropriate health care practitioner if the physical therapist has reasonable cause to believe symptoms or conditions are present that require services beyond the scope of practice of a physical therapist or when physical therapy is contraindicated.

Â Â Â Â Â  (8) A physical therapist may provide compensable services to an injured worker only as authorized by ORS 656.250.

Â Â Â Â Â  (9) Nothing in ORS 688.010 to 688.201 shall prohibit a physical therapist licensed under ORS 688.010 to 688.201 from accepting a referral from a veterinarian licensed under ORS chapter 686. The referral must be in writing and specify the treatment or therapy to be provided, pursuant to ORS 686.040 (4). A physical therapist practicing under this subsection shall be held to the standard of care for veterinarians set forth in ORS chapter 686. [2005 c.627 Â§16]

Â Â Â Â Â  Note: 688.135 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 688 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  688.140 Grounds for discipline; sanctions; civil penalties. (1) The Physical Therapist Licensing Board, after notice and hearing as provided in ORS 688.145, may impose any or all of the following sanctions or take any of the following actions upon any of the grounds specified in subsection (2) of this section:

Â Â Â Â Â  (a) Refuse to license any applicant.

Â Â Â Â Â  (b) Refuse to renew the license of any physical therapist or physical therapist assistant.

Â Â Â Â Â  (c) Suspend or revoke the license of any physical therapist or physical therapist assistant.

Â Â Â Â Â  (d) Suspend or revoke a temporary permit issued under ORS 688.110.

Â Â Â Â Â  (e) Impose a civil penalty not to exceed $5,000.

Â Â Â Â Â  (f) Impose probation with authority to limit or restrict a license.

Â Â Â Â Â  (g) Impose conditions, restrictions or limitations on practice.

Â Â Â Â Â  (h) Issue letters of reprimand.

Â Â Â Â Â  (i) Impose any other appropriate sanction, including assessment of the reasonable costs of a proceeding under ORS 688.145 as a civil penalty. Costs include, but are not limited to, the costs of investigation, attorney fees, hearing officer costs and the costs of discovery.

Â Â Â Â Â  (2) Grounds exist for the imposition of sanctions as specified in subsection (1) of this section when a person:

Â Â Â Â Â  (a) Violates any provision of ORS 688.010 to 688.201, board rules or a written order from the board.

Â Â Â Â Â  (b) Practices or offers to practice beyond the scope of practice of physical therapy.

Â Â Â Â Â  (c) Obtains or attempts to obtain or renew a license or temporary permit by fraud or misrepresentation.

Â Â Â Â Â  (d) Provides substandard care as a physical therapist through a deliberate or negligent act or failure to act, regardless of whether injury to the patient occurs.

Â Â Â Â Â  (e) Provides substandard care as a physical therapist assistant by exceeding the authority to perform components of physical therapy interventions selected by the supervising physical therapist or through a deliberate or negligent act or failure to act, regardless of whether injury to the patient occurs.

Â Â Â Â Â  (f) Fails as a physical therapist to supervise physical therapist assistants in accordance with board rules.

Â Â Â Â Â  (g) Fails as a physical therapist or physical therapist assistant to supervise physical therapist aides in accordance with board rules.

Â Â Â Â Â  (h) Subject to the provisions of ORS 670.280, has been convicted of a crime in Oregon or any other state, territory or country. For purposes of this paragraph, conviction includes a verdict of guilty, a plea of guilty or a plea of no contest.

Â Â Â Â Â  (i) Uses controlled substances or intoxicating liquors to an extent or in a manner that is illegal, dangerous or injurious to the licensee or others or that impairs the personÂs ability to safely practice physical therapy.

Â Â Â Â Â  (j) Has had an application for licensure refused because of conduct or circumstances that would be grounds for sanctions by the board, or a license revoked or suspended, or other disciplinary action taken by the proper authorities of another state, territory or country.

Â Â Â Â Â  (k) Engages in sexual misconduct. For purposes of this paragraph, sexual misconduct includes but is not limited to:

Â Â Â Â Â  (A) Engaging in sexual conduct or soliciting a sexual relationship with a current patient, whether consensual or nonconsensual.

Â Â Â Â Â  (B) Intentionally exposing or viewing a completely or partially disrobed patient in the course of treatment if the exposure or viewing is not related to patient diagnosis or treatment under current practice standards.

Â Â Â Â Â  (L) Directly or indirectly requests, receives, pays or participates in dividing, transferring or assigning an unearned fee or profits by a means of a credit or other valuable consideration such as an unearned commission, discount or gratuity in connection with the furnishing of physical therapy services. This paragraph does not prohibit the members of any regularly and properly organized business entity recognized by law and comprised of physical therapists from dividing fees received for professional services among themselves as they determine.

Â Â Â Â Â  (m) Fails to adhere to the standards of ethics of the physical therapy profession established by board rule.

Â Â Â Â Â  (n) Obtains or attempts to obtain a fee for physical therapy services by fraud or misrepresentation.

Â Â Â Â Â  (o) Makes misleading, deceptive or fraudulent representations in the course of providing physical therapy services.

Â Â Â Â Â  (p) Fails to report to the board, when the person has direct knowledge of an unprofessional, incompetent or illegal act that reasonably appears to be in violation of ORS 688.010 to 688.201 or any rules of the board.

Â Â Â Â Â  (q) Interferes with an investigation or disciplinary proceeding of the board.

Â Â Â Â Â  (r) Aids or abets a person who is not licensed in this state to practice physical therapy.

Â Â Â Â Â  (s) Fails to maintain adequate patient records.

Â Â Â Â Â  (t) Fails to maintain patient confidentiality.

Â Â Â Â Â  (u) Provides treatment intervention that is not warranted by the patientÂs condition or continues treatment beyond the point of reasonable benefit to the patient.

Â Â Â Â Â  (v) Provides physical therapy services or participates in physical therapy services solely for reasons of personal or institutional financial gain.

Â Â Â Â Â  (w) Aids or causes another person, directly or indirectly, to violate ORS 688.010 to 688.201 or rules of the board, fraudulently uses or permits the use of a license number in any way, or acts with the intent to violate ORS 688.010 to 688.201 or rules of the board.

Â Â Â Â Â  (3) To enforce the provisions of this section, the board is authorized to initiate an investigation and take the following actions:

Â Â Â Â Â  (a) Receive complaints filed against persons and conduct timely investigations.

Â Â Â Â Â  (b) Initiate its own investigation if the board has reason to believe that there may have been a violation of ORS 688.010 to 688.201.

Â Â Â Â Â  (c) Issue a subpoena to compel the attendance of any witness or the production of any documentation relating to a matter under investigation. In addition to the board, the executive director or the executive directorÂs designee may issue a subpoena. When the board, in the course of an investigation, requires the production of patient records for inspection and copying by subpoena, or otherwise, the records shall be produced without regard to whether patient consent has been obtained and without regard to any claim of confidentiality or privilege.

Â Â Â Â Â  (d) Take the deposition of a witness, including a physical therapist or physical therapist assistant being investigated, in the manner provided by law in civil cases.

Â Â Â Â Â  (e) Take emergency action to suspend a personÂs license or restrict the personÂs practice or employment pending proceedings by the board.

Â Â Â Â Â  (f) Report to the appropriate district attorney all cases that, in the judgment of the board, warrant prosecution.

Â Â Â Â Â  (g) Require a person to undergo a mental, physical, chemical dependency or competency evaluation at the personÂs expense when the board has objectively reasonable grounds to believe that the person is or may be unable to practice physical therapy with reasonable skill and safety, with the results being reported to the board. The report shall not be disclosed to the public but may be received into evidence in a proceeding between the board and the person when the mental, physical, chemical dependency or competency of the person is at issue, notwithstanding any claim of privilege by the person.

Â Â Â Â Â  (4) If the board finds that the information received in a complaint or an investigation does not merit disciplinary action against a person, nondisciplinary actions may ensue. The board may then take the following actions:

Â Â Â Â Â  (a) Dismiss the complaint.

Â Â Â Â Â  (b) Issue a confidential advisory letter to the person that is nondisciplinary and that notifies the physical therapist or physical therapist assistant that certain conduct or practices must be modified or eliminated.

Â Â Â Â Â  (5) The board may apply for injunctive relief in any court of competent jurisdiction to enjoin any person from committing any act in violation of ORS 688.010 to 688.201. Injunction proceedings are in addition to, and not in lieu of, penalties or other sanctions prescribed in ORS 688.010 to 688.201. [1959 c.461 Â§14; 1969 c.339 Â§15; 1971 c.585 Â§14; 1975 c.111 Â§11; 1979 c.744 Â§59; 1983 c.224 Â§5; 1985 c.41 Â§3; 1989 c.947 Â§2; 1993 c.211 Â§2; 1999 c.709 Â§1; 2005 c.627 Â§12]

Â Â Â Â Â  688.145 Discipline procedure; review of orders; confidential information. (1) When the Physical Therapist Licensing Board proposes to impose any of the sanctions authorized in ORS 688.140, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided in ORS chapter 183.

Â Â Â Â Â  (3) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [1971 c.734 Â§140; 1985 c.41 Â§4; 1997 c.791 Â§43]

Â Â Â Â Â  688.150 [1959 c.461 Â§15; 1969 c.339 Â§16; 1971 c.585 Â§15; repealed by 1971 c.734 Â§21]

(State Board)

Â Â Â Â Â  688.160 Physical Therapist Licensing Board; qualifications; terms; vacancies; duties; rules; meetings; executive director. (1) The Physical Therapist Licensing Board shall operate as a semi-independent state agency subject to ORS 182.456 to 182.472, for purposes of carrying out the provisions of ORS 688.010 to 688.201 and 688.990 (1). The Physical Therapist Licensing Board shall consist of seven members appointed by the Governor who may be appointed from a list of not fewer than nine names, submitted by the Oregon Physical Therapy Association. Five members shall be physical therapists who are Oregon residents, possess unrestricted licenses to practice physical therapy in this state, have been practicing in this state for at least two years immediately preceding their appointments and have been practicing in the field of physical therapy for at least five years. One member shall be a licensed physical therapist assistant. One member shall be a public member who has an interest in consumer rights. All members shall have equal voting privileges.

Â Â Â Â Â  (2) Upon the expiration of the term of a member of the board, the Governor shall appoint a successor who may be appointed from a list of three names submitted to the Governor by the Oregon Physical Therapy Association to serve a term of four years. A member may not serve for more than two consecutive four-year terms.

Â Â Â Â Â  (3) In the event of a vacancy in the office of a member of the board other than by reason of the expiration of a term, the Governor, not later than 90 days after the occurrence of the vacancy, shall appoint a person to fill the vacancy for the unexpired term. The person may be appointed from a list of three names submitted as provided in subsection (2) of this section. If requested by the board, the Governor may remove any member of the board for misconduct, incompetence or neglect of duty.

Â Â Â Â Â  (4) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) A board member who acts within the scope of board duties, without malice and in reasonable belief that the memberÂs action is warranted by law, is immune from civil liability.

Â Â Â Â Â  (6) The board shall have power to:

Â Â Â Â Â  (a) Establish matters of policy affecting administration of ORS 688.010 to 688.201;

Â Â Â Â Â  (b) Provide for examinations for physical therapists and physical therapist assistants and adopt passing scores for the examinations;

Â Â Â Â Â  (c) Adopt rules necessary to carry out and enforce the provisions of ORS 688.010 to 688.201;

Â Â Â Â Â  (d) Establish standards and tests to determine the qualifications of applicants for licenses to practice physical therapy in this state;

Â Â Â Â Â  (e) Issue licenses to persons who meet the requirements of ORS 688.010 to 688.201;

Â Â Â Â Â  (f) Adopt rules relating to the supervision and the duties of physical therapist aides who assist in performing routine work under supervision;

Â Â Â Â Â  (g) Adopt rules establishing minimum continuing education requirements for all licensees;

Â Â Â Â Â  (h) Exercise general supervision over the practice of physical therapy within this state;

Â Â Â Â Â  (i) Establish and collect fees for the application or examination for, or the renewal, reinstatement or duplication of, a license under ORS 688.040, 688.080 or 688.100 or for the issuance of a temporary permit under ORS 688.110; and

Â Â Â Â Â  (j) Establish and collect fees to carry out and enforce the provisions of ORS 688.010 to 688.201.

Â Â Â Â Â  (7) The board shall meet as determined by the board and at any other time at the call of the board chairperson, who shall be elected by the members of the board.

Â Â Â Â Â  (8) The board may appoint and fix the compensation of an executive director and other staff as necessary to carry out the operations of the board.

Â Â Â Â Â  (9) The board shall:

Â Â Â Â Â  (a) Maintain a current list of all persons regulated under ORS 688.010 to 688.201, including the personsÂ names, current business and residential addresses, telephone numbers, electronic mail addresses and license numbers.

Â Â Â Â Â  (b) Provide information to the public regarding the procedure for filing a complaint against a physical therapist or physical therapist assistant.

Â Â Â Â Â  (c) Publish at least annually, and in a format or place determined by the board, final disciplinary actions taken against physical therapists and physical therapist assistants and other information, including rules, in order to guide physical therapists and physical therapist assistants regulated pursuant to ORS 688.010 to 688.201. [1959 c.461 Â§17; 1969 c.339 Â§17; 1971 c.585 Â§16; 1971 c.650 Â§38; 1973 c.792 Â§43; 1975 c.111 Â§12; 1985 c.41 Â§5; 1993 c.387 Â§1; 1999 c.1084 Â§26; 2005 c.627 Â§13]

Â Â Â Â Â  688.170 [1959 c.461 Â§19; 1969 c.314 Â§88; 1971 c.585 Â§17; 1999 c.1084 Â§27; repealed by 2005 c.627 Â§18]

Â Â Â Â Â  688.180 [1959 c.461 Â§20; 1969 c.339 Â§18; 1971 c.585 Â§18; 1975 c.111 Â§13; repealed by 2005 c.627 Â§18]

Â Â Â Â Â  688.190 [1959 c.461 Â§21; 1969 c.339 Â§19; repealed by 1971 c.585 Â§23]

Â Â Â Â Â  688.200 [1959 c.461 Â§24; 1961 c.593 Â§4; 1967 c.637 Â§33; 1971 c.585 Â§19; repealed by 1973 c.427 Â§33 (688.201 enacted in lieu of 688.200)]

Â Â Â Â Â  688.201 Disposition of receipts. All moneys received under ORS 688.010 to 688.201 shall be paid into the account established by the Physical Therapist Licensing Board under ORS 182.470. Those moneys hereby are appropriated continuously to the board and shall be used only for the administration and enforcement of ORS 688.010 to 688.201. [1973 c.427 Â§34 (enacted in lieu of 688.200); 1999 c.1084 Â§28]

Â Â Â Â Â  688.210 [1959 c.461 Â§23; 1969 c.339 Â§20; 1971 c.585 Â§20; 1975 c.111 Â§14; repealed by 2005 c.627 Â§18]

(Enforcement)

Â Â Â Â Â  688.220 [1959 c.461 Â§22; 1971 c.585 Â§21; 1997 c.791 Â§44; 1999 c.59 Â§203; repealed by 2005 c.627 Â§18]

Â Â Â Â Â  688.230 Report of suspected violation; confidentiality of report; liability of person reporting. (1) Any licensed health facility, licensed physical therapist, licensed physical therapist assistant, the Oregon Physical Therapy Association or physician licensed under ORS chapter 677, podiatric physician and surgeon or dentist shall, and any other person may, report suspected violations of ORS 688.010 to 688.201 to the Physical Therapist Licensing Board. The reports are confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Any person who reports or provides information to the board under subsection (1) of this section and who provides information in good faith shall not be subject to an action for civil damages as a result thereof. [1985 c.41 Â§7; 1997 c.791 Â§45]

Â Â Â Â Â  688.235 [1989 c.843 Â§14; repealed by 2005 c.627 Â§18]

RADIOLOGIC TECHNOLOGISTS AND RADIATION THERAPISTS

(Generally)

Â Â Â Â Â  688.405 Definitions for ORS 688.405 to 688.605. As used in ORS 688.405 to 688.605:

Â Â Â Â Â  (1) ÂApproved school of radiologic technologyÂ means a school of radiologic technology accredited by the Joint Review Committee on Education in Radiologic Technology or by a regional post-secondary accreditation body, whose graduates are qualified to sit for the American Registry of Radiologic Technologists examination.

Â Â Â Â Â  (2) ÂBoardÂ means the Board of Radiologic Technology established by ORS 688.405 to 688.605.

Â Â Â Â Â  (3) ÂDiagnostic radiologic technologistÂ means a person other than a licensed practitioner who actually handles X-ray equipment in the process of applying radiation on a human being for diagnostic purposes under the supervision of a licensed practitioner.

Â Â Â Â Â  (4) ÂInactive statusÂ means the status granted by the board to a licensee or limited permit holder who has notified the board of the intent not to practice radiologic technology and of the desire to retain the right to reinstate the license or limited permit subject to board rule.

Â Â Â Â Â  (5) ÂLicensed practitionerÂ means a person licensed or otherwise authorized by Oregon law to practice one of the healing arts.

Â Â Â Â Â  (6) ÂLicenseÂ means a license granted and issued by the board to practice radiologic technology.

Â Â Â Â Â  (7) ÂLimited permit course of studyÂ means a board approved set of didactical and clinical experience elements designed to prepare a student for obtaining practical experience and for passing the limited permit examination described in ORS 688.515.

Â Â Â Â Â  (8) ÂLimited permit holderÂ means a person other than a radiation therapist or a diagnostic radiologic technologist who handles X-ray equipment in the process of applying radiation on a human being for diagnostic purposes under the supervision of a licensed practitioner and who has met the requirements of ORS 688.515.

Â Â Â Â Â  (9) ÂRadiation oncologistÂ means a physician who is either certified or eligible for certification in therapeutic radiology by the American Board of Radiology or its equivalent or who is certified in general radiology by the American Board of Radiology and who devotes all professional time to the investigation and management of neoplastic disorders inclusive of teaching such investigation and management.

Â Â Â Â Â  (10) ÂRadiation therapistÂ means a person, other than a licensed practitioner, who handles ionizing radiation in the process of applying radiation on a human being for therapeutic purposes under the supervision of a licensed practitioner.

Â Â Â Â Â  (11) ÂRadiation therapyÂ means the use of ionizing radiation upon a human being for therapeutic purposes.

Â Â Â Â Â  (12) ÂRadiologic technologistÂ means a person other than a licensed practitioner who practices radiologic technology as a:

Â Â Â Â Â  (a) Diagnostic radiologic technologist; or

Â Â Â Â Â  (b) Radiation therapist.

Â Â Â Â Â  (13) ÂRadiologic technologyÂ means the use of ionizing radiation upon a human being for diagnostic or therapeutic purposes.

Â Â Â Â Â  (14) ÂRadiologistÂ means a person duly licensed to practice medicine in the State of Oregon and who is certified by the American Board of Radiology or by the American Osteopathic Board of Radiology.

Â Â Â Â Â  (15) ÂSupervisionÂ means the act of monitoring the performance of diagnostic X-ray technology through periodic inspection, regardless of whether or not the supervising licensed practitioner is continuously physically present during the performance of such diagnostic X-ray technology. [1977 c.534 Â§2; 1981 c.603 Â§6; 1999 c.517 Â§1]

Â Â Â Â Â  688.415 License required to practice radiologic technology; prohibited acts. (1) No person shall:

Â Â Â Â Â  (a) Practice radiologic technology if the person is not licensed in accordance with the provisions of ORS 688.405 to 688.605 or is not the holder of a permit issued under ORS 688.515;

Â Â Â Â Â  (b) Practice radiologic technology under a false or assumed name;

Â Â Â Â Â  (c) Knowingly employ any person for the purpose of practicing radiologic technology if that person is not licensed or does not hold a valid permit in accordance with the provisions of ORS 688.405 to 688.605;

Â Â Â Â Â  (d) Obtain or attempt to obtain a license or permit or a renewal of a license or permit by bribery or fraudulent representation; or

Â Â Â Â Â  (e) Knowingly make a false statement on an application for a license or permit or a renewal for a license.

Â Â Â Â Â  (2) After January 1, 1979, no person shall practice radiologic technology or purport to be a radiologic technologist unless the person is licensed in accordance with the provisions of ORS 688.405 to 688.605 or holds a permit issued by the Board of Radiologic Technology. [1977 c.534 Â§Â§4(3),20]

Â Â Â Â Â  688.425 Licensed persons may use title. (1) A person licensed in accordance with the provisions of ORS 688.405 to 688.605 may use the title of ÂLicensed Radiologic TechnologistÂ or the letters ÂLRT.Â A person licensed as a radiologic technologist in the therapeutic field may use the title of ÂLicensed Radiation Therapy TechnologistÂ or the letters ÂLRTT.Â

Â Â Â Â Â  (2) No person shall use these titles or any abbreviation of these titles or any title which is substantially the same as these titles unless the person is authorized under subsection (1) of this section. [1977 c.534 Â§18]

Â Â Â Â Â  688.435 Application of ORS 688.405 to 688.605. The provisions of ORS 688.405 to 688.605 shall not apply to the following persons:

Â Â Â Â Â  (1) Persons who operate dental X-ray equipment for the sole purpose of oral radiography.

Â Â Â Â Â  (2) Students in approved schools of radiologic technology as defined in ORS 688.405 while practicing radiologic technology under the supervision of an instructor who is either a radiologist or a licensed radiologic technologist.

Â Â Â Â Â  (3) A licensed practitioner or students in approved schools leading to licensure as a practitioner of one of the healing arts while practicing radiologic technology under the supervision of an instructor who is either a licensed practitioner or a licensed radiologic technologist. [1977 c.534 Â§15; 1979 c.449 Â§3; 1981 c.603 Â§5; 1993 c.247 Â§2; 1999 c.517 Â§2]

(Licensing)

Â Â Â Â Â  688.445 Licensing and renewal procedure; fees. (1) The Board of Radiologic Technology shall issue a license to practice as a radiologic technologist in the State of Oregon to each person who meets the qualifications for licensure as provided in ORS 688.405 to 688.605. Such license shall state the category or categories for which the qualifications have been met, which include diagnostic radiologic technologist and radiation therapist.

Â Â Â Â Â  (2) A license must be renewed every two years on the first day of the month of the anniversary date of the licenseeÂs birthday.

Â Â Â Â Â  (3) Any license that is not renewed as provided in subsection (2) of this section expires. The board may renew an expired license upon payment of a delinquent fee in an amount set by the board plus the biennial renewal fee. However, no such late renewal may be granted more than five years after a license has expired.

Â Â Â Â Â  (4) A license shall be renewed upon application to the board which is accompanied by a fee in an amount set by the board.

Â Â Â Â Â  (5) A license which has been expired for more than five years may be reissued only in the manner prescribed for an original license. [1977 c.534 Â§5; 1979 c.443 Â§1; 1989 c.214 Â§1; 1997 c.106 Â§1; 1997 c.367 Â§1; 1999 c.517 Â§3; 2005 c.151 Â§1]

Â Â Â Â Â  688.455 License fee; general qualifications. The Board of Radiologic Technology shall license any person who makes an application in writing and pays a fee in an amount set by the board and who at that time:

Â Â Â Â Â  (1) Is at least 18 years of age;

Â Â Â Â Â  (2) Has successfully completed a four-year course of study in a secondary school approved by the board of education of the state in which the school is located or has passed an approved equivalency test; and

Â Â Â Â Â  (3) Meets the requirements for licensing as described in ORS 688.465, 688.475 and 688.495. [1977 c.534 Â§6; 1979 c.443 Â§2; 1991 c.535 Â§1; 1997 c.367 Â§2]

Â Â Â Â Â  688.465 Qualifications of radiologic technologist in diagnostic field. For licensure as a radiologic technologist in the diagnostic field, an applicant must be currently certified by the American Registry of Radiologic Technologists (ARRT) in X-ray technology. [1977 c.534 Â§7; 1981 c.603 Â§1; 1999 c.517 Â§4; 2005 c.151 Â§2]

Â Â Â Â Â  688.475 Qualifications of radiologic technologist in therapeutic field. For licensure as a radiologic technologist in the therapeutic field, an applicant must be currently certified by the American Registry of Radiologic Technologists (ARRT) in radiation therapy. [1977 c.534 Â§8; 1981 c.603 Â§2; 1999 c.517 Â§5; 2005 c.151 Â§3]

Â Â Â Â Â  688.480 Operator of certain tomography equipment to be certified. (1) Persons who operate computed tomography equipment not involving the use of radionuclides for diagnostic purposes must be certified by the American Registry of Radiologic Technologists.

Â Â Â Â Â  (2) Persons who operate computed tomography equipment combined with a positrion emission tomography imaging system for diagnostic purposes shall adhere to rules adopted by the Board of Radiologic Technology. [1979 c.449 Â§6; 2005 c.151 Â§4]

Â Â Â Â Â  688.485 Examinations; fees. (1) The Board of Radiologic Technology may conduct one or more examinations each year at such times and places as the board may determine.

Â Â Â Â Â  (2) An applicant who fails to pass an examination may take additional examinations scheduled by the board. A fee shall be charged for examinations as determined by the board. [1977 c.534 Â§11]

Â Â Â Â Â  688.495 Licensing without examination. The Board of Radiologic Technology may license as a radiologic technologist, without examination, any person who:

Â Â Â Â Â  (1) Applies for a license as provided in ORS 688.455; and

Â Â Â Â Â  (2) On the date of making application is a radiologic technologist under the laws of any other state, territory of the United States or nation, if the requirements for licensure in that state, territory or nation are not less than those required under ORS 688.405 to 688.605 and the applicant passed a written examination in that state, territory or nation that is comparable to the examination required in this state for the category or categories for which licensure is sought. [1977 c.534 Â§10; 1981 c.603 Â§3]

Â Â Â Â Â  688.505 Evidence of continuing education on renewal. The Board of Radiologic Technology shall require each person holding a license or permit under ORS 688.405 to 688.605 to submit, at the time the person submits the biennial renewal fee, evidence of continuing education in radiologic technology pursuant to rules of the board. Continuing education must be pertinent to the subject area of radiologic technology for which the license or permit was issued. Evidence of current American Registry of Radiologic Technologists certification may be used as valid documentation of continuing education required by this section. [1977 c.534 Â§12; 1985 c.325 Â§1; 1989 c.214 Â§2; 1999 c.517 Â§6]

Â Â Â Â Â  688.515 Limited permit; temporary license; X-ray bone densitometry operator permit; fees; qualifications. (1) The Board of Radiologic Technology shall issue a limited permit to an applicant to practice in a limited area of radiologic technology if such applicant meets the requirements for a limited permit as provided in this section. Such limited permit shall state the category or categories for which the applicant has demonstrated competence and shall be limited to one of the categories listed below or as established by the board by rule:

Â Â Â Â Â  (a) Upper extremities;

Â Â Â Â Â  (b) Pelvis or lower extremities, or both;

Â Â Â Â Â  (c) Chest and ribs;

Â Â Â Â Â  (d) Spine;

Â Â Â Â Â  (e) Head;

Â Â Â Â Â  (f) Abdomen; or

Â Â Â Â Â  (g) Foot and ankle for podiatric use.

Â Â Â Â Â  (2) Limited permits shall not be issued for contrast studies or special head studies such as tomography.

Â Â Â Â Â  (3) Each applicant for a limited permit shall:

Â Â Â Â Â  (a) Make an application in writing;

Â Â Â Â Â  (b) Pay an application fee in an amount set by the board;

Â Â Â Â Â  (c) Be at least 18 years of age;

Â Â Â Â Â  (d) Have successfully passed a board-approved course of instruction in radiation use and safety consisting of the number of hours of instruction required by the board by rule;

Â Â Â Â Â  (e) Have successfully completed a course of instruction approved by the board and taught by a board-approved, licensed, registered radiologic technologist in laboratory practice specific to each category for which the applicant seeks a limited permit, with the instructorÂs certifying to the board that the applicant has completed the course in those categories applied for;

Â Â Â Â Â  (f) Have successfully completed a practical experience program approved by the board, specific to each category for which the applicant seeks a limited permit. Such program shall include operation of an energized X-ray machine under the supervision of a registered radiologic technologist;

Â Â Â Â Â  (g) Have paid the examination fee set by board rule to reflect the actual cost of the examination; and

Â Â Â Â Â  (h) Have successfully passed an oral or written examination, or both, conducted by or approved by the board in radiation use and safety and in those categories in which the applicant seeks a limited permit.

Â Â Â Â Â  (4) Upon meeting the requirements of this section, the board shall issue a limited permit to the applicant. A limited permit shall be renewed every two years on the first day of the month of the anniversary date of the permitteeÂs birthday subject to ORS 688.505 and payment of a fee in an amount set by the board. Any limited permit that is not renewed as provided in this subsection expires. The board may renew any expired limited permit upon payment of a delinquent fee in an amount set by the board plus the biennial renewal fee.

Â Â Â Â Â  (5) Every person issued a limited permit shall notify the board in writing of the name of each licensed practitioner supervising permitteeÂs performance of diagnostic X-ray technology and shall only perform diagnostic X-ray technology while being supervised by a licensed practitioner. In the event permittee subsequently is supervised by a licensed practitioner other than the person whose name was initially furnished to the board, the board shall be immediately notified in writing.

Â Â Â Â Â  (6) A temporary license or limited permit may be issued by the board without examination to a graduate of or a student enrolled in an approved school of radiologic technology or limited permit course of instruction upon application and payment of a registration fee in an amount set by the board if the person practices as a diagnostic radiologic technologist or radiation therapist under the supervision of a licensed practitioner. A temporary license or limited permit is valid for a period of six months and may be renewed by the board for one six-month period only.

Â Â Â Â Â  (7) At the discretion of the board a temporary limited permit may be issued by the board without examination to a person upon application and payment of a registration fee in an amount set by the board if the person practices diagnostic radiologic technology under the supervision of a licensed practitioner and if the person is enrolled in an approved course of instruction in radiation use and safety. Such a temporary limited permit shall be valid for a period of three months and shall not be renewed by the board except as provided under subsection (6) of this section.

Â Â Â Â Â  (8) In addition to the temporary license or limited permit authorized by this section, the board may authorize a permit authorizing its holder to be an X-ray bone densitometry operator. The operator must meet standards of training established by the board by rule. The applicant shall pay a nonrefundable fee fixed by the board and the permit may be issued for a period of two years and may be renewed upon payment of a fixed renewal fee. [1977 c.534 Â§14; 1979 c.443 Â§4; 1979 c.449 Â§1; 1981 c.603 Â§4; 1985 c.325 Â§2; 1989 c.214 Â§3; 1989 c.337 Â§1; 1991 c.535 Â§2; 1993 c.247 Â§3; 1995 c.124 Â§1; 1997 c.106 Â§2; 1997 c.367 Â§3; 1999 c.517 Â§7; 1999 c.522 Â§1]

Â Â Â Â Â  688.520 Licenses and permits for periods other than 24 months. The Board of Radiologic Technology may issue licenses and permits for periods other than 24 months. The fee for a license or permit issued for any period other than 24 months shall be prorated on a monthly basis. [1991 c.535 Â§4; 1997 c.106 Â§3]

Â Â Â Â Â  688.525 Grounds for discipline; investigation of complaints; confidential information. (1) The Board of Radiologic Technology, after notice of and hearing as required under the contested case procedures of ORS chapter 183, may refuse to license any applicant, may refuse to renew the license or permit of any radiologic technologist or may suspend or revoke the license or permit of a person who:

Â Â Â Â Â  (a) Is chemically dependent.

Â Â Â Â Â  (b) In the judgment of the board is guilty of unethical or unprofessional conduct in the practice of radiologic technology.

Â Â Â Â Â  (c) Has been convicted of any crime where the crime bears a demonstrable relationship to the practice of radiologic technology.

Â Â Â Â Â  (d) In the judgment of the board, is guilty of gross negligence in the practice of radiologic technology.

Â Â Â Â Â  (e) Has been adjudged incompetent by a court of law and thereafter has not been lawfully declared competent.

Â Â Â Â Â  (f) Has undertaken to act as a radiologic technologist independently of the supervision of a practitioner licensed by the State of Oregon to practice one of the healing arts.

Â Â Â Â Â  (g) Has obtained or attempted to obtain a license or permit under ORS 688.405 to 688.605 by fraud or material misrepresentation.

Â Â Â Â Â  (2) Upon receipt of a complaint under ORS 688.405 to 688.605, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (3) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [1977 c.534 Â§28; 1979 c.744 Â§60; 1993 c.247 Â§4; 1997 c.791 Â§46; 1999 c.517 Â§8]

(State Board)

Â Â Â Â Â  688.545 Board of Radiologic Technology; qualifications; advisory member; term; compensation and expenses; officers; meetings; quorum. (1)(a) There is created in the Department of Human Services a Board of Radiologic Technology consisting of nine members who shall be appointed by the Governor. Each member of the board shall be a citizen of the United States and a resident of the State of Oregon. Each appointed member is entitled to vote.

Â Â Â Â Â  (b) Of the members of the board:

Â Â Â Â Â  (A) One shall be a radiologist;

Â Â Â Â Â  (B) At least one shall be a lay person;

Â Â Â Â Â  (C) At least one shall be a limited permit holder; and

Â Â Â Â Â  (D) At least five shall be licensed practicing radiologic technologists, one of whom shall be a radiation therapist.

Â Â Â Â Â  (2) The section manager of the Radiation Protection Services Section of the Department of Human Services, or a person appointed by the section manager, shall be an advisory member of the board for the purpose of providing counsel and shall not be entitled to vote.

Â Â Â Â Â  (3) The term of office of the members of the board shall be three years and a member may be reappointed to serve not more than two full terms.

Â Â Â Â Â  (4) Members of the board shall be entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The board shall annually elect a board chairperson and a vice chairperson from the members of the board.

Â Â Â Â Â  (6) For the purpose of transacting its business, the board shall meet at least once every three months at times and places designated by resolution. Special meetings may also be held at such times as the board may elect or at the call of the chairperson. Notification of the time, place and purpose of any special meeting shall be sent to all members of the board at least 15 days before the date of the meeting. All meetings are subject to ORS 192.610 to 192.690.

Â Â Â Â Â  (7) Five members of the board shall constitute a quorum for the transaction of business at any meeting. Five affirmative votes shall be required to take action. [1977 c.534 Â§3; 1979 c.449 Â§4; 1999 c.517 Â§9; 2005 c.307 Â§1]

Â Â Â Â Â  688.555 Rulemaking; executive officer. (1) The Board of Radiologic Technology shall have the power to adopt such rules as may be necessary to carry out the provisions of ORS 688.405 to 688.605.

Â Â Â Â Â  (2) In adopting rules, the board shall act with benefit of the advice of the Attorney General of the State of Oregon.

Â Â Â Â Â  (3) The board may appoint and fix the compensation of an executive officer subject to ORS 240.245 and include reimbursement for actual and necessary travel expenses incurred in the performance of the duties of the officer. [1977 c.534 Â§4(1),(2),(4); 1999 c.517 Â§10]

Â Â Â Â Â  688.560 Fees for services; rules. The Board of Radiologic Technology by rule shall establish and collect reasonable fees for the following services:

Â Â Â Â Â  (1) Administration of limited permit examinations.

Â Â Â Â Â  (2) Special interpretation of examination results.

Â Â Â Â Â  (3) Duplication of permits and wall certificates.

Â Â Â Â Â  (4) Reproduction of records.

Â Â Â Â Â  (5) Licensing and permitting. [1993 c.247 Â§6; 1997 c.367 Â§4; 1999 c.517 Â§11]

Â Â Â Â Â  Note: 688.560 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 688 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  688.565 Program of continuing education. The Board of Radiologic Technology shall approve programs of continuing education in radiologic technology to meet the requirements of ORS 688.505. [1977 c.534 Â§13; 2005 c.151 Â§5]

Â Â Â Â Â  688.575 [1977 c.534 Â§Â§16, 17; 1979 c.449 Â§2; repealed by 1981 c.603 Â§8]

Â Â Â Â Â  688.585 Board of Radiologic Technology Account. (1) The Board of Radiologic Technology Account is established in the State Treasury, separate and distinct from the General Fund. Except for moneys otherwise designated by statute, all fees, contributions and other moneys received by the Board of Radiologic Technology shall be paid into the State Treasury and credited to the account. All moneys in the account are continuously appropriated to the board to be used by the board for purposes of ORS 688.405 to 688.605. Any interest or other income from moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) The board shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program for which each withdrawal is charged. [1977 c.534 Â§23; 2005 c.726 Â§15]

(Enforcement)

Â Â Â Â Â  688.595 Enforcement and inspections. The section manager of the Radiation Protection Services Section of the Department of Human Services shall enforce the provisions of ORS 688.405 to 688.605 and shall conduct, under the direction of the Board of Radiologic Technology, inspections in furtherance of the purposes of ORS 688.405 to 688.605. [1977 c.534 Â§19; 2005 c.307 Â§3]

Â Â Â Â Â  688.600 Investigation of alleged violations; power of board; subpoenas. (1) Upon the complaint of any citizen of this state, or upon its own motion, the Board of Radiologic Technology may investigate any alleged violation of ORS 688.405 to 688.605.

Â Â Â Â Â  (2) In the conduct of investigations, the board may:

Â Â Â Â Â  (a) Take evidence;

Â Â Â Â Â  (b) Take the depositions of witnesses, including the person charged, in the manner provided by law in civil cases;

Â Â Â Â Â  (c) Compel the appearance of witnesses, including the person charged, before the board in person the same as in civil cases;

Â Â Â Â Â  (d) Require answers to interrogatories; and

Â Â Â Â Â  (e) Compel the production of books, papers, accounts, documents and testimony pertaining to the matter under investigation.

Â Â Â Â Â  (3) In exercising its authority under subsection (2) of this section, the board may issue subpoenas over the signature of the board chairperson and the seal of the board in the name of the State of Oregon. [1989 c.843 Â§10]

Â Â Â Â Â  688.605 Duty to report violation; confidentiality; procedure on claims of violation. (1) Any radiologic technologist, any person licensed by the Board of Radiologic Technology or any other organization representing radiologic technologists shall, and any other person may, report to the board any suspected violation of ORS 688.405 to 688.605 or any rule adopted pursuant to ORS 688.555.

Â Â Â Â Â  (2) Any information that the board obtains as the basis of a complaint or in the investigation thereof is confidential as provided under ORS 676.175.

Â Â Â Â Â  (3) Any person who reports or provides information to the board and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (4) A claim of a violation of ORS 688.405 to 688.605 shall be reported to the board and shall be substantiated by satisfactory evidence. If the board finds that a violation has occurred, the board shall, subject to the conditions of ORS 676.175, report the violation to the Attorney General for prosecution. [1977 c.534 Â§22; 1993 c.247 Â§5; 1997 c.791 Â§47]

HEMODIALYSIS TECHNICIANS

Â Â Â Â Â  688.625 Definitions for ORS 688.625 to 688.665. As used in ORS 688.625 to 688.665:

Â Â Â Â Â  (1) ÂDialysis facility or centerÂ means a place awarded conditional or unconditional status by the federal Centers for Medicare and Medicaid Services.

Â Â Â Â Â  (2) ÂEnd stage renal diseaseÂ means a condition that requires either the replacement of kidney functions through renal transplantation or the permanent assistance of those functions through dialysis.

Â Â Â Â Â  (3) ÂHemodialysis technicianÂ means a person certified by the Department of Human Services under ORS 688.650. [1997 c.580 Â§1; 2003 c.14 Â§436]

Â Â Â Â Â  688.630 Practice of hemodialysis by uncertified practitioner prohibited. After January 1, 2000, it is unlawful:

Â Â Â Â Â  (1) For any person to act as a hemodialysis technician without being certified by the Department of Human Services.

Â Â Â Â Â  (2) For any dialysis facility or center to authorize a person to act for it as a hemodialysis technician without being certified by the department. [1997 c.580 Â§2]

Â Â Â Â Â  688.635 Scope of practice of hemodialysis technician; rules. (1) A person certified as a hemodialysis technician may, under the direct supervision of a physician licensed under ORS chapter 677 or a registered nurse licensed under ORS 678.010 to 678.410, perform functions as determined by rules adopted by the Department of Human Services, in consultation with the Board of Medical Examiners and the Oregon State Board of Nursing.

Â Â Â Â Â  (2) A hemodialysis technician shall not:

Â Â Â Â Â  (a) Administer medications by oral, intramuscular, intravenous or subcutaneous means except as specified under rules adopted by the department pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) Determine the frequency, duration or nature of dialysis treatments or alter any treatment prescribed by a licensed health professional.

Â Â Â Â Â  (c) Engage in any health care activity requiring a license except as authorized under rules adopted by the department pursuant to subsection (1) of this section. [1997 c.580 Â§3]

Â Â Â Â Â  688.640 Application for certificate; rules. (1) For any person to be certified as a hemodialysis technician, an application for certification shall be made to the Department of Human Services. The application shall be upon forms prescribed by the department and shall contain:

Â Â Â Â Â  (a) The name and address of the applicant.

Â Â Â Â Â  (b) The name and location of the training course successfully completed by the applicant and the date of completion and, if an extended period of time has elapsed since the completion of the training, of the required amount of continuing education.

Â Â Â Â Â  (c) Such other information as the department may reasonably require to determine compliance with applicable provisions of ORS 688.625 to 688.665 and the rules adopted thereunder.

Â Â Â Â Â  (2) The department, in consultation with the Board of Medical Examiners and the Oregon State Board of Nursing, shall adopt rules establishing initial training and continuing education requirements. [1997 c.580 Â§4]

Â Â Â Â Â  688.645 Fees. (1) An initial application fee shall be submitted with the application for hemodialysis technician certification. If the applicant is taking an examination administered by the Department of Human Services, an additional fee shall be charged for the examination.

Â Â Â Â Â  (2) The department may charge a fee for late renewal of a certificate and for issuance of any duplicate certificate.

Â Â Â Â Â  (3) Subject to the review of the Oregon Department of Administrative Services, the fees and charges established under this section shall not exceed the cost of administering the certification program of the Department of Human Services pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly for the Department of Human ServicesÂ budget, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (4) All moneys received by the department under ORS 688.625 to 688.665 shall be paid into the General Fund in the State Treasury and placed to the credit of the department account and such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of ORS 688.625 to 688.665. [1997 c.580 Â§5; 1999 c.59 Â§204]

Â Â Â Â Â  688.650 Qualifications for certification; temporary or provisional certificates; continuing education; certificate expiration; rules. (1) When application has been made as required under ORS 688.640, the Department of Human Services shall certify the applicant as a hemodialysis technician if it finds:

Â Â Â Â Â  (a) The applicant has successfully completed the training requirement adopted by the department.

Â Â Â Â Â  (b) A fee has been paid to the department pursuant to ORS 688.645.

Â Â Â Â Â  (c) The applicant has successfully completed an examination administered by the department or administered by another public or private entity and approved by the department.

Â Â Â Â Â  (d) The applicant meets any other requirements prescribed by rule of the department.

Â Â Â Â Â  (2) The department may provide for the issuance of a temporary or provisional certification for a person to practice as a hemodialysis technician until the person has taken and passed the next held certification examination available to the person and has received a certificate. The department may impose any conditions or limitations on a temporary or provisional certificate that the department considers reasonable and necessary to protect the public. A temporary or provisional certificate may be held only by a person who:

Â Â Â Â Â  (a) Has not received a failing grade on a certification examination approved or administered by the department; and

Â Â Â Â Â  (b)(A) Has successfully completed the initial training required by department rule; or

Â Â Â Â Â  (B) Is currently working in this or another state as a hemodialysis technician and is enrolled in a program offering the initial training required by department rule.

Â Â Â Â Â  (3) Each person holding a certificate under this section shall submit, at the time of application for renewal of the certificate to the department, evidence of the applicantÂs satisfactory completion of any continuing education requirements prescribed by rule by the department.

Â Â Â Â Â  (4) The department shall prescribe criteria and approve programs of continuing education.

Â Â Â Â Â  (5) Each certification issued under this section, unless sooner suspended or revoked, shall expire and be renewable after a period of two years. Each certificate must be renewed on or before June 30 of every second year. The department by rule shall establish a schedule of certificate renewals under this subsection and shall prorate the fees to reflect any shorter certificate period. [1997 c.580 Â§6]

Â Â Â Â Â  688.655 Grounds for denying, suspending or revoking certificate; investigation; duty to report; confidential information; liability of person who reports. (1) The certification of a hemodialysis technician may be denied, suspended or revoked in accordance with the provisions of ORS chapter 183 for any of the following:

Â Â Â Â Â  (a) Failure to complete continuing education requirements.

Â Â Â Â Â  (b) The use of fraud or deception in receiving a certificate.

Â Â Â Â Â  (c) Habitual or excessive use of intoxicants or drugs.

Â Â Â Â Â  (d) The presence of a mental disorder that demonstrably affects a technicianÂs performance, as certified by two psychiatrists retained by the Department of Human Services.

Â Â Â Â Â  (e) Conviction of a criminal offense that the department considers reasonably related to the fitness of the person to practice hemodialysis.

Â Â Â Â Â  (f) Suspension or revocation of a hemodialysis technician certificate issued by another state.

Â Â Â Â Â  (g) Gross negligence or repeated negligence in rendering hemodialysis care.

Â Â Â Â Â  (h) Any reason identified by department rule as rendering the applicant unfit to perform the duties of a hemodialysis technician.

Â Â Â Â Â  (2) The department may investigate any evidence that appears to show that a hemodialysis technician certified by the department is or may be medically incompetent or is or may be guilty of unprofessional or dishonorable conduct or is or may be mentally or physically unable to safely function as a hemodialysis technician.

Â Â Â Â Â  (3) Any dialysis facility or center, any hemodialysis technician certified under ORS 688.650, any physician licensed under ORS chapter 677 or any registered nurse licensed under ORS 678.010 to 678.410 shall report to the department any information the person may have that appears to show that a hemodialysis technician is or may be medically incompetent or is or may be guilty of unprofessional or dishonorable conduct or is or may be mentally or physically unable to safely function as a hemodialysis technician.

Â Â Â Â Â  (4) Information provided to the department pursuant to this section is confidential and shall not be subject to public disclosure, nor shall it be admissible as evidence in any judicial proceeding.

Â Â Â Â Â  (5) Any person who reports or provides information to the department under this section and who provides information in good faith shall not be subject to an action for civil damage as a result thereof. [1997 c.580 Â§7]

Â Â Â Â Â  688.660 Grounds for discipline of certificate holder; civil penalty; assessment of disciplinary proceeding cost. (1) The Department of Human Services may discipline a person certified as a hemodialysis technician who has:

Â Â Â Â Â  (a) Admitted the facts of a complaint alleging the person is guilty of violation of one or more of the grounds for suspension or revocation of a certificate as set forth in ORS 688.655.

Â Â Â Â Â  (b) Been found guilty in accordance with ORS chapter 183 of violation of one or more of the grounds for suspension or revocation of certification as set forth in ORS 688.655.

Â Â Â Â Â  (2) In disciplining a technician, the department may use any or all of the following methods:

Â Â Â Â Â  (a) Suspend judgment.

Â Â Â Â Â  (b) Place the technician on probation.

Â Â Â Â Â  (c) Suspend the technicianÂs certificate.

Â Â Â Â Â  (d) Revoke the technicianÂs certificate.

Â Â Â Â Â  (e) Place limitations on the ability of the technician to practice hemodialysis in this state.

Â Â Â Â Â  (f) Take such other disciplinary action as the department in its discretion finds proper, including assessment of the costs of the disciplinary proceedings, not to exceed $1,000, as a civil penalty or assessment of a civil penalty not to exceed $1,000.

Â Â Â Â Â  (3) In addition to the action authorized by subsection (2) of this section, the department may temporarily suspend a certificate or license without a hearing, simultaneously with the commencement of proceedings under ORS chapter 183, if the department finds that evidence in its possession indicates that a continuation in practice of the technician constitutes an immediate danger to the public.

Â Â Â Â Â  (4) If the department places a technician on probation, the department may determine, and may at any time modify, the conditions of the probation and may include among them any reasonable condition for the purpose of protection of the public and for the purpose of the rehabilitation of the technician. Upon expiration of the term of probation, further proceedings shall be abated if the technician has complied with the terms of the probation.

Â Â Â Â Â  (5) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1997 c.580 Â§8]

Â Â Â Â Â  688.665 Rules. The Department of Human Services shall adopt rules that the department considers necessary and proper to enforce ORS 688.625 to 688.665. [1997 c.580 Â§9]

ATHLETIC TRAINERS

Â Â Â Â Â  688.700 [1993 c.744 Â§253; 1995 c.449 Â§8; repealed by 1999 c.736 Â§16]

Â Â Â Â Â  688.701 Definitions for ORS 688.701 to 688.734.

As used in ORS 688.701 to 688.734:

Â Â Â Â Â  (1) ÂAthleteÂ means any individual participating in fitness training and conditioning, sports or other competitions, practices or activities requiring physical strength, agility, flexibility, range of motion, speed or stamina, generally conducted in association with an educational institution, or professional or amateur sports activity.

Â Â Â Â Â  (2) ÂAthletic injuryÂ means an injury occurring as the result of participating as an athlete.

Â Â Â Â Â  (3) ÂBoardÂ means the Board of Athletic Trainers.

Â Â Â Â Â  (4) ÂPractice athletic trainingÂ means the application by a registered athletic trainer of principles and methods of:

Â Â Â Â Â  (a) Prevention of athletic injuries;

Â Â Â Â Â  (b) Recognition, evaluation and immediate care of athletic injuries;

Â Â Â Â Â  (c) Rehabilitation and reconditioning of athletic injuries;

Â Â Â Â Â  (d) Health care administration; and

Â Â Â Â Â  (e) Education and counseling.

Â Â Â Â Â  (5) ÂRegistered athletic trainerÂ means a person who is registered in accordance with ORS 688.720. [1999 c.736 Â§1]

Â Â Â Â Â  688.705 Board of Athletic Trainers; appointment; membership; terms. (1) There is created in the Oregon Health Licensing Agency the Board of Athletic Trainers, consisting of five members appointed by the Director of the Oregon Health Licensing Agency. In making appointments to the board, the director must take into consideration any nominations received from professional organizations of athletic trainers that are based in Oregon.

Â Â Â Â Â  (2) Of the membership of the Board of Athletic Trainers:

Â Â Â Â Â  (a) All members must be citizens of this state.

Â Â Â Â Â  (b) Three members must be athletic trainers who have practiced continuously in this state for the three years prior to the date of appointment.

Â Â Â Â Â  (c) One member must be a member of the general public who is not an athletic trainer.

Â Â Â Â Â  (d) One member must be a physician licensed under ORS chapter 677.

Â Â Â Â Â  (3) The term of office for each member of the board is four years. A member is eligible for reappointment, but no member may serve more than two consecutive terms. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the board may be removed by the director for neglect of duty, incompetence or unethical conduct.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1999 c.736 Â§2; 2005 c.648 Â§15]

Â Â Â Â Â  688.707 Officers; quorum; meetings. (1) The Board of Athletic Trainers shall elect one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of those offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The Board of Athletic Trainers shall meet at least once each year at a time and place determined by the Oregon Health Licensing Agency. [1999 c.736 Â§3; 2005 c.648 Â§16]

Â Â Â Â Â  688.709 Board duties; rules. The Board of Athletic Trainers shall:

Â Â Â Â Â  (1) Advise the Oregon Health Licensing Agency about the adoption of rules necessary for the administration of ORS 688.701 to 688.734.

Â Â Â Â Â  (2) Determine training and education requirements for registration as described in ORS 688.720.

Â Â Â Â Â  (3) Determine qualifications and documentation required for registrations, permits, temporary registrations and waivers.

Â Â Â Â Â  (4) Determine requirements for reciprocity and equivalency for the practice of athletic training.

Â Â Â Â Â  (5) Establish a code of professional responsibility and standards of practice for registered athletic trainers.

Â Â Â Â Â  (6) Develop, approve or recognize a written examination to test an applicantÂs knowledge of the basic and clinical sciences relating to athletic training techniques and methods and any other subjects the board may determine to be necessary to assess an applicantÂs fitness to practice athletic training.

Â Â Â Â Â  (7) Establish standards for acceptable performance, including but not limited to a passing score on the approved or recognized competency examination.

Â Â Â Â Â  (8) Establish continuing education requirements for renewal of registration.

Â Â Â Â Â  (9) Establish policies and criteria for the assessment of the quality of the practice of athletic trainers.

Â Â Â Â Â  (10) Adopt rules that include provisions describing procedures, when appropriate, for collaboration between athletic trainers and physicians licensed pursuant to ORS chapter 677. [1999 c.736 Â§4; 2005 c.648 Â§17]

Â Â Â Â Â  688.715 Authority of Oregon Health Licensing Agency; rules; fees; investigations. The Oregon Health Licensing Agency is granted authority to carry out the following duties:

Â Â Â Â Â  (1) Adopt rules that are necessary to conduct business, carry out duties and administer the provisions of ORS 688.701 to 688.734.

Â Â Â Â Â  (2) Issue registrations, including temporary registrations, permits, waivers and other authorizations to practice athletic training as determined by the Board of Athletic Trainers.

Â Â Â Â Â  (3) Establish and collect fees and charges to carry out its legal responsibilities.

Â Â Â Â Â  (4) Authorize all necessary disbursements to carry out the provisions of ORS 688.701 to 688.734, including but not limited to payment for necessary supplies, office equipment, books and expenses for the conduct of examinations, payment for legal and investigative services rendered to the agency and such other expenditures as are provided for in ORS 688.701 to 688.734.

Â Â Â Â Â  (5) Employ inspectors, examiners, special agents, investigators, clerical assistants and accountants as are necessary for the investigation and prosecution of alleged violations and the enforcement of ORS 688.701 to 688.734, and for such other purposes as the agency may require. Nothing in ORS 688.701 to 688.734 shall be construed to prevent assistance being rendered by an employee of the agency in any hearing called by it. However, all obligations for salaries and expenses incurred under ORS 688.701 to 688.734 shall be paid only from the fees accruing to the agency under ORS 688.701 to 688.734.

Â Â Â Â Â  (6) The agency shall provide the board with such administrative services and employees as the board requires to carry out its duties.

Â Â Â Â Â  (7) Maintain an accurate record of all proceedings of the board and of all its meetings, receipts and disbursements, fines and orders for violation of ORS 688.701 to 688.734, records for registration to practice athletic training together with the addresses of those registered, and the names of all persons whose registration has been subject to disciplinary action.

Â Â Â Â Â  (8) Investigate complaints, take disciplinary action, including assessment of civil fines, and provide opportunity for hearing according to ORS 183.745.

Â Â Â Â Â  (9) Administer oaths, issue notices and subpoenas in the name of the board, enforce subpoenas in the manner authorized by ORS 183.440, hold hearings and perform such other acts as are reasonably necessary to carry out duties of the board granted under ORS 688.701 to 688.734. [1999 c.736 Â§5; 2001 c.104 Â§263; 2005 c.648 Â§18]

Â Â Â Â Â  688.718 Registration required; exceptions. (1) A person may not practice athletic training or claim to be a registered athletic trainer unless the person is registered under ORS 688.720.

Â Â Â Â Â  (2) Nothing in ORS 688.701 to 688.734 is intended to:

Â Â Â Â Â  (a) Limit, preclude or otherwise interfere with the practices of health care providers or other persons licensed or registered in this state under any other statutes, or prevent health care providers or other persons from engaging in the profession or occupation for which the health care provider or person is licensed or registered;

Â Â Â Â Â  (b) Prevent any person from practicing athletic training if the person is employed as an athletic trainer by the federal government or any of its agencies;

Â Â Â Â Â  (c) Preclude any person from pursuing a supervised course of study leading to a degree or registration as an athletic trainer in an accredited or approved educational program if the person is identified by a title that clearly indicates student or trainee status;

Â Â Â Â Â  (d) Prevent any person from completing any supervised practical experience requirements established by the Board of Athletic Trainers by rule; or

Â Â Â Â Â  (e) Prohibit any person from performing athletic training services in this state for purposes of continuing education, consulting or training if the services are performed for no more than 60 days in any calendar year and are performed in association with a registered athletic trainer if the person is:

Â Â Â Â Â  (A) Registered or licensed and in good standing as an athletic trainer in another state; or

Â Â Â Â Â  (B) Certified by and in good standing as an athletic trainer with the National Athletic Trainers Association Board of Certification.

Â Â Â Â Â  (3) Nothing in ORS 688.701 to 688.734 shall be construed to require registration of elementary or secondary school teachers, coaches or volunteers who do not hold themselves out to the public to be athletic trainers. [1999 c.736 Â§6]

Â Â Â Â Â  688.720 Requirements for registration. An applicant for registration as an athletic trainer under ORS 688.701 to 688.734 shall be issued a registration if the applicant has:

Â Â Â Â Â  (1) Provided to the Board of Athletic Trainers adequate proof of receipt of a bachelorÂs degree from an accredited four-year college or university and has met the minimum athletic training curriculum requirements established by the Board of Athletic Trainers and adopted by rule;

Â Â Â Â Â  (2) Successfully completed the certification examination administered by the National Athletic Trainers Association Board of Certification or equivalent examination approved or recognized by the Board of Athletic Trainers;

Â Â Â Â Â  (3) Completed any other requirements for registration as determined by the Board of Athletic Trainers and adopted by rule;

Â Â Â Â Â  (4) Submitted to the Board of Athletic Trainers adequate documentation that the applicant is at least 18 years of age; and

Â Â Â Â Â  (5) Paid all fees required for registration. [1999 c.736 Â§8; 2003 c.547 Â§9]

Â Â Â Â Â  688.724 Registration renewal; late renewal; reinstatement. (1) An athletic trainer registration is issued for a one-year period. All registrations shall expire on the last day of the month, one year from the date of issuance.

Â Â Â Â Â  (2) The filing of a registration renewal form is the responsibility of the registrant. The registrant must submit to the Board of Athletic Trainers a completed renewal application, required renewal fee and presentation of evidence, satisfactory to the board, of having completed any required continuing education credits prior to the renewal or expiration date of the registration as specified by rule.

Â Â Â Â Â  (3) Requirements for late renewal and reinstatement of an expired or lapsed registration shall be determined by the board as specified by rule.

Â Â Â Â Â  (4) The Oregon Health Licensing Agency may refuse to grant or renew the registration of an athletic trainer whose registration has been denied, suspended, revoked or lapsed for up to one year from the date of the denial of registration or renewal, or the date of the order of suspension or revocation.

Â Â Â Â Â  (5) The agency may vary the date of registration renewal by giving the applicant written notice of the renewal date being assigned and by making prorated adjustments to the renewal fee. [1999 c.736 Â§9; 2005 c.648 Â§19]

Â Â Â Â Â  688.728 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency shall establish by rule and collect fees related to athletic trainers for:

Â Â Â Â Â  (a) Application for athletic trainer registrations, permits and waivers;

Â Â Â Â Â  (b) Athletic trainer registration;

Â Â Â Â Â  (c) Renewal of athletic trainer registration;

Â Â Â Â Â  (d) Temporary practice registration;

Â Â Â Â Â  (e) Examinations and reexaminations;

Â Â Â Â Â  (f) Reinstatement;

Â Â Â Â Â  (g) Delinquency in renewal of a registration;

Â Â Â Â Â  (h) Duplication;

Â Â Â Â Â  (i) Reciprocity; and

Â Â Â Â Â  (j) Providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records.

Â Â Â Â Â  (2) All moneys received by the agency under subsection (1) of this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 688.701 to 688.734.

Â Â Â Â Â  (3) The fees established by the agency under this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering ORS 688.701 to 688.734, pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board. [1999 c.736 Â§10; 1999 c.885 Â§50b; 2003 c.547 Â§10; 2005 c.648 Â§20]

Â Â Â Â Â  688.730 Use of title. (1) A person who is a registered athletic trainer under ORS 688.701 to 688.734 may use the title ÂAthletic Trainer, RegisteredÂ and the abbreviation ÂATR.Â

Â Â Â Â Â  (2) A person who is a registered athletic trainer under ORS 688.701 to 688.734 and who is certified by the National Athletic Trainers Association Board of Certification may use the title ÂAthletic Trainer, Certified/RegisteredÂ and the abbreviation ÂATC/R.Â [1999 c.736 Â§7]

Â Â Â Â Â  688.734 Disciplinary authority of Oregon Health Licensing Agency. In the manner prescribed in ORS chapter 183 for contested cases and in consultation with the Board of Athletic Trainers, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person practicing athletic training for any of the grounds listed in ORS 676.612 and for any violation of the provisions of ORS 688.701 to 688.734 or the rules adopted thereunder. [2003 c.547 Â§11; 2005 c.648 Â§22]

RESPIRATORY THERAPISTS

Â Â Â Â Â  688.800 Definitions for ORS 688.800 to 688.840. As used in ORS 688.800 to 688.840:

Â Â Â Â Â  (1) ÂBoardÂ means the Respiratory Therapist Licensing Board, established within the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) ÂQualified medical directorÂ means the medical director of any inpatient or outpatient respiratory care service, department or home care agency who is a physician licensed by the State of Oregon and who has special interest and knowledge in the diagnosis and treatment of respiratory problems.

Â Â Â Â Â  (3) ÂRespiratory careÂ means the treatment, management, diagnostic testing, control and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system in accordance with the prescription of a licensed physician and under a qualified medical director. ÂRespiratory careÂ includes, but is not limited to:

Â Â Â Â Â  (a) Direct and indirect respiratory care services, including but not limited to the administration of pharmacological, diagnostic and therapeutic agents related to respiratory care procedures necessary to implement a treatment, disease prevention, pulmonary rehabilitative or diagnostic regimen prescribed by a physician;

Â Â Â Â Â  (b) Transcription and implementation of the written or verbal orders of a physician pertaining to the practice of respiratory care;

Â Â Â Â Â  (c) Observing and monitoring signs and symptoms, reactions, general behaviors, general physical responses to respiratory care treatment and diagnostic testing, including determination of whether such signs, symptoms, reactions, general behaviors or general physical responses exhibit abnormal characteristics;

Â Â Â Â Â  (d) Implementation based on observed abnormalities, or appropriate reporting, referral, respiratory care protocols or changes in treatment, pursuant to a prescription by a person authorized to practice medicine under the laws of this state; and

Â Â Â Â Â  (e) The initiation of emergency procedures under the rules of the board or as otherwise permitted under ORS 688.800 to 688.840.

Â Â Â Â Â  (4) ÂRespiratory care practitionerÂ means a person licensed under ORS 688.800 to 688.840.

Â Â Â Â Â  (5) ÂRespiratory care servicesÂ means cardiopulmonary care services rendered in accordance with the prescription of a licensed physician and includes, but is not limited to, the diagnostic and therapeutic use of the following:

Â Â Â Â Â  (a) Except for the purpose of anesthesia, administration of medical gases, aerosols and humidification;

Â Â Â Â Â  (b) Environmental control mechanisms and hyperbaric therapy;

Â Â Â Â Â  (c) Pharmacologic agents related to respiratory care procedures;

Â Â Â Â Â  (d) Mechanical or physiological ventilatory support;

Â Â Â Â Â  (e) Bronchopulmonary hygiene;

Â Â Â Â Â  (f) Cardiopulmonary resuscitation;

Â Â Â Â Â  (g) Maintenance of the natural airway;

Â Â Â Â Â  (h) Maintenance of artificial airways;

Â Â Â Â Â  (i) Specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, monitoring, treatment and research of pulmonary abnormalities, including measurements of ventilatory volumes, pressures and flows, collection of specimens of blood and blood gases, expired and inspired gas samples, respiratory secretions and pulmonary function testing; and

Â Â Â Â Â  (j) Hemodynamic and other related physiologic measurements of the cardiopulmonary system. [1997 c.792 Â§1; 1999 c.885 Â§32; 2005 c.648 Â§42]

Â Â Â Â Â  688.805 Practice of respiratory care by unlicensed practitioner prohibited; exceptions; practice requirements. (1) No person shall practice respiratory care or claim to be a respiratory care practitioner unless the person is licensed under ORS 688.800 to 688.840.

Â Â Â Â Â  (2) Nothing in ORS 688.800 to 688.840 is intended to limit, preclude or otherwise interfere with the practices of other persons and health providers licensed by appropriate agencies of this state.

Â Â Â Â Â  (3) Nothing in ORS 688.800 to 688.840 prohibits:

Â Â Â Â Â  (a) The practice of respiratory care by students enrolled in a respiratory care education program approved by the American Medical Association in collaboration with the Joint Review Committee for Respiratory Therapy Education or their successors or equivalent organizations, as approved by the board.

Â Â Â Â Â  (b) Self-care by a patient, or gratuitous care by a friend or family member who does not claim to be a respiratory care practitioner.

Â Â Â Â Â  (c) Respiratory care services rendered in the course of an emergency.

Â Â Â Â Â  (4) Persons in the military services or working in federal facilities are exempt from the provisions of ORS 688.800 to 688.840 when functioning in the course of assigned duties.

Â Â Â Â Â  (5) Nothing in ORS 688.800 to 688.840 is intended to permit the practice of medicine by a person licensed to practice respiratory care unless the person is also licensed to practice medicine.

Â Â Â Â Â  (6) The practice of respiratory care may be performed in any clinic, hospital, skilled nursing facility, private dwelling or other place considered appropriate or necessary by the Respiratory Therapist Licensing Board in accordance with the prescription or verbal order of a physician and shall be performed under a qualified medical director. [1997 c.792 Â§7]

Â Â Â Â Â  688.810 Use of title. A person holding a license to practice respiratory care in this state may use the title ÂLicensed Respiratory Care PractitionerÂ and the abbreviation ÂLRCP.Â [1997 c.792 Â§8]

Â Â Â Â Â  688.815 Application for license; examination; license by endorsement. (1) An applicant for a license to practice respiratory care shall submit to the Oregon Health Licensing Agency written evidence that the applicant:

Â Â Â Â Â  (a) Is at least 18 years of age;

Â Â Â Â Â  (b) Has completed an approved four-year high school course of study or the equivalent as determined by the appropriate educational agency; and

Â Â Â Â Â  (c) Has completed a respiratory care education program approved by the American Medical Association in collaboration with the Joint Review Committee for Respiratory Therapy Education or their successors or equivalent organizations, as approved by the Respiratory Therapist Licensing Board.

Â Â Â Â Â  (2) The applicant shall be required to pass an examination, whereupon the agency may issue to the applicant a license to practice respiratory care.

Â Â Â Â Â  (3) The agency may choose to issue a license to practice respiratory care by endorsement to:

Â Â Â Â Â  (a) An applicant who is currently licensed to practice respiratory care under the laws of another state, territory or country if the qualifications of the applicant are considered by the agency to be equivalent to those required in this state; or

Â Â Â Â Â  (b) An applicant holding a credential conferred by the National Board for Respiratory Care as a Certified Respiratory Therapist (CRT) or as a Registered Respiratory Therapist (RRT), or both, providing the credential has not been suspended or revoked. [1997 c.792 Â§6; 2001 c.40 Â§1; 2003 c.547 Â§32; 2005 c.21 Â§9; 2005 c.648 Â§43]

Â Â Â Â Â  688.817 [2001 c.40 Â§5; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  688.818 [2001 c.40 Â§6; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  688.820 Respiratory Therapist Licensing Board; qualification of members; terms. (1) There is established within the Oregon Health Licensing Agency the Respiratory Therapist Licensing Board, consisting of five members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member of the board is four years. A member is eligible for reappointment, but no member shall serve more than two full terms. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The members of the board must be citizens of this state who have engaged in the practice of respiratory care for a period of five or more years immediately preceding appointment to the board. In making appointments to the board, the Governor shall take into consideration any nominations received from the Oregon Society for Respiratory Care, or its successor.

Â Â Â Â Â  (4) A member of the board may be removed by the Governor for neglect of duty, incompetency or unethical or dishonorable conduct.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1997 c.792 Â§2; 1999 c.885 Â§33; 2005 c.648 Â§44]

Â Â Â Â Â  688.825 Selection of board chairperson; quorum; meetings. (1) The Respiratory Therapist Licensing Board shall select one of its members as chairperson and another as vice chairperson, for those terms and with duties and powers necessary for the performance of the functions of those offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board. [1997 c.792 Â§3]

Â Â Â Â Â  688.830 Duties of Oregon Health Licensing Agency and of board; rules. (1) The Oregon Health Licensing Agency shall:

Â Â Â Â Â  (a) Determine the qualifications and fitness of applicants for licensure, renewal of license and reciprocal licenses under ORS 688.800 to 688.840.

Â Â Â Â Â  (b) Adopt rules that are necessary to conduct its business related to, carry out its duties under and administer ORS 688.800 to 688.840.

Â Â Â Â Â  (c) Examine, approve, issue, deny, revoke, suspend and renew licenses to practice respiratory care under ORS 688.800 to 688.840.

Â Â Â Â Â  (d) Maintain a public record of persons licensed by the agency to practice respiratory care.

Â Â Â Â Â  (2) The Respiratory Therapist Licensing Board shall:

Â Â Â Â Â  (a) Establish standards of practice and professional responsibility for persons licensed by the agency.

Â Â Â Â Â  (b) Select a licensing examination that meets the standards of the National Commission for Health Certifying Agencies or an equivalent that is nationally recognized in testing respiratory care competencies.

Â Â Â Â Â  (c) Establish continuing education requirements for renewal of a license.

Â Â Â Â Â  (d) Provide for waivers of examinations, grandfathering requirements and temporary licenses as considered appropriate. [1997 c.792 Â§5; 2001 c.40 Â§2; 2003 c.547 Â§36; 2005 c.648 Â§45]

Â Â Â Â Â  688.834 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency shall establish by rule and collect fees related to respiratory therapists for:

Â Â Â Â Â  (a) Application;

Â Â Â Â Â  (b) Examinations;

Â Â Â Â Â  (c) License;

Â Â Â Â Â  (d) License renewal;

Â Â Â Â Â  (e) License restoration;

Â Â Â Â Â  (f) Replacement or duplicate license;

Â Â Â Â Â  (g) Delinquency; and

Â Â Â Â Â  (h) Providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records.

Â Â Â Â Â  (2) All moneys received by the agency under subsection (1) of this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 688.800 to 688.840.

Â Â Â Â Â  (3) The fees established by the agency under this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering ORS 688.800 to 688.840 pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board. [2003 c.547 Â§30; 2005 c.648 Â§46]

Â Â Â Â Â  688.835 [1997 c.792 Â§4; 2001 c.40 Â§3; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  688.836 Disciplinary authority of Oregon Health Licensing Agency. In the manner prescribed in ORS chapter 183 for contested cases, the Oregon Health Licensing Agency may impose a form of discipline specified in ORS 676.612 against any person practicing respiratory care for any of the grounds listed in ORS 676.612 and for any violation of the provisions of ORS 688.800 to 688.840, or the rules adopted thereunder. [2003 c.547 Â§34; 2005 c.648 Â§47]

Â Â Â Â Â  688.840 Immunity from civil liability. The Respiratory Therapist Licensing Board and its members and the Oregon Health Licensing Agency and its employees and contractors are immune from any civil liability arising from good faith actions taken pursuant to ORS 688.800 to 688.840. [2001 c.40 Â§7; 2005 c.648 Â§48]

PENALTIES

Â Â Â Â Â  688.915 Civil penalty for violation of ORS 688.405 to 688.605 or rules. (1) In addition to any other sanction authorized by law, the Board of Radiologic Technology may impose a civil penalty not to exceed $1,000 for any violation of ORS 688.405 to 688.605, or of any rules promulgated pursuant to those provisions. The penalty may be imposed whether or not the person incurring the penalty has been licensed or been issued a permit under ORS 688.405 to 688.605, or has made application for a license or permit under those sections. A civil penalty may be imposed in lieu of a refusal to grant or renew a license or permit, or a suspension or revocation of a license or permit, under ORS 688.525.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be credited to the Board of Radiologic Technology Account established under ORS 688.585. [1991 c.585 Â§Â§1,2; 2005 c.726 Â§16]

Â Â Â Â Â  688.990 Criminal penalties. (1) Violation of any provision of ORS 688.020 or 688.120 is a misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 688.415 or 688.425 is punishable by a fine of not more than $500, or imprisonment for not more than one year, or both. [1959 c.461 Â§25; subsection (2) enacted as 1977 c.534 Â§21; 1989 c.171 Â§80; 2005 c.627 Â§14]

Â Â Â Â Â  688.995 Criminal penalty for violation of ORS 688.800 to 688.840. Violation of any provision of ORS 688.800 to 688.840, or of any rule adopted thereunder, is a Class B misdemeanor. [1997 c.792 Â§9; 2003 c.547 Â§37]

Â Â Â Â Â  688.997 Criminal penalty for violation of ORS 688.718. Violation of ORS 688.718 (1) is a Class B misdemeanor. [2003 c.547 Â§8]

_______________



Chapter 689

Chapter 689 Â Pharmacists; Drug Outlets; Drug Sales

2005 EDITION

PHARMACISTS; DRUG OUTLETS; DRUG SALES

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

689.005Â Â Â Â  Definitions

689.015Â Â Â Â  ÂPractice of pharmacyÂ defined

689.025Â Â Â Â  Policy; purpose

689.035Â Â Â Â  Short title

689.045Â Â Â Â  Severability

STATE BOARD OF PHARMACY

689.115Â Â Â Â  Membership; qualifications; appointment; vacancy

689.125Â Â Â Â  Term of office; removal

689.135Â Â Â Â  General powers of board; fees

689.139Â Â Â Â  State Board of Pharmacy Account; disposition of receipts

689.145Â Â Â Â  Enforcement powers of board

689.151Â Â Â Â  Board control over licensing, standards and discipline

689.155Â Â Â Â  Authority of board over medications, drugs, devices and other materials; rules

689.165Â Â Â Â  Officers; executive director

689.175Â Â Â Â  Compensation of board members and executive director

689.185Â Â Â Â  Meetings

689.195Â Â Â Â  Employees

689.205Â Â Â Â  Rulemaking

689.207Â Â Â Â  Authority of board to require fingerprints

PRACTICE OF PHARMACY

689.225Â Â Â Â  When license required; exceptions; possession of drugs; regulation of pharmacy technicians; rules; penalty

689.255Â Â Â Â  Qualifications for licensure by examination

689.265Â Â Â Â  Qualifications for licensure by reciprocity

689.275Â Â Â Â  Renewal of licenses; rules; fees

689.285Â Â Â Â  Continuing pharmacy education; rules; fees

REGULATION OF DRUG OUTLETS

689.305Â Â Â Â  Registration of drug outlets; rules

689.315Â Â Â Â  Application; rules

689.325Â Â Â Â  Required information

689.335Â Â Â Â  Certificate required; reinstatement

DIVERSION PROGRAM

689.342Â Â Â Â  Pharmacy Diversion Program Supervisory Council; appointment; term; compensation and expenses

689.344Â Â Â Â  Program director; duties

689.346Â Â Â Â  Contract for services to chemically dependent licensees; rules

689.348Â Â Â Â  Referral in addition to or in lieu of disciplinary action

689.352Â Â Â Â  Records and information confidential; participant not subject to other sanctions

689.354Â Â Â Â  Civil immunity of board, council, employer and contractors

689.356Â Â Â Â  Rules; fees and charges

DISCIPLINE

689.405Â Â Â Â  Grounds for discipline; investigation; procedure as contested case

689.445Â Â Â Â  Penalties and reinstatement

689.455Â Â Â Â  Report of suspected violations; liability for reporting; confidentiality of report

PHARMACY TECHNICIANS

689.486Â Â Â Â  When license required; qualifications for licensure; renewal; supervision required

689.490Â Â Â Â  Board to establish licensing system; rules; fees

689.495Â Â Â Â  Provision of licensing information

689.497Â Â Â Â  Report required upon termination of pharmacy technician

689.499Â Â Â Â  Pharmacy technician specialized education program; rules

REQUIREMENTS RELATING TO SALES

689.505Â Â Â Â  Labeling requirements; rules

689.508Â Â Â Â  Prescription records

689.515Â Â Â Â  Regulation of generic drugs; substitutions; rules

689.525Â Â Â Â  Out-of-state prescriptions

689.555Â Â Â Â  Agricultural drugs, nonprescription drugs and certain other substances

689.565Â Â Â Â  Discounts from pharmacies for prescription drug purchases; requirements; limitations; actions for violations; remedies

MISCELLANEOUS

689.605Â Â Â Â  Authority to dispense drugs from hospital pharmacies, drug rooms and penal institutions; rules

689.615Â Â Â Â  Display of certificate or license

689.635Â Â Â Â  Dispensing according to naturopathic formulary; effect of filling prescription of naturopath

689.645Â Â Â Â  Authority to administer vaccines and immunizations; Immunization and Vaccination Advisory Committee; rules

689.655Â Â Â Â  Authority to flush intravenous lines and to administer drugs and medical devices; rules; limitations

PROHIBITED PRACTICES

689.765Â Â Â Â  Prohibited practices; complimentary samples; rules

PENALTIES

689.832Â Â Â Â  Civil penalties

689.854Â Â Â Â  Civil penalty for violation of ORS 689.515

689.995Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  689.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAdministerÂ means the direct application of a drug or device whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

Â Â Â Â Â  (a) A practitioner or the authorized agent thereof; or

Â Â Â Â Â  (b) The patient or research subject at the direction of the practitioner.

Â Â Â Â Â  (2) ÂApproved continuing pharmacy education programÂ means those seminars, classes, meetings, workshops and other educational programs on the subject of pharmacy approved by the board.

Â Â Â Â Â  (3) ÂBoard of pharmacyÂ or ÂboardÂ means the State Board of Pharmacy.

Â Â Â Â Â  (4) ÂContinuing pharmacy educationÂ means professional, pharmaceutical post-graduate education in the general areas of socio-economic and legal aspects of health care; the properties and actions of drugs and dosage forms; and the etiology, characteristics and therapeutics of the disease state.

Â Â Â Â Â  (5) ÂContinuing pharmacy education unitÂ means the unit of measurement of credits for approved continuing education courses and programs.

Â Â Â Â Â  (6) ÂDeliverÂ or ÂdeliveryÂ means the actual, constructive or attempted transfer of a drug or device other than by administration from one person to another, whether or not for a consideration.

Â Â Â Â Â  (7) ÂDeviceÂ means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component part or accessory, which is required under federal or state law to be prescribed by a practitioner and dispensed by a pharmacist.

Â Â Â Â Â  (8) ÂDispenseÂ or ÂdispensingÂ means the preparation and delivery of a prescription drug pursuant to a lawful order of a practitioner in a suitable container appropriately labeled for subsequent administration to or use by a patient or other individual entitled to receive the prescription drug.

Â Â Â Â Â  (9) ÂDistributeÂ means the delivery of a drug other than by administering or dispensing.

Â Â Â Â Â  (10) ÂDrugÂ means:

Â Â Â Â Â  (a) Articles recognized as drugs in the official United States Pharmacopoeia, official National Formulary, official Homeopathic Pharmacopoeia, other drug compendium or any supplement to any of them;

Â Â Â Â Â  (b) Articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in a human or other animal;

Â Â Â Â Â  (c) Articles (other than food) intended to affect the structure or any function of the body of humans or other animals; and

Â Â Â Â Â  (d) Articles intended for use as a component of any articles specified in paragraph (a), (b) or (c) of this subsection.

Â Â Â Â Â  (11) ÂDrug orderÂ means a written order, in a hospital or other inpatient care facility, for an ultimate user of any drug or device issued and signed by a practitioner, or an order transmitted by other means of communication from a practitioner, that is immediately reduced to writing by a pharmacist, licensed nurse or other practitioner.

Â Â Â Â Â  (12) ÂDrug outletÂ means any pharmacy, nursing home, shelter home, convalescent home, extended care facility, drug abuse treatment center, penal institution, hospital, family planning clinic, student health center, retail store, wholesaler, manufacturer, mail-order vendor or other establishment with facilities located within or out of this state that is engaged in dispensing, delivery or distribution of drugs within this state.

Â Â Â Â Â  (13) ÂDrug roomÂ means a secure and lockable location within an inpatient care facility that does not have a licensed pharmacy.

Â Â Â Â Â  (14) ÂElectronically transmittedÂ or Âelectronic transmissionÂ means a communication sent or received through technological apparatuses, including computer terminals or other equipment or mechanisms linked by telephone or microwave relays, or any similar apparatus having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

Â Â Â Â Â  (15) ÂInstitutional drug outletÂ means hospitals and inpatient care facilities where medications are dispensed to another health care professional for administration to patients served by the hospitals or facilities.

Â Â Â Â Â  (16) ÂInternÂ means any person who has completed the junior or third academic year of a course of study at an approved college of pharmacy and is licensed with the board as an intern.

Â Â Â Â Â  (17) ÂInternshipÂ means a professional and practical experience program approved by the board under the supervision of a licensed pharmacist registered with the board as a preceptor.

Â Â Â Â Â  (18) ÂItinerant vendorÂ means all persons who sell or otherwise distribute nonprescription drugs by passing from house to house, or by haranguing the people on the public streets or in public places, or who use the customary devices for attracting crowds and therewith recommending their wares and offering them for sale.

Â Â Â Â Â  (19) ÂLabelingÂ means the process of preparing and affixing of a label to any drug container exclusive, however, of the labeling by a manufacturer, packer or distributor of a nonprescription drug or commercially packaged legend drug or device. Any such label shall include all information required by federal and state law or regulation.

Â Â Â Â Â  (20) ÂManufactureÂ means the production, preparation, propagation, compounding, conversion or processing of a device or a drug, either directly or indirectly by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis and includes any packaging or repackaging of the substances or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a drug by an individual for their own use or the preparation, compounding, packaging or labeling of a drug:

Â Â Â Â Â  (a) By a practitioner as an incident to administering or dispensing of a drug in the course of professional practice; or

Â Â Â Â Â  (b) By a practitioner or by the practitionerÂs authorization under supervision of the practitioner for the purpose of or as an incident to research, teaching or chemical analysis and not for sale.

Â Â Â Â Â  (21) ÂManufacturerÂ means a person engaged in the manufacture of drugs.

Â Â Â Â Â  (22) ÂNonprescription drug outletÂ means shopkeepers and itinerant vendors registered under ORS 689.305.

Â Â Â Â Â  (23) ÂNonprescription drugsÂ means drugs which may be sold without a prescription and which are prepackaged for use by the consumer and labeled in accordance with the requirements of the statutes and regulations of this state and the federal government.

Â Â Â Â Â  (24) ÂPersonÂ means an individual, corporation, partnership, association or any other legal entity.

Â Â Â Â Â  (25) ÂPharmacistÂ means an individual licensed by this state to engage in the practice of pharmacy.

Â Â Â Â Â  (26) ÂPharmacyÂ means a place that meets the requirements of rules of the board, is licensed and approved by the board where the practice of pharmacy may lawfully occur and includes apothecaries, drug stores, dispensaries, hospital outpatient pharmacies, pharmacy departments and prescription laboratories but does not include a place used by a manufacturer or wholesaler.

Â Â Â Â Â  (27) ÂPharmacy technicianÂ means a person licensed by the State Board of Pharmacy who assists the pharmacist in the practice of pharmacy pursuant to rules of the board.

Â Â Â Â Â  (28) ÂPractitionerÂ means a person licensed and operating within the scope of such license to prescribe, dispense, conduct research with respect to or administer drugs in the course of professional practice or research:

Â Â Â Â Â  (a) In this state; or

Â Â Â Â Â  (b) In another state or territory of the United States not residing in Oregon and registered under the federal Controlled Substances Act.

Â Â Â Â Â  (29) ÂPreceptorÂ means a pharmacist licensed and in good standing, registered by the board to supervise the internship training of a licensed intern.

Â Â Â Â Â  (30) ÂPrescription drugÂ or Âlegend drugÂ means a drug which is:

Â Â Â Â Â  (a) Required by federal law, prior to being dispensed or delivered, to be labeled with either of the following statements:

Â Â Â Â Â  (A) ÂCaution: Federal law prohibits dispensing without prescriptionÂ; or

Â Â Â Â Â  (B) ÂCaution: Federal law restricts this drug to use by or on the order of a licensed veterinarianÂ; or

Â Â Â Â Â  (b) Required by any applicable federal or state law or regulation to be dispensed on prescription only or is restricted to use by practitioners only.

Â Â Â Â Â  (31) ÂPrescriptionÂ or Âprescription drug orderÂ means a written, oral or electronically transmitted direction, given by a practitioner authorized to prescribe drugs, for the preparation and use of a drug. When the context requires, ÂprescriptionÂ also means the drug prepared under such written, oral or electronically transmitted direction.

Â Â Â Â Â  (32) ÂRetail drug outletÂ means a place used for the conduct of the retail sale, administering or dispensing or compounding of drugs or chemicals or for the administering or dispensing of prescriptions and licensed by the board as a place wherein the practice of pharmacy may lawfully occur.

Â Â Â Â Â  (33) ÂShopkeeperÂ means a business or other establishment, open to the general public, for the sale or nonprofit distribution of drugs.

Â Â Â Â Â  (34) ÂUnit doseÂ means a sealed single-unit container so designed that the contents are administered to the patient as a single dose, direct from the container. Each unit dose container must bear a separate label, be labeled with the name and strength of the medication, the name of the manufacturer or distributor, an identifying lot number and, if applicable, the expiration date of the medication.

Â Â Â Â Â  (35) ÂWholesale drug outletÂ means any person who imports, stores, distributes or sells for resale any drugs including legend drugs and nonprescription drugs.

Â Â Â Â Â  (36) ÂClass I wholesalerÂ means any person operating or maintaining a wholesale distribution center, wholesale business or any other business in which drugs, medicinal chemicals, or poisons are sold, dispensed, stocked, exposed or offered for sale at wholesale to a pharmacy or other legally licensed drug outlets or persons.

Â Â Â Â Â  (37) ÂClass II wholesalerÂ means any person operating or maintaining a wholesale distribution center, wholesale business or any other business in which nonprescription drugs are offered for sale at wholesale to a drug outlet legally authorized to resell. [1979 c.777 Â§5; 1983 c.402 Â§1; 1985 c.565 Â§94; 1987 c.108 Â§1; 1989 c.608 Â§1; 1991 c.682 Â§1; 1993 c.272 Â§1; 1993 c.571 Â§1; 1997 c.729 Â§1; 1999 c.350 Â§2; 2001 c.623 Â§6; 2005 c.313 Â§11]

Â Â Â Â Â  689.010 [Amended by 1963 c.586 Â§1; 1967 c.629 Â§1; 1969 c.514 Â§1; 1973 c.743 Â§1; 1975 c.369 Â§1; 1975 c.686 Â§8; 1979 c.785 Â§7; repealed by 1977 c.842 Â§2 and 1979 c.777 Â§59]

Â Â Â Â Â  689.015 ÂPractice of pharmacyÂ defined. The Âpractice of pharmacyÂ means the interpretation and evaluation of prescription orders; the compounding, dispensing, labeling of drugs and devices (except labeling by a manufacturer, packer or distributor of nonprescription drugs and commercially packaged legend drugs and devices); the administering of vaccines and immunizations pursuant to ORS 689.645; the administering of drugs and devices to the extent permitted under ORS 689.655; the participation in drug selection and drug utilization reviews; the proper and safe storage of drugs and devices and the maintenance of proper records therefor; the responsibility for advising, where necessary or where regulated, of therapeutic values, content, hazards and use of drugs and devices; the monitoring of therapeutic response or adverse effect to drug therapy; and the offering or performing of those acts, services, operations or transactions necessary in the conduct, operation, management and control of pharmacy. [1979 c.777 Â§4; 1999 c.350 Â§3]

Â Â Â Â Â  689.025 Policy; purpose. (1) The practice of pharmacy in the State of Oregon is declared a professional practice affecting the public health, safety and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of pharmacy, as defined in this chapter, merit and receive the confidence of the public and that only qualified persons be permitted to engage in the practice of pharmacy in the State of Oregon. This chapter shall be liberally construed to carry out these objects and purposes.

Â Â Â Â Â  (2) It is the purpose of this chapter to promote, preserve and protect the public health, safety and welfare by and through the effective control and regulation of the practice of pharmacy and of the registration of drug outlets engaged in the manufacture, production, sale and distribution of drugs, medications, devices and such other materials as may be used in the diagnosis and treatment of injury, illness and disease. [1979 c.777 Â§Â§2,3; 1985 c.565 Â§95]

Â Â Â Â Â  689.035 Short title. This chapter shall be known as the ÂOregon Pharmacy Act.Â [1979 c.777 Â§1; 1985 c.565 Â§96]

Â Â Â Â Â  689.045 Severability. If any provision of ORS 167.203, 414.325, 430.405, 435.010, 453.025, 475.005, 475.135, 475.185, 475.840, 475.906 and 616.855 and ORS chapter 689 is declared unconstitutional or illegal, or the applicability of ORS 167.203, 414.325, 430.405, 435.010, 453.025, 475.005, 475.135, 475.185, 475.840, 475.906 and 616.855 and ORS chapter 689 to any person or circumstances is held invalid by a court of competent jurisdiction, the constitutionality or legality of the remaining provisions of ORS 167.203, 414.325, 430.405, 435.010, 453.025, 475.005, 475.135, 475.185, 475.840, 475.906 and 616.855 and ORS chapter 689 and the application of ORS 167.203, 414.325, 430.405, 435.010, 453.025, 475.005, 475.135, 475.185, 475.840, 475.906 and 616.855 and ORS chapter 689 to other persons and circumstances shall not be affected and shall remain in full force and effect without the invalid provision or application. [1979 c.777 Â§63; 1999 c.605 Â§6; 1999 c.1051 Â§137]

Â Â Â Â Â  Note: 689.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 689 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  689.110 [Amended by 1963 c.586 Â§2; 1965 c.580 Â§4; 1967 c.159 Â§1; 1969 c.514 Â§2; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

STATE BOARD OF PHARMACY

Â Â Â Â Â  689.115 Membership; qualifications; appointment; vacancy. (1) The State Board of Pharmacy shall consist of seven members, two of whom shall be representatives of the public, and the remaining five of whom shall be licensed pharmacists. The members shall possess the qualifications specified in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) The public members of the State Board of Pharmacy shall be residents of this state who have attained the age of majority and shall not be nor shall they ever have been a member of the profession of pharmacy, or persons who have any immediate family in the profession of pharmacy or persons who have ever had any material financial interest in the providing of pharmacy service or who have engaged in any activity directly related to the practice of pharmacy.

Â Â Â Â Â  (3) The licensed pharmacist members of the board shall at the time of their appointment:

Â Â Â Â Â  (a) Be residents of this state;

Â Â Â Â Â  (b) Be licensed and in good standing to engage in the practice of pharmacy in this state;

Â Â Â Â Â  (c) Be engaged in the practice of pharmacy in this state; and

Â Â Â Â Â  (d) Have five years of experience in the practice of pharmacy in this state after licensure.

Â Â Â Â Â  (4) The Governor shall appoint the members of the State Board of Pharmacy, subject to the advice and consent of the Senate, and in accordance with the other provisions of subsection (5) of this section.

Â Â Â Â Â  (5) At least five recommendations for appointment to each vacancy on the board may be made to the Governor by a task force assembled by the Oregon State Pharmacists Association to represent all of the interested pharmacy groups. Such nominations shall be recommendations only and shall not be binding in any manner upon the Governor.

Â Â Â Â Â  (6) Any vacancy which occurs in the membership of the board for any reason, including expiration of term, removal, resignation, death, disability or disqualification, shall be filled by the Governor in the manner prescribed by subsections (4) and (5) of this section. The Governor shall fill vacancies which occur by expiration of full terms within 90 days prior to each date of expiration, and shall fill vacancies which occur for any other reason within 60 days after each such vacancy occurs. [1979 c.777 Â§Â§7,8,9,11; 1987 c.108 Â§2]

Â Â Â Â Â  689.120 [Amended by 1967 c.159 Â§2; repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.125 Term of office; removal. (1) Except as provided in subsection (2) of this section, members of the State Board of Pharmacy shall be appointed for a term of four years, except that members of the board who are appointed to fill vacancies which occur prior to the expiration of a former memberÂs full term shall serve the unexpired portion of such term.

Â Â Â Â Â  (2)(a) The terms of the members of the board shall be staggered, so that the terms of no more than two members shall expire in any year.

Â Â Â Â Â  (b) The present members of the board shall serve the balance of their terms.

Â Â Â Â Â  (c) Any present board member appointed initially for a term of less than four years shall be eligible to serve for two additional full terms.

Â Â Â Â Â  (3) No member of the board shall serve more than two consecutive full terms. The completion of the unexpired portion of a full term shall not constitute a full term for purposes of this section.

Â Â Â Â Â  (4) An appointee to a full term on the board shall be appointed by the Governor before the expiration of the terms of the member being succeeded, and shall become a member of the board on the first day of the state fiscal year next following the appointment. Appointees to unexpired portions of full terms shall become members of the board on the day next following such appointment. In the event the number of board members is increased, the term of any new member shall commence at such time as is designated in the statute providing for the enlargement of the board.

Â Â Â Â Â  (5) Each term of office on the board shall expire at midnight on the last day of the state fiscal year in the final year of the board memberÂs term or on the date the successor is appointed and qualified, except for Senate confirmation, whichever shall later occur.

Â Â Â Â Â  (6) The Governor may remove a member of the board, pursuant to the procedures set forth in subsection (7) of this section upon one or more of the following grounds:

Â Â Â Â Â  (a) The refusal or inability for any reason of a board member to perform the duties of a member of the board in an efficient, responsible and professional manner;

Â Â Â Â Â  (b) The misuse of office by a member of the board to obtain personal, pecuniary or material gain or advantage for self or for another through such office; or

Â Â Â Â Â  (c) The violation by any member of this chapter or any of the rules adopted hereunder.

Â Â Â Â Â  (7) The procedures shall be as stated in ORS chapter 183 to remove a member of the board from office for any of the grounds specified by subsection (6) of this section. [1979 c.777 Â§Â§10,12; 1985 c.565 Â§97]

Â Â Â Â Â  689.130 [Repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.135 General powers of board; fees. (1) The State Board of Pharmacy shall have such other duties, powers and authority as may be necessary to the enforcement of this chapter and to the enforcement of board rules made pursuant thereto, which shall include, but are not limited to, the following:

Â Â Â Â Â  (a) Cause to have printed and circulated annually copies of any changes in the laws relating to pharmacy, controlled substances, drugs and poisons and the rules adopted to enforce such laws, and set reasonable charges therefor.

Â Â Â Â Â  (b) Appoint advisory committees.

Â Â Â Â Â  (2) The board may join such professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of pharmacy for the protection of the health and welfare of the public and whose activities assist and facilitate the work of the board.

Â Â Â Â Â  (3) In addition to any statutory requirements, the board may require such surety bonds as it deems necessary to guarantee the performance and discharge of the duties of any officer or employee receiving and disbursing funds.

Â Â Â Â Â  (4) The executive director of the board shall keep the seal of the board and shall affix it only in such manner as may be prescribed by the board.

Â Â Â Â Â  (5) The board shall determine within 30 days prior to the beginning of each state fiscal year the fees to be collected for:

Â Â Â Â Â  (a) Examinations and reexaminations, which fee shall not exceed $400.

Â Â Â Â Â  (b) Pharmacist licenses, which fee shall not exceed $250.

Â Â Â Â Â  (c) Pharmacist licensing by reciprocity, which fee shall not exceed $300.

Â Â Â Â Â  (d) Intern license, which fee shall not exceed $50.

Â Â Â Â Â  (e) Duplicate pharmacist certificate, which fee shall not exceed $50.

Â Â Â Â Â  (f) Pharmacist license, delinquent renewal fee, which fee shall not exceed $50.

Â Â Â Â Â  (g) Certification of approved providers of continuing education courses, which fee shall not exceed $300.

Â Â Â Â Â  (h) Registration of drug outlets other than pharmacies and renewal of registration, which fee shall not exceed $500.

Â Â Â Â Â  (i) Initial pharmacy or institutional drug outlet, which fee shall not exceed $300.

Â Â Â Â Â  (j) Annual pharmacy or institutional drug outlet, which fee shall not exceed $300.

Â Â Â Â Â  (k) Pharmacy or institutional drug outlet delinquent renewal fee, which fee shall not exceed $200.

Â Â Â Â Â  (L) Nonprescription drug outlets, which fee shall not exceed $50.

Â Â Â Â Â  (m) Nonprescription drug outlet delinquent renewal fee, which fee shall not exceed $50.

Â Â Â Â Â  (n) Reinspection fee, which fee shall not exceed $100.

Â Â Â Â Â  (o) Drug outlets, other than pharmacies or institutional drug outlets, delinquent renewal fee, which fee shall not exceed $100.

Â Â Â Â Â  (6) All moneys collected either as costs or fines under ORS 435.010 to 435.130, 453.175, 453.185 and 453.990 and this chapter shall be paid by the magistrate or other officer receiving them to the treasurer of the county where the prosecution is conducted. These moneys shall be applied, first, to the payment of the costs of such prosecution. The remainder shall be paid by the county treasurer into the State Treasury and, in the case of:

Â Â Â Â Â  (a) All moneys except criminal fines, placed to the credit of the State Board of Pharmacy Account established in ORS 689.139 to be used only for the administration and enforcement of ORS 435.010 to 435.130 and this chapter.

Â Â Â Â Â  (b) Criminal fines, placed to the credit of the Criminal Fine and Assessment Account.

Â Â Â Â Â  (7) Except as provided in subsection (6) of this section, all moneys received under ORS 435.010 to 435.130, 453.185 and 453.990 and this chapter shall be paid into the State Treasury and placed to the credit of the State Board of Pharmacy Account to be used only for the administration and enforcement of ORS 435.010 to 435.130 and this chapter.

Â Â Â Â Â  (8) The board may receive and expend funds, in addition to its biennial appropriation, from parties other than the state, provided:

Â Â Â Â Â  (a) Such moneys are awarded for the pursuit of a specific objective which the board is authorized to accomplish by this chapter, or which the board is qualified to accomplish by reason of its jurisdiction or professional expertise;

Â Â Â Â Â  (b) Such moneys are expended for the pursuit of the objective for which they are awarded;

Â Â Â Â Â  (c) Activities connected with or occasioned by the expenditures of such funds do not interfere with or impair the performance of the boardÂs duties and responsibilities and do not conflict with the exercise of the boardÂs powers as specified by this chapter;

Â Â Â Â Â  (d) Such moneys are kept in a separate, special state account; and

Â Â Â Â Â  (e) Periodic reports are made to the Governor concerning the boardÂs receipt and expenditure of such moneys.

Â Â Â Â Â  (9) The board may assign to each drug outlet under its jurisdiction, a uniform state number, coordinated where possible with all other states which adopt the same uniform numbering system.

Â Â Â Â Â  (10) The board or its authorized representatives shall also have power to investigate and gather evidence concerning alleged violations of the provisions of this chapter or of the rules of the board.

Â Â Â Â Â  (11) The president and vice president of the board may administer oaths in connection with the duties of the board.

Â Â Â Â Â  (12) The books, registers and records of the board as made and kept by the executive director or under the supervision of the executive director, subject to the direction of the board, shall be prima facie evidence of the matter recorded therein, in any court of law.

Â Â Â Â Â  (13) The board may administer oaths, issue notices and subpoenas in the name of the board, enforce subpoenas in the manner authorized by ORS 183.440, hold hearings and perform such other acts as are reasonably necessary to carry out its duties under this chapter.

Â Â Â Â Â  (14)(a) Notwithstanding anything in this chapter to the contrary, whenever a duly authorized representative of the board finds or has probable cause to believe that any drug or device is adulterated, misbranded or a new drug, as defined in Section 201(p) of the Federal Food, Drug and Cosmetic Act, for which there is no approval in effect pursuant to Section 505(b) of the federal Act nor an approved notice of claimed investigational exemption pursuant to Section 505(i) of the federal Act, or otherwise rendered unsafe for use as a result of fire, flood or other natural disaster, the representative shall affix to such drug or device a tag or other appropriate marking giving notice that such article is or is suspected of being adulterated, misbranded, or otherwise rendered unsafe and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until provision for removal or disposal is given by the board, its agent or the court. No person shall remove or dispose of such embargoed drug or device by sale or otherwise without the permission of the board or its agent or, after summary proceedings have been instituted, without permission from the court.

Â Â Â Â Â  (b) When a drug or device detained or embargoed under paragraph (a) of this subsection has been declared by such representative to be adulterated, misbranded or a new drug, or rendered unsafe, the board shall, as soon as practical thereafter, petition the judge of the circuit court in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. If the judge determines that the drug or device so detained or embargoed is not adulterated or misbranded or rendered unsafe, the board shall direct the immediate removal of the tag or other marking.

Â Â Â Â Â  (c) If the court finds the detained or embargoed drug or device is adulterated or misbranded or rendered unsafe, such drug or device, after entry of the judgment, shall be destroyed at the expense of the owner under the supervision of a board representative and all court costs and fees, storage and other proper expense shall be borne by the owner of such drug or device. When the adulteration or misbranding can be corrected by proper labeling or processing of the drug or device, the court, after entry of the judgment and after such costs, fees and expenses have been paid and a good and sufficient bond has been posted, may direct that such drug or device be delivered to the owner thereof for such labeling or processing under the supervision of a board representative. Expense of such supervision shall be paid by the owner. Such bond shall be returned to the owner of the drug or device on representation to the court by the board that the drug or device is no longer in violation of the embargo and the expense of supervision has been paid.

Â Â Â Â Â  (d) It is the duty of the Attorney General to whom the board reports any violation of this subsection to cause appropriate proceedings to be instituted in the proper court without delay and to be prosecuted in the manner required by law. Nothing in this subsection shall be construed to require the board to report violations whenever the board believes the publicÂs interest will be adequately served in the circumstances by a suitable written notice or warning.

Â Â Â Â Â  (15) Except as otherwise provided to the contrary, the board shall exercise all of its duties, powers and authority in accordance with ORS chapter 183. [1979 c.777 Â§20; 1981 c.277 Â§2; 1983 c.402 Â§2; 1985 c.565 Â§98; 1987 c.108 Â§3; 1991 c.460 Â§9; 1993 c.571 Â§3; 2001 c.457 Â§1; 2003 c.576 Â§543; 2005 c.726 Â§11]

Â Â Â Â Â  689.139 State Board of Pharmacy Account; disposition of receipts. The State Board of Pharmacy Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the State Board of Pharmacy shall be deposited into the account and are continuously appropriated to the board to carry out the duties, functions and powers of the board. Any interest or other income from moneys in the account shall be credited to the account. [2005 c.726 Â§10]

Â Â Â Â Â  689.140 [Amended by 1963 c.586 Â§3; repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.145 Enforcement powers of board. The responsibility for enforcement of the provisions of this chapter is vested in the State Board of Pharmacy. The board shall have all of the duties, powers and authority specifically granted by and necessary and proper to the enforcement of this chapter, as well as such other duties, powers and authority as it may be granted from time to time by law. [1979 c.777 Â§6; 1985 c.565 Â§99]

Â Â Â Â Â  689.150 [Amended by 1969 c.514 Â§46; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.151 Board control over licensing, standards and discipline. The State Board of Pharmacy shall be responsible for the control and regulation of the practice of pharmacy in this state including, but not limited to, the following:

Â Â Â Â Â  (1) The licensing by examination or by reciprocity of applicants who are qualified to engage in the practice of pharmacy under the provisions of this chapter;

Â Â Â Â Â  (2) The renewal of licenses to engage in the practice of pharmacy;

Â Â Â Â Â  (3) The determination and issuance of standards based on nationally recognized standards of practice and accreditation criteria for recognition and approval of schools and colleges of pharmacy whose graduates shall be eligible for licensure in this state, and the specification and enforcement of requirements for practical training, including internship;

Â Â Â Â Â  (4) The enforcement of those provisions of this chapter relating to the conduct or competence of pharmacists practicing in this state, and the suspension, revocation or restriction of licenses to engage in the practice of pharmacy;

Â Â Â Â Â  (5) The training, qualifications and employment of pharmacy interns; and

Â Â Â Â Â  (6) The licensing of pharmacy technicians. [Formerly 689.245; 2001 c.595 Â§1; 2005 c.313 Â§10]

Â Â Â Â Â  689.155 Authority of board over medications, drugs, devices and other materials; rules. The State Board of Pharmacy shall also have the following responsibilities in regard to medications, drugs, devices and other materials used in this state in the diagnosis, mitigation and treatment or prevention of injury, illness and disease:

Â Â Â Â Â  (1) The regulation of the sale at retail, the administering by pharmacists to the extent provided in ORS 689.645 and 689.655 and the dispensing of medications, drugs, devices and other materials including the right to seize any such drugs, devices and other materials found to be detrimental to the public health and welfare by the board after appropriate hearing as required under ORS chapter 183.

Â Â Â Â Â  (2) The specifications of minimum professional and technical equipment, environment, supplies and procedures for the compounding, administering and dispensing of such medications, drugs, devices and other materials within the practice of pharmacy and any drug outlet.

Â Â Â Â Â  (3) The control of the purity and quality of such medications, drugs, devices and other materials within the practice of pharmacy and any drug outlet.

Â Â Â Â Â  (4) The issuance and renewal of certificates of registration of drug outlets for purposes of ascertaining those persons engaged in the manufacture and distribution of drugs, receiving and collecting annual fees therefrom and suspending, revoking or refusing to renew such registration in the manner provided in this chapter.

Â Â Â Â Â  (5) In conjunction with the regularly constituted law enforcement agencies of this state, enforce all laws of the state which pertain to the practice of pharmacy, the manufacture, production, sale or distribution of drugs, chemicals and poisons, and to their standard of strength and purity.

Â Â Â Â Â  (6) Investigate all complaints of alleged violations of this chapter and take necessary action as the board may require or direct.

Â Â Â Â Â  (7) Pursuant to ORS chapter 183, make such rules as are necessary and feasible for carrying out ORS 453.175, 453.185, 475.005, 475.135 and 475.185 and this chapter and make rules relating to controlled substances, designated as such pursuant to ORS 475.025 and 475.035.

Â Â Â Â Â  (8) At all reasonable hours, in performance of the duties imposed by this section, enter, or cause its authorized representatives to enter upon, and examine the premises or records required by law of any drug outlet under the jurisdiction of the board.

Â Â Â Â Â  (9) Assist the regularly constituted law enforcement agencies of this state in enforcing ORS 453.005 to 453.135, 475.005 and 475.135 and this chapter by prosecution in the courts of this state or otherwise.

Â Â Â Â Â  (10) Cause to have made a regular inspection of all pharmacies.

Â Â Â Â Â  (11) Pursuant to ORS chapter 183, make such rules as are necessary for pharmacies, drug manufacturers and wholesalers to sell or otherwise lawfully distribute designated pharmaceutical agents to licensed optometrists consistent with the provisions of ORS 683.010 to 683.335. [1979 c.777 Â§19; 1985 c.565 Â§100; 1999 c.350 Â§4; 2001 c.632 Â§5]

Â Â Â Â Â  689.160 [Amended by 1969 c.514 Â§4; 1979 c.785 Â§8; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.165 Officers; executive director. (1) The State Board of Pharmacy shall elect from its members a president and vice president and such other officers as it deems appropriate and necessary to the conduct of its business. The President of the State Board of Pharmacy shall preside at all meetings of the board and shall be responsible for the performance of all of the duties and functions of the board required or permitted by this chapter. If the president is absent or unable to preside, the vice president shall preside. Each additional officer elected by the board shall perform those duties normally associated with their position and such other duties assigned from time to time by the board.

Â Â Â Â Â  (2) Officers elected by the board shall serve terms of one year commencing with the day of their election, and ending upon election of their successors and shall serve no more than one consecutive full term in each office to which they are elected.

Â Â Â Â Â  (3) The board shall employ a licensed pharmacist who shall be an ex officio member of the board without vote to serve as a full-time employee of the board in the position of executive director. The executive director shall be responsible for the performance of the regular administrative functions of the board and such other duties as the board may direct. The executive director shall not perform any discretionary or decision-making functions for which the board is solely responsible. [1979 c.777 Â§13; 1985 c.565 Â§101]

Â Â Â Â Â  689.170 [Amended by 1963 c.586 Â§4; 1969 c.514 Â§5; 1973 c.743 Â§2; 1979 c.514 Â§1; 1979 c.744 Â§61; 1979 c.785 Â§9; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.175 Compensation of board members and executive director. (1) Each member of the State Board of Pharmacy shall receive compensation for each day on which the member is engaged in performance of the official duties of the board, and reimbursement for all expenses incurred in connection with the discharge of such official duties as provided in ORS 292.495.

Â Â Â Â Â  (2) The Executive Director of the State Board of Pharmacy shall receive, as compensation, an annual salary payable monthly, the amount of which shall be determined by the board, and reimbursement for all expenses incurred in connection with performance of official duties, subject to applicable law and to the rules of the Oregon Department of Administrative Services. [1979 c.777 Â§14]

Â Â Â Â Â  689.180 [Amended by 1969 c.514 Â§3; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.185 Meetings. (1) The State Board of Pharmacy shall meet at least once every three months to transact its business. One such meeting held during each fiscal year of the state shall be designated by rule as the annual meeting and shall be for the purpose of electing officers and for the reorganization of the board. The board shall meet at such additional times as it may determine. Such additional meetings may be called by the president of the board or by majority of members of the board.

Â Â Â Â Â  (2) The board shall meet at such place as it may from time to time determine. The place for each meeting shall be determined prior to giving notice of such meeting and shall not be changed after such notice is given without adequate subsequent notice.

Â Â Â Â Â  (3) Notice of all meetings of the board shall be given in the manner and pursuant to requirements prescribed by the stateÂs applicable rules.

Â Â Â Â Â  (4) A majority of the members of the board shall constitute a quorum for the conduct of a board meeting and, except where a greater number is required by ORS 167.203, 414.325, 430.405, 435.010, 453.025, 475.005, 475.135, 475.185, 475.840, 475.906 and 616.855 and this chapter, or by any rule of the board, all actions of the board shall be by a majority of a quorum.

Â Â Â Â Â  (5) All board meetings and hearings shall be open to the public. The board may, in its discretion and according to law, conduct any portion of its meeting in executive session closed to the public. [1979 c.777 Â§15; 1999 c.605 Â§7; 1999 c.1051 Â§138]

Â Â Â Â Â  689.195 Employees. (1) The State Board of Pharmacy may, in its discretion, employ persons in addition to the executive director in such other positions or capacities as it deems necessary to the proper conduct of board business and to the fulfillment of the boardÂs responsibilities as defined by this chapter.

Â Â Â Â Â  (2) The employees of the board other than the executive director shall receive, as compensation, an annual salary payable monthly, the amount of which shall be determined by law, and reimbursement for expenses incurred in connection with performance of their official duties. [1979 c.777 Â§16; 1985 c.565 Â§102]

Â Â Â Â Â  689.205 Rulemaking. The State Board of Pharmacy shall make, adopt, amend and repeal such rules as may be deemed necessary by the board, from time to time, for the proper administration and enforcement of this chapter. Such rules shall be adopted in accordance with the procedures specified in ORS chapter 183. [1979 c.777 Â§17; 1985 c.565 Â§103]

Â Â Â Â Â  689.207 Authority of board to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Board of Pharmacy may require the fingerprints of a person who is:

Â Â Â Â Â  (1) Applying for a license or certificate that is issued by the board;

Â Â Â Â Â  (2) Applying for renewal of a license or certificate that is issued by the board; or

Â Â Â Â Â  (3) Under investigation by the board. [2005 c.730 Â§68]

Â Â Â Â Â  Note: 689.207 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 689 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  689.210 [Amended by 1961 c.216 Â§1; 1965 c.580 Â§5; 1967 c.287 Â§1; 1969 c.514 Â§6; 1973 c.743 Â§3a; 1973 c.827 Â§75; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.215 [1965 c.580 Â§3; repealed by 1967 c.287 Â§3]

Â Â Â Â Â  689.220 [Repealed by 1969 c.514 Â§57]

PRACTICE OF PHARMACY

Â Â Â Â Â  689.225 When license required; exceptions; possession of drugs; regulation of pharmacy technicians; rules; penalty. (1) It shall be unlawful for any person to engage in the practice of pharmacy unless licensed to so practice under the provisions of this chapter. Nothing in this section prevents physicians, dentists, veterinarians, osteopaths or other practitioners of the healing arts who are licensed under the laws of this state from dispensing and administering prescription drugs to their patients in the practice of their respective professions where specifically authorized to do so by law of this state.

Â Â Â Â Â  (2) It shall be unlawful for any person, not legally licensed as a pharmacist, to take, use or exhibit the title of pharmacist or the title of druggist or apothecary, or any other title or description of like import.

Â Â Â Â Â  (3) In the practice of pharmacy, a pharmacist is licensed to practice as defined in ORS 689.015, but is not authorized to possess personally or to store drugs other than in a licensed pharmacy except for those drugs legally prescribed for the personal use of the pharmacist. An employee, agent or owner of any registered manufacturer, wholesaler or pharmacy may lawfully possess legend drugs if the person is acting in the usual course of the business or employment of the person.

Â Â Â Â Â  (4) The State Board of Pharmacy shall adopt rules relating to the use of pharmacy technicians working under the supervision, direction and control of a licensed pharmacist. For retail and institutional drug outlets, the board shall adopt rules which include requirements for training, including provisions for appropriate on-the-job training, guidelines for adequate supervision, standards and appropriate ratios for the use of pharmacy technicians. Improper use of pharmacy technicians shall be subject to the reporting requirements of ORS 689.455.

Â Â Â Â Â  (5) The mixing of intravenous admixtures by pharmacy technicians working under the supervision, direction and control of a licensed pharmacist is authorized and does not constitute the practice of pharmacy by the pharmacy technicians.

Â Â Â Â Â  (6) Any person who is found to have unlawfully engaged in the practice of pharmacy is guilty of a Class A misdemeanor. [1979 c.777 Â§21; 1983 c.402 Â§3; 1985 c.565 Â§104; 1989 c.608 Â§2; 1997 c.729 Â§2; 2001 c.278 Â§1]

Â Â Â Â Â  689.230 [Amended by 1967 c.287 Â§2; 1969 c.514 Â§7; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.235 [1969 c.514 Â§8; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.240 [Amended by 1963 c.96 Â§3; 1967 c.183 Â§2; 1969 c.514 Â§9; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.245 [1979 c.777 Â§18; 1985 c.565 Â§105; renumbered 689.151 in 1997]

Â Â Â Â Â  689.250 [Amended by 1955 c.132 Â§1; 1963 c.96 Â§4; 1965 c.580 Â§6; 1967 c.183 Â§3; 1969 c.514 Â§10; 1973 c.612 Â§24; 1975 c.686 Â§9; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.255 Qualifications for licensure by examination. (1) To obtain a license to engage in the practice of pharmacy, an applicant for licensure by examination shall:

Â Â Â Â Â  (a) Have submitted a written application in the form prescribed by the State Board of Pharmacy.

Â Â Â Â Â  (b) Have attained the age of 18 years.

Â Â Â Â Â  (c) Be of good moral character and temperate habits.

Â Â Â Â Â  (d) Have completed requirements for the first professional undergraduate degree as certified by a school or college of pharmacy which has been approved by the board.

Â Â Â Â Â  (e) Have completed an internship or other program which has been approved by the board, or demonstrated to the boardÂs satisfaction experience in the practice of pharmacy which meets or exceeds the minimum internship requirements of the board.

Â Â Â Â Â  (f) Have successfully passed an examination given by the board.

Â Â Â Â Â  (g) Have paid the fees specified by the board for examination and issuance of license.

Â Â Â Â Â  (2)(a) The examination for licensure required under subsection (1)(f) of this section shall be given by the board at least two times during each fiscal year of the state. The board shall determine the content and subject matter of each examination, the place, time and date of administration of the examination and those persons who shall have successfully passed the examination.

Â Â Â Â Â  (b) The examination shall be prepared to measure the competence of the applicant to engage in the practice of pharmacy. The board may employ and cooperate with any organization or consultant in the preparation and grading of an appropriate examination, but shall retain the sole discretion and responsibility of determining which applicants have successfully passed such an examination.

Â Â Â Â Â  (3)(a) All applicants for licensure by examination shall obtain professional and practical experience in the practice of pharmacy concurrent with or after college attendance, or both, under such terms and conditions as the board shall determine.

Â Â Â Â Â  (b) The board shall establish standards for internship or any other program necessary to qualify an applicant for the licensure examination based on nationally recognized standards of practice and shall also determine the necessary qualifications of any preceptors used in any internship or other program.

Â Â Â Â Â  (4) Any person who has received a first professional undergraduate degree from a school or college of pharmacy located outside the United States which has not been approved by the board, but who is otherwise qualified to apply for a license to practice pharmacy in the State of Oregon may be deemed to have satisfied the degree requirements of subsection (1)(d) of this section by verification to the board of the academic record and graduation of the person and by meeting such other requirements as the board may establish. The board may require such person to successfully pass an examination or examinations given or approved by the board to establish proficiency in English and equivalency of education of such person with qualified graduates of a degree program referred to in subsection (1)(d) of this section as a prerequisite of taking the licensure examination provided for in subsection (1)(f) of this section. [1979 c.777 Â§22; 1987 c.108 Â§4; 1999 c.59 Â§205]

Â Â Â Â Â  689.260 [Amended by 1969 c.514 Â§12; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.265 Qualifications for licensure by reciprocity. (1) To obtain a license as a pharmacist by reciprocity, an applicant for licensure shall:

Â Â Â Â Â  (a) Have submitted a written application in the form prescribed by the State Board of Pharmacy.

Â Â Â Â Â  (b) Have attained the age of 18 years.

Â Â Â Â Â  (c) Have good moral character and temperate habits.

Â Â Â Â Â  (d) Have possessed at the time of initial licensure as a pharmacist such other qualifications necessary to have been eligible for licensure at that time in this state.

Â Â Â Â Â  (e) Have engaged in the practice of pharmacy for a period of at least one year or have met the internship requirements of this state within the one-year period immediately previous to the date of such application.

Â Â Â Â Â  (f) Have presented to the board proof of initial licensure by examination and proof that such license and any other license or licenses granted to the applicant by any other state or states have not been suspended, revoked, canceled or otherwise restricted for any reason except nonrenewal or the failure to obtain required continuing education credits in any state where the applicant is licensed but not engaged in the practice of pharmacy.

Â Â Â Â Â  (g) Have successfully passed an examination in jurisprudence given by the board.

Â Â Â Â Â  (h) Have paid the fees specified by the board for issuance of a license.

Â Â Â Â Â  (i) Have submitted to the board proof of a professional undergraduate degree that meets the requirements of ORS 689.255 (4), if the applicant has received a first professional undergraduate degree from a school or college of pharmacy located outside the United States.

Â Â Â Â Â  (2) No applicant shall be eligible for licensure by reciprocity unless the state in which the applicant was initially licensed as a pharmacist also grants reciprocal licensure to pharmacists duly licensed by examination in this state, under like circumstances and conditions. [1979 c.777 Â§23; 2001 c.585 Â§1]

Â Â Â Â Â  689.270 [Amended by 1963 c.586 Â§5; 1969 c.514 Â§14; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.275 Renewal of licenses; rules; fees. (1) Each pharmacist shall apply for renewal of license annually no later than June 30. The State Board of Pharmacy shall renew the license of each pharmacist who is qualified to engage in the practice of pharmacy.

Â Â Â Â Â  (2) The board shall specify by rule the procedures to be followed, in addition to those specified by ORS 689.285, and the fees to be paid for renewal of licenses.

Â Â Â Â Â  (3)(a) All pharmacists in good standing who have been licensed pharmacists for at least 20 years and who are retired from practice of pharmacy are exempt from further payment of license fees until they again engage in the practice of pharmacy. No retired pharmacist shall engage in the practice of pharmacy without first paying all fees for the year in which the pharmacist resumes practice and producing evidence satisfactory to the board of continued professional competence.

Â Â Â Â Â  (b) Failure to comply with the requirements of paragraph (a) of this subsection shall be considered the practice of pharmacy without a license. [1979 c.777 Â§24]

Â Â Â Â Â  689.280 [1965 c.580 Â§2; 1967 c.183 Â§4; 1969 c.514 Â§13; 1973 c.743 Â§4; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.285 Continuing pharmacy education; rules; fees. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The continuous introduction of new medical agents and the changing concepts of the delivery of health care services in the practice of pharmacy make it essential that a pharmacist undertake a continuing education program in order to maintain professional competency and improve professional skills;

Â Â Â Â Â  (b) The state has a basic obligation to regulate and control the profession of pharmacy in order to protect the public health and welfare of its citizens; and

Â Â Â Â Â  (c) It is the purpose of this chapter to protect the health and welfare of Oregon citizens and to ensure uniform qualifications and continued competency of licensed pharmacists by requiring participation in a continuing pharmacy education program as a condition for renewal of licenses to practice pharmacy.

Â Â Â Â Â  (2) All pharmacists licensed in the State of Oregon on and after October 3, 1979, shall satisfactorily complete courses of study and satisfactorily continue their education by other means as determined by the State Board of Pharmacy in subjects relating to the practice of the profession of pharmacy in order to be eligible for renewal of licenses.

Â Â Â Â Â  (3) In accordance with applicable provisions of ORS chapter 183, the board shall make reasonable rules:

Â Â Â Â Â  (a) Prescribing the procedure and criteria for approval of continuing pharmacy education programs, including the number of hours of courses of study necessary to constitute a continuing pharmacy education unit and the number of continuing pharmacy education units required annually for renewal of a pharmacist license.

Â Â Â Â Â  (b) Prescribing the scope of the examinations given by the board including grading procedures.

Â Â Â Â Â  (c) Prescribing the content of the form to be submitted to the board certifying completion of an approved continuing pharmacy education program.

Â Â Â Â Â  (d) Necessary to carry out the provisions of this chapter.

Â Â Â Â Â  (e) Prescribing the completion of:

Â Â Â Â Â  (A) A pain management education program approved by the board and developed in conjunction with the Pain Management Commission established under ORS 409.500; or

Â Â Â Â Â  (B) An equivalent pain management education program, as determined by the board.

Â Â Â Â Â  (4) In adopting rules pursuant to subsection (3) of this section, the board shall consider:

Â Â Â Â Â  (a) The need for formal regularly scheduled pharmacy education programs.

Â Â Â Â Â  (b) Alternate methods of study including home-study courses, seminars or other such programs for those persons who, upon written application to the board and for good cause shown, demonstrate their inability to attend regularly scheduled formal classroom programs.

Â Â Â Â Â  (c) The necessity for examinations or other evaluation methods used to ensure satisfactory completion of the continuing pharmacy education program.

Â Â Â Â Â  (5) The board may contract for the providing of educational programs to fulfill the requirements of this chapter. The board is further authorized to treat funds set aside for the purpose of continuing education as state funds for the purpose of accepting any funds made available under federal law on a matching basis for the promulgation and maintenance of programs of continuing education. In no instance shall the board require a greater number of hours of study than it provides or approves in the State of Oregon and which are available on the same basis to all licensed pharmacists.

Â Â Â Â Â  (6) The board may levy an additional fee of up to $10 for each license renewal to carry out the provisions of this chapter. [1979 c.777 Â§26; 1983 c.402 Â§5; 1985 c.565 Â§106; 1993 c.571 Â§6; 1993 c.742 Â§55; 2001 c.281 Â§1; 2005 c.162 Â§3]

Â Â Â Â Â  689.290 [1969 c.514 Â§56; 1971 c.92 Â§2; 1973 c.743 Â§5; 1977 c.745 Â§43; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

REGULATION OF DRUG OUTLETS

Â Â Â Â Â  689.305 Registration of drug outlets; rules. (1) All drug outlets shall annually register with the State Board of Pharmacy.

Â Â Â Â Â  (2)(a) Each drug outlet shall apply for a certificate of registration in one or more of the following classifications:

Â Â Â Â Â  (A) Retail drug outlet.

Â Â Â Â Â  (B) Institutional drug outlet.

Â Â Â Â Â  (C) Manufacturing drug outlet.

Â Â Â Â Â  (D) Wholesale drug outlet.

Â Â Â Â Â  (E) Nonprescription drug outlet.

Â Â Â Â Â  (b) No individual who is employed by a corporation which is registered under any classification listed in paragraph (a) of this subsection need register under the provisions of this section.

Â Â Â Â Â  (3) The board shall establish by rule under the powers granted to it under ORS 689.155 and 689.205 the criteria which each drug outlet must meet to qualify for registration in each classification designated in subsection (2)(a) of this section. The board may issue various types of certificates of registration with varying restrictions to the designated outlets where the board deems it necessary by reason of the type of drug outlet requesting a certificate.

Â Â Â Â Â  (4) It shall be lawful for a drug outlet registered under this section to sell and distribute nonprescription drugs. Drug outlets engaging in the sale and distribution of such items shall not be deemed to be improperly engaged in the practice of pharmacy. [1979 c.777 Â§30; 1993 c.571 Â§8]

Â Â Â Â Â  689.310 [Amended by 1953 c.126 Â§2; 1963 c.96 Â§5; 1967 c.183 Â§5; 1969 c.514 Â§15; 1979 c.336 Â§2; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.315 Application; rules. (1) The State Board of Pharmacy shall specify by rule the registration procedures to be followed, including but not limited to specification of forms for use in applying for such certificates of registration and times, places and fees for filing such application.

Â Â Â Â Â  (2) Applications for certificates of registration shall include the following information about the proposed drug outlet:

Â Â Â Â Â  (a) Ownership;

Â Â Â Â Â  (b) Location;

Â Â Â Â Â  (c) Identity of pharmacist licensed to practice in the state, who shall be the pharmacist in charge of the drug outlet, where one is required by this chapter, and such further information as the board may deem necessary; and

Â Â Â Â Â  (d) The identity of any person who has incident of ownership in a pharmacy who also has a financial interest in any long term care facility, as defined in ORS 442.015.

Â Â Â Â Â  (3) Manufacturers and wholesalers shall keep all records and files of their transactions for a period of three years from the date of the inception of such records and files.

Â Â Â Â Â  (4)(a) Manufacturers and wholesalers shall acquire a separate registration for each place at which they carry on their business as a manufacturer or wholesaler within this state.

Â Â Â Â Â  (b) Certificates of registration issued by the board pursuant to this chapter shall not be transferable or assignable and shall be conspicuously displayed at each registered place of business.

Â Â Â Â Â  (5) The board shall specify by rule minimum standards for the professional responsibility in the conduct of any drug outlet that has employees or personnel engaged in the practice of pharmacy. The board is specifically authorized to require that the portion of the facility to which such certificate of registration applies be operated only under the direct supervision of no less than one pharmacist licensed to practice in this state and not otherwise, and to provide such other special requirements as deemed necessary. [1979 c.777 Â§31a; 1985 c.565 Â§107; 1993 c.571 Â§9]

Â Â Â Â Â  689.320 [Amended by 1963 c.586 Â§6; 1965 c.157 Â§1; 1967 c.261 Â§1; 1969 c.514 Â§16; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.325 Required information. (1) All registered drug outlets shall report to the State Board of Pharmacy the occurrence of any of the following changes within the times specified by the board by rule:

Â Â Â Â Â  (a) Permanent closing;

Â Â Â Â Â  (b) Change of ownership, management, location or pharmacist in charge; or

Â Â Â Â Â  (c) Any and all other matters and occurrences as the board may require by rule.

Â Â Â Â Â  (2) Disasters, accidents and emergencies which may affect the strength, purity or labeling of drugs, medications, devices or other materials used in the diagnosis or the treatment of injury, illness and disease shall be immediately reported to the board. [1979 c.777 Â§32; 1993 c.571 Â§10]

Â Â Â Â Â  689.330 [Amended by 1955 c.94 Â§1; 1957 c.598 Â§1; 1963 c.96 Â§6; 1969 c.514 Â§18; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.335 Certificate required; reinstatement. (1) No drug outlet designated in ORS 689.305 shall be operated until a certificate of registration has been issued to said facility by the State Board of Pharmacy. Upon the finding of a violation of ORS 689.305 or 689.405, the board may impose one or more of the penalties under ORS 689.445.

Â Â Â Â Â  (2) Reinstatement of a certificate that has been suspended, revoked or restricted by the board may be granted in accordance with the procedures specified by ORS 689.445 (2). [1979 c.777 Â§33; 1981 c.277 Â§3]

Â Â Â Â Â  689.340 [Amended by 1969 c.514 Â§19; 1973 c.612 Â§25; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

DIVERSION PROGRAM

Â Â Â Â Â  689.342 Pharmacy Diversion Program Supervisory Council; appointment; term; compensation and expenses. (1) There is established a Pharmacy Diversion Program Supervisory Council consisting of five members appointed by the State Board of Pharmacy for the purpose of developing and implementing a diversion program for chemically dependent licensees regulated under this chapter. No current board member or staff shall serve on the council.

Â Â Â Â Â  (2) The term of office of each member is two years, but a member serves at the pleasure of the board. Before the expiration of the term of a member, the board shall appoint a successor whose term begins July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) The council shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers the council determines necessary for the performance of the functions of such office.

Â Â Â Â Â  (5) A majority of the members of the council constitutes a quorum for the transaction of business. [1989 c.667 Â§1; 2005 c.313 Â§1]

Â Â Â Â Â  689.344 Program director; duties. (1) Subject to approval of the State Board of Pharmacy, the Pharmacy Diversion Program Supervisory Council may appoint a program director to serve at the pleasure of the council. The program director shall be an employee of the board.

Â Â Â Â Â  (2) The program director shall administer, under the control and supervision of the council, the diversion program for chemically dependent licensees.

Â Â Â Â Â  (3) The board may appoint such employees as may be necessary to carry out the duties of the council under the control and supervision of the council. [1989 c.667 Â§2; 2005 c.313 Â§2]

Â Â Â Â Â  689.346 Contract for services to chemically dependent licensees; rules. The State Board of Pharmacy may enter into contracts to provide services for chemically dependent licensees and may, in accordance with ORS chapter 183, adopt rules necessary for the administration of a diversion program for chemically dependent licensees. [1989 c.667 Â§3]

Â Â Â Â Â  689.348 Referral in addition to or in lieu of disciplinary action. (1) In addition to or in lieu of any disciplinary action under ORS 689.405, the State Board of Pharmacy may refer a licensee who is chemically dependent to a diversion program administered by the Pharmacy Diversion Program Supervisory Council.

Â Â Â Â Â  (2) The council shall report to the board and provide all pertinent information concerning any licensee who is referred to the council under subsection (1) of this section and fails to complete the diversion program or fails to participate in the diversion program in good faith. [1989 c.667 Â§4; 2005 c.313 Â§3]

Â Â Â Â Â  689.350 [Amended by 1965 c.356 Â§1; 1967 c.183 Â§6; 1969 c.514 Â§20; repealed by 1977 c.842 Â§2 and 1979 c.777 Â§59]

Â Â Â Â Â  689.352 Records and information confidential; participant not subject to other sanctions. (1) All records of the Pharmacy Diversion Program Supervisory Council are confidential and shall not be subject to public disclosure, nor shall the records be admissible as evidence in any judicial proceeding.

Â Â Â Â Â  (2) The members, employees, contractors and past or present clients of the council shall not be subject to the disclosure requirements in ORS 689.455, nor shall they disclose information or be examined regarding any participant in the program, except as provided in ORS 689.348 (2).

Â Â Â Â Â  (3) Any licensee who in good faith voluntarily participates in an approved diversion program and successfully completes the program shall not be subject to sanction unless the licensee is suspected of a violation of this chapter other than ORS 689.405 (1)(d). [1989 c.667 Â§5; 2005 c.313 Â§4]

Â Â Â Â Â  689.354 Civil immunity of board, council, employer and contractors. The State Board of Pharmacy, the Pharmacy Diversion Program Supervisory Council and their members, employees and contractors shall be immune from any civil liability arising from simple negligent acts taken pursuant to ORS 689.342 to 689.356. [1989 c.667 Â§6; 2005 c.313 Â§5]

Â Â Â Â Â  689.356 Rules; fees and charges. In addition to any other powers granted by ORS 689.342 to 689.356, the State Board of Pharmacy may adopt necessary and proper rules for administration of ORS 689.342 to 689.356 including, but not limited to, establishing fees and charges to carry out its legal responsibilities, subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges. The fees and charges established under this section shall not exceed the cost of administering the program of the Pharmacy Diversion Program Supervisory Council, as authorized by the Legislative Assembly within the boardÂs budget, or as the budget may be modified by the Emergency Board, and shall be maintained in an account separate from other funds of the board. [1989 c.667 Â§7; 1991 c.703 Â§32; 2005 c.313 Â§6]

Â Â Â Â Â  689.360 [1965 c.580 Â§8; 1969 c.514 Â§17; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

DISCIPLINE

Â Â Â Â Â  689.405 Grounds for discipline; investigation; procedure as contested case. (1) The State Board of Pharmacy may refuse to issue or renew, or may suspend, revoke or restrict the license of any person or the certificate of registration of any drug outlet upon one or more of the following grounds:

Â Â Â Â Â  (a) Unprofessional conduct as that term is defined by the rules of the board.

Â Â Â Â Â  (b) Repeated or gross negligence.

Â Â Â Â Â  (c) Incapacity of a nature that prevents a person from engaging in the activity for which the person is licensed with reasonable skill, competence and safety to the public.

Â Â Â Â Â  (d) Habitual or excessive use of intoxicants, drugs or controlled substances.

Â Â Â Â Â  (e) Being found guilty by the board of a violation of subparagraph (B) of this paragraph, or by a court of competent jurisdiction of one or more of the following:

Â Â Â Â Â  (A) A felony, as defined by the laws of this state; or

Â Â Â Â Â  (B) Violations of the pharmacy or drug laws of this state or rules pertaining thereto, or of statutes, rules or regulations of any other state, or of the federal government.

Â Â Â Â Â  (f) Fraud or intentional misrepresentation by a licensee or registrant in securing or attempting to secure the issuance or renewal of a license.

Â Â Â Â Â  (g) Engaging or aiding and abetting an individual to engage in the practice of pharmacy without a license, or falsely using the title of pharmacist.

Â Â Â Â Â  (h) Aiding and abetting an individual in performing the duties of a pharmacy technician without licensing.

Â Â Â Â Â  (i) Being found by the board to be in violation of any of the provisions of ORS 435.010 to 435.130, 453.025, 453.045, 475.035 to 475.190, 475.805, 475.840 to 475.980 or this chapter or rules adopted pursuant to ORS 435.010 to 435.130, 453.025, 453.045, 475.035 to 475.190, 475.805, 475.840 to 475.980 and this chapter.

Â Â Â Â Â  (j) Disciplinary action by another state regarding a license, based upon acts by the licensee similar to acts described in this subsection. A certified copy of the record of disciplinary action of the state taking the disciplinary action is conclusive evidence thereof.

Â Â Â Â Â  (2) Upon receipt of a complaint under this chapter, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (3) Actions taken under subsection (1) of this section shall be considered a contested case under ORS chapter 183. [1979 c.777 Â§Â§27,28; 1981 c.277 Â§4; 1985 c.131 Â§4; 1987 c.736 Â§1; 1995 c.440 Â§11; 1997 c.729 Â§3; 1997 c.791 Â§48; 2005 c.313 Â§12]

Â Â Â Â Â  689.410 [Amended by 1963 c.586 Â§7; 1965 c.580 Â§7; 1969 c.514 Â§25; 1977 c.745 Â§44; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.413 [1969 c.514 Â§26; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.415 [1969 c.514 Â§27; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.420 [Repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.423 [1971 c.734 Â§143; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.425 [1969 c.514 Â§30; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  689.430 [Amended by 1969 c.514 Â§29; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  689.435 [1971 c.734 Â§144; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.440 [Repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.445 Penalties and reinstatement. (1) Upon the finding of the existence of grounds for discipline of any person holding a license, seeking a license or renewal of a license under the provisions of ORS 435.010 to 435.030, 475.125 and 475.135 and this chapter, the State Board of Pharmacy may impose one or more of the following penalties:

Â Â Â Â Â  (a) Suspension of the offenderÂs license for a term to be determined by the board;

Â Â Â Â Â  (b) Revocation of the offenderÂs license;

Â Â Â Â Â  (c) Restriction of the offenderÂs license to prohibit the offender from performing certain acts or from engaging in the practice of pharmacy in a particular manner for a term to be determined by the board;

Â Â Â Â Â  (d) Imposition of a civil penalty not to exceed $1,000 for each offense;

Â Â Â Â Â  (e) Refusal to renew offenderÂs license; or

Â Â Â Â Â  (f) Placement of the offender on probation and supervision by the board for a period to be determined by the board.

Â Â Â Â Â  (2) Any person whose license issued pursuant to this chapter has been suspended, revoked or restricted pursuant to this chapter, whether voluntarily or by action of the board, shall have the right, at reasonable intervals, to petition the board for reinstatement of such license. Such petition shall be made in writing and in the form prescribed by the board. Upon investigation and hearing, the board may in its discretion grant or deny such petition, or it may modify its original finding to reflect any circumstances which have changed sufficiently to warrant such modifications. Pardon and restoration of civil rights to any person formerly licensed by the board does not obligate the board to restore revoked, restricted or suspended licenses.

Â Â Â Â Â  (3) Nothing in this chapter shall be construed as barring criminal prosecutions for violations of ORS 435.010 to 435.130, 453.025, 453.045, 475.035 to 475.190, 475.805, 475.840 to 475.980 and this chapter where such violations are deemed as criminal offenses in other statutes of this state or of the United States.

Â Â Â Â Â  (4) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (5) All penalties recovered under ORS 435.010 to 435.130, 453.025, 453.045, 475.035 to 475.190, 475.805, 475.840 to 475.980 and this chapter shall be deposited into the State Board of Pharmacy Account established in ORS 689.139. [1979 c.777 Â§29; 1985 c.131 Â§5; 1991 c.734 Â§75; 1995 c.440 Â§12; 1997 c.729 Â§4; 2005 c.726 Â§12]

Â Â Â Â Â  689.450 [Amended by 1969 c.514 Â§47; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.455 Report of suspected violations; liability for reporting; confidentiality of report. (1) A pharmacist or pharmacy technician shall report to the State Board of Pharmacy any suspected violations of this chapter or of ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Any pharmacist or pharmacy technician who reports to the board as required by subsection (1) of this section in good faith shall not be subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (3) Any information that the board obtains pursuant to ORS 689.405 or 689.445 or this section is confidential as provided under ORS 676.175. [1985 c.131 Â§3; 1995 c.440 Â§40; 1997 c.791 Â§49; 2001 c.595 Â§4]

Â Â Â Â Â  689.460 [1973 c.743 Â§11; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.475 [1967 c.636 Â§2; 1969 c.514 Â§32; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.480 [1967 c.636 Â§3; 1969 c.514 Â§33; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.485 [1967 c.636 Â§4; 1969 c.514 Â§34; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

PHARMACY TECHNICIANS

Â Â Â Â Â  689.486 When license required; qualifications for licensure; renewal; supervision required. (1) It shall be unlawful for any person to perform the duties of a pharmacy technician or use the title of pharmacy technician unless licensed to do so under the provisions of this chapter.

Â Â Â Â Â  (2) To be licensed to perform the duties of a pharmacy technician, a person shall:

Â Â Â Â Â  (a) Submit a license application in the manner prescribed by the State Board of Pharmacy; and

Â Â Â Â Â  (b) Pay the license fee established by the board.

Â Â Â Â Â  (3) The license application prescribed by the board shall include, but not be limited to:

Â Â Â Â Â  (a) The name and address of the applicant;

Â Â Â Â Â  (b) The educational qualifications of the applicant;

Â Â Â Â Â  (c) The work history of the applicant; and

Â Â Â Â Â  (d) The applicantÂs criminal offender record of any conviction or of any arrest less than one year old on which there has been no acquittal or dismissal.

Â Â Â Â Â  (4) A license under this section expires annually. To renew a license to perform the duties of a pharmacy technician, a person shall:

Â Â Â Â Â  (a) Submit the application for renewal of a license in the form prescribed by the board;

Â Â Â Â Â  (b) Pay the license renewal fee established by the board;

Â Â Â Â Â  (c) Pay the fee for delinquent license renewal, if applicable;

Â Â Â Â Â  (d) Provide updated information regarding educational qualifications, work history and criminal arrest and conviction history; and

Â Â Â Â Â  (e) Comply with all other requirements for license renewal established by the board.

Â Â Â Â Â  (5) No person may employ an individual to perform the duties of a pharmacy technician unless the individual is licensed to perform the duties of a pharmacy technician under this chapter.

Â Â Â Â Â  (6) A person licensed to perform the duties of a pharmacy technician may perform the duties of a pharmacy technician only under the supervision, direction and control of a licensed pharmacist. [1997 c.729 Â§6; 2001 c.595 Â§2; 2005 c.313 Â§7]

Â Â Â Â Â  Note: Section 14, chapter 313, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 14. A person registered as a pharmacy technician under ORS 689.486 on the effective date of this 2005 Act [June 28, 2005] shall be considered to be licensed as a pharmacy technician in accordance with the amendments to ORS 689.486 and 689.490 by sections 7 and 8 of this 2005 Act. [2005 c.313 Â§14]

Â Â Â Â Â  689.490 Board to establish licensing system; rules; fees. (1) In accordance with any applicable provisions of ORS chapter 183, the State Board of Pharmacy, by rule, shall establish a licensing system for persons who perform the duties of a pharmacy technician. The licensing system shall include but not be limited to the following provisions:

Â Â Â Â Â  (a) Prescribing the form and content of and the procedures for submitting an application for the issuance or renewal of a technician license.

Â Â Â Â Â  (b) Prescribing the fee for the original license and for renewal of a license in an amount not to exceed $50 and the fee for delinquent license renewal in an amount not to exceed $50.

Â Â Â Â Â  (2) The board may refuse to issue or renew, or may suspend, revoke or restrict a technician license:

Â Â Â Â Â  (a) For any reason listed under ORS 689.405 (1);

Â Â Â Â Â  (b) If the applicant is not authorized to work for hire under Oregon law; or

Â Â Â Â Â  (c) For any other grounds that the board, in its discretion, believes would disqualify the applicant for a license.

Â Â Â Â Â  (3) Denial of a license under subsection (2) of this section shall be considered a contested case under ORS chapter 183. [1997 c.729 Â§7; 2001 c.595 Â§3; 2005 c.313 Â§8]

Â Â Â Â Â  689.495 Provision of licensing information. (1) Upon the written request of a pharmacist, the State Board of Pharmacy shall provide the name, address, educational qualifications, work history, technician license history and criminal arrest and conviction history of any pharmacy technician licensed with the board. Information provided by the board pursuant to a request under this section shall be in writing and may be provided to the requester by means of facsimile or other electronic transmission or the United States Postal Service.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂWritten requestÂ includes but is not limited to a request received by means of facsimile or other electronic transmission.

Â Â Â Â Â  (b) ÂWork historyÂ includes but is not limited to information reported to the board pursuant to ORS 689.497 to the extent the information is not exempt from disclosure under ORS 676.175. [1997 c.729 Â§8; 2001 c.595 Â§5; 2005 c.313 Â§9]

Â Â Â Â Â  689.497 Report required upon termination of pharmacy technician. (1) A pharmacy that terminates a pharmacy technician shall report the termination to the State Board of Pharmacy. In the sole discretion of the pharmacy, the pharmacy may report the reason for the termination.

Â Â Â Â Â  (2) A pharmacy reporting the termination of a pharmacy technician under subsection (1) of this section shall provide the pharmacy technician an opportunity to issue a statement accompanying the report of termination. The statement of the pharmacy technician may include any mitigating factors or other information the pharmacy technician deems relevant to the termination.

Â Â Â Â Â  (3) A pharmacy, pharmacist, pharmacy technician or any other person who, in good faith, submits a report of termination of a pharmacy technician under the provisions of this section is not liable for any civil damages as a result of submitting the report.

Â Â Â Â Â  (4) The information provided to the board pursuant to this section is:

Â Â Â Â Â  (a) Subject to disclosure as provided in ORS 689.495; and

Â Â Â Â Â  (b) Admissible as evidence for any purpose in any civil proceeding before a court, agency, board or third-party dispute resolution tribunal.

Â Â Â Â Â  (5) Nothing in subsection (3) of this section shall affect the admissibility in evidence of the records of a pharmacy or pharmacist that pertain to the work history or termination of employment of a pharmacy technician. [2001 c.595 Â§7]

Â Â Â Â Â  689.499 Pharmacy technician specialized education program; rules. (1)(a) The State Board of Pharmacy may by rule identify activities performed by a pharmacy technician for which a specialized education program may be required.

Â Â Â Â Â  (b) If the board identifies an activity requiring specialized education under this subsection, the board shall approve no fewer than two specialized education programs to provide the specialized education.

Â Â Â Â Â  (c) Upon receipt of evidence satisfactory to the board that a pharmacy technician has satisfactorily completed a specialized education program approved by the board, the board shall note the specialized education on the license of the pharmacy technician.

Â Â Â Â Â  (2) The board may establish standards for renewal or revocation of a notation of specialized education under this section.

Â Â Â Â Â  (3) As used in this section, Âspecialized education programÂ means:

Â Â Â Â Â  (a) A program providing education for persons desiring licensure as pharmacy technicians that is approved by the board and offered by an accredited college or university that grants a two-year degree upon successful completion of the program; or

Â Â Â Â Â  (b) A structured program approved by the board and designed to educate pharmacy technicians in one or more specific issues of patient health and safety that is offered by:

Â Â Â Â Â  (A) An organization recognized by the board as representing pharmacists or pharmacy technicians;

Â Â Â Â Â  (B) An employer recognized by the board as representing pharmacists or pharmacy technicians; or

Â Â Â Â Â  (C) A trade association recognized by the board as representing pharmacies. [2005 c.313 Â§16]

REQUIREMENTS RELATING TO SALES

Â Â Â Â Â  689.505 Labeling requirements; rules. (1)(a) Except as specifically provided by law, no person shall distribute or dispense any drug without affixing to the authorized container a clear and legible label, either printed or written, bearing the name of the drug and the name and place of business of the person distributing or dispensing the drug, and any other information required by state law or rules or federal law or regulations under whose supervision the drug is delivered or dispensed.

Â Â Â Â Â  (b) Labeling requirements regarding any drug may be changed or exemption therefrom granted by the State Board of Pharmacy in the form of a special permit if the board determines that a change or exemption is in the best interest of public health and safety.

Â Â Â Â Â  (2)(a) No manufacturer or wholesaler subject to ORS 689.305 shall sell or otherwise distribute, or offer to sell or otherwise distribute, any drug for use in a:

Â Â Â Â Â  (A) Parcel, package or container not bearing a label specifying the name, active ingredients or contents, quality and quantity of the drug.

Â Â Â Â Â  (B) Misbranded parcel, package or container.

Â Â Â Â Â  (b) A parcel, package or container is misbranded:

Â Â Â Â Â  (A) If its labeling is false or misleading in any particular.

Â Â Â Â Â  (B) Unless it bears a label containing the name and business address of the manufacturer, packer, distributor or wholesaler, and an accurate statement of the quantity of the drug in terms of weight, measure or numerical count, exclusive of wrappers, cartons, containers or other materials packed with such drug.

Â Â Â Â Â  (C) In case it contains controlled substances which the board finds and by rule designates after reasonable notice and opportunity for hearing to be habit forming, unless it bears the statement ÂWarning--May Be Habit Forming.Â

Â Â Â Â Â  (D) Unless it bears a label with adequate directions for the safe use of the drug for specified conditions, and adequate warning against use in those pathological conditions or by children where such use may be dangerous to the health or welfare of a user.

Â Â Â Â Â  (E) Unless it bears a label with true representations of the intended uses of the drug and no false claims or representations are made of the drug in accompanying literature or advertising.

Â Â Â Â Â  (3) This section does not apply to parcels, packages or containers containing:

Â Â Â Â Â  (a) Drugs prepared and packaged solely for use by a pharmacist in compounding prescriptions or for dispensing in dosage unit form upon a prescription, except that such parcels, packages or containers must bear the name and business address of the manufacturer and, if different, the name and business address of the distributor of the drug, and the legend ÂCaution: Federal Law Prohibits Dispensing Without PrescriptionÂ or an equivalent legend.

Â Â Â Â Â  (b) Drugs intended solely for use in the professional diagnosis of disease, except that such parcels, packages or containers shall bear the statement ÂDiagnostic Reagent--For Professional Use Only.Â

Â Â Â Â Â  (c) Coloring agents, emulsifiers, excipients, flavorings, lubricants, preservatives and other like inactive ingredients used in the manufacture of drugs.

Â Â Â Â Â  (4) The board shall by rule exempt from any labeling or packaging requirement of this section drugs which are, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed. However, such drugs must not be adulterated or misbranded upon removal from such processing, labeling or repacking establishment.

Â Â Â Â Â  (5) A pharmacist or pharmacy intern shall not dispense, on the prescription of a practitioner, any drug without affixing to the container thereof a clear and legible label. The label may be printed or written. Except as provided in subsection (6) of this section, the pharmacist or pharmacy intern shall state or cause to be stated on the label the following:

Â Â Â Â Â  (a) The name of the drug. If the dispensed drug does not have a brand name, the prescription label shall indicate the generic name of the drug dispensed along with the name of the drug distributor or manufacturer, its quantity per unit and the directions for its use stated in the prescription. However, if the drug is a compound, the quantity per unit need not be stated;

Â Â Â Â Â  (b) The name of the practitioner prescribing the drug;

Â Â Â Â Â  (c) The name and place of business of the pharmacist or the name and place of business of the pharmacy for which the pharmacist or pharmacy intern is acting;

Â Â Â Â Â  (d) The name of the patient; and

Â Â Â Â Â  (e) When applicable and as determined by the State Board of Pharmacy, an expiration date after which the patient should not use the drug.

Â Â Â Â Â  (6) If the prescribing practitioner so directs, the prescription label shall not state the name and quantity per unit of the drug.

Â Â Â Â Â  (7) The State Board of Pharmacy shall determine those drugs which must bear an expiration date under subsection (5)(e) of this section.

Â Â Â Â Â  (8) As used in this section, ÂcompoundÂ means a drug containing two or more medically active ingredients.

Â Â Â Â Â  (9) No person shall deliver or dispense any drug for use by the ultimate consumer without labeling the drug container as required in this section.

Â Â Â Â Â  (10) In addition to the labeling requirements imposed by subsections (1) to (9) of this section, the board may impose by rule requirements for drug code imprints on solid dose legend drugs. [1979 c.777 Â§34a; 1993 c.571 Â§13]

Â Â Â Â Â  689.508 Prescription records. The original record of every prescription filled by a pharmacy must be kept on file at the pharmacy. The prescription record must contain the date of the transaction and the brand name, or if the drug has no brand name, the generic name and the name of the manufacturer of any drug substituted pursuant to ORS 689.515. If the prescription may be communicated to the pharmacy by oral or electronic means, the prescription information may be recorded and stored in an electronic form that allows for ready retrieval. Prescriptions maintained in the file required under this section must be readily accessible to the State Board of Pharmacy for inspection. [2003 c.103 Â§2]

Â Â Â Â Â  689.510 [Amended by 1953 c.433 Â§1; 1971 c.650 Â§39; 1973 c.792 Â§44; 1977 c.688 Â§1; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.515 Regulation of generic drugs; substitutions; rules. (1) As used in this section unless the context requires otherwise:

Â Â Â Â Â  (a) ÂBrand nameÂ means the proprietary or trade name selected by the manufacturer and placed upon a drug, its container, label or wrapping at the time of packaging.

Â Â Â Â Â  (b) ÂDosage formÂ means the physical formulation or medium in which the product is intended, manufactured and made available for use, including but not limited to tablets, capsules, oral solutions, aerosols, ointments, inhalers and suppositories, and the particular form of which utilizes a specific technology or mechanism to control, enhance or direct the release, targeting, systemic absorption or other delivery of a dosage regimen in the body.

Â Â Â Â Â  (c) ÂGeneric nameÂ means the official title of a drug or drug ingredients published in the latest edition of the official Pharmacopoeia, Homeopathic Pharmacopoeia or Formulary.

Â Â Â Â Â  (d) ÂSubstituteÂ means to dispense without the prescriberÂs express authorization a different drug product in place of the drug ordered or prescribed.

Â Â Â Â Â  (e) ÂTherapeutically equivalentÂ means drugs that are approved by the United States Food and Drug Administration for interstate distribution and the Food and Drug Administration has determined that the drugs will provide essentially the same efficacy and toxicity when administered to an individual in the same dosage regimen.

Â Â Â Â Â  (2) Except as limited by subsections (3) and (5) of this section, unless the purchaser instructs otherwise, the pharmacist may substitute as follows:

Â Â Â Â Â  (a) A drug product with the same generic name in the same strength, quantity, dose and dosage form as the prescribed drug which is, in the pharmacistÂs professional opinion, therapeutically equivalent.

Â Â Â Â Â  (b) When the prescriber is not reasonably available for consultation and the prescribed drug does not utilize a unique delivery system technology, an oral tablet, capsule or liquid form of the prescribed drug so long as the form dispensed or administered has the same strength, dose and dose schedule and is therapeutically equivalent to the drug prescribed.

Â Â Â Â Â  (3) A practitioner may specify in writing, by a telephonic communication or by electronic transmission that there shall be no substitution for the specified brand name drug in any prescription. The phrase Âno substitutionÂ or the notation ÂN.S.Â must be in the practitionerÂs handwriting or, if the prohibition was communicated by telephonic communication or electronic transmission, in the pharmacistÂs handwriting and shall not be preprinted or stamped or initialed on the prescription form.

Â Â Â Â Â  (4) Every pharmacy shall post a sign in a location easily seen by patrons at the counter where prescriptions are dispensed or administered stating that, ÂThis pharmacy may be able to substitute a less expensive drug which is therapeutically equivalent to the one prescribed by your doctor unless you do not approve.Â The printing on the sign shall be in block letters not less than one inch in height. If the pharmacist has reasonable cause to believe that the purchaser cannot read the sign or comprehend its content, the pharmacist shall endeavor to explain the meaning of the sign.

Â Â Â Â Â  (5) A pharmacist shall substitute a drug product under this section only when there will be a savings in or no increase in cost to the purchaser.

Â Â Â Â Â  (6) If the practitioner prescribes a drug by its generic name, the pharmacist shall, consistent with reasonable professional judgment, dispense or administer the lowest retail cost, effective brand which is in stock.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, when a pharmacist dispenses a substituted drug as authorized by subsection (2) of this section, the pharmacist must label the prescription container with the name of the dispensed drug. If the dispensed drug does not have a brand name, the prescription label shall indicate the generic name of the drug dispensed along with the name of the drug manufacturer.

Â Â Â Â Â  (8) A prescription dispensed by a pharmacist shall bear upon the label the name of the medication in the container or shall be labeled as intended by the prescriber.

Â Â Â Â Â  (9) The substitution of any drug by a licensed pharmacist or the pharmacistÂs employer pursuant to this section does not constitute the practice of medicine.

Â Â Â Â Â  (10) No substitution of drugs made by a pharmacist or the pharmacistÂs employer in accordance with this section and any rules that the State Board of Pharmacy may adopt thereunder shall constitute evidence of negligence if the substitution was made within reasonable and prudent practice of pharmacy or if the substituted drug was accepted in a generally recognized formulary or government list.

Â Â Â Â Â  (11) Failure of a practitioner to specify that no substitution is authorized does not constitute evidence of negligence unless the practitioner knows that the health condition of the patient for whom the practitioner is prescribing warrants the use of the brand name drug product and not the substituted drug. [1979 c.777 Â§35; 1983 c.402 Â§4; 1985 c.565 Â§110; 1987 c.108 Â§5; 1989 c.706 Â§22; 1991 c.734 Â§76; part renumbered 689.854 and 689.857 in 1991; 1993 c.534 Â§1; 1993 c.571 Â§14; 1999 c.350 Â§5; 2001 c.589 Â§1; 2001 c.623 Â§7a]

Â Â Â Â Â  689.520 [Amended by 1965 c.466 Â§2; 1967 c.291 Â§2; 1969 c.314 Â§89; 1969 c.514 Â§35; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.525 Out-of-state prescriptions. (1) A prescription written by a practitioner licensed in a state or territory of the United States, other than Oregon, may be filled only if the pharmacist called upon to fill such prescription determines, in the exercise of professional judgment:

Â Â Â Â Â  (a) That it was issued pursuant to a valid patient-practitioner relationship; and

Â Â Â Â Â  (b) That it is authentic.

Â Â Â Â Â  (2) However, if the practitioner writing the prescription is not known to the pharmacist, the pharmacist shall obtain proof to a reasonable certainty of the validity of the prescription.

Â Â Â Â Â  (3) The provisions of ORS 689.515 authorizing generic substitution shall not apply to prescriptions described in this section unless authorized on the prescription. [1979 c.777 Â§36; 1981 c.666 Â§10; 1987 c.108 Â§6; 1993 c.571 Â§15; 1997 c.153 Â§1]

Â Â Â Â Â  689.530 [Amended by 1969 c.514 Â§36; 1977 c.688 Â§2; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.535 [1979 c.777 Â§37; 1981 c.217 Â§1; 1985 c.565 Â§111; repealed by 2003 c.102 Â§2]

Â Â Â Â Â  689.540 [Amended by 1969 c.514 Â§37; 1977 c.688 Â§3; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.545 [1979 c.249 Â§1; 1981 c.388 Â§2; repealed by 2003 c.102 Â§2]

Â Â Â Â Â  689.550 [Amended by 1965 c.466 Â§1; 1967 c.291 Â§3; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.555 Agricultural drugs, nonprescription drugs and certain other substances. (1) Nothing in this chapter prohibits the sale by any person of agricultural or garden spray, sheep dip, blue stone, copperas, squirrel poison, fly paper, ant poison, gopher poison, insect powder, poultry vermifuge and arsenic sprays when they are in original unbroken packages, prepared and labeled with official poison labels and showing antidotes.

Â Â Â Â Â  (2) Nothing in this chapter requires or authorizes the licensing or regulation of the sale of economic poisons, which includes any substance or mixture of substances intended to be used for preventing, destroying, repelling or mitigating any and all insects, fungi, weeds, parasites, or other plant or animal pest, collectively or individually, which may infest or be detrimental to vegetation or any domestic animal or fowl life. [1979 c.777 Â§40; 1985 c.565 Â§112]

Â Â Â Â Â  689.560 [Amended by 1969 c.514 Â§42; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.565 Discounts from pharmacies for prescription drug purchases; requirements; limitations; actions for violations; remedies. (1) A person shall not sell, market, promote, advertise or otherwise distribute any card or other purchasing mechanism or device that is not insurance that purports to offer discounts or access to discounts from pharmacies for prescription drug purchases when:

Â Â Â Â Â  (a) Such card or other purchasing mechanism or device does not expressly state in bold and prominent type, prominently placed, that the discounts are not insurance;

Â Â Â Â Â  (b) Such discounts are not specifically authorized by an individual and separate contract with each pharmacy listed in conjunction with the card or other purchasing mechanism or device; or

Â Â Â Â Â  (c) The discounts or access to discounts offered, or the range of discounts or access to the range of discounts offered, are misleading, deceptive or fraudulent.

Â Â Â Â Â  (2) Any person who sells, markets, promotes, advertises or otherwise distributes any card or other purchasing mechanism or device that is not insurance that purports to offer discounts or access to discounts from pharmacies for prescription drug purchases in this state shall designate a resident of this state as an agent for service of process and register the agent with the Secretary of State.

Â Â Â Â Â  (3) The Attorney General or a person, firm, trade association, private corporation or municipal or other public corporation may maintain an action to enjoin any act in violation of subsections (1) to (7) of this section and for the recovery of damages.

Â Â Â Â Â  (4) An action for violation of subsections (1) to (7) of this section may be brought:

Â Â Â Â Â  (a) In the county where the plaintiff resides;

Â Â Â Â Â  (b) In the county where the plaintiff conducts business; or

Â Â Â Â Â  (c) In the county where the card or other purchasing mechanism or device was sold, marketed, promoted, advertised or otherwise distributed.

Â Â Â Â Â  (5)(a) If the court finds that the defendant has violated any of the provisions of subsections (1) to (7) of this section, the court shall enjoin the defendant from continuing the acts that are in violation of subsections (1) to (7) of this section.

Â Â Â Â Â  (b) It is not necessary, except to recover for actual damages under paragraph (c)(B) of this subsection, that actual damages to the plaintiff be alleged or proved in order to maintain an action under subsections (3) to (7) of this section.

Â Â Â Â Â  (c) In addition to injunctive relief, the plaintiff in the action shall be entitled to recover from the defendant:

Â Â Â Â Â  (A) $100 per card or other purchasing mechanism or device sold, marketed, promoted, advertised or otherwise distributed within this state, or $10,000, whichever is greater;

Â Â Â Â Â  (B) Three times the amount of the actual damages, if any, sustained;

Â Â Â Â Â  (C) Reasonable attorney fees;

Â Â Â Â Â  (D) Costs; and

Â Â Â Â Â  (E) Any other relief that the court deems proper.

Â Â Â Â Â  (6) An action under subsections (3) to (7) of this section shall be commenced within two years after the date on which the violation of subsections (1) to (7) of this section occurred or within two years after the person bringing the action discovered, or in the exercise of reasonable diligence should have discovered, the occurrence of the violation of subsections (1) to (7) of this section. The period of limitation provided in this subsection may be extended for a period of 180 days if the person bringing the action proves by a preponderance of the evidence that the failure to timely commence the action was caused by conduct of the defendant that was solely calculated to induce the plaintiff to refrain from or postpone commencement of the action.

Â Â Â Â Â  (7) The remedies prescribed in subsections (3) to (7) of this section are cumulative and in addition to any other applicable criminal, civil or administrative penalties.

Â Â Â Â Â  (8) Nothing in subsections (1) to (7) of this section shall be construed to apply to:

Â Â Â Â Â  (a) Eye or vision care services, glasses or contact lenses provided by an optometrist or ophthalmologist;

Â Â Â Â Â  (b) A benefit administered by a health insurer, or health care service contractor or health maintenance organization as defined by ORS 750.005;

Â Â Â Â Â  (c) A benefit administered by, or under contract with, the State of Oregon; or

Â Â Â Â Â  (d) A customer discount or membership card issued by a store or buying club for use at that store or buying club. [1999 c.874 Â§Â§1,2,3,4]

Â Â Â Â Â  Note: 689.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 689 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  689.570 [Amended by 1969 c.514 Â§40; 1973 c.829 Â§69; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.580 [Amended by 1969 c.514 Â§45; repealed by 1973 c.743 Â§9 and by 1973 c.829 Â§71]

Â Â Â Â Â  689.590 [Amended by 1965 c.580 Â§9; 1969 c.514 Â§44; 1973 c.427 Â§35; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.595 [1969 c.514 Â§43; repealed by 1973 c.427 Â§36 (689.596 enacted in lieu of 689.595)]

Â Â Â Â Â  689.596 [1973 c.427 Â§37 (enacted in lieu of 689.595); repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.600 [Amended by 1969 c.514 Â§39; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

MISCELLANEOUS

Â Â Â Â Â  689.605 Authority to dispense drugs from hospital pharmacies, drug rooms and penal institutions; rules. (1) In a hospital or long term care facility having a pharmacy and employing a pharmacist, the pharmacy and pharmacist are subject to the requirements of this chapter, except that in a hospital when a pharmacist is not in attendance, pursuant to standing orders of the pharmacist, a registered nurse supervisor on the written order of a person authorized to prescribe a drug may withdraw such drug in such volume or amount as needed for administration to or treatment of an inpatient or outpatient until regular pharmacy services are available in accordance with the rules adopted by the board. However, the State Board of Pharmacy may grant an exception to the requirement for a written order by issuing a special permit authorizing the registered nurse supervisor in a hospital to dispense medication on the oral order of a person authorized to prescribe a drug. An inpatient care facility which does not have a pharmacy must have a drug room. In an inpatient care facility having a drug room as may be authorized by rule of the Department of Human Services, the drug room is not subject to the requirements of this chapter relating to pharmacies. However, a drug room must be supervised by a pharmacist and is subject to the rules of the State Board of Pharmacy. When a pharmacist is not in attendance, any person authorized by the prescriber or by the pharmacist on written order may withdraw such drug in such volume or amount as needed for administration to or treatment of a patient, entering such withdrawal in the record of the responsible pharmacist.

Â Â Â Â Â  (2) In a hospital having a drug room, any drug may be withdrawn from storage in the drug room by a registered nurse supervisor on the written order of a licensed practitioner in such volume or amount as needed for administration to and treatment of an inpatient or outpatient in the manner set forth in subsection (1) of this section and within the authorized scope of practice.

Â Â Â Â Â  (3) A hospital having a drug room shall cause accurate and complete records to be kept of the receipt, withdrawal from stock and use or other disposal of all legend drugs stored in the drug room. Such record shall be open to inspection by agents of the board and other qualified authorities.

Â Â Â Â Â  (4) In an inpatient care facility other than a hospital, the drug room shall contain only prescribed drugs already prepared for patients therein and such emergency drug supply as may be authorized by rule by the Department of Human Services.

Â Â Â Â Â  (5) The requirements of this section shall not apply to facilities described in ORS 441.065.

Â Â Â Â Â  (6) A registered nurse who is an employee of a local health department established under the authority of a county or district board of health and registered by the board under ORS 689.305 may, pursuant to the order of a person authorized to prescribe a drug or device, dispense a drug or device to a client of the health department for purposes of caries prevention, birth control or prevention or treatment of a communicable disease. Such dispensing shall be subject to rules jointly adopted by the board and the Department of Human Services.

Â Â Â Â Â  (7) The board shall adopt rules authorizing a pharmacist to delegate to a registered nurse the authority to withdraw prescription drugs from a manufacturerÂs labeled container for administration to persons confined in penal institutions including, but not limited to, adult and juvenile correctional facilities. A penal institution, in consultation with a pharmacist, shall develop policies and procedures regarding medication management, procurement and distribution. A pharmacist shall monitor a penal institution for compliance with the policies and procedures and shall perform drug utilization reviews. The penal institution shall submit to the board for approval a written agreement between the pharmacist and the penal institution regarding medication policies and procedures. [1979 c.777 Â§38; 1979 c.785 Â§9d; 1985 c.565 Â§113; 1989 c.526 Â§1; 1993 c.272 Â§2; 1993 c.571 Â§16; 1995 c.523 Â§3; 2003 c.617 Â§2]

Â Â Â Â Â  689.610 [Amended by 1969 c.514 Â§41; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.615 Display of certificate or license. (1) The holder of any certificate or license granted under this chapter shall display it conspicuously in the pharmacy or place of business to which it applies.

Â Â Â Â Â  (2) All pharmacist certificates issued by the State Board of Pharmacy shall bear the signatures of all members and officers of the board.

Â Â Â Â Â  (3) On payment by the applicant of the fee prescribed in ORS 689.135, the board may issue a new certificate to a pharmacist if the applicant has lost the certificate or the certificate has been destroyed. [1979 c.777 Â§25; 1985 c.565 Â§114; 1987 c.108 Â§7; 1993 c.571 Â§17]

Â Â Â Â Â  689.620 [Amended by 1965 c.545 Â§4; 1969 c.514 Â§38; 1973 c.697 Â§10; 1975 c.686 Â§10; 1977 c.745 Â§45; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.625 [1975 c.686 Â§12; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.630 [Repealed by 1965 c.46 Â§1]

Â Â Â Â Â  689.635 Dispensing according to naturopathic formulary; effect of filling prescription of naturopath. The dispensing of plant and animal substances prescribed by a naturopathic physician licensed under ORS chapter 685 in accordance with the formulary established by this section and ORS 685.010, 685.030, 685.145 and dispensed by a licensed pharmacist or the employee thereof may be filled by a pharmacist according to the terms of the prescription. The filling of such a prescription shall not constitute evidence of negligence on the part of the pharmacist or the employee if the prescription is dispensed within the reasonable and prudent practices of pharmacy. [1989 c.945 Â§4; 1993 c.571 Â§18]

Â Â Â Â Â  689.640 [Repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.645 Authority to administer vaccines and immunizations; Immunization and Vaccination Advisory Committee; rules. (1) In accordance with rules adopted by the State Board of Pharmacy under ORS 689.205, a pharmacist may administer:

Â Â Â Â Â  (a) Vaccines and immunizations to persons who are at least 18 years of age; and

Â Â Â Â Â  (b) Influenza vaccines to persons who are at least 15 years of age.

Â Â Â Â Â  (2) The board is authorized to issue, to licensed pharmacists who have completed training accredited by the Centers for Disease Control and Prevention, the American Council on Pharmaceutical Education or a similar health authority or professional body, certificates of special competency in the administration of vaccines and immunizations to persons more than 15 years of age.

Â Â Â Â Â  (3) The board shall adopt rules relating to the reporting of the administration of vaccines and immunizations to a patientÂs primary health care provider and to the Department of Human Services.

Â Â Â Â Â  (4) The board shall adopt rules requiring pharmacists to establish protocols for the administration of vaccines and immunizations to persons who are at least 18 years of age and for the administration of influenza vaccines to persons who are at least 15 years of age.

Â Â Â Â Â  (5) The board shall convene a volunteer Immunization and Vaccination Advisory Committee consisting of no more than nine members for the purpose of advising the board in promulgating rules under this section. The committee shall consist of one representative from the Department of Human Services, two representatives from the Board of Medical Examiners, two representatives from the Oregon State Board of Nursing and two representatives from the State Board of Pharmacy and no more than two pharmacists other than the representatives from the State Board of Pharmacy. [1999 c.350 Â§3b; 2005 c.312 Â§1]

Â Â Â Â Â  689.650 [1965 c.545 Â§6; 1969 c.314 Â§90; 1969 c.514 Â§31; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  689.655 Authority to flush intravenous lines and to administer drugs and medical devices; rules; limitations. (1) Only as provided in this section and in accordance with rules adopted by the State Board of Pharmacy under ORS 689.205, a pharmacist may:

Â Â Â Â Â  (a) In collaboration with and under an order from a physician, nurse practitioner or physician assistant practicing within the scope of practice allowed by law, flush heparin or saline through existing intravenous lines that are connected to a person;

Â Â Â Â Â  (b) In collaboration with and under an order from a physician, nurse practitioner or physician assistant practicing within the scope of practice allowed by law, attach an infusion pump or enteric feeding pump to existing intravenous lines or enteric feeding lines that are connected to a person, and activate the pump;

Â Â Â Â Â  (c) Administer drugs and devices in a medical emergency within a health care facility in the presence of and under the direction of a physician or nurse practitioner; and

Â Â Â Â Â  (d) Administer a drug or device to a person in the course of teaching the person to self-administer the drug or device that the person will be required routinely to self-administer as part of a course of therapy ordered by a physician, nurse practitioner or physician assistant practicing within the scope of practice allowed by law.

Â Â Â Â Â  (2) Nothing in this section shall be construed to allow a pharmacist to establish an intravenous or enteric line or to attach or activate a pump for any intrathecal medication. [1999 c.350 Â§3e]

Â Â Â Â Â  689.660 [1965 c.545 Â§7; 1971 c.650 Â§40; 1971 c.734 Â§141; 1973 c.697 Â§8; repealed by 1977 c.745 Â§54 and 1977 c.842 Â§45]

Â Â Â Â Â  689.665 [1975 c.369 Â§Â§3,5; 1979 c.785 Â§10; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.670 [1975 c.686 Â§2; repealed by 1977 c.842 Â§43 and 1979 c.777 Â§59]

Â Â Â Â Â  689.675 [1975 c.686 Â§3; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.680 [1975 c.686 Â§4; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.685 [1975 c.686 Â§5; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.690 [1975 c.686 Â§6; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.695 [1975 c.686 Â§7; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.705 [1955 c.326 Â§1; 1967 c.260 Â§1; repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.710 [1955 c.326 Â§2; repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.715 [1955 c.326 Â§3; 1967 c.345 Â§1; repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.720 [1955 c.326 Â§4; 1957 c.350 Â§1; 1963 c.96 Â§7; 1967 c.183 Â§7; 1969 c.514 Â§21; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.725 [1955 c.326 Â§5; 1969 c.514 Â§28; 1973 c.743 Â§7; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.730 [1955 c.326 Â§6; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.735 [1955 c.326 Â§7; 1969 c.514 Â§22; renumbered 689.810]

Â Â Â Â Â  689.740 [1955 c.326 Â§8; 1969 c.514 Â§23; renumbered 689.815]

Â Â Â Â Â  689.745 [1955 c.326 Â§9; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.750 [1955 c.326 Â§10; 1969 c.514 Â§24; repealed by 1977 c.842 Â§45 and 1979 c.777 Â§59]

Â Â Â Â Â  689.755 [1955 c.326 Â§11; repealed by 1969 c.514 Â§57]

Â Â Â Â Â  689.760 [1955 c.326 Â§12; repealed by 1969 c.514 Â§57]

PROHIBITED PRACTICES

Â Â Â Â Â  689.765 Prohibited practices; complimentary samples; rules. (1) No drugs shall be dispensed to the public by means of automatic vending machines.

Â Â Â Â Â  (2) As used in this section, Âautomatic vending machineÂ means any mechanical device or contrivance whereby the purchaser is able to secure drugs.

Â Â Â Â Â  (3) No person shall adulterate for the purpose of sale any drug in such manner as to render it injurious to health, or knowingly sell or offer for sale any adulterated drug.

Â Â Â Â Â  (4) No person shall manufacture, compound or sell or offer for sale or cause to be manufactured, compounded, sold or offered for sale any drug, compound or preparation for internal or external use under or by a name recognized in the United States Pharmacopoeia, Homeopathic Pharmacopoeia or National Formulary which differs from the standard of strength and purity specified therein as official at the time of manufacture, compounding, sale or offering for sale.

Â Â Â Â Â  (5) No person shall manufacture, compound, sell or offer for sale, or cause to be manufactured, sold or offered for sale, any drug, the strength and purity of which falls below the professed standard of strength and purity under which it is sold.

Â Â Â Â Â  (6) No person shall sell, give away, barter, dispense, distribute, buy, receive or possess any prescription drug except as authorized by law.

Â Â Â Â Â  (7) No manufacturer or wholesaler shall sell or otherwise distribute, or offer to sell or otherwise distribute, any drug or device except to a person legally authorized to resell, dispense or otherwise redistribute such drug or device. The board may grant an exemption from the requirement of this subsection in the form of a special permit if the board finds that an exemption is in the best interest of the public health and safety.

Â Â Â Â Â  (8) Any practitioner who receives any complimentary samples of any controlled substance, as defined in ORS 475.005, shall keep the samples in a securely locked, substantially constructed cabinet and shall maintain a record of receipts and withdrawals from each inventory of samples. The record requirements shall be specified by rule of the licensing board that has jurisdiction over the practitionerÂs license. The licensing board may inspect the records and the inventory of samples.

Â Â Â Â Â  (9)(a) No person may sell, purchase or trade or offer to sell, purchase or trade any drug sample.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, Âdrug sampleÂ means a unit of a drug, subject to this chapter, that is not intended to be sold and is intended to promote the sale of the drug, and includes a coupon or other form which may be redeemed for a drug.

Â Â Â Â Â  (10) For purposes of this section and ORS 678.375, distribution of prepackaged complimentary samples of medications by a nurse practitioner or clinical nurse specialist with prescription writing authority shall not constitute dispensing when the sample medication is within the established formulary for that nurse practitioner or clinical nurse specialist. [1979 c.777 Â§39; 1985 c.131 Â§6; 1987 c.108 Â§8; 1987 c.736 Â§2; 1993 c.571 Â§19; 2003 c.103 Â§3; 2005 c.462 Â§9]

Â Â Â Â Â  Note: Section 3f, chapter 350, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 3f. Nothing in this 1999 Act shall be construed to allow a pharmacist to prescribe drugs or to dispense or administer any drug or device that requires a prescription without a prescription or order of a practitioner authorized to prescribe drugs. [1999 c.350 Â§3f]

Â Â Â Â Â  689.805 [1969 c.514 Â§49; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.810 [Formerly 689.735; 1979 c.744 Â§62; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.815 [Formerly 689.740; 1975 c.484 Â§1; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.825 [1973 c.533 Â§2; 1975 c.369 Â§2; 1979 c.785 Â§11; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.830 [1975 c.218 Â§2; repealed by 1979 c.777 Â§59]

PENALTIES

Â Â Â Â Â  689.832 Civil penalties. (1) In addition to any other liability or penalty provided by law, the State Board of Pharmacy may impose a civil penalty not to exceed $1,000 for each violation on any person who violates any provision of this chapter or ORS chapter 475 or any rule of the board.

Â Â Â Â Â  (2) All penalties recovered under this section shall be deposited into the State Board of Pharmacy Account established in ORS 689.139.

Â Â Â Â Â  (3) Any civil penalty under this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (4) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the board. [1981 c.217 Â§3; 1991 c.734 Â§77; 1993 c.571 Â§20; 1995 c.79 Â§348; 2005 c.726 Â§13]

Â Â Â Â Â  689.835 [1975 c.218 Â§3; 1979 c.785 Â§12; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.837 [1981 c.217 Â§4; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  689.840 [1975 c.218 Â§4; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.842 [1981 c.217 Â§5; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  689.845 [1975 c.218 Â§6; 1979 c.785 Â§13; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.847 [1981 c.217 Â§6; 1989 c.706 Â§23; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  689.850 [1975 c.218 Â§5; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.852 [1981 c.217 Â§7; 1991 c.734 Â§78; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  689.854 Civil penalty for violation of ORS 689.515. (1) In addition to all other penalties provided by law every person who violates ORS 689.515 or any rule adopted thereunder may incur a civil penalty of up to $250 for every such violation.

Â Â Â Â Â  (2) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the State Board of Pharmacy considers proper and consistent with the public health and safety.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Civil penalties recovered under this section shall be deposited into the State Board of Pharmacy Account established in ORS 689.139. [Formerly part of 689.515; 2005 c.726 Â§14]

Â Â Â Â Â  689.855 [Formerly 453.310; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.857 [1981 c.217 Â§8; 1991 c.734 Â§79; subsection (2) formerly part of 689.515; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  689.860 [Formerly 453.320; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.865 [Formerly 453.020; 1973 c.743 Â§8; 1975 c.218 Â§7; 1979 c.785 Â§14; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.880 [1977 c.611 Â§3; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.885 [1977 c.611 Â§2; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.890 [1977 c.611 Â§4; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.895 [1977 c.255 Â§2; 1979 c.249 Â§2; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.990 [Subsection (12) of 1965 Replacement Part enacted as 1955 c.326 Â§13; 1967 c.158 Â§1; 1969 c.514 Â§54; repealed by 1979 c.777 Â§59]

Â Â Â Â Â  689.992 [Repealed by 1967 c.158 Â§2]

Â Â Â Â Â  689.995 Criminal penalties. (1) Violation of any provision of this chapter or of any rule of the State Board of Pharmacy is a misdemeanor.

Â Â Â Â Â  (2) Failure to comply with any notice, citation or subpoena issued by the board under ORS 689.135 (13) is a misdemeanor. Each day during which the violation continues is a separate offense.

Â Â Â Â Â  (3) Refusal to furnish information required under this chapter or willfully furnishing false information, is a misdemeanor.

Â Â Â Â Â  (4) Any attempt to secure or the securing of registration or licensure for any person under any certificate, license or permit authorized by this chapter by making or causing to be made any false representations is a misdemeanor. [1979 c.777 Â§41; 1985 c.131 Â§7; 1985 c.565 Â§115; 1993 c.571 Â§22]

_______________



Chapter 690

Chapter 690 Â Cosmetic Professionals

2005 EDITION

COSMETIC PROFESSIONALS

OCCUPATIONS AND PROFESSIONS

BARBERING; HAIR DESIGN; ESTHETICS; NAIL TECHNOLOGY

(Generally)

690.005Â Â Â Â  Definitions for ORS 690.005 to 690.235

690.015Â Â Â Â  Prohibited acts

690.025Â Â Â Â  Exemptions; rules

(Certificates, Licenses, Permits and Registrations)

690.035Â Â Â Â  Application for certificate or permit

690.046Â Â Â Â  Practitioner certification requirements; rules

690.047Â Â Â Â  Waiver of educational requirement

690.048Â Â Â Â  Certificate prima facie evidence of right to practice

690.055Â Â Â Â  Facility license and temporary facility permit requirements

690.057Â Â Â Â  Independent contractor registration requirements

690.065Â Â Â Â  Examinations

690.085Â Â Â Â  Renewal of certificates, registrations and licenses

690.095Â Â Â Â  Display of certificate, registration, license, permit or certificate of identification

690.105Â Â Â Â  Demonstration permit requirements

690.123Â Â Â Â  Certificate of identification; fees

(Board of Cosmetology and Oregon Health Licensing Agency)

690.155Â Â Â Â  Board of Cosmetology; qualifications; appointment

690.165Â Â Â Â  Powers of board; rules

690.167Â Â Â Â  Disciplinary authority of Oregon Health Licensing Agency

690.175Â Â Â Â  Chairperson; rules; meetings; quorum; compensation and expenses

690.195Â Â Â Â  Records of Oregon Health Licensing Agency

690.205Â Â Â Â  Rules; approval of Department of Human Services; when domestic use of facility permitted

690.225Â Â Â Â  Inspections

690.235Â Â Â Â  Fees; rules; disposition of receipts

ELECTROLOGISTS; PERMANENT COLOR TECHNICIANS AND TATTOO ARTISTS

(Generally)

690.350Â Â Â Â  Definitions for ORS 690.350 to 690.430

690.355Â Â Â Â  License required to perform electrolysis or tattooing; exceptions

690.360Â Â Â Â  Prohibited acts

(Licensing)

690.365Â Â Â Â  License fee; general qualifications; initial license; expiration

690.370Â Â Â Â  Examinations

690.380Â Â Â Â  Display of license required; notice to Oregon Health Licensing Agency of place of business; notice to licensees; license to operate tattoo facility

690.385Â Â Â Â  License renewal; fees; effect of failure to renew; continuing education requirement; rules

690.390Â Â Â Â  Required standards for licensees; rules

(Administration)

690.405Â Â Â Â  Powers and duties of Oregon Health Licensing Agency relating to practice of electrolysis, permanent coloring or tattooing; rules

690.407Â Â Â Â  Disciplinary authority of Oregon Health Licensing Agency

690.410Â Â Â Â  Minimum standards of education and training; rules; schools

690.415Â Â Â Â  Fees; rules; disposition of receipts

(Advisory Council)

690.425Â Â Â Â  Advisory council; membership; terms; compensation

690.430Â Â Â Â  Duties of advisory council

BODY PIERCING TECHNICIANS

690.500Â Â Â Â  Definitions for ORS 690.500 to 690.550

690.507Â Â Â Â  Registration of body piercing technicians; licensure of body piercing facility; exceptions

690.510Â Â Â Â  Registration required for body piercing technician; requirements for issuance; expiration and renewal

690.515Â Â Â Â  Disciplinary authority of Oregon Health Licensing Agency

690.520Â Â Â Â  Licensing of body piercing facilities; inspections; requirements for issuance; expiration and renewal; exemptions

690.530Â Â Â Â  Body piercing facility requirements; rules

690.550Â Â Â Â  Fees; rules; disposition of receipts

690.570Â Â Â Â  Rules

PENALTIES

690.992Â Â Â Â  Criminal penalties

BARBERING; HAIR DESIGN; ESTHETICS; NAIL TECHNOLOGY

(Generally)

Â Â Â Â Â  690.005 Definitions for ORS 690.005 to 690.235. As used in ORS 690.005 to 690.235:

Â Â Â Â Â  (1) ÂBarberingÂ means any of the following practices, when done upon the human body for cosmetic purposes and not for medical diagnosis or treatment of disease or physical or mental ailments:

Â Â Â Â Â  (a) Shampooing, styling, cutting, singeing and conditioning of the hair of an individual.

Â Â Â Â Â  (b) Applying hair tonics, dressings and rinses.

Â Â Â Â Â  (c) Massaging of the scalp, face and neck and applying facial and scalp treatments with creams, lotions, oils and other cosmetic preparations, either by hand or mechanical appliances, but such appliances shall not be galvanic or faradic.

Â Â Â Â Â  (d) Shaving, trimming or cutting of the beard or mustache.

Â Â Â Â Â  (2) ÂBoardÂ means the Board of Cosmetology, created within the Oregon Health Licensing Agency.

Â Â Â Â Â  (3) ÂCertificateÂ means a written authorization for the holder to perform in one or more fields of practice.

Â Â Â Â Â  (4) ÂCosmetologyÂ means the art or science of beautifying and improving the skin, nails and hair and the study of cosmetics and their application.

Â Â Â Â Â  (5) ÂDemonstration permitÂ means a written authorization for a person to practice, demonstrate and teach one or more fields of practice on a temporary basis.

Â Â Â Â Â  (6) ÂEstheticsÂ means any of the following skin care practices performed on the human body for the purpose of keeping the skin healthy and attractive and not for medical diagnosis or treatment of disease or physical or mental ailments:

Â Â Â Â Â  (a) The use of the hands or mechanical or electrical apparatuses or appliances for cleansing, stimulating, manipulating, exfoliating or applying lotions or creams.

Â Â Â Â Â  (b) Temporary removal of hair.

Â Â Â Â Â  (c) Makeup artistry.

Â Â Â Â Â  (d) Facial and body wrapping.

Â Â Â Â Â  (e) Facial and body waxing.

Â Â Â Â Â  (7) ÂFacilityÂ means an establishment operated on a regular or irregular basis for the purpose of providing services in one or more fields of practice.

Â Â Â Â Â  (8) ÂField of practiceÂ means the following cosmetology disciplines:

Â Â Â Â Â  (a) Barbering.

Â Â Â Â Â  (b) Esthetics.

Â Â Â Â Â  (c) Hair design.

Â Â Â Â Â  (d) Nail technology.

Â Â Â Â Â  (9) ÂHair designÂ means any of the following practices, when done upon the human body for cosmetic purposes and not for medical diagnosis or treatment of disease or physical or mental ailments:

Â Â Â Â Â  (a) Shaving, trimming or cutting of the beard or mustache.

Â Â Â Â Â  (b) Styling, permanent waving, relaxing, cutting, singeing, bleaching, coloring, shampooing, conditioning, applying hair products or similar work upon the hair of an individual.

Â Â Â Â Â  (c) Massaging the scalp and neck when performed in conjunction with activities in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (10) ÂIndependent contractorÂ means a practitioner who qualifies as an independent contractor under ORS 670.600 and who is not under the control and direction of a facility license holder.

Â Â Â Â Â  (11) ÂLicenseÂ means a written authorization issued under ORS 690.055 to a person to operate a facility for providing services related to one or more fields of practice to the public.

Â Â Â Â Â  (12) ÂNail technologyÂ means any of the following manicuring or pedicuring practices performed for cosmetic purposes and not for medical diagnosis or treatment of disease or physical or mental ailments:

Â Â Â Â Â  (a) Cutting, trimming, polishing, coloring, tinting, cleansing or otherwise treating the nails of the hands or feet.

Â Â Â Â Â  (b) Massaging, cleansing, treating or beautifying the hands, arms below the elbow, feet or legs below the knee.

Â Â Â Â Â  (c) Applying, sculpturing or removing artificial nails of the hands or feet.

Â Â Â Â Â  (13) ÂPractitionerÂ means a person certified to perform services included within a field of practice.

Â Â Â Â Â  (14) ÂRegistrationÂ means a written authorization issued to an independent contractor to hold forth to the public as a business entity providing services in a field of practice.

Â Â Â Â Â  (15) ÂSchoolÂ means an educational establishment that has a license issued by the Department of Education and is operated for the purpose of teaching one or more fields of practice.

Â Â Â Â Â  (16) ÂTemporary facility permitÂ means a written authorization issued under ORS 690.055 to provide services on a temporary basis in one or more fields of practice. [1977 c.886 Â§1; 1983 c.151 Â§1; 1987 c.31 Â§2; 1989 c.171 Â§81; 1993 c.45 Â§296; 1993 c.267 Â§1; 1995 c.343 Â§61; 1999 c.425 Â§1; 2003 c.547 Â§38; 2005 c.117 Â§1; 2005 c.648 Â§50]

Â Â Â Â Â  690.010 [Amended by 1969 c.687 Â§1; 1977 c.270 Â§1; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.015 Prohibited acts. (1) This section establishes prohibitions relating to the practice of hair design, barbering, esthetics and nail technology. The prohibitions under this section are subject to the exemptions under ORS 690.025. A person who commits an act prohibited under this section is subject to the penalties under ORS 690.992 in addition to any administrative action taken by or any civil penalty imposed by the Oregon Health Licensing Agency under ORS 676.612.

Â Â Â Â Â  (2) A person may not:

Â Â Â Â Â  (a) Perform or attempt to perform as a practitioner without a certificate, demonstration permit or certificate of identification.

Â Â Â Â Â  (b) Operate a facility without a license or temporary facility permit.

Â Â Â Â Â  (c) Operate a facility unless it is at all times under the direct supervision of a practitioner.

Â Â Â Â Â  (d) Practice hair design, barbering, esthetics or nail technology as an independent contractor without a registration.

Â Â Â Â Â  (e) Display a sign or in any way advertise or purport to offer services in a field of practice without first obtaining a permit, certificate, independent contractor registration or facility license.

Â Â Â Â Â  (f) Knowingly make a false statement on an application to obtain or renew a certificate, registration, license or permit or to obtain a certificate of identification.

Â Â Â Â Â  (g) Allow an individual in the employ or under the supervision or control of the person to perform in a field of practice without a certificate or permit.

Â Â Â Â Â  (h) Sell, barter or offer to sell or barter a document evidencing a certificate, registration, license, permit or certificate of identification.

Â Â Â Â Â  (i) Purchase or procure by barter a document evidencing a certificate with intent to use it as evidence of the personÂs qualification as a practitioner.

Â Â Â Â Â  (j) Materially alter with fraudulent intent a document evidencing a certificate, registration, license, permit or certificate of identification.

Â Â Â Â Â  (k) Use or attempt to use as valid a fraudulently obtained, counterfeited or materially altered document evidencing a certificate, registration, license, permit or certificate of identification. [1977 c.886 Â§3; 1981 c.141 Â§1; 1983 c.151 Â§2; 1987 c.31 Â§3; 1993 c.267 Â§2; 1995 c.343 Â§62; 1999 c.425 Â§2; 2003 c.547 Â§39; 2005 c.117 Â§2; 2005 c.648 Â§51]

Â Â Â Â Â  690.020 [Amended by 1961 c.300 Â§3; 1969 c.687 Â§2; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.025 Exemptions; rules. ORS 690.005 to 690.235 do not apply to:

Â Â Â Â Â  (1) Persons who perform service without compensation in case of emergency or in domestic administration.

Â Â Â Â Â  (2) Persons licensed by a health professional regulatory board listed in ORS 676.160 who are acting within the scope of their professional license.

Â Â Â Â Â  (3) Persons identified by the agency or Board of Cosmetology by rule who are acting under the authority of a hospital or long term care facility licensed under ORS 441.025 or a residential facility licensed under ORS 443.415.

Â Â Â Â Â  (4) Persons engaged in rendering emergency medical assistance as defined in ORS 30.800.

Â Â Â Â Â  (5) Persons licensed by the State Board of Pharmacy, merchants or other individuals when demonstrating apparatus or supplies for purposes of sale.

Â Â Â Â Â  (6) Commissioned medical and surgical officers and personnel of the United States Armed Services while operating on a military base and personnel of correctional institutions while operating on the premises of a correctional facility.

Â Â Â Â Â  (7) Persons applying temporary makeup, combing hair or applying hair spray, without compensation specifically for the application or combing, for the sole purpose of preparing any individual for a professional photograph or theatrical performance.

Â Â Â Â Â  (8) A student while engaged in training at the direction of and under the direct supervision of the faculty of a school licensed under ORS 345.010 to 345.450 to teach a field of practice. [1977 c.886 Â§2; 1983 c.151 Â§3; 1987 c.31 Â§4; 1993 c.45 Â§297; 1993 c.267 Â§3; 1995 c.343 Â§63; 1999 c.425 Â§3; 2005 c.117 Â§3]

Â Â Â Â Â  690.030 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

(Certificates, Licenses, Permits and Registrations)

Â Â Â Â Â  690.035 Application for certificate or permit. A person desiring to obtain a certificate or demonstration permit shall apply in writing to the Oregon Health Licensing Agency on a form approved by the agency. Each application shall contain an affirmation by the applicant that the information contained therein is accurate. The application must also include evidence establishing to the satisfaction of the agency that the applicant possesses the necessary qualifications. [1977 c.886 Â§4; 1999 c.425 Â§4; 2005 c.648 Â§52]

Â Â Â Â Â  690.040 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.045 [1977 c.886 Â§5; 1979 c.855 Â§3; 1983 c.151 Â§4; 1987 c.31 Â§5; 1993 c.45 Â§298; 1993 c.267 Â§4; 1995 c.343 Â§64; repealed by 1999 c.425 Â§5 (690.046 enacted in lieu of 690.045)]

Â Â Â Â Â  690.046 Practitioner certification requirements; rules. To qualify for certification as a practitioner of hair design, barbering, esthetics or nail technology, an applicant shall:

Â Â Â Â Â  (1) Successfully complete all courses required by rule of the State Board of Education for graduation from a school teaching one or more fields of practice.

Â Â Â Â Â  (2) Successfully pass the certification examination approved, administered or recognized by the Board of Cosmetology for the field of practice in which certification is sought.

Â Â Â Â Â  (3) Pay all appropriate fees.

Â Â Â Â Â  (4) Meet any additional requirements the Board of Cosmetology may impose by rule for certification in a particular field of practice. [1999 c.425 Â§6 (enacted in lieu of 690.045); 2005 c.117 Â§4]

Â Â Â Â Â  690.047 Waiver of educational requirement. The Board of Cosmetology may choose to waive all or part of the educational requirement for an applicant in a field of practice and allow the applicant to take the certification examination, provided that the applicant is otherwise qualified to take the examination and:

Â Â Â Â Â  (1) The Superintendent of Public Instruction determines that the applicantÂs education or training is substantially equivalent to the education or training of graduates of schools subject to the rules of the State Board of Education; or

Â Â Â Â Â  (2) The applicant is certified in another state. [1999 c.425 Â§8]

Â Â Â Â Â  690.048 Certificate prima facie evidence of right to practice. (1) The Oregon Health Licensing Agency shall issue a certificate to each applicant who qualifies under ORS 690.046. The certificate is prima facie evidence of the right of the holder to practice in a field of practice for which the holder has qualified and purports to be a practitioner.

Â Â Â Â Â  (2) A certificate must show the practitionerÂs name, address, certificate number, expiration date and field of practice for which the practitioner is qualified to perform services. [1983 c.151 Â§6; 1993 c.267 Â§5; 1995 c.343 Â§65; 1999 c.425 Â§9; 2003 c.547 Â§40; 2005 c.648 Â§53]

Â Â Â Â Â  690.050 [Amended by 1959 c.630 Â§1; 1961 c.436 Â§1; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.055 Facility license and temporary facility permit requirements. (1) To be issued a license to operate a facility, each applicant shall:

Â Â Â Â Â  (a) Be 18 years of age or older, if the applicant is a natural person.

Â Â Â Â Â  (b) Comply with the rules of the Board of Cosmetology concerning health, safety and infection control.

Â Â Â Â Â  (c) Comply with the applicable health and safety laws and rules of the Department of Human Services and any other state agencies.

Â Â Â Â Â  (d) Pay the required fees.

Â Â Â Â Â  (e) If the applicant is an entity other than a natural person, be formed and operated in accordance with Oregon law.

Â Â Â Â Â  (2) To be issued a temporary facility permit, each applicant must:

Â Â Â Â Â  (a) Operate the facility on a temporary basis for a period not to exceed 30 consecutive calendar days and in accordance with rules of the board.

Â Â Â Â Â  (b) Be 18 years of age or older, if the applicant is a natural person.

Â Â Â Â Â  (c) Be under the direct supervision of a practitioner at all times the facility is open for business.

Â Â Â Â Â  (d) Apply on forms prescribed by the Oregon Health Licensing Agency prior to opening for business.

Â Â Â Â Â  (e) Comply with the rules of the board concerning health, safety and infection control.

Â Â Â Â Â  (f) Comply with the applicable health and safety laws and rules of the Department of Human Services and any other state agencies.

Â Â Â Â Â  (g) Pay the appropriate application and permit fees.

Â Â Â Â Â  (h) If the applicant is an entity other than a natural person, be formed and operated in accordance with Oregon law.

Â Â Â Â Â  (3) The agency may issue a single facility license to an applicant pursuant to ORS 676.617.

Â Â Â Â Â  (4) A license issued under this section shall confer on a facility owner the right to operate the facility and to advertise the services for which the facility is licensed.

Â Â Â Â Â  (5) A facility must at all times be under the direct supervision of a practitioner. [1977 c.886 Â§6; 1981 c.141 Â§2; 1983 c.151 Â§7; 1993 c.267 Â§6; 1999 c.425 Â§10; 2003 c.547 Â§41; 2005 c.648 Â§54]

Â Â Â Â Â  690.057 Independent contractor registration requirements. (1) To be issued a registration to operate as an independent contractor, each applicant shall:

Â Â Â Â Â  (a) Be 18 years of age or older.

Â Â Â Â Â  (b) Comply with the rules of the Board of Cosmetology concerning health, safety and infection control.

Â Â Â Â Â  (c) Comply with the applicable health and safety laws and rules of the Department of Human Services and any other state agencies.

Â Â Â Â Â  (d) Pay the required fees.

Â Â Â Â Â  (2) A registration shall confer the right to an independent contractor to advertise and directly offer practitioner services to the public in a licensed facility or a facility operating under a temporary facility permit. [1999 c.425 Â§11; 2003 c.547 Â§42; 2005 c.648 Â§55]

Â Â Â Â Â  690.060 [Amended by 1959 c.630 Â§2; 1961 c.436 Â§2; 1969 c.687 Â§3; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.065 Examinations. (1) Examinations shall be given at such times and places as the Board of Cosmetology may determine, but in no instance less often than once every month.

Â Â Â Â Â  (2) The board shall give each qualified applicant notice of the time and place of the examination.

Â Â Â Â Â  (3) The board shall determine the subjects, scope and form of and the passing score for examinations and qualifications for retaking failed examinations. [1977 c.886 Â§7; 1993 c.267 Â§7; 1999 c.425 Â§12]

Â Â Â Â Â  690.070 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.075 [1977 c.886 Â§8; 1983 c.151 Â§8; 1987 c.31 Â§6; 1993 c.267 Â§8; 1995 c.343 Â§66; 1999 c.425 Â§13; 2005 c.117 Â§5; repealed by 2005 c.648 Â§Â§121,121a]

Â Â Â Â Â  690.080 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.085 Renewal of certificates, registrations and licenses. (1) All practitioner certificates shall expire on the last day of the month, two years from the date of issuance, unless renewed prior to the expiration date by payment of the required renewal fee and compliance with other requirements as established by the Board of Cosmetology.

Â Â Â Â Â  (2) All registrations and licenses shall expire on the last day of the month, one year from the date of issuance, unless renewed prior to the expiration date by payment of the required renewal fee and compliance with other requirements as established by the board.

Â Â Â Â Â  (3) The Oregon Health Licensing Agency may vary the date of certificate, registration and license renewal by giving to the applicant written notice of the renewal date being assigned and by making prorated adjustments to the renewal fee.

Â Â Â Â Â  (4) A certificate, registration or license not renewed before it expires may be renewed by payment of the required renewal and late fees and by compliance with other requirements for renewal as determined by the board.

Â Â Â Â Â  (5) A certificate that has not been renewed for a period of two years after date of expiration may be renewed and restored if the applicant:

Â Â Â Â Â  (a) Submits an application for certification;

Â Â Â Â Â  (b) Satisfactorily passes the examination required by ORS 690.065; and

Â Â Â Â Â  (c) Submits payment of the application, examination and certificate fees at the time of reapplication. [1977 c.886 Â§9; 1983 c.151 Â§9; 1987 c.31 Â§7; 1993 c.267 Â§9; 1999 c.425 Â§14; 2005 c.648 Â§56]

Â Â Â Â Â  690.087 [1979 c.855 Â§2; 1981 c.897 Â§100; renumbered 345.470]

Â Â Â Â Â  690.090 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.095 Display of certificate, registration, license, permit or certificate of identification. Every holder of a certificate, registration, license, permit or certificate of identification shall display the document in public view where services are being rendered. [1977 c.886 Â§10; 1979 c.663 Â§1; 1993 c.267 Â§10; 1999 c.425 Â§15]

Â Â Â Â Â  690.100 [Amended by 1961 c.300 Â§4; 1969 c.687 Â§4; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.105 Demonstration permit requirements. (1) A person not certified under ORS 690.048 who wishes to practice, demonstrate and teach a field of practice, or perform a field of practice, temporarily and primarily for educational purposes and who is otherwise qualified as determined by the Board of Cosmetology shall first obtain a demonstration permit from the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) The permit shall specify:

Â Â Â Â Â  (a) The purpose for which it is granted.

Â Â Â Â Â  (b) The period during which the person is permitted to practice, demonstrate and teach, which period shall not exceed 30 days.

Â Â Â Â Â  (c) The time and place of exercising the privilege granted by the permit.

Â Â Â Â Â  (3) A person may be granted a permit if the person:

Â Â Â Â Â  (a) Makes application to the agency for the permit.

Â Â Â Â Â  (b) Is currently licensed or certified to practice or teach a field of practice in another state and presents satisfactory evidence of that fact to the agency, or is otherwise qualified as determined by the board.

Â Â Â Â Â  (c) Describes the purpose for which the permit is sought.

Â Â Â Â Â  (d) Pays the required application and permit fees. [1977 c.886 Â§11; 1983 c.151 Â§11; 1987 c.31 Â§8; 1993 c.267 Â§11; 1995 c.343 Â§67; 1999 c.425 Â§16; 2005 c.648 Â§57]

Â Â Â Â Â  690.110 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.115 [1977 c.886 Â§12; repealed by 1981 c.141 Â§4]

Â Â Â Â Â  690.120 [Amended by 1961 c.300 Â§5; 1973 c.832 Â§38; 1977 c.873 Â§8; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.123 Certificate of identification; fees. (1) The Oregon Health Licensing Agency may issue a practitioner a certificate of identification to practice outside of or away from a licensed facility.

Â Â Â Â Â  (2) The Board of Cosmetology shall determine requirements and the agency shall establish fees for issuance of a certificate of identification.

Â Â Â Â Â  (3) Practitioners performing services outside of a licensed facility under the provisions of a certificate of identification shall comply with the safety and infection control requirements under ORS 690.165 and 690.205 and rules adopted thereunder. [1977 c.886 Â§13; 1983 c.151 Â§12; 1993 c.267 Â§12; 1999 c.425 Â§29; 2003 c.547 Â§45; 2005 c.648 Â§58]

Â Â Â Â Â  690.125 [1961 c.300 Â§2; 1969 c.687 Â§6; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.130 [Amended by 1959 c.630 Â§3; 1961 c.300 Â§6; 1961 c.436 Â§3; 1969 c.687 Â§7; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.140 [Amended by 1965 c.274 Â§1; 1973 c.832 Â§39; 1977 c.873 Â§9; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.150 [Amended by 1961 c.300 Â§7; 1965 c.274 Â§2; 1969 c.687 Â§11; 1971 c.86 Â§1; 1973 c.832 Â§40; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

(Board of Cosmetology and Oregon Health Licensing Agency)

Â Â Â Â Â  690.155 Board of Cosmetology; qualifications; appointment. (1) There is created within the Oregon Health Licensing Agency the Board of Cosmetology consisting of seven members appointed by the Governor. Each member of the board shall serve for a term of three years and until a successor is appointed and qualified. At all times the membership of the board shall be so constituted that:

Â Â Â Â Â  (a) Six members of the board shall be practitioners with valid certificates.

Â Â Â Â Â  (b) One member shall be a public member who is not a practitioner.

Â Â Â Â Â  (2) A person is not eligible for appointment as a member of the board if the person has previously served two terms.

Â Â Â Â Â  (3) A member of the board serves at the pleasure of the Governor. Vacancies shall be filled by the Governor, by appointment for the unexpired term.

Â Â Â Â Â  (4) The Director of the Oregon Health Licensing Agency, or a designated representative, shall serve as an ex officio member of the board but without the right to vote. [1977 c.886 Â§14; 1983 c.151 Â§13; 1987 c.414 Â§84; 1999 c.425 Â§17; 1999 c.885 Â§20; 2005 c.648 Â§59]

Â Â Â Â Â  690.160 [1969 c.687 Â§9; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.165 Powers of board; rules. In addition to the powers otherwise granted by ORS 345.430 and 690.005 to 690.235, the Board of Cosmetology shall have the power to:

Â Â Â Â Â  (1) Determine whether applicants are qualified to take certification examinations.

Â Â Â Â Â  (2) Administer, approve or recognize certification examinations and designate the time, place and administrators of certification examinations.

Â Â Â Â Â  (3) Contract for the administration of examinations as part of regional or national examinations and contract with independent testing services for examination administration.

Â Â Â Â Â  (4) Pursuant to ORS 676.607, direct the Oregon Health Licensing Agency to issue certificates, registrations, licenses, permits and certificates of identification to individuals determined by the board to be qualified.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 690.205 (2) or other provision of law, adopt rules establishing and enforcing standards for safety, infection control, professional conduct and any other matters relating to fields of practice, facilities or locations used by persons providing services regulated by ORS 690.005 to 690.235.

Â Â Â Â Â  (6) Pursuant to ORS 676.612 and 690.167, direct the agency to suspend, revoke, limit or refuse to issue or renew certificates, registrations, licenses or permits or impose a period of probationary activity on the holder thereof.

Â Â Â Â Â  (7) Do any act necessary or proper to effect and carry out the duties required of the board by ORS 690.005 to 690.235.

Â Â Â Â Â  (8) Adopt rules prescribing standards of professional conduct for persons practicing hair design, barbering, esthetics or nail technology.

Â Â Â Â Â  (9) Consult with the agency about the issuance and renewal of a single facility license under ORS 676.617 authorizing a facility to provide cosmetology services. [1977 c.886 Â§21; 1983 c.151 Â§14; 1987 c.31 Â§9; 1993 c.267 Â§13; 1995 c.343 Â§68; 1999 c.425 Â§18; 2003 c.547 Â§46; 2005 c.117 Â§6; 2005 c.648 Â§60]

Â Â Â Â Â  690.167 Disciplinary authority of Oregon Health Licensing Agency. In the manner prescribed in ORS chapter 183 for contested cases and at the direction of the Board of Cosmetology, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person practicing barbering, cosmetology, hair design, esthetics or nail technology for any of the grounds listed in ORS 676.612 and for any violation of the provisions of ORS 690.005 to 690.235, or the rules adopted thereunder. [2003 c.547 Â§43; 2005 c.117 Â§7; 2005 c.648 Â§61]

Â Â Â Â Â  690.170 [1969 c.687 Â§10; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.175 Chairperson; rules; meetings; quorum; compensation and expenses. (1) The Board of Cosmetology shall elect a chairperson. The board shall prescribe rules to govern the proceedings of the board. The board shall hold meetings at such times and places as it determines, but shall meet at least once each year. A majority of the voting members of the board shall constitute a quorum.

Â Â Â Â Â  (2) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1977 c.886 Â§Â§16,17; 1999 c.425 Â§19]

Â Â Â Â Â  690.185 [1977 c.886 Â§18; 1983 c.151 Â§15; 1987 c.414 Â§85; 1999 c.425 Â§30; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.195 Records of Oregon Health Licensing Agency. (1) The Oregon Health Licensing Agency shall keep a record of its proceedings relating to the issuance, refusal, suspension and revocation of certificates, registrations, licenses and permits and to the imposition of probation. This record shall also contain the name, place of business and the date of each certificate, registration, license and permit issued by the agency.

Â Â Â Â Â  (2) The agency shall keep a record of all complaints received, including the date of receipt, name and place of business of each practitioner involved, the name and address of each complainant and the nature of the complaint.

Â Â Â Â Â  (3) The records of the agency shall at all reasonable times be open to inspection by the public. [1977 c.886 Â§19; 1987 c.31 Â§10; 1993 c.267 Â§14; 1999 c.425 Â§20; 2003 c.547 Â§47; 2005 c.648 Â§62]

Â Â Â Â Â  690.200 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.205 Rules; approval of Department of Human Services; when domestic use of facility permitted. (1) The Board of Cosmetology may adopt rules for the administration of ORS 345.440 and 690.005 to 690.235 and for prescribing safety and infection control requirements for facilities. Infection control requirements for facilities shall be subject to the approval of the Department of Human Services. A copy of the rules adopted by the board shall be furnished by the board to the owner or manager of each facility.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the board may not prohibit the use of the facility for domestic purposes if the part devoted to domestic purposes is in a completely separate room not used by customers, with walls extending from floor to ceiling and with any connecting doors kept closed while the facility is in actual operation.

Â Â Â Â Â  (3) Rules adopted by the board prescribing safety and infection control requirements for facilities shall be adopted in accordance with the procedures set forth in ORS chapter 183. [1977 c.886 Â§Â§20,22(2); 1983 c.151 Â§16; 1993 c.267 Â§15; 1999 c.425 Â§21; 2003 c.547 Â§48; 2005 c.648 Â§63]

Â Â Â Â Â  690.210 [Repealed by 1977 c.270 Â§3; 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.215 [1977 c.886 Â§22(1); 1999 c.425 Â§22; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.220 [Amended by 1969 c.687 Â§12; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.225 Inspections. (1) In addition to any other duties prescribed by law, the Oregon Health Licensing Agency shall provide for the inspection of facilities and schools licensed to teach practitioner skills under ORS 345.010 to 345.450.

Â Â Â Â Â  (2) Inspections conducted under this section shall determine whether the facilities comply with the health, safety, infection control and licensing rules of the Board of Cosmetology and whether the schools comply with the health, safety and infection control requirements under ORS 345.010 to 345.450 and rules of the agency. A report of the results of the inspection shall be submitted to the Department of Education. [1977 c.886 Â§26; 1983 c.151 Â§17; 1987 c.31 Â§11; 1987 c.414 Â§86; 1989 c.491 Â§68; 1993 c.45 Â§299; 1993 c.267 Â§16; 1995 c.343 Â§69; 1999 c.425 Â§23; 1999 c.885 Â§21a; 2003 c.547 Â§49; 2005 c.648 Â§64]

Â Â Â Â Â  690.227 [1999 c.425 Â§24; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.228 [1983 c.151 Â§16b; 1999 c.425 Â§31; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.230 [Amended by 1961 c.436 Â§4; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.235 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency, in consultation with the Board of Cosmetology, shall establish by rule and collect fees related to the practice of cosmetology. Fees may be assessed for the following:

Â Â Â Â Â  (a) Application for a certificate, license or permit.

Â Â Â Â Â  (b) Issuance of an original two-year practitioner certificate.

Â Â Â Â Â  (c) Renewal of a two-year practitioner certificate.

Â Â Â Â Â  (d) Each initial examination section in an individual field of practice and reexamination of failed sections.

Â Â Â Â Â  (e) Issuance of a demonstration permit.

Â Â Â Â Â  (f) Issuance of a facility license.

Â Â Â Â Â  (g) Renewal of a facility license.

Â Â Â Â Â  (h) Issuance of a temporary facility permit.

Â Â Â Â Â  (i) Issuance of an independent contractor registration.

Â Â Â Â Â  (j) Renewal of an independent contractor registration.

Â Â Â Â Â  (k) Issuance of a duplicate or replacement certificate, license or permit.

Â Â Â Â Â  (L) Late renewal fee.

Â Â Â Â Â  (m) Reciprocity fee.

Â Â Â Â Â  (n) Issuance of a certificate of identification.

Â Â Â Â Â  (2) All moneys received by the agency under this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 690.005 to 690.235.

Â Â Â Â Â  (3) The fees established by the agency under subsection (1) of this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering ORS 690.005 to 690.235 pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (4) In addition to the fees established under subsection (1) of this section, the agency may assess fees for providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records. [1977 c.886 Â§23; 1981 c.141 Â§3; 1983 c.151 Â§18; 1987 c.414 Â§87; 1989 c.675 Â§1; 1993 c.267 Â§17; 1999 c.425 Â§25; 1999 c.885 Â§22; 2003 c.547 Â§50; 2005 c.648 Â§65]

Â Â Â Â Â  690.240 [Amended by 1969 c.377 Â§2; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  690.243 [1977 c.886 Â§24; repealed by 1979 c.31 Â§1]

Â Â Â Â Â  690.245 [1971 c.734 Â§146; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.250 [Amended by 1969 c.377 Â§3; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  690.260 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.270 [Repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.275 [1977 c.886 Â§38a; 1979 c.855 Â§1; 1983 c.151 Â§20; renumbered 345.460]

Â Â Â Â Â  690.280 [Amended by 1965 c.373 Â§1; 1971 c.753 Â§31; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.290 [Amended by 1969 c.377 Â§1; 1973 c.832 Â§40a; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.300 [Amended by 1965 c.274 Â§3; 1969 c.314 Â§91; 1969 c.377 Â§4; 1973 c.832 Â§40b; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.310 [Amended by 1969 c.377 Â§5; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.320 [Amended by 1973 c.832 Â§41; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.330 [Amended by 1961 c.436 Â§5; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.340 [Amended by 1967 c.637 Â§34; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

ELECTROLOGISTS; PERMANENT COLOR TECHNICIANS AND TATTOO ARTISTS

(Generally)

Â Â Â Â Â  690.350 Definitions for ORS 690.350 to 690.430. As used in ORS 690.350 to 690.430, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the Advisory Council for Electrologists and Permanent Color Technicians and Tattoo Artists, created in the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) ÂElectrologistÂ means a person who practices electrolysis pursuant to the provisions of ORS 690.350 to 690.430.

Â Â Â Â Â  (3) ÂElectrology facilityÂ means any room or space or any part thereof where electrolysis is practiced or where the business of electrology is conducted.

Â Â Â Â Â  (4) ÂElectrolysisÂ means the process by which hair, with a series of treatments, is permanently removed from the skin by inserting a needle-conductor into the hair follicle and directing electrical energy toward the hair cell. The word ÂelectrolysisÂ is used in generic form in ORS 690.350 to 690.430 and refers to modalities of galvanic electrolysis, thermolysis and combinations thereof.

Â Â Â Â Â  (5) ÂLicensed electrologistÂ means a person licensed under the provisions of ORS 690.350 to 690.430 to practice electrolysis.

Â Â Â Â Â  (6) ÂLicensed permanent color technician and tattoo artistÂ means a person licensed under the provisions of ORS 690.350 to 690.430 to practice tattooing.

Â Â Â Â Â  (7) ÂPermanent color technician and tattoo artistÂ means a person who practices tattooing pursuant to the provisions of ORS 690.350 to 690.430.

Â Â Â Â Â  (8) ÂPhysicianÂ means a person licensed to practice the healing arts by this state pursuant to ORS chapter 677, 684 or 685.

Â Â Â Â Â  (9) ÂSchools of electrolysisÂ means career schools licensed by the Department of Education under ORS 345.010 to 345.450 where electrolysis and related subjects are taught.

Â Â Â Â Â  (10) ÂSchools of permanent coloring or tattooingÂ means career schools licensed by the Department of Education under ORS 345.010 to 345.450 in which permanent coloring or tattooing and related subjects are taught.

Â Â Â Â Â  (11) ÂTattooÂ means the indelible mark, figure or decorative design introduced by insertion of nontoxic dyes or pigments into or under the dermal portion of the skin upon the body of a live human being.

Â Â Â Â Â  (12) ÂTattooingÂ means the process by which the skin is marked or colored by insertion of nontoxic dyes or pigments into or under the dermal portion of the skin so as to form indelible marks for cosmetic, medical or figurative purposes.

Â Â Â Â Â  (13) ÂTattoo facilityÂ means any room or space or any part thereof where tattooing is practiced or where the business of tattooing is conducted.

Â Â Â Â Â  (14) ÂTeacherÂ means a person who is registered by the Department of Education to teach in a school of electrolysis or school of permanent coloring or tattooing pursuant to the provisions of ORS 345.010 to 345.450 and 690.350 to 690.430. [1987 c.698 Â§1; 1993 c.30 Â§1; 1993 c.45 Â§300; 1999 c.885 Â§37; 2003 c.547 Â§51; 2005 c.648 Â§66]

Â Â Â Â Â  690.355 License required to perform electrolysis or tattooing; exceptions. No person, including an electrologist or a permanent color technician and tattoo artist, shall perform electrolysis or tattooing, display a sign or in any other way advertise or purport to be an electrologist or permanent color technician and tattoo artist unless that person holds a valid license issued by the Oregon Health Licensing Agency. However, ORS 690.350 to 690.430 do not prevent or affect the use of electrolysis or tattooing by a physician, a person under the control and supervision of a physician or any other person specifically permitted to use electrolysis or tattooing by law. [1987 c.698 Â§2; 1989 c.171 Â§82; 1993 c.30 Â§2; 1999 c.885 Â§38; 2005 c.648 Â§67]

Â Â Â Â Â  690.360 Prohibited acts. No person shall:

Â Â Â Â Â  (1) Sell, barter or offer to sell or barter a license;

Â Â Â Â Â  (2) Purchase or procure by barter a license with intent to use it as evidence of the personÂs qualification to practice electrolysis or tattooing;

Â Â Â Â Â  (3) Alter materially a license with fraudulent intent;

Â Â Â Â Â  (4) Use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited or materially altered; or

Â Â Â Â Â  (5) Willfully make a false, material statement in an application for licensure or for renewal of a license.

Â Â Â Â Â  (6) Operate an electrology facility or tattoo facility without obtaining an electrology facility license or tattoo facility license. [1987 c.698 Â§13; 1993 c.30 Â§3; 2003 c.547 Â§52]

(Licensing)

Â Â Â Â Â  690.365 License fee; general qualifications; initial license; expiration. (1) An applicant for licensure shall pay a fee established by the Oregon Health Licensing Agency under ORS 690.350 to 690.430 and shall show to the satisfaction of the agency that the applicant:

Â Â Â Â Â  (a) Has complied with the provisions of ORS 690.350 to 690.430 and the applicable rules of the agency;

Â Â Â Â Â  (b) Is not less than 18 years of age;

Â Â Â Â Â  (c) Has a high school diploma or equivalent education;

Â Â Â Â Â  (d) Has submitted evidence of completion of education and training prescribed and approved by the agency under ORS 690.410; and

Â Â Â Â Â  (e) Has passed an examination approved, administered or recognized by the agency.

Â Â Â Â Â  (2) Subject to the provisions of ORS 676.612, the agency shall issue a license to each applicant who provides evidence satisfactory to the agency of completion of all requirements for licensure. An initial license shall be issued for one year and expires unless renewed on or before the expiration date by payment of required fees and demonstration of completion of continuing education requirements specified by rule. [1987 c.698 Â§3; 1993 c.30 Â§4; 2001 c.104 Â§264; 2003 c.547 Â§53; 2005 c.648 Â§68]

Â Â Â Â Â  690.370 Examinations. (1) An applicant for licensure who is notified by the Oregon Health Licensing Agency that the applicant has fulfilled the requirements of ORS 690.365 (1)(a) to (d) shall appear at a time, place and before such persons as the agency may designate, for an examination.

Â Â Â Â Â  (2) The agency shall offer an examination at least twice a year. The applicant who fails any part of the examination may apply to retake the failed section or sections twice without being required to obtain additional training. [1987 c.698 Â§4; 2001 c.104 Â§265; 2003 c.547 Â§54; 2005 c.648 Â§69]

Â Â Â Â Â  690.380 Display of license required; notice to Oregon Health Licensing Agency of place of business; notice to licensees; license to operate tattoo facility. (1) A person who holds a license under ORS 690.350 to 690.430 shall notify the Oregon Health Licensing Agency in writing of the regular address of the place or places where the person performs or intends to perform electrolysis or tattooing and shall keep the license conspicuously posted in the place of business at all times.

Â Â Â Â Â  (2) The agency shall keep a record of the place or places of business of each person who holds a license.

Â Â Â Â Â  (3) Any notice required to be given by the agency to a person who holds a license may be given by mailing the notice to the address of the last place of business of which the person has notified the agency.

Â Â Â Â Â  (4) The agency shall issue to each qualified applicant a license to operate an electrology facility and to advertise electrolysis services for which the facility is licensed.

Â Â Â Â Â  (5) The agency shall issue to each qualified applicant a license to operate a tattoo facility and to advertise permanent coloring or tattooing services for which the facility is licensed.

Â Â Â Â Â  (6) The agency may issue a single facility license to an applicant pursuant to ORS 676.617. [1987 c.698 Â§8; 1993 c.30 Â§5; 2001 c.104 Â§266; 2003 c.547 Â§55; 2005 c.648 Â§70]

Â Â Â Â Â  690.385 License renewal; fees; effect of failure to renew; continuing education requirement; rules. (1) Except as otherwise provided in this section, a license issued under ORS 690.365 expires one year after the date of issue unless renewed by payment of the required renewal fee. The Oregon Health Licensing Agency, however, may vary the date of license renewal by giving to the applicant written notice of the renewal date being assigned and by making prorated adjustments in the renewal fee. If payment is transmitted by postal service, the envelope must be postmarked on or before the expiration of the license. If the license expires, the license may be renewed on payment of a renewal fee and late penalty fee established by the agency under ORS 690.350 to 690.430.

Â Â Â Â Â  (2) The agency may suspend the license of any person who fails to renew. A suspended license may be reactivated upon the payment of a reactivation fee established by the agency under ORS 690.350 to 690.430 and all past unpaid renewal fees.

Â Â Â Â Â  (3) A person applying for reactivation shall not be required to take an examination as a condition of reactivation if the reactivation occurs within three years after the date of the license expired.

Â Â Â Â Â  (4) All electrologists and permanent color technicians and tattoo artists must participate in continuing education, with guidelines and effective date to be established by rule of the agency. [1987 c.698 Â§9; 1993 c.30 Â§6; 2001 c.104 Â§267; 2003 c.547 Â§56; 2005 c.648 Â§71]

Â Â Â Â Â  690.390 Required standards for licensees; rules. Licensed practicing electrologists and permanent color technicians and tattoo artists shall meet the following standards and any others the Oregon Health Licensing Agency may adopt by rule:

Â Â Â Â Â  (1) Electrolysis and tattooing instruments shall be sterilized in accordance with methods approved by the rules of the agency;

Â Â Â Â Â  (2) Practicing electrologists and permanent color technicians and tattoo artists shall be equipped with appropriate sterilizing equipment, with availability of hot and cold running water and a covered waste receptacle; and

Â Â Â Â Â  (3) Case history cards shall be kept for each client. [1987 c.698 Â§11; 1993 c.30 Â§7; 2005 c.648 Â§72]

Â Â Â Â Â  690.395 [1987 c.698 Â§10; 1993 c.30 Â§8; 2001 c.104 Â§268; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.400 [1987 c.698 Â§12; repealed by 2003 c.547 Â§118]

(Administration)

Â Â Â Â Â  690.405 Powers and duties of Oregon Health Licensing Agency relating to practice of electrolysis, permanent coloring or tattooing; rules. The powers and duties of the Oregon Health Licensing Agency as related to ORS 690.350 to 690.430 are as follows:

Â Â Â Â Â  (1) To authorize all disbursements necessary to carry out the provisions of ORS 690.350 to 690.430;

Â Â Â Â Â  (2) To determine training and experience requirements for taking the examination and to supervise and administer examinations to test the knowledge of applicants for licensure;

Â Â Â Â Â  (3) To license persons who apply to the agency and who have qualified to practice electrolysis, permanent coloring or tattooing;

Â Â Â Â Â  (4) To rent facilities when necessary to carry out the examination of applicants for licensure;

Â Â Â Â Â  (5) To renew licenses;

Â Â Â Â Â  (6) To suspend or revoke licenses or place licensees on probation in the manner provided by ORS 690.350 to 690.430;

Â Â Â Â Â  (7) To appoint representatives to conduct or supervise the examination of applicants for licensure;

Â Â Â Â Â  (8) To designate the time and place for examining applicants for licensure;

Â Â Â Â Â  (9) Subject to the provisions of ORS chapter 183, to adopt rules that are necessary to carry out the provisions of ORS 690.350 to 690.430;

Â Â Â Â Â  (10) To carry out the periodic inspection of facilities of persons who practice electrolysis or tattooing;

Â Â Â Â Â  (11) To issue a tattoo facility license or a temporary facility permit to qualified applicants upon compliance with ORS 690.350 to 690.430;

Â Â Â Â Â  (12) To issue an electrology facility license or a temporary facility permit to qualified applicants upon compliance with ORS 690.350 to 690.430; and

Â Â Â Â Â  (13) Notwithstanding ORS 690.355, to issue demonstration and temporary permits to perform services as prescribed by agency rule.

Â Â Â Â Â  (14) To issue a single facility license to an applicant pursuant to ORS 676.617. [1987 c.698 Â§15; 1993 c.30 Â§9; 1999 c.885 Â§39; 2003 c.547 Â§59; 2005 c.648 Â§73]

Â Â Â Â Â  690.407 Disciplinary authority of Oregon Health Licensing Agency. In the manner prescribed in ORS chapter 183 for contested cases, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person practicing electrolysis or permanent coloring or tattooing for any of the grounds listed in ORS 676.612, and for any violation of the provisions of ORS 690.350 to 690.430, or the rules adopted thereunder. [2003 c.547 Â§57; 2005 c.648 Â§74]

Â Â Â Â Â  690.410 Minimum standards of education and training; rules; schools. (1) The Oregon Health Licensing Agency, in accordance with ORS chapter 183 and in consultation with the Advisory Council for Electrologists and Permanent Color Technicians and Tattoo Artists, shall adopt by rule minimum standards of education and training requirements for the practice of electrolysis, permanent coloring and tattooing.

Â Â Â Â Â  (2) The agency shall approve electrolysis, permanent coloring and tattooing courses of study. An outline of instruction shall be filed with the agency and with the Department of Education. The outline must include the approved courses, total hours of instruction, hours of lectures in theory and the hours of instruction in application of practical skills.

Â Â Â Â Â  (3) Schools of electrolysis and schools of permanent coloring or tattooing must comply with the agencyÂs safety and infection control rules and are subject to inspection at the discretion of the agency and the Department of Education. A report of the results of each inspection shall be submitted to the department.

Â Â Â Â Â  (4) An owner of a facility that is also licensed by the Department of Education as a school of electrolysis or a school of permanent coloring or tattooing under ORS 345.010 to 345.450 may employ an individual licensed under ORS 690.350 to 690.430 and registered as a teacher by the Department of Education to perform electrolysis, permanent coloring or tattooing for instructional purposes. [1987 c.698 Â§6; 1989 c.475 Â§1; 1989 c.491 Â§69; 1993 c.30 Â§10; 1993 c.45 Â§301; 1999 c.885 Â§40; 2001 c.104 Â§269; 2003 c.547 Â§60; 2005 c.648 Â§75]

Â Â Â Â Â  690.415 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency shall establish by rule and collect fees related to electrologists and permanent color technicians and tattoo artists for:

Â Â Â Â Â  (a) Application.

Â Â Â Â Â  (b) Examination.

Â Â Â Â Â  (c) Reexamination.

Â Â Â Â Â  (d) Reciprocity.

Â Â Â Â Â  (e) Initial annual license.

Â Â Â Â Â  (f) License renewal, active and inactive.

Â Â Â Â Â  (g) Late renewal.

Â Â Â Â Â  (h) License reactivation.

Â Â Â Â Â  (i) Duplicate license.

Â Â Â Â Â  (j) Demonstration and temporary permits.

Â Â Â Â Â  (k) Facility license issuance and renewal, active or inactive.

Â Â Â Â Â  (L) Providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records.

Â Â Â Â Â  (2) All moneys received by the agency under this section shall be paid into the General Fund of the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 690.350 to 690.430.

Â Â Â Â Â  (3) The fees established by the agency under this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees established under this subsection shall not exceed the cost of administering the regulatory program under ORS 690.350 to 690.430 pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget for ORS 690.350 to 690.430, as the budget may be modified by the Emergency Board. [1987 c.698 Â§5; 1991 c.703 Â§33; 1993 c.30 Â§11; 2001 c.104 Â§270; 2003 c.547 Â§61; 2005 c.648 Â§76]

Â Â Â Â Â  690.420 [1987 c.698 Â§Â§23,27; 1991 c.734 Â§104; 1999 c.885 Â§41; repealed by 2003 c.547 Â§118]

(Advisory Council)

Â Â Â Â Â  690.425 Advisory council; membership; terms; compensation. (1) There hereby is created in the Oregon Health Licensing Agency the Advisory Council for Electrologists and Permanent Color Technicians and Tattoo Artists. The council shall consist of five members to be appointed by the Governor.

Â Â Â Â Â  (2) Members of the council shall be residents of this state. Two members must be practicing electrologists with a minimum of two years of experience. One member shall be a licensed and practicing permanent color technician and tattoo artist. One member shall be a licensed physician in this state. One member shall be a public member who does not possess the professional qualifications of other members.

Â Â Â Â Â  (3) No person shall serve more than two consecutive two-year terms.

Â Â Â Â Â  (4) The term of office of a member shall begin on January 1. A member shall continue to serve until a successor who qualifies has been appointed. Before a memberÂs term expires, the Governor shall appoint a successor to assume the duties of office on January 1 at the expiration of the predecessorÂs term.

Â Â Â Â Â  (5) A vacancy on the council shall be filled by appointment for the unexpired term through a list of qualified names submitted to the Governor.

Â Â Â Â Â  (6) The council shall meet at least once a year.

Â Â Â Â Â  (7) Members of the council shall be entitled to compensation and expenses as provided in ORS 292.495. [1987 c.698 Â§24; 1993 c.30 Â§12; 1999 c.885 Â§42; 2003 c.547 Â§62; 2005 c.648 Â§77]

Â Â Â Â Â  690.430 Duties of advisory council. (1) The Advisory Council for Electrologists and Permanent Color Technicians and Tattoo Artists shall have the responsibility and duty of advising the Oregon Health Licensing Agency in all matters relating to ORS 690.350 to 690.430, shall prepare or adopt the examinations required by ORS 690.350 to 690.430 subject to the approval of the agency and shall assist the agency in carrying out the provisions of ORS 690.350 to 690.430.

Â Â Â Â Â  (2) The agency shall consider and be guided by the recommendations of the council in all matters relating to ORS 690.350 to 690.430. [1987 c.698 Â§26; 2001 c.104 Â§271; 2003 c.547 Â§63; 2005 c.648 Â§78]

BODY PIERCING TECHNICIANS

Â Â Â Â Â  690.500 Definitions for ORS 690.500 to 690.550. As used in ORS 690.500 to 690.550:

Â Â Â Â Â  (1) ÂBody piercingÂ means the puncturing of a part of the body of a live human being so as to create a permanent hole for cosmetic purposes.

Â Â Â Â Â  (2) ÂBody piercing facilityÂ means any room, space, location, place, area, structure or business, or any part thereof, where body piercing is practiced or where the business of body piercing is conducted.

Â Â Â Â Â  (3) ÂBody piercing technicianÂ means a person who practices body piercing pursuant to the provisions of ORS 690.500 to 690.570. [1995 c.562 Â§1; 1999 c.885 Â§51; 2003 c.547 Â§66; 2005 c.648 Â§79]

Â Â Â Â Â  Note: 690.500 to 690.570 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 690 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  690.507 Registration of body piercing technicians; licensure of body piercing facility; exceptions. (1) A person may not provide body piercing services without a body piercing technician registration issued by the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) A person may not operate a body piercing facility without a body piercing facility license issued by the agency.

Â Â Â Â Â  (3) This section does not prevent or affect the use of body piercing by a physician, a person under the control and supervision of a physician or any other person specifically permitted by law to engage in body piercing. [2003 c.547 Â§64; 2005 c.648 Â§80]

Â Â Â Â Â  Note: See note under 690.500.

Â Â Â Â Â  690.510 Registration required for body piercing technician; requirements for issuance; expiration and renewal. (1) In addition to any other duties prescribed by law, there is established within the Oregon Health Licensing Agency a registration program to provide for the registering of body piercing technicians.

Â Â Â Â Â  (2) The agency shall issue a body piercing technician registration to any person who:

Â Â Â Â Â  (a) Files an application in the form and manner prescribed by the agency;

Â Â Â Â Â  (b) Pays the application and registration fees prescribed by the agency;

Â Â Â Â Â  (c) Affirms by written signature on a form prescribed by the agency receipt of:

Â Â Â Â Â  (A) An information packet regarding safety, infection control and sterilization requirements adopted by the agency by rule;

Â Â Â Â Â  (B) A copy of the written notification for clients advising of the risks and possible consequences of body piercing services; and

Â Â Â Â Â  (C) A disclosure statement to be posted in public view within the licensed body piercing facility; and

Â Â Â Â Â  (d) Complies with all other requirements established by the agency.

Â Â Â Â Â  (3) A registration issued under this section shall state that registration does not attest to the body piercing technicianÂs qualifications based on training or education, nor does the registration validate minimum competency to perform body piercing services.

Â Â Â Â Â  (4) The body piercing technician registration shall be posted in a conspicuous place on the premises of a licensed body piercing facility.

Â Â Â Â Â  (5) A registration issued under this section expires annually and may be renewed upon application to the agency, payment of the renewal fee established pursuant to ORS 690.550 and compliance with ORS 690.500 to 690.550 and rules adopted by the agency pursuant to ORS 690.500 to 690.550. [1995 c.562 Â§2; 1999 c.885 Â§52; 2003 c.547 Â§67; 2005 c.648 Â§81]

Â Â Â Â Â  Note: See note under 690.500.

Â Â Â Â Â  690.515 Disciplinary authority of Oregon Health Licensing Agency. In the manner prescribed in ORS chapter 183 for contested cases, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person practicing body piercing for any of the grounds listed in ORS 676.612, and for any violation of the provisions of ORS 690.500 to 690.550 or the rules adopted thereunder. [2003 c.547 Â§72; 2005 c.648 Â§82]

Â Â Â Â Â  Note: See note under 690.500.

Â Â Â Â Â  690.520 Licensing of body piercing facilities; inspections; requirements for issuance; expiration and renewal; exemptions. (1) In addition to any other duties prescribed by law, there is established within the Oregon Health Licensing Agency a licensing program to provide for the licensing of body piercing facilities.

Â Â Â Â Â  (2) Pursuant to ORS 676.618, the agency shall conduct periodic inspections of body piercing facilities to determine compliance with safety, infection control and sterilization requirements.

Â Â Â Â Â  (3) The agency shall issue a body piercing facility license to any person who:

Â Â Â Â Â  (a) Files an application in the form and manner prescribed by the agency;

Â Â Â Â Â  (b) Pays the application and license fees prescribed by the agency;

Â Â Â Â Â  (c) Demonstrates compliance with all safety, infection control and sterilization requirements adopted by the agency by rule; and

Â Â Â Â Â  (d) Complies with all other requirements established by the agency.

Â Â Â Â Â  (4) A license issued under this section expires annually and may be renewed upon application to the agency, payment of the renewal fee established pursuant to ORS 690.550 and compliance with ORS 690.500 to 690.550 and rules adopted by the agency pursuant to ORS 690.500 to 690.550.

Â Â Â Â Â  (5) The body piercing facility license shall be posted in a conspicuous place on the premises of the facility.

Â Â Â Â Â  (6) The agency may issue a single facility license to an applicant pursuant to ORS 676.617. [1995 c.562 Â§3; 1999 c.885 Â§53; 2003 c.547 Â§68; 2005 c.648 Â§83]

Â Â Â Â Â  Note: See note under 690.500.

Â Â Â Â Â  690.530 Body piercing facility requirements; rules. Any person operating a body piercing facility licensed under ORS 690.520 shall:

Â Â Â Â Â  (1) Provide to all customers a written statement approved by the Oregon Health Licensing Agency that advises the customer of risks or dangers involved in the procedure and all complications that may occur;

Â Â Â Â Â  (2) Post in public view in the body piercing facility a disclosure statement established by the agency by rule; and

Â Â Â Â Â  (3) Post in public view in the body piercing facility a notice containing the address of the agency and the procedure for filing a complaint as established by the agency by rule. [1995 c.562 Â§4; 2001 c.104 Â§272; 2005 c.648 Â§84]

Â Â Â Â Â  Note: See note under 690.500.

Â Â Â Â Â  690.540 [1995 c.562 Â§5; 1999 c.885 Â§54; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.550 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency shall establish by rule and collect fees related to body piercing. Fees may be assessed for:

Â Â Â Â Â  (a) Facility application.

Â Â Â Â Â  (b) Initial facility license.

Â Â Â Â Â  (c) Annual renewal of facility license.

Â Â Â Â Â  (d) Technician application.

Â Â Â Â Â  (e) Initial technician registration.

Â Â Â Â Â  (f) Annual renewal of technician registration.

Â Â Â Â Â  (g) Duplicate license or registration.

Â Â Â Â Â  (2) The fees in subsection (1) of this section shall not exceed the cost of administering the regulatory programs established pursuant to ORS 690.500 to 690.550 pertaining to the purpose for which each fee is established.

Â Â Â Â Â  (3) In addition to the fees established under subsection (1) of this section, the agency may assess fees for the actual cost of providing copies of official documents or records, including but not limited to the administrative costs associated with compiling, photocopying or preparing and delivering the documents or records.

Â Â Â Â Â  (4) All moneys received by the agency under this section shall be paid into the General Fund in the State Treasury and credited to the Oregon Health Licensing Agency Account, and such moneys are appropriated continuously to and shall be used by the agency only for the expenditures, including but not limited to costs associated with staffing, needed for the administration and enforcement of ORS 690.500 to 690.570. [1995 c.562 Â§6; 1999 c.885 Â§55; 2003 c.547 Â§69; 2005 c.648 Â§85]

Â Â Â Â Â  Note: See note under 690.500.

Â Â Â Â Â  690.560 [1995 c.562 Â§7; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.570 Rules. In accordance with ORS chapter 183, the Oregon Health Licensing Agency shall adopt rules necessary to implement and enforce ORS 690.500 to 690.550. [1995 c.562 Â§9; 2003 c.547 Â§71; 2005 c.648 Â§86]

Â Â Â Â Â  Note: See note under 690.500.

PENALTIES

Â Â Â Â Â  690.990 [Amended by 1977 c.270 Â§2; repealed by 1977 c.842 Â§26 and 1977 c.886 Â§42]

Â Â Â Â Â  690.992 Criminal penalties. (1) Violation of ORS 690.015 is a Class B misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 690.355 or 690.360 is a Class A misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 690.507 is a Class A misdemeanor. [1977 c.886 Â§25; subsection (2) enacted as 1987 c.698 Â§14; 2003 c.547 Â§74]

Â Â Â Â Â  Note: 690.992 (2) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 690 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  690.995 [1983 c.151 Â§22; 1991 c.734 Â§80; 1999 c.425 Â§26; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.996 [1987 c.698 Â§Â§16,18,19,20; 2001 c.104 Â§273; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.997 [1987 c.698 Â§17; 1991 c.734 Â§81; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  690.998 [1987 c.698 Â§Â§21,22; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  690.999 [1995 c.562 Â§8; 1999 c.885 Â§56; repealed by 2003 c.547 Â§118]

_______________



Chapter 691

Chapter 691 Â Dietitians

2005 EDITION

DIETITIANS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

691.405Â Â Â Â  Definitions

LICENSING

691.415Â Â Â Â  License required

691.425Â Â Â Â  Application for licensing

691.435Â Â Â Â  Licensing requirements; examination

691.445Â Â Â Â  Licensing without examination based on prior practice

691.455Â Â Â Â  Licensing without examination for dietitian licensed in another state

691.465Â Â Â Â  License term; renewal; suspension if renewal not timely; reinstatement; fees; how determined; continuing education

BOARD

691.485Â Â Â Â  Board of Examiners of Licensed Dietitians; membership; terms; compensation and expenses

691.495Â Â Â Â  Board meetings

691.505Â Â Â Â  Duties of board

691.515Â Â Â Â  Limits on rules relating to bidding and advertising

DISCIPLINE

691.535Â Â Â Â  Grounds for denial or refusal to renew license or suspension or revocation of licenses

691.545Â Â Â Â  Suspension or revocation if licensee adjudged mentally incompetent

691.555Â Â Â Â  Hearing and judicial review of disciplinary actions

FUNDING

691.565Â Â Â Â  Board of Examiners of Licensed Dietitians Account; disposition of receipts

MISCELLANEOUS

691.580Â Â Â Â  Board duty to investigate complaints

691.585Â Â Â Â  Confidential information; immunity of person providing information

CIVIL PENALTY

691.955Â Â Â Â  Civil penalty

Â Â Â Â Â  691.010 [Repealed by 1967 c.587 Â§1 (subsections (1) to (5) and (8) to (13) of 691.011 enacted in lieu of 691.010)]

Â Â Â Â Â  691.011 [Subsections (1) to (5) and (8) to (13) enacted as 1967 c.587 Â§2 (enacted in lieu of 691.010); subsections (6) and (7) enacted as 1967 c.355 Â§4; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.020 [Amended by 1967 c.355 Â§2; 1967 c.587 Â§Â§3, 58; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.030 [Repealed by 1967 c.587 Â§11 (691.055 enacted in lieu of 691.030)]

Â Â Â Â Â  691.040 [Amended by 1967 c.587 Â§4; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.045 [1967 c.355 Â§5; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.050 [Amended by 1961 c.386 Â§1; repealed by 1967 c.587 Â§11 (691.055 enacted in lieu of 691.050)]

Â Â Â Â Â  691.052 [1967 c.587 Â§5; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.055 [1967 c.587 Â§12 (enacted in lieu of 691.030, 691.050 and 691.080); 1975 c.465 Â§1; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.060 [Amended by 1953 c.231 Â§4; 1967 c.587 Â§15; 1971 c.762 Â§1; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.070 [Repealed by 1967 c.587 Â§13 (691.071 enacted in lieu of 691.070)]

Â Â Â Â Â  691.071 [1967 c.587 Â§14 (enacted in lieu of 691.070); 1973 c.832 Â§42; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.080 [Repealed by 1967 c.587 Â§11 (691.055 enacted in lieu of 691.080)]

Â Â Â Â Â  691.085 [1967 c.587 Â§50; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.090 [Amended by 1967 c.587 Â§16; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.100 [Amended by 1967 c.587 Â§17; 1975 c.465 Â§2; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.105 [1955 c.155 Â§2; 1967 c.587 Â§18; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.110 [Amended by 1957 c.194 Â§1; 1967 c.587 Â§28; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.120 [Amended by 1953 c.231 Â§4; 1955 c.155 Â§3; 1961 c.102 Â§1; 1967 c.587 Â§6; 1973 c.832 Â§43; 1977 c.873 Â§10; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.130 [Amended by 1961 c.386 Â§2; 1967 c.587 Â§39; 1971 c.762 Â§3; 1973 c.832 Â§44; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.140 [Amended by 1967 c.587 Â§41; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  691.145 [1971 c.734 Â§148; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.150 [Amended by 1967 c.587 Â§42; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  691.160 [Amended by 1967 c.587 Â§9; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.170 [Amended by 1953 c.231 Â§4; 1967 c.587 Â§10; 1971 c.762 Â§4; repealed 1977 c.886 Â§42]

Â Â Â Â Â  691.180 [Amended by 1953 c.231 Â§4; 1955 c.155 Â§4; 1959 c.29 Â§1; 1963 c.52 Â§2; 1967 c.18 Â§2; 1967 c.587 Â§7; renumbered 691.300]

Â Â Â Â Â  691.190 [1967 c.587 Â§30 (691.190 enacted in lieu of 691.220); 1971 c.762 Â§5; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.195 [1967 c.587 Â§31 (enacted in lieu of 691.220); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.200 [1967 c.587 Â§32 (enacted in lieu of 691.220); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.205 [1967 c.587 Â§33 (enacted in lieu of 691.220); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.210 [Repealed by 1967 c.587 Â§57]

Â Â Â Â Â  691.215 [1967 c.587 Â§34 (enacted in lieu of 691.220); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.220 [Amended by 1955 c.155 Â§5; 1961 c.386 Â§3; repealed by 1967 c.587 Â§29 (691.190 to 691.215, 691.235 and 691.245 enacted in lieu of 691.220)]

Â Â Â Â Â  691.225 [1961 c.386 Â§5; 1965 c.184 Â§1; repealed by 1967 c.587 Â§37 (691.226 enacted in lieu of 691.225)]

Â Â Â Â Â  691.226 [1967 c.587 Â§38 (enacted in lieu of 691.225); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.230 [Amended by 1953 c.272 Â§1; 1961 c.386 Â§6; 1967 c.587 Â§40; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.235 [1967 c.587 Â§35 (enacted in lieu of 691.220); 1971 c.762 Â§6; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.240 [Amended by 1955 c.155 Â§6; 1967 c.452 Â§1; repealed by 1967 c.452 Â§11 and 1967 c.587 Â§57]

Â Â Â Â Â  691.245 [1967 c.587 Â§36 (enacted in lieu of 691.220); 1975 c.465 Â§3; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.248 [1973 c.832 Â§46; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.250 [Amended by 1957 c.406 Â§1; 1961 c.42 Â§1; 1967 c.452 Â§2; repealed by 1967 c.452 Â§11 and 1967 c.587 Â§24]

Â Â Â Â Â  691.252 [1967 c.452 Â§7; 1967 c.587 Â§19; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.260 [Amended by 1957 c.406 Â§2; 1961 c.42 Â§2; 1967 c.452 Â§3; repealed by 1967 c.452 Â§11 and 1967 c.587 Â§22 (691.261 enacted in lieu of 691.260)]

Â Â Â Â Â  691.261 [1967 c.452 Â§8; 1967 c.587 Â§23 (enacted in lieu of 691.260); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.270 [Repealed by 1967 c.587 Â§20 (691.271 enacted in lieu of 691.270)]

Â Â Â Â Â  691.271 [1967 c.587 Â§21 (enacted in lieu of 691.270); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.275 [1957 c.406 Â§3; 1961 c.42 Â§3; repealed by 1967 c.587 Â§26 (691.276 enacted in lieu of 691.275)]

Â Â Â Â Â  691.276 [1967 c.587 Â§27 (enacted in lieu of 691.275); repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.280 [Amended by 1953 c.231 Â§4; 1961 c.386 Â§7; 1967 c.587 Â§8; renumbered 691.297]

Â Â Â Â Â  691.290 [1967 c.452 Â§10; 1971 c.762 Â§7; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.295 [1967 c.452 Â§6; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.297 [Formerly 691.280; repealed by 1971 c.762 Â§8]

Â Â Â Â Â  691.300 [Formerly 691.180; 1971 c.762 Â§9; 1973 c.832 Â§47; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.310 [Amended by 1967 c.325 Â§Â§1, 2; 1967 c.587 Â§43; 1971 c.753 Â§32; 1971 c.762 Â§10; 1973 c.832 Â§48; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.320 [Amended by 1967 c.587 Â§45; 1971 c.762 Â§11; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.330 [Amended by 1965 c.218 Â§1; 1967 c.587 Â§44; 1969 c.314 Â§92; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.340 [1967 c.587 Â§46; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.345 [1967 c.587 Â§48; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.350 [Amended by 1961 c.386 Â§8; 1967 c.587 Â§49; 1971 c.762 Â§12; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.360 [Amended by 1967 c.587 Â§51; 1971 c.762 Â§13; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

Â Â Â Â Â  691.370 [Amended by 1967 c.587 Â§47; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

GENERAL PROVISIONS

Â Â Â Â Â  691.405 Definitions. As used in ORS 691.405 to 691.585:

Â Â Â Â Â  (1) ÂAmerican Dietetic AssociationÂ means the national professional organization of dietitians that provides direction and leadership for quality dietetic practice, education and research.

Â Â Â Â Â  (2) ÂBoardÂ means the Board of Examiners of Licensed Dietitians established under ORS 691.485.

Â Â Â Â Â  (3) ÂCommission on Dietetic RegistrationÂ means the commission on dietetic registration that is a member of the National Commission for Health Certifying Agencies.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂDietetics practiceÂ means the integration and application of principles derived from the sciences of nutrition, biochemistry, food, management, physiology and behavioral and social sciences to achieve and maintain the health of people through:

Â Â Â Â Â  (a) Assessing the nutritional needs of clients;

Â Â Â Â Â  (b) Establishing priorities, goals and objectives that meet nutritional needs of clients;

Â Â Â Â Â  (c) Advising and assisting individuals or groups on appropriate nutritional intake by integrating information from a nutritional assessment with information on food and other sources of nutrients and meal preparation; and

Â Â Â Â Â  (d) Evaluating, making changes in and maintaining appropriate standards of quality in food and nutrition services.

Â Â Â Â Â  (6) ÂLicensed dietitianÂ means a dietitian licensed as provided in ORS 691.435. [1989 c.487 Â§1; 2001 c.900 Â§216]

LICENSING

Â Â Â Â Â  691.415 License required. On or after the date stated in the administrative rules adopted by the Board of Examiners of Licensed Dietitians, no person who is not licensed under ORS 691.435 shall practice or attempt to practice as a licensed dietitian using in connection with the name of the person the words or letters ÂL.D.,Â or ÂLicensed Dietitian.Â [1989 c.487 Â§2]

Â Â Â Â Â  691.425 Application for licensing. Any person desiring to be a licensed dietitian shall apply in writing to the Board of Examiners of Licensed Dietitians in the form and manner provided by the board. Each application shall include or be accompanied by evidence, satisfactory to the board, that the applicant possesses the qualifications prescribed by ORS 691.435, 691.445 or 691.455. [1989 c.487 Â§3; 2005 c.21 Â§10]

Â Â Â Â Â  691.435 Licensing requirements; examination. An applicant shall be granted a license as a dietitian if the person has:

Â Â Â Â Â  (1) Filed an application and paid the required application fee;

Â Â Â Â Â  (2) Received a baccalaureate or post-baccalaureate degree from a regionally accredited college or university in the United States with a major course of study in human nutrition, dietetics, foods and nutrition or food systems management approved by the Board of Examiners of Licensed Dietitians as meeting the standards for approval of the course of study under ORS 691.405 to 691.585;

Â Â Â Â Â  (3) Demonstrated knowledge of the Code of Ethics of the Dietetic Profession; and either

Â Â Â Â Â  (4) Satisfactorily completed continuing education requirements established by the board; or

Â Â Â Â Â  (5) Completed a planned, continuous program of dietetic experience approved by the board of 900 hours under the supervision of a licensed dietitian; and

Â Â Â Â Â  (6) Passed an examination prescribed by the board. [1989 c.487 Â§4]

Â Â Â Â Â  691.445 Licensing without examination based on prior practice. The Board of Examiners of Licensed Dietitians may waive the examination requirement and grant a license to an applicant for a license as a dietitian who:

Â Â Â Â Â  (1) Presents satisfactory evidence to the board of current registration as a dietitian with the Commission on Dietetic Registration;

Â Â Â Â Â  (2) Was a practicing dietitian before 1990 and has been employed in the practice of dietetics for at least three of the 10 years prior to October 3, 1989; or

Â Â Â Â Â  (3) At the time of application, received a doctorate degree in nutrition, dietetics or related physical sciences under a curriculum approved by the board and been involved in dietetics through practice, teaching or research related to nutrition care. [1989 c.487 Â§5]

Â Â Â Â Â  691.455 Licensing without examination for dietitian licensed in another state. The Board of Examiners of Licensed Dietitians may license as a dietitian without examination any person who:

Â Â Â Â Â  (1) On the date the person applies as a licensed dietitian, is licensed under the laws of any other state or territory of the United States, if the requirements for licensure of dietitians in the state or territory in which the applicant is licensed are not less than those required by ORS 691.405 to 691.585; and

Â Â Â Â Â  (2) Applies for the license as provided in ORS 691.435. [1989 c.487 Â§6]

Â Â Â Â Â  691.465 License term; renewal; suspension if renewal not timely; reinstatement; fees; how determined; continuing education. (1) The Board of Examiners of Licensed Dietitians shall issue a license with a duration of not more than two years to each person approved to be licensed. The license shall be prima facie evidence of the right of the person to whom it is issued to represent the person as a licensed dietitian subject to the provisions of ORS 691.405 to 691.585.

Â Â Â Â Â  (2) Each licensed dietitian shall apply to the board for a renewal of the license at least 30 days before the expiration date. Licenses shall expire October 31 of odd-numbered years. Each applicant for renewal shall submit the required fee and present evidence of completion of at least 30 hours of continuing education or present evidence of the minimum continuing education requirements of the American Dietetic Association. Any license that is not renewed by the expiration date shall be automatically suspended. The board may reinstate a suspended license upon payment of a nonrefundable penalty fee and all past unpaid renewal fees.

Â Â Â Â Â  (3) The license fee shall be one-half the two-year fee if the license is issued for 12 months or less.

Â Â Â Â Â  (4) A license that has been suspended by reason of nonpayment of fees for a period of two years or more shall be renewed upon reapplication and payment of all applicable fees.

Â Â Â Â Â  (5) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget to implement ORS 691.405 to 691.585, as the budget may be modified by the Emergency Board. [1989 c.487 Â§7; 1991 c.77 Â§1; 1991 c.703 Â§34; 1993 c.10 Â§1]

BOARD

Â Â Â Â Â  691.485 Board of Examiners of Licensed Dietitians; membership; terms; compensation and expenses. (1) There is established a Board of Examiners of Licensed Dietitians within the Department of Human Services for the purpose of carrying out and enforcing the provisions of ORS 691.405 to 691.585.

Â Â Â Â Â  (2) The board shall consist of seven members appointed by the department of which:

Â Â Â Â Â  (a) Two are members of the general public;

Â Â Â Â Â  (b) One is a physician trained in clinical nutrition; and

Â Â Â Â Â  (c) Four are dietitians licensed under ORS 691.405 to 691.585 who have been engaged in the practice of dietetics for no fewer than five years.

Â Â Â Â Â  (3) Members of the board shall be appointed for three-year terms and are eligible for reappointment, but none shall serve more than two consecutive terms.

Â Â Â Â Â  (4) Members of the board are entitled to compensation and expenses as provided in ORS 292.495. [1989 c.487 Â§8]

Â Â Â Â Â  691.495 Board meetings. (1) The Board of Examiners of Licensed Dietitians shall hold at least two regular meetings each year as provided by rules adopted by the board.

Â Â Â Â Â  (2) The board shall keep a record of all its proceedings under ORS 691.405 to 691.585.

Â Â Â Â Â  (3) A quorum of four members of the board must be present to conduct the business of the meeting. [1989 c.487 Â§9]

Â Â Â Â Â  691.505 Duties of board. The Board of Examiners of Licensed Dietitians shall:

Â Â Â Â Â  (1) Hire and prescribe the duties of an executive secretary who shall serve at the direction of the board.

Â Â Â Â Â  (2) Determine the qualifications and fitness of applicants for licensure, renewal of license and reciprocal licenses.

Â Â Â Â Â  (3) Subject to the provisions of ORS chapter 183, adopt rules that are necessary to conduct its business, carry out its duties and administer ORS 691.405 to 691.585.

Â Â Â Â Â  (4) Examine, approve, issue, deny, revoke, suspend and renew licenses of dietitian applicants and licensees under ORS 691.405 to 691.585 and conduct hearings in connection with these actions.

Â Â Â Â Â  (5) Maintain a public record of every dietitian licensed in this state including places of business, residence and the date and number of their license.

Â Â Â Â Â  (6) Establish standards of professional responsibility and practice for persons licensed under ORS 691.405 to 691.585 that are consistent with those standards of professional responsibility and practice adopted by the American Dietetic Association.

Â Â Â Â Â  (7) Select a licensing examination offered by the Commission on Dietetic Registration or other examination.

Â Â Â Â Â  (8) Establish continuing education requirements for renewal of a license consistent with the requirements adopted by the Commission on Dietetic Registration.

Â Â Â Â Â  (9) Establish additional educational requirements for applicants for the previous five years of licensure.

Â Â Â Â Â  (10) Conduct hearings on complaints concerning violations of ORS 691.405 to 691.585 and the rules adopted under ORS 691.405 to 691.585.

Â Â Â Â Â  (11) Provide for examinations or waiver of examination for applicants.

Â Â Â Â Â  (12) Establish examination and licensing fees.

Â Â Â Â Â  (13) Request and receive the assistance of state educational institutions or other state agencies.

Â Â Â Â Â  (14) Prepare information of consumer interest describing the regulatory functions of the board and describing the procedures by which consumer complaints are filed with and resolved by the board. The board shall make the information available to the general public and appropriate state agencies. [1989 c.487 Â§10]

Â Â Â Â Â  691.515 Limits on rules relating to bidding and advertising. Nothing in ORS 691.505 authorizes the Board of Examiners of Licensed Dietitians to adopt rules restricting competitive bidding or advertising by licensees except to prohibit false, misleading or deceptive practices. [1989 c.487 Â§11]

DISCIPLINE

Â Â Â Â Â  691.535 Grounds for denial or refusal to renew license or suspension or revocation of licenses. The Board of Examiners of Licensed Dietitians may deny or refuse to renew a licensee or may suspend or revoke a license or may impose probationary conditions where the licensee or applicant has been guilty of:

Â Â Â Â Â  (1) Unprofessional conduct as defined by the standards of practice established by the board;

Â Â Â Â Â  (2) Obtaining or attempting to obtain a license by fraud, misrepresentation or concealment of material facts;

Â Â Â Â Â  (3) Violating any lawful order or rule adopted by the board which may affect the health, welfare or safety of the public; or

Â Â Â Â Â  (4) Gross negligence or incompetence in the performance of professional duties. [1989 c.487 Â§12]

Â Â Â Â Â  691.545 Suspension or revocation if licensee adjudged mentally incompetent. The Board of Examiners of Licensed Dietitians may suspend or revoke the license of any person licensed under ORS 691.405 to 691.585 if the licensee has been adjudged mentally incompetent by a court of competent jurisdiction. [1989 c.487 Â§13]

Â Â Â Â Â  691.555 Hearing and judicial review of disciplinary actions. (1) When the Board of Examiners of Licensed Dietitians proposes to refuse to issue or renew a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be in accordance with ORS chapter 183. [1989 c.487 Â§14; 1995 c.79 Â§349]

FUNDING

Â Â Â Â Â  691.565 Board of Examiners of Licensed Dietitians Account; disposition of receipts. (1) The Board of Examiners of Licensed Dietitians Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Board of Examiners of Licensed Dietitians under ORS 691.405 to 691.585 shall be deposited into the account and are continuously appropriated to the board to be used only for the administration and enforcement of ORS 691.405 to 691.585. Any interest or other income from moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) All fines collected or received for violations of or prosecutions under ORS 691.405 to 691.585 shall be paid into the account and used only for the administration and enforcement of ORS 691.405 to 691.585. [1989 c.487 Â§15; 2005 c.726 Â§5]

MISCELLANEOUS

Â Â Â Â Â  691.580 Board duty to investigate complaints. Upon receipt of a complaint under ORS 691.405 to 691.585, the Board of Examiners of Licensed Dietitians shall conduct an investigation as described under ORS 676.165. [1997 c.791 Â§51]

Â Â Â Â Â  691.585 Confidential information; immunity of person providing information. (1) Any information that the Board of Examiners of Licensed Dietitians obtains pursuant to ORS 691.535 or 691.545 is confidential as provided under ORS 676.175.

Â Â Â Â Â  (2) Any person who in good faith provides information to the board pursuant to ORS 691.535 shall not be subject to an action for civil damages as a result thereof. [1989 c.487 Â§14a; 1997 c.791 Â§52]

CIVIL PENALTY

Â Â Â Â Â  691.955 Civil penalty. (1) Violation of any provision of ORS 691.415 to 691.545 is punishable by a civil penalty of not less than $100 nor more than $500.

Â Â Â Â Â  (2) The Attorney General shall bring an action in the name of the State of Oregon in a court of appropriate jurisdiction to enforce any civil penalty imposed under this section. [1989 c.487 Â§16]

Â Â Â Â Â  691.990 [Amended by 1967 c.587 Â§52; repealed by 1977 c.842 Â§27 and 1977 c.886 Â§42]

_______________



Chapter 692

Chapter 692 Â Funeral Service Practitioners; Embalmers; Funeral Establishments; Cemetery and Crematory Operators

2005 EDITION

FUNERALS; CEMETERIES AND CREMATORIUMS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

692.010Â Â Â Â  Definitions

692.025Â Â Â Â  License required for funeral service practitioner, embalmer, funeral establishment operator, cemetery or crematory operator

692.040Â Â Â Â  Application of chapter

LICENSING

692.045Â Â Â Â  Funeral service practitioner license; application; examination; experience

692.070Â Â Â Â  Scope of examination for funeral service practitioner license; notice of examination

692.105Â Â Â Â  Embalmer license; application; qualifications of applicant

692.130Â Â Â Â  Scope and conduct of embalmer examination

692.140Â Â Â Â  Reciprocity for embalmers or funeral service practitioners

692.146Â Â Â Â  Application for funeral establishment or immediate disposition company license

692.148Â Â Â Â  When new or reissued license, registration or certificate required; fee

692.160Â Â Â Â  License fees; expiration date of licenses; notice of renewal

692.170Â Â Â Â  Reinstatement of lapsed licenses

692.180Â Â Â Â  Grounds for revocation, suspension or refusal to issue or renew licenses or certificates; civil penalty; investigation; confidentiality

692.190Â Â Â Â  Application for and issuance of apprentice registration; conditions and duration of apprenticeship

692.230Â Â Â Â  Grounds for suspension and revocation of certificates of apprenticeship; reregistration when certificate has lapsed or is suspended or revoked; investigation; confidentiality

692.260Â Â Â Â  Grounds for revocation, suspension or refusal to renew funeral establishment or immediate disposition company license

692.265Â Â Â Â  License denial and civil penalty procedure; rules and orders; judicial review

692.270Â Â Â Â  Certificate of removal registration for removal of dead human bodies; requirements; sanctions

692.275Â Â Â Â  Certificate for operating cemetery or crematorium; registration of certain cemeteries; rules applicable to crematoriums

STATE BOARD

692.300Â Â Â Â  State Mortuary and Cemetery Board; appointment; term; qualifications

692.310Â Â Â Â  Meetings; officers

692.320Â Â Â Â  Powers and duties; rules

692.330Â Â Â Â  Compensation and expenses

692.350Â Â Â Â  Publication of statutes and rules

692.375Â Â Â Â  State Mortuary and Cemetery Board Account; disposition of receipts

ENFORCEMENT

692.380Â Â Â Â  Courts having jurisdiction; initiation of proceedings

692.385Â Â Â Â  Enforcement proceedings instituted by board; relation to other enforcement provisions

692.387Â Â Â Â  Availability of inspection warrants; effect

692.389Â Â Â Â  Issuance of inspection warrant upon cause; supporting affidavit; cause of issuance of warrant

692.391Â Â Â Â  Issuance of inspection warrant by magistrate; examination of applicant; contents and conditions of warrant

692.393Â Â Â Â  Execution of inspection warrant; presentation of credentials; authority and purpose; time of expiration

MISCELLANEOUS

692.405Â Â Â Â  Identifying receptacle

PENALTIES

692.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  692.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoardÂ means the State Mortuary and Cemetery Board.

Â Â Â Â Â  (2) ÂCemeteryÂ means any one, or a combination of more than one, of the following, in a place used, or intended to be used, and dedicated, for cemetery purposes:

Â Â Â Â Â  (a) A burial park, for earth interments;

Â Â Â Â Â  (b) A mausoleum, for crypt interments; or

Â Â Â Â Â  (c) A columbarium, for permanent cinerary interments.

Â Â Â Â Â  (3) ÂHolding roomÂ means a room that is located in a licensed facility for the care, storage or holding of dead human bodies prior to effecting disposition.

Â Â Â Â Â  (4) ÂImmediate dispositionÂ means a direct method of disposition of dead human remains by way of immediate burial or immediate cremation.

Â Â Â Â Â  (5) ÂImmediate disposition companyÂ means any business licensed under this chapter, other than a licensed funeral establishment, where a licensed funeral service practitioner operates the business of immediate disposition and where business records are kept.

Â Â Â Â Â  (6) ÂOperating cemeteryÂ means a cemetery that:

Â Â Â Â Â  (a) Performs interments;

Â Â Â Â Â  (b) Has fiduciary responsibility for endowment care, general care or special care funds; or

Â Â Â Â Â  (c) Has outstanding preneed service contracts for unperformed services.

Â Â Â Â Â  (7) ÂRental coverÂ means a partial enclosure that appears similar to a casket that is utilized for viewing purposes and surrounds the burial or cremation container. [Amended by 1957 c.596 Â§1; 1983 c.810 Â§3; 1985 c.207 Â§7; 1987 c.252 Â§10; 1989 c.177 Â§1; 1997 c.638 Â§2; 2001 c.224 Â§1]

Â Â Â Â Â  692.020 [Amended by 1973 c.411 Â§1; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.025 License required for funeral service practitioner, embalmer, funeral establishment operator, cemetery or crematory operator. (1) An individual may not practice as a funeral service practitioner unless the individual is licensed as a funeral service practitioner under ORS 692.045. An individual practices as a funeral service practitioner if the individual for payment is engaged directly or indirectly in supervising or otherwise controlling the transportation, care, preparation, processing and handling of dead human bodies before the bodies undergo cremation, entombment or burial, or before the bodies are transported out of the State of Oregon.

Â Â Â Â Â  (2) An individual may not practice as an embalmer unless the individual is licensed as an embalmer under ORS 692.105. An individual practices as an embalmer if the individual is engaged or purports to be engaged in either of the following:

Â Â Â Â Â  (a) The practice of disinfecting or preserving from decay dead human bodies.

Â Â Â Â Â  (b) Preparing human bodies dead of contagious or infectious disease for transportation by railroad, express company or common carrier.

Â Â Â Â Â  (3) A person may not operate a funeral establishment unless the establishment meets the requirements under this subsection. A place is a funeral establishment if the place is used for the care and preparation of dead human bodies before the bodies undergo cremation, entombment or burial, or before the bodies are transported out of the State of Oregon. A funeral establishment must:

Â Â Â Â Â  (a) Be licensed by the State Mortuary and Cemetery Board under ORS 692.146;

Â Â Â Â Â  (b) Be operated by a funeral service practitioner;

Â Â Â Â Â  (c) Have on the premises embalming facilities or holding room facilities meeting requirements established by the board; and

Â Â Â Â Â  (d) Have access to hospital or mortuary refrigeration.

Â Â Â Â Â  (4) A person may not operate an immediate disposition company unless the immediate disposition company meets the requirements under this subsection. An immediate disposition company must:

Â Â Â Â Â  (a) Be licensed at a fixed location under ORS 692.146; and

Â Â Â Â Â  (b) Be operated by a licensed funeral service practitioner.

Â Â Â Â Â  (5) No person or city, county or other municipal corporation shall conduct the business of an operating cemetery without first receiving a certificate of authority to conduct the business of an operating cemetery under ORS 692.275.

Â Â Â Â Â  (6) A person may not operate a crematorium unless the crematorium meets the requirements of ORS 692.275.

Â Â Â Â Â  (7) All applicants for licenses, certificates, or licensees under this section and all principals of any licensed establishment must consent to a background check, including information solicited from the Department of State Police. [1983 c.810 Â§4; 1985 c.207 Â§9; 1989 c.177 Â§2; 1991 c.542 Â§2; 1997 c.638 Â§3]

Â Â Â Â Â  692.030 [Amended by 1973 c.411 Â§2; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.040 Application of chapter. This chapter does not apply to any of the following:

Â Â Â Â Â  (1) A public institution, medical college, county medical society, anatomical association, college of embalming, or any officer thereof, or to any other recognized person carrying out the statutes of the State of Oregon prescribing the conditions under which indigent dead human bodies are held subject for scientific or anatomical study.

Â Â Â Â Â  (2) The customs or rites of any religious sect except as to the burial or other disposition of their dead.

Â Â Â Â Â  (3) A person who picks up dead human bodies under the direction of a funeral service practitioner for delivery to a funeral service practitioner, funeral establishment, cemetery or crematorium pursuant to an agreement with the funeral service practitioner, if the person is not otherwise engaged in any of the activities of a funeral service practitioner, an embalmer, a funeral establishment, a cemetery or a crematorium as described in ORS 692.025.

Â Â Â Â Â  (4) A person who picks up dead human bodies under the direction of a licensed funeral service practitioner employed by a funeral establishment registered under ORS 692.270 for transportation out of the state or for delivery to a funeral service practitioner, funeral establishment, cemetery or crematorium pursuant to an agreement with the funeral service practitioner, if the person is not otherwise engaged in any of the activities of a funeral service practitioner, an embalmer, a funeral establishment, a cemetery or a crematorium as described in ORS 692.025. [Amended by 1957 c.596 Â§2; 1983 c.810 Â§5; 1985 c.207 Â§10; 1999 c.724 Â§5]

LICENSING

Â Â Â Â Â  692.045 Funeral service practitioner license; application; examination; experience. (1) The State Mortuary and Cemetery Board shall issue a license to an individual to practice as a funeral service practitioner if the individual meets the following requirements:

Â Â Â Â Â  (a) The individual must apply to the board for a funeral service practitionerÂs license on an application form provided by the board.

Â Â Â Â Â  (b) The individual must pass an examination conducted by the board under ORS 692.070 following application for the funeral service practitionerÂs license.

Â Â Â Â Â  (c) The individual must successfully complete practical experience as a funeral service practitionerÂs apprentice under ORS 692.190.

Â Â Â Â Â  (2) An individual may not take an examination under ORS 692.070 until the individual has provided written evidence of graduation from an associate degree program meeting the requirements established by board rule.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, an applicant with four years of experience as a licensed funeral service practitioner or embalmer in another state is not required to provide written evidence of graduation from an associate degree program in order to take the examination under ORS 692.070. [1983 c.810 Â§6; 1989 c.177 Â§3; 1993 c.308 Â§4; 1997 c.638 Â§4; 1999 c.724 Â§8]

Â Â Â Â Â  692.050 [Repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.060 [Amended by 1971 c.115 Â§1; 1979 c.858 Â§1; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.070 Scope of examination for funeral service practitioner license; notice of examination. (1) The State Mortuary and Cemetery Board shall offer an examination at least once each year to applicants for a license to practice as a funeral service practitioner.

Â Â Â Â Â  (2) The examination shall include Oregon and federal laws, rules and regulations relating to the care, preparation, disposition and transportation of dead human bodies and to survivor death benefits.

Â Â Â Â Â  (3) Notice of the time and place of the examination shall be sent to the applicants by mail at least 10 days before the examination. [Amended by 1981 c.719 Â§1; 1983 c.810 Â§7; 1989 c.177 Â§4; 1997 c.638 Â§5]

Â Â Â Â Â  692.080 [Repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.090 [Amended by 1971 c.115 Â§2; repealed by 1997 c.638 Â§12]

Â Â Â Â Â  692.100 [Repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.105 Embalmer license; application; qualifications of applicant. (1) The State Mortuary and Cemetery Board shall issue a license to an individual to practice as an embalmer if the individual is 18 years of age or older, applies for a license and has successfully met the qualifications described in this section.

Â Â Â Â Â  (2) An individual must apply for a license by applying to the board on an application form provided by the board.

Â Â Â Â Â  (3) An individual applying for a license under this section must meet the following requirements:

Â Â Â Â Â  (a) The individual must complete 12 months of practical experience as an embalmerÂs apprentice as provided in ORS 692.190.

Â Â Â Â Â  (b) The individual must provide written evidence of graduation from an accredited program of funeral service education.

Â Â Â Â Â  (c) The individual must obtain a passing score on the examination provided in ORS 692.130 or show evidence satisfactory to the board that the individual has successfully passed the National Board Examination as administered by the Conference of Funeral Service Examining Boards.

Â Â Â Â Â  (d) The individual must be knowledgeable in the application of state law.

Â Â Â Â Â  (4) When an individual provides written evidence of graduation from an accredited program of funeral service education, if the individual does not show evidence satisfactory to the board, as provided under subsection (3) of this section, that the individual has passed the National Board Examination, the board may examine the individual as provided in ORS 692.130. In any case, however, the board shall not issue an embalmerÂs license until an individual has completed the apprenticeship qualification. [1983 c.810 Â§8; 1993 c.308 Â§5]

Â Â Â Â Â  692.110 [Amended by 1971 c.115 Â§3; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.120 [Amended by 1971 c.115 Â§4; 1981 c.719 Â§2; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.130 Scope and conduct of embalmer examination. (1) The State Mortuary and Cemetery Board shall offer an examination at least once each year to applicants for a license to practice as an embalmer.

Â Â Â Â Â  (2) Notice of the time and place of the examination shall be sent to the applicants by mail at least 10 days before the examination.

Â Â Â Â Â  (3) The board shall specify the subjects in funeral service arts and science to be included in the examination for a license to operate as an embalmer. The board may use the questions prepared by the Conference of Funeral Service Examining Boards or its successor.

Â Â Â Â Â  (4) The board shall adopt rules establishing standards for minimum performance on the examination and conditions for reexamination. [Amended by 1955 c.754 Â§1; 1971 c.115 Â§5; 1973 c.411 Â§3; 1979 c.858 Â§2; 1981 c.719 Â§3; 1983 c.810 Â§9]

Â Â Â Â Â  692.140 Reciprocity for embalmers or funeral service practitioners. (1) The State Mortuary and Cemetery Board shall issue a license to practice as a funeral service practitioner or an embalmer to an applicant from another state if:

Â Â Â Â Â  (a) The applicant for recognition of the license applies to the board and fulfills the requirements specified in subsection (2) of this section; and

Â Â Â Â Â  (b) The board is satisfied that the applicant has the requisite qualifications for licensing as a funeral service practitioner or an embalmer in this state.

Â Â Â Â Â  (2) An applicant under this section shall apply to the board on a form provided by the board. The applicant shall include the following with the application:

Â Â Â Â Â  (a) Proof satisfactory to the board that the applicant is licensed and has practiced as a funeral service practitioner or an embalmer in another state for the two years immediately preceding the application date.

Â Â Â Â Â  (b) Proof satisfactory to the board of compliance, in the state in which the applicant is regularly licensed, with requirements substantially equal to the requirements of this chapter.

Â Â Â Â Â  (c) Payment of the initial reciprocity licensing fee established under ORS 692.160. [Amended by 1971 c.115 Â§6; 1973 c.411 Â§4; 1981 c.719 Â§4; 1983 c.810 Â§10; 1989 c.177 Â§5; 1997 c.638 Â§6]

Â Â Â Â Â  692.144 [1957 c.596 Â§4; 1971 c.115 Â§7; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.146 Application for funeral establishment or immediate disposition company license. (1) The State Mortuary and Cemetery Board shall issue a license to a funeral establishment or immediate disposition company if the person who will operate the establishment or immediate disposition company applies to the board for a license on a form provided by the board. The application shall be accompanied by the application fee established under ORS 692.160.

Â Â Â Â Â  (2) The application shall disclose the following:

Â Â Â Â Â  (a) The name and address of the establishment or company.

Â Â Â Â Â  (b) That the establishment is operated by a licensed funeral service practitioner.

Â Â Â Â Â  (c) That the immediate disposition company is operated by a licensed funeral service practitioner.

Â Â Â Â Â  (3) For purposes of this section and ORS 692.025, each branch of a licenseeÂs funeral establishment or immediate disposition company is a separate establishment and must be licensed at a fixed place of business. [1957 c.596 Â§5; 1971 c.115 Â§8; 1983 c.810 Â§11; 1989 c.177 Â§6; 1997 c.638 Â§7]

Â Â Â Â Â  692.148 When new or reissued license, registration or certificate required; fee. (1) If the principals of a licensed funeral establishment or immediate disposition company change, the establishment or company shall apply to the State Mortuary and Cemetery Board for a new license.

Â Â Â Â Â  (2) A person holding a license or certificate of authority or who is registered under this chapter shall apply to the board for reissuance of the license, certificate or registration if any of the following occur:

Â Â Â Â Â  (a) The name of the person changes;

Â Â Â Â Â  (b) The location of the funeral establishment, immediate disposition company or crematorium changes;

Â Â Â Â Â  (c) An apprentice registered under ORS 692.190 transfers from one licensed funeral service practitioner or licensed embalmer to another;

Â Â Â Â Â  (d) The original license, registration or certificate is lost or destroyed; or

Â Â Â Â Â  (e) When a person holding a license or certificate of authority issued under this chapter obtains another license or certificate of authority issued under this chapter.

Â Â Â Â Â  (3) The application for reissuance of the license, registration or certificate shall include payment of the fee established under ORS 692.160. The board shall reissue the license, certificate or registration when the board receives the application and the fee. [1993 c.308 Â§3]

Â Â Â Â Â  692.150 [Repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.160 License fees; expiration date of licenses; notice of renewal. (1) The fees that may be charged under this chapter are:

Â Â Â Â Â  (a) A fee covering requests for applications for a funeral establishment license, an immediate disposition company license, a certificate of authority for a cemetery, a certificate of authority for a crematorium, registration as a funeral service practitioner apprentice, registration as an embalmer apprentice, a certificate of removal registration, a license as a reciprocal funeral service practitioner or a license as a reciprocal embalmer. The application fee shall be accompanied by an additional fee for each principal of a funeral establishment, immediate disposition company, cemetery or crematorium.

Â Â Â Â Â  (b) A fee covering the renewal of a license for a funeral establishment, a license for an immediate disposition company or a certificate of authority for a crematorium.

Â Â Â Â Â  (c) A fee covering the renewal of a funeral service practitioner license or an embalmer license.

Â Â Â Â Â  (d) A fee for renewal of a combination funeral service practitioner and embalmer license.

Â Â Â Â Â  (e) A fee for renewal of the registration of a funeral service practitioner apprentice or an embalmer apprentice.

Â Â Â Â Â  (f) An examination fee for a funeral service practitioner license or an embalmer license.

Â Â Â Â Â  (g) A fee covering the renewal of a certificate of authority for a cemetery.

Â Â Â Â Â  (h) A fee covering the reinstatement of a lapsed license or certificate of authority.

Â Â Â Â Â  (i) A fee for reissuing a license, registration or certificate of authority as provided in ORS 692.148.

Â Â Â Â Â  (j) Fees for copying any public record maintained by the State Mortuary and Cemetery Board, for documents distributed by the board and postage for mailing any copies or documents.

Â Â Â Â Â  (2) All licenses granted under this chapter to funeral service practitioners and embalmers shall expire on January 1 in even-numbered years unless renewed as provided in this section. All licenses or certificates of authority granted under this chapter to operators of funeral establishments, to operators of immediate disposition companies, to operators of cemeteries or to operators of crematoriums shall expire on January 1 in odd-numbered years unless renewed as provided in this section.

Â Â Â Â Â  (3) The board shall mail to each licensed funeral service practitioner, to each licensed embalmer, to each licensed operator of a funeral establishment or immediate disposition company and to each cemetery and crematorium holding a certificate of authority under ORS 692.275, addressed to the licensee or certificate holder at the licenseeÂs or certificate holderÂs last-known address, a notice that the renewal fee is due and payable and that if the fee is not paid by the renewal date the license or certificate of authority shall lapse. The notice shall be mailed to each licensed funeral service practitioner and to each licensed embalmer on or before November 1 of each odd-numbered year. The notice shall be mailed to each licensed operator of a funeral establishment or immediate disposition company and to each cemetery and crematorium holding a certificate of authority under ORS 692.275 on or before November 1 of each even-numbered year. On or after July 1, 1986, the board may impose continuing education requirements as a prerequisite for relicensure.

Â Â Â Â Â  (4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the State Mortuary and Cemetery Board pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the boardÂs budget, as the budget may be modified by the Emergency Board. [Amended by 1957 c.596 Â§11; 1971 c.115 Â§9; 1973 c.411 Â§5; 1977 c.873 Â§11; 1979 c.36 Â§1; 1981 c.719 Â§5; 1983 c.290 Â§1; 1985 c.207 Â§11; 1989 c.177 Â§7; 1991 c.703 Â§35; 1993 c.248 Â§1; 1993 c.308 Â§1; 1997 c.638 Â§8; 1999 c.724 Â§9]

Â Â Â Â Â  692.165 [1957 c.596 Â§7; 1971 c.115 Â§10; 1983 c.810 Â§14; 1989 c.177 Â§8; repealed by 1993 c.308 Â§6]

Â Â Â Â Â  692.170 Reinstatement of lapsed licenses. (1) When a licensee or an apprentice has allowed a license or a certificate of apprenticeship to lapse, the State Mortuary and Cemetery Board may reinstate the license or certificate if the licensee or apprentice:

Â Â Â Â Â  (a) Applies for reinstatement not later than the 90th day after the lapse; and

Â Â Â Â Â  (b) Pays all fees owing to the date of reinstatement as well as a reinstatement fee established under ORS 692.160.

Â Â Â Â Â  (2) Upon the lapse of a license or certificate, the board shall send the notice of lapse to the licensee or apprentice by registered or certified mail at the last-known address of the licensee or apprentice. [Amended by 1971 c.115 Â§11; 1973 c.411 Â§6; 1983 c.810 Â§15]

Â Â Â Â Â  692.180 Grounds for revocation, suspension or refusal to issue or renew licenses or certificates; civil penalty; investigation; confidentiality. (1) Upon complaint or upon its own motion, the State Mortuary and Cemetery Board may investigate any complaint concerning any person, licensee or holder of a certificate of authority made by any person or by the board. If the board finds any of the causes described in this section in regard to any person, licensee or applicant or the holder of a certificate of authority, the board may impose a civil penalty of not more than $1,000 for each violation, suspend or revoke a license to practice or to operate under this chapter or refuse to grant or renew a license. The causes are as follows:

Â Â Â Â Â  (a) Misrepresentation in the conduct of business or in obtaining a license.

Â Â Â Â Â  (b) Fraudulent or dishonest conduct, when the conduct bears a demonstrable relationship to funeral service practice, embalming practice or the operation of cemeteries or crematoriums.

Â Â Â Â Â  (c) Except as provided in this paragraph, solicitation of human dead bodies by the licensee or any agent, assistant or employee of the licensee, either before or after death. This paragraph does not apply to:

Â Â Â Â Â  (A) Activities permissible under ORS 97.923 to 97.949; or

Â Â Â Â Â  (B) The sale, in accordance with provisions of the Insurance Code, of prearranged funeral or cemetery merchandise or services, or any combination thereof, to be funded by the contemporaneous or subsequent assignment of a life insurance policy or an annuity contract.

Â Â Â Â Â  (d) Offensive treatment of dead human bodies or a body in the personÂs custody has been disposed of in violation of ORS chapter 432 or rules adopted pursuant thereto.

Â Â Â Â Â  (e) Aiding or abetting a person who is not a licensee or an apprentice in any act involving the disposition of dead human bodies before the bodies undergo cremation, entombment or burial or before the bodies are transported out of the State of Oregon.

Â Â Â Â Â  (f) Sale or reuse of any casket or body container that has been previously utilized for the placement of a deceased human body. This does not include use of a rental cover as defined in ORS 692.010.

Â Â Â Â Â  (g) Violation of any of the provisions of this chapter or any rules adopted under this chapter.

Â Â Â Â Â  (h) Violation of any provision of ORS 97.929 or 97.937 or regulations adopted by the Federal Trade Commission regulating funeral industry practices.

Â Â Â Â Â  (i) Conviction of a crime, when the crime bears a demonstrable relationship to funeral service practice, embalming practice or the operation of cemeteries or crematoriums. A copy of the record of the conviction certified to by the clerk of the court entering the conviction shall be conclusive evidence of the conviction.

Â Â Â Â Â  (j) Violation of ORS chapter 97 as it relates to disposition of human bodies and to cemeteries.

Â Â Â Â Â  (k) Refusing to surrender promptly the custody of a dead human body, upon the express order of the person lawfully entitled to the custody of the body.

Â Â Â Â Â  (L) Acting as the legal representative of any deceased person for whom the licensee has rendered services governed by this chapter. This subsection does not prohibit a licensee from acting as the legal representative of a deceased relative or a deceased licensee if the deceased licensee was a partner, employee or employer in the licenseeÂs practice.

Â Â Â Â Â  (m) Failure to pay any civil penalty imposed by the board within 10 days after the order is entered or, if appealed, within 10 days after the order is sustained on appeal.

Â Â Â Â Â  (2) All amounts recovered under this section shall be deposited in accordance with ORS 692.375.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Upon receipt of a complaint, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (5) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [Amended by 1971 c.115 Â§12; 1983 c.810 Â§16; 1985 c.207 Â§12; 1987 c.252 Â§8; 1987 c.813 Â§10; 1991 c.734 Â§82; 1995 c.326 Â§1; 1995 c.696 Â§45; 1997 c.791 Â§53; 1999 c.59 Â§207; 2001 c.796 Â§21]

Â Â Â Â Â  692.190 Application for and issuance of apprentice registration; conditions and duration of apprenticeship. (1) An individual who wishes to engage as an apprentice shall apply to the State Mortuary and Cemetery Board for registration as a funeral service practitioner apprentice or an embalmer apprentice upon a form provided by the board. The individual must consent to a background check, including information solicited from the Department of State Police. The application must be accompanied by the fee established under ORS 692.160.

Â Â Â Â Â  (2) One funeral service practitioner apprentice at a time is authorized to operate under or in connection with each licensed funeral service practitioner practicing in this state for the purpose of learning the functions of a funeral service practitioner.

Â Â Â Â Â  (3) One embalmer apprentice at a time is authorized to engage in the study of the art of embalming under the instruction and supervision of each licensed embalmer practicing in this state.

Â Â Â Â Â  (4) The duration of an apprenticeship is:

Â Â Â Â Â  (a) Twelve months for a funeral service practitioner apprentice.

Â Â Â Â Â  (b) Twelve months for an embalmer apprentice.

Â Â Â Â Â  (5) The apprenticeship of a funeral service practitioner apprentice:

Â Â Â Â Â  (a) Shall not include time lost by interruptions caused by active duty of the applicant in the military service of the United States or its allies during war or national emergency, or time lost through attendance of formal funeral service education, or time lost by interruptions that the board finds excusable under rules of the board.

Â Â Â Â Â  (b) Shall be completed not more than two years before or after the date of the examination under ORS 692.070, excluding time lost for interruptions described in paragraph (a) of this subsection.

Â Â Â Â Â  (6) An embalmer apprentice may serve the apprenticeship concurrently with the funeral service practitioner apprenticeship.

Â Â Â Â Â  (7) An embalmer apprentice shall complete the required apprenticeship within a period of not more than four consecutive years and not more than two years before the date of the examination under ORS 692.130. In computing time under this subsection, the board shall exclude time lost by interruptions caused by active duty of the apprentice in the military service of the United States or its allies during war or national emergency and by interruptions that the board finds are excusable under rules of the board.

Â Â Â Â Â  (8) The board shall adopt rules under which the board may confer credit for apprenticeship service or its equivalency performed by:

Â Â Â Â Â  (a) An applicant in another state; or

Â Â Â Â Â  (b) An applicant whose license or certificate of apprenticeship has lapsed. [Amended by 1973 c.411 Â§7; 1981 c.719 Â§8; 1983 c.810 Â§12; 1985 c.207 Â§13; 1989 c.177 Â§9; 1993 c.275 Â§1; 1997 c.97 Â§1; 1997 c.638 Â§9]

Â Â Â Â Â  692.200 [Amended by 1973 c.411 Â§8; repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.210 [Repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.220 [Repealed by 1983 c.810 Â§29]

Â Â Â Â Â  692.230 Grounds for suspension and revocation of certificates of apprenticeship; reregistration when certificate has lapsed or is suspended or revoked; investigation; confidentiality. (1) The State Mortuary and Cemetery Board may suspend or revoke a certificate of apprenticeship, after notice and upon hearing, if the board finds any of the causes specified in ORS 692.180 in regard to the apprentice.

Â Â Â Â Â  (2) An apprentice who has had a certificate of apprenticeship suspended or revoked may apply for reregistration within one year after the suspension or revocation, but the board shall not allow more than two reregistrations. When the circumstances warrant, the board may allow an apprentice credit under a reregistration for time actually served under a previous registration. However, if the previous registration has been suspended or revoked under subsection (1) of this section, the board shall not credit on the registration more than 75 percent of the time previously served.

Â Â Â Â Â  (3) Upon receipt of a complaint, the board shall conduct an investigation as described under ORS 676.165.

Â Â Â Â Â  (4) Information that the board obtains as part of an investigation into licensee or applicant conduct or as part of a contested case proceeding, consent order or stipulated agreement involving licensee or applicant conduct is confidential as provided under ORS 676.175. [Amended by 1973 c.411 Â§9; 1983 c.810 Â§17; 1997 c.791 Â§54]

Â Â Â Â Â  692.240 [Amended by 1971 c.115 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  692.250 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  692.260 Grounds for revocation, suspension or refusal to renew funeral establishment or immediate disposition company license. The State Mortuary and Cemetery Board may revoke, suspend or refuse to renew a license issued to a funeral establishment or immediate disposition company if the board finds any of the following in regard to the establishment or company or its operation:

Â Â Â Â Â  (1) Any of the causes specified in ORS 692.180.

Â Â Â Â Â  (2) Violation of ORS 692.025 (3).

Â Â Â Â Â  (3) Failure to comply with the rules of the board. [1957 c.596 Â§6; 1971 c.734 Â§149; 1983 c.810 Â§18; 1989 c.177 Â§10; 1997 c.638 Â§10]

Â Â Â Â Â  692.265 License denial and civil penalty procedure; rules and orders; judicial review. (1) If the State Mortuary and Cemetery Board proposes to impose a civil penalty or to revoke, suspend or refuse to issue or renew any license or certificate, the board shall accord an opportunity for hearing as provided in ORS chapter 183.

Â Â Â Â Â  (2) Adoption of rules, conduct of hearings and issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183. [1971 c.734 Â§151; 1983 c.810 Â§19]

Â Â Â Â Â  692.270 Certificate of removal registration for removal of dead human bodies; requirements; sanctions. (1) The State Mortuary and Cemetery Board shall issue a certificate of removal registration to a funeral establishment licensed in another state contiguous to Oregon with laws substantially similar to the provisions of this section for the limited purpose of removing dead human bodies from Oregon, prior to submitting a certificate of death, if the establishment that will make the removals applies to the board for a certificate of removal registration on a form provided by the board. The application fee established under ORS 692.160 shall accompany the application. A certificate issued under this subsection expires upon a change of ownership of the funeral establishment.

Â Â Â Â Â  (2) For purposes of this section, each branch of a registrantÂs funeral establishment is a separate establishment and must be registered as a fixed place of business.

Â Â Â Â Â  (3) Notwithstanding ORS 692.025 (1) and 692.045, a funeral service practitioner who files death certificates in another state may file an Oregon certificate of death if the funeral service practitioner is employed by a licensed funeral establishment registered with the board under this section.

Â Â Â Â Â  (4) The conduct of a funeral service practitioner or any other person employed by or acting on behalf of a removal registrant shall be the direct responsibility of the holder of a certificate of removal registration.

Â Â Â Â Â  (5) For any of the causes described in ORS 692.180, or for violation of any death care rule or law in another state, the board may impose upon the holder of a certificate of removal registration or applicant any of the sanctions described in ORS 692.180. [1999 c.724 Â§6]

Â Â Â Â Â  Note: 692.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 692 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  692.275 Certificate for operating cemetery or crematorium; registration of certain cemeteries; rules applicable to crematoriums. (1) The application for a certificate of authority to conduct the business of an operating cemetery shall be made on a form provided by the State Mortuary and Cemetery Board. The application shall be accompanied by the application fee established under ORS 692.160. However, any operating cemetery that has five or fewer interments annually is entitled to receive a certificate of authority to operate upon payment of the initial fee but is not required to pay the renewal fee or the fee for any change in principal other than the cemetery manager.

Â Â Â Â Â  (2) A cemetery, other than an operating cemetery or a historic cemetery listed with the Oregon Commission on Historic Cemeteries under ORS 97.782, shall be registered with the board. An owner of a cemetery, other than an operating cemetery or a historic cemetery listed with the Oregon Commission on Historic Cemeteries under ORS 97.782, shall register the cemetery with the board on a form provided by the board. No fee shall be required of a cemetery registrant.

Â Â Â Â Â  (3) The person who plans to operate a crematorium shall apply before operation for a certificate of authority to operate a crematorium on a form provided by the board. The application shall be accompanied by the application fee established under ORS 692.160.

Â Â Â Â Â  (4) For purposes of this section and ORS 692.025, each location of a cemetery or crematorium is a separate location and must be licensed separately. Those cemeteries that are subject to registration shall be registered separately.

Â Â Â Â Â  (5) The recommendation of the Cremation Association of North America shall be used in adopting rules regulating crematoriums.

Â Â Â Â Â  (6) This section applies to operating cemeteries or other cemeteries owned by any city, county or other municipal corporation. [1985 c.207 Â§19; 1989 c.177 Â§11; 1991 c.542 Â§3; 1999 c.731 Â§11; 2001 c.224 Â§2; 2003 c.173 Â§10]

Â Â Â Â Â  692.285 [1985 c.207 Â§21; 1987 c.813 Â§14; 1993 c.467 Â§1; 1995 c.144 Â§6; 1995 c.325 Â§1; 1997 c.98 Â§1; repealed by 2001 c.796 Â§29]

STATE BOARD

Â Â Â Â Â  692.300 State Mortuary and Cemetery Board; appointment; term; qualifications. (1) There is created the State Mortuary and Cemetery Board in the Department of Human Services to carry out the purposes and enforce the provisions of this chapter. The board shall consist of 11 members. The members of the board shall be as follows:

Â Â Â Â Â  (a) Two members shall be licensed funeral service practitioners. One of the members under this paragraph shall be a funeral service practitioner who does not offer embalming.

Â Â Â Â Â  (b) One member shall be a licensed embalmer.

Â Â Â Â Â  (c) Three members shall be representatives of cemeteries, one representing for-profit cemeteries, one representing a city or county owned or operated cemetery and one representing a special district owned or operated cemetery.

Â Â Â Â Â  (d) One member shall be a representative of a crematorium.

Â Â Â Â Â  (e) Four members shall be representatives of the public, one of whom shall be a member of a recognized senior citizen organization.

Â Â Â Â Â  (2) The term of office of the members of the board shall be four years ending on December 31. A member is eligible for no more than two consecutive terms. They shall be appointed by the Governor and hold office until the appointment and qualification of their successors. [Amended by 1971 c.650 Â§25; 1973 c.792 Â§46; 1979 c.858 Â§3; 1981 c.439 Â§1; 1983 c.810 Â§20; 1985 c.207 Â§15; 1991 c.542 Â§5; 1997 c.632 Â§12]

Â Â Â Â Â  692.310 Meetings; officers. The State Mortuary and Cemetery Board shall meet at least semiannually, and at such other times as it may determine, and shall elect from its members, each for a term of one year, a president and secretary. The secretary shall also act and serve as treasurer of the board. [Amended by 1971 c.115 Â§14; 1973 c.411 Â§10; 1983 c.810 Â§21]

Â Â Â Â Â  692.320 Powers and duties; rules. (1) The State Mortuary and Cemetery Board has the power to adopt and enforce for the protection of the public health, safety and welfare reasonable rules relating to the following:

Â Â Â Â Â  (a) The licensing of funeral service practitioners, embalmers, funeral establishments, crematoriums and cemeteries.

Â Â Â Â Â  (b) The registration of apprentices.

Â Â Â Â Â  (c) The practice of funeral service practitioners and embalmers, and the operation of funeral establishments, immediate disposition companies, crematoriums and cemeteries.

Â Â Â Â Â  (d) Sanitary conditions of funeral establishments, crematoriums, cemeteries and any location in which dead human bodies are stored or processed prior to final disposition.

Â Â Â Â Â  (e) Matters necessary to carry out the provisions of this chapter.

Â Â Â Â Â  (2) Other than areas used as living quarters, the board shall inspect not less than once biennially the facilities and records of funeral establishments, cemeteries and crematoriums and immediate disposition companies and any location in which dead human bodies may be stored, temporarily held or processed prior to final disposition. The inspection of the records of such locations shall be limited to those records required to comply with this chapter or ORS chapter 432 or rules adopted pursuant thereto. The board may make random inspections at other times. The board shall employ one or more persons to perform such inspections and aid in the enforcement of this chapter and rules adopted thereunder. No person employed under this subsection may be a member of the board or actively engaged in a practice regulated by this chapter.

Â Â Â Â Â  (3) The board may hold hearings, conduct investigations, subpoena witnesses, administer oaths and take testimony in order to carry out the provisions of this chapter.

Â Â Â Â Â  (4) The board shall have a common seal and, subject to any applicable provision of the State Personnel Relations Law, may employ necessary administrative staff, fix the compensation for them and incur other necessary expenses. [Amended by 1957 c.596 Â§8; 1973 c.411 Â§11; 1983 c.389 Â§6; 1983 c.810 Â§22; 1985 c.207 Â§17; 1987 c.252 Â§1; 1989 c.177 Â§12; 1993 c.248 Â§4; 1997 c.638 Â§11]

Â Â Â Â Â  692.330 Compensation and expenses. Each member of the State Mortuary and Cemetery Board is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 Â§93; 1973 c.411 Â§12]

Â Â Â Â Â  692.340 [Repealed by 1973 c.411 Â§15]

Â Â Â Â Â  692.350 Publication of statutes and rules. Except as provided in this section, after each change in the provisions of this chapter or in the rules adopted under this chapter, the State Mortuary and Cemetery Board shall publish for distribution to funeral service practitioners, embalmers and apprentices and to other interested persons, the provisions of this chapter together with all rules adopted under this chapter. If a change or changes in the rules are not extensive in scope, the board may publish the changes in supplementary form. [Amended by 1983 c.810 Â§23]

Â Â Â Â Â  692.360 [Repealed by 1973 c.411 Â§15]

Â Â Â Â Â  692.370 [Amended by 1967 c.637 Â§35; repealed by 1973 c.411 Â§15]

Â Â Â Â Â  692.375 State Mortuary and Cemetery Board Account; disposition of receipts. The State Mortuary and Cemetery Board Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the State Mortuary and Cemetery Board under this chapter shall be paid into the account and are appropriated continuously to be used only for the administration and enforcement of this chapter, for the administration and enforcement of ORS 97.931 and for the purpose of education of funeral service practitioners and embalmers. Any interest or other income from moneys in the account shall be credited to the account. [1973 c.411 Â§14; 1983 c.810 Â§24; 2001 c.796 Â§26; 2005 c.726 Â§1]

ENFORCEMENT

Â Â Â Â Â  692.380 Courts having jurisdiction; initiation of proceedings. Circuit courts, justice courts and municipal courts sitting as justice courts have concurrent jurisdiction with the circuit courts of the State of Oregon in all prosecutions arising under this chapter. The district attorney is authorized to institute prosecutions for violations of this chapter by information, or prosecutions may be instituted by indictment, or by complaint verified before any magistrate.

Â Â Â Â Â  692.385 Enforcement proceedings instituted by board; relation to other enforcement provisions. (1) Whenever it appears to the State Mortuary and Cemetery Board that any person is engaged or about to engage in any acts or practices which constitute a violation of any statute administered by the board, or any rule or order issued thereunder, the board may institute proceedings in the circuit courts to enforce obedience thereto by injunction, or by other processes, mandatory or otherwise, restraining such person, or its officers, agents, employees and representatives from further violation of such statute, rule or order, and enjoining upon them obedience thereto.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in substitution of any other enforcement provisions contained in any statute administered by the board. [1987 c.252 Â§3]

Â Â Â Â Â  692.387 Availability of inspection warrants; effect. Upon application of the State Mortuary and Cemetery Board, or any public officer, agent or employee of the board acting in the course of official duties, magistrates authorized to issue search warrants may issue an inspection warrant whenever an inspection or investigation of any place subject to the jurisdiction of the board is required or authorized. The inspection warrant is an order authorizing the inspection or investigation to be conducted at a designated place subject to jurisdiction of the board. [1987 c.252 Â§4]

Â Â Â Â Â  692.389 Issuance of inspection warrant upon cause; supporting affidavit; cause of issuance of warrant. (1) An inspection warrant shall be issued only upon cause, supported by affidavit, particularly describing the applicantÂs status in applying for the warrant under ORS 692.387 to 692.393, the statute, ordinance or regulation requiring or authorizing the inspection or investigation, the place to be inspected or investigated and the purpose for which the inspection or investigation is to be made including the basis upon which cause exists to inspect. In addition, the affidavit shall contain either a statement that entry has been sought and refused or facts or circumstances reasonably showing that the purposes of the inspection or investigation might be frustrated if entry were sought without an inspection warrant.

Â Â Â Â Â  (2) Cause shall be considered to exist if reasonable legislative or administrative standards for conducting a routine, periodic or area inspection are satisfied with respect to the particular place subject to the jurisdiction of the State Mortuary and Cemetery Board, or there is probable cause to believe that a condition of nonconformity with a statute, rule or order within the boardÂs authority exists with respect to the particular place, or an investigation is reasonably believed to be necessary in order to determine or verify the existence of jurisdiction or of a violation of any statute, rule or order enforceable by the board. [1987 c.252 Â§5]

Â Â Â Â Â  692.391 Issuance of inspection warrant by magistrate; examination of applicant; contents and conditions of warrant. (1) Before issuing an inspection warrant, the magistrate may examine under oath the applicant and any other witness until satisfied of the existence of grounds for granting such application.

Â Â Â Â Â  (2) If the magistrate is satisfied that cause for the inspection or investigation exists and that the other requirements for granting the application are satisfied, the magistrate shall issue the warrant, particularly describing the name and title of the person or persons authorized to execute the warrant, the place to be entered and the purpose of the inspection or investigation. The warrant shall contain a direction that it be executed on any day of the week between the hours of 8 a.m. and 6 p.m., or where the magistrate has specially determined upon a showing that it cannot be effectively executed between those hours, that it be executed at any additional or other time of the day or night. [1987 c.252 Â§6]

Â Â Â Â Â  692.393 Execution of inspection warrant; presentation of credentials; authority and purpose; time of expiration. (1) Except as provided in subsection (2) of this section, in executing an inspection warrant, the person authorized to execute the warrant shall, before entry, make a reasonable effort to present the personÂs credentials, authority and purpose to an occupant or person in possession of the place designated in the warrant and show upon request to the occupant or person in possession of the place the warrant or a copy thereof.

Â Â Â Â Â  (2) In executing an inspection warrant, the person authorized to execute the warrant need not inform anyone of the personÂs authority and purpose, as prescribed in subsection (1) of this section, but may promptly enter the designated place if it is at the time unoccupied or not in the possession of any person or at the time reasonably believed to be in such condition.

Â Â Â Â Â  (3) A peace officer may be requested to assist in the execution of the inspection warrant.

Â Â Â Â Â  (4) An inspection warrant must be executed and returned to the magistrate by whom it was issued within 10 days from its date, unless such magistrate before the expiration of such time, by indorsement thereon, extends the time for five days. After the expiration of the time prescribed by this subsection, the warrant unless executed is void. [1987 c.252 Â§7]

MISCELLANEOUS

Â Â Â Â Â  692.405 Identifying receptacle. The funeral service practitioner or person acting as such shall be responsible for causing to be affixed to each receptacle, as defined by rule of the State Mortuary and Cemetery Board, in which a dead human body is contained an identifying metal disc, of a design to be approved by rule of the State Mortuary and Cemetery Board, that shall remain attached to the receptacle in which the body is contained and shall bear a corresponding number that is also on both the death certificate and the final disposition permit. In the event of cremation, the disc shall stay with the cremated remains. [1985 c.207 Â§20]

PENALTIES

Â Â Â Â Â  692.990 Penalties. Violation of ORS 692.025 is a misdemeanor. [Amended by 1957 c.596 Â§9; 1983 c.810 Â§25]

_______________



Chapter 693

Chapter 693 Â Plumbers

2005 EDITION

PLUMBERS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

693.010Â Â Â Â  Definitions

693.020Â Â Â Â  Persons and activities not regulated under chapter

693.025Â Â Â Â  Insurance required of certain providers of low-flow showerheads or faucet aerators; limitation on services; penalty

LICENSES

693.030Â Â Â Â  Journeyman plumber license requirement; prohibited acts by plumbing contractor

693.040Â Â Â Â  Apprentices; authority to work

693.060Â Â Â Â  Issuance of journeymanÂs license

693.070Â Â Â Â  License number; issue and expiration dates

693.095Â Â Â Â  Supervising plumber license; rules

693.103Â Â Â Â  Limited specialty plumbers; rules; scope of license; water heater specialty

693.105Â Â Â Â  Procedure for refusal, revocation or suspension of license; procedures for hearings, rules, orders and review

693.111Â Â Â Â  Solar heating and cooling system installers; rules; fees

STATE BOARD

693.115Â Â Â Â  State Plumbing Board; membership; term; compensation and expenses

693.120Â Â Â Â  Duties of board to examine applicants for journeyman plumber licenses

693.125Â Â Â Â  Officers; quorum; meetings

693.135Â Â Â Â  Fees; rules

693.165Â Â Â Â  Disposition of receipts

RECOVERY FOR SERVICES

693.180Â Â Â Â  Denial of right to court action for unlicensed plumber or unqualified apprentice

CIVIL PENALTIES

693.992Â Â Â Â  Civil penalty for violations of chapter

693.994Â Â Â Â  Civil penalty for violations of ORS 447.065 or 693.111

GENERAL PROVISIONS

Â Â Â Â Â  693.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApprentice plumberÂ means any person who is an apprentice under ORS 660.002 to 660.210 and who is employed by a licensed plumbing contractor for the purpose of assisting the journeyman plumber and learning the plumbing trade.

Â Â Â Â Â  (2) ÂBoardÂ means the State Plumbing Board.

Â Â Â Â Â  (3) ÂJourneyman plumberÂ means any person holding a valid journeyman plumber license issued under this chapter.

Â Â Â Â Â  (4) ÂLicensed plumbing contractorÂ means a person who has made application and paid a license fee to engage in the business of furnishing labor and material, or labor only, to install, alter and repair plumbing.

Â Â Â Â Â  (5) ÂPlumbingÂ has the meaning given that term in ORS 447.010. [Amended by 1971 c.753 Â§33; 1981 c.438 Â§10; 1993 c.744 Â§151; 2005 c.758 Â§41]

Â Â Â Â Â  Note: The amendments to 693.010 by section 41, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.010. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApprentice plumberÂ means any person who is an apprentice under ORS 660.002 to 660.210 and who is employed by a holder of a registration to conduct a plumbing business for the purpose of assisting the journeyman plumber and learning the plumbing trade.

Â Â Â Â Â  (2) ÂBoardÂ means the State Plumbing Board.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂJourneyman plumberÂ means any person holding a valid journeyman plumberÂs certificate of competency issued under this chapter.

Â Â Â Â Â  (5) ÂPlumbingÂ has the meaning given that term in ORS 447.010.

Â Â Â Â Â  (6) The holder of a certificate of Âregistration to conduct a plumbing businessÂ is one who has made application and paid a registration fee to engage in the business of furnishing labor and material, or labor only, to install, alter and repair plumbing. This registration does not entitle the holder to work as a journeyman plumber.

Â Â Â Â Â  693.020 Persons and activities not regulated under chapter. (1) Except as provided in subsection (2) of this section, this chapter does not apply to:

Â Â Â Â Â  (a) A person working on a building or premises owned by the person, regardless of whether the person holds a license under this chapter, if the person complies with all the rules adopted under this chapter and ORS 447.010 to 447.156 and ORS chapter 455.

Â Â Â Â Â  (b) A person testing, repairing, servicing, maintaining, installing or replacing new or existing potable water pump equipment not exceeding seven and one-half horsepower on residential property and piping between the pumps and storage tanks for the pumps, regardless of whether the person holds any license under this chapter.

Â Â Â Â Â  (c) A person installing exterior storm drains that are not connected to a sanitary sewer or combination sanitary storm sewer.

Â Â Â Â Â  (d) An employee or contractor of a utility, energy service provider or water supplier who is installing an approved low-flow showerhead or faucet aerator in existing plumbing fixtures. The devices installed under this paragraph are exempt from the certification, permit and inspection requirements of this chapter and ORS 447.010 to 447.156.

Â Â Â Â Â  (e) A person who owns, leases or operates residential property and who repairs, or uses regular employees to repair, existing plumbing on property owned, leased or operated by the person, regardless of whether the person or employee holds a license under this chapter. As used in this paragraph:

Â Â Â Â Â  (A) ÂRepairÂ means the act of replacing or putting together plumbing parts that restore the existing plumbing system to a safe and sanitary operating condition.

Â Â Â Â Â  (B) ÂRegular employeeÂ means a person who is subject to the provisions of ORS 316.162 to 316.221 and who has completed a withholding exemptions certificate required by the provisions of ORS 316.162 to 316.221.

Â Â Â Â Â  (f) A person installing plumbing in a prefabricated structure, as defined in ORS 455.010, that is designed for residential use and intended for delivery in another state.

Â Â Â Â Â  (2) Subsection (1)(a) to (d) of this section does not allow a person other than a journeyman plumber or apprentice plumber to install, remodel or alter plumbing in a commercial or industrial building being constructed or offered for sale, exchange, rent or lease. As used in this subsection, Âinstall, remodel or alterÂ means activities that involve installations or changes to the plumbing inside a wall, floor, crawl space or ceiling, or a change in the configuration of a plumbing system.

Â Â Â Â Â  (3) This section applies to any person, including but not limited to individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, this state and any agencies thereof and the federal government and any agencies thereof.

Â Â Â Â Â  (4) Except as provided in subsection (1)(d) of this section, nothing in this section exempts a person from the plumbing inspection requirements of ORS 447.010 to 447.156. [Amended by 1981 c.438 Â§11; 1985 c.590 Â§5; 1987 c.604 Â§16; 1993 c.293 Â§3; 2003 c.14 Â§437; 2005 c.310 Â§5; 2005 c.758 Â§42a]

Â Â Â Â Â  Note: The amendments to 693.020 by section 42a, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, including amendments by section 5, chapter 310, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  693.020. (1) Subject to the following described conditions, this chapter does not apply to:

Â Â Â Â Â  (a) A person that is doing work, other than repair work on residential property, that is on the personÂs own building on the personÂs own premises, whether or not the person holds a certificate of competency under this chapter, if the person complies with all the rules adopted under this chapter and ORS 447.010 to 447.156 and 447.992 and ORS chapter 455.

Â Â Â Â Â  (b) A person testing, repairing, servicing, maintaining, installing or replacing new or existing potable water pump equipment not exceeding seven and one-half horsepower on residential property and piping between such pumps and storage tanks for such pumps, whether or not the person holds any certificate of competency under this chapter.

Â Â Â Â Â  (c) A person installing exterior storm drains. This exception does not apply to exterior storm drains that are connected to a sanitary sewer or combination sanitary storm sewer.

Â Â Â Â Â  (d) An employee or contractor of a utility, energy service provider or water supplier who is installing an approved low-flow showerhead or faucet aerator in existing plumbing fixtures. The devices installed under this paragraph are exempt from the certification, permit and inspection requirements of this chapter and ORS chapter 447.

Â Â Â Â Â  (e) A person who owns, leases or operates residential property and who repairs or uses regular employees to repair existing plumbing on property owned, leased or operated by the person, whether or not the person or employee holds a certificate of competency under this chapter. As used in this paragraph:

Â Â Â Â Â  (A) ÂRepairÂ means the act of replacing or putting together plumbing parts that restore the existing plumbing system to a safe and sanitary operating condition.

Â Â Â Â Â  (B) ÂRegular employeeÂ means a person who is subject to the provisions of ORS 316.162 to 316.221 and who has completed a withholding exemptions certificate required by the provisions of ORS 316.162 to 316.221.

Â Â Â Â Â  (f) A person installing plumbing in a prefabricated structure, as defined in ORS 455.010, that is designed for residential use and intended for delivery in another state.

Â Â Â Â Â  (2) This section applies to any person, including but not limited to individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, this state and any agencies thereof and the federal government and any agencies thereof.

Â Â Â Â Â  (3)(a) Notwithstanding the exceptions in subsection (1) of this section, only an individual certified as provided by ORS 693.060 may install, remodel or alter plumbing in a commercial or industrial building being constructed or being offered for sale, exchange, rent or lease.

Â Â Â Â Â  (b) For the purpose of this subsection, Âinstall, remodel or alterÂ means activities which involve installation or changes to the plumbing inside a wall, floor, crawl space or ceiling, or a change in the configuration of a plumbing system.

Â Â Â Â Â  (4) Except as provided in subsection (1)(d) of this section, nothing in this section exempts a person from the plumbing inspection requirements of ORS 447.010 to 447.156.

Â Â Â Â Â  693.025 Insurance required of certain providers of low-flow showerheads or faucet aerators; limitation on services; penalty. (1) A utility company, energy service provider or water supplier whose employees install low-flow showerheads or faucet aerators shall furnish evidence to the Department of Consumer and Business Services, in the form of a public liability policy issued by an insurance company qualified to do business in Oregon, that the company, provider or water supplier and its employees are protected against liability for injury or death to persons and loss of or damage to property resulting from the installation.

Â Â Â Â Â  (2) A person who contracts with a utility company, energy service provider or water supplier to perform the functions described in subsection (1) of this section shall furnish evidence to the Department of Consumer and Business Services, in the form of a public liability policy issued by an insurance company qualified to do business in Oregon, that the contractor and its employees are protected against liability for injury or death to persons and loss of or damage to property resulting from the installation.

Â Â Â Â Â  (3) The amount of the liability insurance required under subsections (1) and (2) of this section shall be in the amount of not less than $25,000 for bodily injury to one or more persons and not less than $25,000 for property damage.

Â Â Â Â Â  (4) A person who performs, or who contracts to have performed, a service described in subsection (1) of this section may not perform any additional service for which a license is required under ORS chapter 693 unless the person is licensed under ORS chapter 693 to perform the additional service. A person not licensed under ORS chapter 693 who performs services that are not described in subsection (1) of this section for which a license is required under ORS chapter 693 is subject to civil penalty under ORS 693.992.

Â Â Â Â Â  (5) Every utility company, energy service provider or water supplier shall include in any contract for the performance of a service described in subsection (1) of this section a statement that, under penalty of ORS 693.992, the contractor may not perform any service for which a license is required under ORS chapter 693, except installation of low-flow showerheads or faucet aerators, unless the contractor is licensed under ORS chapter 693 to perform that service. [1993 c.293 Â§1; 2001 c.411 Â§29; 2003 c.14 Â§438; 2005 c.758 Â§43]

Â Â Â Â Â  Note: The amendments to 693.025 by section 43, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.025. (1) A utility company, energy service provider or water supplier whose employees install low-flow showerheads or faucet aerators shall furnish evidence to the Department of Consumer and Business Services, in the form of a public liability policy issued by an insurance company qualified to do business in Oregon, that the company, provider or water supplier and its employees are protected against liability for injury or death to persons and loss of or damage to property resulting from the installation.

Â Â Â Â Â  (2) A person who contracts with a utility company, energy service provider or water supplier to perform the functions described in subsection (1) of this section shall furnish evidence to the Department of Consumer and Business Services, in the form of a public liability policy issued by an insurance company qualified to do business in Oregon, that the contractor and its employees are protected against liability for injury or death to persons and loss of or damage to property resulting from the installation.

Â Â Â Â Â  (3) The amount of the liability insurance required under subsections (1) and (2) of this section shall be in the amount of not less than $25,000 for bodily injury to one or more persons and not less than $25,000 for property damage.

Â Â Â Â Â  (4) A person who performs, or who contracts to have performed, a service described in subsection (1) of this section may not perform any additional service for which a certificate is required under ORS chapter 693 unless the person is certified under ORS chapter 693 to perform the additional service. A person not certified under ORS chapter 693 who performs services that are not described in subsection (1) of this section for which a certificate is required under ORS chapter 693 is subject to civil penalty under ORS 693.992.

Â Â Â Â Â  (5) Every utility company, energy service provider or water supplier shall include in any contract for the performance of a service described in subsection (1) of this section a statement that, under penalty of ORS 693.992, the contractor may not perform any service for which a certificate is required under ORS chapter 693, except installation of low-flow showerheads or faucet aerators, unless the contractor is certified under ORS chapter 693 to perform that service.

Â Â Â Â Â  Note: 693.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 693 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LICENSES

Â Â Â Â Â  693.030 Journeyman plumber license requirement; prohibited acts by plumbing contractor. (1) A person may not engage in the trade or business of journeyman plumber without a journeyman plumber license issued under this chapter.

Â Â Â Â Â  (2) A licensed plumbing contractor or a person required under this chapter to be licensed as a plumbing contractor may not:

Â Â Â Â Â  (a) Permit or suffer any person to work as a journeyman plumber who does not hold a valid journeyman plumber license.

Â Â Â Â Â  (b) Permit or suffer any person to work as an apprentice plumber who does not meet the requirements of ORS 660.002 to 660.210.

Â Â Â Â Â  (c) Employ an apprentice plumber on any plumbing work, representing the apprentice plumber to be a journeyman plumber.

Â Â Â Â Â  (d) Charge a journeyman plumberÂs wage for services performed by an apprentice plumber. [Amended by 1981 c.438 Â§12; 1999 c.733 Â§1; 2005 c.758 Â§44]

Â Â Â Â Â  Note: The amendments to 693.030 by section 44, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.030. (1) A person shall not engage in the trade or business of journeyman plumber without a certificate of competency as provided by this chapter.

Â Â Â Â Â  (2) A person registered to conduct a plumbing business, or who is required to be registered under this chapter, shall not:

Â Â Â Â Â  (a) Permit or suffer any person to work as a journeyman plumber who does not hold a valid journeyman plumberÂs certificate of competency.

Â Â Â Â Â  (b) Permit or suffer any person to work as an apprentice plumber who does not meet the requirements of ORS 660.002 to 660.210.

Â Â Â Â Â  (c) Employ an apprentice plumber on any plumbing work, representing the apprentice plumber to be a journeyman plumber.

Â Â Â Â Â  (d) Charge a journeyman plumberÂs wage for services performed by an apprentice plumber.

Â Â Â Â Â  693.040 Apprentices; authority to work. An apprentice plumber may work at the trade of plumbing if the apprentice works under the supervision of a licensed journeyman plumber. [Amended by 1981 c.438 Â§13; 1993 c.397 Â§2; 2005 c.758 Â§45]

Â Â Â Â Â  Note: The amendments to 693.040 by section 45, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.040. A plumbing apprentice who meets the requirements of ORS 660.002 to 660.210 may work at the trade of plumbing so long as the apprentice works under the supervision of a certified journeyman plumber.

Â Â Â Â Â  693.050 [Amended by 1969 c.540 Â§3; 1975 c.429 Â§14; 1977 c.873 Â§13; 1981 c.438 Â§14; 1987 c.414 Â§50a; 1993 c.744 Â§152; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 693.050 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 693.050 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  693.050. Application for certificate; examination. (1) Applications for examination for a journeyman plumberÂs certificate of competency shall be made on forms furnished by the Department of Consumer and Business Services. The form shall state the applicantÂs full name, address and plumbing experience.

Â Â Â Â Â  (2) Application for examination for a journeyman plumberÂs certificate of competency shall be accompanied by:

Â Â Â Â Â  (a) Proof satisfactory to the State Plumbing Board that the applicant has had at least four years of general experience as an apprentice plumber or equivalent experience, as determined by the board by rule, in installing, altering or repairing plumbing; and

Â Â Â Â Â  (b) The examination fee provided in ORS 693.135.

Â Â Â Â Â  693.060 Issuance of journeymanÂs license. The State Plumbing Board shall issue a license to a person who:

Â Â Â Â Â  (1) By the examination provided for by this chapter is shown to be fit, competent and qualified to engage in the business, trade or calling of a journeyman plumber;

Â Â Â Â Â  (2) Complies with board rules adopted under ORS 455.117; and

Â Â Â Â Â  (3) Pays the applicable fees established by the board under ORS 693.135. [Amended by 1973 c.734 Â§5; 1981 c.438 Â§15; 2005 c.758 Â§46]

Â Â Â Â Â  Note: The amendments to 693.060 by section 46, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.060. (1) The State Plumbing Board shall issue a certificate of competency to such persons as have by the examination provided for by this chapter shown themselves fit, competent and qualified to engage in the business, trade or calling of a journeyman plumber.

Â Â Â Â Â  (2) No certificate of competency under this section shall be issued to any journeyman until the applicant therefor has complied with the rules and requirements of the board and has paid to the board the certificate fee provided in ORS 693.135.

Â Â Â Â Â  693.070 License number; issue and expiration dates. All licenses shall bear:

Â Â Â Â Â  (1) The date of issue and date of expiration; and

Â Â Â Â Â  (2) An identification number assigned by the State Plumbing Board. [Amended by 1975 c.429 Â§15; 1981 c.438 Â§16; 2005 c.758 Â§47]

Â Â Â Â Â  Note: The amendments to 693.070 by section 47, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.070. All certificates of competency shall bear:

Â Â Â Â Â  (1) The date of issue and date of expiration; and

Â Â Â Â Â  (2) An identification number assigned by the State Plumbing Board.

Â Â Â Â Â  693.075 [1981 c.438 Â§23; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 693.075 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 693.075 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  693.075 Renewal of certificate. (1) The holder of a journeyman plumberÂs certificate of competency is entitled to renewal of the certificate upon its expiration if the person pays the renewal fee provided in ORS 693.135 within 90 days after expiration of the certificate.

Â Â Â Â Â  (2) If a person fails to qualify for renewal of a certificate under this section, the person only may receive a certificate if the person applies for, qualifies for and is issued a certificate in the same manner as a person who has not previously held a certificate.

Â Â Â Â Â  693.080 [Repealed by 1981 c.438 Â§46]

Â Â Â Â Â  693.090 [Amended by 1971 c.734 Â§152; 1981 c.438 Â§17; 1999 c.597 Â§2; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 693.090 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 693.090 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  693.090. Grounds for discipline; hearing; application for new certificate after revocation. (1) The State Plumbing Board may revoke or suspend any journeyman plumberÂs certificate of competency if it is obtained through error or fraud or if the holder of a certificate of competency has failed to comply with ORS 447.010 to 447.156 and 447.992 or the rules adopted thereunder or with ORS chapter 455 or the rules adopted thereunder or with this chapter or the rules adopted thereunder.

Â Â Â Â Â  (2) The board shall not deny any application for a certificate or revoke or suspend a certificate without first giving the applicant or certificate holder an opportunity for a hearing on the denial, suspension or revocation. Notice of a hearing shall be given in writing by receipted certificated mail or by personal service at least 10 days before the date of the hearing and shall state the place, date and hour of the hearing along with the grounds for the denial, suspension or revocation.

Â Â Â Â Â  (3) Any person whose certificate of competency has been revoked may, after the expiration of one year from the date of revocation, but not before, apply for a new certificate of competency.

Â Â Â Â Â  693.095 Supervising plumber license; rules. The State Plumbing Board, by rule, may provide for issuing supervising plumber licenses to journeyman plumbers who:

Â Â Â Â Â  (1) Demonstrate to the satisfaction of the board competency in the supervision of plumbing work and in the laws, rules, ordinances and practices relating to plumbing;

Â Â Â Â Â  (2) Comply with board rules adopted under ORS 455.117; and

Â Â Â Â Â  (3) Pay the applicable fees established by the board under ORS 693.135. [1981 c.438 Â§22; 2005 c.758 Â§48]

Â Â Â Â Â  Note: The amendments to 693.095 by section 48, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.095 Certification program for plumbers as supervisors; rules. The State Plumbing Board, by rule, may provide a program for the certification of journeyman plumbers who demonstrate to the satisfaction of the board competency in the supervision of plumbing work and in the laws, rules, ordinances and practices relating to plumbing. Any program established under this section may include the following:

Â Â Â Â Â  (1) Issuance of a certificate of competency as a supervising plumber.

Â Â Â Â Â  (2) Requirements that journeyman plumber applicants have experience, pass an examination or otherwise demonstrate skill as determined appropriate by the board.

Â Â Â Â Â  (3) A requirement for the payment of fees established by the board consistent with ORS 693.135.

Â Â Â Â Â  (4) Circumstances under which the board may revoke or suspend the supervising plumberÂs certificate of competency as the board determines necessary to protect the public health and safety.

Â Â Â Â Â  (5) Annual or other renewal as the board determines necessary.

Â Â Â Â Â  693.100 [Amended by 1981 c.438 Â§18; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 693.100 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 693.100 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  693.100 Board power to issue certificates; rules. (1) The State Plumbing Board is empowered to grant and issue certificates of competency to persons desiring or intending to engage in the trade or calling of journeyman plumber, in the manner and upon the terms and conditions provided in this chapter.

Â Â Â Â Â  (2) The board shall prescribe, amend and enforce rules consistent with this chapter for the examination and certification of journeymen plumbers.

Â Â Â Â Â  693.103 Limited specialty plumbers; rules; scope of license; water heater specialty. (1) The State Plumbing Board, by rule, may license limited specialty plumbers who:

Â Â Â Â Â  (a) Demonstrate to the satisfaction of the board competency in the laws, rules, ordinances and practices relating to a plumbing specialty; and

Â Â Â Â Â  (b) Pay the applicable fee established by the board under ORS 693.135.

Â Â Â Â Â  (2) A limited specialty plumber license authorizes a person to perform work in the specific branch of the plumbing trade for which the license is issued.

Â Â Â Â Â  (3)(a) The board shall establish a limited specialty plumber license for persons licensed under ORS 479.630 (12) to install and replace residential water heaters in existing plumbing designed for that purpose if the installation or replacement does not require an alteration of the existing plumbing.

Â Â Â Â Â  (b) Qualification for a limited specialty plumber license under this subsection shall include testing and a requirement for training.

Â Â Â Â Â  (c) This subsection does not otherwise affect the ability of persons licensed under subsection (1) of this section to make connections to water systems. [1985 c.590 Â§4; 1993 c.477 Â§1; 1995 c.715 Â§6; 2005 c.758 Â§49]

Â Â Â Â Â  Note: The amendments to 693.103 by section 49, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.103. (1) The State Plumbing Board, by rule, may provide a program for the certification of limited specialty plumbers who demonstrate to the satisfaction of the board competency in the laws, rules, ordinances and practices relating to their plumbing specialty. A person certified under this section is authorized to perform the class of plumbing work included in the branch of the plumbing trade for which the person has been certified. Any program established under this section may include the following:

Â Â Â Â Â  (a) Issuance of a certificate of competency as a limited specialty plumber.

Â Â Â Â Â  (b) Requirements that limited plumbing specialty applicants have experience, pass an examination or otherwise demonstrate competency as determined appropriate by the board.

Â Â Â Â Â  (c) A requirement for the payment of fees established by the board consistent with ORS 693.135.

Â Â Â Â Â  (d) Circumstances under which the board may revoke or suspend the limited specialty plumberÂs certificate of competency as the board determines necessary to protect the public health and safety.

Â Â Â Â Â  (e) Annual or other renewal as the board determines necessary.

Â Â Â Â Â  (2)(a) Under the provisions of this section the board shall provide for the installation and replacement of residential water heaters to existing plumbing designed for that purpose if the installation or replacement does not require an alteration of the existing plumbing.

Â Â Â Â Â  (b) Qualification for certification for a plumbing specialty under this subsection shall include testing and a requirement for training.

Â Â Â Â Â  (c) For purposes of this subsection, Âplumbing specialtyÂ is limited to installation of water heaters by persons licensed under ORS 479.630 (12).

Â Â Â Â Â  (d) The provisions of this subsection do not otherwise affect the ability of persons certified under subsection (1) of this section to make connections to water systems.

Â Â Â Â Â  693.105 Procedure for refusal, revocation or suspension of license; procedures for hearings, rules, orders and review. (1) Where the State Plumbing Board proposes to refuse to issue or renew any license under this chapter, or proposes to revoke or suspend any license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (3) Hearings under this section must be conducted by an administrative law judge assigned from the Office of Administrative Hearings established by ORS 183.605. [1971 c.734 Â§154; 1999 c.849 Â§Â§169,170; 2003 c.75 Â§60; 2005 c.758 Â§50]

Â Â Â Â Â  Note: The amendments to 693.105 by section 50, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.105. (1) Where the State Plumbing Board proposes to refuse to issue or renew any certificate under this chapter, or proposes to revoke or suspend any such certificate, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183.

Â Â Â Â Â  (3) Hearings under this section must be conducted by an administrative law judge assigned from the Office of Administrative Hearings established by ORS 183.605.

Â Â Â Â Â  693.108 [1991 c.555 Â§2; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  Note: 693.108 is repealed July 1, 2006. See sections 56, 57 and 57a, chapter 758, Oregon Laws 2005. 693.108 (2003 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  693.108. Continuing education requirement; rules. The State Plumbing Board, by rule, may require evidence of completion of continuing education in areas that impact plumbers as a requirement for renewing a certificate of competency.

Â Â Â Â Â  693.110 [Amended by 1971 c.753 Â§34; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  693.111 Solar heating and cooling system installers; rules; fees. The State Plumbing Board, by rule, shall establish a solar heating and cooling system installer license. The board may impose appropriate fees for applications, examinations and issuance or renewal of an installer license. [2001 c.683 Â§23; 2005 c.758 Â§51]

Â Â Â Â Â  Note: The amendments to 693.111 by section 51, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.111. The State Plumbing Board shall:

Â Â Â Â Â  (1) Establish education, training and other standards for persons seeking a specialty registration as a solar heating and cooling system installer. The board may administer or approve examinations designed to demonstrate the qualifications and competency of a person to work as a solar heating and cooling system installer.

Â Â Â Â Â  (2) Impose appropriate fees for applications, examinations and issuance or renewal of registrations.

Â Â Â Â Â  (3) Impose continuing education requirements for persons registered as solar heating and cooling system installers.

Â Â Â Â Â  (4) Suspend, revoke or refuse to issue or renew a registration for a person found by the board to have violated a provision of this section or ORS 447.065 or rules adopted thereunder.

Â Â Â Â Â  (5) Make all rules necessary and proper for carrying out the duties of the board relating to solar heating and cooling system installers.

Â Â Â Â Â  Note: 693.111 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 693 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

STATE BOARD

Â Â Â Â Â  693.115 State Plumbing Board; membership; term; compensation and expenses. (1) The State Plumbing Board is established in the Department of Consumer and Business Services, consisting of seven members appointed by the Governor. The appointment of a member of the board is subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (2) The members of the board shall be as follows:

Â Â Â Â Â  (a) One journeyman plumber with 10 or more yearsÂ experience in the trade or calling of journeyman plumber;

Â Â Â Â Â  (b) One licensed plumbing contractor;

Â Â Â Â Â  (c) One local plumbing inspector who is a journeyman plumber;

Â Â Â Â Â  (d) One registered professional mechanical engineer;

Â Â Â Â Â  (e) One officer or employee of the Department of Human Services;

Â Â Â Â Â  (f) One plumbing equipment supplier who otherwise qualifies by experience in the industry or one building official; and

Â Â Â Â Â  (g) One member of the general public.

Â Â Â Â Â  (3) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is not eligible for appointment to more than two full terms of office. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the board shall receive compensation and expenses as provided in ORS 292.495. [1981 c.438 Â§Â§4,5,9; 1987 c.414 Â§51; 1993 c.744 Â§153; 2003 c.14 Â§439; 2005 c.758 Â§52]

Â Â Â Â Â  Note: The amendments to 693.115 by section 52, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.115. (1) The State Plumbing Board is established in the Department of Consumer and Business Services, consisting of seven members appointed by the Governor. The appointment of a member of the board is subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (2) The members of the board shall be as follows:

Â Â Â Â Â  (a) One journeyman plumber with 10 or more yearsÂ experience in the trade or calling of journeyman plumber;

Â Â Â Â Â  (b) One person who is registered to conduct a plumbing business;

Â Â Â Â Â  (c) One local plumbing inspector who is a journeyman plumber;

Â Â Â Â Â  (d) One registered professional mechanical engineer;

Â Â Â Â Â  (e) One officer or employee of the Department of Human Services;

Â Â Â Â Â  (f) One plumbing equipment supplier who otherwise qualifies by experience in the industry or one building official; and

Â Â Â Â Â  (g) One member of the general public.

Â Â Â Â Â  (3) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is not eligible for appointment to more than two full terms of office. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the board shall receive compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  693.120 Duties of board to examine applicants for journeyman plumber licenses. (1) The State Plumbing Board shall examine for fitness and qualifications all persons applying for journeyman plumber licenses.

Â Â Â Â Â  (2) The examination for a journeyman plumber license shall consist of the following two parts:

Â Â Â Â Â  (a) A written examination; and

Â Â Â Â Â  (b) A practical examination requiring the demonstration of mechanical plumbing skills. [Amended by 1971 c.753 Â§35; 1981 c.438 Â§19; 2005 c.758 Â§53]

Â Â Â Â Â  Note: The amendments to 693.120 by section 53, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.120. (1) The State Plumbing Board shall examine for fitness and qualifications all persons applying for certificates to engage in the business, trade or calling of a journeyman plumber.

Â Â Â Â Â  (2) The examination for a certificate as a journeyman plumber shall consist of the following two parts:

Â Â Â Â Â  (a) A written examination; and

Â Â Â Â Â  (b) A practical examination requiring the demonstration of mechanical plumbing skills.

Â Â Â Â Â  693.125 Officers; quorum; meetings. (1) The State Plumbing Board shall select one of its members as chairperson and another as vice chairperson, for terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet as the board determines necessary, but not less than once every other month, at a place, day and hour determined by the board. The board also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the board. [1981 c.438 Â§Â§7,8]

Â Â Â Â Â  693.130 [Amended by 1971 c.753 Â§36; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  693.135 Fees; rules. The State Plumbing Board, by rule, shall establish fees to be charged by and paid to the board under this chapter. The following fees shall be the maximum fees established under this section:

Â Â Â Â Â  (1) For an examination for a journeyman plumber license, $100.

Â Â Â Â Â  (2) For a journeyman plumber license, original and annual renewal, $50.

Â Â Â Â Â  (3) For a plumbing contractor license, original and annual renewal, $150.

Â Â Â Â Â  (4) For examination for a supervising plumber license, $50.

Â Â Â Â Â  (5) For a supervising plumber license, original and annual renewal, $50.

Â Â Â Â Â  (6) For continuing education for renewing a license, $25. [1981 c.438 Â§24; 1991 c.555 Â§3; 1993 c.397 Â§3; 2005 c.758 Â§54]

Â Â Â Â Â  Note: The amendments to 693.135 by section 54, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.135. The State Plumbing Board, by rule, shall establish fees to be charged by and paid to the board under this chapter. The following fees shall be the maximum fees established under this section:

Â Â Â Â Â  (1) For an examination for a journeyman plumberÂs certificate of competency, $100.

Â Â Â Â Â  (2) For a journeyman plumberÂs certificate of competency, original and annual renewal, $50.

Â Â Â Â Â  (3) For registration to conduct a plumbing business, original and annual renewal, $150.

Â Â Â Â Â  (4) For examination for supervising plumberÂs certificate of competency, $50.

Â Â Â Â Â  (5) For registration as a supervising plumber, original and annual renewal, $50.

Â Â Â Â Â  (6) For continuing education for renewing a certificate of competency, $25.

Â Â Â Â Â  693.140 [Amended by 1969 c.314 Â§94; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  693.150 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  693.160 [1973 c.834 Â§44; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  693.165 Disposition of receipts. All moneys received by the Department of Consumer and Business Services or the State Plumbing Board under ORS 447.010 to 447.156, 447.992 and 455.895 (1)(a) and this chapter shall be paid into the Consumer and Business Services Fund created by ORS 705.145. Such moneys shall be used only for the administration and enforcement of ORS 447.010 to 447.156 and 447.992 and this chapter. [1981 c.438 Â§26; 1993 c.744 Â§161; 2001 c.411 Â§30]

RECOVERY FOR SERVICES

Â Â Â Â Â  693.180 Denial of right to court action for unlicensed plumber or unqualified apprentice. A person who provides services connected with plumbing, as defined in ORS 447.010, may not bring or maintain an action in the courts of this state to recover for those services unless the person alleges and proves that, at the time the services were performed, the person performing the services either:

Â Â Â Â Â  (1) Held a valid journeyman plumber license; or

Â Â Â Â Â  (2) Was an apprentice plumber. [1981 c.438 Â§25; 1993 c.397 Â§4; 2005 c.758 Â§55]

Â Â Â Â Â  Note: The amendments to 693.180 by section 55, chapter 758, Oregon Laws 2005, become operative July 1, 2006. See section 57, chapter 758, Oregon Laws 2005, as amended by section 57a, chapter 758, Oregon Laws 2005. The text that is operative until July 1, 2006, is set forth for the userÂs convenience.

Â Â Â Â Â  693.180. No person who provides services connected with plumbing, as defined in ORS 447.010, may bring or maintain an action in the courts of this state to recover for such services unless the person alleges and proves that, at the time the services were performed, the person performing them either:

Â Â Â Â Â  (1) Held a valid journeyman plumberÂs certificate of competency; or

Â Â Â Â Â  (2) Met the requirements of a plumbing apprentice under ORS 660.002 to 660.210.

Â Â Â Â Â  693.190 [1981 c.438 Â§27; 1991 c.734 Â§83; 1999 c.846 Â§4; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  693.990 [Repealed by 1981 c.438 Â§46]

CIVIL PENALTIES

Â Â Â Â Â  693.992 Civil penalty for violations of chapter. The State Plumbing Board may impose a civil penalty for a violation of this chapter or rules adopted for the administration and enforcement of this chapter. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§12]

Â Â Â Â Â  693.994 Civil penalty for violations of ORS 447.065 or 693.111. The State Plumbing Board may impose a civil penalty on a person who violates ORS 447.065 or 693.111 or a board rule adopted thereunder. A civil penalty may not exceed $5,000. The imposition of civil penalties under this section is subject to ORS chapter 183. [2001 c.683 Â§24]

Â Â Â Â Â  Note: 693.994 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 693 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 694

Chapter 694 Â Hearing Aid Specialists

2005 EDITION

HEARING AID SPECIALISTS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

694.015Â Â Â Â  Definitions for ORS 694.015 to 694.185

694.025Â Â Â Â  License required to deal in hearing aids

694.028Â Â Â Â  Conditions for making or sale of hearing aid by temporary licensee

694.032Â Â Â Â  Offer for or sale of hearing aid by direct mail prohibited; availability of fitting required

694.036Â Â Â Â  Statement to prospective hearing aid purchaser; contents; copy retained

694.042Â Â Â Â  Right to rescind hearing aid purchase; grounds; notice of rescission; time limit; refund

LICENSING

694.055Â Â Â Â  Application for license; qualifications; fee

694.065Â Â Â Â  Training and experience requirements; licensing examination; rules

694.075Â Â Â Â  Examination subject areas; rules

694.085Â Â Â Â  Licensing; fees

694.095Â Â Â Â  Temporary license; duration

694.115Â Â Â Â  Notice to Oregon Health Licensing Agency of place of business; notice to licensees by agency

694.125Â Â Â Â  License renewal; fees; rules; effect of failure to renew; display of license; continuing education requirement

694.142Â Â Â Â  Standards of practice; rules; duty to refer; exceptions

694.145Â Â Â Â  Prohibited acts and practices

694.147Â Â Â Â  Disciplinary authority of Oregon Health Licensing Agency

ADMINISTRATION

694.155Â Â Â Â  Powers and duties of Oregon Health Licensing Agency; rules

694.165Â Â Â Â  Advisory Council on Hearing Aids; qualifications; terms; compensation and expenses

694.170Â Â Â Â  Duties of council

694.185Â Â Â Â  Fees; rules; disposition of receipts

PENALTIES

694.991Â Â Â Â  Penalties; concurrent jurisdiction of offenses

694.010 [Repealed by 1959 c.406 Â§34]

GENERAL PROVISIONS

Â Â Â Â Â  694.015 Definitions for ORS 694.015 to 694.185. As used in ORS 694.015 to 694.185, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the Advisory Council on Hearing Aids, created within the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) ÂDealing in hearing aidsÂ means the sale, lease or rental or attempted sale, lease or rental of hearing aids in conjunction with the evaluation or measurement of the powers or range of human hearing and the recommendation, selection or adaptation of hearing aids.

Â Â Â Â Â  (3) ÂHearing aidÂ means any prosthetic instrument or device designed for or represented as aiding, improving or correcting defective human hearing and any parts, attachments or accessories of such an instrument or device. A hearing aid is not intended to include any device which is surgically implanted or otherwise medically inserted by a physician licensed by ORS chapter 677 for the purpose of treating or correcting a hearing impairment. [1959 c.634 Â§1; 1967 c.631 Â§1; 1971 c.650 Â§28; 1985 c.227 Â§3; 1999 c.885 Â§43; 2005 c.648 Â§87]

Â Â Â Â Â  694.020 [Amended by 1955 c.689 Â§2; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.025 License required to deal in hearing aids. No person, including an audiologist or a physician, shall deal in hearing aids or display a sign or in any other way advertise or represent that the person deals in hearing aids unless the person holds a valid license issued by the Oregon Health Licensing Agency as provided in ORS 694.015 to 694.185. [1959 c.634 Â§2; 1967 c.631 Â§2; 1971 c.650 Â§29; 1985 c.227 Â§4; 2005 c.648 Â§88]

Â Â Â Â Â  694.028 Conditions for making or sale of hearing aid by temporary licensee. It shall be unlawful for any person holding a temporary license under ORS 694.095 to make or attempt to sell a hearing aid to a person unless the temporary licensee has successfully passed the qualifying examination or the supervising licensee has certified to the Oregon Health Licensing Agency that the temporary licensee has received adequate training. [1985 c.227 Â§20; 1993 c.133 Â§1; 2005 c.648 Â§89]

Â Â Â Â Â  694.030 [Amended by 1955 c.689 Â§3; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.032 Offer for or sale of hearing aid by direct mail prohibited; availability of fitting required. (1) It shall be unlawful for any person to offer for sale or sell a hearing aid in this state by direct mail.

Â Â Â Â Â  (2) Any offer for sale or sale of a hearing aid in this state must include the availability of fitting the hearing aid in this state prior to the sale.

Â Â Â Â Â  (3) Nothing in this section is intended to prohibit advertising by mail or delivery of a hearing aid by mail if the fitting and sale were completed in this state. [1989 c.858 Â§2]

Â Â Â Â Â  694.035 [1959 c.634 Â§12; 1967 c.631 Â§3; repealed by 1975 c.673 Â§1 (694.036 enacted in lieu of 694.035)]

Â Â Â Â Â  694.036 Statement to prospective hearing aid purchaser; contents; copy retained. (1) Prior to consummation of the sale of a hearing aid, a person dealing in hearing aids shall deliver to the prospective purchaser a written statement, signed by the person dealing in hearing aids. The statement shall be on a form prescribed by the Oregon Health Licensing Agency that shall include but not be limited to all of the following:

Â Â Â Â Â  (a) The name and address of the prospective purchaser.

Â Â Â Â Â  (b) The date of the sale.

Â Â Â Â Â  (c) Specifications as to the make, serial number and model number of the hearing aid or aids sold.

Â Â Â Â Â  (d) The address or principal place of business of the person dealing in hearing aids.

Â Â Â Â Â  (e) A statement to the effect that the aid or aids delivered to the purchaser are used or reconditioned, as the case may be, if that is the fact.

Â Â Â Â Â  (f) The number of the license of the person dealing in hearing aids.

Â Â Â Â Â  (g) The terms of any guarantee or expressed warranty, if any, made to the purchaser with respect to such hearing aid or hearing aids, including that provided in ORS 646.482 to 646.498 and 694.042.

Â Â Â Â Â  (h) The address of the agency and the procedure for making a complaint under ORS 694.015 to 694.185.

Â Â Â Â Â  (i) In no smaller type than the largest used in the body copy portion, the following bordered statement:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  It is desirable that a person seeking help with a hearing problem (especially for the first time) consult an ear doctor and obtain a clinical hearing evaluation. Although hearing aids are often recommended for hearing problems, another form of treatment may be necessary.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (j) The signature of the prospective purchaser indicating that the prospective purchaser has read and understands the information contained in the statement.

Â Â Â Â Â  (2) A duplicate copy of the statement required under subsection (1) of this section shall be kept for one year by the person selling the hearing aid. The statement shall be made available to the agency upon request. [1975 c.673 Â§2 (enacted in lieu of 694.035); 1985 c.227 Â§5; 1999 c.81 Â§2; 1999 c.885 Â§44; 2005 c.648 Â§90]

Â Â Â Â Â  694.040 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.042 Right to rescind hearing aid purchase; grounds; notice of rescission; time limit; refund. (1) In addition to any other rights and remedies the purchaser may have, including rights under ORS 646.482 to 646.498, the purchaser of a hearing aid shall have the right to rescind the transaction if:

Â Â Â Â Â  (a) The purchaser for whatever reason consults a licensed medical physician specializing in diseases of the ear, or an audiologist not licensed under this chapter and not affiliated with anyone licensed under this chapter and licensed medical physician, subsequent to purchasing the hearing aid, and the licensed physician advises such purchaser against purchasing or using a hearing aid and in writing specifies the medical reason for the advice;

Â Â Â Â Â  (b) The seller, in dealings with the purchaser, failed to adhere to the practice standards listed in ORS 694.142, or failed to provide the statement required by ORS 694.036;

Â Â Â Â Â  (c) The fitting of the hearing instrument failed to meet current industry standards; or

Â Â Â Â Â  (d) The licensee fails to meet any standard of conduct prescribed in the law or rules regulating fitting and dispensing of hearing aids and this failure affects in any way the transaction which the purchaser seeks to rescind.

Â Â Â Â Â  (2) The purchaser of a hearing aid shall have the right to rescind the transaction, for other than the sellerÂs breach, as provided in subsection (1)(a), (b), (c) or (d) of this section only if the purchaser returns the product and it is in good condition less normal wear and tear and gives written notice of the intent to rescind the transaction by either:

Â Â Â Â Â  (a) Returning the product with a written notice of the intent to rescind sent by certified mail, return receipt requested, to the licenseeÂs regular place of business; or

Â Â Â Â Â  (b) Returning the product with a written notice of the intent to rescind to an authorized representative of the company from which it was purchased.

Â Â Â Â Â  (3) The notice described in subsection (2) of this section shall state that the transaction is canceled pursuant to this section. The notice of intent to rescind must be postmarked:

Â Â Â Â Â  (a) Within 30 days from the date of the original delivery; or

Â Â Â Â Â  (b) Within specified time periods if the 30-day period has been extended in writing by both parties. The consumerÂs rescission rights can only be extended through a written agreement by both parties.

Â Â Â Â Â  (4) If the conditions of subsection (1)(a), (b), (c) or (d) of this section and subsection (2)(a) or (b) of this section have been met, the seller, without further request and within 10 days after the cancellation, shall issue a refund to the purchaser. However, the hearing aid specialist may retain a portion of the purchase price as specified by rule by the Oregon Health Licensing Agency when the purchaser rescinds the sale during the 30-day rescission period. At the same time, the seller shall return all goods traded in to the seller on account of or in contemplation of the sale. The purchaser shall incur no additional liability for the cancellation. [1975 c.673 Â§6; 1985 c.227 Â§6; 1993 c.133 Â§2; 1999 c.81 Â§3; 2003 c.547 Â§77; 2005 c.648 Â§91]

Â Â Â Â Â  694.045 [1959 c.634 Â§3; repealed by 1967 c.631 Â§7]

Â Â Â Â Â  694.050 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.052 [1985 c.227 Â§22; repealed by 1997 c.319 Â§6]

LICENSING

Â Â Â Â Â  694.055 Application for license; qualifications; fee. An applicant for licensure under this chapter shall pay a fee established by the Oregon Health Licensing Agency under ORS 694.185 and shall show to the satisfaction of the agency that the applicant:

Â Â Â Â Â  (1) Is a person 18 years of age or older.

Â Â Â Â Â  (2) Has graduated from high school or has been awarded a General Educational Development (GED) certificate.

Â Â Â Â Â  (3) Has completed the training and has the experience required under ORS 694.065. [1959 c.634 Â§4; 1967 c.631 Â§4; 1973 c.182 Â§7; 1973 c.827 Â§76; 1985 c.227 Â§7; 1993 c.133 Â§3; 1997 c.319 Â§1; 2001 c.104 Â§274; 2003 c.547 Â§78; 2005 c.648 Â§92]

Â Â Â Â Â  694.060 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.065 Training and experience requirements; licensing examination; rules. (1) Before an applicant may take the qualifying examination for licensure under ORS 694.015 to 694.185, the applicant must:

Â Â Â Â Â  (a) Meet the training and experience requirements established by the Oregon Health Licensing Agency by rule;

Â Â Â Â Â  (b) Meet the training requirements for licensure as an audiologist or for certification of a licensed physician by the American Board of Otolaryngology; or

Â Â Â Â Â  (c) Meet the requirements for certification by the National Board for Certification in Hearing Instrument Sciences.

Â Â Â Â Â  (2) An individual seeking to obtain the experience and training specified in subsection (1)(a) of this section necessary to take the examination shall obtain a trainee registration from the agency pursuant to rules adopted by the agency. A trainee registration issued pursuant to this subsection shall allow the holder of the registration to obtain training and experience only under the direct supervision of a hearing aid specialist licensed in the State of Oregon.

Â Â Â Â Â  (3) Examination of applicants for licensure under ORS 694.015 to 694.185 shall be held at least once each quarter at such times and places as the agency may determine.

Â Â Â Â Â  (4) Timely and appropriate notice of the time and place of the examination shall be given to each applicant and to each licensed hearing aid specialist supervising a temporary hearing aid specialist pursuant to rules adopted by the agency.

Â Â Â Â Â  (5) The agency, in consultation with the Advisory Council on Hearing Aids, shall adopt rules establishing standards for examination scope, format, minimum acceptable performance and reexamination qualifications. The examination shall be sufficiently thorough to determine the qualifications, fitness and ability of the applicant to practice as a hearing aid specialist. The examination may be in the form of written, oral or practical demonstration of skills, or a combination of any such types. The examination shall cover at least the subjects listed in ORS 694.075. [1959 c.634 Â§Â§5,5a; 1967 c.631 Â§5; 1985 c.227 Â§8; 1993 c.133 Â§4; 1997 c.319 Â§2; 1999 c.885 Â§45; 2003 c.547 Â§79; 2005 c.648 Â§93]

Â Â Â Â Â  694.070 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.075 Examination subject areas; rules. The qualifying examination provided in ORS 694.065 (3) shall include but not be limited to:

Â Â Â Â Â  (1) Tests of knowledge in the following areas as they pertain to the fitting of hearing aids:

Â Â Â Â Â  (a) Basic physics of sound.

Â Â Â Â Â  (b) The human hearing mechanism, including the science of hearing and the causes and rehabilitation of abnormal hearing and hearing disorders.

Â Â Â Â Â  (c) Structure and function of hearing aids.

Â Â Â Â Â  (2) Tests of proficiency in the following techniques as they pertain to the fitting of hearing aids:

Â Â Â Â Â  (a) Pure tone audiometry, including air conduction testing and bone conduction testing.

Â Â Â Â Â  (b) Live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing.

Â Â Â Â Â  (c) Effective masking.

Â Â Â Â Â  (d) Recording and evaluation of audiograms and speech audiometry to determine hearing aid candidacy.

Â Â Â Â Â  (e) Selection and adaptation of hearing aids and testing of hearing aids.

Â Â Â Â Â  (f) Taking earmold impressions.

Â Â Â Â Â  (3) Other relevant subjects established by rule based upon changes or advances in industry technology and health care delivery systems, client safety or current scientific infection control techniques. [1959 c.634 Â§6; 1997 c.319 Â§3]

Â Â Â Â Â  694.080 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.085 Licensing; fees. (1) Subject to ORS 676.612, the agency shall license each applicant, without discrimination, who possesses the required training and experience and who satisfactorily passes the examination and pays the required fees. The license shall be effective for one year following issuance.

Â Â Â Â Â  (2) The agency shall waive the examination required under subsection (1) of this section and grant a license to an applicant who:

Â Â Â Â Â  (a) Is licensed by the State Board of Examiners for Speech-Language Pathology and Audiology under ORS 681.250;

Â Â Â Â Â  (b) Is certified by the Educational Service Board of the American Speech-Language-Hearing Association on or after January 1, 1992, or, if not so certified, satisfies the agency that the applicant possesses equivalent training and education achievements; and

Â Â Â Â Â  (c) Passes an examination related to Oregon law in the area of hearing aid dispensing and pays the required fees. [1959 c.634 Â§7; 1973 c.182 Â§8; 1977 c.873 Â§14; 1985 c.227 Â§9; 1991 c.703 Â§36; 1993 c.133 Â§5; 1995 c.280 Â§26; 1997 c.249 Â§210; 2001 c.104 Â§275; 2003 c.547 Â§80]

Â Â Â Â Â  694.090 [Amended by 1955 c.689 Â§4; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.095 Temporary license; duration. (1) An applicant who fulfills the requirements of ORS 694.055 and 694.065 (1) and who has not previously applied to take the qualifying examination provided under ORS 694.065 (3) or previously been issued a temporary license may apply to the Oregon Health Licensing Agency for a temporary license.

Â Â Â Â Â  (2) Upon receiving an application provided under subsection (1) of this section accompanied by a fee established by the agency under ORS 694.185, the agency shall issue a temporary license which shall be valid for one year following the date of issuance or until the date the temporary licensee obtains a permanent license pursuant to ORS 694.085, whichever date occurs first.

Â Â Â Â Â  (3) A temporary license issued under this section shall allow the holder of the license to practice as a hearing aid specialist only under the supervision of a licensed hearing aid specialist, in accordance with rules adopted by the agency.

Â Â Â Â Â  (4) If a person who holds a temporary license issued under this section is found by the agency to be dealing in hearing aids without the supervision required in subsection (3) of this section, the agency may revoke or suspend the temporary license. [1959 c.634 Â§9; 1967 c.631 Â§6; 1975 c.673 Â§3; 1985 c.227 Â§10; 1993 c.133 Â§6; 1997 c.319 Â§4; 2001 c.104 Â§276; 2003 c.547 Â§81; 2005 c.648 Â§94]

Â Â Â Â Â  694.100 [Amended by 1955 c.689 Â§5; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.105 [1959 c.634 Â§10; repealed by 1967 c.631 Â§7]

Â Â Â Â Â  694.110 [Amended by 1955 c.689 Â§6; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.115 Notice to Oregon Health Licensing Agency of place of business; notice to licensees by agency. (1) A person who holds a license shall notify the Oregon Health Licensing Agency in writing of the regular address of the place or places where the person deals or intends to deal in hearing aids.

Â Â Â Â Â  (2) The agency shall keep a record of the places of business of persons who hold a license.

Â Â Â Â Â  (3) Any notice required to be given by the agency to a person who holds a license may be given by mailing it to the address of the last place of business of which the person has notified the agency. [1959 c.634 Â§11; 1967 c.631 Â§8; 1985 c.227 Â§11; 2001 c.104 Â§277; 2005 c.648 Â§95]

Â Â Â Â Â  694.120 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.125 License renewal; fees; rules; effect of failure to renew; display of license; continuing education requirement. (1) All licenses issued under ORS 694.015 to 694.185 expire one year following the date of issuance, unless renewed on or before the expiration date by payment of the required renewal fee and submission of satisfactory evidence of completion of continuing education courses as specified by rule.

Â Â Â Â Â  (2) A license that has expired less than one year before the date of application for renewal may be renewed upon application therefor and payment of the required renewal fee and upon submission of satisfactory evidence of completion of continuing education as specified by rule, and payment of a delinquency fee.

Â Â Â Â Â  (3) A license that has expired more than one year but less than three years before the date of application for renewal may be renewed upon application therefor and payment of the required renewal fee and delinquency fee and upon submission of satisfactory evidence of completion of continuing education as specified by rule.

Â Â Â Â Â  (4) A license that has expired more than three years before the date of application for renewal may be reinstated upon application, payment of required fees and completion of other conditions for license issuance as determined by rule.

Â Â Â Â Â  (5) A license shall be conspicuously posted in public view in the office or place of business of the hearing aid specialist at all times.

Â Â Â Â Â  (6) The Oregon Health Licensing Agency shall require proof of completion of continuing education as a condition of license renewal as determined by rule. [1959 c.634 Â§13; 1967 c.631 Â§9; 1973 c.182 Â§9; 1977 c.873 Â§15; 1985 c.227 Â§12; 1993 c.133 Â§7; 2003 c.547 Â§82; 2005 c.648 Â§96]

Â Â Â Â Â  694.130 [Amended by 1955 c.689 Â§7; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.135 [1959 c.634 Â§14; 1967 c.631 Â§10; repealed by 1975 c.673 Â§4 (694.136 enacted in lieu of 694.135)]

Â Â Â Â Â  694.136 [1975 c.675 Â§5 (enacted in lieu of 694.135); 1985 c.227 Â§13; 1987 c.158 Â§145; 1993 c.133 Â§8; 2001 c.104 Â§278; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  694.138 [1971 c.734 Â§156; 1985 c.227 Â§14; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  694.140 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.142 Standards of practice; rules; duty to refer; exceptions. The Oregon Health Licensing Agency shall adopt by rule standards of practice for hearing aid specialists in providing services to consumers. The standards must include, but are not limited to:

Â Â Â Â Â  (1) Before fitting or dispensing a hearing aid, the hearing aid specialist shall determine through direct observation and a personal interview whether any of the following conditions exist:

Â Â Â Â Â  (a) Visible congenital or traumatic deformity of the ear;

Â Â Â Â Â  (b) Active drainage from the ear within the previous 90 days or a history of active drainage from the ear;

Â Â Â Â Â  (c) Sudden or rapidly progressive hearing loss within the previous 90 days;

Â Â Â Â Â  (d) Acute or chronic dizziness;

Â Â Â Â Â  (e) Unilateral hearing loss of sudden or recent onset within 90 days;

Â Â Â Â Â  (f) Significant air-bone gap of greater than or equal to 15 decibels, American National Standards Institute, 500, 1,000 and 2,000 Hz average; or

Â Â Â Â Â  (g) Any other condition that the agency may establish by rule.

Â Â Â Â Â  (2) If any of the conditions listed in subsection (1) of this section are found, the hearing aid specialist shall refer the person to a physician licensed under ORS chapter 677 who specializes in diseases of the ear or, if no such licensed physician is available in the community, to any physician licensed under ORS chapter 677.

Â Â Â Â Â  (3) Within the 90 days prior to fitting or dispensing a hearing aid to a person under 18 years of age, the person receiving the hearing aid must be referred to one of the following licensed medical physicians:

Â Â Â Â Â  (a) An otolaryngologist for examination and for a recommendation of corrective measures that may be required;

Â Â Â Â Â  (b) A properly licensed medical physician for like examination and recommendation; or

Â Â Â Â Â  (c) An audiologist licensed by the State of Oregon for an evaluation of the personÂs hearing and for a recommendation of corrective measures that may be required if the person is also examined by a properly licensed medical physician who gives approval for possible hearing aid use.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, replacement of a hearing aid with an identical hearing aid within one year of the initial fitting or dispensing of the hearing aid does not require a referral to a physician.

Â Â Â Â Â  (5)(a) Hearing aid specialists shall make clear their credentials, never representing that the services or advice of a person licensed to practice medicine and surgery, osteopathy and surgery, or a clinical audiologist will be used or made available in the selection, fitting, adjustment, maintenance or repair of hearing aids when that is not true. Hearing aid specialists shall also refrain from using the word ÂdoctorÂ or ÂclinicÂ or other words, abbreviations or symbols that tend to connote an audiologic, medical or osteopathic profession when that use is not accurate.

Â Â Â Â Â  (b) A person issued a temporary license shall deal in hearing aids only under supervision of a person licensed under this chapter.

Â Â Â Â Â  (c) A hearing aid specialist shall maintain a business address and telephone number at which the specialist may be reached during normal business hours.

Â Â Â Â Â  (d) Sales of hearing aids shall be made by a licensed hearing aid specialist and not by direct mail. For purposes of this paragraph, delivery by mail of a replacement hearing aid or parts does not constitute sale by direct mail.

Â Â Â Â Â  (6) If the person or the parent or guardian of the person refuses to seek a medical opinion from the physician to whom the person has been referred under subsection (2) or (3) of this section, the person dealing in hearing aids must obtain from the person or the parents or guardian of the person prior to fitting or dispensing a hearing aid a certificate to that effect in a form prescribed by the agency. Any person dealing in hearing aids or employees and putative agents thereof, upon making the required referral for medical opinion, may not in any manner whatsoever disparage or discourage a prospective hearing aid user from seeking a medical opinion prior to the fitting and dispensing of a hearing aid. Nothing required to be performed by a person dealing in hearing aids under this section means that the person is engaged in the diagnosis of illness or the practice of medicine or any other activity prohibited by the provisions of ORS 694.042 and 694.095 and this section. [2003 c.547 Â§75; 2005 c.648 Â§97]

Â Â Â Â Â  694.145 Prohibited acts and practices. No person shall:

Â Â Â Â Â  (1) Sell, barter or offer to sell or barter a license.

Â Â Â Â Â  (2) Purchase or procure by barter a license with intent to use it as evidence of the holderÂs qualification to deal in hearing aids.

Â Â Â Â Â  (3) Alter materially a license with fraudulent intent.

Â Â Â Â Â  (4) Use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited or materially altered.

Â Â Â Â Â  (5) Willfully make a false, material statement in an application for licensure or for renewal of a license. [1959 c.634 Â§15; 1967 c.631 Â§11; 1985 c.227 Â§15]

Â Â Â Â Â  694.147 Disciplinary authority of Oregon Health Licensing Agency. (1) In the manner prescribed in ORS chapter 183 for contested cases, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person dealing in hearing aids for any of the grounds listed in ORS 676.612 and for any violation of the provisions of ORS 694.015 to 694.185, or the rules adopted thereunder.

Â Â Â Â Â  (2) The agency may also impose disciplinary sanctions against a person dealing in hearing aids for any of the following causes:

Â Â Â Â Â  (a) Failing or refusing to honor or to perform as represented any promise, agreement, warranty or representation in connection with the promotion, dispensing or fitting of a hearing aid.

Â Â Â Â Â  (b) Advertising a particular model, type or kind of hearing aid for sale that purchasers or prospective purchasers responding to the advertisement cannot purchase.

Â Â Â Â Â  (c) Failing to adhere to practice standards established by ORS 694.142 or rules adopted by the agency. [2003 c.547 Â§83; 2005 c.648 Â§98]

Â Â Â Â Â  694.150 [Repealed by 1959 c.406 Â§34]

ADMINISTRATION

Â Â Â Â Â  694.155 Powers and duties of Oregon Health Licensing Agency; rules. The powers and duties of the Oregon Health Licensing Agency with regard to dealing in hearing aids are as follows:

Â Â Â Â Â  (1) To authorize all disbursements necessary to carry out the provisions of ORS 694.015 to 694.185.

Â Â Â Â Â  (2) To determine training and experience requirements prerequisite to taking the examination and to supervise and administer qualifying examinations to test the knowledge and proficiency of applicants for licensure.

Â Â Â Â Â  (3) To license persons who apply to the agency and who have qualified to deal in hearing aids.

Â Â Â Â Â  (4) To purchase and maintain or rent audiometric equipment and facilities necessary to carry out the examination of applicants for licensure.

Â Â Â Â Â  (5) To issue and renew licenses.

Â Â Â Â Â  (6) To suspend or revoke licenses in the manner provided in ORS chapter 183.

Â Â Â Â Â  (7) To appoint representatives to conduct or supervise the examination of applicants for licensure.

Â Â Â Â Â  (8) To designate the time and place for examining applicants for licensure.

Â Â Â Â Â  (9) To adopt rules not inconsistent with the laws of this state which are necessary to carry out the provisions of ORS 694.015 to 694.185.

Â Â Â Â Â  (10) With the advice of the Advisory Council on Hearing Aids, to prescribe safety and sanitation requirements, to require the periodic inspection of the audiometric testing equipment and to carry out the periodic inspection of facilities of persons who deal in hearing aids.

Â Â Â Â Â  (11) To appoint or employ subordinate employees.

Â Â Â Â Â  (12) To adopt rules specifying exemptions relating to assistive listening devices. [1959 c.634 Â§23; 1967 c.631 Â§12; 1985 c.227 Â§16; 1993 c.133 Â§9; 1999 c.885 Â§46; 2005 c.648 Â§99]

Â Â Â Â Â  694.159 [1985 c.227 Â§21; 1991 c.734 Â§84; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  694.160 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.165 Advisory Council on Hearing Aids; qualifications; terms; compensation and expenses. (1) There is created within the Oregon Health Licensing Agency the Advisory Council on Hearing Aids. The council shall consist of seven members to be appointed by the Governor.

Â Â Â Â Â  (2) Members of the council shall be residents of this state. No member of the council shall be a member or employee of the agency.

Â Â Â Â Â  (3) Membership on the council shall consist of:

Â Â Â Â Â  (a) One member who is licensed to practice medicine in this state and holds a certificate of qualification from the American Board of Otolaryngology;

Â Â Â Â Â  (b) One member who holds a clinical certification in audiology with the American Speech-Language-Hearing Association and is a member in good standing with that association;

Â Â Â Â Â  (c) Four members who are experienced in the fitting of hearing aids and possess the qualifications provided in ORS 694.055; and

Â Â Â Â Â  (d) One member who is a consumer of hearing aids and does not possess the professional qualifications of the other members.

Â Â Â Â Â  (4) The term of office of a member is three years beginning on July 1 of the year of appointment. A member shall continue to serve until a successor has been appointed and qualifies. Before a memberÂs term expires, the Governor shall appoint a successor to assume the duties of office on July 1 at the expiration of the predecessorÂs term. A vacancy in the office of a member shall be filled by appointment for the unexpired term.

Â Â Â Â Â  (5) Members of the council are entitled to compensation and expenses as provided in ORS 292.495. [1959 c.634 Â§Â§16,17,19,20; 1967 c.631 Â§13; 1969 c.314 Â§95; 1985 c.227 Â§17; 1995 c.167 Â§1; 1999 c.885 Â§47; 2005 c.648 Â§100]

Â Â Â Â Â  694.170 Duties of council. (1) The Advisory Council on Hearing Aids shall have the responsibility and duty of advising the Oregon Health Licensing Agency in all matters relating to ORS 694.015 to 694.185 including standards of practice and professional conduct, shall prepare the examinations required by ORS 694.015 to 694.185 subject to the approval of the agency and shall assist the agency in carrying out the provisions of ORS 694.015 to 694.185.

Â Â Â Â Â  (2) The agency shall consider and be guided by the recommendations of the council in all matters relating to ORS 694.015 to 694.185. [1959 c.634 Â§21; 1999 c.885 Â§48; 2003 c.547 Â§85; 2005 c.648 Â§101]

Â Â Â Â Â  694.175 [1959 c.634 Â§22; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  694.180 [1959 c.634 Â§24; 1961 c.593 Â§5; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  694.185 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency, by rule, shall establish and collect fees related to dealing in hearing aids for:

Â Â Â Â Â  (a) Application;

Â Â Â Â Â  (b) Examinations;

Â Â Â Â Â  (c) License;

Â Â Â Â Â  (d) License renewal;

Â Â Â Â Â  (e) License restoration;

Â Â Â Â Â  (f) Replacement or duplicate license;

Â Â Â Â Â  (g) Delinquency; and

Â Â Â Â Â  (h) Providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records.

Â Â Â Â Â  (2) All moneys received by the agency under ORS 694.015 to 694.185 shall be paid into the General Fund in the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of ORS 694.015 to 694.185.

Â Â Â Â Â  (3) The fees established by the agency under this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering ORS 694.015 to 694.185 pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board. [1973 c.427 Â§4; 1985 c.227 Â§18; 1999 c.885 Â§49; 2003 c.547 Â§86; 2005 c.648 Â§102]

Â Â Â Â Â  694.305 [1973 c.199 Â§1; renumbered 681.205]

Â Â Â Â Â  694.315 [1973 c.199 Â§2; renumbered 681.220]

Â Â Â Â Â  694.325 [1973 c.199 Â§4; renumbered 681.230]

Â Â Â Â Â  694.335 [1973 c.199 Â§3; renumbered 681.250]

Â Â Â Â Â  694.345 [1973 c.199 Â§5; renumbered 681.260]

Â Â Â Â Â  694.355 [1973 c.199 Â§20; renumbered 681.270]

Â Â Â Â Â  694.365 [1973 c.199 Â§22; renumbered 681.280]

Â Â Â Â Â  694.375 [1973 c.199 Â§21; renumbered 681.290]

Â Â Â Â Â  694.385 [1973 c.199 Â§6; renumbered 681.300]

Â Â Â Â Â  694.395 [1973 c.199 Â§23; renumbered 681.310]

Â Â Â Â Â  694.405 [1973 c.199 Â§25; renumbered 681.320]

Â Â Â Â Â  694.415 [1973 c.199 Â§19; renumbered 681.330]

Â Â Â Â Â  694.425 [1973 c.199 Â§24; renumbered 681.340]

Â Â Â Â Â  694.435 [1973 c.199 Â§26; renumbered 681.350]

Â Â Â Â Â  694.445 [1973 c.199 Â§7; renumbered 681.400]

Â Â Â Â Â  694.455 [1973 c.199 Â§Â§9,11; renumbered 681.410]

Â Â Â Â Â  694.465 [1973 c.199 Â§18; renumbered 681.420]

Â Â Â Â Â  694.475 [1973 c.199 Â§Â§12,13; renumbered 681.430]

Â Â Â Â Â  694.485 [1973 c.199 Â§14; renumbered 681.440]

Â Â Â Â Â  694.495 [1973 c.199 Â§15; renumbered 681.450]

Â Â Â Â Â  694.505 [1973 c.199 Â§16; renumbered 681.460]

Â Â Â Â Â  694.515 [1973 c.199 Â§17; renumbered 681.470]

Â Â Â Â Â  694.525 [1973 c.199 Â§27; renumbered 681.480]

PENALTIES

Â Â Â Â Â  694.990 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  694.991 Penalties; concurrent jurisdiction of offenses. (1) Violation of any provision of ORS 694.025, 694.028, 694.032 and 694.145 is a Class B misdemeanor.

Â Â Â Â Â  (2) Justice courts have concurrent jurisdiction with the circuit courts of violations listed in subsection (1) of this section. [1959 c.634 Â§Â§25,26; subsection (3) enacted as 1973 c.199 Â§28; subsection (3) renumbered 681.991; 2003 c.547 Â§87; 2005 c.648 Â§103]

_______________



Chapter 695

Chapter 695 Â Watch Dealers

2005 EDITION

WATCH DEALERS

OCCUPATIONS AND PROFESSIONS

695.210Â Â Â Â  Definitions for ORS 695.210 to 695.240

695.220Â Â Â Â  Secondhand watches to be tagged

695.230Â Â Â Â  Delivery of invoice to vendee; contents; duplicate invoice

695.240Â Â Â Â  Advertising secondhand watches

695.990Â Â Â Â  Penalties

Â Â Â Â Â  695.010 [Repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.015 [Formerly subsection (3) of 695.070; repealed by 1981 c.821 Â§14]

Â Â Â Â Â  695.020 [Repealed by 1973 c.832 Â§52 (695.021 enacted in lieu of 695.020)]

Â Â Â Â Â  695.021 [1973 c.832 Â§53 (enacted in lieu of 695.020); repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.030 [Repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.040 [Amended by 1973 c.827 Â§77; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.050 [Amended by 1963 c.5 Â§2; 1975 c.429 Â§16; 1977 c.873 Â§16; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.060 [Repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.070 [Amended by 1973 c.832 Â§54; subsection (3) renumbered 695.015; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.080 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  695.085 [1971 c.734 Â§158; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.090 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  695.095 [1969 c.422 Â§3; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.100 [Repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.110 [Amended by 1963 c.580 Â§36; 1969 c.422 Â§4; 1971 c.753 Â§37; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.120 [Amended by 1967 c.401 Â§6; 1969 c.314 Â§96; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  695.130 [Amended by 1971 c.753 Â§38; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.140 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  695.145 [1969 c.422 Â§2; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.150 [Repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.160 [1973 c.832 Â§50; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.165 [1973 c.832 Â§51; repealed by 1977 c.842 Â§4]

Â Â Â Â Â  695.210 Definitions for ORS 695.210 to 695.240. As used in ORS 695.210 to 695.240, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConsumerÂ means a person who buys for the personÂs own use, or for the use of another, but not for resale.

Â Â Â Â Â  (2) ÂPersonÂ means an individual, firm, partnership, association or corporation engaged in the business of selling watches.

Â Â Â Â Â  (3) ÂSecondhand watchÂ means:

Â Â Â Â Â  (a) A watch which, as a whole, or the case thereof, or the movement thereof, has been sold to a consumer. However, a watch which has been so sold, and is thereafter returned within a period of six months from the date of the original sale, either through an exchange or for credit, to the same person who sold the watch to the consumer, shall not be deemed to be a secondhand watch for the purpose of ORS 695.210 to 695.240 if the vendor keeps a written record setting forth the name and address of the consumer, the date of the sale to the consumer, the name of the watch or its maker, and the serial number, if any, on the case and the movement of the watch, or other distinguishing numbers or identification marks, such record to be kept for at least three years from the date of the sale of the watch.

Â Â Â Â Â  (b) Any watch whose case or movement, serial numbers or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered.

Â Â Â Â Â  695.220 Secondhand watches to be tagged. Any person who sells, exchanges, offers to sell or exchange, exposes for sale or exchange, or possesses with intent to sell or exchange, a secondhand watch, shall affix and keep affixed to the same a tag with the words ÂsecondhandÂ legibly written or printed thereon in the English language.

Â Â Â Â Â  695.230 Delivery of invoice to vendee; contents; duplicate invoice. Any person who sells a secondhand watch shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers, if any, or other distinguishing numbers or identification marks on its case and movement. If the serial numbers, or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice. A duplicate of the invoice shall be kept on file by the vendor of the secondhand watch for at least one year from the date of the sale thereof.

Â Â Â Â Â  695.240 Advertising secondhand watches. Any person advertising in any manner secondhand watches for sale shall state clearly in such advertising that the watches so advertised are secondhand watches.

Â Â Â Â Â  695.990 Penalties. Violation of any of the provisions of ORS 695.210 to 695.240 is punishable, upon conviction, by a fine of not more than $500 or by imprisonment in the county jail for not more than one year. [Amended by 1981 c.821 Â§13]

_______________



Chapter 696

Chapter 696 Â Real Estate and Escrow Activities

2005 EDITION

REAL ESTATE AND ESCROW ACTIVITIES

OCCUPATIONS AND PROFESSIONS

REAL ESTATE LICENSEES

(Generally)

696.007Â Â Â Â  Statement of legislative purpose

696.010Â Â Â Â  Definitions

696.015Â Â Â Â  Legislative finding; short title

(Licensing)

696.020Â Â Â Â  License required for persons engaged in professional real estate activities

696.022Â Â Â Â  Licensing system for real estate brokers and property managers; rules

696.024Â Â Â Â  Payments due and owing to Real Estate Agency

696.026Â Â Â Â  Conducting business under brokerÂs name, under registered business name or through business organization; rules

696.028Â Â Â Â  Licensed personal assistant; rules

696.030Â Â Â Â  Certain persons exempted

696.040Â Â Â Â  Single act sufficient to constitute professional real estate activity

696.110Â Â Â Â  Exclusive nature of regulation of real estate licensees

696.130Â Â Â Â  Limited license

696.174Â Â Â Â  License renewal; continuing education courses; rules

696.200Â Â Â Â  Real estate broker or organization to maintain place of business; branch offices; change of business location

696.205Â Â Â Â  Death or incapacity of sole proprietor real estate licensee; temporary license; rules

696.232Â Â Â Â  Return of license by employee of agency; reissuance upon termination of employment

(Client Trust Fund Accounts)

696.241Â Â Â Â  ClientsÂ Trust Accounts; notice to agency; authority to examine account; branch trust account; interest earnings on trust account; when broker entitled to earnest money; funds not subject to execution; rules

696.243Â Â Â Â  Substituting copy for original canceled check allowed; electronic fund transfers

696.245Â Â Â Â  ClientsÂ Trust Accounts; notice to bank; retention of copy

(Nonresident and Reciprocal Real Estate Broker and Salesperson Licensing)

696.255Â Â Â Â  Nonresident license equivalent to appointment of commissioner as agent for service of process; service on commissioner; fee

696.265Â Â Â Â  Recognition of nonresident real estate licensee; rules

(Miscellaneous)

696.270Â Â Â Â  Fees

696.280Â Â Â Â  Records of real estate brokers; rules

696.290Â Â Â Â  Sharing commission with or paying finderÂs fee to unlicensed person prohibited; exceptions

696.301Â Â Â Â  Grounds for discipline

696.310Â Â Â Â  Intracompany supervision and control; effect of revocation on licensed associates

696.315Â Â Â Â  Licensee not to permit person whose license suspended or revoked to engage in activity with or on behalf of licensee

696.320Â Â Â Â  Effect of suspension or revocation of principal broker license on associated licensees

696.361Â Â Â Â  Regulation of real estate property manager

696.363Â Â Â Â  Relationship between licensees as independent contractors or employer and employee

696.365Â Â Â Â  City or county business license tax

(Administration)

696.375Â Â Â Â  Real Estate Agency; Real Estate Commissioner; confirmation, salary and security of commissioner

696.385Â Â Â Â  Power of agency; rulemaking procedures

696.392Â Â Â Â  Power of commissioner to administer oaths, take depositions and issue subpoenas

696.395Â Â Â Â  Power of commissioner

696.396Â Â Â Â  Investigation of complaints and progressive discipline; rules

696.398Â Â Â Â  Delegation by commissioner to employees; requirements

696.405Â Â Â Â  Real Estate Board; appointment; term; qualifications; compensation; expenses

696.415Â Â Â Â  Officers; meetings; quorum

696.425Â Â Â Â  Powers and duties of board; expenses

696.430Â Â Â Â  Records of commissioner as evidence; records open to inspection

696.445Â Â Â Â  Advancement of education and research; Oregon Real Estate News Journal; content as to disciplinary actions

696.490Â Â Â Â  Real Estate Account; disposition of receipts

696.495Â Â Â Â  Revolving fund; amount; use; procedure for repayment

ESCROWS AND ESCROW AGENTS

(Generally)

696.505Â Â Â Â  Definitions for ORS 696.505 to 696.590

696.508Â Â Â Â  Legislative finding; short title

(Licensing)

696.511Â Â Â Â  License required; application and information required; issuance

696.520Â Â Â Â  Application of ORS 696.505 to 696.590

696.523Â Â Â Â  Application of ORS 696.505 to 696.590 to title insurance activities

696.525Â Â Â Â  Bond for escrow agents

696.527Â Â Â Â  Deposits in lieu of bond; payment of claims; waiver

696.530Â Â Â Â  Expiration and renewal of license; fees

696.532Â Â Â Â  Limited license

696.534Â Â Â Â  Records of escrow agents

696.535Â Â Â Â  Grounds for refusing, suspending or revoking license

696.541Â Â Â Â  Authority of commissioner over escrow agents; rules

(Enforcement)

696.545Â Â Â Â  Investigation; injunction; jurisdiction

696.555Â Â Â Â  Commissioner to take possession of property and assets of escrow agent when assets or capital impaired; appointment of receiver

696.570Â Â Â Â  Hearings procedure under ORS 696.505 to 696.590; subpoena

696.575Â Â Â Â  Civil or criminal actions not limited by ORS 696.505 to 696.590

696.577Â Â Â Â  CommissionerÂs order against unlicensed agent

(Escrow Property)

696.578Â Â Â Â  Deposit and designation of money held in escrow; treatment of earnings on escrow account; notice

696.579Â Â Â Â  Funds exempt from execution or attachment; designation of funds

696.581Â Â Â Â  Written escrow instructions or agreement required; statement; instructions containing blank prohibited; one-sided escrow

696.582Â Â Â Â  Escrow agent to hold certain commissions; conditions; notice of demand; disbursement of money; copy of notice to principal

(Civil Penalties)

696.585Â Â Â Â  Civil penalties

696.590Â Â Â Â  Penalty amounts

REAL ESTATE MARKETING

696.600Â Â Â Â  Definitions for ORS 696.392, 696.600 to 696.785 and 696.995

696.603Â Â Â Â  License required for persons engaged in real estate marketing activities

696.606Â Â Â Â  Real estate marketing organization license; requirements; deposit required; claims against deposit; rules

696.609Â Â Â Â  Certain persons exempted from ORS 696.392, 696.600 to 696.785 and 696.995

696.612Â Â Â Â  Grounds for disciplinary action

696.615Â Â Â Â  Publication of sanctions imposed for violations

696.618Â Â Â Â  Denial of right to court action for unlicensed real estate marketing organization

696.621Â Â Â Â  Real Estate Marketing Account

696.624Â Â Â Â  Consent by nonresident real estate marketing organization to service of summons or process required

696.627Â Â Â Â  On-site inspection allowed; deposit

ACTIONS AND REMEDIES

696.710Â Â Â Â  Necessity of alleging license in action to collect compensation

696.720Â Â Â Â  Remedies are concurrent

696.730Â Â Â Â  Jurisdiction of courts for violations; revoking license upon conviction; copy of order to commissioner

696.775Â Â Â Â  Authority of commissioner when license lapsed, suspended or surrendered

696.785Â Â Â Â  Commissioner duties when illegal commingling of funds found; receivership procedure

MISCELLANEOUS

696.790Â Â Â Â  Authority of commissioner to require fingerprints

696.795Â Â Â Â  Authority of commissioner to conduct investigations and proceedings

AGENTSÂ OBLIGATIONS

696.800Â Â Â Â  Definitions

696.805Â Â Â Â  Real estate licensee as sellerÂs agent; obligations

696.810Â Â Â Â  Real estate licensee as buyerÂs agent; obligations

696.815Â Â Â Â  Representation of both buyer and seller; obligations

696.820Â Â Â Â  Agency disclosure pamphlet; rules

696.822Â Â Â Â  Liability of principal for act, error or omission of agent or subagent

696.835Â Â Â Â  Buyer and seller responsibilities

696.840Â Â Â Â  Compensation and agency relationships

696.845Â Â Â Â  Acknowledgment of existing agency relationships form; rules

696.855Â Â Â Â  Common law application to statutory obligations and remedies

696.870Â Â Â Â  Duties of real estate licensee under ORS 105.462 to 105.490, 696.301 and 696.870

696.880Â Â Â Â  Licensee not required to disclose proximity of registered sex offender

PENALTIES

696.990Â Â Â Â  Penalties

696.995Â Â Â Â  Civil penalties for violation of ORS 696.603, 696.606 or 696.612

Â Â Â Â Â  696.005 [1963 c.580 Â§39; repealed by 1965 c.617 Â§8]

REAL ESTATE LICENSEES

(Generally)

Â Â Â Â Â  696.007 Statement of legislative purpose. (1) The Sixty-second Legislative Assembly recognizes that notwithstanding amendments made to ORS chapter 696 by sections 9, 17, 19, 23, 25, 27 to 30, 32 and 40 to 43, chapter 649, Oregon Laws 1977, section 40, chapter 617, Oregon Laws 1981, and amendments made to ORS chapter 656 by chapter 864, Oregon Laws 1979, section 1, chapter 725, Oregon Laws 1981, and section 4, chapter 854, Oregon Laws 1981, agencies of this state are uncertain regarding application to real estate licensees of statutes of this state relating to employers and employees. This section and ORS 316.209 and 656.037 are enacted to eliminate that uncertainty, to reaffirm the legislative intent of the enactments cited in this section and to conform Oregon law to parallel provisions of the Internal Revenue Code.

Â Â Â Â Â  (2) Nothing in this section and ORS 316.209 and 656.037 shall be construed to impair or invalidate any claim of refund or defense against collection of any tax, which claim or defense is asserted by a taxpayer who has services performed by an individual who does not meet the requirements of ORS 316.209. [1983 c.597 Â§1]

Â Â Â Â Â  Note: 696.007 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 696 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  696.010 Definitions. As used in ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870, 696.990 and 696.995, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means the Real Estate Agency.

Â Â Â Â Â  (2) ÂAssociated withÂ means to be employed, engaged or otherwise supervised by, with respect to the relationship between a real estate broker and a principal real estate broker.

Â Â Â Â Â  (3) ÂBankÂ includes any bank or trust company, savings bank, mutual savings bank, savings and loan association or credit union that maintains a head office or a branch in this state in the capacity of a bank or trust company, savings bank, mutual savings bank, savings and loan association or credit union.

Â Â Â Â Â  (4)(a) ÂBranch officeÂ means a business location other than the main office designated under ORS 696.200 (1), where professional real estate activity is regularly conducted or which is advertised to the public as a place where such business may be regularly conducted.

Â Â Â Â Â  (b) Model units or temporary structures used solely for the dissemination of information and distribution of lawfully required public reports shall not be considered branch offices. A model unit means a permanent residential structure located in a subdivision or development used for such distribution and dissemination, so long as the unit is at all times available for sale, lease, lease option or exchange.

Â Â Â Â Â  (5) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (6) ÂCompensationÂ means any fee, commission, salary, money or valuable consideration for services rendered or to be rendered as well as the promise thereof and whether contingent or otherwise.

Â Â Â Â Â  (7) ÂCompetitive market analysisÂ means a method or process used by a real estate licensee in pursuing a listing agreement or in formulating an offer to acquire real estate in a transaction for the sale, lease, lease-option or exchange of real estate. The objective of competitive market analysis is a recommended listing, selling or purchase price or a lease or rental consideration. A competitive market analysis may be expressed as an opinion of the value of the real estate in a contemplated transaction. Competitive market analysis may include but is not limited to an analysis of market conditions, public records, past transactions and current listings of real estate.

Â Â Â Â Â  (8) ÂLetter opinionÂ means a document that expresses a real estate licenseeÂs conclusion regarding a recommended listing, selling or purchase price or a rental or lease consideration of certain real estate and that results from the licenseeÂs competitive market analysis. The commissioner by rule shall specify the minimum contents of a letter opinion, including but not limited to the distinction between a letter opinion and a real estate appraisal.

Â Â Â Â Â  (9) ÂManagement of rental real estateÂ means:

Â Â Â Â Â  (a) Representing the owner of real estate in the rental or lease of the real estate and includes but is not limited to:

Â Â Â Â Â  (A) Advertising the real estate for rent or lease;

Â Â Â Â Â  (B) Procuring prospective tenants to rent or lease the real estate;

Â Â Â Â Â  (C) Negotiating with prospective tenants;

Â Â Â Â Â  (D) Accepting deposits from prospective tenants;

Â Â Â Â Â  (E) Checking the qualifications and creditworthiness of prospective tenants;

Â Â Â Â Â  (F) Charging and collecting rent or lease payments;

Â Â Â Â Â  (G) Representing the owner in inspection or repair of the real estate;

Â Â Â Â Â  (H) Contracting for repair or remodeling of the real estate;

Â Â Â Â Â  (I) Holding trust funds or property received in managing the real estate and accounting to the owner for the funds or property;

Â Â Â Â Â  (J) Advising the owner regarding renting or leasing the real estate;

Â Â Â Â Â  (K) Providing staff and services to accommodate the tax reporting and other financial or accounting needs of the real estate;

Â Â Â Â Â  (L) Providing copies of records of acts performed on behalf of the owner of the real estate; and

Â Â Â Â Â  (M) Offering or attempting to do any of the acts described in this paragraph for the owner of the real estate; or

Â Â Â Â Â  (b) Representing a tenant or prospective tenant when renting or leasing real estate and includes but is not limited to:

Â Â Â Â Â  (A) Consulting with tenants or prospective tenants about renting or leasing real estate;

Â Â Â Â Â  (B) Assisting prospective tenants in renting or leasing real estate;

Â Â Â Â Â  (C) Assisting prospective tenants in qualifying for renting or leasing real estate;

Â Â Â Â Â  (D) Accepting deposits or other funds from prospective tenants for renting or leasing real estate and holding the funds in trust for the prospective tenants;

Â Â Â Â Â  (E) Representing tenants or prospective tenants renting or leasing real estate; and

Â Â Â Â Â  (F) Offering or attempting to do any of the acts described in this paragraph for a tenant or prospective tenant.

Â Â Â Â Â  (10) ÂPrincipal real estate brokerÂ means an individual who is licensed as a principal real estate broker and who employs, engages or supervises another real estate licensee.

Â Â Â Â Â  (11) ÂProfessional real estate activityÂ means any of the following actions, when engaged in for another and for compensation or with the intention or in the expectation or upon the promise of receiving or collecting compensation, by any person who:

Â Â Â Â Â  (a) Sells, exchanges, purchases, rents or leases real estate.

Â Â Â Â Â  (b) Offers to sell, exchange, purchase, rent or lease real estate.

Â Â Â Â Â  (c) Negotiates, offers, attempts or agrees to negotiate the sale, exchange, purchase, rental or leasing of real estate.

Â Â Â Â Â  (d) Lists, offers, attempts or agrees to list real estate for sale.

Â Â Â Â Â  (e) Offers, attempts or agrees to perform or provide a competitive market analysis or letter opinion, to represent a taxpayer under ORS 305.230 or 309.100 or to give an opinion in any administrative or judicial proceeding regarding the value of real estate for taxation. Such activity performed by a state certified appraiser or state licensed appraiser is not professional real estate activity.

Â Â Â Â Â  (f) Auctions, offers, attempts or agrees to auction real estate.

Â Â Â Â Â  (g) Buys, sells, offers to buy or sell or otherwise deals in options on real estate.

Â Â Â Â Â  (h) Engages in management of rental real estate.

Â Â Â Â Â  (i) Purports to be engaged in the business of buying, selling, exchanging, renting or leasing real estate.

Â Â Â Â Â  (j) Assists or directs in the procuring of prospects, calculated to result in the sale, exchange, leasing or rental of real estate.

Â Â Â Â Â  (k) Assists or directs in the negotiation or closing of any transaction calculated or intended to result in the sale, exchange, leasing or rental of real estate.

Â Â Â Â Â  (L) Except as otherwise provided in ORS 696.030 (1)(L), advises, counsels, consults or analyzes in connection with real estate values, sales or dispositions, including dispositions through eminent domain procedures.

Â Â Â Â Â  (m) Advises, counsels, consults or analyzes in connection with the acquisition or sale of real estate by an entity if the purpose of the entity is investment in real estate.

Â Â Â Â Â  (n) Performs real estate marketing activity as described in ORS 696.600.

Â Â Â Â Â  (12) ÂReal estateÂ includes leaseholds and licenses to use including, but not limited to, timeshare estates and timeshare licenses as defined in ORS 94.803, as well as any and every interest or estate in real property, whether corporeal or incorporeal, whether freehold or nonfreehold, whether held separately or in common with others and whether the real property is situated in this state or elsewhere.

Â Â Â Â Â  (13) ÂReal estate brokerÂ means a person who engages in professional real estate activity and who is licensed as a real estate broker.

Â Â Â Â Â  (14) ÂReal estate licenseeÂ means a real estate broker, principal real estate broker or real estate property manager.

Â Â Â Â Â  (15) ÂReal estate property managerÂ means a real estate licensee who is authorized to engage in management of rental real estate.

Â Â Â Â Â  (16) ÂRegistered business nameÂ means a name registered with the Real Estate Agency under which the person registering the name engages in professional real estate activity.

Â Â Â Â Â  (17) ÂSole practitionerÂ means a real estate broker conducting professional real estate activity not in conjunction with other real estate brokers or principal real estate brokers. [Amended by 1953 c.166 Â§5; 1955 c.322 Â§6; 1965 c.617 Â§1; 1973 c.416 Â§1; 1975 c.746 Â§1; 1977 c.649 Â§9; 1981 c.617 Â§2; 1985 c.589 Â§6; 1987 c.414 Â§37; 1987 c.468 Â§1; 1987 c.611 Â§12; 1989 c.724 Â§1; 1991 c.5 Â§26; 1995 c.217 Â§14; 1997 c.417 Â§5; 1999 c.488 Â§1; 2001 c.300 Â§10; 2003 c.347 Â§2; 2003 c.398 Â§6; 2005 c.116 Â§1]

Â Â Â Â Â  696.015 Legislative finding; short title. (1) The Legislative Assembly finds the activity of persons seeking to assist others, for compensation, to deal in real estate in this state to be a matter of public concern. The provisions of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870, 696.990 and 696.995 are enacted to assist in creating for the public a healthy real estate market atmosphere and to assure that professional real estate activity is conducted with high fiduciary standards.

Â Â Â Â Â  (2) ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870, 696.990 and 696.995 may be cited as the Oregon Real Estate License Law. [1977 c.649 Â§2]

(Licensing)

Â Â Â Â Â  696.020 License required for persons engaged in professional real estate activities. (1) No person shall engage in, carry on, advertise or purport to engage in or carry on professional real estate activity, or act in the capacity of, a real estate licensee within this state without first obtaining a license as provided for in this chapter.

Â Â Â Â Â  (2) A real estate licensee shall be bound by and subject to the requirements of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870, 696.990 and 696.995 in engaging in any professional real estate activity or while acting in the licenseeÂs own behalf in the offer to, negotiations for, or sale, exchange, lease option or purchase of real estate. [Amended by 1969 c.674 Â§1; 1975 c.746 Â§1a; 1977 c.649 Â§10; 1981 c.617 Â§2a]

Â Â Â Â Â  696.022 Licensing system for real estate brokers and property managers; rules. (1) The Real Estate Agency shall establish by rule a system for licensing real estate brokers, principal real estate brokers and real estate property managers. The system shall establish, at a minimum:

Â Â Â Â Â  (a) The form and content of applications for licensing under each category of real estate professional licensed by the agency;

Â Â Â Â Â  (b) A licensing examination for each category of license;

Â Â Â Â Â  (c) Schedules and procedures for issuing and renewing licenses;

Â Â Â Â Â  (d) The term of a license in each category; and

Â Â Â Â Â  (e) Terms and conditions under which the license of a real estate licensee must be returned or transferred to the Real Estate Commissioner for purposes including, but not limited to, inactivation, suspension or termination of the license.

Â Â Â Â Â  (2)(a) A real estate broker may engage in all of the professional activities of a real estate broker described in this chapter. A real estate broker may not employ, engage or otherwise supervise the professional real estate activities of another real estate broker or principal real estate broker.

Â Â Â Â Â  (b) In order to qualify for a real estate brokerÂs license, an applicant must furnish proof satisfactory to the commissioner that the applicant has successfully completed the basic real estate brokerÂs educational courses and the examination required by rule of the agency. Proof of completion of all required courses must be provided at the time of applying for the license.

Â Â Â Â Â  (c) A real estate broker may conduct professional real estate activities as a sole practitioner after:

Â Â Â Â Â  (A) The person has acquired three years of active experience as a real estate broker; or

Â Â Â Â Â  (B) The person has acquired three years of active experience as a real estate salesperson as defined in ORS 696.025 (1999 Edition) and has successfully completed the real estate brokerÂs examination required by rule of the agency.

Â Â Â Â Â  (3)(a) A principal real estate broker may engage in all of the professional activities of a real estate broker described in this chapter. A principal real estate broker may conduct professional real estate activities in conjunction with other real estate brokers or principal real estate brokers. In addition, a principal real estate broker may employ, engage and otherwise supervise the professional real estate activities of real estate brokers or principal real estate brokers.

Â Â Â Â Â  (b) In order to qualify for a principal real estate brokerÂs license, an applicant must meet the requirements of subsection (2)(b) of this section and must furnish proof satisfactory to the commissioner that the applicant has successfully completed the brokerage administration and sales supervision course, as required by agency rule, and has:

Â Â Â Â Â  (A) Three years of active experience as a licensed real estate broker; or

Â Â Â Â Â  (B) Three years of active experience as a real estate salesperson as defined in ORS 696.025 (1999 Edition) and has successfully completed the real estate brokerÂs examination required by rule of the agency.

Â Â Â Â Â  (4) In order to qualify for a real estate property managerÂs license, an applicant must furnish proof satisfactory to the commissioner that the applicant has successfully completed courses in the legal aspects of real estate, real estate property management and accounting, bookkeeping and trust accounting practices. The applicant also must have successfully completed a real estate property managerÂs license examination prescribed by rule of the agency. Proof of completion of all required courses must be provided at the time of applying for the license.

Â Â Â Â Â  (5)(a) A license for a real estate broker, principal real estate broker or real estate property manager shall be granted only to a person who is trustworthy and competent to conduct professional real estate activity in a manner that protects the public interest. As a condition of licensing, the commissioner may require such proof of competence and trustworthiness as the commissioner deems necessary to protect the public interest.

Â Â Â Â Â  (b) In implementing this subsection, the commissioner shall require fingerprints and criminal offender information of an applicant for initial licensing and may require fingerprints and criminal offender information of an applicant for license renewal. Fingerprints acquired under this subsection may be used for the purpose of requesting a state or nationwide criminal records check under ORS 181.534.

Â Â Â Â Â  (6) A license may be issued under this section only to persons who are 18 years of age or older.

Â Â Â Â Â  (7) In order to qualify for a real estate brokerÂs license, a real estate salesperson licensed in another state or country must successfully complete a course of study and pass a real estate brokerÂs license examination, both as prescribed by agency rule.

Â Â Â Â Â  (8) In order to satisfy the educational requirements under subsections (2) to (4) and (7) of this section, a course must be approved by the commissioner. The commissioner shall determine the final examination score acceptable as evidence of successful completion for each required course.

Â Â Â Â Â  (9) The Real Estate Board may determine that an applicant for a principal real estate brokerÂs license or a real estate brokerÂs license has experience related to professional real estate activity that is equivalent to the experience required under subsection (2) or (3) of this section. [2001 c.300 Â§9; 2003 c.398 Â§7; 2005 c.116 Â§2; 2005 c.730 Â§37]

Â Â Â Â Â  Note: 696.022 to 696.028 were added to and made a part of the Oregon Real Estate License Law by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  696.024 Payments due and owing to Real Estate Agency. To qualify for a real estate license under ORS 696.022 or to renew an active or inactive real estate license, the applicant must make full payment of any unpaid moneys due and owing to the Real Estate Agency, including any unpaid civil penalties assessed under a final order of the Real Estate Commissioner. [2001 c.300 Â§15]

Â Â Â Â Â  Note: See note under 696.022.

Â Â Â Â Â  696.025 [1977 c.649 Â§8a; 1981 c.617 Â§3; 1987 c.468 Â§2; 1987 c.611 Â§13; 1989 c.724 Â§2; 1991 c.5 Â§27; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.026 Conducting business under brokerÂs name, under registered business name or through business organization; rules. (1) A real estate broker or principal real estate broker may conduct professional real estate activity under the brokerÂs name, a registered business name or a name prescribed by agency rule. The business name under which a broker conducts professional real estate activity has no license standing independent of the broker.

Â Â Â Â Â  (2) The agency by rule shall adopt a registration system for business names. The system shall allow the registration of any branch office of either a sole practitioner or a principal real estate broker.

Â Â Â Â Â  (3) A real estate broker or principal real estate broker operating under a business name registered by the broker need not be an owner or officer of any organization otherwise lawfully entitled to use the registered business name or have an ownership interest in the registered name. However, all professional real estate activity conducted by or on behalf of the broker must be conducted under the business name registered by the broker.

Â Â Â Â Â  (4) A real estate broker or principal real estate broker may register two or more business names if the business names are for affiliated or subsidiary business organizations. If a real estate broker or principal real estate broker registers the business names for two or more affiliated or subsidiary business organizations, the broker may conduct professional real estate activity separately under each business name. A real estate broker or principal real estate broker must supervise and control the professional real estate activity conducted under the brokerÂs name or registered business name.

Â Â Â Â Â  (5) A real estate broker employed, engaged or supervised by a principal real estate broker for required training and supervision by the principal real estate broker may have an ownership interest in any business through which the principal broker conducts professional real estate activity, but may not control or supervise the professional real estate activity of the principal broker and may not interfere with or be responsible for the training and supervision of any other broker.

Â Â Â Â Â  (6) A nonlicensed person may have an ownership interest in any business through which a real estate broker or principal real estate broker engages in professional real estate activity, but may not control or supervise the professional real estate activity of any real estate broker or principal real estate broker licensed to control or supervise the professional real estate activity of such business.

Â Â Â Â Â  (7) Two or more real estate brokers operating under the same registered business name who do not exercise any administrative or supervisory control over one another are solely responsible for their own professional real estate activity.

Â Â Â Â Â  (8) Notwithstanding any other provision of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870, 696.990 and 696.995, a broker associated with a principal broker may create a corporation, limited liability company, limited liability partnership or any other lawfully constituted business organization for the purpose of receiving commission payments from the principal broker. A business organization created under this subsection may not be licensed under ORS 696.022 or conduct in its own name professional real estate activity requiring a real estate license. [2001 c.300 Â§8; 2005 c.116 Â§3; 2005 c.393 Â§1]

Â Â Â Â Â  Note: See note under 696.022.

Â Â Â Â Â  696.028 Licensed personal assistant; rules. The Real Estate Commissioner may prescribe by rule the terms and conditions for licensed personal assistant agreements including, but not limited to, the duties and responsibilities of, the limitations on the activities of, and the nature and scope of the business relationship between a real estate licensee and a licensed personal assistant. [2001 c.300 Â§30]

Â Â Â Â Â  Note: See note under 696.022.

Â Â Â Â Â  696.030 Certain persons exempted. (1) ORS 696.010 to 696.375, 696.392, 696.395 to 696.430, 696.490, 696.600 to 696.785, 696.990 and 696.995 do not apply to, and the term Âreal estate licenseeÂ does not include:

Â Â Â Â Â  (a) A nonlicensed regular full-time employee of a single owner of real estate whose real estate activity involves the real estate of the employer and:

Â Â Â Â Â  (A) Is incidental to the employeeÂs normal, nonreal estate activities; or

Â Â Â Â Â  (B) Is the employeeÂs principal activity, but the employerÂs principal activity or business is not the sale, exchange, lease option or acquisition of real estate.

Â Â Â Â Â  (b) A nonlicensed person acting as attorney in fact under a duly executed power of attorney from the owner or purchaser authorizing the supervision of the closing of or supervision of the performance of a contract for the sale, leasing or exchanging of real estate if the power of attorney was executed prior to July 1, 2002, in compliance with the requirements of law at the time of execution or if:

Â Â Â Â Â  (A) The power of attorney is recorded in the office of the recording officer for the county in which the real estate is located;

Â Â Â Â Â  (B) The power of attorney specifically describes the real estate; and

Â Â Â Â Â  (C) The person does not use the power of attorney as a device to engage in professional real estate activity without obtaining the necessary real estate license.

Â Â Â Â Â  (c) A nonlicensed person acting as attorney in fact under a duly executed power of attorney in which the authorized agent is the spouse of the principal, or the child, grandchild, parent, grandparent, sibling, aunt, uncle, niece or nephew of the principal or of the spouse of the principal, authorizing real estate activity if the power of attorney is recorded in the office of the recording officer for the county in which the real estate to be sold, leased or exchanged is located.

Â Â Â Â Â  (d) An attorney at law rendering services in the performance of duties as an attorney at law.

Â Â Â Â Â  (e) A person acting in the personÂs official capacity as a receiver, a conservator, a trustee in bankruptcy, a personal representative or a trustee, or a regular salaried employee of the trustee, acting under a trust agreement, deed of trust or will.

Â Â Â Â Â  (f) A person performing an act of professional real estate activity under order of a court.

Â Â Â Â Â  (g) A nonlicensed regular full-time employee of a single nonlicensed corporation, partnership, association or individual owner of real property acting for the corporation, partnership, association or individual in the rental or management of the real property, but not in the sale, exchange, lease option or purchase of the real property.

Â Â Â Â Â  (h) A registered professional engineer or architect rendering services in performance of duties as a professional engineer or architect.

Â Â Â Â Â  (i) A nonlicensed individual employed by a real estate broker or principal real estate broker and acting as a manager for real estate if the real estate activity of the nonlicensed individual is limited to negotiating rental or lease agreements, checking tenant and credit references, physically maintaining the real estate, conducting tenant relations, collecting the rent, supervising the premisesÂ managers and discussing financial matters relating to management of the real estate with the owner.

Â Â Â Â Â  (j) A person, or an employee of the person, selling or leasing cemetery lots, parcels or units while engaged in the disposition of human bodies under ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990.

Â Â Â Â Â  (k) A salaried employee of the State of Oregon, or any of its political subdivisions, engaging in professional real estate activity as a part of such employment.

Â Â Â Â Â  (L) A nonlicensed person, or a regular full-time employee of the person, analyzing or advising of permissible land use alternatives, environmental impact, building and use permit procedures or demographic market studies. This exclusion does not apply to the handling of transactional negotiations for transfer of an interest in real estate.

Â Â Â Â Â  (m) A hotelkeeper or innkeeper as defined by ORS 699.005 arranging the rental of transient lodging at a hotel or inn in the course of business as a hotelkeeper or innkeeper.

Â Â Â Â Â  (n) A travel agent arranging the rental of transient lodging at a hotel or inn as defined in ORS 699.005 in the course of business as a travel agent for compensation. For the purpose of this paragraph, Âtravel agentÂ means a person, and employees of the person, regularly representing and selling travel services to the public directly or indirectly through other travel agents.

Â Â Â Â Â  (o) A common carrier arranging the rental of transient lodging at a hotel or inn as defined in ORS 699.005 in the course of business as a common carrier. For the purpose of this paragraph, Âcommon carrierÂ means a person who transports or purports to be willing to transport persons from place to place by rail, motor vehicle, boat or aircraft for hire, compensation or consideration.

Â Â Â Â Â  (p) A hotel representative arranging the rental of transient lodging at a hotel or inn as defined in ORS 699.005 in the course of business as a hotel representative. For the purpose of this paragraph, Âhotel representativeÂ means a person who provides reservations or sale services to independent hotels, airlines, steamship companies and government tourist agencies.

Â Â Â Â Â  (q) A nonlicensed person transferring or acquiring an interest in real estate owned or to be owned by the person.

Â Â Â Â Â  (r) A general partner for a domestic or foreign limited partnership duly registered and operating within this state under ORS chapter 70 engaging in the sale of limited partnership interests and the acquisition, sale, exchange, lease, transfer or management of the real estate of the limited partnership.

Â Â Â Â Â  (s) A membership camping contract broker or salesperson registered with the Real Estate Agency selling membership camping contracts.

Â Â Â Â Â  (t) A professional forester or farm manager engaging in property management activity on forest or farm land when the activity is incidental to the nonreal estate duties involving overall management of forest or farm resources.

Â Â Â Â Â  (u) A registered investment adviser under the Investment Advisers Act of 1940, 15 U.S.C. Â§80b-1 et seq., rendering real estate investment services for the office of the State Treasurer or the Oregon Investment Council.

Â Â Â Â Â  (v) A nonlicensed person referring a new tenant for compensation to a real estate licensee acting as the property manager for a residential building or facility while the person resides in the building or facility or within six months after termination of the personÂs tenancy.

Â Â Â Â Â  (w) A nonlicensed person giving an opinion in an administrative or judicial proceeding regarding the value of real estate for taxation or representing a taxpayer under ORS 305.230 or 309.100.

Â Â Â Â Â  (x) A nonlicensed person acting as a paid fiduciary whose real estate activity is limited to negotiating or closing a transaction to obtain the services of a real estate licensee.

Â Â Â Â Â  (y) A nonlicensed person acting as a fiduciary under a court order, without regard to whether the court order specifically authorizes real estate activity.

Â Â Â Â Â  (z) A financial institution or trust company, as those terms are defined in ORS 706.008, acting as attorney in fact under a duly executed power of attorney from the owner or purchaser authorizing real estate activity, if the power of attorney is recorded in the office of the county clerk for the county in which the real estate to be sold, leased or exchanged is located.

Â Â Â Â Â  (2) The vesting of title to real estate in more than one person by tenancy by the entirety, tenancy in common or by survivorship shall be construed as that of a single owner for the purposes of this section. [Amended by 1955 c.322 Â§7; 1963 c.593 Â§1; 1967 c.277 Â§1; 1969 c.674 Â§2; 1975 c.746 Â§2; 1977 c.649 Â§11; 1979 c.125 Â§3; 1979 c.289 Â§1a; 1981 c.617 Â§4; 1985 c.639 Â§13; 1985 c.677 Â§64; 1991 c.5 Â§28; 1991 c.212 Â§1; 1993 c.18 Â§149; 1995 c.246 Â§1; 1997 c.307 Â§2; 1999 c.488 Â§2; 2001 c.300 Â§11; 2003 c.347 Â§1; 2005 c.116 Â§4]

Â Â Â Â Â  696.040 Single act sufficient to constitute professional real estate activity. One act or transaction of professional real estate activity is sufficient to constitute engaging in professional real estate activity, within the meaning of this chapter. [Amended by 1955 c.322 Â§8; 1977 c.649 Â§12]

Â Â Â Â Â  696.050 [Amended by 1955 c.322 Â§9; 1961 c.471 Â§1; 1963 c.412 Â§1; 1969 c.515 Â§1; 1969 c.674 Â§3; 1971 c.671 Â§1; 1973 c.416 Â§3; 1973 c.827 Â§78; 1974 c.36 Â§21; 1975 c.746 Â§3; 1977 c.191 Â§1; 1977 c.649 Â§13; 1981 c.617 Â§5; 1983 c.258 Â§1; 1989 c.532 Â§6; 1989 c.724 Â§3; 1991 c.5 Â§29; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.060 [Amended by 1975 c.746 Â§4; 1977 c.649 Â§14; 1981 c.617 Â§6; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.070 [Amended by 1963 c.412 Â§2; repealed by 1977 c.649 Â§53 and 1977 c.842 Â§17]

Â Â Â Â Â  696.080 [Amended by 1975 c.746 Â§5; 1977 c.649 Â§15; 1981 c.617 Â§6a; 1987 c.611 Â§14; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.085 [1991 c.462 Â§2; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.090 [Amended by 1955 c.322 Â§10; repealed by 1977 c.649 Â§16 and 1977 c.842 Â§17 (694.169 enacted in lieu of 696.090)]

Â Â Â Â Â  696.100 [Amended by 1963 c.412 Â§3; 1977 c.649 Â§17; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.110 Exclusive nature of regulation of real estate licensees. The provisions of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995 shall be exclusive and no political subdivision or agency of this state shall require or issue any license or charge any fee for licensing or regulation of persons licensed under ORS 696.022. Nothing in this section shall limit the authority of a county, city or town to levy and collect a general and nondiscriminatory license fee upon all businesses in the county, city or town or to levy a tax based upon the business conducted by any licensee or firm within the county, city or town. [Amended by 1955 c.322 Â§11; 1961 c.309 Â§3; 1965 c.617 Â§2; 1975 c.746 Â§1b; 2001 c.300 Â§12]

Â Â Â Â Â  696.120 [Amended by 1977 c.649 Â§18; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.130 Limited license. (1) If the license of any real estate broker or principal real estate broker is revoked by the Real Estate Commissioner, the commissioner may not issue a new license until the individual complies with the provisions of ORS 696.010 to 696.495, 696.600 to 696.785 and 696.800 to 696.870.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the commissioner may issue the individual a limited license if, in the discretion of the commissioner, it is in the public interest to do so. The commissioner may limit a license issued under this subsection:

Â Â Â Â Â  (a) By term;

Â Â Â Â Â  (b) To acts subject to the supervision of a specific principal real estate broker; or

Â Â Â Â Â  (c) By conditions to be observed in the exercise and the privileges granted.

Â Â Â Â Â  (3) A limited license issued under this section does not confer any property right in the privileges to be exercised thereunder, and the holder of a limited license does not have the right to renewal of such license. A limited license may be suspended or revoked, or the licensee may be reprimanded, by the commissioner on the grounds set out in ORS 696.301. [Amended by 1955 c.322 Â§12; 1969 c.674 Â§4; 1973 c.416 Â§4; 1975 c.746 Â§6; 1977 c.191 Â§2; 1977 c.649 Â§19; 1981 c.617 Â§7; 1987 c.611 Â§15; 1991 c.5 Â§30; 2001 c.300 Â§13; 2003 c.398 Â§8]

Â Â Â Â Â  696.140 [Amended by 1961 c.471 Â§2; 1963 c.412 Â§4; 1973 c.416 Â§5; repealed by 1975 c.746 Â§10 (696.141 enacted in lieu of 696.140)]

Â Â Â Â Â  696.141 [1975 c.746 Â§11 (enacted in lieu of 696.140); 1977 c.649 Â§51; 1979 c.243 Â§1; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.150 [Amended by 1977 c.649 Â§20; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.160 [Amended by 1969 c.674 Â§5; 1975 c.746 Â§12; 1977 c.649 Â§21; 1987 c.611 Â§16; 1989 c.724 Â§4; 1991 c.5 Â§31; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.162 [1975 c.746 Â§8; 1977 c.190 Â§1; 1977 c.649 Â§22; 1981 c.617 Â§8; 1987 c.468 Â§3; repealed by 1991 c.5 Â§46]

Â Â Â Â Â  696.165 [1953 c.166 Â§4; 1969 c.674 Â§6; 1977 c.649 Â§23; 1981 c.617 Â§8a; 1991 c.5 Â§32; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.167 [1975 c.746 Â§9; 1977 c.649 Â§24; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.169 [1977 c.649 Â§16a (enacted in lieu of 696.090); 1989 c.724 Â§5; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.170 [Amended by 1955 c.322 Â§13; repealed by 1969 c.674 Â§20]

Â Â Â Â Â  696.172 [1969 c.674 Â§9; repealed by 1975 c.746 Â§34]

Â Â Â Â Â  696.174 License renewal; continuing education courses; rules. (1) To qualify an active license for renewal, the real estate licensee must present evidence of attendance during the preceding two license years at 30 clock-hours of real estate oriented continuing education courses, of which a minimum of 15 clock-hours shall be in required course topics.

Â Â Â Â Â  (2)(a) The Real Estate Commissioner, with advice from real estate professionals, educators and the public, may accept a broad range of topics for real estate oriented continuing education courses. Required course topics shall be flexible so as to allow for changes in the real estate profession.

Â Â Â Â Â  (b) The minimum length of each course, required or elective, shall be one hour. A standard form, created by the Real Estate Agency in consultation with real estate professionals, shall be developed to ensure that licensees have completed the required number of hours. Certification of attendance by the principal real estate broker with whom the real estate broker is associated, or self-certification if the licensee is a sole practitioner, a principal real estate broker or a real estate property manager, shall be considered evidence of attendance.

Â Â Â Â Â  (3) The commissioner, with advice from real estate professionals, educators and the public, shall prescribe rules for certifying continuing education courses. The rules shall provide for correspondence courses and other distance learning alternatives, including but not limited to rules for minimum course length, comprehension of written materials and tests for course completion. The rules shall also provide that continuing education course topics contain an advanced course in real estate practices that must be completed by a licensee prior to the licenseeÂs first renewal of an active license.

Â Â Â Â Â  (4) The commissioner may waive the continuing education requirements of subsection (1) of this section for any licensee who submits satisfactory evidence of inability to attend such courses because of health or other circumstances beyond the licenseeÂs control. [1969 c.674 Â§11; 1973 c.416 Â§6; 1977 c.649 Â§25; 1981 c.617 Â§9; 1983 c.359 Â§1; 1987 c.611 Â§19; 1989 c.724 Â§6; 1991 c.5 Â§33; 1995 c.335 Â§1; 2001 c.300 Â§14]

Â Â Â Â Â  696.176 [1969 c.674 Â§10; 1975 c.746 Â§13; 1977 c.649 Â§26; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.180 [Amended by 1977 c.649 Â§27; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.190 [Amended by 1977 c.649 Â§28; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.200 Real estate broker or organization to maintain place of business; branch offices; change of business location. (1) Except for real estate brokers associated with a principal real estate broker, every real estate broker and principal real estate broker shall maintain in this state a place of business to be designated as the brokerÂs main office and designate the place of business by a sign that contains the name under which the broker is licensed.

Â Â Â Â Â  (2) The place of business must be specified in the application for a real estate license, and designated in the license. Prior to the change of a business location, the broker shall notify the Real Estate Commissioner in writing of the new location. The change of a business location without notification to the commissioner is grounds for revocation of licenses previously issued.

Â Â Â Â Â  (3) A real estate broker or principal real estate broker may establish one or more branch offices as separate business locations under the management of the broker. A broker may conduct and supervise the business of more than one office, whether main or branch. The broker shall register each branch office with the commissioner and designate each branch office by a sign that contains the name under which the broker is licensed.

Â Â Â Â Â  (4) Upon vacating any business location, the broker shall ensure that the sign containing the brokerÂs name or the name under which the broker has operated is removed from the location that the broker has vacated. A broker may not display any name at the designated places of business named in the brokerÂs license or licenses other than the name under which the broker is licensed. [Amended by 1955 c.322 Â§14; 1961 c.471 Â§3; 1965 c.367 Â§1; 1973 c.416 Â§7; 1975 c.746 Â§14; 1977 c.649 Â§29; 1979 c.823 Â§1; 1981 c.617 Â§10; 1989 c.532 Â§7; 2001 c.300 Â§16; 2003 c.398 Â§9; 2005 c.116 Â§5]

Â Â Â Â Â  696.205 Death or incapacity of sole proprietor real estate licensee; temporary license; rules. (1) If a real estate licensee who is a sole practitioner or who is the sole principal real estate broker of a real estate business dies or becomes incapacitated, the Real Estate Commissioner may issue a temporary license to the executor, administrator or personal representative of the estate of the deceased real estate licensee or to the court-appointed fiduciary of the incapacitated real estate licensee, or to some other person designated by the commissioner, in order to continue to transact the real estate business in the case of the incapacitated real estate licensee or to wind up the affairs of the deceased or incapacitated real estate licensee. The term of a temporary license issued under this section may not exceed one year from the date of issuance unless the commissioner, in the discretion of the commissioner, extends the term of the temporary license based on sufficient cause provided by the temporary licensee to the commissioner.

Â Â Â Â Â  (2) The Real Estate Agency may adopt administrative rules to administer this section or to authorize a person to transact or wind up real estate business on behalf of the deceased or incapacitated real estate licensee. [1975 c.746 Â§7; 2001 c.300 Â§17; 2005 c.116 Â§6]

Â Â Â Â Â  696.210 [Amended by 1977 c.649 Â§30; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.220 [Repealed by 1955 c.322 Â§15]

Â Â Â Â Â  696.221 [1955 c.322 Â§4; 1969 c.674 Â§12; 1977 c.649 Â§31; 1983 c.258 Â§2; 1991 c.5 Â§34; 2001 c.300 Â§18; repealed by 2005 c.116 Â§24]

Â Â Â Â Â  696.224 [1955 c.322 Â§5; 1969 c.674 Â§13; 1977 c.649 Â§32; 1983 c.258 Â§3; 1989 c.724 Â§12; 1991 c.5 Â§35; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.226 [1955 c.322 Â§2; 1977 c.649 Â§33; 1983 c.258 Â§4; 1991 c.5 Â§36; 2001 c.300 Â§19; repealed by 2005 c.116 Â§24]

Â Â Â Â Â  696.228 [1969 c.674 Â§8; 1977 c.649 Â§34; 1983 c.258 Â§5; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.230 [Repealed by 1969 c.674 Â§21]

Â Â Â Â Â  696.232 Return of license by employee of agency; reissuance upon termination of employment. (1) An employee or officer of the Real Estate Agency licensed as a real estate licensee under this chapter shall return the employeeÂs or officerÂs license to the agency at the time of commencing employment. The agency shall hold the license as an active license held in suspense. At the termination of an employeeÂs or officerÂs employment, the license may be returned to the licensee as an active or inactive license. The agency shall activate a license held in suspense without payment of further fee, and the license expires on the date on which it would have expired if the license had not been held in suspense.

Â Â Â Â Â  (2) Except as stated in subsection (1) of this section, the return of the license to the licensee and all renewals are subject to the provisions of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995. [1975 c.746 Â§16; 1977 c.649 Â§35; 1983 c.258 Â§6; 2001 c.300 Â§63; 2005 c.116 Â§7]

Â Â Â Â Â  696.235 [1975 c.746 Â§15; 1977 c.649 Â§36; 1981 c.617 Â§11; 1989 c.724 Â§7; 1995 c.335 Â§2; 2001 c.300 Â§20; repealed by 2005 c.116 Â§24]

Â Â Â Â Â  696.240 [Amended by 1957 c.383 Â§1; 1963 c.580 Â§49; repealed by 1975 c.746 Â§17 (696.241 enacted in lieu of 696.240)]

(Client Trust Fund Accounts)

Â Â Â Â Â  696.241 ClientsÂ Trust Accounts; notice to agency; authority to examine account; branch trust account; interest earnings on trust account; when broker entitled to earnest money; funds not subject to execution; rules. (1) Each sole practitioner and each principal real estate broker shall maintain in this state one or more separate bank accounts that shall be designated a ClientsÂ Trust Account in which all trust funds received or handled by the sole practitioner or broker and the real estate licensees subject to the supervision of the broker on behalf of any other person shall be deposited unless, pursuant to written agreement of all parties having an interest in the trust funds, the trust funds are immediately placed in a neutral escrow depository in this state.

Â Â Â Â Â  (2) Each sole practitioner or principal real estate broker shall file with the Real Estate Agency, on forms approved by the Real Estate Commissioner, a statement identifying the name of the bank or banks, account number or account numbers, and name of account or accounts for each ClientsÂ Trust Account maintained.

Â Â Â Â Â  (3) Each sole practitioner or principal real estate broker shall authorize the agency, by a form approved by the commissioner, to examine any ClientsÂ Trust Account, by a duly authorized representative of the agency. The examination shall be made at such times as the commissioner may direct.

Â Â Â Â Â  (4) If a sole practitioner or principal real estate broker maintains a separate ClientsÂ Trust Account in a branch office, a separate bookkeeping system shall be maintained in the branch office, provided a copy of the records required by the provisions of ORS 696.280 are maintained in the main office of the sole practitioner or broker.

Â Â Â Â Â  (5) Trust funds received by a sole practitioner or principal real estate broker may be placed by the sole practitioner or broker in a federally insured interest-bearing bank account, designated a ClientsÂ Trust Account, but only with the prior written approval of all parties having an interest in the trust funds. The earnings of such interest-bearing account shall not inure to the benefit of the sole practitioner or principal real estate broker unless expressly approved in writing before deposit of the trust funds by all parties having an interest in the trust funds.

Â Â Â Â Â  (6) With prior written notice to all parties who have an interest in the trust funds, a sole practitioner or principal real estate broker may place trust funds received by the sole practitioner or principal real estate broker in a federally insured interest-bearing bank account that is designated a ClientsÂ Trust Account and the earnings of which inure to the benefit of a public benefit corporation, as defined in ORS 65.001, for distribution to organizations and individuals for first-time homebuying assistance and for development of affordable housing. The sole practitioner or principal real estate broker shall select a qualified public benefit corporation to receive the interest earnings.

Â Â Â Â Â  (7) A sole practitioner or principal real estate broker is not entitled to any part of any interest earnings on trust funds deposited under subsection (5) of this section or to any part of the earnest money or other money paid to the sole practitioner or broker in connection with any real estate transaction as part or all of the sole practitionerÂs or brokerÂs commission or fee until the transaction has been completed or terminated. The question of the disposition of forfeited earnest money shall be negotiated between the sole practitioner or principal real estate broker and the seller at the time of executing any listing agreement or earnest money agreement. The result of such negotiation shall be filled in on the agreement form at the time of signing by the seller and either separately initialed by the seller or placed immediately above the signature of the seller.

Â Â Â Â Â  (8) ClientsÂ Trust Account funds are not subject to execution or attachment on any claim against a sole practitioner or principal real estate broker.

Â Â Â Â Â  (9) No person shall knowingly keep or cause to be kept any funds or money in any bank under the heading of ClientsÂ Trust Account or any other name designating such funds or money as belonging to the clients of any sole practitioner or principal real estate broker, except actual trust funds deposited with the sole practitioner or broker.

Â Â Â Â Â  (10) The agency by rule shall establish a procedure for disbursal of disputed funds from a ClientsÂ Trust Account to the person who delivered the funds to the sole practitioner or principal real estate broker. The procedure shall allow disbursal not more than 20 days after a request is made for the disbursal. Any disbursal pursuant to the procedure does not affect the claim of any other person to the funds.

Â Â Â Â Â  (11) The agency may provide by rules for other records to be maintained and for the manner in which trust funds are deposited, held and disbursed. [1975 c.746 Â§18 (enacted in lieu of 696.240); 1977 c.649 Â§39; 1981 c.617 Â§11a; 1985 c.589 Â§4; 1991 c.5 Â§37; 2001 c.300 Â§21; 2003 c.224 Â§1; 2005 c.116 Â§18; 2005 c.393 Â§2a]

Â Â Â Â Â  696.243 Substituting copy for original canceled check allowed; electronic fund transfers. (1) Any real estate broker, principal real estate broker, real estate property manager or escrow agent who is required by the Real Estate Commissioner to maintain the canceled checks used to disburse moneys from the licenseeÂs clientsÂ trust account may substitute a copy of the original canceled check, if the copy is provided by a bank and is produced by optical imaging or other process that accurately reproduces the original or forms a durable medium for reproducing the original, and the copy is at least 300 dots per inch in quality.

Â Â Â Â Â  (2) A real estate broker, principal real estate broker, real estate property manager or escrow agent may use electronic fund transfers for the deposit into or for withdrawal from a clientsÂ trust account established under ORS 696.241 or 696.578, if the bank furnishes to the licensee an accurate paper record of the deposits and withdrawals.

Â Â Â Â Â  (3) As used in subsection (2) of this section, Âelectronic fund transferÂ has the meaning set forth in section 903 of the Electronic Transfer Act (P.L. 90-321, 15 U.S.C. Â§1693a). [1995 c.760 Â§4; 2001 c.300 Â§22]

Â Â Â Â Â  Note: 696.243 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 696 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  696.245 ClientsÂ Trust Accounts; notice to bank; retention of copy. (1) Each sole practitioner and each principal real estate broker, at the time a ClientsÂ Trust Account is opened under ORS 696.241, shall provide the bank in which the account is opened with a notice in substantially the following form:

______________________________________________________________________________

NOTICE OF CLIENTSÂ TRUST ACCOUNT

To: (name of bank) ________

Â Â Â Â Â  Under the Oregon Real Estate License Law, I am the sole practitioner, principal real estate broker or designated real estate appraiser for (licensed name of broker or business)____________.

Â Â Â Â Â  Further, under ORS 696.241, I am required to maintain in Oregon a ClientsÂ Trust Account for the purpose of holding funds belonging to others.

Â Â Â Â Â  With regard to the account(s) numbered _________ which is/are designated as a ClientsÂ Trust Account, the account(s) is/are maintained with you as a depository for money belonging to persons other than myself and in my fiduciary capacity as a sole practitioner or principal real estate broker established by client agreements in separate documents.

Dated: (insert date)

__________________

Â (signature of broker)

ACKNOWLEDGMENT OF RECEIPT

I, __________________, a duly authorized representative of (bank)__________________, do hereby acknowledge receipt of the above NOTICE OF CLIENTSÂ TRUST ACCOUNT on (date)______.

__________________

Â (signature)

__________________

Â (title)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (2) The acknowledged copy of the notice described in subsection (1) of this section shall be retained by the sole practitioner or principal real estate broker as provided in ORS 696.241 for the retention of trust account records, subject to inspection by the Real Estate Commissioner or the commissionerÂs authorized representative. [1985 c.589 Â§2; 1991 c.5 Â§38; 2001 c.300 Â§23; 2005 c.116 Â§19]

Â Â Â Â Â  Note: 696.245 was added to and made a part of ORS 696.010 to 696.495 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  696.247 [1989 c.916 Â§1; 1991 c.716 Â§1; repealed by 1997 c.801 Â§37]

Â Â Â Â Â  696.249 [1989 c.916 Â§2; 1991 c.716 Â§2; repealed by 1997 c.801 Â§37]

Â Â Â Â Â  696.250 [Amended by 1953 c.202 Â§2; 1961 c.675 Â§1; 1965 c.367 Â§2; 1969 c.674 Â§14; 1975 c.746 Â§19; 1977 c.649 Â§37; 1981 c.617 Â§12; repealed by 1989 c.532 Â§10]

Â Â Â Â Â  696.251 [1989 c.916 Â§2a; repealed by 1997 c.801 Â§37]

Â Â Â Â Â  696.253 [1989 c.916 Â§3; repealed by 1997 c.801 Â§37]

Â Â Â Â Â  696.254 [1989 c.916 Â§7; 1991 c.716 Â§4; 1993 c.744 Â§176; repealed by 1997 c.801 Â§37]

(Nonresident and Reciprocal Real Estate Broker and Salesperson Licensing)

Â Â Â Â Â  696.255 Nonresident license equivalent to appointment of commissioner as agent for service of process; service on commissioner; fee. (1) The acceptance by a nonresident of a real estate license shall be considered equivalent to an appointment by the nonresident of the Real Estate Commissioner as the nonresident licenseeÂs true and lawful attorney, upon whom may be served any lawful summons, process or pleading in any action or suit against the nonresident licensee in any court of this state, arising out of any business done by the nonresident licensee as a real estate licensee in this state. The acceptance shall be considered equivalent to an agreement by the nonresident licensee that any summons, process or pleading so served shall be of the same legal force and validity as if served on the nonresident licensee personally in this state.

Â Â Â Â Â  (2) If it appears by the certificate of the sheriff of the county in which an action or suit has been filed against a nonresident licensee, that the defendant cannot be found in this state, service of any summons, process or pleading in the action or suit may be made by leaving a copy thereof, with a fee of $2, in the hands of the commissioner or in the commissionerÂs office. Such service shall be sufficient and valid personal service upon the defendant; provided that:

Â Â Â Â Â  (a) Notice of the service and copy of the summons, process or pleading is sent forthwith by registered mail or by certified mail with return receipt by the plaintiff or the plaintiffÂs attorney to the defendant, at the most recent address furnished to the commissioner by the nonresident licensee or to the nonresident licenseeÂs last-known address; and

Â Â Â Â Â  (b) The affidavit of the plaintiff or the plaintiffÂs attorney of the mailing is appended to the summons, process or pleading and entered as a part of the return thereof.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section, personal service outside of the state in accordance with the statutes relating to personal service of summons outside of the state shall relieve the plaintiff from the mailing requirement under this section.

Â Â Â Â Â  (4) Any summons served as provided in this section shall require the defendant to appear and answer the complaint within four weeks after receipt thereof by the commissioner.

Â Â Â Â Â  (5) The fee of $2 paid by the plaintiff to the commissioner shall be taxed as costs in favor of the plaintiff if the plaintiff prevails in the action.

Â Â Â Â Â  (6) The commissioner shall keep a record of each summons, process or pleading served upon the commissioner under this section, showing the day and hour of service. [1981 c.617 Â§12a; 1989 c.532 Â§9; 1991 c.249 Â§62]

Â Â Â Â Â  696.258 [1989 c.532 Â§1; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.260 [Repealed by 1977 c.649 Â§53 and 1977 c.842 Â§17]

Â Â Â Â Â  696.262 [1989 c.532 Â§Â§2,3; repealed by 1999 c.470 Â§4]

Â Â Â Â Â  696.265 Recognition of nonresident real estate licensee; rules. Notwithstanding ORS 696.040 to 696.232 and 696.255, the Real Estate Commissioner may prescribe by rule the terms and conditions for license recognition of a nonresident real estate broker or salesperson and for reciprocity agreements with other states and countries, including but not limited to application procedures, license qualifications, license maintenance, limitations on activities and license renewal requirements. [1989 c.532 Â§4; 1999 c.470 Â§3; 2001 c.300 Â§24]

Â Â Â Â Â  Note: 696.265 was added to and made a part of 696.010 to 696.495 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Miscellaneous)

Â Â Â Â Â  696.270 Fees. The maximum fees described in this section may be charged by and paid to the Real Estate Agency. Actual fees shall be prescribed by the Real Estate Commissioner with approval of the Oregon Department of Administrative Services. This section applies to the following fees:

Â Â Â Â Â  (1) For each licensing examination applied for, $75.

Â Â Â Â Â  (2) For each real estate brokerÂs, principal real estate brokerÂs or real estate property managerÂs license, $230.

Â Â Â Â Â  (3) For each renewal of a real estate brokerÂs, principal real estate brokerÂs or real estate property managerÂs license, $230.

Â Â Â Â Â  (4) For each notification of the opening or closing of a registered branch office of a real estate broker or principal real estate broker, at times other than the time of issuing or renewing the brokerÂs license, $10.

Â Â Â Â Â  (5) For each change of name or address of a broker on the records of the agency, $10.

Â Â Â Â Â  (6) For each duplicate license, when the original license is lost or destroyed and affidavit made thereof, $20.

Â Â Â Â Â  (7) For each transfer of a real estate brokerÂs, principal real estate brokerÂs or real estate property managerÂs license within the same license category, $10.

Â Â Â Â Â  (8) For the renewal of a real estate brokerÂs, principal real estate brokerÂs or real estate property managerÂs inactive license, $110.

Â Â Â Â Â  (9) For the reactivation of a real estate brokerÂs, principal real estate brokerÂs or real estate property managerÂs inactive license, $75.

Â Â Â Â Â  (10) In addition to the renewal fee, for late renewal, $30.

Â Â Â Â Â  (11) For a temporary license issued under ORS 696.205, $40, and for an extension thereof, $40.

Â Â Â Â Â  (12) For initial registration of a business name, $230. [Amended by 1953 c.166 Â§5; 1955 c.457 Â§1; subsections (13), (14), (15) enacted as 1955 c.322 Â§3; 1957 c.383 Â§2; 1961 c.670 Â§1; 1965 c.617 Â§3; 1969 c.674 Â§15; 1971 c.293 Â§1; 1975 c.746 Â§20; 1977 c.191 Â§3; 1977 c.649 Â§52; 1981 c.566 Â§4; 1987 c.58 Â§13; 1987 c.158 Â§146; 1987 c.611 Â§20; 1989 c.724 Â§8; 1991 c.5 Â§39; 1991 c.462 Â§3; 1997 c.451 Â§1; 2001 c.300 Â§25; 2003 c.398 Â§10; 2005 c.116 Â§20]

Â Â Â Â Â  696.275 [1977 c.873 Â§18; repealed by 1987 c.58 Â§15]

Â Â Â Â Â  696.280 Records of real estate brokers; rules. (1) A real estate broker or principal real estate broker shall maintain within this state complete and adequate records of all professional real estate activity conducted by or through the broker. The Real Estate Agency shall specify by rule the records required to establish complete and adequate records of a brokerÂs professional real estate activity. The only documents the agency may require by rule a real estate broker or principal real estate broker to use or generate are documents that are otherwise required by law or are voluntarily generated during a real estate transaction.

Â Â Â Â Â  (2)(a) The records of a principal real estate broker or a sole practitioner shall include records of attendance in continuing education courses by the sole practitioner or broker. The records of attendance shall state the name of the sole practitioner or broker and the date of the sole practitionerÂs or brokerÂs attendance, and shall be the basis for self-certification under ORS 696.174.

Â Â Â Â Â  (b) A principal real estate brokerÂs records shall include records of attendance in continuing education courses by licensees associated with the principal broker. The record of attendance shall state the name of the licensee and the date of the licenseeÂs attendance, and shall be the basis for the certificate of attendance submitted under ORS 696.174.

Â Â Â Â Â  (3) The records shall at all times be open for inspection by the Real Estate Commissioner or the commissionerÂs authorized representatives. The records of each transaction shall be maintained by the licensee for a period of not less than six years after the date the transaction closed or failed. The records may be maintained in any format that allows for inspection and copying by the commissioner or the commissionerÂs representatives, as determined by the commissioner by rule. [Amended by 1977 c.649 Â§38; 1981 c.617 Â§12b; 1983 c.258 Â§7; 1983 c.359 Â§2; 1991 c.5 Â§40; 1995 c.335 Â§3; 2001 c.300 Â§26; 2005 c.116 Â§21]

Â Â Â Â Â  696.290 Sharing commission with or paying finderÂs fee to unlicensed person prohibited; exceptions. (1) A real estate licensee shall not offer, promise, allow, give, pay or rebate, directly or indirectly, any part or share of the licenseeÂs commission or compensation arising or accruing from any real estate transaction or pay a finderÂs fee to any person who is not a real estate licensee licensed under ORS 696.022. However, a real estate broker or principal real estate broker may pay a finderÂs fee or a share of the commission on a cooperative sale where such payment is made to a licensed real estate broker in another state or country provided that the state or country in which that broker is licensed has a law permitting real estate brokers to cooperate with real estate brokers or principal real estate brokers in this state and that such nonresident real estate broker does not conduct in this state any acts constituting professional real estate activity and for which compensation is paid. If a country does not license real estate brokers, the payee must be a citizen or resident of the country and represent that the payee is in the business of real estate brokerage in the other country. A real estate broker associated with a principal real estate broker shall not accept compensation from any person other than the principal real estate broker with whom the real estate broker is associated at the time. A principal real estate broker shall not make payment to the real estate broker of another principal real estate broker except through the principal real estate broker with whom the real estate broker is associated. Nothing in this section prevents payment of a commission or fee earned by a real estate broker or principal real estate broker while licensed, because of change of affiliation or inactivation of the brokerÂs license.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section is intended to prohibit a real estate licensee who has a written property management agreement with the owner of a residential building or facility from authorizing the payment of a referral fee, rent credit or other compensation to an existing tenant of the owner or licensee, or a former tenant if the former tenant resided in the building or facility within the previous six months, as compensation for referring new tenants to the licensee.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section is intended to prevent an Oregon real estate broker or principal real estate broker from sharing a commission on a cooperative nonresidential real estate transaction with a person who holds an active real estate license in another state or country, provided:

Â Â Â Â Â  (a) Before the out-of-state real estate licensee performs any act in this state that constitutes professional real estate activity, the licensee and the cooperating Oregon real estate broker or principal real estate broker agree in writing that the acts constituting professional real estate activity conducted in this state will be under the supervision and control of the cooperating Oregon broker and will comply with all applicable Oregon laws;

Â Â Â Â Â  (b) The cooperating Oregon real estate broker or principal real estate broker accompanies the out-of-state real estate licensee and the client during any property showings or negotiations conducted in this state; and

Â Â Â Â Â  (c) All property showings and negotiations regarding nonresidential real estate located in this state are conducted under the supervision and control of the cooperating Oregon real estate broker or principal real estate broker.

Â Â Â Â Â  (4) Nothing in subsection (1) of this section is intended to prohibit a real estate licensee from directly compensating a licensed personal assistant if permitted by the terms, conditions and requirements of a licensed personal assistant agreement under ORS 696.028.

Â Â Â Â Â  (5) As used in subsection (3) of this section, Ânonresidential real estateÂ means any real property that is improved or available for improvement by commercial structures or five or more residential dwelling units. [Amended by 1953 c.42 Â§2; 1961 c.670 Â§2; 1969 c.674 Â§16; 1975 c.746 Â§21; 1977 c.649 Â§40; 1981 c.617 Â§13; 1989 c.724 Â§9; 1997 c.307 Â§1; 1999 c.470 Â§1; 2001 c.300 Â§27]

Â Â Â Â Â  696.300 [Amended by 1959 c.585 Â§1; 1961 c.670 Â§3; 1969 c.674 Â§17; 1971 c.743 Â§409; 1973 c.421 Â§50; 1974 c.1 Â§25; repealed by 1975 c.746 Â§22 (696.301 enacted in lieu of 696.300)]

Â Â Â Â Â  696.301 Grounds for discipline. Subject to ORS 696.396, the Real Estate Commissioner may suspend or revoke the real estate license of any real estate licensee, reprimand any licensee or deny the issuance or renewal of a license to an applicant who has done any of the following:

Â Â Â Â Â  (1) Created a reasonable probability of damage or injury to a person by making one or more material misrepresentations or false promises in a matter related to professional real estate activity.

Â Â Â Â Â  (2) Represented, attempted to represent or accepted a commission or other compensation from a principal real estate broker other than the principal real estate broker with whom the real estate broker is associated.

Â Â Â Â Â  (3) Disregarded or violated any provision of ORS 659A.421, 696.010 to 696.495, 696.600 to 696.785 and 696.800 to 696.870 or any rule of the Real Estate Agency.

Â Â Â Â Â  (4) Knowingly or recklessly published materially misleading or untruthful advertising.

Â Â Â Â Â  (5) Acted as an agent and an undisclosed principal in any transaction.

Â Â Â Â Â  (6) Intentionally interfered with the contractual relations of others concerning real estate or professional real estate activity.

Â Â Â Â Â  (7) Intentionally interfered with the exclusive representation or exclusive brokerage relationship of another licensee.

Â Â Â Â Â  (8) Accepted employment or compensation for the preparation of a competitive market analysis or letter opinion that is contingent upon reporting a predetermined value or for real estate in which the licensee had an undisclosed interest.

Â Â Â Â Â  (9) Represented a taxpayer as described in ORS 305.230 or 309.100, contingent upon reporting a predetermined value or for real estate in which the licensee had an undisclosed interest.

Â Â Â Â Â  (10) Failed to ensure, in any real estate transaction in which the licensee performed the closing, that the buyer and seller received a complete detailed closing statement showing the amount and purpose of all receipts, adjustments and disbursements.

Â Â Â Â Â  (11) Has been convicted of a felony or misdemeanor substantially related to the licenseeÂs trustworthiness or competence to engage in professional real estate activity.

Â Â Â Â Â  (12) Demonstrated incompetence or untrustworthiness in performing any act for which the licensee is required to hold a license.

Â Â Â Â Â  (13) Violated a term, condition, restriction or limitation contained in an order issued by the commissioner.

Â Â Â Â Â  (14) Committed an act of fraud or engaged in dishonest conduct substantially related to the fitness of the applicant or licensee to conduct professional real estate activity, without regard to whether the act or conduct occurred in the course of professional real estate activity.

Â Â Â Â Â  (15) Engaged in any conduct that is below the standard of care for the practice of professional real estate activity in Oregon as established by the community of persons engaged in the practice of professional real estate activity in Oregon. [1975 c.746 Â§23 (enacted in lieu of 696.300); 1977 c.649 Â§41; 1981 c.617 Â§14; 1989 c.532 Â§8; 1991 c.5 Â§41; 1993 c.547 Â§9; 1993 c.570 Â§13; 1999 c.470 Â§2; 2001 c.300 Â§28; 2003 c.398 Â§10a; 2005 c.116 Â§22; 2005 c.393 Â§3]

Â Â Â Â Â  696.310 Intracompany supervision and control; effect of revocation on licensed associates. (1) If two or more principal real estate brokers are in business together, the brokers may have equal supervisory control over and shall be equally responsible for the conduct of other principal real estate brokers or real estate brokers associated with the principal real estate brokers, or other employees employed by the principal real estate brokers. The principal real estate brokers shall execute a written agreement between them and establish office policies specifying the supervisory control and responsibility for each principal real estate broker who is a party to the agreement.

Â Â Â Â Â  (2) An act constituting a violation of any of the provisions of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995 or of any rule adopted thereunder by any licensee is not cause for the suspension or revocation of a license of any real estate licensee associated with or engaged by such licensee, unless it appears to the satisfaction of the Real Estate Commissioner that such associated or engaged real estate licensee had guilty knowledge of the act. A course of dealing shown to have been persistently and consistently followed by any real estate licensee shall constitute prima facie evidence of such knowledge upon the part of any real estate licensee associated with or engaged by that licensee. [Amended by 1977 c.649 Â§42; 1981 c.617 Â§15; 2001 c.300 Â§31]

Â Â Â Â Â  696.315 Licensee not to permit person whose license suspended or revoked to engage in activity with or on behalf of licensee. No real estate licensee shall knowingly permit any person whose license has been revoked or suspended to engage in professional real estate activity, with or on behalf of the licensee. [1977 c.649 Â§7; 1981 c.617 Â§15a]

Â Â Â Â Â  696.320 Effect of suspension or revocation of principal broker license on associated licensees. The suspension or revocation of a principal real estate brokerÂs license renders inactive every license of the real estate brokers engaged by the principal real estate broker pending a transfer of the license. The Real Estate Agency shall transfer a license rendered inactive under this section if the real estate licensee requests a transfer within 30 days after the effective date of the suspension or revocation of the principal real estate brokerÂs license and pays a transfer fee. [Amended by 1969 c.674 Â§18; 1975 c.746 Â§24; 1977 c.649 Â§43; 1981 c.617 Â§15b; 1989 c.724 Â§10; 2001 c.300 Â§32; 2005 c.116 Â§9]

Â Â Â Â Â  696.325 [1975 c.746 Â§36; 1977 c.649 Â§44; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.330 [Amended by 1967 c.206 Â§1; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  696.340 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  696.345 [1977 c.649 Â§4; repealed by 1991 c.5 Â§46]

Â Â Â Â Â  696.350 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  696.355 [1977 c.649 Â§6; 1987 c.468 Â§4; 1991 c.5 Â§42; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.359 [1981 c.617 Â§39; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.360 [Amended by 1967 c.206 Â§2; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  696.361 Regulation of real estate property manager. A real estate property manager is regulated and bound as a real estate broker and as a principal real estate broker. [1987 c.611 Â§18; 1989 c.724 Â§17; 1991 c.5 Â§43; 2001 c.300 Â§33]

Â Â Â Â Â  696.363 Relationship between licensees as independent contractors or employer and employee. Nothing contained in ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870, 696.990 and 696.995 prevents the establishment of an independent contractor relationship between real estate licensees or requires the establishment of an employer-employee relationship. [1981 c.617 Â§40]

Â Â Â Â Â  696.365 City or county business license tax. (1) A city or county shall not impose or collect a business license tax from a person licensed as a real estate broker who engages in professional real estate activity only as an agent of a principal real estate broker.

Â Â Â Â Â  (2) As used in this section, Âbusiness license taxÂ has the meaning given that term in ORS 701.015. [1987 c.581 Â§4; 2001 c.300 Â§78]

Â Â Â Â Â  Note: 696.365 was added to and made a part of ORS 696.010 to 696.495 but was not added to any smaller series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Administration)

Â Â Â Â Â  696.375 Real Estate Agency; Real Estate Commissioner; confirmation, salary and security of commissioner. (1) The Real Estate Agency is established.

Â Â Â Â Â  (2) The Real Estate Agency shall be under the supervision and control of an administrator who shall be known as the Real Estate Commissioner. The Governor shall appoint the Real Estate Commissioner who shall have been, before the date of appointment, for five years a real estate broker or principal real estate broker actively engaged in business as such in this state. The Governor also may appoint a person who has been actively connected with the administration of the agency for at least one year as acting or temporary commissioner. The commissioner shall hold office at the pleasure of the Governor and shall be responsible for the performance of the duties imposed upon the agency. The Real Estate Commissioner shall receive such salary as may be provided by law.

Â Â Â Â Â  (3) The appointment of the commissioner is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) Before entering upon the duties of office the commissioner shall give to the state a fidelity bond with one or more corporate sureties authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case in the sum fixed by the Governor. The premium for the bond or the fee for the letter of credit shall be paid by the agency. [1963 c.580 Â§Â§40,41; 1974 c.25 Â§1; 1975 c.746 Â§25; 1987 c.414 Â§38; 1991 c.331 Â§104; 1995 c.674 Â§1; 1997 c.631 Â§523; 2001 c.300 Â§34]

Â Â Â Â Â  696.380 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.385 Power of agency; rulemaking procedures. The Real Estate Agency shall have the power to:

Â Â Â Â Â  (1) Adopt a seal by which it shall authenticate its proceedings.

Â Â Â Â Â  (2) From time to time, prepare and cause to be printed and circulated among the real estate licensees of Oregon such printed matter as it may deem helpful or educational or proper for the guidance and welfare of such licensees.

Â Â Â Â Â  (3) Make and enforce any and all such reasonable rules as shall be deemed necessary to administer and enforce the provisions of, and enforce and discharge the duties defined in, any law with the administration or enforcement of which the agency is charged.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, when the agency proposes to adopt, amend or repeal a rule concerning real estate licensees, the agency shall:

Â Â Â Â Â  (a) Submit a copy of the proposed rule to the Real Estate Board at least 45 days prior to publication of the notice of intended action required under ORS 183.335 for the rule.

Â Â Â Â Â  (b) Consider any recommendations that the board, by majority vote, makes concerning the proposed rule.

Â Â Â Â Â  (c) Publish as part of the statement of need in the matters any written comments submitted by the board for publication under paragraph (b) of this subsection.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to a temporary rule that is adopted, amended or suspended pursuant to ORS 183.335 (5). However, the agency shall submit to the board a copy of any proposed temporary rule as soon as practicable and, to the extent possible under the circumstances, consider any recommendations that the board may make by majority vote regarding the temporary rule. [1963 c.580 Â§48; 1965 c.617 Â§5; 1981 c.617 Â§16; 1985 c.565 Â§116]

Â Â Â Â Â  696.390 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.392 Power of commissioner to administer oaths, take depositions and issue subpoenas. (1) The Real Estate Commissioner may administer oaths, take depositions and issue subpoenas to compel the attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to the carrying out of the laws the commissioner is charged with administering.

Â Â Â Â Â  (2) If any person fails to comply with a subpoena issued under this section or refuses to testify on any matters on which the person may be lawfully interrogated, the procedure provided in ORS 183.440 shall be followed to compel obedience. [1995 c.217 Â§13]

Â Â Â Â Â  696.395 Power of commissioner. The Real Estate Commissioner shall have the power to:

Â Â Â Â Â  (1) For the purpose of administration, organize and reorganize, as necessary, the Real Estate Agency in the manner that the commissioner deems necessary to properly conduct the work of the agency.

Â Â Â Â Â  (2) Appoint all subordinate officers and employees of the agency, or such other agents or representatives, and prescribe their duties and fix their compensation, subject to the applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers, employees, agents or representatives of the agency shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties.

Â Â Â Â Â  (3) Require a fidelity bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 of any officer or employee of the agency who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond or letter of credit. The amounts of the bonds or letters of credit shall be fixed by the commissioner, except as otherwise provided by law, and the sureties or letter of credit issuers shall be approved by the commissioner. The agency shall pay the premium on the bonds and the fees for the letters of credit. [1963 c.580 Â§42; 1977 c.649 Â§45; 1987 c.414 Â§38a; 1991 c.331 Â§105; 1997 c.631 Â§524]

Â Â Â Â Â  696.396 Investigation of complaints and progressive discipline; rules. (1) The Real Estate Commissioner shall provide by rule for the progressive discipline of real estate licensees and an objective method for investigation of complaints alleging grounds for discipline under ORS 696.301.

Â Â Â Â Â  (2) The rules adopted by the commissioner under this section:

Â Â Â Â Â  (a) Must establish procedures for the discovery of material facts relevant to an investigation and for the reporting of those facts without conclusions of violation or grounds for discipline to the commissioner or the commissionerÂs designee by the individual assigned to investigate the complaint.

Â Â Â Â Â  (b) Must provide for progressive discipline designed and implemented to correct inappropriate behavior.

Â Â Â Â Â  (c) May not authorize imposition of a suspension or a revocation of a real estate license unless the material facts establish a violation of a ground for discipline under ORS 696.301 that:

Â Â Â Â Â  (A) Results in significant damage or injury;

Â Â Â Â Â  (B) Exhibits incompetence in the performance of professional real estate activity;

Â Â Â Â Â  (C) Exhibits dishonesty or fraudulent conduct; or

Â Â Â Â Â  (D) Repeats conduct or an act that is substantially similar to conduct or an act for which the real estate licensee was disciplined previously. [2005 c.393 Â§5]

Â Â Â Â Â  696.398 Delegation by commissioner to employees; requirements. (1) The Real Estate Commissioner may delegate to any of the officers and employees of the Real Estate Agency to exercise or discharge in the commissionerÂs name any power, duty or function vested in or imposed upon the commissioner under this chapter. The power to administer oaths and affirmations, subpoena witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records, and to sign notices and orders may be exercised by an officer or employee of the agency only when specified in writing by the commissioner and filed in the records of the Real Estate Agency.

Â Â Â Â Â  (2) An official act of a person acting in the commissionerÂs name and by authority of the commissioner shall be deemed to be an official act of the commissioner. [1975 c.746 Â§26]

Â Â Â Â Â  696.400 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.405 Real Estate Board; appointment; term; qualifications; compensation; expenses. (1) The Real Estate Board is established within the Real Estate Agency. The board shall consist of nine members appointed by the Governor to hold office for a period of four years, but to serve at the pleasure of the Governor. Seven members of the board appointed by the Governor must have been, before the date of their appointment, real estate licensees actively engaged for five years in professional real estate activity in this state. Two members to be appointed by the Governor shall not be real estate licensees or have been connected with, or employed by, the Real Estate Agency or a predecessor thereof. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (2) A member of the board is entitled to compensation or expenses as provided in ORS 292.495. [1963 c.580 Â§43; 1969 c.314 Â§97; 1975 c.746 Â§27; 1977 c.649 Â§46; 1981 c.617 Â§17; 1987 c.414 Â§39; 1993 c.744 Â§250]

Â Â Â Â Â  696.410 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.415 Officers; meetings; quorum. (1) The Real Estate Board shall annually select one of its members as chairperson, who shall preside at the meetings of the board. In the absence of the chairperson some other member of the board may serve as chairperson. The board shall meet at such times and places as determined by the board and may also meet upon call of the chairperson.

Â Â Â Â Â  (2) A majority of the board shall constitute a quorum for the transaction of business. A vacancy on the board shall not impair the right of the remaining members to perform all the duties and exercise all the functions and authority of the board. [1963 c.580 Â§45]

Â Â Â Â Â  696.420 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.425 Powers and duties of board; expenses. (1) The Real Estate Board is authorized to inquire into the needs of the real estate licensees of Oregon, the functions of the Real Estate Agency and the matter of the business policy thereof, to confer with and advise the Governor as to how the agency may best serve the state and the licensees, and to make recommendations and suggestions of policy to the agency as the board may deem beneficial and proper for the welfare and progress of the licensees and of the public and of the real estate business in Oregon.

Â Â Â Â Â  (2) The board shall conduct all examinations for applicants for real estate licenses, prepare or cause to be prepared the questions to be asked in the examinations and grade or cause to be graded the papers of each applicant after the completion of the examination and file a written report with the agency as to applicants taking the examination who have passed and who have failed to pass the examination. The board shall provide the manner and methods for conducting examinations.

Â Â Â Â Â  (3) The expenses of the board shall be paid from moneys available to the agency for payment of administrative expenses relating to the real estate activities of the agency. [1963 c.580 Â§46; 1969 c.674 Â§19; 1977 c.649 Â§47; 1981 c.617 Â§18; 1987 c.414 Â§39a; 1993 c.744 Â§179]

Â Â Â Â Â  696.430 Records of commissioner as evidence; records open to inspection. Copies of all records and papers in the office of the Real Estate Commissioner duly certified and authenticated by the seal of the commissioner shall be received in evidence in all courts equally and with like effect as the original. Except for records of open investigations, all records kept in the office of the commissioner under authority of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995 shall be open to public inspection under such reasonable rules and regulations as shall be prescribed by the commissioner. [Amended by 2001 c.300 Â§35]

Â Â Â Â Â  696.435 [1963 c.546 Â§5; 1965 c.617 Â§6; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.440 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.445 Advancement of education and research; Oregon Real Estate News Journal; content as to disciplinary actions. (1) Pursuant to ORS 696.385 (2), the Real Estate Agency shall provide for the advancement of education and research in connection with the educational requirements for the securing of licenses for real estate licensees under ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995.

Â Â Â Â Â  (2) The Real Estate Commissioner may assign and reassign staff in the agency to perform such duties as the commissioner considers necessary to carry out subsection (1) of this section, including but not limited to the preparation and distribution of a periodic publication to be known as the Oregon Real Estate News Journal and the preparation and publication of other printed matter of an educational nature for the benefit of real estate licensees.

Â Â Â Â Â  (3) The commissioner shall publish in the Oregon Real Estate News Journal the names and addresses of all applicants for real estate or escrow licenses whose licenses have been refused, of real estate licensees who have been reprimanded, of real estate and escrow licensees whose licenses have been suspended or revoked and of real estate and escrow licensees who have been assessed civil penalties. Each such publication shall include a brief description of the situation involved and the grounds for the commissionerÂs action. [1974 s.s. c.26 Â§5; 1975 c.746 Â§28; 1977 c.649 Â§48; 1981 c.617 Â§19; 1983 c.258 Â§8; 2001 c.300 Â§64]

Â Â Â Â Â  696.450 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.460 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.470 [Repealed by 1963 c.580 Â§103]

Â Â Â Â Â  696.480 [Amended by 1977 c.649 Â§49; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.490 Real Estate Account; disposition of receipts. (1) There is established in the General Fund of the State Treasury the Real Estate Account. All moneys, fees and charges collected or received by the Real Estate Agency shall be deposited in the account.

Â Â Â Â Â  (2) The moneys in the Real Estate Account are continuously appropriated for the payment of the expenses of the agency in carrying out the provisions of ORS 92.305 to 92.495, 94.803, 94.807 to 94.945, 100.005 to 100.910, 100.990, 696.010 to 696.785, 696.800 to 696.870 and 696.995. [Amended by 1955 c.457 Â§2; 1961 c.309 Â§4; 1963 c.440 Â§16; 1963 c.580 Â§50; 1965 c.617 Â§7; 1971 c.293 Â§2; 1974 c.26 Â§1; 1977 c.41 Â§2; 1981 c.85 Â§11; 1983 c.17 Â§30; 1983 c.530 Â§53; 1985 c.565 Â§117]

Â Â Â Â Â  696.495 Revolving fund; amount; use; procedure for repayment. (1) Upon written request by the Real Estate Agency, the Oregon Department of Administrative Services shall draw a warrant on the Real Estate Account, established by ORS 696.490, for use as a revolving fund. Warrants drawn to establish or increase the revolving fund, rather than to reimburse the revolving fund, may not exceed the aggregate sum of $1,500. The State Treasurer shall hold the revolving fund in a special account against which the Real Estate Agency may draw checks.

Â Â Â Â Â  (2) The Real Estate Agency may use the revolving fund for the purpose of paying witness fees and other administrative expenses.

Â Â Â Â Â  (3) All claims for reimbursement of moneys paid from the revolving fund are subject to approval by the Director of the Oregon Department of Administrative Services and by the Real Estate Commissioner. When such claims have been approved, a warrant covering them shall be drawn in favor of the Real Estate Agency and used to reimburse the revolving fund. Such warrants shall be charged against the Real Estate Account established by ORS 696.490. [1974 c.26 Â§3; 1977 c.41 Â§3]

Â Â Â Â Â  696.500 [Amended by 1959 c.27 Â§1; repealed by 1961 c.309 Â§5]

ESCROWS AND ESCROW AGENTS

(Generally)

Â Â Â Â Â  696.505 Definitions for ORS 696.505 to 696.590. As used in ORS 696.505 to 696.590, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCollection escrowÂ means an escrow in which the escrow agent:

Â Â Â Â Â  (a) Receives:

Â Â Â Â Â  (A) Installment payments;

Â Â Â Â Â  (B) Instruments evidencing or securing an obligation; or

Â Â Â Â Â  (C) Instruments discharging the security interest; and

Â Â Â Â Â  (b) Disburses the payments or delivers the instruments upon specified conditions pursuant to the written instructions of an obligor and obligee.

Â Â Â Â Â  (2) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (3) ÂEscrowÂ means any transaction wherein any written instrument, money, evidence of title to real or personal property or other thing of value is delivered, for the purpose of paying an obligation or effecting the sale, transfer, encumbrance or lease of real or personal property, to a person not otherwise having any right, title or interest therein, to be held by that person as a neutral third party until the happening of a specified event or the performance of a prescribed condition, when it is then to be delivered by the neutral third party to a grantee, grantor, promisee, promisor, obligee, obligor, bailee, bailor or any agent or employee of any of them pursuant to the written instructions of the principals to the transaction.

Â Â Â Â Â  (4) ÂEscrow agentÂ means any person who engages in the business of receiving escrows for deposit or delivery and who receives or is promised any fee, commission, salary or other valuable consideration, whether contingent or otherwise, for or in anticipation of performance.

Â Â Â Â Â  (5) ÂPrincipalÂ means:

Â Â Â Â Â  (a) The buyer and seller, lessor and lessee and the exchanging parties in an escrow transaction involving the sale, lease, lease-option or exchange of real property or personal property; and

Â Â Â Â Â  (b) The borrower in an escrow transaction involving the refinancing of real or personal property, including but not limited to the refinancing of an obligation secured by a land sale contract requiring a deed to be delivered as part of such refinancing.

Â Â Â Â Â  (6) ÂReal estate closing escrowÂ means an escrow where the escrow fee is paid in whole or in part by the principals to a real estate transaction and wherein the unpaid purchase price is delivered to an escrow agent for disbursal pursuant to the written instructions of the principals to the transaction simultaneously on the transfer of specified title to the real property.

Â Â Â Â Â  (7) ÂSubservicerÂ means an escrow agent, a financial institution or a trust company, as those terms are defined in ORS 706.008, or a collection agency registered under ORS 697.015 when providing, pursuant to written instructions, a portion of the escrow services for an escrow to an escrow agent, or a person in the business of receiving escrows under the laws of another state, that would otherwise provide the escrow services directly to the principals. [1963 c.440 Â§1; 1977 c.351 Â§4; 1981 c.617 Â§20; 1991 c.874 Â§1; 1993 c.18 Â§150; 2003 c.427 Â§4; 2005 c.116 Â§23]

Â Â Â Â Â  696.508 Legislative finding; short title. (1) The Legislative Assembly finds the activity of escrow agents in handling large sums of money and important rights of clients to be of public concern. In order to permit uniform and equitable regulation of all escrow agents and to improve the standards of escrow conduct, the provisions of ORS 696.505 to 696.590 shall be construed to grant the Real Estate Commissioner authority to protect the public.

Â Â Â Â Â  (2) ORS 696.505 to 696.590 may be cited as the Oregon Escrow Law. [1977 c.351 Â§2]

Â Â Â Â Â  696.510 [Repealed by 1961 c.309 Â§6]

(Licensing)

Â Â Â Â Â  696.511 License required; application and information required; issuance. (1) A person may not directly or indirectly engage in or carry on, or purport to engage in or carry on, the business of an escrow agent or act in the capacity of an escrow agent without first obtaining a license as an escrow agent under the provisions of ORS 696.505 to 696.590.

Â Â Â Â Â  (2)(a) Every escrow agent before engaging in the escrow business shall file in the office of the Real Estate Commissioner an application for a license, in writing, verified by the applicant and in the form prescribed by the commissioner. The application must include the location of the agentÂs main office and all branch offices in this state, the name or style of doing business, the names, resident and business addresses of all persons interested in the business as principals, partners, elected officers, trustees and directors, specifying as to each the personÂs capacity and title, the general plan and character of business and the length of time the agent has been engaged in business. Notification of changes in the information contained in the application or in the ownership of the business must be immediately filed with the commissioner.

Â Â Â Â Â  (b) If the applicant is an individual, the applicant must be 18 years of age or older.

Â Â Â Â Â  (3) For the initial license of an escrow agent, the commissioner may require information and evidence the commissioner considers necessary to demonstrate the applicantÂs qualifications to transact escrow business including, but not limited to, information regarding the applicantÂs financial resources, the applicantÂs escrow business in another state or the experience or training of employees in escrow business, or a testimonial of an escrow agent licensed in this state. Subject to subsection (4) of this section, an applicant:

Â Â Â Â Â  (a) Who is an individual must demonstrate a minimum of three years of experience in the administration of escrows within Oregon or a state with comparable escrow laws; or

Â Â Â Â Â  (b) Who is not an individual must demonstrate a minimum collective experience among its personnel of three years in the administration of escrows within Oregon or a state with comparable escrow laws.

Â Â Â Â Â  (4) The commissioner may waive the three-year experience requirement in subsection (3) of this section for an applicant who demonstrates other qualifications sufficient to ensure the protection of the public.

Â Â Â Â Â  (5) For the initial license or license renewal of an escrow agent, the commissioner shall require fingerprints and a state or nationwide criminal records check under ORS 181.534 of an applicant for an initial license and may require fingerprints and a state or nationwide criminal records check under ORS 181.534 of an applicant for license renewal. The commissioner may require additional information for an initial license or license renewal under this subsection that the commissioner considers necessary for protecting the public. For purposes of requiring fingerprints and a criminal records check, ÂapplicantÂ means a person who has more than five percent ownership interest in the escrow agency and the corporate officers in direct control of escrow operations.

Â Â Â Â Â  (6) For license renewal, an escrow agent shall provide:

Â Â Â Â Â  (a) A certification of training, by which the applicant certifies that the applicant provides escrow agency staff within Oregon with an average of six hours or more of training per year per permanent, full-time employee in subjects that bear directly on the administration of escrows; and

Â Â Â Â Â  (b) A statement identifying by name, address and telephone number one or more individuals who can respond to the inquiries of or referrals by the commissioner or the commissionerÂs authorized representative regarding the applicantÂs escrow business.

Â Â Â Â Â  (7) The commissioner, if satisfied that the applicant should not be refused a license under ORS 696.535, shall issue or renew an escrow agent license for an applicant that complies with the requirements of ORS 696.505 to 696.590.

Â Â Â Â Â  (8) To qualify for issuance or renewal of an escrow agent license, an applicant shall pay any outstanding civil penalties or other moneys due and owing to the Real Estate Agency except civil penalties or other moneys due that are the subject of judicial or administrative review on the date of the application for license or license renewal. [1963 c.440 Â§Â§4,17; 1975 c.746 Â§29; 1977 c.351 Â§5; 1981 c.617 Â§21; 1991 c.874 Â§2; 2001 c.300 Â§36; 2003 c.427 Â§5; 2005 c.730 Â§Â§38,86]

Â Â Â Â Â  696.515 [1963 c.440 Â§3; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.520 Application of ORS 696.505 to 696.590. The provisions of ORS 696.505 to 696.590 do not apply to and the term Âescrow agentÂ does not include:

Â Â Â Â Â  (1) Any person doing business under the laws of this state or the United States relating to banks, mutual savings banks, trust companies, savings and loan associations, consumer finance companies, or insurance companies except to the extent that the person provides real estate closing escrow services other than those permitted under subsection (3) of this section.

Â Â Â Â Â  (2) An attorney at law rendering services in the performance of duties as attorney at law.

Â Â Â Â Â  (3) Any firm or corporation lending money on real or personal property and which firm or corporation is subject to licensing, supervision or auditing by a federal or state agency but only to the extent of closing a loan transaction between such firm or corporation and a borrower, and seller, if a fee for escrow services is not charged to the seller.

Â Â Â Â Â  (4) Any person doing any of the acts specified in ORS 696.505 (3) under order of any court.

Â Â Â Â Â  (5) Any real estate broker or principal real estate broker licensed under ORS 696.022 who performs the closing for the principals in a real estate transaction handled by the broker, if the principals are not charged a separate fee for escrow services.

Â Â Â Â Â  (6) Any collection agency registered under ORS 697.015 that is engaged in any collection or billing activity without holding documents relating to the debt. [1963 c.440 Â§2; 1967 c.359 Â§701; 1971 c.398 Â§1; 1977 c.351 Â§6; 1981 c.617 Â§22; 1991 c.874 Â§3; 2001 c.300 Â§37; 2003 c.427 Â§6]

Â Â Â Â Â  696.523 Application of ORS 696.505 to 696.590 to title insurance activities. The provisions of ORS 696.505 to 696.590 apply to those escrow activities of a title insurance company, or an insurance producer of a title insurance company which prepares abstracts or makes searches of title which are used as a basis for the insurance of titles by a title insurance company. [1971 c.398 Â§3; 1977 c.351 Â§7; 2003 c.364 Â§55]

Â Â Â Â Â  696.525 Bond for escrow agents. (1) At the time of filing an application for an escrow agent license, the applicant shall deposit with the Real Estate Commissioner a corporate surety bond running to the State of Oregon, executed by a surety company satisfactory to the commissioner, in the amount required by this section.

Â Â Â Â Â  (2) If the total annual receipts of client trust funds, as reported in the required annual report of the escrow agent, are:

Â Â Â Â Â  (a) Less than $30 million, the bond or deposit must be $50,000.

Â Â Â Â Â  (b) $30 million or more, but less than $60 million, the bond or deposit must be $125,000.

Â Â Â Â Â  (c) $60 million or more, but less than $100 million, the bond or deposit must be $250,000.

Â Â Â Â Â  (d) $100 million or more, but less than $300 million, the bond or deposit must be $375,000.

Â Â Â Â Â  (e) $300 million or more, the bond or deposit must be $500,000.

Â Â Â Â Â  (3) The provisions of the corporate surety bond must be in the form substantially as follows:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Know All Persons by These Presents, That we, ______as principal, and______, a corporation, qualified and authorized to do business in the State of Oregon as surety, are held and firmly bound unto the State of Oregon for the use and benefit of any interested person, in the sum of $______, lawful money of the United States of America, to be paid to the State of Oregon for the use and benefit aforesaid, for which payment well and truly to be made, we bind ourselves, our heirs, executors, administrators, successors, and assigns, jointly and severally, firmly by these presents.

Â Â Â Â Â  The condition of the above obligation is such that: Whereas the above-named principal has made application for registration as an escrow agent within the meaning of ORS 696.505 to 696.590 and is required by the provisions of ORS 696.505 to 696.590 to furnish a bond in the sum above named, conditioned as herein set forth:

Â Â Â Â Â  Now, therefore, if the principal, the principalÂs agents and employees, shall strictly, honestly and faithfully comply with the provisions of ORS 696.505 to 696.590, and shall pay all actual damages suffered by any person by reason of the violation of any of the provisions of ORS 696.505 to 696.590, now or hereafter enacted, or by reason of any fraud, dishonesty, misrepresentation or concealment of material facts growing out of any transaction governed by the provisions of ORS 696.505 to 696.590, then this obligation shall be void; otherwise to remain in full force and effect.

Â Â Â Â Â  This bond shall become effective on the ___ day of______, 2__, and shall remain in force until the surety is released from liability by the commissioner, or until this bond is canceled by the surety. The surety may cancel this bond and be relieved of further liability hereunder by giving 30 daysÂ written notice to the principal and to the commissioner.

Â Â Â Â Â  This bond shall be one continuing obligation, and the liability of the surety for the aggregate of any and all claims which may arise hereunder shall in no event exceed the amount of the penalty hereof.

Â Â Â Â Â  In witness whereof, the seal and signature of the principal hereto is affixed, and the corporate seal and the name of the surety hereto is affixed and attested by its duly authorized officers at___________, Oregon, this ___ day of_________, 2___.

Â Â Â Â Â  __________________(Seal)

Â Â Â Â Â  Principal

Â Â Â Â Â  __________________(Seal)

Â Â Â Â Â  Surety

Â Â Â Â Â  By __________________

______________________________________________________________________________

[1963 c.440 Â§5; 1971 c.398 Â§4; 1977 c.351 Â§8; 1981 c.617 Â§23; 1983 c.258 Â§9; 1991 c.874 Â§4; 2001 c.300 Â§72; 2003 c.427 Â§7]

Â Â Â Â Â  696.527 Deposits in lieu of bond; payment of claims; waiver. (1) Any escrow agent may satisfy the requirements of ORS 696.525 by depositing with the State Treasurer, in an amount equal to the surety bond required, a deposit consisting only of the following:

Â Â Â Â Â  (a) Cash;

Â Â Â Â Â  (b) Ample secured obligations of the United States, a state or a political subdivision thereof;

Â Â Â Â Â  (c) Certificates of deposit or other investments described in ORS 733.650 (4), to the extent that such investments are insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (d) Any combination of paragraphs (a), (b) or (c) of this subsection.

Â Â Â Â Â  (2) The State Treasurer shall accept and hold the deposit for the faithful performance of escrow activity by the escrow agent. No claimant or judgment creditor or the escrow agent shall have the right to attach or levy upon any of the assets or securities held on deposit.

Â Â Â Â Â  (3) The Real Estate Commissioner, by order, may authorize the State Treasurer to use such deposit, as follows:

Â Â Â Â Â  (a) To satisfy any final judgment entered against the escrow agent for actual damages suffered by any person by reason of the violation of any of the provisions of ORS 696.505 to 696.590, now or hereafter enacted, or by reason of any fraud, dishonesty, misrepresentation or concealment of material fact growing out of any escrow transaction;

Â Â Â Â Â  (b) For use in the liquidation of the escrow agent under the provisions of ORS 696.555; or

Â Â Â Â Â  (c) To release any or all of such deposit to the escrow agent when, in the opinion of the commissioner, such deposit is no longer necessary to protect the public.

Â Â Â Â Â  (4) The commissioner may waive the requirement of the surety bond or deposit for any escrow agent that:

Â Â Â Â Â  (a) Demonstrates to the commissionerÂs satisfaction that the capital and surplus or net worth, of such escrow agent as of the end of the previous business accounting year of the agent is equal to, or greater than, the average month-end balance of custodial funds held by such agent during the previous business accounting year;

Â Â Â Â Â  (b) Provides a certified, annually renewable letter of credit executed by a financial institution and satisfactory to the commissioner in the amount of the surety bond required by ORS 696.525; or

Â Â Â Â Â  (c) Provides a certified, personal guarantee executed by one or more owners of the escrow agency and satisfactory to the commissioner in the amount of the surety bond required by ORS 696.525.

Â Â Â Â Â  (5) All other claims against the bond or deposit of an escrow agent must be paid by the commissioner only upon the receipt of a final court judgment against the escrow agent and only in the amount of actual damages as ordered by the court. [1977 c.351 Â§3; 1981 c.617 Â§24; 1991 c.874 Â§5; 1999 c.107 Â§11; 2003 c.427 Â§8]

Â Â Â Â Â  696.530 Expiration and renewal of license; fees. (1) The license of an escrow agent expires June 30 next after the date of issuance if it is not renewed by July 1 of such year. A license may be renewed by filing a renewal application in writing, verified by the applicant and in the form prescribed by the Real Estate Commissioner, and paying the annual license fee for the next succeeding fiscal year.

Â Â Â Â Â  (2) The filing fees are:

Â Â Â Â Â  (a) For filing an original or a renewal application, $300 for the main office and $150 for each branch office.

Â Â Â Â Â  (b) For filing an application for a duplicate copy of a license, upon satisfactory showing of loss of the license, the sum of $20.

Â Â Â Â Â  (c) For a name change or a change of address of an escrow agent, $10 for the main office plus $10 for each affected branch office. [1963 c.440 Â§6; 1977 c.351 Â§9; 1977 c.873 Â§19; 1981 c.617 Â§25; 1991 c.874 Â§14; 1997 c.451 Â§2; 2003 c.427 Â§9; 2005 c.116 Â§11]

Â Â Â Â Â  696.532 Limited license. (1) The Real Estate Commissioner may issue or renew a limited escrow agent license if:

Â Â Â Â Â  (a) An applicant elects not to apply for an escrow agent license; or

Â Â Â Â Â  (b) An applicant does not qualify for an escrow agent license.

Â Â Â Â Â  (2) The commissioner may limit a license issued under this section:

Â Â Â Â Â  (a) By term;

Â Â Â Â Â  (b) To activities subject to supervision by a specific escrow agent;

Â Â Â Â Â  (c) By conditions to be observed in the exercise of the privileges granted; or

Â Â Â Â Â  (d) In other ways determined by the commissioner as necessary or appropriate to protect the public.

Â Â Â Â Â  (3) A limited licensee shall comply with the requirements of ORS 696.505 to 696.590 and shall:

Â Â Â Â Â  (a) Restrict the escrow business of the licensee to those escrows specified in the application; or

Â Â Â Â Â  (b) Limit its escrow business to collection escrows. [2003 c.427 Â§2]

Â Â Â Â Â  Note: 696.532 and 696.534 were added to and made a part of 696.505 to 696.590 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  696.534 Records of escrow agents. (1) An escrow agent shall keep and maintain at all times in the licensed office of the agent, complete and suitable records of escrow transactions made by the agent and of the business of the agent including, but not limited to, books, papers and data clearly reflecting the financial condition of the business of the agent. The records must be open for inspection by the Real Estate Commissioner or the commissionerÂs authorized representatives at all times. An escrow agent shall keep escrow records for a period of six years from the date the escrow closes or is terminated. An escrow agent may maintain the records in any format, as determined by the commissioner by rule, that allows for inspection and copying by the commissioner or the commissionerÂs representatives. When an escrow agent acts as a subservicer for another escrow agent, the subservicer shall keep its records in the manner required for an escrow agent under this section.

Â Â Â Â Â  (2) Notwithstanding the requirement of subsection (1) of this section that an escrow agent maintain escrow records in the agentÂs licensed office, an escrow agent shall keep escrow records in the office in which the transaction occurred for one year from the date the escrow closes or is terminated.

Â Â Â Â Â  (3) Notwithstanding the requirements of subsections (1) and (2) of this section to maintain escrow records in specified locations, an escrow agent may maintain escrow records at another location satisfactory to the commissioner if the escrow agent provides the commissioner with prior written notice of the proposed location. [2003 c.427 Â§3]

Â Â Â Â Â  Note: See note under 696.532.

Â Â Â Â Â  696.535 Grounds for refusing, suspending or revoking license. (1) The Real Estate Commissioner may refuse to issue or may suspend or revoke any license by entering an order to that effect with the commissionerÂs findings in respect thereto if, upon examination into the affairs of the applicant or licensee in the performance of routine duties, upon field examination or upon hearing, the commissioner determines that the applicant or licensee:

Â Â Â Â Â  (a) Has, under generally accepted accounting principles, a deficit net worth;

Â Â Â Â Â  (b) Has demonstrated unworthiness to transact the business of an escrow agent;

Â Â Â Â Â  (c) Does not conduct business in accordance with law or has violated any provisions of ORS 696.505 to 696.590;

Â Â Â Â Â  (d) Has committed fraud in connection with any transaction governed by ORS 696.505 to 696.590;

Â Â Â Â Â  (e) Has made any misrepresentations or false statement of an essential or material fact to, or concealed any essential or material fact from, any person in the course of the escrow business;

Â Â Â Â Â  (f) Has knowingly made or caused to be made to the commissioner any false representation of a material fact, or has suppressed or withheld from the commissioner any information the applicant or licensee possesses that, if submitted, would have disqualified the applicant or licensee from original or renewed licensing under ORS 696.505 to 696.590;

Â Â Â Â Â  (g) Has failed to account to the principals or persons entitled thereto in a real estate transaction for the moneys, documents or other things of value received in the transaction;

Â Â Â Â Â  (h) Has not delivered, after a reasonable time, to persons entitled thereto, moneys, documents or other things of value held or agreed to be delivered by the licensee, as and when paid for and due to be delivered;

Â Â Â Â Â  (i) Has caused uncompensated material loss to principals by engaging in a pattern of failures to act with neutrality between principals in multiple escrows;

Â Â Â Â Â  (j) Has refused to permit an examination by the commissioner of the escrow agentÂs books and affairs, or has refused or failed, within a reasonable time, to furnish any information, records or files or make any report that may be required by the commissioner under the provisions of ORS 696.505 to 696.590; or

Â Â Â Â Â  (k) Has been convicted of a felony or any misdemeanor that is substantially related to the escrow agentÂs competency or trustworthiness to engage in the business of an escrow agent.

Â Â Â Â Â  (2) It is sufficient cause for refusal or revocation of a license in case of a partnership or corporation or any unincorporated association, if any member of a partnership or any officer or director of the corporation or association has been guilty of any act or omission which would be cause for refusing or revoking the registration of an individual agent. [1963 c.440 Â§7; 1971 c.734 Â§159; 1977 c.351 Â§10; 1981 c.617 Â§26; 1985 c.399 Â§3; 1991 c.874 Â§6; 1995 c.760 Â§5; 1997 c.812 Â§1; 2001 c.300 Â§38; 2003 c.427 Â§10]

Â Â Â Â Â  696.540 [1963 c.440 Â§8; repealed by 1977 c.351 Â§11 and 1977 c.842 Â§17 (696.541 enacted in lieu of 696.540)]

Â Â Â Â Â  696.541 Authority of commissioner over escrow agents; rules. (1) The Real Estate Commissioner shall have general supervision and control over all escrow agents doing business in this state. Subject to ORS chapter 183, the commissioner may adopt such rules as reasonably necessary for the administration and enforcement of ORS 696.505 to 696.590.

Â Â Â Â Â  (2) All escrow agents are subject to audits or examinations by the commissioner, or the commissionerÂs authorized representatives at any time the commissioner considers advisable. The commissioner may collect from each escrow agent the reasonable expenses of such audit or examination including but not limited to any administrative expense for travel.

Â Â Â Â Â  (3) The provisions of this section and of any other section relating to the examination of the affairs of an escrow agent shall extend to an escrow agent whose license has expired or been revoked or suspended, if in the judgment of the commissioner, such agent has violated any provisions of ORS 696.505 to 696.590. [1977 c.351 Â§12 (enacted in lieu of 696.540); 1981 c.617 Â§27; 1985 c.399 Â§4; 1991 c.874 Â§7; 2001 c.300 Â§39; 2003 c.427 Â§11]

(Enforcement)

Â Â Â Â Â  696.545 Investigation; injunction; jurisdiction. (1) The Real Estate Commissioner may investigate either upon complaint or otherwise whenever it appears that an escrow agent has violated ORS 696.505 to 696.590 or that any person is engaging in the escrow business without being licensed under the provisions of ORS 696.505 to 696.590.

Â Â Â Â Â  (2) If upon investigation it appears that such agent is so conducting business the commissioner may, in addition to any other remedies, bring action in the name and on behalf of the State of Oregon against such person and any other person acting in violation of ORS 696.505 to 696.590, to enjoin such person and such other person from continuing any act in violation of ORS 696.505 to 696.590.

Â Â Â Â Â  (3) The circuit court of any county of this state is vested with jurisdiction to restrain illegal practices or transactions and may grant injunctions to prevent and restrain such illegal practices or transactions, in addition to the penalties and other remedies provided in ORS 696.505 to 696.590. The court shall have power, during the pendency of the proceedings before it to issue such preliminary restraining orders as may appear to be just and proper; and the findings of the commissioner shall be deemed to be prima facie evidence and sufficient ground, in the discretion of the court, for the issue ex parte of a preliminary restraining order.

Â Â Â Â Â  (4) In any such court proceedings the commissioner may apply for and on due showing be entitled to have issued the courtÂs subpoena requiring forthwith the appearance of any defendant and employees of the defendant and the production of documents, books and records as may appear necessary for the hearing of such petition, to testify and give evidence concerning the acts or conduct or things complained of in such application for injunction. [1963 c.440 Â§9; 1979 c.284 Â§194; 1981 c.617 Â§28; 1991 c.874 Â§8]

Â Â Â Â Â  696.550 [1963 c.440 Â§10(1), (2); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  696.555 Commissioner to take possession of property and assets of escrow agent when assets or capital impaired; appointment of receiver. (1) When the Real Estate Commissioner ascertains by examination or otherwise that the assets or capital of any agent are impaired, as described in ORS 696.535 (1)(a), the commissioner may immediately take possession of all the property, business and assets of the agent which are located in this state and retain possession of them pending the further proceedings specified in this section.

Â Â Â Â Â  (2) Pursuant to subsection (1) of this section, the commissioner may apply to the circuit court of the county in which the agentÂs principal place of business is located for an order directing the agent to show cause why a receiver should not be appointed to take charge of and manage or liquidate if necessary the assets of the agent utilized in professional escrow activity in such a manner as to prevent or minimize such financial loss to others.

Â Â Â Â Â  (3) If the court is satisfied from reading the commissionerÂs petition that the facts therein alleged, if established, warrant such receivership action, the court shall issue such order to show cause. The court may at such time, without notice, issue a temporary injunction restraining such agent, or any of the agentÂs officers, directors, stockholders, members, agents or employees, from the transaction of any professional escrow activity, or the waste or disposition of any such assets until further order of the court. Should such an injunction be issued, a hearing on whether the injunction shall be continued shall be held within five business days of its service.

Â Â Â Â Â  (4) On return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the same, together with such other relief as the court may deem necessary.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, no bond shall be required of the commissioner or the commissionerÂs authorized representatives as a prerequisite for the issuance of any injunction or other order pursuant to this section.

Â Â Â Â Â  (6) At any time during such proceedings, the agent may satisfy the court that the activity which prompted such proceedings has been rectified or that financial loss to others no longer will likely occur, in which case the court may dismiss such proceedings.

Â Â Â Â Â  (7) The expenses of the receiver, compensation of the legal counsel of the receiver, as well as all expenditures of the receiver required in such proceedings shall be fixed by the court and shall be paid out of funds in the hands of the receiver or entered as a judgment against such licensee. [1963 c.440 Â§10(3), (4); 1975 c.746 Â§30; 1981 c.617 Â§29; 1991 c.874 Â§9; 2001 c.300 Â§40]

Â Â Â Â Â  696.560 [1963 c.440 Â§11; 1975 c.746 Â§31; 1981 c.617 Â§30; 1985 c.589 Â§5; renumbered 696.578]

Â Â Â Â Â  696.565 [1963 c.440 Â§12; renumbered 696.579]

Â Â Â Â Â  696.570 Hearings procedure under ORS 696.505 to 696.590; subpoena. (1) All hearings before the Real Estate Commissioner or the commissionerÂs authorized representative conducted under the authority of ORS 696.505 to 696.590 shall be conducted in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (2) The commissioner, or anyone authorized by the commissioner, shall have the power to subpoena witnesses and administer oaths in connection with hearings in the enforcement of ORS 696.505 to 696.590. [1963 c.440 Â§13; 1981 c.617 Â§30a]

Â Â Â Â Â  696.575 Civil or criminal actions not limited by ORS 696.505 to 696.590. Nothing in ORS 696.505 to 696.590 shall limit any statutory or common law right of any person to bring any action in any court for any act involved in the transaction of the escrow business or the right of the state to punish any person for any violation of any law. [1963 c.440 Â§14]

Â Â Â Â Â  696.577 CommissionerÂs order against unlicensed agent. Whenever the Real Estate Commissioner finds that any person is offering to engage in or engaging in the business of an escrow agent without a license as an escrow agent as required under ORS 696.505 to 696.590, the commissioner may order the person to cease and desist from offering to engage in or engaging in the business of an escrow agent. Any proceeding under this section is subject to the requirements of ORS chapter 183. [1981 c.617 Â§36]

(Escrow Property)

Â Â Â Â Â  696.578 Deposit and designation of money held in escrow; treatment of earnings on escrow account; notice. (1) All money deposited in escrow to be delivered upon the close of the escrow or upon any other contingency shall be deposited and maintained in a bank authorized to do business within this state and kept separate, distinct and apart from funds belonging to the escrow agent. Such funds, when deposited, are to be designated as trust funds, escrow accounts, or under some other appropriate name indicating that the funds are not the funds of the escrow agent.

Â Â Â Â Â  (2) Trust funds received by an escrow agent may be placed by the agent in a federally insured interest-bearing bank account, designated a clientsÂ trust account, but only with the prior written approval of all parties having an interest in the trust funds. The earnings of such interest-bearing account may inure to the benefit of the escrow agent if expressly approved in writing before deposit of the trust funds by all parties having an interest in the trust funds.

Â Â Â Â Â  (3) With prior written notice to all parties who have an interest in the trust funds, an escrow agent may place trust funds received by the escrow agent in a federally insured interest-bearing bank account that is designated a clientsÂ trust account and the earnings of which inure to the benefit of a public benefit corporation, as defined in ORS 65.001, for distribution to organizations and individuals for first-time homebuying assistance and for development of affordable housing. The escrow agent shall select a qualified public benefit corporation to receive the interest earnings.

Â Â Â Â Â  (4) Any bank services, as defined by rule by the Real Estate Commissioner, provided to the escrow agent shall not be considered to affect the impartiality or neutrality of the escrow agent. Such services are permitted with approval in the written closing instructions of the principals.

Â Â Â Â Â  (5) ClientsÂ trust funds may be invested in secured obligations of the United States, if:

Â Â Â Â Â  (a) The depositing principal gives prior written approval to the escrow agent for such investment after receiving written disclosure as may be required by rule adopted by the commissioner;

Â Â Â Â Â  (b) The depositing principal releases the escrow agent from any liability for loss of such funds;

Â Â Â Â Â  (c) The depositing principal agrees that any loss of funds shall not be a claim against the bond, deposit, letter of credit or personal guarantee of the agent under ORS 696.525 and 696.527; and

Â Â Â Â Â  (d) The escrow agent does not have any interest in the investment or earnings from the investment.

Â Â Â Â Â  (6) If the funds to be invested represent earnest money in a transaction, both principals in the transaction must give prior written approval for the investment and are both considered depositing principals. [Formerly 696.560; 1991 c.874 Â§10; 2003 c.224 Â§2; 2003 c.427 Â§12]

Â Â Â Â Â  696.579 Funds exempt from execution or attachment; designation of funds. (1) Escrow or trust funds are not subject to execution or attachment on any claim against the escrow agent.

Â Â Â Â Â  (2) No person shall knowingly keep or cause to be kept any funds or money in any bank under the heading of Âtrust fundsÂ or Âescrow accountsÂ or any other name designating such funds or money as belonging to the clients of any escrow agency, except actual escrow or trust funds deposited with such agency. [Formerly 696.565]

Â Â Â Â Â  696.580 [1963 c.440 Â§15; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  696.581 Written escrow instructions or agreement required; statement; instructions containing blank prohibited; one-sided escrow. (1) An escrow agent may not accept funds, property or documents in any escrow transaction without dated, written escrow instructions from the principals to the transaction or a dated executed agreement in writing between the principals to the transaction.

Â Â Â Â Â  (2) An escrow agent may not close an escrow or disburse any funds or property in an escrow without obtaining dated, separate escrow instructions in writing from the principals to the transaction adequate to administer and close the transaction or, in the case of disbursement, to disburse the funds and property.

Â Â Â Â Â  (3) The following statement or its substantial equivalent shall appear on or be attached to all written escrow instructions prepared by an escrow agent for signature of the principals to a transaction. The statement shall be in at least 10-point bold type. The statement shall either appear immediately above the signatures of the principals or be separately initialed by the principals:

______________________________________________________________________________

Â Â Â Â Â  It is understood by the parties signing the above or attached instructions that the instructions are the complete instructions between this firm as an escrow agent and you as a principal to the escrow transaction. These instructions may not include all the terms of the agreement which is the subject of this escrow. Read these instructions carefully, and do not sign them unless they are acceptable to you.

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (4) An escrow agent may not solicit or accept any original, amended or supplemental escrow instructions containing any blank to be filled in after signing. An escrow agent shall not allow any alteration of original, amended or supplemental escrow instructions, unless the alteration is signed or initialed by all principals who signed or initialed the instructions before the alteration.

Â Â Â Â Â  (5) An escrow agent may accept client funds, in excess of earnest money required in transaction documents to be held, as individual funds of the principal who has paid them into escrow. Such individual funds may be disbursed with only the separate written instructions of the principal who deposited the funds into escrow.

Â Â Â Â Â  (6) An escrow agent may open a one-sided escrow, as defined by rule by the Real Estate Commissioner. Such escrow funds may be disbursed with only the separate written instructions of the principal who deposited the funds into escrow. [1985 c.399 Â§2; 1991 c.874 Â§11]

Â Â Â Â Â  696.582 Escrow agent to hold certain commissions; conditions; notice of demand; disbursement of money; copy of notice to principal. (1) An escrow agent shall hold, as provided in subsection (3) of this section, the amount of money or other property agreed to as a commission in a written real estate brokerÂs or principal real estate brokerÂs commission agreement, if the escrow agent has at the office at which the escrow is being closed, before the date of closing:

Â Â Â Â Â  (a) A written notice of demand, signed by the real estate broker or principal real estate broker who is authorized under rules adopted by the Real Estate Commissioner to enter into the commission agreement and sign the written notice of demand, in substantially the form set out in subsection (2) of this section; and

Â Â Â Â Â  (b) The written closing instructions of the principals which do not honor the amount and terms of payment in the notice of demand.

Â Â Â Â Â  (2) The notice of demand required by subsection (1) of this section may not be incorporated into any document of agreement between the principals or between the broker and a principal, and shall be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  Notice of Demand for

Â Â Â Â Â  Real Estate Commission

Â Â Â Â Â  To: ____________

Â Â Â Â Â  (Name of Escrow Company)

Â Â Â Â Â  Re: ____________

Â Â Â Â Â  (Names of Principals to

Â Â Â Â Â  Transaction)

Â Â Â Â Â  Your Escrow Number: ______

Â Â Â Â Â  The undersigned real estate broker or principal real estate broker states that such broker has a valid written commission agreement with ______ (Name of Principal), one of the principals to the transaction referred to above, and that such principal is obligated to pay the broker the commission on account of that transaction. The commission amount is $_____ and is to be paid on the following terms:_________. Demand is hereby made that the commission be paid in that amount and on those terms, out of escrow and as a part of your closing of that transaction.

__________________

(Name and Signature of Real Estate Broker or Principal Real Estate Broker)

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (3) An escrow agent in a transaction described in subsection (1) of this section may only disburse the moneys or other property to:

Â Â Â Â Â  (a) The broker and principal, based upon a written agreement between those parties and directed to the escrow agent as disbursement instructions;

Â Â Â Â Â  (b) Any persons, as directed by order of a court of competent jurisdiction; or

Â Â Â Â Â  (c) The court, upon filing by the escrow agent of an interpleader action for the moneys or property.

Â Â Â Â Â  (4) At the time of filing a notice of demand with an escrow agent under subsection (1) of this section, the real estate broker or principal real estate broker filing the notice shall deliver a copy of the notice to the principal identified in the notice. [1985 c.449 Â§2; 2001 c.300 Â§41]

(Civil Penalties)

Â Â Â Â Â  696.585 Civil penalties. (1) Any person who violates any provision of ORS 696.505 to 696.545, or any lawful rule or final order of the Real Estate Commissioner or any final judgment made by any court upon application of the commissioner, may be required to forfeit and pay to the General Fund of the State Treasury, a civil penalty in an amount determined by the commissioner of not more than $3,000 for each offense. Each violation shall be deemed a separate offense.

Â Â Â Â Â  (2) In addition to the civil penalty set forth in subsection (1) of this section, any person who violates any provision of ORS 696.505 to 696.590, any lawful rule or final order of the commissioner or any final judgment made by a court upon application to the commissioner, may be required to forfeit and pay to the General Fund of the State Treasury, a civil penalty in an amount determined by the commissioner but not to exceed the amount by which such person profited in any transaction which violates any such provision, rule, order or judgment.

Â Â Â Â Â  (3) Civil penalties under this section are imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in lieu of any other enforcement provision contained in ORS 696.505 to 696.590. [1975 c.746 Â§32; 1981 c.617 Â§31; 1983 c.696 Â§26a; 1989 c.706 Â§24; 1991 c.734 Â§85; 1991 c.874 Â§12; 2003 c.427 Â§13; 2003 c.576 Â§544]

Â Â Â Â Â  696.590 Penalty amounts. (1) Any person who violates ORS 696.511 (1) may be required by the Real Estate Commissioner to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the commissioner of:

Â Â Â Â Â  (a) Not less than $500 nor more than $1,000 for the first offense of unlicensed professional escrow activity; and

Â Â Â Â Â  (b) Not less than $1,000 nor more than $3,000 for the second and subsequent offenses of unlicensed professional escrow activity.

Â Â Â Â Â  (2) In addition to the civil penalty set forth in subsection (1) of this section, any person who violates ORS 696.511 may be required by the commissioner to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the commissioner but not to exceed the amount by which such person profited in any transaction which violates ORS 696.511.

Â Â Â Â Â  (3) Civil penalties under this section must be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (4) The civil penalty provisions of subsections (1) and (2) of this section are in addition to and not in lieu of the criminal penalties for unlicensed professional escrow activity in ORS 696.990 (1) and (2). [1991 c.874 Â§17; 2003 c.427 Â§14]

REAL ESTATE MARKETING

Â Â Â Â Â  696.600 Definitions for ORS 696.392, 696.600 to 696.785 and 696.995. As used in ORS 696.392, 696.600 to 696.785 and 696.995:

Â Â Â Â Â  (1) ÂEmployeeÂ includes an individual who has an independent contractual relationship with a real estate marketing organization and performs real estate marketing activity.

Â Â Â Â Â  (2) ÂReal estate marketing activityÂ means procuring or offering to procure prospects to purchase, sell, lease or rent real estate by telemarketing, mail or otherwise.

Â Â Â Â Â  (3) ÂReal estate marketing organizationÂ means any person, including a partnership, association, corporation, limited liability company or other organization, other than a real estate marketing employee, that engages in real estate marketing activity and is licensed under ORS 696.606.

Â Â Â Â Â  (4)(a) ÂReal estate marketing employeeÂ means an individual who receives compensation from a real estate marketing organization for performing real estate marketing activity.

Â Â Â Â Â  (b) ÂReal estate marketing employeeÂ does not include a person licensed under ORS 696.022. [1995 c.217 Â§2; 2001 c.300 Â§65]

Â Â Â Â Â  696.603 License required for persons engaged in real estate marketing activities. (1) A person may not engage in real estate marketing activity unless that person is:

Â Â Â Â Â  (a) Licensed under ORS 696.606;

Â Â Â Â Â  (b) Licensed under ORS 696.022; or

Â Â Â Â Â  (c) Registered by a person licensed under ORS 696.606.

Â Â Â Â Â  (2) No person may employ an individual as a real estate marketing employee unless the person registers the individual with the Real Estate Commissioner as the employee of the real estate marketing organization before the individual commences real estate marketing activity.

Â Â Â Â Â  (3) This section applies to persons who:

Â Â Â Â Â  (a) Initiate real estate marketing activity in this state; or

Â Â Â Â Â  (b) Initiate real estate marketing activity in another state that includes contacting persons in this state.

Â Â Â Â Â  (4) One act or transaction of real estate marketing activity is sufficient to constitute engaging in real estate marketing activity within the meaning of this section. [1995 c.217 Â§3; 2001 c.300 Â§66]

Â Â Â Â Â  696.606 Real estate marketing organization license; requirements; deposit required; claims against deposit; rules. (1) In accordance with any applicable provisions of ORS chapter 183, the Real Estate Commissioner shall establish by rule a system to license real estate marketing organizations. Such a system shall include but need not be limited to prescribing:

Â Â Â Â Â  (a) The form and content of and the times and procedures for submitting an application for the issuance or renewal of a license.

Â Â Â Â Â  (b) The term of the license and the fee for the original issue and renewal in an amount that does not exceed the cost of administering the licensing system.

Â Â Â Â Â  (c) The requirements and procedures to register the names of and other information regarding the real estate marketing employees employed by applicants or licensees.

Â Â Â Â Â  (d) Those actions or circumstances that constitute failure to achieve or maintain licensing or competency or that otherwise constitute a danger to the public interest and for which the commissioner may refuse to issue or renew or may suspend or revoke a license or registration or may impose a penalty.

Â Â Â Â Â  (e) Those activities of principals of the organization that constitute a danger to the public interest and for which the commissioner may refuse to issue or renew or may suspend or revoke a registration or may impose a penalty. For purposes of this section, ÂprincipalÂ means a person who has permitted or directed another to act for the personÂs benefit with respect to a real estate marketing organization.

Â Â Â Â Â  (2) Licenses for real estate marketing organizations shall be granted only if the principal persons of the organization are trustworthy and competent to conduct real estate marketing activity in such manner as to safeguard the interests of the public and only after satisfactory proof has been presented to the commissioner. As used in this subsection, Âsatisfactory proofÂ includes but is not limited to the fingerprints and a criminal records check of the applicant. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the commissioner may require the fingerprints of the applicant.

Â Â Â Â Â  (3) At the time of filing an application for a license as a real estate marketing organization, the applicant shall deposit with the commissioner a corporate surety bond running to the State of Oregon, executed by a surety company satisfactory to the commissioner, in the amount of $35,000 in a form and under terms and conditions established by the commissioner.

Â Â Â Â Â  (4) Any real estate marketing organization may satisfy the requirements of subsection (3) of this section by depositing with the commissioner, in an amount equal to the surety bond required, a deposit consisting of any of the following:

Â Â Â Â Â  (a) Cash;

Â Â Â Â Â  (b) Ample secured obligations of the United States, a state or a political subdivision thereof;

Â Â Â Â Â  (c) Certificates of deposit or other investments described in ORS 733.650 (4) to the extent that such investments are insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (d) Any combination of paragraphs (a), (b) and (c) of this subsection.

Â Â Â Â Â  (5) Any real estate marketing organization making a deposit with the commissioner shall assign in trust, to the Real Estate Commissioner, and the commissionerÂs successors in office, all cash certificates or securities deposited in accordance with this section.

Â Â Â Â Â  (6) The deposit shall be accepted and held by the commissioner for the faithful performance of real estate marketing activity by the real estate marketing organization. No claimant or judgment creditor of the real estate marketing organization shall have the right to attach or levy upon any of the assets or securities held on deposit.

Â Â Â Â Â  (7) The commissioner, by order, may use such deposit under subsection (3) or (4) of this section, as follows:

Â Â Â Â Â  (a) To satisfy any final judgment entered against the real estate marketing organization for actual damages suffered by any person by reason of the violation of ORS 696.603, 696.606 or 696.612 or a rule adopted pursuant thereto, or by reason of any fraud, dishonesty, misrepresentation or concealment of material fact growing out of any real estate marketing activity.

Â Â Â Â Â  (b) To satisfy an order of the commissioner if the commissioner determines that a violation of ORS 696.603, 696.606 or 696.612 or a rule adopted pursuant thereto has occurred and directs the payment of a claim from the deposit provided the following conditions have been met:

Â Â Â Â Â  (A) The amount of actual damages claimed, excluding attorney fees, by the consumer is $1,000 or less.

Â Â Â Â Â  (B) The consumer has first contacted the real estate marketing organization involved and, in writing, has made demand for payment of actual damages.

Â Â Â Â Â  (C) The real estate marketing organization has had 30 calendar days from the date of the consumerÂs written demand to deal with the demand.

Â Â Â Â Â  (D) The claim is only for actual damages sustained by the consumer.

Â Â Â Â Â  (8) All claims against the deposit under subsection (3) or (4) of this section of a real estate marketing organization, other than those described in subsection (7) of this section, must be paid by the commissioner only upon the receipt of a final court judgment against the real estate marketing organization and only in the amount of actual damages as ordered by the court. [1995 c.217 Â§4; 1999 c.107 Â§12; 2005 c.730 Â§39]

Â Â Â Â Â  696.609 Certain persons exempted from ORS 696.392, 696.600 to 696.785 and 696.995. ORS 696.392, 696.600 to 696.785 and 696.995 do not apply to a person licensed under ORS 696.022 or to those persons exempt under ORS 696.030 from licensing under ORS 696.020. [1995 c.217 Â§5; 2001 c.300 Â§42]

Â Â Â Â Â  696.610 [Repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.612 Grounds for disciplinary action. The Real Estate Commissioner may suspend or revoke the license of any real estate marketing organization or reprimand any licensee, or may deny the issuance or renewal of a license to an applicant who has done any of the following:

Â Â Â Â Â  (1) Knowingly or negligently pursued a course of material misrepresentation in matters related to real estate marketing activity, whether or not damage or injury resulted, or knowingly or negligently made any material misrepresentation or material false promise in a matter related to real estate marketing activity if the material misrepresentation or material false promise created a reasonable probability of damage or injury, whether or not damage or injury actually resulted.

Â Â Â Â Â  (2) Failed, within a reasonable time, to account for or to remit any moneys or to surrender to the rightful owner any documents or other valuable property coming into the possession of the real estate marketing organization that belongs to others.

Â Â Â Â Â  (3) Disregarded or violated any provision of this section, ORS 696.603 or 696.606 or any rule adopted pursuant thereto.

Â Â Â Â Â  (4) Guaranteed, authorized or permitted any person to guarantee future profits that may result from the resale of real property.

Â Â Â Â Â  (5) Failed or refused upon demand to produce or to supply true copies of any document, book or record in the possession or control of the real estate marketing organization for inspection by the commissioner or the commissionerÂs authorized representative.

Â Â Â Â Â  (6) Failed to register and maintain the current and accurate names of, and information regarding, each real estate marketing employee of the real estate marketing organization.

Â Â Â Â Â  (7) Procured or attempted to procure a real estate marketing license by fraud, misrepresentation or deceit or by making any material misstatement of fact in an application for a real estate marketing license.

Â Â Â Â Â  (8) Failed to exercise supervision over the activities of real estate marketing employees. For the purposes of this subsection, ÂsupervisionÂ means that management by an organization that is reasonably designed and implemented to result in compliance by the employees of the organization with this section, ORS 696.603 or 696.606 or any rule adopted pursuant thereto.

Â Â Â Â Â  (9) Engaged in any act or conduct, whether of the same or of a different character specified in this subsection, that constitutes or demonstrates bad faith, incompetence, untrustworthiness or dishonest, fraudulent or improper dealings.

Â Â Â Â Â  (10) Failed to meet or maintain the deposit requirements of ORS 696.606 (3) or (4).

Â Â Â Â Â  (11) Failed to pay in full any final judgment on claims adjudged by the commissioner or by a court of competent jurisdiction.

Â Â Â Â Â  (12) Violated ORS 646.608. [1995 c.217 Â§6]

Â Â Â Â Â  696.615 Publication of sanctions imposed for violations. The Real Estate Commissioner shall publish information in local newspapers pertaining to sanctions imposed for violations of ORS 696.603, 696.606 or 696.612 in a manner allowed under ORS 696.430 and 696.445 (3). [1995 c.217 Â§7]

Â Â Â Â Â  696.618 Denial of right to court action for unlicensed real estate marketing organization. No person carrying on, conducting or transacting any real estate marketing activity may maintain any suit or action in any of the courts of this state to enforce any claim arising out of real estate marketing activity without alleging and proving that the person was licensed under ORS 696.606 at the time of performing such activities. [1995 c.217 Â§8]

Â Â Â Â Â  696.620 [Amended by 1975 c.491 Â§7; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.621 Real Estate Marketing Account. The Real Estate Marketing Account is established as an account in the General Fund of the State Treasury. All moneys received by the Real Estate Agency pursuant to ORS 696.392, 696.600 to 696.785 and 696.995 shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the Real Estate Agency to carry out the provisions of ORS 696.392, 696.600 to 696.785 and 696.995. [1995 c.217 Â§9; 2001 c.300 Â§67]

Â Â Â Â Â  696.624 Consent by nonresident real estate marketing organization to service of summons or process required. (1) Every nonresident real estate marketing organization, at the time of licensing, shall file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the nonresident organization in this state arising out of a violation of any provision of ORS 696.603, 696.606 or 696.612, personal service of summons or process upon the nonresident organization cannot be made in this state after the exercise of due diligence, a valid service may be made upon the nonresident organization by service on the commissioner.

Â Â Â Â Â  (2) The consent shall be in writing, executed and verified by an officer of the real estate marketing organization and shall set forth:

Â Â Â Â Â  (a) The name of the real estate marketing organization.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the real estate marketing organization is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service on the commissioner of any summons or process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, and shall include duplicate copies of such summons or process, together with duplicate copies of any papers required by law to be delivered in connection with such service.

Â Â Â Â Â  (5) When the commissioner is served with any such summons or process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered or certified mail, return receipt requested, to the real estate marketing organization at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of all summonses and processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and the action with reference thereto. [1995 c.217 Â§11]

Â Â Â Â Â  696.627 On-site inspection allowed; deposit. (1) The Real Estate Commissioner may make an on-site inspection of any real estate marketing organization.

Â Â Â Â Â  (2) When an on-site inspection under subsection (1) of this section is to be made, the commissioner may require the organization to advance a deposit not to exceed $200 per day, in addition to any other fee, for making the on-site inspection. Any unexpended portion of the deposit shall be refunded to the organization. [1995 c.217 Â§12]

Â Â Â Â Â  696.630 [Repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.640 [Repealed by 1981 c.617 Â§41]

ACTIONS AND REMEDIES

Â Â Â Â Â  696.710 Necessity of alleging license in action to collect compensation. (1) A person engaged in the business of, or acting in the capacity of, a real estate broker or principal real estate broker within this state shall not bring or maintain any action in the courts for the collection of compensation without alleging and proving that the person was a licensed broker at the time the alleged cause of action arose.

Â Â Â Â Â  (2) An action in the courts for collection of compensation for an individual engaged in the business of, or acting in the capacity of a real estate broker associated with a principal real estate broker may not be brought or maintained except by the principal real estate broker with whom the real estate broker was associated at the time the alleged cause of action arose. [Amended by 1981 c.617 Â§32; 1991 c.5 Â§44; 2001 c.300 Â§43]

Â Â Â Â Â  696.720 Remedies are concurrent. The remedies provided for in ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995 are in addition to and not exclusive of any other remedies provided by law.

Â Â Â Â Â  696.730 Jurisdiction of courts for violations; revoking license upon conviction; copy of order to commissioner. Any court of competent jurisdiction, including a justice court, has full power to hear any violation of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995 by persons licensed under ORS 696.022, and, upon finding such violation, the court may, at its discretion and in addition to the other penalties imposed, revoke the license of the person or persons found to have violated any provision of ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995. The clerk of the court shall forward a copy of any order revoking a real estate license to the Real Estate Commissioner. [Amended by 1987 c.468 Â§5; 2001 c.300 Â§79]

Â Â Â Â Â  696.740 [1971 c.734 Â§161; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.745 [1975 c.746 Â§33; 1977 c.649 Â§56; repealed by 1981 c.617 Â§41]

Â Â Â Â Â  696.775 Authority of commissioner when license lapsed, suspended or surrendered. The lapsing or suspension of a license, whether by operation of law, order of the Real Estate Commissioner, decision of a court of law, inactive status of the license or voluntary surrender of the license by the licensee, does not deprive the commissioner of jurisdiction to:

Â Â Â Â Â  (1) Proceed with an investigation of the licensee;

Â Â Â Â Â  (2) Conduct disciplinary proceedings relating to the licensee;

Â Â Â Â Â  (3) Take action against a licensee, including assessment of a civil penalty against the licensee for a violation of ORS 696.020 (1); or

Â Â Â Â Â  (4) Revise or render null and void an order suspending or revoking a license. [1977 c.649 Â§3; 1981 c.617 Â§32a; 2005 c.116 Â§12]

Â Â Â Â Â  696.785 Commissioner duties when illegal commingling of funds found; receivership procedure. (1) When the Real Estate Commissioner ascertains by audit, investigation or otherwise that a real estate licensee has commingled trust funds with personal funds or has embezzled trust funds and that such activity is likely to cause significant financial loss to others as a result of professional real estate activity engaged in by such licensee, the commissioner may communicate such fact to the Attorney General, whereupon it shall become the duty of the Attorney General to forthwith assist the commissioner in instituting such proceedings as may be necessary to carry out the purposes of this section.

Â Â Â Â Â  (2) Pursuant to subsection (1) of this section, the commissioner may apply to the circuit court of the county in which the licenseeÂs principal place of business is located for an order directing the licensee to show cause why a receiver should not be appointed to take charge of and manage or liquidate if necessary the assets of the licensee utilized in professional real estate activity in such a manner as to prevent or minimize such financial loss to others.

Â Â Â Â Â  (3) If the court is satisfied from reading the commissionerÂs petition that the facts therein alleged, if established, warrant such receivership action, the court shall issue such order to show cause. The court may at such time, without notice, issue a temporary injunction restraining such licensee, or any of the licenseeÂs officers, directors, stockholders, members, agents or employees, from the transaction of any professional real estate activity, or the waste or disposition of any such assets until further order of the court. Should such an injunction be issued, a hearing on whether the injunction shall be continued shall be held within five business days of its service.

Â Â Â Â Â  (4) On return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the same, together with such other relief as the court may deem necessary.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, no bond shall be required of the commissioner or the commissionerÂs authorized representatives as a prerequisite for the issuance of any injunction or other order pursuant to this section.

Â Â Â Â Â  (6) At any time during such proceedings, the licensee may satisfy the court that the activity which prompted such proceedings has been rectified or that financial loss to others no longer will likely occur, in which case the court may dismiss such proceedings.

Â Â Â Â Â  (7) The expenses of the receiver, compensation of the legal counsel of the receiver, as well as all expenditures of the receiver required in such proceedings shall be fixed by the court and shall be paid out of funds in the hands of the receiver or entered as a judgment against such licensee. [1977 c.649 Â§8; 1981 c.617 Â§33]

MISCELLANEOUS

Â Â Â Â Â  696.790 Authority of commissioner to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Real Estate Commissioner may require any applicant or licensee regulated under this chapter to provide fingerprints. [1989 c.724 Â§14; 2005 c.730 Â§40]

Â Â Â Â Â  696.793 [1989 c.724 Â§15; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  696.795 Authority of commissioner to conduct investigations and proceedings. (1) For the purpose of an investigation or proceeding under this chapter, the commissioner may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records which the commissioner deems relevant or material to the inquiry. Each witness who appears before the commissioner under a subpoena shall receive the fees and mileage provided for witnesses in civil cases.

Â Â Â Â Â  (2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the commissioner, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1989 c.724 Â§16]

AGENTSÂ OBLIGATIONS

Â Â Â Â Â  696.800 Definitions. As used in ORS 696.392, 696.600 to 696.785, 696.800 to 696.870 and 696.995, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgentÂ means:

Â Â Â Â Â  (a) A real estate broker or principal real estate broker who has entered into:

Â Â Â Â Â  (A) A listing agreement with a seller;

Â Â Â Â Â  (B) A service contract with a buyer to represent the buyer; or

Â Â Â Â Â  (C) A disclosed limited agency agreement; or

Â Â Â Â Â  (b) A person licensed under ORS 696.022 who has entered into a written contract with a real estate broker or principal real estate broker to act as the brokerÂs agent in connection with acts requiring a real estate license and to function under the brokerÂs supervision.

Â Â Â Â Â  (2) ÂBuyerÂ means a potential transferee in a real property transaction, and includes a person who:

Â Â Â Â Â  (a) Executes an offer to purchase real property from a seller through an agent; or

Â Â Â Â Â  (b) Enters into an exclusive representation contract or buyerÂs service agreement with a real estate broker or principal real estate broker, whether or not a sale or transfer of property results.

Â Â Â Â Â  (3) ÂConfidential informationÂ means information communicated to a real estate licensee or the licenseeÂs agent by the buyer or seller of one to four residential units regarding the real property transaction, including but not limited to price, terms, financial qualifications or motivation to buy or sell. ÂConfidential informationÂ does not mean information that:

Â Â Â Â Â  (a) The buyer instructs the licensee or the licenseeÂs agent to disclose about the buyer to the seller or the seller instructs the licensee or the licenseeÂ agent to disclose about the seller to the buyer; and

Â Â Â Â Â  (b) The licensee or the licenseeÂs agent knows or should know failure to disclose would constitute fraudulent representation.

Â Â Â Â Â  (4) ÂDisclosed limited agencyÂ means a real property transaction in which the representation of a buyer and seller or the representation of two or more buyers occurs within the same real estate business.

Â Â Â Â Â  (5) ÂListing agreementÂ means a contract between a seller of real property and a real estate broker or principal real estate broker by which the broker has been authorized to act as an agent of the seller for compensation to offer the real property for sale or to find and obtain a buyer.

Â Â Â Â Â  (6) ÂListing priceÂ means the amount expressed in dollars, specified in the listing agreement, for which the seller is willing to sell the real property through the listing agent.

Â Â Â Â Â  (7) ÂOfferÂ means a written proposal executed by a buyer for the sale or lease of real property.

Â Â Â Â Â  (8) ÂOffering priceÂ is the amount expressed in dollars specified in an offer to purchase for which the buyer is willing to buy the real property.

Â Â Â Â Â  (9) ÂPrincipalÂ means the person who has permitted or directed an agent to act on the principalÂs behalf. In a real property transaction, this generally means the buyer or the seller.

Â Â Â Â Â  (10) ÂReal propertyÂ means any estate in real property, including a condominium as defined in ORS 100.005, a timeshare property as defined in ORS 94.803 and the granting of an option or right of first refusal. ÂReal propertyÂ also includes a manufactured structure, as defined in ORS 446.561, owned by the same person who owns the land upon which the manufactured structure is situated. ÂReal propertyÂ does not include a leasehold in real property.

Â Â Â Â Â  (11) ÂReal property transactionÂ means a transaction regarding real property in which an agent is employed by one or more of the principals to act in that transaction and includes but is not limited to listing agreements, buyerÂs service agreements, exclusive representation contracts and offers to purchase.

Â Â Â Â Â  (12) ÂSaleÂ or ÂsoldÂ refers to a transaction for the transfer of real property from the seller to the buyer and includes:

Â Â Â Â Â  (a) Exchanges of real property between the seller and the buyer and third parties; and

Â Â Â Â Â  (b) Land sales contracts.

Â Â Â Â Â  (13) ÂSellerÂ means a potential transferor in a real property transaction and includes an owner:

Â Â Â Â Â  (a) Who enters into a listing agreement with a real estate broker or principal real estate broker, whether or not a transfer results; or

Â Â Â Â Â  (b) Who receives an offer to purchase real property, of which the seller is the owner, from an agent acting on behalf of a buyer. [1993 c.570 Â§2; 2001 c.300 Â§44; 2003 c.655 Â§84; 2005 c.116 Â§Â§13,14]

Â Â Â Â Â  Note: Section 351, chapter 79, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 351. The provisions of ORS 696.800 to 696.855 [series became 696.800 to 696.870] apply to ORS 696.010 to 696.495. [1995 c.79 Â§351]

Â Â Â Â Â  696.805 Real estate licensee as sellerÂs agent; obligations. (1) A real estate licensee who acts under a listing agreement with the seller acts as the sellerÂs agent only.

Â Â Â Â Â  (2) A sellerÂs agent owes the seller, other principals and the principalsÂ agents involved in a real estate transaction the following affirmative duties:

Â Â Â Â Â  (a) To deal honestly and in good faith;

Â Â Â Â Â  (b) To present all written offers, written notices and other written communications to and from the parties in a timely manner without regard to whether the property is subject to a contract for sale or the buyer is already a party to a contract to purchase; and

Â Â Â Â Â  (c) To disclose material facts known by the sellerÂs agent and not apparent or readily ascertainable to a party.

Â Â Â Â Â  (3) A sellerÂs agent owes the seller involved in a real estate transaction the following affirmative duties:

Â Â Â Â Â  (a) To exercise reasonable care and diligence;

Â Â Â Â Â  (b) To account in a timely manner for money and property received from or on behalf of the seller;

Â Â Â Â Â  (c) To be loyal to the seller by not taking action that is adverse or detrimental to the sellerÂs interest in a transaction;

Â Â Â Â Â  (d) To disclose in a timely manner to the seller any conflict of interest, existing or contemplated;

Â Â Â Â Â  (e) To advise the seller to seek expert advice on matters related to the transaction that are beyond the agentÂs expertise;

Â Â Â Â Â  (f) To maintain confidential information from or about the seller except under subpoena or court order, even after termination of the agency relationship; and

Â Â Â Â Â  (g) Unless agreed otherwise in writing, to make a continuous, good faith effort to find a buyer for the property, except that a sellerÂs agent is not required to seek additional offers to purchase the property while the property is subject to a contract for sale.

Â Â Â Â Â  (4) A sellerÂs agent may show properties owned by another seller to a prospective buyer and may list competing properties for sale without breaching any affirmative duty to the seller.

Â Â Â Â Â  (5) Except as provided in subsection (3)(g) of this section, an affirmative duty may not be waived.

Â Â Â Â Â  (6) Nothing in this section implies a duty to investigate matters that are outside the scope of the real estate licenseeÂs expertise, including but not limited to investigation of the condition of property, the legal status of the title or the ownerÂs past conformance with law, unless the licensee or the licenseeÂs agent agrees in writing to investigate a matter. [1993 c.570 Â§3; 2001 c.300 Â§45; 2003 c.398 Â§11; 2005 c.393 Â§6]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.810 Real estate licensee as buyerÂs agent; obligations. (1) A real estate licensee other than the sellerÂs agent may agree with the buyer to act as the buyerÂs agent only. The buyerÂs agent is not representing the seller, even if the buyerÂs agent is receiving compensation for services rendered, either in full or in part, from the seller or through the sellerÂs agent.

Â Â Â Â Â  (2) A buyerÂs agent owes the buyer, other principals and the principalsÂ agents involved in a real estate transaction the following affirmative duties:

Â Â Â Â Â  (a) To deal honestly and in good faith;

Â Â Â Â Â  (b) To present all written offers, written notices and other written communications to and from the parties in a timely manner without regard to whether the property is subject to a contract for sale or the buyer is already a party to a contract to purchase; and

Â Â Â Â Â  (c) To disclose material facts known by the buyerÂs agent and not apparent or readily ascertainable to a party.

Â Â Â Â Â  (3) A buyerÂs agent owes the buyer involved in a real estate transaction the following affirmative duties:

Â Â Â Â Â  (a) To exercise reasonable care and diligence;

Â Â Â Â Â  (b) To account in a timely manner for money and property received from or on behalf of the buyer;

Â Â Â Â Â  (c) To be loyal to the buyer by not taking action that is adverse or detrimental to the buyerÂs interest in a transaction;

Â Â Â Â Â  (d) To disclose in a timely manner to the buyer any conflict of interest, existing or contemplated;

Â Â Â Â Â  (e) To advise the buyer to seek expert advice on matters related to the transaction that are beyond the agentÂs expertise;

Â Â Â Â Â  (f) To maintain confidential information from or about the buyer except under subpoena or court order, even after termination of the agency relationship; and

Â Â Â Â Â  (g) Unless agreed otherwise in writing, to make a continuous, good faith effort to find property for the buyer, except that a buyerÂs agent is not required to seek additional properties for the buyer while the buyer is subject to a contract for purchase or to show properties for which there is no written agreement to pay compensation to the buyerÂs agent.

Â Â Â Â Â  (4) A buyerÂs agent may show properties in which the buyer is interested to other prospective buyers without breaching an affirmative duty to the buyer.

Â Â Â Â Â  (5) Except as provided in subsection (3)(g) of this section, an affirmative duty may not be waived.

Â Â Â Â Â  (6) Nothing in this section implies a duty to investigate matters that are outside the scope of the real estate licenseeÂs expertise, including but not limited to investigation of the condition of property, the legal status of the title or the ownerÂs past conformance with law, unless the licensee or the licenseeÂs agent agrees in writing to investigate a matter. [1993 c.570 Â§4; 2001 c.300 Â§46; 2003 c.398 Â§12; 2005 c.393 Â§7]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.815 Representation of both buyer and seller; obligations. (1) A real estate licensee may represent both the seller and the buyer in a real estate transaction under a disclosed limited agency agreement, with full disclosure of the relationship under the agreement.

Â Â Â Â Â  (2) A real estate licensee acting pursuant to a disclosed limited agency agreement has the following duties and obligations:

Â Â Â Â Â  (a) To the seller, the duties under ORS 696.805;

Â Â Â Â Â  (b) To the buyer, the duties under ORS 696.810; and

Â Â Â Â Â  (c) To both seller and buyer, except with express written permission of the respective person, the duty not to disclose to the other person:

Â Â Â Â Â  (A) That the seller will accept a price lower or terms less favorable than the listing price or terms;

Â Â Â Â Â  (B) That the buyer will pay a price greater or terms more favorable than the offering price or terms; or

Â Â Â Â Â  (C) Specific confidential information as defined in ORS 696.800 (3).

Â Â Â Â Â  (3) Nothing in this section implies a duty to investigate matters that are outside the scope of the real estate licenseeÂs expertise unless the licensee agrees in writing to investigate a matter.

Â Â Â Â Â  (4) In a real estate transaction in which different real estate brokers associated with the same principal real estate broker establish agency relationships with different parties to the real estate transaction, the principal real estate broker shall be the only broker acting as a disclosed limited agent representing both seller and buyer. Other brokers shall continue to represent only the party with whom the broker has an agency relationship unless all parties agree otherwise in writing.

Â Â Â Â Â  (5) The principal real estate broker and the real estate licensees representing either seller or buyer shall owe the following duties to the seller and buyer:

Â Â Â Â Â  (a) To disclose a conflict of interest in writing to all parties;

Â Â Â Â Â  (b) To take no action that is adverse or detrimental to either partyÂs interest in the transaction; and

Â Â Â Â Â  (c) To obey the lawful instructions of both parties. [1993 c.570 Â§5; 2001 c.300 Â§47]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.820 Agency disclosure pamphlet; rules. (1) The Real Estate Commissioner shall prescribe by rule the format and content of an initial agency disclosure pamphlet. The rules must provide that the initial agency disclosure pamphlet is informational only and may not be construed to be evidence of intent to create an agency relationship.

Â Â Â Â Â  (2) An agent shall provide a copy of the initial agency disclosure pamphlet at the first contact with each party to a real property transaction, including but not limited to contacts in person, by telephone, over the Internet or the World Wide Web, or by electronic mail, electronic bulletin board or a similar electronic method. [1993 c.570 Â§6; 2001 c.300 Â§48; 2005 c.116 Â§15]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.822 Liability of principal for act, error or omission of agent or subagent. (1) A principal is not liable for an act, error or omission by an agent or subagent of the principal arising out of an agency relationship established under ORS 696.805, 696.810, 696.815 or 696.820:

Â Â Â Â Â  (a) Unless the principal participates in or authorizes the act, error or omission; and

Â Â Â Â Â  (b) Only to the extent that:

Â Â Â Â Â  (A) The principal benefited from the act, error or omission; and

Â Â Â Â Â  (B) A court or arbitrator determines that it is highly probable that the claimant would be unable to enforce a judgment against the agent or subagent of the principal.

Â Â Â Â Â  (2) A real estate licensee is not liable for an act, error or omission by a principal or an agent of a principal that is not related to the licensee unless the licensee participates in or authorizes the act, error or omission. This subsection does not limit the liability of a principal real estate broker for an act, error or omission by a real estate licensee under the principal brokerÂs supervision.

Â Â Â Â Â  (3) Unless acknowledged by a principal in writing, facts known by an agent or subagent of the principal may not be imputed to the principal if the principal does not have actual knowledge.

Â Â Â Â Â  (4) Unless acknowledged by a real estate licensee in writing, facts known by a principal or an agent of the principal may not be imputed to the licensee if the licensee does not have actual knowledge. This subsection does not limit the knowledge imputed to a principal real estate broker of facts known by a real estate licensee under the supervision of the principal real estate broker. [2001 c.300 Â§52]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.825 [1993 c.570 Â§7; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.830 [1993 c.570 Â§8; repealed by 2001 c.300 Â§84]

Â Â Â Â Â  696.835 Buyer and seller responsibilities. None of the affirmative obligations of a real estate licensee or agent in a real estate transaction under ORS 696.805, 696.810 or 696.815 relieves a seller or a buyer from the responsibility to protect the sellerÂs or buyerÂs own interests respectively. [1993 c.570 Â§9]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.840 Compensation and agency relationships. The payment of compensation or the obligation to pay compensation to a real estate licensee by the seller or the buyer is not necessarily determinative of a particular agency relationship between a real estate licensee and the seller or the buyer. After full disclosure of agency relationships, a listing agent, a selling agent or a real estate licensee or any combination of the three may agree to share any compensation or commission paid, or any right to any compensation or commission for which an obligation arises as the result of a real property transaction, and the terms of the agreement shall not necessarily be determinative of a particular relationship. Nothing in this section shall prevent the parties from selecting a relationship not specifically prohibited by ORS 696.301, 696.392, 696.600 to 696.785, 696.800 to 696.870 and 696.995. [1993 c.570 Â§10]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.845 Acknowledgment of existing agency relationships form; rules. When signing an offer to purchase, each buyer shall acknowledge the existing agency relationships, if any. When a seller accepts or rejects an offer to purchase in writing, each seller shall acknowledge the existing agency relationships, if any. An agent to the real property transaction shall obtain the signatures of the buyers and the sellers to the acknowledgment, which shall be incorporated into or attached as an addendum to the offer to purchase or to the acceptance. The Real Estate Agency shall prescribe by rule the form and content of the acknowledgment of existing agency relationships. [1993 c.570 Â§11; 2001 c.300 Â§49; 2003 c.398 Â§13; 2005 c.116 Â§16]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.855 Common law application to statutory obligations and remedies. (1) ORS 696.301, 696.392, 696.600 to 696.785 and 696.995 do not directly, indirectly or by implication limit or alter any preexisting common law or statutory right or remedy including actions for fraud, negligence or equitable relief.

Â Â Â Â Â  (2) The terms Âloyalty,Â Âobedience,Â Âdisclosure,Â Âconfidentiality,Â Âreasonable care and diligenceÂ and Âaccounting in dealingsÂ shall be interpreted under the common law of agency.

Â Â Â Â Â  (3) Common law and statutory remedies are not affected by ORS 696.301, 696.392, 696.600 to 696.785 and 696.995. [1993 c.570 Â§12; 2001 c.300 Â§49a]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.870 Duties of real estate licensee under ORS 105.462 to 105.490, 696.301 and 696.870. (1)(a) A real estate licensee representing a seller of real property has a duty to inform each represented seller of the sellerÂs duties created by this section and ORS 105.462 to 105.490 and 696.301.

Â Â Â Â Â  (b) A real estate licensee representing a buyer of real property has a duty to inform each represented buyer of the buyerÂs rights under this section and ORS 105.462 to 105.490 and 696.301.

Â Â Â Â Â  (2) If a real estate licensee performs the duties set forth in subsection (1) of this section, the real estate licensee shall have no further duties under this section.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, for the purposes of ORS 696.301, a real estate licensee:

Â Â Â Â Â  (a) Representing a seller by written agreement or course of conduct is bound by the standards of conduct and duties created under ORS 696.805;

Â Â Â Â Â  (b) Representing a buyer by written agreement or course of conduct is bound by the standards of conduct and duties created under ORS 696.810; and

Â Â Â Â Â  (c) Acting as a disclosed limited agent by a written agreement or course of conduct is bound by the standards of conduct and duties created under ORS 696.815. [1993 c.547 Â§6; 2001 c.300 Â§50]

Â Â Â Â Â  Note: See note under 696.800.

Â Â Â Â Â  696.880 Licensee not required to disclose proximity of registered sex offender. Nothing in ORS 181.586, 181.587, 181.588, 181.589, 696.301, 696.805, 696.810, 696.815 or 696.855 creates an obligation on the part of a person licensed under this chapter to disclose to a potential purchaser of residential property that a convicted sex offender registered under ORS 181.595, 181.596 or 181.597 resides in the area. [1999 c.732 Â§2; 2001 c.300 Â§73]

Â Â Â Â Â  Note: 696.880 was added to and made a part of ORS chapter 696 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  696.990 Penalties. (1) Violation of any provision of ORS 696.010 to 696.130, 696.200, 696.205, 696.241 to 696.375, 696.392, 696.395 to 696.430, 696.490, 696.600 to 696.785 and 696.995 is a Class A misdemeanor.

Â Â Â Â Â  (2) Any officer, director or shareholder or agent of a corporation, or member or agent of a partnership or association, who personally participates in or is an accessory to any violation of ORS 696.010 to 696.130, 696.200, 696.205, 696.241 to 696.375, 696.392, 696.395 to 696.430, 696.490, 696.600 to 696.785 and 696.995 by the partnership, association or corporation, is subject to the penalties prescribed in subsection (1) of this section.

Â Â Â Â Â  (3) A violation of any one of the provisions of ORS 696.505 to 696.590 is a Class A misdemeanor.

Â Â Â Â Â  (4) Any person who violates ORS 696.020 (1) may be required by the Real Estate Commissioner to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the commissioner of:

Â Â Â Â Â  (a) Not less than $100 nor more than $500 for the first offense of unlicensed professional real estate activity; and

Â Â Â Â Â  (b) Not less than $500 nor more than $1,000 for the second and subsequent offenses of unlicensed professional real estate activity.

Â Â Â Â Â  (5) In addition to the civil penalty set forth in subsection (4) of this section, any person who violates ORS 696.020 may be required by the commissioner to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the commissioner but not to exceed the amount by which such person profited in any transaction which violates ORS 696.020.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (7) The civil penalty provisions of subsections (4) and (5) of this section are in addition to and not in lieu of the criminal penalties for unlicensed professional real estate activity in subsections (1) and (2) of this section.

Â Â Â Â Â  (8) For the purposes of subsection (4) of this section, any violation of ORS 696.020 (1) that results from a failure of a real estate licensee to renew a license within the time allowed by law constitutes a single offense of unlicensed professional real estate activity for each 30-day period after expiration of the license during which the person engages in professional real estate activities. A civil penalty imposed for a violation of ORS 696.020 (1) that results from a failure of a real estate licensee to renew a license within the time allowed by law is not subject to the minimum dollar amounts specified in subsection (4) of this section.

Â Â Â Â Â  (9) Subsection (5) of this section does not apply to a violation of ORS 696.020 (1) that results from a failure of a real estate licensee to renew a license within the time allowed by law. [Subsection (3) enacted as 1963 c.440 Â§18; 1977 c.649 Â§50; 1981 c.617 Â§34; 1989 c.724 Â§11; 1991 c.734 Â§86; 2001 c.300 Â§68; 2005 c.116 Â§17; 2005 c.393 Â§8]

Â Â Â Â Â  696.995 Civil penalties for violation of ORS 696.603, 696.606 or 696.612. (1) Any person who violates ORS 696.603, 696.606 or 696.612 may be required by the Real Estate Commissioner to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the commissioner of:

Â Â Â Â Â  (a) Not less than $100 nor more than $500 for the first violation of ORS 696.603, 696.606 or 696.612 or a rule adopted pursuant thereto; or

Â Â Â Â Â  (b) Not less than $500 nor more than $1,000 for the second and subsequent violations of ORS 696.603, 696.606 or 696.612 or a rule adopted pursuant thereto.

Â Â Â Â Â  (2) In addition to the civil penalty set forth in subsection (1) of this section, any person who violates ORS 696.603 may be required by the commissioner to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the commissioner but not to exceed the amount by which such person profited from the transaction in violation of ORS 696.603.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) The civil penalty provisions of this section are in addition to and not in lieu of other administrative sanctions. [1995 c.217 Â§10]

_______________



Chapter 697

Chapter 697 Â Collection Agencies; Debt Consolidating Agencies

2005 EDITION

COLLECTION AND DEBT CONSOLIDATING AGENCIES

OCCUPATIONS AND PROFESSIONS

COLLECTION AGENCIES

697.005Â Â Â Â  Definitions for ORS 697.005 to 697.095

697.015Â Â Â Â  Registration required to operate as collection agency

697.031Â Â Â Â  Registration procedure; bond or letter of credit; fees; procedures for out-of-state collection agencies; rules

697.039Â Â Â Â  Revocation, suspension or refusal to issue or renew registration

697.045Â Â Â Â  Status of accounts and claims assigned to agency; rights of assignor; appearance in small claims or justice court; registration as condition of access to courts

697.053Â Â Â Â  Registration exclusive regulation; local fees authorized

697.058Â Â Â Â  Agency records; business office; trust accounts; reporting requirements; audit of trust accounts; cost of audit; exemptions

697.063Â Â Â Â  Status of business records and bank accounts following revocation of registration; liquidation; expenses and attorney fees

697.085Â Â Â Â  Rules

697.086Â Â Â Â  Rules for collection of child support payments

697.087Â Â Â Â  Injunction; damages; attorney fees; limitation on actions

697.091Â Â Â Â  Fees or compensation received in violation of law; disposition

697.093Â Â Â Â  Enforcement

697.094Â Â Â Â  Orders issued under ORS 697.093

697.095Â Â Â Â  Civil penalties

697.105Â Â Â Â  Fee for collection of debt owed public body; notice to debtor; amount

697.115Â Â Â Â  Fee for collection of commercial debt; amount; limit

DEBT CONSOLIDATING AGENCIES

697.602Â Â Â Â  Definitions for ORS 697.602 to 697.842

697.612Â Â Â Â  Registration required to operate as debt consolidating agency

697.622Â Â Â Â  Exemptions from requirements under ORS 697.602 to 697.842

697.632Â Â Â Â  Registration procedure; certificates; fees; rules

697.642Â Â Â Â  Bond required

697.652Â Â Â Â  Content and effective date of debt consolidating contract or agreement; clientÂs copy

697.662Â Â Â Â  Prohibited practices

697.672Â Â Â Â  Record maintenance requirements

697.682Â Â Â Â  Management of client funds

697.692Â Â Â Â  Fees

697.702Â Â Â Â  Interference with records of debt consolidating agency

697.707Â Â Â Â  Disclosure of fees; effect

697.712Â Â Â Â  Agency cancellation of contract or agreement without client authorization

697.722Â Â Â Â  Execution or attachment of trust account funds

697.732Â Â Â Â  Audits; investigations; access; public disclosure requirements and exemptions

697.742Â Â Â Â  Investigatory powers; subpoenas

697.752Â Â Â Â  Grounds for denial, revocation or suspension of registration; conditions; procedures

697.762Â Â Â Â  Enjoining violations; attorney fees; damages

697.772Â Â Â Â  Judgment against agency; recovery under bond

697.782Â Â Â Â  Filing claim against agency with director; hearing; limitation on claims

697.792Â Â Â Â  Removing claim to court; attorney fees; notice; claim priorities

697.802Â Â Â Â  Effect of final determination by director

697.812Â Â Â Â  Priorities for satisfaction of claims from bond; limitation on filing claims

697.822Â Â Â Â  Remedy not exclusive

697.825Â Â Â Â  Enforcement; orders

697.832Â Â Â Â  Civil penalties

697.842Â Â Â Â  Disposition of moneys received by director

PENALTIES

697.990Â Â Â Â  Penalties

697.992Â Â Â Â  Jurisdiction of courts

COLLECTION AGENCIES

Â Â Â Â Â  697.005 Definitions for ORS 697.005 to 697.095. As used in ORS 697.005 to 697.095:

Â Â Â Â Â  (1)(a) ÂCollection agencyÂ means:

Â Â Â Â Â  (A) Any person directly or indirectly engaged in soliciting claims for collection, or collecting or attempting to collect claims owed, due or asserted to be owed or due to another person or to a public body;

Â Â Â Â Â  (B) Any person who directly or indirectly furnishes, attempts to furnish, sells or offers to sell forms represented to be a collection system even though the forms direct the debtor to make payment to the creditor and even though the forms may be or are actually used by the creditor in the creditorÂs own name;

Â Â Â Â Â  (C) Any person who in attempting to collect or in collecting the personÂs own claim uses a fictitious name or any name other than the personÂs own that indicates to the debtor that a third person is collecting or attempting to collect the claim;

Â Â Â Â Â  (D) Any person in the business of engaging in the solicitation of the right to repossess or in the repossession of collateral security due or asserted to be due to another person; or

Â Â Â Â Â  (E) Any person who in the collection of claims from another person:

Â Â Â Â Â  (i) Uses any name other than the name regularly used in the conduct of the business out of which the claim arose; and

Â Â Â Â Â  (ii) Engages in any action or conduct that tends to convey the impression that a third party has been employed or engaged to collect the claim.

Â Â Â Â Â  (b) ÂCollection agencyÂ does not include:

Â Â Â Â Â  (A) Any individual engaged in soliciting claims for collection, or collecting or attempting to collect claims on behalf of a registrant under ORS 697.005 to 697.095, if the individual is an employee of the registrant;

Â Â Â Â Â  (B) Any individual collecting or attempting to collect claims for not more than three employers, if all collection efforts are carried on in the name of the employer and the individual is an employee of the employer;

Â Â Â Â Â  (C) Any person who prepares or mails monthly or periodic statements of accounts due on behalf of another person if all payments are made to that other person and no other collection efforts are made by the person preparing the statements of accounts;

Â Â Â Â Â  (D) Any attorney-at-law rendering services in the performance of the duties of an attorney-at-law;

Â Â Â Â Â  (E) Any licensed certified public accountant or public accountant rendering services in the performance of the duties of a licensed certified public accountant or public accountant;

Â Â Â Â Â  (F) Any bank, mutual savings bank, consumer finance company, trust company, savings and loan association, credit union or debt consolidation agency;

Â Â Â Â Â  (G) Any real estate licensee or escrow agent licensed under the provisions of ORS chapter 696, as to any collection or billing activity involving a real estate transaction or collection escrow transaction of the licensee or escrow agent;

Â Â Â Â Â  (H) Any individual regularly employed as a credit person or in a similar capacity by one person, firm or corporation that is not a collection agency as defined in this section;

Â Â Â Â Â  (I) Any public officer or any person acting under order of any court;

Â Â Â Â Â  (J) Any person acting as a property manager in collecting or billing for rent, fees, deposits or other sums due landlords of managed units;

Â Â Â Â Â  (K) Any person while the person is providing billing services. A person is providing billing services for the purposes of this subparagraph if the person engages, directly or indirectly, in the business or pursuit of collection of claims for other persons, whether in the other personÂs name or any other name, by any means that:

Â Â Â Â Â  (i) Is an accounting procedure, preparation of mail billing or any other means intended to accelerate cash flow to the other personÂs bank account or to any separate trust account; and

Â Â Â Â Â  (ii) Does not include any personal contact or contact by telephone with the person from whom the claim is sought to be collected;

Â Â Â Â Â  (L) Any person while the person is providing factoring services. A person is providing factoring services for the purposes of this subparagraph if the person engages, directly or indirectly, in the business or pursuit of:

Â Â Â Â Â  (i) Lending or advancing money to commercial clients on the security of merchandise or accounts receivable and then enforcing collection actions or procedures on such accounts; or

Â Â Â Â Â  (ii) Soliciting or collecting on accounts that have been purchased from commercial clients under an agreement whether or not the agreement:

Â Â Â Â Â  (I) Allows recourse against the commercial client;

Â Â Â Â Â  (II) Requires the commercial client to provide any form of guarantee of payment of the purchased account; or

Â Â Â Â Â  (III) Requires the commercial client to establish or maintain a reserve account in any form;

Â Â Â Â Â  (M) Any individual employed by another person who operates as a collection agency if the person does not operate as a collection agency independent of that employment;

Â Â Â Â Â  (N) Any mortgage banker as defined in ORS 59.840;

Â Â Â Â Â  (O) Any public utility, as defined in ORS 757.005, any telecommunications utility, as defined in ORS 759.005, any peopleÂs utility district, as defined in ORS 261.010, and any cooperative corporation engaged in furnishing electric or communication service to consumers;

Â Â Â Â Â  (P) Any public body or any individual collecting or attempting to collect claims owed, due or asserted to be owed or due to any public body, if the individual is an employee of the public body; or

Â Â Â Â Â  (Q) Any person for whom the Director of the Department of Consumer and Business Services determines by order or by rule that the protection of the public health, safety and welfare does not require registration with the department as a collection agency.

Â Â Â Â Â  (2) ÂCollection systemÂ means a scheme intended or calculated to be used to collect claims sent, prepared or delivered by:

Â Â Â Â Â  (a) A person who in collecting or attempting to collect the personÂs own claim uses a fictitious name or any name other than the personÂs own that indicates to the debtor that a third person is collecting or attempting to collect the claim; or

Â Â Â Â Â  (b) A person directly or indirectly engaged in soliciting claims for collection, or collecting or attempting to collect claims owed or due or asserted to be owed or due another person.

Â Â Â Â Â  (3) ÂClaimÂ means any obligation for the payment of money or thing of value arising out of any agreement or contract, express or implied.

Â Â Â Â Â  (4) ÂClientÂ or ÂcustomerÂ means any person authorizing or employing a collection agency to collect a claim.

Â Â Â Â Â  (5) ÂDebtorÂ means any person owing or alleged to owe a claim.

Â Â Â Â Â  (6) ÂDebts incurred outside this stateÂ means any action or proceeding that:

Â Â Â Â Â  (a) Arises out of a promise, made anywhere to the plaintiff or a third party for the plaintiffÂs benefit, by the defendant to perform services outside of this state or to pay for services to be performed outside of this state by the plaintiff;

Â Â Â Â Â  (b) Arises out of services actually performed for the plaintiff by the defendant outside of this state or services actually performed for the defendant by the plaintiff outside of this state, if the performance outside of this state was authorized or ratified by the defendant;

Â Â Â Â Â  (c) Arises out of a promise, made anywhere to the plaintiff or a third party for the plaintiffÂs benefit, by the defendant to deliver or receive outside of this state or to send from outside of this state goods, documents of title or other things of value;

Â Â Â Â Â  (d) Relates to goods, documents of title or other things of value sent from outside of this state by the defendant to the plaintiff or a third person on the plaintiffÂs order or direction;

Â Â Â Â Â  (e) Relates to goods, documents of title or other things of value actually received outside of this state by the plaintiff from the defendant or by the defendant from the plaintiff, without regard to where delivery to carrier occurred; or

Â Â Â Â Â  (f) Where jurisdiction at the time the debt was incurred was outside of this state.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (8) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (9) ÂOut-of-state collection agencyÂ means a collection agency located outside of this state whose activities within this state are limited to collecting debts incurred outside of this state from debtors located in this state. As used in this subsection, Âcollecting debtsÂ means collecting by means of interstate communications, including telephone, mail or facsimile transmission from the collection agency location in another state on behalf of clients located outside of this state.

Â Â Â Â Â  (10) ÂPersonÂ includes an individual, firm, partnership, trust, joint venture, association, limited liability company or corporation.

Â Â Â Â Â  (11) ÂPublic bodyÂ means:

Â Â Â Â Â  (a) The state and any branch, department, agency, board or commission of the state;

Â Â Â Â Â  (b) Any city, county, district or other political subdivision or municipal or public corporation and any instrumentality thereof; and

Â Â Â Â Â  (c) Any intergovernmental agency, department, council, joint board of control created under ORS 190.125 or other like entity, which is created under ORS 190.003 to 190.130 and which does not act under the direction and control of any single member government.

Â Â Â Â Â  (12) ÂRegisteredÂ or ÂregistrantÂ means any person registered under ORS 697.005 to 697.095 or registered or licensed as a collection agency under the laws of another state.

Â Â Â Â Â  (13) ÂStatement of accountÂ means a report setting forth amounts billed, invoices, credits allowed or aged balance due. [1981 c.85 Â§2; 1987 c.373 Â§43; 1993 c.744 Â§20; 1995 c.622 Â§1; 1999 c.468 Â§1; 2001 c.917 Â§5]

Â Â Â Â Â  697.010 [Amended by 1959 c.525 Â§1; 1963 c.580 Â§58; 1975 c.364 Â§1; 1977 c.185 Â§4; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.015 Registration required to operate as collection agency. A person shall not operate as a collection agency in this state unless the person registers with the Department of Consumer and Business Services under ORS 697.031 and maintains the registration in accordance with that section. [1981 c.85 Â§3; 1995 c.622 Â§2]

Â Â Â Â Â  697.020 [Amended by 1953 c.519 Â§2; 1959 c.525 Â§2; 1963 c.558 Â§1; 1969 c.373 Â§5; 1973 c.547 Â§1; 1975 c.364 Â§2; repealed by 1977 c.185 Â§5 (697.021 enacted in lieu of 697.020)]

Â Â Â Â Â  697.021 [1977 c.185 Â§6 (enacted in lieu of 697.020); repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.025 [1977 c.185 Â§3; 1981 c.85 Â§4; 1991 c.86 Â§1; 1993 c.205 Â§1; 1993 c.508 Â§42; repealed by 1995 c.622 Â§15]

Â Â Â Â Â  697.030 [Amended by 1959 c.525 Â§3; 1975 c.364 Â§3; 1977 c.185 Â§7; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.031 Registration procedure; bond or letter of credit; fees; procedures for out-of-state collection agencies; rules. (1) The Director of the Department of Consumer and Business Services shall establish by rule a program for registration of persons operating as collection agencies that are required to register with the Department of Consumer and Business Services under ORS 697.015. The program shall include a requirement that persons registering with the department file and maintain with the department current information the department requires by rule. The department may require any information necessary to carry out the program, including but not limited to the following:

Â Â Â Â Â  (a) The name and address of the person operating as a collection agency.

Â Â Â Â Â  (b) The name and address of the collection agency.

Â Â Â Â Â  (c) Any assumed names or business names used by the collection agency.

Â Â Â Â Â  (d) Names of persons who perform the solicitation or collection of claims or who perform the solicitation of the right to repossess or the repossession of collateral security for the collection agency.

Â Â Â Â Â  (e) Names of persons who are agents of the collection agency for purposes of service of legal process.

Â Â Â Â Â  (2)(a) The director shall require any person who applies for registration as a collection agency, other than an out-of-state collection agency, to file with the director a bond or an irrevocable letter of credit in the sum of $10,000 executed by the applicant as obligor, together with one or more corporate sureties or financial institutions authorized to do business in this state. The bond or an irrevocable letter of credit shall be executed to the State of Oregon and for the use of the state and of any person who may have a cause of action against the obligor of the bond or an irrevocable letter of credit under ORS 697.005 to 697.095. The bond or an irrevocable letter of credit shall be conditioned that the obligor will faithfully conform to and abide by the provisions of ORS 697.005 to 697.095 and all rules lawfully made by the director under ORS 697.005 to 697.095, and will pay to the state and to any such person any and all moneys that may become due or owing to the state or to such person from the obligor under and by virtue of the provisions of ORS 697.005 to 697.095.

Â Â Â Â Â  (b) If any person is aggrieved by the misconduct of a registrant required to file a bond or an irrevocable letter of credit under paragraph (a) of this subsection or by the registrantÂs violation of any law or rule lawfully made by the director under ORS 697.005 to 697.095 and recovers judgment therefor, the person may, after the return unsatisfied either in whole or in part of any execution issued upon the judgment, maintain an action for the personÂs own use upon the bond or irrevocable letter of credit of the registrant in any court having jurisdiction of the amount claimed.

Â Â Â Â Â  (c) The bond or an irrevocable letter of credit required by this subsection shall be continuously maintained in the amount required by this subsection. The aggregate liability of the surety under the bond for claims against the bond shall not exceed the penal sum of the bond no matter how many years the bond is in force. No extension by continuation certificate, reinstatement, reissue or renewal of the bond shall increase the liability of the surety.

Â Â Â Â Â  (3) The director may include any of the following in the program for registration established under this section:

Â Â Â Â Â  (a) The director may require any filings with the department that the director determines to be necessary to maintain current the information required for registration. Filings required under this subsection may include renewal of registration at reasonable intervals, filings within a reasonable time after changes in a collection agency or other filings the director determines to be necessary. In requiring filings under this subsection, the director shall attempt to minimize burdens the filings might place on persons required to file.

Â Â Â Â Â  (b) Except as provided in subsection (4) of this section, the director may establish and require persons filing with the department under this section to pay fees for any registration or filing made with the department. The director shall not establish fees for more than an amount necessary to cover the administrative costs of the filing or registration.

Â Â Â Â Â  (c) The program may be established in any division of the department the director determines to be best able to administer the program.

Â Â Â Â Â  (d) The director may issue, but may not require, certificates of registration or other indicia of registration that the director determines will be of assistance to persons operating as a collection agency in establishing that the persons are registered with the department.

Â Â Â Â Â  (4) An out-of-state collection agency is exempt from the registration fee under this section if the out-of-state collection agency is registered in another state and that state does not require payment of an initial fee by a person who collects debts in that state only by means of interstate communications from the personÂs location in another state.

Â Â Â Â Â  (5) If an out-of-state collection agency is not exempt from payment of a registration fee under this section, the registration fee for the out-of-state collection agency shall be not less than the fee charged by the state in which the out-of-state collection agency is located to a person who collects debts in that state only by means of interstate communications from the personÂs location in another state.

Â Â Â Â Â  (6) If the director determines that the state where an out-of-state collection agency is located and registered, if required to be registered, exempts a collection agency located and registered in this state from registration requirements in that state, the director shall exempt out-of-state collection agencies located in that state from the registration requirements of ORS 697.005 to 697.095.

Â Â Â Â Â  (7) The department shall maintain current records of the information required for registration under this section. [1981 c.85 Â§5; 1983 c.69 Â§1; 1991 c.627 Â§1; 1995 c.622 Â§3; 1997 c.249 Â§211]

Â Â Â Â Â  697.035 [1959 c.525 Â§10; 1963 c.558 Â§2; 1971 c.119 Â§2; 1974 c.25 Â§2; 1975 c.364 Â§4; 1977 c.873 Â§20; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.038 [1971 c.119 Â§1; 1973 c.547 Â§2; 1974 c.25 Â§3; 1975 c.364 Â§5; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.039 Revocation, suspension or refusal to issue or renew registration. (1) The Director of the Department of Consumer and Business Services may refuse to issue or renew or may revoke or suspend any registration under ORS 697.031 if the director determines that:

Â Â Â Â Â  (a) Any information a person files with the director under ORS 697.031 is false or untruthful;

Â Â Â Â Â  (b) A person has violated any of the rules of the director for registration under ORS 697.031;

Â Â Â Â Â  (c) A person has violated the provisions of ORS 697.045 or 697.058;

Â Â Â Â Â  (d) A person has failed to maintain in effect the bond or an irrevocable letter of credit required under ORS 697.031;

Â Â Â Â Â  (e) A person has died or become incapacitated;

Â Â Â Â Â  (f) A person has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession; or

Â Â Â Â Â  (g) A person has been convicted of a felony or misdemeanor, an essential element of which is fraud.

Â Â Â Â Â  (2) A revocation or suspension under this section may be for a time certain or upon condition that certain acts be performed.

Â Â Â Â Â  (3) If the director issued an initial order of revocation of a registration before the expiration of the registration, the director may enter a final order of revocation even though the registration has expired.

Â Â Â Â Â  (4) Actions of the director under this section are subject to the provisions of ORS chapter 183. [1981 c.85 Â§6; 1991 c.627 Â§2; 1995 c.622 Â§4; 1999 c.413 Â§1; 2005 c.338 Â§11]

Â Â Â Â Â  697.040 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.041 [1959 c.525 Â§11; 1963 c.558 Â§3; 1969 c.373 Â§6; 1973 c.547 Â§3; 1973 c.827 Â§79; 1974 c.36 Â§22; 1975 c.364 Â§6; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.045 Status of accounts and claims assigned to agency; rights of assignor; appearance in small claims or justice court; registration as condition of access to courts. (1) A registered collection agency has a property right in any claim or account assigned to the agency in writing for collection. Except as may be otherwise provided in writing between the assignor of the claim or account and the registered collection agency, the registered collection agency as assignee of the claim or account, in its own name, may:

Â Â Â Â Â  (a) Collect the claim or account;

Â Â Â Â Â  (b) Compromise or accept settlement of the claim or account;

Â Â Â Â Â  (c) Bring and maintain an action to recover the amount owing from the claim or account; and

Â Â Â Â Â  (d) With prior written approval of the assignor, transfer or forward the claim or account to another collection agency for collection.

Â Â Â Â Â  (2) Except as may be otherwise provided in writing between the assignor of the claim or account and the registered collection agency, the assignor may withdraw the claim or account from the agency at any time without condition or charge.

Â Â Â Â Â  (3) Notwithstanding ORS 9.160 and 9.320, in any action in the small claims department of a circuit court or justice court a registered collection agency may appear as a party without appearance by attorney for the purpose of recovering the amount owing on a claim or account assigned to the agency in writing for collection. The provisions of this subsection apply to any supplementary proceeding in aid of execution after entry of a judgment in the small claims department.

Â Â Â Â Â  (4) No collection agency is entitled to bring or maintain an action involving the collection of a claim or account on behalf of its customers in any courts of this state without alleging and proving that it is duly registered under ORS 697.015 and 697.031. A registration certificate or a certification of registration by the Director of the Department of Consumer and Business Services for any designated time period shall be received by the court as prima facie evidence of the collection agencyÂs registration for the time period designated. [1981 c.85 Â§7; 2003 c.78 Â§1]

Â Â Â Â Â  697.050 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.051 [1963 c.558 Â§17; 1977 c.185 Â§8; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.053 Registration exclusive regulation; local fees authorized. The provisions of ORS 697.015 and 697.031 are exclusive and no political subdivision or agency of this state may require of a collection agency any registration, license or fee for any collection agency duly registered under ORS 697.015 and 697.031. Nothing in this section limits the authority of any political subdivision to levy and collect a general and nondiscriminatory license or registration fee upon all businesses in the political subdivision or to levy a tax based upon the business conducted by any registered collection agency within the political subdivision. [1981 c.85 Â§8]

Â Â Â Â Â  697.055 [1975 c.364 Â§37; 1977 c.185 Â§9; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.058 Agency records; business office; trust accounts; reporting requirements; audit of trust accounts; cost of audit; exemptions. (1) Except as provided in subsection (9) of this section, every collection agency shall keep a record of all sums collected by it, and of all disbursements made by it, and shall maintain and keep all such records and all customersÂ funds within this state. Collection agencies shall maintain accounting records of collections for and payments to customers for a period of six years from the date of the last entry thereon. Collection agencies shall keep other records for a period of two years from the date of the last entry thereon. Collection agencies, or any employee thereof, shall not intentionally make any false entry in any collection agency record or intentionally mutilate, destroy or otherwise dispose of any such record within the time limits provided in this section. This subsection does not apply to out-of-state collection agencies.

Â Â Â Â Â  (2) Except as provided in subsection (9) of this section, every collection agency shall establish and maintain a regular, active business office in this state for the purpose of conducting business in this state. The office shall be open to the public during reasonable, stated business hours. This subsection does not apply to out-of-state collection agencies.

Â Â Â Â Â  (3) A collection agency shall not commingle the money of customers with other moneys.

Â Â Â Â Â  (4) Except as provided in subsection (9) of this section, a collection agency shall maintain a separate trust account in this state for customersÂ funds and shall keep funds in such trust account until disbursed to the customer. This subsection does not apply to out-of-state collection agencies.

Â Â Â Â Â  (5) Except as provided in subsection (9) of this section, every collection agency that requires customers to pay an amount for services prior to the time that the services are rendered shall maintain a separate trust account in this state for prepayments and shall keep prepayment funds in the trust account for 180 days or until the services for which prepayment is made are performed, whichever occurs first.

Â Â Â Â Â  (6) Every collection agency, within 30 days after the close of each calendar or fiscal month, shall report and pay to its customers the net proceeds due and payable of all collections made during that calendar or fiscal month. When the net proceeds are less than $5 at the end of any calendar or fiscal month, payments may be deferred for a period not to exceed three months.

Â Â Â Â Â  (7) Upon the motion of the Director of the Department of Consumer and Business Services or upon receipt of a complaint by a customer of the collection agency, the director may audit the collection agencyÂs trust accounts with respect to any violation by the collection agency of this section. If the director finds any discrepancy in the trust accounts, the director also may audit the operating account of the collection agency. The collection agency shall pay the reasonable cost of an audit under this section, as determined by the director.

Â Â Â Â Â  (8) If a collection agency does not pay the cost of the audit determined under subsection (7) of this section, the director may assign the delinquent account to the Department of Revenue for collection in the manner that other debts are collected under ORS 293.250.

Â Â Â Â Â  (9) The director, by rule or order, may exempt a collection agency from the requirements of subsection (1), (2), (4) or (5) of this section if the collection agency:

Â Â Â Â Â  (a) Satisfies the director that the books, records and trust accounts of the collection agency may be examined by the director without undue delay or expense;

Â Â Â Â Â  (b) Provides for timely and convenient remittance of debtor payments and funds owed to the customer; and

Â Â Â Â Â  (c) Complies with all conditions the director may require relating to additional bonding requirements and to provisions for auditing financial statements of trust accounts, receiving payments from and communicating with debtors, and remitting funds to customers. [1981 c.85 Â§9; 1983 c.69 Â§2; 1995 c.622 Â§9; 1999 c.413 Â§2; 1999 c.468 Â§2]

Â Â Â Â Â  697.060 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.061 [1959 c.525 Â§5; 1963 c.558 Â§4; 1963 c.580 Â§59; 1973 c.547 Â§4; 1975 c.364 Â§7; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.063 Status of business records and bank accounts following revocation of registration; liquidation; expenses and attorney fees. (1) When the Director of the Department of Consumer and Business Services revokes a registration, the director may take possession of all business records and all bank accounts of the registrant and retain possession of them pending the further proceedings specified in this section. The director shall inventory all the business records and all bank accounts of the registrant. The director shall file one copy of the inventory in the office of the director and one copy in the office of the clerk of the circuit court of the county in which the principal place of business of the registrant is located and shall mail one copy to each shareholder or partner of the registrant at the last-known address of the shareholder or partner. The clerk of the court shall file the inventory as a pending proceeding and give it a case number. The director by rule may delegate the directorÂs authority under this section relating to the inventory of business records and bank accounts of a registrant.

Â Â Â Â Â  (2) If any person refuses to permit the director to take possession of business records and bank accounts under subsection (1) of this section, the director may apply to the circuit court of the county in which the principal place of business of the registrant is located for an order appointing a receiver, who may be the director, to take possession.

Â Â Â Â Â  (3) The business records and bank accounts of the registrant shall be liquidated. If a receiver has not been appointed, the director shall apply for appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

Â Â Â Â Â  (4) The expenses of the receiver and attorney fees, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver. [1995 c.622 Â§6; 2003 c.576 Â§218]

Â Â Â Â Â  697.070 [Amended by 1959 c.525 Â§6; 1961 c.686 Â§1; 1969 c.373 Â§7; 1971 c.119 Â§3; 1973 c.547 Â§5; 1974 c.25 Â§4; 1975 c.364 Â§8; 1977 c.873 Â§21; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.075 [1981 c.85 Â§16; 1991 c.249 Â§63; repealed by 1995 c.622 Â§15]

Â Â Â Â Â  697.080 [Amended by 1959 c.525 Â§7; 1963 c.558 Â§5; 1969 c.373 Â§8; 1975 c.364 Â§9; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.085 Rules. The Director of the Department of Consumer and Business Services may adopt rules for the administration and enforcement of ORS 697.005 to 697.095, 697.105 and 697.115. [1983 c.69 Â§5; 2005 c.338 Â§12]

Â Â Â Â Â  697.086 Rules for collection of child support payments. (1) The Director of the Department of Consumer and Business Services shall adopt rules that regulate the practices of a collection agency that enters into an agreement with an obligee to collect child support payments as provided in ORS 25.020.

Â Â Â Â Â  (2) The rules adopted by the director under this section shall be as consistent as practicable with the provisions of 15 U.S.C. 1692c to 1692f. [2003 c.421 Â§4]

Â Â Â Â Â  697.087 Injunction; damages; attorney fees; limitation on actions. (1) Any person injured as a result of the violation of any provision of ORS 697.015 or 697.058 or any rule adopted under ORS 697.031 or 697.085 may bring an action in an appropriate court to enjoin the practice or to recover actual damages or $200, whichever is greater. The court or the jury may award punitive damages and the court may provide such equitable relief as it deems necessary or proper.

Â Â Â Â Â  (2) Notwithstanding any other actions provided by law, the Attorney General of the State of Oregon or the prosecuting attorney of any county may bring an action in the name of the state against any person to restrain and prevent violation of any provision of ORS 697.005 to 697.095.

Â Â Â Â Â  (3) In any action brought by a person under this section, the court may award, in addition to the relief provided, reasonable attorney fees at trial and on appeal and costs. If the defendant prevails, the court may award reasonable attorney fees at trial and on appeal and costs if it finds the action to be frivolous.

Â Â Â Â Â  (4) Actions brought under this section shall be commenced within one year from the date the violation occurs. [1995 c.622 Â§7]

Â Â Â Â Â  697.090 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.091 Fees or compensation received in violation of law; disposition. (1) A person who violates any provision of ORS 697.015 or 697.058 or any rule adopted under ORS 697.031 or 697.085 shall not charge or receive any fee or compensation on any moneys received or collected while in violation of any provision of ORS 697.015 or 697.058 or any rule adopted under ORS 697.031 or 697.085.

Â Â Â Â Â  (2) A person shall not charge or receive any fee or compensation on any moneys received or collected while operating in accordance with any provision of ORS 697.015 or 697.058 or any rule adopted under ORS 697.031 or 697.085 but that is received or collected as a result of the personÂs acts as a collection agency or out-of-state collection agency operating in violation of any provision of ORS 697.015 or 697.058 or any rule adopted under ORS 697.031 or 697.085.

Â Â Â Â Â  (3) All moneys collected or received in violation of this section shall be immediately returned to the assignors, or their assigns, of the account on which the moneys were paid. [1995 c.622 Â§8]

Â Â Â Â Â  697.093 Enforcement. (1) The Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (a) Undertake the investigations, including investigations outside this state, that the director considers necessary to determine whether a person has:

Â Â Â Â Â  (A) Violated, is violating or is about to violate:

Â Â Â Â Â  (i) ORS 697.015, 697.031, 697.045, 697.058, 697.091, 697.105 or 697.115;

Â Â Â Â Â  (ii) A rule adopted under ORS 697.031, 697.085 or 697.086; or

Â Â Â Â Â  (iii) An order issued under this section;

Â Â Â Â Â  (B) Filed information under ORS 697.031 that is false or untruthful; or

Â Â Â Â Â  (C) Failed to maintain in effect the bond or an irrevocable letter of credit required under ORS 697.031.

Â Â Â Â Â  (b) Require a person to file a statement in writing, under oath or otherwise, concerning the matter being investigated.

Â Â Â Â Â  (c) Take evidence from witnesses and compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to an investigation or proceeding.

Â Â Â Â Â  (d) If the director has reason to believe that a person has:

Â Â Â Â Â  (A) Violated, is violating or is about to violate ORS 697.015, 697.031, 697.045, 697.058, 697.091, 697.105 or 697.115 or a rule adopted under ORS 697.031, 697.085 or 697.086, issue an order to cease and desist from the violation.

Â Â Â Â Â  (B) Filed information under ORS 697.031 that is false or untruthful, issue an order to correct the filing.

Â Â Â Â Â  (C) Failed to maintain in effect the bond or an irrevocable letter of credit required under ORS 697.031, issue an order to remedy the failure.

Â Â Â Â Â  (2) The authority conferred by this section is in addition to and not in lieu of any other authority conferred on the director. [2005 c.338 Â§9]

Â Â Â Â Â  697.094 Orders issued under ORS 697.093. (1) The Director of the Department of Consumer and Business Services shall serve an order under ORS 697.093 on the person named in the order.

Â Â Â Â Â  (2) An order issued under ORS 697.093 becomes effective upon service on the person named in the order.

Â Â Â Â Â  (3) ORS 183.413 to 183.470 apply to an order issued under ORS 697.093.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a person may not obtain a hearing on the order unless the person requests the hearing in writing within 20 days after service of the order.

Â Â Â Â Â  (5) A person who does not request a contested case hearing may not obtain judicial review of the order.

Â Â Â Â Â  (6) The director may vacate or modify an order issued under ORS 697.093. A modified order is effective upon service on the person named in the order. [2005 c.338 Â§10]

Â Â Â Â Â  697.095 Civil penalties. (1) In addition to any other penalty provided by law, a person who violates any provision of ORS 697.015 or 697.058 or any rule adopted under ORS 697.031, 697.085 or 697.086 is subject to forfeiture and payment of a civil penalty to the Department of Consumer and Business Services in an amount of not more than $1,000 for each offense.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered shall be deposited in the Consumer and Business Services Fund created by ORS 705.145. [1983 c.69 Â§4; 1987 c.373 Â§44; 1991 c.734 Â§87; 2005 c.338 Â§13]

Â Â Â Â Â  697.098 [1981 c.267 Â§2; repealed by 1987 c.373 Â§85]

Â Â Â Â Â  697.100 [Amended by 1959 c.525 Â§8; 1969 c.373 Â§9; 1975 c.364 Â§10; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.105 Fee for collection of debt owed public body; notice to debtor; amount. (1) Except as provided in ORS 1.202 and 293.231, if a public body, as defined in ORS 174.109, uses a private collection agency to collect a debt owed to the public body, the public body may add a reasonable fee to the amount of the debt, payable by the debtor, for the collection agency fee incurred or to be incurred.

Â Â Â Â Â  (2) A fee may not be added under subsection (1) of this section unless the public body has provided notice to the debtor:

Â Â Â Â Â  (a) Of the existence of the debt;

Â Â Â Â Â  (b) That the debt may be assigned to a private collection agency for collection; and

Â Â Â Â Â  (c) Of the amount of the fee that may be added to the debt under subsection (1) of this section.

Â Â Â Â Â  (3) Except as provided by federal law, the public body may not add a fee under this section that exceeds the collection fee of the private collection agency. [2003 c.66 Â§1]

Â Â Â Â Â  697.110 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.111 [1959 c.525 Â§12; 1961 c.686 Â§2; 1963 c.558 Â§15; 1974 c.25 Â§5; 1975 c.364 Â§11; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.115 Fee for collection of commercial debt; amount; limit. (1) As used in this section, Âcommercial debtÂ means any obligation for payment of money or thing of value arising out of an agreement or contract, express or implied, in which the transaction that is the subject of the agreement or contract is not primarily for personal, family or household purposes.

Â Â Â Â Â  (2) A person using a private collection agency to collect a commercial debt owed to the person may add a reasonable fee to the amount of the commercial debt, payable by the debtor, for the collection agency fee incurred or to be incurred. A person may not add a fee under this section that:

Â Â Â Â Â  (a) Exceeds the collection fee of the private collection agency; or

Â Â Â Â Â  (b) Was not authorized in the agreement or contract creating the commercial debt. [2003 c.66 Â§2]

Â Â Â Â Â  697.120 [Amended by 1953 c.520 Â§5; 1961 c.686 Â§3; 1974 c.25 Â§6; 1975 c.364 Â§12; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.130 [Amended by 1953 c.520 Â§5; repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.140 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.145 [Amended by 1953 c.520 Â§5; repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.146 [1959 c.525 Â§13; 1961 c.686 Â§4; 1963 c.558 Â§6; 1971 c.119 Â§4; 1974 c.25 Â§7; 1975 c.364 Â§13; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.150 [Amended by 1953 c.520 Â§5; repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.160 [Amended by 1953 c.520 Â§5; repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.165 [Amended by 1959 c.525 Â§16; 1963 c.558 Â§16; 1963 c.580 Â§60; 1969 c.591 Â§300; 1975 c.364 Â§14; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.170 [Amended by 1957 Â§469 Â§1; repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.180 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.181 [1959 c.525 Â§14; 1963 c.580 Â§61; 1969 c.373 Â§10; 1975 c.364 Â§15; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.190 [Amended by 1959 c.525 Â§17; 1963 c.558 Â§7; 1975 c.364 Â§16; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.200 [Amended by 1975 c.364 Â§17; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.210 [Amended by 1959 c.525 Â§18; 1963 c.580 Â§62; 1975 c.364 Â§18; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.220 [Amended by 1959 c.525 Â§19; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  697.230 [Amended by 1959 c.525 Â§20; 1963 c.558 Â§8; 1963 c.580 Â§63; 1975 c.364 Â§19; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.235 [1959 c.525 Â§22; 1975 c.364 Â§20; 1977 c.185 Â§10; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.240 [Amended by 1957 c.429 Â§2; 1959 c.525 Â§23; 1963 c.558 Â§9; 1975 c.364 Â§21; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.245 [1974 c.25 Â§9; 1975 c.364 Â§22; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.250 [Amended by 1959 c.525 Â§24; 1975 c.364 Â§23; 1977 c.185 Â§11; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.260 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.261 [1959 c.525 Â§15; 1963 c.558 Â§10; 1963 c.580 Â§64; 1969 c.373 Â§11; 1973 c.547 Â§6; 1975 c.364 Â§24; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.270 [Amended by 1959 c.525 Â§25; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  697.271 [1975 c.364 Â§33; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.273 [1975 c.364 Â§34; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.275 [1963 c.580 Â§57; 1975 c.364 Â§25; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.280 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.281 [1975 c.364 Â§36; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.285 [1963 c.580 Â§56; repealed by 1975 c.364 Â§38]

Â Â Â Â Â  697.290 [Amended by 1959 c.525 Â§26; 1963 c.558 Â§11; 1971 c.119 Â§5; 1975 c.364 Â§26; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.295 [1977 c.185 Â§2; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.300 [1969 c.373 Â§2; 1975 c.364 Â§27; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.305 [1969 c.373 Â§3; 1975 c.364 Â§28; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.310 [1969 c.373 Â§4; 1975 c.364 Â§29; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.330 [1975 c.364 Â§35; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.400 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.401 [1959 c.525 Â§29; 1963 c.558 Â§12; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  697.402 [1963 c.580 Â§52; 1969 c.314 Â§98; 1971 c.753 Â§39; 1975 c.364 Â§30; 1977 c.185 Â§12; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.410 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.411 [1959 c.525 Â§30; 1963 c.558 Â§13; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  697.412 [1963 c.580 Â§54; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  697.420 [Repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.421 [1959 c.525 Â§31; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  697.422 [1963 c.580 Â§55; 1975 c.364 Â§31; 1977 c.185 Â§13; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.430 [Amended by 1953 c.518 Â§2; 1957 c.469 Â§3; repealed by 1959 c.525 Â§36]

Â Â Â Â Â  697.440 [Amended by 1959 c.525 Â§32; repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.450 [Amended by 1959 c.525 Â§33; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  697.460 [Amended by 1959 c.525 Â§34; 1963 c.558 Â§14; 1967 c.216 Â§1; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  697.470 [Repealed by 1981 c.85 Â§17]

Â Â Â Â Â  697.480 [Renumbered as part of 697.992]

DEBT CONSOLIDATING AGENCIES

Â Â Â Â Â  697.602 Definitions for ORS 697.602 to 697.842. As used in ORS 697.602 to 697.842:

Â Â Â Â Â  (1) ÂClientÂ means a debtor on whose behalf a debt consolidating agency is performing the services of a debt consolidating agency as described in ORS 697.612.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Consumer and Business Services. [1983 c.17 Â§2; 1987 c.373 Â§45; 1993 c.744 Â§21]

Â Â Â Â Â  697.610 [1959 c.635 Â§1; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.612 Registration required to operate as debt consolidating agency. (1) A person shall not operate as a debt consolidating agency or in any way purport to be a debt consolidating agency unless the person is first registered with the Director of the Department of Consumer and Business Services under ORS 697.632. For purposes of this section, a person operates as a debt consolidating agency and is subject to ORS 697.602 to 697.842 if the person in the regular course of the personÂs business directly or indirectly solicits, offers to take or takes anything of value belonging to the debtor or an assignment of the wages, salary, income, credits or any other thing of value of a debtor for the purpose of paying to any creditor of the debtor the debtorÂs wages, salary, income, credits or things of value, or the proceeds from the sale of the things of value.

Â Â Â Â Â  (2) An employee of a debt consolidating agency is not required to register with the director under subsection (1) of this section if the debt consolidating agency is registered under ORS 697.632.

Â Â Â Â Â  (3) Subsection (1) of this section is subject to the exemptions in ORS 697.622.

Â Â Â Â Â  (4) A person who violates subsection (1) of this section is subject to ORS 697.762, 697.832 and 697.990 (3). [1983 c.17 Â§3]

Â Â Â Â Â  697.615 [1959 c.635 Â§2; 1969 c.334 Â§1; 1975 c.761 Â§1; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.620 [1959 c.635 Â§3; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.622 Exemptions from requirements under ORS 697.602 to 697.842. The following are not required to comply with ORS 697.602 to 697.842:

Â Â Â Â Â  (1) Attorneys-at-law rendering services in the performance of duties as attorneys.

Â Â Â Â Â  (2) Financial institutions and trust companies, as those terms are defined in ORS 706.008.

Â Â Â Â Â  (3) Savings and loan associations, credit unions and mutual savings banks.

Â Â Â Â Â  (4) Consumer finance companies licensed under ORS chapter 725.

Â Â Â Â Â  (5) Escrow agents licensed under ORS 696.505 to 696.590.

Â Â Â Â Â  (6) Any public officer or any person acting under an order of court. [1983 c.17 Â§4; 1997 c.631 Â§525]

Â Â Â Â Â  697.625 [1959 c.635 Â§4; 1973 c.827 Â§80; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.630 [1959 c.635 Â§5; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.632 Registration procedure; certificates; fees; rules. (1) Subject to ORS chapter 183, the Director of the Department of Consumer and Business Services shall establish by rule a program for registration of persons required to register with the director by ORS 697.612. The program shall include a requirement that a person who registers with the director must file and maintain with the director current information that the director requires by rule. The director shall require the following information for registration under this section:

Â Â Â Â Â  (a) The name and address of the person engaging in business as a debt consolidating agency.

Â Â Â Â Â  (b) The name and address of the debt consolidating agency.

Â Â Â Â Â  (c) Any assumed names or business names used by the debt consolidating agency.

Â Â Â Â Â  (d) The names of persons who act as agents in the business of the debt consolidating agency.

Â Â Â Â Â  (e) The names of persons who are agents of the debt consolidating agency for purposes of service of legal process, or an appointment of the director as agent for the debt consolidating agency for the service of process.

Â Â Â Â Â  (f) If a person has been convicted for a criminal offense, an essential element of which is fraud, information relating to the circumstances of the conviction as required by the director.

Â Â Â Â Â  (g) Any other information required by rules adopted by the director.

Â Â Â Â Â  (h) That a bond has been obtained and that the bond satisfies the applicable requirements of ORS 697.642.

Â Â Â Â Â  (2) The director may include any of the following in the program for the registration established under this section:

Â Â Â Â Â  (a) The director may require any filings with the director that the director determines to be necessary to maintain current information required for registration. Filings required under this subsection may include renewal of registration at reasonable intervals, filings within a reasonable time after changes in a debt consolidating agency business and other filings the director determines to be necessary. In requiring filings under this subsection, the director shall attempt to minimize burdens the filings might place on persons required to file.

Â Â Â Â Â  (b) The director may issue certificates of registration or other indicia of registration that the director determines will be of assistance to persons engaged in a debt consolidating agency business in establishing that the persons are registered under this section.

Â Â Â Â Â  (3) The director shall collect a biennial registration fee of $200.

Â Â Â Â Â  (4) The director shall maintain current records of the information required for registration under this section. [1983 c.17 Â§5; 1989 c.209 Â§1]

Â Â Â Â Â  697.635 [1959 c.635 Â§6; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.640 [1959 c.635 Â§7; 1963 c.470 Â§7; 1975 c.761 Â§2; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.642 Bond required. (1) A person who applies for registration as a debt consolidating agency shall file with the Director of the Department of Consumer and Business Services a bond with one or more corporate sureties authorized to do business in this state. The bond:

Â Â Â Â Â  (a) Must be in the amount of $10,000.

Â Â Â Â Â  (b) Must require the surety company to provide written notice to the director by registered or certified mail of any cancellation or revocation of the bond:

Â Â Â Â Â  (A) At least 30 days in advance of the cancellation or revocation; or

Â Â Â Â Â  (B) Upon any payment made for a loss under the bond.

Â Â Â Â Â  (c) Must satisfy the provisions of subsection (2) or (3) of this section, whichever is applicable to the debt consolidating agency.

Â Â Â Â Â  (2) If the debt consolidating agency for which registration is sought is not incorporated under subsection (c) of section 501 of the Internal Revenue Code of 1954 (as amended and in effect on April 1, 1983), the bond required under subsection (1) of this section shall be a surety bond payable to the order of the director and be conditioned that the applicant shall pay all amounts, upon order of a court or order of the director, resulting from any violation by the debt consolidating agency of its statutory duties and obligations to its clients under ORS 697.652 to 697.702.

Â Â Â Â Â  (3) If the debt consolidating agency for which registration is sought is incorporated under subsection (c) of section 501 of the Internal Revenue Code of 1954 (as amended and in effect on April 1, 1983), the bond required under subsection (1) of this section shall be a fidelity bond, and shall be payable to the applicant.

Â Â Â Â Â  (4) If the director has cause to believe that the proceeds of the fidelity bond required under subsection (3) of this section are not being used to pay damages to a client, then either upon order of a court or order of the director upon the holder of the proceeds of the bond, the proceeds shall be paid to the director to pay the damages for the purpose of satisfying the requirements of ORS 697.772 to 697.812.

Â Â Â Â Â  (5) The bond required by this section shall be continuously on file with the director in the amount required by this section. Upon termination or cancellation of the bond or reduction of the bond to less than the required amount, the debt consolidating agency immediately:

Â Â Â Â Â  (a) Shall file a replacement bond; or

Â Â Â Â Â  (b) Shall surrender its registration to the director and cease operating as a debt consolidating agency. [1983 c.17 Â§6; 1989 c.209 Â§2]

Â Â Â Â Â  697.645 [1959 c.635 Â§8; 1963 c.470 Â§8; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.650 [1959 c.635 Â§9; 1963 c.470 Â§9; 1975 c.761 Â§3; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.652 Content and effective date of debt consolidating contract or agreement; clientÂs copy. (1) A debt consolidating agency improperly makes a contract or an agreement with a client if the debt consolidating agency does not comply with the requirements of subsection (2) or (3) of this section.

Â Â Â Â Â  (2) A debt consolidating agency shall include the following items in each debt consolidating contract or agreement with a client:

Â Â Â Â Â  (a) The name and address of the debt consolidating agency and of the client.

Â Â Â Â Â  (b) A listing of every debt to be consolidated. The listing must disclose the creditorÂs name and address and the approximate total of all such debts.

Â Â Â Â Â  (c) A statement, in precise terms, of payments reasonably within the ability of the client to pay.

Â Â Â Â Â  (d) A statement, in precise terms, of the rate to be charged by the debt consolidating agency.

Â Â Â Â Â  (e) A statement of the approximate number of installments and the amount of each installment, in the form of a schedule showing the ratio or other arrangement made to pay the debts in full.

Â Â Â Â Â  (f) A provision allowing the client to examine the clientÂs account in the office of the debt consolidating agency during office hours.

Â Â Â Â Â  (g) A provision that the debt consolidating agency may cancel a debt consolidating contract or agreement without the clientÂs written authorization while the client is employed and the clientÂs salary is subject to any wage assignment made to the debt consolidating agency, if the client fails or refuses to make all of the clientÂs debts subject to the contract or agreement, if the client knowingly enters into new credit obligations while subject to a debt consolidating contract or agreement without the prior approval of the debt consolidating agency or if the client by any means knowingly withholds from the debt consolidating agency any wages that are subject to wage assignment.

Â Â Â Â Â  (3) A debt consolidating agency shall deliver a legible copy of a contract or agreement between the debt consolidating agency and the client to the client immediately after the client executes it. The clientÂs copy shall be executed by the debt consolidating agency.

Â Â Â Â Â  (4) A debt consolidating agency which improperly makes a contract or agreement with a client is subject to ORS 697.752, 697.762, 697.832 and 697.990 (3).

Â Â Â Â Â  (5) A contract or agreement is not effective until a client has made a payment or a payment has been made under a wage assignment to the debt consolidating agency for distribution to the clientÂs creditors. [1983 c.17 Â§7]

Â Â Â Â Â  697.655 [1959 c.635 Â§10; 1963 c.470 Â§10; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.657 [1963 c.470 Â§11; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.660 [1959 c.635 Â§11; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.662 Prohibited practices. (1) A debt consolidating agency commits an improper debt consolidating practice when the debt consolidating agency does any of the following:

Â Â Â Â Â  (a) Takes a contract, promise to pay or other instrument that has any blank spaces when it is signed by a client.

Â Â Â Â Â  (b) Takes a negotiable instrument, other than a check or draft, as payment or security for the charges of the debt consolidating agency.

Â Â Â Â Â  (c) Takes a wage assignment, real estate mortgage, purchase money security interest or other security, all or any part of which is an amount greater than that provided in ORS 697.692, to secure the charges of the debt consolidating agency.

Â Â Â Â Â  (d) Takes a confession of judgment or a power of attorney to confess judgment against the client or to appear for the client in a judicial proceeding.

Â Â Â Â Â  (e) Takes a release from a client of an obligation to be performed on the part of the debt consolidating agency.

Â Â Â Â Â  (f) Makes any contract or agreement with a client that provides for later charges or reserves for liquidated damages.

Â Â Â Â Â  (g) Commingles a clientÂs wages, salaries, income, credits or property held by the debt consolidating agency with the property or funds of the debt consolidating agency.

Â Â Â Â Â  (h) Except as authorized in ORS 697.712, cancels a debt consolidating contract or agreement without a clientÂs written authorization.

Â Â Â Â Â  (i) Violates ORS 697.707.

Â Â Â Â Â  (2) A person commits an improper debt consolidating practice if the person advertises, prints, displays, publishes, distributes or broadcasts, or causes to be advertised, printed, displayed, published, distributed or broadcasted, any false or misleading statement or representation with regard to the rates, terms or services of a debt consolidating agency.

Â Â Â Â Â  (3) A debt consolidating agency that commits an improper debt consolidating practice under this section is subject to ORS 697.752, 697.762, 697.832 and 697.990 (3).

Â Â Â Â Â  (4) A person other than a debt consolidating agency that commits an improper debt consolidating practice under subsection (2) of this section is subject to ORS 697.762, 697.832 and 697.990 (3). [1983 c.17 Â§8; 2005 c.309 Â§4]

Â Â Â Â Â  697.665 [1959 c.635 Â§12; 1963 c.546 Â§3; 1977 c.873 Â§22; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.670 [1959 c.635 Â§13; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.672 Record maintenance requirements. (1) A debt consolidating agency improperly maintains records when the debt consolidating agency does not comply with the following requirements:

Â Â Â Â Â  (a) A debt consolidating agency shall maintain a record of all wages, salaries, income, credits and property of a client that are received by the debt consolidating agency, and a record of all property of the client sold by the debt consolidating agency, for the purpose of remitting the proceeds to creditors of the client.

Â Â Â Â Â  (b) A debt consolidating agency shall maintain a record of all disbursements that the debt consolidating agency has made to creditors of the client.

Â Â Â Â Â  (c) A debt consolidating agency shall maintain records described in paragraphs (a) and (b) of this subsection for a period of three years from the date of the last entry on the records.

Â Â Â Â Â  (d) The debt consolidating agency shall allow the Director of the Department of Consumer and Business Services or any authorized agent of the director to inspect all records described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (e) The debt consolidating agency shall allow a client to inspect records of the client during the business hours of the debt consolidating agency.

Â Â Â Â Â  (2) A debt consolidating agency that improperly maintains records under this section is subject to ORS 697.752, 697.762, 697.832 and 697.990 (3).

Â Â Â Â Â  (3) A debt consolidating agency may dispose of records to which this section applies after the three-year period provided in subsection (1) of this section has expired. [1983 c.17 Â§9]

Â Â Â Â Â  697.675 [1959 c.635 Â§14; 1963 c.470 Â§12; 1971 c.743 Â§410; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.680 [1959 c.635 Â§17; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.682 Management of client funds. (1) A debt consolidating agency improperly handles funds when the debt consolidating agency does not comply with the following requirements:

Â Â Â Â Â  (a) The debt consolidating agency shall keep either a separate trust account for each client or a single account for all clients. If a single account is kept for all clients, the debt consolidating agency shall keep a separate ledger or other record on receipts and disbursements for each client. The debt consolidating agency shall maintain the trust account or accounts in this state.

Â Â Â Â Â  (b) The debt consolidating agency shall deposit in the trust account all wages, salaries, income, credits or property received from the client and all proceeds received from property of the client.

Â Â Â Â Â  (c) The debt consolidating agency shall make all disbursements to the client or on behalf of the client, including any fees charged by the debt consolidating agency, from the clientÂs trust account.

Â Â Â Â Â  (d) Upon request of a client, a debt consolidating agency shall provide to the client without charge a statement of the money or property received from or on behalf of the client and the disbursements made by the debt consolidating agency under the debt consolidating agreement or contract for the period of time requested.

Â Â Â Â Â  (2) A debt consolidating agency that improperly handles funds under this section is subject to ORS 697.752, 697.762, 697.832 and 697.990 (3). [1983 c.17 Â§10]

Â Â Â Â Â  697.685 [1959 c.635 Â§15; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.690 [1959 c.635 Â§16; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.692 Fees. (1) A debt consolidating agency:

Â Â Â Â Â  (a) May charge a client an initial set-up fee of not more than $25.

Â Â Â Â Â  (b) May charge for services performed for the client in an amount of not more than 15 percent of the amount actually received by the debt consolidating agency on behalf of a client for payment to creditors. A debt consolidating agency may not receive an amount from the client under this paragraph until the first installment under the contract or agreement with the client is paid to any creditor of the client.

Â Â Â Â Â  (c) May not charge a person for any discussion with that person that may or may not result in an agreement for services of a debt consolidating agency.

Â Â Â Â Â  (d) Notwithstanding paragraph (c) of this subsection, may charge a fee to cover the expenses for education classes if:

Â Â Â Â Â  (A) The classes are approved by the Director of the Department of Consumer and Business Services, or the classes are required by rule or order of a federal or state agency and the debt consolidating agency is certified by the federal or state agency to provide the education; and

Â Â Â Â Â  (B) A request to charge the fee has been approved in writing by the director.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(c) of this section, a debt consolidating agency that is a nonprofit organization may charge a fee in an amount set by the director by rule to cover the expenses of credit counseling if:

Â Â Â Â Â  (a) The debt consolidating agency demonstrates to the director the need for the fee or the credit counseling is required by rule or order of a federal or state agency and the debt consolidating agency is certified by the federal or state agency to provide the credit counseling; and

Â Â Â Â Â  (b) A request to charge the fee has been approved in writing by the director.

Â Â Â Â Â  (3) A debt consolidating agency that charges a fee not authorized under this section is subject to ORS 697.752, 697.762, 697.832 and 697.990 (3).

Â Â Â Â Â  (4) As used in this section, Ânonprofit organizationÂ means an organization described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code. [1983 c.17 Â§11; 1999 c.483 Â§1; 2005 c.309 Â§1]

Â Â Â Â Â  697.695 [1959 c.635 Â§18; 1969 c.591 Â§301; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.700 [1959 c.635 Â§19; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.702 Interference with records of debt consolidating agency. (1) A person commits the offense of interfering with records of a debt consolidating agency if the person does either of the following to a record to which ORS 697.672 applies:

Â Â Â Â Â  (a) Intentionally makes a false entry in the record.

Â Â Â Â Â  (b) Intentionally mutilates, destroys or otherwise disposes of the record.

Â Â Â Â Â  (2) Subsection (1)(b) of this section does not apply to the disposal of records by a debt consolidating agency that occurs after the expiration of the retention period in ORS 697.672. [1983 c.17 Â§12; 2005 c.338 Â§16]

Â Â Â Â Â  697.705 [1959 c.635 Â§20; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.707 Disclosure of fees; effect. (1) A debt consolidating agency may not charge or receive from a client a fee authorized under ORS 697.692 for any services provided by the agency to the client before the agency provides the disclosure required under this section.

Â Â Â Â Â  (2) A debt consolidating agency shall disclose in writing to each client on a separate form:

Â Â Â Â Â  (a) The maximum amount the debt consolidating agency may charge for services performed for the client; and

Â Â Â Â Â  (b) That the client is responsible for payment of the amount charged.

Â Â Â Â Â  (3) The form described in subsection (2) of this section must contain a space for the client to sign the form, indicating that the client has read and understands the information disclosed on the form. [2005 c.309 Â§3]

Â Â Â Â Â  697.710 [1959 c.635 Â§21; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.712 Agency cancellation of contract or agreement without client authorization. A debt consolidating agency may cancel a debt consolidating contract or agreement without the authorization of a client if the client does any of the following:

Â Â Â Â Â  (1) The client does not make all of the client debts subject to the contract or agreement as provided in the contract or agreement;

Â Â Â Â Â  (2) The client knowingly withholds from the debt consolidating agency any wages or other funds that the client has agreed to pay to the debt consolidating agency; or

Â Â Â Â Â  (3) The client knowingly enters into new credit obligations while subject to a debt consolidating contract or agreement without the prior approval of the debt consolidating agency. [1983 c.17 Â§13]

Â Â Â Â Â  697.715 [1959 c.635 Â§22; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.720 [1959 c.635 Â§23; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.722 Execution or attachment of trust account funds. Funds in a trust account maintained by a debt consolidating agency under ORS 697.682 are not subject to execution or attachment on any claim against the debt consolidating agency. [1983 c.17 Â§14]

Â Â Â Â Â  697.725 [1959 c.635 Â§24; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  697.730 [1959 c.635 Â§25; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.732 Audits; investigations; access; public disclosure requirements and exemptions. (1) To enforce ORS 697.612 and 697.642 to 697.702, the Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (a) Upon the directorÂs own motion or upon receipt of a complaint by a client of a debt consolidating agency or of a person acting as a debt consolidating agency without registration, audit the trust accounts of the agency or person for the purpose of investigating any violation of ORS 697.642 to 697.702. The debt consolidating agency or person acting as a debt consolidating agency without registration shall pay the reasonable cost of the audit, as determined by the director.

Â Â Â Â Â  (b) Undertake investigations, including investigations outside of this state, that the director considers necessary to:

Â Â Â Â Â  (A) Determine whether a person has violated, is violating or is about to violate ORS 697.612 or 697.642 to 697.702 or any rule of the director adopted under ORS 697.632; or

Â Â Â Â Â  (B) Aid in the enforcement of ORS 697.612 and 697.642 to 697.702 and in the formulation of rules and forms under ORS 697.632.

Â Â Â Â Â  (c) Require a person to file a statement in writing, under oath or otherwise, concerning the matter being investigated.

Â Â Â Â Â  (2) All debt consolidating agencies and persons acting as debt consolidating agencies without registration shall provide the director with free access during all reasonable hours to offices and places of business, books, accounts, records, papers, files, safes and vaults for the purpose of investigating violations of ORS 697.612 or 697.642 to 697.702.

Â Â Â Â Â  (3) The director shall maintain for public inspection records of any civil penalty imposed under ORS 697.832, any suspension, revocation or refusal to renew the registration of a debt consolidating agency and any collection on the bond or deposit of a debt consolidating agency. The record of each action shall show:

Â Â Â Â Â  (a) The order of the director or the court relating to the action.

Â Â Â Â Â  (b) The debt consolidating agency against whom the action was taken.

Â Â Â Â Â  (c) The grounds for the action.

Â Â Â Â Â  (4) Except as provided in subsection (3) of this section, records, reports and other information received or compiled by the director as a result of investigations under this section are exempt from the public disclosure required by ORS 192.420. [1983 c.17 Â§15; 2005 c.338 Â§17]

Â Â Â Â Â  697.733 [1963 c.470 Â§4; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.737 [1963 c.470 Â§5; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.740 [1959 c.635 Â§26; 1963 c.470 Â§13; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.742 Investigatory powers; subpoenas. (1) For the purpose of any investigation or proceeding under ORS 697.732, the Director of the Department of Consumer and Business Services or any officer designated by the director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements and other documents or records which the director considers relevant or material to the investigation or proceeding.

Â Â Â Â Â  (2) Any person who is served with a subpoena or is subject to an order to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or other documents or records under this section may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C.

Â Â Â Â Â  (3) Except to the extent judicial relief is granted under subsection (2) of this section, if any person disobeys a subpoena issued under subsection (1) of this section, or if any witness refuses to testify or produce evidence before the director on any matter on which the witness may be lawfully interrogated, the circuit court of any county, upon application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from that court or a refusal to testify in that court. [1983 c.17 Â§17]

Â Â Â Â Â  697.743 [1963 c.470 Â§Â§2,3; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.745 [1959 c.635 Â§27; 1963 c.470 Â§14; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.750 [1959 c.635 Â§30; 1963 c.470 Â§15; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.752 Grounds for denial, revocation or suspension of registration; conditions; procedures. (1) The Director of the Department of Consumer and Business Services may refuse to issue or renew or may revoke or suspend the registration of a debt consolidating agency if the director determines any of the following facts:

Â Â Â Â Â  (a) The debt consolidating agency has filed false or untruthful information with the director under ORS 697.632.

Â Â Â Â Â  (b) The debt consolidating agency has violated any of the rules of the director adopted under ORS 697.632.

Â Â Â Â Â  (c) The debt consolidating agency has violated any provision of ORS 697.642 to 697.702.

Â Â Â Â Â  (d) Any person required to register to engage in the business of debt consolidating has been convicted of a felony or a misdemeanor, an essential element of which is fraud.

Â Â Â Â Â  (e) There has been any lapse in or any reduction of the amount of any bond filed under ORS 697.642.

Â Â Â Â Â  (2) A revocation or suspension under this section may be for a time certain or upon condition that the debt consolidating agency meets conditions specified by the director.

Â Â Â Â Â  (3) The conduct of hearings, issuance of orders and judicial review of orders are governed by ORS chapter 183. [1983 c.17 Â§16; 1989 c.209 Â§3; 2005 c.338 Â§18]

Â Â Â Â Â  697.755 [1959 c.635 Â§28; repealed by 1963 c.470 Â§17]

Â Â Â Â Â  697.760 [1959 c.635 Â§29; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  697.762 Enjoining violations; attorney fees; damages. (1) If the Director of the Department of Consumer and Business Services determines that any person has engaged in, is engaging in or is about to engage in any act or practice that the director believes is in violation of ORS 697.612 or 697.642 to 697.702, the director may bring suit in the name of the State of Oregon in any circuit court of this state to enjoin the acts or practices. Upon a proper showing, the court shall grant a permanent or temporary injunction or restraining order and may appoint a receiver or conservator for the defendant or the defendantÂs assets. The court may not require the director to post a bond. The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The director may include in any suit authorized by subsection (1) of this section a claim for damages on behalf of any other person injured by any act or practice against which an injunction or restraining order is sought. The court may award appropriate relief to the person if the court finds that enforcement of the right of the person by private civil action or suit, whether by class action or otherwise, would be so burdensome or expensive as to be impracticable. [1983 c.17 Â§18; 1995 c.696 Â§46; 2005 c.338 Â§19]

Â Â Â Â Â  697.765 [1959 c.635 Â§31; 1963 c.470 Â§16; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.770 [1959 c.635 Â§32; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.772 Judgment against agency; recovery under bond. (1) If a client has obtained a judgment from a court on a claim against a debt consolidating agency registered under ORS 697.632 and the claim is one for which the client may seek recovery under the debt consolidating agencyÂs bond filed under ORS 697.642, the client may file the judgment with the Director of the Department of Consumer and Business Services for the purpose of recovering under the bond.

Â Â Â Â Â  (2) Except as may be limited under ORS 697.812, the director shall pay the amount specified in the order of a court as recoverable by the client under the conditions of the bond of the debt consolidating agency. If the judgment does not specify the amount recoverable under the bond, the director shall initiate a hearing to determine that amount. The claimant, the debt consolidating agency and the corporate surety from which the bond was obtained shall have the right to appear and be heard at the hearing. A hearing under this section is subject to ORS chapter 183. The director shall determine and pay the amount of the judgment recoverable under the bond, subject to ORS 697.812. [1983 c.17 Â§19; 1989 c.209 Â§4]

Â Â Â Â Â  697.775 [1959 c.635 Â§33; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.780 [1959 c.635 Â§34; 1961 c.309 Â§7; 1967 c.216 Â§2; 1977 c.41 Â§4; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.782 Filing claim against agency with director; hearing; limitation on claims. (1) If a client has a claim against a debt consolidating agency registered under ORS 697.632, and the claim is one for which the client may seek recovery under the bond of the debt consolidating agency, the client may file the claim and a request for hearing with the Director of the Department of Consumer and Business Services if the claim:

Â Â Â Â Â  (a) Has not been determined by proceedings in any court or is not the subject of proceedings pending in any court; and

Â Â Â Â Â  (b) Has not been removed from the director under ORS 697.792.

Â Â Â Â Â  (2) Upon receipt of a claim and request for hearing that qualifies under this section, the director shall initiate a hearing on the claim. The parties involved in the claim shall have the right to appear and be heard at the hearing. A hearing under this section is subject to ORS chapter 183.

Â Â Â Â Â  (3) If the director determines that any of the conditions for payment under the bond of the debt consolidating agency exist and that the existence of any of the conditions for payment is a basis of the clientÂs claim, the director, after final resolution of any appeals permitted under ORS chapter 183, shall order the debt consolidating agency to pay within 20 days the claim determined by the director. If the debt consolidating agency does not pay the claim as required by this subsection, the director shall order the claim paid out of the bond filed under ORS 697.642.

Â Â Â Â Â  (4) The director shall not:

Â Â Â Â Â  (a) Determine damages under this section in excess of the amount of the bond filed under ORS 697.642.

Â Â Â Â Â  (b) Accept for filing or hold hearings under this section on any claim that does not meet the qualifications under subsection (1) of this section.

Â Â Â Â Â  (c) Hold hearings under this section on any claim if the amount of the bond is not sufficient to pay the claim after payment of other claims under ORS 697.812. [1983 c.17 Â§20; 1989 c.209 Â§5]

Â Â Â Â Â  697.783 [1963 c.470 Â§6; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.785 [1959 c.635 Â§35; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.790 [1965 c.190 Â§2; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.792 Removing claim to court; attorney fees; notice; claim priorities. (1) If any claim in an amount of more than $200 is filed with the Director of the Department of Consumer and Business Services against a debt consolidating agency under ORS 697.782, the debt consolidating agency may remove the claim from the directorÂs determination by filing within 20 days of the debt consolidating agencyÂs receipt of notice of the claim, a request with the director to remove the claim.

Â Â Â Â Â  (2) Upon receipt of a request to remove a claim under subsection (1) of this section, the director shall:

Â Â Â Â Â  (a) Discontinue hearings procedures under ORS 697.782; and

Â Â Â Â Â  (b) Notify the person filing the claim that the director cannot determine the claim but that the person may file the claim in an appropriate court of this state.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the court may award reasonable attorney fees to the prevailing party in an action on a claim removed from the director under this section.

Â Â Â Â Â  (4) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (3) of this section if the action removed from the director under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (5) The director shall provide a debt consolidating agency with notice of rights and liabilities under this section when the director gives the debt consolidating agency notice of a claim filed against the debt consolidating agency under ORS 697.782.

Â Â Â Â Â  (6) A person whose claim is removed from the director under this section does not have a claim filed with the director for purposes of establishing priority under ORS 697.812. [1983 c.17 Â§21; 1995 c.696 Â§47]

Â Â Â Â Â  697.802 Effect of final determination by director. A final determination on a claim under ORS 697.782 shall have the effect of a final determination given by a court of this state in any subsequent proceeding or action. [1983 c.17 Â§22]

Â Â Â Â Â  697.810 [1971 c.734 Â§163; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.812 Priorities for satisfaction of claims from bond; limitation on filing claims. (1) Claims shall be satisfied from the bond filed under ORS 697.642 in the order the claims are filed with the Director of the Department of Consumer and Business Services. For purposes of priority under this section:

Â Â Â Â Â  (a) A claim determined by the director under ORS 697.782 is filed when the claim is first filed with and accepted by the director.

Â Â Â Â Â  (b) A claim based on a determination by a court is filed when evidence of liability under a final determination by a court is filed with the director.

Â Â Â Â Â  (2) If a claim filed with the director is made part of an action filed in a court before final determination of the claim by the director:

Â Â Â Â Â  (a) The director shall dismiss the claim and discontinue any hearing on the claim; and

Â Â Â Â Â  (b) The claim shall have priority under this section based on the time the final determination of the court is filed with the director.

Â Â Â Â Â  (3) The bond shall not be used to satisfy claims upon a violation which was alleged to have occurred more than two years prior to the filing of the claim. [1983 c.17 Â§23; 1989 c.209 Â§6]

Â Â Â Â Â  697.820 [1973 c.548 Â§2; 1977 c.185 Â§14; 1981 c.85 Â§12; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.822 Remedy not exclusive. The remedy provided for in ORS 697.782:

Â Â Â Â Â  (1) Is in addition to and not exclusive of any other remedies provided by law.

Â Â Â Â Â  (2) Does not limit any statutory or common-law rights of a person to bring an action in any court for an act of a debt consolidating agency, or the right of the state to punish a person for violation of any law. [1983 c.17 Â§24]

Â Â Â Â Â  697.825 Enforcement; orders. (1) The Director of the Department of Consumer and Business Services may, if the director has reason to believe that a person has:

Â Â Â Â Â  (a) Violated, is violating or is about to violate ORS 697.612 or 697.642 to 697.702, a rule adopted under ORS 697.632 or an order issued under ORS 697.732 or 697.742, issue an order to cease and desist from the violation.

Â Â Â Â Â  (b) Filed information under ORS 697.632 that is false or untruthful, issue an order to correct the filing.

Â Â Â Â Â  (c) Failed to maintain in effect the bond required under ORS 697.642, issue an order to remedy the failure.

Â Â Â Â Â  (2)(a) The director shall serve an order under this section on the person named in the order.

Â Â Â Â Â  (b) An order issued under this section becomes effective upon service on the person named in the order.

Â Â Â Â Â  (c) ORS 183.413 to 183.470 apply to an order issued under this section.

Â Â Â Â Â  (d) Notwithstanding paragraph (c) of this subsection, a person may not obtain a hearing on the order unless the person requests the hearing in writing within 20 days after service of the order.

Â Â Â Â Â  (e) A person who does not request a contested case hearing may not obtain judicial review of the order.

Â Â Â Â Â  (f) The director may vacate or modify an order issued under this section. A modified order is effective upon service on the person named in the order.

Â Â Â Â Â  (3) The authority conferred by this section is in addition to and not in lieu of any other authority conferred on the director. [2005 c.338 Â§15]

Â Â Â Â Â  697.830 [1977 c.41 Â§6; 1981 c.85 Â§13; repealed by 1981 c.631 Â§2]

Â Â Â Â Â  697.832 Civil penalties. (1) In addition to any other liability or penalty provided by law, the Director of the Department of Consumer and Business Services may impose a civil penalty on a person in an amount not to exceed $1,000 for each violation of ORS 697.612 or 697.642 to 697.702, rules adopted under ORS 697.632 or order issued under ORS 697.825.

Â Â Â Â Â  (2) The director shall impose a civil penalty on a person under this section in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of mailing of the notice in which to apply for a hearing before the director.

Â Â Â Â Â  (4) The payment or tendering of payment of a civil penalty imposed under this section shall not relieve the obligation of a person to comply with the applicable statute or rule.

Â Â Â Â Â  (5) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1983 c.17 Â§24a; 1989 c.706 Â§25; 1991 c.734 Â§88; 2005 c.338 Â§20]

Â Â Â Â Â  697.842 Disposition of moneys received by director. All moneys received by the Director of the Department of Consumer and Business Services or the department under ORS 697.005 to 697.095 or 697.602 to 697.842, excepting any penalties received under ORS 697.832, shall be paid into the State Treasury and deposited in the Consumer and Business Services Fund created by ORS 705.145. [1983 c.17 Â§25; 1987 c.373 Â§46; 2001 c.319 Â§5]

Â Â Â Â Â  Note: The amendments to 697.842 by section 6, chapter 319, Oregon Laws 2001, become operative January 1, 2008. See section 7, chapter 319, Oregon Laws 2001. The text that is operative on and after January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  697.842. All moneys received by the Director of the Department of Consumer and Business Services or the department under ORS 697.005 to 697.095 or 697.602 to 697.842, excepting any penalties received under ORS 697.832, shall be paid into the State Treasury, deposited in the Consumer and Business Services Fund created by ORS 705.145 and used exclusively for the purposes of ORS 697.005 to 697.095 and 697.602 to 697.842.

PENALTIES

Â Â Â Â Â  697.990 Penalties. (1) Violation of ORS 697.015 or 697.058 by an individual is a Class A violation.

Â Â Â Â Â  (2) Violation of ORS 697.015 or 697.058 by a corporation or association is a Class A violation. Any officer or agent of a corporation or association who personally participates in any violation of ORS 697.015 or 697.058 by the corporation or association is subject to the penalty prescribed in subsection (1) of this section.

Â Â Â Â Â  (3) Violation of ORS 697.612 or 697.642 to 697.702 is punishable, upon conviction, as a Class A misdemeanor. [Amended by 1959 c.525 Â§35; subsection (1) derived from subsection (1) of 697.990 (1957 Replacement Part) and subsection (1) of 1959 c.635 Â§37; subsection (2) derived from subsection (2) of 697.990 (1957 Replacement Part) and subsection (2) of 1959 c.635 Â§37; subsection (3) derived from subsection (3) of 1959 c.635 Â§37; 1981 c.85 Â§14; 1983 c.17 Â§31; subsection (3) enacted as 1983 c.17 Â§26; 1983 c.69 Â§6; 1999 c.1051 Â§219; 2005 c.338 Â§21]

Â Â Â Â Â  697.992 Jurisdiction of courts. Justice courts have concurrent jurisdiction with circuit courts in all criminal prosecutions for violation of ORS 697.015, 697.058, 697.612 and 697.642 to 697.702. [Derived from 697.480 (1957 Replacement Part) and 1959 c.635 Â§36; 1983 c.17 Â§32; 1995 c.622 Â§10; 2005 c.338 Â§22]

_______________



Chapter 698

Chapter 698 Â Auctions

2005 EDITION

AUCTIONS

OCCUPATIONS AND PROFESSIONS

698.635Â Â Â Â  Definitions

698.640Â Â Â Â  Requirements for auction sales, auctioneers and auction marts; violation as unlawful trade practice; penalty

698.650Â Â Â Â  Exemptions

Â Â Â Â Â  698.010 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.020 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.030 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.040 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.050 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.060 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.070 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.080 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.090 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.210 [Amended by 1975 c.452 Â§1; repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.220 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.230 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.240 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.250 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.260 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.270 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.280 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.290 [Amended by 1975 c.452 Â§2; repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.300 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.310 [Amended by 1975 c.452 Â§3; repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.320 [Amended by 1975 c.452 Â§4; repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.330 [Repealed by 1975 c.453 Â§1]

Â Â Â Â Â  698.410 [1955 c.659 Â§1; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.420 [1955 c.659 Â§2; 1965 c.340 Â§1; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.430 [1955 c.659 Â§3; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.440 [1955 c.659 Â§Â§4, 5; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.450 [1955 c.659 Â§6; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.460 [1955 c.659 Â§7; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  698.510 [1957 c.722 Â§1; 1959 c.308 Â§1; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.520 [1957 c.722 Â§3; 1959 c.308 Â§2; 1965 c.313 Â§5; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.525 [1969 c.510 Â§2; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.530 [1957 c.722 Â§2; 1969 c.510 Â§4; 1971 c.578 Â§19; 1975 c.453 Â§2; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.535 [1969 c.510 Â§3; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.540 [1957 c.722 Â§4; 1959 c.308 Â§3; 1965 c.313 Â§6; 1969 c.510 Â§5; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.550 [1957 c.722 Â§5; 1959 c.308 Â§4; 1965 c.313 Â§7; 1975 c.429 Â§17; 1977 c.873 Â§23; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.560 [1957 c.722 Â§6; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.570 [1957 c.722 Â§7; 1969 c.510 Â§6; 1971 c.734 Â§164; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.580 [1957 c.722 Â§8; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  698.585 [1971 c.734 Â§166; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.590 [1957 c.722 Â§9; 1959 c.308 Â§9; 1963 c.439 Â§1; 1965 c.313 Â§8; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.600 [1957 c.722 Â§10; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.610 [1957 c.722 Â§11; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.620 [1957 c.722 Â§12; 1959 c.308 Â§5; 1959 c.406 Â§33; 1963 c.461 Â§28; repealed by 1977 c.842 Â§5 and by 1979 c.828 Â§14]

Â Â Â Â Â  698.630 [1965 c.313 Â§Â§2, 3; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.635 Definitions. As used in ORS 698.640 and 698.650:

Â Â Â Â Â  (1) ÂAuctionÂ or Âauction saleÂ means the sale of or offer to sell real or personal property by public outcry or to the highest bidders.

Â Â Â Â Â  (2) ÂAuctioneerÂ means any person who sells or offers to sell property at auction, either on the personÂs own behalf or for another person.

Â Â Â Â Â  (3) ÂAuction martÂ means any fixed or established place designed, intended or used for the conduct of auction sales where more than one sale has been held in any one calendar year. [1983 c.404 Â§1]

Â Â Â Â Â  698.640 Requirements for auction sales, auctioneers and auction marts; violation as unlawful trade practice; penalty. Except as provided in ORS 698.650, this section establishes requirements for auction sales, auctioneers and auction marts. The requirements under this section are in addition to any provisions relating to auctions under ORS 72.3280. A person who violates any requirement under this section commits an unlawful practice as described in ORS 646.608 (1)(v). The requirements under this section are subject to enforcement and penalty as provided under ORS 646.605 to 646.652. The following requirements are established for auction sales, auctioneers and auction marts as described:

Â Â Â Â Â  (1) Any advertisement of an auction sale shall include the name of the auctioneer who will conduct the auction sale or the person responsible for the conduct of the auction sale.

Â Â Â Â Â  (2) An auctioneer and the operator of an auction mart shall not use any method of bidding at an auction that will allow property to be purchased in an undisclosed manner on behalf of the auctioneer or auction mart operator.

Â Â Â Â Â  (3) An auctioneer or auction mart operator shall not use any method of bidding at an auction that allows the auctioneer or auction mart operator to avoid selling any property offered for sale at auction.

Â Â Â Â Â  (4) An auctioneer or auction mart operator shall not employ or use another person to act as a bidder or buyer at the auction on behalf of the auctioneer or operator of the auction mart.

Â Â Â Â Â  (5) Any time an auctioneer or auction mart operator receives money that is owed to clients of the auctioneer or auction mart operator from the sale of the clientÂs goods, the auctioneer or auction mart operator must comply with all of the following if the money is not immediately paid to the client at the time of auction:

Â Â Â Â Â  (a) Any such money maintained in an account must be kept in a trust account where the money is held in trust for the client and identified and accounted for separately in a manner that will allow the money to be distinguished from the moneys of the auctioneer or operator that are subject to the debts of the auctioneer or operator. The account required by this paragraph must be separate from any account used by the auctioneer or operator for personal reasons or other business reasons.

Â Â Â Â Â  (b) The client has a right to an accounting from the auctioneer or auction mart operator for any money that the auctioneer or auction mart operator received in payment for the clientÂs goods that is not paid to the client.

Â Â Â Â Â  (c) The auctioneer or auction mart operator must pay the client the money owed to the client before the end of 21 calendar days after the auction at which the clientÂs goods were sold unless the parties have mutually agreed to another time of payment in writing. [1965 c.313 Â§4; 1983 c.404 Â§2; 1985 c.822 Â§1]

Â Â Â Â Â  698.650 Exemptions. This section establishes exemptions from the requirements for auctions, auction marts and auctioneers established under ORS 698.640. The exemptions are as described in the following:

Â Â Â Â Â  (1) Nothing in ORS 698.640 applies to any auction, auctioneer or auction mart regulated under ORS chapter 599.

Â Â Â Â Â  (2) Nothing in ORS 698.640 applies to the sale of timber at any auction or auction mart or by any auctioneer. In addition, the sale of timber at auction is with reserve unless the timber is in explicit terms put up without reserve. [1983 c.404 Â§3]

Â Â Â Â Â  698.710 [1957 c.722 Â§13; 1963 c.580 Â§65; 1967 c.401 Â§7; 1969 c.314 Â§99; 1969 c.510 Â§7; 1971 c.753 Â§40; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.720 [1957 c.722 Â§14; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  698.730 [1957 c.722 Â§18; 1959 c.308 Â§6; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.740 [1957 c.722 Â§15; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  698.750 [1957 c.722 Â§16; 1967 c.637 Â§36; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  698.755 [1959 c.308 Â§8; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.760 [1957 c.722 Â§17; repealed by 1971 c.753 Â§74]

Â Â Â Â Â  698.770 [1957 c.722 Â§19; repealed by 1977 c.842 Â§5]

Â Â Â Â Â  698.990 [Subsection (3) of 1965 Replacement Part enacted as 1955 c.659 Â§8; subsection (2) enacted as part of 1957 c.722 Â§19; 1967 c.344 Â§9; 1975 c.453 Â§3; repealed by 1977 c.842 Â§5]

_______________



Chapter 699

Chapter 699 Â Innkeepers and Hotelkeepers

2005 EDITION

INNKEEPERS AND HOTELKEEPERS

OCCUPATIONS AND PROFESSIONS

699.005Â Â Â Â  Definitions

699.010Â Â Â Â  Limitation on innkeeper or hotelkeeper liability for valuables

699.020Â Â Â Â  Safekeeping of baggage; scope of liability

699.030Â Â Â Â  Liability for other property

699.040Â Â Â Â  Liability in cases not covered by ORS 699.005 to 699.060

699.050Â Â Â Â  Property left in hotel over 60 days; notice and sale

699.055Â Â Â Â  Guest as trespasser

699.060Â Â Â Â  Posting of law

Â Â Â Â Â  699.005 Definitions. As used in ORS 699.005 to 699.060:

Â Â Â Â Â  (1) ÂHotelÂ or ÂinnÂ means a property, however owned and including a condominium under ORS chapter 100, in which rooms or suites of rooms generally are rented as transient lodgings and not as principal residences.

Â Â Â Â Â  (2) ÂHotelkeeperÂ or ÂinnkeeperÂ means the sole proprietorship, partnership, corporation or other business entity which manages, rents or operates a hotel or inn, including the officers and employees of the business entity.

Â Â Â Â Â  (3) ÂTransient lodgingÂ means a room or suite of rooms which is occupied not as a principal residence:

Â Â Â Â Â  (a) By persons for periods of less than 30 consecutive days; or

Â Â Â Â Â  (b) With which the services normally offered by hotels, including but not limited to daily or bidaily maid and linen service, a front desk and a telephone switchboard, are provided, regardless of the length of occupancy of a person. [1979 c.125 Â§2; 1979 c.856 Â§6]

Â Â Â Â Â  699.010 Limitation on innkeeper or hotelkeeper liability for valuables. No innkeeper or hotelkeeper, whether individual, partnership or corporation, who constantly has in the inn or hotel a metal safe or suitable vault in good order, and fit for the custody of money, bank notes, railroad mileage books or tickets, negotiable or valuable papers and bullion, jewelry, articles of gold and silver manufacture, precious stones or ornaments which are owned, used, held or carried by any guest not as sample merchandise or for sale, and who keeps on the doors of the sleeping rooms used by guests, locks or bolts, and who keeps a copy of ORS 164.125 and 699.005 to 699.060 conspicuously posted in the hotel or inn, as provided in ORS 699.060, is liable for the loss of or injury to such property suffered by any guest, unless the guest has offered to deliver the property to the innkeeper or hotelkeeper for custody in such metal safe or vault, and the innkeeper or hotelkeeper has omitted or refused to take it and deposit it in such safe or vault for custody and to give such guest therefor a receipt, claim check or key to a separate compartment or box in such metal safe or vault. However, the keeper of any inn or hotel is not obliged to receive from any one guest for deposit in such safe or vault any property described and enumerated in this section exceeding a total value of $300, and shall not be liable to such guest for loss or damage to such property described and enumerated in this section in excess of the sum of $300, whether received or not; except that the innkeeper or hotelkeeper may by special arrangement with a guest receive for deposit in such safe or vault any property, other than that described and enumerated in this section upon such terms as they may agree to in writing. Every innkeeper or hotelkeeper is liable for the loss of any property of a guest in the inn or hotel, whether or not the property has been accepted for safekeeping as provided in this section, if the loss is due to the theft or negligence of the innkeeper, hotelkeeper or any of the servants of the innkeeper or hotelkeeper. [Amended by 1971 c.743 Â§411]

Â Â Â Â Â  699.020 Safekeeping of baggage; scope of liability. It is the duty of every guest and of every one intending to be a guest of any hotel in this state, upon delivering to the proprietor of such hotel or to servants of the proprietor, any baggage or other articles of property of such guest for safekeeping (elsewhere than to the room assigned to such guest), to demand and of such hotel proprietor to give, a claim check or receipt therefor in such case, to evidence the fact of such delivery. No hotel proprietor shall be liable for the loss of or injury to such baggage or other article of property of such guests, unless the property was actually delivered by the guest to the hotel proprietor or to servants of the proprietor for safekeeping, or unless the loss or injury occurred through the negligence of the hotel proprietor or by servants or employees in the hotel. However, the innkeeper or hotelkeeper may by special arrangement with a guest receive any baggage or other articles of property of such guest for safekeeping upon such terms as they may agree to in writing.

Â Â Â Â Â  699.030 Liability for other property. (1) The liability of the keeper of any inn or hotel, whether individual, partnership, or corporation, for loss or injury to personal property placed by guests under the care of the keeper, other than that described in ORS 699.010 and 699.020, shall be that of a depository for hire. However, in no case shall such liability exceed $150 for each trunk and its contents, $50 for each valise and its contents and $10 for each box, bundle or package and contents so placed under the care of the keeper, and $50 for all other miscellaneous effects, including wearing apparel and personal belongings, unless the keeper has consented in writing with the guest to assume a greater liability.

Â Â Â Â Â  (2) If any person suffers baggage or property to remain in any inn or hotel after leaving it as a guest, and after the relation of innkeeper and guest between the guest and proprietor of the inn or hotel has ceased, or forwards baggage or property to the inn or hotel before becoming a guest thereof and the baggage or property received into the inn or hotel, the innkeeper or hotelkeeper, if the keeper holds such baggage or property, shall hold it solely at the risk of such person.

Â Â Â Â Â  699.040 Liability in cases not covered by ORS 699.005 to 699.060. In all cases other than provided in ORS 699.005 to 699.060, where liability is imposed by law upon a hotelkeeper or innkeeper for loss of or damage to the personal property of a guest of such hotelkeeper or innkeeper, the liability of such hotelkeeper or innkeeper for the loss or damage to the personal property of such guest shall be limited to $50, except when the loss or damage is due to the theft or gross negligence of the innkeeper or hotelkeeper or any of the servants of either.

Â Â Â Â Â  699.050 Property left in hotel over 60 days; notice and sale. (1) If any person leaves any baggage or property in any inn or hotel for a period of 60 days after the relation of hotelkeeper or innkeeper and guest or boarder between such guest or boarder and the proprietor of such inn or hotel has ceased, the hotelkeeper or innkeeper may proceed to sell the baggage or other property of such guest or boarder at private sale, 10 days after posting notice of the time and place of the sale in three public places in the city where the hotel or inn is located, provided a copy of such notice is mailed in an envelope, addressed to the guest or boarder at the place of residence registered by the guest or boarder in the register of the inn or hotel. The proceeds of the sale shall be applied first to the payment of the hotelkeeperÂs or innkeeperÂs claims for storage on such baggage or property and of the cost of selling the same. Any residue remaining shall, on demand within six months, be paid to the guest or boarder and if not so demanded within six months from the date of the sale, the residue shall be deposited by the innkeeper or hotelkeeper with the treasurer of the county in which the inn or hotel is situated, together with a statement of the innkeeperÂs claims for storage and the cost of enforcing the same, a copy of the notice and of the amounts received for the goods sold at the sale. The county treasurer shall credit the residue to the general revenue fund of the county, subject to the right of the guest or boarder, or a representative of the guest or boarder, to reclaim it.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall be substantially in the following form:

______________________________________________________________________________

Â Â Â Â Â  I, (name of the owner, manager or other proper person) hereby state that more than _____ days have elapsed since (name of the owner or other person who left the property in the hotel or inn) left certain baggage, clothing and other property in (name of hotel or inn) and that the relation of hotelkeeper or innkeeper and guest or boarder between such person and the undersigned has ceased as of said aforementioned time; that there is now due or owing the undersigned on account of its storing said baggage, clothing and property the sum of $_____. Notice hereby is given that the undersigned will proceed to sell the clothing, baggage and other property (no other description is necessary) of the above-named person at private sale at (name of the hotel or inn or other place where the sale shall take place) on the _____ day of _____, 2___.

Â Â Â Â Â  Dated this _____ day of_____, 2___.

Signed ____________

(Owner, manager or other proper person.)

______________________________________________________________________________

[Amended by 1957 c.670 Â§32]

Â Â Â Â Â  699.055 Guest as trespasser. When a guest has become a trespasser under ORS 164.243 and if that guest refuses to depart from a transient lodging in sufficient time for the hotelkeeper to honor a confirmed reservation, the hotelkeeper may have the guest and chattels of the guest removed by a police officer without incurring any liability to the guest for removal and, if appropriate, may retain possession of the chattels pursuant to ORS 87.156. [1979 c.856 Â§4]

Â Â Â Â Â  699.060 Posting of law. Every hotelkeeper and innkeeper within this state shall keep a copy of ORS 87.156, 164.125, 164.245 and 699.005 to 699.060 printed in not less than eight-point type, posted in not less than 10 conspicuous places in hotels or inns having 250 or more guest rooms and posted in not less than five conspicuous places in hotels or inns having less than 250 guest rooms. [Amended by 1971 c.743 Â§412; 1979 c.856 Â§5]

Â Â Â Â Â  699.070 [Repealed by 1977 c.389 Â§1]

Â Â Â Â Â  699.990 [Repealed by 1977 c.389 Â§1]

_______________



Chapter 700

Chapter 700 Â Environmental Health Specialists; Waste Water Specialists

2005 EDITION

ENVIRONMENTAL AND WASTE WATER SPECIALTIES

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

700.005Â Â Â Â  Purpose

700.010Â Â Â Â  Definitions

REGISTRATION OF SPECIALISTS AND TRAINEES

700.020Â Â Â Â  Registration required

700.025Â Â Â Â  Persons not required to register

700.030Â Â Â Â  Qualifications of environmental health specialist applicant; rules for employment prior to registration

700.035Â Â Â Â  Registration of environmental health specialist trainees

700.050Â Â Â Â  Environmental health specialist examination

700.052Â Â Â Â  Registration without examination

700.053Â Â Â Â  Qualifications of waste water specialist applicant; application; fee; examination

700.056Â Â Â Â  Duties allowed for waste water specialist; environmental health specialist may perform duties

700.059Â Â Â Â  Waste water specialist examination

700.062Â Â Â Â  Waste water specialist trainee registration

700.080Â Â Â Â  Fees; rules; disposition of receipts

700.100Â Â Â Â  Expiration date and renewal of registration; rules

700.105Â Â Â Â  Continuing education requirements; rules

700.111Â Â Â Â  Grounds and procedure for discipline

REGISTRATION BOARD

700.210Â Â Â Â  Environmental Health Registration Board

700.220Â Â Â Â  MembersÂ qualifications; term; removal; vacancies; compensation and expenses

700.230Â Â Â Â  Meetings; chairperson; quorum

700.240Â Â Â Â  Authority of Oregon Health Licensing Agency and board; rules; records of proceedings

PENALTIES

700.995Â Â Â Â  Criminal penalty

GENERAL PROVISIONS

Â Â Â Â Â  700.005 Purpose. Recognizing that to regulate our environment for protection of the publicÂs health is not a natural right of any person but is a privilege granted by legislative authority, it is necessary in the interests of the health, safety and welfare of the people of this state to provide for the granting of that privilege and the regulation of its use, to the end that the public is protected from unauthorized or unqualified persons and from unprofessional conduct by persons registered to practice under this chapter. [1983 c.189 Â§13]

Â Â Â Â Â  700.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Environmental Health Registration Board, established within the Oregon Health Licensing Agency.

Â Â Â Â Â  (2) ÂCertified professional soil scientistÂ means a person registered in good standing with the American Registry of Certified Professionals in Agronomy, Crops and Soils.

Â Â Â Â Â  (3) ÂEnvironmental health specialistÂ means a person who by education, training and experience in the sanitary, biological and physical sciences is qualified to perform duties in environmental sanitation, including but not limited to scientific investigation and education and counseling in environmental sanitation.

Â Â Â Â Â  (4) ÂEnvironmental health specialist traineeÂ means a person who lacks the combination of training, education and experience required for a registered environmental health specialist, but who is engaged in meeting the requirements.

Â Â Â Â Â  (5) ÂEnvironmental sanitationÂ means the art and science of applying sanitary, biological and physical science principles and knowledge to improve and control the environment and factors therein for the protection of the health and welfare of the public.

Â Â Â Â Â  (6) ÂRegistrantÂ means any person registered with the agency under this chapter.

Â Â Â Â Â  (7) ÂRegistrationÂ means written authorization issued under ORS 700.030 or 700.053 for the holder to perform duties in the fields of environmental sanitation or waste water sanitation.

Â Â Â Â Â  (8) ÂScience courses relating to environmental sanitationÂ include courses in public or community health or in sanitary, biological or physical sciences.

Â Â Â Â Â  (9) ÂTrainee registrationÂ means written authorization issued under ORS 700.035 or 700.062 for the holder to perform duties as an environmental health specialist trainee or as a waste water specialist trainee.

Â Â Â Â Â  (10) ÂWaste water specialistÂ means a person who by education, training and experience in the sanitary, biological and physical sciences is qualified to perform duties in the field of waste water treatment, disposal and reuse where soil is used in the final stage of the treatment process.

Â Â Â Â Â  (11) ÂWaste water specialist traineeÂ means a person who lacks the combination of training, education and experience required for a registered waste water specialist, but who is engaged in the process of meeting the requirements. [Amended by 1967 c.476 Â§1; 1971 c.650 Â§41; 1983 c.189 Â§9; 1995 c.572 Â§1; 1999 c.885 Â§34; 2003 c.547 Â§91; 2005 c.648 Â§104]

REGISTRATION OF SPECIALISTS AND TRAINEES

Â Â Â Â Â  700.020 Registration required. Without first complying with the provisions of this chapter, no person shall:

Â Â Â Â Â  (1) Use or assume the title or any other designation or advertise a title or designation indicating that the person is an environmental health specialist or waste water specialist.

Â Â Â Â Â  (2) Perform the duties of an environmental health specialist or waste water specialist.

Â Â Â Â Â  (3) Append after the name of the person the title of Âregistered environmental health specialistÂ or the letters ÂREHS.Â [Amended by 1967 c.476 Â§2; 1995 c.572 Â§7; 2003 c.547 Â§92]

Â Â Â Â Â  700.025 Persons not required to register. The provisions of ORS 700.020 (2) do not apply to:

Â Â Â Â Â  (1) Any person teaching, lecturing or engaging in research in environmental sanitation but only in so far as such activities are performed as part of an academic position in a college or university.

Â Â Â Â Â  (2) Any person who is a sanitary engineer, public health engineer or registered professional engineer.

Â Â Â Â Â  (3) Any public health officer employed pursuant to ORS 431.035 to 431.530 and 431.705 to 431.990.

Â Â Â Â Â  (4) Any person employed by a federal governmental agency but only at such times as the person is carrying out the functions of employment.

Â Â Â Â Â  (5) Any person who holds a doctorate in veterinary medicine.

Â Â Â Â Â  (6) The performances of such duties as meat inspection, produce inspection, bee inspection, grain warehouse inspection, landscaping, gardening, plumbing, septic tank or cesspool installation or insect and rodent poison application.

Â Â Â Â Â  (7) Any employee of the Department of Environmental Quality other than an on-site waste water disposal employee.

Â Â Â Â Â  (8) Any person employed by a local government, or its agents, while employed in a job that did not require registration under ORS 700.020 as of October 4, 1997. [1967 c.476 Â§4; 1991 c.563 Â§2; 1997 c.528 Â§1]

Â Â Â Â Â  700.030 Qualifications of environmental health specialist applicant; rules for employment prior to registration. (1) Subject to ORS 676.612, upon application accompanied by payment of required fees, the Oregon Health Licensing Agency shall issue a registration to any applicant who performs to the satisfaction of the Environmental Health Registration Board on an examination approved by the board and furnishes evidence satisfactory to the agency that the applicant:

Â Â Â Â Â  (a) Has a bachelorÂs degree from an accredited college or university with at least 45 quarter hours, or the equivalent semester hours, in science courses relating to environmental sanitation and two years of experience in environmental sanitation under the supervision of a registered environmental health specialist or a person possessing equal qualifications, as determined by the board. Accumulated schooling relevant to environmental sanitation gained while serving in the United States Public Health Service or a branch of the Armed Forces of the United States may be credited toward the educational requirement as evaluated by the current edition of the ÂGuide to Evaluation of Educational Experience in the Armed Services,Â by the American Council on Education; or

Â Â Â Â Â  (b) Has a graduate degree in public or community health from an accredited college or university and one year of experience in environmental sanitation under the supervision of a registered environmental health specialist or a person possessing equal qualifications, as determined by the board.

Â Â Â Â Â  (2) The agency, in consultation with the board, shall establish by rule requirements for registration as an environmental health specialist when an individualÂs date of employment precedes attainment of registration. [Amended by 1967 c.476 Â§7; 1975 c.600 Â§1; 1983 c.189 Â§1; 1995 c.572 Â§8; 2003 c.547 Â§93; 2005 c.648 Â§105]

Â Â Â Â Â  700.035 Registration of environmental health specialist trainees. (1) Subject to ORS 676.612, upon application and payment of required fees, the Oregon Health Licensing Agency shall issue an environmental health specialist trainee registration to any applicant who performs to the satisfaction of the Environmental Health Registration Board on an examination approved by the board and furnishes evidence satisfactory to the agency that the applicant:

Â Â Â Â Â  (a) Has a bachelorÂs degree with 45 quarter hours, or the equivalent semester hours, in science courses relating to environmental sanitation from an accredited college or university; or

Â Â Â Â Â  (b) Has at least 15 quarter hours, or the equivalent semester hours, in science courses relating to environmental sanitation from an accredited college or university and has at least five years of experience in environmental sanitation or related activities, as determined by the board, under the supervision of a registered environmental health specialist or a person possessing equal qualifications, as determined by the board.

Â Â Â Â Â  (2) A person may not be registered as an environmental health specialist trainee for more than two yearsÂ full-time employment in the environmental sanitation profession, or the equivalent hours if employment in environmental sanitation is less than full-time or 40 hours per week.

Â Â Â Â Â  (3) The agency, in consultation with the board, shall establish by rule requirements for registration as an environmental health specialist trainee when an individualÂs date of employment precedes attainment of registration.

Â Â Â Â Â  (4) An environmental health specialist trainee shall be supervised by a registered environmental health specialist or a person possessing equal qualifications as determined by the board. [1967 c.476 Â§5; 1983 c.189 Â§2; 1995 c.572 Â§9; 2003 c.547 Â§94; 2005 c.648 Â§106]

Â Â Â Â Â  700.040 [Repealed by 1967 c.476 Â§21]

Â Â Â Â Â  700.050 Environmental health specialist examination. (1) Examinations for registration as an environmental health specialist shall be held at least once every year at such time and place as the Oregon Health Licensing Agency may determine. The examination shall be sufficiently thorough to determine the qualifications, fitness and ability of the applicant to practice as an environmental health specialist and may be in the form of written, oral or practical demonstrations of skill. The examination shall cover subject areas determined by the Environmental Health Registration Board by rule.

Â Â Â Â Â  (2) The agency shall notify each applicant whether the applicant passed or failed the examination.

Â Â Â Â Â  (3) Upon written request to the agency, any applicant may discuss performance on the examination.

Â Â Â Â Â  (4) Any applicant who fails to make a passing grade on the examination may be allowed to take the examination a second time upon payment of the required fee. The agency, in consultation with the board, may require the applicant to undergo additional training as determined by the board before taking the examination a third or subsequent time.

Â Â Â Â Â  (5) The agency shall give reasonable notice by mail of the time and place of examination to each applicant accepted for examination. [Amended by 1967 c.476 Â§8; 1983 c.189 Â§3; 1995 c.572 Â§10; 1999 c.885 Â§35; 2003 c.547 Â§95; 2005 c.648 Â§107]

Â Â Â Â Â  700.052 Registration without examination. The Oregon Health Licensing Agency shall issue a registration without written examination to an applicant who pays the required fees and furnishes documentation, as determined by the agency by rule, showing satisfactory evidence that the applicant meets the education requirements of this chapter, and at the time of application is registered as an environmental health specialist or waste water specialist by a national association that is recognized by the Environmental Health Registration Board or is registered by the regulatory body of another state. The registration requirements of the other state or the national association, including the written examination, must be substantially equivalent to registration requirements in this state. [2003 c.547 Â§101; 2005 c.648 Â§108]

Â Â Â Â Â  700.053 Qualifications of waste water specialist applicant; application; fee; examination. (1) An applicant for registration as a waste water specialist shall submit an application to the Oregon Health Licensing Agency in the manner required by the Environmental Health Registration Board. The application shall be on a form approved by the agency, include proof satisfactory to the board that the applicant meets the education and experience requirements under subsection (3) of this section and include payment of required fees.

Â Â Â Â Â  (2) The agency shall issue a registration as a waste water specialist to an applicant whose application complies with subsection (1) of this section and who successfully completes the examination required under subsection (5) of this section and passes the examination required under subsection (6) of this section.

Â Â Â Â Â  (3) An applicant for registration as a waste water specialist is required to have:

Â Â Â Â Â  (a) A bachelorÂs degree from an accredited college or university, including at least 45 quarter hours or the equivalent in soil science courses and two years of experience in waste water treatment, disposal and reuse within this state supervised by a registered waste water specialist or by an equally qualified person as determined by the board;

Â Â Â Â Â  (b) A graduate degree in soil science from an accredited college or university and one year of experience in waste water treatment, disposal and reuse within this state supervised by a registered waste water specialist or by an equally qualified person as determined by the board; or

Â Â Â Â Â  (c) A graduate degree in soil science from an accredited college or university and to currently be certified as a professional soil scientist.

Â Â Â Â Â  (4) Soil science schooling obtained while serving in the United States Public Health Service or a branch of the Armed Services of the United States may be credited toward the soil science course requirement under subsection (3)(a) of this section. The board may use any system it considers reliable in assigning credit for relevant schooling under this subsection, including but not limited to assigning credit in conformance with the ÂGuide to Evaluation of Educational Experience in the Armed ServicesÂ published by the American Council on Education.

Â Â Â Â Â  (5) The board may, at its discretion, conduct an examination of candidates for registration as waste water specialists. The examination may be on any matter pertaining to the fitness of the applicant to be registered as a waste water specialist, but may not duplicate matters covered on the examination required under subsection (6) of this section.

Â Â Â Â Â  (6) Every applicant for registration as a waste water specialist shall be given a written or practical examination prepared by the board and designed to test the technical competence of the applicant in all major areas of waste water sanitation. [1995 c.572 Â§3; 2003 c.547 Â§96; 2005 c.22 Â§478; 2005 c.648 Â§109]

Â Â Â Â Â  700.056 Duties allowed for waste water specialist; environmental health specialist may perform duties. (1) A person who is registered as a waste water specialist under ORS 700.053 shall not perform the duties of a registered environmental health specialist, except that the person may:

Â Â Â Â Â  (a) Evaluate soils for subsurface or surface disposal of waste water or for the land application of sludge; and

Â Â Â Â Â  (b) Based on the soil evaluation, determine the appropriate design of systems that use soil in the final stage of the waste water treatment process.

Â Â Â Â Â  (2) This section does not prohibit a registered environmental health specialist from performing the duties of a waste water specialist. [1995 c.572 Â§4; 2003 c.547 Â§97]

Â Â Â Â Â  700.059 Waste water specialist examination. (1) Examinations for registration as a waste water specialist shall be held at least once every year at such time and place as the Oregon Health Licensing Agency may determine. The Environmental Health Registration Board shall determine the content of the examination, utilizing such advisory committees as the board deems necessary.

Â Â Â Â Â  (2) The agency shall notify each applicant whether the applicant passed or failed the examination.

Â Â Â Â Â  (3) Upon written request to the board, any applicant may discuss performance on the examination.

Â Â Â Â Â  (4) Any applicant who fails to make a passing grade on the examination may be allowed to take the examination a second time upon payment of required fees. However, any applicant who fails the examination a second time must obtain special permission from the board to take the examination a third or subsequent time.

Â Â Â Â Â  (5) The agency shall give reasonable notice by mail of the time and place of examination to each applicant accepted for examination. [1995 c.572 Â§5; 2003 c.547 Â§98; 2005 c.648 Â§110]

Â Â Â Â Â  700.060 [Repealed by 1967 c.476 Â§21]

Â Â Â Â Â  700.062 Waste water specialist trainee registration. (1) Subject to ORS 676.612, upon application and payment of required fees established by the Oregon Health Licensing Agency, the agency shall issue registration as a waste water specialist trainee to any applicant who furnishes evidence satisfactory to the agency that the applicant:

Â Â Â Â Â  (a) Has a bachelorÂs degree from an accredited college or university, including at least 45 quarter hours or the equivalent in soil science courses; or

Â Â Â Â Â  (b) Has a graduate degree in soil science from an accredited college or university.

Â Â Â Â Â  (2) Soil science schooling obtained while serving in the United States Public Health Service or a branch of the Armed Services of the United States may be credited toward the soil science course requirement under this section. The Environmental Health Registration Board may use any system it considers reliable in assigning credit for relevant schooling under this subsection, including but not limited to assigning credit in conformance with the ÂGuide to Evaluation of Educational Experience in the Armed ServicesÂ published by the American Council on Education. [1995 c.572 Â§6; 2003 c.547 Â§99; 2005 c.648 Â§111]

Â Â Â Â Â  700.070 [Repealed by 1967 c.476 Â§21]

Â Â Â Â Â  700.080 Fees; rules; disposition of receipts. (1) The Oregon Health Licensing Agency shall establish by rule and collect fees related to environmental and waste water specialists for:

Â Â Â Â Â  (a) Application.

Â Â Â Â Â  (b) Examination of an applicant.

Â Â Â Â Â  (c) Trainee registration.

Â Â Â Â Â  (d) Original registration issuance.

Â Â Â Â Â  (e) Registration renewal.

Â Â Â Â Â  (f) Reciprocity.

Â Â Â Â Â  (g) Delinquency payment.

Â Â Â Â Â  (h) Duplicate or replacement certificate of registration.

Â Â Â Â Â  (i) Restoration of an expired registration.

Â Â Â Â Â  (j) Providing copies of official documents or records and for recovering administrative costs associated with compiling, photocopying or preparing and delivering the records.

Â Â Â Â Â  (2) All moneys received by the agency under subsection (1) of this section shall be paid into the General Fund in the State Treasury and credited to the Oregon Health Licensing Agency Account, and are appropriated continuously to and shall be used by the agency only for the administration and enforcement of this chapter.

Â Â Â Â Â  (3) The fees established by the agency under this section are subject to the prior approval of the Oregon Department of Administrative Services. The fees shall not exceed the cost of administering this chapter pertaining to the purpose for which the fee is established, as authorized by the Legislative Assembly within the budget of the agency, as that budget may be modified by the Emergency Board. [Amended by 1967 c.476 Â§9; 1975 c.526 Â§11; 1983 c.222 Â§1; 1995 c.572 Â§11; 2003 c.547 Â§100; 2005 c.648 Â§112]

Â Â Â Â Â  700.082 [1983 c.222 Â§2; 1985 c.565 Â§117a; 1991 c.703 Â§37; repealed by 1995 c.572 Â§25]

Â Â Â Â Â  700.085 [1967 c.476 Â§19; repealed by 1995 c.572 Â§25]

Â Â Â Â Â  700.090 [Amended by 1967 c.476 Â§10; 1995 c.572 Â§12; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  700.100 Expiration date and renewal of registration; rules. (1)(a) Registrations issued under this chapter shall expire one year from the date of issuance, unless renewed on or before the expiration date by payment of the required renewal fee and submission of satisfactory evidence of completion of continuing education courses as specified by the Oregon Health Licensing Agency by rule and compliance with all other requirements for renewal.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the agency may vary the renewal date of a registration by giving the applicant written notice of the renewal date being assigned and by making prorated adjustments to the renewal fee.

Â Â Â Â Â  (2) A registration that has not been renewed before the expiration date may be renewed within one year of the expiration date if the holder of a registration submits an application for renewal and pays the renewal fee and a delinquency fee for each calendar month following expiration, provides satisfactory evidence in the application of completion of continuing education requirements and complies with all other requirements for renewal.

Â Â Â Â Â  (3) A registration that has not been renewed for more than one year and less than three years after the expiration date may be renewed if the holder of a registration submits an application for renewal, pays the renewal fee and a one-time restoration fee, submits satisfactory evidence in the application of completion of continuing education requirements and complies with all other requirements for renewal.

Â Â Â Â Â  (4) The agency shall not renew the registration of any person who fails to renew a registration for three successive years, but shall issue a registration to such a person upon compliance with all of the requirements of ORS 700.030, 700.035, 700.053 or 700.062. [Amended by 1967 c.476 Â§11; 1983 c.189 Â§4; 1995 c.572 Â§13; 1997 c.249 Â§212; 2001 c.274 Â§2; 2003 c.547 Â§103; 2005 c.648 Â§113]

Â Â Â Â Â  700.105 Continuing education requirements; rules. The Oregon Health Licensing Agency, in consultation with the Environmental Health Registration Board, may adopt rules establishing continuing education requirements that an applicant must meet to obtain renewal of a registration. [1983 c.189 Â§11; 1995 c.572 Â§14; 2003 c.547 Â§104; 2005 c.648 Â§114]

Â Â Â Â Â  700.110 [Amended by 1967 c.476 Â§12; 1983 c.189 Â§5; 1995 c.572 Â§15; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  700.111 Grounds and procedure for discipline. In the manner prescribed in ORS chapter 183 for contested cases, the Oregon Health Licensing Agency may impose a form of discipline listed in ORS 676.612 against any person practicing as an environmental health specialist, an environmental health specialist trainee, a waste water specialist or a waste water specialist trainee for any of the grounds listed in ORS 676.612, and for any violation of the provisions of this chapter or the rules adopted thereunder. [2003 c.547 Â§105; 2005 c.648 Â§115]

Â Â Â Â Â  700.115 [1971 c.734 Â§168; 1973 c.829 Â§70; 1995 c.572 Â§16; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  700.120 [Amended by 1967 c.476 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  700.130 [Amended by 1967 c.476 Â§14; repealed by 1973 c.829 Â§71]

REGISTRATION BOARD

Â Â Â Â Â  700.210 Environmental Health Registration Board. There is established within the Oregon Health Licensing Agency the Environmental Health Registration Board to consist of seven members to be appointed by the Governor. [Amended by 1967 c.424 Â§6; 1971 c.650 Â§42; 1973 c.792 Â§47; 1983 c.189 Â§6; 1997 c.632 Â§13; 2003 c.547 Â§107; 2005 c.648 Â§116]

Â Â Â Â Â  700.220 MembersÂ qualifications; term; removal; vacancies; compensation and expenses. (1) The members of the Environmental Health Registration Board appointed by the Governor shall be appointed from among the residents of this state and shall have the following qualifications and terms of office:

Â Â Â Â Â  (a) One shall be a physician licensed to practice medicine or surgery by the Board of Medical Examiners for the State of Oregon who has an emphasis in public health.

Â Â Â Â Â  (b) Four shall be persons registered under this chapter who have at least four years of experience in environmental sanitation.

Â Â Â Â Â  (c) One shall be a representative of the food or food and alcoholic beverage retail industry.

Â Â Â Â Â  (d) One shall be a public member.

Â Â Â Â Â  (2) Each successor to the members first appointed by the Governor and each successor to the members first appointed by the Governor under subsection (1)(c) and (d) of this section shall hold office for a term of three years to commence on July 1 following the expiration of the term of a predecessor.

Â Â Â Â Â  (3) Any vacancy among the seven members appointed by the Governor shall be filled for the unexpired term by appointment by the Governor.

Â Â Â Â Â  (4) Any member of the Environmental Health Registration Board may be removed by the Governor for misconduct, incapacity or neglect of duty or inability to serve.

Â Â Â Â Â  (5) The members of the board are entitled to compensation and expenses as provided in ORS 292.495, to be paid from the Environmental Health Registration Account. [Amended by 1967 c.476 Â§15; 1969 c.314 Â§100; 1971 c.650 Â§43; 1983 c.189 Â§7; 1987 c.158 Â§147; 1997 c.249 Â§213; 2003 c.547 Â§108; 2005 c.648 Â§117]

Â Â Â Â Â  700.230 Meetings; chairperson; quorum. (1) The Environmental Health Registration Board shall hold a meeting at least once each year.

Â Â Â Â Â  (2) The board shall annually elect a chairperson from its members.

Â Â Â Â Â  (3) Four members shall constitute a quorum but no action may be taken on any question unless four members are in accord. [Amended by 1983 c.189 Â§8; 2003 c.547 Â§109]

Â Â Â Â Â  700.240 Authority of Oregon Health Licensing Agency and board; rules; records of proceedings. (1) The Oregon Health Licensing Agency, in consultation with the Environmental Health Registration Board, has such authority as is reasonably necessary to administer this chapter, including the authority to adopt rules pursuant to ORS chapter 183.

Â Â Â Â Â  (2) The agency has authority to administer oaths and subpoena witnesses.

Â Â Â Â Â  (3) The agency shall keep a record of all proceedings of the agency, including a register of all registrants. These records shall at reasonable times be open to the public.

Â Â Â Â Â  (4) When the agency is satisfied that an applicant for registration under this chapter has complied with all of the requirements thereof, it shall have issued to such applicant an appropriate certificate evidencing registration. [Amended by 1967 c.476 Â§16; 1995 c.572 Â§17; 2003 c.547 Â§110; 2005 c.648 Â§118]

Â Â Â Â Â  700.250 [Repealed by 1973 c.427 Â§38 (700.251 enacted in lieu of 700.250)]

Â Â Â Â Â  700.251 [1973 c.427 Â§39 (enacted in lieu of 700.250); 1999 c.885 Â§36; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  700.260 [1967 c.476 Â§17; 1995 c.79 Â§352; 1995 c.572 Â§18; 1997 c.249 Â§214; repealed by 2003 c.547 Â§118]

Â Â Â Â Â  700.310 [1967 c.476 Â§6; repealed by 1995 c.572 Â§25]

PENALTIES

Â Â Â Â Â  700.990 [1967 c.476 Â§18; repealed by 1995 c.572 Â§25]

Â Â Â Â Â  700.992 [1995 c.572 Â§20; 2003 c.547 Â§111; repealed by 2005 c.648 Â§121]

Â Â Â Â Â  700.995 Criminal penalty. Violation of ORS 700.020 is a Class B misdemeanor. [2003 c.547 Â§89]

Â Â Â Â Â  Note: 700.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 700 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 701

Chapter 701 Â Construction Contractors and Contracts

2005 EDITION

CONSTRUCTION CONTRACTORS AND CONTRACTS

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

701.002Â Â Â Â  Short title

701.005Â Â Â Â  Definitions

701.010Â Â Â Â  Exemptions from licensure; rules

701.013Â Â Â Â  Intent relating to certain business license requirements

701.015Â Â Â Â  Business license requirements in cities and metropolitan service districts; fees; application to landscape contractors; distribution of fees

701.020Â Â Â Â  Certain cities exempt from application of ORS 701.015

LICENSING

701.035Â Â Â Â  Applicant required to be independent contractor to be eligible for license; classes of licenses

701.055Â Â Â Â  License requirement; notice of change in licensed partners or corporate officers; building permits; information notice to property owners; evidence of activity; local fees; contractor duties; consumer information; estimates; rules

701.058Â Â Â Â  Licensed developers

701.060Â Â Â Â  Licensing in another category; fee

701.065Â Â Â Â  License required to obtain judicial or administrative remedy; exception

701.067Â Â Â Â  Suit for damages for misrepresentation

701.072Â Â Â Â  Training requirements for individuals and businesses; testing of business license applicant; exception; rules

701.075Â Â Â Â  License application; rules

701.077Â Â Â Â  Definition for ORS 701.078 and 701.102; rules

701.078Â Â Â Â  Responsible managing individual

701.080Â Â Â Â  Contractor to notify board of address change; effect of mail to last-known address

701.085Â Â Â Â  Bonding requirements; action against surety; rules

701.100Â Â Â Â  Sanction for failure to comply with certain laws

701.102Â Â Â Â  Sanction for past unresolved activity; probation

701.103Â Â Â Â  Continuation of board authority when change occurs in license status

701.105Â Â Â Â  Insurance required of licensed contractors; alternative form of security; rules

701.115Â Â Â Â  Term of license; fee; renewal; inactive status; license identification card

701.120Â Â Â Â  Specialized education programs; standards; specialized education notation in credentials; removal of notation; rules for use of credentials

701.125Â Â Â Â  Licensing fee; rules

701.130Â Â Â Â  Determination of licensing fee; rules

701.135Â Â Â Â  Grounds for discipline; rules; suspension or refusal of license without prior hearing; hearing; civil penalty; injunctions; restoration or reissuance of license

701.138Â Â Â Â  Sewer contractor requirements

CLAIMS

701.139Â Â Â Â  Disputes as claims against bond; resolution processes

701.140Â Â Â Â  Types of allowable claims; restriction on processing claim for recoupment of lien

701.143Â Â Â Â  Requirement for timely filing of claims; timelines

701.145Â Â Â Â  Residential structure claims; small commercial structure claims not resolved under ORS 701.146; large commercial structure small contract claims not resolved under ORS 701.146

701.146Â Â Â Â  Large commercial structure claims; small commercial structure claims not resolved under ORS 701.145; optional procedure for large commercial structure small contract claims not resolved under ORS 701.145; rules

701.147Â Â Â Â  Notice of intent to file claim; fees; rules

701.148Â Â Â Â  Binding arbitration requirement; applicability; rules for arbitration; avoidance of arbitration; rules limiting contested case availability; board refusal of dispute

701.149Â Â Â Â  Conducting arbitration and contested case hearings; court filings; rules

701.150Â Â Â Â  Order of board as judgment; priority of satisfying claims from bond or deposit

701.160Â Â Â Â  Nonlawyer may represent certain forms of businesses before board; rules for additional business forms

701.175Â Â Â Â  Contents of contract for work on residential structure

701.180Â Â Â Â  Waiver of mediation or arbitration

NoteÂ Â Â Â Â Â Â Â Â  Task Force on Construction Claims--2005 c.647 Â§Â§1,2

CONSTRUCTION CONTRACTORS BOARD

701.205Â Â Â Â  Construction Contractors Board; members; terms; confirmation; vacancies; qualifications

701.215Â Â Â Â  Officers; quorum; compensation and expenses; advisory committees

701.225Â Â Â Â  Investigatory powers of board; use of city or county inspectors; notice of noncompliance; conduct of hearings; authority of board to order work stopped

701.227Â Â Â Â  Disqualification from eligibility for certain public contracts; list of disqualified contractors

701.230Â Â Â Â  Board to provide names of unlicensed contractors to other state agencies

701.235Â Â Â Â  Rulemaking; rules to substitute letter of credit for bond

701.240Â Â Â Â  Provision of licensed contractors list to other state agencies; rules

701.250Â Â Â Â  Board to provide licenseeÂs status on request; fee

701.252Â Â Â Â  Board to maintain record of grievances against licensed contractors

701.255Â Â Â Â  Funds retained for collection of civil penalties

701.260Â Â Â Â  Appeal committee; membership; duties

701.295Â Â Â Â  Board duty to investigate and seek prosecution of illegal activity

HOME INSPECTORS

701.350Â Â Â Â  Home inspectors; certification; rules; fees; exemption

701.355Â Â Â Â  Home inspector undertaking of repair work on inspected structure

RETAINAGE

701.410Â Â Â Â  Definitions

701.420Â Â Â Â  Partial payment; retainage; effect; interest; notice of completion; payment by contractor and owner

701.430Â Â Â Â  Performance bond; terms; effect of not obtaining bond

701.435Â Â Â Â  Deposits in lieu of cash retainage

701.440Â Â Â Â  Applicability to federal projects

LEAD POISONING AND HAZARD REDUCTION

701.500Â Â Â Â  Legislative findings

701.505Â Â Â Â  Definitions for ORS 431.920 and 701.500 to 701.515

701.510Â Â Â Â  License required to engage in lead-based paint activity

701.515Â Â Â Â  Licensing and business registration system; fees; rules

ACCESSIBILITY FEATURES

701.525Â Â Â Â  Provision of accessible features list to purchaser; effect

701.530Â Â Â Â  Model list of accessibility features; rules

MERCURY THERMOSTATS

701.550Â Â Â Â  Notice of Department of Consumer and Business Services rules regarding thermostats containing mercury

NOTICES OF DEFECT IN RESIDENCE

701.560Â Â Â Â  Definitions for ORS 701.560 to 701.595 and 701.605

701.565Â Â Â Â  Notice of defect requirement; contents; mailing

701.570Â Â Â Â  Secondary notice of defect; inspection of residence; response to notice or secondary notice

701.575Â Â Â Â  Availability of residence; scope of inspection; report of inspection results

701.580Â Â Â Â  Offer by contractor, subcontractor or supplier; effect of accepting offer; nonperformance; compelling arbitration or commencing court action; admissibility of response or reply

701.585Â Â Â Â  Effect of notice of defect on time for commencing court action

701.590Â Â Â Â  Contractor delivery of notification of procedure

701.595Â Â Â Â  Failure to follow notice of defect procedure

701.600Â Â Â Â  Nonapplicability of ORS 701.560 to 701.595 and 701.605

WARRANTIES

701.605Â Â Â Â  Recording of written warranty agreement

CONSTRUCTION CONTRACT PAYMENTS

701.620Â Â Â Â  Definitions for ORS 701.620 to 701.640

701.625Â Â Â Â  Progress payments; alternative billing cycle; certification of billing or estimate; payment in full; prohibited agreements

701.630Â Â Â Â  Payments to subcontractors and material suppliers; failure to pay; omission of payment; board discipline

701.635Â Â Â Â  Suspension of performance

701.640Â Â Â Â  Prohibition against contrary provisions, covenants or clauses

701.645Â Â Â Â  Contracts and housing not subject to ORS 701.620 to 701.640

PENALTIES

701.990Â Â Â Â  Criminal penalties

701.992Â Â Â Â  Civil penalties and other sanctions; enforcement

GENERAL PROVISIONS

Â Â Â Â Â  701.002 Short title. Chapter 928, Oregon Laws 1989, shall be known as the Construction Contractors Licensing Act. [Formerly 701.900]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 928, Oregon Laws 1989,Â for the words Âthis ActÂ in section 31, chapter 928, Oregon Laws 1989, compiled as 701.900 and renumbered 701.002 in 2001. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  701.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoardÂ means the Construction Contractors Board.

Â Â Â Â Â  (2) ÂConstruction debtÂ means an amount owed under:

Â Â Â Â Â  (a) A final order or arbitration award issued by the board; or

Â Â Â Â Â  (b) A judgment or civil penalty arising from construction activities within the United States.

Â Â Â Â Â  (3) ÂContractorÂ means a person who, for compensation or with the intent to sell, arranges or undertakes or offers to undertake or submits a bid to construct, alter, repair, add to, subtract from, improve, inspect, move, wreck or demolish, for another, any building, highway, road, railroad, excavation or other structure, project, development or improvement attached to real estate or to do any part thereof. ÂContractorÂ includes general contractors, residential-only contractors and specialty contractors as defined in this section.

Â Â Â Â Â  (4) ÂGeneral contractorÂ means a contractor whose business operations require the use of more than two unrelated building trades or crafts that the contractor supervises or performs in whole or part, whenever the sum of all contracts on any single property, including materials and labor, exceeds an amount established by rule by the board. ÂGeneral contractorÂ does not include specialty contractors or limited contractors, as described in ORS 701.085.

Â Â Â Â Â  (5) ÂHome inspectorÂ means a person who, for a fee, inspects and provides written reports on the overall physical condition of a residential structure and the appurtenances thereto. ÂHome inspectorÂ does not include persons certified under ORS chapter 455 to inspect new, repaired or altered structures for compliance with the state building code.

Â Â Â Â Â  (6) ÂInspectorÂ means a contractor registered with the board who inspects or otherwise provides services to a property owner or other contractor but does not substantively add to or subtract from a structure. ÂInspectorÂ includes but is not limited to a home inspector certified under ORS 701.350, a lead-based paint inspector licensed under ORS 701.515 and a cross connection inspector and backflow assembly tester certified under ORS 448.279. ÂInspectorÂ does not include city or county inspectors acting under ORS 701.225 or an inspector as defined in ORS 455.715.

Â Â Â Â Â  (7) ÂLarge commercial structureÂ means a structure that is not a residential structure or small commercial structure.

Â Â Â Â Â  (8) ÂLicensed developerÂ means a contractor who owns property or an interest in property and arranges for construction work, if the contractor:

Â Â Â Â Â  (a) Engages in the business of arranging for construction work and performing other activities associated with the improvement of real property, with the intent to sell the property;

Â Â Â Â Â  (b) Acts in association with one or more licensed general contractors and the general contractor or combination of general contractors have sole responsibility for overseeing all phases of construction activity on the property; and

Â Â Â Â Â  (c) Does not perform any construction work on the property.

Â Â Â Â Â  (9) ÂOfficerÂ means any of the following persons:

Â Â Â Â Â  (a) A president, vice president, secretary, treasurer or director of a corporation.

Â Â Â Â Â  (b) A general partner in a limited partnership.

Â Â Â Â Â  (c) A manager in a manager-managed limited liability company.

Â Â Â Â Â  (d) A member of a member-managed limited liability company.

Â Â Â Â Â  (e) A trustee.

Â Â Â Â Â  (f) A person defined as an officer under board rules. The definition of officer adopted by board rule may include persons not listed in this subsection who may exercise substantial control over a business.

Â Â Â Â Â  (10) ÂResidential-only contractorÂ means a general contractor or specialty contractor who performs work exclusively in connection with residential structures and small commercial structures, and the appurtenances thereto. ÂResidential-only contractorÂ includes, but is not limited to:

Â Â Â Â Â  (a) A person who purchases or owns property and constructs or for compensation arranges for the construction of one or more residential structures or small commercial structures with the intent of selling the structures;

Â Â Â Â Â  (b) A school district, as defined in ORS 332.002, that permits students to construct a residential structure or small commercial structure as an educational experience to learn building techniques and sells the completed structure;

Â Â Â Â Â  (c) A community college district, as defined in ORS 341.005, that permits students to construct a residential structure or small commercial structure as an educational experience to learn building techniques and sells the completed structure; or

Â Â Â Â Â  (d) Any person except a landscape contractor, nurseryman, gardener or person engaged in the commercial harvest of forest products who is engaged as an independent contractor to remove trees, prune trees, remove tree limbs or stumps or to engage in tree or limb guying.

Â Â Â Â Â  (11) ÂResidential structureÂ means a residence, including a site-built home, modular home constructed off-site, floating home as defined in ORS 830.700, condominium unit, manufactured dwelling or duplex, or a multiunit residential building consisting of four units or less that is not part of a multistructure complex of buildings.

Â Â Â Â Â  (12) ÂSmall commercial structureÂ means a nonresidential structure that has a ground area of 4,000 square feet or less, including exterior walls, and a height of not more than 20 feet from the top surface of the lowest flooring to the highest interior overhead finish of the structure.

Â Â Â Â Â  (13) ÂSpecialty contractorÂ means a contractor who performs work on a structure, project, development or improvement and whose operations as such do not fall within the definition of Âgeneral contractor.Â ÂSpecialty contractorÂ includes a person who performs work regulated under ORS chapter 446. [1971 c.740 Â§1; 1975 c.721 Â§1; 1977 c.537 Â§2; 1981 c.618 Â§8; 1983 c.616 Â§4; 1989 c.762 Â§7; 1989 c.928 Â§1; 1991 c.181 Â§1; 1993 c.18 Â§151; 1997 c.814 Â§1; 1999 c.325 Â§1; 2001 c.196 Â§2; 2001 c.197 Â§9; 2003 c.14 Â§440; 2003 c.675 Â§69; 2005 c.432 Â§6; 2005 c.609 Â§21]

Â Â Â Â Â  701.007 [1989 c.928 Â§3; repealed by 1991 c.79 Â§3]

Â Â Â Â Â  701.010 Exemptions from licensure; rules. The Construction Contractors Board may adopt rules to make licensure optional for persons who offer, bid or undertake to perform work peripheral to construction, as defined by administrative rule of the board. The following persons are exempt from licensure under this chapter:

Â Â Â Â Â  (1) A person who is constructing, altering, improving or repairing personal property.

Â Â Â Â Â  (2) A person who is constructing, altering, improving or repairing a structure located within the boundaries of any site or reservation under the jurisdiction of the federal government.

Â Â Â Â Â  (3) A person who furnishes materials, supplies, equipment or finished product and does not fabricate them into, or consume them, in the performance of the work of a contractor.

Â Â Â Â Â  (4) A person working on one structure or project, under one or more contracts, when the aggregate price of all of that personÂs contracts for labor, materials and all other items is less than $500 and such work is of a casual, minor or inconsequential nature. This subsection does not apply to a person who advertises or puts out any sign or card or other device that might indicate to the public that the person is a contractor.

Â Â Â Â Â  (5) An owner who contracts for work to be performed by a licensed contractor. This subsection does not apply to a person who, in the pursuit of an independent business, constructs, remodels, repairs or for compensation and with the intent to sell the structure, arranges to have constructed, remodeled or repaired a structure with the intent of offering the structure for sale before, upon or after completion. It is prima facie evidence that there was an intent of offering the structure for sale if the person who constructed, remodeled or repaired the structure or arranged to have the structure constructed, remodeled or repaired does not occupy the structure after its completion.

Â Â Â Â Â  (6) A person performing work on a property that person owns or performing work as the ownerÂs employee, whether the property is occupied by the owner or not, or a person performing work on that personÂs residence, whether or not that person owns the residence. This subsection does not apply to a person performing work on a structure owned by that person or the ownerÂs employee if the work is performed, in the pursuit of an independent business, with the intent of offering the structure for sale before, upon or after completion.

Â Â Â Â Â  (7) A person licensed in one of the following trades or professions when operating within the scope of that license:

Â Â Â Â Â  (a) An architect licensed by the State Board of Architect Examiners.

Â Â Â Â Â  (b) A registered professional engineer licensed by the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (c) A water well contractor licensed by the Water Resources Department.

Â Â Â Â Â  (d) A sewage disposal system installer licensed by the Department of Environmental Quality.

Â Â Â Â Â  (e) A landscaping business licensed under ORS 671.510 to 671.710 that constructs fences, decks, arbors, patios, landscape edging, driveways, walkways or retaining walls and that meets the applicable bonding requirements under ORS 671.690.

Â Â Â Â Â  (f) A pesticide operator licensed under ORS 634.116 who does not conduct inspections for wood destroying organisms for the transfer of real estate.

Â Â Â Â Â  (g) An appraiser certified or licensed under ORS chapter 674 or an appraiser assistant registered under ORS chapter 674 by the Appraiser Certification and Licensure Board.

Â Â Â Â Â  (8) A person who performs work subject to this chapter as an employee of a contractor.

Â Â Â Â Â  (9) A manufacturer of a manufactured home constructed under standards established by the federal government.

Â Â Â Â Â  (10) A person involved in the movement of:

Â Â Â Â Â  (a) Modular buildings or structures other than manufactured structures not in excess of 14 feet in width.

Â Â Â Â Â  (b) Structures not in excess of 16 feet in width when the structures are being moved by their owner if the owner is not a contractor required to be licensed under this chapter.

Â Â Â Â Â  (11) A commercial lending institution or surety company that arranges for the completion, repair or remodeling of a structure. As used in this subsection, Âcommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association, insurance company or federal credit union maintaining an office in this state.

Â Â Â Â Â  (12) A real estate licensee as defined in ORS 696.010 or the employee of that licensee when performing work on a structure that the real estate licensee manages under a contract.

Â Â Â Â Â  (13) Units of government other than those specified in ORS 701.005 (10)(b) and (c).

Â Â Â Â Â  (14) A qualified intermediary in a property exchange that qualifies under section 1031 of the Internal Revenue Code as amended and in effect on January 1, 2004, if the qualified intermediary is not performing construction activities.

Â Â Â Â Â  (15) A business that supplies personnel to a licensed contractor for the performance of work under the direction and supervision of the contractor. [1971 c.740 Â§20; 1979 c.312 Â§1; 1981 c.618 Â§9; 1983 c.616 Â§5a; 1989 c.928 Â§2; 1991 c.181 Â§2; 1991 c.463 Â§1; 1993 c.18 Â§152; 1995 c.644 Â§1; 1997 c.814 Â§8; 1999 c.32 Â§4; 1999 c.325 Â§5; 1999 c.402 Â§12; 2001 c.196 Â§3; 2001 c.197 Â§10; 2003 c.285 Â§1; 2003 c.329 Â§1; 2003 c.675 Â§70; 2005 c.254 Â§12; 2005 c.432 Â§7; 2005 c.609 Â§22]

Â Â Â Â Â  701.013 Intent relating to certain business license requirements. It is the intent of the Legislative Assembly to reduce the number of city business licenses that construction contractors and landscape contractors are required to obtain in order to conduct business in the Portland metropolitan area. It is the purpose of this section and ORS 701.015 to enable construction contractors and landscape contractors to secure from the metropolitan service district one business license that will permit the conduct of business by such contractors in cities in which the contractors perform a limited amount of work and in which they do not have a principal place of business. Furthermore, it is also the intent of the Legislative Assembly that this section and ORS 701.015 apply only to contractors engaged in the building trades and crafts and to landscape contractors without regard to any subsequent expansion of the jurisdiction of the Construction Contractors Board or State Landscape Contractors Board over other trades and crafts. It is declared to be the policy of this state that, to the maximum extent possible consistent with the requirements of this section and ORS 701.015, the cities within the boundaries of the metropolitan service district be allowed to control the imposition of business license taxes and to maintain the level of revenues obtained from those taxes. The amount and trends of revenue produced or distributed to each city is intended to reflect the construction business activity within the participating cities. [1991 c.79 Â§1; 2001 c.409 Â§10]

Â Â Â Â Â  Note: 701.013 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.015 Business license requirements in cities and metropolitan service districts; fees; application to landscape contractors; distribution of fees. (1) A contractor or landscape contractor shall pay directly to any city within the boundaries of a metropolitan service district any business license tax imposed by the city when:

Â Â Â Â Â  (a) The principal place of business of the contractor or the landscape contractor is within the city; or

Â Â Â Â Â  (b) The principal place of business of the contractor or the landscape contractor is not within the city but the contractor or landscape contractor derives gross receipts of $250,000 or more from business conducted within the boundaries of the city during the calendar year for which the business license tax is owed.

Â Â Â Â Â  (2) A contractor or landscape contractor who conducts business during any year in any city within the boundaries of the metropolitan service district other than a city to which the contractor or landscape contractor has paid a business license tax for that year may apply for a business license from the metropolitan service district.

Â Â Â Â Â  (3) When a contractor or landscape contractor obtains a business license from the metropolitan service district under subsection (2) of this section, if a city within the boundaries of the metropolitan service district other than a city to which the contractor or landscape contractor is required to directly pay a business license tax under subsection (1) of this section demands payment of a business license tax by the contractor or landscape contractor, the city shall waive such payment upon presentation of proof by the contractor or landscape contractor that the contractor or landscape contractor has a business license issued by the metropolitan service district. Possession by the contractor or landscape contractor of a current business license issued by the metropolitan service district under subsection (2) of this section shall be proof sufficient to obtain the waiver described in this subsection.

Â Â Â Â Â  (4) The metropolitan service district shall issue a business license to a contractor or landscape contractor when:

Â Â Â Â Â  (a) The contractor or landscape contractor presents proof to the district that the contractor or landscape contractor has paid the business license tax imposed by each city within the boundaries of the district to which the contractor or landscape contractor must directly pay a business license tax under subsection (1) of this section; and

Â Â Â Â Â  (b) The contractor or landscape contractor pays a license fee to the district. The license fee charged under this paragraph shall be twice the average business license tax charged contractors by cities located within the metropolitan service district plus an amount that is sufficient to reimburse the district for the administrative expenses of the district incurred in carrying out its duties under this section.

Â Â Â Â Â  (5) The metropolitan service district shall distribute the business license fees collected by the district under this section, less administrative expenses, to the cities that are located wholly or partly within the district and that collect a business license tax. In any year, each such city shall receive such share of the license fees as the number of residential building permits that it issued during that year bears to the total number of residential building permits that were issued during that year by all of the cities located wholly or partly within the district. Distribution of moneys under this subsection shall be made at least once in each year. The metropolitan service district shall determine the number of residential building permits issued by cities within the district from statistics and other data published by the State Housing Council.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂBusiness license taxÂ means any fee paid by a person to a city or county for any form of license that is required by the city or county in order to conduct business in that city or county. The term does not include any franchise fee or privilege tax imposed by a city upon a public utility under ORS 221.420 or 221.450 or any provision of a city charter.

Â Â Â Â Â  (b) ÂConducting businessÂ means to engage in any activity in pursuit of gain including activities carried on by a person through officers, agents and employees as well as activities carried on by a person on that personÂs own behalf.

Â Â Â Â Â  (c) ÂLandscape contractorÂ means a person or business who is licensed under ORS 671.510 to 671.710 as a landscape contractor.

Â Â Â Â Â  (d) ÂPrincipal place of businessÂ means the location in this state of the central administrative office of a person conducting business in this state. [1987 c.581 Â§2; 1989 c.1064 Â§Â§1,2; 1991 c.79 Â§2; 1999 c.176 Â§1]

Â Â Â Â Â  701.020 Certain cities exempt from application of ORS 701.015. (1) A city that imposes a business license tax based on or measured by adjusted net income earned by conducting business within the city shall be exempt from ORS 701.015.

Â Â Â Â Â  (2) As used in this section, Âbusiness license taxÂ has the meaning given that term in ORS 701.015. [1987 c.581 Â§7]

Â Â Â Â Â  Note: 701.020 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.025 [1989 c.762 Â§1; 1989 c.870 Â§Â§3,3a; renumbered 670.600 in 1991]

Â Â Â Â Â  701.030 [1989 c.762 Â§1a; renumbered 670.605 in 1991]

LICENSING

Â Â Â Â Â  701.035 Applicant required to be independent contractor to be eligible for license; classes of licenses. (1) An applicant must qualify as an independent contractor under ORS 670.600 to be eligible for a license with the Construction Contractors Board.

Â Â Â Â Â  (2) The board shall establish two classes of independent contractor licenses:

Â Â Â Â Â  (a) The nonexempt class is composed of the following entities:

Â Â Â Â Â  (A) Sole proprietorships, partnerships, corporations, limited liability companies with one or more employees; and

Â Â Â Â Â  (B) Partnerships, corporations and limited liability companies with more than two partners, corporate officers or members, if any of the partners, corporate officers or members are not part of the same family and related as parents, spouses, sisters, brothers, daughters or sons, daughters-in-law or sons-in-law or grandchildren.

Â Â Â Â Â  (b) The exempt class is composed of all sole proprietorships, partnerships, corporations and limited liability companies that do not qualify as nonexempt. All partnerships, corporations and limited liability companies must have an identification number issued for federal tax purposes.

Â Â Â Â Â  (3) If a person who qualifies for a license under subsection (2)(b) of this section hires one or more employees or falls into any of the categories set out in subsection (2)(a)(B) of this section, the person is subject to penalties under ORS 701.992 for improper licensing. The person must reapply to the board in the correct class.

Â Â Â Â Â  (4) The decision of the board that a person is an independent contractor applies only when the person is performing work of the nature described in ORS 701.055 and 701.060. [1989 c.870 Â§4; 1995 c.216 Â§1; 1999 c.402 Â§13]

Â Â Â Â Â  701.055 License requirement; notice of change in licensed partners or corporate officers; building permits; information notice to property owners; evidence of activity; local fees; contractor duties; consumer information; estimates; rules. (1) A person may not undertake, offer to undertake or submit a bid to do work as a contractor unless that person has a current, valid license issued by the Construction Contractors Board. A partnership, corporation or joint venture may not undertake, offer to undertake or submit a bid to do work as a contractor unless that partnership, corporation or joint venture is licensed under this chapter. A partnership or joint venture is licensed for the purpose of offering to undertake work as a contractor on a structure if any of the partners or joint venturers whose name appears in the business name of the partnership or joint venture is licensed under this chapter.

Â Â Â Â Â  (2) A licensed partnership or corporation shall notify the board immediately upon any change in licensed partners or corporate officers. If a partnership no longer has a licensed partner, the partnership may not conduct activities that require a license under this chapter.

Â Â Â Â Â  (3) A city, county or the State of Oregon may not issue a building permit to any person required to be licensed under this chapter that does not have a current, valid license. A county, city or state agency that requires the issuance of a permit as a condition precedent to construction, alteration, improvement, demolition, movement or repair of any building or structure or the appurtenances to the structure shall, as a condition for issuing the permit, require that the applicant for a permit file a written statement, subscribed by the applicant. The statement must affirm that the applicant is licensed under this chapter, give the license number and state that the license is in full force and effect, or, if the applicant is exempt from licensing under this chapter, list the basis for the exemption. The city, county or state agency shall list the contractorÂs license number on the permit obtained by that contractor.

Â Â Â Â Â  (4) If the applicant for a building permit is exempt from licensure under ORS 701.010 (6), the city, county or state shall supply the applicant with an Information Notice to Property Owners About Construction Responsibilities. The city, county or state may not issue a building permit for a residential structure to the applicant until the applicant signs a statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  (a) I have read and understand the Information Notice to Property Owners About Construction Responsibilities; and

Â Â Â Â Â  (b) I own, reside in or will reside in the completed dwelling. My general contractor is_________, Construction Contractors Board license no.______, license expiration date________. I will instruct my general contractor that all subcontractors who work on this dwelling must be licensed with the Construction Contractors Board; or

Â Â Â Â Â  (c) I am performing work on property I own, a residence that I reside in or a residence that I will reside in.

Â Â Â Â Â  (d) I will be my own general contractor and, if I hire subcontractors, I will hire only subcontractors licensed with the Construction Contractors Board.

Â Â Â Â Â  (e) If I change my mind and do hire a general contractor, I will contract with a general contractor who is licensed with the Construction Contractors Board and I will immediately notify the office issuing this building permit of the name of the general contractor_________.

______________________________________________________________________________

Â Â Â Â Â  (5) The board shall adopt by rule a form entitled ÂInformation Notice to Property Owners About Construction ResponsibilitiesÂ that shall describe, in nontechnical language and in a clear and coherent manner using words in their common and everyday meaning, the responsibilities property owners are undertaking by acting as their own general contractor and the problems that could develop. The responsibilities described in the form shall include, but not be limited to:

Â Â Â Â Â  (a) Compliance with state and federal laws regarding Social Security tax, income tax and unemployment tax.

Â Â Â Â Â  (b) WorkersÂ compensation insurance on workers.

Â Â Â Â Â  (c) Liability and property damage insurance.

Â Â Â Â Â  (6) The board shall develop and furnish to city, county and state building permit offices, at no cost to the offices, the Information Notice to Property Owners About Construction Responsibilities and the statement to be signed by the permit applicant.

Â Â Â Â Â  (7) A city or county that requires a business license for engaging in a business subject to regulation under this chapter shall require that the licensee or applicant for issuance or renewal of the business license file, or have on file, with the city or county, a signed statement that the licensee or applicant is licensed under this chapter.

Â Â Â Â Â  (8) It is prima facie evidence of doing business as a contractor if a person for that personÂs own use performs, employs others to perform, or for compensation and with the intent to sell the structure, arranges to have performed any work described in ORS 701.005 (3) if within any 36-month period that person offers for sale two or more newly built structures on which that work was performed.

Â Â Â Â Â  (9) Licensure under this chapter is prima facie evidence that the licensee conducts a separate, independent business.

Â Â Â Â Â  (10) The provisions of this chapter are exclusive and a city, county or other political subdivision may not require or issue any registrations, licenses or surety bonds, nor charge any fee for the regulatory or surety registration of any contractor licensed with the board. This subsection does not limit or abridge the authority of any city or county to:

Â Â Â Â Â  (a) License and levy and collect a general and nondiscriminatory license fee levied upon all businesses or upon business conducted by any firm within the city or county;

Â Â Â Â Â  (b) Require a contractor to pay a fee, post a bond or require insurance when the city, county or political subdivision is contracting for the service of the contractor; or

Â Â Â Â Â  (c) Regulate a contractor that is not required to be licensed under this chapter.

Â Â Â Â Â  (11)(a) A contractor shall maintain a list that includes the following information about all subcontractors or other contractors performing work on a project for that contractor:

Â Â Â Â Â  (A) Names and addresses.

Â Â Â Â Â  (B) License numbers.

Â Â Â Â Â  (b) The contractor must deliver the list referred to in paragraph (a) of this subsection to the board within 72 hours after a board request made during reasonable working hours.

Â Â Â Â Â  (12) A contractor may not hire any subcontractor or other contractor to perform work unless the subcontractor or contractor is licensed under this chapter or exempt from licensure under ORS 701.010.

Â Â Â Â Â  (13) A consumer notification form designed to specifically inform a property owner what the property owner should do to protect themselves in a residential repair, remodel or construction project shall be prepared by the board and provided at no cost to all licensed contractors. The contractor shall deliver the form to the property owner when the contractor submits a bid or proposal for work on a residential structure. The form shall include an explanation of the meaning of licensure, including a statement that licensure is not an endorsement of a contractorÂs work, and an explanation of the bond and insurance levels required of contractors for the benefit of property owners. The form must not be larger than one side of a sheet of paper that is 8-1/2 inches by 11 inches. The contractor may reproduce the form on the contractorÂs bid proposal.

Â Â Â Â Â  (14) A contractor may not perform work subject to this section for an owner of a residential structure without a written contract if the aggregate contract price exceeds $2,000. If the price of a contract was initially less than $2,000, but during the course of performance the contract exceeds that amount, the contractor shall mail or otherwise deliver a written contract to the owner not later than five days after the contractor knows or should reasonably know that the contract price will exceed $2,000. Failure to have a written contract will not void the contract.

Â Â Â Â Â  (15) Except as provided in ORS 671.540, a contractor that is not licensed under ORS 671.560 shall hire a person licensed under ORS 671.560 to perform landscaping work. [1971 c.740 Â§7; 1975 c.721 Â§2; 1981 c.618 Â§10; 1983 c.616 Â§6; 1989 c.430 Â§6; 1989 c.624 Â§1; 1989 c.928 Â§4; 1995 c.771 Â§1; 1997 c.785 Â§3; 1999 c.35 Â§1; 1999 c.325 Â§2; 1999 c.402 Â§14; 2001 c.196 Â§4; 2001 c.197 Â§11; 2005 c.249 Â§1; 2005 c.432 Â§8]

Â Â Â Â Â  701.058 Licensed developers. The Construction Contractors Board shall develop a separate class of contractor license for contractors who are licensed developers. [2003 c.675 Â§68]

Â Â Â Â Â  701.060 Licensing in another category; fee. (1) Any contractor licensed under this chapter may at any time apply for a license in another category. The Construction Contractors Board may charge a transfer fee not to exceed $20 for each additional license.

Â Â Â Â Â  (2) If a contractor applies for a license pursuant to subsection (1) of this section all construction, alteration, improvement, moving over public highways, roads or streets, demolition or repair performed by that contractor on buildings of all types shall be subject to the provisions of this chapter and to regulation by the board. Such licensure shall be exclusive as provided in ORS 701.055 (10). [1977 c.426 Â§2; 1981 c.618 Â§11; 1983 c.616 Â§7; 1989 c.430 Â§2; 1989 c.928 Â§5; 1999 c.402 Â§15]

Â Â Â Â Â  701.065 License required to obtain judicial or administrative remedy; exception. (1) Except as provided in subsection (2) of this section, a contractor may not perfect a claim of a construction lien, or commence a claim with the Construction Contractors Board, in arbitration or in any court of this state for compensation for the performance of any work or for the breach of any contract for work that is subject to this chapter, unless the contractor had a valid license issued by the board:

Â Â Â Â Â  (a) At the time the contractor bid or entered into the contract for performance of the work; and

Â Â Â Â Â  (b) Continuously while performing the work for which compensation is sought.

Â Â Â Â Â  (2) The board, arbitrator or court shall not apply the provisions of subsection (1) of this section to a lien or claim if the board, arbitrator or court determines that:

Â Â Â Â Â  (a) The contractor either did not have a valid license at any time required under subsection (1) of this section, or had an initial issuance thereof, and:

Â Â Â Â Â  (A) The contractor was not aware of the requirement that the contractor be licensed, and the contractor submitted a completed application for a license within a number of days established by the board, but not more than 90 days, of the date the contractor became aware of the requirement;

Â Â Â Â Â  (B) At the time the contractor perfected a claim of a construction lien or commenced any other claim subject to the provisions of subsection (1) of this section, the contractor was licensed by the board; and

Â Â Â Â Â  (C) Enforcement of the provisions of subsection (1) of this section would result in substantial injustice to the contractor;

Â Â Â Â Â  (b) The contractor was licensed by the board for some but not all of the times required under subsection (1) of this section and had a lapse in such license and:

Â Â Â Â Â  (A) The contractor was not aware of the lapse in the license for more than a number of days established by the board, but not to exceed 90 days, before submitting a completed application for license renewal with the board;

Â Â Â Â Â  (B) Except for perfection of a claim of a construction lien and a suit to foreclose the lien, at the time the contractor commenced any other claim subject to the provisions of subsection (1) of this section the contractorÂs license was renewed under ORS 701.115 to include the entire time period for which a license was required under subsection (1) of this section; and

Â Â Â Â Â  (C) For perfection of a claim of a construction lien and a suit to foreclose the lien, the contractorÂs license was renewed under ORS 701.115 for the entire time period for which a license was required under subsection (1) of this section, but not later than 90 days following perfection of the lien;

Â Â Â Â Â  (c)(A) The contractor is a licensed developer and did not have a valid license during all or part of the period described in subsection (1) of this section;

Â Â Â Â Â  (B) The licensed developer was unaware of the license requirement and obtained a license within a time established by the board, not to exceed 90 days after the licensed developer learned of the requirement;

Â Â Â Â Â  (C) The licensed developer was licensed at the time the licensed developer perfected the lien or commenced the claim; and

Â Â Â Â Â  (D) Enforcement of subsection (1) of this section would result in substantial injustice to the licensed developer; or

Â Â Â Â Â  (d) The claim:

Â Â Â Â Â  (A) Is directed against a person or entity that:

Â Â Â Â Â  (i) Is subject to this chapter or ORS chapter 671 or 672;

Â Â Â Â Â  (ii) Provides construction or design labor or services of any kind; or

Â Â Â Â Â  (iii) Manufactures, distributes, rents or otherwise provides materials, supplies, equipment, systems or products; and

Â Â Â Â Â  (B) Arises out of defects, deficiencies or inadequate performance in the construction, design, labor, services, materials, supplies, equipment, systems or products provided.

Â Â Â Â Â  (3) If a contractor falsely swears to information provided under ORS 701.075 or knowingly violates the provisions of ORS 656.029, 670.600 or 701.075, the contractor may not perfect a claim of a construction lien, or commence a claim with the board, in arbitration or in any court of this state for compensation for the performance of any work on a residential structure or for the breach of any contract for work on a residential structure that is subject to this chapter. [1971 c.740 Â§8; 1973 c.832 Â§55; 1975 c.654 Â§1; 1979 c.874 Â§1; 1983 c.616 Â§8; 1989 c.870 Â§Â§10,10a; 1989 c.928 Â§6; 1997 c.818 Â§3; 1999 c.402 Â§16; 2003 c.675 Â§71]

Â Â Â Â Â  Note: Section 72, chapter 675, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 72. Notwithstanding ORS 701.065, a contractor is not barred from commencing a claim described in ORS 701.065 (2)(d) with the Construction Contractors Board, in arbitration or in a court, for construction work performed in whole or in part prior to April 1, 2004, if the contractor obtains a license as a licensed developer prior to April 1, 2004, and at the time of the work the contractor:

Â Â Â Â Â  (1) Owns the property or an interest in the property associated with the construction work;

Â Â Â Â Â  (2) Arranges for the construction work;

Â Â Â Â Â  (3) Is engaged in the business of arranging for construction work and performing other activities associated with the improvement of real property, with the intent to sell the property;

Â Â Â Â Â  (4) Acts in association with one or more licensed general contractors and the general contractor or combination of general contractors have sole responsibility for overseeing all phases of construction activity on the property; and

Â Â Â Â Â  (5) Does not perform any construction work on the property. [2003 c.675 Â§72]

Â Â Â Â Â  701.067 Suit for damages for misrepresentation. If any person suffered costs or damages as a result of an individual providing a false or invalid Construction Contractors Board number or otherwise misleading a person with respect to licensure with the board, that person may bring suit in a court of competent jurisdiction to recover damages. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.870 Â§9; 1995 c.618 Â§124; 1999 c.402 Â§17]

Â Â Â Â Â  Note: 701.067 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.070 [1975 c.383 Â§Â§2,3; repealed by 1983 c.616 Â§17]

Â Â Â Â Â  701.072 Training requirements for individuals and businesses; testing of business license applicant; exception; rules. (1) The Construction Contractors Board, by rule, shall impose training requirements for individuals and businesses seeking to be licensed under this chapter. The training required by the board must relate to business practices and laws affecting construction contractors. The board shall adopt standards for programs that provide training that meets the requirements of this subsection.

Â Â Â Â Â  (2) In establishing training requirements under subsection (1) of this section, the board shall take into consideration the availability of training programs within the state and shall encourage training providers to use the most up-to-date technology. The board shall recognize and grant credit for training provided by private organizations if the training program meets the standards established by the board under subsection (1) of this section. The board periodically shall review the qualifications of private organizations and instructors to determine compliance with the program standards. The board shall develop and make available to the public a list of public and private programs that provide training that meets the training requirements established by the board under subsection (1) of this section.

Â Â Â Â Â  (3) The board, by rule, shall approve a test for applicants for licensing under ORS 701.075. The test shall measure the applicantÂs knowledge regarding business practices and laws that are the subject of the training required under subsection (1) of this section.

Â Â Â Â Â  (4) Subsections (1) and (3) of this section do not apply to an applicant for licensing as a licensed developer. [2005 c.432 Â§2]

Â Â Â Â Â  701.075 License application; rules. (1) An applicant for a construction contractor license must submit the application on a form prescribed by the Construction Contractors Board. The application shall include, but not be limited to, the following information regarding the applicant:

Â Â Â Â Â  (a) Classification of the license being sought.

Â Â Â Â Â  (b) A list of construction debts involving the applicant, or an owner or officer of the applicant, if the order, award, penalty or judgment that establishes the debt was issued within the preceding five years.

Â Â Â Â Â  (c) Social Security number.

Â Â Â Â Â  (d) WorkersÂ compensation insurance account number, if the applicant is required to have workersÂ compensation insurance.

Â Â Â Â Â  (e) Unemployment insurance account number, if the applicant is required to have unemployment insurance.

Â Â Â Â Â  (f) State withholding tax account number, if the applicant is required to withhold state income tax.

Â Â Â Â Â  (g) Federal employer identification number, if the applicant is required to have a federal employer identification number.

Â Â Â Â Â  (h) The name and address of:

Â Â Â Â Â  (A) Each partner, if the applicant is a partnership, limited liability partnership or foreign limited liability partnership.

Â Â Â Â Â  (B) The general partner, if the applicant is a limited partnership.

Â Â Â Â Â  (C) Each joint venturer, if the applicant is a joint venture.

Â Â Â Â Â  (D) The owner, if the applicant is a sole proprietorship.

Â Â Â Â Â  (E) The officers, if the applicant is a corporation.

Â Â Â Â Â  (F) The manager and each member, if the applicant is a manager-managed limited liability company.

Â Â Â Â Â  (G) Each member, if the applicant is a member-managed limited liability company.

Â Â Â Â Â  (i) The name and address of the following if the applicant is a partnership, limited liability partnership, foreign limited liability partnership, joint venture, manager-managed limited liability company or member-managed limited liability company:

Â Â Â Â Â  (A) Each partner in a partnership, limited liability partnership or foreign limited liability partnership that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (B) Each general partner in a limited partnership that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (C) Each joint venturer in a joint venture that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (D) The manager and each member of a manager-managed limited liability company that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (E) Each member of a member-managed limited liability company that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (F) Each officer of a corporation that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (G) The general partner in a limited partnership that is a partner, joint venturer or member of the applicant.

Â Â Â Â Â  (H) Each individual who has a controlling ownership interest in, or management authority over, the applicant and who meets criteria adopted by the board by rule.

Â Â Â Â Â  (j) The basis on which the applicant meets the standards for independent contractor status under ORS 670.600.

Â Â Â Â Â  (2) The application described in subsection (1) of this section must be accompanied by proof satisfactory to the board that the applicant:

Â Â Â Â Â  (a) Is in compliance with ORS 701.078.

Â Â Â Â Â  (b) Has the legal capacity to enter into contracts.

Â Â Â Â Â  (3) Subsection (2)(a) of this section does not apply to a licensed developer.

Â Â Â Â Â  (4) An applicant shall conform to the information provided by the applicant on the application and to the terms of the application. [1971 c.740 Â§9; 1973 c.832 Â§56; 1979 c.312 Â§2; 1981 c.618 Â§12; 1989 c.624 Â§2; 1989 c.870 Â§2; 1989 c.928 Â§7; 1995 c.216 Â§6; 1999 c.344 Â§1; 1999 c.402 Â§18a; 2001 c.160 Â§2; 2001 c.196 Â§5; 2003 c.675 Â§73; 2005 c.432 Â§9]

Â Â Â Â Â  701.077 Definition for ORS 701.078 and 701.102; rules. (1) As used in ORS 701.078 and 701.102, ÂownerÂ means:

Â Â Â Â Â  (a) A sole proprietor of, partner in or holder of a controlling interest in a business; or

Â Â Â Â Â  (b) A person defined as an owner by Construction Contractors Board rule.

Â Â Â Â Â  (2) The board shall adopt rules defining an owner for purposes of subsection (1) of this section. The rules may not define an owner in a manner that includes an investor who has no right to manage a business, including but not limited to:

Â Â Â Â Â  (a) A person who is solely a minority shareholder in a corporation;

Â Â Â Â Â  (b) A member of a manager-managed limited liability company; or

Â Â Â Â Â  (c) A limited partner in a limited partnership who does not participate in the control of the business of the limited partnership. [2005 c.432 Â§4]

Â Â Â Â Â  701.078 Responsible managing individual. (1) As used in this section, Âresponsible managing individualÂ means an individual who:

Â Â Â Â Â  (a)(A) Is an owner; or

Â Â Â Â Â  (B) Is an employee of a business, designated by the owner, who exercises management or supervisory authority over the construction activities of the business; and

Â Â Â Â Â  (b)(A) Has successfully completed the training and testing required for licensing under ORS 701.072 within a period identified by the Construction Contractors Board by rule;

Â Â Â Â Â  (B) Has demonstrated experience required by the board by rule; or

Â Â Â Â Â  (C) Has complied with the licensing requirements of ORS 446.395.

Â Â Â Â Â  (2) A business licensed under this chapter must at all times have at least one responsible managing individual.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a licensed developer. [2005 c.432 Â§3]

Â Â Â Â Â  701.080 Contractor to notify board of address change; effect of mail to last-known address. A contractor shall notify the Construction Contractors Board of any change of address while licensed and for one year following the date the contractorÂs license expires or otherwise becomes inactive. The contractor shall so notify the board within 10 days of the date upon which the change of address occurs. Initial notice of a contested case or arbitration directed by the board to the last-known address of record shall be considered delivered when deposited in the United States mail and sent registered or certified or post office receipt secured. Any other communication directed by the board to the last-known address of record shall be considered delivered when deposited in the United States mail, regular mail. [1979 c.312 Â§5; 1983 c.616 Â§9; 1989 c.928 Â§8; 1997 c.301 Â§1; 1999 c.402 Â§20]

Â Â Â Â Â  701.085 Bonding requirements; action against surety; rules. (1) An applicant for issuance or renewal of a contractor license shall file with the Construction Contractors Board a surety bond with one or more corporate sureties authorized to do business in this state in the amount set forth in subsections (2) to (5) of this section. The surety bond must provide that the applicant, with regard to work subject to this chapter, will pay claims ordered paid by the board under ORS 701.145 or 701.146. Bonds filed under this subsection shall remain in effect for at least one year or until depleted by claims paid under ORS 701.150, unless the surety sooner cancels the bond. At the discretion of the surety the bond may be continued for an additional period by continuation certificate. Except as provided in subsection (6) of this section, the aggregate liability of the surety under the bond for claims against the bond may not exceed the penal sum of the bond no matter how many years the bond is in force. Except as provided in subsection (6) of this section, an extension by continuation certificate, reinstatement, reissue or renewal of the bond may not increase the liability of the surety.

Â Â Â Â Â  (2) A general contractor or licensed developer shall obtain a surety bond in the amount of $15,000.

Â Â Â Â Â  (3) A specialty contractor shall obtain a surety bond in the amount of $10,000.

Â Â Â Â Â  (4) An inspector shall obtain a surety bond in the amount of $10,000.

Â Â Â Â Â  (5) The board may reduce the amount of the surety bond required by this section to $5,000 for a contractor upon a showing that the contractor does not perform work as a contractor exceeding $40,000 in gross annual volume and does not enter into contracts that exceed $5,000. The board shall designate the contractor as a limited contractor.

Â Â Â Â Â  (6) The board, by rule, may require a licensee to obtain a new surety bond if, pursuant to a board order for payment of a claim described in ORS 701.140, the surety pays a claim out of the bond of the licensee. The new surety bond must be in the amount set forth in subsections (2) to (5) of this section unless a higher amount is required by a board condition or rule described in subsection (7) or (8) of this section. The board may allow a licensee to obtain, instead of a new bond, a certification that the surety remains liable for the full penal sum of the bond, notwithstanding payment by the surety on the claim.

Â Â Â Â Â  (7) If the amount the licensee must pay against the bond under this section exceeds the amount of the bond, the board shall suspend the contractorÂs license until the amount owed is paid. The board, as a condition of ending the suspension, may require a contractor requesting reinstatement of a license to file a bond of an amount up to five times as much as the amount required ordinarily of a licensee under this section.

Â Â Â Â Â  (8) The board by rule may establish conditions for applicants or persons licensed under this chapter under which the applicant or licensee must file a bond of an amount up to five times as much as the amount required ordinarily of an applicant or licensee under this section. The board may reduce the amount of bond it would otherwise require if the contractor demonstrates satisfactory completion of approved elective classes on dispute resolution and prevention, basic accounting and record keeping or such other classes as the board may prescribe.

Â Â Â Â Â  (9) The bond required under this section is for the exclusive purpose of payment of final orders and arbitration awards of the board in accordance with this chapter.

Â Â Â Â Â  (10) Upon determination under ORS 701.145 or 701.146 of a claim against a contractor who holds a bond required under this section, the board shall notify the surety on the bond of the final order in a manner determined by the board by rule. The notification shall include a list of all claims upon which a final order has been issued.

Â Â Â Â Â  (11) A suit or action may not be commenced against a surety on a bond required under this section until 30 days after the date that the surety is notified by the board under ORS 701.150 that payment is due on the claim.

Â Â Â Â Â  (12) In any action against a surety on a bond under this section that is based on the failure of the surety to pay a claim or on the denial of a claim by the surety, the court may award:

Â Â Â Â Â  (a) Costs;

Â Â Â Â Â  (b) Reasonable attorney fees to the prevailing party as part of the costs; and

Â Â Â Â Â  (c) Twice the amount of any damages that the board ordered the surety to pay on the claim, if the surety arbitrarily and capriciously refused to pay upon order of the board. [1971 c.740 Â§10; 1975 c.383 Â§4; 1975 c.721 Â§3; 1979 c.874 Â§2; 1981 c.618 Â§1; 1983 c.616 Â§10; 1989 c.430 Â§3; 1989 c.624 Â§3; 1989 c.928 Â§10; 1991 c.181 Â§4; 1995 c.771 Â§2; 1997 c.301 Â§2; 1999 c.325 Â§3; 1999 c.344 Â§2; 1999 c.402 Â§21a; 2001 c.157 Â§1; 2001 c.196 Â§6; 2001 c.197 Â§12; 2003 c.675 Â§74]

Â Â Â Â Â  701.095 [1971 c.740 Â§11; 1975 c.721 Â§4; 1981 c.618 Â§5; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  701.100 Sanction for failure to comply with certain laws. (1) The failure of a contractor to comply with the provisions of this section and ORS 87.007 (2), 656.021, 657.665, 670.600, 701.035, 701.065, 701.067, 701.075, 701.135, 701.240 and 701.250 or to be in conformance with the provisions of ORS chapter 316, 656 or 657 or ORS chapter 455 and the rules adopted thereunder is a basis for suspension of the contractorÂs license, revocation of the contractorÂs license, refusal to issue or reissue a contractorÂs license, assessment of a civil penalty as set forth in ORS 701.992 or a combination of these sanctions.

Â Â Â Â Â  (2) Any action against a contractor under this section shall be conducted in conformance with the provisions of ORS 183.413 to 183.497. [1989 c.870 Â§5; 1991 c.67 Â§185; 1991 c.181 Â§5; 1995 c.771 Â§8; 1999 c.344 Â§3; 1999 c.402 Â§22; 2001 c.850 Â§5; 2001 c.924 Â§24; 2003 c.778 Â§3]

Â Â Â Â Â  701.102 Sanction for past unresolved activity; probation. (1) As used in this section, Âconstruction contractor licenseÂ means a license issued within the United States to engage in the business of construction contracting.

Â Â Â Â Â  (2) The Construction Contractors Board may suspend or refuse to issue a license required under this chapter to a business if:

Â Â Â Â Â  (a) The business owes a construction debt or has had a construction contractor license revoked or suspended;

Â Â Â Â Â  (b) An owner or officer of the business owes a construction debt or has had a construction contractor license revoked or suspended; or

Â Â Â Â Â  (c) An owner or officer of the business was an owner or officer of another business at the time the other business incurred a construction debt that is owing or at the time of an event that resulted in the revocation or suspension of the other businessÂs construction contractor license.

Â Â Â Â Â  (3) The board may place a contractor on probation if a total of three or more claims are filed with the board within a 12-month period against the contractor or a former licensed construction contracting business in which the contractor held at least a 10 percent ownership interest, measured as determined by board rule. A contractor may not be placed on probation unless the board determines after investigation that it is likely that the contractor has caused harm to the claimants. The board may require a contractor that is placed on probation to develop a corrective action plan, to attend specific classes and to resolve outstanding claims. The board may require a contractor that is placed on probation to take training and pass a test, both as described in ORS 701.072. The board shall take action to terminate the contractorÂs license if the contractor is unwilling or unable to comply with the conditions of probation. [Formerly 701.137; 1999 c.344 Â§8; 1999 c.402 Â§23a; 2001 c.924 Â§27; 2005 c.432 Â§10]

Â Â Â Â Â  701.103 Continuation of board authority when change occurs in license status. A lapse, surrender, suspension or other change in license status does not affect any authority otherwise granted the Construction Contractors Board to proceed with an investigation, conduct a disciplinary hearing or take disciplinary action against a person for a violation of this chapter or rules of the board, or to determine a timely claim described in ORS 701.140. [2001 c.850 Â§2]

Â Â Â Â Â  701.105 Insurance required of licensed contractors; alternative form of security; rules. (1) Except as provided in subsection (2) of this section, a contractor who possesses a license as required under this chapter shall have in effect public liability, personal injury and property damage insurance covering the work of the contractor that is subject to this chapter, for an amount not less than:

Â Â Â Â Â  (a) $500,000 for a general contractor or licensed developer.

Â Â Â Â Â  (b) $300,000 for a residential-only specialty contractor.

Â Â Â Â Â  (c) $500,000 for all other specialty contractors.

Â Â Â Â Â  (d) $100,000 for a limited contractor.

Â Â Â Â Â  (e) $300,000 for an inspector.

Â Â Â Â Â  (2) The Construction Contractors Board by rule, in consultation with the Department of Consumer and Business Services, may allow a general or specialty contractor that is a residential-only contractor to provide an alternative form of security approved by the board instead of procuring a public liability, personal injury and property damage insurance policy. The board may approve an alternative form of security if the board determines that the alternative form of security provides protection to the public equivalent to the protection provided by an insurance policy in the amounts otherwise applicable to the residential-only contractor under subsection (1) of this section. A board-approved alternative form of security may consist of a combination of financial resources.

Â Â Â Â Â  (3) A residential-only contractor who provides a board-approved alternative form of security under subsection (2) of this section is considered for purposes of this chapter to have obtained insurance described in subsection (1) of this section. This subsection does not subject to regulation as an insurer a person who issues all or part of an alternative form of security, unless the alternative form of security otherwise qualifies as an insurance product.

Â Â Â Â Â  (4) The contractor shall provide satisfactory evidence to the board at the time of licensure and renewal that the insurance policy or board-approved alternative form of security required by this section has been procured and is in effect. [1971 c.740 Â§12; 1975 c.383 Â§5; 1979 c.312 Â§3; 1983 c.616 Â§11; 1989 c.624 Â§4; 1989 c.928 Â§12; 1991 c.181 Â§6; 1999 c.325 Â§4; 1999 c.402 Â§24a; 2001 c.196 Â§7; 2003 c.675 Â§75; 2003 c.766 Â§1]

Â Â Â Â Â  Note: The amendments to 701.105 by section 2, chapter 766, Oregon Laws 2003, become operative January 2, 2008. See section 3, chapter 766, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  701.105. (1) A contractor who possesses a license as required under this chapter shall have in effect public liability, personal injury and property damage insurance covering the work of the contractor that is subject to this chapter, for an amount not less than:

Â Â Â Â Â  (a) $500,000 for a general contractor or licensed developer.

Â Â Â Â Â  (b) $300,000 for a residential-only specialty contractor.

Â Â Â Â Â  (c) $500,000 for all other specialty contractors.

Â Â Â Â Â  (d) $100,000 for a limited contractor.

Â Â Â Â Â  (e) $300,000 for an inspector.

Â Â Â Â Â  (2) The contractor shall provide satisfactory evidence to the Construction Contractors Board at the time of licensure and renewal that the insurance required by subsection (1) of this section has been procured and is in effect.

Â Â Â Â Â  701.115 Term of license; fee; renewal; inactive status; license identification card. (1) A license is valid for two years from the date of issuance unless the license is revoked or suspended as set forth in ORS 701.135.

Â Â Â Â Â  (2) A license may be renewed by submitting an application for renewal on the prescribed form, providing any additional information required, including evidence of completion of any required education, and submitting the appropriate application fee, as provided by Construction Contractors Board rule.

Â Â Â Â Â  (3) The board may vary the dates of license renewal by giving to the licensee written notice of the renewal date assigned and by making appropriate adjustments in the fee for the license renewal application.

Â Â Â Â Â  (4) If a contractor applies for renewal not more than one year after the contractorÂs license lapses, upon the contractorÂs compliance with the requirements of subsection (2) of this section, the board may renew the lapsed license. The board may designate the effective date of renewal as the last date on which the contractor was licensed.

Â Â Â Â Â  (5) A contractor may convert a license to inactive status if the contractor is not engaged in work as a contractor. A contractor having an inactive license is subject to board licensing requirements and application fees, but is not subject to the bonding requirement of ORS 701.085 or the insurance requirement of ORS 701.105. An inactive license is not considered a valid license for purposes of offering to undertake construction work, submitting a bid for construction work, obtaining a building permit or performing construction work. A license may not be placed or maintained in inactive status more than once during any two-year licensing term.

Â Â Â Â Â  (6) The board shall issue a pocket-card certificate of licensure to a contractor licensed under this chapter indicating the type of license issued. [1971 c.740 Â§13; 1975 c.721 Â§5; 1983 c.616 Â§12; 1989 c.624 Â§6; 1989 c.928 Â§13; 1993 c.470 Â§2; 1997 c.818 Â§2; 1999 c.402 Â§25; 2001 c.196 Â§8; 2003 c.675 Â§76; 2005 c.432 Â§11]

Â Â Â Â Â  701.120 Specialized education programs; standards; specialized education notation in credentials; removal of notation; rules for use of credentials. (1) As used in this section, a Âspecialized education programÂ means one or more of the following:

Â Â Â Â Â  (a) A structured program that is approved or certified by an appropriate state or federal agency, or by an organization recognized by the Construction Contractors Board as representing construction contractors, and is designed to educate contractors to deal with one or more specific consumer health or safety issues.

Â Â Â Â Â  (b) A board-approved program from an accredited college or university that grants a two-year or four-year degree upon successful completion of the program.

Â Â Â Â Â  (c) An apprenticeship program that is approved by the board.

Â Â Â Â Â  (2) The board may identify general contractor and specialty contractor activities that require or substantially benefit from specialized education and establish standards for programs providing specialized education in those activities. The board may recognize and adopt the program standards established by another state agency regulating the same or related activities.

Â Â Â Â Â  (3) Upon receipt of a request from a contractor who has successfully completed a specialized education program meeting board standards, the board shall note the specialized education on the contractorÂs licensing record as part of the contractorÂs professional credentials. The board may remove a professional credential from the contractorÂs licensing record if the contractor fails to complete continuing education or other requirements imposed by the entity issuing the credential for maintaining competency in the activity, if the requirements were clearly stated in writing and provided to the contractor by the entity.

Â Â Â Â Â  (4) The board shall include professional credentials described in this section in releases of contractor licensing information by the board. The board shall adopt rules to permit the inclusion of professional credentials described in this section in advertising or other information holding forth to the public the qualifications of a contractor. [2001 c.428 Â§1]

Â Â Â Â Â  Note: 701.120 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.125 Licensing fee; rules. Each applicant shall pay to the Construction Contractors Board:

Â Â Â Â Â  (1) For an application for the issuance or renewal of a contractor license, an application fee as determined by the board under ORS 701.130.

Â Â Â Â Â  (2) For an application for changes to a contractor license, other than changes due to clerical errors by the board, an application fee established by board rule. [1971 c.740 Â§14; 1973 c.832 Â§57; 1975 c.721 Â§6; 1983 c.180 Â§3; 1999 c.402 Â§26; 2005 c.432 Â§12]

Â Â Â Â Â  701.130 Determination of licensing fee; rules. (1) Before July 1 of each year, the Construction Contractors Board shall determine the amounts of the fees to be charged for applications under ORS 701.125 for the issuance or renewal of contractor licenses. The fee amounts are subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adoption. The fee amounts shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fee amounts established under this section may not exceed the cost of administering the regulatory program of the board under this chapter, as authorized by the Legislative Assembly within the boardÂs budget, as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) The amounts of the fees determined by the board under subsection (1) of this section shall be effective as set by rule. [1983 c.180 Â§2; 1989 c.624 Â§5; 1989 c.928 Â§14; 1991 c.703 Â§38; 1999 c.402 Â§27; 2005 c.432 Â§13]

Â Â Â Â Â  701.135 Grounds for discipline; rules; suspension or refusal of license without prior hearing; hearing; civil penalty; injunctions; restoration or reissuance of license. (1) The Construction Contractors Board may revoke, suspend or refuse to issue or reissue a license and the board may assess a civil penalty as provided in ORS 701.992 if the board determines after notice and opportunity for hearing:

Â Â Â Â Â  (a) That the licensee or applicant has violated ORS 701.055 or 701.078.

Â Â Â Â Â  (b) That the licensee has violated a rule or order of the board.

Â Â Â Â Â  (c) That the licensee has knowingly assisted an unlicensed person to act in violation of this chapter.

Â Â Â Â Â  (d) That a lien was filed on a structure under ORS 87.010 to 87.060 and 87.075 to 87.093 because the licensee or applicant wrongfully failed to perform a contractual duty to pay money to the person claiming the lien.

Â Â Â Â Â  (e) That the licensee has knowingly provided false information to the board.

Â Â Â Â Â  (f) That the licensee has worked without a construction permit where a permit is required and the work resulted in a claim being filed with the board. For purposes of this paragraph, Âconstruction permitÂ includes a building permit, electrical permit, mechanical permit or plumbing permit.

Â Â Â Â Â  (g) That the number of licensed contractors working together on the same task on the same job site, where one of the contractors is licensed as exempt under ORS 701.035 (2)(b), exceeded the following:

Â Â Â Â Â  (A) Two sole proprietors;

Â Â Â Â Â  (B) One partnership;

Â Â Â Â Â  (C) One corporation; or

Â Â Â Â Â  (D) One limited liability company.

Â Â Â Â Â  (h) Consistent with the provisions of ORS 670.280, that the licensee or applicant has been convicted of one of the following crimes:

Â Â Â Â Â  (A) Murder;

Â Â Â Â Â  (B) Assault in the first degree;

Â Â Â Â Â  (C) Kidnapping;

Â Â Â Â Â  (D) Rape, sodomy or unlawful sexual penetration;

Â Â Â Â Â  (E) Sexual abuse;

Â Â Â Â Â  (F) Arson in the first degree;

Â Â Â Â Â  (G) Robbery in the first degree;

Â Â Â Â Â  (H) Theft in the first degree; or

Â Â Â Â Â  (I) Theft by extortion.

Â Â Â Â Â  (i) That the licensee or applicant has not, within 90 days after the date when payment was received from the public contracting agency, or contractor in the case of a subcontractor, made payment to any person for supplying labor or materials contracted for with a public contract for a public improvement plus the amount of interest due.

Â Â Â Â Â  (j) That the licensee or applicant has repeatedly reported bad faith or false claims of nonpayment against contractors or subcontractors.

Â Â Â Â Â  (k) That the licensee or applicant has engaged in conduct as a contractor that is dishonest or fraudulent and that the board finds injurious to the welfare of the public.

Â Â Â Â Â  (2)(a) The administrator of the board, in accordance with administrative rules adopted by the board and after setting forth specific reasons for the findings, may suspend or refuse to renew a license without hearing in any case where the administrator finds a serious danger to the public welfare, including but not limited to:

Â Â Â Â Â  (A) Lack of a surety bond required by ORS 701.085;

Â Â Â Â Â  (B) Lack of liability insurance required by ORS 701.105;

Â Â Â Â Â  (C) Hiring employees while licensed as exempt under ORS 701.035; or

Â Â Â Â Â  (D) Conduct as a construction contractor that is dishonest or fraudulent.

Â Â Â Â Â  (b) If the licensee or applicant demands a hearing within 90 days after the date of notice to the licensee or applicant of the suspension or refusal to renew, then a hearing must be granted to the licensee or applicant as soon as practicable after the demand, and the administrator shall issue an order pursuant to the hearing as required by ORS chapter 183 confirming, altering or revoking the administratorÂs earlier order. Notwithstanding ORS 670.325, a hearing need not be held where the order of suspension or refusal to renew is accompanied by or is pursuant to a citation for violation that is subject to judicial determination in any court of this state, and the order by its terms will terminate in case of final judgment in favor of the licensee or applicant.

Â Â Â Â Â  (3) In addition to all other remedies, if it appears to the board that a person has engaged in, or is engaging in, any act, practice or transaction that violates the provisions of this chapter, the board may direct the Attorney General or the district attorney of the county in which the act, practice or transaction occurs, to apply to the court for an injunction restraining the person from violating the provisions of this chapter. An injunction may not issue for failure to maintain the list provided for in ORS 701.055 (11) unless the court determines that the failure is intentional.

Â Â Â Â Â  (4) A certified copy of the record of conviction shall be conclusive evidence of a conviction under subsection (1)(h) of this section.

Â Â Â Â Â  (5) If the board suspends or revokes the license of an individual contractor or contractor business for a violation of subsection (1)(g) of this section, the board may not restore or reissue the license unless the individual contractor or a responsible managing individual, as defined in ORS 701.078, for the contractor business has successfully completed the training and testing described in ORS 701.072. [1971 c.740 Â§15; 1975 c.721 Â§7; 1979 c.874 Â§3; 1981 c.618 Â§6; 1987 c.414 Â§40b; 1989 c.430 Â§7; 1989 c.744 Â§4; 1989 c.870 Â§Â§11,11a; 1989 c.928 Â§15; 1991 c.67 Â§186; 1991 c.181 Â§7; 1993 c.446 Â§1; 1995 c.216 Â§2; 1999 c.344 Â§4; 1999 c.402 Â§28c; 1999 c.689 Â§10; 2001 c.160 Â§3; 2001 c.196 Â§9; 2001 c.850 Â§6; 2005 c.432 Â§14]

Â Â Â Â Â  Note: Section 19 (4) chapter 432, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 19. (4) ORS 701.135 (5) applies to the restoration or reissuance of a license on or after the effective date of this 2005 Act [January 1, 2006] regardless of the suspension or revocation date. [2005 c.432 Â§19(4)]

Â Â Â Â Â  701.137 [Subsection (2) enacted as 1989 c.744 Â§2; subsection (1) enacted as 1989 c.928 Â§9; 1991 c.181 Â§8; 1995 c.771 Â§3; renumbered 701.102 in 1997]

Â Â Â Â Â  701.138 Sewer contractor requirements. (1) Every person offering to undertake or undertaking construction of building sewer piping shall comply with the requirements of ORS chapter 701.

Â Â Â Â Â  (2) Every person submitting a bid or a written estimate of the costs to construct building sewer piping shall provide to potential customers, prior to an agreement to perform, the following:

Â Â Â Â Â  (a) The personÂs Construction Contractors Board license number and category;

Â Â Â Â Â  (b) The applicable bonding and liability coverage; and

Â Â Â Â Â  (c) The statement described in ORS 701.055 (3).

Â Â Â Â Â  (3) Any person licensed under ORS 701.055 may install a building sewer after obtaining a permit for plumbing inspection under ORS 447.095.

Â Â Â Â Â  (4) As used in this section, Âbuilding sewerÂ means that part of the system of drainage piping that conveys sewage into a septic tank, cesspool or other treatment unit that begins five feet outside the building or structure within which the sewage originates. [1991 c.598 Â§Â§1,2,5; 1999 c.402 Â§29; 1999 c.551 Â§15]

Â Â Â Â Â  Note: 701.138 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

CLAIMS

Â Â Â Â Â  701.139 Disputes as claims against bond; resolution processes. Except as provided in ORS 701.148 (2), the Construction Contractors Board may resolve a dispute against a licensed contractor only if a claim is made against the contractorÂs surety bond required by ORS 701.085. In order to have access to the bond, a person must file a claim of a type described in ORS 701.140 within the applicable time limitation described in ORS 701.143. The claim must be filed and resolved as follows:

Â Â Â Â Â  (1) A claim that involves work on a residential structure or an appurtenance to the structure must be resolved as provided under ORS 701.145.

Â Â Â Â Â  (2) A claim that involves work on a small commercial structure or an appurtenance thereto may be resolved as provided in ORS 701.145 or 701.146.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, a claim that involves work on a large commercial structure or an appurtenance thereto must be resolved as provided in ORS 701.146.

Â Â Â Â Â  (4) A claim by an owner that involves work on a large commercial structure or an appurtenance thereto when the total contract involved in the claim is $25,000 or less may be resolved as provided in ORS 701.145 or 701.146.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (4) of this section, with prior agreement of the claimant and the licensed contractor, a claim may be resolved by the board through binding arbitration under ORS 701.148. [2001 c.197 Â§3; 2001 c.414 Â§5a]

Â Â Â Â Â  701.140 Types of allowable claims; restriction on processing claim for recoupment of lien. A claim made against a licensed contractorÂs bond required by ORS 701.085 must arise from the performance, or a contract for the performance, of work that is subject to this chapter. The claim must be of one or more of the following types:

Â Â Â Â Â  (1) A claim against a contractor by the owner of a structure or other real property for the following:

Â Â Â Â Â  (a) Negligent work.

Â Â Â Â Â  (b) Improper work.

Â Â Â Â Â  (c) Breach of contract.

Â Â Â Â Â  (2) A claim against a contractor by the owner of a structure or other real property to discharge, or to recoup funds expended in discharging, a lien established under ORS 87.010 to 87.060 and 87.075 to 87.093 under circumstances described under this subsection. If the claim is processed under ORS 701.145, the Construction Contractors Board may reduce a claim by any amount the claimant owes the contractor. The board shall process claims described in this subsection under ORS 701.145 only if:

Â Â Â Â Â  (a) The owner paid the contractor for that contractorÂs work subject to this chapter; and

Â Â Â Â Â  (b) A lien is filed against the property of the owner under ORS 87.010 to 87.060 and 87.075 to 87.093 because the contractor failed to pay the person claiming the lien for that personÂs contribution toward completion of the improvement.

Â Â Â Â Â  (3) A claim against a licensed subcontractor by a licensed contractor for the following:

Â Â Â Â Â  (a) Negligent work;

Â Â Â Â Â  (b) Improper work; or

Â Â Â Â Â  (c) Breach of contract.

Â Â Â Â Â  (4) A claim by a person furnishing labor to a contractor.

Â Â Â Â Â  (5) A claim, as limited by rule of the board, by a person furnishing material or renting or supplying equipment to a contractor. The minimum limit set by the board shall not exceed $150.

Â Â Â Â Â  (6) A claim by a subcontractor against a contractor for unpaid labor or materials arising out of a contract. [1981 c.618 Â§4; 1983 c.616 Â§13; 1989 c.167 Â§1; 1989 c.928 Â§16; 1991 c.181 Â§9; 1991 c.717 Â§1; 1997 c.301 Â§3; 1999 c.402 Â§30; 2001 c.197 Â§13]

Â Â Â Â Â  701.143 Requirement for timely filing of claims; timelines. The Construction Contractors Board may not process a claim against a licensed contractor, including a claim based upon a court judgment or arbitration award, unless the claim is filed in a timely manner as follows:

Â Â Â Â Â  (1) Except as otherwise provided in this section, if the owner of a new structure files the claim, the board must receive the claim no later than the earlier of:

Â Â Â Â Â  (a) One year after the date the structure was first occupied; or

Â Â Â Â Â  (b) Two years after substantial completion of the structure by the contractor filed against.

Â Â Â Â Â  (2) Except as otherwise provided in this section, if the owner of an existing structure files the claim, the board must receive the claim no later than one year after the date the work was substantially completed by the contractor filed against.

Â Â Â Â Â  (3) Regardless of whether the claim involves a new or existing structure, if the owner of the structure files the claim and the licensed contractor failed to begin the work, the board must receive the claim no later than one year after the date the parties entered into the contract.

Â Â Â Â Â  (4) Regardless of whether the claim involves a new or existing structure, if the owner of the structure files the claim and the licensed contractor failed to substantially complete the work, the board must receive the claim no later than one year after the date the contractor ceased to work on the structure.

Â Â Â Â Â  (5) Except as otherwise provided in this section, if a licensed contractor files the claim against the licensed contractor performing work as a subcontractor on a new structure, the board must receive the claim no later than the earlier of:

Â Â Â Â Â  (a) Fourteen months after the date the structure was first occupied; or

Â Â Â Â Â  (b) Two years after substantial completion of the structure.

Â Â Â Â Â  (6) Except as otherwise provided in this section, if a licensed contractor files the claim against the licensed contractor performing work as a subcontractor on an existing structure, the board must receive the claim no later than 14 months after the date the work on the structure was substantially completed.

Â Â Â Â Â  (7) If a licensed contractor files the claim against the licensed contractor performing work as a subcontractor on a structure and the subcontractor failed to substantially complete the work, the board must receive the claim no later than 14 months after the date the subcontractor ceased to work on the structure.

Â Â Â Â Â  (8) If the licensed contractorÂs employee, subcontractor or material or equipment supplier files the claim, the board must receive the claim no later than one year after the date the contractor incurred the indebtedness. [2001 c.197 Â§2 and 2001 c.414 Â§2]

Â Â Â Â Â  701.145 Residential structure claims; small commercial structure claims not resolved under ORS 701.146; large commercial structure small contract claims not resolved under ORS 701.146. For a claim described in ORS 701.139 (1) involving work on a residential structure or an appurtenance thereto, a claim described in ORS 701.139 (2) involving work on a small commercial structure or an appurtenance thereto that is not resolved under ORS 701.146 or an ownerÂs claim described in ORS 701.139 (4) involving work on a large commercial structure or an appurtenance thereto that is not resolved under ORS 701.146:

Â Â Â Â Â  (1) The person having the claim must file with the Construction Contractors Board a statement of the claim in a form prescribed by the board.

Â Â Â Â Â  (2) The board may suspend processing of the claim if:

Â Â Â Â Â  (a) The same facts and issues involved in the claim have been submitted to a court of competent jurisdiction for determination or have been submitted to any other entity authorized by law or the parties to effect a resolution or settlement; or

Â Â Â Â Â  (b) The board determines that the nature or complexity of the claim is such that a court is the appropriate forum for the adjudication of the claim.

Â Â Â Â Â  (3) The board may dismiss or close the claim as established by rule of the board if any of the following conditions apply:

Â Â Â Â Â  (a) The claimant does not permit the contractor against whom the claim is filed to be present at an on-site investigation made by the board.

Â Â Â Â Â  (b) The board determines that the contractor against whom the claim is filed is capable of complying with recommendations made by the board relative to the claim, but the claimant does not permit the contractor to comply with the recommendations. The board may refuse to accept or further process a claim under this paragraph only if the contractor was licensed at the time the work was first performed and is licensed at the time the board makes its recommendations.

Â Â Â Â Â  (c) The amount in controversy is less than an amount adopted by the board and not more than $250.

Â Â Â Â Â  (4) Upon acceptance of the statement of claim, the board shall give notice to the contractor against whom the claim is made and shall initiate proceedings to determine the validity of the claim. If, after investigation, the board determines that a violation of this chapter or of any rule adopted thereunder has occurred, or damage has been caused by the contractor, the board may recommend to the contractor such action as the board considers appropriate to compensate the claimant. If the contractor performs accordingly, the board shall give that fact due consideration in any subsequent disciplinary proceeding brought by the board. If a claim is for less than $1,000, the board may process the claim without conducting an on-site investigation.

Â Â Â Â Â  (5) Subject to ORS 701.148, if the board is unable to resolve the claim under subsection (4) of this section, the board may issue a contested case notice under ORS 183.415 and:

Â Â Â Â Â  (a) Issue a proposed default order under ORS 183.415 to become effective only if a party does not request a contested case hearing; or

Â Â Â Â Â  (b) Refer the matter for hearing.

Â Â Â Â Â  (6) The board shall send a copy of the notice and any proposed order described in subsection (5) of this section to the surety on the contractor bond required by ORS 701.085. [1971 c.740 Â§16; 1979 c.874 Â§4; 1983 c.616 Â§14; 1989 c.167 Â§2; 1989 c.928 Â§17; 1991 c.181 Â§10; 1991 c.717 Â§2; 1993 c.470 Â§3; 1993 c.471 Â§1; 1995 c.771 Â§4; 1997 c.301 Â§4; 1999 c.331 Â§1; 1999 c.344 Â§5; 1999 c.402 Â§31; 1999 c.849 Â§Â§172,173; 2001 c.197 Â§Â§14,15; 2001 c.414 Â§Â§9a,10a]

Â Â Â Â Â  701.146 Large commercial structure claims; small commercial structure claims not resolved under ORS 701.145; optional procedure for large commercial structure small contract claims not resolved under ORS 701.145; rules. For a claim described in ORS 701.139 (3) involving work on a large commercial structure or an appurtenance thereto, a claim described in ORS 701.139 (2) involving work on a small commercial structure or an appurtenance thereto that is not resolved under ORS 701.145 or an ownerÂs claim described in ORS 701.139 (4) involving work on a large commercial structure or an appurtenance thereto that is not resolved under ORS 701.145:

Â Â Â Â Â  (1) The person seeking to file the claim must:

Â Â Â Â Â  (a) Bring an action on the claim against the licensed contractor in a court of competent jurisdiction; or

Â Â Â Â Â  (b) Initiate a proceeding to resolve the claim through binding arbitration substantially in conformance with ORS 36.600 to 36.740.

Â Â Â Â Â  (2) The claimant must file the claim with the Construction Contractors Board by delivering to the board a copy of the complaint or the demand for arbitration or other document necessary to initiate arbitration. The complaint, demand or other document must be accompanied by a statement of claim in a form prescribed by board rule. The claimant must also give notice to the surety on the bond by delivering to the surety a copy of the complaint, demand for arbitration or other document necessary to initiate arbitration and a copy of the statement of claim. Delivery to the board and the surety must be accomplished by certified mail, return receipt requested, no later than the earlier of:

Â Â Â Â Â  (a) The 90th day after the complaint, demand or other document was filed or made;

Â Â Â Â Â  (b) The 14th day before the first day of trial or arbitration; or

Â Â Â Â Â  (c) The 30th day before:

Â Â Â Â Â  (A) The court issues a judgment on the complaint; or

Â Â Â Â Â  (B) The arbitrator issues an award on the arbitration.

Â Â Â Â Â  (3) Filing the claim with the board under subsection (2) of this section constitutes filing the claim for purposes of establishing timeliness of the claim under ORS 701.143 and priority of the claim under ORS 701.150.

Â Â Â Â Â  (4) Except as provided in this subsection and subsection (7) of this section, if the claimant properly gives notice to the surety under subsection (2) of this section, a judgment or award against the contractor entered in the action or arbitration is binding on the surety. If the claimant delivers the notice required under subsection (2) of this section to the wrong surety, the surety receiving the notice may avoid being bound by a judgment or award by delivering notice of the mistake to the claimant or the claimantÂs attorney of record, and to the board, on or before the 30th day after the surety receives notice under subsection (2) of this section. Delivery of the notice of mistake must be by certified mail, return receipt requested, or by facsimile machine or other form of transmission with an acknowledgment of receipt.

Â Â Â Â Â  (5) A surety under subsection (2) of this section has an absolute right to intervene in an action or arbitration brought or initiated under subsection (1) of this section. A claimant may not join a surety as a party to an action or arbitration unless the claimant disputes the validity or timeliness of the suretyÂs notice of mistake or the surety disputes the validity or timeliness of the delivery to the surety of the notice required by subsection (2) of this section. If the surety elects to intervene or is joined as a party, the surety is bound by all issues of fact and law determined by the court or arbitrator and may not seek board review of those determinations.

Â Â Â Â Â  (6) If a court issues a judgment on an action, or reduces an arbitration award to judgment, against a contractor on a claim described in subsection (1) of this section, the claimant must deliver a certified copy of the judgment to the board and to the surety no later than the 30th day after entry of the judgment in order to retain a claim against the bond. The entry of a final judgment against the contractor concludes the contractorÂs involvement in any proceedings to determine whether the bond is subject to payment of the claim. The claimant and the surety are the only parties to the administrative process set forth in subsection (7) of this section.

Â Â Â Â Â  (7) Upon receipt of a timely delivered certified copy of the judgment as described in subsection (6) of this section, the board shall issue a proposed order in the amount of the judgment together with any costs, interest and attorney fees awarded under the judgment, to the extent that the judgment, costs, interest and fees are within the jurisdiction of the board. The boardÂs determination of the claim is limited to whether the claim comes within the jurisdiction of the board and is subject to payment by the surety. The board shall issue the proposed order in a form that indicates the suretyÂs maximum liability to the claimant. If a hearing is not requested within the time set forth in the proposed order, the proposed order becomes final without any further action by the board. If a hearing is requested, unless review of an issue is precluded under subsection (5) of this section, the board may determine:

Â Â Â Â Â  (a) Whether the claim was timely filed with the board as provided in ORS 701.143.

Â Â Â Â Â  (b) Whether the surety received timely notice as provided in subsections (2) and (6) of this section.

Â Â Â Â Â  (c) Whether the claim is for work subject to this chapter.

Â Â Â Â Â  (d) The extent of the suretyÂs liability to the claimant. [2001 c.197 Â§4; 2003 c.294 Â§1; 2003 c.598 Â§50; 2005 c.263 Â§1]

Â Â Â Â Â  701.147 Notice of intent to file claim; fees; rules. (1) Unless otherwise provided by the Construction Contractors Board by rule, before filing a claim under ORS 701.139, a person must send notice to the contractor that the person intends to file the claim. The person must send the notice at least 30 days before filing the claim. The notice must be mailed by certified mail to the last known address of the contractor as shown in board records. The board by rule may:

Â Â Â Â Â  (a) Specify the manner in which the person may show compliance with this subsection at the time of filing the claim.

Â Â Â Â Â  (b) Provide that all or part of the requirements for sending a notice under this subsection may be waived if the contractor, by other means, has actual notice of the dispute with the person filing the claim.

Â Â Â Â Â  (2) If the notice described in subsection (1) of this section is mailed to the contractor fewer than 45 days before expiration of the time limitation under ORS 701.143 for the board to receive the claim, the time limitation for the board to receive the claim does not expire until 60 days after the notice is mailed.

Â Â Â Â Â  (3) The board by rule may impose a processing fee for claims filed under ORS 701.139. The fee amount may not exceed the amount of the filing fee provided by ORS 21.110 (1) for a plaintiff filing a civil action in circuit court. The board may impose different processing fees for claims processed under ORS 701.145 than for claims processed under ORS 701.146.

Â Â Â Â Â  (4) If the board adopts rules under subsection (3) of this section, the rules:

Â Â Â Â Â  (a) Except as provided in paragraphs (b) and (c) of this subsection, must provide that a prevailing claimant recover processing fees as damages in the final order of the board.

Â Â Â Â Â  (b) Must provide that the board may waive or defer all or part of the processing fee upon application by the person filing the claim that shows the person is unable to pay all or part of the fee. The application must be made under oath and notarized. The application must show the average monthly income and expenses of the claimant, assets and liabilities of the claimant and any other information required by board rule.

Â Â Â Â Â  (c) May provide for the processing fee to be waived for all claims that are based on the furnishing of labor by a claimant to a contractor. The board may provide for processing fee waiver under this paragraph only if, in the opinion of the board, a majority of claimants who file claims based on the furnishing of labor to contractors are eligible for fee waivers as described in paragraph (b) of this subsection. [2001 c.414 Â§5; 2001 c.414 Â§Â§5b,7b; 2003 c.75 Â§61; 2003 c.294 Â§Â§2,3; 2005 c.207 Â§3]

Â Â Â Â Â  701.148 Binding arbitration requirement; applicability; rules for arbitration; avoidance of arbitration; rules limiting contested case availability; board refusal of dispute. (1) Subject to subsection (4) of this section, if the resolution of a claim under ORS 701.145 requires a hearing, the Construction Contractors Board may require that the hearing be conducted as a binding arbitration under rules adopted by the board under subsection (3) of this section. This subsection does not authorize the board to require binding arbitration of a claim that is subject to ORS 701.146.

Â Â Â Â Â  (2) The board may use mediation or arbitration to resolve a construction dispute between any parties who agree to follow the rules of the board, including but not limited to parties to a claim that is subject to ORS 701.146.

Â Â Â Â Â  (3) Except as provided in this subsection, rules adopted by the board to regulate arbitration under subsections (1) and (2) of this section must substantially conform with the provisions of ORS 36.600, 36.610 to 36.630, 36.635 (2), 36.640, 36.645 (2), 36.650 to 36.680, 36.685 (1) and 36.690 to 36.740. The rules may:

Â Â Â Â Â  (a) Require that a hearing under ORS 183.413 to 183.470 be conducted for issues for which a petition could be filed under ORS 36.615, 36.620, 36.625 and 36.640;

Â Â Â Â Â  (b) Limit orders and awards made by the arbitrator as necessary to comply with this chapter;

Â Â Â Â Â  (c) Require that a request that an arbitrator modify or correct an award under ORS 36.690 be submitted in a form specified by the rule;

Â Â Â Â Â  (d) Require that a petition under ORS 36.705 (2) or 36.710 (1) be filed in a shorter period of time than provided by ORS 36.705 and 36.710; and

Â Â Â Â Â  (e) Include any other provision necessary to conform the arbitration to this chapter.

Â Â Â Â Â  (4) A party to a claim that is subject to a board order of binding arbitration under subsection (1) of this section may avoid the arbitration if the party requests to have the claim resolved through a contested case hearing or files a complaint in a court. A party making a request or filing a complaint under this subsection is subject to the following provisions:

Â Â Â Â Â  (a) If the party requests to have a claim resolved through a contested case hearing, the party must, within the time specified in paragraph (c) of this subsection, deliver the request in writing to the board and to all parties entitled by board rule to receive a copy of the request.

Â Â Â Â Â  (b) If the party files a complaint in court, the party must, within the time specified in paragraph (c) of this subsection, deliver a copy of the complaint to the board and to all parties entitled by board rule to receive a copy of the complaint. If the party filing the complaint is the claimant, the claimant must allege all elements of the claim in the complaint. If the complaint is filed by the contractor against whom a claim is alleged, the complaint may be a complaint for damages, a complaint for declaratory judgment or other complaint that allows the claimant to file a response alleging the elements of the claim. The claimant has the burden of proving the elements of the claim in any action described in this paragraph.

Â Â Â Â Â  (c) A party that is subject to paragraph (a) or (b) of this subsection must deliver a request or complaint to the board as described in paragraphs (a) and (b) of this subsection no later than the 30th day after the board sends notice that an arbitration hearing has been scheduled. Failure to timely deliver a request or complaint under this paragraph constitutes consent to the binding arbitration.

Â Â Â Â Â  (d) If a party makes a timely request under paragraph (a) of this subsection for a contested case hearing and another party timely files a complaint in compliance with paragraph (b) of this subsection, the filing of the complaint supersedes the request for a contested case hearing.

Â Â Â Â Â  (e) A party may not withdraw a request made in compliance with paragraph (a) of this subsection unless all parties agree to the withdrawal.

Â Â Â Â Â  (f) The board may adopt a rule that a contested case hearing for a claim of less than $1,000 is not available under this subsection.

Â Â Â Â Â  (g) The provisions of paragraph (b) of this subsection are in addition to any other requirements imposed by law regarding the filing of a complaint.

Â Â Â Â Â  (5) The board may refuse to accept a dispute for mediation or arbitration under subsection (1) or (2) of this section if the board determines that the nature or complexity of the dispute is such that a court or other forum is more appropriate for resolution of the dispute. [2001 c.414 Â§4; 2001 c.414 Â§4a; 2003 c.598 Â§51]

Â Â Â Â Â  701.149 Conducting arbitration and contested case hearings; court filings; rules. (1) An arbitration conducted under ORS 701.148 must be held before an administrative law judge assigned under ORS 183.600 to 183.690 to act as arbitrator on behalf of the Construction Contractors Board. The assignment of an administrative law judge to act as arbitrator is subject to a request for a different arbitrator under ORS 183.645 or a rule adopted pursuant to ORS 183.645.

Â Â Â Â Â  (2) If a party to a claim under ORS 701.145 requests a contested case hearing, the board shall schedule the hearing.

Â Â Â Â Â  (3) The board may adopt rules governing the avoidance of a contested case hearing. The rules may include, but need not be limited to, a limit on the time period during which a party to a claim may avoid a contested case hearing by filing a complaint in a court.

Â Â Â Â Â  (4) Contested case hearings before the board must be conducted by an administrative law judge assigned under ORS 183.600 to 183.690. Notwithstanding ORS 670.325, the board may delegate authority to the administrative law judge to issue a final order in any matter.

Â Â Â Â Â  (5) In assigning administrative law judges for arbitration and contested case hearings conducted under this section, the chief administrative law judge of the Office of Administrative Hearings established under ORS 183.605 shall defer to board requests.

Â Â Â Â Â  (6) If a claim is submitted for determination by a court, the board may require that the claimant provide status reports on the pending action. The board may dismiss or close a claim filed under ORS 701.139 if the claimant fails to submit status reports on a pending action.

Â Â Â Â Â  (7) ORS 183.600 to 183.690 do not limit in any way the ability of the board to make full use of alternative dispute resolution, including mediation or arbitration, to resolve claims against contractors filed under ORS 701.139. [2005 c.207 Â§2]

Â Â Â Â Â  701.150 Order of board as judgment; priority of satisfying claims from bond or deposit. (1) If a Construction Contractors Board final order is not paid by the contractor, the board shall notify the surety on the bond. The surety may not pay a claim until the surety receives notice from the board that the claim is ready for payment.

Â Â Â Â Â  (2) If an order of the board that determines a claim under ORS 701.145 becomes final by operation of law or on appeal and remains unpaid 10 days after the date the order becomes final, the claimant may file the order with the county clerk in any county of this state.

Â Â Â Â Â  (3) Upon receipt, the clerk shall record the order in the County Clerk Lien Record. In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to the provisions of this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126.

Â Â Â Â Â  (4) Payments from the surety bond of a contractor pursuant to board order and notice are satisfied in the following priority in any 90-day period. A 90-day period begins on the date the first claim is filed with the board. Subsequent 90-day periods begin on the date the first claim is filed with the board after the close of the preceding 90-day period. Within a 90-day period:

Â Â Â Â Â  (a) Board orders as a result of claims against a contractor by the owner of a residential or small commercial structure have payment priority to the full extent of the bond over all other types of claims.

Â Â Â Â Â  (b) If the claims described in paragraph (a) of this subsection do not exhaust the bond, then amounts due as a result of all other types of residential or small commercial structure claims filed within that 90-day period may be satisfied from the bond, except that the total amount paid from any one bond to nonowner claimants may not exceed $3,000.

Â Â Â Â Â  (c) If payments involving residential and small commercial structures do not exhaust the bond, board orders and notice involving large commercial structure claims are satisfied in the following priority, except that the total amount paid from any one bond to nonowner claimants may not exceed $3,000:

Â Â Â Â Â  (A) Labor, including employee benefits.

Â Â Â Â Â  (B) All other claims involving large commercial structures except costs, interest and attorney fees.

Â Â Â Â Â  (C) Any costs, interest and attorney fees the plaintiff may be entitled to recover.

Â Â Â Â Â  (d) If the total claims filed with the board against a contractor within 90 days after the board receives notice of the first claim against the contractor exceed the amount of the bond available for those claims, the bond shall be apportioned as the board determines, subject to the priorities established under this section.

Â Â Â Â Â  (e) If the total amounts due as a result of claims filed with the board within 90 days after the first claim is filed do not exceed the amount of the bond available for those claims, all amounts due as a result of claims filed within the 90-day period shall have priority over all claims subsequently filed until the amount of the bond available for the payment of claims is exhausted.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a bond is not subject to payment for a claim that is filed more than 14 months after the earlier of:

Â Â Â Â Â  (a) The expiration or cancellation date of the license that was in force when the work that is the subject of the claim was completed or abandoned; or

Â Â Â Â Â  (b) The date that the surety canceled the bond.

Â Â Â Â Â  (6) The total amount paid from any one bond for costs, interest and attorney fees may not exceed $3,000. [1971 c.740 Â§17; 1973 c.832 Â§60; 1981 c.618 Â§7; 1983 c.616 Â§15; 1987 c.414 Â§40c; 1989 c.928 Â§18; 1991 c.181 Â§11; 1997 c.387 Â§7; 1999 c.59 Â§208; 1999 c.402 Â§32; 2001 c.197 Â§16; 2001 c.427 Â§1a]

Â Â Â Â Â  701.155 [1973 c.832 Â§59; repealed by 1981 c.618 Â§18]

Â Â Â Â Â  701.160 Nonlawyer may represent certain forms of businesses before board; rules for additional business forms. Notwithstanding ORS 9.320:

Â Â Â Â Â  (1) A party may appear or be represented by an individual who is not a member of the Oregon State Bar in a proceeding before the Construction Contractors Board if:

Â Â Â Â Â  (a) The party is a corporation and the individual is an officer of the corporation;

Â Â Â Â Â  (b) The party is a partnership, or a limited liability partnership or foreign limited liability partnership as those terms are defined in ORS 67.005, and the individual is a partner in the partnership, limited liability partnership or foreign limited liability partnership;

Â Â Â Â Â  (c) The party is a limited partnership as defined in ORS 70.005 and the individual is a general partner in the partnership;

Â Â Â Â Â  (d) The party is a manager-managed limited liability company as defined in ORS 63.001 and the individual is a manager of the company; or

Â Â Â Â Â  (e) The party is a member-managed limited liability company as defined in ORS 63.001 and the individual is a member of the company.

Â Â Â Â Â  (2) In addition to parties described in subsection (1) of this section, the board, by rule, may recognize particular business forms as parties that may appear or be represented by an individual who is not a member of the Oregon State Bar in a proceeding before the board. A board rule adopted under this subsection must identify the business form of the party and specify the required relationship between the party and the individual. The board may allow appearance or representation of a party only by an individual who is a director, officer, partner, trustee, manager or authorized regular employee of the party. [1985 c.599 Â§3; 1989 c.928 Â§19; 1995 c.480 Â§1; 2001 c.163 Â§1; 2003 c.75 Â§109]

Â Â Â Â Â  701.170 [1989 c.430 Â§4 and 1989 c.928 Â§20; repealed by 1993 c.18 Â§153 and 1993 c.470 Â§5]

Â Â Â Â Â  701.175 Contents of contract for work on residential structure. A contract that is for the performance of work on a residential structure and that is subject to this chapter may not contain a provision that limits the right of a person to file a claim described in ORS 701.140 with the Construction Contractors Board. A contract described in this section may contain a provision requiring mediation or arbitration of a dispute arising from the contract. [2001 c.850 Â§3]

Â Â Â Â Â  701.180 Waiver of mediation or arbitration. Notwithstanding the provisions of ORS 36.600 to 36.740, any other provision of law or any contractual provision, failure of a contractor to initiate mediation or arbitration proceedings within 30 days after notification by the Construction Contractors Board of a claim under ORS 701.145 is a waiver by the contractor of any contractual right to mediation or arbitration. [Subsection (1) enacted as 1989 c.430 Â§5; subsection (2) enacted as 1989 c.928 Â§21; 1991 c.67 Â§187; 1991 c.181 Â§12; 2001 c.197 Â§17; 2001 c.414 Â§11; 2003 c.598 Â§52]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 647, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Task Force on Construction Claims. (1) There is created the Task Force on Construction Claims consisting of nine members appointed as follows:

Â Â Â Â Â  (a) The administrative officer of the Construction Contractors Board shall appoint three members:

Â Â Â Â Â  (A) One of whom must be a contractor licensed under ORS chapter 701 who specializes in the construction of single-family residences;

Â Â Â Â Â  (B) One of whom must be a general contractor licensed under ORS chapter 701 who specializes in the construction of commercial multifamily structures; and

Â Â Â Â Â  (C) One of whom must be a general contractor licensed under ORS chapter 701 who specializes in the construction of commercial structures.

Â Â Â Â Â  (b) The Director of the State Department of Energy shall appoint one member as a representative of the State Department of Energy.

Â Â Â Â Â  (c) The Director of the Department of Consumer and Business Services shall appoint five members:

Â Â Â Â Â  (A) One of whom must be a member of the Residential Structures Board;

Â Â Â Â Â  (B) One of whom must be a person with expertise in residential construction design;

Â Â Â Â Â  (C) One of whom must be an insurance agent or other person with expertise in the insurance industry who is not affiliated with the construction industry;

Â Â Â Â Â  (D) One of whom must be a representative of an insurance industry carrier offering insurance of a type required by ORS 701.105; and

Â Â Â Â Â  (E) One of whom must be a representative of the public.

Â Â Â Â Â  (2) The task force shall study the relationship between construction claims and construction industry practices, construction defects, consumer protection and state-mandated requirements for contractors. The study shall be designed to produce:

Â Â Â Â Â  (a) An evaluation of construction claims in Oregon, including but not limited to the causes and extent of construction defects, the availability and affordability of contractor liability insurance and the need for maintaining or increasing consumer protection.

Â Â Â Â Â  (b) Recommendations regarding construction practice changes to reduce construction claims, such as changes to education, quality control and building code requirements.

Â Â Â Â Â  (3) In addition to the study results described in subsection (2) of this section, the task force may design the study to produce one or more of the following:

Â Â Â Â Â  (a) A review of any construction claim reduction actions taken in other states or countries.

Â Â Â Â Â  (b) Recommendations regarding Oregon construction claims, including but not limited to recommendations concerning construction defects, consumer protection and state-mandated requirements for contractors.

Â Â Â Â Â  (c) A cost-benefit or other analysis to determine whether current consumer protection laws, building codes and contractor insurance requirements regarding construction claims are adequate and any recommendations for changing those laws, codes or requirements.

Â Â Â Â Â  (d) Recommendations regarding changes to the inspection of construction materials and construction methods that may reduce the number of construction claims.

Â Â Â Â Â  (e) Recommendations regarding possible restrictions on construction materials or methods that may reduce the number of construction claims.

Â Â Â Â Â  (f) A review of the impact of construction warranty use on the filing of construction claims and recommendations regarding construction warranties.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services shall provide for a professional qualified expert to study options regarding actuarially sound insurance reforms, alternatives and pricing, including loss control discounts or the designation of a single private insurer to provide the construction contractor insurance coverage required under ORS 701.105. The task force shall include any recommendations of the professional qualified expert in the study materials developed by the task force and may include the recommendations in the recommendations for legislation reported by the task force under subsection (11) of this section.

Â Â Â Â Â  (5) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (7) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (8) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (9) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (10) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (11) The task force shall submit a report, and may include recommendations for legislation, regarding construction claims to the Seventy-fourth Legislative Assembly no later than January 31, 2007.

Â Â Â Â Â  (12) The Construction Contractors Board and the Department of Consumer and Business Services shall provide staff support to the task force pursuant to the interagency agreement described in subsection (15) of this section.

Â Â Â Â Â  (13) Members of the task force are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds made available to the Department of Consumer and Business Services for that purpose under the interagency agreement described in subsection (15) of this section.

Â Â Â Â Â  (14) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (15) The Construction Contractors Board and the Department of Consumer and Business Services shall enter into an interagency agreement to coordinate expenditures and staff support to carry out the duties of the task force. [2005 c.647 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act is repealed on January 1, 2008. [2005 c.647 Â§2]

CONSTRUCTION CONTRACTORS BOARD

Â Â Â Â Â  701.205 Construction Contractors Board; members; terms; confirmation; vacancies; qualifications. (1) The Construction Contractors Board is established, consisting of nine members appointed by the Governor subject to confirmation by the Senate in the manner provided by law. Three of the members shall be contractors who primarily work on residential or small commercial structures, including one contractor engaged in the business of remodeling, two shall be public members and one shall be an elected representative of a governing body of local government. Two of the members shall be general contractors who primarily work on large commercial structures, and one shall be a specialty contractor who primarily works on large commercial structures or a limited contractor. One member who is a contractor may be certified as a home inspector.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment immediately effective for the unexpired term.

Â Â Â Â Â  (3) In order to be eligible for board membership, the six contractor members of the board shall be licensed under this chapter and shall maintain their licenses in good order during their term of office. [Subsections (1) and (2) enacted as 1971 c.740 Â§3; subsection (3) enacted as 1971 c.740 Â§5; 1975 c.721 Â§8; 1977 c.537 Â§1; 1981 c.618 Â§13; 1987 c.414 Â§40; 1989 c.928 Â§22; 1991 c.181 Â§14; 1993 c.470 Â§4; 1997 c.814 Â§4; 1999 c.402 Â§33; 2001 c.197 Â§18]

Â Â Â Â Â  701.215 Officers; quorum; compensation and expenses; advisory committees. (1) The Construction Contractors Board shall select from among its members a chairperson, a vice chairperson and such other officers for such terms and with such duties and powers necessary for the performance of their duties as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) The board may create advisory committees as the board considers necessary. The chairperson of the board, or a board member designated by the chairperson, shall be a member of any advisory committee created by the board. [1971 c.740 Â§6; 1989 c.928 Â§23; 2001 c.160 Â§6]

Â Â Â Â Â  701.225 Investigatory powers of board; use of city or county inspectors; notice of noncompliance; conduct of hearings; authority of board to order work stopped. (1) The Construction Contractors Board may investigate the activities of any person engaged in the building and construction industry to determine compliance with this chapter.

Â Â Â Â Â  (2) With the approval of the city or county, the board may conduct investigations with city or county inspectors, provided that the city or county is reimbursed by the board for the costs of such investigations.

Â Â Â Â Â  (3) Any inspector authorized by the board to determine compliance with the provisions of this chapter is authorized to require any person who is engaged in any activity regulated by this chapter to demonstrate proof of compliance with the licensing requirements of this chapter. If a person who is contracting directly with the owner of a structure does not demonstrate proof of compliance with the licensing requirements of this chapter, the inspector shall give notice of noncompliance to the person. The notice of noncompliance shall be in writing, shall specifically state that the person is not in compliance with the licensing requirements of this chapter and shall provide that unless the person demonstrates proof of compliance within 10 days of the date of the notice, the inspector may by order stop all work then being done by the person. The notice of noncompliance shall be served upon the person and shall be served upon or delivered to the owner of each structure upon which the person is then performing work under contract, or mailed to all persons who are mortgagees or trust deed beneficiaries of record with respect to the real property upon which each such structure is situated. If more than one person is the owner of any such structure, a copy of the notice need be given to only one of such persons. If after receipt of the notice of noncompliance the person fails within the 10-day period specified in the notice to demonstrate proof of compliance with the licensing requirements of this chapter, the inspector is authorized to order the work stopped by notice in writing served on any persons engaged in the activity. Any person so notified shall stop such work until proof of compliance is demonstrated. However, the inspector may not order the work stopped until at least 10 days after the copies of the notice of noncompliance have been served upon or delivered to the owners or mailed to the mortgagees and trust deed beneficiaries specified in this subsection.

Â Â Â Â Â  (4) The board has the power to administer oaths, issue notices and subpoenas in the name of the board, compel the attendance of witnesses and the production of evidence, hold hearings and perform such other acts as are reasonably necessary to carry out its duties under this chapter.

Â Â Â Â Â  (5) If any person fails to comply with a subpoena issued under subsection (4) of this section or refuses to testify on matters on which the person may be lawfully interrogated, the board shall compel obedience in the manner provided in ORS 183.440.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsection (3) of this section:

Â Â Â Â Â  (a) The board may order the work stopped immediately if the contractor is working on a structure and the contractor was not licensed by the board when the work began; or

Â Â Â Â Â  (b) The board may order the work stopped after 10 daysÂ notice to the persons listed in subsection (3) of this section if the contractor is working on a structure and was licensed by the board when the job began but has let the license lapse. [1971 c.740 Â§18; 1975 c.721 Â§9; 1987 c.414 Â§40d; 1989 c.744 Â§3; 1989 c.928 Â§26; 1991 c.561 Â§1; 1999 c.402 Â§34]

Â Â Â Â Â  701.227 Disqualification from eligibility for certain public contracts; list of disqualified contractors. (1) The Construction Contractors Board shall begin an action to determine whether a contractor or a subcontractor shall not be considered qualified to hold or participate in a public contract for a public improvement upon receipt of information from a public contracting agency or from any person who supplied labor or materials in connection with a public contract for a public improvement indicating that the contractor or subcontractor has not made payment to persons who supplied labor or materials within 60 days after the date when the payment was received by the contractor or subcontractor and that the payment was not a subject of a good faith dispute as defined in ORS 279C.580.

Â Â Â Â Â  (2) If the board determines after notice and opportunity for hearing that a contractor or a subcontractor did not make payment to persons who supplied labor or materials in connection with a public contract for a public improvement within 60 days after the date when payment was received by the contractor or subcontractor, the board shall place the contractor or the subcontractor on the list of persons who have been determined not to be qualified to hold or participate in a public contract for a public improvement. The board may not place a contractor or subcontractor on the list if the only reason that the contractor or subcontractor did not make payment to a person when payment was due is that the contractor or subcontractor did not receive payment from the public contracting agency, contractor or subcontractor when payment was due. The contractor or subcontractor shall remain on the list for a period of not less than six months.

Â Â Â Â Â  (3) If the board determines that the claim made against a contractor or subcontractor was made in bad faith or was false, the person filing the bad faith or false claim shall be placed on the list of persons who have been determined not to be qualified to hold or participate in a public contract for a public improvement.

Â Â Â Â Â  (4) The board shall create and maintain a list of contractors and subcontractors who have been determined not to be qualified to hold or participate in a public contract for a public improvement. The list may include any corporation, partnership or other business entity of which the contractor or subcontractor is an owner, shareholder or officer of the business or was an owner or officer of the business. The board shall provide access to the list to all public contracting agencies, contractors and subcontractors. [1999 c.689 Â§9; 2003 c.794 Â§318; 2005 c.409 Â§Â§1,2]

Â Â Â Â Â  701.230 Board to provide names of unlicensed contractors to other state agencies. At least once each month, the Construction Contractors Board shall provide to investigative units of the Department of Revenue, Department of Consumer and Business Services and Employment Department the name and address of each person who acts as a contractor in violation of this chapter or who knowingly assists an unlicensed person to act in violation of this chapter. [1983 c.616 Â§2; 1989 c.928 Â§27; 1999 c.402 Â§35]

Â Â Â Â Â  701.235 Rulemaking; rules to substitute letter of credit for bond. (1) The Construction Contractors Board shall adopt rules to carry out the provisions of this chapter including, but not limited to, rules that:

Â Â Â Â Â  (a) Establish language for surety bonds;

Â Â Â Â Â  (b) Establish processing requirements for different types of claims described in this chapter;

Â Â Â Â Â  (c) Limit whether a claim may be processed by the board if there is no direct contractual relationship between the claimant and the contractor;

Â Â Â Â Â  (d) Notwithstanding ORS 701.146 (7) and 701.150 (4) and subject to ORS 701.150 (6), exclude or limit recovery from the contractorÂs bond required by ORS 701.085, of damages awarded by a court or arbitrator for interest, service charges, costs and attorney fees arising from filing and proving the claim; and

Â Â Â Â Â  (e) Designate a form to be used by an owner of residential property under ORS 87.007 for the purpose of indicating the method the owner has selected to comply with the requirements of ORS 87.007 (2) or to indicate that ORS 87.007 (2) does not apply.

Â Â Â Â Â  (2) The board may adopt rules prescribing terms and conditions under which a contractor may substitute a letter of credit from a bank authorized to do business in this state instead of the bond requirements prescribed in ORS 701.085. [1971 c.740 Â§19; 1989 c.928 Â§28; 1991 c.181 Â§13; 2001 c.197 Â§19; 2003 c.778 Â§6]

Â Â Â Â Â  701.240 Provision of licensed contractors list to other state agencies; rules. (1) The Construction Contractors Board shall supply the Department of Revenue and the Employment Department with a partial or complete list of licensees as deemed necessary by the board.

Â Â Â Â Â  (2) The lists required by subsection (1) of this section shall contain the name, address, Social Security or federal employer identification number of each licensee or such other information as the departments may by rule require. [1989 c.870 Â§6; 1999 c.402 Â§36; 2005 c.22 Â§479]

Â Â Â Â Â  701.245 [1971 c.740 Â§23; 1975 c.721 Â§10; repealed by 1979 c.31 Â§1]

Â Â Â Â Â  701.250 Board to provide licenseeÂs status on request; fee. (1) Any individual may request and the Construction Contractors Board shall provide notification of the status of one or more licensees. Status information provided by the board shall include any professional credentials earned by the contractor as described in ORS 701.120.

Â Â Â Â Â  (2) The board may charge a standard fee for the notification described in subsection (1) of this section not to exceed the cost of preparation and provision of such notices. [1989 c.870 Â§7; 1999 c.402 Â§37; 2001 c.311 Â§4; 2001 c.428 Â§2; 2002 s.s.1 c.6 Â§Â§2,7; 2003 c.778 Â§11]

Â Â Â Â Â  701.252 Board to maintain record of grievances against licensed contractors. The Construction Contractors Board shall maintain and make available to the public a record of grievances made to the board against contractors that are licensed under this chapter. The board shall separately record:

Â Â Â Â Â  (1) Inquiries for which no investigation has taken place;

Â Â Â Â Â  (2) Claims that are being processed but upon which action has not been completed;

Â Â Â Â Â  (3) Claims that have been voluntarily settled by the contractor and the claimant;

Â Â Â Â Â  (4) Claims that have resulted in a final order of the board to dismiss the claim; and

Â Â Â Â Â  (5) Claims that have resulted in a final order of the board to require payment to the claimant. [1999 c.174 Â§2; 2001 c.104 Â§281]

Â Â Â Â Â  701.255 Funds retained for collection of civil penalties. The Construction Contractors Board may retain 20 percent annually from the funds collected under ORS 701.992. The amount retained under this section shall be continuously appropriated for the boardÂs costs of collection of civil penalties imposed by order of the board. [1989 c.928 Â§29; 1995 c.771 Â§5]

Â Â Â Â Â  701.260 Appeal committee; membership; duties. (1) From within its membership, the Construction Contractors Board shall appoint three members, including one of the public members or the elected official, as an appeal committee. The board may appoint one or more appeal committees. At least one residential contractor shall be appointed to any committee that hears appeals involving residential complaints.

Â Â Â Â Â  (2) An appeal committee shall hear appeals on proposed orders and on petitions for reconsideration and rehearing and motions for stays that were originally appealed to the board as proposed orders.

Â Â Â Â Â  (3) The Construction Contractors Board shall not consider an appeal of a decision of an appeal committee. However, the full board may act as an appeal committee. The parties affected by a decision of an appeal committee shall retain the right to appeal the decision to the Court of Appeals. [1989 c.928 Â§24; 1993 c.470 Â§1; 1993 c.742 Â§53]

Â Â Â Â Â  701.270 [1989 c.928 Â§25; repealed by 1993 c.470 Â§5 and 1993 c.742 Â§11]

Â Â Â Â Â  701.280 [1991 c.732 Â§Â§2,3,4; 1995 c.216 Â§5; 1997 c.814 Â§5; 1999 c.173 Â§1; 1999 c.402 Â§38; 2001 c.160 Â§7; repealed by 2005 c.432 Â§18]

Â Â Â Â Â  701.285 [Formerly 456.752; repealed by 2001 c.160 Â§8]

Â Â Â Â Â  701.290 [1995 c.560 Â§1; repealed by 2001 c.850 Â§8]

Â Â Â Â Â  701.295 Board duty to investigate and seek prosecution of illegal activity. The Construction Contractors Board shall investigate allegations of illegal activity in the construction industry and seek civil or criminal prosecution of illegal activity that warrants more than an administrative sanction. [2001 c.850 Â§4]

Â Â Â Â Â  701.300 [1989 c.928 Â§11; repealed by 1991 c.181 Â§16]

HOME INSPECTORS

Â Â Â Â Â  701.350 Home inspectors; certification; rules; fees; exemption. (1) An individual may not undertake, offer to undertake or submit a bid to do work as a home inspector unless the individual is certified as a home inspector under this section by the Construction Contractors Board and is an owner of, or employed by, a business that is licensed by the board.

Â Â Â Â Â  (2) A business may not undertake, offer to undertake or submit a bid to do work as a home inspector unless the business is licensed by the board under this chapter and has an owner or an employee who is certified as a home inspector under this section.

Â Â Â Â Â  (3) The board shall adopt minimum standards of practice and professional conduct.

Â Â Â Â Â  (4) The board shall require that an applicant for certification as a home inspector pass a test demonstrating the competency of the applicant to act as a home inspector. The board, by rule, may accept the results of competency testing by a nationally recognized certification program for home inspectors. The board, by rule, may adopt additional requirements for the issuance or renewal of a home inspector certificate, including but not limited to training and continuing education requirements.

Â Â Â Â Â  (5) The board by rule shall adopt procedures for the issuance, renewal and revocation of home inspector certification.

Â Â Â Â Â  (6) The board by rule may adopt fees necessary for the administration of this section. The fees may not exceed the following:

Â Â Â Â Â  (a) $50 for application;

Â Â Â Â Â  (b) $50 for testing; and

Â Â Â Â Â  (c) $75 for annual certificate renewal.

Â Â Â Â Â  (7) This section does not apply to a person acting within the scope of a license, certificate or registration issued to the person by the Appraiser Certification and Licensure Board under ORS chapter 674. [1997 c.814 Â§Â§3,3a; 1997 c.690 Â§6; 1999 c.402 Â§39; 2001 c.196 Â§10; 2005 c.114 Â§1; 2005 c.254 Â§13; 2005 c.432 Â§15a]

Â Â Â Â Â  Note: Section 3b, chapter 814, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 3b. The requirements of section 3 of this Act [701.350 (1) and (2)] shall not apply to a person registered each year as a general contractor under ORS chapter 701 during the period from January 1, 1991, through the effective date of this Act [August 11, 1997]. [1997 c.814 Â§3b]

Â Â Â Â Â  701.355 Home inspector undertaking of repair work on inspected structure. A business licensed as a contractor under this chapter and providing home inspector services by a home inspector certified under ORS 701.350 may not undertake, offer to undertake or offer to submit a bid to undertake work to repair a structure inspected by an owner or employee of the business within the 12 months following the inspection. [1997 c.814 Â§7; 2001 c.196 Â§11; 2005 c.432 Â§16]

RETAINAGE

Â Â Â Â Â  701.410 Definitions. (1) As used in ORS 279C.555, 279C.570, 701.410, 701.420, 701.430, 701.435 and 701.440, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂConstructionÂ includes:

Â Â Â Â Â  (A) Excavating, landscaping, demolishing and detaching existing structures, leveling, filling in and doing other preparation of land for the making and placement of a building, structure or superstructure;

Â Â Â Â Â  (B) Creating or making a building, structure or superstructure; and

Â Â Â Â Â  (C) Altering, partially constructing and doing repairs in and upon a building, structure or superstructure.

Â Â Â Â Â  (b) ÂContractorÂ includes a person who contracts with an owner on predetermined terms to be responsible for the performance of all or part of a job of construction in accordance with established specifications or plans, retaining control of means, method and manner of accomplishing the desired result.

Â Â Â Â Â  (c) ÂOwnerÂ includes a person who is or claims to be the owner in fee or a lesser estate of the land, building, structure or superstructure on which construction is performed and who enters into an agreement with a contractor for the construction.

Â Â Â Â Â  (d) ÂSubcontractorÂ includes a person who contracts with a contractor or another subcontractor on predetermined terms to be responsible for the performance of all or part of a job of construction in accordance with established specifications or plans.

Â Â Â Â Â  (2) As used in ORS 701.410, 701.420, 701.430, 701.435 and 701.440, ÂretainageÂ means the difference between the amount earned by a contractor or subcontractor under a construction contract and the amount paid on the contract by the owner or, in the case of a subcontractor, by a contractor or another subcontractor. [1975 c.772 Â§1; 1987 c.158 Â§148; 1999 c.59 Â§209; 2003 c.794 Â§319; 2005 c.22 Â§Â§480,481]

Â Â Â Â Â  Note: 701.410 to 701.440 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.420 Partial payment; retainage; effect; interest; notice of completion; payment by contractor and owner. (1) Partial payment shall be allowed and made on contracts for construction. Except as provided in ORS 701.430 (2), an amount equal to not more than five percent of the contract price of the work completed may be withheld by an owner, contractor or subcontractor as retainage. Partial payment allowed under this subsection shall not be construed as acceptance or approval of some of the work or as a waiver of any defects therein.

Â Â Â Â Â  (2) The owner, contractor or subcontractor shall pay interest at the rate of one percent per month on the final payment due the contractor or subcontractor. Except as provided in ORS 701.430 (2), the interest shall commence 30 days after the work under the contract for construction for which the final payment is due has been completed and accepted and shall run until the date when final payment is tendered to the contractor or subcontractor. The contractor or subcontractor shall notify the party to whom the contractor or subcontractor is responsible for the performance of construction work under the contract when the contractor or subcontractor considers the work that the contractor or subcontractor contracted to perform to be complete and that party shall, within 15 days after receiving the notice, either accept the work or notify the contractor or subcontractor of work yet to be performed on the contract. If the party to whom the contractor or subcontractor is responsible for the performance of construction work under the contract does not notify the contractor or subcontractor of work yet to be performed within the time allowed, the interest required under this subsection shall commence 30 days after the end of the 15-day period.

Â Â Â Â Â  (3) When a contractor pays a subcontractor in full, including the amount withheld as retainage, the owner with whom that contractor has the contract shall pay the contractor, out of the amount that is withheld by the owner from that contractor as retainage, a sum equal to the amount of retainage that the contractor paid the subcontractor. The contractor shall notify the owner when the contractor pays a subcontractor in full under this section and the owner shall, within 15 days after receiving the notice, pay the contractor the amount due the contractor under this subsection. Interest on the amount due the contractor at the rate of one percent per month shall commence 30 days after the owner receives notice of full payment to the subcontractor. [1975 c.772 Â§2]

Â Â Â Â Â  Note: See note under 701.410.

Â Â Â Â Â  701.430 Performance bond; terms; effect of not obtaining bond. (1) Except as provided in subsection (2) of this section, a contractor or subcontractor may execute and deliver to the owner, contractor or subcontractor before the commencement of construction for which the contractor or subcontractor will be responsible for performing a good and sufficient bond in a sum equal to the contract price for the faithful performance of the contract. The term of the bond required under this subsection shall extend to include the period during which claims of lien or notices of other encumbrances based on the construction performed under the contract may be filed under applicable law. The bond must be approved by the owner, contractor or subcontractor entitled to withhold retainage. A faithful performance bond delivered under this section shall include, but not be limited to, provisions to the effect that:

Â Â Â Â Â  (a) The obligations of the contract shall be faithfully performed;

Â Â Â Â Â  (b) Payment shall promptly be made to all persons supplying labor or materials to the contractor or subcontractor for prosecution of the work provided in the contract;

Â Â Â Â Â  (c) All contributions due the Industrial Accident Fund and the State Unemployment Compensation Fund from the contractor or subcontractor in connection with the performance of the contract shall promptly be made; and

Â Â Â Â Â  (d) All sums required to be deducted and retained from the wages of employees of the contractor or subcontractor pursuant to the Personal Income Tax Act of 1969, shall be paid over to the Department of Revenue.

Â Â Â Â Â  (2) When a contractor or subcontractor does not obtain the bond required under subsection (1) of this section, the owner, contractor or subcontractor may withhold that percentage of the contract price of the work completed as retainage that is agreed to by the parties to the contract. The owner, contractor or subcontractor shall pay interest at the rate of one percent per month on the final payment due a contractor or subcontractor who was unable to obtain the bond required under subsection (1) of this section. The interest shall commence 10 days after the date on which claims of lien or notices of other encumbrances based on the construction performed under the contract must be properly filed under applicable law. For purposes of this subsection, Âfinal payment due a contractor or subcontractorÂ means the amount withheld as retainage minus the total dollar amount of liens and other encumbrances resulting from the failure of the contractor or subcontractor to faithfully perform the obligations of the contract and properly filed within the time allowed under applicable law. [1975 c.772 Â§3]

Â Â Â Â Â  Note: See note under 701.410.

Â Â Â Â Â  701.435 Deposits in lieu of cash retainage. (1) When a contractor on a public contract deposits bonds or securities under ORS 279C.560 (3), if the subcontract price exceeds $50,000 and constitutes more than 10 percent of the cost of the public contract, a subcontractor on the public contract may deposit bonds or securities with the contractor or in any bank or trust company to be held in lieu of cash retainage for the benefit of the contractor. In such event the contractor shall reduce the retainage in an amount equal to the value of the bonds and securities and pay the amount of the reduction to the subcontractor in accordance with ORS 701.420 and 701.430. Interest on such bonds or securities shall accrue to the subcontractor.

Â Â Â Â Â  (2) When a contractor on a public contract elects to have the public contracting agency deposit the accumulated retainage in an interest-bearing account under ORS 279C.560 (4), the contractor, within 30 days following payment of the final amount due for construction of the public improvement, shall pay to each subcontractor who performed work on the construction the subcontractorÂs proportional share of the interest earnings that accrued to the contractor as a result of that election. A subcontractorÂs share of the total amount of interest earnings under this subsection shall be determined by the proportion which the amount of retainage withheld from the subcontractor bears to the amount of retainage withheld from the contractor and the length of time the retainage was withheld from the subcontractor. A share of the interest earnings shall be paid to a subcontractor under this subsection only when:

Â Â Â Â Â  (a) Retainage is withheld from the subcontractor for more than 60 days after the day on which the first partial payment was due the subcontractor under the terms of the subcontract; and

Â Â Â Â Â  (b) The amount of interest earnings due the subcontractor exceeds $100.

Â Â Â Â Â  (3) If the contractor incurs additional costs as a result of the exercise of the options described in subsections (1) and (2) of this section, the contractor may recover such costs from the subcontractor by reduction of the final payment. As work on the subcontract progresses, the contractor shall, upon demand, inform the subcontractor of all accrued additional costs.

Â Â Â Â Â  (4) Bonds and securities deposited or acquired in lieu of retainage, as permitted by this section, shall be of a character approved by the Director of the Oregon Department of Administrative Services, including but not limited to:

Â Â Â Â Â  (a) Bills, certificates, notes or bonds of the United States.

Â Â Â Â Â  (b) Other obligations of the United States or its agencies.

Â Â Â Â Â  (c) Obligations of any corporation wholly owned by the federal government.

Â Â Â Â Â  (d) Indebtedness of the Federal National Mortgage Association. [1977 c.767 Â§2; 1983 c.690 Â§16; 2003 c.794 Â§320]

Â Â Â Â Â  Note: See note under 701.410.

Â Â Â Â Â  701.440 Applicability to federal projects. ORS 279C.555, 701.410, 701.420 and 701.430 do not apply when the owner is the United States or any agency thereof or when the construction is paid for, in whole or in part, with federal moneys. [1975 c.772 Â§6; 2003 c.794 Â§321]

Â Â Â Â Â  Note: See note under 701.410.

LEAD POISONING AND HAZARD REDUCTION

Â Â Â Â Â  701.500 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The federal government regulates lead poisoning and lead hazard reduction through:

Â Â Â Â Â  (a)(A) The Lead-Based Paint Poisoning Prevention Act;

Â Â Â Â Â  (B) The Lead Contamination Control Act of 1988;

Â Â Â Â Â  (C) The Safe Drinking Water Act;

Â Â Â Â Â  (D) The Resource Conservation and Recovery Act of 1976; and

Â Â Â Â Â  (E) The Residential Lead-Based Paint Hazard Reduction Act of 1992; and

Â Â Â Â Â  (b) Implementing regulations of:

Â Â Â Â Â  (A) The Department of Housing and Urban Development;

Â Â Â Â Â  (B) The Environmental Protection Agency;

Â Â Â Â Â  (C) The Occupational Safety and Health Administration; and

Â Â Â Â Â  (D) The Centers for Disease Control.

Â Â Â Â Â  (2) In 1992, Congress passed the federal Residential Lead-Based Paint Hazard Reduction Act, which requires that:

Â Â Â Â Â  (a) States provide for the accreditation of lead-based paint activities training programs, the certification of persons completing such training programs and the licensing of lead-based paint activities contractors pursuant to standards to be developed by the Environmental Protection Agency.

Â Â Â Â Â  (b) Effective October 28, 1995, sellers and landlords of residential housing constructed before 1978 notify buyers and tenants of known lead-based paint hazards.

Â Â Â Â Â  (3) Lead affects every system of the body. It is harmful to individuals of all ages and is especially harmful to children, fetuses and women of childbearing age. Lead poisoning is one of the most common and preventable pediatric health problems today. [1995 c.795 Â§2]

Â Â Â Â Â  701.505 Definitions for ORS 431.920 and 701.500 to 701.515. For the purposes of ORS 431.920 and 701.500 to 701.515:

Â Â Â Â Â  (1) ÂAbatementÂ has the meaning given that term in P.L. 102-550, section 1004, 40 C.F.R. 745.223 and as further defined pursuant to the authorities described in ORS 701.500.

Â Â Â Â Â  (2) ÂAccredited Training ProgramÂ means a training program that has been accredited by the Department of Human Services to provide training for individuals engaged in lead-based paint activities.

Â Â Â Â Â  (3) ÂCertifiedÂ means an action by the Department of Human Services verifying the successful completion of a training program accredited by the department and any other requirements.

Â Â Â Â Â  (4) ÂDisciplineÂ means a specific type or category of lead-based paint activity.

Â Â Â Â Â  (5) ÂEvaluationÂ has the meaning given that term in P.L. 102-550, section 1004, and as further defined pursuant to the authorities described in ORS 701.500.

Â Â Â Â Â  (6) ÂInspectionÂ has the meaning given that term in P.L. 102-550, section 1004, 40 C.F.R. 745.223 and as further defined pursuant to the authorities described in ORS 701.500.

Â Â Â Â Â  (7) ÂLead-based paintÂ has the meaning given that term in P.L. 102-550, section 1004, and as further defined pursuant to the authorities described in ORS 701.500.

Â Â Â Â Â  (8) ÂLead-based paint activitiesÂ has the meaning given that term in 40 C.F.R. 745.223 and as further defined pursuant to the authorities described in ORS 701.500.

Â Â Â Â Â  (9) ÂLead-based paint hazardÂ means any condition that causes exposure to lead from lead-contaminated dust, lead-contaminated soil, lead-contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces or impact surfaces that would result in adverse human health effects as established by the appropriate federal agency.

Â Â Â Â Â  (10) ÂLicensedÂ means a person who has been certified by the Department of Human Services in one or more disciplines and has completed the requirements of the Construction Contractors Board.

Â Â Â Â Â  (11) ÂRegisteredÂ means a person or business that has met the requirements for registration under this chapter. [1995 c.795 Â§3]

Â Â Â Â Â  701.510 License required to engage in lead-based paint activity. (1) A person may not perform lead-based paint activities in this state unless the person is licensed in the appropriate lead-based paint discipline under ORS 701.515.

Â Â Â Â Â  (2) A person required by subsection (1) of this section to obtain a license must comply with the provisions of ORS 431.920 and 701.500 to 701.515 or any rules adopted pursuant thereto.

Â Â Â Â Â  (3) A person registered to conduct a lead-based paint activities business may not employ any individual to perform lead-based paint activities unless the person is licensed in the appropriate lead-based paint discipline under ORS 701.515.

Â Â Â Â Â  (4) A construction contractor who successfully completes an accredited training program in lead-based paint activities qualifies to have certification in that activity included in the professional credentials of the contractor as described in ORS 701.120. The provisions of this subsection do not affect the licensing requirements established in ORS 701.515. [1995 c.795 Â§4; 2001 c.428 Â§3]

Â Â Â Â Â  701.515 Licensing and business registration system; fees; rules. (1) In accordance with any applicable provisions of ORS chapter 183, the Construction Contractors Board by rule shall establish a system to license persons and individuals in lead-based paint disciplines required to be licensed under ORS 701.510. Such licensing shall include disciplines and requirements described in 40 C.F.R. 745.225. Such a system shall include but not be limited to provisions:

Â Â Â Â Â  (a) Prescribing the form and content of the times and procedures for submitting applications for license issuance or renewal.

Â Â Â Â Â  (b) Prescribing the fees for original issuance and renewal of the license in amounts that do not exceed the cost of administering the program.

Â Â Â Â Â  (c) Prescribing those actions or circumstances that constitute failure to achieve or maintain licensing requirements, or that otherwise are contrary to the public interest, for which the agency may refuse to issue or renew or may suspend or revoke a license.

Â Â Â Â Â  (2) In accordance with any applicable provisions of ORS chapter 183, the Construction Contractors Board by rule shall establish a system to register businesses that employ persons or individuals in lead-based paint disciplines required to be licensed under ORS 701.510. Such registration shall include the requirements described in 40 C.F.R. 745.226. Such a system shall include but not be limited to provisions:

Â Â Â Â Â  (a) Prescribing the form and content of the times and procedures for submitting applications for registration or renewal.

Â Â Â Â Â  (b) Prescribing the fees for original registration and renewal of the registration in amounts that do not exceed the cost of administering the program.

Â Â Â Â Â  (c) Prescribing those actions or circumstances that constitute failure to achieve or maintain licensing requirements, or that otherwise are contrary to the public interest, for which the agency may refuse to issue or renew or may suspend or revoke a license.

Â Â Â Â Â  (3) The Construction Contractors Board may impose the following licensing fees:

Â Â Â Â Â  (a) Lead abatement contractor, up to $50 per year;

Â Â Â Â Â  (b) Lead inspection contractor, up to $50 per year;

Â Â Â Â Â  (c) Lead supervisor or lead contractor, up to $50 per year;

Â Â Â Â Â  (d) Lead inspector or assessor, up to $50 per year; and

Â Â Â Â Â  (e) Lead worker, up to $25 per year. [1995 c.795 Â§5]

ACCESSIBILITY FEATURES

Â Â Â Â Â  701.525 Provision of accessible features list to purchaser; effect. (1) As used in this section and ORS 701.530:

Â Â Â Â Â  (a) ÂDeveloperÂ means a person who contracts to construct, or arrange for the construction of, new residential housing on behalf of, or for the purpose of selling the residential housing to, a specific individual the person knows is the purchaser of the residential housing.

Â Â Â Â Â  (b) ÂResidential housingÂ:

Â Â Â Â Â  (A) Means a structure designed for use as a residence and containing dwelling units for three or fewer families.

Â Â Â Â Â  (B) Means a structure that is a condominium as defined in ORS 100.005.

Â Â Â Â Â  (C) Does not mean a manufactured structure as defined in ORS 446.003.

Â Â Â Â Â  (2) A developer who enters into a contract to construct or arrange for the construction of new residential housing may, at the time of providing a purchaser with a written contract, also provide the purchaser with a list of features that may make residential housing more accessible to a person with disabilities. The list may include the features identified in the model list of features adopted by the Construction Contractors Board by rule under ORS 701.530.

Â Â Â Â Â  (3) The inclusion of a feature on the list supplied by the developer under subsection (2) of this section does not obligate the developer to make the feature available to a purchaser. The list supplied by the developer may specify for each feature whether the feature is standard, optional, available on a limited basis or unavailable from the developer. If a listed feature is available from the developer as an option or on a limited basis, the list of features may specify the stage of construction by which the purchaser must submit to the developer any request that the residential housing be constructed with that feature.

Â Â Â Â Â  (4) This section, or the inclusion of a feature on the model list developed under ORS 701.530, does not affect the requirement that installation of a feature comply with the state building code or be approved under ORS 455.060. [2005 c.734 Â§4]

Â Â Â Â Â  Note: 701.525 and 701.530 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.530 Model list of accessibility features; rules. The Construction Contractors Board shall adopt by rule a model list of features recommended for inclusion in a list of features that a developer supplies to a purchaser of residential housing under ORS 701.525. In developing the model list of features, the board shall solicit the comments of advocacy groups and other organizations serving persons with disabilities. [2005 c.734 Â§5]

Â Â Â Â Â  Note: See note under 701.525.

MERCURY THERMOSTATS

Â Â Â Â Â  701.550 Notice of Department of Consumer and Business Services rules regarding thermostats containing mercury. The Construction Contractors Board shall provide an annual notice to each contractor licensed under this chapter that informs contractors of the rules developed by the Director of the Department of Consumer and Business Services pursuant to ORS 455.355 prohibiting the installation of thermostats that contain mercury and requiring proper disposal of thermostats that contain mercury. [2001 c.924 Â§22]

NOTICES OF DEFECT IN RESIDENCE

Â Â Â Â Â  701.560 Definitions for ORS 701.560 to 701.595 and 701.605. As used in ORS 701.560 to 701.595 and 701.605:

Â Â Â Â Â  (1) ÂContractorÂ means a person that performed services for the construction, alteration or repair of a residence.

Â Â Â Â Â  (2) ÂDefectÂ means a deficiency, an inadequacy or an insufficiency arising out of or relating to the construction, alteration or repair of a residence. ÂDefectÂ includes a deficiency, an inadequacy or an insufficiency in a system, component or material incorporated into a residence.

Â Â Â Â Â  (3) ÂOwnerÂ means a person that possesses an interest in a residence or in land that is a residential site or has entered into a contract for the purchase of an interest in the residence or land. ÂOwnerÂ includes:

Â Â Â Â Â  (a) A homeowners association as defined in ORS 94.550;

Â Â Â Â Â  (b) A managing entity as defined in ORS 94.803;

Â Â Â Â Â  (c) An ownersÂ association as described in ORS 94.858;

Â Â Â Â Â  (d) An association of unit owners as defined in ORS 100.005; and

Â Â Â Â Â  (e) Any other entity that possesses an interest in a residence or represents owners of a residence.

Â Â Â Â Â  (4) ÂRemediationÂ means the repair or replacement of some or all of the defects described in an ownerÂs notice of defect sent under ORS 701.565.

Â Â Â Â Â  (5) ÂResidenceÂ means:

Â Â Â Â Â  (a) A residential structure as defined in ORS 701.005;

Â Â Â Â Â  (b) Common property as defined in ORS 94.550; and

Â Â Â Â Â  (c) A common element as defined in ORS 100.005.

Â Â Â Â Â  (6) ÂSecondary noticeÂ means a copy of an ownerÂs notice of defect that a contractor, subcontractor or supplier sends to another contractor, subcontractor or supplier that may be responsible for a defect.

Â Â Â Â Â  (7) ÂSubcontractorÂ means any person that performed services for the construction, alteration or repair of a residence at the request or direction of a contractor.

Â Â Â Â Â  (8) ÂSupplierÂ means any person that furnished or manufactured the systems, components or materials incorporated into a residence as part of the construction, alteration or repair of the residence. [2003 c.660 Â§1]

Â Â Â Â Â  Note: 701.560 to 701.605 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.565 Notice of defect requirement; contents; mailing. (1) An owner may not compel arbitration or commence a court action against a contractor, subcontractor or supplier to assert a claim arising out of or related to any defect in the construction, alteration or repair of a residence or in any system, component or material incorporated into a residence located in this state unless the owner has sent that contractor, subcontractor or supplier a notice of defect as provided in this section and has complied with ORS 701.575.

Â Â Â Â Â  (2) An owner must send a notice of defect by registered mail, return receipt requested. If a notice of defect is sent to a contractor or subcontractor, the owner must send the notice to the last known address for the contractor or subcontractor as shown in the records of the Construction Contractors Board. If a notice of defect is sent to a supplier, the owner must send the notice to the Oregon business address of the supplier or, if none, to the registered agent of the supplier.

Â Â Â Â Â  (3) A notice of defect sent by an owner must include:

Â Â Â Â Â  (a) The name and mailing address of the owner or the ownerÂs legal representative, if any;

Â Â Â Â Â  (b) A statement that the owner may seek to compel arbitration or bring a court action against the contractor, subcontractor or supplier;

Â Â Â Â Â  (c) The address and location of the affected residence;

Â Â Â Â Â  (d) A description of:

Â Â Â Â Â  (A) Each defect;

Â Â Â Â Â  (B) The remediation the owner believes is necessary; and

Â Â Â Â Â  (C) Any incidental damage not curable by remediation as described in subparagraph (B) of this paragraph; and

Â Â Â Â Â  (e) Any report or other document evidencing the existence of the defects and any incidental damage. [2003 c.660 Â§2]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.570 Secondary notice of defect; inspection of residence; response to notice or secondary notice. (1) A contractor, subcontractor or supplier that receives a notice of defect sent under ORS 701.565 shall, not later than 14 days after receiving the notice of defect, send a secondary notice to any other known contractor, subcontractor or supplier that may be responsible for some or all of the defects described in the notice of defect. The contractor, subcontractor or supplier must send the secondary notice by registered mail, return receipt requested, to an address described in ORS 701.565 (2). The secondary notice must be accompanied by a statement describing the basis for contending that the other contractor, subcontractor or supplier may be responsible for some or all of the defects.

Â Â Â Â Â  (2) A contractor, subcontractor or supplier that receives a notice of defect or secondary notice may send the owner a written request to conduct a visual examination of the residence. The written request must be sent not later than 14 days after the requesting contractor, subcontractor or supplier receives a notice of defect or secondary notice. The written request to conduct a visual examination of the residence must state the estimated time required for the visual examination.

Â Â Â Â Â  (3) A contractor, subcontractor or supplier that receives a notice of defect or secondary notice may send the owner a written request to inspect the residence. The written request must be sent not later than 14 days after the requesting contractor, subcontractor or supplier conducted a visual examination of the residence. The written request to inspect the residence must state the nature and scope of the inspection, whether any testing is to be performed and the estimated time required for the inspection. The recipient of a secondary notice that requests to inspect the residence shall send a copy of the request to the sender of the secondary notice.

Â Â Â Â Â  (4) A contractor, subcontractor or supplier that sends a secondary notice and intends to hold the recipient of the secondary notice liable for a defect described in a notice of defect shall coordinate the scheduling of any inspection with the owner and all recipients of a secondary notice from the contractor, subcontractor or supplier. The contractor, subcontractor or supplier shall deliver a copy of any written request to inspect the residence to each recipient of the secondary notice in time to provide the recipient with an opportunity to attend the requested inspection and to participate in any remediation. The sender of a secondary notice shall give reasonable advance notice to the owner or the ownerÂs legal representative, if any, of the identity of any contractor, subcontractor or supplier who will attend the inspection.

Â Â Â Â Â  (5) Unless otherwise agreed to by the owner, a contractor, subcontractor or supplier that receives a notice of defect or secondary notice shall send a written response to the owner not later than 90 days after the contractor, subcontractor or supplier receives a notice of defect or secondary notice. A contractor, subcontractor or supplier that receives a secondary notice also shall send a copy of the written response to the sender of the secondary notice. The written response must be sent by registered mail, return receipt requested. The written response must include:

Â Â Â Â Â  (a) One or more of the following for each defect described in the notice of defect or secondary notice or discovered during the course of any visual examination or inspection:

Â Â Â Â Â  (A) An acknowledgment of the existence, nature and extent of the defect without regard to responsibility for the defect.

Â Â Â Â Â  (B) A statement describing the existence of a defect different in nature or extent from the defect described in the notice of defect or secondary notice, without regard to responsibility for the defect.

Â Â Â Â Â  (C) A denial of the existence of the defect.

Â Â Â Â Â  (b) A copy of the documents described in ORS 701.575 (4).

Â Â Â Â Â  (c) One or more of the following:

Â Â Â Â Â  (A) An offer to perform some or all of the remediation. The offer must specify the date by which the offered remediation will be completed.

Â Â Â Â Â  (B) An offer to pay a stated amount of monetary compensation to the owner for some or all of the acknowledged defects and any incidental damage. The offer must specify the date by which payment will be made.

Â Â Â Â Â  (C) A denial of responsibility for some or all of the acknowledged defects or incidental damage. [2003 c.660 Â§3]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.575 Availability of residence; scope of inspection; report of inspection results. (1) An owner sending a notice of defect under ORS 701.565 shall make the residence available for visual examination pursuant to any written request sent under ORS 701.570. The owner shall make the residence available for visual examination, during normal business hours or as otherwise agreed, not later than 20 days after receiving the written request for visual examination.

Â Â Â Â Â  (2) An owner sending a notice of defect under ORS 701.565 shall make the residence available for an inspection pursuant to any written request sent under ORS 701.570. The owner shall make the residence available for inspection during normal business hours or at a time that is mutually agreeable to the owner and the requester.

Â Â Â Â Â  (3) An inspection by a contractor, subcontractor or supplier may include any reasonable measures, including testing, for determining the nature, cause and extent of the defects described in the notice of defect or incidental damage and the nature and extent of the necessary remediation. Unless the contractor, subcontractor or supplier conducting the inspection and the owner agree otherwise, the contractor, subcontractor or supplier conducting the inspection shall repair any damage caused by the inspection. Any damage caused by the inspection that is not repaired may be sought as incidental damage in any subsequent arbitration or court action by an owner against the contractor, subcontractor or supplier conducting the inspection.

Â Â Â Â Â  (4) A contractor, subcontractor or supplier that requests to inspect a residence must include as part of the written response of the contractor, subcontractor or supplier under ORS 701.570, a written report or other document evidencing the result of the inspection and the existence or nonexistence of the defects described in the notice of defect or discovered during the inspection. [2003 c.660 Â§4]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.580 Offer by contractor, subcontractor or supplier; effect of accepting offer; nonperformance; compelling arbitration or commencing court action; admissibility of response or reply. (1) An owner may accept an offer contained in a written response under ORS 701.570 by delivering a written acceptance to the offering contractor, subcontractor or supplier within 30 days after receiving the offer. If an owner fails to accept an offer within 30 days after receipt, the offer is deemed rejected.

Â Â Â Â Â  (2) If the owner accepts a contractor, subcontractor or supplierÂs offer to perform remediation or to pay monetary compensation, completion of the remediation or payment satisfies the claims by the owner for those defects included in the offer for which remediation was performed or compensation paid, but not for any other defect. Except as provided in subsection (3) of this section, if the owner accepts an offer by a contractor, subcontractor or supplier that received a secondary notice, completion of the remediation or payment satisfies claims for those defects included in the offer for which remediation was performed or compensation paid, including claims by the owner and claims for contribution or indemnity against the contractor, subcontractor or supplier by the sender of the secondary notice, but not for any other defect.

Â Â Â Â Â  (3) If the owner accepts an offer by a contractor, subcontractor or supplier that received a secondary notice to perform remediation or to pay monetary compensation and the contractor, subcontractor or supplier fails to perform in accordance with the accepted offer, then the sender of the secondary notice may perform the remediation or pay the monetary compensation offered by the nonperforming contractor, subcontractor or supplier.

Â Â Â Â Â  (4) An owner that sends a notice of defect under ORS 701.565 may compel arbitration or commence a court action against a contractor, subcontractor or supplier if:

Â Â Â Â Â  (a) The contractor, subcontractor or supplier that receives the notice of defect sent under ORS 701.565 does not send a timely written response under ORS 701.570;

Â Â Â Â Â  (b) The written response of the contractor, subcontractor or supplier that received the notice of defect or a secondary notice does not offer remediation or monetary compensation;

Â Â Â Â Â  (c) The owner rejects a written offer, or any part thereof, made by the contractor, subcontractor or supplier; or

Â Â Â Â Â  (d) The contractor, subcontractor or supplier fails to perform in accordance with an accepted offer.

Â Â Â Â Â  (5) A notice of defect and the documents described in ORS 701.575 (4) are admissible in any arbitration or court action between or among an owner, contractor, subcontractor or supplier arising out of or related to the construction, alteration or repair of the residence.

Â Â Â Â Â  (6) Except as provided in this subsection, a written response containing an offer to perform remediation or pay monetary compensation made under ORS 701.570 (5) that is not accepted by the owner, and any reply by an owner, unless the reply contains a counteroffer accepted by a contractor, subcontractor or supplier, are not admissible during any subsequent arbitration or court action. A response or reply described in this subsection is admissible solely for the purpose of proving that an owner is qualified to compel arbitration or commence a court action under subsection (4)(c) of this section or determining the timeliness of an action under ORS 701.585. [2003 c.660 Â§5]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.585 Effect of notice of defect on time for commencing court action. (1) If an owner sends a contractor, subcontractor or supplier a notice of defect within the time allowed for the owner to commence a court action against that contractor, subcontractor or supplier for a claim described in ORS 701.565, the time for the owner to commence the action shall be extended, notwithstanding any statute of limitation or statute of ultimate repose, until the later of:

Â Â Â Â Â  (a) One hundred and twenty days after the owner receives a written response from the contractor, subcontractor or supplier that received the notice of defect if the written response does not contain a written offer to perform remediation or pay monetary compensation for one or more of the defects or incidental damage described in the notice of defect;

Â Â Â Â Â  (b) One hundred and twenty days after the owner rejects a written offer by any contractor, subcontractor or supplier to perform remediation or pay monetary compensation for one or more of the defects or incidental damage described in the notice of defect; or

Â Â Â Â Â  (c) Thirty days after the date specified in an accepted written offer by which the offering contractor, subcontractor or supplier is to complete the remediation or complete payment of monetary compensation for one or more of the defects and any incidental damage described in the notice of defect.

Â Â Â Â Â  (2) Subsection (1) of this section does not shorten or terminate the time for bringing a claim in accordance with applicable statutes of ultimate repose and statutes of limitation.

Â Â Â Â Â  (3) Delivery of a secondary notice sent by a contractor, subcontractor or supplier under ORS 701.570 does not act to toll the expiration of any right of the owner to commence a court action against the recipient of the secondary notice.

Â Â Â Â Â  (4) Any remediation performed pursuant to an accepted offer made under ORS 701.570 does not constitute a new performance and, for purposes of ORS 12.135, relates back to the earliest date of substantial completion or abandonment of the construction, alteration or repair of the improvement to real property. [2003 c.660 Â§6]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.590 Contractor delivery of notification of procedure. (1) A contractor shall deliver a notice of the procedure contained in ORS 701.565 to 701.580 to an owner along with the consumer notification form required to be delivered to an owner under ORS 701.055 (13). The notice must be conspicuous and may be included as part of the underlying contract.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section must be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  OREGON LAW CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY COMMENCE ARBITRATION OR A COURT ACTION AGAINST ANY CONTRACTOR, SUBCONTRACTOR OR SUPPLIER FOR CONSTRUCTION DEFECTS. BEFORE YOU COMMENCE ARBITRATION OR A COURT ACTION YOU MUST DELIVER A WRITTEN NOTICE OF ANY CONDITIONS YOU ALLEGE ARE DEFECTIVE TO THE CONTRACTOR, SUBCONTRACTOR OR SUPPLIER YOU BELIEVE IS RESPONSIBLE FOR THE ALLEGED DEFECT AND PROVIDE THE CONTRACTOR, SUBCONTRACTOR OR SUPPLIER THE OPPORTUNITY TO MAKE AN OFFER TO REPAIR OR PAY FOR THE DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER MADE BY THE CONTRACTOR, SUBCONTRACTOR OR SUPPLIER. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER STATE LAW. FAILURE TO MEET THOSE DEADLINES OR FOLLOW THOSE PROCEDURES WILL AFFECT YOUR ABILITY TO COMMENCE ARBITRATION OR A COURT ACTION.

______________________________________________________________________________ [2003 c.660 Â§7]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.595 Failure to follow notice of defect procedure. If an owner compels arbitration or commences a court action against any contractor, subcontractor or supplier to assert a claim arising out of or related to the construction, alteration or repair of a residence located in this state and the owner has not followed the procedure set forth in ORS 701.565 and 701.575, the arbitrator or court must dismiss the arbitration or action without prejudice. The owner may not commence a new arbitration or action unless the owner follows the procedure set forth in ORS 701.565 and 701.575. [2003 c.660 Â§8]

Â Â Â Â Â  Note: See note under 701.560.

Â Â Â Â Â  701.600 Nonapplicability of ORS 701.560 to 701.595 and 701.605. ORS 701.560 to 701.595 and 701.605 do not apply:

Â Â Â Â Â  (1) To personal injury or death claims.

Â Â Â Â Â  (2) To claims filed pursuant to ORS 671.703 or 701.139.

Â Â Â Â Â  (3) To claims against a person licensed under ORS 671.010 to 671.220. [2003 c.660 Â§9]

Â Â Â Â Â  Note: See note under 701.560.

WARRANTIES

Â Â Â Â Â  701.605 Recording of written warranty agreement. (1) To facilitate the handling of warranty work or remediation of defects to a new commercial or residential structure, a contractor who builds the structure may present for recording in the deed records of the county in which the new structure is built a written warranty agreement that:

Â Â Â Â Â  (a) Is signed by the contractor and the original owner of the new structure;

Â Â Â Â Â  (b) Sets forth any express warranties furnished by the contractor; and

Â Â Â Â Â  (c) Contains the names of the contractor and the original property owner, the title of the document, a legal description of the property and acknowledgment of the signatures of the parties in the same manner as the parties to a deed are acknowledged.

Â Â Â Â Â  (2) The warranties set forth in the recorded warranty agreement:

Â Â Â Â Â  (a) Benefit and burden subsequent owners of the structure.

Â Â Â Â Â  (b) Cease to affect title to the property 10 years after the date the instrument is recorded. [2005 c.169 Â§2]

Â Â Â Â Â  Note: See note under 701.560.

CONSTRUCTION CONTRACT PAYMENTS

Â Â Â Â Â  701.620 Definitions for ORS 701.620 to 701.640. As used in ORS 701.620 to 701.640:

Â Â Â Â Â  (1) ÂConstruction contractÂ means a written or oral construction agreement, including all plans, specifications and addenda relating to:

Â Â Â Â Â  (a) Excavating, landscaping, demolishing and detaching existing structures, leveling, filling in and other preparation of land for the making and placement of a building, structure or superstructure;

Â Â Â Â Â  (b) Creation or making of a building, structure or superstructure; and

Â Â Â Â Â  (c) Alteration, partial construction and repairs done in and upon a building, structure or superstructure.

Â Â Â Â Â  (2) ÂContractorÂ has the meaning given that term in ORS 87.005.

Â Â Â Â Â  (3) ÂDaysÂ means calendar days.

Â Â Â Â Â  (4) ÂMaterial supplierÂ means any person providing materials or products under a construction contract by any contractual means including oral authorization, written contract, purchase order, price agreement or rental agreement.

Â Â Â Â Â  (5) ÂOriginal contractorÂ has the meaning given that term in ORS 87.005.

Â Â Â Â Â  (6) ÂOwnerÂ has the meaning given that term in ORS 701.410.

Â Â Â Â Â  (7) ÂSubcontractorÂ has the meaning given that term in ORS 87.005. [2003 c.675 Â§54]

Â Â Â Â Â  Note: 701.620 to 701.645 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 701 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  701.625 Progress payments; alternative billing cycle; certification of billing or estimate; payment in full; prohibited agreements. (1) By mutual agreement with an original contractor, an owner may make progress payments to the original contractor on a construction contract that is anticipated to last less than 60 days. An owner shall make progress payments to the original contractor on all other construction contracts. Progress payments shall be made on the basis of a certified billing or estimate for the work performed and the materials or products supplied during the preceding 30-day billing cycle, or an alternate billing cycle as stated in the construction contract. If billings or estimates are to be submitted in alternate, rather than 30-day billing cycles, the construction contract shall specify the alternate billing cycles in a clear and conspicuous manner as prescribed in subsection (2) of this section. Except as provided in subsection (3) of this section, the owner shall make progress payments to the original contractor within 14 days after the date the billing is submitted pursuant to subsection (4) of this section.

Â Â Â Â Â  (2) A construction contract may provide for an alternate billing cycle if the plans and specifications specifically set forth that there is an alternate billing cycle and the owner provides for each page of plans and specifications a statement substantially similar to the following statement:

______________________________________________________________________________

Notice of Alternate Billing Cycle

Â Â Â Â Â  The contract will allow the owner to require the submission of billings or estimates in billing cycles other than 30-day cycles. Billings or estimates for the contract shall be submitted as follows:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  (3) An owner may make progress payments later than 14 days after the date the billing or estimate is submitted if:

Â Â Â Â Â  (a) The owner is responsible for providing plans and specifications that expressly allow in a clear and conspicuous manner an extended payment, defined by a specified number of days after the billing or estimate is submitted; and

Â Â Â Â Â  (b) The owner provides for each page of plans and specifications a statement substantially similar to the following statement:

______________________________________________________________________________

Notice of Extended Payment Provision

Â Â Â Â Â  The contract will allow the owner to make payment within _____ days after the date a billing or estimate is submitted.

______________________________________________________________________________

Â Â Â Â Â  (4) The owner is deemed to have received the billing or estimate when the billing or estimate is submitted to any person designated by the owner for the receipt, review or approval of the billing or estimate. A billing or estimate is deemed to be certified 10 days after the owner receives the billing or estimate, unless before that time the owner or the ownerÂs agent prepares and issues a written statement detailing those items in the billing or estimate that are not approved. An owner may decline to approve a billing or estimate or portion of a billing or estimate for:

Â Â Â Â Â  (a) Unsatisfactory work progress;

Â Â Â Â Â  (b) Defective construction work, materials or products not remedied;

Â Â Â Â Â  (c) Disputed work, materials or products, not to exceed 150 percent of the amount in dispute;

Â Â Â Â Â  (d) Failure to comply with other material provisions of the construction contract;

Â Â Â Â Â  (e) Third party claims filed or reasonable evidence that such a claim will be filed;

Â Â Â Â Â  (f) Failure of the original contractor or a subcontractor to make timely payments to subcontractors and material suppliers for labor, equipment, materials and products;

Â Â Â Â Â  (g) Damage to the owner;

Â Â Â Â Â  (h) Reasonable evidence that the construction contract cannot be completed for the unpaid balance of the construction contract sum; or

Â Â Â Â Â  (i) Other items as allowed under the contract terms and conditions.

Â Â Â Â Â  (5) An owner may withhold from a progress payment an amount that is sufficient to pay the direct expenses the owner reasonably expects to incur to correct any items set forth in writing pursuant to subsection (4) of this section. The owner may also withhold a reasonable amount as retainage as defined in ORS 701.410.

Â Â Â Â Â  (6) An owner may extend the period within which the billing or estimate may be certified if:

Â Â Â Â Â  (a) The owner is responsible for providing plans and specifications that expressly allow in a clear and conspicuous manner an extended period within which a billing or estimate may be certified; and

Â Â Â Â Â  (b) The owner provides for each page of plans and specifications, including bid plans and construction plans, a statement substantially similar to the following statement:

______________________________________________________________________________

Notice of

Extended Certification Period Provision

Â Â Â Â Â  The contract will allow the owner to certify billings and estimates within _____ days after the billings and estimates are received from the original contractor.

______________________________________________________________________________

Â Â Â Â Â  (7) After a subcontractor or material supplier submits a bid or proposal or other written pricing information to an original contractor, an owner and the original contractor may change the specified number of days after certification during which the owner may make payment to the original contractor or within which the owner must certify a billing or estimate. Any original contractor, subcontractor or material supplier that does not provide written consent to the change will continue to be paid as indicated in the plans and specifications.

Â Â Â Â Â  (8) When an original contractor completes and an owner approves all work under a construction contract, the owner shall make payment in full of all remaining amounts due on the construction contract within seven days. When an original contractor completes and an owner approves all work under a portion of a construction contract for which the contract states a separate price, the owner shall make payment in full of all remaining amounts due on that portion of the construction contract, subject to the satisfaction of any issue described in subsection (4) of this section or ORS 701.630 (4).

Â Â Â Â Â  (9) Payment is not required under this section unless the original contractor provides the owner with a billing or estimate for the work performed or the materials or products supplied in accordance with the terms of the construction contract between the parties.

Â Â Â Â Â  (10) A construction contract may not alter the right of any original contractor, subcontractor or material supplier to receive prompt and timely progress payments as provided under this section.

Â Â Â Â Â  (11) If an owner or a person designated by the owner as responsible for making progress payments on a construction contract does not make a timely payment under this section, the owner shall pay the original contractor interest on the unpaid balance at the rate of one and one-half percent a month or fraction of a month, or at a higher rate as the parties to the construction contract may agree.

Â Â Â Â Â  (12) On the written request of a subcontractor, the owner shall notify the subcontractor within five days after the issuance of a progress payment to the original contractor. On the written request of a subcontractor, the owner shall notify the subcontractor within five days after the owner makes the final payment to the original contractor on the construction contract.

Â Â Â Â Â  (13) In any action, claim or arbitration brought to collect payments or interest pursuant to this section, the prevailing party shall be awarded reasonable costs and attorney fees.

Â Â Â Â Â  (14) If the owner and original contractor are a single entity, that entity shall pay subcontractors and material suppliers within 14 days after the billing or estimate is received unless the deadlines for certification or payment have been modified pursuant to subsection (3) or (6) of this section. [2003 c.675 Â§55]

Â Â Â Â Â  Note: See note under 701.620.

Â Â Â Â Â  701.630 Payments to subcontractors and material suppliers; failure to pay; omission of payment; board discipline. (1) Performance by an original contractor, subcontractor or material supplier in accordance with the provisions of a construction contract entitles the original contractor, subcontractor or material supplier to payment from the party with whom the original contractor, subcontractor or material supplier contracts.

Â Â Â Â Â  (2) If a subcontractor or material supplier has performed in accordance with the provisions of a construction contract, the original contractor shall pay to the subcontractor or material supplier, and each subcontractor shall pay to its subcontractors or material suppliers, the full amount received for such subcontractorÂs work and for materials and products supplied based on the subcontract or purchase order terms and conditions within seven days of receipt by the original contractor or subcontractor of a progress payment or final payment. Payment is not required under this subsection unless a subcontractor or material supplier provides to the original contractor or subcontractor a billing or invoice for the work performed or materials or products supplied in compliance with the terms of the contract between the parties. Each subcontractor or material supplier must provide an appropriate waiver of any mechanicÂs or materialmanÂs lien in accordance with subcontract or purchase order terms and conditions. The original contractor or subcontractor may require that such waivers of lien be notarized.

Â Â Â Â Â  (3) Any failure to reasonably account for the application or use of payments, as proven in a legal proceeding authorized under the terms of the construction contract, may constitute grounds for disciplinary action by the Construction Contractors Board under ORS 701.135.

Â Â Â Â Â  (4) Nothing in this section prevents an original contractor when submitting a bill or estimate to an owner, or a subcontractor when submitting a bill or estimate to the original contractor, from omitting from the bill estimate amounts withheld from payment to a subcontractor or material supplier for:

Â Â Â Â Â  (a) Unsatisfactory work progress;

Â Â Â Â Â  (b) Defective construction work, materials or products not remedied;

Â Â Â Â Â  (c) Disputed work, materials or products, not to exceed 150 percent of the amount in dispute;

Â Â Â Â Â  (d) Failure to comply with other material provisions of the construction contract;

Â Â Â Â Â  (e) Third party claims filed or reasonable evidence that such a claim will be filed;

Â Â Â Â Â  (f) Failure of the subcontractor to make timely payments to subcontractors and material suppliers for labor, equipment, materials and products;

Â Â Â Â Â  (g) Damage to an original contractor, subcontractor or material supplier;

Â Â Â Â Â  (h) Reasonable evidence that the subcontract cannot be completed for the unpaid balance of the subcontract sum;

Â Â Â Â Â  (i) A reasonable amount for retainage, as defined in ORS 701.410, that does not exceed the actual percentage allowed by the subcontract or purchase order; or

Â Â Â Â Â  (j) Other items as allowed under the subcontract or purchase order terms and conditions.

Â Â Â Â Â  (5) If a progress or final payment to a subcontractor or material supplier is delayed by more than seven days after receipt of a progress or final payment by an original contractor or subcontractor, the original contractor or subcontractor shall pay its subcontractor or material supplier interest beginning on the eighth day, except during periods of time during which payment is withheld pursuant to subsection (4) of this section, at the rate of one and one-half percent a month or a fraction of a month on the unpaid balance or at such higher rate as the parties agree.

Â Â Â Â Â  (6) In any action, claim or arbitration brought to collect payments or interest under this section, the prevailing party shall be awarded reasonable costs and attorney fees. [2003 c.675 Â§56]

Â Â Â Â Â  Note: See note under 701.620.

Â Â Â Â Â  701.635 Suspension of performance. (1) An original contractor may suspend performance under a construction contract, or terminate a construction contract if performance is suspended for longer than 30 days, for failure by the owner to make timely payment of the amount certified under ORS 701.625. An original contractor shall provide written notice to an owner at least seven days before the original contractor suspends performance or terminates the contract, unless a shorter notice period is prescribed in the contract. An original contractor may not be deemed in breach of a construction contract for suspending performance or terminating a construction contract pursuant to this subsection. A construction contract may not extend the notice period under this subsection.

Â Â Â Â Â  (2) A subcontractor may suspend performance under a construction contract, or terminate a construction contract if performance is suspended for longer than 30 days, for failure by the owner to make timely payment of amounts certified under ORS 701.625 or the subcontractor fails to receive payment for the certified work under ORS 701.630 (2). A subcontractor shall provide written notice to the original contractor and owner at least three days before the subcontractor suspends performance or terminates the contract, unless a shorter notice period is prescribed in the contract. A subcontractor may not be deemed in breach of a construction contract for suspending performance or terminating a contract pursuant to this subsection. A construction contract may not extend the notice period under this subsection.

Â Â Â Â Â  (3) A subcontractor may suspend performance under a construction contract, or terminate a construction contract if performance is suspended for longer than 30 days, if the owner makes timely payment of amounts certified under ORS 701.625 for the subcontractorÂs work but the original contractor fails to pay the subcontractor for the certified work. A subcontractor shall provide written notice to the original contractor and owner at least seven days before the subcontractor suspends performance or terminates the contract, unless a shorter notice period is prescribed in the contract. A subcontractor may not be deemed in breach of a construction contract for suspending performance or terminating a contract pursuant to this subsection. A construction contract may not extend the notice period under this subsection.

Â Â Â Â Â  (4) A subcontractor may suspend performance under a construction contract, or terminate a construction contract if performance is suspended for longer than 30 days, if the owner fails to approve portions of the contractorÂs billing or estimate under ORS 701.625 for that subcontractorÂs work but the reasons for that failure are not the fault of or directly related to the subcontractorÂs work. A subcontractor shall provide written notice to the original contractor and the owner at least seven days before the subcontractor suspends performance or terminates the contract, unless a shorter notice period is prescribed in the contract. A subcontractor may not be deemed in breach of a construction contract for suspending performance or terminating a contract pursuant to this subsection. A construction contract may not extend the notice period under this subsection.

Â Â Â Â Â  (5) A contractor or subcontractor may not submit a notice of suspension under this section until the lawful period for payment to the contractor or subcontractor has expired.

Â Â Â Â Â  (6) An original contractor or subcontractor that suspends performance as provided in this section is not required to furnish further labor, materials, products or services until the original contractor or subcontractor is paid the amount that was certified under ORS 701.625, together with any documented, substantial and reasonably incurred costs for mobilization resulting from the shutdown or start-up of a project.

Â Â Â Â Â  (7) In any action, claim or arbitration brought pursuant to this section, the prevailing party shall be awarded reasonable costs and attorney fees.

Â Â Â Â Â  (8) Written notice required under this section is deemed to have been provided if the notice:

Â Â Â Â Â  (a) Is delivered in person to the owner, original contractor, subcontractor or a person designated by the owner, original contractor or subcontractor to receive notice; or

Â Â Â Â Â  (b) Is delivered by certified mail, return receipt requested, or other means that provides written, third party verification of delivery to the last business address of the owner, original contractor or subcontractor known to the party giving notice. [2003 c.675 Â§57]

Â Â Â Â Â  Note: See note under 701.620.

Â Â Â Â Â  701.640 Prohibition against contrary provisions, covenants or clauses. (1) A construction contract may not include any provision, covenant or clause that:

Â Â Â Â Â  (a) Makes the contract subject to the laws of another state or that requires any litigation, arbitration or other dispute resolution proceeding arising from the contract to be conducted in another state; or

Â Â Â Â Â  (b) States that a party to the contract cannot suspend performance under the contract or terminate the contract if another party to the contract fails to make prompt payments under the contract pursuant to ORS 701.620 to 701.640.

Â Â Â Â Â  (2) Any provision, covenant or clause described in subsection (1) of this section is void and unenforceable. [2003 c.675 Â§58]

Â Â Â Â Â  Note: See note under 701.620.

Â Â Â Â Â  701.645 Contracts and housing not subject to ORS 701.620 to 701.640. ORS 701.620 to 701.640 do not apply to:

Â Â Â Â Â  (1) A contract for the construction, alteration, repair, maintenance, moving or demolition of a building that is subject to the Low-Rise Residential Dwelling Code;

Â Â Â Â Â  (2) A public contract under ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C; or

Â Â Â Â Â  (3) Housing in which all or part of the dwelling units are reserved for rental to persons having an income equal to or less than 80 percent of the median household income for the area as determined by the Housing and Community Services Department. [2003 c.675 Â§59; 2003 c.794 Â§331d]

Â Â Â Â Â  Note: See note under 701.620.

Â Â Â Â Â  701.900 [1989 c.928 Â§31; 1999 c.402 Â§40; renumbered 701.002 in 2001]

PENALTIES

Â Â Â Â Â  701.990 Criminal penalties. (1) Violation of ORS 701.055 (1) is a Class A misdemeanor.

Â Â Â Â Â  (2) The intentional use of a contractorÂs license number without the authorization of the licensed contractor is a Class A misdemeanor.

Â Â Â Â Â  (3) Use of a contractorÂs license number, with or without the authorization of the licensed contractor, with the intent to deceive the public is a Class A misdemeanor. [1971 c.740 Â§22; 1999 c.344 Â§7; 2001 c.104 Â§282; 2001 c.850 Â§7]

Â Â Â Â Â  701.992 Civil penalties and other sanctions; enforcement. (1) Except as provided in subsections (4) and (5) of this section, any person who violates any provision of this chapter or any rule adopted by the Construction Contractors Board shall forfeit and pay into the General Fund of the State Treasury a civil penalty in an amount determined by the board of not more than $5,000 for each offense.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

Â Â Â Â Â  (4) The board shall impose sanctions for violation of ORS 701.135 (1)(g) on both the person to whom the contract is awarded and the person who awards the contract as follows:

Â Â Â Â Â  (a) A penalty not less than $500 nor more than $1,000 for the first offense;

Â Â Â Â Â  (b) A penalty not less than $1,000 nor more than $2,000 for the second offense;

Â Â Â Â Â  (c) Suspension of the personÂs license for six months for a third offense;

Â Â Â Â Â  (d) Suspension of the personÂs license for three years for a fourth offense; and

Â Â Â Â Â  (e) Revocation of the personÂs license for a fifth offense.

Â Â Â Â Â  (5) The board may impose a civil penalty not to exceed $100 for each violation of ORS 87.007 (3). [1971 c.740 Â§21; 1979 c.874 Â§5; 1981 c.618 Â§14; 1983 c.616 Â§16; 1983 c.696 Â§27; 1991 c.734 Â§90; 1995 c.216 Â§4; 1995 c.771 Â§6; 1999 c.402 Â§41; 2003 c.14 Â§441; 2003 c.778 Â§7; 2005 c.432 Â§17]

_______________



Chapter 702

Chapter 702 Â Student Athlete Agents

2005 EDITION

STUDENT ATHLETE AGENTS

OCCUPATIONS AND PROFESSIONS

702.005Â Â Â Â  Definitions

702.012Â Â Â Â  Registration required to act as athlete agent; exceptions; issuance; expiration; renewal; suspension; revocation

702.017Â Â Â Â  Application form; requirements for registration

702.019Â Â Â Â  Temporary certificate of registration

702.023Â Â Â Â  Fees

702.027Â Â Â Â  Restrictions on athlete agents

702.030Â Â Â Â  Restrictions on inducement of student athletes

702.032Â Â Â Â  Offering anything of value to student athlete as contract inducement prohibited

702.037Â Â Â Â  Offering anything of value to other individuals as contract inducement prohibited

702.047Â Â Â Â  Contract requirements

702.052Â Â Â Â  Student may cancel contract

702.054Â Â Â Â  Notice of contract

702.057Â Â Â Â  Civil remedies available for educational institutions

702.059Â Â Â Â  Retention of records; inspection

702.062Â Â Â Â  Appointment of Department of Education as agent for service of process; subpoenas

702.063Â Â Â Â  Rules

702.065Â Â Â Â  Uniformity of law

702.991Â Â Â Â  Criminal penalties

702.994Â Â Â Â  Civil penalties

Â Â Â Â Â  702.005 Definitions. As used in ORS 702.005 to 702.065, 702.991 and 702.994:

Â Â Â Â Â  (1) ÂAgency contractÂ means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract.

Â Â Â Â Â  (2)(a) ÂAthlete agentÂ means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. ÂAthlete agentÂ includes an individual who represents to the public that the individual is an athlete agent.

Â Â Â Â Â  (b) ÂAthlete agentÂ does not include a spouse, parent, sibling, grandparent or legal guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

Â Â Â Â Â  (3) ÂAthletic directorÂ means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

Â Â Â Â Â  (4) ÂContactÂ means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.

Â Â Â Â Â  (5) ÂEndorsement contractÂ means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following or fame obtained because of athletic ability or performance.

Â Â Â Â Â  (6) ÂIntercollegiate sportÂ means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

Â Â Â Â Â  (7) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public body, as defined in ORS 174.109, or any other legal or commercial entity.

Â Â Â Â Â  (8) ÂProfessional sports services contractÂ means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization or as a professional athlete.

Â Â Â Â Â  (9) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (10) ÂRegistrationÂ means registration as an athlete agent pursuant to ORS 702.005 to 702.065, 702.991 and 702.994.

Â Â Â Â Â  (11) ÂStateÂ means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

Â Â Â Â Â  (12) ÂStudent athleteÂ means an individual who engages in, is eligible to engage in or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport. [1999 c.1079 Â§1; 2001 c.300 Â§80; 2003 c.364 Â§56; 2005 c.525 Â§1]

Â Â Â Â Â  702.010 [1971 c.771 Â§1; 1973 c.832 Â§Â§61,61a; 1979 c.352 Â§4; 1983 c.411 Â§1; 1987 c.414 Â§91a; 1987 c.456 Â§7; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.012 Registration required to act as athlete agent; exceptions; issuance; expiration; renewal; suspension; revocation. (1) Except as otherwise provided in subsection (2) of this section, an individual may not act as an athlete agent in Oregon without holding a certificate of registration issued under this section or ORS 702.019.

Â Â Â Â Â  (2) Before being issued a certificate of registration, an individual may act as an athlete agent in Oregon for all purposes except signing an agency contract, if:

Â Â Â Â Â  (a) A student athlete or another person acting on behalf of the student athlete initiates communication with the individual; and

Â Â Â Â Â  (b) Within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in Oregon.

Â Â Â Â Â  (3) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, the Department of Education shall issue a certificate of registration to an individual who complies with ORS 702.017 (1) and (2) or whose application has been accepted under ORS 702.017 (3).

Â Â Â Â Â  (5) The department may refuse to issue a certificate of registration if the department determines that the applicant has engaged in conduct that has a significant adverse effect on the applicantÂs fitness to act as an athlete agent. In making the determination, the department may consider whether the applicant has:

Â Â Â Â Â  (a) Been convicted of a crime that, if committed in Oregon, would be a crime involving moral turpitude or a felony;

Â Â Â Â Â  (b) Made a materially false, misleading, deceptive or fraudulent representation in the application or as an athlete agent;

Â Â Â Â Â  (c) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

Â Â Â Â Â  (d) Engaged in conduct prohibited by ORS 702.027;

Â Â Â Â Â  (e) Had a registration or licensure as an athlete agent suspended, revoked or denied or been refused renewal of registration or licensure as an athlete agent in any state;

Â Â Â Â Â  (f) Engaged in conduct the consequence of which was that a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution; or

Â Â Â Â Â  (g) Engaged in conduct that significantly adversely reflects on the applicantÂs credibility, honesty or integrity.

Â Â Â Â Â  (6) In making a determination under subsection (5) of this section, the department shall consider:

Â Â Â Â Â  (a) How recently the conduct occurred;

Â Â Â Â Â  (b) The nature of the conduct and the context in which it occurred; and

Â Â Â Â Â  (c) Any other relevant conduct of the applicant.

Â Â Â Â Â  (7) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the department. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

Â Â Â Â Â  (8) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (7) of this section, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The department shall accept the application for renewal from the other state as an application for renewal in Oregon if the application to the other state:

Â Â Â Â Â  (a) Was submitted in the other state within the preceding six months and the applicant certifies that the information contained in the application for renewal is current;

Â Â Â Â Â  (b) Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in Oregon; and

Â Â Â Â Â  (c) Was signed by the applicant under penalty of perjury.

Â Â Â Â Â  (9) A certificate of registration or a renewal of a registration is valid for two years.

Â Â Â Â Â  (10) The department may suspend, revoke or refuse to renew a registration for conduct that would have justified denial of registration under subsection (5) of this section.

Â Â Â Â Â  (11) The department may deny, suspend, revoke or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing. [1999 c.1079 Â§2; 2005 c.525 Â§4]

Â Â Â Â Â  702.017 Application form; requirements for registration. (1) An applicant for registration shall submit an application for registration to the Department of Education in a form prescribed by the department and, if requested by the department, shall allow the department to take fingerprints for the purpose of requesting a state or nationwide criminal records check under ORS 181.534.

Â Â Â Â Â  (2) The application must be in the name of an individual and, except as otherwise provided in subsection (3) of this section, signed or otherwise authenticated by the applicant under penalty of perjury. The application must state or contain:

Â Â Â Â Â  (a) The name of the applicant and the address of the applicantÂs principal place of business;

Â Â Â Â Â  (b) The name of the applicantÂs business or employer, if applicable;

Â Â Â Â Â  (c) Any business or occupation engaged in by the applicant for the five years preceding the date of submission of the application;

Â Â Â Â Â  (d) A description of the applicantÂs:

Â Â Â Â Â  (A) Formal training as an athlete agent;

Â Â Â Â Â  (B) Practical experience as an athlete agent; and

Â Â Â Â Â  (C) Educational background relating to the applicantÂs activities as an athlete agent;

Â Â Â Â Â  (e) The names and addresses of three individuals not related to the applicant who are willing to serve as references;

Â Â Â Â Â  (f) The name, sport and last known team for each individual for whom the applicant acted as an athlete agent during the five years preceding the date of submission of the application;

Â Â Â Â Â  (g) The names and addresses of all persons who are:

Â Â Â Â Â  (A) With respect to the athlete agentÂs business if the business is not a corporation, the partners, members, officers, managers, associates or profit sharers of the business; and

Â Â Â Â Â  (B) With respect to a corporation employing the athlete agent, the officers, directors and any shareholder of the corporation having an interest of five percent or more;

Â Â Â Â Â  (h) Whether the applicant or any person named pursuant to paragraph (g) of this subsection has been convicted of a crime that, if committed in Oregon, would be a crime involving moral turpitude or a felony, and identify the crime;

Â Â Â Â Â  (i) Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to paragraph (g) of this subsection has made a false, misleading, deceptive or fraudulent representation;

Â Â Â Â Â  (j) Whether there has been any denial of an application for, suspension or revocation of or refusal to renew the registration or licensure of the applicant or any person named pursuant to paragraph (g) of this subsection as an athlete agent in any state;

Â Â Â Â Â  (k) Any sanction, suspension or disciplinary action taken against the applicant or any person named pursuant to paragraph (g) of this subsection arising out of occupational or professional conduct; and

Â Â Â Â Â  (L) Any instance in which the conduct of the applicant or any person named pursuant to paragraph (g) of this subsection resulted in the imposition of a sanction, suspension or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution.

Â Â Â Â Â  (3) An individual who has submitted an application for and holds a certificate of registration or licensure as an athlete agent in another state may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (2) of this section. The department shall accept the application and the certificate from the other state as an application for registration in Oregon if the application to the other state:

Â Â Â Â Â  (a) Was submitted in the other state within the preceding six months and the applicant certifies that the information contained in the application is current;

Â Â Â Â Â  (b) Contains information substantially similar to or more comprehensive than that required in an application submitted in Oregon; and

Â Â Â Â Â  (c) Was signed by the applicant under penalty of perjury. [1999 c.1079 Â§3; 2005 c.730 Â§Â§41,87]

Â Â Â Â Â  702.019 Temporary certificate of registration. The Department of Education may issue a temporary certificate of registration while an application for registration or renewal of registration is pending. [2005 c.525 Â§6]

Â Â Â Â Â  702.020 [1971 c.771 Â§21; 1973 c.576 Â§1; 1983 c.411 Â§2; 1987 c.447 Â§138; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.022 [1999 c.1079 Â§4; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  702.023 Fees. (1) An application for registration or renewal of registration must be accompanied by a fee in the following amount:

Â Â Â Â Â  (a) $250 for an initial application for registration;

Â Â Â Â Â  (b) $150 for an application for registration based upon a certificate of registration or licensure issued by another state;

Â Â Â Â Â  (c) $150 for an application for renewal of registration; or

Â Â Â Â Â  (d) $150 for an application for renewal of registration based upon an application for renewal of registration or licensure submitted in another state.

Â Â Â Â Â  (2) Any fees collected under this section by the Department of Education shall be deposited in the Department of Education Account established under ORS 326.115. [2005 c.525 Â§7]

Â Â Â Â Â  702.027 Restrictions on athlete agents. An athlete agent may not intentionally:

Â Â Â Â Â  (1) Initiate contact with a student athlete unless registered under ORS 702.005 to 702.065, 702.991 and 702.994;

Â Â Â Â Â  (2) Refuse or fail to retain or permit inspection of the records required to be retained by ORS 702.059;

Â Â Â Â Â  (3) Fail to register when required by ORS 702.012;

Â Â Â Â Â  (4) Provide materially false or misleading information in an application for registration or renewal of registration;

Â Â Â Â Â  (5) Predate or postdate an agency contract; or

Â Â Â Â Â  (6) Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport. [1999 c.1079 Â§6; 2005 c.525 Â§8]

Â Â Â Â Â  702.030 Restrictions on inducement of student athletes. An athlete agent may not, with the intent to induce a student athlete to enter into an agency contract, give any materially false or misleading information or make a materially false promise or representation. [2005 c.525 Â§11]

Â Â Â Â Â  702.032 Offering anything of value to student athlete as contract inducement prohibited. An athlete agent may not, for the purpose of inducing a student athlete to enter into an agency contract, furnish anything of value to the student athlete before the student athlete enters into an agency contract. [1999 c.1079 Â§5; 2005 c.525 Â§9]

Â Â Â Â Â  702.037 Offering anything of value to other individuals as contract inducement prohibited. An athlete agent may not, with the intent to induce a student athlete to enter into an agency contract, furnish anything of value to any individual other than the student athlete or another registered athlete agent. [1999 c.1079 Â§7; 2005 c.525 Â§10]

Â Â Â Â Â  702.042 [1999 c.1079 Â§8; repealed by 2005 c.525 Â§23]

Â Â Â Â Â  702.047 Contract requirements. (1) An agency contract must be in a record, signed or otherwise authenticated by the parties.

Â Â Â Â Â  (2) An agency contract must state or contain:

Â Â Â Â Â  (a) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

Â Â Â Â Â  (b) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract;

Â Â Â Â Â  (c) A description of any expenses that the student athlete agrees to reimburse;

Â Â Â Â Â  (d) A description of the services to be provided to the student athlete;

Â Â Â Â Â  (e) The duration of the contract; and

Â Â Â Â Â  (f) The date of execution.

Â Â Â Â Â  (3) An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldfaced type in capital letters stating:

______________________________________________________________________________

WARNING TO THE STUDENT ATHLETE:

Â Â Â Â Â  IF YOU SIGN THIS CONTRACT:

Â Â Â Â Â  (1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT.

Â Â Â Â Â  (2) IF YOU HAVE AN ATHLETIC DIRECTOR, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, OR BEFORE YOU PARTICIPATE IN ANY INTERSCHOLASTIC OR INTERCOLLEGIATE SPORTS EVENT, WHICHEVER OCCURS FIRST.

Â Â Â Â Â  (3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

______________________________________________________________________________

Â Â Â Â Â  (4) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

Â Â Â Â Â  (5) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution. [1999 c.1079 Â§9; 2005 c.525 Â§12]

Â Â Â Â Â  702.050 [1971 c.771 Â§2; 1979 c.352 Â§5; 1983 c.411 Â§3; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.052 Student may cancel contract. (1) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

Â Â Â Â Â  (2) The right of a student to cancel a contract under this section may not be waived.

Â Â Â Â Â  (3) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract. [1999 c.1079 Â§10; 2005 c.525 Â§15]

Â Â Â Â Â  702.054 Notice of contract. (1) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

Â Â Â Â Â  (2) Within 72 hours after entering into an agency contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that the student athlete has entered into an agency contract. [2005 c.525 Â§14]

Â Â Â Â Â  702.057 Civil remedies available for educational institutions. (1) An educational institution shall have a cause of action against an athlete agent or a former student athlete for damages caused by a violation of ORS 702.005 to 702.065, 702.991 and 702.994. In an action under this section, the court may award to the prevailing party costs and reasonable attorney fees.

Â Â Â Â Â  (2) For the purposes of this section, damages of an educational institution include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of ORS 702.005 to 702.065, 702.991 and 702.994 or was penalized, disqualified or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

Â Â Â Â Â  (3) A cause of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.

Â Â Â Â Â  (4) Any liability of the athlete agent or the former student athlete under this section is several and not joint.

Â Â Â Â Â  (5) ORS 702.005 to 702.065, 702.991 and 702.994 do not restrict rights, remedies or defenses of any person under law or equity. [1999 c.1079 Â§11; 2005 c.525 Â§17]

Â Â Â Â Â  702.059 Retention of records; inspection. (1) An athlete agent shall retain the following records for a period of five years:

Â Â Â Â Â  (a) The name and address of each individual represented by the athlete agent;

Â Â Â Â Â  (b) Any agency contract entered into by the athlete agent; and

Â Â Â Â Â  (c) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

Â Â Â Â Â  (2) Records required by subsection (1) of this section to be retained are open to inspection by the Department of Education during normal business hours of the athlete agent. [2005 c.525 Â§16]

Â Â Â Â Â  702.060 [1971 c.771 Â§12; 1973 c.832 Â§62; 1979 c.352 Â§6; 1983 c.411 Â§4; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.062 Appointment of Department of Education as agent for service of process; subpoenas. (1) By acting as an athlete agent in Oregon, a nonresident individual appoints the Department of Education as the individualÂs agent for service of process in any civil action in Oregon related to the individualÂs acting as an athlete agent in Oregon.

Â Â Â Â Â  (2) The department may issue subpoenas for any material that is relevant to the administration of ORS 702.005 to 702.065, 702.991 and 702.994. [2005 c.525 Â§3]

Â Â Â Â Â  702.063 Rules. The State Board of Education may adopt any rules necessary to carry out the provisions of ORS 702.005 to 702.065, 702.991 and 702.994. [1999 c.1079 Â§4a; 2005 c.525 Â§18]

Â Â Â Â Â  702.065 Uniformity of law. In applying and construing ORS 702.005 to 702.065, 702.991 and 702.994, the courts and the Department of Education shall give consideration to the need to promote uniformity of the law with respect to its subject matter among states that have enacted the Uniform Athlete Agents Act. [2005 c.525 Â§21]

Â Â Â Â Â  702.070 [1971 c.771 Â§3; 1973 c.576 Â§2; 1983 c.411 Â§5; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.080 [1971 c.771 Â§13; 1983 c.411 Â§6; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.083 [1979 c.352 Â§2; 1983 c.411 Â§7; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.087 [1979 c.352 Â§16; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.090 [1971 c.771 Â§Â§6,10; 1973 c.832 Â§63; 1977 c.873 Â§24; 1977 c.874 Â§6a; 1979 c.352 Â§7; 1983 c.411 Â§9; 1985 c.269 Â§1; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.100 [1971 c.771 Â§Â§5,9; 1973 c.832 Â§Â§64,64a; 1977 c.873 Â§25; 1977 c.874 Â§7a; 1979 c.352 Â§8; 1983 c.411 Â§10; 1987 c.456 Â§1; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.105 [1973 c.799 Â§6; 1979 c.352 Â§9; 1983 c.411 Â§11; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.110 [1971 c.771 Â§7; 1973 c.799 Â§3; 1973 c.832 Â§65; 1974 s.s. c.69 Â§1; 1975 c.787 Â§1; 1979 c.352 Â§10; repealed by 1983 c.411 Â§21]

Â Â Â Â Â  702.120 [1971 c.771 Â§4; 1973 c.832 Â§66; 1979 c.352 Â§11; 1983 c.411 Â§12; 1987 c.414 Â§92; 1987 c.456 Â§2; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.130 [1971 c.771 Â§7a; 1973 c.799 Â§4; 1979 c.352 Â§12; 1983 c.411 Â§13; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.135 [1979 c.352 Â§3; 1983 c.411 Â§14; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.140 [1971 c.771 Â§8; 1979 c.352 Â§13; 1983 c.411 Â§15; 1987 c.456 Â§3; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.150 [1979 c.352 Â§14; 1983 c.411 Â§16; 1989 c.266 Â§1; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.160 [1971 c.771 Â§Â§11,18; 1983 c.411 Â§17; 1987 c.456 Â§8; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.165 [1987 c.456 Â§5; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.170 [1971 c.771 Â§14; repealed by 1979 c.31 Â§1]

Â Â Â Â Â  702.175 [1987 c.456 Â§10; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.210 [1971 c.771 Â§15; 1983 c.411 Â§18; 1985 c.269 Â§2; repealed by 1987 c.414 Â§93a and 1987 c.456 Â§13]

Â Â Â Â Â  702.220 [1971 c.771 Â§16; 1979 c.352 Â§15; 1983 c.411 Â§20; repealed by 1987 c.456 Â§13]

Â Â Â Â Â  702.230 [1971 c.771 Â§17; 1973 c.832 Â§67; repealed by 1987 c.456 Â§13]

Â Â Â Â Â  702.990 [1971 c.771 Â§22; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  702.991 Criminal penalties. (1) An athlete agent who violates ORS 702.032 is guilty of a Class C felony.

Â Â Â Â Â  (2) Violation of the athlete agentÂs 72-hour notice requirement provided under ORS 702.054 (1) is a Class C felony.

Â Â Â Â Â  (3) It is a Class A misdemeanor for any person to conduct business as an athlete agent in the State of Oregon unless the person has a valid certificate of registration issued pursuant to ORS 702.012 or 702.019.

Â Â Â Â Â  (4) It is a Class A misdemeanor for any person to represent to another person by verbal claim, advertisement, letterhead, business card or any other means that the person is an athlete agent unless the person has a valid certificate of registration issued pursuant to ORS 702.012 or 702.019. [1999 c.1079 Â§12; 2005 c.525 Â§20]

Â Â Â Â Â  702.994 Civil penalties. (1) The Department of Education may assess a civil penalty against an athlete agent not to exceed $25,000 for a violation of this section and ORS 702.005 to 702.065.

Â Â Â Â Â  (2) Civil penalties under subsection (1) of this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (3) All civil penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [2005 c.525 Â§19]

Â Â Â Â Â  702.995 [1987 c.456 Â§12; 1991 c.734 Â§91; repealed by 1995 c.386 Â§1]

_______________



Chapter 703

Chapter 703 Â Truth Verification and Deception Detection; Investigators

2005 EDITION

TRUTH & DECEPTION DETECTION; INVESTIGATORS

OCCUPATIONS AND PROFESSIONS

TRUTH VERIFICATION AND DECEPTION DETECTION BY POLYGRAPH EXAMINERS

(Generally)

703.010Â Â Â Â  Definitions

703.030Â Â Â Â  Purpose; construction

(Licensing)

703.050Â Â Â Â  Polygraph examiner license requirement

703.060Â Â Â Â  License classes

703.070Â Â Â Â  License applications; form; nonrefundable fee

703.080Â Â Â Â  License qualifications

703.090Â Â Â Â  General polygraph examiner license qualifications; authority of department to require fingerprints; statement on refusal to issue license

703.100Â Â Â Â  Term and renewal of licenses

703.110Â Â Â Â  Fees

703.120Â Â Â Â  Nonresident licensees; service of process

703.130Â Â Â Â  Reciprocity for persons licensed by federal or state governments; qualifications; fee

703.140Â Â Â Â  Display of license; notification of change of place of business

(Administration)

703.200Â Â Â Â  Issuance of licenses; examination and internship requirements

703.210Â Â Â Â  Suspension, revocation or issuance refusal; conditions

703.220Â Â Â Â  Surrender of suspended or revoked licenses; notice to licensee; restoration of license

703.230Â Â Â Â  Procedures and rules

703.240Â Â Â Â  Disposition of fees

(Miscellaneous)

703.300Â Â Â Â  Certain legal actions by unlicensed polygraph operators prohibited

703.310Â Â Â Â  Polygraph equipment requirements; use of noncomplying equipment prohibited; remedy for violation

703.320Â Â Â Â  Registration with county clerks required

703.325Â Â Â Â  Short title

TRUTH VERIFICATION AND DECEPTION DETECTION BY POLICE OFFICERS

703.335Â Â Â Â  Equipment police officer may use to detect deception or verify truth

INVESTIGATORS

703.401Â Â Â Â  Definitions

703.405Â Â Â Â  License requirement

703.407Â Â Â Â  Expert witness exception

703.411Â Â Â Â  Exceptions

703.415Â Â Â Â  InvestigatorÂs license qualifications

703.425Â Â Â Â  Application requirements; fee; rules; investigation of applicant

703.430Â Â Â Â  Issuance of license; posting of license; expiration; rules; fees

703.435Â Â Â Â  Identification card; rules; obligation to carry; replacement; fees

703.440Â Â Â Â  Licensing reciprocity

703.445Â Â Â Â  Renewal procedure; fee; penalty; inactive status

703.447Â Â Â Â  Continuing education

703.450Â Â Â Â  Requirements of conduct

703.460Â Â Â Â  Information required; designation of agent for service of process

703.465Â Â Â Â  Discipline or issuance refusal

703.470Â Â Â Â  Opportunity for hearing; judicial review

703.473Â Â Â Â  Confidentiality of investigatorÂs personal identifying information and client files

703.480Â Â Â Â  Department of Public Safety Standards and Training duties; rules; fees

703.490Â Â Â Â  Moneys credited to Police Standards and Training Account

PENALTIES

703.990Â Â Â Â  Criminal penalties for polygraph examiners

703.993Â Â Â Â  Criminal penalties for investigators

703.995Â Â Â Â  Civil penalties for investigators

TRUTH VERIFICATION AND DECEPTION DETECTION BY POLYGRAPH EXAMINERS

(Generally)

Â Â Â Â Â  703.010 Definitions. As used in ORS 703.010 to 703.320, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Board on Public Safety Standards and Training.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Public Safety Standards and Training.

Â Â Â Â Â  (3) ÂDirectorÂ means the director of the department.

Â Â Â Â Â  (4) ÂInternshipÂ means the study by a trainee of polygraph examinations and of the administration of polygraph examinations under the personal supervision and control of a polygraph examiner in accordance with the course of study prescribed by the board at the commencement of such study.

Â Â Â Â Â  (5) ÂPersonÂ means any individual, firm, association, partnership or corporation.

Â Â Â Â Â  (6) ÂPolygraph examinerÂ means a person who purports to be able to detect deception or verify the truth of statements through the use of instrumentation or of a mechanical device that records visually, permanently and simultaneously the cardiovascular pattern, the respiratory pattern and the galvanic skin response of the individual being examined.

Â Â Â Â Â  (7) ÂTraineeÂ means a person licensed under ORS 703.010 to 703.320 to engage in an internship. [1975 c.608 Â§3; 1997 c.853 Â§45; 2003 c.777 Â§2]

Â Â Â Â Â  703.020 [1975 c.608 Â§1; renumbered 703.325 in 2001]

Â Â Â Â Â  703.030 Purpose; construction. (1) It is the purpose of ORS 703.010 to 703.320 to regulate all persons who purport to be able to detect deception or to verify the truth of statements through the use of instrumentation or mechanical devices, including but not limited to lie detectors, polygraphs and deceptographs, that record visually, permanently and simultaneously the cardiovascular pattern, the respiratory pattern and the galvanic skin response of the individual being examined.

Â Â Â Â Â  (2) ORS 703.010 to 703.320 shall be liberally construed to regulate all persons described in subsection (1) of this section. A person who purports to be able to detect deception or to verify the truth of statements is not exempt from the provisions of ORS 703.010 to 703.320 because of the terminology used to describe the person, the instruments or mechanical devices of the person, or the nature of the services of the person. [1975 c.608 Â§2; 1987 c.158 Â§149; 2003 c.777 Â§3]

(Licensing)

Â Â Â Â Â  703.050 Polygraph examiner license requirement. No person, including persons employed by a state agency or public body in this state, may engage in conducting polygraph examinations, refer to that person as a polygraph examiner or offer or advertise services as a polygraph examiner unless that person is licensed under ORS 703.010 to 703.320 as a polygraph examiner. [1975 c.608 Â§4]

Â Â Â Â Â  703.060 License classes. There shall be two types of polygraph examiner licenses:

Â Â Â Â Â  (1) The trainee license permits the holder to engage in an internship.

Â Â Â Â Â  (2) The general license permits the holder to administer specific issue examinations. [1975 c.608 Â§6]

Â Â Â Â Â  703.070 License applications; form; nonrefundable fee. (1) Applications for initial renewal or replacement licenses as polygraph examiners or trainees under ORS 703.010 to 703.320 shall be submitted in writing and under oath to the Department of Public Safety Standards and Training, accompanied by the proper fee therefor specified in ORS 703.110.

Â Â Â Â Â  (2) A fee submitted to the department may not be refunded. Each application shall be in such form and require such information as the department prescribes. [1975 c.608 Â§13; 1997 c.853 Â§46; 1999 c.59 Â§210]

Â Â Â Â Â  703.080 License qualifications. (1) To become a trainee an applicant shall satisfy ORS 703.090 (1)(a) to (d) and have graduated from a polygraph examiners course approved by the Department of Public Safety Standards and Training.

Â Â Â Â Â  (2) To receive a general license an applicant shall satisfy ORS 703.090 (1)(a) to (g). The trainee shall receive a general license upon satisfaction of ORS 703.090 (1)(e) to (g). The department shall require such proof as is necessary to establish satisfaction of the additional requirements. [1975 c.608 Â§14; 1985 c.565 Â§118; 1997 c.853 Â§47]

Â Â Â Â Â  703.090 General polygraph examiner license qualifications; authority of department to require fingerprints; statement on refusal to issue license. (1) Any applicant for a license as a general polygraph examiner must:

Â Â Â Â Â  (a) Be at least 18 years of age;

Â Â Â Â Â  (b) Be a citizen of the United States;

Â Â Â Â Â  (c) Not have demonstrated, in the preceding 10 years, a course of behavior that indicates a high degree of probability that the applicant will be unlikely to perform the duties of a polygraph examiner in a manner that would serve the interests of the public;

Â Â Â Â Â  (d) If previously convicted for a criminal offense, provide information, as required by the Department of Public Safety Standards and Training, relating to the circumstances of the conviction. ORS 670.280 is applicable when the department considers information provided under this paragraph;

Â Â Â Â Â  (e) Have received a baccalaureate degree from a college or university that is accredited by the American Association of Collegiate Registrars and Admissions Officers; or, in lieu thereof, be a graduate of an accredited high school and have at least five years of active investigative experience before the date of application;

Â Â Â Â Â  (f) Have graduated from a polygraph examiners course approved by the department and conforming to any minimum training standards approved by the Board on Public Safety Standards and Training and have satisfactorily completed at least 200 examinations, or have worked as a polygraph examiner for a period of five years for a governmental agency within the State of Oregon and have completed 200 examinations; and

Â Â Â Â Â  (g) Have successfully completed an examination conducted by the department to determine, consistent with any standards approved by the board, competency to act as a polygraph examiner.

Â Â Â Â Â  (2) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Public Safety Standards and Training shall require each applicant to be fingerprinted as part of the licensing procedure.

Â Â Â Â Â  (3) Notwithstanding ORS 181.534 (5) and (6), the Department of State Police shall maintain in the departmentÂs files fingerprint cards submitted to it for purposes of conducting a state or nationwide criminal records check under ORS 181.534 on applicants for a license as a general polygraph examiner.

Â Â Â Â Â  (4) When the Department of Public Safety Standards and Training refuses to issue a license based upon an applicantÂs failure to meet the requirements of subsection (1)(c) of this section, the department shall prepare a concise, specific written statement of the facts supporting the departmentÂs conclusion that there is a high degree of probability that the applicant will be unlikely to perform required duties in a manner that would serve the interests of the public. A copy of the statement shall be given to the applicant. [1975 c.608 Â§15; 1979 c.410 Â§9; 1997 c.853 Â§48; 2003 c.166 Â§4; 2005 c.730 Â§42]

Â Â Â Â Â  703.100 Term and renewal of licenses. (1) Each polygraph examinerÂs license issued by the Department of Public Safety Standards and Training under ORS 703.010 to 703.320 shall be issued for a period of one year. The department may renew the license of a polygraph examiner, unless such license has been suspended or revoked, upon compliance by the person with such conditions as the department may prescribe.

Â Â Â Â Â  (2) A person whose polygraph examinerÂs license has expired may obtain a renewal license without examination upon application therefor within two years after the date of the expiration of such license and payment of the required fee for such renewal.

Â Â Â Â Â  (3) A person whose polygraph examinerÂs license has expired while the person was employed by any federal agency or while the person was on active duty as a member of the Armed Forces of the United States or on active duty as a member of the National Guard of this state may obtain a renewal license, without examination, upon application therefor within two years after the date of the termination of such employment or active duty and payment of the required fee for such renewal. [1975 c.608 Â§20; 1997 c.853 Â§49]

Â Â Â Â Â  703.110 Fees. The following fees shall be charged by the Department of Public Safety Standards and Training in carrying out ORS 703.010 to 703.320:

Â Â Â Â Â  (1) The fee of $50 for the issuance of each original license as a general polygraph examiner.

Â Â Â Â Â  (2) The fee of $50 for the annual renewal of a license as a general polygraph examiner.

Â Â Â Â Â  (3) The fee of $50 for examination by the department to determine the competency of an applicant as a polygraph examiner.

Â Â Â Â Â  (4) The fee of $35 for the issuance of a trainee license.

Â Â Â Â Â  (5) The fee of $35 for the extension or renewal of a trainee license.

Â Â Â Â Â  (6) A fee, established by rule of the department, for issuance by the department of a duplicate polygraph examiner or trainee license upon satisfactory proof that the original license has been lost or stolen. The fee established under this subsection shall be the same, to the nearest dollar, as the actual cost of issuing a duplicate license. [1975 c.608 Â§23; 1979 c.410 Â§10; 1997 c.853 Â§50]

Â Â Â Â Â  703.120 Nonresident licensees; service of process. (1) The Department of Public Safety Standards and Training may license a person who is not a resident of this state as a polygraph examiner as otherwise provided under ORS 703.010 to 703.320. However, any such person must include with the application for a license or renewal thereof an irrevocable written consent permitting the director to act as the agent of the person for the service of all legal process in this state.

Â Â Â Â Â  (2) In any action in a court of competent jurisdiction in this state, service of process may be made upon a polygraph examiner who does not reside in this state by mailing two copies of the process to the director. The director shall retain one copy of the process in the records and immediately send, by certified or registered mail, the other copy to the polygraph examiner at the most current address of the polygraph examiner as indicated by the records of the department. [1975 c.608 Â§17; 1997 c.853 Â§51]

Â Â Â Â Â  703.130 Reciprocity for persons licensed by federal or state governments; qualifications; fee. The Department of Public Safety Standards and Training may grant a license as a polygraph examiner in this state to a person who is licensed as a polygraph examiner by another state or territory of the United States, without examination, upon application by such person in the manner prescribed by the department and upon payment to the department of a fee of $50, payable to the department, if the department finds that such person:

Â Â Â Â Â  (1) Is at least 18 years of age;

Â Â Â Â Â  (2) Is a citizen of the United States;

Â Â Â Â Â  (3) Was licensed pursuant to the requirements of such other state or territory that, at the date of the issuance of such license by such other state or territory, were substantially equivalent to the requirements of ORS 703.010 to 703.320 for the licensing and regulation of polygraph examiners in this state;

Â Â Â Â Â  (4) Is licensed by another state or territory that grants reciprocity to polygraph examiners licensed in this state; and

Â Â Â Â Â  (5) If a nonresident of this state, has complied with the requirements of ORS 703.120. [1975 c.608 Â§19; 1979 c.410 Â§11; 1997 c.853 Â§52]

Â Â Â Â Â  703.140 Display of license; notification of change of place of business. (1) A polygraph examiner shall display prominently the license of the polygraph examiner at the place of business or employment of the polygraph examiner and a trainee shall display prominently the license of the trainee at the place of internship of the trainee.

Â Â Â Â Â  (2) A polygraph examiner shall notify the Department of Public Safety Standards and Training in writing of any change in the principal place of business of the polygraph examiner within 30 days after the date of such change. Upon discovery by the department of failure by a licensee to comply with this section, the department shall suspend immediately such license. [1975 c.608 Â§24; 1997 c.853 Â§53]

(Administration)

Â Â Â Â Â  703.200 Issuance of licenses; examination and internship requirements. (1) The Department of Public Safety Standards and Training may issue licenses for polygraph examiners and trainees in accordance with ORS 703.010 to 703.320.

Â Â Â Â Â  (2) The department shall prescribe the manner and contents of any examination conducted by it under ORS 703.010 to 703.320.

Â Â Â Â Â  (3) The department may prescribe the requirements for internship of any person who is licensed as a trainee under ORS 703.010 to 703.320. [1975 c.608 Â§16; 1997 c.853 Â§54]

Â Â Â Â Â  703.210 Suspension, revocation or issuance refusal; conditions. The Department of Public Safety Standards and Training may refuse to issue, or may revoke or suspend the license of any person as a polygraph examiner or trainee, if it finds that the person:

Â Â Â Â Â  (1) Failed to inform an individual being examined as to the nature of the examination or failed to advise the individual or the representative of the individual of the results of the examination;

Â Â Â Â Â  (2) Failed to inform an individual being examined that participation in the examination is voluntary;

Â Â Â Â Â  (3) Made a material misstatement in application for an original or renewal license under ORS 703.010 to 703.320;

Â Â Â Â Â  (4) Willfully disregarded or violated any provision of ORS 703.010 to 703.320 or any rule adopted pursuant thereto, including but not limited to the willful making of a false report of a polygraph examination;

Â Â Â Â Â  (5) Made any willful misrepresentation or employed any false or misleading advertising to obtain business or the services of a trainee;

Â Â Â Â Â  (6) Has demonstrated any inability or incompetency to carry out the duties of a polygraph examiner;

Â Â Â Â Â  (7) Has permitted a license granted to the person under ORS 703.010 to 703.320 or any rule adopted pursuant thereto to be used by another person;

Â Â Â Â Â  (8) Has willfully aided or abetted any violation of ORS 703.010 to 703.320 or any rule adopted pursuant thereto; or

Â Â Â Â Â  (9) Has failed, within a reasonable time, to provide any information requested by the department after the receipt by the department of a complaint alleging that such person has violated a provision of ORS 703.010 to 703.320 or any rule adopted pursuant thereto. [1975 c.608 Â§21; 1997 c.853 Â§55]

Â Â Â Â Â  703.220 Surrender of suspended or revoked licenses; notice to licensee; restoration of license. Upon receipt of written notification of the suspension or revocation by the Department of Public Safety Standards and Training of the license of a polygraph examiner or trainee, a polygraph examiner or trainee shall surrender immediately the license to the department. The department may restore a suspended or revoked license to the prior holder thereof at such time and under such conditions as the department deems appropriate. [1975 c.608 Â§22; 1997 c.853 Â§56]

Â Â Â Â Â  703.230 Procedures and rules. (1) The Department of Public Safety Standards and Training shall conduct all proceedings under ORS 703.010 to 703.320 in accordance with ORS chapter 183. Judicial review of an action of the department shall be provided in ORS 183.480, 183.485, 183.490 and 183.500.

Â Â Â Â Â  (2) The Board on Public Safety Standards and Training, or the department with the boardÂs approval, shall adopt, in accordance with ORS chapter 183, rules for the administration and enforcement of ORS 703.010 to 703.320. [1975 c.608 Â§Â§11,12; 1997 c.853 Â§57]

Â Â Â Â Â  703.240 Disposition of fees. All fees, moneys or other revenues received or collected by the Department of Public Safety Standards and Training under ORS 703.010 to 703.320 shall be deposited in the Police Standards and Training Account. [1975 c.608 Â§27; 1997 c.853 Â§58]

(Miscellaneous)

Â Â Â Â Â  703.300 Certain legal actions by unlicensed polygraph operators prohibited. No person may bring or maintain an action in any court in this state for the recovery of compensation for services performed as a polygraph examiner or upon a contract for any such services unless such person was licensed under ORS 703.010 to 703.320 as a polygraph examiner at the time of the making of such contract or at the time of the performance of such services as a polygraph examiner. [1975 c.608 Â§5]

Â Â Â Â Â  703.310 Polygraph equipment requirements; use of noncomplying equipment prohibited; remedy for violation. (1) All instruments or mechanical devices that are used by polygraph examiners to test or question an individual for the purpose of detecting deception or of verifying the truth of statements made by the individual shall record visually, permanently and simultaneously the cardiovascular pattern, the respiratory pattern and the galvanic skin response of the individual. The patterns of other physiological changes of the individual also may be recorded.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 703.335, a person may not use any instrument or mechanical device to test or question an individual for the purpose of detecting deception or verifying the truth of statements made by the individual that does not comply with the minimum requirements for the instrument or device under subsection (1) of this section. The Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, may, in the name of the State of Oregon, initiate and maintain appropriate judicial proceedings, in the manner provided by law for such proceedings, to enjoin the use by a polygraph examiner of any instrumentation or mechanical device that does not comply with the minimum requirements specified in subsection (1) of this section. [1975 c.608 Â§26; 1997 c.853 Â§59; 2003 c.777 Â§4]

Â Â Â Â Â  703.320 Registration with county clerks required. Each polygraph examiner shall register with the county clerk of each county in which the polygraph examiner maintains a business address. The county clerk shall maintain a list of all the polygraph examiners registered in the county. [1975 c.608 Â§25]

Â Â Â Â Â  703.325 Short title. ORS 703.010 to 703.320 shall be known and may be cited as the Polygraph Examiners Act. [Formerly 703.020]

TRUTH VERIFICATION AND DECEPTION DETECTION BY POLICE OFFICERS

Â Â Â Â Â  703.335 Equipment police officer may use to detect deception or verify truth. A police officer, as defined in ORS 243.005, may use an instrument or mechanical device that does not comply with the minimum requirements under ORS 703.310 (1) to test or question an individual for the purpose of detecting deception or verifying the truth of statements made by the individual if the police officer:

Â Â Â Â Â  (1) Uses the instrument or mechanical device in the course of the officerÂs official duties while investigating a crime; and

Â Â Â Â Â  (2) Is certified to use the instrument or mechanical device by the agency that employs the officer. [2003 c.777 Â§5]

Â Â Â Â Â  703.400 [1989 c.1055 Â§1; 1995 c.386 Â§8; renumbered 8.415 in 1995]

INVESTIGATORS

Â Â Â Â Â  703.401 Definitions. As used in ORS 703.401 to 703.490, 703.993 and 703.995, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂClientÂ means a person who engages an investigator, firm, partnership, corporation or other entity for the purpose of conducting lawful activity on the personÂs behalf.

Â Â Â Â Â  (2) ÂInvestigatorÂ means a person who is a licensed investigator under ORS 703.430 and who engages in the business of obtaining or furnishing, or who solicits or accepts employment to obtain or furnish, information about:

Â Â Â Â Â  (a) Crimes or wrongs done or threatened against the United States or any state or territory of the United States;

Â Â Â Â Â  (b) The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activities, movements, whereabouts, affiliations, associations, transactions, acts, reputation or character of any person;

Â Â Â Â Â  (c) The location, disposition or recovery of lost or stolen property;

Â Â Â Â Â  (d) The cause of or responsibility for fires, libels, losses, accidents, damages or injuries to persons or property; or

Â Â Â Â Â  (e) Evidence to be used before any court, board, officer, referee, arbitrator or investigation committee. [1997 c.870 Â§1; 2001 c.838 Â§1; 2005 c.613 Â§9]

Â Â Â Â Â  703.402 [1989 c.1055 Â§4; 1995 c.386 Â§9; renumbered 8.420 in 1995]

Â Â Â Â Â  703.404 [1989 c.1055 Â§8; 1995 c.386 Â§10; renumbered 8.430 in 1995]

Â Â Â Â Â  703.405 License requirement. A person may not act as an investigator or represent that the person is an investigator unless that person is licensed under ORS 703.430. [1997 c.870 Â§2; 2001 c.838 Â§2]

Â Â Â Â Â  703.406 [1989 c.1055 Â§Â§2,3,7(2); 1995 c.386 Â§11; renumbered 8.435 in 1995]

Â Â Â Â Â  703.407 Expert witness exception. The licensing requirement of ORS 703.405 does not apply to a person while the person is:

Â Â Â Â Â  (1) Providing testimony in a court as an expert under ORS 40.410; or

Â Â Â Â Â  (2) Conducting investigations or reviews or engaging in other activities in preparation for providing testimony in a court as an expert under ORS 40.410. [2003 c.687 Â§14; 2005 c.613 Â§10]

Â Â Â Â Â  Note: 703.407 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 703 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  703.408 [1989 c.1055 Â§5; 1995 c.386 Â§12; renumbered 8.440 in 1995]

Â Â Â Â Â  703.410 [1989 c.1055 Â§14; 1991 c.703 Â§39; 1991 c.794 Â§1; 1995 c.386 Â§13; renumbered 8.445 in 1995]

Â Â Â Â Â  703.411 Exceptions. ORS 703.401 to 703.490, 703.993 and 703.995 do not apply to:

Â Â Â Â Â  (1) A person employed exclusively by one employer in connection with the affairs of that employer only;

Â Â Â Â Â  (2) An officer or employee of the United States, or of this state, or a political subdivision of either, while the officer or employee is engaged in the performance of official duties;

Â Â Â Â Â  (3) A person acting as a private security professional as defined in ORS 181.870;

Â Â Â Â Â  (4) A person who is employed full-time as a peace officer, as defined in ORS 161.015, who receives compensation for private employment as an investigator, provided that services are performed for no more than one person or one client;

Â Â Â Â Â  (5) A person that provides secured transportation and protection, from one place or point to another place or point, of money, currency, coins, bullion, securities, bonds, jewelry or other valuables;

Â Â Â Â Â  (6) A person that places, leases, rents or sells an animal for the purpose of protecting property, or any person that is contracted to train an animal for the purpose of protecting property;

Â Â Â Â Â  (7) A person engaged in the business of obtaining and furnishing information regarding the financial rating of persons;

Â Â Â Â Â  (8) An attorney admitted to practice law in this state performing the attorneyÂs duties as an attorney;

Â Â Â Â Â  (9) A legal assistant or paralegal engaged in activity for which the person is employed by an attorney admitted to practice law in this state;

Â Â Â Â Â  (10) Insurers, insurance adjusters and insurance producers licensed in this state and performing duties in connection with insurance transacted by them;

Â Â Â Â Â  (11) Any secured creditor engaged in the repossession of the creditorÂs collateral and any lessor engaged in the repossession of leased property in which it claims an interest;

Â Â Â Â Â  (12) An employee of a cattle association who is engaged in inspection of brands of livestock under the authority granted to that cattle association by the Packers and Stockyards Division of the United States Department of Agriculture;

Â Â Â Â Â  (13) Common carriers by rail engaged in interstate commerce and regulated by state and federal authorities and transporting commodities essential to the national defense or to the general welfare and safety of the community;

Â Â Â Â Â  (14) Any news media and the employees thereof when engaged in obtaining information for the purpose of disseminating news to the public;

Â Â Â Â Â  (15) A legal process service company attempting to serve legal process;

Â Â Â Â Â  (16) A landlord or an agent of a landlord performing duties in connection with rental property transactions; or

Â Â Â Â Â  (17) An engineer or employee of an engineer while the engineer or employee is performing duties as an engineer or on behalf of an engineer. As used in this subsection, ÂengineerÂ has the meaning given that term in ORS 672.002. [1997 c.870 Â§3; 2003 c.364 Â§57; 2003 c.764 Â§1; 2005 c.22 Â§482; 2005 c.447 Â§14]

Â Â Â Â Â  703.412 [1989 c.1055 Â§6; 1995 c.386 Â§14; renumbered 8.450 in 1995]

Â Â Â Â Â  703.414 [1989 c.1055 Â§Â§9,11; 1995 c.386 Â§15; renumbered 8.455 in 1995]

Â Â Â Â Â  703.415 InvestigatorÂs license qualifications. In order to obtain a private investigatorÂs license, a person:

Â Â Â Â Â  (1) Must be at least 18 years of age;

Â Â Â Â Â  (2) Must be eligible to work in the United States;

Â Â Â Â Â  (3) Must not have committed any act that constitutes grounds for denial of a license under ORS 703.465;

Â Â Â Â Â  (4) Must have obtained a passing score on the test of professional investigator competency administered or approved by the Department of Public Safety Standards and Training;

Â Â Â Â Â  (5) Must submit to fingerprint criminal records checks as prescribed by the department by rule;

Â Â Â Â Â  (6) Must have a corporate surety bond, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or such other security as the department may prescribe by rule in the sum of at least $5,000, or errors and omissions insurance in the sum of at least $5,000; and

Â Â Â Â Â  (7) Must have at least 1,500 hours of experience in investigatory work, have completed a related course of study approved by the department or have a combination of work experience and education approved by the department. [1997 c.870 Â§4; 2001 c.838 Â§3; 2005 c.613 Â§11]

Â Â Â Â Â  703.420 [1997 c.870 Â§5; 1999 c.59 Â§211; repealed by 2001 c.838 Â§27]

Â Â Â Â Â  703.425 Application requirements; fee; rules; investigation of applicant. (1) An application for a private investigatorÂs license or a provisional investigatorÂs license must be in writing on a form prescribed by the Department of Public Safety Standards and Training, stating the applicantÂs:

Â Â Â Â Â  (a) Legal name;

Â Â Â Â Â  (b) Birthdate;

Â Â Â Â Â  (c) Citizenship;

Â Â Â Â Â  (d) Physical description;

Â Â Â Â Â  (e) Current residence;

Â Â Â Â Â  (f) Residence for the preceding 10 years;

Â Â Â Â Â  (g) Current employment;

Â Â Â Â Â  (h) Employment for the preceding 10 years;

Â Â Â Â Â  (i) Experience qualifications;

Â Â Â Â Â  (j) Education;

Â Â Â Â Â  (k) Business address, which may be a post office box; and

Â Â Â Â Â  (L) Any other information required by the department.

Â Â Â Â Â  (2) The application must be accompanied by:

Â Â Â Â Â  (a) The application fee as prescribed by the department by rule;

Â Â Â Â Â  (b) Recent photographs of the applicant as prescribed by the department by rule to be used for an identification card and for the files of the department;

Â Â Â Â Â  (c) Complete sets of the applicantÂs fingerprints as prescribed by the department by rule;

Â Â Â Â Â  (d) Three professional references, none of which may be from a person who is related to the applicant by blood or marriage;

Â Â Â Â Â  (e) Proof of a corporate surety bond, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or such other security as the department may prescribe by rule in the sum of at least $5,000, or errors and omissions insurance in the sum of at least $5,000; and

Â Â Â Â Â  (f) Proof of a passing score on the test of professional investigator competency administered or approved by the department.

Â Â Â Â Â  (3) All applicants must disclose any acts or crimes constituting grounds for denial of a license under ORS 703.465 and must notify the department when the applicant is charged with a criminal offense. The department shall conduct a special review of any applicant making a disclosure under this subsection.

Â Â Â Â Â  (4) The Department of Public Safety Standards and Training shall forward a complete set of an applicantÂs fingerprints to the Department of State Police and shall request that the Department of State Police conduct criminal records checks as provided in ORS 181.534. Notwithstanding ORS 181.534 (5) and (6), the Department of State Police shall maintain in its files the fingerprint cards used to conduct the state criminal records check.

Â Â Â Â Â  (5) Employees of or partners in a firm who are covered by the firmÂs errors and omissions insurance meet the requirements of subsection (2)(e) of this section as long as the coverage is at least $5,000 per investigator. [1997 c.870 Â§6; 1999 c.59 Â§212; 1999 c.125 Â§1; 1999 c.312 Â§1; 1999 c.363 Â§1; 2001 c.838 Â§4; 2005 c.21 Â§11; 2005 c.730 Â§Â§43,89]

Â Â Â Â Â  703.427 [1999 c.125 Â§2; 2001 c.838 Â§5; 2005 c.613 Â§13; repealed by 2005 c.730 Â§Â§77,90]

Â Â Â Â Â  703.430 Issuance of license; posting of license; expiration; rules; fees. (1) The Department of Public Safety Standards and Training shall issue:

Â Â Â Â Â  (a) A private investigatorÂs license if the applicant has satisfied the requirements of ORS 703.415 and 703.425 and is in compliance with the rules of the department.

Â Â Â Â Â  (b) A provisional investigatorÂs license if the applicant has satisfied the requirements of ORS 703.415 (1) to (6) and 703.425 and is in compliance with the rules of the department. A person who has a provisional investigatorÂs license may not employ or supervise other investigators.

Â Â Â Â Â  (2) The department may issue:

Â Â Â Â Â  (a) A temporary investigatorÂs license to a person licensed as an investigator by another jurisdiction. The department shall adopt rules to carry out this paragraph including, but not limited to, rules establishing requirements, procedures and fees for issuing a temporary investigatorÂs license and the scope and duration of the license.

Â Â Â Â Â  (b) An interim investigatorÂs license to a person who:

Â Â Â Â Â  (A) Has applied for a private investigatorÂs license or a provisional investigatorÂs license and whose application has not been granted or denied;

Â Â Â Â Â  (B) Works only for a private investigator licensed under this section, an attorney or another employer who has requested that the person be issued an interim investigatorÂs license;

Â Â Â Â Â  (C) Has never been convicted of, pleaded guilty or no contest to or forfeited security for a crime; and

Â Â Â Â Â  (D) Meets all requirements established by the department by rule including, but not limited to, rules establishing requirements, procedures and fees for issuing an interim investigatorÂs license and the scope and duration of the license.

Â Â Â Â Â  (3) A license issued under subsection (1) of this section expires two years following the date of issuance or on the assigned renewal date. [1997 c.870 Â§7; 2001 c.838 Â§6; 2005 c.613 Â§14]

Â Â Â Â Â  703.435 Identification card; rules; obligation to carry; replacement; fees. (1) When issuing a license under ORS 703.430, the Department of Public Safety Standards and Training shall also issue an identification card of a size, design and content as may be determined by the department by rule.

Â Â Â Â Â  (2) An investigator shall carry at all times, while engaged in the practice of investigating, the identification card issued under this section.

Â Â Â Â Â  (3) In the event of loss or destruction of a license issued under ORS 703.430 or an identification card issued under this section, the investigator may apply to the department for a replacement. The application must state the circumstances of the loss or destruction. The investigator shall provide recent photographs of the investigator and a replacement application fee as prescribed by the department by rule. [1997 c.870 Â§8; 1999 c.125 Â§3; 1999 c.363 Â§2; 2001 c.838 Â§7; 2005 c.613 Â§15]

Â Â Â Â Â  703.440 Licensing reciprocity. The Department of Public Safety Standards and Training may enter into a reciprocal agreement with the appropriate official of any other state to allow an investigator licensed in the other state to operate in Oregon if the department determines that the requirements for licensure in that state are substantially similar to the requirements under Oregon law. [1997 c.870 Â§17; 2005 c.613 Â§16]

Â Â Â Â Â  703.445 Renewal procedure; fee; penalty; inactive status. (1) An investigator who desires to continue to practice in this state must apply for renewal and pay the renewal fee as prescribed by rule of the Department of Public Safety Standards and Training to the department on or before the renewal date of the license. Any person who fails to pay the renewal fee by the renewal date may, within the following 30 days, pay the renewal fee plus a penalty in an amount to be prescribed by department rule, not to exceed twice the amount of the renewal fee. Any person who fails to pay the renewal fee, with accrued penalties, for a period of 30 days after the renewal date forfeits the right to work as an investigator in this state and may be reinstated only upon compliance with the initial application procedures.

Â Â Â Â Â  (2) Prior to renewing a license, the Department of Public Safety Standards and Training may request that the Department of State Police conduct criminal records checks as provided in ORS 181.534. Any act that is grounds for denying an initial application for a license is grounds for refusing to renew a license.

Â Â Â Â Â  (3) An investigator may request the Department of Public Safety Standards and Training to place the investigator on inactive status at any time during the licensing period. Upon payment of the inactive license fee as prescribed by rule of the department, the department shall place the investigator on inactive status. An investigator on inactive status may not work as an investigator. [1997 c.870 Â§9; 1999 c.125 Â§4; 2001 c.838 Â§8; 2005 c.613 Â§17; 2005 c.730 Â§44]

Â Â Â Â Â  703.447 Continuing education. (1)(a) An investigator issued a private investigatorÂs license must complete at least 32 hours of continuing education every two years.

Â Â Â Â Â  (b) An investigator issued a provisional investigatorÂs license must complete at least 40 hours of continuing education every two years.

Â Â Â Â Â  (2) An investigator may carry no more than 15 hours of continuing education from one licensing period to the next.

Â Â Â Â Â  (3) When an investigator applies for renewal of a license under ORS 703.445, the investigator must provide proof of having completed the required continuing education.

Â Â Â Â Â  (4) As used in this section, Âcontinuing educationÂ means any educational endeavor that reasonably could be considered beneficial to the work of the investigator. Continuing education may be obtained:

Â Â Â Â Â  (a) Through participation in conferences or educational courses offered by trade schools or colleges, whether as an attendee or a presenter;

Â Â Â Â Â  (b) Through independent studies;

Â Â Â Â Â  (c) By publishing articles related to the field of investigation; and

Â Â Â Â Â  (d) As otherwise provided by the Department of Public Safety Standards and Training by rule. [2001 c.838 Â§20; 2005 c.613 Â§18]

Â Â Â Â Â  703.450 Requirements of conduct. A licensed investigator:

Â Â Â Â Â  (1) May not knowingly make any false report to an employer or client.

Â Â Â Â Â  (2) May not commit fraud or deceit toward a client or employer.

Â Â Â Â Â  (3) May not knowingly violate a court order or injunction in the course of business as an investigator.

Â Â Â Â Â  (4) May not commit an act that reflects adversely on the investigatorÂs honesty, integrity, trustworthiness or fitness to engage in business as an investigator.

Â Â Â Â Â  (5) May not act unprofessionally while acting as an investigator.

Â Â Â Â Â  (6) May not use unlicensed persons to conduct investigative activities.

Â Â Â Â Â  (7) Is responsible for the professional, ethical and legal conduct of the investigatorÂs employees or other persons working under the investigatorÂs supervision.

Â Â Â Â Â  (8) Shall inform each client that the client has a right to receive a written contract. The contract shall clearly state the task to be performed and the rate of payment.

Â Â Â Â Â  (9) Shall inform each client that the client is entitled to receive both of the following reports concerning services rendered:

Â Â Â Â Â  (a) An oral report that is timely and adequate; and

Â Â Â Â Â  (b) A written report furnished by the investigator within seven days after written request is received from the client.

Â Â Â Â Â  (10) Shall keep separate and distinct case files for each client and case. Case files must include all written agreements with the client, the date investigative activities began, copies of all correspondence and written reports generated and an accurate accounting of all time spent, activities conducted and expenses incurred by the investigator during the course of the case.

Â Â Â Â Â  (11) Shall maintain a record of the term of employment of each employee or contractor.

Â Â Â Â Â  (12) Shall maintain all records and files referred to in this section for not less than seven years.

Â Â Â Â Â  (13) Shall maintain required security or insurance.

Â Â Â Â Â  (14) Shall post the license of the investigator in a conspicuous place in the investigatorÂs principal place of business.

Â Â Â Â Â  (15) Unless performing services for a law enforcement or other governmental agency, may not attempt to give an impression that the investigator is connected in any way with a law enforcement or other governmental agency by any statement or activity, including using a title, wearing a uniform, using a badge or insignia or using an identification card or by any failure to make a statement or act.

Â Â Â Â Â  (16) Shall maintain the confidentiality of each client as required by rules of professional conduct established by the Department of Public Safety Standards and Training.

Â Â Â Â Â  (17) May not submit false information to the department.

Â Â Â Â Â  (18) May not impede a compliance investigation.

Â Â Â Â Â  (19) Shall return to the department the license and identification card issued by the department to the investigator no later than 15 days after the expiration or revocation of the license. [1997 c.870 Â§10; 1999 c.125 Â§5; 2001 c.838 Â§9; 2005 c.613 Â§19]

Â Â Â Â Â  703.455 [1997 c.870 Â§11; 2001 c.838 Â§24; repealed by 2005 c.613 Â§29]

Â Â Â Â Â  703.460 Information required; designation of agent for service of process. (1) A licensed investigator shall provide the Department of Public Safety Standards and Training with:

Â Â Â Â Â  (a) The investigatorÂs legal name, home address and home telephone number; and

Â Â Â Â Â  (b) The name, physical and mailing addresses and telephone number of the investigatorÂs business.

Â Â Â Â Â  (2) In addition to the information required by subsection (1) of this section, a licensed investigator who is not a resident of this state shall designate a person to act as the investigatorÂs agent for service of process. The investigator shall make the designation on a form approved by the department and shall include the physical address of the agentÂs business. When an investigator changes the designated agent, the investigator shall submit a new designation form. To act as an agent under this subsection, the person must be:

Â Â Â Â Â  (a) An individual who resides in this state and who maintains a business office in this state; or

Â Â Â Â Â  (b) A corporation that maintains a business office in this state.

Â Â Â Â Â  (3) An investigator shall notify the department within 10 business days of any change in the information required by this section. [1997 c.870 Â§12; 2001 c.838 Â§25; 2005 c.613 Â§20]

Â Â Â Â Â  703.465 Discipline or issuance refusal. (1) The Department of Public Safety Standards and Training may refuse to grant or renew a license, may suspend or revoke a license or may reprimand an investigator for any violation of ORS 703.405, 703.450 or 703.460 or of any rule adopted by the department.

Â Â Â Â Â  (2) In determining whether to issue a denial, suspension, revocation or reprimand, the department shall consider the facts of the case as they relate to the personÂs fitness to practice as an investigator.

Â Â Â Â Â  (3) As part of the disciplinary process, the department may provide an investigator with an opportunity to correct the deficiencies by allowing the investigator to complete a course of rehabilitation approved by the department.

Â Â Â Â Â  (4) When the department denies or revokes a license, the applicant or licensee may not reapply for a license until three years have elapsed from the issuance of the final order of denial or revocation. A person who reapplies after a denial or revocation must prove by a preponderance of the evidence that the grounds for the denial or revocation no longer exist. [1997 c.870 Â§18; 2001 c.838 Â§10; 2005 c.613 Â§21]

Â Â Â Â Â  703.470 Opportunity for hearing; judicial review. (1) If the Department of Public Safety Standards and Training proposes to refuse to issue or renew a license or proposes to suspend or revoke a license or proposes to reprimand an investigator, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided in ORS chapter 183. [1997 c.870 Â§19; 2001 c.838 Â§11; 2005 c.613 Â§22]

Â Â Â Â Â  703.473 Confidentiality of investigatorÂs personal identifying information and client files. (1) An investigatorÂs home address, home telephone number, personal electronic mail address, Social Security number, photograph and other personal identifying information are confidential and not subject to disclosure under ORS 192.410 to 192.505 unless written consent to disclose is given by the investigator.

Â Â Â Â Â  (2) Except as provided by rules established by the Department of Public Safety Standards and Training, investigator client files obtained by the department are confidential and not subject to disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (3) Information obtained by the department as part of an investigation of a licensee or applicant, including complaints concerning the licensee or applicant, is confidential and not subject to disclosure under ORS 192.410 to 192.505 until the department dismisses the case or issues a proposed order. [2001 c.838 Â§21; 2005 c.613 Â§23]

Â Â Â Â Â  703.475 [1997 c.870 Â§13; 2001 c.838 Â§12; repealed by 2005 c.613 Â§29]

Â Â Â Â Â  703.480 Department of Public Safety Standards and Training duties; rules; fees. The Department of Public Safety Standards and Training shall:

Â Â Â Â Â  (1) Adopt rules necessary for the administration of ORS 703.401 to 703.490, in accordance with ORS 183.325 to 183.410.

Â Â Â Â Â  (2) Investigate alleged violations of ORS 703.401 to 703.490 and of any rules adopted by the department. When the department conducts an investigation under this subsection, the department shall destroy all information about the alleged violation if the department determines that the allegation is false.

Â Â Â Â Â  (3) In collaboration with the Private Security Policy Committee, prescribe and collect fees for application, licensing, renewal of licenses, issuance of identification cards and penalties for late renewal of licenses. Fees established may not exceed the cost of administering the program of the department for which the fee was established.

Â Â Â Â Â  (4) In collaboration with the Private Security Policy Committee, adopt and administer a test of professional investigator competency.

Â Â Â Â Â  (5) In collaboration with the Private Security Policy Committee, formulate a code of professional ethics to be followed by investigators.

Â Â Â Â Â  (6) Establish a website on the Internet that lists each investigator with the investigatorÂs license number, business address and business telephone number.

Â Â Â Â Â  (7) Provide professional development opportunity information to investigators. [1997 c.870 Â§14; 2001 c.838 Â§14; 2003 c.14 Â§442; 2005 c.613 Â§24]

Â Â Â Â Â  703.485 [1997 c.870 Â§15; 2001 c.838 Â§15; repealed by 2005 c.613 Â§29]

Â Â Â Â Â  703.490 Moneys credited to Police Standards and Training Account. All moneys received by the Department of Public Safety Standards and Training under ORS 703.401 to 703.490, 703.993 and 703.995 shall be paid into the General Fund in the State Treasury and credited to the Police Standards and Training Account established in ORS 181.690. Notwithstanding ORS 181.690 (1), all moneys credited to the account under this section may be used only for the expenses of administration and enforcement of ORS 703.401 to 703.490, 703.993 and 703.995. [1997 c.870 Â§16; 2001 c.838 Â§18; 2005 c.613 Â§25]

PENALTIES

Â Â Â Â Â  703.850 [1989 c.1055 Â§12; 1991 c.734 Â§92; repealed by 1995 c.386 Â§1]

Â Â Â Â Â  703.990 Criminal penalties for polygraph examiners. Violation of any provision of ORS 703.010 to 703.320 or of any rule adopted thereunder is a Class A misdemeanor. [1975 c.608 Â§28]

Â Â Â Â Â  703.993 Criminal penalties for investigators. (1) A person commits a Class A misdemeanor if the person knowingly falsifies the fingerprints, photographs or other data pertinent to an application for a license or identification card under the provisions of ORS 703.425, 703.430 or 703.435.

Â Â Â Â Â  (2) A person commits a Class B misdemeanor if the person knowingly practices as an investigator without a license as required by ORS 703.405.

Â Â Â Â Â  (3) An investigator who fails to carry the identification card as required by ORS 703.435 commits a Class A violation. [1997 c.870 Â§21; 2001 c.838 Â§16]

Â Â Â Â Â  703.995 Civil penalties for investigators. (1) In addition to any other penalty provided by law, a person who violates any provision of ORS 703.401 to 703.490 or any rule adopted thereunder:

Â Â Â Â Â  (a) Is subject to payment of a civil penalty in an amount of not more than $500 for each offense; and

Â Â Â Â Â  (b) May be assessed the costs of the disciplinary proceedings as a civil penalty.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) of this section, if a person violates ORS 703.405, the person is subject to payment of a civil penalty in an amount of not more than $5,000 for each violation with maximum penalties not to exceed $10,000 per year. The amount of a penalty under this subsection shall be determined by taking into consideration the gravity of the violation, the previous record of the violator in complying or failing to comply with requirements imposed on the violator and any other considerations the Department of Public Safety Standards and Training deems appropriate.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Judicial review of civil penalties imposed under this section shall be as provided under ORS 183.480, except that the court may reduce the amount of the penalty. [1997 c.870 Â§20; 1999 c.1051 Â§220; 2001 c.838 Â§17; 2005 c.613 Â§26]

_______________



Chapter 704

Chapter 704 Â Outfitters and Guides

2005 EDITION

OUTFITTERS AND GUIDES

OCCUPATIONS AND PROFESSIONS

GENERAL PROVISIONS

704.010Â Â Â Â  Definitions

704.020Â Â Â Â  Registration required; liability insurance; bond or financial security; fees; decal

704.021Â Â Â Â  Proof of compliance with registration requirements

704.023Â Â Â Â  Requirements for outfitter and guide serving outdoor youth program

704.025Â Â Â Â  Reciprocity for certain licensees of other states; rules

704.030Â Â Â Â  False statements in registration application prohibited; special requirements for use of boat

704.035Â Â Â Â  Opportunity for hearing required; judicial review of decision

704.040Â Â Â Â  Revocation of registration; restriction on registration application after revocation; reprimands

704.045Â Â Â Â  Registration of fishing derby with board; exemption from outfitter and guide registration; fee

704.050Â Â Â Â  Cancellation of liability insurance; notice to board; suspension of registration

704.060Â Â Â Â  Certification process for participation in allocation of certain deer and elk permits; fee

704.065Â Â Â Â  Decal to be affixed to boat

704.070Â Â Â Â  Requirements for safety equipment, experience and training

ADMINISTRATION

704.500Â Â Â Â  Rules

704.510Â Â Â Â  Outfitters and Guides Account

704.520Â Â Â Â  Board to submit list of registrants to tourism promotion agency

704.525Â Â Â Â  Advisory committee; membership; duties

PENALTIES

704.900Â Â Â Â  Civil penalties; procedure; rules

704.990Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  704.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoardÂ means the State Marine Board.

Â Â Â Â Â  (2) ÂEmployeeÂ means an individual who, in exchange for compensation or other pecuniary gain, provides outfitting and guiding services exclusively under the direction, supervision and control of an outfitter and guide or an ocean guide.

Â Â Â Â Â  (3) ÂOcean guideÂ means any individual who carries passengers for hire for outdoor recreational activities only on the waters of the Pacific Ocean over which the State of Oregon has jurisdiction and who possesses therefor a valid United States Coast Guard vessel operator license.

Â Â Â Â Â  (4) ÂOutdoor recreational activitiesÂ include, but are not limited to, boating, angling, hunting, jeep touring, backpacking, alpine mountain climbing, camping, trips utilizing pack animals, dog sled trips, whitewater float trips, rafting trips, drift boat trips, kayak trips, inflatable canoe trips and canoe trips. The duration of any outdoor recreational activities may be for a few hours or for several days or weeks.

Â Â Â Â Â  (5)(a) ÂOutfitter and guideÂ means any person:

Â Â Â Â Â  (A) Who provides, or who offers to provide, for compensation or other pecuniary gain:

Â Â Â Â Â  (i) Outfitting and guiding services in Oregon; or

Â Â Â Â Â  (ii) Outfitting and guiding services and either equipment, supplies, livestock or materials for use in Oregon; or

Â Â Â Â Â  (B) Who holds one or more federal permits for commercial outfitting and guiding services for use in any forest or wilderness or on any river in Oregon.

Â Â Â Â Â  (b) ÂOutfitter and guideÂ does not include:

Â Â Â Â Â  (A) An ocean guide or an employee of an outfitter and guide or ocean guide; or

Â Â Â Â Â  (B) An individual who, for compensation or other pecuniary gain, provides outfitting and guiding services for the conduct of outdoor recreational activities exclusively upon property owned or controlled by the individual.

Â Â Â Â Â  (6) ÂOutfitting and guiding servicesÂ include, but are not limited to, leading, protecting, instructing, training, cooking, packing, guiding, transporting, supervising, interpreting or otherwise assisting any person in the conduct of outdoor recreational activities. The rental of equipment alone does not constitute outfitting and guiding services.

Â Â Â Â Â  (7) Outfitting and guiding services are not offered or provided for compensation or pecuniary gain if:

Â Â Â Â Â  (a) No individual receives any dues, fee, salary, commission, bonus, tip, compensation, equipment, materials, livestock, supplies, rental payment, amortization payment, depreciation payment or other financial gain; and

Â Â Â Â Â  (b) No money or other remuneration is in any manner paid or collected except as a sharing by trip participants of the costs or expenses for the trip. [1983 c.655 Â§1; 1995 c.736 Â§7]

Â Â Â Â Â  704.020 Registration required; liability insurance; bond or financial security; fees; decal. (1) Any person who acts, or who offers to act, as an outfitter and guide must first register with the State Marine Board. Each registration shall be submitted annually on a form provided by the board and shall include the following information:

Â Â Â Â Â  (a) The name, residence address, and residence telephone number of the person providing outfitting and guiding services, and all business names, addresses and telephone numbers under which outfitting and guiding services are provided.

Â Â Â Â Â  (b) If the outfitting and guiding services are to be performed in the business name of an individual, proof of possession of a current certificate issued to the individual:

Â Â Â Â Â  (A) By the American Red Cross upon completion of its multimedia course; or

Â Â Â Â Â  (B) Upon completion of any equivalent medical or American Red Cross training course approved by the board.

Â Â Â Â Â  (c) If the outfitting and guiding services are to be performed in the business name of a person other than an individual, the outfitter and guide must provide the names of all employees, agents and parties in interest who physically provide, or who directly assist in physically providing, outfitting and guiding services in Oregon, together with the affidavit of the outfitter and guide that each such employee, agent or party in interest possesses:

Â Â Â Â Â  (A) A current certificate issued to the employee, agent or party in interest:

Â Â Â Â Â  (i) By the American Red Cross upon completion of its multimedia course; or

Â Â Â Â Â  (ii) Upon completion of any equivalent medical or American Red Cross training course approved by the board.

Â Â Â Â Â  (B) A valid United States Coast Guard vessel operator license if operating a motorboat on navigable waters of the United States.

Â Â Â Â Â  (d) A description of:

Â Â Â Â Â  (A) The outfitting and guiding services, and any equipment, supplies, livestock and materials provided by the outfitter and guide;

Â Â Â Â Â  (B) The geographic area in which the outfitter and guide provides the outfitting and guiding services, and any equipment, supplies, livestock and materials; and

Â Â Â Â Â  (C) The experience of the outfitter and guide in providing the outfitting and guiding services, and equipment, supplies, livestock and materials.

Â Â Â Â Â  (e) Proof that the outfitter and guide has liability insurance covering occurrences by the outfitter and guide, and the employees of the outfitter and guide, which result in bodily injury or property damage. Such insurance shall be not less than $300,000 combined single limit per occurrence general liability coverage.

Â Â Â Â Â  (f) Certification by the outfitter and guide that the outfitter and guide will maintain the insurance required by paragraph (e) of this subsection continuously in full force and effect for a period of not less than one year from the date the certificate of registration described in this section is issued by the board.

Â Â Â Â Â  (g) The affidavit of the outfitter and guide stating that for a period of not less than 24 months immediately prior to making the registration application the outfitter and guide and each person who provides or assists in directly providing outfitting and guiding services:

Â Â Â Â Â  (A) Have not been convicted of:

Â Â Â Â Â  (i) Any criminal offense or violation under this chapter or ORS chapter 477, 496, 497, 498, 501, 506, 508, 509 or 511 or any rule adopted pursuant thereto; or

Â Â Â Â Â  (ii) Any violation of the wildlife laws which occurred while acting as an outfitter and guide and which resulted in court-ordered revocation of the hunting or fishing license of the outfitter and guide;

Â Â Â Â Â  (B) Have not had an outfitting and guiding license, permit or certificate revoked, suspended or canceled by another state or by an agency of the government of the United States;

Â Â Â Â Â  (C) Have not been denied the right to apply for an outfitting and guiding license, permit or certificate by another state or by an agency of the government of the United States; and

Â Â Â Â Â  (D) Have not been convicted of guiding without registration as required by this subsection.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, a person who acts or offers to act as an outfitter and guide using boats that are under the direct operation of an outfitter and guide or an employee of an outfitter and guide to carry passengers on the waters of this state shall submit proof:

Â Â Â Â Â  (a) That the outfitter and guide possesses a valid United States Coast Guard vessel operator license if operating a motorboat on navigable waters of the United States; and

Â Â Â Â Â  (b) Of liability insurance.

Â Â Â Â Â  (3)(a) A person who registers as an outfitter and guide and who accepts deposits from clients in excess of $100 per person shall submit a bond or other financial security in the amount of $5,000 to the board at the time of registration. The bond or other financial security shall be held by the board for the benefit of clients of the outfitter and guide who pay a money deposit to the outfitter and guide in anticipation of services to be received. The bond or other financial security amount shall be released to such client or clients conditioned upon a failure of the outfitter and guide to return the deposit following cancellation of services or other failure to provide agreed upon services.

Â Â Â Â Â  (b) The board shall release or retain all or any portion of a bond or other financial security as described in paragraph (a) of this subsection according to the provisions of ORS chapter 183.

Â Â Â Â Â  (4) Each annual registration shall be accompanied by a fee as follows:

Â Â Â Â Â  (a) For resident persons, $50.

Â Â Â Â Â  (b) For nonresident persons who reside in a state that requires residents of the State of Oregon to pay a license fee, registration fee or other fee or charge in excess of $50 to act as an outfitter and guide in that state, the same fee or other charge as is charged the residents of the State of Oregon to act as an outfitter and guide in the state where the nonresident applicant resides. If the state in which such a nonresident applicant resides makes distinctions in fees or charges based on the type of outfitter and guide service performed and requires residents of the State of Oregon to pay fees or charges accordingly, the board shall make and apply those same distinctions and require the nonresident applicants to pay the corresponding fees or charges.

Â Â Â Â Â  (c) For nonresident persons other than those referred to in paragraph (b) of this subsection, $50.

Â Â Â Â Â  (5) Upon the submission to the board of the appropriate fees prescribed in this section and the registration information required by this section, the board shall issue to the applicant a certificate of registration. The board shall also issue to each registrant proof of compliance with the requirements of this section.

Â Â Â Â Â  (6) A person who conducts sightseeing flights or other aircraft operations is exempt from the provisions of this section unless the activities conducted by the person are outdoor recreational activities as defined in ORS 704.010.

Â Â Â Â Â  (7) The board shall issue an identifying decal to outfitters and guides registering under this section that may be displayed on vehicles, pack equipment or other suitable locations where customers can see the registration decal.

Â Â Â Â Â  (8) A certificate of registration issued to an outfitter and guide under this section expires on December 31 of each calendar year. [1983 c.655 Â§2; 1985 c.452 Â§1; 1987 c.400 Â§1; 1993 c.123 Â§1; 1993 c.256 Â§1; 1995 c.736 Â§1; 1995 c.759 Â§2; 1997 c.274 Â§44; 2005 c.438 Â§1]

Â Â Â Â Â  704.021 Proof of compliance with registration requirements. An outfitter and guide who registers pursuant to ORS 704.020 shall, while the outfitter and guide is engaged in providing outfitting and guide services, hold proof of compliance with the requirements of ORS 704.020 and allow the examination of that proof of compliance by any person authorized to enforce this chapter. [2005 c.438 Â§5]

Â Â Â Â Â  704.023 Requirements for outfitter and guide serving outdoor youth program. In addition to meeting the requirements in ORS 704.020, any person who provides outfitting and guiding services for outdoor youth programs, as defined in ORS 418.205, shall furnish proof of a current child-caring agency license for outdoor youth programs from the Department of Human Services prior to being registered as an outfitter and guide. [2001 c.809 Â§10]

Â Â Â Â Â  704.025 Reciprocity for certain licensees of other states; rules. (1) Notwithstanding ORS 704.020, the State Marine Board may adopt rules that exempt persons who provide outfitting and guiding services on the Columbia River from the registration and fee requirements in ORS 704.020 if:

Â Â Â Â Â  (a) The person conducts outfitting and guiding services on the waters of the Columbia River where that river forms the boundary line between the State of Oregon and the State of Washington;

Â Â Â Â Â  (b) The person possesses a valid Washington license, permit or registration that allows the person to provide outfitting and guiding services;

Â Â Â Â Â  (c) The board determines that the licensing, permitting or registration requirements of the State of Washington are comparable to those of Oregon; and

Â Â Â Â Â  (d) The State of Washington provides similar reciprocity for holders of valid Oregon outfitter and guide registrations.

Â Â Â Â Â  (2) The purpose of subsection (1) of this section is to avoid the conflict, confusion and difficulty of an attempt to find the exact locations of the state boundary in or on the waters of the Columbia River while providing outfitting and guiding services.

Â Â Â Â Â  (3) Notwithstanding ORS 704.020, the board may adopt rules that exempt persons who provide outfitting and guiding services on the Snake River from the registration and fee requirements in ORS 704.020 if:

Â Â Â Â Â  (a) The person conducts outfitting and guiding services on the waters of the Snake River where that river forms the boundary line between the State of Oregon and the State of Idaho;

Â Â Â Â Â  (b) The person possesses a valid Idaho license, permit or registration that allows the person to provide outfitting and guiding services;

Â Â Â Â Â  (c) The board determines that the licensing, permitting or registration requirements of the State of Idaho are comparable to those of Oregon; and

Â Â Â Â Â  (d) The State of Idaho provides similar reciprocity for holders of valid Oregon outfitter and guide registrations.

Â Â Â Â Â  (4) The purpose of subsection (3) of this section is to avoid the conflict, confusion and difficulty of an attempt to find the exact locations of the state boundary in or on the waters of the Snake River while providing outfitting and guiding services. [1993 c.123 Â§Â§3,4; 1995 c.736 Â§2; 2005 c.115 Â§1]

Â Â Â Â Â  Note: The amendments to 704.025 by section 3, chapter 115, Oregon Laws 2005, become operative January 2, 2008. See section 5, chapter 115, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  704.025. (1) The fees required under ORS 704.020 do not apply to outfitters and guides who provide outfitting and guiding services on the Columbia River and who possess a valid license from the State of Washington as required under this section. Reciprocity is provided for outfitting and guiding services on the Columbia River. The right of outfitters and guides to conduct outfitting and guiding services on the waters of the Columbia River where that river forms the boundary line between the State of Oregon and the State of Washington by the holder of a valid Oregon outfitter and guide registration or a valid Washington guide license in accordance with the outfitting and guiding laws of each respective state is hereby recognized and made lawful.

Â Â Â Â Â  (2) The purpose of subsection (1) of this section is to avoid the conflict, confusion and difficulty of an attempt to find the exact locations of the state boundary in or on the waters of the Columbia River while providing outfitting and guiding services. Reciprocity under subsection (1) of this section is contingent upon passage of comparable legislation by the legislature of the State of Washington addressing the establishment of minimum guide registration or licensing requirements in the areas of first aid training and liability insurance coverage.

Â Â Â Â Â  (3) The fees required under ORS 704.020 do not apply to outfitters and guides who provide outfitting and guiding services on the Snake River and who possess a valid license from the State of Idaho as required under this section. Reciprocity is provided for outfitting and guiding services on the Snake River. The right of outfitters and guides to conduct outfitting and guiding services on the waters of the Snake River where that river forms the boundary line between the State of Oregon and the State of Idaho by the holder of a valid Oregon outfitter and guide registration or a valid Idaho guide license in accordance with the outfitting and guiding laws of each respective state is hereby recognized and made lawful.

Â Â Â Â Â  (4) The purpose of subsection (3) of this section is to avoid the conflict, confusion and difficulty of an attempt to find the exact locations of the state boundary in or on the waters of the Snake River while providing outfitting and guiding services. Reciprocity under subsection (3) of this section is contingent upon passage of comparable legislation by the legislature of the State of Idaho addressing the establishment of minimum guide registration or licensing requirements in the areas of first aid training and liability insurance coverage.

Â Â Â Â Â  704.030 False statements in registration application prohibited; special requirements for use of boat. (1) No person shall make any false statement of material fact submitted pursuant to ORS 704.020.

Â Â Â Â Â  (2) No outfitter and guide who uses a boat to carry passengers on the waters of this state shall carry passengers in excess of the passenger capacity for which insurance is obtained pursuant to ORS 704.020.

Â Â Â Â Â  (3) No outfitter and guide shall use a boat to carry passengers on navigable waters of the United States without a license, registration or decal required by ORS 704.020 and 704.065. [1983 c.655 Â§5; 1993 c.256 Â§2; 1995 c.736 Â§3; 2005 c.438 Â§8]

Â Â Â Â Â  704.035 Opportunity for hearing required; judicial review of decision. (1) The State Marine Board shall accord opportunity for hearing as provided in ORS chapter 183 when the board proposes to:

Â Â Â Â Â  (a) Refuse to issue or renew an outfitter and guide registration;

Â Â Â Â Â  (b) Revoke or suspend a registration; or

Â Â Â Â Â  (c) Reprimand an outfitter and guide.

Â Â Â Â Â  (2) Any person aggrieved by a decision of the board under this chapter is entitled to judicial review of the decision in accordance with the procedure for contested cases provided by ORS chapter 183. [1995 c.736 Â§6]

Â Â Â Â Â  704.040 Revocation of registration; restriction on registration application after revocation; reprimands. (1) The Legislative Assembly finds that violation of fire prevention, wildlife, hunting, angling, trapping or commercial fishing laws is directly related to the fitness required for registration as an outfitter and guide.

Â Â Â Â Â  (2) When any person is convicted of any violation of ORS 704.020 or 704.030 or any rule promulgated pursuant to ORS 704.500, the court having jurisdiction of the offense may order the State Marine Board to revoke the certificate of registration issued to that person pursuant to ORS 704.020.

Â Â Â Â Â  (3) When a court orders revocation of a certificate of registration pursuant to this section, the court shall take up the certificate of registration and forward it with a copy of the revocation order to the board. Upon receipt thereof, the board shall cause revocation of the certificate of registration in accordance with the court order.

Â Â Â Â Â  (4) A person who has had a certificate of registration revoked pursuant to this section is ineligible to register under ORS 704.020 for a period of 24 months from the date the court ordered the revocation.

Â Â Â Â Â  (5) The board may reprimand an outfitter and guide or suspend, revoke or deny for a period of up to 24 months the registration of an outfitter and guide for any of the following:

Â Â Â Â Â  (a) Any serious or repeated violation of this chapter or ORS chapter 477, 496, 497, 498, 501, 506, 508, 509 or 511 or any rule adopted pursuant thereto.

Â Â Â Â Â  (b) Any serious or repeated violation of the fish and wildlife laws or regulations of the federal government or of another state for committing or omitting acts that, if committed or omitted in this state, would be a violation of ethical or professional standards established pursuant to this chapter. A certified copy of the record of suspension or revocation of the state making such suspension or revocation is conclusive evidence thereof.

Â Â Â Â Â  (c) Having an outfitter and guide registration, license, permit or certificate suspended, revoked, canceled or denied by another state or by an agency of the United States for committing or omitting acts that, if committed or omitted in this state, would be a violation of ethical or professional standards established pursuant to this chapter. A certified copy of the record of suspension or revocation of the state making such suspension or revocation is conclusive evidence thereof.

Â Â Â Â Â  (d) Having a United States Coast Guard vessel operator license revoked, suspended or canceled by the United States Coast Guard for committing or omitting acts that if committed or omitted in this state would be a violation of standards established pursuant to this chapter. A certified copy of the record of revocation, suspension or cancellation from the United States Coast Guard is conclusive evidence thereof.

Â Â Â Â Â  (e) Engaging in fraudulent, untruthful or seriously misleading advertising in the conduct of the outfitting and guiding services.

Â Â Â Â Â  (6) The board shall adopt rules to implement subsection (5) of this section, including rules that describe conduct that is a serious or repeated violation of a law, rule or regulation. [1983 c.655 Â§7; 1989 c.586 Â§1; 1995 c.736 Â§4; 1997 c.274 Â§45; 1999 c.1051 Â§277; 2005 c.22 Â§483]

Â Â Â Â Â  704.045 Registration of fishing derby with board; exemption from outfitter and guide registration; fee. For the purposes of this section, Âfishing derbyÂ or ÂderbyÂ means a multiday, multistate angling event held in Oregon as a fund-raiser.

Â Â Â Â Â  (2) An organizer of a fishing derby shall register the time and location of the derby with the State Marine Board if the organizer intends to use a guide registered or licensed in a state other than Oregon. Each derby registration shall be accompanied by a fee of $50.

Â Â Â Â Â  (3) The board may, by permit, exempt a registered fishing derby from the outfitter and guide registration requirements under ORS 704.020 upon application to the board by the organizer of the derby. The board may place conditions on the exemption, including but not limited to the identification of outfitters and guides who are registered or licensed in a state other than Oregon, the display of guide boat numbers and the display of derby credentials by participants.

Â Â Â Â Â  (4) A violation of any provision of this section shall result in the revocation of the exemption described in subsection (3) of this section and the denial of a future exemption for one year from the date of violation. [2001 c.183 Â§2]

Â Â Â Â Â  704.050 Cancellation of liability insurance; notice to board; suspension of registration. (1) If an insurance company cancels or refuses to renew insurance for an outfitter and guide required by ORS 704.020, the insurance company, not less than 30 days prior to the effective date of termination of the coverage, shall notify the State Marine Board in writing of the termination and its effective date.

Â Â Â Â Â  (2) Upon receipt of an insurance coverage termination notice, the board shall send written notice to the outfitter and guide that on the effective date of the insurance coverage termination, the board will suspend the certificate of registration of the outfitter and guide unless proof of insurance required by ORS 704.020 is filed with the board prior to the effective date of the proposed insurance coverage termination.

Â Â Â Â Â  (3) The board may suspend the certificate of registration issued to an outfitter and guide if the outfitter and guide fails to maintain in full force and effect the insurance required by ORS 704.020. A certificate of registration that has been suspended pursuant to this section may not be reinstated until proof of insurance required by ORS 704.020 has been filed with the board. [1983 c.655 Â§8]

Â Â Â Â Â  704.060 Certification process for participation in allocation of certain deer and elk permits; fee. (1) The State Marine Board shall establish a certification process for outfitters and guides who engage in providing outfitting and guiding services for the hunting of deer and elk to qualify for participation in the allocation of permits required by ORS 496.151. Certification shall include evaluation of education, training, experience and other matters regarding the qualification of individuals to provide the required services.

Â Â Â Â Â  (2) The board may charge a fee for certification that is in addition to the fee required by this chapter for registration.

Â Â Â Â Â  (3) Outfitters and guides must meet the certification requirements of this section in the calendar year prior to each deer and elk season in order to participate in the permit allocation referred to in ORS 496.151. [1997 c.342 Â§5; 1999 c.281 Â§1]

Â Â Â Â Â  704.065 Decal to be affixed to boat. (1) A person who acts or offers to act as an outfitter and guide using boats to carry passengers on the waters of this state shall affix to each boat used in providing outfitter and guide services an identifying decal issued by the State Marine Board or other governmental agency, subject to rules of the board, showing the year of issuance, the passenger-carrying capacity of the boat and such other information as the board may prescribe.

Â Â Â Â Â  (2) The boat decals for each outfitter and guide who uses a boat to carry passengers on the waters of this state expire on December 31 of each calendar year. [2005 c.438 Â§3]

Â Â Â Â Â  704.070 Requirements for safety equipment, experience and training. (1) A person who acts or offers to act as an outfitter and guide using boats to carry passengers on the waters of this state shall:

Â Â Â Â Â  (a) Equip each nonmotorized boat that is under the direct operation of an outfitter and guide or an employee of an outfitter and guide to carry passengers on waters rated as class III or higher on a commonly accepted scale of river difficulty with a rescue throw bag, complete with a length of artificial fiber rope and a buoyant bag;

Â Â Â Â Â  (b) On any section of waters rated as class III or higher on a commonly accepted scale of river difficulty, require that all persons physically providing outfitting and guiding services and all passengers wear a properly secured United States Coast Guard approved personal flotation device of a type prescribed by rules adopted by the State Marine Board; and

Â Â Â Â Â  (c) If the outfitter and guide operates nonmotorized boats carrying passengers on any section of waters rated as class III or higher on a commonly accepted scale of river difficulty, require that all persons physically providing outfitting and guiding services:

Â Â Â Â Â  (A) Prior to providing the services, have completed at least one trip on that section of waters in a nonmotorized boat; and

Â Â Â Â Â  (B) Have been trained in equipment preparation and boat rigging, understanding and recognizing river characteristics and hazards, methods of scouting rapids, methods of physically guiding boats through rapids, proper client communication, how to provide paddling and safety instruction and methods of river rescue techniques, including emergency procedures and equipment recovery.

Â Â Â Â Â  (2) Subsection (1)(b) of this section does not apply to motorized boats that are inspected by the United States Coast Guard. [2005 c.438 Â§7]

ADMINISTRATION

Â Â Â Â Â  704.500 Rules. In accordance with any applicable provisions of ORS chapter 183, the State Marine Board may promulgate rules to carry out the provisions of this chapter. [1983 c.655 Â§3]

Â Â Â Â Â  704.510 Outfitters and Guides Account. The Outfitters and Guides Account is established in the General Fund of the State Treasury. Except as otherwise provided by law, all moneys received by the State Marine Board pursuant to ORS 704.020 shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the board to carry out the provisions of this chapter. [1983 c.655 Â§4; 1989 c.586 Â§6]

Â Â Â Â Â  704.520 Board to submit list of registrants to tourism promotion agency. The State Marine Board will submit annually to the state agency given the responsibility of state tourism promotion a registration list of outfitters and guides and the following information:

Â Â Â Â Â  (1) The name, business names, addresses and telephone numbers under which outfitting and guiding services are provided;

Â Â Â Â Â  (2) A description of the outfitting and guiding service;

Â Â Â Â Â  (3) The geographic area in which the outfitting and guiding service is provided; and

Â Â Â Â Â  (4) The experience of the outfitter and guide in providing the outfitting and guiding service. [1983 c.655 Â§9]

Â Â Â Â Â  704.525 Advisory committee; membership; duties. (1) The State Marine Board shall appoint an advisory committee to provide advice to the board on various matters regarding the implementation of this chapter. The committee shall be composed of members appointed as follows:

Â Â Â Â Â  (a) Two members from among those individuals recommended by the Oregon Guides and Packers.

Â Â Â Â Â  (b) One member from among those individuals recommended by the McKenzie River Guides.

Â Â Â Â Â  (c) One member from among those individuals recommended by the Eastern Oregon Guides.

Â Â Â Â Â  (d) One member from among those individuals recommended by the Rogue River Outfitters.

Â Â Â Â Â  (e) One member from among those individuals recommended by the Deschutes River Public Outfitters.

Â Â Â Â Â  (f) One member from among those individuals recommended by the Rogue River Guides Association, Inc.

Â Â Â Â Â  (g) One member from among those individuals recommended by the Tillamook Guides Association.

Â Â Â Â Â  (h) Three public members selected by the board.

Â Â Â Â Â  (2) In addition to such other duties as the board may prescribe, the advisory committee shall provide advice and recommendations to the board regarding:

Â Â Â Â Â  (a) Methods of improving communication between the board and the guiding and outfitting industry.

Â Â Â Â Â  (b) The need for competency testing of guides and outfitters.

Â Â Â Â Â  (c) Refinements of the definitions of guides and outfitters.

Â Â Â Â Â  (d) Adequacy of liability insurance coverage.

Â Â Â Â Â  (e) Identifying decals for motorboats used by guides in providing outfitter and guide services.

Â Â Â Â Â  (f) Registration reciprocity for guides conducting outfitting and guiding services on the Snake and Columbia Rivers. [1989 c.586 Â§4; 1993 c.256 Â§5]

PENALTIES

Â Â Â Â Â  704.900 Civil penalties; procedure; rules. (1) In addition to any other penalty provided by law, the State Marine Board may impose a civil penalty for failure to comply with ORS 704.020, 704.021, 704.065 or 704.070 or for violation of ORS 704.030.

Â Â Â Â Â  (2) Any civil penalty under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (3) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 30 days from the date of service of the notice in which to make written application for a hearing before the board.

Â Â Â Â Â  (4) The board shall adopt rules implementing these provisions, including a schedule of civil penalties. The civil penalty for each violation shall not exceed $500.

Â Â Â Â Â  (5) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the board considers proper and consistent with the public health and safety.

Â Â Â Â Â  (6)(a) In imposing a penalty pursuant to the schedule adopted pursuant to this section, the board shall consider the following factors:

Â Â Â Â Â  (A) Any prior violations of ORS 704.020, 704.021, 704.030, 704.065 or 704.070.

Â Â Â Â Â  (B) The immediacy and extent to which the violation threatens the public health or safety.

Â Â Â Â Â  (b) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the board determines to be proper and consistent with the public benefit. Upon the request of the person incurring the penalty, the board shall consider evidence of the economic and financial conditions of the person in determining whether a penalty shall be remitted or mitigated.

Â Â Â Â Â  (7) All penalties recovered under this section shall be paid into the State Treasury and credited to the Outfitters and Guides Account. [1989 c.586 Â§3; 1991 c.734 Â§93; 2005 c.438 Â§9]

Â Â Â Â Â  704.990 Criminal penalties. (1) Failure to comply with ORS 704.020, 704.021 or 704.065 is a Class B misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 704.030 is a Class B misdemeanor. [1983 c.655 Â§6; 2005 c.438 Â§10]

_______________






Volume 16, Chapters 705 - 752

Chapter 705

Chapter 705  Department of Consumer and Business Services

2005 EDITION

TITLE 52A

INSURANCE AND FINANCE ADMINISTRATION

Chapter     705.     Department of Consumer and Business Services

_______________

Chapter 705  Department of Consumer and Business Services

2005 EDITION

DEPARTMENT OF CONSUMER AND BUSINESS SERVICES

INSURANCE AND FINANCE ADMINISTRATION

ADMINISTRATION

(Generally)

Note          Combined license processing pilot projects; rules--2005 c.73 §§1,2,3

705.010     Definitions

705.105     Department of Consumer and Business Services; director; qualifications; confirmation; Insurance Commissioner; bond or letter of credit; seal

705.115     Department organization

705.117     Consumer Advocacy Section

705.125     Deputy director; subordinate officers and personnel

705.135     Delegation; rules; employee indebtedness; reporting

705.137     Information that is confidential or not subject to disclosure; public officer privilege; permitted uses of confidential information

705.139     Agreements with other agencies regarding sharing and use of confidential information; contents

(Financial Provisions)

705.145     Consumer and Business Services Fund; sources; uses; revolving account; assignment of certain moneys to single account; contracts for state building code training programs

705.148     Transfers from Consumer and Business Services Fund to Workers Benefit Fund; purpose; amount; liability limit

705.155     Petty cash funds

705.165     Disposition of moneys accruing from department administration and enforcement of certain laws

705.175     Warrant for collection of debt owed Department of Consumer and Business Services

SECURITIES AND FRANCHISE LAWS; ADMINISTRATIVE PROVISIONS

705.300     Records of actions of director regarding securities, commodity and franchise laws

705.310     Evidentiary effect of certain records regarding securities, commodities and franchises; fees

705.320     Certified documents; effect

705.330     Withdrawal of certain documents; review; effect

705.340     Access to directors and department records regarding securities, commodities and franchises; rules; accuracy of information

705.350     Fees for certain documents; rules

FINANCIAL INSTITUTIONS

705.610     Appointment of financial institution examiners

705.620     Schedule of fees to be collected from financial institutions; rules

705.630     Charging for extra expenses

705.635     Certificate of approval of certain business registry names filed under ORS 56.023

705.638     Company defined; organization requirements for companies conducting banking business or savings and loan business

705.640     Enforcement authority regarding conduct of banking business or savings and loan business; court order; cease and desist order; civil penalty

705.642     Injunction authority regarding conduct of banking business or savings and loan business; fine; attorney fees; claims for restitution, damages or disgorgement of illegal gains

705.005 [1985 c.762 §2; repealed by 1987 c.373 §85]

ADMINISTRATION

(Generally)

Note: Sections 1, 2 and 3, chapter 73, Oregon Laws 2005, provide:

Sec. 1. Combined license processing pilot projects; rules. (1) The Department of Consumer and Business Services may establish one or more combined license processing pilot projects. Participation in a combined license processing pilot project by a state agency is voluntary. Notwithstanding any other provision of law, agencies participating in a combined license processing pilot project may:

(a) Use combined license applications;

(b) Adopt standardized license terms under subsection (2) of this section;

(c) Charge adjusted license fees established under subsection (2) of this section;

(d) Issue combined license documents; and

(e) Take any other action authorized under rules adopted pursuant to subsection (4) of this section that provides a simplified procedure for processing licenses issued pursuant to the pilot project.

(2) Notwithstanding any other provision of law, the Department of Consumer and Business Services may establish a standardized term for licenses of state agencies participating in a combined license processing pilot project. If the department establishes a standardized term under the provisions of this subsection, the agencies participating in the project shall adjust the fees established by statute for each license in an appropriate manner to ensure that there is no revenue loss by reason of the change in the term of the license.

(3) As soon as possible after the effective date of this 2005 Act [May 25, 2005], the Department of Consumer and Business Services shall prepare a proposal for combined license processing pilot projects for the Oregon Liquor Control Commission, the Department of Environmental Quality and the State Department of Agriculture. The proposal shall specify the manner in which those agencies may offer combined license processing for retail establishments that are licensed by one or more of those agencies.

(4) The Department of Consumer and Business Services may adopt rules necessary for implementation of combined license processing pilot projects. Any agency participating in a combined license processing pilot project may:

(a) Agree to be bound by the rules adopted by the Department of Consumer and Business Services; and

(b) Adopt any other rules necessary for participation in a combined license processing pilot project. [2005 c.73 §1]

Sec. 2. Section 1 of this 2005 Act is repealed June 30, 2008. [2005 c.73 §2]

Sec. 3. Effect of repeal. The repeal of section 1 of this 2005 Act by section 2 of this 2005 Act does not affect any license issued pursuant to a combined license processing pilot project before July 1, 2008. Upon the expiration of a license issued by a participating state agency pursuant to a combined license processing pilot project, a person seeking renewal of the license must make application and pay the fee in the manner provided by law and by the rules of the agency in effect at the time of the renewal. [2005 c.73 §3]

705.010 Definitions. As used in this chapter:

(1) Board means the Workers Compensation Board.

(2) Department means the Department of Consumer and Business Services.

(3) Director means the Director of the Department of Consumer and Business Services. [1987 c.373 §1; 1993 c.744 §9; 1999 c.59 §213]

705.100 [1985 c.762 §3; repealed by 1987 c.373 §85]

705.105 Department of Consumer and Business Services; director; qualifications; confirmation; Insurance Commissioner; bond or letter of credit; seal. (1) The Department of Consumer and Business Services is created.

(2) The department shall be under the supervision and control of a director who shall be responsible for the functions of the department.

(3) Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint the director, who shall hold office at the pleasure of the Governor. The person appointed as director shall be well qualified by training and experience to perform the functions of the office.

(4) The director shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

(5) With respect to the duties, functions and powers imposed upon the director under the insurance laws, the director may be designated by the title of Insurance Commissioner or may appoint a person under ORS 705.115 to serve under the supervision and control of the director as Insurance Commissioner.

(6) Before entering upon the functions of office, the director shall give to the state a fidelity bond with one or more corporate sureties authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case in the penal sum fixed by the Governor.

(7) The department shall have an official seal. Any certificate or other document or paper executed by the department pursuant to its authority and sealed with its seal, and all copies of papers certified by it and authenticated by the seal, shall in all cases be evidence equally and in like manner as the original and shall have the same force and effect as would the original in any suit or proceeding in any court in this state. [1987 c.373 §2; 1991 c.331 §108; 1993 c.744 §10; 1997 c.631 §526; 2003 c.802 §179]

705.110 [1985 c.762 §4; repealed by 1987 c.373 §85]

705.115 Department organization. (1) The Director of the Department of Consumer and Business Services, with the approval of the Governor, shall organize and reorganize the Department of Consumer and Business Services in the manner the director considers necessary to conduct the work of the department properly.

(2) The functions of the department may be divided into administrative divisions or staff offices. Each division or office shall be under the supervision of a person appointed by the director, with the approval of the Governor. The appointee shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law and be well qualified by technical training and experience in the functions the appointee is to perform. [1987 c.373 §4]

705.117 Consumer Advocacy Section. The Director of the Department of Consumer and Business Services shall establish within the department a Consumer Advocacy Section not later than January 1, 1988. [1987 c.774 §152(1)]

Note: 705.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 705 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

705.120 [1985 c.762 §5; repealed by 1987 c.373 §85]

705.125 Deputy director; subordinate officers and personnel. (1) With the approval of the Governor, the Director of the Department of Consumer and Business Services may appoint a deputy director who shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law and have full authority to act for the director, subject to the control of the director. The appointment of the deputy director shall be by written order filed with the Secretary of State.

(2) Except as provided in ORS 705.115 and subsection (1) of this section, the director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the Department of Consumer and Business Services, prescribe their functions and fix their compensation. [1987 c.373 §5]

705.130 [1985 c.762 §6; repealed by 1987 c.373 §85]

705.135 Delegation; rules; employee indebtedness; reporting. (1) The Director of the Department of Consumer and Business Services may delegate any duties, powers and functions of the director or of the Department of Consumer and Business Services, under such conditions as the director deems appropriate.

(2) In accordance with ORS chapter 183, and in addition to other rulemaking authority prescribed by law, the director may adopt rules for the purpose of carrying out the functions of the department.

(3) The director shall adopt rules governing circumstances under which employees or any category of employees of the department may or may not be or become indebted to or hold any interest in any entity subject to regulation by the department. The rules shall provide for reporting any such indebtedness or interest and for preventing or resolving possible conflicts of interest arising therefrom. [1987 c.373 §6; 2003 c.802 §180]

705.137 Information that is confidential or not subject to disclosure; public officer privilege; permitted uses of confidential information. (1) Except as provided in subsection (3) of this section, any document, material or other information that is in the possession or control of the Department of Consumer and Business Services for the purpose of administering ORS 646.380 to 646.398, 697.005 to 697.095, 697.602 to 697.842, 717.200 to 717.320, 717.900 and 717.905, ORS chapters 59, 722, 723, 725 and 726, the Bank Act and the Insurance Code and that is described in statute as confidential or as not subject to disclosure is not subject to disclosure under ORS 192.410 to 192.505, is not subject to subpoena and is not subject to discovery or admissible in evidence in any private civil action. The Director of the Department of Consumer and Business Services may use such confidential documents, materials or other information in administering ORS 646.380 to 646.398, 697.005 to 697.095, 697.602 to 697.842, 717.200 to 717.320, 717.900 and 717.905, ORS chapters 59, 722, 723, 725 and 726, the Bank Act and the Insurance Code and in the furtherance of any other regulatory or legal action brought as a part of the directors duties.

(2) Any document, material or other information to which subsection (1) of this section applies is subject to the public officer privilege described in ORS 40.270.

(3) In order to assist in the performance of the directors duties, the director:

(a) May authorize the sharing of confidential documents, materials and other information subject to subsection (1) of this section as appropriate among the administrative divisions and staff offices of the department created under ORS 705.115 for the purpose of administering and enforcing the statutes referred to in subsection (1) of this section, in order to enable the administrative divisions and staff offices to carry out their functions and responsibilities.

(b) May share documents, materials and other information, including the confidential documents, materials and other information that is subject to subsection (1) of this section or that is otherwise confidential under ORS 192.501 or 192.502, with other state, federal, foreign and international regulatory and law enforcement agencies and with the National Association of Insurance Commissioners and its affiliates or subsidiaries, if the recipient agrees to maintain the confidentiality of the documents, materials and other information.

(c) May receive documents, materials and other information, including otherwise confidential documents, materials and other information, from state, federal, foreign and international regulatory and law enforcement agencies and from the National Association of Insurance Commissioners and its affiliates or subsidiaries. The director shall maintain as confidential as provided in this section any such document, material or other information received upon notice or with an understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information.

(4) Neither disclosure of documents, materials or other information to the director under this section nor the sharing of documents, materials or other information as authorized in subsection (3) of this section waives any applicable privilege or claim of confidentiality in the documents, materials or other information.

(5) This section does not prohibit the director from releasing final, adjudicated actions, including suspensions or revocations of certificates of authority or licenses, when the actions are otherwise open to public inspection, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries. [2001 c.377 §2]

705.139 Agreements with other agencies regarding sharing and use of confidential information; contents. (1) The Director of the Department of Consumer and Business Services may enter into agreements with other state, federal, foreign and international regulatory and law enforcement agencies and with the National Association of Insurance Commissioners and its affiliates or subsidiaries, governing the sharing and use of information consistent with ORS 705.137.

(2) An agreement under this section must specify the duration of the agreement, the purpose of the agreement, the methods that may be employed for terminating the agreement and any other necessary and proper matters.

(3) An agreement under this section does not relieve the director of any obligation or responsibility imposed by law.

(4) The director may expend funds of the Department of Consumer and Business Services and may supply services for the purpose of carrying out an agreement under this section.

(5) Agreements under this section are exempt from ORS 190.410 to 190.440 and 190.480 to 190.490. [2001 c.377 §3]

705.140 [1985 c.762 §6a; repealed by 1987 c.373 §85]

(Financial Provisions)

705.145 Consumer and Business Services Fund; sources; uses; revolving account; assignment of certain moneys to single account; contracts for state building code training programs. (1) There is created in the State Treasury a fund to be known as the Consumer and Business Services Fund, separate and distinct from the General Fund. All moneys collected or received by the Department of Consumer and Business Services, except moneys collected pursuant to ORS 735.612 and those moneys required to be paid into the Workers Benefit Fund, shall be paid into the State Treasury and credited to the Consumer and Business Services Fund. Moneys in the fund may be invested in the same manner as other state moneys and any interest earned shall be credited to the fund.

(2) The department shall keep a record of all moneys deposited in the Consumer and Business Services Fund that shall indicate, by separate account, the source from which the moneys are derived, the interest earned and the activity or program against which any withdrawal is charged.

(3) If moneys credited to any one account are withdrawn, transferred or otherwise used for purposes other than the program or activity for which the account is established, interest shall accrue on the amount withdrawn from the date of withdrawal and until such funds are restored.

(4) Moneys in the fund are continuously appropriated to the department for its administrative expenses and for its expenses in carrying out its functions and duties under any provision of law.

(5) Except as provided in ORS 705.165, it is the intention of the Legislative Assembly that the performance of the various duties and functions of the department in connection with each of its programs shall be financed by the fees, assessments and charges established and collected in connection with those programs.

(6) There is created by transfer from the Consumer and Business Services Fund a revolving administrative account in the amount of $100,000. The revolving account shall be disbursed by checks or orders issued by the director or the Workers Compensation Board and drawn upon the State Treasury, to carry on the duties and functions of the department and the board. All checks or orders paid from the revolving account shall be reimbursed by a warrant drawn in favor of the department charged against the Consumer and Business Services Fund and recorded in the appropriate subsidiary record.

(7) For the purposes of ORS chapter 656, the revolving account created pursuant to subsection (6) of this section may also be used to:

(a) Pay compensation benefits; and

(b) Refund to employers amounts paid to the Consumer and Business Services Fund in excess of the amounts required by ORS chapter 656.

(8) Notwithstanding subsections (2), (3) and (5) of this section and except as provided in ORS 455.220 (1), the moneys derived pursuant to ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.756 and 455.220 (1) and deposited to the fund, interest earned on those moneys and withdrawals of moneys for activities or programs under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646 and 446.666 to 446.756, or education and training programs pertaining thereto, must be assigned to a single account within the fund.

(9) Notwithstanding subsections (2), (3) and (5) of this section, the moneys derived pursuant to ORS 455.240 or 460.370 or from state building code or specialty code program fees for which the amount is established by department rule pursuant to ORS 455.020 (2) and deposited to the fund, interest earned on those moneys and withdrawals of moneys for activities or programs described under ORS 455.240 or 446.566 to 446.646, 446.666 to 446.756 and 460.310 to 460.370, structural or mechanical specialty code programs or activities for which a fee is collected under ORS 455.020 (2), or programs described under subsection (10) of this section that provide training and education for persons employed in producing, selling, installing, delivering or inspecting manufactured structures or manufactured dwelling parks or recreation parks, must be assigned to a single account within the fund.

(10) Notwithstanding ORS 279.835 to 279.855 and ORS chapters 279A and 279B, the department may, after consultation with the appropriate specialty code advisory boards established under ORS 446.280, 455.132, 455.138, 480.535 and 693.115, contract for public or private parties to develop or provide training and education programs relating to the state building code and associated licensing or certification programs. [1987 c.373 §17; 1989 c.711 §6; 1993 c.744 §11; 1995 c.641 §16; 1999 c.518 §1; 2001 c.319 §1; 2001 c.710 §13; 2003 c.655 §84a; 2003 c.675 §47; 2003 c.794 §322; 2005 c.755 §53]

705.148 Transfers from Consumer and Business Services Fund to Workers Benefit Fund; purpose; amount; liability limit. (1) The Director of the Department of Consumer and Business Services shall transfer workers compensation premium assessment revenue from the Consumer and Business Services Fund to the Workers Benefit Fund to finance the cost of carrying out the provisions of ORS 656.054 and 656.735 and section 15, chapter 600, Oregon Laws 1985.

(2) The amount of total transfers during any one year shall be limited to an amount that will produce an ending cash balance approximating six months of projected expenditures in the Workers Benefit Fund in regard to its functions under ORS 656.054 and 656.735 and section 15, chapter 600, Oregon Laws 1985.

(3) The transfers may be conducted annually, quarterly or monthly. Total annual transfers shall comply with subsection (2) of this section.

(4) The departments funded liability for claims costs pursuant to ORS 656.054 and 656.735 and section 15, chapter 600, Oregon Laws 1985, shall be limited to the amount of moneys included in the transfers determined by the director to be available for these purposes. [1995 c.641 §27]

705.150 [1985 c.762 §7; repealed by 1987 c.373 §85]

705.155 Petty cash funds. The Director of the Department of Consumer and Business Services and the Workers Compensation Board may in their discretion establish and maintain petty cash funds for the purpose of making change and paying other petty incidental expenses in the administration of the functions of the Department of Consumer and Business Services and the board. [1987 c.373 §19]

705.160 [1985 c.762 §8; repealed by 1987 c.373 §85]

705.165 Disposition of moneys accruing from department administration and enforcement of certain laws. (1) Except as provided in ORS 59.255, 59.890, 59.995, 59.996, 645.950 and 697.832, the net amount accruing to the Department of Consumer and Business Services from all fees, charges, interest, fines, penalties and miscellaneous revenues from all sources under ORS chapters 59, 645, 706 to 716, 722, 723, 725 and 726 and ORS 646.382 to 646.398, 650.005 to 650.100, 697.005 to 697.095, 697.602 to 697.842, 705.350 and 717.200 to 717.320 shall, after deduction of refunds, be paid over to the State Treasurer and deposited in a separate subaccount in the Consumer and Business Services Fund created under ORS 705.145 at least monthly and may be used only for the expenses of the department in carrying out its functions and duties under ORS chapters 59, 645, 706 to 716, 722, 723, 725 and 726 and ORS 646.382 to 646.398, 650.005 to 650.100, 697.005 to 697.095, 697.602 to 697.842, 705.350 and 717.200 to 717.320.

(2) Any amount deposited in the separate subaccount in the Consumer and Business Services Fund as provided in subsection (1) of this section that at the end of each quarter is determined by the Director of the Department of Consumer and Business Services to be in excess of the amount needed to administer ORS chapters 59, 645, 706 to 716, 722, 723, 725 and 726 and ORS 646.382 to 646.398, 650.005 to 650.100, 697.005 to 697.095, 697.602 to 697.842 and 717.200 to 717.320 shall be transferred to the General Fund and shall become available for general governmental expenses. [1987 c.414 §143; 1989 c.473 §1; 1993 c.508 §43; 1993 c.744 §12; 1995 c.79 §353; 2001 c.319 §2; 2005 c.755 §54]

Note: The amendments to 705.165 by section 3, chapter 319, Oregon Laws 2001, become operative January 1, 2008. See section 4, chapter 319, Oregon Laws 2001. The text that is operative on and after January 1, 2008, including amendments by section 55, chapter 755, Oregon Laws 2005, is set forth for the users convenience.

705.165. (1) Except as provided in ORS 59.255, 59.890, 59.995, 59.996 and 645.950, the net amount accruing to the Department of Consumer and Business Services from all fees, charges, interest, fines, penalties and miscellaneous revenues from all sources under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.840 to 59.965, 59.991, 650.005 to 650.100 and 705.350 shall, after deduction of refunds, be paid over to the State Treasurer and deposited in a separate subaccount in the Consumer and Business Services Fund created under ORS 705.145 at least monthly and may be used only for the expenses of the department in carrying out its functions and duties under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.840 to 59.965, 59.991, 59.995, 650.005 to 650.100 and 705.350.

(2) Any amount deposited in the separate subaccount in the Consumer and Business Services Fund as provided in subsection (1) of this section that at the end of each quarter is determined by the Director of the Department of Consumer and Business Services to be in excess of the amount needed to administer ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.840 to 59.965, 59.991, 59.995 and 650.005 to 650.100 shall be transferred to the General Fund and shall become available for general governmental expenses.

705.170 [1985 c.762 §9; repealed by 1987 c.373 §85]

705.175 Warrant for collection of debt owed Department of Consumer and Business Services. (1) If any amount due the Department of Consumer and Business Services is not paid within 30 days of the date payment becomes due, and no provision has been made to secure the payment, the department may issue a warrant. The warrant may be filed with the county clerk of any county in this state and recorded in the County Clerk Lien Record of the county in which it is filed. The amount of a warrant issued under this section shall include the principal amount of the debt, any added interest accumulated pursuant to ORS 82.010 or other applicable law and any costs associated with the recording, indexing and serving of the warrant and any satisfaction or release thereof. A copy of the warrant shall be mailed to the debtor by the department at the last known address of the debtor.

(2) After receiving the warrant, the county clerk shall enter the warrant in the County Clerk Lien Record in the manner described in ORS 205.125. The warrant shall have the effect described in this section and ORS 205.125 and 205.126 and may be enforced as provided in this section and ORS 18.900, 205.125 and 205.126. [2003 c.578 §2]

705.180 [1985 c.762 §10, 10a; repealed by 1987 c.373 §85]

705.190 [1985 c.762 §13; repealed by 1987 c.373 §85]

705.200 [1985 c.762 §12; repealed by 1987 c.373 §85]

705.210 [1985 c.762 §13a; repealed by 1987 c.373 §85]

705.220 [1985 c.762 §13b; repealed by 1987 c.373 §85]

705.230 [1985 c.762 §14; repealed by 1987 c.373 §85]

705.240 [1985 c.762 §15; repealed by 1987 c.373 §85]

SECURITIES AND FRANCHISE LAWS; ADMINISTRATIVE PROVISIONS

705.300 Records of actions of director regarding securities, commodity and franchise laws. The Director of the Department of Consumer and Business Services shall keep books, as records of office, showing all acts, matters and things done by the director under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 and 650.005 to 650.100. [1987 c.414 §71; 1989 c.179 §5]

705.310 Evidentiary effect of certain records regarding securities, commodities and franchises; fees. (1) Copies of all records and papers of the Department of Consumer and Business Services relating to duties, functions and powers of the Director of the Department of Consumer and Business Services and the department under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 and 650.005 to 650.100, certified by the director, shall be received in evidence in all cases equally and with like effect as the original.

(2) The department shall collect a fee as set by rule for making copies of any document filed in the department and relating to the duties, functions and powers of the director under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 and 650.005 to 650.100. For certifying the document it shall collect, in addition, a fee of $2. [1987 c.414 §72; 1989 c.179 §6]

705.320 Certified documents; effect. When certified by the Director of the Department of Consumer and Business Services, all certificates issued by the director and all copies of documents filed in the Department of Consumer and Business Services that relate to the duties, functions and powers of the director under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 and 650.005 to 650.100 shall be taken and received in all courts, public offices and official bodies of this state as prima facie evidence of the facts stated in the certificates or documents. A certificate by the director as to the compliance or noncompliance of the document with provisions of ORS chapter 645 or ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 or 650.005 to 650.100, or as to the existence or nonexistence of the facts relating to the matters contained in the documents that would appear from the presence or absence of documents filed in the department, shall be taken and received in all courts, public offices and official bodies of this state as prima facie evidence of the existence or nonexistence of the facts stated in the certificates or documents. [1987 c.414 §75; 1989 c.179 §7]

705.330 Withdrawal of certain documents; review; effect. (1) Within one year after a filing under ORS chapter 645 or ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 or 650.005 to 650.100, the Director of the Department of Consumer and Business Services may withdraw from filing any document filed by the director when the person who submitted the document advises the Department of Consumer and Business Services that the document was submitted prematurely or by inadvertence or mistake. The person requesting the withdrawal shall accompany the request with a written statement reflecting the basis of the persons authority to initiate the withdrawal.

(2) The director may withdraw without notice or hearing a certificate that the director has issued or a document that the director has filed under ORS chapter 645 or ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 or 650.005 to 650.100 when the fee was paid with a check that was returned to the department for lack of sufficient funds. Such withdrawal shall be retroactive to the date of filing.

(3) Any decision under this section may be reviewed in accordance with the provisions of ORS chapter 183.

(4) A withdrawal from filing of a document under this section is retroactive to the date of the filing but shall not relieve a person of any liability the person may have incurred while the document was filed with the department. The director is not required to refund any fees paid in conjunction with the document withdrawn. [1987 c.414 §73; 1989 c.179 §8]

705.340 Access to directors and department records regarding securities, commodities and franchises; rules; accuracy of information. (1) The Director of the Department of Consumer and Business Services by rule shall adopt a schedule establishing priority of access among members of the general public, governmental agencies and other persons to records of the director and the Department of Consumer and Business Services relating to the duties, functions and powers under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 and 650.005 to 650.100 for use at times that the director finds that demands for access to the records and to the time and resources of the director and the department cannot be satisfied readily.

(2) The director shall not be responsible for the accuracy of information contained in the records and provided under this section or ORS 192.410 to 192.505. [1987 c.414 §74; 1989 c.179 §9]

705.350 Fees for certain documents; rules. Notwithstanding ORS 192.410 to 192.505, the Director of the Department of Consumer and Business Services shall establish by rule reasonable fees for the following that relate to the duties, functions and powers of the director under ORS chapter 645 and ORS 59.005 to 59.451, 59.660 to 59.830, 59.991, 59.995 and 650.005 to 650.100:

(1) Computer generated lists on paper and electronic data processing media;

(2) Terminal access to the files of the Department of Consumer and Business Services;

(3) Microfilm records of the files of the department; and

(4) Copies of the programs and files on paper or electronic data processing media. [1987 c.414 §76; 1989 c.179 §10]

FINANCIAL INSTITUTIONS

705.500 [1987 c.94 §113; repealed by 1997 c.631 §567]

705.510 [1987 c.94 §114; repealed by 1997 c.631 §567]

705.600 [1987 c.491 §2; 1989 c.310 §1; 1993 c.18 §154; 1993 c.229 §25; 1993 c.318 §14; repealed by 1997 c.631 §567]

705.610 Appointment of financial institution examiners. The Director of the Department of Consumer and Business Services shall appoint examiners to conduct, as required by law, all examinations of entities subject to ORS chapters 706 to 725. [1987 c.373 §20]

705.620 Schedule of fees to be collected from financial institutions; rules. (1) The Director of the Department of Consumer and Business Services shall adopt by rule in a single rulemaking proceeding one or more schedules of fees to be collected by the director from banking institutions and out-of-state banking institutions under ORS 706.530, from savings associations under ORS 722.606, from credit unions under ORS 723.114 and from licensees under ORS 725.185. Any change in a schedule of fees shall be adopted by rule prior to April 15 of the year during which the fee will first be collected.

(2) The rule shall provide that the date for payment of the fees assessed under the schedule or schedules shall be the same for all institutions assessed.

(3) In setting or changing the schedule or schedules, the director shall take into consideration:

(a) The amount of all other funds available to the director collecting the fees under that schedule;

(b) The costs which the director collecting the fees under that schedule will incur in performing the duties of the director during the year in question; and

(c) The amount needed by the director collecting the fees under that schedule to establish and maintain a reasonable emergency fund. [1987 c.171 §2; 1993 c.264 §§3,3a; 1995 c.192 §1]

705.630 Charging for extra expenses. (1) When the Department of Consumer and Business Services incurs extra expenses in performing its functions and the Director of the Department of Consumer and Business Services determines that the expenses are incurred for the primary benefit of another person, the director may charge and collect from the person an amount equal to the reasonable actual extra expenses incurred. The director shall notify the person of the amounts to be charged either before the expenses are incurred or as soon as practicable after the director determines that amounts incurred should be charged under this section.

(2) A person who is charged an amount under this section may request a contested case hearing before the director for review of the charge. [1987 c.309 §2]

705.635 Certificate of approval of certain business registry names filed under ORS 56.023. (1) A person may submit a written request for a certificate from the Director of the Department of Consumer and Business Services for purposes of complying with the provisions of ORS 56.023. The request shall provide such information as the director may require by rule or order.

(2) Upon receiving a request for a certificate under subsection (1) of this section, the director shall within 10 business days determine whether the requested name and intended activity are in compliance with the provisions of the Bank Act and ORS chapters 59, 645, 705, 717, 722, 725 and 726.

(3)(a) If the director determines that use of the requested name or intended activity is in compliance with the Bank Act and ORS chapters 59, 645, 705, 717, 722, 725 and 726, the director shall issue a written certificate.

(b) If the director determines that use of the requested name or intended activity is not in compliance with the Bank Act and ORS chapters 59, 645, 705, 717, 722, 725 and 726, the director shall promptly notify the requester in writing, who may:

(A) Amend the name or activity and submit a written request to the director for reconsideration; or

(B) Request that the director conduct an administrative hearing. The hearing shall be conducted as a contested case hearing pursuant to ORS chapter 183. [2001 c.315 §45]

705.638 Company defined; organization requirements for companies conducting banking business or savings and loan business. (1) For purposes of this section, company means a corporation, nonprofit corporation, cooperative, limited liability company, partnership, limited liability partnership, limited partnership, business trust, association or other business entity.

(2) A company organized under the laws of this state for the purposes of conducting a banking business as defined in ORS 706.005 (6) either within or outside this state shall be organized under ORS chapter 707.

(3) A company organized under the laws of this state to transact savings and loan business as defined in ORS 722.004 (25) either within or outside this state shall be organized under ORS chapter 722. [2001 c.315 §44]

705.640 Enforcement authority regarding conduct of banking business or savings and loan business; court order; cease and desist order; civil penalty. (1) Whenever the Director of the Department of Consumer and Business Services has reason to believe that a person is violating any provision of ORS 705.638, 707.005, 707.010 or 722.012, the director:

(a) Shall have access to the premises where that person is suspected of transacting banking business in violation of ORS 705.638, 707.005, 707.010 or 722.012 or where that person may have books, accounts and records; and

(b) Shall have the power to examine, copy or take possession of the books, accounts and records of that person in order to ascertain whether or not that person has violated or is violating any provision of ORS 705.638, 707.005, 707.010 or 722.012.

(2) If a person refuses to grant access to the premises or refuses to comply with the provisions of subsection (1) of this section, the director may apply for an order from a court having jurisdiction over the matter requiring compliance with the provisions of subsection (1) of this section.

(3) When the director believes, from evidence satisfactory to the director, that any person is violating the provisions of ORS 705.638, 707.005, 707.010 or 722.012, the director may:

(a) Issue an order finding the person in violation, directing the person to cease and desist from the violation and assessing a penalty equal to the costs of investigation plus $1,000, but not exceeding $5,000; and

(b) Publish notice of any order issued by the director pursuant to paragraph (a) of this subsection.

(4) An order under this section remains in effect until it is withdrawn by the director or by a court of competent jurisdiction. [2001 c.315 §46]

705.642 Injunction authority regarding conduct of banking business or savings and loan business; fine; attorney fees; claims for restitution, damages or disgorgement of illegal gains. (1) Whenever it appears to the Director of the Department of Consumer and Business Services that a person has engaged, is engaging or is about to engage in an act or practice constituting a violation of any of the provisions of ORS 705.638, 707.005, 707.010 or 722.012 or any rule or order of the director, the director may bring suit in the name of or on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the acts or practices and to enforce compliance with the provisions of ORS 705.638, 707.005, 707.010 or 722.012 or such rule or order. Upon a proper showing, the court shall grant a permanent or temporary injunction, restraining order or writ of mandamus. The court may fine the person against whom the order is entered not more than $20,000 for each violation, which shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each days continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000. If the court finds that the defendant has violated any provision of ORS 705.638, 707.005, 707.010 or 722.012 or any rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendants assets. The court may not require the director to post a bond. The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

(2) The director may include either of the following in any action authorized by subsection (1) of this section:

(a) A claim for restitution or damages on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical.

(b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition. [2001 c.315 §47]

705.700 [1999 c.1082 §1; renumbered 455.840 in 2001]

705.705 [1999 c.1082 §3; renumbered 455.842 in 2001]

705.710 [1999 c.1082 §4; renumbered 455.844 in 2001]

705.715 [1999 c.1082 §5; renumbered 455.846 in 2001]

705.720 [1999 c.1082 §7; renumbered 455.848 in 2001]

705.730 [2001 c.165 §1; repealed by 2005 c.118 §1]

705.732 [2001 c.165 §2; repealed by 2005 c.118 §1]

_______________



Chapter 706

Chapter 706  Administration and Enforcement of Banking Laws Generally

2005 EDITION

TITLE 53

FINANCIAL INSTITUTIONS

Chapter     706.     Administration and Enforcement of Banking Laws Generally

707.     Organization to Conduct Banking Business; Stockholders, Directors and Officers

708A.  Regulation of Institutions Generally

709.     Regulation of Trust Business

711.     Merger; Conversion; Share Exchange; Acquisition; Liquidation; Insolvency

713.     Out-of-State Banks and Extranational Institutions

714.     Branch Banking; Automated Teller Machines

715.     Bank Holding Companies; Financial Holding Companies

716.     Savings Banks

717.     Money Transmission

_______________

Chapter 706  Administration and Enforcement of Banking Laws Generally

2005 EDITION

ADMINISTRATION OF BANKING LAWS GENERALLY

FINANCIAL INSTITUTIONS

GENERAL PROVISIONS

706.005     Definitions for Bank Act

706.008     Additional definitions for Bank Act

706.015     Bank Act references to federal statutes and regulations; rules

SUPERVISION OF BANKING INSTITUTIONS

706.500     Examination of banking institutions and non-Oregon institutions; examination program with federal regulators

706.515     Agreements with other bank supervisory agencies; contracts for use of bank examiners; joint examination or enforcement; fees

706.520     Request by directors or stockholders for examination; costs

706.530     Annual fees paid by banking institutions and non-Oregon institutions

706.544     Costs for special examination or other actions taken

706.560     Appraisal of securities and audit

706.570     Requiring banking institution and non-Oregon institution to keep proper records and accounts; civil penalty

706.575     Certificate as evidence that document is filed with director

706.580     Illegal, unauthorized or unsafe practices; authority of director

706.600     Authority to protect creditors and depositors of banking institution or non-Oregon institution

706.610     Examiners required to report insolvency of Oregon operating institution

706.620     Records

706.630     Regular reports of condition; additional reports as required by director

706.650     Delay or failure to furnish reports of condition; penalty

706.655     Records of extensions of credit by banking institutions; rules

706.660     Report of earnings and dividends

706.680     Failure to make reports of earnings and dividends; penalty

706.690     Transfer of stock or controlling interest; notice to and approval by director; applicability to financial holding companies and bank holding companies

706.700     Resignation or retirement of director, president or chief executive officer; notice to director

706.710     Waiver of retirement or resignation notices; modifying effective date

706.720     Reports filed with director; public inspection of records; exemptions; confidentiality; forms

706.723     Compliance review documents confidential; review by court

706.725     False statements, reports and book entries

706.730     Depositor and debtor information confidential; disclosure prohibited; exceptions

706.775     Enforcement of Bank Act; production of witnesses and evidence; fees and mileage of witnesses

706.780     Notice to law enforcement officers of Bank Act violations; exception

706.785     Attorney General to conduct actions; assistance of district attorneys

706.790     Rules

706.795     Rules authorizing banking institutions to exercise powers of certain financial institutions

706.815     Single account for moneys relating to supervision of Oregon operating institutions

PENALTIES

706.980     Civil penalties

706.990     Criminal penalties

GENERAL PROVISIONS

706.005 Definitions for Bank Act. As used in the Bank Act, unless the context requires otherwise:

(1) Access area means any paved walkway or sidewalk within 50 feet of an automated teller machine or night deposit facility. Access area does not include publicly maintained sidewalks or roads.

(2) Access device means:

(a) An access device as defined in Federal Reserve Board Regulation E (12 C.F.R. Part 205) adopted under the Electronic Fund Transfer Act (15 U.S.C. 1601, et seq.); or

(b) A key or other mechanism issued by a financial institution to a customer to give the customer access to the institutions or banks night deposit facility.

(3) Acquisition transaction means:

(a) The sale and purchase of all or substantially all of the assets of a bank that is not in the ordinary course of business of such bank; or

(b) The transfer and assumption of all or substantially all of the liabilities of a bank.

(4) Automated teller machine or ATM means any electronic information processing device located in this state that:

(a) Accepts or dispenses cash in connection with a credit, deposit or convenience account, provides information and initiates transactions in accordance with the request or instruction of a customer or the customers agent; and

(b) Is unstaffed except for persons installing the device, providing security or providing periodic servicing, maintenance or repair. The term does not include devices used solely to facilitate check guarantees or check authorizations, or used in connection with the acceptance or dispensing of cash on a person to person basis, such as by a store cashier.

(5) Bank Act means ORS chapters 706 to 716.

(6) Banking business or business of banking means the business of receiving or accepting money or its equivalent on deposit as a regular business whether the deposit is made subject to check or is evidenced by a certificate of deposit, a pass book or other writing or evidence, but does not include:

(a) Depositing money or its equivalent in escrow or with an agent, pending investments in real estate or securities for or on account of a principal;

(b) The business of a savings and loan association or a credit union;

(c) Deposits accepted in connection with the purchase or lease of property or services; or

(d) Accepting deposits through an ATM or night deposit facility.

(7) Banking day has the meaning given that term in ORS 708A.650.

(8) Branch means an office or other place, except a principal place of business or an ATM, at which:

(a) A bank engages in banking business; or

(b) A trust company transacts trust business.

(9) Candlefoot power means a light intensity of candles on a horizontal plane at 36 inches above ground level and 5 feet in front of the area to be measured.

(10) Capital debentures means capital notes, capital debentures and any other form of unsecured obligations issued by an institution or stock savings bank to evidence borrowings where the rights of the lender are subordinate to the rights of the depositors.

(11)(a) Defined parking area means that portion of any parking area opened for customer parking that is:

(A) Contiguous to the access area of an ATM or night deposit facility;

(B) Regularly, principally and lawfully used for parking by users of the ATM or night deposit facility while the users conduct transactions during hours of darkness; and

(C) Owned or leased by the operator of the ATM or night deposit facility or owned or controlled by the party leasing the ATM or night deposit facility site to the operator.

(b) Defined parking area does not include any parking area that is not open or regularly used for parking by users of the ATM or night deposit facility who are conducting transactions during the hours of darkness. A parking area is not open if it is physically closed to access or if conspicuous signs indicate that it is closed. If a multiple level parking area satisfies the conditions of paragraph (a) of this subsection and would therefore otherwise be a defined parking area, only the single parking level designated by the operator of the ATM and night deposit facility to be the most directly accessible to the users of the ATM and night deposit facility shall be a defined parking area.

(12) Department means the Department of Consumer and Business Services.

(13) Director means the Director of the Department of Consumer and Business Services.

(14) Document of title means document of title as defined in ORS 71.2010.

(15) Federal Reserve Act means the Act of Congress approved December 23, 1913 (38 Stat. 251), as amended.

(16) Federal Reserve Bank means the Federal Reserve Banks created and organized under the authority of the Federal Reserve Act.

(17) Federal Reserve Board means the Federal Reserve Board created and described in the Federal Reserve Act.

(18) Home state means:

(a) With respect to a state bank, the state under the laws of which the state bank is incorporated or otherwise organized;

(b) With respect to a federal bank, the state in which the main office of the federal bank is located;

(c) With respect to an extranational institution, the state determined to be the home state by election of the extranational institution, or in default of such election, by the Board of Governors of the Federal Reserve System; and

(d) With respect to a financial holding company or a bank holding company, the state in which the total deposits of all banking subsidiaries of such company are the largest on the date on which the company becomes a financial holding company or a bank holding company.

(19) Hours of darkness means the period that commences 30 minutes after sunset and ends 30 minutes before sunrise.

(20) Loan production office means a physical location in this state at which representatives of a financial institution hold themselves out to the public as providing loan origination services, leasing services or services of a similar nature, but at which representatives of the financial institution do not conduct banking business.

(21) Merger includes consolidation.

(22) Night deposit facility means a receptacle that is provided by a financial institution for the use of the institutions customers in delivering cash, checks and other items to the financial institution.

(23) Obligations includes:

(a) The direct liability of the maker or acceptor of paper discounted with or sold to an institution;

(b) The liability of the drawer, indorser or assignor;

(c) If obligations of a copartnership or association, the obligations of the several members of the copartnership or association;

(d) If obligations of a corporation, the obligations of all subsidiaries of the corporation in which the corporation owns or controls 50 percent or more of the capital stock; and

(e) The liability of a lessee under a lease.

(24) Officer of a banking institution means a chief executive officer, president, any vice president, secretary, treasurer or cashier.

(25) Operator means any financial institution or other business entity, or any person who operates an ATM or night deposit facility.

(26) Paid-in capital means the aggregate amount received by an institution or stock savings bank from the issuance of its stock or transferred from retained earnings.

(27) Person means an individual, corporation, limited liability company, partnership, association, joint stock company, business trust or unincorporated organization.

(28) Stockholders equity means the aggregate of paid-in capital and retained earnings of an institution or Oregon stock savings bank.

(29) Trust business means:

(a) Acting as a trustee of a trust;

(b) Acting as a fiduciary, as defined in ORS 125.005;

(c) Acting as a personal representative, as defined in ORS 111.005;

(d) Acting as a receiver, trustee or assignee for the benefit of creditors; or

(e) Acting in a court-appointed position of trust or any other position of trust. [1973 c.797 §2; 1975 c.193 §1; 1975 c.725 §1; 1983 c.37 §1; 1985 c.12 §1; 1985 c.451 §1; 1985 c.627 §3; 1985 c.762 §16; 1987 c.373 §47; 1987 c.371 §1; 1987 c.445 §7; 1991 c.331 §109; 1993 c.229 §1; 1993 c.318 §6; 1993 c.744 §22; 1995 c.313 §1; 1997 c.631 §1; 1999 c.107 §1; 2001 c.377 §45; 2005 c.348 §123]

706.008 Additional definitions for Bank Act. As used in the Bank Act, unless the context requires otherwise:

(1) Bank means a company, other than an extranational institution, that accepts deposits insured to any extent by the Bank Insurance Fund under the provisions of the Federal Deposit Insurance Act, as amended, 12 U.S.C. 1811, et seq.

(2) Bank holding company means any company that is a bank holding company under the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. 1841, et seq.

(3) Bank service corporation means a corporation, all of the capital stock of which is owned by one or more banking institutions or national banks, that is organized to perform services authorized by ORS 708A.145.

(4) Banking institution means an Oregon commercial bank, an Oregon trust company or an Oregon savings bank.

(5) Company means an entity that is a company under the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. 1841, et seq.

(6) Extranational institution means a corporation, unincorporated company, partnership or association of two or more persons organized under the laws of a nation other than the United States, any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, that engages directly in a banking business.

(7) Federal bank means a national bank or any other bank organized under the laws of the United States.

(8) Federal savings bank means a corporation chartered as a federal savings bank under the provisions of 12 U.S.C. 1464.

(9) Financial holding company means a company as referred to in section 103 of the federal Gramm-Leach-Bliley Act (P.L. 106-102).

(10) Financial institution means insured institutions, extranational institutions, credit unions as defined in ORS 723.006, out-of-state credit unions under ORS 723.042 and federal credit unions.

(11) In-state federal stock bank means a federal bank that issues capital stock, the home state of which is Oregon.

(12) Institution means an Oregon commercial bank or an Oregon trust company.

(13) Insured institution means a company, the deposits of which are insured under the provisions of the Federal Deposit Insurance Act, as amended, 12 U.S.C. 1811, et seq.

(14) Insured nonstock institution means an insured institution that does not issue capital stock.

(15) Insured stock institution means an insured institution that issues capital stock.

(16) National bank means a bank that was organized under the provisions of the National Bank Act, as amended, 12 U.S.C. 21, et seq.

(17) Non-Oregon institution means:

(a) An out-of-state state bank engaging in banking business in Oregon;

(b) An out-of-state trust company transacting trust business in Oregon; and

(c) An extranational institution engaging in banking business in Oregon.

(18) Nonstock bank means a bank that does not issue capital stock.

(19) Oregon bank means an Oregon stock bank or Oregon nonstock bank.

(20) Oregon commercial bank means an Oregon stock bank that was chartered under ORS chapter 707 as a bank other than a stock savings bank.

(21) Oregon nonstock bank means a state nonstock bank, the home state of which is Oregon.

(22) Oregon operating institution means:

(a) A bank that is engaging in banking business in this state;

(b) An extranational institution that is engaging in banking business in this state; or

(c) A trust company that is transacting trust business in this state.

(23) Oregon savings bank or savings bank means an Oregon stock savings bank or an Oregon nonstock bank.

(24) Oregon stock bank means a state stock bank, the home state of which is Oregon.

(25) Oregon stock savings bank means an Oregon stock bank that was initially chartered as or was converted to a stock savings bank under the Bank Act.

(26) Oregon trust company means a trust company that was organized under the provisions of ORS chapter 707.

(27) Out-of-state bank means an out-of-state state bank or an out-of-state federal bank.

(28) Out-of-state bank holding company means a bank holding company whose home state is not Oregon, and that is not the bank holding company of an Oregon stock bank or an in-state federal stock bank.

(29) Out-of-state federal bank means a federal bank, the home state of which is a state other than Oregon.

(30) Out-of-state financial holding company means a financial holding company whose home state is not Oregon, and that is not the financial holding company of an Oregon stock bank or an in-state federal stock bank.

(31) Out-of-state state bank means a state bank, the home state of which is a state other than Oregon.

(32) Out-of-state trust company means a trust company that was organized under the laws of another state.

(33) State bank means a bank that was organized under the laws of a state.

(34) State nonstock bank means a nonstock bank that was organized under the laws of a state.

(35) State stock bank means a stock bank that was organized under the laws of a state.

(36) Stock bank means a bank that issues capital stock.

(37) Trust company means any company that is authorized under the provisions of ORS chapter 709 to transact trust business, and includes the trust department of a bank, but does not include a corporation appointed by a United States Bankruptcy Court to serve as a bankruptcy trustee under Title 11, United States Code, when the corporation is acting in its capacity as a bankruptcy trustee. [1997 c.631 §3; 2001 c.377 §29]

706.010 [Amended by 1971 c.743 §413; repealed by 1973 c.797 §428]

706.015 Bank Act references to federal statutes and regulations; rules. References in the Bank Act to federal statutes and regulations shall, except as otherwise provided in the Bank Act, be construed to refer to the statutes or regulations as they are in effect on January 1, 2002. The Director of the Department of Consumer and Business Services may adopt rules providing that one or more of the federal statutes and regulations shall be construed to refer to the statutes and regulations as they are in effect on a later date. [1997 c.631 §28; 1999 c.107 §1a; 2001 c.377 §56]

706.020 [Repealed by 1973 c.797 §428]

706.025 [1963 c.580 §68; repealed by 1973 c.797 §428]

706.030 [Repealed by 1973 c.797 §428]

706.040 [Repealed by 1973 c.797 §428]

706.050 [Repealed by 1973 c.797 §428]

706.060 [Repealed by 1973 c.797 §428]

706.070 [Repealed by 1973 c.797 §428]

706.080 [Repealed by 1973 c.797 §428]

706.090 [Repealed by 1973 c.797 §428]

706.100 [Amended by 1973 c.797 §3; 1975 c.544 §1; 1979 c.88 §1; 1981 c.192 §2; 1983 c.296 §1; 1983 c.367 §1; 1985 c.762 §17; 1985 c.796 §1; 1987 c.197 §1; 1987 c.414 §166a; repealed by 1989 c.324 §75]

706.205 [1963 c.580 §69; 1973 c.797 §4; repealed by 1985 c.762 §196]

706.210 [Repealed by 1963 c.580 §103]

706.215 [1963 c.580 §70; 1973 c.797 §5; repealed by 1985 c.762 §196]

706.218 [1973 c.797 §6; repealed by 1985 c.762 §196]

706.220 [Repealed by 1963 c.580 §103]

706.225 [1963 c.580 §71; 1973 c.797 §7; 1974 c.27 §1; repealed by 1985 c.762 §196]

706.226 [1977 c.135 §7; repealed by 1985 c.762 §196]

706.228 [1973 c.797 §8; repealed by 1985 c.762 §196]

706.230 [Repealed by 1963 c.580 §103]

706.235 [1963 c.580 §72; 1973 c.797 §9; repealed by 1985 c.762 §196]

706.240 [Repealed by 1963 c.580 §103]

706.245 [1963 c.580 §73; 1969 c.314 §101; 1973 c.797 §10; 1985 c.786 §5; renumbered 706.900]

706.250 [Repealed by 1963 c.580 §103]

706.255 [1963 c.580 §75; 1973 c.797 §11; renumbered 706.905]

706.260 [Renumbered 706.285]

706.265 [1963 c.580 §76; 1973 c.797 §12; 1974 c.27 §2; 1985 c.762 §21a; 1985 c.786 §6; renumbered 706.910]

706.270 [Repealed by 1963 c.580 §103]

706.280 [Amended by 1959 c.210 §1; repealed by 1963 c.580 §103]

706.285 [Formerly 706.260; 1973 c.797 §13; 1981 c.192 §3; repealed by 1985 c.762 §196]

706.290 [Amended by 1973 c.797 §14; repealed by 1985 c.762 §196]

706.410 [Amended by 1973 c.797 §15; 1985 c.762 §23; renumbered 706.775]

706.420 [Repealed by 1973 c.797 §428]

706.430 [Amended by 1973 c.797 §16; 1975 c.544 §2; 1979 c.88 §2; renumbered 706.780]

706.440 [Amended by 1973 c.797 §17; renumbered 706.785]

706.450 [Amended by 1963 c.580 §77; 1969 c.43 §1; 1973 c.797 §18; repealed by 1985 c.762 §196]

706.455 [1973 c.797 §19; repealed by 1985 c.762 §196]

706.460 [Amended by 1963 c.580 §78; 1971 c.734 §169; 1973 c.797 §20; 1985 c.762 §25; renumbered 706.790]

706.470 [Repealed by 1971 c.734 §21]

706.475 [1971 c.734 §171; 1973 c.797 §21; repealed by 1985 c.762 §196]

706.480 [Amended by 1963 c.580 §79; repealed by 1971 c.743 §21]

706.490 [Repealed by 1973 c.797 §428]

SUPERVISION OF BANKING INSTITUTIONS

706.500 Examination of banking institutions and non-Oregon institutions; examination program with federal regulators. (1) Each banking institution is subject to the inspection of the Director of the Department of Consumer and Business Services. The director shall conduct an examination of the condition and resources of each banking institution, and determine whether the banking institution is complying with the laws of this state and such other matters as the director may prescribe. Except as provided in subsections (3) and (5) of this section, the examinations shall be conducted not more than 24 months apart.

(2) Subject to ORS 706.515, the director shall have the power at any time in the discretion of the director to examine every branch of a non-Oregon institution located in this state, for the same purposes and to the same extent as provided in the case of banking institutions.

(3) The director may participate in any program offered by the Federal Deposit Insurance Corporation or the Federal Reserve Board that provides for joint or alternate examinations of banking institutions and non-Oregon institutions by the director and the Federal Deposit Insurance Corporation or the Federal Reserve Board.

(4) In addition to the examinations under subsection (1), (2) or (3) of this section, the director may conduct examinations of a banking institution at any other time.

(5) Instead of making an examination of a banking institution or non-Oregon institution under subsection (1), (2) or (3) of this section, the director may accept an examination or report made under the Federal Reserve Act or under other statutes of the United States authorizing insurance of deposits. [Amended by 1973 c.797 §22; 1981 c.192 §4; 1985 c.786 §7; 1997 c.631 §3a]

706.510 [Repealed by 1973 c.797 §428]

706.515 Agreements with other bank supervisory agencies; contracts for use of bank examiners; joint examination or enforcement; fees. (1) The Director of the Department of Consumer and Business Services may enter into cooperative, coordinating and information sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch or other office or place of business in this state of any non-Oregon institution, or any branch of a banking institution located in any other state. The director may accept such supervisory agencies reports of examination and reports of investigation in lieu of conducting the directors own examinations or investigations. The agreement may resolve conflicts of laws and specify the manner in which examination, supervision and application processes shall be coordinated between this state and the home state of the non-Oregon institution.

(2) The director may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a banking institution or non-Oregon institution operating a branch or other office or place of business in this state, to engage the services of such agencys examiners at a reasonable rate of compensation, or to provide the services of the directors examiners to such agency at a reasonable rate of compensation. Any such contract shall be deemed exempt from competitive bidding requirements under the provisions of ORS 279.835 to 279.855 and ORS chapters 279A and 279B. The contract may resolve conflicts of laws and specify the manner in which examination, supervision and application processes shall be coordinated between this state and the home state of the non-Oregon institution.

(3) The director may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch or other office or place of business in this state of a non-Oregon institution, or any branch of a banking institution located in any other state, provided that the director may at any time take such actions independently if the director deems such actions to be necessary or appropriate to carry out the directors responsibilities or to ensure compliance with the laws of this state, but provided further, that in the case of a non-Oregon institution, the director shall recognize:

(a) The exclusive authority of the banking supervisory agency of the home state or country of the non-Oregon institution over corporate governance matters; and

(b) The primary responsibility of the banking supervisory agency of the home state or country of the non-Oregon institution over safety and soundness matters.

(4) Any fees collected by the director from non-Oregon institutions under the provisions of the Bank Act may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between such parties and the director. [1997 c.631 §27; 2003 c.794 §323]

706.520 Request by directors or stockholders for examination; costs. When requested in writing by the board of directors of a banking institution or stockholders owning a majority of the capital stock of an institution or an Oregon stock savings bank, the Director of the Department of Consumer and Business Services may make or cause to be made an examination into the affairs and conditions of the banking institution or Oregon stock savings bank. The banking institution or Oregon stock savings bank shall pay the actual costs of the examination as provided in ORS 706.544. [Amended by 1973 c.797 §23; 1985 c.762 §26; 1985 c.786 §8; 1997 c.631 §4; 1999 c.59 §214]

706.530 Annual fees paid by banking institutions and non-Oregon institutions. Each banking institution and each non-Oregon institution shall pay each year to the Director of the Department of Consumer and Business Services the fee determined by reference to the schedule adopted by the director under ORS 705.620. The fee shall be paid by the date set by the director in the rule establishing the schedule. [Amended by 1969 c.94 §1; 1971 c.68 §1; 1973 c.797 §24; 1977 c.135 §8; 1985 c.762 §27a; 1985 c.786 §9; 1987 c.171 §3; 1987 c.373 §48; 1993 c.229 §3; 1993 c.264 §4; 1997 c.631 §5]

706.540 [Amended by 1969 c.94 §2; 1971 c.68 §2; 1973 c.797 §25; 1977 c.135 §9; 1983 c.296 §1a; 1985 c.762 §28a; 1985 c.786 §10; 1987 c.171 §4; 1987 c.373 §49; repealed by 1993 c.264 §5]

706.544 Costs for special examination or other actions taken. A banking institution or a non-Oregon institution shall pay to the Director of the Department of Consumer and Business Services the actual costs of the Department of Consumer and Business Services, as determined by the director, for conducting any special examination or taking any action under ORS 706.600. [1973 c.797 §25a; 1977 c.135 §10; 1985 c.762 §30a; 1985 c.786 §11; 1997 c.631 §6]

706.548 [1973 c.797 §26; repealed by 1985 c.762 §196 and 1985 c.786 §69]

706.550 [Amended by 1963 c.580 §80; 1973 c.797 §27; repealed by 1985 c.762 §196 and 1985 c.786 §69]

706.555 [1973 c.797 §28; 1985 c.796 §2; renumbered 706.795]

706.560 Appraisal of securities and audit. (1) When a banking institution or a non-Oregon institution has been examined by an examiner and the examiner finds securities that are of doubtful value, the examiner shall report the same to the Director of the Department of Consumer and Business Services, who may, at the expense of the banking institution or non-Oregon institution, investigate and appraise the securities.

(2) The director may, in the discretion of the director or whenever requested to do so by a banking institution or non-Oregon institution, make an audit of the affairs of the banking institution or non-Oregon institution. The Department of Consumer and Business Services shall be reimbursed by the banking institution or non-Oregon institution for all costs incurred by the department in conducting the audit. [Amended by 1973 c.797 §29; 1997 c.631 §7]

706.570 Requiring banking institution and non-Oregon institution to keep proper records and accounts; civil penalty. (1) If upon examination of a banking institution or non-Oregon institution it appears that the banking institution or non-Oregon institution does not keep books and accounts in such a manner as to enable the Director of the Department of Consumer and Business Services to readily ascertain the true condition of the banking institution or non-Oregon institution, the Director of the Department of Consumer and Business Services may require any officer of the banking institution or non-Oregon institution to open and keep books or accounts as the director prescribes.

(2) If a banking institution or non-Oregon institution fails to open and keep the books and accounts prescribed by the director, the director shall send written notice to the banking institution or non-Oregon institution of intent to assess and collect the penalty under this subsection. For each day the banking institution or non-Oregon institution fails to open and keep the books and accounts after receiving notice from the director, the banking institution or non-Oregon institution is subject to a penalty of $1,000. The penalty shall be paid by the banking institution or non-Oregon institution when it receives a notice and demand for the amount of the penalty from the director. If the banking institution or non-Oregon institution delays or refuses to pay the penalty upon demand, the penalty shall be recovered in the name of the director in an action brought by the Attorney General. All sums collected for penalties imposed by this section shall be paid into the Consumer and Business Services Fund created by ORS 705.145. [Amended by 1973 c.797 §30; 1985 c.762 §31; 1987 c.373 §50; 1997 c.631 §8]

706.575 Certificate as evidence that document is filed with director. (1) A certificate attached to a copy of a document filed by the Director of the Department of Consumer and Business Services, bearing the directors signature, which may be in facsimile, is conclusive evidence that the original document or a facsimile thereof is on file with the office.

(2) All certificates issued by the director in accordance with the provisions of this chapter and all copies of documents filed in the office of the director in accordance with the provisions of this chapter, when certified by the director, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts stated in the certificates or documents. A certificate by the director, as to the existence or nonexistence of the facts relating to financial institutions that would appear from the presence or absence of documents filed in the office of the director or the compliance or noncompliance with provisions of this chapter, shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the existence or nonexistence of the facts stated in the certificates or documents. [1989 c.324 §2; 1997 c.631 §9]

706.580 Illegal, unauthorized or unsafe practices; authority of director. When it appears to the Director of the Department of Consumer and Business Services that a banking institution or non-Oregon institution is violating any law or duly issued order of the director, is conducting its business in an unsafe or unauthorized manner, or has refused to submit its records for inspection by an examiner or examination by the Department of Consumer and Business Services:

(1) The director may:

(a) Notify the appropriate bank supervisory agency, with respect to such banking institution or non-Oregon institution, of the directors determination and the facts and circumstances on which such determination is based;

(b) Provide the banking institution or non-Oregon institution with a statement of the charges on the basis of which the determination was made that the banking institution or non-Oregon institution is violating the law or conducting its business in an unsafe or unauthorized manner;

(c) Notify the banking institution or non-Oregon institution of the date and place of a hearing before the director, or any person designated by the director, with respect to the charges against the banking institution or non-Oregon institution; and

(d) Conduct a hearing pursuant to the notice given to the banking institution or non-Oregon institution under subsection (1)(c) of this section, and make findings with respect to each of the charges specified in the notice to the banking institution or non-Oregon institution.

(2) The director may:

(a) By an order in writing:

(A) Direct the discontinuance of the illegal, unsafe or unauthorized practices; and

(B) Direct the banking institution or non-Oregon institution to take affirmative action to correct or remedy any conditions resulting from the illegal, unsafe or unauthorized practice;

(b) Apply for and obtain an injunction or other appropriate order from a court having jurisdiction over the matter, enforcing the directors order issued under subsection (2)(a) of this section;

(c) Publish notice of any order issued by the director pursuant to subsection (2)(a) of this section; and

(d) Suspend or revoke the authority of a non-Oregon institution to open, occupy or maintain a branch or branches in this state. [Amended by 1973 c.797 §31; 1997 c.631 §10]

706.590 [Repealed by 1973 c.797 §428]

706.600 Authority to protect creditors and depositors of banking institution or non-Oregon institution. (1) The Director of the Department of Consumer and Business Services may take one or more of the actions described in this section to protect the interest of the creditors and depositors of a banking institution or non-Oregon institution if any of the following occurs:

(a) It is unsafe or inexpedient for the banking institution or non-Oregon institution to continue to transact business.

(b) Extraordinary withdrawals of money are jeopardizing the interests of remaining depositors.

(c) A director or officer has abused that persons trust or has been guilty of misconduct in an official position injurious to the banking institution or non-Oregon institution.

(d) The banking institution or non-Oregon institution has suffered a serious loss by fire, floods, burglary, disaster or otherwise.

(e) The banking institution or non-Oregon institution neglects or refuses to observe an order of the director under ORS 706.580 or refuses to submit to the inspection of an examiner.

(f) A director or officer refuses to be examined under oath regarding the affairs of the banking institution or non-Oregon institution.

(2) For purposes of subsection (1) of this section and subject to subsection (5) of this section, the director may take any of the following actions in regard to a banking institution:

(a) Take immediate possession and control of the property and affairs of the banking institution.

(b) If the director has issued an order under ORS 706.580, enter the banking institution to monitor and enforce implementation of the order.

(c) Direct the sale of all or part of the banking institutions assets, or portions thereof, and the assumption of all or part of its liabilities.

(d) Direct the conversion, reorganization or consolidation of the banking institution, either with or without a merger.

(e) Direct the merger of the banking institution.

(f) Direct the sale of a banking institution.

(g) Direct the banking institution to develop and endeavor to implement an acquisition plan, under which the banking institution will acquire or be acquired by a national bank or banking institution, or a state or federal savings association.

(h) Take any other action that the director determines is necessary and expedient to facilitate the sale of the stock or assets of the banking institution, or the sale, conversion, reorganization, consolidation or merger of the banking institution.

(3) For purposes of subsection (1) of this section, and subject to ORS 706.515, the director may take any one of the following actions in regard to a non-Oregon institution:

(a) Take immediate possession and control of the property in this state of the non-Oregon institution.

(b) If the director has issued an order under ORS 706.580, enter the branches, offices or other places of business in this state of the non-Oregon institution to monitor and enforce implementation of the order.

(c) Acting alone or in concert with another appropriate bank supervisory agency, take any action authorized or permitted to be taken under or pursuant to any agreement or contract between the director and one or more bank supervisory agencies.

(4) Notwithstanding any other provision of law and pursuant to ORS 706.544, any actual costs incurred by the Department of Consumer and Business Services under this section shall be paid by the banking institution or non-Oregon institution to the director for deposit in the Consumer and Business Services Fund. The moneys deposited in the Consumer and Business Services Fund under this subsection shall not be considered as a budget item on which a limitation is otherwise fixed by law, but shall be in addition to any specific biennial appropriations or amounts authorized to be expended from the Consumer and Business Services Fund for any biennial period.

(5) Subsection (2)(c) to (h) of this section are available to the director only when a banking institution is in immediate danger of insolvency. [Amended by 1973 c.797 §32; 1985 c.786 §12; 1993 c.318 §7; 1997 c.631 §11]

706.610 Examiners required to report insolvency of Oregon operating institution. An examiner of the Department of Consumer and Business Services, having knowledge of the insolvency or unsafe condition of an Oregon operating institution shall report the fact in writing, over the examiners signature, to the Director of the Department of Consumer and Business Services. [Amended by 1973 c.797 §33; 1985 c.762 §32; 1997 c.631 §12]

706.620 Records. The Director of the Department of Consumer and Business Services shall keep proper books showing the acts, matters and things by the director done under the provisions of the Bank Act. [Amended by 1973 c.797 §34]

706.630 Regular reports of condition; additional reports as required by director. (1) The Director of the Department of Consumer and Business Services shall call for the report of condition of Oregon operating institutions at the close of business on the same day on which a report is required from national banks by the federal regulatory agencies.

(2) The report of each Oregon operating institution required in subsection (1) of this section shall:

(a) Show its assets and liabilities combined for all departments at the close of business on the day specified.

(b) Be sworn to by an officer of the Oregon operating institution making the report and attested by not less than two directors of the Oregon operating institution.

(c) Exhibit in detail, and under appropriate heads, the total liabilities and resources of the Oregon operating institution at the close of business on the day specified.

(d) Be transmitted to the director within the time allowed by federal regulations for submission of reports of national bank associations to the federal regulatory agencies.

(3) The director may require additional reports of condition at any time the director considers it necessary. The additional reports shall meet the requirements of subsection (2) of this section.

(4) Trust companies not conducting a banking business are not required to submit the reports required in subsection (1) of this section, but shall submit reports as may be required by the director. [Amended by 1973 c.797 §35; 1975 c.544 §3; 1975 c.725 §6a; 1977 c.135 §11; 1983 c.37 §2; 1989 c.269 §1; 1991 c.67 §188; 1997 c.631 §13]

706.640 [Repealed by 1973 c.797 §428]

706.650 Delay or failure to furnish reports of condition; penalty. If an Oregon operating institution delays or fails to furnish reports in the manner required under ORS 706.630, the Oregon operating institution is subject to a penalty of $250 a day for each day while in default. The penalty shall be paid by the Oregon operating institution upon receiving notice or demand for the amount of the penalty from the Director of the Department of Consumer and Business Services. If the penalty is not paid upon demand by the director, the director shall proceed to collect the penalty in the manner prescribed by ORS 706.570 (2). If the director determines that the default was unavoidable, the director may waive the penalty. [Amended by 1973 c.797 §36; 1997 c.631 §14]

706.655 Records of extensions of credit by banking institutions; rules. (1) Each banking institution shall submit to the Director of the Department of Consumer and Business Services each calendar quarter a copy of such records concerning extensions of credit by the banking institution to its executive officers, directors and principal shareholders, and the related interests of those persons, as are required by rule of the director.

(2) The director may require a banking institution to file records under subsection (1) of this section more often than quarterly, as the director determines is necessary.

(3) The director shall adopt rules governing the submission of records concerning extensions of credit, as required under subsections (1) and (2) of this section, and the identification of the persons to whom the extensions are made. The rules shall be consistent with provisions of the Financial Institutions Regulatory and Interest Rate Control Act of 1978 and regulations adopted by the Federal Reserve Board and the Federal Deposit Insurance Corporation thereunder:

(a) In order that banking institutions may satisfy the requirements of subsections (1) and (2) of this section by submitting copies of records required to be maintained under such federal laws and regulations; and

(b) In order to otherwise minimize the inconvenience to banking institutions of having to maintain separate records for the federal regulators and the director. [1985 c.786 §2]

706.660 Report of earnings and dividends. (1) Each banking institution, non-Oregon institution and each branch in this state of every extranational institution shall submit to the Director of the Department of Consumer and Business Services a report of earnings and dividends when called for by the director. The director shall call for a report of earnings and dividends on the same day on which an earnings and dividends report is required from national banks by the federal regulatory agencies. The report shall be for a period designated by the director in the call.

(2) The report shall be in the form prescribed by the director and shall show all losses sustained, expenses and taxes paid, gross earnings and profits, losses recovered since the last report, payments made by stockholders and all amounts carried to surplus, undivided profits or dividends paid.

(3) The director may require additional reports of earnings and dividends at any time the director considers it necessary. The additional reports shall meet the requirements of subsection (2) of this section. [Amended by 1973 c.797 §37; 1979 c.88 §3; 1997 c.631 §15]

706.670 [Amended by 1973 c.797 §38; repealed by 1997 c.631 §567]

706.680 Failure to make reports of earnings and dividends; penalty. A banking institution, non-Oregon institution and any branch in this state of an extranational institution that fails to make and submit any report required by ORS 706.660 is subject to a penalty of $250 for each day the reports are delayed beyond the time allowed by ORS 706.660. The penalty shall be collected in the manner provided in ORS 706.570. If the Director of the Department of Consumer and Business Services determines that the default was unavoidable, the director may waive the penalty. [Amended by 1973 c.797 §39; 1979 c.88 §4; 1997 c.631 §16]

706.690 Transfer of stock or controlling interest; notice to and approval by director; applicability to financial holding companies and bank holding companies. (1) If the Director of the Department of Consumer and Business Services determines that the condition of an institution or Oregon stock savings bank is such that any transfer of the capital stock of the institution or Oregon stock savings bank would jeopardize the interest of its depositors, the director shall notify the institution or Oregon stock savings bank in writing that when any shares of the capital stock of the institution or Oregon stock savings bank are to be transferred on the books or records of the institution or Oregon stock savings bank, the officer proposing to make the transfer shall report in writing to the director the proposed transfer of stock. A transfer of stock shall not be made, after the date such a notice is issued, unless the transfer agent first obtains the written consent of the director. The director shall notify the institution or Oregon stock savings bank of the directors decision within 30 days after receiving the report.

(2) If a director or officer of an institution or Oregon stock savings bank, a transfer agent, vendee or vendor has reason to believe that a transfer of stock creates or changes a controlling interest in an institution or Oregon stock savings bank, that person shall immediately notify the director of the transfer. A transfer that creates a controlling interest in, or changes the control of, an institution or Oregon stock savings bank shall not be entered upon the books of the institution or Oregon stock savings bank or become effective until:

(a) Notice has been received at the office of the director; and

(b) The sale, exchange or other disposition has been approved in writing by the director.

(3) For purposes of this section, a controlling interest of an institution or Oregon stock savings bank exists if a person, directly or indirectly, acting through one or more other persons, owns or has power to vote 25 percent or more of any class of voting stock of an institution or Oregon stock savings bank or of a corporation that is or becomes a financial holding company or a bank holding company as defined in ORS 706.008 unless:

(a) The stock of the institution or Oregon stock savings bank is held in a fiduciary capacity and not for the benefit of the person or of the stockholders, employees or members of the person; or

(b) The stock is acquired, not as a means of circumventing ORS chapter 715, but by the person in the ordinary course of business to secure or collect a debt previously contracted in good faith and the person disposes of the stock within two years after the acquisition of the stock. The director may extend the period if an extension will not be detrimental to the public interest or in contravention of any other law.

(4) The director shall approve or disapprove the transfer in accordance with the standards provided by ORS 707.080 (1). The director also may disapprove a transfer under subsection (2) of this section if any of the reasons stated by ORS 707.145 apply to the proposed new owner of the shares.

(5) Notwithstanding subsections (2) to (4) of this section, if the person acquiring a controlling interest in an institution or Oregon stock savings bank is or will through such acquisition become a financial holding company or a bank holding company, the provisions of ORS chapter 715 apply to the change in controlling interest in lieu of the provisions of subsections (2) to (4) of this section. [Amended by 1973 c.797 §40; 1975 c.544 §4; 1977 c.135 §12; 1979 c.88 §5; 1985 c.12 §15; 1985 c.786 §13; 1997 c.631 §17; 2001 c.377 §46]

706.700 Resignation or retirement of director, president or chief executive officer; notice to director. A director, president or chief executive officer of a banking institution who retires or resigns from the position of director, president or chief executive officer shall give 30 days prior written notice to the Director of the Department of Consumer and Business Services. [Amended by 1963 c.195 §1; 1973 c.797 §41; 1987 c.158 §150; 1995 c.316 §1]

706.710 Waiver of retirement or resignation notices; modifying effective date. The Director of the Department of Consumer and Business Services may, by writing, waive the notices provided for in ORS 706.690 and 706.700, or shorten the period after the notice when the resignation or retirement becomes effective. [Amended by 1973 c.797 §42; 1975 c.544 §5; 1995 c.316 §2]

706.720 Reports filed with director; public inspection of records; exemptions; confidentiality; forms. (1) The Director of the Department of Consumer and Business Services shall receive and file in the Department of Consumer and Business Services all reports required by the Bank Act.

(2) Except as provided in subsection (3) of this section and ORS 706.730, the records of the Department of Consumer and Business Services pertaining to the administration of the Bank Act are available for public inspection unless the director determines in the particular instance that the public interest in disclosure of the records is outweighed by the interests of an Oregon operating institution or its directors, stockholders, officers, employees and customers in keeping the records confidential, or that the records are exempt from disclosure under ORS 192.501 to 192.505. A determination by the director under this subsection is subject to review under ORS 192.410 to 192.505.

(3) Except as provided in subsections (4) and (5) of this section, the following records of the department are exempt from disclosure or production and shall be treated as confidential as provided in ORS 705.137:

(a) Examination reports and work papers, directives, orders and correspondence that relate to examination reports.

(b) Investigatory information concerning persons subject to investigation by the director under ORS 707.070, 707.080, 707.110, 707.140, 707.145, 707.155 or 707.705 and financial statements of such persons.

(c) Proprietary information.

(d) Reviews of financial statements submitted to the director.

(e) Reports filed under ORS 706.655.

(f) Stockholder lists.

(4) Notwithstanding subsection (3) of this section, the director may disclose any record of the department specified in this subsection pertaining to an Oregon operating institution that has been liquidated under ORS 711.400 to 711.615 if the director determines in the particular instance that the public interest in disclosure of the record outweighs the interests of the Oregon operating institution or its directors, stockholders, officers, employees or customers in keeping the record confidential. Under no circumstances, however, shall the director disclose any such record or portion thereof that contains any proprietary information or any information relating to the individual financial activities or affairs of persons unless the director concludes that those activities or affairs were a direct and substantial contributing factor in the failure of the Oregon operating institution. This subsection applies to the following records of the department:

(a) Examination reports and work papers, directives, orders and correspondence relating to examination reports;

(b) Investigatory information concerning persons subject to investigation by the director under ORS 707.070, 707.080, 707.110, 707.140, 707.145, 707.155 or 707.705;

(c) Reviews of financial statements; and

(d) Reports filed under ORS 706.655.

(5) Notwithstanding ORS 40.270, an officer of the department may be examined concerning records that are exempt from disclosure under subsection (2) or (3) of this section and ORS 706.730 and the records are subject to production if the court before which a civil or criminal action is pending finds that such examination and production is essential for establishing a claim or defense. In making a finding under this subsection, if the court views the records, the court shall do so in camera.

(6) A civil penalty imposed by the director under the Bank Act shall become subject to public inspection after the 20th day after the director imposes the civil penalty.

(7) All records of the department pertaining to the condition of Oregon operating institutions may be furnished to:

(a) The Federal Reserve Bank and its examiners.

(b) The Comptroller of the Currency of the United States and national bank examiners.

(c) The Federal Deposit Insurance Corporation and its examiners.

(d) The Federal Home Loan Bank of which the operating institution is a member or to which the operating institution has applied for membership.

(e) The State Treasurer if the Oregon operating institution is a depository of public fund deposits.

(f) Any supervisory authority that regulates financial institutions, financial holding companies or bank holding companies.

(g) The respective Oregon operating institution, or the financial holding company or bank holding company that controls an Oregon operating institution.

(8) The director shall prescribe and furnish to interested persons the forms for all reports required by the Bank Act.

(9) If the director is requested to disclose any record subject to this section and the record contains both material that is exempt from disclosure under this section or any other provision of law and material that is not exempt from disclosure, the director shall separate the exempt and nonexempt material and shall disclose only the nonexempt material. [Amended by 1973 c.797 §43; 1975 c.515 §6; 1983 c.37 §3; 1983 c.367 §2; 1985 c.762 §33a; 1985 c.786 §14; 1987 c.373 §50a; 1993 c.318 §8; 1995 c.314 §2; 1997 c.631 §18; 1999 c.107 §2; 2001 c.377 §21]

706.723 Compliance review documents confidential; review by court. (1) Notwithstanding any other provision of law:

(a) Compliance review documents shall be confidential as provided in ORS 705.137 and shall not be discoverable or admissible as evidence in any civil action or administrative proceeding.

(b) Compliance review documents delivered to a state, federal or foreign governmental or regulatory agency remain confidential as provided in ORS 705.137 and shall not be discoverable or admissible in any civil action or administrative proceeding.

(c) A person serving on a compliance review committee or acting at the request of a compliance review committee may not be required to testify in any civil action as to:

(A) The contents or conclusions of a compliance review document; or

(B) The actions taken by a compliance review committee.

(2) This section does not limit the discovery or admissibility in any civil action or administrative proceeding of any documents that are not compliance review documents.

(3) Upon motion by any party, a court shall determine a claim of confidentiality under this section after an in camera review of the materials or information claimed to be confidential. If the court determines that part, but not all, of the materials or information is confidential under this section, the court shall ensure that only the materials or information that is not confidential is disclosed.

(4) The provisions of this section do not affect the ability of a person to claim any privilege that may be provided by law, including but not limited to a claim of privilege under ORS 40.225.

(5) For the purposes of this section:

(a) Compliance review committee means a person or persons assigned by a board of directors of a financial institution, or by the management of a financial institution, to test, review or evaluate the conduct of the financial institution, the transactions of the financial institution or the potential transactions of the financial institution for the purpose of monitoring, improving and enforcing compliance with:

(A) Safe, sound and fair lending practices;

(B) Financial reporting to state or federal regulatory agencies;

(C) The financial institutions own policies and procedures; or

(D) Federal or state statutory or regulatory requirements relating to financial institutions.

(b) Compliance review document means any document prepared for or created by a compliance review committee. [1997 c.81 §2; 2001 c.377 §22]

706.725 False statements, reports and book entries. An officer, director, stockholder or employee of any Oregon operating institution shall not:

(1) Knowingly subscribe to or make or cause to be made any false statement or report to the Director of the Department of Consumer and Business Services or any false entry in the books or accounts of the Oregon operating institution.

(2) Knowingly subscribe to or exhibit false papers with the intent to deceive any person authorized to examine into the affairs of the Oregon operating institution.

(3) Knowingly state or publish any false report or statement of the Oregon operating institution or prepare any false minutes, with intent to deceive the directors of the Oregon operating institution or any person authorized to examine the affairs of the Oregon operating institution.

(4) Make improper or fail to make proper entry upon the books or records or in any statement or report of the Oregon operating institution with intent to deceive or conceal the true condition of the Oregon operating institution. [1973 c.797 §44; 1997 c.631 §19]

706.730 Depositor and debtor information confidential; disclosure prohibited; exceptions. (1) The name of a person who is a depositor or debtor of a bank and the amount of the persons deposit or debt are confidential as provided in ORS 705.137. The Director of the Department of Consumer and Business Services or any other person employed by the Department of Consumer and Business Services shall not knowingly disclose the name of a person who is a depositor or debtor of a bank, or the amount of the persons deposit or debt, except that the director or the employee may disclose such information as may be required under ORS 706.720 (5) or as may be necessary in the performance of the directors or employees official duty including any duty under ORS 295.018.

(2) Subsection (1) of this section does not prohibit disclosure of the name of any debtor or the amount of the persons debt included in reports that are filed under ORS 706.655, if the reports were filed by a banking institution that has been liquidated or is in the process of being liquidated under ORS 711.400 to 711.615 and if disclosure is otherwise allowed under ORS 706.720. [Amended by 1973 c.797 §45; 1975 c.515 §7; 1985 c.762 §§34,34a; 1985 c.786 §15; 1993 c.318 §9; 1997 c.631 §20; 2001 c.377 §23]

706.740 [Amended by 1963 c.195 §2; 1963 c.580 §81; 1973 c.797 §46; repealed by 1985 c.762 §196]

706.775 Enforcement of Bank Act; production of witnesses and evidence; fees and mileage of witnesses. (1) For the purpose of an investigation or proceeding under the Bank Act, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to the inquiry.

(2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matter, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of subpoena issued from the court or a refusal to testify therein.

(3) Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2), except that a witness subpoenaed at the instance of parties other than the director or an examiner shall not be compensated for attendance or travel unless the director certifies that the testimony of the witness was material to the matter investigated.

(4) The director in any investigation may cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil suits in the circuit court. [Formerly 706.410; 1989 c.980 §19]

706.780 Notice to law enforcement officers of Bank Act violations; exception. If the Director of the Department of Consumer and Business Services has reason to believe that a person has violated any provision of the Bank Act for which criminal prosecution is provided, the director shall give the information relative to the violation to the appropriate federal, state or local law enforcement officer having jurisdiction of the violation. However, this section does not apply when a director or officer of an Oregon operating institution has reported the information to the appropriate law enforcement agency under ORS 707.735. [Formerly 706.430; 1997 c.631 §21]

706.785 Attorney General to conduct actions; assistance of district attorneys. The Attorney General shall conduct all actions begun by the Director of the Department of Consumer and Business Services under authority of the Bank Act, and may require the assistance of the district attorney of the district in which the action is conducted. [Formerly 706.440]

706.790 Rules. (1) In accordance with ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out the Bank Act.

(2) In addition to the notice requirements of ORS chapter 183, before the director adopts a rule, the director shall submit a copy of the rule to each Oregon operating institution. [Formerly 706.460; 1997 c.631 §22]

706.795 Rules authorizing banking institutions to exercise powers of certain financial institutions. Notwithstanding any other provision of law, the Director of the Department of Consumer and Business Services may, in accordance with ORS 183.310, 183.315, 183.330, 183.335 and 183.341 to 183.410, make rules authorizing banking institutions to exercise any of the powers conferred upon any financial institution that is accepting deposits or transacting trust business in this state, if the director finds that the exercise of the power:

(1) Serves the public convenience and advantage; and

(2) Equalizes and maintains the quality of competition between banking institutions and other financial institutions. [Formerly 706.555; 1997 c.631 §23]

706.800 [1993 c.229 §21; repealed by 1997 c.631 §567]

706.805 [1993 c.229 §5; repealed by 1997 c.631 §567]

706.815 Single account for moneys relating to supervision of Oregon operating institutions. Notwithstanding ORS 705.145 (2), moneys received or expended by the Director of the Department of Consumer and Business Services under this chapter relating to the supervision of Oregon operating institutions may be deposited in or withdrawn from a single account. The director need not establish a separate account in the Consumer and Business Services Fund relating to the supervision of banks and a separate account relating to the supervision of trust companies. [1993 c.264 §2; 1997 c.631 §24]

706.900 [Formerly 706.245; 1987 c.373 §51; repealed by 1993 c.318 §2]

706.905 [Formerly 706.255; repealed by 1993 c.318 §2]

706.910 [Formerly 706.265; repealed by 1993 c.318 §2]

706.915 [1985 c.786 §16; repealed by 1993 c.318 §2]

706.920 [1985 c.786 §17; repealed by 1993 c.318 §2]

PENALTIES

706.980 Civil penalties. (1) Any person who violates any provision of the Bank Act, or any lawful rule or final order of the Director of the Department of Consumer and Business Services for which a civil penalty is not expressly provided, shall forfeit a civil penalty in an amount determined by the director of not more than $2,000 for each offense, or $10,000 in the aggregate for all such offenses within any three-month period. In the case of individuals, the civil penalty shall be not more than $1,000 for each offense or $5,000 in the aggregate for all such offenses within any three-month period. Each violation is a separate offense.

(2) Any person who violates ORS 706.610 and 706.725 shall forfeit a civil penalty in an amount determined by the director of not more than $5,000. In addition, a person violating ORS 706.610 shall forfeit the persons office.

(3) Any person who violates ORS 706.730 shall forfeit a civil penalty, in an amount determined by the director, of not more than $1,000. In addition, the violator shall forfeit the violators office.

(4) All money forfeited under subsections (1), (2) and (3) of this section shall be paid to the State Treasurer to be deposited in the Consumer and Business Services Fund.

(5) In addition to any other civil penalty, any person who violates any provision of the Bank Act or any lawful rule or final order of the director may be required to forfeit and pay to the State Treasurer to be deposited in the Consumer and Business Services Fund a civil penalty in an amount determined by the director but not to exceed the amount by which the person profited in any transaction which violates any such provision, rule or order.

(6) The civil penalty may be recovered in an action brought thereon in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745.

(7) In any court action with respect to a civil penalty, including judicial review under ORS 183.745, the court may review the penalty as to both liability and reasonableness of amount.

(8) If a civil penalty is assessed against a director, officer or employee of a banking institution or non-Oregon institution, unless the director provides otherwise, the director, officer or employee shall forfeit the penalty and the penalty shall not be paid either directly or indirectly by the banking institution or non-Oregon institution.

(9) The provisions of this section are in addition to and not in lieu of any other enforcement provisions contained in the Bank Act.

(10) If a civil penalty is assessed against a director, officer or employee of a non-Oregon institution, the director shall give notice of the assessment to the bank supervisory agency having primary responsibility for the supervision of the non-Oregon institution in the state or country in which it is chartered or otherwise organized. [1975 c.544 §8; 1985 c.786 §18; 1991 c.734 §94; 1993 c.318 §10; 1997 c.631 §25]

706.990 Criminal penalties. Violation of ORS 706.725 is a Class C felony. [Amended by 1973 c.797 §48; 1975 c.544 §6]

_______________



Chapter 707

Chapter 707 Â Organization to Conduct Banking Business; Stockholders, Directors and Officers

2005 EDITION

ORGANIZATION TO CONDUCT BANKING BUSINESS

FINANCIAL INSTITUTIONS

ORGANIZATION TO CONDUCT BANKING BUSINESS

(Generally)

707.005Â Â Â Â  Organization required to engage in banking or trust business

707.007Â Â Â Â  Organization of Oregon bank as limited liability company

707.010Â Â Â Â  Certificate required to transact banking business

707.020Â Â Â Â  Violation of ORS 707.005 or 707.010; investigation; injunction

707.025Â Â Â Â  Organization of banking institution for purpose of merging with, acquiring assets of or assuming liabilities of financial institution; procedure; conditions

707.035Â Â Â Â  Conversion of trust company to Oregon bank

707.050Â Â Â Â  Initial paid-in capital requirement

707.070Â Â Â Â  Application for authority to organize banking institution; fee; contents

707.075Â Â Â Â  Banking institution name

707.080Â Â Â Â  Investigation and ruling on application; conditional approval; appeal

707.090Â Â Â Â  Refusal to file articles of incorporation or grant charter after approval of application

707.100Â Â Â Â  Time for submitting articles of incorporation

707.110Â Â Â Â  Execution and submission of articles of incorporation; contents

707.120Â Â Â Â  Issuance of certificate of incorporation when filings conform to law

707.140Â Â Â Â  Submission of organization information; issuance of charter

707.145Â Â Â Â  Grounds for refusing authority to organize

707.150Â Â Â Â  Refusal of authority to organize; appeal

707.155Â Â Â Â  Authority to require additional investigatory information; fingerprinting

707.160Â Â Â Â  Transaction of business prior to organization; failure to complete organization; liability

707.170Â Â Â Â  Effective date of charter; commencement of business; effect of failure to commence business

707.180Â Â Â Â  Location of principal place of business; change upon approval

707.182Â Â Â Â  Registered agent; registered office

707.184Â Â Â Â  Changes in registered office or agent

707.186Â Â Â Â  Resignation of registered agent; discontinuance of registered office

707.188Â Â Â Â  Service of process on institution or Oregon stock savings bank

707.195Â Â Â Â  Offering documents for sale of stock; approval by director

707.200Â Â Â Â  Payments by subscribers of full amount of stock subscriptions; escrow

707.210Â Â Â Â  Stock issuance after obtaining charter; form of stock certificate; issuance of stock without certificate

707.220Â Â Â Â  Stock record; contents; inspection

707.230Â Â Â Â  Transfer of stock

707.242Â Â Â Â  Bylaws

(Amendment of Articles of Incorporation)

707.244Â Â Â Â  Amendment of articles of incorporation; purposes for amendment

707.246Â Â Â Â  Manner of amending articles of incorporation

707.248Â Â Â Â  Shareholders authorized to vote on amendment to articles of incorporation

707.250Â Â Â Â  Execution of amendments to articles of incorporation

707.252Â Â Â Â  Filing of amended articles of incorporation

707.254Â Â Â Â  Effective date of amended articles of incorporation; effect on existing cause of action

707.256Â Â Â Â  Restated articles of incorporation

(Shares)

707.258Â Â Â Â  Terms of class of shares or series within class determined by board of directors

707.260Â Â Â Â  Fractional shares

707.262Â Â Â Â  Share options; limits on issuance

707.266Â Â Â Â  Expenses of organization or issue of shares

707.268Â Â Â Â  Restrictions on redemption of shares

707.270Â Â Â Â  Effect of redemption of shares; statement of cancellation

707.272Â Â Â Â  Paid-in capital; use; retained earnings reserve; approval of director for redemption of shares

707.350Â Â Â Â  Payment required prior to issuance of certificate of stock

707.380Â Â Â Â  Limitation on dividends

707.400Â Â Â Â  Suspension of payment of dividends

707.410Â Â Â Â  Record of dividends declared

707.415Â Â Â Â  Report of dividends declared

STOCKHOLDERS, DIRECTORS AND OFFICERS

(Stockholder Meetings)

707.610Â Â Â Â  Annual and special stockholder meetings; notice of orders

707.611Â Â Â Â  Notice of meeting

707.612Â Â Â Â  Action without meeting

707.613Â Â Â Â  Shareholder waiver of notice; effect of attendance at meeting

707.615Â Â Â Â  Record date

707.617Â Â Â Â  Shareholders list for meeting

707.619Â Â Â Â  Voting entitlement of shares

707.620Â Â Â Â  Special stockholder meeting called by director

707.621Â Â Â Â  Quorum

707.623Â Â Â Â  Modification of quorum or voting requirements

707.625Â Â Â Â  Exemption from personal liability for good faith acts or omissions in compliance with statute, rule or order

(Directors and Officers)

707.642Â Â Â Â  Organizational meeting of directors; notice

707.644Â Â Â Â  Committees of board of directors; limitations

707.646Â Â Â Â  Staggered terms for directors

707.648Â Â Â Â  Removal of directors by shareholders

707.660Â Â Â Â  General standards for directors

707.665Â Â Â Â  General standards for officers

707.670Â Â Â Â  Regular meetings of directors; quorum; notice; meetings using communications equipment

707.675Â Â Â Â  Report of loans and investments

707.680Â Â Â Â  Special board meetings called by director; penalty for failure to attend

707.690Â Â Â Â  Filling director vacancy

707.700Â Â Â Â  Selection and control of officers by directors; effect of removal of officers

707.705Â Â Â Â  Investigation of new director, president and chief executive officer; fingerprinting; disapproval of election or appointment

707.710Â Â Â Â  Removal of officer or director

707.720Â Â Â Â  Violation of law or omission of duty by officer or director

707.730Â Â Â Â  Official communications from Department of Consumer and Business Services; submission to directors

707.735Â Â Â Â  Officers and directors to notify law enforcement officers of certain criminal violations; investigations; costs

707.740Â Â Â Â  Examining or audit committee; duties

(Indemnification of Directors, Officers, Employees and Agents)

707.744Â Â Â Â  Definitions for ORS 707.744 to 707.764

707.746Â Â Â Â  Authority to indemnify directors

707.748Â Â Â Â  Mandatory indemnification

707.752Â Â Â Â  Advance for expenses

707.754Â Â Â Â  Court-ordered indemnification

707.756Â Â Â Â  Determination and authorization of indemnification

707.758Â Â Â Â  Indemnification of officers, employees and agents

707.762Â Â Â Â  Insurance

707.764Â Â Â Â  Application of ORS 707.744 to 707.762

ORGANIZATION TO CONDUCT BANKING BUSINESS

(Generally)

Â Â Â Â Â  707.005 Organization required to engage in banking or trust business. It is unlawful for any person to engage in or transact a banking or trust business within this state except by means of an entity duly organized for the purpose. [1973 c.797 Â§50; 1997 c.631 Â§29]

Â Â Â Â Â  707.007 Organization of Oregon bank as limited liability company. (1) As an alternative to being organized as a corporation under this chapter, an Oregon bank may be organized as a limited liability company.

Â Â Â Â Â  (2) With respect to any Oregon bank that is organized as a limited liability company, as used in the Bank Act:

Â Â Â Â Â  (a) ÂArticles of incorporationÂ means the Oregon bankÂs articles of organization, as defined in ORS 63.001.

Â Â Â Â Â  (b) ÂBylawsÂ means the Oregon bankÂs operating agreement, as defined in ORS 63.001.

Â Â Â Â Â  (c) ÂCertificate of incorporationÂ means a certificate of organization issued to the Oregon bank.

Â Â Â Â Â  (d) ÂCorporation,Â means a limited liability company, as defined in ORS 63.001.

Â Â Â Â Â  (e) ÂDirector,Â ÂdirectorsÂ or Âboard of directorsÂ means the Oregon bankÂs manager or managers, as defined in ORS 63.001.

Â Â Â Â Â  (f) ÂDividendsÂ means distributions, as defined in ORS 63.001, declared or paid by the Oregon bank.

Â Â Â Â Â  (g) ÂIncorporatorÂ means the Oregon bankÂs organizer, as defined in ORS 63.001.

Â Â Â Â Â  (h) ÂShareÂ or ÂstockÂ means a membership interest in the Oregon bank, as defined in ORS 63.001.

Â Â Â Â Â  (i) ÂStockholder,Â Âstockholders,Â ÂshareholderÂ or ÂshareholdersÂ means the Oregon bankÂs member or members, as defined in ORS 63.001.

Â Â Â Â Â  (3) An Oregon bank organized as a limited liability company shall be organized under the authority of the Director of the Department of Consumer and Business Services under this chapter. Except as set forth in subsection (4) of this section, with respect to all other aspects of its operation and existence, an Oregon bank that is organized as a limited liability company is subject to the provisions of ORS chapter 63, to the extent that ORS chapter 63 does not conflict with the Bank Act. In the event of any conflict between the Bank Act and ORS chapter 63, the Bank Act controls.

Â Â Â Â Â  (4)(a) Notwithstanding any provision of ORS chapter 63, the articles of organization of an Oregon bank that is organized as a limited liability company shall:

Â Â Â Â Â  (A) State that the existence of the Oregon bank is perpetual; and

Â Â Â Â Â  (B) Provide that the Oregon bank is to be managed by a board of not fewer than five managers.

Â Â Â Â Â  (b) Notwithstanding any provision of ORS chapter 63, an Oregon bank that is organized as a limited liability company shall be managed exclusively by its board of managers in substantially the same manner as an Oregon bank that is organized as a corporation is managed by its board of directors. The board of managers of an Oregon bank that is organized as a limited liability company has substantially the same rights, powers, privileges, duties and responsibilities as the board of directors of an Oregon bank that is organized as a corporation and is subject to the provisions of this chapter pertaining to directors.

Â Â Â Â Â  (c) Notwithstanding any provision of ORS chapter 63, membership interests in an Oregon bank that is organized as a limited liability company are freely transferable, and consent of the Oregon bank or its members or managers is not required for a person to acquire or transfer a membership interest in the Oregon bank. Immediately upon the completion of the transfer of the membership interest to a person, the person becomes a member and has all the rights of a member.

Â Â Â Â Â  (d) ORS 63.621 (2) to (4) do not apply to an Oregon bank organized as a limited liability company.

Â Â Â Â Â  (5) The articles of organization of an Oregon bank that is organized as a limited liability company shall require that liquidation of the Oregon bank conform with the requirements of the Bank Act.

Â Â Â Â Â  (6) An Oregon bank that is organized as a limited liability company shall have the officers described in ORS 707.700. The officers shall be elected by the board of managers of the Oregon bank and are subject to the provisions of this chapter.

Â Â Â Â Â  (7) Each Oregon bank that is organized as a limited liability company shall have a written operating agreement containing any provisions for the affairs of the Oregon bank as may be agreed upon by its members and that are consistent with the Bank Act.

Â Â Â Â Â  (8) Any number of persons, not fewer than five, may act as organizers of an Oregon bank that is organized as a limited liability company. [2005 c.134 Â§2]

Â Â Â Â Â  707.010 Certificate required to transact banking business. A person who has not received a certificate to do a banking business from the Director of the Department of Consumer and Business Services, except a national bank, shall not:

Â Â Â Â Â  (1) Advertise that it is receiving or accepting money on deposit.

Â Â Â Â Â  (2) Use a sign at its place of business containing words indicating that the place is a place of business:

Â Â Â Â Â  (a) Of a banking institution;

Â Â Â Â Â  (b) Where deposits are received or payments made on check; or

Â Â Â Â Â  (c) Where any other form of banking business is transacted.

Â Â Â Â Â  (3) Make use of or circulate any letterheads, blank notes, blank receipts, certificates, circulars or any written or printed paper containing words indicating that the business is the business of a banking institution.

Â Â Â Â Â  (4) Transact business under any name that the director determines leads the public to believe that its business is that of a banking institution or that it is affiliated with a banking institution.

Â Â Â Â Â  (5) Solicit or receive deposits or transact business in the manner of a banking institution or in such a manner as to lead the public to believe that its business is that of a banking institution. [Amended by 1973 c.797 Â§51; 1997 c.631 Â§30]

Â Â Â Â Â  707.020 Violation of ORS 707.005 or 707.010; investigation; injunction. (1) The Director of the Department of Consumer and Business Services may examine the accounts, books and papers of every person the director has reasonable cause to believe is violating any provision of ORS 707.005 or 707.010.

Â Â Â Â Â  (2) When the director believes, from evidence satisfactory to the director, that any person is violating the provisions of ORS 707.005 or 707.010, the director may cause a complaint to be filed in the circuit court of the county in which the person conducts business to enjoin and restrain the person from continuing the violation. The court shall have jurisdiction of the proceeding and may make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper. [Amended by 1973 c.797 Â§52; 1997 c.631 Â§31]

Â Â Â Â Â  707.023 [1993 c.229 Â§7; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.025 Organization of banking institution for purpose of merging with, acquiring assets of or assuming liabilities of financial institution; procedure; conditions. (1) A banking institution may be organized under this section solely for the purpose of merging with, acquiring the assets of or assuming the liabilities of one or more existing financial institutions pursuant to ORS chapter 711 and, except as otherwise provided in this section, without authority to engage in or transact banking or trust business.

Â Â Â Â Â  (2) The banking institution may be organized under this section by one or more persons or a corporation.

Â Â Â Â Â  (3) Notwithstanding ORS 707.050, 707.070, 707.080 to 707.120, 707.140, 707.170, 707.200 and 707.210 (1) and such other sections as may specifically be inconsistent with this section, a banking institution described in subsection (1) of this section shall be organized as follows:

Â Â Â Â Â  (a) The incorporator shall submit to the Director of the Department of Consumer and Business Services for filing articles of incorporation executed in duplicate, signed by the prospective incorporator or incorporators, and such other information as the director may require, which may include the additional information required in an application under ORS 707.070 or 716.028 if the banking institution organized under this section is to survive the merger, will purchase assets or will assume liabilities, together with an organizational fee of $2,500.

Â Â Â Â Â  (b) Such articles of incorporation shall specify:

Â Â Â Â Â  (A) The name and address of each incorporator.

Â Â Â Â Â  (B) The information required under ORS 707.110 (2)(a), (b) and (h) and (3).

Â Â Â Â Â  (C) The term of its existence, which may be perpetual.

Â Â Â Â Â  (D) The purpose of the corporation, which shall be limited to the purposes set forth in subsection (1) of this section. However, if the corporation is to be the resulting bank in such merger, the articles may also contain all purposes allowed a banking institution under the Bank Act, provided the implementation of such purposes are conditioned upon consummation of such merger.

Â Â Â Â Â  (E) The name and address of each director of the board of directors, which shall be composed of not less than three directors.

Â Â Â Â Â  (4) Unless the director finds that approval of the articles would violate ORS 707.145 or other applicable law, the director shall file the articles and issue a certificate of incorporation in accordance with ORS 707.120, if:

Â Â Â Â Â  (a) The director finds that the articles conform to subsection (3) of this section; and

Â Â Â Â Â  (b) The director finds that the banking institution, following any merger or assumption of liabilities, will meet the requirements of ORS 707.080 (1) and (2).

Â Â Â Â Â  (5) Upon issuance of the certificate of incorporation, the corporate existence of the banking institution shall begin and the banking institution may issue stock.

Â Â Â Â Â  (6)(a) After the issuance of the certificate of incorporation, the new banking institution shall file a certified copy of its bylaws with the director within 90 days. If the director finds such bylaws to be consistent with the requirements of the Bank Act, the director shall issue a provisional charter to such bank.

Â Â Â Â Â  (b) The provisional charter shall expire one year after its date of issuance. However, the director may extend such expiration period. If a merger or assumption of liabilities is not consummated before the provisional charter expires, the interim bank shall cease to exist and its articles of incorporation and charter shall be void.

Â Â Â Â Â  (c) For purposes of ORS chapter 711, a provisional charter issued under this section shall be deemed a charter, where appropriate.

Â Â Â Â Â  (d) If the merger or assumption of liabilities is consummated and the banking institution organized under this section survives the transaction, the director shall issue to the banking institution a charter to do a banking business either as an Oregon commercial bank or as an Oregon stock savings bank.

Â Â Â Â Â  (7) A banking institution organized solely for the purposes set forth in subsection (1) of this section for which a charter has been issued may, with the directorÂs approval, have initial paid-in capital in an amount less than that required by ORS 707.050 prior to consummation of a proposed merger. [1979 c.88 Â§8; 1997 c.631 Â§32; 2005 c.192 Â§13]

Â Â Â Â Â  707.029 [1985 c.12 Â§3; 1987 c.216 Â§1; 1987 c.371 Â§2; 1987 c.373 Â§51a; 1995 c.6 Â§5; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.030 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.035 Conversion of trust company to Oregon bank. A trust company that desires to also conduct a banking business may convert to an Oregon bank in accordance with the provisions of ORS 711.070 and 711.080. [1997 c.631 Â§39]

Â Â Â Â Â  707.040 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.050 Initial paid-in capital requirement. (1) Every institution or Oregon stock savings bank shall have at the time of issuance of its charter, initial paid-in capital of not less than $1,500,000. The Director of the Department of Consumer and Business Services may require a lesser or greater amount of initial paid-in capital for a particular institution or Oregon stock savings bank if the director determines that the lesser or greater amount is sufficient or is necessary for safe and sound operation of the institution or Oregon stock savings bank.

Â Â Â Â Â  (2) The initial paid-in capital of an institution or Oregon stock savings bank must be paid either in cash or by exchange of real property and improvements thereon. The real property and improvements must be approved by the director as meeting all applicable requirements of law and all other conditions and standards that the director adopts by rule, including but not limited to a proper appraisal by a qualified appraiser. [Amended by 1963 c.195 Â§3; 1973 c.797 Â§53; 1985 c.786 Â§24; 1997 c.631 Â§33]

Â Â Â Â Â  707.060 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.070 Application for authority to organize banking institution; fee; contents. Any number of persons, not less than five, desiring to organize a banking institution shall, as prospective incorporators, first submit an application to the Director of the Department of Consumer and Business Services for a permit to organize a banking institution. The applicants shall pay to the director at the time of their application a fee of $2,500, no part of which shall be refunded. The application shall be signed by one of the applicants and shall include the following information:

Â Â Â Â Â  (1) The proposed location of the initial principal place of business.

Â Â Â Â Â  (2) The class or classes of stock proposed to be issued, the proposed offering price per share and the aggregate dollar amount of the proposed initial paid-in capital.

Â Â Â Â Â  (3) The corporate name.

Â Â Â Â Â  (4) The names of the proposed senior officers and the initial directors, at least three of whom shall also be among the incorporators.

Â Â Â Â Â  (5) The residence addresses and occupations of the proposed incorporators and directors.

Â Â Â Â Â  (6) The proposed articles of incorporation meeting the requirements of ORS 707.110.

Â Â Â Â Â  (7) The number of shares of voting stock proposed to be subscribed for by the incorporators and each of the proposed directors and senior officers, and the names of any other persons who are expected to subscribe for, to own or to control more than 10 percent of the voting stock and the amount of stock for which each proposes to subscribe.

Â Â Â Â Â  (8) Evidence satisfactory to the director of the character, financial responsibility and ability of the incorporators, directors and senior officers.

Â Â Â Â Â  (9) Evidence satisfactory to the director, in the form of a business plan and such additional information as the director may require, demonstrating that the proposed banking institution is likely to be financially successful.

Â Â Â Â Â  (10) The proposed operating policies of the banking institution.

Â Â Â Â Â  (11) A statement as to whether the banking institution is to be a trust company, an Oregon commercial bank or an Oregon stock savings bank, and, if the proposed Oregon commercial bank or Oregon stock savings bank is applying for trust powers, a statement to that effect.

Â Â Â Â Â  (12) Any other information that the director may require. [Amended by 1971 c.68 Â§3; 1973 c.797 Â§54; 1977 c.135 Â§13; 1979 c.88 Â§9; 1997 c.631 Â§36]

Â Â Â Â Â  707.075 Banking institution name. (1) The corporate name of a banking institution:

Â Â Â Â Â  (a) Shall not contain any word or phrase that indicates or implies that it is organized for any purpose other than one or more of the purposes contained in its articles of incorporation.

Â Â Â Â Â  (b) Shall be distinguishable from any other financial institution, corporate, professional corporate, nonprofit corporate, cooperative, limited liability company, limited partnership, business trust, reserved or registered name currently on file with the Secretary of State or Director of the Department of Consumer and Business Services, or an assumed business name registered as provided in ORS 648.010.

Â Â Â Â Â  (2) The director may refuse to permit the use of any name if the director determines that the name is deceptively similar to the name of a financial institution already lawfully transacting banking business or accepting deposits in this state.

Â Â Â Â Â  (3) Nothing contained in this section shall preclude a banking institution from transacting business under one or more assumed business names, if the names meet the requirements of subsection (1) of this section, unless the director determines that the names will be confusingly similar to any financial institution, corporate, professional corporate, nonprofit corporate, cooperative, limited liability company, limited partnership, business trust, reserved or registered name currently on file with the Secretary of State or Director of the Department of Consumer and Business Services, or an assumed business name registered as provided in ORS 648.010. [1985 c.762 Â§36; 1997 c.631 Â§37]

Â Â Â Â Â  707.080 Investigation and ruling on application; conditional approval; appeal. (1) When an application to organize has been submitted, the Director of the Department of Consumer and Business Services shall determine whether:

Â Â Â Â Â  (a) The purposes of the proposed banking institution as stated in the proposed banking institutionÂs articles of incorporation and the application are consistent with the Bank Act;

Â Â Â Â Â  (b) The character, financial responsibility and general fitness of the persons named in the application are such as to command the confidence of the community in which the proposed banking institution is to be located and to warrant the belief that the business of the proposed corporation will be honestly and efficiently conducted;

Â Â Â Â Â  (c) The proposed directors and officers are competent to manage successfully a banking institution;

Â Â Â Â Â  (d) The suggested capitalization is adequate for the proposed banking institutionÂs anticipated development and growth within a reasonable period of time; and

Â Â Â Â Â  (e) There is reasonable assurance of sufficient volume of business for the proposed banking institution to be economically viable.

Â Â Â Â Â  (2) If the director is satisfied that the applicant meets the standards prescribed in subsection (1) of this section the director shall note the approval and the date on each copy of the application. If the director is not satisfied or believes that the public interest will be endangered the director shall note the disapproval of the director and the date on each copy of the application.

Â Â Â Â Â  (3) The director shall acknowledge receipt of an application and shall notify the applicants of approval or disapproval of the application. The director shall file the original of an approved application in the office of the director.

Â Â Â Â Â  (4) The director shall act to approve or disapprove an application within 60 days from receipt of the application, unless a majority of the applicants and the director agree to extend the time an additional 30 days.

Â Â Â Â Â  (5) The director may grant conditional approval of any application and require the applicants to make additional showing or changes in the proposed banking institution as the director considers advisable.

Â Â Â Â Â  (6) The applicants may appeal the decision of the director to any court of appropriate jurisdiction. [Amended by 1973 c.797 Â§55; 1975 c.544 Â§8a; 1997 c.631 Â§40]

Â Â Â Â Â  707.090 Refusal to file articles of incorporation or grant charter after approval of application. If, after approving the application for authority to organize, it appears to the Director of the Department of Consumer and Business Services that the articles of incorporation, the organization or proposed manner of conducting business do not comply with the terms of the application, the requirements of approval or the requirements of law, the director may refuse to file the articles of incorporation or to grant a charter. [Amended by 1973 c.797 Â§56; 1997 c.631 Â§41]

Â Â Â Â Â  707.100 Time for submitting articles of incorporation. Within 30 days after authority to organize has been finally granted, the prospective incorporators shall submit to the Director of the Department of Consumer and Business Services articles of incorporation. If articles of incorporation are not received by the director within the specified time, the authority to organize is void. [Amended by 1973 c.797 Â§57; 1997 c.631 Â§42]

Â Â Â Â Â  707.110 Execution and submission of articles of incorporation; contents. (1) Any number of persons, not less than five, may associate themselves by articles of incorporation to establish an institution or Oregon stock savings bank. The articles of incorporation shall be executed in duplicate, signed by the prospective incorporators and submitted to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The articles of incorporation shall specify:

Â Â Â Â Â  (a) The name of the institution or Oregon stock savings bank.

Â Â Â Â Â  (b) The initial principal place where its business is to be transacted, designated by legal description or street and number in the city or town.

Â Â Â Â Â  (c) The address, including street and number, and mailing address, if different, of its initial registered office and the name of its initial registered agent at that office.

Â Â Â Â Â  (d) The names of the prospective incorporators.

Â Â Â Â Â  (e) The term of its existence, which may be perpetual.

Â Â Â Â Â  (f) The purpose for which the institution or Oregon stock savings bank is formed.

Â Â Â Â Â  (g) The initial board of directors of the institution or Oregon stock savings bank, composed of not fewer than five persons, at least three of whom shall be prospective incorporators.

Â Â Â Â Â  (h) If the stockholders will have preemptive rights, a statement of such rights.

Â Â Â Â Â  (3) In addition, the articles of incorporation:

Â Â Â Â Â  (a) Must prescribe the classes of shares and the number of shares of each class that the institution or Oregon stock savings bank is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class, the preferences, limitations and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations and relative rights identical to those of other shares of the same class except to the extent otherwise permitted by ORS 707.262.

Â Â Â Â Â  (b) Must authorize one or more classes of shares that together have unlimited voting rights, and one or more classes of shares which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the institution or Oregon stock savings bank upon dissolution.

Â Â Â Â Â  (c) May authorize one or more classes of shares that:

Â Â Â Â Â  (A) Have special, conditional or limited voting rights, or no voting rights, except to the extent prohibited by this chapter;

Â Â Â Â Â  (B) Are redeemable or convertible as specified in the articles of incorporation:

Â Â Â Â Â  (i) At the option of the institution or Oregon stock savings bank, the shareholder or another person or upon the occurrence of a designated event;

Â Â Â Â Â  (ii) For cash, indebtedness, securities or other property; or

Â Â Â Â Â  (iii) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

Â Â Â Â Â  (C) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or

Â Â Â Â Â  (D) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the institution or Oregon stock savings bank.

Â Â Â Â Â  (4) The description of the designations, preferences, limitations and relative rights of share classes in subsection (3)(c) of this section is not exhaustive.

Â Â Â Â Â  (5) The articles of incorporation also may contain any lawful provisions:

Â Â Â Â Â  (a) Regulating the business or conduct of affairs of the institution or Oregon stock savings bank;

Â Â Â Â Â  (b) Defining, limiting and regulating the powers of the directors; or

Â Â Â Â Â  (c) Eliminating or limiting the personal liability of a director to the institution or Oregon stock savings bank or its shareholders for monetary damages for conduct as a director, provided that no such provisions shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective, and such provision shall not eliminate or limit the liability of a director for:

Â Â Â Â Â  (A) Any breach of the directorÂs duty of loyalty to the institution or Oregon stock savings bank or its shareholders;

Â Â Â Â Â  (B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (C) Any unlawful distribution under the Bank Act; or

Â Â Â Â Â  (D) Any transaction from which the director derived an improper personal benefit. [Amended by 1973 c.797 Â§58; 1987 c.197 Â§1a; 1989 c.324 Â§3; 1997 c.631 Â§43; 2005 c.192 Â§6]

Â Â Â Â Â  707.120 Issuance of certificate of incorporation when filings conform to law. (1) If the Director of the Department of Consumer and Business Services finds that the articles of incorporation conform to law, the director shall within 60 days after receiving the articles of incorporation and when all fees have been paid:

Â Â Â Â Â  (a) Indorse on each of the duplicate originals the word ÂFiled,Â and the month, day and year of the filing.

Â Â Â Â Â  (b) File one of the duplicate originals in the office of the director.

Â Â Â Â Â  (c) Issue a certificate of incorporation to which the director shall affix the other duplicate original.

Â Â Â Â Â  (2) The certificate of incorporation, with one of the duplicate originals affixed thereto shall be returned to the incorporators or their representative.

Â Â Â Â Â  (3) Upon issuance of the certificate of incorporation the corporate existence of a banking institution begins. [Amended by 1973 c.797 Â§59; 1997 c.631 Â§44]

Â Â Â Â Â  707.130 [Amended by 1973 c.797 Â§60; 1987 c.197 Â§1b; 1989 c.324 Â§4; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.140 Submission of organization information; issuance of charter. (1) When subscriptions totaling not less than the amount of the initial paid-in capital have been received, the incorporators shall submit for filing with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) A list of stockholders, showing name, address, number of shares and amount paid, certified by the president or cashier.

Â Â Â Â Â  (b) A certificate of any escrow agent holding moneys in escrow as payment for subscriptions to stock of the institution or Oregon stock savings bank showing the amount held.

Â Â Â Â Â  (c) A list of the directors and senior officers elected.

Â Â Â Â Â  (d) A copy of its bylaws certified to by its president or cashier.

Â Â Â Â Â  (e) Evidence of approval by the Federal Deposit Insurance Corporation of the Oregon commercial bankÂs or Oregon stock savings bankÂs application for deposit insurance.

Â Â Â Â Â  (2) Upon receiving the items referred to in subsection (1) of this section, the director shall examine the condition of the institution or Oregon stock savings bank. If, upon examination, the director determines that the institution or Oregon stock savings bank has complied with the requirements of the Bank Act and that the amount of the institutionÂs or Oregon stock savings bankÂs initial paid-in capital has been paid or is held in escrow for release upon issuance of a charter, the director shall issue to the institution or Oregon stock savings bank a charter, which, depending on the form of the application and the approval of the director, shall be to do a banking business either as an Oregon commercial bank or as an Oregon stock savings bank, or to do a trust business, or to do both a banking and trust business. [Amended by 1973 c.797 Â§61; 1987 c.216 Â§2; 1997 c.631 Â§47]

Â Â Â Â Â  707.145 Grounds for refusing authority to organize. The Director of the Department of Consumer and Business Services may disapprove an application for a permit to organize or refuse to approve the articles of incorporation or to grant a charter upon a finding that any person named in the application to organize or in other documents submitted for filing:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the personÂs liabilities exceed the personÂs assets or that the person cannot meet the personÂs obligations as they mature, or is in such financial condition that the person cannot continue in business with safety to the personÂs customers;

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession;

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provisions of the Bank Act or any rule or order of the director;

Â Â Â Â Â  (4) Has been convicted of a crime, an essential element of which is fraud;

Â Â Â Â Â  (5) Is not qualified to conduct a banking business on the basis of such factors as training, experience and knowledge of the business;

Â Â Â Â Â  (6) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the banking business or other business that may lawfully be conducted by an insured institution;

Â Â Â Â Â  (7) Is the subject of an order of the director subjecting the person to a fine or a civil penalty, or removing the person from an office in any entity regulated by the director; or

Â Â Â Â Â  (8) Is the subject of an order entered within the past five years, directing the person to cease and desist from any fraudulent or unlawful business or banking practice, subjecting the person to a fine or other civil penalty, or removing the person from an office in a financial institution or a consumer finance company issued by the banking supervisor of another state or by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System or by any other agency of the federal government or another state with regulatory authority over such financial institutions or consumer finance companies. [1977 c.135 Â§19; 1985 c.762 Â§Â§37,37a; 1985 c.786 Â§25; 1987 c.373 Â§52; 1997 c.631 Â§48]

Â Â Â Â Â  707.150 Refusal of authority to organize; appeal. Notwithstanding the provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services may, without prior hearing or opportunity therefor, refuse to grant authority to organize a banking institution. In case authority to organize is refused by the director, the applicants may within 30 days after the refusal appeal the decision to any court of appropriate jurisdiction. [Amended by 1971 c.734 Â§172; 1973 c.797 Â§62; 1975 c.544 Â§8b; 1997 c.631 Â§49]

Â Â Â Â Â  707.155 Authority to require additional investigatory information; fingerprinting. (1) In the course of investigating any person named in the application to organize or in other documents submitted for filing, the Director of the Department of Consumer and Business Services may require the person to provide additional information for the directorÂs further inquiry. For the purpose of such further inquiry, the director may require any of the following persons to submit to fingerprinting:

Â Â Â Â Â  (a) Any person required to be named in the application to organize.

Â Â Â Â Â  (b) Any person named in the proposed articles of incorporation of the banking institution or documents submitted for filing as a prospective incorporator or as a director, president or chief executive officer of the banking institution.

Â Â Â Â Â  (2) Fingerprints acquired under subsection (1) of this section may be submitted to appropriate law enforcement agencies, including the Federal Bureau of Investigation, for the purpose of discovering any unlawful activities of the person. [1985 c.786 Â§23; 1997 c.631 Â§50]

Â Â Â Â Â  707.160 Transaction of business prior to organization; failure to complete organization; liability. (1) A banking institution shall not transact any business, except as is incidental or necessary to its organization, until it has received its charter from the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An institution or Oregon stock savings bank that fails to obtain paid subscriptions in at least the amount of its approved initial paid-in capital and complete its organization and receive from the director a charter, within one year after the date of approval of its articles of incorporation, ceases to exist and the articles of incorporation are void.

Â Â Â Â Â  (3) All persons purporting to act as or on behalf of a banking institution, knowing there was no incorporation, are jointly and severally liable for all liabilities created while so acting. [Amended by 1969 c.44 Â§1; 1973 c.797 Â§63; 1989 c.324 Â§5; 1997 c.631 Â§51]

Â Â Â Â Â  707.170 Effective date of charter; commencement of business; effect of failure to commence business. (1) A charter shall specify the date on which it becomes effective, which shall not be more than 90 days after the date of issuance of the charter, unless an extension of time is granted by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A banking institution shall commence business on the effective date specified in its charter. If a banking institution fails to commence business on the effective date specified in the charter or according to any extension of time granted by the director it ceases to exist and its articles of incorporation and charter are void. [Amended by 1973 c.797 Â§64; 1997 c.631 Â§52]

Â Â Â Â Â  707.180 Location of principal place of business; change upon approval. The initial principal place of business of a banking institution shall be specified in its articles of incorporation. The principal place of business may be changed upon application of the banking institution to the Director of the Department of Consumer and Business Services. The director shall determine whether the change in location is advisable or justified and whether the public convenience and advantage will be promoted and shall approve or disapprove the change of location. An appeal from the decision of the director may be taken to any court of appropriate jurisdiction. [Amended by 1973 c.797 Â§65; 1975 c.544 Â§8c; 1997 c.631 Â§53]

Â Â Â Â Â  707.182 Registered agent; registered office. (1) Each institution and each Oregon stock savings bank shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [2005 c.192 Â§2]

Â Â Â Â Â  707.184 Changes in registered office or agent. (1) An institution or Oregon stock savings bank may change its registered office or registered agent by delivering to the Director of the Department of Consumer and Business Services for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the institution or Oregon stock savings bank;

Â Â Â Â Â  (b) If the registered office is to be changed, the address, including street and number, of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the institution or Oregon stock savings bank for which the agent is the registered agent by notifying the institution or Oregon stock savings bank in writing of the change and signing, either manually or in facsimile, and delivering to the director a statement that complies with the requirements of subsection (1) of this section and recites that the institution or Oregon stock savings bank has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the director terminates the existing registered office or agent, or both, on the effective date of the filing and establishes the newly appointed registered office or agent, or both, as that of the institution or Oregon stock savings bank. [2005 c.192 Â§3]

Â Â Â Â Â  707.186 Resignation of registered agent; discontinuance of registered office. (1) A registered agent may resign as agent upon delivering a signed statement to the Director of the Department of Consumer and Business Services and giving notice in the form of a copy of the statement to the institution or Oregon stock savings bank. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the director shall file the resignation statement. The copy of the statement given to the institution or Oregon stock savings bank under subsection (1) of this section shall be addressed to the institution or Oregon stock savings bank at its mailing address or principal office as shown by the records of the director.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the director unless, prior to that date, the institution or Oregon stock savings bank appoints a successor registered agent as provided in ORS 707.184, thereby terminating the capacity of such agent. [2005 c.192 Â§4]

Â Â Â Â Â  707.188 Service of process on institution or Oregon stock savings bank. (1) The registered agent appointed by an institution or Oregon stock savings bank shall be an agent of the institution or Oregon stock savings bank upon whom any process, notice or demand required or permitted by law to be served upon the institution or Oregon stock savings bank may be served.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall be an agent of an institution or Oregon stock savings bank, including a dissolved institution or Oregon stock savings bank, upon whom any such process, notice or demand may be served whenever the institution or Oregon stock savings bank fails to appoint or maintain a registered agent in this state or whenever the institutionÂs or Oregon stock savings bankÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the director by:

Â Â Â Â Â  (a) Serving the director or a clerk on duty at the office of the director a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office of the director a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the director and a copy of the process, notice or demand and accompanying papers to the institution or Oregon stock savings bank being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the institution or Oregon stock savings bank as shown by the records of the director; and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The director shall keep a record of all processes, notices and demands served upon the director under this section.

Â Â Â Â Â  (5) After completion of initial service upon the director, no additional documents need be served upon the director to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon an institution or Oregon stock savings bank in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the director is permitted where such purposes are limited by other provisions of law. [2005 c.192 Â§5]

Â Â Â Â Â  707.190 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.195 Offering documents for sale of stock; approval by director. At or after the time the articles of incorporation are submitted for filing, the incorporators shall submit the proposed offering documents for the sale of the banking institutionÂs stock to the Director of the Department of Consumer and Business Services for review. No subscriptions for stock in the institution or Oregon stock savings bank may be accepted prior to the date on which the director approves the offering documents. [1997 c.631 Â§46]

Â Â Â Â Â  707.200 Payments by subscribers of full amount of stock subscriptions; escrow. The subscribers to the stock of a newly organized institution or Oregon stock savings bank shall pay in, prior to the time a charter is issued, directly to the institution or Oregon stock savings bank or by deposit with an escrow agent acceptable to the Director of the Department of Consumer and Business Services to be released upon the issuance of a charter, the full amount of their stock subscriptions, which shall total an aggregate amount not less than the initial paid-in capital approved by the director. The payment must be in cash or by exchange of real property and improvements thereon. The real property and improvements are subject to approval by the director as provided in ORS 707.050. [Amended by 1973 c.797 Â§66; 1983 c.296 Â§2; 1985 c.786 Â§26; 1987 c.216 Â§3; 1997 c.631 Â§54]

Â Â Â Â Â  707.210 Stock issuance after obtaining charter; form of stock certificate; issuance of stock without certificate. (1) An institution or Oregon stock savings bank shall not issue any share of stock until its charter has been issued and ORS 707.200 has been complied with.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, each certificate representing shares of the stock of an institution or Oregon stock savings bank shall:

Â Â Â Â Â  (a) Be signed by two officers of the institution or Oregon stock savings bank designated in the bylaws, and may be sealed with the seal of the institution or Oregon stock savings bank or a facsimile thereof. The signatures of the officers upon a certificate may be facsimiles if the certificate is manually signed on behalf of a transfer agent or registrar other than the institution or Oregon stock savings bank itself or an employee of the institution or Oregon stock savings bank. In the case of any person who, as an officer, has signed or whose facsimile signature has been placed upon such certificate and has ceased being such officer before such certificate is issued, the certificate may be issued by the institution or Oregon stock savings bank with the same effect as if the person were such officer at the date of its issue.

Â Â Â Â Â  (b) If the institution or Oregon stock savings bank is authorized to issue shares of more than one class, state upon the face or back of the certificate, or state that the institution or Oregon stock savings bank will furnish to any shareholder upon request and without charge, a full statement of the designations, preferences, limitations and relative rights of the shares of each class authorized to be issued, and, if the institution or Oregon stock savings bank is authorized to issue any class in series, state the variations in the relative rights and preferences between the shares of each such series so far as the same have been fixed and determined and the authority of the board of directors to fix and determine the relative rights and preferences of subsequent series.

Â Â Â Â Â  (c) State that the institution or Oregon stock savings bank is organized under the laws of this state.

Â Â Â Â Â  (d) State the name of the person to whom issued.

Â Â Â Â Â  (e) State the number and class of shares, and the designation of the series, if any, which such certificate represents.

Â Â Â Â Â  (3) In lieu of issuing certificates representing shares under subsection (2) of this section, the board of directors of an institution or Oregon stock savings bank may authorize the institution or Oregon stock savings bank to issue some or all of the shares of any or all of its classes or series without certificates. The authorization shall not affect shares already represented by certificates until the shares are surrendered to the institution or Oregon stock savings bank. Within a reasonable time after the issuance or transfer of shares without certificates, the institution or Oregon stock savings bank shall send the shareholder a written statement of the information required on certificates under subsection (2) of this section.

Â Â Â Â Â  (4) No share shall be issued until such share is fully paid.

Â Â Â Â Â  (5) At the request of any holder of two or more certificates of the stock of any institution or Oregon stock savings bank organized under the laws of this state, such institution or Oregon stock savings bank shall, upon the surrender of the certificates, issue to the holder of such stock one certificate, or a statement pursuant to subsection (3) of this section, for all shares of stock of any one class in such institution or Oregon stock savings bank owned by the stockholder if the number of such shares owned by the stockholder in the particular class equals or exceeds 100. [Amended by 1959 c.108 Â§1; 1965 c.189 Â§1; 1973 c.797 Â§67; 1987 c.197 Â§2; 1989 c.324 Â§6; 1995 c.131 Â§1; 1997 c.631 Â§55]

Â Â Â Â Â  707.215 [1973 c.797 Â§68; 1987 c.197 Â§3; 1989 c.324 Â§7; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.220 Stock record; contents; inspection. (1) An institution or Oregon stock savings bank shall keep a stock ledger or register that shall show the name and mailing address of and the number of shares held by each stockholder of record. The institution or Oregon stock savings bank shall also maintain a record of transfers of stock, stating the time when made, the number of shares transferred and to whom transferred.

Â Â Â Â Â  (2) The stock ledger or register shall be available for inspection and copying, during regular business hours at a reasonable location specified by the institution or Oregon stock savings bank, by a stockholder of the institution or Oregon stock savings bank upon at least five daysÂ prior written notice if:

Â Â Â Â Â  (a) The stockholderÂs demand for inspection is made in good faith and for a proper purpose;

Â Â Â Â Â  (b) The stockholder described with reasonable particularity the stockholderÂs purpose; and

Â Â Â Â Â  (c) The stock ledger or register requested is directly connected to the stockholderÂs purpose. [Amended by 1973 c.797 Â§69; 1997 c.631 Â§56]

Â Â Â Â Â  707.230 Transfer of stock. The shares of stock of an institution or Oregon stock savings bank shall be transferred on the books of the institution or Oregon stock savings bank in such manner as the bylaws may provide and as required in ORS 707.220. A transfer of stock is not valid while an institution or Oregon stock savings bank is under notice from the Director of the Department of Consumer and Business Services to make good any impairment of its stockholdersÂ equity, until the impairment has been made good. [Amended by 1973 c.797 Â§70; 1997 c.631 Â§57]

Â Â Â Â Â  707.240 [1969 c.635 Â§1; 1973 c.797 Â§71; 1995 c.130 Â§1; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.242 Bylaws. The initial bylaws of an institution shall be adopted by its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless reserved to the shareholders by the articles of incorporation or by bylaws. The bylaws may contain any provisions for the regulation and management of the affairs of the institution not inconsistent with law or the articles of incorporation. [1989 c.324 Â§9; 1997 c.631 Â§58]

(Amendment of Articles of Incorporation)

Â Â Â Â Â  707.244 Amendment of articles of incorporation; purposes for amendment. (1) An institution or Oregon stock savings bank may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation, as amended, contain only such provisions as might be lawfully contained in the original articles of incorporation at the time of making such amendment.

Â Â Â Â Â  (2) In particular, and without limitation upon such general power of amendment, an institution or Oregon stock savings bank may amend its articles of incorporation, from time to time, so as:

Â Â Â Â Â  (a) To change its corporate name.

Â Â Â Â Â  (b) To change its period of duration.

Â Â Â Â Â  (c) To change, enlarge or diminish its corporate purposes.

Â Â Â Â Â  (d) To increase or decrease the aggregate number of shares, or shares of any class, which the institution or Oregon stock savings bank has authority to issue.

Â Â Â Â Â  (e) To exchange, classify, reclassify or cancel all or any part of its shares, whether issued or unissued.

Â Â Â Â Â  (f) To change the designation of all or any part of its shares, whether issued or unissued, and to change the preferences, limitations and relative rights in respect to all or any part of its shares, whether issued or unissued.

Â Â Â Â Â  (g) To change the shares of any class, whether issued or unissued, into a different number of shares of the same class or into the same or a different number of shares of other classes.

Â Â Â Â Â  (h) To create new classes of shares with rights and preferences either prior and superior or subordinate and inferior to the shares of any class then authorized, whether issued or unissued.

Â Â Â Â Â  (i) To cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared.

Â Â Â Â Â  (j) To divide any class of shares, whether issued or unissued, into series and fix and determine the designations of such series and the variations in the relative rights and preferences as between the shares of such series.

Â Â Â Â Â  (k) To authorize the board of directors to establish, out of authorized but unissued shares, series of any class of shares and fix and determine the relative rights and preferences of the shares of any series so established.

Â Â Â Â Â  (L) To authorize the board of directors to fix and determine the relative rights and preferences of the authorized but unissued shares of series theretofore established in respect to which either the relative rights and preferences have not been fixed and determined or the relative rights and preferences theretofore fixed and determined are to be changed.

Â Â Â Â Â  (m) To revoke, diminish or enlarge the authority of the board of directors to establish series out of authorized but unissued shares of any class and fix and determine the relative rights and preferences of the shares of any series so established.

Â Â Â Â Â  (n) To limit, deny or grant to shareholders of any class the preemptive right to acquire additional or treasury shares of the institution or Oregon stock savings bank, whether then or thereafter authorized. [1989 c.324 Â§10; 1997 c.631 Â§59]

Â Â Â Â Â  707.246 Manner of amending articles of incorporation. Amendments to the articles of incorporation shall be made in the following manner:

Â Â Â Â Â  (1) If an institution or Oregon stock savings bank has issued shares of stock:

Â Â Â Â Â  (a) The board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting.

Â Â Â Â Â  (b) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected shall be given to each shareholder of record entitled to vote within the time and in the manner provided in this chapter for giving notice of meetings of shareholders. If the meeting is an annual meeting, the proposed amendment or such summary may be included in the notice of such annual meeting.

Â Â Â Â Â  (c) At such meeting, a vote of the shareholders entitled to vote thereon shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least a majority of the shares entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event the proposed amendment shall be adopted upon receiving the affirmative vote of the holders of at least a majority of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon.

Â Â Â Â Â  (2)(a) If an institution or Oregon stock savings bank has not issued any shares of stock, the articles of incorporation may be amended by resolution adopted by a majority of the directors.

Â Â Â Â Â  (b) If the provisions of the articles of incorporation relating to the duration, purposes, authorized shares, rights or preferences of shares, or internal affairs of the institution or Oregon stock savings bank are amended by the directors prior to the issuance of stock, the directors shall immediately notify in writing each person who is a party to any agreement for the subscription of stock of the institution or Oregon stock savings bank. Such notice shall set forth the text of the amendment and state that the subscriber may, within 30 days after delivery or mailing of the notice of amendment, rescind the subscriberÂs subscription by notice in writing delivered or mailed to the directors at an address specified. If a notice of rescission is not delivered or mailed within 30 days, the subscriber may not thereafter assert the fact of the amendment as the basis for avoiding the subscription agreement or asserting any claim against any person.

Â Â Â Â Â  (3) Any number of amendments may be submitted to the shareholders or directors and voted upon by them at one meeting. [1989 c.324 Â§11; 1997 c.631 Â§60]

Â Â Â Â Â  707.248 Shareholders authorized to vote on amendment to articles of incorporation. (1) The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment, whether or not entitled to vote thereon by the provisions of the articles of incorporation, if the amendment would:

Â Â Â Â Â  (a) Increase or decrease the aggregate number of authorized shares of such class.

Â Â Â Â Â  (b) Effect an exchange, reclassification or cancellation of all or part of the shares of such class.

Â Â Â Â Â  (c) Effect an exchange, or create a right of exchange, of all or any part of the shares of another class into the shares of such class.

Â Â Â Â Â  (d) Change the designations, preferences, limitations or relative rights of the shares of such class.

Â Â Â Â Â  (e) Change the shares of such class into the same or a different number of shares of the same class or another class or classes.

Â Â Â Â Â  (f) Create a new class of shares with rights and preferences prior and superior to the shares of such class, or increase the rights and preferences of any class with rights and preferences prior or superior to the shares of such class.

Â Â Â Â Â  (g) Divide the shares of such class into series and fix and determine the designation of such series and the variations in the relative rights and preferences between the shares of such series or authorize the board of directors to do so.

Â Â Â Â Â  (h) Limit or deny the existing preemptive rights of the shares of such class.

Â Â Â Â Â  (i) Cancel or otherwise affect dividends on the shares of such class which had accrued but had not been declared.

Â Â Â Â Â  (2) Different series of the same class of shares shall not constitute different classes of shares for the purpose of voting by classes upon a proposed amendment, except when a series will be adversely affected by an amendment in a manner different from other shares of the same class. [1989 c.324 Â§12; 1997 c.631 Â§61]

Â Â Â Â Â  707.250 Execution of amendments to articles of incorporation. The articles of amendment shall be executed in duplicate by the institution or Oregon stock savings bank by its president or a vice president and by its cashier, its secretary or an assistant secretary and shall set forth:

Â Â Â Â Â  (1) The name of the institution or Oregon stock savings bank.

Â Â Â Â Â  (2) If the amendment alters or changes any provision of the original or amended articles of incorporation, an identification by reference or description of the affected provision and a statement of its text as it is amended to read. If the amendment strikes or deletes any provision of the original or amended articles of incorporation, an identification by reference or description of the provision so stricken or deleted and a statement that it is stricken or deleted. If the amendment is an addition to the original or amended articles of incorporation, a statement of that fact and the full text of each provision added.

Â Â Â Â Â  (3) The date of the adoption of the amendment by the shareholders.

Â Â Â Â Â  (4) The number of shares outstanding and the number of shares entitled to vote thereon, and if the shares of any class are entitled to vote thereon as a class, the designation and number of outstanding shares entitled to vote thereon of each such class.

Â Â Â Â Â  (5) The number of shares voted for and against such amendment, respectively, and, if the shares of any class are entitled to vote thereon as a class, the number of shares of each such class voted for and against such amendment, respectively.

Â Â Â Â Â  (6) If such amendment provides for an exchange, reclassification or cancellation of issued shares, and, if the manner in which the same shall be effected is not set forth in the amendment, a statement of the manner in which the same shall be effected.

Â Â Â Â Â  (7) If such amendment was adopted by a majority of the directors pursuant to ORS 707.246 (2)(a), then, in lieu of the information required by subsections (3), (4) and (5) of this section, a statement that no shares have yet been issued and that the amendment was authorized as provided in ORS 707.246 (2)(a). The date of the adoption of the amendment by a majority of the directors shall be included. Articles of amendment under this subsection may be executed as provided in this section or by a majority of the directors. [1989 c.324 Â§13; 1997 c.631 Â§62]

Â Â Â Â Â  707.252 Filing of amended articles of incorporation. Duplicate originals of the articles of amendment shall be delivered to the Director of the Department of Consumer and Business Services. If the director finds that the articles of amendment conform to law, the director shall, when all fees and charges have been paid as in this chapter prescribed:

Â Â Â Â Â  (1) Indorse on each such duplicate originals the word ÂFiledÂ and the month, day and year of the filing thereof.

Â Â Â Â Â  (2) File one of such duplicate originals in the office of the director.

Â Â Â Â Â  (3) Return one duplicate original of the articles of amendment to the banking institution or its representative. [1989 c.324 Â§14; 1997 c.631 Â§63]

Â Â Â Â Â  707.254 Effective date of amended articles of incorporation; effect on existing cause of action. (1) Upon approval and filing of the amendment by the Director of the Department of Consumer and Business Services, the amendment shall become effective and the articles of incorporation shall be deemed to be amended accordingly.

Â Â Â Â Â  (2) No amendment shall affect any existing cause of action in favor of or against such banking institution, any pending suit to which such banking institution shall be a party or the existing rights of persons other than shareholders. In the event the corporate name shall be changed by amendment, no suit brought by or against such banking institution under its former name shall abate for that reason. [1989 c.324 Â§15; 1997 c.631 Â§64]

Â Â Â Â Â  707.256 Restated articles of incorporation. (1) An institution or Oregon stock savings bank may, by action taken in the same manner as required for amendment of articles of incorporation, adopt restated articles of incorporation. The restated articles of incorporation may contain any changes in the articles of incorporation that could be made by amendment regularly adopted. Adoption of restated articles of incorporation containing any such changes shall have the effect of amending the existing articles of incorporation to conform to the restated articles of incorporation, without further action of the board of directors or shareholders. Restated articles of incorporation shall contain a statement that they supersede the previously existing articles of incorporation and amendments thereto. Restated articles of incorporation shall contain all the statements required by ORS 707.110 to be included in the original articles of incorporation except that no statement need be made with respect to the initial principal place of business or the number or names of directors constituting the initial board of directors or the names of the incorporators.

Â Â Â Â Â  (2) Restated articles of incorporation when executed and submitted for filing with the Director of the Department of Consumer and Business Services shall supersede the previously existing articles of incorporation and amendments thereto. The director shall, upon request, certify a copy of the articles of incorporation, the articles of incorporation as restated or any amendments to either thereof.

Â Â Â Â Â  (3) The restated articles of incorporation, when submitted for filing, shall be accompanied by a statement, executed in duplicate by the institution or Oregon stock savings bank by its president or a vice president and by its cashier, its secretary or an assistant secretary, setting forth the following:

Â Â Â Â Â  (a) The name of the institution or Oregon stock savings bank.

Â Â Â Â Â  (b) The date of the adoption of the restated articles of incorporation by the shareholders.

Â Â Â Â Â  (c) The number of shares outstanding and the number of shares entitled to vote thereon, and, if the shares of any class are entitled to vote thereon as a class, the designation and number of outstanding shares entitled to vote thereon of each such class.

Â Â Â Â Â  (d) The number of shares voted for and against the restated articles of incorporation, respectively, and, if the shares of any class are entitled to vote thereon as a class, the number of shares of each such class voted for and against the restated articles of incorporation, respectively.

Â Â Â Â Â  (e) If the restated articles of incorporation provide for an exchange, reclassification or cancellation of issued shares, and if the manner in which the same shall be effected is not set forth in the restated articles of incorporation, a statement of the manner in which the same shall be effected. [1989 c.324 Â§16; 1997 c.631 Â§65]

(Shares)

Â Â Â Â Â  707.258 Terms of class of shares or series within class determined by board of directors. (1) If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations and relative rights, within the limits set forth in ORS 707.110, of any class of shares before the issuance of any shares of that class or of one or more series within a class before the issuance of any shares of that series.

Â Â Â Â Â  (2) Each series of a class must be given a distinguishing designation.

Â Â Â Â Â  (3) All shares of a series must have preferences, limitations and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, of those of other series of the same class.

Â Â Â Â Â  (4) Before issuing any shares of a class or series created under this section, the institution or Oregon stock savings bank must deliver to the Director of the Department of Consumer and Business Services for filing, articles of amendment which are effective without shareholder action that set forth:

Â Â Â Â Â  (a) The name of the institution or Oregon stock savings bank;

Â Â Â Â Â  (b) The text of the amendment determining the terms of the class or series of shares;

Â Â Â Â Â  (c) The date it was adopted; and

Â Â Â Â Â  (d) A statement that the amendment was duly adopted by the board of directors. [1989 c.324 Â§28; 1997 c.631 Â§66]

Â Â Â Â Â  707.260 Fractional shares. (1) An institution or Oregon stock savings bank may:

Â Â Â Â Â  (a) Issue fractions of a share or pay in money the value of fractions of a share;

Â Â Â Â Â  (b) Arrange for disposition of fractional shares by the shareholders; or

Â Â Â Â Â  (c) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

Â Â Â Â Â  (2) Each certificate representing scrip must be conspicuously labeled ÂscripÂ and must contain the following information:

Â Â Â Â Â  (a) The name of the issuing institution or Oregon stock savings bank and a statement that it is organized under the law of this state;

Â Â Â Â Â  (b) The name of the person to whom the scrip is issued; and

Â Â Â Â Â  (c) The number and class of shares and the designation of the series, if any, for which the certificate may be exchanged.

Â Â Â Â Â  (3) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, receive dividends and participate in the assets of the institution or Oregon stock savings bank upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

Â Â Â Â Â  (4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

Â Â Â Â Â  (a) That the scrip will become void if not exchanged for full shares before a specified date; or

Â Â Â Â Â  (b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. [1989 c.324 Â§32; 1997 c.631 Â§67]

Â Â Â Â Â  707.262 Share options; limits on issuance. (1) Subject to any provisions set forth in its articles of incorporation and subject to preemptive rights, if any, of existing shareholders, an institution or Oregon stock savings bank may create and issue, whether or not in connection with the issuance and sale of any of its shares or other securities, rights or options entitling the holders thereof to purchase from the institution or Oregon stock savings bank shares of any class or classes. Such rights or options shall be evidenced in such manner as the board of directors shall approve and, subject to the provisions of the articles of incorporation, shall set forth the terms upon which, the time or times within which and the price or prices at which such shares may be purchased from the institution or Oregon stock savings bank on the exercise of any such right or option.

Â Â Â Â Â  (2) The rights or options described in subsection (1) of this section may not be issued to a director, officer or employee of the institution or Oregon stock savings bank or of any subsidiary thereof unless the issuance:

Â Â Â Â Â  (a) Is to all shareholders of the institution, Oregon stock savings bank or subsidiary thereof;

Â Â Â Â Â  (b) Is approved at the annual meeting or a special meeting by the holders of at least two-thirds of the outstanding shares entitled to vote thereon; or

Â Â Â Â Â  (c) Is pursuant to a plan previously so approved.

Â Â Â Â Â  (3) In the absence of fraud in the transaction, the judgment of the board of directors as to the adequacy of the consideration received for the rights or options described in subsection (1) of this section shall be conclusive. [1989 c.324 Â§29; 1997 c.631 Â§68; 2001 c.377 Â§58]

Â Â Â Â Â  707.264 [1989 c.324 Â§30; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.266 Expenses of organization or issue of shares. The reasonable charges and expenses of organization or reorganization of an institution or Oregon stock savings bank, and the reasonable expenses of and compensation for the sale or underwriting of its shares, may be paid or allowed by such institution or Oregon stock savings bank out of the consideration received by it in payment for its shares without rendering such shares not fully paid and nonassessable. [1989 c.324 Â§31; 1997 c.631 Â§69]

Â Â Â Â Â  707.268 Restrictions on redemption of shares. No redemption or purchase of shares shall be made by an institution or Oregon stock savings bank when it is insolvent or when such redemption or purchase would render it insolvent, or which would reduce the net assets below the aggregate amount payable to the shareholders with prior or equal rights to the assets of the institution or Oregon stock savings bank upon involuntary dissolution. [1989 c.324 Â§33; 1997 c.631 Â§70]

Â Â Â Â Â  707.270 Effect of redemption of shares; statement of cancellation. (1) When shares of an institution or Oregon stock savings bank are redeemed, the shares shall be restored to the status of authorized but unissued shares, unless the articles of incorporation provide that shares when redeemed shall not be reissued, in which case a statement of cancellation shall be submitted for filing as provided in this section, shall constitute an amendment to the articles of incorporation and shall reduce the number of shares of the class so canceled, which the institution or Oregon stock savings bank is authorized to issue by the number of shares so canceled.

Â Â Â Â Â  (2) The statement of cancellation shall be executed in duplicate by the institution or Oregon stock savings bank by an authorized officer and shall set forth:

Â Â Â Â Â  (a) The name of the institution or Oregon stock savings bank.

Â Â Â Â Â  (b) The number of shares canceled through redemption, itemized by classes and series.

Â Â Â Â Â  (c) The number of shares that the institution or Oregon stock savings bank has authority to issue, itemized by classes and series, after giving effect to such cancellation.

Â Â Â Â Â  (3) Duplicate originals of such statement shall be submitted to the Director of the Department of Consumer and Business Services for filing. If the director finds that such statement conforms to law, the director shall, when all fees and charges have been paid as prescribed by this chapter:

Â Â Â Â Â  (a) Indorse on each duplicate original the word ÂFiledÂ and the month, day and year of the filing thereof.

Â Â Â Â Â  (b) File one duplicate original in the office of the director.

Â Â Â Â Â  (c) Return the other duplicate original to the institution or Oregon stock savings bank or its representative.

Â Â Â Â Â  (4) Nothing contained in this section shall be construed to forbid a cancellation of shares or a reduction in the number of authorized shares of any class in any other manner permitted by the Bank Act. [1989 c.324 Â§34; 1997 c.631 Â§71]

Â Â Â Â Â  707.272 Paid-in capital; use; retained earnings reserve; approval of director for redemption of shares. (1) The paid-in capital of an institution or Oregon stock savings bank may be increased from time to time by resolution of the board of directors directing that all or a part of the retained earnings of the institution or Oregon stock savings bank be transferred to paid-in capital.

Â Â Â Â Â  (2) An institution or Oregon stock savings bank may, by resolution of its board of directors and with the approval of the Director of the Department of Consumer and Business Services, apply part of its paid-in capital to the reduction or elimination of any deficit in retained earnings arising from losses.

Â Â Â Â Â  (3) An institution or Oregon stock savings bank may, by resolution of its board of directors, create a reserve or reserves out of its retained earnings for any proper purpose or purposes and may abolish any such reserve in the same manner. Retained earnings of the institution or Oregon stock savings bank to the extent so reserved shall not be available for the payment of dividends or other distributions by the institution or Oregon stock savings bank except as expressly permitted by the Bank Act.

Â Â Â Â Â  (4) An institution or Oregon stock savings bank may redeem shares of its stock only with the prior approval of the director. A class or series of shares may be designated redeemable upon certain terms and conditions in advance of its issuance with the prior approval of the director, in which event no further approval shall be required to redeem the shares in accordance with the terms and conditions approved.

Â Â Â Â Â  (5) The director may refuse to approve a reduction in paid-in capital under subsection (2) of this section or redemption of shares under subsection (4) of this section if the director determines that the remaining paid-in capital of the institution or Oregon stock savings bank would be inadequate for the safe and sound operation of the institution or Oregon stock savings bank.

Â Â Â Â Â  (6) The director may by rule or order waive the requirement for prior approval of redemptions of shares. [1989 c.324 Â§35; 1997 c.631 Â§72]

Â Â Â Â Â  707.310 [Amended by 1973 c.797 Â§72; 1973 c.823 Â§140; 1974 c.36 Â§23; 1987 c.197 Â§4; 1987 c.916 Â§1; 1989 c.324 Â§36; 1989 c.331 Â§28; 1989 c.701 Â§64; 1995 c.334 Â§3; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.320 [Amended by 1973 c.797 Â§73; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.330 [Amended by 1973 c.797 Â§74; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.340 [Amended by 1973 c.797 Â§75; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.345 [1963 c.500 Â§2; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.350 Payment required prior to issuance of certificate of stock. (1) An institution or Oregon stock savings bank shall not issue any certificate of stock until full payment for the stock has been received. Stock sold after initial organization of the institution or Oregon stock savings bank shall be paid in the same manner as required in the organization of an institution or Oregon stock savings bank.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an institution or Oregon stock savings bank shall have the power to create and issue the number of shares of stock stated in its articles of incorporation or the amendments thereto. [Amended by 1969 c.635 Â§2; 1973 c.797 Â§76; 1977 c.135 Â§16; 1983 c.37 Â§4; 1997 c.631 Â§73]

Â Â Â Â Â  707.355 [1977 c.135 Â§15; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.360 [Amended by 1969 c.635 Â§3; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.370 [Amended by 1973 c.797 Â§78; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.380 Limitation on dividends. The board of directors of an institution or Oregon stock savings bank may, at any regular meeting, declare a dividend, but the amount of the dividend shall not be greater than its unreserved retained earnings, deducting therefrom, to the extent not already charged against earnings or reflected in a reserve, the following:

Â Â Â Â Â  (1) All bad debts, which are debts on which interest is past due and unpaid for at least six months, unless the debt is fully secured and in the process of collection.

Â Â Â Â Â  (2) All other assets charged off as required by the Director of the Department of Consumer and Business Services or a state or federal examiner.

Â Â Â Â Â  (3) All accrued expenses, interest and taxes of the institution or Oregon stock savings bank. [Amended by 1973 c.797 Â§79; 1997 c.631 Â§74]

Â Â Â Â Â  707.390 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.400 Suspension of payment of dividends. The Director of the Department of Consumer and Business Services may require any institution or Oregon stock savings bank to suspend the payment of any dividends if the director determines that the payment of dividends would result in the remaining stockholdersÂ equity of the institution or Oregon stock savings bank being inadequate for the safe and sound operation of the institution or Oregon stock savings bank. [Amended by 1963 c.580 Â§82; 1973 c.797 Â§80; 1997 c.631 Â§75]

Â Â Â Â Â  707.410 Record of dividends declared. At meetings of the board of directors where dividends are declared, a complete record of the proceedings and business transacted by the board of directors shall be entered in the minutes in the manner required by the Director of the Department of Consumer and Business Services. The minutes shall show that a detailed financial statement as of the last day of the month previous to the month during which the meeting is held was the basis of the decision of the board. [Amended by 1963 c.195 Â§4; 1973 c.797 Â§81]

Â Â Â Â Â  707.415 Report of dividends declared. Within 10 days after the declaration of any dividend, an institution or Oregon stock savings bank shall forward to the Director of the Department of Consumer and Business Services a report of the dividend declared. This report shall also be included in the report required in ORS 706.660. [1997 c.631 Â§77]

Â Â Â Â Â  707.420 [Amended by 1973 c.797 Â§82; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.430 [Amended by 1961 c.57 Â§1; 1973 c.797 Â§83; 1975 c.544 Â§9; 1985 c.627 Â§1; 1989 c.582 Â§1; 1989 c.596 Â§1; 1995 c.373 Â§1; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.440 [1989 c.324 Â§38; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.450 [1987 c.916 Â§12; repealed by 1997 c.631 Â§567]

STOCKHOLDERS, DIRECTORS AND OFFICERS

(Stockholder Meetings)

Â Â Â Â Â  707.610 Annual and special stockholder meetings; notice of orders. (1) A stockholdersÂ meeting for the election of a board of directors and transaction of other business shall be held in this state within 120 days after the close of the fiscal year of the institution or Oregon stock savings bank. If an institution or Oregon stock savings bank was issued one or more orders by the Director of the Department of Consumer and Business Services under ORS 706.580 within the fiscal year immediately preceding the date of the stockholdersÂ meeting, the institution or Oregon stock savings bank shall include in every notice required for the stockholdersÂ meeting under ORS 707.611:

Â Â Â Â Â  (a) A copy of ORS 706.580; and

Â Â Â Â Â  (b) A statement that the institution or Oregon stock savings bank received such an order or orders.

Â Â Â Â Â  (2) A special meeting of stockholders may be called at any time by the chief executive officer, a majority of the board of directors, any other person or group authorized by the articles of incorporation or bylaws of the institution or Oregon stock savings bank to call such meetings, or not fewer than three stockholders holding in the aggregate not less than one-third of the outstanding voting stock of the institution or Oregon stock savings bank. The articles of incorporation or bylaws of the institution or Oregon stock savings bank may reserve to an officer or the board of directors the authority to designate the time and place of such a meeting. However, the meetings shall be held in the State of Oregon. Unless the director consents to a later meeting date, the meetings shall be held not later than 45 days after the call for the meeting is issued. [Amended by 1957 c.59 Â§1; 1967 c.170 Â§1; 1973 c.797 Â§84; 1983 c.296 Â§3; 1985 c.786 Â§27; 1987 c.177 Â§1; 1989 c.324 Â§39; 1997 c.631 Â§78]

Â Â Â Â Â  707.611 Notice of meeting. Written or printed notice stating the place, date and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called shall be delivered not less than 10 days nor more than 60 days before the date of the meeting, either personally or by mail, by or at the direction of the president, the cashier, the secretary or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the shareholder at the shareholderÂs address as it appears on the stock transfer books of the institution or Oregon stock savings bank, with postage prepaid. [1989 c.324 Â§43; 1997 c.631 Â§79]

Â Â Â Â Â  707.612 Action without meeting. Any action required by this chapter to be taken at a meeting of the shareholders or directors of an institution or Oregon stock savings bank or any other action which may be taken at a meeting of the shareholders, directors or of a committee may be taken without a meeting if a consent in writing setting forth the action so taken is signed by all of the shareholders or directors or all of the members of the committee entitled to vote with respect to the subject matter thereof. The consent shall be delivered to the institution or Oregon stock savings bank for inclusion in the minutes or for filing with the corporate records. The action shall be effective on the date on which the last signature is placed on the consent or consents or at such earlier time as is set forth therein. Such consent or consents shall have the same force and effect as a unanimous vote of such shareholders, directors or committee members and may be stated as such in any articles or document filed under this chapter. If not otherwise determined in accordance with ORS 707.615, the record date for determining shareholders entitled to take action by consent without a meeting is the date the first shareholder signs the consent. [1989 c.324 Â§52; 1997 c.631 Â§80]

Â Â Â Â Â  707.613 Shareholder waiver of notice; effect of attendance at meeting. (1) A shareholder may, at any time, waive any notice required by this chapter, the articles of incorporation or bylaws. The waiver must be in writing, be signed by the shareholder entitled to the notice and be delivered to the institution or Oregon stock savings bank for inclusion in the corporate records.

Â Â Â Â Â  (2) Attendance at a meeting by a shareholder waives objection to:

Â Â Â Â Â  (a) Lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to the holding of the meeting or the transacting of business at the meeting; and

Â Â Â Â Â  (b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. [1989 c.324 Â§51; 1997 c.631 Â§81]

Â Â Â Â Â  707.615 Record date. (1) For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the board of directors of an institution or Oregon stock savings bank may provide that the stock transfer books shall be closed for a stated period, not to exceed in any case 70 days. If the stock transfer books shall be closed for the purpose of determining the shareholders entitled to notice of or to vote at a meeting of shareholders, such books shall be closed for at least 10 days immediately preceding such meeting.

Â Â Â Â Â  (2) In lieu of closing the stock transfer books, the bylaws or, in the absence of an applicable bylaw, the board of directors may fix in advance a date as the record date for any such determination of shareholders. The record date, in any case, shall be not more than 70 days and, in the case of a meeting of shareholders, not less than 10 days prior to the date on which the particular action, requiring such determination of shareholders, is to be taken. If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders, or shareholders entitled to receive payment of a dividend, the close of business on the business day before the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders.

Â Â Â Â Â  (3) When a determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply to any adjournment thereof, unless the meeting is adjourned to a date more than 120 days from the original meeting date. [1989 c.324 Â§44; 1997 c.631 Â§82]

Â Â Â Â Â  707.617 Shareholders list for meeting. (1) The officer or agent having charge of the stock transfer books for shares of an institution or Oregon stock savings bank shall make, at least 10 days prior to each meeting of shareholders, a complete list of the shareholders entitled to vote at such meeting or any adjournment thereof. The list shall be arranged in alphabetical order, with the address of and the number of shares held by each shareholder and, for a period of 10 days prior to such meeting, shall be kept on file at the registered office of the institution or Oregon stock savings bank and shall be subject to inspection by any shareholder at any time during usual business hours. Such list also shall be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting. The original stock transfer books shall be prima facie evidence as to which shareholders are entitled to examine such list or transfer books or to vote at any meeting of shareholders.

Â Â Â Â Â  (2) Failure to comply with the requirements of this section shall not affect the validity of any action taken at such meeting. [1989 c.324 Â§45; 1997 c.631 Â§83]

Â Â Â Â Â  707.619 Voting entitlement of shares. (1) Each outstanding share, regardless of class, shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders, except to the extent that the voting rights of the shares of any class or classes are limited or denied by the articles of incorporation as permitted by the Bank Act.

Â Â Â Â Â  (2) Neither shares of its own stock held by the institution or Oregon stock savings bank in a fiduciary capacity, nor shares held by another corporation if a majority of the shares entitled to vote for the election of directors of such other corporation is held by the institution or Oregon stock savings bank shall be voted at any meeting or counted in determining the total number of outstanding shares at any given time. The prohibition of this subsection does not apply if, under the terms of a trust in which such shares are held, the manner in which such shares shall be voted may be determined by the trustee, by a donor or beneficiary of the trust or by some other person named in the trust, and such shares are actually voted in the manner determined or directed by the trustee, donor, beneficiary or other person so authorized.

Â Â Â Â Â  (3) A shareholder may vote either in person or by proxy executed in writing by the shareholder or by the shareholderÂs duly authorized attorney in fact. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy.

Â Â Â Â Â  (4) In electing each director for whose election the shareholder has a right to vote, every shareholder entitled to vote at such election shall have the right to vote, either in person or by proxy, the number of shares owned by the shareholder. If the articles of incorporation specifically permit cumulative voting, every shareholder shall have the right to cumulate the shareholderÂs votes either by giving one candidate as many votes as the number of such directors multiplied by the number of the shareholderÂs shares shall equal or by distributing such votes on the same principle among any number of such candidates.

Â Â Â Â Â  (5) Shares standing in the name of another domestic or foreign corporation, a limited liability company, a partnership or another entity may be voted by such officer, agent or proxy as the governing documents of the entity may prescribe or, in absence of such provision, as the board of directors or other governing body of the entity holding the shares may determine.

Â Â Â Â Â  (6) Shares held by a personal representative, administrator, executor, guardian or conservator may be voted by such person, either in person or by proxy, without a transfer of such shares into such personÂs name. Shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but no trustee shall be entitled to vote shares held by the trustee without a transfer of the shares to the name of the trustee.

Â Â Â Â Â  (7) Shares standing in the name of a receiver may be voted by such receiver, and shares held by or under control of a receiver may be voted by such receiver without a transfer into the receiverÂs name if authority to do so is contained in an appropriate order of the court by which such receiver was appointed.

Â Â Â Â Â  (8) Shares may be voted by a pledgee or attorney-in-fact of the shareholder if authorized by the pledge agreement or power of attorney and evidence of such authority is presented to the institution or Oregon stock savings bank upon request.

Â Â Â Â Â  (9) On and after the date on which written notice of redemption of shares has been mailed to the holders thereof and a sum sufficient to redeem such shares has been deposited with another institution or Oregon stock savings bank with irrevocable instruction and authority to pay the redemption price to the holders thereof upon surrender of certificates therefor, such shares shall not be entitled to vote on any matter and shall not be deemed to be outstanding shares. [1989 c.324 Â§47; 1997 c.631 Â§84]

Â Â Â Â Â  707.620 Special stockholder meeting called by director. If the Director of the Department of Consumer and Business Services considers it expedient the director may call a meeting of the stockholders of any institution or Oregon stock savings bank by giving 15 daysÂ notice of the meeting to the stockholders in the manner prescribed in ORS 707.611. All necessary expense incurred in the serving of the notice shall be paid by the institution or Oregon stock savings bank. [Amended by 1973 c.797 Â§85; 1997 c.631 Â§85]

Â Â Â Â Â  707.621 Quorum. (1) Unless otherwise provided in the articles of incorporation, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders. If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting at the time the vote is taken and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater number or voting by classes is required by the Bank Act or the articles of incorporation.

Â Â Â Â Â  (2) Once a share is represented at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting. [1989 c.324 Â§46; 1997 c.631 Â§86]

Â Â Â Â Â  707.623 Modification of quorum or voting requirements. (1) The articles of incorporation may provide for a lesser or greater quorum requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter, but in no event shall a quorum for shareholders, or any voting group of shareholders, consist of less than one-third of the votes entitled to be cast on any matter by the shareholders or voting group of shareholders. The articles of incorporation may provide for a greater voting requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter.

Â Â Â Â Â  (2) An amendment to the articles of incorporation that adds a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action under the quorum and voting requirements then in effect. An amendment to the articles of incorporation that changes or deletes a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action immediately prior to the change or deletion. [1989 c.324 Â§48; 1997 c.631 Â§87]

Â Â Â Â Â  707.625 Exemption from personal liability for good faith acts or omissions in compliance with statute, rule or order. A person may not be held personally liable for an act done or omitted by the person in good faith and in compliance with a statute, rule or order of the Director of the Department of Consumer and Business Services under this chapter regardless of whether the statute, rule or order is later amended, rescinded or determined to be invalid by judicial or other authority. [1987 c.445 Â§4; 1997 c.631 Â§88]

Â Â Â Â Â  707.630 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  707.640 [Amended by 1973 c.797 Â§86; 1985 c.786 Â§28; repealed by 1997 c.631 Â§567]

(Directors and Officers)

Â Â Â Â Â  707.642 Organizational meeting of directors; notice. After the issuance of the certificate of incorporation, an organizational meeting of the board of directors named in the articles of incorporation shall be held, either within or without this state, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers and transacting such other business as may come before the meeting. The incorporators who called the meeting shall give at least three daysÂ notice thereof by mail to each director so named, which notice shall state the time, place and purpose of the meeting. [1989 c.324 Â§27; 1997 c.631 Â§89]

Â Â Â Â Â  707.644 Committees of board of directors; limitations. (1) If provided by the articles of incorporation or the bylaws, the board of directors, by resolution adopted by a majority of all the directors in office when the action is taken, may designate from among its members one or more committees. To the extent provided in the resolution or in the articles of incorporation or the bylaws of the banking institution, the committees shall have and may exercise all the authority of the board of directors in the management of the banking institution.

Â Â Â Â Â  (2) No committee shall have the authority of the board of directors in reference to:

Â Â Â Â Â  (a) Amending the articles of incorporation;

Â Â Â Â Â  (b) Approving dividends or other distributions to shareholders of an institution or Oregon stock savings bank;

Â Â Â Â Â  (c) Filling vacancies on the board of directors or on any of its committees;

Â Â Â Â Â  (d) Approving the reacquisition of shares of the institution or Oregon stock savings bank;

Â Â Â Â Â  (e) Adopting a plan of merger or consolidation;

Â Â Â Â Â  (f) Recommending to the shareholders the sale, lease, exchange, mortgage, pledge or other disposition of all or substantially all the property and assets of the institution or Oregon stock savings bank other than in the usual and regular course of its business;

Â Â Â Â Â  (g) Recommending to the shareholders a voluntary dissolution of the institution or Oregon stock savings bank or a revocation thereof;

Â Â Â Â Â  (h) Amending the bylaws of the banking institution; or

Â Â Â Â Â  (i) Approving the issuance or sale or contract for sale of shares or determining the designation and relative rights, preferences and limitations of a class or series of shares of the institution or Oregon stock savings bank.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the board of directors may authorize a committee to take action described in subsection (2)(i) of this section pursuant to a stock option or other stock compensation plan, or by approving the maximum number of shares to be issued and delegating to the committee the authority to determine all or any part of the terms of the issuance or sale or contract of sale and the determination of the designation and relative rights, preferences and limitations of the class or series of shares.

Â Â Â Â Â  (4) The designation of committees and the delegation thereto of authority shall not operate to relieve the board of directors, or any member thereof, of any responsibility imposed upon the board of directors or such member by law. [1989 c.324 Â§50; 1997 c.631 Â§90]

Â Â Â Â Â  707.646 Staggered terms for directors. (1) If there are six or more directors, the articles of incorporation or the bylaws may provide for staggering their terms by dividing the total number of directors into two or three groups, with each group to be as nearly equal in number as possible. In that event, the terms of directors in the first group expire at the first annual meeting after their election; the terms of the second group expire at the second annual meeting after their election; and the terms of the third group, if any, expire at the third annual meeting after their election. Thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

Â Â Â Â Â  (2) If the institution or Oregon stock savings bank has cumulative voting, terms of directors may be staggered only if authorized by the articles of incorporation, and no class shall have fewer than three members. [1989 c.324 Â§26; 1997 c.631 Â§91]

Â Â Â Â Â  707.648 Removal of directors by shareholders. (1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

Â Â Â Â Â  (2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director.

Â Â Â Â Â  (3) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the directorÂs removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.

Â Â Â Â Â  (4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director, and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director. [1989 c.324 Â§49]

Â Â Â Â Â  707.650 [Amended by 1973 c.797 Â§87; 1975 c.544 Â§9a; 1977 c.135 Â§17; 1983 c.37 Â§5; repealed by 1983 c.296 Â§12]

Â Â Â Â Â  707.660 General standards for directors. (1) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the banking institution whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the personÂs professional or expert competence; or

Â Â Â Â Â  (c) A committee of the board of directors of which the director is not a member, if the director reasonably believes the committee merits confidence.

Â Â Â Â Â  (2) A director is not acting in good faith if the director has knowledge concerning a matter in question that makes reliance otherwise permitted by subsection (1) of this section unwarranted.

Â Â Â Â Â  (3) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the banking institution, or any proposal to merge the banking institution with another banking institution or to purchase or otherwise acquire all or substantially all the properties and assets of the banking institution, the directors of a banking institution may, in determining what the directors believe to be in the best interests of the banking institution, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the banking institution and on the communities and geographical areas in which the banking institution and its subsidiaries operate, the economy of the state and nation, the long term as well as short term interests of the banking institution and its stockholders, including the possibility that these interests may be best served by the continued independence of the banking institution, and other relevant factors. [Amended by 1973 c.797 Â§88; 1975 c.725 Â§7; 1997 c.631 Â§92]

Â Â Â Â Â  707.665 General standards for officers. (1) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the banking institution whom the officer reasonably believes to be reliable and competent in the matters presented; or

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the personÂs professional or expert competence.

Â Â Â Â Â  (2) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (1) of this section unwarranted. [1997 c.631 Â§94]

Â Â Â Â Â  707.670 Regular meetings of directors; quorum; notice; meetings using communications equipment. (1)(a) The board of directors of a banking institution shall hold regular meetings as provided in this subsection.

Â Â Â Â Â  (b) Unless paragraph (c) of this subsection is applicable, the board of directors shall hold a regular meeting at least once every month.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, with the approval of the Director of the Department of Consumer and Business Services, the board of directors of a banking institution may hold regular meetings as infrequently as once each calendar quarter.

Â Â Â Â Â  (2) A quorum at any meeting of the board of directors shall consist of:

Â Â Â Â Â  (a) If the banking institution has a fixed board size, a majority of the members of the whole board.

Â Â Â Â Â  (b) If the banking institution has a variable-range board size, a majority of the number of directors prescribed or, if no number is prescribed, a majority of the number in office immediately before the meeting begins.

Â Â Â Â Â  (3) If less than a quorum of directors is present at a meeting, they may adjourn until the next meeting.

Â Â Â Â Â  (4) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

Â Â Â Â Â  (5) Meetings of the board of directors, regular or special, may be held either within or without this state.

Â Â Â Â Â  (6) Meetings of the board of directors shall be held upon such notice as is prescribed in the bylaws. Attendance of a director at a meeting shall constitute a waiver of notice of such meeting, except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at nor the purpose of any meeting of the board of directors need be specified in the notice or waiver of notice of such meeting unless required by the bylaws or by law.

Â Â Â Â Â  (7) Unless otherwise restricted by the articles of incorporation or bylaws, members of the board of directors of a banking institution or any committee designated by the board may hold a meeting of the board or committee by means of conference telephone or similar communications equipment that allows all persons participating in the meeting to hear each other. Participation in a meeting under this subsection shall constitute presence in person at the meeting. [Amended by 1963 c.166 Â§1; 1973 c.797 Â§89; 1983 c.296 Â§4; 1989 c.324 Â§40; 1993 c.255 Â§1; 1997 c.631 Â§95]

Â Â Â Â Â  707.675 Report of loans and investments. The board of directors shall designate an officer of the banking institution to prepare and submit to the board at every meeting or to a committee of not less than three members of the board of directors a report, in such detail as the board may direct, of the loans and investments made during the preceding month or since the last report, and information concerning loans to officers, directors and employees. The board of directors shall examine the report and make it a part of the record of the meeting by recording the report in full in the minutes. [1973 c.797 Â§90; 1995 c.316 Â§3; 1997 c.631 Â§96]

Â Â Â Â Â  707.680 Special board meetings called by director; penalty for failure to attend. (1) The Director of the Department of Consumer and Business Services may call a meeting of the board of directors of any banking institution by mailing a notice of the meeting to each director. The notice shall state the purpose of the meeting and designate the time and place where the meeting shall be held.

Â Â Â Â Â  (2) A director who fails to appear at the meeting without proper cause is subject to a penalty of up to $1,000 for each meeting the director fails to attend. The penalty shall be collected in the manner prescribed by ORS 706.570. [Amended by 1973 c.797 Â§91; 1997 c.631 Â§97]

Â Â Â Â Â  707.690 Filling director vacancy. Subject to ORS 707.705, any vacancy in the board of directors may be filled by the board for the unexpired term at a regular meeting after the vacancy occurs or as otherwise provided in the bylaws of the banking institution. [Amended by 1985 c.786 Â§29; 1997 c.631 Â§98]

Â Â Â Â Â  707.700 Selection and control of officers by directors; effect of removal of officers. (1) After a charter has been issued to a banking institution, the board of directors shall elect a chief executive officer who shall also be a director, a president who also may be the chief executive officer, at least one vice president, and a cashier or secretary, and may appoint such other officers and employees as the board of directors considers necessary or appropriate.

Â Â Â Â Â  (2) The board of directors may define the duties, fix the compensation, dismiss, fill vacancies and require bonds or irrevocable letters of credit for the faithful performance of the duties of the employees and officers of the banking institution.

Â Â Â Â Â  (3) In the event the board dismisses an officer, the officer shall no longer serve as a director.

Â Â Â Â Â  (4) Any officer or agent elected or appointed by the board of directors may be removed by the board of directors whenever, in its judgment, the best interests of the banking institution will be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed. Election or appointment of an officer or agent shall not of itself create contract rights. [Amended by 1973 c.797 Â§92; 1983 c.37 Â§6; 1985 c.786 Â§32; 1989 c.324 Â§41; 1991 c.331 Â§110; 1997 c.631 Â§99]

Â Â Â Â Â  707.705 Investigation of new director, president and chief executive officer; fingerprinting; disapproval of election or appointment. (1) Before a person first takes office as director, president or chief executive officer of a banking institution, the name of the person shall be submitted to the Director of the Department of Consumer and Business Services, with any information about the person that the director may require.

Â Â Â Â Â  (2) The director shall investigate each person whose name is submitted under this section to determine the character, honesty, financial responsibility and competence of the person. In the course of investigating any person under this section, the director may require the person to provide additional information for the directorÂs further inquiry. For the purpose of such further inquiry, the director may require the person to submit to fingerprinting. Fingerprints acquired under this subsection may be submitted to appropriate law enforcement agencies, including the Federal Bureau of Investigation, for the purpose of discovering any unlawful activities of the person.

Â Â Â Â Â  (3) The director may disapprove the election or appointment of the person for any reason stated in ORS 707.145. The director shall issue the disapproval in writing to the board of directors that submitted the personÂs name. A copy of the disapproval shall be served personally or by certified mail upon the disapproved person. The disapproval may be issued without a prior administrative hearing.

Â Â Â Â Â  (4) A person whom the director disapproves under this section may appeal the disapproval as a contested case pursuant to ORS 183.415 to 183.500. [1985 c.786 Â§31; 1997 c.631 Â§100]

Â Â Â Â Â  707.710 Removal of officer or director. (1) For any reason specified in subsection (2) of this section, the Director of the Department of Consumer and Business Services by order may direct the board of directors of a banking institution to remove a director or officer of the banking institution.

Â Â Â Â Â  (2) The director may issue an order of removal under subsection (1) of this section:

Â Â Â Â Â  (a) For any reason stated in ORS 707.145; or

Â Â Â Â Â  (b) If the person who is the subject of the order has refused otherwise to comply with any written requirements or instructions of the director.

Â Â Â Â Â  (3) An order of removal under this section shall be in writing and may be issued without a prior administrative hearing. A copy of the order shall be served personally or by certified mail upon the person to be removed.

Â Â Â Â Â  (4) Upon receipt of an order of removal the director or officer shall be suspended from office.

Â Â Â Â Â  (5) The person suspended from office may appeal the order of the director as a contested case under ORS 183.415 to 183.500.

Â Â Â Â Â  (6) Upon expiration of the period in which to file an appeal under ORS 183.415 to 183.500 or when the order of the director is affirmed on appeal, the board of directors by resolution shall remove the person from office and declare the office vacant.

Â Â Â Â Â  (7) Any officer or director of a banking institution who is suspended or removed under this section shall not act in any official capacity, conduct any of the business of the banking institution or have access to the books, records or assets of the banking institution as an officer, director or stockholder, without receiving permission from the director. [Amended by 1973 c.797 Â§93; 1983 c.296 Â§5; 1985 c.762 Â§Â§38,38a; 1985 c.786 Â§33; 1997 c.631 Â§101]

Â Â Â Â Â  707.720 Violation of law or omission of duty by officer or director. An officer or director of a banking institution shall not, as an officer or director, willfully do any act which is expressly forbidden by the Bank Act or omit to perform any duty imposed upon the officer or director by the Bank Act. [Amended by 1973 c.797 Â§94; 1997 c.631 Â§102]

Â Â Â Â Â  707.730 Official communications from Department of Consumer and Business Services; submission to directors. Every official communication directed by the Director of the Department of Consumer and Business Services or any examiner to a banking institution or to any officer of a banking institution, relating to an investigation or examination conducted by the Department of Consumer and Business Services or containing suggestions or recommendations as to the conduct of the business of the banking institution, shall be submitted by the officer receiving it to the board of directors at the next meeting of the board and noted in the minutes of the meeting of the board in the manner prescribed by the director. [Amended by 1973 c.797 Â§95; 1985 c.762 Â§39; 1997 c.631 Â§103]

Â Â Â Â Â  707.735 Officers and directors to notify law enforcement officers of certain criminal violations; investigations; costs. (1) If an officer or director of a banking institution has reason to believe that a person has violated any provision of law that has resulted or could result in loss to the banking institution and for which criminal prosecution is provided, the officer or director shall give the information relative to the violation to the appropriate federal, state or local law enforcement officer having jurisdiction of the violation, and to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) If the matter is referred to a district attorney or to the Attorney General, such officer promptly shall investigate the violation and institute such action against the person as the information and investigation requires or justifies. The cost of the investigation and action shall be paid by the county or state in the manner in which other criminal actions are paid. [1979 c.88 Â§7; 1997 c.631 Â§104]

Â Â Â Â Â  707.740 Examining or audit committee; duties. The board of directors of a banking institution shall annually appoint an examining or audit committee of not fewer than three directors of the banking institution who are not active officers of the banking institution or not fewer than three other persons who are approved by the Director of the Department of Consumer and Business Services. The examining or audit committee shall examine and study the report of each examination made by bank supervising authorities and report to the board of directors within 60 days after receipt of the report relative to criticisms and suggestions contained in the report and comment on any matter relative to the affairs of the banking institution that in its judgment should be known to the directors. The report shall be recorded in the minute book of the banking institution, and a certified copy transmitted to the director within five days. [Amended by 1973 c.797 Â§96; 1981 c.192 Â§5; 1985 c.786 Â§34; 1997 c.631 Â§105]

(Indemnification of Directors, Officers, Employees and Agents)

Â Â Â Â Â  707.744 Definitions for ORS 707.744 to 707.764. As used in ORS 707.744 to 707.764:

Â Â Â Â Â  (1) ÂDirectorÂ means an individual who is or was a director of a banking institution or an individual who, while a director of a banking institution, is or was serving at the banking institutionÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the banking institutionÂs request if the directorÂs duties to the banking institution also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. ÂDirectorÂ includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (2) ÂExpensesÂ includes counsel fees.

Â Â Â Â Â  (3) ÂBanking institutionÂ includes any domestic or foreign predecessor entity of a banking institution in a merger or other transaction in which the predecessorÂs existence ceased upon the consummation of the transaction.

Â Â Â Â Â  (4) ÂLiabilityÂ means the obligation to pay a judgment, settlement, penalty or fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

Â Â Â Â Â  (5) ÂOfficerÂ means an individual who is or was an officer of a banking institution or an individual who, while an officer of a banking institution, is or was serving at the banking institutionÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the banking institutionÂs request if the officerÂs duties to the banking institution also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. ÂOfficerÂ includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, and whether formal or informal. [1989 c.324 Â§17; 1997 c.631 Â§106]

Â Â Â Â Â  707.746 Authority to indemnify directors. (1) Except as provided in subsection (4) of this section, a banking institution may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individualÂs conduct was in the best interests of the banking institution, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individualÂs conduct was unlawful.

Â Â Â Â Â  (2) A directorÂs conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the best interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A banking institution may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the banking institution in which the director was adjudged liable to the banking institution; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the banking institution is limited to reasonable expenses incurred in connection with the proceeding. [1989 c.324 Â§18; 1997 c.631 Â§107]

Â Â Â Â Â  707.748 Mandatory indemnification. Unless limited by its articles of incorporation, a banking institution shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the banking institution against reasonable expenses incurred by the director in connection with the proceeding. [1989 c.324 Â§19; 1997 c.631 Â§108]

Â Â Â Â Â  707.749 [1985 c.786 Â§20; 1987 c.216 Â§4; renumbered 707.849 in 1989]

Â Â Â Â Â  707.750 [1977 c.135 Â§20; 1981 c.192 Â§6; repealed by 1985 c.786 Â§70]

Â Â Â Â Â  707.752 Advance for expenses. (1) A banking institution may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the banking institution a written affirmation of the directorÂs good faith belief that the director has met the standard of conduct described in ORS 707.746; and

Â Â Â Â Â  (b) The director furnishes the banking institution a written undertaking, executed personally or on the directorÂs behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation, or bylaws, by a resolution of the shareholders or board of directors or by contract. [1989 c.324 Â§20; 1997 c.631 Â§109]

Â Â Â Â Â  707.754 Court-ordered indemnification. Unless the banking institutionÂs articles of incorporation provide otherwise, a director of the banking institution who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 707.748, in which case the court shall also order the banking institution to pay the directorÂs reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 707.746 or was adjudged liable as described in ORS 707.746 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1989 c.324 Â§21; 1997 c.631 Â§110]

Â Â Â Â Â  707.755 [1985 c.786 Â§21; renumbered 707.855 in 1989]

Â Â Â Â Â  707.756 Determination and authorization of indemnification. (1) A banking institution may not indemnify a director under ORS 707.746 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 707.746.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection, or if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) In the case of an institution or Oregon stock savings bank, by the shareholders.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel. [1989 c.324 Â§22; 1997 c.631 Â§111]

Â Â Â Â Â  707.758 Indemnification of officers, employees and agents. Unless a banking institutionÂs articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the banking institution is entitled to mandatory indemnification under ORS 707.748 and is entitled to apply for court-ordered indemnification under ORS 707.754, in each case to the same extent as a director under ORS 707.748 and 707.754.

Â Â Â Â Â  (2) The banking institution may indemnify and advance expenses under ORS 707.744 to 707.762 to an officer, employee or agent of the banking institution to the same extent as to a director. [1989 c.324 Â§23; 1997 c.631 Â§112]

Â Â Â Â Â  707.760 [1985 c.786 Â§22; renumbered 707.860 in 1989]

Â Â Â Â Â  707.762 Insurance. A banking institution may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the banking institution or who, while a director, officer, employee or agent of the banking institution, is or was serving at the request of the banking institution as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The banking institution may purchase and maintain the insurance even if the banking institution has no power to indemnify the individual against the same liability under ORS 707.746 or 707.748. [1989 c.324 Â§24; 1997 c.631 Â§113]

Â Â Â Â Â  707.764 Application of ORS 707.744 to 707.762. (1) The indemnification and provisions for advancement of expenses provided by ORS 707.744 to 707.762 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the banking institutionÂs articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of shareholders or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a banking institution shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the shareholders or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the shareholders, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 707.110 (5)(c); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 707.756.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 707.744 to 707.762 do not limit a banking institutionÂs power to pay or reimburse expenses incurred by a director in connection with the directorÂs appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding. [1989 c.324 Â§25; 1997 c.631 Â§114]

Â Â Â Â Â  707.849 [Formerly 707.749; repealed by 1995 c.314 Â§3]

Â Â Â Â Â  707.855 [Formerly 707.755; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.860 [Formerly 707.760; 1995 c.314 Â§1; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  707.990 [Repealed by 1973 c.797 Â§428]

_______________



Chapter 708

Chapter 708 (Former Provisions)

Regulation of Institutions Generally

REGULATION OF INSTITUTIONS GENERALLY

FINANCIAL INSTITUTIONS

708.005 [Repealed by 1973 c.797 §428]

708.006 [1973 c.797 §98; repealed by 1997 c.631 §567]

708.010 [Amended by 1973 c.797 §99; repealed by 1997 c.631 §567]

708.015 [Repealed by 1973 c.797 §428]

708.020 [Amended by 1963 c.195 §5; 1963 c.580 §83; 1971 c.138 §1; repealed by 1973 c.797 §428]

708.025 [Amended by 1961 c.96 §1; 1973 c.797 §100; 1981 c.192 §7; repealed by 1997 c.631 §567]

708.026 [1973 c.797 §100a; repealed by 1997 c.631 §567]

708.027 [1961 c.165 §2; repealed by 1973 c.797 §428]

708.030 [Amended by 1955 c.315 §1; 1957 c.255 §1; 1961 c.220 §1; 1965 c.168 §1; 1971 c.209 §1; 1973 c.797 §101; 1979 c.199 §1; 1985 c.554 §1; renumbered 708.484]

708.032 [1959 c.383 §1; 1973 c.797 §109; renumbered 708.068]

708.034 [1973 c.797 §102; 1975 c.544 §10; 1977 c.135 §21; 1979 c.199 §2; repealed by 1985 c.554 §13]

708.035 [Amended by 1973 c.797 §112; renumbered 708.078]

708.036 [1979 c.199 §7; repealed by 1985 c.554 §13]

708.038 [1973 c.797 §103; repealed by 1985 c.554 §13]

708.040 [Amended by 1973 c.797 §113; renumbered 708.082]

708.043 [1979 c.199 §6; repealed by 1985 c.554 §13]

708.044 [1973 c.797 §104; repealed by 1979 c.199 §9]

708.045 [Repealed by 1955 c.310 §2]

708.048 [1973 c.797 §105; 1979 c.199 §3; repealed by 1985 c.554 §13]

708.050 [Amended by 1973 c.797 §114; renumbered 708.088]

708.052 [1973 c.797 §106; 1985 c.554 §2; renumbered 708.486]

708.055 [Repealed by 1973 c.797 §428]

708.058 [1973 c.797 §107; renumbered 708.488]

708.060 [Repealed by 1973 c.797 §428]

708.062 [1973 c.797 §108; repealed by 1985 c.554 §13]

708.068 [Formerly 708.032; 1977 c.135 §22; 1985 c.554 §3; renumbered 708.491]

708.072 [1973 c.797 §110; repealed by 1985 c.554 §13]

708.078 [Formerly 708.035; 1987 c.911 §14; repealed by 1997 c.631 §567]

708.082 [Formerly 708.040; 1979 c.199 §4; repealed by 1997 c.631 §567]

708.088 [Formerly 708.050; repealed by 1997 c.631 §567]

708.100 [1973 c.797 §115; 1975 c.544 §11; 1981 c.7 §1; 1985 c.762 §40; 1987 c.373 §53; repealed by 1997 c.631 §567]

708.105 [Amended by 1973 c.797 §118; renumbered 708.126]

708.108 [1973 c.797 §116; 1981 c.7 §2; repealed by 1997 c.631 §567]

708.110 [Amended by 1973 c.797 §119; renumbered 708.136]

708.115 [Amended by 1963 c.195 §6; 1973 c.797 §120; renumbered 708.146]

708.116 [1973 c.797 §117; repealed by 1997 c.631 §567]

708.120 [Repealed by 1973 c.797 §428]

708.126 [Formerly 708.105; repealed by 1997 c.631 §567]

708.136 [Formerly 708.110; repealed by 1997 c.631 §567]

708.146 [Formerly 708.115; 1983 c.37 §7; repealed by 1997 c.631 §567]

708.205 [Amended by 1973 c.797 §121; repealed by 1997 c.631 §567]

708.210 [Amended by 1973 c.797 §122; 1975 c.544 §12; repealed by 1997 c.631 §567]

708.212 [1973 c.797 §123; repealed by 1997 c.631 §567]

708.215 [Amended by 1973 c.797 §124; repealed by 1997 c.631 §567]

708.220 [Amended by 1973 c.797 §125; 1989 c.304 §1; repealed by 1997 c.631 §567]

708.225 [Amended by 1973 c.797 §126; 1989 c.231 §1; 1991 c.67 §189; 1993 c.107 §1; repealed by 1997 c.631 §567]

708.230 [Amended by 1973 c.797 §127; 1991 c.331 §111; repealed by 1997 c.631 §567]

708.235 [Amended by 1973 c.797 §128; 1991 c.331 §112; repealed by 1997 c.631 §567]

708.240 [Repealed by 1973 c.797 §428]

708.245 [Repealed by 1973 c.797 §428]

708.250 [Amended by 1963 c.195 §7; 1973 c.797 §130; repealed by 1997 c.631 §567]

708.255 [Amended by 1963 c.195 §8; repealed by 1973 c.797 §428]

708.260 [Repealed by 1973 c.797 §428]

708.265 [Amended by 1973 c.797 §131; repealed by 1997 c.631 §567]

708.270 [Repealed by 1973 c.797 §428]

708.272 [1973 c.797 §132; 1983 c.37 §8; repealed by 1997 c.631 §567]

708.275 [Repealed by 1973 c.797 §428]

708.300 [1973 c.797 §134; repealed by 1997 c.631 §567]

708.305 [Amended by 1955 c.310 §1; 1973 c.797 §133; 1975 c.544 §13; 1983 c.37 §9; repealed by 1997 c.631 §567]

708.310 [Amended by 1973 c.797 §135; repealed by 1997 c.631 §567]

708.315 [Amended by 1973 c.797 §136; repealed by 1997 c.631 §567]

708.320 [Amended by 1973 c.797 §137; repealed by 1997 c.631 §567]

708.325 [Amended by 1973 c.797 §138; 1983 c.37 §10; repealed by 1997 c.631 §567]

708.330 [Amended by 1973 c.797 §139; repealed by 1997 c.631 §567]

708.335 [Amended by 1973 c.797 §140; 1985 c.424 §1; repealed by 1997 c.631 §567]

708.340 [Amended by 1973 c.797 §141; repealed by 1997 c.631 §567]

708.345 [Amended by 1973 c.797 §142; 1975 c.544 §14; 1983 c.37 §11; 1985 c.786 §35; repealed by 1997 c.631 §567]

708.350 [Repealed by 1973 c.797 §428]

708.355 [Amended by 1963 c.502 §1; 1973 c.797 §143; 1981 c.192 §8; repealed by 1997 c.631 §567]

708.360 [Amended by 1973 c.797 §144; repealed by 1997 c.631 §567]

708.365 [Amended by 1973 c.797 §145; 1985 c.554 §4; repealed by 1997 c.631 §567]

708.370 [Amended by 1973 c.797 §146; repealed by 1997 c.631 §567]

708.375 [Amended by 1973 c.797 §147; repealed by 1997 c.631 §567]

708.380 [Amended by 1973 c.797 §148; 1979 c.88 §10; 1983 c.37 §12; repealed by 1997 c.631 §567]

708.385 [Amended by 1973 c.797 §149; repealed by 1997 c.631 §567]

708.388 [1973 c.797 §150; 1975 c.544 §15; 1981 c.192 §9; 1983 c.37 §13; repealed by 1997 c.631 §567]

708.390 [Amended by 1967 c.359 §702; repealed by 1973 c.797 §428]

708.395 [Amended by 1963 c.502 §2; 1973 c.797 §151; repealed by 1997 c.631 §567]

708.400 [Amended by 1963 c.502 §3; 1973 c.797 §152; 1975 c.544 §16; repealed by 1997 c.631 §567]

708.405 [Amended by 1973 c.797 §153; repealed by 1997 c.631 §567]

708.410 [Amended by 1973 c.797 §154; 1987 c.528 §1; repealed by 1997 c.631 §567]

708.415 [Amended by 1973 c.797 §155; repealed by 1997 c.631 §567]

708.420 [Amended by 1973 c.797 §156; repealed by 1997 c.631 §567]

708.425 [Amended by 1973 c.797 §157; renumbered 708.489]

708.428 [1973 c.797 §158; 1975 c.544 §17; 1981 c.192 §10; repealed by 1997 c.631 §567]

708.430 [Amended by 1959 c.107 §1; 1959 c.660 §18; 1961 c.97 §1; 1963 c.195 §9; 1973 c.797 §159; 1975 c.544 §18; 1977 c.135 §23; 1981 c.68 §2; 1981 c.192 §10a; 1983 c.37 §14; 1983 c.321 §1; 1985 c.430 §1; 1985 c.786 §36; 1987 c.603 §28; 1987 c.911 §16; 1987 c.916 §2; 1989 c.331 §29; 1989 c.701 §65; repealed by 1997 c.631 §567]

708.431 [1973 c.797 §160; 1981 c.192 §11; 1983 c.37 §15; repealed by 1997 c.631 §567]

708.432 [1973 c.797 §161; 1983 c.37 §16; repealed by 1997 c.631 §567]

708.433 [1973 c.797 §162; 1983 c.37 §17; repealed by 1997 c.631 §567]

708.434 [1973 c.797 §§163, 164; 1983 c.37 §18; 1987 c.650 §10; repealed by 1997 c.631 §567]

708.435 [Amended by 1973 c.797 §165; repealed by 1997 c.631 §567]

708.440 [Amended by 1963 c.195 §10; 1973 c.797 §166; repealed by 1997 c.631 §567]

708.444 [1983 c.321 §3; 1987 c.197 §5; repealed by 1997 c.631 §567]

708.445 [Amended by 1973 c.797 §167; renumbered 708.451]

708.446 [1983 c.321 §4; repealed by 1997 c.631 §567]

708.450 [Repealed by 1973 c.797 §428]

708.451 [Formerly 708.445; 1987 c.528 §2; repealed by 1997 c.631 §567]

708.455 [Amended by 1973 c.797 §168; repealed by 1997 c.631 §567]

708.460 [Amended by 1963 c.502 §4; 1973 c.797 §169; 1975 c.544 §19; 1981 c.192 §11a; 1983 c.37 §19; 1985 c.786 §37; 1995 c.315 §1; repealed by 1997 c.631 §567]

708.465 [1973 c.797 §170; repealed by 1997 c.631 §567]

708.470 [Amended by 1973 c.797 §171; repealed by 1997 c.631 §567]

708.475 [Amended by 1973 c.797 §172; 1981 c.192 §11b; 1985 c.786 §38; repealed by 1997 c.631 §567]

708.480 [1953 c.388 §1; 1965 c.338 §1; 1973 c.797 §173; 1975 c.544 §20; 1977 c.692 §2; 1981 c.412 §4; 1981 c.910 §7a; 1985 c.796 §3; 1987 c.485 §1; 1993 c.280 §2; 1995 c.625 §1; repealed by 1997 c.631 §567]

708.484 [Formerly 708.030; repealed by 1997 c.631 §567]

708.485 [1973 c.797 §173a; repealed by 1981 c.412 §24]

708.486 [Formerly 708.052; repealed by 1997 c.631 §567]

708.488 [Formerly 708.058; repealed by 1997 c.631 §567]

708.489 [Formerly 708.425; 1995 c.317 §1; repealed by 1997 c.631 §567]

708.490 [1975 c.625 §4; 1977 c.791 §4; 1981 c.192 §12; repealed by 1981 c.412 §24]

708.491 [Formerly 708.068; repealed by 1997 c.631 §567]

708.500 [1975 c.544 §23; 1979 c.88 §11; 1981 c.192 §13; 1983 c.37 §20; 1995 c.182 §5; repealed by 1997 c.631 §567]

708.503 [1985 c.804 §2; repealed by 1987 c.491 §9]

708.505 [Repealed by 1973 c.797 §428]

708.506 [1975 c.544 §24; repealed by 1997 c.631 §567]

708.508 [1987 c.491 §4; repealed by 1997 c.631 §567]

708.510 [Repealed by 1973 c.797 §428]

708.511 [1975 c.544 §25; repealed by 1977 c.555 §18]

708.512 [1973 c.797 §174; repealed by 1975 c.544 §62]

708.515 [Repealed by 1973 c.797 §428]

708.516 [1975 c.544 §26; repealed by 1977 c.555 §18]

708.520 [Amended by 1969 c.193 §1; 1969 c.591 §302; 1973 c.797 §175; 1975 c.479 §1; 1981 c.298 §3; 1987 c.658 §1; 1995 c.79 §354; repealed by 1997 c.631 §567]

708.525 [Amended by 1973 c.797 §176; 1991 c.331 §113; repealed by 1997 c.631 §567]

708.530 [Amended by 1973 c.797 §177; repealed by 1997 c.631 §567]

708.535 [Amended by 1973 c.797 §178; 1979 c.744 §63; repealed by 1997 c.631 §567]

708.540 [Repealed by 1963 c.402 §11]

708.545 [Repealed by 1963 c.402 §11]

708.550 [Repealed by 1973 c.797 §428]

708.555 [Amended by 1963 c.402 §4; 1973 c.797 §179; repealed by 1997 c.631 §567]

708.600 [1977 c.555 §1; 1987 c.373 §53a; repealed by 1997 c.631 §567]

708.605 [Repealed by 1973 c.797 §428]

708.606 [1977 c.555 §2; repealed by 1997 c.631 §567]

708.610 [Repealed by 1973 c.797 §428]

708.611 [1977 c.555 §3; repealed by 1997 c.631 §567]

708.615 [Repealed by 1973 c.797 §428]

708.616 [1977 c.555 §4; repealed by 1997 c.631 §567]

708.620 [Amended by 1963 c.580 §84; repealed by 1973 c.797 §428]

708.621 [1977 c.555 §5; repealed by 1997 c.631 §567]

708.625 [Repealed by 1973 c.797 §428]

708.626 [1977 c.555 §6; repealed by 1997 c.631 §567]

708.630 [Repealed by 1973 c.797 §428]

708.631 [1977 c.555 §7; repealed by 1997 c.631 §567]

708.635 [Repealed by 1973 c.797 §428]

708.636 [1977 c.555 §8; repealed by 1997 c.631 §567]

708.640 [Repealed by 1973 c.797 §428]

708.641 [1977 c.555 §9; repealed by 1997 c.631 §567]

708.645 [Repealed by 1973 c.797 §428]

708.646 [1977 c.555 §10; repealed by 1997 c.631 §567]

708.650 [Repealed by 1973 c.797 §428]

708.651 [1977 c.555 §11; repealed by 1997 c.631 §567]

708.655 [Repealed by 1973 c.797 §428]

708.656 [1977 c.555 §12; repealed by 1997 c.631 §567]

708.660 [Repealed by 1973 c.797 §428]

708.661 [1977 c.555 §14; repealed by 1997 c.631 §567]

708.705 [Repealed by 1973 c.797 §428]

708.710 [Repealed by 1973 c.797 §428]

708.715 [Amended by 1973 c.797 §180; repealed by 1997 c.631 §567]

708.720 [Amended by 1973 c.797 §181; repealed by 1997 c.631 §567]

708.725 [Repealed by 1973 c.797 §428]

708.980 [1975 c.544 §27; repealed by 1997 c.631 §567]

708.990 [Amended by 1973 c.797 §182; 1975 c.544 §21; repealed by 1997 c.631 §567]

_______________



Chapter 708a

Chapter 708A Â Regulation of Institutions Generally

2005 EDITION

REGULATION OF INSTITUTIONS GENERALLY

FINANCIAL INSTITUTIONS

POWERS OF INSTITUTIONS

708A.005Â  Powers of institutions; insurance transactions

708A.010Â  Investments and activities of Oregon commercial banks

708A.115Â  Investment in government obligations

708A.120Â  Investment in stock of other corporations

708A.125Â  Stock in corporations acquired to strengthen capital or eliminate undesirable assets

708A.130Â  Definition for ORS 708A.135 to 708A.145

708A.135Â  Investment in bank service corporation

708A.140Â  Discrimination by bank service corporation prohibited against nonstockholding depository institution; permitted conduct

708A.145Â  Authorized services of bank service corporations; sale of insurance; regulation of services

708A.150Â  Community development corporations; authority to invest or organize; conditions; corporate form; functions

708A.155Â  Investment in foreign banks

708A.160Â  Corporation created to establish ATMs; banking institution as stockholder

708A.165Â  Membership in Federal Reserve System; member bank, officers, directors and shareholders subject to duties and liabilities imposed by laws of this state

708A.170Â  Securities powers

708A.175Â  Right to purchase, hold and dispose of real and personal property

708A.180Â  Acquisition of personal property for leasing purposes

708A.185Â  Purchase of real estate contracts

708A.190Â  Acceptance of drafts and bills of exchange; issuance of letters of credit; obligation for participation share in bills

708A.195Â  Disposition of real and personal property

708A.210Â  Challenge to validity of institution action; prohibition; exceptions

LOANS GENERALLY

708A.250Â  Lending money

708A.255Â  Interest rates on loans or uses of money; late charges

708A.260Â  Accepting own stock as collateral

708A.265Â  Accepting stock of other institutions as collateral

708A.270Â  Real estate loans

708A.275Â  Establishment of loan production office; notice; fee

LOAN AND OTHER OBLIGATION LIMITS

708A.290Â  ÂCapitalÂ defined for ORS 708A.290 to 708A.375

708A.295Â  Limitations on amount of obligations to Oregon commercial bank; applicability

708A.300Â  Obligations secured by readily marketable collateral

708A.305Â  Obligations of other financial institutions

708A.310Â  Obligations of indorser of discounted commercial paper

708A.315Â  Noncommercial short-term notes

708A.320Â  Obligations secured by shipping documents

708A.325Â  Installment consumer paper

708A.330Â  BankersÂ acceptances of other financial institutions

708A.335Â  Obligations secured by documents covering readily marketable staples

708A.340Â  Obligations secured by documents covering livestock

708A.345Â  Obligations secured by government obligations or shares of mutual fund or unit trust

708A.350Â  Obligations secured by government bonds

708A.355Â  Insured and guaranteed obligations

708A.360Â  Obligations secured by deposits

708A.365Â  Obligations secured by life insurance policy values

708A.370Â  Obligations secured by first lien on real estate

708A.375Â  Obligations of guarantors

DEPOSITS

708A.400Â  Deposit accounts

708A.405Â  Deposits; FDIC insurance required

708A.410Â  Savings accounts; conditions for withdrawal; interest rate

708A.415Â  Securing deposits by surety bond, letter of credit or insurance

708A.420Â  Notice to depositor upon change in terms, charges, withdrawal conditions or decrease in interest rate; exception

708A.425Â  Deposit made in name of minor

708A.430Â  Disposition of deposit on death of depositor

708A.435Â  Adverse claim to deposit; notice; restraining order or other process; indemnity bond or letter of credit

708A.440Â  Checks drawn by agents presumed to be in authorized manner

708A.445Â  Checks of intoxicated or drugged persons

708A.450Â  Certified checks

708A.455Â  Definitions for ORS 708A.455 to 708A.515

708A.460Â  Application of ORS 708A.465 to 708A.475; liability and setoff rights of financial institutions

708A.465Â  Ownership of multiple-party accounts

708A.470Â  Multiple-party accounts; disposition of deposit upon death of party or trustee; effect of will

708A.475Â  Right of survivorship based on form of account; alteration of form of account

708A.480Â  Transfer of moneys upon death of depositor or trustee is not testamentary disposition

708A.485Â  Payment of deposit in multiple-party account to one or more parties; institution not required to determine source or use of funds in account

708A.490Â  Joint account; payment to any party to account; payment to others

708A.495Â  P.O.D. account; payment to any original party; payment to others

708A.500Â  Trust account; payment to any trustee; payment to others

708A.505Â  Discharge of institution from liability for payments made; conditions

708A.510Â  Right of institution to setoff; amount

708A.515Â  Designation of agent for account; powers of agent

GRANTING SECURITY INTERESTS IN INSTITUTION ASSETS

708A.535Â  Granting security interests in institution assets

REGULATORY ACCOUNTING

708A.555Â  Generally accepted accounting principles

708A.560Â  Real and personal property used in institutionÂs business

708A.565Â  Certain stock

708A.570Â  Community development corporations

708A.575Â  Market-making corporations

708A.580Â  Capital-strengthening corporations

708A.585Â  Claims and judgments as assets

708A.590Â  Charging off real estate assets

708A.595Â  Charging off personal property assets

708A.600Â  Charging off bad debts

708A.605Â  Separate accounts for foreign branches

MISCELLANEOUS PROVISIONS

708A.630Â  Negligent, excessive, dishonest or unlawful loans; civil liability of officer, director or employee

708A.635Â  Written policies regarding reporting to and obtaining approval of board; duty to report

708A.640Â  Receiving illegal compensation; misapplication of property and credit

708A.645Â  Illegal guaranty or indorsement

708A.650Â  Banking days; holidays

708A.655Â  Procedures for opening safe deposit box after death of person who was sole lessee or last surviving lessee of box

PENALTIES

708A.990Â  Civil penalties

708A.995Â  Criminal penalties

POWERS OF INSTITUTIONS

Â Â Â Â Â  708A.005 Powers of institutions; insurance transactions. (1) Except as otherwise limited in the Bank Act or the articles of incorporation of an institution, an institution shall have:

Â Â Â Â Â  (a) Perpetual duration and succession in its corporate name, unless a limited period of duration is stated in its articles of incorporation;

Â Â Â Â Â  (b) The power to do all things necessary or convenient to carry out its business and affairs including, without limitation, the power to:

Â Â Â Â Â  (A) Sue and be sued and complain and defend in its corporate name;

Â Â Â Â Â  (B) Have a corporate seal, which may be altered at will, and use it or a facsimile thereof by impressing, affixing or reproducing it in any other manner;

Â Â Â Â Â  (C) Make contracts, incur liabilities, borrow money, issue its notes, bonds and other obligations that may be convertible into other securities of the institution or include the option to purchase other securities of the institution;

Â Â Â Â Â  (D) Conduct its business, locate offices and exercise the powers granted by the Bank Act within or without this state;

Â Â Â Â Â  (E) Elect or appoint directors, officers, employees and agents of the institution;

Â Â Â Â Â  (F) Make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state for managing the business and regulating the affairs of the institution;

Â Â Â Â Â  (G) Make donations for the public welfare or for charitable, scientific or educational purposes;

Â Â Â Â Â  (H) Transact any business permitted by the Bank Act; and

Â Â Â Â Â  (I) Pay pensions and establish pension plans, and share option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

Â Â Â Â Â  (c) The powers granted to institutions by the Bank Act;

Â Â Â Â Â  (d) The power to be licensed as an insurance producer as required by ORS 744.053 to transact one or more of the classes of insurance described in ORS 744.062 except for title insurance; and

Â Â Â Â Â  (e) All powers necessary or convenient to effect any or all of the purposes for which the institution is organized or to perform any or all of the acts expressly or impliedly authorized or required under the Bank Act.

Â Â Â Â Â  (2) With respect to any exercise of the power granted under subsection (1)(d) of this section, other than the licensing of the institution to transact types of limited class insurance, as that term is defined in ORS 744.052, designated by the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) The conduct by the institution of insurance producer activities shall be subject to the approval of the director. The director shall base consideration for approval on the condition of the institution, the adequacy of a formal business plan for the insurance activities and the existence of satisfactory management for the insurance activity.

Â Â Â Â Â  (b) The director may revoke or restrict the ongoing authority of the institution to engage in the insurance producer activity if the condition of the institution substantially deteriorates or if the insurance activities are adversely affecting the institution.

Â Â Â Â Â  (c) The institution shall file a written report with the director no later than March 31 of each year disclosing the insurance activities of the institution. The required contents of the report shall be established by the director by rule. Reports filed with the director under this paragraph shall be available for public inspection in the office of the director.

Â Â Â Â Â  (3) An institution licensed as an insurance producer, as that term is defined in ORS 731.104, shall not in any manner use customer information obtained from another insurance producer to promote, develop or solicit insurance business for the institution unless the other insurance producer consents to such use of the customer information. [1997 c.631 Â§116; 1997 c.831 Â§1a; 2001 c.191 Â§51; 2003 c.363 Â§6; 2003 c.364 Â§58a]

Â Â Â Â Â  708A.010 Investments and activities of Oregon commercial banks. (1) Notwithstanding any provision of the Bank Act to the contrary, Oregon commercial banks are authorized to:

Â Â Â Â Â  (a) Engage as principal in those activities in which national banks may engage as principal and acquire and retain those investments that national banks may acquire and retain, subject to conditions and restrictions that apply to national banks; and

Â Â Â Â Â  (b) Engage as principal in those activities and acquire and retain those investments that are permissible for state chartered banks under 12 C.F.R. 362.3(b) and 12 C.F.R. 362.4(c), subject to conditions and restrictions provided in 12 U.S.C. 1831a, 12 C.F.R. 362, and other applicable federal law.

Â Â Â Â Â  (2) Notwithstanding any provision of the Bank Act to the contrary, subsidiaries of Oregon commercial banks are authorized to:

Â Â Â Â Â  (a) Engage as principal in those activities in which subsidiaries of national banks may engage as principal and acquire and retain those investments that subsidiaries of national banks may acquire and retain, subject to conditions and restrictions that apply to subsidiaries of national banks; and

Â Â Â Â Â  (b) Engage as principal in those activities and acquire and retain those investments that are permissible for subsidiaries of state chartered bank subsidiaries under 12 C.F.R. 362.3(b) and 12 C.F.R. 362.4(c), subject to conditions and restrictions provided in 12 U.S.C. 1831a, 12 C.F.R. 362, and other applicable federal law.

Â Â Â Â Â  (3) Activities and investments referred to in subsections (1) and (2) of this section that require notice to or approval of the Comptroller of the Currency shall not require such notice or approval but shall require notice to or approval of the Director of the Department of Consumer and Business Services. For purposes of this section, references in federal statutes, regulations and other authorities that prescribe the permissible activities and investments of national banks and subsidiaries of national banks shall be deemed whenever practicable to refer to comparable provisions of Oregon law. The director may approve an activity or investment that requires director approval, subject to such conditions as the director deems appropriate.

Â Â Â Â Â  (4) The purpose of this section is to grant Oregon commercial banks and their subsidiaries all investment and activity power and authority, as principal, permitted state chartered banks under federal law. [1997 c.631 Â§117]

Â Â Â Â Â  708A.115 Investment in government obligations. (1) Institutions may invest, without regard to any limitation based on stockholdersÂ equity, in:

Â Â Â Â Â  (a) Obligations of the United States, including those of its agencies and instrumentalities;

Â Â Â Â Â  (b) Obligations of public housing agencies issued pursuant to the United States Housing Act of 1937, as amended; and

Â Â Â Â Â  (c) Obligations of the State of Oregon or any county, city, school district, port district or other public body with the power to levy taxes issued pursuant to the Constitution or statutes of the State of Oregon or the charter or ordinances of any county or city within the State of Oregon, if the issuing body has not been in default with respect to the payment of principal or interest on any of its obligations within five years preceding the date of the investment.

Â Â Â Â Â  (2) Subject to a limitation of 20 percent of stockholdersÂ equity, institutions may invest in obligations of any other state of the United States or obligations of any out-of-state county, city, school district, port district or other public body in the United States payable from ad valorem taxes, if the obligations are rated in one of the four highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating state and municipal obligations.

Â Â Â Â Â  (3) Obligations received in satisfaction of debts previously contracted in good faith are not subject to the limitations of this section, if the book value of such obligations in excess of the limitations of this section is reduced to the amount allowed under this section within six months after the date the obligations are acquired. [1997 c.631 Â§118; 1999 c.59 Â§215]

Â Â Â Â Â  708A.120 Investment in stock of other corporations. (1) An institution shall not invest any of its assets in the capital stock of any other corporation, except:

Â Â Â Â Â  (a) In the capital stock of the Federal Reserve Bank.

Â Â Â Â Â  (b) In stock acquired or purchased to save a loss on a preexisting debt. The stock shall be sold within two years of the date acquired or purchased. The Director of the Department of Consumer and Business Services may extend the time if the director finds that an extension will not be detrimental to the public interest and will not contravene any other law.

Â Â Â Â Â  (c) In the capital stock of any safe deposit company doing an exclusive safe deposit business on premises owned or leased by the institution upon 30 daysÂ advance notice to the director subject to the same limitations applicable to a national bank.

Â Â Â Â Â  (d) In the capital stock of agricultural and livestock finance companies, subject to the same limitations applicable to national banks and to the approval of the director.

Â Â Â Â Â  (e) In the capital stock, eligible for purchase by national banks, of small business investment companies, but the aggregate investment in the stock shall not exceed two percent of the capital of the institution.

Â Â Â Â Â  (f) In the common stock of any federally chartered corporation that is chartered for the purpose of providing secondary markets for the sale of mortgages by institutions.

Â Â Â Â Â  (g) In the stock of the Federal Home Loan Bank.

Â Â Â Â Â  (h) In the capital stock of a corporation exclusively engaged in a trust business or a bankerÂs bank, subject to the same limitations applicable to national banks.

Â Â Â Â Â  (i) In the capital stock of bank service corporations as provided in ORS 708A.130 to 708A.145.

Â Â Â Â Â  (j) In the capital stock of a community development corporation as provided in ORS 708A.150.

Â Â Â Â Â  (k) If a trust company is not engaged in a banking business and if the investment is first approved by the director, the trust company may invest an amount not to exceed 20 percent of the capital of the trust company:

Â Â Â Â Â  (A) In the capital stock of a subsidiary investment company defined in the Investment Company Act of 1940, as amended; or

Â Â Â Â Â  (B) In a company one of the purposes of which is to act as a federal covered investment adviser or a state investment adviser, as defined in ORS 59.015, with all the powers customarily exercised by a federal covered investment adviser or a state investment adviser.

Â Â Â Â Â  (L) In adjustable rate preferred stock of the Student Loan Marketing Association established in 20 U.S.C. 1087-2, but the aggregate investment in the stock shall not exceed 15 percent of the capital of the institution.

Â Â Â Â Â  (m) In the capital stock of a company acquired for the purpose of strengthening the institutionÂs capital structure or the elimination of undesirable assets as provided in ORS 708A.125.

Â Â Â Â Â  (n) In the capital stock of banks and corporations engaged in international or foreign banking or foreign banking in a dependency or insular possession of the United States, as provided in ORS 708A.155.

Â Â Â Â Â  (o) In the capital stock of a corporation created to establish ATMs as provided in ORS 708A.160.

Â Â Â Â Â  (2) An institution may invest its assets in shares of any mutual fund, the assets of which are invested solely in obligations of the type described in and limited under ORS 708A.115.

Â Â Â Â Â  (3) An institution may, subject to the approval of the director, acquire or continue to hold the fully paid stock of a corporation, one of the purposes of which is to assist the institution in handling real estate, claims, judgments or other assets or in holding title to the assets.

Â Â Â Â Â  (4) An institution may acquire or continue to hold the fully paid stock of a corporation the purpose of which is to permit the institution to engage in any business in which a financial holding company, a bank holding company or a nonbank subsidiary of a financial holding company or a bank holding company is authorized to engage. This subsection does not apply unless the institution is the owner of at least 80 percent of the common stock of the subsidiary corporation, except qualifying shares of directors.

Â Â Â Â Â  (5) An institution may, subject to the approval of the director and to rules promulgated by the director, acquire and continue to hold at least 80 percent of the fully paid stock of a corporation engaged in any business in which an institution is authorized to engage. Except as otherwise permitted by statute or rule, the investment limitations applicable to the institution apply to the subsidiary.

Â Â Â Â Â  (6) An institution may, subject to the approval of the director and under rules promulgated by the director, acquire and continue to hold all the fully paid stock of a subsidiary corporation engaged in the business of purchasing the stock of the institution for purposes of holding that stock and making a market for that stock, if not more than 20 percent of the net profit of the banking institution is disbursed to the subsidiary in any one fiscal year. Except as otherwise permitted by statute or rule, the investment limitations applicable to the institution apply to the subsidiary. Acquisitions under this subsection shall not exceed 15 percent of the capital of the institution.

Â Â Â Â Â  (7) An institution may acquire and hold all or part of the stock of a corporation that is or may thereafter be licensed as an insurance producer as required by ORS 744.053 to transact one or more of the classes of insurance described in ORS 744.062, subject to the following requirements:

Â Â Â Â Â  (a) The acquisition and holding of such stock shall be subject to the approval of the director. The director shall base consideration for approval on the condition of the institution, the adequacy of a formal business plan for the insurance activities, and the existence of satisfactory management for the corporation.

Â Â Â Â Â  (b) The director may revoke or restrict the ongoing authority of the institution to hold stock in the corporation if the condition of the institution substantially deteriorates or if the insurance activities are adversely affecting the institution.

Â Â Â Â Â  (c) For each calendar year during which an institution owns all or part of any corporation licensed as an insurance producer as required by ORS 744.053, the institution shall file a written report with the director. The report shall be filed no later than March 31 of the following year and shall disclose the insurance activities of the corporation. The required contents of the report shall be established by the director by rule. The reports filed with the director under this paragraph shall be available for public inspection in the office of the director.

Â Â Â Â Â  (d) The corporation shall not in any manner use customer information obtained by the institution from another insurance producer to promote, develop or solicit insurance business for the corporation unless the other insurance producer consents to such use of the customer information.

Â Â Â Â Â  (e) The corporation shall be subject to the limitations applicable to depository institutions under ORS 746.213 to 746.219. For the purpose of this paragraph, Âdepository institutionÂ has the meaning given that term in ORS 746.213. [1997 c.631 Â§119; 1997 c.772 Â§31b; 1997 c.831 Â§2a; 2001 c.191 Â§52; 2001 c.377 Â§47; 2003 c.363 Â§7; 2003 c.364 Â§59a; 2005 c.80 Â§4; 2005 c.194 Â§1]

Â Â Â Â Â  708A.125 Stock in corporations acquired to strengthen capital or eliminate undesirable assets. (1) Upon the written application of the board of directors filed with the Director of the Department of Consumer and Business Services and subject to the written approval of the director and any limitations the director may prescribe, an institution may carry fully paid and nonassessable capital stock of any other corporation as an asset, if the stock is acquired for the purpose of strengthening the institutionÂs capital structure or the elimination of undesirable assets.

Â Â Â Â Â  (2) The stock may be held for such period as the director may determine, but in no event longer than 15 years.

Â Â Â Â Â  (3) This section is not applicable to any stock that may be acquired in connection with the insurance of deposits, any stock that may be acquired under ORS 708A.120, or any stock that may be purchased as a part of any transaction in which an institution borrows from the United States or an agency of the United States. This section does not repeal or in any way limit or modify ORS 711.470. [1997 c.631 Â§120]

Â Â Â Â Â  708A.130 Definition for ORS 708A.135 to 708A.145. As used in ORS 708A.135 to 708A.145, unless the context requires otherwise, ÂinvestÂ includes any advance of funds to a bank service corporation, whether by the purchase of stock, the making of a loan or otherwise, but does not include a payment for rent earned, goods sold and delivered or services rendered prior to the making of the payment. [1997 c.631 Â§121]

Â Â Â Â Â  708A.135 Investment in bank service corporation. An Oregon commercial bank may invest not more than 10 percent of its capital in a bank service corporation. An Oregon commercial bank shall not invest more than five percent of its total assets in a bank service corporation. [1997 c.631 Â§122]

Â Â Â Â Â  708A.140 Discrimination by bank service corporation prohibited against nonstockholding depository institution; permitted conduct. A bank service corporation shall not unreasonably discriminate in the provision of any services authorized under ORS 708A.130 to 708A.145 against any financial institution that does not own stock in the bank service corporation on the basis of the fact that the nonstockholding financial institution is in competition with a financial institution that owns stock in the bank service corporation, except that:

Â Â Â Â Â  (1) It shall not be considered unreasonable discrimination for a bank service corporation, at its option, to either:

Â Â Â Â Â  (a) Provide services to nonstockholding financial institutions only at a price that fully reflects all of the costs of offering those services, including the cost of capital and a reasonable return thereon; or

Â Â Â Â Â  (b) If an Oregon commercial bank is authorized under ORS 708A.135 to invest in a bank service corporation, the bank service corporation may require that the Oregon commercial bank invest in the stock of the bank service corporation, in which case the bank service corporation shall provide services to the Oregon commercial bank on the same basis as for other stockholder financial institutions of the bank service corporation.

Â Â Â Â Â  (2) A bank service corporation may refuse to provide services to a nonstockholding financial institution if comparable services are available from another source at competitive overall costs, or if the providing of services would be beyond the practical capacity of the bank service corporation. [1997 c.631 Â§123]

Â Â Â Â Â  708A.145 Authorized services of bank service corporations; sale of insurance; regulation of services. (1) A bank service corporation may perform any of the following services for financial institutions:

Â Â Â Â Â  (a) Check and deposit sorting and posting;

Â Â Â Â Â  (b) Computation and posting of interest and other credits and charges;

Â Â Â Â Â  (c) Preparation and mailing of checks, statements, notices and similar items; or

Â Â Â Â Â  (d) Any other clerical, bookkeeping, accounting, statistical or similar functions performed for a financial institution.

Â Â Â Â Â  (2) In addition to the services that may be performed by a bank service corporation for financial institutions under subsection (1) of this section, a bank service corporation:

Â Â Â Â Â  (a) May perform for any person any service that may lawfully be performed by all shareholders of the bank service corporation, or by any holding company or subsidiary of any such shareholder, except that a bank service corporation shall not take deposits.

Â Â Â Â Â  (b) With respect to the sale of insurance, shall be subject to the limitations applicable to depository institutions under ORS 746.213 to 746.219. For the purpose of this paragraph, Âdepository institutionÂ has the meaning given that term in ORS 746.213.

Â Â Â Â Â  (3) A banking institution may not cause to be performed, by contract or otherwise, any of the services described in subsection (1) of this section for itself, whether on or off its premises, unless assurances satisfactory to the Director of the Department of Consumer and Business Services are furnished to the director by both the banking institution and the person performing the services that the performance of the services will be subject to regulation and examination by the director to the same extent as if the services were performed by the banking institution itself on its own premises.

Â Â Â Â Â  (4) The director may regulate and examine the performance of the services described in subsection (1) of this section for financial institutions, and may regulate and examine the performance by bank service corporations of the services described in subsection (2) of this section. [1997 c.631 Â§124; 2003 c.363 Â§8]

Â Â Â Â Â  708A.150 Community development corporations; authority to invest or organize; conditions; corporate form; functions. (1) As provided in this section:

Â Â Â Â Â  (a) A banking institution may invest its capital in a community development corporation.

Â Â Â Â Â  (b) A banking institution may organize a community development corporation as a wholly owned subsidiary of the banking institution and invest its capital in the corporation.

Â Â Â Â Â  (2) A banking institution may invest in or organize and invest in a community development corporation under subsection (1) of this section, if the following conditions are satisfied:

Â Â Â Â Â  (a) The projects undertaken by the community development corporation must be predominantly of a civic, community or public nature, and not merely of a private or entrepreneurial nature.

Â Â Â Â Â  (b) The banking institutionÂs aggregate investment in community development corporations and their projects must not exceed two percent of its capital for any project and five percent of its capital for all projects, or 10 percent of its capital for all projects with the approval of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) The banking institution must submit to the director its proposal for investing in or organizing and investing in a community development corporation and the proposal must receive the directorÂs approval.

Â Â Â Â Â  (d) The membership of the board of directors of the community development corporation must be representative of the community in which the corporation is to operate.

Â Â Â Â Â  (3) A community development corporation may be organized as a for-profit corporation under ORS chapter 60 or as a nonprofit corporation under the Oregon Nonprofit Corporation Law. A community development corporation must be authorized under its articles of incorporation or applicable law to:

Â Â Â Â Â  (a) Acquire real estate. This paragraph does not authorize real estate investment that is primarily speculative in nature.

Â Â Â Â Â  (b) Make equity investments in small businesses and in development projects that primarily benefit small businesses.

Â Â Â Â Â  (c) Participate in joint ventures with outside partners.

Â Â Â Â Â  (4) A banking institution wishing to invest in or organize and invest in a community development corporation shall submit to the director, on an application form designed by the director, a proposal that describes in detail the nature and scope of development activities the community development corporation intends to undertake.

Â Â Â Â Â  (5) The director may submit an application to any appropriate state agency or city, county or other local government for its advice and assistance on determining the need and practicability of the projects proposed in the application. [1997 c.631 Â§125]

Â Â Â Â Â  708A.155 Investment in foreign banks. (1) Upon the approval of the Director of the Department of Consumer and Business Services and subject to rules promulgated by the director pursuant to ORS 183.310, 183.315, 183.330, 183.335 and 183.341 to 183.410, an institution may invest an amount not exceeding in the aggregate 10 percent of its stockholdersÂ equity in the stock of banks or corporations chartered or incorporated under the laws of the United States or of any other state. Such banks or corporations shall be principally engaged in international or foreign banking, or banking in a dependency or insular possession of the United States, either directly or through the agency, ownership or control of local institutions in foreign countries, or in such dependencies or insular possessions, including the stock of one or more banks or corporations chartered or incorporated under section 25(a) of the Federal Reserve Act, as approved December 24, 1919.

Â Â Â Â Â  (2) An institution shall file with the director an application for permission to exercise the powers established in subsection (1) of this section. The application shall specify the name, stockholdersÂ equity of the institution filing it, the powers applied for and the place or places where the banking operations are to be carried on.

Â Â Â Â Â  (3) The director may approve or reject the application, in whole or in part, if the granting of the application is considered inexpedient. The director may increase or decrease the number of places where the banking operations may be carried on.

Â Â Â Â Â  (4) Before an institution may purchase stock in any corporation mentioned in subsection (1) of this section, the corporation shall agree to restrict its operations or conduct its business in the manner and under the limitations prescribed by the director for the places in which the business is to be conducted.

Â Â Â Â Â  (5) If the director determines that the limitations prescribed are not being complied with, the director may investigate the matter. If the investigation shows that the corporation, or the institution holding stock in the corporation, has not complied with the limitations, the director may require the institution to dispose of stock holdings in the corporation.

Â Â Â Â Â  (6) An institution investing in the capital stock of banks or corporations, as provided in subsection (1) of this section, shall furnish information concerning the condition of the banks or corporations to the director upon demand, and the director may order special examinations of the banks or corporations. [1997 c.631 Â§126; 1999 c.59 Â§216]

Â Â Â Â Â  708A.160 Corporation created to establish ATMs; banking institution as stockholder. A banking institution may, subject to the approval of the Director of the Department of Consumer and Business Services, acquire and continue to hold a membership in or the fully paid stock of a corporation created to establish and operate ATM facilities. [1997 c.631 Â§127]

Â Â Â Â Â  708A.165 Membership in Federal Reserve System; member bank, officers, directors and shareholders subject to duties and liabilities imposed by laws of this state. (1) Any Oregon commercial bank may subscribe to the capital stock and become a member of a Federal Reserve Bank.

Â Â Â Â Â  (2) An Oregon commercial bank that is a member of a Federal Reserve Bank is subject to supervision and examination required by the laws of this state. The Federal Reserve Board may also examine such Oregon commercial banks. The authorities of this state having supervisory authority over an Oregon commercial bank may disclose to the Federal Reserve Board, or to examiners appointed by it, all information in reference to the affairs of any Oregon commercial bank that has become, or desires to become, a member of a Federal Reserve Bank.

Â Â Â Â Â  (3) An Oregon commercial bank that is a member bank and its directors, principal officers and stockholders are subject to all liabilities and duties imposed upon them by the laws of this state. [1997 c.631 Â§128]

Â Â Â Â Â  708A.170 Securities powers. An institution may, with the approval of the Director of the Department of Consumer and Business Services, purchase, sell, issue, underwrite and deal in securities to the same extent national banks may do so. [1997 c.631 Â§129]

Â Â Â Â Â  708A.175 Right to purchase, hold and dispose of real and personal property. An institution may purchase, hold, convey, sell or lease:

Â Â Â Â Â  (1) The real estate and improvements thereto in which the business of the institution is carried on, including, with its offices, other space in the same building to rent as a source of income.

Â Â Â Â Â  (2) Furniture, fixtures, vaults, safe deposit boxes and other personal property necessary or convenient to carrying on the business of the institution.

Â Â Â Â Â  (3) Real or personal property purchased by or conveyed to the institution in satisfaction of or on account of debts previously contracted in the course of its business, or otherwise acquired in the course of collecting debts.

Â Â Â Â Â  (4) Real estate purchased at execution sale or under a judgment.

Â Â Â Â Â  (5) Real estate conveyed to the institution in connection with its purchase of a bona fide contract of sale covering the real estate conveyed.

Â Â Â Â Â  (6) Real estate purchased with the approval of the Director of the Department of Consumer and Business Services for the purpose of future location or expansion of the business of the institution.

Â Â Â Â Â  (7) Real estate held in trust and real estate purchased with assets other than those of the institution. [1997 c.631 Â§131; 2003 c.576 Â§545]

Â Â Â Â Â  708A.180 Acquisition of personal property for leasing purposes. An Oregon commercial bank may acquire and lease personal property at the request of a lessee who wishes to lease it upon terms requiring payment, during the minimum period of the lease, of rents which exceed the total expenditures by the Oregon commercial bank in the acquisition, ownership, financing and protection of the property. Rents may include residual values, the payment of which is guaranteed by a responsible third party. [1997 c.631 Â§132]

Â Â Â Â Â  708A.185 Purchase of real estate contracts. Institutions may purchase the vendorÂs interest in bona fide contracts covering the sale of real estate that comply with the requirements of ORS 708A.270. [1997 c.631 Â§133]

Â Â Â Â Â  708A.190 Acceptance of drafts and bills of exchange; issuance of letters of credit; obligation for participation share in bills. (1) An Oregon commercial bank may accept drafts or bills of exchange drawn upon it having not more than six monthsÂ sight to run, exclusive of days of grace, that grow out of transactions involving the importation or exportation of goods, or that grow out of the domestic shipment of goods, or that are secured at the time of acceptance by a warehouse receipt or other such document conveying or securing title covering readily marketable staples.

Â Â Â Â Â  (2) An Oregon commercial bank shall not accept drafts or bills of exchange or issue letters of credit, whether in a foreign or domestic transaction, for any one person to an amount equal at any one time in the aggregate to more than 20 percent of its capital, unless the Oregon commercial bank is fully secured either by attached documents or by some other actual security growing out of the same transaction as the acceptance or letter of credit.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, an Oregon commercial bank shall not accept bills or issue letters of credit, or be obligated for a participation share in bills, to an amount equal at any time in the aggregate to more than 150 percent of its capital. The aggregate of acceptances or bills, including obligations for a participation share in such acceptances, growing out of domestic transactions shall not exceed 50 percent of the aggregate of all acceptances, including obligations for a participation share in such acceptances, authorized for the Oregon commercial bank under this section.

Â Â Â Â Â  (4) An Oregon commercial bank may accept drafts or bills of exchange drawn upon it having not more than six monthsÂ sight to run, exclusive of days of grace, drawn under rules prescribed by the Director of the Department of Consumer and Business Services or bankers in foreign countries or dependencies or insular possessions of the United States for the purpose of furnishing dollar exchange, as required by the usages of trade in the respective countries, dependencies or insular possessions. An Oregon commercial bank shall not accept the drafts or bills of exchange for any one bank to any amount exceeding in the aggregate 20 percent of the capital of the accepting Oregon commercial bank, unless the draft or bill of exchange is accompanied by documents conveying or securing the title or by some other adequate security. An Oregon commercial bank shall not accept the drafts or bills of exchange in an amount exceeding at any time the aggregate of its capital.

Â Â Â Â Â  (5) The director, under such conditions as the director may prescribe, may authorize, by rule or order, any Oregon commercial bank to accept bills and issue letters of credit, or be obligated for a participation share in bills, in an amount not exceeding at any time in the aggregate 200 percent of its capital. [1997 c.631 Â§134]

Â Â Â Â Â  708A.195 Disposition of real and personal property. (1) An institution shall promptly dispose of all real and personal property that the institution is not authorized to own or hold under the Bank Act.

Â Â Â Â Â  (2) All real estate acquired by an institution pursuant to ORS 708A.175 (3) and (4) shall be sold or exchanged for other real estate within 15 years after title has vested in it, unless the time is extended by the Director of the Department of Consumer and Business Services. Title is deemed vested for purposes of this section on the date the institution is first entitled to receive a deed to the real estate. Real estate may not be exchanged for other real estate without the prior written consent of the director. An institution may hold real estate taken in exchange for other real estate for such period of time as the director may fix, not to exceed 15 years from the date of the exchange.

Â Â Â Â Â  (3) All personal property acquired by an institution pursuant to ORS 708A.175 (3) shall be promptly disposed of. [1997 c.631 Â§135]

Â Â Â Â Â  708A.200 [1997 c.631 Â§136; 2001 c.191 Â§53; 2001 c.377 Â§48; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  708A.210 Challenge to validity of institution action; prohibition; exceptions. (1) Except as provided in subsection (2) of this section, the validity of an institutionÂs action may not be challenged on the grounds that the institution lacks or lacked power to act.

Â Â Â Â Â  (2) An institutionÂs power to act may be challenged:

Â Â Â Â Â  (a) In a proceeding by a stockholder against the institution to enjoin the act;

Â Â Â Â Â  (b) In a proceeding by the institution, directly, derivatively or through a receiver, trustee or other legal representative, against an incumbent or former director, officer, employee or agent of the institution; or

Â Â Â Â Â  (c) By the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) In a stockholderÂs proceeding under subsection (2)(a) of this section to enjoin an unauthorized act, the court may enjoin or set aside the act if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the institution or another party because of enjoining the unauthorized act. [1997 c.631 Â§137]

LOANS GENERALLY

Â Â Â Â Â  708A.250 Lending money. Except as specifically limited by the Bank Act and other applicable law, institutions have the general power to loan money upon terms and conditions that are consistent with safe and sound banking practices. [1997 c.631 Â§138]

Â Â Â Â Â  708A.255 Interest rates on loans or uses of money; late charges. (1) Except as otherwise provided in this section, there is no limitation on the rate of interest or on the amount of other charges that a financial institution may contract for and receive for a loan or use of money.

Â Â Â Â Â  (2) If a loan made by a financial institution is repaid before maturity, the unearned portion of the charges, if any, shall be refunded or credited to the borrower as provided in this subsection. The amount of the refund shall not be less than the total interest contracted for to maturity, less the greater of:

Â Â Â Â Â  (a) Ten percent of the amount financed, or $75, whichever is less; or

Â Â Â Â Â  (b) The interest earned to the installment due date nearest the date of prepayment, computed by applying the simple interest rate of the loan to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this paragraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest the date of prepayment. In determining the simple interest rate, the lender may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to accrued and unpaid interest and any amount remaining is applied to reduction of the principal balance.

Â Â Â Â Â  (3) Any installment of an installment loan or payment under an open-end credit arrangement that is not paid when due shall continue to bear interest until paid. In addition, if the installment or payment is not paid when due, the installment or payment may bear a late charge in such amount as is agreed to by the lender and the borrower. However, except for loans secured by real property, the lender may impose a late charge only if:

Â Â Â Â Â  (a) The installment or payment is not received by the lender within 10 days after the due date or, if the open-end credit arrangement is a credit card account, the payment is not received by the lender on or before the due date;

Â Â Â Â Â  (b) The loan agreement or open-end credit arrangement provides for a late charge upon delinquent installments or payments; and

Â Â Â Â Â  (c) A monthly billing, coupon or notice is provided by the lender disclosing the date on which installments or payments are due and that a late charge may be imposed if payment is not received by the lender within 10 days thereafter or, in the case of an open-end credit arrangement that is a credit card account, that a late charge may be imposed if payment is not received by the lender on or before the date on which the payment is due. However, if the lender and the borrower have provided in the note or other written loan agreement that the payments on the loan shall be made by the means of automatic deductions from a deposit account maintained by the borrower, the lender shall not be required to provide the borrower with a monthly billing, coupon or notice under this paragraph with respect to any occasion on which there are insufficient funds in the borrowerÂs account to cover the amount of a loan payment on the date the loan payment becomes due and within the periods described in paragraph (a) of this subsection. [1997 c.631 Â§139; 1997 c.631 Â§139a; 2001 c.440 Â§1]

Â Â Â Â Â  708A.260 Accepting own stock as collateral. An institution shall not accept as collateral its own capital stock, except where the taking of such collateral is necessary to prevent loss upon an indebtedness previously contracted in good faith. If such indebtedness is not paid in full within six months from the date such stock was taken as collateral, the stock shall be promptly sold by the institution. [1997 c.631 Â§140]

Â Â Â Â Â  708A.265 Accepting stock of other institutions as collateral. An institution shall not accept or hold as loan collateral in the aggregate more than 25 percent of the capital stock of any other insured stock institution. [1997 c.631 Â§141]

Â Â Â Â Â  708A.270 Real estate loans. (1) With respect to any loans secured primarily by real estate, an Oregon commercial bank shall maintain a file containing such appraisal, evidence of merchantable title and insurance as may be required by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) All loans made by an Oregon commercial bank to finance the construction of buildings and the improvements appurtenant thereto shall be subject to such requirements as the director may determine. [1997 c.631 Â§142]

Â Â Â Â Â  708A.275 Establishment of loan production office; notice; fee. (1) A financial institution shall file a notice with the Director of the Department of Consumer and Business Services within 30 days of establishing a loan production office in this state. The notice shall include:

Â Â Â Â Â  (a) The name of the financial institution and address of the main office;

Â Â Â Â Â  (b) The name and address of the loan production office; and

Â Â Â Â Â  (c) The name and address of the officer of the financial institution responsible for loan production office activities.

Â Â Â Â Â  (2) A notice shall be filed for each loan production office in this state.

Â Â Â Â Â  (3) Each notice filed under subsection (1) of this section shall be:

Â Â Â Â Â  (a) Accompanied by a nonrefundable fee of $100.

Â Â Â Â Â  (b) Amended when there is a material change in the information provided pursuant to subsection (1) of this section. No fee is required for amendments.

Â Â Â Â Â  (4) A financial institution shall notify the director of the closure of a loan production office in this state, the date of closure and the disposition of any records previously maintained at the loan production office subject to closure. No fee is required for a notice of closure. [1999 c.107 Â§5]

LOAN AND OTHER OBLIGATION LIMITS

Â Â Â Â Â  708A.290 ÂCapitalÂ defined for ORS 708A.290 to 708A.375. As used in ORS 708A.290 to 708A.375, the term Âcapital,Â when referring to an Oregon commercial bank, means tier 1 and tier 2 capital, as defined under the federal risk-based capital guidelines of the appropriate federal banking agency and issued under 12 U.S.C. 1813, plus the balance of allowance for loan and lease losses excluded from tier 2 capital. The amounts described in this section shall be determined from the most recent consolidated report of condition and income filed under 12 U.S.C. 1817(a)(3). [1997 c.631 Â§143]

Â Â Â Â Â  708A.295 Limitations on amount of obligations to Oregon commercial bank; applicability. Except as provided in ORS 708A.300 to 708A.375, the loans and other obligations of a person to an Oregon commercial bank outstanding at any time shall not exceed 15 percent of the Oregon commercial bankÂs capital. Any loan made or other obligation acquired in accordance with ORS 708A.300 to 708A.375 shall be in addition to and shall not be applied against the 15 percent limitation. Any loan made or obligation acquired that complies with ORS 708A.290 to 708A.375 when made or acquired shall not be considered out of compliance on account of a subsequent decline in the capital of the Oregon commercial bank. Obligations in the name of one person for the benefit of another person shall be considered obligations of both the named person and the benefited person. [1997 c.631 Â§144]

Â Â Â Â Â  708A.300 Obligations secured by readily marketable collateral. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to or acquire other obligations of a person, not to exceed 10 percent of its capital, if:

Â Â Â Â Â  (1) The loans or obligations are fully secured by readily marketable collateral having a market value that may be determined by reliable and continuously available price quotations;

Â Â Â Â Â  (2) The market value is at least 15 percent greater than the amount of the obligation at the time it is incurred; and

Â Â Â Â Â  (3) The market value is at all times while the obligation is outstanding at least 100 percent of the balance of principal, interest and other charges applicable to the obligation. [1997 c.631 Â§145]

Â Â Â Â Â  708A.305 Obligations of other financial institutions. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may acquire obligations of other financial institutions without regard to amount in the form of time or demand deposits that it places with such other financial institutions. [1997 c.631 Â§146]

Â Â Â Â Â  708A.310 Obligations of indorser of discounted commercial paper. (1) In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may acquire obligations of a person without regard to amount as an indorser, arising out of the discount of commercial or business paper owned by the person negotiating the paper.

Â Â Â Â Â  (2) As used in this section, Âcommercial or business paperÂ means negotiable notes, drafts, acceptances or bills of exchange having a maturity of not more than six months, that have been given by one person to another in settlement of a commercial or business transaction involving the purchase of goods, and upon which both parties to the transaction are liable either as maker, drawer, acceptor or indorser. [1997 c.631 Â§147]

Â Â Â Â Â  708A.315 Noncommercial short-term notes. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may acquire obligations of a person, not to exceed 15 percent of the bankÂs capital, as an indorser or guarantor of notes, other than commercial or business paper excepted under ORS 708A.310, having a maturity of not more than six months, and owned by the person indorsing and negotiating the same. [1997 c.631 Â§148]

Â Â Â Â Â  708A.320 Obligations secured by shipping documents. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to or acquire other obligations of a person without regard to amount, provided the obligations are fully secured by shipping documents conveying or securing title to goods or commodities in process of shipment. [1997 c.631 Â§149]

Â Â Â Â Â  708A.325 Installment consumer paper. (1) In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may acquire obligations of a person, not to exceed 25 percent of the Oregon commercial bankÂs capital, as an indorser or guarantor of negotiable or nonnegotiable installment consumer paper that carries a full or partial recourse indorsement or unconditional guarantee by the person transferring the obligation and conforms to rules prescribed by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The 25 percent limitation of subsection (1) of this section does not apply to the extent the Oregon commercial bank relies primarily on the obligors on the consumer paper for the payment of the consumer paper, the Oregon commercial bank has reasonably adequate knowledge of the financial condition of the obligors on the consumer paper and an officer of the Oregon commercial bank certifies in writing that the creditworthiness of the obligors on the consumer paper has been evaluated. The certificate shall be retained as part of the records of the Oregon commercial bank. [1997 c.631 Â§150]

Â Â Â Â Â  708A.330 BankersÂ acceptances of other financial institutions. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may acquire obligations of a person without regard to amount in the form of bankersÂ acceptances of other financial institutions of the kind described in section 13 of the Federal Reserve Act. [1997 c.631 Â§151]

Â Â Â Â Â  708A.335 Obligations secured by documents covering readily marketable staples. (1) In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans and acquire other obligations of a person secured by documents of title covering readily marketable staples, provided the obligation does not exceed:

Â Â Â Â Â  (a) 15 percent of the Oregon commercial bankÂs capital, where the principal amount of the obligation does not exceed 85 percent of the market value of the staples.

Â Â Â Â Â  (b) 20 percent of the Oregon commercial bankÂs capital, where the principal amount of the obligation does not exceed 80 percent of the market value of the staples.

Â Â Â Â Â  (c) 25 percent of the Oregon commercial bankÂs capital, where the principal amount of the obligation does not exceed 75 percent of the market value of the staples.

Â Â Â Â Â  (d) 35 percent of the Oregon commercial bankÂs capital, where the principal amount of the obligation does not exceed 70 percent of the market value of the staples.

Â Â Â Â Â  (e) 40 percent of the Oregon commercial bankÂs capital, where the principal amount of the obligation does not exceed 65 percent of the market value of the staples.

Â Â Â Â Â  (2) If it is customary to insure the staples mentioned in subsection (1) of this section, the staples shall be fully covered by insurance.

Â Â Â Â Â  (3) This section does not apply to obligations of a person secured by the same staples for more than 10 months.

Â Â Â Â Â  (4) Staples, for purposes of this section, in addition to being readily marketable, must be either:

Â Â Â Â Â  (a) Nonperishable; or

Â Â Â Â Â  (b) Perishable, but frozen, freeze-dried, irradiated or refrigerated for the purpose of protecting the staple against deterioration. [1997 c.631 Â§152]

Â Â Â Â Â  708A.340 Obligations secured by documents covering livestock. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and acquire other obligations of a person, not to exceed 15 percent of the Oregon commercial bankÂs capital, secured by documents of title covering livestock if the principal amount of the obligation is not more than 80 percent of the market value of the livestock. Turkeys are considered livestock within the meaning of this section. [1997 c.631 Â§153]

Â Â Â Â Â  708A.345 Obligations secured by government obligations or shares of mutual fund or unit trust. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and acquire other obligations of any person if the obligation is secured by one or more of the following types of security and the principal amount of the obligation is not more than 90 percent of the market value of the security:

Â Â Â Â Â  (1) Obligations of the United States, including those of its agencies and instrumentalities;

Â Â Â Â Â  (2) Obligations of public housing agencies issued pursuant to the United States Housing Act of 1937, as amended;

Â Â Â Â Â  (3) Obligations of the State of Oregon or any county, city, school district, port district or other public body with the power to levy taxes issued pursuant to the Constitution or statutes of the State of Oregon or the charter or ordinances of any county or city within the State of Oregon, if the issuing body has not been in default with respect to the payment of principal or interest on any of its obligations within five years preceding the date of the investment; or

Â Â Â Â Â  (4) Shares in any mutual fund or unit trust, the assets of which are invested solely in obligations of the type described in subsections (1) to (3) of this section. [1997 c.631 Â§154]

Â Â Â Â Â  708A.350 Obligations secured by government bonds. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and accept other obligations of a person, not to exceed 20 percent of the Oregon commercial bankÂs capital, if:

Â Â Â Â Â  (1) The obligation is secured by bonds of any state of the United States or bonds of any county, city, school district, port district or other public body in the United States;

Â Â Â Â Â  (2) The principal amount of the obligation is not more than 90 percent of the market value of the bonds that secure the obligation;

Â Â Â Â Â  (3) The bonds are payable from ad valorem taxes; and

Â Â Â Â Â  (4) The bonds are rated in one of the four highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating state and municipal bonds. [1997 c.631 Â§155]

Â Â Â Â Â  708A.355 Insured and guaranteed obligations. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and acquire other obligations of a person without regard to amount to the extent the obligations are insured, guaranteed or covered by commitments or agreements to take over or purchase made by a private mortgage insurance company, the State of Oregon, any Federal Reserve Bank, the United States or any department, bureau, board, commission or agency of the United States, including any corporation wholly owned, directly or indirectly, by the United States. [1997 c.631 Â§156]

Â Â Â Â Â  708A.360 Obligations secured by deposits. (1) In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and acquire other obligations of a person without regard to amount to the extent the obligations are fully secured by any kind of deposit held by the Oregon commercial bank, including but not limited to deposits held in an automatic savings to checking transfer account or a negotiable order of withdrawal account.

Â Â Â Â Â  (2) In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and acquire other obligations of a person without regard to amount to the extent the obligations are fully secured at all times by any kind of deposit, including but not limited to deposits held in an automatic savings to checking transfer account or a negotiable order of withdrawal account that are fully insured, guaranteed or underwritten by the United States Government or any agency or instrumentality of the United States by virtue of any Act of Congress or amendments thereto. [1997 c.631 Â§157]

Â Â Â Â Â  708A.365 Obligations secured by life insurance policy values. In addition to obligations permitted under ORS 708A.295, an Oregon commercial bank may make loans to and acquire obligations of a person not to exceed 10 percent of the Oregon commercial bankÂs capital that are secured by a life insurance policy having a cash surrender value of not less than 100 percent of the amount of the obligations, plus an amount equal to one annual premium on the insurance policy. [1997 c.631 Â§158]

Â Â Â Â Â  708A.370 Obligations secured by first lien on real estate. In addition to obligations permitted by ORS 708A.295, an Oregon commercial bank may make loans to and acquire other obligations of a person not to exceed 10 percent of the Oregon commercial bankÂs capital that are secured by a first lien on real estate if the obligation does not exceed 80 percent of the fair market value of the real estate as determined by an independent appraisal. Obligations secured by a first lien on real estate that are subject to ORS 708A.295 may become exempt from ORS 708A.295 if:

Â Â Â Â Â  (1) Title to the real estate has, in good faith, passed to another and the original maker of the note is no longer either directly or through some other person the owner of the real estate;

Â Â Â Â Â  (2) The new owner has assumed the obligation and the Oregon commercial bank looks to the owner of the real estate rather than the maker of the obligation for payment;

Â Â Â Â Â  (3) The obligation is not in default at the time the obligation becomes no longer subject to ORS 708A.295; and

Â Â Â Â Â  (4) The obligation does not exceed 80 percent of the fair market value of the real estate at the time the obligation becomes no longer subject to ORS 708A.295. [1997 c.631 Â§159]

Â Â Â Â Â  708A.375 Obligations of guarantors.:RF10 In addition to obligations permitted by ORS 708A.295, an Oregon commercial bank may acquire obligations of a person, in the form of a guaranty or otherwise, without regard to amount, on account of obligations previously contracted in good faith or to reduce the risk of loss. Any such obligations shall, however, be subject to ORS 708A.295 in determining whether the Oregon commercial bank may make additional loans to or acquire other obligations of the person. [1997 c.631 Â§160]

DEPOSITS

Â Â Â Â Â  708A.400 Deposit accounts. Oregon commercial banks may, consistent with applicable law and safe and sound banking practices, offer deposit accounts upon such terms and conditions as they consider appropriate. [1997 c.631 Â§161]

Â Â Â Â Â  708A.405 Deposits; FDIC insurance required. Oregon commercial banks shall secure insurance for their deposits from the Federal Deposit Insurance Corporation or a similar organization organized under the laws of the United States. [1997 c.631 Â§162]

Â Â Â Â Â  708A.410 Savings accounts; conditions for withdrawal; interest rate. (1) Within the limits established under applicable federal statutes and regulations, an Oregon commercial bank receiving savings accounts shall prescribe by its bylaws or by contract with its depositors, the time and conditions on which repayment is to be made to depositors or to their order.

Â Â Â Â Â  (2) A bank may require 30 daysÂ notice to withdraw any sum up to $5,000, 90 daysÂ notice to withdraw any sum over $5,000 and not over $50,000, and 180 daysÂ notice to withdraw any sum over $50,000. Withdrawals during a specified time period may be limited in the aggregate to the amount designated for that time period.

Â Â Â Â Â  (3) Except for negotiable orders of withdrawal and similar deposit accounts, withdrawal from which is made subject to check, an Oregon commercial bank shall not knowingly permit a depositor to overdraw the depositorÂs savings account. [1997 c.631 Â§163]

Â Â Â Â Â  708A.415 Securing deposits by surety bond, letter of credit or insurance. (1) An Oregon commercial bank may secure any of the funds deposited with the Oregon commercial bank by giving a surety bond, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a policy of insurance under which some person other than the Oregon commercial bank becomes liable for deposits, provided that the aggregate face amount of the bonds, letters of credit and policies of insurance does not exceed 20 percent of the capital of the Oregon commercial bank.

Â Â Â Â Â  (2) A depositor may insure any deposit if the Oregon commercial bank is not a party to the insurance and does not pay any premium or other charges. [1997 c.631 Â§164]

Â Â Â Â Â  708A.420 Notice to depositor upon change in terms, charges, withdrawal conditions or decrease in interest rate; exception. (1) If an Oregon commercial bank changes the terms, service charges or conditions for withdrawal of any deposit account, the Oregon commercial bank shall notify the depositor in writing before the change is effective. If an Oregon commercial bank decreases the interest rate on any deposit account, other than an account that by its terms provides for a floating, variable or indexed rate of interest, the Oregon commercial bank shall notify the depositor in writing before the change is effective. With respect to deposit accounts that by their terms provide for a floating, variable or indexed rate of interest, the Oregon commercial bank shall not be required to give notice to the depositor concerning changes in the interest rate other than by means of account statements provided to the depositor in the ordinary course, not less than once each calendar quarter. Any notice required by this section may be given to the depositor in person or sent to the depositor by regular mail at the last address shown on the Oregon commercial bankÂs deposit account records. In the case of accounts held in the names of two or more depositors, the Oregon commercial bank may give or send the notice to any of the depositors.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall not apply to any change in the interest rate payable upon an account as described in ORS 86.245. [1997 c.631 Â§165]

Â Â Â Â Â  708A.425 Deposit made in name of minor. Any deposit to a financial institution made to an account in the name of a minor shall be held for the exclusive right and benefit of the minor free from the control or lien of all other persons, except other parties to the account and creditors, and shall be paid, in accordance with the terms of the account, together with any interest thereon, to or upon the order of the minor. [1997 c.631 Â§166]

Â Â Â Â Â  708A.430 Disposition of deposit on death of depositor. (1) On the death of a depositor of a financial institution, if the deposit is $25,000 or less, the financial institution may, upon receipt of an affidavit from the person claiming the deposit as provided in subsection (2) of this section, pay the moneys on deposit to the credit of the deceased depositor:

Â Â Â Â Â  (a) To the surviving spouse;

Â Â Â Â Â  (b) If there is no surviving spouse, to the Department of Human Services, on demand of the department within 60 days from the death of the depositor where there is a preferred claim arising under ORS 411.708, 411.795 or 414.105, or if there is no claim by the department, to the surviving children 18 years of age or older;

Â Â Â Â Â  (c) If the depositor left no surviving spouse, Department of Human Services claim or surviving children, to the depositorÂs surviving parents; or

Â Â Â Â Â  (d) If there is no surviving spouse, Department of Human Services claim, surviving child or surviving parent, to the depositorÂs surviving brothers and sisters 18 years of age or older.

Â Â Â Â Â  (2) The affidavit shall:

Â Â Â Â Â  (a) State where and when the depositor died;

Â Â Â Â Â  (b) State that the total deposits of the deceased depositor in all financial institutions in Oregon do not exceed $25,000;

Â Â Â Â Â  (c) Show the relationship of the affiant or affiants to the deceased depositor; and

Â Â Â Â Â  (d) Embody a promise to pay the expenses of last sickness, funeral expenses and just debts of the deceased out of the deposit to the full extent of the deposit if necessary, in the order of priority prescribed by ORS 115.125, and to distribute any remaining moneys to the persons who are entitled to those moneys by law.

Â Â Â Â Â  (3) In the event the decedent died intestate without known heirs, an estate administrator of the Department of State Lands appointed under ORS 113.235 shall be the affiant and shall receive the moneys as escheat property.

Â Â Â Â Â  (4) The financial institution shall determine the relationship of the affiant to the deceased depositor, however payment of such moneys in good faith to the affiant or affiants shall discharge and release the transferor from any liability or responsibility for the transfer in the same manner and with the same effect as if the property had been transferred, delivered or paid to a personal representative of the estate of the decedent.

Â Â Â Â Â  (5) A probate proceeding is not necessary to establish the right of the surviving spouse, Department of Human Services claim, surviving child, surviving parent, surviving brothers and sisters or an estate administrator of the Department of State Lands to withdraw the deposits upon the filing of the affidavit. If a personal representative is appointed in an estate where a withdrawal of deposits was made under this section, the person withdrawing the deposits shall account for them to the personal representative.

Â Â Â Â Â  (6) When a financial institution transfers moneys under subsection (1) of this section, the transferor may require the transferee to furnish the transferor a written indemnity agreement, indemnifying the transferor against loss for moneys paid to the extent of the amount of the deposit.

Â Â Â Â Â  (7) This section is subject to the rights of other parties in the account under ORS 708A.455 to 708A.515. [1997 c.631 Â§167; 2003 c.395 Â§20; 2005 c.381 Â§26]

Â Â Â Â Â  708A.435 Adverse claim to deposit; notice; restraining order or other process; indemnity bond or letter of credit. (1) An Oregon operating institution shall be obligated to recognize an adverse claim to a deposit it holds only if the adverse claimant gives notice to the Oregon operating institution of its claim and:

Â Â Â Â Â  (a) Procures a restraining order, injunction or other appropriate process against the Oregon operating institution in an action wherein the person to whose credit the deposit stands is made a party and served with summons; or

Â Â Â Â Â  (b) Delivers to the Oregon operating institution in a form, and with sureties acceptable to the Oregon operating institution, a bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, indemnifying the Oregon operating institution from any liability, damage and expenses on account of the payment of the adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands.

Â Â Â Â Â  (2) This section does not apply where the person in whose name the account is carried is a fiduciary for the adverse claimant, and the affidavit of the adverse claimant states the facts constituting the fiduciary relationship and the facts showing reasonable cause of belief on the part of the claimant that the fiduciary is about to misappropriate the deposit.

Â Â Â Â Â  (3) An Oregon operating institution may, at its option, interplead a deposit that is subject to an adverse claim. [1997 c.631 Â§168]

Â Â Â Â Â  708A.440 Checks drawn by agents presumed to be in authorized manner. If a person who owns a deposit account subject to check authorizes another person as agent to draw checks against the account, the financial institution, in the absence of written notice to the contrary, may presume that any check drawn by the agent in the manner authorized by the terms and conditions of the account, including checks drawn to the personal order of the agent, is drawn for a purpose authorized by the principal and within the scope of the authority conferred upon the agent. [1997 c.631 Â§169]

Â Â Â Â Â  708A.445 Checks of intoxicated or drugged persons. An Oregon commercial bank or a national bank may refuse to pay any check, draft or order drawn upon it when the officers or employees of the bank have reason to believe that the person signing or indorsing the instrument was so under the influence of liquor, drugs or controlled substances or that the person is otherwise so incapacitated as to make it reasonably doubtful whether the person was at the time of signing or indorsing the check, draft or order capable of transacting business. [1997 c.631 Â§170]

Â Â Â Â Â  708A.450 Certified checks. (1) An Oregon commercial bank shall certify a check only if the amount of the check actually stands to the credit of the drawer in collected funds on the books of the Oregon commercial bank.

Â Â Â Â Â  (2) The amount of any certified check shall be immediately charged to the drawerÂs account. [1997 c.631 Â§171]

Â Â Â Â Â  708A.455 Definitions for ORS 708A.455 to 708A.515. As used in ORS 708A.455 to 708A.515, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccountÂ means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit and share account.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means a person named in a trust account as one for whom a party to the account is named as trustee.

Â Â Â Â Â  (3) ÂJoint accountÂ means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship.

Â Â Â Â Â  (4) ÂMultiple-party accountÂ means a joint account, a P.O.D. account or a trust account. ÂMultiple-party accountÂ does not include accounts established for deposit of funds of a partnership, joint venture or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement.

Â Â Â Â Â  (5) ÂNet contributionÂ of a party to a joint account as of any given time means the sum of all deposits thereto made by or for the party, less all withdrawals made by or for the party that have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.

Â Â Â Â Â  (6) ÂPartyÂ means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to the payee or beneficiary by reason of the payeeÂs or beneficiaryÂs surviving the original party or trustee. Unless the context requires otherwise, ÂpartyÂ includes a guardian, conservator, personal representative or assignee, including an attaching creditor, of a party. ÂPartyÂ also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless the named beneficiary has a present right of withdrawal.

Â Â Â Â Â  (7) ÂPaymentÂ of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any setoff, reduction or other disposition of all or part of an account pursuant to a pledge.

Â Â Â Â Â  (8) ÂP.O.D. accountÂ means an account payable on request to one person during the lifetime of the person and on the death of the person to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees.

Â Â Â Â Â  (9) ÂP.O.D. payeeÂ means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons.

Â Â Â Â Â  (10) ÂRequestÂ means a proper request for withdrawal, or a check or order for payment, that complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution. If the financial institution conditions withdrawal or payment on advance notice, for purposes of ORS 708A.455 to 708A.515, the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

Â Â Â Â Â  (11) ÂSums on depositÂ means the balance payable on a multiple-party account including interest, dividends and, in addition, any deposit life insurance proceeds added to the account by reason of the death of a party.

Â Â Â Â Â  (12) ÂTrust accountÂ means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution, and there is no subject of the trust other than the sums on deposit in the account. It is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement that has significance apart from the account, or a fiduciary account arising from a fiduciary relationship such as attorney-client.

Â Â Â Â Â  (13) ÂWithdrawalÂ includes payment to a third person pursuant to check or other directive of a party. [1997 c.631 Â§172]

Â Â Â Â Â  708A.460 Application of ORS 708A.465 to 708A.475; liability and setoff rights of financial institutions. The provisions of ORS 708A.465 to 708A.475 concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between those persons and their creditors and other successors, and have no bearing on the power of withdrawal of those persons as determined by the terms of account contracts. The provisions of ORS 708A.485 to 708A.510 govern the liability of financial institutions that make payments pursuant thereto, and their setoff rights. [1997 c.631 Â§173]

Â Â Â Â Â  708A.465 Ownership of multiple-party accounts. (1) A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

Â Â Â Â Â  (2) A P.O.D. account belongs to the original party during the lifetime of the party and not to the P.O.D. payee or payees. If two or more persons are named as original parties, during their lifetimes, rights as between them are governed by subsection (1) of this section.

Â Â Â Â Â  (3) Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during the lifetime of the trustee. If two or more parties are named as trustees on the account, during their lifetimes beneficial rights as between them are governed by subsection (1) of this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary. [1997 c.631 Â§174]

Â Â Â Â Â  708A.470 Multiple-party accounts; disposition of deposit upon death of party or trustee; effect of will. (1) Sums remaining on deposit in a bank at the death of a party to a joint account are rebuttably presumed to belong to the surviving party or parties as against the estate of the decedent. If there are two or more surviving parties, their respective ownerships during their lifetimes shall be in proportion to their previous ownership interests under ORS 708A.465 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before death. The right of survivorship continues between the surviving parties.

Â Â Â Â Â  (2) If the account is a P.O.D. account:

Â Â Â Â Â  (a) On the death of one of two or more original parties, the rights to any sums remaining on deposit are governed by subsection (1) of this section.

Â Â Â Â Â  (b) On the death of the sole original party or the survivor of two or more original parties, any sums remaining on deposit belong to the P.O.D. payee or payees, if surviving, or to the survivor of them if one or more die before the original party. If two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

Â Â Â Â Â  (3) If the account is a trust account:

Â Â Â Â Â  (a) On the death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection (1) of this section.

Â Â Â Â Â  (b) On the death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear and convincing evidence of a contrary intent. If two or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

Â Â Â Â Â  (4) In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account, other than to transfer the rights of the decedent as part of the estate of the decedent.

Â Â Â Â Â  (5) A right of survivorship arising from the express terms of the account or under this section, a beneficiary designation in a trust account, or a P.O.D. payee designation, cannot be changed by will.

Â Â Â Â Â  (6) The rebuttable presumption under subsection (1) of this section may be overcome by evidence establishing that:

Â Â Â Â Â  (a) The deceased party intended a different result; or

Â Â Â Â Â  (b) The deceased party lacked capacity when the joint account was established.

Â Â Â Â Â  (7) A bank is not liable for distributing sums remaining on deposit at the death of a party to a joint account to a surviving party or parties in accordance with the account agreement unless, prior to distributing sums to a surviving party or parties:

Â Â Â Â Â  (a) The bank has received notice of an adverse claim under ORS 708A.435; and

Â Â Â Â Â  (b) The adverse claimant proceeds as required under ORS 708A.435. [1997 c.631 Â§175; 2003 c.256 Â§1]

Â Â Â Â Â  708A.475 Rights of survivorship based on form of account; alteration of form of account. The provisions of ORS 708A.470 as to rights of survivorship are determined by the form of the account at the death of a party. Subject to satisfaction of the requirements of the financial institution, the form of an account may be altered by written order given by a party to the financial institution. The order must be signed by a party, received by the financial institution during the partyÂs lifetime, and not countermanded by other written order of the same party during the lifetime of the party. [1997 c.631 Â§176]

Â Â Â Â Â  708A.480 Transfer of moneys upon death of depositor or trustee is not testamentary disposition. Any transfers resulting from the application of ORS 708A.470 are effective by reason of the account contracts involved and ORS 708A.470, and are not to be considered as testamentary or subject to administration in the estate of a deceased party. [1997 c.631 Â§177]

Â Â Â Â Â  708A.485 Payment of deposit in multiple-party account to one or more parties; institution not required to determine source or use of funds in account. Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. A financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account, or to inquire as to the proposed application of any sum withdrawn from an account, for purposes of establishing net contributions. [1997 c.631 Â§178]

Â Â Â Â Â  708A.490 Joint account; payment to any party to account; payment to others. Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded. Payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under ORS 708A.470. [1997 c.631 Â§179]

Â Â Â Â Â  708A.495 P.O.D. account; payment to any original party; payment to others. Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original parties. Payment may be made to the personal representative or heirs of a deceased original party if proof of death is presented to the financial institution showing that the decedent was the survivor of all other persons named on the account either as an original party or as P.O.D. payee. [1997 c.631 Â§180]

Â Â Â Â Â  708A.500 Trust account; payment to any trustee; payment to others. Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon the beneficiaryÂs surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that the decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees. [1997 c.631 Â§181]

Â Â Â Â Â  708A.505 Discharge of institution from liability for payments made; conditions. Payment made pursuant to ORS 708A.485, 708A.490, 708A.495 or 708A.500 discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees or beneficiaries, or their successors. The protection given by this section does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal if the financial institution is to be protected under this section. No other notice or any other information shown to have been available to a financial institution shall affect its right to the protection provided by this section. The protection provided by this section shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts. [1997 c.631 Â§182]

Â Â Â Â Â  708A.510 Right of institution to setoff; amount. Without qualifying any other statutory or common law right to setoff or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to setoff against the account in which the party has or had immediately before the death of the party a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is, or was immediately before the death of the debtor, beneficially entitled and, in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal. [1997 c.631 Â§183]

Â Â Â Â Â  708A.515 Designation of agent for account; powers of agent. Nothing in ORS 708A.455 to 708A.465, 716.024, 723.426 or 723.432 shall preclude a party to an account from adding the name of another person to such an account with the designation Âagent.Â Such agent shall have no present or future interest in the sums on deposit in such account, but the financial institution may honor requests for payment from such account by such agent, unless the principal is deceased at the time the payment is requested and the financial institution has actual knowledge of such death. Payments from such account by such financial institution at the request of such agent shall discharge such financial institution from all claims for amounts so paid. [1997 c.631 Â§184]

GRANTING SECURITY INTERESTS IN INSTITUTION ASSETS

Â Â Â Â Â  708A.535 Granting security interests in institution assets. (1) An institution may only grant security interests in its assets:

Â Â Â Â Â  (a) To secure its indebtedness to a Federal Reserve Bank or Federal Home Loan Bank.

Â Â Â Â Â  (b) To secure its borrowings from others with a maturity of 90 days or less, provided the value of the assets pledged shall not be more than 50 percent greater than the amount borrowed. If the value of the assets pledged is more than 25 percent greater than the amount borrowed or if the amount borrowed is greater than the stockholdersÂ equity of the bank, the transaction shall first be approved in writing by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) To secure its deposits that are not insured by the Federal Deposit Insurance Corporation provided:

Â Â Â Â Â  (A) The value of aggregate assets pledged does not exceed 20 percent of its stockholdersÂ equity; and

Â Â Â Â Â  (B) The prior written approval of the director is obtained.

Â Â Â Â Â  (d) To secure public funds, trust funds awaiting investment or distribution, or trust funds deposited with it by an institution.

Â Â Â Â Â  (2) Notwithstanding any other provision of state law, when an institution grants a security interest in assets to secure public funds, the depositor of the public funds and any bailee of pledged securities or other assets shall be entitled to the status of a lien creditor as defined in ORS 79.0102.

Â Â Â Â Â  (3) An institution shall grant a security interest in its assets only when authorized by a general or specific prior resolution or its board of directors.

Â Â Â Â Â  (4) As used in this section, Âpublic fundsÂ means deposits belonging to:

Â Â Â Â Â  (a) The State of Oregon that may be deposited to the official credit of the State Treasurer, and funds that may be deposited in an official capacity by any state officer, board or commission.

Â Â Â Â Â  (b) Any county within this state deposited to the official credit of the county treasurer, including the funds of any irrigation or drainage district organized under the laws of this state, or any school district within this state where funds of the school district are deposited with the county treasurer, and funds that may be deposited in an official capacity by any county officer.

Â Â Â Â Â  (c) Any port, port commission, dock or dock commission within this state that may be deposited to the credit of the port, port commission, dock or dock commission, or the treasurer thereof.

Â Â Â Â Â  (d) Any city within this state deposited to the official credit of the city treasurer, and funds that may be deposited in an official capacity by any officer of any municipal corporation.

Â Â Â Â Â  (e) Any school district within this state.

Â Â Â Â Â  (f) Any district organized under the laws of this state with the power to levy taxes.

Â Â Â Â Â  (g) Any housing authority organized and operating pursuant to ORS 456.055 to 456.235.

Â Â Â Â Â  (h) The United States and any of its agencies and instrumentalities to be deposited in the manner and under the rules prescribed by the United States Government. [1997 c.631 Â§185; 2001 c.445 Â§180]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

REGULATORY ACCOUNTING

Â Â Â Â Â  708A.555 Generally accepted accounting principles. Except as otherwise provided in the Bank Act or other applicable law, institutions shall keep books and records in accordance with generally accepted accounting principles consistently applied. [1997 c.631 Â§186]

Â Â Â Â Â  708A.560 Real and personal property used in institutionÂs business. (1) Real estate, furniture, fixtures, vaults and safe deposit boxes necessary or convenient for the operation of an institutionÂs business shall be carried on the books of the institution in an amount not to exceed 50 percent of its capital, as defined in ORS 708A.290.

Â Â Â Â Â  (2) Within guidelines established by rules promulgated under ORS 183.310, 183.315, 183.330, 183.335 and 183.341 to 183.410 the Director of the Department of Consumer and Business Services may authorize an institution to exceed the limitations prescribed in this section.

Â Â Â Â Â  (3) Personal property acquired for lease to others in accordance with ORS 708A.180 is not subject to the limitations of this section. [1997 c.631 Â§187]

Â Â Â Â Â  708A.565 Certain stock. Investments in stock of a company that engages in activities in which a financial holding company, a bank holding company or a nonbanking subsidiary of a financial holding company or bank holding company could engage under ORS 708A.120 (4) shall be carried on the books of the institution at a value not exceeding 15 percent of the stockholdersÂ equity of the institution. [1997 c.631 Â§188; 1999 c.59 Â§217; 2001 c.377 Â§49]

Â Â Â Â Â  708A.570 Community development corporations. Investments in community development corporations under ORS 708A.150 must be accounted for on an institutionÂs books as Âother assets.Â If the community development corporation is organized under the Oregon Nonprofit Corporation Law, the stock of the corporation purchased by the institution, or the institutionÂs membership in the corporation if it does not issue stock, shall be carried on the books of the institution at a value not exceeding $1. [1997 c.631 Â§189]

Â Â Â Â Â  708A.575 Market-making corporations. Investments in a corporation engaged in the business of purchasing the stock of an institution for purposes of holding and making a market for that stock shall be carried on the books of the institution at a value not exceeding $1. [1997 c.631 Â§190]

Â Â Â Â Â  708A.580 Capital-strengthening corporations. (1) The aggregate amount of stock of a corporation acquired under ORS 708A.125 for the purpose of strengthening the institutionÂs capital or eliminating undesirable assets shall not be carried on the books in excess of 20 percent of the institutionÂs capital.

Â Â Â Â Â  (2) The book value of the stock shall be amortized by not less than five percent of its original book value each year. [1997 c.631 Â§191]

Â Â Â Â Â  708A.585 Claims and judgments as assets. Claims against the estates of insolvent persons or deceased or incompetent persons and judgments against any person shall not be carried as an asset upon the books of an institution for more than two years, unless a written extension of time is granted by the Director of the Department of Consumer and Business Services. This section does not apply to loans made to the personal representative, guardian or trustee of any estate. [1997 c.631 Â§192]

Â Â Â Â Â  708A.590 Charging off real estate assets. (1) An institution that owns or holds any real estate other than as permitted in the Bank Act shall immediately charge the book value of real estate to profit and loss or otherwise remove the real estate from its books.

Â Â Â Â Â  (2) All real estate owned or held by an institution in accordance with ORS 708A.175 (3) or (4) shall be reduced in book value by not less than five percent of its original book value per year commencing the year title is vested and continuing until the earlier of the year the real estate is disposed of or the expiration of the period such real estate may be owned or held under ORS 708A.195. Upon the expiration of the period such real estate may be owned or held under ORS 708A.195, the remaining book value shall be charged off. [1997 c.631 Â§193]

Â Â Â Â Â  708A.595 Charging off personal property assets. Goods and chattels owned by an institution on account of the collection of its debts shall not be carried on the books of an institution for more than two years after the property was acquired, unless such period is extended by the Director of the Department of Consumer and Business Services. [1997 c.631 Â§194]

Â Â Â Â Â  708A.600 Charging off bad debts. An institution shall charge off all debts:

Â Â Â Â Â  (1) On which interest is past due and unpaid for 12 months, unless the debt is fully secured and in process of collection;

Â Â Â Â Â  (2) That are classified by an examiner as a bad debt; or

Â Â Â Â Â  (3) Upon the instruction of the Director of the Department of Consumer and Business Services. [1997 c.631 Â§195]

Â Â Â Â Â  708A.605 Separate accounts for foreign branches. An institution shall maintain the accounts of each foreign branch independently of the accounts of other foreign branches established by it and of its home office. At the end of each year, the profit or loss accrued at each branch shall be transferred to the general ledger as a separate item. [1997 c.631 Â§196]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  708A.630 Negligent, excessive, dishonest or unlawful loans; civil liability of officer, director or employee. Any officer, director or employee of an institution who knowingly or negligently loans the funds of the institution in a dishonest or unlawful manner or permits the funds of the institution to be so loaned, is liable for the full amount of the loan and for all damages that the institution, its stockholders or any other person has sustained in consequence thereof. The liability for the loan continues until the loan, with interest, is paid in full without loss to the institution. The amount of the liability may be collected by suit or action without first attempting to collect from the debtor. [1997 c.631 Â§197a]

Â Â Â Â Â  708A.635 Written policies regarding reporting to and obtaining approval of board; duty to report. Institutions shall develop written policies regarding the types of matters that shall be reported to and approved by the institutionÂs board of directors. An officer, director or employee of an institution shall not conceal from or fail to report to the board of directors of the institution any such matter. [1997 c.631 Â§198]

Â Â Â Â Â  708A.640 Receiving illegal compensation; misapplication of property and credit. (1) An officer, director, agent or employee of an institution shall not ask for, receive or agree to receive any money, property or thing of value or of personal advantage, for:

Â Â Â Â Â  (a) Procuring or endeavoring to procure for any person any loan from, or the purchase or discount of any paper, note, draft, check or bill of exchange by, the institution.

Â Â Â Â Â  (b) Permitting any person to overdraw any account with the institution.

Â Â Â Â Â  (2) An officer, director, stockholder, employee or agent of an institution shall not abstract or willfully misapply any of the property of the institution, or willfully misapply its credit. [1997 c.631 Â§199]

Â Â Â Â Â  708A.645 Illegal guaranty or indorsement. An officer, director or employee of an institution shall not make or deliver any guaranty or indorsement on behalf of the institution whereby the institution becomes liable upon any of its discounted notes, bills or obligations, in any sum beyond the amount of loans and discounts that the institution may legally make. [1997 c.631 Â§200]

Â Â Â Â Â  708A.650 Banking days; holidays. (1) As used in this section:

Â Â Â Â Â  (a) ÂBankÂ includes any banking institution, out-of-state state bank, national bank or extranational institution doing a banking business in this state.

Â Â Â Â Â  (b) ÂBanking dayÂ means any day that is not an optional bank holiday.

Â Â Â Â Â  (c) ÂEmergencyÂ means any condition or occurrence which may interfere with the conduct of normal business operations at one or more of the offices of a bank, or which poses an imminent or existing threat to the safety or security of persons or property.

Â Â Â Â Â  (d) ÂOpen for the general conduct of banking businessÂ means the office or offices of a bank are open to the public for carrying on substantially all business functions of the bank.

Â Â Â Â Â  (e) ÂOptional bank holidayÂ means:

Â Â Â Â Â  (A) Each Saturday and Sunday.

Â Â Â Â Â  (B) New YearÂs Day on January 1.

Â Â Â Â Â  (C) Martin Luther King, Jr.Âs birthday on the third Monday in January.

Â Â Â Â Â  (D) Presidents Day on the third Monday in February.

Â Â Â Â Â  (E) Memorial Day on the last Monday in May.

Â Â Â Â Â  (F) Independence Day on July 4.

Â Â Â Â Â  (G) Labor Day on the first Monday in September.

Â Â Â Â Â  (H) Columbus Day on the second Monday in October.

Â Â Â Â Â  (I) Veterans Day on November 11.

Â Â Â Â Â  (J) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (K) Christmas Day on December 25.

Â Â Â Â Â  (2) When an optional bank holiday, other than a Saturday, falls on a Saturday, the bank may observe the holiday either on that day or on the preceding Friday. When an optional bank holiday, other than a Sunday, falls on a Sunday, the bank may observe the holiday either on that day or on the succeeding Monday.

Â Â Â Â Â  (3) Except as otherwise provided in this section, banks shall be open for the general conduct of banking business on each banking day.

Â Â Â Â Â  (4) Any bank may remain closed on any optional bank holiday with respect to all or any of its banking and other functions.

Â Â Â Â Â  (5) Subject to any applicable federal law or regulation, an office of a bank may be closed for any part or all of a banking day if the times or days which the office is open are posted on the premises of the office.

Â Â Â Â Â  (6) When the Director of the Department of Consumer and Business Services determines that an emergency exists, the director may authorize the closing of the principal office or branch of any bank which may be affected by the emergency. The office or branch so closed may remain closed until the director determines that the emergency has ended and for such further time thereafter as may reasonably be required to prepare the office or branch to reopen.

Â Â Â Â Â  (7) When the officers of a bank determine that an emergency exists which affects the principal office or a branch of the bank, they may close the office or branch without the approval of the director for a period not to exceed 48 hours, excluding holidays, during the continuation of the emergency. A bank closing an office or branch under this subsection shall give prompt notice of its action to the director, or in the case of a national bank, to the Comptroller of the Currency.

Â Â Â Â Â  (8) The principal officers of a bank may close the principal office or any branch of the bank on any day designated, by proclamation of the President of the United States or the Governor of this state, as a day of mourning, rejoicing, or other special observance.

Â Â Â Â Â  (9) When any obligation payable at, by or through a bank falls due on a day on which the bank remains closed under this section, it shall be due and payable on the next banking day on which the bank is open. Any act authorized, required or permitted to be performed at, by or with respect to any bank on a day on which the bank remains closed may be performed on the next banking day on which the bank is open, and no liability or loss of rights of any kind shall result from the closing. [1997 c.631 Â§1c; 1999 c.59 Â§218]

Â Â Â Â Â  708A.655 Procedures for opening safe deposit box after death of person who was sole lessee or last surviving lessee of box. (1) This section applies to the safe deposit box of any person who is the sole lessee or last surviving lessee of the box and who has died.

Â Â Â Â Â  (2) Upon being furnished with a certified copy of the decedentÂs death certificate or other evidence of death satisfactory to the Oregon operating institution, the Oregon operating institution within which the box is located shall cause or permit the box to be opened and the contents of the box examined at the request of an individual who furnishes an affidavit stating:

Â Â Â Â Â  (a) That the individual believes the box may contain the will of the decedent, a trust instrument creating a trust of which the decedent was a trustor or a trustee at the time of the decedentÂs death, documents pertaining to the disposition of the remains of the decedent, documents pertaining to property of the estate of the decedent or property of the estate of the decedent; and

Â Â Â Â Â  (b) That the individual is an interested person as defined in this section and wishes to open the box to conduct a will search or trust instrument search, obtain documents relating to the disposition of the decedentÂs remains or inventory the contents of the box.

Â Â Â Â Â  (3) For the purpose of this section, Âinterested personÂ means any of the following:

Â Â Â Â Â  (a) A person named as personal representative of the decedent in a purported will of the decedent;

Â Â Â Â Â  (b) The surviving spouse or any heir of the decedent;

Â Â Â Â Â  (c) A person who was serving as the court-appointed guardian or conservator of the decedent or as trustee for the decedent immediately prior to the decedentÂs death;

Â Â Â Â Â  (d) A person named as successor trustee in a purported trust instrument creating a trust of which the decedent was a trustor or a trustee at the time of the decedentÂs death;

Â Â Â Â Â  (e) A person designated by the decedent in a writing that is acceptable to the Oregon operating institution and is filed with it prior to the decedentÂs death;

Â Â Â Â Â  (f) A person who immediately prior to the death of the decedent had the right of access to the box as an agent of the decedent under a durable power of attorney; or

Â Â Â Â Â  (g) If there are no heirs of the decedent, an estate administrator of the Department of State Lands appointed under ORS 113.235.

Â Â Â Â Â  (4) If the box is opened for the purpose of conducting a will search, the Oregon operating institution shall remove any document that appears to be a will, make a true and correct copy of it and deliver the original will to a person designated in the will to serve as the decedentÂs personal representative, or if no such person is designated or the Oregon operating institution cannot, despite reasonable efforts, determine the whereabouts of such person, the Oregon operating institution shall retain the will or deliver it to a court having jurisdiction of the estate of the decedent. A copy of the will shall be retained in the box. At the request of the interested person, a copy of the will, together with copies of any documents pertaining to the disposition of the remains of the decedent, may be given to the interested person.

Â Â Â Â Â  (5) If the box is opened for the purpose of conducting a trust instrument search, the Oregon operating institution shall remove any document that appears to be a trust instrument creating a trust of which the decedent was a trustor or trustee at the time of the decedentÂs death, make a true and correct copy of it and deliver the original trust instrument to a person designated in the trust instrument to serve as the successor trustee on the death of the decedent. If no such person is designated or the Oregon operating institution cannot, despite reasonable efforts, determine the whereabouts of such person, the Oregon operating institution shall retain the trust instrument. A copy of the trust instrument shall be retained in the box. At the request of any interested person, a copy of the trust instrument may be given to the interested person.

Â Â Â Â Â  (6) If the box is opened for the purpose of obtaining documents pertaining to the disposition of the decedentÂs remains, the Oregon operating institution shall comply with subsection (4) of this section with respect to any will of the decedent found in the box, and may in its discretion either:

Â Â Â Â Â  (a) Make and retain in the box a copy of any documents pertaining to the disposition of the remains of the decedent and tender the original documents to the interested person; or

Â Â Â Â Â  (b) Provide a copy of any documents pertaining to the disposition of the remains of the decedent to the interested person and retain the original documents in the box.

Â Â Â Â Â  (7) If the box is opened for the purpose of making an inventory of its contents, the Oregon operating institution shall comply with subsection (4) or (5) of this section with respect to any will or trust instrument of the decedent that is found in the box, and shall cause the inventory to be made. The inventory shall be attested to by a representative of the Oregon operating institution and may be attested to by the interested person, if the interested person is present when the inventory is made. The Oregon operating institution shall retain the original inventory in the box, and shall furnish a copy of the inventory to the interested person upon request.

Â Â Â Â Â  (8) The Oregon operating institution may presume the truth of any statement contained in the affidavit required to be furnished under this section, and when acting in reliance upon such an affidavit, the Oregon operating institution is discharged as if it had dealt with the personal representative of the decedent. The Oregon operating institution is not responsible for the adequacy of the description of any property included in an inventory of the contents of a box, or for the conversion of the property in connection with actions performed under this section, except for conversion by intentional acts of the Oregon operating institution or its employees, directors, officers or agents. If the Oregon operating institution is not satisfied that the requirements of this section have been satisfied, the Oregon operating institution may decline to open the box.

Â Â Â Â Â  (9) If the interested person does not furnish the key needed to open the box, and the Oregon operating institution must incur expense in gaining entry to the box, the Oregon operating institution may require that the interested person pay the expense of opening the box.

Â Â Â Â Â  (10) Any examination of the contents of a box under this section shall be conducted in the presence of at least one employee of the Oregon operating institution. [1999 c.506 Â§2; 2001 c.10 Â§1; 2003 c.395 Â§21]

PENALTIES

Â Â Â Â Â  708A.990 Civil penalties. (1) An institution that violates:

Â Â Â Â Â  (a) ORS 708A.560 shall forfeit a civil penalty in an amount determined by the Director of the Department of Consumer and Business Services of not more than $50,000.

Â Â Â Â Â  (b) ORS 708A.420 shall forfeit a civil penalty in an amount determined by the director of not more than $10,000. In addition, the director may revoke the charter of the violating institution.

Â Â Â Â Â  (2) All money forfeited under subsections (1) and (2) of this section shall be paid to the State Treasurer to be deposited in the Consumer and Business Services Fund.

Â Â Â Â Â  (3) The civil penalty may be recovered as provided in ORS 706.980. [1997 c.631 Â§201]

Â Â Â Â Â  708A.995 Criminal penalties. Violation knowingly of any of the provisions of ORS 708A.635 is a Class C felony. [1997 c.631 Â§202]

_______________



Chapter 709

Chapter 709 Â Regulation of Trust Business

2005 EDITION

REGULATION OF TRUST BUSINESS

FINANCIAL INSTITUTIONS

ORGANIZATION

709.005Â Â Â Â  Certificate of authority to transact trust business; application; contents; fee; exceptions

709.015Â Â Â Â  Organization as limited liability company

709.030Â Â Â Â  Approval to transact trust business; exceptions; deposit of cash, securities, letter of credit or surety bond with director; amount

709.040Â Â Â Â  Securities eligible for deposit

709.050Â Â Â Â  Trust companies depositing securities guaranteed by mortgage insurance and mortgage participation certificates

709.060Â Â Â Â  Primary liability of deposit

709.070Â Â Â Â  Right of action against deposit

709.080Â Â Â Â  Charges for handling securities; collection procedure

709.110Â Â Â Â  Deposit of documents with notes or bonds

709.120Â Â Â Â  Substitution of deposit securities; income of securities deposited

709.130Â Â Â Â  Indemnity bond when cash and securities of one trust exceed stockholdersÂ equity of trust company

709.140Â Â Â Â  Return of deposit; liability of state

709.145Â Â Â Â  Investment of capital

GENERAL POWERS

709.150Â Â Â Â  General powers of trust companies

709.160Â Â Â Â  Solicitation and performance of legal business

709.170Â Â Â Â  Establishment of and investment in common trust funds; rules; accounting

709.175Â Â Â Â  Limitation on investment of trust funds; exceptions

709.190Â Â Â Â  Trust department kept separate; records of securities; retention of records

709.200Â Â Â Â  Acquisition or investment of trust property in own name or name of nominee

709.210Â Â Â Â  Disclosure of fiduciary character or terms of trust instrument

709.220Â Â Â Â  Handling of funds awaiting investment or distribution; security for use of funds

709.240Â Â Â Â  Oath and bond exemption for trust company appointed as fiduciary

709.270Â Â Â Â  Disclosure of communications and writings

709.280Â Â Â Â  Loans to directors, officers, employees or affiliates

709.290Â Â Â Â  Closing of trust unduly delayed

709.300Â Â Â Â  Transaction of trust business by national bank

709.330Â Â Â Â  Sale or transfer of assets or liabilities; effect on fiduciary relations

709.335Â Â Â Â  Digital signatures

TERMINATION OF TRUST BUSINESS

709.340Â Â Â Â  Trust company quitting business; examination

709.350Â Â Â Â  Successor trustee upon liquidation or receivership; appointment and qualification; petition by director; applicability of state laws

709.390Â Â Â Â  Discontinuance of trust business; determination of claims against deposit of securities

709.400Â Â Â Â  Order to start court action; publication of order; jurisdiction over securities; notice to trustor; applicability of state laws

709.410Â Â Â Â  Termination of right to do trust business

709.420Â Â Â Â  Actions or suits on claims; service of summons; preference on calendar

709.430Â Â Â Â  Release or payment of deposit pending suit; distribution of deposits upon determination of suit

709.440Â Â Â Â  DirectorÂs charges as prior lien on deposit

709.450Â Â Â Â  Sale and disposition of securities to pay expenses, costs and claims

709.460Â Â Â Â  Application of ORS 709.390 to 709.450 to merger or consolidation; return of security deposit after merger or consolidation

CONVERSION, MERGER AND ACQUISITION

709.520Â Â Â Â  Conversion to out-of-state trust company; conversion to Oregon trust company; procedures

709.525Â Â Â Â  Merger or acquisition; procedures

709.530Â Â Â Â  Applicability of ORS 711.190, 711.197 and 711.199 to merging or converting trust company

709.535Â Â Â Â  Sale of assets or transfer of liabilities; approval by stockholders and director; appeal

709.540Â Â Â Â  Rights of stockholder of trust company party to merger, share exchange or acquisition

MISCELLANEOUS

709.600Â Â Â Â  Regulation of trust business by corporations formed prior to adoption of Bank Act; regulation of other business

PENALTIES

709.980Â Â Â Â  Civil penalties

ORGANIZATION

Â Â Â Â Â  709.005 Certificate of authority to transact trust business; application; contents; fee; exceptions. (1) Except as provided in ORS 709.030 (4) or in subsection (4) of this section, no company shall transact any trust business in this state until the company has obtained a certificate of authority from the Director of the Department of Consumer and Business Services under this section, authorizing the company to transact trust business in this state.

Â Â Â Â Â  (2) To procure a certificate of authority to transact trust business in this state, a company to whom this section applies shall file a written application with the director, which shall contain or be accompanied by:

Â Â Â Â Â  (a) The name of the company.

Â Â Â Â Â  (b) The state or country under the laws of which the company is organized.

Â Â Â Â Â  (c) The date of incorporation or other organization of the company.

Â Â Â Â Â  (d) The period of duration of the company, if the duration is not perpetual.

Â Â Â Â Â  (e) A mailing address to which the director may send notices.

Â Â Â Â Â  (f) The address of the principal office of the company in the state or country under the laws of which it is organized.

Â Â Â Â Â  (g) The street address of the proposed registered office of the company in this state and the name of its proposed registered agent, who shall be amenable to service of process at that address.

Â Â Â Â Â  (h) A brief statement setting forth any background and experience of the company in conducting a trust business in the state or country in which it is organized, and its qualifications to transact trust business in this state.

Â Â Â Â Â  (i) The names and addresses of the chief executive officer and the secretary of the company.

Â Â Â Â Â  (j) Any additional information that the director may by rule require.

Â Â Â Â Â  (k) The verified signature of the chief executive officer of the company, certifying that all information contained in the application is true, accurate and complete.

Â Â Â Â Â  (L) A certificate of existence, a certificate of good standing, a status certificate or a document of similar import, current within 60 days of making application under this section and duly authenticated by the official with custody of the corporate or other records in the state, province or country under the laws of which the company is organized.

Â Â Â Â Â  (m) A certificate of authorization for a foreign corporation, or a copy of the application for authority to transact business in this state as a foreign corporation as filed with the Secretary of State, current within 60 days of making application under this section and duly authenticated by the Secretary of State evidencing the authorization of the company, or application for authorization, to transact business as a foreign corporation under ORS chapter 60.

Â Â Â Â Â  (n) An application fee of $2,500, provided that no application fee shall be charged under this paragraph:

Â Â Â Â Â  (A) If the applicant is concurrently applying for a charter under ORS chapter 707; or

Â Â Â Â Â  (B) If the director reduces or waives the application fee.

Â Â Â Â Â  (3) If the director finds that the application conforms to the requirements of subsection (2) of this section and that the applicant is qualified by experience to transact trust business in this state, the director shall direct the applicant to make the security deposit required under ORS 709.030, and when the deposit is made, the director shall issue and send to the company a certificate of authority to transact business.

Â Â Â Â Â  (4) The requirement to procure a certificate of authority under this section shall not apply to the extent preempted by federal law, or to any bank lawfully transacting trust business in this state on October 4, 1997. [1997 c.631 Â§229; 1999 c.107 Â§3]

Â Â Â Â Â  709.010 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.015 Organization as limited liability company. (1) As an alternative to being organized as a corporation pursuant to the provisions of ORS chapter 707 and this chapter, an Oregon trust company may be organized as a limited liability company.

Â Â Â Â Â  (2) With respect to any Oregon trust company that is organized as a limited liability company, as used in the Bank Act:

Â Â Â Â Â  (a) ÂArticles of incorporationÂ means the Oregon trust companyÂs articles of organization, as defined in ORS 63.001.

Â Â Â Â Â  (b) ÂBylawsÂ means the Oregon trust companyÂs operating agreement, as defined in ORS 63.001.

Â Â Â Â Â  (c) ÂCertificate of incorporationÂ means a certificate of organization issued to the Oregon trust company.

Â Â Â Â Â  (d) ÂCorporationÂ means a limited liability company, as defined in ORS 63.001.

Â Â Â Â Â  (e) ÂDirector,Â ÂdirectorsÂ or Âboard of directorsÂ means the Oregon trust companyÂs manager or managers, as defined in ORS 63.001.

Â Â Â Â Â  (f) ÂDividendsÂ means distributions, as defined in ORS 63.001, declared or paid by the Oregon trust company.

Â Â Â Â Â  (g) ÂIncorporatorÂ means the Oregon trust companyÂs organizer, as defined in ORS 63.001.

Â Â Â Â Â  (h) ÂShareÂ or ÂstockÂ means a membership interest in the Oregon trust company, as defined in ORS 63.001.

Â Â Â Â Â  (i) ÂStockholder,Â Âstockholders,Â ÂshareholderÂ or ÂshareholdersÂ means the Oregon trust companyÂs member or members, as defined in ORS 63.001.

Â Â Â Â Â  (3) An Oregon trust company organized as a limited liability company shall be organized under the authority of the Director of the Department of Consumer and Business Services under this chapter and ORS chapter 707. Except as set forth in subsection (4) of this section, with respect to all other aspects of its operation and existence, an Oregon trust company that is organized as a limited liability company is subject to the provisions of ORS chapter 63, to the extent that ORS chapter 63 does not conflict with the Bank Act. In the event of any conflict between the Bank Act and ORS chapter 63, the Bank Act controls.

Â Â Â Â Â  (4)(a) Notwithstanding any provision of ORS chapter 63, the articles of organization of an Oregon trust company that is organized as a limited liability company shall:

Â Â Â Â Â  (A) State that the existence of the Oregon trust company is perpetual; and

Â Â Â Â Â  (B) Provide that the Oregon trust company is to be managed by a board of not fewer than five managers.

Â Â Â Â Â  (b) Notwithstanding any provision of ORS chapter 63, an Oregon trust company that is organized as a limited liability company shall be managed exclusively by its board of managers in substantially the same manner as an Oregon trust company that is organized as a corporation is managed by its board of directors. The board of managers of an Oregon trust company that is organized as a limited liability company has substantially the same rights, powers, privileges, duties and responsibilities as the board of directors of an Oregon trust company that is organized as a corporation and is subject to the provisions of ORS chapter 707 and this chapter pertaining to directors.

Â Â Â Â Â  (c) Notwithstanding any provision of ORS chapter 63, membership interests in an Oregon trust company that is organized as a limited liability company are freely transferable, and consent of the Oregon trust company or its members or managers is not required for a person to acquire or transfer a membership interest in the Oregon trust company. Immediately upon the completion of the transfer of the membership interest to a person, the person becomes a member, and has all the rights of a member.

Â Â Â Â Â  (d) ORS 63.621 (2) to (4) do not apply to an Oregon trust company organized as a limited liability company.

Â Â Â Â Â  (5) The articles of organization of an Oregon trust company that is organized as a limited liability company shall require that liquidation of the Oregon trust company conform with the requirements of the Bank Act.

Â Â Â Â Â  (6) An Oregon trust company that is organized as a limited liability company shall have the officers described in ORS 707.700. The officers shall be elected by the board of managers of the Oregon trust company and shall be subject to the provisions of this chapter and ORS chapter 707.

Â Â Â Â Â  (7) Each Oregon trust company that is organized as a limited liability company shall have a written operating agreement containing any provisions for the affairs of the Oregon trust company as may be agreed upon by its members and that are consistent with the Bank Act.

Â Â Â Â Â  (8) Any number of persons, not fewer than five, may act as organizers of an Oregon trust company that is organized as a limited liability company. [2005 c.134 Â§4]

Â Â Â Â Â  709.020 [Amended by 1973 c.428 Â§10; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.030 Approval to transact trust business; exceptions; deposit of cash, securities, letter of credit or surety bond with director; amount. (1) Except as provided in subsection (4) of this section, no person other than a trust company shall transact a trust business in this state. Except as provided in subsection (4) of this section, before a person transacts any trust business in this state, the person shall obtain the approval of the Director of the Department of Consumer and Business Services if required under ORS 709.005 and shall deposit with the director, as security and as a pledge for the faithful conduct of its trust business:

Â Â Â Â Â  (a) Cash or interest-bearing securities, which securities shall have a ready market value;

Â Â Â Â Â  (b) A surety bond issued by a surety company authorized to transact business in this state and in a form approved by the director, under which the principal and surety indemnify the several owners of the fund held in trust against loss due to the failure of the trust company;

Â Â Â Â Â  (c) An irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008; or

Â Â Â Â Â  (d) Any combination of cash, letters of credit, interest-bearing securities and surety bond.

Â Â Â Â Â  (2) If the cash and securities held in trust amount to less than $1,000,000, the deposit, bond, letters of credit or combination thereof shall be $50,000. If the cash and securities held in trust amount to $1,000,000 but do not exceed $1,500,000, the deposit, bond, letters of credit or combination thereof shall be $100,000. For each $500,000 or fraction thereof in excess of $1,500,000 held in trust, the deposit, bond, or letters of credit or combination thereof shall be increased an additional $25,000; except a trust company shall not be required to increase the deposit, bond, letters of credit or combination thereof to an amount in excess of $1,000,000.

Â Â Â Â Â  (3) The securities shall be deposited with the director and held by the director as trustee for the beneficiaries of the trust funds held by the trust company.

Â Â Â Â Â  (4) A person shall not be required to be a trust company if the person:

Â Â Â Â Â  (a) Does not and will not regularly transact trust business in the ordinary course of the personÂs business;

Â Â Â Â Â  (b) Acts in a manner authorized by law and in the scope of authority as an agent of a trust company;

Â Â Â Â Â  (c) Is an attorney rendering a service customarily performed by an attorney;

Â Â Â Â Â  (d) Is acting as trustee under a deed of trust;

Â Â Â Â Â  (e) Is a licensed real estate broker or principal real estate broker rendering a service customarily performed by a broker;

Â Â Â Â Â  (f) Is a licensed escrow agent rendering a service customarily performed by an escrow agent; or

Â Â Â Â Â  (g) Is exempt from the provisions of subsection (1) of this section by rule of the director. [Amended by 1957 c.82 Â§1; 1967 c.139 Â§1; 1973 c.797 Â§183a; 1979 c.88 Â§12; 1981 c.192 Â§14; 1985 c.800 Â§1; 1991 c.331 Â§114; 1997 c.631 Â§203; 2001 c.300 Â§81]

Â Â Â Â Â  709.040 Securities eligible for deposit. The securities mentioned in ORS 709.030 may only be of the following classes:

Â Â Â Â Â  (1) Interest-bearing bonds, notes or obligations of the United States including those of its agencies and instrumentalities, or bonds, notes or obligations for which the faith of the United States is pledged for the payment of the principal and interest.

Â Â Â Â Â  (2) Bonds or other obligations of the State of Oregon, any county of this state or any incorporated city, town or school or port district of this state having a population of not less than 2,000 as shown by the last federal census, or bonds of any other state, any county, incorporated city, town or school or port district therein having a population of not less than 25,000, as shown by the last federal census, if:

Â Â Â Â Â  (a) The bonds or obligations are issued in compliance with the constitution and laws of the applicable state;

Â Â Â Â Â  (b) The bonds or obligations are a general obligation of the state, city, town or school or port district issuing the bonds; and

Â Â Â Â Â  (c) There has been no default in payment of either principal or interest on any of the general obligations of the state, county, incorporated city, town or school or port district for a period of five years preceding the date of the deposit.

Â Â Â Â Â  (3) Notes or bonds secured by first liens upon improved real estate in this state or any other state if the obligation, plus taxes not due and bonded indebtedness for public improvements not due, do not exceed 50 percent of the reasonable market value of the real estate. The trust company shall file in support of a real estate obligation, such appraisal, evidence of merchantable title and insurance as may be required by the Director of the Department of Consumer and Business Services. [Amended by 1973 c.797 Â§184; 1997 c.631 Â§204]

Â Â Â Â Â  709.050 Trust companies depositing securities guaranteed by mortgage insurance and mortgage participation certificates. A trust company authorized to do a trust business in this state which is required to make any deposit of securities with any public official in order to do business in this state may deposit:

Â Â Â Â Â  (1) Notes or bonds secured by mortgages or deeds of trust, payment of which are guaranteed by policies of mortgage insurance; and

Â Â Â Â Â  (2) Mortgage participation certificates issued by a mortgage insurance company authorized to do business in this state in accordance with ORS 742.282 and 742.284. [Amended by 1967 c.359 Â§703; 1973 c.797 Â§185; 1997 c.631 Â§205]

Â Â Â Â Â  709.060 Primary liability of deposit. The deposit mentioned in ORS 709.030 is primarily liable for the malfeasance of a trust company as a fiduciary and is not liable for any debt or other obligation of the company until such malfeasance liability has been discharged. [Amended by 1973 c.797 Â§186; 1997 c.631 Â§206]

Â Â Â Â Â  709.070 Right of action against deposit. A person who suffers loss or damage because of the breach of any trust committed to a trust company may recover the amount of the loss or damage out of the moneys or securities deposited under ORS 709.030 with the director by the trust company. [Amended by 1973 c.797 Â§187; 1997 c.631 Â§207]

Â Â Â Â Â  709.080 Charges for handling securities; collection procedure. (1) The Director of the Department of Consumer and Business Services may charge a reasonable amount for any expenses incurred and services rendered in connection with deposits of securities.

Â Â Â Â Â  (2) If a trust company does not, after due notice, pay to the director any charge assessed against it under this section, the director may:

Â Â Â Â Â  (a) Apply in payment of the charges, with interest at the legal rate, as much as necessary of the interest or other earnings accruing on any securities deposited with the director; or

Â Â Â Â Â  (b) Report the facts to the Attorney General, who shall, in the name of the director, institute appropriate action against the trust company. [Amended by 1973 c.797 Â§188; 1997 c.631 Â§208]

Â Â Â Â Â  709.090 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.100 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.110 Deposit of documents with notes or bonds. All mortgages or deeds of trust and all insurance policies, abstracts of title, certificates of title or title insurance policies and appraisements required by the Director of the Department of Consumer and Business Services under ORS 709.040 (3) shall be deposited with the notes or bonds. When less than the whole of a bond issue is deposited, the director shall not require the deposit of the abstract of title, certificates of title or title insurance policies and appraisements, but may require a certificate from the trustee of the mortgage or bond issue that the documents have been deposited with the trustee. [Amended by 1973 c.797 Â§189]

Â Â Â Â Â  709.120 Substitution of deposit securities; income of securities deposited. (1) The Director of the Department of Consumer and Business Services may require the immediate substitution of other securities when the director has reason to believe that the market value of securities which have been deposited under ORS 709.030 have depreciated below the amount required under ORS 709.030. Substitution of securities with the director at the request of the depositing trust company may be permitted if approved by the director.

Â Â Â Â Â  (2) All interest, income or dividends from all securities deposited with the director belong to the depositing trust company, and if the trust company is solvent, it may receive and retain the interest, income or dividends. [Amended by 1973 c.797 Â§190; 1997 c.631 Â§209]

Â Â Â Â Â  709.130 Indemnity bond when cash and securities of one trust exceed stockholdersÂ equity of trust company. If the cash and securities belonging to any single fiduciary account exceed the amount of the trust companyÂs stockholdersÂ equity, the court appointing the trust company to the position of trust may require an indemnity bond from the trust company for the amount of cash and securities exceeding stockholdersÂ equity. [Amended by 1973 c.797 Â§191; 1999 c.59 Â§219]

Â Â Â Â Â  709.140 Return of deposit; liability of state. The State of Oregon is liable for the return of any funds or securities deposited in accordance with ORS 709.030. [Amended by 1973 c.797 Â§192]

Â Â Â Â Â  709.145 Investment of capital. The capital of a trust company may be invested in the securities specified in ORS 709.040. [1973 c.797 Â§193]

GENERAL POWERS

Â Â Â Â Â  709.150 General powers of trust companies. A trust company may:

Â Â Â Â Â  (1) Act as fiscal or transfer agent of the United States or of any state, county, municipality, political subdivision or corporation, and in that capacity receive and disburse money; transfer, register and countersign certificates of stock, bonds or other evidence of indebtedness; authenticate and certify the bonds and certificates of indebtedness, and act as attorney-in-fact or agent of a person for any lawful purpose.

Â Â Â Â Â  (2) Lease, hold, purchase and convey any real property necessary or convenient in the transaction of its business.

Â Â Â Â Â  (3) Receive deposits of moneys, securities and other personal property in trust from any person and loan trust funds on real or personal securities.

Â Â Â Â Â  (4) Act as trustee under any mortgage or bonds and accept and execute any lawful municipal or corporate trusts.

Â Â Â Â Â  (5) Be appointed by a court and act as a fiduciary.

Â Â Â Â Â  (6) Accept and execute any lawful trust.

Â Â Â Â Â  (7) Rent receptacles for safe deposits of personal property and receive personal property upon deposit for safekeeping.

Â Â Â Â Â  (8) Purchase, invest in and sell bills of exchange, bonds and mortgages, and other evidences of indebtedness.

Â Â Â Â Â  (9) In the management of trust properties, discount and negotiate promissory notes, drafts, bills of exchange and other evidences of debt, and accept for payment at a future date drafts drawn upon it and issue letters of credit authorizing the holders to draw drafts upon it or its correspondents at sight or on time, not exceeding one year.

Â Â Â Â Â  (10) Exercise all other powers given to trust companies under the Bank Act. [Amended by 1961 c.344 Â§106; 1973 c.797 Â§194; 1973 c.823 Â§141; 1974 c.36 Â§24; 1997 c.631 Â§210]

Â Â Â Â Â  709.160 Solicitation and performance of legal business. (1) A trust company shall not advertise to furnish or furnish to the public legal advice or hold itself out as practicing law.

Â Â Â Â Â  (2) A trust company that violates subsection (1) of this section is ineligible for one year thereafter to be judicially appointed as a fiduciary in this state. [Amended by 1973 c.797 Â§195; 1975 c.544 Â§28; 1997 c.631 Â§211]

Â Â Â Â Â  709.170 Establishment of and investment in common trust funds; rules; accounting. (1) ÂCommon trust fundÂ as used in this section, means any fund maintained by a trust company exclusively for the collective investment and reinvestment of moneys contributed thereto by the trust company or an affiliated trust company as a fiduciary. For the purposes of this section, two or more trust companies are affiliated if they are members of the same affiliated group, within the meaning of section 1504 of the Internal Revenue Code.

Â Â Â Â Â  (2) A trust company may establish common trust funds for the purpose of furnishing investments to itself as fiduciary, to an affiliated trust company as fiduciary, or to itself or an affiliated trust company and others as cofiduciaries. A trust company may, as a fiduciary or cofiduciary, invest funds that it lawfully holds for investment, in interests in the common trust fund or a common trust fund of an affiliated trust company, if the investment is not prohibited by the instrument, judgment or order creating the fiduciary relationship, and if, in the case of cofiduciaries, the trust company procures the consent of its cofiduciary or cofiduciaries to the investment.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services, in accordance with ORS chapter 183, may adopt rules necessary to control the establishment and operation of common trust funds and to protect the investors. A trust company except a national bank that is qualified to conduct a trust business pursuant to the laws of the United States shall, in the operation of the common trust fund, comply with the rules.

Â Â Â Â Â  (4) Unless ordered by a court a trust company operating common trust funds is not required to render a court accounting with respect to the funds, but it may, upon application to the circuit court of the county in which it has its principal office in this state, obtain a settlement of its common trust fund accounts on conditions specified by the court. When application for the settlement is presented to a circuit court for approval, the circuit court shall assign a time and place for hearing and order notice thereof by:

Â Â Â Â Â  (a) Publication once a week for three successive publications, the first publication to be not less than 20 days prior to the date of hearing, of a notice in a newspaper having a general circulation in the county in which the trust company operating the common trust fund has its principal office;

Â Â Â Â Â  (b) Mailing, not less than 14 days prior to the date of the hearing, a copy of the notice to all beneficiaries of the trusts participating in the common trust fund whose names are known to the trust company from the records kept by it in the regular course of business in the administration of the trust, directed to them at the addresses shown by the records; and

Â Â Â Â Â  (c) Such further notice, if any, as the court may order. [Amended by 1953 c.258 Â§2; 1959 c.91 Â§1; 1963 c.56 Â§1; 1973 c.797 Â§196; 1973 c.823 Â§142; 1974 c.36 Â§25; 1983 c.367 Â§3; 1985 c.762 Â§41; 1997 c.631 Â§212; 2003 c.576 Â§546]

Â Â Â Â Â  709.175 Limitation on investment of trust funds; exceptions. (1) Except as provided in ORS 709.220, subsection (2) of this section, or as lawfully authorized by the instrument creating the trust relationship or by court order, funds held by a trust company as fiduciary shall not be invested in stock or obligations of, or property acquired from:

Â Â Â Â Â  (a) The trust company or its directors, officers or employees;

Â Â Â Â Â  (b) Individuals connected to the trust company or its directors, officers or employees;

Â Â Â Â Â  (c) Organizations in which the trust company or its directors, officers or employees hold an interest;

Â Â Â Â Â  (d) Affiliates of the trust company or their directors, officers or employees;

Â Â Â Â Â  (e) Individuals with whom there exists an interest that might affect the exercise of the best judgment of the trust company in making the investment or acquiring the property; or

Â Â Â Â Â  (f) Organizations in which there exists an interest which might affect the exercise of the best judgment of the trust company in making the investment or acquiring the property.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply if the trust company invests funds held by it as fiduciary in any open-end or closed-end management type investment company or investment trust for which the trust company, or an affiliate of the trust company, acts as investment advisor or custodian or provides other services, for which services the trust company and its affiliates may receive reasonable fees.

Â Â Â Â Â  (3) For the purposes of this section, companies are affiliated if they are members of the same affiliated group under Section 1504 of the Internal Revenue Code. [1989 c.604 Â§3; 1991 c.353 Â§1; 1997 c.631 Â§213]

Â Â Â Â Â  709.180 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.190 Trust department kept separate; records of securities; retention of records. (1) Each banking institution and each non-Oregon institution authorized to transact a trust business in this state shall establish and maintain in its office a trust department, in which separate books and accounts shall be maintained. All property of the trust department shall be segregated from and unmingled with other property.

Â Â Â Â Â  (2) The books and accounts of the trust department shall show the ownership of all moneys, funds, investments and property held by the trust department. Securities may be kept by the trust department in either of the following ways:

Â Â Â Â Â  (a) All certificates representing the securities of an account may be held separate from those of all other accounts; or

Â Â Â Â Â  (b) Certificates representing securities of the same class of the same issuer held for particular accounts may be held in bulk without certification as to ownership attached and, to the extent feasible, certificates of small denomination may be merged into one or more certificates of larger denomination. Upon demand by any person to whom it has a duty to account, a trust department shall certify in writing the securities held by it for an account. A trust department, if operating under the method of safekeeping security certificates described in this paragraph, is subject to such rules as may be issued by:

Â Â Â Â Â  (A) In the case of a banking institution, the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (B) In the case of an out-of-state bank, the appropriate state supervisor;

Â Â Â Â Â  (C) In the case of an extranational institution, the official charged with supervising the extranational institution in the country under the laws of which it was organized; or

Â Â Â Â Â  (D) In the case of a national bank, the Comptroller of the Currency.

Â Â Â Â Â  (3) All records shall be kept and retained for such time as to enable the banking institution or non-Oregon institution to furnish information or reports with respect to the records that may be required by the director or other regulator specified in subsection (2)(b) of this section. The records shall contain full information relative to each account and nothing contained in this subsection shall require a banking institution or non-Oregon institution to maintain the records required by this section in any given manner, provided that the information required is clearly and accurately reflected and provides an adequate basis for the audit of the information.

Â Â Â Â Â  (4) A banking institution transacting trust business in this state shall retain the records required by this section for a period of three years from the termination of the relationship to which the records relate. A non-Oregon institution or federal bank transacting trust business in this state shall retain such records pertaining to the trust business transacted by it for such periods of time as may be required by applicable laws of the jurisdiction under which the non-Oregon institution or federal bank is organized, or if the applicable laws of the jurisdiction do not specify a period for retaining the records, the non-Oregon institution or federal bank shall retain the records required by this section for a period of three years. The records shall be available for examination by the director or, in the case of:

Â Â Â Â Â  (a) Federal banks, the Comptroller of the Currency or other federal supervisor;

Â Â Â Â Â  (b) Out-of-state banks and out-of-state trust companies, the appropriate state supervisor; or

Â Â Â Â Â  (c) Extranational institutions, the official charged with supervising the extranational institution in the country under the laws of which it was organized. [Amended by 1971 c.263 Â§1; 1973 c.797 Â§197; 1975 c.544 Â§29; 1985 c.762 Â§42; 1991 c.336 Â§1; 1997 c.631 Â§214]

Â Â Â Â Â  709.200 Acquisition or investment of trust property in own name or name of nominee. (1) In the acquisition or investment of trust property, a trust company may take in its own name, or in the name of its nominee, any assets in which it may be authorized to invest or hold trust property.

Â Â Â Â Â  (2) Upon the satisfaction, conveyance or investment of trust property, whether the trust property is held in the name of the trust company, individually, or in its name as trustee or in a specified fiduciary capacity or otherwise, the instrument of satisfaction or transfer may be executed by the trust company in its own name. [Amended by 1973 c.797 Â§198; 1997 c.631 Â§215]

Â Â Â Â Â  709.210 Disclosure of fiduciary character or terms of trust instrument. In acquiring, holding, satisfying and conveying trust property, a trust company is not required to disclose that it is acting in a fiduciary capacity, the terms or conditions of the instrument under which it acts, the nature or extent of its authority or the application of the proceeds of the transaction. A person dealing with a trust company may not inquire into the matters, except to the extent specified in ORS 709.270. [Amended by 1973 c.797 Â§199]

Â Â Â Â Â  709.220 Handling of funds awaiting investment or distribution; security for use of funds. (1) Funds placed or held in trust by a trust company awaiting investment or distribution shall not be held uninvested or undistributed for a longer period than is reasonable for the proper management of the account, shall be carried in a separate account and shall not be used by the trust company, bank or extranational institution in the conduct of its business or in the conduct of the business of any of its affiliates, except that such funds may be deposited in the commercial or savings or other department of the trust company, bank or extranational institution if the trust company, bank or extranational institution first obtains and sets aside in its trust department:

Â Â Â Â Â  (a) Bonds or other securities eligible for the investment of trust funds;

Â Â Â Â Â  (b) A surety bond;

Â Â Â Â Â  (c) An irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008; or

Â Â Â Â Â  (d) A combination of the securities, letters of credit and surety bond.

Â Â Â Â Â  (2) The surety bond shall be issued by a surety company authorized to transact business in this state and approved by the Director of the Department of Consumer and Business Services. The bond or letter of credit shall provide that the principal and surety or letter of credit issuer shall indemnify the several owners of the funds held in trust against loss due to the failure of the trust company, bank or extranational institution.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 708A.415, the securities, the surety bond, the letter of credit or the securities, the surety bond and the letters of credit together shall be in an amount equal to the portion of the trust funds not insured by the United States Government or any agency or instrumentality of the United States.

Â Â Â Â Â  (4) If the trust company, bank or extranational institution fails, the owners of the funds held in trust for investment or distribution have a lien on the bonds or other securities set apart, or a right of action on the surety bond and upon the letter of credit, in addition to their claim against the estate of the trust company, bank or extranational institution. [Amended by 1957 c.82 Â§2; 1973 c.797 Â§200; 1975 c.544 Â§29d; 1983 c.296 Â§5a; 1987 c.216 Â§5; 1991 c.331 Â§115; 1997 c.631 Â§216]

Â Â Â Â Â  709.230 [Amended by 1961 c.344 Â§107; repealed by 1973 c.797 Â§428; amended by 1973 c.823 Â§143; amendment treated as reenactment, see 709.231]

Â Â Â Â Â  709.231 [1973 c.823 Â§143 amending 709.230 treated as reenactment of 709.230 repealed by 1973 c.797 Â§428; repealed by 1974 c.36 Â§28]

Â Â Â Â Â  709.240 Oath and bond exemption for trust company appointed as fiduciary. An official oath or indemnity bond or other security shall not be required when a trust company is appointed as fiduciary or during the administration of the trust except as required by ORS 709.030 and 709.130. [Amended by 1973 c.797 Â§201; 1973 c.823 Â§144; 1974 c.36 Â§26]

Â Â Â Â Â  709.250 [Repealed by 1973 c.797 Â§428; amended by 1973 c.823 Â§145; amendment treated as reenactment, see 709.251]

Â Â Â Â Â  709.251 [1973 c.823 Â§145 amending 709.250 treated as reenactment of 709.250 repealed by 1973 c.797 Â§428; repealed by 1974 c.36 Â§28]

Â Â Â Â Â  709.260 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.270 Disclosure of communications and writings. A trust company shall, except as otherwise provided in this section, keep inviolate all communications and writings made to or by the trustees touching the existence, condition, management and administration of any private trust confided to it. A creditor or stockholder is not entitled to disclosure or knowledge of the communication or writing. However, the officers, manager, trust officer, secretary or attorney of the trust company may know of the communication or writing. In any suit or proceeding touching the existence, condition, management or administration of the trust, the court in which the matter is pending may require disclosure of the communication or writing. [Amended by 1973 c.797 Â§202; 1997 c.631 Â§217]

Â Â Â Â Â  709.280 Loans to directors, officers, employees or affiliates. (1) A trust company shall not make any loan to any director, officer or employee of the trust company or to any affiliate or any director, officer or employee of an affiliate from its trust funds, and shall not permit any director, officer, employee or affiliate to become indebted to it in any way out of its trust funds, unless specifically authorized to do so by the terms of the trust.

Â Â Â Â Â  (2) An officer, director or employee of a trust company shall not knowingly violate any provision of this section, or aid or abet any other person in a violation.

Â Â Â Â Â  (3) This section shall not prevent the maintenance by a trust company of time or demand deposits of its trust funds in an affiliate that is a bank or extranational institution, provided that the bank or extranational institution complies with the requirements of ORS 709.220 pertaining to obtaining and setting aside bonds, surety bonds and other securities in an amount equal to the portion of the trust funds not insured by the Federal Deposit Insurance Corporation. [Amended by 1973 c.797 Â§203; 1975 c.544 Â§29e; 1983 c.296 Â§5b; 1997 c.631 Â§218]

Â Â Â Â Â  709.290 Closing of trust unduly delayed. If, as a result of an examination, the Director of the Department of Consumer and Business Services finds that the closing of any trust by a trust company has been unreasonably delayed, the director may initiate proceedings in a court of competent jurisdiction to require the trust company to perform its duties in closing the trust. [Amended by 1973 c.797 Â§204]

Â Â Â Â Â  709.300 Transaction of trust business by national bank. (1) A national bank authorized to conduct a trust business that has complied with the applicable provisions of this chapter may transact trust business in all respects, as provided by applicable laws of the United States and rules and regulations promulgated pursuant thereto. All acts provided in the Bank Act to be performed by the State Treasurer, the Director of the Department of Consumer and Business Services or other public officials for or in respect to trust companies, shall be performed for national banks equally with trust companies.

Â Â Â Â Â  (2) Every national bank that is authorized to transact trust business and that has qualified by making the deposit of securities required under ORS 709.030, may:

Â Â Â Â Â  (a) Act or be appointed by any court to act in any fiduciary capacity to the same extent as any trust company;

Â Â Â Â Â  (b) Use the word ÂtrustÂ in its corporate name; and

Â Â Â Â Â  (c) Advertise its authority to act in fiduciary capacities. [Amended by 1963 c.55 Â§1; 1965 c.170 Â§1; 1973 c.797 Â§205; 1997 c.631 Â§219]

Â Â Â Â Â  709.310 [Amended by 1963 c.55 Â§2; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.320 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.330 Sale or transfer of assets or liabilities; effect on fiduciary relations. (1) When a sale or transfer of assets or liabilities becomes effective, the purchasing corporation shall succeed to all the rights, obligations and relations of the selling corporation to or in respect to any person, estate, creditor, depositor, trustee or beneficiary of any trust and in respect to any fiduciary relation, and the rights, obligations and relations shall remain unencumbered.

Â Â Â Â Â  (2) The sale or transfer of assets shall not effect a renunciation or revocation of any letters of administration, letters testamentary, letters of guardianship or any other fiduciary relationship.

Â Â Â Â Â  (3) If any trust requires the approval of the court to a change of the fiduciary, within 90 days after the change becomes effective the successor fiduciary shall file notice of the change with the court having jurisdiction and serve notice of the change upon each beneficiary. The notice may be served in the manner provided in ORCP 9 or, if the residence of a beneficiary is not known, notice may be published in the manner provided for the publication of summons.

Â Â Â Â Â  (4) A beneficiary or other person interested in the trust or estate may, within 90 days after the service of the notice, apply to the appropriate court for a change of fiduciary or such other relief as may be proper. [Amended by 1973 c.797 Â§206; 1979 c.284 Â§195; 1997 c.631 Â§219a]

Â Â Â Â Â  709.335 Digital signatures. A trust company may conduct transactions using digital signatures and issue certificates for the purpose of verifying digital signatures. [1997 c.631 Â§234a; 1999 c.718 Â§3; 2001 c.535 Â§35; 2005 c.118 Â§5]

TERMINATION OF TRUST BUSINESS

Â Â Â Â Â  709.340 Trust company quitting business; examination. A trust company quitting business shall furnish to the Director of the Department of Consumer and Business Services satisfactory evidence of its release and discharge from all obligations and trusts provided for in the Bank Act. The director shall examine the trust company, and, if the director is satisfied after the examination that the trust company has discharged all its obligations and trusts, the director shall revoke its certificate of authority and deliver up all securities on deposit with the director under ORS 709.030. [Amended by 1973 c.797 Â§207]

Â Â Â Â Â  709.350 Successor trustee upon liquidation or receivership; appointment and qualification; petition by director; applicability of state laws. (1) If a trust company goes into voluntary or involuntary liquidation or receivership, the appointment of a successor trustee for the trust shall be handled by the court hearing the liquidation proceedings upon petition by the Director of the Department of Consumer and Business Services, the trust company, any interested person or, in the case of a federal bank or extranational institution, by its receiver or liquidating agent.

Â Â Â Â Â  (2) Upon the filing of the petition, the court shall order all persons interested in any trust to designate and take all necessary steps to appoint a successor trustee within a time fixed in the order, or to show cause why a successor trustee should not be appointed by the court. The order may be general in its terms and need not designate the trusts involved or the nature, purpose or extent of the trusts, or give the name of any of the beneficiaries or interested persons.

Â Â Â Â Â  (3) In a trust where those interested in the trust fail to cause a successor trustee to be appointed prior to the time fixed in the order, the court shall appoint a successor trustee.

Â Â Â Â Â  (4) The successor trustee shall succeed to all the rights, powers, and obligations of the trust company in liquidation, except claims or liabilities arising out of the management of trusts prior to the date of transfer.

Â Â Â Â Â  (5) A copy of the order provided for in subsection (2) of this section shall be published once a week for four successive weeks in a newspaper of general circulation to be designated by the court and published in the county in which the liquidation proceedings of the trust company are carried on. If there is no newspaper published in the county, or if the court conducting the liquidation proceedings is located outside this state, publication shall be made in a newspaper of general circulation in the State of Oregon designated by the court. Proof of publication shall be made in the same manner as proof of publication of summons is made.

Â Â Â Â Â  (6) The filing of the petition and the making and entering of the order and the publishing of a copy of the order, gives the court full jurisdiction of the trusts and all parties interested in the trusts. A court having jurisdiction shall require the director to mail, by registered mail or by certified mail with return receipt, postage prepaid, a copy of the order to each living trustor of all private trusts in which the trust company is trustee or to the then directly participating beneficiaries of all private trusts in which there is no living trustor. The notice shall be mailed to the last-known address of each trustor or participating beneficiary as shown by the records of the trust company. Proof of mailing shall be in such form as the court may require. Failure to mail the notice or the nonreceipt of the notice by any trustor or participating beneficiary shall not affect the jurisdiction of the court or invalidate any order or judgment made in the proceedings.

Â Â Â Â Â  (7) It is unnecessary to require the appearance of minors or other incompetents by guardians ad litem or otherwise.

Â Â Â Â Â  (8) The provisions of subsections (2) to (6) of this section shall apply only to trust companies that are organized under the laws of this state and to trust companies that are the trust departments of banks having their principal places of business in this state. If any other trust company goes into voluntary or involuntary liquidation or receivership, the proceedings shall be governed by the laws of the state or country in which the proceedings are initiated. The director and any other interested person may participate in the proceedings. Any successor trustee appointed pursuant to the proceedings shall succeed to all the rights, powers and obligations of the trust company, except claims or liabilities arising out of the management of trusts prior to the date of transfer. [Amended by 1973 c.797 Â§208; 1991 c.249 Â§64; 1997 c.631 Â§220; 2003 c.576 Â§547]

Â Â Â Â Â  709.360 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.370 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.380 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  709.390 Discontinuance of trust business; determination of claims against deposit of securities. (1) If a trust company discontinues its trust business, the Director of the Department of Consumer and Business Services shall file in the circuit court for the county in which the principal place of business of the trust company is located a verified petition:

Â Â Â Â Â  (a) Stating that the trust company is closing, dissolving or transferring its trust business or is in process of voluntary or involuntary liquidation.

Â Â Â Â Â  (b) Requesting that claims, if any, against the deposit made under ORS 709.030 by the trust company with the director be determined.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if proceedings for the liquidation of the trust company have been commenced in a court located in a county or state other than the county in this state in which the trust company has its principal place of business, the director shall file the verified petition described in subsection (1) of this section in the court where the proceedings have been commenced. [Amended by 1957 c.115 Â§1; 1973 c.797 Â§209; 1997 c.631 Â§221]

Â Â Â Â Â  709.400 Order to start court action; publication of order; jurisdiction over securities; notice to trustor; applicability of state laws. (1) Upon the filing of the petition under ORS 709.390, the court shall make an order requiring all persons having claims against the deposits to start action in the circuit court hearing the petition of the Director of the Department of Consumer and Business Services within six months after the date of the order. Any claim not filed within the six-month period is barred. The petition or the order need not give the names of any beneficiary or the nature of the trusts protected by the deposit.

Â Â Â Â Â  (2) A copy of the order shall be published in a newspaper designated by the court, having a general circulation in the county of the principal place of business of the trust company at least once a week for as many consecutive weeks as the court orders, but not less than four weeks nor more than 12 weeks. If a newspaper is not published in the county, the copy of the order shall be published in a newspaper of general circulation in the State of Oregon designated by the court. Proof of publication shall be made in the same manner as proof of publication of summons is made and the proof shall be filed with the clerk of the court.

Â Â Â Â Â  (3) The filing of the petition, under ORS 709.390, and the making and entering of the order and the publishing of a copy of the order under this section gives the court exclusive jurisdiction of deposited securities and of all parties having an interest in or claim upon the securities.

Â Â Â Â Â  (4) A court shall require the director to mail, by certified mail with return receipt, postage prepaid, a copy of the order to each living trustor of all private trusts in which the trust company is trustee and which have not been closed or to the directly participating beneficiaries of all private trusts in which there is no living trustor. The notice shall be mailed to the last-known address of each trustor or participating beneficiary as shown by the records of the trust company. Proof of mailing shall be in the form required by the court. Failure to mail the notice or the nonreceipt of the notice by any trustor or participating beneficiary shall not affect the jurisdiction of the court or invalidate any order or judgment made in the proceedings.

Â Â Â Â Â  (5) The appearance of minors or other incompetents by guardians ad litem or otherwise is not necessary.

Â Â Â Â Â  (6) The provisions of subsections (1) to (4) of this section shall apply only to trust companies that are organized under the laws of this state and to trust companies that are the trust departments of banks having their principal places of business in this state. If a petition is filed under ORS 709.390 (2), the proceedings shall be governed by the laws of the state or country in which the petition is filed. A copy of any court order requiring persons having claims against the deposits made by the trust company under ORS 709.030 to bring their claims within a specified period of time shall be published in a newspaper of general circulation in the State of Oregon. The director shall mail, by certified mail with return receipt, postage prepaid, a copy of the order to each trustor living in this state of a private trust in which the trust company is trustee and which has not been closed, and to the directly participating beneficiaries who reside in this state of any private trust in which there is no trustor living in Oregon. The notice shall be mailed to the last known address of each such trustor or participating beneficiary as shown by the records of the trust company. Proof of mailing shall be in the form required by the court. Failure to mail the notice or the nonreceipt of notice by any trustor or participating beneficiary shall not affect the jurisdiction of the court or invalidate any order or judgment made in the proceedings. [Amended by 1973 c.797 Â§210; 1979 c.284 Â§196; 1991 c.249 Â§65; 1997 c.631 Â§222]

Â Â Â Â Â  709.410 Termination of right to do trust business. The filing by the Director of the Department of Consumer and Business Services of the petition provided for in ORS 709.390 terminates the right of the trust company affected thereby to do a trust business in this state, except as may be necessary to wind up then existing trusts. [Amended by 1973 c.797 Â§211; 1997 c.631 Â§223]

Â Â Â Â Â  709.420 Actions or suits on claims; service of summons; preference on calendar. (1) In all actions to determine claims to the deposits, the Director of the Department of Consumer and Business Services shall be a necessary party defendant.

Â Â Â Â Â  (2) An action shall not be considered to have begun within the time required by the order unless, in the case of defendants within the state, summons is actually served within 60 days after the time limited in the order.

Â Â Â Â Â  (3) Actions filed to determine claims to the deposits shall have preference upon the calendar of any Oregon trial or appellate court and shall be tried by such courts without unnecessary delay. [Amended by 1973 c.797 Â§212; 1997 c.631 Â§224]

Â Â Â Â Â  709.430 Release or payment of deposit pending suit; distribution of deposits upon determination of suit. (1) If any actions on claims against the deposit mentioned in ORS 709.390 are begun within the six-month period, the Director of the Department of Consumer and Business Services shall not release and the court shall not order the payment of any part of the deposit until all actions are determined by final judgment.

Â Â Â Â Â  (2) When all actions on claims against the deposit are finally determined, so much of the deposit as is necessary shall be paid to the claimants who have established their claims in the sums allowed by the court or, if not sufficient, the deposit shall be distributed pro rata among the claimants establishing their claims.

Â Â Â Â Â  (3) The court, in the proceeding initiated by the director, shall enter a judgment providing that the balance of the deposit be paid to the trust company or if the trust company is in the process of liquidation, to the official in charge of the liquidation. [Amended by 1973 c.797 Â§213; 1997 c.631 Â§225; 2003 c.576 Â§548]

Â Â Â Â Â  709.440 DirectorÂs charges as prior lien on deposit. All unpaid charges owing to the Director of the Department of Consumer and Business Services for expenses and services rendered under ORS 709.080 in connection with the deposit mentioned in ORS 709.030, and all expenses incurred by the director, including services rendered by the director, attorney fees and necessary court expenses in connection with the determination of claims against the deposit, are a first and prior lien on the deposit, and shall be paid before any part of the deposit is released or paid to any claimant or trust company. [Amended by 1973 c.797 Â§214; 1997 c.631 Â§226]

Â Â Â Â Â  709.450 Sale and disposition of securities to pay expenses, costs and claims. The court hearing the proceedings instituted by the Director of the Department of Consumer and Business Services under ORS 709.390 may, upon terms fixed by the court, order the director to sell and reduce to cash the deposited securities as necessary to pay:

Â Â Â Â Â  (1) The unpaid charges and expenses described in ORS 709.440; and

Â Â Â Â Â  (2) Claims established against the deposit. [Amended by 1973 c.797 Â§215]

Â Â Â Â Â  709.460 Application of ORS 709.390 to 709.450 to merger or consolidation; return of security deposit after merger or consolidation. (1) ORS 709.390 to 709.450 do not apply to a merger or consolidation of a trust company with another trust company authorized to conduct a trust business whereby the security deposits and the trust business of the retiring trust company are acquired by the resulting trust company.

Â Â Â Â Â  (2) Immediately following the completion of a merger or consolidation described in subsection (1) of this section, the Director of the Department of Consumer and Business Services, upon written application of the resulting trust company, shall return to the resulting trust company that portion of the combined security deposits of the trust companies involved in the merger or consolidation which exceeds the deposit required by ORS 709.030 for the combined cash and securities held in trust by the resulting trust company following the merger or consolidation. [Amended by 1957 c.115 Â§2; 1973 c.797 Â§216; 1997 c.631 Â§227]

Â Â Â Â Â  709.500 [Formerly 57.830; renumbered 709.600 in 1997]

CONVERSION, MERGER AND ACQUISITION

Â Â Â Â Â  709.520 Conversion to out-of-state trust company; conversion to Oregon trust company; procedures. (1) An Oregon trust company may convert into an out-of-state trust company subject to the prior approval of the supervisory authority having jurisdiction over the proposed resulting trust company. Upon completion of such a conversion, the Oregon charter shall terminate, except for the purposes specified in ORS 711.190.

Â Â Â Â Â  (2) An out-of-state trust company that follows the procedures prescribed by the supervisory authority having jurisdiction over the converting out-of-state trust company shall be granted a charter as an Oregon trust company by the Director of the Department of Consumer and Business Services if the director finds that the converting trust company meets the standards of the Bank Act for organization as an Oregon trust company. An out-of-state trust company may apply to convert to an Oregon trust company and obtain a charter as an Oregon trust company by filing with the director:

Â Â Â Â Â  (a) A certificate signed by the chief executive officer of the converting out-of-state trust company certifying that the board of directors has taken all necessary corporate action in compliance with the provisions of the laws of the supervisory authority having jurisdiction over the converting out-of-state trust company.

Â Â Â Â Â  (b) The articles of incorporation, approved by a majority of the stockholders of the converting out-of-state trust company, for the operation of the out-of-state trust company as an Oregon trust company. [1997 c.631 Â§230]

Â Â Â Â Â  709.525 Merger or acquisition; procedures. An Oregon trust company may merge with or have its outstanding shares acquired by any other trust company if the merger or acquisition of shares is permitted by the laws of the jurisdiction having supervisory authority over the resulting trust company. An Oregon trust company that merges with or engages in a share exchange with another trust company shall follow the procedures set forth in ORS 711.130 to 711.145. [1997 c.631 Â§231]

Â Â Â Â Â  709.530 Applicability of ORS 711.190, 711.197 and 711.199 to merging or converting trust company. ORS 711.190, 711.197 and 711.199 shall be applicable to a merging or converting Oregon trust company. [1997 c.631 Â§232]

Â Â Â Â Â  709.535 Sale of assets or transfer of liabilities; approval by stockholders and director; appeal. (1) Subject to the provisions of this section, and subject to the approval of the Director of the Department of Consumer and Business Services, an Oregon trust company may sell all or any portion of its assets or transfer all or any portion of its liabilities to another trust company outside the ordinary course of business. Any such sale or transfer shall be documented by an acquisition transaction agreement between or among the parties, which agreement shall be approved by the board of directors of each party to the transaction.

Â Â Â Â Â  (2) If an Oregon trust company proposes to transfer all or substantially all of its assets, liabilities or both outside the ordinary course of business, it shall send notice of the acquisition transaction to each of its stockholders within 30 days after its board approves the acquisition transaction, which notice shall set forth the substantive provisions of ORS 711.175, 711.180 and 711.185. To be effective, each Oregon trust company that is a party to the acquisition transaction shall have the acquisition transaction approved by a two-thirds vote of the outstanding stock of each class of voting shares at a meeting called to consider the acquisition transaction.

Â Â Â Â Â  (3) The director shall approve an acquisition transaction that is subject to this section if the director finds that the acquisition transaction:

Â Â Â Â Â  (a) Conforms with the provisions of the Bank Act;

Â Â Â Â Â  (b) Will not be detrimental to the safety and soundness of an Oregon trust company that is a party to the acquisition transaction;

Â Â Â Â Â  (c) Is not contrary to the public interest; and

Â Â Â Â Â  (d) If the acquiring trust company is not an Oregon trust company, the director is satisfied that the acquisition transaction is permitted by the supervisory authority, if any, having jurisdiction over the acquiring trust company.

Â Â Â Â Â  (4) If the director disapproves an acquisition transaction that is subject to this section, the director shall state any objections in writing and give the parties to the acquisition transaction an opportunity to take action to obviate the objections.

Â Â Â Â Â  (5) Any party to an acquisition transaction agreement may appeal the decision of the director as provided in ORS 183.415 to 183.500. [1997 c.631 Â§233]

Â Â Â Â Â  709.540 Rights of stockholder of trust company party to merger, share exchange or acquisition. A stockholder of an Oregon trust company that is a party to a merger, share exchange or acquisition transaction shall have the rights granted stockholders of Oregon stock banks under ORS 711.175, 711.180 and 711.185. [1997 c.631 Â§234]

MISCELLANEOUS

Â Â Â Â Â  709.600 Regulation of trust business by corporations formed prior to adoption of Bank Act; regulation of other business. (1) Trust business done by corporations created prior to the adoption of the Bank Act (General Laws 1925, chapter 207) shall be subject to regulation by the Director of the Department of Consumer and Business Services and such corporations engaged in trust business are subject to the provisions, including the filing and fee requirements, of ORS chapters 706 to 716.

Â Â Â Â Â  (2) If a corporation subject to subsection (1) of this section also carries on business other than a trust business, the Corporation Commissioner may retain a copy of the articles of incorporation and other filings. As provided in ORS 60.957, such corporations also shall continue to be subject to the provisions, including the filing and fee requirements, of ORS chapter 60. [Formerly 709.500]

PENALTIES

Â Â Â Â Â  709.980 Civil penalties. (1) Any person who violates ORS 709.270 or 709.280 or any rule adopted under ORS 709.170 (3) shall forfeit a civil penalty in an amount determined by the director of not more than $2,500 for each offense.

Â Â Â Â Â  (2) All money forfeited under this section shall be paid to the State Treasurer to be deposited in the Consumer and Business Services Fund.

Â Â Â Â Â  (3) The civil penalty may be recovered as provided in ORS 706.980. [1975 c.544 Â§29c]

Â Â Â Â Â  709.990 [Repealed by 1973 c.797 Â§428]

_______________

CHAPTER 710

Â [Reserved for expansion]



Chapter 711

Chapter 711 Â Merger; Conversion; Share Exchange; Acquisition; Liquidation; Insolvency

2005 EDITION

MERGER; CONVERSION; EXCHANGE; ACQUISITION

FINANCIAL INSTITUTIONS

MERGER; CONVERSION; SHARE EXCHANGE; ACQUISITION

(Conversion)

711.065Â Â Â Â  Conversion of Oregon stock bank into insured stock institution

711.070Â Â Â Â  Conversion of financial institution into Oregon stock bank; application

711.075Â Â Â Â  Conversion of Oregon nonstock bank into financial institution

711.080Â Â Â Â  Conversion of financial institution into Oregon nonstock bank; application

711.085Â Â Â Â  Approval of conversion of Oregon bank by board or shareholders

711.090Â Â Â Â  Conversion of Oregon bank or Oregon trust company to corporation or limited liability company

711.095Â Â Â Â  Approval of plan of conversion; fee

711.100Â Â Â Â  Articles of conversion; effective date of conversion

711.104Â Â Â Â  Rights of member of Oregon bank or Oregon trust company to dissent to conversion from limited liability company to corporation

(Merger, Share Exchange and Acquisition)

711.125Â Â Â Â  Merger of Oregon stock bank with insured stock institution; company acquiring shares of Oregon stock bank through share exchange

711.130Â Â Â Â  Approval of plan of merger or share exchange involving Oregon stock bank; contents of plan; fee

711.135Â Â Â Â  Action by director on plan of merger or share exchange involving Oregon stock bank; appeal

711.140Â Â Â Â  Approval of merger or share exchange involving Oregon stock bank by stockholders

711.145Â Â Â Â  Effective date of merger or share exchange involving Oregon stock bank

711.150Â Â Â Â  Merger of Oregon nonstock bank with insured nonstock institution

711.155Â Â Â Â  Approval of merger involving Oregon nonstock bank; contents of plan; fee

711.160Â Â Â Â  Action by director on plan of merger involving Oregon nonstock bank; appeal

711.165Â Â Â Â  Effective date of merger involving Oregon nonstock bank

711.170Â Â Â Â  Sale of assets and transfer of liabilities by Oregon bank; approval of director and board of directors

711.175Â Â Â Â  StockholderÂs right to dissent to merger, share exchange, transfer of assets or liabilities or conversion

711.180Â Â Â Â  Rights of stockholder dissenting to merger, share exchange, transfer of assets or liabilities or conversion; demand required; notice and offer to pay for shares; costs of appraisal of shares; when rights not applicable

711.185Â Â Â Â  Stockholder withdrawal of demand for payment for shares made under ORS 711.180

(General Provisions)

711.190Â Â Â Â  Effect of merger or conversion of Oregon bank; rights, powers, duties and liabilities of resulting financial institution

711.195Â Â Â Â  Merger, conversion or acquisition of Oregon bank involving trust company

711.197Â Â Â Â  Conditions for resulting Oregon bank to conform with state law

711.199Â Â Â Â  Valuation of assets on books of resulting Oregon bank

VOLUNTARY LIQUIDATION; DISSOLUTION

711.215Â Â Â Â  Voluntary liquidation on approval of stockholders and director; costs of special examination

711.217Â Â Â Â  Transactions exempt from ORS 711.220 to 711.235

711.220Â Â Â Â  Notice of voluntary liquidation; presentation of claims

711.225Â Â Â Â  Report and transfer of unclaimed deposits

711.230Â Â Â Â  Claims; time within which presented; extension of time

711.235Â Â Â Â  Report of liquidation to director; disposition of remaining assets

711.240Â Â Â Â  Supervision and control by director

711.250Â Â Â Â  Engaging in banking or trust business prohibited after liquidation, transfer of deposit liabilities or ceasing to do business for one year; dissolution

INSOLVENCY; LIQUIDATION BY DIRECTOR

711.400Â Â Â Â  Supervision of liquidation by circuit court; called Âsupervising courtÂ

711.405Â Â Â Â  When institution deemed insolvent; rules

711.410Â Â Â Â  Transfer of assets after commission of act of insolvency or in contemplation of insolvency

711.415Â Â Â Â  Receiving deposits in excess of insurance while insolvent

711.419Â Â Â Â  Taking possession of Oregon stock bank by director

711.430Â Â Â Â  Placing business in control of director; notice

711.435Â Â Â Â  Resumption of business of institution placed in control of director

711.440Â Â Â Â  Receivers and assignments for benefit of creditors; notice to and action by director

711.445Â Â Â Â  Notice of taking possession of institution; prohibition against liens subsequent to insolvency

711.450Â Â Â Â  Prohibition against applying to enjoin director from continuing possession

711.465Â Â Â Â  Transfer of liquidation functions to Federal Deposit Insurance Corporation

711.470Â Â Â Â  Subrogation rights of Federal Deposit Insurance Corporation

711.475Â Â Â Â  Inventory of assets; filing notice of taking possession

711.480Â Â Â Â  Sale of assets

711.485Â Â Â Â  Borrowing funds to pay closed institution expenditures

711.490Â Â Â Â  Capital stock requirements of institution purchasing assets and assuming liabilities of insolvent institution

711.495Â Â Â Â  Action by director to collect balance due on stock or stock assessment

711.500Â Â Â Â  Liability of transferor of stock made in contemplation of insolvency; proceedings to relieve stockholder of liability prohibited

711.505Â Â Â Â  Liability of fiduciary as stockholder; liability of estate and funds

711.510Â Â Â Â  Deposit of money collected under ORS 711.495; security for deposit

711.515Â Â Â Â  ÂDepositorÂ defined; preferences among depositors

711.520Â Â Â Â  Priority of claimants against assets of Oregon stock bank that is insolvent or in liquidation

711.525Â Â Â Â  Interest on deposits after Oregon stock bank closes

711.530Â Â Â Â  Notice to creditors to present claims

711.535Â Â Â Â  Verification and filing of claims; demand for preference

711.540Â Â Â Â  Approval or rejection of claims

711.545Â Â Â Â  Objection to approval of claims

711.550Â Â Â Â  Objection to rejection of claims

711.554Â Â Â Â  Procedure for determination of claims

711.560Â Â Â Â  Costs and disbursements in claim proceedings

711.565Â Â Â Â  Claims presented after time expired

711.567Â Â Â Â  Supervising court to bar claims to facilitate closing

711.570Â Â Â Â  Lists of claims

711.572Â Â Â Â  Liability of directors for distributing assets without payment of known debts

711.575Â Â Â Â  Dividends to depositors

711.577Â Â Â Â  Death of depositor; payment of claim

711.580Â Â Â Â  Safety deposit boxes; removal of property

711.582Â Â Â Â  Disposition of contents of safety deposit boxes

711.585Â Â Â Â  Selection of agents to wind up affairs of institution; bond or letter of credit; duties of agent

711.590Â Â Â Â  Disposition of unclaimed deposits; interest

711.595Â Â Â Â  Destruction of liquidation records in possession of director

711.600Â Â Â Â  Liquidation expenses

711.605Â Â Â Â  Petitions relating to insolvent institutions; ruling by director; court review

711.615Â Â Â Â  Court filing fees

711.620Â Â Â Â  Suspending or restricting payment of liabilities; duration

711.625Â Â Â Â  Taking possession of Oregon stock bank by director; powers of director; expenses

711.630Â Â Â Â  Pro rata withdrawals by depositors

711.635Â Â Â Â  Receiving new deposits; segregation

711.640Â Â Â Â  Termination of suspension or restriction on payment of liabilities

711.645Â Â Â Â  Notice of termination of suspension or restriction on payment of liabilities

711.650Â Â Â Â  Segregation of deposits until termination notice has been given

711.655Â Â Â Â  Use of suspended deposits to pay indebtedness of depositor

711.660Â Â Â Â  Assignment or transfer of capital stock while payment of liabilities suspended or restricted

711.665Â Â Â Â  Suspension or restriction of liability payment not evidence of insolvency

711.670Â Â Â Â  Compliance with ORS 711.620 to 711.670 as defense to depositorÂs action

PENALTIES

711.980Â Â Â Â  Civil penalties

Â Â Â Â Â  711.005 [Amended by 1973 c.797 Â§218; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.010 [Amended by 1973 c.797 Â§219; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.015 [Amended by 1973 c.797 Â§220; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.017 [1993 c.229 Â§9; 1995 c.6 Â§3; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.020 [Amended by 1973 c.797 Â§221; 1977 c.135 Â§24; 1981 c.192 Â§15; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.022 [1973 c.797 Â§222; 1975 c.544 Â§29a; 1981 c.192 Â§16; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.025 [Amended by 1973 c.797 Â§223; 1981 c.192 Â§17; 1987 c.197 Â§6; 1989 c.324 Â§53; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.030 [Amended by 1973 c.797 Â§224; 1983 c.37 Â§21; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.032 [1973 c.797 Â§225; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.035 [Amended by 1973 c.797 Â§226; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.040 [Amended by 1973 c.797 Â§227; 1981 c.192 Â§18; 1997 c.631 Â§235; renumbered 711.190 in 1997]

Â Â Â Â Â  711.042 [1973 c.797 Â§228; 1983 c.296 Â§6; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.045 [Amended by 1973 c.797 Â§229; 1975 c.544 Â§30; 1977 c.135 Â§25; 1981 c.192 Â§19; 1983 c.296 Â§7; 1997 c.631 Â§236; renumbered 711.180 in 1997]

Â Â Â Â Â  711.047 [1981 c.192 Â§21; 1983 c.296 Â§8; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.050 [Amended by 1973 c.797 Â§230; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.055 [Amended by 1973 c.797 Â§231; 1997 c.631 Â§237; renumbered 711.197 in 1997]

Â Â Â Â Â  711.060 [Amended by 1973 c.797 Â§232; 1997 c.631 Â§238; renumbered 711.199 in 1997]

MERGER; CONVERSION; SHARE EXCHANGE; ACQUISITION

(Conversion)

Â Â Â Â Â  711.065 Conversion of Oregon stock bank into insured stock institution. (1) An Oregon stock bank may convert into an insured stock institution subject to the prior approval of the supervisory authority having jurisdiction over the proposed resulting insured stock institution.

Â Â Â Â Â  (2) Upon completion of the conversion of an Oregon stock bank, its charter shall terminate, except for the purposes specified in ORS 711.190. [1997 c.631 Â§265]

Â Â Â Â Â  711.070 Conversion of financial institution into Oregon stock bank; application. (1) A financial institution with its head office or any branches located in this state that follows the procedures prescribed by the supervisory authority having jurisdiction over the converting financial institution shall be granted a charter of an Oregon stock bank by the Director of the Department of Consumer and Business Services if the director finds that the converting financial institution meets the standards of the Bank Act for the organization of such an Oregon stock bank.

Â Â Â Â Â  (2) A financial institution may apply to convert to an Oregon stock bank and obtain a charter by filing with the director:

Â Â Â Â Â  (a) A certificate signed by the chief executive officer of the converting financial institution certifying that all necessary corporate actions in compliance with the provisions of the laws of the supervisory authority having jurisdiction over the converting financial institution have been taken; and

Â Â Â Â Â  (b) The articles of incorporation for the operation of the financial institution as an Oregon stock bank, in accordance with the requirements of ORS 707.120. [1997 c.631 Â§266]

Â Â Â Â Â  711.075 Conversion of Oregon nonstock bank into financial institution. (1) An Oregon nonstock bank may convert into a financial institution subject to the prior approval of the supervisory authority having jurisdiction over the proposed resulting financial institution.

Â Â Â Â Â  (2) Upon completion of the conversion of an Oregon nonstock bank, its charter shall terminate, except for the purposes specified in ORS 711.190. [1997 c.631 Â§267]

Â Â Â Â Â  711.080 Conversion of financial institution into Oregon nonstock bank; application. (1) A financial institution with its head office or any branches located in this state that follows the procedures prescribed by the supervisory authority having jurisdiction over the converting financial institution shall be granted a charter of an Oregon nonstock bank by the Director of the Department of Consumer and Business Services if the director finds that the converting financial institution meets the standards of the Bank Act for the organization of such an Oregon nonstock bank.

Â Â Â Â Â  (2) An insured nonstock institution may apply to convert to an Oregon nonstock bank and obtain a charter by filing with the director:

Â Â Â Â Â  (a) A certificate signed by the chief executive officer of the converting financial institution certifying that all necessary corporate actions in compliance with the provisions of the laws of the supervisory authority having jurisdiction over the converting financial institution have been taken; and

Â Â Â Â Â  (b) The articles of incorporation for the operation of the insured nonstock institution as an Oregon nonstock bank, in accordance with the requirements of ORS 707.120. [1997 c.631 Â§268]

Â Â Â Â Â  711.085 Approval of conversion of Oregon bank by board or shareholders. If an Oregon bank converts pursuant to ORS 711.065 to 711.080, the conversion shall be approved by:

Â Â Â Â Â  (1) A majority of the full board of directors of the converting Oregon bank, unless the articles or bylaws of the converting Oregon bank required a greater percentage; and

Â Â Â Â Â  (2) If the converting bank is an Oregon stock bank, a vote of a majority of the outstanding stock of each class of voting shares at a meeting called to consider the conversion, unless the articles or bylaws of the converting Oregon bank required a greater percentage. [1997 c.631 Â§269]

Â Â Â Â Â  711.090 Conversion of Oregon bank or Oregon trust company to corporation or limited liability company. (1) An Oregon bank or Oregon trust company organized as a corporation under ORS chapter 707 or 709 may be converted to a limited liability company. An Oregon bank or Oregon trust company organized as a limited liability company may be converted to a corporation. The conversion shall be accomplished by the approval of a plan of conversion under ORS 711.095 and the filing of articles of conversion under ORS 711.100.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name of the Oregon bank or Oregon trust company prior to the conversion;

Â Â Â Â Â  (b) The name of the Oregon bank or Oregon trust company after the conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into the ownership interests or obligations of the converted Oregon bank or Oregon trust company, or into cash or other property, in whole or in part; and

Â Â Â Â Â  (e) Any additional information required by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [2005 c.134 Â§6]

Â Â Â Â Â  711.095 Approval of plan of conversion; fee. (1) A plan of conversion for an Oregon bank or Oregon trust company shall be approved as follows:

Â Â Â Â Â  (a) In the case of the conversion of an Oregon bank or Oregon trust company that was organized as a corporation under ORS chapter 707 or 709 to a limited liability company, the conversion shall be approved by:

Â Â Â Â Â  (A) A simple majority of the full board of directors of the converting Oregon bank or Oregon trust company, unless the articles of incorporation or bylaws of the converting Oregon bank or Oregon trust company require a greater percentage; and

Â Â Â Â Â  (B) A vote of a simple majority of the outstanding stock of each class of voting shares at a meeting called to consider the conversion, unless the articles of incorporation or bylaws of the converting Oregon bank or Oregon trust company require a greater percentage.

Â Â Â Â Â  (b) In the case of the conversion of an Oregon bank or Oregon trust company that was organized as a limited liability company under ORS 707.007 or 709.015 to a corporation, the conversion shall be approved by:

Â Â Â Â Â  (A) A simple majority of the full board of managers of the converting Oregon bank or Oregon trust company, unless the articles of organization or operating agreement of the converting Oregon bank or Oregon trust company require a greater percentage; and

Â Â Â Â Â  (B) A vote of the holders of a simple majority of outstanding membership interests in the converting Oregon bank or Oregon trust company, at a meeting called to consider the conversion, unless the articles of organization or operating agreement of the converting Oregon bank or Oregon trust company require a greater percentage.

Â Â Â Â Â  (2) Following approval of the plan of conversion by the board and the owners under subsection (1) of this section, the converting Oregon bank or Oregon trust company shall submit the plan of conversion to the Director of the Department of Consumer and Business Services for approval. The converting Oregon bank or Oregon trust company shall also submit a nonrefundable application fee of $3,000 and certified copies of the resolutions adopted by the board and by the owners of the Oregon bank or Oregon trust company showing approval of the plan of conversion. The director shall approve the plan of conversion if the director finds that the plan of conversion has been approved by the board and the owners of the converting institution in accordance with subsection (1) of this section and that:

Â Â Â Â Â  (a) In the case of the conversion of an Oregon bank or Oregon trust company from a corporation to a limited liability company, the converting institution meets the requirements of ORS 707.007 or 709.015 for the organization of an Oregon bank or Oregon trust company as a limited liability company; or

Â Â Â Â Â  (b) In the case of the conversion of an Oregon bank or Oregon trust company from a limited liability company to a corporation, the converting institution meets the requirements of the Bank Act for the organization of an Oregon bank or Oregon trust company as a corporation. [2005 c.134 Â§7]

Â Â Â Â Â  711.100 Articles of conversion; effective date of conversion. (1) After a plan of conversion is approved under ORS 711.095, the converting Oregon bank or Oregon trust company shall file articles of conversion with the Director of the Department of Consumer and Business Services. The articles shall:

Â Â Â Â Â  (a) State the name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) State the name and type of the business entity after conversion; and

Â Â Â Â Â  (c) Include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect on the date the articles of conversion are filed with the director, unless the articles of conversion state another effective date. [2005 c.134 Â§8]

Â Â Â Â Â  711.104 Rights of member of Oregon bank or Oregon trust company to dissent to conversion from limited liability company to corporation. (1) A member of an Oregon bank or Oregon trust company that is organized as a limited liability company may dissent to a plan of conversion under which the Oregon bank or Oregon trust company is to be converted from a limited liability company to a corporation.

Â Â Â Â Â  (2) To perfect a memberÂs right to dissent to a plan of conversion described in subsection (1) of this section, the member must send or deliver a notice of dissent to the Oregon bank or Oregon trust company prior to or at the meeting of the members at which the conversion is submitted to a vote, or the member must vote against the conversion.

Â Â Â Â Â  (3) A member may not dissent as to less than all the membership interests held in the name of the member, except a member holding, as a fiduciary or nominee, membership interests held in the memberÂs name for the benefit of more than one beneficiary, may dissent as to less than all of the membership interests held in the fiduciary or nomineeÂs name if any dissent as to the membership interests held for a beneficiary is made as to all the membership interests held by the fiduciary for that beneficiary or nominee. The fiduciaryÂs rights shall be determined as if the membership interests to which the fiduciary has dissented and the other membership interests are held in the names of different members.

Â Â Â Â Â  (4) Any member who dissented to a plan of conversion under this section and who desires to receive the value in cash of the memberÂs membership interests, shall make written demand upon the Oregon bank or Oregon trust company and accompany the demand with the surrender of the memberÂs certificates of membership interest, properly indorsed within 30 days after the meeting of the members at which the vote to approve the plan of conversion was taken. Any member failing to make written demand within the 30-day period shall be bound by the terms of the proposed plan of conversion.

Â Â Â Â Â  (5) Within 30 days after the plan of conversion becomes effective, the Oregon bank or Oregon trust company shall give written notice thereof to each dissenting member who has made demand under this section at the address of the member on the membership books of the Oregon bank or Oregon trust company, and shall make a written offer to each such member to pay for the memberÂs membership interests at a specified price in cash, determined by the Oregon bank or Oregon trust company to be the fair value of the membership interests as of the effective date of the conversion. The notice and offer shall be accompanied by a statement of condition of the Oregon bank or Oregon trust company as of the latest available date and not more than four months prior to the effective date of the plan of conversion, and a statement of income of the Oregon bank or Oregon trust company for the period ending on the date of the statement of condition.

Â Â Â Â Â  (6) Any member who accepts the offer of the Oregon bank or Oregon trust company within 30 days following the date on which notice of the offer was mailed or delivered to dissenting members shall be paid the price per share offered in cash, within 30 days following the date on which the member communicates acceptance in writing to the Oregon bank or Oregon trust company. Upon payment, the dissenting member shall cease to have any interest in the membership interests previously held by the member.

Â Â Â Â Â  (7) If within 30 days after notice of the offer, one or more dissenting members do not accept the offer of the Oregon bank or Oregon trust company or if no offer is made, then the value of the membership interests of the dissenting members who have not accepted the offer shall be ascertained, as of the effective date of the conversion, by an independent, qualified appraiser chosen by the Director of the Department of Consumer and Business Services. The valuation determined by the appraiser shall govern and the appraiserÂs valuation of the membership interests is not appealable except for one or more of the reasons set forth in ORS 36.705 (1)(a) to (d) for vacation of an arbitratorÂs award, and for one of the grounds for modification or correction of an arbitratorÂs award under ORS 36.710. Any appeal must be made within 30 days after the date of the appraiserÂs valuation and is subject to ORS 183.415 to 183.500. The Oregon bank or Oregon trust company shall pay the dissenting members the appraised value of the membership interests within 30 days after the date the appraiser sends the Oregon bank or Oregon trust company written notice of the appraiserÂs valuation.

Â Â Â Â Â  (8) The director shall assess the reasonable costs and expenses of the appraisal proceeding equally to the Oregon bank or Oregon trust company and to the dissenting members, as a group, if the amount offered by the Oregon bank or Oregon trust company is between 85 percent and 115 percent of the appraised value of the membership interests. The director shall assess the reasonable costs and expenses of the appraisal proceeding and the reasonable costs and expenses, including attorney fees and costs, of the Oregon bank or Oregon trust company to the dissenting members, as a group, if the amount offered by the Oregon bank or Oregon trust company is 115 percent or more of the appraised value of the membership interests. The director shall assess the reasonable costs and expenses of the appraisal proceeding and the reasonable costs and expenses, including attorney fees and costs, of the dissenting members, as a group, to the Oregon bank or Oregon trust company if the amount offered by the Oregon bank or Oregon trust company is 85 percent or less of the appraised value of the membership interests. The directorÂs decision regarding assessment of fees and costs may be appealed as provided in ORS 183.415 to 183.500.

Â Â Â Â Â  (9) Amounts required to be paid by the Oregon bank or Oregon trust company, or by the dissenting members under this section shall be paid within 30 days after the directorÂs assessment of any fees or costs becomes final, or, if the directorÂs decision is appealed, within 30 days after a final determination of the fees and costs is made.

Â Â Â Â Â  (10) The director may require, as a condition of approving a plan of conversion, the replacement of all or a portion of the membersÂ equity of an Oregon bank or Oregon trust company.

Â Â Â Â Â  (11) A dissenting member making a demand under subsection (4) of this section may withdraw the demand if:

Â Â Â Â Â  (a) The Oregon bank or Oregon trust company consents to the withdrawal; or

Â Â Â Â Â  (b) The dissenting member pays the memberÂs pro rata share of the appraisal costs and the Oregon bankÂs or Oregon trust companyÂs reasonable costs and expenses, including attorney fees and costs.

Â Â Â Â Â  (12) When a dissenting member withdraws the demand under subsection (11) of this section, the memberÂs status as a member shall be restored, without prejudice to any proceedings taking place in the interim. [2005 c.134 Â§13]

Â Â Â Â Â  711.105 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.110 [Amended by 1973 c.797 Â§233; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.112 [1973 c.797 Â§234; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.115 [Amended by 1973 c.797 Â§235; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.120 [Repealed by 1973 c.797 Â§428]

(Merger, Share Exchange and Acquisition)

Â Â Â Â Â  711.125 Merger of Oregon stock bank with insured stock institution; company acquiring shares of Oregon stock bank through share exchange. (1) Subject to the provisions and requirements of ORS 711.130 to 711.145 and 713.270, any Oregon stock bank may merge with any insured stock institution if the merger is permitted by the supervisory authority having jurisdiction over the resulting insured stock institution.

Â Â Â Â Â  (2) Subject to the provisions and requirements of ORS 711.130 to 711.145 and 713.270, ORS chapter 715 and applicable federal law, a company may acquire all of the outstanding shares of one or more classes or series of stock of an Oregon stock bank through a share exchange. [1997 c.631 Â§270]

Â Â Â Â Â  711.130 Approval of plan of merger or share exchange involving Oregon stock bank; contents of plan; fee. (1) For each Oregon stock bank that is a party to a merger or that proposes to have its stock acquired through a share exchange, the plan of merger or plan of share exchange shall be approved by a majority of the entire board of directors of each such Oregon stock bank. If an insured stock institution, other than an Oregon stock bank, is a party to a merger with an Oregon stock bank, the plan of merger shall be approved by such merging insured stock institutionÂs board of directors to the extent required under the laws applicable to such insured stock institution.

Â Â Â Â Â  (2) A plan of merger shall contain at least:

Â Â Â Â Â  (a) The name of each party to the merger and the name of the resulting insured stock institution;

Â Â Â Â Â  (b) The terms and conditions of the proposed merger;

Â Â Â Â Â  (c) The manner and basis of converting the shares of each merging insured stock institution into shares, obligations or other securities of the resulting insured stock institution or a holding company of the resulting insured stock institution or, in whole or part, into cash or other property;

Â Â Â Â Â  (d) A statement of any changes in the articles of incorporation of the resulting insured stock institution to be put into effect by the plan of merger; and

Â Â Â Â Â  (e) Any other provisions with respect to the proposed merger that the Director of the Department of Consumer and Business Services determines to be necessary.

Â Â Â Â Â  (3) A plan of share exchange shall contain at least:

Â Â Â Â Â  (a) The name of the Oregon stock bank whose shares will be acquired and the name of the acquiring company;

Â Â Â Â Â  (b) The terms and conditions of the proposed share exchange;

Â Â Â Â Â  (c) The manner and basis of the exchange of shares of the Oregon stock bank for shares, obligations or other securities of the acquiring company or of any other company or for cash or for other property in full or in part;

Â Â Â Â Â  (d) A statement of any changes in the articles of incorporation of the acquired Oregon stock bank to be put into effect by the plan of share exchange; and

Â Â Â Â Â  (e) Any other provision with respect to the proposed share exchange that the director determines to be necessary.

Â Â Â Â Â  (4) After approval by the board of directors, the plan of merger or plan of share exchange shall be submitted to the director for approval, with a nonrefundable application fee of $3,000. Certified copies of the authorizing resolutions of each board of directors, if any such resolutions are required under applicable law, showing approval of the plan of merger or plan of share exchange in accordance with subsection (1) of this section shall also be submitted. For each Oregon stock bank that is a party to a merger or is to be acquired through a share exchange, the certified copies of the board resolutions shall also show that the resolutions were approved by a majority of the entire board. [1997 c.631 Â§271]

Â Â Â Â Â  711.135 Action by director on plan of merger or share exchange involving Oregon stock bank; appeal. (1) Within 90 days after receiving the materials and fee specified in ORS 711.130, unless the time is extended by the Director of the Department of Consumer and Business Services in concurrence with the applicants, the director shall approve or disapprove the plan of merger or plan of share exchange. The director shall approve the plan of merger or plan of share exchange if the director finds that:

Â Â Â Â Â  (a) The transaction conforms with the provision of the Bank Act;

Â Â Â Â Â  (b) The transaction will not be detrimental to the safety and soundness of the resulting Oregon stock bank or Oregon stock bank to be acquired through a share exchange;

Â Â Â Â Â  (c) The transaction is not contrary to the public interest; and

Â Â Â Â Â  (d) The director is satisfied that the transaction is permitted by the state or federal supervisory authority having jurisdiction over the resulting insured stock institution or acquiring company.

Â Â Â Â Â  (2) If the director disapproves a plan of merger or plan of share exchange, the director shall state any objections in writing and give the boards of the parties to the transaction an opportunity to amend the plan of merger or plan of share exchange to obviate the objections. The amended plan of merger or plan of share exchange shall be submitted to the director for approval as if it were the original plan of merger or plan of share exchange.

Â Â Â Â Â  (3) Any of the parties to the transaction may appeal the decision of the director as provided in ORS 183.415 to 183.500. [1997 c.631 Â§272]

Â Â Â Â Â  711.140 Approval of merger or share exchange involving Oregon stock bank by stockholders. (1) To be effective, a merger or share exchange involving an Oregon stock bank shall be approved by the stockholders of each Oregon stock bank that is a party to a merger or Oregon stock bank to be acquired through a share exchange by a vote of two-thirds of the outstanding stock of each class of voting shares at a meeting called to consider the merger or share exchange.

Â Â Â Â Â  (2) Approval of the merger or share exchange by the stockholders constitutes the adoption of any amendments to the articles set forth in the plan of merger or plan of share exchange.

Â Â Â Â Â  (3) If the plan of merger or plan of share exchange adopts any provision enumerated in ORS 707.248 affecting the rights of nonvoting stockholders of an Oregon stock bank, such nonvoting stockholders may vote as a class on the merger or share exchange.

Â Â Â Â Â  (4) Each Oregon stock bank that is a party to a merger or is to be acquired through a share exchange shall give notice of the meeting to vote on the proposed merger or share exchange to each stockholder of record entitled to vote on the plan of merger or plan of share exchange at the address of the stockholder in the books of the Oregon stock bank at least 15 days before the date of the meeting unless the notice is waived in writing by all the holders of shares entitled to vote on the plan of merger or plan of share exchange. Unless, pursuant to ORS 711.170 (8) or other applicable law, the shareholders of the Oregon stock bank are not entitled to receive fair value of their shares, the notice shall be accompanied by a copy of ORS 711.175, 711.180 and 711.185, and shall explain that the sections establish the rights of dissenting stockholders. The notice shall also include any other information that the Director of the Department of Consumer and Business Services may require. [1997 c.631 Â§273]

Â Â Â Â Â  711.145 Effective date of merger or share exchange involving Oregon stock bank. (1) In a merger involving an Oregon stock bank:

Â Â Â Â Â  (a) If the resulting insured stock institution is an Oregon stock bank, the merger shall, unless a later date is specified in the plan of merger, become effective upon the filing with the Director of the Department of Consumer and Business Services of the approved plan of merger, copies of the resolutions of the stockholders of each party to the merger, if shareholder approval is required under law applicable to such merging insured stock institution, and evidence satisfactory to the director that all federal regulatory requirements, if any, have been satisfied. The charters of each Oregon stock bank that is a party to a merger, unless it is the resulting insured stock institution, shall terminate when the merger becomes effective.

Â Â Â Â Â  (b) If the insured stock institution from a merger is an insured stock institution other than an Oregon stock bank, the effective date and time of the merger shall be determined under the laws governing the resulting insured stock institution. The merger will be effective as to each Oregon stock bank that is a party to the merger if copies of the resolutions of the directors and shareholders of the Oregon stock bank approving the plan of merger and evidence of the effective date and time of the merger are filed with the director.

Â Â Â Â Â  (c) If the resulting insured stock institution is an Oregon stock bank, the director shall promptly issue to the Oregon stock bank a certificate of merger specifying the names of the parties to the merger, the name of the resulting Oregon stock bank and the date on which the merger became effective as prescribed in this section. The certificate shall be prima facie evidence of the merger and of the correctness of all proceedings and may be recorded in any office for the recording of deeds to evidence the new name in which the property of the merging insured stock institutions is held.

Â Â Â Â Â  (2) In a share exchange involving an Oregon stock bank:

Â Â Â Â Â  (a) If the stock of an Oregon stock bank is to be acquired by a company organized under the laws of this state, the share exchange shall, unless a later date is specified in the plan of share exchange, become effective upon the filing with the director of the approved plan of share exchange, copies of the resolutions of the stockholders of the acquired Oregon stock bank, and evidence satisfactory to the director that all federal regulatory requirements, if any, have been satisfied.

Â Â Â Â Â  (b) If the stock of the Oregon stock bank is to be acquired by a company organized under the laws of a state other than Oregon, the effective date and time of the share exchange shall be determined under the laws governing such company. The share exchange will be effective as to the acquired Oregon stock bank if copies of the resolutions of the directors and shareholders of the Oregon stock bank approving the share exchange and evidence of the effective date and time of the share exchange are filed with the director. [1997 c.631 Â§274; 2005 c.22 Â§484]

Â Â Â Â Â  711.150 Merger of Oregon nonstock bank with insured nonstock institution. Subject to the provisions and requirements of ORS 711.155 to 711.165 and 713.270, an Oregon nonstock bank may merge with any insured nonstock institution if the merger is permitted by the laws of the supervisory authority having jurisdiction over the resulting insured nonstock institution. [1997 c.631 Â§275]

Â Â Â Â Â  711.155 Approval of merger involving Oregon nonstock bank; contents of plan; fee. (1) For each Oregon nonstock bank that is a party to a merger, the plan of merger shall be approved by a majority of the entire board of directors of each such Oregon nonstock bank. If an insured nonstock institution, other than an Oregon nonstock bank, is a party to a merger with an Oregon nonstock bank, the plan of merger shall be approved by such insured nonstock institutionÂs board of directors to the extent required under the laws applicable to such insured nonstock institution.

Â Â Â Â Â  (2) The plan of merger shall contain:

Â Â Â Â Â  (a) The name of each party to the merger and the name of the resulting insured nonstock institution;

Â Â Â Â Â  (b) The terms and conditions of the proposed merger;

Â Â Â Â Â  (c) The manner and basis of converting the obligations or securities of each merging insured nonstock institution into obligations or other securities of the resulting insured nonstock institution or, in whole or part, into cash or other property;

Â Â Â Â Â  (d) A statement of any changes in the articles of incorporation of the resulting insured nonstock institution to be put into effect by the plan of merger; and

Â Â Â Â Â  (e) Any other provisions with respect to the proposed merger that the Director of the Department of Consumer and Business Services determines to be necessary.

Â Â Â Â Â  (3) After approval by the board of directors, the plan of merger shall be submitted to the director for approval with a nonrefundable application fee of $3,000. Certified copies of the authorizing resolutions of each board of directors, if any such resolutions are required under applicable law, showing approval of the plan of merger in accordance with subsection (1) of this section shall also be submitted. For each Oregon nonstock bank that is a party to a merger, the certified copies of the board resolutions shall also show that the resolutions were approved by a majority of the entire board.

Â Â Â Â Â  (4) After approval by each board of directors of the plan of merger, notice of the merger shall be delivered to the household of each depositor of each Oregon nonstock bank unless the Oregon nonstock bank is the resulting insured nonstock institution. Such notice shall include at least the name of the resulting insured nonstock institution and the location of its head office and may be included in any account statement regularly delivered to such depositors. [1997 c.631 Â§276]

Â Â Â Â Â  711.160 Action by director on plan of merger involving Oregon nonstock bank; appeal. (1) Within 90 days after receiving the materials and fee specified in ORS 711.155, unless the time is extended by the Director of the Department of Consumer and Business Services in concurrence with the applicants, the director shall approve or disapprove the plan of merger. The director shall approve the plan of merger if the director finds that:

Â Â Â Â Â  (a) The resulting insured nonstock institution meets the requirements of the Bank Act;

Â Â Â Â Â  (b) The merger will not be detrimental to the safety and soundness of the resulting insured nonstock institution;

Â Â Â Â Â  (c) The merger is not contrary to the public interest; and

Â Â Â Â Â  (d) The director is satisfied that the merger is permitted by the state or federal supervisory authority having jurisdiction over the resulting insured nonstock institution.

Â Â Â Â Â  (2) If the director disapproves a plan of merger, the director shall state any objections in writing and give the boards of the parties to the merger an opportunity to amend the plan of merger to obviate the objections. The amended plan of merger shall be submitted to the director for approval as if it were the original plan of merger.

Â Â Â Â Â  (3) Any of the parties to the merger may appeal the decision of the director as provided in ORS 183.415 to 183.500. [1997 c.631 Â§277]

Â Â Â Â Â  711.165 Effective date of merger involving Oregon nonstock bank. (1) If the resulting insured nonstock institution is an Oregon nonstock bank, the merger shall, unless a later date is specified in the plan of merger, become effective upon the filing with the Director of the Department of Consumer and Business Services the approved plan of merger and evidence satisfactory to the director that all federal regulatory requirements, if any, have been satisfied. The charters of each Oregon nonstock bank that is a party to the merger, other than the resulting insured nonstock institution, shall terminate when the merger becomes effective.

Â Â Â Â Â  (2) If the resulting insured nonstock institution is an insured nonstock institution, the effective date and time of the merger shall be determined under the laws governing the resulting insured nonstock institution. The merger will be effective as to each Oregon nonstock bank that is a party to the merger when copies of the resolutions of the directors of the Oregon nonstock bank approving the plan of merger and evidence of the effective date and time of the merger are filed with the director.

Â Â Â Â Â  (3) If the resulting insured nonstock institution is an Oregon nonstock bank, the director shall promptly issue to the resulting insured nonstock institution a certificate of merger specifying the names of the parties to the merger, the name of the resulting insured nonstock institution, and the date on which the merger became effective as prescribed in subsection (1) of this section. The certificate shall be prima facie evidence of the merger and of the correctness of all proceedings and may be recorded in any office for the recording of deeds to evidence the new name in which the property of the merging insured nonstock institutions is held. [1997 c.631 Â§278]

Â Â Â Â Â  711.170 Sale of assets and transfer of liabilities by Oregon bank; approval of director and board of directors. (1) Subject to the provisions set forth in this section and ORS 713.270, an Oregon bank may sell all or any portion of its assets or transfer all or any portion of its liabilities, other than deposit liabilities, to any person and may transfer all or any portion of its deposit liabilities to any insured institution.

Â Â Â Â Â  (2) An Oregon bank may sell all or substantially all of its assets outside the ordinary course of business, transfer all or substantially all the deposit liabilities of any of its branches or principal place of business, or both, only with the prior written approval of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) An acquisition transaction agreement shall be approved by a majority of the entire board of directors of each Oregon bank that:

Â Â Â Â Â  (a) Is selling assets or transferring deposit liabilities, or both, requiring approval of the director under subsection (2) of this section; or

Â Â Â Â Â  (b) Is acquiring all or substantially all of the assets outside the ordinary course of business, all or substantially all of the deposit liabilities, or both, of another insured institution.

Â Â Â Â Â  (4) After approval of the acquisition transaction agreement by the board of directors of each Oregon bank that is subject to subsection (3) of this section, the following shall be submitted to the director, if required under subsection (2) of this section, for approval:

Â Â Â Â Â  (a) A copy of the acquisition transaction agreement, which shall contain the terms of conditions of the acquisition transaction;

Â Â Â Â Â  (b) A nonrefundable application fee of $3,000;

Â Â Â Â Â  (c) Certified copies of the authorizing resolutions of the board of directors of each such Oregon bank showing approval of the acquisition transaction agreement in accordance with subsection (3) of this section; and

Â Â Â Â Â  (d) Such other information as the director may require.

Â Â Â Â Â  (5) If an Oregon stock bank proposes to transfer all or substantially all of its assets outside the ordinary course of business, all or substantially all of its deposit liabilities, or both, such Oregon stock bank shall send to each of its stockholders, within 30 days after approval by its board of directors, notice of the acquisition transaction and a copy of ORS 711.175, 711.180 and 711.185. To be effective, each Oregon stock bank that proposes to transfer all or substantially all of its assets outside the ordinary course of business, all or substantially all of its deposit liabilities, or both, shall have such acquisition transaction approved by a vote of two-thirds of the outstanding stock of each class of voting shares at a meeting called to consider the acquisition transaction.

Â Â Â Â Â  (6) Within 90 days after approval of the board of directors of each Oregon nonstock bank that proposes to transfer all or substantially all of its assets outside the ordinary course of business, all or substantially all of its deposit liabilities, or both, each such Oregon nonstock bank shall send notice of the acquisition transaction to the household of each depositor of each such Oregon nonstock bank. Such notice shall include at least the name of the acquiring person or insured institution, the address of the head office of such person or insured institution, and a statement that all or substantially all of the assets, deposit liabilities, or both, will be acquired. Such notice may be included in any account statement sent to such depositors.

Â Â Â Â Â  (7) The director shall approve an acquisition transaction that is subject to subsection (2) of this section if the director finds that the acquisition transaction:

Â Â Â Â Â  (a) Conforms with the provisions of the Bank Act;

Â Â Â Â Â  (b) Will not be detrimental to the safety and soundness of an Oregon bank that is a party to such an acquisition transaction;

Â Â Â Â Â  (c) Is not contrary to the public interest; and

Â Â Â Â Â  (d) If the acquiring person or insured institution is not an Oregon bank, the director is satisfied that the acquisition transaction is permitted by the supervisory authority, if any, having jurisdiction over the acquiring person or insured institution.

Â Â Â Â Â  (8) If the director disapproves an acquisition transaction that is subject to subsection (2) of this section, the director shall state any objections in writing and give the parties to the acquisition transaction an opportunity to take actions to obviate the objections.

Â Â Â Â Â  (9) Any party to an acquisition transaction agreement may appeal the decision of the director as provided in ORS 183.415 to 183.500. [1997 c.631 Â§279]

Â Â Â Â Â  711.175 StockholderÂs right to dissent to merger, share exchange, transfer of assets or liabilities or conversion. (1) A stockholder of an Oregon stock bank or Oregon trust company may dissent from the following:

Â Â Â Â Â  (a) A plan of merger pursuant to which the Oregon stock bank or Oregon trust company is not the resulting insured institution;

Â Â Â Â Â  (b) A plan of merger pursuant to which the Oregon stock bank or Oregon trust company is the resulting insured stock institution and the number of its voting shares outstanding immediately after the merger, plus the number of shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will exceed by more than 20 percent the total number of voting shares of the resulting insured stock institution outstanding immediately before the merger;

Â Â Â Â Â  (c) A plan of share exchange pursuant to which the Oregon stock bank or Oregon trust company in which the stockholder owns shares is acquired;

Â Â Â Â Â  (d) An acquisition transaction requiring the stockholderÂs approval pursuant to ORS 711.170 (5); and

Â Â Â Â Â  (e) A plan of conversion pursuant to which the Oregon stock bank or Oregon trust company is to be converted to a limited liability company.

Â Â Â Â Â  (2) To perfect a stockholderÂs right to dissent to a transaction described in subsection (1) of this section, the stockholder must send or deliver a notice of dissent to the Oregon stock bank or Oregon trust company prior to or at the meeting of the stockholders at which the transaction is submitted to a vote, or the stockholder must vote against the transaction.

Â Â Â Â Â  (3) A stockholder may not dissent as to less than all the shares registered in the name of the stockholder, except a stockholder holding, as a fiduciary or nominee, shares registered in the stockholderÂs name for the benefit of more than one beneficiary, may dissent as to less than all of the shares registered in the fiduciary or nomineeÂs name if any dissent as to the shares held for a beneficiary is made as to all the shares held by the fiduciary for that beneficiary or nominee. The fiduciaryÂs rights shall be determined as if the shares to which the fiduciary has dissented and the other shares are registered in the names of different stockholders. [1997 c.631 Â§280; 2005 c.134 Â§9]

Â Â Â Â Â  711.180 Rights of stockholder dissenting to merger, share exchange, transfer of assets or liabilities or conversion; demand required; notice and offer to pay for shares; costs of appraisal of shares; when rights not applicable. (1) Any stockholder of an Oregon stock bank or Oregon trust company who dissented to a transaction listed under ORS 711.175 (1) and who desires to receive the value in cash of those shares, shall make written demand upon the Oregon stock bank, Oregon trust company or its successor and accompany the demand with the surrender of the share certificates, properly indorsed within 30 days after the stockholdersÂ meeting at which a vote to approve the transaction involving an Oregon stock bank or Oregon trust company was taken. Any stockholder failing to make written demand within the 30-day period shall be bound by the terms of the proposed plan of merger, plan of share exchange, plan of conversion or acquisition transaction agreement.

Â Â Â Â Â  (2) Within 30 days after a transaction listed under ORS 711.175 (1) is effected, the Oregon stock bank, Oregon trust company or its successor shall give written notice thereof to each dissenting stockholder who has made demand under this section at the address of the stockholder on the stock record books of the Oregon stock bank or Oregon trust company, and shall make a written offer to each such stockholder to pay for the shares at a specified price in cash determined by the Oregon stock bank, Oregon trust company or its successor to be the fair value of the shares as of the effective date of the transaction. The notice and offer shall be accompanied by a statement of condition of the Oregon stock bank or Oregon trust company, the shares of which the dissenting stockholder held, as of the latest available date and not more than four months prior to the consummation of the transaction, and a statement of income of the Oregon stock bank or Oregon trust company for the period ending on the date of the statement of condition.

Â Â Â Â Â  (3) Any stockholder who accepts the offer of the Oregon stock bank, Oregon trust company or its successor within 30 days following the date on which notice of the offer was mailed or delivered to dissenting stockholders shall be paid the price per share offered, in cash, within 30 days following the date on which the stockholder communicates acceptance in writing to the Oregon stock bank, Oregon trust company or its successor. Upon payment, the dissenting stockholder shall cease to have any interest in the shares previously held by the stockholder.

Â Â Â Â Â  (4) If, within 30 days after notice of the offer, one or more dissenting stockholders do not accept the offer of the Oregon stock bank, Oregon trust company or its successor or if no offer is made, then the value of the shares of the dissenting stockholders who have not accepted the offer shall be ascertained, as of the effective date of the transaction, by an independent, qualified appraiser chosen by the Director of the Department of Consumer and Business Services. The valuation determined by the appraiser shall govern and the appraiserÂs valuation of the shares shall not be appealable except for one or more of the reasons set forth in ORS 36.705 (1)(a) to (d) for vacation of an arbitratorÂs award, and for one of the grounds for modification or correction of an arbitratorÂs award under ORS 36.710. Any appeal must be made within 30 days after the date of the appraiserÂs valuation and is subject to ORS 183.415 to 183.500. The Oregon stock bank, Oregon trust company or its successor shall pay the dissenting shareholders the appraised value of the shares within 30 days after the date the appraiser sends the Oregon stock bank, Oregon trust company or its successor written notice of the appraiserÂs valuation.

Â Â Â Â Â  (5) The director shall assess the reasonable costs and expenses of the appraisal proceeding equally to the Oregon stock bank, Oregon trust company or its successor and to the dissenting shareholders, as a group, if the amount offered by the Oregon stock bank, Oregon trust company or its successor is between 85 percent and 115 percent of the appraised value of the shares. The director shall assess the reasonable costs and expenses of the appraisal proceeding and the reasonable costs and expenses, including attorney fees and costs, of the Oregon stock bank, Oregon trust company or its successor to the dissenting stockholders, as a group, if the amount offered by the Oregon stock bank, Oregon trust company or its successor is 115 percent or more of the appraised value of the shares. The director shall assess the reasonable costs and expenses of the appraisal proceeding and the reasonable costs and expenses, including attorney fees and costs, of the dissenting shareholders, as a group, to the Oregon stock bank, Oregon trust company or its successor if the amount offered by the Oregon stock bank, Oregon trust company or its successor is 85 percent or less of the appraised value of the shares. The directorÂs decision regarding assessment of fees and costs may be appealed as provided in ORS 183.415 to 183.500.

Â Â Â Â Â  (6) Amounts required to be paid by the Oregon stock bank, Oregon trust company or its successors, or the dissenting shareholders under this section shall be paid within 30 days after the directorÂs assessment of any fees or costs becomes final or, if the directorÂs decision is appealed, within 30 days after a final determination of the fees and costs is made.

Â Â Â Â Â  (7) The director may require, as a condition of approving a transaction listed in ORS 711.175 (1), the replacement of all or a portion of the stockholdersÂ equity of an Oregon stock bank or Oregon trust company expended in payment to dissenting stockholders under this section.

Â Â Â Â Â  (8) A stockholder may not receive the fair value of the stockholderÂs shares under this section:

Â Â Â Â Â  (a) If the plan of merger provides that all stockholders of the Oregon stock bank receive common stock of a holding company pursuant to a merger with an interim banking institution chartered under ORS 707.025, the stockholderÂs Oregon stock bank or Oregon trust company and the interim banking institution are the only parties to the merger and the stockholdersÂ relative interests in the holding company are in substantially the same proportions as the stockholdersÂ relative interests in the Oregon stock bank or Oregon trust company, except for nominal changes in the stockholdersÂ interests resulting from elimination of fractional shares;

Â Â Â Â Â  (b) If the shares held by the dissenting stockholder immediately before the effective date of a transaction listed in ORS 711.175 (1) are listed on any national securities exchange or are listed for trading on the National Association of Securities Dealers Automated Quotation stock market on either the national market or smallcap market; or

Â Â Â Â Â  (c) If the plan of stock exchange provides that all stockholders of the Oregon stock bank or Oregon trust company receive stock of a holding company pursuant to the plan of stock exchange with the result that the stockholdersÂ relative interests in the holding company are in substantially the same proportions as the stockholdersÂ relative interests in the Oregon stock bank or Oregon trust company, except for nominal changes in stockholdersÂ interests resulting from elimination of fractional interests. [Formerly 711.045; 2003 c.598 Â§53; 2005 c.134 Â§10]

Â Â Â Â Â  711.185 Stockholder withdrawal of demand for payment for shares made under ORS 711.180. (1) A dissenting stockholder making a demand under ORS 711.180 may withdraw the demand if:

Â Â Â Â Â  (a) The Oregon stock bank, Oregon trust company or its successor consents to the withdrawal; or

Â Â Â Â Â  (b) The dissenting stockholder pays the stockholderÂs pro rata share of the appraisal costs and the Oregon stock bankÂs or Oregon trust companyÂs reasonable costs and expenses, including attorney fees and costs.

Â Â Â Â Â  (2) When a dissenting stockholder withdraws the demand under subsection (1) of this section, the stockholderÂs status as a stockholder shall be restored, without prejudice to any corporate proceedings taking place in the interim. [1997 c.631 Â§281; 2005 c.134 Â§11]

(General Provisions)

Â Â Â Â Â  711.190 Effect of merger or conversion of Oregon bank; rights, powers, duties and liabilities of resulting financial institution. (1) When a merger or conversion of an Oregon bank becomes effective:

Â Â Â Â Â  (a) The separate existence of each Oregon bank participating in the plan of merger or conversion, except the existence of the resulting financial institution, ends; and

Â Â Â Â Â  (b) The resulting financial institution is an entity with all the property, rights, powers and duties of all parties to the merger or the converting financial institution, except as affected by the laws applicable to the resulting financial institution and by the charter, articles of incorporation and bylaws of the resulting financial institution.

Â Â Â Â Â  (2) All property, debts, choses in action and every other interest of each merging or converting financial institution are transferred to and vested in the resulting financial institution without any further act or deed of any party to the merger or conversion. The title to or any interest in any real estate vested in any merging or converting financial institution may not revert or be impaired because of the merger or conversion.

Â Â Â Â Â  (3) When a merger or conversion becomes effective, the resulting financial institution shall be liable for all liabilities and obligations of each of the merging or converting financial institutions. Any existing or pending claim, action or proceeding by or against any merging or converting financial institution may be prosecuted as if the merger or conversion had not taken place, or the resulting financial institution may be substituted in its place. A merger or conversion may not impair the rights of creditors or depositors of a merging or converting financial institution or any liens upon the property of a merging or converting financial institution.

Â Â Â Â Â  (4) Unless prohibited under applicable law, a resulting financial institution may use the name of the merging financial institution or the converting financial institution whenever it can do any act under the name more conveniently.

Â Â Â Â Â  (5) Any reference to a merging or converting financial institution in any writing, whether executed or taking effect before or after the merger or conversion, is a reference to the resulting financial institution if consistent with the other provisions of the writing, and if the resulting financial institution is authorized to exercise the powers conferred or required by the writing. [Formerly 711.040]

Â Â Â Â Â  711.195 Merger, conversion or acquisition of Oregon bank involving trust company. If a merger, conversion or acquisition of an Oregon bank involves a trust company, the Director of the Department of Consumer and Business Services shall not approve the merger, conversion, or acquisition until satisfied that adequate provision has been made for successor fiduciaries. [1997 c.631 Â§282]

Â Â Â Â Â  711.197 Conditions for resulting Oregon bank to conform with state law. If, pursuant to a merger or conversion of a financial institution, the resulting or converting financial institution is an Oregon bank and has assets or liabilities in this state that do not conform to the requirements of applicable law or carries on business activities that are not permitted for the resulting or converting financial institution, the Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Permit the resulting or converting financial institution to retain the nonconforming assets or liabilities or to continue the otherwise unpermitted activities for such periods and subject to such conditions and limitations as the director determines, by rule or order, will not be injurious to the safety and soundness of the resulting or converting financial institution; or

Â Â Â Â Â  (2) Grant the resulting or converting financial institution a reasonable time to conform with applicable law. [Formerly 711.055]

Â Â Â Â Â  711.199 Valuation of assets on books of resulting Oregon bank. Without approval by the Director of the Department of Consumer and Business Services, an asset shall not be carried on the books of a resulting or converting financial institution that is an Oregon bank at a valuation higher than that on the books of the resulting or converting financial institution at the time of its last examination prior to the effective date of the merger or conversion. [Formerly 711.060]

Â Â Â Â Â  711.205 [Amended by 1973 c.797 Â§236; 1993 c.229 Â§10; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.207 [1973 c.797 Â§237; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.210 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.211 [1993 c.229 Â§12; repealed by 1997 c.631 Â§567]

VOLUNTARY LIQUIDATION; DISSOLUTION

Â Â Â Â Â  711.215 Voluntary liquidation on approval of stockholders and director; costs of special examination. An institution may go into voluntary liquidation by vote of its stockholders owning at least two-thirds of its capital stock. The institution shall first obtain the written consent of the Director of the Department of Consumer and Business Services. Before consenting to the liquidation, the director may require a special examination of the condition and affairs of the institution. The institution shall pay the actual costs of the examination as provided in ORS 706.544. [Amended by 1973 c.797 Â§238; 1985 c.762 Â§43; 1985 c.786 Â§40; 1999 c.59 Â§220]

Â Â Â Â Â  711.217 Transactions exempt from ORS 711.220 to 711.235. In a transaction where a purchasing insured institution assumes or agrees to pay all the liabilities of a liquidating institution, ORS 711.220 to 711.235 do not apply. [1973 c.797 Â§239; 1997 c.631 Â§239]

Â Â Â Â Â  711.220 Notice of voluntary liquidation; presentation of claims. (1) If a vote is taken authorizing the voluntary liquidation of an institution, the board of directors shall cause to be published in a newspaper of general circulation in the city, town or county in which the principal office of the institution is located, at least once a week for four consecutive weeks, notice of the liquidation notifying depositors, other creditors or claimants to present their claims for payment.

Â Â Â Â Â  (2) Claims of depositors shall be paid upon the presentation of a check, passbook, certificate of deposit or other instrument required for payment before the institution went into voluntary liquidation. Disputed claims shall be presented in writing for allowance or rejection in the manner provided in ORS 711.230 for claims of other creditors.

Â Â Â Â Â  (3) Within 60 days after the last publication of the notice provided for in this section, an institution in voluntary liquidation shall mail a written notice of its intention to liquidate to the last-known address of all depositors and other creditors who have not yet claimed the full amount shown to be due them according to the records of the institution. [Amended by 1973 c.797 Â§240]

Â Â Â Â Â  711.225 Report and transfer of unclaimed deposits. (1) All deposits that remain unclaimed after six months from the date of the written notice mentioned in ORS 711.220 (3), shall be reported and transferred by the Oregon stock bank to the Department of State Lands as unclaimed property under ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (2) A copy of the report of unclaimed deposits filed with the Department of State Lands shall be filed with the Director of the Department of Consumer and Business Services. [Amended by 1957 c.670 Â§33; 1959 c.138 Â§1; 1973 c.797 Â§241; 1993 c.694 Â§36; 1997 c.631 Â§240]

Â Â Â Â Â  711.230 Claims; time within which presented; extension of time. (1) Claims of all persons, other than depositors, against the institution shall be presented in writing to the institution within one year after the date of first publication provided for in ORS 711.220, unless barred by an earlier period of limitation. Claims arising out of the expense of liquidation may be filed at any time prior to the closing of the liquidation.

Â Â Â Â Â  (2) The board of directors shall, within 30 days after the presentment of a claim, allow or reject the claim, in whole or in part, noting the same in their minutes. The board shall notify the claimants in writing of its action, either by personal service or by mail. Any claim rejected or disallowed is barred unless action to adjudicate the claim is commenced within 60 days after the date of service or mailing of notice of disallowance or rejection.

Â Â Â Â Â  (3) The board of directors may extend the time within which to receive claims and continue the liquidation after the expiration of the time allowed in this section for the filing of claims. Any new claims filed after the time shall be allowed and paid or rejected in the same manner as provided for other claims. If the liquidation is continued, the transfer of unclaimed deposits to the Department of State Lands may be delayed to such time as designated by the Director of the Department of Consumer and Business Services. [Amended by 1959 c.138 Â§2; 1973 c.797 Â§242]

Â Â Â Â Â  711.235 Report of liquidation to director; disposition of remaining assets. (1) After the expiration of the time provided in ORS 711.230 for the filing of claims or if the board of directors has extended the time of liquidation then after the time set by them and after payment of unclaimed deposits to the Department of State Lands, the board of directors shall make a complete report of the liquidation to the Director of the Department of Consumer and Business Services and shall certify to the director that all claims have been paid or finally determined.

Â Â Â Â Â  (2) Any claims received and approved after the report has been filed with the director shall be paid if the remaining assets are sufficient.

Â Â Â Â Â  (3) When the report has been approved by the director the board of directors may proceed to liquidate the remaining assets and distribute them to the stockholders or other persons entitled to receive them according to their respective rights and interests without further report to the director. [Amended by 1959 c.138 Â§3; 1973 c.797 Â§243]

Â Â Â Â Â  711.240 Supervision and control by director. The Director of the Department of Consumer and Business Services shall supervise and control an institution in voluntary liquidation until the final report is filed to the same extent the director supervises and controls any other institution. [Amended by 1973 c.797 Â§244]

Â Â Â Â Â  711.245 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.250 Engaging in banking or trust business prohibited after liquidation, transfer of deposit liabilities or ceasing to do business for one year; dissolution. (1) An institution may not engage in banking business or transact trust business if the institution:

Â Â Â Â Â  (a) Goes into voluntary liquidation;

Â Â Â Â Â  (b) Is closed because of insolvency;

Â Â Â Â Â  (c) Sells all or substantially all of its assets to another institution that takes over and assumes all or substantially all of its deposit liabilities; or

Â Â Â Â Â  (d) Does not engage in banking business or transact trust business for a period of one year.

Â Â Â Â Â  (2) An institution shall, within one year after it ceases to do a banking business or trust business, amend its articles of incorporation by eliminating the power to engage in a banking business or trust business or it is dissolved and shall not be reinstated and shall surrender its charter. For the purpose of winding up its affairs, the institution may continue as a body corporate for a period of five years from the date it stops doing a banking business or trust business, and as such:

Â Â Â Â Â  (a) The dissolution of the institution shall not take away or impair any remedy available to or against such institution, its directors, officers or shareholders for any right or claim existing or any liability incurred prior to such dissolution if an action or other proceeding thereon is commenced within five years after the date of issuance of a certificate of dissolution or filing of a judgment of dissolution. Any other action or proceeding by or against the institution may be prosecuted or defended by the institution in its corporate name. The shareholders, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim. If such institution was dissolved by the expiration of its period of duration, such institution may amend its articles of incorporation at any time during such period of five years so as to extend its period of duration.

Â Â Â Â Â  (b) Whenever any such institution is the owner of real or personal property, or claims any interest or lien whatsoever in any real or personal property, such institution shall continue to exist during such five-year period for the purpose of conveying, transferring and releasing such real or personal property or interest or lien therein. Such institution shall continue, after the expiration of such five-year period, to exist as a body corporate for the purpose of being made a party to and being sued in any action, suit or proceeding against it involving the title to any such real or personal property or any interest therein, and not otherwise. Any such action, suit or proceeding may be instituted and maintained against any such institution as might have been had prior to the expiration of said five-year period. This section shall not be construed as affecting or suspending any statute of limitations applicable to any suit, action or proceeding instituted under this section.

Â Â Â Â Â  (c) For the purpose of service of any process, notice or demand within the prescribed time following such dissolution, the Director of the Department of Consumer and Business Services shall be an agent of the dissolved institution upon whom service may be made. [Amended by 1959 c.54 Â§1; 1973 c.797 Â§245; 1987 c.197 Â§7; 1989 c.324 Â§54; 1997 c.631 Â§241; 2003 c.576 Â§549]

Â Â Â Â Â  711.305 [Amended by 1973 c.797 Â§246; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.310 [Amended by 1973 c.797 Â§247; 1975 c.544 Â§31; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.315 [Amended by 1973 c.797 Â§248; 1975 c.544 Â§32; 1991 c.249 Â§66; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  711.320 [Amended by 1973 c.797 Â§249; repealed by 1997 c.631 Â§567]

INSOLVENCY; LIQUIDATION BY DIRECTOR

Â Â Â Â Â  711.400 Supervision of liquidation by circuit court; called Âsupervising court.Â The circuit court of the county in which the principal office of an institution is located:

Â Â Â Â Â  (1) Shall, as directed in ORS 711.400 to 711.615, supervise the liquidation of an institution; and

Â Â Â Â Â  (2) Is referred to in ORS 711.400 to 711.615 as the supervising court. [1973 c.797 Â§250]

Â Â Â Â Â  711.405 When institution deemed insolvent; rules. An institution will be deemed insolvent when any of the following occurs:

Â Â Â Â Â  (1) The fair market value of the assets of the institution is insufficient to pay its liabilities, other than liability on account of capital debentures. In determining the value of its assets, bonds held by the institution shall be valued in accordance with rules promulgated by the Director of the Department of Consumer and Business Services pursuant to ORS 183.310, 183.315, 183.330, 183.335 and 183.341 to 183.410.

Â Â Â Â Â  (2) An Oregon stock bank fails to make good its reserve requirements under applicable law for a period of 30 days.

Â Â Â Â Â  (3) The institution cannot meet its obligations or the demands upon it as they become due. [Amended by 1973 c.797 Â§251; 1975 c.544 Â§35; 1997 c.631 Â§242]

Â Â Â Â Â  711.410 Transfer of assets after commission of act of insolvency or in contemplation of insolvency. All transfers of assets made after the commission of an act of insolvency or in contemplation of insolvency, to prevent the application of the assets in the manner prescribed by the Bank Act or to the preference of one creditor to another are void. [Amended by 1973 c.797 Â§252]

Â Â Â Â Â  711.415 Receiving deposits in excess of insurance while insolvent. A director, officer or employee of an Oregon stock bank shall not receive or permit to be received any deposit in excess of the insurance that the Oregon stock bank holds for its deposits under ORS 708A.405, if the director, officer or employee knows that the Oregon stock bank is insolvent. [Amended by 1973 c.797 Â§253; 1985 c.786 Â§41; 1997 c.631 Â§243]

Â Â Â Â Â  711.419 Taking possession of Oregon stock bank by director. After an Oregon stock bank commits an act of insolvency or the insurance required for its deposits under ORS 708A.405 is canceled by the insurer, the Director of the Department of Consumer and Business Services may take possession of the property and affairs of the Oregon stock bank and proceed to liquidate it as provided for an insolvent Oregon stock bank under ORS 711.400 to 711.615. [1975 c.544 Â§34; 1985 c.786 Â§42; 1997 c.631 Â§244]

Â Â Â Â Â  711.420 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.425 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.430 Placing business in control of director; notice. (1) An institution may place its property and affairs under the control of the Director of the Department of Consumer and Business Services to be liquidated by notifying the director of its proposed action and by posting a notice on its doors as follows: ÂThis Bank (or Trust Company) Is Under the Control of the Department of Consumer and Business Services.Â

Â Â Â Â Â  (2) The posting of the notice or the taking possession of an institution by the director is sufficient to place all its property and affairs of whatever nature in the possession of the director and operates as a bar and dissolution to any attachment proceedings. [Amended by 1973 c.797 Â§254; 1975 c.544 Â§36; 1987 c.373 Â§54]

Â Â Â Â Â  711.435 Resumption of business of institution placed in control of director. (1) If the Director of the Department of Consumer and Business Services determines upon taking charge of an institution that it is only temporarily short of available funds and that its assets are sufficient to pay its liabilities, leaving its stockholdersÂ equity unimpaired, or the stockholders will arrange to make good its stockholdersÂ equity, if impaired, the director may permit the officers and directors of the institution to arrange with its depositors and creditors for an extension of time for payment of the depositors and creditors.

Â Â Â Â Â  (2) When the director is satisfied that the stockholdersÂ equity of the institution has been brought into conformance with the Bank Act, the institution is solvent and has funds on hand with which to meet the demands made on it in the ordinary course of business, and the institution has arranged with its depositors and creditors for an extension of time to enable the institution to realize on its assets to meet the obligations, the director may within 60 days after taking charge of the institution permit it to resume business.

Â Â Â Â Â  (3) The institution shall pay, at the actual per diem cost, for the service of the director and the employees of the director in taking charge of and looking after the affairs of the institution during the time it was under control of the director. The money so received shall be deposited with the State Treasurer to be credited to the Consumer and Business Services Fund. [Amended by 1973 c.797 Â§255; 1997 c.631 Â§245]

Â Â Â Â Â  711.440 Receivers and assignments for benefit of creditors; notice to and action by director. (1) Notice shall be given to the Director of the Department of Consumer and Business Services before a receiver is appointed by any court or a deed of assignment for the benefit of creditors is filed in any court for an institution unless it is necessary so to do in order to preserve the assets of the institution.

Â Â Â Â Â  (2) The director may, within five days after the service of the notice upon the director, take possession of the institution, in which case no further proceedings shall be had upon the application for the appointment of receiver or under the deed of assignment. If a receiver has been appointed or the assignee has entered upon the administration of the trust of the assignee, the appointment shall be vacated or the assignee shall be removed upon application of the director to the court.

Â Â Â Â Â  (3) The director shall proceed to administer the assets of the institution as provided in ORS 711.475 to 711.510. [Amended by 1973 c.797 Â§256]

Â Â Â Â Â  711.445 Notice of taking possession of institution; prohibition against liens subsequent to insolvency. (1) Upon taking possession of the property and business of an institution, the Director of the Department of Consumer and Business Services shall give written notice of the fact to all persons holding or in possession of any assets of the institution.

Â Â Â Â Â  (2) A person knowing that the director has taken possession of an institution shall not have a lien or charge for any payment advanced or any clearance thereafter made, or liability thereafter incurred, against any of the assets of the institution. [Amended by 1973 c.797 Â§257]

Â Â Â Â Â  711.450 Prohibition against applying to enjoin director from continuing possession. An institution may not apply to the supervising court for an order requiring the Director of the Department of Consumer and Business Services to show cause why the director should not be enjoined from continuing possession pursuant to ORS 711.419. [Amended by 1973 c.797 Â§258; 1975 c.544 Â§37; 1985 c.786 Â§43]

Â Â Â Â Â  711.455 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.460 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.465 Transfer of liquidation functions to Federal Deposit Insurance Corporation. (1) Upon taking possession of the business and property of an insolvent Oregon stock bank, the deposits of which are to any extent insured by the Federal Deposit Insurance Corporation, if the Federal Deposit Insurance Corporation will accept the duty of liquidating the Oregon stock bank, the Director of the Department of Consumer and Business Services may appoint without bond the Federal Deposit Insurance Corporation to act as receiver for the Oregon stock bank. When so appointed the Federal Deposit Insurance Corporation shall exercise all the powers and perform all the duties of the director in connection with the liquidation of Oregon stock banks.

Â Â Â Â Â  (2) Upon being notified in writing of the acceptance of the appointment, the director shall file a certificate evidencing the appointment of the Federal Deposit Insurance Corporation in the office of the director. Upon the filing of the certificate the possession of all the assets, business and property of the Oregon stock bank except those securities pledged under ORS 295.015 shall be transferred from the Oregon stock bank and the director to the Federal Deposit Insurance Corporation, and without the execution of any instruments of conveyance, assignment, transfer or indorsement the title to all such assets and property shall vest in the Federal Deposit Insurance Corporation. The director shall be relieved from all responsibility and liability in respect to the liquidation of the Oregon stock bank. [Amended by 1973 c.797 Â§259; 1983 c.296 Â§11; 1993 c.98 Â§25; 1997 c.631 Â§246]

Â Â Â Â Â  711.470 Subrogation rights of Federal Deposit Insurance Corporation. If any Oregon stock bank in which the deposits are to any extent insured by the Federal Deposit Insurance Corporation is closed for the purpose of liquidation without adequate provision being made for the payment of its depositors and if the Federal Deposit Insurance Corporation pays or makes available for payment the insured deposit liabilities of the closed insured Oregon stock bank, the Federal Deposit Insurance Corporation is subrogated to all rights against the closed insured Oregon stock bank of the owners of deposits to the extent of any payments made by the corporation to the depositors. [Amended by 1973 c.797 Â§260; 1997 c.631 Â§247]

Â Â Â Â Â  711.475 Inventory of assets; filing notice of taking possession. Upon taking possession of the property of an institution to liquidate its affairs, the Director of the Department of Consumer and Business Services shall:

Â Â Â Â Â  (1) Inventory the assets of the institution. The inventory shall be prepared in duplicate with one copy filed in the office of the director and one in the office of the clerk of the county in which the principal office of the institution is located.

Â Â Â Â Â  (2) Within a reasonable time, file with the clerk of the supervising court a notice that the director has taken possession and the time of taking possession.

Â Â Â Â Â  (3) Proceed to liquidate the affairs of the institution, collect debts due the institution and do what is necessary to preserve the assets and business of the institution. [Amended by 1973 c.797 Â§261]

Â Â Â Â Â  711.480 Sale of assets. (1) Upon order of the supervising court, the Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (a) Sell or compromise any bad or doubtful debts, including the individual liability of any stockholder of the institution.

Â Â Â Â Â  (b) Sell all or any of the real estate and personal property of the institution on terms directed by the supervising court.

Â Â Â Â Â  (2) The director, upon compliance with the terms of the sale of property, shall execute and deliver to the purchaser of the property the necessary deeds or instruments to evidence the passing of the title. If the real estate is situated outside the county in which the principal office of the institution is located, a certified copy of the order authorizing and ratifying the sale shall be filed in the office of the clerk of the county in which the property is situated. [Amended by 1973 c.797 Â§262]

Â Â Â Â Â  711.485 Borrowing funds to pay closed institution expenditures. The Director of the Department of Consumer and Business Services may, after the director has obtained the consent of the supervising court, borrow funds from any source available to be used for distribution among depositors or other creditors of the institution in the process of liquidation, or for expense of liquidation or preservation of the assets of the institution. To secure the loan, the director may pledge, on terms fixed by the lender and agreed to by the director, all or any portion of the assets of the institution. The director is not personally obligated to pay the loans. [Amended by 1973 c.797 Â§263]

Â Â Â Â Â  711.490 Capital stock requirements of institution purchasing assets and assuming liabilities of insolvent institution. If the assets of an insolvent institution are sold to a new institution and the new institution assumes any or all of the deposit liabilities of the insolvent institution with the approval of the Director of the Department of Consumer and Business Services and the supervising court, the new institution may be organized with a capital stock equal to the capital stock of the insolvent institution without regard to the capital requirements of ORS 707.050. [Amended by 1973 c.797 Â§264]

Â Â Â Â Â  711.495 Action by director to collect balance due on stock or stock assessment. If an institution becomes insolvent and is taken in charge by the Director of the Department of Consumer and Business Services for liquidation, the director may maintain an action against any stockholder, whose stock or assessment on the stock has not been fully paid, for the collection of the unpaid balance. The action may be prosecuted against one or more stockholders, singly or collectively. [Amended by 1973 c.797 Â§265]

Â Â Â Â Â  711.500 Liability of transferor of stock made in contemplation of insolvency; proceedings to relieve stockholder of liability prohibited. (1) Stockholders in an institution who have transferred their stock or registered the transfer of their stock within 60 days before the date of the closing of the institution or with the knowledge of the impending closing or failure, are liable, as if the transfer had not been made, to the extent that the subsequent transferee fails to pay the unpaid balance on the stock. This subsection does not affect any recourse which a former stockholder might otherwise have against those in whose name the stock is registered at the time the institution closes.

Â Â Â Â Â  (2) An action may not be brought by the holder of any stock standing in the name of the stockholder on the books of an institution at the time it closes which will relieve the stockholder of liability as a stockholder. [Amended by 1973 c.797 Â§266]

Â Â Â Â Â  711.505 Liability of fiduciary as stockholder; liability of estate and funds. A person holding stock of an institution as a fiduciary, as collateral security or in pledge, is not personally subject to any liability as a stockholder. The person pledging the stock is liable as a stockholder. The estate and funds in the hands of the fiduciary are liable to the same extent as the testator, intestate, protected person or person interested in the trust fund would be liable if able to act and hold the stock in the name of that person. [Amended by 1973 c.797 Â§267; 1973 c.823 Â§146; 1974 c.36 Â§27]

Â Â Â Â Â  711.510 Deposit of money collected under ORS 711.495; security for deposit. (1) The moneys collected by the Director of the Department of Consumer and Business Services under ORS 711.495 shall be, from time to time, deposited in one or more insured institutions, subject to the order of the director.

Â Â Â Â Â  (2) The director may require any bank in which the director deposits money under this section to furnish security therefor satisfactory to the director for the safekeeping and prompt payment of the money deposited. [Amended by 1973 c.797 Â§268; 1997 c.631 Â§248]

Â Â Â Â Â  711.515 ÂDepositorÂ defined; preferences among depositors. (1) As used in ORS 711.515 to 711.525, ÂdepositorÂ includes purchasers or holders in due course of certificates of deposit, cashiersÂ checks, certified checks, outstanding unpaid drafts drawn or issued by an Oregon stock bank, unsecured letters of credit and unsecured drafts accepted by the Oregon stock bank if the instruments enumerated are issued pursuant to cash or credit actually received or realized by the Oregon stock bank.

Â Â Â Â Â  (2) A depositor or deposit, including deposits of the State of Oregon or any county, city or political subdivision thereof, shall not have a preference or prior lien on any assets of an insolvent Oregon stock bank over the claims of other depositors or deposits, unless the assets have been pledged as security in compliance with the provisions of law. This subsection does not apply to any claims or demands involving funds held by an Oregon stock bank under an express oral or written trust agreement, where a preference to the trust funds may be established by evidence satisfactory to the Director of the Department of Consumer and Business Services and the supervising court. [Amended by 1973 c.797 Â§269; 1997 c.631 Â§249]

Â Â Â Â Â  711.520 Priority of claimants against assets of Oregon stock bank that is insolvent or in liquidation. If an Oregon stock bank becomes insolvent or goes into voluntary or involuntary liquidation, the assets of the Oregon stock bank shall be applied in the following order of priority:

Â Â Â Â Â  (1) First, if collateral has been pledged under ORS 295.015 and assets have been pledged under ORS 709.030, to the benefit of those for whom the collateral and assets have been pledged;

Â Â Â Â Â  (2) Second, to pay the expenses of liquidation;

Â Â Â Â Â  (3) Third, to satisfy the amount due the depositors; and

Â Â Â Â Â  (4) Fourth, to satisfy the amount due sellers of federal funds. [Amended by 1973 c.797 Â§270; 1993 c.373 Â§1; 1997 c.631 Â§250; 1999 c.311 Â§5]

Â Â Â Â Â  711.525 Interest on deposits after Oregon stock bank closes. Interest on unsecured interest-bearing deposits and on secured interest-bearing deposits other than public funds shall stop on the date any Oregon stock bank is placed in the hands of the Director of the Department of Consumer and Business Services for liquidation. Interest on public funds that are secured as provided in ORS chapter 295, shall continue at the rate being paid by the Oregon stock bank prior to the time it closed. [Amended by 1973 c.797 Â§271; 1997 c.631 Â§251]

Â Â Â Â Â  711.530 Notice to creditors to present claims. The Director of the Department of Consumer and Business Services shall cause notice to be given by advertisement, in a newspaper of the choice of the director, weekly for four consecutive weeks, notifying persons with claims against an institution which the director has taken possession of for the purpose of liquidating its affairs, to present the claim to the director, with legal proof of the claim, at a designated place on or before the expiration of 60 days after the date of the first publication of the notice. The notice shall state the date of the first publication. The director shall mail a similar notice to all persons whose names appear as creditors upon the books of the institution. Failure to mail the notice to any creditor does not give the creditor any right or impose any liability on the director. [Amended by 1973 c.797 Â§272]

Â Â Â Â Â  711.535 Verification and filing of claims; demand for preference. (1) All claims shall be verified and filed with the Director of the Department of Consumer and Business Services. If a claimant asserts a preference other than the preference given in ORS 711.520 to depositors, the claim shall include a demand for preference and a statement of the grounds upon which preference is claimed.

Â Â Â Â Â  (2) Any claim for preference shall be filed with the director and the supervising court, before the expiration of the time fixed under ORS 711.530 in the notice to creditors. If a claim for preference is not filed within the designated time, it is barred. [Amended by 1973 c.797 Â§273]

Â Â Â Â Â  711.540 Approval or rejection of claims. (1) Within a reasonable time after the expiration of the time fixed in the notice to creditors, the Director of the Department of Consumer and Business Services shall approve or reject, in whole or in part, every claim filed.

Â Â Â Â Â  (2) DepositorsÂ claims that assert no priority or preference other than the preference given under ORS 711.520 to depositors and that are filed after the expiration of the time fixed in the notice to creditors for the filing of all claims shall be approved or rejected, in whole or in part, within a reasonable time after the claims are filed with the director.

Â Â Â Â Â  (3) The approval or rejection of any claim by the director shall be indorsed in writing upon the claim and the director need not state the reasons for the approval or rejection. The director may at any time alter or amend the previous approval or rejection of any claim. [Amended by 1973 c.797 Â§274; 2003 c.14 Â§443]

Â Â Â Â Â  711.545 Objection to approval of claims. (1) If a creditor of the closed institution or any interested party objects to the action of the Director of the Department of Consumer and Business Services in allowing in whole or in part any claim filed with the director, the creditor shall, within 10 days after the list of allowed claims has been filed with the clerk of the supervising court, make and file with the clerk of the supervising court a verified statement of the objections of the creditor. The statement shall state the facts and reasons upon which the objections are based and include a notice that the objecting party appeals to the supervising court. Objections to the approval of any claim may be made at any time but, if not filed within the 10-day period, the objections shall apply only to that portion of the claim which has not yet been paid.

Â Â Â Â Â  (2) A copy of the objections and notice shall be served upon the director and upon the creditor whose claim is challenged. Proof of the service shall be filed in the supervising court with the statement of objections.

Â Â Â Â Â  (3) The statement of objection filed in the supervising court shall also have attached to it a copy, certified as correct by the director, of the claim so approved and the approval of the claim indorsed thereon by the director. [Amended by 1973 c.797 Â§275]

Â Â Â Â Â  711.550 Objection to rejection of claims. (1) If the Director of the Department of Consumer and Business Services rejects any claim in whole or in part written notice of the rejection shall be given to the claimant, either in person or by mail. If notice by mail is given it is sufficient that the notice be sent to the address indicated by the claimant on the proof of claim filed with the director. If no address is given, then it is sufficient if the notice is mailed to the last address of the claimant as shown by the books and records of the closed institution. If notice of rejection is given by mail, the notice is considered to have been given by the director on the day when the notice of rejection is properly addressed and deposited in the mails, postage prepaid. Proof of giving of notice of rejection by the director shall be made by affidavit, and the affidavit shall be prima facie evidence of the giving of notice. The affidavit shall be filed in the office of the director.

Â Â Â Â Â  (2) Within 30 days after the giving of the notice of rejection, the claimant, may appeal the rejection by serving the director with notice of appeal and by filing the notice with the clerk of the supervising court with proof of service of the notice upon the director and a copy, certified as correct by the director, of the rejected claim and the indorsement made thereon by the director. [Amended by 1973 c.797 Â§276]

Â Â Â Â Â  711.554 Procedure for determination of claims. (1) After the filing of objections under ORS 711.545 or the filing of the notice and other papers under ORS 711.550 and upon the motion of any of the parties in interest, the supervising court, upon notice to all the parties, shall set the matter for trial.

Â Â Â Â Â  (2) The trial shall be held in a summary manner upon the documents filed with the court. The person filing the statement of objection or the claimant whose claim was rejected has the burden of proof.

Â Â Â Â Â  (3) An appeal from the decision of the supervising court to the appellate court may be taken by either party as from any other judgment of the supervising court. [1973 c.797 Â§277; 2003 c.576 Â§550]

Â Â Â Â Â  711.555 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.560 Costs and disbursements in claim proceedings. A party to the proceedings upon any hearing provided for in ORS 711.554 shall not recover costs or disbursements from any other party. [Amended by 1973 c.797 Â§278]

Â Â Â Â Â  711.565 Claims presented after time expired. DepositorsÂ claims presented and allowed after the expiration of the time fixed in the notice to creditors may be paid the amount of all prior dividends therein, if there are sufficient funds, and share in the distribution of the remaining assets in the hands of the Director of the Department of Consumer and Business Services equitably applicable thereto. [Amended by 1973 c.797 Â§279]

Â Â Â Â Â  711.567 Supervising court to bar claims to facilitate closing. To facilitate the final closing of the liquidation of the institution, the supervising court may, by order, bar all claims at any time after one year from the date of the first publication of notice to creditors under ORS 711.530. [1973 c.797 Â§280]

Â Â Â Â Â  711.570 Lists of claims. (1) Upon the expiration of the time fixed under ORS 711.530 for the presentation of claims, the Director of the Department of Consumer and Business Services shall make in duplicate a list of the claims presented specifying whether the claims have been approved, rejected or neither approved nor rejected pending further investigation. The list shall also note which claims have been presented to the supervising court for appeal. One copy of the list shall be filed in the office of the director and one in the office of the clerk of the supervising court.

Â Â Â Â Â  (2) The director shall, in like manner, make and file supplemental lists showing all claims presented subsequent to the filing of the first list.

Â Â Â Â Â  (3) The lists shall be filed in the supervising court at least 15 days before the payment of any dividend on the claims or the payment of any preferred claims. [Amended by 1973 c.797 Â§281]

Â Â Â Â Â  711.572 Liability of directors for distributing assets without payment of known debts. The directors of an institution who vote for or assent to any distribution of assets of the institution to its stockholders during the liquidation of the institution without the payment and discharge of, or making adequate provision for, all known liabilities of the institution shall be jointly and severally liable to the institution for the value of the assets which are distributed, to the extent that the liabilities of the institution are not thereafter paid and discharged. [1973 c.797 Â§282]

Â Â Â Â Â  711.575 Dividends to depositors. At any time after the expiration of the date fixed for the presentation of claims under ORS 711.530 the Director of the Department of Consumer and Business Services may, out of the funds remaining in the hands of the director after the payment of expenses, declare one or more dividends. After the expiration of one year from the first publication of notice to creditors the director may declare a final dividend. The dividends shall be paid to the persons, in the amounts and upon the notice as may be directed by the supervising court. [Amended by 1973 c.797 Â§283]

Â Â Â Â Â  711.577 Death of depositor; payment of claim. (1) Any person who would be entitled to withdraw a deposit under ORS 708A.430 may claim the deposit and receive dividends thereon, or if claim has been made it may be amended after the death of the claimant so that future dividends are paid to the person entitled thereto under ORS 708A.430.

Â Â Â Â Â  (2) If any claim is more than $500, dividends may be paid to the person entitled thereto, as provided in ORS 708A.430, if the Director of the Department of Consumer and Business Services is satisfied that the total dividends to be paid after the death of the claimant are less than $100.

Â Â Â Â Â  (3) The director is under no obligation to determine the relationship of the affiants to the deceased depositor and the payment of dividends made in good faith to parties making the affidavit shall be a release of the director for the amount of the dividends so paid. [1973 c.797 Â§284; 1997 c.631 Â§251a]

Â Â Â Â Â  711.580 Safety deposit boxes; removal of property. (1) If an institution, at the time the Director of the Department of Consumer and Business Services takes possession of its property and business, has in its possession, as bailee, for safekeeping and storage, any valuable personal property, or has rented any vaults, safes or safe deposit boxes or any portion thereof for the storage of property of any kind, the director may mail a notice to the person claiming to be or appearing upon the institutionÂs books to be the owner of the property, or the person in whose name the safe, vault or box stands notifying them to remove the property within a period fixed by the notice but not less than 90 days after the date the notice is mailed. The notice shall be in writing and sent by registered mail or by certified mail with return receipt directed to the person at the personÂs post-office address as recorded upon the books of the institution. The director shall allow a person access to the institution so that the person may remove the personÂs property stored or kept with the institution as described in this subsection. The director may require that the person show identification reasonably identifying the person as the person whose name appears as owner of the property on the institutionÂs books or as the person in whose name the safe, vault or box stands. The director may limit access to normal business hours.

Â Â Â Â Â  (2) Upon the date fixed by the notice, the contract, if any, between a person and the institution for the storage of the property or for the use of the safe, vault or box is terminated, and the amount of the unearned rent or charges, if any, paid by the person becomes a debt of the institution to the person.

Â Â Â Â Â  (3) After the date fixed in the notice the safe, vault or box may be opened in the presence of the director, and a witness who is not an officer or employee of the institution. A list and description of the property shall be made by the person opening the safe, vault or box and shall be attached to the property. The director shall keep the property in one of the general safes or boxes of the institution until it is delivered to the person entitled to receive it or is disposed of as provided in ORS 711.582. [Amended by 1973 c.797 Â§285; 1981 c.397 Â§1; 1991 c.249 Â§67]

Â Â Â Â Â  711.582 Disposition of contents of safety deposit boxes. (1) If property is not removed within six months after the time fixed by the notice of the Director of the Department of Consumer and Business Services under ORS 711.580, the director may sell the property under the direction of the supervising court. The proceeds of the sale shall be held for the benefit of the person entitled to the property. Any funds which have not been claimed within two years after the final order closing the liquidation of the institution may be disposed of in the manner prescribed in ORS 711.590 for unclaimed dividends and deposits.

Â Â Â Â Â  (2) If papers or other articles which have no value and cannot be sold are not removed within six months after the time fixed in the notice of the director, the director shall store the papers and articles with the records of the insolvent institution. One year after the final order closing the liquidation of the institution the papers and articles may be destroyed in the manner prescribed in ORS 711.595 for the records of an insolvent institution. [1973 c.797 Â§286]

Â Â Â Â Â  711.585 Selection of agents to wind up affairs of institution; bond or letter of credit; duties of agent. (1) When the Director of the Department of Consumer and Business Services has paid to each depositor and creditor of the institution whose claim as a depositor or creditor has been proved and allowed, the full amount of the claim and has made proper provision for unclaimed or unpaid deposits or dividends and has paid all the expenses of the liquidation, the director shall call a meeting of the stockholders of the institution by giving notice of the meeting for 30 days in one or more newspapers circulated in the county in which the principal office of the institution is located. At the meeting the stockholders shall select, by ballot, one or more agents to administer the assets and wind up the affairs of the institution. A majority of the stock present and voting in person or by proxy is necessary to select an agent.

Â Â Â Â Â  (2) The agent shall file with the director a bond or an irrevocable letter of credit to the State of Oregon in an amount not less than 20 percent of the book value of the assets to be surrendered to the agent, but in no case shall the bond or letter of credit be less than $1,000. The bond or letter of credit shall be executed by the agent as principal. The bond shall be executed by a surety company authorized to do business in this state as surety, and any letter of credit shall be issued by an insured institution. The bond or letter of credit shall be conditioned for the faithful performance of all the duties of the agentÂs trust.

Â Â Â Â Â  (3) When the agent files the required bond or letter of credit, the director shall transfer to the agent all the assets of the institution remaining in the hands of the director. Upon the transfer and delivery the director is discharged from all further liability to the institution and its creditors. The agent shall complete the liquidation of the affairs of the institution, and, after paying the expenses of the liquidation, shall distribute the proceeds among the stockholders in proportion to the several holdings of stock.

Â Â Â Â Â  (4) If the stockholders fail to meet on the date advertised for the stockholdersÂ meeting or within 15 days after the advertised date or fail to appoint an agent, or if the agent fails to qualify as required in this section within 30 days after the date of their selection, the director may appoint an agent. This agent shall file a bond or letter of credit and liquidate the affairs of the institution as though the agent had been selected by the stockholders. Upon the transfer and delivery to the agent appointed by the director of all the remaining assets in the hands of the director, the director is discharged from all further liability to the institution and its creditors. [Amended by 1973 c.797 Â§287; 1991 c.331 Â§116; 1997 c.631 Â§252]

Â Â Â Â Â  711.590 Disposition of unclaimed deposits; interest. (1) Two years after the date of the final order closing the liquidation of an institution, the Director of the Department of Consumer and Business Services may withdraw any unclaimed deposits or balances remaining to the credit of dividend accounts, representing the aggregate of undelivered checks or unpaid dividend funds in the possession of the Department of Consumer and Business Services, and pay the funds to the Department of State Lands as unclaimed property to be disposed of as provided in ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (2) The interest earned on the dividend accounts while they remain in the possession of the director shall be paid to the State Treasurer to be credited to the Consumer and Business Services Fund and the owner, the heirs or personal representative of the owner have no claim to the interest. [Amended by 1959 c.138 Â§4; 1973 c.797 Â§288; 1993 c.694 Â§37]

Â Â Â Â Â  711.595 Destruction of liquidation records in possession of director. If any files, records, documents, books of account or other papers have been taken over and are in the possession of the Director of the Department of Consumer and Business Services in connection with the liquidation of an insolvent institution, the director may, after one year from the declaration of the final dividend or from the date the liquidation has been closed by order of the supervising court, destroy any of the files, records, documents, books of account or other papers which appear to the director to be unnecessary for future reference as part of the liquidation and files of the office of the director. [Amended by 1973 c.797 Â§289]

Â Â Â Â Â  711.600 Liquidation expenses. The expenses incurred by the Director of the Department of Consumer and Business Services in the liquidation of an institution include the expenses of all employees of the Department of Consumer and Business Services employed in the liquidation, reasonable attorney fees for counsel employed by the director in the course of the liquidation, and stationery, rent, postage, telephone, telegraph and other office and traveling expense. The compensation of the employees and the expense of supervision and liquidation shall be fixed by the director, subject to the approval of the supervising court. The supervising court shall not increase the compensation or expenses over the amount fixed by the director. [Amended by 1973 c.797 Â§290; 1985 c.762 Â§44]

Â Â Â Â Â  711.605 Petitions relating to insolvent institutions; ruling by director; court review. Any petition relating to an insolvent institution, except a petition by the Director of the Department of Consumer and Business Services, shall be filed with the supervising court and the director. The director shall, within a reasonable time after the petition is filed, grant or refuse the petition and notify the petitioner in writing of the decision. If a petitioner is dissatisfied with the decision of the director the petitioner may, within 30 days after the decision of the director, present the petition, with the decision of the director, to the supervising court. The supervising court shall fix a date for the hearing of the petition, giving reasonable notice of the date to the petitioner and to the director. The supervising court shall determine the matter upon the evidence produced by all the parties, and the burden of proof is upon the petitioner. [Amended by 1973 c.797 Â§291]

Â Â Â Â Â  711.610 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  711.615 Court filing fees. Fees shall not be charged for the filing in the supervising court by the Director of the Department of Consumer and Business Services, the deputies of the director or attorneys of any papers relating to the liquidation of an institution or which are necessary or convenient in connection with the collection of assets of an institution. [Amended by 1973 c.797 Â§292; 1999 c.803 Â§7]

Â Â Â Â Â  711.620 Suspending or restricting payment of liabilities; duration. (1) The Director of the Department of Consumer and Business Services may order an Oregon stock bank to suspend or restrict the payment of its liabilities to depositors and other creditors except as provided in ORS 711.620 to 711.670, if the action is necessary for the protection of the depositors and other creditors of the Oregon stock bank and is in the public interest.

Â Â Â Â Â  (2) The order of the director is effective upon receipt by the Oregon stock bank of written notice thereof signed by the director and shall continue in effect until released or modified by the written order of the director. The suspension and restriction shall not exceed a period of 90 days, but may be extended for further periods not to exceed 90 days each upon the written order of the director. [1973 c.797 Â§293; 1997 c.631 Â§253]

Â Â Â Â Â  711.625 Taking possession of Oregon stock bank by director; powers of director; expenses. (1) When the order mentioned in ORS 711.620 takes effect, the Director of the Department of Consumer and Business Services shall immediately take possession of the property and affairs of the Oregon stock bank, and take whatever action is necessary to conserve the assets of the Oregon stock bank pending further disposition of its business.

Â Â Â Â Â  (2) While the director is in possession of an Oregon stock bank, the director shall have all the powers given to the director in connection with insolvent Oregon stock banks, and the rights of interested parties shall, subject to ORS 711.620 to 711.670, be the same as if the director had taken possession of the Oregon stock bank because of insolvency.

Â Â Â Â Â  (3) All expenses of the director while in possession of the Oregon stock bank shall be paid out of the assets of the Oregon stock bank and shall be a lien on the assets prior to any other lien. [1973 c.797 Â§294; 1975 c.544 Â§38; 1997 c.631 Â§254]

Â Â Â Â Â  711.630 Pro rata withdrawals by depositors. While the Oregon stock bank is in the possession of the Director of the Department of Consumer and Business Services under ORS 711.625, the director may set aside and make available for withdrawal by depositors on a ratable basis such amounts as in the opinion of the director may safely be used for the purpose. [1973 c.797 Â§295; 1997 c.631 Â§255]

Â Â Â Â Â  711.635 Receiving new deposits; segregation. (1) While the Oregon stock bank is in the possession of the Director of the Department of Consumer and Business Services under ORS 711.625, the Oregon stock bank may accept deposits but the deposits shall not be subject to any limitation as to payment or withdrawal.

Â Â Â Â Â  (2) Deposits received after the director takes possession and the amounts released for payment to depositors under ORS 711.630, shall be segregated and held and used solely to meet the deposit liability and the pro rata amount so released. They shall not be used to liquidate any indebtedness of the Oregon stock bank existing at the time the director took possession, or any subsequent indebtedness incurred in liquidating any indebtedness of the Oregon stock bank existing at the time the director took possession.

Â Â Â Â Â  (3) Deposits received while the Oregon stock bank is in the possession of the director shall be kept on hand in cash, invested in direct obligations of the United States or deposited with an approved reserve depository. [1973 c.797 Â§296; 1997 c.631 Â§256]

Â Â Â Â Â  711.640 Termination of suspension or restriction on payment of liabilities. (1) The Director of the Department of Consumer and Business Services may, by order, on a date fixed by the order and at least 10 days after the date of the order, terminate the suspension or restriction on payment of liabilities of the Oregon stock bank designated in the order.

Â Â Â Â Â  (2) Immediately upon the termination of the suspension or restriction on payment of liabilities of the Oregon stock bank designated in the order, the director shall surrender possession of the assets and properties of the Oregon stock bank to the proper officers of the Oregon stock bank. The receipt of the officers operates as a full release of the director. [1973 c.797 Â§297; 1997 c.631 Â§257]

Â Â Â Â Â  711.645 Notice of termination of suspension or restriction on payment of liabilities. (1) At least 10 days before the date on which the suspension or restriction on the payment of liabilities is terminated, the Director of the Department of Consumer and Business Services shall cause a notice to be published in a newspaper circulated in the city, town or county in which the principal office of the Oregon stock bank is located. Only one publication of the notice is required.

Â Â Â Â Â  (2) The notice shall specify:

Â Â Â Â Â  (a) The date on which the suspension or restriction on the payment of liabilities will be removed;

Â Â Â Â Â  (b) That the provisions of ORS 711.635 pertaining to the segregation of deposits will not be effective after that date; and

Â Â Â Â Â  (c) That the segregated deposits after the removal of the restriction or suspension will be general deposits.

Â Â Â Â Â  (3) On or before the date of the publication of the notice, the director shall mail, postage prepaid, to each depositor in the Oregon stock bank whose deposit has been segregated as provided by ORS 711.635 a copy of the notice addressed to the last-known address of each depositor as shown by the records of the Oregon stock bank.

Â Â Â Â Â  (4) The director shall hand a copy of the notice to every depositor making a deposit in the Oregon stock bank after the date of the newspaper publication and up to the time the suspension or restriction on the payment of liabilities of the Oregon stock bank is removed. [1973 c.797 Â§298; 1997 c.631 Â§258]

Â Â Â Â Â  711.650 Segregation of deposits until termination notice has been given. If the Director of the Department of Consumer and Business Services removes the restrictions or suspensions on the payment of liabilities of any Oregon stock bank and surrenders possession of the assets and properties of the Oregon stock bank to the proper officers of the Oregon stock bank, before the 10 daysÂ notice provided for by ORS 711.645 has been given, the Oregon stock bank shall keep deposits segregated under ORS 711.635 separate and apart from its other assets until the notice has been given by the Oregon stock bank in the manner provided in ORS 711.645. After the notice has been given, the segregated deposits shall become general deposits and may be mingled with the other assets of the Oregon stock bank and the provisions of ORS 711.635 with respect to segregation of deposits shall no longer apply. [1973 c.797 Â§299; 1997 c.631 Â§259]

Â Â Â Â Â  711.655 Use of suspended deposits to pay indebtedness of depositor. Nothing in ORS 711.620 to 711.670 prevents the assignment of a suspended deposit liability or the application of all or a part of a suspended deposit to payment at maturity of any indebtedness of the depositor to the Oregon stock bank that existed at the time the suspension became effective, but a deposit liability subsequently assigned may not be so applied. [1973 c.797 Â§300; 1997 c.631 Â§260]

Â Â Â Â Â  711.660 Assignment or transfer of capital stock while payment of liabilities suspended or restricted. While the payment of the liabilities of any Oregon stock bank is suspended or restricted under ORS 711.620, an assignment or transfer of the capital stock of the Oregon stock bank is invalid. [1973 c.797 Â§301; 1997 c.631 Â§261]

Â Â Â Â Â  711.665 Suspension or restriction of liability payment not evidence of insolvency. An order of the Director of the Department of Consumer and Business Services under ORS 711.620 to 711.670 or the taking possession of the assets and properties of an Oregon stock bank by the director under ORS 711.620 to 711.670 is not an act of insolvency of the Oregon stock bank and does not raise any presumption of insolvency. [1973 c.797 Â§302; 1997 c.631 Â§262]

Â Â Â Â Â  711.670 Compliance with ORS 711.620 to 711.670 as defense to depositorÂs action. Compliance with the terms and conditions of ORS 711.620 to 711.670 and orders and rules promulgated as a result of ORS 711.620 to 711.670 is a complete defense to any suit or action brought by any depositor or creditor against an Oregon stock bank with respect to any deposit or contract liability. [1973 c.797 Â§303; 1997 c.631 Â§263]

PENALTIES

Â Â Â Â Â  711.980 Civil penalties. Any person who violates ORS 711.415 shall forfeit and pay to the State Treasurer to be deposited in the Consumer and Business Services Fund a civil penalty in an amount determined by the Director of the Department of Consumer and Business Services of not more than $2,500 for each offense. The civil penalty may be recovered as provided in ORS 706.980. [1975 c.544 Â§40]

Â Â Â Â Â  711.990 [Amended by 1973 c.797 Â§304; repealed by 1975 c.544 Â§62]

_______________

CHAPTER 712

[Reserved for expansion]



Chapter 713

Chapter 713 Â Out-of-State Banks and Extranational Institutions

2005 EDITION

OUT-OF-STATE AND EXTRANATIONAL INSTITUTIONS

FINANCIAL INSTITUTIONS

713.010Â Â Â Â  Application of Bank Act to out-of-state banks and extranational institutions; powers of out-of-state bank

713.016Â Â Â Â  Requirements for conducting banking business; deposit insurance

713.020Â Â Â Â  Certificate of authority to conduct banking business

713.025Â Â Â Â  Assets requirement for extranational institutions; type; amount

713.035Â Â Â Â  Failure to maintain required assets; notice to director; effect of deficiency

713.045Â Â Â Â  Distribution of assets of extranational institution by director after insolvency or liquidation

713.090Â Â Â Â  Reports; fees; examination and regulation

713.130Â Â Â Â  Name of bank or institution

713.140Â Â Â Â  Contents of application for certificate of authority; rules; authority to transact business under other laws

713.150Â Â Â Â  Submission of application; fee; issuance of certificate of authority

713.160Â Â Â Â  Transaction of business under certificate of authority

713.170Â Â Â Â  Registered office, agent or representative

713.190Â Â Â Â  Service of process on agent; director as agent

713.200Â Â Â Â  Delivery of documents filed with Secretary of State; change of name or duration

713.210Â Â Â Â  Withdrawal from state

713.220Â Â Â Â  Application for withdrawal; effect of filing

713.230Â Â Â Â  Revocation of certificate of authority

713.240Â Â Â Â  Procedure for revocation of certificate of authority; restoration; reinstatement

713.250Â Â Â Â  Limits on banks and institutions without certificates of authority

713.260Â Â Â Â  Merger or consolidation

713.270Â Â Â Â  Out-of-state bank conducting banking business at a branch

713.280Â Â Â Â  Effect of laws of state or country in which out-of-state bank or extranational institution is organized

713.290Â Â Â Â  Requirements for deposits at office of extranational institution

713.300Â Â Â Â  Activities of out-of-state bank, extranational institution or foreign association that do not constitute transacting business in this state; filing statement with director; fee

713.990Â Â Â Â  Civil penalties

Â Â Â Â Â  713.010 Application of Bank Act to out-of-state banks and extranational institutions; powers of out-of-state bank. (1) Every activity engaged in by every out-of-state bank and extranational institution conducting a banking business in this state is subject to all of the applicable provisions of the Bank Act.

Â Â Â Â Â  (2) An out-of-state state bank that opens, occupies or maintains a branch in this state pursuant to and in accordance with the requirements of ORS 713.270 and that has been issued a certificate of authority by the Director of the Department of Consumer and Business Services to conduct a banking business in this state pursuant to ORS 713.020, and 713.140 to 713.160, shall have the same powers to engage in any activity in this state as permitted to the out-of-state state bank under the laws of its home state, except that an out-of-state state bank may not transact trust business in this state unless it complies with ORS chapter 709. When there is a conflict between the provisions of this chapter and the provisions of the laws of the home state of the out-of-state state bank, the laws of that home state control. [Amended by 1965 c.170 Â§2; 1967 c.333 Â§1; 1973 c.797 Â§307; 1975 c.725 Â§8; 1979 c.88 Â§13; 1997 c.631 Â§283]

Â Â Â Â Â  713.011 [1993 c.229 Â§14; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.012 [1973 c.797 Â§308; 1975 c.725 Â§9; 1979 c.362 Â§1; 1981 c.192 Â§22; 1983 c.37 Â§22; 1987 c.445 Â§16; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.016 Requirements for conducting banking business; deposit insurance. (1) An out-of-state state bank shall not conduct banking business in this state unless its insurable deposits are insured by the Federal Deposit Insurance Corporation and the out-of-state state bank has received a certificate of authority to conduct banking business pursuant to ORS 713.020 and 713.140 to 713.160.

Â Â Â Â Â  (2) Unless it complies with the requirements of ORS 713.025, an extranational institution shall not conduct banking business in this state. This subsection and ORS 713.025 do not apply to any extranational institution having a branch office in this state and lawfully conducting banking business on December 31, 1966. [1973 c.797 Â§309; 1975 c.725 Â§10; 1997 c.631 Â§286]

Â Â Â Â Â  713.020 Certificate of authority to conduct banking business. The Director of the Department of Consumer and Business Services shall issue to an out-of-state state bank or extranational institution that applies and that complies with the requirements of this chapter a certificate of authority to transact business in this state, provided for in ORS 713.140 to 713.160. [Amended by 1965 c.170 Â§3; 1973 c.797 Â§310; 1975 c.725 Â§11; 1983 c.37 Â§23; 1987 c.197 Â§8; 1989 c.324 Â§55; 1991 c.67 Â§190; 1997 c.631 Â§287]

Â Â Â Â Â  713.025 Assets requirement for extranational institutions; type; amount. (1) Except as provided in subsection (4) of this section and ORS 713.300, every extranational institution with one or more offices in this state shall deposit with the Director of the Department of Consumer and Business Services in an office located in this state of another bank approved by the director under an agreement satisfactory to the director for the protection of depositors of the extranational institution, free and clear of all other liens and encumbrances, assets in an amount set forth in subsection (2) of this section of the following types:

Â Â Â Â Â  (a) Cash;

Â Â Â Â Â  (b) Interest-bearing bonds, notes or obligations of the United States, including those of its agencies and instrumentalities, or bonds, notes or obligations for which the faith of the United States is pledged for the payment of the principal and interest;

Â Â Â Â Â  (c) Bonds or other obligations of the State of Oregon, any county of this state or any incorporated city, town or school or port district of this state having a population of not less than 2,000 as shown by the last federal census, or bonds of any other state, any county, incorporated city, town or school or port district therein having a population of not less than 25,000, as shown by the last federal census, if:

Â Â Â Â Â  (A) The bonds or obligations are issued in compliance with the constitution and laws of the applicable state;

Â Â Â Â Â  (B) The bonds or obligations are general obligations of the state, city, town or school or port district issuing the bonds; and

Â Â Â Â Â  (C) There has been no default in payment of either principal or interest on any of the general obligations of the state, county, incorporated city, town or school or port district for a period of five years preceding the date of the deposit;

Â Â Â Â Â  (d) A surety bond issued by a surety company authorized to transact business in this state and in a form approved by the director, under which the principal and surety indemnify the depositors and creditors of the extranational institution against loss due to nonpayment by the extranational institution, including by reason of the failure of the extranational institution;

Â Â Â Â Â  (e) An irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, satisfactory to the director; or

Â Â Â Â Â  (f) Any combination of cash, securities complying with subsection (1)(b) and (c) of this section, surety bonds complying with subsection (1)(d) of this section, and letters of credit complying with subsection (1)(e) of this section.

Â Â Â Â Â  (2) The market value of the assets deposited pursuant to subsection (1) of this section shall be not less than:

Â Â Â Â Â  (a) Five percent of the total liabilities of the office including acceptances, but excluding accrued expenses and amounts due to and other liabilities of offices, branches, agencies and subsidiaries of the extranational institution; or

Â Â Â Â Â  (b) Such other amount as the director may determine to be necessary for the protection of depositors and the public interest.

Â Â Â Â Â  (3) The director shall determine the value of the assets maintained for the purposes of this section and shall value marketable securities according to accepted principles of accounting.

Â Â Â Â Â  (4) The deposit requirements of subsection (1) of this section shall not apply to an office of an extranational institution that is an insured branch as defined in section 3(s) of the Federal Deposit Insurance Act (12 U.S.C. 1813(s)). [1975 c.725 Â§3; 1997 c.631 Â§290; 1999 c.30 Â§5]

Â Â Â Â Â  713.030 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  713.035 Failure to maintain required assets; notice to director; effect of deficiency. If at the close of any banking day an extranational institution does not have on deposit the assets required to be maintained under ORS 713.025, the managing officer in charge of the office of the extranational institution shall immediately notify the Director of the Department of Consumer and Business Services and the main office of the extranational institution of the deficit. The extranational institution shall have three banking days to eliminate the deficiency. If the deficiency is not eliminated within the three-day period, the extranational institution is prohibited from conducting banking business, making loans, issuing letters of credit or accepting drafts or bills of exchange and the director may revoke its certificate of authority. [1975 c.725 Â§4; 1997 c.631 Â§291]

Â Â Â Â Â  713.040 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  713.045 Distribution of assets of extranational institution by director after insolvency or liquidation. (1) If an extranational institution becomes insolvent or goes into voluntary or involuntary liquidation or cannot otherwise pay its deposit or other liabilities, the Director of the Department of Consumer and Business Services may take possession of the assets required to be deposited under ORS 713.025 directly or through the appointment of a receiver, free of any liens and other claims, and those assets shall be held by the director or receiver in trust.

Â Â Â Â Â  (2) Unless the deposited assets are delivered to the Federal Deposit Insurance Corporation as receiver, the amount available for distribution to the depositors under subsection (1) of this section shall be allocated to the depositors of the office pro rata to the extent of their deposits.

Â Â Â Â Â  (3) Any additional deposited assets remaining after the distributions to depositors provided for in subsection (2) of this section shall be available for distribution to the other creditors of the extranational institution in accordance with ORS 711.530 to 711.570.

Â Â Â Â Â  (4) As used in this section, the term ÂdepositorÂ has the meaning ascribed to it in ORS 711.515. [1975 c.725 Â§5; 1997 c.631 Â§292]

Â Â Â Â Â  713.050 [Amended by 1973 c.797 Â§313; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.060 [Amended by 1973 c.797 Â§314; 1974 s.s. c.15 Â§1; 1975 c.725 Â§12; 1979 c.88 Â§14; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.070 [Amended by 1973 c.797 Â§315; 1975 c.725 Â§13; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.080 [Amended by 1973 c.797 Â§316; 1975 c.725 Â§14; 1981 c.192 Â§23; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.090 Reports; fees; examination and regulation. (1) Every out-of-state state bank and every extranational institution conducting banking business in this state shall file reports under oath with the Director of the Department of Consumer and Business Services in the form and giving the information the director may require.

Â Â Â Â Â  (2) Every out-of-state state bank and extranational institution conducting banking business shall be subject to the fee provided in ORS 706.530 and to examination and regulation in the manner provided in ORS 706.500. [Amended by 1973 c.797 Â§317; 1975 c.725 Â§15; 1997 c.631 Â§293; 1999 c.59 Â§222]

Â Â Â Â Â  713.100 [Amended by 1973 c.797 Â§318; 1975 c.725 Â§16; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.110 [Amended by 1973 c.797 Â§319; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.120 [1989 c.324 Â§57; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.130 Name of bank or institution. (1) The Director of the Department of Consumer and Business Services shall not issue a certificate of authority to an out-of-state state bank or extranational institution if the name of the out-of-state state bank or extranational institution does not conform to ORS 707.075, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) If the director determines that the name of the applicant out-of-state state bank or extranational institution is deceptively similar to the name of another financial institution conducting a banking business in this state, the director shall not issue a certificate of authority to the applicant unless the out-of-state state bank or extranational institution states the corporate name on the application for a certificate of authority under ORS 713.140 (1)(a) and in the filings required by ORS 713.140 (3) as Â_________(name under which organized), an institution of ________ (place of organization),Â the entirety of which shall be the Âreal and true nameÂ of the out-of-state state bank or extranational institution under ORS chapter 648.

Â Â Â Â Â  (3) Nothing contained in this section shall preclude an out-of-state state bank or extranational institution from transacting business under one or more assumed business names, if the names meet the requirements of subsection (1) of this section, unless the director determines that the names will be confusingly similar to any financial institution, corporate, professional corporate, nonprofit corporate, cooperative, limited liability company, limited partnership, business trust, reserved or registered name currently on file with the Secretary of State or Director of the Department of Consumer and Business Services, or an assumed business name registered as provided in ORS 648.010. The name designated under this section shall be accorded the same legal effect under ORS 707.075 and ORS chapters 647 and 648 as the name of an Oregon state bank. Issuance of the certificate of authority shall not abrogate or limit the law as to unfair competition or unfair trade practices or derogate from the common law, the principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names, trademarks and service marks. [1989 c.324 Â§58; 1997 c.631 Â§294]

Â Â Â Â Â  713.140 Contents of application for certificate of authority; rules; authority to transact business under other laws. (1) To procure a certificate of authority to conduct banking business in this state, an out-of-state state bank or extranational institution shall apply to the Director of the Department of Consumer and Business Services. The application shall state:

Â Â Â Â Â  (a) The name as designated under ORS 713.130.

Â Â Â Â Â  (b) The state or country under the laws of which the out-of-state state bank or extranational institution was organized.

Â Â Â Â Â  (c) The date of organization.

Â Â Â Â Â  (d) The period of duration of the out-of-state state bank or extranational institution, if the duration is not perpetual.

Â Â Â Â Â  (e) A mailing address to which the director may send notices.

Â Â Â Â Â  (f) The address of the main office of the out-of-state state bank or extranational institution in the state or country under the laws of which it is organized.

Â Â Â Â Â  (g) Unless the out-of-state state bank or extranational institution is a corporation, limited partnership, limited liability company or business trust, the street address of the proposed registered office of the institution in this state, and the name of its proposed registered agent, who shall be amenable to service of process at the address.

Â Â Â Â Â  (h) The names and respective addresses of the president and secretary of the out-of-state state bank or extranational institution.

Â Â Â Â Â  (i) Any additional information that the director may by rule require.

Â Â Â Â Â  (2) The director may prescribe and furnish forms for the application. The president or a vice president and secretary or an assistant secretary of the out-of-state state bank or extranational institution shall sign the application.

Â Â Â Â Â  (3) The out-of-state state bank or extranational institution shall also take the steps necessary to become authorized to transact business:

Â Â Â Â Â  (a) If a corporation, as a foreign corporation under ORS chapter 60;

Â Â Â Â Â  (b) If a limited partnership, as a foreign limited partnership under ORS chapter 70;

Â Â Â Â Â  (c) If a limited liability company, as a foreign limited liability company under ORS chapter 63; or

Â Â Â Â Â  (d) If a business trust, as a business trust under ORS 128.560 to 128.600.

Â Â Â Â Â  (4) If the out-of-state state bank is an unincorporated company, partnership or association, it shall register its name as an assumed business name as provided in ORS chapter 648. [1989 c.324 Â§59; 1997 c.631 Â§295]

Â Â Â Â Â  713.150 Submission of application; fee; issuance of certificate of authority. (1) The out-of-state state bank or extranational institution shall submit the application for a certificate of authority, together with an application fee of $500, to the Director of the Department of Consumer and Business Services for filing. The out-of-state state bank or extranational institution shall also deliver with the completed application a certificate of existence or a document of similar import, duly authenticated by the official with custody of records in the state or country under whose law it is organized and a copy of the documents filed to comply with ORS 713.140 (3) evidencing filing of such documents by the Secretary of State.

Â Â Â Â Â  (2) If the director finds that such application conforms to this chapter, the director, when all fees and charges have been paid, shall issue and return to the sender a certificate of authority to conduct banking business in this state with the copy of the filed application. [1989 c.324 Â§60; 1997 c.631 Â§296]

Â Â Â Â Â  713.160 Transaction of business under certificate of authority. Upon the issuance of a certificate of authority by the Director of the Department of Consumer and Business Services, the out-of-state state bank or extranational institution shall be authorized to conduct a banking business in this state, subject, however, to the right of this state to suspend or revoke the authority as provided in ORS 713.230. [1989 c.324 Â§61; 1997 c.631 Â§297]

Â Â Â Â Â  713.170 Registered office, agent or representative. Each out-of-state state bank and each extranational institution authorized to conduct banking business in this state shall have and continuously maintain in this state:

Â Â Â Â Â  (1) A registered office that may be, but need not be, the same as its place of business in this state.

Â Â Â Â Â  (2) A registered agent or authorized representative, in compliance with the requirements imposed by ORS 713.140 (3). [1989 c.324 Â§62; 1997 c.631 Â§298]

Â Â Â Â Â  713.180 [1989 c.324 Â§63; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  713.190 Service of process on agent; director as agent. (1) The registered agent appointed by an out-of-state state bank or extranational institution authorized to transact business in this state shall be an agent of such institution upon whom any process, notice or demand required or permitted by law to be served upon the institution may be served.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall be an agent of an out-of-state state bank or extranational institution upon whom any process, notice or demand may be served, if:

Â Â Â Â Â  (a) The out-of-state state bank or extranational institution is authorized to conduct banking business in this state, and:

Â Â Â Â Â  (A) It fails to appoint or maintain a registered agent in this state;

Â Â Â Â Â  (B) Its registered agent cannot with reasonable diligence be found at the registered office;

Â Â Â Â Â  (C) Its certificate of authority has been suspended or revoked; or

Â Â Â Â Â  (D) It is an unincorporated company, partnership or association;

Â Â Â Â Â  (b) The out-of-state state bank or extranational institution is conducting banking business in this state without the authorization provided by this chapter;

Â Â Â Â Â  (c) The out-of-state state bank or extranational institution has been authorized to conduct banking business in this state and has withdrawn and consented to service on the director as prescribed in this chapter; or

Â Â Â Â Â  (d) The out-of-state state bank or extranational institution has conducted banking business in this state without the authorization to do so, has ceased to conduct banking business and has become subject to service on the director as prescribed in this chapter.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, service on the director of any such process, notice or demand shall be made by:

Â Â Â Â Â  (a) Service on the director or a clerk on duty in any office of the director of a copy of the process, notice or demand with any papers required by law to be delivered in connection with the service, or by mailing to the director a copy of the process, notice or demand by certified or registered mail, and a $2 fee for each document being served; or

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the director and a copy of the process, notice or demand and accompanying papers to the out-of-state state bank or extranational institution being served by certified or registered mail:

Â Â Â Â Â  (A) At the last-registered office of the out-of-state state bank or extranational institution as shown by the records of the director;

Â Â Â Â Â  (B) At such address, the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (C) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating compliance with this section.

Â Â Â Â Â  (4) When the out-of-state state bank or extranational institution that is being served with the process, notice or demand is not authorized to conduct banking business in this state and was not authorized to conduct banking business in this state at the time the transaction, event or occurrence upon which the suit or proceeding is based occurred, service shall be made in the same manner as provided in subsection (3) of this section, except that the copy of the process, notice or demand shall be sent forthwith by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the out-of-state state bank or extranational institution, instead of the last-registered office of the out-of-state state bank or extranational institution.

Â Â Â Â Â  (5) The director shall keep a record of all processes, notices and demands served upon the director under this section.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon an out-of-state state bank or extranational institution in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the director is permitted where such purposes are limited by other provisions of law. [1989 c.324 Â§64; 1997 c.631 Â§299]

Â Â Â Â Â  713.200 Delivery of documents filed with Secretary of State; change of name or duration. (1) Every out-of-state state bank and every extranational institution that has been issued a certificate of authority to conduct banking business in this state shall deliver to the Director of the Department of Consumer and Business Services, promptly after filing with the Secretary of State, all documents filed by the out-of-state state bank or extranational institution with the Secretary of State pursuant to ORS chapters 60, 63, 70 and 648 and ORS 128.560 to 128.600.

Â Â Â Â Â  (2) If an out-of-state state bank or an extranational institution that has been issued a certificate of authority to conduct banking business in this state changes its name or duration, it shall apply to the director to amend its certificate of authority.

Â Â Â Â Â  (3) The requirements in respect to the form and contents of the application, the manner of its signing and the submission of the application referred to in subsection (2) of this section to the director shall be the same as in the case of an original application for a certificate of authority under ORS 713.140. The filing of the application for the amended certificate of authority by the director shall have the same legal effect as the filing of the original certificate of authority. [1989 c.324 Â§65; 1997 c.631 Â§300]

Â Â Â Â Â  713.210 Withdrawal from state. (1) An out-of-state state bank or extranational institution that has been issued a certificate of authority to conduct banking business in this state may withdraw from this state by applying to the Director of the Department of Consumer and Business Services to withdraw. An application to withdraw shall set forth:

Â Â Â Â Â  (a) The name of the out-of-state state bank or extranational institution and the state or country under the laws of which it is organized.

Â Â Â Â Â  (b) A statement that the out-of-state state bank or extranational institution no longer conducts banking business in this state.

Â Â Â Â Â  (c) A statement that the out-of-state state bank or extranational institution surrenders its authority to conduct banking business in this state.

Â Â Â Â Â  (d) A statement that the out-of-state state bank or extranational institution revokes the authority of its registered agent in this state to accept service of process, notice or demand and consents that service of process, notice or demand in any action, suit or proceeding based upon any transaction, event or occurrence which took place in this state prior to the filing of the application to withdraw may thereafter be made on such out-of-state state bank or extranational institution by service thereof on the director.

Â Â Â Â Â  (e) A mailing address to which the person initiating any proceedings may mail a copy of any process, notice or demand, which has been served on the director, to the out-of-state state bank or extranational institution.

Â Â Â Â Â  (f) Such additional information as may be necessary or appropriate to enable the director to determine and assess any unpaid fees or charges payable by such out-of-state state bank or extranational institution as prescribed in the Bank Act.

Â Â Â Â Â  (2) The application for withdrawal may be made on forms prescribed or furnished by the director and shall be signed by the out-of-state state bank or extranational institution by its president or a vice president and by its secretary or an assistant secretary, and verified by one of the officers signing the application or, if the out-of-state state bank or extranational institution is in the hands of a receiver or trustee, shall be signed on behalf of the institution and verified by the receiver or trustee.

Â Â Â Â Â  (3) An out-of-state state bank or extranational institution that conducted banking business in this state without the authorization provided by this chapter will be subject to service after it has ceased to conduct banking business in this state in the same manner as though it had been authorized to conduct banking business, had later withdrawn and, in connection with such withdrawal, had filed a consent to service in the manner required by subsection (1)(d) of this section. [1989 c.324 Â§66; 1997 c.631 Â§301]

Â Â Â Â Â  713.220 Application for withdrawal; effect of filing. (1) The application to withdraw shall be delivered to the Director of the Department of Consumer and Business Services. If the director finds that such application conforms to the provisions of this chapter, the director, when all fees and charges have been paid, shall file the application to withdraw and return the copy marked ÂFiledÂ to the sender.

Â Â Â Â Â  (2) Upon the filing of the application to withdraw, the authority of the out-of-state state bank or extranational institution to conduct banking business in this state shall cease. [1989 c.324 Â§67; 1997 c.631 Â§302]

Â Â Â Â Â  713.230 Revocation of certificate of authority. The certificate of authority of an out-of-state state bank or extranational institution to conduct banking business in this state may be revoked when:

Â Â Â Â Â  (1) The out-of-state state bank or extranational institution has not filed any report which it is required to file under the Bank Act or has not paid any fee which it is required to pay under the Bank Act;

Â Â Â Â Â  (2) The out-of-state state bank or extranational institution has failed to appoint or maintain a registered agent or office in this state as required by ORS 713.170 or has failed to maintain authority to transact business as required by ORS 713.140 (3);

Â Â Â Â Â  (3) The out-of-state state bank or extranational institution has changed its registered office or registered agent and has failed to submit to the Director of the Department of Consumer and Business Services a statement of the change as required by ORS 713.200 (1);

Â Â Â Â Â  (4) A misrepresentation has been made of any material matter in any application, report, affidavit or other document submitted by such out-of-state state bank or extranational institution pursuant to the Bank Act;

Â Â Â Â Â  (5) The out-of-state state bank or extranational institution has failed to submit for filing an application to amend its certificate of authority as required by ORS 713.200 (2); or

Â Â Â Â Â  (6) The out-of-state state bank or extranational institution has failed to submit for filing a certificate of merger or consolidation as required by ORS 713.260. [1989 c.324 Â§68; 1997 c.631 Â§303]

Â Â Â Â Â  713.240 Procedure for revocation of certificate of authority; restoration; reinstatement. (1) Whenever an out-of-state state bank or extranational institution has given cause for revocation of its certificate of authority as provided in ORS 713.230 and has failed to correct the neglect, omission, misrepresentation or delinquency, the Director of the Department of Consumer and Business Services may revoke the right of the out-of-state state bank or extranational institution to conduct banking business in this state. The director shall mail a notice of the revocation to the mailing address shown for the out-of-state state bank or extranational institution in the current records of the director to the out-of-state state bank or extranational institution at its registered office in this state or its principal office in its home state.

Â Â Â Â Â  (2) After the director revokes the certificate of authority, all powers that this state conferred upon the out-of-state state bank or extranational institution shall cease, and thereafter no person shall exercise or attempt to exercise in this state any power under the revoked certificate of authority.

Â Â Â Â Â  (3) Whenever it is established to the satisfaction of the director that any out-of-state state bank or extranational institution, the certificate of authority of which has been revoked under subsection (1) of this section, has corrected the cause for revocation, the director shall restore the out-of-state state bank or extranational institution to all its former rights and privileges in the same manner as the director revoked the authority of the out-of-state state bank or extranational institution.

Â Â Â Â Â  (4) Any out-of-state state bank or extranational institution previously authorized to conduct banking business in this state that has had its certificate of authority revoked and that has corrected the cause for revocation under subsection (1) of this section may apply for reinstatement of its certificate of authority within two years of the date of revocation. The out-of-state state bank or extranational institution shall pay all fees which accrued before the director revoked the certificate of authority and a reinstatement filing fee of $100. The payment shall accompany the application for reinstatement. If the director is satisfied that the cause for revocation has been corrected, the director shall file the application for reinstatement of the out-of-state state bank or extranational institution, entitling it to resume its business in this state. The director shall not file the application for reinstatement unless the name of the out-of-state state bank or extranational institution conforms to ORS 713.130 and the application is filed within two years of the date of revocation.

Â Â Â Â Â  (5) Reinstatement under this section relates back to and takes effect as of the effective date of the revocation of the certificate of authority, so that the existence of the out-of-state state bank or extranational institution is deemed to have continued without interruption from that date. [1989 c.324 Â§69; 1997 c.631 Â§304]

Â Â Â Â Â  713.250 Limits on banks and institutions without certificates of authority. (1) No out-of-state state bank or extranational institution conducting banking business in this state without a certificate of authority shall be permitted to maintain any action, suit or proceeding in any court of this state until such out-of-state state bank or extranational institution shall have obtained a certificate of authority.

Â Â Â Â Â  (2) The failure of an out-of-state state bank or extranational institution to obtain a certificate of authority to conduct banking business in this state shall not impair the validity of any contract or act of such out-of-state state bank or extranational institution, and shall not prevent such out-of-state state bank or extranational institution from defending any action, suit or proceeding in any court of this state.

Â Â Â Â Â  (3) An out-of-state state bank or extranational institution that conducts banking business in this state without a certificate of authority shall be liable to this state for the years or parts thereof during which it conducted banking business in this state without a certificate of authority in an amount equal to all fees, assessments and other charges which would have been imposed upon the out-of-state state bank or extranational institution under the Bank Act had it duly applied for and received a certificate of authority to conduct banking business in this state as required by this chapter and thereafter filed all reports required by the Bank Act, plus all penalties imposed under the Bank Act for failure to pay such fees and charges. The Attorney General may bring proceedings to recover all amounts due this state under the provisions of this section. [1989 c.324 Â§70; 1997 c.631 Â§305]

Â Â Â Â Â  713.260 Merger or consolidation. Whenever an out-of-state state bank or extranational institution that has been issued a certificate of authority under ORS 713.020 ceases to exist because of a statutory merger or consolidation with any other out-of-state state bank, extranational institution or other entity, it shall, within 60 days after the effective date of such merger or consolidation, file with the Director of the Department of Consumer and Business Services a certificate from the appropriate public officer of the state, territory or country under the laws of which it is organized, or other evidence satisfactory to the director, to the effect that such out-of-state state bank or extranational institution has merged or consolidated and has thereby ceased to exist. [1989 c.324 Â§71; 1997 c.631 Â§306]

Â Â Â Â Â  713.270 Out-of-state bank conducting banking business at a branch. (1) Notwithstanding any other provision of the Bank Act, no out-of-state bank may conduct banking business at a branch located in this state unless the out-of-state bank has converted from, has assumed all or substantially all of Oregon deposit liabilities of or has merged with an insured institution that, by itself or together with any predecessor, has been engaged in banking business or otherwise has been lawfully accepting deposits at an office in this state for a period of not less than three years prior to the effective date of the conversion, assumption or merger.

Â Â Â Â Â  (2) This section does not prohibit an out-of-state bank lawfully conducting a banking business in this state on October 4, 1997, from continuing to conduct banking business in this state. [1997 c.631 Â§284]

Â Â Â Â Â  713.280 Effect of laws of state or country in which out-of-state bank or extranational institution is organized. An out-of-state state bank or extranational institution shall not be denied a certificate of authority by reason of the fact that the laws of the state or country under which such out-of-state state bank or extranational institution is organized, governing its organization and internal affairs differ from the laws of this state. Nothing contained in this chapter shall be construed to authorize this state to regulate the organization or internal affairs of such out-of-state state bank or extranational institution. [1997 c.631 Â§285]

Â Â Â Â Â  713.290 Requirements for deposits at office of extranational institution. An extranational institution shall not accept deposits at any office in this state in an amount less than $100,000, unless the insurable deposits of that office are insured by the Federal Deposit Insurance Corporation or no such insurance is required under the Federal Deposit Insurance Act and the regulations of the Federal Deposit Insurance Corporation thereunder. [1997 c.631 Â§289]

Â Â Â Â Â  713.300 Activities of out-of-state bank, extranational institution or foreign association that do not constitute transacting business in this state; filing statement with director; fee. (1) For purposes of this section, Âforeign associationÂ means a foreign association as defined in ORS 722.004 or a federal association as defined in ORS 722.004, the home state of which is a state other than Oregon.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, any out-of-state bank, extranational institution or foreign association, without being authorized to transact banking business or savings and loan business in this state, may take, acquire, hold and enforce notes secured by mortgages or trust deeds and make commitments to purchase such notes. The out-of-state bank, extranational institution or foreign association may foreclose the mortgages or trust deeds in the courts of this state, acquire the mortgaged property, hold, own and operate the property for a period not exceeding five years and dispose of the property. The activities authorized under this subsection by an out-of-state bank, extranational institution or foreign association shall not constitute transacting business in this state for the purposes of ORS chapter 60.

Â Â Â Â Â  (3) Before an out-of-state bank, extranational institution or foreign association engages in any of the activities described in subsection (2) of this section, the bank, institution or association shall first file with the Department of Consumer and Business Services a statement signed by its president, secretary, treasurer or general manager indicating that the bank, institution or association designates the Director of the Department of Consumer and Business Services its attorney for service of process. The out-of-state bank, extranational institution or foreign association shall pay an initial filing fee of $200 and an annual fee of $200. The statement shall include the address of the principal place of business of the out-of-state bank, extranational institution or foreign association.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services, upon receiving service of process as authorized by subsection (3) of this section, immediately shall forward all documents served upon the director to the principal place of business of the out-of-state bank, extranational institution or foreign association.

Â Â Â Â Â  (5) The filing requirements of subsection (3) of this section do not apply to an out-of-state bank or extranational institution that has obtained a certificate of authority to transact banking business in this state under ORS 713.020, or to a foreign association that has obtained a certificate of authority to transact savings and loan business in this state under ORS 722.502. Notwithstanding subsection (3) of this section, such an out-of-state bank, extranational institution or foreign association may take, acquire, hold and enforce notes secured by mortgages or trust deeds, make commitments to purchase such notes and participate with other lenders authorized to do business in this state in the making of loans for which such notes are executed and delivered.

Â Â Â Â Â  (6) An out-of-state bank, extranational institution or foreign association that indirectly engages in the activities described in subsection (2) of this section because of its beneficial interest in a pool of notes secured by mortgages or trust deeds need not comply with subsection (3) of this section. [1999 c.30 Â§4]

Â Â Â Â Â  713.990 Civil penalties. The Director of the Department of Consumer and Business Services may impose on any person violating any provision of this chapter a civil penalty of up to $1,000 for each day during which the offense continues. The penalty shall be assessed and collected in the manner prescribed in ORS 706.570 (2). [1997 c.631 Â§308]

_______________



Chapter 714

Chapter 714 Â Branch Banking; Automated Teller Machines

2005 EDITION

BRANCH BANKING; AUTOMATED TELLER MACHINES

FINANCIAL INSTITUTIONS

BRANCH BANKING

(Branches of Banking Institutions)

714.015Â Â Â Â  Branches not in compliance with ORS 714.025 to 714.079 prohibited

714.025Â Â Â Â  Application required to establish branches in Oregon or outside of Oregon; fee; rules

714.035Â Â Â Â  Mobile banking facilities; fee

714.045Â Â Â Â  Application to establish foreign branches; furnishing information; examination; rules

714.049Â Â Â Â  Investigating applications; soliciting comments

714.054Â Â Â Â  Approval or disapproval of application; when application deemed approved

714.059Â Â Â Â  Certificate authorizing branch to conduct business

714.064Â Â Â Â  Time to commence business

714.069Â Â Â Â  Activities and powers at branches outside this state

714.075Â Â Â Â  Reports of deposits held at branches

714.079Â Â Â Â  Closure and relocation of branches

(Oregon Branches of Out-of-State Banks and Extranational Institutions)

714.095Â Â Â Â  Establishment of branches by out-of-state banks in this state; powers and activities at branches

714.105Â Â Â Â  Establishment of branches by extranational institutions in this state; powers and activities at branches

AUTOMATED TELLER MACHINES; NIGHT DEPOSIT FACILITIES

714.205Â Â Â Â  Disclosure of fees for ATM transaction; method; rules

714.210Â Â Â Â  Use of ATMs; verification; application of branch banking law

714.270Â Â Â Â  Prohibitions on use of ATM for banking information

714.280Â Â Â Â  Legislative intent of ATM and night deposit facility law

714.285Â Â Â Â  Adoption of procedures for evaluating safety of ATM or night deposit facilities

714.290Â Â Â Â  Deadlines for compliance with ORS 714.295

714.295Â Â Â Â  Lighting requirements for ATMs and night deposit facilities

714.300Â Â Â Â  Issuance of safety information to customers of ATMs and night deposit facilities

714.305Â Â Â Â  Exempted ATMs and night deposit facilities

714.310Â Â Â Â  Preemption of local regulation

714.315Â Â Â Â  Creation of rebuttable presumption

PENALTIES

714.992Â Â Â Â  Criminal penalty

714.995Â Â Â Â  Civil penalty

Â Â Â Â Â  714.010 [Repealed by 1973 c.797 Â§428]

BRANCH BANKING

(Branches of Banking Institutions)

Â Â Â Â Â  714.015 Branches not in compliance with ORS 714.025 to 714.079 prohibited. Banking institutions shall not establish or maintain branches except as expressly authorized in ORS 714.025 to 714.079 and 714.995. [1997 c.631 Â§312]

Â Â Â Â Â  714.020 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  714.025 Application required to establish branches in Oregon or outside of Oregon; fee; rules. (1) A banking institution may establish and operate one or more branches within or outside the State of Oregon. The board of directors of a banking institution desiring to establish a branch shall file an application with the Director of the Department of Consumer and Business Services. The application shall be in the form the banking institution is required to file with the Federal Reserve System or the Federal Deposit Insurance Corporation to establish a branch at such location, as the case may be, or in such other form as the director may require. The application shall be accompanied by a $500 fee, which fee shall only apply to the establishment of new branches and not to the acquisition or relocation of existing branches. The director shall promptly advise the banking institution if the application is incomplete or if the director requires additional information.

Â Â Â Â Â  (2) Mobile banking facilities described in ORS 714.035 and temporary branches are considered branches for purposes of this section. A temporary branch is a branch that operates for a period not to exceed 60 days, which period shall not be extended. The application fee for a temporary branch shall be $100. The director may establish rules regarding temporary branches.

Â Â Â Â Â  (3) Branches to be located in other countries or to be located in dependencies or insular possessions of the United States are subject to the requirements of this section and ORS 714.045. [1997 c.631 Â§313]

Â Â Â Â Â  714.030 [Amended by 1973 c.797 Â§321; 1975 c.725 Â§17; 1993 c.229 Â§15; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.035 Mobile banking facilities; fee. A banking institution may, in accordance with ORS 714.025, establish one or more mobile facilities to engage in the banking business or to transact trust business. Mobile banking facilities may operate within the State of Oregon and in other states. An application under ORS 714.025 shall not be required for mobile facilities that exercise permissible powers or engage in permissible activities that do not constitute engaging in the banking business or transacting trust business. The application fee for each facility is $500. [1997 c.631 Â§314]

Â Â Â Â Â  714.040 [Amended by 1971 c.68 Â§4; 1973 c.797 Â§322; 1975 c.544 Â§40a; 1977 c.135 Â§26; 1993 c.255 Â§2; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.045 Application to establish foreign branches; furnishing information; examination; rules. (1) A banking institution may establish branches in foreign countries or dependencies or insular possessions of the United States in accordance with ORS 714.025 if it possesses stockholderÂs equity of at least $1 million.

Â Â Â Â Â  (2) A banking institution operating such branches shall furnish information concerning the condition of the branches to the Director of the Department of Consumer and Business Services upon demand.

Â Â Â Â Â  (3) The director may order special examinations of such branches.

Â Â Â Â Â  (4) The director may promulgate rules regarding such branches pursuant to ORS 183.310, 183.315, 183.330, 183.335, 183.341 and 183.410. [1997 c.631 Â§315]

Â Â Â Â Â  714.049 Investigating applications; soliciting comments. (1) The Director of the Department of Consumer and Business Services shall investigate each application to establish a branch. With respect to applications covering branches to be located outside the State of Oregon, the director shall promptly provide the local bank supervisory agency or regulator with a copy of the application and an opportunity to comment on the application. The director shall not be bound by any such comments.

Â Â Â Â Â  (2) In determining whether to approve or disapprove an application to establish a branch, the director shall consider such factors as the director deems appropriate, including the likely impact of the branch on the safety and soundness of the banking institution, the adequacy of the capital of the banking institution, the institutionÂs record of complying with applicable law, and the results of supervisory examinations of the banking institution.

Â Â Â Â Â  (3) The directorÂs decision to disapprove an application is subject to appeal in the manner provided in ORS 707.080 for the organization of an institution. [1997 c.631 Â§316]

Â Â Â Â Â  714.050 [Amended by 1973 c.797 Â§323; repealed by 1979 c.826 Â§1]

Â Â Â Â Â  714.054 Approval or disapproval of application; when application deemed approved. With respect to applications to establish branches in the State of Oregon or in a state outside of the State of Oregon, the Director of the Department of Consumer and Business Services may approve or disapprove the application, provided however, that failure to disapprove an application within 30 days after receipt of a complete application shall be deemed an approval of the application. With respect to applications by banking institutions to establish branches in foreign countries or dependencies or insular possessions of the United States, the director may approve or disapprove an application, provided however, that failure to disapprove an application within 90 days after receipt of a complete application shall be deemed an approval of the application. [1997 c.631 Â§317]

Â Â Â Â Â  714.055 [1973 c.797 Â§324; repealed by 1979 c.826 Â§1]

Â Â Â Â Â  714.059 Certificate authorizing branch to conduct business. Upon the request of a banking institution, the Director of the Department of Consumer and Business Services shall issue and deliver a certificate authorizing each approved branch to conduct business. [1997 c.631 Â§318]

Â Â Â Â Â  714.060 [Amended by 1973 c.797 Â§325; 1985 c.12 Â§7; 1993 c.229 Â§16; 1993 c.255 Â§3; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.064 Time to commence business. A branch shall commence business within one year after the application for the branch has been approved or deemed approved by the Director of the Department of Consumer and Business Services. The director may extend the period within which the branch may open up to one additional year. If a branch fails to commence business within the year or any extension of time granted by the director, the approval of the application shall be deemed withdrawn and the branch may not open or operate. [1997 c.631 Â§319]

Â Â Â Â Â  714.065 [1973 c.797 Â§326; repealed by 1975 c.193 Â§13]

Â Â Â Â Â  714.069 Activities and powers at branches outside this state. (1) A banking institution may exercise the same powers and engage in the same activities at a branch or branches located in states outside this state as are permitted the banking institution within this state.

Â Â Â Â Â  (2) A banking institution may exercise the same powers and engage in the same activities at a branch or branches located in foreign countries and dependencies or insular possessions of the United States as are permitted the banking institution within this state and in addition may exercise such additional powers as are permitted to such branches under 12 C.F.R. 211.3(b), 12 C.F.R. 347.3(c) and other applicable federal law. This subsection shall not be construed to permit a banking institution that opens, occupies or maintains one or more branches in a foreign country or dependency or insular possession of the United States to use the branch or branches or engage in any activities within this state that are not permitted to the banking institution under the laws of this state. [1997 c.631 Â§320]

Â Â Â Â Â  714.070 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  714.075 Reports of deposits held at branches. Upon the call for a report of condition by the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (1) Each Oregon commercial bank and Oregon savings bank shall report to the director the total deposits held at each of its branches; and

Â Â Â Â Â  (2) Each non-Oregon institution and each federal bank that in either case holds deposits of the State of Oregon or any political subdivision thereof, or that underwrites bonds or other debt instruments issued by the state or any political subdivision thereof, shall report to the director the total deposits held at each of its branches located in the State of Oregon. [1997 c.631 Â§321]

Â Â Â Â Â  714.079 Closure and relocation of branches. A banking institution may close and relocate branches provided the banking institution provides the Director of the Department of Consumer and Business Services with a copy of any notice required under 12 U.S.C. 1831r-1(a), or comparable federal law, at the time and in the form required by such law or laws. [1997 c.631 Â§322]

Â Â Â Â Â  714.080 [Amended by 1973 c.797 Â§327; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.090 [Amended by 1971 c.68 Â§5; repealed by 1973 c.797 Â§428]

(Oregon Branches of Out-of-State Banks and Extranational Institutions)

Â Â Â Â Â  714.095 Establishment of branches by out-of-state banks in this state; powers and activities at branches. (1) An out-of-state bank may occupy and maintain its initial branches in this state if and only if the branches are acquired by the out-of-state bank in accordance with ORS chapters 711 and 713.

Â Â Â Â Â  (2) An out-of-state bank that is properly occupying and maintaining one or more branches in Oregon in accordance with ORS chapters 711 and 713 may thereafter open, occupy and maintain one or more additional branches in this state. The out-of-state bank shall not be required to file an application under ORS 714.025 to establish such additional branches.

Â Â Â Â Â  (3) An out-of-state bank that acquires branches in accordance with ORS chapters 711 and 713 shall be entitled to exercise powers and engage in activities at its branches in this state as provided in ORS 713.010 and applicable federal law. [1997 c.631 Â§324]

Â Â Â Â Â  714.100 [Amended by 1963 c.195 Â§11; 1969 c.360 Â§1; 1973 c.797 Â§328; repealed by 1993 c.255 Â§4]

Â Â Â Â Â  714.105 Establishment of branches by extranational institutions in this state; powers and activities at branches. (1) An extranational banking institution may occupy and maintain branches in this state as permitted by ORS chapter 713 and applicable federal law.

Â Â Â Â Â  (2) An extranational banking institution may exercise powers and engage in activities at branches located in this state as permitted by ORS chapter 713 and applicable federal law. [1997 c.631 Â§325]

Â Â Â Â Â  714.110 [Amended by 1973 c.797 Â§329; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.120 [Repealed by 1963 c.402 Â§11]

Â Â Â Â Â  714.130 [Amended by 1973 c.797 Â§330; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.133 [1993 c.229 Â§18; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.135 [1993 c.229 Â§19; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.140 [Amended by 1973 c.797 Â§331; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.150 [Amended by 1973 c.797 Â§332; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.160 [Amended by 1973 c.797 Â§333; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.170 [Amended by 1973 c.797 Â§334; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.180 [1991 c.31 Â§2; repealed by 1997 c.631 Â§567]

AUTOMATED TELLER MACHINES; NIGHT DEPOSIT FACILITIES

Â Â Â Â Â  714.200 [1975 c.193 Â§11; 1985 c.762 Â§45; 1993 c.381 Â§1; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.205 Disclosure of fees for ATM transaction; method; rules. (1) If the operator of an ATM charges a fee to any person to use the ATM, the operator shall disclose to persons using the ATM that a fee will be imposed for the ATM transaction.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, the disclosure required under subsection (1) of this section shall be made electronically during the ATM transaction and shall allow the person who will be charged a fee to cancel the ATM transaction without incurring a fee. The disclosure shall also be printed on the ATM transaction receipt.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services may adopt rules conforming the disclosure requirements of subsection (2) of this section to disclosure requirements contained in:

Â Â Â Â Â  (a) Any law enacted by the Congress of the United States; or

Â Â Â Â Â  (b) Any regulation adopted by any federal agency having regulatory authority over ATMs. [1997 c.631 Â§310b]

Â Â Â Â Â  714.210 Use of ATMs; verification; application of branch banking law. (1) A banking institution, through its own facilities or those of an entity described in ORS 708A.160, may make available for use by its customers and others one or more ATMs. Every transaction initiated through an ATM shall be subject to verification by the banking institution either by direct wire transmission or otherwise.

Â Â Â Â Â  (2) ORS 714.025 does not apply to the establishment and maintenance of ATMs. [1975 c.193 Â§3; 1993 c.381 Â§2; 1997 c.631 Â§309]

Â Â Â Â Â  714.220 [1975 c.193 Â§4; 1993 c.381 Â§3; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.230 [1975 c.193 Â§5; repealed by 1989 c.245 Â§1]

Â Â Â Â Â  714.240 [1975 c.193 Â§6; 1979 c.810 Â§1; 1989 c.245 Â§2; 1993 c.381 Â§4; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.250 [1975 c.193 Â§7; 1979 c.810 Â§2; 1993 c.381 Â§5; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.260 [1975 c.193 Â§8; 1993 c.381 Â§6; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  714.270 Prohibitions on use of ATM for banking information. No person shall use or attempt to use an ATM facility for the purpose of obtaining any information concerning an account or line of credit other than the personÂs own account or line of credit without the prior approval of an authorized signer on the account or line of credit. No person having received prior approval of the customer shall utilize such authority to obtain through the use of the ATM any information not necessary to the transaction which the customer seeks to accomplish through its use. [1975 c.193 Â§9; 1993 c.381 Â§7; 1997 c.631 Â§310]

Â Â Â Â Â  714.280 Legislative intent of ATM and night deposit facility law. (1) It is the intent of the Legislative Assembly in enacting ORS 714.280 to 714.315 to enhance the safety of consumers using ATMs and night deposit facilities in Oregon without discouraging the siting of ATMs and night deposit facilities in locations convenient to consumersÂ homes and workplaces. Since decisions concerning safety at ATMs and night deposit facilities are inherently subjective, the Legislative Assembly intends to establish as the standard of care applicable to operators of ATMs and night deposit facilities in connection with user safety, the compliance with the objective standards and information requirements of ORS 714.280 to 714.315. The Legislative Assembly further recognizes the need for uniformity as to the establishment of safety standards for ATMs and night deposit facilities and intends with ORS 714.280 to 714.315 to supersede and preempt any rule, regulation, code or ordinance of any city, county, municipality or local agency regarding customer safety at ATMs and night deposit facilities in this state.

Â Â Â Â Â  (2) It is not the intent of the Legislative Assembly in enacting ORS 714.280 to 714.315 to impose a duty to relocate or modify ATMs or night deposit facilities upon the occurrence of any particular events or circumstances, but rather to establish a means for the evaluation of all ATMs and night deposit facilities as provided in ORS 714.210 to 714.992. [1993 c.381 Â§Â§9,11]

Â Â Â Â Â  714.285 Adoption of procedures for evaluating safety of ATM or night deposit facilities. Before installing any ATM or night deposit facility, the operator shall adopt procedures for evaluating the safety of the ATM or night deposit facility. For ATMs and night deposit facilities installed on or before July 1, 1994, operators shall adopt procedures not later than July 1, 1994. The procedures shall include a consideration of the following:

Â Â Â Â Â  (1) The extent to which the lighting for the ATM or night deposit facility complies or will comply with the standards required by ORS 714.290 and 714.295.

Â Â Â Â Â  (2) The presence of landscaping, vegetation or other obstructions in the area of the ATM or night deposit facility, the access area and the defined parking area.

Â Â Â Â Â  (3) The incidence of crimes of violence in the immediate neighborhood of the ATM or night deposit facility, as reflected in the records of the local law enforcement agency and of which the operator has actual knowledge. [1993 c.381 Â§10]

Â Â Â Â Â  714.290 Deadlines for compliance with ORS 714.295. (1) Each operator of an ATM or night deposit facility installed after July 1, 1994, shall comply with ORS 714.295. Compliance with ORS 714.295 by operators of ATMs and night deposit facilities existing on or before July 1, 1994, shall be optional until July 1, 1996, and mandatory thereafter. This section shall apply to an operator of an ATM or night deposit facility only to the extent that the operator controls the access area or defined parking area to be lighted.

Â Â Â Â Â  (2) If an access area or a defined parking area is not controlled by the operator of an ATM or night deposit facility, and if the person who leased the ATM or night deposit facility site to the operator controls the access area or defined parking area, the person who controls the access area or defined parking area shall comply with ORS 714.295 regarding any ATM or night deposit facility installed after July 1, 1994. Regarding any ATM or night deposit facility installed on or before July 1, 1994, the person shall comply with ORS 714.295 no later than July 1, 1996. [1993 c.381 Â§12]

Â Â Â Â Â  714.295 Lighting requirements for ATMs and night deposit facilities. The operator, owner or other person responsible for the ATM or night deposit facility shall provide lighting during hours of darkness for an open and operating ATM or night deposit facility and any defined parking area, access area and the exterior of an enclosed ATM or night deposit facility installation according to the following standards:

Â Â Â Â Â  (1) There shall be a minimum of 10 candlefoot power at the face of the ATM or night deposit facility and extending in an unobstructed direction outward five feet.

Â Â Â Â Â  (2) There shall be a minimum of two candlefoot power within 50 feet in all unobstructed directions from the face of the ATM or night deposit facility. In the event the ATM or night deposit facility is located within 10 feet of the corner of the building and the ATM or night deposit facility is generally accessible from the adjacent side, there shall be minimum of two candlefoot power along the first 40 unobstructed feet of the adjacent side of the building.

Â Â Â Â Â  (3) There shall be a minimum of two candlefoot power in that portion of the defined parking area within 60 feet of the ATM or night deposit facility. [1993 c.381 Â§13]

Â Â Â Â Â  714.300 Issuance of safety information to customers of ATMs and night deposit facilities. The issuers of access devices shall furnish customers receiving the devices with notices of basic safety precautions which customers should employ while using an ATM or night deposit facility. This information shall be furnished by personally delivering or by mailing the information to each customer whose mailing address as to the account to which the access device relates is in this state. This information shall be furnished with respect to access devices issued after July 1, 1994, at or before the time the customer is furnished with his or her access device. With respect to a customer to whom an access device has been issued on or before July 1, 1994, the information shall be delivered or mailed to the customer on or before December 31, 1994. Only one notice need be furnished per household, and if access devices are furnished to more than one customer for a single account or set of accounts or on the basis of a single application or other request for the access devices, only a single notice need be furnished in satisfaction of the notification responsibilities as to all those customers. The information may be included with other disclosures related to the access device furnished to the customer, such as with any initial or periodic disclosure statement furnished pursuant to the Electronic Fund Transfer Act (15 U.S.C. 1501 et seq.). [1993 c.381 Â§14]

Â Â Â Â Â  714.305 Exempted ATMs and night deposit facilities. The requirements of ORS 714.280 (2) and 714.285 to 714.295 shall not apply to any ATM or night deposit facility that is:

Â Â Â Â Â  (1) Located inside of a building, unless it is a freestanding installation that exists for the sole purpose of providing an enclosure for the ATM or night deposit facility.

Â Â Â Â Â  (2) Located inside of a building, except to the extent that a transaction can be conducted from outside the building.

Â Â Â Â Â  (3) Located in any area, including any access area, building, enclosed space or parking area that is not controlled by the operator. [1993 c.381 Â§15]

Â Â Â Â Â  714.310 Preemption of local regulation. ORS 714.210 to 714.315 supersede and preempts all rules, regulations, codes, statutes or ordinances of all cities, counties, municipalities and local agencies regarding customer safety at ATMs or night deposit facilities located in Oregon. [1993 c.381 Â§16]

Â Â Â Â Â  714.315 Creation of rebuttable presumption. Compliance with ORS 714.280 to 714.300 shall create a rebuttable presumption that the operator of the ATM or night deposit facility in question has provided adequate measures for the safety of users of the ATM or night deposit facility. [1993 c.381 Â§17]

PENALTIES

Â Â Â Â Â  714.990 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  714.992 Criminal penalty. Violation knowingly of ORS 714.270 is a Class C felony. [1975 c.193 Â§10]

Â Â Â Â Â  714.995 Civil penalty. Each day a banking institution operates a branch that has not been approved or deemed approved by the Director of the Department of Consumer and Business Services, the banking institution is subject to a penalty of up to $1,000. The penalty shall be assessed and collected as prescribed in ORS 706.570 (2). [1997 c.631 Â§323]

_______________



Chapter 715

Chapter 715 Â Bank Holding Companies; Financial Holding Companies

2005 EDITION

BANK AND FINANCIAL HOLDING COMPANIES

FINANCIAL INSTITUTIONS

715.012Â Â Â Â  Application to become financial holding company or bank holding company of Oregon stock bank; filing with Federal Reserve Board and director

715.017Â Â Â Â  Out-of-state financial holding companies; out-of-state bank holding companies

715.019Â Â Â Â  Mutual financial holding companies; mutual bank holding companies; authority; rules

715.045Â Â Â Â  Examination of certain financial holding companies or bank holding companies; payment of costs of examination

715.055Â Â Â Â  Submission of reports filed with Federal Reserve Board; additional information; rules; penalty for failure to submit

715.075Â Â Â Â  Authority of financial holding company or bank holding company to acquire corporation licensed as insurance producer; rules

715.090Â Â Â Â  Authority of financial holding company or bank holding company to share information concerning customers with controlled company

Â Â Â Â Â  715.010 [Amended by 1973 c.797 Â§336; 1977 c.135 Â§27; 1979 c.88 Â§15; 1983 c.296 Â§9; 1985 c.12 Â§8; 1989 c.12 Â§1; 1989 c.447 Â§1; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.012 Application to become financial holding company or bank holding company of Oregon stock bank; filing with Federal Reserve Board and director. (1) If a company proposes to become a financial holding company or a bank holding company of an Oregon stock bank, when the company files its application and any related materials with the Federal Reserve Board, the company shall submit to the Director of the Department of Consumer and Business Services copies of the application and related materials.

Â Â Â Â Â  (2) The director may submit comments and recommendations for approval or disapproval to the Federal Reserve Board concerning any application to become a financial holding company or a bank holding company of an Oregon stock bank that is filed with the Federal Reserve Board.

Â Â Â Â Â  (3) Following the filing of an application to become a financial holding company or a bank holding company and the submission to the director of the materials described in subsection (1) of this section, the company shall submit to the director copies of any written communications between itself and the Federal Reserve Board that relate to the application, including copies of any written approval or denial of the application. A copy of each such written communication shall be submitted to the director within 10 days after the original thereof is sent or received by the company. [1997 c.631 Â§329; 2001 c.377 Â§30]

Â Â Â Â Â  715.015 [1973 c.797 Â§337; 1975 c.544 Â§41; 1977 c.135 Â§28; 1979 c.88 Â§16; 1985 c.12 Â§9; 1985 c.786 Â§44; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.017 Out-of-state financial holding companies; out-of-state bank holding companies. An out-of-state financial holding company or an out-of-state bank holding company may become the financial holding company or the bank holding company of:

Â Â Â Â Â  (1) An Oregon stock bank or an in-state federal stock bank, by itself or together with any predecessor, only if the Oregon stock bank or in-state federal stock bank has been engaged in the business of banking in this state for a period of not less than three years prior to the date on which the out-of-state financial holding company or the out-of-state bank holding company becomes the financial holding company or the bank holding company of the Oregon stock bank or in-state federal stock bank.

Â Â Â Â Â  (2) An Oregon stock bank organized under ORS 707.025 that has merged with or acquired all or substantially all of the assets and liabilities of an Oregon stock bank or in-state federal stock bank, by itself or together with any predecessor, only if the Oregon stock bank or in-state federal stock bank has been engaged in the business of banking in this state for a period of not less than three years prior to the date on which the out-of-state financial holding company or the out-of-state bank holding company becomes the financial holding company or the bank holding company of the Oregon stock bank. [1997 c.631 Â§330; 2001 c.377 Â§31]

Â Â Â Â Â  715.019 Mutual financial holding companies; mutual bank holding companies; authority; rules. (1) An Oregon nonstock bank may, pursuant to rules adopted by the Director of the Department of Consumer and Business Services, reorganize so that the resulting entities are an Oregon stock savings bank, controlled by a mutual financial holding company or a mutual bank holding company. For purposes of this section, a Âmutual financial holding company or a mutual bank holding companyÂ is a financial holding company or a bank holding company that does not issue capital stock. The mutual financial holding company shall be mutually owned by the depositors of the reorganizing Oregon nonstock bank and shareholders of other companies under the control of the mutual financial holding company. The mutual bank holding company shall be mutually owned by the depositors of the reorganizing Oregon nonstock bank.

Â Â Â Â Â  (2) A mutual bank holding company may acquire or invest in the stock of one or more stock savings banks.

Â Â Â Â Â  (3) A mutual bank holding company may merge with or acquire another mutual bank holding company.

Â Â Â Â Â  (4) A mutual bank holding company formed under this section shall be subject to the provisions of this chapter.

Â Â Â Â Â  (5) The director is authorized to adopt rules to carry out the provisions of this section. [1997 c.631 Â§330a; 2001 c.377 Â§32]

Â Â Â Â Â  715.020 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  715.025 [1973 c.797 Â§338; 1985 c.12 Â§10; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.030 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  715.035 [1973 c.797 Â§339; 1977 c.135 Â§29; 1983 c.37 Â§24; 1985 c.786 Â§45; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.040 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  715.045 Examination of certain financial holding companies or bank holding companies; payment of costs of examination. (1) The Director of the Department of Consumer and Business Services may examine the books, accounts, records and files of a financial holding company or a bank holding company of an Oregon stock bank when the director considers it necessary to evaluate the condition of the Oregon stock bank that is a subsidiary of the financial holding company or the bank holding company.

Â Â Â Â Â  (2) The financial holding company or the bank holding company examined shall pay to the director the actual cost of the examination, as determined by the director. [1973 c.797 Â§340; 1997 c.631 Â§326; 2001 c.377 Â§33]

Â Â Â Â Â  715.050 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  715.055 Submission of reports filed with Federal Reserve Board; additional information; rules; penalty for failure to submit. (1) A financial holding company or a bank holding company of an Oregon stock bank shall submit to the Director of the Department of Consumer and Business Services copies of all reports that the financial holding company or the bank holding company is required to submit to the Federal Reserve Board. The copies shall be submitted to the director within the time periods required by applicable federal law and regulation for the filing of the originals with the Federal Reserve Board.

Â Â Â Â Â  (2) The director may call for additional information from a financial holding company or a bank holding company, in such form as the director may prescribe by rule or order, if the director considers it necessary in order to obtain full knowledge of the condition of the Oregon stock bank which the financial holding company or the bank holding company controls. The financial holding company or the bank holding company shall submit the report to the director within the time period prescribed by the director.

Â Â Â Â Â  (3) If a financial holding company or a bank holding company fails to submit a report or additional information as required by this section, the financial holding company or the bank holding company shall pay to the director a penalty of up to $1,000 for each day it fails to comply. If the financial holding company or the bank holding company delays or refuses to pay the penalty upon demand by the director, the director may maintain an action in the directorÂs name against the delinquent financial holding company or bank holding company for the recovery of the penalty. [1973 c.797 Â§341; 1997 c.631 Â§327; 2001 c.377 Â§34]

Â Â Â Â Â  715.065 [1985 c.12 Â§12; 1987 c.371 Â§3; 1995 c.6 Â§4; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.070 [1985 c.12 Â§13; 1987 c.371 Â§4; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.075 Authority of financial holding company or bank holding company to acquire corporation licensed as insurance producer; rules. A financial holding company or a bank holding company may acquire and hold all or part of the stock of a corporation that is or may thereafter be licensed as an insurance producer as required by ORS 744.053 to transact one or more of the classes of insurance described in ORS 744.062, subject to the following requirements:

Â Â Â Â Â  (1) The acquisition and holding of such stock shall be subject to the approval of the Director of the Department of Consumer and Business Services. The director shall base consideration for approval on the condition of the financial holding company or the bank holding company, the adequacy of a formal business plan for the insurance activities and the existence of satisfactory management for the corporation.

Â Â Â Â Â  (2) The director may revoke or restrict the ongoing authority of the financial holding company or the bank holding company to hold stock in the corporation if the condition of the financial holding company or the bank holding company or of any bank owned by it substantially deteriorates or if the insurance activities are adversely affecting the financial holding company or the bank holding company or any bank owned by it.

Â Â Â Â Â  (3) For each calendar year during which a financial holding company or a bank holding company owns all or part of any corporation licensed as an insurance producer as required by ORS 744.053, the financial holding company or the bank holding company shall file a written report with the director. The report shall be filed no later than March 31 of the following year and shall disclose the insurance activities of the corporation. The required contents of the report shall be established by the director by rule. The reports filed with the director under this subsection shall be available for public inspection in the office of the director.

Â Â Â Â Â  (4) The corporation shall not in any manner use customer information obtained by the institution from another insurance producer to promote, develop or solicit insurance business for the corporation unless the other insurance producer consents to such use of the customer information.

Â Â Â Â Â  (5) The corporation shall be subject to the limitations applicable to depository institutions under ORS 746.213 to 746.219. For the purpose of this subsection, Âdepository institutionÂ has the meaning given that term in ORS 746.213. [1987 c.916 Â§4; 1989 c.331 Â§30; 1989 c.701 Â§66; 1997 c.831 Â§3; 2001 c.191 Â§54; 2001 c.377 Â§35; 2003 c.363 Â§9; 2003 c.364 Â§60a; 2005 c.194 Â§2]

Â Â Â Â Â  715.090 Authority of financial holding company or bank holding company to share information concerning customers with controlled company. (1) A financial holding company or bank holding company may share financial and credit information concerning its customers with any company of which it directly or indirectly controls 50 percent or more of the voting shares. Any company so controlled by a financial holding company or bank holding company may share information concerning its customers with the financial holding company or bank holding company and with any other company so controlled by the same financial holding company or bank holding company. This section shall not be construed as otherwise permitting or limiting the sharing or disclosure of information.

Â Â Â Â Â  (2) For purposes of this section, ÂcustomersÂ includes but is not limited to depositors, borrowers, credit card holders, lessees, purchasers under contracts and applicants for credit. [1985 c.357 Â§2; 2001 c.377 Â§36]

Â Â Â Â Â  715.100 [1985 c.12 Â§17; repealed by 1987 c.371 Â§5]

Â Â Â Â Â  715.910 [1975 c.544 Â§43; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  715.990 [Amended by 1973 c.797 Â§342; repealed by 1975 c.544 Â§62]

_______________



Chapter 716

Chapter 716 Â Savings Banks

2005 EDITION

SAVINGS BANKS

FINANCIAL INSTITUTIONS

ORGANIZATION

716.024Â Â Â Â  Provisions of Bank Act applicable to Oregon savings banks and Oregon stock savings banks

716.028Â Â Â Â  Application for authority to organize; fee; contents

716.032Â Â Â Â  Investigation and ruling on application

716.040Â Â Â Â  Articles of incorporation; contents

716.050Â Â Â Â  Approval of articles; certificate of incorporation; filing

716.055Â Â Â Â  Creation of guaranty and expense funds

716.060Â Â Â Â  Guaranty fund

716.070Â Â Â Â  Expense fund

716.080Â Â Â Â  Issuance of charter

716.100Â Â Â Â  Effect of failure to complete organization; liabilities

716.120Â Â Â Â  Conditions precedent to transaction of business

716.135Â Â Â Â  Amendment of articles of incorporation

716.140Â Â Â Â  Resolution for amending articles

716.145Â Â Â Â  Form and content of articles of amendment

716.160Â Â Â Â  Restated articles of incorporation; procedure; contents

716.180Â Â Â Â  Bylaws

716.185Â Â Â Â  Registered agent; registered office

716.187Â Â Â Â  Changes in registered office or agent

716.190Â Â Â Â  Resignation of registered agent; discontinuance of registered office

716.195Â Â Â Â  Service of process on Oregon savings bank

DIRECTORS

716.205Â Â Â Â  Salaries of certain directors

716.210Â Â Â Â  Number and qualifications of directors

716.320Â Â Â Â  Removal of director; vacation of directorÂs office

INVESTMENTS AND LOANS

716.410Â Â Â Â  Limitations on investments

716.420Â Â Â Â  Permitted investments

716.441Â Â Â Â  Investments in equipment trust certificates

716.450Â Â Â Â  Investments in certain obligations

716.460Â Â Â Â  Investments in demand notes secured by deposit accounts

716.520Â Â Â Â  Investments in bankersÂ acceptances, bills of exchange, savings or time accounts; limits

716.530Â Â Â Â  Investments in corporate bonds, notes and debentures

716.535Â Â Â Â  Investments in common stock of federally chartered corporation providing secondary mortgage sale markets and Federal Home Loan Bank

716.540Â Â Â Â  Investments in obligations of reconstruction and development banks

716.545Â Â Â Â  Investments in bonds of Dominion of Canada

716.552Â Â Â Â  Investments in notes or bonds secured by real estate mortgages or trust deeds

716.554Â Â Â Â  Participation in investments in notes or bonds secured by real estate mortgages or trust deeds

716.556Â Â Â Â  Investment in loans secured by pledged notes or bonds

716.558Â Â Â Â  Investment in notes or bonds secured by mortgages or trust deeds on real property leases

716.562Â Â Â Â  Investment in notes or bonds secured by mortgages or trust deeds to finance building construction and improvement

716.564Â Â Â Â  Investment in notes or bonds secured by mortgages or trust deeds to finance real estate development

716.566Â Â Â Â  Documents to be furnished by borrower in real estate loans

716.568Â Â Â Â  Requirement of insurance for loan secured by mortgage, trust deed or other instrument on real estate

716.572Â Â Â Â  Mortgage loan applications; conditions for granting loan; manner of holding mortgages and trust deeds

716.574Â Â Â Â  Purchase of real estate sale contract as loan; authority to acquire contracts

716.578Â Â Â Â  Purchase of notes secured by real estate from third persons

716.584Â Â Â Â  Limitations on single loans on real estate; exceptions

716.586Â Â Â Â  Credit card transactions

716.588Â Â Â Â  Investments in certain corporate capital stocks; conditions; restrictions on corporate indebtedness

716.590Â Â Â Â  Miscellaneous investments; conditions

716.592Â Â Â Â  Pledging assets to secure public funds

716.594Â Â Â Â  Authority of Oregon savings bank to acquire corporation licensed as insurance producer; rules

POWERS, DUTIES AND REGULATION

716.600Â Â Â Â  Relationship to powers of federal savings banks

716.610Â Â Â Â  General powers; licensing as insurance producer

716.626Â Â Â Â  Certificates indicating contribution to guaranty or expense funds

716.630Â Â Â Â  Real estate held for use as place of business

716.780Â Â Â Â  Crediting portion of net earnings to guaranty fund

716.790Â Â Â Â  Computation of guaranty fund

716.800Â Â Â Â  Repayment of contributions made to expense fund and guaranty fund

716.805Â Â Â Â  Determining earnings

716.830Â Â Â Â  Payment of dividends; classification of depositors; certificates of deposit; notice of change of rate

716.840Â Â Â Â  Liability of directors voting improper dividend

716.850Â Â Â Â  False advertising of surplus or guaranty fund prohibited

DISSOLUTION; LIQUIDATION

716.900Â Â Â Â  Voluntary dissolution of Oregon nonstock banks; priority of payment

716.905Â Â Â Â  Notice of intention to close; disposition of unclaimed deposits

716.910Â Â Â Â  Report to director; termination of existence

716.915Â Â Â Â  Voluntary liquidation

CIVIL PENALTIES

716.991Â Â Â Â  Civil penalties

Â Â Â Â Â  716.010 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.020 [Amended by 1973 c.797 Â§344; repealed by 1997 c.631 Â§567]

ORGANIZATION

Â Â Â Â Â  716.024 Provisions of Bank Act applicable to Oregon savings banks and Oregon stock savings banks. (1) The provisions of ORS chapter 706 relating to financial institutions, the following sections in the Bank Act and any other provisions of the Bank Act that by their terms pertain to Oregon savings banks shall apply to Oregon savings banks: ORS 707.075, 707.080, 707.090, 707.100, 707.120, 707.145, 707.150, 707.155, 707.170, 707.180, 707.252, 707.254, 707.625, 707.642, 707.646 (1), 707.660, 707.665, 707.670 to 707.764, 708A.175, 708A.405, 708A.410, 708A.420 to 708A.535, 708A.590, 708A.600, 708A.640, 708A.645, 708A.655, 708A.990, 711.405 to 711.670, 711.980 and 714.075.

Â Â Â Â Â  (2) In addition to the statutes listed in subsection (1) of this section, to the extent applicable, the following provisions of the Bank Act apply to Oregon stock savings banks: ORS 707.050, 707.110, 707.140, 707.195, 707.200 to 707.230, 707.244 to 707.250, 707.256, 707.258 to 707.272, 707.350, 707.380 to 707.410, 707.415, 707.610 to 707.623, 707.644, 707.646 (2) and 707.648. [1973 c.797 Â§345; 1975 c.544 Â§44; 1977 c.555 Â§15; 1979 c.88 Â§24; 1981 c.192 Â§24; 1983 c.37 Â§25; 1983 c.367 Â§4; 1985 c.762 Â§46; 1985 c.786 Â§46; 1985 c.796 Â§4; 1987 c.197 Â§8a; 1989 c.324 Â§72; 1997 c.631 Â§331; 1999 c.506 Â§4]

Â Â Â Â Â  716.028 Application for authority to organize; fee; contents. Any number of persons, not less than five, desiring to organize an Oregon savings bank shall, as prospective incorporators, first file an application with the Director of the Department of Consumer and Business Services for authority to organize an Oregon savings bank. The applicants shall pay to the director at the time of their application a fee of $2,500, no part of which will be refunded. The application shall be signed by one of the applicants. The following information and documents shall be included in or with the application:

Â Â Â Â Â  (1) The corporate name.

Â Â Â Â Â  (2) The proposed location of the initial principal place of business.

Â Â Â Â Â  (3) The name, occupation, residence and post-office address of each prospective incorporator.

Â Â Â Â Â  (4) The proposed articles of incorporation. The following apply:

Â Â Â Â Â  (a) If the Oregon savings bank is to be organized as an Oregon stock savings bank, the articles of incorporation shall conform to the provisions set forth in ORS 707.110; and

Â Â Â Â Â  (b) If the Oregon savings bank is to be organized as an Oregon nonstock bank, the articles of incorporation shall conform to the provisions set forth in ORS 716.040.

Â Â Â Â Â  (5) The names and residence addresses of the proposed senior officers and the names, occupations and residence addresses of proposed initial directors.

Â Â Â Â Â  (6) If the Oregon savings bank is being organized as an Oregon stock savings bank, the number of shares of voting stock proposed to be subscribed for by the incorporators and each of the proposed directors and senior officers, and the names of any other persons who are expected to subscribe for, to own or to control more than 10 percent of the voting stock and the amount of stock for which each proposes to subscribe.

Â Â Â Â Â  (7) Evidence satisfactory to the director of the character, financial responsibility and ability of the prospective incorporators, directors and senior officers.

Â Â Â Â Â  (8) Evidence satisfactory to the director, in the form of a business plan and such additional information as the director may require, demonstrating that the proposed Oregon savings bank is likely to be financially successful.

Â Â Â Â Â  (9) The proposed operating policies of the Oregon savings bank.

Â Â Â Â Â  (10) Any other information that the director may require. [1973 c.797 Â§346; 1977 c.135 Â§58; 1979 c.88 Â§25; 1997 c.631 Â§332; 2003 c.14 Â§444]

Â Â Â Â Â  716.029 [1985 c.762 Â§48; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.030 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.032 Investigation and ruling on application. The Director of the Department of Consumer and Business Services shall investigate and rule on the application for authority to organize in the manner specified for institutions in ORS 707.080, 707.090 and 707.145. [1973 c.797 Â§347; 1977 c.135 Â§30; 1997 c.631 Â§333]

Â Â Â Â Â  716.036 [1973 c.797 Â§348; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.040 Articles of incorporation; contents. (1) Not less than five persons may associate themselves by articles of incorporation to form an Oregon savings bank, either as an Oregon stock savings bank or as an Oregon nonstock bank. If the Oregon savings bank is organized as an Oregon stock savings bank, its articles of incorporation shall conform to the provisions set forth in ORS 707.110. If the Oregon savings bank is organized as an Oregon nonstock bank, its articles of incorporation shall conform to the provisions of subsection (2) of this section, be executed in duplicate, signed by the incorporators and submitted to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The articles of incorporation of an Oregon nonstock bank shall specify:

Â Â Â Â Â  (a) The name by which the Oregon nonstock bank is to be known.

Â Â Â Â Â  (b) The initial principal place where its business is to be transacted, naming the city or town and county.

Â Â Â Â Â  (c) The address, including street and number, and mailing address, if different, of its initial registered office and the name of its initial registered agent at that office.

Â Â Â Â Â  (d) The name of each incorporator.

Â Â Â Â Â  (e) The term of its existence, which may be perpetual.

Â Â Â Â Â  (f) The purpose for which it is organized.

Â Â Â Â Â  (g) The sums that each incorporator will contribute in cash to the initial guaranty fund and the expense fund, as provided in ORS 716.060 and 716.070.

Â Â Â Â Â  (h) The initial board of directors of the Oregon nonstock bank, composed of not less than five persons, at least three of whom shall be incorporators, who shall serve until their successors are regularly elected and qualified.

Â Â Â Â Â  (3) The articles of incorporation also may contain any lawful provisions for the regulation of the business, for the conduct of the affairs of the Oregon nonstock bank, defining and regulating the powers of the directors or eliminating or limiting the personal liability of directors to the extent permitted under ORS 707.110 (5)(c). [Amended by 1973 c.797 Â§349; 1989 c.447 Â§2; 1991 c.883 Â§12; 1997 c.631 Â§334; 2005 c.192 Â§12]

Â Â Â Â Â  716.050 Approval of articles; certificate of incorporation; filing. (1) If the Director of the Department of Consumer and Business Services finds that the articles of incorporation conform to law, the director shall, within 60 days after receiving the articles of incorporation and when all fees have been paid:

Â Â Â Â Â  (a) Indorse on each of the duplicate originals the word ÂFiled,Â and the month, day and year of the filing.

Â Â Â Â Â  (b) File one of the duplicate originals in the office of the director.

Â Â Â Â Â  (c) Issue a certificate of incorporation to which the director shall affix the other duplicate original.

Â Â Â Â Â  (2) The certificate of incorporation, with one of the duplicate originals affixed thereto shall be returned to the incorporators or their representative.

Â Â Â Â Â  (3) Upon issuance of the certificate of incorporation, the corporate existence of a savings bank begins. [Amended by 1973 c.797 Â§350]

Â Â Â Â Â  716.055 Creation of guaranty and expense funds. Before an Oregon nonstock bank may conduct its business, its incorporators shall create:

Â Â Â Â Â  (1) A guaranty fund, as provided in ORS 716.060, for the protection of its depositors against loss on its investments, and

Â Â Â Â Â  (2) An expense fund, as provided in ORS 716.070, to pay the expense of organizing the Oregon nonstock bank and the operating expenses. [1973 c.797 Â§351; 1997 c.631 Â§335]

Â Â Â Â Â  716.060 Guaranty fund. (1) The guaranty fund shall consist of payments in cash made by the incorporators and of all sums credited to the guaranty fund as required by ORS 716.780.

Â Â Â Â Â  (2) The incorporators shall deposit to the credit of the Oregon nonstock bank in cash as an initial guaranty fund an amount determined by the Director of the Department of Consumer and Business Services, which is the limit of their liability to that fund.

Â Â Â Â Â  (3) Prior to the liquidation of the Oregon nonstock bank, the guaranty fund shall not be used except for losses and the repayment of contributions made by incorporators or directors as provided in ORS 716.800 (2), until the fund, together with undivided profits, exceeds 25 percent of the amount due depositors.

Â Â Â Â Â  (4) The amounts contributed to the guaranty fund by the incorporators shall not constitute a liability of the Oregon nonstock bank, except as provided in this chapter. Any loss sustained by the Oregon nonstock bank in excess of that portion of the guaranty fund created from earnings may be charged against the contributions pro rata. [Amended by 1973 c.797 Â§352; 1997 c.631 Â§336]

Â Â Â Â Â  716.070 Expense fund. (1) The incorporators of an Oregon nonstock bank shall create an expense fund by depositing to the credit of the Oregon nonstock bank in cash an amount determined by the Director of the Department of Consumer and Business Services. They shall also enter into an agreement or undertaking with the director as trustee for the depositors with the Oregon nonstock bank to make further contributions in cash to the expense fund of the Oregon nonstock bank as may be necessary to pay the operating expenses until the Oregon nonstock bank can pay them from its earnings, in addition to the dividends as declared and credited to its depositors. The agreement or undertaking shall fix the liability of the incorporators jointly and severally for a reasonable amount as approved or determined by the director. In addition to the undertaking of the incorporators, the director may require a surety bond executed by an entity authorized to transact, within this state, the business of surety, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The agreement or undertaking and letter of credit or surety bond shall be filed in the office of the director.

Â Â Â Â Â  (2) The amounts contributed to the expense fund of the Oregon nonstock bank by the incorporators is not a liability of the Oregon nonstock bank except as provided in ORS 716.800. [Amended by 1973 c.797 Â§353; 1991 c.331 Â§117; 1997 c.631 Â§337]

Â Â Â Â Â  716.080 Issuance of charter. (1) The Director of the Department of Consumer and Business Services shall examine the condition of an Oregon nonstock bank when the Oregon nonstock bank files with or submits to the director:

Â Â Â Â Â  (a) A copy of its articles of incorporation, as required by ORS 716.040;

Â Â Â Â Â  (b) A list of incorporators, showing name, address, sums paid into the guaranty and expense fund, sworn to by the president or cashier;

Â Â Â Â Â  (c) The sworn statement of an officer that all requirements of law have been complied with; and

Â Â Â Â Â  (d) A list of the directors and officers elected.

Â Â Â Â Â  (2) If, upon examination, the director determines that the Oregon nonstock bank has complied with the applicable requirements of ORS 716.028 to 716.070, the director shall issue to the Oregon nonstock bank a charter to do business as an Oregon nonstock bank under this chapter. [Amended by 1973 c.797 Â§354; 1987 c.216 Â§6; 1997 c.631 Â§338]

Â Â Â Â Â  716.085 [1985 c.786 Â§52; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.090 [Amended by 1973 c.797 Â§355; 1975 c.544 Â§44a; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.100 Effect of failure to complete organization; liabilities. (1) If an Oregon savings bank fails to complete its organization and receive from the Director of the Department of Consumer and Business Services a charter within one year after the date of filing its articles of incorporation, the Oregon savings bank shall cease to exist and the articles of incorporation are void.

Â Â Â Â Â  (2) All persons purporting to act as or on behalf of an Oregon savings bank, knowing there was no incorporation, are jointly and severally liable for all liabilities created while so acting. [Amended by 1973 c.797 Â§356; 1997 c.631 Â§339]

Â Â Â Â Â  716.110 [Amended by 1959 c.185 Â§14; 1973 c.797 Â§357; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.120 Conditions precedent to transaction of business. An Oregon savings bank shall not transact any business, except as incidental or necessary to its organization, until:

Â Â Â Â Â  (1) It has received its charter from the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (2) The director is satisfied that either:

Â Â Â Â Â  (a) In the case of an Oregon stock savings bank, the incorporators have obtained paid subscriptions in at least the amount of the initial approved paid-in capital; or

Â Â Â Â Â  (b) In the case of an Oregon nonstock bank, the incorporators have made the deposit of the:

Â Â Â Â Â  (A) Initial guaranty fund required by ORS 716.060.

Â Â Â Â Â  (B) Expense fund required by ORS 716.070, and, if the director so requires, have entered into the agreement or undertaking with the director and filed the agreement and the security therefor as prescribed in ORS 716.070. [Amended by 1973 c.797 Â§358; 1997 c.631 Â§340]

Â Â Â Â Â  716.130 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.135 Amendment of articles of incorporation. (1) An Oregon nonstock bank may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation as amended contain only such provisions as might be lawfully contained in original articles of incorporation at the time of making such amendment.

Â Â Â Â Â  (2) In particular, and without limitation upon such general power of amendment, an Oregon nonstock bank may amend its articles of incorporation, from time to time, so as:

Â Â Â Â Â  (a) To change its corporate name.

Â Â Â Â Â  (b) To change its period of duration.

Â Â Â Â Â  (c) To change, enlarge or diminish its corporate purposes. [1979 c.88 Â§18; 1997 c.631 Â§341]

Â Â Â Â Â  716.140 Resolution for amending articles. The articles of incorporation of an Oregon nonstock bank may be amended by a resolution adopted by a majority of the directors of the Oregon nonstock bank. Any number of amendments may be submitted to the directors and voted upon by them at one meeting. [1979 c.88 Â§19; 1997 c.631 Â§342]

Â Â Â Â Â  716.145 Form and content of articles of amendment. The articles of amendment shall be executed in duplicate by the Oregon nonstock bank by its president or a vice president and by its cashier, its secretary or an assistant secretary, and shall set forth:

Â Â Â Â Â  (1) The name of the Oregon nonstock bank.

Â Â Â Â Â  (2) If the amendment alters or changes any provision of the original or amended articles of incorporation, an identification by reference or description of the affected provision and a statement of its text as it is amended to read. If the amendment strikes or deletes any provision of the original or amended articles of incorporation, an identification by reference or description of the provision so stricken or deleted and a statement that it is stricken out or deleted. If the amendment is an addition to the original or amended articles of incorporation, a statement of that fact and the full text of each provision added.

Â Â Â Â Â  (3) The date of the adoption of the amendment by the directors. [1979 c.88 Â§20; 1997 c.631 Â§343]

Â Â Â Â Â  716.150 [1979 c.88 Â§21; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.155 [1979 c.88 Â§22; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.160 Restated articles of incorporation; procedure; contents. (1) An Oregon nonstock bank may by action taken in the same manner as required for amendment of its articles of incorporation adopt restated articles of incorporation. The restated articles of incorporation may contain any changes in the articles of incorporation that could be made by amendment regularly adopted. Adoption of restated articles of incorporation containing any such changes shall have the effect of amending the existing articles of incorporation to conform to the restated articles of incorporation. Restated articles of incorporation shall contain a statement that they supersede the theretofore existing articles of incorporation and amendments thereto.

Â Â Â Â Â  (2) Restated articles of incorporation shall contain all the statements required by this chapter to be included in original articles of incorporation except that no statement shall be made with respect to the number, names and addresses of directors constituting the initial board of directors or the name of each incorporator, or the sums each incorporator contributed to the initial guaranty fund.

Â Â Â Â Â  (3) Restated articles of incorporation when executed and filed in the manner prescribed by this chapter for articles of amendment shall supersede the theretofore existing articles of incorporation and amendments thereto. The Director of the Department of Consumer and Business Services shall upon request certify a copy of the articles of incorporation, or the articles of incorporation as restated, or any amendments to either thereof.

Â Â Â Â Â  (4) The restated articles of incorporation, when submitted for filing, shall be accompanied by a statement, executed in duplicate by the Oregon nonstock bank by an authorized officer, setting forth:

Â Â Â Â Â  (a) The name of the Oregon nonstock bank.

Â Â Â Â Â  (b) The date of the adoption of the restated articles of incorporation by the directors. [1979 c.88 Â§23; 1997 c.631 Â§344]

Â Â Â Â Â  716.180 Bylaws. The initial bylaws of an Oregon savings bank shall be adopted by its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless, in the case of an Oregon stock savings bank, such power is reserved to the stockholders by the articles of incorporation or bylaws. The bylaws may contain any provisions for the regulation and management of the affairs of the Oregon savings bank as are not inconsistent with law or the articles of incorporation. [1997 c.631 Â§364]

Â Â Â Â Â  716.185 Registered agent; registered office. (1) Each Oregon savings bank shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [2005 c.192 Â§8]

Â Â Â Â Â  716.187 Changes in registered office or agent. (1) An Oregon savings bank may change its registered office or registered agent by delivering to the Director of the Department of Consumer and Business Services for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the Oregon savings bank;

Â Â Â Â Â  (b) If the registered office is to be changed, the address, including street and number, of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the Oregon savings bank for which the agent is the registered agent by notifying the Oregon savings bank in writing of the change and signing, either manually or in facsimile, and delivering to the director a statement that complies with the requirements of subsection (1) of this section and recites that the Oregon savings bank has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the director terminates the existing registered office or agent, or both, on the effective date of the filing and establishes the newly appointed registered office or agent, or both, as that of the Oregon savings bank. [2005 c.192 Â§9]

Â Â Â Â Â  716.190 Resignation of registered agent; discontinuance of registered office. (1) A registered agent may resign as agent upon delivering a signed statement to the Director of the Department of Consumer and Business Services and giving notice in the form of a copy of the statement to the Oregon savings bank. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the director shall file the resignation statement. The copy of the statement given to the Oregon savings bank under subsection (1) of this section shall be addressed to the Oregon savings bank at its mailing address or principal office as shown by the records of the director.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the director unless, prior to that date, the Oregon savings bank appoints a successor registered agent as provided in ORS 716.187, thereby terminating the capacity of such agent. [2005 c.192 Â§10]

Â Â Â Â Â  716.195 Service of process on Oregon savings bank. (1) The registered agent appointed by an Oregon savings bank shall be an agent of the Oregon savings bank upon whom any process, notice or demand required or permitted by law to be served upon the Oregon savings bank may be served.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall be an agent of an Oregon savings bank, including a dissolved Oregon savings bank, upon whom any such process, notice or demand may be served whenever the Oregon savings bank fails to appoint or maintain a registered agent in this state or whenever the Oregon savings bankÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the director by:

Â Â Â Â Â  (a) Serving the director or a clerk on duty at the office of the director a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office of the director a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the director and a copy of the process, notice or demand and accompanying papers to the Oregon savings bank being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the Oregon savings bank as shown by the records of the director; and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The director shall keep a record of all processes, notices and demands served upon the director under this section.

Â Â Â Â Â  (5) After completion of initial service upon the director, no additional documents need be served upon the director to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon an Oregon savings bank in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the director is permitted where such purposes are limited by other provisions of law. [2005 c.192 Â§11]

DIRECTORS

Â Â Â Â Â  716.205 Salaries of certain directors. (1) Subject to the written approval of the Director of the Department of Consumer and Business Services, the board of directors of a savings bank may fix the fee to be paid directors who are not acting as officers or employees of the savings bank.

Â Â Â Â Â  (2) An attorney for a savings bank, although a director thereof, may receive a reasonable compensation for professional services. [1973 c.797 Â§359]

Â Â Â Â Â  716.210 Number and qualifications of directors. (1) The board of directors of an Oregon savings bank shall manage and control the affairs of the Oregon savings bank. The board shall consist of not fewer than five members.

Â Â Â Â Â  (2) A person shall not be a director of an Oregon savings bank if the person:

Â Â Â Â Â  (a) Has been adjudicated a bankrupt, taken the benefit of any insolvency law or made a general assignment for the benefit of creditors within the 10 years immediately prior to the personÂs election as a director.

Â Â Â Â Â  (b) Has allowed a judgment recovered against the person for a sum of money to remain unsatisfied of record or unsecured on appeal for a period of more than three months. [Amended by 1961 c.278 Â§1; 1971 c.219 Â§1; 1973 c.797 Â§360; 1983 c.37 Â§26; 1985 c.786 Â§47; 1997 c.631 Â§345]

Â Â Â Â Â  716.220 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.230 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.240 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.250 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.260 [Amended by 1957 c.169 Â§1; 1969 c.211 Â§1; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.270 [Amended by 1973 c.797 Â§361; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.280 [Amended by 1973 c.797 Â§362; 1983 c.37 Â§27; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.285 [1975 c.544 Â§51; 1979 c.88 Â§26; 1985 c.786 Â§48; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.290 [Amended by 1973 c.797 Â§363; 1981 c.192 Â§25; 1985 c.786 Â§49; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.295 [1977 c.135 Â§32; 1985 c.786 Â§50; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.300 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.310 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.320 Removal of director; vacation of directorÂs office. (1) A board member of an Oregon nonstock bank may be removed from office by the affirmative vote of three-fourths of the directors at any regular meeting of the board if:

Â Â Â Â Â  (a) The board memberÂs conduct is of such character as to be injurious to the Oregon nonstock bank;

Â Â Â Â Â  (b) A written copy of the charges made against the board member has been served upon the board member personally, and upon the Director of the Department of Consumer and Business Services, at least two weeks before the meeting; and

Â Â Â Â Â  (c) The vote of the directors by ayes and noes is entered in the record of the minutes of the meeting.

Â Â Â Â Â  (2) The office of a director of an Oregon nonstock bank immediately becomes vacant if the director:

Â Â Â Â Â  (a) Becomes disqualified for any of the reasons specified in ORS 716.210 (2).

Â Â Â Â Â  (b) Has failed to attend the regular meetings of the board of directors, or to perform any of the duties as director, for a period of six successive months, unless excused by the board for the failure.

Â Â Â Â Â  (3) A director who has forfeited or vacated office is not eligible for reelection unless the forfeiture or vacancy occurred solely by reason of the directorÂs neglect of official duties as prescribed in subsection (2)(b) of this section. [Amended by 1961 c.278 Â§2; 1973 c.797 Â§364; 1997 c.631 Â§346]

Â Â Â Â Â  716.330 [Amended by 1973 c.797 Â§365; repealed by 1997 c.631 Â§567]

INVESTMENTS AND LOANS

Â Â Â Â Â  716.410 Limitations on investments. A savings bank may invest its assets only as provided by ORS 716.420 to 716.590. [Amended by 1973 c.797 Â§366; 1979 c.88 Â§27]

Â Â Â Â Â  716.420 Permitted investments. An Oregon savings bank may invest the funds mentioned in ORS 716.410:

Â Â Â Â Â  (1) In the obligations specified in ORS 708A.115 (1), without limitation.

Â Â Â Â Â  (2) Subject to a limitation of five percent of the assets of the Oregon savings bank, in the obligations specified in ORS 708A.115 (2).

Â Â Â Â Â  (3) In shares of any mutual fund or unit trust, the assets of which are invested solely in obligations described in and limited under ORS 708A.115. [Amended by 1959 c.185 Â§12; 1961 c.157 Â§1; 1963 c.407 Â§1; 1971 c.219 Â§2; 1973 c.797 Â§367; 1981 c.192 Â§26; 1985 c.786 Â§53; 1997 c.631 Â§347]

Â Â Â Â Â  716.430 [Repealed by 1959 c.185 Â§15]

Â Â Â Â Â  716.440 [Repealed by 1959 c.185 Â§10 (716.441 enacted in lieu of 716.440)]

Â Â Â Â Â  716.441 Investments in equipment trust certificates. (1) A savings bank may invest the funds mentioned in ORS 716.410 in equipment trust certificates that are, at the time of purchase, rated in one of the three highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating bonds.

Â Â Â Â Â  (2) Not more than 15 percent of the assets of a savings bank may be invested under this section and not more than three percent of its assets may be invested in any one corporation. [1959 c.185 Â§11 (enacted in lieu of 716.440); 1973 c.797 Â§368]

Â Â Â Â Â  716.450 Investments in certain obligations. An Oregon savings bank may invest the funds mentioned in ORS 716.410:

Â Â Â Â Â  (1) In the notes of any person, with a pledge as collateral of securities or personal property which are eligible for investment under ORS 716.410 to 716.590 and have an actual cash market value at least 25 percent greater than the amount of the loan.

Â Â Â Â Â  (2) In the obligations of any person secured by an assignment of a life insurance policy, having a cash surrender value of not less than 100 percent of the amount of the obligations, plus an amount equal to one annual premium on the insurance policy.

Â Â Â Â Â  (3) In loans, secured or unsecured, insured or guaranteed in part or in full by the United States or any instrumentality thereof, or by this state or instrumentality thereof, or for which a conditional guarantee has been issued. The limitations prescribed by ORS 716.552 to 716.574 shall not apply to loans made under this subsection, but the aggregate amount of loans made under this subsection and ORS 716.552 shall not exceed 85 percent of the assets of any Oregon savings bank.

Â Â Â Â Â  (4) In loans secured as specified under ORS 708A.345.

Â Â Â Â Â  (5) In commercial paper with a maturity of 180 days or less, subject to a limitation of one percent of the total assets of the Oregon savings bank for each obligor.

Â Â Â Â Â  (6) In unsecured loans, retail installment contracts, leases and loans secured by security interests in personal property and by mortgages and deeds of trust covering real estate, that are not otherwise eligible for investment by an Oregon savings bank when the obligations are for home or property repairs, alterations, appliances, improvements or additions, home furnishing, for installation of underground utilities, for educational purposes, for manufactured dwellings used or to be used for permanent or semipermanent housing or for any other nonbusiness purpose, if:

Â Â Â Â Â  (a) The application for the loan states that the proceeds are to be used for one of the purposes listed in this subsection.

Â Â Â Â Â  (b) The loans evidenced by a note or other evidence of obligation made pursuant to this subsection to any one individual do not exceed one percent of the assets of the Oregon savings bank and the aggregate amount of such loans do not exceed 20 percent of the assets of the Oregon savings bank.

Â Â Â Â Â  (c) In the case of leases, the lease conforms to ORS 708A.180 and 708A.560.

Â Â Â Â Â  (7) In secured or unsecured commercial, corporate, business and agricultural loans or leases of personal property, not to exceed 25 percent of the assets of the Oregon savings bank and not to exceed one percent of its assets to any one person. Leases shall conform to ORS 708A.180 and 708A.560.

Â Â Â Â Â  (8) Subsection (5) of this section shall not be construed to permit an Oregon savings bank to make loans on or for inventory of articles held for sale as merchandise, except manufactured dwellings. [Amended by 1963 c.393 Â§1; 1969 c.211 Â§2; 1971 c.219 Â§3; 1973 c.797 Â§369; 1975 c.544 Â§47; 1977 c.135 Â§33; 1979 c.88 Â§28; 1981 c.192 Â§27; 1983 c.37 Â§28; 1985 c.786 Â§54; 1987 c.528 Â§3; 1993 c.52 Â§1; 1997 c.631 Â§348]

Â Â Â Â Â  716.460 Investments in demand notes secured by deposit accounts. A savings bank may invest the funds mentioned in ORS 716.410 in promissory notes made payable on demand to the order of the savings bank, secured by the pledge and assignment of a time or savings account or any other kind of deposit account, including but not limited to an automatic savings to checking transfer account or a negotiable order of withdrawal account, if the account is fully or partially federally insured as collateral security for the payment of the notes. The loan shall not exceed 100 percent of the balance due the owner of the time or savings account. [Amended by 1961 c.239 Â§1; 1973 c.797 Â§370; 1981 c.192 Â§28]

Â Â Â Â Â  716.470 [Amended by 1959 c.185 Â§13; 1961 c.277 Â§1; 1965 c.215 Â§1; 1967 c.198 Â§1; 1969 c.211 Â§3; 1971 c.219 Â§4; 1973 c.797 Â§371; renumbered 716.552]

Â Â Â Â Â  716.480 [Amended by 1973 c.797 Â§373; renumbered 716.578]

Â Â Â Â Â  716.490 [Amended by 1973 c.797 Â§374; renumbered 716.582]

Â Â Â Â Â  716.500 [Amended by 1973 c.797 Â§375; renumbered 716.584]

Â Â Â Â Â  716.510 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.520 Investments in bankersÂ acceptances, bills of exchange, savings or time accounts; limits. (1) A savings bank may invest the funds mentioned in ORS 716.410 in:

Â Â Â Â Â  (a) BankersÂ acceptances and bills of exchange of the kind and maturities made eligible by law for rediscount with Federal Reserve Banks, if they are accepted by an institution or a national bank.

Â Â Â Â Â  (b) Bills of exchange drawn by the seller on the purchaser of goods and accepted by the purchaser, if they are of the kind and maturities made eligible by law for rediscount with Federal Reserve Banks and are indorsed by a national bank or an institution.

Â Â Â Â Â  (c) Savings or time accounts insured in part or wholly by an agency of the federal government.

Â Â Â Â Â  (2) Not more than 20 percent of the assets of a savings bank may be invested in the acceptances mentioned in subsection (1) of this section. Not more than five percent of the aggregate credited to the depositors of a savings bank may be invested in the acceptances of or deposited with an institution or a national bank of which a director of the savings bank is a director. The aggregate amount of the liability of an institution or a national bank to a savings bank, whether as principal or indorser, for acceptances held by the savings bank and deposits made with it, may not exceed 25 percent of the stockholdersÂ equity of the institution or of the paid-in capital and retained earnings of the national bank. [Amended by 1973 c.797 Â§376; 1999 c.59 Â§223]

Â Â Â Â Â  716.530 Investments in corporate bonds, notes and debentures. A savings bank may invest the funds mentioned in ORS 716.410 in the bonds, notes and debentures of any corporation incorporated under the laws of and operating in any state of the United States, which are rated at the time of purchase under authority of this section in one of the four highest grades by a recognized service organization that has been regularly engaged for a period of 10 years or more in rating or grading bonds. However, not more than one percent of the assets of the savings bank shall be invested in bonds, notes and debentures of any one corporation, and not more than 20 percent of the assets shall be invested under this section. [Amended by 1969 c.211 Â§4; 1971 c.219 Â§5; 1973 c.797 Â§377; 1977 c.135 Â§34; 1981 c.192 Â§29]

Â Â Â Â Â  716.535 Investments in common stock of federally chartered corporation providing secondary mortgage sale markets and Federal Home Loan Bank. A savings bank may invest the funds mentioned in ORS 716.410 in the common stock of:

Â Â Â Â Â  (1) Any federally chartered corporation that is chartered for the purpose of providing secondary markets for the sale of mortgages by savings banks.

Â Â Â Â Â  (2) The Federal Home Loan Bank. [1975 c.544 Â§46]

Â Â Â Â Â  716.540 Investments in obligations of reconstruction and development banks. A savings bank may invest not more than five percent of its assets in each of the following categories of investments:

Â Â Â Â Â  (1) In obligations issued or guaranteed by the International Bank for Reconstruction and Development.

Â Â Â Â Â  (2) In obligations issued or guaranteed by the Inter-American Development Bank.

Â Â Â Â Â  (3) In obligations issued or guaranteed by the Asian Development Bank.

Â Â Â Â Â  (4) In obligations issued or guaranteed by the African Development Bank. [1959 c.185 Â§2; 1973 c.797 Â§378; 1985 c.456 Â§1]

Â Â Â Â Â  716.542 [1963 c.408 Â§1; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.543 [1973 c.638 Â§2; repealed by 1975 c.544 Â§62]

Â Â Â Â Â  716.545 Investments in bonds of Dominion of Canada. A savings bank may invest the funds mentioned in ORS 716.410 in bonds issued by the Dominion of Canada for which the faith of the Dominion of Canada is pledged, or bonds issued or guaranteed by a province of the Dominion of Canada. Such investments may be made only if:

Â Â Â Â Â  (1) The interest and principal of such bonds is payable in the United States, or with exchange to a city in the United States, in lawful money of the United States or its equivalent; and

Â Â Â Â Â  (2) The bonds at the time of purchase pursuant to the authority of this section are rated in one of the four highest grades by a rating organization recognized in the United States that has been regularly engaged for a period of 10 years or more in rating or grading bonds. [1959 c.185 Â§3; 1977 c.135 Â§35]

Â Â Â Â Â  716.550 [1959 c.185 Â§4; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.552 Investments in notes or bonds secured by real estate mortgages or trust deeds. A savings bank may invest the funds mentioned in ORS 716.410 in notes or bonds, secured by first or junior mortgages or deeds of trust upon real estate. [Formerly 716.470; 1979 c.199 Â§8; 1979 c.810 Â§3; 1985 c.554 Â§5]

Â Â Â Â Â  716.554 Participation in investments in notes or bonds secured by real estate mortgages or trust deeds. (1) In participation with other mortgagees, a savings bank may invest the funds mentioned in ORS 716.410 in notes or bonds secured by mortgage or deed of trust upon real estate.

Â Â Â Â Â  (2) An agreement setting forth the manner in which the participating mortgagees shall administer the mortgage and acquired real estate, if any, shall be executed on behalf of each of the mortgagees by two of their authorized officers. [1973 c.797 Â§371a; 1977 c.135 Â§36; 1985 c.554 Â§6]

Â Â Â Â Â  716.555 [1959 c.185 Â§5; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.556 Investment in loans secured by pledged notes or bonds. A savings bank may invest in loans secured by pledge of the notes or bonds specified in ORS 716.552, if the notes or bonds pledged as collateral are at least 25 percent more than the loans which they secure. [1973 c.797 Â§371b]

Â Â Â Â Â  716.558 Investment in notes or bonds secured by mortgages or trust deeds on real property leases. A savings bank may invest the funds mentioned in ORS 716.410, in notes or bonds secured by mortgage or deed of trust upon leasehold estates in real property, if the lease is binding upon the owners of the fee title to the leased premises, in full force and free from default. [1973 c.797 Â§371c; 1985 c.554 Â§7]

Â Â Â Â Â  716.560 [1959 c.185 Â§6; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.562 Investment in notes or bonds secured by mortgages or trust deeds to finance building construction and improvement. A savings bank may invest the funds mentioned in ORS 716.410 in notes or bonds secured by a mortgage, deed of trust or similar instrument to finance the construction of buildings and improvements appurtenant thereto, if before making the investment, the savings bank requires sufficient guarantee from the contractor, builder or owner for the completion of the construction in accordance with the plans and specifications and within the estimated contract price for the construction. Moneys shall be advanced from time to time during the progress of construction upon a certificate of estimate to be furnished by the architect, contractor, builder or superintendent in charge of construction or the owner. [1973 c.797 Â§371d; 1977 c.135 Â§37; 1985 c.554 Â§8]

Â Â Â Â Â  716.564 Investment in notes or bonds secured by mortgages or trust deeds to finance real estate development. A savings bank may invest the funds mentioned in ORS 716.410 in notes or bonds secured by a mortgage, deed of trust or other instrument for the purpose of financing the acquisition and development of land for primarily commercial, industrial or residential usage. A loan may be made on real estate which is to be improved with the developments to be paid for from the proceeds of the loan if the proceeds will be used for that purpose. [1973 c.797 Â§371e; 1985 c.554 Â§9]

Â Â Â Â Â  716.565 [1959 c.185 Â§7; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.566 Documents to be furnished by borrower in real estate loans. In loans upon real property, the borrower shall furnish the savings bank with:

Â Â Â Â Â  (1) A note or bond secured by a mortgage or deed of trust on the real estate upon which the loan is made; and

Â Â Â Â Â  (2) A policy of title insurance issued by a reliable title insurance company authorized to insure titles within the state in which the property is situated. [1973 c.797 Â§371f; 1985 c.554 Â§10]

Â Â Â Â Â  716.568 Requirement of insurance for loan secured by mortgage, trust deed or other instrument on real estate. If a loan is secured by mortgage, deed of trust or other similar instrument on real estate, the mortgage, deed of trust or other instrument shall contain provisions requiring the maintenance of insurance on the buildings on the premises to the reasonable amount as stipulated in the mortgage, deed of trust or other instrument. The policy shall be payable, in case of loss, to the savings bank and shall be deposited with the savings bank except where the savings bankÂs interest is insured under a blanket policy of insurance. [1973 c.797 Â§371g; 1985 c.554 Â§11]

Â Â Â Â Â  716.570 [1959 c.185 Â§8; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.572 Mortgage loan applications; conditions for granting loan; manner of holding mortgages and trust deeds. (1) An application for a mortgage loan or renewal or extension of a mortgage loan shall be written and show the date, name of the applicant, amount of loan requested and the security offered.

Â Â Â Â Â  (2) A mortgage loan shall be granted only upon the written report of at least two members of the board of investment of the savings bank certifying on the application, according to their best judgment, the value of the property to be mortgaged and recommending the loan. The application and written report shall be filed and preserved with the savings bankÂs records.

Â Â Â Â Â  (3) Every mortgage and deed of trust and every assignment of a mortgage taken or held by a savings bank shall be held in its own name and immediately recorded in the office of the proper officer of the county in which the mortgaged property is located. [1973 c.797 Â§371h]

Â Â Â Â Â  716.574 Purchase of real estate sale contract as loan; authority to acquire contracts. (1) The purchase of a bona fide contract covering a sale of real estate is a loan on real estate within the meaning of ORS 716.552 to 716.574.

Â Â Â Â Â  (2) A savings bank may acquire contracts covering a sale of real estate if all other requirements of ORS 716.552 to 716.574 are satisfied. [1973 c.797 Â§371i; 1985 c.554 Â§12]

Â Â Â Â Â  716.575 [1959 c.185 Â§9; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.576 [1973 c.797 Â§372; 1979 c.88 Â§29; 1981 c.192 Â§30; repealed by 1985 c.554 Â§13]

Â Â Â Â Â  716.578 Purchase of notes secured by real estate from third persons. A savings bank may take and hold by purchase and assignment from third persons notes, bonds, mortgages and deeds of trust eligible for investment under ORS 716.552 to 716.574. [Formerly 716.480]

Â Â Â Â Â  716.582 [Formerly 716.490; repealed by 1985 c.554 Â§13]

Â Â Â Â Â  716.584 Limitations on single loans on real estate; exceptions. (1) If deposits are less than $1 million, a single loan on real estate shall not exceed $10,000. When deposits exceed $1 million but are less than $2 million, a single loan on real estate shall not exceed two and one-half percent of the deposits. When deposits exceed $2 million, a single loan on real estate shall not exceed two percent of the savings bankÂs deposit liability.

Â Â Â Â Â  (2) A loan may exceed the limitations prescribed in subsection (1) of this section if the borrower furnishes the savings bank with a copy of an agreement entered into with a financially responsible person wherein the person agrees to refinance or repurchase, without recourse, the entire loan:

Â Â Â Â Â  (a) Upon completion of the construction, if the loan is a construction loan; or

Â Â Â Â Â  (b) Within six months from the date of the loan, if the loan is not a construction loan. [Formerly 716.500]

Â Â Â Â Â  716.586 Credit card transactions. (1) A savings bank may issue and honor credit cards for the purpose of making loans to one or more persons. The loans shall be made by the means determined by the board of investment of the savings bank including, but not limited to, the means of paying to or for the account of a party the amount of a sales slip, voucher or other evidence of a transaction in which goods or services are sold or cash advanced to the party in reliance on a credit card issued by the savings bank.

Â Â Â Â Â  (2) The savings bank may advance cash to a person holding a credit card issued by the savings bank or any other person who, directly or indirectly, has agreed to pay to or for the account of the savings bank the amount of cash advanced by it in reliance on credit cards issued by the other person.

Â Â Â Â Â  (3) Credit cards, loans, advances and documents used in connection with the use of credit cards shall be in the form and upon the terms and conditions prescribed by the board of investment of the savings bank, including, but not limited to, terms and conditions as to revocation, rates of interest and other charges, maturity dates and security, if any.

Â Â Â Â Â  (4) A savings bank may become a stockholder, member of, or otherwise affiliated with, an organization that, in the opinion of the board of directors of the savings bank, will enable the savings bank to exercise fully the powers granted under this section. [1973 c.797 Â§375a]

Â Â Â Â Â  716.588 Investments in certain corporate capital stocks; conditions; restrictions on corporate indebtedness. (1) A savings bank may invest the funds mentioned in ORS 716.410 in the capital stock of a corporation organized under the laws of this state if:

Â Â Â Â Â  (a) All of the capital stock of the corporation is owned by one or more savings banks organized under the laws of this state;

Â Â Â Â Â  (b) The activities of the corporation are performed directly or through one or more wholly owned subsidiaries, and consist only of one or more of the following:

Â Â Â Â Â  (A) Originating, purchasing, selling and servicing education loans and loans and participations in loans secured by first liens upon real estate and manufactured dwellings, including brokerage and warehousing of loans;

Â Â Â Â Â  (B) Making any investment which would be an authorized investment of a savings bank organized under the laws of this state;

Â Â Â Â Â  (C) Performing services for savings banks organized under the laws of this state; or

Â Â Â Â Â  (D) Making investments in unimproved real estate for the purpose of prompt development and subdivision;

Â Â Â Â Â  (c) The aggregate outstanding investment in the capital stock, obligations, or other securities of service corporations and subsidiaries thereof, including all loans, secured and unsecured, to the service corporations or any subsidiaries thereof and to joint ventures of the service corporation or subsidiaries, whether or not the savings bank is a stockholder in the service corporation, do not exceed three percent of the savings bankÂs assets. For the purpose of this subsection the term Âaggregate outstanding investmentÂ means the sum of the amounts paid for the acquisition of capital stock or securities and amounts invested in obligations of service corporations, less amounts received from the sale of capital stock or securities of service corporations and amounts paid to the savings bank to retire obligations of service corporations; and

Â Â Â Â Â  (d) The corporation executes and files with the Director of the Department of Consumer and Business Services a written agreement in the form prescribed by the Director that the corporation will permit and pay the cost of examinations and audits by the director as the director considers necessary.

Â Â Â Â Â  (2) If one of the savings banks holds more than 40 percent of the stock, the corporation, including any subsidiary, shall not incur or have outstanding at any time debts in excess of the following limitations:

Â Â Â Â Â  (a) In the case of an unsecured debt other than to a holder of its capital stock, the lesser of an amount equal to one percent of the assets of the holder or holders of its capital stock or to the investment in the stock, obligations or other securities of the corporation by the holder or holders of its capital stock, excluding secured debts owed by the corporation to the holder or holders; and

Â Â Â Â Â  (b) In the case of a secured debt, other than to a holder of its capital stock, the lesser of an amount equal to four percent of the assets of the holder or holders of its capital stock or four times the investment in the stock obligations or other securities of the corporation by the holder or holders of its capital stock excluding secured debts owed by the corporation to the holder or holders. [1973 c.797 Â§375b; 1981 c.192 Â§31; 1987 c.911 Â§15; 1999 c.59 Â§224; 2005 c.80 Â§5]

Â Â Â Â Â  716.590 Miscellaneous investments; conditions. A savings bank may invest the funds mentioned in ORS 716.410 in investments which do not qualify under any of the provisions of ORS 716.420 to 716.590, however an investment shall not be made under this section:

Â Â Â Â Â  (1) If the amount of the investment exceeds one percent of the assets of the savings bank or 10 percent of the total amount of its guaranty fund, undivided profits and unallocated reserves, whichever is less;

Â Â Â Â Â  (2) If the aggregate amount of all the investments exceeds or by the making of the investment will exceed five percent of its assets; or

Â Â Â Â Â  (3) In the equity securities of any one issuer if the aggregate amount invested by the savings bank under this section together with the amount invested in the equity securities of the issuer under any other provision of law exceeds or by the making of the investment will exceed the limitations under subsections (1) and (2) of this section. [1973 c.797 Â§375c; 1981 c.192 Â§32]

Â Â Â Â Â  716.592 Pledging assets to secure public funds. A savings bank may pledge its assets to secure public funds as provided under ORS chapter 295. For the purposes of this section, Âpublic fundsÂ has the meaning ascribed to it by ORS 295.005. [1973 c.288 Â§7; 1999 c.311 Â§6]

Â Â Â Â Â  716.594 Authority of Oregon savings bank to acquire corporation licensed as insurance producer; rules. An Oregon savings bank may acquire and hold all or part of the stock of a corporation that is or may thereafter be licensed as an insurance producer as required by ORS 744.053 to transact one or more of the classes of insurance described in ORS 744.062, subject to the following requirements:

Â Â Â Â Â  (1) The acquisition and holding of such stock shall be subject to the approval of the Director of the Department of Consumer and Business Services. The director shall base consideration for approval on the condition of the Oregon savings bank, the adequacy of a formal business plan for the insurance activities and the existence of satisfactory management for the corporation.

Â Â Â Â Â  (2) The director may revoke or restrict the ongoing authority of the Oregon savings bank to hold stock in the corporation if the condition of the Oregon savings bank substantially deteriorates or if the insurance activities are adversely affecting the Oregon savings bank.

Â Â Â Â Â  (3) For each calendar year during which an Oregon savings bank owns all or part of any corporation licensed as an insurance producer as required by ORS 744.053, the Oregon savings bank shall file a written report with the director. The report shall be filed no later than March 31 of the following year and shall disclose the insurance activities of the corporation. The required contents of the report shall be established by the director by rule. The reports filed with the director under this subsection shall be available for public inspection in the office of the director.

Â Â Â Â Â  (4) The corporation shall not in any manner use customer information obtained by the Oregon savings bank from another insurance producer to promote, develop or solicit insurance business for the corporation unless the other insurance producer consents to such use of the customer information.

Â Â Â Â Â  (5) The corporation shall be subject to the limitations applicable to depository institutions under ORS 746.213 to 746.219. For the purpose of this subsection, Âdepository institutionÂ has the meaning given that term in ORS 746.213. [1987 c.916 Â§7; 1989 c.331 Â§31; 1989 c.701 Â§67; 1997 c.831 Â§Â§4,4a; 2001 c.191 Â§55; 2003 c.363 Â§10; 2003 c.364 Â§61a; 2005 c.194 Â§3]

POWERS, DUTIES AND REGULATION

Â Â Â Â Â  716.600 Relationship to powers of federal savings banks. (1) Notwithstanding any provision contained in ORS chapters 706 to 715, except as limited by articles of incorporation of an Oregon savings bank:

Â Â Â Â Â  (a) Oregon savings banks are authorized to engage in those activities in which federal savings banks may engage and may acquire and retain those investments that federal savings banks may acquire and retain, subject to the conditions and restrictions that apply to federal savings banks.

Â Â Â Â Â  (b) Oregon savings banks shall have all powers necessary or convenient to effect any or all of the purposes for which the Oregon savings bank is organized or to perform any or all of the acts expressly or impliedly authorized or required under ORS chapter 706 or this chapter.

Â Â Â Â Â  (c) Subsidiaries of Oregon savings banks are authorized to engage in those activities in which subsidiaries of federal savings banks may engage and may acquire and retain those investments that subsidiaries of federal savings banks may acquire and retain, subject to the conditions and restrictions that apply to subsidiaries of federal savings banks.

Â Â Â Â Â  (d) Activities and investments referred to in paragraphs (a) to (c) of this subsection that require notice to or approval of the Director of the Office of Thrift Supervision shall not require such notice or approval but shall require notice to or approval of the Director of the Department of Consumer and Business Services. For purposes of this section, references in federal statutes, regulations and other authorities that prescribe permissible activities and investments of federal savings banks and subsidiaries of federal savings banks shall be considered whenever practicable to refer to comparable provisions of Oregon law. The Director of the Department of Consumer and Business Services may approve an activity or investment that requires director approval subject to such conditions as the director deems appropriate.

Â Â Â Â Â  (2) The purpose of this section is to grant Oregon savings banks and their subsidiaries investment and activity powers and authorities equivalent to that permitted federal savings banks under federal law. [1973 c.797 Â§379; 1987 c.197 Â§9; 1989 c.324 Â§73; 1997 c.631 Â§350]

Â Â Â Â Â  716.610 General powers; licensing as insurance producer. A savings bank, subject to the restrictions and limitations contained in this chapter, may:

Â Â Â Â Â  (1) Receive time deposits and demand deposits of money without restriction.

Â Â Â Â Â  (2) Offer time and savings accounts and other kinds of deposit accounts, including but not limited to automatic savings to checking transfer accounts and negotiable order of withdrawal accounts, to individuals and nonprofit corporations.

Â Â Â Â Â  (3) Exercise by its board of directors or authorized officers or agents, subject to law, all powers necessary to carry on the business of savings banks.

Â Â Â Â Â  (4) Pay depositors when requested by them, by drafts upon deposits to the credit of the savings bank in any city in the United States, and charge current rates of exchange for the drafts.

Â Â Â Â Â  (5) Borrow money, and pledge securities to secure the money borrowed, but any amount borrowed in excess of 20 percent of deposits shall first be approved in writing by the Director of the Department of Consumer and Business Services. The failure to obtain the approval of the director shall not make an excess loan invalid as to the lender.

Â Â Â Â Â  (6) Collect or protest promissory notes or bills of exchange owned by the savings bank or held by it as collateral, and charge the usual fees for the collection or protest.

Â Â Â Â Â  (7) Sell gold or silver received in payment of interest or principal of obligations owned by the savings bank, or from depositors in the ordinary course of business.

Â Â Â Â Â  (8) Become a member of the Federal Reserve Bank or the Federal Home Loan Bank of the district in which the savings bank is located.

Â Â Â Â Â  (9) Conduct a trust business and exercise all the powers of a trust company as defined by ORS 709.150 upon compliance with the laws of this state relating to the regulations of a trust business.

Â Â Â Â Â  (10) Be licensed as an insurance producer as required by ORS 744.053 to transact one or more of the classes of insurance described in ORS 744.062 except for title insurance. With respect to the exercise of the power granted under this subsection, other than the maintenance of any insurance license granted to a savings bank prior to September 27, 1987, or the licensing of the savings bank to transact types of limited class insurance, as that term is defined in ORS 744.052, designated by the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) The conduct by the savings bank of insurance producer activities shall be subject to the approval of the director. The director shall base consideration for approval on the condition of the savings bank, the adequacy of a formal business plan for the insurance activities and the existence of satisfactory management for the insurance activity.

Â Â Â Â Â  (b) The director may revoke or restrict the ongoing authority of the savings bank to engage in the insurance producer activity if the condition of the savings bank substantially deteriorates or if the insurance activities are adversely affecting the savings bank.

Â Â Â Â Â  (c) The savings bank shall file a written report with the director no later than March 31 each year disclosing the insurance activities of the savings bank. The required contents of the report shall be established by the director by rule. The reports filed with the director under this paragraph shall be available for public inspection in the office of the director.

Â Â Â Â Â  (d) The savings bank shall not in any manner use customer information obtained from another insurance producer to promote, develop or solicit insurance business for the savings bank unless the other insurance producer consents to such use of the customer information. [Amended by 1955 c.690 Â§1; 1957 c.167 Â§1; 1969 c.211 Â§5; 1971 c.219 Â§6; 1973 c.797 Â§380; 1981 c.192 Â§33; 1987 c.916 Â§5; 1989 c.331 Â§32; 1989 c.701 Â§68; 1993 c.52 Â§2; 1995 c.334 Â§4; 1997 c.831 Â§5; 2001 c.191 Â§56; 2003 c.363 Â§11; 2003 c.364 Â§62a]

Â Â Â Â Â  716.616 [1973 c.797 Â§380a; repealed by 1975 c.291 Â§1]

Â Â Â Â Â  716.620 [Amended by 1969 c.211 Â§6; 1971 c.219 Â§7; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.622 [1973 c.797 Â§380b; repealed by 1981 c.192 Â§46]

Â Â Â Â Â  716.626 Certificates indicating contribution to guaranty or expense funds. (1) An Oregon nonstock bank may issue transferable certificates showing the amounts contributed by any incorporator or director to the guaranty or expense funds of the Oregon nonstock bank.

Â Â Â Â Â  (2) The certificate shall show that it does not constitute a liability of the Oregon nonstock bank, except as provided in ORS 716.800.

Â Â Â Â Â  (3) A certificate shall not be transferred by an incorporator or director without the prior written consent of the Director of the Department of Consumer and Business Services. [1973 c.797 Â§381; 1997 c.631 Â§351]

Â Â Â Â Â  716.630 Real estate held for use as place of business. (1) The cost of the land and buildings to be used by an Oregon nonstock bank for the transaction of its business shall not exceed:

Â Â Â Â Â  (a) 50 percent of the guaranty fund and undivided profits account of the Oregon nonstock bank; or

Â Â Â Â Â  (b) 50 percent of the capital, as defined in ORS 708A.290, of the Oregon stock savings bank.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may approve an amount in excess of the limitation prescribed under subsection (1) of this section if the director finds that an excess amount is reasonably necessary for the operation of the business and does not adversely affect the public interest. [Amended by 1971 c.219 Â§8; 1973 c.797 Â§382; 1997 c.631 Â§352]

Â Â Â Â Â  716.640 [Amended by 1957 c.161 Â§3; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.645 [1957 c.161 Â§2; 1973 c.797 Â§383; 1975 c.193 Â§12; 1977 c.135 Â§59; 1995 c.79 Â§355; 1995 c.313 Â§2; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.650 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.660 [Amended by 1961 c.57 Â§2; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.670 [Amended by 1973 c.797 Â§384; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.680 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.690 [Repealed by 1957 c.168 Â§2]

Â Â Â Â Â  716.695 [1957 c.168 Â§1; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.700 [Repealed by 1957 c.168 Â§2]

Â Â Â Â Â  716.710 [Amended by 1971 c.219 Â§9; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.720 [Amended by 1961 c.96 Â§2; 1971 c.219 Â§10; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.730 [Amended by 1969 c.193 Â§2; repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.740 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.750 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.760 [Amended by 1953 c.86 Â§2; 1965 c.214 Â§1; 1973 c.797 Â§385; 1975 c.544 Â§47a; 1981 c.7 Â§3; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.770 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.780 Crediting portion of net earnings to guaranty fund. (1) If at the close of any dividend period the guaranty fund of an Oregon nonstock bank is impaired or is less than 10 percent of the amount due to depositors, a sum not less than five percent of the net earnings for the period shall be deducted from the net earnings and credited to its guaranty fund, after declaration of dividends, if the deduction will not compel the Oregon nonstock bank to reduce its dividends to depositors below the rate of one percent per annum.

Â Â Â Â Â  (2) If the guaranty fund accumulated from earnings equals or exceeds 10 percent of the amount due depositors and the net earnings for a dividend period are sufficient, the minimum dividend shall be four percent, unless a smaller percentage is authorized by rule promulgated by the Director of the Department of Consumer and Business Services. [Amended by 1973 c.797 Â§386; 1975 c.544 Â§48; 1997 c.631 Â§353]

Â Â Â Â Â  716.790 Computation of guaranty fund. (1) To determine the amount of a guaranty fund of an Oregon nonstock bank, the total liabilities due and accrued, undivided profits and net earnings since the last declaration of dividends shall be subtracted from the total assets. In determining the value of the assets:

Â Â Â Â Â  (a) Securities, other evidences of indebtedness and other interest-bearing obligations shall be carried at a sum, not to exceed their cost to the Oregon nonstock bank, calculated according to accepted principles of accounting.

Â Â Â Â Â  (b) Real estate shall not be estimated above cost unless its fair market value has been determined by written appraisal made by a certified appraiser and approved by the board of the Oregon nonstock bank, in which case the real estate may be carried at the fair market value determined by the appraisal. If the real estate has been acquired by foreclosure or judgment at more than its actual fair market value, the value of the real estate shall be determined by written appraisal made by a certified appraiser and approved by the board of the Oregon nonstock bank and filed with the Oregon nonstock bank.

Â Â Â Â Â  (c) Except as provided in subsection (2) of this section, the following shall be excluded:

Â Â Â Â Â  (A) Assets that have been disallowed by the Director of the Department of Consumer and Business Services or the directors of the Oregon nonstock bank;

Â Â Â Â Â  (B) Debts owed to an Oregon nonstock bank that have remained due and upon which no interest has been paid for more than one year; and

Â Â Â Â Â  (C) Debts on which a judgment has been recovered which has remained unsatisfied for more than two years.

Â Â Â Â Â  (2) A debt mentioned in subsection (1)(c) of this section may be carried as an asset and will not be excluded in determining the value of the assets if:

Â Â Â Â Â  (a) The director, upon application by the Oregon nonstock bank, fixes a valuation at which the debt may be carried as an asset; or

Â Â Â Â Â  (b) The debt is secured by a first mortgage upon real estate and is carried as an asset at the amount of the debt secured by the mortgage or at the actual fair market value of the real estate as determined by written appraisal made by a certified appraiser and approved by the board of the Oregon nonstock bank and filed with the Oregon nonstock bank, whichever is smaller. [Amended by 1973 c.797 Â§387; 1997 c.631 Â§354; 2003 c.576 Â§551]

Â Â Â Â Â  716.800 Repayment of contributions made to expense fund and guaranty fund. (1) Contributions made by the incorporators or directors to the expense fund may be repaid pro rata to the contributors from that portion of the guaranty fund created from earnings if the payments will not reduce the guaranty fund below 10 percent of the total amount due depositors. If the Oregon nonstock bank liquidates before the contributions to the expense fund have been repaid, any contributions to the expense fund remaining after the payment of the expenses of liquidation and the payment to depositors in full may be repaid to the contributors pro rata.

Â Â Â Â Â  (2) When the contributions of the incorporators or directors to the expense fund have been returned to the contributors, the contributions made to the guaranty fund by incorporators or directors may be returned to them pro rata from that portion of the guaranty fund created from the earnings of the Oregon nonstock bank, if the repayments will not reduce the earned portion of the guaranty fund below 10 percent of the amount due depositors. If the Oregon nonstock bank liquidates before the contributions to the guaranty fund have been repaid, any portion of the contributions not needed for the payment of the expenses of liquidation, the payment of depositors in full and the repayment of contributions to the expense fund may be repaid to the contributors pro rata.

Â Â Â Â Â  (3) The board of directors may create a fund to be known as the guarantorÂs reimbursement fund. One percent of the net earnings at the close of any dividend period may be paid in the guarantorÂs reimbursement fund if it can be done without reducing the dividend rate below one percent per annum. The guarantorÂs reimbursement fund may accumulate until it is equal to the amount contributed by the incorporators to the guaranty and expense funds, at which time the fund shall be used to repay the incorporators the amounts contributed by them to the guaranty and expense funds, if that portion of the guaranty fund created from earnings amounts to at least $15,000. [Amended by 1973 c.797 Â§388; 1997 c.631 Â§355]

Â Â Â Â Â  716.805 Determining earnings. Earnings of a savings bank shall be calculated on an accrual basis according to generally accepted accounting principles. [1973 c.797 Â§389]

Â Â Â Â Â  716.810 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.820 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.830 Payment of dividends; classification of depositors; certificates of deposit; notice of change of rate. (1) Every Oregon nonstock bank shall regulate the rate of dividends upon the amounts to the credit of its time depositors so that time depositors receive dividends on their deposits in accordance with the terms of their respective deposit agreements with the Oregon nonstock bank, after transferring:

Â Â Â Â Â  (a) To the guaranty fund any amount considered by the directors to be expedient and for the security of the depositors; and

Â Â Â Â Â  (b) To undivided profits, for the purpose of maintaining its rate of dividends, the amount considered by the directors as wise.

Â Â Â Â Â  (2) An Oregon nonstock bank may classify its time depositors according to the character, amount or duration of their deposits with the Oregon nonstock bank, and may regulate its dividends so that each time depositor shall receive the same ratable portion of dividends as all others in the same class of time depositors.

Â Â Â Â Â  (3) Dividends may be apportioned upon unimpaired contributions to the initial guaranty fund and to the expense fund, and may be credited and paid to the contributors. If the guaranty fund of any Oregon nonstock bank is sufficiently large to permit the return of the contributions, the contributors may receive dividends on the contributions not exceeding the highest rate paid to depositors.

Â Â Â Â Â  (4) An Oregon nonstock bank may issue certificates of deposit and agree to pay dividends on the amounts deposited at a rate specified in the certificate for the entire term of the certificate.

Â Â Â Â Â  (5) An Oregon nonstock bank shall not:

Â Â Â Â Â  (a) Declare, credit or pay any dividend except as authorized by a vote of a majority of the board of directors and recorded in its minutes according to the ayes and noes upon each vote.

Â Â Â Â Â  (b) Pay any dividend other than the regular monthly, quarterly, semiannual or annual dividend, or the dividends prescribed in this subsection.

Â Â Â Â Â  (c) Declare, credit or pay dividends on any amount to the credit of a depositor for a longer period than it has been credited, but deposits made not later than the 10th business day of any month, or withdrawn upon one of the last three business days of the month ending any quarterly or semiannual dividend period, may have dividends declared upon them for the whole of the period or month when they were so deposited or withdrawn. If authorized in the bylaws, accounts closed between dividend periods may be credited with dividends at the rate of the last dividend, computed from the last dividend period to the date when closed.

Â Â Â Â Â  (6) A notice posted in an Oregon nonstock bank of a change in the rate of dividends is equivalent to a personal notice. [Amended by 1963 c.409 Â§1; 1969 c.211 Â§7; 1971 c.219 Â§11; 1973 c.797 Â§390; 1975 c.544 Â§49; 1983 c.37 Â§29; 1997 c.631 Â§356]

Â Â Â Â Â  716.840 Liability of directors voting improper dividend. If any dividend is declared and credited in excess of profits earned together with surplus and undivided profits since the last declaration of dividends and appearing to the credit of the Oregon nonstock bank, after making the deduction for expenses and the guaranty fund as provided in ORS 716.780 and 716.830, the directors voting for the dividend shall be jointly and severally liable to the Oregon nonstock bank for the amount of the excess so declared and credited. [Amended by 1973 c.797 Â§391; 1975 c.544 Â§49a; 1997 c.631 Â§357]

Â Â Â Â Â  716.850 False advertising of surplus or guaranty fund prohibited. An Oregon nonstock bank shall not use any sign or notice or publish or circulate any advertisement in which the surplus or guaranty fund is stated in excess of its value, as determined under this chapter, unless the nature of the excess clearly appears. [Amended by 1973 c.797 Â§392; 1997 c.631 Â§358]

Â Â Â Â Â  716.855 [1975 c.544 Â§52; 1997 c.631 Â§359; renumbered 716.991 in 2001]

Â Â Â Â Â  716.860 [Amended by 1973 c.797 Â§393; repealed by 1975 c.544 Â§62]

Â Â Â Â Â  716.870 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.880 [Repealed by 1973 c.797 Â§428]

Â Â Â Â Â  716.890 [Repealed by 1973 c.797 Â§428]

DISSOLUTION; LIQUIDATION

Â Â Â Â Â  716.900 Voluntary dissolution of Oregon nonstock banks; priority of payment. (1) Subject to the written approval of the Director of the Department of Consumer and Business Services and if necessary or expedient, the board of directors of an Oregon nonstock bank may adopt, by resolution passed by the affirmative vote of two-thirds of the directors, at a meeting called for that purpose, a plan to close the business, liquidate the assets, pay money due first to depositors, including those depositors whose deposits are uninsured, second to holders of consumer repurchase agreements, third to holders of capital notes, and then to other creditors, distribute the remaining assets, if any, as provided by this chapter and the plan of liquidation and surrender the corporate charter. The plan shall provide that any assets remaining after payment of depositors, holders of consumer repurchase agreements, capital noteholders and other creditors, and payment of the costs of liquidation and dissolution, shall be distributed to the time depositors and to other persons entitled thereto according to their several interests as determined by this chapter and the plan of liquidation. Each depositor shall receive a share of the remaining assets based on an apportionment as provided by the plan of dissolution approved by the director.

Â Â Â Â Â  (2) Before approving the plan for closing the Oregon nonstock bank under subsection (1) of this section, the director may make a special examination of the condition and affairs of the Oregon nonstock bank. [Amended by 1973 c.797 Â§394; 1979 c.88 Â§30; 1983 c.37 Â§30; 1997 c.631 Â§360]

Â Â Â Â Â  716.905 Notice of intention to close; disposition of unclaimed deposits. (1) Acting under ORS 716.900 the directors shall direct the mailing of a written notice of their intention to close the Oregon nonstock bank to the last-known address of all depositors and other creditors.

Â Â Â Â Â  (2) All deposits and amounts reserved for creditors that remain unclaimed after six months from the date of the written notice required under subsection (1) of this section shall be reported and transferred by the directors to the Department of State Lands as unclaimed property under ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (3) A copy of the report of unclaimed deposits and amounts reserved for creditors filed with the Department of State Lands shall be filed with the Director of the Department of Consumer and Business Services. [1973 c.797 Â§395; 1983 c.37 Â§31; 1993 c.694 Â§38; 1997 c.631 Â§361]

Â Â Â Â Â  716.910 Report to director; termination of existence. After the directors of an Oregon nonstock bank have filed their report and deposited the unclaimed funds with the Department of State Lands as required under ORS 716.905, the directors shall report their proceedings to the Director of the Department of Consumer and Business Services. Upon filing the report and the petition of the directors with the Director of the Department of Consumer and Business Services, the director shall order the charter surrendered, the directors discharged from liability accruing after the order, and the existence of the Oregon nonstock bank terminated. [Amended by 1973 c.797 Â§396; 1997 c.631 Â§362]

Â Â Â Â Â  716.915 Voluntary liquidation. An Oregon stock savings bank may go into voluntary liquidation in accordance with the procedures and subject to the provisions set forth for institutions in ORS 711.215 to 711.250. [1997 c.631 Â§365]

Â Â Â Â Â  716.920 [1955 c.690 Â§3; 1971 c.219 Â§12; 1973 c.797 Â§397; 1977 c.135 Â§60; 1983 c.37 Â§32; 1983 c.367 Â§5; 1985 c.12 Â§14; 1985 c.762 Â§49; 1987 c.197 Â§10; 1987 c.445 Â§8; 1989 c.324 Â§74; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.925 [1973 c.797 Â§398; 1977 c.135 Â§61; 1981 c.192 Â§34; 1983 c.37 Â§33; 1987 c.445 Â§9; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.930 [1973 c.797 Â§399; 1977 c.135 Â§62; 1981 c.192 Â§35; 1983 c.37 Â§34; 1987 c.445 Â§10; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.935 [1973 c.797 Â§400; 1977 c.135 Â§63; 1979 c.88 Â§31; 1981 c.192 Â§36; 1983 c.37 Â§35; repealed by 1997 c.631 Â§567]

Â Â Â Â Â  716.990 [Amended by 1973 c.797 Â§401; 1985 c.762 Â§50; repealed by 1997 c.631 Â§567]

CIVIL PENALTIES

Â Â Â Â Â  716.991 Civil penalties. Any person who violates ORS 716.850 shall forfeit and pay to the State Treasurer to be deposited in the Consumer and Business Services Fund a civil penalty in an amount determined by the Director of the Department of Consumer and Business Services of not more than $2,500. The civil penalty may be recovered as provided in ORS 706.980. [Formerly 716.855]

_______________



Chapter 717

Chapter 717 Â Money Transmission

2005 EDITION

MONEY TRANSMISSION

FINANCIAL INSTITUTIONS

717.200Â Â Â Â  Definitions

717.205Â Â Â Â  License required to conduct money transmission business; relationship to banking

717.210Â Â Â Â  Exemptions; waiver; rules

717.215Â Â Â Â  Requirements for licensees; net worth; permissible investments

717.220Â Â Â Â  License application

717.225Â Â Â Â  Security devices

717.230Â Â Â Â  Application fee

717.235Â Â Â Â  License issuance; grounds for disapproval of application; appeals

717.240Â Â Â Â  License renewal; annual fee; renewal report; license suspension

717.245Â Â Â Â  Events requiring filing of report with director

717.250Â Â Â Â  Notice of change or acquisition of control of licensee; waiver

717.255Â Â Â Â  Examination of licensee; notice; costs

717.260Â Â Â Â  Retention of records

717.265Â Â Â Â  Suspension or revocation of license; appeals

717.270Â Â Â Â  Conduct of money transmission business through authorized delegates; contracts

717.275Â Â Â Â  Requirements for authorized delegates

717.280Â Â Â Â  Order suspending or barring authorized delegate; grounds; appeals

717.285Â Â Â Â  Limit on responsibility of licensee; costs and attorney fees

717.290Â Â Â Â  Cease and desist order; appeals

717.295Â Â Â Â  Injunctions; consent orders

717.300Â Â Â Â  Subpoena authority

717.305Â Â Â Â  Consent to jurisdiction of courts; director as agent for service of process

717.310Â Â Â Â  Rules

717.315Â Â Â Â  Deposit of moneys in Consumer and Business Services Fund

717.320Â Â Â Â  Short title

717.900Â Â Â Â  Civil penalties

717.905Â Â Â Â  Criminal penalties

Â Â Â Â Â  717.010 [1965 c.503 Â§2; 1973 c.797 Â§403; 1985 c.762 Â§51; 1987 c.373 Â§55; 1993 c.744 Â§23; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.020 [1965 c.503 Â§1; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.030 [1965 c.503 Â§3; 1973 c.797 Â§404; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.040 [1965 c.503 Â§4; 1973 c.797 Â§405; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.050 [1965 c.503 Â§5; 1973 c.797 Â§406; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.060 [1965 c.503 Â§6; 1973 c.797 Â§407; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.070 [1965 c.503 Â§7(1); 1973 c.797 Â§408; 1977 c.135 Â§40; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.075 [1973 c.797 Â§409; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.080 [1965 c.503 Â§7(2), (3); 1973 c.797 Â§410; 1991 c.331 Â§118; 1997 c.631 Â§527; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.084 [1973 c.797 Â§411; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.086 [1973 c.797 Â§412; 1991 c.331 Â§119; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.090 [1965 c.503 Â§8; 1973 c.797 Â§413; 1991 c.331 Â§120; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.095 [1977 c.135 Â§39; 1985 c.762 Â§52; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.100 [1965 c.503 Â§9; 1973 c.797 Â§414; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.110 [1965 c.503 Â§10; 1973 c.797 Â§415; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.120 [1965 c.503 Â§11; 1973 c.797 Â§416; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.130 [1965 c.503 Â§12; 1973 c.797 Â§417; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.140 [1965 c.503 Â§13; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.150 [1965 c.503 Â§14; 1973 c.797 Â§418; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.160 [1955 c.503 Â§15; 1971 c.734 Â§173; 1973 c.797 Â§419; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.200 Definitions. As used in ORS 717.200 to 717.320, 717.900 and 717.905, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means a person filing an application for a license under ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (2) ÂAuthorized delegateÂ means a person designated by the licensee under the provisions of ORS 717.200 to 717.320, 717.900 and 717.905 to sell or issue payment instruments or engage in the business of transmitting money on behalf of a licensee.

Â Â Â Â Â  (3) ÂControlÂ means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through ownership of voting securities, by contract or otherwise.

Â Â Â Â Â  (4) ÂControlling personÂ means any person in control of a licensee or applicant for a license.

Â Â Â Â Â  (5) ÂControlling shareholderÂ means any person, or group of persons acting in concert, that owns 25 percent or more of any voting class of an applicantÂs stock.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (7) ÂElectronic instrumentÂ means a card or other tangible object for the transmission or payment of money that contains a microprocessor chip, magnetic stripe or other means for the storage of information, that is prefunded and for which the value is decremented upon each use. ÂElectronic instrumentÂ does not include a card or other tangible object that is redeemable by the issuer in the issuerÂs goods or services.

Â Â Â Â Â  (8) ÂExecutive officerÂ means the licenseeÂs president, chairperson of the executive committee, senior officer responsible for the licenseeÂs business, chief financial officer and any other person who performs similar functions.

Â Â Â Â Â  (9) ÂLicenseeÂ means a person licensed under ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (10) ÂMaterial litigationÂ means any litigation that, according to generally accepted accounting principles, is deemed significant to an applicantÂs or licenseeÂs financial health and would be required to be referenced in the applicantÂs or licenseeÂs annual audited financial statements, report to shareholders or similar documents.

Â Â Â Â Â  (11) ÂMoney transmissionÂ means the sale or issuance of payment instruments or engaging in the business of receiving money for transmission or transmitting money within the United States or to locations abroad by any and all means, including but not limited to payment instrument, wire, facsimile or electronic transfer.

Â Â Â Â Â  (12) ÂPayment instrumentÂ means any electronic or written check, draft, money order, travelerÂs check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. ÂPayment instrumentÂ does not include any credit card voucher, any letter of credit or any instrument that is redeemable by the issuer in goods or services.

Â Â Â Â Â  (13) ÂOutstanding payment instrumentÂ means any payment instrument issued by a licensee that has been sold in the United States directly by the licensee or any payment instrument issued by a licensee that has been sold in the United States by an authorized delegate of the licensee, that has been reported to the licensee as having been sold and that has not yet been paid by or for the licensee.

Â Â Â Â Â  (14) ÂPermissible investmentsÂ means:

Â Â Â Â Â  (a) Cash;

Â Â Â Â Â  (b) Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

Â Â Â Â Â  (c) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankersÂ acceptances, that are eligible for purchase by member banks of the Federal Reserve System;

Â Â Â Â Â  (d) Any investment security bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

Â Â Â Â Â  (e) Investment securities that are obligations of the United States Government, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state, municipality or any political subdivision thereof;

Â Â Â Â Â  (f) Shares in a money market mutual fund, interest-bearing bills, notes or bonds, debentures or stock traded on any national securities exchange or national market system, mutual funds primarily composed of such securities or a fund composed of one or more permissible investments as set forth herein;

Â Â Â Â Â  (g) Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national securities exchange;

Â Â Â Â Â  (h) Receivables that are due to a licensee from the licenseeÂs authorized delegates under a contract described in ORS 717.270 and that are not past due or doubtful of collection; or

Â Â Â Â Â  (i) Any other investments or security device approved by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (15) ÂPersonÂ means any individual, partnership, association, joint stock association, limited liability company, trust or corporation.

Â Â Â Â Â  (16) ÂRemitÂ means either to make direct payment of the funds to a licensee or representatives of a licensee authorized to receive those funds, or to deposit the funds in a bank, credit union or savings and loan association or other similar financial institution in an account specified by the licensee.

Â Â Â Â Â  (17) ÂSecurity deviceÂ means a surety bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other similar security acceptable to the Director of the Department of Consumer and Business Services. [1999 c.571 Â§2; 2001 c.104 Â§283]

Â Â Â Â Â  717.205 License required to conduct money transmission business; relationship to banking. (1) A person, other than a person that is exempt under ORS 717.210, may not conduct a money transmission business without a license as provided in ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (2) A licensee may conduct business in this state at one or more locations that are directly or indirectly owned by the licensee, or through one or more authorized delegates, or both. A licensee is required to obtain only one license under ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (3) The conduct of a money transmission business by itself does not constitute banking or branch banking for the purposes of the Bank Act.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services has jurisdiction over a person conducting a money transmission business whether or not the person is a licensee or authorized delegate. [1999 c.571 Â§3]

Â Â Â Â Â  717.210 Exemptions; waiver; rules. (1) ORS 717.200 to 717.320, 717.900 and 717.905 do not apply to:

Â Â Â Â Â  (a) Any company that accepts deposits in this state and that is insured under the Federal Deposit Insurance Act, 12 U.S.C. 1811 et seq., as amended.

Â Â Â Â Â  (b) Credit unions or trust companies.

Â Â Â Â Â  (c) The United States Government or any department, agency or instrumentality thereof.

Â Â Â Â Â  (d) The United States Postal Service.

Â Â Â Â Â  (e) Any state or political subdivision of a state.

Â Â Â Â Â  (f) The provision or electronic transfer of government benefits for any federal, state or county government or other agency as defined in the Federal Reserve Board Regulation E (12 C.F.R. part 205), by a contractor for and on behalf of the United States Government or any department, agency or instrumentality of the United States, or any state or any political subdivision of a state.

Â Â Â Â Â  (g) The provision or handling of electronic or other transfer of escrowed moneys by an escrow agent licensed under ORS 696.511.

Â Â Â Â Â  (h) Authorized delegates of a licensee, acting within the scope of authority conferred by a written contract as described in ORS 717.270.

Â Â Â Â Â  (i) Any bank holding company as defined in the federal Bank Holding Company Act of 1956, 12 U.S.C. 1841 et seq., as amended, or any financial holding company as defined in ORS 706.008.

Â Â Â Â Â  (j) Any savings and loan holding company as defined in 12 U.S.C. 1467a (a)(1)(D), as amended.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services by rule or order may modify or waive the application of ORS 717.200 to 717.320, 717.900 and 717.905 to any person or group of persons if the director determines that adequate regulation of the person or group of persons is provided by law or by another agency of this state.

Â Â Â Â Â  (3) The director by rule or order may temporarily suspend the application of ORS 717.200 to 717.320, 717.900 and 717.905 to any person or group of persons while the director considers whether an exemption should be granted and during the pendency of any rulemaking proceeding proposing to create an exemption. [1999 c.571 Â§4; 2001 c.377 Â§50]

Â Â Â Â Â  717.215 Requirements for licensees; net worth; permissible investments. (1) Each licensee shall at all times have a net worth of not less than $100,000, calculated in accordance with generally accepted accounting principles. Licensees engaging in money transmission at more than one location or through authorized delegates shall have an additional net worth of $25,000 per location in this state, not to exceed a maximum of $500,000.

Â Â Â Â Â  (2) Every applicant, at the time of filing of an application for a license under ORS 717.200 to 717.320, 717.900 and 717.905 and at all times after a license is issued, shall be in good standing in the state of its incorporation or organization.

Â Â Â Â Â  (3) Each licensee shall at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments issued or sold by the licensee in the United States. This requirement may be waived by the Director of the Department of Consumer and Business Services if the dollar volume of a licenseeÂs outstanding payment instruments does not exceed the amount of any security device posted by the licensee under ORS 717.225.

Â Â Â Â Â  (4) In the event of the bankruptcy of the licensee, permissible investments, even if commingled with other assets of the licensee, are considered by operation of law to be held in trust for the benefit of the purchasers and holders of the licenseeÂs outstanding payment instruments. [1999 c.571 Â§5]

Â Â Â Â Â  717.220 License application. (1) Each application for a license under ORS 717.200 to 717.320, 717.900 and 717.905 shall be made in writing in a form prescribed by rule by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) For all applicants, the application shall contain:

Â Â Â Â Â  (a) The exact name of the applicant, the applicantÂs principal address, any fictitious name, assumed business name or trade name used by the applicant in the conduct of its business and the location of the applicantÂs business records;

Â Â Â Â Â  (b) The history of the applicantÂs material litigation and criminal convictions for the five-year period prior to the date of the application;

Â Â Â Â Â  (c) A history of operations and a description of the business activities in which the applicant seeks to be engaged in this state;

Â Â Â Â Â  (d) A list identifying the applicantÂs proposed authorized delegates in the state, if any, at the time of the filing of the license application;

Â Â Â Â Â  (e) A sample authorized delegate contract, if applicable;

Â Â Â Â Â  (f) A sample form of payment instrument, if applicable;

Â Â Â Â Â  (g) The address of each location at which the applicant and its authorized delegates, if any, propose to conduct a money transmission business in this state;

Â Â Â Â Â  (h) The name and address of the clearing bank or banks on which the applicantÂs payment instruments will be drawn or through which such payment instruments will be payable; and

Â Â Â Â Â  (i) A business plan.

Â Â Â Â Â  (3) If the applicant is a corporation, the application shall contain:

Â Â Â Â Â  (a) The date of the applicantÂs incorporation and state of incorporation;

Â Â Â Â Â  (b) A certificate of good standing from the state in which the applicant was incorporated;

Â Â Â Â Â  (c) A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

Â Â Â Â Â  (d) The name, business and residence address, and employment history for the past five years of the applicantÂs executive officers and the officers or managers who will be in charge of the applicantÂs money transmission business;

Â Â Â Â Â  (e) The name, business and residence address, and employment history for the five-year period prior to the date of the application of any controlling shareholder of the applicant;

Â Â Â Â Â  (f) The history of material litigation and criminal convictions for the five-year period prior to the date of the application of every executive officer or controlling shareholder of the applicant;

Â Â Â Â Â  (g) A copy of the applicantÂs most recent audited financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder equity and statement of changes in financial position and, if available, a copy of the applicantÂs audited financial statements for the immediately preceding two-year period. If the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporationÂs consolidated audited financial statements for the current year and for the immediately preceding two-year period, or the parent corporationÂs Form 10K reports filed with the United States Securities and Exchange Commission for the prior three years, in lieu of the applicantÂs financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporationÂs foreign regulator may be submitted to satisfy the requirements of this paragraph; and

Â Â Â Â Â  (h) Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of the application.

Â Â Â Â Â  (4) If the applicant is not a corporation, the application shall contain:

Â Â Â Â Â  (a) The name, business and residence address, personal financial statement and employment history for the past five years of each principal of the applicant and the name, business and residence address, and employment history for the past five years of any other person or persons that will be in charge of the applicantÂs money transmission business;

Â Â Â Â Â  (b) The history of material litigation and criminal convictions for the five-year period prior to the date of the application for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicantÂs activities; and

Â Â Â Â Â  (c) Copies of the applicantÂs audited financial statements, including balance sheet, statement of income or loss, and statement of changes in financial position, for the current year and, if available, a copy of the applicantÂs audited financial statements for the immediately preceding two-year period.

Â Â Â Â Â  (5) The director, for good cause shown, may waive any requirement of this section with respect to any license application or may allow an applicant to submit substituted information in a license application in lieu of the information required under subsection (2) of this section. [1999 c.571 Â§6; 2005 c.21 Â§12]

Â Â Â Â Â  717.225 Security devices. (1) Each license application shall be accompanied by a security device in the amount of $25,000. If the applicant proposes to engage in business under ORS 717.200 to 717.320, 717.900 and 717.905 at more than one location through authorized delegates or otherwise, the amount of the security device shall increase by $5,000 per location, not to exceed a maximum of $150,000. The security device shall be in a form satisfactory to the Director of the Department of Consumer and Business Services and shall run to the State of Oregon for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission and payment of money in connection with the sale and issuance of payment instruments or transmission of money. The aggregate liability on any security device shall not exceed the principal sum of the security device. Claimants against the licensee may bring suit directly on the security device or the director may bring suit on behalf of such claimants, either in one action or in successive actions.

Â Â Â Â Â  (2) In lieu of the requirements of subsection (1) of this section, a licensee may deposit with the director, or with insured institutions as defined in ORS 706.008 located in this state and designated by the licensee and approved by the director, securities in an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the security device applicable under subsection (1) of this section or portion thereof. The securities shall be held to secure the same obligations as would the security device. The depositor shall be entitled to receive all interest and dividends on the securities and may, with the approval of the director, substitute other securities for those deposited. The director, in writing, for good cause shown, may require the depositor to substitute other securities for those deposited. As used in this subsection, ÂsecuritiesÂ includes interest-bearing stocks and bonds, notes, debentures or other obligations of the United States Government or any agency or instrumentality of the United States Government, or guaranteed by the United States Government, or of this state, or of a city, county, district or instrumentality of this state, or guaranteed by this state.

Â Â Â Â Â  (3) The security device shall remain in effect until cancellation, which may occur only after 30 daysÂ written notice to the director. Cancellation shall not affect any liability incurred or accrued during the 30-day period.

Â Â Â Â Â  (4) The security device shall remain in place for no longer than five years after the licensee ceases money transmission operations in this state. However, notwithstanding this provision, the director may permit the security device to be reduced or eliminated prior to that time to the extent that the amount of the licenseeÂs payment instruments outstanding in this state are reduced. The director may also permit a licensee to substitute a letter of credit or such other form of security device acceptable to the director for the security device in place at the time the licensee ceases money transmission operations in this state.

Â Â Â Â Â  (5) In the event of bankruptcy of the licensee, the security device shall be considered by operation of law to be held in trust for the benefit of purchasers and holders of the licenseeÂs outstanding payment instruments. [1999 c.571 Â§7]

Â Â Â Â Â  717.230 Application fee. Each application shall be accompanied by a nonrefundable application fee in the amount of $1,000, payable to the Director of the Department of Consumer and Business Services. The application fee shall also constitute the license fee for the applicantÂs first year of activities if the license is granted. [1999 c.571 Â§8]

Â Â Â Â Â  717.235 License issuance; grounds for disapproval of application; appeals. (1) Upon the filing of a complete application, the Director of the Department of Consumer and Business Services shall review the application and may investigate the financial condition and responsibility, financial and business experience, character and general fitness of the applicant. The director may conduct an on-site investigation of the applicant, the reasonable cost of which shall be paid by the applicant. The director may disapprove an application if the director finds that the applicant:

Â Â Â Â Â  (a) Is insolvent, either in the sense that the personÂs liabilities exceed the personÂs assets or that the person cannot meet obligations as they mature, or that the person is in such financial condition that the person cannot continue in business with safety to the personÂs customers;

Â Â Â Â Â  (b) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession;

Â Â Â Â Â  (c) Has willfully or repeatedly violated or failed to comply with any provisions of the Oregon Bank Act, Oregon Securities Law, Savings Association Act, Oregon Credit Union Act, Oregon Consumer Finance Act or Pawnbrokers Act or any rule or order of the director adopted under those laws;

Â Â Â Â Â  (d) Has been convicted of a crime, an essential element of which is fraud;

Â Â Â Â Â  (e) Is not qualified to engage in the business of money transmission on the basis of such factors as training, experience and knowledge of the business;

Â Â Â Â Â  (f) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the banking business or of the money transmission business;

Â Â Â Â Â  (g) Is the subject of an order of the director subjecting the person to a fine or other civil penalty or removing the person from an office in any entity regulated by the director; or

Â Â Â Â Â  (h) Is the subject of an order entered within the past five years, subjecting the person to a fine or other civil penalty or removing the person from an office in a state or federally chartered, licensed or regulated financial services company.

Â Â Â Â Â  (2) The director may also disapprove an application if the director finds that any controlling person is subject to any provision of subsection (1) of this section except subsection (1)(a) or (e) of this section. If a controlling person is the sole owner of the applicant, then the director may disapprove an application if the director finds that the controlling person is subject to any provision of subsection (1) of this section.

Â Â Â Â Â  (3) If the director finds that the applicantÂs business will be conducted honestly, fairly and in a manner commanding the confidence and trust of the community, and that the applicant has fulfilled the requirements imposed by ORS 717.200 to 717.320, 717.900 and 717.905 and has paid the required license fee, the director shall issue a license to the applicant authorizing the applicant to conduct money transmission business in this state for a term of one year. If these requirements have not been met, the director shall deny the application in writing and shall describe the reasons for the denial.

Â Â Â Â Â  (4) An order of the director denying an application under ORS 717.200 to 717.320, 717.900 and 717.905 shall state the grounds upon which the order is based and shall not become effective for at least 20 days after written notice of the order has been sent by registered or certified mail to the applicant at the principal place of business of the applicant.

Â Â Â Â Â  (5) Appeals from an order of the director denying an application may be taken to the courts of this state as provided by ORS chapter 183. [1999 c.571 Â§9]

Â Â Â Â Â  717.240 License renewal; annual fee; renewal report; license suspension. (1) Each licensee shall pay to the Director of the Department of Consumer and Business Services a nonrefundable annual fee of $500 or such other fee as established by the director by rule, not to exceed $1,000, for renewal of a license.

Â Â Â Â Â  (2) At the time the licensee pays the renewal fee, the licensee shall submit an annual renewal report in a form prescribed by the director. The annual renewal report shall include:

Â Â Â Â Â  (a) A copy of the licenseeÂs most recent audited consolidated annual financial statement, including a balance sheet, statement of income or loss, statement of changes in shareholder equity and statement of changes in financial position. In the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licenseeÂs audited annual financial statement;

Â Â Â Â Â  (b) For the most recent quarter for which data are available prior to the date of the renewal application, but not more than 120 days prior to the renewal date, a description of the number of payment instruments sold by the licensee in this state, the dollar amount of those instruments and the dollar amount of those instruments currently outstanding;

Â Â Â Â Â  (c) A description of any material changes to any of the information submitted by the licensee on the licenseeÂs original application that have not previously been reported to the director on any other report required to be filed with the director;

Â Â Â Â Â  (d) A list of the licenseeÂs permissible investments; and

Â Â Â Â Â  (e) A list of the locations within this state at which business regulated by ORS 717.200 to 717.320, 717.900 and 717.905 is being conducted by either the licensee or its authorized delegate.

Â Â Â Â Â  (3) If a licensee has not filed a renewal report or paid the renewal fee before the license expires, and has not been granted an extension of time to do so by the director, the director shall hold a hearing at which the licensee may show cause as to why the license should not be suspended pending compliance with the requirements of this section. The director shall notify the licensee in writing of the licenseeÂs rights under this subsection. The licensee may waive the hearing. [1999 c.571 Â§10]

Â Â Â Â Â  717.245 Events requiring filing of report with director. Within 15 days following the occurrence of any one of the events listed in this section, a licensee shall file a written report with the Director of the Department of Consumer and Business Services describing the event and the eventÂs expected effect on the licenseeÂs activities in this state:

Â Â Â Â Â  (1) The filing for bankruptcy or reorganization by the licensee or the licenseeÂs sole owner;

Â Â Â Â Â  (2) The commencement of revocation or suspension proceedings against the licensee by any state or governmental authority with regard to the licenseeÂs money transmission activities;

Â Â Â Â Â  (3) Any felony indictment of the licensee or any of its key officers or directors;

Â Â Â Â Â  (4) Any felony conviction of the licensee or any of its key officers or directors; or

Â Â Â Â Â  (5) The theft of payment instruments from the licensee in an amount equal to or greater than 10 percent of a licenseeÂs monthly amount of outstanding payment instruments. [1999 c.571 Â§11]

Â Â Â Â Â  717.250 Notice of change or acquisition of control of licensee; waiver. (1) Within 15 days of a change or acquisition of control of a licensee, the licensee shall provide notice of the change to the Director of the Department of Consumer and Business Services in writing and in a form the director may prescribe by rule. The notice shall be accompanied by such information, data and records as the director may require by rule.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the director may waive the notice requirement if the director determines that the change in control does not pose any risk to the interests of the public. [1999 c.571 Â§12]

Â Â Â Â Â  717.255 Examination of licensee; notice; costs. (1) The Director of the Department of Consumer and Business Services may conduct an annual on-site examination of a licensee upon reasonable notice to the licensee. The examination may be conducted at the principal place of business of the licensee. Upon reasonable notice, the director may also conduct an examination of any location of the licensee and its authorized delegates. The on-site examination may be conducted in conjunction with examinations to be performed by representatives of agencies of other states. In lieu of an annual on-site examination, the director may accept the examination report of an agency of another state or a report prepared by an independent accountancy organization. Reports so accepted are considered for all purposes as an official report of the director.

Â Â Â Â Â  (2) The director may conduct an on-site examination of a licensee or any authorized delegate without prior notice to the licensee or authorized delegate if the director has a reasonable basis to believe that the licensee or authorized delegate is in violation of any provision of ORS 717.200 to 717.320, 717.900 and 717.905. The examination may be conducted at the principal place of business of the licensee or authorized delegate.

Â Â Â Â Â  (3) The director shall have authority to examine under oath all persons whose testimony the director may require in order to conduct the examination.

Â Â Â Â Â  (4) Each licensee examined under this section shall pay $60 per hour for each examiner, plus costs of an examination, to the director. The director may maintain an action for the recovery of such costs in any court of competent jurisdiction. [1999 c.571 Â§13; 2001 c.104 Â§284]

Â Â Â Â Â  717.260 Retention of records. (1) Each licensee shall make, keep and preserve the following books, accounts and other records for a period of three years:

Â Â Â Â Â  (a) A record of each payment instrument sold;

Â Â Â Â Â  (b) A general ledger, posted at least once per month, containing all assets, liabilities, capital, income and expense accounts;

Â Â Â Â Â  (c) Settlement sheets received from authorized delegates;

Â Â Â Â Â  (d) Bank statements and bank reconciliation records;

Â Â Â Â Â  (e) Records of outstanding payment instruments;

Â Â Â Â Â  (f) Records of each payment instrument paid within the three-year period; and

Â Â Â Â Â  (g) A list of the names and addresses of all the licenseeÂs authorized delegates.

Â Â Â Â Â  (2) Books, accounts and other records required to be maintained under subsection (1) of this section may be maintained:

Â Â Â Â Â  (a) In a photographic, electronic or other similar form.

Â Â Â Â Â  (b) At a location outside this state, so long as the books, accounts and other records are made accessible to the Director of the Department of Consumer and Business Services following seven daysÂ written notice. [1999 c.571 Â§14]

Â Â Â Â Â  717.265 Suspension or revocation of license; appeals. (1) The Director of the Department of Consumer and Business Services may by order suspend or revoke a license issued under ORS 717.200 to 717.320, 717.900 and 717.905 if the director finds that:

Â Â Â Â Â  (a) Any fact or condition exists that, if it had existed at the time when the licensee applied for a license, would have been grounds for denying the application;

Â Â Â Â Â  (b) The licenseeÂs net worth is inadequate and the licensee, following 10 daysÂ written notice from the director, fails to take such steps as the director considers necessary to remedy the inadequacy;

Â Â Â Â Â  (c) The licensee has violated any material provision of ORS 717.200 to 717.320, 717.900 and 717.905 or of any rule or order validly adopted or issued by the director under ORS 717.200 to 717.320, 717.900 and 717.905;

Â Â Â Â Â  (d) The licensee is conducting its business in an unsafe or unsound manner;

Â Â Â Â Â  (e) The licensee is insolvent;

Â Â Â Â Â  (f) The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors or has admitted in writing its inability to pay its debts as they become due;

Â Â Â Â Â  (g) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement or other relief under any bankruptcy proceeding;

Â Â Â Â Â  (h) The licensee refuses to permit the director to make any examination authorized by ORS 717.200 to 717.320, 717.900 and 717.905;

Â Â Â Â Â  (i) The licensee knowingly fails to make any report required by ORS 717.200 to 717.320, 717.900 and 717.905;

Â Â Â Â Â  (j) The licensee has failed to maintain the security device or other securities as required by ORS 717.225;

Â Â Â Â Â  (k) The licensee has engaged in fraud in the conduct of the money transmission business;

Â Â Â Â Â  (L) The licensee knowingly has submitted false information to the director; or

Â Â Â Â Â  (m) The licensee has failed to terminate an authorized delegate when so ordered by the director.

Â Â Â Â Â  (2) The suspension or revocation of a license shall not:

Â Â Â Â Â  (a) Affect the licenseeÂs civil or criminal liability for acts committed prior to the suspension or revocation;

Â Â Â Â Â  (b) Affect the liability of the surety on the licenseeÂs security device; or

Â Â Â Â Â  (c) Entitle the licensee to a return of any part of the license or renewal fee.

Â Â Â Â Â  (3) Except for nonpayment of any fees required by ORS 717.200 to 717.320, 717.900 and 717.905 and except as provided in subsection (4) of this section, a license shall not be revoked or suspended by the director without opportunity for a hearing in accordance with ORS chapter 183.

Â Â Â Â Â  (4) If required to protect the public interest, a license may be suspended without a hearing in accordance with ORS 183.430 (2).

Â Â Â Â Â  (5) An order of the director revoking or suspending a license issued under ORS 717.200 to 717.320, 717.900 and 717.905 shall state the grounds upon which the order is based and, except for a summary order issued in accordance with ORS 183.430 (2), shall not become effective for at least 20 days after written notice of the order has been sent by registered or certified mail to the licensee at the principal place of business of the licensee.

Â Â Â Â Â  (6) Appeals from an order of the director revoking or suspending a license may be taken to the courts of this state as provided by ORS chapter 183. [1999 c.571 Â§15]

Â Â Â Â Â  717.270 Conduct of money transmission business through authorized delegates; contracts. Licensees desiring to conduct a money transmission business through authorized delegates shall authorize each delegate to operate pursuant to an express written contract. The contract shall specify the following:

Â Â Â Â Â  (1) That the licensee appoints the person as the licenseeÂs delegate with authority to engage in money transmission on behalf of the licensee;

Â Â Â Â Â  (2) That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (3) That licensees, authorized delegates and subdelegates are subject to supervision and regulation by the director. [1999 c.571 Â§16]

Â Â Â Â Â  717.275 Requirements for authorized delegates. (1) An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) All money transmission activities conducted by authorized delegates shall be strictly in accordance with the licenseeÂs written procedures provided to the authorized delegate.

Â Â Â Â Â  (3) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time prescribed shall result in liability of the authorized delegate to the licensee for three times the licenseeÂs actual damages.

Â Â Â Â Â  (4) An authorized delegate is considered to consent to the directorÂs inspection, with or without prior notice to the licensee or authorized delegate, of the books and records of the authorized delegate when the director has a reasonable basis to believe that the licensee or authorized delegate is in noncompliance with ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (5) An authorized delegate is under a duty to act only as authorized under the contract with the licensee. An authorized delegate that exceeds the delegateÂs authority is subject to cancellation of the delegateÂs contract and further disciplinary action by the director.

Â Â Â Â Â  (6) All funds, not including fees, received by an authorized delegate from the sale or delivery of a payment instrument issued by a licensee, or received by an authorized delegate for transmission, shall constitute trust funds owned by and belonging to the licensee during the period beginning when the funds are received by the authorized delegate and ending when the funds or an equivalent amount are remitted by the authorized delegate to the licensee. If an authorized delegate commingles any such funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.

Â Â Â Â Â  (7) An authorized delegate shall report to the licensee the theft or loss of payment instruments within 24 hours from the time the authorized delegate first knows of the theft or loss. [1999 c.571 Â§17]

Â Â Â Â Â  717.280 Order suspending or barring authorized delegate; grounds; appeals. (1) For any reason specified in subsection (2) of this section, the Director of the Department of Consumer and Business Services may issue an order suspending or barring an authorized delegate from continuing to be or becoming an authorized delegate during the period specified in the order. An order issued under this section shall require the licensee to terminate the licenseeÂs relationship with the authorized delegate during the period specified in the order.

Â Â Â Â Â  (2) The director may issue an order under subsection (1) of this section if the director finds that an authorized delegate or any director, officer, employee or controlling person of the authorized delegate has:

Â Â Â Â Â  (a) Violated any provision of ORS 717.200 to 717.320, 717.900 and 717.905 or of any rule adopted or order issued under ORS 717.200 to 717.320, 717.900 and 717.905;

Â Â Â Â Â  (b) Engaged or participated in any unsafe or unsound act with respect to the business of selling or issuing payment instruments of the licensee or the business of money transmission; or

Â Â Â Â Â  (c) Made or caused to be made in any application or report filed with the director, or in any proceeding before the director, any statement that was, at the time and in the circumstances under which it was made, false or misleading with respect to any material fact, or has omitted to state in any such application or report any material fact that is required to be stated in the application or report.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the director shall not issue an order under this section without opportunity for a hearing in accordance with ORS chapter 183.

Â Â Â Â Â  (4) If required for the immediate protection of the public interest, an authorized delegate may be suspended without a hearing in accordance with ORS 183.430 (2).

Â Â Â Â Â  (5) An order of the director suspending or barring an authorized delegate under this section shall state the grounds upon which the order is based and, except for a summary order issued in accordance with ORS 183.430 (2), shall not become effective for at least 20 days after written notice of the order has been sent by registered or certified mail to the authorized delegate at the authorized delegateÂs principal place of business.

Â Â Â Â Â  (6) Appeals from an order of the director suspending or barring an authorized delegate may be taken to the courts of this state as provided by ORS chapter 183. [1999 c.571 Â§18]

Â Â Â Â Â  717.285 Limit on responsibility of licensee; costs and attorney fees. (1) The responsibility of a licensee to any person for a money transmission conducted on that personÂs behalf by the licensee or the licenseeÂs authorized delegate shall be limited to the amount of money transmitted or the face amount of the payment instrument purchased plus statutory interest.

Â Â Â Â Â  (2) In addition to any amounts under subsection (1) of this section, the court may award a prevailing party reasonable costs and attorney fees. [1999 c.571 Â§19]

Â Â Â Â Â  717.290 Cease and desist order; appeals. (1) If the Director of the Department of Consumer and Business Services determines that any person has engaged in, is engaging in or is about to engage in any act or practice constituting a violation of ORS 717.200 to 717.320 or of any rule adopted or order issued under ORS 717.200 to 717.320, the director may:

Â Â Â Â Â  (a) Order the person to cease and desist from the unlawful act or practice; and

Â Â Â Â Â  (b) Take any affirmative action as may be necessary to carry out the provisions of ORS 717.200 to 717.320, including assessing the costs of any investigation.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the director may not issue an order under this section without opportunity for a hearing in accordance with ORS chapter 183.

Â Â Â Â Â  (3) If required for the immediate protection of the public interest, the director may issue a cease and desist order without a hearing in accordance with ORS 183.430 (2).

Â Â Â Â Â  (4) A cease and desist order of the director under ORS 717.200 to 717.320, 717.900 and 717.905 must state the grounds upon which the order is based and, except for a summary order issued in accordance with ORS 183.430 (2), does not become effective for at least 20 days after written notice of the order has been sent by registered or certified mail to the person at the personÂs principal place of business.

Â Â Â Â Â  (5) Appeals from a cease and desist order of the director may be taken to the courts of this state as provided by ORS chapter 183. [1999 c.571 Â§20; 2005 c.338 Â§23]

Â Â Â Â Â  717.295 Injunctions; consent orders. (1) If the Director of the Department of Consumer and Business Services believes that any person has engaged in, is engaging in or is about to engage in any act or practice constituting a violation of any provision of ORS 717.200 to 717.320, 717.900 and 717.905, or of any rule or order adopted or issued under ORS 717.200 to 717.320, 717.900 and 717.905, the director may initiate an action in the Circuit Court for Marion County to enjoin the act or practice and to enforce compliance with any provision of ORS 717.200 to 717.320, 717.900 and 717.905 or of any rule or order adopted or issued under ORS 717.200 to 717.320, 717.900 and 717.905. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted or a receiver or conservator may be appointed for the defendantÂs assets. The director shall not be required to post a bond. The court may award a prevailing party reasonable attorney fees and costs.

Â Â Â Â Â  (2) The director may enter into consent orders at any time with any person to resolve any matter arising under ORS 717.200 to 717.320, 717.900 and 717.905. A consent order must be signed by the person to whom it is issued or a duly authorized representative, and must indicate agreement to the terms contained in the consent order. A consent order need not constitute an admission by any person that any provision of ORS 717.200 to 717.320, 717.900 and 717.905, or of any rule or order adopted or issued under ORS 717.200 to 717.320, 717.900 and 717.905, has been violated, nor need it constitute a finding by the director that the person has violated any provision of ORS 717.200 to 717.320, 717.900 and 717.905, or of any rule or order adopted or issued under ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (3) Notwithstanding the issuance of a consent order, the director may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order, unless the consent order by its terms expressly precludes the director from so doing. [1999 c.571 Â§22]

Â Â Â Â Â  717.300 Subpoena authority. (1) For purposes of an investigation or proceeding under ORS 717.200 to 717.320, 717.900 and 717.905, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses and compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If a person fails to comply with a subpoena issued pursuant to this section or a party or witness refuses to testify on any matter, the judge of the circuit court of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify. [1999 c.571 Â§23]

Â Â Â Â Â  717.305 Consent to jurisdiction of courts; director as agent for service of process. (1) Any licensee, authorized delegate or other person that knowingly engages in the money transmission business under ORS 717.200 to 717.320, 717.900 and 717.905, with or without filing a license application, is considered to have:

Â Â Â Â Â  (a) Consented to the jurisdiction of the courts of this state for all actions arising under ORS 717.200 to 717.320, 717.900 and 717.905; and

Â Â Â Â Â  (b) Appointed the Director of the Department of Consumer and Business Services as the licenseeÂs, delegateÂs or personÂs lawful agent for the purpose of accepting service of process in any action, suit or proceeding that may arise under ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (2) Within three business days after service of process upon the director, the director shall transmit by certified mail copies of all lawful process accepted by the director as an agent to the person for whom service of process is accepted at the personÂs last known address. Service of process shall be considered complete three business days after the director deposits copies of the documents in the United States mail. [1999 c.571 Â§26]

Â Â Â Â Â  717.310 Rules. (1) The Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out the provisions of ORS 717.200 to 717.320, 717.900 and 717.905.

Â Â Â Â Â  (2) In addition to the notice requirements of ORS chapter 183, before the director adopts a permanent rule, the director shall submit a copy of the proposed rule to each licensee. [1999 c.571 Â§25]

Â Â Â Â Â  717.315 Deposit of moneys in Consumer and Business Services Fund. All fees, charges, costs and fines collected by the Director of the Department of Consumer and Business Services under ORS 717.200 to 717.320, 717.900 and 717.905 shall be paid to the State Treasurer and credited as provided in ORS 705.145. [1999 c.571 Â§28]

Â Â Â Â Â  717.320 Short title. ORS 717.200 to 717.320, 717.900 and 717.905 may be cited as the ÂOregon Money Transmitters Act.Â [1999 c.571 Â§27]

Â Â Â Â Â  717.900 Civil penalties. (1) If the Director of the Department of Consumer and Business Services finds that a person has violated any provision of ORS 717.200 to 717.320, 717.900 and 717.905, or of a rule adopted or order issued under ORS 717.200 to 717.320, 717.900 and 717.905, the director may impose a civil penalty in an amount specified by the director, not to exceed $1,000 for each violation or, in the case of a continuing violation, $1,000 for each day that the violation continues. Civil penalties under this section shall be imposed in the manner described in ORS 183.745. A penalty shall not be assessed under this section until after the person subject to the penalty has been notified in writing of the nature of the violation and has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so.

Â Â Â Â Â  (2) Appeals from orders of the director under this section may be taken to the courts of this state as provided by ORS chapter 183.

Â Â Â Â Â  (3) The director may compromise and settle with and collect civil penalties from any person for violations of any provision of ORS 717.200 to 717.320, 717.900 and 717.905, or of any rule adopted or order issued under ORS 717.200 to 717.320, 717.900 and 717.905. [1999 c.571 Â§21]

Â Â Â Â Â  717.905 Criminal penalties. (1) Except as provided in this section, violation of any provision of ORS 717.200 to 717.320, 717.900 and 717.905 is a Class A misdemeanor.

Â Â Â Â Â  (2) Any person that makes a material, false statement in any document filed or required to be filed under ORS 717.200 to 717.320, 717.900 and 717.905 with the intent to deceive the recipient of the document is guilty of a Class C felony.

Â Â Â Â Â  (3) Any person that engages in the business of money transmission without a license is guilty of a Class C felony. [1999 c.571 Â§24]

Â Â Â Â Â  717.910 [1975 c.544 Â§54; 1991 c.734 Â§95; repealed by 1999 c.571 Â§30]

Â Â Â Â Â  717.990 [1965 c.503 Â§16; 1973 c.797 Â§420; repealed by 1975 c.544 Â§62]

_______________

CHAPTERS 718 TO 720

[Reserved for expansion]



Chapter 721

Chapter 721 (Former Provisions)

Savings and Loan Supervisor

SAVINGS AND LOAN SUPERVISOR

FINANCIAL INSTITUTIONS

721.010 [Repealed by 1975 c.582 §152]

721.020 [Amended by 1961 c.280 §7; 1965 c.306 §1; repealed by 1975 c.582 §152]

721.030 [Amended by 1961 c.280 §8; repealed by 1975 c.582 §152]

721.040 [Amended by 1959 c.169 §1; 1971 c.757 §1; repealed by 1975 c.582 §152]

721.050 [Repealed by 1973 c.794 §34]

721.060 [Amended by 1971 c.757 §19; repealed by 1975 c.582 §152]

721.070 [Amended by 1969 c.138 §3; repealed by 1975 c.582 §152]

721.080 [Amended by 1965 c.306 §2; repealed by 1975 c.582 §152]

721.090 [Amended by 1953 c.401 §11; 1971 c.757 §2; repealed by 1975 c.582 §152]

721.100 [Repealed by 1975 c.582 §152]

721.990 [Repealed by 1975 c.582 §152]

_______________



Chapter 722

Chapter 722  Savings Associations

2005 EDITION

TITLE 54

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

Chapter     722.     Savings Associations

723.     Credit Unions

725.     Consumer Finance; Title and Payday Loans

726.     Pawnbrokers

_______________

Chapter 722  Savings Associations

2005 EDITION

SAVINGS ASSOCIATIONS

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

GENERAL PROVISIONS

722.002     Application of definitions to construction of chapter

722.004     Definitions

722.008     Purposes; standards for exercise of regulatory powers

FORMATION, ORGANIZATION, VOLUNTARY CORPORATE CHANGES

(Formation and Organization of Association)

722.012     Authorization to transact business required; exceptions

722.014     Name of savings association

722.016     Incorporation; application of Oregon Business Corporation Act

722.018     Articles of incorporation

722.022     Application for incorporation

722.024     Investigation of application; notice of application filing; hearing; authority to require additional information; fingerprinting

722.026     Grounds for approval or denial of application for certificate of incorporation; organization

722.028     Denial of application; right to hearing on denial

722.032     Function of initial board; surety bond or letter of credit; subscriptions to capital; savings account pledges; completed organization report; time to organize limited

722.034     Surety bond or letter of credit conditions; designation of escrow agent

722.036     Issuance or denial of certificate of authority; conditions of certificate

722.038     Amending articles or bylaws; copies to be furnished to association members

722.042     Minimum capital or expense fund and pledged savings accounts

722.044     Restrictions on use of capital surplus or expense fund; repayment of expense fund; nonwithdrawable savings accounts of new associations

722.046     Time allowed to secure insurance of accounts and commence business

722.048     Insurers of accounts; representations as to insurance

722.052     Revocation of certificate of authority; dissolution

(Voluntary Corporate Changes)

722.056     Conversion from domestic association to federal or foreign association or Oregon savings bank; conditions; effective date

722.058     Conversion of federal or foreign mutual association or savings bank to domestic mutual association; conversion of stock association or Oregon stock savings bank to domestic stock association

722.062     Conversion of federal or foreign mutual association or savings bank to domestic stock association; conversion of stock association to domestic mutual association; conditions

722.064     Rules and supervision standards in conversions

722.066     Approval of conversion by members

722.068     Effect of conversion

722.072     Merger; consolidation; exchange; sale of assets

722.074     Voluntary dissolution

CORPORATE ADMINISTRATION

(Directors; Officers; Members; Borrowers)

722.102     Directors responsibility; designation, duties of managing officer and representative; service of process on nonresident director

722.104     Operating and employment contracts

722.106     Bonds and insurance coverage; notice of cancellation; exception

722.107     Fund in lieu of bonds and insurance coverage

722.108     Fiduciary relationship of directors, officers and employees; conflict of interest; liability for violation

722.112     Indemnification or reimbursement of director, officer, employee or agent

722.113     Indemnification fund for officers and directors

722.114     Membership in association; voting; membership records

722.116     Members right to examine books and records; enforcement; attorney fees

722.118     Account holders and borrowers right to inspect accounts; members right to communicate with members; enforcement; attorney fees

722.122     Applicability of ORS 722.116 and 722.118 to federal associations

722.124     Notice of cease and desist orders in annual meeting notice

(Stock; Dividends and Earnings; General Reserve and Net Worth Accounts)

722.132     Payment for stock issued by a stock association

722.134     Sale or transfer of stock; when approval is required

722.136     Ascertainment of earnings; payment of expenses

722.138     Conditions for payment of dividends, distribution of earned surplus; holding earned surplus

722.142     General reserve account for losses and net worth requirements; rules

(Miscellaneous)

722.152     Membership fees prohibited

722.154     Publication of financial statements

722.156     Records

722.162     Conduct of business on holidays; emergency closing

722.164     Sharing of information on customers by savings associations and related companies

GENERAL POWERS

722.202     General powers of associations

722.204     Associations may be granted powers of federal associations; rules

722.206     Power of association to borrow; limitations, exceptions and preferences

722.208     Capital notes and debentures

722.212     Trust business powers

722.214     Acting as trustee or custodian under Employee Retirement Income Security Act of 1974

SAVINGS OPERATIONS

722.252     Account holders as creditors of association

722.254     Savings accounts

722.256     Withdrawal from savings accounts; rules

722.257     Time period for drawing on item deposited in savings or federal association; disclosure

722.258     Payment of accounts of minors and persons under disability

722.262     Payment of savings account or demand deposit account on death of holder

722.264     Savings accounts as legal investments and as security

722.266     Savings accounts as security for loans

722.268     Service charge on dormant accounts

INVESTMENT OPERATIONS

(Investment Powers)

722.302     Minimum liquid assets

722.304     Permitted investments; limitations

722.306     Prudent person investment rule

722.308     Investment in service corporations; services performed for association to be subject to regulation and examination by director; rules

722.309     Service corporations undertaking public projects; authority to invest and organize; conditions; corporate form; functions

722.311     Proposal to invest in or organize service corporation for public projects; approval by director

722.312     Real property investments; limit on property, improvements and furnishings for associations business offices

722.314     Real property acquired by foreclosure; valuation

(Loans)

722.322     Real estate loans

722.324     Appraisal of property prior to loan

722.326     Real estate loans in excess of 95 percent of appraised value; reserve for payment of loss

722.328     Loans to account holders

722.332     Loans secured by life insurance policies; education loans

722.334     Secured and unsecured loans related to real property; advance of credit for manufactured dwelling financing or home construction; loans to certain subsidiaries

722.336     Personal loans

722.338     Loans to officer or employee to purchase association stock

722.342     Loans to directors, officers and persons related to them; conditions; exemptions

(General Provisions)

722.352     Participation, insured or guaranteed loans

722.354     Maximum loans to one person or on one property; interest

722.356     Types of investments and loans limited; effect of unauthorized loan or investment; liability of officers

SUPERVISION AND ENFORCEMENT

(Supervision)

722.408     Rules

722.416     Publication of statutes, rules and opinions

722.419     Public inspection of records of department pertaining to this chapter; exemptions

722.432     Communications from director; notices generally

722.434     Financial statements and audits

722.436     Examinations by director; report; examination program with federal regulators; acceptance of federal or other state examinations

722.438     Extended audit, examination or revaluation; payment of costs

722.442     Right of access to books and records of association; authority to issue subpoenas, administer oaths and examine witnesses

722.444     Appraisal of association property by director

722.446     Authority to establish branch facility; approval of director required to change location of branch or principal office; applicability of ORS 722.448 and 722.452

722.448     Application for approval to establish branch or change location of branch; notice and hearing

722.452     Approval of branch application; right to hearing if approval denied; list of branch facilities

722.454     Discontinuance of branch; revocation of approval by director

722.456     Director to be notified of certain illegal acts

722.457     Giving false document, statement or report prohibited

722.458     Records of extensions of credit by domestic associations; rules

722.459     Investigation of new director, president and managing officer; fingerprinting; disapproval of election or appointment

(Enforcement)

722.462     Enforcement generally; authority to require specific reserves

722.464     Cease and desist orders

722.468     Removal of association officer or employee

(Conservatorship)

722.474     Appointment of conservator; duties; compensation

722.476     Powers of conservator

722.478     Acquiring possession of contents of safety deposit vaults, safes and boxes

722.482     Contest of conservatorship appointment by association officers

722.484     Correction of alleged wrongdoings by unimpaired association

FOREIGN ASSOCIATIONS

722.502     Certificate of authority required to transact business in Oregon

722.504     Application for certificate of authority; payment of filing fee

722.506     Issuance of certificate to foreign association

722.508     Law applicable to contracts

722.512     Applicability of Business Corporation Act

722.514     Prohibition against operation of certain foreign associations; exception; prohibition against savings and loan business by entity based in foreign country

722.516     Revocation of certificate of authority

FEES AND CHARGES

722.602     Filing fees; charges for examinations

722.606     Annual fees paid by savings associations

MISCELLANEOUS

722.652     Effect of laws on existing associations

722.654     Reserve fund associations redesignated stock associations

722.656     Certain outstanding shares, share accounts and investment certificates considered savings accounts

722.658     Limitation on personal liability for good faith acts or omissions

722.660     Procedures for opening safe deposit box after death of person who was sole lessee or last surviving lessee of box

PENALTIES

722.991     Civil penalties

GENERAL PROVISIONS

722.002 Application of definitions to construction of chapter. As used in this chapter, unless the context otherwise requires, words shall have the meanings assigned by ORS 722.004. [1975 c.582 §2]

722.004 Definitions. (1) Account holder means a person who owns a savings account.

(2) Borrower means a person who is an obligor under a loan agreement entered into by a savings association as obligee.

(3) Branch facility or branch means an established place of business or a mobile or other facility of an association, other than the principal office, at which any savings and loan business activity is carried on.

(4) Community means a centralized area or locality in which a body of inhabitants is gathered in one group having common residential, social or business interests. The term does not necessarily mean a city, county or other political subdivision and need not but may be limited by lines and boundaries and a large, populous area under one or more forms of government may be composed of several communities.

(5) Demand deposit means a deposit in an account that is payable on demand upon the presentation of a negotiable check or draft.

(6) Department means the Department of Consumer and Business Services.

(7) Depositor means a person who deposits money in a savings account in an association.

(8) Director means the Director of the Department of Consumer and Business Services.

(9) Domestic association means a corporation that transacts savings and loan business under articles of incorporation issued by this state.

(10) Federal association means a corporation that transacts savings and loan business in this state under authority to do so issued under federal law.

(11) Foreign association means a corporation, other than a federal association, organized to transact savings and loan business under the laws of any other state or territory of the United States.

(12) Independent auditor means a public accountant or a certified public accountant authorized to practice as a public accountant or as a certified public accountant under the laws of this state, or a firm of such accountants.

(13) Managing officer means an officer of a savings association designated by the board of directors of the association as provided by ORS 722.102.

(14)(a) Member, in a mutual association, means an account holder and any other person who is a member of a class of persons granted membership rights by the articles of incorporation or the bylaws.

(b) Member, in a stock association, means a stockholder and any other person who is a member of a class of persons granted membership rights by the articles of incorporation or the bylaws.

(15) Mutual association means a savings association formed without authority to issue stock.

(16) Principal office means the office of the headquarters of a savings association in this state.

(17) Savings account means the interest of an account holder in the savings liability of a savings association.

(18) Savings association or association means a domestic association or a foreign association and includes a stock or a mutual association.

(19) Savings Association Act means this chapter.

(20) Savings bank has the meaning given that term by ORS 706.008, except as otherwise provided in ORS 722.014 relating to name.

(21) Savings liability means the total amount on deposit in all savings accounts of a savings association plus interest earned on such accounts.

(22) Service corporation means a corporation:

(a) That is engaged, or proposes to engage, in a business activity related to savings and loan business; and

(b) In which at least 80 percent of the shares of stock having voting rights are owned by one or more saving associations or federal associations.

(23) Stock association means a savings association formed with authority to issue stock.

(24) Stockholder means a person who appears on the records of a savings association as the owner of one or more shares of stock of the association.

(25) To transact savings and loan business means to engage in business activities to promote savings and home building and ownership, to acquire funds of the public to invest in loans and to make repayments to savers as provided in savings plans.

(26) Withdrawal value means the amount of a savings account, less lawful deductions. [1975 c.582 §§3 to 31; 1981 c.472 §1; 1985 c.374 §1; 1985 c.762 §53; 1985 c.798 §3; 1987 c.373 §56; 1993 c.744 §24; 1997 c.631 §528]

722.005 [Amended by 1961 c.398 §1; 1967 c.234 §1; 1971 c.757 §3; repealed by 1975 c.582 §152]

722.008 Purposes; standards for exercise of regulatory powers. (1) The Legislative Assembly adopts the Savings Association Act:

(a) To provide for the safe and sound conduct of the business of savings associations, the conservation of their assets and the maintenance of public confidence in savings associations;

(b) To provide for the protection of the interests of account holders and the public interest in the soundness of the savings and loan system;

(c) To provide the opportunity for savings associations subject to the Act:

(A) To remain competitive with each other and with savings and financial institutions existing under other laws of this and other states, the United States and foreign countries; and

(B) To serve effectively the convenience and advantage of customers and to improve and expand their services and facilities for such purposes;

(d) To provide the opportunity for managements of associations to exercise business judgment in conducting the affairs of associations to the extent compatible with the purposes recited in this subsection; and

(e) To provide adequate rulemaking power and administrative discretion so that the regulation and supervision of associations is readily responsive to changes in economic conditions and in savings and loan practices.

(2) The purposes of the Savings Association Act stated in subsection (1) of this section constitute standards to be observed by the Director of the Department of Consumer and Business Services in the exercise of discretionary powers under the Act, in the adoption of rules, in the examination and supervision of associations subject to the Act and in all matters of construction and application of the Act required for any determination or action by the director. [1975 c.582 §32; 1985 c.762 §54]

722.010 [Amended by 1961 c.398 §2; 1963 c.288 §1; repealed by 1975 c.582 §152]

FORMATION, ORGANIZATION, VOLUNTARY CORPORATE CHANGES

(Formation and Organization of Association)

722.012 Authorization to transact business required; exceptions. (1) A person shall not transact savings and loan business in this state unless the person has been issued a certificate of authority as provided by this chapter or is authorized to do so by articles of incorporation granted prior to June 6, 1931. Unless a person is so authorized and actually engaged in savings and loan business in this state, a person transacting business in this state shall not:

(a) Transact business under a name or title that contains the term savings and loan, building and loan, thrift and loan or words of similar import; or

(b) Use any sign, or circulate or use any letterhead, billhead, circular or paper whatsoever, or advertise in any manner that is calculated to lead the public to believe that it is transacting savings and loan business.

(2) Subsection (1) of this section does not apply to a federal association. [1975 c.582 §33]

722.014 Name of savings association. (1) The name of a domestic association, or the name authorized and used by a foreign association doing business in this state, shall terminate with the words Savings Association, Savings and Loan Association or Savings Bank. The name Savings Bank may be so used notwithstanding any other provision of Oregon law limiting or prohibiting the use of the name Savings Bank or Bank. A domestic or foreign association may not use the word bank to refer to itself or to any services it provides unless bank is modified by savings.

(2) In addition to the requirements of ORS 57.045 (4)(a) (1985 Replacement Part), the name of a savings association shall not so resemble the name of another savings association or an existing federal association doing business in this state or a bank as defined in ORS 706.008 as to be likely to cause confusion or mistake, or to deceive. This subsection applies only to:

(a) A domestic association formed after January 1, 1976.

(b) A foreign association issued a certificate of authority after January 1, 1976. [1975 c.582 §34; 1985 c.374 §2; 1985 c.728 §106; 1987 c.197 §11; 1997 c.631 §529]

722.015 [Amended by 1971 c.743 §414; repealed by 1975 c.582 §152]

722.016 Incorporation; application of Oregon Business Corporation Act. (1) A domestic association shall be incorporated, either as a stock or a mutual association.

(2) ORS chapter 57 (1985 Replacement Part) applies to domestic associations and to foreign associations except where inconsistent with the express provisions of this chapter and, where inconsistent, this chapter applies.

(3) The following provisions of ORS chapter 57 (1985 Replacement Part) do not apply to savings associations, as follows:

(a) ORS 57.025, 57.045 (1), 57.080, 57.085, 57.106, 57.221, 57.226, 57.231 (1)(d), 57.246 (2) to (4), 57.255, 57.260, 57.590, 57.595 (1)(a) and (b), 57.735 and 57.755 to 57.772 do not apply to savings associations.

(b) In addition to the sections referred to in paragraph (a) of this subsection, ORS 57.080 to 57.111, 57.121 to 57.137, 57.216, 57.390 to 57.411 and 57.870 to 57.890 do not apply to mutual associations.

(4) In applying ORS chapter 57 (1985 Replacement Part) and provisions of ORS chapter 60, as provided by this section, unless the context requires otherwise:

(a) Corporation Division, division or office of Secretary of State means the Department of Consumer and Business Services.

(b) Corporation Commissioner, commissioner or Secretary of State means the Director of the Department of Consumer and Business Services.

(c) Corporation or domestic corporation means a domestic association.

(d) Shareholder means an account holder of a mutual association, a stockholder of a stock association and includes account holders and borrowers of a stock association if designated as members of the association in the articles and bylaws of the association.

(e) Any reference in ORS chapter 57 (1985 Replacement Part) to filing fees, annual license fees and other money payable by corporations to the commissioner shall be considered a reference to the provisions of this chapter governing filing fees, annual fees and other money payable by associations to the director.

(f) Written notice of meetings to stockholders of a stock association shall be delivered and the books of the association may be closed not less than 10 nor more than 60 days before the date of the meeting in the manner prescribed in ORS 57.150 and 57.155 (1985 Replacement Part).

(5) ORS 60.131 and 60.134 apply to stock savings associations.

(6) ORS 60.047 (2)(d) and 60.387 to 60.414 apply to savings associations.

(7) Notwithstanding ORS 57.355, articles of incorporation of a savings association may be amended to set forth and apply the provisions of ORS 60.047 (2)(d). [1975 c.582 §35; 1979 c.863 §1; 1981 c.472 §2; 1981 c.633 §78; 1983 c.717 §40; 1983 c.740 §252; 1985 c.728 §107; 1985 c.762 §55; 1987 c.197 §12; 1987 c.414 §166b; 1987 c.528 §4; 1991 c.883 §13]

722.018 Articles of incorporation. Any individuals desiring to transact savings and loan business may, by complying with this chapter, become a body corporate for that purpose. The articles of incorporation for a savings association shall state:

(1) That the association is organized for the purpose of transacting savings and loan business.

(2) Whether the association is organized as a stock association or a mutual association and, if as a mutual association, state who has membership rights and the relative rights of different classes of members of the association. [1975 c.582 §36]

722.020 [Amended by 1953 c.401 §11; 1961 c.398 §3; 1971 c.743 §415; 1971 c.757 §4; repealed by 1975 c.582 §152]

722.022 Application for incorporation. When incorporators of a domestic association deliver articles of incorporation to the Director of the Department of Consumer and Business Services, they shall submit an application for a certificate of incorporation, signed and verified by a majority of the incorporators, together with the proper filing fee. The application shall set forth:

(1) The names and addresses of the incorporators and proposed directors and officers of the association.

(2) A statement of the character, financial responsibility, experience and fitness of the directors and officers to engage in the savings and loan business.

(3) Statements of estimated receipts, expenditures, earnings and financial condition of the association for the first two years or such longer period as the director may require.

(4) A showing that the association will have a reasonable chance to succeed in the community in which it proposes to operate.

(5) A showing that the public convenience and advantage will be promoted by the formation of the proposed association.

(6) Proposed bylaws.

(7) Any other matters the director may require. [1975 c.582 §37]

722.024 Investigation of application; notice of application filing; hearing; authority to require additional information; fingerprinting. (1) Upon receipt of an application and the documents described by ORS 722.022, the Director of the Department of Consumer and Business Services shall promptly examine and investigate whether the formation of the association should be allowed and the application granted.

(2) Not less than 20 days prior to taking action on an application for a certificate of incorporation, the director shall give notice of the filing of the application as provided by subsection (3) of this section. The notice shall state:

(a) That the application has been filed and name the community where the principal office is to be located; and

(b) That either a hearing will be held on the application at a time, date and place given in the notice, or that a hearing will be held if any person objects on relevant grounds to the granting of the application and files a request for a hearing with the director prior to a date given in the notice.

(3) Notice shall be given:

(a) By publishing the notice one time in a newspaper, designated by the director, of general circulation in the community in which the principal office of the proposed association is to be located;

(b) By mailing copies to all domestic, foreign and federal associations transacting business in this state; and

(c) By mailing copies of the notice to persons who have requested notice pursuant to ORS 183.335 (8).

(4) If a hearing is held because of a request, notice of the hearing shall be given as provided by subsection (3) of this section and shall name the time, date and place of the hearing. At any hearing any person may appear in person or by agent or attorney and orally or in writing show cause upon any relevant ground why the application should or should not be granted.

(5) In the course of investigating any person named as incorporators and proposed directors and officers in the articles of incorporation under ORS 722.022, the director may require the person to provide additional information for the directors further inquiry. For the purpose of such further inquiry, the director may require the person to submit to fingerprinting.

(6) Fingerprints acquired under subsection (5) of this section may be submitted to appropriate law enforcement agencies, including the Federal Bureau of Investigation, for the purpose of discovering any unlawful activities of the person. [1975 c.582 §38; 1977 c.161 §5; 1979 c.593 §33; 1979 c.863 §1a; subsections (5) and (6) enacted as 1985 c.786 §56; 2001 c.220 §6]

722.025 [Amended by 1971 c.743 §416; repealed by 1975 c.582 §152]

722.026 Grounds for approval or denial of application for certificate of incorporation; organization. (1) The Director of the Department of Consumer and Business Services shall approve an application for a certificate of incorporation if the director affirmatively finds from the data furnished with the application, from the evidence adduced at the public hearing, if any, and from the investigation and records of the director, including a review of criminal records, that:

(a) The articles of incorporation and proposed bylaws comply with the law and the other provisions of this chapter have been complied with;

(b) The character, financial responsibility, experience and fitness of each incorporator, each member of the proposed board of directors and any person or persons directly or indirectly controlling the proposed association commands confidence and warrants belief that the business of the proposed association will be honestly and efficiently conducted in accordance with the intent and purpose of this chapter and that the proposed association will have qualified full-time management;

(c) The community stated in the application as the location of the principal office of the proposed association affords a reasonable promise of adequate support for the association;

(d) The operation of the proposed association will not unduly harm any existing association that has been transacting business in the community for less than two years; and

(e) The public convenience and advantage will be promoted.

(2) Upon approval of an application, the director shall issue a certificate of incorporation with such conditions and restrictions as are required by this chapter. After issuance of the certificate of incorporation, however, the association shall not do any business, except such business as is incident to its organization, until the director has issued to it a certificate of authority as provided by ORS 722.036. [1975 c.582 §39; 1977 c.166 §1]

722.028 Denial of application; right to hearing on denial. If the Director of the Department of Consumer and Business Services denies an application for a certificate of incorporation the director shall enter an order to that effect, setting out the facts that are the basis of the denial, and mail the order, with a copy of the proposed articles of incorporation, to the incorporators or their representatives. The order shall also notify the incorporators of their right to a hearing on the order. [1975 c.582 §40]

722.030 [Amended by 1959 c.227 §1; 1961 c.398 §4; 1967 c.234 §10; repealed by 1975 c.582 §152]

722.032 Function of initial board; surety bond or letter of credit; subscriptions to capital; savings account pledges; completed organization report; time to organize limited. (1) After the organizational meeting, the initial board of directors of an association shall:

(a) File with the Director of the Department of Consumer and Business Services a corporate surety bond or letter of credit, in the form and amount required by ORS 722.034;

(b) Collect subscriptions to capital or the expense fund in the amounts required under ORS 722.042, but only after the surety bond required by paragraph (a) of this subsection has been filed with the director;

(c) Obtain subscriptions to savings accounts pledged, in the amount required under ORS 722.042, to be paid in to the association upon issuance to it of a certificate of authority;

(d) Take such other action as may be necessary to complete the organization of the association; and

(e) Report the completion of the organization to the director.

(2) The report shall be filed with the director within six months after the date the certificate of incorporation is issued. However, the director, upon good cause shown prior to the expiration of the six-month period, may extend the time for filing the report for an additional period not to exceed six months. [1975 c.582 §41; 1991 c.331 §121]

722.034 Surety bond or letter of credit conditions; designation of escrow agent. (1) Any corporate surety bond or letter of credit filed with the Director of the Department of Consumer and Business Services as provided by ORS 722.032 shall be executed to the State of Oregon and shall be in a form and amount, not less than $100,000, approved by the director. The bond or letter of credit shall assure the safekeeping of the funds subscribed and collected and their delivery, plus earnings, to the association after the association has met all conditions and requirements of organization and doing business in this state, and has commenced public operation. In case the certificate of authority is not issued, or is revoked pursuant to ORS 722.052 (2), the bond or letter of credit shall assure the return, to the respective subscribers or their assigns, of the amounts collected, plus earnings, less organizational expenses incurred and within the amount authorized. ORS 742.358 applies to cancellation of such a bond or letter of credit. Any letter of credit filed with the director under this section shall be an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008.

(2) Actual organizational expenses of the kind described by ORS 57.116 (1985 Replacement Part) may be paid as incurred from the funds collected under ORS 722.042. However, such payments in the aggregate shall not exceed an amount authorized by the director as reasonable for organizational expenses.

(3) The initial board of directors of an association shall, subject to the approval of the director, designate an escrow agent for the safekeeping and delivery of funds in accordance with this section. [1975 c.582 §42; 1981 c.472 §3; 1987 c.197 §13; 1991 c.331 §122; 1997 c.631 §530]

722.035 [Amended by 1959 c.227 §3; 1961 c.398 §67; repealed by 1975 c.582 §152]

722.036 Issuance or denial of certificate of authority; conditions of certificate. (1) When the report of the board of directors is filed with the Director of the Department of Consumer and Business Services as provided by ORS 722.032, the director shall examine the affairs of the association. The director shall issue a certificate of authority to the association authorizing it to commence business if:

(a) The director finds the association has complied with all the provisions of law required to entitle it to transact business;

(b) The director finds no intervening circumstance has occurred to change the findings of the director made under ORS 722.026;

(c) The director approves the bylaws adopted by the initial board of directors; and

(d) The association pays the proper annual fee for the remainder of the fiscal year.

(2) A certificate when issued continues in effect unless revoked by the director. A certificate of authority shall be issued conditional upon the association securing insurance of its savings accounts and commencing business within the time allowed by ORS 722.046.

(3) If the director does not issue a certificate of authority to an association, the director shall enter an order denying the certificate, stating the reasons for the denial, and mail the order to the board of directors. The order shall also notify the board of its right to a hearing on the order. [1975 c.582 §43]

722.038 Amending articles or bylaws; copies to be furnished to association members. (1) A domestic association may, after securing the approval of the Director of the Department of Consumer and Business Services, amend its articles of incorporation or its bylaws.

(2) When a domestic or foreign savings association amends its articles or bylaws, it shall file a verified copy of the resolution authorizing such amendment in the office of the director.

(3) Copies of the articles of incorporation and bylaws of a savings association shall be furnished by the association to the members of the association upon request. [1975 c.582 §44; 1977 c.166 §2]

722.040 [Amended by 1959 c.227 §4; 1961 c.398 §5; 1967 c.234 §11; repealed by 1975 c.582 §152]

722.042 Minimum capital or expense fund and pledged savings accounts. (1) When the Director of the Department of Consumer and Business Services issues a certificate of incorporation for a new association, the director shall include in the certificate, as conditions that must be met prior to the issuance of a certificate of authority to do business, requirements that in the opinion of the director will justify the initial successful operation of the association. Requirements in the certificate of a new association shall include, but need not be limited to:

(a) The minimum amount of stated capital and capital surplus that must be subscribed and paid in to a new stock association; or

(b) The minimum expense fund that must be paid in to a new mutual association; and

(c) The minimum number and value of savings accounts that must be subscribed and pledged to a mutual or stock association upon issuance to it of a certificate of authority.

(2) All payments required by this section shall be in lawful money of the United States. [1975 c.582 §45]

722.044 Restrictions on use of capital surplus or expense fund; repayment of expense fund; nonwithdrawable savings accounts of new associations. (1) Until a new stock association is on a profitable operating basis as determined by the Director of the Department of Consumer and Business Services, capital surplus collected by the association under ORS 722.042 shall be restricted and may be used only for payment of the expenses and charges of organization, as described by ORS 57.116 (1985 Replacement Part), and for payment of any net operating losses of the association, as determined after transfers to general reserves for losses.

(2) Until a new mutual association is on a profitable operating basis as determined by the director, the expense fund collected by the association under ORS 722.042 shall be used only for payment of the expenses and charges of organization, similar to those described by ORS 57.116 (1985 Replacement Part), and for payment of any net operating losses of the association as determined after transfers to general reserves for losses. When the director determines that the association is on a profitable operating basis, contributions made to the expense fund may be repaid pro rata to the contributors, first from the balance, if any, remaining in the expense fund and then from earned surplus.

(3) In case of the liquidation of a mutual association before contributions to the expense fund have been repaid, any balance in the expense fund remaining unexpended after the payment of expenses of liquidation, all creditors and the withdrawal value of all savings accounts shall be repaid to the contributors pro rata.

(4) Amounts paid in on savings accounts pledged to a new mutual association pursuant to ORS 722.042 shall not be withdrawable until the director, pursuant to subsection (2) of this section, determines that the association is on a profitable operating basis. [1975 c.582 §46; 1987 c.197 §14]

722.045 [Amended by 1959 c.227 §5; 1961 c.398 §6; 1967 c.234 §12; repealed by 1975 c.582 §152]

722.046 Time allowed to secure insurance of accounts and commence business. (1) A new association shall secure insurance of its savings accounts as provided by ORS 722.048 and commence business within six months after the date the certificate of authority to do business is issued.

(2) If the association does not secure insurance and commence business within the time allowed, on application of the association prior to the expiration of the time and upon good cause shown, the Director of the Department of Consumer and Business Services may extend the time for an additional period not to exceed six months. [1975 c.582 §47]

722.048 Insurers of accounts; representations as to insurance. (1) A savings association shall obtain and maintain insurance of its savings accounts from the Federal Deposit Insurance Corporation or other federal or state agency, or from another insurer approved by the Director of the Department of Consumer and Business Services.

(2) Upon receiving an application from an association for approval of an insurer, the director shall give reasonable notice to the insurer and the applicant and conduct a public hearing on the application. The director may issue a certificate approving an insurer if the director determines that the contract of insurance contemplated:

(a) Is written upon substantially the same basis as to form, amount, coverage, maturity, voluntary and involuntary termination and other provisions as the insurance contract provided by the Federal Deposit Insurance Corporation;

(b) Complies with any further requirements for protection of account holders that the director considers reasonably necessary; and

(c) Is underwritten by an insurer who has a net worth reasonably commensurate with the risks underwritten and is authorized to transact insurance in this state.

(3) Subsection (2) of this section applies to all revisions or modifications of such contracts of insurance.

(4) Insured associations may make representations as to insurance of savings accounts but all representations shall set forth the name of the insurer. An association or other person shall not advertise, represent, accept or offer to accept any savings accounts in this state, unless the accounts are insured as provided by this section. [1975 c.582 §48; 1999 c.107 §13]

722.050 [Repealed by 1975 c.582 §152]

722.052 Revocation of certificate of authority; dissolution. (1) The Director of the Department of Consumer and Business Services may revoke the certificate of authority of a domestic or a foreign association for violation of the provisions of this chapter.

(2) The director may revoke the certificate of authority of a new domestic association and may dissolve the association when the association fails to obtain insurance of accounts and commence business within the time allowed by ORS 722.046.

(3) The director may dissolve a domestic association:

(a) When the report of the initial board of directors is not filed within the time allowed by ORS 722.032.

(b) After the effective date of an order issued under ORS 722.036 denying a certificate of authority.

(4) The director shall dissolve an association as provided by ORS 57.585 (1985 Replacement Part). The director, prior to the dissolution, may appoint a conservator as provided by ORS 722.474 if the director finds that liquidation of the affairs of the association should precede the dissolution of the association. [1975 c.582 §49; 1981 c.633 §79; 1983 c.717 §34; 1985 c.728 §105; 1987 c.197 §15]

722.055 [Amended by 1961 c.398 §7; 1971 c.757 §5; repealed by 1975 c.582 §152]

(Voluntary Corporate Changes)

722.056 Conversion from domestic association to federal or foreign association or Oregon savings bank; conditions; effective date. (1) A domestic stock or mutual association may convert to a federal association whose principal office is in this state or to a foreign mutual or stock association or to an Oregon savings bank, as defined in ORS 706.008, upon an equitable basis subject to:

(a) The prior approval of the conversion by the Director of the Department of Consumer and Business Services;

(b) The approval of the state or federal supervisory authority having jurisdiction of the proposed resulting association or bank; and

(c) The approval of the members of the converting association at a meeting properly called to consider such action.

(2) When conversion to an Oregon savings bank, as defined in ORS 706.008, is proposed, the conversion is subject to the rules adopted under ORS 706.790 to carry out this section.

(3) Upon receipt of the approval of a proposed conversion from the director and other appropriate supervisory authority, a converting association, under the supervision of the authority, may carry out the plan of conversion. A record of all acts or proceedings taken in carrying out the proposed conversion shall be filed with the director.

(4) The effective date of a conversion under this section is governed by the law, if any, governing the resulting association or bank. If there is no law governing the effective date, conversion proposed under this section is effective upon the date that all provisions of this chapter and the rules adopted pursuant thereto have been complied with and a new charter or certificate of incorporation has been issued to the resulting association or savings bank. A certified copy of the new charter or certificate of incorporation shall be filed with the director. [1975 c.582 §50; 1985 c.762 §56; 1987 c.373 §57; 1987 c.445 §11; 1997 c.631 §531]

722.058 Conversion of federal or foreign mutual association or savings bank to domestic mutual association; conversion of stock association or Oregon stock savings bank to domestic stock association. (1) A federal mutual association whose principal office is in this state, a foreign mutual association or a savings bank may convert to a domestic mutual association and a federal stock association whose principal office is in this state, a foreign stock association or an Oregon stock savings bank, as defined in ORS 706.008, may convert to a domestic stock association upon an equitable basis subject to:

(a) The laws and regulations governing the converting association or bank;

(b) The approval of the Director of the Department of Consumer and Business Services;

(c) The approval of the members of the converting association or bank; and

(d) The rules adopted by the director to carry out the provisions of ORS 722.056 to 722.068.

(2) Upon receipt of the approval of a proposed conversion from the director, a converting association or bank may, under the supervision of the director, carry out the plan of conversion. A record of all acts or proceedings taken by the board of directors of the converting association or bank in carrying out the proposed conversion shall be filed with the director.

(3) Notice of a meeting of the members to approve a conversion under this section shall be given as provided by ORS 722.066 (2) and (3), unless otherwise provided by the law applicable to the converting association or bank. At a meeting at which a conversion under this section is voted upon, the members shall also vote upon the directors who shall be the directors of the domestic association after conversion takes effect. The director shall, in the certificate of incorporation issued to the resulting association, include a statement that the association is incorporated by conversion from a federal or foreign association or Oregon savings bank, as the case may be.

(4) A conversion carried out under this section is effective on the date that all provisions of this chapter and the regulations adopted pursuant thereto have been complied with and a new certificate of incorporation has been issued by the director.

(5) All provisions regarding property and other rights contained in ORS 722.068 apply, in reverse order, to the conversion into a domestic association under this section, so that the resulting domestic association shall be a continuation of the converting association or bank and continue to have all of its rights, liabilities, obligations and relations. [1975 c.582 §51; 1987 c.445 §12; 1997 c.631 §532]

722.060 [Amended by 1973 c.368 §1; repealed by 1975 c.582 §152]

722.062 Conversion of federal or foreign mutual association or savings bank to domestic stock association; conversion of stock association to domestic mutual association; conditions. (1) A federal mutual association whose principal office is in this state or a foreign or domestic mutual association or savings bank may convert to a domestic stock association and a federal stock association whose principal office is in this state or a foreign or domestic stock association may convert to a domestic mutual association upon an equitable basis subject to:

(a) The laws and regulations governing the converting association or savings bank;

(b) The approval of the Director of the Department of Consumer and Business Services;

(c) The approval of the members of the converting association or bank; and

(d) The rules adopted pursuant to ORS 722.064.

(2) ORS 722.058 (2) to (5) apply to a conversion under this section. [1975 c.582 §52]

722.064 Rules and supervision standards in conversions. In adopting rules or issuing orders to carry out ORS 722.056 to 722.068, and especially when adopting rules or supervising conversions proposed under ORS 722.062, the Director of the Department of Consumer and Business Services shall assure that:

(1) Accurate and adequate disclosure of the terms and effects of plans of conversion are provided to purchasers of capital stock in resulting associations, including account holders of converting mutual associations and savings banks;

(2) Adjustments are made in plans of conversion to be effected by way of merger or holding company acquisition necessary or appropriate to accomplish the purpose of this section;

(3) Plans of conversion and proxy statements, offering circulars and related instruments and actions implementing such plans are subject to review and approval by the appropriate supervisory authorities;

(4) The capital stock issued as a part of conversion is fairly and independently valued and priced;

(5) Such capital stock is allocated and distributed fairly and without manipulative or deceptive devices being employed;

(6) Appropriate provision is made regarding fractional share interests and minimum capital stock purchase requirements; and

(7) Plans of conversion are adopted and implemented in a form and manner so that stability and continuity of management are encouraged and so that the stability, safety and soundness of savings associations and other financial institutions are not impaired. [1975 c.582 §53]

722.065 [Amended by 1971 c.743 §417; 1971 c.757 §6; repealed by 1975 c.582 §152]

722.066 Approval of conversion by members. (1) A conversion proposed under ORS 722.056 to 722.068 by a domestic association or Oregon savings bank as defined in ORS 706.008 shall, after approval by the supervisory authority having jurisdiction of the converting association or savings bank, be submitted to the members at an annual meeting or at a special meeting called to consider such action. The conversion must have the approval of the number of votes required by ORS 57.511 (1985 Replacement Part) to approve a sale of assets.

(2) Notice shall be given of any meeting at which a conversion is to be considered. The notice shall:

(a) Expressly state that a proposed conversion will be submitted for approval or disapproval;

(b) Include a full and accurate description of the plan of conversion and all other matters to be brought before the meeting;

(c) State that a proxy for the meeting given previously is revocable; and

(d) State the time, date and place of the meeting.

(3) The notice shall be given at least 20 days prior to the date of the meeting to each voting member of the converting association or Oregon savings bank, the Director of the Department of Consumer and Business Services and the other appropriate supervisory authority.

(4) A foreign or federal association or an Oregon savings bank proposing a conversion under ORS 722.056 to 722.068 shall comply with the applicable provisions of the law and regulations governing such association or bank regarding approval by the supervisory authority and the members of the association or bank. [1975 c.582 §54; 1987 c.197 §16; 1987 c.445 §13; 1997 c.631 §533]

722.068 Effect of conversion. (1) Upon the effective date of the conversion of a domestic association to a federal or foreign association or an Oregon savings bank, as defined in ORS 706.008, the converting domestic association shall cease to be a domestic association incorporated under the laws of this state. However, it is expressly declared that the resulting association or savings bank shall be merely a continuation of the converting domestic association under a new name and new jurisdiction and such revision of its corporate structure as may be considered necessary for its proper operation under such new jurisdiction. All property of the converted association, including its rights, titles and interests in and to all property of whatever kind, whether real, personal or mixed; and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing or pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed remain and be vested in and continue and be the property of the resulting association or bank. All the liabilities and obligations of the converting domestic association shall continue as valid and subsisting liabilities and obligations of the resulting association or bank. The resulting association or bank on the effective date of the conversion shall continue to have and succeed to all the rights, liabilities, obligations and relations of the converting association. A creditor of a domestic association shall not by reason of such conversion alone be deprived of or prejudiced with respect to any claim which the creditor may have against the converting domestic association.

(2) All pending actions and other judicial proceedings to which the converting domestic association is a party shall not abate or discontinue by reason of such conversion, but may be prosecuted to order or judgment in the same manner as if such conversion had not been made and such resulting association or bank may continue such action in its corporate name. Any order or judgment may be rendered for or against it which might have been rendered for or against the converting domestic association theretofore involved in such judicial proceedings. [1975 c.582 §55; 1987 c.445 §14; 1997 c.631 §534; 2003 c.576 §552]

722.070 [Amended by 1959 c.227 §6; 1961 c.398 §8; 1963 c.288 §18; repealed by 1975 c.582 §152]

722.072 Merger; consolidation; exchange; sale of assets. (1) A domestic association may merge or consolidate with, participate in an exchange with or sell its assets, including one or more of its branch facilities, to:

(a) One or more domestic associations;

(b) One or more foreign associations;

(c) One or more federal associations; or

(d) One or more Oregon savings banks.

(2) A merger, consolidation, exchange or sale under this section shall be carried out pursuant to a plan adopted by the board of directors and approved by the Director of the Department of Consumer and Business Services as:

(a) Equitable to the members of the association;

(b) Not impairing the usefulness and success of other properly conducted associations; and

(c) Promoting the public convenience and advantage.

(3) The provisions of ORS 57.455 to 57.500, 57.506 and 57.511, (1985 Replacement Part), applicable to a merger, consolidation or exchange of shares with, or sale of assets to, a foreign corporation also apply to a merger, consolidation or exchange with, or a sale to, a federal association.

(4) Notwithstanding ORS chapter 57 (1985 Replacement Part), stockholders of the surviving corporation in a merger acquisition need not authorize and approve the plan if:

(a) The associations charter is not changed; and

(b) Any stock issued or delivered under the plan, plus those initially issuable upon conversion of any securities to be issued or delivered under the plan, does not exceed 15 percent of the total shares of voting stock of the association outstanding immediately prior to the effective date of the merger or acquisition. [1975 c.582 §56; 1979 c.863 §2; 1981 c.472 §4; 1983 c.717 §35; 1985 c.798 §4; 1987 c.197 §17; 1987 c.445 §15; 1997 c.631 §535]

722.074 Voluntary dissolution. (1) A consent to dissolve or a resolution to dissolve shall not be effective as provided by ORS 57.546 (1985 Replacement Part) unless the plan for distribution of the assets of the association is approved by the Director of the Department of Consumer and Business Services as equitable to the members.

(2) An association during liquidation shall continue to be subject to the supervision of the director. The board of directors of the association shall report the progress of the liquidation to the director from time to time as the director may require.

(3) The director may take over and conduct the liquidation as provided by this section and ORS 722.474 and 722.476 when the director considers it to be in the interest of the account holders, creditors, stockholders and other members of the association.

(4) Upon completion of a liquidation by the board of directors, the board shall file a final report and accounting of the liquidation with the director. [1975 c.582 §57; 1987 c.197 §18]

CORPORATE ADMINISTRATION

(Directors; Officers; Members; Borrowers)

722.102 Directors responsibility; designation, duties of managing officer and representative; service of process on nonresident director. (1) The board of directors of a savings association shall be responsible for the business policies of the association and for the enforcement of such policies by the managing officer.

(2) The board of each savings association shall designate a person to serve as the managing officer. The managing officer shall be the person responsible to the board of directors for the operation of the association. The board shall also designate a representative for the managing officer who may act for the managing officer during the temporary absence or inability of such officer to act. For the purposes of this section, the managing officer of a foreign association shall be a person in this state who is responsible to the board of directors of the association for the operations of the association in this state.

(3) The board of directors of each association shall inform the Director of the Department of Consumer and Business Services of the name of the managing officer and the managing officers representative upon the designation, or any change in the designation, of such a person. A board may comply with this subsection by mailing the director a verified copy of the minutes of the board meeting at which the managing officer or the managing officers representative is designated.

(4) Each director of a domestic association who is not a resident of this state shall, by service as a director, appoint the director as agent for service of process in any proceeding connected with the directors election or service as a director. Subsections (5) to (7) of this section apply to service of process as authorized by this subsection.

(5) Service shall be made on the director by:

(a) Service on the director or on a clerk on duty in the Department of Consumer and Business Services, of a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and a $2 fee;

(b) Transmittal by the person instituting the proceedings of notice of the service on the director and a copy of the process, notice or demand and accompanying papers to the savings association being served by certified or registered mail:

(A) At the last-registered office of the savings association as shown by the records of the director; and

(B) At such address, the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

(c) Filing with the appropriate court or other body, as part of the return of service, of the return receipt of mailing and an affidavit of the person initiating the proceedings that this section has been complied with.

(6) The director shall keep a record of all processes, notices and demands served under this section.

(7) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a savings association in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the director is permitted where such purposes are limited by other provisions of law. [1975 c.582 §58; 1983 c.717 §36; 1985 c.762 §57]

722.104 Operating and employment contracts. A savings association may make, transfer, extend or renew operating and employment contracts. A contract under this section shall be subject to rules, if any, of the Director of the Department of Consumer and Business Services adopted to carry out the purposes of this chapter. An employment contract with an officer or employee of an association shall provide that upon discharge of the officer or employee pursuant to ORS 722.468, the contract and all obligations of the association under the contract terminate; but discharge shall not affect any vested rights of the parties to such a contract. [1975 c.582 §59; 1981 c.472 §5]

722.105 [Amended by 1959 c.227 §7; 1961 c.398 §9; 1971 c.757 §7; repealed by 1975 c.582 §152]

722.106 Bonds and insurance coverage; notice of cancellation; exception. (1) Except as provided in ORS 722.107, every savings association shall obtain and maintain fidelity and other bonds and insurance coverage, with one or more insurers authorized to do business in this state, of the kinds and in the form and amounts required by the rules of the Director of the Department of Consumer and Business Services to protect the association, its account holders and other customers, and the public.

(2) Every required bond and insurance policy shall provide that a cancellation thereof, either by the insurer or the insured, shall not become effective until at least 30 days after notice that it is to be canceled is mailed to the director. [1975 c.582 §60; 1987 c.285 §3]

722.107 Fund in lieu of bonds and insurance coverage. Notwithstanding ORS 722.106, the Director of the Department of Consumer and Business Services may establish by rule a program under which a savings association may create a fund to provide payment, protection and indemnification to the association, its officers, directors and employees, its customers and the public for losses incurred or damages sustained. The establishment of such a fund shall be in lieu of some or all of the bonding and insurance requirements of ORS 722.106, and shall only be allowed if the director finds that adequate third-party insurance or bonding protection is not available, or is only available at excessive rates. Among the provisions of the program shall be:

(1) Provisions for creating and administering the fund. The provisions must require the pledging of collateral by the association with the Federal Home Loan Bank of Seattle or another pledge holder approved by the director.

(2) A limitation on the amount of collateral that an association may pledge to the fund.

(3) Provisions for maintaining the fund and replacing expenditures from the fund.

(4) A requirement that an association give notice to its pledge holder before making any pledge, and authorization to the pledge holder to refuse a pledge when it determines the pledge to be inappropriate.

(5) Provisions for claim payments and reimbursement from the fund. [1987 c.285 §2; 1987 c.414 §70a]

722.108 Fiduciary relationship of directors, officers and employees; conflict of interest; liability for violation. (1) The directors, officers and employees of a savings association occupy a fiduciary relationship to the association. A director, officer or employee of an association shall not engage or participate, directly or indirectly, in any business or transaction involving the association when such person possesses any personal interest, direct or indirect in the business or transaction unless:

(a) Prior thereto, the person fully discloses to the board of directors such personal interest;

(b) The business or transaction is fair to the association and reasonable; and

(c) The business or transaction has the prior approval of not less than two-thirds of the authorized members of the board of directors, the approval is entered in the minutes of the meeting at which the business or transaction is authorized and a director with any interest in the business or transaction abstains from voting on the question of approval. However, any business or transaction in which more than one-third of the authorized members of the board of directors have an interest may be consummated if the Director of the Department of Consumer and Business Services approves the business or transaction before its consummation.

(2) The director may require that a director, officer or employee disclose any personal interest, direct or indirect, in any business or transaction on behalf of or involving the association and of the directors, officers or employees control of or active participation in an enterprise having activities related to the business of the association.

(3) In addition to any other penalty provided by law, an officer, director or employee who violates this section is liable to the association for any profits inuring to the officer, director or employee and any loss or excess expense incurred by the association as a result of such violation. [1975 c.582 §61; 1981 c.472 §6]

722.110 [Repealed by 1975 c.582 §152]

722.112 Indemnification or reimbursement of director, officer, employee or agent. In addition to the authority granted an association by ORS 57.255 (1985 Replacement Part), a director, officer, employee or agent may be indemnified by an association, or reimbursed, for reasonable expenses necessarily incurred, even though the person was negligent or committed an act or failed to perform a duty for which there is a common law or a statutory liability if:

(1) The board of directors finds that the person acted in good faith, in what the person believed to be the best interest of the association and without knowledge or reasonable cause to believe that any such action or inaction was a violation of any law, and the board approves the indemnification or reimbursement;

(2) The Director of the Department of Consumer and Business Services concurs in the findings of the board adopted under subsection (1) of this section and approves the indemnification or reimbursement; and

(3) The indemnification or reimbursement is approved at an annual or special meeting of the members by a majority of the votes eligible to be cast. [1975 c.582 §62; 1987 c.197 §19]

722.113 Indemnification fund for officers and directors. The Director of the Department of Consumer and Business Services may establish by rule a program under which a savings association may create a fund for indemnifying its directors and officers. Among the provisions of the program shall be the following:

(1) Provisions for creating and administering the fund which shall require the pledging of collateral by the association with the Federal Home Loan Bank of Seattle or another pledge holder approved by the director.

(2) A limitation on the amount of collateral that an association may pledge to the fund.

(3) Provisions for maintaining the fund and replacing expenditures from the fund.

(4) A requirement that an association give notice to its pledge holder before making any pledge, and authorization to the pledge holder to refuse a pledge when it determines the pledge to be inappropriate.

(5) A requirement that, notwithstanding ORS 60.047 (2)(d), 60.387 to 60.414 and 722.112, an association that creates a fund shall indemnify a director or officer to the full extent that there are resources in the fund in all cases except for fraud or bad faith by the director or officer. [1987 c.224 §2; 1987 c.373 §90a; 1987 c.414 §166c; 1987 c.528 §5; 1991 c.883 §14]

722.114 Membership in association; voting; membership records. (1) Memberships may be granted by the articles of incorporation or bylaws of an association to borrowers or account holders of the association, with such rights and liabilities as are allowed by the articles or bylaws. Unless otherwise provided in the articles or bylaws, a member may vote in person or by proxy on any matter subject to a vote, at any regular or special meeting of the members. However, the members of a mutual association shall include its account holders and members of a stock association shall include its stockholders. The articles of incorporation may limit or deny voting rights of any class of members to the extent not inconsistent with this chapter.

(2) Membership of an account holder in a mutual or stock association continues until the savings account is transferred on the books of the association or the account is withdrawn. When a savings account is issued by an association in the name of two or more persons, a proxy is valid if executed by any one or more of such persons.

(3) Each association shall maintain records of the members of the association showing the name and address of each member and the status of each member as a stockholder, account holder or borrower. [1975 c.582 §63; 1981 c.472 §7]

722.115 [Amended by 1953 c.401 §11; 1959 c.227 §8; 1963 c.288 §2; repealed by 1975 c.582 §152]

722.116 Members right to examine books and records; enforcement; attorney fees. (1) Subject to ORS 722.118 (1), a member with voting rights has the right to examine in person, or by an agent or an attorney, at reasonable times, for any proper purpose, the relevant books and records of the association and to make extracts therefrom. If an association refuses to allow such a member, or the agent or attorney of such a member, to so examine and make extracts from such books and records for a proper purpose, the member may petition any court of competent jurisdiction for an order compelling the production for examination by such member of the relevant books and records. The order may be granted if:

(a) The member is acting in good faith and for a proper purpose in making the demand; and

(b) The confidentiality of the accounts and records pertaining to savings accounts and personal information in loan records of other persons is preserved during such production and examination.

(2) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1975 c.582 §64; 1981 c.897 §101; 1995 c.618 §125]

722.118 Account holders and borrowers right to inspect accounts; members right to communicate with members; enforcement; attorney fees. (1) Every account holder and borrower has the right to inspect the books and records of a savings association that pertain to the accounts of the account holder or borrower. Otherwise, the right of inspection and examination of the accounts of account holders or personal information in loan records is limited to:

(a) The Director of the Department of Consumer and Business Services or an authorized representative of the director.

(b) Persons authorized to act for the association.

(c) Any federal or state instrumentality or agency authorized to inspect or examine the books and records of an insured association.

(d) Any person acting under authority of a court of competent jurisdiction.

(2) A member has the right to communicate with other members of the association with reference to any question pending or to be presented for consideration at a meeting of the members. An association may not defeat such right by a redemption of the members accounts in the association. A member who wishes to communicate with other members shall submit to the association a request, subscribed by the member, which includes:

(a) The members full name and address.

(b) The nature and extent of the members interest in the association at the time the members application for communication is made.

(c) A statement of the reasons for and purposes of the communication and that the communication is not for any reason other than the business welfare of the association.

(d) A copy of the communication.

(e) If the communication concerns a question to be raised at a meeting of the members of the association, the date of the meeting at which the matter will be presented.

(3) Upon receipt of the request referred to in subsection (2) of this section, the association shall, within 10 days, notify the requesting member of:

(a) The approximate number of the members and the estimated amount of the reasonable costs and expenses of mailing the communication; or

(b) Its determination to refuse the request and the specific reasons for its refusal, including its determination whether or not the request has been made for a proper purpose.

(4) Within seven days after receipt of the sum specified pursuant to subsection (3)(a) of this section and sufficient copies of the communication, the association shall mail the communication to all its members.

(5) If a request referred to by subsection (2) of this section is refused by the association, the requesting member may submit the request and the refusal thereof to the director for review. The director may issue an order denying the request or, if the director finds the request is not for any reason other than the business welfare of the association, granting the request and directing the association to comply with subsection (4) of this section.

(6) In any action arising out of a request that is refused under this section, the court may award reasonable attorney fees to the prevailing party. [Formerly 722.303; 1985 c.762 §58; 1995 c.618 §126]

722.120 [Repealed by 1975 c.582 §152]

722.122 Applicability of ORS 722.116 and 722.118 to federal associations. Insofar as ORS 722.116 and 722.118 are not inconsistent with federal law, they apply to a federal association whose principal office is located in this state and to the members thereof, except that the request permitted by ORS 722.118 (5) shall be submitted to the Federal Housing Finance Board, Washington, D.C., in the case of a federal association and forwarded to members only upon the order and direction of that board. [1975 c.582 §66; 1999 c.107 §6]

722.124 Notice of cease and desist orders in annual meeting notice. If a domestic association or a director, officer, employee or agent of a domestic association was issued one or more orders by the Director of the Department of Consumer and Business Services under ORS 722.464 within the 12 months immediately preceding the date of the annual shareholders meeting, the domestic association shall include in every notice required for the annual meeting under ORS 57.150 (1985 Replacement Part):

(1) A copy of ORS 722.464; and

(2) A statement that the domestic association or a director, officer, employee or agent of the domestic association received such an order or orders. [1985 c.786 §62; 1987 c.197 §20; 1987 c.215 §4]

722.125 [Amended by 1959 c.227 §9; 1961 c.398 §10; repealed by 1975 c.582 §152]

722.130 [Amended by 1953 c.401 §11; 1959 c.227 §10; 1961 c.398 §11; 1971 c.757 §8; 1973 c.368 §2; 1975 c.582 §79; renumbered 722.206]

(Stock; Dividends and Earnings; General Reserve and Net Worth Accounts)

722.132 Payment for stock issued by a stock association. The consideration for the issuance of stock of a stock association shall be paid in money or payment in tangible assets at fair market value. When payment of the consideration for which shares of stock are to be issued has been received by the association, such stock shall be considered fully paid and nonassessable. This section shall not be considered to limit or prohibit an association from establishing stock option, performance share or other benefit plans involving stock, or issuing stock under such a plan, if the association has received a certificate of authority and has satisfied all conditions the Director of the Department of Consumer and Business Services has attached to the certificate. [1975 c.582 §67; 1981 c.472 §8]

722.134 Sale or transfer of stock; when approval is required. (1) A stock association, unless it has the prior approval of the Director of the Department of Consumer and Business Services, shall not:

(a) Sell or transfer to any person stock of the association that equals or exceeds 10 percent of the total number of outstanding shares; or

(b) Sell or transfer to any person through one or more transactions any number of shares of stock adequate to give such person ownership or control of 10 percent or more of the outstanding shares of the association.

(2) No person shall acquire, through one or more transactions, shares of stock sufficient to give such person ownership or control, directly or indirectly, of record or beneficially, of 10 percent or more of the outstanding shares of the association, without prior approval of the director.

(3) Subsections (1) and (2) of this section also apply:

(a) When a sale or transfer of stock to a person increases the stock over which the person has ownership or control from less than 25 percent to 25 percent or more of the outstanding shares; or

(b) When a sale or transfer of stock to a person increases the stock over which the person has ownership or control from less than 50 percent to 50 percent or more of the outstanding shares.

(4) As used in this section, control means having the power, whether directly or indirectly and whether individually or in concert with one or more other persons, to cause action to be taken regarding voting or other incidents of ownership of the stock.

(5) The director shall disapprove a sale, transfer or acquisition if the director finds that the character, financial responsibility, experience and fitness of the person who would acquire control indicates that approval would not be in the interest of the account holders, borrowers or stockholders of the association or in the public interest.

(6) If a sale, transfer or acquisition described by subsection (1), (2) or (3) of this section is made without the prior approval of the director, the director may order the association to set aside or revoke the sale, transfer or acquisition, or may order the person to dispose of the shares or take such other action as is deemed appropriate. [1975 c.582 §68; 1979 c.863 §3; 1981 c.472 §9]

722.135 [Amended by 1955 c.181 §1; repealed by 1959 c.227 §32]

722.136 Ascertainment of earnings; payment of expenses. The gross earnings of a savings association shall be ascertained at least annually on an accrual basis according to generally accepted accounting principles. The expenses of an association shall be paid first from its gross earnings, then from earned surplus and finally from capital surplus. With the prior approval of the Director of the Department of Consumer and Business Services, expenses may be paid from stated capital or from any expense fund of a mutual association. [Formerly 722.145]

722.138 Conditions for payment of dividends, distribution of earned surplus; holding earned surplus. (1) Before payment of dividends to stockholders of a stock association or distribution of earned surplus to account holders of a mutual association, an association shall provide for:

(a) Its expenses, which shall include interest paid on savings accounts;

(b) Its definite fixed obligations; and

(c) The general reserve required by ORS 722.142.

(2) Nothing contained in this section prohibits an association from paying different rates of dividends or interest upon different classes of stock or savings accounts.

(3) Accrued unpaid interest delinquent for a period of more than three months shall not be considered earnings of an association.

(4) A savings association may, in addition to the general reserve, hold as earned surplus such sum as the board of directors may, from time to time, consider necessary or desirable. [Formerly 722.155]

722.140 [Amended by 1953 c.401 §11; repealed by 1959 c.227 §32]

722.142 General reserve account for losses and net worth requirements; rules. (1) A savings association shall establish and maintain a general reserve account for losses and other net worth accounts adequate to assure solvency of the association.

(2)(a) Each savings association shall accumulate and maintain as a net worth account a general reserve for the sole purpose of absorbing losses. At the annual closing date following the anniversary of its certificate of authority and each annual closing date thereafter, the general reserve shall have a minimum balance not less than an amount fixed by rule.

(b) The Director of the Department of Consumer and Business Services by rule shall fix the required minimum amount of general reserve accounts of associations. The rule shall provide a uniform schedule of minimum levels to be reached during the first 20 or more years of an associations operation for the purpose of achieving an orderly accumulation of the general reserve account.

(3) The director may permit an association to cure a deficiency in its general reserve account by requiring the board of directors of the association to earmark earned surplus, voluntarily pledged savings accounts of a mutual association, capital certificates of a mutual association, or capital surplus or stated capital, including preferred stocks, of a stock association, and capital notes and debentures subordinated to saving accounts, as part of its general reserve account in the amounts needed to cure the deficiency. Amounts so earmarked shall be held for the same purpose as the general reserve to the extent the earmarked amounts are needed to maintain the required reserve account level. An association shall not pay dividends or interest from the reserve account or other funds earmarked for the purpose of meeting the reserve account requirement.

(4) Every savings association shall build up and maintain its net worth so that at the close of business on any annual closing date its net worth accounts shall equal not less than the dollar amount determined in accordance with the rules to be adequate to assure solvency of the association. The rules shall provide for an adjustment of the net worth requirement during the first years of an associations operation in accordance with subsection (2)(b) of this section. Notwithstanding other provisions of this section, the director may consider an association to be in compliance with this section if applicable federal net worth and reserve requirements for federally insured associations are satisfied. If an association fails to establish or maintain the general reserve or the net worth requirements of this section, the director may in accordance with ORS 722.464 require the association to take appropriate corrective action.

(5) An association may establish reserve accounts, in addition to the general reserve, as its board of directors may authorize, and make transfers to and charge such reserve accounts.

(6) Losses as they are determined, not charged to other reserve accounts, shall be charged to the general reserve until the general reserve account is exhausted. After exhaustion of the general reserve, any remaining losses not charged to other reserve accounts shall be charged as determined:

(a) In the case of a stock association, to earned surplus, then capital surplus and then stated capital; or

(b) In the case of a mutual association, to earned surplus and then the expense fund, if any.

(7) Any insurance reserve required by an insurer of the savings accounts of an association shall be considered part of the general reserve for the purpose of subsection (2) of this section. [1975 c.582 §71; 1981 c.472 §10]

722.145 [Amended by 1959 c.227 §11; 1975 c.582 §69; renumbered 722.136]

722.147 [1959 c.227 §2; repealed by 1975 c.582 §152]

722.148 [1963 c.288 §4; 1967 c.234 §5; 1971 c.757 §9; 1973 c.368 §3; repealed by 1975 c.582 §152]

722.150 [Amended by 1953 c.401 §11; 1959 c.227 §12; 1961 c.398 §12; 1965 c.306 §3; 1967 c.234 §4; repealed by 1975 c.582 §152]

(Miscellaneous)

722.152 Membership fees prohibited. A savings association shall not charge or collect a membership fee for issuing a savings account or other obligation of the association. [1975 c.582 §72]

722.154 Publication of financial statements. Every association annually shall prepare a printed statement of the financial condition of the association and make it available to the public. The statement shall be in a form and published at the time prescribed by the Director of the Department of Consumer and Business Services. [1975 c.582 §73]

722.155 [Amended by 1953 c.401 §11; 1959 c.227 §13; 1961 c.398 §13; 1965 c.306 §9; 1967 c.234 §2; 1975 c.582 §70; renumbered 722.138]

722.156 Records. (1) A savings association shall keep correct and complete records, books of account and minutes of the proceedings of members, directors and the executive committee. Associations shall use such forms and observe such accounting principles and practices as the Director of the Department of Consumer and Business Services by rule requires from time to time.

(2) An association may cause any or all records kept by the association to be copied or reproduced by any photostatic, photographic or microfilming process that correctly and permanently copies, reproduces or forms a medium for copying or reproducing the original records on a film or other durable material, and the association may thereafter dispose of the original record. Such copy or reproduction shall be considered an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such copy or reproduction reproduced from a film record shall, for all purposes, be considered a facsimile, exemplification or certified copy of the original record. [1975 c.582 §74]

722.158 [1975 c.582 §75; repealed by 1987 c.650 §21]

722.160 [Amended by 1959 c.227 §14; repealed by 1975 c.582 §152]

722.162 Conduct of business on holidays; emergency closing. (1) This section applies to domestic associations and to foreign or federal associations doing business in this state.

(2) As used in this section:

(a) Emergency means any condition or occurrence which may interfere with the conduct of normal business operations at the principal office or one or more of the branches of an association, or which poses an imminent or existing threat to the safety or security of persons or property.

(b) Open for the general conduct of association business means the office or offices of the association are open for carrying on substantially all business functions of the association.

(3) The following days are optional holidays for purposes of this section:

(a) Each Saturday and Sunday.

(b) New Years Day on January 1.

(c) Martin Luther King, Jr.s birthday on the third Monday in January.

(d) Presidents Day, on the third Monday in February.

(e) Memorial Day on the last Monday in May.

(f) Independence Day on July 4.

(g) Labor Day on the first Monday in September.

(h) Columbus Day on the second Monday in October.

(i) Veterans Day on November 11.

(j) Thanksgiving Day on the fourth Thursday in November.

(k) Christmas Day on December 25.

(4) When an optional holiday, other than a Saturday, falls on Saturday, the association may observe the holiday either on that day or on the preceding Friday. When an optional holiday, other than a Sunday, falls on a Sunday, the association may observe the holiday either on that day or on the succeeding Monday.

(5) Except as otherwise provided in this section, associations shall be open for the general conduct of association business on each day that is not an optional holiday.

(6) Any savings association may remain closed on any holiday with respect to all or any of its functions.

(7) Subject to any applicable federal law or regulation, an office of a savings association may be closed for any part or all of any day other than a holiday if the times or days which the office is open are posted on the premises of the office.

(8) When the Director of the Department of Consumer and Business Services determines that an emergency exists, the director may authorize the closing of the principal office or any branch of an association that may be affected by the emergency. The office or branch so closed may remain closed until the director determines that the emergency has ended and for such further time thereafter as may reasonably be required to prepare the office or branch to reopen.

(9) When the officers of an association determine that an emergency exists which affects the principal office or a branch of the association, they may close the office or branch without the approval of the director for a period not to exceed 48 hours, excluding holidays, during the continuation of the emergency. An association closing an office or branch under this subsection shall give prompt notice of its action to the director or, in the case of a foreign or federal association, to its supervisory authority.

(10) The principal officers of a savings association may close any office of the association on any day designated, by proclamation of the President of the United States or the Governor of this state, as a day of mourning, rejoicing or other special observance.

(11) When any obligation payable at, by or through an association, principal office or branch falls due on a day on which it remains closed under this section, it shall be due and payable on the next day on which the association, office or branch is reopened. Any act authorized, required or permitted to be performed at, by or with respect to any savings association, office or branch on a day on which it remains so closed may be performed on the next succeeding day on which the association, office or branch is reopened; and no liability or loss of rights of any kind shall result from such closing. [Formerly 722.185; 1981 c.472 §11; 1985 c.627 §2; 1989 c.582 §2; 1989 c.596 §2; 1995 c.373 §2; 1997 c.188 §2; 2001 c.104 §285]

722.164 Sharing of information on customers by savings associations and related companies. (1) A savings association may share financial and credit information concerning its customers:

(a) With any company of which it directly or indirectly controls 50 percent or more of the voting shares; and

(b) With any parent company that directly or indirectly controls 50 percent or more of the voting shares of the savings association.

(2) Any company controlled by a savings association in the manner described in subsection (1) of this section and any parent company of the same savings association, as described in subsection (1) of this section, may share information concerning their customers with each other, with the savings association and with any other company so controlled by the same savings association.

(3) This section shall not be construed as otherwise permitting or limiting the sharing or disclosure of information.

(4) For purposes of this section, customers includes but is not limited to depositors, borrowers, credit card holders, lessees, purchasers under contracts and applicants for credit. [1985 c.798 §2]

722.165 [Amended by 1953 c.401 §11; 1961 c.280 §9; 1971 c.757 §10; 1975 c.582 §117; renumbered 722.434]

722.167 [1985 c.804 §4; repealed by 1987 c.491 §9]

722.170 [Amended by 1971 c.757 §11; 1973 c.368 §4; repealed by 1975 c.582 §152]

722.175 [Amended by 1971 c.743 §418; repealed by 1975 c.582 §152]

722.180 [Amended by 1961 c.398 §14; repealed by 1975 c.582 §152]

722.185 [Amended by 1975 c.582 §76; renumbered 722.162]

722.190 [Amended by 1959 c.169 §2; repealed by 1975 c.582 §152]

722.195 [1963 c.288 §17; 1969 c.138 §4; repealed by 1975 c.582 §152]

722.200 [1965 c.306 §7; repealed by 1975 c.582 §152]

GENERAL POWERS

722.202 General powers of associations. A savings association has all the powers conferred by this chapter, or its charter or certificate of incorporation, both express and implied, and such other rights, privileges and powers as are incidental thereto or reasonably necessary or appropriate to the accomplishment of the purpose of the association. Among other rights, privileges and powers, and except as otherwise limited by the provisions of this chapter, a savings association may:

(1) Procure insurance of its real estate and other loans and of its savings accounts from any federal, state or private agency or corporation authorized to write such insurance and, in the exercise of such powers, may comply with any requirements of law or rule or order promulgated and execute any contracts and pay any premiums required in connection therewith.

(2) Be a member of a Federal Home Loan Bank, the Federal Deposit Insurance Corporation or any similar federal or state agency, and do all things required by federal or state law to obtain and continue such membership.

(3) Acquire savings and pay earnings thereon, and lend and invest its funds.

(4) Subject to compliance with the reserve requirements for demand deposits, receive demand deposits any time after the earliest of one of the following dates:

(a) When federal regulatory authorities eliminate the interest rate differentials between bank time accounts and federal association time accounts.

(b) When federal legislation is enacted permitting charters for federal associations to include demand deposit authority.

(c) When federal regulatory authorities permit demand deposits for federal associations.

(5) Subject to regulations of the United States Treasury Department, serve as depositories for federal taxes or as treasury tax and loan depositories, and satisfy any requirements in connection therewith including establishing tax and loan accounts and note accounts (which are not classified as savings accounts or savings deposits), which are subject to the right of immediate withdrawal or call, and may require pledging collateral.

(6) Participate in future and option transactions through regulated or recognized markets, subject to rules prescribed by the Director of the Department of Consumer and Business Services. [1975 c.582 §77; 1979 c.863 §4; 1997 c.631 §536; 1999 c.107 §14]

722.204 Associations may be granted powers of federal associations; rules. Notwithstanding any limitation, condition or prohibition in this chapter and to carry out the purposes of this chapter, the Director of the Department of Consumer and Business Services may adopt rules permitting associations to exercise any right, power or privilege conferred by federal law or regulation on federal associations doing business in this state. The director may adopt such a rule if the director finds that the exercise of any such right, power or privilege serves the public convenience and advantage. [1975 c.582 §78]

722.205 [Amended by 1963 c.288 §5; 1965 c.306 §4; 1971 c.757 §12; 1973 c.368 §5; repealed by 1975 c.582 §152]

722.206 Power of association to borrow; limitations, exceptions and preferences. (1) A savings association may borrow money for any of its corporate purposes, when authorized by proper resolution of its board of directors. However, the aggregate indebtedness of an association outstanding at any one time shall not exceed 35 percent of its assets.

(2) Notwithstanding the limitation in subsection (1) of this section, an association may:

(a) Accept savings accounts as provided by ORS 722.252 to 722.268.

(b) Borrow or obtain advances from the Federal Home Loan Bank or other similar federal or state agency in such amounts and upon such terms as may be prescribed by such bank or agency.

(c) Issue capital notes or debentures as provided by ORS 722.208.

(3) An association may borrow from and lend to other savings associations or federal associations.

(4) When the Director of the Department of Consumer and Business Services considers an indebtedness of an association incurred under this section to be detrimental to the interests of its account holders or other creditors, the director shall require the association to change or reduce its indebtedness to an extent the director considers reasonable, giving the association a reasonable time in which to effect such change or reduction of indebtedness.

(5) A savings association may assign or pledge any property of the association, or repledge any shares of the stock pledged to the association, as collateral security for loans obtained for any of its corporate purposes.

(6) Any pledgee or other lawful holder of any note or other evidence of indebtedness due to an association, has the right to enforce, in the pledgees or holders own name or in the name of the association, all appropriate remedies to enforce collection, whether or not the stock described in connection with the note is held by such pledgee or holder.

(7) Obligations of an association are, upon liquidation, payable out of the assets of the association in the following order of preferences to:

(a) Secured creditors.

(b) Financial institutions, as defined in ORS 706.008.

(c) Other creditors, including savings account holders, unless the bylaws of the association provide a different order of preference between account holders and other creditors.

(d) Stockholders. [Formerly 722.130; 1981 c.472 §14; 1997 c.631 §537]

722.208 Capital notes and debentures. (1) A savings association may issue and sell its capital notes or debentures with the prior approval of the Director of the Department of Consumer and Business Services and subject to any sinking fund or other conditions the director may impose. An association shall also have the prior approval of a majority of the stockholders owning a majority of the issued and outstanding shares of stock of the association to issue convertible capital notes or debentures.

(2) Capital notes or debentures issued by a stock association may be converted into stock in accordance with provisions approved by the director and contained in the capital notes or debentures. Convertible capital notes or debentures may be issued without offer thereof to existing stockholders if so authorized by the director provided that the right of preemption does not otherwise exist.

(3) Capital notes and debentures shall be an unsecured indebtedness of the association and shall be subordinate to the claims of account holders and all other creditors of the association, regardless of whether the claims of account holders or other creditors arose before or after the issuance of such debentures or capital notes. In the event of liquidation, all account holders and other creditors of the association shall be entitled to be paid in full before any payment shall be made on account of principal or interest on capital notes or debentures. Capital notes and debentures shall contain a statement of the rights and priorities of the lenders.

(4) The amounts of outstanding capital notes or debentures legally issued by an association shall be treated as capital for the purpose of computing general reserve requirements. [1975 c.582 §80; 1979 c.863 §5]

722.210 [Repealed by 1967 c.234 §6 (722.211 enacted in lieu of 722.210)]

722.211 [1967 c.234 §7 (enacted in lieu of 722.210); repealed by 1975 c.582 §152]

722.212 Trust business powers. A domestic association may, in addition to other powers granted by this chapter, conduct a trust business. In the conduct of a trust business an association may exercise all the powers of a trust company, as defined by ORS 709.150, upon compliance with the laws of this state relating to the regulation of a trust business. [1975 c.582 §81]

722.214 Acting as trustee or custodian under Employee Retirement Income Security Act of 1974. A savings association may act as trustee or custodian within the contemplation of subsections (d) and (f) of section 401 and subsection (a) of section 408 of the Internal Revenue Code of 1954, as amended; however, an association shall not have the power to invest assets received as such a trustee or custodian other than in savings accounts of the association unless it complies with ORS 722.212. [1975 c.582 §82]

722.215 [Repealed by 1975 c.582 §152]

722.220 [Repealed by 1975 c.582 §152]

722.225 [Amended by 1975 c.582 §129; renumbered 722.468]

722.230 [Amended by 1959 c.227 §15; 1961 c.398 §15; repealed by 1969 c.138 §15]

722.235 [Repealed by 1971 c.743 §432]

722.240 [Amended by 1959 c.227 §16; 1963 c.288 §6; 1971 c.743 §419; repealed by 1975 c.582 §152]

722.245 [Repealed by 1975 c.582 §152]

722.250 [Repealed by 1975 c.582 §152]

SAVINGS OPERATIONS

722.252 Account holders as creditors of association. The relationship between an association and its account holders is that of debtor and creditor. [1975 c.582 §83]

722.254 Savings accounts. (1) A savings account may be opened and owned by any one or more persons, by a public officer, or a political subdivision or other governmental unit. Deposits to savings accounts may be made only in cash or its equivalent. Except as limited by the board of directors from time to time, an account holder may make additions to a savings account in such amounts and at such times as the account holder may elect. An association may refuse to issue, renew or continue a savings account.

(2) A savings association may issue any type of savings account contract not prohibited by this chapter or other applicable law, or by the rules adopted pursuant thereto. Any special terms and provisions applicable to a savings account, the ownership thereof and the conditions upon which withdrawals may be made shall be clearly and truthfully set forth in writing.

(3) A savings association shall not offer or issue any savings account contract unless the terms of the contract and the forms used to evidence ownership of the account have been approved by the Director of the Department of Consumer and Business Services. The evidence of ownership of a savings account is not subject to ORS chapter 78.

(4) Transfer of a savings account or any interest therein is not binding upon the association until the transfer has been made on the books of the association. The association may treat the holder of record of a savings account as the owner thereof for all purposes until a transfer has been made on the books of the association. This subsection does not apply to negotiable certificates of deposit or other negotiable instruments issued or caused to be issued by an association. [1975 c.582 §84; 1981 c.472 §15; 1985 c.676 §60]

722.256 Withdrawal from savings accounts; rules. (1) An account holder may withdraw part or all of the funds of the account holder subject to the terms applicable to the savings account of the account holder.

(2) The Director of the Department of Consumer and Business Services shall prescribe by rule:

(a) The maximum penalty that may be applied by an association for premature withdrawal from a savings account; and

(b) The conditions under which the penalty may be applied.

(3) An account holder may withdraw all or part of the account pledged as security for any purpose only in accordance with the terms of the pledge. [1975 c.582 §85]

722.257 Time period for drawing on item deposited in savings or federal association; disclosure. (1) A savings association or federal association shall allow an account holder who deposits an item in the account holders account to draw against the item within the time period applicable to that item under a schedule adopted by the Director of the Department of Consumer and Business Services.

(2) Except as provided in subsection (3) of this section, in any agreement between a savings association or federal association and its customer, the savings association or federal association may not specify a period of time for purposes of drawing on an item that is longer than any applicable period specified in the schedule adopted by the director.

(3) This section does not prohibit a savings association or federal association and its customer from agreeing to a longer period than that specified in the schedule adopted by the director for drawing against items because of special circumstances, if the agreement is not contained in a preprinted form and is entered into by the savings association or federal association only in special circumstances.

(4) The provisions of this section do not alter or impair any right or obligation under ORS chapter 74.

(5) Savings associations and federal associations shall disclose in writing the schedule adopted by the director and in effect on the date of the disclosure. For persons who became account holders prior to the date on which the director adopts a schedule and who remain account holders thereafter, the disclosure shall be made within 30 days after the director adopts the schedule. For persons who become account holders after the date on which the director adopts the schedule, the disclosure shall be made prior to the opening of the account holders account.

(6) Every savings association and federal association shall post or provide in a conspicuous location in its principal place of business and at each branch a notice stating the schedule adopted by the director.

(7) As used in this section, item has the meaning given that term in ORS 74.1040 and includes, without limitation, checks, negotiable orders of withdrawal and share drafts. [1987 c.491 §6; 1997 c.631 §538]

722.258 Payment of accounts of minors and persons under disability. Unless the written savings account contract provides otherwise, when a minor or other person under legal disability holds a savings account, the association or federal association may pay out the funds to such person or the assigns of such person with like effect as if such person were of full age and legal capacity. Such payment shall be in all respects valid and a complete discharge of the obligation of the association or federal association as to the amount so paid. [1975 c.582 §86; 1987 c.658 §2]

722.260 [1967 c.257 §3; repealed by 1975 c.582 §152]

722.262 Payment of savings account or demand deposit account on death of holder. (1) On the death of an account holder or a holder of a demand deposit account, if the savings liability of an association or federal association on all savings accounts of the deceased, and the amounts held in all demand deposit accounts of the deceased, is $25,000 or less, the association or federal association may, upon receipt of an affidavit from the person claiming the account, pay the withdrawal value of the accounts of the deceased holder:

(a) To the surviving spouse;

(b) If there is no surviving spouse, to the surviving children 18 years of age or older;

(c) If there is no surviving spouse or surviving children 18 years of age or older, to the surviving parents; or

(d) If there is no surviving spouse, surviving child 18 years of age or older or surviving parent, to the surviving brothers and sisters 18 years of age or older.

(2) If the deceased account holder or holder of a demand deposit account received public assistance pursuant to ORS chapter 411 or 414, the Department of Human Services may claim such withdrawal value by filing an affidavit in the form prescribed by subsection (3) of this section and the Department of Human Services shall be preferred to all other claimants except a surviving spouse.

(3) The affidavit of the person or the Department of Human Services claiming the account shall:

(a) State where and when the account holder or holder of a demand deposit account died;

(b) State that the total withdrawal value of all savings and demand deposit accounts of the deceased holder in all associations in Oregon, including federal associations, does not exceed $25,000;

(c) Show the relationship of the affiant or affiants to the deceased holder; and

(d) Embody a promise to pay the expenses of last sickness, funeral expenses and just debts of the deceased out of the account to the full extent of the account if necessary, in the order of priority prescribed by ORS 115.125, and to distribute any remaining moneys to the persons who are entitled to those moneys by law.

(4) In the event the decedent died intestate without known heirs, an estate administrator of the Department of State Lands appointed under ORS 113.235 shall be the affiant and shall receive the withdrawal value of the accounts as escheat property.

(5) A savings association or federal association is under no obligation to determine the relationship of the affiant to the deceased. Payment made in good faith to the person or the Department of Human Services or an estate administrator of the Department of State Lands making the affidavit is a full acquittance and release of the association or federal association for the amount so paid.

(6) A probate proceeding is not necessary to establish the right of the surviving spouse, surviving children, surviving parent or surviving brothers and sisters to withdraw an account as provided by this section. However, if a personal representative is appointed in an estate of a deceased person whose account has been withdrawn under this section, the person or the Department of Human Services withdrawing the account shall account for it to the personal representative. [1975 c.582 §87; 1981 c.298 §4; 1981 c.472 §16; 1987 c.658 §3; 1999 c.594 §1; 2003 c.395 §22; 2005 c.381 §27]

722.264 Savings accounts as legal investments and as security. (1) Personal representatives, trustees and other fiduciaries; banks, trust companies, credit unions and similar financial organizations; charitable, educational and eleemosynary corporations, funds and organizations; and municipal and other public corporations and public officials may invest funds held by them, without any order of any court, in savings accounts of savings associations and federal associations. Such investments shall be considered legal investments.

(2) A savings association may pledge its assets to secure public funds as provided under ORS chapter 295. For the purposes of this section, public funds has the meaning given that term by ORS 295.005.

(3) When a deposit of securities or a bond with security is required for any purpose under the laws of this state or otherwise, a savings account of an association or federal association is acceptable for such a deposit or security.

(4) This section is supplemental to other laws relating to legal investments and to the deposit of securities and the filing of bonds for any purpose.

(5) Notwithstanding any other provision of law, when a savings association or federal association pledges securities or any other assets to secure public funds, the custodian of such public funds shall be a lien creditor, as defined in ORS 79.0102, with respect to the securities or assets which have been pledged to secure such funds. [1975 c.582 §88; 1989 c.232 §1; 1991 c.67 §191; 2001 c.445 §181]

Note: For transition provisions regarding secured transactions, see notes under 79.0628.

722.266 Savings accounts as security for loans. An association may take the pledge of a savings account of the association held by a person other than a borrower as security or additional security for any loan made or purchased by the association. [1975 c.582 §89]

722.268 Service charge on dormant accounts. (1) A savings association may make a service charge against a savings account if the liability of the association on the account is $25 or less and, at the time the charge is made, the account holder has not within the last two years:

(a) Increased or decreased the amount of the account or presented an appropriate record for the crediting of interest or earnings;

(b) Corresponded with the association concerning the account; or

(c) Otherwise indicated an interest in the account as evidenced by a memorandum on file with the association.

(2) Service charges shall not be made unless 30 days prior to making the first charge the association mails to the account holder a notice that service charges will be made under the conditions described by subsection (1) of this section. The notice shall be sent by registered or certified mail to the account holder at the last-known address of the account holder as shown on the records of the association. A service charge made under this section shall not exceed 50 cents for any calendar month. [1975 c.582 §90]

INVESTMENT OPERATIONS

(Investment Powers)

722.302 Minimum liquid assets. (1) Every savings association shall have on hand at all times cash and other assets readily convertible into cash having a value of not less than a percentage of its savings liability fixed by rule as necessary for the prudent conduct of the affairs of the association. The Director of the Department of Consumer and Business Services shall from time to time by rule define assets readily convertible to cash and fix the minimum percentage of the savings liability of any association that shall be used to determine the value of cash and other assets necessary to comply with this subsection. The director may consider an association to be in compliance with this section if the association satisfies applicable federal liquidity requirements for federally insured associations.

(2) Cash and assets readily convertible to cash, within the limits required by subsection (1) of this section, shall not be pledged or otherwise held as security for the payment of any obligation of the association.

(3) Unless an association is in compliance with subsection (1) of this section, it shall not make any loan or investment without the prior approval of the director, except:

(a) To invest in cash or other assets readily convertible to cash;

(b) To invest in a loan secured wholly by pledge of a savings account issued by the association; or

(c) To honor a loan commitment made prior to the associations failure to meet the requirement of subsection (1) of this section. [1975 c.582 §91; 1981 c.472 §17]

722.303 [1967 c.234 §9; 1975 c.582 §65; renumbered 722.118]

722.304 Permitted investments; limitations. (1) A savings association may invest its assets without limit in:

(a) Assets readily convertible to cash, as defined under ORS 722.302, and deposits and accounts in and obligations of banks;

(b) Bonds and other obligations of the United States; and

(c) Bonds and other obligations that are guaranteed as to principal and interest by the United States and issued by any agency of the United States.

(2) A savings association may invest, and may have invested at any time, not to exceed 30 percent of its assets in:

(a) Bonds, other obligations and stock approved by the Director of the Department of Consumer and Business Services and issued by an agency of the United States or a federally sponsored instrumentality; and bonds and other obligations approved by the director and issued by a state, or by a city, county, municipal corporation, political subdivision or special district of any state; the preferred stock, bonds and obligations of a corporation domiciled in the United States, which are approved by the director and are rated at the time of purchase in one of the four highest grades by a recognized service organization that has been regularly engaged for a period of 10 years or more in rating or grading bonds; or loans secured by such obligations;

(b) Real and personal property interests as authorized by ORS 722.312 and 722.314;

(c) Stock and obligations of service corporations, as authorized by ORS 722.308;

(d) Other prudent investments as authorized by ORS 722.306;

(e) Loans as authorized by ORS 722.332 to 722.342; and

(f) Commercial paper, certificates of deposit, bankers acceptances and similar commercial items commonly used in trade or business and issued or guaranteed by an insured institution, as defined in ORS 706.008.

(3) An association shall not invest any assets as described by subsection (2)(c) to (f) of this section unless the association on its last monthly closing date satisfied or could have satisfied its minimum general reserve and net worth requirements as determined under ORS 722.142.

(4) If the director finds that notwithstanding subsection (3) of this section, it is an unsafe or unsound practice for an association to exercise the powers granted by subsection (2)(c) to (f) of this section, the director may issue a cease and desist order directing the association to cease exercising such powers. An order issued under this subsection may be based on, but need not be limited to, a finding that the financial condition or management capability of the association is not adequate to exercise such powers and assume the risks involved in the exercise of such powers.

(5) A savings association may invest its assets in a service corporation as provided in ORS 722.309. [1975 c.582 §92; 1977 c.166 §3; 1979 c.863 §6; 1981 c.472 §18; 1983 c.321 §5; 1985 c.762 §59; 1987 c.911 §17; 1997 c.631 §539; 2005 c.80 §6]

722.305 [Amended by 1961 c.398 §16; 1965 c.306 §5; 1967 c.257 §4; repealed by 1975 c.582 §152]

722.306 Prudent person investment rule. (1) A savings association may invest its assets in a manner not expressly prohibited by law if such investments are made in the exercise of the judgment and care under the circumstances then prevailing which persons of prudence, discretion and intelligence exercise in the management of their own affairs not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. An association shall not invest in the voting common stock of a corporation unless the association acquires a majority of the shares of the voting stock of the corporation.

(2) Investments held at any one time under this section shall not exceed in the aggregate an amount equal to 50 percent of the net worth accounts of the association on its last monthly closing date. An association is not required to divest itself of any investments made under this section if the investments met the requirements of this section at the time they were made.

(3) If the Director of the Department of Consumer and Business Services has reason to believe that loans or other investments made pursuant to this section are not prudent, proper or sound investments or are not, directly or indirectly, yielding an income or benefit, the director may direct the association to report to the director under oath the amount and nature of such loans or investments and any security therefor, their market value and other pertinent information. If the director thereafter determines that any such investment is not prudent, proper or sound, the director may issue an order directing the association to dispose of such investment within a reasonable time as designated by the director. [Formerly 722.497; 1979 c.863 §7]

722.308 Investment in service corporations; services performed for association to be subject to regulation and examination by director; rules. (1) An association may invest in the stock and obligations of one or more service corporations. However, an association shall not make such an investment, without the prior approval of the Director of the Department of Consumer and Business Services, when any of the voting stock of the service corporation is available for purchase by or owned by persons other than savings associations or federal associations.

(2) The director shall, by rules adopted to carry out this section, prescribe a maximum percentage of assets not to exceed five percent that an association may invest in service corporations.

(3) An association may not cause to be performed, by contract or otherwise, any of the services for itself, whether on or off its premises, unless assurances satisfactory to the director are furnished to the director by both the association and the person or organization performing the services that the performance of the services will be subject to regulation and examination by the director to the same extent as if the services were performed by the association itself on its own premises.

(4) This section does not apply to a service corporation described in ORS 722.309. [1975 c.582 §94; 1983 c.37 §36; 1983 c.321 §6; 1997 c.631 §540]

722.309 Service corporations undertaking public projects; authority to invest and organize; conditions; corporate form; functions. (1) As provided in this section:

(a) A savings association may invest its assets in a service corporation described in this section.

(b) A savings association may organize a service corporation described in this section as a wholly owned subsidiary of the savings association and invest the savings associations assets in the corporation.

(2) A savings association may invest in or organize and invest in a service corporation under subsection (1) of this section if the following conditions are satisfied:

(a) The projects undertaken by the service corporation must be predominantly of a civic, community or public nature, and not merely of a private or entrepreneurial nature.

(b) The savings associations investments in the service corporation must comply with the prudent investment rule under ORS 722.306.

(c) The savings associations aggregate investment in service corporations and their projects must not exceed one percent of the assets of the savings association.

(d) The savings association must submit to the Director of the Department of Consumer and Business Services its proposal for investing in or organizing and investing in a service corporation and the proposal must receive the directors approval.

(e) The membership of the board of directors of the community development corporation must be representative of the community in which the corporation is to operate.

(f) If the corporation is organized under the Oregon Nonprofit Corporation Law, the stock of the corporation purchased by the savings association, or the savings associations membership in the corporation if it does not issue stock, shall be carried on the books of the savings association at a value not exceeding $1.

(3) A service corporation may be organized under this section as a for-profit corporation under ORS chapter 60 or as a nonprofit corporation under the Oregon Nonprofit Corporation Law.

(4) A service corporation to which this section applies is a corporation that is authorized under its articles of incorporation to:

(a) Acquire real estate. This paragraph does not authorize real estate investment that is primarily speculative in nature.

(b) Make equity investments in small businesses and in development projects that primarily benefit small businesses.

(c) Participate in joint ventures with outside partners. [1983 c.321 §8; 1987 c.197 §21]

Note: 722.309 and 722.311 were added to and made a part of ORS chapter 722 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

722.310 [Amended by 1959 c.227 §17; 1961 c.398 §17; repealed by 1975 c.582 §152]

722.311 Proposal to invest in or organize service corporation for public projects; approval by director. (1) A savings association shall submit to the Director of the Department of Consumer and Business Services, on an application form designed by the director, its proposal to organize or invest in a service corporation under ORS 722.309. The savings association shall describe in detail on the application the scope of development activities that the service corporation will undertake. The director shall approve or disapprove the application as provided in this section. If the director approves an application to organize a service corporation, the savings association shall incorporate the proposed corporation as provided by law.

(2) The director may submit an application to any appropriate state agency or city, county or other local government for its advice and assistance on determining the need and practicability of the projects proposed in the application. [1983 c.321 §9]

Note: See note under 722.309.

722.312 Real property investments; limit on property, improvements and furnishings for associations business offices. (1) An association may invest its funds in real property, including property convenient for locations for the transaction of its business.

(2) An association shall not invest or obligate itself to invest more than 10 percent of its assets in the total cost of real property, including improvements thereon, for its business locations, without the prior approval of the Director of the Department of Consumer and Business Services.

(3) An association may invest a reasonable amount in property such as furniture, fixtures and equipment, for use in carrying on its own business.

(4) An association shall not enter, or at any time carry on its books, the real property and improvements thereon owned by it under subsection (1) of this section at a valuation exceeding actual cost to the association. Investments in improvements to real property held under this section and investments under subsection (3) of this section shall be reduced annually by direct depreciation or creation of a depreciation reserve. [1975 c.582 §95]

722.314 Real property acquired by foreclosure; valuation. (1) A savings association may purchase at any sale, public or private, any real property upon which it has a mortgage, judgment, lien or other claim. It may lease, sell, convey, exchange or mortgage such property, without regard to the requirements of ORS 722.322 (7), or the association may hold such property as an investment under ORS 722.312.

(2) An association shall not enter or, except as provided by subsection (3) of this section, carry on its books real property acquired pursuant to subsection (1) of this section at a value in excess of the amount expended by the association in the acquisition of the property. The amount expended may include the principal balance on the loan and taxes, insurance, attorney fees and court costs, to the date of acquisition of the property, less the withdrawal value of any savings account pledged as security for the loan.

(3) If an association makes permanent improvements on property acquired by the association pursuant to this section, it may add the cost of such improvements to the value of the property. [1975 c.582 §96]

722.315 [Amended by 1953 c.401 §11; 1957 c.224 §1; 1961 c.398 §18; 1963 c.288 §7; 1967 c.257 §5; repealed by 1975 c.582 §152]

722.320 [Amended by 1961 c.398 §19; repealed by 1975 c.582 §152]

(Loans)

722.322 Real estate loans. (1) A savings association may invest any percentage of its assets in loans secured by mortgages or real estate contracts on interests in real property. Investments made by an association under this section shall be made in accordance with sound lending practices and the rules adopted by the Director of the Department of Consumer and Business Services to carry out this section.

(2) A loan on the security of a mortgage shall not exceed 100 percent of the appraised value of the security. The term of a straight loan shall not exceed five years.

(3) If a loan is secured by a mortgage which is junior to prior mortgages or liens, the sum of the loan amount and the amount unpaid upon prior encumbrances, excluding taxes not due, shall not exceed the applicable limitations of this chapter.

(4) If a loan is secured by a leasehold interest, the loan shall provide that:

(a) The loan will be completely paid within a period of four-fifths of the term of the leasehold; and

(b) The association is entitled to be subrogated to all rights of the lessee under the leasehold.

(5) A mortgage shall not be subject to any prior mortgage, liens or encumbrances against the property unless the aggregate amount of such mortgage and any prior mortgage, liens and encumbrances does not exceed 100 percent of the appraised value of the property.

(6) An association may invest in real estate contracts if the principal amount due under the contract does not exceed 100 percent of the appraised value of the property and the association holds or acquires the title to the property covered by the contract.

(7) Unless the excess is guaranteed or insured, or an excess reserve is established, as provided by ORS 722.326, an association shall not:

(a) Make a loan upon the security of an interest in real property in excess of 90 percent of the appraised value thereof; or

(b) Invest in a real estate contract having a balance due in excess of 90 percent of the appraised value of the property.

(8) An association may renew or extend a loan made or contract purchased under this section if, as renewed or extended, the loan or contract complies with the limitations and conditions provided under this section at the time of the renewal or extension.

(9) As used in this section:

(a) Mortgage includes a first or second mortgage, a trust deed or a first lien on a leasehold.

(b) Prior liens and encumbrances does not include:

(A) A lease, in case the loan is secured by a mortgage on an interest, other than a leasehold interest, in real property.

(B) A sublease, in case the loan is secured by a mortgage on a leasehold interest. [1975 c.582 §97; 1979 c.863 §8]

722.324 Appraisal of property prior to loan. A savings association shall not make or acquire a loan secured by an interest in real property except upon the report, in writing, of an appraiser appointed by the association. The report shall state the fair market value of the property to be used as security. Each appraisal report shall contain sufficient information and data concerning the appraised real property interest to substantiate the fair market value of the property as determined by the appraiser. [1975 c.582 §98]

722.325 [Amended by 1953 c.401 §11; 1961 c.398 §20; 1973 c.823 §147; repealed by 1975 c.582 §152]

722.326 Real estate loans in excess of 95 percent of appraised value; reserve for payment of loss. (1) An association may make a loan or invest in a real estate contract described by ORS 722.322 (7) if the excess is guaranteed or insured against loss by a mortgage guarantee insurance company licensed to transact insurance in this state. When the excess does not exceed 95 percent of the appraised value, an association may, in lieu of such guarantee or insurance, establish an excess reserve account for the payment of losses.

(2) When an excess reserve account is established under subsection (1) of this section, the association shall from time to time place in the excess reserve account sums adequate to maintain a balance in the account equal to five percent of the entire unpaid balance on all such loans and contracts. Any losses on such loans and contracts shall be charged to the excess reserve account until it is exhausted and, after that, such losses may be charged to earned surplus or other reserve accounts. [1975 c.582 §99; 1979 c.863 §9]

722.328 Loans to account holders. A savings association may invest its assets in loans to its account holders on the security of its savings accounts, but any such loan shall not exceed 100 percent of the withdrawal value of the security given. [Formerly 722.415]

722.330 [Amended by 1961 c.398 §21; 1973 c.823 §148; repealed by 1975 c.582 §152]

722.332 Loans secured by life insurance policies; education loans. (1) A savings association may invest its funds in loans secured by the pledge of policies of life insurance. Any such loan shall not exceed the cash value of the policy. The assignment of the policy shall be acknowledged by the insurer.

(2) A savings association may invest its funds in loans for the payment of expenses of college or professional education if the loans are insured or guaranteed as provided by ORS 722.352 (2). For the purpose of this subsection:

(a) College education means education at an institution that provides an educational program for which it awards a bachelors or higher degree, or at an institution that provides not less than a two-year program which is acceptable for full credit toward such a degree.

(b) Professional education means any course of study or training designed to increase the ability of a person to obtain or advance in employment of any kind. [1975 c.582 §101; 1995 c.343 §70]

722.334 Secured and unsecured loans related to real property; advance of credit for manufactured dwelling financing or home construction; loans to certain subsidiaries. A savings association may invest its assets in:

(1) Loans, with or without security, for the alteration, repair or improvement of real property;

(2) Loans, with or without security, for the equipping or furnishing of residential property;

(3) Loans, advances of credit and the purchase of obligations representing loans and advances of credit for the purpose of financing the sale or purchase of manufactured dwellings; and

(4) Advances of credit for the purpose of financing the construction of residential property.

(5) Loans to nonservice corporation subsidiaries not to exceed two percent of association assets provided that the association controls a majority of the shares of voting stock of the subsidiary. [1975 c.582 §102; 1979 c.863 §9a]

722.335 [Repealed by 1959 c.227 §32]

722.336 Personal loans. A savings association may make personal loans, secured or unsecured, evidenced by promissory notes. Each note shall require repayment in full within a period not to exceed 10 years from the date of the note. An association shall not, under this section, lend more than $20,000 to one individual at any one time. The aggregate amount of such loans shall not exceed 10 percent of the assets of the association. [1975 c.582 §103; 1977 c.368 §1; 1979 c.863 §10]

722.338 Loans to officer or employee to purchase association stock. (1) A stock association may invest its assets in loans to the employees, including officers, of the association and any wholly owned subsidiary, to enable them to purchase stock of the association or in a service corporation owned by the association, but:

(a) The aggregate amount of such loans outstanding at any one time shall not exceed one percent of its assets;

(b) The amount so loaned to any one person shall not exceed 90 percent of the fair market value or cost of the stock, whichever is lower, at the time of the purchase;

(c) The association shall obtain or retain a security interest in the stock so acquired until the loan is paid in full;

(d) The maximum amount due on such loans to one person at any one time shall not exceed $20,000; and

(e) The terms of the loan must provide for repayment within a period of not more than 10 years.

(2) Except as provided by subsection (1) of this section, an association shall not loan any of its funds upon the security of its own stock. [Formerly 722.424; 1979 c.863 §11]

722.340 [Amended by 1961 c.398 §22; repealed by 1975 c.582 §152]

722.342 Loans to directors, officers and persons related to them; conditions; exemptions. (1) Except as provided by subsection (2) of this section, an association shall not directly or indirectly make a loan to or for the benefit or use of an individual, partnership, association or corporation or subsidiary thereof if:

(a) Any officer or director of the lender has, or represents to the public to have, a contract or right to control or manage the borrower;

(b) Any officer or director of the lender is the proprietor of or a partner in the borrower; or

(c) Twenty-five percent or more of the stock of the borrower is owned or controlled, by option or otherwise, by any one or more of the officers or directors of the lender.

(2) An association may make any loan to a director or officer of the association that is authorized under ORS 722.302 to 722.356. However, if the loan is made to an executive officer or director, all of the following conditions must be met:

(a) An independent appraiser shall be employed by the lending association to appraise the security for the loan.

(b) The loan shall have the prior approval of not less than two-thirds of the authorized members of the board of directors and the approval shall be entered in the minutes of the meeting at which the loan is approved.

(c) A director who is directly or indirectly interested in the loan shall fully disclose to the other directors on the board of the lending association the directors interest in the loan or in the borrower. The director shall abstain from voting on the question of approval of the loan.

(d) The loan must be made under a written agreement.

(3) The directors of a savings association, if the association makes loans to its directors, officers or employees, shall establish written procedures for approving such loans.

(4) The Director of the Department of Consumer and Business Services by rule may exclude from the applicability of subsection (2) of this section any indebtedness for which the requirements of subsection (2) of this section create, according to the director, an excessive burden in regard either to the savings association or to the borrower without an offsetting regulatory benefit.

(5) Notwithstanding the conditions described in subsection (2)(a), (b) and (c) of this section, the directors of the lending association need not first approve a loan to an executive officer or director unless the loan, when aggregated with all other loans to the executive officer or director and to all related interests of the executive officer or director, as defined by ORS 722.458, exceeds $25,000. [1975 c.582 §105; 1979 c.863 §12; 1985 c.786 §59]

722.345 [Amended by 1961 c.398 §23; repealed by 1975 c.582 §152]

722.350 [Amended by 1959 c.227 §18; 1971 c.757 §13; repealed by 1975 c.582 §152]

(General Provisions)

722.352 Participation, insured or guaranteed loans. (1) A savings association may participate with another lender or lenders in making loans of any type that an association may otherwise make, if the other lender or each of the other lenders is:

(a) An instrumentality or agency of the United States or this state;

(b) Insured by the Federal Deposit Insurance Corporation;

(c) An insurance company supervised by a federal or state agency;

(d) A Federal Housing Administration approved mortgagee; or

(e) Another lender approved by the Director of the Department of Consumer and Business Services.

(2) Without regard to any term or loan-to-security limitation provided by ORS 722.302 to 722.356, a savings association may make, buy and sell any loan, secured or unsecured, if the loan is insured or guaranteed. A loan shall be considered insured or guaranteed if:

(a) It is insured or guaranteed in any manner in part or in full by the United States or this state, or an instrumentality thereof; or

(b) A commitment so to insure or guarantee or a conditional guarantee has been issued.

(3) A savings association may buy, sell or participate in the purchase or sale, with or without servicing, of all or a portion of any loan or of a pool of loans which may be evidenced by a participation certificate, mortgage-backed bond or note, or mortgage pass-through certificate. The loans must be of a type eligible for origination and investment under this chapter. If the association is a buyer, the originator and services must qualify under subsection (1) of this section. [Formerly 722.422; 1979 c.863 §13; 1999 c.107 §15]

722.354 Maximum loans to one person or on one property; interest. (1) A savings association shall lend no more than five percent of its total assets on the security of one property or to one person. However, an association with assets under $500,000 may lend up to a maximum of $40,000 in loans on one property or to one person.

(2) ORS 708A.255 applies to interest or other charges a savings association or a federal association may contract for and receive for a loan or the use of money. [1975 c.582 §107; 1977 c.791 §5; 1981 c.412 §5; 1981 c.472 §19; 1997 c.631 §541]

722.355 [Amended by 1959 c.227 §19; 1961 c.398 §24; repealed by 1975 c.582 §152]

722.356 Types of investments and loans limited; effect of unauthorized loan or investment; liability of officers. (1) A savings association shall not make, purchase or hold any investments or loans except investments and loans of the kinds authorized by ORS 722.302 to 722.356. However, a loan or investment made in violation of this subsection shall be due and payable according to its terms and the obligation thereof shall not be impaired.

(2) A director or officer of an association who knowingly violates, participates in or assents to a violation of, or who knowingly permits any of the officers or agents of the association to violate, subsection (1) of this section is liable individually for all losses that the association, its account holders or stockholders sustain in consequence of such violation.

(3) The Director of the Department of Consumer and Business Services may require a director or officer of an association who knowingly violates, participates in or assents to a violation of subsection (1) of this section, or who knowingly permits any officer or agent of the association to violate subsection (1) of this section, to deposit with the association an indemnity bond, insurance or collateral. Such deposit shall be of a kind and amount sufficient to indemnify the association against losses that the association, its account holders or stockholders may sustain in consequence of such violation. The amount considered sufficient to indemnify the association shall be determined by the director. When an unauthorized investment has been sold or disposed of without recourse, the director shall direct all or that part of the indemnity remaining after deducting any loss to be released. When the balance of an unauthorized loan has been reduced to an amount which would permit the loan to be made in accordance with ORS 722.302 to 722.356, the director shall direct the indemnity to be released. In making a determination under this section, the director may require an independent appraisal of the investment or the loan security.

(4) In addition to subsections (2) and (3) of this section, whenever the director determines that an association has made an investment or loan that is unsafe or unsound, or is not authorized by ORS 722.302 to 722.356, the director may order the association to do one or both of the following:

(a) Dispose of the investment or loan; or

(b) Establish a specific reserve not to exceed the book value of the investment or the unpaid balance of the loan and to maintain such reserve until the investment is disposed of or the loan is paid. [1975 c.582 §108]

722.360 [Amended by 1961 c.398 §25; repealed by 1975 c.582 §152]

722.365 [Amended by 1959 c.227 §20; 1961 c.398 §26; repealed by 1975 c.582 §152]

722.370 [Amended by 1959 c.227 §21; 1961 c.398 §27; 1963 c.288 §8; repealed by 1975 c.582 §152]

722.375 [Amended by 1953 c.401 §11; 1961 c.398 §28; 1969 c.193 §3; repealed by 1975 c.582 §152]

722.380 [Amended by 1969 c.193 §4; repealed by 1975 c.582 §152]

722.385 [Repealed by 1969 c.591 §305]

722.402 [1975 c.582 §109; repealed by 1985 c.762 §196]

722.404 [1975 c.582 §110; repealed by 1985 c.762 §196]

722.405 [Amended by 1969 c.138 §5; repealed by 1975 c.582 §152]

722.406 [1975 c.582 §111; repealed by 1985 c.762 §196]

722.407 [1969 c.138 §2; repealed by 1971 c.757 §18]

SUPERVISION AND ENFORCEMENT

(Supervision)

722.408 Rules. (1) In accordance with ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out this chapter.

(2) In addition to the notice requirements of ORS chapter 183, before the director adopts a rule, the director shall submit a copy of the rule to each savings association. [1975 c.582 §112; 1985 c.762 §63]

722.410 [Amended by 1959 c.227 §22; 1961 c.398 §29; 1963 c.288 §9; 1969 c.138 §6; 1973 c.368 §6; repealed by 1975 c.582 §152]

722.412 [1975 c.582 §113; repealed by 1985 c.762 §196]

722.414 [1975 c.582 §114; 1981 c.472 §20; repealed by 1985 c.786 §70]

722.415 [Amended by 1959 c.227 §23; 1961 c.398 §30; 1975 c.582 §100; renumbered 722.328]

722.416 Publication of statutes, rules and opinions. The Director of the Department of Consumer and Business Services shall publish or revise at least once every two years, for distribution to savings associations and such other persons as may be interested, this chapter and related statutes, together with rules adopted by the director and decisions, opinions and rulings made regarding any rule or section. The director may fix and collect a reasonable charge, not to exceed the cost of publication, for copies of such publications. [1975 c.582 §115; 1985 c.762 §67]

722.419 Public inspection of records of department pertaining to this chapter; exemptions. (1) Except as provided in subsections (2) and (3) of this section, the records of the Department of Consumer and Business Services pertaining to the administration of this chapter are available for public inspection unless the Director of the Department of Consumer and Business Services determines in the particular instance that the public interest in disclosure of the records is outweighed by the interests of an association or its directors, officers, employees, members and customers in keeping the records confidential, or that the records are exempt from disclosure under ORS 192.501 to 192.505. A determination by the director under this subsection is subject to review under ORS 192.410 to 192.505.

(2) Except as provided in subsections (6) and (7) of this section, the following records of the department pertaining to the administration of this chapter are exempt from disclosure or production and shall be treated as confidential as provided in ORS 705.137:

(a) Examination reports and work papers, directives, orders and correspondence that relate to examination reports.

(b) Investigatory information concerning persons subject to investigation by the director under ORS 722.024, 722.026, 722.036, 722.134, 722.459 or 722.506, and financial statements of such persons.

(c) Proprietary information.

(d) Audits submitted to the director under ORS 722.434 (3).

(e) Reports submitted to the director under ORS 722.458.

(f) Stockholder lists.

(g) The name of a depositor or debtor described in subsection (3) of this section and the amount of the persons deposit or debt.

(3) The director or any other person employed by the department and acting under this chapter shall not knowingly disclose the name of any person who is a depositor or debtor of an association, or the amount of the persons deposit or debt, except that the director or the employee may disclose such information as may be necessary in the performance of the directors or employees official duty including any duty under ORS 295.018.

(4) Statements of financial condition filed under ORS 722.434 (1) are not confidential.

(5) A civil penalty imposed by the director shall become subject to public inspection after the 20th day after the director imposes the civil penalty.

(6) Notwithstanding subsection (2) of this section, the director may disclose any record of the section specified in this subsection pertaining to an association that has been liquidated if the director determines in the particular instance that the public interest in disclosure of the record outweighs the interests of the association or its directors, stockholders, officers, employees or customers in keeping the record confidential. Under no circumstances, however, shall the director disclose any such record or portion thereof that contains any proprietary information or any information relating to the individual financial activities or affairs of persons unless the director concludes that those activities or affairs were a direct and substantial contributing factor in the failure of the association. This subsection applies to the following records of the section:

(a) Examination reports and work papers, directives, orders and correspondence relating to examination reports;

(b) Investigatory information concerning persons subject to investigation by the director under ORS 722.024, 722.026, 722.036, 722.134, 722.459 or 722.506;

(c) Audits submitted to the director under ORS 722.434 (3); and

(d) Reports filed under ORS 722.458.

(7) Notwithstanding ORS 40.270, an officer of the department may be examined concerning records that are exempt from disclosure under subsection (1), (2) or (3) of this section and the records are subject to production if the court before which a civil or criminal action is pending finds that such examination and production is essential for establishing a claim or defense. In making a finding under this subsection, if the court views the records, the court shall do so in camera.

(8) In addition to the authority granted the director in ORS 705.137, all records of the department pertaining to the condition of associations may be furnished to:

(a) Representatives of savings and loan departments of other states.

(b) Representatives of the Federal Housing Finance Board, Washington, D.C., a Federal Home Loan Bank or other federal or state financial agency organized under the laws of the United States or of this state and authorized to loan to or otherwise act as a reserve or insuring agency for savings associations.

(c) The State Treasurer if the association is a depository of public fund deposits.

(9) If the director is requested to disclose any record subject to this section and the record contains both material that is exempt from disclosure under this section or any other provision of law and material that is not exempt from disclosure, the director shall separate the exempt and nonexempt material and shall disclose only the nonexempt material. [1985 c.786 §60; 1985 c.762 §66a; 1987 c.373 §58; 1999 c.107 §7; 2001 c.377 §24]

722.420 [Amended by 1961 c.398 §31; repealed by 1975 c.582 §152]

722.422 [1963 c.288 §10; 1975 c.582 §106; renumbered 722.352]

722.424 [1967 c.257 §2; 1975 c.582 §104; renumbered 722.338]

722.425 [Amended by 1957 c.225 §1; 1959 c.227 §24; 1961 c.398 §32; repealed by 1975 c.582 §152]

722.430 [Amended by 1959 c.227 §25; repealed by 1975 c.582 §152]

722.432 Communications from director; notices generally. (1) Every approval or rejection by the Director of the Department of Consumer and Business Services given pursuant to this chapter and every communication having the effect of an order or instruction to any association shall be:

(a) In writing, signed by the director;

(b) Mailed to the affected association, addressed to the president at the principal office of the association; and

(c) Presented to the board of directors of such association at its next regular meeting or at a special meeting called for such purpose and noted in the minutes of the meeting.

(2) All notices required by this chapter shall be in writing. All notices issued or required to be issued by the director shall be sent by mail and shall become effective upon deposit of the notice in the mail. [1975 c.582 §116]

722.434 Financial statements and audits. (1) Every savings association shall, on January 1 of each year, or within 30 days thereafter, file with the Director of the Department of Consumer and Business Services a full detailed statement of its financial condition on the last day of the preceding month and of the business transacted during the preceding year. The statement shall be verified and shall set forth the amount and the character of its assets and liabilities and shall contain such other information and be in such form as the director may prescribe.

(2) The director may require additional statements from any or all associations, as of the close of business at any date. The director shall allow not less than 10 days in which to prepare and file a report under this subsection.

(3) Every savings association shall once each year cause an audit to be made of its financial condition by an independent auditor. A copy in full of the audit required by this subsection, and of any other audit made by an association, with findings of the auditor and all statements, comments and recommendations made by the auditor on the audit, shall be filed with the director forthwith but not later than 120 days after the last day of the period audited. The director shall review all audits and reports and may approve or reject any report, in whole or in part. [Formerly 722.165]

722.435 [Amended by 1961 c.398 §33; repealed by 1975 c.582 §152]

722.436 Examinations by director; report; examination program with federal regulators; acceptance of federal or other state examinations. (1) Except as provided under subsections (4) and (5) of this section, every two years, or more often if the Director of the Department of Consumer and Business Services considers it advisable, the director, either in person or through an examiner, shall make an examination of the books, records and affairs of every domestic and foreign association.

(2) The examiner shall prepare a report of the examiners findings and file it with the director. The examiner shall include in the report any violation of law or any unauthorized or unsafe practices of the association disclosed by the examination.

(3) The director shall furnish a copy of the report to the association examined and, upon request, may furnish a copy of or excerpts from the report to the Federal Housing Finance Board, Federal Home Loan Bank or other federal or state agency authorized to loan to or otherwise act as an insuring agency for savings and loan associations. When the director furnishes a copy of a report of an association to an agency under this subsection, the director shall immediately inform the association of the agency making the request and the part of the report furnished.

(4) The director may participate in any program offered by the Federal Housing Finance Board, a Federal Home Loan Bank or the Federal Deposit Insurance Corporation that provides for joint alternate examinations of savings associations by the director and the Federal Housing Finance Board, a Federal Home Loan Bank or the Federal Deposit Insurance Corporation.

(5) Instead of performing an examination under subsection (1) of this section, the director may accept an examination or report made by the Federal Housing Finance Board or a Federal Home Loan Bank or by the regulator of savings associations in another state. [1975 c.582 §118; 1981 c.472 §21; 1985 c.762 §68; 1985 c.786 §61; 1987 c.373 §58a; 1991 c.67 §192; 1999 c.107 §8]

722.438 Extended audit, examination or revaluation; payment of costs. (1) If in the opinion of the Director of the Department of Consumer and Business Services the examination conducted under ORS 722.436 fails to disclose the true financial condition of an association, the director may in order to ascertain its true financial condition:

(a) Make an extended audit or examination of the association or cause such an audit or examination to be made by an independent auditor.

(b) Make an extended revaluation of any of the assets or liabilities of the association or cause an independent appraiser to make such a revaluation.

(2) The director shall collect from the association a reasonable sum for actual and necessary expenses of such an audit, examination or revaluation. [1975 c.582 §119]

722.440 [Repealed by 1975 c.582 §152]

722.442 Right of access to books and records of association; authority to issue subpoenas, administer oaths and examine witnesses. (1) Except as provided by ORS 40.225 to 40.295, the Director of the Department of Consumer and Business Services and any of the examiners, auditors and appraisers of the Department of Consumer and Business Services:

(a) Shall have free access to all books and records of an association, its subsidiaries and affiliates, that relate to its business, and the books and records kept by any officer, agent or employee, relating to or upon which any record of its business is kept;

(b) May subpoena witnesses and administer oaths or affirmations in the examination of any director, officer, agent or employee of an association, its subsidiaries or affiliates or of any other person in relation to its affairs, transactions and conditions; and

(c) May require the production of records, books, papers, contracts and other documents.

(2) Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

(3) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify in such court. [1975 c.582 §120; 1981 c.892 §97; 1985 c.762 §69; 1989 c.980 §20]

722.444 Appraisal of association property by director. (1) The Director of the Department of Consumer and Business Services may cause property owned by an association or securing the loans of an association to be appraised when, in connection with an examination or otherwise, information with respect to any property or policies, practices, operating results and trends of an association give evidence that:

(a) Any appraisal or valuation of the association may be excessive or overstated; or

(b) Appraisal policies and practices may not conform with generally accepted professional standards.

(2) In lieu of causing such appraisals to be made, the director may accept an appraisal caused to be made by a Federal Home Loan Bank, the Federal Housing Finance Board or by the Federal Deposit Insurance Corporation or other insuring agency of an insured association.

(3) Unless otherwise ordered by the director, appraisal of property pursuant to this section shall be made by an appraiser selected by the director. The cost of such appraisal shall be paid promptly by the association directly to the appraiser upon receipt by the association of a statement of the cost approved by the director. The director shall furnish a copy of the report of an appraisal made pursuant to this section to the association forthwith but no later than 60 days following the completion of the appraisal and may furnish a copy to the insuring agency. [1975 c.582 §121; 1999 c.107 §9]

722.445 [Amended by 1959 c.227 §26; 1963 c.288 §11; 1969 c.138 §7; 1971 c.757 §20; repealed by 1975 c.582 §152]

722.446 Authority to establish branch facility; approval of director required to change location of branch or principal office; applicability of ORS 722.448 and 722.452. (1) The board of directors of a savings association may, with the approval of the Director of the Department of Consumer and Business Services, establish a branch facility. An association shall not change the location of a branch facility or the principal office of the association without prior notice to and approval of the director.

(2) Except for the filing fee required under ORS 722.448, ORS 722.448 and 722.452 shall not apply to a change of location of an existing branch facility or principal office when the distance involved is less than one mile, nor shall ORS 722.448 and 722.452 apply to the establishment of a drive-in facility or an automatic teller machine within 500 feet of an existing branch facility or principal office as an adjunct to the branch facility or principal office. [1975 c.582 §122; 1981 c.472 §22]

722.448 Application for approval to establish branch or change location of branch; notice and hearing. (1) When a savings association wants to establish a new branch facility, or change the location of a branch facility or its principal office, it shall submit to the Director of the Department of Consumer and Business Services an application for approval of the branch or the change. An application shall state the community where the branch or principal office is to be located or relocated and such other information as the director requires to determine if the establishment or change of the branch facility or principal office will serve the public convenience and advantage.

(2) Upon receipt of an application with the proper filing fee the director shall promptly examine and investigate whether the application should be granted. The director shall proceed in accordance with ORS 722.024 (1) to (4) to give notice and to conduct a hearing, if requested. [1975 c.582 §123]

722.450 [Amended by 1959 c.227 §27; 1969 c.138 §8; 1973 c.368 §7; repealed by 1975 c.582 §152]

722.452 Approval of branch application; right to hearing if approval denied; list of branch facilities. (1) The Director of the Department of Consumer and Business Services shall approve an application filed under ORS 722.448 if:

(a) The population in the community where the branch facility or principal office is to be located, relocated or operated affords a reasonable promise of adequate support for the branch facility or principal office;

(b) The financial structure and earnings of the association are adequate to support the expense of establishing the branch or relocating the branch or principal office; and

(c) The establishment and operation of the branch facility or relocation of the branch or principal office will serve the public convenience and advantage.

(2) If an application is denied, the order shall contain a statement of the reason for the denial and notify the applicant of its right to a contested case hearing under ORS chapter 183.

(3) If an association does not commence operation of a branch facility or change the location of a branch facility or the principal office within a reasonable time after the date of the order approving the application, the approval shall be revoked by the director.

(4) The director shall maintain a record of the number and location of all branch facilities of associations. [1975 c.582 §124; 1985 c.762 §70]

722.454 Discontinuance of branch; revocation of approval by director. (1) The board of directors of an association, after notice to the Director of the Department of Consumer and Business Services, may discontinue the operation of a branch facility. The association shall keep the director informed in the matter and deliver to the director a certificate of the date operation of the branch facility is discontinued.

(2) The director may for good cause revoke approval of the operation of a branch facility by written notice to the association. The notice shall fix a reasonable time after which the association shall cease to operate the branch facility. [1975 c.582 §125]

722.455 [Amended by 1959 c.227 §28; 1969 c.138 §9; repealed by 1975 c.582 §152]

722.456 Director to be notified of certain illegal acts. The Director of the Department of Consumer and Business Services shall be notified promptly, and in writing, stating the facts whenever it is established that fraud, embezzlement, or misappropriation of funds or other illegal acts exists, or apparently exists and is being investigated by the association due to dishonesty of a director, officer, attorney, agent or employee and the sums involved exceed or could exceed $500. [1979 c.863 §15]

722.457 Giving false document, statement or report prohibited. A person may not knowingly give or cause to be given to the Department of Consumer and Business Services any document or any oral or written statement or report that is false in any material respect, in the course of any investigation, examination or audit by the department. [1987 c.215 §2]

722.458 Records of extensions of credit by domestic associations; rules. (1) As required by rule of the Director of the Department of Consumer and Business Services, each domestic association shall file with the director each calendar quarter a report of outstanding extensions of credit by the domestic association to the following persons as of the last day of the immediately preceding calendar quarter:

(a) The managing officer and each director of the domestic association and, if the association is a stock association, each principal shareholder of the association.

(b) Each related interest of each person described in paragraph (a) of this subsection.

(2) The report shall show for each borrower the borrowers position or class, the original amount of each outstanding extension of credit, the balance due on each outstanding extension of credit and whether any payment or portion of the balance is currently past due.

(3) For purposes of this section:

(a) A principal shareholder of a stock association or of a business entity described in paragraph (b)(A) of this subsection is any person who, directly or indirectly or acting through or in concert with one or more persons, owns, controls or has the power to vote more than 25 percent of any class of voting stock of the association or business entity. For purposes of this paragraph, a business entity includes but is not limited to a corporation, partnership, trust, sole proprietorship, association or labor union.

(b) A related interest of a person described in subsection (1) of this section includes either of the following:

(A) Any business entity described in paragraph (a) of this subsection in which the person is a director, partner, principal shareholder, officer, sole owner or trustee.

(B) A borrower whose extension of credit is cosigned or indorsed by a director, managing officer or principal shareholder of a domestic association.

(c) An extension of credit is a making of a loan, a granting of a line of credit or any other manner of credit extended to a person.

(4) The director shall adopt rules governing the submission of reports under subsection (1) of this section. The director may require any other information in the reports that the director decides is necessary. The director may exclude from the reporting requirement:

(a) Any advance payment against accrued salary or other accrued compensation, or an advance for the payment of expenses incurred or to be incurred on behalf of the domestic association.

(b) Indebtedness, to a maximum set by the director, that arises by reason of any general arrangement by which a domestic association acquires charge or time credit accounts, or makes payments to or on behalf of participants in a credit card plan, check credit plan, interest-bearing overdraft credit plan or any similar open-end credit plan.

(c) Any other indebtedness that the director declares by rule not to be subject to the reporting requirements under subsection (1) of this section. The director may exclude any indebtedness under this paragraph the reporting of which, according to the director, is not necessary for proper supervision of savings associations or creates an excessive burden without an offsetting regulatory benefit.

(5) The director may require a domestic association to file additional reports under this section more often than quarterly, as the director determines is necessary. [1985 c.786 §58]

722.459 Investigation of new director, president and managing officer; fingerprinting; disapproval of election or appointment. (1) After a certificate of authority to commence business has been issued to a savings association, before a person first takes office as director, president or managing officer, the name of the person shall be submitted to the Director of the Department of Consumer and Business Services, with any information about the person that the director may require.

(2) The director shall investigate each person whose name is submitted under this section to determine the character, honesty, financial responsibility and competence of the person. In the course of investigating any person under this section, the director may require the person to provide additional information for the directors further inquiry. For the purpose of such further inquiry, the director may require the person to submit to fingerprinting. Fingerprints acquired under this subsection may be submitted to appropriate law enforcement agencies, including the Federal Bureau of Investigation, for the purpose of discovering any unlawful activities of the person.

(3) The director may disapprove the election or appointment of the person if the director determines that the persons character, honesty, financial responsibility, experience or fitness does not command confidence or warrant the belief that the person will honestly and efficiently conduct the business of the savings association. The director shall issue the disapproval in writing to the board of directors that submitted the persons name. A copy of the disapproval shall be served personally or by certified mail upon the disapproved person. The disapproval may be issued without a prior administrative hearing. A disapproval under this section must be made within 30 days after the name is submitted to the director. Thereafter, disapproval may be made only as provided in ORS 722.468.

(4) A person whom the director disapproves under this section may appeal the disapproval as a contested case pursuant to ORS 183.415 to 183.500. [1985 c.786 §57]

722.460 [Amended by 1959 c.227 §29; repealed by 1969 c.138 §16]

(Enforcement)

722.462 Enforcement generally; authority to require specific reserves. (1) The Director of the Department of Consumer and Business Services may institute such actions or other lawful proceedings as the director may consider necessary for the enforcement of this chapter or any rule, order or action adopted, issued or taken by the director pursuant to law.

(2) If the director, from any information available to the director, finds that an association has either overstated its assets or understated its liabilities, the director may order the association to establish specific reserves equal in amount to the overstatement of true assets or the understatement of true liabilities. Such specific reserves shall be carried as liabilities. [1975 c.582 §126]

722.464 Cease and desist orders. (1) On any of the following grounds, the Director of the Department of Consumer and Business Services may issue and serve upon an association or a director, officer, employee or agent of an association an order to cease and desist from an unsafe or unsound practice or a violation if:

(a) The director has reasonable cause to believe that the person to whom the order is directed is engaging, has engaged or is about to engage in an unsafe or unsound practice in conducting the business of the association.

(b) The director has reasonable cause to believe that the person to whom the order is directed is violating, has violated or is about to violate a law or rule, an order of the director or any provision of the articles of incorporation or bylaws of the association.

(2) An order under subsection (1) of this section shall include the following:

(a) A statement of the facts constituting the alleged unsafe or unsound practice or violation.

(b) A provision requiring the person named in the order to cease and desist from the practice or violation. The provision may be mandatory or otherwise.

(c) The effective date of the order.

(d) A notice to the person named in the order of the right to a contested case hearing under ORS chapter 183.

(3) When the unsafe or unsound practice or the violation specified in the order, or the continuation of the practice or violation, is likely to prejudice the interest of the account holders or stockholders of an association, the director may issue an order effective immediately or at a later date. In all other cases, the order shall be effective 30 days after the date of the order unless the person named in the order requests a hearing thereon.

(4) An order remains in effect until it is withdrawn by the director after a hearing or by a court order. [1975 c.582 §127; 1985 c.762 §71; 1987 c.215 §3; 1987 c.373 §59]

722.465 [Amended by 1959 c.227 §30; 1969 c.138 §10; repealed by 1975 c.582 §152]

722.466 [1975 c.582 §128; 1983 c.696 §28; 1985 c.762 §72a; 1985 c.786 §63; 1987 c.373 §60; 1991 c.734 §96; renumbered 722.991 in 2001]

722.468 Removal of association officer or employee. (1) The Director of the Department of Consumer and Business Services shall immediately inform the board of directors of an association and may order the suspension or discharge of an officer or employee of the savings association, if the director finds that the officer or employee has:

(a) Directly or indirectly willfully misrepresented the association, its types of service, its contracts or membership to prospective members, stockholders, depositors or borrowers;

(b) Engaged in dishonest practices in the conduct of the associations business; or

(c) Been convicted of a misdemeanor, an essential element of which is fraud, or of a felony.

(2) The board of directors of the association, as well as any officer or employee addressed in an order issued under this section, may request a contested case hearing pursuant to ORS chapter 183.

(3) An officer who is suspended or removed under this section shall not act in any official capacity, conduct any of the business of the association or have access to the books, records or assets of the association either as an officer, director or stockholder, without receiving permission from the director. [Formerly 722.225; 1977 c.166 §4; 1985 c.762 §73]

722.470 [Amended by 1959 c.227 §31; repealed by 1975 c.582 §152]

722.472 [1975 c.582 §130; repealed by 1985 c.762 §196]

(Conservatorship)

722.474 Appointment of conservator; duties; compensation. (1) The Director of the Department of Consumer and Business Services may appoint a conservator for an association if the director, as a result of any examination or from any report made to the director, reasonably believes that the public interest will be served by the appointment of a conservator and if the director finds that the association:

(a) Is in an impaired condition;

(b) Is engaging in practices that threaten to result in an impaired condition;

(c) Is in violation of an order of the director issued under this chapter and the order has become final by operation of law or on appeal; or

(d) Is in violation of an injunction issued under this chapter.

(2) The conservator may be the director, an examiner or any other person. Upon the appointment of a conservator, the director shall apply immediately to the circuit court for the county in which one or more offices of the association is located for confirmation of the appointment and proceedings in accordance with this section. The court shall confirm the appointment if it finds that one or more grounds exist for the appointment. In conservatorship proceedings the circuit courts have full power to conserve the assets and business of the association or to liquidate and dissolve the association.

(3) If the association is an institution insured by a federal agency, the agency or an appointee of the agency may be tendered appointment as conservator or co-conservator. If the agency or appointee accepts the appointment, it may, nevertheless, make loans on the security of, or purchase at public or private sale, any part or all of the assets of the association of which it is conservator or co-conservator, if such loan or purchase is approved by the court.

(4) A conservator shall endeavor promptly to remedy the situations complained of by the director in the application for confirmation of such appointment. Within six months after the date of the appointment, or within a reasonable time thereafter if the court extends the six months period:

(a) The conservator shall return the association to the board of directors thereof and thereafter it shall be managed and operated as if no conservator had been appointed; or

(b) The conservator shall proceed to liquidate and dissolve the association.

(5) If the director or an examiner is appointed conservator, the director or examiner shall receive no additional compensation. However, if another person is appointed, then the compensation of the conservator, as determined by the court, shall be paid by the association.

(6) For purposes of this section, impaired condition means a condition in which the assets of a savings association in the aggregate do not have a fair value equal to the aggregate amount of liabilities of the association to its creditors plus an amount equal to the minimum general reserve required under ORS 722.142. Liabilities to creditors include savings liabilities, capital notes and debentures and liabilities to all other persons. [1975 c.582 §131; 1985 c.762 §74]

722.475 [Repealed by 1975 c.582 §152]

722.476 Powers of conservator. (1) A conservator may take immediate possession and control of the property and affairs of an association and act to protect the interest of the members, account holders and other creditors and stockholders. A conservator has all the rights, powers and privileges of the officers, the board of directors and the members of the association, including the power to liquidate and dissolve the association. A conservator has the power and authority provided by this chapter and such other power and authority as may be expressed in the order of the court.

(2) The directors and officers shall remain in office and the employees shall remain in their respective positions, but the conservator may remove any officer or employee, if the order of removal of an officer is approved in writing by the Director of the Department of Consumer and Business Services.

(3) While an association is in the charge of a conservator, the association shall continue to take payments in accordance with the terms and conditions of contracts. The conservator, in the discretion of the conservator, may permit account holders to withdraw their accounts from the association pursuant to the provisions of this chapter or under and subject to such rules as the director may prescribe. A conservator may accept savings accounts and additions to savings accounts, but any such amounts received by the conservator shall be segregated if the director so orders in writing. If so ordered, such amounts shall not be subject to offset and shall not be used to liquidate any indebtedness of the association existing at the time the conservator was appointed for it or any subsequent indebtedness incurred for the purposes of liquidating any such indebtedness. All expenses of the association during a conservatorship shall be paid by the association. [1975 c.582 §132]

722.478 Acquiring possession of contents of safety deposit vaults, safes and boxes. (1) The Director of the Department of Consumer and Business Services may, after the director has taken possession of the property and business of a domestic or foreign savings association under ORS 722.474 to 722.484, apply to the circuit court of the county in which the conservatorship proceedings are pending, for an order directing the director to cause any safe, safety vault or safety deposit box held anywhere by such association to be thereafter opened and the contents listed. A safe, vault or box shall be opened in the presence of:

(a) The director or an examiner;

(b) A notary public not an officer of or in the employ of such association or of the savings and loan office; and

(c) An officer of the association, if available.

(2) One signed copy of the list of the contents of the safe, vault or box shall be delivered to the director; a second signed copy shall be retained by the notary public; and a third signed copy shall be delivered to the officer of the association.

(3) The contents shall be enclosed in a container distinctly marked by the notary public and delivered to the director. The container shall be kept by the director in the custody of the director and control for use in the administration of the affairs of the savings association, as provided by law. The contents shall be held subject to the payment of any rent that may be unpaid for the use of such safe, vault or box, also any expenses incurred in opening thereof, and also reasonable compensation for the safekeeping of the contents after their removal from the safe, vault or box. [Formerly 722.785]

722.480 [Amended by 1961 c.398 §34; 1971 c.757 §14; repealed by 1975 c.582 §152]

722.482 Contest of conservatorship appointment by association officers. A director or officer of an association in office at the time of the initiation of a proceeding under ORS 722.474 may contest the proceeding and shall be reimbursed for reasonable expenses and attorney fees by the association or from its assets. A court having such a proceeding before it shall allow and order paid reasonable expenses and attorney fees for such directors and officers. [1975 c.582 §134]

722.484 Correction of alleged wrongdoings by unimpaired association. A conservator shall not be appointed, or private property seized under this chapter, when any association is not in an impaired condition as defined in ORS 722.474 if the alleged wrongdoing can be otherwise corrected as provided by this chapter or by other law. [1975 c.582 §135; 1985 c.762 §75]

722.485 [Repealed by 1975 c.582 §152]

722.490 [Amended by 1971 c.757 §15; repealed by 1975 c.582 §152]

722.495 [Amended by 1967 c.335 §59; repealed by 1975 c.582 §152]

722.497 [1971 c.757 §17; 1975 c.582 §93; renumbered 722.306]

722.498 [1973 c.288 §5 (enacted in lieu of 722.499); repealed by 1975 c.582 §152]

722.499 [1971 c.104 §2; repealed by 1973 c.288 §4 (722.498 enacted in lieu of 722.499)]

FOREIGN ASSOCIATIONS

722.502 Certificate of authority required to transact business in Oregon. A foreign association shall not transact savings and loan business in this state unless it receives from the Director of the Department of Consumer and Business Services a certificate of authority to do so. [1975 c.582 §136; 1981 c.472 §23]

722.504 Application for certificate of authority; payment of filing fee. A foreign association may apply to the Director of the Department of Consumer and Business Services for a certificate of authority to transact business in this state. With such application it also shall pay the proper filing fee and file:

(1) A copy of its articles of incorporation and bylaws certified as a true copy by the public officer or association officer having custody of the original articles or bylaws;

(2) Evidence satisfactory to the director that its savings accounts are insured by the Federal Deposit Insurance Corporation or other insurer as required by ORS 722.048;

(3) A designation of the community in which the principal office within this state shall be located; and

(4) Other information the director may require. [1975 c.582 §137; 1981 c.472 §24; 1999 c.107 §16]

722.505 [Repealed by 1975 c.582 §152]

722.506 Issuance of certificate to foreign association. (1) The Director of the Department of Consumer and Business Services shall issue a certificate of authority to the association to conduct savings and loan business in this state when:

(a) A foreign association has complied with ORS 722.504;

(b) The director has examined and investigated according to the procedures set forth in ORS 722.024 (1) to (4), whether the application of the association should be granted; and

(c) The director has verified the financial status of the association by examination of its assets and its records for the purpose of ascertaining whether they meet the requirements of this chapter.

(2) Notwithstanding subsection (1) of this section, the director shall not issue the certificate under subsection (1) of this section unless:

(a) The director is satisfied that the association is in sound financial condition, and that it is conducting its business, and will conduct its business in this state in a manner consistent with the laws of this state;

(b) The director regards the association as safe, reliable and entitled to public confidence;

(c) The association pays the proper annual fee; and

(d) The director finds that the appropriate standards for approval of the application set forth in ORS 722.026 are satisfied.

(3) The certificate of authority continues in effect unless revoked as authorized by ORS 722.516. [Formerly 722.835; 1981 c.472 §25]

722.508 Law applicable to contracts. Any contract made by a foreign savings association with any person who is residing in or a foreign corporation authorized to do business in this state, shall be considered an Oregon contract, and shall be construed according to the laws of this state. [Formerly 722.845]

722.510 [Amended by 1961 c.398 §35; repealed by 1965 c.226 §7]

722.512 Applicability of Business Corporation Act. Except as otherwise provided by ORS 722.502 to 722.516, a foreign association shall comply with the provisions of ORS 57.655 to 57.745 (1985 Replacement Part) governing the admission of foreign corporations to transact business in this state. [1975 c.582 §140; 1987 c.197 §22]

722.514 Prohibition against operation of certain foreign associations; exception; prohibition against savings and loan business by entity based in foreign country. (1) Except as provided in subsection (2) of this section, when the laws, regulations or administrative actions of any other state or any territory of the United States prohibit or unfairly impede an Oregon savings association from transacting business in the state or territory, then the savings associations of the other state or territory are prohibited from transacting business in this state, including but not limited to the establishment of new branch facilities.

(2) Subsection (1) of this section shall not govern the transaction of a savings and loan business in this state by an association of another state or territory if ORS 722.072 authorizes the transaction.

(3) Associations or comparable corporation or business entities headquartered in a foreign country are prohibited from transacting a savings and loan business in this state. [1975 c.582 §141; 1981 c.472 §26; 1985 c.798 §5]

722.515 [Amended by 1961 c.398 §36; repealed by 1965 c.226 §7]

722.516 Revocation of certificate of authority. In the manner specified for issuance of an order under ORS 722.464, the Director of the Department of Consumer and Business Services may revoke a certificate of authority of a foreign association if:

(1) The association fails to conduct its business in this state in a manner consistent with the laws of this state;

(2) The affairs of the association are in an unsafe condition;

(3) The association refuses to permit examination of the financial condition of the association by the director; or

(4) The association fails to pay the proper annual fee. [1975 c.582 §142; 1987 c.215 §5]

722.520 [Amended by 1961 c.398 §37; repealed by 1965 c.226 §7]

722.525 [Amended by 1961 c.398 §38; repealed by 1965 c.226 §7]

722.530 [Amended by 1961 c.398 §39; repealed by 1965 c.226 §7]

722.535 [Amended by 1961 c.398 §40; 1965 c.226 §6; repealed by 1975 c.582 §152]

722.540 [Repealed by 1959 c.227 §32]

722.545 [Amended by 1961 c.398 §41; repealed by 1975 c.582 §152]

722.550 [Repealed by 1975 c.582 §152]

722.555 [Amended by 1961 c.398 §42; repealed by 1975 c.582 §152]

722.560 [Amended by 1961 c.398 §43; repealed by 1975 c.582 §152]

722.565 [Amended by 1961 c.398 §44; repealed by 1975 c.582 §152]

722.570 [Repealed by 1975 c.582 §152]

722.575 [Amended by 1961 c.398 §45; repealed by 1975 c.582 §152]

722.580 [Repealed by 1975 c.582 §152]

722.585 [Repealed by 1975 c.582 §152]

722.590 [Amended by 1961 c.398 §46; repealed by 1975 c.582 §152]

722.595 [Amended by 1961 c.398 §47; repealed by 1975 c.582 §152]

722.600 [Repealed by 1975 c.582 §152]

FEES AND CHARGES

722.602 Filing fees; charges for examinations. (1) The Director of the Department of Consumer and Business Services shall charge and collect fees for filing:

(a) An application for a certificate of incorporation, $500 payable by the incorporators.

(b) An application for approval to establish a branch facility, $200, or to change the location of the principal office or a branch facility, $100.

(c) Proposed amendments to bylaws or articles of incorporation for approval, $50.

(d) An application by a foreign association for a certificate of authority, $500.

(e) An application for approval of a merger, consolidation, exchange of shares or sale of assets, $500 payable by the associations involved.

(f) An application for approval of a dissolution, $500.

(g) An application by a domestic association for approval of a conversion, $500.

(h) An application by a foreign or federal association or a savings bank for approval of a conversion, $500.

(2) No part of a fee paid under subsection (1) of this section shall be refunded if the application is denied or approval is refused.

(3) The director may by rule establish charges to be collected from associations for examinations conducted under ORS 722.438. [1975 c.582 §143; 1983 c.717 §37]

722.604 [1975 c.582 §144; repealed by 1985 c.762 §196; 1985 c.786 §69]

722.605 [Amended by 1961 c.398 §48; repealed by 1975 c.582 §152]

722.606 Annual fees paid by savings associations. (1) Each savings association shall pay to the Director of the Department of Consumer and Business Services each year the fee determined by reference to the schedule adopted by the director under ORS 705.620. The fee shall be paid by the date set by the director in the rule establishing the schedule.

(2) In addition to any fee collected under this section, whenever the director devotes any extra attention to the affairs of a savings association, either upon determination by the director or upon request of the savings association, the fee for the extra service shall be the actual cost thereof. [1985 c.762 §76; 1987 c.171 §5; 1987 c.373 §61]

722.610 [Amended by 1961 c.398 §49; repealed by 1975 c.582 §152]

722.615 [Repealed by 1975 c.582 §152]

722.620 [Repealed by 1975 c.582 §152]

722.625 [Amended by 1961 c.398 §50; repealed by 1975 c.582 §152]

722.630 [Amended by 1961 c.398 §51; repealed by 1975 c.582 §152]

722.635 [Amended by 1961 c.398 §52; 1971 c.743 §420; repealed by 1975 c.582 §152]

722.640 [Amended by 1971 c.743 §421; repealed by 1975 c.582 §152]

722.645 [Amended by 1961 c.398 §53; repealed by 1975 c.582 §152]

722.650 [Amended by 1973 c.368 §8; repealed by 1975 c.582 §152]

MISCELLANEOUS

722.652 Effect of laws on existing associations. (1) Savings associations formed or existing on January 1, 1976, shall not be impaired by the enactment of the Savings Association Act, by any change in the requirements for the formation of associations or by any amendment or repeal of the laws under which they were formed or created. Except as otherwise expressly provided, the Savings Association Act shall not affect any liability or penalty incurred under the provisions of such laws prior to repeal.

(2) All obligations of an existing savings association contracted prior to January 1, 1976, are enforceable by the association. Any liability, penalty, demand, claim and right of action against such an association may be enforced against it as fully and completely as it might have been enforced prior to January 1, 1976.

(3) Proceedings commenced pursuant to statutes repealed by section 152, chapter 582, Oregon Laws 1975, shall be terminated, completed or enforced pursuant to the provisions of such statutes which for such purpose shall remain in full force and effect as to such proceedings. [1975 c.582 §145]

722.654 Reserve fund associations redesignated stock associations. A reserve fund association formed under the laws of this state and existing on January 1, 1976, shall be known as a stock association after January 1, 1976. After January 1, 1976:

(1) All reserve fund stock of such an association shall be known as capital stock and shall be considered part of the stated capital of such an association.

(2) All persons owning reserve fund shares of such an association shall be considered stockholders of such an association. [1975 c.582 §146]

722.656 Certain outstanding shares, share accounts and investment certificates considered savings accounts. After January 1, 1976, any shares, share accounts, passbook accounts, certificates and investment certificates (except reserve fund stock) that an association subject to the Savings Association Act has issued and which is outstanding on January 1, 1976, shall be considered a savings account as defined by ORS 722.004; and the holder thereof shall have all the rights and privileges appertaining to the holder of a savings account under the Savings Association Act as well as any valid contractual or other legal rights in respect thereto preserved by ORS 722.652; except that any such outstanding share or share account which is not entitled to dividends shall not by virtue of any provision of the Savings Association Act become so entitled. [1975 c.582 §147; 1985 c.762 §77]

722.658 Limitation on personal liability for good faith acts or omissions. A person may not be held personally liable for an act done or omitted by the person in good faith and in compliance with a rule or order of the Director of the Department of Consumer and Business Services under this chapter regardless of whether the rule or order is later amended, rescinded or determined to be invalid by judicial or other authority. [1987 c.445 §2]

722.660 Procedures for opening safe deposit box after death of person who was sole lessee or last surviving lessee of box. (1) This section applies to the safe deposit box of any person who is the sole lessee or last surviving lessee of the box and who has died.

(2) Upon being furnished with a certified copy of the decedents death certificate or other evidence of death satisfactory to the savings association, the savings association within which the box is located shall cause or permit the box to be opened and the contents of the box examined at the request of an individual who furnishes an affidavit stating:

(a) That the individual believes the box may contain the will of the decedent, a trust instrument creating a trust of which the decedent was a trustor or a trustee at the time of the decedents death, documents pertaining to the disposition of the remains of the decedent, documents pertaining to property of the estate of the decedent or property of the estate of the decedent; and

(b) That the individual is an interested person as defined in this section and wishes to open the box to conduct a will search or trust instrument search, obtain documents relating to the disposition of the decedents remains or inventory the contents of the box.

(3) For the purpose of this section, interested person means any of the following:

(a) A person named as personal representative of the decedent in a purported will of the decedent;

(b) The surviving spouse or any heir of the decedent;

(c) A person who was serving as the court-appointed guardian or conservator of the decedent or as trustee for the decedent immediately prior to the decedents death;

(d) A person named as successor trustee in a purported trust instrument creating a trust of which the decedent was a trustor or a trustee at the time of the decedents death;

(e) A person designated by the decedent in a writing that is acceptable to the savings association and is filed with it prior to the decedents death;

(f) A person who immediately prior to the death of the decedent had the right of access to the box as an agent of the decedent under a durable power of attorney; or

(g) If there are no heirs of the decedent, an estate administrator of the Department of State Lands appointed under ORS 113.235.

(4) If the box is opened for the purpose of conducting a will search, the savings association shall remove any document that appears to be a will, make a true and correct copy of it and deliver the original will to a person designated in the will to serve as the decedents personal representative, or if no such person is designated or the savings association cannot, despite reasonable efforts, determine the whereabouts of such person, the savings association shall retain the will or deliver it to a court having jurisdiction of the estate of the decedent. A copy of the will shall be retained in the box. At the request of the interested person, a copy of the will, together with copies of any documents pertaining to the disposition of the remains of the decedent, may be given to the interested person.

(5) If the box is opened for the purpose of conducting a trust instrument search, the savings association shall remove any document that appears to be a trust instrument creating a trust of which the decedent was a trustor or trustee at the time of the decedents death, make a true and correct copy of it and deliver the original trust instrument to a person designated in the trust instrument to serve as the successor trustee on the death of the decedent. If no such person is designated or the savings association cannot, despite reasonable efforts, determine the whereabouts of such person, the savings association shall retain the trust instrument. A copy of the trust instrument shall be retained in the box. At the request of any interested person, a copy of the trust instrument may be given to the interested person.

(6) If the box is opened for the purpose of obtaining documents pertaining to the disposition of the decedents remains, the savings association shall comply with subsection (4) of this section with respect to any will of the decedent found in the box, and may in its discretion either:

(a) Make and retain in the box a copy of any documents pertaining to the disposition of the remains of the decedent and tender the original documents to the interested person; or

(b) Provide a copy of any documents pertaining to the disposition of the remains of the decedent to the interested person and retain the original documents in the box.

(7) If the box is opened for the purpose of making an inventory of its contents, the savings association shall comply with subsection (4) or (5) of this section with respect to any will or trust instrument of the decedent that is found in the box, and shall cause the inventory to be made. The inventory shall be attested to by a representative of the savings association and may be attested to by the interested person, if the interested person is present when the inventory is made. The savings association shall retain the original inventory in the box, and shall furnish a copy of the inventory to the interested person upon request.

(8) The savings association may presume the truth of any statement contained in the affidavit required to be furnished under this section, and when acting in reliance upon such an affidavit, the savings association is discharged as if it had dealt with the personal representative of the decedent. The savings association is not responsible for the adequacy of the description of any property included in an inventory of the contents of a box, or for the conversion of the property in connection with actions performed under this section, except for conversion by intentional acts of the savings association or its employees, directors, officers or agents. If the savings association is not satisfied that the requirements of this section have been satisfied, the savings association may decline to open the box.

(9) If the interested person does not furnish the key needed to open the box, and the savings association must incur expense in gaining entry to the box, the savings association may require that the interested person pay the expense of opening the box.

(10) Any examination of the contents of a box under this section shall be conducted in the presence of at least one employee of the savings association. [1999 c.506 §9; 2003 c.395 §23]

722.670 [1965 c.226 §2; repealed by 1975 c.582 §152]

722.675 [1965 c.226 §1; repealed by 1975 c.582 §152]

722.680 [1965 c.226 §3; 1971 c.734 §32; repealed by 1975 c.582 §152]

722.685 [1965 c.226 §4; repealed by 1975 c.582 §152]

722.705 [Amended by 1961 c.398 §54; repealed by 1967 c.234 §13]

722.710 [Amended by 1961 c.398 §55; repealed by 1975 c.582 §152]

722.715 [Amended by 1961 c.398 §56; repealed by 1975 c.582 §152]

722.720 [Repealed by 1975 c.582 §152]

722.725 [Amended by 1961 c.398 §57; 1967 c.234 §3; repealed by 1975 c.582 §152]

722.730 [Repealed by 1975 c.582 §152]

722.735 [Repealed by 1975 c.582 §152]

722.740 [Amended by 1957 c.670 §34; 1961 c.398 §58; repealed by 1975 c.582 §152]

722.745 [Repealed by 1975 c.582 §152]

722.750 [Repealed by 1975 c.582 §152]

722.755 [Amended by 1961 c.398 §59; repealed by 1975 c.582 §152]

722.760 [Amended by 1961 c.398 §60; repealed by 1975 c.582 §152]

722.765 [Repealed by 1975 c.582 §152]

722.770 [Repealed by 1975 c.582 §152]

722.775 [Repealed by 1975 c.582 §152]

722.780 [Repealed by 1975 c.582 §152]

722.785 [Amended by 1975 c.582 §133; renumbered 722.478]

722.790 [Repealed by 1975 c.582 §152]

722.795 [Repealed by 1975 c.582 §152]

722.805 [Amended by 1961 c.398 §61; 1963 c.288 §12; repealed by 1975 c.582 §152]

722.810 [Repealed by 1975 c.582 §152]

722.815 [Amended by 1961 c.398 §62; 1963 c.288 §13; 1971 c.743 §422; repealed by 1975 c.582 §152]

722.820 [Repealed by 1975 c.582 §152]

722.825 [Amended by 1961 c.398 §63; repealed by 1975 c.582 §152]

722.830 [Amended by 1961 c.398 §64; 1963 c.288 §14; repealed by 1975 c.582 §152]

722.835 [Amended by 1975 c.582 §138; renumbered 722.506]

722.840 [Amended by 1963 c.288 §15; repealed by 1975 c.582 §152]

722.845 [Amended by 1975 c.582 §139; renumbered 722.508]

722.850 [Amended by 1961 c.398 §65; repealed by 1975 c.582 §152]

722.855 [Amended by 1969 c.138 §11; repealed by 1975 c.582 §152]

722.860 [Amended by 1961 c.398 §66; repealed by 1975 c.582 §152]

722.990 [Amended by 1963 c.288 §16; 1971 c.743 §423; repealed by 1975 c.582 §152]

PENALTIES

722.991 Civil penalties. (1) The Director of the Department of Consumer and Business Services may assess an association or any officer, director, agent or employee of an association who violates any provision of this chapter, or any rule or final order issued pursuant thereto, a civil penalty of not more than $2,000 for each violation or $10,000 in the aggregate for all violations within any three-month period. In the case of an individual agent or employee, the civil penalty shall be not more than $1,000 for each violation or $5,000 in the aggregate for all violations within any three-month period. Each day a violation continues shall be considered a separate violation.

(2) In addition to the civil penalty provided by subsection (1) of this section, an association or officer, director, agent or employee of an association who violates any provision of this chapter, or any rule or final order issued pursuant thereto, may be assessed a civil penalty in an amount determined by the director but not to exceed the amount by which the person profited as a result of such violation.

(3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

(4) All moneys collected under this section shall be paid to the State Treasurer and credited to the Consumer and Business Services Fund created by ORS 705.145.

(5) If a civil penalty is assessed against a director, officer, agent or employee of a savings association, unless the director provides otherwise, the director, officer, agent or employee shall forfeit the penalty and the penalty shall not be paid either directly or indirectly by the savings association. [Formerly 722.466]

_______________



Chapter 723

Chapter 723 Â Credit Unions

2005 EDITION

CREDIT UNIONS

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

GENERAL PROVISIONS

723.001Â Â Â Â  Definitions

723.002Â Â Â Â  Short title

723.006Â Â Â Â  ÂCredit unionÂ defined

723.008Â Â Â Â  ÂCredit unionÂ defined for ORS 723.136 and 723.464 to 723.498

FORMATION

723.012Â Â Â Â  Organization procedure; articles of incorporation; bylaws; fee

723.014Â Â Â Â  Denial of certificate of approval

723.016Â Â Â Â  Form of articles and bylaws

723.022Â Â Â Â  Amendment of articles and bylaws; fee; rules

723.026Â Â Â Â  Use of name exclusive; criminal penalty

723.032Â Â Â Â  Places of business; fee; mobile facilities

723.036Â Â Â Â  Fiscal year

723.042Â Â Â Â  Interstate credit unions

REGULATORY AUTHORITY

723.102Â Â Â Â  Rulemaking authority

723.106Â Â Â Â  Reports; late filing penalty; rules

723.112Â Â Â Â  Examinations

723.114Â Â Â Â  Annual fees paid by credit unions

723.116Â Â Â Â  Records; rules

723.118Â Â Â Â  Disclosure of records of department; exemptions

723.122Â Â Â Â  Bond or letter of credit; rules

723.126Â Â Â Â  Enforcement actions

723.132Â Â Â Â  Order to remove officer, director or committee member

723.136Â Â Â Â  Agreements with other credit union supervisory agencies; contracts for use of credit union examiners; joint examination or enforcement; fees

POWERS OF CREDIT UNIONS

723.152Â Â Â Â  General powers; rules

723.156Â Â Â Â  Exercise of powers of federal credit union

MEMBERSHIP

723.172Â Â Â Â  Credit union membership; rules

723.176Â Â Â Â  Business and nonbusiness organizations as members

723.182Â Â Â Â  Other credit unions as members

723.184Â Â Â Â  State deemed member with respect to deferred compensation deposits; restrictions on membership

723.186Â Â Â Â  Members who leave field

723.188Â Â Â Â  Foster parents as members

723.192Â Â Â Â  Individual liability

723.196Â Â Â Â  Meeting of members; mail or electronic ballots

723.202Â Â Â Â  Withdrawal and expulsion of members

DIRECTION OF AFFAIRS

723.252Â Â Â Â  Election or appointment of officials

723.256Â Â Â Â  Record of board and committee members

723.262Â Â Â Â  Vacancies

723.266Â Â Â Â  Compensation of officials

723.272Â Â Â Â  Conflicts of interest

723.276Â Â Â Â  Executive officers

723.282Â Â Â Â  Authority of directors

723.286Â Â Â Â  Executive committee

723.292Â Â Â Â  Meetings of directors

723.296Â Â Â Â  Duties of directors; delegation of duties

723.302Â Â Â Â  Duties of credit committee

723.306Â Â Â Â  Meetings of credit committee

723.312Â Â Â Â  Loan officers

723.316Â Â Â Â  Credit manager

723.322Â Â Â Â  Duties of supervisory committee; verification of member accounts; rules

723.326Â Â Â Â  Suspension and removal of officials; restrictions on service as director

723.332Â Â Â Â  Special meetings

723.338Â Â Â Â  Duty to notify law enforcement officers of violations of Oregon Credit Union Act; investigations; costs

ACCOUNTS

723.402Â Â Â Â  Shares

723.406Â Â Â Â  Dividends

723.412Â Â Â Â  Deposit and deposit certificate accounts; interest;

priority

723.426Â Â Â Â  Joint accounts

723.432Â Â Â Â  Trust accounts

723.434Â Â Â Â  Share draft accounts

723.447Â Â Â Â  Certified share drafts

723.450Â Â Â Â  Payment on shares and deposits; restriction on class of shares

723.454Â Â Â Â  Liens

723.460Â Â Â Â  Reduction in shares

723.464Â Â Â Â  Deposits made in name of minor

723.466Â Â Â Â  Disposition of deposit on death of depositor

723.468Â Â Â Â  Adverse claim to deposit; notice; restraining order or other process; indemnity bond or letter of credit

723.470Â Â Â Â  Checks drawn by agents presumed to be in authorized manner

723.472Â Â Â Â  Checks of intoxicated or drugged persons

723.474Â Â Â Â  Definitions for ORS 723.474 to 723.498

723.476Â Â Â Â  Application of ORS 723.478, 723.480 and 723.482; liability and setoff rights of credit unions

723.478Â Â Â Â  Ownership of multiple-party accounts

723.480Â Â Â Â  Multiple-party accounts; disposition of deposit upon death of party or trustee; effect of will

723.482Â Â Â Â  Rights of survivorship based on form of account; alteration of form of account

723.484Â Â Â Â  Transfers of moneys upon death of depositor or trustee is not testamentary disposition

723.486Â Â Â Â  Multiple party account; payment of deposit to one or more parties; credit union not required to determine source or use of funds in account

723.488Â Â Â Â  Joint account; payment to any party to account; payment to others

723.490Â Â Â Â  P.O.D. account; payment to any original party; payment to others

723.492Â Â Â Â  Trust account; payment to trustee; payment to others

723.494Â Â Â Â  Discharge of credit union for payments made; conditions

723.496Â Â Â Â  Right of credit union to setoff; amount

723.498Â Â Â Â  Designation of agent for account; powers of agent

LOANS

723.502Â Â Â Â  Purposes; terms

723.506Â Â Â Â  Application

723.512Â Â Â Â  Loan limit; exception

723.516Â Â Â Â  Installments

723.522Â Â Â Â  Line of credit

723.526Â Â Â Â  Other loan programs

723.532Â Â Â Â  Loans to credit union officials; waiver; rules

723.536Â Â Â Â  Loans to nonmembers; personal liability

INSURANCE AND GROUP PURCHASING

723.572Â Â Â Â  Insurance for members

723.576Â Â Â Â  Liability insurance for director, officer, employee or agent

723.582Â Â Â Â  Share and deposit insurance

723.586Â Â Â Â  Group purchasing

INVESTMENTS

723.602Â Â Â Â  Investment of funds; rules

RESERVE ALLOCATIONS

723.631Â Â Â Â  Regular reserve; reserve for loan losses; rules

723.636Â Â Â Â  Charges to regular reserve

723.646Â Â Â Â  Special reserves; purpose

CHANGE IN CORPORATE STATUS

723.672Â Â Â Â  Suspension; revocation of charter

723.676Â Â Â Â  Liquidation

723.682Â Â Â Â  Merger

723.686Â Â Â Â  Conversion of charter

CENTRAL CREDIT UNIONS

723.702Â Â Â Â  Organization; name

723.706Â Â Â Â  Membership

723.712Â Â Â Â  Voting representative

723.716Â Â Â Â  Additional rights and powers

CORPORATE CENTRAL CREDIT UNION

723.730Â Â Â Â  Corporate central credit union; membership; rights and powers; rules

TAXATION

723.752Â Â Â Â  Application of tax statutes to credit unions

723.756Â Â Â Â  Stock transfer taxes

723.762Â Â Â Â  Participation in government programs

MISCELLANEOUS

723.806Â Â Â Â  Notice to law enforcement officers of violation of Oregon Credit Union Act; exceptions

723.812Â Â Â Â  Actions; assistance

723.816Â Â Â Â  Prohibited acts

723.818Â Â Â Â  Giving false document, statement or report prohibited

723.822Â Â Â Â  Cease and desist orders; contents; effective date; removal or suspension

723.830Â Â Â Â  Regulation of services performed for credit union

723.832Â Â Â Â  Application to credit unions existing on September 13, 1975

723.836Â Â Â Â  Effect of amendment or repeal of Oregon Credit Union Act

723.840Â Â Â Â  Limitation on personal liability for good faith acts or omissions

723.844Â Â Â Â  Procedures for opening safe deposit box after death of person who was sole lessee or last surviving lessee of box

PENALTIES

723.992Â Â Â Â  Criminal penalties

723.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  723.001 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssetsÂ means property, a right or a claim with future objectively measurable value that is owned or effectively controlled by a credit union.

Â Â Â Â Â  (2) ÂCapitalÂ means a credit unionÂs reserves, undivided earnings and allowances for loan loss.

Â Â Â Â Â  (3) ÂCorporate central credit unionÂ means a cooperative organization whose members consist primarily of other credit unions and whose purposes are:

Â Â Â Â Â  (a) To accumulate and prudently manage the liquidity of its member credit unions through interlending and investment services;

Â Â Â Â Â  (b) To act as an intermediary for member credit unions to the payment systems and facilitate funds transfers between its member credit unions and other financial institutions or their agents;

Â Â Â Â Â  (c) To obtain liquid funds from other credit union organizations, financial intermediaries and other sources; and

Â Â Â Â Â  (d) To perform such other financial services that benefit its member credit unions and that are authorized in writing by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂEquityÂ means a credit unionÂs reserves and undivided earnings.

Â Â Â Â Â  (7) ÂHome stateÂ means the state in which the credit union is chartered.

Â Â Â Â Â  (8) ÂHost stateÂ means the state in which a credit union conducts business, but that is not the home state.

Â Â Â Â Â  (9) ÂInterstate credit unionÂ means a credit union chartered under the provisions of this chapter or under the authority of the laws of another state and operating in this state and in one or more other states.

Â Â Â Â Â  (10) ÂOfficialÂ means any of the following:

Â Â Â Â Â  (a) An individual who is or was a director or officer of the credit union; or

Â Â Â Â Â  (b) An individual who is or was a member of a credit unionÂs credit committee or supervisory committee.

Â Â Â Â Â  (11) ÂRegular reserveÂ means an irrevocable reserve set aside to cover losses. [1985 c.762 Â§80; 1987 c.158 Â§151; 1987 c.373 Â§62; 1987 c.650 Â§1; 1993 c.744 Â§25; 1995 c.319 Â§7; 1999 c.185 Â§1]

Â Â Â Â Â  723.002 Short title. This chapter shall be known and may be cited as the ÂOregon Credit Union Act.Â [1975 c.652 Â§2; 1985 c.762 Â§78; 1985 c.801 Â§1; 1987 c.158 Â§152; 1987 c.373 Â§63; 1987 c.650 Â§2]

Â Â Â Â Â  723.006 ÂCredit unionÂ defined. A credit union is a cooperative, nonprofit association, incorporated under the laws of this state, for the purposes of encouraging thrift among its members, creating a source of credit at a fair and reasonable rate of interest and providing an opportunity for its members to use and control their own money in order to improve their economic and social condition. [1975 c.652 Â§3]

Â Â Â Â Â  723.008 ÂCredit unionÂ defined for ORS 723.136 and 723.464 to 723.498. As used in ORS 723.136 and 723.464 to 723.498, Âcredit unionÂ means a credit union organized under this chapter, an interstate credit union doing business in this state or a federal credit union. [1999 c.185 Â§18; 2001 c.104 Â§286]

Â Â Â Â Â  723.010 [Amended by 1955 c.550 Â§1; repealed by 1975 c.652 Â§88]

FORMATION

Â Â Â Â Â  723.012 Organization procedure; articles of incorporation; bylaws; fee. (1) Any seven or more residents of this state or another appropriate jurisdiction, of legal age, who have a common bond referred to in ORS 723.172 may organize a credit union and become charter members thereof by complying with this section.

Â Â Â Â Â  (2) The incorporators shall execute the documents, including the articles of incorporation, required by the Director of the Department of Consumer and Business Services to apply for a credit union charter. The articles shall state:

Â Â Â Â Â  (a) The name, which shall include the words Âcredit unionÂ and which shall not be the same as that of any other existing credit union in this state.

Â Â Â Â Â  (b) The location where the proposed credit union is to have its principal place of business.

Â Â Â Â Â  (c) The par value, if any, of the shares of the credit union shall be defined in the bylaws.

Â Â Â Â Â  (d) The full name, residence and post-office address of each of the incorporators.

Â Â Â Â Â  (e) The number of its directors, which shall not be less than five, and the names of the incorporators who shall be its directors until the first annual meeting of shareholders.

Â Â Â Â Â  (f) The number of members of the supervisory committee, which shall not be less than three, and the name, residence and post-office address of the persons who are to serve as members until the first meeting of directors.

Â Â Â Â Â  (3) The incorporators shall prepare and adopt bylaws for the general government of the credit union, which shall be consistent with this chapter.

Â Â Â Â Â  (4) The incorporators shall forward the articles of incorporation and the bylaws to the Director of the Department of Consumer and Business Services, together with a filing fee of $150. The director shall issue a certificate of approval if the articles and the bylaws are in conformity with this chapter and the director is satisfied that the ability of the proposed credit union to operate successfully is favorable. The director shall return a copy of the bylaws and the articles to the applicants or their representatives, which shall be preserved in the permanent files of the credit union. The application shall be acted upon by the director within 60 days.

Â Â Â Â Â  (5) The subscribers for a credit union charter shall not transact any business until formal approval of the articles and bylaws has been received. [1975 c.652 Â§4; 1985 c.762 Â§85; 1987 c.286 Â§1; 1999 c.185 Â§2]

Â Â Â Â Â  723.014 Denial of certificate of approval. The Director of the Department of Consumer and Business Services may not issue a certificate of approval under ORS 723.012 if any person named in the articles of incorporation submitted for approval:

Â Â Â Â Â  (1) Is insolvent or bankrupt;

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession;

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provision of the Oregon Bank Act, the Savings Association Act, the Oregon Credit Union Act, the Oregon Consumer Finance Act, the Oregon Securities Law, the Oregon Mortgage Lender Law or the Pawnbrokers Act, or any administrative rule or order adopted pursuant to any such Act;

Â Â Â Â Â  (4) Has been convicted of a crime, an essential element of which is fraud;

Â Â Â Â Â  (5) Is not qualified to conduct a credit union business on the basis of such factors as training, experience and knowledge of the business;

Â Â Â Â Â  (6) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the credit union business;

Â Â Â Â Â  (7) Is the subject of an order of the director subjecting the person to a fine or other civil penalty, or removing the person from an office in any entity regulated by the director; or

Â Â Â Â Â  (8) Is the subject of an order entered within the past five years subjecting the person to a fine or other civil penalty or removing the person from an office in a state banking institution, a national bank, a state or federal credit union, a state or federal savings association or a consumer finance company, or from a position as a securities broker or dealer, a state or federal investment adviser or a mortgage lender, that was issued by the regulatory authority of another state, or of the federal government, with authority over such banking institutions, credit unions, consumer finance companies, savings associations, securities firms or mortgage lenders. [1977 c.135 Â§42; 1985 c.762 Â§86; 1987 c.373 Â§63a; 1987 c.650 Â§3; 1999 c.185 Â§3]

Â Â Â Â Â  723.016 Form of articles and bylaws. In order to simplify the organization of credit unions, the Director of the Department of Consumer and Business Services shall cause to be prepared a form of articles of incorporation and a form of bylaws, consistent with this chapter, which may be used by credit union incorporators for their guidance. The articles of incorporation and bylaws shall be available without charge to persons desiring to organize a credit union. [1975 c.652 Â§5; 1985 c.762 Â§87]

Â Â Â Â Â  723.020 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.022 Amendment of articles and bylaws; fee; rules. (1) The articles of incorporation or the bylaws may be amended as provided in the bylaws. Amendments to the articles of incorporation or bylaws shall be submitted, together with a fee established by rule of the Director of the Department of Consumer and Business Services, to the director, who shall approve or disapprove the amendments within 30 days.

Â Â Â Â Â  (2) Amendments shall become effective upon approval in writing by the director. [1975 c.652 Â§6; 1991 c.635 Â§1; 1999 c.185 Â§4]

Â Â Â Â Â  723.026 Use of name exclusive; criminal penalty. With the exception of a credit union organized under this chapter or of any other credit union act, or an association of credit unions or a recognized chapter thereof, any person using a name or title containing the words Âcredit unionÂ or any derivation thereof or representing themselves in their advertising or otherwise as conducting business as a credit union shall be fined not more than $500 or imprisoned not more than one year, or both, and may be permanently enjoined from using such words in its name. [1975 c.652 Â§7; 1985 c.762 Â§88]

Â Â Â Â Â  723.030 [Amended by 1973 c.414 Â§1; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.032 Places of business; fee; mobile facilities. (1) A credit union may establish a place of business or change its place of business within this state upon written notice to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A credit union may establish additional places of business upon written application to the director. The application shall be accompanied by a $500 fee. The fee shall be paid only with applications for the establishment of new places of business. Except as provided in subsection (3) of this section, mobile facilities described in subsection (3) of this section are considered new places of business. The fee is not required to be paid with applications relating to the acquisition or relocation of existing places of business. The director may approve or disapprove the application. If the director does not disapprove an application within 30 days after a completed application is received, the application shall be considered approved.

Â Â Â Â Â  (3) A credit union may establish one or more mobile facilities to engage in credit union operations. Mobile facilities of a credit union having the membership described in ORS 723.172 (2)(a) may operate in this state or in other states. Mobile facilities of a credit union having the membership described in ORS 723.172 (2)(b) may operate only within the well-defined local community, neighborhood or rural district served by the credit union. An application and fee are not required under this section for mobile facilities that exercise permissible credit union powers or engage in permissible credit union activities but that do not accept deposits.

Â Â Â Â Â  (4) The director may limit or restrict the ability of a credit union to establish additional places of business upon written notice to the credit union if the director determines that the safety and soundness of the credit union would be adversely affected by any addition.

Â Â Â Â Â  (5) A credit union may share office space with one or more credit unions and contract with any person or corporation to provide facilities or personnel. [1975 c.652 Â§8; 1977 c.135 Â§44; 1991 c.635 Â§3; 1997 c.832 Â§1; 1999 c.185 Â§55; 2005 c.95 Â§1]

Â Â Â Â Â  723.036 Fiscal year. The fiscal year of each credit union shall end on the last day of December. [1975 c.652 Â§9]

Â Â Â Â Â  723.040 [Amended by 1959 c.106 Â§1; 1971 c.681 Â§1; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.042 Interstate credit unions. (1) A credit union chartered under this chapter may operate in another state unless prohibited by the laws of the other state. Oregon is the home state for any credit union chartered under this chapter.

Â Â Â Â Â  (2) A credit union organized under the laws of another state may conduct business as a credit union in this state with the approval of the Director of the Department of Consumer and Business Services under the conditions described in subsection (3) of this section. Oregon is the host state for any credit union chartered under the laws of any other state and conducting business as a credit union in this state. The state that charters the credit union is the home state of the credit union.

Â Â Â Â Â  (3) The director may issue a branch certificate to a credit union chartered in another state for the purposes of operating in this state if all of the following conditions are met:

Â Â Â Â Â  (a) The credit union is organized under a credit union law substantially similar to this chapter;

Â Â Â Â Â  (b) The credit union files an application that includes an agreement to comply with all rules prescribed by the director;

Â Â Â Â Â  (c) The credit union agrees to submit an annual or other regular report of examination from the supervising agency of the state in which it is chartered;

Â Â Â Â Â  (d) The credit union agrees to authorize the examination of its parent credit union by the director and to pay the fee determined under ORS 723.114;

Â Â Â Â Â  (e) The field of membership of the credit union meets the definition of membership as defined in ORS 723.172;

Â Â Â Â Â  (f) The credit union acknowledges that laws of this state relating to consumer protection apply to transactions with residents of this state;

Â Â Â Â Â  (g) The credit union has account insurance comparable to that required for credit unions incorporated under this chapter;

Â Â Â Â Â  (h) The credit union designates and maintains an agent for the service of process in this state; and

Â Â Â Â Â  (i) The credit union submits quarterly financial reports as required by the director.

Â Â Â Â Â  (4) The director may suspend or revoke the certificate of any credit union for which Oregon is the host state for any violation of the provisions of this chapter or rules or orders issued by the director. [1975 c.652 Â§10; 1981 c.412 Â§6; 1985 c.762 Â§89; 1987 c.373 Â§63b; 1999 c.185 Â§5]

Â Â Â Â Â  723.050 [Amended by 1955 c.550 Â§2; 1959 c.106 Â§2; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.060 [Amended by 1971 c.681 Â§2; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.070 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.080 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.090 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.100 [Amended by 1955 c.550 Â§3; repealed by 1975 c.652 Â§88]

REGULATORY AUTHORITY

Â Â Â Â Â  723.102 Rulemaking authority. In accordance with ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out this chapter. [1975 c.652 Â§11; 1985 c.762 Â§90; 1991 c.331 Â§123; 1991 c.635 Â§4; 1999 c.185 Â§6]

Â Â Â Â Â  723.104 [1977 c.135 Â§43; repealed by 1985 c.762 Â§196]

Â Â Â Â Â  723.106 Reports; late filing penalty; rules. (1) Credit unions shall report to the Director of the Department of Consumer and Business Services annually by a date established by the director on forms supplied and in the manner specified by the director for that purpose. Additional reports may be required.

Â Â Â Â Â  (2) A fine in an amount to be established by rule of the director, but not to exceed $1,000 for each day a report is in arrears shall be levied against the offending credit union unless it is excused for cause by the director. [1975 c.652 Â§12; 1991 c.635 Â§2; 1999 c.185 Â§7]

Â Â Â Â Â  723.110 [Amended by 1971 c.681 Â§3; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.112 Examinations. (1) The Director of the Department of Consumer and Business Services shall examine each credit union to determine its condition and whether the credit union is complying with the laws of this state and such other matters as the director may prescribe. For the purpose of conducting an examination or any part thereof, the director may employ an independent consultant determined by the director as qualified to conduct examinations. Except as provided in subsection (3) of this section, examinations under this subsection must be conducted not less frequently than 24 months apart.

Â Â Â Â Â  (2) For purposes of an examination under subsection (1) of this section:

Â Â Â Â Â  (a) Each credit union and all of its officers and agents shall be required to give to representatives of the director full access to all of the credit unionÂs books, papers, securities, records and other sources of information under their control.

Â Â Â Â Â  (b) The director may subpoena witnesses, administer oaths, compel the giving of testimony and require the submission of documents.

Â Â Â Â Â  (3) Instead of an examination under subsection (1) of this section, the director may accept an examination or report made by an agency of the United States Government under statutes of the United States.

Â Â Â Â Â  (4) A report of an examination under subsection (1) of this section shall be forwarded to the executive officer of each credit union within 60 days after completion. The report shall contain comments relative to the management of the affairs of the credit union and also as to the general condition of its assets. Within 45 days after the receipt of the report, the directors and supervisory committee members shall meet to consider matters contained in the report and shall report in writing to the director on the manner in which the credit union is complying or will comply with the directorÂs recommendations. [1975 c.652 Â§13; 1977 c.135 Â§45; 1985 c.762 Â§91; 1987 c.373 Â§63c; 1999 c.185 Â§8]

Â Â Â Â Â  723.114 Annual fees paid by credit unions. (1) Each credit union shall pay to the Director of the Department of Consumer and Business Services each year the fee determined by reference to the schedule adopted by the director under ORS 705.620. The fee shall be paid by the date set by the director in the rule establishing the schedule.

Â Â Â Â Â  (2) In addition to any fee collected under subsection (1) of this section, whenever the director devotes any extra attention to the affairs of a credit union, either upon determination by the director or upon request of the credit union, the fee for the extra service shall be the actual cost thereof. [1985 c.762 Â§92; 1987 c.171 Â§6; 1987 c.373 Â§64]

Â Â Â Â Â  723.116 Records; rules. A credit union shall maintain all books, records, accounting systems and procedures in accordance with such rules as the Director of the Department of Consumer and Business Services from time to time prescribes. In prescribing such rules, the director shall consider the relative size of a credit union and its reasonable capability of compliance. [1975 c.652 Â§14; 1991 c.635 Â§5; 1999 c.185 Â§9]

Â Â Â Â Â  723.118 Disclosure of records of department; exemptions. (1) The Director of the Department of Consumer and Business Services shall receive and file in the Department of Consumer and Business Services all reports required under this chapter.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the records of the department pertaining to the administration of this chapter are available for public inspection unless the director determines in the particular instance that the public interest in disclosing the records is outweighed by the interests of the credit union or its directors, members, officers or employees in keeping the records confidential, or that the records are exempt from disclosure under ORS 192.501 to 192.505. A determination by the director under this subsection is subject to review under ORS 192.410 to 192.505.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the following records of the department are exempt from disclosure or production and shall be treated as confidential as provided in ORS 705.137:

Â Â Â Â Â  (a) Examination reports and work papers, directives, orders and correspondence that relate to examination reports.

Â Â Â Â Â  (b) Investigatory information concerning persons subject to investigation by the director under ORS 723.014 or 723.132 and financial statements of those persons.

Â Â Â Â Â  (c) Proprietary information.

Â Â Â Â Â  (d) Reviews of financial statements submitted to the director.

Â Â Â Â Â  (e) The name of a member or borrower and the amount of shares, deposits or debts of a member or borrower.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section and except as otherwise provided in this subsection, the director may disclose any record of the department specified in this subsection pertaining to a credit union that has been liquidated under ORS 723.676 if the director determines in the particular instance that the public interest in disclosing the record outweighs the interests of the credit union or its directors, members, officers or employees in keeping the record confidential. The director may not disclose any record or portion of a record that contains any proprietary information or any information relating to the individual financial activities or affairs of persons unless the director concludes that those activities or affairs were a direct and substantial contributing factor in the failure of the credit union. This subsection applies to the following records of the department:

Â Â Â Â Â  (a) Examination reports and work papers, directives, orders and correspondence that relate to examination reports.

Â Â Â Â Â  (b) Investigatory information concerning persons subject to investigation by the director under ORS 723.014 or 723.132.

Â Â Â Â Â  (c) Reviews of financial statements.

Â Â Â Â Â  (d) Reports filed under ORS 723.106.

Â Â Â Â Â  (5) Notwithstanding ORS 40.270, an officer of the department may be examined concerning records that are exempt from disclosure under subsection (2) or (3) of this section and the records are subject to production if the court before which a civil or criminal action is pending finds that the examination and production is essential for establishing a claim or defense. In making a finding under this subsection, if the court views the records, the court shall do so in camera.

Â Â Â Â Â  (6) All records of the department pertaining to the condition of credit unions may be furnished to:

Â Â Â Â Â  (a) The National Credit Union Administration.

Â Â Â Â Â  (b) The Federal Home Loan Bank of which the credit union is a member or to which the credit union has applied for membership.

Â Â Â Â Â  (c) The State Treasurer if the credit union is a depository of public fund deposits.

Â Â Â Â Â  (d) The respective credit union.

Â Â Â Â Â  (7) If the director is requested to disclose any record subject to this section and the record contains both material that is exempt from disclosure under this section or any other provision of law and material that is not exempt from disclosure, the director shall separate the exempt and nonexempt material and may disclose only the nonexempt material. [2005 c.95 Â§3]

Â Â Â Â Â  723.120 [Amended by 1959 c.106 Â§3; 1971 c.681 Â§5; 1973 c.719 Â§1; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.122 Bond or letter of credit; rules. (1) Each credit union shall obtain and maintain a fidelity bond or irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, which includes coverage in accordance with any rules of the Director of the Department of Consumer and Business Services, to protect the credit union against losses caused by occurrences covered therein such as fraud, dishonesty, forgery, embezzlement, misappropriation, misapplication of duty and all acts of its agents, directors, officers, committee members, employees or attorneys. The minimum amount of the bond or letter of credit shall be determined based on the amount of the credit unionÂs total assets in accordance with the following table:

______________________________________________________________________________

AssetsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum Amount

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of Bond

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or Letter of Credit

$0 to $10,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Coverage equal to

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  the credit unionÂs

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  assets.

$10,001 to $1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $10,000 for each

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $100,000 or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  fraction thereof.

$1,000,001 to $50,000,000Â Â Â Â Â Â Â Â Â Â  $100,000 plus

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $50,000 for each $1

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  million or fraction

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  thereof over $1

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  million.

$50,000,001 to $295,000,000Â Â Â Â Â Â  $2.55 million plus

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $10,000 for each $1

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  million or fraction

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  thereof over $50

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  million.

More than $295,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $5 million.

______________________________________________________________________________

Â Â Â Â Â  (2) Each bond or letter of credit shall include a faithful performance clause to cover the chief financial officer. Each bond or letter of credit shall be approved by the director who may require such additional amounts as the director considers necessary.

Â Â Â Â Â  (3) All bond claims or claims upon a letter of credit that exceed one percent of the credit unionÂs reserves and undivided earnings or that are related to the errors or omissions of an officer, director or committee member shall be reported to the director. [1975 c.652 Â§15; 1987 c.286 Â§2; 1991 c.331 Â§124; 1995 c.319 Â§1; 1997 c.249 Â§216; 1997 c.631 Â§542; 1997 c.832 Â§2; 1999 c.185 Â§10; 2001 c.308 Â§1]

Â Â Â Â Â  723.124 [1971 c.681 Â§4; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.126 Enforcement actions. The Director of the Department of Consumer and Business Services may institute any action or other proceeding that the director considers necessary for enforcing any provision of this chapter or any rule, order or action adopted, issued or taken by the director under this chapter. [1987 c.215 Â§10]

Â Â Â Â Â  723.128 [1971 c.681 Â§12; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.130 [Amended by 1955 c.550 Â§4; 1967 c.279 Â§1; 1971 c.681 Â§6; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.132 Order to remove officer, director or committee member. The Director of the Department of Consumer and Business Services by order may direct a credit union to remove any officer, director or committee member of the credit union for any reason stated in ORS 723.014. [1987 c.650 Â§6]

Â Â Â Â Â  723.135 [1973 c.148 Â§2; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.136 Agreements with other credit union supervisory agencies; contracts for use of credit union examiners; joint examination or enforcement; fees. (1) The Director of the Department of Consumer and Business Services may enter into cooperative, coordinating and information sharing agreements with any other credit union supervisory agency or any organization affiliated with or representing one or more credit union supervisory agencies with respect to the periodic examination or other supervision of any branch or other office or place of business in this state of any non-Oregon institution, or any branch of a credit union that is chartered in Oregon and is located in any other state. The director may accept the supervisory agencyÂs reports of examination and reports of investigation in lieu of conducting the directorÂs own examinations or investigations. The agreement may resolve conflicts of laws and specify the manner in which examination, supervision and application processes shall be coordinated between this state and the home state of the non-Oregon institution. The director may also share information with the Federal Home Loan Bank and its directors.

Â Â Â Â Â  (2) The director may enter into contracts with any credit union supervisory agency that has concurrent jurisdiction over a credit union operating a branch or other office or place of business in this state, to engage the services of such agencyÂs examiners at a reasonable rate of compensation, or to provide the services of the directorÂs examiners to such agency at a reasonable rate of compensation. Any such contract shall be deemed exempt from competitive bidding requirements under the provisions of ORS 279.835 to 279.855 and ORS chapters 279A and 279B. The contract may resolve conflicts of laws and specify the manner in which examination, supervision and application processes shall be coordinated between this state and the home state of the non-Oregon institution.

Â Â Â Â Â  (3) The director may enter into joint examinations or joint enforcement actions with other credit union supervisory agencies that have concurrent jurisdiction over any branch or other office or place of business in this state of a non-Oregon institution, or any branch of a credit union that is chartered in Oregon and is located in any other state, provided that the director may at any time take the actions independently if the director deems the actions to be necessary or appropriate to carry out the directorÂs responsibilities or to ensure compliance with the laws of this state. In the case of a non-Oregon institution, the director may recognize:

Â Â Â Â Â  (a) The exclusive authority of the credit union supervisory agency of the home state of the non-Oregon institution over corporate governance matters; and

Â Â Â Â Â  (b) The primary responsibility of the credit union supervisory agency of the home state of the non-Oregon institution over safety and soundness matters.

Â Â Â Â Â  (4) Any fees collected by the director from non-Oregon institutions under the provisions of this chapter may be shared with other credit union supervisory agencies or any organization affiliated with or representing one or more credit union supervisory agencies in accordance with agreements between such parties and the director. [1999 c.185 Â§39; 2003 c.794 Â§324]

POWERS OF CREDIT UNIONS

Â Â Â Â Â  723.152 General powers; rules. In addition to the powers conferred by the general corporation law a credit union may, subject to the restrictions and limitations contained in this chapter and its bylaws:

Â Â Â Â Â  (1) Make contracts.

Â Â Â Â Â  (2) Sue and be sued.

Â Â Â Â Â  (3) Adopt and use a common seal and alter same.

Â Â Â Â Â  (4) Acquire, lease, hold and dispose of property, either in whole or in part, necessary or incidental to its operations.

Â Â Â Â Â  (5) At the discretion of the board of directors, require the payment of an entrance fee or annual membership fee, or both, of any person admitted to membership.

Â Â Â Â Â  (6) Receive savings from its members in the form of various classes of shares, deposits or deposit certificates, deposit accounts or special-purpose thrift accounts.

Â Â Â Â Â  (7) Receive from its members or from another credit union deposits or deposit certificates, deposit accounts or various classes of shares payable on nonnegotiable request.

Â Â Â Â Â  (8) Lend its funds to its members and credit unions as provided in this chapter.

Â Â Â Â Â  (9) Acquire and lease personal property at the request of a member who wishes to lease the property on terms requiring payment, during the term of the lease, of rents that exceed the total expenditures made by the credit union for the acquisition, ownership, financing and protection of the property. Rents may include residual value payments that are the obligation of a responsible third party.

Â Â Â Â Â  (10) Borrow from any source in accordance with policy established by the board of directors and issue debentures pursuant to a plan approved by the Director of the Department of Consumer and Business Services. The debentures shall be subordinate to the shares and deposits of the credit union.

Â Â Â Â Â  (11) Discount and sell any eligible obligations, subject to rules adopted by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (12) Sell all or substantially all of its assets or purchase all or substantially all of the assets of another credit union, subject to the approval of the director.

Â Â Â Â Â  (13) Invest surplus funds as provided in this chapter.

Â Â Â Â Â  (14) Make deposits in legally chartered banks, savings banks, savings and loan associations, trust companies and credit unions.

Â Â Â Â Â  (15) Assess charges to members in accordance with the bylaws for failure to meet promptly their obligations to the credit union.

Â Â Â Â Â  (16) Hold membership in other credit unions organized under this chapter or other state or federal laws, and in other associations and organizations composed of credit unions.

Â Â Â Â Â  (17) Declare dividends, pay interest on deposit and deposit certificate accounts and pay interest refunds to borrowers as provided in this chapter.

Â Â Â Â Â  (18) Offer products and services reasonably related to the purposes of a credit union as set forth in ORS 723.006.

Â Â Â Â Â  (19) Receive deposits from the federal government or this state, or any agency or political subdivision thereof.

Â Â Â Â Â  (20) Make donations or contributions to any civic, charitable, political or community organization as authorized by the board of directors, subject to any rules adopted by the director.

Â Â Â Â Â  (21) Act as a custodian of qualified pension funds of members if permitted by federal law.

Â Â Â Â Â  (22) Purchase or make available insurance for its directors, officers, agents, employees and members.

Â Â Â Â Â  (23) Allow its members to use share accounts, deposit accounts or deposit certificate accounts as share draft accounts as provided in ORS 723.434.

Â Â Â Â Â  (24) Provide digital signature verification or other electronic authentication services to its members.

Â Â Â Â Â  (25) Act as trustee or custodian for members under any written trust instrument or custodial agreement in connection with a tax-advantaged savings plan authorized under the Internal Revenue Code, including but not limited to individual retirement, deferred compensation, education savings and health savings accounts, provided that the trust instrument or custodial agreement requires all funds subject to the instrument or agreement to be invested exclusively in share or deposit accounts in the credit union. The State of Oregon, or the applicable instrumentality or municipality, is considered to be a member with respect to such deposits, except that the state or other instrumentality or municipality is not entitled to vote, hold office or otherwise participate in the management or operation of the credit union.

Â Â Â Â Â  (26) Indemnify its directors, officers, employees and committee members or other volunteers in accordance with the provisions of its articles, bylaws and the indemnification provisions of ORS chapter 60.

Â Â Â Â Â  (27) Exercise other powers that are necessary to carry out the credit unionÂs purpose. [1975 c.652 Â§16; 1981 c.290 Â§3; 1983 c.37 Â§36b; 1985 c.762 Â§93; 1985 c.801 Â§2; 1987 c.650 Â§4; 1999 c.185 Â§11; 2001 c.104 Â§287; 2001 c.308 Â§2; 2003 c.405 Â§10; 2005 c.95 Â§4]

Â Â Â Â Â  723.156 Exercise of powers of federal credit union. Notwithstanding any other provision of law, a credit union may, upon prior approval by the Director of the Department of Consumer and Business Services and subject to any limitations prescribed by the director, exercise any of the powers conferred upon a federally chartered credit union doing business in this state that is subject to the regulations of the administrator of the National Credit Union Administration or the successor or successors of the administrator, if the director finds that the exercise of the power:

Â Â Â Â Â  (1) Serves the public and membersÂ convenience and advantage; and

Â Â Â Â Â  (2) Equalizes and maintains the quality of competition between state chartered credit unions and federally chartered credit unions. [1975 c.652 Â§17; 1991 c.635 Â§6; 1997 c.832 Â§3]

MEMBERSHIP

Â Â Â Â Â  723.172 Credit union membership; rules. (1) The membership of a credit union shall be limited to and consist of the incorporators to the articles of incorporation and such other persons within the common bond set forth in the bylaws as have been duly admitted members, have paid the required entrance fee or membership fee, or both, have subscribed for one or more shares and have paid the initial installment thereon, and have complied with such other requirements as the articles of incorporation or bylaws specify.

Â Â Â Â Â  (2) Credit union membership may include:

Â Â Â Â Â  (a) One or more groups, each having a common bond of occupation or association; or

Â Â Â Â Â  (b) Persons who live or work in, or organizations located within, a well-defined local community, neighborhood or rural district.

Â Â Â Â Â  (3) Credit union membership may also include any of the immediate family of a person who is eligible for membership in the credit union under subsection (2) of this section.

Â Â Â Â Â  (4) For purposes of this section, a Âwell-defined local community, neighborhood or rural districtÂ shall consist of one or more adjacent precincts, districts, cities, counties or other boundaries defined by the state or a unit of local government or by any state or local government agency.

Â Â Â Â Â  (5) In determining whether adjacent precincts, districts, cities, counties or other boundaries defined by the state or a unit of local government or by any state or local government agency form a well-defined local community, neighborhood or rural district, the Director of the Department of Consumer and Business Services shall consider:

Â Â Â Â Â  (a) Any interaction or shared interests that tie the precincts, districts, cities, counties or other boundaries together;

Â Â Â Â Â  (b) The size of the population of the proposed well-defined local community, neighborhood or rural district;

Â Â Â Â Â  (c) The size of the geographic area of the proposed well-defined local community, neighborhood or rural district; and

Â Â Â Â Â  (d) Any other criteria that the director considers relevant in accordance with the purposes of this chapter.

Â Â Â Â Â  (6)(a) A credit union may not add a group with a separate bond of occupation or association to its membership unless, at the time the group is added to the membership of the credit union, the group does not contain more than 3,000 members.

Â Â Â Â Â  (b) The limitation in paragraph (a) of this subsection does not apply to:

Â Â Â Â Â  (A) Any group the director determines could not feasibly or reasonably establish a new credit union due to a lack of volunteer resources, financial resources or other factors the director considers important to the likelihood of the successful formation of a new credit union; or

Â Â Â Â Â  (B) Any group transferred to the credit union in connection with a merger, consolidation or transfer approved by the director, or in connection with the liquidation of another credit union.

Â Â Â Â Â  (7) Notwithstanding subsection (2) of this section, a credit union whose membership includes one or more groups, each having a common bond of occupation or association, may add to its membership persons who live or work in, or organizations located within, a well-defined local community, neighborhood or rural district if:

Â Â Â Â Â  (a) The director determines that the well-defined local community, neighborhood or rural district is underserved by other depository institutions, as defined in section 19(b)(1)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(1)(A)), based on data of the National Credit Union Administration and the federal banking agencies, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and

Â Â Â Â Â  (b) The credit union establishes and maintains an office or facility in the well-defined local community, neighborhood or rural district at which credit union services are available.

Â Â Â Â Â  (8) In reviewing a proposed amendment to a credit unionÂs bylaws that would include an additional group within the credit unionÂs membership, the director shall consider:

Â Â Â Â Â  (a) Whether, within the preceding year, the credit union has engaged in any unsafe or unsound practice that is material;

Â Â Â Â Â  (b) Whether the credit union has the capitalization, administrative capability and financial resources to serve the additional group; and

Â Â Â Â Â  (c) Other factors the director may prescribe by rule. [1975 c.652 Â§18; 1999 c.730 Â§1]

Â Â Â Â Â  723.176 Business and nonbusiness organizations as members. Business and nonbusiness organizations composed of individuals who are eligible for membership, or whose employees are eligible for membership, may be admitted to membership in the same manner and under the same conditions as individuals. [1975 c.652 Â§19; 1987 c.286 Â§3; 1999 c.185 Â§56; 2001 c.308 Â§3]

Â Â Â Â Â  723.182 Other credit unions as members. Any credit union organized under the laws of this state may permit membership of any other credit union organized under the laws of this state, of any other state or of the United States. [1975 c.652 Â§20]

Â Â Â Â Â  723.184 State deemed member with respect to deferred compensation deposits; restrictions on membership. Notwithstanding any other provision of this chapter, a credit union may receive deposits from the State of Oregon of moneys belonging to the Deferred Compensation Fund established under ORS 243.411. With respect to such deposits, the State of Oregon shall be deemed to be a member of the credit union, except that the state shall not be entitled to vote, hold office or otherwise participate in the management or operation of the credit union. [1977 c.721 Â§17; 1997 c.179 Â§31]

Â Â Â Â Â  723.186 Members who leave field. Members who leave the field of membership may be permitted to retain their membership in the credit union as a matter of general policy of the board of directors. [1975 c.652 Â§21]

Â Â Â Â Â  723.188 Foster parents as members. (1) Notwithstanding any other provision of this chapter, a credit union that provides in its articles of incorporation or bylaws for membership of employees of the State of Oregon shall also permit membership of any person:

Â Â Â Â Â  (a) Serving as a foster parent in a foster home certified by the Department of Human Services under ORS 418.625 to 418.645; and

Â Â Â Â Â  (b) Maintaining a developmental disability child foster home certified by the Department of Human Services under ORS 443.830 and 443.835.

Â Â Â Â Â  (2) A person eligible for membership in a credit union under subsection (1) of this section shall comply with all other membership requirements applicable to any other person eligible for membership in the credit union. [1989 c.550 Â§2; 1999 c.59 Â§226; 1999 c.316 Â§9]

Â Â Â Â Â  723.192 Individual liability. The members of the credit union shall not be personally or individually liable for the payment of the debts of the credit union. [1975 c.652 Â§22; 1981 c.903 Â§10]

Â Â Â Â Â  723.196 Meeting of members; mail or electronic ballots. (1) The annual meeting and any special meetings of the members of the credit union shall be held at the time and place and in the manner indicated by the bylaws.

Â Â Â Â Â  (2) At meetings described in subsection (1) of this section, a member has one vote, irrespective of the amount of that memberÂs shareholdings. A member may not vote by proxy, but a member may vote by mail or electronic ballot if allowed by the bylaws of the credit union. The board of directors shall establish procedures to safeguard the confidentiality and integrity of the voting process. As used in this subsection, ÂelectronicÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (3) The board may establish a minimum age as a qualification of eligibility to vote at meetings of the members. [1975 c.652 Â§23; 1999 c.185 Â§12; 2005 c.95 Â§5]

Â Â Â Â Â  723.202 Withdrawal and expulsion of members. (1) A member desiring to withdraw from a credit union shall file a written notice of intention to withdraw.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, the board of directors may expel any member who:

Â Â Â Â Â  (a) Has not carried out the memberÂs engagements with the credit union;

Â Â Â Â Â  (b) Has been convicted of a criminal offense;

Â Â Â Â Â  (c) Fails to comply with the provisions of this chapter or of the credit unionÂs articles, bylaws or policies;

Â Â Â Â Â  (d) Threatens, harasses or abuses any member, employee, board or committee member or agent of the credit union; or

Â Â Â Â Â  (e) Habitually neglects to pay the memberÂs debts or becomes insolvent or bankrupt.

Â Â Â Â Â  (3) A member shall not be expelled until the member has been informed in writing of the reasons for the expulsion and has had reasonable opportunity to be heard. Members of a credit union who withdraw or are expelled shall not be relieved of any liability to the credit union. The amounts paid in on shares or deposited by such members, together with any dividends credited to their shares and any interest which has accrued on their deposits, shall be repaid to them in the order of their withdrawal or expulsion, as funds become available therefor, but the credit union may deduct from such payments any sums due it from such members. [1975 c.652 Â§24; 1985 c.762 Â§94; 1999 c.185 Â§13]

Â Â Â Â Â  723.210 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.220 [Repealed by 1959 c.106 Â§23]

Â Â Â Â Â  723.230 [Amended by 1959 c.106 Â§7; 1967 c.279 Â§2; 1971 c.681 Â§7; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.240 [Amended by 1959 c.106 Â§8; 1967 c.279 Â§3; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.245 [1959 c.106 Â§6; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.250 [Amended by 1959 c.106 Â§9; 1967 c.279 Â§4; 1971 c.681 Â§8; 1973 c.147 Â§1; repealed by 1975 c.652 Â§88]

DIRECTION OF AFFAIRS

Â Â Â Â Â  723.252 Election or appointment of officials. (1) The credit union shall be directed by a board consisting of an odd number of directors, at least five in number, to be elected by and from the members in the manner provided in the credit unionÂs bylaws. All members of the board shall hold office for such terms as the bylaws provide.

Â Â Â Â Â  (2) The board of directors shall appoint a supervisory committee of not less than three members at the organizational meeting and within 30 days following each annual meeting of the members for such terms as the bylaws provide.

Â Â Â Â Â  (3) The board of directors shall appoint a credit committee consisting of an odd number, not less than three in number, for such terms as the bylaws provide, or said credit committee may be elected at the annual membersÂ meeting by and from the members, or in lieu of a credit committee, a credit manager may be appointed.

Â Â Â Â Â  (4) The board of directors may appoint alternate directors, credit committee or supervisory committee members to serve in place of absent officials. [1975 c.652 Â§25; 1997 c.832 Â§4]

Â Â Â Â Â  723.256 Record of board and committee members. Within such time as the Director of the Department of Consumer and Business Services may establish, a record of the names and addresses of the members of the board, committees and all officers of the credit union shall be filed with the director on forms provided and in the manner prescribed by the director. [1975 c.652 Â§26; 1991 c.635 Â§7; 1999 c.185 Â§14]

Â Â Â Â Â  723.260 [Amended by 1959 c.106 Â§10; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.262 Vacancies. (1) Subject to subsection (2) of this section, the board of directors may fill any vacancies occurring in the board until successors elected at the next annual meeting have qualified.

Â Â Â Â Â  (2) If a vacancy occurring in the board reduces the number of directors to five or fewer, the board shall fill the vacancy until a successor elected at the next annual meeting has qualified.

Â Â Â Â Â  (3) The board shall also fill vacancies in the credit and supervisory committees or in the office of credit manager. [1975 c.652 Â§27; 2005 c.95 Â§6]

Â Â Â Â Â  723.266 Compensation of officials. No officer, director, or committee member, other than the treasurer, a credit manager, a general manager, or a loan officer may be compensated for service as such, but providing reasonable life, health, accident and similar insurance protection for a director or committee member, or indemnification and related insurance, shall not be considered compensation. Directors and committee members, while on official business of the credit union, may be reimbursed for necessary expenses incidental to the performance of such business. [1975 c.652 Â§28; 1991 c.635 Â§8]

Â Â Â Â Â  723.270 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.272 Conflicts of interest. No director, committee member, officer, agent or employee of the credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting pecuniary interest or the pecuniary interest of any corporation, partnership or association (other than the credit union) in which the director, committee member, officer, agent or employee is directly or indirectly interested. [1975 c.652 Â§29]

Â Â Â Â Â  723.275 [1959 c.106 Â§5; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.276 Executive officers. (1) At their organizational meeting and within 30 days following each annual meeting of the members, the directors shall elect an executive officer, who may be designated as chairperson of the board or president; a vice chairperson of the board or one or more vice presidents; a treasurer; and a secretary. The treasurer and the secretary may be the same individual. The persons so elected shall be the executive officers of the corporation.

Â Â Â Â Â  (2) The terms of the officers shall be one year, or until their successors are chosen and have duly qualified.

Â Â Â Â Â  (3) The duties of the officers shall be prescribed in the bylaws.

Â Â Â Â Â  (4) The board of directors may employ an officer in charge of operations whose title shall be president, general manager, or such other title as may be designated in the bylaws of the credit union; or, in lieu thereof, the board of directors may designate the treasurer or an assistant treasurer to be in active charge of the affairs of the credit union.

Â Â Â Â Â  (5) The board of directors may appoint a security officer. [1975 c.652 Â§30; 1987 c.286 Â§4; 1991 c.635 Â§9]

Â Â Â Â Â  723.280 [Amended by 1955 c.550 Â§5; 1959 c.106 Â§11; 1971 c.681 Â§9; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.282 Authority of directors. The board of directors shall have the general direction of the business affairs, funds and records of the credit union. [1975 c.652 Â§31]

Â Â Â Â Â  723.286 Executive committee. From the persons elected to the board, the board may appoint an executive committee of not less than three directors who may be authorized to act for the board in all respects, subject to such conditions and limitations as are prescribed by the board. [1975 c.652 Â§32]

Â Â Â Â Â  723.290 [Amended by 1959 c.106 Â§12; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.292 Meetings of directors. The board of directors shall meet at least monthly. [1975 c.652 Â§33; 1999 c.185 Â§15]

Â Â Â Â Â  723.296 Duties of directors; delegation of duties. (1) The board of directors shall manage the business and affairs of the credit union. The duties of the board include, but are not limited to, the duties listed in this section. The board may not delegate duties listed in subsection (2) of this section. The board may delegate the duties listed in subsection (3) of this section to a committee, officer or employee of the credit union, who shall provide appropriate information to the board regarding the exercise of the duties.

Â Â Â Â Â  (2) The board shall:

Â Â Â Â Â  (a) Establish the requirements for membership in the credit union, including the par value, if any, of a share;

Â Â Â Â Â  (b) Declare dividends on shares and share certificates as provided by the bylaws;

Â Â Â Â Â  (c) Authorize interest refunds, if any, to members from income earned and received in proportion to the interest paid by them on classes of loans and under conditions that the board prescribes;

Â Â Â Â Â  (d) Authorize the employment of persons necessary to carry on the business of the credit union and fix the compensation of the manager or chief executive officer;

Â Â Â Â Â  (e) Authorize the conveyance of property;

Â Â Â Â Â  (f) Suspend members of the credit or supervisory committee for failure to perform their duties;

Â Â Â Â Â  (g) Appoint any special committees the board considers necessary;

Â Â Â Â Â  (h) Perform other duties as the members of the credit union from time to time direct, and perform or authorize any action not inconsistent with this chapter and not specifically reserved by the bylaws for the members;

Â Â Â Â Â  (i) Limit the number of shares and the amount of deposits that may be owned by a member and ensure that limitations adopted under this subsection apply alike to all members; and

Â Â Â Â Â  (j) Establish policies and controls regarding the investment of surplus funds.

Â Â Â Â Â  (3) In addition to the duties listed in subsection (2) of this section, and subject to subsection (1) of this section, the board shall:

Â Â Â Â Â  (a) Act upon applications for membership. If this duty is delegated, a record of an approval or denial of membership must be made available to the board. A person denied membership by a committee, officer or employee of the credit union may appeal the denial to the board.

Â Â Â Â Â  (b) Purchase a blanket fidelity bond, in accordance with ORS 723.122.

Â Â Â Â Â  (c) Determine from time to time the interest rate or rates that shall be charged on loans.

Â Â Â Â Â  (d) Determine the prospective dividend rate to be paid on shares and share certificates and the interest rate or rates that will be paid on deposits and deposit certificates.

Â Â Â Â Â  (e) Designate a depository or depositories for the funds of the credit union.

Â Â Â Â Â  (f) Borrow or lend money to carry out the functions of the credit union. [1975 c.652 Â§34; 1981 c.412 Â§7; 1985 c.762 Â§95; 1985 c.801 Â§3; 1987 c.286 Â§5; 1997 c.832 Â§5; 2005 c.95 Â§7]

Â Â Â Â Â  723.302 Duties of credit committee. The credit committee shall have the general supervision of all loans to members. [1975 c.652 Â§35]

Â Â Â Â Â  723.306 Meetings of credit committee. The credit committee shall meet as often as the business of the credit union requires and not less frequently than once a month to consider applications for loans. No loan shall be made unless it is approved by a majority of the committee who are present at the meeting at which the application is considered. [1975 c.652 Â§36]

Â Â Â Â Â  723.312 Loan officers. (1) The credit committee may appoint one or more loan officers and delegate the power to approve or disapprove loans, subject to such limitations or conditions as the credit committee prescribes.

Â Â Â Â Â  (2) Loan applications not approved by a loan officer may be reviewed by the credit committee. [1975 c.652 Â§37; 1987 c.286 Â§6]

Â Â Â Â Â  723.316 Credit manager. The credit committee may be dispensed with, and a credit manager empowered to approve or disapprove loans under conditions prescribed by the board of directors. In the event the credit committee is dispensed with, the procedures prescribed in ORS 723.302 to 723.312 do not apply, and no loans shall be made unless approved by the credit manager, except the credit manager may appoint one or more loan officers with the power to approve loans, subject to such limitations or conditions as the credit manager prescribes. [1975 c.652 Â§38]

Â Â Â Â Â  723.322 Duties of supervisory committee; verification of member accounts; rules. (1) The supervisory committee shall make or cause to be made a comprehensive annual audit of the books and affairs of the credit union and shall submit a report of the audit to the board of directors and the Director of the Department of Consumer and Business Services and a summary of that report to the members at the next annual meeting of the credit union. It shall make or cause to be made such supplementary audits or examinations as it deems necessary or as are required by the director or by the board of directors, and submit reports of these supplementary audits to the board of directors.

Â Â Â Â Â  (2) The supervisory committee shall cause the accounts of the members to be verified with the records of the credit union from time to time in accordance with subsection (3) of this section. This verification shall be done not less frequently than every two years.

Â Â Â Â Â  (3) Verification of membersÂ accounts shall be made using either of the following methods:

Â Â Â Â Â  (a) A controlled verification of 100 percent of membersÂ share and loan accounts; or

Â Â Â Â Â  (b) A controlled random statistical sampling method in accordance with rules that the director may prescribe.

Â Â Â Â Â  (4) Records of accounts verified shall be maintained and retained until the next verification of membersÂ accounts is completed. [1975 c.652 Â§39; 1991 c.635 Â§10]

Â Â Â Â Â  723.326 Suspension and removal of officials; restrictions on service as director. (1) The supervisory committee by a unanimous vote may suspend any member of the credit committee and shall report such action to the board of directors for appropriate action.

Â Â Â Â Â  (2) The supervisory committee by a unanimous vote may suspend any officer or member of the board until the next membersÂ meeting. The next membersÂ meeting must be held not less than 14 nor more than 45 days after the suspension. At the meeting the members shall decide whether to remove the suspended officer or board member.

Â Â Â Â Â  (3) Any member of the supervisory committee may be removed by the board for failure to perform duties prescribed in this chapter or in the credit unionÂs articles of incorporation, bylaws or policies.

Â Â Â Â Â  (4) A person may not serve as a director if the person has defaulted on payment of a voluntary obligation to the credit union or has otherwise caused the credit union to incur a financial loss. [1975 c.652 Â§40; 1985 c.762 Â§96; 1999 c.185 Â§16; 2005 c.95 Â§8]

Â Â Â Â Â  723.332 Special meetings. The supervisory committee by a majority vote may call a special meeting of the members to consider any violation of this chapter, the articles of incorporation or bylaws, or any practice of the credit union deemed by the supervisory committee to be unsafe or unauthorized. [1975 c.652 Â§41; 1985 c.762 Â§97]

Â Â Â Â Â  723.338 Duty to notify law enforcement officers of violations of Oregon Credit Union Act; investigations; costs. (1) If a director, officer or committee member of a credit union has reason to believe that a person has violated any provision of the Oregon Credit Union Act for which criminal prosecution is provided, such official shall give the information relative to the violation to the appropriate federal, state or local law enforcement officer having jurisdiction of the violation, and to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) If the matter is referred to the Attorney General or to a district attorney, such official promptly shall investigate the violation and institute such action against the person as the information and investigation requires or justifies. The cost of the investigation and action shall be paid by the county or state in the manner in which other criminal actions are paid. [1979 c.88 Â§33]

Â Â Â Â Â  723.350 [Amended by 1959 c.106 Â§13; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.360 [Amended by 1959 c.106 Â§14; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.370 [Amended by 1959 c.106 Â§15; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.380 [Amended by 1959 c.106 Â§16; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.390 [Amended by 1959 c.106 Â§17; 1971 c.681 Â§10; 1973 c.719 Â§2; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.400 [Amended by 1955 c.550 Â§6; 1959 c.106 Â§18; 1967 c.279 Â§5; repealed by 1975 c.652 Â§88]

ACCOUNTS

Â Â Â Â Â  723.402 Shares. (1) Shares may be subscribed to, paid for and transferred in such manner as the bylaws prescribe.

Â Â Â Â Â  (2) A certificate need not be issued to denote ownership of a share in a credit union. [1975 c.652 Â§42; 1985 c.801 Â§4; 1987 c.158 Â§153; 1987 c.650 Â§7]

Â Â Â Â Â  723.406 Dividends. (1) At such intervals and for such periods as the board of directors may authorize, and after provision for the required reserves, the board of directors may declare dividends to be paid on shares or share certificates. Dividends may be paid at various rates, or not paid at all, with due regard to the conditions that pertain to each class of share.

Â Â Â Â Â  (2) Subject to the approval of the board of directors, accounts closed between dividend periods may be credited with dividends at the rate set by the board of directors. [1975 c.652 Â§43; 1985 c.206 Â§1; 1985 c.801 Â§5; 1995 c.319 Â§2; 2001 c.308 Â§4]

Â Â Â Â Â  723.410 [Amended by 1959 c.106 Â§19; 1967 c.279 Â§6; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.412 Deposit and deposit certificate accounts; interest; priority. (1) A credit union may receive savings in deposit and deposit certificate accounts from its members and other credit unions, subject to such conditions as the board of directors establishes.

Â Â Â Â Â  (2) Deposit and deposit certificate accounts differ from shares and share certificates in that a predeclared rate of return, as determined from time to time at such rates and upon such classes of deposit and deposit certificate accounts as are established by the board of directors, shall be established on deposit accounts.

Â Â Â Â Â  (3) Interest may be paid on deposits and deposit certificates at various rates with due regard to the conditions that pertain to each type of account such as minimum balance, notice and time requirements.

Â Â Â Â Â  (4) In the event of liquidation of a credit union, shares and share certificates shall be subordinate to the claims of depositors and other creditors. [1975 c.652 Â§44; 1985 c.801 Â§8]

Â Â Â Â Â  723.416 [1975 c.652 Â§45; repealed by 1999 c.185 Â§58]

Â Â Â Â Â  723.420 [Repealed by 1959 c.106 Â§23]

Â Â Â Â Â  723.422 [1975 c.652 Â§46; repealed by 1999 c.185 Â§58]

Â Â Â Â Â  723.426 Joint accounts. A member may designate any person or persons to hold shares, deposits and thrift club accounts with the member in joint tenancy, with or without the right of survivorship, but no joint tenant, unless a member in the memberÂs own right, shall be permitted to vote, obtain loans, or hold office or be required to pay an entrance or membership fee. [1975 c.652 Â§47; 1977 c.555 Â§16; 1991 c.635 Â§11]

Â Â Â Â Â  723.430 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.432 Trust accounts. Shares may be issued and deposits may be held in the name of a member in trust for a beneficiary, including a minor, but no beneficiary, unless a member in the beneficiaryÂs own right, shall be permitted to vote, obtain loans, hold office or be required to pay an entrance or membership fee. [1975 c.652 Â§48; 1977 c.555 Â§17]

Â Â Â Â Â  723.434 Share draft accounts. (1) A credit union may allow a member holding a regular share or deposit account to use that account as a share draft account as provided in this section, subject to conditions established by the board of directors.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂShare draftÂ means a negotiable or nonnegotiable draft used to withdraw shares or deposits from a share draft account.

Â Â Â Â Â  (b) ÂShare draft accountÂ means any regular share account or deposit account from which the credit union allows shares or deposits to be withdrawn by means of a share draft or other order.

Â Â Â Â Â  (3) The terms Âshare draftÂ and Âshare draft accountÂ may encompass accounts whether the underlying account is a share account or a deposit account, without changing the type of account. [1981 c.290 Â§2; 1983 c.37 Â§36c; 1999 c.185 Â§40]

Â Â Â Â Â  723.436 [1975 c.652 Â§49; renumbered 723.454]

Â Â Â Â Â  723.440 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.441 [1985 c.804 Â§6; repealed by 1987 c.491 Â§9]

Â Â Â Â Â  723.442 [1975 c.652 Â§50; 1981 c.257 Â§1; renumbered 723.457]

Â Â Â Â Â  723.444 [1987 c.491 Â§8; repealed by 1997 c.832 Â§10]

Â Â Â Â Â  723.446 [1975 c.652 Â§51; renumbered 723.460]

Â Â Â Â Â  723.447 Certified share drafts. A credit union may certify a share draft issued by the credit union. A credit union that certifies a share draft may immediately charge the amount of the share draft to the drawerÂs share draft account. [1985 c.206 Â§5; 1987 c.286 Â§7; 1999 c.185 Â§41]

Â Â Â Â Â  723.450 Payment on shares and deposits; restriction on class of shares. Shares, share certificates, deposits and deposit certificates may be withdrawn for payment to the account holder or to third parties in accordance with the manner and procedures established by the board of directors. The board of directors may restrict one class of shares so that a share in the class may not be redeemed, withdrawn or transferred except upon termination of membership in the credit union. [1985 c.801 Â§7]

Â Â Â Â Â  723.452 [1981 c.298 Â§1; renumbered 723.463]

Â Â Â Â Â  723.454 Liens. The credit union shall have a lien on all funds of a member or joint owner on deposit with the credit union in any individual or joint account held in any capacity, for any obligation of the member or joint owner to the credit union. [Formerly 723.436; 1991 c.635 Â§12; 1999 c.185 Â§57]

Â Â Â Â Â  723.457 [Formerly 723.442; 1991 c.635 Â§13; repealed by 2001 c.308 Â§5]

Â Â Â Â Â  723.460 Reduction in shares. (1) Whenever the losses of any credit union, resulting from a depreciation in value of its loans or investments or otherwise, exceed its undivided earnings and reserve fund so that the estimated value of its assets is less than the total amount due the shareholders, the credit union may by a majority vote of the entire membership order a reduction in the shares of each of its shareholders to divide the loss proportionately among the members.

Â Â Â Â Â  (2) If the credit union thereafter realizes from such assets a greater amount than was fixed by the order of reduction, such excess shall be divided proportionately among the shareholders whose assets were reduced, but only to the extent of such reduction. [Formerly 723.446]

Â Â Â Â Â  723.462 [1999 c.185 Â§19; repealed by 2005 c.95 Â§12]

Â Â Â Â Â  723.463 [Formerly 723.452; 1987 c.658 Â§4; repealed by 1997 c.832 Â§10]

Â Â Â Â Â  723.464 Deposits made in name of minor. Any deposit to a credit union made to an account in the name of a minor shall be held for the exclusive right and benefit of the minor and free from the control or lien of all other persons, except other parties to the account and creditors, and shall be paid, in accordance with the terms of the account, together with any interest thereon, to or upon the order of the minor. [1999 c.185 Â§20]

Â Â Â Â Â  723.466 Disposition of deposit on death of depositor. (1) On the death of a member of a credit union, if the deposit to the credit of the deceased member is $25,000 or less, the credit union may, upon receipt of an affidavit from the person claiming the deposit as provided in subsection (2) of this section, pay the moneys on deposit:

Â Â Â Â Â  (a) To the surviving spouse;

Â Â Â Â Â  (b) If there is no surviving spouse, to the Department of Human Services, on demand of the Department of Human Services within 60 days from the death of the member when there is a preferred claim arising under ORS 411.708, 411.795 or 414.105, or if there is no claim by the Department of Human Services, to the surviving children 18 years of age or older;

Â Â Â Â Â  (c) If there is no surviving spouse, Department of Human Services claim or surviving children, to the memberÂs surviving parents; or

Â Â Â Â Â  (d) If there is no surviving spouse, Department of Human Services claim, surviving children or surviving parents, to the memberÂs surviving brothers and sisters 18 years of age or older.

Â Â Â Â Â  (2) The affidavit shall:

Â Â Â Â Â  (a) State where and when the member died;

Â Â Â Â Â  (b) State that the total deposits of the deceased member in all financial institutions in this state do not exceed $25,000;

Â Â Â Â Â  (c) Show the relationship of the affiant or affiants to the deceased member; and

Â Â Â Â Â  (d) Embody a promise to pay the expenses of last sickness, funeral expenses and just debts of the deceased out of the deposit, to the full extent of the deposit if necessary, in the order of priority prescribed by ORS 115.125, and to distribute any remaining moneys to the persons who are entitled to those moneys by law.

Â Â Â Â Â  (3) In the event the decedent died intestate without known heirs, an estate administrator of the Department of State Lands appointed under ORS 113.235 shall be the affiant and shall receive the moneys as escheat property.

Â Â Â Â Â  (4) The credit union shall determine the relationship of the affiant to the deceased member. However, payment of such moneys in good faith to the affiant or affiants shall discharge and release the transferor from any liability or responsibility for the transfer in the same manner and with the same effect as if the property had been transferred, delivered or paid to a personal representative of the estate of the decedent.

Â Â Â Â Â  (5) A probate proceeding is not necessary to establish the right of the surviving spouse, Department of Human Services claim, surviving children, surviving parents, surviving brothers and sisters or an estate administrator of the Department of State Lands to withdraw the deposits upon the filing of the affidavit. If a personal representative is appointed in an estate where a withdrawal of deposits was made under this section, the person withdrawing the deposits shall account for them to the personal representative.

Â Â Â Â Â  (6) When a credit union transfers moneys under subsection (1) of this section, the transferor may require the transferee to furnish the transferor with a written indemnity agreement, indemnifying the transferor against loss for moneys paid to the extent of the amount of the deposit.

Â Â Â Â Â  (7) This section is subject to the rights of other parties to the account under ORS 723.474 to 723.498. [1999 c.185 Â§21; 2003 c.395 Â§24; 2005 c.381 Â§28]

Â Â Â Â Â  723.468 Adverse claim to deposit; notice; restraining order or other process; indemnity bond or letter of credit. (1) A credit union shall be obligated to recognize an adverse claim to a deposit it holds only if the adverse claimant gives notice to the credit union of its claim and:

Â Â Â Â Â  (a) Procures a restraining order, injunction or other appropriate process against the credit union in an action wherein the person to whose credit the deposit stands is made a party and served with summons; or

Â Â Â Â Â  (b) Delivers to the credit union in a form, and with sureties acceptable to the credit union, a bond or an irrevocable letter of credit issued by a financial institution, as defined in ORS 706.008, indemnifying the credit union from any liability, damage or expenses on account of the payment of the adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands.

Â Â Â Â Â  (2) This section does not apply when the person in whose name the account is carried is a fiduciary for the adverse claimant, and the affidavit of the adverse claimant states the facts constituting the fiduciary relationship and the facts showing reasonable cause of belief on the part of the claimant that the fiduciary is about to misappropriate the deposit.

Â Â Â Â Â  (3) A credit union may, at its option, interplead a deposit that is subject to any adverse claim. [1999 c.185 Â§22]

Â Â Â Â Â  723.470 Checks drawn by agents presumed to be in authorized manner. If a person who owns a share or deposit account subject to check authorizes another person as agent to draw checks against the account, the credit union, in the absence of written notice to the contrary, may presume that any check drawn by the agent in the manner authorized by the terms and conditions of the account, including checks drawn to the personal order of the agent, is drawn for a purpose authorized by the principal and within the scope of the authority conferred upon the agent. [1999 c.185 Â§23]

Â Â Â Â Â  723.472 Checks of intoxicated or drugged persons. A credit union may refuse to pay any check, draft or order drawn upon it when the officers or employees of the credit union have reason to believe that the person signing or indorsing the instrument was so under the influence of alcohol, drugs or controlled substances or that the person was otherwise so incapacitated as to make it reasonably doubtful whether the person was capable of transacting business at the time of signing or indorsing the check, draft or order. [1999 c.185 Â§24]

Â Â Â Â Â  723.474 Definitions for ORS 723.474 to 723.498. As used in ORS 723.474 to 723.498, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccountÂ means a contract of deposit of funds between a member and a credit union and includes a checking account, savings account, certificate of deposit and share account.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means a person named in a trust account as one for whom a party to the account is named as trustee.

Â Â Â Â Â  (3) ÂJoint accountÂ means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship.

Â Â Â Â Â  (4) ÂMultiple-party accountÂ means a joint account, a P.O.D. account or a trust account. ÂMultiple-party accountÂ does not include:

Â Â Â Â Â  (a) Accounts established for the deposit of funds of a partnership, joint venture or other association for business purposes; or

Â Â Â Â Â  (b) Accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization, or a regular fiduciary or trust account where the relationship is established other than by deposit agreement.

Â Â Â Â Â  (5) ÂNet contributionÂ of a party to a joint account means the sum of all deposits made to the account by or for the party, less all withdrawals made by or for the party that have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. ÂNet contributionÂ includes any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.

Â Â Â Â Â  (6) ÂPartyÂ means a person who, by the terms of the multiple-party account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to the payee or beneficiary by reason of the payee or beneficiary surviving the original party or trustee. ÂPartyÂ includes a guardian, conservator, personal representative or assignee, including an attaching creditor, of a party. ÂPartyÂ also includes a person identified as a trustee of an account, whether or not a beneficiary is named, but does not include any named beneficiary unless the named beneficiary has a present right of withdrawal.

Â Â Â Â Â  (7) ÂPaymentÂ of sums on deposit includes withdrawal, payment on check or other directive of a party, any pledge of sums on deposit by a party and any setoff, deduction or other disposition of all or part of an account pursuant to a pledge.

Â Â Â Â Â  (8) ÂP.O.D. accountÂ means an account payable on request:

Â Â Â Â Â  (a) To one person during the lifetime of the person and upon the death of the person to one or more P.O.D. payees; or

Â Â Â Â Â  (b) To one or more persons during their lifetimes and upon the death of all of them to one or more P.O.D. payees.

Â Â Â Â Â  (9) ÂP.O.D. payeeÂ means a person designated on a P.O.D. account as the person to whom the account is payable on request after the death of one or more persons.

Â Â Â Â Â  (10) ÂRequestÂ means a proper request for withdrawal, or a check or order for payment, that complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the credit union. If the credit union conditions withdrawal or payment on advance notice, for purposes of ORS 723.474 to 723.498, the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

Â Â Â Â Â  (11) ÂSums on depositÂ means the balance payable on a multiple-party account including interest, dividends and any deposit life insurance proceeds added to the account by reason of the death of a party.

Â Â Â Â Â  (12) ÂTrust accountÂ means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the credit union, and there is no subject of the trust other than the sums on deposit in the account. It is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust, a trust agreement that has significance apart from the account, or a fiduciary account arising from a fiduciary relationship such as attorney-client.

Â Â Â Â Â  (13) ÂWithdrawalÂ includes payment to a third person pursuant to check or other directive of a party. [1999 c.185 Â§25]

Â Â Â Â Â  723.476 Application of ORS 723.478, 723.480 and 723.482; liability and setoff rights of credit unions. The provisions of ORS 723.478, 723.480 and 723.482 concerning beneficial ownership between parties or between parties and P.O.D. payees or beneficiaries of multiple-party accounts are relevant only to controversies between those persons and their creditors and other successors, and have no bearing on the power of withdrawal of those persons as determined by the terms of account contracts. The provisions of ORS 723.486 to 723.496 govern the liability of credit unions that make payments pursuant thereto, and their setoff rights. [1999 c.185 Â§26]

Â Â Â Â Â  723.478 Ownership of multiple-party accounts. (1) A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each party to the sums on deposit, unless there is clear and convincing evidence of a different intent.

Â Â Â Â Â  (2) A P.O.D. account belongs to the original party during the lifetime of the party and not to the P.O.D. payee or payees. If two or more persons are named as original parties, during their lifetimes, rights between them are governed by subsection (1) of this section.

Â Â Â Â Â  (3) Unless a contrary intent is manifested by the terms of the account or the deposit agreement, or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during the lifetime of the trustee. If two or more parties are named as trustees of the account, during their lifetimes, beneficial rights between them are governed by subsection (1) of this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary. [1999 c.185 Â§27]

Â Â Â Â Â  723.480 Multiple-party accounts; disposition of deposit upon death of party or trustee; effect of will. (1) Sums remaining on deposit at a credit union at the death of a party to a joint account are rebuttably presumed to belong to the surviving party or parties against the estate of the decedent. If there are two or more surviving parties, their respective ownerships during their lifetimes shall be in proportion to their previous ownership interests under ORS 723.478, augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before death. The right of survivorship continues between the surviving parties.

Â Â Â Â Â  (2) If the account is a P.O.D. account:

Â Â Â Â Â  (a) Upon the death of one of two or more original parties, the rights to any sums remaining on deposit are governed by subsection (1) of this section.

Â Â Â Â Â  (b) Upon the death of the sole original party or the survivor of two or more original parties, any sums remaining on deposit belong to the P.O.D. payee or payees, if surviving, or to the survivor of them if one or more die before the original party. If two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

Â Â Â Â Â  (3) If the account is a trust account:

Â Â Â Â Â  (a) Upon the death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subsection (1) of this section.

Â Â Â Â Â  (b) Upon the death of the sole trustee or the survivor of two or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear and convincing evidence of a contrary intent. If two or more beneficiaries survive, there is no right of survivorship in the event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

Â Â Â Â Â  (4) In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account, other than to transfer the rights of the decedent as part of the estate of the decedent.

Â Â Â Â Â  (5) A right of survivorship arising under this section or from the express terms of the account, a beneficiary designation in a trust account or a P.O.D. payee designation cannot be changed by will.

Â Â Â Â Â  (6) The rebuttable presumption under subsection (1) of this section may be overcome by evidence establishing that:

Â Â Â Â Â  (a) The deceased party intended a different result; or

Â Â Â Â Â  (b) The deceased party lacked capacity when the joint account was established.

Â Â Â Â Â  (7) A credit union is not liable for distributing sums remaining on deposit at the death of a party to a joint account to a surviving party or parties in accordance with the account agreement unless, prior to distributing sums to a surviving party or parties:

Â Â Â Â Â  (a) The credit union has received notice of an adverse claim under ORS 723.468; and

Â Â Â Â Â  (b) The adverse claimant proceeds as required under ORS 723.468. [1999 c.185 Â§28; 2003 c.256 Â§2]

Â Â Â Â Â  723.482 Rights of survivorship based on form of account; alteration of form of account. The provisions of ORS 723.480 that apply to rights of survivorship are determined by the form of the account at the time of death of a party. Subject to satisfaction of the requirements of the credit union, the form of an account may be altered by a written order given by a party to the credit union. The order must be signed by the party, be received by the credit union during the partyÂs lifetime, and not be countermanded by other written order of the same party during the lifetime of the party. [1999 c.185 Â§29]

Â Â Â Â Â  723.484 Transfers of moneys upon death of depositor or trustee is not testamentary disposition. Any transfers resulting from the application of ORS 723.480 are effective by reason of the account contracts involved and application of ORS 723.480. The transfers are not to be considered as testamentary or subject to administration in the estate of a deceased party. [1999 c.185 Â§30]

Â Â Â Â Â  723.486 Multiple party account; payment of deposit to one or more parties; credit union not required to determine source or use of funds in account. Credit unions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. For purposes of establishing net contributions a credit union shall not be required to inquire about the source of funds received for deposit to a multiple-party account, or to inquire about the proposed application of any sum withdrawn from an account. [1999 c.185 Â§31]

Â Â Â Â Â  723.488 Joint account; payment to any party to account; payment to others. Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is requested. Payment may not be made to the personal representative or heirs of a deceased party unless:

Â Â Â Â Â  (1) Proof of death is presented to the credit union, showing that the decedent was the last surviving party; or

Â Â Â Â Â  (2) There is no right of survivorship under ORS 723.480. [1999 c.185 Â§32]

Â Â Â Â Â  723.490 P.O.D. account; payment to any original party; payment to others. Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the credit union of proof of death showing that the P.O.D. payee survived all persons named as original parties. Payment may be made to the personal representative or heirs of a deceased original party if proof of death is presented to the credit union showing that the decedent was the survivor of all other persons named on the account either as an original party or as a P.O.D. payee. [1999 c.185 Â§33]

Â Â Â Â Â  723.492 Trust account; payment to trustee; payment to others. Any trust account may be paid, on request, to any trustee. Unless the credit union has received written notice that the beneficiary has a vested interest not dependent upon the beneficiary surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the credit union showing that the decedent survived all other persons named on the account as either trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the credit union of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees. [1999 c.185 Â§34]

Â Â Â Â Â  723.494 Discharge of credit union for payments made; conditions. Payment made pursuant to ORS 723.486, 723.488, 723.490 or 723.492 discharges the credit union from all claims for amounts paid, whether or not the payment is consistent with the beneficial ownership of the account between parties, P.O.D. payees or beneficiaries, or their successors. The protection given by this section does not extend to payments made after a credit union has received written notice from any party able to request present payment that states that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal if the credit union is to be protected under this section. No other notice or any other information shown to have been available to a credit union shall affect its right to the protection provided by this section. The protection provided by this section shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in or withdrawn from multiple-party accounts. [1999 c.185 Â§35]

Â Â Â Â Â  723.496 Right of credit union to setoff; amount. Without qualifying any other statutory or common law right to setoff or lien, and subject to any contractual provision, if a party to a multiple-party account is indebted to a credit union, the credit union has a right to setoff against the account in which the party has or had immediately before the death of the party a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is, or was immediately before the death of the debtor, beneficially entitled and, in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal. [1999 c.185 Â§36]

Â Â Â Â Â  723.498 Designation of agent for account; powers of agent. Nothing in ORS 723.426, 723.432, 723.474, 723.476 or 723.478 shall preclude a party to an account from adding the name of another person to the account with the designation of Âagent.Â The agent shall have no present or future interest in the sums on deposit in the account, but the credit union may honor requests for payment from the accounts by the agent, unless the principal is deceased at the time the payment is requested and the credit union has actual knowledge of the death. Payments from the account by the credit union at the request of the agent shall discharge the credit union from all claims for amounts so paid. [1999 c.185 Â§37]

LOANS

Â Â Â Â Â  723.502 Purposes; terms. A credit union may loan to members for such purpose and upon such security and terms as the credit committee, credit manager or loan officer approves. [1975 c.652 Â§52; 1981 c.412 Â§8]

Â Â Â Â Â  723.506 Application. Every application for a loan shall be made in the form prescribed by the credit committee, credit manager or loan officer. The application shall state the security, if any offered. Each loan shall be evidenced by a written document. [1975 c.652 Â§53; 1991 c.635 Â§14]

Â Â Â Â Â  723.510 [Amended by 1959 c.106 Â§20; 1971 c.681 Â§11; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.512 Loan limit; exception. (1) No loan shall be made to any member in an aggregate amount in excess of $15,000, or 15 percent of the credit unionÂs equity, whichever is greater. In determining the amount of loans to be made to a member, loans for which that member is a guarantor or surety shall be included, as well as loans to persons who are not individuals if the individual member is a principal or owner of the person who is not an individual or the loan is for that memberÂs benefit.

Â Â Â Â Â  (2) The restrictions in subsection (1) of this section do not apply to any loan fully guaranteed by shares or deposits. [1975 c.652 Â§54; 1977 c.628 Â§3; 1979 c.88 Â§34; 1987 c.650 Â§8; 1995 c.319 Â§8; 1999 c.185 Â§42]

Â Â Â Â Â  723.516 Installments. A member may receive a loan in installments, or in one sum, and may pay the whole or any part of the memberÂs loan on any day on which the office of the credit union is open for business. [1975 c.652 Â§55]

Â Â Â Â Â  723.520 [Repealed by 1959 c.106 Â§23]

Â Â Â Â Â  723.522 Line of credit. The credit committee, credit manager, or loan officer may approve in advance upon their own motion or upon application by a member, a line of credit, and advances may be granted to such member within the limit of such extension of credit. Where a line of credit has been approved, no additional loan applications are required as long as the aggregate obligation does not exceed the limit of such extension of credit. [1975 c.652 Â§56; 1987 c.286 Â§8]

Â Â Â Â Â  723.526 Other loan programs. (1) Loans to credit union members may be shared with other credit unions, corporations or financial organizations.

Â Â Â Â Â  (2) A credit union may participate in guaranteed loan programs of the federal government, the State of Oregon or any other state.

Â Â Â Â Â  (3) A credit union may purchase the conditional sales contracts, notes and similar instruments of its members.

Â Â Â Â Â  (4) A credit union may purchase the leases of its members if the leases satisfy the requirements of ORS 723.152 (9). [1975 c.652 Â§57; 1999 c.185 Â§43]

Â Â Â Â Â  723.530 [Amended by 1959 c.106 Â§21; 1971 c.367 Â§1; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.532 Loans to credit union officials; waiver; rules. (1) For the purposes of this section, Âmanagement teamÂ means any individual who holds a position of vice president or higher or who has policymaking authority.

Â Â Â Â Â  (2) A credit union may make loans to its individual directors, members of its management team, credit managers and members of its supervisory and credit committees, provided that:

Â Â Â Â Â  (a) The loan complies with all lawful requirements under this chapter with respect to loans to other borrowers and is not on terms more favorable than those extended to other borrowers;

Â Â Â Â Â  (b) The combined aggregate amount of loans to any one such individual that exceeds five percent of the credit unionÂs equity or $25,000, whichever is less, has been approved by the credit unionÂs board of directors; and

Â Â Â Â Â  (c) The combined aggregate amount of such loans to all such individuals may not exceed 10 percent of the credit unionÂs assets.

Â Â Â Â Â  (3) Except when approved by the board of directors of the credit union, no director, officer or committee member shall be permitted to become surety or guarantor for any loan or advance made by the credit union except for the spouse or children of the director, officer or committee member.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may waive the requirements of this section by rule or order upon request of a credit union. The director may establish by rule a higher amount than set in subsection (2)(b) of this section and the type of loans to directors, officers or committee members that must be approved by the board of directors of the credit union. [1975 c.652 Â§58; 1985 c.206 Â§2; 1985 c.762 Â§98; 1987 c.286 Â§9; 1997 c.832 Â§7; 1999 c.185 Â§44]

Â Â Â Â Â  723.536 Loans to nonmembers; personal liability. Any officer, director or member of a committee of a credit union who knowingly permits a loan to be made or participates in a loan to a nonmember of the credit union shall be primarily liable to the credit union for the amount thus illegally loaned. The illegality of such loan shall be no defense in any action by the credit union to recover the amount loaned. [1975 c.652 Â§59]

Â Â Â Â Â  723.540 [Repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.550 [Amended by 1959 c.106 Â§22; repealed by 1975 c.652 Â§88]

Â Â Â Â Â  723.560 [Repealed by 1975 c.652 Â§88]

INSURANCE AND GROUP PURCHASING

Â Â Â Â Â  723.572 Insurance for members. (1) A credit union may purchase or make available life savings, loan protection and other forms of insurance for its members in amounts related to their respective ages, shares, deposits or loan balances or to any combination of them.

Â Â Â Â Â  (2) A credit union may enter into cooperative marketing arrangements to facilitate its membersÂ voluntary purchases of insurance. [1975 c.652 Â§60; 1999 c.185 Â§45]

Â Â Â Â Â  723.576 Liability insurance for director, officer, employee or agent. A credit union may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the credit union, or who is or was serving at the request of the credit union as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity or arising out of such personÂs status as such, whether or not the credit union would have the power to indemnify such person against such liability. [1975 c.652 Â§61]

Â Â Â Â Â  723.582 Share and deposit insurance. (1) Each credit union shall secure insurance on shares and deposits from the National Credit Union Administration under the Federal Credit Union Act or its successor, or from any other insuring organization that provides comparable coverages and is approved by the Director of the Department of Consumer and Business Services. Any one share of a member, as designated in the bylaws of the credit union, may be excluded from the requirement for insurance.

Â Â Â Â Â  (2) The director may make available condition and examination reports to the appropriate insuring organization and may accept any report of examination made by such organization. The director may appoint the appropriate insuring organization as liquidating agent of an insured credit union. [1975 c.652 Â§62; 1977 c.549 Â§1; 1985 c.801 Â§9; 1987 c.286 Â§10; 1999 c.185 Â§46]

Â Â Â Â Â  723.586 Group purchasing. A credit union may enter into cooperative marketing arrangements to facilitate its membersÂ voluntary purchases of such goods and services as are in the interest of improving economic and social conditions of the members. Said investment shall not exceed one percent of the credit unionÂs assets. Notwithstanding any other provision of law, the taxable income from such activities which are conducted by the credit union shall be subject to tax pursuant to ORS 317.920. [1975 c.652 Â§63; 1983 c.162 Â§56; 1999 c.185 Â§47]

INVESTMENTS

Â Â Â Â Â  723.602 Investment of funds; rules. Funds not used in loans to members may be invested:

Â Â Â Â Â  (1) In securities, obligations or other instruments of or issued by or fully guaranteed as to principal and interest by the United States or any agency thereof or in any trust or trusts established directly or collectively in the same.

Â Â Â Â Â  (2) In obligations of any state of the United States, the agencies or instrumentalities of the federal government, the District of Columbia, the Commonwealth of Puerto Rico and the several territories organized by Congress, or any political subdivision thereof.

Â Â Â Â Â  (3) In certificates of deposit or passbook type accounts issued by a state or national bank, mutual savings bank or savings and loan association.

Â Â Â Â Â  (4) In loans to or in shares or deposits of other credit unions.

Â Â Â Â Â  (5) In stocks, membership units or other ownership interests in a corporation, limited liability company or mutual association in an amount not to exceed one percent of assets if:

Â Â Â Â Â  (a) The ownership or membership, as applicable, is primarily confined to credit unions or organizations of credit unions; and

Â Â Â Â Â  (b) The purposes for which the agency or association is organized are designed primarily to service or otherwise assist credit union operations.

Â Â Â Â Â  (6) In addition to the limit specified in subsection (5) of this section, in loans to a corporation, limited liability company or mutual association, in an amount not to exceed one percent of assets, if:

Â Â Â Â Â  (a) The ownership or membership, as applicable, is primarily confined to credit unions or organizations of credit unions; and

Â Â Â Â Â  (b) The purposes for which the agency or association is organized are designed primarily to service or otherwise assist credit union operations.

Â Â Â Â Â  (7) In shares of a credit union cooperative society organized under the laws of this state or of the laws of the United States in the total amount not exceeding one percent of the shares, deposits, and surplus of the credit union.

Â Â Â Â Â  (8) In loans to any credit union association or corporation, national or state, of which the credit union is a member, except that such investments shall be limited to two percent of the assets of the credit union.

Â Â Â Â Â  (9) In such other investments as approved by the Director of the Department of Consumer and Business Services by rule or order. [1975 c.652 Â§64; 1987 c.286 Â§11; 1999 c.185 Â§48; 2005 c.95 Â§9]

RESERVE ALLOCATIONS

Â Â Â Â Â  723.631 Regular reserve; reserve for loan losses; rules. (1) A credit union shall establish and maintain a regular reserve for contingencies. The Director of the Department of Consumer and Business Services may adopt rules prescribing:

Â Â Â Â Â  (a) Minimum net worth requirements for credit unions; and

Â Â Â Â Â  (b) Actions to be taken by a credit union when the net worth of the credit union falls below the applicable minimum net worth requirement.

Â Â Â Â Â  (2) In addition to the regular reserve required in subsection (1) of this section, a credit union shall establish a reserve for loan losses. The credit union shall allocate sufficient funds each month to the reserve for loan losses to maintain the reserve for loan losses in an amount at least equal to the credit unionÂs best estimate of the losses the credit union expects to sustain in the liquidation of currently outstanding loans. [1981 c.192 Â§38 (enacted in lieu of 723.632); 1995 c.319 Â§3; 2005 c.95 Â§10]

Â Â Â Â Â  723.632 [1975 c.652 Â§65; 1979 c.88 Â§35; repealed by 1981 c.192 Â§37 (723.631 enacted in lieu of 723.632)]

Â Â Â Â Â  723.636 Charges to regular reserve. (1) Subject to subsection (2) of this section, the board of directors of a credit union may authorize losses to be charged to the regular reserve after first depleting the balance of the undivided earnings account and other appropriations of undivided earnings designated by the management of the credit union or by the regulatory authorities.

Â Â Â Â Â  (2) An authorization may be made under subsection (1) of this section only if the charge will not cause the net worth of the credit union to fall below any minimum net worth requirement prescribed by the Director of the Department of Consumer and Business Services under ORS 723.631. The authorization must state the amount charged to the regular reserve and include an explanation of the need for the charge.

Â Â Â Â Â  (3) Upon application of a credit union, the director may approve a charge to the regular reserve that will cause the net worth of the credit union to fall below any minimum net worth requirement prescribed by the director under ORS 723.631. [1975 c.652 Â§66; 1981 c.192 Â§39; 1999 c.185 Â§49; 2005 c.95 Â§11]

Â Â Â Â Â  723.642 [1975 c.652 Â§67; 1977 c.628 Â§4; repealed by 1981 c.192 Â§46]

Â Â Â Â Â  723.646 Special reserves; purpose. (1) In addition to the regular reserve established under ORS 723.631, special reserves to protect the interest of members shall be established, as provided in this section:

Â Â Â Â Â  (a) When required by rule; or

Â Â Â Â Â  (b) When found by the board of directors of the credit union or by the Director of the Department of Consumer and Business Services, or if the membersÂ accounts are insured by the National Credit Union Administration, the Administrator of the National Credit Union Administration, in any special case, to be necessary for that purpose.

Â Â Â Â Â  (2) Special reserves belong to the credit union and shall be used to provide liquidity for the credit union. A credit union may not pay regular or special dividends from the special reserve. [1975 c.652 Â§68; 1981 c.192 Â§40; 1995 c.319 Â§4]

CHANGE IN CORPORATE STATUS

Â Â Â Â Â  723.672 Suspension; revocation of charter. (1) If it appears that any credit union is bankrupt or insolvent, or that it has willfully violated any provision of this chapter, or is operating in an unsafe or unsound manner, the Director of the Department of Consumer and Business Services shall issue an order temporarily suspending the credit unionÂs operations for not less than 30 nor more than 60 days. The board of directors shall be given notice by registered mail or by certified mail with return receipt of such suspension, and a list of the specific violations of this chapter.

Â Â Â Â Â  (2) Upon receipt of the suspension notice, the credit union shall cease all operations, except those authorized by the director. The board of directors shall then file with the director a reply to the suspension notice, and may request a hearing to present a plan of corrective actions proposed if it desires to continue operations. The board may request that the credit union be declared insolvent and a liquidating agent be appointed.

Â Â Â Â Â  (3) Upon receipt from the suspended credit union of evidence that the conditions causing the order of suspension have been corrected, the director may revoke the suspension notice and permit the credit union to resume normal operations.

Â Â Â Â Â  (4) If the director, after issuing notice of suspension and providing an opportunity for a hearing, rejects the credit unionÂs plan to continue operations, the director may then revoke the credit unionÂs charter, appoint a liquidating agent and liquidate the credit union. The credit union may request the appropriate court to stay execution of such action. Involuntary liquidation may not be ordered prior to the conclusion of suspension procedures outlined in this section.

Â Â Â Â Â  (5) If, within the suspension period, the credit union fails to answer the suspension notice or request a hearing, the director may then revoke the credit unionÂs charter, appoint a liquidating agent and liquidate the credit union. [1975 c.652 Â§69; 1985 c.762 Â§99; 1991 c.249 Â§68]

Â Â Â Â Â  723.676 Liquidation. (1) A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

Â Â Â Â Â  (2) The board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily and directing that the question of liquidation be submitted to the members.

Â Â Â Â Â  (3) Within 10 days after the board of directors decides to submit the question of liquidation to the members, the president or chairperson of the board shall notify the Director of the Department of Consumer and Business Services thereof in writing setting forth the reasons for the proposed action. Within 10 days after the members act on the question of liquidation, the president or chairperson of the board shall notify the director in writing as to whether or not the members approved the proposed liquidation.

Â Â Â Â Â  (4) As soon as the board of directors decides to submit the question of liquidation to the members, payment on shares, withdrawal of shares, making any transfer of shares to loans and interest, making investments of any kind and granting loans shall be suspended pending action by members on the proposal to liquidate. On approval by the members of such proposal, all such business transactions shall be permanently discontinued. Necessary expenses of operation shall, however, continue to be paid on authorization of the board of directors or liquidating agent during the period of liquidation.

Â Â Â Â Â  (5) For a credit union to enter voluntary liquidation, approval by a majority of the members in writing or by a two-thirds majority of the members present at a regular or special meeting of the members is required. Where authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member by first class mail to the memberÂs last-known address at least 10 days prior to such meeting.

Â Â Â Â Â  (6) A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets and doing all acts required in order to wind up its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted.

Â Â Â Â Â  (7) The board of directors or the liquidating agent shall use the assets of the credit union to pay: First, expenses incidental to liquidating including any surety bond that may be required; and, second, any liability due nonmembers. Assets then remaining shall be distributed to the members proportionately to the shares and deposits held by each member as of the date dissolution was voted.

Â Â Â Â Â  (8) As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, they shall execute a certificate of dissolution on a form prescribed by the director and file the same, together with all pertinent books and records of the liquidating credit union, with the director, whereupon such credit union shall be dissolved. [1975 c.652 Â§70; 1999 c.185 Â§50]

Â Â Â Â Â  723.682 Merger. (1) Any credit union chartered in this state may, with the approval of the Director of the Department of Consumer and Business Services, merge with another credit union under the existing charter of the other credit union pursuant to any plan agreed upon by the majority of each board of directors of each credit union joining in the merger and approved by the affirmative vote of a majority of the members of the merging credit union voting at a meeting of its members duly called for such purpose.

Â Â Â Â Â  (2) After agreement by the directors and approval by the members of the merging credit union, the president and secretary of the credit union shall execute a certificate of merger, which shall set forth all of the following:

Â Â Â Â Â  (a) The time and place of the meeting of the board of directors at which the plan was agreed upon.

Â Â Â Â Â  (b) The vote in favor of the adoption of the plan.

Â Â Â Â Â  (c) A copy of the resolution or other action by which the plan was agreed upon.

Â Â Â Â Â  (d) The time and place of the meeting of the members at which the plan agreed upon was approved.

Â Â Â Â Â  (e) The vote by which the plan was approved by the members.

Â Â Â Â Â  (3) The certificate and a copy of the plan of merger agreed upon shall be forwarded to the director, certified by the director and returned to the continuing credit union within 30 days.

Â Â Â Â Â  (4) Upon return of the certificate from the director, all property, property rights and membersÂ interest of the merged credit union shall vest in the continuing credit union without deed, indorsement or other instrument of transfer, and all debts, obligations and liabilities of the merged credit union shall be deemed to have been assumed by the continuing credit union under whose charter the merger was affected. The rights and privileges of the members of the merged credit union shall remain intact.

Â Â Â Â Â  (5) This section shall be construed, whenever possible, to permit a credit union chartered under the laws of any other state or of the United States to merge with one chartered under the laws of this state, or to permit one chartered under the laws of this state to merge with one chartered under the laws of any other state or of the United States. [1975 c.652 Â§71; 1999 c.185 Â§51]

Â Â Â Â Â  723.686 Conversion of charter. (1) A credit union chartered under the laws of this state may be converted to a credit union chartered under the laws of the United States, subject to the approval of the National Credit Union Administration.

Â Â Â Â Â  (2) A credit union chartered under the laws of the United States may convert to a credit union chartered under the laws of this state subject to approval of the Director of the Department of Consumer and Business Services. [1975 c.652 Â§72; 1987 c.286 Â§12]

CENTRAL CREDIT UNIONS

Â Â Â Â Â  723.702 Organization; name. Any central credit union may be organized and operated under this chapter with all the rights and powers of any credit union organized under this chapter, except those granted to a corporate central credit union under ORS 723.730, and shall be subject to all provisions of this chapter not inconsistent with ORS 723.702 to 723.730. Such a credit union shall use the term ÂcentralÂ in its official name. [1975 c.652 Â§73; 1985 c.762 Â§100; 1999 c.185 Â§52]

Â Â Â Â Â  723.706 Membership. Membership in a central credit union is limited to:

Â Â Â Â Â  (1) Credit unions organized and operating under this chapter or under any other credit union act.

Â Â Â Â Â  (2) Officers, directors, committee members and employees of such credit unions; officials and employees of any association of credit unions; and employees of federal or state governmental agencies responsible for the supervision of credit unions in this state.

Â Â Â Â Â  (3) Organizations and associations of those persons or organizations enumerated in subsection (1) or (2) of this section.

Â Â Â Â Â  (4) Employees of an employer with insufficient numbers to form or conduct the affairs of a credit union that would provide substantially similar services and facilities.

Â Â Â Â Â  (5) Persons in the field of membership of liquidated credit unions or of credit unions that have entered into or are about to enter into voluntary or involuntary liquidation proceedings.

Â Â Â Â Â  (6) Members of the immediate families of all members qualified above. [1975 c.652 Â§74; 1985 c.762 Â§101; 1999 c.185 Â§53]

Â Â Â Â Â  723.712 Voting representative. Each credit union becoming a member of such central credit union may designate one person to be its voting representative in the central credit union, which person shall be designated by the board of directors of the member credit union. Such voting representative shall be eligible to hold office in the central credit union as if such person were a member of the central credit union. [1975 c.652 Â§75]

Â Â Â Â Â  723.716 Additional rights and powers. (1) A central credit union shall have all of the rights and powers of any other credit union organized under this chapter and the additional rights and powers specified in this section, notwithstanding any limitations or restrictions found elsewhere in this chapter.

Â Â Â Â Â  (2) A central credit union may make loans to other credit unions, purchase shares of and make deposits in other credit unions and, with the approval of the director, obtain or acquire the assets and liabilities of any credit union operating in this state that enters into liquidation.

Â Â Â Â Â  (3) A central credit union may invest in and grant loans to associations of credit unions, central funds of credit unions or organizations chartered to provide service to credit unions.

Â Â Â Â Â  (4) A central credit union may borrow money from any source. It may also issue debentures pursuant to a plan approved by the director. The debentures must be subordinate to the deposits and shares of the credit union. [1975 c.652 Â§76; 1985 c.762 Â§102]

CORPORATE CENTRAL CREDIT UNION

Â Â Â Â Â  723.730 Corporate central credit union; membership; rights and powers; rules. Membership in a corporate central credit union shall be limited to credit unions organized under federal law or under the laws of states listed in the bylaws of the corporate central credit union, and to subsidiaries of any such credit unions, associations of any such credit unions and affiliates of such associations. A corporate central credit union shall have all the powers, rights and obligations imposed upon or granted central credit unions under this chapter, except:

Â Â Â Â Â  (1) It shall be exempt from the regular reserve requirements of ORS 723.631, but shall be required to establish and maintain a minimum capital to assets ratio as set by the Director of the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) It shall be exempt from the bond or letter of credit requirements of ORS 723.122, but shall be required to obtain and maintain a fidelity bond in accordance with any rules adopted by the director.

Â Â Â Â Â  (3) It may buy and sell any form of marketable debt obligations of domestic corporations or of federal, state or local government units in accordance with an investment plan approved by the director prior to the purchase or sale of the obligation.

Â Â Â Â Â  (4) A corporate central credit union may make loans or establish lines of credit to a member without regard to the limit set in ORS 723.512. Notwithstanding ORS 723.502 or any other provision of law limiting allowable interest on a loan, a corporate central credit union and a member may agree in writing on the rate of interest that shall be charged on such loans.

Â Â Â Â Â  (5) A corporate central credit union may issue membership capital share accounts as provided by rule. [1977 c.628 Â§2; 1981 c.192 Â§41; 1981 c.256 Â§1; 1985 c.206 Â§3; 1995 c.319 Â§6; 1997 c.832 Â§8; 1999 c.185 Â§54]

TAXATION

Â Â Â Â Â  723.752 Application of tax statutes to credit unions. Any credit union subject to this chapter shall be deemed an institution for savings within the meaning of the law that exempts such institutions from taxation. No law, except as stated in this section, that taxes corporations in any form, or the shares thereof or the accumulations therein, shall apply to credit unions doing business in accordance with this chapter unless the credit unions are specifically named in the law. However, credit unions subject to this chapter shall be subject to the same tax as mutual savings and loan associations. [1975 c.652 Â§77; 1985 c.762 Â§103]

Â Â Â Â Â  723.756 Stock transfer taxes. The shares of any credit union shall not be subject to stock transfer taxes, either when issued or when transferred from one member to another. [1975 c.652 Â§78]

Â Â Â Â Â  723.762 Participation in government programs. The participation by a credit union in any government program providing unemployment, Social Security, old age pension or other benefits shall not be deemed a waiver of the taxation exemption hereby granted. [1975 c.652 Â§79]

Â Â Â Â Â  723.802 [1975 c.652 Â§80; repealed by 1985 c.762 Â§196]

MISCELLANEOUS

Â Â Â Â Â  723.806 Notice to law enforcement officers of violation of Oregon Credit Union Act; exceptions. If the Director of the Department of Consumer and Business Services has reason to believe that a person has violated any provision of the Oregon Credit Union Act for which criminal prosecution is provided, the director shall give the information relative to the violation to the federal, state or local law enforcement agency having jurisdiction of the violation. This section does not apply, however, if an official of the credit union has reported the information to the proper law enforcement officer under ORS 723.338. [1975 c.652 Â§81; 1979 c.88 Â§36]

Â Â Â Â Â  723.812 Actions; assistance. The Attorney General shall conduct all actions begun by the Director of the Department of Consumer and Business Services under authority of the Oregon Credit Union Act, and may require the assistance of the district attorney of the district in which the action is conducted. [1975 c.652 Â§82]

Â Â Â Â Â  723.816 Prohibited acts. (1) No credit union officer, director, employee or agent, shall willfully:

Â Â Â Â Â  (a) With intent to deceive, falsify any book of account, report, statement, record or other document of a credit union whether by alteration, false entry, omission or otherwise.

Â Â Â Â Â  (b) Sign, issue, publish or transmit to a governmental office any book of account, report, statement, record or other document which the person knows to be false.

Â Â Â Â Â  (c) By means of deceit, obtain a signature to a writing which is a subject of forgery.

Â Â Â Â Â  (d) With intent to deceive, destroy any credit union book of account, report, statement, record or other document.

Â Â Â Â Â  (2) No person shall maliciously and knowingly spread false reports about the management or finances of any credit union. [1975 c.652 Â§83]

Â Â Â Â Â  723.818 Giving false document, statement or report prohibited. A person may not knowingly give or cause to be given to the Director of the Department of Consumer and Business Services any document or any oral or written statement or report that is false in any material respect, in the course of any investigation or examination by the director under this chapter. [1987 c.215 Â§7]

Â Â Â Â Â  723.822 Cease and desist orders; contents; effective date; removal or suspension. (1) The Director of the Department of Consumer and Business Services may issue and serve upon a credit union or a director, officer, committee member, employee or agent of a credit union an order to cease and desist from a practice or a violation as follows:

Â Â Â Â Â  (a) The director may issue an order to cease and desist from an unsafe or unsound practice when the director has reasonable cause to believe that the person to whom the order is directed is engaging, has engaged or is about to engage in an unsafe or unsound practice in conducting the business of the credit union.

Â Â Â Â Â  (b) The director may issue an order to cease and desist from a violation when the director has reasonable cause to believe that the person to whom the order is directed is violating, has violated or is about to violate a law or rule, an order of the director or any provision of the articles of incorporation or bylaws of the credit union.

Â Â Â Â Â  (2) An order under subsection (1) of this section shall include the following:

Â Â Â Â Â  (a) A statement of the facts constituting the practice or violation.

Â Â Â Â Â  (b) A provision requiring the person named in the order to cease and desist from the practice or violation. The provision may be mandatory or otherwise.

Â Â Â Â Â  (c) The effective date of the order.

Â Â Â Â Â  (d) A notice to the person named in the order of the right to a contested case hearing under ORS chapter 183.

Â Â Â Â Â  (3) When the practice or violation specified in the order or the continuation of the practice or violation is likely to prejudice the interest of the members of a credit union, the director may issue an order effective immediately or at a later date. In all other cases, the order shall be effective 30 days after the date of the order unless the person named in the order requests a hearing thereon.

Â Â Â Â Â  (4) An order under this section remains in effect until it is withdrawn by the director or by a court order.

Â Â Â Â Â  (5) If an individual named in an order under this section fails to comply with the order, the director may issue an order removing or suspending the individual from the office or position held by the individual. The removal or suspension is in addition to any penalty provided by ORS 723.995 for failure to comply with an order issued under this section. [1975 c.544 Â§56; 1977 c.135 Â§46; 1987 c.215 Â§8; 1987 c.286 Â§13]

Â Â Â Â Â  723.826 [1975 c.544 Â§57; 1981 c.192 Â§42; 1985 c.762 Â§104; 1987 c.215 Â§9; 1987 c.373 Â§65; 1991 c.734 Â§97; renumbered 723.995 in 1995]

Â Â Â Â Â  723.830 Regulation of services performed for credit union. A credit union may not contract for any of the services described in this section to be performed for the credit union unless both the credit union and the person performing the services agree to be subject to regulation and examination by the Director of the Department of Consumer and Business Services to the same extent as if the services were performed by the credit union. This section applies to the following services:

Â Â Â Â Â  (1) Check and deposit sorting and posting.

Â Â Â Â Â  (2) Computation and posting of interest and other credits and charges.

Â Â Â Â Â  (3) Any other bookkeeping, accounting or similar functions performed for a credit union. [1987 c.650 Â§9; 1997 c.832 Â§9]

Â Â Â Â Â  723.832 Application to credit unions existing on September 13, 1975. The provisions of the Oregon Credit Union Act shall apply to the fullest extent permitted by the laws and Constitutions of the United States and of the State of Oregon, to all existing credit unions organized under any general Act of this state. [1975 c.652 Â§85]

Â Â Â Â Â  723.836 Effect of amendment or repeal of Oregon Credit Union Act. (1) The Oregon Credit Union Act may be amended, repealed or modified, but such amendment, repeal or modification shall not take away or impair any remedy for any liability which shall have been previously incurred.

Â Â Â Â Â  (2) The repeal of a previous law by section 88, chapter 652, Oregon Laws 1975, shall not affect any right accrued or established, or any liability or penalty incurred, under the provisions of such previous law, prior to the repeal thereof. [1975 c.652 Â§Â§86,87; 1985 c.762 Â§105]

Â Â Â Â Â  723.840 Limitation on personal liability for good faith acts or omissions. A person may not be held personally liable for an act or omission by the person in good faith and in compliance with a statute, rule or order of the Director of the Department of Consumer and Business Services under this chapter regardless of whether the statute, rule or order is later amended, rescinded or determined to be invalid by judicial or other authority. [1999 c.185 Â§38]

Â Â Â Â Â  723.844 Procedures for opening safe deposit box after death of person who was sole lessee or last surviving lessee of box. (1) This section applies to the safe deposit box of any person who is the sole lessee or last surviving lessee of the box and who has died.

Â Â Â Â Â  (2) Upon being furnished with a certified copy of the decedentÂs death certificate or other evidence of death satisfactory to the credit union, the credit union within which the box is located shall cause or permit the box to be opened and the contents of the box examined at the request of an individual who furnishes an affidavit stating:

Â Â Â Â Â  (a) That the individual believes the box may contain the will of the decedent, a trust instrument creating a trust of which the decedent was a trustor or a trustee at the time of the decedentÂs death, documents pertaining to the disposition of the remains of the decedent, documents pertaining to property of the estate of the decedent or property of the estate of the decedent; and

Â Â Â Â Â  (b) That the individual is an interested person as defined in this section and wishes to open the box to conduct a will search or trust instrument search, obtain documents relating to the disposition of the decedentÂs remains or inventory the contents of the box.

Â Â Â Â Â  (3) For the purpose of this section, Âinterested personÂ means any of the following:

Â Â Â Â Â  (a) A person named as personal representative of the decedent in a purported will of the decedent;

Â Â Â Â Â  (b) The surviving spouse or any heir of the decedent;

Â Â Â Â Â  (c) A person who was serving as the court-appointed guardian or conservator of the decedent or as trustee for the decedent immediately prior to the decedentÂs death;

Â Â Â Â Â  (d) A person named as successor trustee in a purported trust instrument creating a trust of which the decedent was a trustor or a trustee at the time of the decedentÂs death;

Â Â Â Â Â  (e) A person designated by the decedent in a writing that is acceptable to the credit union and is filed with it prior to the decedentÂs death;

Â Â Â Â Â  (f) A person who immediately prior to the death of the decedent had the right of access to the box as an agent of the decedent under a durable power of attorney; or

Â Â Â Â Â  (g) If there are no heirs of the decedent, an estate administrator of the Department of State Lands appointed under ORS 113.235.

Â Â Â Â Â  (4) If the box is opened for the purpose of conducting a will search, the credit union shall remove any document that appears to be a will, make a true and correct copy of it and deliver the original will to a person designated in the will to serve as the decedentÂs personal representative, or if no such person is designated or the credit union cannot, despite reasonable efforts, determine the whereabouts of such person, the credit union shall retain the will or deliver it to a court having jurisdiction of the estate of the decedent. A copy of the will shall be retained in the box. At the request of the interested person, a copy of the will, together with copies of any documents pertaining to the disposition of the remains of the decedent, may be given to the interested person.

Â Â Â Â Â  (5) If the box is opened for the purpose of conducting a trust instrument search, the credit union shall remove any document that appears to be a trust instrument creating a trust of which the decedent was a trustor or trustee at the time of the decedentÂs death, make a true and correct copy of it and deliver the original trust instrument to a person designated in the trust instrument to serve as the successor trustee on the death of the decedent. If no such person is designated or the credit union cannot, despite reasonable efforts, determine the whereabouts of such person, the credit union shall retain the trust instrument. A copy of the trust instrument shall be retained in the box. At the request of any interested person, a copy of the trust instrument may be given to the interested person.

Â Â Â Â Â  (6) If the box is opened for the purpose of obtaining documents pertaining to the disposition of the decedentÂs remains, the credit union shall comply with subsection (4) of this section with respect to any will of the decedent found in the box, and may in its discretion either:

Â Â Â Â Â  (a) Make and retain in the box a copy of any documents pertaining to the disposition of the remains of the decedent and tender the original documents to the interested person; or

Â Â Â Â Â  (b) Provide a copy of any documents pertaining to the disposition of the remains of the decedent to the interested person and retain the original documents in the box.

Â Â Â Â Â  (7) If the box is opened for the purpose of making an inventory of its contents, the credit union shall comply with subsection (4) or (5) of this section with respect to any will or trust instrument of the decedent that is found in the box, and shall cause the inventory to be made. The inventory shall be attested to by a representative of the credit union and may be attested to by the interested person, if the interested person is present when the inventory is made. The credit union shall retain the original inventory in the box, and shall furnish a copy of the inventory to the interested person upon request.

Â Â Â Â Â  (8) The credit union may presume the truth of any statement contained in the affidavit required to be furnished under this section, and when acting in reliance upon such an affidavit, the credit union is discharged as if it had dealt with the personal representative of the decedent. The credit union is not responsible for the adequacy of the description of any property included in an inventory of the contents of a box, or for the conversion of the property in connection with actions performed under this section, except for conversion by intentional acts of the credit union or its employees, directors, officers or agents. If the credit union is not satisfied that the requirements of this section have been satisfied, the credit union may decline to open the box.

Â Â Â Â Â  (9) If the interested person does not furnish the key needed to open the box, and the credit union must incur expense in gaining entry to the box, the credit union may require that the interested person pay the expense of opening the box.

Â Â Â Â Â  (10) Any examination of the contents of a box under this section shall be conducted in the presence of at least one employee of the credit union. [1999 c.506 Â§11; 2003 c.395 Â§25]

PENALTIES

Â Â Â Â Â  723.990 [Repealed by 1975 c.544 Â§62 and by 1975 c.652 Â§88]

Â Â Â Â Â  723.992 Criminal penalties. (1) Violation of ORS 723.816 (1) is a Class C felony.

Â Â Â Â Â  (2) Violation of ORS 723.816 (2) is a Class A misdemeanor. [1975 c.652 Â§84]

Â Â Â Â Â  723.995 Civil penalties. (1) The Director of the Department of Consumer and Business Services may assess any person who violates any provision of this chapter or any rule or final order issued under this chapter a civil penalty of not more than $2,000 for each violation or $10,000 in the aggregate for all violations within any three-month period. In the case of an individual agent or employee of a credit union, the civil penalty shall be not more than $1,000 for each violation or $5,000 in the aggregate for all violations within any three-month period. The director shall count each day that a violation continues as a separate violation.

Â Â Â Â Â  (2) In addition to the civil penalty provided by subsection (1) of this section, a credit union or a director, officer, committee member, agent or employee of a credit union who violates any provision of this chapter, or any rule or final order issued under this chapter, may be assessed a civil penalty in an amount determined by the director but not to exceed the amount by which the person profited as a result of the violation.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) If a civil penalty is assessed against a director, officer, committee member, agent or employee of a credit union, unless the director provides otherwise, the director, officer, committee member, agent or employee shall forfeit the penalty and the penalty shall not be paid either directly or indirectly by the credit union.

Â Â Â Â Â  (5) All moneys collected under this section shall be paid to the State Treasurer and credited as provided in ORS 705.145. [Formerly 723.826]

_______________



Chapter 724

Chapter 724 (Former Provisions)

Industrial Loan Companies

INDUSTRIAL LOAN COMPANIES

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

Note: 724.010, 724.020, 724.030, 724.040, 724.050, 724.060, 724.110, 724.120, 724.130, 724.140, 724.150, 724.160, 724.170, 724.180, 724.190, 724.200, 724.210, 724.220, 724.230, 724.240, 724.250, 724.260, 724.310, 724.330 and 724.990 repealed by 1973 c.428 §11.

724.320 [Amended by 1971 c.734 §174; repealed by 1973 c.428 §11]

_______________



Chapter 725

Chapter 725 Â Consumer Finance; Title and Payday Loans

2005 EDITION

CONSUMER FINANCE; TITLE AND PAYDAY LOANS

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

GENERAL PROVISIONS

725.010Â Â Â Â  Definitions

725.015Â Â Â Â  Construction of chapter

725.020Â Â Â Â  Short title

725.045Â Â Â Â  License required for certain consumer loans

725.050Â Â Â Â  Prohibited transactions

725.060Â Â Â Â  False advertising prohibited

725.110Â Â Â Â  Requirement that licensee be qualified to conduct business in this state

LICENSING

725.120Â Â Â Â  Application for license; notice of filing; annual fee

725.140Â Â Â Â  Issuance of license; conditions

725.145Â Â Â Â  Disapproval of application for license

725.150Â Â Â Â  Notice of disapproval of application

725.160Â Â Â Â  Form of license; posting; transferability

725.185Â Â Â Â  License fees; fees for extra service

725.190Â Â Â Â  Report of licensee; penalty for failure to report

725.210Â Â Â Â  Additional licenses to same applicant

725.220Â Â Â Â  Change of place of business

725.230Â Â Â Â  Revocation and suspension of licenses

725.235Â Â Â Â  Procedure for license denial, revocation or suspension

725.250Â Â Â Â  Surrender of license

725.260Â Â Â Â  Effect of revocation, suspension or surrender of license

725.270Â Â Â Â  Reinstatement of revoked license; fee

REGULATION

725.310Â Â Â Â  Investigation and examination by director

725.312Â Â Â Â  Inspection and examination of licensees

725.315Â Â Â Â  Removal or suspension of officer of licensee

725.317Â Â Â Â  Removal of officer of licensee for reasons stated in ORS 725.145

725.319Â Â Â Â  False information in course of investigation or examination prohibited

725.320Â Â Â Â  Rulings of director

725.330Â Â Â Â  Books and records of licensee

725.340Â Â Â Â  Interest and other charges

725.345Â Â Â Â  Open-end loan plan; interest; additional charges; security for plan; necessary disclosures

725.347Â Â Â Â  Open-end credit card plan authorized

725.349Â Â Â Â  Application of ORS 725.210 to certain loans and advances

725.355Â Â Â Â  Prohibition against assignment of earnings for loan security

725.360Â Â Â Â  Licensee duty toward borrowers

725.370Â Â Â Â  Lawful loans in other jurisdictions not affected by this chapter

725.385Â Â Â Â  Duty to give notice of defalcation to law enforcement officer, director; audit

725.395Â Â Â Â  Director to give notice of suspected defalcation to law enforcement agency; exceptions

725.400Â Â Â Â  Cease and desist order

725.410Â Â Â Â  Enforcement actions

725.505Â Â Â Â  Rulemaking authority; notice

725.510Â Â Â Â  Person not liable for good faith acts or omissions

TITLE AND PAYDAY LOANS

725.600Â Â Â Â  Definitions for ORS 725.600 to 725.625

725.605Â Â Â Â  Good faith belief in consumer ability to repay

725.610Â Â Â Â  License required for agent or facilitator

725.615Â Â Â Â  Prohibited actions by title lender

725.620Â Â Â Â  Filing complaint against title lender; notice; investigation

725.622Â Â Â Â  Prohibited actions by payday lender

725.624Â Â Â Â  Filing complaint against payday lender; investigation

725.625Â Â Â Â  Rules

PENALTIES

725.910Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  725.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂLicenseeÂ means every person licensed under this chapter. [Amended by 1985 c.762 Â§106; 1987 c.373 Â§66; 1993 c.744 Â§26]

Â Â Â Â Â  725.015 Construction of chapter. Nothing in this chapter shall be construed or held to limit the rights, powers or privileges granted to any person by any law of this state or of the United States whereby the loaning of money or extending of credit is regulated, provided that such person is operating in compliance with the provisions of such law. [Formerly 725.040]

Â Â Â Â Â  725.020 Short title. This chapter shall be known as the Oregon Consumer Finance Act. [Amended by 1955 c.71 Â§1]

Â Â Â Â Â  725.025 [1955 c.71 Â§14; repealed by 1987 c.650 Â§21]

Â Â Â Â Â  725.026 [1955 c.71 Â§16; repealed by 1999 c.469 Â§7]

Â Â Â Â Â  725.027 [1955 c.71 Â§15; 1985 c.762 Â§113; repealed by 1999 c.469 Â§7]

Â Â Â Â Â  725.030 [Amended by 1955 c.71 Â§2; 1971 c.450 Â§1; 1973 c.428 Â§1; 1975 c.567 Â§1; repealed by 1981 c.412 Â§9 (725.031, 725.036 and 725.041 enacted in lieu of 725.030)]

Â Â Â Â Â  725.031 [1981 c.412 Â§10 (725.031, 725.036 and 725.041 enacted in lieu of 725.030); repealed by 1987 c.215 Â§24]

Â Â Â Â Â  725.036 [1981 c.412 Â§11 (725.031, 725.036 and 725.041 enacted in lieu of 725.030); repealed by 1987 c.215 Â§24]

Â Â Â Â Â  725.040 [Renumbered 725.015]

Â Â Â Â Â  725.041 [1981 c.412 Â§12 (725.031, 725.036 and 725.041 enacted in lieu of 725.030); repealed by 1987 c.215 Â§24]

Â Â Â Â Â  725.045 License required for certain consumer loans. No person, without first obtaining a license under this chapter, shall make a consumer loan of $50,000 or less, except as provided under ORS 82.010, 82.020 and 82.025. [1989 c.424 Â§2]

Â Â Â Â Â  725.050 Prohibited transactions. No licensee shall take:

Â Â Â Â Â  (1) Any power of attorney from any borrower, except a power of attorney to effectuate the transfer of the ownership of any motor vehicle at the time of making a loan on a motor vehicle.

Â Â Â Â Â  (2) Any note or promise to pay which does not accurately disclose the actual amount of the loan, the time for which it is made, the rate of interest charged or the schedule of payments agreed upon, or any instrument in which blanks are left to be filled in after execution. [Amended by 1955 c.71 Â§3; 1971 c.450 Â§2; 1979 c.88 Â§41; 1981 c.412 Â§13]

Â Â Â Â Â  725.060 False advertising prohibited. No licensee or other person shall advertise, print, display, publish, distribute or broadcast or cause or permit to be advertised, printed, displayed, published, distributed or broadcast in any manner whatsoever any statement or representation with regard to the rates, terms or conditions for loans which is false, misleading or deceptive.

Â Â Â Â Â  725.110 Requirement that licensee be qualified to conduct business in this state. A license shall not be granted to any person under this chapter unless the person is legally qualified to conduct business in this state. [Amended by 1999 c.469 Â§1]

LICENSING

Â Â Â Â Â  725.120 Application for license; notice of filing; annual fee. (1) Application for the license shall be in writing in the form prescribed by the Director of the Department of Consumer and Business Services and shall contain the name and both the residence and business addresses of the applicant, and if the applicant is a partnership or association, of every member thereof, and if a corporation, of each officer and director thereof. The application shall also contain the county and city with street and number, if any, where the business is to be conducted and any other information which the director may require.

Â Â Â Â Â  (2) Notice of the filing of the application shall be posted in the office of the Department of Consumer and Business Services for 30 days and no license shall be issued before the expiration of such 30-day period. However, the director may waive the posting of notice and issue a license without regard to such 30-day period if the application is for a license at a location where a license has been surrendered because of:

Â Â Â Â Â  (a) The transfer of the business of the licensee, and the applicant is the transferee;

Â Â Â Â Â  (b) The death of the licensee, and the applicant is a representative or heir of the licensee; or

Â Â Â Â Â  (c) The change of the name under which the licensee does business, and the applicant is the same licensee.

Â Â Â Â Â  (3) An applicant at the time of making application shall pay to the director a license fee determined under ORS 725.185 for the period terminating on the last day of the current calendar year. In case the license is not issued for cause or if the application is withdrawn after the applicant has been investigated by the director, there shall be refunded to the applicant all the license fee except any portion thereof determined by the director to reflect administrative and investigative costs incurred by the section relative to the application. Otherwise no part of any license fee shall be refunded. [Amended by 1955 c.71 Â§4; 1977 c.135 Â§49; 1985 c.762 Â§114]

Â Â Â Â Â  725.125 [1971 c.450 Â§5; repealed by 1973 c.428 Â§11]

Â Â Â Â Â  725.130 [Repealed by 1955 c.71 Â§17]

Â Â Â Â Â  725.140 Issuance of license; conditions. (1) Conditioned upon the applicantÂs compliance with this chapter and the payment of the license fee, the Director of the Department of Consumer and Business Services, within 90 days after the date of filing the application referred to in ORS 725.120, shall disapprove the application or shall issue and deliver a license to the applicant to make loans in accordance with this chapter at the location specified in the application. However, before issuing a license, the director must first find upon investigation:

Â Â Â Â Â  (a) That the financial responsibility, experience, character and general fitness of the applicant, and of the members thereof if the applicant is a partnership or association, and of the officers and directors thereof if the applicant is a corporation, are such as to command the confidence of the community and to warrant the belief that the business will be operated honestly, fairly and efficiently within the purposes of this chapter; and

Â Â Â Â Â  (b) That grounds for disapproval of an application described in ORS 725.145 do not exist and that, in the judgment of the director, there are no other reasons or conditions that would warrant the refusal to grant a license.

Â Â Â Â Â  (2) A license issued under this section shall be a continuing license and shall remain in full force and effect until the license is surrendered by the licensee as provided in ORS 725.250 or revoked or suspended as provided in ORS 725.230. [Amended by 1955 c.71 Â§5; 1963 c.167 Â§1; 1977 c.135 Â§50; 1985 c.762 Â§115; 1999 c.469 Â§2]

Â Â Â Â Â  725.145 Disapproval of application for license. The Director of the Department of Consumer and Business Services may disapprove an application for a license if any person named in the application submitted pursuant to ORS 725.120:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the personÂs liabilities exceed the personÂs assets or that the person cannot meet the personÂs obligations as they mature, or is in such financial condition that the person cannot continue in business with safety to the personÂs customers;

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession;

Â Â Â Â Â  (3) Has knowingly or repeatedly violated or failed to comply with any provision of the Oregon Bank Act, the Savings Association Act, the Oregon Credit Union Act, the Oregon Consumer Finance Act or the Pawnbrokers Act, or any administrative rule or order adopted pursuant to any such Act;

Â Â Â Â Â  (4) Has been convicted of a crime, an essential element of which is fraud;

Â Â Â Â Â  (5) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the consumer finance business;

Â Â Â Â Â  (6) Is the subject of an order of the director, subjecting the person to a fine or other civil penalty under the Bank Act, ORS chapter 722 or 723 or this chapter, or removing the person from an office in any entity regulated under the Bank Act, ORS chapter 722 or 723 or this chapter; or

Â Â Â Â Â  (7) Is the subject of an order entered within the past five years, subjecting the person to a fine or other civil penalty, or removing the person from an office in a state banking institution, a national bank, a state or federal savings association, a state or federal credit union or a consumer finance company, issued by the regulatory authority of another state or of the federal government with authority over such banking institutions, savings associations, credit unions or consumer finance companies. [1977 c.135 Â§48; 1985 c.762 Â§116; 1987 c.373 Â§68; 1987 c.650 Â§11]

Â Â Â Â Â  725.150 Notice of disapproval of application. If the Director of the Department of Consumer and Business Services disapproves an application for a license, the director shall notify the applicant immediately, giving the reason for the disapproval. [Amended by 1985 c.762 Â§117; 1987 c.650 Â§12]

Â Â Â Â Â  725.160 Form of license; posting; transferability. The license shall be in a form prescribed by the Director of the Department of Consumer and Business Services and shall state the address at which the business is to be conducted and the full name of the licensee. The license shall be kept conspicuously posted in the place of business of the licensee and shall not be transferable or assignable. [Amended by 1955 c.71 Â§6; 1985 c.762 Â§118]

Â Â Â Â Â  725.170 [Repealed by 1955 c.71 Â§17]

Â Â Â Â Â  725.180 [Amended by 1955 c.71 Â§7; 1977 c.135 Â§53; repealed by 1985 c.762 Â§196]

Â Â Â Â Â  725.185 License fees; fees for extra service. (1) Each licensee shall pay to the Director of the Department of Consumer and Business Services each year the license fee determined by reference to the schedule adopted by the director under ORS 705.620. The fee shall be paid by the date set by the director in the rule establishing the schedule.

Â Â Â Â Â  (2) In addition to any license fee collected under subsection (1) of this section, whenever the director devotes any extra attention to the affairs of a licensee, either upon determination by the director or upon request of the licensee, the fee for the extra service shall be the actual cost thereof. [1985 c.762 Â§119; 1987 c.171 Â§7; 1987 c.373 Â§69]

Â Â Â Â Â  725.190 Report of licensee; penalty for failure to report. (1) On or before February 15 of each year, or on such other date established by the Director of the Department of Consumer and Business Services by rule, every licensee shall file a report with the director. The report shall contain relevant information required by the director concerning the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee within the state. The report shall be in the form prescribed by the director.

Â Â Â Â Â  (2) Every licensee who fails to file any report required under this chapter within the time specified may be subject to a penalty of $10 per day for each dayÂs delay. [Amended by 1955 c.71 Â§8; 1973 c.428 Â§2; 1985 c.762 Â§120; 1999 c.469 Â§3; 2005 c.21 Â§13]

Â Â Â Â Â  725.200 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  725.210 Additional licenses to same applicant. No licensee shall transact any business within the scope of this chapter except under the name and at the place of business named in the license. The Director of the Department of Consumer and Business Services may issue more than one license to the same licensee if the licensee complies with all the provisions of this chapter governing an original issuance of a license for each such additional license. However, each additional license shall be for a separate and distinct place of business for making and completing loans as provided in this chapter. [Amended by 1985 c.762 Â§121]

Â Â Â Â Â  725.220 Change of place of business. (1) When a licensee wishes to change the place of business to another location, the licensee shall submit written notice thereof, together with the license, to the Director of the Department of Consumer and Business Services. The director shall amend the license of the licensee to reflect the new location and shall return the amended license to the licensee.

Â Â Â Â Â  (2) A change in the place of business of a licensee to a location outside the city named in the original license may be allowed under the same license only if the director determines that the new location will serve substantially the same community as is served at the location named in the original license.

Â Â Â Â Â  (3) If the director disapproves the proposed new location of the business, the director shall immediately notify the licensee of the disapproval and return the license unchanged to the licensee. [Amended by 1955 c.71 Â§9; 1985 c.762 Â§122; 1987 c.650 Â§13; 1999 c.469 Â§4]

Â Â Â Â Â  725.230 Revocation and suspension of licenses. (1) The Director of the Department of Consumer and Business Services may revoke any license under this chapter upon 10 daysÂ notice to the licensee stating the contemplated action and in general the grounds therefor and upon reasonable opportunity for a hearing in connection therewith, if the director finds that:

Â Â Â Â Â  (a) The licensee has failed to pay the annual license fee or to comply with any demand, ruling or requirement of the director made pursuant to this chapter or to comply with the provisions of law to keep the corporation in good standing if such licensee is a corporation;

Â Â Â Â Â  (b) The licensee has violated any provisions of this chapter or any rule made by the director under the authority of this chapter; or

Â Â Â Â Â  (c) Any fact or condition exists which, if it had existed at the time of the original application for such license, clearly would have warranted the director in refusing originally to issue the license.

Â Â Â Â Â  (2) The director, without notice or hearing, may suspend any license for a period not exceeding 30 days, pending investigation.

Â Â Â Â Â  (3) The director may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist, or, if the director finds that such grounds for revocation or suspension are of general application to all offices or to more than one office operated by a licensee, the director may revoke or suspend all the licenses or such number of licenses issued to the licensee as the grounds for revocation or suspension apply to, as the case may be. [Amended by 1955 c.71 Â§10; 1985 c.762 Â§123]

Â Â Â Â Â  725.235 Procedure for license denial, revocation or suspension. (1) If the Director of the Department of Consumer and Business Services denies a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Conduct of hearings, issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183. [1971 c.734 Â§176; 1985 c.762 Â§124; 1987 c.650 Â§14]

Â Â Â Â Â  725.240 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  725.250 Surrender of license. (1) Any licensee may surrender any license issued to the licensee by delivering written notice to the Director of the Department of Consumer and Business Services that the licensee thereby surrenders the license.

Â Â Â Â Â  (2)(a) A licensee shall surrender any license issued to the licensee under which there has been no material loan activity for a period of 12 consecutive months.

Â Â Â Â Â  (b) For purposes of this subsection, Âmaterial loan activityÂ includes new loans, refinancing of existing loans or formal extensions of existing loan repayment provisions in excess of 30 days.

Â Â Â Â Â  (3) Surrender of a license under subsection (1) or (2) of this section shall not affect the licenseeÂs civil or criminal liability for acts committed prior to surrender. [Amended by 1985 c.762 Â§125; 1999 c.469 Â§5]

Â Â Â Â Â  725.260 Effect of revocation, suspension or surrender of license. The revocation, suspension or surrender of any license shall not impair or affect the rights or obligations of any preexisting lawful contract between the licensee and any borrower. [Amended by 1955 c.71 Â§11]

Â Â Â Â Â  725.270 Reinstatement of revoked license; fee. The Director of the Department of Consumer and Business Services may reinstate any revoked license upon the licenseeÂs compliance with the provisions of law or any demand, ruling or requirement made by the director under this chapter. For such reinstatement of license the licensee shall pay a fee of $25. [Amended by 1985 c.762 Â§126]

REGULATION

Â Â Â Â Â  725.310 Investigation and examination by director. (1) For discovering violations of this chapter and securing information required by the Director of the Department of Consumer and Business Services under this chapter, the director at any time may investigate the loans and business, including the books, accounts, records and files used in the loans and business, of every person licensed or required to be licensed under this chapter.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section:

Â Â Â Â Â  (a) A person licensed or required to be licensed under this chapter shall give the director free access to the personÂs place of business, books, accounts, safes and vaults.

Â Â Â Â Â  (b) The director may:

Â Â Â Â Â  (A) Make an investigation without prior notice to the person being investigated.

Â Â Â Â Â  (B) Compel the attendance of witnesses and examine the witnesses under oath.

Â Â Â Â Â  (C) Require the production of documents or records.

Â Â Â Â Â  (3) Each person examined under this section shall pay the actual cost of an investigation to the director. The director may maintain an action for the recovery of the costs in any court of competent jurisdiction. [Amended by 1955 c.71 Â§12; 1973 c.428 Â§3; 1981 c.412 Â§14; 1985 c.762 Â§127; 1987 c.215 Â§15; 1999 c.469 Â§6; 2005 c.338 Â§24]

Â Â Â Â Â  725.312 Inspection and examination of licensees. (1) Each licensee is subject to inspection by the Director of the Department of Consumer and Business Services. The director shall conduct an examination of each licensee to determine whether the licensee is complying with the provisions of this chapter and rules adopted thereunder and to secure information required by the director under this chapter. The examinations of a licensee shall be conducted not more than 24 months apart.

Â Â Â Â Â  (2) In addition to examinations under subsection (1) of this section, the director may conduct examinations of a licensee at other times as the director deems necessary.

Â Â Â Â Â  (3) For purposes of any examination under this section:

Â Â Â Â Â  (a) The director shall have free access to the place of business and to the books, accounts, safes and vaults of the licensee.

Â Â Â Â Â  (b) The director may conduct an examination without prior notice to the licensee.

Â Â Â Â Â  (c) The director shall have authority to examine under oath all persons whose testimony the director may require in order to conduct the examination. [1987 c.215 Â§14]

Â Â Â Â Â  725.315 Removal or suspension of officer of licensee. If the Director of the Department of Consumer and Business Services finds that any officer or director of a licensee is dishonest, reckless or incompetent, or refuses to comply with the law, rules of the director or any written requirements or instructions of the director, the director may issue a written order to the individual removing or suspending the individual from the individualÂs office or position. [1977 c.135 Â§52; 1985 c.762 Â§128]

Â Â Â Â Â  725.317 Removal of officer of licensee for reasons stated in ORS 725.145. The Director of the Department of Consumer and Business Services by order may direct a licensee to remove an officer or director of the licensee from office for any of the reasons stated in ORS 725.145. [1987 c.650 Â§16]

Â Â Â Â Â  725.319 False information in course of investigation or examination prohibited. A person may not knowingly give or cause to be given to the Director of the Department of Consumer and Business Services any document or any oral or written statement or report that is false in any material respect, in the course of any investigation or examination by the director under this chapter. [1987 c.215 Â§12]

Â Â Â Â Â  725.320 Rulings of director. The Director of the Department of Consumer and Business Services may make such specific rulings, demands and findings as may be necessary for the proper conduct of the business regulated by this chapter and the enforcement of this chapter in addition to and not inconsistent with this chapter. [Amended by 1985 c.762 Â§129]

Â Â Â Â Â  725.330 Books and records of licensee. Subject to the provisions of this chapter, the Director of the Department of Consumer and Business Services may prescribe the form of the books and records to be kept by the licensee. All such books and records shall be preserved and available for at least two years after making the final entry on any loan recorded therein. [Amended by 1985 c.762 Â§130]

Â Â Â Â Â  725.340 Interest and other charges. (1) A licensee may charge, contract for and receive any interest or consideration for loans, secured or unsecured, as agreed upon by the licensee and the borrower.

Â Â Â Â Â  (2) When a precomputed loan contract is originally scheduled to be repaid in 62 months or less and requires repayment in substantially equal or consecutive monthly installments of principal and interest combined, the interest or consideration may be precomputed, contracted for and earned on scheduled unpaid principal balances on the assumption that all scheduled payments will be made when due. In such cases, every payment may be applied to the combined total of principal and precomputed interest until the contract is fully paid, and the acceptance or payment of interest or consideration on any loan made under the provisions of this subsection shall not be deemed to constitute payment, deduction or receipt thereof in advance. Such precomputed interest or consideration shall be subject to the following adjustments:

Â Â Â Â Â  (a) When a default of more than 10 days in the payment of any scheduled installment occurs, the licensee may charge and collect a default charge not exceeding five percent of the unpaid amount of the installment or $5, whichever is less. A default charge may be collected only once on an installment, but may be collected at the time it accrues or at any time thereafter. No default charge may be assessed with respect to an installment which is paid in full on or within 10 days after a scheduled installment due date when an earlier maturing installment or a default or deferral charge on an earlier maturing installment may not have been paid in full even though all or part of such installment payment is applied to an earlier maturing installment, or a default or deferral charge.

Â Â Â Â Â  (b) If the payment of all unpaid installments is deferred one or more full months, and if the contract so provides, the licensee may charge and collect a deferral charge not exceeding the annual percentage rate previously disclosed to the borrower pursuant to the Federal Consumer Credit Protection (Truth-in-Lending) Act applied to the sum of the installments deferred for the length of the deferral period. The deferral period is that period in which no scheduled installment is required to be paid by reason of the deferral. Such charge may be collected at the time of deferral or at any time thereafter. A deferral charge may not be made for the deferral of any installment with respect to which a default charge has been collected, unless the default charge is deducted from the deferral charge. If prepayment of the loan in full occurs during the deferral period, in addition to any other rebate which may be required, the borrower shall receive a rebate of the portion of the deferral applicable to the unexpired months in the deferral period, for which purpose a fraction of an unexpired month exceeding 15 days shall be deemed to be a month.

Â Â Â Â Â  (c) Upon prepayment in full of the unpaid balance of a precomputed loan, a rebate of unearned interest or consideration shall be made as provided in this paragraph. The amount of the rebate shall be not less than the total interest contracted for to maturity, less the greater of:

Â Â Â Â Â  (A) Ten percent of the amount financed or $75, whichever is less; or

Â Â Â Â Â  (B) The interest or consideration earned to the installment due date nearest the date of prepayment, computed by applying the simple interest rate of the loan to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the simple interest rate, the licensee may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to accrued and unpaid interest or consideration, and any amount remaining is applied to reduction of the principal balance.

Â Â Â Â Â  (3) If the borrower agrees to perform certain duties to insure or preserve the collateral and fails to perform those duties, the licensee may pay for the performance of those duties and add the amounts paid to the unpaid principal balance. A charge may be made for sums advanced, at the rate provided for in the loan agreement.

Â Â Â Â Â  (4) The loan contract may provide that after default and referral the borrower shall pay the licensee for reasonable attorney fees actually paid by the licensee to an attorney not a salaried employee of the licensee. [Amended by 1955 c.71 Â§13; 1971 c.450 Â§3; 1973 c.428 Â§4; 1975 c.567 Â§2; 1977 c.432 Â§1; 1979 c.326 Â§3; 1979 c.879 Â§7; 1981 c.412 Â§15; 1981 c.910 Â§8a]

Â Â Â Â Â  725.342 [1979 c.326 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  725.345 Open-end loan plan; interest; additional charges; security for plan; necessary disclosures. (1) As used in this section and ORS 725.347, Âopen-end loan planÂ means a plan or arrangement, the agreement for which expressly states that it is made pursuant to this section under which loans are made, and under which:

Â Â Â Â Â  (a) The licensee may permit the borrower to obtain advances of money from the licensee from time to time or the licensee may advance money on behalf of the borrower from time to time as directed by the borrower;

Â Â Â Â Â  (b) The unpaid principal balances and interest or consideration are debited to an account;

Â Â Â Â Â  (c) Interest or consideration is calculated on the unpaid principal balance in the borrowerÂs account from time to time, which balance may include all advances made on behalf of the borrower and all charges authorized under ORS 725.340 and this section; and

Â Â Â Â Â  (d) The borrower has the privilege of paying the unpaid balance in full or in installments.

Â Â Â Â Â  (2) A licensee may make loans under an open-end loan plan and may contract for and receive interest or consideration as provided in ORS 725.340.

Â Â Â Â Â  (3) In addition to the interest or consideration permitted under ORS 725.340, a licensee may contract for and receive on any loan such additional charges as may be agreed upon by the licensee and the borrower.

Â Â Â Â Â  (4) A security interest in real or personal property may be taken to secure an open-end loan plan. Any security interest in real or personal property shall be promptly released if there has been no outstanding balance for 12 months and the borrower either does not have or surrenders the unilateral right to create a new outstanding balance or if the account is terminated at the borrowerÂs request and paid in full.

Â Â Â Â Â  (5) ORS 725.050 (2), 725.340 (2) and 725.360 (1), (2) and (4) do not apply to any open-end loan plan.

Â Â Â Â Â  (6) The open-end loan plan agreement shall contain the name and address of the borrower and of the licensee and shall disclose the date of the agreement, the method of determining the minimum periodic payments which will be required to pay the initial and any subsequent advances, the conditions under which interest or consideration may be imposed, the method of determining the principal balance upon which interest or consideration may be imposed, the method of determining the amount of the interest or consideration, each periodic rate and the range of balances to which each rate is applicable and the corresponding annual percentage rate in accordance with Regulation Z promulgated by the Board of Governors of the Federal Reserve System under section 105 of the Consumer Credit Protection Act (15 U.S.C. 1604), and the nature of the security taken.

Â Â Â Â Â  (7) Except for an account which the licensee deems to be uncollectible or with respect to which delinquency collection procedures have been instituted, the licensee shall deliver or cause to be delivered to the borrower, for each billing cycle at the end of which there is an unpaid balance of more than $1 in the account or with respect to which interest or consideration is imposed, a statement setting forth the outstanding balance in the account at the beginning of the billing cycle, the nature, date and amount of any subsequent advance during the cycle, the amounts and dates of payments credited to the account during the billing cycle, the amount of any interest or consideration debited to the account during the billing cycle, each periodic rate and the range of balances to which each rate is applicable and the corresponding annual percentage rate in accordance with Regulation Z promulgated by the Board of Governors of the Federal Reserve System under section 105 of the Consumer Credit Protection Act (15 U.S.C. 1604), the balance on which the interest or consideration was calculated, a statement of how that balance was determined, the closing date of the billing cycle, the outstanding balance on that closing date and the minimum monthly payment required. [1977 c.522 Â§2; 1981 c.412 Â§16; 1983 c.37 Â§36d; 1985 c.370 Â§2]

Â Â Â Â Â  725.347 Open-end credit card plan authorized. (1) As used in this section, Âopen-end credit card planÂ means an open-end loan plan under which:

Â Â Â Â Â  (a) The licensee issues one or more cards, checks, letters of credit or other devices to the borrower; and

Â Â Â Â Â  (b) The borrower may obtain advances from the licensee, either directly or in connection with purchases of goods and services, by using the card, check, letter of credit or other device.

Â Â Â Â Â  (2) A licensee may transact business and extend credit to borrowers under an open-end credit card plan. A licensee may offer an open-end credit card plan in conjunction with noncredit features or services available to the borrower through use of the card or other device. The noncredit features or services shall not be subject to regulation under this chapter.

Â Â Â Â Â  (3) The agreement between the licensee and the borrower relating to the open-end credit card plan shall conform to the requirements of ORS 725.345 (6), except that the borrowerÂs name and address and the date of the agreement need not be included in the agreement if the borrower has submitted a signed and dated application to the licensee seeking the issuance of one or more cards or other devices. [1985 c.370 Â§4]

Â Â Â Â Â  725.349 Application of ORS 725.210 to certain loans and advances. On and after September 20, 1985, ORS 725.210 applies to loans and advances pursuant to ORS 725.345, provided that a licensee that applied for and received a license before September 20, 1985, for a location outside the State of Oregon may receive and hold one or more licenses relating to locations outside the State of Oregon, including one additional license for a location not licensed on or before September 20, 1985, and may transact business at such licensed locations. With respect to such a licensee only, loans and advances under open-end loan plans or open-end credit card plans shall be considered to be business transacted where the applications or agreements in connection with the loan plans or credit card plans are approved by the licensee. [1985 c.370 Â§1a]

Â Â Â Â Â  725.350 [Repealed by 1971 c.232 Â§4]

Â Â Â Â Â  725.355 Prohibition against assignment of earnings for loan security. (1) As used in this section, ÂearningsÂ means salary, wages or other compensation for service.

Â Â Â Â Â  (2) No licensee shall take an assignment of earnings as payment of or as security for payment of a loan. An assignment in violation of this subsection is unenforceable by the assignee and revocable by the assignor. Nothing in this subsection is intended to prevent an employee from authorizing deductions from the earnings of the employee if the authorization is revocable.

Â Â Â Â Â  (3) For the purpose of this section, a sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is considered a loan to the seller, secured by an assignment of earnings. [1971 c.232 Â§3]

Â Â Â Â Â  725.360 Licensee duty toward borrowers. Every licensee shall:

Â Â Â Â Â  (1) Deliver to the borrower at the time any loan is made a statement in the English language showing in clear and distinct terms:

Â Â Â Â Â  (a) The name and address of the borrower and of the licensee.

Â Â Â Â Â  (b) The amount and the date of the loan and of its maturity or terms of payment.

Â Â Â Â Â  (c) The rate of interest agreed upon or consideration to be charged therefor.

Â Â Â Â Â  (d) The nature of the security for the loan, if a lien on personal property has been taken by chattel mortgage, bill of sale, collateral agreement or otherwise.

Â Â Â Â Â  (2) Make available to the borrower upon request a plain and complete receipt for all payments made on account of any such loan at the time such payments are received by the licensee, specifying the amount applied to interest, if any, the date to which the interest is paid, the amount applied to principal, if any, and the unpaid principal balance of such loan, if any remains.

Â Â Â Â Â  (3) Permit payment to be made in advance in any amount on any loan at any time.

Â Â Â Â Â  (4) Upon repayment of the loan in full or upon renewal thereof, mark indelibly such obligation signed by the borrower with the word ÂPaidÂ or ÂRenewed.Â In the case of repayment in full the licensee also shall do the following:

Â Â Â Â Â  (a) To the extent and in the manner required by law, release any mortgage or security agreement that no longer secures a loan, and restore any security or collateral.

Â Â Â Â Â  (b) Release any Uniform Commercial Code filing that no longer secures a loan, to the extent and in the manner required by ORS 79.0513.

Â Â Â Â Â  (c) Return any assignment given by the borrower.

Â Â Â Â Â  (d) Return to the borrower the canceled note evidencing the loan or alternatively, acknowledge in writing to the borrower that the loan has been repaid. [Amended by 1971 c.450 Â§4; 1973 c.428 Â§5; 1975 c.567 Â§3; 1987 c.650 Â§17; 2001 c.445 Â§182]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  725.370 Lawful loans in other jurisdictions not affected by this chapter. Loans made or payable in other jurisdictions and lawful where made or payable, are not affected by this chapter. [Amended by 1979 c.88 Â§42]

Â Â Â Â Â  725.380 [Repealed by 1975 c.544 Â§62]

Â Â Â Â Â  725.385 Duty to give notice of defalcation to law enforcement officer, director; audit. (1) A director or officer of a licensee who has reason to believe that a defalcation has occurred at any office of the licensee shall give the information to the appropriate local, state or federal law enforcement officer having jurisdiction of the violation.

Â Â Â Â Â  (2) A licensee shall notify the Director of the Department of Consumer and Business Services of any defalcation that occurs at any office of the licensee within five days after the discovery of the defalcation. When directed by the director to do so, the licensee shall cause an audit to be made of the business of the licensed office where the defalcation occurred, in accordance with the directorÂs instructions. [1979 c.88 Â§38; 1987 c.650 Â§18]

Â Â Â Â Â  725.390 [1979 c.88 Â§39; 1985 c.762 Â§132; repealed by 1987 c.650 Â§21]

Â Â Â Â Â  725.395 Director to give notice of suspected defalcation to law enforcement agency; exceptions. If the Director of the Department of Consumer and Business Services has reason to believe that a defalcation has occurred at an office of a licensee, the director may give the information concerning the violation to the appropriate federal, state or local law enforcement agency having jurisdiction of the violation. This section does not apply, however, if the licensee has reported the information to the appropriate law enforcement officer under ORS 725.385. [1979 c.88 Â§40; 1985 c.762 Â§133]

Â Â Â Â Â  725.400 Cease and desist order. (1) The Director of the Department of Consumer and Business Services may issue and serve upon the following persons an order to cease and desist from a violation when the director has reasonable cause to believe that the person to whom the order is directed is violating, has violated or is about to violate any provision of this chapter or a rule or order of the director:

Â Â Â Â Â  (a) A licensee.

Â Â Â Â Â  (b) A director, officer, employee or agent of a licensee.

Â Â Â Â Â  (c) A person acting as a consumer finance lender without a license.

Â Â Â Â Â  (2) An order under subsection (1) of this section must include the following:

Â Â Â Â Â  (a) A statement of the facts constituting the violation.

Â Â Â Â Â  (b) A provision requiring the person named in the order to cease and desist from the violation. The provision may be mandatory or otherwise.

Â Â Â Â Â  (c) The effective date of the order.

Â Â Â Â Â  (d) A notice to the person named in the order of the right to a contested case hearing under ORS chapter 183.

Â Â Â Â Â  (3) An order under this section is effective 30 days after the date of the order unless the person named in the order requests a hearing on the order.

Â Â Â Â Â  (4) An order under this section remains in effect until it is withdrawn by the director or by a court.

Â Â Â Â Â  (5) If an individual named in an order under this section fails to comply with the order, the director may issue an order removing or suspending the individual from the office or position held by the individual. The removal or suspension is in addition to any penalty provided by ORS 725.910 for failure to comply with an order issued under this section. [1987 c.215 Â§13; 2005 c.338 Â§25]

Â Â Â Â Â  725.410 Enforcement actions. The Director of the Department of Consumer and Business Services may institute any action or other proceeding that the director considers necessary for enforcing any provision of this chapter or any rule, order or action adopted, issued or taken by the director under this chapter. [1987 c.215 Â§17]

Â Â Â Â Â  725.505 Rulemaking authority; notice. (1) In accordance with ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out this chapter.

Â Â Â Â Â  (2) In addition to the notice requirements of ORS chapter 183, before the director adopts a rule, the director shall submit a copy of the rule to each licensee. [1985 c.762 Â§110; 1987 c.650 Â§19]

Â Â Â Â Â  725.510 Person not liable for good faith acts or omissions. A person may not be held personally liable for an act done or omitted by the person in good faith and in compliance with a rule or order of the Director of the Department of Consumer and Business Services under this chapter regardless of whether the rule or order is later amended or rescinded or is later determined by judicial or other authority to be invalid. [1987 c.445 Â§6]

TITLE AND PAYDAY LOANS

Â Â Â Â Â  725.600 Definitions for ORS 725.600 to 725.625. As used in ORS 725.600 to 725.625:

Â Â Â Â Â  (1) A lender is:

Â Â Â Â Â  (a) ÂIn the business of making title loansÂ if at least 10 percent of all loans made by the lender are title loans.

Â Â Â Â Â  (b) ÂIn the business of making payday loansÂ if at least 10 percent of all loans made by the lender are payday loans.

Â Â Â Â Â  (2) ÂLenderÂ includes individuals, corporations, associations, firms, partnerships, limited liability companies and joint stock companies. ÂLenderÂ does not include a financial institution or trust company, as those terms are defined in ORS 706.008.

Â Â Â Â Â  (3)(a) ÂPayday loanÂ means a loan, other than a purchase money loan:

Â Â Â Â Â  (A) Made primarily for personal, family or household purposes;

Â Â Â Â Â  (B) Made for a period of 60 days or less or for which the lender may demand repayment within 60 days; and

Â Â Â Â Â  (C) Usually evidenced by a check or electronic repayment agreement provided by or on behalf of the borrower.

Â Â Â Â Â  (b) ÂPayday loanÂ does not include a loan for a period of more than 60 days, the repayment of which the lender may accelerate upon a default by the borrower.

Â Â Â Â Â  (4) ÂTitle loanÂ means a loan, other than a purchase money loan:

Â Â Â Â Â  (a)(A) Secured by the title to a motor vehicle, recreational vehicle, boat or mobile home;

Â Â Â Â Â  (B) Made for a period of 60 days or less;

Â Â Â Â Â  (C) With a single payment payback; and

Â Â Â Â Â  (D) Made by a lender in the business of making title loans; or

Â Â Â Â Â  (b) That is secured, substantially equivalent to a title loan as defined in paragraph (a) of this subsection, and designated as a title loan by rule or order of the Director of the Department of Consumer and Business Services. [2001 c.445 Â§197; 2003 c.359 Â§1]

Â Â Â Â Â  725.605 Good faith belief in consumer ability to repay. A lender may not make a title loan to a consumer without forming a good faith belief that the consumer has the ability to repay the title loan. In forming a good faith belief, the lender shall consider factors adopted by the Director of the Department of Consumer and Business Services by rule. A lender that meets conditions adopted by the director by rule shall be deemed to be in compliance with this section. [2001 c.445 Â§198]

Â Â Â Â Â  725.610 License required for agent or facilitator. A person may not act as an agent or facilitator for the purpose of making a title or payday loan without first obtaining a license under this chapter, regardless of whether the principal making the loan is required to obtain a license. [2001 c.445 Â§200; 2003 c.359 Â§2]

Â Â Â Â Â  725.615 Prohibited actions by title lender. A lender in the business of making title loans may not:

Â Â Â Â Â  (1) Include any of the following provisions in a title loan contract:

Â Â Â Â Â  (a) A hold-harmless clause;

Â Â Â Â Â  (b) A confession of judgment or other waiver of the right to notice and the opportunity to be heard in an action;

Â Â Â Â Â  (c) An agreement by the consumer not to assert any claim or defense arising out of the contract against the lender or any holder in due course;

Â Â Â Â Â  (d) An executory waiver or a limitation of exemption from attachment, execution or other process on real or personal property held by, owned by or due to the consumer, unless the waiver or limitation applies only to property subject to a security interest executed in connection with the loan; or

Â Â Â Â Â  (e) A clause permitting the continuation of interest after repossession of the consumerÂs motor vehicle, recreational vehicle, boat or mobile home;

Â Â Â Â Â  (2) Conduct a title loan business where liquor or lottery tickets are sold or where gambling devices are located;

Â Â Â Â Â  (3) Charge the consumer more than one fee under ORS 30.701 for dishonored checks when the consumer issues more than one check to the lender. However, the lender may recover from the consumer any fee charged to the lender by an unaffiliated financial institution for each dishonored check;

Â Â Â Â Â  (4) Require or accept from a consumer a set of keys to the motor vehicle, recreational vehicle, boat or mobile home whose title secures the title loan;

Â Â Â Â Â  (5) Make more than one outstanding loan that is secured by one title;

Â Â Â Â Â  (6) Renew a loan that is secured by one title more than six times after the loan is first made; or

Â Â Â Â Â  (7) Make a new loan, secured by a title, to a consumer on the same day that a previous loan, secured by the same title, expires if the lender has renewed the previous loan six times. The lender shall wait at least until the next day after the expiration date of the previous loan before making the new loan to the consumer. [2001 c.445 Â§199]

Â Â Â Â Â  725.620 Filing complaint against title lender; notice; investigation. (1) A lender in the business of making title loans shall include in every title loan contract a notice, printed in type size equal to at least 12-point type, stating that the consumer or the consumerÂs attorney may file a complaint with the Director of the Department of Consumer and Business Services as provided in this section.

Â Â Â Â Â  (2) Any person claiming to be aggrieved by a practice that violates a provision of ORS 725.605, 725.610 or 725.615 or any rule adopted under ORS 725.625, or the personÂs attorney, may file with the director a verified complaint in writing. The person shall state in the complaint the name and address of the lender alleged to have committed the unlawful practice and the particulars of the alleged unlawful practice. The director may require the person to set forth in the complaint other information that the director considers pertinent. The person may file the complaint no later than one year after the alleged unlawful practice.

Â Â Â Â Â  (3) After the filing of a complaint under this section, the director may cause an investigation to be made under ORS 725.310. [2001 c.445 Â§201]

Â Â Â Â Â  725.622 Prohibited actions by payday lender. A lender in the business of making payday loans may not:

Â Â Â Â Â  (1) Include in a payday loan contract:

Â Â Â Â Â  (a) A hold-harmless clause;

Â Â Â Â Â  (b) A confession of judgment or other waiver of the right to notice and the opportunity to be heard in an action;

Â Â Â Â Â  (c) An agreement by the consumer not to assert any claim or defense arising out of the contract against the lender or any holder in due course; or

Â Â Â Â Â  (d) An executory waiver or a limitation of exemption from attachment, execution or other process on real or personal property held by, owned by or due to the consumer, unless the waiver or limitation applies only to property subject to a security interest executed in connection with the loan;

Â Â Â Â Â  (2) Conduct a payday loan business where liquor or lottery tickets are sold or where gambling devices are located;

Â Â Â Â Â  (3) Charge the consumer more than one fee under ORS 30.701 per loan transaction for dishonored checks when the consumer issues more than one check to the lender. However, the lender may recover from the consumer any fee charged to the lender by an unaffiliated financial institution for each dishonored check;

Â Â Â Â Â  (4) Renew a payday loan more than three times; or

Â Â Â Â Â  (5) Make a new payday loan to a consumer on the same day that a previous payday loan expires if the lender has renewed the previous payday loan three times. The lender shall wait at least until the next day after the expiration date of the previous loan before making the new loan to the consumer. [2003 c.359 Â§4]

Â Â Â Â Â  725.624 Filing complaint against payday lender; investigation. (1) A person claiming to be aggrieved by a practice that violates ORS 725.622, or the personÂs attorney, may file with the Director of the Department of Consumer and Business Services a verified complaint in writing. The person shall state in the complaint the name and address of the lender alleged to have committed the unlawful practice and the particulars of the alleged unlawful practice. The director may require the person to set forth in the complaint other information that the director considers pertinent. The person may file the complaint no later than one year after the alleged unlawful practice.

Â Â Â Â Â  (2) After the filing of a complaint under this section, the director may cause an investigation to be made under ORS 725.310. [2003 c.359 Â§5]

Â Â Â Â Â  725.625 Rules. In accordance with ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out the provisions of ORS 725.600 to 725.625, including but not limited to establishing contract terms, charges and fees for title loans. [2001 c.445 Â§202]

PENALTIES

Â Â Â Â Â  725.910 Civil penalties. (1) The Director of the Department of Consumer and Business Services may assess against any person who violates any provision of this chapter, or any rule or final order of the director under this chapter, a civil penalty in an amount determined by the director of not more than $2,500. In addition, if a licensee commits such a violation, the director may revoke the license of the licensee.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, all moneys collected under this section shall be paid to the State Treasurer and credited as provided in ORS 705.145.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, the director may assess against any person who lends money without the license required under this chapter a civil penalty in an amount equal to the interest received that exceeds nine percent per annum. The director shall pay all moneys collected under this subsection to the Department of State Lands for the benefit of the Common School Fund. [1975 c.544 Â§59; 1981 c.412 Â§17; 1985 c.762 Â§134; 1987 c.215 Â§16; 1987 c.373 Â§70; 1991 c.734 Â§98; 2001 c.445 Â§203]

Â Â Â Â Â  725.990 [Amended by 1971 c.743 Â§424; repealed by 1975 c.544 Â§62]

_______________



Chapter 726

Chapter 726 Â Pawnbrokers

2005 EDITION

PAWNBROKERS

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

GENERAL PROVISIONS

726.010Â Â Â Â  Definitions

726.020Â Â Â Â  Short title; application of chapter

726.030Â Â Â Â  Construction of chapter

LICENSING

726.040Â Â Â Â  Pawnbroker license required

726.050Â Â Â Â  Residence qualifications of licensee

726.060Â Â Â Â  Application for license; notice of filing; fee

726.070Â Â Â Â  Applicant to furnish bond or letter of credit; actions on bond or letter of credit

726.075Â Â Â Â  Grounds for denial of license

726.080Â Â Â Â  Issuance and denial of license

726.090Â Â Â Â  Form of license; posting; transferability

726.100Â Â Â Â  Additional licenses to same applicant

726.110Â Â Â Â  Change of place of business; fee

726.125Â Â Â Â  License fees; fees for extra service

726.130Â Â Â Â  Annual report of licensee

726.150Â Â Â Â  Revocation and suspension of license

726.155Â Â Â Â  Procedure for license denial, revocation or suspension

726.170Â Â Â Â  Reinstatement and reissue of license; fee

726.180Â Â Â Â  Expiration of license; effect of revocation, suspension or surrender of license

726.190Â Â Â Â  Surrender of license

726.250Â Â Â Â  Investigations and examinations; cost

726.255Â Â Â Â  Investigation of pawnbrokers; oaths; witnesses; subpoenas; depositions

REGULATION

726.260Â Â Â Â  Rules and rulings

726.270Â Â Â Â  Prohibited transactions

726.280Â Â Â Â  Register and records of licensee

726.285Â Â Â Â  Records of transactions by pawnbroker; delivery of copies to local police agency

726.290Â Â Â Â  Signing of card, stub or record by pledgor

726.300Â Â Â Â  Contents of pawn ticket; effect

726.310Â Â Â Â  Holder presumed entitled to redeem

726.320Â Â Â Â  Redemption by mail

726.330Â Â Â Â  Delivery of pledge upon surrender of pawn ticket

726.340Â Â Â Â  Loss, destruction or theft of pawn ticket; liability

726.350Â Â Â Â  Alteration

726.360Â Â Â Â  Spurious pawn tickets

726.370Â Â Â Â  Multiple claimants of pledge; interpleader

726.380Â Â Â Â  Loss of or injury to pledge; lien on pledge

726.390Â Â Â Â  Interest rates and charges

726.395Â Â Â Â  Charges related to firearms

726.400Â Â Â Â  Loan period; forfeiture of pledge; notice; period for redeeming pledge

726.410Â Â Â Â  Record of forfeited pledges

726.420Â Â Â Â  Effect of charging excessive interest or fees

726.440Â Â Â Â  Enforcement orders

PENALTIES

726.910Â Â Â Â  Civil penalties

726.990Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  726.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂPawnbrokerÂ means any person, copartnership, association or corporation:

Â Â Â Â Â  (a) Lending money at a higher rate of interest than 10 percent per annum on the deposit or pledge of personal property other than choses in action, vehicles required by law to be registered with the Department of Transportation, securities or printed evidences of indebtedness;

Â Â Â Â Â  (b) Purchasing any personal property other than choses in action, vehicles required by law to be registered with the Department of Transportation, securities or printed evidences of indebtedness on the direct or implied condition of selling it back at a stipulated price that would amount to the payment of interest or consideration in excess of 10 percent per annum; or

Â Â Â Â Â  (c) Doing business as storage warehouseman and lending money at a higher rate of interest than 10 percent per annum upon goods, wares, merchandise or personal property pledged or deposited as collateral security other than vehicles required by law to be registered with the Department of Transportation.

Â Â Â Â Â  (3) ÂPledgeÂ means any article deposited with a pawnbroker in the course of the business of the pawnbroker as defined in subsection (2) of this section.

Â Â Â Â Â  (4) ÂPledgorÂ means the person who delivers a pledge into the possession of a pawnbroker, unless the person discloses that the person is or was acting for another, in which event ÂpledgorÂ means the disclosed principal.

Â Â Â Â Â  (5) ÂPledge loanÂ means a loan made by a pawnbroker to a pledgor and secured by a pledge. [Amended by 1971 c.168 Â§1; 1985 c.762 Â§135; 1987 c.373 Â§71; 1993 c.744 Â§27]

Â Â Â Â Â  726.020 Short title; application of chapter. This chapter shall be known as the Pawnbrokers Act. It is applicable to any person who qualifies under its provisions, and to such other person as shall by violating any of its provisions be subject to the penalties provided in ORS 726.990.

Â Â Â Â Â  726.030 Construction of chapter. Nothing in this chapter shall be construed or held to limit the rights, powers or privileges granted to any person by any law of this state or of the United States whereby the loaning of money or extending of credit is regulated, provided, that such person is operating in compliance with the provisions of such law.

LICENSING

Â Â Â Â Â  726.040 Pawnbroker license required. No person shall engage or continue in the business of a pawnbroker, or use any assumed business name or advertising that in any way would lead the public to believe the person is a licensed pawnbroker, except as authorized by this chapter and without first procuring a license from the Director of the Department of Consumer and Business Services as provided in this chapter. [Amended by 1979 c.202 Â§1]

Â Â Â Â Â  726.050 Residence qualifications of licensee. No license shall be granted to any person, partnership, association or corporation unless that person and all members of any such partnership or association are bona fide residents of this state and unless such corporation is an Oregon corporation in good standing or a foreign corporation legally qualified to do business in this state.

Â Â Â Â Â  726.060 Application for license; notice of filing; fee. (1) Application for the license shall be in writing in the form prescribed by the Director of the Department of Consumer and Business Services and shall contain the name and both the residence and business addresses of the applicant, and if the applicant is a partnership or association, of every member thereof, and if a corporation, of each officer and director thereof. The application shall also show the county and city with street and number, if any, where the business is to be conducted and such other information that the director may require.

Â Â Â Â Â  (2) Before issuing any license, the director shall post notice of filing of the application in the office of the Department of Consumer and Business Services for a period of 30 days. The director may waive posting of the notice if the application is made by an applicant for the same location as one for which a license has been surrendered because:

Â Â Â Â Â  (a) The business has been transferred to the applicant;

Â Â Â Â Â  (b) The licensee has died and the applicant is the licenseeÂs personal representative or successor in interest; or

Â Â Â Â Â  (c) The licensee is the applicant and has changed the name under which the licensee is doing business.

Â Â Â Â Â  (3) The applicant at the time of making application for the applicantÂs first licensed location in this state shall pay to the director a nonrefundable application fee of $500. [Amended by 1971 c.218 Â§1; 1985 c.762 Â§136; 1997 c.842 Â§1]

Â Â Â Â Â  726.070 Applicant to furnish bond or letter of credit; actions on bond or letter of credit. (1) A bond in the sum of $25,000 executed by the applicant as obligor, together with a surety company authorized to do business in this state as surety or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the amount of $25,000 shall accompany the application and be maintained by the pawnbroker licensee with the Director of the Department of Consumer and Business Services. This bond or letter of credit shall be executed to the State of Oregon and for the use of the state and of any person who may have a cause of action against the obligor of the bond or the letter of credit issuer under this chapter. The bond or letter of credit shall be conditioned that the obligor will faithfully conform to and abide by the provisions of this chapter and of all rules and regulations lawfully made by the director under this chapter, and will pay to the state and to any such person any and all moneys that may become due or owing to the state or to such person from the obligor under and by virtue of the provisions of this chapter. The Attorney General shall approve the form of any bond or letter of credit that may be accepted by the director under this section.

Â Â Â Â Â  (2) If any person is aggrieved by the misconduct of a pawnbroker or by the pawnbrokerÂs violation of any law and recovers judgment therefor, such person may, after the return unsatisfied either in whole or in part of any execution issued upon such judgment, maintain an action for the personÂs own use upon the bond or letter of credit of the pawnbroker in any court having jurisdiction of the amount claimed. The director shall furnish to anyone applying therefor, a certified copy of any such bond or letter of credit filed with the director upon the payment of a fee of $5 and the certified copy shall be prima facie evidence in any court that the bond or letter of credit was duly executed and delivered by each pawnbroker whose name appears thereon. [Amended by 1971 c.218 Â§2; 1979 c.202 Â§2; 1991 c.331 Â§125; 1993 c.18 Â§155; 1997 c.631 Â§544; 2003 c.176 Â§1]

Â Â Â Â Â  726.075 Grounds for denial of license. The Director of the Department of Consumer and Business Services may not grant a license to engage in the business of pawnbroker to any person if any person named in the application submitted pursuant to ORS 726.060:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the personÂs liabilities exceed the personÂs assets or that the person cannot meet obligations as they mature, or is in such financial condition that the person cannot continue in business with safety to the personÂs customers;

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession;

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provision of the Oregon Bank Act, the Savings Association Act, the Oregon Credit Union Act, the Oregon Consumer Finance Act or the Pawnbrokers Act, or any administrative rule or order adopted pursuant to any such Act;

Â Â Â Â Â  (4) Has been convicted of a crime, an essential element of which is fraud;

Â Â Â Â Â  (5) Is not qualified to conduct a pawnbroker business on the basis of such factors as training, experience and knowledge of the business;

Â Â Â Â Â  (6) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the pawnbroker business;

Â Â Â Â Â  (7) Is the subject of an order of the director, subjecting the person to a fine or other civil penalty, or removing the person from an office in any entity regulated by either director; or

Â Â Â Â Â  (8) Is the subject of an order entered within the past five years, subjecting the person to a fine or other civil penalty, or removing the person from an office in a state banking institution, a national bank, a state or federal savings association, a state or federal credit union or a consumer finance company, issued by the regulatory authority of another state or of the federal government with authority over such banking institutions, credit unions, consumer finance companies or savings associations. [1977 c.135 Â§55; 1985 c.762 Â§137]

Â Â Â Â Â  726.080 Issuance and denial of license. (1) Conditioned upon the applicantÂs compliance with this chapter, the payment of the license fee, the filing of a bond and approval thereof by the Attorney General and in the absence of any reason or condition which in the judgment of the Director of the Department of Consumer and Business Services might warrant the refusal of the granting of a license, including the reasons set out in ORS 726.075, the director shall issue a license within 10 days after the expiration of the required 30-day filing period or, if the director has waived the filing period, within 10 days after the date the application was received.

Â Â Â Â Â  (2) If the application is denied, the director shall indorse thereon with the date the word ÂDisapprovedÂ and shall immediately advise the applicant by registered mail or by certified mail with return receipt of the reason therefor. [Amended by 1971 c.218 Â§3; 1977 c.135 Â§56; 1991 c.249 Â§69]

Â Â Â Â Â  726.090 Form of license; posting; transferability. The licenses shall be in a form prescribed by the Director of the Department of Consumer and Business Services and shall state the address at which the business is to be conducted and the full name of the pawnbroker. The license shall be kept conspicuously posted in the place of business of the pawnbroker and shall not be transferable or assignable. [Amended by 1971 c.218 Â§4]

Â Â Â Â Â  726.100 Additional licenses to same applicant. No pawnbroker shall transact any business within the scope of this chapter except under the name at the place of business named in the license. The Director of the Department of Consumer and Business Services may issue more than one license to the same pawnbroker upon the pawnbrokerÂs compliance with all the provisions of this chapter governing an original issuance of a license for each such additional license. Each additional license shall be for a separate and distinct place of business for the making and completing of pledge loans as provided in this chapter.

Â Â Â Â Â  726.110 Change of place of business; fee. Whenever a pawnbroker changes the place of business to another location within the same city or town, the pawnbroker shall at once give written notice thereof to the Director of the Department of Consumer and Business Services and shall surrender the pawnbrokerÂs license for cancellation, together with the payment of a fee of $5 for a new license. Thereupon a new license shall be issued by the director for the new location. No change in the place of business of a pawnbroker to a location outside of the city or town named in the original license shall be permitted under the same license. [Amended by 1971 c.218 Â§5]

Â Â Â Â Â  726.120 [Amended by 1971 c.218 Â§6; repealed by 1985 c.762 Â§196]

Â Â Â Â Â  726.125 License fees; fees for extra service. (1) Each pawnbroker shall pay to the Director of the Department of Consumer and Business Services each year the license fee determined by the director under subsection (2) of this section.

Â Â Â Â Â  (2) The director may charge and collect a license fee from each pawnbroker, according to a license fee schedule established by the director by rule, for the purpose of defraying the costs of performing supervision, enforcement and other duties imposed by law upon the director in respect to pawnbrokers. In setting the license fee schedule and allocating license fees among pawnbrokers, the director shall take into consideration the costs of performing the duties of the director relative to each pawnbroker, the amount of all other moneys paid to the director under this chapter and the cost of developing and maintaining a reasonable emergency fund. License fees under this subsection shall be assessed and paid not later than December 15 of each year or upon approval of a new license application.

Â Â Â Â Â  (3) In addition to the license fee collected under subsection (2) of this section, whenever the director devotes any extra attention to the affairs of a pawnbroker, either upon determination by the director or upon request of the pawnbroker, the fee for the extra service shall be the actual cost thereof. [1985 c.762 Â§139; 1997 c.842 Â§2]

Â Â Â Â Â  726.130 Annual report of licensee. Every pawnbroker, on or before January 15, shall submit to the Director of the Department of Consumer and Business Services an annual report in a form prescribed by the director, giving the following information:

Â Â Â Â Â  (1) The number of pledge loans and total amount outstanding at the beginning of the year.

Â Â Â Â Â  (2) The number of pledge loans made during the year and the aggregate amount of the pledge loans.

Â Â Â Â Â  (3) The number of pledge loans canceled during the year and the aggregate amount of the canceled pledge loans.

Â Â Â Â Â  (4) The number of pledge loans and total amount outstanding at the close of the year.

Â Â Â Â Â  (5) Any other information requested by the director. [Amended by 2005 c.21 Â§14]

Â Â Â Â Â  726.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  726.150 Revocation and suspension of license. (1) The Director of the Department of Consumer and Business Services may revoke any license under this chapter if the director finds that:

Â Â Â Â Â  (a) The pawnbroker has failed to pay the annual license fee or to maintain in effect the required bond or to comply with any demand, ruling or requirement of the director lawfully made pursuant to and within the authority of this chapter or to comply with the provisions of law to keep the corporation in good standing if such pawnbroker is a corporation;

Â Â Â Â Â  (b) The pawnbroker has violated any provision of this chapter or any rule or regulation lawfully made by the director under and within the authority of this chapter; or

Â Â Â Â Â  (c) Any fact or condition exists which, if it had existed at the time of the original application for a license, would have warranted the director in refusing originally to issue the license.

Â Â Â Â Â  (2) The director may, without notice or hearing, suspend any license for a period not exceeding 30 days, pending investigation.

Â Â Â Â Â  (3) The director may revoke or suspend only the particular license with respect to which grounds for revocation or suspension occur or exist, or, if the director finds that such grounds for revocation or suspension are of general application to all offices or to more than one office operated by the pawnbroker, the director shall revoke or suspend all the licenses issued to the pawnbroker or such number of licenses as such grounds apply to, as the case may be. [Amended by 1971 c.734 Â§177; 1977 c.135 Â§57]

Â Â Â Â Â  726.155 Procedure for license denial, revocation or suspension. (1) Where the Director of the Department of Consumer and Business Services proposes to refuse to issue a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided in ORS chapter 183. [1971 c.734 Â§179]

Â Â Â Â Â  726.160 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  726.170 Reinstatement and reissue of license; fee. The Director of the Department of Consumer and Business Services may reinstate any suspended license or issue a new license to a pawnbroker whose license has been revoked, upon the pawnbrokerÂs compliance with the provisions of law or any demand, ruling or requirement lawfully made by the director pursuant to and within the authority of this chapter. For such reinstatement or issuance of a new license a fee of $25 shall be paid.

Â Â Â Â Â  726.180 Expiration of license; effect of revocation, suspension or surrender of license. Every license issued under this chapter shall remain in force until it has been surrendered, revoked or suspended in accordance with the provisions of this chapter. No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the pawnbroker and any borrower. [Amended by 1971 c.218 Â§7]

Â Â Â Â Â  726.190 Surrender of license. Any pawnbroker may surrender any license by delivering to the Director of the Department of Consumer and Business Services written notice that the pawnbroker thereby surrenders such license, but such surrender shall not affect the pawnbrokerÂs civil or criminal liability for acts committed prior to the surrender.

Â Â Â Â Â  726.250 Investigations and examinations; cost. (1)(a) For the purpose of discovering violations of this chapter or securing information required by the Director of the Department of Consumer and Business Services under this chapter, the director at any time, either personally or by an examiner or other employee of the Department of Consumer and Business Services, may investigate the pledge loans and business and examine the books, accounts, records and files used in the pledge loans and business of every pawnbroker and of every person that the director has reason to believe is acting as a pawnbroker without a license, whether that person acts or claims to act as principal or agent, or under or without the authority of this chapter.

Â Â Â Â Â  (b) For the purposes of paragraph (a) of this subsection:

Â Â Â Â Â  (A) Every pawnbroker and person that the director has reason to believe is acting as a pawnbroker without a license shall give the director, examiner or other employee of the department free access to the personÂs place of business, books, accounts, papers, records, files, safes and vaults; and

Â Â Â Â Â  (B) The director, examiner or other employee may:

Â Â Â Â Â  (i) Compel the attendance of witnesses and examine the witnesses under oath; and

Â Â Â Â Â  (ii) Require the production of documents or records.

Â Â Â Â Â  (c) The actual cost of each examination shall be paid to the director by every person examined. The director may maintain an action for recovery of costs in any court of competent jurisdiction.

Â Â Â Â Â  (2) At least once every two calendar years or as often as the director determines necessary, the director, examiner or other employee of the department shall make an examination of the pledge loans and business, office records and files of each licensed pawnbroker. The examination shall occur at the licensed location of the pawnbroker.

Â Â Â Â Â  (3) At least once during any calendar year in which an examination is not conducted under subsection (2) of this section, each licensed pawnbroker shall submit to the director for examination, at the office of the director, those books, records and documents prescribed by the director by rule. [Amended by 1973 c.449 Â§1; 1985 c.762 Â§140; 2003 c.176 Â§2; 2005 c.338 Â§28]

Â Â Â Â Â  726.255 Investigation of pawnbrokers; oaths; witnesses; subpoenas; depositions. (1) For the purpose of an investigation or proceeding under the Pawnbrokers Act, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to the inquiry.

Â Â Â Â Â  (2) If a person fails to comply with a subpoena issued under subsection (1) of this section or a party or witness refuses to testify on any matter, the judge of the circuit court for any county, on the application of the director, shall compel obedience in the manner provided by law in the case of disobedience to a subpoena issued in a civil action in the circuit court.

Â Â Â Â Â  (3) Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2), except a witness subpoenaed at the instance of parties other than the director or an examiner shall not be compensated for attendance or travel unless the director certifies that the testimony of the witness was material to the matter investigated.

Â Â Â Â Â  (4) The director in any investigation may cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil suits in the circuit court. [1979 c.202 Â§9; 1985 c.762 Â§141; 1989 c.980 Â§21]

REGULATION

Â Â Â Â Â  726.260 Rules and rulings. (1) The Director of the Department of Consumer and Business Services shall administer and enforce this chapter.

Â Â Â Â Â  (2) In accordance with ORS chapter 183, the director may adopt rules and make any specific rulings, demands and findings as may be necessary for the proper conduct of the pawnbroker business and the enforcement of this chapter.

Â Â Â Â Â  (3) In addition to the notice requirements of ORS chapter 183, before the director adopts a rule, the director shall submit a copy of the rule to each pawnbroker. [Amended by 1985 c.762 Â§142]

Â Â Â Â Â  726.270 Prohibited transactions. No pawnbroker shall:

Â Â Â Â Â  (1) Transact any business between the hours of 9 p.m. and 7 a.m. except that on Saturday the pawnbroker may transact business up to the hour of 10 p.m.

Â Â Â Â Â  (2) Accept a pledge from any person who is under the age of 18 years.

Â Â Â Â Â  (3) Convert or dispose of any unredeemed pledge before the time to redeem it has expired or before the pledge has been forfeited to the pawnbroker as provided in ORS 726.400. [Amended by 1975 c.739 Â§1]

Â Â Â Â Â  726.280 Register and records of licensee. (1) Every pawnbroker shall keep a register in which shall be recorded in ink:

Â Â Â Â Â  (a) The date of the transaction.

Â Â Â Â Â  (b) The serial number of the pledge loan.

Â Â Â Â Â  (c) The name and address of the pledgor, or if the pledge is made by a person acting as agent for a disclosed principal, the name and address of principal and agent.

Â Â Â Â Â  (d) An identifying description of the article or articles pledged.

Â Â Â Â Â  (e) The amount of the pledge loan.

Â Â Â Â Â  (f) The date on which such pledge loan was canceled.

Â Â Â Â Â  (g) A notation as to whether it was redeemed or renewed, or whether the pledge was forfeited.

Â Â Â Â Â  (2) All entries in the register shall be made in the English language and shall be open to the inspection of any public official, police officer or any other person who is duly authorized or empowered by the laws of this state to make such inspection.

Â Â Â Â Â  (3) Every pawnbroker shall maintain an alphabetical file from which can be determined the total obligations of any one pledgor.

Â Â Â Â Â  (4) Subject to the provisions of this chapter the Director of the Department of Consumer and Business Services may prescribe the form of other books and records to be kept by the pawnbroker. All records shall be preserved and available for at least two years after making the final entry on any pledge loan recorded therein. [Amended by 1979 c.202 Â§3; 1987 c.373 Â§72]

Â Â Â Â Â  726.285 Records of transactions by pawnbroker; delivery of copies to local police agency. (1) In addition to the register required under ORS 726.280, a pawnbroker shall record, for each transaction, the date, the name and address of the pledgor, the type and number of any proof of identification presented by the pledgor, a physical description of the pledgor and an identifying description of the article pledged.

Â Â Â Â Â  (2) The pawnbroker shall deliver each record, or a copy thereof, made under this section, within three days after the date of the transaction, to the local police agency that has jurisdiction over the location at which the pawnbroker has a place of business. [1979 c.202 Â§10]

Â Â Â Â Â  726.290 Signing of card, stub or record by pledgor. The pawnbroker shall at the time of making a loan require the pledgor or agent of the pledgor to write the signature and address of the pledgor or the agent of the pledgor on a card, ticket, stub or any other approved record, bearing the serial number of the loan corresponding to that recorded in the pawnbrokerÂs register as provided in ORS 726.280. If the person is unable to write, the person shall sign the personÂs mark, and in such event the pawnbroker shall record on the signature card, stub or record such information as will enable the pawnbroker to identify the person in case of the loss of the ticket.

Â Â Â Â Â  726.300 Contents of pawn ticket; effect. (1) The pawnbroker shall at the time of making a pledge loan deliver to the pledgor or the agent of the pledgor a memorandum or pawn ticket on which shall be legibly written or printed the following:

Â Â Â Â Â  (a) The date of the transaction.

Â Â Â Â Â  (b) The serial number of the pledge loan.

Â Â Â Â Â  (c) The article or articles pledged.

Â Â Â Â Â  (d) The amount of the pledge loan.

Â Â Â Â Â  (e) The rate of interest charged on the loan.

Â Â Â Â Â  (f) The name and address of the pawnbroker.

Â Â Â Â Â  (g) An accurate summary of the notice requirements of ORS 726.400 (2).

Â Â Â Â Â  (h) Such other terms and conditions not inconsistent with this chapter as the pawnbroker may wish to insert.

Â Â Â Â Â  (2) Nothing appearing on the pawn ticket shall relieve the pawnbroker of the obligation of exercising reasonable care in the safe keeping of articles pledged with the pawnbroker. [Amended by 1979 c.202 Â§4]

Â Â Â Â Â  726.310 Holder presumed entitled to redeem. Except as otherwise provided in this chapter, the holder of the memorandum or pawn ticket shall be presumed to be the person entitled to redeem the pledge. The pawnbroker shall deliver the pledge to the person presenting such memorandum or pawn ticket upon payment of principal and interest due on the pledge loan.

Â Â Â Â Â  726.320 Redemption by mail. When a pawn ticket, instead of being presented in person, is sent to the pawnbroker by mail, accompanied with a money order, bank draft or cash for the amount due including the cost of shipment and packing as desired, the pledge shall be securely packed and forwarded by the pawnbroker in accordance with the remitterÂs instructions. If the remittance is insufficient to cover the amount due and the cost of shipment and packing as desired, the pawnbroker shall either notify the remitter of the amount of the deficiency or send the pledge subject to the payment of the deficiency by the consignee. The pawnbrokerÂs liability for the pledge shall cease upon delivery thereof to the carrier or the agent of the carrier. [Amended by 1973 c.449 Â§4; 1981 c.192 Â§43]

Â Â Â Â Â  726.330 Delivery of pledge upon surrender of pawn ticket. Except as otherwise provided in this chapter, a pawnbroker shall not be required to deliver a pledge except upon surrender of the pawn ticket, unless the ticket is impounded or its negotiation enjoined by a court of competent jurisdiction.

Â Â Â Â Â  726.340 Loss, destruction or theft of pawn ticket; liability. If the pawn ticket or memorandum is lost, destroyed or stolen, the pledgor shall so notify the pawnbroker in writing. The receipt of such notice shall be treated by the pawnbroker as a stop against the pledge loan, and thereafter the provisions of ORS 726.310 and 726.320 shall not apply to such pledge loan. Before delivering the pledge or issuing a new pawn ticket in such event, the pawnbroker may require the pledgor to make an affidavit of the alleged loss, destruction or theft of the ticket. Upon receipt of the affidavit, or in case no affidavit is required, then within not less than three nor more than five days from receipt of notice of the loss of the ticket, the pawnbroker shall permit the pledgor either to redeem the pledge or to receive a new ticket upon the payment of accrued interest, and the pawnbroker shall incur no liability for so doing unless the pawnbroker has previously received written notice of an adverse claim. This section shall not be construed as in any manner limiting or affecting the pawnbrokerÂs legal liability in cases where goods are stolen or other legal defects of title exist in the pledgor.

Â Â Â Â Â  726.350 Alteration. The alteration of a pawn ticket shall not excuse the pawnbroker who issued it from liability to deliver the pledge according to the terms of the pawn ticket as originally issued, but shall relieve the pawnbroker of any other liability to the pledgor or holder of the pawn ticket.

Â Â Â Â Â  726.360 Spurious pawn tickets. If a pawn ticket is presented to a pawnbroker which purports to be the one issued by the pawnbroker, but which is found to be spurious, the pawnbroker may seize and retain it without any liability whatsoever to the holder thereof. Any such pawn ticket so seized shall be delivered or mailed immediately to the Director of the Department of Consumer and Business Services accompanied by a letter of explanation. [Amended by 1987 c.373 Â§73]

Â Â Â Â Â  726.370 Multiple claimants of pledge; interpleader. If more than one person claims the right to redeem a pledge, the pawnbroker shall incur no liability for refusing to deliver the pledge until the respective rights of the claimants have been adjudicated. In case of an action brought against the pawnbroker for recovery of the pledge, the pawnbroker may as a defense require all known claimants to interplead. If no action is brought against the pawnbroker by either claimant within 30 days after notice of an adverse claim the pawnbroker may proceed to dispose of the pledge as provided in this chapter.

Â Â Â Â Â  726.380 Loss of or injury to pledge; lien on pledge. A pawnbroker shall be liable for the loss of a pledge or a part thereof or for injury thereto resulting from failure to exercise reasonable care. Such care shall include maintaining sufficient insurance coverage against possible loss due to fire, theft and burglary so as to protect the interest of the pledgor for the amount of the loan. In case of loss the burden of proof to establish due care shall be upon the pawnbroker. The pawnbroker shall have a first lien on any pledge for the amount of the pledge loan and interest in all cases except where goods are stolen or where a prior lien exists by virtue of any provision of law. [Amended by 1979 c.202 Â§5]

Â Â Â Â Â  726.390 Interest rates and charges. (1) A pawnbroker may not charge, contract for or receive interest at a rate in excess of three percent per month. However, on pledge loans redeemed within the first month the pawnbroker may charge a monthÂs interest, or the pawnbroker may charge $3 when the interest accumulated amounts to less. The interest may not be compounded and no amount whatsoever may be deducted or received in advance.

Â Â Â Â Â  (2) A set-up fee of 10 percent may be charged on all loans and on all loan renewals with a minimum charge of $2 and a maximum charge of $100.

Â Â Â Â Â  (3) A storage fee of up to two percent may be charged on all loans and on all loan renewals, with a minimum charge of $2.

Â Â Â Â Â  (4) Except as provided by law, no further or other charge or amount whatsoever may be charged, contracted for or received in addition to the interest provided for in this section. [Amended by 1973 c.449 Â§5; 1979 c.202 Â§6; 1981 c.192 Â§44; 1985 c.795 Â§1; 1997 c.842 Â§3]

Â Â Â Â Â  726.395 Charges related to firearms. A charge of $3 may be charged a pledgor or customer who places with the pawnbroker firearms required to be registered under the laws of the United States. In addition, a pledgor or customer may be charged any fee imposed by any governmental entity upon a pawnbroker for holding or transferring a firearm. [1973 c.449 Â§3; 1997 c.842 Â§4]

Â Â Â Â Â  726.400 Loan period; forfeiture of pledge; notice; period for redeeming pledge. (1) Unless a longer loan period is agreed upon by the pledgor and the pawnbroker, all loans shall be made for a period of 60 days. However, a pledge may be redeemed and the pledge loan repaid at any time before the loan period expires. All pawn tickets shall clearly state the expiration date of the loan.

Â Â Â Â Â  (2) Except for a pledge securing a pledge loan of less than $500, before any pledge may be deemed forfeited, the pawnbroker after the expiration of the period mentioned in subsection (1) of this section must cause a notice to be given the pledgor as provided in this section. The notice shall notify the pledgor of the forfeiture of the pledge. The notice shall be in writing and delivered postpaid by certified mail, return receipt required, in a securely closed envelope addressed to the pledgor at the last-known address shown on the pawnbrokerÂs record. Delivery of a notice under this subsection occurs when the notice is mailed as provided in this subsection. The certified return receipt card or the returned envelope shall be kept on file by the pawnbroker for at least two years from date of mailing thereof as evidence of the notification. The postal costs and a reasonable charge for preparing the notice shall be borne by the pledgor. A pledgor shall have a grace period of 30 days after the delivery of the notice required by this subsection in which to redeem the pledge, or to renew the loan for one additional 60-day period, or less, by paying any renewal fee and all the accrued interest and fees to date. There shall be no grace period following the expiration of any renewal.

Â Â Â Â Â  (3) Any pledge that is not redeemed within 30 days after the expiration of the 60-day loan period, or within the period of renewal, if any, shall be deemed forfeited and the pawnbroker shall thereby acquire all the right, title and interest of the pledgor therein to hold and dispose of the pledge as the pawnbrokerÂs own property. [Amended by 1973 c.449 Â§6; 1979 c.202 Â§7; 1981 c.192 Â§45; 1985 c.795 Â§2; 1997 c.842 Â§5]

Â Â Â Â Â  726.410 Record of forfeited pledges. Every pawnbroker shall keep an indelible record, fully itemized, of all forfeited pledges. The record shall contain the following information:

Â Â Â Â Â  (1) The number of the pledge.

Â Â Â Â Â  (2) The name and address of the pledgor.

Â Â Â Â Â  (3) The date of the pledge loan or the date of the last payment received as interest or principal.

Â Â Â Â Â  (4) The date of mailing notice.

Â Â Â Â Â  (5) The date of forfeiture. [Amended by 1985 c.795 Â§3]

Â Â Â Â Â  726.420 Effect of charging excessive interest or fees. If any pawnbroker or agent, member, officer or employee thereof, or any other person is found by the Director of the Department of Consumer and Business Services to have charged, contracted for or received any interest, fees or other charges in excess of those permitted by ORS 726.390, then the pledge loan shall be void. The pawnbroker shall forfeit the right to collect or receive any principal, interest or charges whatsoever. The pawnbroker shall upon order of the director return to the pledgor free from the pawnbrokerÂs lien the pledge pledged by the pledgor without tender of principal and interest and shall pay into the county school fund of the county wherein the loan is made all payments and all fees or other charges previously collected under such pledge loan. [Amended by 1975 c.544 Â§59a; 1987 c.373 Â§74]

Â Â Â Â Â  726.430 [Repealed by 1975 c.544 Â§62]

Â Â Â Â Â  726.440 Enforcement orders. (1) The Director of the Department of Consumer and Business Services may, if the director has reason to believe that a person has:

Â Â Â Â Â  (a) Violated, is violating or is about to violate ORS 726.040, 726.100, 726.110, 726.130, 726.270, 726.280, 726.285, 726.290, 726.300, 726.390, 726.400 or 726.410, a rule adopted under ORS 726.260 or an order issued under this chapter, issue an order to cease and desist from the violation.

Â Â Â Â Â  (b) Failed to file the annual report required by ORS 726.130, issue an order to file the report.

Â Â Â Â Â  (c) Filed information under ORS 726.060, 726.110, 726.130 or 726.250 that is false or untruthful, issue an order to correct the filing.

Â Â Â Â Â  (d) Failed to maintain in effect the bond or an irrevocable letter of credit required under ORS 726.070, issue an order to remedy the failure.

Â Â Â Â Â  (2)(a) The director shall serve an order under this section on the person named in the order.

Â Â Â Â Â  (b) An order issued under this section becomes effective upon service on the person named in the order.

Â Â Â Â Â  (c) ORS 183.413 to 183.470 apply to an order issued under this section.

Â Â Â Â Â  (d) Notwithstanding paragraph (c) of this subsection, a person may not obtain a hearing on the order unless the person requests the hearing in writing within 20 days after service of the order.

Â Â Â Â Â  (e) A person who does not request a contested case hearing may not obtain judicial review of the order.

Â Â Â Â Â  (f) The director may vacate or modify an order issued under this section. A modified order is effective upon service on the person named in the order.

Â Â Â Â Â  (3) The authority conferred by this section is in addition to and not in lieu of any other authority conferred on the director. [2005 c.338 Â§27]

PENALTIES

Â Â Â Â Â  726.910 Civil penalties. (1) Any person who violates ORS 726.040, 726.100, 726.110, 726.130, 726.270, 726.280, 726.285, 726.290, 726.300, 726.390, 726.400 or 726.410 or any rule adopted under ORS 726.260 or an order issued under ORS 726.440 shall forfeit a civil penalty in an amount determined by the Director of the Department of Consumer and Business Services of not more than $2,500. The civil penalty forfeited shall be paid into the State Treasury and credited as provided in ORS 705.145. In addition, the director may revoke the license of any licensee who violates any such provision.

Â Â Â Â Â  (2) The civil penalty may be recovered in an action brought in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) In any court action with respect to a civil penalty, including judicial review under ORS 183.745, the court may review the penalty as to both liability and reasonableness of amount. [1975 c.544 Â§61; 1985 c.762 Â§143; 1991 c.734 Â§99; 2005 c.338 Â§29]

Â Â Â Â Â  726.990 Criminal penalties. (1) Violation, or participation in the violation, of any provision of this chapter by any pawnbroker or any agent, member, officer or employee thereof, or any other person is punishable, upon conviction, by a fine of not less than $100 nor more than $500 or by imprisonment in the county jail for not less than one month and not more than six months, or both.

Â Â Â Â Â  (2) Upon conviction under subsection (1) of this section, no license shall be granted to such person, nor to the husband or wife of such person, nor to any partnership, association or corporation of which the person is an agent or member, until two years after the date of the conviction. [Amended by 1971 c.743 Â§425; 1987 c.373 Â§75]

_______________



Chapter 727

Chapter 727 (Former Provisions)

Motor Vehicle Finance

MOTOR VEHICLE FINANCE

LOAN ASSOCIATIONS AND LENDING INSTITUTIONS

Note: 727.010, 727.020, 727.030, 727.040, 727.050, 727.060, 727.110, 727.120, 727.130, 727.140, 727.150, 727.160, 727.170, 727.180, 727.190, 727.200, 727.210, 727.220, 727.230, 727.240, 727.250, 727.260, 727.270, 727.310, 727.320, 727.330, 727.340, 727.350, 727.360, 727.370, 727.380, 727.390 and 727.990, all part of the Motor Vehicle Finance Act, repealed by 1955 c.71 §17. See 725.027.

_______________

TITLE 55

CHAPTERS 728 TO 730

[Reserved for expansion]



Chapter 731

Chapter 731  Administration and General Provisions

2005 EDITION

TITLE 56

INSURANCE

Chapter     731.     Administration and General Provisions

732.     Organization and Corporate Procedures of Domestic Insurers; Regulation of Insurers Generally

733.     Accounting and Investments

734.     Rehabilitation, Liquidation and Conservation of Insurers

735.     Alternative Insurance

737.     Rates and Rating Organizations

742.     Insurance Policies Generally; Property and Casualty Policies

743.     Health and Life Insurance

744.     Insurance Producers; Life Settlement Providers, Brokers and Contracts; Adjusters; Consultants; Third Party Administrators; Reinsurance Intermediaries; Rental Company Limited Licenses

746.     Trade Practices

748.     Fraternal Benefit Societies

750.     Health Care Service Contractors; Multiple Employer Welfare Arrangements; Legal Expense Organizations

752.     Professional Liability Funds

_______________

Chapter 731  Administration and General Provisions

2005 EDITION

ADMINISTRATION AND GENERAL PROVISIONS

INSURANCE

SHORT TITLE; PURPOSE AND CONSTRUCTION

731.004     Short title

731.008     Purpose of Insurance Code

731.012     Effect of federal law

731.016     Construction of Insurance Code

APPLICATION OF INSURANCE CODE

731.022     Compliance with Insurance Code required

731.026     Application of Insurance Code to particular insurers

731.028     Applicability of certain Insurance Code provisions to State Accident Insurance Fund Corporation

731.036     Persons completely exempt from application of Insurance Code

731.038     Application of Insurance Code to charitable organizations that issue charitable gift annuities

731.039     Requirements for certain educational institutions or nonprofit corporations issuing charitable gift annuities

731.042     Certificate of exemption; application of certain Insurance Code provisions to exempt insurers

731.046     Exemption of policies from Securities Law

DEFINITIONS GENERALLY

731.052     Insurance Code definitions

731.056     Action

731.066     Authorized, unauthorized insurer

731.069     Certificate, certificate holder

731.072     Certificate of authority, license

731.074     Commercial liability insurance

731.076     Department, director

731.082     Domestic, foreign, alien insurer

731.086     Domestic risk

731.092     Domicile

731.096     Domicile of alien insurer

731.102     Insurance

731.104     Insurance producer

731.106     Insurer

731.112     Judgment

731.116     Person

731.122     Policy

731.126     Reinsurance

731.132     Required capitalization

731.136     State

731.142     Stock, mutual and reciprocal insurer

731.144     Surplus lines insurance

731.146     Transact insurance

CLASSES OF INSURANCE DEFINED

731.150     Definitions of classes of insurance not mutually exclusive

731.154     Annuity

731.156     Variable life insurance; variable annuity

731.158     Casualty insurance

731.162     Health insurance

731.164     Home protection insurance, home protection insurer

731.166     Industrial life insurance

731.170     Life insurance; includes annuities

731.174     Marine and transportation insurance

731.178     Mortgage insurance

731.182     Property insurance

731.186     Surety insurance

731.190     Title insurance

731.194     Wet marine and transportation insurance

INSURANCE ADMINISTRATION

731.216     Administrative power of director

731.228     Prohibited interests and rewards

731.232     Subpoena power

731.236     General powers and duties

731.240     Hearings in general

731.244     Rules

731.248     Orders

731.252     Cease and desist orders

731.256     Enforcement generally

731.258     Enforcement of orders and decisions by Attorney General; filing, enforcement and effect of foreign decrees

731.260     False or misleading filings

731.264     Complaints and investigations confidential; permitted disclosures; rules

731.268     Use of reproductions and certified copies as evidence; fee

731.272     Directors annual reports; notice of publication of report

731.276     Recommendations for changes in Insurance Code

731.280     Publications authorized

731.282     Authority to sell publications

731.284     Distribution of insurance laws

731.288     Recording complaints; director to consider complaints before issuing licenses

731.292     Disposition of fees, charges, taxes, penalties and other moneys

731.296     Directors inquiries

731.300     Examination of insurers; when required

731.302     Appointment of examiners; retaining of appraisers, actuaries and others; evidentiary status of facts and conclusions

731.304     Investigation of persons transacting insurance

731.308     Procedure at examination or investigation; production of books and other records

731.312     Report of examination; review by person examined; hearing; confidentiality of certain information and documents; permitted disclosures

731.314     Immunity for director, examiner and others

731.316     Expenses of examination of insurer

731.324     Service of process on Secretary of State; notice to unauthorized insurer

731.328     Deposits by unauthorized insurers in actions or proceedings

AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

731.354     Certificate of authority required

731.356     Unauthorized insurance transaction enforcement

731.358     Requirements of domestic insurers generally

731.362     Requirements of foreign or alien insurers generally

731.363     Authorized foreign insurer becoming domestic insurer

731.364     Domestic insurer transferring domicile to another state

731.365     Effect of transfer of domicile by domestic or foreign insurer; notice to director by transferring insurer

731.367     Transfer of domicile by unincorporated authorized foreign insurer

731.369     Requirements of reciprocal insurers generally

731.370     Reciprocal insurers financial statement; service of process

731.371     Powers of reciprocal insurer regarding real estate

731.374     Exemptions to certificate of authority requirement

731.378     Foreign and alien insurers exempt from laws governing admission of foreign and alien corporations

731.380     Authority of foreign and alien insurers to take, acquire, hold and enforce notes secured by mortgages; statement; fees

731.381     Exemption from taxes for foreign and alien insurers engaging in activities authorized by ORS 731.380

731.382     General eligibility for certificate of authority

731.385     Standards for determining whether continued operation of insurer is hazardous; rules; order; hearing

731.386     Management of insurers

731.390     Government insurers not to be authorized

731.394     Combinations of insuring powers in one insurer

731.396     Certificate of authority and good financial condition required to issue variable life insurance or variable annuity policies

731.398     Amendment of certificate of authority

731.402     Issuance or refusal of certificate of authority

731.406     What certificate evidences; ownership of certificate

731.410     Continuance, expiration or reinstatement of certificate of authority

731.414     Suspension or revocation of certificate of authority; mandatory grounds

731.418     Grounds for suspension or revocation of certificate of authority

731.422     Order of suspension, revocation or refusal; effect upon insurance producers authority

731.426     Duration of suspension; insurers obligations during suspension period; reinstatement

731.428     Written consent to engage or participate in business of insurance; rules

731.430     Name of insurer

731.434     Registered office and agent

731.438     Title plant requirement for title insurers; posting of indexes; plant ownership and maintenance

731.439     Satisfaction of requirements of ORS 731.438 (1) by certain title plants

731.442     Prohibition on transacting life insurance business on mutual assessment plan

731.446     Policyholder deposits

731.450     Unrelated business prohibited; exceptions; title insurer as escrow agent

731.454     Domestic insurers not to transact business in jurisdiction where not authorized

731.458     Exchange of reciprocal or interinsurance contracts

731.462     Nonassessable policies of reciprocal insurer

731.466     Power of attorney for reciprocal insurer

731.470     Attorney for reciprocal insurer

731.475     Records storage required of workers compensation insurers; examination and audit of records

731.480     Guaranty contracts issued by workers compensation insurers

731.482     Withdrawal from, failure to renew or cancellation of line by commercial liability insurer

731.484     Prohibition on certain sales related to group health and group life insurance

731.485     Conditions under which insurer may limit insureds choice of drug outlets and pharmacies

731.486     Exemption from definition of transact insurance for group health and life policies; rules

731.488     Annual audit of insurer; rules

LIMIT OF RISK; REINSURANCE

731.504     Limit of risk

731.508     Approved reinsurance

731.509     Legislative intent; criteria for allowing credit for reinsurance

731.510     Criteria for allowing reduction from liability for reinsurance

731.511     Criteria to be met by assuming insurer in order to be accredited as reinsurer

731.512     Withdrawal of insurer; reinsurance

731.516     Mortgage insurance limitation

CAPITAL AND SURPLUS

731.554     Capital and surplus requirements

731.562     Title insurer capital and surplus requirements

731.566     Reciprocal insurer surplus requirements

731.570     Withdrawing advancements made to reciprocal insurer

731.574     Annual financial statement

REPORTS OF CRIMINAL CONDUCT

731.590     Insurer defined for ORS 731.592 and 731.594

731.592     Reporting criminal conduct involving insurance

731.594     Immunity from civil liability

DEPOSITS

731.604     Acceptance of deposits of insurers

731.608     Purpose of deposit

731.612     Rights of insurer regarding deposits

731.616     Valuation of deposits; deficiencies

731.620     Assignment of deposited securities

731.624     Special deposits; foreign and alien insurers

731.628     Deposit required of workers compensation insurers

731.632     Deposit required of domestic reciprocal insurers; exception

731.636     Deposit or trusteed assets of alien insurer required

731.640     Eligible deposits; rules

731.642     Contracts for security deposits

731.644     Payment of losses out of deposits, generally

731.648     Duration and release of deposit

731.652     Proofs for release of deposit to insurers; directors responsibility

EXCHANGE OF INFORMATION BY REGULATORS

731.730     Insurer filings with National Association of Insurance Commissioners

731.731     Immunity for certain persons dealing with information collected from filings under ORS 731.730

731.735     Certain information confidential

731.737     Immunity from liability for certain persons filing reports or furnishing information about specified activities to specified persons

CONFIDENTIALITY OF REPORTS

731.750     Confidentiality of report of material acquisitions or dispositions of assets, material nonrenewals, cancellations and revisions of ceded reinsurance agreements

731.752     Confidentiality of report used for determination of required amount of capital or surplus; confidentiality of financial plan of action and report of examination connected with plan

731.754     Permissible uses of reports and plans described in ORS 731.752

INSURANCE COMPLIANCE AUDIT REPORTS

731.760     Definitions for ORS 731.760 to 731.770

731.761     Privileged information

731.762     Authority of director

731.764     Waiver of privilege; permitted disclosures

731.766     Petition for in camera hearing; hearing; compelled disclosure

731.768     Privilege; exceptions

731.770     Other privileges or limitations pertaining to audit document

ASSESSMENTS, FEES AND TAXES

731.804     Assessments; rules; fees; how determined

731.808     Gross amount of premiums defined

731.812     Foreign and alien insurers report of Oregon business

731.820     Gross premium tax on fire insurance premiums

731.822     Prepayment of tax due

731.824     Tax on underwriting profits of wet marine and transportation insurers

731.828     Computation of wet marine and transportation insurance tax

731.836     Limitation on enforcement of insurers tax obligations

731.840     Retaliatory or corporate excise tax in lieu of certain taxes; certain local taxes prohibited

731.841     Conditions under which local authority to tax insurer is preempted

731.842     Adjustment of amount to be prepaid for taxes; extension of time for payment; interest; penalty for late payment

731.844     No personal liability for paying invalid tax

RETALIATORY PROVISIONS

731.854     Retaliatory tax

731.859     Applicability of retaliatory provisions

PENALTIES

731.988     Civil penalties

731.992     Criminal penalty

SHORT TITLE; PURPOSE AND CONSTRUCTION

731.004 Short title. ORS chapters 731, 732, 733, 734, 735, 737, 742, 743, 744, 746, 748 and 750 may be cited as the Insurance Code. [1967 c.359 §1; 1973 c.97 §1; 1975 c.769 §1]

731.008 Purpose of Insurance Code. The Legislative Assembly declares that the Insurance Code is for the protection of the insurance-buying public. [Formerly 736.003]

731.010 [Repealed by 1965 c.241 §3]

731.012 Effect of federal law. The Insurance Code shall regulate the business of insurance and every person engaged therein in accordance with the intent of Congress as expressed in the Act of March 9, 1945, as amended (Public Law 15, 79th Congress, 15 U.S.C. 1011 to 1014) which states in part that no Act of Congress shall be construed to invalidate, impair or supersede any law enacted by any state for the purpose of regulating the business of insurance, or which imposes a fee or tax upon such business, unless such Act specifically relates to the business of insurance. [1967 c.359 §3]

731.016 Construction of Insurance Code. The Insurance Code shall be liberally construed and shall be administered and enforced by the Director of the Department of Consumer and Business Services to give effect to the policy stated in ORS 731.008. [1967 c.359 §4]

731.020 [Repealed by 1965 c.241 §3]

APPLICATION OF INSURANCE CODE

731.022 Compliance with Insurance Code required. No person shall transact insurance in this state or relative to a domestic risk without complying with the applicable provisions of the Insurance Code. [1967 c.359 §5]

731.026 Application of Insurance Code to particular insurers. The Insurance Code applies to:

(1) A fraternal benefit society complying with ORS chapter 748, only as provided in such chapter.

(2) A health care service contractor complying with ORS 750.005 to 750.095, only as provided in such sections.

(3) A legal expense organization complying with ORS 750.505 to 750.715, only as provided in such sections.

(4) A multiple employer welfare arrangement complying with ORS 750.301 to 750.341, only as provided in such sections. [1967 c.359 §6; 1971 c.425 §1; 1973 c.97 §2; 1975 c.769 §2; 1989 c.331 §23; 1993 c.265 §2; 1993 c.615 §26; 2005 c.31 §6]

731.028 Applicability of certain Insurance Code provisions to State Accident Insurance Fund Corporation. (1) The State Accident Insurance Fund Corporation is subject as a domestic insurer to ORS 731.248, 731.252, 731.256, 731.258, 731.260, 731.296 to 731.316, 731.488, 731.574, 731.592, 731.594, 731.730, 731.731, 731.735, 731.737, 731.988, 731.992, 733.010 to 733.060, 733.140 to 733.170, 733.210, 737.205, 737.215, 737.225, 737.235 to 737.340, 737.505 and 737.560, ORS chapters 742, 743 and 744 and ORS 746.015, 746.075, 746.110, 746.145 to 746.155, 746.230 and 746.240. However:

(a) The requirements of the Director of the Department of Consumer and Business Services under ORS 733.010 to 733.060, 733.140 to 733.170 and 733.210 govern in the case of a conflict between those requirements and the requirements of any accounting system prescribed by the Oregon Department of Administrative Services.

(b) The filing requirements of ORS 737.205 to 737.340, 737.505 and 737.560 are in lieu of any similar filing requirements prescribed by any other law of this state.

(c) The requirements of ORS chapter 743 are applicable only with respect to excess workers compensation insurance furnished by the corporation.

(d) The provisions of ORS chapter 744 apply only with respect to the regulation of insurance producers.

(e) For each year that the Secretary of State conducts an audit of the State Accident Insurance Fund Corporation under ORS 297.210, the director may accept the audit and a copy of the Secretary of States audit report in lieu of the requirements of ORS 731.488 if the director determines that the purposes of ORS 731.488 are adequately served by the Secretary of States audit and report. The Secretary of State shall file a copy of its audit report of the State Accident Insurance Fund Corporation with the director.

(2) The provisions of subsection (1) of this section govern in the case of a conflict between those provisions and the provisions of ORS chapter 656 that apply only to the State Accident Insurance Fund Corporation. [1971 c.385 §2; 1977 c.405 §5; 1979 c.815 §7; 1979 c.829 §7; 1987 c.884 §4; 1989 c.701 §69; 1991 c.340 §1; 1991 c.401 §31; 1993 c.447 §116; 1995 c.79 §356; 1999 c.633 §5; 2003 c.364 §63; 2003 c.689 §1]

731.030 [Repealed by 1965 c.241 §3]

731.032 [1967 c.359 §7; 1971 c.69 §1; 1971 c.538 §1; 1979 c.848 §1; 1993 c.265 §3; repealed by 2003 c.802 §173]

731.036 Persons completely exempt from application of Insurance Code. The Insurance Code does not apply to any of the following to the extent of the subject matter of the exemption:

(1) A bail bondsman, other than a corporate surety and its agents.

(2) A fraternal benefit society that has maintained lodges in this state and other states for 50 years prior to January 1, 1961, and for which a certificate of authority was not required on that date.

(3) A religious organization providing insurance benefits only to its employees, which organization is in existence and exempt from taxation under section 501(c)(3) of the federal Internal Revenue Code on September 13, 1975.

(4) Public bodies, as defined in ORS 30.260, that either individually or jointly establish a self-insurance program for tort liability in accordance with ORS 30.282.

(5) Public bodies, as defined in ORS 30.260, that either individually or jointly establish a self-insurance program for property damage in accordance with ORS 30.282.

(6) Cities, counties, school districts, community college districts, community college service districts or districts, as defined in ORS 198.010 and 198.180, that either individually or jointly insure for health insurance coverage, excluding disability insurance, their employees or retired employees, or their dependents, or students engaged in school activities, or combination of employees and dependents, with or without employee or student contributions, if all of the following conditions are met:

(a) The individual or jointly self-insured program meets the following minimum requirements:

(A) In the case of a school district, community college district or community college service district, the number of covered employees and retired employees aggregates at least 1,000 individuals;

(B) In the case of an individual public body program other than a school district, community college district or community college service district, the number of covered employees and retired employees aggregates at least 500 individuals; and

(C) In the case of a joint program of two or more public bodies, the number of covered employees and retired employees aggregates at least 1,000 individuals, or the annual contributions to the program aggregate at least $500,000;

(b) The individual or jointly self-insured health insurance program includes all coverages and benefits required of group health insurance policies under ORS chapter 743;

(c) The individual or jointly self-insured program must have program documents that define program benefits and administration;

(d) Enrollees must be provided copies of summary plan descriptions including:

(A) Written general information about services provided, access to services, charges and scheduling applicable to each enrollees coverage;

(B) The programs grievance and appeal process; and

(C) Other group health plan enrollee rights, disclosure or written procedure requirements established under ORS chapter 743;

(e) The financial administration of an individual or jointly self-insured program must include the following requirements:

(A) Program contributions and reserves must be held in separate accounts and used for the exclusive benefit of the program;

(B) The program must maintain adequate reserves. Reserves may be invested in accordance with the provisions of ORS chapter 293. Reserve adequacy must be calculated annually with proper actuarial calculations including the following:

(i) Known claims, paid and outstanding;

(ii) A history of incurred but not reported claims;

(iii) Claims handling expenses;

(iv) Unearned contributions; and

(v) A claims trend factor; and

(C) The program must maintain adequate reinsurance against the risk of economic loss in accordance with the provisions of ORS 742.065 unless the program has received written approval for an alternative arrangement for protection against economic loss from the Director of the Department of Consumer and Business Services;

(f) The individual or jointly self-insured program must have sufficient personnel to service the employee benefit program or must contract with a third party administrator licensed under ORS chapter 744 as a third party administrator to provide such services;

(g) The individual or jointly self-insured program shall be subject to assessment in accordance with ORS 735.614 and former enrollees shall be eligible for portability coverage in accordance with ORS 735.616;

(h) The public body, or the program administrator in the case of a joint insurance program of two or more public bodies, files with the Director of the Department of Consumer and Business Services copies of all documents creating and governing the program, all forms used to communicate the coverage to beneficiaries, the schedule of payments established to support the program and, annually, a financial report showing the total incurred cost of the program for the preceding year. A copy of the annual audit required by ORS 297.425 may be used to satisfy the financial report filing requirement; and

(i) Each public body in a joint insurance program is liable only to its own employees and no others for benefits under the program in the event, and to the extent, that no further funds, including funds from insurance policies obtained by the pool, are available in the joint insurance pool.

(7) All ambulance services.

(8) A person providing either or both of the services described in this subsection in connection with motor vehicles. The exemption under this subsection does not apply to an authorized insurer providing such services under an insurance policy. This subsection applies to the following services:

(a) Towing service.

(b) Emergency road service, which means adjustment, repair or replacement of the equipment, tires or mechanical parts of a motor vehicle in order to permit the motor vehicle to be operated under its own power.

(9)(a) A person described in this subsection who, in an agreement to lease or to finance the purchase of a motor vehicle, agrees to waive for no additional charge the amount specified in paragraph (b) of this subsection upon total loss of the motor vehicle because of physical damage, theft or other occurrence, as specified in the agreement. The exemption established in this subsection applies to the following persons:

(A) The seller of the motor vehicle, if the sale is made pursuant to a motor vehicle retail installment contract.

(B) The lessor of the motor vehicle.

(C) The lender who finances the purchase of the motor vehicle.

(D) The assignee of a person described in this paragraph.

(b) The amount waived pursuant to the agreement shall be the difference, or portion thereof, between the amount received by the seller, lessor, lender or assignee, as applicable, which represents the actual cash value of the motor vehicle at the date of loss, and the amount owed under the agreement. [1967 c.359 §8; 1975 c.314 §1; 1977 c.428 §4; 1981 c.891 §1; 1985 c.811 §1; 1987 c.97 §1; 1987 c.288 §1; 1991 c.958 §2; 1993 c.265 §4; 1995 c.79 §357; 1995 c.582 §1; 1995 c.629 §1; 1997 c.795 §3; 1999 c.502 §4; 2003 c.342 §1; 2005 c.175 §1]

731.038 Application of Insurance Code to charitable organizations that issue charitable gift annuities. (1) As used in this section:

(a) Charitable gift annuity has the meaning given that term in section 501(m)(5) of the Internal Revenue Code, as amended and in effect on January 1, 2006.

(b) Charitable organization means an organization to which contributions may be made that are charitable contributions under section 170(c) of the Internal Revenue Code, as amended and in effect on January 1, 2006.

(2) The Insurance Code does not apply to a charitable organization that issues charitable gift annuities if, on the date that the charitable organization issues the charitable gift annuity, the charitable organization:

(a) Has a minimum of $300,000 in net assets as shown by an annual audited financial statement prepared by an independent certified public accountant and kept on file by the charitable organization;

(b) Except as provided in subsection (3) of this section, has been in continuous operation for at least five years or is a successor to or an affiliate of a charitable organization that has been in continuous operation for at least five years; and

(c) Maintains a separate and distinct trust fund as a reserve fund adequate to meet the future payments under all outstanding annuity agreements. The amount in the reserve fund must be an amount no less than an amount computed on the basis of the transfers to which it relates in accordance with the standard of valuation based on current mortality tables and interest rate recommended by a national organization organized for the purpose of providing educational and other services to American charities regarding gift annuities and other forms of planned gifts. The reserve fund may include one or more single premium annuities that pay the entire amount of one or more charitable gift annuities issued by the charitable organization if each single premium annuity is issued by an authorized insurer that is also authorized to transact insurance in the state in which the charitable organization has its principal office and in the state in which the single premium annuity is issued.

(3) The Insurance Code does not apply to an educational institution or nonprofit corporation that issued a charitable gift annuity before January 1, 2006, under a certificate of authority issued under ORS 731.704 (repealed in 2005).

(4) When a charitable organization that is subject to subsection (2) of this section enters into an agreement for a charitable gift annuity, the charitable organization shall disclose in writing to the donor that the charitable gift annuity is not issued by an insurance company, is not subject to regulation by the State of Oregon and is not protected by an insurance guaranty association.

(5) A charitable organization that is not subject to subsection (2) of this section must hold a certificate of authority to issue charitable gift annuities. [2005 c.31 §2]

Note: 731.038 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 731 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

731.039 Requirements for certain educational institutions or nonprofit corporations issuing charitable gift annuities. ORS 731.038 (2)(a) and (b) does not apply to an educational institution or nonprofit corporation that holds a certificate of authority issued under ORS 731.704 (repealed in 2005) on the day before January 1, 2006. An educational institution or nonprofit corporation subject to this section shall keep on file an annual audited financial statement prepared by an independent certified public accountant. [2005 c.31 §3]

Note: 731.039 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 731 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

731.040 [Repealed by 1965 c.241 §3]

731.042 Certificate of exemption; application of certain Insurance Code provisions to exempt insurers. (1) An exempt insurer who holds a certificate of exemption issued by the Director of the Department of Consumer and Business Services before January 1, 2003, may continue transacting insurance.

(2) In order to continue a certificate of exemption, an exempt insurer to whom subsection (1) of this section applies must file its annual statement and pay the fees established by the director by March 1 of each year.

(3) An exempt insurer shall be subject to ORS 731.296 to 731.316, 731.414, 731.418, 731.574, 731.988, 731.992, 733.010 to 733.115, 733.140 to 733.210, 743.703, 746.075 and 746.110. [Formerly 736.020; 1979 c.870 §1; 1981 c.752 §15; 1989 c.413 §2; 2003 c.802 §174; 2005 c.22 §485]

731.046 Exemption of policies from Securities Law. Any policy whose form has been filed with and approved by the Director of the Department of Consumer and Business Services shall be exempt from the application of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995, and the marketing of such policy shall be likewise exempt. [1967 c.359 §10]

731.050 [Repealed by 1965 c.241 §3]

DEFINITIONS GENERALLY

731.052 Insurance Code definitions. Except where the context otherwise requires, the definitions given in the Insurance Code govern its construction. [1967 c.359 §11]

731.056 Action. Action means any action, suit or legal proceeding. [1967 c.359 §12]

731.060 [Repealed by 1965 c.241 §3]

731.062 [1967 c.359 §13; 1991 c.810 §1; 2001 c.191 §20; 2003 c.364 §1; renumbered 731.104 in 2003]

731.066 Authorized, unauthorized insurer. (1) An authorized insurer is one authorized by a subsisting certificate of authority to transact insurance in this state.

(2) An unauthorized insurer is one not so authorized. [1967 c.359 §14]

731.069 Certificate, certificate holder. (1) Certificate means a written statement evidencing the coverage of a person insured under a group insurance policy.

(2) Certificate holder means an employee or member of a group insured under a group insurance policy. [1981 c.752 §11]

731.070 [Repealed by 1965 c.241 §3]

731.072 Certificate of authority, license. (1) A certificate of authority is one issued by the Director of the Department of Consumer and Business Services pursuant to the Insurance Code evidencing the authority of an insurer to transact insurance in this state.

(2) A license is authority granted by the director pursuant to the Insurance Code for the licensee to engage in a business or operation of insurance in this state other than as an insurer, and the certificate by which such authority is evidenced. [1967 c.359 §15]

731.074 Commercial liability insurance. (1) Commercial liability insurance means insurance for a business, professional, nonprofit or governmental entity against legal, contractual or assumed liability for death, injury or disability of any human, or for damage to property, arising out of acts or omissions in the course of the conduct of the entity.

(2) Commercial liability insurance does not include the following lines of insurance or classes of business:

(a) Marine and transportation insurance;

(b) Wet marine and transportation insurance;

(c) FAIR plans and automobile assigned risk insurance;

(d) Workers compensation and employers liability insurance;

(e) Nuclear liability insurance;

(f) Fidelity and surety insurance;

(g) Hazardous waste and environmental impairment insurance;

(h) Aviation insurance; or

(i) Commercial automobile insurance.

(3) As used in this section, commercial automobile means a four wheel passenger or station wagon type of vehicle used as a public or private conveyance, including a motor vehicle of the utility, pickup, sedan delivery or panel truck type used for wholesale or retail delivery, and a farm truck. [1987 c.774 §32]

Note: 731.074 was added to and made a part of the Insurance Code but was not added to ORS chapter 731 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

731.076 Department, director. (1) Department means the Department of Consumer and Business Services.

(2) Director means the Director of the Department of Consumer and Business Services. [1967 c.359 §16; 1987 c.373 §76; 1993 c.744 §28]

731.080 [Repealed by 1965 c.241 §3]

731.082 Domestic, foreign, alien insurer. (1) Domestic insurer means an insurer formed under the laws of this state.

(2) Foreign insurer means an insurer formed under the laws of a state other than this state.

(3) Alien insurer means an insurer formed under the laws of any country other than the United States of America or a state thereof. [1967 c.359 §17]

731.086 Domestic risk. Domestic risk means a subject of insurance resident, located or to be performed in this state. [1967 c.359 §18]

731.090 [Repealed by 1965 c.241 §3]

731.092 Domicile. The domicile of an insurer means:

(1) As to insurers formed under the laws of Canada or any province thereof, the province in which the insurers head office is located.

(2) As to other alien insurers, as provided in ORS 731.096.

(3) As to all other insurers, the state under the laws of which the insurer was formed or, if the insurer has been redomesticated to another state, the state to which it has been redomesticated. [1967 c.359 §19; 1995 c.639 §13]

731.096 Domicile of alien insurer. (1) The domicile of an alien insurer, other than insurers formed under the laws of Canada or a province thereof, shall be that state designated by the insurer in writing filed with the Director of the Department of Consumer and Business Services at time of admission to this state or before January 1, 1962, whichever date is the later, and may be any one of the following states:

(a) The state in which the insurer was first authorized to transact insurance;

(b) The state in which is located the insurers principal place of business in the United States; or

(c) The state in which is held the largest deposit of assets of the insurer in trust for the protection of its policyholders and creditors in the United States.

(2) If the insurer makes no such designation its domicile shall be deemed to be that state in which is located its principal place of business in the United States. [Formerly 736.240]

731.100 [Repealed by 1965 c.241 §3]

731.102 Insurance. (1) Insurance means a contract whereby one undertakes to indemnify another or pay or allow a specified or ascertainable amount or benefit upon determinable risk contingencies.

(2) Insurance so defined includes annuities.

(3) Insurance so defined includes a contract under which one other than a manufacturer, builder, seller or lessor of the subject property undertakes to perform or provide, for a fixed term and consideration, repair or replacement service or indemnification therefor for the operational or structural failure of specified real or personal property or property components.

Insurance does not include contracts with a telecommunications utility as defined in ORS 759.005, for repair, replacement or maintenance of customer-owned inside wiring. [1967 c.359 §21; 1981 c.247 §1; 1985 c.633 §5; 1987 c.447 §111]

731.104 Insurance producer. Insurance producer means a person required to be licensed under the laws of this state to sell, solicit or negotiate insurance. For purposes of this definition:

(1) Negotiate means to confer directly with or to offer advice directly to a purchaser or prospective purchaser of a particular policy of insurance concerning any of the substantive benefits, terms or conditions of the policy, if the person engaged in that act:

(a) Sells insurance; or

(b) Obtains insurance from insurers for purchasers.

(2) Sell means to exchange a policy of insurance by any means, for money or its equivalent, on behalf of an insurer.

(3) Solicit means to attempt to sell a policy of insurance or to ask or urge a person to apply for a particular kind of insurance from a particular insurer. [Formerly 731.062]

731.106 Insurer. Insurer includes every person engaged in the business of entering into policies of insurance. [1967 c.359 §22]

731.110 [Repealed by 1965 c.241 §3]

731.112 Judgment. Judgment includes a final order. [1967 c.359 §23; 2003 c.576 §553]

731.116 Person. Person means an individual or a business entity. For the purpose of this definition, business entity means a corporation, association, partnership, limited liability company, limited liability partnership or other legal entity. [1967 c.359 §24; 1983 c.327 §12; 2001 c.191 §21]

731.120 [Repealed by 1965 c.241 §3]

731.122 Policy. Policy means the written contract or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, indorsements and papers which are a part thereof and annuities. [1967 c.359 §25]

731.126 Reinsurance. Reinsurance means a contract under which an originating insurer, called the ceding insurer, procures insurance for itself in another insurer, called the assuming insurer or the reinsurer, with respect to part or all of an insurance risk of the originating insurer. [1967 c.359 §26]

731.130 [Repealed by 1965 c.241 §3]

731.132 Required capitalization. Required capitalization means the minimum combined paid-up capital and surplus required by the Insurance Code of a stock insurer, or the minimum surplus so required of an insurer without capital stock. [1967 c.359 §27]

731.136 State. When used in context signifying a jurisdiction other than the State of Oregon, state means any state, district, territory, commonwealth or possession of the United States of America. [1967 c.359 §28; 2001 c.191 §22]

731.140 [Repealed by 1965 c.241 §3]

731.142 Stock, mutual and reciprocal insurer. (1) Stock insurer means an incorporated insurer whose capital is divided into shares and owned by its stockholders.

(2) Mutual insurer means an incorporated insurer without capital stock and the governing body of which is elected by its policyholders. This definition does not exclude as a mutual insurer a foreign insurer found by the Director of the Department of Consumer and Business Services to be organized on the mutual plan under the laws of its domicile, but having temporary share capital or providing for election of the insurers governing body on a reasonable basis by policyholders and others.

(3) Reciprocal insurer means an unincorporated aggregation of persons known as subscribers, operating individually and collectively through an attorney in fact common to all such persons, interexchanging among themselves reciprocal agreements of indemnity. [1967 c.359 §29]

731.144 Surplus lines insurance. Surplus lines insurance means any insurance in this state of risks resident, located or to be performed in this state, permitted to be placed through a surplus lines licensee with a nonadmitted insurer eligible to accept such insurance, other than reinsurance, wet marine and transportation insurance, independently procured insurance and life and health insurance and annuities. [1987 c.774 §113; 1991 c.810 §24]

Note: 731.144 was added to and made a part of ORS chapter 731 but was not added to any smaller series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

731.146 Transact insurance. (1) Transact insurance means one or more of the following acts effected by mail or otherwise:

(a) Making or proposing to make an insurance contract.

(b) Taking or receiving any application for insurance.

(c) Receiving or collecting any premium, commission, membership fee, assessment, due or other consideration for any insurance or any part thereof.

(d) Issuing or delivering policies of insurance.

(e) Directly or indirectly acting as an insurance producer for, or otherwise representing or aiding on behalf of another, any person in the solicitation, negotiation, procurement or effectuation of insurance or renewals thereof, the dissemination of information as to coverage or rates, the forwarding of applications, the delivering of policies, the inspection of risks, the fixing of rates, the investigation or adjustment of claims or losses, the transaction of matters subsequent to effectuation of the policy and arising out of it, or in any other manner representing or assisting a person with respect to insurance.

(f) Advertising locally or circularizing therein without regard for the source of such circularization, whenever such advertising or circularization is for the purpose of solicitation of insurance business.

(g) Doing any other kind of business specifically recognized as constituting the doing of an insurance business within the meaning of the Insurance Code.

(h) Doing or proposing to do any insurance business in substance equivalent to any of paragraphs (a) to (g) of this subsection in a manner designed to evade the provisions of the Insurance Code.

(2) Subsection (1) of this section does not include, apply to or affect the following:

(a) Making investments within a state by an insurer not admitted or authorized to do business within such state.

(b) Except as provided in ORS 743.015, doing or proposing to do any insurance business arising out of a policy of group life insurance or group health insurance, or both, or a policy of blanket health insurance, if the master policy was validly issued to cover a group organized primarily for purposes other than the procurement of insurance and was delivered in and pursuant to the laws of another state in which:

(A) The insurer was authorized to do an insurance business;

(B) The policyholder is domiciled or otherwise has a bona fide situs; and

(C) With respect to a policy of blanket health insurance, the policy was approved by the director of such state.

(c) Investigating, settling, or litigating claims under policies lawfully written within a state, or liquidating assets and liabilities, all resulting from the insurers former authorized operations within such state.

(d) Transactions within a state under a policy subsequent to its issuance if the policy was lawfully solicited, written and delivered outside the state and did not cover a subject of insurance resident, located or to be performed in the state when issued.

(e) The continuation and servicing of life or health insurance policies remaining in force on residents of a state if the insurer has withdrawn from such state and is not transacting new insurance therein.

(3) If mail is used, an act shall be deemed to take place at the point where the matter transmitted by mail is delivered and takes effect. [1967 c.359 §30; 1971 c.231 §10; 1989 c.784 §4; 2003 c.364 §64]

CLASSES OF INSURANCE DEFINED

731.150 Definitions of classes of insurance not mutually exclusive. It is intended that certain insurance coverages may come within the definitions of two or more classes of insurance as defined in the Insurance Code, and the inclusion of such coverage within one definition shall not exclude it as to any other class of insurance within the definition of which such coverage is likewise reasonably includable. [1967 c.359 §32]

731.154 Annuity. (1) Annuity or annuity policy means any agreement to make periodic payments, whether fixed or variable in amount, where the making of all or some of such payments, or the amount of any such payment, is dependent upon the continuance of human life, except payments made pursuant to the settlement provisions of a life insurance policy, and includes additional benefits operating to safeguard the policy from lapse or to provide a special surrender value or special benefit or annuity in the event of total and permanent disability of the annuitant.

(2) Annuity does not include a charitable remainder annuity trust or a charitable remainder unitrust as defined in section 664(d) of the Internal Revenue Code. [1967 c.359 §33; 1993 c.377 §1]

731.156 Variable life insurance; variable annuity. Variable life insurance and variable annuity mean those forms of life insurance or annuity benefits, respectively, which vary according to the investment experience of a separate account or accounts maintained by the insurer with respect to policies providing such benefits. For convenience, reference to variable life insurance in the Insurance Code includes variable life insurance and variable annuities as defined in this section, except if the inclusion of variable annuities obviously is inapplicable or if the context requires, or the Insurance Code provides, otherwise. [1973 c.435 §2]

731.158 Casualty insurance. Casualty insurance means:

(1) Insurance against legal, contractual or assumed liability for death, injury or disability of any human, or for damage to property; and provision for medical, hospital, surgical and disability benefits to injured persons including insurance against the risk of economic loss assumed under a less than fully insured employee health benefit plan and funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as coverage for personal injury protection benefits under a motor vehicle liability policy or as an incidental coverage with or supplemental to liability insurance;

(2) Motor vehicle physical damage, burglary and theft, glass, boiler and machinery, credit and livestock insurance;

(3) Insurance of the obligations accepted by, imposed upon or assumed by employers under law for death, disablement or occupational diseases of employees, including issuing guaranty contracts in connection therewith;

(4) Insurance which undertakes to perform or provide repair or replacement service or indemnification therefor for the operational or structural failure of specified real or personal property or property components; and

(5) Insurance against any other kind of loss, damage or liability properly a subject of insurance and not within any other class of insurance otherwise defined, if such insurance is not disapproved by the Director of the Department of Consumer and Business Services as being contrary to law or public policy. [1967 c.359 §34; 1981 c.247 §2; 1993 c.649 §5]

731.162 Health insurance. Health insurance means insurance of humans against bodily injury, disablement or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness or childbirth, or against expense incurred in prevention of sickness, in dental care or optometrical service, and every insurance appertaining thereto, including insurance against the risk of economic loss assumed under a less than fully insured employee health benefit plan. Health insurance does not include workers compensation coverages. [1967 c.359 §35; 1993 c.649 §6]

731.164 Home protection insurance, home protection insurer. (1)(a) Home protection insurance means that part of casualty insurance that includes only insurance which undertakes to perform or provide repair or replacement service or indemnification therefor for the operational or structural failure of the insured home, components of the home or personal property relating to the home or its components, and does not include protection against consequential damage from the operational or structural failure.

(b)(A) Home protection insurance does not include a home service agreement.

(B) As used in this paragraph, home service agreement means a contract or agreement for a specific limited duration to:

(i) Service, repair or replace in an existing home the mechanical or appliance system or the components that break down due to normal wear and tear or inherent defects; or

(ii) Provide incidental service, repair or replacement to cover leaks and failures in roofing systems.

(c) As used in this subsection, home means a single living unit or multiple living units, including manufactured dwellings, used primarily as residences.

(2) Home protection insurer means an insurer under policies of home protection insurance, other than an insurer transacting other forms of casualty insurance or any form of reinsurance. [1981 c.247 §4; 2003 c.283 §1]

731.166 Industrial life insurance. Industrial life insurance means that form of life insurance written under policies of face amount of $2,500 or less, under which premiums are payable monthly or more often and the policy specifies it is an industrial life insurance policy. [1967 c.359 §36]

731.170 Life insurance; includes annuities. (1) Life insurance means insurance on human lives and every insurance appertaining thereto and includes the granting of endowment benefits, additional benefits in event of death or dismemberment by accident or accidental means, additional benefits in event of the insureds or premium payers disability and optional modes of settlement of proceeds of life insurance including annuity benefits payable under such a settlement provision. Life insurance does not include workers compensation coverages.

(2) For convenience, reference to life insurance in the Insurance Code includes life insurance as defined in subsection (1) of this section and annuities as defined in ORS 731.154, except if the inclusion of annuities obviously is inapplicable or if the context requires, or the Insurance Code provides, otherwise. [1967 c.359 §37]

731.174 Marine and transportation insurance. Marine and transportation insurance includes:

(1) Insurance against any and all kinds of loss of or damage to:

(a) Vessels, craft, aircraft, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builders risks, and all personal property floater risks including bailees customers risks;

(b) Person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such insurance (but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance or use of automobiles);

(c) Precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade or otherwise and whether the same is in course of transportation or otherwise; and

(d) Bridges, tunnels and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and civil commotion, or any of them, are the only hazards to be covered; piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and civil commotion or any of them; other aids to navigation and transportation, including dry docks and marine railways, against all risks.

(2) Marine protection and indemnity insurance meaning insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person. [Formerly 745.005]

731.178 Mortgage insurance. Mortgage insurance means insurance against financial loss by reason of:

(1) Nonpayment of principal, interest and other sums agreed to be paid under the terms of an obligation secured by a mortgage, deed of trust or other instrument constituting a lien or charge on real or personal property; or

(2) Nonpayment of rent and other sums agreed to be paid under the terms of a written lease for the possession, use or occupancy of real property, such insurance also being referred to in the Insurance Code as lease insurance. [1967 c.359 §39; 1969 c.692 §1]

731.182 Property insurance. Property insurance means insurance on real or personal property of every kind and of every interest therein, whether on land, water or in the air, against loss or damage from any and all hazard or cause, and against consequential loss from such loss or damage, other than noncontractual legal liability for loss or damage. Property insurance does not include title insurance. [1967 c.359 §40]

731.186 Surety insurance. Surety insurance means insurance guaranteeing the fidelity of persons holding places of trust, the performance of duties, contracts, bonds and undertakings, including the signing thereof as surety, and insuring the performance of obligations of employers under workers compensation laws by surety bond. [1967 c.359 §41]

731.190 Title insurance. Title insurance means insurance of owners of property or others having an interest therein or liens or encumbrances thereon, against loss by encumbrance, defective titles, invalidity or adverse claim to title. [1967 c.359 §42]

731.194 Wet marine and transportation insurance. Wet marine and transportation insurance is that part of marine and transportation insurance that includes only:

(1) Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto;

(2) Insurance of marine builders risks, marine war risks and contracts referred to in ORS 731.174 (2) or any replacement thereof;

(3) Insurance of freights and disbursements pertaining to a subject of insurance coming within this section;

(4) Insurance of personal property and interests therein, in course of exportation from or importation into any country, and in course of transportation coastwise or on inland waters, including transportation by land, water, or air from point of origin to final destination, in respect to, appertaining to or in connection with, any and all risks or perils of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any delays, storage, transshipment or reshipment incident thereto;

(5) Insurance on operations of railroads engaged in transportation in interstate commerce and their property used in such operations; and

(6) Insurance of aircraft operated in scheduled interstate flight, or cargo of such aircraft, or against this liability other than workers compensation and employers liability arising out of the ownership, maintenance or use of such aircraft. [1967 c.359 §43; 1987 c.774 §114]

731.204 [Formerly 736.495; repealed by 1987 c.373 §85]

731.208 [Formerly 736.500; repealed by 1987 c.373 §85]

731.212 [1967 c.359 §46; repealed by 1987 c.373 §85]

INSURANCE ADMINISTRATION

731.216 Administrative power of director. The Director of the Department of Consumer and Business Services shall have the power to:

(1) Contract for and procure, on a fee or part-time basis, or both, such actuarial, technical or other professional services as may be required for the discharge of duties.

(2) Obtain such other services as the director considers necessary or desirable, including participation in organizations of state insurance supervisory officials and appointment of advisory committees. A member of an advisory committee so appointed shall receive no compensation for services as a member, but, subject to any other applicable law regulating travel and other expenses of state officers, shall receive actual and necessary travel and other expenses incurred in the performance of official duties.

(3) Establish within the Department of Consumer and Business Services a workers compensation rating bureau to provide rating information that is based upon and relevant to activities conducted in this state, to enable the director to carry out the provisions of ORS chapter 737. In lieu of creating a rating bureau within the department, the director may contract with any rating organization in other states if the director finds that such a contract would provide the information required by this section. [Formerly 736.503; 1987 c.373 §77; 1987 c.884 §50; 2003 c.14 §445]

731.220 [Formerly 736.507; repealed by 1987 c.373 §85]

731.224 [1967 c.359 §49; repealed by 1987 c.373 §85]

731.228 Prohibited interests and rewards. (1) No officer or employee of the Department of Consumer and Business Services delegated responsibilities in the enforcement of the Insurance Code shall:

(a) Be a director, officer, or employee of or be financially interested in any person regulated by the department or office of the department that is delegated responsibility in the enforcement of the Insurance Code, except as a policyholder or claimant under an insurance policy or by reason of rights vested in commissions, fees, or retirement benefits related to services performed prior to affiliation with the department; or

(b) Be engaged in any other business or occupation interfering with or inconsistent with the duties of the office or employment.

(2) No person shall directly or indirectly give or pay, or offer to give or pay, to the Director of the Department of Consumer and Business Services, or any officer or employee of the department, and the director or such officer or employee shall not directly or indirectly solicit, receive or accept any fee, compensation, loan, gift or other thing of value in addition to the compensation and expense allowance provided by law, for:

(a) Any service rendered or to be rendered as such director, officer or employee, or in connection therewith;

(b) Services rendered or to be rendered in relation to legislation;

(c) Extra services rendered or to be rendered; or

(d) Any cause whatsoever related to any person regulated by the department or office of the department that is delegated responsibility in the enforcement of the Insurance Code.

(3) This section does not permit any conduct, affiliation or interest that is otherwise prohibited by public policy. [1967 c.359 §50; 1987 c.373 §78]

731.232 Subpoena power. (1) For the purpose of an investigation or proceeding under the Insurance Code, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records which the director considers relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

(2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1967 c.359 §51; 1989 c.980 §22]

731.236 General powers and duties. (1) The Director of the Department of Consumer and Business Services shall enforce the provisions of the Insurance Code for the public good, and shall execute the duties imposed by the code.

(2) The director has the powers and authority expressly conferred by or reasonably implied from the provisions of the Insurance Code.

(3) The director may conduct such examinations and investigations of insurance matters, in addition to examinations and investigations expressly authorized, as the director considers proper to determine whether any person has violated any provision of the Insurance Code or to secure information useful in the lawful administration of any such provision. The cost of such additional examinations and investigations shall be borne by the state.

(4) The director has such additional powers and duties as may be provided by other laws of this state. [1967 c.359 §52]

731.240 Hearings in general. (1) The Director of the Department of Consumer and Business Services shall hold a hearing upon written demand for a hearing by a person aggrieved by any act, threatened act or failure of the director to act. The demand must state the grounds therefor.

(2) To the extent applicable and not inconsistent with subsection (1) of this section, the provisions of ORS chapter 183 shall govern the hearing procedure and any judicial review thereof. [1967 c.359 §53; 1991 c.401 §1]

731.244 Rules. In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services may make reasonable rules necessary for or as an aid to the effectuation of the Insurance Code. No such rule shall extend, modify or conflict with the Insurance Code or the reasonable implications thereof. [1967 c.359 §54]

731.248 Orders. (1) Orders of the Director of the Department of Consumer and Business Services shall be effective only when in writing and signed by the director or by the authority of the director. Orders shall be filed in the Department of Consumer and Business Services.

(2) Every such order shall state:

(a) Its effective date;

(b) Its intent or purpose;

(c) The grounds on which based; and

(d) The provisions of the Insurance Code pursuant to which action is taken or proposed to be taken.

(3) Except as may be provided in the Insurance Code respecting particular procedures, an order or notice may be given by delivery to the person to be ordered or notified or by mailing it by certified or registered mail, return receipt requested, postage prepaid, addressed to the person at the residence or principal place of business of the person as last of record in the department. Notice so mailed shall be deemed to have been given when deposited in a letter depository of a United States post office. [1967 c.359 §55]

731.252 Cease and desist orders. (1) Whenever the Director of the Department of Consumer and Business Services has reason to believe that any person has been engaged or is engaging or is about to engage in any violation of the Insurance Code, the director may issue an order, directed to such person, to discontinue or desist from such violation or threatened violation. The copy of the order forwarded to the person involved shall set forth a statement of the specific charges and the fact that the person may request a hearing within 20 days of the date of mailing. Where a hearing is requested, the director shall set a date for the hearing to be held within 30 days after receipt of the request, and shall give the person involved written notice of the hearing date at least seven days prior thereto. The person requesting the hearing must establish to the satisfaction of the director that such order should not be complied with. The order shall become final 20 days after the date of mailing unless within such 20-day period the person to whom it is directed files with the director a written request for a hearing. To the extent applicable and not inconsistent with the foregoing, the provisions of ORS chapter 183 shall govern the hearing procedure and any judicial review thereof. Where the hearing has been requested, the directors order shall become final at such time as the right to further hearing or review has expired or been exhausted.

(2) No order of the director under this section or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this state.

(3) The powers vested in the director pursuant to this section are supplementary and not in lieu of any other powers to suspend or revoke certificates of authority or licenses or to enforce any penalties, fines or forfeitures, authorized by law with respect to any violation for which an order of discontinuance has been issued. [Formerly 736.835]

731.256 Enforcement generally. (1) The Director of the Department of Consumer and Business Services may institute such actions or other lawful proceedings as the director may deem necessary for the enforcement of any provision of the Insurance Code or any order or action made or taken by the director in pursuance of law.

(2) If the director has reason to believe that any person has violated any provision of the Insurance Code or other law applicable to insurance operations, for which criminal prosecution is provided and in the opinion of the director would be in order, the director shall give the information relative thereto to the Attorney General or district attorney having jurisdiction of any such violation. The Attorney General or district attorney promptly shall institute such action or proceedings against such person as the information requires or justifies. [1967 c.359 §57]

731.258 Enforcement of orders and decisions by Attorney General; filing, enforcement and effect of foreign decrees. (1) The Attorney General upon request of the Director of the Department of Consumer and Business Services may proceed in the courts of this state or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the director.

(2) As used in this section:

(a) Reciprocal state means any state the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states, against any insurer incorporated or authorized to do business in such state.

(b) Foreign decree means any decree or order in equity of a court located in a reciprocal state, including a court of the United States located therein, against any insurer incorporated or authorized to do business in this state.

(c) Qualified party means a state regulatory agency acting in its capacity to enforce the insurance laws of its state.

(3) The Director of the Department of Consumer and Business Services of this state shall determine which states qualify as reciprocal states and shall maintain at all times an up-to-date list of such states.

(4) A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of any circuit court of this state. The clerk, upon verifying with the director that the decree or order qualifies as a foreign decree shall treat the foreign decree in the same manner as a judgment of a circuit court of this state. A foreign decree so filed has the same effect and shall be deemed as a judgment of a circuit court of this state, and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a circuit court of this state and may be enforced or satisfied in like manner.

(5)(a) At the time of the filing of the foreign decree, the Attorney General shall make and file with the clerk of the court an affidavit setting forth the name and last-known post-office address of the defendant.

(b) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the director of this state and shall make a note of the mailing in the register of the court. In addition, the Attorney General may mail a notice of the filing of the foreign decree to the defendant and to the director of this state and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the Attorney General has been filed.

(c) No execution or other process for enforcement of a foreign decree filed under subsection (4) of this section shall issue until 30 days after the date the decree is filed.

(6)(a) If the defendant shows the circuit court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(b) If the defendant shows the circuit court any ground upon which enforcement of a judgment of any circuit court of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this state for a judgment. [1969 c.336 §5; 2003 c.576 §219]

731.260 False or misleading filings. No person shall file or cause to be filed with the Director of the Department of Consumer and Business Services any article, certificate, report, statement, application or any other information required or permitted to be so filed under the Insurance Code and known to such person to be false or misleading in any material respect. [Formerly 736.650]

731.264 Complaints and investigations confidential; permitted disclosures; rules. (1) A complaint made to the Director of the Department of Consumer and Business Services against any person regulated by the Insurance Code, and the record thereof, shall be confidential and may not be disclosed except as provided in ORS 705.137. No such complaint, or the record thereof, shall be used in any action, suit or proceeding except to the extent considered necessary by the director in the prosecution of apparent violations of the Insurance Code or other law.

(2) Data gathered pursuant to an investigation by the director of a complaint shall be confidential, may not be disclosed except as provided in ORS 705.137 and may not be used in any action, suit or proceeding except to the extent considered necessary by the director in the investigation or prosecution of apparent violations of the Insurance Code or other law.

(3) Notwithstanding subsections (1) and (2) of this section, the director shall establish by rule a method for publishing an annual statistical report containing the insurers name and the number, percentage, type and disposition of complaints received by the Department of Consumer and Business Services against each insurer transacting insurance within this state. [1967 c.359 §59; 1971 c.231 §11; 1987 c.481 §1; 1987 c.774 §149; 2001 c.377 §4]

731.268 Use of reproductions and certified copies as evidence; fee. (1) Photographs or microphotographs in the form of film or prints of documents and records made by the Director of the Department of Consumer and Business Services for the files of the director shall have the same force and effect as the originals thereof, and duly certified or authenticated reproductions of such photographs or microphotographs shall be as admissible in evidence as are the originals.

(2) Upon request of any person and payment of the applicable fee, the director shall furnish a certified copy of any record in the office of the director which is then subject to public inspection.

(3) Copies of original records or documents in the office of the director certified by the director shall have the same force and effect and be received in evidence in all courts equally and in like manner as if they were originals. [1967 c.359 §60]

731.272 Directors annual reports; notice of publication of report. (1) The Director of the Department of Consumer and Business Services shall prepare annually, as soon after March 1 as is consistent with full and accurate preparation, a report of the official transactions of the director under the Insurance Code. The report shall include:

(a) In condensed form statements made to the director by every insurer authorized to do business in this state.

(b) A statement of all insurers authorized to do business in this state as of the date of the report.

(c) A list of insurers whose business in this state was terminated and the reason for the termination. If the termination was a result of liquidation or delinquency proceedings brought against the insurer in this or any other state, the report shall include the amount of the insurers assets and liabilities so far as those amounts are known to the director.

(d) A statement of the operating expenses of the Department of Consumer and Business Services under the Insurance Code, including salaries, transportation, communication, printing, office supplies, fixed charges and miscellaneous expenses.

(e) A detailed statement of the moneys, fees and taxes received by the department under the Insurance Code and from what source.

(f) Any other pertinent information and matters as the director considers to be in the public interest.

(2) The director shall give notice of the publication of the report to:

(a) The office of the Speaker of the House of Representatives;

(b) The office of the President of the Senate; and

(c) The chair or cochairs of the Joint Legislative Committee on Ways and Means if the Legislative Assembly is in session or of the Emergency Board if during the interim. [Formerly 736.520; 1987 c.373 §79; 2005 c.185 §8]

731.276 Recommendations for changes in Insurance Code. The Director of the Department of Consumer and Business Services shall continuously review the Insurance Code and may, from time to time, make recommendations for changes therein. [1967 c.359 §62]

731.280 Publications authorized. The Director of the Department of Consumer and Business Services shall publish:

(1) Pamphlet or booklet copies of the insurance laws of this state;

(2) The directors annual report;

(3) Such copies of results of investigations or examinations of insurers for public distribution as the director considers to be in the public interest;

(4) Such compilations as the director considers advisable from time to time of the general orders of the director then in force; and

(5) Such other material as the director may compile and consider relevant and suitable for the effective administration of the Insurance Code. [1967 c.359 §63]

731.282 Authority to sell publications. The Director of the Department of Consumer and Business Services may sell, at a price reasonably calculated to cover the costs of preparation, any of the copies, compilations or materials described in ORS 731.280. [1971 c.231 §2; 1982 s.s.1 c.17 §3]

731.284 Distribution of insurance laws. Copies of the insurance laws in pamphlet form may be sold by the Director of the Department of Consumer and Business Services at a reasonable price. The director may distribute free of charge one copy of such pamphlet to each of the following:

(1) Authorized insurers and licensed rating organizations;

(2) Insurance departments of other states; and

(3) Public agencies. However, the director may distribute such quantities to public agencies as the director determines. [1967 c.359 §64; 2003 c.364 §65]

731.288 Recording complaints; director to consider complaints before issuing licenses. The Department of Consumer and Business Services shall record each complaint the department receives, including the subsequent disposition of the complaint. The record of a complaint shall be maintained for a period of not less than seven years. The records of complaints shall be indexed whenever applicable both by the name of the insurer and by the name of the insurance producer involved. The Director of the Department of Consumer and Business Services shall consider such complaints before issuing or continuing any certificate of authority or license of an insurer or insurance producer named in such complaints. [Formerly 736.580; 2003 c.364 §66; 2003 c.802 §168]

731.292 Disposition of fees, charges, taxes, penalties and other moneys. (1) Except as provided in subsections (2) and (3) of this section, all fees, charges and other moneys received by the Department of Consumer and Business Services or the Director of the Department of Consumer and Business Services under the Insurance Code shall be deposited in the fund created by ORS 705.145 and are continuously appropriated to the department for the payment of the expenses of the department in carrying out the Insurance Code.

(2) All taxes, fines and penalties paid pursuant to the Insurance Code shall be paid to the director and after deductions of refunds shall be paid by the director to the State Treasurer, at the end of every calendar month or more often in the directors discretion, for deposit in the General Fund to become available for general governmental expenses.

(3) All premium taxes received by the director pursuant to ORS 731.820 shall be paid by the director to the State Treasurer for deposit in the State Fire Marshal Fund. [Formerly 736.525; 1981 c.652 §3; 1982 s.s.1 c.17 §1; 1987 c.373 §80; 1991 c.67 §193]

731.296 Directors inquiries. The Director of the Department of Consumer and Business Services may address any proper inquiries to any insurer, licensee or its officers in relation to its activities or condition or any other matter connected with its transactions. Any such person so addressed shall promptly and truthfully reply to such inquiries using the form of communication requested by the director. The reply shall be verified by an officer of such person, if the director so requires. A reply is subject to the provisions of ORS 731.260. [Formerly 736.542; 1975 c.298 §1]

731.300 Examination of insurers; when required. (1) The Director of the Department of Consumer and Business Services shall examine every authorized insurer, including an audit of the financial affairs of such insurer, as often as the director determines an examination to be necessary but at least once each five years. An examination shall be conducted for the purpose of determining the financial condition of the insurer, its ability to fulfill its obligations and its manner of fulfillment, the nature of its operations and its compliance with the Insurance Code. The director may also make such an examination of any surplus lines insurance producer or any person holding the capital stock of an authorized insurer or surplus lines insurance producer for the purpose of controlling the management thereof as a voting trustee or otherwise, or both.

(2) Instead of conducting an examination of an authorized foreign or alien insurer, the director may accept an examination report on the insurer that is prepared by the insurance department for the state of domicile or state of entry of the insurer if:

(a) At the time of the examination the insurance department of the state was accredited under the Financial Regulation Standards and Accreditation Program or successor program of the National Association of Insurance Commissioners; or

(b) The examination was performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by such an accredited insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(3) Examination of an alien insurer shall be limited to its insurance transactions, assets, trust deposits and affairs in the United States except as otherwise required by the director. [Formerly 736.545; 1979 c.870 §2; 1981 c.874 §18; 1990 c.2 §46; 1993 c.447 §1; 2003 c.364 §67]

731.302 Appointment of examiners; retaining of appraisers, actuaries and others; evidentiary status of facts and conclusions. (1) When the Director of the Department of Consumer and Business Services determines that an examination should be conducted, the director shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting the examination, each examiner shall consider the guidelines and procedures in the examiner handbook, or its successor publication, adopted by the National Association of Insurance Commissioners. The director may prescribe the examiner handbook or its successor publication and employ other guidelines and procedures that the director determines to be appropriate.

(2) When making an examination, the director may retain appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as needed. The cost of retaining such professionals and specialists shall be borne by the person that is the subject of the examination.

(3) At any time during the course of an examination, the director may take other action pursuant to the Insurance Code.

(4) Facts determined and conclusions made pursuant to an examination shall be presumptive evidence of the relevant facts and conclusions in any judicial or administrative action. [1993 c.447 §2]

731.304 Investigation of persons transacting insurance. The Director of the Department of Consumer and Business Services, whenever the director deems it advisable in the interest of policyholders or for the public good, shall investigate into the affairs of any person engaged in, proposing to engage in or claiming or advertising to engage in:

(1) Transacting insurance in this state;

(2) Organizing or receiving subscriptions for or disposing of the stock of or in any manner taking part in the formation or business of an insurer; or

(3) Holding capital stock of one or more insurers for the purpose of controlling the management thereof as voting trustee or otherwise. [1967 c.359 §69]

731.308 Procedure at examination or investigation; production of books and other records. (1) Upon an examination or investigation the Director of the Department of Consumer and Business Services may examine under oath all persons who may have material information regarding the property or business of the person being examined or investigated.

(2) Every person being examined or investigated shall produce all books, records, accounts, papers, documents and computer and other recordings in its possession or control relating to the matter under examination or investigation, including, in the case of an examination, the property, assets, business and affairs of the person.

(3) With regard to an examination, the officers, directors and agents of the person being examined shall provide timely, convenient and free access at all reasonable hours at the offices of the person being examined to all books, records, accounts, papers, documents and computer and other recordings. The officers, directors, employees and agents of the person must facilitate the examination. [Formerly 736.555; 1993 c.447 §3]

731.312 Report of examination; review by person examined; hearing; confidentiality of certain information and documents; permitted disclosures. (1) Not later than the 60th day after completion of an examination, the examiner in charge of the examination shall submit to the Director of the Department of Consumer and Business Services a full and true report of the examination, verified by the oath of the examiner. The report shall comprise only facts appearing upon the books, papers, records, accounts, documents or computer and other recordings of the person, its agents or other persons being examined or facts ascertained from testimony of individuals concerning the affairs of such person, together with such conclusions and recommendations as reasonably may be warranted from such facts.

(2) The director shall make a copy of the report submitted under subsection (1) of this section available to the person who is the subject of the examination and shall give the person an opportunity to review and comment on the report. The director may request additional information or meet with the person for the purpose of resolving questions or obtaining additional information, and may direct the examiner to consider the additional information for inclusion in the report.

(3) Before the director files the examination report as a final examination report or makes the report or any matters relating thereto public, the person being examined shall have an opportunity for a hearing. A copy of the report must be mailed by certified mail to the person being examined. The person may request a hearing not later than the 30th day after the date on which the report was mailed. This subsection does not limit the authority of the director to disclose a preliminary or final examination report as otherwise provided in this section.

(4) The director shall consider comments presented at a hearing requested under subsection (3) of this section and may direct the examiner to consider the comments or direct that the comments be included in documentation relating to the report, although not as part of the report itself. The director may file the report as a final examination report at any time after consideration of the comments or at any time after the period for requesting a hearing has passed if a hearing is not requested.

(5) A report filed as a final examination report is subject to public inspection. The director, after filing any report, if the director considers it for the interest of the public to do so, may publish any report or the result of any examination as contained therein in one or more newspapers of the state without expense to the person examined.

(6) All work papers, recorded information, documents and copies thereof that are produced or obtained by or disclosed to the director or any other person in the course of an examination or in the course of analysis by the director of the financial condition or market conduct of an insurer are confidential and are exempt from public inspection as provided in ORS 705.137. If the director, in the directors sole discretion, determines that disclosure is necessary to protect the public interest, the director may make available work papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the director or any other person in the course of the examination.

(7) The director may disclose the content of an examination report that has not yet otherwise been disclosed or may disclose any of the materials described in subsection (6) of this section as provided in ORS 705.137. [Formerly 736.560; 1993 c.447 §4; 1999 c.364 §1; 2001 c.377 §5]

731.314 Immunity for director, examiner and others. (1) No cause of action may arise and no liability may be imposed against the Director of the Department of Consumer and Business Services, an authorized representative of the director or any examiner appointed by the director for any statements made or conduct performed in good faith pursuant to an examination or investigation.

(2) No cause of action may arise and no liability may be imposed against any person for communicating or delivering information or data to the director or an authorized representative of the director or examiner pursuant to an examination or investigation if the communication or delivery was performed in good faith and without fraudulent intent or an intent to deceive.

(3) This section does not abrogate or modify in any way any common law or statutory privilege or immunity otherwise enjoyed by any person to which subsection (1) or (2) of this section applies.

(4) The court may award reasonable attorney fees to the prevailing party in a cause of action arising out of activities of the director or an examiner in carrying out an examination or investigation. [1993 c.447 §5; 1995 c.618 §127]

731.316 Expenses of examination of insurer. Any person examined under ORS 731.300 shall pay to the Director of the Department of Consumer and Business Services the just and legitimate costs of the examination as determined by the director, including actual necessary transportation and traveling expenses. [Formerly 736.565; 1969 c.336 §6]

731.324 Service of process on Secretary of State; notice to unauthorized insurer. (1) Any act set forth in ORS 731.146 by an unauthorized insurer is equivalent to and shall constitute an irrevocable appointment by such insurer, binding upon the insurer, the executor of the insurer or administrator, or successor in interest if a corporation, of the Secretary of State or the successor in office, to be the true and lawful attorney of such insurer. All lawful process in any action in any court by the Director of the Department of Consumer and Business Services or by the state and any notice, order, pleading or process in any proceeding before the director which arises out of transacting insurance in this state by such insurer may be served upon the Secretary of State or the successor in office. Transacting insurance in this state by an unauthorized insurer shall be signification of its agreement that lawful process in a court action and any notice, order, pleading, or process in an administrative proceeding before the director so served shall be of the same legal force and validity as personal service of process in this state upon such insurer.

(2) Service of process in such action shall be made by delivering to and leaving with the Secretary of State, or one of the assistants, two copies of the document served and by payment to the Secretary of State of the fee prescribed by law. Service upon the Secretary of State shall be service upon the principal.

(3) The Secretary of State shall forward by certified mail one of the copies of such process or such notice, order, pleading, or process in proceedings before the director to the defendant in such court proceeding or to whom the notice, order, pleading, or process in such administrative proceeding is addressed or directed at its last-known principal place of business and shall keep a record of all process so served on the defendant. Such record shall show the day and hour of service. Service is sufficient, provided:

(a) Notice of service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within 10 days thereafter by certified mail by the plaintiff or the plaintiffs attorney in the court proceeding or by the director in the administrative proceeding to the defendant at the last-known principal place of business of the defendant.

(b) The defendants receipt or receipts issued by the post office with which the letter is certified or registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiffs attorney in court proceeding or of the director in administrative proceeding, showing compliance therewith are filed with the clerk of the court in which such action is pending or with the director in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within such further time as the court or director may allow.

(4) No plaintiff shall be entitled to a judgment or a determination by default in any court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the director is served under this section until the expiration of 45 days after the date of filing of the affidavit of compliance.

(5) Nothing in this section shall limit or affect the right to serve any process, notice, order, or demand upon any person or insurer in any other manner now or hereafter permitted by law. [1969 c.336 §3]

731.328 Deposits by unauthorized insurers in actions or proceedings. (1) Before an unauthorized insurer files or causes to be filed any pleading in any court action or any notice, order, pleading, or process in an administrative proceeding before the Director of the Department of Consumer and Business Services instituted against such person or insurer, by services made as provided in ORS 731.324, such insurer shall deposit with the clerk of the court in which such action is pending, or with the director in administrative proceedings before the director, cash or securities. The insurer may also file with such clerk or director a bond with good and sufficient sureties, to be approved by the clerk or director, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in an amount to be fixed by the court or director sufficient to secure the payment of any final judgment which may be rendered in such action or administrative proceeding.

(2) The director, in any administrative proceeding in which service is made as provided in ORS 731.324, may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (1) of this section and to defend such action.

(3) Nothing in subsection (1) of this section shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in ORS 731.324. [1969 c.336 §4; 1991 c.331 §126; 1997 c.631 §545]

AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

731.354 Certificate of authority required. No person shall act as an insurer and no insurer shall directly or indirectly transact insurance in this state except as authorized by a subsisting certificate of authority issued to the insurer by the Director of the Department of Consumer and Business Services. [1967 c.359 §73]

731.356 Unauthorized insurance transaction enforcement. When the Director of the Department of Consumer and Business Services believes, from evidence satisfactory to the director, that any insurer is violating or about to violate the provisions of ORS 731.354, the director may cause a complaint to be filed in the Circuit Court of Marion County to enjoin and restrain such insurer from continuing such violation. The court shall have jurisdiction of the proceeding and shall have the power to make and enter an order or judgment awarding such preliminary or final injunctive relief as in its judgment is proper. [1969 c.336 §2]

731.358 Requirements of domestic insurers generally. Upon application a domestic insurer shall be granted a certificate of authority to transact any class of insurance permitted by the Insurance Code and provided for in its articles of incorporation upon its compliance with all the laws of this state and the rules of the Department of Consumer and Business Services relating to such insurers. [Formerly 736.085]

731.362 Requirements of foreign or alien insurers generally. (1) A foreign or alien insurer may be authorized to transact insurance in this state when it has complied with the following requirements:

(a) It shall file with the Director of the Department of Consumer and Business Services a certified copy of its charter, articles of incorporation or deed of settlement and a statement of its financial condition and business in all states in such form and detail as the director may require, signed and sworn to by at least two of its executive officers or the United States manager.

(b) It shall satisfy the director that it is fully and legally organized under the laws of its state or government to do the business it proposes to transact.

(c) It shall satisfy the director that it is possessed of and will maintain at all times its required capitalization.

(d) It shall make such deposits with the Department of Consumer and Business Services as are required by the provisions of the Insurance Code.

(2) Upon compliance with the requirements of this section and all other requirements imposed on such insurer by the Insurance Code, the director shall issue to it a certificate of authority. [Formerly 736.205; 1999 c.196 §1]

731.363 Authorized foreign insurer becoming domestic insurer. (1) An authorized foreign insurer may become a domestic insurer:

(a) By complying with all of the requirements of law relating to the organization and authorization of a domestic insurer of the same type;

(b) By filing articles of incorporation that are amended to comply with all of the requirements of law relating to the organization and authorization of a domestic insurer of the same type; and

(c) By designating its principal place of business at a place in this state.

(2) If the Director of the Department of Consumer and Business Services determines that an authorized foreign insurer has complied with the requirements of subsection (1) of this section, the insurer is entitled to a certificate of authority to transact insurance in this state and shall be subject as a domestic insurer to the authority and jurisdiction of this state. [1995 c.639 §9; 1997 c.771 §24]

731.364 Domestic insurer transferring domicile to another state. A domestic insurer, upon the approval of the Director of the Department of Consumer and Business Services, may transfer its domicile to any other state in which it is admitted to transact the business of insurance. Upon such a transfer the insurer ceases to be a domestic insurer and may be authorized in this state if qualified as a foreign insurer. The director shall approve such a proposed transfer unless the director determines that the transfer is not in the interest of the policyholders of this state. [1995 c.639 §10]

731.365 Effect of transfer of domicile by domestic or foreign insurer; notice to director by transferring insurer. (1) The certificate of authority, insurance producer appointments and licenses, rates and other items allowed by the Director of the Department of Consumer and Business Services pursuant to the discretion of the director that are in existence at the time an authorized insurer transfers its domicile to this or any other state as provided in ORS 731.363 or 731.367 or by merger, consolidation or any other lawful method shall continue in full force and effect upon the transfer if the insurer remains authorized to transact insurance in this state.

(2) All outstanding policies of a transferring insurer shall remain in full force and effect and need not be indorsed as to the new name of the insurer or its new location unless so ordered by the director. A transferring insurer shall file new policy forms with the director on or before the effective date of the transfer but may use existing policy forms with appropriate indorsements if allowed by the director, according to any conditions established by the director.

(3) Each transferring insurer shall notify the director of the details of the proposed transfer and shall file promptly any resulting amendments to corporate or other organizational documents filed or required to be filed with the director.

(4) This section applies to a domestic insurer that transfers its domicile to another state and to an authorized foreign insurer that transfers its domicile either to this state or to another state. [1995 c.639 §11; 1997 c.771 §25; 2003 c.364 §68]

731.366 [Formerly 749.040; 1971 c.231 §42; 1977 c.651 §1; 1993 c.709 §4; renumbered 731.369 in 1995]

731.367 Transfer of domicile by unincorporated authorized foreign insurer. An unincorporated authorized foreign insurer transfers its domicile to this state when the Director of the Department of Consumer and Business Services determines that it has complied with all of the requirements of law relating to the organization and authorization of a domestic insurer of the same type as provided in ORS 731.363. No merger, consolidation or other method shall be required to effect a transfer of the domicile of the unincorporated insurer to this state and no vote or approval of the policyholders, members or subscribers of the unincorporated insurer shall be required. Any agreement of indemnity, appointment or governance or any similar agreement shall continue in full force after the transfer if the unincorporated insurer remains an authorized insurer. The laws of this state, however, shall govern all such agreements regardless of any other law to the contrary, and such agreements shall be considered to be modified to reflect that this state is the principal place of business and domicile of the unincorporated insurer. [1995 c.639 §12]

731.369 Requirements of reciprocal insurers generally. (1) A reciprocal insurer, through its attorney, shall file with the Director of the Department of Consumer and Business Services a declaration, verified by the oath of such attorney, setting forth:

(a) The name or title of the reciprocal insurer.

(b) The location of the principal office of the reciprocal insurer.

(c) The class or classes of insurance to be effected or exchanged.

(d) A copy of the form of power of attorney or instrument under which such insurance is to be effected or exchanged.

(e) A copy of the policy under or by which such contracts of insurance are effected or exchanged among the subscribers.

(f) That applications have been made for insurance in the amounts required by subsection (2) of this section, and that such applications will be concurrently effective when the reciprocal insurer is authorized to commence business by the director.

(g) If a foreign or alien reciprocal insurer, that there has been deposited and shall be maintained at all times with the State Treasurer or other proper official of the state in which the insurer is domiciled $50,000 in cash or securities, as a general deposit for the benefit of subscribers wherever located. Where the laws of the home state do not provide for the acceptance of such a deposit, the deposit may be made with a bank or trust company in escrow subject to the control of the insurance commissioner of the home state, and such deposit shall be released only upon the written order of such insurance commissioner. A certification from the insurance director or other proper state official of the state in which the reciprocal insurer is domiciled shall be attached to the application for the certificate of authority.

(2) The reciprocal insurer must have bona fide applications for insurance aggregating not less than $3 million upon at least 200 risks, except in the case of wet marine hull insurance written by a domestic reciprocal insurer for persons whose earned income, in whole or in part, is derived from taking and selling food resources living in an ocean, bay or river, the applications must cover at least 25 hulls and the insurance must aggregate at least $125,000.

(3) The applicant shall furnish any other relevant information required by the director, except no reciprocal insurer shall be required to furnish or file the names or addresses of its policyholders or subscribers. [Formerly 731.366]

731.370 Reciprocal insurers financial statement; service of process. (1) The application for a certificate of authority shall be accompanied by a sworn statement of a reciprocal insurer showing the financial condition of the insurer as of December 31 immediately preceding. The Director of the Department of Consumer and Business Services may require a supplemental statement to be furnished as of a later date.

(2) Concurrently with the filing of the declaration provided for by the terms of ORS 731.369, the attorney shall file with the director an instrument in writing executed for the subscribers conditioned that upon the issuance of certificate of authority, action may be brought in the county in which the property insured thereunder is situated or where the injured person resides, and service of process may be had as provided in ORS 731.434 in all actions in this state arising out of policies issued by the reciprocal insurer, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney. Actions may be brought against or defended in the name of the reciprocal insurer adopted by the subscribers. [Formerly 749.050]

731.371 Powers of reciprocal insurer regarding real estate. Except where inconsistent with other provisions of the Insurance Code, a reciprocal insurer in its own name, as in the case of an individual, may purchase, receive, own, hold, lease, mortgage, pledge or encumber by deed of trust or otherwise, manage and sell real estate for the purposes and objects of the insurer including, but not limited to, investment for the production of income or for its accommodation in the convenient transaction of its business. Any contract, including but not limited to a deed, lease, mortgage, deed of trust, purchase or sale agreement or any other contract to be executed in the name of the insurer, may be executed by the attorney in fact designated by the insurers subscribers. [1991 c.401 §35]

Note: 731.371 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 731 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

731.374 Exemptions to certificate of authority requirement. A certificate of authority is not required of an insurer with respect to the following:

(1) Transactions pursuant to surplus lines coverages lawfully written under the Insurance Code.

(2) Reinsurance, when transacted by an insurer duly authorized by its state of domicile to transact the class of insurance involved. [1967 c.359 §78]

731.378 Foreign and alien insurers exempt from laws governing admission of foreign and alien corporations. No foreign or alien insurer that has complied with the requirements of the Insurance Code shall be subject to any other provisions of the laws of this state relating to admission or licensing of foreign or alien corporations. [Formerly 736.220]

731.380 Authority of foreign and alien insurers to take, acquire, hold and enforce notes secured by mortgages; statement; fees. (1) Subject to subsection (2) of this section, any foreign or alien insurer, without being authorized to transact business in this state, may take, acquire, hold and enforce notes secured by real estate mortgages or trust deeds and make commitments to purchase such notes. A foreign or alien insurer may foreclose the mortgages and trust deeds in the courts of this state, acquire the mortgaged property, hold, own and operate the property for a period not exceeding five years and dispose of the property. The activities authorized under this subsection by such a foreign or alien insurer shall not constitute transacting business in this state for the purposes of ORS chapter 60.

(2) Before a foreign or alien insurer engages in any of the activities described in subsection (1) of this section, the foreign or alien insurer shall first file with the Department of Consumer and Business Services a statement signed by its president, secretary, treasurer or general manager that it constitutes the Director of the Department of Consumer and Business Services its attorney for service of process, and shall pay an initial filing fee of $200 and an annual license fee of $200. The statement shall include the address of the principal place of business of the foreign or alien insurer.

(3) The director, upon receiving service of process as authorized by subsection (2) of this section, immediately shall forward by registered mail or by certified mail with return receipt all documents served upon the director to the principal place of business of the foreign or alien insurer.

(4) A foreign or alien insurer that indirectly engages in the activities described in subsection (1) of this section because of its beneficial interest in a pool of notes secured by real estate mortgages or trust deeds need not comply with subsection (2) of this section. [1987 c.94 §118; 1991 c.249 §70]

731.381 Exemption from taxes for foreign and alien insurers engaging in activities authorized by ORS 731.380. Engaging in the activities authorized by ORS 731.380 by a foreign or alien insurer shall not subject the foreign or alien insurer to any tax, license fee or charge, except as provided in ORS 731.380, for the privilege of doing business within the State of Oregon or to any tax measured by net or gross income. However, if the foreign or alien insurer acquires any property given as security for such a mortgage or trust deed, all income accruing to the foreign or alien insurer solely from the ownership, sale or other disposal of such property is subject to taxation in the same manner and on the same basis as income of corporations doing business in this state. [1987 c.94 §119]

731.382 General eligibility for certificate of authority. To qualify for and hold authority to transact insurance in this state an insurer must be an incorporated insurer, or a reciprocal insurer or an incorporated fraternal benefit society. [1967 c.359 §80]

731.385 Standards for determining whether continued operation of insurer is hazardous; rules; order; hearing. (1) The Director of the Department of Consumer and Business Services shall establish standards by rule for determining whether the continued operation of an authorized insurer may be hazardous to the policyholders or to the insurance-buying public generally, for the purpose of carrying out ORS chapter 734 and other provisions of the Insurance Code that authorize the director to take action against such an insurer. If the director makes such a determination, the director may order the insurer to take one or more of the following actions:

(a) Reduce the total amount of present and potential liability for policy benefits by reinsurance.

(b) Reduce, suspend or limit the volume of business being accepted or renewed.

(c) Reduce general insurance and commission expenses by methods specified by the director.

(d) Increase the capital and surplus of the insurer.

(e) Suspend or limit the declaration and payment of dividends by the insurer to its stockholders or to its policyholders.

(f) Limit or withdraw from certain investments or discontinue certain investment practices to the extent the director determines such action to be necessary.

(2) The director may exercise authority under subsection (1) of this section in addition to or instead of any other authority that the director may exercise under the Insurance Code.

(3) The director may issue an order under this section with or without a hearing. An insurer subject to an order issued without a hearing may file a written request for a hearing to review the order. Such a request shall not stay the effect of the order. The hearing shall be held within 30 days after the filing of the request. The director shall complete the review within 30 days after the record for the hearing is closed, and shall discontinue the action taken under subsection (1) of this section if the director determines that none of the conditions giving rise to the action exists. [1993 c.447 §14]

731.386 Management of insurers. The Director of the Department of Consumer and Business Services shall not grant or continue authority to transact insurance in this state for any insurer:

(1) The management of which is found by the director to be untrustworthy or so lacking in insurance experience as to make the proposed operation or the continued operation hazardous to the insurance-buying public; or

(2) That the director has good reason to believe is affiliated directly or indirectly through ownership, control, reinsurance transactions or other insurance or business relations, with any person whose business operations are or have been marked to the detriment of policyholders, stockholders, investors, creditors or the public, by manipulation or dissipation of assets, manipulation of accounts or reinsurance, or by similar injurious actions. [1967 c.359 §81; 1993 c.447 §15]

731.390 Government insurers not to be authorized. No certificate of authority may be issued to any state, province or foreign government nor to any instrumentality, political subdivision or agency thereof. [Formerly 736.080]

731.394 Combinations of insuring powers in one insurer. An insurer that otherwise qualifies therefor may be authorized to transact any one class or combination of classes of insurance, except:

(1) A reciprocal insurer shall not transact life insurance or title insurance.

(2) A title insurer shall be a stock insurer, and shall not transact any other class of insurance.

(3) A mortgage insurer shall be a stock insurer, and shall not transact any other class of insurance. [1967 c.359 §83; 1969 c.692 §2]

731.396 Certificate of authority and good financial condition required to issue variable life insurance or variable annuity policies. No domestic, foreign or alien insurer shall deliver or issue for delivery in this state variable life insurance or variable annuity policies unless the insurer is authorized to transact life insurance in this state and the Director of the Department of Consumer and Business Services is satisfied that its condition and method of operation in connection with the issuance of such policies will not render its operation hazardous to its policyholders or the public in this state. In making the determination the director shall consider, among other things:

(1) The history and financial condition of the insurer;

(2) The character, responsibility and fitness of the officers and directors of the insurer; and

(3) The laws and rules under which the insurer is authorized by its domicile to issue such policies. [1973 c.435 §4]

731.398 Amendment of certificate of authority. The Director of the Department of Consumer and Business Services at any time may amend an insurers certificate of authority to accord with lawful changes in the insurers charter or insuring powers. [1967 c.359 §84]

731.402 Issuance or refusal of certificate of authority. (1) The Director of the Department of Consumer and Business Services shall issue to an insurer a certificate of authority if upon completion of the application for a certificate of authority by the insurer the director finds, from the application and such other investigation and information the director may acquire, that the insurer is fully qualified and entitled thereto under the Insurance Code.

(2) The director shall take all necessary action and shall either issue or refuse to issue a certificate of authority within a reasonable time after the completion of the application for such authority.

(3) The certificate of authority, if issued, shall specify the class or classes of insurance the insurer is authorized to transact in this state. The director may issue authority limited to particular subclasses of insurance or types of insurance coverages within the scope of a class of insurance. [1967 c.359 §85]

731.406 What certificate evidences; ownership of certificate. (1) An insurers subsisting certificate of authority is evidence of its authority to transact in this state the class or classes of insurance specified therein, either as direct insurer or as reinsurer or as both.

(2) Although issued to the insurer the certificate of authority is at all times the property of this state. Upon any suspension, revocation or termination thereof the insurer promptly shall deliver the certificate of authority to the Director of the Department of Consumer and Business Services. [1967 c.359 §86]

731.410 Continuance, expiration or reinstatement of certificate of authority. (1) A certificate of authority shall continue in force as long as the insurer is entitled thereto under the Insurance Code and until suspended or revoked by the Director of the Department of Consumer and Business Services, or terminated at the request of the insurer; subject, however, to continuance of the certificate by the insurer each year by:

(a) Payment prior to April 1 of the continuation fee established by the director;

(b) Due filing by the insurer of its annual statement for the calendar year preceding;

(c) Due filing by the insurer of each annual statement supplement; and

(d) Payment by the insurer of premium taxes with respect to the preceding calendar year as required by ORS 731.808 to 731.828.

(2) A certificate of authority that is not continued by the insurer under subsection (1) of this section expires on the 60th day after the date on which the payment or filing is due.

(3) The director promptly shall notify the insurer of impending expiration of its certificate of authority.

(4) The director, in the discretion of the director, upon the insurers request made not later than the 90th day after expiration, may reinstate a certificate of authority which the insurer has permitted to expire, after the insurer has cured all its failures which resulted in the expiration and has paid the fee for reinstatement established by the director. Otherwise the insurer shall be granted another certificate of authority only after filing application therefor and meeting all other requirements as for an original certificate of authority in this state. [1967 c.359 §87; 1989 c.413 §3; 1995 c.639 §1]

731.414 Suspension or revocation of certificate of authority; mandatory grounds. (1) The Director of the Department of Consumer and Business Services shall refuse to continue, or shall suspend or revoke, an insurers certificate of authority if:

(a) As a foreign insurer, it no longer meets the requirements for the authority; or as a domestic insurer, it has failed to cure an impairment of required capitalization within the time allowed therefor by the director under ORS 732.230;

(b) The insurer knowingly exceeds its charter powers or powers granted under its certificate of authority; or

(c) As a foreign or alien insurer, its certificate of authority to transact insurance is suspended or revoked by its domicile.

(2) Except in cases of impairment of required capitalization or suspension or revocation by another domicile as referred to in subsection (1)(c) of this section, the director shall refuse, suspend or revoke the certificate of authority only after a hearing granted to the insurer, unless the insurer waives such hearing in writing. [1967 c.359 §88]

731.418 Grounds for suspension or revocation of certificate of authority. (1) The Director of the Department of Consumer and Business Services may refuse to continue or may suspend or revoke an insurers certificate of authority if the director finds after a hearing that:

(a) The insurer has violated or failed to comply with any lawful order of the director, or any provision of the Insurance Code other than those for which suspension or revocation is mandatory.

(b) The insurer is in unsound condition, or in such condition or using such methods and practices in the conduct of its business, as to render its further transaction of insurance in this state hazardous or injurious to its policyholders or to the public.

(c) The insurer has failed, after written request by the director, to remove or discharge an officer or director who has been convicted in any jurisdiction of an offense which, if committed in this state, constitutes a misdemeanor involving moral turpitude or a felony, or is punishable by death or imprisonment under the laws of the United States, in any of which cases the record of the conviction shall be conclusive evidence.

(d) The insurer is affiliated with and under the same general management, interlocking directorate or ownership as another insurer that transacts direct insurance in this state without having a certificate of authority therefor, except as permitted under the Insurance Code.

(e) The insurer or an affiliate or holding company of the insurer refuses to be examined or any director, officer, employee or representative of the insurer, affiliate or holding company refuses to submit to examination relative to the affairs of the insurer, or to produce its accounts, records, and files for examination when required by the director or an examiner of the Department of Consumer and Business Services, or refuse to perform any legal obligation relative to the examination.

(f) The insurer has failed to pay any final judgment rendered against it in this state upon any policy, bond, recognizance or undertaking issued or guaranteed by it, within 30 days after the judgment became final, or within 30 days after time for taking an appeal has expired, or within 30 days after dismissal of an appeal before final determination, whichever date is the later.

(g) The insurer fails to comply with ORS 742.534 (1).

(h) The insurer has failed to comply with ORS 476.270 (1), (2) or (3) or 654.097 (1).

(2) Without advance notice or a hearing thereon, the director may suspend immediately the certificate of authority of any insurer as to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings, have been commenced in any state by the public insurance supervisory official of such state. [1967 c.359 §89; 1971 c.321 §17; 1971 c.523 §10; 1975 c.585 §4; 1981 c.701 §3; 1993 c.447 §7]

731.422 Order of suspension, revocation or refusal; effect upon insurance producers authority. (1) All suspensions or revocations of, or refusals to continue, an insurers certificate of authority shall be by order of the Director of the Department of Consumer and Business Services order.

(2) Upon suspending, revoking or refusing to continue the insurers certificate of authority, the director forthwith shall give notice thereof to the insurers insurance producers in this state of record in the Department of Consumer and Business Services, and likewise shall suspend or revoke the authority of such insurance producers to represent the insurer. The director also shall give notice to the insurance supervisory authority in jurisdictions in which the insurer is authorized, if a domestic insurer, or in its domicile if a foreign or alien insurer.

(3) In the discretion of the director, the director may publish notice of such suspension, revocation or refusal in one or more newspapers of general circulation in this state. [1967 c.359 §90; 2003 c.364 §69]

731.426 Duration of suspension; insurers obligations during suspension period; reinstatement. (1) In an order suspending the certificate of authority of an insurer, the Director of the Department of Consumer and Business Services may provide that the suspension expires at the end of a specified period or when the director determines that the cause or causes of the suspension have terminated. During the suspension the director may rescind or shorten the suspension by further order.

(2) During the suspension period the insurer shall not solicit or write any new business in this state, but shall file its annual statement and pay fees, licenses and taxes as required under the Insurance Code, and may service its business already in force in this state, as if the certificate of authority had continued in full force.

(3) Upon expiration of a specific suspension period, if within such period the certificate of authority has not terminated, the insurers certificate of authority automatically shall reinstate unless the director finds that the cause or causes of the suspension have not terminated, or that the insurer is otherwise not in compliance with the requirements of the Insurance Code, and of which the director shall give the insurer notice not less than 30 days in advance of the expiration of the suspension period.

(4) When the director determines that a suspension should expire because the cause or causes have terminated, the director shall reinstate the certificate of authority of the insurer unless the certificate of authority has expired within the suspension period.

(5) Upon reinstatement of the insurers certificate of authority, the authority of its insurance producers in this state to represent the insurer shall likewise reinstate. The director promptly shall notify the insurer and its insurance producers in this state of record in the Department of Consumer and Business Services, of such reinstatement. If pursuant to ORS 731.422 the director has published notice of suspension, in like manner the director shall publish notice of the reinstatement. [1967 c.359 §91; 1989 c.700 §1; 2003 c.364 §70]

731.428 Written consent to engage or participate in business of insurance; rules. (1) A person who is prohibited by 18 U.S.C. 1033 from engaging or participating in the business of insurance because of a conviction of a felony involving dishonesty or a breach of trust or conviction of a crime under 18 U.S.C. 1033 may apply to the Director of the Department of Consumer and Business Services for a written consent to engage or participate in the business of insurance.

(2) The director shall establish by rule a procedure and standards by which the director may issue a written consent to engage or participate in the business of insurance to a person convicted of a crime described in subsection (1) of this section.

(3) The director shall not issue a license under the Insurance Code to an applicant who has been convicted of a crime referred to in subsection (1) of this section unless the director also issues a written consent.

(4) If a person issued a license under the Insurance Code has been convicted of a crime referred to in subsection (1) of this section or is subsequently the subject of such a conviction, the director shall revoke, suspend or refuse to renew the license. The person may apply to the director for a written consent as provided in subsection (1) of this section. [2001 c.191 §59]

Note: 731.428 was added to and made a part of ORS chapter 731 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

731.430 Name of insurer. (1) No insurer shall be formed or authorized to transact insurance in this state which has or will have, or which uses or will use as an assumed business name, a name or principal identifying name factor:

(a) That is the same as or deceptively similar to:

(A) Any other insurer so formed or authorized;

(B) Any name reserved or registered as authorized by this section;

(C) Any name on file with the Secretary of State pursuant to ORS chapter 60, 65 or 648; or

(D) The name of any insurer that was authorized to transact insurance in this state within the preceding 10 years if insurance policies issued by such other insurer still are outstanding in this state. With the consent of the insurer issuing such policies, the Director of the Department of Consumer and Business Services may waive this provision if the director finds that the waiver will not be detrimental to the public; or

(b) That is deceptive or misleading as to the type of organization of the insurer or that does not indicate the insurer is transacting insurance.

(2) Any insurer doing business in this state may file and register with the director in writing, in its articles of incorporation or otherwise, an assumed name that it will use in transacting insurance in this state. Such name may not be a name prohibited by subsection (1) of this section.

(3) Any person may reserve a name for use as a corporate name or an assumed business name in transacting insurance in this state by filing in writing with the director a reservation of such name. Such name may not be a name prohibited by subsection (1) of this section. Such reservation shall expire six months after the date of filing unless:

(a) If filed by an insurer, it is using such name as an authorized insurer; or

(b) If filed by a noninsurer, it has filed with the director a formal application for a permit to form an insurer in this state. If a valid reservation is on file, the director may accept the filing of a same or deceptively similar name by another person which filing shall become effective, in the order of filing, at the expiration of the six-month provision unless the original reservation does not expire pursuant to this subsection.

(4) When an insurer is merged as provided in the Insurance Code, the surviving insurer may retain the use of the name for a period of five years after the effective date of merger. If such name is retained, use of the same or deceptively similar name by other insurers shall be prohibited as specified under this section during the five-year period. [1967 c.359 §92; 1987 c.414 §161a; 1987 c.846 §2; 1993 c.447 §104]

731.434 Registered office and agent. (1) The provisions, procedures and requirements of ORS chapter 60 relating to a registered office, registered agent and to service of process, notice and demand shall govern all insurers transacting insurance in this state, whether authorized or unauthorized, except that the Director of the Department of Consumer and Business Services shall be substituted for the Secretary of State as the person with whom all filings shall be made and upon whom, in the circumstances specified by statute, such service may be effected.

(2) This section shall not apply to insurers for whom a certificate of authority is not required under ORS 731.374. [1967 c.359 §93; 1987 c.846 §3; 1995 c.79 §358]

731.438 Title plant requirement for title insurers; posting of indexes; plant ownership and maintenance. (1) A title insurer, in order to receive and maintain a certificate of authority, shall own and maintain at all times a title plant covering a period of at least the immediately preceding 50 years except years before 1960 and consisting of a general index, adequate maps and currently posted tract or geographic indexes for all the lands in the county in which title insurance policies or other title services are to be issued or provided. Either directly or through its insurance producer, a title insurer also shall own and maintain for each additional county in which it shall be authorized to transact a title insurance business a comparable title plant or obtain from a person having a comparable title plant for such additional county or counties title insurance showing the status of the title.

(2) The means by which tract or geographic indexes may be currently posted for purposes of subsection (1) of this section include but are not limited to maintenance of the information on ledger sheets, separate cards or sheets of film, whether bound in books or contained in envelopes or storage files, or maintenance of the information on punch cards, computer tape, disc or similar machine compatible form. All title services by a title insurer must be provided in this state. The information upon which the title services are based must be maintained and must be capable of reproduction in this state at all times.

(3) Every title insurance transaction by a title insurer or insurance producer involving the status of title of an Oregon title risk shall be based on one or more title plants which:

(a) Cover the location of the risk;

(b) Meet the requirements of this section; and

(c) Are owned and maintained by one or more title insurers or insurance producers as provided in subsections (4), (5) and (6) of this section.

(4) For any county with a population of 500,000 or more, or any county with a population of 200,000 or more that is contiguous to a county with a population of 500,000 or more, ownership and maintenance of a title plant shall be as provided in this subsection:

(a) The title plant referred to in subsection (1) of this section may be owned and maintained on an exclusive basis or on a joint basis as provided in paragraph (b) of this subsection.

(b) A title plant is owned and maintained on a joint basis under this subsection if two or more persons own and maintain a portion of the title plant as joint venturers, partners, shareholders or participants in another form of joint, several or common property ownership recognized under the laws of this state. If ownership of a title plant is held by fewer than four title insurers or insurance producers, each share of ownership shall be at least 25 percent. If ownership of a title plant is held by four or more insurers or insurance producers, all shares shall be equal.

(5) A title insurer authorized to transact title insurance in this state and every insurance producer of such an authorized title insurer shall own and maintain a title plant.

(6) In any county not described in subsection (4) of this section, a title insurer or its insurance producers transacting title insurance business shall solely own a title plant for that county in conformance with subsections (1) and (2) of this section and shall maintain a title plant for that county on an exclusive basis or a joint basis in conformance with subsections (1) and (2) of this section. A title plant for a county is maintained on a joint basis under this subsection if a title insurer or insurance producer obtains current posting information for its tract or geographic indexes from one or more other title insurers or insurance producers or from a provider that is wholly owned in equal shares by the title insurers or insurance producers utilizing the providers services. [Formerly 748.084; 1983 c.322 §1; 1999 c.183 §1; 2003 c.364 §71]

731.439 Satisfaction of requirements of ORS 731.438 (1) by certain title plants. A title plant that conforms on December 31, 1999, with ORS 731.438 (1) and (2) (1997 Edition) satisfies the requirements of ORS 731.438 (1) as amended by section 1, chapter 183, Oregon Laws 1999, if it also contains after that date a general index, adequate maps and currently posted tract or geographic indexes for all lands in the county. [1999 c.183 §3]

731.442 Prohibition on transacting life insurance business on mutual assessment plan. An insurer may not transact a life insurance business upon a mutual assessment plan within this state. [Formerly 739.105; 2005 c.185 §1]

731.446 Policyholder deposits. An insurer may accept, from a holder of a life insurance policy, deposits in addition to current premium payments to provide a fund for payment of future premiums or to make possible the future acquisition of additional insurance, annuities or other benefits, whether the interest to be paid on such deposits be fixed or variable. Such deposits, or any portion thereof, not used for the purposes described in this section shall be refunded to the policyholder or, upon the death of the policyholder, to designated beneficiaries. [1967 c.359 §96]

731.450 Unrelated business prohibited; exceptions; title insurer as escrow agent. Except as authorized by the federal Gramm-Leach-Bliley Act (P.L. 106-102), an insurer may not engage in any business except the making of insurance or a kind of business related to the insurance business. However, a foreign or alien insurer may engage, outside this state, in any business permitted by its articles of incorporation and the laws of the state of its domicile; and a title insurer also may engage in business as an escrow agent; provided, however, that a title insurer engaging in business as an escrow agent shall be subject to the provisions of ORS 696.505 to 696.590 in respect to its escrow activities. [1967 c.359 §97; 1971 c.398 §5; 1977 c.351 §13; 2001 c.377 §57]

731.454 Domestic insurers not to transact business in jurisdiction where not authorized. No domestic insurer, or any of the representatives thereof, shall transact insurance in any jurisdiction in which such insurer is not authorized in accordance with the laws of such jurisdiction. [Formerly 736.645]

731.458 Exchange of reciprocal or interinsurance contracts. (1) Individuals, partnerships and corporations of this state, hereby designated as subscribers, may exchange reciprocal or interinsurance contracts with each other, or with individuals, partnerships and corporations of other states and countries, providing indemnity among themselves from any loss which may be insured against under the Insurance Code, except life insurance and title insurance. Such contracts may be executed by an attorney, agent or other representative, hereby designated as attorney, duly authorized and acting for such subscribers. The attorney may be an individual, firm or corporation organized under the laws of this state or any other state or territory and having a principal office at the place designated by the subscribers in the power of attorney.

(2) Any corporation now or hereafter organized under the laws of the state, in addition to the rights, powers and franchises specified in its articles of incorporation, may exchange insurance contracts of the kind and character described in subsection (1) of this section. The right to exchange such contracts is declared to be incidental to the purpose for which such corporations are organized and as much granted as the rights and powers expressly conferred. [Formerly 749.010]

731.462 Nonassessable policies of reciprocal insurer. A reciprocal insurer having a surplus of not less than $500,000 may issue nonassessable policies. [1967 c.359 §100]

731.466 Power of attorney for reciprocal insurer. (1) The rights and power of the attorney of a reciprocal insurer shall be as provided in the power of attorney given it by the subscribers.

(2) The power of attorney must set forth:

(a) The powers of the attorney.

(b) That the attorney may accept service of process on behalf of the insurer.

(c) The services to be performed by the attorney in general.

(d) The maximum amount to be deducted from advance premiums or deposits to be paid to the attorney.

(e) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount not less than one nor more than 10 times the premium or premium deposit stated in the policy.

(3) The power of attorney may:

(a) Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(b) Impose such restrictions upon the exercise of the power as are agreed upon by the subscribers;

(c) Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(d) Contain other lawful provisions.

(4) The terms of any power of attorney or agreement collateral thereto shall be reasonable and equitable, and no such power or agreement or any amendment thereof, shall be used or be effective in this state until approved by the Director of the Department of Consumer and Business Services. [1967 c.359 §101; 1997 c.249 §217]

731.470 Attorney for reciprocal insurer. (1) Any instrument required to be verified by the oath of the attorney for a reciprocal insurer may, in case of an incorporated attorney, be verified by the oath of the president, vice president, secretary or other executive officer of such corporation.

(2) The certificate of authority of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

(3) The Director of the Department of Consumer and Business Services may refuse, suspend or revoke the certificate of authority, in addition to other grounds therefor, for failure of a reciprocal insurers attorney to comply with any provision of the Insurance Code.

(4) The attorney for an authorized foreign or alien reciprocal insurer shall not, by virtue of discharge of its duties as such attorney with respect to the insurers transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign persons. [Formerly 749.140]

731.475 Records storage required of workers compensation insurers; examination and audit of records. (1) Every insurer authorized to issue workers compensation coverage to subject employers as required by ORS chapter 656 shall maintain a place of business in this state where the insurer shall:

(a) Process, and keep complete records of, claims for compensation made to the insurer under ORS chapter 656.

(b) Make available upon request complete records, including all records submitted electronically, of all guaranty contracts issued as required by ORS chapter 656.

(c) Keep records identifying the specific persons covered by an employer electing coverage pursuant to ORS 656.039.

(2) Claims records must be retained in, and may be removed from, this state or disposed of, in accordance with the rules of the Director of the Department of Consumer and Business Services. The records must be available to the Department of Consumer and Business Services for examination and audit at all reasonable times upon notice by the department to the insurer.

(3) In lieu of establishing a place of business in this state for the purpose required by this section, an insurer may keep such records in this state at places of business operated by service companies, if:

(a) Each service company is incorporated in or authorized to do business in this state;

(b) The agreement entered into between the insurer and the service company grants each service company a power of attorney to act for the insurer in workers compensation coverage and claims proceedings under ORS chapter 656; and

(c) The agreement entered into between the insurer and each service company is approved by the director.

(4) Notwithstanding subsection (3) of this section, an insurer may not:

(a) Enter into a service agreement contract with one of its insureds unless the insured has service contracts with other insurers; or

(b) Have more than eight locations at any one time where claims are processed or records are maintained. [1975 c.585 §2; 1981 c.874 §8; 1987 c.373 §80a; 1989 c.630 §1; 1991 c.67 §194; 2003 c.170 §10]

731.480 Guaranty contracts issued by workers compensation insurers. An insurer shall not issue guaranty contracts pursuant to ORS chapter 656 unless it furnishes occupational safety and health loss control consultative services to its insured employers consistent with the requirements of ORS 654.097. [1975 c.585 §3; 1981 c.874 §9; 1987 c.373 §80b; 1987 c.884 §61]

731.482 Withdrawal from, failure to renew or cancellation of line by commercial liability insurer. (1) Except as provided in subsection (5) of this section, an insurance company selling commercial liability insurance and authorized to do business in Oregon may not withdraw from, fail to renew or cancel any line of insurance or class of business without supplying appropriate written justification to the Director of the Department of Consumer and Business Services.

(2) Justification for withdrawal, failure to renew or cancellation may include, but need not be limited to:

(a) Insufficient premium income;

(b) Loss experience or expectation of future loss in the particular line of insurance or class of business;

(c) Necessity for uncompetitive or uneconomic rate increases;

(d) Increased hazard in the risks assumed or material change in the line of insurance or class of business that could not have been reasonably contemplated by the insurance company at the time the company began selling the line of insurance or class of business in Oregon; or

(e) Change in the availability or costs of reinsurance.

(3) The director shall issue an order approving or disapproving the withdrawal from, failure to renew or cancellation of a line of insurance or class of business.

(4) An order issued under this section shall include a provision requiring the insurer to notify affected insureds at least 60 days before the effective date of any withdrawal, failure to renew or cancellation approved by the director.

(5) This section does not apply to a surplus lines insurer. [1987 c.774 §34]

731.484 Prohibition on certain sales related to group health and group life insurance. (1) No insurer or insurance producer selling a policy of group life insurance or group health insurance subject to the exemption in ORS 731.146 (2)(b) is authorized to sell membership in a group for the purpose of qualifying an applicant who is an individual for the insurance.

(2) No insurer or insurance producer selling membership in a group is authorized to offer a policy of group life insurance or group health insurance subject to the exemption in ORS 731.146 (2)(b) for the purpose of selling membership in the group. [1989 c.784 §2; 2003 c.364 §72]

731.485 Conditions under which insurer may limit insureds choice of drug outlets and pharmacies. (1) An insurer may limit the drug outlets or pharmacists from which a person covered under a health insurance policy issued by the insurer is authorized by the insurer to obtain services only if the insurer first provides an opportunity to drug outlets and pharmacists to offer to participate as a provider of services as provided in this section. An insurer to which this section applies must provide notice of the opportunity by mailing a notice to the professional organization representing drug outlets and pharmacists in the service area of the insurer. The notice must be given at least 10 days before the deadline for receiving offers. The notice shall state the following:

(a) The date after which offers will not be considered.

(b) The services to be provided under the policy.

(c) That each offer must contain a statement that the drug outlet or pharmacist is in compliance with the requirements of the State Board of Pharmacy.

(d) The name and address of the person or office designated for receipt of the offers.

(2) The services to which this section applies are the services normally provided by drug outlets and pharmacists, including but not limited to prescription drugs.

(3) A professional organization that has received notice pursuant to subsection (1) of this section shall take reasonable steps to relay the notice to each drug outlet registered with the State Board of Pharmacy that is in the relevant service area.

(4) The following apply to an offer submitted by a drug outlet or pharmacist in response to a notice given under subsection (1) of this section:

(a) The offer must be in writing.

(b) The offer must be submitted to the person or office designated in the notice.

(c) The drug outlet or pharmacist must agree to provide services specified by the insurer.

(5) An insurer to which this section applies may select any drug outlet or pharmacist of its choice on whatever basis the insurer alone determines to be appropriate. Nothing in this section prohibits an insurer from contracting with one or more drug outlets or pharmacists exclusively for services to be provided to its insureds. [1993 c.391 §2]

731.486 Exemption from definition of transact insurance for group health and life policies; rules. (1) The exemption in ORS 731.146 (2)(b) does not apply to an insurer that offers coverage under a group health insurance policy or a group life insurance policy in this state unless the Director of the Department of Consumer and Business Services determines that the exemption applies.

(2) The insurer shall submit evidence to the director that the exemption applies. When a master policy is delivered or issued for delivery outside this state to trustees of a fund for two or more employers, for one or more labor unions, for one or more employers and one or more labor unions or for an association, the insurer shall also submit evidence showing compliance with:

(a) ORS 743.526, for a policy of group health insurance; or

(b) ORS 743.354, for a policy of group life insurance.

(3) The director shall review the evidence submitted and may request additional evidence as needed.

(4) An insurer shall submit to the director any changes in the evidence submitted under subsection (2) of this section.

(5) The director may order an insurer to cease offering a policy or coverage under a policy if the director determines that the exemption under ORS 731.146 (2)(b) is no longer satisfied.

(6) Coverage under a master group life or health insurance policy delivered or issued for delivery outside this state that does not qualify for the exemption in ORS 731.146 (2)(b) may be offered in this state if the director determines that the state in which the policy was delivered or issued for delivery has requirements that are substantially similar to those established under ORS 743.360 or 743.522 (2) and that the policy satisfies those requirements.

(7) This section does not apply to any master policy issued to a multistate employer or labor union.

(8) The director may adopt rules to carry out this section. [1989 c.784 §3; 2001 c.943 §1; 2005 c.22 §486]

731.488 Annual audit of insurer; rules. (1) Each insurer shall have an annual audit conducted by an independent certified public accountant and shall file an audited financial report annually with the Director of the Department of Consumer and Business Services. The annual audited financial report shall disclose:

(a) The financial position of the insurer as of the end of the most recent calendar year; and

(b) The results of the insurers operations, cash flows and changes in capital and surplus for the year then ended.

(2) The director shall adopt rules with respect to the following matters as needed for carrying out the requirements of this section:

(a) Required contents and format of the audited financial report.

(b) Requirements for filing the report.

(c) Requirements applicable to qualifications and designation of certified public accountants for purposes of audits under this section. The requirements may include limitations on length of service for certified public accountants and may permit recognition of accountants comparably qualified under the laws of another country.

(d) Requirements applicable to evaluation of the accounting procedures of an insurer and its system of internal control by a certified public accountant.

(e) Standards governing the scope and preparation of the audit.

(f) Requirements and procedures relating to the reporting of the adverse financial condition of an insurer by a certified public accountant.

(g) Requirements and procedures relating to the reporting of significant deficiencies for internal controls of an insurer.

(h) Exemptions.

(i) Any other matter that the director determines to be needed for preparation of or inclusion in the financial report. [1991 c.401 §15]

731.490 [1987 c.774 §52; repealed by 1997 c.131 §1]

731.493 [1987 c.774 §53; repealed by 1997 c.131 §1]

731.496 [1987 c.774 §54; repealed by 1997 c.131 §1]

731.498 [1987 c.774 §58; repealed by 1997 c.131 §1]

731.500 [1987 c.774 §59; repealed by 1997 c.131 §1]

LIMIT OF RISK; REINSURANCE

731.504 Limit of risk. (1) No insurer shall retain any risk on any one subject of insurance, whether a domestic risk or not, in an amount exceeding 10 percent of its surplus to policyholders, or in the case of title insurance, more than 50 percent of such surplus, except that an insurance company, including a reciprocal insurance company, comprised solely of 1,000 or more licensed Oregon physicians organized for the purpose of insuring for professional liability may consider aggregate insurance as surplus to policyholders for purposes of this section and shall not be allowed to retain the risk on any one subject of insurance in excess of two and one-half percent of such aggregate insurance.

(2) For purposes of this section, aggregate insurance is insurance which provides coverage in the event that the total fund of an insurance company, including a reciprocal insurance company, which is available to pay claims for occurrences of any one year, is exhausted. Aggregate insurance shall be in an amount equal to at least five times the annual premium collected by the insurance company.

(3) A subject of insurance for the purposes of this section:

(a) As to insurance against fire and hazards other than windstorm, earthquake and other catastrophic hazards, includes all properties insured by the same insurer that customarily are considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of any other hazard insured against;

(b) As to group life and health insurance, refers individually to each person benefited under the group policy as a separate subject; and

(c) As to mortgage insurance, includes all obligations secured by real property in a single tract, or in multiple tracts not separated by at least one-half mile.

(4) Reinsurance ceded as authorized by ORS 731.508 shall be deducted in determining risk retained. As to surety risks, deduction also shall be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged, or held subject to the suretys consent and for the suretys protection.

(5) As to alien insurers, this section relates only to risks and surplus to policyholders of the insurers United States branch.

(6) As used in this section, surplus to policyholders, in addition to the insurers capital and surplus, includes any voluntary reserves that are not required pursuant to law, includes the contingency reserve held for mortgage insurance as required by ORS 733.100, and shall be determined from the last sworn statement of the insurer on file with the Director of the Department of Consumer and Business Services, or by the last report of examination of the insurer, whichever is the more recent at time of assumption of risk.

(7) This section does not apply to wet marine and transportation insurance or to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy. [1967 c.359 §103; 1969 c.692 §3; 1975 c.796 §12]

731.508 Approved reinsurance. (1) An insurer may accept reinsurance only of such risks, and retain risk thereon within such limits, as it is otherwise authorized to insure.

(2) Except as provided in ORS 731.512, 732.517 to 732.546 or 742.150 to 742.162, an insurer may reinsure risks with an insurer authorized to transact such insurance in this state, or in any other solvent insurer approved or accepted by the Director of the Department of Consumer and Business Services for the purpose of such reinsurance. The director shall not approve or accept any such reinsurance by a ceding domestic insurer in an unauthorized insurer which the director finds for good cause would be contrary to the interests of the policyholders or stockholders of such domestic insurer.

(3) Credit shall not be allowed, as an asset or as a deduction from liability, to any ceding insurer for reinsurance unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance shall be payable under a contract or contracts reinsured by the assuming insurer on the basis of reported claims allowed by the court hearing the liquidation proceeding, without diminution because of the insolvency of the ceding insurer. Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator except:

(a) When the contract or other written agreement specifically provides another payee of the reinsurance in the event of the insolvency of the ceding insurer; or

(b) When the assuming insurer, with the consent of the direct insured or insureds, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

(4) For the purposes of subsection (3) of this section, the reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall, within a reasonable time after the claim is filed in the liquidation proceeding, give written notice to the assuming insurer of the pendency of a claim against the ceding insurer on the contract reinsured. During the pendency of the claim, an assuming insurer may investigate the claim and interpose, at its own expense, in the proceeding in which the claim is to be adjudicated any defenses that the assuming insurer determines to be available to the ceding insurer or its liquidator. The expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit that may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. When two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose one or more defenses to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.

(5) The director may disallow credit that would otherwise be allowed if the director determines that allowing credit would be contrary to accurate financial reporting or proper financial management, or may be hazardous to policyholders of the insurer or the insurance-buying public generally. The director may make such a determination only according to standards established by the director by rule. This subsection applies only to insurers who transact life insurance or health insurance, or both.

(6) Upon request of the director, a ceding insurer promptly shall inform the director in writing of the cancellation or any other material change of any of its reinsurance treaties or arrangements.

(7) This section does not apply to wet marine and transportation insurance. [1967 c.359 §104; 1993 c.447 §68; 1995 c.30 §9; 1995 c.638 §1; 2001 c.318 §14]

731.509 Legislative intent; criteria for allowing credit for reinsurance. (1) The purpose of ORS 731.509, 731.510, 731.511, 731.512 and 731.516 is to protect the interests of insureds, claimants, ceding insurers, assuming insurers and the public generally. The Legislative Assembly declares that its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations. In furtherance of that state interest, the Legislative Assembly mandates that upon the insolvency of an alien insurer or reinsurer that provides security to fund its United States obligations in accordance with ORS 731.509, 731.510, 731.511, 731.512 and 731.516, the assets representing the security shall be maintained in the United States and claims shall be filed with and valued by the state insurance commissioner with regulatory oversight, and the assets shall be distributed in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic United States insurers. The Legislative Assembly declares that the laws contained in ORS 731.509, 731.510, 731.511, 731.512 and 731.516 are fundamental to the business of insurance in accordance with 15 U.S.C. 1011 and 1012.

(2) The Director of the Department of Consumer and Business Services shall not allow credit for reinsurance to a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded unless credit is allowed as provided under ORS 731.508 and unless the reinsurer meets the requirements of:

(a) Subsection (3) of this section;

(b) Subsection (4) of this section;

(c) Subsections (5) and (8) of this section;

(d) Subsections (6) and (8) of this section; or

(e) Subsection (7) of this section.

(3) Credit shall be allowed when the reinsurance is ceded to an authorized assuming insurer that accepts reinsurance of risks, and retains risk thereon within such limits, as the assuming insurer is otherwise authorized to insure in this state as provided in ORS 731.508.

(4) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state as provided in ORS 731.511. The director shall not allow credit to a domestic ceding insurer if the accreditation of the assuming insurer has been revoked by the director after notice and opportunity for hearing.

(5) Credit shall be allowed when the reinsurance is ceded to a foreign assuming insurer or a United States branch of an alien assuming insurer meeting all of the following requirements:

(a) The foreign assuming insurer must be domiciled in a state employing standards regarding credit for reinsurance that equal or exceed the standards applicable under this section. The United States branch of an alien assuming insurer must be entered through a state employing such standards.

(b) The foreign assuming insurer or United States branch of an alien assuming insurer must maintain a combined capital and surplus in an amount not less than $20,000,000. The requirement of this paragraph does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(c) The foreign assuming insurer or United States branch of an alien assuming insurer must submit to the authority of the director to examine its books and records.

(6) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund meeting the requirements of this subsection and additionally complies with other requirements of this subsection. The trust fund must be maintained in a qualified United States financial institution, as defined in ORS 731.510 (1), for the payment of the valid claims of its United States policyholders and ceding insurers and their assigns and successors in interest. The assuming insurer must report annually to the director information substantially the same as that required to be reported on the annual statement form by ORS 731.574 by authorized insurers, in order to enable the director to determine the sufficiency of the trust fund. The following requirements apply to such a trust fund:

(a) In the case of a single assuming insurer, the trust fund must consist of funds in trust in an amount not less than the assuming insurers liabilities attributable to reinsurance ceded by United States ceding insurers. In addition, the assuming insurer must maintain a trusteed surplus of not less than $20,000,000.

(b) In the case of a group including incorporated and individual unincorporated underwriters:

(A) For reinsurance ceded under reinsurance agreements with an inception, amendment or renewal date on or after August 1, 1995, the trust shall consist of a trusteed account in an amount not less than the groups several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group.

(B) For reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of ORS 731.509, 731.510, 731.511, 731.512 and 731.516, the trust shall consist of a trusteed account in an amount not less than the groups several insurance and reinsurance liabilities attributable to business written in the United States.

(C) In addition to the trusts described in subparagraphs (A) and (B) of this paragraph, the group shall maintain in trust a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account.

(D) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the groups domiciliary regulator as are the unincorporated members.

(E) Within 90 days after the groups financial statements are due to be filed with the groups domiciliary regulator, the group shall provide to the director an annual certification by the groups domiciliary regulator of the solvency of each underwriter member or, if certification is unavailable, financial statements of each underwriter member of the group prepared by independent certified public accountants.

(c) In the case of a group of incorporated insurers described in this paragraph, the trust must be in an amount equal to the groups several liabilities attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group. This paragraph applies to a group of incorporated insurers under common administration that complies with the annual reporting requirements contained in this subsection and that has continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation. Such a group must have an aggregate policyholders surplus of $10,000,000,000 and must submit to the authority of this state to examine its books and records and bear the expense of the examination. The group shall also maintain a joint trusteed surplus of which $100,000,000 must be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities. Each member of the group shall make available to the director an annual certification of the members solvency by the members domiciliary regulator and its independent certified public accountant.

(d) The form of the trust and any amendment to the trust shall have been approved by the insurance commissioner of the state in which the trust is domiciled or by the insurance commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(e) The form of the trust and any trust amendments also shall be filed with the insurance commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument must provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust must vest legal title to its assets in its trustees for the benefit of the assuming insurers United States ceding insurers and their assigns and successors in interest. The trust and the assuming insurer are subject to examination as determined by the director. The trust must remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust.

(f) Not later than March 1 of each year, the trustees of each trust shall report to the director in writing the balance of the trust and listing the trusts investments at the preceding year end, and shall certify the date of termination of the trust, if so planned, or certify that the trust will not expire prior to the following December 31.

(7) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection (3), (4), (5) or (6) of this section, but only as to the insurance of risks located in jurisdictions in which the reinsurance is required by applicable law or regulation of that jurisdiction.

(8) If the assuming insurer is not authorized to transact insurance in this state or accredited as a reinsurer in this state, the director shall not allow the credit permitted by subsections (5) and (6) of this section unless the assuming insurer agrees in the reinsurance agreement to the provisions stated in this subsection. This subsection is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement. The assuming insurer must agree in the reinsurance agreement:

(a) That in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction and will abide by the final decision of the court or of any appellate court in the event of an appeal; and

(b) To designate the director or a designated attorney as its true and lawful attorney upon whom any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company may be served.

(9) If the assuming insurer does not meet the requirements of subsection (3), (4) or (5) of this section, the credit permitted by subsection (6) of this section shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(a) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the applicable amount required by subsection (6)(a), (b) or (c) of this section, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation or similar proceedings under the laws of the grantors state or country of domicile, the trustee shall comply with an order of the insurance commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the insurance commissioner with regulatory oversight all the assets of the trust fund.

(b) The assets shall be distributed by and claims shall be filed with and valued by the insurance commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

(c) If the insurance commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the insurance commissioner according to the laws of that state and according to the terms of the trust agreement not inconsistent with the laws of that state.

(d) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this subsection. [1993 c.447 §65; 1995 c.99 §1; 2001 c.318 §15]

731.510 Criteria for allowing reduction from liability for reinsurance. (1) Subject to the provisions of ORS 731.508 relating to allowance of credit for reinsurance, the Director of the Department of Consumer and Business Services shall allow a reduction from liability for the reinsurance ceded by a domestic insurer to a reinsurer not meeting the requirements of ORS 731.509 in an amount not exceeding the liabilities carried by the ceding insurer, as provided in this section. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the reinsurer as security for the payment of obligations thereunder, if the security:

(a) Is held in the United States subject to withdrawal solely by and under the exclusive control of the ceding insurer; or

(b) In the case of a trust, is held in a qualified United States financial institution. For purposes of this paragraph, a qualified United States financial institution is an institution that:

(A) Is organized, or, in the case of a United States branch or agency office of a foreign banking organization, is licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(B) Is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

(2) The security for purposes of subsection (1) of this section may be in any of the following forms:

(a) Cash.

(b) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as allowed assets.

(c) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, effective not later than December 31 of the year for which filing is being made, and in the possession of, or in trust for, the ceding company on or before the filing date of its annual statement. Letters of credit issued or confirmed by an institution meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall continue to be acceptable as security, notwithstanding the subsequent failure of the issuing or confirming institution to meet applicable standards of issuer acceptability, until their expiration, extension, renewal, modification or amendment, whichever occurs first. For purposes of this paragraph, a qualified United States financial institution is an institution that:

(A) Is organized or, in the case of a United States office of a foreign banking organization, is licensed, under the laws of the United States or any state thereof;

(B) Is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(C) Has been determined by the director to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the director. For the purpose of making a determination under this subparagraph, the director shall consider and may accept determinations made by the Securities Valuation Office of the National Association of Insurance Commissioners as to whether a financial institution meets its standards of financial conditions and standing.

(d) Any other form of security acceptable to the director. [1993 c.447 §66; 2001 c.318 §16]

731.511 Criteria to be met by assuming insurer in order to be accredited as reinsurer. (1) For purposes of allowing credit to a ceding domestic insurer under ORS 731.509 when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this state, an insurer may be accredited as a reinsurer in this state if the insurer:

(a) Files and maintains with the Director of the Department of Consumer and Business Services evidence of its submission to the jurisdiction of this state;

(b) Submits to the authority of the director to examine its books and records;

(c) Is authorized or licensed to transact insurance or reinsurance in at least one state or, in the case of a United States branch of an alien assuming insurer, is entered through and authorized or licensed to transact insurance or reinsurance in at least one state;

(d) Files annually with the director a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(e) Satisfies either of the following requirements:

(A) Maintains combined capital and surplus in an amount that is not less than $20,000,000. An application for accreditation by an insurer who maintains the amount of combined capital and surplus specified in this subparagraph is considered to be approved if the application is not disapproved on or before the 90th day after the application is complete and is filed with the director.

(B) Maintains combined capital and surplus in an amount less than $20,000,000. An insurer applying for accreditation who maintains the amount of combined capital and surplus specified in this subparagraph is not accredited until the application for accreditation is approved by the director.

(2) An insurer that is accredited as a reinsurer in this state may accept reinsurance only of those risks and retain the risk thereon within such limits as the accredited reinsurer is otherwise authorized to insure directly in a state in which the accredited reinsurer is authorized or licensed to transact insurance.

(3) The director may revoke the accreditation of an assuming insurer if the director determines that the assuming insurer has failed to continue to meet any of the requirements of subsection (1) of this section. [1993 c.447 §67]

731.512 Withdrawal of insurer; reinsurance. (1) No insurer shall withdraw from this state until its direct liability to its policyholders and obligees under all its insurance policies then in force in this state has been assumed by another authorized insurer under an agreement approved by the Director of the Department of Consumer and Business Services. In the case of a life insurer, its liability pursuant to policies issued in this state in settlement of proceeds under its policies shall likewise be so assumed.

(2) The director may waive this requirement if the director finds upon examination that a withdrawing insurer then is fully solvent and that the protection to be given its policyholders in this state will not be impaired by the waiver.

(3) The assuming insurer within a reasonable time shall replace the assumed insurance policies with its own, or by indorsement thereon acknowledge its liability thereunder.

(4) This section is in addition to the requirements of ORS 732.517 to 732.546 and 742.150 to 742.162. [1967 c.359 §105; 1995 c.30 §10]

731.516 Mortgage insurance limitation. A mortgage insurer shall not have outstanding at any time mortgage insurance policies covering amounts of insured obligations and amounts of insured future lease payments aggregating more than 25 times the insurers surplus to policyholders as defined in ORS 731.504 (6). [1969 c.692 §5; 1977 c.600 §1]

CAPITAL AND SURPLUS

731.554 Capital and surplus requirements. (1) Except as provided in subsections (2) to (6) of this section and ORS 731.562 and 731.566, to qualify for authority to transact insurance in this state an insurer shall possess and thereafter maintain capital or surplus, or any combination thereof, of not less than $2.5 million.

(2) An insurer transacting any workers compensation insurance business shall possess and thereafter maintain capital or surplus, or any combination thereof, of not less than $5 million.

(3) An insurer transacting mortgage insurance shall possess and thereafter maintain capital or surplus, or any combination thereof, of not less than $4 million.

(4) A home protection insurer shall possess and thereafter maintain capital or surplus, or any combination thereof, of not less than 10 percent of the aggregate of premiums charged on its policies currently in force, but the required amount shall not be less than $250,000 or more than $1 million.

(5) A domestic insurer applying for its original certificate of authority in this state shall possess, when first so authorized, additional capital or surplus, or any combination thereof, of not less than $500,000. However, the additional amount in the case of a home protection insurer shall be not less than $10,000.

(6) For the protection of the public, the Director of the Department of Consumer and Business Services may require an insurer to possess and maintain capital or surplus, or any combination thereof, in excess of the amount otherwise required under this section, ORS 731.562 or 731.566, owing to the type, volume and nature of insurance business transacted by the insurer, if the director determines that the greater amount is necessary for maintaining the insurers solvency according to standards established by rule. In developing such standards, the director shall consider model standards adopted by the National Association of Insurance Commissioners. For the purpose of determining the reasonableness and adequacy of an insurers capital and surplus, the director must consider at least the following factors, as applicable:

(a) The size of the insurer, as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria.

(b) The extent to which the business of the insurer is diversified among the several lines of insurance.

(c) The number and size of risks insured in each line of business.

(d) The extent of the geographical dispersion of the insured risks of the insurer.

(e) The nature and extent of the reinsurance program of the insurer.

(f) The quality, diversification and liquidity of the investment portfolio of the insurer.

(g) The recent past and projected future trend in the size of the investment portfolio of the insurer.

(h) The combined capital and surplus maintained by other comparable insurers.

(i) The adequacy of the reserves of the insurer.

(j) The quality and liquidity of investments in affiliates. The director may treat any such investment as a disallowed asset for purposes of determining the adequacy of combined capital and surplus whenever in the judgment of the director the investment so warrants.

(k) The quality of the earnings of the insurer and the extent to which the reported earnings include extraordinary items. [1967 c.359 §106; 1969 c.335 §1; 1969 c.692 §6; 1981 c.247 §5; 1987 c.483 §1; 1993 c.447 §9; 2001 c.318 §1]

731.558 [1967 c.359 §107; repealed by 1993 c.447 §122]

731.562 Title insurer capital and surplus requirements. To qualify for authority to transact title insurance in this state, an insurer shall possess and thereafter maintain capital or surplus, or any combination thereof, of not less than $2.5 million. [Formerly 748.010; 1987 c.483 §2; 2001 c.318 §2]

731.566 Reciprocal insurer surplus requirements. To qualify for authority to transact insurance in this state, a reciprocal insurer shall possess and thereafter maintain a surplus of not less than $2.5 million, and any reciprocal insurer that exchanges policies of insurance covering workers compensation insurance shall possess and thereafter maintain a surplus of not less than $5 million. [1967 c.359 §109; 1975 c.274 §1; 1977 c.651 §2; 1987 c.483 §3; 1993 c.709 §3; 2001 c.318 §3]

Note: Section 5, chapter 318, Oregon Laws 2001, provides:

Sec. 5. (1) To qualify for authority to transact insurance in this state on and after January 1, 2002, an insurer that is not authorized to transact insurance in this state on the day before January 1, 2002, must possess and thereafter maintain the applicable capital and surplus required by ORS 731.554, 731.562 and 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001.

(2) To qualify for authority to transact health care services in this state on and after January 1, 2002, a health care service contractor that is not authorized to transact health care services in this state on the day before January 1, 2002, must possess and thereafter maintain the applicable capital and surplus required by ORS 750.045, as amended by section 6, chapter 318, Oregon Laws 2001.

(3) An insurer that is authorized to transact insurance in this state on the day before January 1, 2002, and that possesses on that date the applicable capital and surplus required under ORS 731.554, 731.562 and 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001, must thereafter maintain that capital and surplus.

(4) A health care service contractor that is authorized to transact health care services in this state on the day before January 1, 2002, and that possesses on that date the applicable capital and surplus required under ORS 750.045, as amended by section 6, chapter 318, Oregon Laws 2001, must thereafter maintain that capital and surplus.

(5) Notwithstanding the effective date of chapter 318, Oregon Laws 2001 [January 1, 2002], an insurer that is authorized to transact insurance in this state on the day before January 1, 2002, and that does not possess on January 1, 2002, the applicable capital and surplus required under ORS 731.554 (1) and (2), 731.562 and 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001, must possess and maintain at least the amounts of capital and surplus as follows:

(a) For insurers other than insurers transacting workers compensation insurance:

(A) $1,300,000, not later than December 31, 2002.

(B) $1,600,000, not later than December 31, 2003.

(C) $1,900,000, not later than December 31, 2004.

(D) $2,200,000, not later than December 31, 2005.

(E) $2,500,000, not later than December 31, 2006.

(b) For insurers transacting workers compensation insurance:

(A) $3,400,000, not later than December 31, 2002.

(B) $3,800,000, not later than December 31, 2003.

(C) $4,200,000, not later than December 31, 2004.

(D) $4,600,000, not later than December 31, 2005.

(E) $5,000,000, not later than December 31, 2006.

(6) Notwithstanding the effective date of chapter 318, Oregon Laws 2001, a health care service contractor that is authorized to transact health care services in this state on the day before January 1, 2002, and that does not possess on January 1, 2002, the applicable capital and surplus required under ORS 750.045, as amended by section 6, chapter 318, Oregon Laws 2001, must possess and maintain at least the amounts of capital and surplus as follows:

(a) As of each date specified in this paragraph, a health care service contractor other than one to which ORS 750.045 (3) applies shall possess and maintain capital or surplus, or any combination thereof, of not less than the minimum amount specified in connection with the date or an amount equal to 50 percent of the average claims as defined in ORS 750.005 for the preceding 12-month period, whichever is greater. The required amount of capital and surplus for each date, however, shall not be more than the maximum amount specified in connection with that date. The dates and minimum and maximum required amounts of capital and surplus are as follows:

(A) As of December 31, 2002, not less than $650,000 and not more than $1,300,000.

(B) As of December 31, 2003, not less than $800,000 and not more than $1,600,000.

(C) As of December 31, 2004, not less than $950,000 and not more than $1,900,000.

(D) As of December 31, 2005, not less than $1,100,000 and not more than $2,200,000.

(E) As of December 31, 2006, not less than $2,500,000.

(b) As of each date specified in this paragraph, a health care service contractor to which ORS 750.045 (3) applies shall possess and maintain capital or surplus, or any combination thereof, of not less than the minimum amount specified in connection with the date or an amount equal to 50 percent of the average claims as defined in ORS 750.005 for the preceding 12-month period, whichever is greater. The required amount of capital and surplus for each date, however, shall not be more than the maximum amount specified in connection with that date. The dates and minimum and maximum required amounts of capital and surplus are as follows:

(A) As of December 31, 2002, not less than $300,000 and not more than $600,000.

(B) As of December 31, 2003, not less than $350,000 and not more than $700,000.

(C) As of December 31, 2004, not less than $400,000 and not more than $800,000.

(D) As of December 31, 2005, not less than $450,000 and not more than $900,000.

(E) As of December 31, 2006, not less than $1 million.

(7) An insurer authorized to transact insurance in this state on the day before January 1, 2002, shall not be granted authority to transact any other or additional class of insurance until the insurer complies with the applicable provisions of ORS 731.554, 731.562 or 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001.

(8) An insurer or health care service contractor authorized to transact insurance or health care services in this state on the day before January 1, 2002, that reapplies for a certificate of authority after having a certificate of authority revoked for any cause shall not be granted authority to transact any insurance or health care services until the insurer or health care service contractor complies with the applicable provisions of ORS 731.554, 731.562, 731.566 or 750.045, as amended by sections 1 to 3 and 6, chapter 318, Oregon Laws 2001.

(9) If an insurer to which subsection (5) of this section applies or a health care service contractor to which subsection (6) of this section applies does not possess and maintain the minimum amount of capital and surplus required by ORS 731.554 (1) and (2), 731.562, 731.566 and 750.045, as amended by sections 1 to 3 and 6, chapter 318, Oregon Laws 2001, on or before December 31, 2006, the insurer or health care service contractor may apply to the Director of the Department of Consumer and Business Services for an extension of time within which to attain the amount. The application must state the reasons for the failure to attain the required minimum amount, the date by which the amount is expected to be attained and the means and likelihood of attaining the amount by that date. The director may grant the extension if the director determines that the extension is reasonable and appropriate in the circumstances, taking into account factors that include but are not limited to the following:

(a) Whether the insurer or health care service contractor has made reasonable progress toward attaining the required minimum amount during the time periods specified in this section; and

(b) Whether the insurer or health care service contractor is likely to attain the required minimum amount by the date proposed by the insurer or health care service contractor. [2001 c.318 §5; 2003 c.33 §3]

731.568 [1993 c.709 §2; repealed by 2001 c.318 §4]

731.570 Withdrawing advancements made to reciprocal insurer. No advancement made by the subscribers or the attorney of a reciprocal insurer shall be withdrawn or refunded except out of the surplus of the insurer in excess of its required capitalization, and then only upon the written consent of the Director of the Department of Consumer and Business Services. [1967 c.359 §110]

731.574 Annual financial statement. (1) Except as provided in subsection (4) of this section, every authorized insurer shall file with the Director of the Department of Consumer and Business Services, on or before March 1 of each year, a financial statement for the year ending December 31 immediately preceding. This statement shall be on a form prescribed by the director. The statement shall contain such detailed exhibit of the condition and transactions of the insurer, in such form and otherwise, as the director prescribes. The director shall consider and may prescribe the annual statement blank or other form established by the National Association of Insurance Commissioners, including instructions prepared by the National Association of Insurance Commissioners for completing the blank or other form. If the director prescribes the blank or other form established by the National Association of Insurance Commissioners, including the instructions, an insurer submitting the annual statement blank or form established by the National Association of Insurance Commissioners must complete the blank or form according to the instructions. The director may require the filing of information in addition to the information required in the annual statement. The director may also require additional filings as the director determines necessary.

(2) The financial statement filed by an insurer under subsection (1) of this section shall be verified by the oaths of the president and secretary of the insurer or, in their absence, by two other principal officers. The statement of an alien company shall embrace only its condition and transactions in the United States, unless the director requires otherwise, and shall be verified by the oath of its resident manager or principal representatives in the United States. Facsimile signatures are acceptable and shall have the same force as original signatures.

(3) The director may grant an extension of time for filing the annual statement.

(4) A home protection insurer may adopt a fiscal year other than the calendar year for its financial statements filed with the director under subsection (1) of this section by declaring the fiscal year in its application for a certificate of authority. An adopted fiscal year may not be changed without the consent of the insurance supervisory official of the insurers domicile. The financial statement of a home protection insurer on other than the calendar year basis shall be filed with the director on or before the first day of the third month which follows the end of the fiscal year.

(5) An insurer, subject to requirements set forth in rules made by the director, may publish financial statements, or information based on financial statements, prepared on a basis that is in accordance with requirements of a competent authority and differs from the basis of the statements required to be filed with the director.

(6) It is the intention of the Legislative Assembly that the director consider and follow the accounting, reporting and other standards, practices and procedures established by the National Association of Insurance Commissioners in order to:

(a) Strengthen and improve regulation of insurer solvency by the Department of Consumer and Business Services;

(b) Promote uniform and consistent regulation of insurance by this state and the other states;

(c) Reduce regulatory costs owing to unnecessary differences in the laws of the various states; and

(d) Obtain and maintain accreditation of this states insurance regulatory program by the National Association of Insurance Commissioners. [Formerly 736.120; 1975 c.231 §1; 1981 c.247 §6; 1993 c.447 §12]

REPORTS OF CRIMINAL CONDUCT

731.590 Insurer defined for ORS 731.592 and 731.594. As used in ORS 731.592 and 731.594, insurer includes, but is not limited to:

(1) An insurer, as defined in ORS 731.106.

(2) A health care service contractor, as defined in ORS 750.005, including, but not limited to, a health maintenance organization.

(3) A multiple employer welfare arrangement, as defined in ORS 750.301.

(4) A legal entity that is self-insured and provides insurance services to its employees.

(5) A guaranty contract insurer, as defined in ORS 656.005.

(6) An employer authorized under ORS chapter 656 to self-insure its workers compensation risk.

(7) A fraternal benefit society, as described in ORS 748.106.

(8) An insurance producer, as defined in ORS 731.104. [1999 c.633 §2; 2003 c.364 §73]

Note: 731.590 to 731.594 were added to and made a part of the Insurance Code by legislative action but were not added to ORS chapter 731 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

731.592 Reporting criminal conduct involving insurance. (1) Notwithstanding ORS 746.665, an insurer shall cooperate with any law enforcement agency or other state or federal agency that is investigating or prosecuting suspected criminal conduct involving insurance. The insurer shall provide any information requested by the agency unless the information is subject to a legal privilege that would prohibit disclosure.

(2) If an insurer has reason to believe that criminal conduct involving insurance has been, is being or is about to be committed, the insurer shall notify the appropriate agency of that fact. The insurer is not required to notify the agency if the information or any part of the information upon which the belief is based is protected from disclosure by legal privilege.

(3) An insurer providing information under this section may request information relating to the investigation that is in the possession or control of the agency. The agency may not provide an insurer with information that is privileged or confidential. Otherwise, the agency shall disclose requested information unless disclosure would jeopardize an ongoing investigation or prosecution. The agency may require that the insurer not disclose the information to any other person.

(4) A person who has reason to believe criminal conduct involving insurance has been, is being or is about to be committed, or who collects, reviews or analyzes information concerning suspected criminal conduct involving insurance, may furnish any unprivileged information in the persons possession concerning the suspected criminal conduct to an insurer who requests the information for the purpose of detecting, prosecuting or preventing criminal conduct involving insurance.

(5) If an insurer or agency does not provide information as required by this section and the suspected criminal conduct results in a conviction, the insurer or agency is not eligible for any compensation to which the insurer or agency might otherwise be entitled from any award under ORS 137.106. [1999 c.633 §3]

Note: See note under 731.590.

731.594 Immunity from civil liability. Unless it is shown that the person, including an insurer, acted with actual malice, a person who discloses or provides information under ORS 731.592 has immunity from any civil liability that might otherwise be incurred or imposed with respect to the disclosure or provision of the information. A person has the same immunity with respect to participating in any judicial proceeding resulting from the disclosure or provision of information. [1999 c.633 §4]

Note: See note under 731.590.

DEPOSITS

731.604 Acceptance of deposits of insurers. The following deposits of insurers shall be accepted and held by the Department of Consumer and Business Services for the purposes for which such deposits are made and are subject to the applicable provisions of the Insurance Code:

(1) Deposits required or permitted under the Insurance Code.

(2) Deposits of domestic insurers made pursuant to the laws of other jurisdictions. [1967 c.359 §112; 1999 c.196 §2]

731.608 Purpose of deposit. (1) Except as provided in subsection (2) of this section, deposits made in this state under ORS 731.624 shall be held for the faithful performance by the insurer of all insurance obligations, including claims for unearned premiums, with respect to domestic risks pertaining to the particular class of insurance for which the deposit was made. However, there shall be excluded from each such obligation the same amount as is excluded in determining the obligation of the Oregon Insurance Guaranty Association under ORS 734.510 to 734.710.

(2) If at any time a deposit made under ORS 731.624 by a particular insurer is insufficient to perform the insurance obligations upon the faithful performance of which the deposit was conditioned, then any other deposit made under ORS 731.624 by that insurer shall be so used to the extent that such other deposit is not used to perform the insurance obligations upon the faithful performance of which such other deposit was conditioned.

(3) Deposits made by insurers and reinsurers in this state under ORS 731.628 shall be held for the payment of compensation benefits to workers employed by insured employers other than those insured with the State Accident Insurance Fund Corporation to whom the insurer has issued a guaranty contract under ORS chapter 656. Deposits made by insurers and reinsurers under ORS 731.628 also shall be held to reimburse the Department of Consumer and Business Services, subject to approval by the Director of the Department of Consumer and Business Services, for costs incurred by the department in processing workers compensation claims of insurers which have been placed in liquidation, receivership, rehabilitation or other such status for the orderly conservation or distribution of assets, pursuant to the laws of this state or any other state.

(4) A deposit made in this state by a domestic insurer transacting insurance in another jurisdiction, and as required by the laws of such jurisdiction, shall be held for the purpose or purposes required by such laws.

(5) Deposits of foreign and alien insurers required pursuant to ORS 731.854 shall be held for such purposes as are required by such law, and as specified by the directors order by which the deposit is required.

(6) Deposits of domestic reciprocal insurers required pursuant to ORS 731.632 shall be held for the benefit of subscribers wherever located. [1967 c.359 §113; 1971 c.231 §12; 1977 c.793 §6; 1981 c.854 §57; 1987 c.236 §1; 1989 c.700 §2]

731.612 Rights of insurer regarding deposits. While the insurer remains unimpaired and is in compliance with the Insurance Code it may:

(1) Demand, receive, sue for and recover the income from the assets deposited;

(2) Exchange and substitute for the deposited assets, or any part thereof, other eligible assets of equivalent or greater value; and

(3) At any reasonable time inspect such deposit. [1967 c.359 §114]

731.616 Valuation of deposits; deficiencies. (1) For the purpose of determining the sufficiency of its deposit in this state the assets of the insurer on deposit shall be valued at current market value.

(2) If assets deposited by an insurer are subject to material fluctuations in market value, the Director of the Department of Consumer and Business Services, in the discretion of the director, may require the insurer to deposit and maintain on deposit additional assets in such amount as reasonably is necessary to assure that the deposit at all times will have a market value of not less than the amount specified under or pursuant to the law by which the deposit is required.

(3) If for any reason the current market value of such assets falls below the amount of deposit required of the insurer, the insurer shall promptly deposit other or additional assets eligible for deposit in an amount sufficient to cure the deficiency. The insurer has 30 days in which to cure the deficiency after notice thereof from the director. [1967 c.359 §115]

731.620 Assignment of deposited securities. (1) The insurer shall assign in trust to the Director of the Department of Consumer and Business Services and successors in office all securities being deposited through the director under the Insurance Code that are not negotiable by delivery; or, in lieu of such assignment, the insurer may give the director an irrevocable power of attorney authorizing the director to transfer the securities or any part thereof for any purpose within the scope of the Insurance Code.

(2) Upon release to the insurer, or other person entitled thereto, of any such security the director shall reassign the security to such insurer or person; or, in the case of power of attorney given pursuant to subsection (1) of this section, the director shall deliver the power of attorney, together with the securities covered thereby, to the insurer or person entitled thereto. [1967 c.359 §116; 1979 c.870 §3; 1987 c.158 §154]

731.624 Special deposits; foreign and alien insurers. Every insurer, before transacting insurance in this state, shall make the following deposits with the Department of Consumer and Business Services:

(1) Foreign or alien insurers transacting surety insurance in this state, $250,000.

(2) Foreign or alien insurers transacting title insurance in this state, $100,000.

(3) Foreign or alien insurers transacting home protection insurance in this state, $100,000.

(4) Foreign or alien insurers transacting mortgage guaranty insurance in this state, $500,000. [1967 c.359 §117; 1981 c.247 §7; 1987 c.483 §4; 1999 c.196 §3]

731.628 Deposit required of workers compensation insurers. (1) In addition to any other requirement therefor under the Insurance Code, each insurer other than the State Accident Insurance Fund Corporation that issues guaranty contracts to employers under ORS chapter 656 shall deposit with the Department of Consumer and Business Services an amount that is the greater of the following amounts:

(a) $100,000.

(b) An amount equal to the sum described in this paragraph less credits for approved reinsurance that the insurer may take under subsection (2) of this section. The sum under this paragraph is the sum of the following, computed as of December 31 next preceding in respect to guaranty contracts written subject to ORS chapter 656:

(A) The aggregate of the present values at four percent interest of the determined and estimated future loss and loss-expense payments upon claims incurred more than three years next preceding the date of computation.

(B) The aggregate of the amounts computed under this subparagraph for each of the three years next preceding the date of computation. The amount for each year shall be 65 percent of the earned premiums for the year less all loss and loss-expense payments made upon claims incurred in the corresponding year, except that the amount for any year shall not be less than the present value at four percent interest of the determined and estimated future loss and loss-expense payments upon claims incurred in that year.

(2) Before an insurer may take a credit for reinsurance under subsection (1)(b) of this section, the reinsurer must deposit with the department an amount equal to the credit to be taken.

(3) An insurer may be allowed the credit referred to in subsection (1)(b) of this section only when the reinsurer has deposited with the department an amount equal to the credit. [1967 c.359 §118; 1971 c.231 §13; 1979 c.870 §4; 1981 c.854 §58; 1987 c.483 §5; 1989 c.700 §3; 1999 c.196 §4]

731.632 Deposit required of domestic reciprocal insurers; exception. Every domestic reciprocal insurer shall deposit with the Department of Consumer and Business Services $50,000, except such an insurer which exchanges policies of insurance covering only wet marine hull insurance for persons whose earned income, in whole or in part, is derived from taking and selling food resources living in an ocean, bay or river. [1967 c.359 §119; 1977 c.651 §3; 1993 c.709 §5; 1999 c.196 §5]

731.636 Deposit or trusteed assets of alien insurer required. (1) Except as provided in subsection (3) of this section, every alien insurer, before transacting insurance in this state as an authorized insurer, shall deposit with the Department of Consumer and Business Services the sum of the following amounts:

(a) The amount of its outstanding liabilities arising out of its insurance transactions in the United States; and

(b) Its required capitalization.

(2) ORS 731.640 (1)(d) does not apply with respect to such deposit.

(3) In lieu of such deposit, the insurer may furnish evidence satisfactory to the Director of the Department of Consumer and Business Services that it maintains in the United States, by way of trust deposits with public depositories or with trust institutions acceptable to the director, assets at least equal to the deposit otherwise required by this section. [1967 c.359 §120; 1999 c.196 §6]

731.640 Eligible deposits; rules. (1) Deposits which are required or permitted under the Insurance Code shall consist only of the following:

(a) Cash.

(b) Amply secured obligations of the United States, a state or a political subdivision thereof.

(c) Certificates of deposit or other investments described in ORS 733.650 (4). The Director of the Department of Consumer and Business Services may promulgate rules to limit such investments.

(d) A surety bond, approved by the director, executed by an authorized surety insurer that is not under common ownership, management or control with the person making the deposit. This paragraph does not apply to deposits made by surety insurers or to workers compensation deposits made under ORS 731.628.

(e) Amply secured obligations of a corporation rated by the National Association of Insurance Commissioners as Class 1. This paragraph applies only to that portion of the total deposit that exceeds $50 million. The director may adopt rules to require periodic review of the secured obligations of a corporation allowed under this paragraph.

(2) Deposits of domestic insurers made pursuant to the laws of other jurisdictions shall consist of cash or securities as required or permitted by the laws of such jurisdictions. [1967 c.359 §121; 1973 c.450 §1; 1981 c.854 §61; 1999 c.196 §6a; 2003 c.123 §1]

731.642 Contracts for security deposits. The Director of the Department of Consumer and Business Services, in performing duties under ORS 731.604 to 731.652 and after consultation with the State Treasurer, may enter into contracts with banks qualified to act as trust companies and as depositories of state funds to hold and service securities deposited by insurers with the Department of Consumer and Business Services. The insurers whose securities are held and serviced by the banks shall pay for the cost of such contracts. [1969 c.143 §2; 1999 c.196 §7; 2001 c.104 §288]

731.644 Payment of losses out of deposits, generally. (1) Except as otherwise provided in the Insurance Code, no judgment creditor or other claimant of an insurer shall have the right to levy upon any of the assets or securities of the insurer held on deposit in this state.

(2) As to deposits made in this state pursuant to ORS 731.854, levy thereupon shall be permitted only if expressly so provided in the order of the Director of the Department of Consumer and Business Services under which the deposit is required. [1967 c.359 §122]

731.648 Duration and release of deposit. (1) Every deposit made in this state by an insurer pursuant to the Insurance Code shall be so held as long as there is outstanding any liability of the insurer as to which the deposit was required, except as follows:

(a) If the deposit was required under ORS 731.854, the deposit shall be held for so long as the basis of such retaliation exists.

(b) If the deposit was required of a reinsurer under ORS 731.628, the deposit shall be held as long as there is outstanding any liability of the reinsurer with respect to which the deposit was made.

(2) No surety insurer shall be permitted to withdraw its deposit for a period of three years after discontinuing business within this state.

(3) The Director of the Department of Consumer and Business Services shall release a deposit:

(a) To the insurer upon extinguishment by reinsurance or otherwise of all liability of the insurer for the security of which the deposit is held. If extinguishment is by reinsurance, the assuming insurer shall be one authorized to transact such insurance in this state.

(b) To the insurer, while unimpaired, to the extent such deposit is in excess of the amount required.

(c) To the surviving corporation or to such person as it may designate for the purpose, upon effectuation of a merger of the depositing insurer, if the surviving insurer is authorized to transact insurance in this state.

(4) The director shall release a deposit by an insurer upon order of a court of competent jurisdiction, to the receiver, conservator, rehabilitator, or liquidator of the insurer, or to any other properly designated official or officials who succeed to the management and control of the insurers assets pursuant to delinquency proceedings brought against the insurer. The director shall release a deposit by a reinsurer under ORS 731.628 upon order of a court of competent jurisdiction, to the receiver, conservator, rehabilitator, or liquidator of the ceding insurer, or to any other properly designated official or officials who succeed to the management and control of the insurers assets pursuant to delinquency proceedings brought against the ceding insurer. [1967 c.359 §123; 1989 c.700 §4; 1993 c.447 §106; 1999 c.196 §8]

731.652 Proofs for release of deposit to insurers; directors responsibility. (1) Before releasing any deposit or portion thereof to the insurer, as provided in ORS 731.648, the Director of the Department of Consumer and Business Services shall require the insurer to file with the director a written statement in such form and with such verification as the director deems advisable setting forth the facts upon which it bases its entitlement to such release.

(2) If release of the deposit is claimed by the insurer upon the ground that all its liabilities, as to which the deposit was held, have been assumed by another insurer authorized to transact insurance in this state, the insurer shall file with the director a copy of the contract or agreement of such reinsurance duly attested under the oath of an officer of each of the insurers that are parties thereto.

(3) If release of the deposit is claimed by a domestic insurer upon the ground that all its liabilities, as to which the deposit was held, have been terminated other than by reinsurance, the director shall make an examination of the affairs of the insurer for determination of the actuality of such termination.

(4) Upon being satisfied by such statement and reinsurance contract, or examination of the insurer if required under subsection (3) of this section, or by such other examination of the affairs of the insurer as the director deems advisable to make, that the insurer is entitled to the release of its deposit or portion thereof as provided in ORS 731.648, the director shall release the deposit or excess portion thereof to the insurer or its authorized representative.

(5) If the director willfully fails faithfully to keep, deposit, account for or surrender any such assets or securities deposited through the director in the manner as authorized or required under the Insurance Code, the director shall be liable therefor upon the directors official bond, and suit may be brought upon the bond by any person injured by such failure. The director shall not, however, have any liability as to any assets or securities of an insurer released by the director in good faith pursuant to the authority vested in the director under the Insurance Code. [1967 c.359 §124; 1999 c.196 §9]

731.704 [Formerly 128.820; 1971 c.425 §2; 1975 c.699 §1; 1983 c.740 §253; 1989 c.326 §1; 1989 c.413 §4; 1991 c.189 §1; 1991 c.190 §1; 1993 c.53 §1; 1997 c.735 §1; repealed by 2005 c.31 §4]

731.708 [Formerly 128.830; 1995 c.639 §2a; repealed by 2005 c.31 §4]

731.712 [1967 c.359 §127; 1971 c.425 §3; 1989 c.784 §15; repealed by 2005 c.31 §4]

731.716 [Formerly 128.850; 1971 c.425 §4; repealed by 2005 c.31 §4]

731.720 [Formerly 128.860; 1971 c.425 §5; 1993 c.377 §2; 1995 c.639 §2; 1997 c.131 §2; repealed by 2005 c.31 §4]

731.724 [Formerly 128.880; 1971 c.425 §6; repealed by 2005 c.31 §4]

EXCHANGE OF INFORMATION BY REGULATORS

731.730 Insurer filings with National Association of Insurance Commissioners. (1) Every authorized insurer shall file with the National Association of Insurance Commissioners, on or before March 1 of each year, a copy of its annual statement blank, along with additional filings required by the Director of the Department of Consumer and Business Services for the preceding year. The information filed with the National Association of Insurance Commissioners must be in the same format and scope as that required by the director and must include the signed jurat page and the actuarial certification. Each amendment and each addendum to the annual statement filing subsequently filed with the director must also be filed with the National Association of Insurance Commissioners.

(2) A foreign insurer that is domiciled in a state having a law substantially similar to the provisions of subsection (1) of this section is considered to be in compliance with this section.

(3) An insurer making a filing under subsection (1) of this section must pay the National Association of Insurance Commissioners the fee established by the National Association of Insurance Commissioners for filing, reviewing or processing the information. [1993 c.447 §100]

731.731 Immunity for certain persons dealing with information collected from filings under ORS 731.730. Except in the case of malfeasance in office or willful or wanton neglect of duty or authority, there shall be no liability on the part of, and no cause of action of any nature shall arise against, any of the following persons by virtue of their collection, review, analysis or dissemination of the data and information collected from the filings required by ORS 731.730:

(1) Members of the National Association of Insurance Commissioners and the delegates and authorized committees, subcommittees and task forces of the National Association of Insurance Commissioners.

(2) Employees of the National Association of Insurance Commissioners.

(3) The Director of the Department of Consumer and Business Services or any representative of the director.

(4) The insurance regulatory official of another state or any representative of such an official. [1993 c.447 §101]

731.735 Certain information confidential. All financial analysis ratios and examination synopses concerning insurers that are submitted to the Director of the Department of Consumer and Business Services by the Insurance Regulatory Information System of the National Association of Insurance Commissioners are confidential as provided in ORS 705.137. [1993 c.447 §102; 2001 c.377 §6]

731.737 Immunity from liability for certain persons filing reports or furnishing information about specified activities to specified persons. (1) A person or other entity described in this subsection acting without malice, fraudulent intent or bad faith is not subject to civil liability, and no cause of action of any nature may exist against such a person or entity, when the person is performing authorized functions, including publication or dissemination of information, regarding any activity described in subsection (3) of this section. This subsection applies to the following persons and entities:

(a) Law enforcement officials and their agents and employees.

(b) The National Association of Insurance Commissioners, the Department of Consumer and Business Services, a federal or state governmental agency established to detect and prevent activities described in subsection (3) of this section and any other organization established for the same purpose, and agents, employees or designees of any such person or entity.

(2) A person acting without malice, fraudulent intent or bad faith is not subject to liability by virtue of filing reports or furnishing information regarding any activity described in subsection (3) of this section with or to any person or other entity described in subsection (1) of this section.

(3) The activities referred to in subsections (1) and (2) of this section include but are not limited to the following, whether any activity is suspected or anticipated or has occurred:

(a) Acts or omissions by a person who presents a statement described in this paragraph to or by an insurer or an insurance producer, causes such a statement to be presented to or by an insurer or an insurance producer, or prepares such a statement with knowledge or belief that it will be presented to or by an insurer or an insurance producer. This paragraph applies to any statement that the person knows to contain false information as part of, in support of or concerning any fact relating to the following, or conceals relevant information relating to the following:

(A) An application for the issuance of insurance.

(B) The rating of insurance.

(C) A claim for payment or benefit pursuant to any insurance.

(D) Premiums paid on insurance.

(E) Payments made in accordance with the terms of insurance coverage.

(F) An application for a certificate of authority.

(G) The financial condition of an insurer.

(H) The acquisition of any insurer.

(b) Solicitation or an attempt to solicit new or renewal insurance by or for an insolvent insurer or other person subject to regulation under the Insurance Code.

(c) Removal or an attempt to remove assets or any record of assets, transactions and affairs from the home office or other place of business of the insurer or other person subject to regulation under the Insurance Code, or from the place of safekeeping of such a person, or who conceals or attempts to conceal the assets or record from the Director of the Department of Consumer and Business Services.

(d) Diversion, an attempt to divert or a conspiracy to divert funds of an insurer or other person subject to regulation under the Insurance Code, or of any other person, in connection with:

(A) The transaction of insurance.

(B) The conduct of business activities by an insurer or other person subject to regulation under the Insurance Code.

(C) The formation, acquisition or dissolution of an insurer or other person subject to regulation under the Insurance Code.

(4) This section does not abrogate or modify in any way any common law or statutory privilege or immunity otherwise enjoyed by a person or entity made immune from liability under this section.

(5) The court may award reasonable attorney fees to the prevailing party in any tort action against a person who claims immunity under the provisions of this section. [1993 c.447 §103; 1995 c.618 §128; 2003 c.364 §74]

731.740 [1995 c.638 §5a; repealed by 2001 c.377 §59]

CONFIDENTIALITY OF REPORTS

731.750 Confidentiality of report of material acquisitions or dispositions of assets, material nonrenewals, cancellations and revisions of ceded reinsurance agreements. (1) A report filed with the Director of the Department of Consumer and Business Services according to requirements established by rule for disclosure of material acquisitions or dispositions of assets and disclosure of material nonrenewals, cancellations and revisions of ceded reinsurance agreements shall be confidential as provided in ORS 705.137.

(2) The director may direct the insurer to furnish copies of a report described in subsection (1) of this section to the National Association of Insurance Commissioners.

(3) The director may disclose or use a report as considered necessary by the director in the administration of the Insurance Code or other law.

(4) Information contained in documents described in subsections (1) to (3) of this section that is also contained in financial statements of insurers filed under ORS 731.574 or in final examination reports filed under ORS 731.312 is not confidential under this section. [1995 c.638 §3; 2001 c.377 §7]

731.752 Confidentiality of report used for determination of required amount of capital or surplus; confidentiality of financial plan of action and report of examination connected with plan. (1) A report filed with the Director of the Department of Consumer and Business Services according to requirements established by rule for the purpose of determining the amount of capital or surplus, or any combination thereof, that should be possessed and maintained by an insurer under ORS 731.554 or by a health care service contractor under ORS 750.045, or under the laws of another state establishing similar requirements, shall be confidential and shall not be disclosed except as provided in ORS 705.137.

(2) A financial plan of action stating corrective actions to be taken by an insurer or health care service contractor in response to a determination of inadequate capital or surplus, or any combination thereof, that is filed by the insurer or health care service contractor with the director according to requirements established by rule shall be confidential and shall not be disclosed except as provided in ORS 705.137.

(3) The results or report of any examination or analysis of an insurer or health care service contractor performed by the director in connection with a financial plan described in subsection (2) of this section and any corrective order issued by the director pursuant to such an examination or analysis shall be confidential and shall not be disclosed except as provided in ORS 705.137.

(4) Information contained in documents described in subsections (1) to (3) of this section that is also contained in financial statements of insurers or health care service contractors filed under ORS 731.574 or in final examination reports filed under ORS 731.312 is not confidential under this section. [1995 c.638 §4; 2001 c.318 §19; 2001 c.377 §8]

731.754 Permissible uses of reports and plans described in ORS 731.752. (1) The Director of the Department of Consumer and Business Services may use the following only for the purpose of monitoring the solvency of insurers and health care service contractors and the need for possible corrective action with respect to insurers and health care service contractors:

(a) Reports and financial plans of action that are made confidential under ORS 731.752; and

(b) Instructions adopted and amended by the National Association of Insurance Commissioners for use by insurers and health care service contractors in preparing reports and financial plans of action referred to in paragraph (a) of this subsection.

(2) The director may not use reports, financial plans of action and instructions referred to in subsection (1) of this section for ratemaking, for reviewing rate filings or in a rate proceeding related thereto, or to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer, a health care service contractor or an affiliate is authorized to transact. Such reports and financial plans of action also shall not be introduced as evidence in a rate proceeding.

(3) This section does not restrict the authority of the director to use information included in reports, financial plans or instructions referred to in subsection (1) of this section that is available from other sources. [1995 c.638 §5; 2001 c.318 §20]

INSURANCE COMPLIANCE AUDIT REPORTS

731.760 Definitions for ORS 731.760 to 731.770. As used in ORS 731.760 to 731.770:

(1) Insurance compliance audit means a voluntary internal evaluation, review, assessment, audit or investigation that is undertaken to identify or prevent noncompliance with, or promote compliance with, laws, regulations, orders or industry or professional standards, and that is conducted by or on behalf of an insurer regulated under the Insurance Code.

(2) Insurance compliance self-evaluative audit document means a document prepared as a result of or in connection with an insurance compliance audit. Insurance compliance self-evaluative audit document includes, but is not limited to:

(a) A written response to the findings of an insurance compliance audit.

(b) Field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, exhibits, computer-generated or electronically recorded information, phone records, maps, charts, graphs and surveys, provided this supporting information is collected or developed solely for the purpose of an insurance compliance audit.

(c) An insurance compliance audit report prepared by an auditor, who may be an employee of the insurer or an independent contractor, which may include the scope of the audit, the information gained in the audit and conclusions and recommendations, with exhibits and appendices.

(d) Memoranda and documents analyzing portions or all of the insurance compliance audit report and discussing potential implementation issues.

(e) An implementation plan that addresses correcting past noncompliance, improving current compliance and preventing future noncompliance.

(f) Analytic data generated in the course of conducting the insurance compliance audit, not including any analytic data that exists independently of the audit or existed before the audit was conducted. [2001 c.329 §2]

731.761 Privileged information. (1) Except as provided in ORS 731.760 to 731.770, an insurance compliance self-evaluative audit document is privileged information and is not discoverable, or admissible as evidence, in any civil, criminal or administrative proceeding.

(2) Except as provided in ORS 731.760 to 731.770, any person who performs or directs the performance of an insurance compliance audit, any officer, employee or agent of an insurer who is involved with an insurance compliance audit and any consultant who is hired for the purpose of performing an insurance compliance audit may not be examined in any civil, criminal or administrative proceeding about the insurance compliance audit or any insurance compliance self-evaluative audit document. [2001 c.329 §3]

731.762 Authority of director. (1) ORS 731.761 does not limit the authority of the Director of the Department of Consumer and Business Services to acquire any insurance compliance self-evaluative audit document or to examine any person in connection with the document. If the director determines that the actions of an insurer are egregious, the director may introduce and use the document in any administrative proceeding or civil action under the Insurance Code. The director may require that an insurer submit an insurance compliance self-evaluative audit document for the purpose of an examination or investigation conducted under this chapter. An insurer may also voluntarily submit an insurance compliance self-evaluative audit document to the director.

(2) Any insurance compliance self-evaluative audit document submitted to the director under this section and in the possession of the director remains the property of the insurer and is not subject to disclosure or production under ORS 192.410 to 192.505.

(3)(a) The director shall consider the corrective action taken by an insurer to eliminate problems identified in the insurance compliance self-evaluative audit document as a mitigating factor when determining a civil penalty or other action against the insurer.

(b) The director may, in the directors sole discretion, decline to impose a civil penalty or take other action against an insurer based on information obtained from an insurance compliance self-evaluative audit document if the insurer has taken reasonable corrective action to eliminate the problems identified in the document.

(4) Disclosure of an insurance compliance self-evaluative audit document to a governmental agency, whether voluntarily or pursuant to compulsion of law, does not constitute a waiver of the privilege set forth in ORS 731.761 for any other purpose.

(5) The director may not be compelled to produce an insurance compliance self-evaluative audit document. [2001 c.329 §4]

731.764 Waiver of privilege; permitted disclosures. (1) The privilege set forth in ORS 731.761 does not apply to the extent that the privilege is expressly waived by the insurer that prepared or caused to be prepared the insurance compliance self-evaluative audit document.

(2) The privilege set forth in ORS 731.761 does not apply in any civil, criminal or administrative proceeding commenced by the Attorney General relating to Medicaid fraud, without regard to whether the proceeding is brought on behalf of the state, a state agency or a federal agency. An insurer may request an in camera review of any document or other evidence to be released or used under this subsection and may request that appropriate protective orders be entered governing release and use of the material.

(3) In any civil proceeding a court of record may, after an in camera review, require disclosure of material for which the privilege set forth in ORS 731.761 is asserted if the court determines that the material is not subject to the privilege, or that the privilege is asserted for a fraudulent purpose, including but not limited to an assertion of the privilege for an insurance compliance audit that was conducted for the purpose of concealing a violation of any federal, state or local law or rule. Nothing in this subsection shall be construed to limit the authority of the Director of the Department of Consumer and Business Services to acquire, examine and use insurance compliance self-evaluative audit documents under ORS 731.762.

(4) In a criminal proceeding, a court of record may, after an in camera review, require disclosure of material for which the privilege set forth in ORS 731.761 is asserted if the court determines that:

(a) The privilege is asserted for a fraudulent purpose, including but not limited to an assertion of the privilege for an insurance compliance audit that was conducted for the purpose of concealing a violation of any federal, state or local law or rule;

(b) The material is not subject to the privilege; or

(c) The material contains evidence relevant to commission of a criminal offense, and:

(A) A district attorney or the Attorney General has a compelling need for the information;

(B) The information is not otherwise available; or

(C) The district attorney or Attorney General is unable to obtain the substantial equivalent of the information by any other means without incurring unreasonable cost and delay. [2001 c.329 §5]

731.766 Petition for in camera hearing; hearing; compelled disclosure. (1) Within 30 days after a district attorney or the Attorney General serves on an insurer a written request by certified mail for disclosure of an insurance compliance self-evaluative audit document, the insurer that prepared or caused the document to be prepared may file in circuit court a petition requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged under ORS 731.761 or subject to disclosure. Failure by the insurer to file a petition waives the privilege only with respect to the specific request.

(2) A petition filed by an insurer under this section must contain the following information:

(a) The date of the insurance compliance self-evaluative audit document.

(b) The identity of the person that conducted the audit.

(c) The general nature of the activities covered by the insurance compliance audit.

(d) An identification of the portions of the insurance compliance self-evaluative audit document for which the privilege is being asserted.

(3) Within 45 days after the filing of a petition by an insurer under this section, the court shall schedule an in camera hearing to determine whether the insurance compliance self-evaluative audit document or portions of the document are privileged under ORS 731.761.

(4) The court, after an in camera review pursuant to this section, may require disclosure of material for which the privilege established by ORS 731.761 is asserted if the court determines that any of the conditions set forth in ORS 731.764 are met. Upon making such a determination, the court may compel the disclosure of only those portions of an insurance compliance self-evaluative audit document relevant to issues in dispute in the underlying proceeding. Any disclosure that is compelled by the court will not be considered to be a public document or be deemed to be a waiver of the privilege for any other civil, criminal or administrative proceeding. A party unsuccessfully opposing disclosure may apply to the court for an appropriate order protecting the document from further disclosure.

(5) An insurer asserting the privilege established under ORS 731.761 has the burden of establishing that the privilege applies. If the insurer establishes that the privilege applies, a party seeking disclosure under ORS 731.764 has the burden of proving the elements set forth in ORS 731.764. [2001 c.329 §6]

731.768 Privilege; exceptions. The privilege established under ORS 731.761 does not apply to any of the following:

(1) Documents, communications, data, reports or other information expressly required to be collected, developed, maintained or reported to a regulatory agency under the Insurance Code or other state or federal law;

(2) Information obtained by observation or monitoring by any regulatory agency; or

(3) Information obtained from a source other than the insurance compliance audit. [2001 c.329 §7]

731.770 Other privileges or limitations pertaining to audit document. Nothing in ORS 731.760 to 731.770, or in the release of any insurance compliance self-evaluative audit document under ORS 731.760 to 731.770, shall limit, waive or abrogate the scope or nature of any statutory or common law privilege or other limitation on admissibility of evidence including, but not limited to, the work product doctrine, the lawyer-client privilege under ORS 40.225 or the subsequent remedial measures exclusion provided by ORS 40.185. [2001 c.329 §8]

ASSESSMENTS, FEES AND TAXES

731.804 Assessments; rules; fees; how determined. (1) Except as otherwise provided in this section, each authorized insurer doing business in this state shall pay assessments that the Director of the Department of Consumer and Business Services determines necessary to support the legislatively authorized budget of the Department of Consumer and Business Services with respect to functions of the department under the Insurance Code. The director shall determine the assessments according to one or more percentage rates established by the director by rule. The director shall specify in the rule when assessments shall be made and payments shall be due. The premium-weighted average of the percentage rates shall not exceed nine-hundredths of one percent of the gross amount of premiums received by an insurer or its insurance producers from and under its policies covering direct domestic risks, after deducting the amount of return premiums paid and the amount of dividend payments made to policyholders with respect to such policies. In the case of reciprocal insurers, the amount of savings paid or credited to the accounts of subscribers shall be deducted from the gross amount of premiums. In establishing the percentage rate or rates, the director shall use the most recent premium data approved by the director. In establishing the amounts to be collected under this subsection, the director shall take into consideration the expenses of the department for administering the Insurance Code and the fees collected under subsection (2) of this section. When the director establishes two or more percentage rates:

(a) Each rate shall be based on such expenses of the department ascribed by the director to the line of insurance for which the rate is established.

(b) Each rate shall be applied to the gross amount of premium received by an insurer or its insurance producers for the applicable line of insurance as provided in this subsection.

(2) The director may collect fees for specific services provided by the department under the Insurance Code according to a schedule of fees established by the director by rule. The director may collect such fees in advance. In establishing the schedule for fees, the director shall take into consideration the cost of each service for which a fee is imposed.

(3) Establishment and amendment of the schedule of fees under subsection (2) of this section are subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

(4) The director may not collect an assessment under subsection (1) of this section from any of the following persons:

(a) A fraternal benefit society complying with ORS chapter 748.

(b) Any person or class of persons designated by the director by rule.

(5) The director may not collect an assessment under subsection (1) of this section with respect to premiums received from any of the following policies:

(a) Workers compensation insurance policies.

(b) Annuity policies, whether fixed or variable in nature.

(c) Wet marine and transportation insurance policies.

(d) Any category of policies designated by the director by rule. [1967 c.359 §131; 1971 c.231 §14; 1971 c.425 §7; 1983 c.94 §1; 1985 c.697 §17; 1987 c.373 §81; 1989 c.331 §24; 1989 c.413 §1; 1991 c.371 §1; 1991 c.703 §40; 1991 c.958 §5; 1993 c.265 §5; 2003 c.364 §75; 2005 c.31 §7]

731.808 Gross amount of premiums defined. As used in ORS 731.804, 731.812 and 731.820, gross amount of premiums means the consideration paid by insureds to an insurer for policies of insurance, and includes all premiums, assessments, dues and fees received or derived, or obligations taken therefor, by whatever term known. [1967 c.359 §132; 1989 c.413 §5]

731.812 Foreign and alien insurers report of Oregon business. Every foreign or alien insurer, in its annual statement to the Director of the Department of Consumer and Business Services, shall set forth the gross amount of premiums received by it or its insurance producers, return premiums paid, dividend payments made to policyholders, savings paid or credited to the accounts of subscribers in the case of a reciprocal insurer, and insurance benefit payments to policyholders, from and under its policies covering direct domestic risks in the preceding calendar year. [1967 c.359 §133; 2003 c.364 §76]

731.816 [1967 c.359 §134; 1971 c.560 §1; 1989 c.700 §5; repealed by 1995 c.786 §1]

731.820 Gross premium tax on fire insurance premiums. (1)(a) For the purpose of maintaining the office of State Fire Marshal and paying the expenses incident thereto, every insurer transacting insurance covering the peril of fire shall pay a tax to the Director of the Department of Consumer and Business Services, on or before April 1 of each year, equal to one percent of the gross amount of premiums received by it or its insurance producers from such business, from and under its policies covering direct domestic risks in the preceding calendar year after deducting the amount of return premiums paid and the amount of dividend payments made to policyholders or, in the case of a reciprocal insurer, the amount of savings paid or credited to the accounts of subscribers, with respect to such policies.

(b) For the purpose of paragraph (a) of this subsection the following portions of the amounts required to be reported by line of business in the annual financial statement required by ORS 731.574 shall be considered premiums for insurance covering the peril of fire:

(A) Fire, 100 percent.

(B) Homeowners and farm owners multiple peril, 65 percent.

(C) Commercial multiple peril, 50 percent.

(D) Inland marine, 20 percent.

(E) Automobile physical damage, eight percent.

(F) Aircraft physical damage, eight percent.

(2) If an insurer ceases to do business or collect premiums on direct domestic risks, it thereupon shall make a report to the director of its premiums subject to taxation as provided in subsection (1) of this section and collected or due as of the date when it ceased to do business or collect premiums on direct domestic risks, and not theretofore reported, and shall forthwith pay to the director the tax thereon.

(3) If the director, during the period in which the director under ORS 731.836 may collect taxes owing under this section, finds the amount of such taxes paid by an insurer to have been incorrect, the director shall charge or credit the insurer with the difference between the correct amount of tax and the amount actually paid. [1967 c.359 §135; 1967 c.453 §4; 1971 c.231 §15; 1975 c.275 §1; 1983 c.130 §1; 1989 c.700 §6; 2003 c.364 §77]

731.822 Prepayment of tax due. (1) Every insurer with a tax obligation under section 2, chapter 786, Oregon Laws 1995, ORS 731.820 or ORS 731.854 and 731.859 shall make prepayment of the tax obligations under section 2, chapter 786, Oregon Laws 1995, ORS 731.820, 731.854 and 731.859 for the current calendar years business, if the sum of the tax obligations under section 2, chapter 786, Oregon Laws 1995, ORS 731.820, 731.854 and 731.859 for the preceding calendar years business is $400 or more.

(2) The Director of the Department of Consumer and Business Services shall credit the prepayment toward the appropriate tax obligations of the insurer for the current calendar year under section 2, chapter 786, Oregon Laws 1995, or ORS 731.820 or ORS 731.854 and 731.859.

(3) The amounts of the prepayments shall be percentages of the insurers tax obligation based on the preceding calendar years business adjusted, if necessary, to reflect the declining percentages set forth in section 2 (3), chapter 786, Oregon Laws 1995, applicable for the current year, and shall be paid to the director by the due dates and in the following amounts:

(a) On or before June 15, 45 percent;

(b) On or before September 15, 25 percent; and

(c) On or before December 15, 25 percent.

(4) The effect of transferring policies of insurance from one insurer to another insurer is to transfer the tax prepayment obligation with respect to such policies.

(5) On or before June 1 of each year, the director shall notify each insurer required to make prepayments in that year of the amount of each prepayment, and shall provide remittance forms to be used by the insurer. However, an insurers responsibility to make prepayments is not affected by failure of the director to send, or the insurer to receive, the notice or forms. [1980 c.10 §2; 1995 c.786 §5]

731.824 Tax on underwriting profits of wet marine and transportation insurers. (1) Wet marine and transportation insurance written by foreign or alien insurers within this state shall be taxed only on that proportion of the total underwriting profit of such insurer from such insurance written within the United States that the gross premiums of the insurer from such insurance written within this state bear to the gross premiums of such insurer from such insurance written within the United States.

(2) The underwriting profit, for purposes of this section, is arrived at by deducting from the net earned premiums on such insurance policies written within the United States during the calendar year:

(a) The losses incurred, and

(b) Expenses incurred, including all taxes, state and federal, in connection with such net earned premiums.

(3) The amount of net earned premiums on such insurance policies written during the calendar year is the sum of paragraphs (a) and (b) less paragraph (c) of this subsection.

(a) Gross premiums on such insurance policies written during the calendar year, less any and all return premiums, any and all premiums on policies not taken and any and all premiums paid for such reinsurance.

(b) Unearned premiums on such outstanding marine business at the end of the preceding calendar year.

(c) Unearned premiums on such outstanding marine business at the end of the current calendar year.

(4) Losses incurred, as used in this section, means gross losses incurred during the calendar year under such policies written within the United States, less reinsurance claims collected or collectible and salvages or recoveries collectible from any source applicable to the such losses.

(5) Expenses incurred includes:

(a) Specific expenses incurred on such earned wet marine and transportation insurance premiums, consisting of all commissions, agency expenses, taxes, licenses, fees, loss-adjustment expenses, and all other expenses incurred directly and specifically in connection with such premiums, less recoveries or reimbursements on account of or in connection with such commissions or other expenses collected or collectible because of reinsurance or from any other source.

(b) General expenses incurred on such earned premiums, consisting of that proportion of general or overhead expenses, such as salaries of officers and employees, printing and stationery, all taxes of this state and of the United States, except as otherwise provided herein, and all other expenses not chargeable specifically to a particular class of insurance, which the net premiums of such insurance written bear to the total net premiums written by such insurer from all classes of insurance written by it during the current calendar year. However, in arriving at the underwriting profit for purposes of taxation under this section there shall not be deducted in respect to expenses incurred, as defined and specified in paragraphs (a) and (b) of this subsection, amounts which, in the aggregate, exceed 40 percent of the gross premiums on such insurance policies. [Formerly 745.145]

731.828 Computation of wet marine and transportation insurance tax. (1) Each insurer transacting wet marine and transportation insurance in this state shall file annually on or before June 15 with the Director of the Department of Consumer and Business Services and in the form prescribed by the director, a report of all the items pertaining to its insurance business as enumerated and prescribed in ORS 731.824.

(2) Each insurer that has been writing such insurance in this state for three years shall furnish the director a statement of all of the items referred to in subsection (1) of this section, in the form prescribed by the director, for each of the preceding three calendar years. An insurer that has not been writing such insurance for three years shall furnish to the director a statement of all such items for each of the calendar years during which it has written such insurance.

(3) On or before June 15 of each year, if the insurer has transacted such insurance for three years, the insurer shall:

(a) Ascertain the average annual underwriting profit, as provided in ORS 731.824, derived by the insurer from such insurance business written within the United States during the last preceding three calendar years.

(b) Ascertain the proportion which the average annual premiums of the insurer from such insurance written by it in this state during the last preceding three calendar years bears to the average total of such wet marine and transportation insurance premiums of the insurer during the same three years.

(c) Pay five percent on this proportion of the average annual underwriting profit of the insurer from such insurance to the director as a tax upon such insurance written by it in this state during the current calendar year.

(4) The insurer each year shall compute the tax, according to the method described in this section, upon the average annual underwriting profit of such insurer from such insurance during the preceding three years, including the current calendar year. At the expiration of each current calendar year, the profit or loss on such insurance business of that year is to be added or deducted, and the profit or loss upon such insurance business of the first calendar year of the preceding three-year period is to be dropped so that the computation of underwriting profit for purposes of taxation under this section will always be on a three-year average.

(5) An insurer that has not been writing wet marine and transportation insurance in this state for three years shall, until it has transacted such business in this state for that number of years, be taxed on the basis of its annual underwriting profit on such insurance written within the United States for the current calendar year, subject, however, to an adjustment in the tax as soon as the insurer, in accordance with the provisions of this section, is enabled to compute the tax on the three-year basis.

(6) In the case of mutual insurers the insurer shall not include in the underwriting profit, when computing the tax prescribed by this section, the amounts refunded by such insurers on account of premiums previously paid by their policyholders.

(7) If the director, during the period in which the director under ORS 731.836 may collect taxes owing under this section, finds the amount of such taxes paid by an insurer to have been incorrect, the director shall charge or credit the insurer with the difference between the correct amount of tax and the amount actually paid.

(8) If an insurer ceases to transact wet marine and transportation insurance in the state, it shall thereupon make report to the director of the items pertaining to such insurance business, as enumerated and described in this section, to the date of its ceasing to transact such insurance and not theretofore reported, and forthwith pay to the director the taxes computed according to this section and the annual authorization fees thereon. [Formerly 745.150; 1969 c.158 §1; 1975 c.250 §1; 1989 c.700 §7]

731.832 [Formerly 736.175; 1987 c.373 §82; repealed by 1995 c.786 §4]

731.836 Limitation on enforcement of insurers tax obligations. The Director of the Department of Consumer and Business Services shall commence an action for the recovery of taxes payable under ORS 731.820, 731.824, 731.828 and 731.859 not later than the later of the following:

(1) Five years after the date such taxes were payable to the director under such sections; or

(2) Three years after the date on which the report of examination by the domiciliary state of the insurer, disclosing that such taxes were owing by the insurer under such sections, was filed with the director. [1967 c.359 §139; 1969 c.158 §4; 1989 c.700 §8]

731.840 Retaliatory or corporate excise tax in lieu of certain taxes; certain local taxes prohibited. (1) The retaliatory tax imposed upon a foreign or alien insurer under ORS 731.854 and 731.859, or the corporate excise tax imposed upon a foreign or alien insurer under ORS chapter 317, is in lieu of all other state taxes upon premiums, taxes upon income, franchise or other taxes measured by income that might otherwise be imposed upon the foreign or alien insurer except the fire insurance premiums tax imposed under ORS 731.820 and the tax imposed upon wet marine and transportation insurers under ORS 731.824 and 731.828. However, all real and personal property, if any, of the insurer shall be listed, assessed and taxed the same as real and personal property of like character of noninsurers. Nothing in this subsection shall be construed to preclude the imposition of the assessments imposed under ORS 656.612 upon a foreign or alien insurer.

(2) Subsection (1) of this section applies to a reciprocal insurer and its attorney in its capacity as such.

(3) Subsection (1) of this section applies to foreign or alien title insurers and to foreign or alien wet marine and transportation insurers issuing policies and subject to taxes referred to in ORS 731.824 and 731.828.

(4) The State of Oregon hereby preempts the field of regulating or of imposing excise, privilege, franchise, income, license, permit, registration, and similar taxes, licenses and fees upon insurers and their insurance producers and other representatives as such, and:

(a) No county, city, district, or other political subdivision or agency in this state shall so regulate, or shall levy upon insurers, or upon their insurance producers and representatives as such, any such tax, license or fee; except that whenever a county, city, district or other political subdivision levies or imposes generally on a nondiscriminatory basis throughout the jurisdiction of the taxing authority a payroll, excise or income tax, as otherwise provided by law, such tax may be levied or imposed upon domestic insurers; and

(b) No county, city, district, political subdivision or agency in this state shall require of any insurer, insurance producer or representative, duly authorized or licensed as such under the Insurance Code, any additional authorization, license, or permit of any kind for conducting therein transactions otherwise lawful under the authority or license granted under this code. [1967 c.359 §140; 1969 c.600 §12; 1973 c.515 §1; 1973 c.583 §2; 1995 c.786 §6; 2003 c.364 §78]

731.841 Conditions under which local authority to tax insurer is preempted. If, on account of the provisions of section 2, chapter 786, Oregon Laws 1995, and the amendments to ORS 731.840 by section 6, chapter 786, Oregon Laws 1995, the amendments to ORS 750.329 by section 11, chapter 786, Oregon Laws 1995, the amendments to ORS 317.010 by section 12, chapter 786, Oregon Laws 1995, and the amendments to ORS 317.080 by section 13, chapter 786, Oregon Laws 1995, any insurer authorized to transact business in Oregon on January 1, 1997, is subject to the local taxes, licenses and fees described in ORS 731.840 (4)(a) as of January 1, 1997, and was not so subject before January 1, 1997, the authority of the local government to impose those taxes is preempted by the State of Oregon and no county, city, district or other political subdivision or agency in this state shall levy or impose upon such insurer, or upon its insurance producers or representatives, any excise, privilege, franchise, income, license, permit, registration or similar tax, license or fee. [1995 c.786 §20; 2003 c.364 §79]

Note: 731.841 was added to and made a part of ORS chapter 731 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

731.842 Adjustment of amount to be prepaid for taxes; extension of time for payment; interest; penalty for late payment. (1) The Director of the Department of Consumer and Business Services may grant, for good cause shown, a request for an adjustment of the amount of the prepayment due under ORS 731.822 or an extension of time for payment of taxes under ORS 731.808 to 731.828 and 731.859. The extension shall be requested no later than the due date and may not exceed 30 days or one month, whichever is longer, except that an extension of time for payments under ORS 731.822 may not exceed 10 days.

(2) Interest at the rate of two-thirds of one percent per month or fraction of a month shall accrue on any such tax payment not made by the due date (determined without regard to extensions).

(3) A penalty of 10 percent of the tax amount shall be imposed upon any late payment of any such tax, except for a payment made within an extension period as provided in subsection (1) of this section or when the director believes extenuating circumstances justify waiver of the penalty. [1975 c.230 §2; 1980 c.10 §4; 1995 c.786 §7]

731.844 No personal liability for paying invalid tax. No personal liability shall arise against any director, trustee, officer or agent of any insurer on account of any taxes or fees paid pursuant to any statute, law or ordinance, even though such statute, law or ordinance is subsequently declared or held to be invalid. [1967 c.359 §141]

RETALIATORY PROVISIONS

731.854 Retaliatory tax. (1) When by or pursuant to the laws of any other state or foreign country any taxes, licenses and other fees, in the aggregate, and any fines, penalties, deposit requirements or other material obligations, prohibitions or restrictions are or would be imposed upon insurers domiciled in this state, or upon the insurance producers or representatives of such insurers, which are in excess of such taxes, licenses and other fees, in the aggregate, or which are in excess of the fines, penalties, deposit requirements or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon the insurance producers or representatives of such insurers, of such other state or country under the statutes of this state, so long as such laws of such other state or country continue in force or are so applied, the same taxes, licenses and other fees, in the aggregate, or fines, penalties or deposit requirements or other material obligations, prohibitions, or restrictions of whatever kind shall be imposed by the Director of the Department of Consumer and Business Services upon the insurers, or upon the insurance producers or representatives of such insurers, of such other state or country doing business or seeking to do business in this state. Any tax, license or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state or country on insurers domiciled in this state or their insurance producers or representatives shall be deemed to be imposed by such state or country within the meaning of this subsection.

(2) Foreign reciprocal or interinsurance exchanges filing a consolidated return for purposes of ORS chapter 317 shall prepare and file a separate individual retaliatory tax calculation. The excise tax for the consolidated group shall be allocated for retaliatory tax purposes among the individual foreign insurers writing Oregon premiums. The allocation, after excluding the domestic share as determined by the Director of the Department of Consumer and Business Services by rule, shall be in the proportion that the premiums written in Oregon by a foreign insurer of the group bears to the total premiums written in Oregon by all foreign insurers in the group writing premiums in Oregon.

(3) This section does not apply as to personal income taxes, nor as to local ad valorem taxes on real or personal property nor as to special purpose obligations or assessments heretofore imposed by another state in connection with particular classes of insurance, other than property insurance; except that deductions, from premium taxes or other taxes otherwise payable, allowed on account of real estate or personal property taxes paid shall be taken into consideration by the director in determining the propriety and extent of retaliatory action under this section.

(4) For the purpose of applying this section to an alien insurer, its domicile shall be determined in accordance with ORS 731.092 and 731.096.

(5) For the purpose of applying this section to foreign and alien insurers, the following specifically shall be treated as taxes imposed by this state:

(a) The corporate excise tax imposed under ORS chapter 317.

(b) The assessments imposed under ORS 731.804 made to support the legislatively authorized budget of the Department of Consumer and Business Services with respect to the functions of the department under the Insurance Code.

(c) The assessments paid by insurers on behalf of their insureds under ORS 656.612. [Formerly 736.237; 1995 c.786 §7a; 2003 c.364 §80]

731.858 [Formerly 736.245; repealed by 1969 c.158 §2 (731.859 enacted in lieu of 731.858)]

731.859 Applicability of retaliatory provisions. (1) On or before April 1 of each year, each foreign or alien insurer shall:

(a) Determine and report to the Director of the Department of Consumer and Business Services whether the provisions of the laws of any state or country require the imposition of the burdens specified by ORS 731.854;

(b) Compute the amount owing under ORS 731.854; and

(c) Pay to the director that amount.

(2) If the director, during the period in which the director under ORS 731.836 may collect taxes owing under this section, finds the amount of such taxes paid by an insurer to have been incorrect, the director shall charge or credit the insurer with the difference between the correct amount of tax and the amount actually paid. [1969 c.158 §3 (enacted in lieu of 731.858); 1989 c.700 §9]

PENALTIES

731.988 Civil penalties. (1) Any person who violates any provision of the Insurance Code, any lawful rule or final order of the Director of the Department of Consumer and Business Services or any judgment made by any court upon application of the director, shall forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the director of not more than $10,000 for each offense. In the case of individual insurance producers, adjusters or insurance consultants, the civil penalty shall be not more than $1,000 for each offense. Each violation shall be deemed a separate offense.

(2) In addition to the civil penalty set forth in subsection (1) of this section, any person who violates any provision of the Insurance Code, any lawful rule or final order of the director or any judgment made by any court upon application of the director, may be required to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the director but not to exceed the amount by which such person profited in any transaction which violates any such provision, rule, order or judgment.

(3) In addition to the civil penalties set forth in subsections (1) and (2) of this section, any insurer that is required to make a report under ORS 742.400 and that fails to do so within the specified time may be required to pay to the General Fund of the State Treasury a civil penalty in an amount determined by the director but not to exceed $10,000.

(4) A civil penalty imposed under this section may be recovered either as provided in subsection (5) of this section or in an action brought in the name of the State of Oregon in any court of appropriate jurisdiction.

(5) Civil penalties under this section shall be imposed and enforced in the manner provided by ORS 183.745.

(6) The provisions of this section are in addition to and not in lieu of any other enforcement provisions contained in the Insurance Code. [1967 c.359 §144; 1971 c.231 §16; 1987 c.774 §65; 1989 c.701 §70; 1991 c.401 §2; 1991 c.734 §120; 1993 c.265 §6; 1997 c.131 §5; 2003 c.364 §81; 2003 c.576 §220]

731.990 [Repealed by 1965 c.241 §3]

731.992 Criminal penalty. (1) Violation of ORS 731.260 is punishable upon conviction, in the case of an individual, by imprisonment in the county jail for not more than one year or by a fine not exceeding $1,000; or, in the case of a corporation, by a fine not exceeding $10,000.

(2) Violation of any provision of the Insurance Code for which a greater penalty is not otherwise provided by the Insurance Code or by other applicable laws of this state, in addition to any applicable prescribed denial, suspension or revocation of any certificate or license or any civil forfeiture, shall be punishable upon conviction as for a misdemeanor. [1967 c.359 §145; 1987 c.158 §154a]

_______________



Chapter 732

Chapter 732 Â Organization and Corporate Procedures of Domestic Insurers; Regulation of Insurers Generally

2005 EDITION

DOMESTIC INSURERS

INSURANCE

GENERAL PROVISIONS

732.005Â Â Â Â  Application of private corporation law; definitions

ORGANIZATION

732.015Â Â Â Â  Permit to organize insurer required

732.025Â Â Â Â  Application for permit to organize stock insurer; rules

732.035Â Â Â Â  Application for permit to organize insurer without capital stock

732.045Â Â Â Â  Investigation of applications to organize insurers

732.055Â Â Â Â  Approval or disapproval of application for permit

732.065Â Â Â Â  Reporting of changes in information in application

732.075Â Â Â Â  Revoking or suspending permit to organize insurer

732.085Â Â Â Â  Incorporators

732.095Â Â Â Â  Articles of incorporation

732.105Â Â Â Â  Filing articles of incorporation and surety bond, letter of credit or deposit

732.115Â Â Â Â  Approval of articles, documents and bond, letter of credit or deposit; certificate of incorporation

732.125Â Â Â Â  Registration of securities subsequent to issuance of organization permit and certificate of incorporation

732.135Â Â Â Â  Soliciting subscriptions and applications

732.145Â Â Â Â  Stipulations required in subscriptions and applications; disposition of subscribed funds

732.155Â Â Â Â  Organization to be completed within two years; policies to be issued within one year of certification

732.165Â Â Â Â  Liability of directors and incorporators

732.175Â Â Â Â  Liability for acting as corporate insurer without authority

CORPORATE PROCEDURES GENERALLY

732.205Â Â Â Â  General powers of insurers

732.210Â Â Â Â  Assertion of lack of capacity or power

732.215Â Â Â Â  Management contracts prohibited

732.220Â Â Â Â  Exclusive agency contracts

732.225Â Â Â Â  Impairment of required capitalization prohibited; rules

732.230Â Â Â Â  Order to cure impairment; confidentiality of order

732.235Â Â Â Â  Voluntary dissolution of insurer

732.240Â Â Â Â  Trusts of life insurance proceeds

732.245Â Â Â Â  Home office; records, assets; unlawful removal

732.250Â Â Â Â  Continuity of management in event of national emergency

DIRECTORS, OFFICERS AND EMPLOYEES

732.305Â Â Â Â  Board of directors

732.320Â Â Â Â  Supporting documents for expenditures

732.325Â Â Â Â  Certain transactions and compensation between insurers and directors, trustees, officers, agents or employees prohibited; other prohibited conduct

SHARES, SHAREHOLDERS AND MEMBERS

(General Provisions)

732.405Â Â Â Â  Authorized shares

732.410Â Â Â Â  Right to acquire own shares

732.415Â Â Â Â  Stock insurerÂs proxies; regulation by director; rules

(Insider Trading)

732.420Â Â Â Â  ÂEquity securityÂ defined; rules

732.425Â Â Â Â  Application of insider trading regulation

732.430Â Â Â Â  Filing statement of security ownership with director

732.435Â Â Â Â  Suit to recover insider profits; exempted transactions

732.440Â Â Â Â  Prohibited sales of securities

732.445Â Â Â Â  Establishing or maintaining primary or secondary market in securities; rules

732.450Â Â Â Â  Arbitrage transactions exempt; rules

732.455Â Â Â Â  Rules

(Shareholders and Members)

732.460Â Â Â Â  Annual report to shareholders or members

732.465Â Â Â Â  Members of domestic mutual insurers

732.470Â Â Â Â  Voting rights of members of mutual insurer

732.475Â Â Â Â  MembersÂ meetings and procedures of domestic mutual and reciprocal insurers

732.480Â Â Â Â  Copy of bylaws of domestic mutual insurer to be provided to director; provisions of bylaws

ACQUISITIONS AND MERGERS

732.517Â Â Â Â  Purpose of ORS 732.517 to 732.546

732.518Â Â Â Â  Definitions for ORS 732.517 to 732.546

732.521Â Â Â Â  Activities that are prohibited unless specified procedures followed; exceptions

732.523Â Â Â Â  Procedure for acquiring controlling interest of capital stock; filing of statement; request for hearing

732.526Â Â Â Â  Hearing on proposed activity; notice

732.528Â Â Â Â  Approval of proposed activity; grounds for refusing approval

732.529Â Â Â Â  Procedures following approval by director of proposed activity

732.531Â Â Â Â  Acquisition of assets or insurance of mutual or reciprocal insurers

732.533Â Â Â Â  Statement of acquisition

732.536Â Â Â Â  Compliance with foreign or alien laws

732.538Â Â Â Â  Effect of merger or consolidation

732.541Â Â Â Â  Jurisdiction over person obtaining or attempting to obtain control

732.543Â Â Â Â  Remedies for violation of ORS 732.517 to 732.546

732.546Â Â Â Â  Severability

INSURANCE HOLDING COMPANY REGISTRATION

732.548Â Â Â Â  Definitions for ORS 732.517 to 732.592

732.549Â Â Â Â  Subsidiaries

732.551Â Â Â Â  Registration of insurer members of holding company systems

732.552Â Â Â Â  Registration statement; form; contents

732.553Â Â Â Â  Certain information not required to be disclosed

732.554Â Â Â Â  Changes in registration information; reports of distributions to shareholders

732.556Â Â Â Â  Requirement that certain persons provide information to insurers

732.558Â Â Â Â  Termination of registration by director

732.562Â Â Â Â  Consolidated registration

732.564Â Â Â Â  Registration for affiliated insurers

732.566Â Â Â Â  Exemption from ORS 732.517 to 732.592 by director

732.568Â Â Â Â  Disclaimer of affiliation; contents; subsequent duty to register; disallowance of disclaimers by director

732.572Â Â Â Â  Rulemaking authority for ORS 732.517 to 732.592

STANDARDS AND MANAGEMENT OF INSURER WITHIN AN INSURANCE HOLDING COMPANY SYSTEM

732.574Â Â Â Â  Standards for transactions within holding company; notice

732.576Â Â Â Â  Dividends and distributions

732.578Â Â Â Â  Effect of control of insurer subject to registration on director and officer liability

732.582Â Â Â Â  Determination of reasonableness and adequacy of capital and surplus

EXAMINATIONS, CONFIDENTIALITY, REGULATORY POWERS

732.584Â Â Â Â  Examinations

732.586Â Â Â Â  Confidentiality of information; permitted disclosures

732.588Â Â Â Â  Supervision, rehabilitation or liquidation

732.592Â Â Â Â  Recovery from parent corporation or holding company if domestic insurer ordered into liquidation or rehabilitation

CONVERSION OR REORGANIZATION OF DOMESTIC MUTUAL INSURER

732.600Â Â Â Â  Definitions for ORS 732.600 to 732.630

732.602Â Â Â Â  Intent of ORS 732.600 to 732.630

732.604Â Â Â Â  Permissible actions of domestic mutual insurer; rules

732.606Â Â Â Â  Plan for conversion or reorganization; documents filed; approval by director and members

732.608Â Â Â Â  Waiver of requirements of ORS 732.606

732.610Â Â Â Â  Contents of plan

732.612Â Â Â Â  Consideration for membership interest in converting or reorganizing mutual insurer; kinds of consideration; allocation of consideration

732.614Â Â Â Â  Effect of conversion

732.616Â Â Â Â  Reorganization involving organization of stock holding company; subsidiaries

732.618Â Â Â Â  Reorganization involving organization of mutual holding company; subsidiaries

732.620Â Â Â Â  Status of mutual holding company as corporation; status as insurer; rights and obligations of members; voting; articles of incorporation

732.622Â Â Â Â  Restructuring of mutual holding company

732.624Â Â Â Â  Approval by Director of Department of Consumer and Business Services of mutual holding company restructuring plan; approval by members; effect of restructuring

732.626Â Â Â Â  Plan review and approval; general provisions

732.628Â Â Â Â  Limitations on ownership of shares in companies resulting from conversion, reorganization or restructuring

732.630Â Â Â Â  DissentersÂ rights; action challenging validity of conversion, reorganization or restructuring

PRODUCER-CONTROLLED PROPERTY AND CASUALTY INSURERS

732.810Â Â Â Â  Definitions for ORS 732.810 to 732.814

732.811Â Â Â Â  Application of ORS 732.810 to 732.814

732.812Â Â Â Â  Filing of financial statements; contract requirements; audit; reports to director

732.813Â Â Â Â  Notice to prospective insured

732.814Â Â Â Â  Authority of director over controlling producer and controlled insurer

GENERAL PROVISIONS

Â Â Â Â Â  732.005 Application of private corporation law; definitions. (1) Except where inconsistent with the express provisions of the Insurance Code, ORS chapter 60, shall, to the extent applicable, govern the powers, duties and relationships of domestic insurers.

Â Â Â Â Â  (2) The following sections in ORS chapter 60 do not apply to insurers: ORS 60.004, 60.007 to 60.014, 60.016, 60.017 to 60.024, 60.031, 60.044, 60.051 to 60.057, 60.094 to 60.101, 60.311, 60.470 to 60.534, 60.701 to 60.717, 60.734 to 60.744, 60.787, 60.954, 60.957 to 60.967 and 60.992.

Â Â Â Â Â  (3) ORS 60.224, 60.774 (2)(c) and 60.777 (4) do not apply to insurers without capital stock.

Â Â Â Â Â  (4) The enumeration in subsections (2) and (3) of this section of inapplicable sections in ORS chapter 60 is not exclusive or a limitation upon subsection (1) of this section.

Â Â Â Â Â  (5) To the extent applicable and not inconsistent with subsections (1) to (4) of this section, ORS chapter 60 shall apply to insurers without capital stock as well as to insurers with capital stock. Where applicable to insurers without capital stock, references in ORS chapter 60 to ÂshareholdersÂ shall be deemed references to ÂpolicyholdersÂ or ÂsubscribersÂ as the case may be.

Â Â Â Â Â  (6) In applying ORS chapter 60 as provided in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂOffice of Secretary of StateÂ or ÂofficeÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (b) ÂSecretary of StateÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) ÂCorporationÂ and Âdomestic corporationÂ mean a domestic insurer. [1967 c.359 Â§146; 1985 c.728 Â§108; 1987 c.846 Â§1; 2001 c.352 Â§7; 2003 c.14 Â§446]

Â Â Â Â Â  732.010 [Repealed by 1967 c.359 Â§704]

ORGANIZATION

Â Â Â Â Â  732.015 Permit to organize insurer required. No person shall organize or solicit or receive any money for the organization of a domestic insurer without a subsisting permit to organize an insurer issued by the Director of the Department of Consumer and Business Services pursuant to ORS 732.055. The director shall not require a fee for filing an application for such a permit in the case of the organization of a reciprocal insurer that exchanges policies of insurance covering only wet marine hull insurance for persons whose earned income, in whole or in part, is derived from taking and selling food resources living in an ocean, bay or river. [1967 c.359 Â§147; 1977 c.651 Â§4; 1989 c.413 Â§6; 1991 c.401 Â§3; 1993 c.709 Â§6]

Â Â Â Â Â  732.020 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  732.025 Application for permit to organize stock insurer; rules. Any person or persons desiring to organize a domestic stock insurer shall, as prospective incorporators, first file an application with the Director of the Department of Consumer and Business Services for a permit to organize such an insurer. The applicants shall pay the applicable fee to the director at the time the application is filed. The application shall be on forms provided by the director, shall be signed by the applicants and verified. The form shall specify information with regard to the following:

Â Â Â Â Â  (1) The class or classes of insurance to be transacted.

Â Â Â Â Â  (2) The full names and addresses of each person who will own or control, directly or indirectly, 10 percent or more of the stock.

Â Â Â Â Â  (3) The full name and residence address of each person associated or to be associated in the formation, organization, operation, management, stock underwriting or financing of the insurer.

Â Â Â Â Â  (4) Full disclosure of the terms of all pertinent agreements and understandings existing or proposed among and between such persons so associated. A copy of all such agreements and understandings shall be filed with the application.

Â Â Â Â Â  (5) The full name and residence address of the proposed directors and officers, including information regarding the character, financial responsibility, business ability and experience in the business of insurance or businesses related thereto, of each.

Â Â Â Â Â  (6) The proposed capitalization, the plan of financing and for solicitation of stock, and a summary of the plan of operation, including types of policies to be issued.

Â Â Â Â Â  (7) Such additional information, including but not limited to financial data, actuarial projections and copies of proposed policies, which the director may by rule or otherwise require. [1967 c.359 Â§148; 1989 c.413 Â§7; 1991 c.401 Â§4]

Â Â Â Â Â  732.030 [Amended by 1967 c.359 Â§661; renumbered 751.015]

Â Â Â Â Â  732.035 Application for permit to organize insurer without capital stock. Any one or more persons desiring to organize a domestic insurer without capital stock shall, as prospective organizers, first file an application with the Director of the Department of Consumer and Business Services for a permit to organize such an insurer. The provisions and requirements of ORS 732.025 shall govern such application; in addition, the application shall be accompanied by:

Â Â Â Â Â  (1) A copy of each policy for which applications are proposed to be solicited, together with a copy of the proposed application form, and application literature to be used in such solicitation; and

Â Â Â Â Â  (2) A schedule of premiums or premium rates proposed to be charged in connection with such insurance for which applications shall be solicited. [1967 c.359 Â§149]

Â Â Â Â Â  732.040 [Amended by 1967 c.359 Â§662; renumbered 751.025]

Â Â Â Â Â  732.045 Investigation of applications to organize insurers. Upon receipt of an application for a permit to organize an insurer, the Director of the Department of Consumer and Business Services shall make such investigation of the facts and conditions as the director deems necessary, including the holding of a public hearing on the application if the director considers it desirable or if requested by the applicant. [1967 c.359 Â§150]

Â Â Â Â Â  732.050 [Amended by 1967 c.359 Â§665; renumbered 751.055]

Â Â Â Â Â  732.055 Approval or disapproval of application for permit. (1) Within 90 days after the filing of the application for a permit to organize an insurer, the Director of the Department of Consumer and Business Services shall approve or disapprove the application.

Â Â Â Â Â  (2) The 90-day period referred to in subsection (1) of this section may be extended by the director for an additional period not to exceed 30 days if the director gives written notice within such 90-day period to the applicant that the director needs such additional time.

Â Â Â Â Â  (3) The director shall approve an application for a permit to organize an insurer only if the director finds that:

Â Â Â Â Â  (a) The application is complete;

Â Â Â Â Â  (b) The documents filed with the application are in proper form;

Â Â Â Â Â  (c) The proposed financial structure is adequate;

Â Â Â Â Â  (d) The character, reputation, financial responsibility and general fitness of the persons named in the application or otherwise found to be associated with or have an interest in the proposed insurer are such as to command the confidence of the public;

Â Â Â Â Â  (e) The proposed directors are collectively competent to assume responsibility for the management and general policies and procedures of an insurer proposing to issue the class or classes of insurance specified;

Â Â Â Â Â  (f) The proposed management, collectively, possesses the requisite general business ability and experience in the business of insurance of the class or classes specified in the application; and

Â Â Â Â Â  (g) No fact is then known to the director which would prevent the proposed insurer from completing its organization and receiving a certificate of authority to transact insurance in this state. [1967 c.359 Â§151]

Â Â Â Â Â  732.060 [Amended by 1961 c.178 Â§1; 1967 c.359 Â§666; renumbered 751.065]

Â Â Â Â Â  732.065 Reporting of changes in information in application. Any changes in the information furnished in the application for a permit to organize an insurer shall be reported immediately to the Director of the Department of Consumer and Business Services by the persons to whom the permit was issued. [1967 c.359 Â§152]

Â Â Â Â Â  732.070 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  732.075 Revoking or suspending permit to organize insurer. After notice to the applicant stating the grounds therefor, the Director of the Department of Consumer and Business Services may revoke or suspend a permit to organize an insurer for any ground for which the issuance of the permit could be denied. [1967 c.359 Â§153]

Â Â Â Â Â  732.080 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  732.085 Incorporators. One or more natural persons of the age of 21 years or older or one or more financially responsible corporations may act as incorporators of a domestic insurer upon compliance with the provisions of the Insurance Code. [1967 c.359 Â§154]

Â Â Â Â Â  732.090 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  732.095 Articles of incorporation. (1) To the extent not otherwise inconsistent with the Insurance Code, the articles of incorporation of a domestic insurer shall conform to ORS 60.047 and, in addition, shall contain the purpose or purposes for which the insurer is organized and the class or classes of insurance or reinsurance to be made. It shall be sufficient to state, either alone or with other purposes, that the purpose of the insurer is to make insurance and reinsurance of all classes for which an insurer may be authorized under the Insurance Code. By such statement, all such classes shall be within the purposes of the insurer, except for express limitations in the articles, if any.

Â Â Â Â Â  (2) The articles or other basic document of a mutual or reciprocal insurer shall include the qualifications and rights of members or subscribers of the insurer. [1967 c.359 Â§155; 1987 c.846 Â§4]

Â Â Â Â Â  732.100 [Amended by 1967 c.359 Â§667; renumbered 751.075]

Â Â Â Â Â  732.105 Filing articles of incorporation and surety bond, letter of credit or deposit. The incorporators shall file with the Director of the Department of Consumer and Business Services within six months of the issuance of the organization permit under ORS 732.055:

Â Â Â Â Â  (1) Duplicate originals of the articles of incorporation signed by all of the incorporators.

Â Â Â Â Â  (2) A corporate surety bond payable to the director and the directorÂs successors, as trustee, in the sum of $25,000, or, in lieu thereof, a like amount in an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or in approved securities or cash, conditioned upon the faithful accounting to the insurer upon completion of its organization and the receipt of its certificate of authority from the director, or to the shareholders, members, applicants for policies and creditors, or to the trustee, receiver or assignee of the insurer, duly appointed in any proceeding in any court or department of competent jurisdiction in this state, in accordance with their respective rights in case the organization of the insurer is not completed and the certificate of authority is not procured from the director. Such bond, letter of credit or deposit shall be in the form prescribed by the director. [1967 c.359 Â§156; 1991 c.331 Â§127; 1997 c.631 Â§546]

Â Â Â Â Â  732.110 [Amended by 1967 c.359 Â§668; renumbered 751.085]

Â Â Â Â Â  732.115 Approval of articles, documents and bond, letter of credit or deposit; certificate of incorporation. (1) If the Director of the Department of Consumer and Business Services finds that the articles of incorporation and the bond, letter of credit or securities filed with the director conform to law and the sureties on any bond are acceptable, the director shall, when all fees established by the director have been paid:

Â Â Â Â Â  (a) Indorse on each of such duplicate originals of the articles the word Âfiled,Â and the month, day and year of the filing thereof.

Â Â Â Â Â  (b) File one of such duplicate originals in the directorÂs office.

Â Â Â Â Â  (c) Issue a certificate of incorporation to which the director shall affix the other duplicate original.

Â Â Â Â Â  (d) Return to the incorporators or their representative the certificate of incorporation with the duplicate original.

Â Â Â Â Â  (2) Upon the issuance of the certificate of incorporation, the insurerÂs corporate existence shall begin and the insurer shall have all authority and power, subject to the limitations prescribed in the Insurance Code, as may be necessary and proper to complete its organization, obtain its initial capital and otherwise complete the requirements to qualify for a certificate of authority to transact the class or classes of insurance proposed in its articles of incorporation. In the case of an insurer without capital stock, the authority and power shall include the solicitation of applications for insurance and receipt in advance of premium payments for any insurance for which the proposed form of application, policies, literature and advertisements pertaining thereto have been filed with and approved by the director. An insurer shall not otherwise transact any business or incur any indebtedness until its certificate of authority to transact insurance has been granted.

Â Â Â Â Â  (3) The issuance of the certificate of incorporation shall be conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the insurer has been incorporated under the laws of this state, except as against this state in a proceeding to cancel or revoke the certification of incorporation or any certificate of authority to transact insurance or for involuntary dissolution of the insurer. [1967 c.359 Â§157; 1989 c.413 Â§8; 1991 c.331 Â§128]

Â Â Â Â Â  732.120 [Amended by 1967 c.359 Â§669; renumbered 751.095]

Â Â Â Â Â  732.125 Registration of securities subsequent to issuance of organization permit and certificate of incorporation. If the proposed domestic insurer is to issue securities, it shall comply with the applicable provisions of ORS 59.005 to 59.451, 59.660 to 59.830, 59.991 and 59.995. However, the Director of the Department of Consumer and Business Services shall not allow the registration of securities of a proposed domestic insurer unless the organizers of such insurer have been issued an organization permit under ORS 732.055, and have received a certificate of incorporation under ORS 732.115. [1967 c.359 Â§158; 1987 c.414 Â§162]

Â Â Â Â Â  732.130 [Amended by 1967 c.359 Â§670; renumbered 751.105]

Â Â Â Â Â  732.135 Soliciting subscriptions and applications. No person shall solicit subscriptions for the capital stock of, or, in the case of an insurer without capital stock, applications for insurance in, any insurer in the process of organization unless the insurer has filed the insurerÂs name and address with the Director of the Department of Consumer and Business Services. [1967 c.359 Â§159]

Â Â Â Â Â  732.140 [Amended by 1967 c.359 Â§671; renumbered 751.115]

Â Â Â Â Â  732.145 Stipulations required in subscriptions and applications; disposition of subscribed funds. (1) Every subscription to the capital stock of an insurer in the process of organization shall contain a stipulation that no sum shall be used for commission, promotion or organization expenses in excess of a stated percent of the amount paid upon the subscription. This stated amount shall not exceed 15 percent.

Â Â Â Â Â  (2) All sums paid by subscribers and applicants shall be deposited under an escrow agreement approved by the Director of the Department of Consumer and Business Services in a bank, trust company or savings and loan association in the state until the insurer has procured a certificate of authority from the director.

Â Â Â Â Â  (3) Every subscription for stock or every application for insurance in an insurer made prior to its receipt of a certificate of authority shall contain a stipulation that the money, securities or evidences of debt advanced by the subscriber or applicant shall be returned to the subscriber or applicant without any deduction in case the insurer fails to complete its organization or procure its certificate of authority or issue the policy applied for. [1967 c.359 Â§160]

Â Â Â Â Â  732.150 [Amended by 1967 c.359 Â§672; renumbered 751.125]

Â Â Â Â Â  732.155 Organization to be completed within two years; policies to be issued within one year of certification. (1) If the Director of the Department of Consumer and Business Services finds that any domestic insurer has not completed its organization and qualified for a certificate of authority within two years from the date of filing its articles of incorporation, the director may order the application abandoned and close the files in which event its corporate powers shall expire and the director shall proceed as for an impaired insurer.

Â Â Â Â Â  (2) If any domestic insurer does not commence to issue policies within one year from the date of receiving its certificate of authority, the director shall proceed as for an impaired insurer. [1967 c.359 Â§161]

Â Â Â Â Â  732.160 [Amended by 1967 c.359 Â§673; renumbered 751.135]

Â Â Â Â Â  732.165 Liability of directors and incorporators. The directors, incorporators, and organizers of any insurer organized under the Insurance Code and those entitled to participation in the profits of such insurer shall be jointly and severally liable for all debts or liabilities of such insurer until it has received a certificate of authority. [1967 c.359 Â§162]

Â Â Â Â Â  732.175 Liability for acting as corporate insurer without authority. Any person who assumes to act as a corporate insurer without a permit to organize and without the issuance of a certificate of incorporation by the Director of the Department of Consumer and Business Services or who assumes to transact insurance business without a certificate of authority to transact such business issued by the director shall be jointly and severally liable for all liabilities created while so acting. [1967 c.359 Â§163; 1981 c.633 Â§80; 1987 c.846 Â§5]

CORPORATE PROCEDURES GENERALLY

Â Â Â Â Â  732.205 General powers of insurers. Except as otherwise provided in the Insurance Code or the articles of incorporation of an insurer, a domestic insurer shall have:

Â Â Â Â Â  (1) The general and emergency powers granted to corporations by ORS 60.077 and 60.081;

Â Â Â Â Â  (2) The powers granted to insurers by the Insurance Code; and

Â Â Â Â Â  (3) All powers necessary or convenient to effect any or all of the purposes for which the corporation is organized or to perform any or all of the acts expressly or impliedly authorized or required under the Insurance Code. [1967 c.359 Â§164; 1987 c.846 Â§6]

Â Â Â Â Â  732.210 Assertion of lack of capacity or power. The provision of ORS 60.084 shall not affect the right of any policyholder of a domestic insurer or the Director of the Department of Consumer and Business Services from asserting the lack of capacity or power of an insurer, by reason of any provision of the Insurance Code, to do any act or make any conveyance or transfer of real or personal property. [1967 c.359 Â§165; 1987 c.846 Â§7]

Â Â Â Â Â  732.215 Management contracts prohibited. No domestic insurer shall make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors or other governing body. [1967 c.359 Â§166]

Â Â Â Â Â  732.220 Exclusive agency contracts. (1) No domestic insurer shall make any contract whereby any person is granted or is to enjoy in fact the controlling or preemptive right to produce substantially all insurance business for the insurer, unless the contract is filed with and approved by the Director of the Department of Consumer and Business Services. The contract filed with the director shall be accompanied by such application for approval as the director by rule may consider reasonably appropriate to the purposes of this section. The contract shall be deemed approved unless disapproved by the director within 20 days after date of filing, subject to such reasonable extension of time as the director may require by notice given within such 20 days. Notice of any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

Â Â Â Â Â  (2) Any such contract shall provide that any such producer of an insurerÂs business shall within 90 days after expiration of each calendar year furnish the insurerÂs board of directors or other governing body a written statement of:

Â Â Â Â Â  (a) Amounts received under or on account of the contract and amounts expended thereunder during such calendar year, including the emoluments received therefrom by the respective directors, trustees, officers, and other principal management personnel of the producer;

Â Â Â Â Â  (b) Amounts paid by the producer during such calendar year, for any purpose, to any director, trustee, officer, agent or employee of the insurer or to any person who is directly or indirectly the beneficial owner of more than 10 percent of any class of any equity security of the insurer; and

Â Â Â Â Â  (c) Such classification of items and further detail as the insurerÂs board of directors or other governing body may reasonably require.

Â Â Â Â Â  (3) The director shall disapprove any such contract if, taking into account the customary and prevailing practices of the insurance business and such opportunities for abuse as may be apparent in any conflicts of interest revealed by the contract or application, the director finds that such contract:

Â Â Â Â Â  (a) Subjects the insurer to charges that are disproportionate to those that the insurer might reasonably be expected to incur under alternative arrangements for the production of the insurerÂs business;

Â Â Â Â Â  (b) Is to extend for an unreasonable length of time, taking into account the incentives reasonably necessary to induce the producer to undertake the contract, the prospect of changes which are reasonably likely to render the contract unfavorable to the insurer and such other factors as the director reasonably considers appropriate;

Â Â Â Â Â  (c) Does not contain fair and adequate standards of performance; or

Â Â Â Â Â  (d) Contains other inequitable provision or provisions which impair the proper interests of stockholders, policyholders, members or subscribers of the insurer.

Â Â Â Â Â  (4) The director may, after a hearing held thereon, withdraw approval of any such contract theretofore approved by the director, if the director finds that the bases of the original approval no longer exist, or that the contract has, in actual operation, shown itself to be subject to disapproval on any of the grounds referred to in subsection (3) of this section.

Â Â Â Â Â  (5) This section does not apply as to any contract entered into prior to June 8, 1967, nor to any extension or amendment to such contract to the extent that such extension or amendment may be effected merely by notice and without further consideration. [1967 c.359 Â§167]

Â Â Â Â Â  732.225 Impairment of required capitalization prohibited; rules. No domestic insurer shall reduce its combined capital and surplus by partial distribution of its assets, by payment in the form of a dividend to stockholders or otherwise, below:

Â Â Â Â Â  (1) Its required capitalization; or

Â Â Â Â Â  (2) A greater amount which the Director of the Department of Consumer and Business Services, by rule or by order after hearing upon the motion of the director or the petition of any interested person, finds necessary to avoid injury or prejudice to the interest of policyholders or creditors. [1967 c.359 Â§168]

Â Â Â Â Â  732.230 Order to cure impairment; confidentiality of order. (1) Whenever the Director of the Department of Consumer and Business Services determines from any showing or statement made to the director or from any examination made by the director that the assets of a domestic insurer are less than its liabilities plus required capitalization, the director may proceed immediately under the provisions of ORS chapter 734 or the director may allow the insurer a period of time, not to exceed 90 days, in which to make good the amount of the impairment with cash or authorized investments.

Â Â Â Â Â  (2) If the amount of any such impairment is not made good within the time prescribed by the director under subsection (1) of this section, the director shall proceed under the provisions of ORS chapter 734.

Â Â Â Â Â  (3) An order directing an insurer to cure an impairment is confidential as provided in ORS 705.137, for such time as the director considers proper but not exceeding the time prescribed by the director for making the amount of the impairment good. If the director determines that the public interest in disclosure outweighs the public interest in protecting or salvaging the solvency of the insurer, the director may make the order available for public inspection. [1967 c.359 Â§169; 1991 c.401 Â§5; 2001 c.377 Â§9]

Â Â Â Â Â  732.235 Voluntary dissolution of insurer. (1) No insurer may be dissolved voluntarily until the Director of the Department of Consumer and Business Services has approved a plan for liquidation of the insurerÂs assets and obligations. The preparation and approval of such plan shall follow the provisions of ORS 732.517 to 732.546.

Â Â Â Â Â  (2) The plan of dissolution must provide for reinsurance of substantially all insurance in force of the insurer in accordance with the provisions of ORS 731.512.

Â Â Â Â Â  (3) The director shall require that the plan of dissolution provide adequate reserves in trust or otherwise for satisfaction of all obligations of the insurer. [1967 c.359 Â§170; 1993 c.447 Â§107]

Â Â Â Â Â  732.240 Trusts of life insurance proceeds. (1) Any domestic insurer may hold in trust the proceeds of any life insurance policy issued by it. Such a trust shall be upon such terms and subject to such limitations as to revocation by the policyholder and control by the beneficiary thereunder as are agreed to in writing by the insurer and the policyholder.

Â Â Â Â Â  (2) Trust provisions authorized by this section shall in no manner subject the insurer to any of the provisions of the laws of this state relating to banks or trust companies.

Â Â Â Â Â  (3) The forms of such trust agreements shall be first submitted to and approved by the Director of the Department of Consumer and Business Services. [Formerly 739.410]

Â Â Â Â Â  732.245 Home office; records, assets; unlawful removal. (1) Every domestic insurer shall have and maintain its principal place of business and home office in this state, and shall keep therein accurate and complete accounts and records of its assets, transactions, and affairs in accordance with the provisions of the Insurance Code.

Â Â Â Â Â  (2) Every domestic insurer shall have and maintain its assets in this state, except as to:

Â Â Â Â Â  (a) Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside this state, and

Â Â Â Â Â  (b) Such property of the insurer as may be customary, necessary and convenient to enable and facilitate the operation of its branch offices and regional home offices located outside this state as referred to in subsection (4) of this section.

Â Â Â Â Â  (3) Removal or attempted removal of all or a material part of the records or assets of a domestic insurer from this state except pursuant to a merger approved by the Director of the Department of Consumer and Business Services under ORS 732.517 to 732.546, or for such reasonable purposes and periods of time as may be approved by the director in writing in advance of such removal, or concealment or attempted concealment of such records or assets or such material part thereof from the director, is prohibited. Upon violation of this section, the director may institute delinquency proceedings against the insurer as provided in ORS 734.150.

Â Â Â Â Â  (4) This section shall not prohibit an insurer from:

Â Â Â Â Â  (a) Establishing and maintaining branch offices or regional home offices in other states where necessary or convenient to the transaction of its business, and keeping therein the detailed records and assets customary and necessary for the servicing of its insurance in force and affairs in the territory served by such an office, as long as such records and assets are made readily available at such office for examination by the director at the directorÂs request;

Â Â Â Â Â  (b) Having, depositing or transmitting funds and assets of the insurer in or to jurisdictions outside of this state required by the law of such jurisdiction or as reasonably and customarily required in the regular course of its business; or

Â Â Â Â Â  (c) Using custodial arrangements for the holding of securities owned by the insurer, either in or outside of this state, and either segregated from or commingled with securities owned by others, if the arrangements conform to rules adopted by the director for safeguarding the assets and facilitating the directorÂs examination of insurers using such custodial arrangements. [1967 c.359 Â§172; 1979 c.846 Â§3; 1993 c.447 Â§108]

Â Â Â Â Â  732.250 Continuity of management in event of national emergency. (1) The specific purpose of this section is to facilitate the continued operation of all domestic insurers in the event a national emergency makes it impossible or impracticable for an insurer to conduct its business in strict accordance with applicable provisions of law, its bylaws or its charter.

Â Â Â Â Â  (2) The board of directors of any domestic insurer may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the insurer, which shall be operative during such a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes or of the insurerÂs charter, make any provision that may be reasonably necessary for the operation of the insurer during the period of such emergency.

Â Â Â Â Â  (3) In the event the board of directors of a domestic insurer has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of such a national emergency:

Â Â Â Â Â  (a) Three directors shall constitute a quorum for the transaction of business at all meetings of the board; and

Â Â Â Â Â  (b) Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

Â Â Â Â Â  (4) If there are no surviving directors, but at least three vice presidents of the insurer survive, the three vice presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted by this section. By majority vote such emergency board of directors may elect other directors. If there are not at least three surviving vice presidents, the Director of the Department of Consumer and Business Services shall appoint three persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted by this section, and these persons by majority vote may elect other directors.

Â Â Â Â Â  (5) At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of the president, the secretary or the treasurer of the insurer, such officers or any of them shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, shall establish the order of priority and may prescribe the conditions under which the powers of the office shall be exercised.

Â Â Â Â Â  (6) At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of such a national emergency the home office or principal place of business of the insurer shall be at such location as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference. [1967 c.359 Â§173]

DIRECTORS, OFFICERS AND EMPLOYEES

Â Â Â Â Â  732.305 Board of directors. The number of directors of a domestic insurer shall be not fewer than five. Directors need not be shareholders or members of the insurer unless the articles of incorporation so require but shall be 21 years of age or older. Not fewer than five directors or one-third of the directors, whichever is fewer, shall be residents of this state. A majority of directors shall be persons who are not salaried officers of the insurer. [1967 c.359 Â§174; 1997 c.771 Â§18]

Â Â Â Â Â  732.310 [1967 c.359 Â§175; repealed by 1987 c.846 Â§19]

Â Â Â Â Â  732.315 [Formerly 738.200; repealed by 1983 c.24 Â§1]

Â Â Â Â Â  732.320 Supporting documents for expenditures. No domestic insurer shall make any disbursement of $100 or more unless the sum is evidenced by:

Â Â Â Â Â  (1) A voucher signed by or on behalf of the person receiving the money or, if a voucher cannot be obtained, by an affidavit stating the reason for not obtaining the voucher;

Â Â Â Â Â  (2) A bill, invoice, statement or similar document commonly in business use submitted on account of goods supplied or services rendered or both;

Â Â Â Â Â  (3) An authorization of the board of directors, or a committee thereof or officer duly delegated by the board with authority to so authorize, in regard to compensation of officers, employees and agents; or

Â Â Â Â Â  (4) Satisfactory proof of claim, accepted and approved in the manner prescribed by the insurer, based upon provisions of a policy issued by the insurer. [Formerly 738.420]

Â Â Â Â Â  732.325 Certain transactions and compensation between insurers and directors, trustees, officers, agents or employees prohibited; other prohibited conduct. (1) Except as set forth in a statement of acquisition described in ORS 732.523 and, in the case of the issuance or sale of the insurerÂs securities, as approved by a majority of the board of directors having no interest therein except as shareholders or directors or failing such majority by the shareholders, a director, trustee, officer, agent or employee, or spouse or relative thereof, shall not receive any fee, commission, compensation or other valuable consideration whatsoever, directly or indirectly, for aiding, promoting or assisting:

Â Â Â Â Â  (a) The planning, preparing or executing of an activity described in ORS 732.521 (1); or

Â Â Â Â Â  (b) The planning, preparing or executing of any plan for the issuance, sale or acquisition of shares or other securities of the insurer for any purpose.

Â Â Â Â Â  (2) Except as provided in subsections (4) and (5) of this section, a director, trustee or officer of an insurer shall not:

Â Â Â Â Â  (a) Accept any money or thing of value for negotiating, procuring, recommending or aiding in:

Â Â Â Â Â  (A) The purchase or sale of property by the insurer; or

Â Â Â Â Â  (B) The making of a loan to or from the insurer.

Â Â Â Â Â  (b) Have a pecuniary interest, whether as principal, agent or beneficiary, in a purchase, sale or loan under paragraph (a) of this subsection.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, an insurer shall not do any of the following:

Â Â Â Â Â  (a) Pay any money or thing of value to a director, trustee or officer of the insurer for negotiating, procuring, recommending or aiding in:

Â Â Â Â Â  (A) The purchase or sale of property by the insurer; or

Â Â Â Â Â  (B) The making of a loan to or from the insurer.

Â Â Â Â Â  (b) Make a loan to a director, trustee or officer of the insurer.

Â Â Â Â Â  (c) Make any advances to a director, trustee or officer of the insurer for future services to be performed.

Â Â Â Â Â  (d) Guarantee any financial obligations of a director, trustee or officer of the insurer. The prohibition under this paragraph does not apply to any guarantee of payments to be made upon death of a person insured under a credit life insurance policy.

Â Â Â Â Â  (4) An insurer may contract, or otherwise enter into a transaction, for the provision of goods or services to the insurer in the normal course of business with a director, trustee or officer, or a partnership or corporation in which a director, trustee or officer has, directly or indirectly, a proprietary interest in excess of five percent, if the interest of the director, trustee or officer is fully disclosed to the board of directors of the insurer and the board thereafter approves and authorizes the contract or transaction by a vote sufficient for the purpose without counting the vote of the interested person.

Â Â Â Â Â  (5) The prohibitions set forth in this section shall not apply to or affect:

Â Â Â Â Â  (a) The payment to any director, officer or trustee of reasonable compensation, whether based in whole or in part upon commission or otherwise;

Â Â Â Â Â  (b) The payment of a fee to any approved person for legal or other specialized or professional services rendered to the insurer and approved by the board of directors;

Â Â Â Â Â  (c) The making of loans or advances to agents or other employees of an insurer as required or as is expedient in the conduct of its business;

Â Â Â Â Â  (d) The exercising of any rights under any policy of insurance;

Â Â Â Â Â  (e) The issuance of a debt obligation by an insurer to a director, officer or trustee of the insurer; and

Â Â Â Â Â  (f) The advance of expenses to a director, officer or trustee for travel or other related business activities of the insurer. [1967 c.359 Â§178; 1971 c.231 Â§17; 1983 c.498 Â§20; 1989 c.425 Â§1; 1993 c.447 Â§109]

SHARES, SHAREHOLDERS AND MEMBERS

(General Provisions)

Â Â Â Â Â  732.405 Authorized shares. No domestic insurer shall issue or have outstanding more than one class of shares, whether with or without par value. [1967 c.359 Â§179]

Â Â Â Â Â  732.410 Right to acquire own shares. A domestic insurer shall have the right to purchase or otherwise acquire, hold, pledge, transfer or dispose of its own issued shares. An insurer may acquire any such shares by purchase, exchange or disposition of its assets only from earned surplus as defined by rule, that is not otherwise restricted or, with the prior written approval of the Director of the Department of Consumer and Business Services, from other of its surplus. [1967 c.359 Â§180; 1987 c.846 Â§8]

Â Â Â Â Â  732.415 Stock insurerÂs proxies; regulation by director; rules. (1) A proxy may be authorized in writing to vote the shares of any stockholder, or where authorized of a policyholder, of a domestic stock insurer at any regular or special stockholdersÂ meeting.

Â Â Â Â Â  (2) Such stockholders and policyholders shall be provided with adequate and accurate information with respect to the affairs of the insurer, the interests of those involved in the solicitation of proxies or consents, and the matters regarding which the proxies or consents are solicited.

Â Â Â Â Â  (3) Every form of proxy or consent and soliciting material to be used in connection therewith shall be filed with the Director of the Department of Consumer and Business Services in advance of any circulation or other use by at least 10 days, or such shorter period as the director may authorize. Circulation or use of a filed document may be made when such 10-day or shorter period has expired, unless or until the director has disapproved the filing by written notice showing wherein the document does not comply with this section or the pertinent rules. Any proxy or consent obtained in violation of this section shall be void.

Â Â Â Â Â  (4) The director may issue rules to carry out the purposes of this section and to prevent fraud or deception in connection with proxies and consents. Such rules may differ as to different types of insurers, and may include, but not by way of limitation, provisions as to:

Â Â Â Â Â  (a) Exemption from the requirements of this section for insurers subject to similar provisions of federal law, or with less than a prescribed number of stockholders;

Â Â Â Â Â  (b) Disclosure of equivalent information when no proxies or consents are solicited;

Â Â Â Â Â  (c) Form and content of proxies, consents and solicitation materials, and filing procedures therefor;

Â Â Â Â Â  (d) Procedure for presentation of stockholder proposals; and

Â Â Â Â Â  (e) Election contests. [Formerly 738.190]

(Insider Trading)

Â Â Â Â Â  732.420 ÂEquity securityÂ defined; rules. As used in ORS 732.220 and 732.420 to 732.455, Âequity securityÂ means:

Â Â Â Â Â  (1) Any stock or similar security;

Â Â Â Â Â  (2) Any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security;

Â Â Â Â Â  (3) Any such warrant or right; or

Â Â Â Â Â  (4) Any other security which the Director of the Department of Consumer and Business Services shall consider to be of similar nature and consider necessary or appropriate, by such rules as the director may prescribe in the public interest or for the protection of investors, to treat as an equity security. [Formerly 738.710]

Â Â Â Â Â  732.425 Application of insider trading regulation. The provisions of ORS 732.430, 732.435 and 732.440 do not apply to equity securities of a domestic stock insurer if:

Â Â Â Â Â  (1) Such securities are registered, or are required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended; or

Â Â Â Â Â  (2) Such insurer does not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the insurer would be subject to the provisions of ORS 732.430, 732.435 and 732.440 except for the provisions of this subsection. [Formerly 738.720]

Â Â Â Â Â  732.430 Filing statement of security ownership with director. Every person who is directly or indirectly the beneficial owner of more than 10 percent of any class of any equity security of a domestic stock insurer, or who is a director or an officer of the insurer, shall file with the Director of the Department of Consumer and Business Services within 10 days after the person becomes a beneficial owner, director or officer, a statement, on a form prescribed by the director, of the amount of all equity securities of the insurer of which the person is the beneficial owner. If there is a change in the ownership by a person to whom this section applies, the person shall file with the director a statement, on a form prescribed by the director, indicating the personÂs ownership and the changes in the personÂs ownership. The person shall file the statement of change in ownership before the end of the second business day following the day on which the transaction was executed. If it is not feasible for the person to file the statement by the end of the second business day, the person shall file the statement according to rules adopted by the director. [Formerly 738.730; 2005 c.185 Â§9]

Â Â Â Â Â  732.435 Suit to recover insider profits; exempted transactions. (1) For the purpose of preventing the unfair use of information which may have been obtained by a beneficial owner, director or officer as described in ORS 732.430 by reason of the beneficial owner, director or officerÂs relationship to such insurer, any profit realized by the beneficial owner, director or officer from any purchase and sale, or any sale and purchase, of any equity security of such insurer within any period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the insurer, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. An action to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer, or by the owner of any security of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring such action within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such action shall be brought more than two years after the date such profit was realized.

Â Â Â Â Â  (2) This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions that the Director of the Department of Consumer and Business Services by rules may exempt as not comprehended within the purpose of this section. [Formerly 738.740]

Â Â Â Â Â  732.440 Prohibited sales of securities. (1) No beneficial owner, director or officer, as described in ORS 732.430 directly or indirectly, shall sell any equity security of such insurer if the person selling the security or the personÂs principal:

Â Â Â Â Â  (a) Does not own the security sold; or

Â Â Â Â Â  (b) If owning the security, does not deliver it against such sale within 20 days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation.

Â Â Â Â Â  (2) No person shall be deemed to have violated this section if the person proves that notwithstanding the exercise of good faith the person was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense. [Formerly 738.750]

Â Â Â Â Â  732.445 Establishing or maintaining primary or secondary market in securities; rules. (1) The provisions of ORS 732.435 do not apply to any purchase and sale, or sale and purchase, and the provisions of ORS 732.440 do not apply to any sale, of an equity security of a domestic stock insurer not then or theretofore held by the insurer in an investment account, by a security dealer in the ordinary course of the insurerÂs business and incident to the establishment or maintenance by the insurer of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may, by such rules as the director considers necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market. [Formerly 738.760]

Â Â Â Â Â  732.450 Arbitrage transactions exempt; rules. The provisions of ORS 732.430, 732.435 and 732.440 do not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules as the Director of the Department of Consumer and Business Services may adopt in order to carry out the purposes of ORS 732.420 to 732.455. [Formerly 738.770]

Â Â Â Â Â  732.455 Rules. The Director of the Department of Consumer and Business Services shall have the power to make such rules as may be necessary for the execution of the functions vested in the director by ORS 732.420 to 732.455, and may for such purpose classify domestic stock insurers, securities, and other persons or matters within the directorÂs jurisdiction. No provision of ORS 732.430, 732.435 and 732.440 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule of the director, notwithstanding that such rule may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason. [Formerly 738.780]

(Shareholders and Members)

Â Â Â Â Â  732.460 Annual report to shareholders or members. Every domestic stock insurer shall send to each shareholder within 90 days after the end of each fiscal year of such insurer and every domestic insurer without capital stock shall make available at its annual meeting an annual report of the organization, operation and activities of such insurer, its parent if any and its subsidiaries and affiliates if any, and financial statements showing the financial condition of the insurer at the end of such fiscal year and the results of its operations for such fiscal year. The annual report shall contain such other information and financial statements and shall be in such form as the Director of the Department of Consumer and Business Services may by rule prescribe. [1967 c.359 Â§190]

Â Â Â Â Â  732.465 Members of domestic mutual insurers. (1) A domestic mutual insurer shall be owned by and operated in the interest of its members.

Â Â Â Â Â  (2) Each owner of one or more valid and existing policies of insurance issued by a domestic mutual insurer, other than a policy of reinsurance, is a member of such insurer possessing the rights and obligations of such membership. However, two or more persons who qualify as owners under a single policy of insurance collectively shall be considered to be one member.

Â Â Â Â Â  (3) An owner is the person given the rights of ownership or the power to make transactions with the insurer under terms of the policy, including an assignee, other than the insurer which issued the policy, who has received an assignment absolute on its face subject to any reasonable minimum requirements relating to assignments found in the policy or in the bylaws of the insurer. In a policy of group life or health insurance the person contracting with the insurer and to whom the master contract is issued is the member; the lives insured and individuals holding certificates thereunder are not policyholders or members.

Â Â Â Â Â  (4) A person who, because of the death of the life insured in a policy of insurance or the death of the life referred to in an annuity policy, has obtained rights as a beneficiary to death benefits or settlement payments is not a policyholder or member. [Formerly 739.165; 2001 c.352 Â§5]

Â Â Â Â Â  732.470 Voting rights of members of mutual insurer. (1) Each member of a domestic mutual insurer is entitled to one vote on each matter coming before a meeting of the members and for each director to be elected regardless of the number of policies or amount of insurance and benefits held by such member.

Â Â Â Â Â  (2) The member under a group policy shall have but one vote regardless of the number of individuals insured or benefited thereunder.

Â Â Â Â Â  (3) Two or more persons who qualify as policyholders under a single policy shall be deemed one policyholder and member for purposes of voting and collectively shall be entitled to one vote.

Â Â Â Â Â  (4) Fractional voting may not be permitted.

Â Â Â Â Â  (5) When a member is a minor, the vote shall be vested in the parent or legal guardian of the minor.

Â Â Â Â Â  (6) Cumulative voting for directors may not be permitted unless expressly provided for in the insurerÂs articles of incorporation.

Â Â Â Â Â  (7) The right to vote shall be subject to such reasonable minimum requirements as to duration of membership as may be made in the articles of incorporation and bylaws of the insurer.

Â Â Â Â Â  (8) A member may in every case vote in person or by proxy. The right to vote by proxy shall be subject to reasonable provisions pertaining thereto, including the duration of proxies, contained in the articles of incorporation or bylaws of the insurer. [Formerly 739.170; 2001 c.352 Â§6; 2003 c.14 Â§447]

Â Â Â Â Â  732.475 MembersÂ meetings and procedures of domestic mutual and reciprocal insurers. The following provisions shall apply to and govern meetings of members of a domestic mutual insurer and, to the extent applicable, meetings of subscribers of a domestic reciprocal insurer:

Â Â Â Â Â  (1) Unless the notice of the meeting is by personal mail or delivery to the members, or as provided in subsection (5) of this section, the annual meeting, and all special meetings of members shall be held at or in the immediate vicinity of the home office of the insurer.

Â Â Â Â Â  (2) In lieu of personal notice mailed or delivered to members, notice of the annual meeting or of a special meeting of members may be given by publishing a notice thereof once a week for two consecutive weeks in the newspaper with the largest general circulation in this state and, if the home office is located outside the city of such newspaper, then also in the newspaper with the largest general circulation published at or nearest the home office city of the insurer. The published notice shall state the time and place of the meeting and the matters to be presented and considered and, if a special meeting, shall also state the purpose for which it is called. The date of the first publication thereof shall be not less than 20 nor more than 50 days prior to the meeting date.

Â Â Â Â Â  (3) A copy of the meeting notice mailed, delivered or published shall be mailed or delivered to the Director of the Department of Consumer and Business Services at least 20 days prior to the meeting date. The director may attend any such meeting.

Â Â Â Â Â  (4) The date and time of the annual meeting shall be set forth in the bylaws. Such date and time and location of the home office of the insurer shall be set forth in the policy issued to the member or in a notice forwarded to the policyholder within 30 days after the issuance of the policy. If the date or time of such meeting is changed by amendment to the bylaws, which amendment may be adopted in the same manner as any other amendment to the bylaws, there shall be mailed or delivered to each member not less than 30 days before the date of the annual meeting, the date or time of which has been changed, a notice of the change thereof. Such a notice may be given by policy or policy indorsement or by a separate notice document.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsections (1) to (4) of this section, if the director finds, after inquiry and investigation, that the operations of an insurer are not financially sound or that its management is not acting in a sound and prudent manner for the benefit of the members or that certain practices and procedures of or involving the insurerÂs operations or management ought to be presented to the members, the director may direct that the insurer call a special meeting for such purpose or that such matters be put on the agenda at an annual meeting. In such case, the director may further direct that notice of such meeting be given in the manner prescribed in ORS 60.214. The notice shall also state that the special meeting is called, or that the particular matters are included on the agenda of the regular meeting, at the direction of the director.

Â Â Â Â Â  (6) The members present in person or represented by proxy shall constitute a quorum at a duly called meeting of members. The affirmative vote of a majority of members voting on any matter presented at such meeting shall constitute the act of the members unless the voting of a greater number is required by law or the insurerÂs articles of incorporation or bylaws. [1967 c.359 Â§193; 1971 c.231 Â§43; 1987 c.846 Â§9]

Â Â Â Â Â  732.480 Copy of bylaws of domestic mutual insurer to be provided to director; provisions of bylaws. A copy of the bylaws of a domestic mutual insurer, including any amendments, shall be provided to the Director of the Department of Consumer and Business Services. The bylaws of a mutual insurer may contain any provision for managing the business and regulating the affairs of the insurer that is not inconsistent with law or the articles of incorporation. The bylaws shall contain a provision that governs the involvement of the mutual insurer in a memberÂs communication with other members regarding the business and affairs of the insurer. The bylaws may contain a provision eliminating or limiting the personal liability of a member of the board of directors to the mutual insurer or its members for monetary damages for conduct as a director, provided that no such provision may eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective and no such provision may eliminate or limit the liability of a director for:

Â Â Â Â Â  (1) Any breach of the directorÂs duty of loyalty to the mutual insurer or its members;

Â Â Â Â Â  (2) Acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (3) Any unlawful distribution; or

Â Â Â Â Â  (4) Any transaction from which the director derived an improper personal benefit. [2001 c.352 Â§4]

Â Â Â Â Â  732.505 [Formerly 738.610; 1969 c.336 Â§7; 1983 c.498 Â§1; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.510 [1967 c.359 Â§195; 1969 c.336 Â§8; 1983 c.498 Â§2; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.515 [1967 c.359 Â§196; 1983 c.498 Â§3; repealed by 1993 c.447 Â§122]

ACQUISITIONS AND MERGERS

Â Â Â Â Â  732.517 Purpose of ORS 732.517 to 732.546. The purpose of ORS 732.517 to 732.546 is that of regulating the control or ownership of an insurer or of an insurance holding company system. A further purpose of ORS 732.517 to 732.546 is that of promoting the public interest and the interests of policyholders and shareholders by facilitating, consistent with those interests, better use of management skills and services, diversification through acquisitions, free access to capital markets, sound tax planning and open competition. [1983 c.498 Â§5; 1993 c.447 Â§25]

Â Â Â Â Â  732.518 Definitions for ORS 732.517 to 732.546. As used in ORS 732.517 to 732.546:

Â Â Â Â Â  (1) ÂAcquiring partyÂ means each person by whom or on whose behalf an acquisition of control referred to in ORS 732.521 (1)(a), a merger or other acquisition of control referred to in ORS 732.521 (1)(b) or an activity referred to in ORS 732.521 (1)(c) is to be effected. The term includes any intermediary or subsidiary corporation or insurer who acquires or holds, directly or indirectly, the assets or voting securities or assumes the liabilities of an insurer or other corporation.

Â Â Â Â Â  (2) A Âdomestic insurerÂ includes any person controlling a domestic insurer.

Â Â Â Â Â  (3) ÂPersonÂ does not include any securities broker holding, in the usual and customary brokerÂs function, less than 20 percent of the voting securities of an insurer or of any person that controls an insurer.

Â Â Â Â Â  (4) ÂA significant portionÂ means, when acquired in one transaction or in a related or integrated series of transactions, within any 12 consecutive month period, 10 percent or more of the following:

Â Â Â Â Â  (a) The assets of the insurer; or

Â Â Â Â Â  (b) The insurance or a major class of insurance in force of the insurer. [1993 c.447 Â§26]

Â Â Â Â Â  732.520 [1967 c.359 Â§197; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.521 Activities that are prohibited unless specified procedures followed; exceptions. (1) Unless the provisions of ORS 732.517 to 732.546 are first satisfied, a person shall not engage in any of the activities described in this subsection as follows:

Â Â Â Â Â  (a) A person other than the issuer of voting securities of a domestic insurer shall not acquire or attempt to acquire control of the domestic insurer. For purposes of this paragraph, a person acquires or attempts to acquire control of a domestic insurer when the person engages in any of the actions described in this paragraph, in the open market or otherwise, and if after consummation thereof the person would directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the domestic insurer. The actions are as follows:

Â Â Â Â Â  (A) Making a tender offer for or a request or invitation for tenders of any voting security of the domestic insurer;

Â Â Â Â Â  (B) Entering into any agreement to exchange securities for any voting security of the domestic insurer; or

Â Â Â Â Â  (C) Acquiring or seeking to acquire any voting security of the domestic insurer.

Â Â Â Â Â  (b) A person shall not enter into an agreement to merge with or otherwise acquire control of a domestic insurer.

Â Â Â Â Â  (c) A person shall not engage or attempt to engage in any of the following activities:

Â Â Â Â Â  (A) Acquiring, directly or indirectly, ownership of all or a significant portion of the assets of a domestic insurer. For purposes of this subparagraph, such an acquisition includes an offer, a request or invitation for offers, an acquisition or series of acquisitions in the open market, an exchange offer or agreement, an agreement providing an option to purchase, or a purchase of or offer to purchase securities convertible into voting securities.

Â Â Â Â Â  (B) Bulk reinsurance by one insurer of all or a significant portion of the insurance, or a major class of such insurance, in force with another insurer or related or affiliated group of insurers. The provisions of this subparagraph do not apply to ordinary or customary reinsurance, or reinsurance pursuant to a treaty or treaties approved by the director.

Â Â Â Â Â  (C) Any other arrangement that brings together under common ownership, control or responsibility all or a significant portion of the assets, liabilities or insurance in force of two or more persons, at least one of which is a domestic insurer.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to any offer, request, invitation, agreement or acquisition exempted by the Director of the Department of Consumer and Business Services by order as:

Â Â Â Â Â  (a) Not having been made or entered into for the purpose and not having the effect of changing or influencing the control or ownership of a domestic insurer; or

Â Â Â Â Â  (b) Otherwise not comprehended within the purposes of subsection (1) of this section.

Â Â Â Â Â  (3) Subject to the requirements of ORS 732.517 to 732.546, a domestic stock insurer, domestic mutual insurer, domestic reciprocal insurer or domestic health care service contractor that is a corporation for profit may merge or consolidate with a stock insurer, mutual insurer, reciprocal insurer or health care service contractor that is a corporation for profit. [1993 c.447 Â§Â§27,28; 1997 c.771 Â§19; 1999 c.362 Â§65]

Â Â Â Â Â  732.522 [1983 c.498 Â§6; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.523 Procedure for acquiring controlling interest of capital stock; filing of statement; request for hearing. (1) An acquiring party:

Â Â Â Â Â  (a) Must file with the Director of the Department of Consumer and Business Services for approval a statement containing the information required in this section. If more than one acquiring party is required to file a statement under this paragraph, any or all such parties acting in concert may file a joint statement.

Â Â Â Â Â  (b) Must deliver or mail to the domestic insurer to which the activity described in ORS 732.521 (1) applies, concurrently with filing the statement under paragraph (a) of this subsection, a statement containing the information required by this section. A statement mailed under this paragraph shall be sent by certified mail, return receipt requested. If a joint statement is filed under paragraph (a) of this subsection, the joint statement shall be the statement mailed or delivered under this paragraph.

Â Â Â Â Â  (2) The statement to be filed with the director under this section shall be made under oath or affirmation and shall contain the following information:

Â Â Â Â Â  (a) The name and address of the domestic insurer involved and each acquiring party required to file the statement, and additional biographical and business information about each acquiring party required to file the statement, business plans and information regarding persons who will serve as or perform functions of directors or officers, as required by the director.

Â Â Â Â Â  (b) The source, nature and amount of the consideration used or to be used in effecting the activity, a description of any transaction in which funds were or are to be obtained for the activity and the identity of persons furnishing the consideration. However, when a source of consideration is a loan made in the lenderÂs ordinary course of business, the identity of the lender shall remain confidential as provided in ORS 705.137, if the acquiring party filing the statement so requests.

Â Â Â Â Â  (c) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of the acquiring party, or for such lesser period as the acquiring party and any predecessors of the acquiring party have been in existence, and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

Â Â Â Â Â  (d) Any plan or proposals of each acquiring party required to file a statement to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

Â Â Â Â Â  (e) As required by the director, information regarding shares to be acquired by an acquiring party in connection with the activity, information regarding related offers or agreements, information regarding classes of security to be acquired and related contracts, arrangements or understandings, and information regarding related purchases of securities and recommendations to purchase.

Â Â Â Â Â  (f) Any additional information required by the director.

Â Â Â Â Â  (3) All requests or invitations for tenders or advertisements making a tender offer or requesting or inviting tenders of securities for control of a domestic insurer made by or on behalf of any acquiring party required to file the statement under this section shall contain such information specified in subsection (2) of this section as the director may prescribe. Copies of the materials shall be filed with the director at least 10 days prior to the time the materials are first published or sent or given to security holders. Any additional materials soliciting or requesting the tenders subsequent to the initial solicitation or request shall contain such information as the director may prescribe. Copies of the additional materials shall be filed with the director at least 10 days prior to the time the materials are first published or sent or given to security holders.

Â Â Â Â Â  (4) If any acquiring party required to file the statement under this section is a partnership, limited partnership, syndicate or other group, the director may require that the information called for by subsection (2) of this section be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group and each person who controls the partner or member. If any such partner, member or person is a corporation or if the acquiring party is a corporation, the director may require that the information called for by subsection (2) of this section be given with respect to the corporation and each officer and director of the corporation and each person who is directly or indirectly the beneficial owner of more than 10 percent of the outstanding securities of the corporation.

Â Â Â Â Â  (5) If any material change occurs in the facts set forth in the statement filed under this section, the party who filed the statement must file with the director and send to the insurer, within two business days after the party learns of the change, an amendment setting forth the change together with copies of all documents and other material relevant to the change.

Â Â Â Â Â  (6) If an offer, request, invitation, agreement or acquisition referred to in ORS 732.521 (1) is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the party or parties required to file the statement under this section may use such documents in furnishing the information called for by that statement.

Â Â Â Â Â  (7) Any acquiring party may file with the completed statement or within 10 days thereafter a written request for a hearing on the acquisition. The insurer to be acquired may file with the director a written request for a hearing on the acquisition within 10 days after the filing of the completed statement. [1983 c.498 Â§9; 1993 c.447 Â§29; 1995 c.79 Â§359; 2001 c.377 Â§10]

Â Â Â Â Â  732.525 [1967 c.359 Â§198; 1983 c.498 Â§7; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.526 Hearing on proposed activity; notice. (1) If a written request for a hearing has been duly filed or if, within 10 days after the filing of a completed statement, the Director of the Department of Consumer and Business Services considers it necessary or advisable to hold a hearing, the director shall direct that a hearing be held.

Â Â Â Â Â  (2) The hearing shall be held within 30 days after the filing of the written request for hearing or within 30 days after the directorÂs order directing that a hearing be held, at a time and place designated by the director. One or more of the insurers or other parties to the proposed activity shall give notice as required by the director to parties designated by the director. The acquiring party shall bear the expense of providing the notice and, as security for the payment of the expense, shall file with the director a bond or other deposit in a form and amount acceptable to the director. [Formerly 732.535]

Â Â Â Â Â  732.528 Approval of proposed activity; grounds for refusing approval. (1) The Director of the Department of Consumer and Business Services shall approve the proposed activity described in ORS 732.521 (1) not later than the 60th day before the effective date of the activity unless the director finds that any of the grounds specified in this subsection apply to the proposed activity. The grounds upon which the director may refuse to approve a proposed activity are as follows:

Â Â Â Â Â  (a) The activity is contrary to law or would result in a prohibited combination of risks or classes of insurance.

Â Â Â Â Â  (b) The activity is inequitable or unfair to the policyholders or shareholders of any insurer involved or to any other person affected by the proposed activity. However, in connection with an acquisition of the voting securities of an insurer from the shareholders of the insurer, the director shall evaluate the fairness of the proposed acquisition to the shareholders of the insurer to be acquired only with respect to any shareholders remaining after consummation of the acquisition who are unaffiliated with the acquiring party or parties.

Â Â Â Â Â  (c) The activity would substantially reduce the security of and service to be rendered to policyholders of any domestic insurer involved, or would otherwise prejudice the interests of such policyholders in this state or elsewhere.

Â Â Â Â Â  (d) The activity provides for a foreign or alien insurer to be an acquiring party, and the director further finds that the insurer cannot satisfy the requirements of this state for transacting an insurance business involving the classes of insurance affected by the activity.

Â Â Â Â Â  (e) The activity or its consummation would substantially lessen competition in insurance in this state or tend to create a monopoly.

Â Â Â Â Â  (f) After the change of control or ownership, the domestic insurer to which the activity described in ORS 732.521 (1) applies would not be able to satisfy the requirements for the issuance of a certificate of authority to transact the line or lines of insurance for which it is currently authorized.

Â Â Â Â Â  (g) The financial condition of any acquiring party might jeopardize the financial stability of the insurer.

Â Â Â Â Â  (h) The plans or proposals that the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest.

Â Â Â Â Â  (i) The competence, experience and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the activity or its consummation.

Â Â Â Â Â  (j) The activity or its consummation is likely to be hazardous or prejudicial to the insurance-buying public.

Â Â Â Â Â  (k) The activity is subject to other material and reasonable objections.

Â Â Â Â Â  (2) If the director does not approve the proposed activity, the director shall promptly notify each insurer and each acquiring party to the proposed activity in writing, specifying the bases, factors and reasons for the disapproval and giving each insurer and each acquiring party who filed the statement relating to the proposed activity an opportunity to amend the statement, if possible, to obviate the directorÂs objections.

Â Â Â Â Â  (3) Any amendment to the statement filed under ORS 732.523 pursuant to the directorÂs objection shall be filed by the acquiring party or parties filing the statement and, if a hearing was held on the proposed activity, shall be resubmitted at a hearing held pursuant to this section unless the director finds that such a hearing is not necessary for the protection of the policyholders, shareholders or any other person affected by the proposed activity.

Â Â Â Â Â  (4) The director may retain at the acquiring personÂs expense any actuaries, accountants and other experts not otherwise a part of the directorÂs staff as may be reasonably necessary to assist the director in reviewing the proposed activity.

Â Â Â Â Â  (5) The director may establish the effective date of an activity to which ORS 732.521 (1) applies in the order approving the activity.

Â Â Â Â Â  (6) Any insurer or other party to a proposed activity, including the insurer proposed to be acquired, within 60 days after receipt of a notice of approval or disapproval, may appeal the final order of the director as provided in ORS chapter 183. For purposes of the judicial review the specifications required to be set forth in the written notice from the director shall be deemed the findings of fact and conclusions of law of the department.

Â Â Â Â Â  (7) On petition to the court, the courtÂs power shall extend to affirming the order of the director, modifying all or any part of the directorÂs objections, adding additional objections, approving the proposed activity as submitted or subject to such modifications or changes as the court may find proper, and requiring resubmission to the boards of directors or other governing bodies or for hearing as provided in ORS 732.526. [Formerly 732.540; 2001 c.377 Â§37; 2003 c.802 Â§169]

Â Â Â Â Â  732.529 Procedures following approval by director of proposed activity. (1) Following approval of a proposed activity by the Director of the Department of Consumer and Business Services or pursuant to a court order or judgment, the proposed activity shall be submitted for approval to the members of a domestic mutual insurer, the subscribers of a domestic reciprocal insurer or the shareholders of a domestic stock insurer.

Â Â Â Â Â  (2) A notice of the meeting at which the proposed activity will be submitted for approval shall set forth the time, place and purpose of the meeting. The notice, the procedure to be followed at the meeting, quorum requirements and voting at the meeting shall be governed by the provisions in the Insurance Code and the articles of incorporation and bylaws of the insurer applicable to annual or special meetings of members, subscribers or shareholders. The notice of the meeting must contain or be accompanied by a copy or summary of the statement filed under ORS 732.523.

Â Â Â Â Â  (3)(a) Unless the articles of incorporation require a greater number of affirmative votes, the proposed activity is approved:

Â Â Â Â Â  (A) By the subscribers of a domestic reciprocal insurer or the shareholders of a domestic stock insurer entitled to vote at a meeting duly called and held if the votes cast in favor of the proposed activity exceed the votes cast opposing the proposed activity; or

Â Â Â Â Â  (B) By the members of a domestic mutual insurer entitled to vote at a meeting duly called and held if the proposed activity is approved by two-thirds or more of the members voting on the proposed activity.

Â Â Â Â Â  (b) If provided in the statement filed under ORS 732.523 and approved by the director, voting on the proposed activity by the members of a domestic mutual insurer may be limited to eligible members determined in accordance with ORS 732.531 (2), and voting on the proposed activity by the subscribers of a domestic reciprocal insurer may be limited to eligible subscribers determined in accordance with ORS 732.531 (2).

Â Â Â Â Â  (c) The board of directors of a domestic mutual insurer may condition its submission of the proposed activity to the members on any legal basis.

Â Â Â Â Â  (4) If the proposed activity is approved by the members, subscribers or shareholders in accordance with this section and the activity is consummated, the activity shall bind all members of a domestic mutual insurer, all subscribers of a domestic reciprocal insurer and all shareholders of a domestic stock insurer.

Â Â Â Â Â  (5) DissentersÂ rights provided in ORS 60.551 to 60.594 are not available to any member of a domestic mutual insurer or any subscriber of a domestic reciprocal insurer with respect to an activity that is subject to the approval of the director.

Â Â Â Â Â  (6) An insurer, other than a domestic insurer, or another corporation that is a party to a proposed activity described in a statement filed under ORS 732.523 is subject to the laws of its domiciliary jurisdiction governing approval of its members, subscribers or shareholders. [1997 c.771 Â§22; 2001 c.352 Â§1; 2003 c.576 Â§554]

Â Â Â Â Â  732.530 [1967 c.359 Â§199; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.531 Acquisition of assets or insurance of mutual or reciprocal insurers. (1) If a statement filed under ORS 732.523 will result in the acquisition by a stock insurer of all or a significant portion of the assets of a domestic mutual insurer or domestic reciprocal insurer, or reinsurance in a stock insurer of all or a significant portion of the insurance in force of a domestic mutual insurer or domestic reciprocal insurer, the plan must provide for consideration to each eligible member of the domestic mutual insurer or each eligible subscriber of the domestic reciprocal insurer as provided in this section.

Â Â Â Â Â  (2) A member of a domestic mutual insurer or a subscriber of a domestic reciprocal insurer shall be an eligible member or eligible subscriber if the policy of the member or subscriber is in force as of the record date, which is the date that the board of directors of the domestic mutual insurer or the domestic reciprocal insurer approves the proposed activity or some other date specified as the record date in the statement and approved by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) Any consideration to be received by the eligible members or eligible subscribers shall be described in the statement. The consideration shall be allocated among the eligible members or eligible subscribers in the manner described in ORS 732.612 (6) if the domestic mutual insurer or domestic reciprocal insurer transacts primarily life or health insurance, or both. The consideration shall be allocated among the eligible members or eligible subscribers in the manner described in ORS 732.612 (7) if the domestic mutual insurer or domestic reciprocal insurer transacts primarily property or casualty insurance, or both. The allocation of the consideration among the eligible members or eligible subscribers shall be approved by the director.

Â Â Â Â Â  (4) If the proposed activity described in the statement is primarily a plan to convert the domestic mutual insurer or domestic reciprocal insurer to a stock insurer, the director may require that the proposed activity be governed by ORS 732.600 to 732.630. [Formerly 732.550; 1997 c.771 Â§20]

Â Â Â Â Â  732.533 Statement of acquisition. Not later than the 30th day after consummation of an activity described in ORS 732.521 (1), the acquiring party shall submit to the Director of the Department of Consumer and Business Services a statement that the activity has been consummated. The statement must be made under the oath of the presiding officer of the board of directors of the acquiring party. [1993 c.447 Â§33]

Â Â Â Â Â  732.535 [1967 c.359 Â§200; 1983 c.498 Â§10; 1993 c.447 Â§30; renumbered 732.526 in 1993]

Â Â Â Â Â  732.536 Compliance with foreign or alien laws. (1) The action taken by any foreign or alien insurer or other party to the proposed activity described in ORS 732.521 (1) must be authorized by the laws of the state, country or province under which it is incorporated or organized, and each foreign or alien insurer or other party must satisfy and comply with any applicable laws thereof and with the provisions of its articles of incorporation and bylaws.

Â Â Â Â Â  (2) If a foreign or alien insurer or other party to the proposed activity is to be the acquiring, surviving, resulting or continuing insurer, it must qualify for and receive a certificate of authority to transact insurance in this state. [Formerly 732.560]

Â Â Â Â Â  732.538 Effect of merger or consolidation. (1) When a merger or consolidation becomes effective, the effect on the insurers and other parties to the merger or consolidation is as follows:

Â Â Â Â Â  (a) The several insurers and other parties to the plan of merger or consolidation shall be a single insurer or other corporation, which, in the case of a merger, shall be that insurer or other corporation designated in the plan of merger as the surviving insurer or corporation, and, in the case of a consolidation, shall be the new insurer or other corporation provided for in the plan of consolidation.

Â Â Â Â Â  (b) The separate existence of all insurers and other corporations party to the plan of merger or consolidation, except the surviving or new insurer or other corporation, shall cease.

Â Â Â Â Â  (c) The surviving or new insurer or other corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of an insurer organized under this chapter. If the surviving corporation is a health care service contractor, the corporation shall be subject to all the duties and liabilities of a health care service contractor under the Insurance Code.

Â Â Â Â Â  (d) The surviving or new insurer or other corporation shall thereupon and thereafter possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, of each of the merging or consolidating insurers and other corporations. All property, real, personal and mixed, and all debts due on whatever account, including subscriptions to shares, and all other choses in action, and all and every other interest, of or belonging to or due to each of the insurers and other corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in the single insurer or corporation without further act or deed. The title to any real estate, or any interest therein, vested in any of such insurers and other corporations shall not revert or be in any way impaired by reason of the merger or consolidation.

Â Â Â Â Â  (e) The surviving or new insurer or other corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the insurers and other corporations so merged or consolidated. Any claim existing or action or proceeding pending by or against any of such insurers or other corporations may be prosecuted as if the merger or consolidation had not taken place, or such surviving or new insurer or other corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such insurer or other corporation shall be impaired by such merger or consolidation.

Â Â Â Â Â  (f) In the case of a merger, the articles of incorporation of the surviving insurer or other corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger. In the case of a consolidation, the statements set forth in the articles of consolidation that are required or permitted to be set forth in the articles of incorporation of corporations organized under ORS chapter 60 shall be deemed to be the original articles of incorporation of the new corporation.

Â Â Â Â Â  (2) Subject to any shareholder rights under ORS 60.554 and 60.557, when a merger or consolidation becomes effective, in the case of an insurer or other corporation that has ceased to exist because of a merger or consolidation, the shares of that insurer or other corporation that are to be converted under the plan of merger or consolidation are void.

Â Â Â Â Â  (3) As of the date on which a merger or consolidation becomes effective, the holders of converted shares are entitled only to the shares, obligations, other securities, cash or other property into which the shares have been converted in accordance with the plan of merger or consolidation.

Â Â Â Â Â  (4) In the event of reinsurance pursuant to the plan, the applicable provisions of the Insurance Code shall govern the effects thereof. [Formerly 732.570; 1999 c.362 Â§66]

Â Â Â Â Â  732.540 [1967 c.359 Â§201; 1979 c.562 Â§32; 1983 c.498 Â§11; 1993 c.447 Â§31; renumbered 732.528 in 1993]

Â Â Â Â Â  732.541 Jurisdiction over person obtaining or attempting to obtain control. The courts of this state are vested with jurisdiction over every person not resident, domiciled or authorized to do business in this state who is required to file a statement with the Director of the Department of Consumer and Business Services under ORS 732.523 and over all actions involving such a person arising out of violations of ORS 732.517 to 732.546. Each such person shall be considered to have appointed the director for the purpose of service of process. [Formerly 732.580]

Â Â Â Â Â  732.543 Remedies for violation of ORS 732.517 to 732.546. (1) Whenever it appears to the Director of the Department of Consumer and Business Services that any person has committed or is about to commit a violation of any provision of ORS 732.517 to 732.546 or of any rule or order issued by the director under ORS 732.517 to 732.546, the director may apply to the Circuit Court for Marion County for an order enjoining the person, and any director, officer, employee or agent of the person, from the violation, and for such other equitable relief as the nature of the case and the interests of the policyholders, creditors and shareholders of any insurer or the public may require.

Â Â Â Â Â  (2) No security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of ORS 732.517 to 732.546 or of any rule or order issued by the director under ORS 732.517 to 732.546, may be voted at any shareholderÂs meeting, or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding. However, no action taken at any such meeting shall be invalidated by the voting of such securities unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the director has reason to believe that any security of the insurer has been or is about to be acquired in contravention of ORS 732.517 to 732.546 or any rule or order issued by the director under ORS 732.517 to 732.546, the insurer or the director may apply to the Circuit Court for Marion County, or to the circuit court for the county in which the insurer has its principal place of business in this state, if any, to enjoin the violation, to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interests of the insurerÂs policyholders, creditors and shareholders or the public may require.

Â Â Â Â Â  (3) In any case in which a person has acquired or is proposing to acquire any voting securities of an insurer in violation of ORS 732.517 to 732.546 or any rule or order issued by the director under ORS 732.517 to 732.546, the Circuit Court for Marion County, or the circuit court for the county in which the insurer has its principal place of business in this state, if any, upon the application of the insurer or the director and on such notice as the court deems appropriate, may seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue any order with respect to the voting securities as may be appropriate to effect the provisions of ORS 732.517 to 732.546. Notwithstanding any other provision of law, for the purposes of this section, the situs of the ownership of the securities of domestic insurers is located in this state.

Â Â Â Â Â  (4) The director may exercise remedies available under this section in addition to or in lieu of any other remedy or administrative action available to the director under the Insurance Code. [Formerly 732.590]

Â Â Â Â Â  732.545 [1967 c.359 Â§202; 1973 c.515 Â§2; 1981 c.633 Â§81; 1983 c.498 Â§12; 1987 c.846 Â§10; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.546 Severability. If any provision of ORS 732.517 to 732.546 or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of ORS 732.517 to 732.546 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 732.517 to 732.546 are declared to be severable. [Formerly 732.595]

INSURANCE HOLDING COMPANY REGISTRATION

Â Â Â Â Â  732.548 Definitions for ORS 732.517 to 732.592. As used in ORS 732.517 to 732.592:

Â Â Â Â Â  (1) ÂAffiliateÂ of, or person ÂaffiliatedÂ with, a specified person means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

Â Â Â Â Â  (2) ÂControl,Â including its use in the terms Âcontrolling,Â Âcontrolled,Â Âcontrolled byÂ and Âunder common control with,Â means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10 percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by ORS 732.568 that control does not exist in fact. The Director of the Department of Consumer and Business Services may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

Â Â Â Â Â  (3) ÂInsurance holding company systemÂ means two or more affiliated persons, one or more of which is an insurer, and includes a financial holding company as referred to in section 103 of the federal Gramm-Leach-Bliley Act (P.L. 106-102).

Â Â Â Â Â  (4) A ÂsubsidiaryÂ of a specified person is an affiliate controlled by the specified person directly or indirectly through one or more intermediaries.

Â Â Â Â Â  (5) A Âvoting securityÂ includes any security convertible into a voting security or evidencing a right to acquire a voting security. [Formerly 732.605; 2001 c.377 Â§38]

Â Â Â Â Â  732.549 Subsidiaries. (1) A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged only in one or more of the kinds of business described in ORS 733.635.

Â Â Â Â Â  (2) If an insurer ceases to control a subsidiary, the insurer must dispose of any investment in the subsidiary made pursuant to this section within three years after the time of the cessation of control or within such further time as the Director of the Department of Consumer and Business Services may prescribe, unless at any time after the investment was made, the investment meets the requirements for investment under any other provision of the Insurance Code and the insurer has notified the director of that fact. [1993 c.447 Â§24]

Â Â Â Â Â  732.550 [1967 c.359 Â§203; 1993 c.447 Â§32; renumbered 732.531 in 1993]

Â Â Â Â Â  732.551 Registration of insurer members of holding company systems. (1) Every authorized insurer that is a member of an insurance holding company system shall register with the Director of the Department of Consumer and Business Services as provided in this section. A foreign insurer need not register if the foreign insurer is subject to registration requirements and standards adopted by statute or rule in the jurisdiction of its domicile that are substantially similar to those contained in:

Â Â Â Â Â  (a) This section, ORS 732.552, 732.553 and 732.554;

Â Â Â Â Â  (b) ORS 732.574 (1), 732.576 and 732.582; and

Â Â Â Â Â  (c) ORS 732.574 (2) or a provision that requires each registered insurer to keep current the information required to be disclosed in its registration statement by reporting all material changes or additions not later than 15 days after the end of the month in which it learns of each such change or addition.

Â Â Â Â Â  (2) An insurer that is subject to registration under this section shall register not later than 15 days after the date the insurer becomes subject to registration, and annually thereafter on or before April 30 for the previous calendar year, unless the director for good cause shown extends the time for registration, and then within such extended time. The director may require any authorized insurer that is a member of a holding company system and is not subject to registration under this section to furnish a copy of the registration statement, the summary required in ORS 732.552 or other information filed by the insurer with the insurance regulatory authority of its domiciliary jurisdiction. [Formerly 732.615]

Â Â Â Â Â  732.552 Registration statement; form; contents. (1) Every insurer subject to the registration requirements of ORS 732.551 shall file a registration statement on a form prescribed by the Director of the Department of Consumer and Business Services. For purposes of the form, the director shall consider and may prescribe the registration statement form prescribed by the National Association of Insurance Commissioners. The registration statement shall contain current information about:

Â Â Â Â Â  (a) The capital structure, general financial condition, ownership and management of the insurer and any person controlling the insurer.

Â Â Â Â Â  (b) The identity and relationship of every member of the insurance holding company system.

Â Â Â Â Â  (c) The following agreements in force and transactions currently outstanding or that have occurred during the last calendar year between such insurer and its affiliates:

Â Â Â Â Â  (A) Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

Â Â Â Â Â  (B) Purchases, sales or exchanges of assets;

Â Â Â Â Â  (C) Transactions not in the ordinary course of business;

Â Â Â Â Â  (D) Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurerÂs assets to liability, other than insurance contracts entered into in the ordinary course of the insurerÂs business;

Â Â Â Â Â  (E) All management agreements, service contracts and all cost-sharing arrangements;

Â Â Â Â Â  (F) Reinsurance agreements;

Â Â Â Â Â  (G) Dividends and other distributions to shareholders; and

Â Â Â Â Â  (H) Consolidated tax allocation agreements.

Â Â Â Â Â  (d) Any pledge of the stock of the insurer, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.

Â Â Â Â Â  (e) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms prescribed by the director.

Â Â Â Â Â  (2) Each registration statement must contain a summary outlining all items in the current registration statement representing changes from the prior registration statement. [Formerly 732.625]

Â Â Â Â Â  732.553 Certain information not required to be disclosed. Information that is not material for the purposes of registration under ORS 732.517 to 732.592 need not be disclosed on the registration statement filed pursuant to ORS 732.552. Unless the Director of the Department of Consumer and Business Services by rule or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments or guarantees involving one-half of one percent or less of an insurerÂs admitted assets as of the December 31 next preceding the date of the registration statement or amendment shall not be deemed material for purposes of registration under ORS 732.517 to 732.592. [Formerly 732.635]

Â Â Â Â Â  732.554 Changes in registration information; reports of distributions to shareholders. Each registered insurer shall keep current the information required to be disclosed on its registration statement by reporting all material changes or additions on amendment forms prescribed by the Director of the Department of Consumer and Business Services within 15 days after the end of the month in which the insurer learns of each such change or addition. However, except as provided in ORS 732.576, each registered insurer shall so report all dividends and other distributions to shareholders within five business days following the declaration thereof and not less than 10 business days prior to payment of the dividends and distributions, commencing from the date of receipt of the report by the director. [Formerly 732.645]

Â Â Â Â Â  732.555 [1967 c.359 Â§204; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.556 Requirement that certain persons provide information to insurers. Any person within an insurance holding company system subject to registration shall provide complete and accurate information to an insurer when such information is necessary to enable the insurer to comply with the registration requirements of ORS 732.517 to 732.592. [1993 c.447 Â§41]

Â Â Â Â Â  732.558 Termination of registration by director. The Director of the Department of Consumer and Business Services shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system. [Formerly 732.655]

Â Â Â Â Â  732.560 [1967 c.359 Â§205; 1983 c.498 Â§13; 1993 c.447 Â§34; renumbered 732.536 in 1993]

Â Â Â Â Â  732.562 Consolidated registration. The Director of the Department of Consumer and Business Services may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement. [Formerly 732.665]

Â Â Â Â Â  732.564 Registration for affiliated insurers. The Director of the Department of Consumer and Business Services may allow an authorized insurer that is part of an insurance holding company system to register on behalf of an affiliated insurer that is required to register under ORS 732.551 and to file all information and material required to be filed under the registration requirements of ORS 732.517 to 732.592. [Formerly 732.675]

Â Â Â Â Â  732.565 [1967 c.359 Â§206; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.566 Exemption from ORS 732.517 to 732.592 by director. The registration requirements of ORS 732.517 to 732.592 do not apply to any insurer, information or transaction exempted by the Director of the Department of Consumer and Business Services by rule or order. [Formerly 732.685]

Â Â Â Â Â  732.568 Disclaimer of affiliation; contents; subsequent duty to register; disallowance of disclaimers by director. Any person may file with the Director of the Department of Consumer and Business Services a disclaimer of affiliation with any authorized insurer, or such a disclaimer may be filed by any insurer or any member of an insurance holding company system. The disclaimer must fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming the affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under ORS 732.517 to 732.592 that may arise out of the insurerÂs relationship with such person unless the director disallows such a disclaimer. The director may disallow such a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance. [Formerly 732.695]

Â Â Â Â Â  732.570 [1967 c.359 Â§207; 1987 c.846 Â§11; renumbered 732.538 in 1993]

Â Â Â Â Â  732.572 Rulemaking authority for ORS 732.517 to 732.592. The Director of the Department of Consumer and Business Services may adopt rules to carry out ORS 732.517 to 732.592. [Formerly 732.705]

STANDARDS AND MANAGEMENT OF INSURER WITHIN AN INSURANCE HOLDING COMPANY SYSTEM

Â Â Â Â Â  732.574 Standards for transactions within holding company; notice. (1) A transaction within an insurance holding company system to which an insurer subject to registration is a party is subject to the following standards:

Â Â Â Â Â  (a) The terms must be fair and reasonable.

Â Â Â Â Â  (b) Charges or fees for services performed must be reasonable.

Â Â Â Â Â  (c) Expenses incurred and payment received must be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

Â Â Â Â Â  (d) The books, accounts and records of each party to the transaction must be so maintained as to disclose clearly and accurately the nature and details of the transaction, including accounting information necessary to support the reasonableness of the charges or fees to the respective parties.

Â Â Â Â Â  (e) The combined capital and surplus of the insurer following any transaction with an affiliate or any shareholder dividend must be reasonable in relation to the insurerÂs outstanding liabilities and adequate to its financial needs.

Â Â Â Â Â  (2) A transaction described in this subsection that involves a domestic insurer and any person in its insurance holding company system may be entered into only if the insurer has notified the Director of the Department of Consumer and Business Services in writing not later than the 30th day before the transaction, or a shorter period allowed by the director, of its intention to enter into the transaction and if the director has not disapproved the transaction within the period. This subsection does not authorize or permit any transaction that, in the case of an insurer not a member of the same insurance holding company system, would be otherwise contrary to law. This subsection applies to the following transactions:

Â Â Â Â Â  (a) Sales, purchases, exchanges, loans or extensions of credit, guarantees or investments, when the transactions equal or exceed the following:

Â Â Â Â Â  (A) With respect to insurers not authorized to transact life insurance, the lesser of three percent of the insurerÂs allowed assets or 25 percent of the insurerÂs combined capital and surplus, each as of the 31st day of December immediately preceding.

Â Â Â Â Â  (B) With respect to insurers authorized to transact life insurance, three percent of the insurerÂs allowed assets, as of the 31st day of December immediately preceding.

Â Â Â Â Â  (b) Loans or extensions of credit to any person who is not an affiliate, when the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in any affiliate of the insurer making such loans or extensions of credit. This paragraph applies to such transactions that equal or exceed the following:

Â Â Â Â Â  (A) With respect to insurers not authorized to transact life insurance, the lesser of three percent of the insurerÂs allowed assets or 25 percent of the insurerÂs combined capital and surplus, each as of the 31st day of December immediately preceding.

Â Â Â Â Â  (B) With respect to insurers authorized to transact life insurance, three percent of the insurerÂs allowed assets, as of the 31st day of December immediately preceding.

Â Â Â Â Â  (c) Reinsurance agreements or modifications thereto in which the reinsurance premium or a change in the liabilities of the insurer equals or exceeds five percent of the insurerÂs combined capital and surplus, as of the 31st day of December immediately preceding, including those agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer.

Â Â Â Â Â  (d) All management agreements, service contracts and all cost-sharing arrangements.

Â Â Â Â Â  (e) Any material transactions, as specified by rule, that the director determines may adversely affect the interests of the policyholders of the insurer.

Â Â Â Â Â  (3) A domestic insurer may not enter into one or more transactions during any 12-month period that are part of a plan or series of like transactions with persons within the insurance holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise.

Â Â Â Â Â  (4) In reviewing a transaction pursuant to subsection (2) of this section, the director must consider whether the transaction complies with the standards set forth in subsection (1) of this section and whether the transaction may adversely affect the interests of policyholders.

Â Â Â Â Â  (5) A domestic insurer shall notify the director not later than the 30th day after any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds 10 percent of the voting securities of the corporation. [1993 c.447 Â§47]

Â Â Â Â Â  732.575 [1983 c.498 Â§15; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.576 Dividends and distributions. The following provisions of this section apply to dividends and other distributions within an insurance holding company system:

Â Â Â Â Â  (1) A domestic insurer subject to registration shall not pay any extraordinary dividend or make any other extraordinary distribution to its shareholders either until 30 days after the Director of the Department of Consumer and Business Services has received notice of the declaration thereof if the director has not disapproved the payment within the 30-day period, or until the date on which the director approves the payment if approval occurs within the 30-day period.

Â Â Â Â Â  (2) For purposes of this section, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property whose fair market value, together with that of other dividends or distributions made within the period of 12 consecutive months ending on the date on which the proposed dividend or other distribution is scheduled to be paid or made, exceeds the greater of:

Â Â Â Â Â  (a) Ten percent of the combined capital and surplus of the insurer as of the 31st day of December immediately preceding; or

Â Â Â Â Â  (b) The net gain from operations of the insurer after dividends to policyholders and federal income taxes and before realized capital gains or losses, if the insurer is authorized to transact life insurance, or the net income, if the insurer is not authorized to transact life insurance, for the 12-month period ending the 31st day of December immediately preceding.

Â Â Â Â Â  (3) An extraordinary dividend or distribution does not include pro rata distributions of any class of the insurerÂs own securities.

Â Â Â Â Â  (4) Except as provided in this subsection, a domestic insurer may declare or pay dividends to shareholders only from earned surplus. A domestic insurer may declare a dividend from other than earned surplus only if the director approves the declaration prior to payment of the dividend.

Â Â Â Â Â  (5) For purposes of this section, earned surplus does not include surplus arising from unrealized capital gains or revaluation of assets.

Â Â Â Â Â  (6) An insurer may declare an extraordinary dividend or distribution that is conditional upon the directorÂs approval thereof. Such a declaration confers no rights upon shareholders until the date on which the director approves the payment of such a dividend or distribution or until 30 days after the director received notice of the declaration thereof under subsection (1) of this section if the director does not disapprove the payment within the 30-day period. [1993 c.447 Â§48]

Â Â Â Â Â  732.578 Effect of control of insurer subject to registration on director and officer liability. Control by any person of a domestic insurer subject to registration does not relieve the officers and directors of the insurer of any obligation or liability to which they would otherwise be subject by law. The insurer must be managed so as to assure its separate operating identity in accordance with the Insurance Code. [1993 c.447 Â§49]

Â Â Â Â Â  732.580 [1983 c.498 Â§16; 1993 c.447 Â§35; renumbered 732.541 in 1993]

Â Â Â Â Â  732.582 Determination of reasonableness and adequacy of capital and surplus. For purposes of ORS 732.517 to 732.592, in order to determine whether the combined capital and surplus is reasonable in relation to the outstanding liabilities of the insurer and adequate to its financial needs, the Director of the Department of Consumer and Business Services must consider at least the applicable factors stated in ORS 731.554 for determining the reasonableness and adequacy of the insurerÂs capital and surplus. [1993 c.447 Â§50]

EXAMINATIONS, CONFIDENTIALITY, REGULATORY POWERS

Â Â Â Â Â  732.584 Examinations. (1) In addition to other powers of the Director of the Department of Consumer and Business Services under the Insurance Code relating to the examination and investigation of insurers, the director may also order any insurer registered under ORS 732.517 to 732.592 to produce such books, records, accounts, papers, documents and computer and other recordings in the possession of the insurer or its affiliates as are necessary to ascertain the financial condition of the insurer or to determine compliance with the Insurance Code. If the insurer fails to comply with such an order, the director may examine the affiliates to obtain such information.

Â Â Â Â Â  (2) An insurer shall pay the costs of an examination of the insurer under this section as provided in ORS 731.316. [1993 c.447 Â§51]

Â Â Â Â Â  732.585 [1983 c.498 Â§17; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  732.586 Confidentiality of information; permitted disclosures. (1) All information, documents and copies thereof obtained by or disclosed to the Director of the Department of Consumer and Business Services or any other person in the course of an examination or investigation made pursuant to ORS 732.584 are subject to the provisions of ORS 731.312.

Â Â Â Â Â  (2) All information reported pursuant to ORS 732.552, 732.554, 732.574 and 732.576 is confidential and may not be made public except as provided in this subsection. The director may disclose reported information only as provided in ORS 705.137. Otherwise, the director may disclose such reported information only as follows:

Â Â Â Â Â  (a) If the director obtains the prior written consent of the insurer to which the reported information pertains; or

Â Â Â Â Â  (b) If the director, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by the publication thereof. If the director determines that one or more of such interests will be so served, the director may publish all or any part thereof in any manner that the director determines to be appropriate. [1993 c.447 Â§52; 2001 c.377 Â§11]

Â Â Â Â Â  732.588 Supervision, rehabilitation or liquidation. If the Director of the Department of Consumer and Business Services determines that a violation by any person of any provision of ORS 732.517 to 732.592 so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders or the public, the director may place the insurer under supervision or in rehabilitation or liquidation as provided in ORS chapter 734. [1993 c.447 Â§53]

Â Â Â Â Â  732.590 [1983 c.498 Â§18; 1993 c.447 Â§36; renumbered 732.543 in 1993]

Â Â Â Â Â  732.592 Recovery from parent corporation or holding company if domestic insurer ordered into liquidation or rehabilitation. (1) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order may recover, on behalf of the insurer, from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or any payment in the form of a bonus, termination settlement or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer or employee, when such a distribution or payment is made at any time during the 12 calendar months preceding the petition for liquidation, conservation or rehabilitation, as the case may be, subject to the limitations of subsections (2), (3) and (4) of this section.

Â Â Â Â Â  (2) A distribution to which subsection (1) of this section applies is not recoverable if the parent or affiliate shows that the distribution was lawful and reasonable when paid and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

Â Â Â Â Â  (3) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time a distribution to which subsection (1) of this section applies was paid shall be liable in an amount that is not more than the amount of distributions or payments received by the person under subsection (1) of this section. Any person who otherwise controlled the insurer at the time such distributions were declared shall be liable up to the amount of distributions the person would have received if the distributions had been paid immediately. If two or more persons are liable with respect to the same distributions, they shall be jointly and severally liable.

Â Â Â Â Â  (4) The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

Â Â Â Â Â  (5) To the extent that any person liable under subsection (3) of this section is insolvent or otherwise fails to pay claims due from the person pursuant to subsection (3) of this section, its parent corporation or holding company or other person who otherwise controlled the person liable under subsection (3) of this section when the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it. [1993 c.447 Â§54; 1995 c.638 Â§6]

Â Â Â Â Â  732.595 [1983 c.498 Â§19; renumbered 732.546 in 1993]

Â Â Â Â Â  732.597 [1985 c.327 Â§2; 1993 c.447 Â§110; repealed by 1997 c.771 Â§28]

Â Â Â Â Â  732.598 [1985 c.327 Â§3; repealed by 1997 c.771 Â§28]

Â Â Â Â Â  732.599 [1985 c.327 Â§4; 1993 c.447 Â§111; repealed by 1997 c.771 Â§28]

CONVERSION OR REORGANIZATION OF DOMESTIC MUTUAL INSURER

Â Â Â Â Â  732.600 Definitions for ORS 732.600 to 732.630. As used in ORS 732.600 to 732.630:

Â Â Â Â Â  (1) ÂConversionÂ means the process by which a domestic mutual insurer is converted to a domestic stock insurer in accordance with ORS 732.600 to 732.630.

Â Â Â Â Â  (2) ÂConverted stock insurerÂ means the domestic stock insurer to which the domestic mutual insurer is converted in accordance with ORS 732.600 to 732.630.

Â Â Â Â Â  (3) ÂConverting mutual insurerÂ means the domestic mutual insurer that is converted to a domestic stock insurer in accordance with ORS 732.600 to 732.630.

Â Â Â Â Â  (4) ÂEffective dateÂ means, with respect to a plan, the date on which the plan becomes effective as set forth in an order of the Director of the Department of Consumer and Business Services. If the plan establishes different effective dates for separate parts of the plan, the effective date for a part of a plan is the date on which that part becomes effective as set forth in an order of the director.

Â Â Â Â Â  (5) ÂIntermediate stock holding companyÂ means a corporation that owns, either directly or through a wholly owned subsidiary, all of the outstanding shares of capital stock of the converted stock insurer and:

Â Â Â Â Â  (a) A majority of whose outstanding shares of voting capital stock are owned by a mutual holding company; and

Â Â Â Â Â  (b) A majority in total value of whose outstanding shares of capital stock are owned by a mutual holding company.

Â Â Â Â Â  (6) ÂIssuerÂ means any of the following, and in addition, any other corporation approved by the director:

Â Â Â Â Â  (a) With respect to a conversion in which there is no reorganization, the converted stock insurer.

Â Â Â Â Â  (b) With respect to a reorganization involving the organization of a stock holding company, the stock holding company.

Â Â Â Â Â  (c) With respect to a restructuring, the restructured stock holding company.

Â Â Â Â Â  (7) ÂMemberÂ means:

Â Â Â Â Â  (a) With respect to a domestic mutual insurer, any owner of one or more policies of insurance, other than a policy of reinsurance, issued by the mutual insurer. For purposes of this definition, ÂownerÂ has the meaning given that term in ORS 732.465 (3). A member is an eligible member of a domestic mutual insurer for purposes of ORS 732.600 to 732.630 if the policy of the member is in force as of the record date for the plan of conversion or reorganization, which is the date the board of directors of the mutual insurer adopts the plan or some other date specified as the record date in the plan and approved by the director.

Â Â Â Â Â  (b) With respect to a mutual holding company, any owner of one or more policies of insurance, other than a policy of reinsurance, issued by the stock insurer resulting from a reorganization involving the organization of a mutual holding company and, if set forth in an order of the director, any owner of one or more policies of insurance, other than a policy of reinsurance, issued by any other insurer that is a direct or indirect subsidiary of the mutual holding company. For purposes of this definition, ÂownerÂ has the meaning given that term in ORS 732.465 (3). A member is an eligible member of a mutual holding company for purposes of ORS 732.622 and 732.624 if the policy of the member is in force as of the record date for the plan of restructuring, which is the date the board of directors of the mutual holding company adopts the plan or some other date specified as the record date in the plan and approved by the director.

Â Â Â Â Â  (8) ÂMembership interestÂ means:

Â Â Â Â Â  (a) With respect to a domestic mutual insurer, any right that a member of the mutual insurer may hold by virtue of membership in the mutual insurer.

Â Â Â Â Â  (b) With respect to a mutual holding company, any right that a member of the mutual holding company may hold by virtue of membership in the mutual holding company.

Â Â Â Â Â  (9) ÂMutual holding companyÂ means a corporation organized under the laws of this state in accordance with ORS 732.620.

Â Â Â Â Â  (10) ÂPlanÂ means a plan of conversion, reorganization or restructuring.

Â Â Â Â Â  (11) ÂReorganizationÂ means the process by which a domestic mutual insurer is converted to a domestic stock insurer and either a stock holding company or a mutual holding company is organized in accordance with ORS 732.600 to 732.630.

Â Â Â Â Â  (12) ÂRestructured stock holding companyÂ means the stock holding company resulting from the restructuring of a mutual holding company.

Â Â Â Â Â  (13) ÂRestructuringÂ means the process by which a mutual holding company is restructured to a stock holding company in accordance with ORS 732.622 and 732.624.

Â Â Â Â Â  (14) ÂRestructuring mutual holding companyÂ means the mutual holding company that is restructured to a stock holding company.

Â Â Â Â Â  (15) ÂStock holding companyÂ means a corporation that:

Â Â Â Â Â  (a) Owns, either directly or through one or more subsidiaries, all or part of the outstanding shares of capital stock of the converted stock insurer;

Â Â Â Â Â  (b) Is organized either as a result of a reorganization or as a result of a restructuring; and

Â Â Â Â Â  (c) Immediately after the effective date of the reorganization or restructuring, is not controlled by any other person, as ÂcontrolledÂ is defined in ORS 732.548, unless the control by such person is set forth in the plan and approved by the director.

Â Â Â Â Â  (16) ÂVoting capital stockÂ means capital stock whose holder has the right to vote in the election of directors. Voting capital stock does not include capital stock as to which the right to vote in the election of directors is conditional upon the occurrence or nonoccurrence of a specified event. [1997 c.771 Â§2]

Â Â Â Â Â  732.602 Intent of ORS 732.600 to 732.630. ORS 732.600 to 732.630 are intended to enable a domestic mutual insurer, to the extent consistent with the interests of its members and the insurance buying public, to:

Â Â Â Â Â  (1) Adopt any other type of organizational structure, including a stock insurer, stock holding company or mutual holding company, that enhances its financial strength and flexibility; and

Â Â Â Â Â  (2) Support long-term growth through creative internal strategies, mergers and acquisitions. [1997 c.771 Â§17]

Â Â Â Â Â  732.604 Permissible actions of domestic mutual insurer; rules. (1) A domestic mutual insurer may engage in either of the following actions:

Â Â Â Â Â  (a) A conversion to a domestic stock insurer; or

Â Â Â Â Â  (b) A reorganization in which the domestic mutual insurer is converted to a domestic stock insurer; and

Â Â Â Â Â  (A) A mutual holding company is organized; or

Â Â Â Â Â  (B) A stock holding company is organized.

Â Â Â Â Â  (2) A mutual holding company may restructure into a stock holding company, as provided in ORS 732.622 and 732.624.

Â Â Â Â Â  (3) A reorganization involving the organization of a mutual holding company also may include the organization of an intermediate stock holding company and any other corporation that is permitted to be organized under ORS 732.600 to 732.630. A reorganization involving the organization of a stock holding company also may include the organization of any other corporation that is permitted to be organized under ORS 732.600 to 732.630.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may adopt rules for any of the following purposes:

Â Â Â Â Â  (a) Implementing ORS 732.600 to 732.630.

Â Â Â Â Â  (b) Ensuring full and proper review of any action described in ORS 732.600 to 732.630.

Â Â Â Â Â  (c) Protecting the rights of policyholders, members and the insurance-buying public with respect to a conversion, reorganization or restructuring. [1997 c.771 Â§3]

Â Â Â Â Â  732.605 [1971 c.373 Â§2; 1993 c.447 Â§23; renumbered 732.548 in 1993]

Â Â Â Â Â  732.606 Plan for conversion or reorganization; documents filed; approval by director and members. (1) In order for a domestic mutual insurer to engage in a conversion or reorganization as provided in ORS 732.604, the board of directors of the mutual insurer must adopt a plan that meets the requirements of ORS 732.610.

Â Â Â Â Â  (2) After the board of directors of a mutual insurer has adopted a plan and before the board of directors seeks approval of the plan by the eligible members of the mutual insurer, the mutual insurer shall file the following documents with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) The plan of conversion or reorganization.

Â Â Â Â Â  (b) The form of notice of the meeting at which the eligible members vote on the plan.

Â Â Â Â Â  (c) The form of any proxies to be solicited from the eligible members. Proxies must offer the eligible members the option of voting in favor or voting against the plan or abstaining.

Â Â Â Â Â  (d) Information required by ORS 732.523.

Â Â Â Â Â  (e) Other information or documentation required by the director.

Â Â Â Â Â  (3) The director shall approve, conditionally approve or disapprove a plan and other documents submitted under subsection (2) of this section, according to the standards established in ORS 732.626. The director must take such action not later than the 60th day after the director has received a completed filing of the plan and all information requested by the director or not later than the 30th day after the completion of a hearing on the plan, whichever date is later.

Â Â Â Â Â  (4) At any time before approval of a plan by the director, the board of directors of the mutual insurer may amend or withdraw the plan.

Â Â Â Â Â  (5) After approval by the director, the plan must be approved by the eligible members of the mutual insurer. Approval by the eligible members is subject to the following requirements:

Â Â Â Â Â  (a) All eligible members must be given notice of the plan and of their opportunity to vote on the plan. A copy of the plan or a summary of the plan must accompany the notice. The notice shall be mailed to the last known address of each eligible member, as shown on the records of the mutual insurer, not later than the 45th day after approval of the plan by the director. The meeting of the eligible members at which a vote on the plan will occur shall be set for a date that is not earlier than the 30th day after the date on which the mutual insurer mailed the notice of the meeting. If the mutual insurer complies substantially and in good faith with the notice requirements of this section, the mutual insurerÂs failure to give any member or members any required notice does not impair the validity of any action taken under this section.

Â Â Â Â Â  (b) The vote required for approval must be conducted as provided in ORS 732.470 and 732.475, except as follows:

Â Â Â Â Â  (A) Only eligible members may vote on the plan.

Â Â Â Â Â  (B) An eligible member may vote in person or by proxy at the meeting at which the plan is voted upon.

Â Â Â Â Â  (C) The plan is approved by the eligible members upon the affirmative vote of two-thirds or more of the eligible members voting on the plan, unless the articles of incorporation require a greater number of affirmative votes.

Â Â Â Â Â  (6) The plan shall be carried out in accordance with its terms on the effective date of the conversion or reorganization. [1997 c.771 Â§4; 2001 c.352 Â§2]

Â Â Â Â Â  732.608 Waiver of requirements of ORS 732.606. The Director of the Department of Consumer and Business Services may waive the requirements of ORS 732.606 if:

Â Â Â Â Â  (1) The director determines that a domestic mutual insurer is in hazardous financial condition according to standards established under ORS 731.385 or if a rehabilitation or liquidation proceeding or an administrative supervision proceeding has been instituted against the insurer; and

Â Â Â Â Â  (2) The director determines that the transfer of the policies is in the best interests of the policyholders. [1997 c.771 Â§16]

Â Â Â Â Â  732.610 Contents of plan. A plan of conversion or reorganization of a domestic mutual insurer must include the following:

Â Â Â Â Â  (1) A statement of the reasons for the proposed action.

Â Â Â Â Â  (2) A description of how the plan will be carried out, including, but not limited to, any merger, transfer, assumption, exchange, acquisition, contribution or other transaction included within the plan and a description of any stock holding company, mutual holding company, intermediate stock holding company or other corporation organized pursuant to the plan.

Â Â Â Â Â  (3) A description of all significant terms of the conversion or reorganization.

Â Â Â Â Â  (4) A description of the overall effect of the plan on policies issued by the converting mutual insurer. The description must show that policyholder interests collectively are properly preserved and protected and that the plan is fair and equitable to the policyholders.

Â Â Â Â Â  (5) A statement of the manner and method by which membership interests in the converting mutual insurer will be extinguished and consideration will be provided to the eligible members in accordance with ORS 732.612.

Â Â Â Â Â  (6) The record date for determining whether a member of the converting mutual insurer is an eligible member.

Â Â Â Â Â  (7) The proposed effective date of the conversion or reorganization or the manner in which the proposed effective date of the conversion or reorganization is established.

Â Â Â Â Â  (8) The proposed amendments to or restatement of the articles of incorporation and bylaws of the converting mutual insurer and the proposed articles of incorporation and bylaws of any stock holding company, mutual holding company, intermediate stock holding company or other corporation organized pursuant to the plan.

Â Â Â Â Â  (9) Except as otherwise provided in ORS 732.612, the valuation of the converting mutual insurer immediately before the effective date of the conversion.

Â Â Â Â Â  (10) A description of the significant terms of any offering of shares of capital stock or other securities of an issuer.

Â Â Â Â Â  (11) The intention, if any, that a director or officer of the converting mutual insurer or converted stock insurer or any stock holding company, mutual holding company, intermediate stock holding company or other corporation organized pursuant to the plan may, within the six-month period following the effective date of the conversion or reorganization, purchase or acquire shares of capital stock or other securities of an issuer to be issued pursuant to the plan.

Â Â Â Â Â  (12) A provision that all policies in force on the effective date of the conversion or reorganization will remain in force under the terms of those policies. The plan also must provide that on the effective date of the conversion or reorganization, any voting rights of the members provided for under the policies or under the Insurance Code are extinguished. Except for individual policies of life insurance, guaranteed renewable health insurance and noncancelable health insurance issued by the converting mutual insurer, the plan may authorize the converted stock insurer to issue nonparticipating policies as a substitute for participating policies upon the renewal dates of the participating policies.

Â Â Â Â Â  (13) If applicable, a provision establishing a closed block of individual policies of life insurance, guaranteed renewable health insurance and noncancelable health insurance issued by the converting mutual insurer that are participating policies and in force on the effective date of the conversion or reorganization and for which the converting mutual insurer has an experience-based dividend scale payable in the year in which the plan is adopted by the board of directors of the converting mutual insurer. The plan may provide for conditions under which the converted stock insurer may cease to maintain the closed block and its allocated assets. Regardless of such a cessation, the obligations under the individual policies constituting the closed block business remain the obligations of the converted stock insurer. Dividends on those policies must be apportioned by the board of directors of the converted stock insurer in accordance with the terms of the policies. Assets of the insurer must be allocated to the closed block in an amount producing cash flows that, together with anticipated revenues from the closed block business, are expected to be sufficient to support the closed block business, including payment of claims and those expenses and taxes specified in the plan, and provide for continuation of dividend scales in effect on the effective date if the experience underlying the dividend scales continues. The provision establishing the closed block must provide for appropriate adjustments in the dividend scales if the experience changes. [1997 c.771 Â§5]

Â Â Â Â Â  732.612 Consideration for membership interest in converting or reorganizing mutual insurer; kinds of consideration; allocation of consideration. (1) In the case of a conversion or in the case of a reorganization involving the organization of a stock holding company, consideration for the membership interests of the eligible members of a converting mutual insurer shall consist of one or any combination of the following:

Â Â Â Â Â  (a) Nontransferable subscription rights to purchase shares of capital stock of the issuer as described in subsection (2) of this section;

Â Â Â Â Â  (b) Shares of capital stock of the issuer as described in subsection (3) of this section;

Â Â Â Â Â  (c) Cash;

Â Â Â Â Â  (d) Premium credits;

Â Â Â Â Â  (e) In the case of a converting mutual insurer transacting primarily property or casualty insurance, or both, certificates of contribution that bear interest as established in the plan, that are repayable within 10 years or, if approved by the Director of the Department of Consumer and Business Services, within a longer period and that are repayable on terms set forth in the plan;

Â Â Â Â Â  (f) In the case of individual policies of life insurance, credits to policy account values or other enhancements in policy benefits; and

Â Â Â Â Â  (g) Any other form of consideration described in the plan and approved by the director.

Â Â Â Â Â  (2) A plan may provide for allocation to eligible members, without payment, of nontransferable subscription rights to purchase shares of capital stock of the issuer, and the plan shall contain the following provisions:

Â Â Â Â Â  (a) The plan must allocate the subscription rights in whole shares among the eligible members. In the case of a converting mutual insurer transacting primarily life or health insurance, or both, the subscription rights shall be allocated in accordance with subsection (6) of this section. In the case of a converting mutual insurer transacting primarily property or casualty insurance, or both, the subscription rights shall be allocated in accordance with subsection (7) of this section.

Â Â Â Â Â  (b) The plan must specify the expiration date of the subscription rights or authorize the board of directors of the converting mutual insurer to establish the expiration date. The subscription rights may be exercised, in whole or in part, by an eligible member in the manner described in the plan including, but not limited to, the payment of the subscription exercise price for the shares purchased. The plan may require an eligible member who exercises subscription rights to purchase a minimum number of shares unless the director determines that such minimum purchase requirement is unreasonable based on the interests of the eligible members, the converted stock insurer and the issuer. The proposed subscription exercise price per share shall be set forth in the plan and shall be less than the price at which shares of capital stock of the issuer will be first offered in accordance with paragraph (e) of this subsection. The proposed subscription exercise price per share shall be determined by the boards of directors of the converting mutual insurer and the issuer and shall be approved by the director based on the interests of the eligible members, the policyholders, the converted stock insurer and the issuer.

Â Â Â Â Â  (c) The plan must provide that to the extent an eligible member does not exercise, in whole or in part, subscription rights allocated to the eligible member, the eligible member instead will receive one or more of the forms of consideration described in subsection (1) of this section that are specified in the plan.

Â Â Â Â Â  (d) The plan must set the pro forma market value of the converted stock insurer, which is the value that is estimated to be necessary to attract full subscription for all shares offered by the issuer. The pro forma market value of the converted stock insurer shall be determined by an independent valuation by a qualified person. The price per share at which the shares of capital stock of the issuer are first offered in accordance with paragraph (e) of this subsection shall be equal to such pro forma market value of the converted stock insurer divided by the number of shares that would be issued if all subscription rights allocated to the eligible members are exercised.

Â Â Â Â Â  (e) The plan must further provide that any shares of capital stock of the issuer for which subscription rights are allocated to the eligible members but which are not purchased by the eligible members pursuant to the exercise of such subscription rights must be sold in a public offering through an underwriter, unless the number of shares that are not purchased by the eligible members is so small in number so as not to warrant the expense of a public offering, in which case the plan may provide for the sale of such shares by private placement or through any other fair and equitable means approved by the director. If the director finds that market conditions or other circumstances may cause the interests of the eligible members to be adversely affected, the director may require such offering of shares to be postponed or the terms of such offering to be modified.

Â Â Â Â Â  (3) A plan may provide for the allocation to the eligible members, without payment, of shares of capital stock of the issuer. The plan must allocate the shares of capital stock of the issuer in whole shares among the eligible members. In the case of a converting mutual insurer transacting primarily life or health insurance, or both, the shares shall be allocated in accordance with subsection (6) of this section. In the case of a converting mutual insurer transacting primarily property or casualty insurance, or both, the shares shall be allocated in accordance with subsection (7) of this section. If shares of capital stock of the issuer constitute the only consideration to be received by the eligible members and the plan does not provide for the sale of additional shares of capital stock or other securities of the issuer, the plan does not need to include the valuation of the converting mutual insurer. If the plan provides for the allocation to the eligible members, without payment, of shares of capital stock of the issuer, the plan may establish a reasonable period within which the eligible members to whom such shares are issued may not dispose of such shares.

Â Â Â Â Â  (4) If shares of capital stock of the issuer are issued in accordance with subsection (2) or (3) of this section, the issuer must use its best efforts to encourage and assist in the establishment of a public market for such shares unless the director finds that such public market is not feasible or is not in the best interests of the eligible members, the converted stock insurer and the issuer. The director may provide that subscription rights or shares of capital stock of the issuer do not need to be allocated under subsection (2) or (3) of this section to eligible members residing in a foreign country or other jurisdiction if there is a small number of eligible members residing in such foreign country or other jurisdiction and any registration, qualification, filing or other compliance matters under the laws of such foreign country or other jurisdiction with respect to the shares of capital stock of the issuer would be impracticable or unduly burdensome upon the issuer.

Â Â Â Â Â  (5) Regardless of the form of consideration for the membership interests of the eligible members of a converting mutual insurer, the plan may provide for the sale of additional shares of capital stock or other securities of the issuer to persons other than the eligible members. The issuer shall offer such additional shares or other securities at a price and on terms determined by the boards of directors of the converting mutual insurer and the issuer.

Â Â Â Â Â  (6) For a converting mutual insurer transacting primarily life or health insurance, or both, the consideration specified in subsection (1) of this section must be allocated among the eligible members pursuant to a fair and equitable formula. The formula for allocating the consideration among the eligible members must either:

Â Â Â Â Â  (a) Allocate a fixed component of consideration per capita among the eligible members and allocate a variable component of consideration among the eligible members in proportion to the cash value of policies held by them; or

Â Â Â Â Â  (b) Allocate the consideration among the eligible members in any other manner approved by the director.

Â Â Â Â Â  (7) For a converting mutual insurer transacting primarily property or casualty insurance, or both, the consideration specified in subsection (1) of this section must be allocated among the eligible members pursuant to a fair and equitable formula. The formula for allocating the consideration among the eligible members must do either of the following:

Â Â Â Â Â  (a) Allocate the consideration among the eligible members in the proportion that the aggregate premiums earned by the converting mutual insurer on the policies in force of the eligible member during a specified period before the record date described in ORS 732.600 (7) bear to the aggregate premiums so earned by the converting mutual insurer during the same period on all policies in force of all eligible members. The specified period must be 36 months unless another period is specified in the plan.

Â Â Â Â Â  (b) Allocate the consideration among the eligible members in any other manner approved by the director.

Â Â Â Â Â  (8) The form of consideration to be given to a class or category of eligible members may differ from the form of consideration to be given to another class or category of eligible members. The choice of the form of consideration to be given to a class or category of eligible members may take into account the type of policy, size of policy, tax status of the eligible member and other factors that the director determines are appropriate.

Â Â Â Â Â  (9) In the case of a conversion or in the case of a reorganization involving the organization of a stock holding company, a member of the converting mutual insurer who is not an eligible member is not entitled to receive any consideration for the membership interest of such member.

Â Â Â Â Â  (10) In the case of a reorganization involving the organization of a mutual holding company, the membership interests of the members of the converting mutual insurer, whether or not such members are eligible members, shall be merged into the mutual holding company, and consequently the membership interests of the members of the converting mutual insurer shall become membership interests in the mutual holding company. [1997 c.771 Â§6]

Â Â Â Â Â  732.614 Effect of conversion. (1) Upon the effective date of a conversion, the membership interests of all members of the converting mutual insurer, whether or not eligible members, shall be extinguished, and the eligible members of the converting mutual insurer shall be entitled to receive the consideration described in ORS 732.612 in accordance with the plan.

Â Â Â Â Â  (2) A converting mutual insurer becomes a stock insurer on the effective date of the conversion. The amended or restated articles of incorporation of the converting mutual insurer shall be filed with the Director of the Department of Consumer and Business Services and shall become effective on the effective date of the conversion. The certificate of authority of the converting mutual insurer shall be amended by the director on the effective date of the conversion.

Â Â Â Â Â  (3) A converted stock insurer continues the corporate existence of the converting mutual insurer. Except as provided in the plan, the conversion does not annul, modify or change any existing license or other authority or any of the existing civil actions, rights, contracts or liabilities of the converting mutual insurer. All property, debts and choses in action and every other interest belonging to the converting mutual insurer before the conversion are retained by the converted stock insurer without further action needed. On and after the effective date of the conversion, the converted stock insurer shall exercise all rights and powers and perform all duties conferred or imposed by law upon insurers writing the classes of insurance written by the converted stock insurer, shall retain the rights and contracts of the converting mutual insurer existing immediately before the conversion and shall be subject to all obligations and liabilities of the converting mutual insurer existing immediately before the conversion, subject to the terms of the plan.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, the conversion may be carried out through any other method described in the plan and approved by the director.

Â Â Â Â Â  (5) Unless otherwise specified in the plan, the directors and officers of the converting mutual insurer shall serve as directors and officers of the converted stock insurer until new directors and officers are elected.

Â Â Â Â Â  (6) The provisions of this section apply to the conversion of the converting mutual insurer whether or not the conversion is part of a reorganization. [1997 c.771 Â§7]

Â Â Â Â Â  732.615 [1971 c.373 Â§3; 1981 c.247 Â§8; 1993 c.447 Â§37; renumbered 732.551 in 1993]

Â Â Â Â Â  732.616 Reorganization involving organization of stock holding company; subsidiaries. (1) Upon the effective date of a reorganization involving the organization of a stock holding company, the membership interests of all members of the converting mutual insurer, whether or not eligible members, shall be extinguished, and the eligible members of the converting mutual insurer shall be entitled to receive the consideration described in ORS 732.612 in accordance with the plan.

Â Â Â Â Â  (2) The stock holding company and any direct or indirect subsidiary of the stock holding company shall be organized at the time or times set forth in the plan.

Â Â Â Â Â  (3) As part of the plan of reorganization or in a separate transaction after the effective date of the reorganization, a stock holding company may organize one or more direct or indirect subsidiaries to conduct noninsurance business or businesses. The subsidiaries may be affiliated with the converted stock insurer or any direct or indirect parent corporation of the converted stock insurer.

Â Â Â Â Â  (4) Shares of capital stock or other securities of the converted stock insurer, the stock holding company or any direct or indirect subsidiary of the stock holding company may be issued or sold in accordance with the plan or after the effective date of the reorganization.

Â Â Â Â Â  (5) Unless otherwise specified in the plan, the directors and officers of the converting mutual insurer shall serve as directors and officers of the stock holding company and any direct or indirect subsidiary of the stock holding company until new directors and officers are elected.

Â Â Â Â Â  (6) The Director of the Department of Consumer and Business Services retains jurisdiction over the stock holding company and any direct or indirect subsidiary of the stock holding company as provided in this section and as provided in ORS 732.517 to 732.592. [1997 c.771 Â§8]

Â Â Â Â Â  732.618 Reorganization involving organization of mutual holding company; subsidiaries. (1) Upon the effective date of a reorganization involving the organization of a mutual holding company, the membership interests of all members of the converting mutual insurer, whether or not such members are eligible members, shall be merged into the mutual holding company. Consequently, the members of the converting mutual insurer shall become members of the mutual holding company, and the membership interests of the members of the converting mutual insurer shall become membership interests in the mutual holding company. Upon the effective date of the reorganization, the membership interests of all members of the converting mutual insurer shall be extinguished. Any owner of one or more policies of insurance, other than a policy of reinsurance, issued by the converted stock insurer after the effective date of the conversion and, if set forth in an order of the Director of the Department of Consumer and Business Services, any owner of one or more policies of insurance, other than a policy of reinsurance, issued by any other insurer that is a direct or indirect subsidiary of the mutual holding company after the effective date of the reorganization becomes a member of the mutual holding company.

Â Â Â Â Â  (2) The articles of incorporation of the mutual holding company shall be filed with the director and shall become effective at the time specified in the plan. Any intermediate stock holding company and any subsidiary of an intermediate stock holding company shall be organized at the time or times set forth in the plan.

Â Â Â Â Â  (3) Upon the effective date of a reorganization involving the organization of a mutual holding company either:

Â Â Â Â Â  (a) All outstanding shares of capital stock of the converted stock insurer must be issued to the mutual holding company; or

Â Â Â Â Â  (b) All outstanding shares of capital stock of the intermediate stock holding company must be issued to the mutual holding company.

Â Â Â Â Â  (4) If there is no intermediate stock holding company, the mutual holding company shall own at all times after the effective date of the reorganization a majority of the outstanding shares of voting capital stock of the converted stock insurer and a majority of the total value of all outstanding shares of capital stock of the converted stock insurer. Subject to such requirement of share ownership by the mutual holding company in this subsection, shares of capital stock of the converted stock insurer may be issued by the converted stock insurer or may be sold or otherwise transferred by the mutual holding company.

Â Â Â Â Â  (5) If there is an intermediate stock holding company, the mutual holding company shall own at all times after the effective date of the reorganization a majority of the outstanding shares of voting capital stock of the intermediate stock holding company and a majority of the total value of all outstanding shares of capital stock of the intermediate stock holding company. At all times after the effective date of the reorganization, the intermediate stock holding company shall own, either directly or through a wholly owned subsidiary, all outstanding shares of capital stock of the converted stock insurer. Subject to such requirement of share ownership by the mutual holding company and any intermediate stock holding company in this subsection, shares of capital stock of the intermediate stock holding company may be issued by the intermediate stock holding company or may be sold or otherwise transferred by the mutual holding company.

Â Â Â Â Â  (6) After the effective date of the reorganization, the mutual holding company must at all times have the direct or indirect power to cast at least a majority of the votes for the election of directors of:

Â Â Â Â Â  (a) The converted stock insurer; and

Â Â Â Â Â  (b) The intermediate stock holding company, if any.

Â Â Â Â Â  (7) As part of the plan of reorganization or in a separate transaction after the effective date of the reorganization, a mutual holding company may organize or acquire one or more direct or indirect subsidiaries to conduct noninsurance business or businesses. The subsidiaries may be affiliated with the converted stock insurer or any intermediate stock holding company.

Â Â Â Â Â  (8) Unless otherwise specified in the plan, the directors and officers of the converting mutual insurer shall serve as directors and officers of the mutual holding company, any intermediate stock holding company and any subsidiary of an intermediate stock holding company until new directors and officers are elected. [1997 c.771 Â§9]

Â Â Â Â Â  732.620 Status of mutual holding company as corporation; status as insurer; rights and obligations of members; voting; articles of incorporation. (1) A mutual holding company is a corporation. To the extent not inconsistent with the provisions of the Insurance Code or ORS 732.600 to 732.630, ORS chapter 60 governs the powers, duties and relationships of a mutual holding company. The following sections in ORS chapter 60 do not apply to a mutual holding company: ORS 60.004, 60.007 to 60.014, 60.016, 60.017 to 60.024, 60.027, 60.031, 60.051 to 60.057, 60.131 to 60.147, 60.154 to 60.177, 60.224, 60.227, 60.234, 60.241 to 60.265, 60.470 to 60.534, 60.551 to 60.594, 60.701 to 60.747, 60.787, 60.801 to 60.816 and 60.825 to 60.845. The enumeration in this subsection of inapplicable sections in ORS chapter 60 is not exclusive.

Â Â Â Â Â  (2) In applying ORS chapter 60 as provided in this section, unless the context requires otherwise, references to:

Â Â Â Â Â  (a) ÂCorporationÂ shall be deemed references to Âmutual holding company.Â

Â Â Â Â Â  (b) ÂShareholdersÂ shall be deemed references to Âmembers.Â

Â Â Â Â Â  (c) ÂSecretary of StateÂ shall be deemed references to ÂDirector of the Department of Consumer and Business Services.Â

Â Â Â Â Â  (3) A mutual holding company is not an insurer for purposes of the Insurance Code. However, in the event a mutual holding company engages in an activity described in ORS 732.521, then ORS 732.517 to 732.546 shall apply to the mutual holding company and the effect of such activity shall be governed by ORS 732.517 to 732.546. A mutual holding company may merge with another corporation in accordance with a plan of restructuring described in ORS 732.622 and 732.624.

Â Â Â Â Â  (4) A mutual holding company shall not dissolve or liquidate without approval by the director or unless required by judicial order. The director retains jurisdiction over a mutual holding company, any intermediate stock holding company and any subsidiary of an intermediate stock holding company as provided in this section and as provided in ORS 732.517 to 732.592.

Â Â Â Â Â  (5) The members of a mutual holding company have the rights and obligations set forth in this section and in the articles of incorporation and bylaws of the mutual holding company. No member of a mutual holding company may transfer membership in the mutual holding company or any right arising from such membership. Such limitation on the transfer of membership or rights arising from membership shall not restrict the assignment of a policy that is otherwise permissible. A member of a mutual holding company is not personally liable for the acts, debts, liabilities or obligations of the mutual holding company merely by reason of being a member. No assessment of any kind may be imposed upon a member of a mutual holding company.

Â Â Â Â Â  (6) A membership interest in a mutual holding company shall not constitute a security as defined in ORS 59.015.

Â Â Â Â Â  (7) Each member of a mutual holding company is entitled to one vote on each matter coming before a meeting of the members and for each director to be elected regardless of the number of policies or amount of insurance and benefits held by such member. The voting rights of the members of a mutual holding company shall be determined in accordance with ORS 732.470.

Â Â Â Â Â  (8) Meetings of the members of a mutual holding company shall be governed by ORS 732.475 in the same manner as if the mutual holding company were a domestic mutual insurer, except for provisions governing quorum requirements, the approval of matters by the members and the election of directors by the members. The members present in person or represented by proxy shall constitute a quorum at a duly called meeting of the members. If a quorum exists, action on a matter, other than the election of directors, is approved by the members if the votes cast in favor of the action exceed the votes cast opposing the action, unless the articles of incorporation require a greater number of affirmative votes. Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a quorum exists.

Â Â Â Â Â  (9) The articles of incorporation of a mutual holding company must contain the following provisions:

Â Â Â Â Â  (a) The name of the mutual holding company. The name must include the words Âmutual holding companyÂ or Âmutual insurance holding companyÂ or other words connoting the mutual character of the mutual holding company that are approved by the director.

Â Â Â Â Â  (b) A provision specifying that the mutual holding company is not authorized to issue capital stock, whether voting or nonvoting.

Â Â Â Â Â  (c) A provision setting forth any rights of the members of the mutual holding company upon dissolution or liquidation.

Â Â Â Â Â  (10) A mutual holding company shall automatically be a party to any rehabilitation or liquidation proceeding involving the converted stock insurer that as a result of a reorganization is a direct or indirect subsidiary of the mutual holding company. In such a proceeding, the assets of the mutual holding company shall be counted as assets of the estate of the converted stock insurer for the purpose of satisfying the claims of the policyholders of the converted stock insurer. [1997 c.771 Â§10]

Â Â Â Â Â  732.622 Restructuring of mutual holding company. (1) A mutual holding company may restructure to a stock holding company in accordance with a plan of restructuring. The restructuring may include the continuation or organization of one or more corporations that become direct or indirect subsidiaries of the restructured stock holding company in accordance with the plan of restructuring.

Â Â Â Â Â  (2) In order to restructure a mutual holding company, the board of directors of the mutual holding company must adopt a plan as provided in this section.

Â Â Â Â Â  (3) A plan of restructuring must include the following:

Â Â Â Â Â  (a) A statement of the reasons for the proposed action.

Â Â Â Â Â  (b) The proposed articles of incorporation and bylaws of the restructured stock holding company, the proposed articles of incorporation and bylaws of any other corporation to be organized pursuant to the plan and the proposed amendments to or restatement of the articles of incorporation and bylaws of any other existing corporation included in the plan.

Â Â Â Â Â  (c) A description of how the plan will be carried out, including, but not limited to, any merger, transfer, assumption, exchange, acquisition, contribution or other transaction included within the plan, and a description of the restructured stock holding company and any other corporation organized pursuant to the plan.

Â Â Â Â Â  (d) A description of all significant terms of the restructuring.

Â Â Â Â Â  (e) A description of the overall effect of the plan on policies issued by any insurer that is a direct or indirect subsidiary of the restructuring mutual holding company. The description must show that policyholder interests collectively are properly preserved and protected and that the plan is fair and equitable to the policyholders.

Â Â Â Â Â  (f) A statement of the manner and method by which membership interests in the restructuring mutual holding company will be extinguished and consideration will be provided to the eligible members.

Â Â Â Â Â  (g) The record date for determining whether a member of the restructuring mutual holding company is an eligible member.

Â Â Â Â Â  (h) The proposed effective date of the restructuring or the manner in which the proposed effective date of the restructuring is established.

Â Â Â Â Â  (i) Except as otherwise provided in ORS 732.624, the valuation of the restructuring mutual holding company immediately before the effective date of the restructuring.

Â Â Â Â Â  (j) A description of the significant terms of any offering of shares of capital stock or other securities of an issuer.

Â Â Â Â Â  (k) The intention, if any, that a director or officer of the restructuring mutual holding company, any direct or indirect subsidiary of the restructuring mutual holding company or any other corporation organized pursuant to the plan may, within the six-month period following the effective date of the restructuring, purchase or acquire shares of capital stock or other securities of an issuer to be issued pursuant to the plan.

Â Â Â Â Â  (4) After the board of directors of a mutual holding company has adopted a plan and before the board of directors seeks approval of the plan by the eligible members of the mutual holding company, the mutual holding company shall file the following documents with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) The plan of restructuring.

Â Â Â Â Â  (b) The form of notice of the meeting at which the eligible members vote on the plan.

Â Â Â Â Â  (c) The form of any proxies to be solicited from the eligible members. Proxies must offer the eligible members the option of voting in favor or voting against the plan or abstaining.

Â Â Â Â Â  (d) Information required by ORS 732.523.

Â Â Â Â Â  (e) Other information or documentation required by the director. [1997 c.771 Â§11]

Â Â Â Â Â  732.624 Approval by Director of Department of Consumer and Business Services of mutual holding company restructuring plan; approval by members; effect of restructuring. (1) The Director of the Department of Consumer and Business Services shall approve, conditionally approve or disapprove a plan of restructuring and other documents submitted under ORS 732.622 according to the standards established in ORS 732.626. The director must take such action not later than the 60th day after the director has received a completed filing of the plan and all information requested by the director or not later than the 30th day after the completion of a hearing on the plan, whichever date is later.

Â Â Â Â Â  (2) At any time before approval of a plan by the director, the board of directors of the mutual holding company may amend or withdraw the plan.

Â Â Â Â Â  (3) After approval by the director, the plan must be approved by the eligible members of the mutual holding company. Approval by the eligible members is subject to the following requirements:

Â Â Â Â Â  (a) All eligible members must be given notice of the plan and of their opportunity to vote on the plan. A copy of the plan or a summary of the plan must accompany the notice. The notice shall be mailed to the last known address of each eligible member, as shown on the records of the mutual holding company, not later than the 45th day after approval of the plan by the director. The meeting of the eligible members at which a vote on the plan will occur shall be set for a date that is not earlier than the 30th day after the date on which the mutual holding company mailed the notice of the meeting. If the mutual holding company complies substantially and in good faith with the notice requirements of this section, the mutual holding companyÂs failure to give any member or members any required notice does not impair the validity of any action taken under this section.

Â Â Â Â Â  (b) The vote required for approval must be conducted as provided in ORS 732.620, except as follows:

Â Â Â Â Â  (A) Only eligible members may vote on the plan.

Â Â Â Â Â  (B) An eligible member may vote in person or by proxy at the meeting at which the plan is voted upon.

Â Â Â Â Â  (4) The plan shall be carried out in accordance with its terms on the effective date of the restructuring. A restructuring may be carried out through any method approved by the director, including, but not limited to, the organization of an interim subsidiary of the mutual holding company and the merger of the mutual holding company with and into such subsidiary.

Â Â Â Â Â  (5) The restructured stock holding company and any other corporation included in the plan of restructuring shall be organized at the time or times set forth in the plan.

Â Â Â Â Â  (6) Upon the effective date of the restructuring, the membership interests of all members of the restructuring mutual holding company, whether or not eligible members, shall be extinguished, and the eligible members of the restructuring mutual holding company shall be entitled to receive any form of consideration described in ORS 732.612 in accordance with the plan. In applying ORS 732.612 to the members of the restructuring mutual holding company, references in ORS 732.612 to the Âconverting mutual insurerÂ shall mean the restructuring mutual holding company, and references to the policies of the eligible members shall mean those policies of the eligible members that result in membership in the restructuring mutual holding company. For this purpose, ORS 732.612 shall be construed and applied so that the effect upon the eligible members of the restructuring mutual holding company is similar to the effect upon the eligible members of a converting mutual insurer. If the consideration for the membership interests of the eligible members is nontransferable subscription rights to purchase shares of capital stock of the issuer, the plan must set the pro forma market value of the restructured stock holding company in the same manner as the pro forma market value of the converted stock insurer is determined in accordance with ORS 732.612. If shares of capital stock of the issuer constitute the only consideration to be received by the eligible members of the restructuring mutual holding company and the plan does not provide for the sale of additional shares of capital stock or other securities of the issuer, the plan does not need to include the valuation of the restructuring mutual holding company.

Â Â Â Â Â  (7) Unless otherwise specified in the plan, the directors and officers of the restructuring mutual holding company shall serve as directors and officers of the restructured stock holding company until new directors and officers are elected.

Â Â Â Â Â  (8) The director retains jurisdiction over the restructured stock holding company and any direct or indirect subsidiary of the restructured stock holding company as provided in this section and as provided in ORS 732.517 to 732.592.

Â Â Â Â Â  (9) A restructured stock holding company shall automatically be a party to any rehabilitation or liquidation proceeding involving a converted stock insurer if the restructuring mutual holding company would have been a party to such proceeding under ORS 732.620. [1997 c.771 Â§12]

Â Â Â Â Â  732.625 [1971 c.373 Â§4; 1993 c.447 Â§38; renumbered 732.552 in 1993]

Â Â Â Â Â  732.626 Plan review and approval; general provisions. (1) The Director of the Department of Consumer and Business Services shall review a plan of conversion, reorganization or restructuring that is submitted to the director. Upon review, the director shall approve or conditionally approve the plan if the director finds all of the following:

Â Â Â Â Â  (a) The applicable provisions of ORS 732.600 to 732.630, and other applicable provisions of law, have been fully met.

Â Â Â Â Â  (b) The plan protects the rights of policyholders.

Â Â Â Â Â  (c) The plan will be fair and equitable to the members, and the plan will not prejudice the interests of the members.

Â Â Â Â Â  (d) The allocation of consideration among the eligible members is fair and equitable.

Â Â Â Â Â  (e) The converted stock insurer will have capital or surplus, or any combination thereof, that is required of a domestic stock insurer on initial authorization to transact like kinds of insurance, and otherwise will be able to satisfy the requirements of this state for transacting its insurance business.

Â Â Â Â Â  (f) The plan will not substantially reduce the security of the policyholders and the service to be rendered to the policyholders.

Â Â Â Â Â  (g) If a stock holding company or mutual holding company is organized, the financial condition of the stock holding company, the mutual holding company or any subsidiary thereof will not jeopardize the financial stability of the converted stock insurer.

Â Â Â Â Â  (h) The financial condition of the converting mutual insurer will not be jeopardized by the conversion or reorganization, and the conversion or reorganization will not jeopardize the financial stability of the stock holding company, the mutual holding company or any subsidiary thereof.

Â Â Â Â Â  (i) The competence, experience and integrity of those persons who will control the operation of the converted stock insurer are not contrary to the interests of policyholders of the converted stock insurer and of the public in allowing the plan to proceed.

Â Â Â Â Â  (j) Implementation of the plan will protect the interests of the insurance-buying public.

Â Â Â Â Â  (k) The activity is not subject to other material and reasonable objections.

Â Â Â Â Â  (L) All modifications required by the director have been made.

Â Â Â Â Â  (2) An approval or conditional approval of a plan by the director expires if the plan is not carried out within one year after the date of the approval or conditional approval, unless the time period is extended by the director for good cause, upon written application for such extension.

Â Â Â Â Â  (3) In connection with an approval or disapproval of a plan, when the plan must include a valuation, the director shall separately review and approve or disapprove the valuation stated in the plan, and shall make a specific finding thereon in the approval or disapproval.

Â Â Â Â Â  (4) The director may retain, at the expense of the converting mutual insurer or restructuring mutual holding company, qualified experts not otherwise a part of the staff of the Department of Consumer and Business Services to assist in reviewing the plan and supplemental documents and valuations, and in making the finding in subsection (3) of this section.

Â Â Â Â Â  (5) The director may hold a hearing for the purposes of receiving comment on whether a plan should be approved and on any other matter relating to the conversion, reorganization or restructuring. The hearing shall be held within 60 days after the director has received a completed filing of the plan and all information required by the director. [1997 c.771 Â§13]

Â Â Â Â Â  732.628 Limitations on ownership of shares in companies resulting from conversion, reorganization or restructuring. (1) For a period of three years following the effective date of a conversion, reorganization or restructuring, unless authorized by the Director of the Department of Consumer and Business Services, the directors, officers and employees of the converted stock insurer, any stock holding company, any mutual holding company or any subsidiary of a stock holding company or mutual holding company collectively shall not own, whether directly or indirectly, more than 25 percent of all outstanding shares issued by the converted stock insurer, any stock holding company or any subsidiary of a stock holding company or mutual holding company.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 732.600 to 732.630, neither a person nor a group of persons acting in concert may acquire, through public offering, exchange or subscription rights or otherwise, more than five percent of the shares of capital stock of the converted stock insurer, any stock holding company or any subsidiary of a stock holding company or mutual holding company for a period of five years from the effective date of the conversion, reorganization or restructuring except with the approval of the director.

Â Â Â Â Â  (3) If the plan so provides and not otherwise, directors and officers of the converting mutual insurer, the converted stock insurer, any stock holding company or any subsidiary of a stock holding company or mutual holding company may, within the six-month period following the effective date of the conversion, reorganization or restructuring, purchase or acquire shares of capital stock or other securities of an issuer offered pursuant to the plan. [1997 c.771 Â§14]

Â Â Â Â Â  732.630 DissentersÂ rights; action challenging validity of conversion, reorganization or restructuring. (1) DissentersÂ rights provided in ORS 60.551 to 60.594 are not available to any member, whether or not eligible, of a converting mutual insurer or a restructuring mutual holding company.

Â Â Â Â Â  (2) An action challenging the validity of or arising from the conversion, reorganization or restructuring or other acts taken or proposed to be taken under the plan or ORS 732.600 to 732.630 must be commenced not later than the 60th day after the effective date of the conversion, reorganization or restructuring or other acts so taken and may be pursued only if they are unlawful or fraudulent. There shall be a rebuttable presumption that any act set forth in an order of the Director of the Department of Consumer and Business Services is lawful. [1997 c.771 Â§15]

Â Â Â Â Â  732.635 [1971 c.373 Â§5; 1993 c.447 Â§39; renumbered 732.553 in 1993]

Â Â Â Â Â  732.645 [1971 c.373 Â§6; 1993 c.447 Â§40; renumbered 732.554 in 1993]

Â Â Â Â Â  732.655 [1971 c.373 Â§7; renumbered 732.558 in 1993]

Â Â Â Â Â  732.665 [1971 c.373 Â§8; 1993 c.447 Â§42; renumbered 732.562 in 1993]

Â Â Â Â Â  732.675 [1971 c.373 Â§9; 1993 c.447 Â§43; renumbered 732.564 in 1993]

Â Â Â Â Â  732.685 [1971 c.373 Â§10; 1993 c.447 Â§44; renumbered 732.566 in 1993]

Â Â Â Â Â  732.695 [1971 c.373 Â§11; 1993 c.447 Â§45; renumbered 732.568 in 1993]

Â Â Â Â Â  732.705 [1971 c.373 Â§12; 1993 c.447 Â§46; renumbered 732.572 in 1993]

PRODUCER-CONTROLLED PROPERTY AND CASUALTY INSURERS

Â Â Â Â Â  732.810 Definitions for ORS 732.810 to 732.814. As used in ORS 732.810 to 732.814:

Â Â Â Â Â  (1) ÂControlÂ and ÂcontrolledÂ have the meanings given those terms in ORS 732.548.

Â Â Â Â Â  (2) ÂControlled insurerÂ means an authorized insurer that is controlled directly or indirectly by an insurance producer.

Â Â Â Â Â  (3) ÂControlling producerÂ means an insurance producer who directly or indirectly controls an insurer.

Â Â Â Â Â  (4) ÂInsurance producerÂ has the meaning given that term in ORS 731.104, but excludes a person who sells, solicits or negotiates an insurance contract on behalf of the insurance producer. [1993 c.447 Â§58; 2003 c.364 Â§82]

Â Â Â Â Â  Note: 732.810 to 732.814 were added to and made a part of the Insurance Code by legislative action but were not added to ORS chapter 732 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  732.811 Application of ORS 732.810 to 732.814. (1) ORS 732.810 to 732.814 apply to an insurer who is authorized in this state to transact property insurance or casualty insurance, or both, and is:

Â Â Â Â Â  (a) Domiciled in this state; or

Â Â Â Â Â  (b) Domiciled in a state that is not accredited by the National Association of Insurance Commissioners and does not have in effect a law that the Director of the Department of Consumer and Business Services determines to be substantially similar to ORS 732.810 to 732.814. For purposes of this paragraph, a state is accredited if its insurance department or regulatory agency is determined by the National Association of Insurance Commissioners to meet the minimum financial regulatory standards promulgated and established from time to time by the National Association of Insurance Commissioners.

Â Â Â Â Â  (2) ORS 732.517 to 732.592 apply to all parties within a holding company system that is subject to ORS 732.810 to 732.814, to the extent that ORS 732.517 to 732.592 are not inconsistent with ORS 732.810 to 732.814.

Â Â Â Â Â  (3) ORS 732.810 to 732.814 do not apply to any of the following persons:

Â Â Â Â Â  (a) A risk retention group as defined in the Superfund Amendments Reauthorization Act of 1986, P.L. 99-499, 100 Stat. 1613 (1986), the Liability Risk Retention Act, 15 U.S.C. Â§ 3901 et seq. or ORS 735.305.

Â Â Â Â Â  (b) A residual market pool or a joint underwriting authority or association.

Â Â Â Â Â  (c) An insurer that is owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies or, in the case of groups and associations, an insurer that is owned by the insureds and whose exclusive purpose is to insure risks to member organizations or group members and their affiliates, or any combination thereof. [1993 c.447 Â§59]

Â Â Â Â Â  Note: See note under 732.810.

Â Â Â Â Â  732.812 Filing of financial statements; contract requirements; audit; reports to director. (1) A controlled insurer shall file quarterly financial statements with the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Subsections (4) to (7) of this section apply to a controlled insurer and a controlling producer if, in any calendar year, the aggregate amount of gross written premium on insurance placed with a controlled insurer by a controlling producer is equal to or greater than five percent of the allowed assets of the controlled insurer, as reported in the quarterly financial statement of the controlled insurer filed as of September 30 of the prior year.

Â Â Â Â Â  (3) Subsections (4) to (7) of this section do not apply to a controlled insurer and a controlling producer if:

Â Â Â Â Â  (a) The controlling producer places insurance only with the controlled insurer or only with the controlled insurer and a member or members of the holding company system of the controlled insurer or the parent, affiliate or subsidiary of the controlled insurer, and receives no compensation based upon the amount of premiums written in connection with the insurance, and accepts insurance placements only from nonaffiliated subproducers and not directly from insureds; and

Â Â Â Â Â  (b) The controlled insurer, except for insurance written through a residual market facility, accepts insurance placements only from a controlling producer, an insurance producer controlled by the controlled insurer or an insurance producer that is a subsidiary of the controlled insurer.

Â Â Â Â Â  (4) A controlled insurer shall not accept insurance placements from a controlling producer, and a controlling producer shall not place insurance with a controlled insurer, unless there is a written contract between the controlling producer and the insurer that complies with the requirements of this subsection. The contract must be approved by the board of directors of the insurer before it becomes effective. The contract must specify the responsibilities of each party and contain the following minimum provisions:

Â Â Â Â Â  (a) A provision authorizing the controlled insurer to terminate the contract for cause, upon written notice to the controlling producer, and requiring the controlled insurer to suspend the authority of the controlling producer to write insurance during the pendency of any dispute regarding the cause for the termination.

Â Â Â Â Â  (b) A provision requiring the controlling producer to render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges and other fees received by or owing to the controlling producer.

Â Â Â Â Â  (c) A provision requiring the controlling producer to remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date must be fixed so that premiums or installments thereof collected are remitted not later than the 90th day after the effective date of any policy placed with the controlled insurer under the contract.

Â Â Â Â Â  (d) A provision requiring that all funds collected for the controlled insurerÂs account be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified trust accounts in accordance with ORS 744.083. ORS 744.084 does not apply for purposes of this paragraph. If a controlling producer is not required to be licensed in this state, the contract must require that the funds of the controlling producer be maintained in compliance with the requirements of the domiciliary jurisdiction of the controlling producer.

Â Â Â Â Â  (e) A provision requiring the controlling producer to maintain separately identifiable records of insurance written for the controlled insurer.

Â Â Â Â Â  (f) A provision prohibiting the contract from being assigned in whole or in part by the controlling producer.

Â Â Â Â Â  (g) A provision requiring the controlled insurer to provide the controlling producer with its underwriting standards, rules and procedures, manuals setting forth the rates to be charged and the conditions for the acceptance or rejection of risks. The provision under this paragraph must also require the controlling producer to adhere to the standards, rules, procedures, rates and conditions, and must require the standards, rules, procedures, rates and conditions to be the same as those applicable to comparable business placed with the controlled insurer by an insurance producer other than the controlling producer.

Â Â Â Â Â  (h) A provision establishing the rates and terms of the controlling producerÂs commissions, charges or other fees and the purposes for those charges or fees. The rates of the commissions, charges and other fees must not be greater than those applicable to comparable business placed with the controlled insurer by insurance producers other than controlling producers. For purposes of this paragraph and paragraph (g) of this subsection, examples of comparable business include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits and similar quality of business.

Â Â Â Â Â  (i) If the contract provides that the controlling producer, on insurance placed with the insurer, is to be compensated contingent upon the insurerÂs profits on that insurance, a provision that the compensation must not be determined and paid until at least five years after the premiums on casualty insurance are earned and at least one year after the premiums are earned on any other insurance. The provision under this paragraph must also require that the commissions not be paid until the adequacy of the controlled insurerÂs reserves on remaining claims has been independently verified pursuant to subsection (6) of this section.

Â Â Â Â Â  (j) A provision establishing a limit on insurance written by the controlling producer in relation to the surplus and total insurance transacted by the controlled insurer. The insurer may establish a different limit for each line or subline of insurance. The provision under this paragraph:

Â Â Â Â Â  (A) Must require the controlled insurer to notify the controlling producer when the applicable limit is approached and prohibit the controlled insurer from accepting insurance from the controlling producer if the limit is reached.

Â Â Â Â Â  (B) Must prohibit the controlling producer from placing insurance with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached.

Â Â Â Â Â  (k) A provision that the controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on insurance the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for reinsurance assumed and for reinsurance ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules.

Â Â Â Â Â  (5) A controlled insurer must have an audit committee of the board of directors composed of independent directors. The audit committee shall meet annually with management, the independent certified public accountants of the insurer and an independent casualty actuary or other independent loss reserve specialist acceptable to the director to review the adequacy of the loss reserves of the insurer.

Â Â Â Â Â  (6) In addition to any other required loss reserve certification, on April 1 of each year, a controlled insurer shall file with the director an opinion of an independent casualty actuary, or an independent loss reserve specialist that is acceptable to the director, reporting loss ratios for each line of insurance written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end, including losses incurred but not reported, on insurance placed by the insurance producer.

Â Â Â Â Â  (7) A controlled insurer shall annually report to the director the amount of commissions paid to the insurance producer, the percentage such amount represents of the net premiums written and comparable amounts and percentage paid to noncontrolling producers for placements of the same kinds of insurance. [1993 c.447 Â§60; 2003 c.364 Â§83]

Â Â Â Â Â  Note: See note under 732.810.

Â Â Â Â Â  732.813 Notice to prospective insured. A controlling producer, prior to the effective date of a policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer. If the insurance is placed through a subproducer who is not a controlling producer, the controlling producer must retain in the records of the controlling producer a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured of the relationship. [1993 c.447 Â§61]

Â Â Â Â Â  Note: See note under 732.810.

Â Â Â Â Â  732.814 Authority of director over controlling producer and controlled insurer. (1) If the Director of the Department of Consumer and Business Services believes that the controlling producer or any other person has not complied with ORS 732.810 to 732.814 or any rule adopted or order issued thereunder, the director may order the controlling producer to cease placing insurance with the controlled insurer.

Â Â Â Â Â  (2) If the director finds that the controlled insurer or any policyholder of the controlled insurer has suffered any loss or damage because the controlling producer or any other person has not complied with ORS 732.810 to 732.814 or any rule adopted or issued thereunder, the director may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

Â Â Â Â Â  (3) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to ORS chapter 734 and the receiver appointed under that order believes that the controlling producer or any other person has not complied with ORS 732.810 to 732.814 or any rule adopted or order issued thereunder, and if the insurer suffered any loss or damage because of the noncompliance, the receiver may maintain a cause of action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

Â Â Â Â Â  (4) This section does not affect the authority of the director to take any other administrative action under the Insurance Code.

Â Â Â Â Â  (5) This section does not alter or affect the rights of policyholders, claimants, creditors or other third parties. [1993 c.447 Â§62]

Â Â Â Â Â  Note: See note under 732.810.

Â Â Â Â Â  732.990 [Repealed by 1967 c.359 Â§704]

_______________



Chapter 733

Chapter 733 Â Accounting and Investments

2005 EDITION

ACCOUNTING AND INVESTMENTS

INSURANCE

ACCOUNTING

733.010Â Â Â Â  Assets allowed

733.020Â Â Â Â  Assets not allowed

733.030Â Â Â Â  Liabilities in general

733.040Â Â Â Â  Reinsurance credit

733.050Â Â Â Â  Increase of inadequate reserves

733.060Â Â Â Â  Unearned premium reserve

733.070Â Â Â Â  Unearned premium reserve for marine and transportation insurance trip risks

733.080Â Â Â Â  Reserves for health insurance

733.090Â Â Â Â  Unearned premium reserve and fund for title insurance

733.095Â Â Â Â  Unearned premium reserve for home protection insurance

733.100Â Â Â Â  Contingency reserve liability for mortgage insurance

733.115Â Â Â Â  Establishing reserves for variable life insurance and annuity policies

733.140Â Â Â Â  Disallowance of ÂwashÂ transactions

733.150Â Â Â Â  Alternative accounting for assets and liabilities

733.160Â Â Â Â  Valuation of assets other than securities

733.165Â Â Â Â  Valuation of securities

733.170Â Â Â Â  Accounts and records

733.210Â Â Â Â  DirectorÂs determinations

733.220Â Â Â Â  Establishment and regulation of separate accounts to fund life insurance or annuities

733.230Â Â Â Â  Transactions of separate accounts registered with Securities and Exchange Commission; application of laws and rules to members of separate account management committee

STANDARD VALUATION LAW

733.300Â Â Â Â  Short title

733.302Â Â Â Â  Reserve valuation method for life insurance policies and annuity and pure endowment contracts

733.304Â Â Â Â  Opinion of actuary; rules

733.306Â Â Â Â  Computation of minimum standards for life insurance, industrial insurance, annuities and pure endowment contracts; rules

733.308Â Â Â Â  Computation of minimum standard for annuities and pure endowment contracts; rules

733.310Â Â Â Â  Interest rates for determining minimum standard for valuation

733.312Â Â Â Â  Amount of required reserves for life insurance policies

733.314Â Â Â Â  Amount of required reserves for certain annuity and pure endowment contracts

733.316Â Â Â Â  Aggregate reserves

733.318Â Â Â Â  Alternative standards of valuation

733.320Â Â Â Â  Minimum required reserve for certain policies

733.322Â Â Â Â  Calculation of reserves for plans for which minimum reserves cannot be determined under ORS 733.312, 733.314 or 733.320; rules

INVESTMENTS

733.510Â Â Â Â  Investments of insurers; rules

733.520Â Â Â Â  Current operating requirements exempted

733.530Â Â Â Â  ÂCorporation,Â Âsovereign,Â Âpolitical subdivisionÂ defined

733.540Â Â Â Â  ÂObligationÂ defined

733.550Â Â Â Â  ÂAmply secured obligationÂ defined

733.560Â Â Â Â  ÂUnencumberedÂ defined

733.570Â Â Â Â  ÂImproved real propertyÂ defined

733.575Â Â Â Â  Prohibited use of funds as compensating balances

733.578Â Â Â Â  Conditions necessary for investments used to provide compensating balances

733.580Â Â Â Â  Investment of required capitalization

733.590Â Â Â Â  Investment in obligations of sovereign, political subdivision thereof or corporation

733.600Â Â Â Â  Investment in mortgage loans

733.610Â Â Â Â  Investment in real property

733.620Â Â Â Â  Investment in stocks of corporation

733.630Â Â Â Â  Investment in securities or obligations of certain corporations

NoteÂ Â Â Â Â Â Â Â Â  Investments by health care service contractors--2005 c.255 Â§Â§2,3

733.635Â Â Â Â  Approved activities of corporations in which investments authorized

733.640Â Â Â Â  Lending funds; limitations on loans

733.650Â Â Â Â  Investment of funds in certain obligations and other specified items

733.652Â Â Â Â  Investment of funds of separate accounts

733.654Â Â Â Â  Limitation on amount of separate account investments; exceptions

733.656Â Â Â Â  Limitation on securities owned or controlled by separate account investments

733.658Â Â Â Â  Applicability of separate account investment limitations

733.670Â Â Â Â  Investment of funds under Âprudent investorÂ standard

733.680Â Â Â Â  Acquisition and retention of personal property generally; purchases or loans for protection of investment property

733.685Â Â Â Â  Investment of funds by home protection insurer; rules

733.690Â Â Â Â  Investment of funds in title plant

733.695Â Â Â Â  Investment of funds in obligations that are not investment quality; rules

733.700Â Â Â Â  Investment of funds in health care service facilities

733.710Â Â Â Â  Investments authorized by prior law; date of eligibility of investment

733.720Â Â Â Â  Investments subject to additional limitations and requirements

733.730Â Â Â Â  Approval by board of directors of investments and deposits

733.740Â Â Â Â  Record of investments required

733.750Â Â Â Â  Disposal of investments on order of director

733.760Â Â Â Â  Insurance required on buildings on property which is security for loan

733.770Â Â Â Â  Limitations on investments in property of any one person or single parcel of real estate

733.780Â Â Â Â  Prohibited investments

ACCOUNTING

Â Â Â Â Â  733.010 Assets allowed. In any determination of the financial condition of an insurer, there shall be allowed as assets only such assets as are owned by the insurer and which consist of:

Â Â Â Â Â  (1) Cash in the possession or control of the insurer, including the true balance of any deposit in a solvent bank or trust company.

Â Â Â Â Â  (2) Investments held in accordance with the Insurance Code, and due or accrued income items in connection therewith to the extent considered by the Director of the Department of Consumer and Business Services to be collectible.

Â Â Â Â Â  (3) Premium notes, policy loans, liens and other like policy assets on life insurance policies and accrued interest thereon, in an amount not exceeding the loan value of the policy.

Â Â Â Â Â  (4) Due premiums, deferred premiums, installment premiums, and written obligations taken for premiums, to the extent allowed by the director.

Â Â Â Â Â  (5) The amount recoverable from a reinsurer if credit for reinsurance may be allowed to the insurer under ORS 731.509 or 731.510 and amounts receivable on assumed reinsurance representing funds withheld by a solvent ceding insurer under a reinsurance treaty.

Â Â Â Â Â  (6) Deposits or equities recoverable from underwriting associations, syndicates and reinsurance funds, or from any suspended banking institution, to the extent deemed by the director to be available for the payment of losses and claims.

Â Â Â Â Â  (7) Other assets considered by the director to be available for the payment of losses and claims, at values determined by the director. [1967 c.359 Â§208; 1971 c.321 Â§18; 1979 c.818 Â§1; 1993 c.447 Â§69; 2001 c.318 Â§7]

Â Â Â Â Â  733.020 Assets not allowed. In addition to assets impliedly excluded by ORS 733.010, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

Â Â Â Â Â  (1) Advances to officers, other than policy loans, whether secured or not, and advances to employees, agents and other persons on personal security only.

Â Â Â Â Â  (2) Stock of such insurer owned by it, or any material equity therein or loans secured thereby, or any material proportionate interest in such stock acquired or held through the ownership by such insurer of an interest in another firm, corporation or business unit.

Â Â Â Â Â  (3) Tangible personal property, except such property as the insurer is otherwise permitted to acquire and retain as an investment under the Insurance Code and which is deemed by the Director of the Department of Consumer and Business Services to be available for the payment of losses and claims or which is otherwise expressly allowable, in whole or in part, as an asset.

Â Â Â Â Â  (4) The amount, if any, by which the book value of any investment as carried in the ledger assets of the insurer exceeds the value thereof as determined under the Insurance Code. [1967 c.359 Â§209; 2001 c.318 Â§8]

Â Â Â Â Â  733.030 Liabilities in general. In any determination of the financial condition of an insurer, liabilities to be charged against its assets shall be calculated in accordance with the Insurance Code and shall include:

Â Â Â Â Â  (1) The amount necessary to pay all of its unpaid losses and claims incurred on or prior to the date of the statement, whether reported or unreported to the insurer, together with the expenses of adjustment or settlement thereof.

Â Â Â Â Â  (2) For insurance other than specified in subsections (3) and (4) of this section, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, calculated in accordance with the Insurance Code.

Â Â Â Â Â  (3) For life insurance policies:

Â Â Â Â Â  (a) Reserves on life insurance benefits, valued according to the tables of mortality, rates of interest, and valuation methods applicable thereto which are adopted pursuant to the Insurance Code.

Â Â Â Â Â  (b) Reserves for disability benefits, for both active and disabled lives.

Â Â Â Â Â  (c) Reserves for accidental death benefits.

Â Â Â Â Â  (d) Any additional reserves considered to be necessary by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) For health insurance policies, the amount of reserves required pursuant to ORS 733.080.

Â Â Â Â Â  (5) Taxes, expenses and other obligations due or accrued at the date of the statement.

Â Â Â Â Â  (6) Any additional reserves for asset valuation contingencies or loss contingencies required by the Insurance Code or considered to be necessary by the director for the protection of policyholders and stockholders of the insurer. [1967 c.359 Â§210]

Â Â Â Â Â  733.040 Reinsurance credit. The Director of the Department of Consumer and Business Services shall disallow reinsurance as credit against the liabilities of a ceding insurer if credit against the liabilities of the ceding insurer is not allowed as a credit to the ceding insurer under ORS 731.509 or 731.510. [1967 c.359 Â§211; 1993 c.447 Â§70]

Â Â Â Â Â  733.050 Increase of inadequate reserves. If the Director of the Department of Consumer and Business Services determines that an insurerÂs reserves, however calculated or estimated, are inadequate, the director shall require the insurer to maintain reserves in such additional amount as is needed to make them adequate. [1967 c.359 Â§212]

Â Â Â Â Â  733.060 Unearned premium reserve. (1) Every insurer shall maintain an unearned premium reserve on all policies in force.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may require that such reserves shall be equal to the unearned portions of the gross premiums in force as calculated pro rata on each respective risk from the policyÂs date of issue. In the absence of such requirement, the unearned premium reserve shall be equal to the pro rata unearned portions of the gross premiums in force as calculated by an approximation method approved by the director. After adopting a method of computing such reserves, an insurer shall not change methods without approval of the insurance supervisory official of the insurerÂs domicile.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) Marine and transportation insurance on trip risks not terminated.

Â Â Â Â Â  (b) Health insurance.

Â Â Â Â Â  (c) Title insurance.

Â Â Â Â Â  (d) Home protection insurance under policies issued by a home protection insurer.

Â Â Â Â Â  (e) Life insurance. [1967 c.359 Â§213; 1981 c.247 Â§9]

Â Â Â Â Â  733.070 Unearned premium reserve for marine and transportation insurance trip risks. As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be deemed unearned. The Director of the Department of Consumer and Business Services may require the insurer to carry a reserve equal to 100 percent of premiums on trip risks written during the month ended as of the date of statement. [1967 c.359 Â§214]

Â Â Â Â Â  733.080 Reserves for health insurance. For all health insurance policies the insurer shall maintain reserves which place a sound value on its liabilities under such policies and which are not less than the reserves according to appropriate standards set forth in rules issued by the Director of the Department of Consumer and Business Services. Except for policies of credit health insurance, such reserves for nondisabled lives shall not be less in the aggregate than the pro rata gross unearned premiums for such policies calculated in accordance with ORS 733.060. [1967 c.359 Â§215; 1971 c.231 Â§18]

Â Â Â Â Â  733.090 Unearned premium reserve and fund for title insurance. (1) Each title insurer shall maintain a reserve for unearned premiums on its policies in force, which shall be charged as a liability in any determination of its financial condition. Such unearned premium liability shall be separate from and in addition to the insurerÂs liability for incurred but unpaid losses and loss expenses.

Â Â Â Â Â  (2) The amount of the unearned premium reserve shall be determined according to accounting procedures approved or required by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) A separate and distinct fund, known as the Title Insurance Unearned Premium Reserve Fund, shall be maintained by each title insurer in its treasury, as additional security to holders of its title insurance policies. The amount of the fund shall at least equal the amount of the unearned premium reserve liability determined in accordance with subsection (2) of this section. This fund shall be in addition to the insurerÂs deposit with the Department of Consumer and Business Services and deposits required to be maintained with officials of other jurisdictions. The fund, to the extent of the unearned premium reserve on business in this state, shall be invested as provided for funds of a domestic insurer, except that ORS 733.630, 733.670 and 733.690 shall not be applicable to investment of the fund. The remainder of the fund may be similarly invested, or may be invested as permitted by the laws of the insurerÂs domicile. The insurer shall keep a separate record of the cash and investments of the fund, giving complete identification of the assets belonging to the fund and showing full particulars as to withdrawals and additions. No title insurance policies shall be issued by an insurer during a period when its unearned premium reserve fund is below the required amount. [1967 c.359 Â§216; 1999 c.196 Â§10; 2001 c.318 Â§9]

Â Â Â Â Â  733.095 Unearned premium reserve for home protection insurance. A home protection insurer shall maintain a reserve for unearned premiums, unpaid losses and claims incurred whether reported or unreported to the insurer and the expenses of adjustment or settlement of such losses and claims, in an aggregate amount of not less than 40 percent of the aggregate of premiums charged on the insurerÂs policies currently in force. [1981 c.247 Â§11]

Â Â Â Â Â  733.100 Contingency reserve liability for mortgage insurance. A mortgage insurer shall establish a contingency reserve liability for the protection of policyholders against the effect of adverse economic cycles according to accounting procedures approved or required by the Director of the Department of Consumer and Business Services. [1967 c.359 Â§217; 1969 c.692 Â§7; 2001 c.318 Â§10]

Â Â Â Â Â  733.110 [1967 c.359 Â§218; 1977 c.320 Â§9; 1981 c.609 Â§3; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.115 Establishing reserves for variable life insurance and annuity policies. Reserves for variable life insurance and annuity policies shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided, any mortality guarantees, and the valuation requirements of the Standard Valuation Law. [1973 c.435 Â§24; 1981 c.609 Â§4]

Â Â Â Â Â  733.120 [Formerly 739.030; 1977 c.320 Â§10; 1981 c.609 Â§5; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.123 [Formerly 733.130; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.125 [1981 c.609 Â§2; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.127 [1981 c.609 Â§7; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.129 [1981 c.609 Â§9; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.130 [Formerly 739.035; 1969 c.431 Â§1; 1973 c.636 Â§1; 1977 c.320 Â§11; 1981 c.609 Â§6; renumbered 733.123]

Â Â Â Â Â  733.132 [1973 c.636 Â§3; 1977 c.320 Â§12; 1981 c.609 Â§8; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.134 [1973 c.636 Â§4; 1981 c.609 Â§10; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.136 [1973 c.636 Â§5; 1981 c.609 Â§11; repealed by 1991 c.401 Â§30]

Â Â Â Â Â  733.140 Disallowance of ÂwashÂ transactions. (1) The Director of the Department of Consumer and Business Services shall disallow as an asset or as a credit against liabilities any reinsurance found by the director after a hearing thereon to have been arranged for the purpose principally of deception as to the ceding insurerÂs financial condition as of the date of any financial statement of the insurer. Without limiting the general purport of the foregoing provision, reinsurance of any substantial part of the insurerÂs outstanding risks contracted for in fact within four months prior to the date of any such financial statement and canceled in fact within four months after the date of such statement, or reinsurance under which the reinsurer bears no substantial insurance risk or substantial risk of net loss to itself, shall prima facie be deemed to have been arranged for the purpose principally of deception.

Â Â Â Â Â  (2) The director shall disallow as an asset any deposit, funds or other assets of the insurer found by the director after a hearing thereon:

Â Â Â Â Â  (a) Not to be in good faith the property of the insurer;

Â Â Â Â Â  (b) Not freely subject to withdrawal or liquidation by the insurer at any time for the payment or discharge of claims or other obligations arising under its policies; and

Â Â Â Â Â  (c) To be resulting from arrangements made principally for the purpose of deception as to the insurerÂs financial condition as of the date of any financial statement of the insurer. [1967 c.359 Â§221; 2005 c.22 Â§487]

Â Â Â Â Â  733.150 Alternative accounting for assets and liabilities. Assets may be allowed as deductions from corresponding liabilities, liabilities may be charged as deductions from assets, deductions from assets may be charged as liabilities, and deductions from liabilities may be allowed as assets, in accordance with the form of annual statement prescribed by the Director of the Department of Consumer and Business Services, or otherwise in the discretion of the director. [1967 c.359 Â§222]

Â Â Â Â Â  733.160 Valuation of assets other than securities. (1) Each bond or other evidence of debt having a fixed term and rate of interest may be valued as follows, if amply secured and not in default as to principal or interest:

Â Â Â Â Â  (a) If purchased at par, at the par value.

Â Â Â Â Â  (b) If purchased above or below par, according to an accepted method of valuation approved by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, the purchase price shall not be a higher amount than the actual market value at the time of purchase, plus actual brokerage, transfer, postage or express charges paid in the acquisition of such bond or other evidence of debt.

Â Â Â Â Â  (3) For purposes of subsections (1) and (2) of this section, the director may determine the method of calculating values. The method or valuation may not be inconsistent with any applicable method or valuation used by insurers in general or any such method or valuation then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.

Â Â Â Â Â  (4) Real property shall be valued as follows:

Â Â Â Â Â  (a) Real property acquired pursuant to a mortgage loan or contract of sale shall be valued at an amount not greater than the unpaid principal of the defaulted loan or contract at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition, and the cost of improvements thereafter made by the insurer and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

Â Â Â Â Â  (b) Other real property held by an insurer shall be valued at an amount not in excess of the cost of the acquired property and the cost of improvements thereafter made by the insurer, less a reasonable allowance for depreciation.

Â Â Â Â Â  (5) Purchase money mortgages on real property referred to in subsection (4)(a) of this section shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or 90 percent of the fair value of such real property, whichever is less.

Â Â Â Â Â  (6) Other assets, other than securities, shall be valued at cost of acquisition less any repaid portion thereof, unless the director determines that another value is proper. [1967 c.359 Â§223; 1971 c.231 Â§19; 1993 c.447 Â§16; 2001 c.318 Â§11]

Â Â Â Â Â  733.165 Valuation of securities. (1) Securities held by an insurer, other than bonds or other evidences of debt to which ORS 733.160 applies, must be valued in the discretion of the Director of the Department of Consumer and Business Services at their market value, at their appraised value or at prices determined by the director as representing their fair market value.

Â Â Â Â Â  (2) Preferred or guaranteed stocks or shares while paying full dividends may be carried at a fixed value instead of market value, at the discretion of the director and in accordance with any method of valuation approved by the director.

Â Â Â Â Â  (3) Stock of a subsidiary corporation of an insurer must not be valued at an amount in excess of the net value thereof as based upon the assets only of the subsidiary that would be eligible under ORS 733.510 to 733.780 for investment of the funds of the insurer directly.

Â Â Â Â Â  (4) The director may determine the method of calculating values as provided in this section, but the method or valuation may not be inconsistent with any applicable method or valuation used by insurers in general or any such method of valuation then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization. [1993 c.447 Â§18; 2001 c.318 Â§17]

Â Â Â Â Â  733.170 Accounts and records. An insurer shall keep its books, records, accounts and transaction source data in such manner that the Director of the Department of Consumer and Business Services may readily verify its statements of financial condition and ascertain whether the insurer is unimpaired, has given proper treatment to policyholders and has complied with the Insurance Code. [Formerly 738.430]

Â Â Â Â Â  733.180 [Formerly 739.075; repealed by 1973 c.435 Â§27]

Â Â Â Â Â  733.190 [Formerly 739.080; repealed by 1973 c.435 Â§27]

Â Â Â Â Â  733.200 [Formerly 739.085; repealed by 1973 c.435 Â§27]

Â Â Â Â Â  733.210 DirectorÂs determinations. (1) In making any determination or prescribing rules relating to items such as are reported in the form of annual statement and any supplement thereto required to be filed by an insurer, the Director of the Department of Consumer and Business Services shall give consideration to recommendations made from time to time by the National Association of Insurance Commissioners, and to customary and general practice in insurance accounting.

Â Â Â Â Â  (2) The director may apply and may require insurers to use and comply with standards, practices and procedures established by the National Association of Insurance Commissioners in its manuals or other publications, including actuarial, accounting and other opinion and reporting requirements. [1967 c.359 Â§228; 1993 c.447 Â§20]

Â Â Â Â Â  733.220 Establishment and regulation of separate accounts to fund life insurance or annuities. (1) A domestic insurer authorized to transact life insurance may establish one or more separate accounts and may allocate thereto amounts, including but not limited to proceeds applied under optional modes of settlement or under dividend options, to provide for life insurance or annuities or benefits incidental thereto, payable in fixed or variable amounts or both.

Â Â Â Â Â  (2) The income, gains and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account without regard to other income, gains and losses of the insurer.

Â Â Â Â Â  (3) Except with the approval of the Director of the Department of Consumer and Business Services, and under the conditions the Director may prescribe as to investments and other matters that shall recognize the guaranteed nature of the benefits, assets representing reserves for benefits guaranteed as to dollar amount and duration, and for funds guaranteed as to principal amount or stated rate of interest, shall not be maintained in a separate account.

Â Â Â Â Â  (4) Unless otherwise approved by the director, and notwithstanding ORS 733.160 or 733.165, assets allocated to a separate account shall be valued at their market value on the date of valuation. If there is no readily available market, they shall be valued as provided under the terms of the policy, the rules or other written agreement applicable to the separate account. Except as may be otherwise prescribed by the director under subsection (3) of this section, however, the portion if any of the assets of a separate account equal to the insurerÂs reserves for guaranteed benefits and funds shall be valued in accordance with the rules applicable to the insurerÂs general assets.

Â Â Â Â Â  (5) Amounts allocated to a separate account in the exercise of the power granted by this section are owned by the insurer, and the insurer is not, nor shall it hold itself out to be, a trustee with respect to such amounts. If, and to the extent, it is so provided under the applicable policies, the portion of the assets of a separate account which equals the reserves and other policy liabilities for such account shall not be chargeable with liabilities arising out of any other business the insurer conducts.

Â Â Â Â Â  (6) No sale, exchange or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and one or more of its separate accounts unless:

Â Â Â Â Â  (a) In the case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the policies applicable to the account;

Â Â Â Â Â  (b) In the case of other transfers, the director has approved the transfer as being equitable; and

Â Â Â Â Â  (c) The transfer is made in the form of cash or, with the approval of the director, securities having a readily determinable market value.

Â Â Â Â Â  (7) The same separate account may not be used for both variable annuities and variable life insurance.

Â Â Â Â Â  (8) The insurer shall maintain in each separate account assets with a value at least equal to the reserves and other policy liabilities for such account. [1973 c.435 Â§6; 1993 c.447 Â§112]

Â Â Â Â Â  733.230 Transactions of separate accounts registered with Securities and Exchange Commission; application of laws and rules to members of separate account management committee. (1) Notwithstanding any other provisions of law a domestic insurer may:

Â Â Â Â Â  (a) With respect to a separate account registered with the federal Securities and Exchange Commission as a unit investment trust, exercise voting rights, in connection with any securities of a regulated investment company registered under the federal Investment Company Act of 1940, as amended, and held in such account, in accordance with instructions from persons having interests in such account, ratably as determined by the insurer; and

Â Â Â Â Â  (b) With respect to a separate account registered with the federal Securities and Exchange Commission as a management investment company, establish for such account a committee, board, or other body, the members of which need not be otherwise affiliated with the insurer and may be elected by the vote of persons having interests in such account, ratably as determined by the insurer. Such committee, board or other body may have the power, exercisable alone or in conjunction with others, to manage the separate account and the investment of its assets.

Â Â Â Â Â  (2) The insurer or such committee, board or other body may make such other provisions in respect to the separate account as may be considered necessary to comply with any applicable federal or state laws, if the Director of the Department of Consumer and Business Services approves such provisions as not being hazardous to the insurerÂs policyholders or the public in this state.

Â Â Â Â Â  (3) Any provision of the Insurance Code or rule of the director applicable to the officers or directors of an insurer and relating to conflicts of interest will also apply to members of a separate accountÂs committee, board or other similar body. No officer or director of an insurer nor any member of the committee, board or body of a separate account shall receive directly or indirectly any commission or any other compensation with respect to the purchase or sale of assets of the separate account. [1973 c.435 Â§7; 1997 c.249 Â§218]

STANDARD VALUATION LAW

Â Â Â Â Â  733.300 Short title. ORS 733.300 to 733.322 may be cited as the Standard Valuation Law. [1991 c.401 Â§17]

Â Â Â Â Â  733.302 Reserve valuation method for life insurance policies and annuity and pure endowment contracts. (1) The Director of the Department of Consumer and Business Services shall annually value, or cause to be valued, the reserve liabilities for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer doing business in this state, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest, and methods, net level premium method or other, used in the calculations of such reserves. For purposes of ORS 733.300 to 733.322, reserve liabilities shall be referred to as reserves.

Â Â Â Â Â  (2) In calculating reserves, the director may use group methods and approximate averages for fractions of a year or otherwise.

Â Â Â Â Â  (3) In lieu of the valuation of the reserves required of any foreign or alien insurer under the Standard Valuation Law, the director may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided under the Standard Valuation Law and if the official of the state or jurisdiction accepts as sufficient and for all valid legal purposes the certificate of valuation of the director when the certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction. [1991 c.401 Â§18]

Â Â Â Â Â  733.304 Opinion of actuary; rules. (1) Each insurer transacting life insurance in this state shall submit annually to the Director of the Department of Consumer and Business Services the opinion of a qualified actuary as provided in this section. The following provisions apply with respect to opinions required under this subsection:

Â Â Â Â Â  (a) The opinion must state whether, in the opinion of the qualified actuary, the reserves and related actuarial items held in support of the policies and contracts specified by the director by rule are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The director by rule shall establish the specific requirements for the opinion and may require any other items that the director determines to be necessary to its scope.

Â Â Â Â Â  (b) The opinion shall be submitted with the annual statement reflecting the valuation of the reserve liabilities for each year.

Â Â Â Â Â  (c) The opinion shall apply to all business in force, including individual and group health insurance plans, in form and substance acceptable to the director as specified by rule.

Â Â Â Â Â  (d) The director by rule:

Â Â Â Â Â  (A) Shall adopt standards on which actuarial opinions under this subsection must be based. In adopting the standards, the director shall consider standards established from time to time by the Actuarial Standards Board of the American Academy of Actuaries.

Â Â Â Â Â  (B) Shall define Âqualified actuaryÂ for purposes of this subsection, by establishing qualifications required of an actuary for the purpose of giving the opinions. In establishing the definition, the director shall consider standards established from time to time by the American Academy of Actuaries.

Â Â Â Â Â  (C) May also adopt any other rules needed for carrying out this subsection.

Â Â Â Â Â  (e) In the case of an opinion required to be submitted by a foreign or alien insurer, the director may accept the opinion filed by the insurer with the insurance supervisory official of another state if the director determines that the opinion reasonably meets the requirements applicable to a domestic insurer.

Â Â Â Â Â  (f) Except in cases of fraud or willful misconduct, a qualified actuary shall not be liable for damages to any person other than the insurer or the director for any act, error, omission, decision or conduct with respect to the actuaryÂs opinion.

Â Â Â Â Â  (g) For each opinion submitted under this subsection, a memorandum shall be prepared supporting the opinion. The memorandum must conform in form and substance to requirements established by the director by rule.

Â Â Â Â Â  (h) If an insurer fails to provide a supporting memorandum within the period specified by rule or if the director determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by rule or is otherwise unacceptable to the director, the director may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare any supporting memorandum that is required by the director.

Â Â Â Â Â  (i) Except as provided in this paragraph, a memorandum in the possession or control of the director that is in support of an actuarial opinion, and any other material provided by the insurer to the director in connection with the memorandum, is confidential as provided in ORS 705.137. Notwithstanding ORS 705.137, such a memorandum and other materials are subject to subpoena only for the purpose of defending an action seeking damages from the actuary submitting the memorandum by reason of any action required by this section or by rules adopted under this section. Once any portion of the confidential memorandum is cited by the insurer in its marketing or is cited before any governmental agency other than a state insurance department or is released by the insurer to the news media, all portions of the confidential memorandum shall be no longer confidential. In addition to the uses and disclosures allowed under ORS 705.137, a memorandum or other material may otherwise be released by the director:

Â Â Â Â Â  (A) With the written consent of the insurer; or

Â Â Â Â Â  (B) To the American Academy of Actuaries upon request thereof, when the request states that the memorandum or other material is required for the purpose of professional disciplinary proceedings and sets forth procedures satisfactory to the director for preserving the confidentiality of the memorandum or other material.

Â Â Â Â Â  (j) Grounds for disciplinary action by the director against the insurer or the qualified actuary shall be defined by rule.

Â Â Â Â Â  (2) Unless exempted by the director by rule, each insurer transacting life insurance in this state shall include in each opinion required by subsection (1) of this section an opinion by the same actuary who prepared the opinion required by subsection (1) of this section. The following provisions apply with respect to the opinion:

Â Â Â Â Â  (a) The actuary shall state the actuaryÂs opinion as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director by rule, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurerÂs obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

Â Â Â Â Â  (b) The director may provide by rule for a transition period for establishing any higher reserves that the actuary may deem necessary in order to render the opinion required under this subsection. [1991 c.401 Â§19; 2001 c.377 Â§12]

Â Â Â Â Â  733.306 Computation of minimum standards for life insurance, industrial insurance, annuities and pure endowment contracts; rules. Except as otherwise provided in ORS 733.308 and 733.310, the minimum standard for the valuation of all outstanding life insurance policies and annuity and pure endowment contracts issued prior to the operative date stated in ORS 743.204 for the Standard Nonforfeiture Law for Life Insurance shall be that provided by the laws of this state in effect immediately prior to that operative date. Except as otherwise provided in ORS 733.308 and 733.310, the minimum standard for the valuation of all such policies and contracts issued on or after the operative date stated in ORS 743.204 for the Standard Nonforfeiture Law for Life Insurance shall be the commissioners reserve valuation methods defined in ORS 733.312, 733.314 and 733.320, three and one-half percent interest, or in the case of life insurance policies and contracts, other than annuity and pure endowment contracts, issued on or after January 1, 1974, four percent interest for such policies issued prior to January 1, 1978, five and one-half percent interest for single premium life insurance policies and four and one-half percent interest for all other such policies issued on and after January 1, 1978, and the following tables:

Â Â Â Â Â  (1) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies:

Â Â Â Â Â  (a) The Commissioners 1941 Standard Ordinary Mortality Table for such policies issued prior to the operative date stated in ORS 743.216 (5) for the Standard Nonforfeiture Law for Life Insurance;

Â Â Â Â Â  (b) The Commissioners 1958 Standard Ordinary Mortality Table for such policies issued on or after the operative date stated in ORS 743.216 (5) for the Standard Nonforfeiture Law for Life Insurance and prior to the operative date stated in ORS 743.215 for the Standard Nonforfeiture Law for Life Insurance, except that for any category of such policies issued on female risks, all modified net premiums and present values referred to in ORS 733.300 to 733.322 may be calculated according to an age not more than six years younger than the actual age of the insured; and

Â Â Â Â Â  (c) For such policies issued on or after the operative date stated in ORS 743.215 for the Standard Nonforfeiture Law for Life Insurance:

Â Â Â Â Â  (A) The Commissioners 1980 Standard Ordinary Mortality Table;

Â Â Â Â Â  (B) At the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; or

Â Â Â Â Â  (C) Any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the Director of the Department of Consumer and Business Services for use in determining the minimum standard of valuation for such policies.

Â Â Â Â Â  (2) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies:

Â Â Â Â Â  (a) The 1941 Standard Industrial Mortality Table for such policies issued prior to the operative date defined in ORS 743.216 (7) of the Standard Nonforfeiture Law for Life Insurance; and

Â Â Â Â Â  (b) For such policies issued on or after such operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the director for use in determining the minimum standard of valuation for such policies.

Â Â Â Â Â  (3) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies:

Â Â Â Â Â  (a) The 1937 Standard Annuity Mortality Table;

Â Â Â Â Â  (b) At the option of the insurer, the Annuity Mortality Table for 1949, Ultimate; or

Â Â Â Â Â  (c) Any modification of either table referred to in paragraph (a) or (b) of this subsection that is approved by the director.

Â Â Â Â Â  (4) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies:

Â Â Â Â Â  (a) The Group Annuity Mortality Table for 1951;

Â Â Â Â Â  (b) Any modification of the table referred to in paragraph (a) of this subsection that is approved by the director; or

Â Â Â Â Â  (c) At the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

Â Â Â Â Â  (5)(a) For total and permanent disability benefits in or supplementary to ordinary policies or contracts:

Â Â Â Â Â  (A) For policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the director for use in determining the minimum standard of valuation for such policies;

Â Â Â Â Â  (B) For policies or contracts issued on or after January 1, 1961 and prior to January 1, 1966, either the tables referred to in subparagraph (A) of this paragraph or, at the option of the insurer, the Class (3) Disability Table (1926); and

Â Â Â Â Â  (C) For policies issued prior to January 1, 1961 the Class (3) Disability Table (1926).

Â Â Â Â Â  (b) Any table referred to in paragraph (a) of this subsection shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

Â Â Â Â Â  (6) For accidental death benefits in or supplementary to policies:

Â Â Â Â Â  (a) For policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the director for use in determining the minimum standard of valuation for such policies.

Â Â Â Â Â  (b) For policies issued on or after January 1, 1961, and prior to January 1, 1966, either the table referred to in paragraph (a) of this subsection or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table.

Â Â Â Â Â  (c) For policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table.

Â Â Â Â Â  (7) The table used under subsection (6)(a), (b) or (c) of this section shall be combined with a mortality table for calculating the reserves for life insurance policies.

Â Â Â Â Â  (8) For group life insurance, life insurance issued on the substandard basis and other special benefits, an insurer may use tables therefor that are approved by the director. [1991 c.401 Â§20]

Â Â Â Â Â  733.308 Computation of minimum standard for annuities and pure endowment contracts; rules. Except as provided in ORS 733.310, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after January 1, 1979, and for all annuities and pure endowments purchased on or after January 1, 1979, under group annuity and pure endowment contracts, shall be the commissionerÂs reserve valuation methods defined in ORS 733.312 and 733.314 and the following tables and interest rates:

Â Â Â Â Â  (1) For individual annuity and pure endowment contracts issued prior to January 1, 1979, excluding any disability and accidental death benefit in such contracts, the 1971 Individual Annuity Mortality Table, or any modification of that table approved by the Director of the Department of Consumer and Business Services, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts.

Â Â Â Â Â  (2) For individual single premium immediate annuity contracts issued on or after January 1, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners that is approved by rule adopted by the director for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the director, and seven and one-half percent interest.

Â Â Â Â Â  (3) For individual annuity and pure endowment contracts issued on or after January 1, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners that is approved by rule adopted by the director for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the director, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts.

Â Â Â Â Â  (4) For all annuities and pure endowments purchased prior to January 1, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table or any modification of this table approved by the director, and six percent interest.

Â Â Â Â Â  (5) For all annuities and pure endowments purchased on or after January 1, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table, or any group annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by the director by rule for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the director, and seven and one-half percent interest. [1991 c.401 Â§21]

Â Â Â Â Â  733.310 Interest rates for determining minimum standard for valuation. (1) The interest rates used in determining the minimum standard for the valuation of the following shall be the calendar year statutory valuation interest rates as defined in this section:

Â Â Â Â Â  (a) All life insurance policies issued in a particular calendar year, on or after the operative date stated in ORS 743.215 for the Standard Nonforfeiture Law for Life Insurance;

Â Â Â Â Â  (b) All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982;

Â Â Â Â Â  (c) All annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts; and

Â Â Â Â Â  (d) The net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts.

Â Â Â Â Â  (2) Calendar year statutory valuation interest rates shall be established as follows:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the calendar year statutory valuation interest rates, ÂIÂ, shall be determined as follows and the results rounded to the nearer one-quarter of one percent:

Â Â Â Â Â  (A) For life insurance:

Â Â Â Â Â  I=0.03+W(R1-0.03)+W/2(R2-0.09)

Â Â Â Â Â  (B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

Â Â Â Â Â  I=0.03+W(R-0.03)

where R1 is the lesser of R and 0.09, R2 is the greater of R and 0.09, R is the reference interest rate defined in this section and W is the weighting factor defined in this section.

Â Â Â Â Â  (C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (B) of this paragraph, the formula for life insurance stated in subparagraph (A) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less.

Â Â Â Â Â  (D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply.

Â Â Â Â Â  (E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply.

Â Â Â Â Â  (b) If the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this paragraph differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying this paragraph, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined in 1979, and shall be determined for each subsequent calendar year regardless of the operative date of ORS 743.215 as part of the Standard Nonforfeiture Law for Life Insurance.

Â Â Â Â Â  (3) Weighting factors shall be as follows:

Â Â Â Â Â  (a) The weighting factors referred to in the formulas stated in subsection (2) of this section are given in the following tables:

Â Â Â Â Â  (A) Weighting Factors for Life Insurance:

Â Â Â Â Â  Guarantee

Â Â Â Â Â  DurationÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Weighting

Â Â Â Â Â  (Years)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Factors

Â Â Â Â Â  10 or lessÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.50

Â Â Â Â Â  More than 10, but less than 20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.45

Â Â Â Â Â  More than 20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both that are guaranteed in the original policy.

Â Â Â Â Â  (B) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is 0.80.

Â Â Â Â Â  (C) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subparagraph (B) of this paragraph, shall be as specified in the following tables (i), (ii) and (iii), according to the rules and definitions in the following tables (iv), (v) and (vi):

Â Â Â Â Â  (i) For annuities and guaranteed interest contracts valued on an issue year basis:

Â Â Â Â Â  GuaranteeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Weighting Factor

Â Â Â Â Â  DurationÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  for Plan Type

Â Â Â Â Â  (Years)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AÂ Â Â Â Â Â Â Â  BÂ Â Â Â Â Â Â Â  C

Â Â Â Â Â  5 or less:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.80Â Â Â Â  0.60Â Â Â Â  0.50

Â Â Â Â Â  More than 5, but not more

Â Â Â Â Â  than 10:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.75Â Â Â Â  0.60Â Â Â Â  0.50

Â Â Â Â Â  More than 10, but not more

Â Â Â Â Â  than 20:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.65Â Â Â Â  0.50Â Â Â Â  0.45

Â Â Â Â Â  More than 20:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.45Â Â Â Â  0.35Â Â Â Â  0.35

Â Â Â Â Â  (ii) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in table (i) above increased by:

Plan Type

AÂ Â Â Â Â Â Â Â  BÂ Â Â Â Â Â Â Â  C

0.15Â  0.25Â Â Â Â Â Â  0.05

Â Â Â Â Â  (iii) For annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, that do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis that do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in (i) or derived in (ii) increased by:

Plan Type

AÂ Â Â Â Â Â Â Â  BÂ Â Â Â Â Â Â Â  C

0.05Â  0.05Â Â Â Â Â Â  0.05

Â Â Â Â Â  (iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guaranteed duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guaranteed duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

Â Â Â Â Â  (v) Plan type as used in the tables in this subsection is defined as follows:

Â Â Â Â Â  Plan Type A: At any time the policyholder: (1) may withdraw funds only with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) may withdraw funds without such adjustment but only in installments over five years or more; or (3) may withdraw funds only as an immediate life annuity; or (4) is not permitted to make a withdrawal.

Â Â Â Â Â  Plan Type B: Before expiration of the interest rate guarantee, the policyholder: (1) may withdraw funds only with adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) may withdraw funds without such adjustment but only in installments over five years or more; or (3) is not permitted to make a withdrawal. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over a period of less than five years.

Â Â Â Â Â  Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

Â Â Â Â Â  (b) An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this paragraph, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

Â Â Â Â Â  (4) The reference interest rate referred to in subsection (2) of this section is defined as follows:

Â Â Â Â Â  (a) For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by MoodyÂs Investors Service, Inc.

Â Â Â Â Â  (b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by MoodyÂs Investors Service, Inc.

Â Â Â Â Â  (c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph (b) of this subsection, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by MoodyÂs Investors Service, Inc.

Â Â Â Â Â  (d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in paragraph (b) of this subsection, with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by MoodyÂs Investors Service, Inc.

Â Â Â Â Â  (e) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by MoodyÂs Investors Service, Inc.

Â Â Â Â Â  (f) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in paragraph (b) of this subsection, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by MoodyÂs Investors Service, Inc.

Â Â Â Â Â  (5) In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by MoodyÂs Investors Service, Inc. or in the event that the National Association of Insurance Commissioners determines that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by MoodyÂs Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, the Director of the Department of Consumer and Business Services by rule may adopt an alternative method for determination of the reference interest rate. The director shall consider the alternative method adopted by the National Association of Insurance Commissioners. An insurer may substitute the alternative method adopted by rule. [1991 c.401 Â§22]

Â Â Â Â Â  733.312 Amount of required reserves for life insurance policies. (1) Except as otherwise provided in ORS 733.314 and 733.320, reserves according to the commissioners reserve valuation method for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided for by the policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be the uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of A over B, as follows:

Â Â Â Â Â  (a) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due, except that the net level annual premium shall not exceed the net level annual premium on the 19 year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

Â Â Â Â Â  (b) A net one year term premium for such benefits provided for in the first policy year.

Â Â Â Â Â  (2) For any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date, which is defined as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium, shall, except as otherwise provided in ORS 733.320, be the greater of the reserve as of the policy anniversary calculated as described in subsection (1) of this section and the reserve as of the policy anniversary calculated as described in subsection (1) of this section, but with (i) the value defined in subsection (1)(a) of this section being reduced by 15 percent of the amount of the excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. The mortality and interest bases stated in ORS 733.306 and 733.310 shall be used for the purpose of making the comparison.

Â Â Â Â Â  (3) Reserves according to the commissioners reserve valuation method shall be calculated by a method consistent with subsections (1) and (2) of this section for:

Â Â Â Â Â  (a) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

Â Â Â Â Â  (b) Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended;

Â Â Â Â Â  (c) Disability and accidental death benefits in all policies and contracts; and

Â Â Â Â Â  (d) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts. [1991 c.401 Â§23]

Â Â Â Â Â  733.314 Amount of required reserves for certain annuity and pure endowment contracts. (1) This section applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

Â Â Â Â Â  (2) Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values. [1991 c.401 Â§24]

Â Â Â Â Â  733.316 Aggregate reserves. (1) The aggregate reserves of an insurer for all life insurance policies, excluding disability and accidental death benefits, issued on or after the operative date stated in ORS 743.204 for the Standard Nonforfeiture Law for Life Insurance, shall not be less than the aggregate reserves calculated in accordance with the methods set forth in ORS 733.312, 733.314, 733.320 and 733.322 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

Â Â Â Â Â  (2) The aggregate reserves of an insurer for all policies, contracts and benefits shall not be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by ORS 733.304. [1991 c.401 Â§25]

Â Â Â Â Â  733.318 Alternative standards of valuation. (1) Reserves for all policies and contracts issued prior to the operative date stated in ORS 743.204 for the Standard Nonforfeiture Law for Life Insurance may be calculated, at the option of the insurer, according to any standards that produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to the operative date.

Â Â Â Â Â  (2) Reserves for any category of policies, contracts or benefits as established by the Director of the Department of Consumer and Business Services, issued on or after the operative date stated in ORS 743.204 for the Standard Nonforfeiture Law for Life Insurance, may be calculated, at the option of the insurer, according to any standards that produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in ORS 733.300 to 733.322, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided in the policies or contracts.

Â Â Â Â Â  (3) An insurer that at any time has adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in ORS 733.300 to 733.322 may, with the approval of the director, adopt any lower standard of valuation. The standard shall not be lower than the minimum provided in ORS 733.300 to 733.322, except that for the purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by ORS 733.304 shall not be deemed to be the adoption of such a higher standard of valuation. [1991 c.401 Â§26]

Â Â Â Â Â  733.320 Minimum required reserve for certain policies. (1) Except as provided in subsection (2) of this section, if in any contract year the gross premium charged by an insurer on any life insurance policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subsection are the standards stated in ORS 733.306 and 733.310.

Â Â Â Â Â  (2) For any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than the excess premium, subsection (1) of this section shall apply as if the method actually used in calculating the reserve for the policy were the method described in ORS 733.312 (1). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with ORS 733.312, and the minimum reserve calculated in accordance with this section. [1991 c.401 Â§27]

Â Â Â Â Â  733.322 Calculation of reserves for plans for which minimum reserves cannot be determined under ORS 733.312, 733.314 or 733.320; rules. (1) For any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity that is of such a nature that the minimum reserves cannot be determined by the methods described in ORS 733.312, 733.314 and 733.320, the reserves held under any such plan must:

Â Â Â Â Â  (a) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

Â Â Â Â Â  (b) Be computed by a method that is consistent with the principles of ORS 733.300 to 733.322, as determined by rules adopted by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Any policy, contract or certificate providing life insurance under a plan referred to in subsection (1) of this section must be reviewed and specifically approved by the director before it can be marketed, issued, delivered or used in this state. [1991 c.401 Â§28]

INVESTMENTS

Â Â Â Â Â  733.510 Investments of insurers; rules. (1) Funds of a domestic insurer shall be invested, reinvested and used in the manner and subject to the conditions, restrictions and limitations set forth in ORS 733.510 to 733.780.

Â Â Â Â Â  (2) Investments of a foreign or alien insurer which would be authorized for a like domestic insurer shall be allowed as assets in any determination of its financial condition. Other investments of a foreign or alien insurer which are authorized by the laws of its domicile may be so allowed at the discretion of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The director may adopt rules establishing standards and limitations for investments by insurers that are not otherwise specifically permitted or prohibited by ORS 733.510 to 733.780.

Â Â Â Â Â  (4) The investment program of an insurer must take into account the safety of the principal of the insurer, investment yield and return, stability in the value of the investment, liquidity necessary for expected business needs of the insurer and investment diversification according to standards established by rule. The director may direct an insurer to take action to conform to the requirements of this subsection. [Formerly 738.235; 1989 c.425 Â§2; 1993 c.447 Â§21]

Â Â Â Â Â  733.520 Current operating requirements exempted. Funds of an insurer necessary to satisfy normal current operating requirements are not subject to ORS 733.510 to 733.780. Normal current operating requirements include, but are not limited to, the acquisition of personal property necessary or convenient in the operation of the insurerÂs business. [1967 c.359 Â§230]

Â Â Â Â Â  733.530 ÂCorporation,Â Âsovereign,Â Âpolitical subdivisionÂ defined. As used in ORS 733.510 to 733.780:

Â Â Â Â Â  (1) ÂCorporationÂ means a corporation, joint stock association or business trust organized and existing under the laws of a sovereign.

Â Â Â Â Â  (2) ÂSovereignÂ means the United States, or a state, or Canada or a province thereof.

Â Â Â Â Â  (3) ÂPolitical subdivisionÂ means an incorporated county, city, town, village, municipality, or subdivision thereof, or a public corporation, district, agency, commission, authority or instrumentality, or subdivision thereof. [1967 c.359 Â§231]

Â Â Â Â Â  733.540 ÂObligationÂ defined. As used in ORS 733.510 to 733.780, ÂobligationÂ means a bond, debenture, note, warrant, certificate or other evidence of indebtedness. [1967 c.359 Â§232]

Â Â Â Â Â  733.550 ÂAmply secured obligationÂ defined. As used in ORS 733.510 to 733.780, Âamply secured obligationÂ means an obligation which is not in default and as to which no default is imminent, and which satisfies the requirements of one or more of the following subsections:

Â Â Â Â Â  (1) An obligation of a sovereign or political subdivision thereof, if it is issued, assumed or guaranteed by the governmental unit involved and is payable either from:

Â Â Â Â Â  (a) Taxes levied or which may be levied by such governmental unit; or

Â Â Â Â Â  (b) Adequate special revenues pledged or otherwise appropriated or required by law to be used for the purpose of such payment, provided the law authorizing the issuance of the obligation requires that adequate rates be fixed, maintained and collected at all times so as to produce sufficient revenue or earnings to pay all operating expenses, maintenance charges, and the principal, interest and dividends on the obligation. An obligation payable solely out of special assessments on real property benefited by local improvements shall not be considered amply secured unless the total amount so payable is less than 50 percent of the market value of the real property (including any improvements thereon) and constitutes a lien on such property.

Â Â Â Â Â  (2) An obligation issued, assumed or guaranteed by a corporation, if the corporation is solvent, has not been in default on any of its obligations during the preceding three years, and if the obligation is secured by the pledge of property the market value of which exceeds the amount of the obligation by 25 percent or more. Obligations which are the subject of ORS 733.580 and 733.600 are not included within the provisions of this subsection.

Â Â Â Â Â  (3) An obligation found to be amply secured under regulations duly promulgated by the Director of the Department of Consumer and Business Services. In making such regulations the director shall give consideration to regulations pertaining to amply secured obligations issued from time to time by the National Association of Insurance Commissioners, and shall consider the financial condition of the issuing, assuming or guaranteeing corporation as well as the existence or absence of any pledge of property as security. [1967 c.359 Â§233]

Â Â Â Â Â  733.560 ÂUnencumberedÂ defined. As used in ORS 733.510 to 733.780, ÂunencumberedÂ means the nonexistence of any lien, burden or charge having priority over the lien securing the insurerÂs investment. The following shall not be considered encumbrances on real property or leasehold interests therein:

Â Â Â Â Â  (1) Reservations of mineral, oil or timber rights, easements, rights of way, sewer rights or rights of walls.

Â Â Â Â Â  (2) Liens for taxes or assessments not delinquent.

Â Â Â Â Â  (3) Building restrictions or other restrictive covenants common to the community.

Â Â Â Â Â  (4) Where the loan is secured by a lien upon real property, a lease under which rents or profits are reserved to the owner, if in any event the security for the loan would be a first lien upon the real property except for such lease.

Â Â Â Â Â  (5) Where the loan is secured by a lien on a leasehold, a prior lien on the real property, provided the security for the loan is a first lien upon the leasehold and there exists no provision preventing the insurer from continuing the lease in force for the duration of the lease or no condition or rights of reentry or forfeiture under which such lien can be cut off, subordinated or otherwise disturbed so long as the lesseeÂs obligations under the lease are discharged. [1967 c.359 Â§234]

Â Â Â Â Â  733.570 ÂImproved real propertyÂ defined. As used in ORS 733.510 to 733.780, Âimproved real propertyÂ means:

Â Â Â Â Â  (1) Farmland used for tillage, crop or pasture;

Â Â Â Â Â  (2) Real estate on which permanent improvements, or improvements under construction or in process of construction, suitable for residence, institutional, commercial or industrial use, are situated; and

Â Â Â Â Â  (3) Real estate to be developed for the use or uses set forth in subsection (2) of this section on which improvements, or improvements under construction or in process of construction, such as streets, sidewalks, sewers and utilities which will become an integral part of such development, are situated. [1967 c.359 Â§235; 1989 c.425 Â§3]

Â Â Â Â Â  733.575 Prohibited use of funds as compensating balances. Except as provided in ORS 733.578, funds of an insurer shall not be used as compensating balances for loans to other persons, or otherwise pledged for the benefit of other persons. [1975 c.232 Â§2]

Â Â Â Â Â  733.578 Conditions necessary for investments used to provide compensating balances. Investments of an insurer of the kind described in ORS 733.650 (4) that are made for the purpose of providing compensating balances for other persons will not be prohibited by ORS 733.575 or 733.780 while the following conditions are met:

Â Â Â Â Â  (1) The investment is made in the name of and remains the sole property of the insurer;

Â Â Â Â Â  (2) The investment is not subject to appropriation in any manner by any person, including the person for whom the compensating balance is being provided, the institution in which the deposit is made and other creditors of such persons;

Â Â Â Â Â  (3) The insurer holds an irrevocable written waiver from the depositary institution, in a form satisfactory to the Director of the Department of Consumer and Business Services, waiving all right, title and interest in or to any setoff, bankerÂs or similar lien or other security interest in such investment or any funds represented thereby;

Â Â Â Â Â  (4) The investment is unrestricted as to right of withdrawal except for such restrictions as may be usual and customary for such investments under ORS 733.650 (4) when no compensating balance is involved; and

Â Â Â Â Â  (5) The insurer is receiving a reasonable fee, taking into consideration its return on other funds, for providing the compensating balance involved. [1975 c.232 Â§3]

Â Â Â Â Â  733.580 Investment of required capitalization. (1) Funds of an insurer at least equal to its required capitalization shall be invested and kept invested as follows:

Â Â Â Â Â  (a) In amply secured obligations of the United States, a state or a political subdivision of this state.

Â Â Â Â Â  (b) In loans secured by first liens upon improved, unencumbered real property (other than leaseholds) in this state where:

Â Â Â Â Â  (A) The lien does not exceed 50 percent of the appraised value of the property and the loan is for a term of five years or less;

Â Â Â Â Â  (B) The lien does not exceed 66-2/3 percent of the appraised value of the property provided there is an amortization plan mortgage, deed of trust or other instrument under the terms of which the installment payments are sufficient to repay the loan within a period of not more than 25 years; or

Â Â Â Â Â  (C) The investment is insured or guaranteed by the Federal Housing Administration, the United States Department of Veterans Affairs, or under Title I of the Housing Act of 1949 (providing for slum clearance and redevelopment projects) enacted by Congress on July 15, 1949.

Â Â Â Â Â  (c) In certificates of deposit or other investments described in ORS 733.650 (4), to the extent such investments are insured by the Federal Deposit Insurance Corporation.

Â Â Â Â Â  (2) Investments made pursuant to this section shall be kept free of any lien or pledge. The term Âlien or pledgeÂ as used in this section shall not include a deposit of securities with a sovereign, nor assets held in trust for the benefit or protection of all or any class of policyholders of an insurer. [Formerly 738.238; 1991 c.67 Â§195; 1993 c.447 Â§113]

Â Â Â Â Â  733.590 Investment in obligations of sovereign, political subdivision thereof or corporation. Funds of an insurer may be invested in amply secured obligations of a sovereign, political subdivision thereof or corporation. Expressly included, but not by way of limitation, are obligations of the following federal agencies and authorities: Federal Home Loan Banks, Federal Land Banks, Home Owners Loan Corporation, Public Housing Authorities (to the extent that such obligations are secured by a pledge of annual contributions to be paid by the United States or an agency thereof), and Federal Intermediate Credit Banks. [Formerly 738.245]

Â Â Â Â Â  733.600 Investment in mortgage loans. (1) Funds of an insurer may be invested in:

Â Â Â Â Â  (a) Loans secured by first liens upon improved, unencumbered real property (other than leaseholds) in the manner and subject to the same terms and conditions set forth in ORS 733.580 (1)(b), except that the property may be located within the boundaries of any sovereign; for loans described in ORS 733.580 (1)(b)(B), the maximum permitted ratio of the loan to the appraised value shall be 80 rather than 66-2/3 percent, and the maximum term of the loan shall be 30 rather than 25 years.

Â Â Â Â Â  (b) Loans secured by first liens upon a leasehold of improved, unencumbered real property located within the boundaries of any sovereign if:

Â Â Â Â Â  (A) The leasehold has a period of not less than 20 years to run from the date of the loan, inclusive of the term which may be provided by an enforceable option of renewal, the loan does not exceed 70 percent of the fair market value of the leasehold together with any improvements located thereon which are subject to the lien, the terms of the loan provide for amortization payments to be made by the borrower on the principal thereof at least once in each year in amounts sufficient to completely amortize the loan within a period of four-fifths of the term of the leasehold, and the insurer is entitled to be subrogated to all rights of the lessee under the leasehold; or

Â Â Â Â Â  (B) The investment is insured or guaranteed in the manner provided in ORS 733.580 (1)(b)(C).

Â Â Â Â Â  (2) A loan upon the security of real property or a leasehold interest therein which is a participation in or a part of a series or issue shall not be made unless the insurer holds a senior participation or similar security interest in the mortgage or deed of trust giving it substantially the rights of a first mortgagee.

Â Â Â Â Â  (3) Nothing in ORS 733.510 to 733.780 shall prohibit an insurer from renewing or extending a proper loan secured by a first lien upon real property or a leasehold interest therein made pursuant to this section or to ORS 733.580 for the original or a lesser amount even though such amount is a greater percentage of the current fair market value of the real property or leasehold than would otherwise be permitted under such sections. [Formerly 738.255; 1995 c.79 Â§360]

Â Â Â Â Â  733.610 Investment in real property. (1) Except as otherwise provided in ORS 733.580 and 733.600, an insurer may invest in real property only if used for the purposes or acquired in the manner and within the limits as follows:

Â Â Â Â Â  (a) The insurer may invest in the land and the buildings thereon in which it has its principal office, and in such other real property as required for its convenient accommodation in the transaction of business. Such investments shall not exceed in the aggregate 10 percent of the assets of the insurer, except with the consent of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) The insurer may invest in real property that is acquired in satisfaction of loans, mortgages, liens, judgments or debts previously owing to the insurer in the course of its business.

Â Â Â Â Â  (c) The insurer may invest in real property acquired in part payment of the consideration on the sale of other real property owned by the insurer if the transaction does not increase the investment of the insurer in real property.

Â Â Â Â Â  (d) The insurer may invest in real property acquired by gift or devise or through merger, consolidation or bulk reinsurance of another insurer under the Insurance Code.

Â Â Â Â Â  (e) The insurer may invest in the vendorÂs interest in real property subject to a contract of sale. The amount invested in the vendorÂs interest under such a contract shall not exceed, except with the consent of the director:

Â Â Â Â Â  (A) Ninety percent of the market value of the subject real property, when the real property is one or two family residential property.

Â Â Â Â Â  (B) Eighty percent of the market value of the subject real property, when the real property is other than that described in subparagraph (A) of this paragraph.

Â Â Â Â Â  (f) The insurer may invest in real property or any interest therein that is acquired or held by purchase, lease or otherwise, other than real property used primarily for agricultural, ranch, mining, development of oil or mineral resources, recreational, amusement or club purposes, if the real property or interest therein is acquired as an investment for the production of income or acquired to be improved or developed for such investment purposes pursuant to an existing program therefor. The insurer may hold, improve, develop, maintain, manage, lease, sell and convey real property acquired by it under this paragraph. Real property and interests therein so acquired may be leased or sublet. Except with the consent of the director, an insurer shall not have an amount exceeding five percent of its assets at any one time invested in real property and interests therein under this paragraph.

Â Â Â Â Â  (g) The insurer may invest in additional real property and in equipment incident to real property if necessary or convenient for the purpose of enhancing the sale or other value of real property previously acquired or held by the insurer under paragraph (b), (c), (d) or (f) of this subsection. The real property and equipment shall be included, together with the real property for the enhancement of which it was acquired, for the purpose of applicable investment limits.

Â Â Â Â Â  (h) The insurer may invest in real property without regard to whether the property is income-producing when acquired if the insurer intends to improve the property for resale or if the insurer intends that the property will be income-producing. The insurer may also invest in real property that is income-producing and used primarily for agricultural, ranch, mining, development of oil or mineral resources, recreational, amusement or club purposes. Funds invested under this paragraph shall not exceed the lesser of five percent of the insurerÂs assets or 50 percent of the insurerÂs capital and surplus, except with the consent of the director.

Â Â Â Â Â  (i) Except with the consent of the director, all real property owned by the insurer under this subsection, except as to properties described in paragraphs (a) and (e) of this subsection, shall not at any time exceed 10 percent of the assets of the insurer.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section:

Â Â Â Â Â  (a) Real property acquired under this section shall be disposed of within five years after it ceases to be income-producing or to be used by the insurer for its business operation, whichever is later.

Â Â Â Â Â  (b) Real property acquired under subsection (1)(h) of this section that is not income-producing when acquired shall be disposed of within five years after acquisition if the real property is not improved for resale or if the real property is not income-producing during the five years.

Â Â Â Â Â  (c) When an investment or any combination of investments by an insurer in real property exceeds any applicable limitation under this section other than a limitation of time, the insurer, not later than the fifth year after the limitation is exceeded, shall dispose of sufficient real property that is subject to the limitation to comply with the limitation.

Â Â Â Â Â  (3) Any real property acquired under this section that otherwise qualifies as an investment under ORS 733.510 to 733.780 may be retained and held if approved as an investment in the manner prescribed by ORS 733.730 and 733.740. The director may extend the time limit prescribed in subsection (2) of this section if the interests of the insurer will suffer by a Âforced saleÂ of the property. [Formerly 738.265; 1979 c.846 Â§1; 1989 c.425 Â§4; 2003 c.576 Â§555]

Â Â Â Â Â  733.620 Investment in stocks of corporation. (1) Funds of an insurer may be invested in stocks (including trust certificates) of solvent corporations organized and carrying on a business under the laws of a sovereign as follows:

Â Â Â Â Â  (a) Preferred or guaranteed stocks if the corporation is not in default or arrears as to any preferred or guaranteed dividend and has continuously and regularly paid such dividends during the preceding three years or has paid cash dividends for five years on common stock.

Â Â Â Â Â  (b) Common stocks as provided in paragraph (c) of this subsection if:

Â Â Â Â Â  (A) The obligations and preferred stock, if any, of such corporation are eligible for investment under ORS 733.510 to 733.780; and

Â Â Â Â Â  (B) The stock is registered on a national securities exchange regulated under the Securities Exchange Act, or if of a type not commonly so registered is regularly traded on a broad national or regional basis.

Â Â Â Â Â  (c) Notwithstanding ORS 733.780 (1), not more than 25 percent of admitted assets may be in common stocks that have not paid a cash dividend during each of the five years preceding the date of acquisition.

Â Â Â Â Â  (2) An insurer shall not invest so as to own or control more than five percent of the voting power outstanding of a corporation, nor shall it invest in the obligations or stocks of a corporation if the insurer, directors, trustees and officers own or control, or as a result thereof shall own and control, in the aggregate more than 50 percent of the voting power. This subsection does not apply to limit the amount of an insurerÂs assets that may be invested in the voting securities of a depository institution or any company that controls the depository institution. [Formerly 738.275; 1995 c.565 Â§1; 2001 c.377 Â§39]

Â Â Â Â Â  733.630 Investment in securities or obligations of certain corporations. (1) Except as provided in this section, funds of an insurer may be invested in common stock, preferred stock, debt obligations and other securities of one or more corporations without regard to the provisions and limitations of ORS 733.590, 733.620, 733.770 and 733.780 (1)(a) if the corporation is engaged, or will be engaged, in the kind of business or activity which is related to the insurance business as described in ORS 733.635, provided 80 percent or more of the shares of the corporation having voting powers are owned by the insurer either by itself or with prior approval of the Director of the Department of Consumer and Business Services in cooperation with one or more other persons.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the amount of funds so invested may not exceed the lesser of 10 percent of the insurerÂs assets or 50 percent of the amount of the insurerÂs combined capital and surplus. However, after such investments, the combined capital and surplus of the insurer must be reasonable in relation to the outstanding liabilities of the insurer and adequate to its financial needs. For the purpose of this subsection, the amount of investments by an insurer shall be calculated by:

Â Â Â Â Â  (a) Excluding the admitted value of investments in subsidiaries of the insurer;

Â Â Â Â Â  (b) Adding the total moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the insurance subsidiary or the shareholdersÂ equity of a noninsurance subsidiary, whether or not represented by the purchase of capital stock or issuance of other securities;

Â Â Â Â Â  (c) Adding to the sum determined under paragraph (b) of this subsection all amounts expended in acquiring additional common stock, preferred stock, debt obligations and other securities of a subsidiary, and all contributions to the capital or surplus of an insurance subsidiary or the shareholdersÂ equity of a noninsurance subsidiary, subsequent to its acquisition or formation; and

Â Â Â Â Â  (d) Subtracting from the sum determined under paragraph (c) of this subsection the return of any amount included in paragraph (b) or (c) of this subsection, whether the return is in the form of cash, securities or other property.

Â Â Â Â Â  (3) Funds of an insurer may be invested in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer. However, each subsidiary must agree to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subsection (2) of this section or in ORS 733.510 to 733.780 that apply to the insurer. For the purpose of this subsection, the total investment of the insurer includes:

Â Â Â Â Â  (a) Any direct investment by the insurer in an asset; and

Â Â Â Â Â  (b) The insurerÂs proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiaryÂs investment by the percentage of the ownership of the subsidiary.

Â Â Â Â Â  (4) With the approval of the director, an insurer may invest any greater amount in common stock, preferred stock, debt obligations or other securities of one or more subsidiaries. However, after such an investment, the combined capital and surplus of the insurer must be reasonable in relation to the outstanding liabilities of the insurer and adequate to its financial needs.

Â Â Â Â Â  (5) An insurer must determine whether any investment pursuant to subsection (2), (3) or (4) of this section meets the applicable requirements on the last day of the month immediately preceding the day on which the investment is made. The determination must be made prior to the investment by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends. [1967 c.359 Â§241; 1969 c.285 Â§1; 1993 c.447 Â§113a; 1995 c.638 Â§7; 2005 c.255 Â§1]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 255, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. Investments by health care service contractors. Notwithstanding ORS 733.630, a health care service contractor may make investments subject to ORS 750.047 (repealed by this 2005 Act) as long as the investments are based on the combined capital and surplus of the health care service contractor as of December 31, 2004. The combined capital and surplus of the health care service contractor on the day the investment is made must be reasonable in relation to the outstanding liabilities of the health care service contractor and adequate to its financial needs. An investment made under this section is a permitted investment for the purpose of ORS 733.630. [2005 c.255 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act is repealed on January 2, 2009. [2005 c.255 Â§3]

Â Â Â Â Â  733.635 Approved activities of corporations in which investments authorized. Investments authorized by ORS 733.630 may be made in corporations engaged, or which will be engaged, in one or more of the following insurance or ancillary businesses:

Â Â Â Â Â  (1) Any kind of insurance business authorized by the jurisdiction in which it is incorporated.

Â Â Â Â Â  (2) Any kind of business primarily related to the insurance business carried on by the parent.

Â Â Â Â Â  (3) Acting as an insurance producer for its parent or for any of its parentÂs insurer subsidiaries or intermediate insurer subsidiaries.

Â Â Â Â Â  (4) Investing, reinvesting or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary.

Â Â Â Â Â  (5) Management of any investment company subject to or registered pursuant to the Federal Investment Company Act of 1940, as amended, including related sales and services.

Â Â Â Â Â  (6) Acting as a broker-dealer subject to or registered pursuant to the Securities Exchange Act of 1934, as amended.

Â Â Â Â Â  (7) Rendering investment advice to governments, government agencies, corporations or other organizations or groups.

Â Â Â Â Â  (8) Rendering other services related to the operations of an insurance business including, but not limited to, actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal and collection services.

Â Â Â Â Â  (9) Ownership and management of assets or property which the parent could itself own and manage.

Â Â Â Â Â  (10) Acting as administrative agent for a government instrumentality which is performing an insurance function.

Â Â Â Â Â  (11) Financing of insurance premiums.

Â Â Â Â Â  (12) Owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in subsections (1) to (11) of this section. [1969 c.285 Â§3; 2003 c.364 Â§84]

Â Â Â Â Â  733.640 Lending funds; limitations on loans. (1) Funds of an insurer may be invested in loans secured by pledges of obligations and stocks eligible for investment under ORS 733.510 to 733.780. As of the date the loan is made, it shall not exceed in amount 80 percent of the market value of the collateral pledged. No such loan shall be made for the purpose of providing funds to purchase or carry stocks registered on a national securities exchange.

Â Â Â Â Â  (2) Funds of an insurer may be invested in loans secured by personal property or fixtures if such loan is:

Â Â Â Â Â  (a) In connection with a loan on the security of real property or a leasehold as provided in ORS 733.580 or 733.600;

Â Â Â Â Â  (b) In an amount not exceeding 20 percent of the amount loaned on the real property or leasehold;

Â Â Â Â Â  (c) For a term of not more than five years;

Â Â Â Â Â  (d) Secured by a security interest which constitutes a first lien, except for taxes not then delinquent, on tangible, permanent personal property of the borrower kept and used on the premises, other than stocks of goods held for sale or transfer in the ordinary course of business or items which by normal use will be consumed or depleted during the period of the loan; and

Â Â Â Â Â  (e) In an amount, the ratio of which to the value of the security does not exceed the ratio of the companion loan to the value of the real property or leasehold.

Â Â Â Â Â  (3) Funds of an insurer may be loaned to its own life insurance policyholder upon the security of such life insurance policy. The loan shall not exceed the cash value of the policy. [Formerly 738.285]

Â Â Â Â Â  733.650 Investment of funds in certain obligations and other specified items. Funds of an insurer may be invested in the following:

Â Â Â Â Â  (1) Obligations secured by a mortgage or deed of trust payment of which is guaranteed by a policy of mortgage insurance.

Â Â Â Â Â  (2) Obligations issued, assumed or guaranteed by the International Bank for Reconstruction and Development.

Â Â Â Â Â  (3) Bank and bankersÂ acceptances and other bills of exchange of the kind and nature made eligible by law for purchase in the open market by federal reserve banks.

Â Â Â Â Â  (4) Deposits, certificates of deposits, accounts or savings or certificate shares or accounts of or in banks, trust companies, savings and loan associations or building and loan associations insured with the Federal Deposit Insurance Corporation or qualified to do business under the laws of this state.

Â Â Â Â Â  (5) Obligations issued by trustees or receivers of a corporation created or existing under the laws of a sovereign which, or the assets of which, are being administered under the direction of a court having jurisdiction if the obligation is adequately secured as to principal and interest.

Â Â Â Â Â  (6) Transportation equipment used wholly or in part within a sovereign, or adequately secured trust certificates of participation or similar obligations or contracts evidencing an interest in such transportation equipment, where the investor is entitled to receive a determined or determinable portion of rental, purchase or other obligatory payments for use or purchase of the equipment.

Â Â Â Â Â  (7) Purchase contracts or lease-purchase agreements executed under the Federal Public Buildings Purchase Contract Act of 1954, or the Post Office Department Property Act of 1954.

Â Â Â Â Â  (8) Stock of the Federal Home Loan Bank to the extent of the minimum required by the Federal Home Loan Bank Act. An insurer acquiring such stock may exercise all rights and powers given to members under such Act, including but not by way of limitation the right to obtain advances or borrow money from such bank and to pledge collateral as security therefor.

Â Â Â Â Â  (9) Obligations issued, assumed or guaranteed by the Inter-American Development Bank.

Â Â Â Â Â  (10) Loans guaranteed by the Oregon Student Assistance Commission pursuant to ORS 348.393 to 348.399 and 348.505 to 348.695.

Â Â Â Â Â  (11) Obligations issued, assumed or guaranteed by the Asian Development Bank.

Â Â Â Â Â  (12) Obligations issued, assumed or guaranteed by the African Development Bank. [Formerly 738.295; 1969 c.336 Â§9; 1969 c.692 Â§8; 1973 c.514 Â§1; 1985 c.456 Â§2; 1993 c.447 Â§114]

Â Â Â Â Â  733.652 Investment of funds of separate accounts. Except as may be prescribed by the Director of the Department of Consumer and Business Services under ORS 733.220 (3) for reserves for guaranteed benefits and funds:

Â Â Â Â Â  (1) Amounts allocated to a separate account and accumulations thereon may be invested and reinvested without regard to the requirements and limitations prescribed by ORS 733.510 to 733.780, except as expressly provided for separate accounts under such sections; and

Â Â Â Â Â  (2) The investments in separate accounts shall not be considered in applying the investment limitations applicable to the general investments of the insurer. [1973 c.435 Â§9]

Â Â Â Â Â  733.654 Limitation on amount of separate account investments; exceptions. An insurer shall not invest the funds of a separate account so as to have more than 10 percent of the market value of the assets of the account invested in or secured by the stocks, obligations or property of any one person or political subdivision, or invested in a single parcel of real property or any other single investment. This section does not apply to:

Â Â Â Â Â  (1) Funds equaling 25 percent of the market value of the total assets in the separate account;

Â Â Â Â Â  (2) Investments in, or loans upon, the security of the general obligations of a sovereign; or

Â Â Â Â Â  (3) Investments in certificates of deposits insured by the Federal Deposit Insurance Corporation. [1973 c.435 Â§10; 1981 c.472 Â§27; 1999 c.107 Â§17]

Â Â Â Â Â  733.656 Limitation on securities owned or controlled by separate account investments. An insurer shall not invest the funds of a separate account so as to own or control, under the insurerÂs general and separate accounts in the aggregate, more than 10 percent of the voting power outstanding of any issuer of securities. Securities held in separate accounts, the voting rights in which are exercisable only in accordance with instructions from persons having interests in such accounts, shall not be considered in applying this section. [1973 c.435 Â§11]

Â Â Â Â Â  733.658 Applicability of separate account investment limitations. The limitations provided in ORS 733.654 and 733.656 do not apply to the investment of separate account funds in the securities of an investment company registered under the federal Investment Company Act of 1940, as amended, if the investments of the investment company comply in substance with ORS 733.654 and 733.656. [1973 c.435 Â§12; 1997 c.249 Â§219]

Â Â Â Â Â  733.660 [1967 c.359 Â§244; repealed by 2001 c.318 Â§13]

Â Â Â Â Â  733.670 Investment of funds under Âprudent investorÂ standard. (1) Funds of an insurer may be invested in a manner not expressly prohibited under ORS 732.325 and 733.780, provided such investments are made in the exercise of the judgment and care under the circumstances then prevailing which investors of prudence, discretion and intelligence exercise in the management of their own affairs not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.

Â Â Â Â Â  (2) Funds invested under this section shall not exceed the lesser of seven and one-half percent of the insurerÂs assets or the excess of the insurerÂs assets over all liabilities and required capitalization.

Â Â Â Â Â  (3) If the Director of the Department of Consumer and Business Services has reason to believe that loans or investments made pursuant to this section are not adequately secured or are not yielding an income the director may direct the insurer to report under oath the amount of such loans or investments, the security therefor and its market value. [Formerly 738.305; 1979 c.846 Â§2; 1989 c.425 Â§4a]

Â Â Â Â Â  733.680 Acquisition and retention of personal property generally; purchases or loans for protection of investment property. (1) An insurer may acquire and retain personal property received as a dividend, gift or devise, or pursuant to a lawful plan of merger, consolidation or reorganization or bona fide agreement of bulk reinsurance, or in satisfaction or liquidation of an obligation, or in exchange or part payment for real or personal property previously owned or to protect or enhance such property.

Â Â Â Â Â  (2) An insurer may make purchases or loan sums necessary to protect, preserve or enhance investment property, real or personal, which it is otherwise authorized to acquire or hold.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services shall allow as assets in any determination of the financial condition of the insurer only such property or investments acquired or retained under this section as are consistent with the customary operations of an insurer. [Formerly 738.315]

Â Â Â Â Â  733.685 Investment of funds by home protection insurer; rules. Funds of a home protection insurer may be invested in tangible personal property held by the insurer for the purpose of performing or providing repairs or replacements under its home protection policies. Funds so invested shall not exceed 25 percent of the assets of the insurer that are allowable in determining its financial condition under the Insurance Code, unless otherwise allowed under rules issued by the Director of the Department of Consumer and Business Services. [1981 c.247 Â§13]

Â Â Â Â Â  733.690 Investment of funds in title plant. Funds of a title insurer may be invested in its title plant. [1967 c.359 Â§247]

Â Â Â Â Â  733.695 Investment of funds in obligations that are not investment quality; rules. Funds of an insurer may be invested in obligations that are not investment grade as established by the Director of the Department of Consumer and Business Services by rule, but the funds that an insurer may invest under this section shall not exceed 20 percent of the insurerÂs assets. [1989 c.425 Â§2b; 1993 c.447 Â§22]

Â Â Â Â Â  733.700 Investment of funds in health care service facilities. Funds of a health care service contractor may be invested in all real and personal property used exclusively by the contractor to provide authorized health care services. [1967 c.359 Â§248]

Â Â Â Â Â  733.710 Investments authorized by prior law; date of eligibility of investment. (1) An investment which was legal and proper immediately before June 8, 1967, shall be considered a proper investment and shall be subject to extension or renewal.

Â Â Â Â Â  (2) Eligibility of an investment shall be determined as of the date of its acquisition. [Formerly 738.325]

Â Â Â Â Â  733.720 Investments subject to additional limitations and requirements. Except as may be expressly provided to the contrary in ORS 733.510 to 733.780, all investments shall be subject to the qualifications, restrictions and limitations set forth in ORS 733.510 to 733.780. [Formerly 738.333]

Â Â Â Â Â  733.730 Approval by board of directors of investments and deposits. (1) Investments and sales or exchanges thereof, except for policy loans of an insurer issuing life insurance policies, shall be approved by the board of directors or a committee thereof charged with the duty of investing the funds of the insurer.

Â Â Â Â Â  (2) Deposits shall be made in banks or banking institutions approved by the board of directors. [Formerly 738.335]

Â Â Â Â Â  733.740 Record of investments required. As to each investment, an insurer shall make a written record in permanent form, signed by a person authorized by the board of directors or by a committee thereof charged with the duty of investing the funds. The record shall show the authorization and approval of the investment and in addition shall contain:

Â Â Â Â Â  (1) In the case of mortgage loans:

Â Â Â Â Â  (a) The name of the borrower;

Â Â Â Â Â  (b) The location and legal description of the property;

Â Â Â Â Â  (c) A physical description and the appraised value of the security as determined by a competent and qualified appraiser; and

Â Â Â Â Â  (d) The amount of the loan, rate of interest and terms of repayment.

Â Â Â Â Â  (2) In the case of obligations:

Â Â Â Â Â  (a) The name of the obligor;

Â Â Â Â Â  (b) A description of the security and record of earnings;

Â Â Â Â Â  (c) The amount invested and the rate of interest or dividend; and

Â Â Â Â Â  (d) The maturity and yield based upon the purchase price.

Â Â Â Â Â  (3) In the case of corporate stocks:

Â Â Â Â Â  (a) The name of the issuing corporation;

Â Â Â Â Â  (b) The record of earnings and of dividends paid for the preceding three years for preferred stock and for the preceding five years for common stock;

Â Â Â Â Â  (c) A summary of the financial statement of the corporation as of the end of the preceding fiscal year;

Â Â Â Â Â  (d) The exchange, if any, on which the stock is listed; and

Â Â Â Â Â  (e) The amount invested and the number of shares acquired and held.

Â Â Â Â Â  (4) In the case of real estate, leaseholds or vendorsÂ interests under contracts of sale therein:

Â Â Â Â Â  (a) The location and legal description of the property;

Â Â Â Â Â  (b) A physical description and the appraised value of the property and interest therein;

Â Â Â Â Â  (c) The purchase price and terms;

Â Â Â Â Â  (d) The amount of any lien known to be against the property;

Â Â Â Â Â  (e) If of a leasehold, the terms of the outstanding lease; and

Â Â Â Â Â  (f) If a vendorÂs interest under a contract of sale, the terms and status of payments under the contract.

Â Â Â Â Â  (5) In the case of all investments:

Â Â Â Â Â  (a) The amount of any expenses and commissions incurred on account of the investment or loan and by whom and to whom payable if not covered by contracts with mortgage loan representatives or correspondents that are part of the insurerÂs records; and

Â Â Â Â Â  (b) The name of any director, trustee or officer of the insurer, having a direct, indirect or contingent interest in the loan, security or property, or who would derive, directly or indirectly, any benefit therefrom, and the nature of such interest or benefit. [Formerly 738.345; 2005 c.22 Â§488]

Â Â Â Â Â  733.750 Disposal of investments on order of director. After a hearing, the Director of the Department of Consumer and Business Services may by written order require the disposal of an investment which the director finds to be made or retained in violation of the Insurance Code, or of an investment which the director, for good cause, determines to be prejudicial to, and to impair the security of, the stockholders or policyholders of the insurer. [Formerly 738.355]

Â Â Â Â Â  733.760 Insurance required on buildings on property which is security for loan. On loans secured by liens upon real property or leasehold interests therein, the buildings and other improvements located on the premises shall be kept insured against loss or damage from fire in an amount not less than the unpaid balance of the obligation or the insurable value of the property, whichever is the lesser. The fire insurance policy or policies shall be payable to the insurer, or a trustee for its benefit, and continued in force until the loan is repaid or satisfied. Such policy or policies shall be held by the insurer or the trustee, unless the Director of the Department of Consumer and Business Services has determined that a different method of protecting the insurers against loss is satisfactory and has given prior approval of such method to the insurer. [1967 c.359 Â§254; 1969 c.336 Â§10]

Â Â Â Â Â  733.770 Limitations on investments in property of any one person or single parcel of real estate. (1) An insurer shall not have any combination of investments in or secured by the stocks, obligations, and property of one person, corporation or political subdivision in excess of 10 percent of the insurerÂs assets, nor shall it invest more than 10 percent of its assets in a single parcel of real property or in any other single investment. This subsection does not apply to:

Â Â Â Â Â  (a) Investments in, or loans upon, the security of the general obligations of a sovereign;

Â Â Â Â Â  (b) Policy loans by insurers issuing life insurance policies;

Â Â Â Â Â  (c) Investments by a title insurer in its title plant, or in real property not in excess of 50 percent of the insurerÂs combined capital and surplus; or

Â Â Â Â Â  (d) Investments by a health care service contractor in all real or personal property used exclusively by such contractor to provide authorized health care services or in real property used primarily for its home office.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section and subject to approval by the Director of the Department of Consumer and Business Services in writing, a domestic insurer organized before 1950 may invest an amount not exceeding 15 percent of its assets in real property used primarily for its home office. [Formerly 738.375; 1983 c.732 Â§1]

Â Â Â Â Â  733.780 Prohibited investments. (1) An insurer shall not make investments:

Â Â Â Â Â  (a) Which at the time of purchase or acquisition are not interest-bearing or dividend or income-paying, or are in default in any respect; or

Â Â Â Â Â  (b) From which the insurer is not entitled to receive for its exclusive account and benefit the interest, dividends or income.

Â Â Â Â Â  (2) Subsection (1)(a) of this section shall not apply to property acquired under ORS 733.610, 733.670 or 733.680 if the property is acquired with the intent and expectation that it will be income-producing.

Â Â Â Â Â  (3) An insurer shall not invest its funds in any investment or security found by the Director of the Department of Consumer and Business Services to be designed to evade any prohibition of the Insurance Code. [Formerly 738.385]

_______________



Chapter 734

Chapter 734 Â Rehabilitation, Liquidation and Conservation of Insurers

2005 EDITION

REHABILITATION, LIQUIDATION & CONSERVATION

INSURANCE

GENERAL PROVISIONS

734.014Â Â Â Â  Definitions

734.026Â Â Â Â  ÂDomiciliary,Â ÂancillaryÂ and Âreciprocal stateÂ defined

734.043Â Â Â Â  Supervision of insurer; order; consequences; insurer remedies

734.047Â Â Â Â  Time for correction of condition leading to order of supervision

734.051Â Â Â Â  Actions by director during period of supervision

734.055Â Â Â Â  Action against person violating order of supervision

734.059Â Â Â Â  Request for court order

734.063Â Â Â Â  Court order; hearings; notice

734.067Â Â Â Â  Review of court order

734.110Â Â Â Â  Jurisdiction of delinquency proceedings; venue

734.120Â Â Â Â  Exclusive remedy; appeal

734.130Â Â Â Â  Commencement of delinquency proceeding

734.140Â Â Â Â  Injunctions

734.142Â Â Â Â  Cooperation with director in delinquency proceedings

734.144Â Â Â Â  Immunity of certain persons from civil liability

734.150Â Â Â Â  Grounds for rehabilitation of domestic insurers

734.160Â Â Â Â  Order of rehabilitation for domestic insurers

734.170Â Â Â Â  Grounds for liquidation of domestic insurers

734.180Â Â Â Â  Order of liquidation of domestic insurers

734.190Â Â Â Â  Grounds for conservation of foreign and alien insurers

734.200Â Â Â Â  Conservation or ancillary receivership of foreign and alien insurers

734.210Â Â Â Â  Conduct of delinquency proceedings for domestic insurers

734.220Â Â Â Â  Powers of director as receiver

734.230Â Â Â Â  Deputies and assistants

734.240Â Â Â Â  Conduct of delinquency proceedings for foreign insurers

734.250Â Â Â Â  Right of domiciliary receiver to sue in this state

734.260Â Â Â Â  Claims of nonresidents against domestic insurers

734.270Â Â Â Â  Claims of residents against foreign insurers

734.280Â Â Â Â  Form of claim; notice; hearing

734.290Â Â Â Â  Priority of preferred claims

734.300Â Â Â Â  Priority of special deposit claims

734.310Â Â Â Â  Priority of secured claims

734.320Â Â Â Â  Attachment and garnishment of assets

734.340Â Â Â Â  Date rights fixed on liquidation

734.350Â Â Â Â  Voidable transfers

734.360Â Â Â Â  Preference of claims

734.370Â Â Â Â  Offsets

734.380Â Â Â Â  Allowance of certain claims

734.390Â Â Â Â  Time to file claims

734.400Â Â Â Â  Report for assessment; domestic mutual and reciprocal insurers

734.410Â Â Â Â  Levy of assessment; domestic mutual and reciprocal insurers

734.420Â Â Â Â  Order to pay assessment

734.430Â Â Â Â  Publication and transmittal of assessment order

734.440Â Â Â Â  Judgment upon assessment

OREGON INSURANCE GUARANTY ASSOCIATION

734.510Â Â Â Â  Definitions for ORS 734.510 to 734.710

734.520Â Â Â Â  Purpose

734.530Â Â Â Â  Construction

734.540Â Â Â Â  Application

734.550Â Â Â Â  Oregon Insurance Guaranty Association; all insurers required to be members; formation of operating plan

734.555Â Â Â Â  Application to association of certain laws governing corporations; exception

734.560Â Â Â Â  Association board of directors; terms; vacancies; compensation and expenses; quorum

734.570Â Â Â Â  Required functions of association

734.575Â Â Â Â  Refunds from association deposited in General Fund

734.579Â Â Â Â  Recoupment assessments; rules

734.580Â Â Â Â  Discretionary functions of association

734.590Â Â Â Â  Plan of operation; submission to director; rules

734.600Â Â Â Â  Contents of plan of operation

734.610Â Â Â Â  Notification to association of insurer insolvency; furnishing association with premium information

734.620Â Â Â Â  Notification of insolvency to insured persons; revocation of designation of servicing facility

734.630Â Â Â Â  Assignment of claim rights; filing statements of paid claims; effect of claim settlements

734.635Â Â Â Â  Disbursing assets of insolvent insurer to association; court approval; notice to other states

734.640Â Â Â Â  Claim priority

734.650Â Â Â Â  Notifying director of impaired insurers; examination; reports on impaired insurers

734.660Â Â Â Â  Regulation of association as insurer

734.670Â Â Â Â  Exemption of association from payment of fees and taxes

734.690Â Â Â Â  Immunity from legal action

734.695Â Â Â Â  Liability of insured of insolvent insurer

734.700Â Â Â Â  Defense of claims on default of insolvent insurer

734.710Â Â Â Â  Administration of delinquency proceeding claims and expenses; application of ORS 734.014, 734.026 and 734.110 to 734.440 to insurers

OREGON LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION

734.750Â Â Â Â  Short title

734.760Â Â Â Â  Definitions for ORS 734.750 to 734.890

734.770Â Â Â Â  Purpose

734.780Â Â Â Â  Construction

734.790Â Â Â Â  Application

734.800Â Â Â Â  Oregon Life and Health Insurance Guaranty Association; all insurers required to be members; required accounts

734.805Â Â Â Â  Association board of directors; terms; selection; vacancies; compensation and expenses

734.810Â Â Â Â  Duties and powers of association

734.815Â Â Â Â  Assessment of members; classes of assessments; amounts; refunds

734.820Â Â Â Â  Plan of operation; submission of amendments to director; rules; contents of plan

734.825Â Â Â Â  Powers and duties of director

734.830Â Â Â Â  Notifying director of impaired insurers; examination; reports on impaired insurers

734.835Â Â Â Â  Assessments offset against tax liabilities; rate

734.840Â Â Â Â  Conduct of liquidation, rehabilitation or conservation proceeding involving impaired or insolvent insurer

734.850Â Â Â Â  Examination and regulation of association by director; required reports

734.860Â Â Â Â  Exemption of association from payment of fees and taxes

734.870Â Â Â Â  Immunity from legal action

734.880Â Â Â Â  Stay of proceeding involving insolvent insurer

734.890Â Â Â Â  Association not to be used in sales or solicitation

Â Â Â Â Â  734.010 [1967 c.359 Â§258; repealed by 1993 c.447 Â§122]

GENERAL PROVISIONS

Â Â Â Â Â  734.014 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂDelinquency proceedingÂ means any proceeding commenced against an insurer pursuant to this chapter for the purpose of liquidating, rehabilitating or conserving the insurer.

Â Â Â Â Â  (2) ÂForeign countryÂ means territory not in any state.

Â Â Â Â Â  (3) ÂGeneral assetsÂ means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons. As to specifically encumbered property, Âgeneral assetsÂ includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

Â Â Â Â Â  (4) An insurer is ÂimpairedÂ when its allowed assets do not exceed its liabilities plus its required capitalization.

Â Â Â Â Â  (5) An insurer is ÂinsolventÂ when the insurer is unable to pay its obligations when they are due, or when its allowed assets do not exceed its liabilities.

Â Â Â Â Â  (6) ÂInsurerÂ includes:

Â Â Â Â Â  (a) All persons transacting or purporting to transact insurance as insurers in this state; and

Â Â Â Â Â  (b) All persons in process of organization to become insurers.

Â Â Â Â Â  (7) ÂReceiverÂ means receiver, rehabilitator, liquidator or conservator, as the context may require.

Â Â Â Â Â  (8) ÂSecured claimÂ means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise, but not including special deposit claims or claims against general assets. ÂSecured claimÂ also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurerÂs domicile have become liens upon specific assets by reason of judicial process.

Â Â Â Â Â  (9) ÂSpecial deposit claimÂ means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets. [Formerly 734.020; 1993 c.447 Â§90]

Â Â Â Â Â  734.018 [Formerly 751.010; and then 734.030 in 1989; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  734.020 [1967 c.359 Â§257; renumbered 734.014 in 1989]

Â Â Â Â Â  734.022 [Formerly 734.040; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  734.026 ÂDomiciliary,Â ÂancillaryÂ and Âreciprocal stateÂ defined. As used in this chapter:

Â Â Â Â Â  (1) ÂDomiciliary stateÂ means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, its state of entry.

Â Â Â Â Â  (2) ÂAncillary stateÂ means any state other than a domiciliary state.

Â Â Â Â Â  (3) ÂReciprocal stateÂ means any state other than this state in which in substance and effect the provisions of this chapter relating to delinquency proceedings are in force, including provisions requiring that the Director of the Department of Consumer and Business Services or equivalent insurance supervisory official be the receiver of a delinquent insurer and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers. [Formerly 734.050; 1993 c.447 Â§91]

Â Â Â Â Â  734.030 [Formerly 751.010; renumbered 734.018 in 1989]

Â Â Â Â Â  734.031 [Formerly 734.060; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  734.035 [Formerly 734.070; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  734.039 [Formerly 734.080; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  734.040 [1967 c.359 Â§260; renumbered 734.022 in 1989]

Â Â Â Â Â  734.043 Supervision of insurer; order; consequences; insurer remedies. (1) For any reason stated in subsection (2) of this section, the Director of the Department of Consumer and Business Services by order may place under supervision:

Â Â Â Â Â  (a) A domestic insurer; or

Â Â Â Â Â  (b) A foreign or alien insurer, if the insurance regulatory official of its state of domicile or entry has asked the director to apply this section and ORS 734.047, 734.051 and 734.055 to the insurer.

Â Â Â Â Â  (2) The director may place an insurer under supervision if upon examination or at any other time the director determines that:

Â Â Â Â Â  (a) The condition of the insurer renders the continuance of its business hazardous to the public or to its insureds.

Â Â Â Â Â  (b) The insurer has refused to permit examination of its books, papers, accounts, records or affairs by the director or any deputy, examiner or employee representing the director.

Â Â Â Â Â  (c) A domestic insurer has unlawfully removed from this state books, papers, accounts or records necessary for an examination of the insurer.

Â Â Â Â Â  (d) The insurer has failed to comply promptly with the applicable financial reporting statutes or rules and any request of the Department of Consumer and Business Services relating thereto.

Â Â Â Â Â  (e) The insurer has failed to observe an order of the director to make good, within the time prescribed by law, any prohibited deficiency in its capital, capital stock or surplus.

Â Â Â Â Â  (f) The insurer is continuing to transact insurance or write business after its certificate of authority has been revoked or suspended by the director.

Â Â Â Â Â  (g) The insurer, by contract or otherwise, has done any of the following unlawfully, in violation of an order of the director or without first having obtained written approval of the director:

Â Â Â Â Â  (A) Totally reinsured its entire outstanding business; or

Â Â Â Â Â  (B) Merged or consolidated substantially its entire property or business with another insurer.

Â Â Â Â Â  (h) The insurer has engaged in any transaction in which it is not authorized to engage under the laws of this state.

Â Â Â Â Â  (i) The insurer has failed to comply with any other order of the director.

Â Â Â Â Â  (j) The insurer has failed to comply with any other applicable provisions of the Insurance Code.

Â Â Â Â Â  (k) The business of the insurer is being conducted fraudulently.

Â Â Â Â Â  (L) The insurer agrees to supervision.

Â Â Â Â Â  (3) If the director determines that one or more conditions set forth in subsection (2) of this section exist, the director may do all of the following:

Â Â Â Â Â  (a) Notify the insurer of the determination of the director.

Â Â Â Â Â  (b) Furnish to the insurer a written list of the requirements to abate the condition or conditions determined to exist.

Â Â Â Â Â  (c) Notify the insurer that it is under the supervision of the director and that the director is applying this section and ORS 734.047, 734.051 and 734.055.

Â Â Â Â Â  (4) The director may act as the supervisor to conduct the supervision and otherwise carry out an order under subsection (1) of this section or may appoint another person as supervisor.

Â Â Â Â Â  (5) The director or the appointed supervisor may prohibit any person from taking any of the following actions during the period of supervision without the prior approval of the director or supervisor:

Â Â Â Â Â  (a) Disposing of, conveying or encumbering any of the insurerÂs assets or its business in force.

Â Â Â Â Â  (b) Withdrawing from any of the insurerÂs bank accounts.

Â Â Â Â Â  (c) Lending any of the insurerÂs funds.

Â Â Â Â Â  (d) Investing any of the insurerÂs funds.

Â Â Â Â Â  (e) Transferring any of the insurerÂs property.

Â Â Â Â Â  (f) Incurring any debt, obligation or liability on behalf of the insurer.

Â Â Â Â Â  (g) Merging or consolidating the insurer with another insurer or other person.

Â Â Â Â Â  (h) Entering into any new reinsurance contract or treaty.

Â Â Â Â Â  (i) Approving new premiums or renewing any policies.

Â Â Â Â Â  (j) Terminating, surrendering, forfeiting, converting or lapsing any insurance policy, certificate or contract, except for nonpayment of premiums due.

Â Â Â Â Â  (k) Releasing, paying or refunding premium deposits, accrued cash or loan values, unearned premiums, or other reserves on any insurance policy, certificate or contract.

Â Â Â Â Â  (L) Making any material change in management.

Â Â Â Â Â  (m) Increasing salaries and benefits of officers or directors.

Â Â Â Â Â  (n) Making or increasing preferential payment of bonuses, dividends or other payments determined by the director to be preferential.

Â Â Â Â Â  (o) Any other action affecting the business or condition of the insurer.

Â Â Â Â Â  (6) The director may apply to any circuit court for any restraining order, preliminary and permanent injunctions and other orders necessary to enforce a supervision order.

Â Â Â Â Â  (7) During the period of supervision, the insurer may file a written request for a hearing to review the supervision or any action taken or proposed to be taken. A request under this subsection shall not suspend the supervision. The insurer must specify in the request the manner in which the action being complained of would not result in improving the condition of the insurer. The hearing shall be held within 30 days after the filing of the request. The director shall complete the review of the supervision or other action and shall take action under subsection (8) of this section if appropriate within 30 days after the record for the hearing is closed.

Â Â Â Â Â  (8) The director shall release an insurer from supervision if the director determines upon hearing that none of the conditions giving rise to the supervision exist. [1989 c.425 Â§6; 1991 c.401 Â§6; 1993 c.447 Â§88]

Â Â Â Â Â  734.047 Time for correction of condition leading to order of supervision. (1) An insurer placed under supervision must correct, eliminate or remedy the acts, transactions or practices that are the basis for the order of supervision and otherwise comply with the requirements of the Director of the Department of Consumer and Business Services within the period of time allowed by the director, not to exceed 60 days, after the date on which the order is served on the insurer.

Â Â Â Â Â  (2) If the director determines that the conditions giving rise to the supervision still exist at the end of the supervision period established in subsection (1) of this section, the director may extend the period. [1989 c.425 Â§7; 1993 c.447 Â§89]

Â Â Â Â Â  734.050 [1967 c.359 Â§261; renumbered 734.026 in 1989]

Â Â Â Â Â  734.051 Actions by director during period of supervision. During the period of supervision of an insurer, the Director of the Department of Consumer and Business Services may institute rehabilitation or liquidation proceedings, extend the period of supervision or take any other action under the authority of the director with respect to the insurer. [1989 c.425 Â§8]

Â Â Â Â Â  734.055 Action against person violating order of supervision. The Director of the Department of Consumer and Business Services or supervisor on behalf of an insurer under supervision may bring an action for damages against any person who violates any order of the director under ORS 734.043 if the violation reduces the net worth of the insurer or results in loss to the insurer that the insurer would not have suffered otherwise. The director or supervisor may recover damages to the extent of the reduction or loss. [1989 c.425 Â§9]

Â Â Â Â Â  734.059 Request for court order. (1) The Director of the Department of Consumer and Business Services may file a petition with the circuit court requesting an order that:

Â Â Â Â Â  (a) Authorizes the director to seize all or part of the property, books, accounts and other records of a domestic insurer as well as the premises occupied by the insurer for transacting its business; and

Â Â Â Â Â  (b) Enjoins the domestic insurer from disposing of its property and transacting business except as allowed by written consent of the director.

Â Â Â Â Â  (2) The director must include all of the following in the petition under subsection (1) of this section:

Â Â Â Â Â  (a) An allegation that one or more grounds exist that would justify a court order for a rehabilitation or liquidation proceeding against the insurer.

Â Â Â Â Â  (b) An allegation that the interests of policyholders, creditors or the public will be endangered by delay.

Â Â Â Â Â  (c) The contents of the order that the director requests the court to issue. [1989 c.425 Â§10]

Â Â Â Â Â  734.060 [1967 c.359 Â§262; renumbered 734.031 in 1989]

Â Â Â Â Â  734.063 Court order; hearings; notice. (1) Upon petition by the Director of the Department of Consumer and Business Services under ORS 734.059, the court may issue the requested order immediately, ex parte and without hearing. The court in its order shall specify the duration of the order. The duration of an order shall be a period sufficient to enable the director to ascertain the condition of the insurer.

Â Â Â Â Â  (2) On motion of the director or the insurer against whom an order under this section is issued, or on the courtÂs own motion, the court may hold such hearings from time to time as the court determines are desirable, after such notice as it determines appropriate, and may extend, shorten or modify the terms of the order.

Â Â Â Â Â  (3) The court may vacate an order issued under this section if the court determines that the director has not commenced a rehabilitation or liquidation proceeding within a reasonable time.

Â Â Â Â Â  (4) An order of the court directing a rehabilitation or liquidation proceeding vacates the order issued under this section.

Â Â Â Â Â  (5) Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

Â Â Â Â Â  (6) At any time after a court issues an order under this section, the court may direct that notice of the order be given to a person if the court determines both of the following:

Â Â Â Â Â  (a) That the person was not notified of the hearing on the order and did not appear at the hearing.

Â Â Â Â Â  (b) That the interest of the person is or will be substantially affected by the order. [1989 c.425 Â§11]

Â Â Â Â Â  734.067 Review of court order. (1) An insurer against whom an order under ORS 734.059 is directed may petition the court for a hearing and review of the order.

Â Â Â Â Â  (2) Not later than the 15th day after the court receives a petition under subsection (1) of this section, the court shall hold the hearing and review the order. [1989 c.425 Â§12]

Â Â Â Â Â  734.070 [1967 c.359 Â§263; renumbered 734.035 in 1989]

Â Â Â Â Â  734.080 [1967 c.359 Â§264; renumbered 734.039 in 1989]

Â Â Â Â Â  734.110 Jurisdiction of delinquency proceedings; venue. (1) The circuit court shall have original jurisdiction of delinquency proceedings under this chapter, and any court with jurisdiction is authorized to make all necessary or proper orders to carry out the purposes of this chapter.

Â Â Â Â Â  (2) The venue of delinquency proceedings and proceedings under ORS 734.059 and 734.063 against a domestic insurer and the venue of delinquency proceedings against foreign and alien insurers shall be in the Circuit Court for Marion County.

Â Â Â Â Â  (3) At any time after the commencement of a delinquency proceeding or a proceeding under ORS 734.059 and 734.063 the court may issue an order changing the venue of the proceeding on motion of the Director of the Department of Consumer and Business Services or other interested person if the court finds the proceedings may be more economically and efficiently conducted thereby. [1967 c.359 Â§265; 1989 c.425 Â§13]

Â Â Â Â Â  734.120 Exclusive remedy; appeal. (1) Delinquency proceedings pursuant to this chapter shall constitute the sole and exclusive method of rehabilitating, liquidating or conserving an insurer, and no court shall entertain a petition for the commencement of such proceedings, or any other similar procedure, unless the same has been filed in the name of the state on the relation of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An appeal shall lie to the Court of Appeals from an order granting or refusing rehabilitation, liquidation, or conservation, and from every order in delinquency proceedings having the character of a final order as to the particular portion of the proceedings embraced therein. [1967 c.359 Â§266; 1979 c.562 Â§33]

Â Â Â Â Â  734.130 Commencement of delinquency proceeding. (1) The Director of the Department of Consumer and Business Services shall commence a delinquency proceeding by an application to the court for an order directing the insurer to show cause why the director should not have the relief prayed for.

Â Â Â Â Â  (2) The application shall be by petition, verified by the director, setting forth the ground or grounds for the proceeding and the relief demanded.

Â Â Â Â Â  (3) If the court is satisfied from reading the directorÂs petition that the facts therein alleged, if established, would constitute grounds for a delinquency proceeding under this chapter, the court shall issue an order to the insurer to show cause.

Â Â Â Â Â  (4) On the return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with such other relief as the nature of the case and the interests of the policyholders, creditors, stockholders, members, subscribers or the public may require.

Â Â Â Â Â  (5) After commencement of a delinquency proceeding by the director, orders of the court may thereafter be made for any of the purposes relevant upon application of any interested person. [1967 c.359 Â§267]

Â Â Â Â Â  734.140 Injunctions. (1) Upon application by the Director of the Department of Consumer and Business Services for an order to show cause under ORS 734.130, or at any time thereafter, the court may, without notice, issue an injunction restraining the insurer, its officers, directors, stockholders, members, subscribers, agents, employees and all other persons from the transaction of its business or the waste or disposition of its property until the further order of the court.

Â Â Â Â Â  (2) The court may, at any time during a proceeding under this chapter, issue such other injunctions or orders to prevent any of the following activities:

Â Â Â Â Â  (a) The transaction of further business.

Â Â Â Â Â  (b) The transfer of property.

Â Â Â Â Â  (c) Interference with the receiver or with a delinquency proceeding.

Â Â Â Â Â  (d) Waste of the assets of an insurer.

Â Â Â Â Â  (e) Dissipation and transfer of bank accounts.

Â Â Â Â Â  (f) The institution or further prosecution of any actions or proceedings.

Â Â Â Â Â  (g) The obtaining of preferences, judgments, attachments, garnishments or liens against the insurer, its assets or its policyholders.

Â Â Â Â Â  (h) The levying of execution against the insurer, its assets or its policyholders.

Â Â Â Â Â  (i) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer.

Â Â Â Â Â  (j) The withholding from the receiver of books, accounts, documents or other records relating to the business of the insurer.

Â Â Â Â Â  (k) Any other threatened or contemplated action that might lessen the value of the assets of the insurer or prejudice the rights of policyholders, creditors or shareholders, or the administration of any delinquency proceeding.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, no bond shall be required of the director as a prerequisite for the issuance of any injunction or restraining order pursuant to this section. [1967 c.359 Â§268; 1993 c.447 Â§92]

Â Â Â Â Â  734.142 Cooperation with director in delinquency proceedings. (1) Each officer, manager, director, trustee, owner, employee or agent of an insurer, and any other person with authority over or in charge of any portion of the insurerÂs affairs, including any person who exercises control directly or indirectly over activities of the insurer through a holding company or other affiliate of the insurer, shall cooperate with the Director of the Department of Consumer and Business Services in any delinquency proceeding or any investigation preliminary to the proceeding. For purposes of this section, cooperation with the director includes at least the following:

Â Â Â Â Â  (a) Replying promptly in writing to any inquiry from the director requesting such a reply; and

Â Â Â Â Â  (b) Making available to the director any books, accounts, documents or other records, information or property of or pertaining to the insurer and in the possession, custody or control of the insurer.

Â Â Â Â Â  (2) A person shall not obstruct or interfere with the director in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

Â Â Â Â Â  (3) This section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders. [1993 c.447 Â§94]

Â Â Â Â Â  Note: 734.142 and 734.144 were added to and made a part of ORS chapter 734 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  734.144 Immunity of certain persons from civil liability. (1) The following persons are entitled to protection under this section:

Â Â Â Â Â  (a) All receivers responsible for the conduct of a delinquency proceeding, including present and former receivers.

Â Â Â Â Â  (b) All employees of the receiver. For purposes of this section, such employees include all present and former special deputies and assistant special deputies appointed by the Director of the Department of Consumer and Business Services and all persons whom the director, special deputies, or assistant special deputies have employed to assist in a delinquency proceeding. Unless designated as special deputies, attorneys, accountants, auditors and other professional persons or firms who are retained by the receiver as independent contractors and their employees are not entitled to protection under this section.

Â Â Â Â Â  (2) The receiver and employees of the receiver shall have official immunity and shall be immune from civil action and liability, both personally and in their official capacities, for any tort claim or demand, whether groundless or otherwise, arising out of any alleged act, error or omission of the receiver or any employee occurring in the performance of their duties. For purposes of this section, ÂtortÂ has the meaning given that term in ORS 30.260.

Â Â Â Â Â  (3) The receiver and employees of the receiver shall be indemnified from the assets of the insurer against any tort claim arising out of any alleged act, error or omission of the receiver or any employee occurring in the performance of their duties, whether personally or in the official capacity of the receiver or employee. Any indemnification made under this subsection is an administrative expense of the insurer.

Â Â Â Â Â  (4) The provisions of subsections (2) and (3) of this section do not apply in case of malfeasance in office or willful or wanton neglect of duty.

Â Â Â Â Â  (5) In any legal action in which the receiver is a defendant, the portion of any settlement relating to the alleged act, error or omission of the receiver is subject to the approval of the court before which the delinquency proceeding is pending. The court may not approve the portion of the settlement if it determines:

Â Â Â Â Â  (a) That the claim did not occur in the performance of the receiverÂs duties; or

Â Â Â Â Â  (b) That the claim was caused by malfeasance in office or willful or wanton neglect of duty by of the receiver.

Â Â Â Â Â  (6) This section shall not be construed or applied to deprive the receiver or any employee of any immunity, indemnity, benefits of law, rights or any defense otherwise available. [1993 c.447 Â§95]

Â Â Â Â Â  Note: See note under 734.142.

Â Â Â Â Â  734.150 Grounds for rehabilitation of domestic insurers. The Director of the Department of Consumer and Business Services may apply for an order directing the director to rehabilitate a domestic insurer on one or more of the following grounds:

Â Â Â Â Â  (1) The insurer is impaired.

Â Â Â Â Â  (2) The insurer has failed to submit its books, papers, accounts or affairs to the reasonable inspection and examination of the director.

Â Â Â Â Â  (3) Without first obtaining the written consent of the director, the insurer has by contract of reinsurance, or otherwise, transferred or attempted to transfer substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate or reinsure substantially its entire property or business in or with the property or business of any other person, without first having complied with ORS 732.517 to 732.546 and 742.150 to 742.162.

Â Â Â Â Â  (4) The insurer is in such condition that its further transaction of business would be hazardous to its policyholders, creditors, stockholders or the public.

Â Â Â Â Â  (5) The insurer has violated its articles of incorporation, its bylaws, any law of this state or any order of the director.

Â Â Â Â Â  (6) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee or other person, has refused to be examined under oath by the director concerning its affairs, whether in this state or elsewhere, and after reasonable notice of the fact, the insurer has not promptly and effectively terminated the employment and status of the person and all influence of the person on management.

Â Â Â Â Â  (7) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or of its property other than as authorized under the Insurance Code, and the appointment has been made or is imminent, and the appointment might deprive the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings.

Â Â Â Â Â  (8) The insurer has consented to such an order through a majority of its directors, stockholders, members or subscribers.

Â Â Â Â Â  (9) The insurer has failed to pay any obligation to any state or any subdivision thereof or any final judgment rendered against it in any state within 60 days after the judgment became final or within 60 days after time for taking an appeal has expired, or within 60 days after dismissal of an appeal before final determination, whichever date is the later, if the court in which the judgment was entered had jurisdiction over the subject matter.

Â Â Â Â Â  (10) The insurer has had its certificate of authority to transact insurance in this state revoked.

Â Â Â Â Â  (11) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurerÂs assets, forgery or fraud affecting the insurer or other illegal conduct in, by or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

Â Â Â Â Â  (12) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee or other person, if the person has been found by the director to be dishonest or untrustworthy in a way affecting the insurerÂs business.

Â Â Â Â Â  (13) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found to be untrustworthy.

Â Â Â Â Â  (14) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law or within any additional time allowed by the director. [Formerly 738.450; 1993 c.447 Â§96; 1995 c.30 Â§11]

Â Â Â Â Â  734.160 Order of rehabilitation for domestic insurers. (1) An order to rehabilitate a domestic insurer shall direct the Director of the Department of Consumer and Business Services forthwith to take possession of the property of the insurer and to conduct the business thereof, and to take such steps toward removal of the causes and conditions which have made rehabilitation necessary as the court may direct.

Â Â Â Â Â  (2) If at any time the director deems that further efforts to rehabilitate the insurer would be useless, the director may apply to the court for an order of liquidation under ORS 734.180.

Â Â Â Â Â  (3) The director, or any interested person upon due notice to the director, at any time may apply for an order terminating the rehabilitation proceeding and permitting the insurer to resume possession of its property and the conduct of its business, but no such order shall be granted except after a full hearing. [1967 c.359 Â§270]

Â Â Â Â Â  734.170 Grounds for liquidation of domestic insurers. The Director of the Department of Consumer and Business Services may apply for an order directing the director to liquidate the business of a domestic insurer, regardless of whether there has been a prior order directing the director to rehabilitate such insurer, upon any of the grounds specified in ORS 734.150, or if the insurer:

Â Â Â Â Â  (1) Has ceased transacting business for a period of one year;

Â Â Â Â Â  (2) Has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute any action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian, or sequestrator under any laws except the Insurance Code;

Â Â Â Â Â  (3) Has not organized or completed its organization and obtained a certificate of authority as an insurer within the time authorized by law; or

Â Â Â Â Â  (4) Is insolvent. [1967 c.359 Â§271; 1993 c.447 Â§97]

Â Â Â Â Â  734.180 Order of liquidation of domestic insurers. (1) An order to liquidate the business of a domestic insurer shall direct the Director of the Department of Consumer and Business Services forthwith to take possession of the property of the insurer, to liquidate its business, to deal with the insurerÂs property and business in the name of the director or in the name of the insurer as the court may direct, and to give notice to all creditors who may have claims against the insurer to present such claims.

Â Â Â Â Â  (2) The director may apply under this chapter for an order dissolving the corporate existence of a domestic insurer:

Â Â Â Â Â  (a) Upon the application of the director for an order of liquidation of such insurer, or at any time after such order has been granted; or

Â Â Â Â Â  (b) Upon the grounds specified in ORS 734.170 (3), regardless of whether an order of liquidation is sought or has been obtained. [Formerly 738.470]

Â Â Â Â Â  734.190 Grounds for conservation of foreign and alien insurers. The Director of the Department of Consumer and Business Services may apply for an order directing the director to conserve the assets within this state of a foreign or alien insurer upon any one or more of the following grounds:

Â Â Â Â Â  (1) Any of the grounds specified in ORS 734.150; or

Â Â Â Â Â  (2) That its property has been sequestrated in any jurisdiction. [1967 c.359 Â§273; 1993 c.447 Â§98]

Â Â Â Â Â  734.200 Conservation or ancillary receivership of foreign and alien insurers. (1) An order to conserve the assets of a foreign or alien insurer shall direct the Director of the Department of Consumer and Business Services forthwith to take possession of the property of the insurer within this state and to conserve it, subject to the further direction of the court.

Â Â Â Â Â  (2) Whenever a domiciliary receiver has been appointed for any foreign or alien insurer in its domiciliary state, the court shall, on application of the director, appoint the director as the ancillary receiver in this state.

Â Â Â Â Â  (3) An order to liquidate the assets in this state of a foreign or alien insurer shall direct the director forthwith to take possession of the property of the insurer within this state and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver, as provided in this chapter. [1967 c.359 Â§274]

Â Â Â Â Â  734.210 Conduct of delinquency proceedings for domestic insurers. (1) Whenever under this chapter a receiver is to be appointed in delinquency proceedings for an insurer domiciled in this state, the court shall appoint the Director of the Department of Consumer and Business Services as such receiver. The court shall direct the receiver forthwith to take possession of the property of the insurer and to administer the same under the orders of the court.

Â Â Â Â Â  (2) Any deed or other instrument executed under this chapter shall be valid and effectual for all purposes as though the same had been executed by the person affected by any proceedings under this chapter or by its officers pursuant to the direction of its governing board or authority. The filing or recording of the order directing possession to be taken, or a certified copy thereof, in the office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale or other evidence of title duly filed or recorded.

Â Â Â Â Â  (3) In cases where any real property sold by the director is located in a county other than the county wherein the proceeding is pending, the director shall cause a certified copy of the order of the appointment, or order authorizing or ratifying the sale, to be filed with the recording officer for the county in which the property is located.

Â Â Â Â Â  (4) The director as domiciliary receiver shall be responsible on the official bond of the director for the proper administration of all property coming into the possession or control of the director. The court may at any time require an additional bond from the director or the deputies of the director if deemed desirable for the protection of the property. [Formerly 751.020]

Â Â Â Â Â  734.220 Powers of director as receiver. (1) Upon taking possession of the property and business of any person in any proceeding under this chapter, the Director of the Department of Consumer and Business Services shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take such steps as are authorized by the laws of this state for the purpose of rehabilitating, liquidating or conserving the insurer.

Â Â Â Â Â  (2) Upon taking such possession of the property and business of any person, the director as receiver shall:

Â Â Â Â Â  (a) Be vested with the insurerÂs title and interest in and to all assets and property of every kind, both tangible and intangible, except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in this chapter for ancillary receivers appointed in this state as to assets located in this state;

Â Â Â Â Â  (b) Possess, in the name of the insurer or in the name of the director, all rights, privileges, powers and authority granted to insurers in this state or otherwise possessed by insurers generally, without regard to any limitations thereon prescribed in the articles or bylaws of such insurer; and

Â Â Â Â Â  (c) Perform and do all acts which the director may deem necessary, advisable or expedient for the accomplishment or in aid of the purpose for which such possession was taken. [1967 c.359 Â§276]

Â Â Â Â Â  734.230 Deputies and assistants. In connection with delinquency proceedings, the Director of the Department of Consumer and Business Services may appoint one or more special deputy directors to act for the director, and may employ such counsel, clerks, and assistants as the director deems necessary. Unless otherwise provided by the director, no person so appointed shall be deemed a state employee solely by reason of such appointment. The compensation of the special deputies, counsel, clerks or assistants and all expenses of taking possession of the delinquent insurer and of conducting the delinquency proceedings shall be paid out of the funds or assets of the insurer. Within the limits of the duties imposed upon them special deputies shall possess all the powers given to, and, in the exercise of those powers, shall be subject to all the duties imposed upon, the receiver with respect to delinquency proceedings. [1967 c.359 Â§277]

Â Â Â Â Â  734.240 Conduct of delinquency proceedings for foreign insurers. (1) Whenever under this chapter an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the Director of the Department of Consumer and Business Services as ancillary receiver. The director shall file a petition requesting the appointment:

Â Â Â Â Â  (a) If the director finds that there are sufficient assets of such insurer located in this state to justify the appointment of an ancillary receiver; or

Â Â Â Â Â  (b) If 10 or more persons resident in this state having claims against such insurer file a petition with the director requesting the appointment of such ancillary receiver.

Â Â Â Â Â  (2) The domiciliary receiver of an insurer domiciled in a reciprocal state, shall be vested by operation of law with the title to all the property, contracts and rights of action, and all the books and records of the insurer located in this state, and the domiciliary receiver shall have the immediate right to recover balances due from local insurance producers and to obtain possession of any books and records of the insurer found in this state. The domiciliary receiver shall also be entitled to recover the other assets of the insurer located in this state except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover such other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. All remaining assets the ancillary receiver shall promptly transfer to the domiciliary receiver. Subject to the provisions of this section the ancillary receiver and the deputies of the ancillary receiver shall have the same powers and be subject to the same duties with respect to the administration of such assets, as a receiver of an insurer domiciled in this state. [Formerly 751.030; 2003 c.364 Â§85]

Â Â Â Â Â  734.250 Right of domiciliary receiver to sue in this state. The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover any assets of such insurer to which the domiciliary receiver may be entitled under the laws of this state. [1967 c.359 Â§279]

Â Â Â Â Â  734.260 Claims of nonresidents against domestic insurers. (1) In a delinquency proceeding begun in this state against an insurer domiciled in this state, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

Â Â Â Â Â  (2) Controverted claims belonging to claimants residing in reciprocal states may either:

Â Â Â Â Â  (a) Be proved in this state as provided by law; or

Â Â Â Â Â  (b) If ancillary proceedings have been commenced in such reciprocal states, be proved in those proceedings.

Â Â Â Â Â  (3) In the event a claimant elects to prove a claim in ancillary proceedings, if notice of the claim and opportunity to appear and be heard is afforded the domiciliary receiver of this state as provided in ORS 734.270 with respect to ancillary proceedings in this state, the final allowance of such claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within the ancillary state. [Formerly 751.040]

Â Â Â Â Â  734.270 Claims of residents against foreign insurers. (1) In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against such insurer who reside within this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. All such claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

Â Â Â Â Â  (2) Controverted claims belonging to claimants residing in this state may either:

Â Â Â Â Â  (a) Be proved in the domiciliary state as provided by the law of that state; or

Â Â Â Â Â  (b) If ancillary proceedings have been commenced in this state, be proved in those proceedings.

Â Â Â Â Â  (3) In the event that any such claimant elects to prove a claim in this state, the claimant shall file a claim with the ancillary receiver in the manner provided by this chapter for the proving of claims against insurers domiciled in this state, and the claimant shall give notice in writing to the receiver in the domiciliary state, either by registered or certified mail or by personal service at least 40 days prior to the date set for hearing. The notice shall contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any. If the domiciliary receiver, within 30 days after the giving of such notice, shall give notice in writing to the ancillary receiver and to the claimant, either by registered or certified mail or by personal service, of intention to contest such claim, the domiciliary receiver shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount, and shall also be accepted as conclusive as to its priority, if any, against special deposits or other security located within this state. [Formerly 751.050]

Â Â Â Â Â  734.280 Form of claim; notice; hearing. (1) All claims against an insurer, against which delinquency proceedings have been begun, shall set forth in reasonable detail the amount of the claim, or the basis upon which such amount can be ascertained, the facts upon which the claim is based, and the priorities asserted, if any. All such claims shall be verified by the affidavit of the claimant, or someone authorized to act on behalf of the claimant and having knowledge of the facts, and shall be supported by such documents as may be material thereto.

Â Â Â Â Â  (2) All claims filed in this state shall be filed with the receiver, whether domiciliary or ancillary, in this state, on or before the last date for filing as specified in this chapter.

Â Â Â Â Â  (3) After the expiration of any period for filing of claims, the receiver shall report the claims filed within such period to the court, specifying in such report the recommendation of the receiver with respect to the action to be taken thereon. Upon receipt of such report, the court shall fix a time for hearing such claims and shall direct that the claimants or the receiver, as the court shall specify, shall give such notice as the court shall determine to such persons as shall appear to the court to be interested therein. All such notices shall specify the time and place of the hearing and shall concisely state the amount and nature of the claim, the priorities asserted, if any, and the recommendation of the receiver with reference thereto.

Â Â Â Â Â  (4) At the hearing all persons interested shall be entitled to appear and the court shall enter an order allowing, allowing in part, or disallowing the claim. Any such order shall be deemed to be an appealable order. [1967 c.359 Â§282]

Â Â Â Â Â  734.290 Priority of preferred claims. (1) In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. All such claims whether owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where such assets are located.

Â Â Â Â Â  (2) In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state. [1967 c.359 Â§283]

Â Â Â Â Â  734.300 Priority of special deposit claims. The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of such deposits. If there is a deficiency in any such deposit so that claims secured thereby are not fully discharged therefrom, the claimants may share in the general assets, but such sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit. [1967 c.359 Â§284]

Â Â Â Â Â  734.310 Priority of secured claims. The owner of a secured claim against an insurer for which a receiver has been appointed in this or any other state may surrender the security and file a claim as a general creditor, or the claim may be discharged by resort to the security, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. If the amount of the deficiency has been adjudicated in ancillary proceedings as provided in this chapter, or if it has been adjudicated by a court of competent jurisdiction in proceedings in which the domiciliary receiver has had notice and opportunity to be heard, such amount shall be conclusive; otherwise the amount shall be determined in the delinquency proceeding in the domiciliary state. [Formerly 751.080]

Â Â Â Â Â  734.320 Attachment and garnishment of assets. During the pendency of delinquency proceedings in this or any reciprocal state no action or proceeding in the nature of an attachment, garnishment or execution shall be commenced or maintained in the courts of this state against the delinquent insurer or its assets. Any lien obtained by any such action or proceeding within four months prior to the commencement of any such delinquency proceeding or at any time thereafter shall be void as against any rights arising in such delinquency proceeding. [1967 c.359 Â§286]

Â Â Â Â Â  734.330 [Formerly 751.110; repealed by 1993 c.447 Â§122]

Â Â Â Â Â  734.340 Date rights fixed on liquidation. The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers, and all other persons interested in its estate, shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court which makes the order, subject to the provisions of ORS 734.380 with respect to the rights of claimants holding contingent claims. [1967 c.359 Â§288]

Â Â Â Â Â  734.350 Voidable transfers. (1) Any transfer of, or lien upon, the property of an insurer, other than as provided in ORS 734.320 which is made or created within four months prior to the commencement of a delinquency proceeding with the intent of giving to any creditor, or of enabling the creditor to obtain, a greater percentage of the debt than any other creditor of the same class, and which is accepted by such creditor having reasonable cause to believe that such a preference will occur, shall be voidable.

Â Â Â Â Â  (2) Every director, officer, employee, stockholder, member, subscriber, and any other person acting on behalf of such insurer who shall be concerned in any such act or deed and every person receiving thereby any property of such insurer or the benefit thereof, shall be personally liable therefor and shall be bound to account to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The director, as receiver in any proceeding under this chapter, may avoid any transfer of, or lien upon, the property of an insurer which any creditor, stockholder, subscriber or member of such insurer might have avoided, and may recover the property so transferred, unless such person was a bona fide holder for value prior to the commencement of the delinquency proceeding. Such property or its value may be recovered from anyone who has received it, except a bona fide holder for value as specified in this subsection. [1967 c.359 Â§289]

Â Â Â Â Â  734.360 Preference of claims. Except as provided in ORS 734.310 for secured claims, the claims to be paid in full in delinquency proceedings prior to the payment of any other claims, and the order of payment, shall be:

Â Â Â Â Â  (1) Expenses of administration of the delinquency proceedings and expenses of the Oregon Insurance Guaranty Association or similar organization in another state handling claims in accordance with ORS 734.510 to 734.710;

Â Â Â Â Â  (2) All claims under policies, including third party claims and claims under nonassessable policies for unearned premiums, and all claims by the Oregon Insurance Guaranty Association, the Oregon Life and Health Insurance Guaranty Association or any similar organization in another state for payment of covered claims or contractual obligations;

Â Â Â Â Â  (3) Claims legally due and owing by the insurer to the United States;

Â Â Â Â Â  (4) If the insurer is domiciled in this state, compensation or wages actually owing to salaried employees other than officers of the insurer, for services rendered within three months prior to the commencement of the delinquency proceeding, but not exceeding $2,000 for each such employee;

Â Â Â Â Â  (5) Claims legally due and owing by the insurer to this state; and

Â Â Â Â Â  (6) Claims, including special deposit claims, owing to any person, including this state, that by the laws of this state is entitled to priority. [1967 c.359 Â§290; 1977 c.793 Â§7; 1983 c.223 Â§1; 2001 c.974 Â§3]

Â Â Â Â Â  734.370 Offsets. No offsets shall be allowed in cases of mutual debts or mutual credits between the insurer and another person in connection with any domestic delinquency proceeding under this chapter, except for cases of policy loans and cases of reinsurance and except for insurance producersÂ balances, excluding unearned return commissions. [1967 c.359 Â§291; 1989 c.425 Â§14; 2003 c.364 Â§86]

Â Â Â Â Â  734.380 Allowance of certain claims. (1) A contingent claim against an insurer or a claim based upon a cause of action or suit against an insured of an insurer shall be filed, presented and reported in the same manner and within the same time limitations as provided in this chapter for a noncontingent claim. Such claims shall be allowed to share in a distribution of assets in the same manner as noncontingent claims of the same class and priority, provided that before any such sharing and distribution:

Â Â Â Â Â  (a) If the claim is a contingent claim against the insurer, it becomes an absolute claim either as a result of proof presented or litigation; or

Â Â Â Â Â  (b) If the claim is based upon a cause of action or suit against an insured of the insurer, a judgment is obtained against the insured or it may be reasonably inferred from proof presented that the claimant would be able to obtain such a judgment; in no case, however, shall all of the claims so presented and allowed arising out of a single act of the insured exceed the maximum liability of the insurer under its policy with or affecting the insured.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall prevent or bar the Director of the Department of Consumer and Business Services from compromising a disputed claim with the claimant, whether contingent or noncontingent, if such compromise is justified and supported by the facts and circumstances.

Â Â Â Â Â  (3) If full or partial distribution to noncontingent claimants is authorized or directed by the court prior to satisfaction of the requirements of subsection (1)(a) or (b) of this section, with respect to particular claims the director shall retain a sum equal to the amount which would have been paid on the contingent claim if such requirements had then been met. The amount so withheld shall be distributed to the person or persons found by the court to be entitled thereto at such time as the claim is fully established as provided in subsection (1) of this section, or the director is satisfied that the claim is without merit or cannot be so proved or established, or the statute of limitations, if timely asserted, would bar further consideration or recovery thereon.

Â Â Â Â Â  (4) No judgment entered after the date of entry of a liquidation order shall be considered in the liquidation proceedings as evidence of liability or of the amount of damages, and no judgment entered on default or inquest or by collusion after commencement of a delinquency proceeding shall be considered as conclusive evidence in the liquidation proceeding, either of liability or of the amount of damages. [1967 c.359 Â§292]

Â Â Â Â Â  734.390 Time to file claims. (1) If upon the granting of an order of liquidation under this chapter, or at any time thereafter during the liquidation proceeding, the insurer shall not be clearly solvent, the court shall, after such notice and hearing as it considers proper, make an order declaring the insurer to be insolvent. Thereupon, regardless of any prior notice which may have been given to creditors, the Director of the Department of Consumer and Business Services shall notify all persons who may have claims against the insurer and who have not filed proper proofs thereof, to present the same to the director, at a place specified in the notice, within four months from the date of the entry of such insolvency order or within such longer time as the court shall prescribe. The last day for filing of proofs of claims shall be specified in the notice. The notice shall be given in a manner determined by the court.

Â Â Â Â Â  (2) Proofs of claims may be filed subsequent to the date specified, but no such claim shall share in the distribution of the assets until all allowed claims, proofs of which have been filed on or before such date, have been paid in full. [1967 c.359 Â§293]

Â Â Â Â Â  734.400 Report for assessment; domestic mutual and reciprocal insurers. Within three years from the date an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer was filed in the office of the clerk of the court by which such order was made, the Director of the Department of Consumer and Business Services may make a report to the court setting forth:

Â Â Â Â Â  (1) The reasonable value of the assets of the insurer;

Â Â Â Â Â  (2) The insurerÂs probable liabilities; and

Â Â Â Â Â  (3) The probable necessary assessment, if any, to pay all claims and expenses in full, including expenses of administration. [1967 c.359 Â§294]

Â Â Â Â Â  734.410 Levy of assessment; domestic mutual and reciprocal insurers. (1) Upon the basis of the report provided for in ORS 734.400, including any amendments thereof, the court, ex parte, may levy one or more assessments against all persons who, as shown by the records of the insurer, were members (in the case of a mutual insurer) or subscribers (in the case of a reciprocal insurer) at any time within one year prior to the commencement of the delinquency proceeding.

Â Â Â Â Â  (2) Such assessment or assessments shall cover the excess of the probable liabilities over the reasonable value of the assets, together with the estimated cost of collection and percentage of uncollectibility thereof. The total of all assessments against any member or subscriber, with respect to any policy, whether levied pursuant to this chapter or pursuant to any other provisions of the Insurance Code, shall be no greater than the amount specified in the policy of the member or subscriber and as limited under the Insurance Code; except that, if the court finds that the policy was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, the court may determine the upper limit of such assessment on the basis of such minimum rate.

Â Â Â Â Â  (3) No assessment shall be levied against any member or subscriber with respect to any nonassessable policy issued in accordance with the Insurance Code. [1967 c.359 Â§295]

Â Â Â Â Â  734.420 Order to pay assessment. After levy of assessment as provided in ORS 734.410 and upon the filing of a further detailed report by the Director of the Department of Consumer and Business Services, the court shall issue an order directing each member (in the case of a mutual insurer) or each subscriber (in the case of a reciprocal insurer) if the member or subscriber shall not pay the amount assessed against the member or subscriber to the director on or before a day to be specified in the order, to show cause why the member or subscriber should not be held liable to pay such assessment together with costs as set forth in ORS 734.440, and why the director should not have judgment therefor. [1967 c.359 Â§296]

Â Â Â Â Â  734.430 Publication and transmittal of assessment order. The Director of the Department of Consumer and Business Services shall cause a notice of the assessment order issued under ORS 734.420, which shall set forth a brief summary of the contents of such order, to be:

Â Â Â Â Â  (1) Published in such manner as shall be directed by the court; and

Â Â Â Â Â  (2) Enclosed in a sealed envelope, addressed and mailed, postage prepaid, to each member or subscriber liable thereunder, at the last-known address of the member or subscriber as it appears on the records of the insurer, at least 20 days before the return day of the order to show cause specified in the assessment order. [1967 c.359 Â§297]

Â Â Â Â Â  734.440 Judgment upon assessment. (1) On the return day of the order to show cause specified in the assessment order issued under ORS 734.420, if the member or subscriber does not appear and serve verified objections upon the Director of the Department of Consumer and Business Services, the court shall make an order adjudging that such member or subscriber is liable for the amount of the assessment against the member or subscriber, together with $10 costs, and that the director may have judgment against the member or subscriber therefor.

Â Â Â Â Â  (2) If on such return day the member or subscriber shall appear and serve verified objections upon the director, there shall be a full hearing before the court or a referee to hear and determine the matter. The court, after such hearing, shall make an order either negativing the liability of the member or subscriber to pay the assessment or affirming liability to pay the whole or some part thereof, together with $25 costs and the necessary disbursements incurred at such hearing, and directing that the director, in the latter case, may have judgment therefor. [1967 c.359 Â§298; 2003 c.576 Â§221]

OREGON INSURANCE GUARANTY ASSOCIATION

Â Â Â Â Â  734.510 Definitions for ORS 734.510 to 734.710. As used in ORS 734.510 to 734.710, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssociationÂ means the Oregon Insurance Guaranty Association created by ORS 734.550.

Â Â Â Â Â  (2) ÂBoardÂ means the board of directors of the association.

Â Â Â Â Â  (3) ÂControlled insurerÂ means an insurer 70 percent or more of whose stock is owned by a corporation, or by two or more corporations that are under common ownership.

Â Â Â Â Â  (4)(a) ÂCovered claimÂ means an unpaid claim, including a claim for unearned premiums and a claim by the WorkersÂ Benefit Fund for payments made pursuant to ORS chapter 656, that arises out of and is within the coverage and limits of an insurance policy to which ORS 734.510 to 734.710 apply and which is in force at the time of the occurrence giving rise to the unpaid claim, made by a person insured under such policy or by a person suffering injury or damage for which a person insured under such policy is legally liable, if:

Â Â Â Â Â  (A) The insurer issuing the policy becomes an insolvent insurer after September 9, 1971; and

Â Â Â Â Â  (B) The claimant or insured is a resident of this state at the time of the occurrence giving rise to the unpaid claim, or the property for which claim arises is permanently located in this state.

Â Â Â Â Â  (b) ÂCovered claimÂ does not include:

Â Â Â Â Â  (A) Any amount in excess of the applicable limits of liability provided by an insurance policy to which ORS 734.510 to 734.710 apply;

Â Â Â Â Â  (B) Any amount due any reinsurer, insurer, insurance pool or underwriting association as subrogated recoveries or otherwise;

Â Â Â Â Â  (C) Except for claims arising out of workersÂ compensation policies subject to ORS chapter 656, a claim filed with the association after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer; or

Â Â Â Â Â  (D) Any first party claim by an insured whose net worth exceeds $25 million on December 31 of the year next preceding the date the insurer becomes an insolvent insurer, provided that an insuredÂs net worth on such date is deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis.

Â Â Â Â Â  (5) ÂDividendÂ means any payment made to the stockholders of a controlled insurer, which payment is directly related to ownership of the stock.

Â Â Â Â Â  (6) ÂInsolvent insurerÂ means a member insurer:

Â Â Â Â Â  (a) Authorized to transact insurance in this state either at the time the policy was issued or at the time of the occurrence giving rise to the unpaid claim;

Â Â Â Â Â  (b) Against which a final order of liquidation, with a finding of insolvency, has been entered by a court of competent jurisdiction in the insurerÂs domicile after September 9, 1971; and

Â Â Â Â Â  (c) With respect to which no order, judgment or finding relating to the insolvency of the insurer, whether preliminary or temporary in nature or otherwise, has been issued by a court of competent jurisdiction or by any insurance commissioner, insurance department or similar official or body prior to September 9, 1971, or which was in fact insolvent prior to September 9, 1971, and such de facto insolvency was or should have been known by the chief insurance regulatory official of its domicile.

Â Â Â Â Â  (7) ÂMember insurerÂ means an insurer, including a reciprocal insurer, authorized to transact insurance in this state that writes any kind of insurance to which ORS 734.510 to 734.710 apply.

Â Â Â Â Â  (8) ÂNet direct written premiumsÂ means direct gross premiums written in this state on insurance policies to which ORS 734.510 to 734.710 apply, less return premiums thereon and dividends paid or credited to policyholders on such direct business. ÂNet direct written premiumsÂ does not include premiums on contracts between insurers or reinsurers.

Â Â Â Â Â  (9) ÂPlanÂ means the plan of operation of the association established pursuant to ORS 734.590. [1971 c.616 Â§5; 1977 c.793 Â§8; 2001 c.974 Â§1; 2003 c.576 Â§556]

Â Â Â Â Â  734.520 Purpose. The purpose of ORS 734.510 to 734.710 is to provide for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, to provide an association to assess the cost of such protection among insurers and to assist in the liquidation of insurers as provided in this chapter. [1971 c.616 Â§2]

Â Â Â Â Â  734.530 Construction. ORS 734.510 to 734.710 shall be liberally construed to effect the purposes provided in ORS 734.520. [1971 c.616 Â§3]

Â Â Â Â Â  734.540 Application. ORS 734.510 to 734.710 apply to all kinds of direct insurance except life, health, title, surety, credit, mortgage guaranty, home protection insurance, wet marine and transportation insurance and insurance against the risk of economic loss assumed under a less than fully insured employee health benefit plan whether issued or delivered as health or casualty insurance. [1971 c.616 Â§4; 1977 c.600 Â§2; 1981 c.247 Â§14; 1993 c.649 Â§7]

Â Â Â Â Â  734.550 Oregon Insurance Guaranty Association; all insurers required to be members; formation of operating plan. There is created the Oregon Insurance Guaranty Association. Each insurer that is a member insurer shall become and remain a member of the association as a condition of its authority to transact insurance in this state. The association shall perform its functions in accordance with a plan of operation established under ORS 734.590, and shall exercise its powers through its board of directors. [1971 c.616 Â§6]

Â Â Â Â Â  734.555 Application to association of certain laws governing corporations; exception. The provisions, procedures and requirements of ORS chapter 60 relating to a registered office, registered agent and to service of process, notice and demand shall govern the Oregon Insurance Guaranty Association, except that the Director of the Department of Consumer and Business Services shall be substituted for the Secretary of State as the person with whom all filings shall be made and upon whom, in the circumstances specified by statute, such service may be effected. [1977 c.600 Â§6; 1987 c.846 Â§12]

Â Â Â Â Â  734.560 Association board of directors; terms; vacancies; compensation and expenses; quorum. (1) The board of directors of the Oregon Insurance Guaranty Association shall consist of nine members selected by the member insurers, subject to the approval of the Director of the Department of Consumer and Business Services. The term of each member of the board shall be as specified in the plan, but in no event for longer than four years. A vacancy on the board shall be filled for the remainder of the unexpired term in the same manner as for the initial selection. If the initial selection of members is not made within 60 days after September 9, 1971, the director may select the initial members.

Â Â Â Â Â  (2) In making or approving selections to the board, the director shall consider, among other things, whether member insurers are fairly represented.

Â Â Â Â Â  (3) A member of the board shall receive no compensation for services as a member. However, a member shall be reimbursed by the association for actual and necessary travel and other expenses incurred by the member in the performance of duties.

Â Â Â Â Â  (4) A majority of the members of the board constitutes a quorum for the transaction of business. [1971 c.616 Â§7]

Â Â Â Â Â  734.570 Required functions of association. The Oregon Insurance Guaranty Association shall:

Â Â Â Â Â  (1) Be obligated to pay covered claims existing at the time of determination of insolvency of an insurer or arising within 30 days after the determination of insolvency. Except for covered claims arising out of workersÂ compensation policies, such obligation shall include only that amount of each covered claim that is less than $300,000. The association shall pay the full amount of any covered claim arising out of a workersÂ compensation policy, less any amount paid on a covered claim by the WorkersÂ Benefit Fund pursuant to ORS chapter 656. In no event shall the association be obligated in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises, or for claims arising after the policy expiration, policy replacement by the insured or policy cancellation caused by the insured.

Â Â Â Â Â  (2) Be the insurer to the extent of the associationÂs obligation on the covered claims and to such extent have all the rights, duties and obligations of the insolvent insurer as if the insurer had not become insolvent.

Â Â Â Â Â  (3) Assess member insurers the amounts necessary to pay the expenses incurred by the association in meeting its obligations and exercising its duties and powers under ORS 734.510 to 734.710. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year bears to the net direct written premiums of all member insurers for the preceding calendar year, but shall in no event exceed in any one year two percent of the member insurerÂs net direct written premiums for the preceding calendar year. Each member insurer shall be notified of an assessment not later than the 30th day before the day it is due. If the funds of the association do not provide in any one year an amount sufficient to pay the obligations and expenses of the association, the funds available shall be prorated among the obligations and expenses, and the unpaid portions shall be paid as soon thereafter as funds become available. If an assessment would cause a member insurerÂs financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance, the association may exempt from or defer payment of the assessment, in whole or in part, by the member insurer. However, if the member insurer is a controlled insurer, the association, in making determinations regarding the exemption or deferral of assessments, shall treat all dividends paid during the three calendar years immediately preceding the year in which the assessment is made as assets of the insurer just as if such dividends had not been paid. Each member insurer designated as a servicing facility may set off against any assessment authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer in its capacity as a servicing facility.

Â Â Â Â Â  (4) Investigate claims brought against the association and adjust, compromise, settle and pay covered claims to the extent of the associationÂs obligation, and review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested.

Â Â Â Â Â  (5) Reimburse servicing facilities and employees of the association for obligations and expenses incurred and paid in the handling of claims on behalf of the association, and pay all other expenses the association incurs in carrying out ORS 734.510 to 734.710. [1971 c.616 Â§8; 1977 c.793 Â§9; 2001 c.974 Â§9]

Â Â Â Â Â  734.575 Refunds from association deposited in General Fund. Any sums acquired by refund from the Oregon Insurance Guaranty Association that have previously been written off by contributing insurers and offset against corporate excise taxes or fire insurance gross premiums taxes, and are not then needed for purposes of ORS 734.510 to 734.710, shall be paid by the association to the Director of the Department of Consumer and Business Services and deposited with the State Treasurer for credit to the General Fund of this state. [1977 c.793 Â§3; 1985 c.686 Â§1; 1995 c.786 Â§8; 2003 c.568 Â§4]

Â Â Â Â Â  734.577 [1987 c.582 Â§1; 1991 c.67 Â§196; 2003 c.14 Â§448; repealed by 2005 c.755 Â§59]

Â Â Â Â Â  734.579 Recoupment assessments; rules. (1) Each member insurer subject to an Oregon Insurance Guaranty Association assessment pursuant to ORS 734.570 (3) shall recoup the amount of the assessment through a recoupment assessment imposed on net direct written premiums. The member insurer shall fix the amount of the recoupment assessment at an amount sufficient to reimburse the member insurer for the amount of Oregon Insurance Guaranty Association assessments paid by the member insurer.

Â Â Â Â Â  (2) Each member insurer shall annually certify to the Director of the Department of Consumer and Business Services the total amount of recoupment assessments assessed for the year and that the amount assessed does not exceed the amount of Oregon Insurance Guaranty Association assessments imposed and not previously recouped or offset against corporate excise taxes or fire insurance gross premiums taxes.

Â Â Â Â Â  (3) The director may by rule establish a minimum threshold for which a recoupment assessment under subsection (1) of this section need not be made.

Â Â Â Â Â  (4) The Department of Consumer and Business Services, pursuant to rules adopted by the director, may audit member insurer determinations of recoupment assessments.

Â Â Â Â Â  (5) Recoupment assessments shall be separately stated on premium billing statements. Recoupment assessments may not be considered gross premiums for any purpose. [2003 c.568 Â§2]

Â Â Â Â Â  734.580 Discretionary functions of association. The Oregon Insurance Guaranty Association may:

Â Â Â Â Â  (1) With the approval of the Director of the Department of Consumer and Business Services, employ or retain such persons or designate such servicing facilities as are necessary to handle claims and perform the other duties of the association. Servicing facilities so designated may be foreign corporations or associations.

Â Â Â Â Â  (2) Borrow funds necessary to carry out ORS 734.510 to 734.710, in such manner as may be specified in the plan.

Â Â Â Â Â  (3) Sue or be sued.

Â Â Â Â Â  (4) Negotiate and become a party to such contracts as are necessary to carry out ORS 734.510 to 734.710.

Â Â Â Â Â  (5) At the end of any calendar year, refund to member insurers, in proportion to an insurerÂs payments to the association, that amount by which the board of directors find that the funds of the association exceed its current claims and expenses plus the liabilities estimated for the coming year.

Â Â Â Â Â  (6) Perform such other acts as are necessary or proper to carry out ORS 734.510 to 734.710. [1971 c.616 Â§9]

Â Â Â Â Â  734.590 Plan of operation; submission to director; rules. (1) The Oregon Insurance Guaranty Association shall submit to the Director of the Department of Consumer and Business Services not later than 90 days after September 9, 1971, a plan of operation, and may thereafter submit such amendments thereto as will provide for the reasonable and equitable exercise of the duties and powers of the association. The plan of operation, and any amendments thereto, shall become effective upon approval in writing by the director.

Â Â Â Â Â  (2) If the association fails to submit a plan that receives the approval of the director as provided in subsection (1) of this section, or if the association thereafter fails to maintain a plan satisfactory to the director, the director shall by rule prescribe a plan of operation that meets the standards provided in subsection (1) of this section. A plan prescribed by the director shall remain in effect until the director by rule provides otherwise.

Â Â Â Â Â  (3) No member insurer shall fail to comply with the currently effective plan of operation. [1971 c.616 Â§10]

Â Â Â Â Â  734.600 Contents of plan of operation. A plan of operation shall:

Â Â Â Â Â  (1) Establish procedures for the submission, processing and payment of claims against the Oregon Insurance Guaranty Association.

Â Â Â Â Â  (2) Establish procedures for record keeping, payment of expenses and administration of all other financial affairs of the association.

Â Â Â Â Â  (3) Establish times and places for meetings of the board.

Â Â Â Â Â  (4) Establish procedures for selection of the board of directors and for approval of that selection by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) Establish a procedure for appeal by a member insurer to the director of final actions or decisions of the association.

Â Â Â Â Â  (6) Establish such other procedures as may be necessary or proper to carry out the duties and powers of the association. [1971 c.616 Â§11]

Â Â Â Â Â  734.610 Notification to association of insurer insolvency; furnishing association with premium information. The Director of the Department of Consumer and Business Services shall:

Â Â Â Â Â  (1) Notify the Oregon Insurance Guaranty Association of the insolvency of an insurer not later than three days after the director receives notice of the determination of insolvency.

Â Â Â Â Â  (2) Upon request of the board, provide the association with a statement of the net direct written premiums of each member insurer for the preceding calendar year. [1971 c.616 Â§12]

Â Â Â Â Â  734.620 Notification of insolvency to insured persons; revocation of designation of servicing facility. The Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Require the Oregon Insurance Guaranty Association to notify the insureds of an insolvent insurer of the determination of insolvency and of their rights under ORS 734.510 to 734.710. Such notification may be by:

Â Â Â Â Â  (a) Certified or first-class mail to the address of each such person as it last appears in the records of the director or the insurer;

Â Â Â Â Â  (b) Publication in a newspaper of general circulation in this state if the addresses of those persons to be notified is not available from the records of the director or the insurer; or

Â Â Â Â Â  (c) Any combination of the methods referred to in paragraphs (a) and (b) of this subsection that the association considers likely to inform the persons of their rights under ORS 734.510 to 734.710.

Â Â Â Â Â  (2) Revoke the designation of any servicing facility that the director finds is not processing and paying claims in the manner provided in the plan and in ORS 734.510 to 734.710. [1971 c.616 Â§13]

Â Â Â Â Â  734.630 Assignment of claim rights; filing statements of paid claims; effect of claim settlements. (1) Any person who recovers on a covered claim under ORS 734.510 to 734.710 thereby assigns the rights of the person under the insurance policy to the Oregon Insurance Guaranty Association to the extent of such recovery. Every person who seeks the protection of ORS 734.510 to 734.710 shall cooperate with the association to the same extent such person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insureds of an insolvent insurer for any sums paid, except for those causes of action the insolvent insurer would have had if such sums had been paid by the insolvent insurer. If an insolvent insurer operates on the assessment plan, the payment of claims by the association does not reduce the liability of the insured to the receiver for unpaid assessments.

Â Â Â Â Â  (2) Periodically the association shall file with the receiver statements of the covered claims paid by the association and estimates of anticipated claims against the association. Such filings shall preserve the rights of the association against the assets of the insolvent insurer.

Â Â Â Â Â  (3) The receiver shall be bound by settlements of covered claims by the association or a similar organization in another state. The court having jurisdiction shall grant such claims priority in accordance with ORS 734.360. [1971 c.616 Â§14; 2001 c.974 Â§4]

Â Â Â Â Â  734.635 Disbursing assets of insolvent insurer to association; court approval; notice to other states. (1) Not later than 120 days from the date the order of liquidation of a member insurer is filed in the office of the clerk of the court by which the order was made, that insurerÂs receiver shall make application to the court for approval of a proposal to disburse the insurerÂs marshalled assets to the Oregon Insurance Guaranty Association from time to time as those assets become available.

Â Â Â Â Â  (2) A proposal made by a receiver under subsection (1) of this section shall include, but not be limited to, provisions for:

Â Â Â Â Â  (a) Reserving amounts for the payment of those claims described in ORS 734.360;

Â Â Â Â Â  (b) Disbursing the marshalled assets of the insolvent insurer to the association in an amount estimated to be at least equal to the claim payments to be made by the association for which the association could assert a claim against the insolvent insurer;

Â Â Â Â Â  (c) Disbursing the marshalled assets in the amount available when the marshalled assets do not equal the amount of the claim payments to be made by the association for which the association could assert a claim against the insolvent insurer;

Â Â Â Â Â  (d) Securing an agreement from the association to return to the receiver any assets previously disbursed that may be required to pay the claims of secured creditors and the claims described in ORS 734.360; and

Â Â Â Â Â  (e) A complete report by the association to the receiver accounting for all assets disbursed to the association under this section, expenditures made from those assets and any interest earned by the association on those assets.

Â Â Â Â Â  (3) When an insurerÂs receiver intends to make application to a court for approval of a proposal to disburse the insurerÂs marshalled assets to the association under this section, the receiver shall give notice of the application, at least 30 days prior to filing the application with the court, to the insurance supervisory official and the insurance guaranty agency that performs functions similar to that of the association of each state in which the insolvent insurer was authorized. [1977 c.793 Â§2; 2001 c.974 Â§10]

Â Â Â Â Â  734.640 Claim priority. (1) Any person who has a claim under an insurance policy against an insurer other than an insolvent insurer which would also be a covered claim against an insolvent insurer must first exhaust the remedies under such policy.

Â Â Â Â Â  (2) Any person who has a claim that may also be recovered from one or more insurance guaranty agencies that perform functions similar to that of the Oregon Insurance Guaranty Association shall first seek recovery from whichever organization serves the place of residence of the insured, except that:

Â Â Â Â Â  (a) Recovery on first party claims for damage to property with a permanent location shall first be sought from whichever organization serves the location of the property; and

Â Â Â Â Â  (b) Recovery on workersÂ compensation claims shall first be sought from whichever organization serves the residence of the claimant.

Â Â Â Â Â  (3) Any recovery under ORS 734.510 to 734.710 from the association shall be reduced by the amount of any recovery pursuant to subsections (1) and (2) of this section. [1971 c.616 Â§16; 1977 c.793 Â§10]

Â Â Â Â Â  734.650 Notifying director of impaired insurers; examination; reports on impaired insurers. (1) Whenever the board obtains any information indicating that any member insurer is impaired or in a financial condition hazardous to the policyholders or the public, the board shall so notify the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The board may request the director to examine any member insurer that the board in good faith believes to be impaired or in a financial condition hazardous to the policyholders or the public. The director shall cause the examination to begin within 30 days after the receipt of any such request. Except as otherwise provided in ORS 734.510 to 734.710, the examination shall be conducted as provided in ORS chapter 731.

Â Â Â Â Â  (3) The director shall report the results of an examination to the board and shall notify the board whenever the director has reasonable cause to believe during an examination that the insurer is impaired or insolvent. The results of the completed examination shall not be released to the board before release to the public. The request for examination shall not be available for public inspection before release of the results of the examination to the public.

Â Â Â Â Â  (4) The board may make such reports and recommendations to the director regarding the insolvency, liquidation, rehabilitation or conservation of member insurers as the board considers appropriate. Any such reports or recommendations are not public records. [1971 c.616 Â§17]

Â Â Â Â Â  734.660 Regulation of association as insurer. The Oregon Insurance Guaranty Association is subject to regulation by the Director of the Department of Consumer and Business Services in the same manner as an insurer. Not later than March 30 of each year, the board shall submit to the director, in a form approved by the director, a financial report for the preceding year. [1971 c.616 Â§18]

Â Â Â Â Â  734.670 Exemption of association from payment of fees and taxes. Except for taxes levied on real or personal property, the Oregon Insurance Guaranty Association shall be exempt from the payment of all fees and taxes levied by this state or by any city, county, district or other political subdivision of this state. [1971 c.616 Â§19]

Â Â Â Â Â  734.680 [1971 c.616 Â§20; repealed by 1977 c.793 Â§11]

Â Â Â Â Â  734.690 Immunity from legal action. No person shall have a cause of action against any member insurer, the Oregon Insurance Guaranty Association or its employees or servicing facilities, any member of the board, or the Director of the Department of Consumer and Business Services or employees of the director for any action taken by them in carrying out ORS 734.510 to 734.710. [1971 c.616 Â§21]

Â Â Â Â Â  734.695 Liability of insured of insolvent insurer. (1) The insured of an insolvent insurer may not be personally liable for amounts due any reinsurer, insurer, insurance pool or underwriting association as subrogation recoveries or otherwise up to the applicable limits of liability provided by the insurance policy issued by the insolvent insurer.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, and except for claims arising out of workersÂ compensation policies subject to ORS chapter 656, the Oregon Insurance Guaranty Association may recover from the following persons the amount of any covered claim paid on behalf of such person under ORS 734.510 to 734.710:

Â Â Â Â Â  (a) Any insured whose net worth exceeds $25 million on December 31 of the year next preceding the date the insurer becomes an insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under ORS 734.510 to 734.710; and

Â Â Â Â Â  (b) Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under ORS 734.510 to 734.710. [1977 c.793 Â§4; 2001 c.974 Â§2]

Â Â Â Â Â  734.700 Defense of claims on default of insolvent insurer. (1) Any pending proceeding in which an insolvent insurer is a party or is obligated to defend a party in any court of this state shall be stayed for 60 days after the date a receiver is appointed by the court to permit the Oregon Insurance Guaranty Association time to prepare a defense in such proceedings.

Â Â Â Â Â  (2) If any covered claim arises from a judgment based on the default of the insolvent insurer or its failure to defend an insured, the association may apply to have such judgment set aside, and, upon such application shall be permitted to defend against the claim on the merits. [1971 c.616 Â§22]

Â Â Â Â Â  734.710 Administration of delinquency proceeding claims and expenses; application of ORS 734.014, 734.026 and 734.110 to 734.440 to insurers. (1) In any delinquency proceeding involving a member insurer, the claims and expenses of the insurer shall be administered as provided in ORS 734.510 to 734.710.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 734.510 to 734.710, ORS 734.014, 734.026 and 734.110 to 734.440 apply to a member insurer. [1971 c.616 Â§23]

OREGON LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION

Â Â Â Â Â  734.750 Short title. ORS 734.750 to 734.890 may be cited as the Oregon Life and Health Insurance Guaranty Association Act. [1975 c.251 Â§2]

Â Â Â Â Â  734.760 Definitions for ORS 734.750 to 734.890. As used in ORS 734.750 to 734.890, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccountÂ means any of the three accounts created under ORS 734.800.

Â Â Â Â Â  (2) ÂAssociationÂ means the Oregon Life and Health Insurance Guaranty Association created under ORS 734.800.

Â Â Â Â Â  (3) ÂContractual obligationÂ means any obligation under covered policies.

Â Â Â Â Â  (4) ÂCovered policyÂ means any policy or contract to which ORS 734.750 to 734.890 apply.

Â Â Â Â Â  (5) ÂImpaired insurerÂ means a member insurer deemed by the Director of the Department of Consumer and Business Services after September 13, 1975, to be potentially unable to fulfill its contractual obligations, excluding insolvent insurers.

Â Â Â Â Â  (6) ÂInsolvent insurerÂ means an insurer:

Â Â Â Â Â  (a) That was a member insurer either at the time the policy was issued or when the insured event occurred, or any insurer that has acquired direct policy obligations from a member insurer through purchase, merger, consolidation, reinsurance or otherwise, whether or not the acquiring insurer held a certificate of authority to transact insurance in this state at the time the policy was issued or when the insured event occurred; and

Â Â Â Â Â  (b) That, after September 13, 1975, becomes insolvent and is placed under a final order of liquidation, rehabilitation or conservation by a court of competent jurisdiction.

Â Â Â Â Â  (7) ÂMember insurerÂ means any insurer authorized to transact in this state any kind of insurance to which ORS 734.750 to 734.890 apply.

Â Â Â Â Â  (8) ÂPremiumsÂ means direct gross insurance, including annuity, premiums written on covered policies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. ÂPremiumsÂ does not include premiums on contracts between insurers and reinsurers or any premiums on policies or contracts excluded under ORS 734.790.

Â Â Â Â Â  (9) ÂResidentÂ means a person to whom contractual obligations are owed by a member insurer which is determined to be an impaired or insolvent insurer at a time when the person is a resident of this state. [1975 c.251 Â§6; 1987 c.414 Â§180; 1991 c.811 Â§1]

Â Â Â Â Â  734.770 Purpose. The purpose of ORS 734.750 to 734.890 is to protect the persons specified in ORS 734.790, subject to certain limitations, against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in ORS 734.790, because of the impairment or insolvency of the insurer issuing such policies or contracts. To provide this protection:

Â Â Â Â Â  (1) An association of insurers is created to enable the guarantee of payment of benefits and continuation of coverages;

Â Â Â Â Â  (2) Members of the Oregon Life and Health Insurance Guaranty Association are subject to assessment to provide funds to carry out the purpose of ORS 734.750 to 734.890; and

Â Â Â Â Â  (3) The association is authorized to assist the Director of the Department of Consumer and Business Services, in the prescribed manner, in the detection and prevention of insurer impairments or insolvencies. [1975 c.251 Â§3; 1991 c.811 Â§2]

Â Â Â Â Â  734.780 Construction. ORS 734.750 to 734.890 shall be liberally construed to effect the purpose provided in ORS 734.770. [1975 c.251 Â§5]

Â Â Â Â Â  734.790 Application. (1) ORS 734.750 to 734.890 provide coverage to the following persons for policies and contracts specified in subsection (2) of this section:

Â Â Â Â Â  (a) To a person who is a resident, if the person is an owner of or a certificate holder under the policy or contract or, in the case of an unallocated annuity contract, an employee participating in a governmental retirement plan established under section 401, 403(b) or 457 of the United States Internal Revenue Code or the beneficiaries of each such individual if deceased.

Â Â Â Â Â  (b) To a person who is not a resident, if the person is an owner of or a certificate holder under the policy or contract or, in the case of an unallocated annuity contract, an employee participating in a governmental retirement plan established under section 401, 403(b) or 457 of the United States Internal Revenue Code or the beneficiaries of each such individual if deceased. This paragraph applies to a person who is not a resident only if all of the following conditions are met:

Â Â Â Â Â  (A) The insurer that issued the policy or contract must be a domestic insurer.

Â Â Â Â Â  (B) The insurer must never have held a license or certificate of authority in the state in which the person resides.

Â Â Â Â Â  (C) The state in which the person resides must have an association similar to the Oregon Life and Health Insurance Guaranty Association.

Â Â Â Â Â  (D) The person must not be eligible for coverage by the association in the state in which the person resides, as described in subparagraph (C) of this paragraph.

Â Â Â Â Â  (c) To a person who, regardless of where the person resides, is a beneficiary, assignee or payee of the persons covered under paragraph (a) or (b) of this subsection. This paragraph does not include a nonresident certificate holder under a group policy or contract.

Â Â Â Â Â  (2) ORS 734.750 to 734.890 provide coverage to the persons specified in subsection (1) of this section for direct life insurance, including annuity, policies, health insurance policies, and contracts supplemental to life and health insurance policies, issued by authorized insurers.

Â Â Â Â Â  (3) ORS 734.750 to 734.890 do not provide coverage for:

Â Â Â Â Â  (a) That portion or part of a variable life insurance or variable annuity policy not guaranteed by an insurer.

Â Â Â Â Â  (b) That portion or part of any policy or contract under which the risk is borne by the policyholder.

Â Â Â Â Â  (c) Any policy or contract or part thereof assumed by the impaired or insolvent insurer under a contract of reinsurance, other than reinsurance for which assumption certificates have been issued.

Â Â Â Â Â  (d) Any policy or contract issued by a health care service contractor complying with ORS 750.005 to 750.095.

Â Â Â Â Â  (e) Any policy or contract issued by a fraternal benefit society.

Â Â Â Â Â  (f) Any portion of a policy or contract to the extent that the rate of interest on which it is based:

Â Â Â Â Â  (A) Exceeds, when averaged over the period of four years prior to the date on which the association becomes obligated with respect to the policy or contract, a rate of interest determined by subtracting four percentage points from MoodyÂs Corporate Bond Yield Average averaged for that same four-year period or for a lesser period if the policy or contract was issued less than four years before the association became obligated; and

Â Â Â Â Â  (B) Exceeds, on and after the date on which the association becomes obligated with respect to the policy or contract, the rate of interest determined by subtracting three percentage points from MoodyÂs Corporate Bond Yield Average as most recently available.

Â Â Â Â Â  (g) Any plan or program of an employer, association or similar entity to provide life, health or annuity benefits to its employees or members to the extent that the plan or program is self-funded or uninsured, including benefits payable by an employer, association or similar entity under any of the following:

Â Â Â Â Â  (A) A multiple employer welfare arrangement as defined in section 514 of the Employee Retirement Income Security Act of 1974, as amended.

Â Â Â Â Â  (B) A minimum premium group insurance plan.

Â Â Â Â Â  (C) A stop-loss group insurance plan.

Â Â Â Â Â  (D) An administrative services only contract.

Â Â Â Â Â  (h) Any portion of a policy or contract to the extent that it provides dividends or experience rating credits, or provides that any fees or allowances be paid to any person, including the policy or contract holder, in connection with the service to or administration of the policy or contract.

Â Â Â Â Â  (i) Any policy or contract issued in this state by a member insurer at a time that it did not have a certificate of authority to issue the policy or contract in this state.

Â Â Â Â Â  (j) Any unallocated annuity contract issued to an employee benefit plan protected under the federal Pension Benefit Guaranty Corporation.

Â Â Â Â Â  (k) Any portion of any unallocated annuity contract that is issued to or in connection with a specific employee, union or association of natural persons benefit plan, other than a government retirement plan referred to in subsection (1) of this section, or a government lottery.

Â Â Â Â Â  (L) Any coverage issued by the Oregon Medical Insurance Pool.

Â Â Â Â Â  (4) As used in this section, ÂMoodyÂs Corporate Bond Yield AverageÂ means the Monthly Average Corporates as published by MoodyÂs Investors Service, Inc., or any successor thereto. [1975 c.251 Â§4; 1987 c.414 Â§181; 1991 c.811 Â§3]

Â Â Â Â Â  734.800 Oregon Life and Health Insurance Guaranty Association; all insurers required to be members; required accounts. (1) There is created a nonprofit legal entity to be known as the Oregon Life and Health Insurance Guaranty Association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under ORS 734.820, and shall exercise its powers through a board of directors established under ORS 734.805. For purposes of administration and assessment, the association shall maintain three accounts:

Â Â Â Â Â  (a) The health insurance account;

Â Â Â Â Â  (b) The life insurance account; and

Â Â Â Â Â  (c) The annuity account.

Â Â Â Â Â  (2) The association shall come under the immediate supervision of the Director of the Department of Consumer and Business Services and shall be subject to the applicable provisions of the insurance laws of this state. [1975 c.251 Â§7]

Â Â Â Â Â  734.805 Association board of directors; terms; selection; vacancies; compensation and expenses. (1) The board of directors of the Oregon Life and Health Insurance Guaranty Association shall consist of not less than five nor more than nine member insurers, serving terms as established in the plan of operation. The members of the board shall be selected by member insurers, subject to the approval of the Director of the Department of Consumer and Business Services. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the director. To select the initial board of directors, and initially organize the association, the director shall give notice to all member insurers of the time and place of the organizational meeting. In determining voting rights at the organizational meeting each member insurer shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after notice of the organizational meeting, the director may appoint the initial members.

Â Â Â Â Â  (2) In approving selections or in appointing members to the board, the director shall consider, among other things, whether all member insurers are fairly represented.

Â Â Â Â Â  (3) Members of the board of directors may be reimbursed from the assets of the association for expenses incurred by them as members of the board, but members of the board shall not otherwise be compensated by the association for their services. [1975 c.251 Â§8]

Â Â Â Â Â  734.810 Duties and powers of association. In addition to the other powers and duties enumerated in ORS 734.750 to 734.890:

Â Â Â Â Â  (1) If a domestic insurer is an impaired insurer, the Oregon Life and Health Insurance Guaranty Association may, subject to any conditions imposed by the association and approved by the impaired insurer and the Director of the Department of Consumer and Business Services, other than those which impair the contractual obligations of the impaired insurer:

Â Â Â Â Â  (a) Guarantee or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the covered policies of the impaired insurer.

Â Â Â Â Â  (b) Provide such money, pledges, notes, guarantees or other means as are proper to implement paragraph (a) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Loan money to the impaired insurer.

Â Â Â Â Â  (2) If a member insurer is an insolvent insurer, the association shall, subject to the approval of the director:

Â Â Â Â Â  (a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies of the insolvent insurer;

Â Â Â Â Â  (b) Assure payment of the contractual obligations of the insolvent insurer; and

Â Â Â Â Â  (c) Provide such money, pledges, notes, guarantees or other means as are reasonably necessary to discharge such duties.

Â Â Â Â Â  (3)(a) In carrying out its duties under subsection (2) of this section, permanent policy liens or contract liens may be imposed in connection with any guaranteed, assumption or reinsurance agreement, if the court finds that the amounts which can be assessed under ORS 734.750 to 734.890 are less than the amounts needed to assure full and prompt performance of the insolvent insurerÂs contractual obligations or that the economic or financial conditions affecting member insurers are sufficiently adverse to render the imposition of policy or contract liens to be in the public interest, and approves the specific policy liens or contract liens to be used.

Â Â Â Â Â  (b) Before being obligated under subsection (2) of this section the association may request that there be imposed temporary moratoriums or liens on payments of cash values and policy loans, in addition to any contractual provisions for deferral of cash or policy loan values, and such temporary moratoriums and liens may be imposed if they are approved by the court.

Â Â Â Â Â  (4) If the association fails to act as required in subsection (2) of this section within a reasonable time, the director shall have the powers and duties of the association under ORS 734.750 to 734.890 with respect to insolvent insurers.

Â Â Â Â Â  (5) The association may render assistance and advice to the director, upon request of the director, concerning rehabilitation, payment of claims, continuance of coverage or the performance of other contractual obligations of any impaired or insolvent insurer.

Â Â Â Â Â  (6) The association shall have standing to appear before any court in this state having jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under ORS 734.750 to 734.890. Such standing shall extend to all matters germane to the powers and duties of the association including, but not limited to, proposals for reinsuring or guaranteeing the covered policies of the impaired or insolvent insurer and the determination of the covered policies and contractual obligations. The association may also appear or intervene before a court in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over a third party against whom the association may have rights through subrogation of the policyholders of the insurer.

Â Â Â Â Â  (7)(a) Any person receiving benefits under ORS 734.750 to 734.890 shall be considered to have assigned the rights under, and any causes of action relating to, the covered policy to the association to the extent of the benefits received because of ORS 734.750 to 734.890, whether the benefits are payments of or on account of contractual obligations or continuation of coverage. The association may require an assignment to it of such rights by any payee, policy or contract owner, beneficiary, insured or annuitant as a condition precedent to the receipt of any rights or benefits conferred by ORS 734.750 to 734.890 upon such person. The association shall be subrogated to these rights against the assets of any insolvent insurer.

Â Â Â Â Â  (b) The subrogation rights of the association under this subsection shall have the same priority against the assets of the insolvent insurer as that possessed by the person entitled to receive benefits under ORS 734.750 to 734.890.

Â Â Â Â Â  (8) The contractual obligations of the insolvent insurer for which the association becomes or may become liable shall not exceed the lesser of:

Â Â Â Â Â  (a) The contractual obligations for which the insurer is liable or would have been liable if it were not an insolvent insurer, unless such obligations are reduced as permitted by subsection (3) of this section; or

Â Â Â Â Â  (b) The applicable following benefits, subject to subsection (9) of this section:

Â Â Â Â Â  (A) $300,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance, with respect to any one life, regardless of the number of policies or contracts.

Â Â Â Â Â  (B) $100,000 in health insurance benefits, including any net cash surrender and net cash withdrawal values, with respect to any one life, regardless of the number of policies or contracts.

Â Â Â Â Â  (C) $100,000 in the present value of annuity benefits, including net cash surrender and net cash withdrawal values, with respect to any one life, regardless of the number of policies or contracts.

Â Â Â Â Â  (D) $100,000 in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, with respect to each individual participating in a governmental retirement plan established under section 401, 403(b) or 457 of the United States Internal Revenue Code covered by an unallocated annuity contract or the beneficiaries of each such individual if deceased.

Â Â Â Â Â  (9) The association shall not be liable for more than $300,000 in the aggregate with respect to any one individual under subsection (8)(b) of this section.

Â Â Â Â Â  (10) Subject to the applicable limitation with respect to any one individual under subsections (8) and (9) of this section, the benefits for which the association may become liable with respect to any one owner of policies or contracts other than an unallocated annuity contract to which subsection (8)(b)(D) of this section applies, whether the owner is an individual, corporation or other person, shall not exceed $5 million in benefits in the aggregate for all persons covered by such policies or contracts, regardless of the number of the policies and contracts held by the owner.

Â Â Â Â Â  (11) The association may:

Â Â Â Â Â  (a) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of ORS 734.750 to 734.890.

Â Â Â Â Â  (b) Sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under ORS 734.815.

Â Â Â Â Â  (c) Borrow money to effect the purposes of ORS 734.750 to 734.890. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

Â Â Â Â Â  (d) Employ or retain such persons as are necessary to handle the financial transactions of the association, and to perform such other functions as become necessary or proper under ORS 734.750 to 734.890.

Â Â Â Â Â  (e) Negotiate and contract with any liquidator, rehabilitator, conservator or ancillary receiver to carry out the powers and duties of the association.

Â Â Â Â Â  (f) Take such legal action as may be necessary to avoid payment of improper claims.

Â Â Â Â Â  (g) Exercise, for the purposes of ORS 734.750 to 734.890 and to the extent approved by the director, the powers of a domestic life or health insurer, but in no case may the association issue policies other than those issued to perform the contractual obligations of the impaired or insolvent insurer. [1975 c.251 Â§9; 1991 c.811 Â§4]

Â Â Â Â Â  734.815 Assessment of members; classes of assessments; amounts; refunds. (1) For the purpose of providing the funds necessary to carry out the powers and duties of the Oregon Life and Health Insurance Guaranty Association, the board of directors shall assess the member insurers, separately for each account, at such time and for such amounts as the board finds necessary. The board shall collect the assessments after 30 daysÂ written notice to the member insurers before payment is due.

Â Â Â Â Â  (2) There shall be two assessments, as follows:

Â Â Â Â Â  (a) Class A assessments shall be made for the purpose of meeting administrative and legal costs and other general expenses whether or not related to a particular impaired or insolvent insurer.

Â Â Â Â Â  (b) Class B assessments shall be made to the extent necessary to carry out the powers and duties of the association under ORS 734.810 with regard to an impaired or insolvent insurer.

Â Â Â Â Â  (3)(a) The amount of any class A assessment shall be determined by the board and may be made on a pro rata or other basis. If pro rata, the board may provide that the class A assessment be credited against future class B assessments. An assessment on another basis shall not exceed $150 per member insurer in any one calendar year. The amount of any class B assessment shall be allocated for assessment purposes among the accounts in the proportion that the premiums received by the impaired or insolvent insurer on the policies covered by each account, for the last calendar year preceding the assessment in which the impaired or insolvent insurer received premiums, bears to the premiums received by such insurer for such calendar year on all covered policies.

Â Â Â Â Â  (b) Class B assessments for each account shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

Â Â Â Â Â  (c) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be made until necessary to implement the purposes of ORS 734.750 to 734.890. Classification of assessments under subsection (2) of this section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

Â Â Â Â Â  (4) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated or deferred, in whole or in part, the amount by which such assessment is abated or deferred shall be assessed against the other member insurers.

Â Â Â Â Â  (5) A member insurer shall not be required to pay assessments in any one calendar year exceeding two percent of the insurerÂs premiums in this state on the policies covered by the account. If a member insurerÂs total assessment cannot be collected in any one year because of this limitation, the remaining amount due shall be collected from the insurer in future years.

Â Â Â Â Â  (6) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses.

Â Â Â Â Â  (7) It shall be proper for any member insurer, in determining its premium rates and policyowner dividends for any kind of insurance within the scope of ORS 734.750 to 734.890, to consider the amount reasonably necessary to meet its assessment obligations under ORS 734.750 to 734.890.

Â Â Â Â Â  (8) The association shall issue to each insurer paying an assessment under ORS 734.750 to 734.890, other than a class A assessment, a certificate of contribution in a form prescribed by the Director of the Department of Consumer and Business Services for the amount so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form and for such amount, if any, and period of time as the director may approve.

Â Â Â Â Â  (9) The association may assess and collect interest on the amount of an assessment owed by a member insurer that fails to pay the assessment when due. The annual rate that may be charged under this subsection shall not exceed the rate established by the director by rule. [1975 c.251 Â§10; 1991 c.811 Â§5]

Â Â Â Â Â  734.820 Plan of operation; submission of amendments to director; rules; contents of plan. (1)(a) The Oregon Life and Health Insurance Guaranty Association shall maintain on file with the Director of the Department of Consumer and Business Services a plan of operation and shall submit any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the association. Amendments to the plan shall become effective upon approval in writing by the director.

Â Â Â Â Â  (b) If the association fails to submit suitable amendments to the plan, the director shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to implement the provisions of ORS 734.750 to 734.890. Such rules shall continue in force until modified by the director or superseded by amendments submitted by the association and approved by the director.

Â Â Â Â Â  (2) All member insurers shall comply with the plan of operation.

Â Â Â Â Â  (3) The plan of operation shall, in addition to requirements enumerated elsewhere in ORS 734.750 to 734.890:

Â Â Â Â Â  (a) Establish procedures for handling the assets of the association.

Â Â Â Â Â  (b) Establish the amount and method of reimbursing members of the board of directors.

Â Â Â Â Â  (c) Establish regular places and times for meetings of the board of directors.

Â Â Â Â Â  (d) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

Â Â Â Â Â  (e) Establish the procedures whereby selections for the board of directors will be made and submitted to the director.

Â Â Â Â Â  (f) Establish any additional procedures for assessments under ORS 734.815.

Â Â Â Â Â  (g) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

Â Â Â Â Â  (4) The plan of operation may provide that any or all powers and duties of the association, except those under of ORS 734.810 (11)(c) and 734.815, may be delegated to a corporation, association or other organization which performs or will perform functions similar to those of the association, or its equivalent, in two or more states. Such corporation, association or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the director, and may be made only to a corporation, association or organization which extends protection not substantially less favorable and effective than that provided by ORS 734.750 to 734.890. [1975 c.251 Â§11; 1991 c.811 Â§6]

Â Â Â Â Â  734.825 Powers and duties of director. In addition to the duties and powers enumerated elsewhere in ORS 734.750 to 734.820 and 734.830 to 734.890:

Â Â Â Â Â  (1) The Director of the Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Upon request of the board of directors, provide the Oregon Life and Health Insurance Guaranty Association with a statement of the premiums in the appropriate states for each member insurer.

Â Â Â Â Â  (b) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to promptly comply with such demand shall not excuse the association from the performance of its powers and duties under ORS 734.750 to 734.890.

Â Â Â Â Â  (2) The director may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative the director may levy a forfeiture on any member insurer which fails to pay an assessment when due. Such forfeiture shall not exceed five percent of the unpaid assessment per month, but no forfeiture shall be less than $100 per month.

Â Â Â Â Â  (3) Any action of the board of directors or the association may be appealed to the director by any member insurer if such appeal is taken within 30 days of the action being appealed. Any final action or order of the director shall be subject to judicial review in a court of competent jurisdiction.

Â Â Â Â Â  (4) The liquidator, rehabilitator or conservator of any impaired insurer may notify all interested persons of the effect of ORS 734.750 to 734.890. [1975 c.251 Â§12]

Â Â Â Â Â  734.830 Notifying director of impaired insurers; examination; reports on impaired insurers. To aid in the detection and prevention of insurer impairments and insolvencies:

Â Â Â Â Â  (1) The board of directors shall, upon majority vote, notify the Director of the Department of Consumer and Business Services of any information indicating any member insurer may be an impaired insurer or insolvent insurer.

Â Â Â Â Â  (2) The board of directors may, upon majority vote, request that the director order an examination of any member insurer which the board in good faith believes to be an impaired or insolvent insurer. The director may conduct such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the director designates. The cost of such examination shall be paid by the Oregon Life and Health Insurance Guaranty Association and the examination report shall be treated as are other examination reports in this state. In no event shall the examination report be released to the board of directors of the association prior to its release to the public, but this shall not excuse the director from the obligation to comply with subsection (3) of this section. The director shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the director but it shall not be open to public inspection prior to the release of the examination report to the public and shall be released at that time only if the examination discloses that the examined insurer is an impaired insurer or insolvent insurer.

Â Â Â Â Â  (3) The director shall report to the board of directors when the director has reasonable cause to believe that any member insurer examined at the request of the board of directors may be an impaired insurer or insolvent insurer.

Â Â Â Â Â  (4) The board of directors may, upon majority vote, make reports and recommendations to the director upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public records.

Â Â Â Â Â  (5) The board of directors may, upon majority vote, make recommendations to the director for the detection and prevention of insurer impairments or insolvencies.

Â Â Â Â Â  (6) The board of directors shall, at the conclusion of any insurer impairment or insolvency in which the association carried out its duties under ORS 734.750 to 734.890 or exercised any of its powers under ORS 734.750 to 734.890, prepare a report on the history and causes of such impairment or insolvency, based on the information available to the association, and submit such report to the director. [1975 c.251 Â§13]

Â Â Â Â Â  734.835 Assessments offset against tax liabilities; rate. (1) A member insurer may offset against its corporate excise tax liabilities to this state an assessment described in ORS 734.815 (8), at the rate of 20 percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium or corporate excise tax liabilities for the year it ceases doing business.

Â Â Â Â Â  (2) Any sums acquired by refund pursuant to ORS 734.815 (6) from the Oregon Life and Health Insurance Guaranty Association which have theretofore been written off by contributing insurers and offset against premium or corporate excise taxes as provided in subsection (1) of this section, and are not then needed for purposes of ORS 734.750 to 734.890, shall be paid by the association to the Director of the Department of Consumer and Business Services and deposited by the director with the State Treasurer for credit to the General Fund of this state. [1975 c.251 Â§14; 1995 c.786 Â§9]

Â Â Â Â Â  734.840 Conduct of liquidation, rehabilitation or conservation proceeding involving impaired or insolvent insurer. (1) Nothing in ORS 734.750 to 734.890 shall be construed to reduce the liability for unpaid assessments of the insureds on an impaired or insolvent insurer operating under a plan with assessment liability.

Â Â Â Â Â  (2) Records shall be kept of all negotiations and meetings in which the Oregon Life and Health Insurance Guaranty Association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under ORS 734.810. Records of such negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation or conservation proceeding involving the impaired or insolvent insurer, upon the termination of the impairment or insolvency of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection shall limit the duty of the association to render a report of its activities under ORS 734.850.

Â Â Â Â Â  (3) For the purpose of carrying out its obligations under ORS 734.750 to 734.890, the association shall be considered to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to ORS 734.810 (7). All assets of the impaired or insolvent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by ORS 734.750 to 734.890. ÂAssets attributable to covered policies,Â as used in this subsection, is that proportion of the assets which the reserves that should have been established for such policies bear to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

Â Â Â Â Â  (4)(a) Prior to the termination of any liquidation, rehabilitation or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders and policyowners of the insolvent insurer and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

Â Â Â Â Â  (b) No distribution to stockholders, if any, of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association for funds expended in carrying out its powers and duties under ORS 734.810 with respect to such insurer have been fully recovered by the association.

Â Â Â Â Â  (5)(a) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation, subject to the limitations of paragraphs (b), (c) and (d) of this subsection.

Â Â Â Â Â  (b) No such dividend shall be recoverable if the insurer shows that, when paid, the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

Â Â Â Â Â  (c) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable up to the amount of distributions the person received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions the person would have received if they had been paid immediately. If two persons are liable with respect to the same distributions, they shall be jointly and severally liable.

Â Â Â Â Â  (d) The maximum amount recoverable under this subsection shall be the amount needed in excess of all other available assets of the insolvent insurer to pay the contractual obligations of the insolvent insurer.

Â Â Â Â Â  (e) If any person liable under paragraph (c) of this subsection is insolvent, all its affiliates that controlled it at the time the dividend was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate. [1975 c.251 Â§15; 1991 c.811 Â§7]

Â Â Â Â Â  734.850 Examination and regulation of association by director; required reports. The Oregon Life and Health Insurance Guaranty Association shall be subject to examination and regulation by the Director of the Department of Consumer and Business Services. The board of directors shall submit to the director, not later than May 1 of each year, a financial report for the preceding calendar year in a form approved by the director, and a report of its activities during the preceding calendar year. [1975 c.251 Â§16]

Â Â Â Â Â  734.860 Exemption of association from payment of fees and taxes. The Oregon Life and Health Insurance Guaranty Association shall be exempted from payment of all fees and all taxes levied by this state or any of its political subdivisions, except taxes levied on real property. [1975 c.251 Â§17]

Â Â Â Â Â  734.870 Immunity from legal action. There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer or its agents or employees, the Oregon Life and Health Insurance Guaranty Association or its agents or employees, members of the board of directors, or the Director of the Department of Consumer and Business Services or the representatives of the director, for any action taken by them in the performance of their powers and duties under ORS 734.750 to 734.890. [1975 c.251 Â§18]

Â Â Â Â Â  734.880 Stay of proceeding involving insolvent insurer. All proceedings in which an insolvent insurer is a party in any court in this state shall be stayed 60 days from the date an order of liquidation, rehabilitation or conservation is final to permit proper legal action by the Oregon Life and Health Insurance Guaranty Association on any matters germane to its powers or duties. As to judgment under any decision, order, verdict or finding based on default the association may apply to have such judgment set aside by the same court that made the judgment, and shall be permitted to defend against such suit on the merits. [1975 c.251 Â§19]

Â Â Â Â Â  734.890 Association not to be used in sales or solicitation. No insurer or insurance producer shall make, publish, disseminate, circulate or place before the public, or cause directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement, announcement or statement which uses the existence of the Oregon Life and Health Insurance Guaranty Association for the purpose of sales, solicitation or inducement to purchase any form of insurance covered by the Oregon Life and Health Insurance Guaranty Association Act. This section shall not apply however to the Oregon Life and Health Insurance Guaranty Association or any other entity which does not sell or solicit insurance or to public service institutional advertisements by individual insurers. [1975 c.251 Â§20; 2003 c.364 Â§87]

_______________



Chapter 735

Chapter 735 Â Alternative Insurance

2005 EDITION

ALTERNATIVE INSURANCE

INSURANCE

ESSENTIAL PROPERTY INSURANCE

735.005Â Â Â Â  Definitions for ORS 735.005 to 735.145

735.015Â Â Â Â  Purpose

735.025Â Â Â Â  Construction

735.035Â Â Â Â  Application

735.045Â Â Â Â  Oregon FAIR Plan Association; insurers required to be members; plan of operation

735.055Â Â Â Â  Association board of directors; appointment; compensation, expenses of members; quorum

735.065Â Â Â Â  Required association functions; assessments

735.075Â Â Â Â  Discretionary association functions

735.085Â Â Â Â  Plan of operation; submission to director; approval of plan; compliance with plan

735.095Â Â Â Â  Contents of plan of operation

735.105Â Â Â Â  Regulation of association as insurer; financial report to director

735.115Â Â Â Â  Exemption of association from fees and taxes

735.145Â Â Â Â  Immunity from legal action in carrying out duties

MARKET ASSISTANCE PLANS; JOINT UNDERWRITING ASSOCIATIONS

735.200Â Â Â Â  Legislative findings; purpose

735.205Â Â Â Â  Definitions for ORS 735.200 to 735.260

735.210Â Â Â Â  Formation of market assistance plans; rules

735.215Â Â Â Â  Findings prior to formation of joint underwriting association; hearing

735.220Â Â Â Â  Formation of joint underwriting association; funds

735.225Â Â Â Â  Membership in joint underwriting association

735.230Â Â Â Â  Rates; approval

735.235Â Â Â Â  Board of directors

735.240Â Â Â Â  Annual statement

735.245Â Â Â Â  Conditions for policyholder surcharge

735.250Â Â Â Â  Exemption from liability

735.255Â Â Â Â  State not liable to pay debts of association

735.260Â Â Â Â  Rules

735.265Â Â Â Â  Liquor liability insurance risk and rate classifications; rules

LIABILITY RISK RETENTION LAW

735.300Â Â Â Â  Purpose of ORS 735.300 to 735.365

735.305Â Â Â Â  Definitions for ORS 735.300 to 735.365

735.310Â Â Â Â  Qualifications for risk retention group; plan of operation; application; notification to National Association of Insurance Commissioners

735.315Â Â Â Â  Foreign risk retention groups; conditions of doing business in
Oregon
; prohibited acts

735.320Â Â Â Â  Relationship to insurance guaranty fund and joint underwriting association

735.325Â Â Â Â  Exemption of purchasing groups from certain laws

735.330Â Â Â Â  Purchasing groups; notice of intent to do business; registration; exceptions

735.335Â Â Â Â  Purchase of insurance by purchasing group

735.340Â Â Â Â  Insurance Code enforcement authority subject to federal law

735.345Â Â Â Â  Violation of ORS 735.300 to 735.365; penalties

735.350Â Â Â Â  Agent or broker; license

735.355Â Â Â Â  Court orders enforceable in
Oregon

735.360Â Â Â Â  Rules

735.365Â Â Â Â  Short title

SURPLUS LINES LAW

735.400Â Â Â Â  Purposes of ORS 735.400 to 735.495

735.405Â Â Â Â  Definitions for ORS 735.400 to 735.495

735.410Â Â Â Â  Conditions for procuring insurance through nonadmitted insurer; rules

735.415Â Â Â Â  Qualifications for placement of coverage with nonadmitted insurer

735.420Â Â Â Â  Declaration of ineligibility of surplus lines insurer

735.425Â Â Â Â  Filing by licensee after placement of surplus lines insurance

735.430Â Â Â Â  Surplus Line Association of
Oregon

735.435Â Â Â Â  Evidence of insurance; contents; change; penalty; notice regarding Insurance Guaranty Association; rules

735.440Â Â Â Â  Validity of contracts

735.445Â Â Â Â  Effect of payment of premium to surplus lines licensee

735.450Â Â Â Â  Requirements for license as surplus lines insurance licensee

735.455Â Â Â Â  Authority of licensee; rules

735.460Â Â Â Â  Records of licensee; examination

735.465Â Â Â Â  Monthly reports; rules

735.470Â Â Â Â  Premium tax; collection; payment; refund; rules

735.475Â Â Â Â  Suit to recover unpaid tax

735.480Â Â Â Â  Suspension or revocation of license; refusal to renew; grounds

735.485Â Â Â Â  Actions against surplus lines insurer

735.490Â Â Â Â  Jurisdiction in action against insurer; service of summons and complaint; response

735.492Â Â Â Â  Application of certain Insurance Code provisions to surplus lines insurers

735.495Â Â Â Â  Short title; severability

MEDICAL INSURANCE POOL

735.600Â Â Â Â  Legislative intent

735.605Â Â Â Â  Definitions for ORS 735.600 to 735.650

735.610Â Â Â Â  Oregon Medical Insurance Pool Board; members; authority; rules

735.612Â Â Â Â  Oregon Medical Insurance Pool Account; sources; uses

735.614Â Â Â Â  Assessments for expenses of pool

735.615Â Â Â Â  Eligibility for pool coverage; rules

735.616Â Â Â Â  Eligibility for portability coverage under pool

735.620Â Â Â Â  Administration of insurance program; selection; duties

735.625Â Â Â Â  Coverage; rules

735.630Â Â Â Â  Exemption from liability

735.635Â Â Â Â  Exemption from taxation

735.640Â Â Â Â  Study; adjustment of operation and benefits plans

735.645Â Â Â Â  Notice of existence of pool

735.650Â Â Â Â  Application of provisions of Insurance Code

OFFICE OF PRIVATE HEALTH PARTNERSHIPS

(Generally)

735.700Â Â Â Â  Definitions for ORS 735.700 to 735.714

735.701Â Â Â Â  Office of Private Health Partnerships

735.702Â Â Â Â  Duties of office

735.703Â Â Â Â  Administrator

735.705Â Â Â Â  Appointment of deputy director, officers and employees

735.706Â Â Â Â  Office of Private Health Partnerships Account

735.707Â Â Â Â  Rules

735.709Â Â Â Â  Appointment of advisory committees

735.710Â Â Â Â  Additional duties of office; rules

735.712Â Â Â Â  Office to encourage health insurance coverage among small employers

735.714Â Â Â Â  Renewal of health benefit plans for small employers

(Family Health Insurance Assistance Program)

735.720Â Â Â Â  Definitions for ORS 735.720 to 735.740

735.722Â Â Â Â  Family Health Insurance Assistance Program; eligibility for participation; selection of administrator

735.724Â Â Â Â  Application to participate in program; issuance of subsidies; restrictions; employment group health benefit plan enrollment

735.726Â Â Â Â  Level of assistance determinations

735.728Â Â Â Â  Subsidies limited to funds appropriated; enrollment restrictions

735.730Â Â Â Â  Establishment of minimum benefit requirements for plan subsidy

735.731Â Â Â Â  Coverage of immunizations; rules

735.732Â Â Â Â  Confidentiality of information in enrollment applications; exchange of information with governmental agencies; use of Social Security numbers

735.733Â Â Â Â  Basic benchmark health benefit plan eligible for subsidy

735.734Â Â Â Â  Rules

735.736Â Â Â Â  Family Health Insurance Assistance Program Account

735.738Â Â Â Â  Reports of program operation

735.740Â Â Â Â  Sanctions for violation of program requirements; civil penalties

735.750Â Â Â Â  Definitions for ORS 735.750 to 735.756

735.752Â Â Â Â  Eligibility for coverage for certain members

735.754Â Â Â Â  System for payment or reimbursement of subsidies and costs

735.756Â Â Â Â  Determination of subsidies and costs

ESSENTIAL PROPERTY INSURANCE

Â Â Â Â Â  735.005 Definitions for ORS 735.005 to 735.145. As used in ORS 735.005 to 735.145, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssociationÂ means the Oregon FAIR Plan Association created by ORS 735.045.

Â Â Â Â Â  (2) ÂBoardÂ means the board of directors of the association.

Â Â Â Â Â  (3) ÂEssential property insuranceÂ means insurance against direct loss to property as defined and limited in standard fire policies and extended coverage indorsements thereon, as approved by the Director of the Department of Consumer and Business Services, and insurance against the perils of vandalism and malicious mischief. ÂEssential property insuranceÂ does not include automobile insurance or insurance on such types of manufacturing risks as may be excluded by the director.

Â Â Â Â Â  (4) ÂInspection bureauÂ means the person or persons designated by the association with the approval of the director to make inspections as required under ORS 731.418, 733.010 and 735.005 to 735.145 and to perform such other duties as may be authorized by the association.

Â Â Â Â Â  (5) ÂService insurerÂ means any insurer designated as such by the board.

Â Â Â Â Â  (6) ÂMember insurerÂ means an insurer authorized to transact insurance in this state that writes any kind of essential property insurance.

Â Â Â Â Â  (7) ÂNet direct written premiumsÂ means direct gross premiums written in this state on insurance policies to which ORS 735.005 to 735.145 apply, less return premiums thereon and dividends paid or credited to policyholders on such direct business. ÂNet direct written premiumsÂ does not include premiums on contracts between insurers or reinsurers.

Â Â Â Â Â  (8) ÂPlanÂ means the plan of operation of the association established pursuant to ORS 735.085. [1971 c.321 Â§5; 1979 c.818 Â§2]

Â Â Â Â Â  735.015 Purpose. The purpose of ORS 735.005 to 735.145 is:

Â Â Â Â Â  (1) To assure stability in the property insurance market for certain property located in this state.

Â Â Â Â Â  (2) To assure the availability of essential property insurance to the owners of insurable property.

Â Â Â Â Â  (3) To encourage maximum use, in obtaining essential property insurance, of the normal insurance market provided by authorized insurers.

Â Â Â Â Â  (4) To provide for the equitable distribution among authorized insurers of the responsibility for insuring certain insurable property for which essential property insurance cannot be obtained through the normal insurance market by the establishment of the Oregon FAIR Plan Association. [1971 c.321 Â§2]

Â Â Â Â Â  735.025 Construction. ORS 735.005 to 735.145 shall be liberally construed to effect the purpose provided in ORS 735.015. [1971 c.321 Â§3]

Â Â Â Â Â  735.035 Application. ORS 735.005 to 735.145 apply only to essential property insurance on domestic risks. [1971 c.321 Â§4]

Â Â Â Â Â  735.045
Oregon
FAIR Plan Association; insurers required to be members; plan of operation. There is hereby created the Oregon FAIR Plan Association. Each insurer that is a member insurer shall become and remain a member of the association as a condition of its authority to transact insurance in this state. The association shall perform its functions in accordance with a plan of operation established pursuant to ORS 735.085, and shall exercise its powers through its board of directors. [1971 c.321 Â§6]

Â Â Â Â Â  735.055 Association board of directors; appointment; compensation, expenses of members; quorum. (1) The board of directors of the Oregon FAIR Plan Association shall consist of five members selected by the member insurers, subject to the approval of the Director of the Department of Consumer and Business Services, and four persons selected by the Governor, one of whom shall be an insurance producer holding an appointment as an Oregon insurance producer of a member insurer. Of the other three persons appointed by the Governor, one shall be a resident of a county of over 400,000 population and none shall have been an employee or insurance producer of a member insurer. The term of each member shall be as specified in the plan, but in no event for longer than four years. A vacancy on the board shall be filled for the remainder of the unexpired term in the same manner as for the initial selection.

Â Â Â Â Â  (2) In making or approving selections to the board, the Director of the Department of Consumer and Business Services shall consider among other things whether member insurers are fairly represented.

Â Â Â Â Â  (3) A member of the board shall receive no compensation for services as a member. However, a member shall be reimbursed from the assets of the association for actual and necessary travel and other expenses incurred by the member in the performance of duties.

Â Â Â Â Â  (4) A majority of the members of the board constitutes a quorum for the transaction of business. [1971 c.321 Â§7; 1979 c.818 Â§2a; 2003 c.364 Â§88]

Â Â Â Â Â  735.065 Required association functions; assessments. (1) The Oregon FAIR Plan Association shall:

Â Â Â Â Â  (a) Have authority on behalf of its members to arrange for the issuance of property insurance policies by service insurers and to reinsure any of those policies in whole or in part and to cede such reinsurance, subject to the plan.

Â Â Â Â Â  (b) Assess member insurers the amounts necessary to pay the expenses incurred by the association in meeting its obligations and exercising its duties and powers under ORS 735.005 to 735.145.

Â Â Â Â Â  (2) Except as provided in subsection (3)(a) and (b) of this section, the assessment of each member insurer for a particular calendar year shall be in the proportion that the net direct written premiums of the member insurer for the second preceding calendar year bears to the net direct written premiums of all member insurers for the second preceding calendar year. Each member insurer shall be notified of an assessment not later than the 30th day before the day it is due. If the funds of the association do not provide in any one year an amount sufficient to pay the expenses of the association, the funds available shall be prorated among the expenses and the unpaid portion shall be paid as soon thereafter as funds become available. If an assessment would cause a member insurerÂs financial statement to reflect an amount of surplus less than the minimum amount required for a certificate of authority by any jurisdiction in which the member insured is authorized to transact insurance, the association may, in whole or in part, exempt the member insurer from payment of the assessment or defer payments.

Â Â Â Â Â  (3)(a) The maximum assessment of a member insurer for any calendar year shall be two percent of the insurerÂs net direct written premiums for the second preceding calendar year.

Â Â Â Â Â  (b) The minimum assessment of a member insurer for any calendar year shall be $50.

Â Â Â Â Â  (4) Reimburse inspection bureaus, service insurers and employees of the association for expenses incurred in the inspection or insuring of property on behalf of the association, and pay all other expenses the association incurs in carrying out the provisions of ORS 735.005 to 735.145.

Â Â Â Â Â  (5) Undertake a continuing public education program in cooperation with member insurers and insurance producers to assure that the plan receives adequate attention.

Â Â Â Â Â  (6) Undertake a continuing education program to advise the public of the steps which may be taken to make property more insurable against crime, personal liability and the perils named in ORS 735.005 (3). [1971 c.321 Â§8; 1979 c.818 Â§3; 2003 c.364 Â§89]

Â Â Â Â Â  735.075 Discretionary association functions. The Oregon FAIR Plan Association may:

Â Â Â Â Â  (1) With the approval of the Director of the Department of Consumer and Business Services, employ or retain such persons and designate such inspection bureaus and service insurers as are necessary to handle applications, inspect and insure property and perform the other duties of the association.

Â Â Â Â Â  (2) Borrow funds as necessary to carry out ORS 735.005 to 735.145 in such manner as may be specified in the plan.

Â Â Â Â Â  (3) Sue or be sued.

Â Â Â Â Â  (4) Negotiate and become a party to such contracts as are necessary to carry out ORS 735.005 to 735.145.

Â Â Â Â Â  (5) At the end of any calendar year, refund to member insurers, in proportion to each insurerÂs payments to the association, the amount by which the board of directors finds that the funds of the association exceed its current liabilities plus the liabilities estimated for the coming year.

Â Â Â Â Â  (6) Perform such other acts as are necessary or proper to carry out ORS 735.005 to 735.145. [1971 c.321 Â§9]

Â Â Â Â Â  735.085 Plan of operation; submission to director; approval of plan; compliance with plan. (1) The Oregon FAIR Plan Association shall submit to the Director of the Department of Consumer and Business Services, not later than September 7, 1971, a plan of operation, and may thereafter submit such amendments thereto as will provide for the reasonable and equitable exercise of the duties and powers of the association. The plan of operation, and any amendments thereto, shall become effective upon approval in writing by the director.

Â Â Â Â Â  (2) If the association fails to submit a plan that receives the approval of the director as provided in subsection (1) of this section, or if the association after such approval fails to maintain a plan satisfactory to the director, the director shall by rule prescribe a plan of operation that meets the standards provided in subsection (1) of this section. A plan prescribed by the director shall remain in effect until the director by rule provides otherwise.

Â Â Â Â Â  (3) No member insurer shall fail to comply with the currently effective plan. [1971 c.321 Â§10]

Â Â Â Â Â  735.095 Contents of plan of operation. The plan shall:

Â Â Â Â Â  (1) Establish procedures for the submission and processing of applications for insurance and the payment of claims for losses.

Â Â Â Â Â  (2) Establish procedures for record keeping, payment of other expenses and administration of all other financial affairs of the Oregon FAIR Plan Association.

Â Â Â Â Â  (3) Establish times and places for meetings of the board.

Â Â Â Â Â  (4) Establish procedures for selection of members of the board and for approval of such selections by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) Establish a procedure for appeal to the director of final actions or decisions of the association.

Â Â Â Â Â  (6) Establish such other procedures as may be necessary or proper to carry out the duties and powers of the association.

Â Â Â Â Â  (7) Provide that the association shall file periodically with the director statements of the insurance provided through the association and estimates of anticipated claims against the association. [1971 c.321 Â§11; 1979 c.818 Â§4]

Â Â Â Â Â  735.105 Regulation of association as insurer; financial report to director. The Oregon FAIR Plan Association is subject to regulation by the Director of the Department of Consumer and Business Services in the same manner as an insurer, to the extent determined by the director to be necessary to carry out the purpose of ORS 735.005 to 735.145. Not later than March 30 of each year the board shall submit to the director, in a form approved by the director, a financial report for the preceding calendar year. [1971 c.321 Â§12]

Â Â Â Â Â  735.115 Exemption of association from fees and taxes. Except for taxes levied on real or personal property, the Oregon FAIR Plan Association shall be exempt from the payment of all fees and taxes levied by this state or by any city, county, district or other political subdivision of this state. [1971 c.321 Â§13]

Â Â Â Â Â  735.125 [1971 c.321 Â§14; repealed by 1979 c.818 Â§5]

Â Â Â Â Â  735.135 [1971 c.321 Â§15; repealed by 1979 c.818 Â§5]

Â Â Â Â Â  735.145 Immunity from legal action in carrying out duties. No person shall have a cause of action against the Oregon FAIR Plan Association or its employees or servicing facilities, any member of the board, or the Director of the Department of Consumer and Business Services or the employees of the director for any action taken by them in carrying out ORS 735.005 to 735.145. [1971 c.321 Â§16]

MARKET ASSISTANCE PLANS; JOINT UNDERWRITING ASSOCIATIONS

Â Â Â Â Â  735.200 Legislative findings; purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Some businesses and service providers in Oregon have experienced major problems in both the availability and affordability of commercial liability insurance. Premiums for such insurance policies have recently grown as much as 500 percent and the availability of such insurance in Oregon markets has greatly diminished.

Â Â Â Â Â  (b) These businesses and service providers are essential to achieve goals such as increased workforce productivity, family self-sufficiency and the maintenance and improvement of the health of the citizens of Oregon. The lack of adequate commercial liability insurance threatens these businesses and services.

Â Â Â Â Â  (2) The Legislative Assembly therefore declares it is the purpose of ORS 735.200 to 735.260 to remedy the problem of unavailable commercial liability insurance for these businesses and service providers by authorizing the Director of the Department of Consumer and Business Services to assist in the establishment of a market assistance plan for providing commercial liability insurance for these businesses and service providers, or, if necessary, by requiring all insurers authorized to write commercial liability insurance in Oregon to be members of one or more joint underwriting associations created to provide commercial liability insurance for these businesses and service providers. [1987 c.774 Â§73]

Â Â Â Â Â  735.205 Definitions for ORS 735.200 to 735.260. As used in ORS 735.200 to 735.260:

Â Â Â Â Â  (1) ÂJoint underwriting associationÂ means a mechanism requiring casualty insurers doing business in Oregon to provide commercial liability insurance to certain businesses and service providers on either an assigned risk basis or through a joint underwriting pool underwritten to standards adopted under the Insurance Code.

Â Â Â Â Â  (2) ÂMarket assistance planÂ means a mechanism through which admitted casualty insurers in this state provide commercial liability insurance for classes of risks designated by the Director of the Department of Consumer and Business Services. [1987 c.774 Â§74]

Â Â Â Â Â  735.210 Formation of market assistance plans; rules. (1) After a public hearing, the Director of the Department of Consumer and Business Services may by rule require insurers authorized to write and writing commercial liability insurance in this state to form a market assistance plan to assist businesses and service providers unable to purchase specified classes of commercial liability insurance in adequate amounts from either the admitted or nonadmitted market.

Â Â Â Â Â  (2) The market assistance plan shall operate under a plan of operations prepared by admitted insurers, eligible surplus line insurers and insurance producers, and approved by the director. [1987 c.774 Â§75; 2003 c.364 Â§90]

Â Â Â Â Â  735.215 Findings prior to formation of joint underwriting association; hearing. (1) The Director of the Department of Consumer and Business Services may mandate the formation of a joint underwriting association under ORS 735.220 if after directing the formation of a market assistance plan and allowing it a reasonable time to alleviate insurance availability problems, the director finds that:

Â Â Â Â Â  (a) There exist in Oregon certain businesses or service providers for which no commercial liability insurance is available; and

Â Â Â Â Â  (b) There is a need in Oregon for the goods or services provided by these businesses or service providers and the lack of available commercial liability insurance will cause a substantial number of the entities to cease operations within the state.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the lack of availability of insurance is due to legitimate insurance underwriting considerations, including past claims experience, licensing noncompliance or inadequate risk management, formation of a joint underwriting association shall not be appropriate.

Â Â Â Â Â  (3) The director may make the findings required under subsection (1) of this section only after conducting a public hearing according to the applicable provisions of ORS chapter 183. The director must specify the specific classes of business or lines of insurance determined to be unavailable.

Â Â Â Â Â  (4) At least once each year, the director shall hold a public hearing to determine if the classes of business or lines of insurance offered by the joint underwriting association are still unavailable in the voluntary insurance market. If any class or line is found to be available, the joint underwriting association shall cease to underwrite such class of business or line of insurance. [1987 c.774 Â§76]

Â Â Â Â Â  735.220 Formation of joint underwriting association; funds. After finding under ORS 735.215 that there is a need in Oregon for a joint underwriting association, the Director of the Department of Consumer and Business Services may form and put into operation a temporary, nonprofit, nonexclusive joint underwriting association constituting a legal entity separate and distinct from its members for commercial liability insurance subject to the conditions and limitations contained in the Insurance Code. All funds and reserves of the association shall be separately held and invested. [1987 c.774 Â§77]

Â Â Â Â Â  735.225 Membership in joint underwriting association. The joint underwriting association established under ORS 735.220 shall be comprised of all insurers authorized to write and who are writing commercial liability insurance within this state on a direct basis, including the commercial liability portions of multiperil policies. Every such insurer shall remain a member of the association as a condition of its authority to continue to transact insurance in this state. [1987 c.774 Â§78]

Â Â Â Â Â  735.230 Rates; approval. The board of directors of the joint underwriting association shall engage the services of an independent actuarial firm to develop and recommend actuarially sound rates, rating plans, rating rules and classifications. The Director of the Department of Consumer and Business Services shall approve rates filed by the joint underwriting association in accordance with ORS 737.310. All rates approved for the joint underwriting association shall be actuarially sound and calculated to be self-supporting. [1987 c.774 Â§79]

Â Â Â Â Â  735.235 Board of directors. The joint underwriting association formed under ORS 735.220 shall be under the administrative control of a seven person board of directors appointed by the Governor. Two directors shall represent insurance carriers participating in the association; one director shall represent insurance producers; three directors shall represent the affected classes of insureds; and one director shall be a public member with no ties to the insurance industry. The board shall elect one of its members as chairperson. [1987 c.774 Â§80; 2003 c.364 Â§91]

Â Â Â Â Â  735.240 Annual statement. The joint underwriting association shall file an annual statement prepared by an independent certified public accountant containing a financial statement, a summary of its transactions and operations for the prior year and other information as prescribed by the Director of the Department of Consumer and Business Services by rule. [1987 c.774 Â§81]

Â Â Â Â Â  735.245 Conditions for policyholder surcharge. (1) Upon a determination of the board of directors that the joint underwriting association will be unable to pay its outstanding lawful obligations as they mature, the board shall certify the existence of this condition to the Director of the Department of Consumer and Business Services. A schedule for policyholder surcharges shall be submitted by the board at the time of certification.

Â Â Â Â Â  (2) The surcharge schedule shall become final 30 days after certification unless the director finds, after a public hearing, that the surcharge amounts are unreasonable or unjustifiable. Such surcharges may be adjusted to take into consideration the past and prospective loss and expense experience in different geographical areas within the state. Such surcharges shall be in addition to and not in lieu of the premiums charged for the coverages provided.

Â Â Â Â Â  (3) Moneys collected in accordance with subsection (2) of this section shall be held in a fund separate from other joint underwriting association funds. Such funds shall be invested in accordance with applicable law governing publicly held trust funds. The association shall file an annual financial statement covering such funds.

Â Â Â Â Â  (4) Surcharge funds shall be subject to the control of the board of directors and may be used to satisfy the legal obligations of the joint underwriting association.

Â Â Â Â Â  (5) No part of the profit or loss of the joint underwriting association shall inure to the benefit of any member insurer or be an obligation of any member insurer. [1987 c.774 Â§82]

Â Â Â Â Â  735.250 Exemption from liability. There shall be no liability or cause of action against any member insurer, self-insurer, or its agents or employees, the joint underwriting association or its agents or employees, members of the board of directors, the Department of Consumer and Business Services or its representatives for any action taken by or statement made by them in performance of their powers and duties under ORS 735.210 to 735.260. [1987 c.774 Â§83]

Â Â Â Â Â  735.255 State not liable to pay debts of association. The state is not liable to pay any debts or obligations of any association formed under ORS 735.220 and no person may assert any claim against the state or any of its agencies for any act or omission of the association. [1987 c.774 Â§84]

Â Â Â Â Â  735.260 Rules. The Director of the Department of Consumer and Business Services may adopt all rules necessary to insure the efficient, equitable operation of the market assistance plan or the joint underwriting association, including but not limited to rules requiring or limiting certain policy provisions. [1987 c.774 Â§85]

Â Â Â Â Â  735.265 Liquor liability insurance risk and rate classifications; rules. If a market assistance plan is formed under ORS 735.210, or a joint underwriting association is formed under ORS 735.220, the Director of the Department of Consumer and Business Services shall by rule establish such liquor liability insurance risk and rate classifications as may be necessary to facilitate the availability and affordability of this commercial insurance product. Risk and rate classifications shall be established for all facets of the liquor industry including those who sell at wholesale or retail and the State of Oregon, as allowed by law. Risk classifications and rating plans shall be developed upon considerations including, but not limited to, the following factors:

Â Â Â Â Â  (1) Past loss experience and prospective loss experience of different license types.

Â Â Â Â Â  (2) Past loss experience and prospective loss experience in different geographic areas.

Â Â Â Â Â  (3) Prior claims experience of the individual licensee.

Â Â Â Â Â  (4) Prior compliance with public safety and alcoholic beverage laws, rules and ordinances pertaining to the sale and service of alcoholic beverages.

Â Â Â Â Â  (5) Evidence of responsible management policies including, but not limited to, procedures and actions which:

Â Â Â Â Â  (a) Encourage persons not to become intoxicated if they consume alcoholic beverages on the licenseeÂs premises;

Â Â Â Â Â  (b) Promote availability of nonalcoholic beverages and food;

Â Â Â Â Â  (c) Promote safe transportation alternatives to driving while intoxicated;

Â Â Â Â Â  (d) Prohibit employees and agents of the licensee from consuming alcoholic beverages while acting in their capacity as employee or agent;

Â Â Â Â Â  (e) Establish promotions and marketing efforts which publicize responsible business practices to the licenseeÂs customers and community;

Â Â Â Â Â  (f) Implement comprehensive training procedures; and

Â Â Â Â Â  (g) Maintain an adequate, trained number of employees and agents for the type and size of licenseeÂs business. [1987 c.774 Â§88]

LIABILITY RISK RETENTION LAW

Â Â Â Â Â  735.300 Purpose of ORS 735.300 to 735.365. The purpose of ORS 735.300 to 735.365 is to regulate the formation and operation of risk retention groups and purchasing groups in this state formed pursuant to the provisions of the federal Liability Risk Retention Act of 1986 (P.L. 99-563). [1987 c.774 Â§98; 1989 c.700 Â§10]

Â Â Â Â Â  735.305 Definitions for ORS 735.300 to 735.365. As used in ORS 735.300 to 735.365:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Consumer and Business Services of this state or the commissioner, director or superintendent of insurance in any other state.

Â Â Â Â Â  (2) ÂCompleted operations liabilityÂ means liability arising out of the installation, maintenance or repair of any product at a site that is not owned or controlled by any person who performs that work or by any person who hires an independent contractor to perform that work. The term also includes liability for activities that are completed or abandoned before the date of the occurrence giving rise to the liability.

Â Â Â Â Â  (3) ÂDomicile,Â for purposes of determining the state in which a purchasing group is domiciled, means:

Â Â Â Â Â  (a) For a corporation, the state in which the purchasing group is incorporated; and

Â Â Â Â Â  (b) For an unincorporated entity, the state of its principal place of business.

Â Â Â Â Â  (4) ÂHazardous financial conditionÂ means that a risk retention group, based on its present or reasonably anticipated financial conditions, although not yet financially impaired or insolvent, is unlikely to be able:

Â Â Â Â Â  (a) To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

Â Â Â Â Â  (b) To pay other obligations in the normal course of business.

Â Â Â Â Â  (5) ÂInsuranceÂ means primary insurance, excess insurance, reinsurance, surplus lines insurance and any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of this state.

Â Â Â Â Â  (6) ÂLiabilityÂ:

Â Â Â Â Â  (a) Means legal liability for damages, including costs of defense, legal costs and fees and other claims expenses, because of injuries to other persons, damage to their property or other damage or loss to such other persons resulting from or arising out of:

Â Â Â Â Â  (A) Any business that is for-profit or not-for-profit, or any trade, product, premises, operations or services, including professional services; or

Â Â Â Â Â  (B) Any activity of any state or local government, or any agency or political subdivision thereof.

Â Â Â Â Â  (b) Does not include personal risk liability and an employerÂs liability with respect to its employees other than legal liability under the Federal EmployersÂ Liability Act (45 U.S.C. 51 et seq.).

Â Â Â Â Â  (7) ÂPersonal risk liabilityÂ means liability for damages because of injury to any person, damage to property or other loss or damage resulting from any personal, familial or household responsibilities or activities, rather than from responsibilities or activities referred to in subsection (6) of this section.

Â Â Â Â Â  (8) ÂPlan of operation or a feasibility studyÂ means an analysis that presents the expected activities and results of a risk retention group, and includes at a minimum:

Â Â Â Â Â  (a) The coverages, deductibles, coverage limits, rates and rating classification systems for each line of insurance the group intends to offer;

Â Â Â Â Â  (b) Historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

Â Â Â Â Â  (c) Pro forma financial statements and projections;

Â Â Â Â Â  (d) Appropriate opinions by a qualified independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and prevent a hazardous financial condition;

Â Â Â Â Â  (e) Identification of management, underwriting procedures, managerial oversight methods and investment policies; and

Â Â Â Â Â  (f) Other matters that the director requires for liability insurance companies authorized by the insurance laws of the state in which the risk retention group is chartered.

Â Â Â Â Â  (9) ÂProduct liabilityÂ means liability for damages because of any personal injury, death, emotional harm, consequential economic damage or property damage, including damages resulting from the loss of use of property, arising out the manufacture, design, importation, distribution, packaging, labeling, lease or sale of a product. The term does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred.

Â Â Â Â Â  (10) ÂPurchasing groupÂ means any group that:

Â Â Â Â Â  (a) Has as one of its purposes the purchase of liability insurance on a group basis;

Â Â Â Â Â  (b) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in paragraph (c) of this subsection;

Â Â Â Â Â  (c) Is composed of members whose business or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations; and

Â Â Â Â Â  (d) Is domiciled in any state.

Â Â Â Â Â  (11) ÂRisk retention groupÂ means any corporation or other limited liability association formed under the laws of any state:

Â Â Â Â Â  (a) Whose primary activity consists of assuming and spreading all, or any portion of, the liability exposure of its group members;

Â Â Â Â Â  (b) That is organized for the primary purpose of conducting the activity described in paragraph (a) of this subsection;

Â Â Â Â Â  (c) That:

Â Â Â Â Â  (A) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

Â Â Â Â Â  (B) Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of that state. However, any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the federal Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986, before the date of the enactment of the federal Liability Risk Retention Act of 1986 (P.L. 99-563);

Â Â Â Â Â  (d) That does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

Â Â Â Â Â  (e) That:

Â Â Â Â Â  (A) Has as its members only persons who have an ownership interest in the group and has as its owners only persons who are members that are provided insurance by the risk retention group; or

Â Â Â Â Â  (B) Has as its sole member and sole owner an organization that is owned by persons who are provided insurance by the risk retention group;

Â Â Â Â Â  (f) Whose members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar or common business, trade, product, services, premises or operations;

Â Â Â Â Â  (g) Whose activities do not include the provision of insurance other than:

Â Â Â Â Â  (A) Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

Â Â Â Â Â  (B) Reinsurance with respect to the liability of any other risk retention group, or any members of such other group, that is engaged in businesses or activities so that such group or member meets the requirement described in paragraph (f) of this subsection for membership in the risk retention group that provides such reinsurance; and

Â Â Â Â Â  (h) The name of which includes ÂRisk Retention Group.Â

Â Â Â Â Â  (12) ÂStateÂ means any state of the United States or the District of Columbia. [1987 c.774 Â§99; 1993 c.744 Â§29]

Â Â Â Â Â  735.310 Qualifications for risk retention group; plan of operation; application; notification to National Association of Insurance Commissioners. (1) A risk retention group seeking to be organized in this state:

Â Â Â Â Â  (a) Must be organized as a liability insurer in this state and authorized by a subsisting certificate of authority issued by the director to transact liability insurance in this state, as provided in ORS chapter 732; and

Â Â Â Â Â  (b) Except as otherwise provided in ORS 735.300 to 735.365, must comply with all laws, rules and other requirements applicable to such insurers authorized to transact insurance in this state and with ORS 735.315 to the extent the requirements under ORS 735.315 are not a limitation on other laws, rules or requirements of this state.

Â Â Â Â Â  (2) Before a risk retention group may offer insurance in any state, the risk retention group shall submit for approval to the director of this state a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of liability insurance.

Â Â Â Â Â  (3) Immediately upon receipt of an application for organization, the director shall provide summary information concerning the filing to the National Association of Insurance Commissioners, including the name of the risk retention group, the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded and the states in which the group intends to operate. Providing notification to the National Association of Insurance Commissioners is in addition to and shall not be sufficient to satisfy the requirements of ORS 735.300 to 735.365. [1987 c.774 Â§100]

Â Â Â Â Â  735.315 Foreign risk retention groups; conditions of doing business in Oregon; prohibited acts. Risk retention groups chartered in states other than this state and seeking to do business as a risk retention group in this state must observe and abide by the laws of this state as follows:

Â Â Â Â Â  (1) Before transacting insurance in this state, a risk retention group shall submit to the director:

Â Â Â Â Â  (a) A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, its date of chartering, its principal place of business and such information, including information on its membership, as the director may require to verify that the risk retention group is qualified under ORS 735.305 (11);

Â Â Â Â Â  (b) A copy of its plan of operation or a feasibility study and revisions of such plan or study submitted to its state of domicile. The requirement of the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance that:

Â Â Â Â Â  (A) Was defined in the federal Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986, before October 27, 1986; and

Â Â Â Â Â  (B) Was offered before October 27, 1986, by any risk retention group that had been chartered and operating for not less than three years before October 27, 1986; and

Â Â Â Â Â  (c) A statement of registration that designates the director as its agent for the purpose of receiving service of legal documents or process.

Â Â Â Â Â  (2) A risk retention group doing business in this state shall submit to the director:

Â Â Â Â Â  (a) A copy of the groupÂs financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist, under criteria established by the National Association of Insurance Commissioners;

Â Â Â Â Â  (b) A copy of each examination of the risk retention group as certified by the director or public official conducting the examination;

Â Â Â Â Â  (c) Upon request by the director, a copy of any audit performed with respect to the risk retention group; and

Â Â Â Â Â  (d) Such information as may be required to verify its continuing qualification as a risk retention group under ORS 735.305 (11).

Â Â Â Â Â  (3) A risk retention group is subject to taxation in this state as follows:

Â Â Â Â Â  (a) All premiums paid for coverage within this state to risk retention groups shall be subject to taxation at the rate applicable to foreign admitted insurers and the taxes owing shall be subject to the same interest, fines and penalties for nonpayment as those applicable to foreign admitted insurers.

Â Â Â Â Â  (b) To the extent insurance producers are used, they shall report and pay the taxes for the premiums for the risks that they have placed with or on behalf of a risk retention group not organized in this state.

Â Â Â Â Â  (c) To the extent insurance producers are not used or fail to pay the tax, each risk retention group shall pay the tax for risks insured within the state. Further, each risk retention group shall report all premiums paid to it for risks insured within the state.

Â Â Â Â Â  (4) A risk retention group and its agents and representatives shall comply with ORS 746.230 and 746.240. If the director seeks an injunction regarding such conduct, the injunction must be obtained from a court of competent jurisdiction.

Â Â Â Â Â  (5) A risk retention group must submit to an examination by the director to determine its financial condition if the director of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within 60 days after a request by the director of this state. Any such examination shall be coordinated to avoid unjustified repetition. Examinations may be conducted in accordance with the examiner handbook of the National Association of Insurance Commissioners.

Â Â Â Â Â  (6) A policy issued by a risk retention group shall contain in 10 point type on the front page and the declaration page, the following notice:

______________________________________________________________________________

Notice

Â Â Â Â Â  This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and rules of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

______________________________________________________________________________

Â Â Â Â Â  (7) The following acts by a risk retention group are prohibited:

Â Â Â Â Â  (a) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

Â Â Â Â Â  (b) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

Â Â Â Â Â  (8) No risk retention group shall be allowed to do business in this state if an insurer is directly or indirectly a member or owner of the risk retention group, other than in the case of a risk retention group all of whose members are insurers.

Â Â Â Â Â  (9) No risk retention group may offer insurance policy coverage prohibited by the Insurance Code.

Â Â Â Â Â  (10) A risk retention group not organized in this state and doing business in this state must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by the insurance commissioner of any state if there has been a finding of financial impairment after an examination under subsection (5) of this section. [1987 c.774 Â§101; 2003 c.364 Â§92]

Â Â Â Â Â  735.320 Relationship to insurance guaranty fund and joint underwriting association. (1) No risk retention group shall be permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this state. No risk retention group, or its insureds, shall receive any benefit from any such fund for claims arising out of the operations of the risk retention group.

Â Â Â Â Â  (2) A risk retention group shall participate in this stateÂs joint underwriting associations and mandatory liability pools as provided by the Insurance Code. [1987 c.774 Â§102]

Â Â Â Â Â  735.325 Exemption of purchasing groups from certain laws. Any purchasing group meeting the criteria established under the provisions of the federal Liability Risk Retention Act of 1986 (P.L. 99-563), shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance or the prohibition of group purchasing, or any law that would discriminate against a purchasing group or its members. In addition, an insurer shall be exempt from any law of this state that prohibits providing or offering to provide advantages to a purchasing group or its members based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages or other matters. A purchasing group shall be subject to all other applicable laws of this state. [1987 c.774 Â§103]

Â Â Â Â Â  735.330 Purchasing groups; notice of intent to do business; registration; exceptions. (1) A purchasing group that intends to do business in this state shall furnish notice to the director, which shall:

Â Â Â Â Â  (a) Identify the state in which the group is domiciled;

Â Â Â Â Â  (b) Specify the lines and classifications of liability insurance that the purchasing group intends to purchase;

Â Â Â Â Â  (c) Identify the insurer from which the group intends to purchase its insurance and the domicile of the insurer;

Â Â Â Â Â  (d) Identify the principal place of business of the group; and

Â Â Â Â Â  (e) Provide such other information as may be required by the director to verify that the purchasing group is qualified under ORS 735.305 (10).

Â Â Â Â Â  (2) The purchasing group shall register with the director and designate the director as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements shall not apply in the case of a purchasing group that meets the following qualifications:

Â Â Â Â Â  (a) That:

Â Â Â Â Â  (A) Was domiciled before April 1, 1986, in any state; and

Â Â Â Â Â  (B) Is domiciled on and after October 27, 1986, in any state;

Â Â Â Â Â  (b) That:

Â Â Â Â Â  (A) Before October 27, 1986, purchased insurance from an insurance carrier licensed in any state; and

Â Â Â Â Â  (B) On and after October 27, 1986, purchased insurance from an insurance carrier licensed in any state;

Â Â Â Â Â  (c) That was a purchasing group under the requirements of the federal Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986, before October 27, 1986; and

Â Â Â Â Â  (d) That does not purchase insurance that was not authorized for purposes of an exemption under the federal Product Liability Risk Retention Act of 1981, as in effect before October 27, 1986. [1987 c.774 Â§104]

Â Â Â Â Â  735.335 Purchase of insurance by purchasing group. A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed insurance producer acting pursuant to the surplus lines laws and regulations of that state. [1987 c.774 Â§105; 2003 c.364 Â§93]

Â Â Â Â Â  735.340 Insurance Code enforcement authority subject to federal law. The director is authorized to make use of any of the powers established under the Insurance Code to enforce the laws of this state so long as those powers are not specifically preempted by the federal Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the directorÂs administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders and impose penalties. With regard to any investigation, administrative proceedings or litigation, the director may rely on the procedural law and rules of the state. The injunctive authority of the director in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction. [1987 c.774 Â§106]

Â Â Â Â Â  735.345 Violation of 735.300 to 735.365; penalties. A risk retention group that violates any provision of ORS 735.300 to 735.365 is subject to criminal and civil penalties applicable to insurers generally, and to suspension or revocation of its certificate of authority to transact insurance. [1987 c.774 Â§107]

Â Â Â Â Â  735.350 Agent or broker; license. Any person acting or offering to act as an insurance producer for a risk retention group or purchasing group that solicits members, sells insurance coverage, purchases coverage for its members located within this state or otherwise does business in this state shall, before commencing any such activity, obtain a license as an insurance producer from the director under ORS chapter 744. [1987 c.774 Â§108; 1989 c.701 Â§71; 2003 c.364 Â§94]

Â Â Â Â Â  735.355 Court orders enforceable in Oregon. An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance or operating in any state or in all states or in any territory or possession of the United States, upon a finding that such a group is in a hazardous financial condition shall be enforceable in the courts of this state. [1987 c.774 Â§109]

Â Â Â Â Â  735.360 Rules. The director may adopt rules that the director determines are necessary for carrying out ORS 735.300 to 735.365. [1987 c.774 Â§110; 1989 c.700 Â§11]

Â Â Â Â Â  735.365 Short title. ORS 735.300 to 735.365 shall be known and may be cited as the Oregon Liability Risk Retention Law. [1987 c.774 Â§98a]

SURPLUS LINES LAW

Â Â Â Â Â  735.400 Purposes of ORS 735.400 to 735.495. ORS 735.400 to 735.495 shall be liberally construed and applied to promote its underlying purposes which include:

Â Â Â Â Â  (1) Protecting persons seeking insurance in this state;

Â Â Â Â Â  (2) Permitting surplus lines insurance to be placed with reputable and financially sound nonadmitted insurers and exported from this state pursuant to ORS 735.400 to 735.495;

Â Â Â Â Â  (3) Establishing a system of regulation which will permit orderly access to surplus lines insurance in this state and encourage admitted insurers to provide new and innovative types of insurance available to consumers in this state; and

Â Â Â Â Â  (4) Protecting revenues of this state. [1987 c.774 Â§117]

Â Â Â Â Â  735.405 Definitions for ORS 735.400 to 735.495. As used in ORS 735.400 to 735.495:

Â Â Â Â Â  (1) ÂAdmitted insurerÂ means an insurer authorized to do an insurance business in this state.

Â Â Â Â Â  (2) ÂCapitalÂ means funds paid in for stock or other evidence of ownership.

Â Â Â Â Â  (3) ÂEligible surplus lines insurerÂ means a nonadmitted insurer with which a surplus lines licensee may place surplus lines insurance.

Â Â Â Â Â  (4) ÂExportÂ means to place surplus lines insurance with a nonadmitted insurer.

Â Â Â Â Â  (5) ÂKind of insuranceÂ means one of the types of insurance required to be reported in the annual statement which must be filed with the Director of the Department of Consumer and Business Services by authorized insurers.

Â Â Â Â Â  (6) ÂNonadmitted insurerÂ means an insurer not authorized to do an insurance business in this state. This definition shall include insurance exchanges as authorized under the laws of various states.

Â Â Â Â Â  (7) ÂProducing insurance producerÂ means the individual insurance producer dealing directly with the party seeking insurance.

Â Â Â Â Â  (8) ÂSurplusÂ means funds over and above liabilities and capital of the insurer for the protection of policyholders.

Â Â Â Â Â  (9) ÂSurplus lines licenseeÂ means an insurance producer licensed under ORS chapter 744 to place insurance on risks resident, located or to be performed in this state with nonadmitted insurers eligible to accept such insurance. [1987 c.774 Â§118; 1991 c.810 Â§25; 2001 c.191 Â§44a; 2003 c.364 Â§38]

Â Â Â Â Â  735.410 Conditions for procuring insurance through nonadmitted insurer; rules. (1) Insurance may be procured through a surplus lines licensee from a nonadmitted insurer if:

Â Â Â Â Â  (a) The insurer is an eligible surplus lines insurer;

Â Â Â Â Â  (b) A diligent search has first been made among the insurers who are authorized to transact and are actually writing the particular kind and class of insurance in this state, and it is determined that the full amount or kind of insurance cannot be obtained from those insurers; and

Â Â Â Â Â  (c) All other requirements of ORS 735.400 to 735.495 are met.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a placement of surplus lines insurance outside this state by a nonresident surplus lines licensee or by a nonresident surplus lines insurance producer who is not licensed to transact surplus lines insurance in this state when the insurance covers a risk with exposures both in this state and outside this state, if both of the following conditions are met:

Â Â Â Â Â  (a) If the nonresident surplus lines licensee or insurance producer is licensed in the state as an insurance producer to transact surplus lines policies in the state in which the insurance is placed and is in good standing in that state; and

Â Â Â Â Â  (b) If the surplus lines policy complies with all of the requirements for placement of nonadmitted insurance in the state in which the insurance is placed.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services by rule may establish requirements applicable to the placement of surplus lines insurance outside this state by a nonresident surplus lines licensee or by a nonresident surplus lines insurance producer who is not licensed in this state, when the insurance covers a risk with exposures both in this state and outside this state. The rules may include such matters as the procurement of surplus lines insurance, eligibility of the insurer, the conditions under which surplus lines insurance may be obtained, the necessary evidence of insurance, filing requirements and other matters necessary for regulation of surplus lines insurance transactions that affect risk exposures in this state. The rules may not interfere with or hinder implementation of the federal Gramm-Leach-Bliley Act (P.L. 106-102) with respect to licensing reciprocity among the states. [1987 c.774 Â§119; 2001 c.191 Â§44b]

Â Â Â Â Â  735.415 Qualifications for placement of coverage with nonadmitted insurer. (1) A surplus lines licensee may not place any coverage with a nonadmitted insurer unless at the time of placement the nonadmitted insurer has done all of the following:

Â Â Â Â Â  (a) Established satisfactory evidence of good repute and financial integrity.

Â Â Â Â Â  (b) Qualified under one of the following subparagraphs:

Â Â Â Â Â  (A) Has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction that equals either the minimum capital and surplus requirements under the laws of this state or $5 million, except that the requirements of this paragraph may be satisfied by an insurer possessing less than $5 million capital and surplus upon an affirmative finding of acceptability by the Director of the Department of Consumer and Business Services. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends and company record and reputation within the industry. In no event shall the director make an affirmative finding of acceptability when the surplus lines insurerÂs capital and surplus is less than $3 million.

Â Â Â Â Â  (B) Except as otherwise provided in subparagraph (C) of this paragraph, in the case of an alien insurer, maintains in the United States an irrevocable trust fund in either a national bank or a member of the Federal Reserve System, in an amount not less than $1.5 million for the protection of all its policyholders in the United States and such trust fund consists of cash, securities, irrevocable letters of credit, or of investments of substantially the same character and quality as those which are eligible investments for the capital and statutory reserves of admitted insurers authorized to write like kinds of insurance in this state. Such trust fund, which shall be included in any calculation of capital and surplus or its equivalent, shall have an expiration date which at no time shall be less than five years.

Â Â Â Â Â  (C) In the case of a group of insurers that includes incorporated and individual unincorporated underwriters, maintains a trust fund of not less than $50 million as security to the full amount thereof for all policyholders and creditors in the United States of each member of the group, and such trust shall likewise comply with the terms and conditions established in subparagraph (B) of this paragraph for alien insurers, except that the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the groupÂs domiciliary regulators as are the unincorporated members.

Â Â Â Â Â  (D) In the case of an insurance exchange created by the laws of individual states, maintains capital and surplus, or the substantial equivalent thereof, of not less than $15 million in the aggregate. For insurance exchanges that maintain funds for the protection of all insurance exchange policyholders, each individual syndicate shall maintain minimum capital and surplus, or the substantial equivalent thereof, of not less than $1.5 million. In the event the insurance exchange does not maintain funds for the protection of all insurance exchange policyholders, each individual syndicate shall meet the minimum capital and surplus requirements of subparagraph (A) of this paragraph.

Â Â Â Â Â  (E) Is on the most current list of alien insurers approved by the National Association of Insurance Commissioners and meets additional requirements regarding the use of the list established by rule of the director.

Â Â Â Â Â  (c) Unless qualified under paragraph (b)(E) of this subsection, provided to the director no more than six months after the close of the period reported upon a certified copy of its current annual statement that is:

Â Â Â Â Â  (A) Filed with and approved by the regulatory authority in the domicile of the nonadmitted insurer;

Â Â Â Â Â  (B) Certified by an accounting or auditing firm licensed in the jurisdiction of the insurerÂs domicile; or

Â Â Â Â Â  (C) In the case of an insurance exchange, an aggregate combined statement of all underwriting syndicates operating during the period reported.

Â Â Â Â Â  (2) When a nonresident surplus lines licensee or nonresident surplus lines insurance producer who is not licensed to transact surplus lines insurance in this state places surplus lines insurance outside this state that covers a risk with exposures both in this state and outside this state, the licensee or insurance producer is not subject to the requirements of subsection (1) of this section if the nonadmitted insurer with which the coverage is placed:

Â Â Â Â Â  (a) Meets the requirements for nonadmitted placement of insurance in the state in which the insurance is placed; or

Â Â Â Â Â  (b) Is an authorized or admitted insurer in the state in which the insurance is placed. [1987 c.774 Â§120; 1995 c.99 Â§2; 2001 c.191 Â§44c; 2005 c.185 Â§11]

Â Â Â Â Â  735.420 Declaration of ineligibility of surplus lines insurer. (1) The Director of the Department of Consumer and Business Services may declare a surplus lines insurer described in ORS 735.415 (1) ineligible if the director has reason to believe that the surplus lines insurer:

Â Â Â Â Â  (a) Is in unsound financial condition;

Â Â Â Â Â  (b) Is no longer eligible under ORS 735.415;

Â Â Â Â Â  (c) Has willfully violated the laws of this state; or

Â Â Â Â Â  (d) Does not make reasonably prompt payment of just losses and claims in this state or elsewhere.

Â Â Â Â Â  (2) The director shall promptly mail notice of all such declarations to each surplus lines licensee. [1987 c.774 Â§121; 2001 c.191 Â§44d]

Â Â Â Â Â  735.425 Filing by licensee after placement of surplus lines insurance. (1) Within 90 days after the placing of any surplus lines insurance in this state, each surplus lines licensee shall file with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) A statement signed by the licensee regarding the insurance, which shall be kept confidential as provided in ORS 705.137, including the following:

Â Â Â Â Â  (A) The name and address of the insured;

Â Â Â Â Â  (B) The identity of the insurer or insurers;

Â Â Â Â Â  (C) A description of the subject and location of the risk;

Â Â Â Â Â  (D) The amount of premium charged for the insurance; and

Â Â Â Â Â  (E) Such other pertinent information as the director may reasonably require.

Â Â Â Â Â  (b) A statement on a standardized form furnished by the director, as to the diligent efforts by the producing insurance producer to place the coverage with admitted insurers and the results thereof. The statement shall be signed by the producing insurance producer and shall affirm that the insured was expressly advised prior to placement of the insurance that:

Â Â Â Â Â  (A) The surplus lines insurer with whom the insurance was to be placed is not licensed in this state and is not subject to its supervision; and

Â Â Â Â Â  (B) In the event of the insolvency of the surplus lines insurer, losses will not be paid by the state insurance guaranty fund.

Â Â Â Â Â  (2) The director may direct that filings required under subsection (1) of this section be made to the Surplus Line Association of Oregon. The director may also require that such filings be made electronically but may exempt a licensee from the requirement for good cause shown.

Â Â Â Â Â  (3) A nonresident surplus lines licensee or nonresident producing insurance producer not licensed to transact surplus lines insurance in this state who places a surplus lines policy on a risk with exposures located both in this state and outside this state shall satisfy filing requirements established by the director by rule. The director shall ensure that the rules facilitate interstate regulation of surplus lines insurance transactions.

Â Â Â Â Â  (4) Facsimile signatures and electronic signatures subject to ORS 84.001 to 84.061 are acceptable and have the same force as original signatures. [1987 c.774 Â§122; 1993 c.182 Â§1; 2001 c.377 Â§Â§13,13a; 2003 c.364 Â§39; 2005 c.185 Â§12]

Â Â Â Â Â  735.430 Surplus Line Association of Oregon. (1) The Surplus Line Association of Oregon shall be the advisory organization of surplus lines licensees to:

Â Â Â Â Â  (a) Facilitate and encourage compliance by resident and nonresident surplus lines licensees with the laws of this state and the rules of the Director of the Department of Consumer and Business Services relative to surplus lines insurance;

Â Â Â Â Â  (b) Provide means for the examination, which shall remain confidential as provided in ORS 705.137, of all surplus lines coverage written by resident and nonresident surplus lines licensees to determine whether the coverages comply with the Oregon Surplus Lines Law;

Â Â Â Â Â  (c) Communicate with organizations of admitted insurers with respect to the proper use of the surplus lines market;

Â Â Â Â Â  (d) Receive and disseminate to resident and nonresident surplus lines licensees information relative to surplus lines coverages; and

Â Â Â Â Â  (e) Receive and collect on behalf of the state and remit to the state premium receipts tax for surplus lines insurance.

Â Â Â Â Â  (2) The Surplus Line Association of Oregon shall file with the director:

Â Â Â Â Â  (a) A copy of its constitution, articles of agreement or association or certificate of incorporation;

Â Â Â Â Â  (b) A copy of its bylaws and rules governing its activities;

Â Â Â Â Â  (c) A current list of members;

Â Â Â Â Â  (d) The name and address of a resident of this state upon whom notices or orders of the director or processes issued at the direction of the director may be served;

Â Â Â Â Â  (e) An agreement that the director may examine the Surplus Line Association of Oregon in accordance with the provisions of this section; and

Â Â Â Â Â  (f) A schedule of fees and charges.

Â Â Â Â Â  (3) The director may make or cause to be made an examination of the surplus lines advisory organization. The reasonable cost of any such examination shall be paid by the surplus lines advisory organization upon presentation to it by the director of a detailed account of each cost. The officers, managers, agents and employees of the surplus lines advisory organization may be examined at any time, under oath, and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. The director shall furnish two copies of the examination report to the surplus lines advisory organization examined and shall notify such organization that it may, within 20 days thereof, request a hearing on the report or on any facts or recommendations therein. If the director finds the surplus lines advisory organization or any member thereof to be in violation of ORS 735.400 to 735.495, the director may issue an order requiring the discontinuance of such violation.

Â Â Â Â Â  (4) The Surplus Line Association of Oregon may charge resident and nonresident surplus lines licensees and nonresident producing insurance producers a fee for reviewing surplus lines policies and for collecting, on behalf of the state, taxes imposed under ORS 735.470. The association shall adopt bylaws implementing this subsection. [1987 c.774 Â§123; 2001 c.377 Â§14; 2005 c.185 Â§13]

Â Â Â Â Â  735.435 Evidence of insurance; contents; change; penalty; notice regarding Insurance Guaranty Association; rules. (1) Upon placing surplus lines insurance, the surplus lines licensee shall promptly deliver to the insured or the producing insurance producer the policy, or if such policy is not then available, a certificate as described in subsection (4) of this section, cover note or binder. The certificate, as described in subsection (4) of this section, cover note or binder shall be executed by the surplus lines licensee and shall show the description and location of the subject of the insurance, coverages including any material limitations other than those in standard forms, a general description of the coverages of the insurance, the premium and rate charged and taxes to be collected from the insured, and the name and address of the insured and surplus lines insurer or insurers and proportion of the entire risk assumed by each, and the name of the surplus lines licensee and the licenseeÂs license number.

Â Â Â Â Â  (2) No surplus lines licensee shall issue or deliver any insurance policy or certificate of insurance or represent that insurance will be or has been written by any eligible surplus lines insurer, unless the licensee has authority from the insurer to cause the risk to be insured, or has received information from the insurer in the regular course of business that such insurance has been granted.

Â Â Â Â Â  (3) If, after delivery of an insurance policy or certificate of insurance, there is any change in the identity of the insurers, or the proportion of the risk assumed by any insurer, or any other material change in coverage as stated in the surplus lines licenseeÂs original insurance policy, or in any other material as to the insurance coverage, the surplus lines licensee shall promptly issue and deliver to the insured or the original producing insurance producer an appropriate substitute for, or indorsement of the original document, accurately showing the current status of the coverage and the insurers responsible thereunder.

Â Â Â Â Â  (4) As soon as reasonably possible after the placement of any such insurance the surplus lines licensee shall deliver a copy of the policy or, if not available, a certificate of insurance to the insured or producing insurance producer to replace an insurance policy or certificate of insurance theretofore issued. Each certificate or policy of insurance shall contain or have attached thereto a complete record of all policy insuring agreements, conditions, exclusions, clauses, indorsements or any other material facts that would regularly be included in the policy.

Â Â Â Â Â  (5) Any surplus lines licensee who fails to comply with the requirements of this section shall be subject to the penalties provided.

Â Â Â Â Â  (6) Each insurance policy or certificate of insurance negotiated, placed or procured under the provisions of ORS 735.400 to 735.495 by the surplus lines licensee shall bear the name of the licensee and the following legend in bold type: ÂThis insurance was procured and developed under the Oregon surplus lines laws. It is NOT covered by the provisions of ORS 734.510 to 734.710 relating to the Oregon Insurance Guaranty Association. If the insurer issuing this insurance becomes insolvent, the Oregon Insurance Guaranty Association has no obligation to pay claims under this insurance.Â

Â Â Â Â Â  (7) The Director of the Department of Consumer and Business Services by rule may establish requirements relating to insurance policies and certificates of insurance and other applicable requirements governing placement of insurance by a nonresident surplus lines licensee outside this state that covers a risk with exposures located both in this state and outside this state. [1987 c.774 Â§124; 2001 c.191 Â§45a; 2003 c.364 Â§40]

Â Â Â Â Â  735.440 Validity of contracts. Insurance contracts procured under ORS 735.400 to 735.495 shall be valid and enforceable as to all parties. [1987 c.774 Â§125]

Â Â Â Â Â  735.445 Effect of payment of premium to surplus lines licensee. A payment of premium to a surplus lines licensee acting for a person other than the surplus lines licensee in negotiating, continuing or renewing any policy of insurance under ORS 735.400 to 735.495 shall be deemed to be payment to the insurer, whatever conditions or stipulations may be inserted in the policy or contract notwithstanding. [1987 c.774 Â§126]

Â Â Â Â Â  735.450 Requirements for license as surplus lines insurance licensee. (1) A person shall not procure any contract of surplus lines insurance with any nonadmitted insurer unless the person is licensed under ORS chapter 744 to transact surplus lines insurance. A person may obtain a license to transact surplus lines insurance only if the person is licensed as an insurance producer under ORS chapter 744 to transact property and casualty insurance.

Â Â Â Â Â  (2) The prohibition in subsection (1) of this section does not apply to a nonresident surplus lines licensee or to a nonresident surplus lines insurance producer who is not a licensee in this state if:

Â Â Â Â Â  (a) The insurance contract covers a risk with exposures both in this state and outside this state;

Â Â Â Â Â  (b) Procurement of the insurance contract described in paragraph (a) of this subsection did not occur in this state; and

Â Â Â Â Â  (c) The licensee or insurance producer is licensed to transact surplus lines insurance in the state in which the insurance contract described in paragraph (a) of this subsection was procured. [1987 c.774 Â§127; 1989 c.288 Â§1; 1991 c.810 Â§26; 1995 c.639 Â§14; 2001 c.191 Â§46; 2003 c.364 Â§41]

Â Â Â Â Â  735.455 Authority of licensee; rules. (1) A surplus lines licensee may originate surplus lines insurance or accept such insurance from any other insurance producer duly licensed as to the kinds of insurance involved, and the surplus lines licensee may compensate the insurance producer therefor.

Â Â Â Â Â  (2) A surplus lines licensee may charge a producing insurance producer a fee or a combination of a fee and a commission when transacting surplus lines for the producing insurance producer if the surplus lines licensee has a written agreement with the producing insurance producer prior to the binding or issuance of a surplus lines insurance policy. When a surplus lines licensee transacts surplus lines insurance directly for a prospective insured, the surplus lines licensee may charge the prospective insured a fee or a combination of a fee and a commission if the surplus lines licensee has a written agreement with the prospective insured prior to the binding or issuance of a surplus lines insurance policy.

Â Â Â Â Â  (3) A producing insurance producer may charge a fee to a prospective insured when the producing insurance producer pays a fee or a combination of a fee and a commission to a surplus lines licensee under subsection (2) of this section if the producing insurance producer has a written agreement with the prospective insured prior to the binding or issuance of the surplus lines insurance policy. The fee may not exceed the amount of compensation paid by the producing insurance producer to the surplus lines licensee.

Â Â Â Â Â  (4) For the purpose of determining the charge under subsection (2) of this section, the producing insurance producer and the surplus lines licensee may agree to any allocation of the fee that the producing insurance producer charges the prospective insured under this section.

Â Â Â Â Â  (5) The fee or the fee and commission charged by a surplus lines licensee under subsection (2) of this section must be commensurate with the services provided by the surplus lines licensee. The Director of the Department of Consumer and Business Services may establish by rule minimum conditions for written agreements entered into under this section. An insurer or insurance producer who enters into a written agreement as provided in this section is not in violation of ORS 746.035 or 746.045. [1987 c.774 Â§128; 2003 c.364 Â§42]

Â Â Â Â Â  735.460 Records of licensee; examination. (1) Each surplus lines licensee shall keep a full and true record of each surplus lines insurance contract placed by or through the licensee on each risk resident in this state as required by ORS 744.068, including a copy of the policy, certificate, cover note or other evidence of insurance showing any of the following items that are applicable:

Â Â Â Â Â  (a) Amount of the insurance and perils insured;

Â Â Â Â Â  (b) Brief description of the property insured and its location;

Â Â Â Â Â  (c) Gross premium charged;

Â Â Â Â Â  (d) Any return premium paid;

Â Â Â Â Â  (e) Rate of premium charged upon the several items of property;

Â Â Â Â Â  (f) Effective date of the contract and the terms thereof;

Â Â Â Â Â  (g) Name and address of the insured;

Â Â Â Â Â  (h) Name and address of the insurer;

Â Â Â Â Â  (i) Amount of tax and other sums to be collected from the insured; and

Â Â Â Â Â  (j) Identity of the producing insurance producer, any confirming correspondence from the insurer or its representative and the application.

Â Â Â Â Â  (2) The record of each contract shall be kept open at all reasonable times to examination by the Director of the Department of Consumer and Business Services without notice for a period not less than five years following termination of the contract. [1987 c.774 Â§129; 2001 c.191 Â§47; 2003 c.364 Â§43]

Â Â Â Â Â  735.465 Monthly reports; rules. (1) On or before the end of each month, each surplus lines licensee shall file with the Director of the Department of Consumer and Business Services, as prescribed by the director, a verified report of all surplus lines insurance transacted on risks resident in this state during the preceding 90 days. The report need not show transacted surplus lines insurance that was reported in an earlier report. The report shall show:

Â Â Â Â Â  (a) Aggregate gross premiums written;

Â Â Â Â Â  (b) Aggregate return premiums; and

Â Â Â Â Â  (c) Amount of aggregate tax.

Â Â Â Â Â  (2) The director may direct that reports required under subsection (1) of this section be made to the Surplus Lines Association of Oregon and that the Surplus Lines Association of Oregon file a combined report thereof with the director. The director may also require that reports required under subsection (1) of this section be made electronically but may exempt a licensee from the requirement for good cause shown.

Â Â Â Â Â  (3) For the purpose of collecting taxes on insurance covering the Oregon portion of risks when the insurance is placed outside this state and covers a risk with exposures located both in this state and outside this state, the director may establish by rule requirements for filing reports on surplus lines insurance transacted outside this state on risks with exposures located both in this state and outside this state. [1987 c.774 Â§130; 2001 c.191 Â§48]

Â Â Â Â Â  735.470 Premium tax; collection; payment; refund; rules. (1) The surplus lines licensee shall pay the Director of the Department of Consumer and Business Services an amount equal to the tax which would have been imposed under ORS 731.816 (1993 Edition) if that section were in effect and operative, and the tax which is imposed by ORS 731.820, on authorized insurers for the premiums shown in the report required by ORS 735.465. The tax shall be collected by the surplus lines licensee as specified by the director, in addition to the full amount of the gross premium charged by the insurer for the insurance. The tax on any portion of the premium unearned at termination of insurance having been credited by the state to the licensee shall be returned to the policyholder directly by the surplus lines licensee or through the producing insurance producer, if any. The surplus lines licensee is prohibited from absorbing such tax and from rebating for any reason, any part of such tax.

Â Â Â Â Â  (2) The surplus lines tax is due quarterly on the 45th day following the calendar quarter in which the premium is collected. The tax shall be paid to and reported on forms prescribed by the director or upon the directorÂs order paid to and reported on forms prescribed by the surplus lines association.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if a surplus lines license is terminated or nonrenewed for any reason, the taxes described in this section are due on the 30th day after the termination or nonrenewal.

Â Â Â Â Â  (4) In applying ORS 731.816 (1993 Edition) for purposes of this section, the rate shall be two percent rather than two and one-quarter percent.

Â Â Â Â Â  (5) The director by rule shall establish procedures for payment of taxes on the Oregon portion of risks covered by surplus lines insurance policies transacted outside this state that cover risks with exposures both in this state and outside this state. [1987 c.774 Â§131; 1989 c.288 Â§2; 1995 c.786 Â§10; 2001 c.191 Â§48a; 2003 c.364 Â§44]

Â Â Â Â Â  735.475 Suit to recover unpaid tax. If the tax collectible by a surplus lines licensee under ORS 735.400 to 735.495 is not paid within the time prescribed, the same shall be recoverable in a suit brought by the Director of the Department of Consumer and Business Services against the surplus lines licensee. [1987 c.774 Â§132; 1989 c.288 Â§3; 2001 c.191 Â§48b]

Â Â Â Â Â  735.480 Suspension or revocation of license; refusal to renew; grounds. The Director of the Department of Consumer and Business Services may suspend, revoke or refuse to renew the license of a surplus lines licensee after notice and hearing as provided under the applicable provision of this stateÂs laws upon any one or more of the following grounds:

Â Â Â Â Â  (1) Removal of the surplus lines licenseeÂs office from this state, if the licensee is a resident insurance producer;

Â Â Â Â Â  (2) Removal of the surplus lines licenseeÂs office accounts and records from the principal place of business of the licensee under ORS 744.068 during the period during which such accounts and records are required to be maintained under ORS 735.460;

Â Â Â Â Â  (3) Closing of the surplus lines licenseeÂs office for a period of more than 30 business days, unless permission is granted by the director;

Â Â Â Â Â  (4) Failure to make and file required reports;

Â Â Â Â Â  (5) Failure to transmit required tax on surplus lines premiums;

Â Â Â Â Â  (6) Violation of any provision of ORS 735.400 to 735.495; or

Â Â Â Â Â  (7) For any cause for which an insurance license could be denied, revoked, suspended or renewal refused under ORS 744.074. [1987 c.774 Â§133; 1989 c.288 Â§4; 2001 c.191 Â§49; 2003 c.364 Â§45]

Â Â Â Â Â  735.485 Actions against surplus lines insurer. (1) A surplus lines insurer may be sued upon any cause of action arising in this state under any surplus lines insurance contract made by it or evidence of insurance issued or delivered by the surplus lines licensee pursuant to the procedure provided in ORS 735.490. Any surplus lines policy issued by the surplus lines licensee shall contain a provision stating the substance of this section and designating the person to whom process shall be delivered.

Â Â Â Â Â  (2) Each surplus lines insurer assuming surplus lines insurance shall be considered thereby to have subjected itself to ORS 735.400 to 735.495.

Â Â Â Â Â  (3) The remedies provided in this section are in addition to any other methods provided by law for service of process upon insurers.

Â Â Â Â Â  (4) A surplus lines insurance contract covering risks with exposures both in this state and outside this state that is placed outside this state by a nonresident surplus lines licensee, and the surplus lines insurer of the contract, are not subject to the provisions of subsection (2) of this section or ORS 735.490:

Â Â Â Â Â  (a) If the nonresident surplus lines licensee is currently licensed as an insurance producer authorized to transact surplus lines insurance contracts in the state in which the surplus lines insurance contract is placed and is in good standing in that state; and

Â Â Â Â Â  (b) If the surplus lines insurance contract complies with all of the requirements for placement of nonadmitted insurance in the state in which the surplus lines insurance contract is placed.

Â Â Â Â Â  (5) When a nonresident surplus lines insurance producer who is not a surplus lines licensee in this state transacts outside this state a surplus lines insurance contract covering risks with exposures both in this state and outside this state, the producer and the surplus lines insurer of the contract are subject to this section and to ORS 735.490 or to rules adopted by the director in lieu thereof unless:

Â Â Â Â Â  (a) The producer is currently licensed to transact surplus lines policies in the state in which the surplus lines insurance contract is placed and is in good standing in that state; and

Â Â Â Â Â  (b) The surplus lines insurance contract complies with all of the requirements for placement of nonadmitted insurance in the state in which the surplus lines insurance contract is placed. [1987 c.774 Â§134; 1989 c.288 Â§5; 2001 c.191 Â§49a]

Â Â Â Â Â  735.490 Jurisdiction in action against insurer; service of summons and complaint; response. (1) An insurer transacting insurance under the provisions of ORS 735.400 to 735.495 may be sued upon any cause of action, arising under any policy of insurance so issued and delivered by it, in the courts for the county where the insurance producer who registered or delivered the policy resides or transacts business, by the service of summons and complaint made upon the insurance producer for the insurer.

Â Â Â Â Â  (2) Any insurance producer served with summons and complaint in any such cause shall forthwith mail the summons and complaint, or a true and complete copy thereof, by registered or certified mail with proper postage affixed and properly addressed, to the insurer being sued.

Â Â Â Â Â  (3) The insurer shall have 40 days from the date of the service of the summons and complaint upon the insurance producer in which to plead, answer or defend any such cause.

Â Â Â Â Â  (4) Upon service of summons and complaint upon the insurance producer for the insurer, the court in which the action is begun shall be deemed to have duly acquired personal jurisdiction of the defendant insurer so served.

Â Â Â Â Â  (5) An insurer and policyholder may agree to waive the provisions of subsections (1) to (4) of this section governing service and venue with respect to a surplus lines insurance contract for commercial property and casualty risk if the waiver is specifically referred to in the contract or in an indorsement attached to the contract. [1987 c.774 Â§137; 2001 c.191 Â§49b; 2003 c.364 Â§46]

Â Â Â Â Â  735.492 Application of certain Insurance Code provisions to surplus lines insurers. ORS 731.324, 731.328, 731.512 and 731.624 do not apply to surplus lines insurers. [2005 c.185 Â§17]

Â Â Â Â Â  735.495 Short title; severability. (1) ORS 735.400 to 735.495 shall be known and may be cited as ÂThe Oregon Surplus Lines Law.Â

Â Â Â Â Â  (2) If any provisions of ORS 735.400 to 735.495, or the application of such provision to any person or circumstance, is held invalid, the remainder of ORS 735.400 to 735.495 and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected. [1987 c.774 Â§Â§116,136]

MEDICAL INSURANCE POOL

Â Â Â Â Â  735.600 Legislative intent. The intent of the Legislative Assembly in enacting ORS 735.600 to 735.650 is to provide access to medical insurance coverage to all residents of this state who are denied adequate medical insurance, while at the same time avoiding undue financial impact on the state and on private insurers. [1987 c.838 Â§2]

Â Â Â Â Â  735.605 Definitions for ORS 735.600 to 735.650. As used in ORS 735.600 to 735.650:

Â Â Â Â Â  (1) ÂBenefits planÂ means the coverages to be offered by the pool to eligible persons pursuant to ORS 735.600 to 735.650.

Â Â Â Â Â  (2) ÂBoardÂ means the Oregon Medical Insurance Pool Board.

Â Â Â Â Â  (3) ÂInsuredÂ means any individual resident of this state who is eligible to receive benefits from any insurer.

Â Â Â Â Â  (4) ÂInsurerÂ means:

Â Â Â Â Â  (a) Any insurer as defined in ORS 731.106 or fraternal benefit society as defined in ORS 748.106 required to have a certificate of authority to transact health insurance business in this state, and any health care service contractor as defined in ORS 750.005, issuing medical insurance in this state on or after September 27, 1987.

Â Â Â Â Â  (b) Any reinsurer reinsuring medical insurance in this state on or after September 27, 1987.

Â Â Â Â Â  (c) To the extent consistent with federal law, any self-insurance arrangement covered by the Employee Retirement Income Security Act of 1974, as amended, that provides health care benefits in this state on or after September 27, 1987.

Â Â Â Â Â  (d) All self-insurance arrangements not covered by the Employee Retirement Income Security Act of 1974, as amended, that provides health care benefits in this state on or after September 27, 1987.

Â Â Â Â Â  (5) ÂMedical insuranceÂ means any health insurance benefits payable on the basis of hospital, surgical or medical expenses incurred and any health care service contractor subscriber contract. Medical insurance does not include accident only, disability income, hospital confinement indemnity, dental or credit insurance, coverage issued as a supplement to liability insurance, coverage issued as a supplement to Medicare, insurance arising out of a workersÂ compensation or similar law, automobile medical-payment insurance or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

Â Â Â Â Â  (6) ÂMedicareÂ means coverage under Part A, Part B and Part D of Title XVIII of the Social Security Act, 42 U.S.C. 1395 et seq., as amended.

Â Â Â Â Â  (7) ÂPlan of operationÂ means the plan of operation of the pool, including articles, bylaws and operating rules, adopted by the board pursuant to ORS 735.600 to 735.650.

Â Â Â Â Â  (8) ÂPoolÂ means the Oregon Medical Insurance Pool as created by ORS 735.610.

Â Â Â Â Â  (9) ÂReinsurerÂ means any insurer as defined in ORS 731.106 from whom any person providing medical insurance to Oregon insureds procures insurance for itself in the insurer, with respect to all or part of the medical insurance risk of the person.

Â Â Â Â Â  (10) ÂSelf-insurance arrangementÂ means any plan, program, contract or any other arrangement under which one or more employers, unions or other organizations provide health care services or benefits to their employees or members in this state, either directly or indirectly through a trust or third party administrator, unless the health care services or benefits are provided by an insurance policy issued by an insurer other than a self-insurance arrangement. [1987 c.838 Â§3; 1989 c.838 Â§6; 2003 c.33 Â§4; 2005 c.634 Â§4]

Â Â Â Â Â  735.610 Oregon Medical Insurance Pool Board; members; authority; rules. (1) There is created in the Department of Consumer and Business Services the Oregon Medical Insurance Pool Board. The board shall establish the Oregon Medical Insurance Pool and otherwise carry out the responsibilities of the board under ORS 735.600 to 735.650.

Â Â Â Â Â  (2) The board shall consist of nine individuals, eight of whom shall be appointed by the Director of the Department of Consumer and Business Services. The Director of the Department of Consumer and Business Services or the directorÂs designee shall be a member of the board. The chair of the board shall be elected from among the members of the board. The board shall at all times, to the extent possible, include at least one representative of a domestic insurance company licensed to transact health insurance, one representative of a domestic not-for-profit health care service contractor, one representative of a health maintenance organization, one representative of reinsurers and two members of the general public who are not associated with the medical profession, a hospital or an insurer.

Â Â Â Â Â  (3) The director may fill any vacancy on the board by appointment.

Â Â Â Â Â  (4) The board shall have the general powers and authority granted under the laws of this state to insurance companies with a certificate of authority to transact health insurance and the specific authority to:

Â Â Â Â Â  (a) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of ORS 735.600 to 735.650 including the authority to enter into contracts with similar pools of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions;

Â Â Â Â Â  (b) Recover any assessments for, on behalf of, or against insurers;

Â Â Â Â Â  (c) Take such legal action as is necessary to avoid the payment of improper claims against the pool or the coverage provided by or through the pool;

Â Â Â Â Â  (d) Establish appropriate rates, rate schedules, rate adjustments, expense allowances, insurance producersÂ referral fees, claim reserves or formulas and perform any other actuarial function appropriate to the operation of the pool. Rates may not be unreasonable in relation to the coverage provided, the risk experience and expenses of providing the coverage. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim costs and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices;

Â Â Â Â Â  (e) Issue policies of insurance in accordance with the requirements of ORS 735.600 to 735.650;

Â Â Â Â Â  (f) Appoint from among insurers appropriate actuarial and other committees as necessary to provide technical assistance in the operation of the pool, policy and other contract design, and any other function within the authority of the board;

Â Â Â Â Â  (g) Seek advances to effect the purposes of the pool; and

Â Â Â Â Â  (h) Establish rules, conditions and procedures for reinsuring risks under ORS 735.600 to 735.650.

Â Â Â Â Â  (5) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The Director of the Department of Consumer and Business Services shall adopt rules, as provided under ORS chapter 183, implementing policies recommended by the board for the purpose of carrying out ORS 735.600 to 735.650.

Â Â Â Â Â  (7) In consultation with the board, the director shall employ such staff and consultants as may be necessary for the purpose of carrying out responsibilities under ORS 735.600 to 735.650. [1987 c.838 Â§4; 1989 c.838 Â§7; 1993 c.744 Â§190; 1995 c.79 Â§361; 2001 c.356 Â§1; 2003 c.364 Â§95]

Â Â Â Â Â  735.612 Oregon Medical Insurance Pool Account; sources; uses. (1) There is established in the State Treasury, the Oregon Medical Insurance Pool Account, which shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the account by the Legislative Assembly to obtain the coverage described in ORS 735.625.

Â Â Â Â Â  (b) Interest earnings from the investment of moneys in the account.

Â Â Â Â Â  (c) Assessments and other revenues collected or received by the Oregon Medical Insurance Pool Board.

Â Â Â Â Â  (2) All moneys in the Oregon Medical Insurance Pool Account are continuously appropriated to the Oregon Medical Insurance Pool Board to carry out the provisions of ORS 735.600 to 735.650.

Â Â Â Â Â  (3) The Oregon Medical Insurance Pool Board shall transfer to the Consumer and Business Services Fund created by ORS 705.145 an amount equal to the operating budget authorized by the Legislative Assembly or as that budget may be modified by the Emergency Board or the Oregon Department of Administrative Services, for operation of the Oregon Medical Insurance Pool Board. [1989 c.838 Â§Â§2,3; 1993 c.744 Â§191]

Â Â Â Â Â  735.614 Assessments for expenses of pool. (1) If the Oregon Medical Insurance Pool Board determines at any time that funds in the Oregon Medical Insurance Pool Account are or will become insufficient for payment of expenses of the pool in a timely manner, the board shall determine the amount of funds needed and shall impose and collect assessments against insurers, as provided in this section, in the amount of the funds determined to be needed.

Â Â Â Â Â  (2) Each insurerÂs assessment shall be determined by multiplying the total amount to be assessed by a fraction, the numerator of which equals the number of Oregon insureds and certificate holders insured or reinsured by each insurer, and the denominator of which equals the total of all Oregon insureds and certificate holders insured or reinsured by all insurers, all determined as of March 31 each year.

Â Â Â Â Â  (3) The board shall ensure that each insured and certificate holder is counted only once with respect to any assessment. For that purpose, the board shall require each insurer that obtains reinsurance for its insureds and certificate holders to include in its count of insureds and certificate holders all insureds and certificate holders whose coverage is reinsured in whole or part. The board shall allow an insurer who is a reinsurer to exclude from its number of insureds those that have been counted by the primary insurer or the primary reinsurer for the purpose of determining its assessment under this subsection.

Â Â Â Â Â  (4) Each insurer shall pay its assessment as required by the board.

Â Â Â Â Â  (5) If assessments exceed the amounts actually needed, the excess shall be held and invested and, with the earnings and interest, used by the board to offset future net losses or to reduce pool premiums. For purposes of this subsection, Âfuture net lossesÂ includes reserves for claims incurred but not reported.

Â Â Â Â Â  (6) Each insurerÂs proportion of participation in the pool shall be determined by the board based on annual statements and other reports deemed necessary by the board and filed by the insurer with the board. The board may use any reasonable method of estimating the number of insureds and certificate holders of an insurer if the specific number is unknown. With respect to insurers that are reinsurers, the board may use any reasonable method of estimating the number of persons insured by each reinsurer.

Â Â Â Â Â  (7) The board may abate or defer, in whole or in part, the assessment of an insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the insurer to fulfill the insurerÂs contractual obligations. In the event an assessment against an insurer is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other insurers in a manner consistent with the basis for assessments set forth in this section. The insurer receiving the abatement or deferment shall remain liable to the board for the deficiency for four years.

Â Â Â Â Â  (8) The board shall abate or defer assessments authorized by this section if a court orders that assessments cannot be made applicable to reinsurers. However, if a court orders that assessments cannot be made applicable to reinsurers, the board may continue to assess insurers to the end of the biennium in which the determination is made.

Â Â Â Â Â  (9) Subject to the approval of the Director of the Department of Consumer and Business Services, the board may develop a program for adjusting the assessment of an insurer in the individual health benefits market based on that insurerÂs contribution to reducing the enrollment in the Oregon Medical Insurance Pool. When developing the program, the board may consider, but is not limited to, the following factors:

Â Â Â Â Â  (a) The insurerÂs level of participation;

Â Â Â Â Â  (b) Level of health benefit plan coverage offered; and

Â Â Â Â Â  (c) Assumption of risk in the individual health benefits market. [1989 c.838 Â§4; 1991 c.333 Â§1; 1995 c.603 Â§28; 2005 c.304 Â§1; 2005 c.635 Â§1]

Â Â Â Â Â  735.615 Eligibility for pool coverage; rules. (1) Except as provided in subsection (3) of this section, a person who is a resident of this state, as defined by the Oregon Medical Insurance Pool Board, is eligible for medical pool coverage if:

Â Â Â Â Â  (a) An insurer, or an insurance company with a certificate of authority in any other state, has made within a time frame established by the board an adverse underwriting decision, as defined in ORS 746.600 (1)(a)(A), (B), (D), (E) or (F), on individual medical insurance for health reasons while the person was a resident;

Â Â Â Â Â  (b) The person has a history of any medical or health conditions on the list adopted by the board under subsection (2) of this section;

Â Â Â Â Â  (c) The person is a spouse or dependent of a person described in paragraph (a) or (b) of this subsection; or

Â Â Â Â Â  (d) The person is eligible for the credit for health insurance costs under section 35 of the federal Internal Revenue Code, as amended and in effect on December 31, 2004.

Â Â Â Â Â  (2) The board may adopt a list of medical or health conditions for which a person is eligible for pool coverage without applying for individual medical insurance pursuant to this section.

Â Â Â Â Â  (3) A person is not eligible for coverage under ORS 735.600 to 735.650 if:

Â Â Â Â Â  (a) Except as provided in ORS 735.625 (3)(c), the person is eligible to receive health services as defined in ORS 414.705 that meet or exceed those adopted by the board or is eligible for Medicare;

Â Â Â Â Â  (b) The person has terminated coverage in the pool within the last 12 months and the termination was for:

Â Â Â Â Â  (A) A reason other than becoming eligible to receive health services as defined in ORS 414.705; or

Â Â Â Â Â  (B) A reason that does not meet exception criteria established by the board;

Â Â Â Â Â  (c) The person has exceeded the maximum lifetime benefit established by the board;

Â Â Â Â Â  (d) The person is an inmate of or a patient in a public institution named in ORS 179.321;

Â Â Â Â Â  (e) The person has, on the date of issue of coverage by the board, coverage under health insurance or a self-insurance arrangement that is substantially equivalent to coverage under ORS 735.625; or

Â Â Â Â Â  (f) The person has the premiums paid or reimbursed by a public entity or a health care provider for the sole purpose of reducing the financial loss or obligation of the payer.

Â Â Â Â Â  (4) A person applying for coverage shall establish initial eligibility by providing evidence that the board requires.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 735.625 (4)(c) and subsection (3)(a) of this section, if a person becomes eligible for Medicare after being enrolled in the pool for a period of time as determined by the board by rule, that person may continue coverage within the pool as secondary coverage to Medicare.

Â Â Â Â Â  (b) The board may adopt rules concerning the terms and conditions for the coverage provided under paragraph (a) of this subsection.

Â Â Â Â Â  (6) The board may adopt rules to establish additional eligibility requirements for a person described in subsection (1)(d) of this section. [1987 c.838 Â§5; 1989 c.838 Â§11; 1993 c.130 Â§1; 1993 c.212 Â§1; 1999 c.754 Â§1; 2005 c.305 Â§1; 2005 c.634 Â§1; 2005 c.635 Â§Â§2,3]

Â Â Â Â Â  Note: The amendments to 735.615 by section 3, chapter 305, Oregon Laws 2005, become operative January 2, 2008. See section 4, chapter 305, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  735.615. (1) Except as provided in subsection (3) of this section, a person who is a resident of this state, as defined by the Oregon Medical Insurance Pool Board, is eligible for medical pool coverage if:

Â Â Â Â Â  (a) An insurer, or an insurance company with a certificate of authority in any other state, has made within a time frame established by the board an adverse underwriting decision, as defined in ORS 746.600 (1)(a)(A), (B) or (D), on individual medical insurance for health reasons while the person was a resident;

Â Â Â Â Â  (b) The person has a history of any medical or health conditions on the list adopted by the board under subsection (2) of this section;

Â Â Â Â Â  (c) The person is a spouse or dependent of a person described in paragraph (a) or (b) of this subsection; or

Â Â Â Â Â  (d) The person is eligible for the credit for health insurance costs under section 35 of the federal Internal Revenue Code, as amended and in effect on December 31, 2004.

Â Â Â Â Â  (2) The board may adopt a list of medical or health conditions for which a person is eligible for pool coverage without applying for individual medical insurance pursuant to this section.

Â Â Â Â Â  (3) A person is not eligible for coverage under ORS 735.600 to 735.650 if:

Â Â Â Â Â  (a) Except as provided in ORS 735.625 (3)(c), the person is eligible to receive health services as defined in ORS 414.705 that meet or exceed those adopted by the board or is eligible for Medicare;

Â Â Â Â Â  (b) The person has terminated coverage in the pool within the last 12 months and the termination was for:

Â Â Â Â Â  (A) A reason other than becoming eligible to receive health services as defined in ORS 414.705; or

Â Â Â Â Â  (B) A reason that does not meet exception criteria established by the board;

Â Â Â Â Â  (c) The person has exceeded the maximum lifetime benefit established by the board;

Â Â Â Â Â  (d) The person is an inmate of or a patient in a public institution named in ORS 179.321;

Â Â Â Â Â  (e) The person has, on the date of issue of coverage by the board, coverage under health insurance or a self-insurance arrangement that is substantially equivalent to coverage under ORS 735.625; or

Â Â Â Â Â  (f) The person has the premiums paid or reimbursed by a public entity or a health care provider for the sole purpose of reducing the financial loss or obligation of the payer.

Â Â Â Â Â  (4) A person applying for coverage shall establish initial eligibility by providing evidence that the board requires.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 735.625 (4)(c) and subsection (3)(a) of this section, if a person becomes eligible for Medicare after being enrolled in the pool for a period of time as determined by the board by rule, that person may continue coverage within the pool as secondary coverage to Medicare.

Â Â Â Â Â  (b) The board may adopt rules concerning the terms and conditions for the coverage provided under paragraph (a) of this subsection.

Â Â Â Â Â  (6) The board may adopt rules to establish additional eligibility requirements for a person described in subsection (1)(d) of this section.

Â Â Â Â Â  735.616 Eligibility for portability coverage under pool. (1) In addition to individuals otherwise qualified under ORS 735.615, the following individuals qualify for portability health insurance coverage under the Oregon Medical Insurance Pool if an application for coverage is made not later than the 63rd day after the date of first eligibility, as provided in subsection (2) of this section, and the individual is an Oregon resident at the time of such application:

Â Â Â Â Â  (a) An individual who has left coverage that was continuously in effect for a period of 180 days or more under one or more group health benefit plans, if:

Â Â Â Â Â  (A) The terminated coverage was in a plan issued or established in a state other than Oregon; and

Â Â Â Â Â  (B) The individual was an Oregon resident for at least 180 consecutive days immediately prior to the termination of coverage;

Â Â Â Â Â  (b) An eligible individual, as defined in ORS 743.760, who has left coverage under a group health benefit plan or a portability health benefit plan and whose carrier cannot offer a portability plan under ORS 743.760 (6) because of:

Â Â Â Â Â  (A) A change in residence of the eligible individual within Oregon;

Â Â Â Â Â  (B) A change in the geographic area served by the group carrier; or

Â Â Â Â Â  (C) The carrierÂs withdrawal from the group market in Oregon in accordance with ORS 743.737 and 743.754;

Â Â Â Â Â  (c) An individual who has left coverage that was continuously in effect for a period of 180 days or more under one or more Oregon group health benefit plans and the terminated coverage was provided by:

Â Â Â Â Â  (A) An employee welfare benefit plan that is exempt from state regulation under the federal Employee Retirement Income Security Act of 1974, as amended;

Â Â Â Â Â  (B) A multiple employer welfare arrangement subject to ORS 750.301 to 750.341; or

Â Â Â Â Â  (C) A public body of this state in accordance with ORS 731.036; and

Â Â Â Â Â  (d) On or after January 1, 1998, an individual who meets the eligibility requirements of 42 U.S.C. 300gg-41, as amended and in effect on January 1, 1998, and does not otherwise qualify to obtain portability coverage from an Oregon group carrier in accordance with ORS 743.760.

Â Â Â Â Â  (2) Eligibility for coverage pursuant to subsection (1) of this section is subject to the following provisions:

Â Â Â Â Â  (a) An eligible individual does not include:

Â Â Â Â Â  (A) An individual who remains eligible for the individualÂs prior group coverage or would remain eligible for prior group coverage in a plan under the federal Employee Retirement Income Security Act of 1974, as amended, were it not for action by the plan sponsor relating to the actual or expected health condition of the individual;

Â Â Â Â Â  (B) An individual who is covered under another health benefit plan at the time that portability coverage would commence;

Â Â Â Â Â  (C) An individual who is eligible to enroll in another health benefit plan offered by the employer, other than as a late enrollee, at the time that portability coverage would commence; or

Â Â Â Â Â  (D) An individual who is eligible for the federal Medicare program.

Â Â Â Â Â  (b) If an eligible individual has left group coverage issued by an insurance company, a health care service contractor or a health maintenance organization, the date of first eligibility is the day following the termination date of the group coverage, including any period of continuation coverage that was elected by the individual under federal law or under ORS 743.600 or 743.610.

Â Â Â Â Â  (c) If an eligible individual has left group coverage issued by an entity other than an insurance company, a health care service contractor or a health maintenance organization, the date of first eligibility is the day following the termination date of the group coverage, including the full extent of continuation coverage available to the individual under federal law and ORS 743.600 and 743.610.

Â Â Â Â Â  (d) If an individual is eligible for coverage pursuant to subsection (1)(b) of this section, the date of first eligibility is the day following the loss of the group or portability coverage.

Â Â Â Â Â  (3) Coverage under the Oregon Medical Insurance Pool pursuant to subsection (1) of this section shall be offered according to the following provisions:

Â Â Â Â Â  (a) Coverage is subject to ORS 743.760 (2) and (8);

Â Â Â Â Â  (b) Coverage may not be subject to a preexisting conditions provision, exclusion period, waiting period, residency period or other similar limitation on coverage; and

Â Â Â Â Â  (c) The individual shall be required to pay a premium rate not more than the applicable portability risk rate determined by the Oregon Medical Insurance Pool Board pursuant to ORS 735.625. [Formerly 743.763; 1999 c.987 Â§1; 2001 c.356 Â§2]

Â Â Â Â Â  735.620 Administration of insurance program; selection; duties. (1) Except as provided in subsection (4) of this section, the Oregon Medical Insurance Pool Board shall select an insurer or insurers through a competitive bidding process to administer the insurance program or components of the insurance program. The board shall evaluate bids submitted based on criteria established by the board that include but are not limited to:

Â Â Â Â Â  (a) The insurerÂs proven ability to handle individual medical insurance.

Â Â Â Â Â  (b) The efficiency of the insurerÂs claim paying procedures.

Â Â Â Â Â  (c) An estimate of total charges for administering the plan.

Â Â Â Â Â  (d) The insurerÂs ability to administer the pool in a cost-effective manner.

Â Â Â Â Â  (2)(a) The administering insurer shall serve for a period of three years subject to removal for cause.

Â Â Â Â Â  (b) At least one year prior to the expiration of each three-year period of service by an administering insurer, the board shall invite all insurers, including the current administering insurer, to submit bids to serve as the administering insurer for the succeeding three-year period. Selection of the administering insurer for the succeeding period shall be made at least six months prior to the end of the current three-year period.

Â Â Â Â Â  (3) The administering insurer shall be responsible for one or more of the following:

Â Â Â Â Â  (a) Performing eligibility and administrative claims payment functions relating to the pool.

Â Â Â Â Â  (b) Establishing a premium billing procedure for collection of premiums from insured persons on a periodic basis as determined by the board.

Â Â Â Â Â  (c) Performing all necessary functions to assure timely payment of benefits to covered persons under the pool including:

Â Â Â Â Â  (A) Making available information relating to the proper manner of submitting a claim for benefits and distributing forms upon which submission shall be made.

Â Â Â Â Â  (B) Evaluating the eligibility of each claim for payment.

Â Â Â Â Â  (d) Submitting regular reports to the board regarding the operation of the pool. The frequency, content and form of the report shall be as determined by the board.

Â Â Â Â Â  (e) Following the close of each calendar year, determining net written and earned premiums, the expense of administration and the paid and incurred losses for the year and reporting this information to the board on a form prescribed by the board.

Â Â Â Â Â  (f) Being paid as provided in the plan of operation for its expenses incurred in the performance of its services.

Â Â Â Â Â  (4) The board may contract with third party administrators or other vendors to provide services described in subsection (5) of this section that are in addition to or that replace services provided by the administering insurer.

Â Â Â Â Â  (5) A third party administrator or vendor may provide services that include but are not limited to:

Â Â Â Â Â  (a) Any or all of the services provided by an administering insurer.

Â Â Â Â Â  (b) Disease case management.

Â Â Â Â Â  (c) Direct provider or provider network contracts.

Â Â Â Â Â  (d) Pharmacy benefit management. [1987 c.838 Â§6; 1989 c.838 Â§12; 2005 c.635 Â§4]

Â Â Â Â Â  735.625 Coverage; rules. (1) Except as provided in subsection (3)(c) of this section, the Oregon Medical Insurance Pool Board shall offer major medical expense coverage to every eligible person.

Â Â Â Â Â  (2) The coverage to be issued by the board, its schedule of benefits, exclusions and other limitations, shall be established through rules adopted by the board, taking into consideration the advice and recommendations of the pool members. In the absence of such rules, the pool shall adopt by rule the minimum benefits prescribed by section 6 (Alternative 1) of the Model Health Insurance Pooling Mechanism Act of the National Association of Insurance Commissioners (1984).

Â Â Â Â Â  (3)(a) In establishing portability coverage under the pool, the board shall consider the levels of medical insurance provided in this state and medical economic factors identified by the board. The board may adopt rules to establish benefit levels, deductibles, coinsurance factors, exclusions and limitations that the board determines are equivalent to the portability health benefit plans established under ORS 743.760.

Â Â Â Â Â  (b) In establishing medical insurance coverage under the pool, the board shall consider the levels of medical insurance provided in this state and medical economic factors identified by the board. The board may adopt rules to establish benefit levels, deductibles, coinsurance factors, exclusions and limitations that the board determines are equivalent to those found in the commercial group or employer-based medical insurance market.

Â Â Â Â Â  (c) The board may provide a separate Medicare supplement policy for individuals under the age of 65 who are receiving Medicare disability benefits. The board shall adopt rules to establish benefits, deductibles, coinsurance, exclusions and limitations, premiums and eligibility requirements for the Medicare supplement policy.

Â Â Â Â Â  (d) In establishing medical insurance coverage for persons eligible for coverage under ORS 735.615 (1)(d), the board shall consider the levels of medical insurance provided in this state and medical economic factors identified by the board. The board may adopt rules to establish benefit levels, deductibles, coinsurance factors, exclusions and limitations to create benefit plans that qualify the person for the credit for health insurance costs under section 35 of the federal Internal Revenue Code, as amended and in effect on December 31, 2004.

Â Â Â Â Â  (4)(a) Premiums charged for coverages issued by the board may not be unreasonable in relation to the benefits provided, the risk experience and the reasonable expenses of providing the coverage.

Â Â Â Â Â  (b) Separate schedules of premium rates based on age and geographical location may apply for individual risks.

Â Â Â Â Â  (c) The board shall determine the applicable medical and portability risk rates either by calculating the average rate charged by insurers offering coverages in the state comparable to the pool coverage or by using reasonable actuarial techniques. The risk rates shall reflect anticipated experience and expenses for such coverage. Rates for pool coverage may not be more than 125 percent of rates established as applicable for medically eligible individuals or for persons eligible for pool coverage under ORS 735.615 (1)(d), or 100 percent of rates established as applicable for portability eligible individuals.

Â Â Â Â Â  (d) The board shall annually determine adjusted benefits and premiums. The adjustments shall be in keeping with the purposes of ORS 735.600 to 735.650, subject to a limitation of keeping pool losses under one percent of the total of all medical insurance premiums, subscriber contract charges and 110 percent of all benefits paid by member self-insurance arrangements. The board may determine the total number of persons that may be enrolled for coverage at any time and may permit and prohibit enrollment in order to maintain the number authorized. Nothing in this paragraph authorizes the board to prohibit enrollment for any reason other than to control the number of persons in the pool.

Â Â Â Â Â  (5)(a) The board may apply:

Â Â Â Â Â  (A) A waiting period of not more than 90 days during which the person has no available coverage; or

Â Â Â Â Â  (B) Except as provided in paragraph (c) of this subsection, a preexisting conditions provision of not more than six months from the effective date of coverage under the pool.

Â Â Â Â Â  (b) In determining whether a preexisting conditions provision applies to an eligible enrollee, except as provided in this subsection, the board shall credit the time the eligible enrollee was covered under a previous health benefit plan if the previous health benefit plan was continuous to a date not more than 63 days prior to the effective date of the new coverage under the Oregon Medical Insurance Pool, exclusive of any applicable waiting period. The Oregon Medical Insurance Pool Board need not credit the time for previous coverage to which the insured or dependent is otherwise entitled under this subsection with respect to benefits and services covered in the pool coverage that were not covered in the previous coverage.

Â Â Â Â Â  (c) The board may adopt rules applying a preexisting conditions provision to a person who is eligible for coverage under ORS 735.615 (1)(d).

Â Â Â Â Â  (d) For purposes of this subsection, a Âpreexisting conditions provisionÂ means a provision that excludes coverage for services, charges or expenses incurred during a specified period not to exceed six months following the insuredÂs effective date of coverage, for a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six-month period immediately preceding the insuredÂs effective date of coverage.

Â Â Â Â Â  (6)(a) Benefits otherwise payable under pool coverage shall be reduced by all amounts paid or payable through any other health insurance, or self-insurance arrangement, and by all hospital and medical expense benefits paid or payable under any workersÂ compensation coverage, automobile medical payment or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program except the Medicaid portion of the Oregon Health Plan offering a level of health services described in ORS 414.707.

Â Â Â Â Â  (b) The board shall have a cause of action against an eligible person for the recovery of the amount of benefits paid which are not for covered expenses. Benefits due from the pool may be reduced or refused as a setoff against any amount recoverable under this paragraph.

Â Â Â Â Â  (7) Except as provided in ORS 735.616, no mandated benefit statutes apply to pool coverage under ORS 735.600 to 735.650.

Â Â Â Â Â  (8) Pool coverage may be furnished through a health care service contractor or such alternative delivery system as will contain costs while maintaining quality of care. [1987 c.838 Â§8; 1989 c.838 Â§13; 1993 c.130 Â§2; 1995 c.603 Â§27; 1999 c.987 Â§2; 2001 c.356 Â§3; 2003 c.684 Â§5; 2005 c.634 Â§2; 2005 c.635 Â§5a]

Â Â Â Â Â  735.630 Exemption from liability. Neither participation in the pool as members, the establishment of rates, forms or procedures, nor any other action taken in the performance of the powers and duties under ORS 735.600 to 735.650 shall be the basis of any legal action, criminal or civil liability or penalty against the Oregon Medical Insurance Pool Board, any members, the Director of the Department of Consumer and Business Services or any of their agents or employees. [1987 c.838 Â§9; 1989 c.838 Â§14]

Â Â Â Â Â  735.635 Exemption from taxation. The pool established pursuant to ORS 735.600 to 735.650 shall be exempt from any and all taxes assessed by the State of Oregon. [1987 c.838 Â§10; 1989 c.838 Â§15]

Â Â Â Â Â  735.640 Study; adjustment of operation and benefits plans. After two years of operation of the pool, and every two years thereafter, the Oregon Medical Insurance Pool Board shall conduct a study of the pool and adjust the plan of operation and benefits plan to reflect the findings of the study. The board may also recommend amendments to ORS 735.600 to 735.650 and other statutes as necessary to the Legislative Assembly to address the claims loss experience of the pool. [1987 c.838 Â§12; 1989 c.838 Â§16]

Â Â Â Â Â  735.645 Notice of existence of pool. Every insurer shall include a notice of the existence of the Oregon Medical Insurance Pool in any adverse underwriting decision on individual medical insurance for reasons of the health of the applicant, as described in ORS 735.615 (1)(a). [1987 c.838 Â§13; 1989 c.838 Â§17; 1993 c.130 Â§3; 2005 c.22 Â§489; 2005 c.634 Â§3]

Â Â Â Â Â  735.650 Application of provisions of Insurance Code. (1) The following provisions of the Insurance Code shall apply to the pool to the extent applicable and not inconsistent with the express provisions of ORS 735.600 to 735.650: ORS 731.004 to 731.022, 731.052 to 731.146, 731.162, 731.216 to 731.328, 742.023, 742.028, 742.046, 742.051, 742.056, 743.024, 743.027, 743.028, 743.041, 743.050, 743.100 to 743.106, 743.402, 743.707, 743.721, 743.801, 743.803, 743.804, 743.806, 743.807, 743.808, 743.811, 743.814, 743.817, 743.819, 743.821, 743.823, 743.827, 743.829, 743.834, 743.837, 743.839, 743.845, 746.005 to 746.370, 746.600, 746.605, 746.607, 746.608, 746.610, 746.615, 746.625, 746.635, 746.650, 746.655, 746.660, 746.668, 746.670, 746.675, 746.680 and 746.690.

Â Â Â Â Â  (2) For the purposes of this section only, the pool shall be deemed an insurer, pool coverage shall be deemed individual health insurance and pool coverage contracts shall be deemed policies. [1987 c.838 Â§14; 1989 c.701 Â§72; 1989 c.838 Â§18; 1999 c.987 Â§3; 2001 c.356 Â§4; 2003 c.87 Â§20]

OFFICE OF PRIVATE HEALTH PARTNERSHIPS

(Generally)

Â Â Â Â Â  735.700 Definitions for ORS 735.700 to 735.714. As used in ORS 735.700 to 735.714, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCarrierÂ means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, or two or more companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation.

Â Â Â Â Â  (2) ÂEligible employeeÂ means an employee of an employer who is employed by the employer for an average of at least 17.5 hours per week who elects to participate in one of the group benefit plans provided through action of the Office of Private Health Partnerships, and sole proprietors, business partners, and limited partners. The term does not include individuals:

Â Â Â Â Â  (a) Engaged as independent contractors.

Â Â Â Â Â  (b) Whose periods of employment are on an intermittent or irregular basis.

Â Â Â Â Â  (c) Who have been employed by the employer for a period of time established by the employer or for fewer than 90 days, whichever is less.

Â Â Â Â Â  (3) ÂFamily memberÂ means an eligible employeeÂs spouse, any unmarried child or stepchild within age limits and other conditions imposed by the office with regard to unmarried children or stepchildren, or any other dependents eligible under the terms of the health benefit plan selected by the employeeÂs employer.

Â Â Â Â Â  (4) ÂHealth benefit planÂ means a contract for group medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies.

Â Â Â Â Â  (5) ÂPremiumÂ means the monthly or other periodic charge for a health benefit plan.

Â Â Â Â Â  (6) ÂSmall employerÂ means a person, firm, corporation, partnership or association actively engaged in business that, on at least 50 percent of its working days during the preceding year, employed no more than 50 eligible employees and no fewer than two eligible employees, the majority of whom are employed within this state, and in which a bona fide partnership or employer-employee relationship exists. ÂSmall employerÂ includes corporations that are eligible to file a consolidated tax return pursuant to ORS 317.715. [Formerly 653.705; 2003 c.742 Â§Â§1,6; 2005 c.238 Â§Â§1,2; 2005 c.262 Â§Â§1,2; 2005 c.727 Â§Â§1,2; 2005 c.744 Â§Â§14,15]

Note: 735.700 to 735.714 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.701 Office of Private Health Partnerships. (1) The Office of Private Health Partnerships is established.

Â Â Â Â Â  (2) The office shall carry out the duties described under ORS 414.831, 735.700 to 735.714 and 735.720 to 735.740. [2005 c.744 Â§2]

Â Â Â Â Â  Note: 735.701 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.702 Duties of office. To increase access to health insurance and health care, the Office of Private Health Partnerships shall provide:

Â Â Â Â Â  (1) Information about health benefit plans and the premiums charged for those plans to self-employed individuals and small employers in Oregon;

Â Â Â Â Â  (2) Direct assistance to health insurance producers and health insurance consumers regarding health benefit plans;

Â Â Â Â Â  (3) A central source for information about resources for health care and health insurance; and

Â Â Â Â Â  (4) Health benefit plans for small employers. [Formerly 653.715; 2003 c.364 Â§96; 2003 c.742 Â§2; 2005 c.744 Â§16]

Â Â Â Â Â  Note: The amendments to 735.702 by section 7, chapter 742, Oregon Laws 2003, become operative January 2, 2008. See section 9, chapter 742, Oregon Laws 2003, as amended by section 18, chapter 727, Oregon Laws 2005. The text that is operative on and after January 2, 2008, including amendments by section 17, chapter 744, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  735.702. To increase access to health insurance and health care, the Office of Private Health Partnerships shall provide:

Â Â Â Â Â  (1) Information about health benefit plans and the premiums charged for those plans to self-employed individuals and small employers in Oregon;

Â Â Â Â Â  (2) Direct assistance to health insurance producers and health insurance consumers regarding health benefit plans;

Â Â Â Â Â  (3) A central source for information about resources for health care and health insurance; and

Â Â Â Â Â  (4) Health benefit plans for small employers that have not provided a group health benefit plan for eligible employees for a period of at least one year.

Â Â Â Â Â  Note: See note under 735.700.

Â Â Â Â Â  735.703 Administrator. (1) The Office of Private Health Partnerships is under the supervision and control of an administrator, who is responsible for the performance of the duties, functions and powers of the office.

Â Â Â Â Â  (2) The Governor shall appoint the Administrator of the Office of Private Health Partnerships, who holds office at the pleasure of the Governor.

Â Â Â Â Â  (3) The administrator shall be paid a salary as provided by law or, if not so provided, as prescribed by the Governor.

Â Â Â Â Â  (4) For purposes of administration, subject to the approval of the Governor, the administrator may organize and reorganize the office as the administrator considers necessary to properly conduct the work of the office. [2005 c.744 Â§3]

Â Â Â Â Â  Note: 735.703 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.704 [Formerly 653.725; repealed by 2005 c.744 Â§41]

Â Â Â Â Â  735.705 Appointment of deputy director, officers and employees. (1) The Administrator of the Office of Private Health Partnerships shall, by written order filed with the Secretary of State, appoint a deputy director. The deputy director serves at the pleasure of the administrator, has authority to act for the administrator in the absence of the administrator and is subject to the control of the administrator at all times.

Â Â Â Â Â  (2) Subject to any applicable provisions of ORS chapter 240, the administrator shall appoint all subordinate officers and employees of the Office of Private Health Partnerships, prescribe their duties and fix their compensation. [2005 c.744 Â§4]

Â Â Â Â Â  Note: 735.705 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.706 Office of Private Health Partnerships Account. The Office of Private Health Partnerships Account is established separate and distinct from the General Fund. All moneys received by the Office of Private Health Partnerships, other than appropriations from the General Fund and except for moneys in the account established by ORS 735.736, shall be deposited into the account and are continuously appropriated to the office to carry out the duties, functions and powers of the office. [2001 c.716 Â§16; 2005 c.744 Â§18]

Â Â Â Â Â  Note: See note under 735.700.

Â Â Â Â Â  735.707 Rules. In accordance with applicable provisions of ORS chapter 183, the Administrator of the Office of Private Health Partnerships may adopt rules necessary for the administration of the laws that the Office of Private Health Partnerships is charged with administering. [2005 c.744 Â§5]

Â Â Â Â Â  Note: 735.707 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.708 [Formerly 653.735; repealed by 2005 c.744 Â§41]

Â Â Â Â Â  735.709 Appointment of advisory committees. (1) To aid and advise the Administrator of the Office of Private Health Partnerships in the performance of the functions of the Office of Private Health Partnerships, the administrator may establish advisory committees that the administrator considers necessary. These committees may be continuing or temporary. The administrator shall determine the representation, membership, terms and organization of the committees and shall appoint their members. The administrator is an ex officio member of each committee.

Â Â Â Â Â  (2) Members appointed to the committees shall represent business, labor, employers, insurance carriers or producers and consumers.

Â Â Â Â Â  (3) Members of the committees are not entitled to compensation, but at the discretion of the administrator may be reimbursed from funds available to the office for actual and necessary travel and other expenses incurred in the performance of their official duties in the manner and amount provided in ORS 292.495. [2005 c.744 Â§10]

Â Â Â Â Â  Note: 735.709 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.710 Additional duties of office; rules. (1) In carrying out its duties under ORS 735.700 to 735.714 and 735.720 to 735.740, the Office of Private Health Partnerships may:

Â Â Â Â Â  (a) Enter into contracts for administration of ORS 735.700 to 735.714 and 735.720 to 735.740, including collection of premiums and paying carriers.

Â Â Â Â Â  (b) Retain consultants and employ staff.

Â Â Â Â Â  (c) Enter into contracts with carriers or health care providers for health benefit plans.

Â Â Â Â Â  (d) Set premium rates for eligible employees and small employers.

Â Â Â Â Â  (e) Perform other duties to provide low-cost health benefit plans of types likely to be purchased by small employers.

Â Â Â Â Â  (f) Establish contributions to be paid by small employers toward the premiums incurred on behalf of covered eligible employees.

Â Â Â Â Â  (g) Establish procedures by rule for the publication or release of aggregate data relating to:

Â Â Â Â Â  (A) Applicants for enrollment and persons enrolled in the Family Health Insurance Assistance Program;

Â Â Â Â Â  (B) Health benefit plans for small employers offered by the office; and

Â Â Â Â Â  (C) Other programs operated by the office.

Â Â Â Â Â  (2) Notwithstanding any other health benefit plan contracted for and offered by the office, the office shall contract for a health benefit plan or plans best designed to meet the needs and provide for the welfare of eligible employees and small employers.

Â Â Â Â Â  (3) The office may approve more than one carrier for each type of plan contracted for and offered, but the number of carriers shall be held to a number consistent with adequate service to eligible employees and family members.

Â Â Â Â Â  (4) Where appropriate for a contracted and offered health benefit plan, the office shall provide options under which an eligible employee may arrange coverage for family members of the employee.

Â Â Â Â Â  (5) In developing any health benefit plan, the office may provide an option of additional coverage for eligible employees and family members at an additional cost or premium.

Â Â Â Â Â  (6) Transfer of enrollment from one health benefit plan to another shall be open to all eligible employees and family members under rules adopted by the office.

Â Â Â Â Â  (7) If the office requests less health care service or benefit than is otherwise required by state law, a carrier is not required to offer such service or benefit.

Â Â Â Â Â  (8) The office may contract for and offer health benefit plans for small employers that provide a sufficient level of benefits to be eligible for a subsidy under ORS 735.724 as well as health benefit plans for small employers that are not eligible for a subsidy under ORS 735.724.

Â Â Â Â Â  (9) The office may employ whatever means are reasonably necessary to carry out the purposes of ORS 735.700 to 735.714 and 735.720 to 735.740. Such authority includes but is not limited to authority to seek clarification, amendment, modification, suspension or termination of any agreement or contract that in the officeÂs judgment requires such action. [Formerly 653.745; 2003 c.742 Â§3; 2005 c.238 Â§3; 2005 c.262 Â§3; 2005 c.727 Â§3; 2005 c.744 Â§19]

Â Â Â Â Â  Note: The amendments to 735.710 by section 8, chapter 742, Oregon Laws 2003, become operative January 2, 2008. See section 9, chapter 742, Oregon Laws 2003, as amended by section 18, chapter 727, Oregon Laws 2005. The text that is operative on and after January 2, 2008, including amendments by section 4, chapter 238, Oregon Laws 2005, section 4, chapter 262, Oregon Laws 2005, section 4, chapter 727, Oregon Laws 2005, and section 20, chapter 744, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  735.710. (1) In carrying out its duties under ORS 735.700 to 735.714 and 735.720 to 735.740, the Office of Private Health Partnerships shall:

Â Â Â Â Â  (a) Enter into contracts for administration of ORS 735.700 to 735.714 and 735.720 to 735.740, including collection of premiums and paying carriers.

Â Â Â Â Â  (b) Retain consultants and employ staff.

Â Â Â Â Â  (c) Enter into contracts with carriers or health care providers for health benefit plans, including contracts where final payment may be reduced if usage is below a level fixed in the contract.

Â Â Â Â Â  (d) Set premium rates for eligible employees and small employers.

Â Â Â Â Â  (e) Perform other duties to provide low-cost health benefit plans of types likely to be purchased by small employers.

Â Â Â Â Â  (f) Establish contributions to be paid by small employers toward the premiums incurred on behalf of covered eligible employees.

Â Â Â Â Â  (g) Establish procedures by rule for the publication or release of aggregate data relating to:

Â Â Â Â Â  (A) Applicants for enrollment and persons enrolled in the Family Health Insurance Assistance Program;

Â Â Â Â Â  (B) Health benefit plans for small employers offered by the office; and

Â Â Â Â Â  (C) Other programs operated by the office.

Â Â Â Â Â  (2) Notwithstanding any other health benefit plan contracted for and offered by the office, the office shall contract for a health benefit plan or plans best designed to meet the needs and provide for the welfare of eligible employees and small employers.

Â Â Â Â Â  (3) The office may approve more than one carrier for each type of plan contracted for and offered, but the number of carriers shall be held to a number consistent with adequate service to eligible employees and family members.

Â Â Â Â Â  (4) Where appropriate for a contracted and offered health benefit plan, the office shall provide options under which an eligible employee may arrange coverage for family members of the employee.

Â Â Â Â Â  (5) In developing any health benefit plan, the office may provide an option of additional coverage for eligible employees and family members at an additional cost or premium.

Â Â Â Â Â  (6) Transfer of enrollment from one health benefit plan to another shall be open to all eligible employees and family members under rules adopted by the office.

Â Â Â Â Â  (7) If the office requests less health care service or benefit than is otherwise required by state law, a carrier is not required to offer such service or benefit.

Â Â Â Â Â  (8) Health benefit plans for small employers contracted for and offered by the office must provide a sufficient level of benefits to be eligible for a subsidy under ORS 735.724.

Â Â Â Â Â  (9) The office may employ whatever means are reasonably necessary to carry out the purposes of ORS 735.700 to 735.714 and 735.720 to 735.740. Such authority includes but is not limited to authority to seek clarification, amendment, modification, suspension or termination of any agreement or contract that in the officeÂs judgment requires such action.

Â Â Â Â Â  Note: See note under 735.700.

Â Â Â Â Â  Note: Section 5, chapter 742, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 5. (1) The Office of Private Health Partnerships shall submit to the Director of the Department of Consumer and Business Services any information requested by the director for the purpose of assessing the impact of the amendments to ORS 735.700, 735.702 and 735.710 by sections 1, 2 and 3, chapter 742, Oregon Laws 2003.

Â Â Â Â Â  (2) The office shall report the results of the assessment conducted under subsection (1) of this section to the Seventy-fourth Legislative Assembly. The report shall include, but not be limited to:

Â Â Â Â Â  (a) The demographics of small employers obtaining health benefit plans from the office;

Â Â Â Â Â  (b) The carriers with whom the office has contracts to offer health benefit plans for small employers; and

Â Â Â Â Â  (c) The premiums charged for health benefit plans for small employers. [2003 c.742 Â§5; 2005 c.744 Â§39]

Â Â Â Â Â  735.712 Office to encourage health insurance coverage among small employers. (1) The Office of Private Health Partnerships shall encourage increased health insurance coverage among small employers:

Â Â Â Â Â  (a) By providing information, benefit comparisons, premium comparisons and technical assistance on obtaining employee benefits and on incentives including, but not limited to, information on the pretax health benefit options allowed under section 125 of the United States Internal Revenue Code; and

Â Â Â Â Â  (b) By using other means necessary to market health benefit plan coverage to small employers.

Â Â Â Â Â  (2) The office shall provide information about other resources for accessing health care and shall assist consumers in accessing those resources. [Formerly 653.747; 2005 c.744 Â§21]

Â Â Â Â Â  Note: 735.712 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.714 Renewal of health benefit plans for small employers. The Office of Private Health Partnerships may renew health benefit plans for small employers offered by the office on or after September 2, 2003, that are not eligible for a subsidy under ORS 735.724. [2003 c.742 Â§12; 2005 c.744 Â§22]

Â Â Â Â Â  Note: See note under 735.700.

Â Â Â Â Â  Note: Section 2b, chapter 742, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 2b. Health benefit plans for small employers offered by the Office of Private Health Partnerships under ORS 735.710 (8) that are not eligible for a subsidy under ORS 735.724 may be offered only to small employers that did not provide a health benefit plan for eligible employees on July 1, 2003, and to small employers that begin business operations on or after September 2, 2003. [2003 c.742 Â§2b; 2005 c.744 Â§40]

Â Â Â Â Â  Note: Sections 10, 11, 12, 13 and 16, chapter 727, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 10. Sections 11 and 12 of this 2005 Act are added to and made a part of ORS 735.700 to 735.714. [2005 c.727 Â§10]

Â Â Â Â Â  Sec. 11. (1) A small employer may obtain a health benefit plan offered by the Office of Private Health Partnerships only if the small employer pays a contribution established under ORS 735.710 (1)(f) toward the premium incurred on behalf of a covered eligible employee.

Â Â Â Â Â  (2) Notwithstanding section 2b, chapter 742, Oregon Laws 2003, the Office of Private Health Partnerships may offer a health benefit plan to a small employer that contributed to a health benefit plan solely for the benefit of the employer or the employerÂs dependents. [2005 c.727 Â§11; 2005 c.744 Â§24b]

Â Â Â Â Â  Sec. 12. (1) The Office of Private Health Partnerships shall impose and collect assessments against carriers who have entered into contracts under ORS 735.710 (1)(c) to offer health benefit plans for small employers. The office shall apply the same assessment rate against all participating carriers.

Â Â Â Â Â  (2) A carrierÂs assessment shall be an amount established by rule that is:

Â Â Â Â Â  (a) Not greater than one percent of the earned premiums a carrier receives from selling health benefit plans to small employers under ORS 735.710 (1)(c); or

Â Â Â Â Â  (b) A flat rate per small employer health benefit plan sold by a carrier to small employers under ORS 735.710 (1)(c).

Â Â Â Â Â  (3) A carrier shall pay its assessment as required by the office.

Â Â Â Â Â  (4) The office shall adopt rules to implement this section. [2005 c.727 Â§12; 2005 c.744 Â§24c]

Â Â Â Â Â  Sec. 13. Section 12 of this 2005 Act becomes operative on March 1, 2006. [2005 c.727 Â§13]

Â Â Â Â Â  Sec. 16. Sections 11 and 12 of this 2005 Act are repealed on January 2, 2008. [2005 c.727 Â§16]

(Family Health Insurance Assistance Program)

Â Â Â Â Â  735.720 Definitions for ORS 735.720 to 735.740. For purposes of ORS 735.720 to 735.740:

Â Â Â Â Â  (1) ÂCarrierÂ has the meaning given that term in ORS 735.700.

Â Â Â Â Â  (2) ÂEligible individualÂ means an individual who:

Â Â Â Â Â  (a) Is a resident of the State of Oregon;

Â Â Â Â Â  (b) Is not eligible for Medicare;

Â Â Â Â Â  (c) Either has been without health benefit plan coverage for a period of time established by the Office of Private Health Partnerships, or meets exception criteria established by the office;

Â Â Â Â Â  (d) Except as otherwise provided by the office, has family income less than 200 percent of the federal poverty level;

Â Â Â Â Â  (e) Has investments and savings less than the limit established by the office; and

Â Â Â Â Â  (f) Meets other eligibility criteria established by the office.

Â Â Â Â Â  (3)(a) ÂFamilyÂ means:

Â Â Â Â Â  (A) A single individual;

Â Â Â Â Â  (B) An adult and the adultÂs spouse;

Â Â Â Â Â  (C) An adult and the adultÂs spouse, all unmarried, dependent children under 23 years of age, including adopted children, children placed for adoption and children under the legal guardianship of the adult or the adultÂs spouse, and all dependent children of a dependent child; or

Â Â Â Â Â  (D) An adult and the adultÂs unmarried, dependent children under 23 years of age, including adopted children, children placed for adoption and children under the legal guardianship of the adult, and all dependent children of a dependent child.

Â Â Â Â Â  (b) A family includes a dependent elderly relative or a dependent adult disabled child who meets the criteria established by the office and who lives in the home of the adult described in paragraph (a) of this subsection.

Â Â Â Â Â  (4)(a) ÂHealth benefit planÂ means a policy or certificate of group or individual health insurance, as defined in ORS 731.162, providing payment or reimbursement for hospital, medical and surgical expenses. ÂHealth benefit planÂ includes a health care service contractor or health maintenance organization subscriber contract, the Oregon Medical Insurance Pool and any plan provided by a less than fully insured multiple employer welfare arrangement or by another benefit arrangement defined in the federal Employee Retirement Income Security Act of 1974, as amended.

Â Â Â Â Â  (b) ÂHealth benefit planÂ does not include coverage for accident only, specific disease or condition only, credit, disability income, coverage of Medicare services pursuant to contracts with the federal government, Medicare supplement insurance, student accident and health insurance, long term care insurance, hospital indemnity only, dental only, vision only, coverage issued as a supplement to liability insurance, insurance arising out of a workersÂ compensation or similar law, automobile medical payment insurance, insurance under which the benefits are payable with or without regard to fault and that is legally required to be contained in any liability insurance policy or equivalent self-insurance or coverage obtained or provided in another state but not available in Oregon.

Â Â Â Â Â  (5) ÂIncomeÂ means gross income in cash or kind available to the applicant or the applicantÂs family. Income does not include earned income of the applicantÂs children or income earned by a spouse if there is a legal separation.

Â Â Â Â Â  (6) ÂInvestment and savingsÂ means cash, securities as defined in ORS 59.015, negotiable instruments as defined in ORS 73.0104 and such similar investments or savings as the office may establish that are available to the applicant or the applicantÂs family to contribute toward meeting the needs of an applicant or eligible individual.

Â Â Â Â Â  (7) ÂMedicaidÂ means medical assistance provided under 42 U.S.C. section 1396a (section 1902 of the Social Security Act).

Â Â Â Â Â  (8) ÂResidentÂ means an individual who meets the residency requirements established by rule by the office.

Â Â Â Â Â  (9) ÂSubsidyÂ means payment or reimbursement to an eligible individual toward the purchase of a health benefit plan, and may include a net billing arrangement with carriers or a prospective or retrospective payment for health benefit plan premiums and eligible copayments or deductible expenses directly related to the eligible individual.

Â Â Â Â Â  (10) ÂThird-party administratorÂ means any insurance company or other entity licensed under the Insurance Code to administer health insurance benefit programs. [Formerly 653.800; 2003 c.684 Â§8; 2005 c.727 Â§Â§5,5a; 2005 c.744 Â§Â§23d,23e,23g]

Â Â Â Â Â  Note: 735.720 to 735.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.722 Family Health Insurance Assistance Program; eligibility for participation; selection of administrator. (1) There is established the Family Health Insurance Assistance Program in the Office of Private Health Partnerships. The purpose of the program is to remove economic barriers to health insurance coverage for residents of the State of Oregon with family income less than 200 percent of the federal poverty level, and investment and savings less than the limit established by the office, while encouraging individual responsibility, promoting health benefit plan coverage of children, building on the private sector health benefit plan system and encouraging employer and employee participation in employer sponsored health benefit plan coverage.

Â Â Â Â Â  (2) The Office of Private Health Partnerships shall be responsible for the implementation and operation of the Family Health Insurance Assistance Program. The Administrator of the Office for Oregon Health Policy and Research, in consultation with the Oregon Health Policy Commission, shall make recommendations to the Office of Private Health Partnerships regarding program policy, including but not limited to eligibility requirements, assistance levels, benefit criteria and carrier participation.

Â Â Â Â Â  (3) The Office of Private Health Partnerships may contract with one or more third-party administrators to administer one or more components of the Family Health Insurance Assistance Program. Duties of a third-party administrator may include but are not limited to:

Â Â Â Â Â  (a) Eligibility determination;

Â Â Â Â Â  (b) Data collection;

Â Â Â Â Â  (c) Assistance payments;

Â Â Â Â Â  (d) Financial tracking and reporting; and

Â Â Â Â Â  (e) Such other services as the office may deem necessary for the administration of the program.

Â Â Â Â Â  (4) If the office decides to enter into a contract with a third-party administrator pursuant to subsection (3) of this section, the office shall engage in competitive bidding. The office shall evaluate bids according to criteria established by the office, including but not limited to:

Â Â Â Â Â  (a) The bidderÂs proven ability to administer a program of the size of the Family Health Insurance Assistance Program;

Â Â Â Â Â  (b) The efficiency of the bidderÂs payment procedures;

Â Â Â Â Â  (c) The estimate provided of the total charges necessary to administer the program; and

Â Â Â Â Â  (d) The bidderÂs ability to operate the program in a cost-effective manner. [Formerly 653.805; 2003 c.128 Â§1; 2003 c.683 Â§4; 2003 c.784 Â§12; 2005 c.238 Â§6; 2005 c.262 Â§6; 2005 c.727 Â§6; 2005 c.744 Â§24a]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.724 Application to participate in program; issuance of subsidies; restrictions; employment group health benefit plan enrollment. (1) To enroll in the Family Health Insurance Assistance Program established in ORS 735.720 to 735.740, an applicant shall submit a written application to the Office of Private Health Partnerships or to the third-party administrator contracted by the office to administer the program pursuant to ORS 735.722 in the form and manner prescribed by the office. Except as provided in ORS 735.728, if the applicant qualifies as an eligible individual, the applicant shall either be enrolled in the program or placed on a waiting list for enrollment.

Â Â Â Â Â  (2) After an eligible individual has enrolled in the program, the individual shall remain eligible for enrollment for the period of time established by the office.

Â Â Â Â Â  (3) After an eligible individual has enrolled in the program, the office or third-party administrator shall issue subsidies in an amount determined pursuant to ORS 735.726 to either the eligible individual or to the carrier designated by the eligible individual, subject to the following restrictions:

Â Â Â Â Â  (a) Subsidies may not be issued to an eligible individual unless all eligible children, if any, in the eligible individualÂs family are covered under a health benefit plan or Medicaid.

Â Â Â Â Â  (b) Subsidies may not be used to subsidize premiums on a health benefit plan whose premiums are wholly paid by the eligible individualÂs employer without contribution from the employee.

Â Â Â Â Â  (c) Such other restrictions as the office may adopt.

Â Â Â Â Â  (4) The office may issue subsidies to an eligible individual in advance of a purchase of a health benefit plan.

Â Â Â Â Â  (5) To remain eligible for a subsidy, an eligible individual must enroll in a group health benefit plan if a plan is available to the eligible individual through the individualÂs employment and the employer makes a monetary contribution toward the cost of the plan, unless the office implements specific cost or benefit structure criteria that make enrollment in an individual health insurance plan more advantageous for the eligible individual.

Â Â Â Â Â  (6) Notwithstanding ORS 735.720 (4)(b), if an eligible individual is enrolled in a group health benefit plan available to the eligible individual through the individualÂs employment and the employer requires enrollment in both a health benefit plan and a dental plan, the individual is eligible for a subsidy for both the health benefit plan and the dental plan. [Formerly 653.810; 2003 c.128 Â§2; 2003 c.683 Â§1; 2005 c.238 Â§7; 2005 c.262 Â§7; 2005 c.727 Â§7; 2005 c.744 Â§25]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.726 Level of assistance determinations. (1) The Office of Private Health Partnerships shall determine the level of assistance to be granted under ORS 735.724 based on a sliding scale that considers:

Â Â Â Â Â  (a) Family size;

Â Â Â Â Â  (b) Family income;

Â Â Â Â Â  (c) The number of members of a family who will receive health benefit plan coverage subsidized through the Family Health Insurance Assistance Program; and

Â Â Â Â Â  (d) Such other factors as the office may establish.

Â Â Â Â Â  (2) Notwithstanding the sliding scale established in subsection (1) of this section, the office may establish different assistance levels for otherwise similarly situated eligible individuals based on factors including but not limited to whether the individual is enrolled in an employer-sponsored group health benefit plan or an individual health benefit plan. [Formerly 653.815; 2005 c.744 Â§26]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.728 Subsidies limited to funds appropriated; enrollment restrictions. (1) Notwithstanding eligibility criteria and subsidy amounts established pursuant to ORS 735.720 to 735.740, subsidies shall be provided only to the extent the Legislative Assembly specifically appropriates funds to provide such assistance.

Â Â Â Â Â  (2) The Office of Private Health Partnerships shall prohibit or limit enrollment in the Family Health Insurance Assistance Program to ensure that program expenditures are within legislatively appropriated amounts. Prohibitions or limitations allowed under this section may include but are not limited to:

Â Â Â Â Â  (a) Lowering the allowable income level necessary to qualify as an eligible individual; and

Â Â Â Â Â  (b) Establishing a waiting list of eligible individuals who shall receive subsidies only when sufficient funds are available. [Formerly 653.820; 2005 c.744 Â§27]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.730 Establishment of minimum benefit requirements for plan subsidy. The Office of Private Health Partnerships may, based on the recommendation of the Administrator of the Office for Oregon Health Policy and Research, establish minimum benefit requirements for individual health benefit plans subject to subsidy pursuant to the Family Health Insurance Assistance Program, including but not limited to the type of services covered and the amount of cost-sharing to be allowed. [Formerly 653.825; 2005 c.744 Â§28]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.731 Coverage of immunizations; rules. (1) The Family Health Insurance Assistance Program shall provide coverage of age-appropriate immunizations or other health care services when an eligible individual is enrolled in a health benefit plan that does not provide coverage of age-appropriate immunizations or other health care services required by the state medical assistance program and the eligible individual is receiving a subsidy described in ORS 414.839.

Â Â Â Â Â  (2) The Office of Private Health Partnerships shall adopt rules implementing subsection (1) of this section. [2003 c.683 Â§3; 2003 c.735 Â§12; 2005 c.744 Â§29]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.732 Confidentiality of information in enrollment applications; exchange of information with governmental agencies; use of Social Security numbers. (1) Except as otherwise provided in this section and ORS 735.710, the Office of Private Health Partnerships may not disclose information provided to the office as part of an application for enrollment in the Family Health Insurance Assistance Program.

Â Â Â Â Â  (2) The office may exchange information provided to the office with other state and federal agencies for the purposes of verifying eligibility for the program, improving provision of services and identifying economic trends relevant to administration of the program.

Â Â Â Â Â  (3) In accordance with applicable state and federal law, the office may require applicants to provide their Social Security numbers and use those numbers in the administration of the program. [Formerly 653.830; 2005 c.744 Â§30]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.733 Basic benchmark health benefit plan eligible for subsidy. The Office of Private Health Partnerships shall establish at least one basic benchmark health benefit plan that qualifies for a subsidy described by ORS 414.839. In establishing a basic benchmark plan, the office shall consider employer-sponsored health benefit plans offered to employees and dependents of employees in
Oregon
. [2003 c.684 Â§11; 2005 c.744 Â§31]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.734 Rules. The Office of Private Health Partnerships, in consultation with the Administrator of the Office for Oregon Health Policy and Research and the Department of Human Services, shall adopt all rules necessary for the implementation and operation of the Family Health Insurance Assistance Program. [Formerly 653.835; 2005 c.744 Â§32]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.736 Family Health Insurance Assistance Program Account. There is established in the State Treasury the Family Health Insurance Assistance Program Account, which shall consist of moneys appropriated to the account by the Legislative Assembly and interest earnings from the investment of moneys in the account. All moneys in the Family Health Insurance Assistance Program Account are continuously appropriated to the Office of Private Health Partnerships to carry out the provisions of ORS 735.720 to 735.740. [Formerly 653.840; 2005 c.744 Â§33]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.738 Reports of program operation. The Administrator of the Office for Oregon Health Policy and Research shall report biennially to the appropriate interim human resources committee and to the Legislative Assembly on the effectiveness and efficiency of the Family Health Insurance Assistance Program, including services and benefits covered under the purchased health insurance plans, consumer satisfaction and other program operational issues. [Formerly 653.845; 2005 c.238 Â§8; 2005 c.727 Â§8]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.740 Sanctions for violation of program requirements; civil penalties. (1) The Office of Private Health Partnerships may impose sanctions against an individual who violates any provision of ORS 735.720 to 735.740 or rules adopted thereto, including but not limited to suspension or termination from the Family Health Insurance Assistance Program and repayment of any subsidy amounts paid due to the omission or misrepresentation of an applicant or enrolled individual. Sanctions allowed under this subsection shall be imposed in the manner prescribed in ORS chapter 183.

Â Â Â Â Â  (2) In addition to the sanctions available pursuant to subsection (1) of this section, the office may impose a civil penalty not to exceed $1,000 against any individual who violates any provision of ORS 735.720 to 735.740 or rules adopted pursuant thereto. Civil penalties imposed pursuant to this section shall be imposed pursuant to ORS 183.745. [Formerly 653.850; 2003 c.684 Â§9; 2005 c.744 Â§34]

Â Â Â Â Â  Note: See note under 735.720.

Â Â Â Â Â  735.750 Definitions for ORS 735.750 to 735.756. As used in ORS 735.750 to 735.756:

Â Â Â Â Â  (1) ÂBenefits planÂ has the meaning given that term in ORS 735.605.

Â Â Â Â Â  (2) ÂOther costsÂ means costs incurred by the Oregon Medical Insurance Pool that are not covered by the premiums received by the pool for a subsidized member.

Â Â Â Â Â  (3) ÂPremiumÂ has the meaning given that term in ORS 735.700.

Â Â Â Â Â  (4) ÂSubsidized memberÂ means a medical assistance program client who is enrolled in a benefits plan and who is receiving a subsidy from the Family Health Insurance Assistance Program established in ORS 735.720 to 735.740.

Â Â Â Â Â  (5) ÂSubsidyÂ has the meaning given that term in ORS 735.720. [2003 c.684 Â§1; 2005 c.744 Â§35]

Â Â Â Â Â  Note: 735.750 to 735.756 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 735 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  735.752 Eligibility for coverage for certain members. Notwithstanding ORS 735.615 (3)(a) and (f), a subsidized member is eligible for coverage under ORS 735.600 to 735.650. [2003 c.684 Â§2]

Â Â Â Â Â  Note: See note under 735.750.

Â Â Â Â Â  735.754 System for payment or reimbursement of subsidies and costs. (1) In order to increase public subsidies for the purchase of health insurance coverage provided by public programs or private insurance described by ORS 414.839, the Office of Private Health Partnerships, the Oregon Medical Insurance Pool Board and the Department of Human Services shall work cooperatively to obtain federal matching dollars. The office, the Oregon Medical Insurance Pool Board and the department shall develop a system for payment or reimbursement of other costs and subsidies provided to subsidized members.

Â Â Â Â Â  (2) For each subsidized member, the Oregon Medical Insurance Pool Board shall determine:

Â Â Â Â Â  (a) The full cost of administering the benefits plan of the subsidized member; and

Â Â Â Â Â  (b) The amount of other costs.

Â Â Â Â Â  (3) The Oregon Medical Insurance Pool Board shall bill the Family Health Insurance Assistance Program for the total amount of the premium received by the Oregon Medical Insurance Pool Board and for the amount of other costs. The program shall forward the bill to the department.

Â Â Â Â Â  (4) The department shall pay the program an amount equal to the portion of the premium that is a subsidy and for other costs. The program shall forward the payment to the Oregon Medical Insurance Pool Board. [2003 c.684 Â§3; 2005 c.744 Â§36]

Â Â Â Â Â  Note: See note under 735.750.

Â Â Â Â Â  735.756 Determination of subsidies and costs. (1) Of payments made to the Family Health Insurance Assistance Program by the Department of Human Services under ORS 735.754 (4), the department shall determine:

Â Â Â Â Â  (a) The portion of a subsidy of a subsidized member that is from the General Fund; and

Â Â Â Â Â  (b) The portion of other costs that is from the General Fund.

Â Â Â Â Â  (2) The department shall bill the program for the amounts determined under subsection (1) of this section. The program shall forward the bill for the amount determined under subsection (1)(b) of this section to the Oregon Medical Insurance Pool Board.

Â Â Â Â Â  (3) The board shall:

Â Â Â Â Â  (a) Determine the amount of funds needed for the payment of other costs under subsection (1)(b) of this section; and

Â Â Â Â Â  (b) Impose and collect assessments in that amount against insurers, using the methodology described in ORS 735.614 (2), (6) and (9).

Â Â Â Â Â  (4) The board shall pay the program for the amounts determined under subsection (1)(b) of this section.

Â Â Â Â Â  (5) The program shall forward to the department the amounts determined under subsection (1) of this section.

Â Â Â Â Â  (6) ORS 735.614 (3), (4), (5), (7) and (8) applies to assessments collected under this section. [2003 c.684 Â§4]

Â Â Â Â Â  Note: See note under 735.750.

Â Â Â Â Â  735.990 [1987 c.774 Â§135; repealed by 1991 c.810 Â§29]

_______________



Chapter 736

Chapter 736 (Former Provisions)

General Insurance Law

GENERAL INSURANCE LAW

INSURANCE

736.003 [1965 c.324 §2; 1967 c.359 §2; renumbered 731.008]

736.005 [Amended by 1959 c.323 §8; 1963 c.580 §91; repealed by 1967 c.359 §704]

736.010 [Repealed by 1967 c.359 §704]

736.015 [Amended by 1957 c.100 §1; 1959 c.281 §2; 1961 c.562 §1; 1965 c.611 §15; repealed by 1967 c.359 §704]

736.020 [1961 c.562 §3; 1967 c.359 §9; renumbered 731.042]

736.055 [Repealed by 1967 c.359 §704]

736.060 [Amended by 1965 c.285 §94; repealed by 1967 c.359 §704]

736.065 [Repealed by 1963 c.424 §2]

736.070 [Repealed by 1967 c.359 §704]

736.075 [Amended by 1963 c.424 §1; 1965 c.610 §3; repealed by 1967 c.359 §704]

736.080 [Amended by 1955 c.222 §1; 1967 c.359 §82; renumbered 731.390]

736.082 [1961 c.466 §1; repealed by 1967 c.359 §704]

736.085 [Amended by 1967 c.359 §74; renumbered 731.358]

736.090 [Repealed by 1967 c.359 §704]

736.095 [Amended by 1955 c.409 §1; 1959 c.338 §6; 1963 c.397 §1; repealed by 1963 c.424 §2]

736.100 [Repealed by 1967 c.359 §704]

736.105 [Repealed by 1967 c.359 §704]

736.110 [Repealed by 1967 c.359 §704]

736.115 [Repealed by 1963 c.424 §2]

736.120 [Amended by 1955 c.188 §1; 1961 c.466 §3; 1967 c.359 §111; renumbered 731.574]

736.125 [Repealed by 1967 c.359 §704]

736.130 [Amended by 1965 c.610 §4; repealed by 1967 c.359 §704]

736.155 [1965 c.285 §94c; repealed by 1967 c.359 §704]

736.160 [1965 c.285 §94d; repealed by 1967 c.359 §704]

736.165 [1965 c.285 §94e; repealed by 1967 c.359 §704]

736.170 [1965 c.285 §94f; 1967 c.359 §317; renumbered 737.348]

736.175 [1965 c.285 §94g; 1967 c.359 §138; renumbered 731.832]

736.205 [Amended by 1955 c.409 §2; 1959 c.338 §1; 1963 c.397 §2; 1967 c.359 §75; renumbered 731.362]

736.207 [1955 c.409 §7; 1959 c.338 §2; 1963 c.397 §3; repealed by 1967 c.359 §704]

736.210 [Repealed by 1967 c.359 §704]

736.215 [Amended by 1955 c.40 §1; 1965 c.65 §1; repealed by 1967 c.359 §704]

736.220 [Amended by 1967 c.359 §79; renumbered 731.378]

736.225 [Amended by 1955 c.728 §1; repealed by 1967 c.359 §704]

736.230 [Repealed by 1961 c.472 §7]

736.235 [Repealed by 1967 c.359 §704]

736.237 [1961 c.472 §§2, 3; 1967 c.359 §142; renumbered 731.854]

736.240 [1961 c.472 §4; 1967 c.359 §20; renumbered 731.096]

736.245 [1961 c.472 §5; 1967 c.359 §143; renumbered 731.858]

736.250 [1959 c.323 §1; repealed by 1967 c.359 §704]

736.252 [1959 c.323 §2; 1967 c.359 §592; renumbered 746.320]

736.254 [1959 c.323 §3; 1967 c.359 §593; renumbered 746.330]

736.256 [1959 c.323 §§4,5; 1967 c.359 §594; renumbered 746.340]

736.258 [1959 c.323 §6; 1967 c.359 §595; renumbered 746.350]

736.260 [1959 c.323 §7; 1967 c.359 §596; renumbered 746.360]

736.300 [1965 c.406 §2; 1967 c.359 §336; renumbered 743.006]

736.305 [Amended by 1967 c.359 §348; renumbered 743.045]

736.310 [Amended by 1955 c.225 §1; 1967 c.359 §357; 1967 c.453 §5; renumbered 743.072]

736.312 [1953 c.663 §3; repealed by 1967 c.359 §704]

736.315 [Amended by 1967 c.359 §349; renumbered 743.048]

736.317 [1959 c.413 §1; 1967 c.359 §524; repealed by 1967 c.482 §5]

736.320 [Amended by 1967 c.359 §523; renumbered 743.783]

736.325 [Amended by 1965 c.611 §16; 1967 c.359 §371; renumbered 743.114]

736.330 [1961 c.466 §2; 1967 c.359 §345; renumbered 743.036]

736.335 [1961 c.466 §4; 1967 c.359 §363; renumbered 743.090]

736.405 [Amended by 1955 c.189 §1; 1965 c.610 §5; repealed by 1967 c.359 §704]

736.410 [Amended by 1955 c.189 §2; 1965 c.610 §6; repealed by 1967 c.359 §704]

736.415 [Amended by 1965 c.610 §7; repealed by 1967 c.359 §704]

736.420 [Amended by 1965 c.610 §8; repealed by 1967 c.359 §704]

736.425 [Amended by 1965 c.610 §9; repealed by 1967 c.359 §704]

736.427 [1965 c.610 §2; repealed by 1967 c.359 §704]

736.430 [Repealed by 1967 c.359 §704]

736.435 [Repealed by 1967 c.359 §704]

736.440 [Repealed by 1967 c.359 §704]

736.445 [Repealed by 1967 c.359 §704]

736.450 [Repealed by 1967 c.359 §704]

736.455 [Repealed by 1967 c.359 §704]

736.460 [Amended by 1967 c.359 §576; renumbered 746.100]

736.465 [Amended by 1955 c.7 §1; 1957 c.254 §1; 1963 c.361 §1; 1965 c.66 §1; repealed by 1967 c.359 §704]

736.470 [Amended by 1955 c.7 §2; repealed by 1967 c.359 §704]

736.475 [Amended by 1961 c.284 §1; 1963 c.367 §1; 1965 c.70 §1; repealed by 1967 c.359 §704]

736.480 [Repealed by 1959 c.323 §10]

736.485 [Amended by 1963 c.462 §1; 1967 c.359 §559; renumbered 744.505]

736.490 [1957 c.3 §2; 1967 c.359 §564; renumbered 744.555]

736.495 [1963 c.580 §87; 1967 c.359 §44; renumbered 731.204]

736.500 [1963 c.580 §88; 1967 c.359 §45; renumbered 731.208]

736.503 [1963 c.580 §89; 1967 c.359 §47; renumbered 731.216]

736.505 [Amended by 1963 c.523 §10; repealed by 1963 c.580 §103]

736.507 [1963 c.580 §90(1); 1967 c.359 §48; renumbered 731.220]

736.510 [Amended by 1963 c.307 §1; repealed by 1967 c.359 §704]

736.515 [Repealed by 1967 c.359 §704]

736.520 [Amended by 1967 c.359 §61; renumbered 731.272]

736.525 [Amended by 1961 c.308 §3; 1967 c.359 §66; renumbered 731.292]

736.530 [Repealed by 1967 c.359 §704]

736.535 [Repealed by 1967 c.359 §704]

736.540 [Repealed by 1967 c.359 §704]

736.542 [1965 c.173 §2; 1967 c.359 §67; renumbered 731.296]

736.545 [Amended by 1967 c.359 §68; renumbered 731.300]

736.550 [Amended by 1957 c.34 §1; repealed by 1967 c.359 §704]

736.555 [Amended by 1967 c.359 §70; renumbered 731.308]

736.560 [Amended by 1967 c.359 §71; renumbered 731.312]

736.565 [Amended by 1957 c.34 §2; 1967 c.359 §72; renumbered 731.316]

736.570 [Repealed by 1967 c.359 §704]

736.575 [1963 c.580 §90(2); repealed by 1967 c.359 §704]

736.580 [1965 c.57 §2; 1967 c.359 §65; renumbered 731.288]

736.605 [Repealed by 1967 c.359 §704]

736.608 [1955 c.500 §2; 1967 c.359 §577; renumbered 746.110]

736.610 [Repealed by 1967 c.359 §704]

736.615 [Amended by 1967 c.359 §582; renumbered 746.160]

736.620 [Repealed by 1967 c.359 §704]

736.625 [Repealed by 1967 c.359 §704]

736.630 [Amended by 1955 c.7 §3; repealed by 1967 c.359 §704]

736.635 [Repealed by 1967 c.359 §704]

736.640 [Repealed by 1967 c.359 §704]

736.645 [Amended by 1967 c.359 §98; renumbered 731.454]

736.650 [1965 c.173 §3; 1967 c.359 §58; renumbered 731.260]

736.705 [1963 c.277 §2; 1967 c.359 §583; renumbered 746.170]

736.715 [1963 c.277 §4; 1967 c.359 §584; renumbered 746.180]

736.725 [1963 c.277 §3; 1967 c.359 §585; renumbered 746.190]

736.735 [1963 c.277 §5; 1967 c.359 §586; renumbered 746.200]

736.745 [1963 c.277 §6; 1967 c.359 §587; renumbered 746.210]

736.755 [1963 c.277 §8; repealed by 1967 c.359 §704]

736.805 [1965 c.105 §2; repealed by 1967 c.359 §704]

736.810 [1965 c.105 §3; repealed by 1967 c.359 §704]

736.815 [1965 c.105 §5; repealed by 1967 c.359 §704]

736.820 [1965 c.105 §4; repealed by 1967 c.359 §704]

736.825 [1965 c.105 §6; 1967 c.359 §567; renumbered 746.005]

736.830 [1965 c.105 §7; repealed by 1967 c.359 §704]

736.835 [1965 c.105 §8; 1967 c.359 §56; renumbered 731.252]

736.840 [1965 c.105 §9; repealed by 1967 c.359 §704]

736.990 [Amended by 1959 c.323 §9; 1961 c.562 §4; subsection (9) of 1965 Replacement Part enacted as 1963 c.277 §7; subsection (10) of 1965 Replacement Part enacted as 1965 c.173 §4; repealed by 1967 c.359 §704]

_______________



Chapter 737

Chapter 737 Â Rates and Rating Organizations

2005 EDITION

RATES AND RATING ORGANIZATIONS

INSURANCE

GENERAL PROVISIONS

737.007Â Â Â Â  ÂRating organizationÂ defined

737.012Â Â Â Â  ÂAdvisory organizationÂ defined

737.017Â Â Â Â  ÂMember,Â ÂsubscriberÂ defined

737.025Â Â Â Â  Purpose, intent of chapter

737.035Â Â Â Â  Application of chapter

737.045Â Â Â Â  Remedies of director for violations of chapter

RATES AND RATE MAKING

737.205Â Â Â Â  Filing rates, plans with director; public inspection of filings; effect on workersÂ compensation filings

737.207Â Â Â Â  Commercial liability insurance rate filings; prior approval by director

737.209Â Â Â Â  Hearing on rate filings under ORS 737.207; order; review

737.215Â Â Â Â  Effect of noncompliance with rating regulation

737.225Â Â Â Â  Records requirements; inspection; statistics; workersÂ compensation statistical agency; rules

737.230Â Â Â Â  Data must include certain information

737.235Â Â Â Â  Examining rating systems of insurers; costs

737.245Â Â Â Â  Collusive ratings prohibited; liability for damages

737.255Â Â Â Â  Authority for cooperative ratings and systems

737.265Â Â Â Â  Unauthorized adherence to rates, rating systems; workersÂ compensation insurance policy forms

737.270Â Â Â Â  Determination of workersÂ compensation premiums for worker leasing company; reporting statistical experience

737.275Â Â Â Â  Preparation of rates, rating systems and other administrative matters by insurers under common ownership

737.310Â Â Â Â  Method of rate making; factors considered; rules

737.312Â Â Â Â  Agreements among insurers for assignment of risks; rate modifications

737.316Â Â Â Â  Combining employers for workersÂ compensation insurance; conditions

737.318Â Â Â Â  Premium audit program for workersÂ compensation insurance; rules

737.320Â Â Â Â  Review of certain filings; effective date of filings; investigation and evaluation of workersÂ compensation rate filings

737.322Â Â Â Â  Surcharge; rating plan approval; rules; hearing on disapproval

737.325Â Â Â Â  Suspension or modification of filing requirement; rules; excess rates for specific risks

737.330Â Â Â Â  Contracts to comply with effective filings; exception

737.336Â Â Â Â  Disapproval of filings by director; noncompliance with chapter

737.340Â Â Â Â  Initiation of proceedings by aggrieved person to determine lawfulness of filings; hearing

737.342Â Â Â Â  Hearing and order procedure

RATING ORGANIZATIONS

737.350Â Â Â Â  Application for license by rating organization

737.355Â Â Â Â  Licensing rating organizations generally; licensing workersÂ compensation rating organizations; rules; revocation and suspension; fees

737.360Â Â Â Â  Rating organization to accept insurers as subscribers; rules of organization to be reasonable; review of applications for subscribership and of reasonableness of rules

737.365Â Â Â Â  Cooperative activities among rating organizations and insurers

737.390Â Â Â Â  Regulation of joint underwriting and joint reinsurance

737.505Â Â Â Â  Insured entitled to rate information; remedies of aggrieved persons

737.510Â Â Â Â  Advisory organizations; registration; jurisdiction of director to restrict unfair practices

737.515Â Â Â Â  Examination of rating, advisory and other organizations; payment of costs; acceptance of report from another state

737.526Â Â Â Â  Interchange of data; rules; promoting uniformity of rating laws

737.535Â Â Â Â  Withholding or giving false information prohibited

737.545Â Â Â Â  Procedure for suspension of rating organization license

737.560Â Â Â Â  Rating organization membership

FICTITIOUS GROUPINGS

737.600Â Â Â Â  Fictitious grouping for rate purposes prohibited; exceptions

737.602Â Â Â Â  Authorization for insurance for certain projects; premiums; qualifications

737.604Â Â Â Â  Rules

AUTHORIZATION FOR INSURANCE FOR COMBINED SEWER OVERFLOW PROJECTS

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to authorization for insurance for combined sewer overflow projects are compiled as notes following ORS 737.604)

Â Â Â Â Â  737.005 [Amended by 1963 c.580 Â§92; repealed by 1967 c.359 Â§704]

GENERAL PROVISIONS

Â Â Â Â Â  737.007 ÂRating organizationÂ defined. (1) As used in this chapter, unless the context requires otherwise, Ârating organizationÂ means:

Â Â Â Â Â  (a) Every person, other than an insurer, whether located within or outside this state who has as the personÂs object or purpose the making of rates, rating plans or rating systems; or

Â Â Â Â Â  (b) Two or more insurers which act in concert for the purpose of making rates, rating plans or rating systems.

Â Â Â Â Â  (2) Subsection (1) of this section does not include, apply to or affect two or more insurers operating within the specific authorizations contained in ORS 737.275, 737.312, 737.365, 737.390 and 737.526. [1969 c.690 Â§14]

Â Â Â Â Â  737.010 [Amended by 1967 c.359 Â§303; renumbered 737.280]

Â Â Â Â Â  737.012 ÂAdvisory organizationÂ defined. As used in this chapter, unless the context requires otherwise, Âadvisory organizationÂ means every group, association or other organization of insurers, whether located within or outside this state, which assists authorized insurers which make their own filings or licensed rating organizations in rate making, by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make filings under this chapter. [1969 c.690 Â§15]

Â Â Â Â Â  737.015 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.017 ÂMember,Â ÂsubscriberÂ defined. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂMemberÂ means:

Â Â Â Â Â  (a) An insurer that participates in or is entitled to participate in the management of a rating, advisory or other organization; or

Â Â Â Â Â  (b) For purposes of workersÂ compensation insurance, an insurer that is affiliated or associated with a rating, advisory or other organization by agreement with the organization for the purpose of obtaining the rates and rating manuals or the services offered by the organization.

Â Â Â Â Â  (2) ÂSubscriberÂ means an insurer that is furnished at its request:

Â Â Â Â Â  (a) With rates and rating manuals by a rating organization of which it is not a member; or

Â Â Â Â Â  (b) With advisory services by an advisory organization of which it is not a member. [1969 c.690 Â§16; 1999 c.235 Â§6]

Â Â Â Â Â  737.020 [1967 c.359 Â§299; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.025 Purpose, intent of chapter. (1) The purpose of this chapter is to promote the public welfare by regulating insurance rates to the end that they shall not be excessive, inadequate or unfairly discriminatory and to authorize cooperation between insurers in rate making and other related matters.

Â Â Â Â Â  (2) It is the express intent of this chapter to permit and encourage competition between insurers on a sound financial basis. [1969 c.690 Â§1]

Â Â Â Â Â  737.030 [1967 c.359 Â§300; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.035 Application of chapter. This chapter applies to all forms of insurance on risks or operations in this state, except:

Â Â Â Â Â  (1) Reinsurance, other than joint reinsurance to the extent stated in ORS 737.390;

Â Â Â Â Â  (2) Insurance against loss of, or damage to, aircraft, including accessories and equipment, or against liability arising out of ownership, maintenance or use of aircraft;

Â Â Â Â Â  (3) Wet marine and transportation insurance;

Â Â Â Â Â  (4) Life insurance;

Â Â Â Â Â  (5) Health insurance; or

Â Â Â Â Â  (6) Surplus lines insurance. [1969 c.690 Â§2; 2005 c.185 Â§10]

Â Â Â Â Â  737.040 [1967 c.359 Â§301; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.045 Remedies of director for violations of chapter. (1) If the Director of the Department of Consumer and Business Services has reason to believe that a rate, rating plan or rating system filed or used by an insurer or filed by a rating or advisory organization on behalf of an insurer does not comply with the requirements and standards of this chapter, the director may issue an order directing the insurer or the rating or advisory organization to discontinue or desist from the noncompliance. An order issued under this subsection is subject to the provisions of ORS 731.252.

Â Â Â Â Â  (2) If the director holds a hearing on an order issued pursuant to subsection (1) of this section, the insurer or rating or advisory organization filing or using the rate, rating plan or rating system shall pay to the director the just and legitimate costs of the hearing, including actual necessary expenses.

Â Â Â Â Â  (3) If the director finds after a hearing under ORS 737.340 that any rate, rating plan or rating system violates the provisions of this chapter, the director may issue an order specifying the violation and stating when, within a reasonable period of time, the further use of such rate, rating plan or rating system by an insurer or rating or advisory organization shall be prohibited.

Â Â Â Â Â  (4) If the director finds after a hearing under ORS 737.215 or 737.340 that an insurer or rating or advisory organization is in violation of any provision of this chapter other than the provisions dealing with rates, rating plans or rating systems, the director may issue an order specifying the violation and requiring compliance within a reasonable time.

Â Â Â Â Â  (5) If the director finds after a hearing under ORS 737.215 that the violation of any of the provisions of this chapter applicable to it by any insurer or rating organization that has been the subject of a hearing was willful, the director may suspend or revoke the certificate of authority of such insurer or the license of such rating organization.

Â Â Â Â Â  (6) If the director finds after a hearing that any rating organization has willfully engaged in any fraudulent or dishonest act or practices, the director may suspend or revoke the license of such organization. [1969 c.690 Â§10; 1987 c.774 Â§143]

Â Â Â Â Â  737.050 [1967 c.359 Â§302; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.105 [Amended by 1961 c.562 Â§7; 1965 c.611 Â§17; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.110 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.115 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.120 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.125 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.130 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.135 [Repealed by 1969 c.336 Â§21 and 1969 c.690 Â§29]

Â Â Â Â Â  737.140 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.145 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.150 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.155 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.160 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.165 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.170 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.175 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.180 [Amended by 1967 c.359 Â§308; renumbered 737.312]

Â Â Â Â Â  737.185 [Repealed by 1967 c.359 Â§704]

RATES AND RATE MAKING

Â Â Â Â Â  737.205 Filing rates, plans with director; public inspection of filings; effect on workersÂ compensation filings. (1) Every insurer shall file with the Director of the Department of Consumer and Business Services copies of the rates, rating plans and rating systems used by it. Except as provided in ORS 737.207, 737.209 and 737.320 (2), each filing shall become effective immediately on the date specified therein but not earlier than the date such filing is received by the director. This subsection does not apply to inland marine risks which by general custom of the business are not written according to manual rates or rating plans.

Â Â Â Â Â  (2) An insurer may satisfy its obligation to make such filings by becoming a member of or a subscriber to a licensed rating organization which makes such filings, and by authorizing the director to accept such filings on its behalf. Such insurer may so adopt the filings of a rating organization on part of the classes of risks insured by it and may make its own filings as to other classes which shall be uniform throughout the insurerÂs territorial classification. This subsection does not apply to workersÂ compensation insurance filings except to the extent that the rating organization filings of rating plans or systems under ORS 737.320 are complete and usable by an insurer without the addition of allowances for expenses, taxes or profit.

Â Â Â Â Â  (3) A filing shall be open to public inspection immediately upon submission to the director. [1969 c.690 Â§4; 1981 c.535 Â§16; 1987 c.774 Â§50]

Â Â Â Â Â  737.207 Commercial liability insurance rate filings; prior approval by director. (1) As used in this section, a market may be a line, subline or classification of commercial liability insurance.

Â Â Â Â Â  (2) Filings of commercial liability insurance rates for markets specified by the Director of the Department of Consumer and Business Services shall be submitted by an insurer or rating organization to the director for review prior to the effective date if the average annual rate level increase or decrease for each market exceeds 15 percent. Factors to be considered by the director in specifying a market to be subject to this section may include:

Â Â Â Â Â  (a) The nature and extent of competition;

Â Â Â Â Â  (b) The size and significance of the coverage provided;

Â Â Â Â Â  (c) Reinsurance availability;

Â Â Â Â Â  (d) The volume of cancellations and nonrenewals; and

Â Â Â Â Â  (e) Changing conditions in the economic, judicial and social environment.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 737.209, the effective date of a commercial liability insurance filing required by subsection (2) of this section to be submitted to the director for review shall be the date specified therein but not earlier than the 30th day after the filing is received by the director. After review of the filing, the director may authorize an earlier effective date, if appropriate. The 30-day waiting period may be extended to 60 days if the director gives written notice within such waiting period to the insurer or rating organization which made the filing that the extended period is needed for consideration of the filing. A filing subject to subsection (2) of this section that has not been approved or disapproved within the waiting period, or any extension thereof, shall be deemed approved.

Â Â Â Â Â  (4) Supporting actuarial data shall accompany every filing of commercial liability insurance rates. The data shall be in sufficient detail to justify the rate level change and shall demonstrate compliance with ORS 737.310 governing the making of rates. [1987 c.774 Â§48]

Â Â Â Â Â  737.209 Hearing on rate filings under ORS 737.207; order; review. (1) The Director of the Department of Consumer and Business Services may hold a hearing on a filing made pursuant to ORS 737.207 if the director determines that such a hearing would aid the director in determining whether to approve or disapprove the filing. A hearing under this section may be held at a place designated by the director and upon not less than 10 daysÂ written notice to the insurer or rating organization that made the filing and to any other person the director decides should be notified. A filing that is the subject of a hearing under this section becomes effective, if approved, as provided in subsection (4) of this section.

Â Â Â Â Â  (2) A hearing held pursuant to subsection (1) of this section must be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The administrative law judge shall report findings, conclusions and recommendations to the director within 30 days of the close of the hearing. The insurer or rating organization proposing the rate filing shall have the burden of proving that the rate proposal is justified and shall pay to the director the fair and reasonable costs of the hearing, including actual necessary expenses.

Â Â Â Â Â  (3) Within 10 days of receiving a report from the administrative law judge, the director shall issue an order approving or disapproving the filing.

Â Â Â Â Â  (4) An order issued under subsection (3) of this section may be reviewed as provided in ORS 183.480 to 183.540 for review of contested cases. A filing approved by the director under this section shall be effective 10 days after the order issued under subsection (3) of this section and shall remain effective during any review of the order. [1987 c.774 Â§48a; 1999 c.849 Â§Â§175,176; 2003 c.75 Â§62]

Â Â Â Â Â  737.215 Effect of noncompliance with rating regulation. If the Director of the Department of Consumer and Business Services has reason to believe that noncompliance by an insurer with the requirements and standards of this chapter to be willful, or if within the period prescribed by the director in the notice required by ORS 737.336, the insurer, rating or advisory organization does not make such changes as may be necessary to correct the noncompliance specified by the director or establish to the satisfaction of the director that such specified noncompliance does not exist, then the director may hold a hearing in connection therewith, provided that within a reasonable period of time which shall be not less than 10 days before the date of such hearing, the director shall mail written notice to the insurer, rating or advisory organization involved specifying the matters to be considered at such hearing. [1969 c.690 Â§8]

Â Â Â Â Â  737.225 Records requirements; inspection; statistics; workersÂ compensation statistical agency; rules. (1) Each insurer, rating organization or advisory organization shall maintain reasonable records, of the type and kind reasonably adapted to its method of operation, of its experience or the experience of its members and of the data, statistics or information collected or used by it in connection with the rates, rating plans, rating systems, underwriting rules, policy or bond forms, surveys or inspections made or used by it. An insurer providing workersÂ compensation insurance shall maintain reasonable records showing investment income earned by the insurer, insurer profit on workersÂ compensation insurance, accumulated reserves for vocational rehabilitation services and accumulated reserves for claim costs related to orders or awards made pursuant to ORS 656.278.

Â Â Â Â Â  (2) The maintenance of such records in the office of a licensed rating organization of which an insurer is a member or subscriber will be sufficient compliance with this section for any insurer maintaining membership or subscribership in such organization, to the extent that the insurer uses the rates, rating plans, rating systems or underwriting rules of such organization.

Â Â Â Â Â  (3) Such records shall be available to the Director of the Department of Consumer and Business Services for examination and inspection at any time in order to determine whether the filings made pursuant to ORS 737.205 comply with this chapter.

Â Â Â Â Â  (4) Each insurer shall maintain statistics under statistical plans compatible with the rating plans used by the insurer. An insurer may report its statistics through a recognized agency or advisory organization, except that workersÂ compensation insurance statistics shall be reported to the workersÂ compensation rating organization of which the insurer is a member. The director shall prescribe by rule the statistical plan for workersÂ compensation insurance.

Â Â Â Â Â  (5)(a) The director shall designate one workersÂ compensation statistical agency from the licensed rating organizations as the agent to which all licensed workersÂ compensation rating organizations shall report workersÂ compensation insurance statistics. The director shall adopt rules to ensure a competitive process in the designation of the one workersÂ compensation statistical agency.

Â Â Â Â Â  (b) The designated workersÂ compensation statistical agency shall assist the director in gathering workersÂ compensation insurance statistics and making compilations of those statistics and shall make the compilations available to insurers and other licensed workersÂ compensation rating organizations, subject to rules adopted by the director.

Â Â Â Â Â  (c) If the director licenses only one workersÂ compensation rating organization under ORS 737.355 (2), that rating organization shall be the designated statistical agent under this subsection.

Â Â Â Â Â  (6) The ownership of the financial and statistical data submitted to a workersÂ compensation statistical agency is vested in the submitting member insurer. The financial and statistical data shall be confidential and may not be disclosed, provided that the ownership rights of an insurer shall not limit access by the director for the purposes of performing the regulatory duties of the Department of Consumer and Business Services. [1969 c.690 Â§11; 1981 c.535 Â§17; 1983 c.360 Â§2; 1987 c.884 Â§54; 1999 c.235 Â§2]

Â Â Â Â Â  737.230 Data must include certain information. The data collected and maintained by each insurer, rating organization or advisory organization pursuant to ORS 737.225 shall be in sufficient detail to demonstrate the statistical significance of differences or correlations relevant to the rating plan definitions and rate differentials. [1979 c.870 Â§6]

Â Â Â Â Â  737.235 Examining rating systems of insurers; costs. (1) The Director of the Department of Consumer and Business Services may make or cause to be made an examination of every insurer transacting any class of insurance to which the provisions of this chapter are applicable to ascertain whether such insurer and every rate and rating system used by it for every such class of insurance complies with the requirements and standards of this chapter.

Â Â Â Â Â  (2) The officers, managers, agents and employees of any insurer, under examination, may be examined at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation, together with all data, statistics and information of every kind and character collected or considered by such insurer in the conduct of the operations to which such examination relates.

Â Â Â Â Â  (3) The reasonable cost of any examination authorized by this section shall be paid by the organization or insurer to be examined including actual necessary transportation and traveling expenses.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, all reimbursable expenses collected by the director under subsection (3) of this section shall be deposited in the fund created by ORS 705.145 for the payment of expenses incurred in conducting the examinations authorized by this section. The moneys deposited shall be continuously appropriated for such purpose. [1969 c.690 Â§12; 1987 c.373 Â§83]

Â Â Â Â Â  737.245 Collusive ratings prohibited; liability for damages. In the event any insurer shall in collusion with any other insurer conspire to fix, set or adhere to insurance rates except as expressly sanctioned by the Insurance Code, such insurer shall be liable to any person damaged thereby for an amount equal to three times the amount of such damage together with the damaged partyÂs attorney fees. [1969 c.690 Â§13]

Â Â Â Â Â  737.255 Authority for cooperative ratings and systems. Subject to and in compliance with the provisions of this chapter authorizing insurers to be members or subscribers of rating or advisory organizations or to engage in joint underwriting or joint reinsurance, two or more insurers may act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data or carrying on of research. [1969 c.690 Â§17]

Â Â Â Â Â  737.265 Unauthorized adherence to rates, rating systems; workersÂ compensation insurance policy forms. (1) Members and subscribers of rating or advisory organizations may use the rates, rating systems, underwriting rules or policy or bond forms of such organizations, either consistently or intermittently, but, except as provided in ORS 737.275, 737.312, 737.365, 737.390, 737.526 and subsection (2) of this section, shall not agree with each other or rating organizations or others to adhere thereto. The fact that two or more authorized insurers, whether or not members or subscribers of a rating or advisory organization, use, either consistently or intermittently, the rates or rating systems made or adopted by a rating organization, or the underwriting rules or policy or bond forms prepared by a rating or advisory organization, shall not be sufficient in itself to support a finding that an agreement to so adhere exists, and may be used only for the purpose of supplementing or explaining any competent evidence of the existence of any such agreement.

Â Â Â Â Â  (2) Each insurer transacting workersÂ compensation insurance shall adhere to the policy forms filed by the licensed workersÂ compensation rating organization of which the insurer is a member and approved by the Director of the Department of Consumer and Business Services. [1969 c.690 Â§19; 1971 c.385 Â§4; 1977 c.333 Â§1; 1981 c.535 Â§18; 1999 c.235 Â§3]

Â Â Â Â Â  737.270 Determination of workersÂ compensation premiums for worker leasing company; reporting statistical experience. (1) When a worker leasing company required to be licensed by ORS 656.850 provides workers to work for a client and also provides the workersÂ compensation coverage for those workers, the insurance premium for the clientÂs exposure shall be based on the clientÂs own experience rating, in the same manner as required for employers insuring directly employed workers.

Â Â Â Â Â  (2) An insurer that provides workersÂ compensation to a worker leasing company shall maintain and report to the licensed workersÂ compensation rating organization of which the insurer is a member separate statistical experience for each client of the worker leasing company according to the uniform statistical plan prescribed by the Director of the Department of Consumer and Business Services according to ORS 737.225 (4).

Â Â Â Â Â  (3) To reimburse expenses incurred by the insurer in segregating client experience, the insurer shall be permitted to charge the worker leasing company a reasonable fee as determined by the director.

Â Â Â Â Â  (4) The worker leasing company shall earn a separate experience rating for any administrative personnel the company employs. [1993 c.628 Â§5; 1999 c.235 Â§4]

Â Â Â Â Â  737.275 Preparation of rates, rating systems and other administrative matters by insurers under common ownership. With respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research, two or more admitted insurers having a common ownership or operating in this state under common management or control are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer, and to the extent that such matters relate to co-surety bonds, two or more admitted insurers executing such bonds are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer. [1969 c.690 Â§21]

Â Â Â Â Â  737.280 [Formerly 737.010; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.290 [1967 c.359 Â§305; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.300 [1967 c.359 Â§306; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.305 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.310 Method of rate making; factors considered; rules. The following standards shall apply to the making and use of rates:

Â Â Â Â Â  (1) Rates shall not be excessive, inadequate or unfairly discriminatory.

Â Â Â Â Â  (2) As to all classes of insurance, other than workersÂ compensation and title insurance:

Â Â Â Â Â  (a) No rate shall be held to be excessive unless:

Â Â Â Â Â  (A) Such rate is unreasonably high for the insurance provided; and

Â Â Â Â Â  (B) A reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable.

Â Â Â Â Â  (b) No rate shall be held inadequate unless such rate is unreasonably low for the insurance provided and:

Â Â Â Â Â  (A) Use or continued use of such rate endangers the solvency of the insurer; or

Â Â Â Â Â  (B) The use of such rate by the insurer has, or if continued will have, the effect of destroying competition or creating a monopoly.

Â Â Â Â Â  (3) Rates for each classification of coverage shall be based on the claims experience of insurers within Oregon on that classification of coverage unless that experience provides an insufficient base for actuarially sound rates.

Â Â Â Â Â  (4) Due consideration shall be given to past and prospective loss experience within this state, to the hazards of conflagration and catastrophe, to a reasonable margin for profit and to contingencies, to dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers, to past and prospective expenses specially applicable to this state, and to all other relevant factors, including judgment factors deemed relevant, within this state.

Â Â Â Â Â  (5) In addition to subsection (4) of this section, rates for home protection insurance may include provision for unreimbursed costs of risk inspection and for loss costs under policies which are terminated without premium because the related home sale is not made.

Â Â Â Â Â  (6) In the case of fire insurance rates, consideration may be given to the experience of the fire insurance business during the most recent five-year period for which such experience is available.

Â Â Â Â Â  (7) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of any such insurer or group of insurers with respect to any class of insurance, or with respect to any subdivision or combination thereof for which subdivision or combination separate expenses are applicable.

Â Â Â Â Â  (8) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates for casualty, surety or inland marine risks may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions or both. Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

Â Â Â Â Â  (9) Due consideration shall be given, in the making and use of rates for all insurance, to investment income earned by the insurer, to insurer profits and to accumulated reserves for vocational rehabilitation services and for claim costs related to orders or awards made pursuant to ORS 656.278.

Â Â Â Â Â  (10) The Director of the Department of Consumer and Business Services, by rule, shall prescribe the conditions under which a division of payroll between different manual classifications is permitted for purposes of computing workersÂ compensation premiums.

Â Â Â Â Â  (11)(a) The director shall not approve any workersÂ compensation rating system that does not include a plan for rewarding employers, however small, that have good loss experience or programs likely to improve accident prevention. However, this paragraph is not intended to require that all employers be experience rated.

Â Â Â Â Â  (b) The director shall not approve any workersÂ compensation rating system that does not allow the insurer to include potential third party recovery as one of the variables in the claims reserving process.

Â Â Â Â Â  (12) At the time an insurer issues a workersÂ compensation insurance policy to an insured for the first time, the insurer shall give written notice to the insured of the rating classifications to which the insuredÂs employees are to be assigned and shall provide an adequate description of work activities in each classification. In the event an insurer recommences coverage following its termination, the notice required under this subsection must be given only if the gap in coverage exceeds six months.

Â Â Â Â Â  (13) If an insurer determines the workersÂ compensation insurance policy of an insured needs reclassification, the insurer:

Â Â Â Â Â  (a) May bill an additional premium for the revised classification after the insurer has provided the insured at least 60 daysÂ written notice of the reclassification.

Â Â Â Â Â  (b) Shall bill retroactively to policy inception or date of change in insuredÂs operations for any reclassification that results in a net reduction of premium.

Â Â Â Â Â  (c) May, notwithstanding paragraph (a) of this subsection, retroactively bill an insured for reclassification during the policy year without prior notice of reclassification if the insurer shows by a preponderance of the evidence that:

Â Â Â Â Â  (A) The insured knew that the employees were misclassified, or the insured was adequately informed by the insurer of the proper classification for the insuredÂs employees;

Â Â Â Â Â  (B) The insured provided improper or inaccurate information concerning its operations; or

Â Â Â Â Â  (C) The insuredÂs operations changed after the date information on the employees was obtained from the insured.

Â Â Â Â Â  (14) In consultation with system participants, the director shall analyze the rating classification system to investigate changes that simplify the system and reduce costs for employers and insurers while preserving rate equity and minimizing the potential for abuse. The director shall give particular emphasis to the method of allocating payroll to rating classifications and to alternatives to methods that require verifiable payroll records. Upon completion of this analysis, the director shall implement appropriate changes to the system.

Â Â Â Â Â  (15) The director shall adopt rules to carry out the provisions of this section and may by rule specify procedures relating to rating and ratemaking by workersÂ compensation insurers.

Â Â Â Â Â  (16) A rate increase based solely upon an insuredÂs attaining or exceeding 65 years of age shall be presumed to be unfairly discriminatory unless the increase is clearly based on sound actuarial principles or is related to actual or reasonably anticipated experience. [Amended by 1967 c.359 Â§307; 1969 c.690 Â§3; 1981 c.247 Â§15; 1981 c.535 Â§19; 1981 c.874 Â§19; 1983 c.360 Â§1; 1987 c.676 Â§1; 1987 c.774 Â§146; 1987 c.884 Â§52; 1991 c.768 Â§1; 1997 c.766 Â§1; 1997 c.768 Â§1]

Â Â Â Â Â  737.312 Agreements among insurers for assignment of risks; rate modifications. Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to such insurance but who are unable to procure such insurance through ordinary methods. Such insurers may agree among themselves on the use of reasonable rate modifications for such insurance, such agreements and rate modifications to be subject to the approval of the Director of the Department of Consumer and Business Services. [Formerly 737.180]

Â Â Â Â Â  737.315 [Amended by 1967 c.359 Â§309; 1967 c.366 Â§1; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.316 Combining employers for workersÂ compensation insurance; conditions. Notwithstanding ORS 737.600, but subject to all other rate filing requirements of this chapter, an insurer may combine for rating purposes the experience of a group of employers covered for workersÂ compensation insurance by the insurer, subject to applicable rules adopted by the Director of the Department of Consumer and Business Services, if:

Â Â Â Â Â  (1) All the employers in the group are members of an organization.

Â Â Â Â Â  (2) The employers in the group constitute at least 50 percent of the employers in the organization, unless the number of covered workers in the group exceeds 500, in which case the employers in the group must constitute at least 25 percent of the employers in the organization.

Â Â Â Â Â  (3) The grouping of employers is likely to substantially improve accident prevention, claims handling for the employers and reduce expenses. [1983 c.706 Â§6; 1990 c.1 Â§4]

Â Â Â Â Â  737.318 Premium audit program for workersÂ compensation insurance; rules. (1) A workersÂ compensation insurer shall maintain a premium audit program to aid in achieving equitable premium charges to Oregon employers and for the collection of credible statewide data for ratemaking.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall prescribe by rule a premium audit program system for workersÂ compensation insurance.

Â Â Â Â Â  (3) The premium audit system shall include provisions for:

Â Â Â Â Â  (a) Employer education of the audit reporting function of the rating system;

Â Â Â Â Â  (b) A continuing test audit program providing for auditing of all insurers;

Â Â Â Â Â  (c) A continuous monitoring of the audit program system pursuant to ORS 737.235;

Â Â Â Â Â  (d) An appeal process pursuant to ORS 737.505 for employers to question the results of a premium audit. This process must include written notification to the employer that is included in the final premium audit billing that informs the employer of appeal rights to the director under ORS 737.505, of the requirement that a written request to initiate an appeal must be received by the director not later than the 60th day after the employer receives the final premium audit billing and of any other information the director may request by rule; and

Â Â Â Â Â  (e) Civil penalties pursuant to ORS 731.988 for violations of prescribed standards of the premium audit system.

Â Â Â Â Â  (4) Notwithstanding ORS 737.505, the provisions of this section apply to all premium audit disputes between employers and insurers in existence on July 20, 1987, regardless of the policy year involved or the date of the final audit billing. [1987 c.884 Â§8; 1999 c.1020 Â§5]

Â Â Â Â Â  737.320 Review of certain filings; effective date of filings; investigation and evaluation of workersÂ compensation rate filings. (1) The Director of the Department of Consumer and Business Services shall review title insurance filings, and each workersÂ compensation insurance filing, as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

Â Â Â Â Â  (2) The effective date of each title and workersÂ compensation insurance filing shall be the date specified therein but not earlier than the 30th day after the date the filing is received by the director or from the date of receipt of the information furnished in support of a filing or specific portions of such filing if such supporting information is required by the director. The waiting period may be extended by the director for not more than 30 days if the director gives written notice within such waiting period to the insurer or rating organization which made the filing that the director needs such additional time for the consideration of such filing or specific portions of such filing. Upon written application by such insurer or rating organization, the director may authorize a filing or specific portions of such filing, which the director has reviewed, to become effective before the expiration of the waiting period. A filing or portions of a filing shall be deemed to meet the requirements of this chapter unless disapproved by the director within the waiting period or any extension thereof.

Â Â Â Â Â  (3) Filings of workersÂ compensation rates, rating plans and rating systems by a workersÂ compensation rating organization shall be limited to provisions for claim payment approved or established by the director, and shall not include allowances for or recognition of expenses, taxes or profit. A workersÂ compensation rating organization shall make such filings with the director, which filings shall be subject to this section. The organization shall also file the workersÂ compensation policy forms to be used by its members. The filing shall include a report of investment income.

Â Â Â Â Â  (4) Filings of workersÂ compensation rates by an insurer shall specify allowances for expenses, taxes and profits.

Â Â Â Â Â  (5) The director shall investigate and evaluate all workersÂ compensation filings to determine whether the filings meet the requirements of this chapter. The director shall employ such experts and other personnel as may be reasonably necessary to make such investigation and evaluation, the cost of which shall be paid out of the fund created under ORS 705.145.

Â Â Â Â Â  (6) Notwithstanding the provisions of ORS 737.205 (1), the director may require any person to comply with the requirements of subsection (2) of this section if the director has good cause to believe that a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable.

Â Â Â Â Â  (7) The director may require insurers to use, as that portion of a rate filing that constitutes the amount for claim payment, rates prescribed by the director based upon rating information determined pursuant to ORS 731.216 (3). [Amended by 1967 c.359 Â§310; 1969 c.690 Â§5; 1973 c.353 Â§1; 1981 c.535 Â§20; 1981 c.874 Â§20; 1985 c.706 Â§5; 1987 c.373 Â§83a; 1987 c.884 Â§51; 1989 c.171 Â§83; 1989 c.700 Â§12]

Â Â Â Â Â  737.322 Surcharge; rating plan approval; rules; hearing on disapproval. Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (1) The Director of the Department of Consumer and Business Services shall not approve any workersÂ compensation rate filing for an assigned risk pool that provides for any surcharge. As used in this subsection, a ÂsurchargeÂ does not include a modification pursuant to an experience rating plan approved by the director.

Â Â Â Â Â  (2) The director shall adopt rules providing for approval of workersÂ compensation rating plans that include provisions allowing for reasonable retroactive application of experience rating modification factors. Nothing in this subsection affects retrospective rating plans.

Â Â Â Â Â  (3) If the director disapproves a workersÂ compensation rate or rating plan and the insurer or rating organization requests a hearing before the director, the burden of proof is upon the insurer or rating organization to prove that the filing meets the requirements of this chapter.

Â Â Â Â Â  (4) If the director holds a hearing on an order disapproving a workersÂ compensation rate, rating plan or rating system, the insurer or rating or advisory organization filing or using the rate, rating plan or rating system shall pay to the director the just and legitimate costs of the hearing, including actual necessary expenses. [1987 c.884 Â§49]

Â Â Â Â Â  737.325 Suspension or modification of filing requirement; rules; excess rates for specific risks. (1) Under such rules and regulations as the Director of the Department of Consumer and Business Services adopts, the director, by written order, may suspend or modify the requirement of filing as to any class of insurance, or subdivision or combination thereof, or as to classes of risks, for which the rates cannot practicably be filed before they are used. Such orders, rules and regulations shall be made known to insurers and rating organizations affected thereby. The director may make such examination as the director deems advisable to ascertain whether any rates affected by such order meet the standards set forth in ORS 737.310.

Â Â Â Â Â  (2) Upon the written application of the insured, stating the reasons therefor, filed with the director and approved by the director, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk. [Amended by 1967 c.359 Â§311]

Â Â Â Â Â  737.330 Contracts to comply with effective filings; exception. (1) No insurer shall make or issue a policy except in accordance with the filings which are in effect for the insurer as provided in this chapter.

Â Â Â Â Â  (2) This section does not apply to policies for inland marine risks as to which filings are not required. [Amended by 1967 c.359 Â§312; 1969 c.690 Â§6]

Â Â Â Â Â  737.335 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.336 Disapproval of filings by director; noncompliance with chapter. (1) If within the waiting period or the extension thereof, if any, as provided in ORS 737.320 (2), the Director of the Department of Consumer and Business Services finds that a filing does not meet the requirements of this chapter, the director shall send to the insurer or rating organization which made such filing written notice of disapproval of such filing, specifying therein in what respects the director finds such filing fails to meet the requirements and stating that such filing shall not become effective.

Â Â Â Â Â  (2) If the director has reason to believe that an insurer or rating or advisory organization is not complying with the requirements and standards of this chapter other than the requirements and standards dealing with rates, rating plans or rating systems, unless the director has reason to believe such noncompliance is willful, the director shall give notice in writing to such insurer or rating or advisory organization stating in what manner such noncompliance is alleged to exist and specifying a reasonable time, not less than 10 days after the date of mailing, in which such noncompliance may be corrected. [1967 c.359 Â§313; 1969 c.690 Â§7; 1987 c.774 Â§144]

Â Â Â Â Â  737.340 Initiation of proceedings by aggrieved person to determine lawfulness of filings; hearing. (1) Any person aggrieved with respect to any filing that is in effect, other than the insurer or rating organization that made the filing, may make written application to the Director of the Department of Consumer and Business Services for a hearing on the filing. The application shall specify the grounds to be relied upon by the applicant.

Â Â Â Â Â  (2) If the director finds that the application is made in good faith, that the applicant would be so aggrieved if the grounds are established, and that such grounds otherwise justify holding such a hearing, the director shall do one of the following:

Â Â Â Â Â  (a) Issue an order under ORS 737.045 (1). The director shall not act under this paragraph if the filing concerns a rate, rating plan or rating system subject to ORS 737.320 (1).

Â Â Â Â Â  (b) Hold a hearing, within 30 days after receipt of such application, at a place designated by the director and upon not less than 10 daysÂ written notice to the applicant and to the insurer or rating organization that made the filing. [Amended by 1967 c.359 Â§314; 1969 c.690 Â§9; 1987 c.774 Â§145]

Â Â Â Â Â  737.342 Hearing and order procedure. Conduct of the hearing, issuance of orders pursuant thereto and judicial review of orders shall be as provided in ORS chapter 183. [1971 c.734 Â§181]

Â Â Â Â Â  737.345 [Amended by 1967 c.359 Â§315; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.346 [Formerly 737.512; 1977 c.428 Â§5; 1979 c.850 Â§4; 1983 c.754 Â§1; 1985 c.484 Â§1; 1987 c.774 Â§71; 1995 c.79 Â§362; 1995 c.278 Â§58; 1995 c.306 Â§40; renumbered 737.600 in 1999]

Â Â Â Â Â  737.348 [Formerly 736.170; 1975 c.556 Â§50; repealed by 1977 c.405 Â§6]

RATING ORGANIZATIONS

Â Â Â Â Â  737.350 Application for license by rating organization. No rating organization shall conduct its operations in this state without first filing with the Director of the Department of Consumer and Business Services a written application for a license as a rating organization for such classes of insurance, or subdivision or class of risk or a part or combination thereof as are specified in its application and shall file therewith:

Â Â Â Â Â  (1) A copy of its constitution, its articles of agreement or association or its certificate of incorporation, and of its bylaws, rules and regulations governing the conduct of its business.

Â Â Â Â Â  (2) A list of its members and subscribers.

Â Â Â Â Â  (3) The name and address of a resident of this state upon whom notices or orders of the director or process affecting such rating organization may be served.

Â Â Â Â Â  (4) A statement of its qualifications as a rating organization. This statement shall be on forms prescribed and furnished by the director and shall include:

Â Â Â Â Â  (a) In the case of a fire insurance rating organization, a showing as to its facilities for inspecting and surveying the various municipalities and fire risks in this state and for inspecting and surveying in this state the facilities for the preventing, confining and extinguishing of fires and such other information as the director may require; and

Â Â Â Â Â  (b) In the case of a title insurance rating organization, a showing that adequate representation, as determined by the director, is provided for title insurance producers. [Amended by 1967 c.359 Â§318; 1969 c.690 Â§18; 1979 c.501 Â§2; 2003 c.364 Â§97]

Â Â Â Â Â  737.355 Licensing rating organizations generally; licensing workersÂ compensation rating organizations; rules; revocation and suspension; fees. (1) If the Director of the Department of Consumer and Business Services finds that the applicant represents a credible statistical base, is competent, trustworthy and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules and regulations governing the conduct of its business conform to the requirements of law, the director shall issue a license specifying the classes of insurance, or subdivision or class of risk or a part or combination thereof for which the applicant is authorized to act as a rating organization. Each application shall be granted or denied in whole or in part by the director within 60 days of the date of its filing with the director.

Â Â Â Â Â  (2) The director need not issue a license to each workersÂ compensation rating organization that meets the qualifications and requirements of subsection (1) of this section. Instead, the director may issue licenses to one or more qualifying workersÂ compensation rating organizations pursuant to a selection process established by rule. At the end of the period for which one or more licenses are issued, the director may do the following pursuant to the selection process established by rule under this subsection:

Â Â Â Â Â  (a) Renew a license or issue a license to another workersÂ compensation rating organization; and

Â Â Â Â Â  (b) Renew or issue licenses to more than one workersÂ compensation rating organization.

Â Â Â Â Â  (3) A license issued pursuant to this section shall remain in effect for three years unless suspended or revoked by the director. The license fee shall be as established by the director. A license issued pursuant to this section may be suspended or revoked by the director, after a hearing upon notice, in the event the rating organization ceases to meet the requirements of this section. If a license is issued to only one workersÂ compensation rating organization and the license is suspended or revoked, the director may issue a license to another workersÂ compensation rating organization for the remainder of the period for which the suspended or revoked license was issued.

Â Â Â Â Â  (4) Each rating organization shall notify the director promptly of every change regarding matters listed in ORS 737.350 (1), (2) and (3).

Â Â Â Â Â  (5) As a condition of receiving and holding its license, a workersÂ compensation rating organization must exchange data with other licensed workersÂ compensation rating organizations pursuant to rules adopted by the director that may include establishing fees for the exchange of data. [Amended by 1967 c.359 Â§319; 1971 c.385 Â§5; 1989 c.413 Â§9; 1999 c.235 Â§1]

Â Â Â Â Â  737.360 Rating organization to accept insurers as subscribers; rules of organization to be reasonable; review of applications for subscribership and of reasonableness of rules. (1) Subject to rules and regulations which have been approved by the Director of the Department of Consumer and Business Services as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any class of insurance, subdivision or class of risk or a part or combination thereof for which it is authorized to act as a rating organization. Notice of proposed changes in such rules and regulations shall be given to subscribers.

Â Â Â Â Â  (2) Each rating organization shall furnish its rating services without discrimination to its members and subscribers. Any rating organization may subscribe to or purchase actuarial, technical or other services, and such services shall be available to all members and subscribers without discrimination.

Â Â Â Â Â  (3) The reasonableness of any rule or regulation in its application to subscribers, or the refusal of any rating organization to admit an insurer as a subscriber, at the request of any subscriber or any such insurer, shall be reviewed by the director at a hearing held at a place designated by the director and upon at least 10 daysÂ written notice to such rating organization and to such subscriber or insurer. If the director finds that such rule or regulation is unreasonable in its application to subscribers, the director shall order that such rule or regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurerÂs application for subscribership within 30 days after it was made, the insurer may request a review by the director as if the application had been rejected. If the director finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the director shall order the rating organization to admit the insurer as a subscriber. If the director finds that the action of the rating organization was justified, the director shall make an order affirming its action.

Â Â Â Â Â  (4) No rating organization shall adopt any rule, the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. [Amended by 1967 c.359 Â§320]

Â Â Â Â Â  737.365 Cooperative activities among rating organizations and insurers. (1) Cooperation among rating organizations or among rating organizations and insurers in rate making or in other matters within the scope of this chapter hereby is authorized, provided the filings resulting from such cooperation are subject to and consistent with those sections which are applicable to filings generally.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may review such cooperative activities and practices and if, after a hearing, the director finds that any such activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter, the director may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with those sections and requiring the discontinuance of such activity or practice. [Amended by 1967 c.359 Â§321; 1969 c.690 Â§20]

Â Â Â Â Â  737.370 [Amended by 1967 c.359 Â§322; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.375 [Amended by 1967 c.359 Â§323; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.380 [Amended by 1967 c.359 Â§324; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.385 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.386 [1967 c.359 Â§325; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.390 Regulation of joint underwriting and joint reinsurance. No group, association or other organization of insurers which engages in joint underwriting or joint reinsurance shall engage in any activity which is unfair, unreasonable or otherwise inconsistent with the provisions of this chapter. [Amended by 1967 c.359 Â§326; 1969 c.690 Â§22]

Â Â Â Â Â  737.505 Insured entitled to rate information; remedies of aggrieved persons. (1) Every rating organization and every insurer which makes its own rates, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, shall furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate.

Â Â Â Â Â  (2) Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by the authorized representative, on written request by the person or authorized representative to review the manner in which such rating system has been applied in connection with the insurance afforded the person. If the rating organization or insurer fails to grant or reject such request within 30 days after it is made, the applicant may proceed in the same manner as if the application had been rejected.

Â Â Â Â Â  (3) Any party affected by the action of such rating organization or such insurer on such request, within 30 days after written notice of such action, may appeal to the Director of the Department of Consumer and Business Services, who, after a hearing held at a place designated by the director upon not less than 10 daysÂ written notice to the appellant and to such rating organization or insurer, shall affirm or reverse such action.

Â Â Â Â Â  (4) Appeals to the director pursuant to ORS 737.318 with regard to a final premium audit billing must be made within 60 days after receipt of the billing.

Â Â Â Â Â  (5) The director may, upon a showing of good cause, stay any workersÂ compensation insurerÂs collection effort on a final premium audit billing during the pendency of an appeal authorized by subsection (4) of this section. [Amended by 1967 c.359 Â§327; 1987 c.884 Â§6]

Â Â Â Â Â  737.510 Advisory organizations; registration; jurisdiction of director to restrict unfair practices. (1) Every advisory organization shall file with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) A copy of its constitution, its articles of agreement or association or its certificate of incorporation and of its bylaws, rules and regulations governing its activities.

Â Â Â Â Â  (b) A list of its members.

Â Â Â Â Â  (c) The name and address of a resident of this state upon whom notices may be served.

Â Â Â Â Â  (d) An agreement that the director may examine such advisory organization in accordance with ORS 737.515.

Â Â Â Â Â  (2) Any insurer which makes its own filings or any rating organization may support its filings by statistics or adopt rate-making recommendations furnished to it by an advisory organization which has complied with this section. If, after a hearing, the director finds that the furnishing of such information or assistance involves any act or practice which is unfair or unreasonable or otherwise inconsistent with this chapter, the director may issue a written order specifying in what respects such act or practice is unfair or unreasonable or otherwise inconsistent with this chapter. If the act or practice thus specified is not modified to comply with such order, the director may issue an order requiring any insurer which makes its own filings or any rating organization to discontinue the use of the statistics or rate-making recommendations furnished to it by such advisory organization. [Amended by 1967 c.359 Â§328; 1969 c.690 Â§23]

Â Â Â Â Â  737.512 [1959 c.324 Â§2; 1967 c.359 Â§316; renumbered 737.346]

Â Â Â Â Â  737.515 Examination of rating, advisory and other organizations; payment of costs; acceptance of report from another state. (1) The Director of the Department of Consumer and Business Services shall make or cause to be made an examination:

Â Â Â Â Â  (a) At least once in five years, of each rating organization licensed in this state.

Â Â Â Â Â  (b) As often as the director deems it expedient, of each advisory organization complying with and referred to in ORS 737.510 and of each organization referred to in ORS 737.390.

Â Â Â Â Â  (2) The reasonable costs of any such examination shall be paid by the organization examined, upon presentation to it of a detailed account of such costs. The officers, manager, agents and employees of any such organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing its methods of operation.

Â Â Â Â Â  (3) All such examinations shall be conducted as provided in ORS 731.300 to 731.316.

Â Â Â Â Â  (4) In lieu of any such examination the director may accept the report of an examination made by the insurance supervisory official of another state, pursuant to the laws of such state. [Amended by 1967 c.359 Â§329]

Â Â Â Â Â  737.520 [Amended by 1967 c.359 Â§330; repealed by 1969 c.690 Â§29]

Â Â Â Â Â  737.525 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.526 Interchange of data; rules; promoting uniformity of rating laws. (1) Reasonable rules and plans may be promulgated by the Director of the Department of Consumer and Business Services for the interchange of data necessary for the application of rating plans.

Â Â Â Â Â  (2) In order to further uniform administration of rate regulatory laws, the director and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers and rating organizations in other states and may consult and cooperate with them with respect to rate making and the application of rating systems. [1967 c.359 Â§331]

Â Â Â Â Â  737.530 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.535 Withholding or giving false information prohibited. No person shall willfully withhold information from or knowingly give false or misleading information to the Director of the Department of Consumer and Business Services, to any statistical agency designated by the director, to any rating organization, or to any insurer, which will affect the rates or premiums chargeable under this chapter. [Amended by 1967 c.359 Â§332; 1969 c.690 Â§24]

Â Â Â Â Â  737.540 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.545 Procedure for suspension of rating organization license. The Director of the Department of Consumer and Business Services may suspend the license of any rating organization which fails to comply with an order of the director within the time limited by such order, or any extension thereof which the director may grant. The director shall not suspend the license of any rating organization for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until such order has been affirmed. The director may determine when a suspension of license shall become effective, and it shall remain in effect for the period fixed by the director, unless the director modifies or rescinds such suspension, or until the order upon which such suspension is based is modified, rescinded or reversed. [Amended by 1967 c.359 Â§333]

Â Â Â Â Â  737.547 [1971 c.734 Â§183; repealed by 1975 c.769 Â§10]

Â Â Â Â Â  737.550 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.555 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  737.560 Rating organization membership. (1) Except as provided in subsection (2) of this section, nothing contained in this chapter shall be construed as requiring any insurer to become a member of or a subscriber to any rating organization.

Â Â Â Â Â  (2) Each workersÂ compensation insurer, including the State Accident Insurance Fund Corporation, shall be a member of a licensed workersÂ compensation rating organization. [Amended by 1967 c.359 Â§334; 1969 c.690 Â§25; 1981 c.535 Â§21; 1999 c.235 Â§5]

FICTITIOUS GROUPINGS

Â Â Â Â Â  737.600 Fictitious grouping for rate purposes prohibited; exceptions. (1) As used in this section, Âfictitious groupingÂ means a grouping by way of membership, license, franchise, contract, agreement or any method other than common ownership, or use and control.

Â Â Â Â Â  (2) No insurer shall:

Â Â Â Â Â  (a) Make available, through any rating plan or form, property, inland marine, casualty or surety insurance, or any combination thereof, at a preferred rate or premium to any person based upon a fictitious grouping of that person.

Â Â Â Â Â  (b) Write or deliver a form, plan or policy of insurance covering a grouping or combination of persons or risks, any of which are within this state, at a preferred rate or form other than that offered to the public generally and persons not in the group, unless the form, plan or policy and the rates or premiums to be charged therefor have been approved by the Director of the Department of Consumer and Business Services. The director shall not approve any form, plan or policy, or the rates therefor, that would constitute a violation of paragraph (a) of this subsection.

Â Â Â Â Â  (3) Nothing in this section applies:

Â Â Â Â Â  (a) To policies of life or health insurance;

Â Â Â Â Â  (b) To insurance for public bodies as defined in ORS 30.260;

Â Â Â Â Â  (c) To insurance for employers subject to ORS chapter 656 who are primarily engaged in farming. Any contract negotiated by an exempt farming group, including the rate, shall be restricted to members of the group;

Â Â Â Â Â  (d) To property and casualty insurance policies for personal, family or household purposes, and not for commercial or business purposes, under the following conditions:

Â Â Â Â Â  (A) If the policies are offered to members of an association, including a labor union, which has had an active existence for at least one year, has a constitution and bylaws and is maintained in good faith for purposes other than that of obtaining insurance;

Â Â Â Â Â  (B) If the policies are based on premiums that are adequate to support coverage of the group without subsidy by other rate payers; and

Â Â Â Â Â  (C) If the insurer does not unfairly discriminate against holders of other insurance policies;

Â Â Â Â Â  (e) To liability and property insurance required under ORS 825.160 for persons who apply for or who have received authority issued by the Department of Transportation under ORS chapter 825 to transport logs, poles, pilings, peeler cores, lumber, shingles, veneer, plywood, particle board, wallboard, siding, cordwood in long or short lengths, sawdust, hog fuel, wood chips, wood pellets, bark dust or cut trees that are or will be sold for use as Christmas trees;

Â Â Â Â Â  (f) To liability or casualty insurance issued in this state on commercial risks, if:

Â Â Â Â Â  (A) The policy requires active participation in a plan of risk management which has established measures and procedures to minimize both the frequency and severity of losses;

Â Â Â Â Â  (B) The policy passes on the benefits of reduced losses to plan participants; and

Â Â Â Â Â  (C) Rates are actuarially measurable and credible and sufficiently related to actual and expected loss and expense experience of the group so as to assure that nonmembers of the group are not unfairly discriminated against; or

Â Â Â Â Â  (g) To insurance for child care facilities that are certified in accordance with ORS chapter 657A.

Â Â Â Â Â  (4) Under ORS 731.244, the director shall make rules necessary for implementation of this section. [Formerly 737.346]

Â Â Â Â Â  737.602 Authorization for insurance for certain projects; premiums; qualifications. (1) As used in this section:

Â Â Â Â Â  (a) ÂProjectÂ means a construction project, a plant expansion or improvements within Oregon with an aggregate construction value in excess of $90 million that is to be completed within a defined period. The average construction value during the defined period of the project must be at least $18 million per year. ÂProjectÂ does not mean a series of unrelated construction projects artificially aggregated to satisfy the $90 million requirement.

Â Â Â Â Â  (b) ÂProject sponsorÂ means public bodies, utilities, corporations and firms undertaking to construct a project in excess of $90 million and conducting business in the State of Oregon.

Â Â Â Â Â  (c) ÂPublic bodyÂ has the meaning given the term in ORS 30.260.

Â Â Â Â Â  (2) Notwithstanding ORS 279C.530, 656.126, 737.600 or 746.160, an insurer approved to transact insurance in this state, including the State Accident Insurance Fund Corporation or a guaranty contract insurer as defined in ORS 656.005, may issue with the prior approval of the Director of the Department of Consumer and Business Services a policy of insurance or a guaranty contract covering and insuring the project sponsor, the prime contractor under a contract for the construction of the project, any contractors or subcontractors with whom the prime contractor may enter into contracts for the purpose of fulfilling its contractual obligations in construction of the project and any other contractors engaged by a project sponsor to provide architectural or other design services, engineering services, construction management services, other consulting services relating to the design and construction of the project or any combination thereof.

Â Â Â Â Â  (3) The following provisions apply to premiums under a policy of insurance or guaranty contract described in subsection (2) of this section:

Â Â Â Â Â  (a) A project sponsor or a prime contractor may not charge a premium for coverage under a policy of insurance or a guaranty contract to a contractor or subcontractor with whom the project sponsor or prime contractor enters into a contract or engages for services described in subsection (2) of this section.

Â Â Â Â Â  (b) A prime contractor may not charge a project sponsor a premium for coverage under a policy of insurance or a guaranty contract other than a premium approved by the director under ORS chapter 737 prior to or at the same time as the director approves the project to which the policy or guaranty contract applies.

Â Â Â Â Â  (c) Charging a premium prohibited by this subsection constitutes the unlawful transaction of insurance in violation of ORS 731.354.

Â Â Â Â Â  (4) The director, upon application of any insurer, shall approve the issuance of a policy of insurance or a guaranty contract to any grouping of the persons described in subsection (2) of this section if:

Â Â Â Â Â  (a) The grouping was formed for the purpose of performing a contract or a series of related contracts for the design and construction of a project for the project sponsor;

Â Â Â Â Â  (b) The project sponsor can reasonably demonstrate that the formation and operation of the grouping will substantially improve accident prevention and claims handling to the benefit of the project sponsor and the contractors and workers employed by the project sponsor on construction related projects;

Â Â Â Â Â  (c) The established rating and auditing standards required by authorized advisory organizations and rating organizations are adhered to;

Â Â Â Â Â  (d) The insurer for the grouping guarantees adequate protection to any other insurance producer that demonstrates that without such protection the producer will suffer losses that will constitute a threat to the continuation of the business of the producer;

Â Â Â Â Â  (e) The insurer for the grouping guarantees insurance coverage of the classes of insurance issued to the grouping to any contractor who, because of participation in the group, has been unable to maintain the contractorÂs normal coverage. The insurerÂs obligation under this paragraph shall continue until 12 months after substantial completion of the contractorÂs work;

Â Â Â Â Â  (f) By permitting this grouping for a project sponsor, greater opportunities will be made available for historically underutilized businesses to bid on the project;

Â Â Â Â Â  (g) The project insurers agree to provide not less than 90 daysÂ notice to all insured parties of the cancellation or any material reduction in coverage for the project;

Â Â Â Â Â  (h) The insurance coverage for the grouping contains a severability of interest clause with respect to liability claims between individuals insured under the group policy and includes contractual liability coverage that applies to the various contracts and subcontracts entered into in connection with the project; and

Â Â Â Â Â  (i) The insurer places with the Department of Consumer and Business Services a special deposit of $25,000 per $100 million of construction project value, or an amount prescribed by rule of the director, whichever is greater. [1995 c.169 Â§2; 1999 c.196 Â§12; 1999 c.482 Â§1; 2003 c.364 Â§98; 2003 c.794 Â§326]

Â Â Â Â Â  Note: 737.602 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 737 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  737.604 Rules. In addition to other rulemaking authority of the Director of the Department of Consumer and Business Services, the director may make rules:

Â Â Â Â Â  (1) Stating the necessary attributes that a construction project of a project sponsor and the participants in the project must have in order to qualify for the grouping permitted under ORS 737.602. The rules may include but are not limited to matters regarding an appropriate trust agreement for special deposit and adjustment of the construction project value according to an appropriate cost index; and

Â Â Â Â Â  (2) Establishing a process for a state agency or local contract review board created under ORS 279A.060 to evaluate the purchase by a public body of insurance authorized by ORS 737.602, or any agreements related thereto. [1995 c.169 Â§3; 2003 c.794 Â§327]

Â Â Â Â Â  Note: 737.604 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 737 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

AUTHORIZATION FOR INSURANCE FOR COMBINED SEWER OVERFLOW PROJECTS

Â Â Â Â Â  Note: Sections 1 and 2, chapter 336, Oregon Laws 1995, provide:

Â Â Â Â Â  Sec. 1. (1) As used in this section, ÂprojectÂ means the group of projects that make up the combined sewer overflow program.

Â Â Â Â Â  (2) Notwithstanding ORS 656.126, 737.600 or 746.160 or section 143 of this 2003 Act [279C.530], an insurer approved to transact insurance in the State of Oregon, including a guaranty contract insurer as defined in ORS 656.005, may issue with the prior approval of the Director of the Department of Consumer and Business Services a policy of insurance or a guaranty contract covering and insuring the City of Portland, the prime contractor under contract for the construction of the project, any contractors or subcontractors with whom the prime contractor may enter into contracts for the purpose of fulfilling its contractual obligations in construction of the project and any other contractors engaged by the City of Portland to provide architectural or other design services, engineering services, construction management service or other consulting services relating to the design and construction of the projects or any combination thereof.

Â Â Â Â Â  (3) The director, upon application of any insurer, shall approve the issuance of a policy of insurance or a guaranty contract to any grouping of the persons described in subsection (2) of this section if:

Â Â Â Â Â  (a) The grouping was formed for the purpose of performing a contract or a series of related contracts for the design and construction of the project;

Â Â Â Â Â  (b) The combined total estimated cost of the project exceeds $100 million;

Â Â Â Â Â  (c) The City of Portland can reasonably demonstrate that the formation and operation of the grouping will substantially improve accident prevention and claims handling to the benefit of the City of Portland and the contractors and workers employed in the project;

Â Â Â Â Â  (d) The established rating and auditing standards required by authorized advisory organizations and rating organizations are adhered to;

Â Â Â Â Â  (e) Adequate protection is guaranteed by the insurer for the grouping to any other insurance producer that demonstrates that without such protection the insurance producer will suffer losses which will constitute a threat to the continuation of the insurance business of the producer;

Â Â Â Â Â  (f) The City of Portland can reasonably demonstrate that a substantial savings will result from the formation of the grouping;

Â Â Â Â Â  (g) The insurer for the grouping will guarantee insurance coverage of the classes of insurance issued to the grouping to any contractor who, because of participation in the group, has been unable to maintain the contractorÂs normal coverage. The insurerÂs obligation under this paragraph shall continue 12 months after substantial completion of the contractorÂs work on the project;

Â Â Â Â Â  (h) Monoline workersÂ compensation insurers domiciled in the State of Oregon had the opportunity to propose a policy of insurance or a guaranty contract covering persons referred to in subsection (2) of this section; and

Â Â Â Â Â  (i) The insurer places with the Department of Consumer and Business Services a special deposit of $25,000 per $100 million of construction project value per project phase, or an amount prescribed by rule of the director, whichever is greater. [1995 c.336 Â§1; 1999 c.196 Â§11; 2003 c.364 Â§99; 2003 c.794 Â§325]

Â Â Â Â Â  Sec. 2. Section 1 of this Act is repealed July 1, 2015. [1995 c.336 Â§2]

_______________



Chapter 738

Chapter 738 (Former Provisions)

Incorporation, Merger and Management

of Domestic Insurance Companies

DOMESTIC INSURANCE COMPANIES

INSURANCE

738.005 [1959 c.286 §3; repealed by 1967 c.359 §704]

738.010 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.020 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.030 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.040 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.050 [Amended by 1955 c.409 §3; 1959 c.338 §3; 1963 c.397 §4; repealed by 1967 c.359 §704]

738.060 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.070 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.080 [Repealed by 1967 c.359 §704]

738.090 [Repealed by 1967 c.359 §704]

738.100 [Repealed by 1967 c.359 §704]

738.105 [1959 c.369 §1; 1963 c.306 §1; repealed by 1967 c.359 §704]

738.110 [Repealed by 1967 c.359 §704]

738.120 [Amended by 1953 c.693 §2; repealed by 1967 c.359 §704]

738.130 [Repealed by 1967 c.359 §704]

738.140 [Repealed by 1967 c.359 §704]

738.150 [Repealed by 1967 c.359 §704]

738.160 [Amended by 1955 c.409 §4; 1959 c.338 §4; 1963 c.397 §5; repealed by 1967 c.359 §704]

738.170 [Repealed by 1967 c.359 §704]

738.180 [Repealed by 1967 c.359 §704]

738.190 [Amended by 1959 c.369 §2; 1965 c.240 §1; 1967 c.359 §181; renumbered 732.415]

738.200 [Amended by 1959 c.369 §3; 1967 c.359 §176; renumbered 732.315]

738.210 [Repealed by 1967 c.359 §704]

738.220 [Repealed by 1967 c.359 §704]

738.230 [Repealed by 1967 c.359 §704]

738.235 [1959 c.286 §§2, 5; 1967 c.359 §229; renumbered 733.510]

738.238 [1959 c.286 §4; 1967 c.359 §236; renumbered 733.580]

738.240 [Repealed by 1959 c.286 §24]

738.245 [1959 c.286 §6; 1967 c.359 §237; renumbered 733.590]

738.250 [Repealed by 1959 c.286 §24]

738.255 [1959 c.286 §7; 1967 c.359 §238; renumbered 733.600]

738.260 [Repealed by 1959 c.286 §24]

738.265 [1959 c.286 §8; 1967 c.359 §239; renumbered 733.610]

738.270 [Repealed by 1959 c.286 §24]

738.275 [1959 c.286 §9; 1967 c.359 §240; renumbered 733.620]

738.280 [Repealed by 1959 c.286 §24]

738.285 [1959 c.286 §§10, 11; 1967 c.359 §242; renumbered 733.640]

738.290 [Repealed by 1959 c.286 §24]

738.295 [1959 c.286 §12; 1963 c.368 §1; 1967 c.359 §243; renumbered 733.650]

738.300 [Repealed by 1959 c.286 §24]

738.305 [1959 c.286 §13; 1961 c.291 §1; 1967 c.359 §245; renumbered 733.670]

738.310 [Repealed by 1959 c.286 §24]

738.315 [1959 c.286 §14; 1967 c.359 §246; renumbered 733.680]

738.320 [Repealed by 1959 c.286 §24]

738.325 [1959 c.286 §15; 1967 c.359 §249; renumbered 733.710]

738.330 [Repealed by 1959 c.286 §24]

738.333 [1959 c.286 §16; 1967 c.359 §250; renumbered 733.720]

738.335 [1959 c.286 §17; 1967 c.359 §251; renumbered 733.730]

738.340 [Repealed by 1959 c.286 §24]

738.345 [1959 c.286 §18; 1967 c.359 §252; renumbered 733.740]

738.350 [Repealed by 1959 c.286 §24]

738.355 [1959 c.286 §19; 1967 c.359 §253; renumbered 733.750]

738.360 [Repealed by 1959 c.286 §24]

738.365 [1959 c.286 §20; repealed by 1967 c.359 §704]

738.370 [Repealed by 1959 c.286 §24]

738.375 [1959 c.286 §21; 1967 c.359 §255; renumbered 733.770]

738.380 [Amended by 1953 c.91 §1; repealed by 1959 c.286 §24]

738.385 [1959 c.286 §22; 1967 c.359 §256; renumbered 733.780]

738.390 [Repealed by 1959 c.286 §24]

738.395 [1959 c.286 §23; repealed by 1967 c.359 §704]

738.400 [Repealed by 1959 c.286 §24]

738.410 [Repealed by 1967 c.359 §704]

738.420 [Amended by 1959 c.369 §4; 1967 c.359 §177; renumbered 732.320]

738.430 [Amended by 1967 c.359 §224; renumbered 733.170]

738.440 [Repealed by 1967 c.359 §704]

738.450 [Amended by 1967 c.359 §269; renumbered 734.150]

738.460 [Repealed by 1967 c.359 §704]

738.470 [Amended by 1967 c.359 §272; renumbered 734.180]

738.480 [Repealed by 1967 c.359 §704]

738.490 [Repealed by 1967 c.359 §704]

738.500 [Repealed by 1967 c.359 §704]

738.510 [Repealed by 1967 c.359 §704]

738.610 [1963 c.477 §1; 1967 c.359 §194; renumbered 732.505]

738.620 [1963 c.477 §2; 1965 c.257 §1; repealed by 1967 c.359 §704]

738.630 [1963 c.477 §4; repealed by 1965 c.257 §2]

738.640 [1963 c.477 §3; repealed by 1967 c.359 §704]

738.710 [1965 c.204 §7; 1967 c.359 §182; renumbered 732.420]

738.720 [1965 c.204 §8; 1967 c.359 §183; renumbered 732.425]

738.730 [1965 c.204 §2; 1967 c.359 §184; renumbered 732.430]

738.740 [1965 c.204 §3; 1967 c.359 §185; renumbered 732.435]

738.750 [1965 c.204 §4; 1967 c.359 §186; renumbered 732.440]

738.760 [1965 c.204 §5; 1967 c.359 §187; renumbered 732.445]

738.770 [1965 c.204 §6; 1967 c.359 §188; renumbered 732.450]

738.780 [1965 c.204 §9; 1967 c.359 §189; renumbered 732.455]

_______________



Chapter 739

Chapter 739 (Former Provisions)

Life Insurance

LIFE INSURANCE

INSURANCE

739.005 [Repealed by 1967 c.359 §704]

739.010 [Amended by 1953 c.585 §1; repealed by 1955 c.221 §1]

739.015 [Repealed by 1965 c.173 §5]

739.020 [Repealed by 1967 c.359 §704]

739.025 [Amended by 1961 c.223 §1; repealed by 1967 c.359 §704]

739.030 [Amended by 1967 c.359 §219; renumbered 733.120]

739.035 [Amended by 1961 c.223 §2; 1963 c.130 §1; 1967 c.359 §220; renumbered 733.130]

739.040 [Repealed by 1967 c.359 §704]

739.045 [Repealed by 1967 c.359 §704]

739.075 [1963 c.620 §1; 1967 c.359 §225; renumbered 733.180]

739.080 [1963 c.620 §2; 1967 c.359 §226; renumbered 733.190]

739.085 [1963 c.620 §3; 1967 c.359 §227; renumbered 733.200]

739.105 [Amended by 1963 c.478 §1; 1967 c.359 §95; renumbered 731.442]

739.110 [Repealed by 1963 c.478 §2]

739.115 [Repealed by 1963 c.478 §2]

739.120 [Repealed by 1963 c.478 §2]

739.125 [Repealed by 1963 c.478 §2]

739.160 [1957 c.5 §1; repealed by 1967 c.359 §704]

739.165 [1957 c.5 §§2,3; 1967 c.359 §191; renumbered 732.465]

739.170 [1957 c.5 §4; 1967 c.359 §192; renumbered 732.470]

739.205 [Repealed by 1967 c.359 §704]

739.210 [Repealed by 1967 c.359 §704]

739.215 [Repealed by 1967 c.359 §704]

739.220 [Repealed by 1967 c.359 §704]

739.225 [Repealed by 1967 c.359 §704]

739.230 [Repealed by 1967 c.359 §704]

739.235 [Repealed by 1967 c.359 §704]

739.240 [Repealed by 1967 c.359 §704]

739.245 [Repealed by 1957 c.5 §5]

739.305 [Repealed by 1965 c.406 §3]

739.310 [Amended by 1963 c.620 §4; 1965 c.106 §1; 1967 c.359 §373; renumbered 743.153]

739.315 [Amended by 1967 c.359 §397; renumbered 743.225]

739.320 [Amended by 1961 c.466 §6; repealed by 1967 c.359 §704]

739.325 [Repealed by 1967 c.359 §704]

739.330 [Repealed by 1967 c.359 §704]

739.335 [Amended by 1953 c.92 §1; repealed by 1967 c.359 §704]

739.340 [Amended by 1955 c.223 §1; 1967 c.359 §390; renumbered 743.204]

739.345 [Amended by 1967 c.359 §391; renumbered 743.207]

739.350 [Amended by 1967 c.359 §392; renumbered 743.210]

739.355 [Amended by 1967 c.359 §393; renumbered 743.213]

739.360 [Amended by 1955 c.224 §1; 1961 c.223 §3; 1963 c.130 §2; 1967 c.359 §394; renumbered 743.216]

739.365 [Amended by 1967 c.359 §395; renumbered 743.219]

739.370 [Amended by 1961 c.223 §4; 1967 c.359 §396; renumbered 743.222]

739.405 [Amended by 1967 c.359 §366; renumbered 743.099]

739.410 [Amended by 1967 c.359 §171; renumbered 732.240]

739.415 [Amended by 1967 c.359 §398; renumbered 743.228]

739.420 [Amended by 1967 c.359 §343; renumbered 743.030]

739.505 [Amended by 1965 c.610 §10; repealed by 1967 c.359 §704]

739.510 [Amended by 1955 c.7 §4; 1965 c.66 §2; repealed by 1967 c.359 §704]

739.515 [Repealed by 1967 c.359 §704]

739.520 [Amended by 1967 c.359 §540; renumbered 744.165]

739.525 [Repealed by 1967 c.359 §704]

739.530 [Repealed by 1967 c.359 §704]

739.535 [Amended by 1959 c.216 §1; 1967 c.359 §569; renumbered 746.025]

739.540 [Repealed by 1967 c.359 §704]

739.545 [Repealed by 1967 c.359 §704]

739.550 [Repealed by 1967 c.359 §704]

739.555 [Amended by 1963 c.191 §1; repealed by 1967 c.359 §704]

739.560 [Repealed by 1967 c.359 §704]

739.562 [1965 c.164 §§2,3; 1967 c.359 §581; renumbered 746.140]

739.565 [1961 c.206 §3; 1967 c.359 §470; renumbered 743.561]

739.570 [1961 c.206 §2; 1967 c.359 §471; renumbered 743.564]

739.575 [1961 c.206 §4; 1967 c.359 §472; renumbered 743.567]

739.580 [1961 c.206 §5; repealed by 1967 c.359 §704]

739.585 [1961 c.206 §6; 1967 c.359 §475; renumbered 743.576]

739.590 [1961 c.206 §7; 1967 c.359 §476; renumbered 743.579]

739.595 [1961 c.206 §8; 1967 c.359 §339; renumbered 743.015]

739.600 [1961 c.206 §9; 1967 c.359 §477; renumbered 743.582]

739.603 [1961 c.206 §10; 1967 c.359 §478; renumbered 743.585]

739.605 [1955 c.126 §1; repealed by 1961 c.206 §16]

739.610 [1961 c.206 §11; 1967 c.359 §479; renumbered 743.588]

739.615 [1961 c.206 §12; 1967 c.359 §588; renumbered 746.220]

739.620 [1961 c.206 §13; repealed by 1967 c.359 §704]

739.625 [1955 c.678 §§1, 2; repealed by 1967 c.359 §704]

739.630 [1961 c.466 §15; repealed by 1967 c.359 §704]

739.705 [1965 c.256 §2; 1967 c.359 §399; renumbered 743.231]

739.710 [1965 c.256 §3; 1967 c.359 §400; renumbered 743.234]

739.715 [1965 c.256 §4; 1967 c.359 §401; renumbered 743.237]

739.720 [1965 c.256 §5; 1967 c.359 §402; renumbered 743.240]

739.725 [1965 c.256 §7; repealed by 1967 c.359 §704]

739.730 [1965 c.256 §6; repealed by 1967 c.359 §704]

739.735 [1965 c.256 §8; repealed by 1967 c.359 §704]

739.990 [Subsection (5) of 1959 Replacement Part enacted as 1955 c.126 §2; 1961 c.206 §15; subsection (6) of 1965 Replacement Part enacted as 1961 c.206 §14; repealed by 1967 c.359 §704]

_______________



Chapter 740

Chapter 740 (Former Provisions)

Fraternal Benefit Societies (1911 and 1927 Acts)

FRATERNAL BENEFIT SOCIETIES

INSURANCE

740.010 [Amended by 1967 c.359 §598; renumbered 748.105]

740.020 [Amended by 1967 c.359 §599; renumbered 748.110]

740.030 [Amended by 1967 c.359 §600; renumbered 748.115]

740.040 [Amended by 1967 c.359 §607; renumbered 748.160]

740.050 [Repealed by 1967 c.359 §704]

740.060 [Amended by 1961 c.562 §5; repealed by 1967 c.359 §704]

740.070 [Repealed by 1967 c.359 §704]

740.080 [Amended by 1967 c.359 §651; renumbered 748.545]

740.090 [Amended by 1967 c.359 §602; renumbered 748.135]

740.100 [Amended by 1967 c.359 §603; renumbered 748.140]

740.110 [Amended by 1967 c.359 §604; renumbered 748.145]

740.120 [Amended by 1967 c.359 §605; renumbered 748.150]

740.130 [Repealed by 1967 c.359 §704]

740.140 [Amended by 1967 c.359 §606; renumbered 748.155]

740.150 [Repealed by 1967 c.359 §704]

740.160 [Amended by 1967 c.359 §611; renumbered 748.185]

740.170 [Repealed by 1967 c.359 §704]

740.180 [Amended by 1965 c.610 §11; repealed by 1967 c.359 §704]

740.200 [Amended by 1967 c.359 §618; renumbered 748.230]

740.210 [Repealed by 1967 c.359 §704]

740.220 [Repealed by 1967 c.359 §704]

740.230 [Repealed by 1967 c.359 §704]

740.240 [Repealed by 1967 c.359 §704]

740.250 [Repealed by 1967 c.359 §704]

740.260 [Repealed by 1967 c.359 §704]

740.270 [Repealed by 1967 c.359 §704]

740.280 [Repealed by 1967 c.359 §704]

740.290 [Repealed by 1967 c.359 §704]

740.300 [Repealed by 1967 c.359 §704]

740.310 [Repealed by 1967 c.359 §704]

740.320 [Repealed by 1967 c.359 §704]

740.330 [Repealed by 1967 c.359 §704]

740.340 [Repealed by 1967 c.359 §704]

740.350 [Repealed by 1967 c.359 §704]

740.360 [Repealed by 1967 c.359 §704]

740.510 [Amended by 1955 c.327 §1; 1967 c.359 §608; renumbered 748.165]

740.520 [Repealed by 1967 c.359 §704]

740.530 [Repealed by 1967 c.359 §704]

740.540 [Repealed by 1967 c.359 §704]

740.550 [Repealed by 1967 c.359 §704]

740.560 [Repealed by 1967 c.359 §704]

740.570 [Repealed by 1967 c.359 §704]

740.580 [Repealed by 1967 c.359 §704]

740.610 [Repealed by 1967 c.359 §704]

740.620 [Repealed by 1967 c.359 §704]

740.630 [Repealed by 1967 c.359 §704]

740.640 [Amended by 1967 c.359 §617; renumbered 748.225]

740.650 [Amended by 1967 c.359 §619; renumbered 748.235]

740.660 [Amended by 1967 c.359 §620; renumbered 748.240]

740.670 [Repealed by 1967 c.359 §704]

740.710 [Repealed by 1967 c.359 §704]

740.720 [Repealed by 1967 c.359 §704]

740.730 [Repealed by 1967 c.359 §704]

740.740 [Renumbered 748.216]

740.810 [Amended by 1967 c.359 §637; renumbered 748.405]

740.820 [Amended by 1967 c.359 §638; renumbered 748.410]

740.830 [Repealed by 1967 c.359 §704]

740.840 [Amended by 1967 c.359 §639; renumbered 748.415]

740.850 [Amended by 1967 c.359 §640; renumbered 748.420]

740.860 [Amended by 1967 c.359 §641; renumbered 748.425]

740.870 [Repealed by 1967 c.359 §704]

740.990 [Repealed by 1967 c.359 §704]

_______________



Chapter 741

Chapter 741 (Former Provisions)

Accident and Health Insurance

ACCIDENT AND HEALTH INSURANCE

INSURANCE

741.005 [1955 c.737 §2; repealed by 1967 c.359 §704]

741.010 [Repealed by 1967 c.359 §704]

741.020 [Amended by 1961 c.466 §7; 1961 c.562 §6; repealed by 1967 c.359 §704]

741.022 [1955 c.737 §10; 1963 c.349 §8; 1967 c.359 §426; renumbered 743.402]

741.028 [1955 c.737 §11; repealed by 1967 c.359 §704]

741.030 [Amended by 1955 c.409 §5; 1959 c.338 §5; repealed by 1967 c.359 §704]

741.040 [Repealed by 1967 c.359 §704]

741.050 [Repealed by 1955 c.737 §13]

741.060 [Repealed by 1955 c.737 §13]

741.070 [Repealed by 1955 c.737 §13]

741.080 [Repealed by 1955 c.737 §13]

741.090 [Repealed by 1955 c.737 §13]

741.100 [Repealed by 1967 c.359 §704]

741.110 [1955 c.737 §3; repealed by 1967 c.359 §704]

741.120 [1955 c.737 §4; 1967 c.359 §427; renumbered 743.405]

741.130 [1955 c.737 §5; repealed by 1967 c.359 §704]

741.140 [1955 c.737 §6; repealed by 1967 c.359 §704]

741.145 [1955 c.737 §12; repealed by 1967 c.359 §704]

741.150 [1955 c.737 §7; repealed by 1967 c.359 §704]

741.160 [1955 c.737 §8; repealed by 1967 c.359 §704]

741.170 [1955 c.737 §9; 1967 c.359 §455; renumbered 743.489]

741.180 [1965 c.35 §2; 1967 c.359 §456; renumbered 743.492]

741.190 [1965 c.573 §2; 1967 c.359 §457; renumbered 743.495]

741.200 [1965 c.573 §3; 1967 c.359 §458; renumbered 743.498]

741.405 [1961 c.182 §3; repealed by 1967 c.359 §704]

741.410 [1955 c.125 §2; repealed by 1961 c.182 §14]

741.415 [1961 c.182 §2; repealed by 1967 c.359 §704]

741.420 [1961 c.182 §4; repealed by 1967 c.359 §704]

741.425 [1961 c.182 §5; 1967 c.359 §474; renumbered 743.573]

741.430 [1961 c.182 §6; repealed by 1967 c.359 §704]

741.435 [1961 c.182 §7; repealed by 1967 c.359 §704]

741.440 [1961 c.182 §8; repealed by 1967 c.359 §704]

741.445 [1961 c.182 §9; repealed by 1967 c.359 §704]

741.450 [1961 c.182 §10; repealed by 1967 c.359 §704]

741.455 [1961 c.182 §11; 1967 c.359 §566; renumbered 744.575]

741.460 [1961 c.182 §12; repealed by 1967 c.359 §704]

741.465 [1961 c.182 §13; repealed by 1967 c.359 §704]

741.505 [1963 c.349 §2; repealed by 1967 c.359 §704]

741.515 [1963 c.349 §1; repealed by 1967 c.359 §704]

741.525 [1963 c.349 §3; repealed by 1967 c.359 §704]

741.535 [1963 c.349 §5; repealed by 1967 c.359 §704]

741.545 [1963 c.349 §4; repealed by 1967 c.359 §704]

741.555 [1963 c.349 §6; repealed by 1967 c.359 §704]

741.565 [1963 c.349 §7; repealed by 1967 c.359 §704]

741.990 [Repealed by 1967 c.359 §704]

_______________



Chapter 742

Chapter 742 Â Insurance Policies Generally; Property and Casualty Policies

2005 EDITION

PROPERTY AND CASUALTY POLICIES

INSURANCE

GENERAL PROVISIONS

742.001Â Â Â Â  Scope of ORS chapters 742 and 743

742.003Â Â Â Â  Filing and approval of policy forms; rules

742.005Â Â Â Â  Grounds for disapproval of policy forms

742.007Â Â Â Â  Director's withdrawal of approval

742.009Â Â Â Â  Regulation of sales material; rules

742.011Â Â Â Â  Insurable interest in property

742.013Â Â Â Â  Representations in applications

742.016Â Â Â Â  Policy constitutes entire contract; oral representations by insured

742.018Â Â Â Â  Provision for construction according to foreign law prohibited

742.021Â Â Â Â  Standard provisions in general

742.023Â Â Â Â  Contents of policies in general

742.026Â Â Â Â  Underwriters' and combination policies

742.028Â Â Â Â  Additional policy contents

742.031Â Â Â Â  Bankruptcy clause required in certain liability policies

742.033Â Â Â Â  Charter and bylaw provisions

742.036Â Â Â Â  Assessment policies, special contents

742.038Â Â Â Â  Validity and construction of noncomplying forms

742.041Â Â Â Â  Permissible classes of insurance in one policy

742.043Â Â Â Â  Binders

742.046Â Â Â Â  Delivery of policy

742.048Â Â Â Â  Effective date and time of coverage; applicability

742.051Â Â Â Â  Renewal by certificate

742.053Â Â Â Â  Forms for proof of loss

742.056Â Â Â Â  Certain conduct not deemed waiver

742.058Â Â Â Â  Return of premium on destruction of property

742.061Â Â Â Â  Recovery of attorney fees in action on policy or contractor's bond

742.063Â Â Â Â  Filing and approval of liability form that includes cost of defense within limits of liability

742.065Â Â Â Â  Insurance against risk of loss assumed under less than fully insured employee health benefit plan

ASSUMPTION REINSURANCE AGREEMENTS

742.150Â Â Â Â  Approval by director; limitations on authority of insurer; definition

742.152Â Â Â Â  Limitations on applicability of ORS 742.150

742.154Â Â Â Â  Factors to be considered by director in determining whether to approve assumption reinsurance agreement

742.156Â Â Â Â  Notice of transfer under assumption reinsurance agreement

742.158Â Â Â Â  Rejection of transfer by policyholder; payment of premium as acceptance of transfer; failure of policyholder to respond to notice

742.160Â Â Â Â  Effect of novation of policy under assumption reinsurance agreement

742.162Â Â Â Â  Transfer and novation of policy effected by director

FIRE INSURANCE

742.200Â Â Â Â  Fire insurance not to exceed value of property insured

742.202Â Â Â Â  Standard fire insurance policy

742.204Â Â Â Â  Exceptions to standard fire insurance policy requirements

742.206Â Â Â Â  Insuring agreement

742.208Â Â Â Â  Concealment; fraud; representations by insured

742.210Â Â Â Â  Uninsurable and excepted property

742.212Â Â Â Â  Perils not included

742.214Â Â Â Â  Other insurance

742.216Â Â Â Â  Conditions suspending insurance

742.218Â Â Â Â  Additional perils insured

742.220Â Â Â Â  Added provisions

742.222Â Â Â Â  Waiver provisions

742.224Â Â Â Â  Cancellation

742.226Â Â Â Â  Mortgagee interest and obligation of mortgagee

742.228Â Â Â Â  Pro rata liability of insurer

742.230Â Â Â Â  Requirements in case loss occurs

742.232Â Â Â Â  Appraisal

742.234Â Â Â Â  Insurer's options

742.236Â Â Â Â  Abandonment

742.238Â Â Â Â  When loss payable

742.240Â Â Â Â  Suit on policy

742.242Â Â Â Â  Subrogation

742.244Â Â Â Â  Coverage for loss from nuclear reaction or radiation

742.246Â Â Â Â  Other fire insurance policy provisions permitted

742.248Â Â Â Â  Mutual fire insurers policyholders' liability; nonassessable policies

742.250Â Â Â Â  Mutual fire insurer's action to recover assessment

742.252Â Â Â Â  Mutual fire insurers; withdrawal of members

742.254Â Â Â Â  Mutual fire insurance policy cancellation

CHILD CARE FACILITY

742.260Â Â Â Â  Cancellation of homeowner or fire policy; coverage for child care; definition

HOME PROTECTION INSURANCE

742.280Â Â Â Â  Home protection insurance; rules

MORTGAGE INSURANCE

742.282Â Â Â Â  Limitations on issuance of mortgage insurance

742.284Â Â Â Â  Insured obligations as legal investments and securities for deposit

742.286Â Â Â Â  Mortgage insurance; who may write

SURETY INSURANCE

742.350Â Â Â Â  Bonds, undertakings and other obligations required by law may be executed by surety insurers

742.352Â Â Â Â  Reimbursement of private persons required to give bond, letter of credit or other obligation

742.354Â Â Â Â  Reimbursement of public officials required to give bond or letter of credit

742.356Â Â Â Â  Surety insurer may take measures to reduce risk of loss

742.358Â Â Â Â  Release of surety on official bonds by action of obligee

742.360Â Â Â Â  Release of surety on bond of public official by action of surety

742.362Â Â Â Â  Release of surety on depository bond; provision required in such bonds

742.364Â Â Â Â  Fixing amount of new bond after release from original

742.366Â Â Â Â  Cancellation of bond by surety

742.368Â Â Â Â  Surety insurer may not deny power to execute bond; construction of policies

742.370Â Â Â Â  Bond construed as including omitted statutory provisions

742.372Â Â Â Â  Guaranteed arrest bond certificate

742.374Â Â Â Â  Surety may issue guaranteed arrest bond certificate not to exceed $1,000

742.376Â Â Â Â  Requirements to issue guaranteed arrest bond certificate

REIMBURSEMENT INSURANCE FOR SERVICE CONTRACTS

742.390Â Â Â Â  Reimbursement insurance policy; contents; definitions

742.392Â Â Â Â  Termination of reimbursement insurance policy

MEDICAL MALPRACTICE INSURANCE

742.400Â Â Â Â  Insurers to report medical malpractice claims to licensing board

742.405Â Â Â Â  Conditions for issuance of medical malpractice insurance

MOTOR VEHICLE LIABILITY INSURANCE

(Issuance of Insurance Card)

742.447Â Â Â Â  Insurance card

(Generally)

742.449Â Â Â Â  Prohibition on assignment to high risk category on certain grounds

742.450Â Â Â Â  Contents of motor vehicle liability policy; permitted exclusions

742.454Â Â Â Â  Liabilities that need not be covered

742.456Â Â Â Â  When insurer's liability accrues; nonforfeiture provisions

742.458Â Â Â Â  General provisions governing liability policies

742.460Â Â Â Â  Insurer's right to provide for reimbursement and proration

742.462Â Â Â Â  Insurer's right to settle claims

742.464Â Â Â Â  Excess coverage permitted; combining policies to meet requirements

742.466Â Â Â Â  Disputes over coverage for physical damage; independent appraisal; rules

742.468Â Â Â Â  Certain policies not considered motor vehicle liability policies

(Age-Based Discount)

742.490Â Â Â Â  Premium reduction; conditions; application

742.492Â Â Â Â  Duration of reduction

742.494Â Â Â Â  Certification of completion of course

742.496Â Â Â Â  Limitation on qualification for discount

(Uninsured Motorist Coverage)

742.500Â Â Â Â  Definitions for ORS 742.500 to 742.506

742.502Â Â Â Â  Uninsured motorist coverage; underinsurance coverage

742.504Â Â Â Â  Required provisions of uninsured motorist coverage

742.506Â Â Â Â  Allocation of responsibility among insurers

742.508Â Â Â Â  Definitions for ORS 742.508 and 742.510

742.510Â Â Â Â  Property damage coverage for damage to vehicle caused by uninsured vehicle

(Personal Injury Protection Benefits)

742.518Â Â Â Â  Definitions for ORS 742.518 to 742.542

742.520Â Â Â Â  Personal injury protection benefits for motor vehicle liability policies; applicability

742.522Â Â Â Â  Binding arbitration under ORS 742.520; costs

742.524Â Â Â Â  Contents of personal injury protection benefits; deductibles

742.525Â Â Â Â  Provider charges

742.526Â Â Â Â  Primary nature of benefits

742.528Â Â Â Â  Notice of denial of payment of benefits

742.530Â Â Â Â  Exclusions from coverage

742.532Â Â Â Â  Benefits may be more favorable than those required by ORS 742.520, 742.524 and 742.530

742.534Â Â Â Â  Reimbursement of other insurers paying benefits; arbitrating issues of liability and amount of reimbursement

742.536Â Â Â Â  Notice of claim or legal action to insurer; insurer to elect manner of recovery of benefits furnished; lien of insurer

742.538Â Â Â Â  Subrogation rights of insurers to certain amounts received by claimant; recovery actions against persons causing injury

742.540Â Â Â Â  Rules

742.542Â Â Â Â  Effect of personal injury protection benefits paid

742.544Â Â Â Â  Reimbursement for personal injury protection benefits paid

(Cancellation)

742.560Â Â Â Â  Definitions for ORS 742.560 to 742.572

742.562Â Â Â Â  Grounds for cancellation of policies; notice required; applicability

742.564Â Â Â Â  Manner of giving cancellation notice

742.566Â Â Â Â  Renewal of policies; requirements for refusal to renew

742.568Â Â Â Â  Proof of cancellation or nonrenewal notice

742.570Â Â Â Â  Notifying insured under canceled or unrenewed policy of eligibility for participation in insurance pool

742.572Â Â Â Â  Immunity from liability of persons furnishing information regarding cancellation or nonrenewal of policies

(Report by Insurer to Department of Transportation)

742.580Â Â Â Â  Report of cancellation, nonrenewal or issuance of motor vehicle liability policy

CANCELLATION AND NONRENEWAL OF CASUALTY OR COMMERCIAL LIABILITY

POLICIES

(Cancellation Based on Holding Public Office)

742.690Â Â Â Â  Limitations on cancellation; refusal to issue or renew insurance

(Commercial Liability Policies)

742.700Â Â Â Â  Definitions for ORS 742.700 to 742.710

742.702Â Â Â Â  Grounds for cancellation; notice

742.704Â Â Â Â  Hearing

742.706Â Â Â Â  Renewal; nonrenewal

742.708Â Â Â Â  Proof of receipt of notice

742.710Â Â Â Â  Exemptions from provisions of ORS 742.700 to 742.708

GENERAL PROVISIONS

Â Â Â Â Â  742.001 Scope of ORS chapters 742 and 743. This chapter and ORS chapter 743 apply to all insurance policies delivered or issued for delivery in this state except:

Â Â Â Â Â  (1) Reinsurance.

Â Â Â Â Â  (2) Wet marine and transportation insurance policies.

Â Â Â Â Â  (3) Surplus lines insurance policies. [Formerly 743.003; 2005 c.185 Â§14]

Â Â Â Â Â  742.003 Filing and approval of policy forms; rules. (1) Except where otherwise provided by law, no basic policy form, or application form where written application is required and is to be made a part of the policy, or rider, indorsement or renewal certificate form shall be delivered or issued for delivery in this state until the form has been filed with and approved by the Director of the Department of Consumer and Business Services. This section does not apply to:

Â Â Â Â Â  (a) Forms of unique character which are designed for and used with respect to insurance upon a particular risk or subject;

Â Â Â Â Â  (b) Forms issued at the request of a particular life or health insurance policy owner or certificate holder and which relate to the manner of distribution of benefits or to the reservation of rights and benefits thereunder;

Â Â Â Â Â  (c) Forms of group life or health insurance policies, or both, that have been agreed upon as a result of negotiations between the policyholder and the insurer; or

Â Â Â Â Â  (d) Forms complying with specific requirements regarding delivery or issuance for delivery in this state established by the director by rule.

Â Â Â Â Â  (2) The director shall within 30 days after the filing of any such form approve or disapprove the form. The director shall give written notice of such action to the insurer proposing to deliver such form and when a form is disapproved the notice shall show wherein such form does not comply with the law.

Â Â Â Â Â  (3) The 30-day period referred to in subsection (2) of this section may be extended by the director for an additional period not to exceed 30 days if the director gives written notice within the first 30-day period to the insurer proposing to deliver the form that the director needs such additional time for the consideration of such form.

Â Â Â Â Â  (4) The director may at any time request an insurer to furnish the director a copy of any form exempted under subsection (1) of this section. [Formerly 736.300 and then 743.006; 2001 c.943 Â§7]

Â Â Â Â Â  742.005 Grounds for disapproval of policy forms. The Director of the Department of Consumer and Business Services shall disapprove any form requiring the director's approval:

Â Â Â Â Â  (1) If the director finds it does not comply with the law;

Â Â Â Â Â  (2) If the director finds it contains any provision, including statement of premium, or has any label, description of its contents, title, heading, backing or other indication of its provisions, which is unintelligible, uncertain, ambiguous or abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued;

Â Â Â Â Â  (3) If, in the director's judgment, its use would be prejudicial to the interests of the insurer's policyholders;

Â Â Â Â Â  (4) If the director finds it contains provisions which are unjust, unfair or inequitable;

Â Â Â Â Â  (5) If the director finds sales presentation material disapproved by the director pursuant to ORS 742.009 is being used with respect to the form; or

Â Â Â Â Â  (6) If, with respect to any of the following forms, the director finds the benefits provided therein are not reasonable in relation to the premium charged:

Â Â Â Â Â  (a) Individual health insurance policy forms, including benefit certificates issued by fraternal benefit societies and individual policies issued by health care service contractors, but excluding policies referred to in ORS 743.402 as exempt from the application of ORS 743.405 to 743.498;

Â Â Â Â Â  (b) Small employer group health benefit plan forms for small employers as that term is defined in ORS 743.730, including small employer group policies issued by health care service contractors; or

Â Â Â Â Â  (c) Credit life and credit health insurance forms subject to ORS 743.371 to 743.380. [Formerly 743.009; 1991 c.182 Â§1; 1999 c.987 Â§4]

Â Â Â Â Â  742.007 Director's withdrawal of approval. (1) The Director of the Department of Consumer and Business Services may, at any time after a hearing held not less than 20 days after written notice to the insurer, withdraw the director's approval of any form on any ground set forth in ORS 742.005. The written notice of such hearing shall state the reason for the proposed withdrawal.

Â Â Â Â Â  (2) When the director notifies an insurer of a hearing on a form under subsection (1) of this section, if the director in the director's own discretion determines that the public may suffer serious injury because of continued use of the form, the director also may order the insurer to suspend delivery of the form in this state until the director has decided whether to withdraw approval of the form.

Â Â Â Â Â  (3) No insurer shall deliver in this state:

Â Â Â Â Â  (a) A form subject to an order of suspension under subsection (2) of this section, after the effective date of the order and until the director withdraws the order.

Â Â Â Â Â  (b) A form for which the director has withdrawn approval, after the effective date of such withdrawal. The effective date of withdrawal shall be as the director may prescribe but not less than 30 days after the giving of notice of withdrawal. [Formerly 743.012]

Â Â Â Â Â  742.009 Regulation of sales material; rules. (1) The Director of the Department of Consumer and Business Services, if the director considers it necessary, may require the filing by an insurer or insurance producer of any sales presentation material for use in the sale or the presentation for sale of any policy. The director, within 60 days after the filing of the sales presentation material, shall disapprove any such sales presentation material if the director finds that, in whole or in part, it is false, deceptive or misleading. Upon disapproval, such sales presentation material shall not be made, issued, circulated, displayed or given other use by the insurer or by insurance producers.

Â Â Â Â Â  (2) The director, by rule, shall require any insurance producer who sells or attempts to sell insurance to provide to each prospective insured such information as the director considers necessary to adequately inform the prospective insured regarding the insurance transaction. [Formerly 743.021; 2003 c.364 Â§100]

Â Â Â Â Â  742.010 [Amended by 1953 c.718 Â§3; 1959 c.281 Â§1; 1965 c.611 Â§2; 1967 c.359 Â§654; renumbered 750.005]

Â Â Â Â Â  742.011 Insurable interest in property. No policy of insurance of property or of any interest in property or arising from property shall be enforceable as to the insurance except for the benefit of persons having an insurable interest in the things insured as at the time of the loss. [Formerly 743.033]

Â Â Â Â Â  742.013 Representations in applications. (1) All statements and descriptions in any application for an insurance policy by or in behalf of the insured, shall be deemed to be representations and not warranties. Misrepresentations, omissions, concealments of facts and incorrect statements shall not prevent a recovery under the policy unless the misrepresentations, omissions, concealments of fact and incorrect statements:

Â Â Â Â Â  (a) Are contained in a written application for the insurance policy, and a copy of the application is indorsed upon or attached to the insurance policy when issued;

Â Â Â Â Â  (b) Are shown by the insurer to be material, and the insurer also shows reliance thereon; and

Â Â Â Â Â  (c) Are either:

Â Â Â Â Â  (A) Fraudulent; or

Â Â Â Â Â  (B) Material either to the acceptance of the risk or to the hazard assumed by the insurer.

Â Â Â Â Â  (2) This section does not apply to surety insurance. [Formerly 743.042]

Â Â Â Â Â  742.015 [1965 c.611 Â§3; 1967 c.359 Â§655; renumbered 750.015]

Â Â Â Â Â  742.016 Policy constitutes entire contract; oral representations by insured. (1) Except as provided in ORS 742.043, every contract of insurance shall be construed according to the terms and conditions of the policy. When the contract is made pursuant to a written application therefor, if the insurer delivers a copy of such application with the policy to the insured, thereupon such application shall become a part of the insurance policy. Any application that is not so delivered to the insured shall not be a part of the insurance policy and the insurer shall be precluded from introducing such application as evidence in any action based upon or involving the policy. Any oral representations by the insured that are not included in an application shall not be a part of the insurance policy and the insurer shall be precluded from introducing such representations as evidence in any action based upon or involving the policy.

Â Â Â Â Â  (2) If any life or health insurance policy is reinstated or renewed, and the insured or assignee or beneficiary with a vested interest under such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall, within 30 days after the receipt at its home or branch office of such request and of satisfactory evidence of such requesting beneficiary's vested interest, deliver or mail to the person making such request a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action based upon or involving such policy or its reinstatement or renewal.

Â Â Â Â Â  (3) This section does not apply to surety insurance. [Formerly 736.305 and then 743.045]

Â Â Â Â Â  742.018 Provision for construction according to foreign law prohibited. No policy of insurance shall contain any condition, stipulation or agreement requiring such policy to be construed according to the laws of any other state or country. Any such condition, stipulation or agreement shall be invalid. [Formerly 736.315 and then 743.048]

Â Â Â Â Â  742.020 [Amended by 1965 c.611 Â§4; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.021 Standard provisions in general. (1) Insurance policies shall contain such standard or uniform provisions as are required by the applicable provisions of the Insurance Code. However, the insurer may at its option substitute for one or more of such provisions corresponding provisions of different wording approved by the Director of the Department of Consumer and Business Services which are in each instance not less favorable in any respect to the insured or the beneficiary.

Â Â Â Â Â  (2) If any standard or uniform provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the director, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, no policy shall contain any provision inconsistent with or contradictory to any standard or uniform provision used or required to be used. [Formerly 743.051]

Â Â Â Â Â  742.023 Contents of policies in general. (1) Every policy shall specify:

Â Â Â Â Â  (a) The names of the parties to the contract.

Â Â Â Â Â  (b) The subject of the insurance.

Â Â Â Â Â  (c) The hazards or perils insured against.

Â Â Â Â Â  (d) The time when the insurance thereunder takes effect and the period during which the insurance is to continue.

Â Â Â Â Â  (e) The premium.

Â Â Â Â Â  (f) The conditions and provisions pertaining to the insurance.

Â Â Â Â Â  (2) If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

Â Â Â Â Â  (3) This section does not apply to surety insurance policies, or to group life or health insurance policies. [Formerly 743.054]

Â Â Â Â Â  742.025 [1965 c.611 Â§5; 1967 c.359 Â§656; renumbered 750.025]

Â Â Â Â Â  742.026 Underwriters' and combination policies. (1) Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and such policy shall plainly show the true name of the insurer.

Â Â Â Â Â  (2) Two or more insurers may, with the approval of the Director of the Department of Consumer and Business Services, issue a combination policy which shall contain provisions substantially as follows:

Â Â Â Â Â  (a) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy, and

Â Â Â Â Â  (b) That service of process, or of any notice or proof of loss required by such policy, upon any of the insurers executing the policy, shall constitute service upon all such insurers.

Â Â Â Â Â  (3) This section does not apply to co-surety obligations. [Formerly 743.057]

Â Â Â Â Â  742.028 Additional policy contents. A policy may contain additional provisions not inconsistent with the Insurance Code and which are:

Â Â Â Â Â  (1) Required to be inserted by the laws of the insurer's domicile;

Â Â Â Â Â  (2) Necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

Â Â Â Â Â  (3) Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein. [Formerly 743.060]

Â Â Â Â Â  742.030 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.031 Bankruptcy clause required in certain liability policies. A policy of insurance against loss or damage resulting from accident to or injury suffered by an employee or other person and for which the person insured is liable, or against loss or damage to property caused by horses or by any vehicle drawn, propelled or operated by any motive power, and for which loss or damage the person insured is liable, shall contain within such policy a provision substantially as follows: "Bankruptcy or insolvency of the insured shall not relieve the insurer of any of its obligations hereunder. If any person or legal representative of the person shall obtain final judgment against the insured because of any such injuries, and execution thereon is returned unsatisfied by reason of bankruptcy, insolvency or any other cause, or if such judgment is not satisfied within 30 days after it is rendered, then such person or legal representatives of the person may proceed against the insurer to recover the amount of such judgment, either at law or in equity, but not exceeding the limit of this policy applicable thereto." [Formerly 743.783 and then 743.772]

Â Â Â Â Â  742.033 Charter and bylaw provisions. No policy shall contain any provision purporting to make any portion of the charter, bylaws or other constituent document of the insurer (other than the subscriber's agreement or power of attorney of a reciprocal insurer) a part of the contract unless such portion is set forth in full in the policy. Any policy provision in violation of this section shall be invalid. [Formerly 743.063]

Â Â Â Â Â  742.035 [1965 c.611 Â§19; 1967 c.359 Â§657; renumbered 750.035]

Â Â Â Â Â  742.036 Assessment policies, special contents. Every policy issued on the assessment plan, and the form of any application for such a policy to be signed by the applicant, shall have conspicuously printed near the top of the face thereof in boldfaced type of a size not smaller than used for any caption in the policy or application, as applicable, the words "The policyholder is subject to assessment by the company" or such other words as the Director of the Department of Consumer and Business Services may require. [Formerly 743.066]

Â Â Â Â Â  742.038 Validity and construction of noncomplying forms. (1) A policy in violation of the Insurance Code, but otherwise binding on the insurer, shall be held valid, but shall be construed as provided in the Insurance Code.

Â Â Â Â Â  (2) Any insurance policy issued and otherwise valid which contains any condition, omission or provision not in compliance with the Insurance Code, shall not be thereby rendered invalid but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy been in full compliance with the Insurance Code. [Formerly 743.069]

Â Â Â Â Â  742.040 [Amended by 1965 c.611 Â§6; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.041 Permissible classes of insurance in one policy. (1) Except as provided in this section, when more than one class of insurance as defined in ORS 731.150 to 731.194 is effected by an insurer each class shall be written in a separate and distinct policy. Any such policy may be canceled, surrendered or otherwise terminated without affecting other premiums paid or policies held by the same insured.

Â Â Â Â Â  (2) Except as provided in this section, the same policy shall not include insurance coverages as to which the liability of the insurer for unearned premiums or the reserve for unpaid, deferred or undetermined loss claims is estimated in a different manner.

Â Â Â Â Â  (3) Insurance in one policy may be effected upon automobiles and vehicles, and the accessories and other property transported upon and used in connection therewith, against loss or damage by fire, collision and explosion, and against loss by legal liability for damage to persons or property, or both, resulting from the maintenance, use or operation of such automobiles or vehicles, and against loss by burglary, embezzlement or theft, or any one or more of them. Premiums and losses for such insurance are to be reported to the Director of the Department of Consumer and Business Services under the title "automobile insurance." For this purpose an insurer need not use the standard fire insurance policy required by ORS 742.202.

Â Â Â Â Â  (4) Insurance in one policy may be effected against loss or damage of property and against personal injury and death, and liability therefor, from explosion of steam boilers, tanks and engines, pipes and machinery connected therewith, and breakage of flywheels and machinery. Premiums and losses for such insurance are to be reported to the director under the title "steam boiler insurance."

Â Â Â Â Â  (5) Insurance under the classes of life and health insurance may be effected in one policy.

Â Â Â Â Â  (6) Insurance in one policy effected against any physical loss or damage occurring to properties may include coverage as to other perils, either on an unspecified basis as to coverage or for a single premium.

Â Â Â Â Â  (7) Insurance in one policy effected against loss or destruction of baggage while traveling which is written on a single premium nonrenewable basis may include travel ticket health insurance benefits.

Â Â Â Â Â  (8) Insurance under more than one class of insurance may be effected in one policy if the director finds that the issuance of the policy is in the best interest of the public. [Formerly 736.310 and then 743.072; 2005 c.185 Â§2]

Â Â Â Â Â  742.043 Binders. (1) Binders or other contracts for temporary insurance may be made orally or in writing, and shall be deemed to include all the usual terms of the policy as to which the binder was given together with such applicable indorsements as are designated in the binder, except as superseded by the clear and express terms of the binder.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section and ORS 746.195, within 90 days after issue of a binder a policy shall be issued in lieu thereof, including within its terms the identical insurance bound under the binder and the premium therefor.

Â Â Â Â Â  (3) If the policy has not been issued a binder may be extended or renewed beyond such 90 days with the written approval of the Director of the Department of Consumer and Business Services, or in accordance with such rules relative thereto as the director may promulgate.

Â Â Â Â Â  (4) This section does not apply to life or health insurance. [Formerly 743.075]

Â Â Â Â Â  742.045 [1953 c.605 Â§3; 1965 c.611 Â§7; repealed by 1967 c.359 Â§704]

Â Â Â Â Â

Â Â Â Â Â  742.046 Delivery of policy. (1) Subject to the insurer's requirements as to payment of premium, every policy shall be mailed or delivered to the insured or to the person entitled thereto within a reasonable period of time after its issuance except where a condition required by the insurer has not been met by the insured.

Â Â Â Â Â  (2) In the event the original policy is delivered or is so required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle, and in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to such vehicle is insured, a duplicate of such policy setting forth the name and address of the insurer, insurance classification of vehicle, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy, or memorandum thereof containing the same such information, shall be delivered by the vendor, mortgagee, or pledgee to each such vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written, or stamped conspicuously on the face of such duplicate policy or memorandum. This subsection does not apply to inland marine floater policies. [Formerly 743.078]

Â Â Â Â Â  742.048 Effective date and time of coverage; applicability. (1) Except as provided in subsections (2), (4) and (5) of this section, every policy of insurance shall contain a provision stating that coverage commences at 12:01 a.m. of the date upon which the insurance takes effect.

Â Â Â Â Â  (2) A policy of insurance may provide that the time at which coverage commences shall not be prior to the time at which the policy of insurance is applied for.

Â Â Â Â Â  (3) Any statement of time in a policy shall mean time according to the legal standard of time in effect:

Â Â Â Â Â  (a) If the policy insures real property, at the location of such property; or

Â Â Â Â Â  (b) If the policy does not insure real property, at the principal place of business within Oregon of the insured; or, if the insured has no place of business within Oregon, at the residence within Oregon of the insured.

Â Â Â Â Â  (4) A binder or other contract for temporary insurance may commence coverage at an hour different from 12:01 a.m. in order to provide coverage from the agreed hour of commencement of coverage to 12:01 a.m. of the date on which the written policy as to which such binder or other contract was issued takes effect.

Â Â Â Â Â  (5) This section does not apply to life, health, mortgage, title, surety or wet marine and transportation insurance. [Formerly 743.080]

Â Â Â Â Â  742.050 [Amended by 1955 c.372 Â§1; 1957 c.4 Â§1; 1965 c.611 Â§8; 1967 c.359 Â§658; renumbered 750.045]

Â Â Â Â Â  742.051 Renewal by certificate. Any insurance policy terminating by its terms at a specified expiration date and not otherwise renewable, may be renewed or extended at the option of the insurer, if renewed or extended upon a currently authorized policy form at the premium rate then required therefor, for a specific additional period or periods by certificate or by indorsement of the policy, without requiring the issuance of a new policy. [Formerly 743.081]

Â Â Â Â Â  742.053 Forms for proof of loss. (1) An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance policy issued by such insurer, forms of proof of loss for completion by such person, but such insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of such proof or the manner of any such completion or attempted completion.

Â Â Â Â Â  (2) With respect to fire insurance, an insured shall have 90 days after receipt of proof of loss forms to furnish proof of loss, notwithstanding anything more restrictive contained in the policy. [Formerly 743.093]

Â Â Â Â Â  742.055 [1955 c.236 Â§1; 1965 c.611 Â§9; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.056 Certain conduct not deemed waiver. Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of or estoppel to assert any provision of a policy or of any defense of the insurer thereunder:

Â Â Â Â Â  (1) Acknowledgment of the receipt of notice of loss or claim under the policy.

Â Â Â Â Â  (2) Furnishing forms for reporting a loss or claim, for giving information relative thereto, or for making proof of loss, or receiving or acknowledging receipt of any such forms or proofs completed or uncompleted.

Â Â Â Â Â  (3) Investigating any loss or claim under the policy or engaging in negotiations looking toward a possible settlement of any such loss or claim. [Formerly 743.096]

Â Â Â Â Â  742.058 Return of premium on destruction of property. (1) In the event of the total destruction of any insured property, if the total amount of loss or agreed loss is less than the total amount insured thereon, the insurer or insurers shall return to the insured the portion of insurance premium paid for the excess of the insurance over the loss. This amount shall be paid at the same time and in the same manner as the loss.

Â Â Â Â Â  (2) This section does not apply to insurance on stocks of merchandise or property of fluctuating values where the reduced rate percentage clause is made a part of the policy. [Formerly 744.090 and then 743.111]

Â Â Â Â Â  742.060 [Amended by 1965 c.611 Â§10; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.061 Recovery of attorney fees in action on policy or contractor's bond. (1) Except as otherwise provided in subsections (2) and (3) of this section, if settlement is not made within six months from the date proof of loss is filed with an insurer and an action is brought in any court of this state upon any policy of insurance of any kind or nature, and the plaintiff's recovery exceeds the amount of any tender made by the defendant in such action, a reasonable amount to be fixed by the court as attorney fees shall be taxed as part of the costs of the action and any appeal thereon. If the action is brought upon the bond of a contractor or subcontractor executed and delivered as provided in ORS 279B.055, 279B.060, 279C.380 or 701.430 and the plaintiff's recovery does not exceed the amount of any tender made by the defendant in such action, a reasonable amount to be fixed by the court as attorney fees shall be taxed and allowed to the defendant as part of the costs of the action and any appeal thereon. If in an action brought upon such a bond the surety is allowed attorney fees and costs and the contractor or subcontractor has incurred expenses for attorney fees and costs in defending the action, the attorney fees and costs allowed the surety shall be applied first to reimbursing the contractor or subcontractor for such expenses.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to actions to recover personal injury protection benefits if, in writing, not later than six months from the date proof of loss is filed with the insurer:

Â Â Â Â Â  (a) The insurer has accepted coverage and the only issue is the amount of benefits due the insured; and

Â Â Â Â Â  (b) The insurer has consented to submit the case to binding arbitration.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to actions to recover uninsured or underinsured motorist benefits if, in writing, not later than six months from the date proof of loss is filed with the insurer:

Â Â Â Â Â  (a) The insurer has accepted coverage and the only issues are the liability of the uninsured or underinsured motorist and the damages due the insured; and

Â Â Â Â Â  (b) The insurer has consented to submit the case to binding arbitration. [Formerly 736.325 and then 743.114; 1999 c.790 Â§1; 2003 c.794 Â§328]

Â Â Â Â Â  742.063 Filing and approval of liability form that includes cost of defense within limits of liability. (1) A liability insurance form that provides that the cost of defending a claim is included within the stated limits of liability may not be delivered or issued for delivery in this state until the form has been filed with and approved by the Director of the Department of Consumer and Business Services. In determining whether to approve or disapprove a form filed under this section, the director shall consider, in addition to the factors specified in ORS 742.005, the circumstances and insurance needs of the proposed insureds.

Â Â Â Â Â  (2) A liability insurance form filed under this section may not be approved unless the form contains a statement approved by the director disclosing that the costs of defending a claim under the policy are included in the policy limits. [Formerly 743.115]

Â Â Â Â Â  742.065 Insurance against risk of loss assumed under less than fully insured employee health benefit plan. (1) Insurance against the risk of economic loss assumed under a less than fully insured employee health benefit plan, whether issued or delivered as health or casualty insurance, is subject to the following:

Â Â Â Â Â  (a) The policy must be issued to and insure the employer, the trustee or other sponsor of the plan, or the plan itself, but not the employees, members or participants;

Â Â Â Â Â  (b) Payment by the insurer must be made to the employer, to the trustee or other sponsor of the plan, or to the plan itself, but not to the employees, members, participants or health care providers;

Â Â Â Â Â  (c) If the policy establishes an aggregate attaching point or retention, the point or retention must not be less than 120 percent of the expected claims; and

Â Â Â Â Â  (d) If the policy establishes an attaching point or retention applicable to each individual covered by the plan, the point or retention must not be less than $10,000.

Â Â Â Â Â  (2) Insurance against the risk of economic loss assumed under a less than fully insured employee health benefit plan, whether issued or delivered as health or casualty insurance, is subject to this section and to ORS 743.523, 743.524 and 743.526, but is otherwise not subject to provisions of ORS chapter 743.

Â Â Â Â Â  (3) An insurer shall not issue or deliver to a small employer, as defined in ORS 743.730, a policy of insurance against the risk of economic loss assumed under a less than fully insured employee health benefit plan. [1993 c.649 Â§2; 1995 c.506 Â§13]

Â Â Â Â Â  742.070 [Amended by 1955 c.372 Â§2; 1965 c.611 Â§11; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.080 [1953 c.605 Â§3; 1965 c.611 Â§12; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.090 [1965 c.611 Â§13; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.100 [1965 c.611 Â§7a; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.110 [1965 c.35 Â§4; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  742.120 [1965 c.573 Â§5; repealed by 1967 c.359 Â§704]

ASSUMPTION REINSURANCE AGREEMENTS

Â Â Â Â Â  742.150 Approval by director; limitations on authority of insurer; definition. (1) A domestic insurer shall not enter a transaction in which the domestic insurer assumes or transfers obligations or risks on policies under an assumption reinsurance agreement as defined in this section, unless the Director of the Department of Consumer and Business Services first approves the transaction. A domestic insurer must submit with its request for approval a proposed notice of transfer required in ORS 742.156.

Â Â Â Â Â  (2) A domestic insurer shall not assume obligations or risks on policies issued to or owned by policyholders residing in any other state unless it is authorized or licensed in the other state to transact insurance or unless the insurance regulatory official of that state has approved the assumption.

Â Â Â Â Â  (3) An authorized insurer shall not transfer obligations or risks on policies issued to or owned by residents of this state to any unauthorized insurer.

Â Â Â Â Â  (4) If each authorized foreign insurer entering an assumption reinsurance agreement that transfers the obligations or risks on policies issued to or owned by residents of this state is domiciled in a state that imposes requirements on an assumption reinsurance agreement that are substantially similar to requirements of this state, then when each such insurer enters the agreement, the insurer shall file or cause to be filed with the director the following:

Â Â Â Â Â  (a) The assumption certificate.

Â Â Â Â Â  (b) A copy of the notice of transfer required to be sent to policyholders.

Â Â Â Â Â  (c) An affidavit that the transaction is subject to substantially similar requirements in the state or states of domicile of both the transferring and assuming insurers.

Â Â Â Â Â  (5) If any authorized foreign insurer entering an assumption reinsurance agreement that transfers the obligations or risks on policies issued to or owned by residents of this state is domiciled in a state that does not impose requirements on an assumption reinsurance agreement that are substantially similar to requirements of this state, each insurer entering into the agreement shall obtain prior approval of the director and is otherwise subject to all other requirements of ORS 742.156 and 742.158 with respect to residents of this state.

Â Â Â Â Â  (6) For purposes of this section, "assumption reinsurance agreement" means a contract that both:

Â Â Â Â Â  (a) Transfers insurance obligations or risks of existing or in-force policies from a transferring insurer to an assuming insurer that acquires the obligations or risks from the transferring insurer; and

Â Â Â Â Â  (b) Is intended to effect a novation of the transferred policies with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the insurance obligations and risks of the transferring insurer under the policies are extinguished. [1995 c.30 Â§2]

Â Â Â Â Â  742.152 Limitations on applicability of ORS 742.150. ORS 742.150 does not apply to any of the following:

Â Â Â Â Â  (1) A reinsurance agreement or transaction in which the ceding insurer remains directly liable for its insurance obligations or risks under the policies that are subject to the reinsurance agreement.

Â Â Â Â Â  (2) The substitution of one insurer for another upon the expiration of insurance coverage pursuant to statutory or contractual requirements and the issuance of a new policy by another insurer.

Â Â Â Â Â  (3) The transfer of policies pursuant to a merger or consolidation of two or more insurers to the extent that the merger or consolidation is regulated by statute.

Â Â Â Â Â  (4) An insurer that is subject to a judicial order of liquidation or rehabilitation.

Â Â Â Â Â  (5) Any reinsurance agreement or transaction to which a state insurance guaranty association is a party, but only if policyholders do not lose any rights or claims afforded under their original policies pursuant to ORS 734.510 to 734.710 or 734.750 to 734.890.

Â Â Â Â Â  (6) The transfer of liabilities from one insurer to another under a single group policy upon the request of the group policyholder.

Â Â Â Â Â  (7) A plan of conversion or reorganization to which ORS 732.600 to 732.630 apply. [1995 c.30 Â§3; 1997 c.771 Â§23]

Â Â Â Â Â  742.154 Factors to be considered by director in determining whether to approve assumption reinsurance agreement. The Director of the Department of Consumer and Business Services shall consider the following factors, along with other factors that the director determines to be appropriate, in reviewing a request for approval of an assumption reinsurance agreement to which ORS 742.150 applies:

Â Â Â Â Â  (1) The financial condition of the transferring and assuming insurers and the effect the transaction will have on the financial condition of each insurer.

Â Â Â Â Â  (2) The competence, experience and integrity of the persons controlling the operation of the assuming insurer.

Â Â Â Â Â  (3) The plans or proposals of the assuming party with respect to the administration of the policies subject to the proposed transfer.

Â Â Â Â Â  (4) Whether the transfer is fair and reasonable to the policyholders of both insurers.

Â Â Â Â Â  (5) Whether the notice of transfer to be provided by the insurer under ORS 742.156 is fair, adequate and not misleading. [1995 c.30 Â§4]

Â Â Â Â Â  742.156 Notice of transfer under assumption reinsurance agreement. (1) The transferring insurer in an assumption reinsurance agreement to which ORS 742.150 applies shall provide or cause to be provided a notice of transfer meeting the requirements established under this section to the following persons:

Â Â Â Â Â  (a) Each policyholder who has the right to terminate or otherwise alter the terms of a policy.

Â Â Â Â Â  (b) Each certificate holder whose certificate is in force on the proposed effective date of the assumption if the certificate holder has the right to keep the certificate in force without change in benefit following termination of the group policy. The right to keep the certificate in force does not include the right to elect individual coverage under the Consolidated Omnibus Budget Reconciliation Act, section 601 et seq., of the Employee Retirement Income Security Act of 1974, as amended (29 U.S.C. 1161 et seq.).

Â Â Â Â Â  (c) The transferring insurer's agents of record on the affected policies.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall prescribe the contents of the notice of transfer, methods by which insurers must give notice of the transfer and notice of opportunity to accept or reject the assumption and methods of response by the policyholders and certificate holders. [1995 c.30 Â§5]

Â Â Â Â Â  742.158 Rejection of transfer by policyholder; payment of premium as acceptance of transfer; failure of policyholder to respond to notice. (1) A policyholder or certificate holder described in ORS 742.156 may reject the transfer and novation of the policy under an assumption reinsurance agreement to which ORS 742.150 applies. A policyholder or certificate holder electing to reject the assumption transaction must give notice of rejection according to the manner of response established by rule.

Â Â Â Â Â  (2) If the premium notice sent by an assuming insurer to a policyholder or a certificate holder described in ORS 742.156 satisfies the requirements of this subsection, payment of any premium to the assuming insurer during the 12-month period after the notice is received constitutes the policyholder's acceptance of the transfer to the assuming insurer. Upon such a payment, a novation is effected. The premium notice must state that payment of the premium to the assuming insurer constitutes acceptance of the transfer and must provide a method for the policyholder to pay the premium while reserving the right to reject the transfer. This subsection does not apply to a policy for which premiums are collected on a weekly or monthly basis by an insurance producer who is an agent of the insurer nor to any other insurance not using premium notices.

Â Â Â Â Â  (3) After not less than 12 months from the mailing of the first notice of transfer required under ORS 742.156, if the transferring insurer has not received the consent to or rejection of the transfer and assumption from a policyholder or consent by the policyholder has not occurred under subsection (2) of this section, the transferring insurer shall send to the policyholder a second and final notice of transfer. The notice must conform to the requirements established under ORS 742.156 and must also state that the policyholder must accept or reject the transfer not later than the 30th day after the postmark date. Failure by the policyholder to accept or reject the transfer during that period constitutes consent by the policyholder and novation of the contract will be effected. For a policy for which premiums are collected on a weekly or monthly basis by an insurance producer who is an agent of the insurer or for any other insurance not using premium notices, the 12-month period and the 30-day period shall be measured from the date of delivery of the notice of transfer provided under ORS 742.156.

Â Â Â Â Â  (4) If a policyholder responds to the notice of transfer by mail, receipt of the response by the transferring insurer occurs on the date the response is postmarked. If a policyholder responds to the notice of transfer by facsimile or other electronic transmission or by registered mail, express delivery or courier service, receipt of the response by the transferring insurer occurs on the date of actual receipt by the transferring insurer.

Â Â Â Â Â  (5) If the notice of transfer for a policy for which premiums are collected on a weekly or monthly basis by an insurance producer who is an agent of the insurer or for any other insurance not using premium notices satisfies the requirements of this subsection, payment of any premium to the assuming insurer during the 12-month period after the notice is received constitutes the policyholder's acceptance of the transfer to the assuming insurer. Upon such a payment, a novation is effected. The notice of transfer must state that payment of the premium to the assuming insurer constitutes acceptance of the transfer and must provide a method for the policyholder to pay the premium while reserving the right to reject the transfer. [1995 c.30 Â§6; 2003 c.364 Â§101]

Â Â Â Â Â  742.160 Effect of novation of policy under assumption reinsurance agreement. If a policyholder consents to a transfer as provided in ORS 742.158, or if a transfer is effected under ORS 742.162, the effect of the novation of the policy subject to the assumption reinsurance agreement is that the transferring insurer is relieved of all insurance obligations or risks transferred under the assumption reinsurance agreement and the assuming insurer becomes directly and solely liable to the policyholder for those insurance obligations and risks. [1995 c.30 Â§7]

Â Â Â Â Â  742.162 Transfer and novation of policy effected by director. (1) A transfer and novation effected as provided in this section is not an assumption reinsurance agreement to which ORS 742.150 applies.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may effect a transfer and novation of the policies issued by a domestic insurer if the director determines that the insurer is in hazardous financial condition according to standards established under ORS 731.385, if a rehabilitation or liquidation proceeding has been instituted against the insurer or if an administrative supervision proceeding has been instituted against the insurer, and if the director determines that the transfer of the policies is in the best interest of the policyholders. The director may give notice of such a transfer to policyholders that the director determines to be adequate under the circumstances.

Â Â Â Â Â  (3) The director may accept a transfer and novation of policies issued by a foreign insurer that insure residents of this state when the transfer and novation are effected by the insurance regulatory official of the domiciliary state of the foreign insurer if the director determines that the domiciliary state has a substantially similar law and if the official has determined that the transfer of the policies is in the best interest of the policyholders and:

Â Â Â Â Â  (a) The official has determined that the insurer is in hazardous financial condition;

Â Â Â Â Â  (b) A rehabilitation or liquidation proceeding has been instituted against the insurer; or

Â Â Â Â Â  (c) An administrative proceeding has been instituted against the insurer for the purpose of supervising, reorganizing or conserving the insurer. [1995 c.30 Â§8]

FIRE INSURANCE

Â Â Â Â Â  742.200 Fire insurance not to exceed value of property insured. (1) No insurer, insurance producer or insured shall knowingly issue or procure any fire insurance policy upon property within this state for an amount which with any existing insurance exceeds the fair value of the risk insured or of the interest of the insured therein.

Â Â Â Â Â  (2) This section does not apply to insurance on stocks of merchandise or property of fluctuating values where the reduced rate percentage value clause is made a part of the policy. [Formerly 744.070 and then 743.603; 2003 c.364 Â§102]

Â Â Â Â Â  742.202 Standard fire insurance policy. Except as provided in ORS 742.204, no fire insurer, its officers or agents, shall use any fire insurance policy or renew any fire insurance policy on property in this state unless it contains the provisions set forth in ORS 742.206 to 742.242, which shall form a portion of the contract between the insurer and the insured. [Formerly 743.606]

Â Â Â Â Â  742.204 Exceptions to standard fire insurance policy requirements. Any insurance policy that includes, either on an unspecified basis as to coverage or for a single premium, coverage against the peril of fire and substantial coverage against other perils need not comply with the provisions of ORS 742.202 and 742.246, if such policy:

Â Â Â Â Â  (1) Affords coverage with respect to the peril of fire, not less than the substantial equivalent of the coverage afforded by the provisions of the standard fire insurance policy as required by ORS 742.202;

Â Â Â Â Â  (2) After a review under ORS 742.005 by the Director of the Department of Consumer and Business Services, is found by the director not to violate ORS 742.005 (2); and

Â Â Â Â Â  (3) Is complete as to all its terms without reference to the standard fire insurance policy or any other policy. [Formerly 743.607; 2001 c.85 Â§1]

Â Â Â Â Â  742.206 Insuring agreement. A fire insurance policy shall contain provisions as follows: "In consideration of the provisions and stipulations herein or added hereto and of _____ dollars ($_____) premium this company, for the term of _____ from the _____ day of _____, 2___, to the ___ day of _____, 2___, at 12:01 a.m., at location of property involved, to an amount not exceeding _____ dollars ($_____), does insure _____ and legal representatives, to the extent of the actual cash value of the property at the time of loss, but not exceeding the amount which it would cost to repair or replace the property with material of like kind and quality within a reasonable time after such loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair, and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured, against all direct loss by fire, lightning and by removal from premises endangered by the perils insured against in this policy, except as hereinafter provided, to the property described hereinafter while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy, but not elsewhere.

Â Â Â Â Â  "Assignment of this policy shall not be valid except with the written consent of this company.

Â Â Â Â Â  "This policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which hereby are made a part of this policy, together with such other provisions, stipulations and agreements as may be added hereto, as provided in this policy.

Â Â Â Â Â  "In witness whereof, this company has executed and attested these presents.

__________________

Secretary.

__________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  President."

[Formerly 743.609]

Â Â Â Â Â  742.208 Concealment; fraud; representations by insured. A fire insurance policy shall contain the following provisions:

Â Â Â Â Â  (1) Subject to subsections (2) and (3) of this section, this entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured relating thereto.

Â Â Â Â Â  (2) All statements made by or on behalf of the insured, in the absence of fraud, shall be deemed representations and not warranties. No such statements that arise from an error in the application shall be used in defense of a claim under the policy unless:

Â Â Â Â Â  (a) The statements are contained in a written application; and

Â Â Â Â Â  (b) A copy of the application is indorsed upon or attached to the policy when issued.

Â Â Â Â Â  (3) In order to use any representation by or on behalf of the insured in defense of a claim under the policy, the insurer must show that the representations are material and that the insurer relied on them. [Formerly 743.612]

Â Â Â Â Â  742.210 Uninsurable and excepted property. A fire insurance policy shall contain a provision as follows: "This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically named hereon in writing, bullion or manuscripts." [Formerly 743.615]

Â Â Â Â Â  742.212 Perils not included. A fire insurance policy shall contain a provision as follows: "This company shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly, by: (a) Enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or an immediately impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h) order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that such fire did not originate from any of the perils excluded by this policy; (i) neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; (j) nor shall this company be liable for loss by theft." [Formerly 743.618]

Â Â Â Â Â  742.214 Other insurance. A fire insurance policy shall contain a provision as follows: "Other insurance may be prohibited or the amount of insurance may be limited by indorsement attached hereto." [Formerly 743.621]

Â Â Â Â Â  742.216 Conditions suspending insurance. A fire insurance policy shall contain a provision as follows: "Unless otherwise provided in writing added hereto this company shall not be liable for loss occurring:

Â Â Â Â Â  "(1) While the hazard is increased by any means within the control or knowledge of the insured; or

Â Â Â Â Â  "(2) While a described building, whether intended for occupancy by owner or tenant, is vacated or unoccupied beyond a period of 60 consecutive days; or

Â Â Â Â Â  "(3) As a result of explosion or riot, unless fire ensues, and in that event for loss by fire only." [Formerly 743.624]

Â Â Â Â Â  742.218 Additional perils insured. A fire insurance policy shall contain a provision as follows: "Any other peril to be insured against or subject of insurance to be covered in this policy shall be by indorsement in writing hereon or added hereto." [Formerly 743.627]

Â Â Â Â Â  742.220 Added provisions. A fire insurance policy shall contain a provision as follows: "The extent of the application of insurance under this policy and of the contribution to be made by this company in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added hereto, but no provision may be waived except such as by the terms of this policy is subject to change." [Formerly 743.630]

Â Â Â Â Â  742.222 Waiver provisions. A fire insurance policy shall contain a provision as follows: "No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in writing added hereto. No provision, stipulation or forfeiture shall be held to be waived by any requirement or proceeding on the part of this company relating to appraisal or to any examination provided for herein." [Formerly 743.633]

Â Â Â Â Â  742.224 Cancellation. (1) A fire insurance policy shall contain a provision as follows: "This policy shall be canceled at any time at the request of the insured, in which case this company shall, upon demand and surrender of this policy, refund the excess of paid premium above the customary short rates for the expired time."

Â Â Â Â Â  (2) The policy also shall provide:

Â Â Â Â Â  (a) That the insurer may cancel the policy at any time by giving 10 days' written notice of cancellation to the insured in the event of nonpayment of premium or 30 days' written notice for any other reason. However, when fire insurance coverage is part of a package policy including commercial liability insurance, cancellation of the policy is governed by the provisions of ORS 742.702.

Â Â Â Â Â  (b) That cancellation by the insurer may be made with or without tender of the excess of paid premium above the pro rata premium for the expired time, and that the excess, if not tendered with the cancellation, will be refunded on demand.

Â Â Â Â Â  (3) When an insurer gives notice of cancellation, the notice shall state that the excess of paid premium above the pro rata premium for the expired time, if not tendered with the notice, will be refunded on demand. [Formerly 743.636; 1991 c.768 Â§2]

Â Â Â Â Â  742.226 Mortgagee interest and obligation of mortgagee. A fire insurance policy shall contain provisions as follows:

Â Â Â Â Â  (1) "If loss hereunder is made payable, in whole or in part, to a designated mortgagee not named herein as the insured, such interest in this policy may be canceled by giving to such mortgagee a 10 days' written notice of cancellation."

Â Â Â Â Â  (2) "If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in the form herein specified within 60 days thereafter and shall be subject to the provisions hereof relating to appraisal and time of payment and of bringing suit. If this company shall claim that no liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing mortgagee's right to sue; or it may pay off the mortgage debt and require an assignment thereof and of the mortgage. Other provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing." [Formerly 743.639]

Â Â Â Â Â  742.228 Pro rata liability of insurer. A fire insurance policy shall contain a provision as follows: "This company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril involved, whether collectible or not." [Formerly 743.642]

Â Â Â Â Â  742.230 Requirements in case loss occurs. A fire insurance policy shall contain a provision as follows: "The insured shall give immediate written notice to this company of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory of the destroyed, damaged and undamaged property, showing in detail quantities, costs, actual cash value and amount of loss claimed; and within 90 days after receipt of proof of loss forms from the company, unless such time is extended in writing by this company, the insured shall render to this company a proof of loss, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following: The time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupation, location, possession or exposures of said property since the issuing of this policy, by whom and for what purpose any building herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specifications of any building, fixtures or machinery destroyed or damaged. The insured, as often as may be reasonably required, shall exhibit to any person designated by this company all that remains of any property herein described, and submit to examinations under oath by any person named by this company, and subscribe the same; and, as often as may be reasonably required, shall produce for examination all books of account, bills, invoices, and other vouchers, or certified copies thereof if originals be lost, at such reasonable time and place as may be designated by this company or its representative, and shall permit extracts and copies thereof to be made." [Formerly 743.645]

Â Â Â Â Â  742.232 Appraisal. A fire insurance policy shall contain a provision as follows: "In case the insured and this company shall fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within 20 days of such demand. The appraisers shall first select a competent and disinterested umpire; and failing for 15 days to agree upon such umpire, then, on request of the insured or this company, such umpire shall be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item; and, failing to agree, shall submit their differences, only, to the umpire. An award in writing, so itemized, of any two when filed with this company shall determine the amount of actual cash value and loss. Each appraiser shall be paid by the party selecting the appraiser and the expenses of appraisal and umpire shall be paid by the parties equally." [Formerly 743.648]

Â Â Â Â Â  742.234 Insurer's options. A fire insurance policy shall contain a provision as follows: "It shall be optional with this company to take all, or any part, of the property at the agreed or appraised value, and also to repair, rebuild or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within 30 days after the receipt of the proof of loss herein required." [Formerly 743.651]

Â Â Â Â Â  742.236 Abandonment. A fire insurance policy shall contain a provision as follows: "There can be no abandonment to this company of any property." [Formerly 743.654]

Â Â Â Â Â  742.238 When loss payable. A fire insurance policy shall contain a provision as follows: "The amount of loss for which this company may be liable shall be payable 60 days after proof of loss, as herein provided, is received by this company and ascertainment of the loss is made either by agreement between the insured and this company expressed in writing or by the filing with this company of an award as herein provided." [Formerly 743.657]

Â Â Â Â Â  742.240 Suit on policy. A fire insurance policy shall contain a provision as follows:

Â Â Â Â Â  "No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within 24 months next after inception of the loss." [Formerly 743.660; 1991 c.437 Â§1]

Â Â Â Â Â  742.242 Subrogation. A fire insurance policy shall contain a provision as follows: "This company may require from the insured an assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this company." [Formerly 743.663]

Â Â Â Â Â  742.244 Coverage for loss from nuclear reaction or radiation. Insurers issuing the standard fire insurance policy pursuant to ORS 742.202 are authorized to affix thereto or include therein a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, all whether directly or indirectly resulting from an insured peril under said policy. However, nothing contained in this section shall be construed to prohibit the attachment to any such policy of an indorsement or indorsements specifically assuming coverage for loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination. [Formerly 744.125 and then 743.666]

Â Â Â Â Â  742.246 Other fire insurance policy provisions permitted. (1) A fire insurer may add to the provisions required by ORS 742.202 other conditions, provisions and agreements not in conflict with law or contrary to public policy.

Â Â Â Â Â  (2) Any provision restricting or abridging the rights of the insured under the policy must be preceded by a sufficiently explanatory title printed or written in type not smaller than eight-point capital letters.

Â Â Â Â Â  (3) This section applies only to standard fire insurance policies as described in ORS 742.202 and does not apply to any other insurance policies. [Formerly 744.130 and then 743.669; 2001 c.85 Â§2]

Â Â Â Â Â  742.248 Mutual fire insurers policyholders' liability; nonassessable policies. (1) Each person accepting a policy in a mutual fire insurer thereby becomes a member of the insurer and liable for a proportionate share of losses and operating expenses.

Â Â Â Â Â  (2) Any person or persons holding property in trust may insure the same in a mutual fire insurer, and as such trustee assume the liabilities and be entitled to the rights of a member, but shall not be personally liable upon such insurance policy.

Â Â Â Â Â  (3) A mutual fire insurer may fix the contingent and mutual liability of its members for payment of losses and expenses by a uniform rule set forth in its bylaws and policies. Such mutual liability shall not be less than twice the amount of the usual advance assessment written in the policy.

Â Â Â Â Â  (4) A mutual fire insurer that received a certificate of authority prior to September 2, 1963, and has accumulated in the regular course of business assets of not less than $200,000, of which not less than $100,000 is surplus determined as provided in the Insurance Code, may while in that condition and subject to the approval of the Director of the Department of Consumer and Business Services adopt bylaws limiting the liability of its policyholders to the premium specified in its policies. The power to issue policies with such limitation of liability continues only during the time the insurer is in such financial condition.

Â Â Â Â Â  (5) A mutual fire insurer that received a certificate of authority after September 2, 1963, and has $500,000 in surplus determined as provided in the Insurance Code, may while in that condition and subject to the approval of the director adopt bylaws limiting the liability of its policyholders to the premium specified in its policies. The power to issue policies with such limitation of liability continues only during the time the insurer is in such financial condition.

Â Â Â Â Â  (6) Every mutual fire insurer which has not limited the liability of its policyholders in accordance with subsections (4) and (5) of this section must print upon its policies such bylaws as will define the liability of a policyholder in addition to the statement required by ORS 742.036. [Formerly 744.430 and then 743.672]

Â Â Â Â Â  742.250 Mutual fire insurer's action to recover assessment. An action may be brought against any member of a mutual fire insurer who neglects or refuses to pay any assessment levied by the insurer to recover the whole amount of contingent liability with costs of the action. Execution shall issue on a judgment recovered in such an action for assessments and costs only as they accrue. [Formerly 744.440 and then 743.675]

Â Â Â Â Â  742.252 Mutual fire insurers; withdrawal of members. Any member of a mutual fire insurer may withdraw at any time by surrendering the member's policy to the insurer, giving written notice to the secretary of intention to withdraw and paying the member's share of all losses which have accrued and all assessments then due, accrued or pending. [Formerly 744.450 and then 743.678]

Â Â Â Â Â  742.254 Mutual fire insurance policy cancellation. (1) A mutual fire insurer may cancel or terminate any fire insurance policy by giving the insured five days' written notice and returning to the insured any unearned assessment computed pro rata.

Â Â Â Â Â  (2) A mutual fire insurer shall use and issue only the standard form of policy required by ORS 742.202, except that:

Â Â Â Â Â  (a) It is not required upon cancellation of the insurance policy or certificate of membership to return any part of any policy, certificate, membership or inspection fee that may have been charged.

Â Â Â Â Â  (b) Where a definite part of the amount charged has been collected for and designated as an expense assessment, it may by bylaw determine the amount of refund that shall be made from such expense assessment.

Â Â Â Â Â  (c) If it is on an assessment basis, levying assessments at such times and in such amounts as are necessary to defray its losses and expenses, it may provide by bylaw that no part of the assessments shall be returned.

Â Â Â Â Â  (d) If it is organized for the insurance of a single class of risks and the assessment charged in a flat sum, it may provide in the insurance policy that no return assessment shall be paid upon cancellation. [Formerly 744.460 and then 743.681]

CHILD CARE FACILITY

Â Â Â Â Â  742.260 Cancellation of homeowner or fire policy; coverage for child care; definition. (1) An insurer offering homeowner or renter liability or fire insurance may not cancel or refuse to issue or renew a policy on a private home solely on the basis that the policyholder operates a child care facility if the policyholder is registered or certified pursuant to ORS 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (2) A homeowner or renter liability or fire insurance policy may not provide coverage for losses arising out of or in connection with child care provided by a registered or certified child care facility. Coverage for losses arising out of or in connection with child care by a registered or certified child care facility may be provided only by a separate policy or indorsement for which premiums are assessed and paid.

Â Â Â Â Â  (3) As used in this section, "child care facility" has the meaning given in ORS 657A.250. [1995 c.685 Â§2; 1999 c.743 Â§23]

HOME PROTECTION INSURANCE

Â Â Â Â Â  742.280 Home protection insurance; rules. (1) A home protection policy shall specify:

Â Â Â Â Â  (a) The home, home components and personal property relating to the home or its components that are covered by the policy.

Â Â Â Â Â  (b) The exclusions to and limitations on the coverage.

Â Â Â Â Â  (c) The period during which the policy will be in effect and the renewal terms, if any.

Â Â Â Â Â  (d) The particulars regarding the performance of services, if any, by or on behalf of the insurer, including but not necessarily limited to the following:

Â Â Â Â Â  (A) The kinds of services to be performed by or on behalf of the insurer, and the terms and conditions of the performance.

Â Â Â Â Â  (B) The service fee or deductible amount, if any, to be charged for the services.

Â Â Â Â Â  (C) All limitations regarding the performance of services, including any restrictions on the time period during which, or geographical area within which, services may be requested or will be performed.

Â Â Â Â Â  (D) A statement that services will be performed upon the insured's telephoned request to the insurer, without any requirement that a claim form or service application be filed before service is performed.

Â Â Â Â Â  (E) A representation that services will be initiated by or under the direction of the insurer within 48 hours after request is made for services.

Â Â Â Â Â  (e) All other provisions which are required by the Insurance Code or by rules issued by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A home protection policy shall be noncancellable during the term for which it is originally written, except for nonpayment of the premium charge for the policy or for fraud or misrepresentation of facts material to the issuance of the policy. However, a policy providing coverage while the subject home is being offered for sale is cancellable in accordance with the policy provisions if no sale is made. A home protection policy is not renewable unless its terms provide otherwise.

Â Â Â Â Â  (3) The director may adopt rules regarding home protection policies in order to protect the interests of persons affected by the policy contract. The director may not adopt rules specifying the home components or related personal property which must be covered by a home protection policy, except to the extent necessary to:

Â Â Â Â Â  (a) Obtain fairness in the exclusions from coverage; or

Â Â Â Â Â  (b) Avoid illusory coverage caused by the nature or extent of the exclusions from coverage. [Formerly 743.690]

MORTGAGE INSURANCE

Â Â Â Â Â  742.282 Limitations on issuance of mortgage insurance. (1) No mortgage insurer shall provide insurance with respect to an obligation which exceeds, solely or in combination with liens existing at the time the insured loan is made:

Â Â Â Â Â  (a) Ninety-five percent of the fair market value of the securing property at the time the loan is made, or such higher percentage as may be authorized by the Director of the Department of Consumer and Business Services and permitted by the insurer's domicile, if the obligation insured is secured by a mortgage, deed of trust or other instrument constituting a first lien or first charge.

Â Â Â Â Â  (b) Ninety percent of the fair market value of the securing property at the time the loan is made, or such higher percentage as may be authorized by the director and permitted by the insurer's domicile, if the obligation insured is secured by a mortgage, deed of trust or other instrument constituting a junior lien or junior charge. In determining the 90 percent limitation, the full amount of a line of credit to be secured by a junior lien shall be considered the amount of the loan.

Â Â Â Â Â  (2) A mortgage insurer at its option may limit its coverage net of reinsurance to a maximum of 25 percent of the amount of the obligation insured if the obligation insured is secured by a mortgage, deed of trust or other instrument constituting a first lien or first charge. In such event, the mortgage insurer may, in lieu of acquiring title to the property securing the obligation and paying the entire obligation, elect to pay its coverage percent of the obligation. In computing the aggregate amount of insured obligations under ORS 731.516, only the percent of the coverage net of reinsurance on the insured obligation shall be included in the aggregate amount.

Â Â Â Â Â  (3) A mortgage insurer may insure an obligation secured by a mortgage, deed of trust or other instrument constituting a junior lien or junior charge, subject to the following provisions:

Â Â Â Â Â  (a) The mortgage insurer shall limit its coverage net of reinsurance to a maximum of 25 percent of the amount of the obligation insured and all liens existing at the time the insured loan is made. In computing the aggregate amount of insured obligations under ORS 731.516, only the percent of the coverage net of reinsurance shall be included in the aggregate amount.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the mortgage insurer may elect to insure a portfolio of loans secured by instruments constituting a junior lien on real estate, provided that the total amount at risk in any one portfolio shall not at any time exceed 20 percent of the original principal mortgage loans insured.

Â Â Â Â Â  (c) In lieu of acquiring title to the property securing an obligation to which this subsection applies and paying the entire obligation, the mortgage insurer may elect to pay its coverage percent of the obligation.

Â Â Â Â Â  (4) A mortgagor shall not be required to pay, directly or indirectly, the cost of mortgage insurance on a loan secured by a junior lien when the indebtedness evidencing that loan, combined with all existing mortgage loan amounts at the time the loan is made, is less than 60 percent of the fair market value of the real estate at the time the junior loan is made. No mortgagee or financial institution shall be required to obtain mortgage insurance or junior lien mortgage insurance by reason of this section.

Â Â Â Â Â  (5) No mortgage insurer shall issue a policy of lease insurance with respect to real property not improved by a building or buildings designed to be occupied for industrial or commercial purposes. [Formerly 746.030 and then 743.705; 1991 c.67 Â§197; 1995 c.582 Â§2]

Â Â Â Â Â  742.284 Insured obligations as legal investments and securities for deposit. (1) Obligations insured by mortgage insurance policies issued in conformity with the Insurance Code shall be legal investments for all trust funds held by any executor, administrator, conservator, trustee or other person or corporation holding trust funds, and also for the funds of banks, banking institutions and trust companies, and shall be accepted by this state and its officers and officials as securities constituting any part of any fund or deposit required by law to be made with this state, or any officer or official thereof, by any trust company doing business in this state. All premiums required to be paid according to the terms of any such mortgage insurance policy may be charged to or paid out of the income from the obligations covered thereby. In the case of such fund or deposit required by law, such obligations must constitute a first lien on real property that is worth at least double the amount of such lien.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section with respect to legal investments for funds shall also apply to obligations not so insured if:

Â Â Â Â Â  (a) The obligation constitutes a first lien upon a marketable title to real property;

Â Â Â Â Â  (b) There exists a lease insurance policy covering the property securing the obligation, issued in conformity with the Insurance Code;

Â Â Â Â Â  (c) The aggregate lease payments so insured exceeds the amount of the obligation; and

Â Â Â Â Â  (d) The insurer is legally bound to remit all lease insurance proceeds directly to the owner of the obligation. [Formerly 746.080 and then 743.708]

Â Â Â Â Â  742.286 Mortgage insurance; who may write. All policies and contracts of insurance covering liens or security interests in real property shall be written by authorized mortgage insurers. No other class of insurer may write any form of mortgage insurance. [Formerly 743.711]

Â Â Â Â Â  742.300 [Formerly 743.720; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  742.302 [Formerly 743.723; repealed by 1993 c.265 Â§14]

SURETY INSURANCE

Â Â Â Â Â  742.350 Bonds, undertakings and other obligations required by law may be executed by surety insurers. (1) Whenever any bond, undertaking, recognizance, or other obligation is by law or the charter, ordinance, rules or regulations of any municipality, board, body, organization, court, judge or public officer required or permitted to be made, given, tendered or filed with surety or sureties, and whenever the performance of any act, duty or obligation, or the refraining from any act is required or permitted to be guaranteed, such bond, undertaking, obligation, recognizance or guaranty may be executed by an authorized surety insurer.

Â Â Â Â Â  (2) The execution by such an insurer of any such obligation is in all respects a full and complete compliance with every requirement that it be executed by one surety, or by one or more sureties, or that such sureties be residents or householders, or freeholders, or either or both, or possess any other qualification.

Â Â Â Â Â  (3) A surety insurer may be required to justify as surety. It shall be sufficient justification for such surety insurer when examined as to its qualifications to exhibit the certificate of authority issued to it by the Director of the Department of Consumer and Business Services or a certified copy thereof. [Formerly 747.080 and then 743.732]

Â Â Â Â Â  742.352 Reimbursement of private persons required to give bond, letter of credit or other obligation. Any receiver, assignee, guardian, conservator, trustee, executor, administrator or other fiduciary, required by law or the order of any court or judge to give a bond, letter of credit or other obligation as such, may include as a part of the lawful expense of executing the trust, such reasonable sum paid an insurer for becoming surety on the bond or an issuer of a letter of credit as may be allowed by the court in which, or judge before whom, the person is required to account. Such sum shall not exceed one percent per annum of the amount of the bond or letter of credit. [Formerly 747.100 and then 743.735; 1991 c.331 Â§129]

Â Â Â Â Â  742.354 Reimbursement of public officials required to give bond or letter of credit. Any state, county or municipal officer or officer of any school district, public board or public commission within this state, or any deputy employed in the office of any such official, who is required by law, ordinance, regulation or public policy to give a bond or letter of credit for the faithful performance of duties, shall be allowed a reasonable sum paid a surety insurer for becoming surety on the bond, or paid to a letter of credit issuer for issuing a letter of credit. Such sum shall not exceed one-half of one percent per annum of the amount of the bond or letter of credit. Such premium or fee shall be paid out of the proper state, county, municipal, district, board or commission funds. [Formerly 747.110 and then 743.738; 1991 c.331 Â§130]

Â Â Â Â Â  742.356 Surety insurer may take measures to reduce risk of loss. (1) Any surety insurer may contract for and receive and hold on deposit and in trust property of any kind as collateral security on any policy of guaranty or suretyship executed by it. The insurer may manage, realize on and dispose of the property so received and held on deposit as may be agreed to between it and the person making the deposit.

Â Â Â Â Â  (2) Any receiver, assignee, guardian, conservator, trustee, executor, administrator or other fiduciary or party from whom a policy of guaranty or suretyship is by law required or permitted may agree and arrange with the surety insurer for the deposit for safekeeping of any or all moneys, assets and other property for which the person is or may be responsible in a bank, savings bank, safe deposit or trust company authorized by law to do business as such, in such manner as to prevent the withdrawal or alienation of such money, assets or other property, or any part thereof, without the written consent of the surety insurer or an order of a court of competent jurisdiction or a judge thereof made on such notice to the surety insurer as the court or judge may direct.

Â Â Â Â Â  (3) Generally, it shall be lawful for a surety insurer to enter into any contract of indemnity or security with any person if such contract is not otherwise prohibited by law or against public policy. [Formerly 747.130 and then 743.741]

Â Â Â Â Â  742.358 Release of surety on official bonds by action of obligee. (1) Any official whose duty it is to approve any bond or undertaking given in favor of the state or any county, city, school district, drainage or irrigation district, board or commission within the state may cancel the bond or undertaking by serving written notice of its election so to do upon the principal and surety or sureties on such bond or undertaking 10 days before it desires the cancellation of the obligation to take effect.

Â Â Â Â Â  (2) The official at the time of serving such notice shall also file with the officer or official occupying the position of secretary or clerk of the state, county, city, school district, drainage or irrigation district, board or commission, as the case may be, at the regular place of business of such secretary or clerk, a certified copy of such notice. At the expiration of 10 days from the filing of such notice, the surety or sureties upon such bond or undertaking shall be discharged from further liability thereon. [Formerly 747.140 and then 743.744]

Â Â Â Â Â  742.360 Release of surety on bond of public official by action of surety. (1) The surety or sureties on the bond of any public official in this state shall be released from any future liability thereon upon giving notice of election to be released as provided in this section.

Â Â Â Â Â  (2) A surety desiring to be released from liability on the bond of any state officer may file with the Governor or Secretary of State 30 days before the surety desires the release to take effect, a notice in writing, duly subscribed by the surety or someone in behalf of the surety, setting forth the name and office of the person for whom the surety is surety, the amount for which the surety is liable as such, and the desire of the surety to be released from further liability on account thereof. A duplicate of such notice shall also be served personally on the officer unless the officer has left this state, in which case it may be served by publication for 20 days in some newspaper printed at the seat of government, or if none is printed there, then in such newspaper as shall be designated by the Governor or Secretary of State.

Â Â Â Â Â  (3) A surety desiring to be released from liability on the bond of any county officer may file and serve a similar notice. The notice, except when it concerns the county clerk personally, shall be filed with the county clerk. When the county clerk is personally concerned the notice shall be filed with the county treasurer.

Â Â Â Â Â  (4) A surety desiring to be released from liability on the bond of any city officer may file and serve a similar notice with the city clerk or mayor.

Â Â Â Â Â  (5) A surety desiring to be released from any other official bond or undertaking shall file and serve a similar notice with the officer, person or authority whose duty it is to approve such bonds.

Â Â Â Â Â  (6) A notice which under this section may be served by publication may be published in a newspaper in the same county or, if no newspaper is published therein, then in an adjoining or other county, without any order from any court or other authority. In all cases for which publication is provided, a printed or written notice posted in at least three conspicuous places in the county for the time specified shall be deemed legal notice thereof. [Formerly 747.150 and then 743.747]

Â Â Â Â Â  742.362 Release of surety on depository bond; provision required in such bonds. (1) A surety wishing to terminate the liability undertaken upon any bank depository bond or undertaking given to guarantee the safekeeping and return of any public moneys deposited in the bank may do so by giving notice of election so to do to the principal and to the official whose duty it is to approve such bond or undertaking. A surety is released from any future liability upon any such depository bond or undertaking at the expiration of 30 days after the giving of such notice.

Â Â Â Â Â  (2) Where the form of depository bond or undertaking given to protect any public moneys is prescribed by statute or regulation the right to cancel such bond or undertaking shall be expressed in such bonds or undertakings by adding a paragraph to the prescribed form in substantially the following form: "The above-named surety shall have the right to terminate any future liability hereunder by serving written notice of election so to do upon the principal and (here insert the official title of the state or county treasurer, or other officials whose duty it is to approve such bond), and thereupon the said surety shall be discharged from any future liability hereunder for any default of the said principal occurring after the expiration of 30 days from and after the service of such notice." The purpose of such cancellation privilege is to afford the surety a means of obtaining definite release from its liability.

Â Â Â Â Â  (3) Any official or officials whose duty it is to approve any bank depository bond given to protect the deposits of any official moneys, on the official's own motion or upon written request from any bank in whose behalf such a bond is issued, may terminate the future liability on the bond by giving notice to the surety of elections so to do. Thereupon the surety shall be discharged from any future liability upon any such depository bond for any default of the principal occurring after the expiration of 30 days from and after the service of such notice. [Formerly 743.750]

Â Â Â Â Â  742.364 Fixing amount of new bond after release from original. Whenever a notice is filed, or filed and served, as provided in ORS 742.358, 742.360 and 742.362, or received after mailed as provided in ORS 742.366, the proper authority shall prescribe the penalty or amount in which a new or additional bond or undertaking shall be filed. If no such order is made the new or additional bond or undertaking shall be executed for the same amount as the original. [Formerly 747.170 and then 743.753]

Â Â Â Â Â  742.366 Cancellation of bond by surety. (1) As used in this section:

Â Â Â Â Â  (a) "Bond" means any undertaking, recognizance or other obligation required by statute, ordinance or regulation to be executed by a surety and given to a public body by any person as a condition to the granting of a permit, license or franchise by a public body.

Â Â Â Â Â  (b) "Public body" means the state and any department, agency, board or commission of the state, any city, county, school district or other political subdivision or municipal or public corporation, any instrumentality thereof and any court.

Â Â Â Â Â  (2) The surety may cancel a bond by sending notice of cancellation by registered or certified mail to the public body with which the bond is filed and to the principal at the principal's address of record with the surety. Such cancellation takes effect on the date specified in the notice but not earlier than the 30th day after the date of mailing. The surety shall have no liability under the bond for an act or default occurring after the effective date of such cancellation.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a statute, ordinance, regulation or the provisions of a bond may provide procedures for release of surety on a bond. [Formerly 743.755]

Â Â Â Â Â  742.368 Surety insurer may not deny power to execute bond; construction of policies. A surety insurer executing any bond or undertaking under the provisions of the Insurance Code is estopped in any proceeding, to deny its corporate power to execute such bond or undertaking or to assume such liability, and all such bonds or undertakings shall in any action be construed by the rules applicable to insurance policies and indemnity contracts. [Formerly 747.180 and then 743.756]

Â Â Â Â Â  742.370 Bond construed as including omitted statutory provisions. Whenever any person is required by the provisions of any statute to give a bond to this state or any of its political subdivisions and the statute requires to be included therein any specific provisions, the bond shall have the same legal effect as though such provisions were included therein, although such provisions were omitted. [Formerly 747.190 and then 743.759]

Â Â Â Â Â  742.372 Guaranteed arrest bond certificate. As used in ORS 742.374 and 742.376, "guaranteed arrest bond certificate" means any printed certificate which:

Â Â Â Â Â  (1) Is issued by an automobile club or automobile association to any of its members;

Â Â Â Â Â  (2) Is signed by the member to whom it is issued; and

Â Â Â Â Â  (3) Contains a printed statement that the automobile club or automobile association and a named surety insurer guarantee the appearance of the member whose signature appears on the certificate and that, if the member does not make the appearance in court to guarantee which the certificate is posted, they will pay in an amount not to exceed $1,000 any fine or forfeiture imposed against the individual. [Formerly 747.082 and then 743.762]

Â Â Â Â Â  742.374 Surety may issue guaranteed arrest bond certificate not to exceed $1,000. Upon compliance with ORS 742.376, any authorized domestic or foreign surety insurer may become surety in an amount not to exceed $1,000 with respect to any unexpired guaranteed arrest bond certificate that is issued by an automobile club or association. [Formerly 747.084 and then 743.765]

Â Â Â Â Â  742.376 Requirements to issue guaranteed arrest bond certificate. To become surety under ORS 742.374 with respect to an unexpired guaranteed arrest bond certificate that is accepted during any year under ORS 810.320, the surety insurer shall file with the Director of the Department of Consumer and Business Services on a form prescribed by the director an undertaking so to become surety for that year. The undertaking shall state:

Â Â Â Â Â  (1) The name and address of each automobile club or automobile association with respect to any guaranteed arrest bond certificate of which the surety insurer undertakes to be surety; and

Â Â Â Â Â  (2) The unqualified obligation of the surety insurer to pay the fine or forfeiture in an amount not to exceed $1,000 with respect to any individual who:

Â Â Â Â Â  (a) Posts an unexpired guaranteed arrest bond certificate with respect to which under this section the surety insurer has undertaken to be surety; and

Â Â Â Â Â  (b) Fails to make the appearance in court to guarantee which the guaranteed arrest bond certificate was posted. [Formerly 747.086 and then 743.768]

REIMBURSEMENT INSURANCE FOR SERVICE CONTRACTS

Â Â Â Â Â  742.390 Reimbursement insurance policy; contents; definitions. (1) A reimbursement insurance policy insuring service contracts issued, sold or offered for sale in this state shall conspicuously state that, upon failure of the obligor to perform under the contract, the insurer that issued the policy shall pay on behalf of the obligor any sums the obligor is legally obligated to pay or shall provide the service that the obligor is legally obligated to perform according to the obligor's contractual obligations under the service contracts issued by the obligor.

Â Â Â Â Â  (2) For purposes of this section and ORS 742.392:

Â Â Â Â Â  (a) "Obligor" has the meaning given in ORS 646.265.

Â Â Â Â Â  (b) A "reimbursement insurance policy" is a policy of insurance providing reimbursement coverage for all obligations and liabilities under the terms of the service contract issued by the obligor including claims against the obligor for return of the unearned purchase price of the service contract.

Â Â Â Â Â  (c) "Service contract" has the meaning given in ORS 646.267. [1995 c.801 Â§7]

Â Â Â Â Â  Note: 742.390 and 742.392 were added to and made a part of the Insurance Code by legislative action but were not added to or made a part of ORS chapter 742 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  742.392 Termination of reimbursement insurance policy. An insurer that issues a reimbursement insurance policy shall not terminate the policy until a notice of termination has been mailed or delivered to the Director of the Department of Consumer and Business Services. The notice of termination shall be mailed or delivered to the director at least 30 days prior to the date of termination. The termination of a reimbursement insurance policy shall not reduce the issuer's responsibility for service contracts sold by or on behalf of obligors prior to the date of the termination. [1995 c.801 Â§8]

Â Â Â Â Â  Note: See note under 742.390.

MEDICAL MALPRACTICE INSURANCE

Â Â Â Â Â  742.400 Insurers to report medical malpractice claims to licensing board. (1) As used in this section, "claim" means:

Â Â Â Â Â  (a) A written request for payment for injury alleged to have been caused by professional negligence that is made by or on behalf of the injured person to an insurer; or

Â Â Â Â Â  (b) A written notification to an insurer by an insured that a person has requested payment from the insured for injury alleged to have been caused by professional negligence.

Â Â Â Â Â  (2) Any insurer that issues or underwrites professional liability insurance in this state to any physician or podiatric physician and surgeon licensed by the Board of Medical Examiners for the State of Oregon, to any optometrist registered by the Oregon Board of Optometry, to any dentist or dental hygienist licensed by the Oregon Board of Dentistry or to any naturopath licensed by the Board of Naturopathic Examiners shall report any claim against the insured for alleged professional negligence to the appropriate licensing board within 30 days after receiving notice of the claim from the insured or any other person.

Â Â Â Â Â  (3) The report required by subsection (2) of this section shall be kept confidential by all persons who make or receive it until the case is settled or closed and shall include:

Â Â Â Â Â  (a) The name of the insured;

Â Â Â Â Â  (b) The name of the person making the claim;

Â Â Â Â Â  (c) The reason or reasons for which the claim is made; and

Â Â Â Â Â  (d) Any additional information the Director of the Department of Consumer and Business Services considers necessary.

Â Â Â Â Â  (4) Any insurer required to report to a board under this section shall also be required to advise the appropriate licensing board of any settlements, awards or judgments against a physician, optometrist, dentist or dental hygienist or naturopath within 30 days after the date of the settlement, award or judgment.

Â Â Â Â Â  (5) The appropriate board shall provide copies of all reports required by subsections (2) and (4) of this section to each health care facility licensed under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463 that employs or grants staff privileges to the person against whom the claim was filed. [Formerly 743.780 and then 743.770; 1991 c.401 Â§7; 1997 c.131 Â§3]

Â Â Â Â Â  742.405 Conditions for issuance of medical malpractice insurance. (1) No insurer may require membership in a professional association as a condition of issuance of medical malpractice insurance to a physician. However, nothing in this subsection prohibits an insurer from requiring as a condition of coverage of a nonmember that the nonmember agrees to be subject to reasonable risk management, loss control or other similar programs and conditions to which members are subject, whether imposed by the insurer or the association.

Â Â Â Â Â  (2) No insurer who issues medical malpractice insurance to a physician may assess any surcharge or offer any discount to the physician based on whether or not the physician is a member of a professional association.

Â Â Â Â Â  (3) For purposes of this section, joint underwriting associations and risk retention groups shall be considered insurers. [Formerly 743.771]

Â Â Â Â Â  Note: 742.405 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 742 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

MOTOR VEHICLE LIABILITY INSURANCE

(Issuance of Insurance Card)

Â Â Â Â Â  742.447 Insurance card. Every insurer that issues motor vehicle insurance that is designed to meet either the financial or future responsibility requirements of ORS chapter 806 shall issue with the policy a card that shows the effective date and the expiration date of the insurance. [1993 c.746 Â§1]

Â Â Â Â Â  Note: 742.447 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 742 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Generally)

Â Â Â Â Â  742.449 Prohibition on assignment to high risk category on certain grounds. An insurer issuing motor vehicle liability insurance policies in this state may not assign an insured or applicant for insurance to a higher risk category than the person would otherwise be assigned to solely because the person has:

Â Â Â Â Â  (1) Let a prior motor vehicle liability policy lapse, unless the person was in violation of ORS 806.010 at any time after the prior policy lapsed; or

Â Â Â Â Â  (2) Had driving privileges suspended pursuant to ORS 809.280 (7) or (9) if the suspension is based on a nondriving offense. [1989 c.419 Â§2; 1991 c.860 Â§6]

Â Â Â Â Â  742.450 Contents of motor vehicle liability policy; permitted exclusions. (1) Every motor vehicle liability insurance policy issued for delivery in this state shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability.

Â Â Â Â Â  (2) Every motor vehicle liability insurance policy issued for delivery in this state shall contain an agreement or indorsement stating that, as respects bodily injury and death or property damage, or both, the insurance provides either:

Â Â Â Â Â  (a) The coverage described in ORS 806.070 and 806.080; or

Â Â Â Â Â  (b) The coverage described in ORS 806.270.

Â Â Â Â Â  (3) The agreement or indorsement required by subsection (2) of this section shall also state that the insurance provided is subject to all the provisions of the Oregon Vehicle Code relating to financial responsibility requirements as defined in ORS 801.280 or future responsibility filings as defined in ORS 801.290, as appropriate.

Â Â Â Â Â  (4) Every motor vehicle liability insurance policy issued for delivery in this state shall provide liability coverage to at least the limits specified in ORS 806.070.

Â Â Â Â Â  (5) Every motor vehicle liability insurance policy issued for delivery in this state shall provide liability coverage, up to the limits of coverage under the policy for a vehicle owned by the named insured, for the operation by the named insured of a motor vehicle provided to the named insured, without regard to whether the named insured is charged for the use of the motor vehicle, if:

Â Â Â Â Â  (a) The motor vehicle is provided to the named insured by a person engaged in the business of repairing or servicing motor vehicles; and

Â Â Â Â Â  (b) The motor vehicle is provided to the named insured as a temporary replacement vehicle while the named insured's vehicle is being repaired or serviced.

Â Â Â Â Â  (6) A motor vehicle liability insurance policy issued for delivery in this state may exclude by name from coverage required by subsection (2)(a) of this section any person other than the named insured, for any of the reasons stated in subsection (7) of this section. When an insurer excludes a person as provided by this subsection, the insurer shall obtain a statement or indorsement, signed by each of the named insureds, that the policy will not provide any coverage required by subsection (2)(a) of this section when the motor vehicle is driven by any named excluded person.

Â Â Â Â Â  (7) A person may be excluded from coverage under a motor vehicle liability insurance policy as provided in subsection (6) of this section:

Â Â Â Â Â  (a) Because of the driving record of the person. The Director of the Department of Consumer and Business Services by rule may establish restrictions on the use of the driving record in addition to other restrictions established by law.

Â Â Â Â Â  (b) Because of any reason or set of criteria established by the director by rule. [Formerly 486.541 and then 743.776; 1991 c.768 Â§3; 1999 c.438 Â§2]

Â Â Â Â Â  742.454 Liabilities that need not be covered. The motor vehicle liability insurance policy required by ORS 806.010, 806.060, 806.080, 806.240 or 806.270 need not insure any liability under any workers' compensation law; nor any liability on account of bodily injury to or death of an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of a vehicle; nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured. [Formerly 486.546 and then 743.778]

Â Â Â Â Â  742.456 When insurer's liability accrues; nonforfeiture provisions. The liability of an insurer with respect to the motor vehicle liability insurance policy required by ORS 806.060, 806.240 or 806.270 shall become absolute whenever injury or damage covered by the policy occurs. The policy may not be canceled or annulled as to such liability by any agreement between the insurer and the insured after the occurrence of the injury or damage. No statement made by the insured or on behalf of the insured and in violation of the policy shall defeat or void the policy. This section does not apply to motor vehicle liability insurance policies other than those required in connection with ORS 806.060, 806.240 or 806.270. [Formerly 486.551 and then 743.779]

Â Â Â Â Â  742.458 General provisions governing liability policies. Every motor vehicle liability insurance policy shall be subject to the following provisions, which need not be contained therein:

Â Â Â Â Â  (1) The policy, the written application therefor, if any, and any rider or indorsement that does not conflict with the laws relating to motor vehicle liability insurance policies shall constitute the entire contract between the parties.

Â Â Â Â Â  (2) The satisfaction by the insured of a judgment for injury or damage shall not be a condition precedent to the right or duty of the insurer to make payment on account of such injury or damage.

Â Â Â Â Â  (3) Any binder issued pending the issuance of a motor vehicle liability insurance policy shall be deemed to fulfill the requirements for such a policy. [Formerly 486.556 and then 743.781]

Â Â Â Â Â  742.460 Insurer's right to provide for reimbursement and proration. Any motor vehicle liability insurance policy may provide that the insured shall reimburse the insurer for any payment the insurer would not have been obligated to make under the terms of the policy except for the provisions of ORS 742.450 to 742.464, 806.080 and 806.270 and it may further provide for the prorating of the insurance thereunder with other valid and collectible insurance. [Formerly 486.561 and then 743.782; 1995 c.79 Â§363]

Â Â Â Â Â  742.462 Insurer's right to settle claims. The insurer shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in respect to a motor vehicle liability insurance policy. [Formerly 486.564 and then 743.784]

Â Â Â Â Â  742.464 Excess coverage permitted; combining policies to meet requirements. Any policy which grants the coverage required for a motor vehicle liability insurance policy under ORS 742.450, 806.080 and 806.270 may also grant any lawful coverage in excess of or in addition to the required coverage, and such excess or additional coverage shall not be subject to the provisions of ORS 742.031, 742.400 and 742.450 to 742.464. With respect to a policy which grants such excess or additional coverage only that part of the coverage which is required by ORS 806.080 and 806.270 is subject to the requirements of those sections. [Formerly 486.566 and then 743.785]

Â Â Â Â Â  742.466 Disputes over coverage for physical damage; independent appraisal; rules. (1) In the event of a dispute between the insurer and insured under a motor vehicle liability policy concerning coverage for physical damage, if the policy contains a provision authorizing the insured to obtain an independent appraisal by a disinterested party of the physical damage, that provision shall apply.

Â Â Â Â Â  (2) If a motor vehicle liability policy does not contain a provision described in subsection (1) of this section, then notwithstanding any other provision of the policy, any resolution of the dispute shall be subject to rules adopted by the Director of the Department of Consumer and Business Services. [Formerly 743.840]

Â Â Â Â Â  742.468 Certain policies not considered motor vehicle liability policies. For purposes of statutes mandating kinds or amounts of coverage that motor vehicle liability policies must contain, the following shall not be considered motor vehicle liability policies:

Â Â Â Â Â  (1) Comprehensive general liability policies.

Â Â Â Â Â  (2) Excess liability policies.

Â Â Â Â Â  (3) Umbrella liability policies. [1993 c.709 Â§10]

(Age-Based Discount)

Â Â Â Â Â  742.490 Premium reduction; conditions; application. (1) Any rate, rating plan or rating system filed with the Director of the Department of Consumer and Business Services for a motor vehicle insurance policy offering liability, personal injury protection or collision coverage, shall provide an appropriate reduction in premium charges for such coverage if:

Â Â Â Â Â  (a) The principal operator of the covered vehicle is an insured 55 years of age or older.

Â Â Â Â Â  (b) The principal operator of the covered vehicle has successfully completed, within the appropriate time as specified in this subsection, a motor vehicle accident prevention course approved by the Department of Transportation. To meet the requirements of this subsection, a course must be completed no more than three years prior to the beginning of the policy period for which the discounted rate applies if the person is less than 70 years of age at the time of taking the course or no more than two years prior to the beginning of the policy period for which the discounted rate applies if the person is 70 years of age or more at the time of taking the course.

Â Â Â Â Â  (c) There are no persons under 25 years of age who regularly operate the vehicle.

Â Â Â Â Â  (d) The vehicle is not classified for underwriting purposes as used for a business.

Â Â Â Â Â  (2) If the person qualifying for a premium reduction under subsection (1) of this section is the principal operator of two or more vehicles, the premium discount shall apply to only one vehicle. No more than one premium discount may be applied to one vehicle. [1989 c.379 Â§Â§2,4]

Â Â Â Â Â  742.492 Duration of reduction. Except as otherwise provided in this section, the premium reduction required by ORS 742.490 (1) shall be effective for an insured for a three-year period after successful completion of the approved course if the person is less than 70 years of age at the time of taking the course or for a two-year period after successful completion of an approved course if the person is 70 years of age or more at the time of taking the course. An insurer may require, as a condition of maintaining the discount, that the insured:

Â Â Â Â Â  (1) Not be involved in an accident for which the insured is at fault; and

Â Â Â Â Â  (2) Not be convicted of or plead guilty or nolo contendere to a moving traffic violation. [1989 c.379 Â§3]

Â Â Â Â Â  742.494 Certification of completion of course. Any organization offering a motor vehicle accident prevention course approved by the Department of Transportation shall issue a certificate to each person who successfully completes the course. The person shall present the certificate to an insurer to qualify for the premium discount required under ORS 742.490 (1). [1989 c.379 Â§5]

Â Â Â Â Â  742.496 Limitation on qualification for discount. No person shall receive a discount under ORS 742.490 to 742.494 if the person takes the approved course as a punishment, specified by a court or other government entity, for a moving traffic violation. [1989 c.379 Â§6]

(Uninsured Motorist Coverage)

Â Â Â Â Â  742.500 Definitions for ORS 742.500 to 742.506. As used in ORS 742.500 to 742.506:

Â Â Â Â Â  (1) "Uninsured motorist coverage" means coverage within the terms and conditions specified in ORS 742.504 insuring the insured, the heirs or legal representative of the insured for all sums which the insured or they shall be legally entitled to recover as damages for bodily injury or death caused by accident and arising out of the ownership, maintenance or use of an uninsured motor vehicle in amounts or limits not less than the amounts or limits prescribed for bodily injury or death under ORS 806.070.

Â Â Â Â Â  (2) "Motor vehicle" means every self-propelled device in, upon or by which any person or property is or may be transported or drawn upon a public highway, but does not include:

Â Â Â Â Â  (a) Devices used exclusively upon stationary rails or tracks;

Â Â Â Â Â  (b) Motor trucks as defined in ORS 801.355 that have a registration weight, as defined by ORS 803.430 of more than 8,000 pounds, when the insured has employees who operate such trucks and such employees are covered by any workers' compensation law, disability benefits law or any similar law; or

Â Â Â Â Â  (c) Farm-type tractors or self-propelled equipment designed for use principally off public highways. [Formerly 743.786]

Â Â Â Â Â  742.502 Uninsured motorist coverage; underinsurance coverage. (1) Every motor vehicle liability policy insuring against loss suffered by any natural person resulting from liability imposed by law for bodily injury or death arising out of the ownership, maintenance or use of a motor vehicle shall provide in the policy or by indorsement on the policy uninsured motorist coverage when the policy is either:

Â Â Â Â Â  (a) Issued for delivery in this state; or

Â Â Â Â Â  (b) Issued or delivered by an insurer doing business in this state with respect to any motor vehicle then principally used or principally garaged in this state.

Â Â Â Â Â  (2)(a) A motor vehicle bodily injury liability policy shall have the same limits for uninsured motorist coverage as for bodily injury liability coverage unless a named insured in writing elects lower limits. The insured may not elect limits lower than the amounts prescribed to meet the requirements of ORS 806.070 for bodily injury or death. Uninsured motorist coverage shall include underinsurance coverage for bodily injury or death caused by accident and arising out of the ownership, maintenance or use of a motor vehicle with motor vehicle liability insurance that provides recovery in an amount that is less than the insured's uninsured motorist coverage. Underinsurance benefits shall be equal to uninsured motorist coverage benefits less the amount recovered from other motor vehicle liability insurance policies.

Â Â Â Â Â  (b) If a named insured elects lower limits, the named insured shall sign a statement electing lower limits within 60 days of the time the named insured makes the election. The statement shall acknowledge that a named insured was offered uninsured motorist coverage with the limits equal to those for bodily injury liability. The statement shall contain a brief summary, which may not be construed as part of the insurance contract, of what uninsured and underinsured motorist coverages provide and shall state the price for coverage with limits equal to the named insured's bodily injury liability limits and the price for coverage with the lower limits requested by the named insured. The statement shall remain in force until rescinded in writing by a named insured or until the motor vehicle bodily injury liability limits are changed. The form of statement used to comply with this paragraph shall be approved by the Department of Consumer and Business Services.

Â Â Â Â Â  (c) A statement electing lower limits need not be signed when vehicles are either added to or subtracted from a policy or when the policy is amended, renewed, modified or replaced by the same company or group of companies under common ownership or control unless the liability limits of the policy are changed.

Â Â Â Â Â  (3) The insurer issuing such policy may offer one or more options of uninsured motorist coverage larger than the amounts prescribed to meet the requirements of ORS 806.070 and in excess of the limits provided under the policy for motor vehicle bodily injury liability insurance. Offers of uninsured motorist coverage shall include underinsurance coverage for bodily injury or death caused by accident and arising out of the ownership, maintenance or use of a motor vehicle with motor vehicle liability insurance that provides recovery in an amount that is less than the insured's uninsured motorist coverage. Underinsurance benefits shall be equal to uninsured motorist coverage benefits less the amount recovered from other motor vehicle liability insurance policies.

Â Â Â Â Â  (4) Underinsurance coverage is subject to ORS 742.504 and 742.542.

Â Â Â Â Â  (5) Uninsured motorist coverage and underinsurance coverage shall provide coverage for bodily injury or death when:

Â Â Â Â Â  (a) The limits for uninsured motorist coverage of the insured equal the limits of the liability policy of the person whose fault caused the bodily injury or death; and

Â Â Â Â Â  (b) The amount of liability insurance recovered is less than the limits for uninsured motorist coverage of the insured.

Â Â Â Â Â  (6) As used in this section and except as otherwise provided in this subsection, "amount recovered from other motor vehicle liability insurance policies" means the proceeds of liability insurance recovered by or on behalf of the injured party. Proceeds recovered on behalf of the injured party include proceeds received by the injured party's insurer as reimbursement for personal injury protection benefits provided to the injured person, proceeds received by the medical providers of the injured person and proceeds received as attorney fees on the claim of the injured person. Where applicable liability insurance policy limits are exhausted upon payment, settlement or judgment by division among two or more injured persons, "amount recovered from other motor vehicle liability insurance policies" means the proceeds that are recovered by or on behalf of the injured person but does not include any proceeds of that liability policy received by other injured persons. [Formerly 743.789; 1993 c.709 Â§11; 1997 c.808 Â§1; 2003 c.220 Â§1; 2005 c.235 Â§1]

Â Â Â Â Â  742.504 Required provisions of uninsured motorist coverage. Every policy required to provide the coverage specified in ORS 742.502 shall provide uninsured motorist coverage that in each instance is no less favorable in any respect to the insured or the beneficiary than if the following provisions were set forth in the policy. However, nothing contained in this section requires the insurer to reproduce in the policy the particular language of any of the following provisions:

Â Â Â Â Â  (1)(a) The insurer will pay all sums that the insured, the heirs or the legal representative of the insured is legally entitled to recover as general and special damages from the owner or operator of an uninsured vehicle because of bodily injury sustained by the insured caused by accident and arising out of the ownership, maintenance or use of the uninsured vehicle. Determination as to whether the insured, the insured's heirs or the insured's legal representative is legally entitled to recover such damages, and if so, the amount thereof, shall be made by agreement between the insured and the insurer, or, in the event of disagreement, may be determined by arbitration as provided in subsection (10) of this section.

Â Â Â Â Â  (b) No judgment against any person or organization alleged to be legally responsible for bodily injury, except for proceedings instituted against the insurer as provided in this policy, shall be conclusive, as between the insured and the insurer, on the issues of liability of the person or organization or of the amount of damages to which the insured is legally entitled.

Â Â Â Â Â  (2) As used in this policy:

Â Â Â Â Â  (a) "Bodily injury" means bodily injury, sickness or disease, including death resulting therefrom.

Â Â Â Â Â  (b) "Hit-and-run vehicle" means a vehicle that causes bodily injury to an insured arising out of physical contact of the vehicle with the insured or with a vehicle the insured is occupying at the time of the accident, provided:

Â Â Â Â Â  (A) The identity of either the operator or the owner of the hit-and-run vehicle cannot be ascertained;

Â Â Â Â Â  (B) The insured or someone on behalf of the insured reported the accident within 72 hours to a police, peace or judicial officer, to the Department of Transportation or to the equivalent department in the state where the accident occurred, and filed with the insurer within 30 days thereafter a statement under oath that the insured or the legal representative of the insured has a cause or causes of action arising out of the accident for damages against a person or persons whose identities are unascertainable, and setting forth the facts in support thereof; and

Â Â Â Â Â  (C) At the insurer's request, the insured or the legal representative of the insured makes available for inspection the vehicle the insured was occupying at the time of the accident.

Â Â Â Â Â  (c) "Insured," when unqualified and when applied to uninsured motorist coverage, means:

Â Â Â Â Â  (A) The named insured as stated in the policy and any person designated as named insured in the schedule and, while residents of the same household, the spouse of any named insured and relatives of either, provided that neither the relative nor the spouse is the owner of a vehicle not described in the policy and that, if the named insured as stated in the policy is other than an individual or husband and wife who are residents of the same household, the named insured shall be only a person so designated in the schedule;

Â Â Â Â Â  (B) Any child residing in the household of the named insured if the insured has performed the duties of a parent to the child by rearing the child as the insured's own although the child is not related to the insured by blood, marriage or adoption; and

Â Â Â Â Â  (C) Any other person while occupying an insured vehicle, provided the actual use thereof is with the permission of the named insured.

Â Â Â Â Â  (d) "Insured vehicle," except as provided in paragraph (e) of this provision, means:

Â Â Â Â Â  (A) The vehicle described in the policy or a newly acquired or substitute vehicle, as each of those terms is defined in the public liability coverage of the policy, insured under the public liability provisions of the policy; or

Â Â Â Â Â  (B) A nonowned vehicle operated by the named insured or spouse if a resident of the same household, provided that the actual use thereof is with the permission of the owner of the vehicle and the vehicle is not owned by nor furnished for the regular or frequent use of the insured or any member of the same household.

Â Â Â Â Â  (e) "Insured vehicle" does not include a trailer of any type unless the trailer is a described vehicle in the policy.

Â Â Â Â Â  (f) "Occupying" means in or upon or entering into or alighting from.

Â Â Â Â Â  (g) "Phantom vehicle" means a vehicle that causes bodily injury to an insured arising out of a motor vehicle accident that is caused by a vehicle that has no physical contact with the insured or the vehicle the insured is occupying at the time of the accident, provided:

Â Â Â Â Â  (A) The identity of either the operator or the owner of the phantom vehicle cannot be ascertained;

Â Â Â Â Â  (B) The facts of the accident can be corroborated by competent evidence other than the testimony of the insured or any person having an uninsured motorist claim resulting from the accident; and

Â Â Â Â Â  (C) The insured or someone on behalf of the insured reported the accident within 72 hours to a police, peace or judicial officer, to the Department of Transportation or to the equivalent department in the state where the accident occurred, and filed with the insurer within 30 days thereafter a statement under oath that the insured or the legal representative of the insured has a cause or causes of action arising out of the accident for damages against a person or persons whose identities are unascertainable, and setting forth the facts in support thereof.

Â Â Â Â Â  (h) "State" includes the District of Columbia, a territory or possession of the United States and a province of Canada.

Â Â Â Â Â  (i) "Stolen vehicle" means an insured vehicle that causes bodily injury to the insured arising out of a motor vehicle accident if:

Â Â Â Â Â  (A) The vehicle is operated without the consent of the insured;

Â Â Â Â Â  (B) The operator of the vehicle does not have collectible motor vehicle bodily injury liability insurance;

Â Â Â Â Â  (C) The insured or someone on behalf of the insured reported the accident within 72 hours to a police, peace or judicial officer or to the equivalent department in the state where the accident occurred; and

Â Â Â Â Â  (D) The insured or someone on behalf of the insured cooperates with the appropriate law enforcement agency in the prosecution of the theft of the vehicle.

Â Â Â Â Â  (j) "Uninsured vehicle," except as provided in paragraph (k) of this provision, means:

Â Â Â Â Â  (A) A vehicle with respect to the ownership, maintenance or use of which there is no collectible motor vehicle bodily injury liability insurance, in at least the amounts or limits prescribed for bodily injury or death under ORS 806.070 applicable at the time of the accident with respect to any person or organization legally responsible for the use of the vehicle, or with respect to which there is collectible bodily injury liability insurance applicable at the time of the accident but the insurance company writing the insurance denies coverage or the company writing the insurance becomes voluntarily or involuntarily declared bankrupt or for which a receiver is appointed or becomes insolvent. It shall be a disputable presumption that a vehicle is uninsured in the event the insured and the insurer, after reasonable efforts, fail to discover within 90 days from the date of the accident, the existence of a valid and collectible motor vehicle bodily injury liability insurance applicable at the time of the accident.

Â Â Â Â Â  (B) A hit-and-run vehicle.

Â Â Â Â Â  (C) A phantom vehicle.

Â Â Â Â Â  (D) A stolen vehicle.

Â Â Â Â Â  (k) "Uninsured vehicle" does not include:

Â Â Â Â Â  (A) An insured vehicle, unless the vehicle is a stolen vehicle;

Â Â Â Â Â  (B) A vehicle that is owned or operated by a self-insurer within the meaning of any motor vehicle financial responsibility law, motor carrier law or any similar law;

Â Â Â Â Â  (C) A vehicle that is owned by the United States of America, Canada, a state, a political subdivision of any such government or an agency of any such government;

Â Â Â Â Â  (D) A land motor vehicle or trailer, if operated on rails or crawler-treads or while located for use as a residence or premises and not as a vehicle;

Â Â Â Â Â  (E) A farm-type tractor or equipment designed for use principally off public roads, except while actually upon public roads; or

Â Â Â Â Â  (F) A vehicle owned by or furnished for the regular or frequent use of the insured or any member of the household of the insured.

Â Â Â Â Â  (L) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, but does not include devices moved by human power or used exclusively upon stationary rails or tracks.

Â Â Â Â Â  (3) This coverage applies only to accidents that occur on and after the effective date of the policy, during the policy period and within the United States of America, its territories or possessions, or Canada.

Â Â Â Â Â  (4)(a) This coverage does not apply to bodily injury of an insured with respect to which the insured or the legal representative of the insured shall, without the written consent of the insurer, make any settlement with or prosecute to judgment any action against any person or organization who may be legally liable therefor.

Â Â Â Â Â  (b) This coverage does not apply to bodily injury to an insured while occupying a vehicle, other than an insured vehicle, owned by, or furnished for the regular use of, the named insured or any relative resident in the same household, or through being struck by the vehicle.

Â Â Â Â Â  (c) This coverage does not apply so as to inure directly or indirectly to the benefit of any workers' compensation carrier, any person or organization qualifying as a self-insurer under any workers' compensation or disability benefits law or any similar law or the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (d) This coverage does not apply with respect to underinsured motorist benefits unless:

Â Â Â Â Â  (A) The limits of liability under any bodily injury liability insurance applicable at the time of the accident regarding the injured person have been exhausted by payment of judgments or settlements to the injured person or other injured persons;

Â Â Â Â Â  (B) The described limits have been offered in settlement, the insurer has refused consent under paragraph (a) of this subsection and the insured protects the insurer's right of subrogation to the claim against the tortfeasor;

Â Â Â Â Â  (C) The insured gives credit to the insurer for the unrealized portion of the described liability limits as if the full limits had been received if less than the described limits have been offered in settlement, and the insurer has consented under paragraph (a) of this subsection; or

Â Â Â Â Â  (D) The insured gives credit to the insurer for the unrealized portion of the described liability limits as if the full limits had been received if less than the described limits have been offered in settlement and, if the insurer has refused consent under paragraph (a) of this subsection, the insured protects the insurer's right of subrogation to the claim against the tortfeasor.

Â Â Â Â Â  (e) When seeking consent under paragraph (a) or (d) of this subsection, the insured shall allow the insurer a reasonable time in which to collect and evaluate information related to consent to the proposed offer of settlement. The insured shall provide promptly to the insurer any information that is reasonably requested by the insurer and that is within the custody and control of the insured. Consent will be presumed to be given if the insurer does not respond within a reasonable time. For purposes of this paragraph, a "reasonable time" is no more than 30 days from the insurer's receipt of a written request for consent, unless the insured and the insurer agree otherwise.

Â Â Â Â Â  (5)(a) As soon as practicable, the insured or other person making claim shall give to the insurer written proof of claim, under oath if required, including full particulars of the nature and extent of the injuries, treatment and other details entering into the determination of the amount payable hereunder. The insured and every other person making claim hereunder shall submit to examinations under oath by any person named by the insurer and subscribe the same, as often as may reasonably be required. Proof of claim shall be made upon forms furnished by the insurer unless the insurer fails to furnish the forms within 15 days after receiving notice of claim.

Â Â Â Â Â  (b) Upon reasonable request of and at the expense of the insurer, the injured person shall submit to physical examinations by physicians selected by the insurer and shall, upon each request from the insurer, execute authorization to enable the insurer to obtain medical reports and copies of records.

Â Â Â Â Â  (6) If, before the insurer makes payment of loss hereunder, the insured or the legal representative of the insured institutes any legal action for bodily injury against any person or organization legally responsible for the use of a vehicle involved in the accident, a copy of the summons and complaint or other process served in connection with the legal action shall be forwarded immediately to the insurer by the insured or the legal representative of the insured.

Â Â Â Â Â  (7)(a) The limit of liability stated in the declarations as applicable to "each person" is the limit of the insurer's liability for all damages because of bodily injury sustained by one person as the result of any one accident and, subject to the above provision respecting each person, the limit of liability stated in the declarations as applicable to "each accident" is the total limit of the company's liability for all damages because of bodily injury sustained by two or more persons as the result of any one accident.

Â Â Â Â Â  (b) Any payment made under this coverage to or for an insured shall be applied in reduction of any amount that the insured may be entitled to recover from any person who is an insured under the bodily injury liability coverage of this policy.

Â Â Â Â Â  (c) Any amount payable under the terms of this coverage because of bodily injury sustained in an accident by a person who is an insured under this coverage shall be reduced by:

Â Â Â Â Â  (A) All sums paid on account of the bodily injury by or on behalf of the owner or operator of the uninsured vehicle and by or on behalf of any other person or organization jointly or severally liable together with the owner or operator for the bodily injury, including all sums paid under the bodily injury liability coverage of the policy; and

Â Â Â Â Â  (B) The amount paid and the present value of all amounts payable on account of the bodily injury under any workers' compensation law, disability benefits law or any similar law.

Â Â Â Â Â  (d) Any amount payable under the terms of this coverage because of bodily injury sustained in an accident by a person who is an insured under this coverage shall be reduced by the credit given to the insurer pursuant to subsection (4)(d)(C) or (D) of this section.

Â Â Â Â Â  (e) The amount payable under the terms of this coverage may not be reduced by the amount of liability proceeds offered, described in subsection (4)(d)(B) or (D) of this section, that has not been paid to the injured person. If liability proceeds have been offered and not paid, the amount payable under the terms of the coverage shall include the amount of liability limits offered but not accepted due to the insurer's refusal to consent. The insured shall cooperate so as to permit the insurer to proceed by subrogation or assignment to prosecute the claim against the uninsured motorist.

Â Â Â Â Â  (8) No action shall lie against the insurer unless, as a condition precedent thereto, the insured or the legal representative of the insured has fully complied with all the terms of this policy.

Â Â Â Â Â  (9)(a) With respect to bodily injury to an insured:

Â Â Â Â Â  (A) While occupying a vehicle owned by a named insured under this coverage, the insurance under this coverage is primary.

Â Â Â Â Â  (B) While occupying a vehicle not owned by a named insured under this coverage, the insurance under this coverage shall apply only as excess insurance over any primary insurance available to the occupant that is similar to this coverage, and this excess insurance shall then apply only in the amount by which the applicable limit of liability of this excess coverage exceeds the sum of the applicable limits of liability of all primary insurance available to the occupant.

Â Â Â Â Â  (b) If an insured is an insured under other primary or excess insurance available to the insured that is similar to this coverage, then the insured's damages are deemed not to exceed the higher of the applicable limits of liability of the additional primary or excess insurance available to the insured, and the insurer is not liable under this coverage for a greater proportion of the insured's damages than the applicable limit of liability of this coverage bears to the sum of the applicable limits of liability of this insurance and other primary or excess insurance available to the insured.

Â Â Â Â Â  (c) With respect to bodily injury to an insured while occupying any motor vehicle used as a public or livery conveyance, the insurance under this coverage shall apply only as excess insurance over any other insurance available to the insured that is similar to this coverage, and this insurance shall then apply only in the amount by which the applicable limit of liability of this coverage exceeds the sum of the applicable limits of liability of all other insurance.

Â Â Â Â Â  (10) If any person making claim hereunder and the insurer do not agree that the person is legally entitled to recover damages from the owner or operator of an uninsured vehicle because of bodily injury to the insured, or do not agree as to the amount of payment that may be owing under this coverage, then, in the event the insured and the insurer elect by mutual agreement at the time of the dispute to settle the matter by arbitration, the arbitration shall take place under the arbitration laws of the State of Oregon or, if the parties agree, according to any other procedure. Any judgment upon the award rendered by the arbitrators may be entered in any court having jurisdiction thereof, provided, however, that the costs to the insured of the arbitration proceeding do not exceed $100 and that all other costs of arbitration are borne by the insurer. "Costs" as used in this provision does not include attorney fees or expenses incurred in the production of evidence or witnesses or the making of transcripts of the arbitration proceedings. The person and the insurer each agree to consider themselves bound and to be bound by any award made by the arbitrators pursuant to this coverage in the event of such election. At the election of the insured, the arbitration shall be held:

Â Â Â Â Â  (a) In the county and state of residence of the insured;

Â Â Â Â Â  (b) In the county and state where the insured's cause of action against the uninsured motorist arose; or

Â Â Â Â Â  (c) At any other place mutually agreed upon by the insured and the insurer.

Â Â Â Â Â  (11) In the event of payment to any person under this coverage:

Â Â Â Â Â  (a) The insurer shall be entitled to the extent of the payment to the proceeds of any settlement or judgment that may result from the exercise of any rights of recovery of the person against any uninsured motorist legally responsible for the bodily injury because of which payment is made;

Â Â Â Â Â  (b) The person shall hold in trust for the benefit of the insurer all rights of recovery that the person shall have against such other uninsured person or organization because of the damages that are the subject of claim made under this coverage, but only to the extent that the claim is made or paid herein;

Â Â Â Â Â  (c) If the insured is injured by the joint or concurrent act or acts of two or more persons, one or more of whom is uninsured, the insured shall have the election to receive from the insurer any payment to which the insured would be entitled under this coverage by reason of the act or acts of the uninsured motorist, or the insured may, with the written consent of the insurer, proceed with legal action against any or all persons claimed to be liable to the insured for the injuries. If the insured elects to receive payment from the insurer under this coverage, then the insured shall hold in trust for the benefit of the insurer all rights of recovery the insured shall have against any other person, firm or organization because of the damages that are the subject of claim made under this coverage, but only to the extent of the actual payment made by the insurer;

Â Â Â Â Â  (d) The person shall do whatever is proper to secure and shall do nothing after loss to prejudice such rights;

Â Â Â Â Â  (e) If requested in writing by the insurer, the person shall take, through any representative not in conflict in interest with the person, designated by the insurer, such action as may be necessary or appropriate to recover payment as damages from such other uninsured person or organization, such action to be taken in the name of the person, but only to the extent of the payment made hereunder. In the event of a recovery, the insurer shall be reimbursed out of the recovery for expenses, costs and attorney fees incurred by the insurer in connection therewith; and

Â Â Â Â Â  (f) The person shall execute and deliver to the insurer any instruments and papers as may be appropriate to secure the rights and obligations of the person and the insurer established by this provision.

Â Â Â Â Â  (12)(a) The parties to this coverage agree that no cause of action shall accrue to the insured under this coverage unless within two years from the date of the accident:

Â Â Â Â Â  (A) Agreement as to the amount due under the policy has been concluded;

Â Â Â Â Â  (B) The insured or the insurer has formally instituted arbitration proceedings;

Â Â Â Â Â  (C) The insured has filed an action against the insurer; or

Â Â Â Â Â  (D) Suit for bodily injury has been filed against the uninsured motorist and, within two years from the date of settlement or final judgment against the uninsured motorist, the insured has formally instituted arbitration proceedings or filed an action against the insurer.

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) "Date of settlement" means the date on which a written settlement agreement or release is signed by an insured or, in the absence of these documents, the date on which the insured or the attorney for the insured receives payment of any sum required by the settlement agreement. An advance payment as defined in ORS 31.550 shall not be deemed a payment of a settlement for purposes of the time limitation in this subsection.

Â Â Â Â Â  (B) "Final judgment" means a judgment that has become final by lapse of time for appeal or by entry in an appellate court of an appellate judgment. [Formerly 743.792; 1993 c.18 Â§156; 1993 c.596 Â§38; 1997 c.808 Â§2; 2003 c.175 Â§2; 2005 c.22 Â§490; 2005 c.236 Â§1; 2005 c.246 Â§2; 2005 c.247 Â§2]

Â Â Â Â Â  742.506 Allocation of responsibility among insurers. Notwithstanding the contrary provisions of any policy, the provisions of ORS 742.504 (9)(a) to (c) shall control allocation of responsibility between insurers, except that if all policies potentially involved expressly allocate responsibility between insurers, or self-insurers, without repugnancy, then the terms of the policies shall control. [Formerly 743.795]

Â Â Â Â Â  742.508 Definitions for ORS 742.508 and 742.510. As used in this section and ORS 742.510:

Â Â Â Â Â  (1) "Covered motor vehicle" means a private passenger motor vehicle or a self-propelled mobile home that is owned by the named insured for which a premium has been paid for coverage under this section and ORS 742.510.

Â Â Â Â Â  (2) "Insured vehicle" means a motor vehicle described in the declarations for which a specific premium charge indicates that underinsured motorists coverage is afforded but the term "insured vehicle" shall not include a vehicle while used as a public or livery conveyance.

Â Â Â Â Â  (3) "Private passenger motor vehicle" means a four-wheel passenger or station wagon type motor vehicle not more than 12 years old and not used as a public or livery conveyance, and includes any other four-wheel motor vehicle of the utility, pickup body, sedan delivery or panel truck type not used for wholesale or retail delivery.

Â Â Â Â Â  (4)(a) "Uninsured vehicle" means:

Â Â Â Â Â  (A) A vehicle with respect to the ownership, maintenance or use of which there is no collectible property damage insurance, in at least the amounts or limits prescribed under ORS 806.070 (2)(c) applicable at the time of the accident with respect to any person or organization legally responsible for the use of such vehicle, or with respect to which there is such collectible insurance applicable at the time of the accident but the insurance company writing the same denies coverage thereunder or, within two years of the date of the accident, such company writing the same becomes voluntarily or involuntarily declared bankrupt or for which a receiver is appointed or becomes insolvent. It shall be a disputable presumption that a vehicle is uninsured in the event the insured and the insurer, after reasonable efforts, fail to discover within 90 days from the date of the accident, the existence of valid and collectible property damage insurance applicable at the time of the accident.

Â Â Â Â Â  (B) A hit-and-run vehicle as defined in subsection (5) of this section.

Â Â Â Â Â  (C) A phantom vehicle as defined in subsection (5) of this section.

Â Â Â Â Â  (b) As used in this section and ORS 742.510, "uninsured vehicle" does not include:

Â Â Â Â Â  (A) An insured vehicle;

Â Â Â Â Â  (B) A vehicle which is owned or operated by a self-insurer within the meaning of any motor vehicle financial responsibility law, motor carrier law or any similar law;

Â Â Â Â Â  (C) A vehicle which is owned by the United States of America, Canada, a state, a political subdivision of any such government or an agency of any of the foregoing;

Â Â Â Â Â  (D) A land motor vehicle or trailer, if operated on rails or crawler-treads or while located for use as a residence or premises and not as a vehicle;

Â Â Â Â Â  (E) A farm-type tractor or equipment designed for use principally off public roads, except while actually upon public roads; or

Â Â Â Â Â  (F) A vehicle owned by or furnished for the regular or frequent use of the insured or any member of the household of the insured.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) "Hit-and-run vehicle" means a vehicle that causes damage to the covered vehicle of an insured arising out of physical contact between the vehicles, provided:

Â Â Â Â Â  (A) There cannot be ascertained the identity of either the operator or the owner of such hit-and-run vehicle;

Â Â Â Â Â  (B) The insured or someone on behalf of the insured reports the accident within 72 hours to a police, peace or judicial officer, to the Department of Transportation or to the equivalent department in the state where the accident occurred, and files with the insurer within 30 days thereafter a statement under oath that the insured or the legal representative of the insured has a cause or causes of action arising out of such accident for damages against a person or persons whose identity is unascertainable, and setting forth the facts in support thereof; and

Â Â Â Â Â  (C) At the insurer's request, the insured or the legal representative of the insured makes available for inspection the vehicle which was insured at the time of the accident.

Â Â Â Â Â  (b) "Phantom vehicle" means a vehicle that causes damage to the covered vehicle of an insured, although there is no physical contact between the vehicles, provided:

Â Â Â Â Â  (A) There cannot be ascertained the identity of either the operator or the owner of such phantom vehicle;

Â Â Â Â Â  (B) The facts of such accident can be corroborated by competent evidence other than the testimony of the insured or any passenger in the insured motor vehicle; and

Â Â Â Â Â  (C) The insured or someone on behalf of the insured shall have reported the accident within 72 hours to a police, peace or judicial officer, to the Department of Transportation or to the equivalent department in the state where the accident occurred, and shall have filed with the insurer within 30 days thereafter a statement under oath that the insured or the legal representative of the insured has a cause or causes of action arising out of such accident for damages against a person or persons whose identity is unascertainable, and setting forth the facts in support thereof. [Formerly 743.796; 2003 c.175 Â§3]

Â Â Â Â Â  Note: 742.508 and 742.510 [formerly 743.796 and 743.797] were added to and made a part of ORS chapter 743 by legislative action but were not added to ORS chapter 742 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  742.510 Property damage coverage for damage to vehicle caused by uninsured vehicle. (1) Every insurer issuing motor vehicle liability insurance policies on private passenger motor vehicles or on self-propelled mobile homes for delivery in this state shall have for sale coverage for property damage to a vehicle of the insured caused by an uninsured vehicle. Coverage offered under this section shall be at least the amount prescribed to meet the requirements of ORS 806.070 for insurance for injury to or destruction of the property of others in any one accident.

Â Â Â Â Â  (2) A policy with the coverage described in this section does not cover the first $300 of property damage to the covered motor vehicle as the result of an accident with a hit-and-run vehicle or phantom vehicle. In all other cases the first $200 damage is not covered.

Â Â Â Â Â  (3) Coverage for property damage described in this section:

Â Â Â Â Â  (a) Applies only to the amount of damages the insured may be legally entitled to recover.

Â Â Â Â Â  (b) Does not include coverage for loss of use of the covered vehicle. [Formerly 743.797; 1991 c.768 Â§5]

Â Â Â Â Â  Note: See note under 742.508.

(Personal Injury Protection Benefits)

Â Â Â Â Â  742.518 Definitions for ORS 742.518 to 742.542. As used in ORS 742.518 to 742.542:

Â Â Â Â Â  (1) "Evaluation services" means physical examinations or reviews of medical records of beneficiaries conducted at the request of an insurer by either an employee of the insurer or a third-party medical record or bill review service to determine whether the provision or continuation of medical services is necessary or reasonable.

Â Â Â Â Â  (2) "Managed care services" means any system of health care delivery that attempts to control or coordinate use of health care services in order to contain health care expenditures or improve quality of health care services.

Â Â Â Â Â  (3) "Motor vehicle" means a self-propelled land motor vehicle or trailer, other than:

Â Â Â Â Â  (a) A farm-type tractor or other self-propelled equipment designed for use principally off public roads, while not upon public roads;

Â Â Â Â Â  (b) A vehicle operated on rails or crawler-treads; or

Â Â Â Â Â  (c) A vehicle located for use as a residence or premises.

Â Â Â Â Â  (4) "Motorcycle" and "moped" have the meanings given those terms in ORS 801.345 and 801.365.

Â Â Â Â Â  (5) "Occupying" means in, or upon, or entering into or alighting from.

Â Â Â Â Â  (6) "Pedestrian" means a person while not occupying a self-propelled vehicle other than a wheelchair or a similar low-powered motorized or mechanically propelled vehicle that is designed specifically for use by a physically disabled person and that is determined to be medically necessary for the occupant of the wheelchair or other low-powered vehicle.

Â Â Â Â Â  (7) "Personal injury protection benefits" means the benefits described in ORS 742.518 to 742.542.

Â Â Â Â Â  (8) "Private passenger motor vehicle" means a four-wheel passenger or station wagon type motor vehicle not used as a public or livery conveyance, and includes any other four-wheel motor vehicle of the utility, pickup body, sedan delivery or panel truck type not used for wholesale or retail delivery other than farming, a self-propelled mobile home and a farm truck.

Â Â Â Â Â  (9) "Provider" has the meaning given that term in ORS 743.801. [2005 c.465 Â§2]

Â Â Â Â Â  742.520 Personal injury protection benefits for motor vehicle liability policies; applicability. (1) Every motor vehicle liability policy issued for delivery in this state that covers any private passenger motor vehicle shall provide personal injury protection benefits to the person insured thereunder, members of that person's family residing in the same household, children not related to the insured by blood, marriage or adoption who are residing in the same household as the insured and being reared as the insured's own, passengers occupying the insured motor vehicle and pedestrians struck by the insured motor vehicle.

Â Â Â Â Â  (2) Personal injury protection benefits apply to a person's injury or death resulting:

Â Â Â Â Â  (a) In the case of the person insured under the policy and members of that person's family residing in the same household, from the use, occupancy or maintenance of any motor vehicle, except the following vehicles:

Â Â Â Â Â  (A) A motor vehicle, including a motorcycle or moped, that is owned or furnished or available for regular use by any of such persons and that is not described in the policy;

Â Â Â Â Â  (B) A motorcycle or moped which is not owned by any of such persons, but this exclusion applies only when the injury or death results from such person's operating or riding upon the motorcycle or moped; and

Â Â Â Â Â  (C) A motor vehicle not included in subparagraph (A) or (B) of this paragraph and not a private passenger motor vehicle. However, this exclusion applies only when the injury or death results from such person's operating or occupying the motor vehicle.

Â Â Â Â Â  (b) In the case of a passenger occupying or a pedestrian struck by the insured motor vehicle, from the use, occupancy or maintenance of the vehicle.

Â Â Â Â Â  (3) Personal injury protection benefits consist of payments for expenses, loss of income and loss of essential services as provided in ORS 742.524.

Â Â Â Â Â  (4) An insurer shall pay all personal injury protection benefits promptly after proof of loss has been submitted to the insurer.

Â Â Â Â Â  (5) The potential existence of a cause of action in tort does not relieve an insurer from the duty to pay personal injury protection benefits.

Â Â Â Â Â  (6) Disputes between insurers and beneficiaries about the amount of personal injury protection benefits, or about the denial of personal injury protection benefits, shall be decided by arbitration if mutually agreed to at the time of the dispute.

Â Â Â Â Â  (7) An insurer:

Â Â Â Â Â  (a) May not enter into or renew any contract that provides, or has the effect of providing, managed care services to beneficiaries.

Â Â Â Â Â  (b) May enter into or renew any contract that provides evaluation services for beneficiaries. [Formerly 743.800; 1991 c.768 Â§6; 1993 c.282 Â§1; 1993 c.596 Â§39; 1995 c.658 Â§114; 1997 c.344 Â§Â§1,2; 1997 c.808 Â§Â§3,4; 1999 c.434 Â§1; 2003 c.813 Â§1; 2005 c.465 Â§3]

Â Â Â Â Â  742.522 Binding arbitration under ORS 742.520; costs. (1) Arbitration under ORS 742.520 (6) is binding on the parties to the arbitration.

Â Â Â Â Â  (2) Costs to the insured of the arbitration proceeding shall not exceed $100 and all other costs of arbitration shall be borne by the insurer. As used in this subsection, "costs" does not include attorney fees or expenses incurred in the production of evidence or witnesses or the making of transcripts of the arbitration proceedings. [Formerly 743.802]

Â Â Â Â Â  742.524 Contents of personal injury protection benefits; deductibles. (1) Personal injury protection benefits as required by ORS 742.520 shall consist of the following payments for the injury or death of each person:

Â Â Â Â Â  (a) All reasonable and necessary expenses of medical, hospital, dental, surgical, ambulance and prosthetic services incurred within one year after the date of the person's injury, but not more than $15,000 in the aggregate for all such expenses of the person. Expenses of medical, hospital, dental, surgical, ambulance and prosthetic services shall be presumed to be reasonable and necessary unless the provider is given notice of denial of the charges not more than 60 calendar days after the insurer receives from the provider notice of the claim for the services. At any time during the first 50 calendar days after the insurer receives notice of claim, the provider shall, within 10 business days, answer in writing questions from the insurer regarding the claim. For purposes of determining when the 60-day period provided by this paragraph has elapsed, counting of days shall be suspended if the provider does not supply written answers to the insurer within 10 days and shall not resume until the answers are supplied.

Â Â Â Â Â  (b) If the injured person is usually engaged in a remunerative occupation and if disability continues for at least 14 days, 70 percent of the loss of income from work during the period of the injured person's disability until the date the person is able to return to the person's usual occupation. This benefit is subject to a maximum payment of $1,250 per month and a maximum payment period in the aggregate of 52 weeks. As used in this paragraph, "income" includes but is not limited to salary, wages, tips, commissions, professional fees and profits from an individually owned business or farm.

Â Â Â Â Â  (c) If the injured person is not usually engaged in a remunerative occupation and if disability continues for at least 14 days, the expenses reasonably incurred by the injured person for essential services that were performed by a person who is not related to the injured person or residing in the injured person's household in lieu of the services the injured person would have performed without income during the period of the person's disability until the date the person is reasonably able to perform such essential services. This benefit is subject to a maximum payment of $30 per day and a maximum payment period in the aggregate of 52 weeks.

Â Â Â Â Â  (d) All reasonable and necessary funeral expenses incurred within one year after the date of the person's injury, but not more than $5,000.

Â Â Â Â Â  (e) If the injured person is a parent of a minor child and is required to be hospitalized for a minimum of 24 hours, $25 per day for child care, with payments to begin after the initial 24 hours of hospitalization and to be made for as long as the person is unable to return to work if the person is engaged in a remunerative occupation or for as long as the person is unable to perform essential services that the person would have performed without income if the person is not usually engaged in a remunerative occupation, but not to exceed $750.

Â Â Â Â Â  (2) With respect to the insured person and members of that person's family residing in the same household, an insurer may offer forms of coverage for the benefits required by subsection (1)(a), (b) and (c) of this section with deductibles of up to $250. [Formerly 743.805; 1991 c.768 Â§7; 2003 c.813 Â§2; 2005 c.341 Â§1]

Â Â Â Â Â  742.525 Provider charges. (1) Except as provided in subsection (2) of this section, a provider shall charge a person who receives personal injury protection benefits or that person's insurer the lesser of:

Â Â Â Â Â  (a) An amount that does not exceed the amount the provider charges the general public; or

Â Â Â Â Â  (b) An amount that does not exceed the fee schedules for medical services published pursuant to ORS 656.248 for expenses of medical, hospital, dental, surgical, ambulance and prosthetic services.

Â Â Â Â Â  (2) For expenses of hospital services that are subject to the adjusted cost-to-charge ratio specified for a hospital in the hospital fee schedule published pursuant to ORS 656.248, a provider of hospital services shall charge a person who receives personal injury protection benefits or that person's insurer the greater of:

Â Â Â Â Â  (a) The amount of the hospital charges multiplied by the adjusted cost-to-charge ratio specified for the hospital; or

Â Â Â Â Â  (b) Ninety percent of the hospital charges. [2003 c.813 Â§4; 2005 c.341 Â§4]

Â Â Â Â Â  Note: 742.525 was added to and made a part of 742.518 to 742.542 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  742.526 Primary nature of benefits. (1) The personal injury protection benefits with respect to:

Â Â Â Â Â  (a) The insured and members of the family of the insured residing in the same household injured while occupying the insured motor vehicle shall be primary.

Â Â Â Â Â  (b) Passengers injured while occupying the insured motor vehicle shall be primary.

Â Â Â Â Â  (c) The insured and members of family residing in the same household injured as pedestrians shall be primary.

Â Â Â Â Â  (d) The insured and members of family residing in the same household injured while occupying a motor vehicle not insured under the policy shall be excess.

Â Â Â Â Â  (e) Pedestrians injured by the insured motor vehicle, other than the insured and members of family residing in the same household, shall be excess over any other collateral benefits to which the injured person is entitled, including but not limited to insurance benefits, governmental benefits or gratuitous benefits.

Â Â Â Â Â  (2) The personal injury protection benefits may be reduced or eliminated, if it is so provided in the policy, when the injured person is entitled to receive, under the laws of this state or any other state or the United States, workers' compensation benefits or any other similar medical or disability benefits. [Formerly 743.810]

Â Â Â Â Â  742.528 Notice of denial of payment of benefits. An insurer who denies payment of personal injury protection benefits to or on behalf of an insured shall:

Â Â Â Â Â  (1) Provide written notice of the denial, within 60 calendar days of receiving a claim from the provider, to the insured, stating the reason for the denial and informing the insured of the method for contesting the denial; and

Â Â Â Â Â  (2) Provide a copy of the notice of the denial, within 60 calendar days of receiving a claim from the provider, to a provider of services under ORS 742.524 (1)(a). [Formerly 743.812; 1993 c.265 Â§1]

Â Â Â Â Â  742.530 Exclusions from coverage. (1) The insurer may exclude from the coverage for personal injury protection benefits any injured person who:

Â Â Â Â Â  (a) Intentionally causes self-injury;

Â Â Â Â Â  (b) Is participating in any prearranged or organized racing or speed contest or practice or preparation for any such contest; or

Â Â Â Â Â  (c) Willfully conceals or misrepresents any material fact in connection with a claim for personal injury protection benefits.

Â Â Â Â Â  (2) The insurer may exclude from the coverage for the benefits required by ORS 742.524 (1)(b) and (c) any person injured as a pedestrian in an accident outside this state, other than the insured person or a member of that person's family residing in the same household. [Formerly 743.815; 2005 c.341 Â§2]

Â Â Â Â Â  742.532 Benefits may be more favorable than those required by ORS 742.520, 742.524 and 742.530. Nothing in ORS 742.518 to 742.542 is intended to prevent an insurer from providing more favorable benefits than the personal injury protection benefits described in ORS 742.520, 742.524 and 742.530. [Formerly 743.820]

Â Â Â Â Â  742.534 Reimbursement of other insurers paying benefits; arbitrating issues of liability and amount of reimbursement. (1) Except as provided in ORS 742.544, every authorized motor vehicle liability insurer whose insured is or would be held legally liable for damages for injuries sustained in a motor vehicle accident by a person for whom personal injury protection benefits have been furnished by another such insurer, or for whom benefits have been furnished by an authorized health insurer, shall reimburse such other insurer for the benefits it has so furnished if it has requested such reimbursement, has not given notice as provided in ORS 742.536 that it elects recovery by lien in accordance with that section and is entitled to reimbursement under this section by the terms of its policy. Reimbursement under this subsection, together with the amount paid to injured persons by the liability insurer, shall not exceed the limits of the policy issued by the insurer.

Â Â Â Â Â  (2) In calculating such reimbursement, the amount of benefits so furnished shall be diminished in proportion to the amount of negligence attributable to the person for whom benefits have been so furnished, and the reimbursement shall not exceed the amount of damages legally recoverable by the person.

Â Â Â Â Â  (3) Disputes between insurers as to such issues of liability and the amount of reimbursement required by this section shall be decided by arbitration.

Â Â Â Â Â  (4) Findings and awards made in such an arbitration proceeding are not admissible in any action at law or suit in equity. [Formerly 743.825; 1993 c.709 Â§7]

Â Â Â Â Â  742.536 Notice of claim or legal action to insurer; insurer to elect manner of recovery of benefits furnished; lien of insurer. (1) When an authorized motor vehicle liability insurer has furnished personal injury protection benefits, or an authorized health insurer has furnished benefits, for a person injured in a motor vehicle accident, if such injured person makes claim, or institutes legal action, for damages for such injuries against any person, such injured person shall give notice of such claim or legal action to the insurer by personal service or by registered or certified mail. Service of a copy of the summons and complaint or copy of other process served in connection with such a legal action shall be sufficient notice to the insurer, in which case a return showing service of such notice shall be filed with the clerk of the court but shall not be a part of the record except to give notice.

Â Â Â Â Â  (2) The insurer may elect to seek reimbursement as provided in this section for benefits it has so furnished, out of any recovery under such claim or legal action, if the insurer has not been a party to an interinsurer reimbursement proceeding with respect to such benefits under ORS 742.534 and is entitled by the terms of its policy to the benefit of this section. The insurer shall give written notice of such election within 30 days from the receipt of notice or knowledge of such claim or legal action to the person making claim or instituting legal action and to the person against whom claim is made or legal action instituted, by personal service or by registered or certified mail. In the case of a legal action, a return showing service of such notice of election shall be filed with the clerk of the court but shall not be a part of the record except to give notice to the claimant and the defendant of the lien of the insurer.

Â Â Â Â Â  (3) If the insurer so serves such written notice of election and, where applicable, such return is so filed:

Â Â Â Â Â  (a) The insurer has a lien against such cause of action for benefits it has so furnished, less the proportion, not to exceed 100 percent, of expenses, costs and attorney fees incurred by the injured person in connection with the recovery that the amount of the lien before such reduction bears to the amount of the recovery.

Â Â Â Â Â  (b) The injured person shall include as damages in such claim or legal action the benefits so furnished by the insurer.

Â Â Â Â Â  (c) In the case of a legal action, the action shall be taken in the name of the injured person.

Â Â Â Â Â  (4) As used in this section, "makes claim" or "claim" refers to a written demand made and delivered for a specific amount of damages and which meets other requirements reasonably established by the director's rule. [Formerly 743.828]

Â Â Â Â Â  742.538 Subrogation rights of insurers to certain amounts received by claimant; recovery actions against persons causing injury. If a motor vehicle liability insurer has furnished personal injury protection benefits, or a health insurer has furnished benefits, for a person injured in a motor vehicle accident, and the interinsurer reimbursement benefit of ORS 742.534 is not available under the terms of that section, and the insurer has not elected recovery by lien as provided in ORS 742.536, and is entitled by the terms of its policy to the benefit of this section:

Â Â Â Â Â  (1) The insurer is entitled to the proceeds of any settlement or judgment that may result from the exercise of any rights of recovery of the injured person against any person legally responsible for the accident, to the extent of such benefits furnished by the insurer less the insurer's share of expenses, costs and attorney fees incurred by the injured person in connection with such recovery.

Â Â Â Â Â  (2) The injured person shall hold in trust for the benefit of the insurer all such rights of recovery which the injured person has, but only to the extent of such benefits furnished.

Â Â Â Â Â  (3) The injured person shall do whatever is proper to secure, and shall do nothing after loss to prejudice, such rights.

Â Â Â Â Â  (4) If requested in writing by the insurer, the injured person shall take, through any representative not in conflict in interest with the injured person designated by the insurer, such action as may be necessary or appropriate to recover such benefits furnished as damages from such responsible person, such action to be taken in the name of the injured person, but only to the extent of the benefits furnished by the insurer. In the event of a recovery, the insurer shall also be reimbursed out of such recovery for the injured person's share of expenses, costs and attorney fees incurred by the insurer in connection with the recovery.

Â Â Â Â Â  (5) In calculating respective shares of expenses, costs and attorney fees under this section, the basis of allocation shall be the respective proportions borne to the total recovery by:

Â Â Â Â Â  (a) Such benefits furnished by the insurer; and

Â Â Â Â Â  (b) The total recovery less (a).

Â Â Â Â Â  (6) The injured person shall execute and deliver to the insurer such instruments and papers as may be appropriate to secure the rights and obligations of the insurer and the injured person as established by this section.

Â Â Â Â Â  (7) Any provisions in a motor vehicle liability insurance policy or health insurance policy giving rights to the insurer relating to subrogation or the subject matter of this section shall be construed and applied in accordance with the provisions of this section. [Formerly 743.830]

Â Â Â Â Â  742.540 Rules. The Director of the Department of Consumer and Business Services shall have authority to issue such rules as are reasonably necessary to carry out the purposes of ORS 742.518 to 742.542. [Formerly 743.833]

Â Â Â Â Â  742.542 Effect of personal injury protection benefits paid. Payment by a motor vehicle liability insurer of personal injury protection benefits for its own insured shall be applied in reduction of the amount of damages that the insured may be entitled to recover from the insurer under uninsured or underinsured motorist coverage for the same accident but may not be applied in reduction of the uninsured or underinsured motorist coverage policy limits. [Formerly 743.835; 1997 c.808 Â§10]

Â Â Â Â Â  742.544 Reimbursement for personal injury protection benefits paid. (1) A provider of personal injury protection benefits shall be reimbursed for personal injury protection payments made on behalf of any person only to the extent that the total amount of benefits paid exceeds the economic damages as defined in ORS 31.710 suffered by that person. As used in this section, "total amount of benefits" means the amount of money recovered by a person from:

Â Â Â Â Â  (a) Applicable underinsured motorist benefits described in ORS 742.502 (2);

Â Â Â Â Â  (b) Liability insurance coverage available to the person receiving the personal injury protection benefits from other parties to the accident;

Â Â Â Â Â  (c) Personal injury protection payments; and

Â Â Â Â Â  (d) Any other payments by or on behalf of the party whose fault caused the damages.

Â Â Â Â Â  (2) Nothing in this section requires a person to repay more than the amount of personal injury protection benefits actually received. [1993 c.709 Â§9]

(Cancellation)

Â Â Â Â Â  742.560 Definitions for ORS 742.560 to 742.572. As used in ORS 742.560 to 742.572:

Â Â Â Â Â  (1) "Policy" means any insurance policy which provides automobile liability coverage, uninsured motorist coverage, automobile medical payments coverage or automobile physical damage coverage on individually owned private passenger vehicles including pickup and panel trucks and station wagons, which are not used as a public or livery conveyance for passengers, nor rented to others; provided, however, that ORS 742.560 to 742.572 shall not apply to any policy:

Â Â Â Â Â  (a) Issued under an automobile assigned risk plan;

Â Â Â Â Â  (b) Insuring more than four automobiles;

Â Â Â Â Â  (c) Covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards; or

Â Â Â Â Â  (d) Issued principally to cover personal or premises liability of an insured even though such insurance may also provide some incidental coverage for liability arising out of the ownership, maintenance or use of a motor vehicle on the premises of such insured or on the ways immediately adjoining such premises.

Â Â Â Â Â  (2) "Renewal" or "to renew" means to continue coverage for an additional policy period upon expiration of the current policy period of a policy. Any policy with a policy period or term of less than six months shall for the purpose of ORS 742.560 to 742.572 be considered as if written for a policy period or term of six months. Any policy written for a term longer than one year or any policy with no fixed expiration date shall for the purpose of ORS 742.560 to 742.572 be considered as if written for successive policy periods or terms of one year but not extending beyond the actual term for which the policy was written.

Â Â Â Â Â  (3) "Nonpayment of premium" means failure of the named insured to discharge when due any of the insured's obligations in connection with the payment of premiums on the policy, or any installment of such premium, whether the premium is payable directly to the insurer or an insurance producer who is its agent or indirectly under any premium finance plan or extension of credit.

Â Â Â Â Â  (4) "Cancellation" means termination of coverage by an insurer, other than termination at the request of the insured, during a policy period.

Â Â Â Â Â  (5) "Nonrenewal" means a notice by an insurer to the named insured that the insurer is unwilling to renew a policy.

Â Â Â Â Â  (6) "Expiration" means termination of coverage by reason of the policy having reached the end of the term for which it was issued or the end of the period for which a premium has been paid. [Formerly 743.900; 2003 c.364 Â§103]

Â Â Â Â Â  742.562 Grounds for cancellation of policies; notice required; applicability. (1) A notice of cancellation of a policy shall be effective only if it is based on one or more of the following reasons:

Â Â Â Â Â  (a) Nonpayment of premium.

Â Â Â Â Â  (b) Fraud or material misrepresentation affecting the policy or in the presentation of a claim thereunder, or violation of any of the terms or conditions of the policy.

Â Â Â Â Â  (c) The named insured or any operator either resident in the same household or who customarily operates an automobile insured under the policy has had driving privileges suspended or revoked pursuant to law during the policy period, or, if the policy is a renewal, during its policy period or the 180 days immediately preceding its effective date. An insurer may not cancel a policy for the reason that the driving privileges of the named insured or operator were suspended pursuant to ORS 809.280 (7) or (9) if the suspension was based on a nondriving offense.

Â Â Â Â Â  (2) This section shall not apply to any policy or coverage which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.

Â Â Â Â Â  (3) This section shall not apply to nonrenewal. [Formerly 743.905; 1991 c.860 Â§7a]

Â Â Â Â Â  742.564 Manner of giving cancellation notice. (1) No notice of cancellation of a policy to which ORS 742.562 applies shall be effective unless mailed or delivered by the insurer to the named insured at least 30 days prior to the effective date of cancellation and accompanied by a statement of the reason or reasons for cancellation, provided, however, that where cancellation is for nonpayment of premium at least 10 days' notice of cancellation accompanied by the reason therefor shall be given.

Â Â Â Â Â  (2) This section shall not apply to nonrenewal. [Formerly 743.910]

Â Â Â Â Â  742.566 Renewal of policies; requirements for refusal to renew. (1) An insurer shall offer renewal of a policy, contingent upon payment of premium as stated in the offer, to an insured unless the insurer mails or delivers to the named insured, at the address shown in the policy, at least 30 days' advance notice of nonrenewal. Such notice shall contain or be accompanied by a statement of the reason or reasons for nonrenewal.

Â Â Â Â Â  (2) The insurer shall not be required to notify the named insured or any other insured of nonrenewal of the policy if the insurer has mailed or delivered a notice of expiration or cancellation on or prior to the 30th day preceding expiration of the policy period.

Â Â Â Â Â  (3) Notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any replacement or succeeding automobile insurance policy, with respect to any automobile designated in both policies.

Â Â Â Â Â  (4) An insurer may not refuse to renew a policy for the reason that the driving privileges of the named insured or any operator either resident in the same household or who customarily operates an automobile insured under the policy were suspended pursuant to ORS 809.280 (7) or (9) if the suspension was based on a nondriving offense. [Formerly 743.916; 1991 c.860 Â§7b]

Â Â Â Â Â  742.568 Proof of cancellation or nonrenewal notice. Proof of mailing notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy, shall be sufficient proof of notice. [Formerly 743.920]

Â Â Â Â Â  742.570 Notifying insured under canceled or unrenewed policy of eligibility for participation in insurance pool. When automobile bodily injury and property damage liability coverage is canceled, other than for nonpayment of premium, or in the event of failure to renew automobile bodily injury and property damage liability coverage to which ORS 742.566 applies, the insurer shall notify the named insured of possible eligibility for automobile liability insurance through any insurance pool or facility operating in this state, whether voluntarily or under statute or rule. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew. [Formerly 743.925]

Â Â Â Â Â  742.572 Immunity from liability of persons furnishing information regarding cancellation or nonrenewal of policies. There shall be no liability on the part of and no cause of action of any nature shall arise against the Director of the Department of Consumer and Business Services or against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal, for any statement made by any of them in any written notice of cancellation or nonrenewal, or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal, or providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith. [Formerly 743.930]

(Report by Insurer to Department of Transportation)

Â Â Â Â Â  742.580 Report of cancellation, nonrenewal or issuance of motor vehicle liability policy. Every insurer that issues motor vehicle insurance that is designed to meet either the financial or future responsibility requirements of ORS chapter 806 shall report to the Department of Transportation within 30 days of the day that a person or the insurer cancels or fails to renew such a policy and within 15 days of the day that an insurer issues such a policy. The insurer shall report the person's name and residence address, the vehicle identification number of each vehicle covered by the policy, whether the policy was bought, canceled or not renewed and any other information required by the department by rule under ORS 806.195. [1993 c.746 Â§4]

CANCELLATION AND NONRENEWAL OF CASUALTY OR COMMERCIAL LIABILITY POLICIES

(Cancellation Based on Holding Public Office)

Â Â Â Â Â  742.690 Limitations on cancellation; refusal to issue or renew insurance. (1) An insurer offering casualty insurance or commercial liability insurance may not cancel or refuse to issue or renew a policy solely on the basis that the policyholder holds a public office.

Â Â Â Â Â  (2) An insurer offering casualty insurance or commercial liability insurance may not include a provision in the insurance contract limiting coverage under the contract solely on the basis that the policyholder holds a public office. [1997 c.778 Â§2]

(Commercial Liability Policies)

Â Â Â Â Â  742.700 Definitions for ORS 742.700 to 742.710. As used in ORS 742.700 to 742.710:

Â Â Â Â Â  (1) "Cancellation" means termination of a policy at a date other than its expiration date.

Â Â Â Â Â  (2) "Expiration date" means the date upon which coverage under a policy ends. For a policy written for a term longer than one year or with no fixed expiration date, "expiration date" means the annual anniversary date of the policy.

Â Â Â Â Â  (3) "Nonpayment of premium" means the failure or inability of the named insured to discharge any obligation in connection with the payment of premium on a policy of insurance subject to ORS 742.700 to 742.710, whether the payments are payable directly to the insurer or an insurance producer who is its agent or indirectly payable under a premium finance plan or extension of credit.

Â Â Â Â Â  (4) "Nonrenewal" means the refusal of an insurer to renew a policy at its expiration date.

Â Â Â Â Â  (5) "Renewal" or "renew" means the issuance of, or the offer to issue by an insurer, a policy succeeding a policy previously issued and delivered by the same insurer or the issuance of a certificate or notice extending the terms of an existing policy for a specified period beyond its expiration date. [Formerly 743.940; 2003 c.364 Â§104]

Â Â Â Â Â  742.702 Grounds for cancellation; notice. (1) Except as provided in ORS 742.710, a contract of commercial liability insurance may not be canceled by an insurer before the expiration of the policy, except on one or more of the following grounds:

Â Â Â Â Â  (a) Nonpayment of premium.

Â Â Â Â Â  (b) Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy or in presenting a claim under the policy.

Â Â Â Â Â  (c) Substantial increase in the risk of loss after insurance coverage has been issued or renewed, including but not limited to an increase in exposure due to rules, legislation or court decision.

Â Â Â Â Â  (d) Failure to comply with reasonable loss control recommendations.

Â Â Â Â Â  (e) Substantial breach of contractual duties, conditions or warranties.

Â Â Â Â Â  (f) Determination by the Director of the Department of Consumer and Business Services that the continuation of a line of insurance or class of business to which the policy belongs will jeopardize a company's solvency or will place the insurer in violation of the insurance laws of Oregon or any other state.

Â Â Â Â Â  (g) Loss or decrease in reinsurance covering the risk.

Â Â Â Â Â  (h) Any other reason approved by the director by rule.

Â Â Â Â Â  (2) Cancellation of a commercial liability policy shall not be effective until at least 10 working days after the insured receives a written notice of cancellation. The notice shall state the effective date of and the reason for cancellation and shall inform the insured of the hearing rights established by ORS 742.704.

Â Â Â Â Â  (3) This section does not apply to policies canceled because of action by an insurer under ORS 731.482. [Formerly 743.942]

Â Â Â Â Â  742.704 Hearing. Within 30 days after receiving a notice of cancellation under ORS 742.702, an insured may request a hearing before the Director of the Department of Consumer and Business Services. The purpose of this hearing shall be limited to establishing the existence of the proof or evidence given by the insurer in its notice of cancellation. The burden of proving the reason for cancellation shall be upon the insurer. [Formerly 743.944]

Â Â Â Â Â  742.706 Renewal; nonrenewal. (1) If an insurer offers or purports to renew a commercial liability policy, but on terms less favorable to the insured or at higher rates, the new terms or rates may take effect on the renewal date, if the insurer provides the insured, and the insurance producer if any, 45 days' written notice. If the insurer does not provide such notice, the insured may cancel the renewal policy within 45 days after receipt of the notice or delivery of the renewal policy. Earned premium for the period of time the renewal policy was in force shall be calculated pro rata at the lower of the current or previous year's rate. If the insured accepts the renewal, any premium increase or changes in terms shall be effective immediately following the prior policy's expiration date.

Â Â Â Â Â  (2) Nonrenewal of a commercial liability policy shall not be effective until at least 45 days after the insured receives a written notice of nonrenewal. If, after an insurer provides a notice of nonrenewal as described in this subsection, the insurer extends the policy 90 days or less, an additional notice of nonrenewal is not required with respect to the extension.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply:

Â Â Â Â Â  (a) If the change is a rate, form or plan filed with the Director of the Department of Consumer and Business Services and applicable to the entire line of insurance or class of business to which the policy belongs; or

Â Â Â Â Â  (b) To a premium increase based on the altered nature or extent of the risk insured against.

Â Â Â Â Â  (4) If a commercial liability policy is issued for a term longer than one year, and for additional consideration a premium is guaranteed, the insurer may not refuse to renew the policy or increase the premium for the term of that policy. [Formerly 743.946; 2003 c.364 Â§105; 2005 c.102 Â§1]

Â Â Â Â Â  742.708 Proof of receipt of notice. A post office certificate of mailing to the named insured at the named insured's last-known address shall constitute conclusive proof that the named insured received the notice of cancellation or nonrenewal on the third calendar day after the date of the certificate of mailing. [Formerly 743.948]

Â Â Â Â Â  742.710 Exemptions from provisions of ORS 742.700 to 742.708. (1) ORS 742.700 to 742.708 do not apply to:

Â Â Â Â Â  (a) Any commercial liability insurance policy that has not been previously renewed if the policy has been in effect less than 60 days at the time notice of cancellation is mailed or otherwise delivered.

Â Â Â Â Â  (b) Any policy subject to the provisions of ORS 742.560 to 742.572.

Â Â Â Â Â  (c) Workers' compensation insurance.

Â Â Â Â Â  (d) Any assigned risk program.

Â Â Â Â Â  (e) Any excess liability insurance policy, including any commercial umbrella policy and any excess umbrella policy.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may suspend, in whole or in part, the applicability of ORS 742.700 to 742.708 to any insurer if, in the director's discretion, its application will endanger the ability of the insurer to fulfill its contractual obligations. [Formerly 743.950; 2005 c.185 Â§15]

_______________



Chapter 743

Chapter 743 Â Health and Life Insurance

2005 EDITION

HEALTH AND LIFE INSURANCE

INSURANCE

GENERAL PROVISIONS

743.010Â Â Â Â  Rules regarding certain health insurance policy and health benefit plan forms

743.013Â Â Â Â  Disclosure of differences in replacement health insurance policies; nonduplication for persons 65 and older; rules

743.015Â Â Â Â  Filing and approval of credit life and credit health insurance forms; filing of rates

743.018Â Â Â Â  Life and health insurance, filing rates

743.024Â Â Â Â  Insurable interest and beneficiaries, personal insurance

743.027Â Â Â Â  Consent of individual required for life and health insurance; exceptions

743.028Â Â Â Â  Uniform health insurance claim forms

743.030Â Â Â Â  Life insurance for benefit of charity

743.039Â Â Â Â  Alteration of application for life or health insurance

743.041Â Â Â Â  Payment discharges insurer

743.043Â Â Â Â  Assignment of policies

743.046Â Â Â Â  Exemption of proceeds of individual life insurance other than annuities

743.047Â Â Â Â  Exemption of proceeds of group life insurance

743.049Â Â Â Â  Exemption of proceeds of annuity policies; assignability of rights

743.050Â Â Â Â  Exemption of proceeds of health insurance

743.053Â Â Â Â  Prohibition on requirement that death or dismemberment occur in less than 180 days after accident

POLICY LANGUAGE SIMPLIFICATION

743.100Â Â Â Â  Short title

743.101Â Â Â Â  Purpose

743.103Â Â Â Â  Definitions for ORS 743.100 to 743.109

743.104Â Â Â Â  Scope of ORS 743.100 to 743.109

743.106Â Â Â Â  Reading ease standards for life and health insurance policies; procedures for determining ease; certificate of compliance to accompany policy filing

743.107Â Â Â Â  When director may authorize lower standards

743.109Â Â Â Â  Approval of certain policy forms containing specified provisions; conditions for approval

INDIVIDUAL LIFE INSURANCE AND ANNUITIES

(Generally)

743.150Â Â Â Â  Scope of ORS 743.150, 743.153 and 743.156

743.153Â Â Â Â  Statement of benefits

743.154Â Â Â Â  Acceleration of death benefits; rules

743.156Â Â Â Â  Statement of premium

(Individual Life Insurance Policies)

743.159Â Â Â Â  Scope of ORS 743.162 to 743.243

743.162Â Â Â Â  Payment of premium

743.165Â Â Â Â  Grace period

743.168Â Â Â Â  Incontestability

743.171Â Â Â Â  Incontestability and limitation of liability after reinstatement

743.174Â Â Â Â  Entire contract

743.177Â Â Â Â  Statements of insured

743.180Â Â Â Â  Misstatement of age

743.183Â Â Â Â  Dividends

743.186Â Â Â Â  Policy loan

743.187Â Â Â Â  Maximum interest rate on policy loan; adjustable interest rate

743.189Â Â Â Â  Reinstatement

743.192Â Â Â Â  Payment of claim; payment of interest upon failure to pay proceeds

743.195Â Â Â Â  Installment payments

743.198Â Â Â Â  Title

743.201Â Â Â Â  Beneficiary of industrial policies

743.204Â Â Â Â  Standard Nonforfeiture Law for Life Insurance; applicability

743.207Â Â Â Â  Required provisions relating to nonforfeiture

743.210Â Â Â Â  Determination of cash surrender values; applicability to certain policies

743.213Â Â Â Â  Determination of paid-up nonforfeiture benefits

743.215Â Â Â Â  Calculation of adjusted premiums

743.216Â Â Â Â  Adjusted premiums; applicability

743.218Â Â Â Â  Requirements for determination of future premium amounts or minimum values

743.219Â Â Â Â  Supplemental rules for calculating nonforfeiture benefits

743.221Â Â Â Â  Cash surrender values upon default in premium payment

743.222Â Â Â Â  Policy benefits and premiums that shall be disregarded in calculating cash surrender values and paid-up nonforfeiture benefits

743.225Â Â Â Â  Prohibited provisions

743.228Â Â Â Â  Acts of corporate insured or beneficiary with respect to policy

743.230Â Â Â Â  Variable life policy provisions

743.231Â Â Â Â  ÂProfit-sharing policyÂ defined

743.234Â Â Â Â  ÂCharter policyÂ or Âfounders policyÂ defined

743.237Â Â Â Â  ÂCoupon policyÂ defined

743.240Â Â Â Â  Profit-sharing, charter or founders policies prohibited

743.243Â Â Â Â  Restrictions on form of coupon policy

743.245Â Â Â Â  Variable life insurance policy provisions

743.247Â Â Â Â  Notice to variable life insurance policyholders

(Individual Annuity and Pure Endowment Policies)

743.252Â Â Â Â  Scope of ORS 743.255 to 743.273

743.255Â Â Â Â  Grace period for annuities

743.258Â Â Â Â  Incontestability

743.261Â Â Â Â  Entire contract

743.264Â Â Â Â  Misstatement of age or sex

743.267Â Â Â Â  Dividends

743.268Â Â Â Â  Advancement of policy loans

743.269Â Â Â Â  Periodic payments for period certain

743.270Â Â Â Â  Reinstatement

743.271Â Â Â Â  Periodic stipulated payments on variable annuities

743.272Â Â Â Â  Computing benefits

743.273Â Â Â Â  Standard provisions of reversionary annuities

743.275Â Â Â Â  Standard Nonforfeiture Law for Individual Deferred Annuities; application

743.278Â Â Â Â  Required provisions in annuity policies; exception

743.284Â Â Â Â  Computation of benefits

743.287Â Â Â Â  Commencement of annuity payments at optional maturity dates; calculation of benefits

743.290Â Â Â Â  Notice of nonpayment of certain benefits to be included in annuity policy

743.293Â Â Â Â  Minimum forfeiture amounts for annuity policies; rules

743.295Â Â Â Â  Effect of certain life insurance and disability benefits on minimum nonforfeiture amounts

GROUP LIFE INSURANCE

743.303Â Â Â Â  Requirements for issuance of group life insurance policies

743.306Â Â Â Â  Required provisions in group life insurance policies

743.309Â Â Â Â  Nonforfeiture provisions

743.312Â Â Â Â  Grace period

743.315Â Â Â Â  Incontestability

743.318Â Â Â Â  Application; representations by policyholders and insureds

743.321Â Â Â Â  Evidence of insurability

743.324Â Â Â Â  Misstatement of age

743.327Â Â Â Â  Payments under policy; payment of interest upon failure to pay proceeds

743.330Â Â Â Â  Issuance of certificates

743.333Â Â Â Â  Termination of individual coverage

743.336Â Â Â Â  Termination of policy or class of insured persons

743.339Â Â Â Â  Death during period for conversion to individual policy

743.342Â Â Â Â  Statement furnished to insured under credit life insurance policy

743.345Â Â Â Â  Assignability of group life policies

743.348Â Â Â Â  Certain sales practices prohibited

743.351Â Â Â Â  Eligibility of association to be group life policyholder; rules

743.354Â Â Â Â  Requirements for certain group life policies issued to trustees of certain funds; rules

743.356Â Â Â Â  Continuing coverage upon replacement of group life policy

743.358Â Â Â Â  Borrowing by certificate holders under group life policy

743.360Â Â Â Â  Alternative group life insurance coverage

CREDIT LIFE AND CREDIT HEALTH INSURANCE

743.371Â Â Â Â  Definitions for credit life and credit health insurance provisions

743.372Â Â Â Â  Applicability of credit life and credit health insurance provisions

743.373Â Â Â Â  Forms of credit life and credit health insurance

743.374Â Â Â Â  Limits on amount of credit life insurance

743.375Â Â Â Â  Limit on amount of credit health insurance

743.376Â Â Â Â  Duration of credit life and credit health insurance

743.377Â Â Â Â  Credit life and credit health insurance policy or group certificate; contents; delivery of policy, certificate or copy of application

743.378Â Â Â Â  Charges and refunds to debtor

743.379Â Â Â Â  Status of remuneration to creditor

743.380Â Â Â Â  Claim report and payment

HEALTH INSURANCE

(Individual)

743.402Â Â Â Â  Exceptions to individual health insurance policy requirements

743.405Â Â Â Â  General requirements for individual health insurance policies

743.408Â Â Â Â  Mandatory provisions, individual health insurance policies

743.411Â Â Â Â  Entire contract; changes

743.412Â Â Â Â  Coverage for alcoholism treatment on request; notice; conditions; limits

743.414Â Â Â Â  Time limit on certain defenses; incontestability

743.417Â Â Â Â  Grace period

743.420Â Â Â Â  Reinstatement

743.423Â Â Â Â  Notice of claim

743.426Â Â Â Â  Claim forms

743.429Â Â Â Â  Proofs of loss

743.432Â Â Â Â  Time of payment of claims

743.435Â Â Â Â  Payment of claims

743.438Â Â Â Â  Physical examinations and autopsy

743.441Â Â Â Â  Legal actions

743.444Â Â Â Â  Change of beneficiary

743.447Â Â Â Â  Optional provisions, individual health insurance

743.450Â Â Â Â  Change of occupation

743.453Â Â Â Â  Misstatement of age

743.456Â Â Â Â  Other insurance in same insurer

743.459Â Â Â Â  Insurance with other insurers, expense incurred benefits

743.462Â Â Â Â  Insurance with other insurers, other than expense incurred benefits

743.465Â Â Â Â  Relation of earnings to insurance

743.468Â Â Â Â  Unpaid premium

743.471Â Â Â Â  Cancellation provision

743.472Â Â Â Â  Permissible reasons for cancellation or refusal to renew

743.474Â Â Â Â  Conformity with state statutes

743.477Â Â Â Â  Illegal occupation

743.480Â Â Â Â  Intoxicants and controlled substances

743.483Â Â Â Â  Arrangement of provisions

743.486Â Â Â Â  Scope of term ÂinsuredÂ in statutory policy provisions

743.489Â Â Â Â  Extension of coverage beyond policy period; effect of misstatement of age

743.492Â Â Â Â  Policy return and premium refund provision

743.495Â Â Â Â  Use of terms ÂnoncancelableÂ or Âguaranteed renewableÂ; synonymous terms

743.498Â Â Â Â  Statement in policy of cancelability or renewability

(Group and Blanket)

743.522Â Â Â Â  ÂGroup health insuranceÂ described

743.523Â Â Â Â  Certain sales practices prohibited

743.524Â Â Â Â  Eligibility of association to be group health policyholder; rules

743.526Â Â Â Â  Determination of whether trustees are policyholders; consequences; rules

743.527Â Â Â Â  When group health insurance policies to continue in effect upon payment of premium by insured individual; conditions; required provisions; duration

743.528Â Â Â Â  Required provisions in group health insurance policies

743.529Â Â Â Â  Continuation of benefits after termination of group health insurance policy; rules

743.530Â Â Â Â  Continuation of benefits after injury or illness covered by workersÂ compensation

743.531Â Â Â Â  Direct payment of hospital and medical services; rate limitations

743.533Â Â Â Â  Leased workers; offering group health insurance

743.534Â Â Â Â  ÂBlanket health insuranceÂ defined

743.537Â Â Â Â  Required provisions for blanket health insurance policies

743.540Â Â Â Â  Application and certificates not required for blanket health insurance policies

743.543Â Â Â Â  Payment of benefits under blanket health insurance policies

743.546Â Â Â Â  Exemption of policy form approval for blanket health insurance policies

743.549Â Â Â Â  Restriction on reduction of benefits provisions in group and blanket health insurance policies

743.550Â Â Â Â  Student health insurance; application of ORS 743.537, 743.540, 743.543, 743.546 and 743.549; coverage when other coverage available; policy provisions; alternative rates for providers

743.552Â Â Â Â  Guidelines for application of ORS 743.549; rules

743.556Â Â Â Â  Group health insurance coverage for treatment of chemical dependency, including alcoholism, and for mental or nervous conditions; rules

NoteÂ Â Â Â Â Â Â Â Â  Application of ORS 743.700 to ORS 743.556 and 750.055--1987 c.411 Â§7

743.560Â Â Â Â  Minimum grace period; notice upon termination of policy; effect of failure to notify

743.562Â Â Â Â  Applicability of ORS 743.560

743.565Â Â Â Â  Separate notice to policyholder required before cancellation of individual or group health insurance policy for nonpayment of premium

743.566Â Â Â Â  Rules for certain notice requirements

(Continuation)

743.600Â Â Â Â  Availability of continued coverage under group policy for surviving, divorced or separated spouse 55 or older

743.601Â Â Â Â  Procedure for obtaining continuation of coverage under ORS 743.600

743.602Â Â Â Â  Premium for continuation of coverage under ORS 743.600; termination of right to continuation

743.610Â Â Â Â  Continuation of coverage under group policy upon termination of employment or membership or dissolution of marriage; applicability of waiting period to rehired employee

(Long Term Care)

743.650Â Â Â Â  Long Term Care Insurance Act; purpose; application

743.652Â Â Â Â  Definitions for ORS 743.650 to 743.656

743.653Â Â Â Â  Prohibition on certain policies

743.655Â Â Â Â  Rules; disclosure; contents of policy

743.656Â Â Â Â  Eligibility for benefits; providers required to be covered

(Medicare Supplement)

743.680Â Â Â Â  Definitions for ORS 743.680 to 743.689

743.682Â Â Â Â  Application of ORS 743.680 to 743.689

743.683Â Â Â Â  Policy contents; standards for benefit and claims payments; rules

743.684Â Â Â Â  Filing of policy; loss ratio standards; insurance producer compensation

743.685Â Â Â Â  Outline of coverage; information brochure; rules

743.686Â Â Â Â  Right to return of policy; premium refund

743.687Â Â Â Â  Advertising

743.688Â Â Â Â  Rules

743.689Â Â Â Â  DirectorÂs authority upon violation of ORS 743.680 to 743.689

(Required Reimbursements)

743.691Â Â Â Â  Reimbursement for mastectomy-related services

743.693Â Â Â Â  Reimbursement for pregnancy and child-birth expenses

743.694Â Â Â Â  Reimbursement for diabetes self-management programs

743.695Â Â Â Â  Definition for ORS 743.697

743.697Â Â Â Â  Coverage of particular drugs

743.699Â Â Â Â  Coverage of emergency services

743.700Â Â Â Â  Automatic repeal of certain statutes on individual and group health insurance

743.701Â Â Â Â  Reimbursement for services performed by state hospital or state approved program

743.703Â Â Â Â  Reimbursement for services of optometrist

743.706Â Â Â Â  Reimbursement for maxillofacial prosthetic services

743.707Â Â Â Â  Health insurance coverage for newly born and adopted children

743.709Â Â Â Â  Reimbursement for services provided by psychologist

743.710Â Â Â Â  Denial or cancellation of health insurance because of use by mother of diethylstilbestrol

743.712Â Â Â Â  Reimbursement for services of nurse practitioner

743.713Â Â Â Â  Reimbursement for services of denturist

743.714Â Â Â Â  Reimbursement for services of clinical social worker

743.717Â Â Â Â  Tourette Syndrome; reimbursement for treatment

743.718Â Â Â Â  Method of payments for ambulance care and transportation

743.719Â Â Â Â  Reimbursement for certain surgical services performed by dentists

743.721Â Â Â Â  Nondiscriminatory health insurance coverage for unmarried women and children

743.722Â Â Â Â  Reimbursement for acupuncturist

743.725Â Â Â Â  Claim submitted by physician assistant

743.726Â Â Â Â  Reimbursement for inborn errors of metabolism

743.727Â Â Â Â  Reimbursement for mammograms; schedule of covered mammograms

743.728Â Â Â Â  Reimbursement for pelvic examinations and Pap smear examinations; schedule of covered examinations

743.729Â Â Â Â  Reimbursement for nonprescription enteral formula for home use; conditions

(Small Employer, Group, Individual and Portability Health Insurance, Generally)

743.730Â Â Â Â  Definitions for ORS 743.730 to 743.773

743.731Â Â Â Â  Purposes

743.733Â Â Â Â  Issuance of group health benefit plan to affiliated group of employers; determination of number of employees for purpose of determining eligibility; small employer carrier

743.734Â Â Â Â  Group health benefit plans subject to provisions of specified laws; exemptions

743.736Â Â Â Â  Requirements for basic health benefit plans; approval of plans and forms; offering of plan by carriers

743.737Â Â Â Â  Required provisions of small employer health benefit plans; renewability; notices required for discontinuation; premium rates; carrier disclosures; annual actuarial certification

743.745Â Â Â Â  Health Insurance Reform Advisory Committee; appointment; duties

743.748Â Â Â Â  Submission of information by carriers offering health benefit plans

743.749Â Â Â Â  Certifications and disclosure of coverage

743.751Â Â Â Â  Use of health statements in group health benefit plans

743.752Â Â Â Â  Coverage in group health benefit plans; consideration of prospective enrollee health status restricted; effect of discontinuing offer of plans; exceptions; coverage by multiple employer welfare arrangements

743.754Â Â Â Â  Requirements for group health benefit plans and for discontinuation of plans

743.757Â Â Â Â  Health benefit coverage for guaranteed association

743.758Â Â Â Â  Implementation of Health Insurance Portability and Accountability Act of 1996; rules

743.760Â Â Â Â  Approval of portability plans; offering of plans by carriers; required provisions; actuarial certification

743.761Â Â Â Â  Satisfaction of requirements of ORS 743.760 by carrier offering individual health benefit plans

743.766Â Â Â Â  Use of health statements in individual health benefit plans; exclusions or limitations on coverage; eligibility to apply for Oregon Medical Insurance Pool; renewal; discontinuation of coverage

743.767Â Â Â Â  Premium rates for individual health benefit plans

743.769Â Â Â Â  Carrier marketing of individual health benefit plans; rules; duties of carrier regarding applications; effect of discontinuing offer of plans

743.773Â Â Â Â  Rules for ORS 743.766 to 743.769

743.775Â Â Â Â  Submission of information by carriers offering individual health benefit plans

743.787Â Â Â Â  Definitions for ORS 743.788

743.788Â Â Â Â  Prescription drug identification card

743.790Â Â Â Â  Rules for prescription drug identification cards

(Additional Required Reimbursements)

743.791Â Â Â Â  Coverage for physical examinations of the breast

743.793Â Â Â Â  Conditions for coverage of prescription drugs dispensed at rural health clinics

743.794Â Â Â Â  Coverage for certain prostate screening examinations

743.798Â Â Â Â  Reimbursement for services of registered nurse first assistant

743.799Â Â Â Â  Coverage for certain colorectal cancer screenings and laboratory tests

MISCELLANEOUS

743.801Â Â Â Â  Definitions for ORS 743.699, 743.801 to 743.839 and 743.854 to 743.868

743.803Â Â Â Â  Medical services contract provisions; nonprovider party prohibitions; future contracts

743.804Â Â Â Â  Requirements for insurer offering health benefit plan

743.806Â Â Â Â  Utilization review requirements for medical services contracts to which insurer not party

743.807Â Â Â Â  Utilization review requirements for insurers offering health benefit plan

743.808Â Â Â Â  Requirements for insurers that require designation of participating primary care physician; exceptions

743.811Â Â Â Â  Applicability

743.814Â Â Â Â  Requirements for insurers offering managed health insurance; quality assessment; rules

743.817Â Â Â Â  Requirements for insurers offering managed health or preferred provider organization insurance; rules; opportunity to participate

743.819Â Â Â Â  Rules for certain reporting requirements

743.821Â Â Â Â  Required managed health insurance contract provision; enrollee liability

743.823Â Â Â Â  Enforcement of NewbornsÂ and MothersÂ Health Protection Act of 1996

743.827Â Â Â Â  Health Care Consumer Protection Advisory Committee

743.829Â Â Â Â  Decisions regarding health care facility length of stay, level of care and follow-up care

743.831Â Â Â Â  Consortium established; managed health care performance

743.834Â Â Â Â  Insurer prohibited practices; patient communication, referral

743.837Â Â Â Â  Prior authorization requirements

743.839Â Â Â Â  Disclosure of information

743.842Â Â Â Â  Emergency eye care services without referral from primary care provider

743.845Â Â Â Â  Designation of womenÂs health care provider as primary care provider; direct access to womenÂs health care provider

743.847Â Â Â Â  Medicaid not considered in coverage eligibility determination; state acquires right of individual to payment; prohibited ground for denial of enrollment of child; insurer duties

RIGHTS OF ENROLLEES

743.854Â Â Â Â  Continuity of care

743.856Â Â Â Â  Referrals to specialists

743.857Â Â Â Â  External review

743.858Â Â Â Â  Director to contract with independent review organizations to provide external review; rules

743.859Â Â Â Â  Inclusion of statements regarding external review in health benefit plans

743.861Â Â Â Â  Enrollee application for external review

743.862Â Â Â Â  Duties of independent review organizations

743.863Â Â Â Â  Civil penalty for failure to comply by insurer that agreed to be bound by decision

743.864Â Â Â Â  Private right of action

PAYMENT OF CLAIMS

743.866Â Â Â Â  Payment or denial of health benefit plan claims; rules

743.868Â Â Â Â  Interest on unpaid claims

Â Â Â Â Â  743.003 [1967 c.359 Â§335; renumbered 742.001 in 1989]

Â Â Â Â Â  743.006 [Formerly 736.300; renumbered 742.003 in 1989]

Â Â Â Â Â  743.009 [1967 c.359 Â§337; 1969 c.336 Â§11; 1973 c.608 Â§1; renumbered 742.005 in 1989]

GENERAL PROVISIONS

Â Â Â Â Â  743.010 Rules regarding certain health insurance policy and health benefit plan forms. In addition to all other powers of the Director of the Department of Consumer and Business Services with respect thereto, the director may issue rules with respect to policy forms and health benefit plan forms described in ORS 742.005 (6)(a) and (b):

Â Â Â Â Â  (1) Establishing minimum benefit standards;

Â Â Â Â Â  (2) Requiring the ratio of benefits to premiums to be not less than a specified percentage in order to be considered reasonable, and requiring the periodic filing of data that will demonstrate the insurerÂs compliance; and

Â Â Â Â Â  (3) Establishing requirements intended to discourage duplication or overlapping of coverage and replacement, without regard to the advantage to policyholders, of existing policies by new policies. [1979 c.857 Â§2; 1997 c.96 Â§1; 1999 c.987 Â§4a]

Â Â Â Â Â  743.011 [1985 c.827 Â§2; repealed by 1989 c.255 Â§15]

Â Â Â Â Â  743.012 [1967 c.359 Â§338; 1989 c.700 Â§13; renumbered 742.007 in 1989]

Â Â Â Â Â  743.013 Disclosure of differences in replacement health insurance policies; nonduplication for persons 65 and older; rules. (1) The Director of the Department of Consumer and Business Services shall adopt by rule requirements for disclosure by group and individual health insurers to individual and group health insurance policyholders the difference between coverage under the existing policy and coverage being offered to replace that coverage.

Â Â Â Â Â  (2) The provisions of this section do not apply to disability income insurance.

Â Â Â Â Â  (3) The director shall adopt by rule requirements for nonduplication and replacement of major medical, Medicare supplement, long term care and special illness policies for applicants 65 years of age and older. The insurance producer shall offer to compare for any applicants 65 years of age and older the applicantÂs existing policy or policies and coverage being offered to replace or supplement the applicantÂs existing coverage. [1989 c.474 Â§2; 2003 c.364 Â§106]

Â Â Â Â Â  743.015 Filing and approval of credit life and credit health insurance forms; filing of rates. (1) All credit life and credit health insurance policies subject to ORS 743.371 to 743.380, and all certificates of insurance, notices of proposed insurance, applications for insurance, indorsements and riders used in connection with such kinds of policies, delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the Director of the Department of Consumer and Business Services. Such forms are subject to approval, disapproval or withdrawal of approval by the director as provided in ORS 742.003, 742.005 and 742.007.

Â Â Â Â Â  (2) An insurer may revise the schedules of premium rates from time to time and shall file the revised schedules with the director. An insurer may not issue any credit life or credit health insurance policy for which the premium rate exceeds that determined by the schedules of the insurer as then on file with the director.

Â Â Â Â Â  (3) If a group policy of credit life or credit health insurance has been or is delivered in another state, the insurer shall file only the group certificate, the individual application and the notice of proposed insurance delivered or issued for delivery in this state as specified in ORS 743.377 (2) and (4). The director shall approve the group certificate, the individual application and the notice of proposed insurance if the forms conform with the requirements specified in ORS 743.377 (2) and (4) and the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are not in excess of the insurerÂs schedules of premium rates filed with the director. [Formerly 739.595; 1969 c.336 Â§12; 1971 c.231 Â§20; 2005 c.185 Â§3]

Â Â Â Â Â  743.018 Life and health insurance, filing rates. Except for group life and health insurance, and except as provided in ORS 743.015, every insurer shall file with the Director of the Department of Consumer and Business Services all schedules and tables of premium rates for life and health insurance to be used on risks in this state, and shall file any amendments to or corrections of such schedules and tables. [1967 c.359 Â§340]

Â Â Â Â Â  743.021 [1967 c.359 Â§341; 1971 c.231 Â§21; 1973 c.525 Â§1; renumbered 742.009 in 1989]

Â Â Â Â Â  743.024 Insurable interest and beneficiaries, personal insurance. (1) Any individual of competent legal capacity may procure or effect an insurance policy on the individualÂs own life or body for the benefit of any person. However, except as provided in ORS 743.030, no person shall procure or cause to be procured any insurance policy upon the life or body of another unless the benefits under such policy are payable to the individual insured or the personal representatives of the individual, or to a person having, at the time such policy was entered into, an insurable interest in the individual insured.

Â Â Â Â Â  (2) If the beneficiary, assignee or other payee under any policy made in violation of this section receives from the insurer any benefits thereunder accruing upon the death, disablement or injury of the individual insured, the individual insured or the individualÂs executor or administrator, as the case may be, may maintain an action to recover such benefits from the person so receiving them.

Â Â Â Â Â  (3) An insurer shall be entitled to rely upon all statements, declarations and representations made by an applicant for insurance relative to the matter of insurable interest. No insurer shall incur legal liability, except as set forth in the policy, by virtue of any untrue statements, declarations or representations so relied upon in good faith by the insurer.

Â Â Â Â Â  (4) This section does not apply to annuity policies. [1967 c.359 Â§342]

Â Â Â Â Â  743.027 Consent of individual required for life and health insurance; exceptions. No life or health insurance policy upon an individual, except a policy of group life insurance or of group or blanket health insurance, shall be made or effectuated unless at the time of the making of the policy the individual insured, being of competent legal capacity to contract, applies therefor or has consented thereto in writing, except in the following cases:

Â Â Â Â Â  (1) A spouse may effectuate such insurance upon the other spouse.

Â Â Â Â Â  (2) Any person having an insurable interest in the life of a minor, or any person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of or pertaining to such minor.

Â Â Â Â Â  (3) Family policies may be issued insuring any two or more members of a family on an application signed by either parent, a stepparent, or by a husband or wife.

Â Â Â Â Â  (4) A person may effectuate insurance that provides for the final expenses of an adult who is dependent upon the person for support and maintenance. [1967 c.359 Â§342a; 1991 c.182 Â§2]

Â Â Â Â Â  743.028 Uniform health insurance claim forms. The Director of the Department of Consumer and Business Services shall prescribe uniform health insurance claim forms which shall be used by all insurers transacting health insurance in this state and by all state agencies that require health insurance claim forms for their records. [1973 c.109 Â§2]

Â Â Â Â Â  743.030 Life insurance for benefit of charity. (1) Life insurance policies may be effected although the person paying the consideration has no insurable interest in the life of the person insured if a charitable, benevolent, educational or religious institution is designated irrevocably as the beneficiary.

Â Â Â Â Â  (2) In making such policies the person paying the premium shall make and sign the application therefor as owner. The application also must be signed by the person whose life is to be insured. Such a policy shall be valid and binding between and among all of the parties thereto.

Â Â Â Â Â  (3) The person paying the consideration for such insurance shall have all rights conferred by the policy to loan value at any time during the premium-paying period, but not at maturity, notwithstanding such person has no insurable interest in the life of the person insured. [Formerly 739.420]

Â Â Â Â Â  743.033 [1967 c.359 Â§344; renumbered 742.011 in 1989]

Â Â Â Â Â  743.036 [Formerly 736.330; 1973 c.823 Â§149; repealed by 1973 c.827 Â§83]

Â Â Â Â Â  743.037 [1973 c.521 Â§2; renumbered 743.721 in 1989]

Â Â Â Â Â  743.039 Alteration of application for life or health insurance. (1) An application for a life insurance policy may not provide for alterations by any person other than the applicant in either the application or the policy to be issued thereon with respect to the amount of insurance, classification of risk, plan of insurance or the benefits unless the application contains a statement that no such changes are effective until approved in writing by the applicant.

Â Â Â Â Â  (2) No alteration of any written application for any health insurance policy shall be made by any person other than the applicant without the written consent of the applicant, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant. [1967 c.359 Â§346]

Â Â Â Â Â  743.041 Payment discharges insurer. Whenever the proceeds of or payments under a life or health insurance policy become payable in accordance with the terms of such policy, or the exercise of any right or privilege under such policy, and the insurer makes payment in accordance with the terms of the policy or in accordance with any written assignment of the policy, the person so designated as being entitled to the proceeds or payments shall be entitled to receive them and to give full acquittance therefor, and such payments shall fully discharge the insurer from all claims under the policy unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such proceeds or payments or some interest in the policy. [Formerly 743.084]

Â Â Â Â Â  743.042 [1967 c.359 Â§347; 1985 c.465 Â§1; renumbered 742.013 in 1989]

Â Â Â Â Â  743.043 Assignment of policies. A policy may be assignable or not assignable, as provided by its terms. Subject to its terms relating to assignability, any life or health insurance policy, under the terms of which the beneficiary may be changed upon the sole request of the insured or owner, may be assigned either by pledge or transfer of title, by an assignment executed by the insured or owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any such assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment, until the insurer has received at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment. [Formerly 743.087]

Â Â Â Â Â  743.045 [Formerly 736.305; 1971 c.231 Â§22; 1985 c.465 Â§2; renumbered 742.016 in 1989]

Â Â Â Â Â  743.046 Exemption of proceeds of individual life insurance other than annuities. (1) When a policy of insurance is effected by any person on any personÂs own life or on another life in favor of some person other than that person having an insurable interest in the life insured, the lawful beneficiary thereof, other than that person or that personÂs legal representative, is entitled to its proceeds against the creditors or representatives of the person effecting the policy.

Â Â Â Â Â  (2) The person to whom a policy of life insurance is made payable may maintain an action thereon in the personÂs own name.

Â Â Â Â Â  (3) A policy of life insurance payable to a beneficiary other than the estate of the insured, having by its terms a cash surrender value available to the insured, is exempt from execution issued from any court in this state and in the event of bankruptcy of such insured is exempt from all demands in legal proceeding under such bankruptcy.

Â Â Â Â Â  (4) Subject to the statute of limitations, the amount of any premiums paid in fraud of creditors for such insurance, with interest thereon, shall inure to their benefit from the proceeds of the policy. The insurer issuing the policy shall be discharged of all liability thereon by payment of its proceeds in accordance with its terms unless, before such payment, the insurer has received at its home office written notice by or in behalf of some creditor, with specifications of the amount claimed, claiming to recover for certain premiums paid in fraud of creditors.

Â Â Â Â Â  (5) The insured under any policy within this section shall not be denied the right to change the beneficiary when such right is expressly reserved in the policy.

Â Â Â Â Â  (6) This section does not apply to annuity policies. [Formerly 739.405 and then 743.099]

Â Â Â Â Â  743.047 Exemption of proceeds of group life insurance. (1) A policy of group life insurance or the proceeds thereof payable to a person or persons other than the individual insured or the individualÂs estate shall be exempt from debts and claims of creditors or representatives of the individual insured and, in the event of bankruptcy of the individual insured, from all demands in legal proceedings under such bankruptcy.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to group life insurance issued to a creditor covering the creditorÂs debtors to the extent that such proceeds are applied to payment of the obligation for the purpose of which the insurance was so issued. [Formerly 743.102]

Â Â Â Â Â  743.048 [Formerly 736.315; renumbered 742.010]

Â Â Â Â Â  743.049 Exemption of proceeds of annuity policies; assignability of rights. (1) The benefits, rights, privileges and options which are due or prospectively due an annuitant under any annuity policy issued before, on or after June 8, 1967, shall not be subject to execution, nor shall the annuitant be compelled to exercise any such rights, powers or options, nor shall creditors be allowed to interfere with or terminate the policy, except:

Â Â Â Â Â  (a) As to amounts paid for or as premium on any such annuity with intent to defraud creditors, with interest thereon, and of which the creditor has given the insurer written notice at its home office prior to the making of the payments to the annuitant out of which the creditor seeks to recover. Any such notice shall specify the amount claimed or such facts as will enable the insurer to ascertain such amount, and shall set forth such facts as will enable the insurer to ascertain the annuity policy, the annuitant and the payments sought to be avoided on the ground of fraud.

Â Â Â Â Â  (b) The total exemption of benefits presently due and payable to any annuitant periodically or at stated times under all annuity policies under which the person is an annuitant shall not at any time exceed $500 per month for the length of time represented by such installments. Such periodic payments in excess of $500 per month shall be subject to garnishee execution to the same extent as are wages and salaries.

Â Â Â Â Â  (c) If the total benefits presently due and payable to any annuitant under all annuity policies under which the person is an annuitant shall at any time exceed payment at the rate of $500 per month, the court may order such annuitant to pay to a judgment creditor or apply on the judgment, in installments, the portion of such excess benefits as to the court may appear just and proper, after due regard for the reasonable requirements of the judgment debtor and family, if dependent upon the judgment debtor, as well as any payments required to be made by the annuitant to other creditors under prior court orders.

Â Â Â Â Â  (2) If the policy so provides, the benefits, rights, privileges or options accruing under the policy to a beneficiary or assignee shall not be transferable nor subject to commutation, and if the benefits are payable periodically or at stated times, the same exemptions and exceptions contained in this section for the annuitant shall apply with respect to such beneficiary or assignee. [Formerly 743.105; 1991 c.182 Â§3]

Â Â Â Â Â  743.050 Exemption of proceeds of health insurance. Except as may otherwise be expressly provided by the policy, the proceeds or avails of all health insurance policies and of provisions providing benefits on account of the insuredÂs disability which are supplemental to life insurance policies, issued before, on or after June 8, 1967, shall be exempt from all liability for any debt of the insured, and from any debt of the beneficiary existing at the time the proceeds are made available for the use of the beneficiary. [Formerly 743.108]

Â Â Â Â Â  743.051 [1967 c.359 Â§350; renumbered 742.021 in 1989]

Â Â Â Â Â  743.052 [1971 c.372 Â§2; renumbered 743.719 in 1989]

Â Â Â Â Â  743.053 Prohibition on requirement that death or dismemberment occur in less than 180 days after accident. A life insurance policy or health insurance policy, whether group or individual, that contains provisions providing benefits in case of death or dismemberment by accident shall not require that the death or dismemberment occur less than 180 days after the date of the accident in order for benefits to be paid under the policy. [1991 c.182 Â§8]

Â Â Â Â Â  743.054 [1967 c.359 Â§351; renumbered 742.023 in 1989]

Â Â Â Â Â  743.055 [1991 c.875 Â§2; repealed by 1995 c.506 Â§11]

Â Â Â Â Â  743.057 [1967 c.359 Â§352; renumbered 742.026 in 1989]

Â Â Â Â Â  743.060 [1967 c.359 Â§353; renumbered 742.028 in 1989]

Â Â Â Â Â  743.063 [1967 c.359 Â§354; renumbered 742.033 in 1989]

Â Â Â Â Â  743.066 [1967 c.359 Â§355; 1971 c.231 Â§23; renumbered 742.036 in 1989]

Â Â Â Â Â  743.069 [1967 c.359 Â§356; renumbered 742.038 in 1989]

Â Â Â Â Â  743.072 [Formerly 736.310; 1971 c.231 Â§24; 1973 c.149 Â§1; renumbered 742.041 in 1989]

Â Â Â Â Â  743.075 [1967 c.359 Â§358; 1975 c.391 Â§1; 1977 c.742 Â§8; renumbered 742.043 in 1989]

Â Â Â Â Â  743.078 [1967 c.359 Â§359; renumbered 742.046 in 1989]

Â Â Â Â Â  743.080 [1971 c.231 Â§5; 1983 c.249 Â§1; renumbered 742.048 in 1989]

Â Â Â Â Â  743.081 [1967 c.359 Â§360; renumbered 742.051 in 1989]

Â Â Â Â Â  743.084 [1967 c.359 Â§361; renumbered 743.041 in 1989]

Â Â Â Â Â  743.087 [1967 c.359 Â§362; renumbered 743.043 in 1989]

Â Â Â Â Â  743.090 [Formerly 736.335; repealed by 1973 c.827 Â§83]

Â Â Â Â Â  743.093 [1967 c.359 Â§364; renumbered 742.053 in 1989]

Â Â Â Â Â  743.096 [1967 c.359 Â§365; renumbered 742.056 in 1989]

Â Â Â Â Â  743.099 [Formerly 739.405; renumbered 743.046 in 1989]

POLICY LANGUAGE SIMPLIFICATION

Â Â Â Â Â  743.100 Short title. ORS 743.100 to 743.109 may be cited as the Life and Health Insurance Policy Language Simplification Act. [Formerly 743.350]

Â Â Â Â Â  743.101 Purpose. (1) The purpose of the Life and Health Insurance Policy Language Simplification Act is to establish minimum standards for language used in policies and certificates of life insurance and health insurance delivered or issued for delivery in this state in order to facilitate ease of reading.

Â Â Â Â Â  (2) ORS 743.100 to 743.109 is not intended to increase the risk assumed by insurers or to supersede their obligation to comply with the substance of other Insurance Code provisions applicable to insurance policies. ORS 743.100 to 743.109 is not intended to impede flexibility and innovation in the development of policy forms or content or to lead to the standardization of policy forms or content. [Formerly 743.353]

Â Â Â Â Â  743.102 [1967 c.359 Â§367; renumbered 743.047 in 1989]

Â Â Â Â Â  743.103 Definitions for ORS 743.100 to 743.109. As used in ORS 743.100 to 743.109, ÂpolicyÂ has the meaning given in ORS 731.122 and, in addition, includes a certificate issued pursuant to a group insurance policy delivered or issued for delivery in this state. [Formerly 743.357]

Â Â Â Â Â  743.104 Scope of ORS 743.100 to 743.109. (1) ORS 743.100 to 743.109 apply to all policies delivered or issued for delivery in this state, except:

Â Â Â Â Â  (a) Any policy that is a security subject to federal jurisdiction.

Â Â Â Â Â  (b) Any group policy covering a group of 1,000 or more lives at date of issue, other than a group credit life insurance policy or a group credit health insurance policy. However, this paragraph shall not exempt any certificate issued pursuant to a group policy.

Â Â Â Â Â  (c) Any group annuity contract that serves as a funding vehicle for a pension, profit-sharing or deferred compensation plan.

Â Â Â Â Â  (d) Any form used in connection with, as a conversion from, as an addition to, or, pursuant to a contractual provision, in exchange for, a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the date the form must be approved under section 9, chapter 708, Oregon Laws 1979.

Â Â Â Â Â  (e) The renewal of a policy delivered or issued for delivery prior to the date the policy form must be approved under section 9, chapter 708, Oregon Laws 1979.

Â Â Â Â Â  (f) Any certificate issued pursuant to a group policy not delivered or issued for delivery in this state.

Â Â Â Â Â  (2) A non-English language policy will be deemed to comply with ORS 743.106 if the insurer certifies that the policy is translated from an English language policy that complies with ORS 743.106. [Formerly 743.362]

Â Â Â Â Â  743.105 [1967 c.359 Â§368; renumbered 743.049 in 1989]

Â Â Â Â Â  743.106 Reading ease standards for life and health insurance policies; procedures for determining ease; certificate of compliance to accompany policy filing. (1) No policy form shall be delivered or issued for delivery in this state unless:

Â Â Â Â Â  (a) The policy text achieves a score of 40 or more on the Flesch reading ease test, or an equivalent score on any comparable test as provided in subsection (3) of this section;

Â Â Â Â Â  (b) The policy, except for specification pages, schedules and tables is printed in not less than 10-point type, one point leaded;

Â Â Â Â Â  (c) The style, arrangement and overall appearance of the policy give no undue prominence to any portion of the text, including the text of any indorsements or riders; and

Â Â Â Â Â  (d) The policy contains a table of contents or an index of the principal sections of the policy, if the policy has more than 3,000 words of text printed on three or less pages, or regardless of the number of words if the policy has more than three pages.

Â Â Â Â Â  (2) For the purposes of this section, a Flesch reading ease test score shall be calculated as follows:

Â Â Â Â Â  (a) For policy forms containing 10,000 words or less of text, the entire form shall be analyzed. For policy forms containing more than 10,000 words, two 200-word samples per page may be analyzed instead of the entire form. The samples shall be separated by at least 20 printed lines.

Â Â Â Â Â  (b) The number of words and sentences in the text shall be counted and the total number of words divided by the total number of sentences. The figure obtained shall be multiplied by a factor of 1.015.

Â Â Â Â Â  (c) The total number of syllables in the text shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of 84.6.

Â Â Â Â Â  (d) The sum of the figures computed under paragraphs (b) and (c) of this subsection subtracted from 206.835 equals the Flesch reading ease test score for the policy form.

Â Â Â Â Â  (e) For purposes of paragraphs (b) and (c) of this subsection, the following procedures shall be used:

Â Â Â Â Â  (A) A contraction, hyphenated word or numbers and letters, when separated by spaces, shall be counted as one word.

Â Â Â Â Â  (B) A unit of words ending with a period, semicolon or colon shall be counted as a sentence.

Â Â Â Â Â  (C) A ÂsyllableÂ means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. If the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

Â Â Â Â Â  (f) As used in this section, ÂtextÂ includes all written matter except the following:

Â Â Â Â Â  (A) The name and address of the insurer; the name, number or title of the policy; the table of contents or index; captions and subcaptions; specification pages; schedules or tables; and

Â Â Â Â Â  (B) Policy language drafted to conform to the requirements of any state or federal law, regulation or agency interpretation; policy language required by any collectively bargained agreement; medical terminology; and words that are defined in the policy. However, the insurer shall identify the language or terminology excepted by this subparagraph and shall certify in writing that the language or terminology is entitled to be excepted by this subparagraph.

Â Â Â Â Â  (3) Any other reading test may be approved by the Director of the Department of Consumer and Business Services as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.

Â Â Â Â Â  (4) Each policy filing shall be accompanied by a certificate signed by an officer of the insurer stating that the policy meets the minimum required reading ease score on the test used, or stating that the score is lower than the minimum required but should be authorized in accordance with ORS 743.107. To confirm the accuracy of a certification, the director may require the submission of further information.

Â Â Â Â Â  (5) At the option of the insurer, riders, indorsements, applications and other forms made a part of the policy may be scored as separate forms or as part of the policy with which they may be used. [Formerly 743.365]

Â Â Â Â Â  743.107 When director may authorize lower standards. The Director of the Department of Consumer and Business Services may authorize a lower score than the Flesch reading ease test score required by ORS 743.106 when, in the directorÂs sole discretion, the director finds that a lower required score:

Â Â Â Â Â  (1) Will provide a more accurate reflection of the readability of a policy form;

Â Â Â Â Â  (2) Is warranted by the nature of a particular policy form or type or class of policy forms; or

Â Â Â Â Â  (3) Is caused by certain policy language drafted to conform to the requirements of any state law, regulation or agency interpretation. [Formerly 743.368]

Â Â Â Â Â  743.108 [1967 c.359 Â§369; renumbered 743.050 in 1989]

Â Â Â Â Â  743.109 Approval of certain policy forms containing specified provisions; conditions for approval. A policy form meeting the requirements of ORS 743.106 shall not be disapproved because of other provisions of the Insurance Code that specify the content of policies, if the policy form provides the policyholders and claimants protection not less favorable than they would be entitled to under such provisions. [Formerly 743.370]

Â Â Â Â Â  743.111 [Formerly 744.090; renumbered 742.058 in 1989]

Â Â Â Â Â  743.114 [Formerly 736.325; 1971 c.123 Â§1; 1981 c.667 Â§1; renumbered 742.061 in 1989]

Â Â Â Â Â  743.115 [1987 c.774 Â§46; 1989 c.376 Â§1; renumbered 742.063 in 1989]

Â Â Â Â Â  743.116 [1971 c.603 Â§2; 1981 c.422 Â§1; 1981 c.891 Â§2; renumbered 743.701 in 1989]

Â Â Â Â Â  743.117 [1967 c.271 Â§Â§2,3; renumbered 743.703 in 1989]

Â Â Â Â Â  743.118 [1987 c.720 Â§2; renumbered 743.704 in 1989]

Â Â Â Â Â  743.119 [1981 c.254 Â§2; renumbered 743.706 in 1989]

Â Â Â Â Â  743.120 [1975 c.135 Â§2; renumbered 743.707 in 1989]

Â Â Â Â Â  743.123 [1975 c.338 Â§2; renumbered 743.709 in 1989]

Â Â Â Â Â  743.125 [1979 c.268 Â§6; renumbered 743.710 in 1989]

Â Â Â Â Â  743.128 [1979 c.785 Â§20; renumbered 743.712 in 1989]

Â Â Â Â Â  743.132 [1979 c.1 Â§15; renumbered 743.713 in 1989]

Â Â Â Â Â  743.135 [1981 c.422 Â§5; 1989 c.721 Â§54; 1989 c.1080 Â§1; renumbered 743.714 in 1989]

Â Â Â Â Â  743.138 [1987 c.739 Â§Â§2,4b; renumbered 743.715 in 1989]

Â Â Â Â Â  743.140 [1985 c.536 Â§1; renumbered 743.716 in 1989]

Â Â Â Â Â  743.143 [1985 c.312 Â§2; renumbered 743.717 in 1989]

Â Â Â Â Â  743.145 [1985 c.747 Â§59; renumbered 743.700 in 1989]

Â Â Â Â Â  743.147 [1987 c.530 Â§2; renumbered 743.718 in 1989]

INDIVIDUAL LIFE INSURANCE AND ANNUITIES

(Generally)

Â Â Â Â Â  743.150 Scope of ORS 743.150, 743.153 and 743.156. This section and ORS 743.153 and 743.156 apply only to policies of life insurance, other than group life insurance. [1967 c.359 Â§372]

Â Â Â Â Â  743.153 Statement of benefits. A life insurance policy shall contain a provision stating the amount of benefits payable or the method to be used or procedure to be followed in determining such amount, the manner of payment and the consideration therefor. [Formerly 739.310]

Â Â Â Â Â  743.154 Acceleration of death benefits; rules. (1) A life insurance policy or a rider to a life insurance policy may provide for the acceleration of death benefits as part of the life insurance coverage. For purposes of this section, accelerated death benefits are benefits that:

Â Â Â Â Â  (a) Are payable to the policy owner or certificate holder during the lifetime of the insured, in anticipation of death or upon the occurrence of specified life-threatening or catastrophic conditions as defined by the policy or rider;

Â Â Â Â Â  (b) Reduce the death benefit otherwise payable under the life insurance policy; and

Â Â Â Â Â  (c) Are payable upon the occurrence of a single qualifying event that results in the payment of a benefit amount fixed at the time of acceleration.

Â Â Â Â Â  (2) For purposes of this section, a qualifying event is one or more of the following:

Â Â Â Â Â  (a) A medical condition that will result in a drastically limited life span, as specified in the policy or rider, not exceeding 24 months.

Â Â Â Â Â  (b) A medical condition that has required or requires extraordinary medical intervention, such as a major organ transplant or continuous artificial life support, without which the insured would die.

Â Â Â Â Â  (c) Any condition that usually requires continuous confinement in an eligible institution, as defined in the policy or rider, if the insured is expected to remain there for the rest of the insuredÂs life.

Â Â Â Â Â  (d) A medical condition that in the absence of extensive or extraordinary medical treatment will result in a drastically limited life span. Such conditions may include but are not limited to one or more of the following:

Â Â Â Â Â  (A) Coronary artery disease resulting in an acute infarction or requiring surgery;

Â Â Â Â Â  (B) Permanent neurological deficit resulting from cerebral vascular accident;

Â Â Â Â Â  (C) End-stage renal failure; or

Â Â Â Â Â  (D) Acquired Immune Deficiency Syndrome.

Â Â Â Â Â  (e) Any other event determined by the Director of the Department of Consumer and Business Services to be life-threatening.

Â Â Â Â Â  (3) A policy or rider that provides for the acceleration of death benefits:

Â Â Â Â Â  (a) Must also provide for the continuation of the policy as to the amount of the death benefit that is not accelerated.

Â Â Â Â Â  (b) Must allow the policy owner or the certificate holder to request payment at any time during the period that the qualifying event continues.

Â Â Â Â Â  (4) A policy or rider that provides for the acceleration of death benefits under this section shall not be described or marketed by an insurer as long term care insurance or as providing long term care benefits.

Â Â Â Â Â  (5) The director shall adopt rules establishing minimum benefits, criteria for the payment of accelerated benefits, disclosure requirements and actuarial standards. [1991 c.571 Â§2; 1993 c.17 Â§1]

Â Â Â Â Â  743.156 Statement of premium. A life insurance policy shall contain a provision separately stating the premium for each benefit provision of the policy for which such separate statement is necessary, as determined by the Director of the Department of Consumer and Business Services, to give adequate disclosure of the terms of the policy. [1967 c.359 Â§374]

(Individual Life Insurance Policies)

Â Â Â Â Â  743.159 Scope of ORS 743.162 to 743.243. ORS 743.162 to 743.243 apply only to policies of life insurance other than group life insurance, and do not apply to annuity or pure endowment policies. Such sections apply to such policies that are policies of variable life insurance, except to the extent the provisions of such sections are obviously inapplicable to variable life insurance or are in conflict with other provisions of such sections that are expressly applicable to variable life insurance. [1967 c.359 Â§375; 1973 c.435 Â§16]

Â Â Â Â Â  743.162 Payment of premium. A life insurance policy shall contain a provision relating to the time and place of payment of premium. [1967 c.359 Â§376]

Â Â Â Â Â  743.165 Grace period. A life insurance policy shall contain a provision that a grace period of 30 days, or, at the option of the insurer, of one month of not less than 30 days, or of four weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, shall be allowed within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force. The insurer may impose an interest charge not in excess of six percent per annum for the number of days of grace elapsing before the payment of the premium. If a claim arises under the policy during such period of grace the amount of any premium due or overdue, together with interest and any deferred installment of the annual premium, may be deducted from the policy proceeds. [1967 c.359 Â§377]

Â Â Â Â Â  743.168 Incontestability. (1) A life insurance policy shall contain a provision that the policy shall be incontestable after it has been in force for two years from its date of issue during the lifetime of the insured, except for nonpayment of premiums. At the option of the insurer the two-year limit within which the policy may be contested shall not apply to the provisions for benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident.

Â Â Â Â Â  (2) A provision in a life insurance policy providing that such policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy, and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not such restrictions or exclusions are excepted in such provision. [1967 c.359 Â§378]

Â Â Â Â Â  743.171 Incontestability and limitation of liability after reinstatement. (1) A reinstated policy of life insurance may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement, and with the same conditions and exceptions, as the policy provides with respect to contestability after original issuance.

Â Â Â Â Â  (2) When any policy of life insurance is reinstated, such reinstated policy may exclude or restrict liability to the same extent that such liability could have been or was excluded or restricted when the policy was originally issued, and such exclusion or restriction shall be effective from the date of reinstatement. [1967 c.359 Â§379]

Â Â Â Â Â  743.174 Entire contract. A life insurance policy shall contain a provision that the policy constitutes the entire contract between the parties. [1967 c.359 Â§380]

Â Â Â Â Â  743.177 Statements of insured. A life insurance policy shall contain a provision that all statements made by or on behalf of the insured shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense of a claim under the policy unless contained in a written application and unless a copy of such application is indorsed upon or attached to the policy when issued. [1967 c.359 Â§381]

Â Â Â Â Â  743.180 Misstatement of age. A life insurance policy shall contain a provision that if it is found at any time before final settlement under the policy that the age of the insured or of any other person whose age is considered in determining the premium or benefit accruing under the policy has been misstated, the amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages, or the premium may be adjusted and credit given to the insured or to the insurer, according to the insurerÂs published rate at date of issue. [1967 c.359 Â§382]

Â Â Â Â Â  743.183 Dividends. (1) A life insurance policy other than a nonparticipating policy shall contain a provision that the policy shall participate in the divisible surplus of the insurer annually, beginning not later than the end of the third policy year. Any policy containing provision for participation beginning at the end of the first or the second policy year may provide that dividends for either or both of such years shall be paid subject to the payment of the premium for the next ensuing year. The owner of the policy shall have the right each year to have the dividend arising from such participation paid in cash, and if the policy provides other dividend options, it shall further provide which dividend option is effective if the owner does not elect one of such options on or before the expiration of the period of grace allowed for the payment of the premium.

Â Â Â Â Â  (2) In participating industrial life insurance policies, in lieu of the provision required in subsection (1) of this section, there shall be a provision that, beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus in the manner set forth in the policy.

Â Â Â Â Â  (3) This section does not apply to any form of paid-up insurance or temporary insurance or endowment insurance issued or granted in exchange for lapsed or surrendered policies. [1967 c.359 Â§383]

Â Â Â Â Â  743.186 Policy loan. (1) A life insurance policy shall contain a provision that after three full yearsÂ premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will advance, on proper assignment or pledge of the policy and on the sole security thereof, an amount equal to or, at the option of the party entitled thereto, less than the loan value of the policy, at a rate of interest not exceeding the maximum rate permitted by the policy loan provision. The interest rate provision shall comply with ORS 743.187. The loan value of the policy shall be equal to the cash surrender value at the end of the then current policy year, less any existing indebtedness not already deducted in determining such cash surrender value including any interest then accrued but not due, any unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year. The policy may also provide that:

Â Â Â Â Â  (a) Interest on any indebtedness that is 90 or more days past due shall be added to the existing indebtedness and shall bear interest at the rate applicable to the existing indebtedness; and

Â Â Â Â Â  (b) Except as provided in ORS 743.187, if the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value of the policy, the policy shall terminate and become void upon 30 daysÂ notice by the insurer mailed to the last-known address of the insured or other policy owner and of any assignee of record at the home office of the insurer.

Â Â Â Â Â  (2) The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after application therefor.

Â Â Â Â Â  (3) The policy, at the insurerÂs option, may provide for automatic premium loan.

Â Â Â Â Â  (4) This section does not apply to term insurance policies or term insurance benefits provided by rider or supplemental policy provisions, or to industrial life insurance policies. [1967 c.359 Â§384; 1975 c.575 Â§1; 1981 c.412 Â§18; 2001 c.318 Â§12]

Â Â Â Â Â  743.187 Maximum interest rate on policy loan; adjustable interest rate. (1) Except as provided otherwise in this section, the maximum interest rate in the policy loan provision required by ORS 743.186 shall be eight percent per year. The insurer may include in the policy loan provision, in lieu of a fixed maximum interest rate, a provision for an adjustable interest rate. The adjustable interest rate provision must comply with this section. A limitation on interest rates under state law, other than a limitation contained in the Insurance Code, shall not apply to interest rates for life insurance policy loans unless the limitation specifically applies to life insurance policy loans.

Â Â Â Â Â  (2) The adjustable interest rate provision:

Â Â Â Â Â  (a) Shall state in substance that in accordance with the policy and the law of the jurisdiction in which the policy is delivered, the insurer will establish from time to time the interest rate for an existing or a new policy loan; and

Â Â Â Â Â  (b) Shall set forth the dates on which the insurer will determine policy loan interest rates. These determination dates shall be at regular intervals no longer than one year and no shorter than three months.

Â Â Â Â Â  (3) The maximum interest rate permitted for a policy loan under the adjustable interest rate provision shall be established by the provision as the higher of:

Â Â Â Â Â  (a) The interest rate used to calculate cash surrender values under the policy during the same period, plus one percent; and

Â Â Â Â Â  (b) The MoodyÂs Corporate Bond Yield Average - Monthly Average Corporates, as published by MoodyÂs Investors Service, Inc., for the calendar month which precedes by two months the month in which the determination date for the policy loan interest rate falls. However, if the MoodyÂs Corporate Bond Yield Average - Monthly Average Corporates is no longer published by MoodyÂs Investors Service, Inc., or if the National Association of Insurance Commissioners determines that the MoodyÂs Corporate Bond Yield Average - Monthly Average Corporates is no longer an appropriate rate for this purpose, the Director of the Department of Consumer and Business Services by rule may establish the method of determining the rate under this paragraph. The directorÂs rule, to the maximum extent reasonable, shall be consistent with the pertinent actions of the National Association of Insurance Commissioners.

Â Â Â Â Â  (4) On any date specified in the adjustable interest rate provision of the policy for determining the policy loan interest rate:

Â Â Â Â Â  (a) The insurer may increase the existing rate if the maximum rate permitted by the provision exceeds the existing rate by at least one-half of one percent. The increase shall not be less than one-half of one percent or more than the amount by which the permitted maximum rate exceeds the existing rate; and

Â Â Â Â Â  (b) The insurer shall decrease the existing rate if the existing rate exceeds the maximum rate permitted by the provision by at least one-half of one percent. The decrease shall not be less than the amount by which the existing rate exceeds the permitted maximum rate.

Â Â Â Â Â  (5) The insurer under the adjustable interest rate provision shall give notice of the policy loan interest rate and related matters to the policy owner and all other persons entitled to notice by the policy, as follows:

Â Â Â Â Â  (a) In the case of a loan other than for payment of a premium to the insurer, the insurer shall give notice of the initial interest rate on the loan when the loan is made.

Â Â Â Â Â  (b) In the case of a loan for payment of a premium to the insurer, the insurer shall give notice of the initial interest rate on the loan as soon as reasonably practicable after the loan is made. However, the insurer need not give this notice when an additional premium loan is made at the same interest rate then applicable to an existing premium loan to the borrower.

Â Â Â Â Â  (c) In the case of a policy with an outstanding loan, the insurer shall give notice of each increase in the loan interest rate reasonably in advance of the increase.

Â Â Â Â Â  (d) Notices given under this subsection shall include in substance the information required by subsection (2) of this section.

Â Â Â Â Â  (6) Notwithstanding ORS 743.186, a policy shall not terminate in a particular policy year solely because a change in the policy loan interest rate during that year caused the total indebtedness under the policy to reach the policy loan value. The policy shall remain in force during that year unless and until it would have terminated in the absence of any policy loan interest rate change during that year. [1981 c.412 Â§20]

Â Â Â Â Â  743.189 Reinstatement. A life insurance policy shall contain a provision that if in the event of a default in premium payments the value of the policy has been applied to provide a paid-up nonforfeiture benefit, and if this benefit is currently in force and the original policy has not been surrendered to the insurer and canceled, and if a period of not more than three years has elapsed since the default (or two years in the case of an industrial life insurance policy), the policy may be reinstated upon furnishing evidence of insurability satisfactory to the insurer and payment of arrears of premiums and payment or reinstatement of any other indebtedness to the insurer under the policy, with interest at a rate not exceeding the maximum permitted by the policy loan provision. [1967 c.359 Â§385; 1981 c.412 Â§21]

Â Â Â Â Â  743.192 Payment of claim; payment of interest upon failure to pay proceeds. (1) A life insurance policy shall contain a provision that when the policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and of the interest of the claimant.

Â Â Â Â Â  (2) If the insurer fails to pay the proceeds of or make payment under the policy within 30 days after receipt of due proof of death and of the interest of the claimant, and if the beneficiary elects to receive a lump sum settlement, the insurer shall pay interest on any money due and unpaid after expiration of the 30-day period. The insurer shall compute the interest from the date of the insuredÂs death until the date of payment, at a rate not lower than that paid by the insurer on other withdrawable policy owner funds. At the end of the 30-day period, the insurer shall notify the named beneficiary or beneficiaries at their last-known address that interest at the applicable rate will be paid on the lump sum proceeds from the date of death of the insured.

Â Â Â Â Â  (3) Nothing in this section shall be construed to allow an insurer to withhold payment of money payable under a life insurance policy to any named beneficiary for a period longer than reasonably necessary to transmit the payment. [1967 c.359 Â§386; 1983 c.754 Â§2]

Â Â Â Â Â  743.195 Installment payments. A life insurance policy shall contain a table showing the amounts of installments, if any, by which its proceeds may be payable. [1967 c.359 Â§387]

Â Â Â Â Â  743.198 Title. A life insurance policy shall contain a title briefly and correctly describing the policy. If an industrial life insurance policy, it shall have the words Âindustrial policyÂ imprinted on the face thereof as part of the descriptive matter. [1967 c.359 Â§388]

Â Â Â Â Â  743.201 Beneficiary of industrial policies. An industrial life insurance policy shall have the name of the beneficiary designated thereon, or in the application or other form if attached to the policy, with a reservation of the right to designate or change the beneficiary after the issuance of the policy unless such beneficiary has been irrevocably designated. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until indorsed on the policy by the insurer, and that the insurer may refuse to indorse the name of any proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which shall not be less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, then the insurer may make any payment thereunder to the executor or administrator of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled thereto by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention or burial of the insured. The policy may also include a similar provision applicable to any other payment due under the policy. [1967 c.359 Â§389]

Â Â Â Â Â  743.204 Standard Nonforfeiture Law for Life Insurance; applicability. (1) ORS 743.204 to 743.222 may be cited as the Standard Nonforfeiture Law for Life Insurance.

Â Â Â Â Â  (2) The operative date of the Standard Nonforfeiture Law for Life Insurance as to any policy is the earlier of:

Â Â Â Â Â  (a) January 1, 1948; or

Â Â Â Â Â  (b) The date specified in a written notice, filed with the Director of the Department of Consumer and Business Services by the insurer, of election to comply with the Standard Nonforfeiture Law for Life Insurance as to such policy as of the specified date.

Â Â Â Â Â  (3) The Standard Nonforfeiture Law for Life Insurance shall not apply to:

Â Â Â Â Â  (a) Any reinsurance, group insurance, pure endowment, annuity or reversionary annuity policy.

Â Â Â Â Â  (b) Any term policy or renewal thereof, of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy. For this purpose, the age at death for a joint term life insurance policy shall be the age at death of the oldest life.

Â Â Â Â Â  (c) Any term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, if each adjusted premium, calculated as specified in ORS 743.215 and 743.216, is less than the adjusted premium so calculated on a term policy or renewal thereof of uniform amount, which provides no guaranteed nonforfeiture benefits or endowment benefits, which is issued at the same age, for the same initial amount of insurance and for a term of 20 years or less that expires before age 71 and for which uniform premiums are payable during the entire term of the policy. For this purpose, the age at death for a joint term life insurance policy shall be the age at death of the oldest life.

Â Â Â Â Â  (d) Any policy which provides no guaranteed nonforfeiture or endowment benefits, and for which policy the cash surrender value or present value of paid-up nonforfeiture benefit calculated for the beginning of any policy year as specified in ORS 743.210, 743.213, 743.215 and 743.216 does not exceed two and one-half percent of the amount of insurance at the beginning of such year. [Formerly 739.340; 1977 c.320 Â§13; 1981 c.609 Â§12]

Â Â Â Â Â  743.207 Required provisions relating to nonforfeiture. (1) A life insurance policy shall contain in substance the following provisions, or corresponding provisions which in the opinion of the Director of the Department of Consumer and Business Services are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this section, and which are essentially in compliance with ORS 743.221:

Â Â Â Â Â  (a) That in the event of default in any premium payment the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of the amount required by ORS 743.213. In lieu of this stipulated benefit the insurer may substitute, upon proper request made not later than 60 days after the due date of the premium in default, another paid-up nonforfeiture benefit which is actuarially equivalent and provides a greater amount or longer period of death benefit or, if applicable, a greater amount or earlier payment of endowment benefit.

Â Â Â Â Â  (b) That upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary life insurance or five full years in the case of industrial life insurance, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of the amount required by ORS 743.210.

Â Â Â Â Â  (c) That a specified paid-up nonforfeiture benefit will become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

Â Â Â Â Â  (d) That, if the policy has become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary life insurance or the fifth policy anniversary in the case of industrial life insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of the amount required by ORS 743.210.

Â Â Â Â Â  (e)(A) In the case of all policies other than those provided for in subparagraph (B) of this paragraph, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter. Such values and benefits shall be calculated on the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy. At the option of the insurer such table may also show such values and benefits for any year or years beyond the 20th policy year.

Â Â Â Â Â  (B) In the case of policies which provide, on a basis guaranteed in the policy, for unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than by change to a new policy, a statement of the mortality table, interest rate and method used in calculating cash surrender values and paid-up nonforfeiture benefits available under the policy.

Â Â Â Â Â  (f)(A) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered.

Â Â Â Â Â  (B) An explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy.

Â Â Â Â Â  (C) If a detailed statement of the method of computation of the cash surrender values and paid-up nonforfeiture benefits shown in the policy is not stated in the policy, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered.

Â Â Â Â Â  (D) A statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are shown for consecutive years in the policy.

Â Â Â Â Â  (2) Any of the provisions set forth in subsection (1) of this section, or portions of the provisions, not applicable by reason of the particular plan of insurance may, to the extent inapplicable, be omitted from the policy.

Â Â Â Â Â  (3) The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy. [Formerly 739.345; 1981 c.609 Â§13]

Â Â Â Â Â  743.210 Determination of cash surrender values; applicability to certain policies. (1) Except as otherwise provided in subsections (2) and (3) of this section, any cash surrender value available under a life insurance policy in the event of default in a premium payment due on any policy anniversary, whether or not required by ORS 743.207, shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of:

Â Â Â Â Â  (a) The present value on such anniversary of the adjusted premiums, as defined in ORS 743.215 and 743.216, corresponding to premiums which would have fallen due on and after such anniversary; and

Â Â Â Â Â  (b) The amount of any indebtedness to the insurer on the policy.

Â Â Â Â Â  (2) This subsection applies to a life insurance policy issued on or after the operative date defined in ORS 743.215 which provides supplemental life insurance or annuity benefits by rider or supplemental policy provision at the option of the insured and for an identifiable additional premium. For such a policy, the cash surrender value shall be an amount not less than the cash surrender value required by subsection (1) of this section for a policy otherwise similar to the subject policy but without such rider or supplemental policy provision, plus the cash surrender value required by subsection (1) of this section for a policy which provides only the benefits provided by such rider or supplemental policy provision in the subject policy.

Â Â Â Â Â  (3) This subsection applies to a family life insurance policy issued on or after the operative date defined in ORS 743.215 which policy defines a primary insured and provides term insurance on the life of the spouse of the primary insured with a term that expires before age 71 of the spouse. For such a policy, the cash surrender value shall be an amount not less than the cash surrender value required by subsection (1) of this section for a policy otherwise similar to the subject policy but without such term insurance on the life of the spouse, plus the cash surrender value required by subsection (1) of this section for a policy which provides only the benefits provided by such term insurance on the life of the spouse in the subject policy.

Â Â Â Â Â  (4) Any cash surrender value available within 30 days after any policy anniversary under any policy which has been paid up by completion of all premium payments or any policy which has been continued under any paid-up nonforfeiture benefit, whether or not required by ORS 743.207, shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by the amount of any indebtedness to the insurer on the policy. [Formerly 739.350; 1981 c.609 Â§14]

Â Â Â Â Â  743.213 Determination of paid-up nonforfeiture benefits. Any paid-up nonforfeiture benefit available under a life insurance policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by ORS 743.207 in the absence of the condition that premiums have been paid for at least a specified period. [Formerly 739.355; 1981 c.609 Â§15]

Â Â Â Â Â  743.215 Calculation of adjusted premiums. (1) This section applies to all life insurance policies issued on or after the operative date defined in this subsection for the issuing insurer. After January 1, 1982, any insurer may file with the Director of the Department of Consumer and Business Services a written notice of its election to comply with the provisions of this section with regard to any number of plans of insurance after a specified date before January 1, 1989. The specified date shall be the operative date of this subsection for the plan or plans, but if an insurer elects to make this subsection operative before January 1, 1989, for fewer than all plans, the insurer must comply with rules adopted by the director. There is no limit to the number of times that an insurer may make the election. If an insurer makes no such election, the operative date of this section for the insurer shall be January 1, 1989.

Â Â Â Â Â  (2) Except as provided in subsection (8) of this section, the adjusted premiums referred to in ORS 743.210 for any life insurance policy to which this section applies shall be calculated as provided in this subsection, on an annual basis, as a uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and excluding any uniform annual contract charge or policy fee specified in the policy statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits. This percentage shall be such that the present value, at the date of issue of the policy, of all such adjusted premiums shall equal the sum of:

Â Â Â Â Â  (a) The present value at the policy issue date of the future guaranteed benefits provided for by the policy;

Â Â Â Â Â  (b) One percent of either the amount of insurance, if the insurance is uniform in amount, or the average of the amounts of insurance at the beginning of each of the first 10 policy years; and

Â Â Â Â Â  (c) One hundred twenty-five percent of the nonforfeiture net level premium as defined in subsection (3) of this section. For this purpose, any excess of the nonforfeiture net level premium over four percent of such uniform or average amount of insurance shall be disregarded.

Â Â Â Â Â  (3) The nonforfeiture net level premium referred to in subsection (2) of this section shall equal the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue and on each anniversary of the policy on which a premium falls due.

Â Â Â Â Â  (4) In the case of policies which provide, on a basis guaranteed in the policy, for unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than by change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated by the policy at the date of issue. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated as provided in subsection (5) of this section on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

Â Â Â Â Â  (5) Except as otherwise provided in subsection (8) of this section, the recalculated future adjusted premiums referred to in subsection (4) of this section shall be calculated as provided in this subsection, on an annual basis, as a uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards and excluding any uniform annual contract charge or policy fee specified in the policy statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits. This percentage shall be such that the present value, at the date of change to the newly defined benefits or premiums, of all such future adjusted premiums shall equal A plus B minus C, where these amounts are defined as follows:

Â Â Â Â Â  (a) ÂAÂ equals the present value, as of the date of change, of the future guaranteed benefits provided for by the policy.

Â Â Â Â Â  (b) ÂBÂ equals the additional expense allowance, if any, for the policy, as defined in subsection (6) of this section.

Â Â Â Â Â  (c) ÂCÂ equals the cash surrender value under the policy, if any, or present value of any paid-up nonforfeiture benefit under the policy, as of the date of change.

Â Â Â Â Â  (6) The additional expense allowance at the date of the change to the newly defined benefits or premiums, as referred to in subsection (5) of this section, shall equal the sum of:

Â Â Â Â Â  (a) One percent of the excess, if positive, of the average of the amounts of insurance at the beginning of each of the first 10 policy years subsequent to the change, over the average of the amounts of insurance, as defined before the change, at the beginning of each of the first 10 policy years subsequent to the last previous change or the policy issue date if there has been no change.

Â Â Â Â Â  (b) One hundred twenty-five percent of the change, if positive, in the amount of the nonforfeiture net level premium from the amount applicable prior to the change in policy benefits or premiums to the amount of the recalculated nonforfeiture net level premium determined from subsection (7) of this section as of the date of the change in policy benefits or premiums.

Â Â Â Â Â  (7) The recalculated nonforfeiture net level premium referred to in subsection (6) of this section shall equal Y divided by Z, where these amounts are defined as follows:

Â Â Â Â Â  (a) ÂYÂ equals the sum of:

Â Â Â Â Â  (A) The nonforfeiture net level premium applicable prior to the change times the present value at the date of change of an annuity of one per annum payable on each anniversary of the policy, on or subsequent to the date of the change, on which a premium would have fallen due had the change not occurred; and

Â Â Â Â Â  (B) The present value at the date of change of the increase in future guaranteed benefits provided for by the policy.

Â Â Â Â Â  (b) ÂZÂ equals the present value at the date of change of an annuity of one per annum payable on each anniversary of the policy, on or subsequent to the date of change, on which a premium falls due.

Â Â Â Â Â  (8) Notwithstanding any other provisions of this section, the provisions of this subsection shall apply in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance determined so that, in each policy year, the policy has the same tabular mortality cost as for an otherwise similar policy of a higher nongraded amount or amounts of insurance issued on the standard basis. Adjusted premiums and present values for a policy on such a substandard basis may be calculated as if the policy were issued to provide such a higher nongraded amount or amounts of insurance on the standard basis.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, all adjusted premiums and present values referred to in the Standard Nonforfeiture Law for Life Insurance shall, for all policies of life insurance to which this section applies, be calculated on the mortality and interest bases as follows:

Â Â Â Â Â  (a) For ordinary life insurance mortality:

Â Â Â Â Â  (A) The Commissioners 1980 Standard Ordinary Mortality Table shall be used; or

Â Â Â Â Â  (B) At the option of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors may be used instead of such table without Ten-Year Select Mortality Factors.

Â Â Â Â Â  (b) For industrial life insurance mortality, the Commissioners 1961 Standard Industrial Mortality Table shall be used.

Â Â Â Â Â  (c) For all policies issued in a particular calendar year, an interest rate shall be used which does not exceed the nonforfeiture interest rate, as defined in subsection (11) of this section, for policies issued in that year.

Â Â Â Â Â  (10) The following provisions shall also apply, for policies to which this section applies, to the calculation of premiums and values referred to in the Standard Nonforfeiture Law for Life Insurance:

Â Â Â Â Â  (a) At the option of the insurer, such calculations for all policies issued in a particular calendar year may be made on the basis of an interest rate which does not exceed the nonforfeiture interest rate, as defined in subsection (11) of this section, for policies issued in the last preceding calendar year.

Â Â Â Â Â  (b) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by ORS 743.207, shall be calculated on the basis of the mortality table and interest rate used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions.

Â Â Â Â Â  (c) An insurer shall calculate the amount of any guaranteed paid-up nonforfeiture benefit, including any paid-up additions, on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

Â Â Â Â Â  (d) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary life insurance, and not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial life insurance.

Â Â Â Â Â  (e) For insurance issued on a substandard basis, the calculation of premiums and values may be based on appropriate modifications of the mortality tables referred to in subsection (9) of this section and in this subsection.

Â Â Â Â Â  (f) Any ordinary life mortality tables adopted after 1980 by the National Association of Insurance Commissioners that are approved under rules issued by the director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors, or for the Commissioners 1980 Extended Term Insurance Table.

Â Â Â Â Â  (g) Any industrial life mortality tables adopted after 1980 by the National Association of Insurance Commissioners that are approved under rules issued by the director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table.

Â Â Â Â Â  (11) The nonforfeiture interest rate for any policy issued in a particular calendar year shall equal 125 percent of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearer one-quarter of one percent.

Â Â Â Â Â  (12) Notwithstanding any other provision in this chapter, for any previously approved policy form, any refiling of nonforfeiture values or their methods of computation which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not of itself require refiling of any other provisions of that policy form. [1981 c.609 Â§17; 1983 c.282 Â§1]

Â Â Â Â Â  743.216 Adjusted premiums; applicability. This section applies only to life insurance policies issued before the operative date defined in ORS 743.215. For such policies:

Â Â Â Â Â  (1) Except as provided in subsection (3) of this section, the adjusted premiums referred to in ORS 743.210 shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of:

Â Â Â Â Â  (a) The present value at the policy issue date of the future guaranteed benefits provided for by the policy.

Â Â Â Â Â  (b) Two percent of the amount of insurance if the insurance is uniform in amount, or of the equivalent uniform amount as defined in subsection (2) of this section if the amount of insurance varies with duration of the policy.

Â Â Â Â Â  (c) Forty percent of the adjusted premium for the first policy year. For this purpose, any excess of the adjusted premium over four percent of the amount of insurance or equivalent uniform amount shall be disregarded.

Â Â Â Â Â  (d) Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy for the same uniform or the same equivalent uniform amount of insurance with uniform premiums for the whole of life issued at the same age, whichever is less. For this purpose, any excess of the adjusted premium over four percent of the amount of insurance or equivalent uniform amount shall be disregarded.

Â Â Â Â Â  (2) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount of the subject policy for the purpose of this section shall be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the subject policy. However, in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the subject policy prior to the attainment of age 10 were the amount provided by the subject policy at age 10.

Â Â Â Â Â  (3) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be calculated in accordance with this subsection. The amounts specified in paragraphs (a) and (b) of this subsection shall be calculated separately. Each such amount shall be calculated as specified in subsections (1) and (2) of this section. However, for the purposes of subsection (1)(b), (c) and (d) of this section, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in paragraph (b) of this subsection shall be equal to the excess of the uniform or equivalent uniform amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in paragraph (a) of this subsection. The adjusted premiums for the entire policy shall equal the sum of:

Â Â Â Â Â  (a) The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits; and

Â Â Â Â Â  (b) During the period for which premiums for such term insurance benefits are payable, the adjusted premiums for such term insurance benefits.

Â Â Â Â Â  (4) Except as provided in paragraphs (a) and (b) of this subsection and subsection (5) of this section, all adjusted premiums and present values referred to in the Standard Nonforfeiture Law for Life Insurance shall for all policies of ordinary life insurance to which this section applies be calculated on the basis of the Commissioners 1941 Standard Ordinary Mortality Table. Such calculations for any category of ordinary life insurance issued on female lives may, however, be based on an age not more than six years younger than the actual age of the insured. Except as provided in paragraphs (a) and (b) of this subsection and subsection (7) of this section, such calculations of adjusted premiums and present values for all policies of industrial life insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one-half percent per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The following exceptions pertain:

Â Â Â Â Â  (a) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130 percent of the rates of mortality according to the respective table.

Â Â Â Â Â  (b) For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) This subsection applies only to policies of ordinary life insurance to which this section applies and which are issued on or after the operative date of this subsection as defined in subsection (6) of this section. For such policies, all adjusted premiums and present values referred to in the Standard Nonforfeiture Law for Life Insurance shall, except as provided in paragraphs (a) and (b) of this subsection, be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such calculations for any category of ordinary life insurance issued on female lives may, however, be based on an age not more than six years younger than the actual age of the insured. Such rate of interest shall not exceed three and one-half percent, except that a rate of interest not exceeding four percent may be used for policies issued from January 1, 1974, to December 31, 1977, and a rate of interest not exceeding five and one-half percent may be used for policies issued on or after January 1, 1978, and with the further exception that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent may be used. The following exceptions pertain:

Â Â Â Â Â  (a) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1958 Extended Term Insurance Table.

Â Â Â Â Â  (b) For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the director.

Â Â Â Â Â  (6) After August 9, 1961, any insurer may file with the director a written notice of its election to comply with the provisions of subsection (5) of this section after a specified date before January 1, 1966. After the filing of such notice, such specified date shall be the operative date of subsection (5) of this section for the insurer with respect to the ordinary life policies it thereafter issues. If an insurer makes no such election, such operative date for the insurer shall be January 1, 1966.

Â Â Â Â Â  (7) This subsection applies only to policies of industrial life insurance to which this section applies and which are issued on or after the operative date of this subsection as defined in subsection (8) of this section. For such policies, all adjusted premiums and present values referred to in the Standard Nonforfeiture Law for Life Insurance shall, except as provided in paragraphs (a) and (b) of this subsection, be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such rate of interest shall not exceed three and one-half percent, except that a rate of interest not exceeding four percent may be used for policies issued from January 1, 1974, to December 31, 1977, and a rate of interest not exceeding five and one-half percent may be used for policies issued on or after January 1, 1978, and with the further exception that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent may be used. The following exceptions pertain:

Â Â Â Â Â  (a) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table.

Â Â Â Â Â  (b) For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the director.

Â Â Â Â Â  (8) After September 2, 1963, any insurer may file with the director a written notice of its election to comply with the provisions of subsection (7) of this section after a specified date before January 1, 1968. After the filing of such notice, such specified date shall be the operative date of subsection (7) of this section for the insurer with respect to the industrial life insurance policies it thereafter issues. If an insurer makes no such election, such operative date for the insurer shall be January 1, 1968. [Formerly 739.360; 1973 c.636 Â§6; 1977 c.320 Â§14; 1981 c.609 Â§16]

Â Â Â Â Â  743.218 Requirements for determination of future premium amounts or minimum values. In the case of policies of life insurance which provide for determination of future premium amounts by the insurer on the basis of current estimates of future experience, or policies of life insurance which are of such a nature that minimum values cannot in the judgment of the Director of the Department of Consumer and Business Services be determined by the methods otherwise described in the Standard Nonforfeiture Law for Life Insurance, the following requirements shall apply:

Â Â Â Â Â  (1) The director must be satisfied that the policy benefits are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by the Standard Nonforfeiture Law for Life Insurance;

Â Â Â Â Â  (2) The director must be satisfied that the benefits and the pattern of premiums of the policy are not misleading to prospective policyholders or insureds; and

Â Â Â Â Â  (3) The cash surrender values and paid-up nonforfeiture benefits provided by the policy must not be less than the minimum values and benefits required for the policy as calculated by a method consistent with the principles of the Standard Nonforfeiture Law for Life Insurance, as determined under rules issued by the director. [1981 c.609 Â§18]

Â Â Â Â Â  743.219 Supplemental rules for calculating nonforfeiture benefits. (1) Any cash surrender value and any paid-up nonforfeiture benefit available under a life insurance policy in the event of default in a premium payment due at any time other than on the policy anniversary date shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary.

Â Â Â Â Â  (2) All values referred to in the Standard Nonforfeiture Law for Life Insurance may be calculated on the assumption that any death benefit is payable at the end of the policy year of death.

Â Â Â Â Â  (3) The net value of any paid-up additions, other than paid-up term additions, shall not be less than the amounts used to provide the additions. [Formerly 739.365; 1981 c.609 Â§19]

Â Â Â Â Â  743.221 Cash surrender values upon default in premium payment. (1) This section shall apply to all life insurance policies issued on or after January 1, 1986.

Â Â Â Â Â  (2) Any cash surrender value available in the event of default in a premium payment due on any policy anniversary under a life insurance policy to which this section applies shall be in an amount which does not differ, by more than two-tenths of one percent of the amount of insurance, if uniform, or the average of the amounts of insurance at the beginning of each of the first 10 policy years, from A plus B minus C, where these amounts are defined as follows:

Â Â Â Â Â  (a) ÂAÂ equals the basic cash value on such anniversary as defined in subsection (3) of this section.

Â Â Â Â Â  (b) ÂBÂ equals the present value on such anniversary of any existing paid-up additions.

Â Â Â Â Â  (c) ÂCÂ equals the amount of any indebtedness to the insurer under the policy on such anniversary.

Â Â Â Â Â  (3)(a) The basic cash value referred to in subsection (2) of this section shall equal the present value, on a particular subject policy anniversary, of the future guaranteed benefits which would have been provided for by the policy if there had been no premium default, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, less the present value on such anniversary of the nonforfeiture factors, as defined in subsection (4) of this section, corresponding to premiums which would have fallen due on and after such anniversary. The basic cash value shall be taken as zero if this calculation produces a negative result.

Â Â Â Â Â  (b) Supplemental life insurance or annuity benefits and family coverage, as described in ORS 743.210 or 743.216, whichever is applicable to the policy, shall affect the basic cash value in the same manner as is provided in ORS 743.210 or 743.216 for their effect on the cash surrender values.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, the nonforfeiture factor referred to in subsection (3) of this section shall for each policy year equal a percentage of the adjusted premium for that policy year as defined in ORS 743.215 or 743.216, whichever is applicable to the policy. This percentage must:

Â Â Â Â Â  (A) Be uniform for each policy year between the second policy anniversary and the later of:

Â Â Â Â Â  (i) The fifth policy anniversary; and

Â Â Â Â Â  (ii) The first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, at least equal to two-tenths of one percent of the amount of insurance, if uniform, or of the average of the amounts of insurance at the beginning of each of the first 10 policy years; and

Â Â Â Â Â  (B) Be such that no percentage after the later policy anniversary defined in subparagraph (A) of this paragraph applies to fewer than five consecutive policy years.

Â Â Â Â Â  (b) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy as defined in ORS 743.215 or 743.216, whichever is applicable to the policy, were substituted for the nonforfeiture factors defined in this subsection in the calculation of the basic cash value.

Â Â Â Â Â  (5) All adjusted premiums and present values referred to in this section shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the compliance of the policy with the Standard Nonforfeiture Law for Life Insurance. The cash surrender values referred to in this section shall include any endowment benefits provided for by the policy.

Â Â Â Â Â  (6)(a) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment, shall be determined in a manner consistent with the manner specified for determining the analogous minimum amounts under the Standard Nonforfeiture Law for Life Insurance.

Â Â Â Â Â  (b) The amounts of any cash surrender values and any paid-up nonforfeiture benefits granted in connection with additional benefits such as those described in ORS 743.222 shall conform with the principles of this section. [1981 c.609 Â§21]

Â Â Â Â Â  743.222 Policy benefits and premiums that shall be disregarded in calculating cash surrender values and paid-up nonforfeiture benefits. (1) Notwithstanding ORS 743.210, in ascertaining minimum cash surrender values and paid-up nonforfeiture benefits required by the Standard Nonforfeiture Law for Life Insurance, benefits and their respective premiums provided for in a life insurance policy shall be disregarded where the benefits are payable:

Â Â Â Â Â  (a) In the event of death or dismemberment by accident or accidental means;

Â Â Â Â Â  (b) In the event of total and permanent disability;

Â Â Â Â Â  (c) As reversionary annuity or deferred reversionary annuity benefits;

Â Â Â Â Â  (d) As term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, the Standard Nonforfeiture Law for Life Insurance would not apply;

Â Â Â Â Â  (e) As term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the childÂs age is 26, is uniform in amount after the childÂs age is one, and has not become paid up by reason of the death of a parent of the child; or

Â Â Â Â Â  (f) As other policy benefits additional to life insurance and endowment benefits.

Â Â Â Â Â  (2) No benefits such as are described in subsection (1) of this section are required to be included in any paid-up nonforfeiture benefits. [Formerly 739.370; 1981 c.609 Â§20]

Â Â Â Â Â  743.225 Prohibited provisions. No life insurance policy shall contain any of the following provisions:

Â Â Â Â Â  (1) A provision limiting the time within which any action at law or suit in equity may be commenced to less than three years after the cause of action or suit accrues.

Â Â Â Â Â  (2) A provision by which the policy purports to be issued or to take effect more than six months before the original application for the insurance was made.

Â Â Â Â Â  (3) A provision for forfeiture of the policy for failure to repay any loan on the policy or any interest on such loan while the total indebtedness on the policy is less than the loan value thereof. [Formerly 739.315]

Â Â Â Â Â  743.228 Acts of corporate insured or beneficiary with respect to policy. (1) Whenever a corporation organized under the laws of this state or qualified to do business in this state has caused to be insured the life of any director, officer, agent or employee, or whenever such corporation is named as a beneficiary in or assignee of any life insurance policy, due authority to effect, assign, release, relinquish, convert, surrender, change the beneficiary or take any other or different action with reference to such insurance shall be sufficiently evidenced to the insurer by a written statement under oath showing that such action has been approved by a majority of the board of directors. Such a statement shall be signed by the president and secretary of the corporation and bear the corporate seal.

Â Â Â Â Â  (2) Such a statement shall be binding upon the corporation and shall protect the insurer concerned in any act done or suffered by it upon the faith thereof without further inquiry into the validity of the corporate authority or the regularity of the corporate proceedings.

Â Â Â Â Â  (3) No person shall be disqualified by reason of interest in the subject matter from acting as a director or as a member of the executive committee of such a corporation on any corporate act touching such insurance. [Formerly 739.415]

Â Â Â Â Â  743.230 Variable life policy provisions. A variable life insurance policy shall contain in substance the following provisions:

Â Â Â Â Â  (1) A provision that there will be a period of grace of 30 days within which payment of any premium after the first may be made, during which period of grace the policy will continue in full force. If a claim arises under the policy during such period of grace, the amount of any premiums due or overdue, together with interest not in excess of six percent per annum and any deferred installment of the annual premium, may be deducted from the policy proceeds. The policy may contain a statement of the basis for determining any variation in benefits that may occur as a result of the payment of premium during the period of grace.

Â Â Â Â Â  (2) A provision that the policy will be reinstated at any time within three years from the date of a default in premium payments, unless the cash surrender value has been paid or the period of extended insurance has expired, upon the production of evidence of insurability satisfactory to the insurer and the payment of an amount not exceeding the greater of:

Â Â Â Â Â  (a) All overdue premiums and any other indebtedness to the insurer upon said policy with interest at a rate not exceeding six percent per annum; and

Â Â Â Â Â  (b) One hundred ten percent of the increase in cash surrender value resulting from reinstatement.

Â Â Â Â Â  (3) A provision for cash surrender values and paid-up insurance benefits available as nonforfeiture options in the event of default in a premium payment after premiums have been paid for a specified period. If the policy does not include a table of figures for the options so available, the policy shall provide that the insurer will furnish, at least once in each policy year, a statement showing the cash value as of a date no earlier than the next preceding policy anniversary.

Â Â Â Â Â  (a) The method of computation of cash values and other nonforfeiture benefits shall be as described either in the policy or in a statement filed with the Director of the Department of Consumer and Business Services, and shall be actuarially appropriate to the variable nature of the policy.

Â Â Â Â Â  (b) The method of computation must result, if the net investment return credited to the policy at all times from the date of issue equals the specified investment increment factor, with premiums and benefits determined accordingly under the terms of the policy, in cash values and other nonforfeiture benefits at least equal to the minimum values required by the Standard Nonforfeiture Law for a policy with such premiums and benefits. The method of computation may disregard incidental minimum guarantees as to the dollar amounts payable. Incidental minimum guarantees include, but are not limited to, a guarantee which provides that the amount payable at death or maturity shall be at least equal to the amount that would be payable if the net investment return credited to the policy at all times from the date of issue is equal to the specified investment increment factor.

Â Â Â Â Â  (4) A provision specifying the investment increment factor to be used in computing the dollar amount of variable benefits or other variable payments or values under the policy, and guaranteeing that expense and mortality results will not adversely affect such dollar amounts. [1973 c.435 Â§18]

Â Â Â Â Â  743.231 ÂProfit-sharing policyÂ defined. ÂProfit-sharing policyÂ means:

Â Â Â Â Â  (1) A life insurance policy which by its terms expressly provides that the policyholder will participate in the distribution of earnings or surplus other than earnings or surplus attributable, by reasonable and nondiscriminatory standards, to the participating policies of the insurer and allocated to the policyholder on reasonable and nondiscriminatory standards; or

Â Â Â Â Â  (2) A life insurance policy the provisions of which, through sales material or oral presentations, are interpreted by the insurer to prospective policyholders as entitling the policyholder to the benefits described in subsection (1) of this section. [Formerly 739.705]

Â Â Â Â Â  743.234 ÂCharter policyÂ or Âfounders policyÂ defined. ÂCharter policyÂ or Âfounders policyÂ means:

Â Â Â Â Â  (1) A life insurance policy which by its terms expressly provides that the policyholder will receive some preferential or discriminatory advantage or benefit not available to persons who purchase insurance from the insurer at future dates or under other circumstances; or

Â Â Â Â Â  (2) A life insurance policy the provisions of which, through sales material or oral presentations, are interpreted by the insurer to prospective policyholders as entitling the policyholder to the benefits described in subsection (1) of this section. [Formerly 739.710]

Â Â Â Â Â  743.237 ÂCoupon policyÂ defined. ÂCoupon policyÂ means a life insurance policy which provides a series of pure endowments maturing periodically in amounts not exceeding the gross annual policy premiums. The term Âpure endowmentÂ or ÂendowmentÂ is used in its accepted actuarial sense, meaning a benefit becoming payable at a specific future date if the insured person is then living. [Formerly 739.715]

Â Â Â Â Â  743.240 Profit-sharing, charter or founders policies prohibited. No profit-sharing, charter or founders policy shall be issued or delivered in this state. [Formerly 739.720]

Â Â Â Â Â  743.243 Restrictions on form of coupon policy. Coupon policies issued or delivered in this state shall be subject to the following provisions:

Â Â Â Â Â  (1) No detachable coupons or certificates or passbooks may be used. No other device may be used which tends to emphasize the periodic endowment benefits or which tends to create the impression that the endowments represent interest earnings or anything other than benefits which have been purchased by part of the policyholderÂs premium payments.

Â Â Â Â Â  (2) Each endowment benefit must have a fixed maturity date and payment of the endowment benefit shall not be contingent upon the payment of any premium becoming due on or after such maturity date.

Â Â Â Â Â  (3) The endowment benefits must be expressed in dollar amounts rather than as percentages of other quantities or in other ways, both in the policy itself and in the sale thereof.

Â Â Â Â Â  (4) A separate premium for the periodic endowment benefits must be shown in the policy adjacent to the rest of the policy premium information and must be given the same emphasis in the policy and in the sale thereof as that given the rest of the policy premium information. This premium shall be calculated with mortality, interest and expense factors which are consistent with those for the basic policy premium. [1967 c.359 Â§403]

Â Â Â Â Â  743.245 Variable life insurance policy provisions. A variable life insurance policy shall contain a provision stating the essential features of the procedures to be followed by the insurer in determining benefits thereunder. Such a policy, and any certificate evidencing such a policy, shall contain on its first page a clear and prominent statement to the effect that benefits thereunder are variable. [1973 c.435 Â§14]

Â Â Â Â Â  743.247 Notice to variable life insurance policyholders. An insurer issuing individual variable life insurance policies shall mail to each policyholder at least once in each policy year after the first, at the last address of the policyholder known to the insurer:

Â Â Â Â Â  (1) A statement reporting the investments held in the applicable separate account.

Â Â Â Â Â  (2) A statement reporting as of a date not more than four months preceding the date of mailing:

Â Â Â Â Â  (a) In the case of an annuity policy under which payments have not yet commenced, the number of accumulation units credited to such policy and the dollar value of a unit, or the value of the policyholderÂs account; and

Â Â Â Â Â  (b) In the case of a life insurance policy, the dollar amount of the death benefit. [1973 c.435 Â§15]

(Individual Annuity and Pure Endowment Policies)

Â Â Â Â Â  743.252 Scope of ORS 743.255 to 743.273. ORS 743.255 to 743.273 apply only to annuity and pure endowment policies, other than reversionary annuity policies except as provided in ORS 743.273, and other than group annuity policies, and shall not apply to reversionary or deferred annuity benefits included in life insurance policies. Such sections apply to such policies that are variable annuity policies, except to the extent the provisions of such sections are obviously inapplicable to variable annuities or are in conflict with other provisions of such sections that are expressly applicable to variable annuities. [1967 c.359 Â§404; 1973 c.435 Â§19]

Â Â Â Â Â  743.255 Grace period for annuities. An annuity or pure endowment policy shall contain a provision that there shall be a period of grace of one month, but not less than 30 days, within which any stipulated payment to the insurer falling due after the first such payment may be made, subject at the option of the insurer to an interest charge thereon at the rate specified in the policy but not exceeding six percent per annum for the number of days of grace elapsing before such payment, during which period of grace the policy shall continue in full force. In case a claim arises under the policy on account of death prior to expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current policy year, if any, are made, the amount of such payments, with interest on any overdue payments, may be deducted from any amount payable under the policy in settlement. [1967 c.359 Â§405]

Â Â Â Â Â  743.258 Incontestability. If any statement other than those relating to age, sex and identity are required as a condition to issuing an annuity or pure endowment policy, the policy shall contain a provision that the policy shall be incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom such statements are required, for a period of two years from its date of issue, except for nonpayment of stipulated payments to the insurer. At the option of the insurer the two year limit within which the policy may be contested shall not apply to any provisions relative to benefits in the event of disability and any provisions which grant insurance specifically against death by accident or accidental means. [1967 c.359 Â§406]

Â Â Â Â Â  743.261 Entire contract. An annuity or pure endowment policy shall contain a provision that the policy, including a copy of the application if indorsed upon or attached to the policy when issued, shall constitute the entire contract between the parties. [1967 c.359 Â§407]

Â Â Â Â Â  743.264 Misstatement of age or sex. An annuity or pure endowment policy shall contain a provision that if the age or sex of the person or persons upon whose life or lives the policy is made, or of any of them, has been misstated, the amount payable or benefits accruing under the policy shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex, and that if the insurer has made any overpayment or overpayments on account of any such misstatement, the amount thereof with interest at the rate specified in the policy but not exceeding six percent per annum may be charged against the current or next succeeding payment or payments to be made by the insurer under the policy. [1967 c.359 Â§408]

Â Â Â Â Â  743.267 Dividends. If an annuity or pure endowment policy is participating, it shall contain a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the policy. [1967 c.359 Â§409]

Â Â Â Â Â  743.268 Advancement of policy loans. (1) An insurer may advance a policy loan equal to or less than the loan value of an annuity policy or a pure endowment policy if:

Â Â Â Â Â  (a) The policy premium is not in default beyond the grace period for payment;

Â Â Â Â Â  (b) The insured has properly assigned or pledged the policy on the sole security thereof; and

Â Â Â Â Â  (c) The interest rate provision complies with ORS 743.187 and does not exceed the maximum interest rate permitted by the policy loan provision.

Â Â Â Â Â  (2) An insurer may establish a minimum loan amount that may not exceed $1,000.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the loan value of the policy shall be equal to the cash surrender value of the policy, less any existing indebtedness and interest due that is not already deducted in determining the cash surrender value, plus any interest then accrued but not credited.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to a policy for which the loan value is established by federal law. When the loan value is established by federal law, the policy shall indicate the loan value as a dollar amount, a percentage of the cash surrender value or a combination of both.

Â Â Â Â Â  (5) Except as provided in ORS 743.187, if the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value of the policy, the policy shall terminate and become void upon 30 daysÂ notice by the insurer mailed to the last-known address of the insured or other policy owner and of any assignee of record at the home office of the insurer. However, if there is any remaining cash surrender value under the policy after deducting the total indebtedness on the policy, an insurer may not terminate the policy.

Â Â Â Â Â  (6) A insurer may provide for automatic premium loans in an annuity policy or a pure endowment policy.

Â Â Â Â Â  (7) An annuity policy or a pure endowment policy may reserve to the insurer the right to defer the granting of a loan, other than for payment of any premium to the insurer, for six months after application for the loan if the insurer makes a written request to and receives written approval from the chief insurance regulator of the state of domicile of the insurer prior to exercising a deferral. [2005 c.185 Â§5]

Â Â Â Â Â  743.269 Periodic payments for period certain. An annuity policy meeting the requirements of this section may provide that periodic payments shall be made under the policy for a period certain. Payments under such a policy shall begin on a date less than 13 months after the date on which the insurer issues the policy. The policy shall provide that payments will be made for a period of five years or more. The periodic payments may be fixed or variable in amount. If such policy offers commuted values on the annuity, such values must be based on an interest rate not more than one percent in excess of the interest rates that were used in determining the payments when the annuity was purchased. [1995 c.632 Â§2]

Â Â Â Â Â  743.270 Reinstatement. An annuity or pure endowment policy shall contain a provision that the policy may be reinstated at any time within one year from a default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the policy shall be paid or reinstated with interest at the rate specified in the policy but not exceeding six percent per annum, and in cases where applicable the insurer may also include a requirement of evidence of insurability satisfactory to the insurer. [1967 c.359 Â§410]

Â Â Â Â Â  743.271 Periodic stipulated payments on variable annuities. A variable annuity policy requiring periodic stipulated payments to the insurer shall contain in substance the following provisions:

Â Â Â Â Â  (1) A provision that there will be a period of grace of 30 days within which any stipulated payment to the insurer after the first may be made, during which period of grace the policy will continue in full force. The policy may include a statement of the basis for determining the date as of which any such payment received during the period of grace will be applied.

Â Â Â Â Â  (2) A provision that, at any time within one year from the date of a default in making periodic stipulated payments to the insurer during the life of the annuitant, and unless the cash surrender value has been paid, the policy may be reinstated upon payment to the insurer of the overdue payments and all indebtedness to the insurer on the policy, with interest. The policy may include a statement of the basis for determining the date as of which the amount to cover such overdue payments and indebtedness will be applied.

Â Â Â Â Â  (3) A provision specifying the options available in the event of a default in a periodic stipulated payment. Such options may include an option to surrender the policy for a cash value as determined by the policy, and shall include an option to receive a paid-up annuity if the policy is not surrendered for cash, the amount of the paid-up annuity being determined by applying the value of the policy at the annuity commencement date in accordance with the terms of the policy. [1973 c.435 Â§21]

Â Â Â Â Â  743.272 Computing benefits. (1) A variable annuity policy shall specify the investment increment factors to be used in computing the dollar amount of variable benefits or other variable payments or values under the policy, and may guarantee that expense or mortality results or both will not adversely affect such dollar amounts. In the case of an individual variable annuity policy under which the expense or mortality results may adversely affect the dollar amount of benefits, the expense and mortality factors shall be correspondingly specified in the policy. ÂExpenseÂ as used in this subsection may exclude some or all taxes, as specified in the policy.

Â Â Â Â Â  (2) In computing the dollar amount of variable benefits or other policy payments or values:

Â Â Â Â Â  (a) The annual net investment increment assumption shall not exceed five percent, except with the approval of the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (b) To the extent that the level of benefits may be affected by future mortality results, the mortality factor shall be determined from the Annuity Mortality Table for 1949, Ultimate, or any modification of that table not having a lower life expectancy at any age or, if approved by the director, from another table. [1973 c.435 Â§22]

Â Â Â Â Â  743.273 Standard provisions of reversionary annuities. A policy of reversionary annuity shall contain in substance the following provisions:

Â Â Â Â Â  (1) The provisions specified in ORS 743.255 to 743.267, except that under ORS 743.255 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment in lieu of providing for deduction of the overdue payment from an amount payable upon settlement under the policy.

Â Â Â Â Â  (2) A provision that the policy may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon the condition that all overdue payments and any indebtedness to the insurer on account of the policy be paid or reinstated with interest at the rate specified in the policy but not exceeding six percent per annum. [1967 c.359 Â§411]

Â Â Â Â Â  743.275 Standard Nonforfeiture Law for Individual Deferred Annuities; application. (1) ORS 743.275 to 743.295 may be cited as the Standard Nonforfeiture Law for Individual Deferred Annuities.

Â Â Â Â Â  (2) The Standard Nonforfeiture Law for Individual Deferred Annuities does not apply to:

Â Â Â Â Â  (a) Reinsurance.

Â Â Â Â Â  (b) A group annuity policy purchased under a retirement or deferred compensation plan established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both. This exclusion does not apply, however, to a plan providing individual retirement accounts or individual retirement annuities under section 408 of the federal Internal Revenue Code.

Â Â Â Â Â  (c) A premium deposit fund.

Â Â Â Â Â  (d) A variable annuity policy.

Â Â Â Â Â  (e) An investment annuity policy.

Â Â Â Â Â  (f) An immediate annuity policy.

Â Â Â Â Â  (g) A deferred annuity policy after annuity payments have commenced.

Â Â Â Â Â  (h) A reversionary annuity.

Â Â Â Â Â  (i) A policy delivered outside this state through an agent or other representative of the insurer issuing the policy. [1977 c.320 Â§2; 2003 c.370 Â§1]

Â Â Â Â Â  743.278 Required provisions in annuity policies; exception. (1) An annuity policy shall contain in substance the following provisions, or corresponding provisions that in the opinion of the Director of the Department of Consumer and Business Services are at least as favorable to the policyholder:

Â Â Â Â Â  (a) That upon the termination of considerations under the policy, or upon the written request of the policyholder, the insurer shall grant a paid-up annuity benefit on a plan stipulated in the policy, of the value specified in ORS 743.284 and 743.287.

Â Â Â Â Â  (b) That, if the policy provides for a lump sum settlement at maturity or any other time, the insurer shall pay upon surrender of the policy on or before the start of annuity payments, in lieu of a paid-up annuity benefit, a cash surrender benefit of the amount specified in ORS 743.284 and 743.287. The insurer may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the policy, if the insurer makes a written request and receives written approval from the director. The request shall address the necessity and equitability to all policyholders of the deferral.

Â Â Â Â Â  (c) A statement of the mortality table, if any, and interest rates used in calculating any minimum guaranteed paid-up annuity, cash surrender or death benefits that are guaranteed under the policy, together with sufficient information to determine the amount of the benefits.

Â Â Â Â Â  (d) A statement that any paid-up annuity, cash surrender or death benefits available under the policy are not less than the minimum benefits required by any statute of the state in which the policy is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the insurer to the policy, any indebtedness to the insurer on the policy or any prior withdrawals from or partial surrenders of the policy.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a deferred annuity policy may provide that if no considerations have been received for two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the policy arising from prior considerations paid would be less than $20 monthly, the insurer at its option may terminate the policy by payment in cash of the then present value of the portion of the paid-up annuity benefit. The value shall be calculated on the basis of the mortality table, if any, and the interest rate specified in the policy for determining the paid-up annuity benefit. By this payment the insurer shall be relieved of further obligations under the policy. [1977 c.320 Â§3; 2003 c.370 Â§2]

Â Â Â Â Â  743.281 [1977 c.320 Â§4; repealed by 2003 c.370 Â§9]

Â Â Â Â Â  743.284 Computation of benefits. (1) Any paid-up annuity benefit available under an annuity policy shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rate specified in the policy for determining the minimum paid-up annuity benefits guaranteed in the policy.

Â Â Â Â Â  (2) For annuity policies that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of the portion of the policy maturity value of the paid-up annuity benefit that would be provided under the policy at maturity arising from considerations paid prior to the time of cash surrender, reduced by appropriate amounts reflecting any previous withdrawals from or partial surrenders of the policy. The present value shall be calculated using an interest rate not more than one percent higher than the interest rate specified in the policy for accumulating the net considerations to determine maturity value, shall be decreased by the amount of any indebtedness to the insurer on the policy, including interest due and accrued, and shall be increased by any existing additional amounts credited by the insurer to the policy. In no event shall the cash surrender benefit be less than the minimum nonforfeiture amount on the date of surrender. The death benefit under an annuity policy that provides cash surrender benefits shall be at least equal to the cash surrender benefit.

Â Â Â Â Â  (3) For annuity policies that do not provide cash surrender benefits, the present value of the paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity may not be less than the present value of the portion of the maturity value of the paid-up annuity benefits provided under the policy arising from considerations paid before the policy is surrendered in exchange for, or changed to, a deferred paid-up annuity. The present value shall be calculated for the period prior to the maturity date on the basis of the interest rate specified in the policy for accumulating the net considerations to determine the value, and shall be increased by any additional amounts credited by the insurer to the policy. For annuity policies that do not provide any death benefits before annuity payments start, present values shall be calculated on the basis of such interest rate and the mortality table specified in the policy for determining the maturity value of paid-up annuity benefit. In no event, however, shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time. [1977 c.320 Â§5; 2003 c.370 Â§5]

Â Â Â Â Â  743.287 Commencement of annuity payments at optional maturity dates; calculation of benefits. (1) For the purpose of determining the benefits calculated under ORS 743.284 (2) and (3) in the case of annuity policies under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be considered to be the latest date for which such election is permitted by the policy, but not later than the policy anniversary next following the annuitantÂs 70th birthday or the 10th anniversary of the policy, whichever is later.

Â Â Â Â Â  (2) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the policy anniversary of a policy with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the start of the policy year in which termination of considerations occurs. [1977 c.320 Â§6; 2003 c.370 Â§6]

Â Â Â Â Â  743.290 Notice of nonpayment of certain benefits to be included in annuity policy. An annuity policy that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the start of annuity payments shall include a statement in a prominent place in the policy that the benefits are not provided. [1977 c.320 Â§7; 2003 c.370 Â§7]

Â Â Â Â Â  743.293 Minimum forfeiture amounts for annuity policies; rules. (1) The minimum values as specified in ORS 743.284 and 743.287 of any paid-up annuity, cash surrender or death benefits available under an annuity policy shall be based on minimum nonforfeiture amounts as described in this section.

Â Â Â Â Â  (2) The minimum nonforfeiture amount at or prior to the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as indicated in subsection (4) of this section of the net considerations previously paid, decreased by the sum of the following:

Â Â Â Â Â  (a) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subsection (4) of this section;

Â Â Â Â Â  (b) An annual contract charge of $50, accumulated at rates of interest as indicated in subsection (4) of this section;

Â Â Â Â Â  (c) Any premium tax paid by the insurer for the policy, accumulated at rates of interest as indicated in subsection (4) of this section; and

Â Â Â Â Â  (d) The amount of any indebtedness to the insurer on the policy, including interest due and accrued.

Â Â Â Â Â  (3) For purposes of subsection (2) of this section, the net considerations for a given policy year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5 percent of the gross considerations credited to the policy during that policy year.

Â Â Â Â Â  (4)(a) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the rate established under paragraph (b) of this subsection. The rates established shall be specified in the policy if the interest rate is reset.

Â Â Â Â Â  (b) The following provisions apply to the rate:

Â Â Â Â Â  (A) The rate shall be the five-year constant maturity treasury rate reported by the Federal Reserve as of a date certain or an average over a period, rounded to the nearest one-twentieth of one percent, that is specified in the policy and that is no longer than 15 months prior to the policy issue date or redetermination date under paragraph (c) of this subsection, reduced by 125 basis points.

Â Â Â Â Â  (B) The resulting interest rate under subparagraph (A) of this paragraph may not be less than one percent.

Â Â Â Â Â  (c) The interest rate shall apply to an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the policy. The basis is the date certain or an average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

Â Â Â Â Â  (5) During the period or term that a policy provides substantive participation in an equity indexed benefit, it may increase the reduction described in subsection (4)(b) of this section by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value on the policy issue date and at each redetermination date thereafter, may not exceed the market value of the benefit. The Director of the Department of Consumer and Business Services may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If a demonstration is not acceptable to the director, the director may disallow or limit the additional reduction.

Â Â Â Â Â  (6) The director may adopt rules to implement subsection (5) of this section and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for policies that provide substantive participation in an equity index benefit and for other policies that the director determines justify an adjustment. [2003 c.370 Â§4]

Â Â Â Â Â  743.295 Effect of certain life insurance and disability benefits on minimum nonforfeiture amounts. (1) For an annuity policy that includes, by rider or supplemental contract provision, both annuity benefits and life insurance benefits that exceed the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall equal the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion, computed as if each portion were a separate policy.

Â Â Â Â Â  (2) Notwithstanding ORS 743.284 and 743.287, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts and paid-up annuity, cash surrender and death benefits required by the Standard Nonforfeiture Law for Individual Deferred Annuities. The inclusion of such benefits may not be required in any paid-up benefits unless the additional benefits would separately require minimum nonforfeiture amounts and paid-up annuity, cash surrender and death benefits. [1977 c.320 Â§8; 2003 c.370 Â§8]

GROUP LIFE INSURANCE

Â Â Â Â Â  743.303 Requirements for issuance of group life insurance policies. Policies of group life insurance are subject to the following requirements:

Â Â Â Â Â  (1) The policy shall be issued upon the lives of persons who are associated in a common group formed for purposes other than the obtaining of insurance, except that either of the following kinds of policies may be issued to persons other than those in a common group:

Â Â Â Â Â  (a) Group policies of credit life insurance; or

Â Â Â Â Â  (b) Group policies of mortgage life insurance on first and second mortgages secured by real estate;

Â Â Â Â Â  (2) Not less than 75 percent of the eligible members of the group or 10 lives, whichever is the greater, are insured at the date of issue of the policy;

Â Â Â Â Â  (3) The amounts of insurance under the policy shall be based on some plan precluding individual selection, except that optional supplemental insurance may be available to persons insured under the policy, if the amounts of such supplemental insurance are based upon age, salary, rank or similar objective standards;

Â Â Â Â Â  (4) The person contracting for the group coverage shall be responsible for the payment of premiums;

Â Â Â Â Â  (5) For the purposes of this section, the term ÂmortgageÂ includes trust deeds; and

Â Â Â Â Â  (6) As used in this section, Âtrust deedÂ has the meaning given in ORS 86.705. [1967 c.359 Â§412; 1971 c.231 Â§44; 1991 c.182 Â§4; 1993 c.426 Â§1]

Â Â Â Â Â  743.306 Required provisions in group life insurance policies. (1) Except as provided in subsection (2) of this section a group life insurance policy shall contain in substance the provisions described in ORS 743.309 to 743.342.

Â Â Â Â Â  (2) The provisions described in ORS 743.327 to 743.339 shall not apply to policies of group credit life insurance. [1967 c.359 Â§413]

Â Â Â Â Â  743.309 Nonforfeiture provisions. If a group life insurance policy is on a plan of insurance other than the term plan, it shall contain nonforfeiture provision or provisions which in the opinion of the Director of the Department of Consumer and Business Services are equitable to the insured persons and to the policyholder, but nothing in this section shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies. [1967 c.359 Â§414]

Â Â Â Â Â  743.312 Grace period. A group life insurance policy shall contain a provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period. [1967 c.359 Â§415]

Â Â Â Â Â  743.315 Incontestability. A group life insurance policy shall contain a provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to the insurability of the person shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two years during such personÂs lifetime nor unless it is contained in a written instrument signed by the person. [1967 c.359 Â§416]

Â Â Â Â Â  743.318 Application; representations by policyholders and insureds. A group life insurance policy shall contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or the beneficiary of the person. [1967 c.359 Â§417]

Â Â Â Â Â  743.321 Evidence of insurability. A group life insurance policy shall contain a provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the coverage. [1967 c.359 Â§418]

Â Â Â Â Â  743.324 Misstatement of age. A group life insurance policy shall contain a provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used. [1967 c.359 Â§419]

Â Â Â Â Â  743.327 Payments under policy; payment of interest upon failure to pay proceeds. (1) A group life insurance policy shall contain a provision that any sum becoming due by reason of the death of a person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of such sum, living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding $500 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

Â Â Â Â Â  (2) If the insurer fails to pay the proceeds of or make payment under the policy within 30 days after receipt of due proof of death and of the interest of the claimant, and if the beneficiary elects to receive a lump sum settlement, the insurer shall pay interest on any money due and unpaid after expiration of the 30-day period. The insurer shall compute the interest from the date of the insuredÂs death until the date of payment, at a rate not lower than that paid by the insurer on other withdrawable policy owner funds. At the end of the 30-day period, the insurer shall notify the designated beneficiary or beneficiaries at their last-known address that interest at the applicable rate will be paid on the lump sum proceeds from the date of death of the insured.

Â Â Â Â Â  (3) Nothing in this section shall be construed to allow an insurer to withhold payment of money payable under a group life insurance policy to any designated beneficiary for a period longer than reasonably necessary to transmit the payment. [1967 c.359 Â§420; 1983 c.754 Â§3]

Â Â Â Â Â  743.330 Issuance of certificates. A group life insurance policy shall contain a provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which the person is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in ORS 743.333, 743.336 and 743.339. [1967 c.359 Â§421]

Â Â Â Â Â  743.333 Termination of individual coverage. A group life insurance policy shall contain a provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within 31 days after such termination, and provided further that:

Â Â Â Â Â  (1) The individual policy shall, at the option of such person, be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

Â Â Â Â Â  (2) The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination, less the amount of any life insurance for which such person is or becomes eligible under the same or any other group policy within 31 days after such termination, provided that any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and

Â Â Â Â Â  (3) The premium on the individual policy shall be at the insurerÂs then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to the age attained on the effective date of the individual policy. [1967 c.359 Â§422]

Â Â Â Â Â  743.336 Termination of policy or class of insured persons. A group life insurance policy shall contain a provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates and who has been so insured for at least five years prior to such termination date shall be entitled to have issued by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by ORS 743.333, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of:

Â Â Â Â Â  (1) The amount of the personÂs life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under any group policy issued or reinstated by the same or another insurer within 31 days after such termination; and

Â Â Â Â Â  (2) $10,000. [1967 c.359 Â§423; 1989 c.784 Â§16]

Â Â Â Â Â  743.339 Death during period for conversion to individual policy. A group life insurance policy shall contain a provision that if a person insured under the group policy dies during the period within which the person would have been entitled to have an individual policy issued in accordance with ORS 743.333 or 743.336 and before such an individual policy shall have become effective, the amount of life insurance which the person would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made. [1967 c.359 Â§424]

Â Â Â Â Â  743.342 Statement furnished to insured under credit life insurance policy. A group credit life insurance policy shall contain a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which will contain a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of death shall be applied to reduce or extinguish the indebtedness. [1967 c.359 Â§425]

Â Â Â Â Â  743.345 Assignability of group life policies. Nothing in the Insurance Code or in any other law shall be construed to prohibit any person insured under a group life insurance policy from making an assignment of all or any part of the incidents of ownership under such policy, including but not limited to the privilege to have issued an individual policy of life insurance pursuant to the provisions of ORS 743.333 to 743.339 and the right to name a beneficiary. Subject to the terms of the policy or an agreement between the insured, the group policyholder and the insurer relating to assignment of incidents of ownership under the policy, such an assignment by an insured is valid for the purpose of vesting in the assignee, in accordance with any provisions included in the assignment as to the time at which it is to be effective, all of such incidents of ownership so assigned, but without prejudice to the insurer on account of any payment it may make, or individual policy it may issue in accordance with ORS 743.333 to 743.339, prior to receipt of notice of the assignment. [1971 c.231 Â§6; 2005 c.22 Â§491]

Â Â Â Â Â  743.348 Certain sales practices prohibited. (1) No person selling group life insurance is authorized to sell membership in a common group for the purpose of qualifying an applicant who is an individual for group life insurance.

Â Â Â Â Â  (2) No person selling membership in a common group is authorized to offer group life insurance for the purpose of selling membership in the common group. [1989 c.784 Â§6]

Â Â Â Â Â  743.350 [1979 c.708 Â§2; renumbered 743.100 in 1989]

Â Â Â Â Â  743.351 Eligibility of association to be group life policyholder; rules. (1) An insurer shall not offer a policy of group life insurance in this state to an association as the policyholder or offer coverage under such a policy, whether the policy is issued in this or another state, unless the Director of the Department of Consumer and Business Services determines that the association satisfies the following requirements:

Â Â Â Â Â  (a) The association must have had an active existence for at least one year;

Â Â Â Â Â  (b) The association must insure under the policy the employees or members of the association, or employees of members of the association, for the benefit of persons other than the association or its officers or trustees; and

Â Â Â Â Â  (c) The association must be maintained primarily for purposes other than the procurement of insurance.

Â Â Â Â Â  (2) An insurer shall submit evidence to the director that the association satisfies the requirements of subsection (1) of this section. The director shall review the evidence and may request additional evidence as needed.

Â Â Â Â Â  (3) An insurer shall submit to the director any changes in the evidence submitted under subsection (2) of this section.

Â Â Â Â Â  (4) The director may order an insurer to cease offering group life insurance to an association if the director determines that the association does not meet the requirements under subsection (1) of this section.

Â Â Â Â Â  (5) For purposes of this section:

Â Â Â Â Â  (a) An association includes a labor union.

Â Â Â Â Â  (b) ÂEmployeesÂ may include retired employees.

Â Â Â Â Â  (6) The director may adopt rules to carry out this section. [1989 c.784 Â§7]

Â Â Â Â Â  743.353 [1979 c.708 Â§3; renumbered 743.101 in 1989]

Â Â Â Â Â  743.354 Requirements for certain group life policies issued to trustees of certain funds; rules. (1) An insurer shall not offer in this state a policy of group life insurance that is described in this section and insures persons in this state, or shall not offer coverage under such a policy, whether the policy is to be issued in this or another state, unless the Director of the Department of Consumer and Business Services determines that the requirements of subsections (2) and (3) of this section are satisfied. This section applies to a policy to be issued to the trustees of a fund established for:

Â Â Â Â Â  (a) Two or more employers in the same or related industry;

Â Â Â Â Â  (b) One or more labor unions;

Â Â Â Â Â  (c) One or more employers and one or more labor unions; or

Â Â Â Â Â  (d) An association determined by the director to satisfy the requirements of ORS 743.351 (1).

Â Â Â Â Â  (2) A policy of group life insurance shall provide coverage for the benefit of employees of the employers, members of the unions or members of the association. The policy may include as employees the officers and managers of the employer, and the individual proprietor or partners if the employer is an individual proprietor or a partnership. In addition to such employees, the policy may also insure retired employees and the trustees or their employees, or both, if their duties are principally connected with the trust.

Â Â Â Â Â  (3) The director shall determine with respect to a policy whether the trustees are the policyholder. If the director determines that the trustees are the policyholder and if the policy is issued or proposed to be issued in this state, the policy is subject to the Insurance Code. If the director determines that the trustees are not the policyholder, the evidence of coverage that is issued or proposed to be issued in this state to a participating employer, labor union or association shall be deemed to be a group life insurance policy subject to the Insurance Code. For purposes of this section, the director may determine that the trustees are not the policyholder if:

Â Â Â Â Â  (a) The evidence of coverage issued or proposed to be issued to a participating employer, labor union or association is in fact the primary statement of coverage for the employer, labor union or association; and

Â Â Â Â Â  (b) The trust arrangement is under the actual control of the insurer.

Â Â Â Â Â  (4) An insurer shall submit evidence to the director showing that the requirements of subsections (2) and (3) of this section are satisfied. The director shall review the evidence and may request additional evidence as needed.

Â Â Â Â Â  (5) An insurer shall submit to the director any changes in the evidence submitted under subsection (4) of this section.

Â Â Â Â Â  (6) The director may adopt rules to carry out this section. [1989 c.784 Â§8]

Â Â Â Â Â  743.356 Continuing coverage upon replacement of group life policy. When coverage under a group life insurance policy is replaced by coverage under another group life insurance policy, the insurer offering the policy that is replaced shall continue to provide coverage for each certificate holder under the replaced policy whose premium payments are suspended because the certificate holder is disabled. [1989 c.784 Â§9]

Â Â Â Â Â  Note: 743.356 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 743 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.357 [1979 c.708 Â§4; renumbered 743.103 in 1989]

Â Â Â Â Â  743.358 Borrowing by certificate holders under group life policy. (1) An insurer of a group life insurance policy may authorize certificate holders under the policy to borrow upon the policy, subject to the following provisions:

Â Â Â Â Â  (a) The insurer may require a certificate holder, in order to borrow on the policy, to have been a certificate holder under the policy for a minimum period specified by the insurer.

Â Â Â Â Â  (b) The insurer may require that no premium on the policy be in default beyond the grace period for payment.

Â Â Â Â Â  (2) An insurer authorizing a certificate holder under a group life insurance policy may establish a minimum loan amount, but the amount may not exceed $1,000.

Â Â Â Â Â  (3) An insurer may charge a fixed interest rate not exceeding eight percent per year, or an adjustable interest rate. The policy provision establishing an adjustable interest rate must comply with ORS 743.187. The exemption from a limitation on interest rates under state law established in ORS 743.187 for individual life insurance policies also applies to interest rates established pursuant to this section.

Â Â Â Â Â  (4) The loan value of a certificate shall be equal to 90 percent of the cash surrender value of the certificate at the time of the loan, less any existing indebtedness not already deducted, including any unpaid interest. This subsection does not apply to certificates issued under a group policy for which the loan value is established by federal law. [1991 c.182 Â§9]

Â Â Â Â Â  743.360 Alternative group life insurance coverage. (1) Group life insurance coverage offered to a resident in this state under a group life insurance policy issued to a group other than one described in ORS 743.351 or 743.354 may be delivered if:

Â Â Â Â Â  (a) The Director of the Department of Consumer and Business Services finds that:

Â Â Â Â Â  (A) The issuance of the policy is in the best interest of the public;

Â Â Â Â Â  (B) The issuance of the policy would result in economies of acquisition or administration; and

Â Â Â Â Â  (C) The benefits are reasonable in relation to the premiums charged;

Â Â Â Â Â  (b) The premium for the policy is paid either from funds of a policyholder, from funds contributed by a covered person or from both; and

Â Â Â Â Â  (c) An insurer has the discretion to exclude or limit coverage for a voluntary plan on any person for whom evidence of individual insurability is not satisfactory to the insurer.

Â Â Â Â Â  (2) The requirements of ORS 743.303 do not apply to a policy authorized under subsection (1) of this section. [2001 c.943 Â§3]

Â Â Â Â Â  743.362 [1979 c.708 Â§5; renumbered 743.104 in 1989]

Â Â Â Â Â  743.365 [1979 c.708 Â§6; renumbered 743.106 in 1989]

Â Â Â Â Â  743.368 [1979 c.708 Â§7; renumbered 743.107 in 1989]

Â Â Â Â Â  743.370 [1979 c.708 Â§8; renumbered 743.109 in 1989]

CREDIT LIFE AND CREDIT HEALTH INSURANCE

Â Â Â Â Â  743.371 Definitions for credit life and credit health insurance provisions. (1) ÂCredit life insuranceÂ means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

Â Â Â Â Â  (2) ÂCredit health insuranceÂ means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

Â Â Â Â Â  (3) ÂCreditorÂ means the lender of money or vendor or lessor of goods, services, property, rights or privileges for which payment is arranged through a credit transaction, or any successor to the right, title or interest of any such lender, vendor or lessor, and an affiliate, associate or subsidiary of any of them or any director, officer or employee of any of them or any other person in any way associated with any of them.

Â Â Â Â Â  (4) ÂDebtorÂ means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction.

Â Â Â Â Â  (5) ÂIndebtednessÂ means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction. [Formerly 739.565 and then 743.561]

Â Â Â Â Â  743.372 Applicability of credit life and credit health insurance provisions. (1) All life or health insurance in connection with loans or other credit transactions shall be subject to ORS 743.371 to 743.380, except:

Â Â Â Â Â  (a) Insurance in connection with a loan or other credit transaction of more than 10 yearsÂ duration; or

Â Â Â Â Â  (b) Insurance, the issuance of which is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, credit life and credit health insurance may be issued for up to 10 years in connection with a loan or other credit transaction of any duration. [Formerly 739.570 and then 743.564]

Â Â Â Â Â  743.373 Forms of credit life and credit health insurance. Credit life and credit health insurance shall be issued only in the following forms:

Â Â Â Â Â  (1) Individual policies of life insurance issued to debtors on the term plan.

Â Â Â Â Â  (2) Individual policies of health insurance issued to debtors on a term plan, or disability benefit provisions in individual policies of credit life insurance.

Â Â Â Â Â  (3) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan.

Â Â Â Â Â  (4) Group policies of health insurance issued to creditors on a term plan insuring debtors, or disability benefit provisions in group credit life insurance policies. [Formerly 739.575 and then 743.567]

Â Â Â Â Â  743.374 Limits on amount of credit life insurance. (1) The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, insurance on agricultural credit transaction commitments not exceeding 18 months in duration may be written up to the amount of the loan commitment, on a nondecreasing or level term plan.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, insurance on educational credit transaction commitments may include the portion of such commitment that has not been advanced by the creditor. [Formerly 743.570]

Â Â Â Â Â  743.375 Limit on amount of credit health insurance. The total amount of periodic indemnity payable by credit health insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments. [Formerly 741.425 and then 743.573]

Â Â Â Â Â  743.376 Duration of credit life and credit health insurance. (1) The term of any credit life or credit health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. Where evidence of insurability is required and such evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the term of the insurance may commence on the date on which the insurer determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance.

Â Â Â Â Â  (2) The term of the insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor.

Â Â Â Â Â  (3) If the indebtedness is discharged because of renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness.

Â Â Â Â Â  (4) In all cases of termination of the insurance prior to the scheduled maturity date of the indebtedness, a refund shall be paid or credited as provided in ORS 743.378. [Formerly 739.585 and then 743.576]

Â Â Â Â Â  743.377 Credit life and credit health insurance policy or group certificate; contents; delivery of policy, certificate or copy of application. (1) All credit life or credit health insurance shall be evidenced by an individual policy or, in the case of group insurance, by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

Â Â Â Â Â  (2) Each individual policy or group certificate of credit life or credit health insurance, or both shall, in addition to other requirements of law, set forth:

Â Â Â Â Â  (a) The name and home-office address of the insurer;

Â Â Â Â Â  (b) The name or names of the debtor, or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor;

Â Â Â Â Â  (c) The premium or amount of payment by the debtor separately for credit life insurance and for credit health insurance;

Â Â Â Â Â  (d) A description of the coverage including the amount and term thereof, and any exceptions, limitations and restrictions; and

Â Â Â Â Â  (e) A statement that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to the estate of the debtor.

Â Â Â Â Â  (3) Such individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as provided in subsection (4) of this section.

Â Â Â Â Â  (4) If such individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for insurance or a notice of proposed insurance, signed by the debtor and setting forth the name and home-office address of the insurer, the name or names of the debtor, the premium or amount of payment by the debtor separately for credit life insurance and for credit health insurance, and the amount, term and a brief description of the coverage provided, shall be delivered to the debtor at the time the indebtedness is incurred. The copy of the application for insurance or notice of proposed insurance shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale or other credit statement of account, instrument or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within 30 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application for insurance or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in ORS 743.376.

Â Â Â Â Â  (5) If an insurer other than the named insurer accepts the risk, then the debtor shall receive a policy or certificate of insurance setting forth the name and home-office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance an appropriate refund shall be made. [Formerly 739.590 and then 743.579]

Â Â Â Â Â  743.378 Charges and refunds to debtor. (1) Each individual policy or group certificate of credit life or credit health insurance, or both, shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto. However, the Director of the Department of Consumer and Business Services shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the director.

Â Â Â Â Â  (2) If a creditor requires a debtor to make any payment for credit life insurance or credit health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.

Â Â Â Â Â  (3) The amount charged to a debtor for credit life insurance and for credit health insurance shall not exceed the respective premiums charged by the insurer, as computed at the time the charge to the debtor is determined. [Formerly 739.600 and then 743.582]

Â Â Â Â Â  743.379 Status of remuneration to creditor. Notwithstanding the provisions of any other law of this state which may expressly or by construction provide otherwise, any commission or service fee or other benefit or return to any creditor arising out of the sale or provision of credit life and credit health insurance shall not be deemed interest or charges in connection with loans or credit transactions. [Formerly 739.603 and then 743.585]

Â Â Â Â Â  743.380 Claim report and payment. (1) All claims under policies of credit life or credit health insurance, or both, shall be promptly reported to the insurer or its designated claim representative and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the policy.

Â Â Â Â Â  (2) All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment is due pursuant to the policy provisions or, upon direction of such claimant, to the one specified. [Formerly 739.610 and then 743.588]

HEALTH INSURANCE

(Individual)

Â Â Â Â Â  743.402 Exceptions to individual health insurance policy requirements. Nothing in ORS 743.405 to 743.498 shall apply to or affect:

Â Â Â Â Â  (1) Any workersÂ compensation insurance policy or any liability insurance policy with or without supplementary expense coverage therein;

Â Â Â Â Â  (2) Any policy of reinsurance;

Â Â Â Â Â  (3) Any blanket or group policy of insurance; or

Â Â Â Â Â  (4) Any life insurance policy, or policy supplemental thereto which contains only such provisions relating to health insurance as:

Â Â Â Â Â  (a) Provide additional benefits in case of death or dismemberment or loss of sight by accident; or

Â Â Â Â Â  (b) Operate to safeguard such policy against lapse, or to give a special surrender value or special benefit or an annuity in the event the insured shall become totally and permanently disabled, as defined by the policy or supplemental policy.

Â Â Â Â Â  (5) Coverage under ORS 735.600 to 735.650. [Formerly 741.022; 2001 c.356 Â§5]

Â Â Â Â Â  743.405 General requirements for individual health insurance policies. An individual health insurance policy must meet the following requirements:

Â Â Â Â Â  (1) The entire money and other considerations therefor shall be expressed therein.

Â Â Â Â Â  (2) The time at which the insurance takes effect and terminates shall be expressed therein.

Â Â Â Â Â  (3) It shall purport to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 19 years and any other person dependent upon the policyholder.

Â Â Â Â Â  (4) The policy may not be issued individually to an individual in a group of persons as described in ORS 743.522 for the purpose of separating the individual from health insurance benefits offered or provided in connection with a group health benefit plan.

Â Â Â Â Â  (5) Except as provided in ORS 743.498, the style, arrangement and overall appearance of the policy may not give undue prominence to any portion of the text, and every printed portion of the text of the policy and of any indorsements or attached papers shall be plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than 10 point with a lower case unspaced alphabet length not less than 120 point. Captions shall be printed in not less than 12-point type. As used in this subsection, ÂtextÂ includes all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions.

Â Â Â Â Â  (6) The exceptions and reductions of indemnity must be set forth in the policy. Except those required by ORS 743.411 to 743.480, exceptions and reductions shall be printed at the insurerÂs option either included with the applicable benefit provision or under an appropriate caption such as EXCEPTIONS, or EXCEPTIONS AND REDUCTIONS. However, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction must be included with the applicable benefit provision.

Â Â Â Â Â  (7) Each form constituting the policy, including riders and indorsements, must be identified by a form number in the lower left-hand corner of the first page of the policy.

Â Â Â Â Â  (8) The policy may not contain provisions purporting to make any portion of the charter, rules, constitution or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of or reference to a statement of rates or classification of risks, or short rate table filed with the Director of the Department of Consumer and Business Services. [Formerly 741.120; 1999 c.987 Â§5]

Â Â Â Â Â  743.408 Mandatory provisions, individual health insurance policies. Except as provided in ORS 742.021, a health insurance policy shall contain the provisions set forth in ORS 743.411 to 743.444. Such provisions shall be preceded individually by the caption appearing in such sections or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Director of the Department of Consumer and Business Services may approve. [1967 c.359 Â§428]

Â Â Â Â Â  743.411 Entire contract; changes. A health insurance policy shall contain a provision as follows: ÂENTIRE CONTRACT; CHANGES: This policy, including the indorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be indorsed hereon or attached hereto. No insurance producer has authority to change this policy or to waive any of its provisions.Â [1967 c.359 Â§429; 2003 c.364 Â§107]

Â Â Â Â Â  743.412 Coverage for alcoholism treatment on request; notice; conditions; limits. A health insurance policy providing coverage for hospital or medical expenses not limited to expenses from accidents or specified sicknesses shall provide, at the request of the applicant, coverage for expenses arising from treatment for alcoholism. The following conditions apply to the requirement for such coverage:

Â Â Â Â Â  (1) The applicant shall be informed of the applicantÂs option to request this coverage.

Â Â Â Â Â  (2) The inclusion of the coverage may be made subject to the insurerÂs usual underwriting requirements.

Â Â Â Â Â  (3) The coverage may be made subject to provisions of the policy that apply to other benefits under the policy, including but not limited to provisions relating to deductibles and coinsurance.

Â Â Â Â Â  (4) The policy may limit hospital expense coverage to treatment provided by the following facilities:

Â Â Â Â Â  (a) A health care facility licensed as required by ORS 441.015.

Â Â Â Â Â  (b) A health care facility accredited by the Joint Commission on Accreditation of Hospitals.

Â Â Â Â Â  (5) Except as permitted by subsection (3) of this section, the policy shall not limit payments thereunder for alcoholism to an amount less than $4,500 in any 24-consecutive month period and the policy shall provide coverage, within the limits of this subsection, of not less than 80 percent of the hospital and medical expenses for treatment for alcoholism. [1977 c.632 Â§2; 1981 c.319 Â§1; 2001 c.900 Â§230]

Â Â Â Â Â  743.414 Time limit on certain defenses; incontestability. (1) A health insurance policy shall contain a provision as follows: ÂTIME LIMIT ON CERTAIN DEFENSES: After two years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of that period.Â

Â Â Â Â Â  (2) The policy provision set forth in subsection (1) of this section shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two-year period, or to limit the application of ORS 743.450 to 743.462 in the event of misstatement with respect to age or occupation or other insurance.

Â Â Â Â Â  (3) A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium until at least age 50 or, in the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the provision set forth in subsection (1) of this section the following provision, from which the clause in parentheses may be omitted at the insurerÂs option: ÂINCONTESTABLE: After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.Â

Â Â Â Â Â  (4) The policy shall contain a provision as follows, which shall be a separate paragraph under the same caption as, and immediately following, the provision set forth in subsection (1) or (3) of this section: ÂNo claim for loss incurred or disability, as defined in the policy, commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.Â [1967 c.359 Â§430; 1969 c.159 Â§1]

Â Â Â Â Â  743.417 Grace period. (1) An individual health insurance policy shall contain a provision as follows: ÂGRACE PERIOD: A minimum grace period of 10 days after the premium due date will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.Â

Â Â Â Â Â  (2) A policy that contains a cancellation provision may add the following clause at the end of the provision set forth in subsection (1) of this section: Âsubject to the right of the insurer to cancel in accordance with the cancellation provision hereof.Â

Â Â Â Â Â  (3) A policy in which the insurer reserves the right to refuse renewal shall have the following clause at the beginning of the provision set forth in subsection (1) of this section: ÂUnless not less than 30 days prior to the premium due date the insurer has delivered to the insured or has mailed to the last address of the insured as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted. The insurer shall state in the notice the reason for its refusal to renew this policy.Â [1967 c.359 Â§431; 1989 c.784 Â§19; 2001 c.943 Â§9]

Â Â Â Â Â  743.420 Reinstatement. (1) A health insurance policy shall contain a provision as follows: ÂREINSTATEMENT: If any renewal premium is not paid within the grace period, a subsequent acceptance of premium by the insurer or by any insurance producer duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such insurance producer requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the 45th day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions indorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement.Â

Â Â Â Â Â  (2) The last sentence of the provision set forth in subsection (1) of this section may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age 50 or, in the case of a policy issued after age 44, for at least five years from its date of issue. [1967 c.359 Â§432; 2001 c.943 Â§10; 2003 c.364 Â§108]

Â Â Â Â Â  743.423 Notice of claim. (1) A health insurance policy shall contain a provision as follows: ÂNOTICE OF CLAIM: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ___ (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.Â

Â Â Â Â Â  (2) In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the provision set forth in subsection (1) of this section: ÂSubject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, the insured shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of such disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insuredÂs right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.Â [1967 c.359 Â§433]

Â Â Â Â Â  743.426 Claim forms. A health insurance policy shall contain a provision as follows: ÂCLAIM FORMS: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished within 15 days after the giving of such notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.Â [1967 c.359 Â§434]

Â Â Â Â Â  743.429 Proofs of loss. A health insurance policy shall contain a provision as follows: ÂPROOFS OF LOSS: Written proof of loss must be furnished to the insurer at its office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate or reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.Â [1967 c.359 Â§435]

Â Â Â Â Â  743.432 Time of payment of claims. A health insurance policy shall contain a provision as follows: ÂTIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ______ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.Â [1967 c.359 Â§436]

Â Â Â Â Â  743.435 Payment of claims. (1) A health insurance policy shall contain a provision as follows: ÂPAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insuredÂs death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.Â

Â Â Â Â Â  (2) The following provisions, or either of them, may be included with the provision set forth in subsection (1) of this section at the option of the insurer:

Â Â Â Â Â  (a) ÂIf any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $___ (insert an amount which shall not exceed $1,000), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.Â

Â Â Â Â Â  (b) ÂSubject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical or surgical services may, at the insurerÂs option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.Â [1967 c.359 Â§437]

Â Â Â Â Â  743.438 Physical examinations and autopsy. A health insurance policy shall contain a provision as follows: ÂPHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.Â [1967 c.359 Â§438]

Â Â Â Â Â  743.441 Legal actions. A health insurance policy shall contain a provision as follows: ÂLEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.Â [1967 c.359 Â§439]

Â Â Â Â Â  743.444 Change of beneficiary. (1) A health insurance policy shall contain a provision as follows: ÂCHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries or to any other changes in this policy.Â

Â Â Â Â Â  (2) The first clause of the provision set forth in subsection (1) of this section, relating to the irrevocable designation of beneficiary, may be omitted at the insurerÂs option. [1967 c.359 Â§440]

Â Â Â Â Â  743.447 Optional provisions, individual health insurance. Except as provided in ORS 742.021, provisions in a health insurance policy respecting the matters set forth in ORS 743.450 to 743.480 shall be in the words which appear in such sections. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in such sections or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Director of the Department of Consumer and Business Services may approve. [1967 c.359 Â§441]

Â Â Â Â Â  743.450 Change of occupation. A health insurance policy may contain a provision as follows: ÂCHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.Â [1967 c.359 Â§442]

Â Â Â Â Â  743.453 Misstatement of age. A health insurance policy may contain a provision as follows: ÂMISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.Â [1967 c.359 Â§443]

Â Â Â Â Â  743.456 Other insurance in same insurer. (1) A health insurance policy may contain a provision as follows: ÂOTHER INSURANCE IN THIS INSURER: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for _____ (insert type of coverage or coverages) in excess of $___ (insert maximum limit of indemnity or indemnities), the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to the estate of the insured.Â

Â Â Â Â Â  (2) In lieu of the provisions set forth in subsection (1) of this section, the policy may contain a provision as follows: ÂOTHER INSURANCE IN THIS INSURER: Insurance effective at any one time on the insured under a like policy or policies in this company is limited to the one such policy elected by the insured, the beneficiary or the estate of the insured, as the case may be, and the insurer will return all premiums paid for all other such policies.Â [1967 c.359 Â§444]

Â Â Â Â Â  743.459 Insurance with other insurers, expense incurred benefits. (1) A health insurance policy may contain a provision as follows: ÂINSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the Âlike amountÂ of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.Â

Â Â Â Â Â  (2) If the policy provision set forth in subsection (1) of this section is included in a policy which also contains the policy provision set forth in ORS 743.462, there shall be added to the caption of the provision set forth in subsection (1) of this section the phrase ÂEXPENSE INCURRED BENEFITS.Â The insurer may, at its option, include in this provision a definition of Âother valid coverage,Â approved as to form by the Director of the Department of Consumer and Business Services, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the director. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the policy provision set forth in this section with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workersÂ compensation or employerÂs liability statute), whether provided by a governmental agency or otherwise, shall in all cases be deemed to be Âother valid coverageÂ of which the insurer has had notice. In applying the policy provision set forth in this section no third party liability coverage shall be included as Âother valid coverage.Â [1967 c.359 Â§445]

Â Â Â Â Â  743.462 Insurance with other insurers, other than expense incurred benefits. (1) A health insurance policy may contain a provision as follows: ÂINSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.Â

Â Â Â Â Â  (2) If the policy provision set forth in subsection (1) of this section is included in a policy which also contains the policy provision set forth in ORS 743.459, there shall be added to the caption of the provision set forth in subsection (1) of this section the phrase ÂOTHER BENEFITS.Â The insurer may, at its option, include in this provision a definition of Âother valid coverage,Â approved as to form by the Director of the Department of Consumer and Business Services, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the director. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the policy provision set forth in this section with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workersÂ compensation or employerÂs liability statute), whether provided by a governmental agency or otherwise, shall in all cases be deemed to be Âother valid coverageÂ of which the insurer has had notice. In applying the policy provision set forth in this section no third party liability coverage shall be included as Âother valid coverage.Â [1967 c.359 Â§446]

Â Â Â Â Â  743.465 Relation of earnings to insurance. (1) A health insurance policy may contain a provision as follows: ÂRELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the average monthly earnings of the insured for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.Â

Â Â Â Â Â  (2) The policy provision set forth in subsection (1) of this section may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age 50 or, in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of Âvalid loss of time coverage,Â approved as to form by the Director of the Department of Consumer and Business Services, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the director or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workersÂ compensation or employerÂs liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations. [1967 c.359 Â§447]

Â Â Â Â Â  743.468 Unpaid premium. A health insurance policy may contain a provision as follows: ÂUNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.Â [1967 c.359 Â§448]

Â Â Â Â Â  743.471 Cancellation provision. A health insurance policy may contain a provision as follows: ÂCANCELLATION: The insurer may cancel this policy by written notice delivered to the insured, or mailed to the last address of the insured as shown by the records of the insurer. The notice must state the reason for cancellation and the date on which the cancellation shall be effective. Except as provided under the ÂGRACE PERIODÂ provision of this policy for nonpayment of premium, cancellation shall not become effective earlier than the 30th day after the date of the notice. After the policy has been continued beyond its original term, the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.Â [1967 c.359 Â§449; 1989 c.784 Â§20]

Â Â Â Â Â  743.472 Permissible reasons for cancellation or refusal to renew. An insurer selling individual health insurance policies may cancel or refuse to renew an individual health insurance policy only if the insurer makes a determination to cancel or not to renew all policies of the same type and form as the individual policy, or if the ground for cancellation or nonrenewal is any of the following and is stated as a provision of the policy:

Â Â Â Â Â  (1) A fraudulent or material misstatement made by the applicant in an application for the health policy. A material misstatement is subject to any time limit, as specified by law and included in the policy, for voiding the policy on the basis of a misstatement. For purposes of this subsection, a misstatement may include an incorrect statement or a misrepresentation, omission or concealment of fact;

Â Â Â Â Â  (2) Excess or other insurance in the same insurer, as described in ORS 743.456;

Â Â Â Â Â  (3) Nonpayment of premium; or

Â Â Â Â Â  (4) Any other reason specified by the Director of the Department of Consumer and Business Services by rule. [1989 c.784 Â§18; 1991 c.182 Â§5]

Â Â Â Â Â  Note: 743.472 was added to and made a part of 743.405 to 743.498 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.474 Conformity with state statutes. A health insurance policy may contain a provision as follows: ÂCONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date hereby is amended to conform to the minimum requirements of such statutes.Â [1967 c.359 Â§450]

Â Â Â Â Â  743.477 Illegal occupation. A health insurance policy may contain a provision as follows: ÂILLEGAL OCCUPATION: The insurer shall not be liable for any loss to which a contributing cause was the insuredÂs commission of or attempt to commit a felony or to which a contributing cause was the insuredÂs being engaged in an illegal occupation.Â [1967 c.359 Â§451]

Â Â Â Â Â  743.480 Intoxicants and controlled substances. A health insurance policy may contain a provision as follows: ÂINTOXICANTS AND CONTROLLED SUBSTANCES: The insurer shall not be liable for any loss sustained or contracted in consequence of the insuredÂs being intoxicated or under the influence of any controlled substance unless administered on the advice of a physician.Â [1967 c.359 Â§452; 1979 c.744 Â§64]

Â Â Â Â Â  743.483 Arrangement of provisions. The provisions of a health insurance policy which are the subject of ORS 743.408 to 743.480, or any corresponding provisions which are used in lieu thereof in accordance with the Insurance Code, shall be printed in the consecutive order of such sections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued. [1967 c.359 Â§453]

Â Â Â Â Â  743.486 Scope of term ÂinsuredÂ in statutory policy provisions. As used in ORS 743.402 to 743.498, the word ÂinsuredÂ shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein. [1967 c.359 Â§454]

Â Â Â Â Â  743.489 Extension of coverage beyond policy period; effect of misstatement of age. If any health insurance policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy shall continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy. [Formerly 741.170]

Â Â Â Â Â  743.492 Policy return and premium refund provision. Every health insurance policy except single premium nonrenewable policies shall have printed on its face or attached thereto a notice stating in substance that the person to whom the policy is issued shall be permitted to return the policy within 10 days of its delivery to the purchaser and to have the premium paid refunded if, after examination of the policy, the purchaser is not satisfied with it for any reason. If a policyholder or purchaser pursuant to such notice returns the policy to the insurer at its home or branch office or to the insurance producer through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy had been issued. [Formerly 741.180; 2003 c.364 Â§109]

Â Â Â Â Â  743.495 Use of terms ÂnoncancelableÂ or Âguaranteed renewableÂ; synonymous terms. (1) No health insurance policy shall contain the following unqualified terms except as provided in this subsection:

Â Â Â Â Â  (a) The unqualified terms ÂnoncancelableÂ or Ânoncancelable and guaranteed renewableÂ may be used only in a policy which the insured has the right to continue in force for life by the timely payment of premiums set forth in the policy, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force.

Â Â Â Â Â  (b) The unqualified term Âguaranteed renewable,Â except as provided in paragraph (a) of this subsection, may be used only in a policy which the insured has the right to continue in force for life by the timely payment of premiums, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force, except that the insurer may make changes in premium rates by classes.

Â Â Â Â Â  (2) The limitations prescribed in subsection (1) of this section on the use of the term ÂnoncancelableÂ shall also apply to any synonymous term such as Ânot cancelableÂ and such limitations on the use of the term Âguaranteed renewableÂ shall also apply to any synonymous term such as Âguaranteed continuable.Â [Formerly 741.190]

Â Â Â Â Â  743.498 Statement in policy of cancelability or renewability. (1) A health insurance policy which is noncancelable or guaranteed renewable as those terms are used in ORS 743.495, except that the insuredÂs right is for a limited period of more than one year rather than for life, shall contain the applicable one of the following statements, or such other statement which, in the opinion of the Director of the Department of Consumer and Business Services, is equally clear or more definite as to the subject matter:

Â Â Â Â Â  (a) ÂTHIS POLICY IS NONCANCELABLE______Â (designating the applicable period such as, for example, Âto age ___ (specify),Â or Âfor the period of ___ (specify) years from date of issuanceÂ) if the policy is noncancelable for such period.

Â Â Â Â Â  (b) ÂTHIS POLICY IS GUARANTEED RENEWABLE______Â (designating the applicable period such as, for example, Âto age ___ (specify),Â or Âfor the period of ___ (specify) years from date of issuanceÂ) if the policy is guaranteed renewable for such period.

Â Â Â Â Â  (2) Except for policies meeting the conditions specified in ORS 743.495 or subsection (1) of this section, and except as provided in subsection (3) of this section, a health insurance policy shall contain the applicable one of the following statements, or such other statement which, in the opinion of the director, is equally clear or more definite as to the subject matter:

Â Â Â Â Â  (a) ÂTHIS POLICY MAY BE CANCELED BY THE INSURER ONLY FOR A REASON PERMITTED BY LAWÂ if the policy contains a provision for cancellation by the insurer.

Â Â Â Â Â  (b) ÂTHE INSURER MAY REFUSE TO RENEW THIS POLICY ONLY FOR A REASON PERMITTED BY LAWÂ if the policy is not guaranteed renewable.

Â Â Â Â Â  (3) The limitations and requirements as to the use of terms contained in ORS 743.495 and this section shall not prohibit the use of other terms for policies having other guarantees of renewability, provided such terms, in the opinion of the director are accurate, clear and not likely to be confused with the terms contained in ORS 743.495 and this section, and are incorporated in a concise statement relating to the guarantees of renewability.

Â Â Â Â Â  (4) The statement required by this section shall be printed in a type not smaller than the type used for captions. It shall appear prominently on the first page of the policy and shall be a part of the brief description if the policy has a brief description on its first page. [Formerly 741.200; 1989 c.784 Â§20a]

Â Â Â Â Â  743.516 [1967 c.359 Â§459; repealed by 1999 c.987 Â§28]

Â Â Â Â Â  743.519 [1967 c.359 Â§460; 1971 c.231 Â§25; repealed by 1999 c.987 Â§28]

Â Â Â Â Â  743.520 [1971 c.231 Â§4; repealed by 1999 c.987 Â§28]

(Group and Blanket)

Â Â Â Â Â  743.522 ÂGroup health insuranceÂ described. (1) ÂGroup health insuranceÂ means that form of health insurance covering groups of persons described in this section, with or without one or more members of their families or one or more of their dependents, or covering one or more members of the families or one or more dependents of such groups of persons, and issued upon one of the following bases:

Â Â Â Â Â  (a) Under a policy issued to an employer or trustees of a fund established by an employer, who shall be deemed the policyholder, insuring employees of such employer for the benefit of persons other than the employer. As used in this paragraph, ÂemployeesÂ includes:

Â Â Â Â Â  (A) The officers, managers and employees of the employer;

Â Â Â Â Â  (B) The individual proprietor or partners if the employer is an individual proprietor or partnership;

Â Â Â Â Â  (C) The officers, managers and employees of subsidiary or affiliated corporations;

Â Â Â Â Â  (D) The individual proprietors, partners and employees of individuals and firms, if the business of the employer and such individual or firm is under common control through stock ownership, contract or otherwise;

Â Â Â Â Â  (E) The trustees or their employees, or both, if their duties are principally connected with such trusteeship;

Â Â Â Â Â  (F) The leased workers of a client employer; and

Â Â Â Â Â  (G) Elected or appointed officials if a policy issued to insure employees of a public body provides that the term ÂemployeesÂ includes elected or appointed officials.

Â Â Â Â Â  (b) Under a policy issued to an association, including a labor union, that has an active existence for at least one year, that has a constitution and bylaws and that has been organized and is maintained in good faith primarily for purposes other than that of obtaining insurance, which shall be deemed the policyholder, insuring members, employees or employees of members of the association for the benefit of persons other than the association or its officers or trustees.

Â Â Â Â Â  (c) Under a policy issued to the trustees of a fund established by two or more employers in the same or related industry or by one or more labor unions or by one or more employers and one or more labor unions or by an association as described in paragraph (b) of this subsection, insuring employees of the employers or members of the unions or of such association, or employees of members of such association for the benefit of persons other than the employers or the unions or such association. As used in this paragraph, ÂemployeesÂ may include the officers, managers and employees of the employer, and the individual proprietor or partners if the employer is an individual proprietor or partnership. The policy may provide that the term ÂemployeesÂ includes the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

Â Â Â Â Â  (d) Under a policy issued to any person or organization to which a policy of group life insurance may be issued or delivered in this state, to insure any class or classes of individuals that could be insured under such group life policy.

Â Â Â Â Â  (2) Group health insurance offered to a resident of this state under a group health insurance policy issued to a group other than one described in subsection (1) of this section may be delivered if:

Â Â Â Â Â  (a) The Director of the Department of Consumer and Business Services finds that:

Â Â Â Â Â  (A) The issuance of the policy is in the best interest of the public;

Â Â Â Â Â  (B) The issuance of the policy would result in economies of acquisition or administration; and

Â Â Â Â Â  (C) The benefits are reasonable in relation to the premiums charged; and

Â Â Â Â Â  (b) The premium for the policy is paid either from funds of a policyholder, from funds contributed by a covered person or from both.

Â Â Â Â Â  (3) As used in this section and ORS 743.533:

Â Â Â Â Â  (a) ÂClient employerÂ means an employer to whom workers are provided under contract and for a fee on a leased basis by a worker leasing company licensed under ORS 656.850.

Â Â Â Â Â  (b) ÂEmployeeÂ may include a retired employee.

Â Â Â Â Â  (c) ÂLeased workerÂ means a worker provided by a worker leasing company licensed under ORS 656.850. [1967 c.359 Â§461; 1975 c.229 Â§1; 1989 c.784 Â§13; 2001 c.943 Â§4; 2005 c.22 Â§492]

Â Â Â Â Â  743.523 Certain sales practices prohibited. (1) No person selling group health insurance is authorized to sell membership in an association, including a labor union, for the purpose of qualifying an applicant who is an individual for group health insurance.

Â Â Â Â Â  (2) No person selling membership in an association, including a labor union, is authorized to offer group health insurance for the purpose of selling membership in the association. [1989 c.784 Â§10]

Â Â Â Â Â  743.524 Eligibility of association to be group health policyholder; rules. (1) An insurer may not offer a policy of group health insurance to an association as the policyholder or offer coverage under such a policy, whether issued in this or another state, unless the Director of the Department of Consumer and Business Services determines that the association satisfies the requirements of an association under ORS 743.522 (1)(b).

Â Â Â Â Â  (2) An insurer shall submit evidence to the director that the association satisfies the requirements under ORS 743.522 (1)(b). The director shall review the evidence and may request additional evidence as needed.

Â Â Â Â Â  (3) An insurer shall submit to the director any changes in the evidence submitted under subsection (2) of this section.

Â Â Â Â Â  (4) The director may order an insurer to cease offering health insurance to an association if the director determines that the association does not meet the standards under ORS 743.522 (1)(b).

Â Â Â Â Â  (5) The director may adopt rules to carry out this section. [1989 c.784 Â§11; 2005 c.22 Â§493]

Â Â Â Â Â  743.525 [1967 c.359 Â§462; repealed by 1981 c.752 Â§17]

Â Â Â Â Â  743.526 Determination of whether trustees are policyholders; consequences; rules. (1) An insurer may not offer a policy of group health insurance described in ORS 743.522 (1)(c) that insures persons in this state or offer coverage under such a policy, whether the policy is to be issued in this or another state, unless the Director of the Department of Consumer and Business Services determines that the requirements of this section and ORS 743.522 (1)(c) are satisfied.

Â Â Â Â Â  (2) The director shall determine with respect to a policy whether the trustees are the policyholder. If the director determines that the trustees are the policyholder and if the policy is issued or proposed to be issued in this state, the policy is subject to the Insurance Code. If the director determines that the trustees are not the policyholder, the evidence of coverage that is issued or proposed to be issued in this state to a participating employer, labor union or association shall be deemed to be a group health insurance policy subject to the provisions of the Insurance Code. The director may determine that the trustees are not the policyholder if:

Â Â Â Â Â  (a) The evidence of coverage issued or proposed to be issued to a participating employer, labor union or association is in fact the primary statement of coverage for the employer, labor union or association; and

Â Â Â Â Â  (b) The trust arrangement is under the actual control of the insurer.

Â Â Â Â Â  (3) An insurer shall submit evidence to the director showing that the requirements of subsection (2) of this section and ORS 743.522 (1)(c) are satisfied. The director shall review the evidence and may request additional evidence as needed.

Â Â Â Â Â  (4) An insurer shall submit to the director any changes in the evidence submitted under subsection (3) of this section.

Â Â Â Â Â  (5) The director may adopt rules to carry out this section. [1989 c.784 Â§12; 2005 c.22 Â§494]

Â Â Â Â Â  743.527 When group health insurance policies to continue in effect upon payment of premium by insured individual; conditions; required provisions; duration. (1) Every group health insurance policy delivered or issued for delivery in this state shall contain in substance the following provisions, applicable to the coverage for hospital or medical services or expenses provided under the policy:

Â Â Â Â Â  (a) A provision that, when the premium for the policy or any part thereof is paid by an employer under the terms of a collective bargaining agreement, if there is a cessation of work by employees insured under the policy due to a strike or lockout, the policy, upon timely payment of the premium, will continue in effect with respect to those employees insured by the policy on the date of the cessation of work who continue to pay their individual contribution and who assume and pay the contribution due from the employer.

Â Â Â Â Â  (b) A provision that, when an employee insured under the policy pays a contribution pursuant to paragraph (a) of this subsection, if the policyholder is not a trustee of a fund established or maintained in whole or in part by an employer, the employeeÂs individual contribution shall be:

Â Â Â Â Â  (A) The rate in the policy, on the date cessation of work occurs, applicable to an individual in the class to which the employee belongs as set forth in the policy; or

Â Â Â Â Â  (B) If the policy does not provide for a rate applicable to individuals, an amount equal to the amount determined by dividing the total monthly premium in effect under the policy at the date of cessation of work by the total number of persons insured under the policy on such date.

Â Â Â Â Â  (c) A provision that, when an employee insured under the policy pays a contribution pursuant to paragraph (a) of this subsection, if the policyholder is a trustee of a fund established or maintained in whole or in part by an employer, the employeeÂs individual contribution shall be the amount which the employee and employer would have been required to contribute if the cessation of work had not occurred.

Â Â Â Â Â  (2) Every group health insurance policy delivered or issued for delivery in this state may contain in substance the following provisions applicable to the coverage for hospital or medical services or expenses provided under the policy:

Â Â Â Â Â  (a) A provision that, when employees insured under the policy pay contributions pursuant to subsection (1)(a) of this section, the continuation of insurance under the policy is contingent upon the collection of individual contributions by the union representing the employees when the policyholder is not a trustee and by the policyholder or the policyholderÂs agent when the policyholder is a trustee.

Â Â Â Â Â  (b) A provision that, when employees insured under the policy pay contributions pursuant to subsection (1)(a) of this section, the continuation of insurance under the policy on each employee is contingent upon timely payment of contributions by the employees and timely payment of the premium by the entity responsible for collecting the individual contributions.

Â Â Â Â Â  (c) A provision that, when employees insured under the policy pay contributions pursuant to subsection (1)(a) of this section, each individual premium rate under the policy may be increased by not more than 20 percent, or by any higher percentage approved by the Director of the Department of Consumer and Business Services, during the period of cessation of work in order to provide sufficient compensation to the insurer for increased administrative costs and increased mortality and morbidity. If the policy contains the provision allowed under this paragraph, an employeeÂs contribution paid under subsection (1)(a) of this section shall be increased by the same percentage.

Â Â Â Â Â  (d) A provision that, when the policy is a policy insuring employees and which may continue in effect as provided in subsection (1)(a) of this section, if the premium is unpaid at the date of cessation of work and the premium became due prior to such cessation of work, the continuation of insurance is contingent upon payment of the premium prior to the date the next premium becomes due under the terms of the policy.

Â Â Â Â Â  (e) Any provision with respect to the continuation of the policy as provided in subsection (1)(a) of this section that the director may approve.

Â Â Â Â Â  (3) Nothing in this section shall be deemed to limit any right which the insurer may have in accordance with the terms of a policy to increase or decrease the premium rates before, during or after a cessation of work by employees insured under the policy when the insurer had the right to increase the premium rates even if the cessation of work did not occur. If such a premium rate change is made, it shall be effective on such date as the insurer shall determine in accordance with the terms of the policy.

Â Â Â Â Â  (4) Nothing in this section shall be deemed to require continuation of any coverage in a group health insurance policy insuring employees and which may continue in effect as provided in subsection (1)(a) of this section for longer than:

Â Â Â Â Â  (a) The time that 75 percent of insured employees continue such coverage;

Â Â Â Â Â  (b) For an individual employee, the time at which the employee takes full-time employment with another employer; or

Â Â Â Â Â  (c) Six months after cessation of work by the insured employees. [1979 c.797 Â§2; 1981 c.395 Â§1]

Â Â Â Â Â  743.528 Required provisions in group health insurance policies. A group health insurance policy shall contain in substance the following provisions:

Â Â Â Â Â  (1) A provision that, in the absence of fraud, all statements made by applicants, the policyholder or an insured person shall be deemed representations and not warranties, and that no statement made for the purpose of effecting insurance shall avoid the insurance or reduce benefits unless contained in a written instrument signed by the policyholder or the insured person, a copy of which has been furnished to the policyholder or to the person or the beneficiary of the person.

Â Â Â Â Â  (2) A provision that the insurer will furnish to the policyholder for delivery to each employee or member of the insured group a statement in summary form of the essential features of the insurance coverage of the employee or member, to whom the insurance benefits are payable, and the applicable rights and conditions set forth in ORS 743.527, 743.529, 743.600 to 743.610 and 743.760. If dependents are included in the coverage, only one statement need be issued for each family unit.

Â Â Â Â Â  (3) A provision that to the group originally insured may be added from time to time eligible new employees or members or dependents, as the case may be, in accordance with the terms of the policy. [1967 c.359 Â§463; 1981 c.752 Â§13; 1997 c.716 Â§23]

Â Â Â Â Â  743.529 Continuation of benefits after termination of group health insurance policy; rules. (1) Every group health insurance policy that provides coverage for hospital or medical services or expenses shall provide that the insurer shall continue its obligation for benefits under the policy for any person insured under the policy who is hospitalized on the date of termination if the policy is terminated and immediately replaced by a group health insurance policy issued by another insurer. Any payment required under this section is subject to all terms, limitations and conditions of the policy except those relating to termination of benefits. Any obligation by an insurer under this section continues until the hospital confinement ends or hospital benefits under the policy are exhausted, whichever is earlier.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may adopt rules providing for uninterrupted coverage for individuals insured under a group health insurance policy providing coverage for hospital or medical expenses, when such a policy is replaced by a policy of similar benefits, whether issued by the same insurer or another. [1977 c.402 Â§5; 1991 c.182 Â§6]

Â Â Â Â Â  743.530 Continuation of benefits after injury or illness covered by workersÂ compensation. Every policy of group health insurance delivered or issued for delivery in this state shall contain a provision applicable to the coverage for hospital or medical services or expenses provided under the policy that if an employee incurs an injury or illness for which a workersÂ compensation claim is filed, that policy will continue in effect with respect to that employee upon timely payment by the employee of the premium that includes the individual contribution and the contribution due from the employer under the applicable benefit plan. The employee may maintain such coverage until whichever of the following events first occurs:

Â Â Â Â Â  (1) The employee takes full-time employment with another employer; or

Â Â Â Â Â  (2) Six months from the date that the employee first makes payment under this section. [1985 c.634 Â§2]

Â Â Â Â Â  743.531 Direct payment of hospital and medical services; rate limitations. (1) A group health insurance policy may on request by the group policyholder provide that all or any portion of any indemnities provided by such policy on account of hospital, nursing, medical or surgical services may, at the insurerÂs option, be paid directly to the hospital or person rendering such services. However, the amount of any such payment shall not exceed the amount of benefit provided by the policy with respect to the service or billing of the provider of aid. The amount of such payments pursuant to one or more assignments shall not exceed the amount of expenses incurred on account of such hospitalization or medical or surgical aid.

Â Â Â Â Â  (2) Nothing in this section is intended to authorize an insurer to:

Â Â Â Â Â  (a) Furnish or provide directly services of hospitals or physicians and surgeons; or

Â Â Â Â Â  (b) Direct, participate in or control the selection of the specific hospital or physician and surgeon from whom the insured secures services or who exercises medical or dental professional judgment.

Â Â Â Â Â  (3) Nothing in subsection (2) of this section prevents an insurer from negotiating and entering into contracts for alternative rates of payment with providers and offering the benefit of such alternative rates to insureds who select such providers. An insurer may utilize such contracts by offering a choice of plans at the time an insured enrolls, one of which provides benefits only for services by members of a particular provider organization with whom the insurer has an agreement. If an insured chooses such a plan, benefits are payable only for services rendered by a member of that provider organization, unless such services were requested by a member of such organization or are rendered as the result of an emergency.

Â Â Â Â Â  (4) Payment so made shall discharge the insurerÂs obligation with respect to the amount of insurance so paid.

Â Â Â Â Â  (5) Insurers shall provide group policyholders with a current roster of institutional and professional providers under contract to provide services at alternative rates under their group policy and shall also make such lists available for public inspection during regular business hours at the insurerÂs principal office within this state. [1967 c.359 Â§464; 1985 c.747 Â§71; 1989 c.784 Â§23]

Â Â Â Â Â  743.532 [1987 c.782 Â§2; repealed by 1989 c.1044 Â§7]

Â Â Â Â Â  743.533 Leased workers; offering group health insurance. (1) A leasing company may offer group health insurance to its leased workers. If the leasing company does not offer group health insurance to its leased workers, the client employer may offer group health insurance to the leased workers.

Â Â Â Â Â  (2) If a leasing company offers group health insurance to its leased workers, the leasing company shall offer group health insurance to all its leased workers in the same manner. [2001 c.943 Â§5]

Â Â Â Â Â  743.534 ÂBlanket health insuranceÂ defined. ÂBlanket health insuranceÂ means that form of a health insurance covering groups of persons defined in this section and issued on one of the following bases:

Â Â Â Â Â  (1) Under a policy issued to a common carrier or to an operator, owner or lessee of a means of transportation, who shall be deemed the policyholder, insuring a group of persons who may become passengers and which group is defined by reference to their travel status on such common carrier or means of transportation.

Â Â Â Â Â  (2) Under a policy issued to an employer, who shall be deemed the policyholder, insuring any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder.

Â Â Â Â Â  (3) Under a policy issued to a college, school or other institution of learning, a school district or districts, or school jurisdictional unit, or to the head, principal or governing board of any such educational unit, who or which shall be deemed the policyholder, insuring students, teachers or employees.

Â Â Â Â Â  (4) Under a policy issued to a religious, charitable, recreational, educational, or civic organization, or branch thereof, which shall be deemed the policyholder, insuring any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

Â Â Â Â Â  (5) Under a policy issued to a sports team, camp or sponsor thereof, who shall be deemed the policyholder, insuring members, campers, employees, officials or supervisors.

Â Â Â Â Â  (6) Under a policy issued to a volunteer fire department, first aid, civil defense, or other such volunteer organization, which shall be deemed the policyholder, insuring any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

Â Â Â Â Â  (7) Under a policy issued to a newspaper or other publisher, which shall be deemed the policyholder, insuring its carriers.

Â Â Â Â Â  (8) Under a policy issued to an association, including a labor union, which has a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, which shall be deemed the policyholder, insuring any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

Â Â Â Â Â  (9) Under a policy issued to cover any other risk or class of risks which, in the discretion of the Director of the Department of Consumer and Business Services, may be properly eligible for blanket health insurance. The discretion of the director may be exercised on an individual risk basis or class of risks basis, or both. [1967 c.359 Â§465]

Â Â Â Â Â  743.537 Required provisions for blanket health insurance policies. A blanket health insurance policy shall contain provisions which in the opinion of the Director of the Department of Consumer and Business Services are not less favorable to the policyholder and the individual insureds than the provisions described in ORS 743.411, 743.423, 743.426, 743.429, 743.432, 743.438 and 743.441. [1967 c.359 Â§466]

Â Â Â Â Â  743.540 Application and certificates not required for blanket health insurance policies. An individual application need not be required from a person insured under a blanket health insurance policy, nor shall it be necessary for the insurer to furnish each person a certificate. [1967 c.359 Â§467]

Â Â Â Â Â  743.543 Payment of benefits under blanket health insurance policies. All benefits under a blanket health insurance policy shall be payable to the person insured, or to the designated beneficiary or beneficiaries of the person, or to the estate of the person, except that if the person insured is a minor or otherwise not competent to give a valid release, such benefits may be made payable to the parent, guardian or other person actually supporting the person. However, the policy may provide that all or a portion of any indemnities provided by such policy on account of hospital, nursing, medical or surgical services may, at the option of the insurer and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but the policy may not require that the services be rendered by a particular hospital or person. Payment so made shall discharge the obligation of the insurer with respect to the amount of insurance so paid. [1967 c.359 Â§468]

Â Â Â Â Â  743.546 Exemption of policy form approval for blanket health insurance policies. The Director of the Department of Consumer and Business Services may exempt from the policy form filing and approval requirements of ORS 742.003, for so long as the director deems proper, any blanket health insurance policy to which in the opinion of the director such requirements may not practicably be applied, or may dispense with such filing and approval whenever, in the opinion of the director, it is not desirable or necessary for the protection of the public. [1967 c.359 Â§469]

Â Â Â Â Â  743.549 Restriction on reduction of benefits provisions in group and blanket health insurance policies. No group or blanket health insurance policy providing hospital, medical or surgical expense benefits, and which contains a provision for the reduction of benefits otherwise payable thereunder on the basis of other existing coverages, shall provide that such reduction operates to reduce total benefits payable below an amount equal to 100 percent of total allowable expenses, except as provided for in a collective bargaining agreement. [1973 c.143 Â§2; 1989 c.1080 Â§2]

Â Â Â Â Â  743.550 Student health insurance; application of ORS 743.537, 743.540, 743.543, 743.546 and 743.549; coverage when other coverage available; policy provisions; alternative rates for providers. (1) Student health insurance is subject to ORS 743.537, 743.540, 743.543, 743.546 and 743.549, except as provided in this section.

Â Â Â Â Â  (2) Coverage under a student health insurance policy may be mandatory for all students at the institution, voluntary for all students at the institution, or mandatory for defined classes of students and voluntary for other classes of students. As used in this subsection, ÂclassesÂ refers to undergraduates, graduate students, domestic students, international students or other like classifications. Any differences based on a studentÂs nationality may be established only for the purpose of complying with federal law in effect when the policy is issued.

Â Â Â Â Â  (3) When coverage under a student health insurance policy is mandatory, the policyholder may allow any student subject to the policy to decline coverage if the student provides evidence acceptable to the policyholder that the student has similar health coverage.

Â Â Â Â Â  (4) A student health insurance policy may provide for any student to purchase optional supplemental coverage.

Â Â Â Â Â  (5) Student health insurance coverage for athletic injuries may:

Â Â Â Â Â  (a) Exclude coverage for injuries of students who have not obtained medical release for a similar injury; and

Â Â Â Â Â  (b) Be provided in excess of or in addition to any other coverage under any other health insurance policy, including a student health insurance policy.

Â Â Â Â Â  (6) A student health insurance policy may provide that coverage under the policy is secondary to any other health insurance for purposes of guidelines established under ORS 743.552.

Â Â Â Â Â  (7) A student health insurance policy may provide, on request by the policyholder, that all or any portion of any indemnities provided by such policy on account of hospital, nursing, medical or surgical services may, at the insurerÂs option, be paid directly to the hospital or person rendering such services. However, the amount of any such payment shall not exceed the amount of benefit provided by the policy with respect to the service or billing of the provider of aid. The amount of such payments pursuant to one or more assignments shall not exceed the amount of expenses incurred on account of such hospitalization or medical or surgical aid.

Â Â Â Â Â  (8) An insurer providing student health insurance as primary coverage may negotiate and enter into contracts for alternative rates of payment with providers and offer the benefit of such alternative rates to insureds who select such providers. An insurer may utilize such contracts by offering a choice of plans at the time an insured enrolls, one of which provides benefits only for services by members of a particular provider organization with whom the insurer has an agreement. If an insured chooses such a plan, benefits are payable only for services rendered by a member of that provider organization, unless such services were requested by a member of such organization or are rendered as the result of an emergency.

Â Â Â Â Â  (9) Payments made under subsection (8) of this section shall discharge the insurerÂs obligation with respect to the amount of insurance paid.

Â Â Â Â Â  (10) An insurer shall provide each student health insurance policyholder with a current roster of institutional and professional providers under contract to provide services at alternative rates under the group policy and shall also make such lists available for public inspection during regular business hours at the insurerÂs principal office within this state.

Â Â Â Â Â  (11) As used in this section, Âstudent health insuranceÂ means that form of health insurance under a policy issued to a college, school or other institution of learning, a school district or districts, or school jurisdictional unit, or recognized student government at an institution of higher education within the Oregon University System, or to the head, principal or governing board of any such educational unit, who or which shall be deemed the policyholder, that is available exclusively to students at the college, school or other institution. [1995 c.623 Â§2]

Â Â Â Â Â  743.552 Guidelines for application of ORS 743.549; rules. The Director of the Department of Consumer and Business Services shall by rule establish guidelines for the application of ORS 743.549, including:

Â Â Â Â Â  (1) The procedures by which persons insured under such policies are to be made aware of the existence of such a provision;

Â Â Â Â Â  (2) The benefits which may be subject to such a provision;

Â Â Â Â Â  (3) The effect of such a provision on the benefits provided;

Â Â Â Â Â  (4) Establishment of the order of benefit determination; and

Â Â Â Â Â  (5) Reasonable claim administration procedures to expedite claim payments under such a provision which shall include a time limit of 14 days beyond which the insurer shall not delay payment of a claim by reason of the application of coordination of benefits provision. [1973 c.143 Â§3]

Â Â Â Â Â  743.555 [1973 c.143 Â§4; repealed by 2005 c.22 Â§495]

Â Â Â Â Â  743.556 Group health insurance coverage for treatment of chemical dependency, including alcoholism, and for mental or nervous conditions; rules. A group health insurance policy providing coverage for hospital or medical expenses shall provide coverage for expenses arising from treatment for chemical dependency including alcoholism and for mental or nervous conditions. The following conditions apply to the requirement for such coverage:

Â Â Â Â Â  (1) The coverage may be made subject to provisions of the policy that apply to other benefits under the policy, including but not limited to provisions relating to deductibles and coinsurance. Deductibles and coinsurance for treatment in health care facilities or residential programs or facilities shall be no greater than those under the policy for expenses of hospitalization in the treatment of illness. Deductibles and coinsurance for outpatient treatment shall be no greater than those under the policy for expenses of outpatient treatment of illness.

Â Â Â Â Â  (2) Treatment provided in health care facilities, residential programs or facilities, day or partial hospitalization programs or outpatient services shall be considered eligible for reimbursement if it is provided by:

Â Â Â Â Â  (a) Programs or providers described in ORS 430.010 or approved by the Department of Human Services under subsection (3) of this section.

Â Â Â Â Â  (b) Programs accredited for the particular level of care for which reimbursement is being requested by the Joint Commission on Accreditation of Hospitals or the Commission on Accreditation of Rehabilitation Facilities.

Â Â Â Â Â  (c) Inpatient programs provided by health care facilities as defined in ORS 442.015. Residential, outpatient, or day or partial hospitalization programs offered by or through a health care facility must meet the requirements of either paragraph (a) or (b) of this subsection in order to be eligible for reimbursement.

Â Â Â Â Â  (d) Residential programs or facilities described in subsection (3) of this section if the patient is staying overnight at the facility and is involved in a structured program at least eight hours per day, five days per week.

Â Â Â Â Â  (e) Programs in which staff are directly supervised or in which individual client treatment plans are approved by a person described in ORS 430.010 (4)(a) and which meet the standards established under subsection (3) of this section.

Â Â Â Â Â  (3) Subject to ORS 430.065, the Department of Human Services shall adopt rules relating to the approval, for insurance reimbursement purposes, of noninpatient chemical dependency programs that are not related to the department or any county mental health program. The department shall adopt rules relating to the approval, for insurance reimbursement purposes, of noninpatient programs for mental or nervous conditions that are not related to the department or any county mental health program.

Â Â Â Â Â  (4) A program that provides services for persons with both a chemical dependency diagnosis and a mental or nervous condition shall be considered to be a distinct and specialized type of program for both chemical dependency and mental or nervous conditions. The Department of Human Services shall develop specific standards related to such programs for program approval purposes and shall adopt rules relating to the approval, for insurance reimbursement purposes, of such noninpatient programs that are not related to the department and any county mental health program.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂChemical dependencyÂ means the addictive relationship with any drug or alcohol characterized by either a physical or psychological relationship, or both, that interferes with the individualÂs social, psychological or physical adjustment to common problems on a recurring basis. For purposes of this section, chemical dependency does not include addiction to, or dependency on, tobacco, tobacco products or foods.

Â Â Â Â Â  (b) ÂChild or adolescentÂ means a person who is 17 years of age or younger.

Â Â Â Â Â  (c) ÂFacilityÂ means a corporate or governmental entity or other provider of services for the treatment of chemical dependency or for the treatment of mental or nervous conditions.

Â Â Â Â Â  (d) ÂProgramÂ means a particular type or level of service that is organizationally distinct within a facility.

Â Â Â Â Â  (6) Notwithstanding the limits for particular types of services specified in this section, a policy shall not limit the total of payments for all treatment of any kind under this section for chemical dependency, together with payments for all treatment of any kind for mental or nervous conditions, to less than $13,125 for adults and $15,625 for children or adolescents. For persons requesting payments for treatment of any kind for chemical dependency, but not requesting payments for treatment of any kind of mental or nervous condition, a policy shall not limit the total of payments for all treatment to less than $8,125 for adults and $13,125 for children and adolescents.

Â Â Â Â Â  (7) The limits for mental or nervous conditions specified in this section shall apply to persons with diagnoses of both chemical dependency and mental or nervous conditions, who are being treated for both types of diagnosis, as well as persons with only a diagnosis of a mental or nervous condition.

Â Â Â Â Â  (8) The higher benefit levels in this section for children or adolescents are in recognition of the longer period of treatment and the greater levels of staffing that may be required for children or adolescents and are intended to permit more services to meet the needs of children and adolescents.

Â Â Â Â Â  (9) Payments shall not be made under this section for educational programs to which drivers are referred by the judicial system, nor for volunteer mutual support groups.

Â Â Â Â Â  (10) Except as permitted by subsections (1), (6) and (12) of this section, the policy shall not limit payments for inpatient treatment in hospitals and other health care facilities thereunder:

Â Â Â Â Â  (a) For chemical dependency to an amount less than $5,625 for adults and $5,000 for children or adolescents; and

Â Â Â Â Â  (b) For mental or nervous conditions to an amount less than $5,000 for adults and $7,500 for children or adolescents.

Â Â Â Â Â  (11) Except as permitted by subsections (1), (6) and (12) of this section, the policy shall not limit payments for treatment in residential programs or facilities or day or partial hospitalization programs:

Â Â Â Â Â  (a) For chemical dependency to an amount less than $4,375 for adults and $3,750 for children or adolescents; and

Â Â Â Â Â  (b) For mental or nervous conditions to an amount less than $1,250 for adults and $3,125 for children or adolescents.

Â Â Â Â Â  (12) Notwithstanding the minimum benefits for particular types of services specified in subsections (10) and (11) of this section, and except as permitted by subsection (1) of this section, the policy shall not limit total payments for inpatient, residential and day or partial hospitalization program care or treatment:

Â Â Â Â Â  (a) For chemical dependency to an amount less than $10,625 for children or adolescents; and

Â Â Â Â Â  (b) For mental or nervous conditions to an amount less than $10,625 for adults and $13,125 for children or adolescents.

Â Â Â Â Â  (13) Except as permitted by subsections (1) and (6) of this section, in the case of benefits for outpatient services, the policy shall not limit payments:

Â Â Â Â Â  (a) For chemical dependency to an amount less than $1,875 for adults and $2,500 for children or adolescents; and

Â Â Â Â Â  (b) For mental or nervous conditions to an amount less than $2,500.

Â Â Â Â Â  (14) If so specified in the policy, outpatient coverage may include follow-up in-home service associated with any health care facility, residential, day or partial hospitalization or outpatient services. The policy may limit coverage for in-home service to persons who have completed their initial health care facility, residential, day or partial hospitalization or outpatient treatment and did not terminate that initial treatment against advice. The policy may also limit coverage for in-home service by defining the circumstances of need under which payment will or will not be made.

Â Â Â Â Â  (15) Under ORS 430.021 and 430.315, the Legislative Assembly has found that health care cost containment is necessary and intends to encourage insurance policies designed to achieve cost containment by assuring that reimbursement is limited to appropriate utilization under criteria incorporated into such policies, either directly or by reference.

Â Â Â Â Â  (16) A group health insurance policy may provide, with respect to treatment for chemical dependency or mental or nervous conditions, that any one or more of the following cost containment methods shall be in effect and the method or methods used by an insurer in one part of the state may be different from the method or methods used by that insurer in another part of the state:

Â Â Â Â Â  (a) Proportion of coinsurance required for treatment in residential programs or facilities, day or partial hospitalization programs or outpatient services less than the proportion of coinsurance required for treatment in health care facilities.

Â Â Â Â Â  (b) Subject to the patient or client confidentiality provisions of ORS 40.235 relating to physicians, ORS 40.240 relating to nurse practitioners, ORS 40.230 relating to psychologists and ORS 40.250 and 675.580 relating to licensed clinical social workers, review for level of treatment of admissions and continued stays for treatment in health care facilities, residential programs or facilities, day or partial hospitalization programs and outpatient services by either insurer staff or personnel under contract to the insurer, or by a utilization review contractor, who shall have the authority to certify for or deny level of payment:

Â Â Â Â Â  (A) This review shall be made according to criteria made available to providers in advance upon request.

Â Â Â Â Â  (B) To facilitate implementation of utilization review programs by insurers, the Director of Human Services shall draft an advisory or model set of criteria for appropriate utilization of inpatient, residential, day or partial hospitalization, and outpatient facilities, programs and services by adults, children and adolescents, and persons with both a chemical dependency diagnosis and a mental or nervous condition. These criteria shall be consistent with this section and shall not be binding on any insurer or other party. However, at the time of contract negotiation or amendment, with the agreement of the parties to the contract, any insurer may adopt the criteria or similar criteria with or without modification. The director shall revise these criteria at least every two years. In developing and revising these criteria, the director shall organize a technical advisory panel including representatives of the Department of Consumer and Business Services, the Department of Human Services, the insurance industry, the business community and providers of each level of care. The director shall place substantial weight on the advice of this panel.

Â Â Â Â Â  (C) Review shall be performed by or under the direction of a medical or osteopathic physician licensed by the Board of Medical Examiners for the State of Oregon; a psychologist licensed by the State Board of Psychologist Examiners; a nurse practitioner registered by the Oregon State Board of Nursing; or a clinical social worker licensed by the State Board of Clinical Social Workers, with physician consultation readily available. The reviewer shall have expertise in the evaluation of mental or nervous condition services or chemical dependency services.

Â Â Â Â Â  (D) Review may involve prior approval, concurrent review of the continuation of treatment, post-treatment review or any combination of these. However, if prior approval is required, provision shall be made to allow for payment of urgent or emergency admissions, subject to subsequent review. If prior approval is not required, insurers shall permit treatment providers, policyholders or persons acting on their behalf to make advance inquiries regarding the appropriateness of a particular admission to a treatment program. Insurers shall provide a timely response to such inquiries. Approval of a particular admission does not represent a guarantee of future payment.

Â Â Â Â Â  (E) An appeals process shall be provided.

Â Â Â Â Â  (F) An insurer may choose to review all providers on a sampling or audit basis only; or to review on a less frequent basis those providers who consistently supply full documentation, consistent with confidentiality statutes on each case in a timely fashion to the insurer.

Â Â Â Â Â  (17) For purposes of subsection (16)(b) of this section, a utilization review contractor is a professional review organization or similar entity which, under contract with an insurance carrier, performs certification of reimbursability of level of treatment for admissions and maintained stays in treatment programs, facilities or services.

Â Â Â Â Â  (18) For purposes of subsection (16)(b) of this section, when implemented through an insurance contract, reimbursability of inpatient treatment requires demonstration that medical circumstances require 24-hour nursing care, or physician or nurse assessment, treatment or supervision that cannot be readily made available on an outpatient basis, or in:

Â Â Â Â Â  (a) The current living situation;

Â Â Â Â Â  (b) An alternative, nontreatment living situation;

Â Â Â Â Â  (c) An alternative residential program or facility; or

Â Â Â Â Â  (d) A day or partial hospitalization program.

Â Â Â Â Â  (19) For purposes of subsection (16)(b) of this section, when implemented through an insurance contract, reimbursability of treatment at the residential, day or partial hospitalization level of treatment shall require demonstration that outpatient services, if appropriate and less costly than residential, day or partial hospitalization services:

Â Â Â Â Â  (a) Are not presently appropriate and available;

Â Â Â Â Â  (b) Cannot be readily and timely made available; and

Â Â Â Â Â  (c) Cannot meet documented needs for nonmedical supervision, protection, assistance and treatment, either in the current living situation or in a readily and timely available alternative, nontreatment living situation, taking into account the extent of both the available positive support and existing negative influences in the occupational, social and living situations; risks to self or others; and readiness to participate consistently in treatment.

Â Â Â Â Â  (20) For purposes of subsection (16)(b) of this section, reimbursability of treatment at the level for outpatient facility, service or program shall require demonstration that treatment is justified, considering the individualÂs history, and the current medical, occupational, social and psychological situation, and the overall prognosis.

Â Â Â Â Â  (21) Discrete medical or neurologic diagnostic or treatment services including any professional component of that service, costing in excess of $300, occurring concurrently with but not directly related to treatment of mental or nervous conditions shall not be charged against the inpatient benefit level.

Â Â Â Â Â  (22) The benefits described in this section shall renew in full either on the first day of the 25th month of coverage following the first use of services for the treatment of chemical dependency or mental or nervous conditions, or both, or on the first day following two consecutive contract years.

Â Â Â Â Â  (23) Health maintenance organizations, as defined in ORS 750.005, shall be subject to the following conditions and requirements in their provision of benefits for chemical dependency or mental or nervous conditions to enrollees:

Â Â Â Â Â  (a) Notwithstanding the provisions of subsection (1) of this section, health maintenance organizations may establish reasonable provisions for enrollee cost-sharing, so long as the amount the enrollee is required to pay does not exceed the amount of coinsurance and deductible customarily required by other insurance policies which are subject to the provisions of this chapter for that type and level of service.

Â Â Â Â Â  (b) Nothing in this section prevents health maintenance organizations from establishing durational limits which are actuarially equivalent to the benefits required by this section.

Â Â Â Â Â  (c) Health maintenance organizations may limit the receipt of covered services by enrollees to services provided by or upon referral by providers associated with the health maintenance organization.

Â Â Â Â Â  (d) The Department of Human Services shall make rules establishing objective and quantifiable criteria for determining when a health maintenance organization meets the conditions and requirements of this subsection.

Â Â Â Â Â  (24) Nothing in this section shall prevent an insurer or health care service contractor other than a health maintenance organization, except as provided in subsection (23) of this section, from contracting with providers of health care services to furnish services to policyholders or certificate holders according to ORS 743.531 or 750.005, subject to the following conditions:

Â Â Â Â Â  (a) An insurer or health care service contractor may establish limits for contracted services which are actuarially equivalent to the benefits required by this section, so long as the same range of treatment settings is made available.

Â Â Â Â Â  (b) An insurer or health care service contractor, other than a health maintenance organization, may negotiate with contracting providers as to the cost of actuarially equivalent benefits, and such actuarially equivalent benefits for services of contracting providers shall be deemed to equal the minimum benefit levels specified in this section.

Â Â Â Â Â  (c) An insurer or health care service contractor is not required to contract with all eligible providers, and payment for covered services of contracting providers may be in alternative methods or amounts rather than as specified in this section.

Â Â Â Â Â  (d) Insurers and health care service contractors other than health maintenance organizations shall pay benefits toward the covered charges of noncontracting providers of services for the treatment of chemical dependency or mental or nervous conditions at the same level of deductible or coinsurance as would apply to covered charges of noncontracting providers of other health services under the same group policy or contract. The insured shall have the right to use the services of a noncontracting provider of services for the treatment of chemical dependency or mental or nervous conditions. Policies described in this subsection shall be subject to the provisions of subsection (1) of this section, whether or not the services for chemical dependency or mental or nervous conditions are provided by contracting or noncontracting providers.

Â Â Â Â Â  (e) The department shall make rules establishing objective and quantifiable criteria for determining that a contract meets the conditions and requirements of this subsection and that actuarially equivalent services of contracting providers equal or exceed services obtainable with the minimum benefits specified in this section.

Â Â Â Â Â  (25) The intent of the Legislative Assembly in adopting this section is to reserve benefits for different types of care to encourage cost effective care and to assure continuing access to levels of care most appropriate for the insuredÂs condition and progress.

Â Â Â Â Â  (26) The director, after notice and hearing, may adopt reasonable rules not inconsistent with this section that are considered necessary for the proper administration of these provisions. [1987 c.411 Â§2; 1989 c.721 Â§55; 1991 c.67 Â§198; 1991 c.470 Â§19; 1991 c.654 Â§2; 1999 c.1086 Â§1; 2001 c.900 Â§217; 2003 c.33 Â§5]

Â Â Â Â Â  Note: The amendments to 743.556 by section 1, chapter 705, Oregon Laws 2005, take effect January 1, 2007, and apply to group health insurance policies issued or renewed on or after January 1, 2007. See sections 3 and 4, chapter 705, Oregon Laws 2005. The text that is effective on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  743.556. A group health insurance policy providing coverage for hospital or medical expenses shall provide coverage for expenses arising from treatment for chemical dependency, including alcoholism, and for mental or nervous conditions at the same level as, and subject to limitations no more restrictive than, those imposed on coverage or reimbursement of expenses arising from treatment for other medical conditions. The following apply to coverage for chemical dependency and for mental or nervous conditions:

Â Â Â Â Â  (1) As used in this section:

Â Â Â Â Â  (a) ÂChemical dependencyÂ means the addictive relationship with any drug or alcohol characterized by a physical or psychological relationship, or both, that interferes on a recurring basis with the individualÂs social, psychological or physical adjustment to common problems. For purposes of this section, Âchemical dependencyÂ does not include addiction to, or dependency on, tobacco, tobacco products or foods.

Â Â Â Â Â  (b) ÂFacilityÂ means a corporate or governmental entity or other provider of services for the treatment of chemical dependency or for the treatment of mental or nervous conditions.

Â Â Â Â Â  (c) ÂGroup health insurerÂ means an insurer, a health maintenance organization or a health care service contractor.

Â Â Â Â Â  (d) ÂProgramÂ means a particular type or level of service that is organizationally distinct within a facility.

Â Â Â Â Â  (e) ÂProviderÂ means a person that has met the credentialing requirement of a group health insurer, is otherwise eligible to receive reimbursement for coverage under the policy and is:

Â Â Â Â Â  (A) A health care facility;

Â Â Â Â Â  (B) A residential program or facility;

Â Â Â Â Â  (C) A day or partial hospitalization program;

Â Â Â Â Â  (D) An outpatient service; or

Â Â Â Â Â  (E) An individual behavioral health or medical professional authorized for reimbursement under Oregon law.

Â Â Â Â Â  (2) The coverage may be made subject to provisions of the policy that apply to other benefits under the policy, including but not limited to provisions relating to deductibles and coinsurance. Deductibles and coinsurance for treatment in health care facilities or residential programs or facilities may not be greater than those under the policy for expenses of hospitalization in the treatment of other medical conditions. Deductibles and coinsurance for outpatient treatment may not be greater than those under the policy for expenses of outpatient treatment of other medical conditions.

Â Â Â Â Â  (3) The coverage may not be made subject to treatment limitations, limits on total payments for treatment, limits on duration of treatment or financial requirements unless similar limitations or requirements are imposed on coverage of other medical conditions. The coverage of eligible expenses may be limited to treatment that is medically necessary as determined under the policy for other medical conditions.

Â Â Â Â Â  (4)(a) Nothing in this section requires coverage for:

Â Â Â Â Â  (A) Educational or correctional services or sheltered living provided by a school or halfway house;

Â Â Â Â Â  (B) A long-term residential mental health program that lasts longer than 45 days;

Â Â Â Â Â  (C) Psychoanalysis or psychotherapy received as part of an educational or training program, regardless of diagnosis or symptoms that may be present;

Â Â Â Â Â  (D) A court-ordered sex offender treatment program; or

Â Â Â Â Â  (E) A screening interview or treatment program under ORS 813.021.

Â Â Â Â Â  (b) Notwithstanding paragraph (a)(A) of this subsection, an insured may receive covered outpatient services under the terms of the insuredÂs policy while the insured is living temporarily in a sheltered living situation.

Â Â Â Â Â  (5) A provider is eligible for reimbursement under this section if:

Â Â Â Â Â  (a) The provider is approved by the Department of Human Services;

Â Â Â Â Â  (b) The provider is accredited for the particular level of care for which reimbursement is being requested by the Joint Commission on Accreditation of Hospitals or the Commission on Accreditation of Rehabilitation Facilities;

Â Â Â Â Â  (c) The patient is staying overnight at the facility and is involved in a structured program at least eight hours per day, five days per week; or

Â Â Â Â Â  (d) The provider is providing a covered benefit under the policy.

Â Â Â Â Â  (6) Payments may not be made under this section for support groups.

Â Â Â Â Â  (7) If specified in the policy, outpatient coverage may include follow-up in-home service or outpatient services. The policy may limit coverage for in-home service to persons who are homebound under the care of a physician.

Â Â Â Â Â  (8) Nothing in this section prohibits a group health insurer from managing the provision of benefits through common methods, including but not limited to selectively contracted panels, health plan benefit differential designs, preadmission screening, prior authorization of services, utilization review or other mechanisms designed to limit eligible expenses to those described in subsection (3) of this section.

Â Â Â Â Â  (9) The Legislative Assembly has found that health care cost containment is necessary and intends to encourage insurance policies designed to achieve cost containment by ensuring that reimbursement is limited to appropriate utilization under criteria incorporated into such policies, either directly or by reference.

Â Â Â Â Â  (10)(a) Subject to the patient or client confidentiality provisions of ORS 40.235 relating to physicians, ORS 40.240 relating to nurse practitioners, ORS 40.230 relating to psychologists and ORS 40.250 and 675.580 relating to licensed clinical social workers, a group health insurer may provide for review for level of treatment of admissions and continued stays for treatment in health care facilities, residential programs or facilities, day or partial hospitalization programs and outpatient services by either group health insurer staff or personnel under contract to the group health insurer, or by a utilization review contractor, who shall have the authority to certify for or deny level of payment.

Â Â Â Â Â  (b) Review shall be made according to criteria made available to providers in advance upon request.

Â Â Â Â Â  (c) Review shall be performed by or under the direction of a medical or osteopathic physician licensed by the Board of Medical Examiners for the State of Oregon, a psychologist licensed by the State Board of Psychologist Examiners or a clinical social worker licensed by the State Board of Clinical Social Workers, in accordance with standards of the National Committee for Quality Assurance or Medicare review standards of the Centers for Medicare and Medicaid Services.

Â Â Â Â Â  (d) Review may involve prior approval, concurrent review of the continuation of treatment, post-treatment review or any combination of these. However, if prior approval is required, provision shall be made to allow for payment of urgent or emergency admissions, subject to subsequent review. If prior approval is not required, group health insurers shall permit providers, policyholders or persons acting on their behalf to make advance inquiries regarding the appropriateness of a particular admission to a treatment program. Group health insurers shall provide a timely response to such inquiries. Noncontracting providers must cooperate with these procedures to the same extent as contracting providers to be eligible for reimbursement.

Â Â Â Â Â  (11) Health maintenance organizations may limit the receipt of covered services by enrollees to services provided by or upon referral by providers contracting with the health maintenance organization. Health maintenance organizations and health care service contractors may create substantive plan benefit and reimbursement differentials at the same level as, and subject to limitations no more restrictive than, those imposed on coverage or reimbursement of expenses arising out of other medical conditions and apply them to contracting and noncontracting providers.

Â Â Â Â Â  (12) Nothing in this section prevents a group health insurer from contracting with providers of health care services to furnish services to policyholders or certificate holders according to ORS 743.531 or 750.005, subject to the following conditions:

Â Â Â Â Â  (a) A group health insurer is not required to contract with all eligible providers.

Â Â Â Â Â  (b) An insurer or health care services contractor shall, subject to subsections (2) and (3) of this section, pay benefits toward the covered charges of noncontracting providers of services for the treatment of chemical dependency or mental or nervous conditions. The insured shall, subject to subsections (2) and (3) of this section, have the right to use the services of a noncontracting provider of services for the treatment of chemical dependency or mental or nervous conditions, whether or not the services for chemical dependency or mental or nervous conditions are provided by contracting or noncontracting providers.

Â Â Â Â Â  (13) The intent of the Legislative Assembly in adopting this section is to reserve benefits for different types of care to encourage cost effective care and to ensure continuing access to levels of care most appropriate for the insuredÂs condition and progress.

Â Â Â Â Â  (14) The Director of the Department of Consumer and Business Services, after notice and hearing, may adopt reasonable rules not inconsistent with this section that are considered necessary for the proper administration of these provisions.

Â Â Â Â Â  Note: Section 7, chapter 411, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 7. Application of ORS 743.700 to ORS 743.556 and 750.055. ORS 743.145 [renumbered 743.700] does not apply to section 2 of this Act [743.556] because section 2 of this Act constitutes a reenactment of ORS 743.557 and 743.558 or to ORS 750.055 because of its amendment by this Act. [1987 c.411 Â§7]

Â Â Â Â Â  743.557 [1975 c.698 Â§2; 1977 c.632 Â§3; 1981 c.319 Â§2; 1983 c.601 Â§5; repealed by 1987 c.411 Â§9]

Â Â Â Â Â  743.558 [1973 c.613 Â§2; 1983 c.601 Â§6; repealed by 1987 c.411 Â§9]

Â Â Â Â Â  743.559 [1983 c.601 Â§12; repealed by 1991 c.182 Â§20]

Â Â Â Â Â  743.560 Minimum grace period; notice upon termination of policy; effect of failure to notify. (1) A group health insurance policy shall contain a provision allowing a minimum grace period of 10 days after the premium due date for payment of premium.

Â Â Â Â Â  (2) An insurer of a group health insurance policy providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases, that seeks to terminate a policy for nonpayment of premium shall notify the policyholder as described in ORS 743.565.

Â Â Â Â Â  (3) An insurer of a group health insurance policy providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases, shall notify the group policyholder when the policy is terminated and the coverage is not replaced by the group policyholder. The notice required under this subsection:

Â Â Â Â Â  (a) Must be given on a form prescribed by the Department of Consumer and Business Services;

Â Â Â Â Â  (b) Must explain the rights of the certificate holders regarding continuation of coverage provided by federal and state law and portability coverage in accordance with ORS 743.760; and

Â Â Â Â Â  (c) Must be given by mail and must be mailed not later than 10 working days after the date on which the group policy terminates according to the terms of the policy.

Â Â Â Â Â  (4) A group health insurance policy to which subsection (3) of this section applies shall contain a provision requiring the insurer to notify the group policyholder when the policy is terminated and the coverage is not replaced by the group policyholder. Each certificate issued under the policy shall also contain a statement of the provision required under this subsection.

Â Â Â Â Â  (5) If an insurer fails to give notice as required by this section, the insurer shall continue the group health insurance policy of the group policyholder in full force from the date notice should have been provided until the date that the notice is received by the policyholder and shall waive the premiums owing for the period for which the coverage is continued under this subsection. The time period within which the certificate holder may exercise any right to continuation or portability shall commence on the date that the policyholder receives the notice.

Â Â Â Â Â  (6) The insurer shall supply the employer holding the terminated policy with the necessary information for the employer to be able to notify properly the employee of the employeeÂs right to continuation of coverage under state and federal law and portability coverage in accordance with ORS 743.760. [1991 c.673 Â§Â§3,4; 1993 c.454 Â§1; 1997 c.716 Â§24; 2001 c.943 Â§11]

Â Â Â Â Â  743.561 [Formerly 739.565; renumbered 743.371 in 1989]

Â Â Â Â Â  743.562 Applicability of ORS 743.560. ORS 743.560 applies to multiple employer trusts when an employer ceases to participate therein. [1991 c.673 Â§5]

Â Â Â Â Â  743.564 [Formerly 739.570; 1969 c.336 Â§13; 1989 c.1073 Â§1; renumbered 743.372 in 1989]

Â Â Â Â Â  743.565 Separate notice to policyholder required before cancellation of individual or group health insurance policy for nonpayment of premium. Before a health insurer selling an individual policy or group health benefit plan, as defined in ORS 743.730, may cancel a policy for nonpayment of premium, the insurer must mail a separate notice to the policyholder at least 10 days prior to the end of the grace period informing the policyholder that the premium was not received and that the policy will be terminated as of the premium due date if the premium is not received by the end of the applicable grace period required by ORS 743.417 and 743.560. The notice shall be in writing and mailed by first class mail to the last-known address of the policyholder. [2001 c.943 Â§8]

Â Â Â Â Â  743.566 Rules for certain notice requirements. The Director of the Department of Consumer and Business Services shall adopt rules necessary for the implementation and administration of ORS 743.565 and the amendments to ORS 743.417, 743.420, 743.560, 743.737, 743.754 and 743.766 by sections 9 to 14, chapter 943, Oregon Laws 2001. [2001 c.943 Â§16]

Â Â Â Â Â  Note: 743.566 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 743 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.567 [Formerly 739.575; renumbered 743.373 in 1989]

Â Â Â Â Â  743.570 [1967 c.359 Â§473; renumbered 743.374 in 1989]

Â Â Â Â Â  743.573 [Formerly 741.425; renumbered 743.375 in 1989]

Â Â Â Â Â  743.576 [Formerly 739.585; renumbered 743.376 in 1989]

Â Â Â Â Â  743.579 [Formerly 739.590; renumbered 743.377 in 1989]

Â Â Â Â Â  743.582 [Formerly 739.600; renumbered 743.378 in 1989]

Â Â Â Â Â  743.585 [Formerly 739.603; renumbered 743.379 in 1989]

Â Â Â Â Â  743.588 [Formerly 739.610; renumbered 743.380 in 1989]

(Continuation)

Â Â Â Â Â  743.600 Availability of continued coverage under group policy for surviving, divorced or separated spouse 55 or older. (1) A group health insurance policy providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases, shall contain a provision that:

Â Â Â Â Â  (a) The surviving spouse of a certificate holder may continue coverage under the policy, at the death of the certificate holder, with respect to the spouse and any dependent children whose coverage under the policy otherwise would terminate because of the death of the certificate holder if the surviving spouse is 55 years of age or older at the time of the death; and

Â Â Â Â Â  (b) The divorced or legally separated spouse of a certificate holder may continue coverage under the policy, upon dissolution of marriage with, or legal separation from, the certificate holder, with respect to the divorced or legally separated spouse and any dependent children whose coverage under the policy otherwise would terminate because of the dissolution of marriage or legal separation, if the divorced or legally separated spouse is 55 years of age or older at the time of the dissolution or legal separation.

Â Â Â Â Â  (2) Continued coverage for dental, vision care or prescription drug expenses shall be offered to legally separated, divorced or surviving spouses and any dependent children eligible under subsection (1) of this section if such coverage is or was available to the certificate holder. [Formerly 743.851]

Â Â Â Â Â  743.601 Procedure for obtaining continuation of coverage under ORS 743.600. (1) As used in subsections (1) to (6) of this section, Âplan administratorÂ means:

Â Â Â Â Â  (a) The person designated as the plan administrator by the instrument under which the group health insurance plan is operated; or

Â Â Â Â Â  (b) If no plan administrator is designated, the plan sponsor.

Â Â Â Â Â  (2) Within 60 days of legal separation or the entry of a judgment of dissolution of marriage, a legally separated or divorced spouse eligible for continued coverage under ORS 743.600 who seeks such coverage shall give the plan administrator written notice of the legal separation or dissolution. The notice shall include the mailing address of the legally separated or divorced spouse.

Â Â Â Â Â  (3) Within 30 days of the death of a certificate holder whose surviving spouse is eligible for continued coverage under ORS 743.600, the group policyholder shall give the plan administrator written notice of the death and of the mailing address of the surviving spouse.

Â Â Â Â Â  (4) Within 14 days of receipt of notice under subsection (2) or (3) of this section, the plan administrator shall notify the legally separated, divorced or surviving spouse that the policy may be continued. The notice shall be mailed to the mailing address provided to the plan administrator and shall include:

Â Â Â Â Â  (a) A form for election to continue the coverage;

Â Â Â Â Â  (b) A statement of the amount of periodic premiums to be charged for the continuation of coverage and of the method and place of payment; and

Â Â Â Â Â  (c) Instructions for returning the election form by mail within 60 days after the date of mailing of the notice by the plan administrator.

Â Â Â Â Â  (5) Failure of the legally separated, divorced or surviving spouse to exercise the election in accordance with subsection (4) of this section shall terminate the right to continuation of benefits.

Â Â Â Â Â  (6) If a plan administrator fails to notify the legally separated, divorced or surviving spouse as required by subsection (4) of this section, premiums shall be waived from the date the notice was required until the date notice is received by the legally separated, divorced or surviving spouse.

Â Â Â Â Â  (7) The provisions of ORS 743.600 to 743.602 apply only to employers with 20 or more employees and group health insurance plans with 20 or more certificate holders. [Formerly 743.852; 2003 c.576 Â§557]

Â Â Â Â Â  743.602 Premium for continuation of coverage under ORS 743.600; termination of right to continuation. If a legally separated, divorced or surviving spouse elects continuation of coverage under ORS 743.601 (1) to (6):

Â Â Â Â Â  (1) The monthly premium for the continuation shall not be greater than the amount that would be charged if the legally separated, divorced or surviving spouse were a current certificate holder of the group plan plus the amount that the group policyholder would contribute toward the premium if the legally separated, divorced or surviving spouse were a certificate holder of the group plan, plus an additional amount not to exceed two percent of the certificate holder and group plan holder contributions, for the costs of administration.

Â Â Â Â Â  (2) The first premium shall be paid by the legally separated, divorced or surviving spouse within 45 days of the date of the election.

Â Â Â Â Â  (3) The right to continuation of coverage shall terminate upon the earliest of any of the following:

Â Â Â Â Â  (a) The failure to pay premiums when due, including any grace period allowed by the policy;

Â Â Â Â Â  (b) The date that the group policy is terminated as to all group members except that if a different group policy is made available to group members, the legally separated, divorced or surviving spouse shall be eligible for continuation of coverage as if the original policy had not been terminated;

Â Â Â Â Â  (c) The date on which the legally separated, divorced or surviving spouse becomes insured under any other group health plan;

Â Â Â Â Â  (d) The date on which the legally separated, divorced or surviving spouse remarries and becomes covered under another group health plan; or

Â Â Â Â Â  (e) The date on which the legally separated, divorced or surviving spouse becomes eligible for federal Medicare coverage. [Formerly 743.853]

Â Â Â Â Â  743.603 [Formerly 744.070; renumbered 742.200 in 1989]

Â Â Â Â Â  743.606 [1967 c.359 Â§481; 1967 c.453 Â§3; renumbered 742.202 in 1989]

Â Â Â Â Â  743.607 [1967 c.453 Â§2; renumbered 742.204 in 1989]

Â Â Â Â Â  743.609 [1967 c.359 Â§482; 1971 c.231 Â§26; renumbered 742.206 in 1989]

Â Â Â Â Â  743.610 Continuation of coverage under group policy upon termination of employment or membership or dissolution of marriage; applicability of waiting period to rehired employee. (1) A group health insurance policy providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases, shall contain a provision that certificate holders whose coverage under the policy otherwise would terminate because of termination of employment or membership may continue coverage under the policy for themselves and their eligible dependents as provided in this section.

Â Â Â Â Â  (2) Continuation of coverage shall be available only to a certificate holder who has been insured continuously under the policy or similar predecessor policy during the three-month period ending on the date of the termination of employment or membership.

Â Â Â Â Â  (3) Continuation of coverage shall not be available to a certificate holder who is eligible for:

Â Â Â Â Â  (a) Federal Medicare coverage; or

Â Â Â Â Â  (b) Coverage for hospital or medical expenses under any other program which was not covering the certificate holder immediately before the certificate holderÂs termination of employment or membership.

Â Â Â Â Â  (4) The continued coverage need not include benefits for dental, vision care or prescription drug expense, or any other benefits under the policy additional to hospital and medical expense benefits.

Â Â Â Â Â  (5) A certificate holder who has terminated employment or membership and who wishes to continue coverage must request continuation in writing not later than 10 days after the later of the date on which employment or membership terminated and the date on which the employer or group policyholder gave the certificate holder notice of the right to continue coverage. However, a certificate holder may not make a request for continuation more than 31 days after the date of termination of employment or membership.

Â Â Â Â Â  (6) A certificate holder who requests continuation of coverage must pay the premium on a monthly basis and in advance, as provided in this subsection. The certificate holder shall pay the premium to the insurer or to the employer or policyholder, whichever the group policy provides. The required premium payment may not exceed the group premium rate, for the insurance being continued under the group policy, as of the date the premium payment is due. The certificate holder must pay the first premium not later than 31 days after the date on which the certificate holderÂs coverage under the policy otherwise would end.

Â Â Â Â Â  (7) Continuation of coverage as provided under this section shall end upon the earliest of the following dates:

Â Â Â Â Â  (a) Six months after the date on which the certificate holderÂs coverage under the policy otherwise would have ended because of termination of employment or membership.

Â Â Â Â Â  (b) The end of the period for which the certificate holder last made timely premium payment, if the certificate holder fails to make timely payment of a required premium payment.

Â Â Â Â Â  (c) The premium payment due date coinciding with or next following the date the certificate holder becomes eligible for federal Medicare coverage.

Â Â Â Â Â  (d) The date on which the policy is terminated or the certificate holderÂs employer terminates participation under the policy. However, if the employer replaces the coverage which is terminating for the certificate holder with similar coverage under another group policy:

Â Â Â Â Â  (A) The certificate holder may obtain coverage under the replacement group policy for the balance of the period that the certificate holder would have remained covered under the replaced group policy under this section;

Â Â Â Â Â  (B) The minimum level of benefits to be provided the certificate holder by the replacement group policy shall be the applicable level of benefits of the replaced policy reduced by any benefits still payable under that policy; and

Â Â Â Â Â  (C) The replaced policy shall continue to provide benefits to the certificate holder to the extent of that policyÂs accrued liabilities and extensions of benefits as if the replacement had not occurred.

Â Â Â Â Â  (8) The group health insurance policy also shall contain a provision that:

Â Â Â Â Â  (a) The surviving spouse of a certificate holder, if any, who is not eligible for continuation of coverage under ORS 743.600 may continue coverage under the policy, at the death of the certificate holder, with respect to the spouse and any dependent children whose coverage under the policy otherwise would terminate because of the death, in the same manner that a certificate holder may exercise the right under this section.

Â Â Â Â Â  (b) The spouse of a certificate holder, if any, who is not eligible for continuation of coverage under ORS 743.600 may continue coverage under the policy, upon dissolution of marriage with the certificate holder, with respect to the spouse and any children whose coverage under the policy otherwise would terminate because of the dissolution of marriage, in the same manner that a certificate holder may exercise the right under this section.

Â Â Â Â Â  (c) A spouse who requests continuation of coverage under this subsection must pay the premium for the spouse and any dependent children, on a monthly basis and in advance, as provided in this paragraph. The spouse shall pay the premium to the insurer or to the employer or policyholder, whichever the group policy provides. The required premium payment under this subsection may not exceed the group premium rate, for the insurance being continued under the group policy, as of the date the premium payment is due.

Â Â Â Â Â  (9) A certificate holder who has terminated employment by reason of layoff shall not be subject upon any rehire that occurs within six months of the time of the layoff to any waiting period prerequisite to coverage under the employerÂs group health insurance policy if the certificate holder was eligible for coverage at the time of the termination and regardless of whether the certificate holder continued coverage during the layoff.

Â Â Â Â Â  (10) This section applies only to employers who are not required to make available continuation of health insurance benefits under Titles X and XXII of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, P.L. 99-272, April 7, 1986. [Formerly 743.850]

Â Â Â Â Â  743.611 [Formerly 743.855; 1991 c.673 Â§6; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.612 [1967 c.359 Â§483; 1985 c.465 Â§3; renumbered 742.208 in 1989]

Â Â Â Â Â  743.613 [Formerly 743.860; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.614 [Formerly 743.865; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.615 [1967 c.359 Â§484; renumbered 742.210 in 1989]

Â Â Â Â Â  743.616 [Formerly 743.870; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.617 [Formerly 743.875; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.618 [1967 c.359 Â§485; renumbered 742.212 in 1989]

Â Â Â Â Â  743.619 [Formerly 743.880; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.620 [Formerly 743.885; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.621 [1967 c.359 Â§486; renumbered 742.214 in 1989]

Â Â Â Â Â  743.622 [Formerly 743.890; repealed by 1995 c.603 Â§42]

Â Â Â Â Â  743.624 [1967 c.359 Â§487; renumbered 742.216 in 1989]

Â Â Â Â Â  743.627 [1967 c.359 Â§488; renumbered 742.218 in 1989]

Â Â Â Â Â  743.630 [1967 c.359 Â§489; renumbered 742.220 in 1989]

Â Â Â Â Â  743.633 [1967 c.359 Â§490; renumbered 742.222 in 1989]

Â Â Â Â Â  743.636 [1967 c.359 Â§491; 1989 c.426 Â§2; renumbered 742.224 in 1989]

Â Â Â Â Â  743.639 [1967 c.359 Â§492; renumbered 742.226 in 1989]

Â Â Â Â Â  743.642 [1967 c.359 Â§493; renumbered 742.228 in 1989]

Â Â Â Â Â  743.645 [1967 c.359 Â§494; 1989 c.426 Â§1; renumbered 742.230 in 1989]

Â Â Â Â Â  743.648 [1967 c.359 Â§495; renumbered 742.232 in 1989]

(Long Term Care)

Â Â Â Â Â  743.650 Long Term Care Insurance Act; purpose; application. (1) ORS 743.650 to 743.656, 748.603 and 750.055 may be known and cited as the ÂLong Term Care Insurance Act.Â

Â Â Â Â Â  (2) The purpose of ORS 743.650 to 743.656, 748.603 and 750.055 is to:

Â Â Â Â Â  (a) Promote the public interest in long term care insurance;

Â Â Â Â Â  (b) Promote the availability of long term care insurance policies;

Â Â Â Â Â  (c) Protect applicants for long term care insurance from unfair or deceptive sales or enrollment practices;

Â Â Â Â Â  (d) Establish standards for long term care insurance;

Â Â Â Â Â  (e) Facilitate public understanding and comparison of long term care insurance policies;

Â Â Â Â Â  (f) Facilitate flexibility and innovation in the development of long term care insurance coverage; and

Â Â Â Â Â  (g) Assure that Oregon residents who purchase insurance for long term care shall have access to policies providing for a comprehensive range of benefits.

Â Â Â Â Â  (3) The requirements of ORS 743.650 to 743.656, 748.603 and 750.055 apply to policies and certificates delivered or issued for delivery in this state on or after December 31, 1989. ORS 743.650 to 743.656, 748.603 and 750.055 are not intended to supersede the obligations of entities subject to ORS 743.650 to 743.656, 748.603 and 750.055 to comply with the substance of other applicable insurance laws insofar as such laws do not conflict with ORS 743.650 to 743.656, 748.603 and 750.055, except that laws and rules designed and intended to apply to Medicare supplement insurance policies shall not be applied to long term care insurance. A policy that is not advertised, marketed or offered as long term care insurance or nursing home insurance is not required to meet the requirements of ORS 743.650 to 743.656, 748.603 and 750.055. [1989 c.1022 Â§Â§1,2,3]

Â Â Â Â Â  743.651 [1967 c.359 Â§496; renumbered 742.234 in 1989]

Â Â Â Â Â  743.652 Definitions for ORS 743.650 to 743.656. As used in ORS 743.650 to 743.656, 748.603 and 750.055, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means:

Â Â Â Â Â  (a) In the case of an individual long term care insurance policy, the person who seeks to contract for benefits; and

Â Â Â Â Â  (b) In the case of a group long term care insurance policy, the proposed certificate holder.

Â Â Â Â Â  (2) ÂCertificateÂ means any certificate issued under a group long term care insurance policy, if the policy has been delivered or issued for delivery in this state.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂElimination periodÂ means the period at the beginning of a disability during which no benefits are payable.

Â Â Â Â Â  (5) ÂFunctionally necessaryÂ or Âfunctionally impairedÂ means a need of a person who is not able to perform independently activities of daily living because of a physical or cognitive impairment.

Â Â Â Â Â  (6) ÂGroup long term care insuranceÂ means a long term care insurance policy that is delivered or issued for delivery in this state and issued to:

Â Â Â Â Â  (a) One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations; or

Â Â Â Â Â  (b) Any professional, trade or occupational association for its members or former or retired members, or combination thereof, if such association:

Â Â Â Â Â  (A) Is composed of individuals all of whom are or were actively engaged in the same profession, trade or occupation; and

Â Â Â Â Â  (B) Has been maintained in good faith for purposes other than obtaining insurance; or

Â Â Â Â Â  (c)(A) An association or a trust or the trustee of a fund established, created or maintained for the benefit of members of one or more associations. Prior to advertising, marketing or offering such policy within this state, the association or associations, or the insurer of the association or associations shall file evidence with the director that the association or associations have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws that provide that:

Â Â Â Â Â  (i) The association or associations hold regular meetings not less than annually to further purposes of the members;

Â Â Â Â Â  (ii) Except for credit unions, the association or associations collect dues or solicit contributions from members; and

Â Â Â Â Â  (iii) The members have voting privileges and representation on the governing board and committees; and

Â Â Â Â Â  (B) Sixty days after such filing, the association or associations shall be considered to satisfy such organizational requirements, unless the director makes a finding that the association or associations do not satisfy those organizational requirements; and

Â Â Â Â Â  (d) A group other than as described in paragraphs (a), (b) and (c) of this subsection, subject to a finding by the director that:

Â Â Â Â Â  (A) The issuance of the group policy is not contrary to the best interest of the public;

Â Â Â Â Â  (B) The issuance of the group policy would result in economies of acquisition or administration; and

Â Â Â Â Â  (C) The benefits are reasonable in relation to the premiums charged.

Â Â Â Â Â  (7) ÂLong term care insuranceÂ means any insurance advertised, marketed, offered or designed to provide coverage for not less than 24 months for each covered person on an expense incurred, indemnity, prepaid or other basis; for one or more functionally necessary or medically necessary services, including but not limited to nursing, diagnostic, preventive, therapeutic, rehabilitative, maintenance or personal care services, provided in a setting other than an acute care unit of a hospital. ÂLong term care insuranceÂ includes group and individual policies or riders whether issued by insurers; fraternal benefit societies; nonprofit health, hospital and medical service corporations; prepaid health plans; or health maintenance organizations, health care service contractors or any similar organization. ÂLong term care insuranceÂ shall not include any insurance policy which is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, catastrophic coverage, accident only coverage, specified disease or specified accident coverage.

Â Â Â Â Â  (8) ÂPolicyÂ means any policy, contract, subscriber agreement, rider or indorsement delivered or issued for delivery in this state by an insurer; fraternal benefit society; nonprofit health, hospital or medical service corporation; prepaid health plan; or health maintenance organization, health care service contractor or any similar organization. [1989 c.1022 Â§4; 1993 c.744 Â§30; 1995 c.79 Â§364]

Â Â Â Â Â  743.653 Prohibition on certain policies. No group long term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in ORS 743.652 (6)(d), unless the other state has statutory and regulatory long term care insurance requirements substantially similar to those adopted in this state and the Director of the Department of Consumer and Business Services has made a determination that such requirements are substantially similar. [1989 c.1022 Â§5; 1991 c.67 Â§199]

Â Â Â Â Â  743.654 [1967 c.359 Â§497; renumbered 742.236 in 1989]

Â Â Â Â Â  743.655 Rules; disclosure; contents of policy. (1)(a) The Director of the Department of Consumer and Business Services shall adopt rules that include standards for full and fair disclosure setting forth the manner, content and required disclosures for the sale of long term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, program for public understanding, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, underwriting at time of application, requirements for replacement, recurrent conditions and definitions of terms. The director shall adopt rules establishing standards for loss ratios and reserves, provided that a specific reference to long term care insurance is contained in the rules.

Â Â Â Â Â  (b) In adopting rules setting standards under this section, the director shall give timely notice to, and shall consider recommendations from the Director of Human Services.

Â Â Â Â Â  (2) No long term care insurance policy shall:

Â Â Â Â Â  (a) Be canceled, nonrenewed or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

Â Â Â Â Â  (b) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder;

Â Â Â Â Â  (c) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care. This evaluation of the amount of coverage provided shall be based on aggregate days of care covered for lower levels of care, when compared to days of care covered for skilled care;

Â Â Â Â Â  (d) Exclude coverage for AlzheimerÂs disease and related dementias;

Â Â Â Â Â  (e) Be nonrenewed or otherwise terminated for nonpayment of premiums until 31 days overdue and then only after notice of nonpayment is given the policyholder prior to expiration of the 31 days; or

Â Â Â Â Â  (f) Be sold after December 31, 1989, to provide less than 24 monthsÂ coverage.

Â Â Â Â Â  (3)(a) No long term care insurance policy or certificate other than a policy or certificate issued to a group, as defined in ORS 743.652 (6)(a), (b) or (c), shall use a definition of Âpreexisting conditionÂ which is more restrictive than the following: ÂPreexisting conditionÂ means the existence of symptoms which would cause an ordinarily prudent person to seek diagnosis, care or treatment, or a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

Â Â Â Â Â  (b) No long term care insurance policy or certificate other than a policy or certificate thereunder issued to a group as defined in ORS 743.652 (6)(a), (b) or (c) may exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

Â Â Â Â Â  (c) The director may extend the limitation periods set forth in paragraphs (a) and (b) of this subsection as to specific age group categories or specific policy forms upon findings that the extension is in the best interest of the public.

Â Â Â Â Â  (d) The definition of preexisting condition does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, over the 10 years immediately prior to the date of application, and, on the basis of the answers on the application, from underwriting in accordance with that insurerÂs established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in paragraph (b) of this subsection expires. No long term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph (b) of this subsection, unless such waiver or rider has been specifically approved by the director.

Â Â Â Â Â  (4) No long term care insurance policy shall be delivered or issued for delivery in this state if the policy:

Â Â Â Â Â  (a) Conditions eligibility for any benefits on a prior hospitalization requirement; or

Â Â Â Â Â  (b) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

Â Â Â Â Â  (5)(a) Individual long term care insurance policyholders shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. Individual long term care insurance policies shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason.

Â Â Â Â Â  (b) A person insured under a long term care insurance policy or certificate issued in this state or any other state to a group described in ORS 743.652 (6)(b), (c) or (d) shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination, the insured person is not satisfied for any reason. Long term care insurance policies shall have a notice prominently printed in 10 point type on the first page or attached thereto stating in substance that the insured person shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if after examination the insured person is not satisfied for any reason.

Â Â Â Â Â  (6)(a) An outline of coverage shall be delivered to a prospective applicant for long term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

Â Â Â Â Â  (A) The director shall prescribe a standard format including style, arrangement and overall appearance and the content of an outline of coverage.

Â Â Â Â Â  (B) In the case of solicitations by an insurance producer, the insurance producer must deliver the outline of coverage prior to the presentation of an application or enrollment form.

Â Â Â Â Â  (C) In the case of direct response solicitations, the outline of coverage must be presented in conjunction with any application or enrollment form.

Â Â Â Â Â  (b) The outline of coverage shall include:

Â Â Â Â Â  (A) A description of the principal benefits and coverage provided in the policy;

Â Â Â Â Â  (B) A statement of the principal exclusions, reductions and limitations contained in the policy;

Â Â Â Â Â  (C) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premium. Continuation or conversion provisions of group coverage shall be specifically described;

Â Â Â Â Â  (D) A statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

Â Â Â Â Â  (E) A description of the terms under which the policy or certificate may be returned and premium refunded; and

Â Â Â Â Â  (F) A brief description of the relationship of cost of care and benefits.

Â Â Â Â Â  (7) A certificate issued pursuant to a group long term care insurance policy if the policy is delivered or issued for delivery in this state shall include:

Â Â Â Â Â  (a) A description of the principal benefits and coverage provided in the policy;

Â Â Â Â Â  (b) A statement of the principal exclusions, reductions and limitations contained in the policy; and

Â Â Â Â Â  (c) A statement that the group master policy determines governing contractual provisions.

Â Â Â Â Â  (8) No policy may be advertised, marketed or offered as long term care or nursing home insurance unless it complies with the provisions of ORS 743.650 to 743.656, 748.603 and 750.055.

Â Â Â Â Â  (9) ORS 743.414 applies to long term care insurance regulated under ORS 743.650 to 743.656, 748.603 and 750.055.

Â Â Â Â Â  (10) Rules adopted pursuant to ORS 743.650 to 743.656, 748.603 and 750.055 shall be in accordance with the provisions of ORS chapter 183. [1989 c.1022 Â§Â§6,7; 1991 c.67 Â§200; 2003 c.364 Â§110]

Â Â Â Â Â  743.656 Eligibility for benefits; providers required to be covered. (1) No long term care insurance policy shall be delivered or issued for delivery in this state unless the policy determines eligibility for benefits through a determination that is not more restrictive than requiring that:

Â Â Â Â Â  (a) The policyholder be functionally impaired and needing assistance in any three or more activities of daily living as defined by the Director of the Department of Consumer and Business Services, by rule, after consultation with the Director of Human Services.

Â Â Â Â Â  (b) Benefits must be payable when the beneficiary is receiving covered services from any of the following providers approved by the insurer:

Â Â Â Â Â  (A) Nursing home;

Â Â Â Â Â  (B) Assisted living;

Â Â Â Â Â  (C) Home care; and

Â Â Â Â Â  (D) Adult foster care.

Â Â Â Â Â  (c) The insurer shall approve nursing home, assisted living, home care, adult foster home and any other providers of covered services by using standards that have been submitted to and approved by the director in consultation with the Director of Human Services.

Â Â Â Â Â  (2) No long term care policy that offers only nursing home benefits shall be sold in this state. [1989 c.1022 Â§Â§13,14; 2003 c.14 Â§449]

Â Â Â Â Â  743.657 [1967 c.359 Â§498; renumbered 742.238 in 1989]

Â Â Â Â Â  743.660 [1967 c.359 Â§499; renumbered 742.240 in 1989]

Â Â Â Â Â  743.663 [1967 c.359 Â§500; renumbered 742.242 in 1989]

Â Â Â Â Â  743.666 [Formerly 744.125; renumbered 742.244 in 1989]

Â Â Â Â Â  743.669 [Formerly 744.130; renumbered 742.246 in 1989]

Â Â Â Â Â  743.672 [Formerly 744.430; renumbered 742.248 in 1989]

Â Â Â Â Â  743.675 [Formerly 744.440; renumbered 742.250 in 1989]

Â Â Â Â Â  743.678 [Formerly 744.450; renumbered 742.252 in 1989]

(Medicare Supplement)

Â Â Â Â Â  743.680 Definitions for ORS 743.680 to 743.689. As used in ORS 743.680 to 743.689, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means:

Â Â Â Â Â  (a) In the case of an individual Medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits.

Â Â Â Â Â  (b) In the case of a group Medicare supplement policy or subscriber contract, the proposed certificate holder.

Â Â Â Â Â  (2) ÂCertificateÂ means any certificate issued under a group Medicare supplement policy, which certificate has been delivered or issued for delivery in this state.

Â Â Â Â Â  (3) ÂMedicareÂ means the ÂHealth Insurance for the Aged Act,Â Title XVIII of the Social Security Amendments of 1965.

Â Â Â Â Â  (4) ÂMedicare supplement policyÂ means a group or individual policy of insurance or a subscriber contract which is advertised, marketed or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical or surgical expenses of persons eligible for Medicare. [1989 c.255 Â§1; 1993 c.113 Â§1]

Â Â Â Â Â  743.681 [Formerly 744.460; renumbered 742.254 in 1989]

Â Â Â Â Â  743.682 Application of ORS 743.680 to 743.689. (1) Except as otherwise specifically provided, ORS 743.680 to 743.689 apply to:

Â Â Â Â Â  (a) All Medicare supplement policies and subscriber contracts delivered or issued for delivery in this state on or after May 31, 1989; and

Â Â Â Â Â  (b) All certificates issued under group Medicare supplement policies or subscriber contracts, which certificates have been delivered or issued for delivery in this state on or after May 31, 1989.

Â Â Â Â Â  (2) ORS 743.680 to 743.689 do not apply to a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations. [1989 c.255 Â§2]

Â Â Â Â Â  743.683 Policy contents; standards for benefit and claims payments; rules. (1) No Medicare supplement insurance policy, contract or certificate in force in the state shall contain benefits which duplicate benefits provided by Medicare.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt by rule specific standards for policy provisions of Medicare supplement policies and certificates. The standards shall be in addition to and in accordance with applicable laws of this state. No requirement of the Insurance Code relating to minimum required policy benefits, other than the minimum standards contained in ORS 743.680 to 743.689, shall apply to Medicare supplement policies. The standards may cover, but not be limited to:

Â Â Â Â Â  (a) Terms of renewability;

Â Â Â Â Â  (b) Initial and subsequent conditions of eligibility;

Â Â Â Â Â  (c) Nonduplication of coverage;

Â Â Â Â Â  (d) Probationary periods;

Â Â Â Â Â  (e) Benefit limitations, exceptions and reductions;

Â Â Â Â Â  (f) Elimination periods;

Â Â Â Â Â  (g) Requirements for replacement;

Â Â Â Â Â  (h) Recurrent conditions; and

Â Â Â Â Â  (i) Definitions of terms.

Â Â Â Â Â  (3) Provisions established by the director governing eligibility for Medicare supplement insurance shall not be limited to persons qualifying for Medicare by reason of age.

Â Â Â Â Â  (4) The director may adopt by rule standards that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the director, are unjust, unfair or unfairly discriminatory to any person insured or proposed for coverage under a Medicare supplement policy.

Â Â Â Â Â  (5) Notwithstanding any other provision of law of this state, a Medicare supplement policy may not deny a claim for losses incurred more than six months from the effective date of coverage for a preexisting condition. The policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

Â Â Â Â Â  (6) The director shall adopt by rule standards for benefits and claims payment under Medicare supplement policies. [1989 c.255 Â§Â§3,4; 1993 c.113 Â§3]

Â Â Â Â Â  743.684 Filing of policy; loss ratio standards; insurance producer compensation. (1) Every insurer providing group Medicare supplement insurance benefits to a resident of this state pursuant to ORS 743.682 shall file a copy of the master policy and any certificate used in this state in accordance with the filing requirements and procedures applicable to group Medicare supplement policies issued in this state. However, no insurer shall be required to make a filing earlier than 30 days after insurance was provided to a resident of this state under a master policy issued for delivery outside this state.

Â Â Â Â Â  (2) Medicare supplement policies shall return benefits which are reasonable in relation to the premium charged. The Director of the Department of Consumer and Business Services shall adopt by rule minimum standards for loss ratios of Medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices. Every entity providing Medicare supplement policies or certificates in this state shall file annually its rates, rating schedule and supporting documentation demonstrating that it is in compliance with the applicable loss ratio standards of this state. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of ORS 743.680 to 743.689.

Â Â Â Â Â  (3) No entity shall provide compensation to insurance producers which is greater than the renewal compensation which would have been paid on an existing policy if the existing policy is replaced by another policy with the same company where the new policy benefits are substantially similar to the benefits under the old policy and the old policy was issued by the same insurer or insurer group. [1989 c.255 Â§5; 2003 c.364 Â§111]

Â Â Â Â Â  743.685 Outline of coverage; information brochure; rules. (1) In order to provide for full and fair disclosure in the sale of Medicare supplement policies, no Medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall prescribe the format and content of the outline of coverage required by subsection (1) of this section. The director shall consult with the GovernorÂs Commission on Senior Services concerning the content and format of the outline of coverage, especially in reference to the ease with which senior citizens may understand the form and compare the coverage provided under the policy to which the outline of coverage refers. For purposes of this section, ÂformatÂ means style, arrangements and overall appearance, including such items as the size, color and prominence of type and arrangement of text and captions. The outline of coverage required by subsection (1) of this section shall include at least the following:

Â Â Â Â Â  (a) A description of the principal benefits and coverage provided in the policy;

Â Â Â Â Â  (b) A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums and disclosure of the existence of any automatic renewal premium increases based on the policyholderÂs age; and

Â Â Â Â Â  (c) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

Â Â Â Â Â  (3) Insurers shall fill out the standardized form and have the completed information included on the form approved by the director before selling supplemental Medicare coverage in this state.

Â Â Â Â Â  (4) In the purchase or renewal of a Medicare supplement policy, a copy of the outline of coverage must be used in explaining policy coverage to a purchaser and shall be provided to the applicant at the time the sales presentation is made. The completed outline of coverage shall be considered part of the sales presentation materials for the purposes of ORS 742.009.

Â Â Â Â Â  (5) The insurer shall obtain acknowledgment of receipt or certify delivery of the outline of coverage at the time of sale.

Â Â Â Â Â  (6) The director may adopt by rule a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyerÂs ability to select the most appropriate coverage and improve the buyerÂs understanding of Medicare. Except in the case of direct response insurance policies, the director may require by rule that the information brochure be provided to any prospective insureds eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the director may require by rule that the prescribed brochure be provided upon request to any prospective insureds eligible for Medicare, but in no event later than the time of policy delivery.

Â Â Â Â Â  (7) The director may adopt by rule captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all health insurance policies sold to persons eligible for Medicare, other than:

Â Â Â Â Â  (a) Medicare supplement policies; or

Â Â Â Â Â  (b) Disability income policies.

Â Â Â Â Â  (8) The director may adopt rules governing the full and fair disclosure of the information in connection with the replacement of health insurance policies, subscriber contracts or certificates by persons eligible for Medicare. [1989 c.255 Â§6; 1993 c.113 Â§2; 1997 c.96 Â§2]

Â Â Â Â Â  743.686 Right to return of policy; premium refund. Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereto stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this section shall be paid directly to the applicant by the insurer in a timely manner. [1989 c.255 Â§7]

Â Â Â Â Â  743.687 Advertising. Every insurer, health care service plan or other entity providing Medicare supplement insurance or benefits in this state shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through written, radio or television medium to the Director of the Department of Consumer and Business Services of this state for review or approval by the director to the extent it may be required under state law. [1989 c.255 Â§8]

Â Â Â Â Â  743.688 Rules. Rules adopted pursuant to ORS 743.680 to 743.689 shall be subject to the provisions of ORS chapter 183. [1989 c.255 Â§9]

Â Â Â Â Â  743.689 DirectorÂs authority upon violation of ORS 743.680 to 743.689. In addition to any other applicable penalties for violations of the Insurance Code, the Director of the Department of Consumer and Business Services may require insurers violating any provision of ORS 743.680 to 743.689 or rules adopted pursuant to ORS 743.680 to 743.689 to cease marketing any Medicare supplement policy or certificate in this state which is related directly or indirectly to a violation or may require such insurer to take such actions as are necessary to comply with the provisions of ORS 743.680 to 743.689, or both. [1989 c.255 Â§10]

Â Â Â Â Â  743.690 [1981 c.247 Â§17; renumbered 742.280 in 1989]

(Required Reimbursements)

Â Â Â Â Â  743.691 Reimbursement for mastectomy-related services. (1) All insurers offering a health benefit plan as defined in ORS 743.730 shall provide payment, coverage or reimbursement for the following mastectomy-related services as determined by the attending physician and enrollee to be part of the enrolleeÂs course or plan of treatment:

Â Â Â Â Â  (a) All stages of reconstruction of the breast on which a mastectomy was performed, including but not limited to nipple reconstruction, skin grafts and stippling of the nipple and areola;

Â Â Â Â Â  (b) Surgery and reconstruction of the other breast to produce a symmetrical appearance;

Â Â Â Â Â  (c) Prostheses;

Â Â Â Â Â  (d) Treatment of physical complications of the mastectomy, including lymphedemas; and

Â Â Â Â Â  (e) Inpatient care related to the mastectomy and post-mastectomy services.

Â Â Â Â Â  (2) An insurer providing coverage under subsection (1) of this section shall provide written notice describing the coverage to the enrollee at the time of enrollment in the health benefit plan and annually thereafter.

Â Â Â Â Â  (3) A health benefit plan must provide a single determination of prior authorization for all mastectomy-related services covered under subsection (1) of this section that are part of the enrolleeÂs course or plan of treatment.

Â Â Â Â Â  (4) When an enrollee requests an external review of an adverse decision by the insurer regarding services described in subsection (1) of this section, the insurer must expedite the enrolleeÂs case pursuant to ORS 743.857 (4).

Â Â Â Â Â  (5) The coverage required under subsection (1) of this section is subject to the same terms and conditions in the plan that apply to other benefits under the plan.

Â Â Â Â Â  (6) This section is exempt from ORS 743.700. [2003 c.748 Â§2]

Â Â Â Â Â  743.693 Reimbursement for pregnancy and childbirth expenses. All health benefit plans as defined in ORS 743.730 must provide payment or reimbursement for expenses associated with pregnancy care, as defined by ORS 743.845, and childbirth. Benefits provided under this section shall be extended to all enrollees, enrolled spouses and enrolled dependents. [1999 c.428 Â§2; 2001 c.104 Â§289]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.694 Reimbursement for diabetes self-management programs. (1) Subject to other terms, conditions and benefits in the plan, group health benefit plans as described in ORS 743.730 shall provide payment, coverage or reimbursement for supplies, equipment and diabetes self-management programs associated with the treatment of insulin-dependent diabetes, insulin-using diabetes, gestational diabetes and noninsulin-using diabetes prescribed by a health care professional legally authorized to prescribe such items.

Â Â Â Â Â  (2) As used in this section, Âdiabetes self-management programÂ means one program of assessment and training after diagnosis and no more than three hours per year of assessment and training upon a material change of condition, medication or treatment that is provided by:

Â Â Â Â Â  (a) An education program credentialed or accredited by a state or national entity accrediting such programs; or

Â Â Â Â Â  (b) A program provided by a physician licensed under ORS chapter 677, a registered nurse, a nurse practitioner, a certified diabetes educator or a licensed dietitian with demonstrated expertise in diabetes. [2001 c.742 Â§2]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.695 Definition for ORS 743.697. As used in ORS 743.697, Âpeer-reviewed medical literatureÂ means scientific studies printed in journals or other publications that publish original manuscripts only after the manuscripts have been critically reviewed by unbiased independent experts for scientific accuracy, validity and reliability. ÂPeer-reviewed medical literatureÂ does not include internal publications of pharmaceutical manufacturers. [1997 c.573 Â§2]

Â Â Â Â Â  743.697 Coverage of particular drugs. (1) No insurance policy or contract providing coverage for a prescription drug to a resident of this state shall exclude coverage of that drug for a particular indication solely on the grounds that the indication has not been approved by the United States Food and Drug Administration if the Health Resources Commission determines that the drug is recognized as effective for the treatment of that indication:

Â Â Â Â Â  (a) In publications that the commission determines to be equivalent to:

Â Â Â Â Â  (A) The American Hospital Formulary Services drug information;

Â Â Â Â Â  (B) ÂDrug Facts and ComparisonsÂ (Lippincott-Raven Publishers);

Â Â Â Â Â  (C) The United States Pharmacopoeia drug information; or

Â Â Â Â Â  (D) Other publications that have been identified by the United States Secretary of Health and Human Services as authoritative;

Â Â Â Â Â  (b) In the majority of relevant peer-reviewed medical literature; or

Â Â Â Â Â  (c) By the United States Secretary of Health and Human Services.

Â Â Â Â Â  (2) Required coverage of a prescription drug under this section shall include coverage for medically necessary services associated with the administration of that drug.

Â Â Â Â Â  (3) Nothing in this section requires coverage for any prescription drug if the United States Food and Drug Administration has determined use of the drug to be contraindicated.

Â Â Â Â Â  (4) Nothing in this section requires coverage for experimental drugs not approved for any indication by the United States Food and Drug Administration.

Â Â Â Â Â  (5) This section is exempt from ORS 743.700. [1997 c.573 Â§3]

Â Â Â Â Â  743.699 Coverage of emergency services. (1) All insurers offering a health benefit plan shall provide coverage without prior authorization for:

Â Â Â Â Â  (a) Emergency medical screening exams;

Â Â Â Â Â  (b) Stabilization of an emergency medical condition; and

Â Â Â Â Â  (c) Emergency services provided by a nonparticipating provider if a prudent layperson possessing an average knowledge of health and medicine would reasonably believe that the time required to go to a participating provider would place the health of the person, or a fetus in the case of a pregnant woman, in serious jeopardy.

Â Â Â Â Â  (2) All insurers described in subsection (1) of this section shall provide information to enrollees in plain language regarding:

Â Â Â Â Â  (a) What constitutes an emergency medical condition;

Â Â Â Â Â  (b) The coverage provided for emergency services;

Â Â Â Â Â  (c) How and where to obtain emergency services; and

Â Â Â Â Â  (d) The appropriate use of 9-1-1.

Â Â Â Â Â  (3) An insurer offering a health benefit plan may not discourage appropriate use of 9-1-1 and shall not deny coverage for emergency services solely because 9-1-1 was used.

Â Â Â Â Â  (4) This section is exempt from ORS 743.700. [1997 c.651 Â§2; 2003 c.137 Â§1]

Â Â Â Â Â  Note: See definitions in 743.801.

Â Â Â Â Â  743.700 Automatic repeal of certain statutes on individual and group health insurance. (1) Except as provided in subsection (4) of this section, any statute described in subsection (2) of this section that becomes effective on or after July 13, 1985, is repealed on the sixth anniversary of the effective date of the statute, unless the Legislative Assembly specifically provides otherwise.

Â Â Â Â Â  (2) This section governs any statute that applies to individual or group health insurance policies and does any of the following:

Â Â Â Â Â  (a) Requires the insurer to include coverage for specific physical or mental conditions or specific hospital, medical, surgical or dental health services.

Â Â Â Â Â  (b) Requires the insurer to include coverage for specified persons.

Â Â Â Â Â  (c) Requires the insurer to provide payment or reimbursement to specified providers of services if the services are within the lawful scope of practice of the provider and the insurance policy provides payment or reimbursement for those services.

Â Â Â Â Â  (d) Requires the insurer to provide any specific coverage on a nondiscriminatory basis.

Â Â Â Â Â  (e) Forbids the insurer to exclude from payment or reimbursement any covered services.

Â Â Â Â Â  (f) Forbids the insurer to exclude coverage of a person because of that personÂs medical history.

Â Â Â Â Â  (3) A repeal of a statute under subsection (1) of this section does not apply to any insurance policy in effect on the effective date of the repeal. However, the repeal of the statute applies to a renewal or extension of an existing insurance policy on or after the effective date of the repealer as well as to a new policy issued on or after the effective date of the repealer.

Â Â Â Â Â  (4) This section does not apply to ORS 743.693, 743.727, 743.728 and 743.791. [Formerly 743.145; 2005 c.69 Â§1; 2005 c.482 Â§3]

Â Â Â Â Â  743.701 Reimbursement for services performed by state hospital or state approved program. No policy of health insurance shall exclude from payment or reimbursement losses incurred by an insured for any covered service because the service was rendered at any hospital owned or operated by the State of Oregon or any state approved community mental health and developmental disabilities program. [Formerly 743.116]

Â Â Â Â Â  743.702 [Formerly 746.010; repealed by 1969 c.692 Â§11]

Â Â Â Â Â  743.703 Reimbursement for services of optometrist. Notwithstanding any provision of any policy of health insurance, whenever the policy provides for payment or reimbursement for a service that is within the lawful scope of practice of a licensed optometrist, the insurer shall provide payment or reimbursement for the service, whether the service is performed by a physician or a licensed optometrist. Unless the policy provides otherwise, there shall be no reimbursement for ophthalmic materials, lenses, spectacles, eyeglasses or appurtenances thereto. [Formerly 743.117; 2005 c.442 Â§4]

Â Â Â Â Â  743.704 [Formerly 743.118; repealed by 2001 c.742 Â§3]

Â Â Â Â Â  743.705 [Formerly 746.030; 1969 c.692 Â§9; 1973 c.179 Â§1; 1982 s.s.1 c.5 Â§1; 1987 c.846 Â§13; renumbered 742.282 in 1989]

Â Â Â Â Â  743.706 Reimbursement for maxillofacial prosthetic services. (1) The Legislative Assembly declares that all group health insurance policies providing hospital, medical or surgical expense benefits include coverage for maxillofacial prosthetic services considered necessary for adjunctive treatment.

Â Â Â Â Â  (2) As used in this section, Âmaxillofacial prosthetic services considered necessary for adjunctive treatmentÂ means restoration and management of head and facial structures that cannot be replaced with living tissue and that are defective because of disease, trauma or birth and developmental deformities when such restoration and management are performed for the purpose of:

Â Â Â Â Â  (a) Controlling or eliminating infection;

Â Â Â Â Â  (b) Controlling or eliminating pain; or

Â Â Â Â Â  (c) Restoring facial configuration or functions such as speech, swallowing or chewing but not including cosmetic procedures rendered to improve on the normal range of conditions.

Â Â Â Â Â  (3) The coverage required by subsection (1) of this section may be made subject to provisions of the policy that apply to other benefits under the policy including, but not limited to, provisions relating to deductibles and coinsurance.

Â Â Â Â Â  (4) The services described in this section shall apply to individual health policies entered into or renewed on or after January 1, 1982. [Formerly 743.119]

Â Â Â Â Â  743.707 Health insurance coverage for newly born and adopted children. (1) All individual and group health insurance policies providing hospital, medical or surgical expense benefits that include coverage for a family member of the insured shall also provide that the health insurance benefits applicable for children in the family shall be payable with respect to:

Â Â Â Â Â  (a) A newly born child of the insured from the moment of birth; and

Â Â Â Â Â  (b) An adopted child effective upon placement for adoption.

Â Â Â Â Â  (2) The coverage of newly born and adopted children required by subsection (1) of this section shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.

Â Â Â Â Â  (3) If payment of a specific premium is required to provide coverage for a child, the policy may require that notification of the birth of the child or of the placement for adoption of the child and payment of the premium be furnished the insurer within 31 days after the date of birth or date of placement in order to have the coverage extended beyond the 31-day period.

Â Â Â Â Â  (4) The following requirements apply to coverage of an adopted child required by subsection (1)(b) of this section:

Â Â Â Â Â  (a) In any case in which a policy provides coverage for dependent children of participants or beneficiaries, the policy shall provide benefits to dependent children placed with participants or beneficiaries for adoption under the same terms and conditions as apply to the natural, dependent children of the participants and beneficiaries, regardless of whether the adoption has become final.

Â Â Â Â Â  (b) A policy may not restrict coverage of any dependent child adopted by a participant or beneficiary, or placed with a participant or beneficiary for adoption, solely on the basis of a preexisting condition of the child at the time that the child would otherwise become eligible for coverage under the plan if the adoption or placement for adoption occurs while the participant or beneficiary is eligible for coverage under the plan.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂChildÂ means, in connection with any adoption, or placement for adoption of the child, an individual who has not attained 18 years of age as of the date of the adoption or placement for adoption.

Â Â Â Â Â  (b) ÂPlacement for adoptionÂ means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of the adoption of the child. The childÂs placement with a person terminates upon the termination of such legal obligations.

Â Â Â Â Â  (6) The provisions of ORS 743.700 do not apply to this section. [Formerly 743.120; 1991 c.674 Â§2; 1995 c.506 Â§10]

Â Â Â Â Â  743.708 [Formerly 746.080; 1969 c.692 Â§10; 1973 c.823 Â§150; renumbered 742.284 in 1989]

Â Â Â Â Â  743.709 Reimbursement for services provided by psychologist. Whenever any provision of any individual or group health insurance policy or contract provides for payment or reimbursement for any service which is within the lawful scope of a psychologist licensed under ORS 675.010 to 675.150:

Â Â Â Â Â  (1) The insured under such policy or contract shall be free to select, and shall have direct access to, a psychologist licensed under ORS 675.010 to 675.150, without supervision or referral by a physician or another health practitioner, and wherever such psychologist is authorized to practice.

Â Â Â Â Â  (2) The insured under such policy or contract shall be entitled to have payment or reimbursement made to the insured or on the insuredÂs behalf for the services performed. Such payment or reimbursement shall be in accordance with the benefits provided in the policy and shall be the same whether performed by a physician or a psychologist licensed under ORS 675.010 to 675.150. [Formerly 743.123]

Â Â Â Â Â  743.710 Denial or cancellation of health insurance because of use by mother of diethylstilbestrol. No policy of health insurance may be denied or canceled by the insurer solely because the mother of the insured used drugs containing diethylstilbestrol prior to the insuredÂs birth. [Formerly 743.125]

Â Â Â Â Â  743.711 [1987 c.846 Â§15; renumbered 742.286 in 1989]

Â Â Â Â Â  743.712 Reimbursement for services of nurse practitioner. (1) Whenever any policy of health insurance provides for reimbursement for any service which is within the lawful scope of practice of a duly licensed and certified nurse practitioner, including prescribing or dispensing drugs, the insured under the policy is entitled to reimbursement for such service whether it is performed by a physician licensed by the Board of Medical Examiners for the State of Oregon or by a duly licensed nurse practitioner.

Â Â Â Â Â  (2) This section does not apply to group practice health maintenance organizations that are federally qualified pursuant to Title XIII of the Health Maintenance Organization Act. [Formerly 743.128]

Â Â Â Â Â  743.713 Reimbursement for services of denturist. Notwithstanding any provisions of any policy of insurance covering dental health, whenever such policy provides for reimbursement for any service that is within the lawful scope of practice of a denturist, the insured under such policy shall be entitled to reimbursement for such service, whether the service is performed by a licensed dentist or a licensed denturist as defined in ORS 680.500. [Formerly 743.132; 1993 c.142 Â§15; 2005 c.22 Â§496]

Â Â Â Â Â  Note: 743.713 was added to and made a part of the Insurance Code by the people in the exercise of their initiative power but was not added to or made a part of ORS chapter 743 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.714 Reimbursement for services of clinical social worker. Whenever any individual or group health insurance policy or blanket health insurance policy described in ORS 743.534 (3) provides for payment or reimbursement for any service which is within the lawful scope of service of a clinical social worker licensed under ORS 675.510 to 675.600:

Â Â Â Â Â  (1) The insured under the policy shall be entitled to the services of a clinical social worker licensed under ORS 675.510 to 675.600, upon referral by a physician or psychologist.

Â Â Â Â Â  (2) The insured under the policy shall be entitled to have payment or reimbursement made to the insured or on behalf of the insured for the services performed. The payment or reimbursement shall be in accordance with the benefits provided in the policy and shall be computed in the same manner whether performed by a physician, by a psychologist or by a clinical social worker, according to the customary and usual fee of clinical social workers in the area served. [Formerly 743.135]

Â Â Â Â Â  743.715 [Formerly 743.138; repealed by 1991 c.182 Â§21]

Â Â Â Â Â  743.716 [Formerly 743.140; repealed by 1995 c.506 Â§11]

Â Â Â Â Â  743.717 Tourette Syndrome; reimbursement for treatment. For purpose of coverage by group health insurers, health care service contractors and health maintenance organizations, reimbursement for treatment of Tourette Syndrome shall be made on the basis of the diagnosis and treatment modality employed. [Formerly 743.143]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.718 Method of payments for ambulance care and transportation. Any insurance policy issued or issued for delivery in this state that provides coverage for ambulance care and transportation shall provide that payments will be made jointly to the provider of the ambulance care and transportation and to the insured, unless the policy provides for direct payment to the provider. [Formerly 743.147]

Â Â Â Â Â  743.719 Reimbursement for certain surgical services performed by dentists. Notwithstanding any provision of a policy of health insurance, whenever the policy provides for payment of a surgical service, the performance for the insured of such surgical service by any dentist acting within the scope of the dentistÂs license is compensable if performance of that service by a physician acting within the scope of the physicianÂs license would be compensable. [Formerly 743.052]

Â Â Â Â Â  743.720 [1979 c.866 Â§4; 1987 c.774 Â§56; renumbered 742.300 in 1989]

Â Â Â Â Â  743.721 Nondiscriminatory health insurance coverage for unmarried women and children. Each policy of health insurance shall provide:

Â Â Â Â Â  (1) The same payments for costs of maternity to unmarried women that it provides to married women, including the wives of insured persons choosing family coverage; and

Â Â Â Â Â  (2) The same coverage for the child of an unmarried woman that the child of an insured married person choosing family coverage receives. [Formerly 743.037]

Â Â Â Â Â  743.722 Reimbursement for acupuncturist. (1) Whenever any individual or group health insurance policy provides for payment or reimbursement for acupuncture services performed by a physician, the policy also shall pay or reimburse the insured for acupuncture services performed by an acupuncturist licensed under ORS 677.757 to 677.770. The payment or reimbursement shall be in accordance with the benefits provided in the policy and shall be computed in the same manner whether performed by a physician or an acupuncturist, according to the customary and usual fee of acupuncturists in the area served.

Â Â Â Â Â  (2)(a) Subsection (1) of this section does not require the employment of acupuncturists licensed under ORS 677.757 to 677.770 by group practice health maintenance organizations that are federally qualified pursuant to Title XIII subchapter XI of the Public Health Service Act (42 U.S.C. 300e et seq.).

Â Â Â Â Â  (b) When a group practice health maintenance organization reimburses its members for acupuncture services performed by physicians outside its employ, it shall also reimburse its members for acupuncture services performed by an acupuncturist. [1989 c.832 Â§2; 1991 c.314 Â§3; 1995 c.79 Â§365]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.723 [1979 c.866 Â§5; 1981 c.525 Â§1; 1987 c.774 Â§57; renumbered 742.302 in 1989]

Â Â Â Â Â  743.724 [Formerly 746.307; repealed by 1997 c.695 Â§2 (743.725 enacted in lieu of 743.724)]

Â Â Â Â Â  743.725 Claim submitted by physician assistant. (1) No insurer shall refuse a claim solely on the ground that the claim was submitted by a physician assistant practicing under the circumstances set forth in ORS 677.515 (4) rather than by the supervising physician for the physician assistant.

Â Â Â Â Â  (2) This section is exempt from ORS 743.700. [1997 c.695 Â§3 (enacted in lieu of 743.724); 2003 c.446 Â§1]

Â Â Â Â Â  Note: 743.725 is repealed October 4, 2009. See section 2, chapter 446, Oregon Laws 2003.

Â Â Â Â Â  743.726 Reimbursement for inborn errors of metabolism. (1) All individual and group health insurance policies providing coverage for hospital, medical or surgical expenses, other than coverage limited to expenses from accidents or specific diseases, shall include coverage for treatment of inborn errors of metabolism that involve amino acid, carbohydrate and fat metabolism and for which medically standard methods of diagnosis, treatment and monitoring exist, including quantification of metabolites in blood, urine or spinal fluid or enzyme or DNA confirmation in tissues. Coverage shall include expenses of diagnosing, monitoring and controlling the disorders by nutritional and medical assessment, including but not limited to clinical visits, biochemical analysis and medical foods used in the treatment of such disorders.

Â Â Â Â Â  (2) As used in this section, Âmedical foodsÂ means foods that are formulated to be consumed or administered enterally under the supervision of a physician, as defined in ORS 677.010, that are specifically processed or formulated to be deficient in one or more of the nutrients present in typical nutritional counterparts, that are for the medical and nutritional management of patients with limited capacity to metabolize ordinary foodstuffs or certain nutrients contained therein or have other specific nutrient requirements as established by medical evaluation and that are essential to optimize growth, health and metabolic homeostasis.

Â Â Â Â Â  (3) This section is exempt from ORS 743.700. [1997 c.496 Â§2; 2003 c.263 Â§1]

Â Â Â Â Â  Note: 743.726 is repealed July 3, 2009. See section 2, chapter 263, Oregon Laws 2003.

Â Â Â Â Â  743.727 Reimbursement for mammo-grams; schedule of covered mammo-grams. (1) Every health insurance policy that covers hospital, medical or surgical expenses, other than coverage limited to expenses from accidents or specific diseases, shall provide coverage of mammograms as follows:

Â Â Â Â Â  (a) Mammograms for the purpose of diagnosis in symptomatic or high-risk women at any time upon referral of the womanÂs health care provider; and

Â Â Â Â Â  (b) An annual mammogram for the purpose of early detection for a woman 40 years of age or older, with or without referral from the womanÂs health care provider.

Â Â Â Â Â  (2) An insurance policy described in subsection (1) of this section must not limit coverage of mammograms to the schedule provided in subsection (1) of this section if the woman is determined by her health care provider to be at high risk for breast cancer. [1993 c.575 Â§2; 1999 c.429 Â§1]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.728 Reimbursement for pelvic examinations and Pap smear examinations; schedule of covered examinations. All policies providing health insurance, except those policies whose coverage is limited to expenses from accidents or specific diseases that are unrelated to the coverage required by this section, shall include coverage for pelvic examinations and Pap smear examinations as follows:

Â Â Â Â Â  (1) Annually for women 18 to 64 years of age; and

Â Â Â Â Â  (2) At any time upon referral of the womanÂs health care provider. [1993 c.576 Â§2; 1999 c.429 Â§2]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.729 Reimbursement for nonprescription enteral formula for home use; conditions. (1) All policies providing health insurance, as defined in ORS 731.162, except those policies whose coverage is limited to expenses from accidents or specific diseases that are unrelated to the coverage required by this section, shall include coverage for a nonprescription elemental enteral formula for home use, if the formula is medically necessary for the treatment of severe intestinal malabsorption and a physician has issued a written order for the formula and the formula comprises the sole source, or an essential source, of nutrition.

Â Â Â Â Â  (2) The coverage required by subsection (1) of this section may be made subject to provisions of the policy that apply to other benefits under the policy including, but not limited to, provisions related to deductibles and coinsurance. Deductibles and coinsurance for elemental enteral formulas shall be no greater than those for any other treatment for the condition under the policy. [1993 c.407 Â§2]

Â Â Â Â Â  Note: See 743.700.

(Small Employer, Group, Individual and Portability Health Insurance, Generally)

Â Â Â Â Â  743.730 Definitions for ORS 743.730 to 743.773. As used in ORS 743.730 to 743.773:

Â Â Â Â Â  (1) ÂActuarial certificationÂ means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the Director of the Department of Consumer and Business Services that a carrier is in compliance with the provisions of ORS 743.736, 743.760 or 743.761, based upon the personÂs examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the carrier in establishing premium rates for small employer and portability health benefit plans.

Â Â Â Â Â  (2) ÂAffiliateÂ of, or person ÂaffiliatedÂ with, a specified person means any carrier who, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a specified person. For purposes of this definition, ÂcontrolÂ has the meaning given that term in ORS 732.548.

Â Â Â Â Â  (3) ÂAffiliation periodÂ means, under the terms of a group health benefit plan issued by a health care service contractor, a period:

Â Â Â Â Â  (a) That is applied uniformly and without regard to any health status related factors to an enrollee or late enrollee in lieu of a preexisting conditions provision;

Â Â Â Â Â  (b) That must expire before any coverage becomes effective under the plan for the enrollee or late enrollee;

Â Â Â Â Â  (c) During which no premium shall be charged to the enrollee or late enrollee; and

Â Â Â Â Â  (d) That begins on the enrolleeÂs or late enrolleeÂs first date of eligibility for coverage and runs concurrently with any eligibility waiting period under the plan.

Â Â Â Â Â  (4) ÂBasic health benefit planÂ means a health benefit plan for small employers that is required to be offered by all small employer carriers and approved by the Director of the Department of Consumer and Business Services in accordance with ORS 743.736.

Â Â Â Â Â  (5) ÂBona fide associationÂ means an association that meets the requirements of 42 U.S.C. 300gg-11 as amended and in effect on July 1, 1997.

Â Â Â Â Â  (6) ÂCarrierÂ means any person who provides health benefit plans in this state, including a licensed insurance company, a health care service contractor, a health maintenance organization, an association or group of employers that provides benefits by means of a multiple employer welfare arrangement or any other person or corporation responsible for the payment of benefits or provision of services.

Â Â Â Â Â  (7) ÂCommitteeÂ means the Health Insurance Reform Advisory Committee created under ORS 743.745.

Â Â Â Â Â  (8) ÂCreditable coverageÂ means prior health care coverage as defined in 42 U.S.C. 300gg as amended and in effect on July 1, 1997, and includes coverage remaining in force at the time the enrollee obtains new coverage.

Â Â Â Â Â  (9) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (10) ÂDependentÂ means the spouse or child of an eligible employee, subject to applicable terms of the health benefit plan covering the employee.

Â Â Â Â Â  (11) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (12) ÂEligible employeeÂ means an employee of a small employer who works on a regularly scheduled basis, with a normal work week of 17.5 or more hours. The employer may determine hours worked for eligibility between 17.5 and 40 hours per week subject to rules of the carrier. ÂEligible employeeÂ includes sole proprietors, partners of a partnership, leased workers as defined in ORS 743.522 or independent contractors if they are included as employees under a health benefit plan of a small employer but does not include employees who work on a temporary, seasonal or substitute basis. Employees who have been employed by the small employer for fewer than 90 days are not eligible employees unless the small employer so allows.

Â Â Â Â Â  (13) ÂEnrolleeÂ means an employee, dependent of the employee or an individual otherwise eligible for a group, individual or portability health benefit plan who has enrolled for coverage under the terms of the plan.

Â Â Â Â Â  (14) ÂExclusion periodÂ means a period during which specified treatments or services are excluded from coverage.

Â Â Â Â Â  (15) ÂFinancially impairedÂ means a member that is not insolvent and is:

Â Â Â Â Â  (a) Considered by the Director of the Department of Consumer and Business Services to be potentially unable to fulfill its contractual obligations; or

Â Â Â Â Â  (b) Placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

Â Â Â Â Â  (16)(a) ÂGeographic average rateÂ means the arithmetical average of the lowest premium and the corresponding highest premium to be charged by a carrier in a geographic area established by the director for the carrierÂs:

Â Â Â Â Â  (A) Small employer group health benefit plans;

Â Â Â Â Â  (B) Individual health benefit plans; or

Â Â Â Â Â  (C) Portability health benefit plans.

Â Â Â Â Â  (b) ÂGeographic average rateÂ does not include premium differences that are due to differences in benefit design or family composition.

Â Â Â Â Â  (17) ÂGroup eligibility waiting periodÂ means, with respect to a group health benefit plan, the period of employment or membership with the group that a prospective enrollee must complete before plan coverage begins.

Â Â Â Â Â  (18)(a) ÂHealth benefit planÂ means any hospital expense, medical expense or hospital or medical expense policy or certificate, health care service contractor or health maintenance organization subscriber contract, any plan provided by a multiple employer welfare arrangement or by another benefit arrangement defined in the federal Employee Retirement Income Security Act of 1974, as amended.

Â Â Â Â Â  (b) ÂHealth benefit planÂ does not include coverage for accident only, specific disease or condition only, credit, disability income, coverage of Medicare services pursuant to contracts with the federal government, Medicare supplement insurance policies, coverage of CHAMPUS services pursuant to contracts with the federal government, benefits delivered through a flexible spending arrangement established pursuant to section 125 of the Internal Revenue Code of 1986, as amended, when the benefits are provided in addition to a group health benefit plan, long term care insurance, hospital indemnity only, short term health insurance policies (the duration of which does not exceed six months including renewals), student accident and health insurance policies, dental only, vision only, a policy of stop-loss coverage that meets the requirements of ORS 742.065, coverage issued as a supplement to liability insurance, insurance arising out of a workersÂ compensation or similar law, automobile medical payment insurance or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

Â Â Â Â Â  (c) Nothing in this subsection shall be construed to regulate any employee welfare benefit plan that is exempt from state regulation because of the federal Employee Retirement Income Security Act of 1974, as amended.

Â Â Â Â Â  (19) ÂHealth statementÂ means any information that is intended to inform the carrier or insurance producer of the health status of an enrollee or prospective enrollee in a health benefit plan. ÂHealth statementÂ includes the standard health statement developed by the Health Insurance Reform Advisory Committee.

Â Â Â Â Â  (20) ÂImplementation of chapter 836, Oregon Laws 1989Â means that the Health Services Commission has prepared a priority list, the Legislative Assembly has enacted funding of the list and all necessary federal approval, including waivers, has been obtained.

Â Â Â Â Â  (21) ÂIndividual coverage waiting periodÂ means a period in an individual health benefit plan during which no premiums may be collected and health benefit plan coverage issued is not effective.

Â Â Â Â Â  (22) ÂInitial enrollment periodÂ means a period of at least 30 days following commencement of the first eligibility period for an individual.

Â Â Â Â Â  (23) ÂLate enrolleeÂ means an individual who enrolls in a group health benefit plan subsequent to the initial enrollment period during which the individual was eligible for coverage but declined to enroll. However, an eligible individual shall not be considered a late enrollee if:

Â Â Â Â Â  (a) The individual qualifies for a special enrollment period in accordance with 42 U.S.C. 300gg as amended and in effect on July 1, 1997;

Â Â Â Â Â  (b) The individual applies for coverage during an open enrollment period;

Â Â Â Â Â  (c) A court has ordered that coverage be provided for a spouse or minor child under a covered employeeÂs health benefit plan and request for enrollment is made within 30 days after issuance of the court order;

Â Â Â Â Â  (d) The individual is employed by an employer who offers multiple health benefit plans and the individual elects a different health benefit plan during an open enrollment period; or

Â Â Â Â Â  (e) The individualÂs coverage under Medicaid, Medicare, CHAMPUS, Indian Health Service or a publicly sponsored or subsidized health plan, including but not limited to the Oregon Health Plan, has been involuntarily terminated within 63 days of applying for coverage in a group health benefit plan.

Â Â Â Â Â  (24) ÂMultiple employer welfare arrangementÂ means a multiple employer welfare arrangement as defined in section 3 of the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1002, that is subject to ORS 750.301 to 750.341.

Â Â Â Â Â  (25) ÂOregon Medical Insurance PoolÂ means the pool created under ORS 735.610.

Â Â Â Â Â  (26) ÂPreexisting conditions provisionÂ means a health benefit plan provision applicable to an enrollee or late enrollee that excludes coverage for services, charges or expenses incurred during a specified period immediately following enrollment for a condition for which medical advice, diagnosis, care or treatment was recommended or received during a specified period immediately preceding enrollment. For purposes of ORS 743.730 to 743.773:

Â Â Â Â Â  (a) Pregnancy does not constitute a preexisting condition except as provided in ORS 743.766;

Â Â Â Â Â  (b) Genetic information does not constitute a preexisting condition in the absence of a diagnosis of the condition related to such information; and

Â Â Â Â Â  (c) A preexisting conditions provision shall not be applied to a newborn child or adopted child who obtains coverage in accordance with ORS 743.707.

Â Â Â Â Â  (27) ÂPremiumÂ includes insurance premiums or other fees charged for a health benefit plan, including the costs of benefits paid or reimbursements made to or on behalf of enrollees covered by the plan.

Â Â Â Â Â  (28) ÂRating periodÂ means the 12-month calendar period for which premium rates established by a carrier are in effect, as determined by the carrier.

Â Â Â Â Â  (29) ÂSmall employerÂ means any person, firm, corporation, partnership or association actively engaged in business that, on at least 50 percent of its working days during the preceding year, employed no more than 25 eligible employees and no fewer than two eligible employees, the majority of whom are employed within this state, and in which a bona fide partnership, independent contractor or employer-employee relationship exists. ÂSmall employerÂ includes companies that are eligible to file a consolidated tax return pursuant to ORS 317.715.

Â Â Â Â Â  (30) ÂSmall employer carrierÂ means any carrier that offers health benefit plans covering eligible employees of one or more small employers. A fully insured multiple employer welfare arrangement otherwise exempt under ORS 750.303 (4) may elect to be a small employer carrier governed by the provisions of ORS 743.733 to 743.737. [1991 c.916 Â§3; 1993 c.18 Â§157; 1993 c.615 Â§25; 1993 c.649 Â§8; 1993 c.744 Â§31; 1995 c.603 Â§Â§1,36; 1997 c.716 Â§Â§1,2; 1999 c.547 Â§8; 1999 c.987 Â§6; 2001 c.943 Â§6; 2003 c.364 Â§112; 2005 c.744 Â§38]

Â Â Â Â Â  743.731 Purposes. The purposes of ORS 743.730 to 743.773 are:

Â Â Â Â Â  (1) To promote the availability of health insurance coverage to groups regardless of their enrolleesÂ health status or claims experience;

Â Â Â Â Â  (2) To prevent abusive rating practices;

Â Â Â Â Â  (3) To require disclosure of rating practices to purchasers of small employer, portability and individual health benefit plans;

Â Â Â Â Â  (4) To establish limitations on the use of preexisting conditions provisions;

Â Â Â Â Â  (5) To make basic health benefit plans available to all small employers;

Â Â Â Â Â  (6) To encourage the availability of portability and individual health benefit plans for individuals who are not enrolled in group health benefit plans;

Â Â Â Â Â  (7) To improve renewability and continuity of coverage for employers and covered individuals;

Â Â Â Â Â  (8) To improve the efficiency and fairness of the health insurance marketplace; and

Â Â Â Â Â  (9) To ensure that health insurance coverage in Oregon satisfies the requirements of the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and that enforcement authority for those requirements is retained by the Director of the Department of Consumer and Business Services. [1991 c.916 Â§2; 1993 c.18 Â§158; 1993 c.649 Â§11; 1995 c.603 Â§2; 1997 c.716 Â§4]

Â Â Â Â Â  743.732 [Formerly 747.080; renumbered 742.350 in 1989]

Â Â Â Â Â  743.733 Issuance of group health benefit plan to affiliated group of employers; determination of number of employees for purpose of determining eligibility; small employer carrier. (1) For purposes of this section, Âqualified employeesÂ means employees who work on a regularly scheduled basis, with a normal workweek of 17.5 or more hours, but does not include employees who work on a temporary, seasonal or substitute basis.

Â Â Â Â Â  (2) If an affiliated group of employers that is eligible to file a consolidated tax return pursuant to ORS 317.715 includes one or more small employers, a carrier may issue a group health benefit plan to the affiliated group on the basis of the number of employees in the affiliated group if the group requests such coverage.

Â Â Â Â Â  (3) Subsequent to the issuance of a health benefit plan to an employer pursuant to the provisions of ORS 743.733 to 743.737 and for the purposes of determining eligibility, the number of employees of an employer shall be determined annually by the small employer carrier. Except as otherwise provided, the provisions of ORS 743.733 to 743.737 that apply to an employer shall continue to apply until the plan anniversary date following the date the employer no longer meets the requirements of this section.

Â Â Â Â Â  (4) A carrier that offers health benefit plans covering employees of an employer who employed an average of at least two but not more than 50 qualified employees on business days during the preceding calendar year and who employs at least two qualified employees on the first day of the plan year, in accordance with 42 U.S.C. 300gg as amended and in effect on July 1, 1997, shall be considered a small employer carrier for purposes of this section and ORS 743.736. A health benefit plan issued to an employer described in this section, provided the employer does not otherwise qualify as a small employer in accordance with ORS 743.730, shall be considered a small employer health benefit plan for purposes of ORS 743.737, except that the plan or carrier shall not be required to comply with ORS 743.737 (7), (8), (10), (11) and (13). [1991 c.916 Â§4; 1993 c.18 Â§159; 1995 c.603 Â§3; 1999 c.987 Â§7]

Â Â Â Â Â  743.734 Group health benefit plans subject to provisions of specified laws; exemptions. (1) Every group health benefit plan shall be subject to the provisions of ORS 743.733 to 743.737, if the plan provides health benefits covering one or more employees of a small employer and if any one of the following conditions is met:

Â Â Â Â Â  (a) Any portion of the premium or benefits is paid by a small employer or any eligible employee is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the health benefit plan premium; or

Â Â Â Â Â  (b) The health benefit plan is treated by the employer or any of the eligible employees as part of a plan or program for the purposes of section 106, section 125 or section 162 of the Internal Revenue Code of 1986, as amended.

Â Â Â Â Â  (2) Except as provided in ORS 743.733 to 743.737, no law requiring the coverage or the offer of coverage of a health care service or benefit applies to the basic health benefit plans offered or delivered to a small employer.

Â Â Â Â Â  (3) Except as otherwise provided by law or ORS 743.733 to 743.737, no health benefit plan offered to a small employer shall:

Â Â Â Â Â  (a) Inhibit a small employer carrier from contracting with providers or groups of providers with respect to health care services or benefits; or

Â Â Â Â Â  (b) Impose any restriction on the ability of a small employer carrier to negotiate with providers regarding the level or method of reimbursing care or services provided under health benefit plans.

Â Â Â Â Â  (4) Except to determine the application of a preexisting conditions provision for a late enrollee, a small employer carrier shall not use health statements when offering small employer health benefit plans and shall not use any other method to determine the actual or expected health status of eligible enrollees. Nothing in this subsection shall prevent a carrier from using health statements or other information after enrollment for the purpose of providing services or arranging for the provision of services under a health benefit plan.

Â Â Â Â Â  (5) Except in the case of a late enrollee and as otherwise provided in this section, a small employer carrier shall not impose different terms or conditions on the coverage, premiums or contributions of any eligible employee in a small employer group that are based on the actual or expected health status of any eligible employee.

Â Â Â Â Â  (6) A small employer carrier may provide different health benefit plans to different categories of employees of a small employer when the employer has chosen to establish different categories of employees in a manner that does not relate to the actual or expected health status of such employees or their dependents. Except as provided in ORS 743.736 (10):

Â Â Â Â Â  (a) When a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all eligible employees of the small employer, without regard to the actual or expected health status of any eligible employee.

Â Â Â Â Â  (b) If the small employer elects to offer coverage to dependents of eligible employees, the small employer carrier shall offer coverage to all dependents of eligible employees, without regard to the actual or expected health status of any eligible dependent. [1991 c.916 Â§5; 1993 c.18 Â§160; 1995 c.603 Â§4; 1997 c.716 Â§5; 1999 c.987 Â§8]

Â Â Â Â Â  743.735 [Formerly 747.100; 1973 c.823 Â§151; renumbered 742.352 in 1989]

Â Â Â Â Â  743.736 Requirements for basic plans; approval of plans and forms; offering of plan by carriers. (1) In order to improve the availability and affordability of health benefit coverage for small employers, the Health Insurance Reform Advisory Committee created under ORS 743.745 shall submit to the Director of the Department of Consumer and Business Services two basic health benefit plans pursuant to ORS 743.745. One plan shall be in the form of insurance and the second plan shall be consistent with the requirements of the federal Health Maintenance Organization Act, 42 U.S.C. 300e et seq.

Â Â Â Â Â  (2)(a) The director shall approve the basic health benefit plans following a determination that the plans provide for maximum accessibility and affordability of needed health care services and following a determination that the basic health benefit plans substantially meet the social values that underlie the ranking of benefits by the Health Services Commission and that the basic health benefit plans are substantially similar to the Medicaid reform program under chapter 836, Oregon Laws 1989, funded by the Legislative Assembly.

Â Â Â Â Â  (b) The basic health benefit plans shall include benefits mandated under ORS 743.556 until mental health, alcohol and chemical dependency services are fully integrated into the Health Services CommissionÂs priority list, and as funded by the Legislative Assembly, and chapter 836, Oregon Laws 1989, is implemented.

Â Â Â Â Â  (c) The commission shall aid the director by reviewing the basic health benefit plans and commenting on the extent to which the plans meet these criteria.

Â Â Â Â Â  (3) After the directorÂs approval of the basic health benefit plans submitted by the committee pursuant to subsection (1) of this section, each small employer carrier shall submit to the director the policy form or forms containing its basic health benefit plan. Each policy form must be submitted as prescribed by the director and is subject to review and approval pursuant to ORS 742.003.

Â Â Â Â Â  (4)(a) As a condition of transacting business in the small employer health insurance market in this state, every small employer carrier shall offer small employers an approved basic health benefit plan and any other plans that have been submitted by the small employer carrier for use in the small employer market and approved by the director.

Â Â Â Â Â  (b) Nothing in this subsection shall require a small employer carrier to resubmit small employer health benefit plans that were approved by the director prior to October 1, 1996, nor shall small employer carriers be required to reinitiate new plan selection procedures for currently enrolled small employers prior to the small employerÂs next health benefit plan coverage anniversary date.

Â Â Â Â Â  (c) A carrier that offers a health benefit plan in the small employer market only through one or more bona fide associations is not required to offer that health benefit plan to small employers that are not members of the bona fide association.

Â Â Â Â Â  (5) A small employer carrier shall issue to a small employer any small employer health benefit plan offered by the carrier if the small employer applies for the plan and agrees to make the required premium payments and to satisfy the other provisions of the health benefit plan.

Â Â Â Â Â  (6) A multiple employer welfare arrangement, professional or trade association or other similar arrangement established or maintained to provide benefits to a particular trade, business, profession or industry or their subsidiaries shall not issue coverage to a group or individual that is not in the same trade, business, profession or industry as that covered by the arrangement. The arrangement shall accept all groups and individuals in the same trade, business, profession or industry or their subsidiaries that apply for coverage under the arrangement and that meet the requirements for membership in the arrangement. For purposes of this subsection, the requirements for membership in an arrangement shall not include any requirements that relate to the actual or expected health status of the prospective enrollee.

Â Â Â Â Â  (7) A small employer carrier shall, pursuant to subsections (4) and (5) of this section, offer coverage to or accept applications from a group covered under an existing small employer health benefit plan whether or not a prospective enrollee is excluded from coverage under the existing plan because of late enrollment. When a small employer carrier accepts an application for such a group, the carrier may continue to exclude the prospective enrollee excluded from coverage by the replaced plan until the prospective enrollee would have become eligible for coverage under that replaced plan.

Â Â Â Â Â  (8) No small employer carrier shall be required to offer coverage or accept applications pursuant to subsections (4) and (5) of this section if the director finds that acceptance of an application or applications would endanger the carrierÂs ability to fulfill its contractual obligations or result in financial impairment of the carrier.

Â Â Â Â Â  (9) Every small employer carrier shall market fairly all small employer health benefit plans offered by the carrier to small employers in the geographical areas in which the carrier makes coverage available or provides benefits.

Â Â Â Â Â  (10)(a) No small employer carrier shall be required to offer coverage or accept applications pursuant to subsections (4) and (5) of this section in the case of any of the following:

Â Â Â Â Â  (A) To a small employer if the small employer is not physically located in the carrierÂs approved service area;

Â Â Â Â Â  (B) To an employee if the employee does not work or reside within the carrierÂs approved service areas; or

Â Â Â Â Â  (C) Within an area where the carrier reasonably anticipates, and demonstrates to the satisfaction of the director, that it will not have the capacity in its network of providers to deliver services adequately to the enrollees of those groups because of its obligations to existing group contract holders and enrollees.

Â Â Â Â Â  (b) A carrier that does not offer coverage pursuant to paragraph (a)(C) of this subsection shall not offer coverage in the applicable service area to new employer groups other than small employers until the carrier resumes enrolling groups of new small employers in the applicable area.

Â Â Â Â Â  (11) For purposes of ORS 743.733 to 743.737, except as provided in this subsection, carriers that are affiliated carriers or that are eligible to file a consolidated tax return pursuant to ORS 317.715 shall be treated as one carrier and any restrictions or limitations imposed by ORS 743.733 to 743.737 apply as if all health benefit plans delivered or issued for delivery to small employers in this state by the affiliated carriers were issued by one carrier. However, any insurance company or health maintenance organization that is an affiliate of a health care service contractor located in this state, or any health maintenance organization located in this state that is an affiliate of an insurance company or health care service contractor, may treat the health maintenance organization as a separate carrier and each health maintenance organization that operates only one health maintenance organization in a service area in this state may be considered a separate carrier.

Â Â Â Â Â  (12) A small employer carrier that, after September 29, 1991, elects to discontinue offering all of its small employer health benefit plans under ORS 743.737 (5)(e), elects to discontinue renewing all such plans or elects to discontinue offering and renewing all such plans is prohibited from offering health benefit plans in the small employer market in this state for a period of five years from one of the following dates:

Â Â Â Â Â  (a) The date of notice to the director pursuant to ORS 743.737 (5)(e); or

Â Â Â Â Â  (b) If notice is not provided under paragraph (a) of this subsection, from the date on which the director provides notice to the carrier that the director has determined that the carrier has effectively discontinued offering small employer health benefit plans in this state. [1991 c.916 Â§6; 1993 c.649 Â§12; 1995 c.603 Â§5; 1997 c.716 Â§6; 1999 c.987 Â§9]

Â Â Â Â Â  743.737 Required provisions of small employer health benefit plans; renewability; notices required for discontinuation; premium rates; carrier disclosures; annual actuarial certification. Health benefit plans covering small employers shall be subject to the following provisions:

Â Â Â Â Â  (1) A preexisting conditions provision in a small employer health benefit plan shall apply only to a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six-month period immediately preceding the enrollment date of an enrollee or late enrollee. As used in this section, the enrollment date of an enrollee shall be the earlier of the effective date of coverage or the first day of any required group eligibility waiting period and the enrollment date of a late enrollee shall be the effective date of coverage.

Â Â Â Â Â  (2) A preexisting conditions provision in a small employer health benefit plan shall terminate its effect as follows:

Â Â Â Â Â  (a) For an enrollee, not later than the first of the following dates:

Â Â Â Â Â  (A) Six months following the enrolleeÂs effective date of coverage; or

Â Â Â Â Â  (B) Ten months following the start of any required group eligibility waiting period.

Â Â Â Â Â  (b) For a late enrollee, not later than 12 months following the late enrolleeÂs effective date of coverage.

Â Â Â Â Â  (3) In applying a preexisting conditions provision to an enrollee or late enrollee, except as provided in this subsection, all small employer health benefit plans shall reduce the duration of the provision by an amount equal to the enrolleeÂs or late enrolleeÂs aggregate periods of creditable coverage if the most recent period of creditable coverage is ongoing or ended within 63 days of the enrollment date in the new small employer health benefit plan. The crediting of prior coverage in accordance with this subsection shall be applied without regard to the specific benefits covered during the prior period. This subsection does not preclude, within a small employer health benefit plan, application of:

Â Â Â Â Â  (a) An affiliation period that does not exceed two months for an enrollee or three months for a late enrollee; or

Â Â Â Â Â  (b) An exclusion period for specified covered services, as established by the Health Insurance Reform Advisory Committee, applicable to all individuals enrolling for the first time in the small employer health benefit plan.

Â Â Â Â Â  (4) Late enrollees may be excluded from coverage for up to 12 months or may be subjected to a preexisting conditions provision for up to 12 months. If both an exclusion from coverage period and a preexisting conditions provision are applicable to a late enrollee, the combined period shall not exceed 12 months.

Â Â Â Â Â  (5) Each small employer health benefit plan shall be renewable with respect to all eligible enrollees at the option of the policyholder, small employer or contract holder except:

Â Â Â Â Â  (a) For nonpayment of the required premiums by the policyholder, small employer or contract holder.

Â Â Â Â Â  (b) For fraud or misrepresentation of the policyholder, small employer or contract holder or, with respect to coverage of individual enrollees, the enrollees or their representatives.

Â Â Â Â Â  (c) When the number of enrollees covered under the plan is less than the number or percentage of enrollees required by participation requirements under the plan.

Â Â Â Â Â  (d) For noncompliance with the small employer carrierÂs employer contribution requirements under the health benefit plan.

Â Â Â Â Â  (e) When the carrier discontinues offering or renewing, or offering and renewing, all of its small employer health benefit plans in this state or in a specified service area within this state. In order to discontinue plans under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice of the decision to the Director of the Department of Consumer and Business Services and to all policyholders covered by the plans;

Â Â Â Â Â  (B) May not cancel coverage under the plans for 180 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in the entire state or, except as provided in subparagraph (C) of this paragraph, in a specified service area;

Â Â Â Â Â  (C) May not cancel coverage under the plans for 90 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in a specified service area because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plans within the service area; and

Â Â Â Â Â  (D) Must discontinue offering or renewing, or offering and renewing, all health benefit plans issued by the carrier in the small employer market in this state or in the specified service area.

Â Â Â Â Â  (f) When the carrier discontinues offering and renewing a small employer health benefit plan in a specified service area within this state because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plan within the service area. In order to discontinue a plan under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice to the director and to all policyholders covered by the plan;

Â Â Â Â Â  (B) May not cancel coverage under the plan for 90 days after the date of the notice required under subparagraph (A) of this paragraph; and

Â Â Â Â Â  (C) Must offer in writing to each small employer covered by the plan, all other small employer health benefit plans that the carrier offers in the specified service area. The carrier shall issue any such plans pursuant to the provisions of ORS 743.733 to 743.737. The carrier shall offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (g) When the carrier discontinues offering or renewing, or offering and renewing, a health benefit plan for all small employers in this state or in a specified service area within this state, other than a plan discontinued under paragraph (f) of this subsection. With respect to plans that are being discontinued, the carrier must:

Â Â Â Â Â  (A) Offer in writing to each small employer covered by the plan, all health benefit plans that the carrier offers in the specified service area.

Â Â Â Â Â  (B) Issue any such plans pursuant to the provisions of ORS 743.733 to 743.737.

Â Â Â Â Â  (C) Offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (D) Act uniformly without regard to the claims experience of the affected policyholders or the health status of any current or prospective enrollee.

Â Â Â Â Â  (h) When the director orders the carrier to discontinue coverage in accordance with procedures specified or approved by the director upon finding that the continuation of the coverage would:

Â Â Â Â Â  (A) Not be in the best interests of the enrollees; or

Â Â Â Â Â  (B) Impair the carrierÂs ability to meet contractual obligations.

Â Â Â Â Â  (i) When, in the case of a small employer health benefit plan that delivers covered services through a specified network of health care providers, there is no longer any enrollee who lives, resides or works in the service area of the provider network.

Â Â Â Â Â  (j) When, in the case of a health benefit plan that is offered in the small employer market only through one or more bona fide associations, the membership of an employer in the association ceases and the termination of coverage is not related to the health status of any enrollee.

Â Â Â Â Â  (k) For misuse of a provider network provision. As used in this paragraph, Âmisuse of a provider network provisionÂ means a disruptive, unruly or abusive action taken by an enrollee that threatens the physical health or well-being of health care staff and seriously impairs the ability of the carrier or its participating providers to provide services to an enrollee. An enrollee under this paragraph retains the rights of an enrollee under ORS 743.804.

Â Â Â Â Â  (L) A small employer carrier may modify a small employer health benefit plan at the time of coverage renewal. The modification is not a discontinuation of the plan under paragraphs (e) and (g) of this subsection.

Â Â Â Â Â  (6) Notwithstanding any provision of subsection (5) of this section to the contrary, any small employer carrier health benefit plan subject to the provisions of ORS 743.733 to 743.737 may be rescinded by a small employer carrier for fraud, material misrepresentation or concealment by a small employer and the coverage of an enrollee may be rescinded for fraud, material misrepresentation or concealment by the enrollee.

Â Â Â Â Â  (7) A small employer carrier may continue to enforce reasonable employer participation and contribution requirements on small employers applying for coverage. However, participation and contribution requirements shall be applied uniformly among all small employer groups with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier. In determining minimum participation requirements, a carrier shall count only those employees who are not covered by an existing group health benefit plan, Medicaid, Medicare, CHAMPUS, Indian Health Service or a publicly sponsored or subsidized health plan, including but not limited to the Oregon Health Plan.

Â Â Â Â Â  (8) Premium rates for small employer health benefit plans subject to ORS 743.733 to 743.737 shall be subject to the following provisions:

Â Â Â Â Â  (a) Each small employer carrier issuing health benefit plans to small employers must file its geographic average rate for a rating period with the director on or before March 15 of each year.

Â Â Â Â Â  (b)(A) The premium rates charged during a rating period for health benefit plans issued to small employers may not vary from the geographic average rate by more than the following:

Â Â Â Â Â  (i) 33 percent on or after October 1, 1999; and

Â Â Â Â Â  (ii) 43 percent on or after July 1, 2004.

Â Â Â Â Â  (B) The variations in premium rates described in subparagraph (A) of this paragraph shall be based solely on differences in the ages of participating employees, except that the premium rate may be adjusted to reflect the provision of benefits not required to be covered by the basic health benefit plan and differences in family composition. In addition:

Â Â Â Â Â  (i) A small employer carrier shall apply uniformly the carrierÂs schedule of age adjustments for small employer groups as approved by the director; and

Â Â Â Â Â  (ii) Except as otherwise provided in this section, the premium rate established for a health benefit plan by a small employer carrier shall apply uniformly to all employees of the small employer enrolled in that plan.

Â Â Â Â Â  (c) The variation in premium rates between different small employer health benefit plans offered by a small employer carrier must be based solely on objective differences in plan design or coverage and must not include differences based on the risk characteristics of groups assumed to select a particular health benefit plan.

Â Â Â Â Â  (d) A small employer carrier may not increase the rates of a health benefit plan issued to a small employer more than once in a 12-month period. Annual rate increases shall be effective on the plan anniversary date of the health benefit plan issued to a small employer. The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

Â Â Â Â Â  (A) The percentage change in the geographic average rate measured from the first day of the prior rating period to the first day of the new period; and

Â Â Â Â Â  (B) Any adjustment attributable to changes in age, except an additional adjustment may be made to reflect the provision of benefits not required to be covered by the basic health benefit plan and differences in family composition.

Â Â Â Â Â  (e) Premium rates for health benefit plans shall comply with the requirements of this section.

Â Â Â Â Â  (f) A small employer carrier may apply a participation credit of five percent to the rates determined under paragraph (b) of this subsection for a small employer if all eligible employees enroll in the health benefit plan. If a carrier applies a participation credit under this paragraph, the carrier must apply the credit to each small employer that qualifies.

Â Â Â Â Â  (9) In connection with the offering for sale of any health benefit plan to a small employer, each small employer carrier shall make a reasonable disclosure as part of its solicitation and sales materials of:

Â Â Â Â Â  (a) The full array of health benefit plans that are offered to small employers by the carrier;

Â Â Â Â Â  (b) The authority of the carrier to adjust rates, and the extent to which the carrier will consider age, family composition and geographic factors in establishing and adjusting rates;

Â Â Â Â Â  (c) Provisions relating to renewability of policies and contracts; and

Â Â Â Â Â  (d) Provisions affecting any preexisting conditions provision.

Â Â Â Â Â  (10)(a) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial practices and are in accordance with sound actuarial principles.

Â Â Â Â Â  (b) Each small employer carrier shall file with the director annually on or before March 15 an actuarial certification that the carrier is in compliance with ORS 743.733 to 743.737 and that the rating methods of the small employer carrier are actuarially sound. Each such certification shall be in a uniform form and manner and shall contain such information as specified by the director. A copy of such certification shall be retained by the small employer carrier at its principal place of business.

Â Â Â Â Â  (c) A small employer carrier shall make the information and documentation described in paragraph (a) of this subsection available to the director upon request. Except in cases of violations of ORS 743.733 to 743.737, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the director to persons outside the Department of Consumer and Business Services except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

Â Â Â Â Â  (11) A small employer carrier shall not provide any financial or other incentive to any insurance producer that would encourage the insurance producer to market and sell health benefit plans of the carrier to small employer groups based on a small employer groupÂs anticipated claims experience.

Â Â Â Â Â  (12) For purposes of this section, the date a small employer health benefit plan is continued shall be the anniversary date of the first issuance of the health benefit plan.

Â Â Â Â Â  (13) A small employer carrier must include a provision that offers coverage to all eligible employees and to all dependents to the extent the employer chooses to offer coverage to dependents.

Â Â Â Â Â  (14) All small employer health benefit plans shall contain special enrollment periods during which eligible employees and dependents may enroll for coverage, as provided in 42 U.S.C. 300gg as amended and in effect on July 1, 1997. [1991 c.916 Â§7; 1993 c.18 Â§161; 1993 c.649 Â§10; 1995 c.603 Â§Â§6,37; 1997 c.716 Â§Â§7,8; 1999 c.987 Â§10; 2001 c.943 Â§12; 2003 c.364 Â§113; 2003 c.599 Â§4; 2003 c.748 Â§5]

Â Â Â Â Â  Note: The amendments to 743.737 by section 6, chapter 599, Oregon Laws 2003, become operative January 2, 2008. See section 8, chapter 599, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  743.737. Health benefit plans covering small employers shall be subject to the following provisions:

Â Â Â Â Â  (1) A preexisting conditions provision in a small employer health benefit plan shall apply only to a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six-month period immediately preceding the enrollment date of an enrollee or late enrollee. As used in this section, the enrollment date of an enrollee shall be the earlier of the effective date of coverage or the first day of any required group eligibility waiting period and the enrollment date of a late enrollee shall be the effective date of coverage.

Â Â Â Â Â  (2) A preexisting conditions provision in a small employer health benefit plan shall terminate its effect as follows:

Â Â Â Â Â  (a) For an enrollee, not later than the first of the following dates:

Â Â Â Â Â  (A) Six months following the enrolleeÂs effective date of coverage; or

Â Â Â Â Â  (B) Ten months following the start of any required group eligibility waiting period.

Â Â Â Â Â  (b) For a late enrollee, not later than 12 months following the late enrolleeÂs effective date of coverage.

Â Â Â Â Â  (3) In applying a preexisting conditions provision to an enrollee or late enrollee, except as provided in this subsection, all small employer health benefit plans shall reduce the duration of the provision by an amount equal to the enrolleeÂs or late enrolleeÂs aggregate periods of creditable coverage if the most recent period of creditable coverage is ongoing or ended within 63 days of the enrollment date in the new small employer health benefit plan. The crediting of prior coverage in accordance with this subsection shall be applied without regard to the specific benefits covered during the prior period. This subsection does not preclude, within a small employer health benefit plan, application of:

Â Â Â Â Â  (a) An affiliation period that does not exceed two months for an enrollee or three months for a late enrollee; or

Â Â Â Â Â  (b) An exclusion period for specified covered services, as established by the Health Insurance Reform Advisory Committee, applicable to all individuals enrolling for the first time in the small employer health benefit plan.

Â Â Â Â Â  (4) Late enrollees may be excluded from coverage for up to 12 months or may be subjected to a preexisting conditions provision for up to 12 months. If both an exclusion from coverage period and a preexisting conditions provision are applicable to a late enrollee, the combined period shall not exceed 12 months.

Â Â Â Â Â  (5) Each small employer health benefit plan shall be renewable with respect to all eligible enrollees at the option of the policyholder, small employer or contract holder except:

Â Â Â Â Â  (a) For nonpayment of the required premiums by the policyholder, small employer or contract holder.

Â Â Â Â Â  (b) For fraud or misrepresentation of the policyholder, small employer or contract holder or, with respect to coverage of individual enrollees, the enrollees or their representatives.

Â Â Â Â Â  (c) When the number of enrollees covered under the plan is less than the number or percentage of enrollees required by participation requirements under the plan.

Â Â Â Â Â  (d) For noncompliance with the small employer carrierÂs employer contribution requirements under the health benefit plan.

Â Â Â Â Â  (e) When the carrier discontinues offering or renewing, or offering and renewing, all of its small employer health benefit plans in this state or in a specified service area within this state. In order to discontinue plans under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice of the decision to the Director of the Department of Consumer and Business Services and to all policyholders covered by the plans;

Â Â Â Â Â  (B) May not cancel coverage under the plans for 180 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in the entire state or, except as provided in subparagraph (C) of this paragraph, in a specified service area;

Â Â Â Â Â  (C) May not cancel coverage under the plans for 90 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in a specified service area because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plans within the service area; and

Â Â Â Â Â  (D) Must discontinue offering or renewing, or offering and renewing, all health benefit plans issued by the carrier in the small employer market in this state or in the specified service area.

Â Â Â Â Â  (f) When the carrier discontinues offering and renewing a small employer health benefit plan in a specified service area within this state because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plan within the service area. In order to discontinue a plan under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice to the director and to all policyholders covered by the plan;

Â Â Â Â Â  (B) May not cancel coverage under the plan for 90 days after the date of the notice required under subparagraph (A) of this paragraph; and

Â Â Â Â Â  (C) Must offer in writing to each small employer covered by the plan, all other small employer health benefit plans that the carrier offers in the specified service area. The carrier shall issue any such plans pursuant to the provisions of ORS 743.733 to 743.737. The carrier shall offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (g) When the carrier discontinues offering or renewing, or offering and renewing, a health benefit plan for all small employers in this state or in a specified service area within this state, other than a plan discontinued under paragraph (f) of this subsection. With respect to plans that are being discontinued, the carrier must:

Â Â Â Â Â  (A) Offer in writing to each small employer covered by the plan, all health benefit plans that the carrier offers in the specified service area.

Â Â Â Â Â  (B) Issue any such plans pursuant to the provisions of ORS 743.733 to 743.737.

Â Â Â Â Â  (C) Offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (D) Act uniformly without regard to the claims experience of the affected policyholders or the health status of any current or prospective enrollee.

Â Â Â Â Â  (h) When the director orders the carrier to discontinue coverage in accordance with procedures specified or approved by the director upon finding that the continuation of the coverage would:

Â Â Â Â Â  (A) Not be in the best interests of the enrollees; or

Â Â Â Â Â  (B) Impair the carrierÂs ability to meet contractual obligations.

Â Â Â Â Â  (i) When, in the case of a small employer health benefit plan that delivers covered services through a specified network of health care providers, there is no longer any enrollee who lives, resides or works in the service area of the provider network.

Â Â Â Â Â  (j) When, in the case of a health benefit plan that is offered in the small employer market only through one or more bona fide associations, the membership of an employer in the association ceases and the termination of coverage is not related to the health status of any enrollee.

Â Â Â Â Â  (k) For misuse of a provider network provision. As used in this paragraph, Âmisuse of a provider network provisionÂ means a disruptive, unruly or abusive action taken by an enrollee that threatens the physical health or well-being of health care staff and seriously impairs the ability of the carrier or its participating providers to provide services to an enrollee. An enrollee under this paragraph retains the rights of an enrollee under ORS 743.804.

Â Â Â Â Â  (L) A small employer carrier may modify a small employer health benefit plan at the time of coverage renewal. The modification is not a discontinuation of the plan under paragraphs (e) and (g) of this subsection.

Â Â Â Â Â  (6) Notwithstanding any provision of subsection (5) of this section to the contrary, any small employer carrier health benefit plan subject to the provisions of ORS 743.733 to 743.737 may be rescinded by a small employer carrier for fraud, material misrepresentation or concealment by a small employer and the coverage of an enrollee may be rescinded for fraud, material misrepresentation or concealment by the enrollee.

Â Â Â Â Â  (7) A small employer carrier may continue to enforce reasonable employer participation and contribution requirements on small employers applying for coverage. However, participation and contribution requirements shall be applied uniformly among all small employer groups with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier. In determining minimum participation requirements, a carrier shall count only those employees who are not covered by an existing group health benefit plan, Medicaid, Medicare, CHAMPUS, Indian Health Service or a publicly sponsored or subsidized health plan, including but not limited to the Oregon Health Plan.

Â Â Â Â Â  (8) Premium rates for small employer health benefit plans subject to ORS 743.733 to 743.737 shall be subject to the following provisions:

Â Â Â Â Â  (a) Each small employer carrier issuing health benefit plans to small employers must file its geographic average rate for a rating period with the director on or before March 15 of each year.

Â Â Â Â Â  (b)(A) The premium rates charged during a rating period for health benefit plans issued to small employers may not vary from the geographic average rate by more than the following:

Â Â Â Â Â  (i) 50 percent on October 1, 1996; and

Â Â Â Â Â  (ii) 33 percent on October 1, 1999.

Â Â Â Â Â  (B) The variations in premium rates described in subparagraph (A) of this paragraph shall be based solely on differences in the ages of participating employees, except that the premium rate may be adjusted to reflect the provision of benefits not required to be covered by the basic health benefit plan and differences in family composition. In addition:

Â Â Â Â Â  (i) A small employer carrier shall apply uniformly the carrierÂs schedule of age adjustments for small employer groups as approved by the director; and

Â Â Â Â Â  (ii) Except as otherwise provided in this section, the premium rate established for a health benefit plan by a small employer carrier shall apply uniformly to all employees of the small employer enrolled in that plan.

Â Â Â Â Â  (c) The variation in premium rates between different small employer health benefit plans offered by a small employer carrier must be based solely on objective differences in plan design or coverage and must not include differences based on the risk characteristics of groups assumed to select a particular health benefit plan.

Â Â Â Â Â  (d) A small employer carrier may not increase the rates of a health benefit plan issued to a small employer more than once in a 12-month period. Annual rate increases shall be effective on the plan anniversary date of the health benefit plan issued to a small employer. The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

Â Â Â Â Â  (A) The percentage change in the geographic average rate measured from the first day of the prior rating period to the first day of the new period; and

Â Â Â Â Â  (B) Any adjustment attributable to changes in age, except an additional adjustment may be made to reflect the provision of benefits not required to be covered by the basic health benefit plan and differences in family composition.

Â Â Â Â Â  (e) Premium rates for health benefit plans shall comply with the requirements of this section.

Â Â Â Â Â  (9) In connection with the offering for sale of any health benefit plan to a small employer, each small employer carrier shall make a reasonable disclosure as part of its solicitation and sales materials of:

Â Â Â Â Â  (a) The full array of health benefit plans that are offered to small employers by the carrier;

Â Â Â Â Â  (b) The authority of the carrier to adjust rates, and the extent to which the carrier will consider age, family composition and geographic factors in establishing and adjusting rates;

Â Â Â Â Â  (c) Provisions relating to renewability of policies and contracts; and

Â Â Â Â Â  (d) Provisions affecting any preexisting conditions provision.

Â Â Â Â Â  (10)(a) Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial practices and are in accordance with sound actuarial principles.

Â Â Â Â Â  (b) Each small employer carrier shall file with the director annually on or before March 15 an actuarial certification that the carrier is in compliance with ORS 743.733 to 743.737 and that the rating methods of the small employer carrier are actuarially sound. Each such certification shall be in a uniform form and manner and shall contain such information as specified by the director. A copy of such certification shall be retained by the small employer carrier at its principal place of business.

Â Â Â Â Â  (c) A small employer carrier shall make the information and documentation described in paragraph (a) of this subsection available to the director upon request. Except in cases of violations of ORS 743.733 to 743.737, the information shall be considered proprietary and trade secret information and shall not be subject to disclosure by the director to persons outside the Department of Consumer and Business Services except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction.

Â Â Â Â Â  (11) A small employer carrier shall not provide any financial or other incentive to any insurance producer that would encourage the insurance producer to market and sell health benefit plans of the carrier to small employer groups based on a small employer groupÂs anticipated claims experience.

Â Â Â Â Â  (12) For purposes of this section, the date a small employer health benefit plan is continued shall be the anniversary date of the first issuance of the health benefit plan.

Â Â Â Â Â  (13) A small employer carrier must include a provision that offers coverage to all eligible employees and to all dependents to the extent the employer chooses to offer coverage to dependents.

Â Â Â Â Â  (14) All small employer health benefit plans shall contain special enrollment periods during which eligible employees and dependents may enroll for coverage, as provided in 42 U.S.C. 300gg as amended and in effect on July 1, 1997.

Â Â Â Â Â  Note: See note under 743.766.

Â Â Â Â Â  743.738 [Formerly 747.110; renumbered 742.354 in 1989]

Â Â Â Â Â  743.739 [1991 c.916 Â§8; repealed by 1995 c.603 Â§32]

Â Â Â Â Â  743.740 [1991 c.916 Â§9; 1993 c.18 Â§162; repealed by 1995 c.603 Â§32]

Â Â Â Â Â  743.741 [Formerly 747.130; renumbered 742.356 in 1989]

Â Â Â Â Â  743.742 [1991 c.916 Â§10; repealed by 1995 c.603 Â§32]

Â Â Â Â Â  743.743 [1991 c.916 Â§11; 1993 c.18 Â§163; 1993 c.649 Â§13; repealed by 1995 c.603 Â§32]

Â Â Â Â Â  743.744 [Formerly 747.140; renumbered 742.358 in 1989]

Â Â Â Â Â  743.745 Health Insurance Reform Advisory Committee; appointment; duties. The Director of the Department of Consumer and Business Services shall appoint a Health Insurance Reform Advisory Committee. This committee shall consist of at least one insurance producer, one representative of a health maintenance organization, one representative of a health care service contractor, one representative of a domestic insurer, one representative of a labor organization and one representative of consumer interests and shall have representation from the broad range of interests involved in the small employer and individual market and shall include members with the technical expertise necessary to carry out the following duties:

Â Â Â Â Â  (1)(a) Subject to approval by the director, the committee shall recommend the form and level of coverages under the basic health benefit plans pursuant to ORS 743.736 to be made available by small employer carriers and the portability health benefit plans to be made available pursuant to ORS 743.760 or 743.761. The committee shall take into consideration the levels of health benefit plans provided in Oregon and the appropriate medical and economic factors and shall establish benefit levels, cost sharing, exclusions and limitations. The health benefit plans described in this section may include cost containment features including, but not limited to:

Â Â Â Â Â  (A) Preferred provider provisions;

Â Â Â Â Â  (B) Utilization review of health care services including review of medical necessity of hospital and physician services;

Â Â Â Â Â  (C) Case management benefit alternatives;

Â Â Â Â Â  (D) Other managed care provisions;

Â Â Â Â Â  (E) Selective contracting with hospitals, physicians and other health care providers; and

Â Â Â Â Â  (F) Reasonable benefit differentials applicable to participating and nonparticipating providers.

Â Â Â Â Â  (b) The committee shall submit the basic and portability health benefit plans and other recommendations to the director within the time period established by the director. The health benefit plans and other recommendations shall be deemed approved unless expressly disapproved by the director within 30 days after the date the director receives the plans.

Â Â Â Â Â  (2) In order to ensure the broadest availability of small employer and individual health benefit plans, the committee shall recommend for approval by the director market conduct and other requirements for carriers and insurance producers, including requirements developed as a result of a request by the director, relating to the following:

Â Â Â Â Â  (a) Registration by each carrier with the Department of Consumer and Business Services of its intention to be a small employer carrier under ORS 743.733 to 743.737 or a carrier offering individual health benefit plans, or both.

Â Â Â Â Â  (b) Publication by the Department of Consumer and Business Services or the committee of a list of all small employer carriers and carriers offering individual health benefit plans, including a potential requirement applicable to insurance producers and carriers that no health benefit plan be sold to a small employer or individual by a carrier not so identified as a small employer carrier or carrier offering individual health benefit plans.

Â Â Â Â Â  (c) To the extent deemed necessary by the committee to ensure the fair distribution of high-risk individuals and groups among carriers, periodic reports by carriers and insurance producers concerning small employer, portability and individual health benefit plans issued, provided that reporting requirements shall be limited to information concerning case characteristics and numbers of health benefit plans in various categories marketed or issued, or both, to small employers and individuals.

Â Â Â Â Â  (d) Methods concerning periodic demonstration by small employer carriers, carriers offering individual health benefit plans and insurance producers that the small employer and individual carriers are marketing or issuing, or both, health benefit plans to small employers or individuals in fulfillment of the purposes of ORS 743.730 to 743.773.

Â Â Â Â Â  (3) Subject to the approval of the Director of the Department of Consumer and Business Services, the committee shall develop a standard health statement to be used for all late enrollees and by all carriers offering individual policies of health insurance.

Â Â Â Â Â  (4) Subject to the approval of the director, the committee shall develop a list of the specified services for small employer and portability plans for which carriers may impose an exclusion period, the duration of the allowable exclusion period for each specified service and the manner in which credit will be given for exclusion periods imposed pursuant to prior health insurance coverage. [1991 c.916 Â§12; 1993 c.18 Â§164; 1995 c.603 Â§Â§10,38; 1999 c.987 Â§11; 2003 c.364 Â§114]

Â Â Â Â Â  743.746 [1997 c.716 Â§9c; repealed by 1999 c.987 Â§28]

Â Â Â Â Â  743.747 [Formerly 747.150; renumbered 742.360 in 1989]

Â Â Â Â Â  743.748 Submission of information by carriers offering health benefit plans. (1) Each carrier offering a health benefit plan shall submit to the Director of the Department of Consumer and Business Services on or before April 1 of each year a report that contains:

Â Â Â Â Â  (a) The following information for the preceding year that is derived from the exhibit of premiums, enrollment and utilization included in the carrierÂs annual report:

Â Â Â Â Â  (A) The total number of members;

Â Â Â Â Â  (B) The total amount of premiums;

Â Â Â Â Â  (C) The total amount of costs for claims;

Â Â Â Â Â  (D) The medical loss ratio;

Â Â Â Â Â  (E) The average amount of premiums per member per month; and

Â Â Â Â Â  (F) The percentage change in the average premium per member per month, measured from the previous year.

Â Â Â Â Â  (b) The following aggregate financial information for the preceding year that is derived from the carrierÂs annual report:

Â Â Â Â Â  (A) The total amount of general administrative expenses, including identification of the five largest nonmedical administrative expenses and the assessment against the carrier for the Oregon Medical Insurance Pool;

Â Â Â Â Â  (B) The total amount of the surplus maintained;

Â Â Â Â Â  (C) The total amount of the reserves maintained for unpaid claims;

Â Â Â Â Â  (D) The total net underwriting gain or loss; and

Â Â Â Â Â  (E) The carrierÂs net income after taxes.

Â Â Â Â Â  (2) A carrier shall electronically submit the information described in subsection (1) of this section in a format and according to instructions prescribed by the Department of Consumer and Business Services by rule after obtaining a recommendation from the Health Insurance Reform Advisory Committee.

Â Â Â Â Â  (3) The advisory committee shall evaluate the reporting requirements under subsection (1)(a) of this section by the following market segments:

Â Â Â Â Â  (a) Individual health benefit plans;

Â Â Â Â Â  (b) Health benefit plans for small employers;

Â Â Â Â Â  (c) Health benefit plans for employers described in ORS 743.733; and

Â Â Â Â Â  (d) Health benefit plans for employers with more than 50 employees.

Â Â Â Â Â  (4) The department shall make the information reported under this section available to the public through a searchable public website on the Internet. [2005 c.765 Â§2]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 765, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 3. Notwithstanding section 2 (1) of this 2005 Act [743.748 (1)], a carrier described in section 2 (1) of this 2005 Act shall submit its first report to the Director of the Department of Consumer and Business Services on or before July 1, 2006. [2005 c.765 Â§3]

Â Â Â Â Â  Sec. 4. Notwithstanding section 2 (1) of this 2005 Act [743.748 (1)], a carrier shall include the information described in section 2 (1)(a)(F) of this 2005 Act beginning with the annual report for 2007. [2005 c.765 Â§4]

Â Â Â Â Â  743.749 Certifications and disclosure of coverage. All carriers that offer individual or group health benefit plans shall provide certifications and disclosure of coverage in accordance with 42 U.S.C. 300gg(e) and 300gg-43 as amended and in effect on July 1, 1997. [1997 c.716 Â§20]

Â Â Â Â Â  743.750 [1967 c.359 Â§516; renumbered 742.362 in 1989]

Â Â Â Â Â  743.751 Use of health statements in group health benefit plans. (1) Except to determine the application of a preexisting conditions provision for a late enrollee, a carrier offering group health benefit plans shall not use health statements when offering such plans to a group of two or more prospective certificate holders and shall not use any other method to determine the actual or expected health status of eligible prospective enrollees. Nothing in this section shall prevent a carrier from using health statements or other information after enrollment for the purpose of providing services or arranging for the provision of services under a health benefit plan or from obtaining aggregate group information related to historical medical claims expenses and health behavior surveys for rating purposes.

Â Â Â Â Â  (2) Subsection (1) of this section applies only to group health benefit plans that are not small employer health benefit plans. [1995 c.603 Â§15; 1997 c.716 Â§10]

Â Â Â Â Â  743.752 Coverage in group health benefit plans; consideration of prospective enrollee health status restricted; effect of discontinuing offer of plans; exceptions; coverage by multiple employer welfare arrangements. (1) Except in the case of a late enrollee and as otherwise provided in this section, a carrier offering a group health benefit plan to a group of two or more prospective certificate holders shall not decline to offer coverage to any eligible prospective enrollee and shall not impose different terms or conditions on the coverage, premiums or contributions of any enrollee in the group that are based on the actual or expected health status of the enrollee.

Â Â Â Â Â  (2) A carrier that elects to discontinue offering all of its group health benefit plans under ORS 743.754 (6)(e), elects to discontinue renewing all such plans or elects to discontinue offering and renewing all such plans is prohibited from offering health benefit plans in the group market in this state for a period of five years from one of the following dates:

Â Â Â Â Â  (a) The date of notice to the Director of the Department of Consumer and Business Services pursuant to ORS 743.754 (6)(e); or

Â Â Â Â Â  (b) If notice is not provided under paragraph (a) of this subsection, from the date on which the director provides notice to the carrier that the director has determined that the carrier has effectively discontinued offering group health benefit plans in this state.

Â Â Â Â Â  (3) Subsection (1) of this section applies only to group health benefit plans that are not small employer health benefit plans.

Â Â Â Â Â  (4) Nothing in this section shall prohibit an employer from providing different group health benefit plans to various categories of employees as defined by the employer nor prohibit an employer from providing health benefit plans through different carriers so long as the employerÂs categories of employees are established in a manner that does not relate to the actual or expected health status of the employees or their dependents.

Â Â Â Â Â  (5) A multiple employer welfare arrangement, professional or trade association, or other similar arrangement established or maintained to provide benefits to a particular trade, business, profession or industry or their subsidiaries, shall not issue coverage to a group or individual that is not in the same trade, business, profession or industry or their subsidiaries as that covered by the arrangement. The arrangement shall accept all groups and individuals in the same trade, business, profession or industry or their subsidiaries that apply for coverage under the arrangement and that meet the requirements for membership in the arrangement. For purposes of this subsection, the requirements for membership in an arrangement shall not include any requirements that relate to the actual or expected health status of the prospective enrollee. [1995 c.603 Â§16; 1997 c.716 Â§11; 1999 c.987 Â§12]

Â Â Â Â Â  743.753 [Formerly 747.170; 1969 c.526 Â§2; renumbered 742.364 in 1989]

Â Â Â Â Â  743.754 Requirements for group health benefit plans and for discontinuation of plans. The following requirements apply to all group health benefit plans covering two or more certificate holders:

Â Â Â Â Â  (1) A preexisting conditions provision in a group health benefit plan shall apply only to a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six-month period immediately preceding the enrollment date of an enrollee or late enrollee. As used in this section, the enrollment date of an enrollee shall be the earlier of the effective date of coverage or the first day of any required group eligibility waiting period and the enrollment date of a late enrollee shall be the effective date of coverage.

Â Â Â Â Â  (2) A preexisting conditions provision in a group health benefit plan shall terminate its effect as follows:

Â Â Â Â Â  (a) For an enrollee not later than the first of the following dates:

Â Â Â Â Â  (A) Six months following the enrolleeÂs effective date of coverage; or

Â Â Â Â Â  (B) Twelve months following the start of any required group eligibility waiting period.

Â Â Â Â Â  (b) For a late enrollee, not later than 12 months following the late enrolleeÂs effective date of coverage.

Â Â Â Â Â  (3) In applying a preexisting conditions provision to an enrollee or late enrollee, except as provided in this subsection, all group benefit plans shall reduce the duration of the provision by an amount equal to the enrolleeÂs or late enrolleeÂs aggregate periods of creditable coverage if the most recent period of creditable coverage is ongoing or ended within 63 days of the enrollment date in the new group health benefit plan. The crediting of prior coverage in accordance with this subsection shall be applied without regard to the specific benefits covered during the prior period. This subsection does not preclude, within a group health benefit plan, application of:

Â Â Â Â Â  (a) An affiliation period that does not exceed two months for an enrollee or three months for a late enrollee; or

Â Â Â Â Â  (b) An exclusion period for specified covered services applicable to all individuals enrolling for the first time in the group health benefit plan.

Â Â Â Â Â  (4) Late enrollees may be excluded from coverage for up to 12 months or may be subjected to a preexisting conditions provision for up to 12 months. If both an exclusion from coverage period and a preexisting conditions provision are applicable to a late enrollee, the combined period shall not exceed 12 months.

Â Â Â Â Â  (5) All group health benefit plans shall contain special enrollment periods during which eligible employees and dependents may enroll for coverage, as provided in 42 U.S.C. 300gg as amended and in effect on July 1, 1997.

Â Â Â Â Â  (6) Each group health benefit plan shall be renewable with respect to all eligible enrollees at the option of the policyholder except:

Â Â Â Â Â  (a) For nonpayment of the required premiums by the policyholder.

Â Â Â Â Â  (b) For fraud or misrepresentation of the policyholder or, with respect to coverage of individual enrollees, the enrollees or their representatives.

Â Â Â Â Â  (c) When the number of enrollees covered under the plan is less than the number or percentage of enrollees required by participation requirements under the plan.

Â Â Â Â Â  (d) For noncompliance with the carrierÂs employer contribution requirements under the health benefit plan.

Â Â Â Â Â  (e) When the carrier discontinues offering or renewing, or offering and renewing, all of its group health benefit plans in this state or in a specified service area within this state. In order to discontinue plans under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice of the decision to the Director of the Department of Consumer and Business Services and to all policyholders covered by the plans;

Â Â Â Â Â  (B) May not cancel coverage under the plans for 180 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in the entire state or, except as provided in subparagraph (C) of this paragraph, in a specified service area;

Â Â Â Â Â  (C) May not cancel coverage under the plans for 90 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in a specified service area because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plans within the service area; and

Â Â Â Â Â  (D) Must discontinue offering or renewing, or offering and renewing, all health benefit plans issued by the carrier in the group market in this state or in the specified service area.

Â Â Â Â Â  (f) When the carrier discontinues offering and renewing a group health benefit plan in a specified service area within this state because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plan within the service area. In order to discontinue a plan under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice of the decision to the director and to all policyholders covered by the plan;

Â Â Â Â Â  (B) May not cancel coverage under the plan for 90 days after the date of the notice required under subparagraph (A) of this paragraph; and

Â Â Â Â Â  (C) Must offer in writing to each policyholder covered by the plan, all other group health benefit plans that the carrier offers in the specified service area. The carrier shall offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (g) When the carrier discontinues offering or renewing, or offering and renewing, a health benefit plan for all groups in this state or in a specified service area within this state, other than a plan discontinued under paragraph (f) of this subsection. With respect to plans that are being discontinued, the carrier must:

Â Â Â Â Â  (A) Offer in writing to each policyholder covered by the plan, one or more health benefit plans that the carrier offers in the specified service area.

Â Â Â Â Â  (B) Offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (C) Act uniformly without regard to the claims experience of the affected policyholders or the health status of any current or prospective enrollee.

Â Â Â Â Â  (h) When the director orders the carrier to discontinue coverage in accordance with procedures specified or approved by the director upon finding that the continuation of the coverage would:

Â Â Â Â Â  (A) Not be in the best interests of the enrollees; or

Â Â Â Â Â  (B) Impair the carrierÂs ability to meet contractual obligations.

Â Â Â Â Â  (i) When, in the case of a group health benefit plan that delivers covered services through a specified network of health care providers, there is no longer any enrollee who lives, resides or works in the service area of the provider network.

Â Â Â Â Â  (j) When, in the case of a health benefit plan that is offered in the group market only through one or more bona fide associations, the membership of an employer in the association ceases and the termination of coverage is not related to the health status of any enrollee.

Â Â Â Â Â  (k) For misuse of a provider network provision. As used in this paragraph, Âmisuse of a provider network provisionÂ means a disruptive, unruly or abusive action taken by an enrollee that threatens the physical health or well-being of health care staff and seriously impairs the ability of the carrier or its participating providers to provide services to an enrollee. An enrollee under this paragraph retains the rights of an enrollee under ORS 743.804.

Â Â Â Â Â  (L) A carrier may modify a group health benefit plan at the time of coverage renewal. The modification is not a discontinuation of the plan under paragraphs (e) and (g) of this subsection.

Â Â Â Â Â  (7) Notwithstanding any provision of subsection (6) of this section to the contrary, a group health benefit plan may be rescinded by a carrier for fraud, material misrepresentation or concealment by a policyholder and the coverage of an enrollee may be rescinded for fraud, material misrepresentation or concealment by the enrollee.

Â Â Â Â Â  (8) A carrier that continues to offer coverage in the group market in this state is not required to offer coverage in all of the carrierÂs group health benefit plans. If a carrier, however, elects to continue a plan that is closed to new policyholders instead of offering alternative coverage in its other group health benefit plans, the coverage for all existing policyholders in the closed plan is renewable in accordance with subsection (6) of this section.

Â Â Â Â Â  (9) This section applies only to group health benefit plans that are not small employer health benefit plans. [1995 c.603 Â§17; 1995 c.603 Â§40; 1997 c.716 Â§Â§12,13; 1999 c.987 Â§13; 2001 c.943 Â§13; 2003 c.748 Â§6]

Â Â Â Â Â  743.755 [1969 c.526 Â§1; renumbered 742.366 in 1989]

Â Â Â Â Â  743.756 [Formerly 747.180; renumbered 742.368 in 1989]

Â Â Â Â Â  743.757 Health benefit coverage for guaranteed association. (1) As used in this section, Âguaranteed associationÂ means an association that:

Â Â Â Â Â  (a) The Director of the Department of Consumer and Business Services has determined under ORS 743.524 meets the requirements described in ORS 743.522 (1)(b); and

Â Â Â Â Â  (b) Is a statewide nonprofit organization representing the interests of individuals licensed under ORS chapter 696.

Â Â Â Â Â  (2) A carrier may offer a health benefit plan to a guaranteed association if the plan provides health benefits covering 500 or more members or dependents of members of the association.

Â Â Â Â Â  (3) When a carrier offers coverage to a guaranteed association under subsection (2) of this section, the carrier shall offer coverage to all members of the association and all dependents of the members of the association without regard to the actual or expected health status of any member or any dependent of a member of the association.

Â Â Â Â Â  (4) A carrier offering a health benefit plan under subsection (2) of this section shall establish premium rates as follows:

Â Â Â Â Â  (a) For the initial 12-month period of coverage, the carrier shall submit to the director a certified statement that the premium rates charged to the guaranteed association are actuarially sound. The statement must be signed by an actuary certifying the accuracy of the rating methodology as established by the American Academy of Actuaries.

Â Â Â Â Â  (b) For any subsequent 12-month period of coverage, according to a rating methodology as established by the American Academy of Actuaries.

Â Â Â Â Â  (5) A member of a guaranteed association may apply for coverage offered by a carrier under subsection (2) of this section only:

Â Â Â Â Â  (a) If the member has been an active member of the association for no less than 30 days;

Â Â Â Â Â  (b) During an annual open enrollment period offered by the association; and

Â Â Â Â Â  (c) After meeting any additional eligibility requirements agreed upon by the association and the carrier.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, if a member or a dependent of a member of a guaranteed association terminates coverage under the health benefit plan, the member or dependent shall be excluded from coverage for 12 months from the date of termination of coverage. The member may enroll for coverage of the member or the dependent during an annual open enrollment period following the expiration of the exclusion period. [2005 c.571 Â§2]

Â Â Â Â Â  743.758 Implementation of Health Insurance Portability and Accountability Act of 1996; rules. The Department of Consumer and Business Services may adopt rules incorporating, implementing and administering the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and federal regulations that are issued in conjunction with the Act, to the extent that such federal law and regulations are not inconsistent with any provision of Oregon law. [1997 c.716 Â§21]

Â Â Â Â Â  743.759 [Formerly 747.190; renumbered 742.370 in 1989]

Â Â Â Â Â  743.760 Approval of portability plans; offering of plans by carriers; required provisions; actuarial certification. (1) As used in this section:

Â Â Â Â Â  (a) ÂCarrierÂ means an insurer authorized to issue a policy of health insurance in this state. ÂCarrierÂ does not include a multiple employer welfare arrangement.

Â Â Â Â Â  (b)(A) ÂEligible individualÂ means an individual who:

Â Â Â Â Â  (i) Has left coverage that was continuously in effect for a period of 180 days or more under one or more Oregon group health benefit plans, has applied for portability coverage not later than the 63rd day after termination of group coverage issued by an Oregon carrier and is an Oregon resident at the time of such application; or

Â Â Â Â Â  (ii) On or after January 1, 1998, meets the eligibility requirements of 42 U.S.C. 300gg-41, as amended and in effect on January 1, 1998, has applied for portability coverage not later than the 63rd day after termination of group coverage issued by an Oregon carrier and is an Oregon resident at the time of such application.

Â Â Â Â Â  (B) Except as provided in subsection (12) of this section, Âeligible individualÂ does not include an individual who remains eligible for the individualÂs prior group coverage or would remain eligible for prior group coverage in a plan under the federal Employee Retirement Income Security Act of 1974, as amended, were it not for action by the plan sponsor relating to the actual or expected health condition of the individual, or who is covered under another health benefit plan at the time that portability coverage would commence or is eligible for the federal Medicare program.

Â Â Â Â Â  (c) ÂPortability health benefit plansÂ and Âportability plansÂ mean health benefit plans for eligible individuals that are required to be offered by all carriers offering group health benefit plans and that have been approved by the Director of the Department of Consumer and Business Services in accordance with this section.

Â Â Â Â Â  (2)(a) In order to improve the availability and affordability of health benefit plans for individuals leaving coverage under group health benefit plans, the Health Insurance Reform Advisory Committee created under ORS 743.745 shall submit to the director two portability health benefit plans pursuant to ORS 743.745. One plan shall be in the form of insurance and the second plan shall be consistent with the type of coverage provided by health maintenance organizations. For each type of portability plan, the committee shall design and submit to the director:

Â Â Â Â Â  (A) A prevailing benefit plan, which shall reflect the benefit coverages that are prevalent in the group health insurance market; and

Â Â Â Â Â  (B) A low cost benefit plan, which shall emphasize affordability for eligible individuals.

Â Â Â Â Â  (b) Except as provided in ORS 743.730 to 743.773, no law requiring the coverage or the offer of coverage of a health care service or benefit shall apply to portability health benefit plans.

Â Â Â Â Â  (3) The director shall approve the portability health benefit plans if the director determines that the plans provide for appropriate accessibility and affordability of needed health care services and comply with all other provisions of this section.

Â Â Â Â Â  (4) After the directorÂs approval of the portability plans submitted by the committee under this section, each carrier offering group health benefit plans shall submit to the director the policy form or forms containing at least one low cost benefit and one prevailing benefit portability plan offered by the carrier that meets the required standards. Each policy form must be submitted as prescribed by the director and is subject to review and approval pursuant to ORS 742.003.

Â Â Â Â Â  (5) Within 180 days after approval by the director of the portability plans submitted by the committee, as a condition of transacting group health insurance in this state, each carrier offering group health benefit plans shall make available to eligible individuals the prevailing benefit and low cost benefit portability plans that have been submitted by the carrier and approved by the director under subsection (4) of this section.

Â Â Â Â Â  (6) A carrier offering group health benefit plans shall issue to an eligible individual who is leaving or has left group coverage provided by that carrier any portability plan offered by the carrier if the eligible individual applies for the plan within 63 days of termination of prior coverage and agrees to make the required premium payments and to satisfy the other provisions of the portability plan.

Â Â Â Â Â  (7) Premium rates for portability plans shall be subject to the following provisions:

Â Â Â Â Â  (a) Each carrier must file the geographic average rate for each of its portability health benefit plans for a rating period with the director on or before March 15 of each year.

Â Â Â Â Â  (b) The premium rates charged during the rating period for each portability health benefit plan shall not vary from the geographic average rate, except that the premium rate may be adjusted to reflect differences in benefit design, family composition and age. Adjustments for age shall comply with the following:

Â Â Â Â Â  (A) For each plan, the variation between the lowest premium rate and the highest premium rate shall not exceed 100 percent of the lowest premium rate.

Â Â Â Â Â  (B) Premium variations shall be determined by applying uniformly the carrierÂs schedule of age adjustments for portability plans as approved by the director.

Â Â Â Â Â  (c) Premium variations between the portability plans and the rest of the carrierÂs group plans must be based solely on objective differences in plan design or coverage and must not include differences based on the actual or expected health status of individuals who select portability health benefit plans. For purposes of determining the premium variations under this paragraph, a carrier may:

Â Â Â Â Â  (A) Pool all portability plans with all group health benefit plans; or

Â Â Â Â Â  (B) Pool all portability plans for eligible individuals leaving small employer group health benefit plan coverage with all plans offered to small employers and pool all portability plans for eligible individuals leaving other group health benefit plan coverage with all health benefit plans offered to such other groups.

Â Â Â Â Â  (d) A carrier may not increase the rates of a portability plan issued to an enrollee more than once in any 12-month period. Annual rate increases shall be effective on the anniversary date of the plan issued to the enrollee. The percentage increase in the premium rate charged to an enrollee for a new rating period may not exceed the average increase in the rest of the carrierÂs applicable group health benefit plans plus an adjustment for age.

Â Â Â Â Â  (8) No portability plans under this section may contain preexisting conditions provisions, exclusion periods, waiting periods or other similar limitations on coverage.

Â Â Â Â Â  (9) Portability health benefit plans shall be renewable with respect to all enrollees at the option of the enrollee, except:

Â Â Â Â Â  (a) For nonpayment of the required premiums by the policyholder;

Â Â Â Â Â  (b) For fraud or misrepresentation by the policyholder;

Â Â Â Â Â  (c) When the carrier elects to discontinue offering all of its group health benefit plans in accordance with ORS 743.737 and 743.754; or

Â Â Â Â Â  (d) When the director orders the carrier to discontinue coverage in accordance with procedures specified or approved by the director upon finding that the continuation of the coverage would:

Â Â Â Â Â  (A) Not be in the best interests of the enrollees; or

Â Â Â Â Â  (B) Impair the carrierÂs ability to meet its contractual obligations.

Â Â Â Â Â  (10)(a) Each carrier offering group health benefit plans shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices relating to its portability plans, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial practices and are in accordance with sound actuarial principles.

Â Â Â Â Â  (b) Each such carrier shall file with the director annually on or before March 15 an actuarial certification that the carrier is in compliance with this section and that its rating methods are actuarially sound. Each such certification shall be in a form and manner and shall contain such information as specified by the director. A copy of such certification shall be retained by the carrier at its principal place of business.

Â Â Â Â Â  (c) Each such carrier shall make the information and documentation described in paragraph (a) of this subsection available to the director upon request. Except in cases of violations of the Insurance Code, the information is proprietary and trade secret information and shall not be subject to disclosure by the director to persons outside the Department of Consumer and Business Services except as agreed to by the carrier or as ordered by a court of competent jurisdiction.

Â Â Â Â Â  (11) A carrier offering group health benefit plans shall not provide any financial or other incentive to any insurance producer that would encourage the insurance producer to market and sell portability plans of the carrier on the basis of an eligible individualÂs anticipated claims experience.

Â Â Â Â Â  (12) An individual who is eligible to obtain a portability plan in accordance with this section may obtain such a plan regardless of whether the eligible individual qualifies for a period of continuation coverage under federal law or under ORS 743.600 or 743.610. However, an individual who has elected such continuation coverage is not eligible to obtain a portability plan until the continuation coverage has been discontinued by the individual or has been exhausted. [1995 c.603 Â§18; 1997 c.716 Â§25; 1999 c.987 Â§14; 2003 c.364 Â§115]

Â Â Â Â Â  743.761 Satisfaction of requirements of ORS 743.760 by carrier offering individual health benefit plans. (1) A carrier approved pursuant to subsection (4) of this section that offers individual health benefit plans may satisfy the requirements of ORS 743.760 by issuing any individual health benefit plan offered by the carrier to any eligible individual as defined in ORS 743.760 who:

Â Â Â Â Â  (a) Is leaving or has left a group health benefit plan provided by that carrier;

Â Â Â Â Â  (b) Applies for the policy; and

Â Â Â Â Â  (c) Agrees to make the required premium payments and to satisfy the other provisions of the plan.

Â Â Â Â Â  (2) All health benefit plans issued pursuant to subsection (1) of this section shall:

Â Â Â Â Â  (a) Comply with ORS 743.767 and 743.769; and

Â Â Â Â Â  (b) Contain no preexisting conditions provisions, exclusion periods, waiting periods or other similar limitations on coverage.

Â Â Â Â Â  (3) A carrier offering plans pursuant to this section shall offer plans that meet the standards and requirements described in ORS 743.760 (2).

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services shall adopt standards for minimum participation in the individual market necessary for a carrier to offer policies under this section and shall develop a program for approval of carriers under this section. [1995 c.603 Â§19]

Â Â Â Â Â  743.762 [Formerly 747.082; 1989 c.634 Â§1; renumbered 742.372 in 1989]

Â Â Â Â Â  743.763 [1995 c.603 Â§20; 1997 c.716 Â§26; renumbered 735.616 in 1997]

Â Â Â Â Â  743.765 [Formerly 747.084; 1989 c.634 Â§2; renumbered 742.374 in 1989]

Â Â Â Â Â  743.766 Use of health statements in individual health benefit plans; exclusions or limitations on coverage; eligibility to apply for Oregon Medical Insurance Pool; renewal; discontinuation of coverage. (1) All carriers who offer individual health benefit plans and evaluate the health status of individuals for purposes of eligibility shall use the standard health statement established by the Health Insurance Reform Advisory Committee and may not use any other method to determine the health status of an individual. Nothing in this subsection shall prevent a carrier from using health information after enrollment for the purpose of providing services or arranging for the provision of services under a health benefit plan.

Â Â Â Â Â  (2)(a) If an individual is accepted for coverage under an individual health benefit plan, the carrier shall not impose exclusions or limitations on coverage greater than:

Â Â Â Â Â  (A) A preexisting conditions provision that complies with the following requirements:

Â Â Â Â Â  (i) The provision shall apply only to a condition for which medical advice, diagnosis, care or treatment was recommended or received during the six-month period immediately preceding the individualÂs effective date of coverage; and

Â Â Â Â Â  (ii) The provision shall terminate its effect no later than six months following the individualÂs effective date of coverage;

Â Â Â Â Â  (B) An individual coverage waiting period of 90 days; or

Â Â Â Â Â  (C) An exclusion period for specified covered services applicable to all individuals enrolling for the first time in the individual health benefit plan.

Â Â Â Â Â  (b) Pregnancy may constitute a preexisting condition for purposes of this section.

Â Â Â Â Â  (3) If the carrier elects to restrict coverage through the application of a preexisting conditions provision or an individual coverage waiting period provision, the carrier shall reduce the duration of the provision by an amount equal to the individualÂs aggregate periods of creditable coverage if the most recent period of creditable coverage is ongoing or ended within 63 days of the effective date of coverage in the new individual health benefit plan. The crediting of prior coverage in accordance with this subsection shall be applied without regard to the specific benefits covered during the prior period.

Â Â Â Â Â  (4) If an eligible prospective enrollee is rejected for coverage under an individual health benefit plan, the prospective enrollee shall be eligible to apply for coverage under the Oregon Medical Insurance Pool.

Â Â Â Â Â  (5) If a carrier accepts an individual for coverage under an individual health benefit plan, the carrier shall renew the policy except:

Â Â Â Â Â  (a) For nonpayment of the required premiums by the policyholder.

Â Â Â Â Â  (b) For fraud or misrepresentation by the policyholder.

Â Â Â Â Â  (c) When the carrier discontinues offering or renewing, or offering and renewing, all of its individual health benefit plans in this state or in a specified service area within this state. In order to discontinue the plans under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice of the decision to the Director of the Department of Consumer and Business Services and to all policyholders covered by the plans;

Â Â Â Â Â  (B) May not cancel coverage under the plans for 180 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in the entire state or, except as provided in subparagraph (C) of this paragraph, in a specified service area;

Â Â Â Â Â  (C) May not cancel coverage under the plans for 90 days after the date of the notice required under subparagraph (A) of this paragraph if coverage is discontinued in a specified service area because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plans within the service area; and

Â Â Â Â Â  (D) Must discontinue offering or renewing, or offering and renewing, all health benefit plans issued by the carrier in the individual market in this state or in the specified service area.

Â Â Â Â Â  (d) When the carrier discontinues offering and renewing an individual health benefit plan in a specified service area within this state because of an inability to reach an agreement with the health care providers or organization of health care providers to provide services under the plan within the service area. In order to discontinue a plan under this paragraph, the carrier:

Â Â Â Â Â  (A) Must give notice of the decision to the director and to all policyholders covered by the plan;

Â Â Â Â Â  (B) May not cancel coverage under the plan for 90 days after the date of the notice required under subparagraph (A) of this paragraph; and

Â Â Â Â Â  (C) Must offer in writing to each policyholder covered by the plan, all other individual health benefit plans that the carrier offers in the specified service area. The carrier shall offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (e) When the carrier discontinues offering or renewing, or offering and renewing, an individual health benefit plan for all individuals in this state or in a specified service area within this state, other than a plan discontinued under paragraph (d) of this subsection. With respect to plans that are being discontinued, the carrier must:

Â Â Â Â Â  (A) Offer in writing to each policyholder covered by the plan, one or more individual health benefit plans that the carrier offers in the specified service area.

Â Â Â Â Â  (B) Offer the plans at least 90 days prior to discontinuation.

Â Â Â Â Â  (C) Act uniformly without regard to the claims experience of the affected policyholders or the health status of any current or prospective enrollee.

Â Â Â Â Â  (f) When the director orders the carrier to discontinue coverage in accordance with procedures specified or approved by the director upon finding that the continuation of the coverage would:

Â Â Â Â Â  (A) Not be in the best interests of the enrollee; or

Â Â Â Â Â  (B) Impair the carrierÂs ability to meet its contractual obligations.

Â Â Â Â Â  (g) When, in the case of an individual health benefit plan that delivers covered services through a specified network of health care providers, the enrollee no longer lives, resides or works in the service area of the provider network and the termination of coverage is not related to the health status of any enrollee.

Â Â Â Â Â  (h) When, in the case of a health benefit plan that is offered in the individual market only through one or more bona fide associations, the membership of an individual in the association ceases and the termination of coverage is not related to the health status of any enrollee.

Â Â Â Â Â  (i) For misuse of a provider network provision. As used in this paragraph, Âmisuse of a provider network provisionÂ means a disruptive, unruly or abusive action taken by an enrollee that threatens the physical health or well-being of health care staff and seriously impairs the ability of the carrier or its participating providers to provide service to an enrollee. An enrollee under this paragraph retains the rights of an enrollee under ORS 743.804.

Â Â Â Â Â  (j) A carrier may modify an individual health benefit plan at the time of coverage renewal. The modification is not a discontinuation of the plan under paragraphs (c) and (e) of this subsection.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, a carrier may rescind an individual health benefit plan for fraud, material misrepresentation or concealment by an enrollee.

Â Â Â Â Â  (7) A carrier that withdraws from the market for individual health benefit plans must continue to renew its portability health benefit plans that have been approved pursuant to ORS 743.761.

Â Â Â Â Â  (8) A carrier that continues to offer coverage in the individual market in this state is not required to offer coverage in all of the carrierÂs individual health benefit plans. However, if a carrier elects to continue a plan that is closed to new individual policyholders instead of offering alternative coverage in its other individual health benefit plans, the coverage for all existing policyholders in the closed plan is renewable in accordance with subsection (5) of this section. [1995 c.603 Â§Â§22,41; 1997 c.716 Â§Â§15,16; 1999 c.987 Â§15; 2001 c.943 Â§14; 2003 c.748 Â§7]

Â Â Â Â Â  Note: Sections 2, 3 and 9, chapter 599, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 2. (1) Notwithstanding ORS 743.766 (2), if an individual is accepted for coverage under an individual health benefit plan, the carrier may impose a waiver of coverage for one or more preexisting conditions identified by the carrier at the time the individual is enrolled for the first time in the individual health benefit plan if the following requirements are met:

Â Â Â Â Â  (a) Each preexisting condition must be identified on an addendum to the individual health benefit plan and must include the appropriate disease code from the International Classification of Diseases, Ninth Revision, Clinical Modification, including the disease category and a written description of the condition;

Â Â Â Â Â  (b) Each addendum to the individual health benefit plan must be limited to the specific disease code identified in paragraph (a) of this subsection and may not be extended to include any other disease code or secondary condition that might be directly or indirectly related to the preexisting condition; and

Â Â Â Â Â  (c) Each addendum to the individual health benefit plan must be agreed to in writing by both parties before or on the effective date of coverage.

Â Â Â Â Â  (2) The carrier may not impose a waiver of coverage under subsection (1) of this section that is less than six months or greater than 24 months following the individualÂs effective date of coverage.

Â Â Â Â Â  (3) If an individual is accepted for coverage under an individual health benefit plan and the carrier imposes a waiver of coverage under subsection (1) of this section, the individual is eligible to apply for coverage under the Oregon Medical Insurance Pool. [2003 c.599 Â§2]

Â Â Â Â Â  Sec. 3. Each carrier offering individual health benefit plans or small employer health benefit plans shall submit to the Director of the Department of Consumer and Business Services any information requested by the director for the purpose of assessing the impact on the health insurance marketplace of section 2 of this 2003 Act and the amendments to ORS 743.737 and 746.600 by sections 4 and 5 of this 2003 Act. [2003 c.599 Â§3]

Â Â Â Â Â  Sec. 9. Sections 2 and 3 of this 2003 Act are repealed on January 2, 2008. [2003 c.599 Â§9]

Â Â Â Â Â  743.767 Premium rates for individual health benefit plans. Premium rates for individual health benefit plans shall be subject to the following provisions:

Â Â Â Â Â  (1) Each carrier must file the geographic average rate for its individual health benefit plans for a rating period with the Director of the Department of Consumer and Business Services on or before March 15 of each year.

Â Â Â Â Â  (2) The premium rates charged during a rating period for individual health benefit plans issued to individuals shall not vary from the individual geographic average rate, except that the premium rate may be adjusted to reflect differences in benefit design, family composition and age. For age adjustments to the individual plans, a carrier shall apply uniformly its schedule of age adjustments for individual health benefit plans as approved by the director.

Â Â Â Â Â  (3) A carrier may not increase the rates of an individual health benefit plan more than once in a 12-month period except as approved by the director. Annual rate increases shall be effective on the anniversary date of the individual health benefit planÂs issuance. The percentage increase in the premium rate charged for an individual health benefit plan for a new rating period may not exceed the sum of the following:

Â Â Â Â Â  (a) The percentage change in the carrierÂs geographic average rate for its individual health benefit plan measured from the first day of the prior rating period to the first day of the new period; and

Â Â Â Â Â  (b) Any adjustment attributable to changes in age and differences in benefit design and family composition.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, a carrier that imposes an individual coverage waiting period pursuant to ORS 743.766 may impose a monthly premium rate surcharge for a period not to exceed six months and in an amount not to exceed the percentage by which the rates for coverage under the Oregon Medical Insurance Pool exceed the rates established by the Oregon Medical Insurance Pool Board as applicable for individual risks under ORS 735.625. The surcharge shall be approved by the Director of the Department of Consumer and Business Services and, in combination with the waiting period, shall not exceed the actuarial value of a six-month preexisting conditions provision. [1995 c.603 Â§23; 1999 c.987 Â§16]

Â Â Â Â Â  743.768 [Formerly 747.086; 1983 c.338 Â§964; 1989 c.634 Â§3; renumbered 742.376 in 1989]

Â Â Â Â Â  743.769 Carrier marketing of individual health benefit plans; rules; duties of carrier regarding applications; effect of discontinuing offer of plans. (1) Each carrier shall actively market all individual health benefit plans sold by the carrier.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no carrier or insurance producer shall, directly or indirectly, discourage an individual from filing an application for coverage because of the health status, claims experience, occupation or geographic location of the individual.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply with respect to information provided by a carrier to an individual regarding the established geographic service area or a restricted network provision of a carrier.

Â Â Â Â Â  (4) Rejection by a carrier of an application for coverage shall be in writing and shall state the reason or reasons for the rejection.

Â Â Â Â Â  (5) The Director of the Department of Consumer and Business Services may establish by rule additional standards to provide for the fair marketing and broad availability of individual health benefit plans.

Â Â Â Â Â  (6) A carrier that elects to discontinue offering all of its individual health benefit plans under ORS 743.766 (5)(c) or to discontinue offering and renewing all such plans is prohibited from offering and renewing health benefit plans in the individual market in this state for a period of five years from the date of notice to the director pursuant to ORS 743.766 (5)(c) or, if such notice is not provided, from the date on which the director provides notice to the carrier that the director has determined that the carrier has effectively discontinued offering individual health benefit plans in this state. This subsection does not apply with respect to a health benefit plan discontinued in a specified service area by a carrier that covers services provided only by a particular organization of health care providers or only by health care providers who are under contract with the carrier.

Â Â Â Â Â  (7) If an individual is accepted for coverage under an individual health benefit plan, the carrier may limit the individual health benefit plans in which the individual may elect to enroll. If the individual is denied coverage under the initial plan elected by the individual, the individual is eligible to apply for coverage under the Oregon Medical Insurance Pool. [1995 c.603 Â§24; 1999 c.987 Â§17; 2003 c.364 Â§116; 2003 c.590 Â§1]

Â Â Â Â Â  Note: The amendments to 743.769 by section 3, chapter 590, Oregon Laws 2003, become operative January 2, 2008. See section 5, chapter 590, Oregon Laws 2003. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  743.769. (1) Each carrier shall actively market all individual health benefit plans sold by the carrier.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no carrier or insurance producer shall, directly or indirectly, discourage an individual from filing an application for coverage because of the health status, claims experience, occupation or geographic location of the individual.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply with respect to information provided by a carrier to an individual regarding the established geographic service area or a restricted network provision of a carrier.

Â Â Â Â Â  (4) Rejection by a carrier of an application for coverage shall be in writing and shall state the reason or reasons for the rejection.

Â Â Â Â Â  (5) The Director of the Department of Consumer and Business Services may establish by rule additional standards to provide for the fair marketing and broad availability of individual health benefit plans.

Â Â Â Â Â  (6) A carrier that elects to discontinue offering all of its individual health benefit plans under ORS 743.766 (5)(c) or to discontinue offering and renewing all such plans is prohibited from offering and renewing health benefit plans in the individual market in this state for a period of five years from the date of notice to the director pursuant to ORS 743.766 (5)(c) or, if such notice is not provided, from the date on which the director provides notice to the carrier that the director has determined that the carrier has effectively discontinued offering individual health benefit plans in this state. This subsection does not apply with respect to a health benefit plan discontinued in a specified service area by a carrier that covers services provided only by a particular organization of health care providers or only by health care providers who are under contract with the carrier.

Â Â Â Â Â  743.770 [Formerly 743.780; 1987 c.774 Â§60; renumbered 742.400 in 1989]

Â Â Â Â Â  743.771 [1987 c.774 Â§151; renumbered 742.405 in 1989]

Â Â Â Â Â  743.772 [Formerly 743.783; renumbered 742.031 in 1989]

Â Â Â Â Â  743.773 Rules for ORS 743.766 to 743.769. The Director of the Department of Consumer and Business Services shall adopt all rules necessary for the implementation and administration of ORS 743.766 to 743.769. [1995 c.603 Â§25]

Â Â Â Â Â  743.774 [Formerly 486.097; renumbered 806.190 in 1987]

Â Â Â Â Â  743.775 Submission of information by carriers offering individual health benefit plans. Each carrier that offers individual health benefit plans shall submit to the Director of the Department of Consumer and Business Services any information requested by the director for the purpose of assessing the impact of the amendments to ORS 743.769 and 746.600 by sections 1 and 2, chapter 590, Oregon Laws 2003. [2003 c.590 Â§8]

Â Â Â Â Â  743.776 [Formerly 486.541; renumbered 742.450 in 1989]

Â Â Â Â Â  743.778 [Formerly 486.546; renumbered 742.454 in 1989]

Â Â Â Â Â  743.779 [Formerly 486.551; 1989 c.700 Â§14; renumbered 742.456 in 1989]

Â Â Â Â Â  743.780 [1975 c.796 Â§10; 1977 c.448 Â§12; 1985 c.103 Â§14; 1985 c.323 Â§10; 1985 c.624 Â§17a; renumbered 743.770; renumbered 742.400 in 1989]

Â Â Â Â Â  743.781 [Formerly 486.556; 1989 c.700 Â§15; renumbered 742.458 in 1989]

Â Â Â Â Â  743.782 [Formerly 486.561; 1989 c.700 Â§16; renumbered 742.460 in 1989]

Â Â Â Â Â  743.783 [Formerly 736.320; renumbered 743.772; renumbered 742.031 in 1989]

Â Â Â Â Â  743.784 [Formerly 486.564; 1989 c.700 Â§17; renumbered 742.462 in 1989]

Â Â Â Â Â  743.785 [Formerly 486.566; renumbered 742.464 in 1989]

Â Â Â Â Â  743.786 [1967 c.482 Â§1; 1971 c.523 Â§11; 1979 c.842 Â§7; 1983 c.338 Â§965; renumbered 742.500 in 1989]

Â Â Â Â Â  743.787 Definitions for ORS 743.788. As used in ORS 743.788:

Â Â Â Â Â  (1) ÂCarrierÂ has the meaning given that term in ORS 743.730.

Â Â Â Â Â  (2) ÂEnrolleeÂ has the meaning given that term in ORS 743.730.

Â Â Â Â Â  (3) ÂHealth benefit planÂ has the meaning given that term in ORS 743.730. [2001 c.549 Â§2]

Â Â Â Â Â  743.788 Prescription drug identification card. (1) A carrier that provides coverage for prescription drugs provided on an outpatient basis and issues a card or other technology for claims processing, or an administrator of a health benefit plan including, but not limited to, a third party administrator for a self-insured plan, a pharmacy benefits manager and an administrator of a state administered plan, shall issue to an enrollee a prescription drug identification card or other technology that contains all information required for proper claims adjudication.

Â Â Â Â Â  (2) Upon renewal of a health benefit plan, a carrier or administrator shall issue a prescription drug identification card or other technology containing all current information required for proper claims adjudication.

Â Â Â Â Â  (3) A carrier or administrator of a health benefit plan is not required to issue a prescription drug identification card or other technology separate from another identification card or technology issued to an enrollee under the health benefit plan if the identification card or technology contains all of the information required for proper claims adjudication. [2001 c.549 Â§3]

Â Â Â Â Â  743.789 [1967 c.482 Â§2; 1975 c.390 Â§1; 1981 c.586 Â§1; 1983 c.338 Â§966; 1987 c.632 Â§1; renumbered 742.502 in 1989]

Â Â Â Â Â  743.790 Rules for prescription drug identification cards. The Director of the Department of Consumer and Business Services may adopt rules to implement ORS 743.788 and may consider any relevant standards developed by a standards development organization accredited by the American National Standards Institute that represents organizations interested in electronic standardization with the pharmacy services sector of the health care industry and the requirements of the Health Insurance Portability and Accountability Act of 1996, Public Law 104-191. [2001 c.549 Â§4]

(Additional Required Reimbursements)

Â Â Â Â Â  743.791 Coverage for physical examinations of the breast. (1) A health insurance policy that covers hospital, medical or surgical expenses, other than coverage limited to expenses from accidents or specific diseases, shall provide coverage for a complete and thorough physical examination of the breast, including but not limited to a clinical breast examination, performed by a health care provider to check for lumps and other changes for the purpose of early detection and prevention of breast cancer as follows:

Â Â Â Â Â  (a) Annually for women 18 years of age and older; and

Â Â Â Â Â  (b) At any time at the recommendation of the womanÂs health care provider.

Â Â Â Â Â  (2) An insurance policy must provide coverage of physical examinations of the breast as described in subsection (1) of this section regardless of whether a health care provider performs other preventative womenÂs health examinations or makes a referral for other preventative womenÂs health examinations at the same time the health care provider performs the breast examination.

Â Â Â Â Â  (3) This section applies to health care service contractors, as defined in ORS 750.005, and trusts carrying out a multiple employer welfare arrangement, as defined in ORS 750.301. [2005 c.482 Â§2]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  Note: 743.791 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 743 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.792 [1967 c.482 Â§3; 1977 c.600 Â§3; 1979 c.842 Â§8; 1983 c.338 Â§967; renumbered 742.504 in 1989]

Â Â Â Â Â  743.793 Conditions for coverage of prescription drugs dispensed at rural health clinics. (1) All health insurance policies that provide a prescription drug benefit, except those policies in which coverage is limited to expenses from accidents or specific diseases that are unrelated to the coverage required by this subsection, must include coverage for prescription drugs dispensed by a licensed practitioner at a rural health clinic for an urgent medical condition if there is not a pharmacy within 15 miles of the clinic or if the prescription is dispensed for a patient outside of the normal business hours of any pharmacy within 15 miles of the clinic.

Â Â Â Â Â  (2) The coverage required by subsection (1) of this section is subject to the terms and conditions of the prescription drug benefit provided under the policy.

Â Â Â Â Â  (3) As used in this section, Âurgent medical conditionÂ means a medical condition that arises suddenly, is not life-threatening and requires prompt treatment to avoid the development of more serious medical problems. [2003 c.91 Â§4]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.794 Coverage for certain prostate screening examinations. (1) An insurer offering a health insurance policy that covers hospital, medical or surgical expenses, other than coverage limited to expenses from accidents or specific diseases, shall provide coverage for prostate cancer screening examinations including a digital rectal examination and a prostate-specific antigen test:

Â Â Â Â Â  (a) For men who are 50 years of age or older biennially or as determined by the treating physician; and

Â Â Â Â Â  (b) For men younger than 50 years of age who are at high risk for prostate cancer as determined by the treating physician, including African-American men and men with a family medical history of prostate cancer.

Â Â Â Â Â  (2) Health care service contractors, as defined in ORS 750.005, and trusts carrying out a multiple employer welfare arrangement, as defined in ORS 750.301, are subject to subsection (1) of this section. [2005 c.477 Â§2]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.795 [1979 c.842 Â§10; renumbered 742.506 in 1989]

Â Â Â Â Â  743.796 [1987 c.742 Â§3; renumbered 742.508 in 1989]

Â Â Â Â Â  743.797 [1987 c.742 Â§2; renumbered 742.510 in 1989]

Â Â Â Â Â  743.798 Reimbursement for services of registered nurse first assistant. (1) An insurer offering a health insurance policy that provides coverage for hospital, medical or surgical expenses, other than coverage limited to expenses from accidents or specific diseases, shall provide payment or reimbursement for professional services performed by a registered nurse whose certification as a registered nurse first assistant has been recognized by the Oregon State Board of Nursing under ORS 678.366.

Â Â Â Â Â  (2) This section also applies to health care service contractors, as defined in ORS 750.005, and trusts carrying out multiple employer welfare arrangements, as defined in ORS 750.301. [2005 c.628 Â§2]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  743.799 Coverage for certain colorectal cancer screenings and laboratory tests. (1) An insurer offering a health insurance policy that covers hospital, medical or surgical expenses, other than coverage limited to expenses from accidents or specific diseases, shall provide coverage for the following colorectal cancer screening examinations and laboratory tests:

Â Â Â Â Â  (a) For an insured 50 years of age or older:

Â Â Â Â Â  (A) One fecal occult blood test per year plus one flexible sigmoidoscopy every five years;

Â Â Â Â Â  (B) One colonoscopy every 10 years; or

Â Â Â Â Â  (C) One double contrast barium enema every five years.

Â Â Â Â Â  (b) For an insured who is at high risk for colorectal cancer, colorectal cancer screening examinations and laboratory tests as recommended by the treating physician.

Â Â Â Â Â  (2) For the purposes of subsection (1)(b) of this section, an individual is at high risk for colorectal cancer if the individual has:

Â Â Â Â Â  (a) A family medical history of colorectal cancer;

Â Â Â Â Â  (b) A prior occurrence of cancer or precursor neoplastic polyps;

Â Â Â Â Â  (c) A prior occurrence of a chronic digestive disease condition such as inflammatory bowel disease, CrohnÂs disease or ulcerative colitis; or

Â Â Â Â Â  (d) Other predisposing factors.

Â Â Â Â Â  (3) Health care service contractors, as defined in ORS 750.005, and trusts carrying out a multiple employer welfare arrangement, as defined in ORS 750.301, are also subject to this section. [2005 c.765 Â§6]

Â Â Â Â Â  Note: See 743.700.

Â Â Â Â Â  Note: 743.799 was added to and made a part of the Insurance Code by legislative action but was not added to ORS chapter 743 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.800 [1971 c.523 Â§2; 1973 c.551 Â§1; 1975 c.784 Â§1; 1979 c.871 Â§45; 1981 c.414 Â§1; 1983 c.338 Â§968; 1987 c.588 Â§1; renumbered 742.520 in 1989]

MISCELLANEOUS

Â Â Â Â Â  743.801 Definitions for ORS 743.699, 743.801 to 743.839 and 743.854 to 743.868. As used in ORS 743.699, 743.801, 743.803, 743.804, 743.806, 743.807, 743.808, 743.811, 743.814, 743.817, 743.819, 743.821, 743.823, 743.827, 743.829, 743.831, 743.834, 743.837, 743.839, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863, 743.864, 743.866 and 743.868:

Â Â Â Â Â  (1) ÂEmergency medical conditionÂ means a medical condition that manifests itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson possessing an average knowledge of health and medicine would reasonably expect that failure to receive immediate medical attention would place the health of a person, or a fetus in the case of a pregnant woman, in serious jeopardy.

Â Â Â Â Â  (2) ÂEmergency medical screening examÂ means the medical history, examination, ancillary tests and medical determinations required to ascertain the nature and extent of an emergency medical condition.

Â Â Â Â Â  (3) ÂEmergency servicesÂ means those health care items and services furnished in an emergency department and all ancillary services routinely available to an emergency department to the extent they are required for the stabilization of a patient.

Â Â Â Â Â  (4) ÂEnrolleeÂ has the meaning given that term in ORS 743.730.

Â Â Â Â Â  (5) ÂGrievanceÂ means a written complaint submitted by or on behalf of an enrollee regarding the:

Â Â Â Â Â  (a) Availability, delivery or quality of health care services, including a complaint regarding an adverse determination made pursuant to utilization review;

Â Â Â Â Â  (b) Claims payment, handling or reimbursement for health care services; or

Â Â Â Â Â  (c) Matters pertaining to the contractual relationship between an enrollee and an insurer.

Â Â Â Â Â  (6) ÂHealth benefit planÂ has the meaning provided for that term in ORS 743.730.

Â Â Â Â Â  (7) ÂIndependent practice associationÂ means a corporation wholly owned by providers, or whose membership consists entirely of providers, formed for the sole purpose of contracting with insurers for the provision of health care services to enrollees, or with employers for the provision of health care services to employees, or with a group, as described in ORS 743.522, to provide health care services to group members.

Â Â Â Â Â  (8) ÂInsurerÂ has the meaning provided for that term in ORS 731.106. For purposes of ORS 743.699, 743.801, 743.803, 743.804, 743.806, 743.807, 743.808, 743.811, 743.814, 743.817, 743.819, 743.821, 743.823, 743.827, 743.829, 743.831, 743.834, 743.837, 743.839, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863, 743.864, 743.866, 743.868, 750.055 and 750.333, ÂinsurerÂ also includes a health care service contractor as defined in ORS 750.005.

Â Â Â Â Â  (9) ÂManaged health insuranceÂ means any health benefit plan that:

Â Â Â Â Â  (a) Requires an enrollee to use a specified network or networks of providers managed, owned, under contract with or employed by the insurer in order to receive benefits under the plan, except for emergency or other specified limited service; or

Â Â Â Â Â  (b) In addition to the requirements of paragraph (a) of this subsection, offers a point-of-service provision that allows an enrollee to use providers outside of the specified network or networks at the option of the enrollee and receive a reduced level of benefits.

Â Â Â Â Â  (10) ÂMedical services contractÂ means a contract between an insurer and an independent practice association, between an insurer and a provider, between an independent practice association and a provider or organization of providers, between medical or mental health clinics, and between a medical or mental health clinic and a provider to provide medical or mental health services. ÂMedical services contractÂ does not include a contract of employment or a contract creating legal entities and ownership thereof that are authorized under ORS chapter 58, 60 or 70, or other similar professional organizations permitted by statute.

Â Â Â Â Â  (11)(a) ÂPreferred provider organization insuranceÂ means any health benefit plan that:

Â Â Â Â Â  (A) Specifies a preferred network of providers managed, owned or under contract with or employed by an insurer;

Â Â Â Â Â  (B) Does not require an enrollee to use the preferred network of providers in order to receive benefits under the plan; and

Â Â Â Â Â  (C) Creates financial incentives for an enrollee to use the preferred network of providers by providing an increased level of benefits.

Â Â Â Â Â  (b) ÂPreferred provider organization insuranceÂ does not mean a health benefit plan that has as its sole financial incentive a hold harmless provision under which providers in the preferred network agree to accept as payment in full the maximum allowable amounts that are specified in the medical services contracts.

Â Â Â Â Â  (12) ÂPrior authorizationÂ means a determination by an insurer prior to provision of services that the insurer will provide reimbursement for the services. ÂPrior authorizationÂ does not include referral approval for evaluation and management services between providers.

Â Â Â Â Â  (13) ÂProviderÂ means a person licensed, certified or otherwise authorized or permitted by laws of this state to administer medical or mental health services in the ordinary course of business or practice of a profession.

Â Â Â Â Â  (14) ÂStabilizationÂ means that, within reasonable medical probability, no material deterioration of an emergency medical condition is likely to occur.

Â Â Â Â Â  (15) ÂUtilization reviewÂ means a set of formal techniques used by an insurer or delegated by the insurer designed to monitor the use of or evaluate the medical necessity, appropriateness, efficacy or efficiency of health care services, procedures or settings. [1995 c.672 Â§1; 1997 c.343 Â§18; 2001 c.266 Â§1; 2001 c.747 Â§5; 2003 c.87 Â§21; 2003 c.137 Â§Â§3,4; 2005 c.418 Â§2]

Â Â Â Â Â  743.802 [1987 c.588 Â§5; renumbered 742.522 in 1989]

Â Â Â Â Â  743.803 Medical services contract provisions; nonprovider party prohibitions; future contracts. (1) A medical services contract may not require the provider, as an element of the contract or as a condition of compensation for services, to agree:

Â Â Â Â Â  (a) In the event of alleged improper medical treatment of a patient, to indemnify the other party to the medical services contract for any damages, awards or liabilities including but not limited to judgments, settlements, attorney fees, court costs and any associated charges incurred for any reason other than the negligence or intentional act of the provider or the providerÂs employees;

Â Â Â Â Â  (b) To charge the other party to the medical services contract a rate for services rendered pursuant to the medical services contract that is no greater than the lowest rate that the provider charges for the same service to any other person;

Â Â Â Â Â  (c) To deny care to a patient because of a determination made pursuant to the medical services contract that the care is not covered or is experimental, or to deny referral of a patient to another provider for the provision of such care, if the patient is informed that the patient will be responsible for the payment of such noncovered, experimental or referral care and the patient nonetheless desires to obtain such care or referral; or

Â Â Â Â Â  (d) Upon the providerÂs withdrawal from or termination or nonrenewal of the medical services contract, not to treat or solicit a patient even at that patientÂs request and expense.

Â Â Â Â Â  (2) A medical services contract shall:

Â Â Â Â Â  (a) Grant to the provider adequate notice and hearing procedures, or such other procedures as are fair to the provider under the circumstances, prior to termination or nonrenewal of the medical services contract when such termination or nonrenewal is based upon issues relating to the quality of patient care rendered by the provider.

Â Â Â Â Â  (b) Set forth generally the criteria used by the other party to the medical services contract for the termination or nonrenewal of the medical services contract.

Â Â Â Â Â  (c) Entitle the provider to an annual accounting accurately summarizing the financial transactions between the parties to the medical services contract for that year.

Â Â Â Â Â  (d) Allow the provider to withdraw from the care of a patient when, in the professional judgment of the provider, it is in the best interest of the patient to do so.

Â Â Â Â Â  (e) Provide that a doctor of medicine or osteopathy licensed under ORS chapter 677 shall be retained by the other party to the medical services contract and shall be responsible for all final medical and mental health decisions relating to coverage or payment made pursuant to the medical services contract.

Â Â Â Â Â  (f) Provide that a physician who is practicing in conformity with ORS 677.095 may advocate a decision, policy or practice without being subject to termination or penalty for the sole reason of such advocacy.

Â Â Â Â Â  (g)(A) Entitle the party to the medical services contract who is being reimbursed for the provision of health care services on a basis that includes financial risk withholds, or the partyÂs representative, to a full accounting of health benefits claims data and related financial information on no less than a quarterly basis by the party to a medical service contract who has made reimbursement, as follows:

Â Â Â Â Â  (i) The data shall include all pertinent information relating to the health care services provided, including related provider and patient information, reimbursements made and amounts withheld under the financial risk withhold provisions of the medical services contract for the period of time under reconciliation and settlement between the parties.

Â Â Â Â Â  (ii) Any reconciliation and settlement undertaken pursuant to a medical services contract shall be based directly and exclusively upon data provided to the party who is being reimbursed for the provision of health care services.

Â Â Â Â Â  (iii) All data, including supplemental information or documentation, necessary to finalize the reconciliation and settlement provisions of a medical services contract relating to financial risk withholds shall be provided to the party who is being reimbursed for the provision of health care services no later than 30 days prior to finalizing the reconciliation and settlement.

Â Â Â Â Â  (B) Nothing in this paragraph shall be construed to prevent parties to a medical services contract from mutually agreeing to alternative reconciliation and settlement policies and procedures.

Â Â Â Â Â  (h) Provide that when continuity of care is required to be provided under a health benefit plan by ORS 743.854, the insurer and the individual provider shall provide continuity of care to enrollees as provided in ORS 743.854.

Â Â Â Â Â  (3) The other party to a medical services contract shall not:

Â Â Â Â Â  (a) Refer to other documents or instruments in a contract unless the nonprovider party agrees to make available to the provider for review a copy of the documents or instruments within 72 hours of request; or

Â Â Â Â Â  (b) Provide as an element of a contract with a third party relating to the provision of medical services to a patient of the provider that the providerÂs patient may not sue or otherwise recover from the nonprovider party, or must hold the nonprovider party harmless for, any and all expenses, damages, awards or liabilities that arise from the management decisions, utilization review provisions or other policies or determinations of the nonprovider party that have an impact on the providerÂs treatment decisions and actions with regard to the patient.

Â Â Â Â Â  (4) An insurer, independent practice association, medical or mental health clinic or other party to a medical services contract shall provide the criteria for selection of parties to future medical services contracts upon the request of current or prospective parties. [1995 c.672 Â§2; 1997 c.343 Â§19; 1997 c.759 Â§4; 1999 c.271 Â§1; 2001 c.266 Â§4]

Â Â Â Â Â  Note: 743.803, 743.806 and 743.811 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 743. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  743.804 Requirements for insurer offering health benefit plan. All insurers offering a health benefit plan in this state shall:

Â Â Â Â Â  (1) Have a written policy that recognizes the rights of enrollees:

Â Â Â Â Â  (a) To voice grievances about the organization or health care provided;

Â Â Â Â Â  (b) To be provided with information about the organization, its services and the providers providing care;

Â Â Â Â Â  (c) To participate in decision making regarding their health care; and

Â Â Â Â Â  (d) To be treated with respect and recognition of their dignity and need for privacy.

Â Â Â Â Â  (2) Provide a summary of policies on enrolleesÂ rights and responsibilities to all participating providers upon request and to all enrollees either directly or, in the case of group coverage, to the employer or other policyholder for distribution to enrollees.

Â Â Â Â Â  (3) Have a timely and organized system for resolving grievances and appeals. The system shall include:

Â Â Â Â Â  (a) A systematic method for recording all grievances and appeals, including the nature of the grievances, and significant actions taken;

Â Â Â Â Â  (b) Written procedures explaining the grievance and appeal process, including a procedure to assist enrollees in filing written grievances;

Â Â Â Â Â  (c) Written decisions in plain language justifying grievance determinations, including appropriate references to relevant policies, procedures and contract terms;

Â Â Â Â Â  (d) Standards for timeliness in responding to grievances or appeals that accommodate the clinical urgency of the situation;

Â Â Â Â Â  (e) Notice in all written decisions prepared pursuant to this subsection that the enrollee may file a complaint with the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (f) An appeal process for grievances that includes at least the following:

Â Â Â Â Â  (A) Three levels of review, the second of which shall be by persons not previously involved in the dispute and the third of which shall provide external review pursuant to an external review program meeting the requirements of ORS 743.857, 743.859 and 743.861;

Â Â Â Â Â  (B) Opportunity for enrollees and any representatives of the enrollees to appear before a review panel at either the first or second level of review. Representatives may include health care providers or any other persons chosen by the enrollee. The enrollee and insurer shall each provide advance notification of the number of representatives who will appear before the panel and the relationship of the representatives to the enrollee or insurer; and

Â Â Â Â Â  (C) Written decisions in plain language justifying appeal determinations, including specific references to relevant provisions of the health benefit plan and related written corporate practices.

Â Â Â Â Â  (4) If the insurer has a prescription drug formulary, have:

Â Â Â Â Â  (a) A written procedure by which a provider with authority to prescribe drugs and medications may prescribe drugs and medications not included in the formulary. The procedure shall include the circumstances when a drug or medication not included in the formulary will be considered a covered benefit; and

Â Â Â Â Â  (b) A written procedure to provide full disclosure to enrollees of any cost sharing or other requirements to obtain drugs and medications not included in the formulary.

Â Â Â Â Â  (5) Furnish to all enrollees either directly or, in the case of a group policy, to the employer or other policyholder for distribution to enrollees written general information informing enrollees about services provided, access to services, charges and scheduling applicable to each enrolleeÂs coverage, including:

Â Â Â Â Â  (a) Benefits and services included and how to obtain them, including any restrictions that apply to services obtained outside the insurerÂs network or outside the insurerÂs service area, and the availability of continuity of care as required by ORS 743.854;

Â Â Â Â Â  (b) Provisions for referrals, if any, for specialty care, behavioral health services and hospital services and how enrollees may obtain the care or services;

Â Â Â Â Â  (c) Provisions for after-hours and emergency care and how enrollees may obtain that care, including the insurerÂs policy, if any, on when enrollees should directly access emergency care and use 9-1-1 services;

Â Â Â Â Â  (d) Charges to enrollees, if applicable, including any policy on cost sharing for which the enrollee is responsible;

Â Â Â Â Â  (e) Procedures for notifying enrollees of:

Â Â Â Â Â  (A) A change in or termination of any benefit;

Â Â Â Â Â  (B) If applicable, termination of a primary care delivery office or site; and

Â Â Â Â Â  (C) If applicable, assistance available to enrollees affected by the termination of a primary care delivery office or site in selecting a new primary care delivery office or site;

Â Â Â Â Â  (f) Procedures for appealing decisions adversely affecting the enrolleeÂs benefits or enrollment status;

Â Â Â Â Â  (g) Procedures, if any, for changing providers;

Â Â Â Â Â  (h) Procedures for voicing grievances, including the option of obtaining external review under the insurerÂs program established pursuant to ORS 743.857, 743.859 and 743.861;

Â Â Â Â Â  (i) A description of the procedures, if any, by which enrollees and their representatives may participate in the development of the insurerÂs corporate policies and practices;

Â Â Â Â Â  (j) Summary information on how the insurer makes decisions regarding coverage and payment for treatment or services, including a general description of any prior authorization and utilization review requirements that affect coverage or payment;

Â Â Â Â Â  (k) A summary of criteria used to determine if a service or drug is considered experimental or investigational;

Â Â Â Â Â  (L) Information about provider, clinic and hospital networks, if any, including a list of network providers and information about how the enrollee may obtain current information about the availability of individual providers, the hours the providers are available and a description of any limitations on the ability of enrollees to select primary and specialty care providers;

Â Â Â Â Â  (m) A general disclosure of any risk-sharing arrangements the insurer has with physicians and other providers;

Â Â Â Â Â  (n) A summary of the insurerÂs procedures for protecting the confidentiality of medical records and other enrollee information;

Â Â Â Â Â  (o) A description of any assistance provided to non-English-speaking enrollees;

Â Â Â Â Â  (p) A summary of the insurerÂs policies, if any, on drug prescriptions, including any drug formularies, cost sharing differentials or other restrictions that affect coverage of drug prescriptions;

Â Â Â Â Â  (q) Notice of the enrolleeÂs right to file a complaint or seek other assistance from the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (r) Notice of the information that is available upon request pursuant to subsection (6) of this section and information that is available from the Department of Consumer and Business Services pursuant to ORS 743.804, 743.807, 743.814 and 743.817.

Â Â Â Â Â  (6) Provide the following information upon the request of an enrollee or prospective enrollee:

Â Â Â Â Â  (a) Rules related to the insurerÂs drug formulary, if any, including information on whether a particular drug is included or excluded from the formulary;

Â Â Â Â Â  (b) Provisions for referrals, if any, for specialty care, behavioral health services and hospital services and how enrollees may obtain the care or services;

Â Â Â Â Â  (c) A copy of the insurerÂs annual report on grievances and appeals as submitted to the department under subsection (9) of this section;

Â Â Â Â Â  (d) A description of the insurerÂs risk-sharing arrangements with physicians and other providers consistent with risk-sharing information required by the federal Health Care Financing Administration pursuant to 42 C.F.R. 417.124 (3)(b) as in effect on June 18, 1997;

Â Â Â Â Â  (e) A description of the insurerÂs efforts, if any, to monitor and improve the quality of health services;

Â Â Â Â Â  (f) Information about any insurer procedures for credentialing network providers and how to obtain the names, qualifications and titles of the providers responsible for an enrolleeÂs care; and

Â Â Â Â Â  (g) A description of the insurerÂs external review program established pursuant to ORS 743.857, 743.859 and 743.861.

Â Â Â Â Â  (7) Except as otherwise provided in this subsection, provide to enrollees, upon request, a written summary of information that the insurer may consider in its utilization review of a particular condition or disease to the extent the insurer maintains such criteria. Nothing in this section shall require an insurer to advise an enrollee how the insurer would cover or treat that particular enrolleeÂs disease or condition. Utilization review criteria that is proprietary shall be subject to verbal disclosure only.

Â Â Â Â Â  (8) Provide the following information to an enrollee when the enrollee has filed a grievance:

Â Â Â Â Â  (a) Detailed information on the insurerÂs grievance and appeal procedures and how to use them;

Â Â Â Â Â  (b) Information on how to access the complaint line of the Department of Consumer and Business Services; and

Â Â Â Â Â  (c) Information explaining how an enrollee applies for external review of the insurerÂs actions under the external review program established by the insurer pursuant to ORS 743.857.

Â Â Â Â Â  (9) Provide annual summaries to the Department of Consumer and Business Services of the insurerÂs aggregate data regarding grievances, appeals and applications for external review in a format prescribed by the department to ensure consistent reporting on the number, nature and disposition of grievances, appeals and applications for external review.

Â Â Â Â Â  (10) Ensure that the confidentiality of specified patient information and records is protected, and to that end:

Â Â Â Â Â  (a) Adopt and implement written confidentiality policies and procedures;

Â Â Â Â Â  (b) State the insurerÂs expectations about the confidentiality of enrollee information and records in medical service contracts; and

Â Â Â Â Â  (c) Afford enrollees the opportunity to approve or deny the release of identifiable medical personal information by the insurer, except as otherwise permitted or required by law.

Â Â Â Â Â  (11) Notify an enrollee of the enrolleeÂs rights under the health benefit plan at the time that the insurer notifies the enrollee of an adverse decision. The notification shall include:

Â Â Â Â Â  (a) Notice of the right of the enrollee to apply for internal and external review of the adverse decision;

Â Â Â Â Â  (b) A statement whether a decision by an independent review organization is binding on the insurer and enrollee;

Â Â Â Â Â  (c) A statement that if the decision is not binding on the insurer and if the insurer does not comply with the decision, the enrollee may sue the insurer as provided in ORS 743.864; and

Â Â Â Â Â  (d) Information on filing a complaint with the Director of the Department of Consumer and Business Services. [1997 c.343 Â§3; 2001 c.266 Â§15; 2003 c.87 Â§22]

Â Â Â Â Â  743.805 [1971 c.523 Â§3; 1973 c.551 Â§2; 1975 c.784 Â§2; 1981 c.414 Â§2; 1987 c.588 Â§2; 1989 c.775 Â§1; renumbered 742.524 in 1989]

Â Â Â Â Â  743.806 Utilization review requirements for medical services contracts to which insurer not party. All utilization review performed pursuant to a medical services contract to which an insurer is not a party shall comply with the following:

Â Â Â Â Â  (1) The criteria used in the review process and the method of development of the criteria shall be made available for review to a party to such medical services contract upon request.

Â Â Â Â Â  (2) A doctor of medicine or osteopathy licensed under ORS chapter 677 shall be responsible for all final recommendations regarding the necessity or appropriateness of services or the site at which the services are provided and shall consult as appropriate with medical and mental health specialists in making such recommendations.

Â Â Â Â Â  (3) Any patient or provider who has had a request for treatment or payment for services denied as not medically necessary or as experimental shall be provided an opportunity for a timely appeal before an appropriate medical consultant or peer review committee.

Â Â Â Â Â  (4) A provider request for prior authorization of nonemergency service must be answered within two business days, and qualified health care personnel must be available for same-day telephone responses to inquiries concerning certification of continued length of stay. [1995 c.672 Â§6; 1997 c.343 Â§20]

Â Â Â Â Â  Note: See note under 743.803.

Â Â Â Â Â  743.807 Utilization review requirements for insurers offering health benefit plan. (1) All insurers offering a health benefit plan in this state that provide utilization review or have utilization review provided on their behalf shall file an annual summary with the Department of Consumer and Business Services that describes all utilization review policies, including delegated utilization review functions, and documents the insurerÂs procedures for monitoring of utilization review activities.

Â Â Â Â Â  (2) All utilization review activities conducted pursuant to subsection (1) of this section shall comply with the following:

Â Â Â Â Â  (a) The criteria used in the utilization review process and the method of development of the criteria shall be made available for review to contracting providers upon request.

Â Â Â Â Â  (b) A doctor of medicine or osteopathy licensed under ORS chapter 677 shall be responsible for all final recommendations regarding the necessity or appropriateness of services or the site at which the services are provided and shall consult as appropriate with medical and mental health specialists in making such recommendations.

Â Â Â Â Â  (c) Any patient or provider who has had a request for treatment or payment for services denied as not medically necessary or as experimental shall be provided an opportunity for a timely appeal before an appropriate medical consultant or peer review committee.

Â Â Â Â Â  (d) A provider request for prior authorization of nonemergency service must be answered within two business days, and qualified health care personnel must be available for same-day telephone responses to inquiries concerning certification of continued length of stay. [1997 c.343 Â§4]

Â Â Â Â Â  743.808 Requirements for insurers that require designation of participating primary care physician; exceptions. (1) All insurers offering a health benefit plan in this state that requires an enrollee to designate a participating primary care physician shall:

Â Â Â Â Â  (a) Permit the enrollee to change participating primary care physicians at will, except that the enrollee may be restricted to making changes no more frequently than two times in any 12-month period and may be limited to designating only those participating primary care physicians accepting new patients.

Â Â Â Â Â  (b) Have available for employer purchasers of group health plans a point-of-service benefit plan providing for payment for the services of a provider on a fee-for-service or discounted fee-for-service basis with reasonable access to a broad array of licensed providers in the insurerÂs geographic service area. Any higher premium for the point-of-service benefit plan may not exceed true actuarial cost, including administrative costs, to the insurer.

Â Â Â Â Â  (2) A health maintenance organization that is exempt from federal income tax under Internal Revenue Code section 501(c)(3) or (4) shall not be required to offer a point-of-service benefit plan as required by subsection (1)(b) of this section if offering such a plan could result in loss of federal tax-exempt status. Until such time as the federal government establishes guidelines for health maintenance organizations exempt from federal income tax that offer point-of-service benefit plans, such a health maintenance organization shall not be required to offer a point-of-service benefit plan if:

Â Â Â Â Â  (a) Enrollment in Internal Revenue Code section 501(m) coverages exceeds five percent of its business; or

Â Â Â Â Â  (b) Revenue from Internal Revenue Code section 501(m) coverages exceeds five percent of its revenue.

Â Â Â Â Â  (3) A health maintenance organization that is federally qualified under 42 U.S.C. 300e et seq. shall not be required to offer a point-of-service benefit plan in a manner or to an extent that is inconsistent with federal law and regulation. [1995 c.672 Â§4; 1997 c.343 Â§1; 1999 c.987 Â§19]

Â Â Â Â Â  743.809 [1995 c.672 Â§5; repealed by 2003 c.87 Â§26]

Â Â Â Â Â  743.810 [1971 c.523 Â§4; 1973 c.551 Â§4; 1975 c.784 Â§3; renumbered 742.526 in 1989]

Â Â Â Â Â  743.811 Applicability. The provisions of ORS 743.801, 743.803, 743.806 and 743.808 do not apply to medical services contracts for services to be provided under ORS chapter 656. [1995 c.672 Â§7a; 2001 c.104 Â§290; 2003 c.87 Â§23]

Â Â Â Â Â  Note: See note under 743.803.

Â Â Â Â Â  743.812 [1987 c.588 Â§4; renumbered 742.528 in 1989]

Â Â Â Â Â  743.813 [1995 c.669 Â§2; renumbered 743.845 in 1997]

Â Â Â Â Â  743.814 Requirements for insurers offering managed health insurance; quality assessment; rules. All insurers offering managed health insurance in this state shall:

Â Â Â Â Â  (1) Have a quality assessment program that enables the insurer to evaluate, maintain and improve the quality of health services provided to enrollees. The program shall include data gathering that allows the plan to measure progress on specific quality improvement goals chosen by the insurer.

Â Â Â Â Â  (2) File an annual summary with the Department of Consumer and Business Services that describes quality assessment activities, including any activities related to credentialing of providers, and reports any progress on the insurerÂs quality improvement goals.

Â Â Â Â Â  (3) File annually with the department the following information:

Â Â Â Â Â  (a) Results of all publicly available federal Centers for Medicare and Medicaid Services reports and accreditation surveys by national accreditation organizations.

Â Â Â Â Â  (b) The insurerÂs health promotion and disease prevention activities, if any, including a summary of screening and preventive health care activities covered by the insurer. In addition to the summary required in this paragraph, the consortium established pursuant to ORS 743.831 shall develop recommendations for, and the department shall adopt rules requiring, reporting of an insurerÂs health promotion and disease prevention activities related to:

Â Â Â Â Â  (A) Two specific preventive measures;

Â Â Â Â Â  (B) One specific chronic condition; and

Â Â Â Â Â  (C) One specific acute condition. [1997 c.343 Â§5; 2003 c.14 Â§450]

Â Â Â Â Â  743.815 [1971 c.523 Â§5; 1973 c.551 Â§3; 1975 c.784 Â§4; 1981 c.414 Â§3; renumbered 742.530 in 1989]

Â Â Â Â Â  743.816 [1995 c.506 Â§2; renumbered 743.847 in 1997]

Â Â Â Â Â  743.817 Requirements for insurers offering managed health or preferred provider organization insurance; rules; opportunity to participate. An insurer offering managed health insurance or preferred provider organization insurance in this state shall:

Â Â Â Â Â  (1) File an annual summary with the Department of Consumer and Business Services that reports on the scope and adequacy of the insurerÂs network and the insurerÂs ongoing monitoring to ensure that all covered services are reasonably accessible to enrollees. The Director of the Department of Consumer and Business Services shall adopt rules establishing uniform indicators that insurers offering managed health insurance or preferred provider organization insurance must use for reporting under this subsection, including but not limited to reporting on the scope and adequacy of networks. For the purpose of developing the rules, the director shall consult with an advisory committee appointed by the director. The advisory committee must include representatives of persons likely to be affected by the rules, including consumers, purchasers of health insurance and insurers that offer managed health insurance or preferred provider organization insurance.

Â Â Â Â Â  (2) Establish a means to provide to the insurerÂs managed care plan or preferred provider organization insurance enrollees, purchasers and providers a meaningful opportunity to participate in the development and implementation of insurer policy and operation through:

Â Â Â Â Â  (a) The establishment of advisory panels;

Â Â Â Â Â  (b) Consultation with advisory panels on major policy decisions; or

Â Â Â Â Â  (c) Other means including but not limited to:

Â Â Â Â Â  (A) Governing board meetings or special meetings at which enrollees, purchasers and providers are invited to express opinions; and

Â Â Â Â Â  (B) Enrollee councils that are given a reasonable opportunity to meet with the governing board or its designee. [1997 c.343 Â§6; 2001 c.266 Â§6]

Â Â Â Â Â  743.819 Rules for certain reporting requirements. The Department of Consumer and Business Services shall develop by rule reporting requirements as necessary for the consistent and efficient implementation of ORS 743.804, 743.807, 743.814 and 743.817. In order to minimize duplicative reporting requirements, the department shall accept copies of reports prepared for national accreditation organizations as sufficient to meet the reporting requirements developed pursuant to this section to the extent that the reports include the information required by the department pursuant to this section. [1997 c.343 Â§11]

Â Â Â Â Â  743.820 [1971 c.523 Â§6; 1975 c.784 Â§5; 1981 c.414 Â§4; renumbered 742.532 in 1989]

Â Â Â Â Â  743.821 Required managed health insurance contract provision; enrollee liability. All insurers offering managed health insurance in this state shall include in contracts with providers a provision requiring that in the event the insurer fails to pay for health care services covered by the health benefit plan, the provider shall not bill or otherwise attempt to collect from enrollees for amounts owed by insurers, and enrollees shall not be liable to the provider for any sums owed by the insurer. Nothing in this section shall be construed to in any manner limit the applicability of ORS 750.095 (2). [1997 c.343 Â§7]

Â Â Â Â Â  743.823 Enforcement of NewbornsÂ and MothersÂ Health Protection Act of 1996. The Department of Consumer and Business Services shall enforce insurer compliance with the federal NewbornsÂ and MothersÂ Health Protection Act of 1996. [1997 c.343 Â§8]

Â Â Â Â Â  743.825 [1971 c.523 Â§7; 1975 c.784 Â§6; 1987 c.569 Â§4; 1987 c.632 Â§2; renumbered 742.534 in 1989]

Â Â Â Â Â  743.827 Health Care Consumer Protection Advisory Committee. The Director of the Department of Consumer and Business Services shall appoint a Health Care Consumer Protection Advisory Committee with fair representation of health care consumers, providers and insurers. The committee shall advise the director regarding the implementation of ORS 743.699, 743.801, 743.803, 743.804, 743.806, 743.807, 743.808, 743.811, 743.814, 743.817, 743.819, 743.821, 743.823, 743.827, 743.829, 743.831, 743.834, 743.837 and 743.839 and other issues related to health care consumer protection. [1997 c.343 Â§10; 2003 c.87 Â§24; 2003 c.137 Â§5; 2005 c.418 Â§3]

Â Â Â Â Â  743.828 [1975 c.784 Â§8; renumbered 742.536 in 1989]

Â Â Â Â Â  743.829 Decisions regarding health care facility length of stay, level of care and follow-up care. (1) All clinical decisions regarding length of stay in a health care facility as defined in ORS 442.015, transfer between levels of care and follow-up care shall be the decision of the treating provider in consultation with the patient, as appropriate.

Â Â Â Â Â  (2) An insurer may not terminate or restrict the practice privileges of any provider solely on the basis of one or more decisions made pursuant to subsection (1) of this section. [1997 c.343 Â§12]

Â Â Â Â Â  743.830 [1971 c.523 Â§8; 1975 c.784 Â§9; renumbered 742.538 in 1989]

Â Â Â Â Â  743.831 Consortium established; managed health care performance. (1) The Administrator of the Office for Oregon Health Policy and Research shall establish a consortium of interested parties that shall:

Â Â Â Â Â  (a) Develop, on a voluntary basis, standardized, quantitative performance measurements of managed health insurance organizations for use by health care consumers, purchasers and providers to continuously assess the quality of clinical and service-related aspects of health care arranged for or provided by managed health insurance organizations;

Â Â Â Â Â  (b) Encourage managed health insurance organizations to collect, on a voluntary basis, the performance measurements specified in paragraph (a) of this subsection and share that information with the consortium;

Â Â Â Â Â  (c) Develop, test, refine and produce one or more managed health care performance scorecards to provide consumers and purchasers with accurate, reliable and timely comparisons of managed health insurance organizations with respect to:

Â Â Â Â Â  (A) Organizational characteristics;

Â Â Â Â Â  (B) Clinical quality measurements;

Â Â Â Â Â  (C) Service-related quality measurements; and

Â Â Â Â Â  (D) Member and patient satisfaction; and

Â Â Â Â Â  (d) Carry out the activities specified in this subsection with the objective of:

Â Â Â Â Â  (A) Utilizing, to the greatest extent feasible and desirable, nationally developed quality assessment tools; and

Â Â Â Â Â  (B) Minimizing duplicative quality assessment activities and associated administrative costs.

Â Â Â Â Â  (2) The consortium established pursuant to subsection (1) of this section shall be comprised of representatives of:

Â Â Â Â Â  (a) Health care consumers;

Â Â Â Â Â  (b) Private-sector and public-sector health care purchasers;

Â Â Â Â Â  (c) Managed health insurance organizations;

Â Â Â Â Â  (d) Health care providers, including but not limited to physicians, nurses and hospitals;

Â Â Â Â Â  (e) State agencies, including but not limited to the Department of Consumer and Business Services and the Department of Human Services;

Â Â Â Â Â  (f) Oregon institutions of higher education with relevant professional expertise; and

Â Â Â Â Â  (g) Other groups or organizations as determined to be appropriate by the administrator to ensure broad representation of interests and expertise.

Â Â Â Â Â  (3) The Office for Oregon Health Policy and Research shall:

Â Â Â Â Â  (a) Provide staffing for the consortium; and

Â Â Â Â Â  (b) Seek public and private funds to assist in the work of the consortium. [1997 c.343 Â§13]

Â Â Â Â Â  743.833 [1975 c.784 Â§12; renumbered 742.540 in 1989]

Â Â Â Â Â  743.834 Insurer prohibited practices; patient communication, referral. No insurer may terminate or otherwise financially penalize a provider for:

Â Â Â Â Â  (1) Providing information to or communicating with a patient in a manner that is not slanderous, defamatory or intentionally inaccurate concerning:

Â Â Â Â Â  (a) Any aspect of the patientÂs medical condition;

Â Â Â Â Â  (b) Any proposed treatment or treatment alternatives, whether covered by the insurerÂs health benefit plan or not; or

Â Â Â Â Â  (c) The providerÂs general financial arrangement with the insurer.

Â Â Â Â Â  (2)(a) Referring a patient to another provider, whether or not that provider is under contract with the insurer. If a provider refers a patient to another provider, the referring provider shall:

Â Â Â Â Â  (A) Comply with the insurerÂs written policies and procedures with respect to any such referrals; and

Â Â Â Â Â  (B) Inform the patient that the referral services may not be covered by the insurer.

Â Â Â Â Â  (b) Allocation of costs for referral services shall be a matter of contract between the provider and the insurer. Allocation of costs to the provider by contract shall not be considered a penalty under this section. [1997 c.343 Â§15]

Â Â Â Â Â  743.835 [1971 c.523 Â§9; 1975 c.784 Â§10; 1987 c.632 Â§3; renumbered 742.542 in 1989]

Â Â Â Â Â  743.837 Prior authorization requirements. Except in the case of misrepresentation, prior authorization determinations shall be subject to the following requirements:

Â Â Â Â Â  (1) Prior authorization determinations relating to benefit coverage and medical necessity shall be binding on the insurer if obtained no more than 30 days prior to the date the service is provided.

Â Â Â Â Â  (2) Prior authorization determinations relating to enrollee eligibility shall be binding on the insurer if obtained no more than five business days prior to the date the service is provided. [1997 c.343 Â§16]

Â Â Â Â Â  743.839 Disclosure of information. Nothing in ORS 743.699, 743.804, 743.807 and 743.814 to 743.839 shall be construed to require disclosure of information that is otherwise privileged or confidential under any other provision of law. [1997 c.343 Â§17; 2003 c.137 Â§6; 2005 c.418 Â§4]

Â Â Â Â Â  743.840 [1985 c.527 Â§2; renumbered 742.466 in 1989]

Â Â Â Â Â  743.842 Emergency eye care services without referral from primary care provider. (1) As used in this section:

Â Â Â Â Â  (a) ÂEye care practitionerÂ means an optometrist or ophthalmologist licensed by the State of Oregon.

Â Â Â Â Â  (b) ÂEye care servicesÂ means health care services related to the care of the eye and related structures as specified by a health benefit plan.

Â Â Â Â Â  (c) ÂHealth benefit planÂ has the meaning provided for that term in ORS 743.730.

Â Â Â Â Â  (2) Any insurer that offers a health benefit plan that provides coverage of eye care services shall allow any enrollee to receive covered eye care services on an emergency basis without first receiving a referral or prior authorization from a primary care provider. However, an insurer may require the enrollee to receive a referral or prior authorization from a primary care provider for any subsequent surgical procedures. Nothing in this subsection shall be construed to require that covered eye care services rendered by an eye care practitioner on an emergency basis be furnished in a hospital or similar medical facility.

Â Â Â Â Â  (3) An insurer described in subsection (2) of this section may not:

Â Â Â Â Â  (a) Impose a deductible or coinsurance for eye care services that is greater than the deductible or coinsurance imposed for other medical services under the health benefit plan.

Â Â Â Â Â  (b) Require an eye care practitioner to hold hospital privileges as a condition of participation as a provider in the health benefit plan.

Â Â Â Â Â  (4) Nothing in this section:

Â Â Â Â Â  (a) Requires an insurer to provide coverage or reimbursement of eye care services;

Â Â Â Â Â  (b) Requires an insurer to provide coverage or reimbursement of refractive surgery, ophthalmic materials, lenses, eyeglasses or other appurtenances; or

Â Â Â Â Â  (c) Prevents an enrollee from receiving eye care or other covered services from the enrolleeÂs primary care provider in accordance with the terms of the enrolleeÂs health benefit plan.

Â Â Â Â Â  (5) This section is exempt from ORS 743.700. [1999 c.749 Â§2]

Â Â Â Â Â  743.845 Designation of womenÂs health care provider as primary care provider; direct access to womenÂs health care provider. (1) For purposes of this section:

Â Â Â Â Â  (a) ÂPregnancy careÂ means the care necessary to support a healthy pregnancy and care related to labor and delivery.

Â Â Â Â Â  (b) ÂWomenÂs health care providerÂ means an obstetrician or gynecologist, physician assistant specializing in womenÂs health, advanced registered nurse practitioner specialist in womenÂs health or certified nurse midwife, practicing within the applicable lawful scope of practice.

Â Â Â Â Â  (2) Every health insurance policy that covers hospital, medical or surgical expenses and requires an enrollee to designate a participating primary care provider shall permit a female enrollee to designate a womenÂs health care provider as the enrolleeÂs primary care provider if:

Â Â Â Â Â  (a) The womenÂs health care provider meets the standards established by the insurer in collaboration with interested parties, including but not limited to the Oregon section of the American College of Obstetricians and Gynecologists; and

Â Â Â Â Â  (b) The womenÂs health care provider requests that the insurer make the provider available for designation as a primary care provider.

Â Â Â Â Â  (3) If a female enrollee has designated a primary care provider who is not a womenÂs health care provider, an insurance policy as described in subsection (2) of this section shall permit the enrollee to have direct access to a womenÂs health care provider for the following services:

Â Â Â Â Â  (a) At least one annual preventative womenÂs health examination;

Â Â Â Â Â  (b) Medically necessary follow-up visits resulting from a preventative womenÂs health examination. A health plan may require the womenÂs health care provider to notify and consult with the enrolleeÂs primary care provider; and

Â Â Â Â Â  (c) Pregnancy care.

Â Â Â Â Â  (4) The standards established by the insurer under subsection (2) of this section shall not prohibit an insurer from establishing the maximum number of participating primary care providers and participating womenÂs health care providers necessary to serve a defined population or geographic service area. [Formerly 743.813; 1999 c.607 Â§1; 2001 c.104 Â§291]

Â Â Â Â Â  743.847 Medicaid not considered in coverage eligibility determination; state acquires right of individual to payment; prohibited ground for denial of enrollment of child; insurer duties. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂHealth insurerÂ or ÂinsurerÂ means the issuer of any individual, franchise, group or blanket health policy or certificate or of any stop-loss or excess insurance issued in relation to a plan of a self-insured employer.

Â Â Â Â Â  (b) ÂMedicaidÂ means medical assistance provided under 42 U.S.C. 1396a (section 1902 of the Social Security Act).

Â Â Â Â Â  (2) A health insurer is prohibited from considering the availability or eligibility for medical assistance in this or any other state under Medicaid, when considering eligibility for coverage or making payments under its group or individual plan for eligible enrollees, subscribers, policyholders or certificate holders.

Â Â Â Â Â  (3) To the extent that payment for covered expenses has been made under the state Medicaid program for health care items or services furnished to an individual, in any case when a third party has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by any other party for those health care items or services.

Â Â Â Â Â  (4) An insurer shall not deny enrollment of a child under the group or individual health plan of the childÂs parent on the ground that:

Â Â Â Â Â  (a) The child was born out of wedlock;

Â Â Â Â Â  (b) The child is not claimed as a dependent on the parentÂs federal tax return; or

Â Â Â Â Â  (c) The child does not reside with the childÂs parent or in the insurerÂs service area.

Â Â Â Â Â  (5) When a child has group or individual health coverage through an insurer of a noncustodial parent, the insurer shall:

Â Â Â Â Â  (a) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

Â Â Â Â Â  (b) Permit the custodial parent or the provider, with the custodial parentÂs approval, to submit claims for covered services without the approval of the noncustodial parent; and

Â Â Â Â Â  (c) Make payments on claims submitted in accordance with subsection (6) of this section directly to the custodial parent, the provider or the state Medicaid agency.

Â Â Â Â Â  (6) When a parent is required by a court or administrative order to provide health coverage for a child, and the parent is eligible for family health coverage, the insurer shall:

Â Â Â Â Â  (a) Permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

Â Â Â Â Â  (b) If the parent is enrolled but fails to make application to obtain coverage for the child, enroll the child under family coverage upon application of the childÂs other parent, the state agency administering the Medicaid program or the state agency administering 42 U.S.C. 651 to 669, the child support enforcement program; and

Â Â Â Â Â  (c) Not disenroll or eliminate coverage of the child unless the insurer is provided satisfactory written evidence that:

Â Â Â Â Â  (A) The court or administrative order is no longer in effect; or

Â Â Â Â Â  (B) The child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of disenrollment.

Â Â Â Â Â  (7) An insurer may not impose requirements on a state agency that has been assigned the rights of an individual eligible for medical assistance under Medicaid and covered for health benefits from the insurer if the requirements are different from requirements applicable to an agent or assignee of any other individual so covered.

Â Â Â Â Â  (8) The provisions of ORS 743.700 do not apply to this section. [Formerly 743.816]

Â Â Â Â Â  743.850 [1981 c.752 Â§1; 1983 c.817 Â§1; 1987 c.505 Â§1; renumbered 743.610 in 1989]

Â Â Â Â Â  743.851 [1987 c.505 Â§3; renumbered 743.600 in 1989]

Â Â Â Â Â  743.852 [1987 c.505 Â§Â§3a,4; 1989 c.784 Â§22; renumbered 743.601 in 1989]

Â Â Â Â Â  743.853 [1987 c.505 Â§5; renumbered 743.602 in 1989]

RIGHTS OF ENROLLEES

Â Â Â Â Â  743.854 Continuity of care. (1) As used in this section, Âcontinuity of careÂ means the feature of a health benefit plan under which an enrollee who is receiving care from an individual provider is entitled to continue with care with the individual provider for a limited period of time after the medical services contract terminates.

Â Â Â Â Â  (2) An insurer offering managed health insurance or preferred provider organization insurance in this state shall provide continuity of care to an enrollee under a health benefit plan if:

Â Â Â Â Â  (a) A medical services contract or other contract for an individual providerÂs services is terminated;

Â Â Â Â Â  (b) The provider no longer participates in the provider network; and

Â Â Â Â Â  (c) The insurer does not cover services when services are provided to enrollees by the individual provider or covers services at a benefit level below the benefit level specified in the plan for out-of-network providers.

Â Â Â Â Â  (3) In order to obtain continuity of care, an enrollee must request continuity of care from the insurer.

Â Â Â Â Â  (4) An enrollee of a health benefit plan is entitled to continuity of care when the following conditions are met:

Â Â Â Â Â  (a) The enrollee is undergoing an active course of treatment that is medically necessary and, by agreement of the individual provider and the enrollee, it is desirable to maintain continuity of care; and

Â Â Â Â Â  (b) The contractual relationship between the individual provider and the insurer described in subsection (2) of this section with respect to the plan covering the enrollee has ended, except as provided in subsection (5) of this section.

Â Â Â Â Â  (5) A health benefit plan is not required to provide continuity of care when the contractual relationship between the individual provider and the insurer described in subsection (2) of this section ends under one of the following circumstances:

Â Â Â Â Â  (a) The contractual relationship between the individual provider and the insurer has ended because the individual provider:

Â Â Â Â Â  (A) Has retired;

Â Â Â Â Â  (B) Has died;

Â Â Â Â Â  (C) No longer holds an active license;

Â Â Â Â Â  (D) Has relocated out of the service area;

Â Â Â Â Â  (E) Has gone on sabbatical; or

Â Â Â Â Â  (F) Is prevented from continuing to care for patients because of other circumstances; or

Â Â Â Â Â  (b) The contractual relationship has terminated in accordance with provisions of the medical services contract relating to quality of care and all contractual appeal rights of the individual provider have been exhausted.

Â Â Â Â Â  (6) A health benefit plan is not required to provide continuity of care if the enrollee leaves a health benefit plan or if the policyholder discontinues the plan in which the enrollee is enrolled.

Â Â Â Â Â  (7) Except as provided for pregnancy in subsection (8) of this section, an enrollee who is entitled to continuity of care shall receive the care until the earlier of the following dates:

Â Â Â Â Â  (a) The day following the date on which the active course of treatment entitling the enrollee to continuity of care is completed; or

Â Â Â Â Â  (b) The 120th day after the date of notification by the insurer to the enrollee of the termination of the contractual relationship with the individual provider, as required by subsection (9) of this section.

Â Â Â Â Â  (8) An enrollee who is undergoing care for a pregnancy and who becomes entitled to continuity of care after commencement of the second trimester of the pregnancy shall receive the care until the later of the following dates:

Â Â Â Â Â  (a) The 45th day after the birth; or

Â Â Â Â Â  (b) As long as the enrollee continues under an active course of treatment, but not later than the 120th day after the date of notification by the insurer to the enrollee of the termination of the contractual relationship with the individual provider as required by subsection (9) of this section.

Â Â Â Â Â  (9) An insurer shall give written notice of the termination of the contractual relationship between the insurer and the individual provider and of the right to obtain continuity of care to those enrollees that the insurer knows or reasonably should know are under the care of the individual provider. The notice may be given prior to the date on which the termination of the contractual relationship with the individual provider takes effect only if the insurer gives notice in a good faith belief that the termination will take effect as stated in the notice. In any event, the notice shall be given to those enrollees not later than the 10th day after the date on which the termination of the contractual relationship with the individual provider takes effect. If the insurer first learns the identity of an affected enrollee after the date of termination of the contractual relationship with the individual provider or after the date on which the insurer gave notice to the other affected enrollees, then the insurer shall give a notice of termination to the affected enrollee not later than the 10th day after learning that enrolleeÂs identity.

Â Â Â Â Â  (10) For the purpose of notifying an enrollee under subsection (7)(b) or (8)(b) of this section:

Â Â Â Â Â  (a) The date of notification by the insurer is the earlier of the date on which the enrollee receives the notice or the date on which the insurer receives or approves the request for continuity of care.

Â Â Â Â Â  (b) If an individual provider belongs to a provider group, the provider group may deliver the notice if the insurer agrees that the provider group may do so and if the notice clearly provides the information that the plan is required to provide to the enrollee under subsection (9) of this section.

Â Â Â Â Â  (11) A health benefit plan may condition continuity of care upon the requirement that the individual provider adhere to the medical services contract between the provider and the insurer and accept the contractual reimbursement rate applicable at the time of contract termination or, if the contractual reimbursement rate was not based on a fee for service, a rate equivalent to the contractual rate. [2001 c.266 Â§3]

Â Â Â Â Â  743.855 [1981 c.752 Â§2; renumbered 743.611 in 1989]

Â Â Â Â Â  743.856 Referrals to specialists. (1) If an insurer offers a health benefit plan that requires, as a condition of coverage for specialty care services, a referral by a physician who is authorized under the plan or under the medical services contract between the physician and the insurer to refer an enrollee to specialty care services, the insurer must include the requirements of this section in the plan. The requirements apply only to benefits for which the member is contractually eligible under the plan. The requirements are as follows:

Â Â Â Â Â  (a) The plan must establish and implement a procedure for standing referrals, so that an enrollee is not required to obtain approval from the authorized physician for each appointment with a specialist after the initial appointment.

Â Â Â Â Â  (b) The plan must allow a standing referral for an enrollee if the authorized physician determines that the enrollee needs continuing care from a specialist.

Â Â Â Â Â  (c) The plan must allow an enrollee to request and obtain a second medical opinion or consultation from a second physician who is a network provider and who is authorized to make decisions regarding the need for a referral to a specialist. If the plan does not have a network provider available to give a second medical opinion or consultation, the plan must allow the enrollee to obtain the opinion or consultation from a similarly qualified physician who is not a network provider. The plan may not impose a charge for the second medical opinion or consultation that is greater than the cost that the enrollee would otherwise pay for an initial medical opinion or consultation from the second physician.

Â Â Â Â Â  (2) A specialist to whom an enrollee is referred must make regular reports to the authorized physician under subsection (1) of this section in accordance with best practices for coordinated care as established by the insurer. [2001 c.266 Â§5]

Â Â Â Â Â  743.857 External review. (1) An insurer offering health benefit plans in this state shall have an external review program that meets the requirements of this section and ORS 743.859 and 743.861. Each insurer shall provide the external review through an independent review organization that is under contract with the Director of the Department of Consumer and Business Services to provide external review. Each health benefit plan must allow an enrollee, by applying to the insurer, to obtain review by an independent review organization of a dispute relating to an adverse decision by the insurer on one or more of the following:

Â Â Â Â Â  (a) Whether a course or plan of treatment is medically necessary.

Â Â Â Â Â  (b) Whether a course or plan of treatment is experimental or investigational.

Â Â Â Â Â  (c) Whether a course or plan of treatment that an enrollee is undergoing is an active course of treatment for purposes of continuity of care under ORS 743.854.

Â Â Â Â Â  (2) An insurer shall incur all costs of its external review program. The insurer may not establish or charge a fee payable by enrollees for conducting external review.

Â Â Â Â Â  (3) When an enrollee applies for external review, the insurer shall request the director to appoint an independent review organization. When an independent review organization is appointed, the insurer shall forward all medical records and other relevant materials to the independent review organization and shall produce additional information as requested by the independent review organization to the extent that the information is reasonably available to the insurer. The insurer shall furnish all such records, materials and information in a timely manner in order to enable a timely decision by the independent review organization. The director may establish timelines for the purpose of this subsection.

Â Â Â Â Â  (4) An insurer shall expedite an enrolleeÂs case if a provider with an established clinical relationship to the enrollee certifies in writing and provides supporting documentation that the ordinary time period for external review would seriously jeopardize the life or health of the enrollee or the enrolleeÂs ability to regain maximum function. [2001 c.266 Â§8]

Â Â Â Â Â  743.858 Director to contract with independent review organizations to provide external review; rules. (1) The Director of the Department of Consumer and Business Services shall contract with independent review organizations as provided in this section for the purpose of providing external review under ORS 743.857. The director may have contracts with no more than five independent review organizations at any one time. Contracts shall be let with independent review organizations on a biennial basis. A contract may be renewed if both parties agree.

Â Â Â Â Â  (2) The director shall seek public comment when the director proposes to enter into a contract with an independent review organization or proposes to renew or not renew a contract.

Â Â Â Â Â  (3) When evaluating proposals to contract with independent review organizations, the director shall consider factors that include but are not limited to relative expertise, professionalism, quality of compliance with the rules established under subsection (4) of this section, cost and record of past performance.

Â Â Â Â Â  (4) The director shall adopt rules governing independent review organizations, their composition and their conduct. The rules shall include but need not be limited to:

Â Â Â Â Â  (a) Professional qualifications of health care providers, physicians or contract specialists making external review determinations;

Â Â Â Â Â  (b) Criteria requiring independent review organizations to demonstrate protections against bias and conflicts of interest;

Â Â Â Â Â  (c) Procedures for conducting external reviews;

Â Â Â Â Â  (d) Procedures for complaint investigations;

Â Â Â Â Â  (e) Procedures for ensuring the confidentiality of medical records transmitted to the independent review organizations for use in external reviews;

Â Â Â Â Â  (f) Fairness of procedures used by independent review organizations;

Â Â Â Â Â  (g) Fees for external reviews;

Â Â Â Â Â  (h) Timelines for decision making and notice to the parties; and

Â Â Â Â Â  (i) Quality assurance mechanisms to ensure timeliness and quality of review.

Â Â Â Â Â  (5) The director shall develop procedures for assigning cases filed by enrollees to independent review organizations under contract with the director. The cases shall be assigned on a random basis. The procedures shall allow an insurer only one opportunity to reject the assignment of an independent review organization to a particular case. [2001 c.266 Â§9]

Â Â Â Â Â  743.859 Inclusion of statements regarding external review in health benefit plans. (1) An insurer of a health benefit plan shall include in the plan the following statements, in boldfaced type or otherwise emphasized:

Â Â Â Â Â  (a) A statement of the right of enrollees to apply for external review by an independent review organization; and

Â Â Â Â Â  (b) A statement of whether the insurer agrees to be bound by decisions of independent review organizations.

Â Â Â Â Â  (2) If an insurer states in the health benefit plan as provided in subsection (1) of this section that the insurer is not bound by the decisions of independent review organizations, the plan and the written information provided by the plan must prominently disclose that:

Â Â Â Â Â  (a) The insurer is not bound by the decisions of independent review organizations;

Â Â Â Â Â  (b) The insurer may follow nonetheless a decision by an independent review organization; and

Â Â Â Â Â  (c) If the insurer does not follow a decision of an independent review organization, the enrollee has the right to sue the insurer.

Â Â Â Â Â  (3) If an insurer states in the health benefit plan as provided in subsection (1) of this section that the insurer is bound by the decisions of independent review organizations, the plan must prominently disclose that fact. The plan must also state that the insurer agrees to act in accordance with the decision of the independent review organization notwithstanding the definition of medical necessity in the plan. [2001 c.266 Â§10]

Â Â Â Â Â  743.860 [1981 c.752 Â§3; renumbered 743.613 in 1989]

Â Â Â Â Â  743.861 Enrollee application for external review. (1) An enrollee shall apply in writing for external review of an adverse decision by the insurer of a health benefit plan not later than the 180th day after receipt of the insurerÂs final written decision following its internal review through its grievance and appeal process under ORS 743.804. An enrollee is eligible for external review only if the enrollee has satisfied the following requirements:

Â Â Â Â Â  (a) The enrollee must have signed a waiver granting the independent review organization access to the medical records of the enrollee.

Â Â Â Â Â  (b) The enrollee must have exhausted the planÂs internal grievance procedures established pursuant to ORS 743.804. The insurer may waive the requirement of compliance with the internal grievance procedures and have a dispute referred directly to external review upon the enrolleeÂs consent.

Â Â Â Â Â  (2) An enrollee who applies for external review of an adverse decision shall provide complete and accurate information to the independent review organization in a timely manner. [2001 c.266 Â§11]

Â Â Â Â Â  743.862 Duties of independent review organizations. (1) An independent review organization shall perform the following duties when appointed under ORS 743.857 to review a dispute under a health benefit plan between an insurer and an enrollee:

Â Â Â Â Â  (a) Decide whether the dispute is covered by the conditions established in ORS 743.857 for external review and notify the enrollee and insurer in writing of the decision. If the decision is against the enrollee, the independent review organization shall notify the enrollee of the right to file a complaint with or seek other assistance from the Director of the Department of Consumer and Business Services and the availability of other assistance as specified by the director.

Â Â Â Â Â  (b) Appoint a reviewer or reviewers as determined appropriate by the independent review organization.

Â Â Â Â Â  (c) Notify the enrollee of information that the enrollee is required to provide and any additional information the enrollee may provide, and when the information must be submitted.

Â Â Â Â Â  (d) Notify the insurer of additional information the independent review organization requires and when the information must be submitted.

Â Â Â Â Â  (e) Decide the dispute relating to the adverse decision of the insurer under ORS 743.857 (1) and issue the decision in writing.

Â Â Â Â Â  (2) A decision by an independent review organization shall be based on expert medical judgment after consideration of the enrolleeÂs medical record, the recommendations of each of the enrolleeÂs providers, relevant medical, scientific and cost-effectiveness evidence and standards of medical practice in the United States. An independent review organization must make its decision in accordance with the coverage described in the health benefit plan, except that the independent review organization may override the insurerÂs standards for medically necessary or experimental or investigational treatment if the independent review organization determines that the standards of the insurer are unreasonable or are inconsistent with sound medical practice.

Â Â Â Â Â  (3) When review is expedited, the independent review organization shall issue a decision not later than the third day after the date on which the enrollee applies to the insurer for an expedited review.

Â Â Â Â Â  (4) When a review is not expedited, the independent review organization shall issue a decision not later than the 30th day after the enrollee applies to the insurer for a review.

Â Â Â Â Â  (5) An independent review organization shall file synopses of its decisions with the director according to the format and other requirements established by the director. The synopses shall exclude information that is confidential, that is otherwise exempt from disclosure under ORS 192.501 and 192.502 or that may otherwise allow identification of an enrollee. The director shall make the synopses public. [2001 c.266 Â§12]

Â Â Â Â Â  743.863 Civil penalty for failure to comply by insurer that agreed to be bound by decision. (1) If an insurer has agreed under the provisions of a health benefit plan to be bound by the decision of an independent review organization and the insurer fails to comply with such a decision, the Director of the Department of Consumer and Business Services shall impose on the insurer a civil penalty of not less than $100,000 and not more than $1 million.

Â Â Â Â Â  (2) A decision of an independent review organization is admissible in any legal proceeding involving the insurer or the enrollee and involving the disputed issues subject to external review.

Â Â Â Â Â  (3) The sanctions under subsection (1) of this section and the remedies under subsection (2) of this section are in addition to and not in lieu of other sanctions, rights and remedies provided by law or contract. [2001 c.266 Â§13]

Â Â Â Â Â  743.864 Private right of action. (1) An enrollee who is the subject of a decision of an independent review organization has a private right of action against the insurer for damages arising from an adverse decision by the insurer that is subject to external review if:

Â Â Â Â Â  (a) The insurer states in the health benefit plan in which the enrollee is enrolled that the insurer is not bound by the decisions of an independent review organization; and

Â Â Â Â Â  (b) The insurer fails to comply with the decision.

Â Â Â Â Â  (2) The Legislative Assembly intends that there is no private right of action under subsection (1) of this section if a court finds either subsection (1)(a) or (b) of this section to be unconstitutional or otherwise void. [2001 c.266 Â§14]

Â Â Â Â Â  743.865 [1981 c.752 Â§4; renumbered 743.614 in 1989]

PAYMENT OF CLAIMS

Â Â Â Â Â  743.866 Payment or denial of health benefit plan claims; rules. (1) Except as provided in this subsection, when a claim under a health benefit plan is submitted to an insurer by a provider on behalf of an enrollee, the insurer shall pay a clean claim or deny the claim not later than 30 days after the date on which the insurer receives the claim. If an insurer requires additional information before payment of a claim, not later than 30 days after the date on which the insurer receives the claim, the insurer shall notify the enrollee and the provider in writing and give the enrollee and the provider an explanation of the additional information needed to process the claim. The insurer shall pay a clean claim or deny the claim not later than 30 days after the date on which the insurer receives the additional information.

Â Â Â Â Â  (2) A contract between an insurer and a provider may not include a provision governing payment of claims that limits the rights and remedies available to a provider under this section and ORS 743.868 or has the effect of relieving either party of their obligations under this section and ORS 743.868.

Â Â Â Â Â  (3) An insurer shall establish a method of communicating to providers the procedures and information necessary to complete claim forms. The procedures and information must be reasonably accessible to providers.

Â Â Â Â Â  (4) This section does not create an assignment of payment to a provider.

Â Â Â Â Â  (5) Each insurer shall report to the Director of the Department of Consumer and Business Services annually on its compliance under this section according to requirements established by the director.

Â Â Â Â Â  (6) The director shall adopt by rule a definition of Âclean claimÂ and shall consider the definition of Âclean claimÂ used by the federal Department of Health and Human Services for the payment of Medicare claims. [2001 c.747 Â§2]

Â Â Â Â Â  743.868 Interest on unpaid claims. (1) An insurer that fails to pay a claim to a provider within the timelines established in ORS 743.866 shall pay simple interest of 12 percent per annum on the unpaid amount of the claim that is due and owing, accruing from the date after the payment was due until the claim is paid. Interest on any overdue payment for a claim begins to accrue on the 31st day after:

Â Â Â Â Â  (a) The date on which the insurer received the claim; or

Â Â Â Â Â  (b) The date the insurer receives the requested additional information.

Â Â Â Â Â  (2) The interest is payable with the payment of the claim. An insurer is not required to pay interest that is in the amount of $2 or less on any claim.

Â Â Â Â Â  (3) The availability of interest under subsection (1) of this section is in addition to and not in lieu of administrative actions and penalties that may be imposed by the Director of the Department of Consumer and Business Services under the Insurance Code. [2001 c.747 Â§3]

Â Â Â Â Â  743.870 [1981 c.752 Â§5; renumbered 743.616 in 1989]

Â Â Â Â Â  743.875 [1981 c.752 Â§6; renumbered 743.617 in 1989]

Â Â Â Â Â  743.880 [1981 c.752 Â§7; renumbered 743.619 in 1989]

Â Â Â Â Â  743.885 [1981 c.752 Â§8; renumbered 743.620 in 1989]

Â Â Â Â Â  743.890 [1981 c.752 Â§9; renumbered 743.622 in 1989]

Â Â Â Â Â  743.900 [1971 c.476 Â§2; 1975 c.570 Â§1; renumbered 742.560 in 1989]

Â Â Â Â Â  743.905 [1971 c.476 Â§3; renumbered 742.562 in 1989]

Â Â Â Â Â  743.910 [1971 c.476 Â§4; 1977 c.600 Â§7; 1989 c.426 Â§3; renumbered 742.564 in 1989]

Â Â Â Â Â  743.915 [1971 c.476 Â§5; repealed by 1975 c.570 Â§2 (743.916 enacted in lieu of 743.915)]

Â Â Â Â Â  743.916 [1975 c.570 Â§3 (enacted in lieu of 743.915); 1977 c.600 Â§8; 1989 c.426 Â§4; renumbered 742.566 in 1989]

Â Â Â Â Â  743.920 [1971 c.476 Â§6; renumbered 742.568 in 1989]

Â Â Â Â Â  743.925 [1971 c.476 Â§7; renumbered 742.570 in 1989]

Â Â Â Â Â  743.930 [1971 c.476 Â§8; 1977 c.600 Â§4; renumbered 742.572 in 1989]

Â Â Â Â Â  743.940 [1987 c.774 Â§36; renumbered 742.700 in 1989]

Â Â Â Â Â  743.942 [1987 c.774 Â§37; renumbered 742.702 in 1989]

Â Â Â Â Â  743.944 [1987 c.774 Â§38; renumbered 742.704 in 1989]

Â Â Â Â Â  743.946 [1987 c.774 Â§Â§39,40; 1989 c.700 Â§18; renumbered 742.706 in 1989]

Â Â Â Â Â  743.948 [1987 c.774 Â§41; renumbered 742.708 in 1989]

Â Â Â Â Â  743.950 [1987 c.774 Â§42; 1989 c.181 Â§1; renumbered 742.710 in 1989]

_______________



Chapter 744

Chapter 744 Â Insurance Producers; Life Settlement Providers, Brokers and Contracts; Adjusters; Consultants; Third Party Administrators; Reinsurance Intermediaries; Rental Company Limited Licenses

2005 EDITION

LICENSEES AND ADMINISTRATORS

INSURANCE

GENERAL PROVISIONS

744.001Â Â Â Â  License application

744.002Â Â Â Â  License categories

744.003Â Â Â Â  Amendment to license

744.004Â Â Â Â  Firm or corporation license

744.007Â Â Â Â  Time of expiration of license; renewal fee; rules

744.008Â Â Â Â  Renewal of license

744.009Â Â Â Â  Renewal of expired license

744.011Â Â Â Â  DirectorÂs authority to investigate licensee; qualification for license by person who voluntarily surrendered license

744.013Â Â Â Â  Disciplinary actions against applicant, adjuster or insurance consultant

744.014Â Â Â Â  Condition of probation on adjuster or insurance consultant license or category of insurance business; disciplinary action during probationary period

744.018Â Â Â Â  Reinstatement of license; modification of suspension

744.022Â Â Â Â  Authorized activities

744.024Â Â Â Â  Places of business for resident adjuster or insurance consultant; records

744.026Â Â Â Â  Place of business for nonresident adjuster or insurance consultant; records

744.028Â Â Â Â  Notice of change of address or telephone number

744.031Â Â Â Â  Notice of personnel changes from firm or corporate adjuster or insurance consultant to director; rules

744.033Â Â Â Â  Manner of application or notification

744.037Â Â Â Â  Fees; refunds

INSURANCE PRODUCERS

744.052Â Â Â Â  Definitions for ORS 744.052 to 744.089

744.053Â Â Â Â  Requirements to be licensed as insurance producer for class of insurance

744.056Â Â Â Â  Exemptions from insurance producer licensing requirements

744.058Â Â Â Â  Written examination; fees; rules

744.059Â Â Â Â  Qualifications for license; use of uniform application

744.061Â Â Â Â  Banking institution as insurance producer

744.062Â Â Â Â  Issuance of insurance producer license; rules

744.063Â Â Â Â  Nonresident insurance producer license

744.064Â Â Â Â  Persons licensed elsewhere

744.067Â Â Â Â  Exemptions from prelicensing education or examination requirement

744.068Â Â Â Â  Required notifications; maintenance of usual and customary records; rules

744.072Â Â Â Â  Renewal or reinstatement of insurance producer license; continuing education; rules

744.073Â Â Â Â  Temporary insurance producer license

744.074Â Â Â Â  Authority of director to place licensee on probation or to suspend, revoke or refuse to issue or renew license

744.076Â Â Â Â  Payment of commission, service fee or brokerage

744.077Â Â Â Â  Conditions under which person licensed as insurance producer and consultant may accept commission or fee; rules

744.078Â Â Â Â  Appointment of insurance producers

744.079Â Â Â Â  Termination of relationship with insurance producer

744.081Â Â Â Â  Termination of appointment

744.082Â Â Â Â  Waiver of requirement for nonresident insurance producer license applicant

744.083Â Â Â Â  Trust account for premium funds; commingling; exceptions

744.084Â Â Â Â  Certificate of deposit in lieu of trust account; rules

744.086Â Â Â Â  Applicability of Insurance Code to insurance producers transacting title insurance

744.087Â Â Â Â  Filing insurance producers compensation agreements; filing not public record

744.089Â Â Â Â  Report of administrative action taken against insurance producer

744.091Â Â Â Â  Additional conditions under which person licensed as insurer or insurance producer may charge commission or service fee; rules

744.093Â Â Â Â  Solicitation or sale of insurance policy by retail insurance producer or wholesale insurance producer; rules

MANAGING GENERAL AGENTS

744.300Â Â Â Â  License and indorsement; managing general agent described

744.301Â Â Â Â  Exemptions from license requirement

744.303Â Â Â Â  Certificate of errors and omissions insurance; rules

744.306Â Â Â Â  Contract between insurer and managing general agent

744.308Â Â Â Â  Limitations on authority of insurer and managing general agent

744.311Â Â Â Â  Books, bank accounts and records

744.313Â Â Â Â  Financial examination; loss reserves; notification of appointment and termination; acts of managing general agent attributed to insurer

744.314Â Â Â Â  Rules

744.316Â Â Â Â  Authority of director if managing general agent violates provisions of ORS 744.300 to 744.316

LIFE SETTLEMENT CONTRACTS

744.319Â Â Â Â  Definitions

744.321Â Â Â Â  Life settlement providers

744.323Â Â Â Â  Life settlement brokers

744.326Â Â Â Â  License application; fee

744.328Â Â Â Â  Issuance of license

744.331Â Â Â Â  Expiration of license; rules for renewal

744.333Â Â Â Â  Individual acting as provider under license of firm or corporation

744.336Â Â Â Â  Notification by licensee of material change affecting qualification for license

744.338Â Â Â Â  Suspension, revocation, refusal to issue or renew license

744.341Â Â Â Â  Terms of contract

744.343Â Â Â Â  Annual report by provider

744.346Â Â Â Â  Examination of business and practices of licensee or applicant; records

744.348Â Â Â Â  Disclosure of information to policyholder

744.351Â Â Â Â  Conditions precedent to entering into life settlement contract

744.353Â Â Â Â  Prohibitions on finderÂs fee, solicitations, discrimination

744.356Â Â Â Â  Payment to escrow or trust account; lump sum payment

744.358Â Â Â Â  Rules; standards; bond

ADJUSTERS

744.505Â Â Â Â  Adjuster license required

744.515Â Â Â Â  Exemptions from adjuster licensing requirement

744.525Â Â Â Â  Adjuster qualifications

744.528Â Â Â Â  Nonresident adjuster license

744.531Â Â Â Â  Classes of insurance for adjusters

744.535Â Â Â Â  Adjuster licensing examination

744.538Â Â Â Â  Change of circumstance of nonresident adjuster

744.541Â Â Â Â  Adjustment of claim under policy issued by unauthorized insurer

744.555Â Â Â Â  Temporary adjuster permit

744.575Â Â Â Â  Adjusting claims involving credit life or credit health insurance

INSURANCE CONSULTANTS

744.605Â Â Â Â  Insurance consultantÂs license required

744.609Â Â Â Â  Exemptions

744.619Â Â Â Â  Qualifications for resident insurance consultantÂs license

744.621Â Â Â Â  Nonresident insurance consultant license

744.626Â Â Â Â  Classes of insurance for consultants

744.631Â Â Â Â  Change of circumstance of nonresident insurance consultant

744.635Â Â Â Â  Errors and omissions insurance; rules

744.650Â Â Â Â  Disclosure by insurance consultants

744.655Â Â Â Â  Rebates prohibited

744.665Â Â Â Â  Continuing education; rules

THIRD PARTY ADMINISTRATORS

744.700Â Â Â Â  Definitions for ORS 744.700 to 744.740

744.702Â Â Â Â  Third party administrator license; description of transacting business as third party administrator

744.704Â Â Â Â  Exemptions from license requirement

744.706Â Â Â Â  Application for license

744.708Â Â Â Â  Waiver of information requirement

744.710Â Â Â Â  Issuance or denial of license

744.712Â Â Â Â  Expiration and renewal of license; rules for renewal

744.714Â Â Â Â  Registration of persons exempt from licensure

744.716Â Â Â Â  Notification of change in ownership or control

744.718Â Â Â Â  Suspension, revocation or refusal of issuance or renewal of license

744.720Â Â Â Â  Agreement between insurer and third party administrator

744.722Â Â Â Â  Relationship of insurer and third party administrator regarding payments

744.724Â Â Â Â  Books and records

744.726Â Â Â Â  Errors and omissions insurance; rules

744.728Â Â Â Â  Advertising

744.730Â Â Â Â  Disposition of charges and premiums

744.732Â Â Â Â  Contingent fee agreements

744.734Â Â Â Â  Notice to insureds regarding third party administrator

744.736Â Â Â Â  Delivery from insurer to insured

744.738Â Â Â Â  Annual report

744.740Â Â Â Â  Responsibility of insurer using third party administrator

REINSURANCE INTERMEDIARIES

744.800Â Â Â Â  Qualifications for reinsurance intermediary brokers and managers

744.802Â Â Â Â  Exemptions from application of requirements for reinsurance intermediary brokers and managers

744.804Â Â Â Â  Conditions under which reinsurance intermediary broker and insurer may enter into transactions

744.806Â Â Â Â  Records required to be kept by reinsurance intermediary brokers

744.808Â Â Â Â  Prohibition on use of unlicensed reinsurance intermediary broker; requirement that insurer obtain financial statement of reinsurance intermediary broker

744.810Â Â Â Â  Conditions under which reinsurance intermediary manager and reinsurer may enter into transactions

744.812Â Â Â Â  Prohibitions on actions of reinsurance intermediary managers

744.814Â Â Â Â  Prohibition on use of unlicensed reinsurance intermediary manager; requirement that reinsurer obtain financial statement of reinsurance intermediary manager and opinion of actuary

744.816Â Â Â Â  Director access to books, accounts and records

744.818Â Â Â Â  Errors and omissions insurance for reinsurance intermediary manager; rules

744.820Â Â Â Â  Director authority if reinsurance intermediary broker or manager violates provisions of ORS 744.800 to 744.818

VEHICLE RENTAL COMPANIES

744.850Â Â Â Â  Definitions for ORS 744.850 to 744.858

744.852Â Â Â Â  Limited license for rental companies; application; rules

744.854Â Â Â Â  Kinds of insurance authorized by limited license

744.856Â Â Â Â  Conditions for issuance of insurance; training; filing officer

744.858Â Â Â Â  Revocation or suspension of limited license; other penalties; application of Insurance Code; rules

GENERAL PROVISIONS

Â Â Â Â Â  744.001 License application. (1) ORS 744.001 to 744.009, 744.011, 744.013, 744.014, 744.018, 744.022 to 744.033 and 744.037 govern the licensing of adjusters and insurance consultants.

Â Â Â Â Â  (2) An applicant for a license as an adjuster or an insurance consultant shall apply for the license to the Director of the Department of Consumer and Business Services. The applicant shall include the following information:

Â Â Â Â Â  (a) The applicantÂs name, business address, residence address, present occupation, occupation for the last 12 months, the portion of time to be devoted to the insurance business, previous insurance experience and the names of employers during the preceding five years. The applicant shall include the business address of the principal place of business and the business address of each additional location at which the applicant will transact business under the license.

Â Â Â Â Â  (b) All assumed business names and other names under which the applicant will engage in business under the license.

Â Â Â Â Â  (c) Whether the applicant has ever been convicted of or is under indictment for a crime, whether the applicant has ever had a judgment entered against the applicant for fraud, whether any insurer or insurance producer claims the applicant is indebted to it and the details of any such indebtedness, and whether any license of the applicant to act in any occupational or professional capacity has ever been refused, revoked or suspended in this or any other state.

Â Â Â Â Â  (d) The applicantÂs fingerprints, if the applicant is applying for a resident license. An applicant applying for a nonresident license shall provide the applicantÂs fingerprints only if the director so requests.

Â Â Â Â Â  (e) The class or classes of insurance to be transacted under the license.

Â Â Â Â Â  (f) Any other information that the director requires by rule.

Â Â Â Â Â  (3) If the applicant for a license under this section is a firm or corporation, the application shall show, in addition, the names of all members, officers and directors. If the application is a corporation, the application shall state the names of all stockholders who own, directly or indirectly, more than 10 percent of any class of any equity security of the corporation, and shall designate each individual who is to exercise the powers to be conferred by the license upon the firm or corporation.

Â Â Â Â Â  (4) Each application shall be accompanied by the applicable fees established by the director. [1989 c.701 Â§Â§13,81g; 2001 c.191 Â§26; 2003 c.364 Â§117]

Â Â Â Â Â  744.002 License categories. (1) The Director of the Department of Consumer and Business Services may issue a license authorizing a person to act as an adjuster or an insurance consultant. A person licensed to act in one capacity may also be licensed to act in the other capacity if the person meets the appropriate qualifications. For purposes of this chapter, the capacity in which a person is licensed to act constitutes a Âlicense categoryÂ or a Âcategory of insurance business.Â

Â Â Â Â Â  (2) A license issued under this section shall set forth each license category in which the licensee may engage. For each license category, the license shall also set forth the class or classes of insurance in which the licensee may engage, as provided in:

Â Â Â Â Â  (a) ORS 744.531, for the license category of adjuster.

Â Â Â Â Â  (b) ORS 744.626, for the license category of insurance consultant.

Â Â Â Â Â  (3) The director may issue resident and nonresident licenses under this section as follows:

Â Â Â Â Â  (a) The director may issue a resident license to a person if the person is a resident of this state or, if not a resident of this state, the person has a place of transacting insurance in this state.

Â Â Â Â Â  (b) The director may issue a nonresident license to a person if the person is not a resident of this state.

Â Â Â Â Â  (4) The director shall issue a license under this section:

Â Â Â Â Â  (a) If the applicant has completed and submitted to the director an application for the license and has submitted all applicable fees, including any examination fees, as established by the director with the application;

Â Â Â Â Â  (b) If the director determines that no ground for denial of the license exists under ORS 744.013; and

Â Â Â Â Â  (c) If the director determines that the applicant has met the applicable qualifications and requirements for each license category, and for each class of insurance for which application is made. [1989 c.701 Â§Â§2,81e; 1995 c.639 Â§3; 2001 c.191 Â§27]

Â Â Â Â Â  744.003 Amendment to license. (1) The Director of the Department of Consumer and Business Services may add a category of insurance business to an adjuster or insurance consultant license upon application by the licensee for amendment of the license.

Â Â Â Â Â  (2) The director may add a class or classes of insurance to a license upon application by the licensee for amendment of the license.

Â Â Â Â Â  (3) The director may require that applications under this section be made in the same manner as applications for the initial license, or the director may establish other application procedures. [1989 c.701 Â§3; 2001 c.191 Â§28]

Â Â Â Â Â  744.004 Firm or corporation license. (1) The Director of the Department of Consumer and Business Services may issue or amend a firm or corporation license under ORS 744.002 only if the firm or corporation, for each category of insurance business that the firm or corporation applies for on its license, employs an individual whose license under ORS 744.002 authorizes the individual to engage in that category of insurance business.

Â Â Â Â Â  (2) When a firm or corporation applies for a license or applies to amend the license, the director may issue or amend the license only if the firm or corporation, for each class of insurance that the firm applies to transact, employs an individual whose license under ORS 744.002 authorizes the individual to transact that class of insurance. [1989 c.701 Â§4]

Â Â Â Â Â  744.005 [1967 c.359 Â§525; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.007 Time of expiration of license; renewal fee; rules. (1) A license issued under ORS 744.002 expires on its expiration date unless it is renewed on or before its expiration date.

Â Â Â Â Â  (2) A license expires on the last day of the month in which the first anniversary of the initial issuance date of the license occurs, unless the Director of the Department of Consumer and Business Services designates another date. Thereafter, the license shall expire on the second anniversary following each renewal.

Â Â Â Â Â  (3) When a category of insurance business is added to a license, the expiration date for the license shall be the last day of the month in which the second anniversary of the issuance date of the amended license occurs, unless the director establishes another expiration date.

Â Â Â Â Â  (4) The fee for renewal of a license shall be the fee established by the director, which shall include the fee established for each category of insurance business on the license.

Â Â Â Â Â  (5) The director by rule may establish procedures for renewal of licenses.

Â Â Â Â Â  (6) A suspended license is subject to renewal and to all requirements applicable to renewal if the license expires during the suspension period. [1989 c.701 Â§Â§5,81f]

Â Â Â Â Â  744.008 Renewal of license. An adjuster or insurance consultant may renew a license subject to the following requirements:

Â Â Â Â Â  (1) The licensee must pay the applicable fee established by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The licensee must satisfy all applicable continuing education requirements and all other applicable conditions and requirements specified by statute.

Â Â Â Â Â  (3) If the licensee holds a nonresident license, the licensee must submit proof to the director, with respect to each category of insurance business and class of insurance set forth on the license, that the licensee continues to hold a valid license or other evidence of authority issued by the state of residence of the licensee for the same category of insurance business.

Â Â Â Â Â  (4) If the licensee is an insurance consultant, the licensee must provide satisfactory evidence that the insurance required under ORS 744.635 is in effect.

Â Â Â Â Â  (5) The licensee must satisfy any other requirements established by the director by rule. [1989 c.701 Â§Â§14,81h; 1991 c.810 Â§2; 2001 c.191 Â§29]

Â Â Â Â Â  744.009 Renewal of expired license. (1) The Director of the Department of Consumer and Business Services may renew an expired license of an adjuster or insurance consultant upon application if the license expired within two years prior to the application and if:

Â Â Â Â Â  (a) The license was not suspended or revoked by the director, or not renewed, on any ground under ORS 744.013;

Â Â Â Â Â  (b) The director is satisfied, by examination or otherwise, that the person is knowledgeable about the portions of the Insurance Code applicable to the license;

Â Â Â Â Â  (c) The person pays double the amount of the regular renewal fee; and

Â Â Â Â Â  (d) The person satisfies all requirements for renewal.

Â Â Â Â Â  (2) A person who does not renew an expired license as provided in this section may obtain a license only if the person applies and qualifies for and is issued the license in the same manner as a person who initially applies for the license. [1989 c.701 Â§6; 2001 c.191 Â§30]

Â Â Â Â Â  744.010 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.011 DirectorÂs authority to investigate licensee; qualification for license by person who voluntarily surrendered license. (1) The expiration of a license or the voluntary surrender of a license by a licensee under this chapter shall not deprive the Director of the Department of Consumer and Business Services of jurisdiction to proceed with any investigation of, or any action or disciplinary proceedings against, the licensee or to revise or render void an order suspending or revoking the license.

Â Â Â Â Â  (2) As provided in this subsection, a person who has voluntarily surrendered a license may qualify for a license conferring the same authority as the surrendered license without having to take an examination that is otherwise required. In order to qualify without examination, the person must apply for the license within two years after the date on which the person surrendered the prior license. The person must apply and otherwise qualify for the license in the same manner as a person who initially applies for the license. If the person is required to satisfy continuing education requirements for renewal of the license, the person must show satisfaction of continuing education requirements for each renewal date occurring during the period following the surrender in which the person did not hold a license. [1989 c.701 Â§11; 1991 c.810 Â§3; 2001 c.191 Â§42]

Â Â Â Â Â  744.012 [1979 c.501 Â§1; 1989 c.701 Â§41; renumbered 744.240 in 1989]

Â Â Â Â Â  744.013 Disciplinary actions against applicant, adjuster or insurance consultant. (1) If the Director of the Department of Consumer and Business Services finds with respect to an adjuster or insurance consultant or an applicant for an adjuster or insurance consultant license that one or more of the grounds set forth in subsection (2) of this section exist, the director may take the following disciplinary actions:

Â Â Â Â Â  (a) The director may refuse to renew or may suspend or revoke a license issued under ORS 744.002 or the authority under a license to engage in any category of insurance business or any class of insurance.

Â Â Â Â Â  (b) The director may refuse to issue a license under ORS 744.002 or refuse to grant authority under a license to engage in any category of insurance business or any class of insurance.

Â Â Â Â Â  (2) The director may take any disciplinary action under subsection (1) of this section on one or more of the following grounds:

Â Â Â Â Â  (a) Incompetence or untrustworthiness of the applicant or adjuster or insurance consultant.

Â Â Â Â Â  (b) Falsification by the applicant or adjuster or insurance consultant of the application for the license or an amendment thereto, or engagement in any dishonest act in relation to the application or examination therefor.

Â Â Â Â Â  (c) Violation of or noncompliance with any applicable provision of the Insurance Code or any rule or order of the director.

Â Â Â Â Â  (d) Misappropriation or conversion to the adjusterÂs or insurance consultantÂs own use, or illegal withholding, of money or property belonging to policyholders, insurers, beneficiaries or others, and received by the adjuster or insurance consultant in the conduct of business under the license.

Â Â Â Â Â  (e) Conviction in any jurisdiction, of an offense which if committed in this state, constitutes a felony, a misdemeanor involving dishonesty or breach of trust, or an offense punishable by death or imprisonment under the laws of the United States. The record of the conviction shall be conclusive evidence of the conviction.

Â Â Â Â Â  (f) Material misrepresentation of the terms of any insurance policy or proposed insurance policy.

Â Â Â Â Â  (g) Use of a fraudulent or dishonest practice by the adjuster or insurance consultant in the conduct of business under the license, or demonstration therein that the adjuster or insurance consultant is incompetent, untrustworthy or a source of injury and loss to the public or others.

Â Â Â Â Â  (h) Error by the director in issuing or renewing a license.

Â Â Â Â Â  (i) Failure to pay a civil penalty assessed by the director that has become final by operation of law or upon appeal.

Â Â Â Â Â  (j) Failure to pay any fee or charge to the director.

Â Â Â Â Â  (k) Use of the license principally to effect insurance on property or against liability of the applicant or adjuster or insurance consultant, or to evade the provisions of ORS chapter 746.

Â Â Â Â Â  (L) Cancellation, revocation, suspension or refusal to renew by any state of a license or other evidence of authority to act as an insurance producer, adjuster or insurance consultant. The record of the cancellation, revocation, suspension or refusal to renew shall be conclusive evidence of the action taken.

Â Â Â Â Â  (m) Cancellation, revocation, suspension or refusal to renew by any state or federal agency of the authority to practice law or to practice under any other regulatory authority if the cancellation, revocation, suspension or refusal to renew was related to the business of an insurance producer, adjuster or insurance consultant or if dishonesty, fraud or deception was involved. The record of the cancellation, revocation, suspension or refusal to renew shall be conclusive evidence of the action taken.

Â Â Â Â Â  (n) Failure to comply with continuing education requirements applicable to the license or any category of insurance authorized under the license, unless the director has waived the requirements.

Â Â Â Â Â  (o) Dishonesty, fraud or misrepresentation not related to the business of an insurance producer, adjuster or insurance consultant.

Â Â Â Â Â  (3) The director may refuse to issue or renew or may revoke or suspend the license of a firm or corporation or may take any such action with respect to any authority applied for by or granted to the firm or corporation to engage under the license in any category of insurance business or class of insurance if the director finds that any ground set forth in subsection (2) of this section exists:

Â Â Â Â Â  (a) With respect to any individual adjuster or insurance consultant employed by or under contract with the firm or corporation.

Â Â Â Â Â  (b) With respect to a director or officer of the firm or corporation.

Â Â Â Â Â  (c) With respect to any person who directly or indirectly has the power to direct or cause to be directed the management, control or activities of the adjuster or insurance consultant. [Formerly 744.255; 1991 c.810 Â§4; 1993 c.447 Â§84; 2001 c.191 Â§31; 2003 c.364 Â§118; 2003 c.576 Â§258]

Â Â Â Â Â  744.014 Condition of probation on adjuster or insurance consultant license or category of insurance business; disciplinary action during probationary period. (1) The Director of the Department of Consumer and Business Services may place a condition of probation on an adjuster or insurance consultant license or on a category of insurance business authorized by a license or on a class of insurance if any ground for disciplinary action under ORS 744.013 exists, as follows:

Â Â Â Â Â  (a) When the license is initially issued.

Â Â Â Â Â  (b) When the license is renewed, amended or reinstated, or when a new license is issued for the purpose of adding a category of insurance business or class of insurance.

Â Â Â Â Â  (c) At any time during the effective period of the license.

Â Â Â Â Â  (2) During a probationary period under this section, the director may take any action authorized under ORS 744.013.

Â Â Â Â Â  (3) A license applicant or licensee has the same right to a hearing on the placing of a condition of probation as the license applicant or licensee has with respect to any action taken by the director under ORS 744.013. [Formerly 744.260; 2001 c.191 Â§32]

Â Â Â Â Â  744.015 [1967 c.359 Â§526; 1989 c.701 Â§22; renumbered 744.054 in 1989]

Â Â Â Â Â  744.016 [Formerly 744.265; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.017 [1971 c.231 Â§8; 1989 c.701 Â§42; renumbered 744.245 in 1989]

Â Â Â Â Â  744.018 Reinstatement of license; modification of suspension. With regard to any license issued under this chapter:

Â Â Â Â Â  (1) The Director of the Department of Consumer and Business Services may reinstate a revoked license, any revoked category of insurance business or any revoked class of insurance. The director may grant reinstatement upon fulfillment by the former holder of the license of conditions set by the director.

Â Â Â Â Â  (2) The director may modify the suspension of a license, a category of insurance business or a class of insurance and reinstate the license, category or class:

Â Â Â Â Â  (a) At a time certain; or

Â Â Â Â Â  (b) When the person subject to the suspension fulfills conditions set by the director for reinstatement. [1989 c.701 Â§12; 2001 c.191 Â§43]

Â Â Â Â Â  744.020 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.022 Authorized activities. (1) A firm or corporate adjuster or insurance consultant may engage in a category of insurance business or a class of insurance authorized on its license only through an individual adjuster or insurance consultant who is authorized to engage in insurance business in that same category or class.

Â Â Â Â Â  (2) An individual adjuster or insurance consultant who is employed by or under contract with a firm or corporate adjuster or insurance consultant may engage in insurance business only to the extent authorized by the license of the individual. [1989 c.701 Â§15; 2001 c.191 Â§33]

Â Â Â Â Â  744.024 Places of business for resident adjuster or insurance consultant; records. (1) Each resident adjuster or insurance consultant shall maintain in this state a place of business in which the licensee principally engages in insurance business under the license.

Â Â Â Â Â  (2) The principal place of business under subsection (1) of this section of an adjuster or insurance consultant must be accessible to the public.

Â Â Â Â Â  (3) An adjuster or insurance consultant shall keep at the place of business of the adjuster or insurance consultant the usual and customary records pertaining to the business under the license. All such records as to any particular transactions shall be kept available and open to the inspection of the Director of the Department of Consumer and Business Services during business hours. An adjuster or insurance consultant shall keep records of a particular transaction by the adjuster or insurance consultant for three years following the conclusion of the transaction.

Â Â Â Â Â  (4) This section does not prohibit maintenance of a place of business under a license in the licenseeÂs place of residence in this state. [1989 c.701 Â§16; 2001 c.191 Â§34]

Â Â Â Â Â  744.025 [1967 c.359 Â§527; 1971 c.385 Â§6; 1979 c.501 Â§3; 1979 c.829 Â§9a; 1981 c.247 Â§18; 1983 c.464 Â§1; 1985 c.762 Â§188; 1989 c.701 Â§23; renumbered 744.057 in 1989]

Â Â Â Â Â  744.026 Place of business for nonresident adjuster or insurance consultant; records. (1) A nonresident adjuster or insurance consultant shall keep at the principal place of business of the licensee the usual and customary records pertaining to the business under the nonresident license. All such records as to any particular transaction shall be kept available and open to the inspection of the Director of the Department of Consumer and Business Services during business hours. For the purpose of this subsection, if a nonresident licensee has a place of transacting insurance in this state, that place shall be the principal place of business for the licensee.

Â Â Â Â Â  (2) A nonresident adjuster or insurance consultant shall keep records of a particular transaction by the nonresident adjuster or insurance consultant for three years following conclusion of the transaction. [1989 c.701 Â§17; 1995 c.639 Â§4; 2001 c.191 Â§35]

Â Â Â Â Â  744.028 Notice of change of address or telephone number. (1) Not later than the 30th day after an adjuster or insurance consultant changes the address or telephone number of the principal place of business or the residence of the adjuster or insurance consultant, or any other location at which the licensee transacts business under the license, the licensee shall notify the Director of the Department of Consumer and Business Services of the change. The licensee also shall so notify the director not later than the 30th day after the licensee opens or closes a location at which the licensee transacts business under the license.

Â Â Â Â Â  (2) Not later than the 30th day after a change in or deletion or addition of an assumed business name under which a licensee transacts business under a license as an adjuster or insurance consultant, the licensee shall notify the director of the change. [1989 c.701 Â§18; 2001 c.191 Â§36]

Â Â Â Â Â  744.030 [Amended by 1965 c.610 Â§12; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.031 Notice of personnel changes from firm or corporate adjuster or insurance consultant to director; rules. (1) Not later than the 30th day after the authority of an individual adjuster or insurance consultant to act for a firm or corporate adjuster or insurance consultant has commenced or terminated, the firm or corporate adjuster or insurance consultant shall notify the Director of the Department of Consumer and Business Services of the commencement or termination.

Â Â Â Â Â  (2) A firm or corporate adjuster or insurance consultant shall notify the director annually of all changes in its officers and directors during the immediately previous calendar year. If the licensee is a corporation, the licensee shall include in the notice any changes in its stockholders who own, directly or indirectly, more than 10 percent of any class of any equity security of the licensee.

Â Â Â Â Â  (3) The director may establish by rule a different period within which a firm or corporate adjuster or insurance consultant must notify the director under subsection (1) or (2) of this section. [1989 c.701 Â§19; 2001 c.191 Â§37]

Â Â Â Â Â  744.033 Manner of application or notification. Any application or notice to the Director of the Department of Consumer and Business Services regarding the licensing of an adjuster or insurance consultant under this chapter must be made in the manner prescribed by the director. [1989 c.701 Â§20; 2001 c.191 Â§38]

Â Â Â Â Â  744.035 [1967 c.359 Â§528; 1985 c.697 Â§18; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.037 Fees; refunds. A fee paid in connection with a license or a license application under this chapter is not refundable unless the Director of the Department of Consumer and Business Services provides otherwise by rule. [1989 c.701 Â§7; 2001 c.191 Â§44]

Â Â Â Â Â  744.039 [1991 c.810 Â§22; 2001 c.191 Â§23; renumbered 744.077 in 2001]

Â Â Â Â Â  744.040 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.045 [1967 c.359 Â§529; 1983 c.76 Â§2; 1987 c.916 Â§8; 1989 c.331 Â§33; 1989 c.701 Â§25; renumbered 744.066 in 1989]

Â Â Â Â Â  744.050 [Repealed by 1953 c.93 Â§2]

Â Â Â Â Â  744.051 [1989 c.701 Â§21; 1991 c.810 Â§5; repealed by 2001 c.191 Â§61]

INSURANCE PRODUCERS

Â Â Â Â Â  744.052 Definitions for ORS 744.052 to 744.089. As used in ORS 744.052 to 744.089:

Â Â Â Â Â  (1) ÂBusiness entityÂ has the meaning given that term in ORS 731.116.

Â Â Â Â Â  (2) ÂHome stateÂ means any state, district or territory of the United States, in which an insurance producer maintains the insurance producerÂs principal place of residence or principal place of business and is licensed to act as an insurance producer.

Â Â Â Â Â  (3) ÂLimited class credit insuranceÂ includes but is not limited to credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, and guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing the credit obligation that the Director of the Department of Consumer and Business Services determines should be designated a form of limited class credit insurance.

Â Â Â Â Â  (4) ÂLimited class credit insurance producerÂ means a person required to be licensed to sell, solicit or negotiate one or more forms of limited class credit insurance coverage to individuals through a master, corporate, group or individual policy.

Â Â Â Â Â  (5) ÂLimited class insuranceÂ includes but is not limited to credit, mortgage, automobile dealer guaranteed automobile protection and any other form of insurance designated by the director as a form of limited class insurance.

Â Â Â Â Â  (6) ÂLimited class insurance producerÂ means a person required to be licensed to sell, solicit or negotiate one or more forms of limited class insurance coverage to individuals through a master, corporate, group or individual policy.

Â Â Â Â Â  (7) ÂNegotiate,Â ÂsellÂ and ÂsolicitÂ have the meanings given those terms in ORS 731.104.

Â Â Â Â Â  (8) ÂTerminateÂ means to cancel the relationship between an insurance producer and the insurer or to revoke an insurance producerÂs authority to sell, solicit or negotiate insurance.

Â Â Â Â Â  (9) ÂUniform ApplicationÂ means the current version of the Uniform Application for resident and nonresident insurance producer licensing, produced by the National Association of Insurance Commissioners.

Â Â Â Â Â  (10) ÂUniform Business Entity ApplicationÂ means the current version of the Uniform Business Entity Application for resident and nonresident business entities, produced by the National Association of Insurance Commissioners. [2001 c.191 Â§2; 2003 c.364 Â§2]

Â Â Â Â Â  744.053 Requirements to be licensed as insurance producer for class of insurance. A person may not sell, solicit or negotiate insurance in this state for any class or classes of insurance unless the person is licensed as an insurance producer for that class or those classes in accordance with ORS 744.052 to 744.089. [2001 c.191 Â§3; 2003 c.364 Â§3]

Â Â Â Â Â  744.054 [Formerly 744.015; 1991 c.810 Â§6; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.055 [1967 c.359 Â§530; 1971 c.231 Â§27; 1987 c.222 Â§1; 1989 c.701 Â§27; renumbered 744.071 in 1989]

Â Â Â Â Â  744.056 Exemptions from insurance producer licensing requirements. (1) ORS 744.052 to 744.089 do not require an insurer to obtain a license as an insurance producer as required by ORS 744.053. For purposes of this section, the term ÂinsurerÂ does not include an insurerÂs officers, directors, employees, subsidiaries or affiliates.

Â Â Â Â Â  (2) A license as an insurance producer is not be required of any of the following:

Â Â Â Â Â  (a) An officer, director or employee of an insurer or an insurance producer, if the officer, director or employee does not receive any commission on or fee for policies written or sold to insure risks residing, located or to be performed in this state and:

Â Â Â Â Â  (A) The officerÂs, directorÂs or employeeÂs activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation or negotiation of insurance;

Â Â Â Â Â  (B) The officerÂs, directorÂs or employeeÂs function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance; or

Â Â Â Â Â  (C) The officer, director or employee is acting in the capacity of an agency supervisor assisting insurance producers when the personÂs activities are limited to providing technical advice and assistance to insurance producers and do not include the sale, solicitation or negotiation of insurance.

Â Â Â Â Â  (b) A person who does either of the following, when the person does not receive any commission or fee for the service:

Â Â Â Â Â  (A) Secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities or group or blanket health insurance or for the purpose of enrolling individuals under plans, issuing certificates under plans or otherwise assisting in administrative plans; or

Â Â Â Â Â  (B) Performs administrative services related to mass-marketed property and casualty insurance.

Â Â Â Â Â  (c) An employer or an association of employers or its officers, directors or employees, or the trustees of an employee trust plan:

Â Â Â Â Â  (A) To the extent that the employers, associations, directors, officers, employees or trustees are engaged in the administration or operation of a program of employee benefits for the employerÂs or associationÂs own employees or the employees of its subsidiaries or affiliates;

Â Â Â Â Â  (B) To the extent that the program of employee benefits involves the use of insurance issued by an insurer; and

Â Â Â Â Â  (C) As long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the insurer issuing the insurance.

Â Â Â Â Â  (d) An employee of an insurer or an organization employed by insurers who is engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who is not individually engaged in the sale, solicitation or negotiation of insurance.

Â Â Â Â Â  (e) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or electronic mass media, the distribution of which is not limited to residents of this state, but only if the person does not sell, solicit or negotiate insurance that would insure risks residing, located or to be performed in this state.

Â Â Â Â Â  (f) A person who is not a resident of this state who sells, solicits or negotiates a policy of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that policy, but only if the person is otherwise licensed as an insurance producer to sell, solicit or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state.

Â Â Â Â Â  (g) A salaried full-time employee who counsels or advises the employer of the employee relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer, but only if the employee does not sell or solicit insurance or receive any commission.

Â Â Â Â Â  (h) An attorney in fact of an authorized reciprocal insurer, or the salaried representative of the insurer or attorney who does not receive any commission.

Â Â Â Â Â  (i) A person engaging in the lawful transaction of reinsurance.

Â Â Â Â Â  (j) Salaried employees of title insurance producers or insurers, except for the individual or individuals designated as exercising the powers conferred by a title insurance producerÂs license.

Â Â Â Â Â  (k) Any agent or representative of persons exempt from the Insurance Code under ORS 731.036 or holding a certificate of exemption under ORS 731.042, with respect to the exempted transactions.

Â Â Â Â Â  (L) Any agent or representative of a fraternal benefit society who devotes, or intends to devote, less than 50 percent of the agentÂs or representativeÂs time to the solicitation and procurement of insurance policies for that society. Any person who in the preceding calendar year has solicited and procured life insurance policies on behalf of any fraternal benefit society for an amount of insurance in excess of $50,000 or, in the case of any other class or classes of insurance that the society might write, on the persons of more than 25 individuals, and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting, or intending to devote, 50 percent or more of the personÂs time to the solicitation and procurement of insurance policies for that society.

Â Â Â Â Â  (m) A person engaging in the lawful transaction of home protection insurance if the person is a real estate licensee as defined in ORS 696.010, and if the transaction of such insurance by the person is subject to a written contract, to which the insurer is a party, governing the personÂs activities in the transaction.

Â Â Â Â Â  (n) Salaried employees of a financial institution or trust company, as those terms are defined in ORS 706.008, who, in the regular course of business with the customers of the financial institution or trust company, present the customers with written information about savings account annuities issued by an authorized insurer. Any person who purchases such an annuity may rescind the transaction within 10 days after the issuance of the contract. For purposes of this paragraph, Âsavings account annuitiesÂ means annuities purchased with the proceeds of a savings account, certificate or share in a financial institution or trust company.

Â Â Â Â Â  (3) A person who provides general insurance advice in connection with providing other professional services such as legal services, trust services, tax and accounting services, financial planning or investment advisory services is not considered to be soliciting the sale of insurance for the purpose of the definition of Âinsurance producerÂ in ORS 731.104. [2001 c.191 Â§4; 2003 c.364 Â§4; 2003 c.802 Â§175]

Â Â Â Â Â  744.057 [Formerly 744.025; 1997 c.631 Â§547; 1999 c.59 Â§227; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.058 Written examination; fees; rules. (1) An individual applying for a resident insurance producer license must pass a written examination unless the individual is exempt from the prelicensing education and examination requirement as provided in ORS 744.067. The examination must test the knowledge of the individual concerning the class or classes of insurance for which application is made, the duties and responsibilities of an insurance producer and the insurance statutes and rules of this state. Except as provided in subsection (2) of this section, the examination required by this section shall be developed and conducted by the Director of the Department of Consumer and Business Services. An individual may apply for a resident insurance producer license only if the individual has established in this state a residence or a place of business for acting as an insurance producer.

Â Â Â Â Â  (2) The director may make arrangements, including contracting with a private testing service, for developing and administering the examination and collecting applicable fees.

Â Â Â Â Â  (3) Each individual applying to take an examination shall pay fees as established by the director.

Â Â Â Â Â  (4) An individual who fails to appear for the examination as scheduled or fails to pass the examination may reapply to take the examination according to requirements and procedures established by the director by rule. [2001 c.191 Â§5; 2003 c.364 Â§5]

Â Â Â Â Â  744.059 Qualifications for license; use of uniform application. (1) An individual applying for a resident insurance producer license shall apply to the Director of the Department of Consumer and Business Services on the Uniform Application and shall declare that the statements made in the application are true, correct and complete to the best of the individualÂs knowledge and belief. Before approving the application, the director must find that the individual:

Â Â Â Â Â  (a) Is at least 18 years of age;

Â Â Â Â Â  (b) Has not committed an act that is a ground for action on a license set forth in ORS 744.074;

Â Â Â Â Â  (c) When required by the director, has completed a prelicensing course of study for the lines of authority for which the person has applied;

Â Â Â Â Â  (d) Has paid all applicable fees; and

Â Â Â Â Â  (e) Has successfully passed the examination for the lines of authority for which the person has applied.

Â Â Â Â Â  (2) A business entity acting as an insurance producer is required to obtain an insurance producer license. Application shall be made on the Uniform Business Entity Application. Before approving the application, the director must find that:

Â Â Â Â Â  (a) The business entity has paid all applicable fees; and

Â Â Â Â Â  (b) The business entity has designated a licensed insurance producer responsible for the business entityÂs compliance with the insurance laws and rules of this state.

Â Â Â Â Â  (3) The director may require any documents necessary to verify the information contained in an application.

Â Â Â Â Â  (4) Each insurer that sells, solicits or negotiates any form of limited class credit insurance shall provide to each limited class credit insurance producer a program of instruction, which is subject to review and approval by the director. [2001 c.191 Â§6; 2003 c.364 Â§6]

Â Â Â Â Â  744.060 [Repealed by 1953 c.93 Â§2]

Â Â Â Â Â  744.061 Banking institution as insurance producer. (1) The Insurance Code does not limit or prohibit the licensing of a banking institution, as defined in ORS 706.008, as an insurance producer to transact one or more of the classes of insurance described in ORS 744.062, except for title insurance.

Â Â Â Â Â  (2) The Insurance Code does not limit or prohibit the licensing, as an insurance producer to transact one or more of the classes of insurance described in ORS 744.062, of any of the following:

Â Â Â Â Â  (a) A corporation owned in whole or in part by a banking institution under ORS 708A.120, 716.588 or 716.594.

Â Â Â Â Â  (b) A corporation owned in whole or in part by a financial holding company or a bank holding company, as defined in ORS 706.008. [1989 c.701 Â§24; 1997 c.631 Â§548; 2001 c.191 Â§24; 2001 c.377 Â§51; 2003 c.364 Â§7; 2005 c.194 Â§5]

Â Â Â Â Â  744.062 Issuance of insurance producer license; rules. (1) Unless the Director of the Department of Consumer and Business Services refuses to issue or renew a license pursuant to ORS 744.074, a person who has met the requirements of ORS 744.058 and 744.059, or ORS 744.063, shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following classes of insurance:

Â Â Â Â Â  (a) Life insurance as defined in ORS 731.170.

Â Â Â Â Â  (b) Health insurance as defined in ORS 731.162.

Â Â Â Â Â  (c) Property insurance as defined in ORS 731.182.

Â Â Â Â Â  (d) Casualty insurance as defined in ORS 731.158.

Â Â Â Â Â  (e) Variable life insurance, including variable annuities.

Â Â Â Â Â  (f) Property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.

Â Â Â Â Â  (g) Limited class credit insurance.

Â Â Â Â Â  (h) Any form of insurance designated by the director as a form of limited class insurance.

Â Â Â Â Â  (i) Title insurance as defined in ORS 731.190. A license for the class of title insurance may be issued only to a resident insurance producer.

Â Â Â Â Â  (j) Any other class of insurance permitted under the Insurance Code or rules adopted thereunder.

Â Â Â Â Â  (2) For assistance in performance of the directorÂs duties, the director may participate with the National Association of Insurance Commissioners, or any affiliate or subsidiary that the National Association of Insurance Commissioners oversees, in a centralized producer licensing registry in which insurance producer licenses and appointments are centrally or simultaneously effected for all states that require an insurance producer license. The director may adopt by rule any uniform standards and procedures as are necessary to participate in the registry, including the centralized collection of fees for licenses or appointments that are processed through the registry.

Â Â Â Â Â  (3) An insurance producer may apply to amend a license for the purpose of adding or deleting a class of insurance on the license in the manner prescribed for license application in ORS 744.059 or 744.063, or as otherwise prescribed by the director. [2001 c.191 Â§8; 2003 c.364 Â§8]

Â Â Â Â Â  744.063 Nonresident insurance producer license. (1) Unless the Director of the Department of Consumer and Business Services refuses to issue or renew a license pursuant to ORS 744.074, a nonresident person shall receive a nonresident insurance producer license if:

Â Â Â Â Â  (a) The person is currently licensed as a resident insurance producer and is in good standing in the personÂs home state;

Â Â Â Â Â  (b) The person has submitted the proper request for a nonresident insurance producer license and has paid the applicable fees;

Â Â Â Â Â  (c) The person has submitted or transmitted to the director the resident insurance producer license application that the person submitted to the personÂs home state, or in lieu of that application, a completed Uniform Application; and

Â Â Â Â Â  (d) The personÂs home state grants nonresident insurance producer licenses to residents of this state on the same basis.

Â Â Â Â Â  (2) The director may verify the insurance producerÂs licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

Â Â Â Â Â  (3) A nonresident insurance producer licensed in this state who moves from one state to another state or a resident insurance producer who moves from this state to another state shall file with the director a change of address and provide certification from the new resident state not later than the 30th day after the change of legal residence. No fee or license application is required under this subsection.

Â Â Â Â Â  (4) A person licensed as a surplus lines insurance producer in the personÂs home state shall receive a nonresident surplus lines insurance producer license pursuant to subsection (1) of this section. Except as provided in subsection (1) of this section, nothing in this section supersedes any provision of ORS 735.400 to 735.495.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 744.052 to 744.089, the director shall issue a nonresident limited class insurance producer license pursuant to subsection (1) of this section to a person who is licensed as a limited class credit insurance producer or as another type of limited class insurance producer under the laws of the personÂs home state that restrict the authority of the license to less than the authority prescribed in ORS 744.062 for the classes of life insurance, health insurance, property insurance or casualty insurance.

Â Â Â Â Â  (6) A license for the class of title insurance may not be issued to a nonresident insurance producer.

Â Â Â Â Â  (7) The director is the attorney in fact of a person to whom a license is issued under this section, and upon whom all legal process in any action or proceeding against the person may be served. Any legal process against the person that is served upon the director has the same legal force and validity as if served upon the person. The authority of the director under this subsection continues as long as any liability remains outstanding in this state. The director becomes the attorney in fact of the person on the date that the director issues the nonresident insurance producer license to the person. [2001 c.191 Â§7; 2003 c.364 Â§9]

Â Â Â Â Â  744.064 Persons licensed elsewhere. (1) Unless denied a license pursuant to ORS 744.074, a person who is currently licensed as a resident insurance producer in a Canadian province, in Mexico or in a state that does not grant nonresident insurance producer licenses to residents of this state on the same basis that this state grants nonresident insurance producer licenses under ORS 744.063 shall receive a nonresident insurance producer license if:

Â Â Â Â Â  (a) The Director of the Department of Consumer and Business Services determines that the insurance regulator in the personÂs place of residence grants nonresident insurance producer licenses to residents of this state on the same basis that the director grants nonresident insurance producer licenses to residents of the other jurisdiction or on the same basis that the insurance regulator grants insurance producer licenses to residents of the other jurisdiction, or on another basis that is reasonable and fair to licensees of this state; and

Â Â Â Â Â  (b) The person meets all of the following requirements:

Â Â Â Â Â  (A) The person is in good standing as a resident insurance producer in the personÂs place of residence in Canada, Mexico or the personÂs state of residence.

Â Â Â Â Â  (B) The person has submitted the proper request for a nonresident insurance producer license and has paid the applicable fees.

Â Â Â Â Â  (C) The person has submitted or transmitted to the Director of the Department of Consumer and Business Services the resident insurance producer license application that the person submitted to the insurance regulator in the personÂs place of residence, or in lieu of that application, a completed Uniform Application.

Â Â Â Â Â  (D) The person has taken and passed a written examination specified by the director under this section with respect to the authority to transact the class or classes of insurance for which the applicant has applied. The requirement of an examination does not apply to an applicant that is a business entity.

Â Â Â Â Â  (E) The person has satisfied any other qualifications established by the director by rule or has satisfied qualifications that the director establishes by rule in lieu of the qualifications established in this subsection.

Â Â Â Â Â  (2) A person who is licensed by this state to sell, solicit or negotiate insurance as a nonresident insurance producer under this section may sell, solicit or negotiate any policy of insurance upon domestic risks to the same extent and upon the same terms as provided by the insurance regulator in the personÂs place of residence for residents of this state transacting a like business in a province of Canada, in Mexico or in the personÂs state of residence.

Â Â Â Â Â  (3) The examination requirement under subsection (1) of this section is subject to waiver if:

Â Â Â Â Â  (a) The director determines that a written examination or other comparable requirement acceptable to the director is required of applicants for a resident insurance producer license in the other jurisdiction;

Â Â Â Â Â  (b) The insurance regulator of the other jurisdiction certifies that the applicant holds a valid license as a resident insurance producer in the other jurisdiction and either passed the written examination, was the holder of a resident insurance producer license prior to the time the written examination was first required or meets the other comparable requirement acceptable to the director; and

Â Â Â Â Â  (c) In the other jurisdiction, a resident of this state is privileged to procure an insurance producer license upon conditions that the director determines to be reasonable and fair to licensees of this state.

Â Â Â Â Â  (4) The director shall establish the form of the nonresident insurance producer license issued under this section.

Â Â Â Â Â  (5) A person licensed as a surplus lines insurance producer in the personÂs home state is eligible for a nonresident surplus lines insurance producer license in the manner provided for nonresident insurance producer licenses in subsection (1) of this section. A person to whom a nonresident surplus lines insurance producer license is issued under this section is subject to ORS 735.400 to 735.495.

Â Â Â Â Â  (6) The director is the attorney in fact of a person to whom a license is issued under this section, and upon whom all legal process in any action or proceeding against the person may be served. Any legal process against the person that is served upon the director has the same legal force and validity as if served upon the person. The authority of the director under this subsection continues as long as any liability remains outstanding in this state. The director becomes the attorney in fact of the person on the date that the director issues the nonresident insurance producer license to the person. This subsection does not apply to a person to whom a nonresident surplus lines insurance producer license is issued. [2001 c.191 Â§9; 2003 c.364 Â§10]

Â Â Â Â Â  744.065 [1967 c.359 Â§531; 1969 c.336 Â§14; 1973 c.89 Â§1; 1983 c.76 Â§3; 1989 c.413 Â§10; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.066 [Formerly 744.045; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.067 Exemptions from prelicensing education or examination requirement. (1) An individual who applies for a resident insurance producer license in this state who is or was previously licensed as an insurance producer for the same lines of authority in another state is not required to complete any prelicensing education or examination. The exemption under this subsection is available only if the individual is currently licensed in the other state or if the application is received by the Director of the Department of Consumer and Business Services not later than the 90th day after the applicantÂs previous license was terminated and if the other state issues a certification that, at the time of termination, the applicant was in good standing in that state or the stateÂs Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries indicate that the applicant is or was licensed in good standing for the class of insurance requested.

Â Â Â Â Â  (2) A person licensed as an insurance producer in another state who moves to this state must apply for a resident insurance producer license not later than the 90th day after the date on which the person established legal residence in order to qualify for a resident insurance producer license pursuant to ORS 744.059. Neither prelicensing education nor an examination is required of a person to whom this subsection applies in order to obtain a license in a class of insurance described in ORS 744.062 if the person held a license in that class in the other state, except when the director has determined otherwise by rule.

Â Â Â Â Â  (3) An individual who holds an industry designation described in this subsection is not required to complete prelicensing education or the examination required in ORS 744.058 if the director is satisfied, by examination or otherwise, that the applicant is knowledgeable in the particulars of the applicable provisions of the Insurance Code. This subsection applies to:

Â Â Â Â Â  (a) An applicant for a license authorizing the applicant to transact property or casualty insurance or both, upon whom the American Institute for Chartered Property Casualty Underwriters has conferred the Chartered Property Casualty Underwriter (C.P.C.U.) designation.

Â Â Â Â Â  (b) An applicant for a license authorizing the applicant to transact life or health insurance, or both, upon whom the American College has conferred the Chartered Life Underwriter (C.L.U.) designation.

Â Â Â Â Â  (4) The director may recognize one or more industry designations as exempting an applicant from the prelicensing education requirement or the examination required in ORS 744.058 or both. For each industry designation that the director recognizes and for the extent of the exemption to be given, the director shall consider the content, quality and scope of the educational program required for the designation as well as other factors determined by the director to be relevant.

Â Â Â Â Â  (5) An individual is not required to complete prelicensing education or the examination required in ORS 744.058 or 744.064 for the following licenses:

Â Â Â Â Â  (a) A license authorizing the individual to transact a type of limited class insurance, except as the director otherwise provides by rule.

Â Â Â Â Â  (b) A license authorizing the individual to transact title insurance. [2001 c.191 Â§10; 2003 c.364 Â§11]

Â Â Â Â Â  744.068 Required notifications; maintenance of usual and customary records; rules. (1) An insurance producer shall notify the Director of the Department of Consumer and Business Services prior to transacting business under the insurance producer license under any name other than the insurance producerÂs legal name and prior to changing, deleting or adding an assumed business name in connection with the insurance producerÂs business under the insurance producer license.

Â Â Â Â Â  (2) A resident insurance producer shall keep at the principal place of business of the insurance producer the usual and customary records pertaining to the business under the resident insurance producer license. All such records shall be kept available and open to the inspection of the director during business hours. A resident insurance producer shall keep records of insurance transacted by the insurance producer under the license for three years following expiration of the policy unless the director designates another period.

Â Â Â Â Â  (3) A nonresident insurance producer shall keep at the principal place of business of the insurance producer the usual and customary records pertaining to the business under the nonresident insurance producer license. All such records shall be kept available and open to the inspection of the director during business hours. For the purpose of this subsection, if a nonresident insurance producer has a place of transacting insurance in this state, that place shall be the principal place of business for the nonresident insurance producer. A nonresident insurance producer shall keep records of insurance transacted by the insurance producer under the nonresident insurance producer license for three years following expiration of the policy unless the director designates another period.

Â Â Â Â Â  (4) An insurance producer shall notify the director of any of the following changes not later than the 30th day after the date of the change:

Â Â Â Â Â  (a) A change of address or telephone number of the principal place of business or any location at which the insurance producer transacts business under the license in this state.

Â Â Â Â Â  (b) The opening or closing of a location at which the insurance producer transacts business under the license in this state.

Â Â Â Â Â  (c) A change of residence. This paragraph applies only to a resident insurance producer.

Â Â Â Â Â  (5) Not later than the 30th day after the authority of an individual insurance producer to act for an insurance producer that is a business entity has commenced or terminated, the business entity shall notify the director of the commencement or termination. The director may establish by rule a different period within which the business entity must notify the director under this subsection. [2001 c.191 Â§11; 2003 c.364 Â§12]

Â Â Â Â Â  744.069 [1989 c.701 Â§26; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.070 [Amended by 1967 c.359 Â§480; renumbered 743.603]

Â Â Â Â Â  744.071 [Formerly 744.055; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.072 Renewal or reinstatement of insurance producer license; continuing education; rules. (1) An insurance producer license remains in effect unless revoked or suspended as long as all applicable fees are paid by the due date and, if the licensee is a resident individual insurance producer, as long as the licensee has met applicable continuing education requirements for resident individual insurance producers under subsection (4) of this section by the due date. The renewal fee is due on the last day of the month in which the second anniversary of the initial issuance date of the license occurs and on the second anniversary following each renewal. The Director of the Department of Consumer and Business Services may establish another renewal period for the purpose of coordination with any national registration or licensing system.

Â Â Â Â Â  (2) As a condition for or in connection with the renewal of an insurance producer license the director may require the insurance producer to file information with the director regarding use made of the license during the previous year or two years, and especially showing whether the license has been used principally for the writing of personal or controlled insurance, as defined in ORS 746.065.

Â Â Â Â Â  (3) The director may require an insurance producer, as a condition for renewal of the insurance producer license, to fulfill any or all of the requirements then applicable to the original issuance of the license.

Â Â Â Â Â  (4) The director by rule may establish requirements for continuing education that each resident individual insurance producer must satisfy as a condition for renewing the resident insurance producer license. The hours of education so required shall not exceed 45 hours annually during the first five years an individual is licensed, 24 hours annually during the next five years an individual is licensed, and 12 hours annually for individuals licensed for more than 10 years or for individuals who have received the designation C.P.C.U., C.L.U. or comparable designation recognized by the director. Continuing education shall not be required for:

Â Â Â Â Â  (a) Any person to whom a license is issued without examination pursuant to ORS 744.067 (5);

Â Â Â Â Â  (b) Any retired person who is authorized to transact life insurance only, if the person is 58 years of age or more, has 10 yearsÂ experience as a licensed insurance producer, will be servicing existing policies only and requests an exemption from the requirement; or

Â Â Â Â Â  (c) Any person whose license is indorsed to authorize the person to act as a reinsurance intermediary broker or reinsurance intermediary manager, or both, as described in ORS 744.800, but the exemption applies solely for the purpose of maintaining the indorsement and does not affect any continuing education requirement that otherwise applies.

Â Â Â Â Â  (5) In connection with establishing continuing education requirements under subsection (4) of this section, the director may make arrangements, including contracting with a private service, for establishing and operating a program and standards for approving and registering continuing education programs and their providers.

Â Â Â Â Â  (6) An individual insurance producer who allows the insurance producer license to lapse may apply to the director to reinstate the same license within 12 months from the due date for renewal without having to take and pass a written examination, but the insurance producer must pay an amount for the reinstatement that is equal to double the unpaid renewal fee for any renewal fee paid after the due date and must complete any continuing education requirements not satisfied to date, including the period for which the license was lapsed. A license reinstated under this subsection is effective upon the date that the director grants the reinstatement.

Â Â Â Â Â  (7) An individual insurance producer who is unable to comply with license renewal procedures due to military service or another extenuating circumstance such as a long term medical disability may request a waiver from compliance with those procedures. The insurance producer may also request a waiver of any examination requirement or any penalty imposed for failure to comply with renewal procedures. [2001 c.191 Â§12; 2003 c.364 Â§13]

Â Â Â Â Â  744.073 Temporary insurance producer license. (1) The Director of the Department of Consumer and Business Services may issue a temporary insurance producer license for a period not to exceed 180 days without requiring a written examination if the director determines that the temporary license is necessary for the servicing of an insurance business in the following cases:

Â Â Â Â Â  (a) To the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the insurance producer, for the recovery or return of the insurance producer to the business, or to provide for the training and licensing of new personnel to operate the insurance producerÂs business;

Â Â Â Â Â  (b) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of the individual designated in the business entity application or the license;

Â Â Â Â Â  (c) To the designee of a licensed insurance producer entering active service in the Armed Forces of the United States; or

Â Â Â Â Â  (d) In any other circumstance in which the director determines that the public interest will best be served by the issuance of the license.

Â Â Â Â Â  (2) The director may by order limit the authority of any temporary licensee in any way that the director determines to be necessary to protect insureds and the public. The director may require the temporary licensee to have a suitable sponsor who is a licensed insurance producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The director may revoke a temporary license if the interest of insureds or the public is endangered. A temporary license may not continue after the owner or the personal representative disposes of the business. [2001 c.191 Â§13; 2003 c.364 Â§14]

Â Â Â Â Â  744.074 Authority of director to place licensee on probation or to suspend, revoke or refuse to issue or renew license. (1) The Director of the Department of Consumer and Business Services may place a licensee on probation or suspend, revoke or refuse to issue or renew an insurance producer license and may take other actions authorized by the Insurance Code in lieu thereof or in addition thereto, for any one or more of the following causes:

Â Â Â Â Â  (a) Providing incorrect, misleading, incomplete or materially untrue information in the license application.

Â Â Â Â Â  (b) Violating any insurance laws, or violating any rule, subpoena or order of the director or of the insurance commissioner of another state or Mexico or Canada.

Â Â Â Â Â  (c) Obtaining or attempting to obtain a license through misrepresentation or fraud.

Â Â Â Â Â  (d) Improperly withholding, misappropriating or converting any moneys or properties received in the course of doing insurance business.

Â Â Â Â Â  (e) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.

Â Â Â Â Â  (f) Having been convicted of a felony, of a misdemeanor involving dishonesty or breach of trust, or of an offense punishable by death or imprisonment under the laws of the United States. The record of the conviction shall be conclusive evidence of the conviction.

Â Â Â Â Â  (g) Having admitted or been found to have committed any unfair trade practice or fraud related to insurance.

Â Â Â Â Â  (h) Using fraudulent, coercive or dishonest practices, or demonstrating incompetence, untrustworthiness or financial irresponsibility in the conduct of business in this state or elsewhere.

Â Â Â Â Â  (i) Cancellation, revocation, suspension or refusal to renew by any state of a license or other evidence of authority to act as an adjuster or an insurance producer or consultant. The record of the cancellation, revocation, suspension or refusal to renew shall be conclusive evidence of the action taken.

Â Â Â Â Â  (j) Cancellation, revocation, suspension or refusal to renew by any state or federal agency, by a Canadian province or by the government of Mexico of the authority to practice law or to practice under any other regulatory authority if the cancellation, revocation, suspension or refusal to renew was related to the business of an adjuster or an insurance producer or consultant, or if dishonesty, fraud or deception was involved. The record of the cancellation, revocation, suspension or refusal to renew shall be conclusive evidence of the action taken.

Â Â Â Â Â  (k) Forging another personÂs name to an application for insurance or to any document related to an insurance transaction.

Â Â Â Â Â  (L) Improperly using notes or any other reference material to complete an examination for an insurance license.

Â Â Â Â Â  (m) Knowingly accepting insurance business from an individual who is not licensed.

Â Â Â Â Â  (n) Error by the director in issuing or renewing a license.

Â Â Â Â Â  (o) Failing to pay a civil penalty assessed by the director that has become final by operation of law or upon appeal.

Â Â Â Â Â  (p) Failing to pay any fee or charge to the director.

Â Â Â Â Â  (q) Failing to comply with continuing education requirements applicable to the license or any class of insurance authorized under the license, unless the director has waived the requirements.

Â Â Â Â Â  (2) If the director refuses to issue or renew an insurance producer license, the director shall notify the applicant or licensee and inform the applicant or licensee in writing of the reason for the refusal to issue or renew and of the applicantÂs or licenseeÂs rights under ORS chapter 183.

Â Â Â Â Â  (3) The director may suspend, revoke or refuse to issue or renew the insurance producer license of a business entity if the director determines that an individual licenseeÂs violation was known or should have been known by one or more of the partners, officers or managers acting on behalf of the partnership or corporation but the violation was not reported to the director and corrective action was not taken. [2001 c.191 Â§14; 2003 c.364 Â§15]

Â Â Â Â Â  744.075 [1967 c.359 Â§532; 1983 c.76 Â§4; 1989 c.701 Â§28; 1991 c.810 Â§7; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.076 Payment of commission, service fee or brokerage. (1) An insurer or insurance producer may not pay a commission, service fee, brokerage or other valuable consideration to a person for selling, soliciting or negotiating insurance in this state if that person is required to be licensed as an insurance producer and is not so licensed.

Â Â Â Â Â  (2) A person shall not accept a commission, service fee, brokerage or other valuable consideration for selling, soliciting or negotiating insurance in this state if that person is required to be licensed as an insurance producer and is not so licensed.

Â Â Â Â Â  (3) Renewal or other deferred commissions may be paid to a person for selling, soliciting or negotiating insurance in this state if the person was required to be licensed as an insurance producer at the time of the sale, solicitation or negotiation and was then so licensed.

Â Â Â Â Â  (4) An insurer or insurance producer may pay or assign commissions, service fees, brokerages or other valuable consideration to an insurance agency or to persons who do not sell, solicit or negotiate insurance in this state, except when the payment or assignment would violate ORS 746.045 or 746.055. [2001 c.191 Â§15; 2003 c.364 Â§16]

Â Â Â Â Â  744.077 Conditions under which person licensed as insurance producer and consultant may accept commission or fee; rules. (1) The Director of the Department of Consumer and Business Services shall establish by rule the conditions under which a person who is licensed as an insurance producer and as an insurance consultant may accept a commission or a fee, or both, in a transaction or in related transactions. The director may establish different conditions for such products as employee benefit plans, insurance for personal, family or household purposes and insurance for commercial purposes, and for any other insurance product as determined appropriate by the director. In developing rules under this subsection, the director shall take into account the requirements and characteristics of the different insurance products and the varying degrees of trade practice regulation needed.

Â Â Â Â Â  (2) Except as otherwise provided by rule, an insurance producer who is not licensed as an insurance consultant may receive only commission. [Formerly 744.039; 2003 c.364 Â§17]

Â Â Â Â Â  744.078 Appointment of insurance producers. (1) An insurance producer shall not act as an agent of an insurer unless:

Â Â Â Â Â  (a) The insurance producer is an appointed agent of that insurer; or

Â Â Â Â Â  (b) The insurance producer transacts insurance on behalf of another insurance producer who is an appointed agent of that insurer according to conditions and limitations established by the Director of the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) Each insurer shall maintain a current list of insurance producers contractually authorized to accept applications on behalf of the insurer. Each insurer shall make the list available to the director upon request.

Â Â Â Â Â  (3) An insurance producer may represent as agent under one insurance producer license as many insurers as may appoint the insurance producer in accordance with this section.

Â Â Â Â Â  (4) Except as provided in a group contract of insurance under subsection (5) of this section, any person who solicits or procures an application for insurance as an agent of the insurer shall in all matters relating to the application for insurance and the policy issued in consequence of the application be regarded as the agent of the insurer issuing the policy and not the agent of the insured. Any provision in the application and policy to the contrary is invalid and of no effect.

Â Â Â Â Â  (5) A group contract of insurance and the individual certificate issued pursuant to the group contract may contain provisions stating whether the group policyholder acts as the agent of the individual insured or as the agent of the insurer. [2001 c.191 Â§16; 2003 c.364 Â§18]

Â Â Â Â Â  744.079 Termination of relationship with insurance producer. (1) An insurer or authorized representative of the insurer who terminates the appointment, employment, contract or other insurance business relationship with an insurance producer shall notify the Director of the Department of Consumer and Business Services not later than the 30th day after the effective date of the termination, in the manner prescribed by the director, if the reason for termination is one of the reasons set forth in ORS 744.074 or if the insurer has knowledge that the insurance producer was found by a court, government body or self-regulatory organization authorized by law to have engaged in any of the activities set forth in ORS 744.074. Upon the written request of the director, the insurer shall provide additional information, documents, records or other data pertaining to the termination or activity of the insurance producer.

Â Â Â Â Â  (2) An insurer or the authorized representative of the insurer shall promptly notify the director in a manner acceptable to the director if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the director in accordance with subsection (1) of this section if the insurer had then known of its existence.

Â Â Â Â Â  (3) Not later than the 15th day after making a notification required by subsection (1) or (2) of this section, the insurer shall mail a copy of the notification to the insurance producer at the insurance producerÂs last known business address. If the insurance producer is terminated for cause for any of the reasons listed in ORS 744.074, the insurer shall provide a copy of the notification to the insurance producer at the insurance producerÂs last known business address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

Â Â Â Â Â  (4) Not later than the 30th day after the insurance producer has received a notification under subsection (3) of this section, the insurance producer may file with the director written comments concerning the substance of the notification. The insurance producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer. The comments shall become a part of the directorÂs file and shall accompany every copy of a report distributed or disclosed for any reason about the insurance producer as allowed under subsection (5) of this section.

Â Â Â Â Â  (5) In the absence of actual malice, an insurer, the authorized representative of the insurer, an insurance producer, the director or an organization of which the director is a member and that compiles the information and makes it available to other insurance regulators or regulatory or law enforcement agencies shall not be subject to civil liability. In the absence of actual malice, a civil cause of action shall not arise against any such entity or its agents or employees as a result of any statement or information required by or provided pursuant to this section, or any information relating to any statement that may be requested in writing by the director from an insurer or insurance producer, or relating to a statement by a terminating insurer or insurance producer to an insurer or insurance producer, that is limited exclusively to whether a termination for cause under subsection (1) of this section was reported to the director. Immunity under this subsection is available only if the propriety of any termination for cause under subsection (1) of this section is certified in writing by an officer or authorized representative of the insurer terminating the relationship.

Â Â Â Â Â  (6) In any action brought against a person who may have immunity under subsection (5) of this section for making any statement required by this section or providing any information relating to any statement that may be requested in writing by the director, the party bringing the action must plead specifically in any allegation that subsection (5) of this section does not apply because the person making the statement or providing the information did so with actual malice.

Â Â Â Â Â  (7) Subsections (5) and (6) of this section do not abrogate or modify any existing statutory or common law privileges or immunities.

Â Â Â Â Â  (8) The director may take any administrative action authorized by the Insurance Code, including suspension or revocation of a license or certificate of authority, against an insurer, the authorized representative of an insurer or an insurance producer who fails to file notice as required by this section or who is found by a court of competent jurisdiction to have filed notice with actual malice.

Â Â Â Â Â  (9) Any information, documents, records or other data in the control or possession of the director that are furnished by an insurer or an insurance producer, or an employee or agent thereof acting on behalf of the insurer or insurance producer, or that are obtained by the director in an investigation pursuant to this section shall be confidential, shall not be subject to subpoena and shall not be subject to discovery nor admissible in evidence in any private civil action. The director, however, may use the confidential information, documents, records or other data in administering this section and in the furtherance of any other regulatory or legal action brought as a part of the directorÂs duties. The information, documents, records or other data referred to in this subsection are subject to the public officer privilege described in ORS 40.270. [2001 c.191 Â§17; 2003 c.364 Â§19]

Â Â Â Â Â  744.080 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.081 Termination of appointment. (1) An insurer may terminate an agency appointment at any time as provided in this section. Termination shall be without prejudice to the contract rights, if any, of the insurance producer so terminated. The insurer shall give written notice of the termination and the date thereof to the insurance producer at least 90 days prior to the effective date of the termination. The notice must specify the reasons for the termination. The insurer shall deliver the notice either in person or by mail at the address last provided by the insurance producer to the insurer. The insurance producer shall not have a cause of action against the insurer as a result of any statement in the notice unless the statement is false and the insurer knew the statement was false when made.

Â Â Â Â Â  (2) An insurer may terminate an agency appointment without giving the notice required by subsection (1) of this section on any of the grounds specified in this subsection. The following are grounds for termination under this subsection:

Â Â Â Â Â  (a) The insurance producerÂs insurance license is denied, restricted, revoked, suspended or canceled by any public authority;

Â Â Â Â Â  (b) The insurance producerÂs business is sold, transferred or merged and the insurer has not appointed the successor;

Â Â Â Â Â  (c) The insurance producer is insolvent or fails to remit balances to the insurer in accordance with the agreement;

Â Â Â Â Â  (d) The insurance producer commits fraud or engages in intentional misconduct;

Â Â Â Â Â  (e) The insurer amends its certificate of authority in order to discontinue a class of insurance;

Â Â Â Â Â  (f) The insurer ceases selling insurance in this state; or

Â Â Â Â Â  (g) The insurer and insurance producer mutually agree to terminate the agency appointment.

Â Â Â Â Â  (3) An insurance producer may terminate an agency appointment at any time, but the termination shall be without prejudice to the contract rights, if any, of the appointing insurer. The insurance producer shall give written notice of the termination and the date thereof to the director not later than the 30th day after the effective date of the termination, and to the insurer. The director may require reasonable proof from the insurance producer that the insurance producer has given such notice to the insurer. [Formerly 744.175; 2003 c.364 Â§20]

Â Â Â Â Â  744.082 Waiver of requirement for nonresident insurance producer license applicant. The Director of the Department of Consumer and Business Services shall waive any requirement for a nonresident insurance producer license applicant with a valid resident insurance producer license from the applicantÂs home state, except the requirements imposed by ORS 744.063, if the applicantÂs home state grants nonresident insurance producer licenses to residents of this state on the same basis. [2001 c.191 Â§18; 2003 c.364 Â§21]

Â Â Â Â Â  744.083 Trust account for premium funds; commingling; exceptions. (1) All premium funds received by a resident insurance producer shall be accounted for and maintained in a trust account separate from all other business and personal funds.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a resident insurance producer may not commingle or otherwise combine premiums with any other moneys.

Â Â Â Â Â  (3) A resident insurance producer may commingle with premium funds in the trust account required by subsection (1) of this section any additional funds the insurance producer deems prudent for the purpose of advancing premiums, establishing reserves for the paying of return premiums, or for any contingencies that may arise in the course of receiving and transmitting premium or return premium funds.

Â Â Â Â Â  (4) This section does not apply to:

Â Â Â Â Â  (a) Any financial institution or trust company, as those terms are defined in ORS 706.008, or any entity licensed under ORS chapter 725 or 726.

Â Â Â Â Â  (b) Any class of insurance producers that the Director of the Department of Consumer and Business Services designates by rule. The director may exempt a class of insurance producer from this section if the director determines that the requirements of this section are unduly burdensome to the insurance producers in relation to the public good served. [Formerly 744.225; 2003 c.364 Â§22]

Â Â Â Â Â  744.084 Certificate of deposit in lieu of trust account; rules. (1) In lieu of the trust account required by ORS 744.083, a resident insurance producer may keep a certificate of deposit from an institution insured by the federal government or an instrumentality thereof if the resident insurance producer has an average monthly balance of premium funds received and held for the last 12 months of at least $2 million. A resident insurance producer who keeps a certificate of deposit shall have satisfactory evidence of the certificate available at all times for inspection by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A certificate of deposit authorized under subsection (1) of this section shall be for an amount at least equal to the average monthly balance of premium funds received and held by the resident insurance producer for the last 12 months. Nothing in this subsection requires that the required amount of the certificate of deposit be calculated, or the amount changed, more often than once a month.

Â Â Â Â Â  (3) The director may adopt rules specifying what constitutes satisfactory evidence for purposes of subsection (1) of this section.

Â Â Â Â Â  (4) Authorization to use a certificate of deposit may be revoked by the director at any time upon a determination that the resident insurance producer has failed to comply with the provisions of this section or rules adopted under subsection (3) of this section. Upon revocation, the resident insurance producer shall comply immediately with the provisions of ORS 744.083. [Formerly 744.227; 2003 c.364 Â§23]

Â Â Â Â Â  744.085 [1967 c.359 Â§533; 1971 c.231 Â§28; 1977 c.174 Â§1; 1977 c.820 Â§1; 1979 c.501 Â§4; 1981 c.817 Â§1; 1983 c.76 Â§5; 1989 c.701 Â§29; 1991 c.810 Â§8; 1993 c.447 Â§85; 1995 c.334 Â§1; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.086 Applicability of Insurance Code to insurance producers transacting title insurance. The Legislative Assembly finds that it is in the interest of the insurance-buying public that insurance producers authorized to transact title insurance be subject to the Insurance Code. It is declared to be the intent of the Legislative Assembly that the Insurance Code shall apply to such insurance producer only to the extent necessary for the regulation of title insurance ratemaking and unfair trade practices. [Formerly 744.240; 2003 c.364 Â§24]

Â Â Â Â Â  744.087 Filing insurance producers compensation agreements; filing not public record. The Director of the Department of Consumer and Business Services may require the filing by an insurer of any compensation agreements for insurance producers who are appointed by the insurer as agents of the insurer under ORS 744.078. No such filing shall be deemed a Âpublic recordÂ as defined in ORS 192.410. [Formerly 744.245; 2003 c.364 Â§25]

Â Â Â Â Â  744.089 Report of administrative action taken against insurance producer. (1) An insurance producer shall report to the Director of the Department of Consumer and Business Services any administrative action taken against the insurance producer in another jurisdiction or by another governmental agency in this state not later than the 30th day after the date of the final disposition of the matter. This report shall include a copy of the order, consent to order and other relevant legal documents.

Â Â Â Â Â  (2) Not later than the 30th day after the initial pretrial hearing date, an insurance producer shall report to the director any criminal prosecution of the insurance producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing and any other relevant legal documents. [2001 c.191 Â§19; 2003 c.364 Â§26]

Â Â Â Â Â  744.090 [Amended by 1967 c.359 Â§370; renumbered 743.111]

Â Â Â Â Â  744.091 Additional conditions under which person licensed as insurer or insurance producer may charge commission or service fee; rules. (1) An insurer or insurance producer may charge a commission, a service fee or a combination of the two when transacting insurance in other than the following categories of insurance:

Â Â Â Â Â  (a) Insurance that covers an individualÂs person, property or liability;

Â Â Â Â Â  (b) Life or health insurance for groups of fewer than 51 lives; or

Â Â Â Â Â  (c) Insurance on a commercial or public entity paying combined annual premiums of less than $100,000 for the insurance.

Â Â Â Â Â  (2) An insurer or insurance producer may charge a commission or service fee other than the commission or fee filed in accordance with ORS 737.205 only if the insurer or insurance producer has a written agreement with the prospective insured prior to the binding or issuance of an insurance policy. The Director of the Department of Consumer and Business Services may establish by rule minimum conditions for written agreements entered into under this subsection. An insurer or insurance producer who enters into a written agreement as provided in this subsection is not in violation of ORS 746.035 or 746.045. [2003 c.364 Â§17b]

Â Â Â Â Â  744.093 Solicitation or sale of insurance policy by retail insurance producer or wholesale insurance producer; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂRetail insurance producerÂ means an insurance producer who directly solicits or sells an insurance policy to a prospective insured or directly negotiates an insurance policy with a prospective insured.

Â Â Â Â Â  (b) ÂWholesale insurance producerÂ means an insurance producer who solicits or sells an insurance policy to a prospective insured through a retail insurance producer or negotiates an insurance policy for a prospective insured with a retail insurance producer and does not solicit or sell directly to or negotiate directly with a prospective insured.

Â Â Â Â Â  (2) A wholesale insurance producer who sells, solicits or negotiates a policy directly with a retail insurance producer and not on behalf of a prospective insured may charge the retail insurance producer a fee or a combination of a fee and a commission if the wholesale insurance producer has a written agreement with the retail insurance producer prior to the binding or issuance of the insurance policy. The charge must be commensurate with the services provided by the wholesale insurance producer.

Â Â Â Â Â  (3) A retail insurance producer may charge a fee to a prospective insured when the retail insurance producer pays a fee or a combination of a fee and a commission to a wholesale insurance producer under subsection (2) of this section if the retail insurance producer has a written agreement with the prospective insured prior to the binding or issuance of the insurance policy. The fee may not exceed the amount of compensation paid by the retail insurance producer to the wholesale insurance producer.

Â Â Â Â Â  (4) For the purpose of determining the charge under subsection (2) of this section, the retail insurance producer and wholesale insurance producer may agree to any allocation of the fee that the retail insurance producer charges the consumer under this section. The Director of the Department of Consumer and Business Services may establish by rule minimum conditions for written agreements entered into under this section. An insurer or insurance producer who enters into a written agreement as provided in this section is not in violation of ORS 746.035 or 746.045. [2003 c.364 Â§26b]

Â Â Â Â Â  744.095 [1967 c.359 Â§534; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.100 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.105 [1967 c.359 Â§535; 1971 c.231 Â§29; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.110 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.115 [1967 c.359 Â§536; 1971 c.231 Â§30; 1973 c.515 Â§3; 1977 c.174 Â§2; 1979 c.501 Â§5; 1981 c.817 Â§2; 1987 c.774 Â§138; 1987 c.916 Â§9; 1989 c.331 Â§25; 1989 c.701 Â§30; 1991 c.810 Â§9; 1993 c.265 Â§7; 1995 c.334 Â§2; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.119 [Formerly 744.205; 1991 c.810 Â§10; 1993 c.447 Â§86; 1997 c.131 Â§4; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.120 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.123 [Formerly 744.195; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.125 [1959 c.367 Â§1; 1967 c.359 Â§501; renumbered 743.666]

Â Â Â Â Â  744.127 [1989 c.701 Â§33; 1991 c.810 Â§11; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.130 [Amended by 1955 c.226 Â§1; 1967 c.359 Â§502; renumbered 743.669]

Â Â Â Â Â  744.135 [1967 c.359 Â§537; 1973 c.89 Â§2; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.140 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.145 [1967 c.359 Â§538; 1989 c.701 Â§35; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.150 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.155 [1967 c.359 Â§539; 1971 c.231 Â§31; 1975 c.769 Â§5; 1989 c.413 Â§11; 1989 c.701 Â§Â§34,81c; 1993 c.265 Â§8; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.160 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.165 [Formerly 739.520; 1971 c.231 Â§32; 1983 c.265 Â§1; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.170 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.175 [1967 c.359 Â§541; 1975 c.769 Â§6; 1989 c.692 Â§Â§1,2; 1989 c.701 Â§36; 2001 c.191 Â§24a; renumbered 744.081 in 2001]

Â Â Â Â Â  744.180 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.182 [1989 c.701 Â§37; 1995 c.639 Â§5; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.185 [1967 c.359 Â§542; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.190 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.195 [1967 c.359 Â§543; 1989 c.413 Â§12; 1989 c.701 Â§Â§32,81d; renumbered 744.123 in 1989]

Â Â Â Â Â  744.200 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.205 [1967 c.359 Â§544; 1977 c.820 Â§2; 1979 c.501 Â§6; 1981 c.817 Â§3; 1983 c.76 Â§6; 1989 c.701 Â§31; renumbered 744.119 in 1989]

Â Â Â Â Â  744.215 [1967 c.359 Â§545; 1989 c.413 Â§13; 1989 c.701 Â§40; renumbered 744.235 in 1989]

Â Â Â Â Â  744.225 [1987 c.569 Â§2; 1989 c.701 Â§38; 1997 c.631 Â§549; 2001 c.191 Â§24b; renumbered 744.083 in 2001]

Â Â Â Â Â  744.227 [1989 c.680 Â§2; 2001 c.191 Â§24c; renumbered 744.084 in 2001]

Â Â Â Â Â  744.231 [1989 c.701 Â§39; repealed by 2001 c.191 Â§61]

Â Â Â Â Â  744.235 [Formerly 744.215; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  744.240 [Formerly 744.012; renumbered 744.086 in 2001]

Â Â Â Â Â  744.245 [Formerly 744.017; 1999 c.55 Â§4; renumbered 744.087 in 2001]

Â Â Â Â Â  744.255 [1967 c.359 Â§546; 1969 c.336 Â§15; 1983 c.76 Â§7; 1985 c.697 Â§15; 1987 c.774 Â§141; 1989 c.701 Â§8; renumbered 744.013 in 1989]

Â Â Â Â Â  744.260 [1971 c.231 Â§9; 1983 c.76 Â§8; 1985 c.697 Â§16; 1989 c.701 Â§9; renumbered 744.014 in 1989]

Â Â Â Â Â  744.265 [1967 c.359 Â§547; 1983 c.76 Â§9; 1989 c.701 Â§10; renumbered 744.016 in 1989]

MANAGING GENERAL AGENTS

Â Â Â Â Â  744.300 License and indorsement; managing general agent described. (1) A person shall not act as a managing general agent with respect to risks located in this state for an authorized insurer unless the person holds a license issued under ORS 744.062 authorizing the person to act as an insurance producer and indorsed to authorize the person to act as a managing general agent.

Â Â Â Â Â  (2) A person shall not act as a managing general agent representing a domestic insurer with respect to risks located outside this state unless the person holds a license issued under ORS 744.062 authorizing the person to act as an insurance producer and indorsed to authorize the person to act as a managing general agent.

Â Â Â Â Â  (3) For purposes of ORS 744.300 to 744.316, a person acts as a managing general agent when the person:

Â Â Â Â Â  (a) Negotiates and binds ceding reinsurance contracts on behalf of an authorized insurer or manages all or part of the insurance business of an authorized insurer, including the management of a separate division, department or underwriting office, and acts as an insurance producer for the insurer, whether the person is known as a managing general agent, manager or other similar term; and

Â Â Â Â Â  (b) With or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year, together with either or both of the following activities:

Â Â Â Â Â  (A) Adjusting or paying claims in excess of an amount determined by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (B) Negotiating reinsurance on behalf of the insurer.

Â Â Â Â Â  (4) The provisions of ORS 744.062 governing application for amendment of a license apply to the indorsement of the license of an insurance producer for authority to act as a managing general agent, except that an examination is not required for the indorsement.

Â Â Â Â Â  (5) The provisions of this section are subject to exemptions stated in ORS 744.301. [1991 c.495 Â§2; 2001 c.191 Â§39; 2003 c.364 Â§119]

Â Â Â Â Â  744.301 Exemptions from license requirement. The following persons are exempt from ORS 744.300:

Â Â Â Â Â  (1) An employee of an insurer, when the employee is acting as a managing general agent for the insurer.

Â Â Â Â Â  (2) A United States manager of the United States branch of an alien insurer.

Â Â Â Â Â  (3) An underwriting manager who, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer and is subject to ORS 732.517 to 732.592, and whose compensation is not based on the volume of premiums written.

Â Â Â Â Â  (4) The attorney or attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney. [1991 c.495 Â§3; 1993 c.447 Â§63a]

Â Â Â Â Â  744.303 Certificate of errors and omissions insurance; rules. (1) A managing general agent must maintain with the Director of the Department of Consumer and Business Services at all times a current certificate of errors and omissions insurance, in an amount established by the director by rule, from an insurer authorized to transact insurance in this state or from any other insurer acceptable to the director according to standards established by rule. The insurance must cover errors and omissions of and any violation of fiduciary responsibility by the managing general agent or its employees, or both.

Â Â Â Â Â  (2) If the director determines that insurance required under this section is not generally available at a reasonable cost, the director by rule may suspend the requirement of insurance, but must reimpose the requirement when the insurance once again becomes generally available. [1991 c.495 Â§4]

Â Â Â Â Â  744.305 [Formerly 750.010; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.306 Contract between insurer and managing general agent. A person acting as a managing general agent shall not place business with an insurer unless a written contract is in force between the parties. The following requirements apply to such a contract:

Â Â Â Â Â  (1) The contract must set forth the responsibilities of each party.

Â Â Â Â Â  (2) The contract must specify the division of responsibility for a particular function, when both parties share responsibility for the function.

Â Â Â Â Â  (3) The contract must include at least the following provisions:

Â Â Â Â Â  (a) That the insurer may terminate the contract for cause upon written notice to the managing general agent, and may suspend the underwriting authority of the managing general agent while any dispute regarding the cause for termination is pending.

Â Â Â Â Â  (b) That at least monthly, the managing general agent shall report all transactions and remit all funds due under the contract to the insurer.

Â Â Â Â Â  (c) That with respect to all funds collected by a managing general agent for the account of an insurer, the managing general agent must comply with ORS 744.083 or 744.084, except that the managing general agent may retain in the account an amount not exceeding three monthsÂ estimated claims payments and allocated loss adjustment expenses.

Â Â Â Â Â  (d) That the managing general agent shall maintain separate records of business written by the managing general agent. Further, that the managing general agent shall allow the insurer access to all accounts and records related to its business, shall keep all such accounts and records in a form usable by the insurer and shall allow the insurer to copy all such accounts and records.

Â Â Â Â Â  (e) That the managing general agent shall not assign the contract either in whole or part.

Â Â Â Â Â  (f) Appropriate underwriting guidelines, including:

Â Â Â Â Â  (A) The maximum annual premium volume;

Â Â Â Â Â  (B) The basis of the rates to be charged;

Â Â Â Â Â  (C) The types of risks that may be written;

Â Â Â Â Â  (D) Maximum limits of liability;

Â Â Â Â Â  (E) Applicable exclusions;

Â Â Â Â Â  (F) Territorial limitations;

Â Â Â Â Â  (G) Policy cancellation provisions; and

Â Â Â Â Â  (H) The maximum policy period.

Â Â Â Â Â  (g) That the insurer may cancel or nonrenew any policy of insurance, subject to applicable statutes and rules governing cancellation and nonrenewal of insurance policies.

Â Â Â Â Â  (h) Provisions addressing the timely transmission of the data, when electronic claims files exist.

Â Â Â Â Â  (i) That if the contract provides for a sharing of interim profits of the managing general agent and if the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits shall not be paid to the managing general agent until one year after they are earned for property or surety insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to ORS 744.313.

Â Â Â Â Â  (j) That a managing general agent shall not do any of the following:

Â Â Â Â Â  (A) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines that include, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured and commission schedules.

Â Â Â Â Â  (B) Commit the insurer to participate in insurance or reinsurance syndicates.

Â Â Â Â Â  (C) Appoint any insurance producer without assuring that the insurance producer is licensed in this state to transact the type of insurance for which the insurance producer is appointed.

Â Â Â Â Â  (D) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. The contract must also provide that if prior approval is given, the managing general agent must forward a report to the insurer promptly.

Â Â Â Â Â  (E) Appoint a submanaging general agent.

Â Â Â Â Â  (k) Provisions establishing which disputes, if any, arising under the contract shall be decided by arbitration, mediation or other means of dispute resolution.

Â Â Â Â Â  (L) If the managing general agent will calculate the loss reserves or a portion thereof, provisions:

Â Â Â Â Â  (A) That the insurer is ultimately responsible for reporting the loss reserves; and

Â Â Â Â Â  (B) That the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves calculated for losses incurred and outstanding on business produced by the managing general agent, in addition to any other required loss reserve actuarial opinion, as provided in ORS 744.313.

Â Â Â Â Â  (4) In addition to the requirements of subsection (3) of this section, if the contract permits the managing general agent to settle claims on behalf of the insurer, the contract must also include at least the following provisions:

Â Â Â Â Â  (a) The time requirements within which the managing general agent must report claims to the insurer.

Â Â Â Â Â  (b) A requirement that the managing general agent must send a copy of the claim file or report of claim to the insurer at its request or as soon as it becomes known to the managing general agent that the claim:

Â Â Â Â Â  (A) Has the potential of exceeding an amount determined by the Director of the Department of Consumer and Business Services or the limit set by the insurer, whichever is less;

Â Â Â Â Â  (B) Involves a coverage dispute;

Â Â Â Â Â  (C) May exceed the claim settlement authority of the managing general agent; or

Â Â Â Â Â  (D) Is of a serious nature as predetermined by the insurer by written guidelines.

Â Â Â Â Â  (c) A provision establishing the settlement authority granted the managing general agent for claims in general and specific guidelines for handling claims that exceed the amount established by the director or the insurer, whichever is less.

Â Â Â Â Â  (d) A provision that all claim files are the joint property of the insurer and managing general agent, except upon an order of liquidation of the insurer, and that in the event of such an order:

Â Â Â Â Â  (A) The files become the sole property of the insurer or its estate; and

Â Â Â Â Â  (B) The managing general agent shall have reasonable access to and the right to copy the files on a timely basis.

Â Â Â Â Â  (e) A provision that the insurer may terminate for cause any settlement authority granted to the managing general agent upon written notice by the insurer to the managing general agent or upon the termination of the contract, and that the insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

Â Â Â Â Â  (5) The contract must provide that the insurer may not allow the managing general agent to pay or commit the insurer to pay a claim in excess of a specified amount, net of reinsurance, without approval by the insurer. The amount shall not exceed the amount established in ORS 744.308. [1991 c.495 Â§5; 2003 c.364 Â§120]

Â Â Â Â Â  744.308 Limitations on authority of insurer and managing general agent. (1) An insurer shall not allow a managing general agent, without prior approval of the insurer, to pay or commit the insurer to pay a claim over the amount, net of reinsurance, specified in the contract under ORS 744.306. The amount established in the contract shall not exceed one percent of the insurerÂs policyholder surplus as of December 31 of the last completed calendar year.

Â Â Â Â Â  (2) Neither an insurer nor a managing general agent may allow a subagent of the managing general agent to serve on the board of directors of the insurer.

Â Â Â Â Â  (3) An insurer and a managing general agent may not jointly employ any individual. [1991 c.495 Â§6]

Â Â Â Â Â  744.310 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.311 Books, bank accounts and records. A managing general agent shall maintain all of its books, bank accounts and records in a form usable by the Director of the Department of Consumer and Business Services. The managing general agent shall allow the director access to all of its books, bank accounts and records. [1991 c.495 Â§7]

Â Â Â Â Â  744.313 Financial examination; loss reserves; notification of appointment and termination; acts of managing general agent attributed to insurer. (1) An insurer shall have on file an independently performed financial examination of each managing general agent with which it has done business, in a form prescribed by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An insurer is ultimately responsible for reporting the loss reserves. If a managing general agent calculates the loss reserves or a portion thereof, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves calculated for losses incurred and outstanding on business produced by the managing general agent. The requirement under this subsection is in addition to any other required loss reserve actuarial opinion. The actuary must be a member in good standing of an association of actuaries determined by the director to have established adequate professional standards for membership.

Â Â Â Â Â  (3) Periodically, but not less frequently than annually, an insurer shall conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

Â Â Â Â Â  (4) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer. The officer must not be affiliated with the managing general agent.

Â Â Â Â Â  (5) Not later than the 30th day after entering into a contract with a managing general agent, and not later than the 30th day after terminating such a contract, an insurer shall provide written notification of the appointment or termination to the director. A notice of appointment shall include any information required by the director.

Â Â Â Â Â  (6) An insurer shall review its books and records each calendar quarter to determine if any insurance producer who previously had not produced and underwritten sufficient gross direct written premium to meet the description of a managing general agent in ORS 744.300 has become a managing general agent subject to ORS 744.300 to 744.316. When an insurer determines that an insurance producer has become a managing general agent:

Â Â Â Â Â  (a) The insurer shall promptly notify the insurance producer and the director of its determination.

Â Â Â Â Â  (b) The insurer and insurance producer must fully comply with ORS 744.300 to 744.316 not later than the 60th day after the date of notification under paragraph (a) of this subsection.

Â Â Â Â Â  (7) An insurer shall not appoint to its board of directors an officer, director, employee, subproducer or controlling shareholder of any of its managing general agents. This subsection does not apply to relationships governed by ORS 732.517 to 732.592.

Â Â Â Â Â  (8) The acts of a managing general agent shall be regarded as the acts of the insurer on whose behalf the managing general agent is acting. The director may examine a managing general agent as if it were the insurer. [1991 c.495 Â§Â§8,9; 2003 c.364 Â§121]

Â Â Â Â Â  744.314 Rules. The Director of the Department of Consumer and Business Services may adopt rules to carry out ORS 744.300 to 744.316. [1991 c.495 Â§10]

Â Â Â Â Â  744.315 [Formerly 750.020; 1981 c.455 Â§1; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.316 Authority of director if managing general agent violates provisions of ORS 744.300 to 744.316. If the Director of the Department of Consumer and Business Services finds that a managing general agent has violated any provision of ORS 744.300 to 744.316, the director may order the managing general agent to reimburse the insurer or the rehabilitator or liquidator of the insurer for losses incurred by the insurer because of the violation. The director may take action under this section in addition to or instead of any other action the director may take under the Insurance Code. [1993 c.447 Â§63c]

LIFE SETTLEMENT CONTRACTS

Â Â Â Â Â  744.319 Definitions. As used in ORS 744.319 to 744.358:

Â Â Â Â Â  (1) ÂLicenseeÂ means either a life settlement provider or life settlement broker.

Â Â Â Â Â  (2) ÂLife settlement brokerÂ means a person who, for another person and for a fee, commission or other consideration:

Â Â Â Â Â  (a) Offers or advertises the availability of life settlement contracts; or

Â Â Â Â Â  (b) Introduces holders of life insurance policies or certificates insuring the lives of persons with a terminal illness or condition to life settlement providers or offers or attempts to negotiate life settlement contracts between such policyholders or certificate holders and one or more life settlement providers.

Â Â Â Â Â  (3) ÂLife settlement contractÂ means an agreement between a life settlement provider and the holder of a group or individual life insurance policy insuring the life of a person with a terminal illness or condition, or between a life settlement provider and the certificate holder of such a policy, in which:

Â Â Â Â Â  (a) The terms establish that the life settlement provider pays something of value in return for the policyholderÂs or certificate holderÂs assignment, transfer, sale, devise or bequest of the death benefit or ownership of the insurance policy or certificate to the life settlement provider; and

Â Â Â Â Â  (b) The policyholder or certificate holder holds an irrevocable right under the policy or certificate to name the beneficiary.

Â Â Â Â Â  (4) ÂLife settlement providerÂ means a person who solicits, enters or negotiates life settlement contracts or offers to enter or negotiate life settlement contracts. [1995 c.342 Â§2]

Â Â Â Â Â  744.320 [Amended by 1959 c.369 Â§5; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.321 Life settlement providers. (1) A person shall not act as a life settlement provider unless the person holds a license of life settlement provider issued by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The term Âlife settlement providerÂ does not apply to any of the following:

Â Â Â Â Â  (a) Any bank, savings bank, savings and loan association, credit union or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan. The exemption in this paragraph applies only with respect to such an assignment.

Â Â Â Â Â  (b) An insurer issuing a life insurance policy providing accelerated benefits pursuant to ORS 743.154 or pursuant to the laws of the state to which the policy was subject when issued. The exemption in this paragraph applies only with respect to the relationship between the insurer and insured under such a policy.

Â Â Â Â Â  (c) Any individual who enters into not more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit.

Â Â Â Â Â  (3) A life settlement provider may use the term Âviatical settlement providerÂ to describe the business transacted under the license and may use the term Âviatical settlement contractÂ instead of Âlife settlement contract.Â [1995 c.342 Â§3]

Â Â Â Â Â  744.323 Life settlement brokers. (1) A person shall not act as a life settlement broker unless the person holds a license of life settlement broker issued by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The term Âlife settlement brokerÂ does not apply to an attorney, accountant or financial planner retained to represent the policyholder or certificate holder unless compensation paid to the attorney, accountant or financial planner is paid by the life settlement provider.

Â Â Â Â Â  (3) A life settlement broker may use the term Âviatical settlement brokerÂ to describe the business transacted under the license and may use the term Âviatical settlement contractÂ instead of Âlife settlement contract.Â [1995 c.342 Â§4]

Â Â Â Â Â  744.325 [1967 c.359 Â§550; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.326 License application; fee. (1) In order to obtain a license to transact business as a life settlement provider or as a life settlement broker, an applicant shall apply for the license on a form prescribed by the Director of the Department of Consumer and Business Services, with payment of any fee required for the application.

Â Â Â Â Â  (2) The director may request biographical, organizational, locational, financial, employment and any other information on the application form that the director determines to be relevant to the evaluation of applications and to the granting of the license. The director may also require a statement of the business plan or plan of operation of the applicant. The director may also require an applicant for a life settlement provider license to file with the application a copy of the life settlement contract that the applicant intends to use in business under the license.

Â Â Â Â Â  (3) If an applicant is a corporation, the corporation must be incorporated under the laws of this state or must be a foreign corporation authorized to transact business in this state. [1995 c.342 Â§5]

Â Â Â Â Â  744.328 Issuance of license. (1) If the Director of the Department of Consumer and Business Services determines that an applicant has satisfied all requirements for the license for which application is made, the director shall issue the license to the applicant. The director may issue a license if the director determines that the applicant, as required to be set forth in the application for the license:

Â Â Â Â Â  (a) Has not engaged in conduct that would authorize the director to refuse to issue a license under ORS 744.338; and

Â Â Â Â Â  (b) Is financially responsible and has a good business reputation.

Â Â Â Â Â  (2) The director may refuse to issue a license in the name of any firm, partnership or corporation if the director is not satisfied that any officer, employee, stockholder or partner thereof who may materially influence the conduct of the applicant meets the standards of this section.

Â Â Â Â Â  (3) The director may issue a license to a nonresident applicant only if the nonresident applicant files with the director in writing an appointment of the director to be the attorney of the applicant upon whom all legal process in any action or proceeding against the applicant may be served. In the appointment, the applicant shall agree that any lawful process against the applicant that is served upon the director shall be of the same legal force and validity as if served upon the applicant, and that the authority shall continue in force so long as any liability remains outstanding in this state. An appointment under this subsection becomes effective on the date that the director issues the license to the applicant.

Â Â Â Â Â  (4) If the director denies an application, the director shall so inform the applicant, stating the grounds for the denial. [1995 c.342 Â§6]

Â Â Â Â Â  744.330 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.331 Expiration of license; rules for renewal. (1) A license issued under ORS 744.328 expires on its expiration date unless it is renewed on or before its expiration date.

Â Â Â Â Â  (2) Unless the Director of the Department of Consumer and Business Services designates another date, a license expires on the last day of the month in which the second anniversary of the initial issuance date of the license occurs, and on the second anniversary following each renewal.

Â Â Â Â Â  (3) The director by rule may establish requirements for renewing licenses. [1995 c.342 Â§7]

Â Â Â Â Â  744.333 Individual acting as provider under license of firm or corporation. An individual may act as a life settlement provider under the authority of the license of a firm or corporate life settlement provider, whether or not the individual holds a license as a life settlement provider, if:

Â Â Â Â Â  (1) The individual is a member or employee of the firm or is an employee, officer or director of the corporation; and

Â Â Â Â Â  (2) The individual is designated by the firm or corporation on its license application or on an amendatory or supplementary form thereto as authorized to act as a life settlement provider under the authority of the license. [1995 c.342 Â§8]

Â Â Â Â Â  744.335 [1967 c.359 Â§551; 1981 c.455 Â§2; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.336 Notification by licensee of material change affecting qualification for license. A licensee shall immediately notify the Director of the Department of Consumer and Business Services of any material change in ownership or control or in any other matter affecting the qualification of the licensee for the license in this state. [1995 c.342 Â§9]

Â Â Â Â Â  744.338 Suspension, revocation, refusal to issue or renew license. (1) The Director of the Department of Consumer and Business Services may suspend, revoke, refuse to issue or refuse to renew a license of a licensee if the director finds one or more of the following with respect to the licensee or applicant for a license:

Â Â Â Â Â  (a) Dishonesty, fraud or gross negligence in the conduct of business as a licensee, or the licensee or applicant is otherwise shown to be untrustworthy or incompetent to act as a licensee.

Â Â Â Â Â  (b) The life settlement provider demonstrates a pattern of unreasonable payments to policyholders or certificate holders.

Â Â Â Â Â  (c) Falsification by the applicant or licensee of an application for the license or renewal thereof, or misrepresentation or engagement in any other dishonest act in relation to the application.

Â Â Â Â Â  (d) Conduct resulting in a conviction of a felony under the laws of any state or of the United States, to the extent that such conduct may be considered under ORS 670.280.

Â Â Â Â Â  (e) Conviction of any crime, an essential element of which is dishonesty or fraud, under the laws of any state or of the United States.

Â Â Â Â Â  (f) Refusal to renew or cancellation, revocation or suspension of authority to transact insurance or business as a life settlement provider, life settlement broker or similar entity in another state.

Â Â Â Â Â  (g) Failure to pay a civil penalty imposed by final order of the director or to carry out terms of probation set by the director.

Â Â Â Â Â  (h) Refusal by a licensee to be examined or to produce accounts, records or files for examination, refusal by any officers to give information with respect to the affairs of the licensee or refusal to perform any other legal obligation as to the examination when required by the director.

Â Â Â Â Â  (i) Affiliation with or under the same general management or interlocking directorate or ownership as another life settlement provider or life settlement broker or an insurer, any of which unlawfully transacts business in this state.

Â Â Â Â Â  (j) Failure at any time to meet any qualification for which issuance of the license could have been refused had the failure then existed and been known to the director.

Â Â Â Â Â  (k) Violation of any rule or order of the director or any provision of the Insurance Code.

Â Â Â Â Â  (2) The director may suspend or refuse to renew a license immediately and without hearing if the director determines that one or both of the following circumstances exist:

Â Â Â Â Â  (a) The licensee is insolvent.

Â Â Â Â Â  (b) The financial condition or business practices of the licensee otherwise pose an imminent threat to the public health, safety or welfare of the residents of this state.

Â Â Â Â Â  (3) A life settlement provider or life settlement broker holding a license that has not been renewed or has been revoked shall surrender the license to the director at the directorÂs request.

Â Â Â Â Â  (4) The director may take any other administrative action authorized under the Insurance Code in addition to or in lieu of the actions authorized under this section. [1995 c.342 Â§10]

Â Â Â Â Â  744.340 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.341 Terms of contract. (1) A life settlement contract must be in writing. A life settlement provider shall establish in the contract the terms under which the life settlement provider will pay compensation or anything of value in return for the policyholderÂs or certificate holderÂs assignment, transfer, sale, devise or bequest of the death benefit or ownership of the insurance policy or certificate to the life settlement provider.

Â Â Â Â Â  (2) A life settlement provider shall not use a life settlement contract in this state unless the life settlement provider has filed the contract form with the Director of the Department of Consumer and Business Services and the director has approved the contract form. The director shall disapprove a life settlement contract form if, in the directorÂs opinion, the contract or any provision of the contract is unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the policyholder or certificate holder.

Â Â Â Â Â  (3) Each life settlement contract entered into in this state must contain a provision enabling the policyholder or certificate holder to rescind the contract not later than the 30th day after the date on which the contract is executed by all parties or not later than the 15th day after the policyholder or certificate holder receives the life settlement proceeds, whichever is the lesser period. In order to rescind such a contract, a policyholder or certificate holder who has received the proceeds must return them to the life settlement provider. [1995 c.342 Â§11]

Â Â Â Â Â  744.343 Annual report by provider. Each life settlement provider shall file a report for the preceding calendar year with the Director of the Department of Consumer and Business Services on or before March 1 of each year, or within such extension of time therefor as the director may grant. The report shall be in the form and contain such information as the director prescribes and shall be verified as follows:

Â Â Â Â Â  (1) If the life settlement provider is a corporation, by at least two principal officers of the life settlement provider.

Â Â Â Â Â  (2) If the life settlement provider is a partnership, by two partners.

Â Â Â Â Â  (3) If the life settlement provider is neither a corporation nor a partnership, by its president and secretary. [1995 c.342 Â§12]

Â Â Â Â Â  744.345 [Formerly 750.040; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.346 Examination of business and practices of licensee or applicant; records. (1) The Director of the Department of Consumer and Business Services may examine the business and practices of any licensee or applicant for a license when the director determines an examination to be necessary. The director may order a licensee or applicant to produce any records, books, files or other information reasonably necessary to ascertain whether or not the licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

Â Â Â Â Â  (2) A life settlement provider shall maintain records of all transactions of life settlement contracts of the life settlement provider and must make the records available to the director for inspection during reasonable business hours. The records must be maintained for a period of not later than five years from the date of their creation.

Â Â Â Â Â  (3) The director at any time may require a licensee to fully disclose the identity of all stockholders, partners, officers and employees.

Â Â Â Â Â  (4) Names of, and individual identification data for, all policyholders and certificate holders who have entered life settlement contracts with life settlement providers shall be confidential as provided in ORS 705.137. [1995 c.342 Â§13; 2001 c.377 Â§15]

Â Â Â Â Â  744.348 Disclosure of information to policyholder. A life settlement provider shall disclose the information specified in this section to the policyholder or certificate holder entering the life settlement contract, not later than the date on which the life settlement contract is signed by all parties. The disclosure must be in the manner prescribed by the Director of the Department of Consumer and Business Services. The information must include the following:

Â Â Â Â Â  (1) Possible alternatives to life settlement contracts for persons with terminal illnesses or conditions, including but not limited to accelerated benefits offered by the issuer of the life insurance policy.

Â Â Â Â Â  (2) The fact that some or all of the proceeds of the life settlement may be taxable, and that assistance should be sought from a personal tax advisor.

Â Â Â Â Â  (3) The fact that the life settlement could be subject to the claims of creditors.

Â Â Â Â Â  (4) The fact that receipt of a life settlement may adversely affect the recipientÂs eligibility for Medicaid or other government benefits or entitlements, and that advice should be obtained from the appropriate agencies.

Â Â Â Â Â  (5) The right of a policyholder or certificate holder to rescind a life settlement contract as provided in ORS 744.341. The disclosure shall state the deadlines for rescission and return of proceeds received.

Â Â Â Â Â  (6) The date by which the funds will be available to the policyholder or certificate holder and the source of the funds. [1995 c.342 Â§14]

Â Â Â Â Â  744.350 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.351 Conditions precedent to entering into life settlement contract. (1) Before a life settlement provider enters into a life settlement contract with a policyholder or certificate holder who has a terminal illness or condition, the life settlement provider shall first obtain both of the following:

Â Â Â Â Â  (a) A written statement from an attending physician that the policyholder or certificate holder is of sound mind and under no constraint or undue influence.

Â Â Â Â Â  (b) A witnessed document in which the policyholder or certificate holder consents to the life settlement contract, acknowledges the illness or condition is terminal, represents that the policyholder or certificate holder has a full and complete understanding of the life settlement contract, that the policyholder or certificate holder has a full and complete understanding of the benefits of the life insurance policy, releases the medical records of the policyholder or certificate holder relating to the terminal illness or condition and acknowledges that the policyholder or certificate holder has entered into the life settlement contract freely and voluntarily.

Â Â Â Â Â  (2) A life settlement provider may enter a life settlement contract only after the individual whose life would be the subject of the life settlement contract is determined to have a terminal illness or condition, as follows:

Â Â Â Â Â  (a) If the individual is the policyholder or certificate holder, an attending physician of the policyholder or certificate holder must make the determination.

Â Â Â Â Â  (b) If the individual is a person other than the policyholder or certificate holder, an attending physician of the individual or of the policyholder or certificate holder must make the determination.

Â Â Â Â Â  (3) For the purposes of this section, an attending physician is a medical doctor, doctor of osteopathy or naturopathic physician licensed in this state, who is primarily responsible for the treatment or a portion of treatment of the individual whose life would be the subject of the life settlement contract. [1995 c.342 Â§15]

Â Â Â Â Â  744.353 Prohibitions on finderÂs fee, solicitations, discrimination. (1) A licensee shall not pay or offer to pay a finderÂs fee, commission or other compensation to a person described in this subsection, in connection with a policy insuring the life of an individual with a terminal illness or condition. The prohibition under this subsection applies with respect to payments or offers of payment to:

Â Â Â Â Â  (a) The physician, attorney or accountant of the policyholder, of the certificate holder or of the insured individual when the individual is other than the policyholder or certificate holder.

Â Â Â Â Â  (b) Any person other than a physician, attorney or accountant described in paragraph (a) of this subsection, who provides medical, legal or financial planning services to the policyholder, to the certificate holder or to the insured individual when the individual is other than the policyholder or certificate holder.

Â Â Â Â Â  (c) Any person other than one described in paragraph (a) or (b) of this subsection who acts as an agent of the policyholder, certificate holder or insured individual.

Â Â Â Â Â  (2) A licensee shall not solicit an investor who could influence the treatment of the illness or condition of the individual whose life would be the subject of a life settlement contract.

Â Â Â Â Â  (3) All information solicited or obtained from a policyholder or certificate holder by a licensee shall be subject to ORS 746.600 to 746.690. For purposes of this subsection, a licensee shall be considered an insurance-support organization within the meaning of ORS 746.600.

Â Â Â Â Â  (4) A licensee shall not discriminate in the making of a life settlement contract on the basis of race, age, sex, national origin, creed, religion, occupation, marital or family status, sexual orientation, or discriminate between persons who have dependents and persons who do not have dependents. [1995 c.342 Â§16]

Â Â Â Â Â  744.355 [Formerly 750.050; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.356 Payment to escrow or trust account; lump sum payment. (1) Immediately upon receipt of documents from the policyholder or certificate holder effecting the transfer of the insurance policy or certificate, the life settlement provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a bank approved by the Director of the Department of Consumer and Business Services, pending acknowledgment of the transfer by the issuer of the life insurance policy. The trustee or escrow agent shall be required to transfer the proceeds due to the policyholder or certificate holder immediately upon receipt of acknowledgment of the transfer from the insurer.

Â Â Â Â Â  (2) A life settlement provider shall make payment of the proceeds of a life settlement contract in a lump sum, except as provided in this subsection. A life settlement provider shall not retain any portion of the proceeds. A life settlement provider may make installment payments only if the life settlement provider has purchased an annuity issued by an authorized insurer or a similar financial instrument issued by a financial institution authorized to engage in the business of a financial institution in this state.

Â Â Â Â Â  (3) Failure by the life settlement provider to tender the life settlement by the date disclosed to the policyholder or certificate holder renders the contract void. [1995 c.342 Â§17]

Â Â Â Â Â  744.358 Rules; standards; bond. The Director of the Department of Consumer and Business Services may adopt rules for the purpose of carrying out ORS 744.319 to 744.358. In addition:

Â Â Â Â Â  (1) The director may establish standards for evaluating reasonableness of payments under life settlement contracts. The authority includes but is not limited to regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise or bequest of a benefit under a life insurance policy. For the purpose of the standards, the director shall consider payments made in regional and national life settlement markets, to the extent such information is available, as well as model standards developed by the National Association of Insurance Commissioners.

Â Â Â Â Â  (2) The director may require a bond or an errors and omissions insurance policy of either or both kinds of licensees.

Â Â Â Â Â  (3) The director may establish trade practice standards by rule for the purpose of regulating advertising and solicitation of life settlement contracts. [1995 c.342 Â§18]

Â Â Â Â Â  744.360 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.365 [1967 c.359 Â§554; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.370 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.375 [Formerly 750.060; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.380 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.385 [Formerly 750.100; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.390 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.395 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.396 [Formerly 750.080; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.400 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.405 [Formerly 750.090; 1979 c.870 Â§7; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  744.410 [Amended by 1963 c.463 Â§1; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.420 [Amended by 1953 c.322 Â§2; 1963 c.463 Â§2; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.430 [Amended by 1955 c.226 Â§2; 1963 c.463 Â§3; 1967 c.359 Â§503; renumbered 743.672]

Â Â Â Â Â  744.440 [Amended by 1967 c.359 Â§504; renumbered 743.675]

Â Â Â Â Â  744.450 [Amended by 1967 c.359 Â§505; renumbered 743.678]

Â Â Â Â Â  744.460 [Amended by 1967 c.359 Â§506; renumbered 743.681]

Â Â Â Â Â  744.470 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.480 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.490 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.500 [Repealed by 1967 c.359 Â§704]

ADJUSTERS

Â Â Â Â Â  744.505 Adjuster license required. (1) Except as provided in ORS 744.515, a person shall not act or attempt to act as an adjuster of losses claimed under insurance policies, whether acting for the insurer or the insured, unless the person holds a valid license issued by the Director of the Department of Consumer and Business Services that authorizes the person to act as an adjuster. A license under this section authorizes an adjuster to adjust losses for or against authorized insurers or insurers with which policies were placed under a surplus line insurance license as provided in ORS 735.400 to 735.495.

Â Â Â Â Â  (2) A license under this section does not authorize a person to act as an adjuster for any person other than the insurer or insured. [Formerly 736.485; 1983 c.76 Â§10; 1987 c.774 Â§139; 1989 c.413 Â§14; 1989 c.701 Â§43; 1991 c.810 Â§12]

Â Â Â Â Â  744.510 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.515 Exemptions from adjuster licensing requirement. (1) A licensed resident insurance producer or salaried employee or officer of an authorized insurer may adjust and settle losses for the insurer that the insurance producer, employee or officer represents, without obtaining an adjusterÂs license.

Â Â Â Â Â  (2) A person may make one adjustment before obtaining an adjusterÂs license if the person applies for the license within two days after entering upon the adjustment, and in all other respects complies with the provisions of this chapter governing adjusters.

Â Â Â Â Â  (3) A person holding a temporary permit under ORS 744.555 may perform acts authorized under ORS 744.555 without obtaining an adjusterÂs license.

Â Â Â Â Â  (4) Any average adjuster or adjuster of maritime losses may adjust maritime losses without obtaining an adjusterÂs license.

Â Â Â Â Â  (5) A person may perform or provide repair or replacement service under home protection insurance without obtaining an adjusterÂs license. [1967 c.359 Â§560; 1971 c.231 Â§33; 1981 c.247 Â§19; 1983 c.76 Â§11; 1989 c.701 Â§44; 2003 c.364 Â§122]

Â Â Â Â Â  744.520 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.525 Adjuster qualifications. An applicant for a license as a resident adjuster shall apply for the license as provided in ORS 744.001 and must meet the following requirements:

Â Â Â Â Â  (1) If the applicant is an individual, the applicant must establish a residence or place of transacting insurance business in this state prior to filing an application. If the applicant is a firm or corporation, the applicant must establish an office in this state that employs an individual licensed under ORS 744.002 as an adjuster.

Â Â Â Â Â  (2) If the applicant is an individual, the applicant must pass any examination required by ORS 744.535.

Â Â Â Â Â  (3) The applicant must satisfy all other requirements established by the Director of the Department of Consumer and Business Services by rule. [1967 c.359 Â§561; 1971 c.231 Â§34; 1973 c.827 Â§81; 1983 c.76 Â§12; 1989 c.701 Â§45]

Â Â Â Â Â  744.528 Nonresident adjuster license. (1) A person who resides in another state or a province of Canada and is licensed in that state or province as an adjuster may be licensed to act as a nonresident adjuster in this state as provided in this section if the state or province in which the person resides gives the same privilege to a resident adjuster of this state.

Â Â Â Â Â  (2) An applicant for a license to act as a nonresident adjuster must do the following:

Â Â Â Â Â  (a) Apply for the license on forms designed and furnished by the Director of the Department of Consumer and Business Services as provided in ORS 744.001.

Â Â Â Â Â  (b) If the applicant is an individual, pass an examination required by ORS 744.535. [1989 c.701 Â§46; 1991 c.810 Â§13]

Â Â Â Â Â  744.530 [1957 c.247 Â§1; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.531 Classes of insurance for adjusters. When the Director of the Department of Consumer and Business Services issues a license authorizing a person to act as an adjuster, the director shall indorse on the license the class or classes of insurance described in this section with respect to which the person is authorized to adjust losses. The classes of insurance are as follows:

Â Â Â Â Â  (1) Property and casualty insurance. Under this class, in addition to property and casualty insurance, an adjuster may also adjust losses with respect to marine and transportation and surety insurance.

Â Â Â Â Â  (2) Health insurance, whether provided by an insurer or a health care service contractor as defined in ORS 750.005.

Â Â Â Â Â  (3) Any class of insurance designated by the director by rule. [1989 c.701 Â§47; 2003 c.802 Â§170]

Â Â Â Â Â  Note: 744.531 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 744 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  744.535 Adjuster licensing examination. (1) The Director of the Department of Consumer and Business Services shall give an examination to each individual applicant for a license as an adjuster. The examination must test the qualifications and competence of the applicant and the knowledge of the applicant with respect to the classes of insurance that may be dealt with under the license and with respect to the duties and responsibilities of an adjuster under the laws of this state.

Â Â Â Â Â  (2) The requirement of an examination under subsection (1) of this section shall not apply to an applicant who is licensed as an independent adjuster in another state that licenses adjusters of this state without examination.

Â Â Â Â Â  (3) The director shall give examinations at such times and places within the state as the director deems necessary to reasonably serve the best interests of all concerned, provided that the director shall give an examination at least once every six months if applications for licenses are then pending. [1967 c.359 Â§562; 1989 c.413 Â§15; 1989 c.701 Â§48; 1991 c.810 Â§14]

Â Â Â Â Â  744.538 Change of circumstance of nonresident adjuster. (1) A nonresident adjuster shall not act as an adjuster in this state when the adjuster no longer holds a valid license as an adjuster in the state or province in which the adjuster resides. If the license of the adjuster in the state in which the adjuster resides is reinstated, and if the nonresident adjusterÂs license has not expired, the adjuster may apply to the Director of the Department of Consumer and Business Services for reinstatement of the nonresident license.

Â Â Â Â Â  (2) A nonresident adjuster who establishes residence in this state shall not transact business as an adjuster in this state under the nonresident license following the 30th day after the adjuster establishes the residence. An adjuster under this subsection may thereafter act as an adjuster in this state only under a license to act as a resident adjuster.

Â Â Â Â Â  (3) A nonresident adjuster who changes residence to another state other than this state or to a province must apply to the director for a license as a nonresident adjuster as if the adjuster were initially applying for such a license. [1989 c.701 Â§49; 1995 c.639 Â§6]

Â Â Â Â Â  744.540 [1957 c.247 Â§2; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.541 Adjustment of claim under policy issued by unauthorized insurer. An adjuster may adjust a loss claimed under an insurance policy issued by an unauthorized insurer other than a surplus line insurer. The adjuster shall notify the Director of the Department of Consumer and Business Services thereof not later than the 20th day after adjusting the loss. [1989 c.701 Â§50]

Â Â Â Â Â  744.545 [1967 c.359 Â§563; 1983 c.76 Â§13; 1989 c.413 Â§16; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.550 [1957 c.247 Â§3; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.555 Temporary adjuster permit. (1) To facilitate the settlement of claims under insurance policies when there is widespread property loss in this state arising out of a catastrophe, the Director of the Department of Consumer and Business Services may issue a temporary permit to any person authorized in another state to adjust losses claimed under insurance policies to act as an adjuster in the catastrophe area for or against an authorized insurer. A temporary permit issued pursuant to this section shall be effective for such time as the director determines necessary and shall be in lieu of the license and fee requirements otherwise applicable.

Â Â Â Â Â  (2) A temporary permit may be obtained by filing with the director a written application therefor in the form prescribed by the director. The application shall contain the name and address of the applicant, the name of the state in which the applicant is authorized to adjust losses claimed under insurance policies and any other information the director may require.

Â Â Â Â Â  (3) Such a permit may also be issued in respect to any adjuster who is licensed or permitted to act as such in the state of domicile of the adjuster and who is sent into this state on behalf of an authorized insurer or insured for the purpose of investigating or making adjustment of a particular loss under policies of insurance. [Formerly 736.490; 1989 c.701 Â§51]

Â Â Â Â Â  744.560 [1957 c.247 Â§4; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.565 [1957 c.247 Â§5; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.566 [1967 c.359 Â§565; repealed by 1969 c.336 Â§21]

Â Â Â Â Â  744.570 [1957 c.247 Â§6; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.575 Adjusting claims involving credit life or credit health insurance. No plan or arrangement shall be used with respect to credit life or credit health insurance whereby any person other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims, except that a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer. [Formerly 741.455; 1989 c.701 Â§52]

Â Â Â Â Â  744.580 [1957 c.247 Â§7; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.590 [1957 c.247 Â§8; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.600 [1957 c.247 Â§9; repealed by 1967 c.359 Â§704]

INSURANCE CONSULTANTS

Â Â Â Â Â  744.605 Insurance consultantÂs license required. (1) A person shall not act as an insurance consultant unless the person holds a valid license issued by the Director of the Department of Consumer and Business Services that authorizes the person to act as an insurance consultant. For purposes of this section, a person acts as an insurance consultant if:

Â Â Â Â Â  (a) The person purports or offers to engage in any of the activities described in paragraph (b) of this subsection by using, in conjunction with the personÂs name, the title or designation of insurance planner, consultant, adviser or counselor, or financial and insurance planner, consultant, adviser or counselor, or any similar title or designation; or

Â Â Â Â Â  (b) The person, for compensation other than commission from the sale of insurance, engages, attempts to engage or offers to engage in any of the following activities:

Â Â Â Â Â  (A) Acting as a consultant regarding insurance.

Â Â Â Â Â  (B) Giving advice, counsel, opinion or service with respect to the benefits, advantages or disadvantages of insurance that may be issued in this state.

Â Â Â Â Â  (C) In any other manner providing information about insurance.

Â Â Â Â Â  (2) For the purposes of subsection (1)(b) of this section, compensation includes consideration paid for financial and other related services provided by the person in connection with services referred to in subsection (1)(b) of this section. [1985 c.697 Â§2; 1989 c.701 Â§53; 1991 c.810 Â§15; 1997 c.419 Â§1]

Â Â Â Â Â  744.609 Exemptions. The following persons are not insurance consultants for the purposes of this chapter, and the prohibition in ORS 744.605 does not apply to them:

Â Â Â Â Â  (1) Any attorney-at-law rendering services in the performance of duties of an attorney-at-law.

Â Â Â Â Â  (2) Any certified public accountant or public accountant rendering services in the performance of the duties of a certified public accountant or public accountant, as authorized by law.

Â Â Â Â Â  (3) Any person who, while conducting an educational seminar, performs any of the activities described in ORS 744.605 (1)(b).

Â Â Â Â Â  (4) Any financial institution, as defined in ORS 706.008, or consumer finance licensee under ORS chapter 725.

Â Â Â Â Â  (5) Any actuary who is a member of an organization determined by the Director of the Department of Consumer and Business Services as establishing standards for the actuarial profession.

Â Â Â Â Â  (6) A person who provides or offers or purports to provide any of the services described in ORS 744.605 only to an insurance producer or an authorized insurer. [1985 c.697 Â§3; 1989 c.701 Â§54; 1991 c.810 Â§16; 1997 c.419 Â§2; 1999 c.59 Â§228; 2003 c.364 Â§123]

Â Â Â Â Â  744.610 [1957 c.247 Â§10; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.615 [1985 c.697 Â§4; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.619 Qualifications for resident insurance consultantÂs license. An applicant for a license as a resident insurance consultant shall apply for the license as provided in ORS 744.001 and must meet the following requirements:

Â Â Â Â Â  (1) The applicant must provide satisfactory evidence to the Director of the Department of Consumer and Business Services that the insurance required under ORS 744.635 has been procured and is in effect.

Â Â Â Â Â  (2) The applicant, if an individual, must establish a residence or place of transacting insurance business in this state prior to filing an application. If the application is a firm or corporation, the applicant must establish an office in this state that is managed by an individual licensed as an insurance consultant.

Â Â Â Â Â  (3) The applicant, if an individual, must have had at least five yearsÂ experience in the insurance business relating to the class or classes of insurance for which the applicant is applying to be an insurance consultant or have equivalent educational qualifications as prescribed by the director.

Â Â Â Â Â  (4) The applicant, if an individual, must pass a written examination given by the director. The examination requirement does not apply to an applicant who is licensed as a resident insurance producer to transact the class or classes of insurance for which the applicant is applying to be an insurance consultant.

Â Â Â Â Â  (5) The applicant must satisfy any other requirements established by the director by rule. [1985 c.697 Â§5; 1989 c.701 Â§57; 1991 c.810 Â§17; 2003 c.364 Â§124]

Â Â Â Â Â  744.620 [1957 c.247 Â§11; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.621 Nonresident insurance consultant license. (1) A person who resides in another state or province of Canada and is licensed in that state or province as an insurance consultant or is registered under a regulatory program of the other state or province similar to the regulatory program for insurance consultants under this chapter, as determined by the Director of the Department of Consumer and Business Services, may be licensed to act as a nonresident insurance consultant in this state as provided in this section if the state or province in which the person resides gives the same privilege to a resident insurance consultant of this state.

Â Â Â Â Â  (2) An applicant for a license to act as a nonresident insurance consultant shall apply for the license as provided in ORS 744.001 and must meet the following requirements:

Â Â Â Â Â  (a) The applicant must provide satisfactory evidence to the director that the insurance required under ORS 744.635 has been procured and is in effect.

Â Â Â Â Â  (b) If the applicant is an individual, the applicant must have had at least five yearsÂ experience in the insurance business relating to the class or classes of insurance for which the applicant is applying to be an insurance consultant or have equivalent educational qualifications as prescribed by the director.

Â Â Â Â Â  (c) If the applicant is an individual, the applicant must take and pass a written examination given by the director, unless the state or province in which the applicant resides licenses or registers insurance consultants of this state without examination. The examination requirement does not apply to an applicant who is licensed as a nonresident insurance producer to transact the class or classes of insurance for which the applicant is applying to be an insurance consultant.

Â Â Â Â Â  (d) The applicant must satisfy any other requirements established by the director by rule. [1989 c.701 Â§58; 1991 c.810 Â§18; 2003 c.364 Â§125]

Â Â Â Â Â  744.625 [1985 c.697 Â§6; 1987 c.774 Â§142; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.626 Classes of insurance for consultants. When the Director of the Department of Consumer and Business Services issues a license authorizing a person to act as an insurance consultant, the director shall indorse on the license the class or classes of insurance described in this section with respect to which the person is authorized to act as an insurance consultant. The classes of insurance are as follows:

Â Â Â Â Â  (1) Life insurance.

Â Â Â Â Â  (2) Health insurance.

Â Â Â Â Â  (3) Property and casualty insurance. Under this class, in addition to property and casualty insurance, an insurance consultant may also act as insurance consultant with respect to marine and transportation and surety insurance.

Â Â Â Â Â  (4) Any class of insurance designated by the director by rule. [1989 c.701 Â§62; 2003 c.802 Â§171]

Â Â Â Â Â  Note: 744.626 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 744 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  744.629 [1985 c.697 Â§7; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.630 [1957 c.247 Â§12; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.631 Change of circumstance of nonresident insurance consultant. (1) A nonresident insurance consultant shall not act as an insurance consultant in this state when the insurance consultant no longer holds a valid license as an insurance consultant in the state or province in which the insurance consultant resides. If the license of the insurance consultant in the state in which the insurance consultant resides is reinstated and if the nonresident license has not expired, the insurance consultant may apply to the Director of the Department of Consumer and Business Services for reinstatement of the nonresident license.

Â Â Â Â Â  (2) A nonresident insurance consultant who establishes residence in this state shall not transact business as an insurance consultant in this state under the nonresident license following the 30th day after the insurance consultant establishes the residence. An insurance consultant under this paragraph may act as a resident insurance consultant in this state if the insurance consultant obtains the appropriate license.

Â Â Â Â Â  (3) A nonresident insurance consultant who changes residence to another state other than this state or to a province must apply to the director for a license as a nonresident insurance consultant as if the insurance consultant were initially applying for such a license. [1989 c.701 Â§61; 1995 c.639 Â§7]

Â Â Â Â Â  744.635 Errors and omissions insurance; rules. (1) An insurance consultant shall maintain with the Director of the Department of Consumer and Business Services a current certificate of errors and omissions insurance in an amount established by the director by rule from an insurer authorized to do business in this state or from any other insurer acceptable to the director according to standards established by rule.

Â Â Â Â Â  (2) If the director determines that errors and omissions insurance required under this section is not generally available at a reasonable cost, the director by rule may suspend the requirement of insurance, but must reimpose the requirement when the insurance becomes available once again. [1985 c.697 Â§8; 1989 c.701 Â§63; 1991 c.331 Â§131; 1991 c.810 Â§19]

Â Â Â Â Â  744.639 [1985 c.697 Â§9; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.640 [1957 c.247 Â§13; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  744.645 [1985 c.697 Â§10; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.650 Disclosure by insurance consultants. (1) An insurance consultant shall furnish to each client and prospective client a written disclosure statement containing the following information:

Â Â Â Â Â  (a) A description of the nature of the work to be performed by the insurance consultant.

Â Â Â Â Â  (b) The applicable occupational and educational background of the insurance consultant.

Â Â Â Â Â  (c) The area or areas of insurance in which the insurance consultant has particular expertise.

Â Â Â Â Â  (d) The fee schedule and any other expenses that the insurance consultant charges, and whether fees may be negotiated.

Â Â Â Â Â  (e) The name of any person, other than clients, that the insurance consultant represents.

Â Â Â Â Â  (f) Whether the insurance consultant will receive any commission or obtain any other compensation for services provided the client in addition to fees and other expenses paid by the client.

Â Â Â Â Â  (g) Any other information required by the Director of the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) An insurance consultant shall disclose information required under this subsection to each client in the course of providing insurance consultant services to the client and before the insurance consultant makes any final insurance recommendation to the client. The insurance consultant shall disclose at least the following information as applicable to the line of insurance for which the insurance consultant is providing services:

Â Â Â Â Â  (a) Other business activities of the insurance consultant relating to financial planning.

Â Â Â Â Â  (b) The method of investment analysis and comparison used.

Â Â Â Â Â  (c) Assumptions contributing to insurance recommendations for the client.

Â Â Â Â Â  (d) Any other information required by the director by rule.

Â Â Â Â Â  (3) The director may establish additional disclosure requirements for licensees who are licensed both as insurance producers and insurance consultants.

Â Â Â Â Â  (4) The director may design the form of disclosure statement to be used under subsection (1) of this section. [1985 c.697 Â§11; 1991 c.810 Â§20; 2003 c.364 Â§126]

Â Â Â Â Â  744.655 Rebates prohibited. An insurance consultant may not give or receive or offer to give or receive a rebate of all or a part of any fee or other expenses charged for services or any earnings, profit, dividends or other benefit accruing to the insurance consultant from the services provided by the insurance consultant. [1985 c.697 Â§12; 1991 c.810 Â§23]

Â Â Â Â Â  744.660 [1985 c.697 Â§13; repealed by 1989 c.701 Â§81]

Â Â Â Â Â  744.665 Continuing education; rules. The Director of the Department of Consumer and Business Services by rule may establish requirements for continuing education that each insurance consultant must satisfy as a condition for continuation of the license. [1985 c.697 Â§14]

THIRD PARTY ADMINISTRATORS

Â Â Â Â Â  744.700 Definitions for ORS 744.700 to 744.740. As used in ORS 744.700 to 744.740:

Â Â Â Â Â  (1) ÂAffiliateÂ of, or person ÂaffiliatedÂ with, a specific person means any person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified person.

Â Â Â Â Â  (2) ÂControlÂ has the meaning given that term in ORS 732.548.

Â Â Â Â Â  (3) ÂInsurerÂ includes a health care service contractor, a multiple employer welfare arrangement or any other person providing a plan of insurance subject to state insurance regulation. ÂInsurerÂ does not include a bona fide employee benefit plan established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted pursuant to the Employee Retirement Income Security Act of 1974.

Â Â Â Â Â  (4) ÂUnderwriteÂ or ÂunderwritingÂ includes the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer, the overall planning and coordinating of an insurance program and the ability to procure bonds and excess insurance. [1991 c.812 Â§2]

Â Â Â Â Â  744.702 Third party administrator license; description of transacting business as third party administrator. (1) Subject to ORS 744.704, a person shall not transact business or purport or offer to transact business as a third party administrator in this state unless the person holds a third party administrator license issued by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) For purposes of ORS 744.700 to 744.740, a person transacts or purports or offers to transact business as a third party administrator when the person directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on, residents of this state or residents of another state from offices in this state, in connection with life insurance or health insurance coverage.

Â Â Â Â Â  (3) Nothing in ORS 744.700 to 744.740 exempts a third party administrator from any other applicable licensing requirement when the third party administrator performs the functions of an insurance producer, adjuster or insurance consultant. [1991 c.812 Â§3; 2003 c.364 Â§127]

Â Â Â Â Â  744.704 Exemptions from license requirement. (1) The following persons are exempt from the licensing requirement for third party administrators in ORS 744.702 and from all other provisions of ORS 744.700 to 744.740 applicable to third party administrators:

Â Â Â Â Â  (a) A person licensed under ORS 744.002 as an adjuster, whose activities are limited to adjustment of claims and whose activities do not include the activities of a third party administrator.

Â Â Â Â Â  (b) A person licensed as an insurance producer as required by ORS 744.053 and authorized to transact life or health insurance in this state, whose activities are limited exclusively to the sale of insurance and whose activities do not include the activities of a third party administrator.

Â Â Â Â Â  (c) An employer acting as a third party administrator on behalf of:

Â Â Â Â Â  (A) Its employees;

Â Â Â Â Â  (B) The employees of one or more subsidiary or affiliated corporations of the employer; or

Â Â Â Â Â  (C) The employees of one or more persons with a dealership, franchise, distributorship or other similar arrangement with the employers.

Â Â Â Â Â  (d) A union, or an affiliate thereof, acting as a third party administrator on behalf of its members.

Â Â Â Â Â  (e) An insurer that is authorized to transact insurance in this state with respect to a policy issued and delivered in and pursuant to the laws of this state or another state.

Â Â Â Â Â  (f) A creditor acting on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors.

Â Â Â Â Â  (g) A trust and the trustees, agents and employees of the trust, when acting pursuant to the trust, if the trust is established in conformity with 29 U.S.C. 186.

Â Â Â Â Â  (h) A trust exempt from taxation under section 501(a) of the Internal Revenue Code, its trustees and employees acting pursuant to the trust, or a voluntary employees beneficiary association described in section 501(c) of the Internal Revenue Code, its agents and employees and a custodian and the custodianÂs agents and employees acting pursuant to a custodian account meeting the requirements of section 401(f) of the Internal Revenue Code.

Â Â Â Â Â  (i) A financial institution that is subject to supervision or examination by federal or state financial institution regulatory authorities, or a mortgage lender, to the extent the financial institution or mortgage lender collects and remits premiums to licensed insurance producers or authorized insurers in connection with loan payments.

Â Â Â Â Â  (j) A company that issues credit cards and advances for and collects premiums or charges from its credit card holders who have authorized collection. The exemption under this paragraph applies only if the company does not adjust or settle claims.

Â Â Â Â Â  (k) A person who adjusts or settles claims in the normal course of practice or employment as an attorney at law. The exemption under this subsection applies only if the person does not collect charges or premiums in connection with life insurance or health insurance coverage.

Â Â Â Â Â  (L) A person who acts solely as an administrator of one or more bona fide employee benefit plans established by an employer or an employee organization, or both, for which the Insurance Code is preempted pursuant to the Employee Retirement Income Security Act of 1974. A person to whom this paragraph applies must comply with the requirements of ORS 744.714.

Â Â Â Â Â  (m) The Oregon Medical Insurance Pool Board, established under ORS 735.600 to 735.650, and the administering insurer or insurers for the board, for services provided pursuant to ORS 735.600 to 735.650.

Â Â Â Â Â  (n) An entity or association owned by or composed of like employers who administer partially or fully self-insured plans for employees of the employers or association members.

Â Â Â Â Â  (o) A trust established by a cooperative body formed between cities, counties, districts or other political subdivisions of this state, or between any combination of such entities, and the trustees, agents and employees acting pursuant to the trust.

Â Â Â Â Â  (p) Any person designated by the Director of the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) A third party administrator is not required to be licensed as a third party administrator in this state if the following conditions are met:

Â Â Â Â Â  (a) The third party administrator has its principal place of business in another state;

Â Â Â Â Â  (b) The third party administrator is not soliciting business as a third party administrator in this state; and

Â Â Â Â Â  (c) In the case of any group policy or plan of insurance serviced by the third party administrator, the lesser of five percent or 100 certificate holders reside in this state. [1991 c.812 Â§4; 2001 c.191 Â§40; 2003 c.364 Â§128]

Â Â Â Â Â  744.706 Application for license. (1) In order to obtain a license to transact business as a third party administrator, an applicant shall apply for the license on a form prescribed by the Director of the Department of Consumer and Business Services, with payment of any fee required for the application.

Â Â Â Â Â  (2) The director may request biographical, organizational, locational, financial, employment and any other information on the application form that the director determines to be relevant to the evaluation of applications and to the granting of the license, including satisfactory evidence that the insurance required under ORS 744.726 has been procured and is in effect. The director may also require a statement of the business plan of the applicant. [1991 c.812 Â§5]

Â Â Â Â Â  744.708 Waiver of information requirement. Upon request from a third party administrator, the Director of the Department of Consumer and Business Services may waive requirements established pursuant to ORS 744.706 for information to be included in or with the application if the third party administrator has a valid license or other document of authority as a third party administrator issued in a state having requirements for third party administrators that the director determines to be sufficiently similar to the requirements established under ORS 744.706 so that the filing of the information would serve little or no regulatory purpose. [1991 c.812 Â§6]

Â Â Â Â Â  744.710 Issuance or denial of license. (1) If the Director of the Department of Consumer and Business Services determines that an applicant has satisfied all requirements for a license as a third party administrator, the director shall issue the license to the applicant. The director shall not issue a license if the director determines that the third party administrator, or any individual responsible for the conduct of affairs of the third party administrator, as required to be set forth in the application for the license, is not competent, trustworthy, financially responsible or of good personal and business reputation, or has had a license or other document of authority to transact insurance as an insurer, insurance producer or third party administrator denied or revoked for cause by any state.

Â Â Â Â Â  (2) If the director denies an application, the director shall so inform the applicant, stating the grounds for the denial. [1991 c.812 Â§7; 2003 c.364 Â§129]

Â Â Â Â Â  744.712 Expiration and renewal of license; rules for renewal. (1) A license of a third party administrator expires on its expiration date unless it is renewed on or before its expiration date.

Â Â Â Â Â  (2) Unless the Director of the Department of Consumer and Business Services designates another date, a license expires on the last day of the month in which the second anniversary of the initial issuance date of the license occurs, and on the second anniversary following each renewal.

Â Â Â Â Â  (3) The director by rule may establish requirements for renewing licenses of third party administrators. [1991 c.812 Â§8]

Â Â Â Â Â  744.714 Registration of persons exempt from licensure. A person who is exempt from the requirement of a license as a third party administrator under ORS 744.704 because the person acts solely as an administrator of one or more bona fide employee benefit plans established by an employer or an employee organization, or both, for which the Insurance Code is preempted pursuant to the Employee Retirement Income Security Act of 1974, shall register with the Director of the Department of Consumer and Business Services annually, verifying the status of the person as qualifying for the exemption. [1991 c.812 Â§9]

Â Â Â Â Â  744.716 Notification of change in ownership or control. A third party administrator shall immediately notify the Director of the Department of Consumer and Business Services of any material change in ownership or control or in any other matter affecting the qualification of the third party administrator for a license as a third party administrator in this state. [1991 c.812 Â§10]

Â Â Â Â Â  744.718 Suspension, revocation or refusal of issuance or renewal of license. (1) The Director of the Department of Consumer and Business Services shall suspend, revoke or refuse to renew a license of a third party administrator if the director finds that the third party administrator:

Â Â Â Â Â  (a) Is in an unsound financial condition;

Â Â Â Â Â  (b) Is using such methods or practices in the conduct of business so as to render further transaction of business by the third party administrator in this state hazardous or injurious to insured persons or to the public; or

Â Â Â Â Â  (c) Has failed to pay any judgment rendered against the third party administrator in this state within 60 days after the judgment has become final.

Â Â Â Â Â  (2) The director may suspend, revoke, refuse to issue or refuse to renew a license of a third party administrator if the director finds one or more of the following with respect to a third party administrator or an applicant for a license therefor:

Â Â Â Â Â  (a) Falsification by the applicant or licensee of an application for the license or renewal thereof, or engagement in any dishonest act in relation to the application;

Â Â Â Â Â  (b) Dishonesty, fraud or gross negligence in the transaction of insurance or in the conduct of business as a third party administrator;

Â Â Â Â Â  (c) Conduct resulting in a conviction of a felony under the laws of any state or of the United States, to the extent that such conduct may be considered under ORS 670.280;

Â Â Â Â Â  (d) Conviction of any crime, an essential element of which is dishonesty or fraud, under the laws of any state or of the United States;

Â Â Â Â Â  (e) Refusal to renew or cancellation, revocation or suspension of authority to transact insurance or business as a third party administrator or similar entity in another state;

Â Â Â Â Â  (f) Failure to pay a civil penalty imposed by final order of the director or to carry out terms of probation set by the director;

Â Â Â Â Â  (g) Refusal to be examined or to produce accounts, records or files for examination, refusal by any officers to give information with respect to the affairs of the third party administrator or refusal to perform any other legal obligation as to the examination when required by the director;

Â Â Â Â Â  (h) Affiliation with or under the same general management or interlocking directorate or ownership as another administrator or insurer that unlawfully transacts business in this state;

Â Â Â Â Â  (i) Failure at any time to meet any qualification for which issuance of the license could have been refused had the failure then existed and been known to the director; or

Â Â Â Â Â  (j) Violation of any rule or order of the director or any provision of the Insurance Code.

Â Â Â Â Â  (3) The director may suspend or refuse to renew a license immediately and without hearing if the director determines that one or more of the following circumstances exist:

Â Â Â Â Â  (a) The third party administrator is insolvent;

Â Â Â Â Â  (b) A proceeding for receivership, conservatorship or rehabilitation or other delinquency proceeding regarding the third party administrator has been commenced in any state; or

Â Â Â Â Â  (c) The financial condition or business practices of the third party administrator otherwise pose an imminent threat to the public health, safety or welfare of the residents of this state.

Â Â Â Â Â  (4) A third party administrator holding a license that has not been renewed or has been revoked shall surrender the license to the director at the directorÂs request.

Â Â Â Â Â  (5) The director may take any other administrative action authorized under the Insurance Code in addition to or in lieu of the actions authorized under this section. [1991 c.812 Â§11]

Â Â Â Â Â  744.720 Agreement between insurer and third party administrator. (1) A third party administrator licensed under ORS 744.702 may transact business as a third party administrator only pursuant to a written agreement between the third party administrator and the insurer. The agreement shall contain all provisions required by this section. However, any provision that does not apply to the functions to be performed by the third party administrator need not be included.

Â Â Â Â Â  (2) An insurer and a third party administrator transacting business under an agreement required in subsection (1) of this section shall each retain the agreement with its records for the duration of the agreement and for five years following the date of its termination.

Â Â Â Â Â  (3) An agreement required by this section shall include at least the following, in addition to any other requirements of ORS 744.700 to 744.740:

Â Â Â Â Â  (a) A statement of duties that the third party administrator is expected to perform on behalf of the insurer and the lines, classes or types of insurance for which the third party administrator is to be authorized to administer;

Â Â Â Â Â  (b) Provisions with respect to underwriting or other standards pertaining to the business underwritten by the insurer. The agreement shall also state the responsibilities of the third party administrator for determining the benefits, premium rates, underwriting criteria and claims payment procedures, and for securing any reinsurance, subject to the responsibilities of the insurer established in ORS 744.740;

Â Â Â Â Â  (c) Provisions for the third party administrator to periodically render an accounting to the insurer detailing all transactions performed by the administrator pertaining to the business underwritten by the insurer;

Â Â Â Â Â  (d) Provisions governing withdrawals from the fiduciary account required under ORS 744.730, and provisions otherwise relating to the fiduciary account, addressing at least the following matters:

Â Â Â Â Â  (A) Remittance to an insurer entitled to the remittance;

Â Â Â Â Â  (B) Deposit in an account maintained in the name of the insurer;

Â Â Â Â Â  (C) Transfer to and deposit in a claims-paying account, with claims to be paid as provided in ORS 744.730;

Â Â Â Â Â  (D) Payment to a group policyholder for remittance to the insurer entitled to the remittance;

Â Â Â Â Â  (E) Payment to the third party administrator of its commission fees or charges; and

Â Â Â Â Â  (F) Remittance of return premiums to the person entitled to the return premium; and

Â Â Â Â Â  (e) Provisions establishing which disputes, if any, arising under the contract shall be decided by arbitration, mediation or other means of dispute resolution.

Â Â Â Â Â  (4) Upon written notice, the insurer or third party administrator may terminate the written agreement for cause as provided in the agreement. The insurer may suspend the underwriting authority of the third party administrator during any dispute regarding the cause for termination of the written agreement. The insurer must fulfill any lawful obligations with respect to policies affected by the agreement, regardless of any dispute between the insurer and the third party administrator.

Â Â Â Â Â  (5) A third party administrator shall make available for inspection to the Director of the Department of Consumer and Business Services copies of all contracts, and amendments thereto, with insurers or other persons using its services. [1991 c.812 Â§12]

Â Â Â Â Â  744.722 Relationship of insurer and third party administrator regarding payments. (1) When an insurer uses the services of a third party administrator:

Â Â Â Â Â  (a) Payment to the third party administrator of any premiums or charges for insurance by or on behalf of the insured party shall be considered to have been received by the insurer.

Â Â Â Â Â  (b) Payment of return premiums or claim payments forwarded by the insurer to the third party administrator shall not be considered to have been paid to the insured party or claimant until the payment is received by the insured party or claimant.

Â Â Â Â Â  (2) Nothing in this section limits any right of the insurer against the third party administrator resulting from failure by the third party administrator to make payments to the insurer, insured parties or claimants. [1991 c.812 Â§13]

Â Â Â Â Â  744.724 Books and records. (1) Except as provided in subsection (4) of this section, a third party administrator shall maintain and make available to the insurer complete books and records of each transaction performed on behalf of the insurer. The books and records shall be maintained in accordance with prudent standards of insurance recordkeeping and must be maintained for a period of not less than five years from the date of their creation.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall have access to the books and records maintained under subsection (1) of this section for the purpose of examination, audit and inspection. Any document, material or other information in the possession or control of the director that is furnished by a third party administrator, an insurer, an agent or an employee or an agent acting on behalf of the third party administrator, insurer or insurance producer, or that is obtained by the director in an investigation, shall be confidential as provided in ORS 705.137.

Â Â Â Â Â  (3) An insurer that has entered into an agreement with a third party administrator shall own the records generated by the third party administrator pertaining to the insurer. However, the third party administrator has the right to continuing access to the books and records to permit the third party administrator to fulfill all of its contractual obligations to insured parties, claimants and the insurer.

Â Â Â Â Â  (4) If an insurer and third party administrator cancel their agreement, the third party administrator may agree in writing with the insurer to transfer all records to a successor third party administrator. If the agreement includes provisions to transfer the records, the third party administrator is no longer responsible for retaining the records for the five-year period. The successor third party administrator shall acknowledge in writing as part of its agreement with the insurer that it is responsible for retaining the records of the prior third party administrator as required in subsection (1) of this section. [1991 c.812 Â§14; 2001 c.377 Â§16; 2003 c.364 Â§130]

Â Â Â Â Â  744.726 Errors and omissions insurance; rules. (1) A third party administrator must maintain with the Director of the Department of Consumer and Business Services at all times a current certificate of errors and omissions insurance, in an amount established by the director by rule, from an insurer authorized to transact insurance in this state or from any other insurer acceptable to the director according to standards established by rule. The insurance must cover errors and omissions of and any violation of fiduciary responsibility by the third party administrator or its employees, or both.

Â Â Â Â Â  (2) If the director determines that insurance required under this section is not generally available at a reasonable cost, the director by rule may suspend the requirement of insurance, but must reimpose the requirement when the insurance becomes available. [1991 c.812 Â§15]

Â Â Â Â Â  744.728 Advertising. A third party administrator may use only such advertising pertaining to the business underwritten by an insurer that the insurer has approved in advance of its use. [1991 c.812 Â§16]

Â Â Â Â Â  744.730 Disposition of charges and premiums. (1) A third party administrator shall hold in a fiduciary capacity all insurance charges or premiums collected by the third party administrator on behalf of or for an insurer, and all return premiums received from the insurer. The third party administrator shall immediately remit all charges, premiums or return premiums to the person entitled to them or shall deposit them promptly in a fiduciary account established and maintained by the third party administrator in a federally or state insured financial institution. The fiduciary account may be used only for deposits authorized under this subsection.

Â Â Â Â Â  (2) If the charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, a third party administrator shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer. The third party administrator shall keep copies of all such records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to such deposits and withdrawals.

Â Â Â Â Â  (3) A third party administrator shall not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited.

Â Â Â Â Â  (4) All claims by a third party administrator from funds collected on behalf of the insurer shall be paid only on drafts of and as authorized by the insurer.

Â Â Â Â Â  (5) A third party administrator that is an insurance producer licensed under this chapter need not comply with this section if the third party administrator is in compliance with ORS 744.083 or 744.084 with respect to the premiums, charges and return premiums referred to in this section. [1991 c.812 Â§17; 2003 c.364 Â§131]

Â Â Â Â Â  744.732 Contingent fee agreements. (1) A third party administrator shall not enter into any agreement or understanding with an insurer the effect of which is to make the amount of the third party administratorÂs commissions, fees or charges contingent upon savings effected in the adjustment, settlement and payment of losses covered by the obligations of the insurer.

Â Â Â Â Â  (2) This section does not prohibit:

Â Â Â Â Â  (a) A third party administrator from receiving performance-based compensation for providing hospital or other auditing services; or

Â Â Â Â Â  (b) A third party administrator from receiving compensation based on premiums or charges collected or on the number of claims processed.

Â Â Â Â Â  (3) The third party administrator shall disclose to the insurer all charges, fees and commissions received from all sources in connection with the provision of administrative services for the insurer, including any fees or commissions paid by insurers providing reinsurance. [1991 c.812 Â§18]

Â Â Â Â Â  744.734 Notice to insureds regarding third party administrator. (1) When an insurer uses the services of a third party administrator, the third party administrator shall provide to covered individuals a written notice approved by the insurer that advises them of the identity of and relationship among the third party administrator, the policyholder and the insurer.

Â Â Â Â Â  (2) When a third party administrator collects funds, the reason for collection of each item must be identified to the insured party and each item must be shown separately from any premium. Additional charges may not be made for services to the extent the services have been paid for by the insurer. [1991 c.812 Â§19]

Â Â Â Â Â  744.736 Delivery from insurer to insured. When the third party administrator receives policies, certificates, booklets, termination notices or other written communications from the insurer for delivery to insured parties or covered individuals, the third party administrator shall promptly make the delivery after receiving instructions from the insurer. [1991 c.812 Â§20]

Â Â Â Â Â  744.738 Annual report. (1) Each third party administrator shall file an annual report for the preceding calendar year with the Director of the Department of Consumer and Business Services on or before March 1 of each year, or within such extension of time therefor as the director may grant. The report shall be in the form and contain such information as the director prescribes and shall be verified by at least two officers of the third party administrator if the third party administrator is a corporation, and by two partners if the third party administrator is a partnership.

Â Â Â Â Â  (2) The annual report shall include the complete names and addresses of all insurers with which the third party administrator had an agreement during the preceding fiscal year. [1991 c.812 Â§21]

Â Â Â Â Â  744.740 Responsibility of insurer using third party administrator. (1) An insurer who uses the services of a third party administrator is responsible for determining the benefits, premium rates, underwriting criteria and claims payment procedures applicable to the coverage and for securing any reinsurance. The rules pertaining to such matters must be provided in writing by the insurer to the third party administrator.

Â Â Â Â Â  (2) An insurer is solely responsible for providing competent administration of its programs.

Â Â Â Â Â  (3) When a third party administrator administers benefits for more than 100 certificate holders on behalf of an insurer, the insurer shall conduct a review of the operations of the third party administrator at least annually. [1991 c.812 Â§22]

REINSURANCE INTERMEDIARIES

Â Â Â Â Â  744.800 Qualifications for reinsurance intermediary brokers and managers. (1) For purposes of ORS 744.800 to 744.818:

Â Â Â Â Â  (a) A reinsurance intermediary broker is a person who solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer without acting as a reinsurance intermediary manager on behalf of the insurer.

Â Â Â Â Â  (b) A reinsurance intermediary manager is a person who has authority to bind a reinsurer or who manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department or underwriting office, and acts as an insurance producer for the reinsurer, regardless of the title or designation of the person.

Â Â Â Â Â  (c) A reinsurance intermediary means a reinsurance intermediary broker or a reinsurance intermediary manager.

Â Â Â Â Â  (d) ÂBusiness entityÂ has the meaning given that term in ORS 731.116.

Â Â Â Â Â  (2) A person may act as a reinsurance intermediary broker in this state only as follows:

Â Â Â Â Â  (a) The person maintains an office in this state either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation, and the person is a licensed insurance producer or reinsurance intermediary in this state; or

Â Â Â Â Â  (b) The person maintains an office in another state either directly or as a member or employee of a firm or association, or an officer, director or employee of a corporation, and the person is a licensed insurance producer or reinsurance intermediary in this state or another state having laws substantially similar to ORS 744.800 to 744.818.

Â Â Â Â Â  (3) A person may act as a reinsurance intermediary manager only as follows:

Â Â Â Â Â  (a) A person may act as a reinsurance intermediary manager for a reinsurer domiciled in this state if the person is a licensed insurance producer or reinsurance intermediary in this state.

Â Â Â Â Â  (b) A person may act as a reinsurance intermediary manager in this state if the person maintains an office in this state either directly or as a member or employee of a firm or association, or as an officer, director or employee of a corporation, if the person is a licensed insurance producer or reinsurance intermediary in this state.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may issue a reinsurance intermediary license to any person that has complied with the requirements of this section. A license issued to a firm or association authorizes all of the members of the firm or association and any designated employees of the firm or association to act as reinsurance intermediaries under the license. All such persons must be named in the license application and any supplements to the application. A license issued to a corporation authorizes all of the officers and any designated employees and directors of the corporation to act as reinsurance intermediaries on behalf of the corporation. All such persons must be named in the license application and any supplements to the application.

Â Â Â Â Â  (5) The director shall issue a resident reinsurance intermediary license to a person if the person holds an insurance producer license issued under ORS 744.062 and indorsed with the designation of reinsurance intermediary.

Â Â Â Â Â  (6) The director shall issue a nonresident reinsurance intermediary license to a person if:

Â Â Â Â Â  (a) The person is currently licensed in the personÂs home state as a resident reinsurance intermediary or insurance producer and is in good standing in the personÂs home state;

Â Â Â Â Â  (b) The person has submitted the proper request for a license and has paid the applicable fees;

Â Â Â Â Â  (c) The person has submitted or transmitted to the director the license application that the person submitted to the personÂs home state or, in lieu of that application, a completed application acceptable to the director; and

Â Â Â Â Â  (d) The personÂs home state awards nonresident reinsurance intermediary licenses to residents of this state on the same basis.

Â Â Â Â Â  (7) The director may refuse to issue a reinsurance intermediary license if, in the directorÂs judgment:

Â Â Â Â Â  (a) The application, anyone named in the application or any member, principal, officer, director or controlling person of the applicant is not trustworthy; or

Â Â Â Â Â  (b) Any person described in paragraph (a) of this subsection has given cause for revocation or suspension of the license or has failed to comply with any requirement for issuance of the license.

Â Â Â Â Â  (8) In order to obtain and maintain the indorsement of reinsurance intermediary manager, a resident reinsurance intermediary must satisfy the requirements of ORS 744.818 regarding errors and omissions insurance. [1993 c.447 Â§74; 2001 c.191 Â§41; 2003 c.364 Â§27]

Â Â Â Â Â  744.802 Exemptions from application of requirements for reinsurance intermediary brokers and managers. (1) An officer or employee of a ceding insurer is not subject to the requirements of ORS 744.800 to 744.818 that apply to reinsurance intermediary brokers, with respect to the ceding insurer.

Â Â Â Â Â  (2) When engaged in a relationship described in this subsection, the following persons are not subject, with respect to the reinsurer in the relationship, to the requirements of ORS 744.800 to 744.818 that apply to reinsurance intermediary managers:

Â Â Â Â Â  (a) An employee of the reinsurer.

Â Â Â Â Â  (b) A United States manager of the United States branch of an alien reinsurer.

Â Â Â Â Â  (c) An underwriting manager who, pursuant to contract, manages all of the reinsurance operations of the reinsurer, is under common control with the reinsurer and subject to ORS 732.517 to 732.592, and whose compensation is not based on the volume of premiums written.

Â Â Â Â Â  (d) The manager of a group, association, pool or organization of insurers who engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance regulatory official of the state in which the managerÂs principal business office is located.

Â Â Â Â Â  (3) An attorney-at-law rendering services in the performance of duties of an attorney-at-law is not subject to the requirements of ORS 744.800 to 744.818 that apply to reinsurance intermediary brokers or reinsurance intermediary managers. [1993 c.447 Â§75; 2003 c.364 Â§28]

Â Â Â Â Â  744.804 Conditions under which reinsurance intermediary broker and insurer may enter into transactions. A reinsurance intermediary broker and the insurer it represents in the capacity of a reinsurance intermediary broker may enter one or more transactions between them only pursuant to a written authorization that specifies the responsibilities of each party. The authorization must at least provide that:

Â Â Â Â Â  (1) The insurer may terminate the authority of the reinsurance intermediary broker at any time.

Â Â Â Â Â  (2) The reinsurance intermediary broker must render to the insurer accounts accurately detailing all material transactions, including information necessary to support all commissions, charges and other fees received by or owing to the reinsurance intermediary broker, and remit all funds due to the insurer not later than the 30th day following the date of receipt.

Â Â Â Â Â  (3) All funds collected for the account of the insurer must be held by the reinsurance intermediary broker in a fiduciary capacity in a qualified United States financial institution. For purposes of this subsection, a Âqualified United States financial institutionÂ is an institution that:

Â Â Â Â Â  (a) Is organized, or, in the case of a United States office of a foreign banking organization, is licensed, under the laws of the United States or any state thereof;

Â Â Â Â Â  (b) Is regulated, supervised and examined by authorities of the United States or of any state thereof having regulatory authority over banks and trust companies; and

Â Â Â Â Â  (c) Has been determined by the Director of the Department of Consumer and Business Services to meet standards of financial condition and standing that are necessary and appropriate for regulating the quality of financial institutions whose letters of credit will be acceptable to the director. The director may consider standards and classifications of institutions established by the Securities Valuation Office of the National Association of Insurance Commissioners for the purpose of making determinations under this paragraph.

Â Â Â Â Â  (4) The reinsurance intermediary broker must comply with ORS 744.806.

Â Â Â Â Â  (5) The reinsurance intermediary broker must comply with the written standards established by the insurer for the cession or retrocession of all risks.

Â Â Â Â Â  (6) The reinsurance intermediary broker must disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded. [1993 c.447 Â§76; 2003 c.364 Â§29]

Â Â Â Â Â  744.806 Records required to be kept by reinsurance intermediary brokers. (1) A reinsurance intermediary broker must keep a complete record for each transaction of a contract of reinsurance as provided in this subsection. For each contract of reinsurance transacted by the reinsurance intermediary broker that is limited to first party property coverages, the reinsurance intermediary broker must keep the record for not less than five years after expiration of the contract of reinsurance. For all other contracts of reinsurance transacted by the reinsurance intermediary broker, the reinsurance intermediary broker must keep the record for not less than 10 years after expiration of each contract of reinsurance. The record must show all of the following:

Â Â Â Â Â  (a) The type of contract, limits, underwriting restrictions, classes or risks and territory.

Â Â Â Â Â  (b) The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation.

Â Â Â Â Â  (c) Reporting and settlement requirements of balances.

Â Â Â Â Â  (d) The rate used to compute the reinsurance premium.

Â Â Â Â Â  (e) Names and addresses of assuming reinsurers.

Â Â Â Â Â  (f) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary broker.

Â Â Â Â Â  (g) Related correspondence and memoranda.

Â Â Â Â Â  (h) Proof of placement.

Â Â Â Â Â  (i) Details regarding retrocessions handled by the reinsurance intermediary broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded.

Â Â Â Â Â  (j) Financial records, including premium and loss accounts.

Â Â Â Â Â  (k) The following written evidence, when the reinsurance intermediary broker procures a reinsurance contract on behalf of an authorized ceding insurer:

Â Â Â Â Â  (A) When the contract is procured directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk.

Â Â Â Â Â  (B) When the contract is placed through a representative of the assuming reinsurer other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

Â Â Â Â Â  (2) The insurer must have access to and the right to copy and audit all accounts and records maintained by the reinsurance intermediary broker and related to its business. The reinsurance intermediary broker must maintain the accounts and records in a form usable by the insurer. [1993 c.447 Â§77; 2003 c.364 Â§30]

Â Â Â Â Â  744.808 Prohibition on use of unlicensed reinsurance intermediary broker; requirement that insurer obtain financial statement of reinsurance intermediary broker. (1) An insurer may not engage the services of any person to act as a reinsurance intermediary broker on its behalf unless the person is licensed as a reinsurance intermediary broker as required by ORS 744.800.

Â Â Â Â Â  (2) An insurer may not employ an individual who is employed by a reinsurance intermediary broker with which it transacts business unless the reinsurance intermediary broker is under common control with the insurer and subject to ORS 732.517 to 732.592.

Â Â Â Â Â  (3) The insurer must annually obtain a copy of statements of the financial condition of each reinsurance intermediary broker with which it transacts business. [1993 c.447 Â§78; 2003 c.364 Â§31]

Â Â Â Â Â  744.810 Conditions under which reinsurance intermediary manager and reinsurer may enter into transactions. A reinsurance intermediary manager and the reinsurer it represents in that capacity may enter a transaction only pursuant to a written contract that specifies the responsibilities of each party and otherwise satisfies the requirements of this section. The contract must be approved by the board of directors of the reinsurer. Not later than the 30th day before the reinsurer assumes or cedes business through the reinsurance intermediary manager, a true copy of the approved contract must be filed with the Director of the Department of Consumer and Business Services for approval. The contract must at least provide that:

Â Â Â Â Â  (1) The reinsurer may terminate the contract for cause upon written notice to the reinsurance intermediary manager, and the reinsurer may immediately suspend the authority of the reinsurance intermediary manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

Â Â Â Â Â  (2) The reinsurance intermediary manager must render accounts to the reinsurer, accurately detailing all material transactions and including information necessary to support all commissions, charges and other fees received by or owing to the reinsurance intermediary manager and remit all funds due under the contract to the reinsurer on not less than a monthly basis.

Â Â Â Â Â  (3) All funds collected for the account of the reinsurer must be held by the reinsurance intermediary manager in a fiduciary capacity in a qualified United States financial institution as that term is described in ORS 744.804. The reinsurance intermediary manager may retain not more than three monthsÂ estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary manager must maintain a separate bank account for each reinsurer that it represents.

Â Â Â Â Â  (4) A reinsurance intermediary manager must keep a complete record for each transaction of a contract of reinsurance as provided in this subsection. For each contract of reinsurance transacted by the reinsurance intermediary manager that is limited to first party property coverages, the reinsurance intermediary manager must keep the record for not less than five years after expiration of the contract of reinsurance. For all other contracts of reinsurance transacted by the reinsurance intermediary manager, the reinsurance intermediary manager must keep the record for not less than 10 years after expiration of each contract of reinsurance. The record must show all of the following:

Â Â Â Â Â  (a) The type of contract, limits, underwriting restrictions, classes or risks and territory.

Â Â Â Â Â  (b) The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks.

Â Â Â Â Â  (c) Reporting and settlement requirements of balances.

Â Â Â Â Â  (d) The rate used to compute the reinsurance premium.

Â Â Â Â Â  (e) Names and addresses of reinsurers.

Â Â Â Â Â  (f) The rates of all reinsurance commissions, including the commissions on any retrocessions handled by the reinsurance intermediary manager.

Â Â Â Â Â  (g) Related correspondence and memoranda.

Â Â Â Â Â  (h) Proof of placement.

Â Â Â Â Â  (i) Specific information regarding retrocessions handled by the reinsurance intermediary manager, including the identity of retrocessionaires and percentage of each contract assumed or ceded.

Â Â Â Â Â  (j) Financial records, including premium and loss accounts.

Â Â Â Â Â  (k) The following written evidence, when the reinsurance intermediary manager places a reinsurance contract on behalf of a ceding insurer:

Â Â Â Â Â  (A) When the contract is procured directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

Â Â Â Â Â  (B) When the contract is placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

Â Â Â Â Â  (5) The reinsurer must have access to and the right to copy all accounts and records maintained by the reinsurance intermediary manager that are related to its business. The reinsurance intermediary manager must maintain the accounts and records in a form usable by the reinsurer.

Â Â Â Â Â  (6) The contract cannot be assigned in whole or in part by the reinsurance intermediary manager.

Â Â Â Â Â  (7) The reinsurance intermediary manager must comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection or cession of all risks.

Â Â Â Â Â  (8) The contract must set forth the rates, terms and purposes of commissions, charges and other fees that the reinsurance intermediary manager may levy against the reinsurer.

Â Â Â Â Â  (9) If the contract permits the reinsurance intermediary manager to settle claims on behalf of the reinsurer, all of the following provisions must apply:

Â Â Â Â Â  (a) All claims must be reported to the reinsurer in a timely manner.

Â Â Â Â Â  (b) A copy of the claim file must be sent to the reinsurer at its request or as soon as it becomes known that the claim:

Â Â Â Â Â  (A) Has the potential of exceeding the lesser of an amount determined by the director or the limit set by the reinsurer;

Â Â Â Â Â  (B) Involves a coverage dispute;

Â Â Â Â Â  (C) May exceed the claims settlement authority of the reinsurance intermediary manager;

Â Â Â Â Â  (D) Is open for more than six months; or

Â Â Â Â Â  (E) Is closed by payment of the lesser of an amount set by the director or an amount set by the reinsurer.

Â Â Â Â Â  (c) All claim files must be the joint property of the reinsurer and the reinsurance intermediary manager. However, upon an order of liquidation of the reinsurer, the files become the sole property of the reinsurer or its estate but the reinsurance intermediary manager shall have reasonable access to and the right to copy the files on a timely basis.

Â Â Â Â Â  (d) Any settlement authority granted to the reinsurance intermediary manager may be terminated for cause upon written notice by the reinsurer to the reinsurance intermediary manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

Â Â Â Â Â  (10) If the contract provides for a sharing of interim profits by the reinsurance intermediary manager, the interim profits must not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the director for specified lines of insurance, and not until the adequacy of loss reserves on remaining claims has been attested to by an actuary pursuant to ORS 744.814.

Â Â Â Â Â  (11) The reinsurance intermediary manager must annually provide the reinsurer with a statement of its financial condition that is prepared by an independent certified public accountant.

Â Â Â Â Â  (12) Periodically, but not less frequently than semiannually, the reinsurer shall conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary manager.

Â Â Â Â Â  (13) The reinsurance intermediary manager must disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to the contract.

Â Â Â Â Â  (14) Within the scope of the actual or apparent authority of the reinsurance intermediary manager, the acts of the reinsurance intermediary manager are considered to be the acts of the reinsurer on whose behalf it is acting. [1993 c.447 Â§79; 2003 c.364 Â§32]

Â Â Â Â Â  744.812 Prohibitions on actions of reinsurance intermediary managers. A reinsurance intermediary manager may not do any of the following:

Â Â Â Â Â  (1) Cede retrocessions on behalf of the reinsurer that the reinsurance intermediary manager represents, except that the reinsurance intermediary manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions. The guidelines must include:

Â Â Â Â Â  (a) A list of reinsurers with which the automatic agreements are in effect;

Â Â Â Â Â  (b) For each such reinsurer, the coverages and amounts or percentages that may be reinsured; and

Â Â Â Â Â  (c) For each such reinsurer, the commission schedules.

Â Â Â Â Â  (2) Commit the reinsurer to participate in reinsurance syndicates.

Â Â Â Â Â  (3) Appoint an insurance producer, reinsurance intermediary broker or reinsurance intermediary manager without assuring that the insurance producer, reinsurance intermediary broker or reinsurance intermediary manager is lawfully licensed to transact the type of reinsurance for which the appointment is made.

Â Â Â Â Â  (4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or one percent of the combined capital and surplus of the reinsurer as of December 31 of the last complete calendar year.

Â Â Â Â Â  (5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, the reinsurance intermediary manager must promptly forward a report to the reinsurer.

Â Â Â Â Â  (6) Jointly employ an individual who is employed by the reinsurer, unless the reinsurance intermediary manager is under common control with the reinsurer subject to ORS 732.517 to 732.592.

Â Â Â Â Â  (7) Appoint a reinsurance subintermediary manager. [1993 c.447 Â§80; 2003 c.364 Â§33]

Â Â Â Â Â  744.814 Prohibition on use of unlicensed reinsurance intermediary manager; requirement that reinsurer obtain financial statement of reinsurance intermediary manager and opinion of actuary. (1) A reinsurer may not engage the services of any person to act as a reinsurance intermediary manager on its behalf unless the person is licensed to act as a reinsurance intermediary manager as required by ORS 744.800.

Â Â Â Â Â  (2) A reinsurer shall annually obtain a copy of statements of the financial condition of each reinsurance intermediary manager that the reinsurer has engaged. Each statement must be prepared by an independent certified public accountant in a form acceptable to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) If a reinsurance intermediary manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary who is in good standing of the American Academy of Actuaries, attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary manager. The opinion must be in addition to any other required loss reserve certification.

Â Â Â Â Â  (4) Binding authority for all retrocessional contracts or participation in reinsurance syndicates must rest with an officer of the reinsurer who is not affiliated with the reinsurance intermediary manager.

Â Â Â Â Â  (5) Not later than the 30th day after termination of a contract with a reinsurance intermediary manager, the reinsurer shall provide written notification of the termination to the director.

Â Â Â Â Â  (6) A reinsurer may not appoint to its board of directors any officer, director, employee, controlling shareholder or subproducer of its reinsurance intermediary manager. This subsection does not apply to relationships governed by ORS 732.517 to 732.592. [1993 c.447 Â§81; 2003 c.364 Â§34]

Â Â Â Â Â  744.816 Director access to books, accounts and records. (1) The Director of the Department of Consumer and Business Services may examine any reinsurance intermediary broker and any reinsurance intermediary manager. The director shall have access to all books, bank accounts and records of a reinsurance intermediary broker or reinsurance intermediary manager being examined. All such books, bank accounts and records must be maintained in a form usable to the director.

Â Â Â Â Â  (2) A reinsurance intermediary manager may be examined as if the reinsurance intermediary manager were the reinsurer. [1993 c.447 Â§82; 2003 c.364 Â§35]

Â Â Â Â Â  744.818 Errors and omissions insurance for reinsurance intermediary manager; rules. (1) A resident reinsurance intermediary acting as a reinsurance intermediary manager shall maintain with the Director of the Department of Consumer and Business Services a current certificate of errors and omissions insurance in an amount established by the director by rule from an insurer authorized to do business in this state or from any other insurer acceptable to the director according to standards established by rule.

Â Â Â Â Â  (2) If the director determines that errors and omissions insurance required under this section is not generally available at a reasonable cost, the director by rule may suspend the requirement of insurance, but must reimpose the requirement when the insurance becomes available once again. [1993 c.447 Â§83; 2003 c.364 Â§36]

Â Â Â Â Â  744.820 Director authority if reinsurance intermediary broker or manager violates provisions of ORS 744.800 to 744.818. If the Director of the Department of Consumer and Business Services finds that a reinsurance intermediary broker or a reinsurance intermediary manager has violated any provision of ORS 744.800 to 744.818, the director may order the reinsurance intermediary broker or reinsurance intermediary manager to reimburse the insurer, reinsurer, rehabilitator or liquidator for losses incurred by the insurer or reinsurer because of the violation. The director may take action under this section in addition to or instead of any other action that the director may take under the Insurance Code. [1993 c.447 Â§83a; 2003 c.364 Â§37]

VEHICLE RENTAL COMPANIES

Â Â Â Â Â  744.850 Definitions for ORS 744.850 to 744.858. As used in ORS 744.850 to 744.858:

Â Â Â Â Â  (1) ÂLimited licenseÂ means a license issued under ORS 744.852 that authorizes a rental company to offer or sell insurance as provided in ORS 744.854.

Â Â Â Â Â  (2) ÂRental agreementÂ means a written agreement setting forth the terms and conditions governing use of a vehicle provided by a rental company for rent.

Â Â Â Â Â  (3) ÂRental companyÂ means a person or entity in the business of providing motor vehicles to the public under a rental agreement for a period of 90 days or less.

Â Â Â Â Â  (4) ÂRenterÂ means a person obtaining the use of a vehicle from a rental company for a period of 90 days or less.

Â Â Â Â Â  (5) ÂVehicleÂ means an automobile, van, minivan, sports utility vehicle, cargo van, pickup truck or truck with a gross vehicle weight of less than 26,000 pounds that does not require a commercial driver license to operate. [1999 c.485 Â§2]

Â Â Â Â Â  Note: 744.850 to 744.858 were added to and made a part of the Insurance Code by legislative action but were not added to ORS chapter 744 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  744.852 Limited license for rental companies; application; rules. (1) The Director of the Department of Consumer and Business Services shall adopt rules establishing information required to be submitted by rental companies applying for a limited license.

Â Â Â Â Â  (2) A rental company that intends to offer insurance as described in ORS 744.854 shall file a limited license application with the director in such form and containing such information as the director requires.

Â Â Â Â Â  (3) Upon receipt of an application, if the director is satisfied that the application is complete, the director may issue a limited license to the rental company. [1999 c.485 Â§3]

Â Â Â Â Â  Note: See note under 744.850.

Â Â Â Â Â  744.854 Kinds of insurance authorized by limited license. A limited license issued under ORS 744.852 authorizes a rental company to offer and sell the following kinds of insurance in connection with the rental of vehicles:

Â Â Â Â Â  (1) Personal accident insurance covering the risks of travel, including but not limited to accident and health insurance that provides coverage to renters and other occupants of the rental vehicle for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period.

Â Â Â Â Â  (2) Liability insurance that provides coverage to renters and other authorized drivers of the rental vehicle for liability arising from the operation of the rental vehicle. Liability insurance shall include uninsured and underinsured motorist coverage, insofar as required by state law or rule.

Â Â Â Â Â  (3) Personal effects insurance that provides coverage to renters and other vehicle occupants for loss of and damage to personal effects during the rental period.

Â Â Â Â Â  (4) Roadside assistance and emergency sickness insurance. [1999 c.485 Â§4]

Â Â Â Â Â  Note: See note under 744.850.

Â Â Â Â Â  744.856 Conditions for issuance of insurance; training; filing officer. (1) A rental company issued a limited license under ORS 744.852 may not issue insurance pursuant to ORS 744.854 unless:

Â Â Â Â Â  (a) The rental agreement is for a period of 90 consecutive days or less.

Â Â Â Â Â  (b) At every location where rental agreements are executed, there is written material available to prospective renters that:

Â Â Â Â Â  (A) Summarizes clearly and correctly the material terms of the coverage offered and identifies the insurer;

Â Â Â Â Â  (B) Discloses that the coverage offered by the rental company may duplicate coverage already provided by a renterÂs personal motor vehicle liability insurance policy, personal liability insurance policy or other source of coverage;

Â Â Â Â Â  (C) States that the purchase of the coverage offered is not required in order to rent a vehicle; and

Â Â Â Â Â  (D) Describes the process for filing a claim.

Â Â Â Â Â  (c) The written material referred to in paragraph (b) of this subsection has been filed with and approved by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (d) The rental agreement separately discloses the price for the coverage purchased.

Â Â Â Â Â  (2) A rental company issued a limited license under ORS 744.852 must conduct a training program for employees concerning kinds of coverage offered by the company. The syllabus for the training program shall be filed annually with the Director of the Department of Consumer and Business Services by the rental company and is subject to approval by the director. The rental company shall certify annually to the director that all employees involved in the sale or offer of coverage to members of the public have completed or will complete the training program prior to conducting such sales or offers. The rental company shall also certify annually to the director that all such employees will receive continuing education on a regular basis concerning the topics covered in the training program. The rental companyÂs compliance with its certification to the director and with the filed training program syllabus is subject to audit by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) A rental company issued a limited license under ORS 744.852 may not advertise, represent or otherwise hold itself or its employees out as licensed insurers or insurance producers.

Â Â Â Â Â  (4) A rental company issued a limited license under ORS 744.852 may offer and sell insurance only in connection with and incidental to the rental of vehicles.

Â Â Â Â Â  (5) A rental company issued a limited license under ORS 744.852 shall designate an executive as the statewide filing officer for the rental company. [1999 c.485 Â§5; 2003 c.364 Â§132]

Â Â Â Â Â  Note: See note under 744.850.

Â Â Â Â Â  744.858 Revocation or suspension of limited license; other penalties; application of Insurance Code; rules. (1) If a rental company issued a limited license under ORS 744.852 offers or sells insurance not authorized by ORS 744.854, or violates any provision of ORS 744.856, the Director of the Department of Consumer and Business Services may, after notice and hearing, revoke or suspend the limited license or may impose such other penalties as the director prescribes, including but not limited to suspension of transaction of insurance at specific rental locations where violations of ORS 744.854 or 744.856 have occurred.

Â Â Â Â Â  (2) All provisions of the Insurance Code apply to rental companies issued limited licenses under ORS 744.852 unless specifically rendered inapplicable by statute or by rule adopted by the director.

Â Â Â Â Â  (3) The director may adopt any rules necessary for the implementation of ORS 744.850 to 744.858, including rules establishing license fees to defray the cost to the Department of Consumer and Business Services of administering the limited licensure program. [1999 c.485 Â§6]

Â Â Â Â Â  Note: See note under 744.850.

Â Â Â Â Â  744.990 [Repealed by 1967 c.359 Â§704]

_______________



Chapter 745

Chapter 745 (Former Provisions)

Marine Insurance

MARINE INSURANCE

INSURANCE

745.005 [Amended by 1967 c.359 §38; renumbered 731.174]

745.010 [Repealed by 1967 c.359 §704]

745.015 [Repealed by 1967 c.359 §704]

745.020 [Repealed by 1967 c.359 §704]

745.025 [Repealed by 1967 c.359 §704]

745.105 [Repealed by 1967 c.359 §704]

745.110 [Repealed by 1967 c.359 §704]

745.115 [Repealed by 1967 c.359 §704]

745.120 [Repealed by 1967 c.359 §704]

745.125 [Repealed by 1967 c.359 §704]

745.130 [Repealed by 1967 c.359 §704]

745.135 [Repealed by 1967 c.359 §704]

745.140 [Repealed by 1967 c.359 §704]

745.145 [Amended by 1967 c.359 §136; renumbered 731.824]

745.150 [Amended by 1967 c.359 §137; renumbered 731.828]

745.155 [Repealed by 1967 c.359 §704]

745.160 [Repealed by 1967 c.359 §704]

745.205 [Repealed by 1967 c.359 §704]

745.210 [Repealed by 1967 c.359 §704]

745.215 [Repealed by 1967 c.359 §704]

745.220 [Repealed by 1967 c.359 §704]

745.225 [Repealed by 1967 c.359 §704]

745.230 [Repealed by 1967 c.359 §704]

745.305 [Repealed by 1967 c.359 §704]

745.310 [Repealed by 1967 c.359 §704]

745.315 [Repealed by 1967 c.359 §704]

745.320 [Repealed by 1967 c.359 §704]

745.325 [Repealed by 1967 c.359 §704]

745.330 [Repealed by 1967 c.359 §704]

745.335 [Repealed by 1967 c.359 §704]

745.340 [Repealed by 1967 c.359 §704]

745.345 [Repealed by 1967 c.359 §704]

745.350 [Repealed by 1967 c.359 §704]

745.355 [Repealed by 1967 c.359 §704]

745.405 [Repealed by 1967 c.359 §704]

745.410 [Repealed by 1967 c.359 §704]

745.415 [Repealed by 1967 c.359 §704]

745.420 [Repealed by 1967 c.359 §704]

745.425 [Repealed by 1967 c.359 §704]

745.430 [Repealed by 1967 c.359 §704]

745.435 [Repealed by 1967 c.359 §704]

745.440 [Repealed by 1967 c.359 §704]

745.445 [Repealed by 1967 c.359 §704]

745.450 [Repealed by 1967 c.359 §704]

745.455 [Repealed by 1967 c.359 §704]

745.460 [Repealed by 1967 c.359 §704]

745.505 [Repealed by 1967 c.359 §704]

745.510 [Repealed by 1967 c.359 §704]

745.515 [Repealed by 1967 c.359 §704]

745.520 [Repealed by 1967 c.359 §704]

745.525 [Repealed by 1967 c.359 §704]

745.530 [Repealed by 1967 c.359 §704]

745.535 [Repealed by 1967 c.359 §704]

745.540 [Repealed by 1967 c.359 §704]

745.545 [Repealed by 1967 c.359 §704]

745.550 [Repealed by 1967 c.359 §704]

745.555 [Repealed by 1967 c.359 §704]

745.560 [Repealed by 1967 c.359 §704]

745.990 [Repealed by 1967 c.359 §704]

_______________



Chapter 746

Chapter 746 Â Trade Practices

2005 EDITION

TRADE PRACTICES

INSURANCE

GENERAL PROVISIONS

746.005Â Â Â Â  Trade practices exempted from prohibitions

746.015Â Â Â Â  Discrimination; noncompliance; hearing

746.018Â Â Â Â  Discrimination in issuance of burglary, theft, robbery or casualty policies prohibited

746.025Â Â Â Â  Securities or other contracts as inducement to insurance

746.035Â Â Â Â  Inducements not specified in policy

746.045Â Â Â Â  Rebates

746.055Â Â Â Â  Title insurance commissions, rebates and discounts

746.065Â Â Â Â  Personal or controlled insurance

746.075Â Â Â Â  Misrepresentation generally

746.085Â Â Â Â  Regulating replacement of life insurance; compensation of insurance producers; rules

746.100Â Â Â Â  Misrepresentation in insurance applications or transactions

746.110Â Â Â Â  False, deceptive or misleading statements

746.115Â Â Â Â  Advertisements in languages other than English

746.120Â Â Â Â  Illegal dealing in premiums

746.125Â Â Â Â  Limitation on coverage of eye care services

746.130Â Â Â Â  Insurance connected to sale or rental of property; prohibition; exceptions; charges

746.135Â Â Â Â  Genetic tests and information; rules

746.140Â Â Â Â  Sale of life insurance with securities; written proposal; application of securities law

746.145Â Â Â Â  WorkersÂ compensation insurance; combination of group of employers; purpose; conditions

746.147Â Â Â Â  WorkersÂ compensation insurance; quoting premiums

746.150Â Â Â Â  Other insurance; combination of experience of group of persons or risks; purpose; rules; conditions

746.155Â Â Â Â  Applicability of ORS 746.145 and 746.150

746.160Â Â Â Â  Practices injurious to free competition

746.195Â Â Â Â  Insurance on property securing loan or credit; certain practices by depository institutions prohibited

746.201Â Â Â Â  Depository institution to obtain required property insurance when borrower does not; notice required

746.213Â Â Â Â  Definitions for ORS 746.213 to 746.219

746.215Â Â Â Â  Regulation of depository institutions with regard to insurance sales or solicitations

746.217Â Â Â Â  Disclosures to customers

746.219Â Â Â Â  Investigatory powers

746.220Â Â Â Â  DebtorÂs option in furnishing credit life or credit health insurance

746.222Â Â Â Â  Prohibition on referral of individual to Medical Insurance Pool

746.230Â Â Â Â  Unfair claim settlement practices

746.240Â Â Â Â  Undefined trade practices injurious to public prohibited

746.260Â Â Â Â  Driving record not to be considered in issuance of motor vehicle insurance

746.265Â Â Â Â  Purposes for which abstract of nonemployment driving record may be considered

746.270Â Â Â Â  Use of past investment or predicted future investment experience in sale of variable life insurance policies

746.275Â Â Â Â  Definitions for ORS 746.275 to 746.300

746.280Â Â Â Â  Designation of particular motor vehicle repair shop by insurer prohibited

746.285Â Â Â Â  Notice of prohibition in motor vehicle repair shops; size; location

746.287Â Â Â Â  Insurer requirement of installation of aftermarket crash part in vehicle

746.289Â Â Â Â  Insurer offer of crash part warranty

746.290Â Â Â Â  Notice of prohibition in policies and by adjusters

746.292Â Â Â Â  Motor vehicle repair shops; invoices; estimates; warranties; prohibited practices

746.295Â Â Â Â  Proof and amount of loss under motor vehicle liability policies; determination by insurer

746.300Â Â Â Â  Liability of insurers and motor vehicle repair shops for damages; attorney fees

746.305Â Â Â Â  Rules

746.308Â Â Â Â  Violation of provisions regarding totaled vehicles as violation of Insurance Code

UNAUTHORIZED INSURANCE

746.310Â Â Â Â  Representing or aiding unauthorized insurer prohibited; insurance producer liable to insured

746.320Â Â Â Â  Service of process equivalent to personal service on unauthorized foreign or alien insurer

746.330Â Â Â Â  Judgment by default after service of process under ORS 746.320

746.340Â Â Â Â  Conditions to be met by defendant unauthorized insurer before filing motions or pleadings

746.350Â Â Â Â  Attorney fee allowable to prevailing party

746.360Â Â Â Â  Exceptions to application of unauthorized insurer service of process law

746.370Â Â Â Â  Records of insureds

PREMIUM FINANCING

746.405Â Â Â Â  Definitions for ORS 746.405 to 746.530

746.422Â Â Â Â  Inquiries from director to premium finance company

746.425Â Â Â Â  Applicability of ORS 746.405 to 746.530

746.465Â Â Â Â  Records required of premium finance companies; form; inspection

746.470Â Â Â Â  Prohibition against interfering with premium financing recommendation

746.475Â Â Â Â  Premium finance agreements; contents; form; delivery; notice to insurer

746.485Â Â Â Â  Regulation of service charge for premium financing; method of computation; prepayment

746.495Â Â Â Â  Delinquency charges regulated

746.505Â Â Â Â  Cancellation of policy by premium finance company; notice required; effective date of cancellation

746.515Â Â Â Â  Return of unearned premiums on cancellation

746.525Â Â Â Â  Agreement effective as security interest

746.530Â Â Â Â  Attorney fees

USE AND DISCLOSURE OF INSURANCE INFORMATION

746.600Â Â Â Â  Definitions for ORS 746.600 to 746.690

746.605Â Â Â Â  Purpose

746.606Â Â Â Â  Information privacy standards for health insurers

746.607Â Â Â Â  Use and disclosure of personal information

746.608Â Â Â Â  Rules

746.609Â Â Â Â  Exemptions for health insurers

746.610Â Â Â Â  Application of ORS 746.600 to 746.690

746.611Â Â Â Â  Personal representative of deceased person

746.612Â Â Â Â  No right of action

746.615Â Â Â Â  Pretext interviews prohibited

746.620Â Â Â Â  Notice of insurance information practices; rules

746.625Â Â Â Â  Marketing and research surveys

746.630Â Â Â Â  Authorization for disclosure of certain information; forms; revocation

746.635Â Â Â Â  Investigative consumer reports

746.640Â Â Â Â  Access to recorded personal information

746.645Â Â Â Â  Correction, amendment or deletion of recorded personal information

746.650Â Â Â Â  Reasons for adverse underwriting decisions

746.655Â Â Â Â  Information concerning previous adverse underwriting decisions

746.660Â Â Â Â  Basing adverse underwriting decision on previous adverse decision

746.661Â Â Â Â  Use of credit history or insurance score

746.662Â Â Â Â  Filing of insurance scoring models

746.663Â Â Â Â  Cancellation or nonrenewal of personal insurance policies based on credit history or insurance score

746.665Â Â Â Â  Limitations and conditions on disclosure of certain information

746.668Â Â Â Â  Relationship of ORS 746.620, 746.630 and 746.665 to federal Fair Credit Reporting Act

746.670Â Â Â Â  Investigatory powers

746.675Â Â Â Â  Service of process on out-of-state insurance-support organizations

746.680Â Â Â Â  Remedies

746.685Â Â Â Â  Liability for disclosure of information

746.686Â Â Â Â  Use of prior claim or inquiry in determination to issue or renew homeowner insurance policy; rules

746.687Â Â Â Â  Cancellation of homeowner insurance policy

746.688Â Â Â Â  Use of loss history reports; notice to consumer

746.690Â Â Â Â  Obtaining information under false pretenses prohibited

PENALTIES

746.991Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  746.005 Trade practices exempted from prohibitions. Nothing in this chapter shall apply to wet marine and transportation insurance or prohibit any of the following practices:

Â Â Â Â Â  (1) In the case of life insurance policies, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the insurer and its policyholders;

Â Â Â Â Â  (2) In the case of industrial life insurance policies, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer, in an amount which fairly represents the saving in collection expense;

Â Â Â Â Â  (3) Readjustment of the rate of premium for a group life or health insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year, which may be made retroactive only for such policy year;

Â Â Â Â Â  (4) Extension of credit for payment of premiums without any service charge or interest by the insurer or insurance producer for a period of not more than 90 days after the end of the month in which the policy becomes effective;

Â Â Â Â Â  (5) Practices authorized pursuant to ORS 733.220 and 733.230;

Â Â Â Â Â  (6) The issuing of life or health insurance policies on a salary savings, bank draft, preauthorized check or payroll deduction plan or similar plan at a reduced rate reasonably related to the savings made by use of such plan; or

Â Â Â Â Â  (7) The issuing of life or health insurance policies at rates less than the usual premium rates for such policies, or using modifications of premium rates based on amount of insurance, if such issuance or modification does not result in reduction in premium rates in excess of savings in administration and issuance expenses reasonably attributable to such policies. [Formerly 736.825; 1983 c.740 Â§254; 2003 c.364 Â§133]

Â Â Â Â Â  746.010 [Amended by 1961 c.256 Â§1; 1967 c.359 Â§507; renumbered 743.702]

Â Â Â Â Â  746.015 Discrimination; noncompliance; hearing. (1) No person shall make or permit any unfair discrimination between individuals of the same class and equal expectation of life, or between risks of essentially the same degree of hazard, in the availability of insurance, in the application of rates for insurance, in the dividends or other benefits payable under insurance policies, or in any other terms or conditions of insurance policies.

Â Â Â Â Â  (2) Discrimination by an insurer in the application of its underwriting standards or rates based solely on an individualÂs physical handicap is prohibited, unless such action is based on sound actuarial principles or is related to actual or reasonably anticipated experience. For purposes of this subsection, Âphysical handicapÂ shall include, but not be limited to, blindness, deafness, hearing or speaking impairment or loss, or partial loss, of function of one or more of the upper or lower extremities.

Â Â Â Â Â  (3) Discrimination by an insurer in the application of its underwriting standards or rates based solely upon an insuredÂs or applicantÂs attaining or exceeding 65 years of age is prohibited, unless such discrimination is clearly based on sound actuarial principles or is related to actual or reasonably anticipated experience.

Â Â Â Â Â  (4)(a) No insurer, on the basis of the status of an insured or prospective insured as a victim of domestic violence, shall do any of the following:

Â Â Â Â Â  (A) Deny, cancel or refuse to issue or renew an insurance policy;

Â Â Â Â Â  (B) Demand or require a greater premium or payment;

Â Â Â Â Â  (C) Designate domestic violence as a preexisting condition for which coverage will be denied or reduced;

Â Â Â Â Â  (D) Exclude or limit coverage for losses or deny a claim; or

Â Â Â Â Â  (E) Fix any lower rate for or discriminate in the fees or commissions of an insurance producer for writing or renewing a policy.

Â Â Â Â Â  (b) The fact that an insured or prospective insured is or has been a victim of domestic violence shall not be considered a permitted underwriting or rating criterion.

Â Â Â Â Â  (c) Nothing in this subsection prohibits an insurer from taking an action described in paragraph (a) of this subsection if the action is otherwise permissible by law and is taken in the same manner and to the same extent with respect to all insureds and prospective insureds without regard to whether the insured or prospective insured is a victim of domestic violence.

Â Â Â Â Â  (d) An insurer that complies in good faith with the requirements of this subsection shall not be subject to civil liability due to such compliance.

Â Â Â Â Â  (e) For purposes of this subsection, Âdomestic violenceÂ means the occurrence of one or more of the following acts between family or household members:

Â Â Â Â Â  (A) Attempting to cause or intentionally or knowingly causing physical injury;

Â Â Â Â Â  (B) Intentionally or knowingly placing another in fear of imminent serious physical injury; or

Â Â Â Â Â  (C) Committing sexual abuse in any degree as defined in ORS 163.415, 163.425 and 163.427.

Â Â Â Â Â  (5) If the Director of the Department of Consumer and Business Services has reason to believe that an insurer in the application of its underwriting standards or rates is not complying with the requirements of this section, the director shall, unless the director has reason to believe the noncompliance is willful, give notice in writing to the insurer stating in what manner such noncompliance is alleged to exist and specifying a reasonable time, not less than 10 days after the date of mailing, in which the noncompliance may be corrected.

Â Â Â Â Â  (6)(a) If the director has reason to believe that noncompliance by an insurer with the requirements of this section is willful, or if, within the period prescribed by the director in the notice required by subsection (5) of this section, the insurer does not make the changes necessary to correct the noncompliance specified by the director or establish to the satisfaction of the director that such specified noncompliance does not exist, the director may hold a hearing in connection therewith. Not less than 10 days before the date of such hearing the director shall mail to the insurer written notice of the hearing, specifying the matters to be considered.

Â Â Â Â Â  (b) If, after the hearing, the director finds that the insurerÂs application of its underwriting standards or rates violates the requirements of this section, the director may issue an order specifying in what respects such violation exists and stating when, within a reasonable period of time, further such application shall be prohibited. If the director finds that the violation was willful, the director may suspend or revoke the certificate of authority of the insurer.

Â Â Â Â Â  (7) Affiliated workersÂ compensation insurers having reinsurance agreements which result in one carrier ceding 80 percent or more of its workersÂ compensation premium to the other, while utilizing different workersÂ compensation rate levels without objective evidence to support such differences, shall be presumed to be engaging in unfair discrimination. [1967 c.359 Â§568; 1977 c.331 Â§1; 1979 c.140 Â§1; 1987 c.676 Â§2; 1987 c.884 Â§53; 1997 c.564 Â§1; 1999 c.59 Â§229; 2003 c.364 Â§134]

Â Â Â Â Â  746.018 Discrimination in issuance of burglary, theft, robbery or casualty policies prohibited. (1) In cities of 300,000 or more, and except as provided in subsection (3) of this section, no insurer shall make or permit any unfair discrimination between risks of essentially the same degree of hazard in the issuance of burglary and theft or robbery insurance policies or casualty insurance policies which insure against liability to persons arising out of the use or control of real or personal property other than motor vehicles.

Â Â Â Â Â  (2) Property insured or persons insured against liability arising out of use or control of real or personal property other than motor vehicles, if comparable in other respects in exposures to the peril insured against, shall not be deemed to be of different hazard solely because of the geographic location of the property or the place of residence or business of the person to be insured.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section an insurer may make or permit discrimination between risks of essentially the same degree of hazard in the issuance of insurance policies described in subsection (1) of this section if the insurer, at the time of the discrimination, insures a percentage of the similar risks at least equal to the ratio that its premiums for the respective line of business as reported in the annual statement required by ORS 731.574 for the second preceding calendar year bears to the total premium for the same line of business as reported by all insurers in the annual statements required by ORS 731.574 for the second preceding calendar year, within a square one mile on each side centered upon the location of the property, insurance in regard to which the insurer declines to issue. [1971 c.522 Â§2; 1973 c.9 Â§1]

Â Â Â Â Â  746.020 [Amended by 1965 c.610 Â§13; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  746.025 Securities or other contracts as inducement to insurance. No person shall sell, agree or offer to sell, or give or offer to give, directly or indirectly in any manner whatsoever, shares of stock, securities, bonds, special or advisory board contracts or agreements of any form or nature promising returns and profits as an inducement to insurance. No insurer engaging in or permitting its representatives to engage in such practices in this or any other state may be authorized to do business in this state. [Formerly 739.535]

Â Â Â Â Â  746.030 [Amended by 1961 c.256 Â§2; 1967 c.359 Â§508; renumbered 743.705]

Â Â Â Â Â  746.035 Inducements not specified in policy. Except as otherwise expressly provided by the Insurance Code, no person shall permit, offer to make or make any contract of insurance, or agreement as to such contract, unless all agreements or understandings by way of inducement are plainly expressed in the policy issued thereon. [1967 c.359 Â§570]

Â Â Â Â Â  746.040 [Amended by 1961 c.256 Â§3; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  746.045 Rebates. No person shall personally or otherwise offer, promise, allow, give, set off, pay or receive, directly or indirectly, any rebate of or rebate of part of the premium payable on an insurance policy or the insurance producerÂs commission thereon, or earnings, profit, dividends or other benefit founded, arising, accruing or to accrue on or from the policy, or any other valuable consideration or inducement to or for insurance on any domestic risk, which is not specified in the policy. [1967 c.359 Â§571; 2003 c.364 Â§135]

Â Â Â Â Â  746.050 [Amended by 1961 c.256 Â§4; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  746.055 Title insurance commissions, rebates and discounts. With respect to title insurance, no commissions, rebates or discounts shall be paid, allowed or permitted to any person having an interest in or lien upon real property which is the subject of the title insurance involved, or to any person acting for or on behalf of a person with such an interest or lien. [Formerly 748.086]

Â Â Â Â Â  746.060 [Repealed by 1961 c.256 Â§5]

Â Â Â Â Â  746.065 Personal or controlled insurance. (1) As used in this section, Âpersonal or controlled insuranceÂ means insurance covering an insurance producer or:

Â Â Â Â Â  (a) The spouse of the insurance producer, the employer of the insurance producer or the employerÂs spouse, or any group of employees under a group policy issued to the employer of the insurance producer;

Â Â Â Â Â  (b) Any person related to the insurance producer, to the spouse of the insurance producer, to the employer of the insurance producer or to the employerÂs spouse within the second degree by blood or marriage;

Â Â Â Â Â  (c) If the employer of the insurance producer is a corporation, any person directly or indirectly owning or controlling a majority of the voting stock or controlling interest in such corporation;

Â Â Â Â Â  (d) If the employer of the insurance producer is a partnership or association, any person owning any interest in such partnership or association;

Â Â Â Â Â  (e) If the insurance producer is a corporation, any person directly or indirectly owning or controlling a majority of the voting stock or controlling interest in the insurance producer, and any corporation which is likewise directly or indirectly controlled by the person who so directly or indirectly controls the insurance producer; or

Â Â Â Â Â  (f) If the insurance producer is a corporation, any corporation making consolidated returns for United States income tax purposes with any corporation described in paragraph (e) of this subsection.

Â Â Â Â Â  (2) If premiums on personal or controlled insurance transacted by an insurance producer payable in one calendar year exceed the premiums or with respect to life and health insurance twice the premiums, on other insurance transacted by the insurance producer payable in the same year, the receipt of commissions upon the excess is an unlawful rebate.

Â Â Â Â Â  (3) This section shall not apply to an individual licensee who:

Â Â Â Â Â  (a) Is licensed during all of such calendar year individually as an insurance producer;

Â Â Â Â Â  (b) During such calendar year conducts an individual insurance producer business, not being designated to exercise the powers conferred by an insurance producerÂs license issued to any firm or corporation nor owning any interest in any firm or corporation transacting an insurance producer business;

Â Â Â Â Â  (c) Has been continuously licensed in some manner as an insurance producer, and has been active as such, for at least 25 years; and

Â Â Â Â Â  (d) Is at least 65 years of age at the beginning of such calendar year.

Â Â Â Â Â  (4) This section does not apply to the writing, issuing or soliciting by a seller of personal property of insurance covering the personal property sold by the seller on an installment contract whereunder the title to the property is reserved by the seller.

Â Â Â Â Â  (5) This section shall not apply to an insurance producer, whether an individual, firm or corporation, if:

Â Â Â Â Â  (a) The insurance producer is controlled or owned by a nonprofit professional association and offers professional liability and related business and personal umbrella or excess liability insurance exclusively to members of the association; and

Â Â Â Â Â  (b) The primary function of the association is other than marketing insurance. [1967 c.359 Â§573; 1987 c.774 Â§147; 1989 c.701 Â§73; 2003 c.364 Â§136]

Â Â Â Â Â  746.070 [Repealed by 1961 c.256 Â§5]

Â Â Â Â Â  746.075 Misrepresentation generally. (1) A person may not engage, directly or indirectly, in any action described in subsection (2) of this section in connection with:

Â Â Â Â Â  (a) The offer or sale of any insurance; or

Â Â Â Â Â  (b) Any inducement or attempted inducement of any insured or person with ownership rights under an issued life insurance policy to lapse, forfeit, surrender, assign, effect a loan against, retain, exchange or convert the policy.

Â Â Â Â Â  (2) Subsection (1) of this section applies to the following actions:

Â Â Â Â Â  (a) Making, issuing, circulating or causing to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages therein or the dividends or share of surplus to be received thereon;

Â Â Â Â Â  (b) Making any false or misleading representation as to the dividends or share of surplus previously paid on similar policies;

Â Â Â Â Â  (c) Making any false or misleading representation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates;

Â Â Â Â Â  (d) Using any name or title of any policy or class of policies misrepresenting the true nature thereof;

Â Â Â Â Â  (e) Employing any device, scheme or artifice to defraud;

Â Â Â Â Â  (f) Obtaining money or property by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statement, in light of the circumstances under which it was made, not misleading;

Â Â Â Â Â  (g) Engaging in any other transaction, practice or course of business that operates as a fraud or deceit upon the purchaser, insured or person with policy ownership rights; or

Â Â Â Â Â  (h) Materially misrepresenting the provider network of an insurer offering managed health insurance or preferred provider organization insurance as defined in ORS 743.801, including its composition and the availability of its providers to enrollees in the plan. [1967 c.359 Â§574; 2001 c.266 Â§7]

Â Â Â Â Â  746.080 [Amended by 1967 c.359 Â§509; renumbered 743.708]

Â Â Â Â Â  746.085 Regulating replacement of life insurance; compensation of insurance producers; rules. In addition to all other powers of the Director of the Department of Consumer and Business Services with respect thereto, the director may issue rules:

Â Â Â Â Â  (1) Requiring persons who replace, or offer or propose to replace, existing life insurance, to leave with the policyholder written, signed and dated statements which fully and correctly compare the terms, conditions and benefits of an existing policy with the proposed policy; and

Â Â Â Â Â  (2) Limiting the commission or compensation payable to an insurance producer on account of a life insurance policy that provides a nonforfeiture value sold to replace an existing life insurance policy that provides a nonforfeiture value to the commission or compensation the insurance producer would have received if both the replaced and the replacement insurance policies had been carried by the insurer which issues the replacement policy. [1967 c.359 Â§575; 1971 c.231 Â§35; 2003 c.364 Â§137]

Â Â Â Â Â  746.090 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  746.100 Misrepresentation in insurance applications or transactions. No person shall make a false or fraudulent statement or representation on or relative to an application for insurance, or for the purpose of obtaining a fee, commission, money or benefit from an insurer or insurance producer. [Formerly 736.460; 2003 c.364 Â§138]

Â Â Â Â Â  746.110 False, deceptive or misleading statements. No person shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of the insurance business, which is untrue, deceptive or misleading. [Formerly 736.608]

Â Â Â Â Â  746.115 Advertisements in languages other than English. (1) An insurer or licensee who advertises in a language other than English is not required to provide an insurance policy in any language other than English so long as the advertisement states clearly that the policy that is purchased is available only in English.

Â Â Â Â Â  (2) Advertisements regarding an insurance policy in languages other than English may not be construed to modify the policy in the event of a dispute over the provisions of the policy. [1997 c.809 Â§2; 2003 c.249 Â§1]

Â Â Â Â Â  Note: 746.115 was added to and made a part of ORS chapter 746 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.120 Illegal dealing in premiums. No person shall willfully collect any sum as premium or charge for insurance which is not then provided, or is not in due course to be provided subject to acceptance of the risk by the insurer, under an insurance policy issued by an insurer in conformity to the Insurance Code. [1967 c.359 Â§579]

Â Â Â Â Â  746.125 Limitation on coverage of eye care services. (1) As used in this section:

Â Â Â Â Â  (a) ÂHealth care service contractorÂ has the meaning given that term in ORS 750.005.

Â Â Â Â Â  (b) ÂIndependent practice associationÂ has the meaning given that term in ORS 743.801.

Â Â Â Â Â  (2) An insurer or a health care service contractor that has a contract with an independent practice association to provide eye care services may not limit coverage of eye care services only to services provided by a physician if the eye care services are covered services and are within the lawful scope of practice of a licensed optometrist. [2005 c.442 Â§2]

Â Â Â Â Â  Note: 746.125 was added to and made a part of ORS chapter 746 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.130 Insurance connected to sale or rental of property; prohibition; exceptions; charges. (1) No insurer shall participate in any plan to offer or effect in this state, as an inducement to the purchase or rental by the public of any property or services, any insurance for which there is no separate charge to the insured. No person shall arrange the sale of any such insurance.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Home protection insurance or other insurance offered as a guarantee of the performance of property and designed to protect the purchasers or users of such property;

Â Â Â Â Â  (b) Title insurance; or

Â Â Â Â Â  (c) Credit life or credit health insurance as defined in ORS 743.371.

Â Â Â Â Â  (3) The charge for any insurance incidental to the purchase or rental by the public of any property or services shall be in accordance with rates on file with the Director of the Department of Consumer and Business Services. [1967 c.359 Â§580; 1969 c.336 Â§16; 1981 c.247 Â§20; 1993 c.265 Â§9]

Â Â Â Â Â  746.135 Genetic tests and information; rules. (1) If a person asks an applicant for insurance to take a genetic test in connection with an application for insurance, the use of the test shall be revealed to the applicant and the person shall obtain the specific authorization of the applicant using a form adopted by the Director of the Department of Consumer and Business Services by rule.

Â Â Â Â Â  (2) A person may not use favorable genetic information to induce the purchase of insurance.

Â Â Â Â Â  (3) A person may not use genetic information to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms and conditions of or otherwise affect any policy for hospital or medical expenses.

Â Â Â Â Â  (4) A person may not use genetic information about a blood relative to reject, deny, limit, cancel, refuse to renew, increase the rates of, affect the terms and conditions of or otherwise affect any policy of insurance.

Â Â Â Â Â  (5) For purposes of this section, Âblood relative,Â Âgenetic informationÂ and Âgenetic testÂ have the meanings given those terms in ORS 192.531. [1995 c.680 Â§8; 2001 c.588 Â§17]

Â Â Â Â Â  746.140 Sale of life insurance with securities; written proposal; application of securities law. (1) Every insurer or insurance producer soliciting an offer to buy or selling life insurance in correlation with the sale of securities shall furnish the prospect with a clear and unambiguous written proposal prior to the signing of the application by the applicant.

Â Â Â Â Â  (2) The written proposal shall be dated and signed by the insurance producer, or by the insurer if no insurance producer is involved, and left with the prospect. The written proposal shall be on a form which has been filed with the Director of the Department of Consumer and Business Services. If a sale is made of both life insurance and securities, a duplicate copy of the written proposal left with the buyer shall be retained by the insurer for a period of not less than three years.

Â Â Â Â Â  (3) Each such proposal shall:

Â Â Â Â Â  (a) State the name of the insurer in which the life insurance is to be written;

Â Â Â Â Â  (b) State that the prospect has the right to purchase the life insurance only, the securities only or both the life insurance and the securities;

Â Â Â Â Â  (c) Contain no misrepresentations or false, deceptive or misleading words, figures or statements;

Â Â Â Â Â  (d) State all material facts without which the proposal would have the capacity or tendency to mislead or deceive; and

Â Â Â Â Â  (e) Set forth all matters pertaining to life insurance, including premium charges, separately from matters not pertaining to life insurance.

Â Â Â Â Â  (4) This section shall not be construed to affect the application of any other provision of law concerning or regulating securities. [Formerly 739.562; 2003 c.364 Â§139]

Â Â Â Â Â  746.145 WorkersÂ compensation insurance; combination of group of employers; purpose; conditions. (1) Notwithstanding ORS 737.600, but subject to all other rate filing requirements of ORS chapter 737, an insurer may combine for dividend purposes the experience of a group of employers covered for workersÂ compensation insurance by the insurer, subject to applicable rules adopted by the Director of the Department of Consumer and Business Services, if:

Â Â Â Â Â  (a) All the employers in the group are members of an organization.

Â Â Â Â Â  (b) The employers in the group constitute at least 50 percent of the employers in the organization, unless the number of covered workers in the group exceeds 500, in which case the employers in the group must constitute at least 25 percent of the employers in the organization.

Â Â Â Â Â  (c) The grouping of employers is likely to substantially improve accident prevention, claims handling for the employers and reduce expenses.

Â Â Â Â Â  (2) This section does not apply to an organization of employers for which organization a workersÂ compensation policy was lawfully issued before October 4, 1977. The guaranty contract required by ORS 656.419 shall contain for each employer covered thereby the information required by ORS 656.419 (2). When an employer becomes an insured member of the organization the insurer shall, within 30 days after the date insured membership commenced, file a notice thereof with the director. [1977 c.405 Â§3; 1983 c.706 Â§3; 1990 c.1 Â§5; 2003 c.170 Â§11]

Â Â Â Â Â  746.147 WorkersÂ compensation insurance; quoting premiums. An insurer or insurance producer offering workersÂ compensation insurance in Oregon shall not quote projected net insurance premiums based upon figures that are discretionary or terms that are not guaranteed in the workersÂ compensation insurance policy. [1999 c.868 Â§3; 2003 c.364 Â§140]

Â Â Â Â Â  Note: 746.147 was added to and made a part of ORS chapter 746 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.150 Other insurance; combination of experience of group of persons or risks; purpose; rules; conditions. (1) For property, inland marine, casualty or surety insurance, an insurer may combine for dividend purposes the experience of a group of persons or risks any of which are within this state, except for workersÂ compensation insurance done in compliance with ORS 746.145 and subject to rules adopted by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The director shall make reasonable rules regarding such dividend groupings as an aid to the effectuation and enforcement of the Insurance Code. Such rules shall have as their purpose the prevention of misrepresentation, unfair discrimination and other unfair trade practices, and may among other things require that:

Â Â Â Â Â  (a) Such a grouping comprises substantially homogeneous risks.

Â Â Â Â Â  (b) The organization under the auspices of which such a grouping is made has been in existence for at least two years and was formed for purposes other than that of obtaining insurance.

Â Â Â Â Â  (c) A substantial improvement in loss prevention or claims handling will be a likely result of such a grouping.

Â Â Â Â Â  (d) Information regarding eligibility for participation in the grouping and the system for allocation of dividends among the participants be filed with the director.

Â Â Â Â Â  (3) An insurer shall not unfairly discriminate in the allocation of dividends among the participants in such a dividend grouping.

Â Â Â Â Â  (4) The system for allocation of dividends among the participants may provide for allocation at a fixed percentage of premiums, or may provide for variations in the percentage of premiums paid as dividends, or may provide for other variations in determining the amounts of dividends allocated to participants. The variations may be based on loss or expense factors or on other reasonable considerations, such as risk size, risk location or industry or trade hazard classification, that have a probable effect on losses or expenses.

Â Â Â Â Â  (5) Failure to apply in a consistent manner the dividend allocation system specified in an insurerÂs dividend declaration shall be prima facie evidence of unfair discrimination. [1977 c.405 Â§4; 1983 c.706 Â§4; 1999 c.59 Â§230]

Â Â Â Â Â  746.155 Applicability of ORS 746.145 and 746.150. ORS 746.145 and 746.150 do not apply to groupings or combinations of persons or risks by way of common ownership or common use and control as permitted under ORS 737.600. [1977 c.405 Â§2]

Â Â Â Â Â  746.160 Practices injurious to free competition. Except as otherwise expressly provided by law, no person, either within or outside of this state, directly or indirectly, shall enter into any contract, understanding or combination with any insurer or manager, agent or representative thereof for the purpose of, nor shall any such persons or insurers, jointly or severally do any act or engage in any practice for the purpose of:

Â Â Â Â Â  (1) Controlling the rates to be charged, or the commissions or other compensations to be paid, for insuring any risk or class of risks in this state;

Â Â Â Â Â  (2) Discriminating against or differentiating from any insurer, manager or agent, by reason of the plan or method of transacting business or the affiliation or nonaffiliation with any board or association of insurers, managers, agents or representatives; or

Â Â Â Â Â  (3) Doing anything which is detrimental to free competition in the business or injurious to the insuring public. [Formerly 736.615]

Â Â Â Â Â  746.170 [Formerly 736.705; repealed by 1977 c.742 Â§9]

Â Â Â Â Â  746.180 [Formerly 736.715; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  746.182 [1987 c.846 Â§18; 1989 c.701 Â§74; 1995 c.334 Â§5; 1997 c.831 Â§Â§6,6a; 2001 c.191 Â§57; 2001 c.377 Â§52; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  746.185 [1977 c.742 Â§2; 1985 c.762 Â§189; 1997 c.631 Â§551; 2001 c.377 Â§52a; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  746.190 [Formerly 736.725; repealed by 1977 c.742 Â§9]

Â Â Â Â Â  746.191 [1977 c.742 Â§3; 2003 c.14 Â§451; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  746.195 Insurance on property securing loan or credit; certain practices by depository institutions prohibited. (1) A depository institution may not:

Â Â Â Â Â  (a) Solicit the sale of insurance for the protection of real or personal property after a person indicates interest in securing a loan or credit extension, until the depository institution has agreed to make the loan or credit extension;

Â Â Â Â Â  (b) Refuse to accept a written binder issued by an insurance producer as proof that temporary insurance exists covering the real or personal property that is the subject matter of, or security for, a loan or extension of credit, and that a policy of insurance will be issued covering that property. A written binder issued by an insurance producer or insurer covering real or personal property that is the subject matter of, or security for, a loan or extension of credit shall be effective until a policy of insurance is issued in lieu thereof, including within its terms the identical insurance bound under the binder and the premium therefor, or until notice of the cancellation of the binder is received by the borrower and the depository institution extending credit or offering the loan. When a depository institution closes on a binder under ORS 742.043, the insurance producer or insurer issuing the binder shall be bound to provide a policy of insurance, equivalent in coverage to the coverage set forth in the binder, within 60 days from the date of the binder. The provisions of this paragraph do not apply when prohibited by federal or state statute or regulations; or

Â Â Â Â Â  (c) Use or disclose to any other insurance producer, other than the original insurance producer, the information relating to a policy of insurance furnished by a borrower unless the original insurance producer fails to deliver a policy of insurance within 60 days prior to expiration to the depository institution without first procuring the written consent of the borrower.

Â Â Â Â Â  (2) As used in this section, Âdepository institutionÂ means a financial institution as that term is defined in ORS 706.008. [1977 c.742 Â§4; 1987 c.916 Â§10; 2003 c.363 Â§12; 2003 c.364 Â§144a]

Â Â Â Â Â  746.200 [Formerly 736.735; repealed by 1977 c.742 Â§9]

Â Â Â Â Â  746.201 Depository institution to obtain required property insurance when borrower does not; notice required. (1) In a contract or loan agreement, or in a separate document accompanying the contract or loan agreement and signed by the mortgagor, borrower or purchaser, that provides for a loan or other financing secured by the mortgagorÂs, borrowerÂs or purchaserÂs real or personal property and that authorizes the secured party to place insurance on the property when the mortgagor, borrower or purchaser fails to maintain the insurance as required by the contract or loan agreement or the separate document, a warning in substantially the following form shall be set forth in 10-point type:

______________________________________________________________________________

WARNING

Â Â Â Â Â  Unless you provide us with evidence of the insurance coverage as required by our contract or loan agreement, we may purchase insurance at your expense to protect our interest. This insurance may, but need not, also protect your interest. If the collateral becomes damaged, the coverage we purchase may not pay any claim you make or any claim made against you. You may later cancel this coverage by providing evidence that you have obtained property coverage elsewhere.

Â Â Â Â Â  You are responsible for the cost of any insurance purchased by us. The cost of this insurance may be added to your contract or loan balance. If the cost is added to your contract or loan balance, the interest rate on the underlying contract or loan will apply to this added amount. The effective date of coverage may be the date your prior coverage lapsed or the date you failed to provide proof of coverage.

Â Â Â Â Â  The coverage we purchase may be considerably more expensive than insurance you can obtain on your own and may not satisfy any need for property damage coverage or any mandatory liability insurance requirements imposed by applicable law.

______________________________________________________________________________

Â Â Â Â Â  (2) Substantial compliance by a secured party with subsection (1) of this section constitutes a complete defense to any claim arising under the laws of this state challenging the secured partyÂs placement of insurance on the real or personal property in which the secured party has a security interest, for the protection of the secured partyÂs interest in the property.

Â Â Â Â Â  (3) Nothing contained in this section shall be construed to require any secured party to place or maintain insurance on real or personal property in which the secured party has a security interest, and the secured party shall not be liable to the mortgagor, borrower or purchaser or to any other party as a result of the failure of the secured party to place or maintain such insurance.

Â Â Â Â Â  (4) The failure of a secured party prior to January 1, 1996, to include in a contract or loan agreement, or in a separate document accompanying the contract or loan agreement, the notice set forth in subsection (1) of this section shall not be admissible in any court or arbitration proceeding or otherwise used to prove that a secured partyÂs actions with respect to the placement or maintenance of insurance on real or personal property in which the secured party has a security interest are or were unlawful or otherwise improper. A secured party shall not be liable to the mortgagor, borrower or purchaser or to any other party for placing such insurance in accordance with the terms of an otherwise legal contract or loan agreement with the mortgagor, borrower or purchaser entered into prior to January 1, 1996. [1977 c.742 Â§5; 1995 c.313 Â§3; 2003 c.363 Â§13]

Â Â Â Â Â  746.205 [1977 c.742 Â§6; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  746.210 [Formerly 736.745; repealed by 1977 c.742 Â§9]

Â Â Â Â Â  746.211 [1977 c.742 Â§7; 1987 c.916 Â§11; repealed by 2003 c.363 Â§16]

Â Â Â Â Â  746.213 Definitions for ORS 746.213 to 746.219. As used in ORS 746.213 to 746.219:

Â Â Â Â Â  (1) ÂAffiliateÂ means any company that controls, is controlled by or is under common control with another company.

Â Â Â Â Â  (2) ÂCustomerÂ means an individual who purchases, applies to purchase or is solicited to purchase insurance products primarily for personal, family or household purposes.

Â Â Â Â Â  (3) ÂDepository institutionÂ means a financial institution as that term is defined in ORS 706.008. [2003 c.363 Â§2]

Â Â Â Â Â  Note: 746.213 to 746.219 were added to and made a part of the Insurance Code by legislative action but were not added to ORS chapter 746 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.215 Regulation of depository institutions with regard to insurance sales or solicitations. (1) A depository institution or an affiliate of a depository institution that lends money or extends credit may not:

Â Â Â Â Â  (a) As a condition precedent to the lending of money or extension of credit, or any renewal thereof, require that the person to whom the money or credit is extended, or whose obligation a creditor is to acquire or finance, negotiate any policy or renewal thereof through a particular insurer or group of insurers or insurance producer or group of insurance producers.

Â Â Â Â Â  (b) Reject an insurance policy solely because the policy has been issued or underwritten by a person who is not associated with the depository institution or affiliate when insurance is required in connection with a loan or the extension of credit.

Â Â Â Â Â  (c) As a condition for extending credit or offering any product or service that is equivalent to an extension of credit, require that a customer obtain insurance from a depository institution or an affiliate of a depository institution, or from a particular insurer or insurance producer. This paragraph does not prohibit a depository institution or an affiliate of a depository institution from informing a customer or prospective customer that insurance is required in order to obtain a loan or credit, that loan or credit approval is contingent upon the procurement by the customer of acceptable insurance or that insurance is available from the depository institution or an affiliate of the depository institution.

Â Â Â Â Â  (d) Unreasonably reject an insurance policy furnished by the customer or borrower for the protection of the property securing the credit or loan. A rejection is not considered unreasonable if it is based on reasonable standards that are uniformly applied and that relate to the extent of coverage required and to the financial soundness and the services of an insurer. The standards may not discriminate against any particular type of insurer or call for rejection of an insurance policy because the policy contains coverage in addition to that required in the credit transaction.

Â Â Â Â Â  (e) Require that any customer, borrower, mortgagor, purchaser, insurer or insurance producer pay a separate charge in connection with the handling of any insurance policy required as security for a loan on real estate, or pay a separate charge to substitute the insurance policy of one insurer for that of another. A charge prohibited in this paragraph does not include the interest that may be charged on premium loans or premium advancements in accordance with the terms of the loan or credit document. This paragraph does not apply to charges that would be required when the depository institution or an affiliate of a depository institution is the licensed insurance producer providing the insurance.

Â Â Â Â Â  (f) Require any procedures or conditions of an insurer or insurance producer not customarily required of insurers or insurance producers affiliated or in any way connected with the depository institution.

Â Â Â Â Â  (g) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state is responsible for the insurance sales activity of, or stands behind the credit of, the depository institution or its affiliate.

Â Â Â Â Â  (h) Use an advertisement or other insurance promotional material that would cause a reasonable person to mistakenly believe that the federal government or the state guarantees any returns on insurance products or is a source of payment on any insurance obligation of or sold by the depository institution or its affiliate.

Â Â Â Â Â  (i) Act as an insurance producer unless properly licensed in accordance with ORS 744.062, 744.063 or 744.064.

Â Â Â Â Â  (j) Pay or receive any commission, brokerage fee or other compensation as an insurance producer, unless the depository institution or affiliate holds a valid insurance producer license for the applicable class of insurance. However, an unlicensed depository institution or affiliate may make a referral to a licensed insurance producer if the depository institution or affiliate does not negotiate, sell or solicit insurance. In the case of a referral of a customer, however, the unlicensed depository institution or affiliate may be compensated for the referral only if the compensation is a fixed dollar amount for each referral that does not depend on whether the customer purchases the insurance product from the licensed insurance producer. Any depository institution or affiliate that accepts deposits from the public in an area in which such transactions are routinely conducted in the depository institution may receive for each customer referral no more than a one-time, nominal fee of a fixed dollar amount for each referral that does not depend on whether the referral results in a transaction.

Â Â Â Â Â  (k) Solicit or sell insurance, other than credit insurance or flood insurance, unless the solicitation or sale is completed through documents separate from any credit transactions.

Â Â Â Â Â  (L) Except as provided in ORS 746.201, include the expense of insurance premiums, other than credit insurance premiums or flood insurance premiums, in the primary credit transaction without the express written consent of the customer.

Â Â Â Â Â  (m) Solicit or sell insurance unless the insurance sales activities of the depository institution or affiliate are, to the extent practicable, physically separated from areas where retail deposits are routinely accepted by depository institutions.

Â Â Â Â Â  (n) Solicit or sell insurance unless the depository institution or affiliate maintains separate and distinct books and records relating to the insurance transactions, including all files relating to and reflecting consumer complaints.

Â Â Â Â Â  (2) A depository institution or an affiliate of a depository institution that lends money or extends credit and that solicits insurance primarily for personal, family or household purposes shall disclose to the customer in writing that the insurance related to the credit extension may be purchased from an insurer or insurance producer of the customerÂs choice, subject only to the depository institutionÂs right to reject a given insurer or insurance producer as provided in subsection (1)(d) of this section. The disclosure shall inform the customer that the customerÂs choice of insurer or insurance producer will not affect the credit decision or credit terms in any way, except that the depository institution may impose reasonable requirements concerning the creditworthiness of the insurer and the extent of coverage chosen as provided in subsection (1)(d) of this section. [2003 c.363 Â§3; 2005 c.22 Â§497]

Â Â Â Â Â  Note: See note under 746.213.

Â Â Â Â Â  746.217 Disclosures to customers. (1) A depository institution that sells insurance, and any person that sells insurance on behalf of a depository institution, or on the premises of a depository institution where the depository institution is engaged in the business of taking deposits or making loans, shall disclose to the customer in writing, when practicable and in a clear and conspicuous manner, prior to a sale, that the insurance:

Â Â Â Â Â  (a) Is not a deposit;

Â Â Â Â Â  (b) Is not insured by the Federal Deposit Insurance Corporation or any other federal government agency;

Â Â Â Â Â  (c) Is not guaranteed by the depository institution or an affiliate of the depository institution if applicable, or any person that is selling insurance if applicable; and

Â Â Â Â Â  (d) When appropriate, involves investment risk, including the possible loss of value.

Â Â Â Â Â  (2) The requirements of subsection (1) of this section apply:

Â Â Â Â Â  (a) To an affiliate of a depository institution only to the extent that it sells insurance on the premises of a depository institution where the depository institution is engaged in the business of taking deposits or making loans or on behalf of a depository institution.

Â Â Â Â Â  (b) When an individual purchases insurance primarily for personal, family or household purposes and only to the extent that the disclosure would be accurate.

Â Â Â Â Â  (3) For the purpose of subsection (1) of this section, a person is selling insurance on behalf of a depository institution, whether on the premises of the depository institution or at another location, if either one of the following applies:

Â Â Â Â Â  (a) The person represents to the customer that the sale of the insurance is by or on behalf of the depository institution; or

Â Â Â Â Â  (b) The depository institution refers a customer to the person that sells insurance and the depository institution has a contractual arrangement to receive commissions or fees derived from the sale of insurance resulting from the referral. [2003 c.363 Â§4]

Â Â Â Â Â  Note: See note under 746.213.

Â Â Â Â Â  746.219 Investigatory powers. (1) The Director of the Department of Consumer and Business Services may examine and investigate the insurance activities of any person that the director believes may be in violation of ORS 746.213, 746.215 or 746.217. Upon request and reasonable notice, a person shall make its insurance books and records available to the director and the directorÂs staff for inspection. An affected person may submit to the director a complaint or material pertinent to the enforcement of ORS 746.213, 746.215 and 746.217.

Â Â Â Â Â  (2) Nothing in ORS 746.213, 746.215 or 746.217 prevents a depository institution or an affiliate of a depository institution that lends money or extends credit or other lender or seller from placing insurance on real or personal property in the event the customer, borrower, mortgagor or purchaser fails to provide insurance required under the terms of the loan or credit document.

Â Â Â Â Â  (3) ORS 746.213, 746.215 and 746.217 do not apply to credit-related insurance. [2003 c.363 Â§5]

Â Â Â Â Â  Note: See note under 746.213.

Â Â Â Â Â  746.220 DebtorÂs option in furnishing credit life or credit health insurance. When credit life insurance or credit health insurance, as defined in ORS 743.371, is required as additional security for any indebtedness, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through any authorized insurer. [Formerly 739.615]

Â Â Â Â Â  746.222 Prohibition on referral of individual to Medical Insurance Pool. No insurer or licensee under the Insurance Code shall refer an individual to the Oregon Medical Insurance Pool, established under ORS 735.600 to 735.650, for coverage offered by the pool or arrange for the individual to apply to the pool for the purpose of separating the individual from health insurance benefits offered or provided in connection with a group health benefit plan. [1993 c.130 Â§5; 1999 c.987 Â§20]

Â Â Â Â Â  746.225 [1975 c.469 Â§2; repealed by 1979 c.140 Â§3]

Â Â Â Â Â  746.230 Unfair claim settlement practices. (1) No insurer or other person shall commit or perform any of the following unfair claim settlement practices:

Â Â Â Â Â  (a) Misrepresenting facts or policy provisions in settling claims;

Â Â Â Â Â  (b) Failing to acknowledge and act promptly upon communications relating to claims;

Â Â Â Â Â  (c) Failing to adopt and implement reasonable standards for the prompt investigation of claims;

Â Â Â Â Â  (d) Refusing to pay claims without conducting a reasonable investigation based on all available information;

Â Â Â Â Â  (e) Failing to affirm or deny coverage of claims within a reasonable time after completed proof of loss statements have been submitted;

Â Â Â Â Â  (f) Not attempting, in good faith, to promptly and equitably settle claims in which liability has become reasonably clear;

Â Â Â Â Â  (g) Compelling claimants to initiate litigation to recover amounts due by offering substantially less than amounts ultimately recovered in actions brought by such claimants;

Â Â Â Â Â  (h) Attempting to settle claims for less than the amount to which a reasonable person would believe a reasonable person was entitled after referring to written or printed advertising material accompanying or made part of an application;

Â Â Â Â Â  (i) Attempting to settle claims on the basis of an application altered without notice to or consent of the applicant;

Â Â Â Â Â  (j) Failing, after payment of a claim, to inform insureds or beneficiaries, upon request by them, of the coverage under which payment has been made;

Â Â Â Â Â  (k) Delaying investigation or payment of claims by requiring a claimant or the physician of the claimant to submit a preliminary claim report and then requiring subsequent submission of loss forms when both require essentially the same information;

Â Â Â Â Â  (L) Failing to promptly settle claims under one coverage of a policy where liability has become reasonably clear in order to influence settlements under other coverages of the policy; or

Â Â Â Â Â  (m) Failing to promptly provide the proper explanation of the basis relied on in the insurance policy in relation to the facts or applicable law for the denial of a claim.

Â Â Â Â Â  (2) No insurer shall refuse, without just cause, to pay or settle claims arising under coverages provided by its policies with such frequency as to indicate a general business practice in this state, which general business practice is evidenced by:

Â Â Â Â Â  (a) A substantial increase in the number of complaints against the insurer received by the Department of Consumer and Business Services;

Â Â Â Â Â  (b) A substantial increase in the number of lawsuits filed against the insurer or its insureds by claimants; or

Â Â Â Â Â  (c) Other relevant evidence.

Â Â Â Â Â  (3)(a) No health maintenance organization, as defined in ORS 750.005, shall unreasonably withhold the granting of participating provider status from a class of statutorily authorized health care providers for services rendered within the lawful scope of practice if the health care providers are licensed as such and reimbursement is for services mandated by statute.

Â Â Â Â Â  (b) Any health maintenance organization that fails to comply with paragraph (a) of this subsection shall be subject to discipline under ORS 746.015.

Â Â Â Â Â  (c) This subsection does not apply to group practice health maintenance organizations that are federally qualified pursuant to Title XIII of the Health Maintenance Organization Act. [1967 c.359 Â§588a; 1973 c.281 Â§1; 1989 c.594 Â§1]

Â Â Â Â Â  746.240 Undefined trade practices injurious to public prohibited. No person shall engage in this state in any trade practice that, although not expressly defined and prohibited in the Insurance Code, is found by the Director of the Department of Consumer and Business Services to be an unfair or deceptive act or practice in the transaction of insurance that is injurious to the insurance-buying public. [1967 c.359 Â§589; 1973 c.281 Â§2]

Â Â Â Â Â  746.250 [1967 c.359 Â§590; repealed by 1973 c.281 Â§3]

Â Â Â Â Â  746.260 Driving record not to be considered in issuance of motor vehicle insurance. (1) Except as provided in subsection (4) of this section, when an individual applies for a policy or a renewal of a policy of casualty insurance providing automobile liability coverage, uninsured motorist coverage, automobile medical payments coverage or automobile physical damage coverage on an individually owned passenger vehicle including pickup and panel trucks and station wagons, an insurer shall not consider either the employment driving record or the nonemployment driving record of the individual in determining whether the policy will be issued or renewed or in determining the rates for the policy. An insurer shall not cancel such policy or discriminate in regard to other terms or conditions of the policy based upon the employment driving record or the nonemployment driving record of the individual.

Â Â Â Â Â  (2) As used in this section, Âemployment driving recordÂ and Ânonemployment driving recordÂ mean the employment driving record and nonemployment driving record described in ORS 802.200.

Â Â Â Â Â  (3) This section is not intended to affect the enforcement of the motor vehicle laws.

Â Â Â Â Â  (4) An insurer may use the abstract of the individualÂs nonemployment driving record as authorized under ORS 746.265. [1973 c.113 Â§2; 1979 c.662 Â§2; 1983 c.338 Â§969; 1987 c.5 Â§6]

Â Â Â Â Â  746.265 Purposes for which abstract of nonemployment driving record may be considered. (1) Subject to subsection (2) of this section, when an individual applies for a policy or a renewal of a policy of casualty insurance providing automobile liability coverage, uninsured motorist coverage, automobile medical payments coverage or automobile physical damage coverage on an individually owned passenger vehicle including pickup and panel trucks and station wagons, the insurer may consider the abstract of the nonemployment driving record of the individual under ORS 802.220:

Â Â Â Â Â  (a) For the purpose of determining whether to issue or renew the individualÂs policy.

Â Â Â Â Â  (b) For the purpose of determining the rates of the individualÂs policy.

Â Â Â Â Â  (2) For the purposes specified in subsection (1) of this section, an insurer issuing or renewing a policy described in subsection (1) of this section shall not consider any:

Â Â Â Â Â  (a) Accident or conviction for violation of motor vehicle laws that occurred more than three years immediately preceding the application for the policy or renewal of the policy;

Â Â Â Â Â  (b) Diversion agreements under ORS 813.220 that were entered into more than three years immediately preceding the application for the policy or renewal of the policy; or

Â Â Â Â Â  (c) Suspension of driving privileges pursuant to ORS 809.280 (7) or (9) if the suspension is based on a nondriving offense.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply if an insurer considers the nonemployment driving record of an individual under ORS 802.220 for the purpose of providing a discount to the individual. [1987 c.5 Â§5; 1989 c.853 Â§1; 1991 c.860 Â§7; 1999 c.59 Â§231; 2001 c.327 Â§1]

Â Â Â Â Â  746.270 Use of past investment or predicted future investment experience in sale of variable life insurance policies. No person shall make or use in the offer or sale of a variable life insurance policy any illustrations of benefits payable that include projections of past investment experience into the future or predictions of future investment experience. This section is not intended to prohibit use of hypothetical assumed rates of investment return to illustrate possible levels of benefits. [1973 c.435 Â§26]

Â Â Â Â Â  746.275 Definitions for ORS 746.275 to 746.300. As used in ORS 746.275 to 746.300:

Â Â Â Â Â  (1) ÂAdjusterÂ means a person authorized to do business under ORS 744.505 or 744.515.

Â Â Â Â Â  (2) ÂMotor vehicle liability insurance policyÂ means an insurance policy which provides automobile liability coverage, uninsured motorist coverage, automobile medical payments coverage or automobile physical damage coverage on motor vehicles, but does not include any insurance policy:

Â Â Â Â Â  (a) Covering garage, automobile sales agency, repair shop, service station or public parking place operation hazards; or

Â Â Â Â Â  (b) Issued principally to cover personal or premises liability of an insured, even though such insurance may also provide some incidental coverage for liability arising out of the ownership, maintenance or use of a motor vehicle on the premises of such insured or on the ways immediately adjoining such premises.

Â Â Â Â Â  (3) ÂMotor vehicle body and frame repair shopÂ means a business or a division of a business organized for the purpose of effecting repairs to motor vehicles which have been physically damaged. [1977 c.785 Â§1]

Â Â Â Â Â  Note: 746.275 to 746.300 and 746.991 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 746 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.280 Designation of particular motor vehicle repair shop by insurer prohibited. An insurer shall not require that a particular person make the repairs to the insuredÂs motor vehicle as a condition for recovery by the insured under a motor vehicle liability insurance policy. [1977 c.785 Â§2]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.285 Notice of prohibition in motor vehicle repair shops; size; location. A person operating a motor vehicle body and frame repair shop shall display in a conspicuous place in the shop a sign in bold face type in letters at least two inches high reading substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  PURSUANT TO OREGON INSURANCE LAW, AN INSURANCE COMPANY MAY NOT REQUIRE THAT REPAIRS BE MADE TO A MOTOR VEHICLE BY A PARTICULAR PERSON OR REPAIR SHOP.

______________________________________________________________________________ [1977 c.785 Â§3]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.287 Insurer requirement of installation of aftermarket crash part in vehicle. (1) Without the consent of the owner of the vehicle, an insurer may not require, directly or indirectly, that a motor vehicle body and frame repair shop supply or install any aftermarket crash part unless the part has been certified by an independent test facility to be at least equivalent to the part being replaced.

Â Â Â Â Â  (2) For purposes of this section, an aftermarket crash part is at least equivalent to the part being replaced if the aftermarket crash part is the same kind of part and is at least the same quality with respect to fit, finish, function and corrosion resistance. [1987 c.622 Â§3]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.289 Insurer offer of crash part warranty. Any insurer which offers a motor vehicle insurance policy that provides coverage for repair of the vehicle shall make available to its insured a crash part warranty for crash parts not made by the original equipment manufacturer as described in ORS 746.292 when the insured requests one. [1987 c.622 Â§4]

Â Â Â Â Â  Note: 746.289 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 746, ORS 746.275 to 746.300 or any other series by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.290 Notice of prohibition in policies and by adjusters. (1) An adjuster establishing loss under a motor vehicle liability insurance policy shall advise the insured of the provisions of ORS 746.280.

Â Â Â Â Â  (2) Every motor vehicle liability insurance policy issued in this state after December 31, 1977, and any extension or renewal after that date of a policy issued before that date shall be accompanied by a statement in clear and conspicuous language approved by the director of:

Â Â Â Â Â  (a) The rights and responsibilities of the insured when a claim is submitted; and

Â Â Â Â Â  (b) The provisions of ORS 746.280. [1977 c.785 Â§4]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.292 Motor vehicle repair shops; invoices; estimates; warranties; prohibited practices. (1) All work done by a motor vehicle body and frame repair shop shall be recorded on an invoice and shall describe all service work done and parts supplied. If any used parts are supplied, the invoice shall clearly state that fact. If any component system installed is composed of new and used parts, such invoice shall clearly state that fact. One copy of the invoice shall be given to the customer and one copy shall be retained by the motor vehicle body and frame repair shop.

Â Â Â Â Â  (2) Before commencing repair work and upon the request of any customer, a motor vehicle body and frame repair shop shall make an estimate in writing of the parts and labor necessary for the repair work, and shall not charge for the work done or parts supplied in excess of the estimate without the consent of such customer.

Â Â Â Â Â  (3)(a) If crash parts to be used in the repair work are supplied by the original equipment manufacturer, the parts shall be accompanied by a warranty that guarantees the customer that the parts meet or exceed standards used in manufacturing the original equipment.

Â Â Â Â Â  (b) If crash parts to be used in the repair work are not supplied by the original equipment manufacturer, the estimate shall include a statement that says:

______________________________________________________________________________

Â Â Â Â Â  This estimate has been prepared based on the use of a motor vehicle crash part not made by the original equipment manufacturer. The use of a motor vehicle crash part not made by the original equipment manufacturer may invalidate any remaining warranties of the original equipment manufacturer on that motor vehicle part. The person who prepared this estimate will provide a copy of the part warranty for crash parts not made by the original equipment manufacturer for comparison purposes.

______________________________________________________________________________

Â Â Â Â Â  (4) No motor vehicle body and frame shop may:

Â Â Â Â Â  (a) Supply or install used parts, or any component system composed of new and used parts, when new parts or component systems are or were to be supplied or installed.

Â Â Â Â Â  (b) Supply or install, without the ownerÂs consent, any aftermarket crash part unless the part has been certified by an independent test facility to be at least equivalent to the part being replaced. For purposes of this paragraph, an aftermarket crash part is at least equivalent to the part being replaced if the aftermarket crash part is the same kind of part and is at least the same quality with respect to fit, finish, function and corrosion resistance.

Â Â Â Â Â  (c) Charge for repairs not actually performed, or add the cost of repairs not actually to be performed to any repair estimate.

Â Â Â Â Â  (d) Refuse any insurer, or its insured, or their agents or employees, reasonable access to any repair facility for the purpose of inspecting or reinspecting the damaged vehicle during usual business hours.

Â Â Â Â Â  (5) As used in ORS 746.287 and this section, Âaftermarket crash partÂ means a motor vehicle replacement part, sheet metal or plastic, that constitutes the visible exterior of the vehicle, including an inner or outer panel, is generally repaired or replaced as the result of a collision and is not supplied by the original equipment manufacturer. [1977 c.785 Â§5; 1987 c.622 Â§1]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.295 Proof and amount of loss under motor vehicle liability policies; determination by insurer. Nothing in ORS 746.275 to 746.300 or 746.991 shall prohibit an insurer from establishing proof of loss requirements for motor vehicle liability insurance policies, investigating and determining the amount of an insuredÂs loss through its agents or employees or negotiating with any person for the repair of such loss. [1977 c.785 Â§6]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.300 Liability of insurers and motor vehicle repair shops for damages; attorney fees. An insured whose insurer violates ORS 746.280 or 746.290, or a customer whose motor vehicle body and frame repair shop violates ORS 746.292, may file an action to recover actual damages or $100, whichever is greater, for each violation. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1977 c.785 Â§7; 1981 c.897 Â§102; 1995 c.618 Â§129]

Â Â Â Â Â  Note: See note under 746.275.

Â Â Â Â Â  746.305 Rules. The Director of the Department of Consumer and Business Services may adopt rules to carry out the provisions of ORS 746.275 to 746.300 and 746.991. [1987 c.622 Â§5]

Â Â Â Â Â  Note: 746.305 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 746 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  746.307 [1989 c.947 Â§4; renumbered 743.724 in 1991]

Â Â Â Â Â  746.308 Violation of provisions regarding totaled vehicles as violation of Insurance Code. An insurer that violates ORS 819.014 or 819.018 shall be considered to have violated a provision of the Insurance Code. [1991 c.820 Â§7]

Â Â Â Â Â  Note: 746.308 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 746 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

UNAUTHORIZED INSURANCE

Â Â Â Â Â  746.310 Representing or aiding unauthorized insurer prohibited; insurance producer liable to insured. (1) No person shall in this state directly or indirectly with respect to domestic risks act as insurance producer for or otherwise transact insurance for any insurer not then authorized to transact such insurance in this state.

Â Â Â Â Â  (2) In the event of failure of any unauthorized insurer to pay any claim or loss within the provisions of such insurance policy, any insurance producer who assisted or in any manner aided in the procurement of such insurance policy knowing it to be procured through an unauthorized insurer shall be liable to the insured for the full amount of the claim or loss.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) Matters authorized to be done by the Director of the Department of Consumer and Business Services under ORS 746.320 to 746.360.

Â Â Â Â Â  (b) Insurance written under a surplus line license in compliance with ORS 735.400 to 735.495.

Â Â Â Â Â  (c) Any transaction with respect to reinsurance when transacted by an insurer duly authorized by its state of domicile to transact the class of insurance involved.

Â Â Â Â Â  (d) A licensed adjuster or attorney at law representing such an insurer from time to time in such occupational or professional capacity. [1967 c.359 Â§591; 1969 c.336 Â§17; 1987 c.774 Â§140; 1991 c.810 Â§27; 2003 c.364 Â§145]

Â Â Â Â Â  746.320 Service of process equivalent to personal service on unauthorized foreign or alien insurer. (1) When an unauthorized insurer does any of the acts specified in subsection (2) of this section in this state, by mail or otherwise, the doing of such acts shall constitute an appointment by such insurer of the Director of the Department of Consumer and Business Services, and the successor in office, as its lawful attorney upon whom all process may be served in any action begun by or on behalf of an insured or beneficiary and arising out of policies of insurance between the insurer and persons residing or authorized to do business in this state. Subject to subsection (4) of this section, the doing of any such act shall signify the insurerÂs consent that service of process upon the director is of the same legal force and effect as personal service of process upon such insurer within this state.

Â Â Â Â Â  (2) The acts referred to in subsection (1) of this section are:

Â Â Â Â Â  (a) Issuing or delivering policies of insurance to persons residing or authorized to do business in this state.

Â Â Â Â Â  (b) Soliciting applications for policies of insurance from such persons.

Â Â Â Â Â  (c) Collecting premiums, membership fees, assessments or other considerations under policies of insurance from such persons.

Â Â Â Â Â  (d) Any other transaction of business arising out of policies of insurance with such persons.

Â Â Â Â Â  (3) Service of process upon the director shall be made by delivering to and leaving with the director, or with any clerk on duty in the office, two copies of such process. Immediately after service of process, the director shall send one of such copies to the defendant insurer at its principal office. The director shall keep a record of all processes served upon the director under this section.

Â Â Â Â Â  (4) Service of process in the manner provided in this section gives jurisdiction over the person of an insurer provided:

Â Â Â Â Â  (a) Notice of such service and a copy of the process are sent by registered mail or by certified mail with return receipt by the plaintiff, or the attorney of the plaintiff, to the defendant insurer at its principal office within 10 days after the date of service; and

Â Â Â Â Â  (b) The defendant insurerÂs receipt, or receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed and an affidavit of the plaintiff, or the attorney of the plaintiff, showing compliance with this section are filed with the clerk of the court in which the action against such insurer is pending on or before the date on which such insurer is required to appear, or within such further time as the court may allow.

Â Â Â Â Â  (5) Nothing contained in this section shall limit or abridge the right to serve any process upon an insurer in any other manner then permitted by law. [Formerly 736.252; 1991 c.249 Â§71]

Â Â Â Â Â  746.330 Judgment by default after service of process under ORS 746.320. Until the expiration of 30 days from the date of filing an affidavit of compliance under ORS 746.320, no plaintiff or complainant shall be entitled to a judgment by default in any action in which service of process is made in the manner provided in such section. [Formerly 736.254]

Â Â Â Â Â  746.340 Conditions to be met by defendant unauthorized insurer before filing motions or pleadings. (1) Except as provided in subsection (3) of this section, before any unauthorized insurer may file or cause to be filed any motion or pleading in an action started against it by service of process in the manner provided in ORS 746.320, the defendant insurer shall either:

Â Â Â Â Â  (a) Procure a certificate of authority to transact insurance in this state; or

Â Â Â Â Â  (b) Deposit cash or securities or file a bond with good and sufficient sureties, approved by the court, with the clerk of the court in which such action is pending in an amount, fixed by the court, sufficient to secure the payment of any judgment which may be entered in such action. However, the court may in its discretion make an order dispensing with such deposit or bond where the insurer makes a showing satisfactory to such court that the insurer maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in such action.

Â Â Â Â Â  (2) The court may order such postponement as may be necessary to give such insurer reasonable opportunity to comply with subsection (1) of this section and to prepare its defense in such action.

Â Â Â Â Â  (3) Nothing in ORS 746.320 to 746.360 shall be construed to prevent a defendant unauthorized insurer from filing a motion to set aside service of process made in the manner provided in ORS 746.320 on the ground that such insurer has not done any of the acts described in subsection (2) of such section. [Formerly 736.256]

Â Â Â Â Â  746.350 Attorney fee allowable to prevailing party. In any action against an unauthorized insurer in which service of process was made in the manner provided in ORS 746.320, the court may award reasonable attorney fees to the prevailing party. [Formerly 736.258; 1981 c.897 Â§103; 1995 c.618 Â§130]

Â Â Â Â Â  746.360 Exceptions to application of unauthorized insurer service of process law. ORS 746.320 to 746.360 do not apply to an action against an unauthorized insurer arising out of any policy of:

Â Â Â Â Â  (1) Reinsurance or wet marine and transportation insurance;

Â Â Â Â Â  (2) Insurance effected in compliance with ORS 735.400 to 735.495;

Â Â Â Â Â  (3) Insurance against legal liability arising out of ownership, operation or maintenance of any property having a permanent situs outside the state; or

Â Â Â Â Â  (4) Insurance against loss of or damage to any property having a permanent situs outside this state, where such policy contains a provision designating the Director of the Department of Consumer and Business Services or a bona fide resident of this state as the insurerÂs lawful attorney upon whom all process may be served in any action begun by or on behalf of an insured or beneficiary and arising out of policies of insurance between the insurer and persons residing or authorized to do business in this state. [Formerly 736.260; 2005 c.185 Â§6]

Â Â Â Â Â  746.370 Records of insureds. In order that the Director of the Department of Consumer and Business Services may effectively administer ORS 746.310 to 746.370, every person for or by whom insurance has been placed with an unauthorized insurer shall, upon the directorÂs order, produce for examination all policies and other documents evidencing the insurance, and shall disclose to the director the amount of premiums paid or agreed to be paid for the insurance. [1967 c.359 Â§597]

PREMIUM FINANCING

Â Â Â Â Â  746.405 Definitions for ORS 746.405 to 746.530. As used in ORS 746.405 to 746.530, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPremium finance agreementÂ means an agreement by which an insured or prospective insured promises to pay to a premium finance company or to its assignee the amount advanced or to be advanced under the agreement to an insurer or to an insurance producer in payment of premiums on an insurance policy together with a service charge. No mortgage, conditional sale contract or other security agreement covering property which authorizes the lienholder to pay or advance premiums for insurance with respect thereto shall be deemed to be a premium finance agreement.

Â Â Â Â Â  (2) ÂPremium finance companyÂ means a person engaged in the business of entering into premium finance agreements with insureds or of acquiring such premium finance agreements from insurance producers or other premium finance companies. [1969 c.639 Â§2; 2003 c.364 Â§146]

Â Â Â Â Â  746.415 [1969 c.639 Â§3; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  746.420 [1989 c.700 Â§22; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  746.422 Inquiries from director to premium finance company. In the manner provided in ORS 731.296, the Director of the Department of Consumer and Business Services may address inquiries to a premium finance company, and a premium finance company shall reply to such inquiries. [1993 c.265 Â§11]

Â Â Â Â Â  746.425 Applicability of ORS 746.405 to 746.530. ORS 746.405 to 746.530 do not apply to:

Â Â Â Â Â  (1) Any insurer authorized to transact business in this state who finances insurance premiums on domestic risks with a service charge no greater than that provided in ORS 746.485 and 746.495;

Â Â Â Â Â  (2) Any bank, trust company, savings and loan association, credit union or other lending institution authorized to transact business in this state that does not possess or acquire any right, title or interest with respect to the insurance policy for which the premiums are financed other than in the proceeds thereof in the event of loss;

Â Â Â Â Â  (3) The inclusion of a charge for insurance in connection with an installment sale in accordance with ORS 83.010 to 83.820 and 83.990; or

Â Â Â Â Â  (4) Insurance producers financing only their own accounts and whose aggregate charge for financing does not exceed one and one-half percent per month on the outstanding balance. [1969 c.639 Â§4; 1981 c.412 Â§22; 2003 c.364 Â§147]

Â Â Â Â Â  746.435 [Amended by 1969 c.639 Â§5; 1971 c.231 Â§36; 1989 c.700 Â§19; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  746.445 [1969 c.639 Â§6; 1989 c.700 Â§20; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  746.455 [1969 c.639 Â§7; 1971 c.231 Â§37; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  746.460 [1989 c.700 Â§23; repealed by 1993 c.265 Â§14]

Â Â Â Â Â  746.465 Records required of premium finance companies; form; inspection. (1) Every premium finance company shall maintain records of its premium finance transactions and the records shall be open to examination and investigation by the Director of the Department of Consumer and Business Services. The director may at any time require the company to bring such records as the director may direct to the directorÂs office for examination.

Â Â Â Â Â  (2) Every premium finance company shall preserve its records of such premium finance transactions, including cards used in a card system, for at least three years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic form shall constitute compliance with this requirement. [1969 c.639 Â§8]

Â Â Â Â Â  746.470 Prohibition against interfering with premium financing recommendation. No insurer shall interfere in any way with the right of any person soliciting or procuring an application for its insurance policies to recommend to an insured any premium finance company. [1983 c.239 Â§5]

Â Â Â Â Â  746.475 Premium finance agreements; contents; form; delivery; notice to insurer. (1) A premium finance agreement shall:

Â Â Â Â Â  (a) Be dated, signed by the insured or by any person authorized in writing to act in behalf of the insured, and the printed portion thereof shall be in at least eight-point type;

Â Â Â Â Â  (b) Contain the name and place of business of the insurance producer negotiating the related insurance policy, the name and residence or the place of business of the insured as specified by the insured, the name and place of business of the premium finance company to which payments are to be made, a description of the insurance policies involved and the amount of the premium therefor; and

Â Â Â Â Â  (c) Set forth the following items where applicable:

Â Â Â Â Â  (A) The total amount of the premiums.

Â Â Â Â Â  (B) The amount of the down payment.

Â Â Â Â Â  (C) The principal balance (the difference between items (A) and (B)).

Â Â Â Â Â  (D) The amount of the service charge.

Â Â Â Â Â  (E) The balance payable by the insured (sum of items (C) and (D)).

Â Â Â Â Â  (F) The number of payments required, the amount of each payment expressed in dollars, and the due date or period thereof.

Â Â Â Â Â  (2) The items set out in subsection (1)(c) of this section need not be stated in the sequence or order in which they appear in such paragraph, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

Â Â Â Â Â  (3) The premium finance company or the insurance producer shall deliver to the insured, or mail to the insured at the address shown in the agreement, a complete copy of the agreement.

Â Â Â Â Â  (4) A premium finance company shall give notice of its financing to the insurer not later than the 30th day after the date the premium financing agreement is received by the premium finance company. A notice given under this subsection shall be effective whether or not the insuredÂs policy number is set forth in the notice. [1969 c.639 Â§9; 1971 c.231 Â§38; 1983 c.239 Â§3; 2003 c.364 Â§148]

Â Â Â Â Â  746.485 Regulation of service charge for premium financing; method of computation; prepayment. (1) A premium finance company shall not charge, contract for, receive, or collect a service charge other than as permitted by ORS 746.405 to 746.530.

Â Â Â Â Â  (2) The service charge is to be computed on the balance of the premiums due (after subtracting the down payment made by the insured in accordance with the premium finance agreement) from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when the final payment of the premium finance agreement is payable.

Â Â Â Â Â  (3) The service charge shall not exceed interest at a rate authorized under this subsection plus an additional charge of 10 percent of the amount financed or $50, whichever amount is less, per premium finance agreement. The additional charge need not be refunded upon cancellation or prepayment. The rate of interest charged by a premium finance company on the amount of financed premium shall not exceed the nominal annual rate of five percentage points in excess of the discount rate, and any surcharge thereon, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve District which includes Oregon on the effective date of the insurance coverage or 18 percent, whichever is greater.

Â Â Â Â Â  (4) Any insured may prepay the premium finance agreement in full at any time before the due date of the final payment. In such event the unearned interest shall be refunded. The amount of any such refund shall be the total amount of interest due on the agreement less the interest earned to the installment date nearest the date of payment, computed by applying the actuarial method based on the annual percentage rate set forth on the premium finance agreement. [1969 c.639 Â§10; 1971 c.231 Â§39; 1983 c.239 Â§1]

Â Â Â Â Â  746.495 Delinquency charges regulated. (1) A premium finance agreement may provide for the payment by the insured of a delinquency charge for any payment that is in default for a period of 10 days or more. Such charge may be made for each month or fraction thereof that the payment is in default. The amount of such charge may be a minimum of $1 and as a maximum shall be subject to the following limits:

Â Â Â Â Â  (a) For delinquent payments of less than $250, five percent of the payment or $5, whichever is less; or

Â Â Â Â Â  (b) For delinquent payments of $250 or more, two percent of the payment.

Â Â Â Â Â  (2) If a payment default results in the cancellation of any insurance policy listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge of $5, less any delinquency charges imposed in respect to the payment in default. [1969 c.639 Â§11]

Â Â Â Â Â  746.505 Cancellation of policy by premium finance company; notice required; effective date of cancellation. (1) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance policy or policies listed in the agreement, the insurance policy or policies shall not be canceled by the premium finance company unless such cancellation is effectuated in accordance with this section.

Â Â Â Â Â  (2) Not less than 10 daysÂ written notice shall be mailed to the insured of the intent of the premium finance company to cancel the insurance policy unless the default is cured within such 10-day period. A copy of such notice shall also be mailed to the insurance producer indicated on the premium finance agreement.

Â Â Â Â Â  (3) After expiration of such 10-day period, the premium finance company may thereafter in the name of the insured cancel such insurance policy or policies by mailing to the insurer a notice of cancellation, and the insurance policy shall be canceled as if such notice of cancellation had been submitted by the insured, but without requiring the return of the insurance policy or policies. The premium finance company shall also mail a notice of cancellation to the insured at the last-known address of the insured and to the insurance producer indicated on the premium finance agreement.

Â Â Â Â Â  (4) All statutory, regulatory and contractual restrictions providing that the insurance policy may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under the provisions of this section. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of daysÂ notice required to complete the cancellation. [1969 c.639 Â§12; 1983 c.239 Â§2; 2003 c.364 Â§149]

Â Â Â Â Â  746.515 Return of unearned premiums on cancellation. (1) Whenever a financed insurance policy is canceled, the insurer who has been notified as provided in ORS 746.475 (4) shall return whatever gross unearned premiums are due under the insurance policy to the premium finance company for the account of the insured or insureds not later than the 30th day after the date of cancellation. If the insurer elects to return the premium through the insurance producer, the insurance producer shall transmit the unearned premium to the premium finance company within the 30-day period. The insurer, on written notice of any failure of the insurance producer to transmit the premium and not later than the 30th day after the notice, shall pay the amount of return premium directly to the premium finance company.

Â Â Â Â Â  (2) In calculating the gross unearned premium due under a financed insurance policy, the insurer shall use the prorate method of calculation.

Â Â Â Â Â  (3) In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund such excess to the insured provided that no such refund shall be required if it amounts to less than $1. [1969 c.639 Â§13; 1983 c.239 Â§7; 2003 c.364 Â§150]

Â Â Â Â Â  746.525 Agreement effective as security interest. No filing of the premium finance agreement shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, successors or assigns. [1969 c.639 Â§14]

Â Â Â Â Â  746.530 Attorney fees. In any action to enforce any right created by ORS 746.405 to 746.530, the prevailing party may be awarded a reasonable amount, to be fixed by the court, as attorney fees. The amount may be taxed as part of the cost of the action and any appeal thereon. [1983 c.239 Â§6]

USE AND DISCLOSURE OF INSURANCE INFORMATION

Â Â Â Â Â  746.600 Definitions for ORS 746.600 to 746.690. As used in ORS 746.600 to 746.690:

Â Â Â Â Â  (1)(a) ÂAdverse underwriting decisionÂ means any of the following actions with respect to insurance transactions involving insurance coverage that is individually underwritten:

Â Â Â Â Â  (A) A declination of insurance coverage.

Â Â Â Â Â  (B) A termination of insurance coverage.

Â Â Â Â Â  (C) Failure of an insurance producer to apply for insurance coverage with a specific insurer that the insurance producer represents and that is requested by an applicant.

Â Â Â Â Â  (D) In the case of life or health insurance coverage, an offer to insure at higher than standard rates.

Â Â Â Â Â  (E) In the case of individual health insurance coverage, an offer to insure the applicant under a health benefit plan other than the health benefit plan initially elected by the applicant.

Â Â Â Â Â  (F) In the case of individual health insurance coverage, an offer to insure the applicant under a health benefit plan that imposes a waiver of coverage for one or more preexisting conditions for a period of time that is greater than six months and less than 24 months following the applicantÂs effective date of coverage.

Â Â Â Â Â  (G) In the case of insurance coverage other than life or health insurance coverage:

Â Â Â Â Â  (i) Placement by an insurer or insurance producer of a risk with a residual market mechanism, an unauthorized insurer or an insurer that specializes in substandard risks.

Â Â Â Â Â  (ii) The charging of a higher rate on the basis of information that differs from that which the applicant or policyholder furnished.

Â Â Â Â Â  (iii) An increase in any charge imposed by the insurer for any personal insurance in connection with the underwriting of insurance. For purposes of this sub-subparagraph, the imposition of a service fee is not a charge.

Â Â Â Â Â  (b) ÂAdverse underwriting decisionÂ does not mean any of the following actions, but the insurer or insurance producer responsible for the occurrence of the action must nevertheless provide the applicant or policyholder with the specific reason or reasons for the occurrence:

Â Â Â Â Â  (A) The termination of an individual policy form on a class or statewide basis.

Â Â Â Â Â  (B) A declination of insurance coverage solely because the coverage is not available on a class or statewide basis.

Â Â Â Â Â  (C) The rescission of a policy.

Â Â Â Â Â  (2) ÂAffiliate ofÂ a specified person or Âperson affiliated withÂ a specified person means a person who directly, or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

Â Â Â Â Â  (3) ÂApplicantÂ means a person who seeks to contract for insurance coverage, other than a person seeking group insurance coverage that is not individually underwritten.

Â Â Â Â Â  (4) ÂConsumerÂ means an individual, or the personal representative of the individual, who seeks to obtain, obtains or has obtained one or more insurance products or services from a licensee that are to be used primarily for personal, family or household purposes, and about whom the licensee has personal information.

Â Â Â Â Â  (5) ÂConsumer reportÂ means any written, oral or other communication of information bearing on a natural personÂs creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living that is used or expected to be used in connection with an insurance transaction.

Â Â Â Â Â  (6) ÂConsumer reporting agencyÂ means a person that, for monetary fees or dues, or on a cooperative or nonprofit basis:

Â Â Â Â Â  (a) Regularly engages, in whole or in part, in assembling or preparing consumer reports;

Â Â Â Â Â  (b) Obtains information primarily from sources other than insurers; and

Â Â Â Â Â  (c) Furnishes consumer reports to other persons.

Â Â Â Â Â  (7) ÂControlÂ means, and the terms Âcontrolled byÂ or Âunder common control withÂ refer to, the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power of the person is the result of a corporate office held in, or an official position held with, the controlled person.

Â Â Â Â Â  (8) ÂCovered entityÂ means:

Â Â Â Â Â  (a) A health insurer;

Â Â Â Â Â  (b) A health care provider that transmits any health information in electronic form to carry out financial or administrative activities in connection with a transaction covered by ORS 746.607 or by rules adopted under ORS 746.608; or

Â Â Â Â Â  (c) A health care clearinghouse.

Â Â Â Â Â  (9) ÂCredit historyÂ means any written or other communication of any information by a consumer reporting agency that:

Â Â Â Â Â  (a) Bears on a consumerÂs creditworthiness, credit standing or credit capacity; and

Â Â Â Â Â  (b) Is used or expected to be used, or collected in whole or in part, as a factor in determining eligibility, premiums or rates for personal insurance.

Â Â Â Â Â  (10) ÂCustomerÂ means a consumer who has a continuing relationship with a licensee under which the licensee provides one or more insurance products or services to the consumer that are to be used primarily for personal, family or household purposes.

Â Â Â Â Â  (11) ÂDeclination of insurance coverageÂ or Âdecline coverageÂ means a denial, in whole or in part, by an insurer or insurance producer of an application for requested insurance coverage.

Â Â Â Â Â  (12) ÂHealth careÂ means care, services or supplies related to the health of an individual.

Â Â Â Â Â  (13) ÂHealth care operationsÂ includes but is not limited to:

Â Â Â Â Â  (a) Quality assessment, accreditation, auditing and improvement activities;

Â Â Â Â Â  (b) Case management and care coordination;

Â Â Â Â Â  (c) Reviewing the competence, qualifications or performance of health care providers or health insurers;

Â Â Â Â Â  (d) Underwriting activities;

Â Â Â Â Â  (e) Arranging for legal services;

Â Â Â Â Â  (f) Business planning;

Â Â Â Â Â  (g) Customer services;

Â Â Â Â Â  (h) Resolving internal grievances;

Â Â Â Â Â  (i) Creating de-identified information; and

Â Â Â Â Â  (j) Fundraising.

Â Â Â Â Â  (14) ÂHealth care providerÂ includes but is not limited to:

Â Â Â Â Â  (a) A psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist licensed under ORS chapter 675 or an employee of the psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist;

Â Â Â Â Â  (b) A physician, podiatric physician and surgeon, physician assistant or acupuncturist licensed under ORS chapter 677 or an employee of the physician, podiatric physician and surgeon, physician assistant or acupuncturist;

Â Â Â Â Â  (c) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

Â Â Â Â Â  (d) A dentist licensed under ORS chapter 679 or an employee of the dentist;

Â Â Â Â Â  (e) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

Â Â Â Â Â  (f) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

Â Â Â Â Â  (g) An emergency medical technician certified under ORS chapter 682;

Â Â Â Â Â  (h) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

Â Â Â Â Â  (i) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

Â Â Â Â Â  (j) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

Â Â Â Â Â  (k) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

Â Â Â Â Â  (L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

Â Â Â Â Â  (m) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

Â Â Â Â Â  (n) A radiologic technologist licensed under ORS 688.405 to 688.605 or an employee of the radiologic technologist;

Â Â Â Â Â  (o) A respiratory care practitioner licensed under ORS 688.800 to 688.840 or an employee of the respiratory care practitioner;

Â Â Â Â Â  (p) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

Â Â Â Â Â  (q) A dietitian licensed under ORS 691.405 to 691.585 or an employee of the dietitian;

Â Â Â Â Â  (r) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

Â Â Â Â Â  (s) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (t) A home health agency as defined in ORS 443.005;

Â Â Â Â Â  (u) A hospice program as defined in ORS 443.850;

Â Â Â Â Â  (v) A clinical laboratory as defined in ORS 438.010;

Â Â Â Â Â  (w) A pharmacy as defined in ORS 689.005;

Â Â Â Â Â  (x) A diabetes self-management program as defined in ORS 743.694; and

Â Â Â Â Â  (y) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

Â Â Â Â Â  (15) ÂHealth informationÂ means any oral or written information in any form or medium that:

Â Â Â Â Â  (a) Is created or received by a covered entity, a public health authority, a life insurer, a school, a university or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (16) ÂHealth insurerÂ means:

Â Â Â Â Â  (a) An insurer who offers:

Â Â Â Â Â  (A) A health benefit plan as defined in ORS 743.730;

Â Â Â Â Â  (B) A short term health insurance policy, the duration of which does not exceed six months including renewals;

Â Â Â Â Â  (C) A student health insurance policy;

Â Â Â Â Â  (D) A medicare supplemental policy; or

Â Â Â Â Â  (E) A dental only policy.

Â Â Â Â Â  (b) The Oregon Medical Insurance Pool operated by the Oregon Medical Insurance Pool Board under ORS 735.600 to 735.650.

Â Â Â Â Â  (17) ÂHomeowner insuranceÂ means insurance for residential property consisting of a combination of property insurance and casualty insurance that provides coverage for the risks of owning or occupying a dwelling and that is not intended to cover an ownerÂs interest in rental property or commercial exposures.

Â Â Â Â Â  (18) ÂIndividualÂ means a natural person who:

Â Â Â Â Â  (a) In the case of life or health insurance, is a past, present or proposed principal insured or certificate holder;

Â Â Â Â Â  (b) In the case of other kinds of insurance, is a past, present or proposed named insured or certificate holder;

Â Â Â Â Â  (c) Is a past, present or proposed policyowner;

Â Â Â Â Â  (d) Is a past or present applicant;

Â Â Â Â Â  (e) Is a past or present claimant; or

Â Â Â Â Â  (f) Derived, derives or is proposed to derive insurance coverage under an insurance policy or certificate that is subject to ORS 746.600 to 746.690.

Â Â Â Â Â  (19) ÂIndividually identifiable health informationÂ means any oral or written health information that is:

Â Â Â Â Â  (a) Created or received by a covered entity or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (20) ÂInstitutional sourceÂ means a person or governmental entity that provides information about an individual to an insurer, insurance producer or insurance-support organization, other than:

Â Â Â Â Â  (a) An insurance producer;

Â Â Â Â Â  (b) The individual who is the subject of the information; or

Â Â Â Â Â  (c) A natural person acting in a personal capacity rather than in a business or professional capacity.

Â Â Â Â Â  (21) ÂInsurance producerÂ or ÂproducerÂ means a person licensed by the Director of the Department of Consumer and Business Services as a resident or nonresident insurance producer.

Â Â Â Â Â  (22) ÂInsurance scoreÂ means a number or rating that is derived from an algorithm, computer application, model or other process that is based in whole or in part on credit history.

Â Â Â Â Â  (23)(a) ÂInsurance-support organizationÂ means a person who regularly engages, in whole or in part, in assembling or collecting information about natural persons for the primary purpose of providing the information to an insurer or insurance producer for insurance transactions, including:

Â Â Â Â Â  (A) The furnishing of consumer reports to an insurer or insurance producer for use in connection with insurance transactions; and

Â Â Â Â Â  (B) The collection of personal information from insurers, insurance producers or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity.

Â Â Â Â Â  (b) ÂInsurance-support organizationÂ does not mean insurers, insurance producers, governmental institutions or health care providers.

Â Â Â Â Â  (24) ÂInsurance transactionÂ means any transaction that involves insurance primarily for personal, family or household needs rather than business or professional needs and that entails:

Â Â Â Â Â  (a) The determination of an individualÂs eligibility for an insurance coverage, benefit or payment; or

Â Â Â Â Â  (b) The servicing of an insurance application, policy or certificate.

Â Â Â Â Â  (25) ÂInsurerÂ has the meaning given that term in ORS 731.106.

Â Â Â Â Â  (26) ÂInvestigative consumer reportÂ means a consumer report, or portion of a consumer report, for which information about a natural personÂs character, general reputation, personal characteristics or mode of living is obtained through personal interviews with the personÂs neighbors, friends, associates, acquaintances or others who may have knowledge concerning such items of information.

Â Â Â Â Â  (27) ÂLicenseeÂ means an insurer, insurance producer or other person authorized or required to be authorized, or licensed or required to be licensed, pursuant to the Insurance Code.

Â Â Â Â Â  (28) ÂLoss history reportÂ means a report provided by, or a database maintained by, an insurance-support organization or consumer reporting agency that contains information regarding the claims history of the individual property that is the subject of the application for a homeowner insurance policy or the consumer applying for a homeowner insurance policy.

Â Â Â Â Â  (29) ÂNonaffiliated third partyÂ means any person except:

Â Â Â Â Â  (a) An affiliate of a licensee;

Â Â Â Â Â  (b) A person that is employed jointly by a licensee and by a person that is not an affiliate of the licensee; and

Â Â Â Â Â  (c) As designated by the director by rule.

Â Â Â Â Â  (30) ÂPaymentÂ includes but is not limited to:

Â Â Â Â Â  (a) Efforts to obtain premiums or reimbursement;

Â Â Â Â Â  (b) Determining eligibility or coverage;

Â Â Â Â Â  (c) Billing activities;

Â Â Â Â Â  (d) Claims management;

Â Â Â Â Â  (e) Reviewing health care to determine medical necessity;

Â Â Â Â Â  (f) Utilization review; and

Â Â Â Â Â  (g) Disclosures to consumer reporting agencies.

Â Â Â Â Â  (31)(a) ÂPersonal financial informationÂ means:

Â Â Â Â Â  (A) Information that is identifiable with an individual, gathered in connection with an insurance transaction from which judgments can be made about the individualÂs character, habits, avocations, finances, occupations, general reputation, credit or any other personal characteristics; or

Â Â Â Â Â  (B) An individualÂs name, address and policy number or similar form of access code for the individualÂs policy.

Â Â Â Â Â  (b) ÂPersonal financial informationÂ does not mean information that a licensee has a reasonable basis to believe is lawfully made available to the general public from federal, state or local government records, widely distributed media or disclosures to the public that are required by federal, state or local law.

Â Â Â Â Â  (32) ÂPersonal informationÂ means:

Â Â Â Â Â  (a) Personal financial information;

Â Â Â Â Â  (b) Individually identifiable health information; or

Â Â Â Â Â  (c) Protected health information.

Â Â Â Â Â  (33) ÂPersonal insuranceÂ means the following types of insurance products or services that are to be used primarily for personal, family or household purposes:

Â Â Â Â Â  (a) Private passenger automobile coverage;

Â Â Â Â Â  (b) Homeowner, mobile homeowners, manufactured homeowners, condominium owners and renters coverage;

Â Â Â Â Â  (c) Personal dwelling property coverage;

Â Â Â Â Â  (d) Personal liability and theft coverage, including excess personal liability and theft coverage; and

Â Â Â Â Â  (e) Personal inland marine coverage.

Â Â Â Â Â  (34) ÂPersonal representativeÂ includes but is not limited to:

Â Â Â Â Â  (a) A person appointed as a guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions;

Â Â Â Â Â  (b) A person appointed as a health care representative under ORS 127.505 to 127.660 or 127.700 to 127.737 to make health care decisions or mental health treatment decisions;

Â Â Â Â Â  (c) A person appointed as a personal representative under ORS chapter 113; and

Â Â Â Â Â  (d) A person described in ORS 746.611.

Â Â Â Â Â  (35) ÂPolicyholderÂ means a person who:

Â Â Â Â Â  (a) In the case of individual policies of life or health insurance, is a current policyowner;

Â Â Â Â Â  (b) In the case of individual policies of other kinds of insurance, is currently a named insured; or

Â Â Â Â Â  (c) In the case of group policies of insurance under which coverage is individually underwritten, is a current certificate holder.

Â Â Â Â Â  (36) ÂPretext interviewÂ means an interview wherein the interviewer, in an attempt to obtain personal information about a natural person, does one or more of the following:

Â Â Â Â Â  (a) Pretends to be someone the interviewer is not.

Â Â Â Â Â  (b) Pretends to represent a person the interviewer is not in fact representing.

Â Â Â Â Â  (c) Misrepresents the true purpose of the interview.

Â Â Â Â Â  (d) Refuses upon request to identify the interviewer.

Â Â Â Â Â  (37) ÂPrivileged informationÂ means information that is identifiable with an individual and that:

Â Â Â Â Â  (a) Relates to a claim for insurance benefits or a civil or criminal proceeding involving the individual; and

Â Â Â Â Â  (b) Is collected in connection with or in reasonable anticipation of a claim for insurance benefits or a civil or criminal proceeding involving the individual.

Â Â Â Â Â  (38)(a) ÂProtected health informationÂ means individually identifiable health information that is transmitted or maintained in any form of electronic or other medium by a covered entity.

Â Â Â Â Â  (b) ÂProtected health informationÂ does not mean individually identifiable health information in:

Â Â Â Â Â  (A) Education records covered by the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

Â Â Â Â Â  (B) Records described at 20 U.S.C. 1232g(a)(4)(B)(iv); or

Â Â Â Â Â  (C) Employment records held by a covered entity in its role as employer.

Â Â Â Â Â  (39) ÂResidual market mechanismÂ means an association, organization or other entity involved in the insuring of risks under ORS 735.005 to 735.145, 737.312 or other provisions of the Insurance Code relating to insurance applicants who are unable to procure insurance through normal insurance markets.

Â Â Â Â Â  (40) ÂTermination of insurance coverageÂ or Âtermination of an insurance policyÂ means either a cancellation or a nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure of a premium to be paid as required by the policy.

Â Â Â Â Â  (41) ÂTreatmentÂ includes but is not limited to:

Â Â Â Â Â  (a) The provision, coordination or management of health care; and

Â Â Â Â Â  (b) Consultations and referrals between health care providers. [1981 c.649 Â§4; 1987 c.490 Â§50; 2001 c.191 Â§50; 2001 c.377 Â§25; 2003 c.87 Â§6; 2003 c.364 Â§151; 2003 c.590 Â§2; 2003 c.599 Â§5; 2003 c.788 Â§1a; 2005 c.253 Â§6; 2005 c.489 Â§1]

Â Â Â Â Â  Note: The amendments to 746.600 by section 4, chapter 590, Oregon Laws 2003, and section 7, chapter 599, Oregon Laws 2003, become operative January 2, 2008. See section 5, chapter 590, Oregon Laws 2003, and section 8, chapter 599, Oregon Laws 2003. The text that is operative on and after January 2, 2008, including amendments by section 7, chapter 253, Oregon Laws 2005, and section 2, chapter 489, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  746.600. As used in ORS 746.600 to 746.690:

Â Â Â Â Â  (1)(a) ÂAdverse underwriting decisionÂ means any of the following actions with respect to insurance transactions involving insurance coverage that is individually underwritten:

Â Â Â Â Â  (A) A declination of insurance coverage.

Â Â Â Â Â  (B) A termination of insurance coverage.

Â Â Â Â Â  (C) Failure of an insurance producer to apply for insurance coverage with a specific insurer that the insurance producer represents and that is requested by an applicant.

Â Â Â Â Â  (D) In the case of life or health insurance coverage, an offer to insure at higher than standard rates.

Â Â Â Â Â  (E) In the case of insurance coverage other than life or health insurance coverage:

Â Â Â Â Â  (i) Placement by an insurer or insurance producer of a risk with a residual market mechanism, an unauthorized insurer or an insurer that specializes in substandard risks.

Â Â Â Â Â  (ii) The charging of a higher rate on the basis of information that differs from that which the applicant or policyholder furnished.

Â Â Â Â Â  (iii) An increase in any charge imposed by the insurer for any personal insurance in connection with the underwriting of insurance. For purposes of this sub-subparagraph, the imposition of a service fee is not a charge.

Â Â Â Â Â  (b) ÂAdverse underwriting decisionÂ does not mean any of the following actions, but the insurer or insurance producer responsible for the occurrence of the action must nevertheless provide the applicant or policyholder with the specific reason or reasons for the occurrence:

Â Â Â Â Â  (A) The termination of an individual policy form on a class or statewide basis.

Â Â Â Â Â  (B) A declination of insurance coverage solely because the coverage is not available on a class or statewide basis.

Â Â Â Â Â  (C) The rescission of a policy.

Â Â Â Â Â  (2) ÂAffiliate ofÂ a specified person or Âperson affiliated withÂ a specified person means a person who directly, or indirectly, through one or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.

Â Â Â Â Â  (3) ÂApplicantÂ means a person who seeks to contract for insurance coverage, other than a person seeking group insurance coverage that is not individually underwritten.

Â Â Â Â Â  (4) ÂConsumerÂ means an individual, or the personal representative of the individual, who seeks to obtain, obtains or has obtained one or more insurance products or services from a licensee that are to be used primarily for personal, family or household purposes, and about whom the licensee has personal information.

Â Â Â Â Â  (5) ÂConsumer reportÂ means any written, oral or other communication of information bearing on a natural personÂs creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics or mode of living that is used or expected to be used in connection with an insurance transaction.

Â Â Â Â Â  (6) ÂConsumer reporting agencyÂ means a person that, for monetary fees or dues, or on a cooperative or nonprofit basis:

Â Â Â Â Â  (a) Regularly engages, in whole or in part, in assembling or preparing consumer reports;

Â Â Â Â Â  (b) Obtains information primarily from sources other than insurers; and

Â Â Â Â Â  (c) Furnishes consumer reports to other persons.

Â Â Â Â Â  (7) ÂControlÂ means, and the terms Âcontrolled byÂ or Âunder common control withÂ refer to, the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power of the person is the result of a corporate office held in, or an official position held with, the controlled person.

Â Â Â Â Â  (8) ÂCovered entityÂ means:

Â Â Â Â Â  (a) A health insurer;

Â Â Â Â Â  (b) A health care provider that transmits any health information in electronic form to carry out financial or administrative activities in connection with a transaction covered by ORS 746.607 or by rules adopted under ORS 746.608; or

Â Â Â Â Â  (c) A health care clearinghouse.

Â Â Â Â Â  (9) ÂCredit historyÂ means any written or other communication of any information by a consumer reporting agency that:

Â Â Â Â Â  (a) Bears on a consumerÂs creditworthiness, credit standing or credit capacity; and

Â Â Â Â Â  (b) Is used or expected to be used, or collected in whole or in part, as a factor in determining eligibility, premiums or rates for personal insurance.

Â Â Â Â Â  (10) ÂCustomerÂ means a consumer who has a continuing relationship with a licensee under which the licensee provides one or more insurance products or services to the consumer that are to be used primarily for personal, family or household purposes.

Â Â Â Â Â  (11) ÂDeclination of insurance coverageÂ or Âdecline coverageÂ means a denial, in whole or in part, by an insurer or insurance producer of an application for requested insurance coverage.

Â Â Â Â Â  (12) ÂHealth careÂ means care, services or supplies related to the health of an individual.

Â Â Â Â Â  (13) ÂHealth care operationsÂ includes but is not limited to:

Â Â Â Â Â  (a) Quality assessment, accreditation, auditing and improvement activities;

Â Â Â Â Â  (b) Case management and care coordination;

Â Â Â Â Â  (c) Reviewing the competence, qualifications or performance of health care providers or health insurers;

Â Â Â Â Â  (d) Underwriting activities;

Â Â Â Â Â  (e) Arranging for legal services;

Â Â Â Â Â  (f) Business planning;

Â Â Â Â Â  (g) Customer services;

Â Â Â Â Â  (h) Resolving internal grievances;

Â Â Â Â Â  (i) Creating de-identified information; and

Â Â Â Â Â  (j) Fundraising.

Â Â Â Â Â  (14) ÂHealth care providerÂ includes but is not limited to:

Â Â Â Â Â  (a) A psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist licensed under ORS chapter 675 or an employee of the psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist;

Â Â Â Â Â  (b) A physician, podiatric physician and surgeon, physician assistant or acupuncturist licensed under ORS chapter 677 or an employee of the physician, podiatric physician and surgeon, physician assistant or acupuncturist;

Â Â Â Â Â  (c) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

Â Â Â Â Â  (d) A dentist licensed under ORS chapter 679 or an employee of the dentist;

Â Â Â Â Â  (e) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

Â Â Â Â Â  (f) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

Â Â Â Â Â  (g) An emergency medical technician certified under ORS chapter 682;

Â Â Â Â Â  (h) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

Â Â Â Â Â  (i) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

Â Â Â Â Â  (j) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

Â Â Â Â Â  (k) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

Â Â Â Â Â  (L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

Â Â Â Â Â  (m) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

Â Â Â Â Â  (n) A radiologic technologist licensed under ORS 688.405 to 688.605 or an employee of the radiologic technologist;

Â Â Â Â Â  (o) A respiratory care practitioner licensed under ORS 688.800 to 688.840 or an employee of the respiratory care practitioner;

Â Â Â Â Â  (p) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

Â Â Â Â Â  (q) A dietitian licensed under ORS 691.405 to 691.585 or an employee of the dietitian;

Â Â Â Â Â  (r) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

Â Â Â Â Â  (s) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (t) A home health agency as defined in ORS 443.005;

Â Â Â Â Â  (u) A hospice program as defined in ORS 443.850;

Â Â Â Â Â  (v) A clinical laboratory as defined in ORS 438.010;

Â Â Â Â Â  (w) A pharmacy as defined in ORS 689.005;

Â Â Â Â Â  (x) A diabetes self-management program as defined in ORS 743.694; and

Â Â Â Â Â  (y) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

Â Â Â Â Â  (15) ÂHealth informationÂ means any oral or written information in any form or medium that:

Â Â Â Â Â  (a) Is created or received by a covered entity, a public health authority, a life insurer, a school, a university or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (16) ÂHealth insurerÂ means:

Â Â Â Â Â  (a) An insurer who offers:

Â Â Â Â Â  (A) A health benefit plan as defined in ORS 743.730;

Â Â Â Â Â  (B) A short term health insurance policy, the duration of which does not exceed six months including renewals;

Â Â Â Â Â  (C) A student health insurance policy;

Â Â Â Â Â  (D) A medicare supplemental policy; or

Â Â Â Â Â  (E) A dental only policy.

Â Â Â Â Â  (b) The Oregon Medical Insurance Pool operated by the Oregon Medical Insurance Pool Board under ORS 735.600 to 735.650.

Â Â Â Â Â  (17) ÂHomeowner insuranceÂ means insurance for residential property consisting of a combination of property insurance and casualty insurance that provides coverage for the risks of owning or occupying a dwelling and that is not intended to cover an ownerÂs interest in rental property or commercial exposures.

Â Â Â Â Â  (18) ÂIndividualÂ means a natural person who:

Â Â Â Â Â  (a) In the case of life or health insurance, is a past, present or proposed principal insured or certificate holder;

Â Â Â Â Â  (b) In the case of other kinds of insurance, is a past, present or proposed named insured or certificate holder;

Â Â Â Â Â  (c) Is a past, present or proposed policyowner;

Â Â Â Â Â  (d) Is a past or present applicant;

Â Â Â Â Â  (e) Is a past or present claimant; or

Â Â Â Â Â  (f) Derived, derives or is proposed to derive insurance coverage under an insurance policy or certificate that is subject to ORS 746.600 to 746.690.

Â Â Â Â Â  (19) ÂIndividually identifiable health informationÂ means any oral or written health information that is:

Â Â Â Â Â  (a) Created or received by a covered entity or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (20) ÂInstitutional sourceÂ means a person or governmental entity that provides information about an individual to an insurer, insurance producer or insurance-support organization, other than:

Â Â Â Â Â  (a) An insurance producer;

Â Â Â Â Â  (b) The individual who is the subject of the information; or

Â Â Â Â Â  (c) A natural person acting in a personal capacity rather than in a business or professional capacity.

Â Â Â Â Â  (21) ÂInsurance producerÂ or ÂproducerÂ means a person licensed by the Director of the Department of Consumer and Business Services as a resident or nonresident insurance producer.

Â Â Â Â Â  (22) ÂInsurance scoreÂ means a number or rating that is derived from an algorithm, computer application, model or other process that is based in whole or in part on credit history.

Â Â Â Â Â  (23)(a) ÂInsurance-support organizationÂ means a person who regularly engages, in whole or in part, in assembling or collecting information about natural persons for the primary purpose of providing the information to an insurer or insurance producer for insurance transactions, including:

Â Â Â Â Â  (A) The furnishing of consumer reports to an insurer or insurance producer for use in connection with insurance transactions; and

Â Â Â Â Â  (B) The collection of personal information from insurers, insurance producers or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity.

Â Â Â Â Â  (b) ÂInsurance-support organizationÂ does not mean insurers, insurance producers, governmental institutions or health care providers.

Â Â Â Â Â  (24) ÂInsurance transactionÂ means any transaction that involves insurance primarily for personal, family or household needs rather than business or professional needs and that entails:

Â Â Â Â Â  (a) The determination of an individualÂs eligibility for an insurance coverage, benefit or payment; or

Â Â Â Â Â  (b) The servicing of an insurance application, policy or certificate.

Â Â Â Â Â  (25) ÂInsurerÂ has the meaning given that term in ORS 731.106.

Â Â Â Â Â  (26) ÂInvestigative consumer reportÂ means a consumer report, or portion of a consumer report, for which information about a natural personÂs character, general reputation, personal characteristics or mode of living is obtained through personal interviews with the personÂs neighbors, friends, associates, acquaintances or others who may have knowledge concerning such items of information.

Â Â Â Â Â  (27) ÂLicenseeÂ means an insurer, insurance producer or other person authorized or required to be authorized, or licensed or required to be licensed, pursuant to the Insurance Code.

Â Â Â Â Â  (28) ÂLoss history reportÂ means a report provided by, or a database maintained by, an insurance-support organization or consumer reporting agency that contains information regarding the claims history of the individual property that is the subject of the application for a homeowner insurance policy or the consumer applying for a homeowner insurance policy.

Â Â Â Â Â  (29) ÂNonaffiliated third partyÂ means any person except:

Â Â Â Â Â  (a) An affiliate of a licensee;

Â Â Â Â Â  (b) A person that is employed jointly by a licensee and by a person that is not an affiliate of the licensee; and

Â Â Â Â Â  (c) As designated by the director by rule.

Â Â Â Â Â  (30) ÂPaymentÂ includes but is not limited to:

Â Â Â Â Â  (a) Efforts to obtain premiums or reimbursement;

Â Â Â Â Â  (b) Determining eligibility or coverage;

Â Â Â Â Â  (c) Billing activities;

Â Â Â Â Â  (d) Claims management;

Â Â Â Â Â  (e) Reviewing health care to determine medical necessity;

Â Â Â Â Â  (f) Utilization review; and

Â Â Â Â Â  (g) Disclosures to consumer reporting agencies.

Â Â Â Â Â  (31)(a) ÂPersonal financial informationÂ means:

Â Â Â Â Â  (A) Information that is identifiable with an individual, gathered in connection with an insurance transaction from which judgments can be made about the individualÂs character, habits, avocations, finances, occupations, general reputation, credit or any other personal characteristics; or

Â Â Â Â Â  (B) An individualÂs name, address and policy number or similar form of access code for the individualÂs policy.

Â Â Â Â Â  (b) ÂPersonal financial informationÂ does not mean information that a licensee has a reasonable basis to believe is lawfully made available to the general public from federal, state or local government records, widely distributed media or disclosures to the public that are required by federal, state or local law.

Â Â Â Â Â  (32) ÂPersonal informationÂ means:

Â Â Â Â Â  (a) Personal financial information;

Â Â Â Â Â  (b) Individually identifiable health information; or

Â Â Â Â Â  (c) Protected health information.

Â Â Â Â Â  (33) ÂPersonal insuranceÂ means the following types of insurance products or services that are to be used primarily for personal, family or household purposes:

Â Â Â Â Â  (a) Private passenger automobile coverage;

Â Â Â Â Â  (b) Homeowner, mobile homeowners, manufactured homeowners, condominium owners and renters coverage;

Â Â Â Â Â  (c) Personal dwelling property coverage;

Â Â Â Â Â  (d) Personal liability and theft coverage, including excess personal liability and theft coverage; and

Â Â Â Â Â  (e) Personal inland marine coverage.

Â Â Â Â Â  (34) ÂPersonal representativeÂ includes but is not limited to:

Â Â Â Â Â  (a) A person appointed as a guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions;

Â Â Â Â Â  (b) A person appointed as a health care representative under ORS 127.505 to 127.660 or 127.700 to 127.737 to make health care decisions or mental health treatment decisions;

Â Â Â Â Â  (c) A person appointed as a personal representative under ORS chapter 113; and

Â Â Â Â Â  (d) A person described in ORS 746.611.

Â Â Â Â Â  (35) ÂPolicyholderÂ means a person who:

Â Â Â Â Â  (a) In the case of individual policies of life or health insurance, is a current policyowner;

Â Â Â Â Â  (b) In the case of individual policies of other kinds of insurance, is currently a named insured; or

Â Â Â Â Â  (c) In the case of group policies of insurance under which coverage is individually underwritten, is a current certificate holder.

Â Â Â Â Â  (36) ÂPretext interviewÂ means an interview wherein the interviewer, in an attempt to obtain personal information about a natural person, does one or more of the following:

Â Â Â Â Â  (a) Pretends to be someone the interviewer is not.

Â Â Â Â Â  (b) Pretends to represent a person the interviewer is not in fact representing.

Â Â Â Â Â  (c) Misrepresents the true purpose of the interview.

Â Â Â Â Â  (d) Refuses upon request to identify the interviewer.

Â Â Â Â Â  (37) ÂPrivileged informationÂ means information that is identifiable with an individual and that:

Â Â Â Â Â  (a) Relates to a claim for insurance benefits or a civil or criminal proceeding involving the individual; and

Â Â Â Â Â  (b) Is collected in connection with or in reasonable anticipation of a claim for insurance benefits or a civil or criminal proceeding involving the individual.

Â Â Â Â Â  (38)(a) ÂProtected health informationÂ means individually identifiable health information that is transmitted or maintained in any form of electronic or other medium by a covered entity.

Â Â Â Â Â  (b) ÂProtected health informationÂ does not mean individually identifiable health information in:

Â Â Â Â Â  (A) Education records covered by the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

Â Â Â Â Â  (B) Records described at 20 U.S.C. 1232g(a)(4)(B)(iv); or

Â Â Â Â Â  (C) Employment records held by a covered entity in its role as employer.

Â Â Â Â Â  (39) ÂResidual market mechanismÂ means an association, organization or other entity involved in the insuring of risks under ORS 735.005 to 735.145, 737.312 or other provisions of the Insurance Code relating to insurance applicants who are unable to procure insurance through normal insurance markets.

Â Â Â Â Â  (40) ÂTermination of insurance coverageÂ or Âtermination of an insurance policyÂ means either a cancellation or a nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure of a premium to be paid as required by the policy.

Â Â Â Â Â  (41) ÂTreatmentÂ includes but is not limited to:

Â Â Â Â Â  (a) The provision, coordination or management of health care; and

Â Â Â Â Â  (b) Consultations and referrals between health care providers.

Â Â Â Â Â  746.605 Purpose. The purpose of ORS 746.600 to 746.690 is to:

Â Â Â Â Â  (1) Establish standards for the collection, use and disclosure of personal information gathered in connection with insurance transactions by insurers, insurance producers or insurance-support organizations;

Â Â Â Â Â  (2) Maintain a balance between the need for personal information by those conducting the business of insurance and the publicÂs need for fairness in insurance information practices, including the need to minimize intrusiveness;

Â Â Â Â Â  (3) Establish a regulatory mechanism to enable natural persons to ascertain what personal information is being or has been collected about them in connection with insurance transactions and to have access to this personal information for the purpose of verifying or disputing its accuracy;

Â Â Â Â Â  (4) Limit the disclosure of personal information collected in connection with insurance transactions; and

Â Â Â Â Â  (5) Enable insurance applicants and policyholders to obtain the reasons for any adverse underwriting decision. [1981 c.649 Â§2; 1987 c.490 Â§51; 2003 c.87 Â§7; 2003 c.364 Â§152]

Â Â Â Â Â  746.606 Information privacy standards for health insurers. ORS 746.607 and 746.608 establish standards for health insurers that are subject to the information privacy provisions of both the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and the federal Gramm-Leach-Bliley Act (P.L. 106-102). These standards address:

Â Â Â Â Â  (1) Use and disclosure of personal information;

Â Â Â Â Â  (2) Access of individuals to personal information;

Â Â Â Â Â  (3) Notice of privacy practices for personal information;

Â Â Â Â Â  (4) Amendment of personal information; and

Â Â Â Â Â  (5) Accounting of disclosures of personal information. [2003 c.87 Â§2]

Â Â Â Â Â  746.607 Use and disclosure of personal information. A health insurer:

Â Â Â Â Â  (1) May use or disclose personal information of an individual in a manner that is consistent with an authorization provided by the individual or a personal representative of the individual.

Â Â Â Â Â  (2) May use or disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

Â Â Â Â Â  (a) For its own treatment, payment or health care operations; or

Â Â Â Â Â  (b) As otherwise permitted or required by state or federal law or by order of the court.

Â Â Â Â Â  (3) May disclose, subject to any requirements established by rule under ORS 746.608 and consistent with federal law, protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

Â Â Â Â Â  (a) To another covered entity for health care operations activities of the entity that receives the information if:

Â Â Â Â Â  (A) Each entity has or had a relationship with the individual who is the subject of the protected health information; and

Â Â Â Â Â  (B) The protected health information pertains to the relationship and the disclosure is for the purpose of:

Â Â Â Â Â  (i) Health care operations listed in ORS 746.600 (13)(a) or (b); or

Â Â Â Â Â  (ii) Health care fraud and abuse detection or compliance;

Â Â Â Â Â  (b) To another covered entity or any other health care provider for treatment activities of a health care provider; or

Â Â Â Â Â  (c) To another covered entity or any other health care provider for the payment activities of the entity that receives the information.

Â Â Â Â Â  (4) May use or disclose personal financial information of an individual:

Â Â Â Â Â  (a) To perform a business, professional or insurance function, subject to any requirements established by rule under ORS 746.608 for an authorization by an individual or a personal representative of an individual; or

Â Â Â Â Â  (b) Without obtaining an authorization by the individual or the personal representative of the individual as otherwise permitted or required by state or federal law or by order of the court.

Â Â Â Â Â  (5) May charge a reasonable, cost-based fee, provided that the fee includes only the cost of:

Â Â Â Â Â  (a) Copying personal information requested by an individual or a personal representative of the individual, including the cost of supplies for and labor of copying;

Â Â Â Â Â  (b) Postage, when an individual or a personal representative of the individual has requested that copies of personal information or an explanation or summary of protected health information be mailed; or

Â Â Â Â Â  (c) Preparing an explanation or summary of personal information if requested by an individual or a personal representative of the individual.

Â Â Â Â Â  (6) Shall provide adequate notice of the uses and disclosures of personal information that may be made by the health insurer and of the individualÂs rights and the health insurerÂs legal duties with respect to personal information.

Â Â Â Â Â  (7) Shall permit an individual or a personal representative of an individual to request:

Â Â Â Â Â  (a) Access to inspect or obtain a copy of the individualÂs personal financial information or protected health information that is maintained in a designated record set about the individual; or

Â Â Â Â Â  (b) That the health insurer correct, amend or delete personal information. [2003 c.87 Â§3]

Â Â Â Â Â  746.608 Rules. (1) The Director of the Department of Consumer and Business Services shall adopt rules implementing ORS 746.607. In adopting rules under this section, the director shall consider the information privacy provisions of the federal Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and the federal Gramm-Leach-Bliley Act (P.L. 106-102).

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall include but are not limited to:

Â Â Â Â Â  (a) Permitted uses and disclosures of:

Â Â Â Â Â  (A) Personal financial information for business, professional or insurance purposes; and

Â Â Â Â Â  (B) Protected health information for treatment, payment and health care operations.

Â Â Â Â Â  (b) Requirements for notice of privacy practices for protected health information and notice of information practices for personal financial information. [2003 c.87 Â§4]

Â Â Â Â Â  746.609 Exemptions for health insurers. ORS 746.620, 746.630, 746.640, 746.645 and 746.665 do not apply to health insurers. [2003 c.87 Â§5]

Â Â Â Â Â  746.610 Application of ORS 746.600 to 746.690. (1) Except as otherwise provided in ORS 746.606, 746.607, 746.608 and 746.609, the obligations imposed by ORS 746.600 to 746.690 apply to those insurers, insurance producers and insurance-support organizations that:

Â Â Â Â Â  (a) In the case of life or health insurance:

Â Â Â Â Â  (A) Collect, receive or maintain personal information, in connection with insurance transactions, that pertains to natural persons who are residents of this state; or

Â Â Â Â Â  (B) Engage in insurance transactions with applicants, individuals or policyholders who are residents of this state.

Â Â Â Â Â  (b) In the case of other kinds of insurance:

Â Â Â Â Â  (A) Collect, receive or maintain personal information in connection with insurance transactions involving policies or certificates of insurance delivered, issued for delivery or renewed in this state; or

Â Â Â Â Â  (B) Engage in insurance transactions involving policies or certificates of insurance delivered, issued for delivery or renewed in this state.

Â Â Â Â Â  (2) The rights granted by ORS 746.600 to 746.690 extend to:

Â Â Â Â Â  (a) In the case of life or health insurance, the following persons who are residents of this state:

Â Â Â Â Â  (A) Natural persons who are the subject of personal information collected, received or maintained in connection with insurance transactions; and

Â Â Â Â Â  (B) Applicants, individuals or policyholders who engage in or seek to engage in insurance transactions.

Â Â Â Â Â  (b) In the case of other kinds of insurance, the following persons:

Â Â Â Â Â  (A) Natural persons who are the subject of personal information collected, received or maintained in connection with insurance transactions involving policies or certificates of insurance delivered, issued for delivery or renewed in this state; and

Â Â Â Â Â  (B) Applicants, individuals or policyholders who engage in or seek to engage in insurance transactions involving policies or certificates of insurance delivered, issued for delivery or renewed in this state.

Â Â Â Â Â  (3) For purposes of this section, a person is considered a resident of this state if the personÂs last-known mailing address, as shown in the records of the insurer, insurance producer or insurance-support organization, is located in this state.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, ORS 746.600 to 746.690 do not apply to personal information collected from the public records of a governmental authority and maintained by an insurer or its representatives for the purpose of insuring the title to real property located in this state. [1981 c.649 Â§3; 1987 c.490 Â§52; 2003 c.87 Â§8; 2003 c.364 Â§153]

Â Â Â Â Â  746.611 Personal representative of deceased person. If no person has been appointed as a personal representative under ORS chapter 113 or a person appointed as a personal representative under ORS chapter 113 has been discharged, the personal representative of a deceased individual shall be the first of the following persons, in the following order, who may be located upon reasonable effort by the covered entity and who is willing to serve as the personal representative:

Â Â Â Â Â  (1) A person appointed as guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions at the time of the individualÂs death.

Â Â Â Â Â  (2) The individualÂs spouse.

Â Â Â Â Â  (3) An adult designated in writing by the persons listed in this section, if no person listed in this section objects to the designation.

Â Â Â Â Â  (4) A majority of the adult children of the individual who can be located.

Â Â Â Â Â  (5) Either parent of the individual or an individual acting in loco parentis to the individual.

Â Â Â Â Â  (6) A majority of the adult siblings of the individual who can be located.

Â Â Â Â Â  (7) Any adult relative or adult friend. [2005 c.253 Â§5]

Â Â Â Â Â  746.612 No right of action. Nothing in ORS 746.607 may be construed to create a new private right of action against a health insurer. [2003 c.87 Â§18a]

Â Â Â Â Â  746.615 Pretext interviews prohibited. An insurer, insurance producer or insurance-support organization may not use or authorize the use of pretext interviews to obtain personal information in connection with an insurance transaction. However, a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally recognized or statutorily recognized privileged relationship with the person about whom the information relates, for the purpose of investigating a claim where, based upon specific information available for review by the Director of the Department of Consumer and Business Services, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation or material nondisclosure in connection with the claim. [1981 c.649 Â§5; 2003 c.87 Â§9; 2003 c.364 Â§154]

Â Â Â Â Â  746.620 Notice of insurance information practices; rules. (1) A licensee must provide a clear and conspicuous notice of personal information practices to individuals in connection with insurance transactions under the circumstances and at the times as follows:

Â Â Â Â Â  (a) Except as provided in this paragraph, to a consumer who becomes a customer of the licensee, not later than the date that the licensee establishes a continuing relationship under which the licensee provides one or more insurance products or services to the consumer that are to be used primarily for personal, family or household purposes. A licensee may provide the notice within a reasonable time after the date the licensee establishes a customer relationship if:

Â Â Â Â Â  (A) Establishing the customer relationship is not at the customerÂs election; or

Â Â Â Â Â  (B) Providing notice not later than the date that the licensee establishes a customer relationship would substantially delay the customerÂs transaction and the customer agrees to receive the notice at a later time.

Â Â Â Â Â  (b) To a consumer other than as described in paragraph (a) of this subsection, before the licensee discloses any personal information about the consumer pursuant to the requirements of ORS 746.665, unless the disclosure meets one or more of the conditions specified in ORS 746.665.

Â Â Â Â Â  (2) A licensee shall provide a clear and conspicuous notice to a customer that accurately reflects the privacy policies and practices not less than annually during the continuation of the relationship described in subsection (1)(a) of this section. For the purpose of this subsection, a notice is given annually if it is given at least once in any period of 12 consecutive months during which the relationship exists. A licensee may define the period of 12 consecutive months, but the licensee must apply the period to the customer on a consistent basis.

Â Â Â Â Â  (3) The privacy notice required by subsections (1) and (2) of this section must be in writing and clear and conspicuous. The notice may be provided in electronic form if the recipient agrees. In addition to any other personal information the licensee wishes to provide, the notice shall include the following items of personal information that apply to the licensee and to the individuals to whom the licensee sends the notice:

Â Â Â Â Â  (a) The categories of personal information that the licensee collects.

Â Â Â Â Â  (b) The categories of personal information that the licensee discloses.

Â Â Â Â Â  (c) The categories of affiliates and nonaffiliated third parties to whom the licensee discloses personal information other than persons to whom the licensee discloses information under ORS 746.665.

Â Â Â Â Â  (d) The categories of personal information about former customers of the licensee that the licensee discloses and the categories of affiliates and nonaffiliated third parties to whom the licensee discloses personal information about the licenseeÂs former customers, other than persons to whom the licensee discloses personal information under ORS 746.665.

Â Â Â Â Â  (e) If a licensee discloses personal information to a nonaffiliated third party under ORS 746.665, a separate description of the categories of personal information the licensee discloses and the categories of nonaffiliated third parties with whom the licensee has contracted.

Â Â Â Â Â  (f) An explanation of the individualÂs right under ORS 746.630 to authorize disclosure of personal information, including the methods by which the individual may exercise that right.

Â Â Â Â Â  (g) Any disclosure that the licensee makes under section 603(d)(2)(A)(iii) of the federal Fair Credit Reporting Act (15 U.S.C. 1681a(d)(2)(A)(iii)) regarding the ability to opt out of disclosures of personal information among affiliates.

Â Â Â Â Â  (h) The policies and practices of the licensee with respect to protecting the confidentiality and security of personal information.

Â Â Â Â Â  (i) Any disclosure that the licensee makes under subsection (4) of this section.

Â Â Â Â Â  (j) A description of the rights established under ORS 746.640 and 746.645 and the manner in which such rights may be exercised.

Â Â Â Â Â  (4) If a licensee discloses personal information as authorized under ORS 746.665, the licensee is not required to list those exceptions in the privacy notices required by this section. When describing the categories of parties to whom disclosure is made, the licensee must state only that the licensee makes disclosures to other affiliated parties or nonaffiliated third parties, as applicable, as authorized by law.

Â Â Â Â Â  (5) In lieu of the notice required in subsection (3) of this section, the licensee may provide to a consumer an abbreviated notice, in writing or in electronic form if the consumer agrees, informing the consumer that:

Â Â Â Â Â  (a) Personal information may be collected from persons other than the consumer proposed for coverage;

Â Â Â Â Â  (b) Such information as well as other personal or privileged information subsequently collected by the licensee may in certain circumstances be disclosed to third parties without authorization;

Â Â Â Â Â  (c) A right of access and correction exists with respect to all personal information collected; and

Â Â Â Â Â  (d) The notice prescribed in subsection (3) of this section shall be furnished to the consumer upon request.

Â Â Â Â Â  (6) The Director of the Department of Consumer and Business Services by rule may apply the categories of consumer and customer as defined in ORS 746.600 for the purpose of establishing specific requirements for notice of personal information practices, authorization for disclosure of personal information, conditions for disclosure of personal information under this section and ORS 746.630 and 746.665, and exceptions. The director shall consider applicable definitions and terms used in the federal Gramm-Leach-Bliley Act (P.L. 106-102), applicable definitions and requirements used in the model ÂPrivacy of Consumer Financial and Health Information RegulationÂ adopted by the National Association of Insurance Commissioners and other sources as may be needed so that the terms defined in ORS 746.600 and applicable to this section and ORS 746.630 and 746.665:

Â Â Â Â Â  (a) Facilitate compliance with requirements in federal law and the laws of other states that establish protections of nonpublic personal information; and

Â Â Â Â Â  (b) Establish separate and discrete requirements relating to the privacy notice and its contents and delivery for customers and consumers, so that the requirements provide reasonable notice and facilitate compliance with requirements in federal law and in the laws of other states.

Â Â Â Â Â  (7) The director shall determine by rule:

Â Â Â Â Â  (a) When a privacy notice must be provided to a certificate holder or beneficiary of a group policy and to a third-party claimant.

Â Â Â Â Â  (b) When the obligation to provide annual notice ceases.

Â Â Â Â Â  (c) Requirements for revision of the notice by a licensee.

Â Â Â Â Â  (8) An insurance producer is not subject to the requirements of this section when the insurer on whose behalf the insurance producer acts otherwise complies with the requirements of this section and the insurance producer does not disclose any personal information to any person other than the insurer or its affiliate, or as otherwise authorized by law.

Â Â Â Â Â  (9) A licensee may provide a joint notice from the licensee and one or more of its affiliates or other financial institutions, as identified in the notice, as long as the notice is accurate with respect to the licensee and the other institutions. A licensee may also provide a notice on behalf of a financial institution.

Â Â Â Â Â  (10) The obligations imposed by this section upon a licensee may be satisfied by another licensee authorized to act on behalf of the first licensee.

Â Â Â Â Â  (11) For purposes of this section and ORS 746.630 and 746.665, an individual is not the consumer of a licensee solely because the individual is covered under a group life insurance policy issued by the licensee or is a participant or beneficiary of an employee benefit plan that the licensee administers or sponsors or for which the licensee acts as a trustee, insurer or fiduciary, if:

Â Â Â Â Â  (a) The licensee provides to the policyholder the initial, annual and revised notices under this section; and

Â Â Â Â Â  (b) The licensee does not disclose to a nonaffiliated third party personal information about the individual other than as permitted by ORS 746.665.

Â Â Â Â Â  (12) When an individual becomes a consumer of a licensee under subsection (11) of this section, this section and ORS 746.630 and 746.665 apply to the licensee with respect to the individual. [1981 c.649 Â§6; 2001 c.377 Â§26; 2003 c.87 Â§10; 2003 c.364 Â§155]

Â Â Â Â Â  746.625 Marketing and research surveys. An insurer or insurance producer shall clearly identify those questions that are designed to obtain personal information solely for marketing or research purposes from an individual in connection with an insurance transaction. [1981 c.649 Â§7; 2003 c.87 Â§11; 2003 c.364 Â§156]

Â Â Â Â Â  746.630 Authorization for disclosure of certain information; forms; revocation. (1) Notwithstanding any other law of this state, a licensee or insurance-support organization may not use as its disclosure authorization form in connection with insurance transactions a form or statement that authorizes the disclosure of personal or privileged information about an individual to the licensee or insurance-support organization unless the form or statement is clear and conspicuous, and contains all of the following:

Â Â Â Â Â  (a) The identity of the individual who is the subject of the personal information.

Â Â Â Â Â  (b) A general description of the categories of personal information to be disclosed.

Â Â Â Â Â  (c) General descriptions of the parties to whom the licensee discloses personal information, the purpose of the disclosure and how the personal information may be used.

Â Â Â Â Â  (d) The signature of the individual who is the subject of the personal information or the individual who is legally empowered to grant authority and the date signed.

Â Â Â Â Â  (e) Notice of the length of time for which the authorization is valid, that the individual may revoke the authorization at any time and the procedure for making a revocation.

Â Â Â Â Â  (2) An authorization is not valid for more than 24 months.

Â Â Â Â Â  (3) An individual who is the subject of personal information may revoke an authorization provided pursuant to this section at any time, subject to the rights of any individual who acted in reliance on the authorization prior to notice of the revocation.

Â Â Â Â Â  (4) A licensee must retain the authorization of an individual or a copy thereof in the record of the individual who is the subject of the personal information.

Â Â Â Â Â  (5) A disclosure authorization obtained by an insurer, insurance producer or insurance-support organization from an individual prior to January 1, 1983, is considered to be in compliance with this section. [1981 c.649 Â§8; 2001 c.377 Â§27; 2003 c.87 Â§12; 2003 c.364 Â§157]

Â Â Â Â Â  746.635 Investigative consumer reports. (1) No insurer, insurance producer or insurance-support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement or a change in insurance benefits unless the insurer or insurance producer informs the individual:

Â Â Â Â Â  (a) That the individual may request to be interviewed in connection with the preparation of the investigative consumer report; and

Â Â Â Â Â  (b) That upon a request pursuant to ORS 746.640, the individual is entitled to receive a copy of the investigative consumer report.

Â Â Â Â Â  (2) If an investigative consumer report is to be prepared by an insurer or insurance producer, the insurer or insurance producer shall institute reasonable procedures to conduct a personal interview requested by the individual.

Â Â Â Â Â  (3) If an investigative consumer report is to be prepared by an insurance-support organization, the insurer or insurance producer desiring the report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall institute reasonable procedures to conduct such requested interviews. [1981 c.649 Â§9; 2003 c.364 Â§158]

Â Â Â Â Â  746.640 Access to recorded personal information. (1) If any individual, after proper identification, submits a written request to an insurer, insurance producer or insurance-support organization for access to recorded personal information about the individual that is reasonably described by the individual and reasonably locatable and retrievable by the insurer, insurance producer or insurance-support organization, the insurer, insurance producer or insurance-support organization within 30 business days from the date the request is received shall:

Â Â Â Â Â  (a) Inform the individual of the nature and substance of the recorded personal information in writing, by telephone or by other oral communication, whichever the insurer, insurance producer or insurance-support organization prefers;

Â Â Â Â Â  (b) Permit the individual to see and copy, in person, the recorded personal information or to obtain a copy of the recorded personal information by mail, whichever the individual prefers, unless the recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;

Â Â Â Â Â  (c) Disclose to the individual the identity, if recorded, of the persons to whom the insurer, insurance producer or insurance-support organization has disclosed the recorded personal information within two years prior to the request, and if such identity is not recorded, the names of the insurers, insurance producers, insurance-support organizations and other persons to whom such information is normally disclosed; and

Â Â Â Â Â  (d) Provide the individual with a summary of the procedures by which the individual may request correction, amendment or deletion of recorded personal information.

Â Â Â Â Â  (2) Any personal information provided pursuant to this section must identify the source of the information if the source is an institutional source.

Â Â Â Â Â  (3) If an individual requests individually identifiable health information supplied by a health care provider, the insurer, insurance producer or insurance-support organization shall provide the information, including the identity of the health care provider either directly to the individual or to a health care provider designated by the individual and licensed to provide health care with respect to the condition to which the information relates, whichever the insurer, insurance producer or insurance-support organization prefers. If the insurer, insurance producer or insurance-support organization elects to disclose the information to a health care provider designated by the individual, the insurer, insurance producer or insurance-support organization shall notify the individual, at the time of the disclosure, that the insurer, insurance producer or insurance-support organization has provided the information to the health care provider.

Â Â Â Â Â  (4) Except for personal information provided under ORS 746.650, an insurer, insurance producer or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to an individual.

Â Â Â Â Â  (5) The obligations imposed by this section upon an insurer or insurance producer may be satisfied by another insurer or insurance producer authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under this section, an insurer, insurance producer or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

Â Â Â Â Â  (6) The rights granted to individuals by this section shall extend to all natural persons to the extent personal information about them is collected and maintained by an insurer, insurance producer or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to personal information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or a civil or criminal proceeding involving them.

Â Â Â Â Â  (7) For purposes of this section, the term Âinsurance-support organizationÂ does not include Âconsumer reporting agency.Â [1981 c.649 Â§10; 2003 c.87 Â§13; 2003 c.364 Â§159a]

Â Â Â Â Â  746.645 Correction, amendment or deletion of recorded personal information. (1) Within 30 business days from the date of receipt of a written request from an individual to correct, amend or delete any recorded personal information about the individual within its possession, an insurer, insurance producer or insurance-support organization shall either:

Â Â Â Â Â  (a) Correct, amend or delete the portion of the recorded personal information in dispute; or

Â Â Â Â Â  (b) Notify the individual of:

Â Â Â Â Â  (A) Its refusal to make the correction, amendment or deletion;

Â Â Â Â Â  (B) The reasons for the refusal; and

Â Â Â Â Â  (C) The individualÂs right to file a statement as provided in subsection (3) of this section.

Â Â Â Â Â  (2) If the insurer, insurance producer or insurance-support organization corrects, amends or deletes recorded personal information in accordance with subsection (1) of this section, the insurer, insurance producer or insurance-support organization shall so notify the individual in writing and furnish the correction, amendment or fact of deletion to:

Â Â Â Â Â  (a) Each person specifically designated by the individual who may have, within the preceding two years, received the recorded personal information;

Â Â Â Â Â  (b) Each insurance-support organization whose primary source of personal information is insurers, if the insurance-support organization has systematically received recorded personal information from the insurer within the preceding seven years. However, the correction, amendment or fact of deletion need not be furnished if the insurance-support organization no longer maintains recorded personal information about the individual; and

Â Â Â Â Â  (c) Each insurance-support organization that furnished the recorded personal information that has been corrected, amended or deleted.

Â Â Â Â Â  (3) Whenever an individual disagrees with an insurerÂs, insurance producerÂs or insurance-support organizationÂs refusal to correct, amend or delete recorded personal information, the individual shall be permitted to file with the insurer, insurance producer or insurance-support organization:

Â Â Â Â Â  (a) A concise statement setting forth what the individual thinks is the correct, relevant or fair information; and

Â Â Â Â Â  (b) A concise statement of the reasons why the individual disagrees with the insurerÂs, insurance producerÂs or insurance-support organizationÂs refusal to correct, amend or delete recorded personal information.

Â Â Â Â Â  (4) In the event an individual files either or both of the statements described in subsection (3) of this section, the insurer, insurance producer or insurance-support organization shall:

Â Â Â Â Â  (a) File the statements with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individualÂs statements and have access to them;

Â Â Â Â Â  (b) In any subsequent disclosure by the insurer, insurance producer or insurance-support organization of the recorded personal information that is the subject of the disagreement, clearly identify the matter or matters in dispute and provide the individualÂs statements along with the recorded personal information being disclosed; and

Â Â Â Â Â  (c) Furnish the statements to the persons and in the manner specified in subsection (2) of this section.

Â Â Â Â Â  (5) The rights granted to individuals by this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurer, insurance producer or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or a civil or criminal proceeding involving them.

Â Â Â Â Â  (6) For purposes of this section, the term Âinsurance-support organizationÂ does not include Âconsumer reporting agency.Â [1981 c.649 Â§11; 2003 c.364 Â§160]

Â Â Â Â Â  746.650 Reasons for adverse underwriting decisions. (1) In the event of an adverse underwriting decision, the insurer or insurance producer responsible for the decision must:

Â Â Â Â Â  (a) Either provide the consumer proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advise the consumer that upon written request the consumer may receive the specific reason or reasons in writing; and

Â Â Â Â Â  (b) Provide the consumer proposed for coverage with a summary of the rights established under subsection (2) of this section and ORS 746.640 and 746.645.

Â Â Â Â Â  (2) Upon receipt of a written request within 90 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to a consumer proposed for coverage, the insurer or insurance producer shall furnish to the consumer within 21 business days from the date of receipt of the written request:

Â Â Â Â Â  (a) The specific reason or reasons for the adverse underwriting decision, in writing, if this information was not initially furnished in writing pursuant to subsection (1) of this section;

Â Â Â Â Â  (b) The specific items of personal information and privileged information that support these reasons, subject to the following:

Â Â Â Â Â  (A) The insurer or insurance producer is not required to furnish specific items of privileged information if the insurer or insurance producer has a reasonable suspicion, based upon specific information available for review by the Director of the Department of Consumer and Business Services, that the consumer proposed for coverage has engaged in criminal activity, fraud, material misrepresentation or material nondisclosure; and

Â Â Â Â Â  (B) Specific items of individually identifiable health information supplied by a health care provider shall be disclosed either directly to the consumer about whom the information relates or to a health care provider designated by the consumer and licensed to provide health care with respect to the condition to which the information relates, whichever the insurer or insurance producer prefers; and

Â Â Â Â Â  (c) The names and addresses of the institutional sources that supplied the specific items of information described in paragraph (b) of this subsection. However, the identity of any health care provider must be disclosed either directly to the consumer or to the designated health care provider, whichever the insurer or insurance producer prefers.

Â Â Â Â Â  (3) The obligations imposed by this section upon an insurer or insurance producer may be satisfied by another insurer or insurance producer authorized to act on its behalf.

Â Â Â Â Â  (4) When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by subsection (1) of this section may be given orally.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, when an adverse underwriting decision is based in whole or in part on credit history or insurance score, the insurer or insurance producer responsible for the decision must provide the consumer proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing. The notice must include the following:

Â Â Â Â Â  (a) A summary of no more than four of the most significant credit reasons for the adverse underwriting decision, listed in decreasing order of importance, that clearly identifies the specific credit history or insurance score used to make the adverse underwriting decision. An insurer or insurance producer may not use Âpoor credit historyÂ or a similar phrase as a reason for an adverse underwriting decision.

Â Â Â Â Â  (b) The name, address and telephone number, including a toll-free telephone number, of the consumer reporting agency that provided the information for the consumer report.

Â Â Â Â Â  (c) A statement that the consumer reporting agency used by the insurer or insurance producer to obtain the credit history of the consumer did not make the adverse underwriting decision and is unable to provide the consumer with specific reasons why the insurer or insurance producer made an adverse underwriting decision.

Â Â Â Â Â  (d) Information on the right of the consumer:

Â Â Â Â Â  (A) To obtain a free copy of the consumerÂs consumer report from the consumer reporting agency described in paragraph (b) of this subsection, including the deadline, if any, for obtaining a copy; and

Â Â Â Â Â  (B) To dispute the accuracy or completeness of any information in a consumer report furnished by the consumer reporting agency.

Â Â Â Â Â  (6) Notwithstanding subsection (1) of this section, an insurer or insurance producer responsible for an adverse underwriting decision that is based in whole or in part on credit history or insurance score must provide the notice required by subsection (5) of this section only when the insurer or insurance producer makes the initial adverse underwriting decision regarding a consumer.

Â Â Â Â Â  (7) Notwithstanding subsection (1) of this section, when an adverse underwriting decision relating to homeowner insurance is based in whole or in part on a loss history report, the insurer or insurance producer responsible for the decision must provide the consumer proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing. The notice must include the following:

Â Â Â Â Â  (a) A description of a specific claim or claims that are the basis for the specific loss history report used to make the adverse underwriting decision.

Â Â Â Â Â  (b) The name, address and telephone number, including a toll-free telephone number, of the consumer reporting agency that provided the information for the loss history report.

Â Â Â Â Â  (c) A statement that the consumer reporting agency used by the insurer or insurance producer to obtain the loss history report of the consumer did not make the adverse underwriting decision and is unable to provide the consumer with specific reasons why the insurer or insurance producer made an adverse underwriting decision.

Â Â Â Â Â  (d) Information on the right of the consumer:

Â Â Â Â Â  (A) To obtain a free copy of the consumerÂs loss history report from the consumer reporting agency described in paragraph (b) of this subsection, including the deadline, if any, for obtaining a copy; and

Â Â Â Â Â  (B) To dispute the accuracy or completeness of any information in a loss history report furnished by the consumer reporting agency.

Â Â Â Â Â  (8) When an adverse underwriting decision relating to homeowner insurance is based in part on credit history and in part on a loss history report, the insurer or insurance producer responsible for the adverse underwriting decision may provide the notices required by subsections (5) and (7) of this section in a single notice. [1981 c.649 Â§12; 2003 c.87 Â§15; 2003 c.364 Â§161; 2003 c.788 Â§2a; 2005 c.489 Â§7]

Â Â Â Â Â  746.655 Information concerning previous adverse underwriting decisions. No insurer, insurance producer or insurance-support organization may seek information in connection with an insurance transaction concerning any previous adverse underwriting decision experienced by an individual, or any previous insurance coverage obtained by an individual through a residual market mechanism, unless the inquiry also requests the reasons for any previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism. [1981 c.649 Â§13; 2003 c.364 Â§162]

Â Â Â Â Â  746.660 Basing adverse underwriting decision on previous adverse decision. No insurer or insurance producer may base an adverse underwriting decision in whole or in part on:

Â Â Â Â Â  (1) The fact of a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism. However, an insurer or insurance producer may base an adverse underwriting decision on further information obtained from an insurer or insurance producer responsible for a previous adverse underwriting decision.

Â Â Â Â Â  (2) Personal information received from an insurance-support organization whose primary source of information is insurers. However, an insurer or insurance producer may base an adverse underwriting decision on further personal information obtained as the result of information received from such an insurance-support organization. [1981 c.649 Â§14; 2003 c.364 Â§163]

Â Â Â Â Â  746.661 Use of credit history or insurance score. (1) An insurer that issues personal insurance policies in this state:

Â Â Â Â Â  (a) May not cancel or nonrenew personal insurance that has been in effect for more than 60 days based in whole or in part on a consumerÂs credit history or insurance score.

Â Â Â Â Â  (b) May use a consumerÂs credit history to decline coverage of personal insurance in the initial underwriting decision only in combination with other substantive underwriting factors. An offer of placement with an affiliate insurer does not constitute a declination of insurance coverage.

Â Â Â Â Â  (c) May not use the following types of credit history to decline coverage of personal insurance, calculate an insurance score or determine personal insurance premiums or rates:

Â Â Â Â Â  (A) The absence of credit history or the inability to determine the consumerÂs credit history, if the insurer has received accurate and complete information from the consumer, unless the insurer does one of the following:

Â Â Â Â Â  (i) If the insurer presents information that the absence of credit history or the inability to determine the consumerÂs credit history relates to the risk for the insurer, uses the absence of a credit history or inability to determine a consumerÂs credit history as allowed by rules adopted by the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (ii) Treats the consumer as if the applicant or insured has neutral credit history, as defined by the insurer; or

Â Â Â Â Â  (iii) Excludes the use of credit information as a factor and uses only other underwriting criteria.

Â Â Â Â Â  (B) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for the consumerÂs own credit information.

Â Â Â Â Â  (C) Inquiries identified on a consumerÂs credit report relating to insurance coverage.

Â Â Â Â Â  (D) Multiple lender inquiries identified as being from the home mortgage industry and made within 30 days of one another, unless only one inquiry is considered.

Â Â Â Â Â  (E) Multiple lender inquiries identified as being from the automobile lending industry and made within 30 days of one another, unless only one inquiry is considered.

Â Â Â Â Â  (F) The consumerÂs total available line of credit. However, an insurer may consider the total amount of outstanding debt in relation to the total available line of credit.

Â Â Â Â Â  (d) May not rerate an existing policy or rerate a customer based on a customerÂs credit history or the credit history component of a customerÂs insurance score when the marital status of the customer changes due to death or divorce.

Â Â Â Â Â  (2) If an insurer assigns a consumer to a less favorable rating category for a policy of personal insurance based in whole or in part on the consumerÂs credit history or insurance score, the consumer may request, no more than once annually, that the insurer rerate the consumer according to the standards that the insurer would apply to the consumer if the consumer were initially applying for the same personal insurance.

Â Â Â Â Â  (3) If an insurer uses disputed credit history to determine eligibility for coverage of personal insurance and places a consumer with an affiliate that charges higher premiums or offers less favorable policy terms:

Â Â Â Â Â  (a) The insurer shall rerate the policy retroactive to the effective date of the current policy term; and

Â Â Â Â Â  (b) The policy, as reissued or rerated, shall provide the premiums and policy terms for which the consumer would have been eligible if accurate credit history had been used to determine eligibility.

Â Â Â Â Â  (4) If an insurer charges higher premiums due to disputed credit history, the insurer shall rerate the policy retroactive to the effective date of the current policy term. As rerated, the insurer shall charge the consumer the same premiums the consumer would have been charged if accurate credit history had been used to calculate an insurance score.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section apply only if the consumer resolves the credit dispute under the process set forth in the federal Fair Credit Reporting Act (15 U.S.C. 1681) and notifies the insurer in writing that the dispute has been resolved.

Â Â Â Â Â  (6) Except as provided in subsections (2), (3) and (4) of this section, an insurer may only use rating factors other than credit history or insurance score to rerate the policy at renewal. [2003 c.788 Â§4; 2005 c.464 Â§1]

Â Â Â Â Â  746.662 Filing of insurance scoring models. (1) An insurer may not use credit history to determine personal insurance eligibility, premiums or rates for coverage unless the insurer has filed the insurance scoring models used by the insurer with the Director of the Department of Consumer and Business Services. An insurance scoring model includes all attributes and factors used in the calculation of an insurance score.

Â Â Â Â Â  (2) Insurance scoring models filed with the director under subsection (1) of this section are confidential and not subject to disclosure under ORS 192.410 to 192.505. [2003 c.788 Â§5]

Â Â Â Â Â  746.663 Cancellation or nonrenewal of personal insurance policies based on credit history or insurance score. (1) An insurer that issues personal insurance policies in this state may not cancel or nonrenew a policy of personal insurance based in whole or in part on a consumerÂs credit history or insurance score.

Â Â Â Â Â  (2) If, prior to January 1, 2004, an insurer has assigned a consumer to a less favorable rating category for a policy of personal insurance based in whole or in part on the consumerÂs credit history or insurance score, the consumer may request, no more than once annually, that the insurer rerate the consumer according to the standards that the insurer would apply to the consumer if the consumer were initially applying for the same personal insurance on or after January 1, 2004.

Â Â Â Â Â  (3) An insurer that receives a request under subsection (2) of this section may not consider that the consumer was assigned to a less favorable rate category when the insurer rerates the consumer.

Â Â Â Â Â  (4) If an insurer uses disputed credit history to determine eligibility for coverage of personal insurance and places a consumer with an affiliate that charges higher premiums or offers less favorable policy terms:

Â Â Â Â Â  (a) The insurer shall rerate the policy retroactive to the effective date of the current policy term; and

Â Â Â Â Â  (b) The policy, as reissued or rerated, shall provide the premiums and policy terms for which the consumer would have been eligible if accurate credit history had been used to determine eligibility.

Â Â Â Â Â  (5) If an insurer charges higher premiums due to disputed credit history, the insurer shall rerate the policy retroactive to the effective date of the current policy term. As rerated, the insurer shall charge the consumer the same premiums the consumer would have been charged if accurate credit history had been used to calculate an insurance score.

Â Â Â Â Â  (6) Subsections (4) and (5) of this section apply only if the consumer resolves the credit dispute under the process set forth in the federal Fair Credit Reporting Act (15 U.S.C. 1681) and notifies the insurer in writing that the dispute has been resolved.

Â Â Â Â Â  (7) Except as provided in subsections (2), (4) and (5) of this section, an insurer may only use rating factors other than credit history or insurance score to rerate the policy at renewal. [2003 c.788 Â§7]

Â Â Â Â Â  746.665 Limitations and conditions on disclosure of certain information. (1) A licensee or insurance-support organization may not disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction unless the disclosure meets one or more of the following conditions:

Â Â Â Â Â  (a) Is with the written authorization of the individual, and:

Â Â Â Â Â  (A) If the authorization is submitted by another licensee or insurance-support organization, the authorization meets the requirements of ORS 746.630; or

Â Â Â Â Â  (B) If the authorization is submitted by a person other than a licensee or insurance-support organization, the authorization is:

Â Â Â Â Â  (i) Dated;

Â Â Â Â Â  (ii) Signed by the individual; and

Â Â Â Â Â  (iii) Obtained one year or less prior to the date a disclosure is sought pursuant to this subsection.

Â Â Â Â Â  (b) Is to a person other than a licensee or insurance-support organization, if the disclosure is reasonably necessary to enable the person to:

Â Â Â Â Â  (A) Perform a business, professional or insurance function for the disclosing licensee or insurance-support organization and the person agrees not to disclose the information further without the individualÂs written authorization unless the further disclosure:

Â Â Â Â Â  (i) Would otherwise be permitted by this section if made by a licensee or insurance-support organization; or

Â Â Â Â Â  (ii) Is reasonably necessary for the person to perform its function for the disclosing licensee or insurance-support organization; or

Â Â Â Â Â  (B) Provide information to the disclosing licensee or insurance-support organization for the purpose of:

Â Â Â Â Â  (i) Determining an individualÂs eligibility for an insurance benefit or payment; or

Â Â Â Â Â  (ii) Detecting or preventing criminal activity, fraud, material misrepresentation or material nondisclosure in connection with an insurance transaction.

Â Â Â Â Â  (c) Is to a licensee, insurance-support organization or self-insurer, if the information disclosed is limited to that which is reasonably necessary:

Â Â Â Â Â  (A) To detect or prevent criminal activity, fraud, material misrepresentation or material nondisclosure in connection with insurance transactions; or

Â Â Â Â Â  (B) For either the disclosing or receiving licensee or insurance-support organization to perform its function in connection with an insurance transaction involving the individual.

Â Â Â Â Â  (d) Is to a health care provider and discloses only such information as is reasonably necessary to accomplish one or more of the following purposes:

Â Â Â Â Â  (A) Verifying insurance coverage or benefits.

Â Â Â Â Â  (B) Informing an individual of a medical problem of which the individual may not be aware.

Â Â Â Â Â  (C) Conducting an operations or services audit.

Â Â Â Â Â  (e) Is to an insurance regulatory authority.

Â Â Â Â Â  (f) Is to a law enforcement or other governmental authority:

Â Â Â Â Â  (A) To protect the interests of the licensee or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it; or

Â Â Â Â Â  (B) If the licensee or insurance-support organization reasonably believes that illegal activities have been conducted by the individual.

Â Â Â Â Â  (g) Is otherwise permitted or required by law.

Â Â Â Â Â  (h) Is in response to a facially valid administrative or judicial order, including a search warrant or subpoena.

Â Â Â Â Â  (i) Is made for the purpose of conducting actuarial or research studies, if:

Â Â Â Â Â  (A) No individual may be identified in any resulting actuarial or research report;

Â Â Â Â Â  (B) Materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed; and

Â Â Â Â Â  (C) The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by a licensee or insurance-support organization.

Â Â Â Â Â  (j) Is to a party or a representative of a party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the licensee or insurance-support organization, if:

Â Â Â Â Â  (A) Prior to the consummation of the sale, transfer, merger or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger or consolidation; and

Â Â Â Â Â  (B) The recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by a licensee or insurance-support organization.

Â Â Â Â Â  (k) Is to a nonaffiliated third party whose only use of the information will be in connection with the marketing of a product or service, if all of the following conditions are met:

Â Â Â Â Â  (A) No privileged information or personal information is disclosed, and no classification derived from such information may be disclosed.

Â Â Â Â Â  (B) The individual must have been given the notice described in ORS 746.620 and an opportunity to indicate that the individual does not want personal information disclosed for marketing purposes and must have given no indication that the individual does not want the information disclosed. The individual need not have been given the opportunity described in this subparagraph if the disclosure is made pursuant to a joint marketing agreement. As used in this subparagraph, Âjoint marketing agreementÂ means a formal written contract pursuant to which an insurer jointly offers, endorses or sponsors a financial product or service with a financial institution. When the opportunity is required, the statement that offers the opportunity must state that the insurer may disclose personal information to nonaffiliates and that the individual has a right to indicate that the individual does not want personal information disclosed for marketing purposes, and must describe the method for exercising that right. The statement must be in writing but may be in an electronic form if the individual agrees. The individual who is given the opportunity must be provided a reasonable time to exercise the opportunity. An individual may exercise the opportunity at any time. A statement by an individual barring disclosure of personal information remains effective until the individual who made the statement revokes the statement in writing or, if the individual agrees, in electronic form.

Â Â Â Â Â  (C) The person receiving the information must agree not to use it except in connection with the marketing of a product or service.

Â Â Â Â Â  (L) Is to an affiliate whose only use of the information will be in connection with an audit of the licensee or the marketing of a financial product or service, and the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons. This paragraph does not apply to the disclosure of individually identifiable health information for the purpose of marketing a financial product or service.

Â Â Â Â Â  (m) Is by a consumer reporting agency, and the disclosure is to a person other than a licensee.

Â Â Â Â Â  (n) Is to a group policyholder for the purpose of reporting claims experience or conducting an audit of the licenseeÂs operations or services, and the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit.

Â Â Â Â Â  (o) Is to a professional peer review organization for the purpose of reviewing the service or conduct of a health care provider.

Â Â Â Â Â  (p) Is to a governmental authority for the purpose of determining the individualÂs eligibility for health benefits for which the governmental authority may be liable.

Â Â Â Â Â  (q) Is to a policyholder or certificate holder for the purpose of providing information regarding the status of an insurance transaction.

Â Â Â Â Â  (2) Personal or privileged information may be acquired by a group practice prepayment health care service contractor from providers which contract with the contractor and may be transferred among providers which contract with the contractor for the purpose of administering plans offered by the contractor. The information may not be disclosed otherwise by the contractor except in accordance with ORS 746.600 to 746.690. [1981 c.649 Â§15; 1987 c.490 Â§53; 2001 c.377 Â§28; 2003 c.87 Â§14]

Â Â Â Â Â  746.668 Relationship of ORS 746.620, 746.630 and 746.665 to federal Fair Credit Reporting Act. Nothing in ORS 746.620, 746.630 or 746.665 may be construed to modify, limit or supersede the operation of the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) and no inference may be drawn on the basis of ORS 746.620, 746.630 or 746.665 regarding whether personal information is transaction information or experience information under section 603 of the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.). [2001 c.377 Â§28c; 2003 c.87 Â§16]

Â Â Â Â Â  746.670 Investigatory powers. (1) The Director of the Department of Consumer and Business Services may examine and investigate into the affairs of any insurer or insurance producer transacting insurance in this state to determine whether it has been or is engaged in any conduct in violation of ORS 746.600 to 746.690.

Â Â Â Â Â  (2) The director may examine and investigate into the affairs of any insurance-support organization acting on behalf of an insurer or insurance producer which either transacts insurance in this state or transacts insurance outside this state which has an effect on a person residing in this state, in order to determine whether the insurance-support organization has been or is engaged in any conduct in violation of ORS 746.600 to 746.690. [1981 c.649 Â§16; 1987 c.490 Â§54; 2003 c.87 Â§17; 2003 c.364 Â§164]

Â Â Â Â Â  746.675 Service of process on out-of-state insurance-support organizations. For the purpose of ORS 746.600 to 746.690 and 750.055, an insurance-support organization transacting business outside this state which has an effect on a person residing in this state shall be considered to have appointed the Director of the Department of Consumer and Business Services to accept service of process on its behalf. Notice of such service shall be given forthwith by the director as provided for orders and notices under ORS 731.248 (3). [1981 c.649 Â§17; 1987 c.490 Â§55]

Â Â Â Â Â  746.680 Remedies. (1) A person whose rights granted under ORS 746.607 (7), 746.640, 746.645 or 746.650 are violated may apply to the circuit court for the county in which the person resides, or any other court of competent jurisdiction, for appropriate equitable relief if an insurer, insurance producer or insurance-support organization fails to comply with ORS 746.607 (7), 746.640, 746.645 or 746.650.

Â Â Â Â Â  (2) A licensee or insurance-support organization that discloses information in violation of ORS 746.665 or a health insurer that uses or discloses information in violation of ORS 746.607 (1) or (2) is liable for damages sustained by the individual about whom the information relates. However, an individual is not entitled to a monetary award that exceeds the actual damages sustained by the individual as a result of the violation of ORS 746.607 (1) or (2) or 746.665.

Â Â Â Â Â  (3) In any action brought pursuant to this section, the court may award the cost of the action and reasonable attorney fees to the prevailing party.

Â Â Â Â Â  (4) An action under this section must be brought within two years from the date the alleged violation is or should have been discovered.

Â Â Â Â Â  (5) Except as specifically provided in this section, there shall be no remedy or recovery available to individuals, in law or in equity, for occurrences constituting a violation of any provision of ORS 746.600 to 746.690. [1981 c.649 Â§18; 1987 c.490 Â§56; 1995 c.618 Â§131; 2001 c.377 Â§28a; 2003 c.87 Â§18; 2003 c.364 Â§165a]

Â Â Â Â Â  746.685 Liability for disclosure of information. No cause of action in the nature of defamation, invasion of privacy or negligence shall arise against any person for disclosing personal or privileged information in accordance with ORS 746.600 to 746.690 and 750.055, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurer, insurance producer or insurance-support organization. However, this section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person. [1981 c.649 Â§19; 1987 c.490 Â§57; 2003 c.364 Â§166]

Â Â Â Â Â  746.686 Use of prior claim or inquiry in determination to issue or renew homeowner insurance policy; rules. (1) When a consumer applies for a homeowner insurance policy, an insurer may not use:

Â Â Â Â Â  (a) A prior claim of the consumer or a claim relating to the property to be insured, when the date of loss of the claim is more than five years preceding the date of application, to determine whether to issue the policy or to determine rates or other terms and conditions of the policy. This paragraph does not apply when the insurer uses claim experience of the consumer or of the property to provide a discount to the consumer.

Â Â Â Â Â  (b) The first claim that the consumer made on a homeowner insurance policy within the five-year period immediately preceding the date of application to determine whether to issue the policy.

Â Â Â Â Â  (c) A prior claim relating to the property to be insured that occurred prior to purchase of the property by the consumer, when the consumer demonstrates to the insurerÂs satisfaction that the risk associated with damage resulting from the accident or occurrence that gave rise to the prior claim has been mitigated, to determine whether to issue the policy or to determine rates or other terms and conditions of the policy. For purposes of this paragraph, a risk is mitigated if the consumer has fully restored the damaged property and has repaired, replaced, restored or eliminated the condition, system or use of the property that was the underlying cause of the loss.

Â Â Â Â Â  (2) When renewing a homeowner insurance policy, an insurer may not use:

Â Â Â Â Â  (a) A prior claim of the consumer or a claim relating to the property to be insured, when the date of loss of the claim is more than five years before the upcoming renewal date, to determine whether to renew the policy or to determine rates or other terms and conditions of the policy. This paragraph does not apply when the insurer uses claim experience of the consumer or of the property to provide a discount to the consumer at renewal.

Â Â Â Â Â  (b) The first claim of the consumer made within the five-year period immediately preceding the upcoming renewal date to determine whether to renew the policy.

Â Â Â Â Â  (3) An insurer or insurance producer may not use an inquiry made by any means by the consumer to the insurer or to an insurance producer regarding the terms, conditions or coverage of an insurance policy, including an inquiry about an actual loss or claim filing process, to determine whether to issue or renew a policy or to determine rates or other terms and conditions of a policy if the consumer is not making a claim as part of the inquiry. An insurer or insurance producer may verify whether the consumer is making a claim as part of the inquiry. If the consumer affirms that the inquiry is not a claim, the insurer or insurance producer may rely on the affirmation to rebut a later assertion to the contrary. This subsection does not apply to an inquiry by a consumer relating to the possibility of a third party claim against the consumer. The Director of the Department of Consumer and Business Services may adopt rules establishing procedures to implement this subsection.

Â Â Â Â Â  (4) This section does not prohibit an insurer from taking any underwriting or rating action that is:

Â Â Â Â Â  (a) Based on the known condition or use of the property;

Â Â Â Â Â  (b) Based on fraudulent acts of the consumer; or

Â Â Â Â Â  (c) Otherwise allowed by law. [2005 c.489 Â§4]

Â Â Â Â Â  746.687 Cancellation of homeowner insurance policy. (1) Except as provided in subsection (6) of this section, an insurer may cancel a homeowner insurance policy before the expiration of the policy only for one or more of the following reasons:

Â Â Â Â Â  (a) Nonpayment of premium;

Â Â Â Â Â  (b) Fraud or material misrepresentation affecting the policy or in the presentation of a claim under the policy;

Â Â Â Â Â  (c) Violation of any of the terms and conditions of the policy;

Â Â Â Â Â  (d) Substantial increase in the risk of loss after insurance coverage has been issued or renewed, including but not limited to an increase in exposure due to rules, legislation or court decision; or

Â Â Â Â Â  (e) Determination by the Director of the Department of Consumer and Business Services that the continuation of a line of insurance or class of business to which the policy belongs will jeopardize an insurerÂs solvency or place the insurer in violation of the insurance laws of Oregon or any other state, whether because of a loss or decrease in reinsurance covering the risk or other reason determined by the director.

Â Â Â Â Â  (2) The insurer shall give the policyholder written notice of the cancellation, including the effective date of the cancellation and the reasons for the cancellation.

Â Â Â Â Â  (3) The insurer must mail or deliver a notice of cancellation to the policyholder at the address shown in the policy:

Â Â Â Â Â  (a) At least 10 days prior to the effective date of cancellation, if the cancellation is for the reason described in subsection (1)(a) or (b) of this section.

Â Â Â Â Â  (b) At least 30 days prior to the effective date of cancellation, if the cancellation is for the reason described in subsection (1)(c), (d) or (e) of this section.

Â Â Â Â Â  (4) An insurer shall mail or deliver to a policyholder, at the address shown in the policy, a notice of renewal or nonrenewal of a homeowner insurance policy at least 30 days prior to the expiration of the policy period. This subsection does not apply when the policy is in lapse status under the terms of the policy.

Â Â Â Â Â  (5) Proof of mailing notice of cancellation or nonrenewal to the policyholder at the address shown in the policy is sufficient proof of notice under this section.

Â Â Â Â Â  (6) This section does not apply to a homeowner insurance policy that has been in effect fewer than 60 days at the time the notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy. An insurer may not use the fact that a claim was filed on the policy within the 60-day period as a basis for canceling the policy within the 60-day period, for increasing the premium rate or for altering the terms of the policy during the current policy term. An insurer may, within the 60-day period, use any other information consistent with the insurerÂs rating or underwriting program, including but not limited to, conditions or uses of the property discovered by the insurer, as a basis for cancellation or for offering to continue coverage at an increased rate or on different terms. At renewal of the policy, the insurer may treat a claim that occurred within the 60-day period the same as any other claim occurring during the policy period for the purposes of rating, nonrenewing and altering the terms of the policy. [2005 c.489 Â§5]

Â Â Â Â Â  746.688 Use of loss history reports; notice to consumer. (1) An insurer or insurance producer shall notify a consumer that the insurer or insurance producer will request a loss history report relating to the consumer or property to be insured before the insurer or insurance producer may obtain the report. The notice may be oral, in writing or in the same medium as the medium in which previous communication between the consumer and the insurer or insurance producer has been conducted.

Â Â Â Â Â  (2) An insurance producer may provide a single notice under subsection (1) of this section to a consumer if the insurance producer makes loss history inquiries of one or more insurers in response to a request by the consumer relating to a homeowner insurance policy.

Â Â Â Â Â  (3) An insurer that uses loss history reports for underwriting or rating homeowner insurance shall instruct the insurerÂs insurance producers that an insurance producer must notify the consumer that the insurance producer has requested a loss history report before the insurance producer may obtain the report.

Â Â Â Â Â  (4) An insurer that uses a loss history report of a consumer when considering an application for a homeowner insurance policy shall notify the consumer during the application process that the consumer may request a free copy of the loss history report from the consumer reporting agency and a written statement describing the insurerÂs use of the report. The notice to the applicant may be in writing or in the same medium as the medium in which the application is made. The written statement must contain the following explanations:

Â Â Â Â Â  (a) The ways in which the insurer uses loss history reports;

Â Â Â Â Â  (b) How often the insurer reviews a consumerÂs loss history report; and

Â Â Â Â Â  (c) The procedures a consumer may use to obtain additional information. [2005 c.489 Â§6]

Â Â Â Â Â  746.690 Obtaining information under false pretenses prohibited. No person shall knowingly and willfully obtain information about an individual from an insurer, insurance producer or insurance-support organization under false pretenses. [1981 c.649 Â§20; 2003 c.364 Â§167]

PENALTIES

Â Â Â Â Â  746.990 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  746.991 Penalties. Violation of ORS 746.280 to 746.292 is a Class D violation. [1977 c.785 Â§8; 1999 c.1051 Â§221]

Â Â Â Â Â  Note: See note under 746.275.

_______________



Chapter 747

Chapter 747 (Former Provisions)

Surety Companies

SURETY COMPANIES

INSURANCE

747.010 [Amended by 1955 c.466 §1; repealed by 1967 c.359 §704]

747.020 [Repealed by 1955 c.466 §6]

747.030 [Amended by 1955 c.466 §2; 1965 c.610 §14; repealed by 1967 c.359 §704]

747.040 [Amended by 1955 c.466 §3; repealed by 1967 c.359 §704]

747.050 [Amended by 1965 c.267 §1; repealed by 1967 c.359 §704]

747.060 [Repealed by 1967 c.359 §704]

747.070 [Repealed by 1967 c.359 §704]

747.080 [Amended by 1967 c.359 §510; renumbered 743.732]

747.082 [1961 c.569 §3; 1967 c.359 §520; renumbered 743.762]

747.084 [1961 c.569 §4; 1967 c.359 §521; renumbered 743.765]

747.086 [1961 c.569 §5; 1967 c.359 §522; renumbered 743.768]

747.090 [Amended by 1955 c.466 §4; repealed by 1967 c.359 §704]

747.100 [Amended by 1967 c.359 §511; renumbered 743.735]

747.110 [Amended by 1967 c.359 §512; renumbered 743.738]

747.120 [Amended by 1955 c.466 §5; repealed by 1967 c.359 §704]

747.130 [Amended by 1967 c.359 §513; renumbered 743.741]

747.140 [Amended by 1967 c.359 §514; renumbered 743.744]

747.150 [Amended by 1967 c.359 §515; renumbered 743.747]

747.160 [Repealed by 1967 c.359 §704]

747.170 [Amended by 1967 c.359 §517; renumbered 743.753]

747.180 [Amended by 1967 c.359 §518; renumbered 743.756]

747.190 [Amended by 1967 c.359 §519; renumbered 743.759]

747.200 [Repealed by 1967 c.359 §704]

747.990 [Repealed by 1967 c.359 §704]

_______________



Chapter 748

Chapter 748 Â Fraternal Benefit Societies

2005 EDITION

FRATERNAL BENEFIT SOCIETIES

INSURANCE

GENERAL PROVISIONS

748.103Â Â Â Â  Definitions

748.106Â Â Â Â  Description of fraternal benefit society

748.109Â Â Â Â  Conditions constituting Âoperating on a lodge systemÂ

748.112Â Â Â Â  Conditions constituting Ârepresentative form of governmentÂ

SOCIETIES GENERALLY

748.121Â Â Â Â  Purposes, operation and powers

748.123Â Â Â Â  Membership; eligibility; admission process; privileges

ORGANIZATIONAL AND ADMINISTRATIVE PROVISIONS

748.130Â Â Â Â  Principal office; publications; annual statement synopsis; complaints

748.133Â Â Â Â  Formation

748.136Â Â Â Â  Officers, governors, directors; exemption from liability; indemnification; insurance

748.139Â Â Â Â  Waiver of provisions by subordinate body

748.142Â Â Â Â  Amendment of society laws

748.144Â Â Â Â  Creation and operation of other organizations and entities

748.148Â Â Â Â  Consolidation and merger

LICENSING AND REINSURANCE

748.171Â Â Â Â  Certificate of authority

748.174Â Â Â Â  Certificate of authority for foreign or alien society

748.177Â Â Â Â  Authorization as mutual life insurance company

748.181Â Â Â Â  Insurance producers; licensing

748.184Â Â Â Â  Reinsurance

BENEFITS, BENEFICIARIES AND CONTRACTS GENERALLY

748.201Â Â Â Â  Benefits

748.204Â Â Â Â  Beneficiaries

748.207Â Â Â Â  Benefits exempt from execution

748.211Â Â Â Â  Benefit contract; certificate

GROUP BENEFITS

748.306Â Â Â Â  Authority for group benefit certificates

748.309Â Â Â Â  Group membership; lodges

748.312Â Â Â Â  Membership in lodges organized under ORS 748.309

748.316Â Â Â Â  Payments for group benefits

748.319Â Â Â Â  Group certificates issued by foreign or alien society or by domestic society in foreign or alien jurisdiction

748.322Â Â Â Â  Continuation of membership in society after cancellation, discontinuance or nonrenewal of group certificate

FINANCIAL PROVISIONS

748.401Â Â Â Â  Value of benefit and amount of options

748.403Â Â Â Â  Standards of valuation for certificates

748.406Â Â Â Â  Financial statement; filing; fee; valuation

748.409Â Â Â Â  Assets of society; variable contracts

748.412Â Â Â Â  Investment of funds

748.414Â Â Â Â  Funds exempt from certain taxes

ENFORCEMENT

748.501Â Â Â Â  Examination

748.503Â Â Â Â  Investigation of society; notice of deficiencies; action by Attorney General; hearing

748.506Â Â Â Â  Investigation of foreign or alien society; notice of deficiencies; revocation or suspension of authority

748.509Â Â Â Â  Validity of petition for injunction

EXEMPTIONS; RELATION TO OTHER LAW

748.601Â Â Â Â  Exemptions from chapter

748.603Â Â Â Â  Relationship to other insurance laws

748.605Â Â Â Â  Insurance against risk of loss under less than fully insured employee health benefit plan

PENALTIES

748.990Â Â Â Â  Penalties

Â Â Â Â Â  748.010 [Amended by 1955 c.465 Â§7; 1967 c.359 Â§108; renumbered 731.562]

Â Â Â Â Â  748.020 [Amended by 1955 c.465 Â§8; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.030 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.040 [Amended by 1955 c.465 Â§9; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.045 [1955 c.465 Â§4; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.050 [Repealed by 1955 c.465 Â§12]

Â Â Â Â Â  748.055 [1955 c.465 Â§6; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.060 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.070 [Amended by 1955 c.465 Â§10; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.075 [1955 c.465 Â§3; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  748.080 [Repealed by 1955 c.465 Â§12]

Â Â Â Â Â  748.084 [1955 c.465 Â§2; 1967 c.359 Â§94; renumbered 731.438]

Â Â Â Â Â  748.086 [1955 c.465 Â§5; 1967 c.359 Â§572; renumbered 746.055]

Â Â Â Â Â  748.090 [Amended by 1955 c.465 Â§11; repealed by 1967 c.359 Â§704]

GENERAL PROVISIONS

Â Â Â Â Â  748.103 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBenefit contractÂ means the agreement for provision of benefits authorized by ORS 748.201, as that agreement is described in ORS 748.211 (1).

Â Â Â Â Â  (2) ÂBenefit memberÂ means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

Â Â Â Â Â  (3) ÂCertificateÂ means the document issued as written evidence of the benefit contract.

Â Â Â Â Â  (4) ÂImpairedÂ means either:

Â Â Â Â Â  (a) For a society that does not write variable contracts, whenever its assets are less than its total liabilities; or

Â Â Â Â Â  (b) For a society that does write variable contracts, whenever its assets are less than its total liabilities, plus the required surplus for a mutual life insurer to write such contracts.

Â Â Â Â Â  (5) ÂLawsÂ means the societyÂs articles of incorporation, constitution and bylaws, however designated.

Â Â Â Â Â  (6) ÂLodgeÂ means subordinate member units of the society, known as camps, courts, councils, branches or by any other designation.

Â Â Â Â Â  (7) ÂPremiumsÂ means premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

Â Â Â Â Â  (8) ÂRulesÂ means all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

Â Â Â Â Â  (9) ÂSocietyÂ means fraternal benefit society, unless otherwise indicated. [1987 c.490 Â§2]

Â Â Â Â Â  748.105 [Formerly 740.010; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.106 Description of fraternal benefit society. Any corporation, society, order, supreme lodge or voluntary association, without capital stock, conducted solely for the benefit of its members and their beneficiaries and not-for-profit, operated on a lodge system with ritualistic form of work, having a representative form of government and which provides benefits in accordance with this chapter is hereby declared to be a fraternal benefit society. [1987 c.490 Â§3]

Â Â Â Â Â  748.109 Conditions constituting Âoperating on a lodge system.Â (1) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once each month in furtherance of the purposes of the society.

Â Â Â Â Â  (2) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of the children, nor shall the children have a voice or vote in the management of the society. [1987 c.490 Â§4]

Â Â Â Â Â  748.110 [Formerly 740.020; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.112 Conditions constituting Ârepresentative form of government.Â A society has a representative form of government when:

Â Â Â Â Â  (1) It has a supreme governing body constituted as:

Â Â Â Â Â  (a) An assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the societyÂs laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the societyÂs laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the societyÂs laws; or

Â Â Â Â Â  (b) A board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the societyÂs laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the societyÂs laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the societyÂs laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

Â Â Â Â Â  (2) The officers of the society are elected either by the supreme governing body or by the board of directors;

Â Â Â Â Â  (3) Only benefit members are eligible for election to the supreme governing body and the board of directors; and

Â Â Â Â Â  (4) Each voting member has one vote. No vote may be cast by proxy. [1987 c.490 Â§5]

Â Â Â Â Â  748.115 [Formerly 740.030; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.120 [1967 c.359 Â§601; repealed by 1987 c.490 Â§58]

SOCIETIES GENERALLY

Â Â Â Â Â  748.121 Purposes, operation and powers. (1) The purposes of a society, as specified in subsection (2) of this section, may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

Â Â Â Â Â  (2) A society shall operate for the benefit of members and their beneficiaries by:

Â Â Â Â Â  (a) Providing benefits as specified in ORS 748.201; and

Â Â Â Â Â  (b) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others.

Â Â Â Â Â  (3) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society. [1987 c.490 Â§6]

Â Â Â Â Â  748.123 Membership; eligibility; admission process; privileges. (1) A society shall specify in its laws or rules:

Â Â Â Â Â  (a) Eligibility standards for each and every class of membership, provided that, if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than 15 years of age and not greater than 21 years of age;

Â Â Â Â Â  (b) The process for admission to membership for each membership class; and

Â Â Â Â Â  (c) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

Â Â Â Â Â  (2) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

Â Â Â Â Â  (3) Membership rights in the society are personal to the member and are not assignable. [1987 c.490 Â§7]

Â Â Â Â Â  748.125 [1987 c.490 Â§42; 1989 c.413 Â§18; repealed by 1991 c.182 Â§20]

ORGANIZATIONAL AND ADMINISTRATIVE PROVISIONS

Â Â Â Â Â  748.130 Principal office; publications; annual statement synopsis; complaints. (1) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province or territory in which the society has at least one lodge or in any other location as determined by the supreme governing body, and all business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in English.

Â Â Â Â Â  (2) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. The required notices, reports or statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

Â Â Â Â Â  (3) Not later than June 1 of each year, a synopsis of the societyÂs annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, the synopsis may be published in the societyÂs official publication.

Â Â Â Â Â  (4) A society may provide in its laws or rules for grievance or complaint procedures for members. [1987 c.490 Â§8]

Â Â Â Â Â  748.133 Formation. A domestic society organized on or after January 1, 1988, shall be formed as follows:

Â Â Â Â Â  (1) Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make and sign articles of incorporation. The articles shall be acknowledged before some officer competent to take acknowledgment of deeds and shall state:

Â Â Â Â Â  (a) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

Â Â Â Â Â  (b) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. The purposes shall not include more liberal powers than are granted by this chapter;

Â Â Â Â Â  (c) The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society until their successors are elected by the supreme governing body; and

Â Â Â Â Â  (d) A plan for the election of officers, trustees and directors by the supreme governing body. The election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

Â Â Â Â Â  (2) The articles of incorporation, duly certified copies of the societyÂs bylaws and rules, copies of all proposed forms of certificates, applications therefor and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the Director of the Department of Consumer and Business Services, who may require such further information as the director deems necessary. The bond with sureties approved by the director shall be in an amount, not less than $300,000 nor more than $1,500,000 as required by the director. All documents filed are to be in English. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the director shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as provided in this chapter.

Â Â Â Â Â  (3) No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after any further period, not exceeding one year, as may be authorized by the director upon cause shown, unless the 500 applicants required have been secured and the organization has been completed as provided in this chapter. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business as provided in this chapter.

Â Â Â Â Â  (4) Upon receipt of a preliminary certificate of authority from the director, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its tables of rates and shall issue to each applicant a receipt for the amount collected. No society shall incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay, allow or offer or promise to pay or allow, any benefit to any person until:

Â Â Â Â Â  (a) Actual bona fide applications for benefits have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

Â Â Â Â Â  (b) At least 10 lodges have been established into which the 500 applicants have been admitted;

Â Â Â Â Â  (c) There has been submitted to the director, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

Â Â Â Â Â  (d) It has been shown to the director, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate amount to at least $150,000. The advance premiums shall be held in trust during the period of organization and if the society has not qualified for a certificate of authority within one year, as provided in this chapter, the premiums shall be returned to the applicants.

Â Â Â Â Â  (5) The director may make any examination and require any further information that the director deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the director shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate. The director shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.

Â Â Â Â Â  (6) An incorporated society authorized to transact business in this state at the time this chapter becomes effective shall not be required to reincorporate. [1987 c.490 Â§9]

Â Â Â Â Â  748.135 [Formerly 740.090; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.136 Officers, governors, directors; exemption from liability; indemnification; insurance. (1) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

Â Â Â Â Â  (2) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, the person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat of any action, suit or proceeding, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which the person served in any capacity at the request of the society. Except as provided in subsection (3) of this section, a person shall not be indemnified or reimbursed:

Â Â Â Â Â  (a) In relation to any matter in such action, suit or proceeding as to which the person shall finally be adjudged guilty of breach of a duty as a director, officer, employee or agent of the society; or

Â Â Â Â Â  (b) In relation to any matter in such action, suit or proceeding, or threat of such action, suit or proceeding, which has been made the subject of a compromise settlement.

Â Â Â Â Â  (3) A person described in subsection (2) of this section may be indemnified if:

Â Â Â Â Â  (a) The person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society; and

Â Â Â Â Â  (b) In a criminal action or proceeding, the person had no reasonable cause to believe that the conduct of the person was unlawful.

Â Â Â Â Â  (4) The determination whether the conduct of the person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subsection (2) of this section may be made only by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit or proceeding, or by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of no contest, as to the person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The right of indemnification and reimbursement described in this section shall not be exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of the personÂs heirs, executors and administrators.

Â Â Â Â Â  (5) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against the person and incurred by the person in any such capacity or arising out of the personÂs status as such, whether or not the society would have the power to indemnify the person against liability under this section. [1987 c.490 Â§10]

Â Â Â Â Â  748.139 Waiver of provisions by subordinate body. The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. This provision shall be binding on the society and every member and beneficiary of a member. [1987 c.490 Â§11]

Â Â Â Â Â  748.140 [Formerly 740.100; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.142 Amendment of society laws. (1) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission, a majority of the members voting have signified their consent to the amendment by one of the methods specified in this chapter.

Â Â Â Â Â  (2) No amendment to the laws of any domestic society shall take effect unless approved by the Director of the Department of Consumer and Business Services. The director shall approve the amendment if the director finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society. Unless the director shall disapprove any such amendment within 60 days after the filing, the amendment shall be considered approved. The approval or disapproval of the director shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the director disapproves the amendment, the reasons shall be stated in the written notice.

Â Â Â Â Â  (3) Within 90 days from the approval by the director, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments, or synopses thereof, stating facts which show that the amendments have been duly addressed and mailed, shall be prima facie evidence that the amendments, or synopsis thereof, have been furnished to the addressee.

Â Â Â Â Â  (4) Every foreign or alien society authorized to do business in this state shall file with the director a duly certified copy of all amendments of, or additions to, its laws within 90 days after the enactment of the amendments.

Â Â Â Â Â  (5) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof. [1987 c.490 Â§12]

Â Â Â Â Â  748.144 Creation and operation of other organizations and entities. (1) A society may create, maintain and operate, or may establish organizations to operate, not-for-profit institutions to further the purposes permitted by ORS 748.121 (2)(b). Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement.

Â Â Â Â Â  (2) No society shall own or operate funeral homes or undertaking establishments. [1987 c.490 Â§13]

Â Â Â Â Â  748.145 [Formerly 740.110; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.148 Consolidation and merger. (1) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (a) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

Â Â Â Â Â  (b) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition of the society on a date fixed by the director but not earlier than December 31, next preceding the date of the contract;

Â Â Â Â Â  (c) A certificate of the officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each body, or, if the societyÂs laws so permit, by mail; and

Â Â Â Â Â  (d) Evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

Â Â Â Â Â  (2) If the director finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the director shall approve the contract and issue a certificate to that effect. Upon approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of approval filed with the director of this state or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the director of insurance of such state or territory and a certificate of approval filed with the director of this state.

Â Â Â Â Â  (3) Upon the consolidation or merger becoming effective as provided in this chapter, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after consolidation or merger.

Â Â Â Â Â  (4) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, shall be prima facie evidence that the notice or document has been furnished the addressees. [1987 c.490 Â§15]

Â Â Â Â Â  748.150 [Formerly 740.120; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.155 [Formerly 740.140; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.160 [Formerly 740.510; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.165 [Formerly 740.510; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.170 [1967 c.359 Â§609; repealed by 1987 c.490 Â§58]

LICENSING AND REINSURANCE

Â Â Â Â Â  748.171 Certificate of authority. (1) A fraternal benefit society must obtain and maintain a certificate of authority in the manner provided for insurers in the Insurance Code.

Â Â Â Â Â  (2) A certified copy or duplicate of the certificate of authority shall be prima facie evidence that the holder thereof is a fraternal benefit society within the meaning of this chapter. [1987 c.490 Â§28; 1989 c.413 Â§19; 1991 c.182 Â§10]

Â Â Â Â Â  748.174 Certificate of authority for foreign or alien society. No foreign or alien society shall transact business in this state without a certificate of authority issued by the Director of the Department of Consumer and Business Services. Any foreign or alien society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. Any foreign or alien society may be authorized to transact business in this state upon a showing that its assets are invested in accordance with the provisions of this chapter and upon filing with the director:

Â Â Â Â Â  (1) A duly certified copy of its articles of incorporation;

Â Â Â Â Â  (2) A copy of its bylaws, certified by its secretary or corresponding officer;

Â Â Â Â Â  (3) A power of attorney to the director as required by the director;

Â Â Â Â Â  (4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the director, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the director;

Â Â Â Â Â  (5) Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business in the state, territory, province or country;

Â Â Â Â Â  (6) Copies of its certificate forms; and

Â Â Â Â Â  (7) Such other information as the director may deem necessary. [1987 c.490 Â§30; 1991 c.182 Â§11]

Â Â Â Â Â  748.175 [1967 c.359 Â§610; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.177 Authorization as mutual life insurance company. Any domestic fraternal benefit society may be converted and authorized as a mutual life insurance company by compliance with all the requirements of the insurance laws of this state for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan, or if the society is organized under the direct election method pursuant to ORS 748.112 (1)(a), the plan of conversion shall be submitted by mail to the benefit members. The affirmative vote of two-thirds of the benefit members voting thereon shall be necessary for the approval of the plan. No conversion shall take effect unless approved by the Director of the Department of Consumer and Business Services who may give approval if the director finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society. [1987 c.490 Â§16; 1991 c.182 Â§12]

Â Â Â Â Â  748.181 Insurance producers; licensing. Insurance producers of societies shall be licensed in accordance with the provisions of ORS chapter 744 regulating the licensing, revocation, suspension or termination of license of resident and nonresident insurance producers. [1987 c.490 Â§34; 1989 c.701 Â§75; 2003 c.364 Â§168]

Â Â Â Â Â  748.184 Reinsurance. (1) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make reinsurance and authorized to do business in this state, or if not authorized, one which is approved by the Director of the Department of Consumer and Business Services, but no society may reinsure substantially all of its insurance in force without the written permission of the director. The society may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed or otherwise becoming effective after January 1, 1988, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

Â Â Â Â Â  (2) Notwithstanding the limitation in subsection (1) of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the director under ORS 748.148. [1987 c.490 Â§14]

Â Â Â Â Â  748.185 [Formerly 740.160; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.190 [1967 c.359 Â§612; repealed by 1987 c.490 Â§58]

BENEFITS, BENEFICIARIES AND CONTRACTS GENERALLY

Â Â Â Â Â  748.201 Benefits. (1) A society may provide in any form the following contractual benefits:

Â Â Â Â Â  (a) Death benefits;

Â Â Â Â Â  (b) Endowment benefits;

Â Â Â Â Â  (c) Annuity benefits;

Â Â Â Â Â  (d) Temporary or permanent disability benefits;

Â Â Â Â Â  (e) Hospital, medical or nursing benefits;

Â Â Â Â Â  (f) Monument or tombstone benefits to the memory of deceased members; and

Â Â Â Â Â  (g) Such other benefits as authorized for life insurers and which are not inconsistent with this chapter, upon determination by the Director of the Department of Consumer and Business Services that the society is in compliance with all the requirements for a mutual life insurer to write such benefits.

Â Â Â Â Â  (2) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (1) of this section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person. [1987 c.490 Â§17]

Â Â Â Â Â  748.204 Beneficiaries. (1) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

Â Â Â Â Â  (2) A society may make provision for the payment of funeral benefits to the extent of the portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion paid shall not exceed $1,000.

Â Â Â Â Â  (3) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in this chapter, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured the proceeds shall be payable to that owner. [1987 c.490 Â§18]

Â Â Â Â Â  748.205 [1967 c.359 Â§613; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.207 Benefits exempt from execution. No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society. [1987 c.490 Â§19]

Â Â Â Â Â  748.210 [1967 c.359 Â§614; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.211 Benefit contract; certificate. (1) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided. The certificate, together with any riders or indorsements attached to it, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. The laws of the society need not be stated in full in the certificate, except as provided in this section. A copy of the application for insurance and declaration of insurability, if any, shall be indorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

Â Â Â Â Â  (2) Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though the changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

Â Â Â Â Â  (3) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

Â Â Â Â Â  (4) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there be paid by the owner to the society the amount of the ownerÂs equitable proportion of the deficiency as ascertained by its board, and that if the payment is not made:

Â Â Â Â Â  (a) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

Â Â Â Â Â  (b) In lieu of or in combination with paragraph (a) of this subsection, the owner may accept a proportionate reduction in benefits under the certificate.

Â Â Â Â Â  (5) The society may specify the manner of the election of the alternatives specified in subsection (4) of this section and which alternative is to be presumed if no election is made.

Â Â Â Â Â  (6) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions of the documents.

Â Â Â Â Â  (7) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with and approved by the Director of the Department of Consumer and Business Services, and is subject to withdrawal of approval, in the manner provided for like policies issued by life and health insurers in this state. Every life, accident, health or disability insurance certificate and every annuity certificate issued on or after one year from January 1, 1988, shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life and health insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificates shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the societyÂs laws or rules in force at the time of issuance of the certificate which, if violated, shall result in the termination or reduction of benefits payable under the certificate. In addition, except for contracts issued on a variable basis as authorized by ORS 748.409, the certificate shall contain a provision stating the substance of the societyÂs laws required under subsections (4) and (5) of this section. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

Â Â Â Â Â  (8) Benefit contracts issued on the lives of persons below the societyÂs minimum age for adult membership may provide for transfer of control or ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of the certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to the transfer shall be specified in the certificate.

Â Â Â Â Â  (9) A society may specify the terms and conditions on which benefit contracts may be assigned. [1987 c.490 Â§20; 1991 c.182 Â§13]

Â Â Â Â Â  748.215 [1967 c.359 Â§615; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.216 [Formerly 740.740; repealed by 1969 c.336 Â§21]

Â Â Â Â Â  748.220 [1967 c.359 Â§616; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.225 [Formerly 740.640; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.230 [Formerly 740.200; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.235 [Formerly 740.650; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.240 [Formerly 740.660; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.305 [1967 c.359 Â§621; repealed by 1987 c.490 Â§58]

GROUP BENEFITS

Â Â Â Â Â  748.306 Authority for group benefit certificates. A fraternal benefit society may provide in its laws, in addition to other benefits provided, for the issuance of group benefit certificates if on the date when it enters upon business it has admitted assets which are greater than the sum of its accrued liabilities and reserves under all of its certificates when valued according to standards required for certificates issued after June 8, 1967. [1987 c.490 Â§36]

Â Â Â Â Â  748.309 Group membership; lodges. (1) Group benefit certificates may provide for the payment of benefits in the event of the death, or death and disability, of:

Â Â Â Â Â  (a) Persons engaged in a common enterprise or employment.

Â Â Â Â Â  (b) The employees of any employer.

Â Â Â Â Â  (2) Group certificates may be issued with or without medical examination and without limitation as to age.

Â Â Â Â Â  (3) The society shall organize the persons or employees into a lodge or lodges with officers selected in the same manner as officers of other lodges and subject to the provisions of the laws of the society.

Â Â Â Â Â  (4) Not less than 50 persons may be admitted to membership under one group without medical examination. [1987 c.490 Â§37]

Â Â Â Â Â  748.310 [1967 c.359 Â§622; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.312 Membership in lodges organized under ORS 748.309. If provided in the laws of the society, other persons may become members of a lodge organized under ORS 748.309 subsequent to its organization and may be initiated into and hold membership in the lodge. Individual benefit certificates may be issued to them. The lodges shall in all other respects be subject to the laws of the society. [1987 c.490 Â§40]

Â Â Â Â Â  748.315 [1967 c.359 Â§623; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.316 Payments for group benefits. (1) The monthly or other payments to be made to the society on or for any group benefit certificate may be made by the employer, or by the employer and employees jointly, or as provided in the contract.

Â Â Â Â Â  (2) When the payments are made by the employer and the employees jointly and the benefits under the group certificate are offered to all eligible employees of the employer, not less than 75 percent of the employees must be included under the group certificate. [1987 c.490 Â§38]

Â Â Â Â Â  748.319 Group certificates issued by foreign or alien society or by domestic society in foreign or alien jurisdiction. (1) A group certificate, when issued in this state by any foreign or alien society, may contain, when issued, any provision required by the laws of the state or country under which the society is organized.

Â Â Â Â Â  (2) Group certificates issued in other states or countries by a domestic society may contain any provision required by the laws of the other state or country. [1987 c.490 Â§39]

Â Â Â Â Â  748.320 [1967 c.359 Â§624; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.322 Continuation of membership in society after cancellation, discontinuance or nonrenewal of group certificate. If any group certificate is canceled, discontinued or not renewed, or if any individual member of a group ceases to be a member of the group, the members of the group or any individual member who ceases to be a member of the group may be permitted to continue membership in the society for the same amount of protection at the required rate of monthly or other payment and in all other respects as provided in the laws of the society. [1987 c.490 Â§41]

Â Â Â Â Â  748.325 [1967 c.359 Â§625; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.330 [1967 c.359 Â§626; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.335 [1967 c.359 Â§627; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.340 [1967 c.359 Â§628; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.345 [1967 c.359 Â§629; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.350 [1967 c.359 Â§630; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.355 [1967 c.359 Â§631; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.360 [1967 c.359 Â§632; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.365 [1967 c.359 Â§633; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.370 [1967 c.359 Â§634; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.375 [1967 c.359 Â§635; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.380 [1967 c.359 Â§636; repealed by 1987 c.490 Â§58]

FINANCIAL PROVISIONS

Â Â Â Â Â  748.401 Value of benefit and amount of options. (1) For certificates issued prior to January 1, 1989, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1988.

Â Â Â Â Â  (2) For certificates issued on or after January 1, 1989, for which reserves are computed on the CommissionerÂs 1941 Standard Ordinary Mortality Table, the CommissionerÂs 1941 Standard Industrial Table, the CommissionerÂs 1958 Standard Ordinary Mortality Table, the CommissionerÂs 1980 Standard Mortality Table or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted may not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon the tables. [1987 c.490 Â§21; 2005 c.22 Â§498]

Â Â Â Â Â  748.403 Standards of valuation for certificates. (1) Standards of valuation for certificates issued prior to January 1, 1989, shall be those provided by the laws applicable immediately prior to January 1, 1988.

Â Â Â Â Â  (2) The minimum standards of valuation for certificates issued on or after January 1, 1989, shall be based on the following tables:

Â Â Â Â Â  (a) For certificates of life insurance, the CommissionerÂs 1941 Standard Ordinary Mortality Table, the CommissionerÂs 1941 Standard Industrial Mortality Table, the CommissionerÂs 1958 Standard Ordinary Mortality Table, the CommissionerÂs 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers; or

Â Â Â Â Â  (b) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for noncancelable accident and health benefits, the tables that are authorized for use by life insurers in this state.

Â Â Â Â Â  (3) The tables referred to in subsection (2) of this section shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may accept other standards for valuation if the director finds that the reserves produced will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in subsection (2) of this section. The director may vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

Â Â Â Â Â  (5) Any society, with the consent of the director of insurance of the state of domicile of the society and under conditions the director may impose, may establish and maintain reserves on its certificates in excess of the reserves required, but the contractual rights of any benefit member shall not be affected. [1987 c.490 Â§26; 2005 c.22 Â§499]

Â Â Â Â Â  748.405 [Formerly 740.810; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.406 Financial statement; filing; fee; valuation. (1) Every society transacting business in this state shall annually file with the Director of the Department of Consumer and Business Services on or before March 1, unless the time has been extended by the director, a true statement of its financial condition, transactions and affairs for the preceding calendar year and shall pay the applicable fee established by the director. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the director.

Â Â Â Â Â  (2) As part of the annual statement required by subsection (1) of this section, on or before March 1, each society shall file with the director a valuation of its certificates in force on December 31 last preceding. The director may extend the time for filing the valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in ORS 748.403. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society. [1987 c.490 Â§27; 1991 c.182 Â§14]

Â Â Â Â Â  748.409 Assets of society; variable contracts. (1) All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights or become entitled to any apportionment on the surrender of any part, except as provided in the benefit contract.

Â Â Â Â Â  (2) A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.

Â Â Â Â Â  (3) Pursuant to resolution of its supreme governing body a society may:

Â Â Â Â Â  (a) Establish and operate one or more separate accounts and issue contracts on a variable basis, subject to all the provisions of law regulating life insurers establishing accounts and issuing contracts;

Â Â Â Â Â  (b) To the extent the society deems it necessary in order to comply with any applicable federal or state laws, adopt special procedures for the conduct of the business and affairs of a separate account;

Â Â Â Â Â  (c) For persons having beneficial interest therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accounts and selection of a committee to manage the business and affairs of the account; and

Â Â Â Â Â  (d) Issue contracts on a variable basis to which ORS 748.211 (2) and (4) shall not apply. [1987 c.490 Â§23]

Â Â Â Â Â  748.410 [Formerly 740.820; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.412 Investment of funds. A society shall invest its funds only in investments that are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated, shall be held to meet the requirements of this section for the investment of funds. [1987 c.490 Â§22]

Â Â Â Â Â  748.414 Funds exempt from certain taxes. Every society organized or licensed under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal and school tax, other than taxes on real estate and office equipment. [1987 c.490 Â§24]

Â Â Â Â Â  748.415 [Formerly 740.840; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.420 [Formerly 740.850; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.425 [Formerly 740.860; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.430 [1967 c.359 Â§642; repealed by 1987 c.490 Â§58]

ENFORCEMENT

Â Â Â Â Â  748.501 Examination. (1) The Director of the Department of Consumer and Business Services, or any person the director may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

Â Â Â Â Â  (2) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the director. [1987 c.490 Â§29]

Â Â Â Â Â  748.503 Investigation of society; notice of deficiencies; action by Attorney General; hearing. (1) The Director of the Department of Consumer and Business Services shall notify the society of any deficiency or deficiencies, and state in writing the reasons for dissatisfaction, when the director, upon investigation, finds that a domestic society:

Â Â Â Â Â  (a) Has exceeded its powers;

Â Â Â Â Â  (b) Has failed to comply with any provisions of this chapter;

Â Â Â Â Â  (c) Is not fulfilling its contracts in good faith;

Â Â Â Â Â  (d) Has a membership of less than 400 after an existence of one year or more;

Â Â Â Â Â  (e) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business; or

Â Â Â Â Â  (f) Has become impaired.

Â Â Â Â Â  (2) The director shall at once issue a written notice to the society requiring that the deficiency or deficiencies be corrected. After notice, the society shall have 30 days in which to comply with the directorÂs request for correction, and if the society fails to comply, the director shall notify the society of findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of has been corrected, or why an action in quo warranto should not be commenced against the society.

Â Â Â Â Â  (3) If on the date named the society does not present good and sufficient reasons why it should not be enjoined or why the action should not be commenced, the director may present the facts relating thereto to the Attorney General who shall, if the Attorney General deems the circumstances warrant, commence an action to enjoin the society from transacting business or an action in quo warranto.

Â Â Â Â Â  (4) The court shall notify the officers of the society of a hearing. If after a full hearing it appears that the society should be enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

Â Â Â Â Â  (a) The director finds that the violation complained of has been corrected;

Â Â Â Â Â  (b) The costs of the action have been paid by the society if the court finds that the society was in default as charged;

Â Â Â Â Â  (c) The court has dissolved its injunction; and

Â Â Â Â Â  (d) The director has reinstated the certificate of authority.

Â Â Â Â Â  (5) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, and the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed at once to close the affairs of the society and to distribute its funds to those entitled to them.

Â Â Â Â Â  (6) No action under this section shall be recognized in any court of this state unless the action is brought by the Attorney General on request of the director. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the director as the receiver.

Â Â Â Â Â  (7) The provisions of this section relating to hearing by the director, action by the Attorney General at the request of the director, hearing by the court, injunction and receivership shall be applicable to a society which voluntarily determines to discontinue business. [1987 c.490 Â§31]

Â Â Â Â Â  748.505 [1967 c.359 Â§643; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.506 Investigation of foreign or alien society; notice of deficiencies; revocation or suspension of authority. (1) The Director of the Department of Consumer and Business Services shall notify the society of any deficiency or deficiencies, and state in writing the reasons for dissatisfaction, when the director, upon investigation, finds that a foreign or alien society transacting or applying to transact business in this state:

Â Â Â Â Â  (a) Has exceeded its powers;

Â Â Â Â Â  (b) Has failed to comply with any of the provisions of this chapter;

Â Â Â Â Â  (c) Is not fulfilling its contracts in good faith; or

Â Â Â Â Â  (d) Is conducting its business fraudulently or in a manner hazardous to its members, creditors or the public.

Â Â Â Â Â  (2) The director shall at once issue a written notice to the society requiring that the deficiency or deficiencies be corrected. After notice, the society shall have 30 days in which to comply with the directorÂs request for correction, and if the society fails to comply, the director shall notify the society of findings of noncompliance and require the society to show cause on a date named why its certificate of authority should not be suspended, revoked or refused. If on the named date the society does not present good and sufficient reason why its certificate of authority should not be suspended, revoked or refused, the director may suspend or refuse the certificate of authority until satisfactory evidence is furnished to the director that the suspension or refusal should be withdrawn or the director may revoke the certificate of authority of the society.

Â Â Â Â Â  (3) Nothing contained in this section shall be taken or construed as preventing any foreign or alien society from continuing in good faith all contracts made in this state during the time the foreign or alien society was legally authorized to transact business as provided in this chapter. [1987 c.490 Â§32; 1991 c.182 Â§15]

Â Â Â Â Â  748.509 Validity of petition for injunction. No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the Attorney General upon request of the Director of the Department of Consumer and Business Services. [1987 c.490 Â§33]

Â Â Â Â Â  748.510 [1967 c.359 Â§644; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.515 [1967 c.359 Â§645; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.520 [1967 c.359 Â§646; 1981 c.609 Â§22; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.525 [1967 c.359 Â§647; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.530 [1967 c.359 Â§648; 1975 c.324 Â§1; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.535 [1967 c.359 Â§649; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.540 [1967 c.359 Â§650; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.545 [Formerly 740.080; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.550 [1967 c.359 Â§652; repealed by 1987 c.490 Â§58]

Â Â Â Â Â  748.555 [1967 c.359 Â§653; 1971 c.231 Â§40; 1973 c.515 Â§4; 1973 c.613 Â§3a; 1975 c.338 Â§3; 1975 c.689 Â§3; 1979 c.708 Â§10; 1981 c.649 Â§21; 1987 c.411 Â§11; 1987 c.739 Â§4; 1987 c.838 Â§15; repealed by 1987 c.490 Â§58]

EXEMPTIONS; RELATION TO OTHER LAW

Â Â Â Â Â  748.601 Exemptions from chapter. (1) Except as provided in subsection (2) of this section, nothing contained in this chapter shall be so construed as to affect or apply to:

Â Â Â Â Â  (a) Grand or subordinate lodges of orders, societies or associations doing business in this state that provide benefits exclusively through local or subordinate lodges;

Â Â Â Â Â  (b) Orders, societies or associations that admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladiesÂ societies or ladiesÂ auxiliaries to such orders, societies or associations;

Â Â Â Â Â  (c) Domestic societies that limit their membership to employees of a particular city or town, designated firm, business house or corporation that provide for a death benefit of not more than $400 or disability benefits of not more than $350 to any person in any one year, or both; or

Â Â Â Â Â  (d) Domestic societies or associations of a purely religious, charitable or benevolent description, that provide for a death benefit of not more than $400 or for disability benefits of not more than $350 to any one person in any one year, or both.

Â Â Â Â Â  (2) No society or association described in subsection (1)(c) or (d) of this section that provides for death or disability benefits for which benefit certificates are issued, and no society or association included in subsection (1)(d) of this section that has more than 1,000 members, shall be exempted from the provisions of this chapter. Any society or association described in this subsection shall comply with all requirements of this chapter.

Â Â Â Â Â  (3) No order, society or association that, by the provisions of this section, is exempt from the requirements of this chapter, except an order, society or association described in subsection (1)(b) of this section, shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

Â Â Â Â Â  (4) Every society that provides for benefits in case of death or disability resulting solely from accident, and that does not obligate itself to pay natural death or sick benefits, shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter except that the provisions relating to medical examination, valuations of benefit certificates and incontestability, shall not apply to the society.

Â Â Â Â Â  (5) The Director of the Department of Consumer and Business Services may require from any society or association, by examination or otherwise, any information enabling the commissioner to determine whether the society or association is exempt from the provisions of this chapter.

Â Â Â Â Â  (6) Societies exempted under the provisions of this section are also exempt from all other provisions of the insurance laws of this state except as provided in ORS 731.042. [1987 c.490 Â§44; 1991 c.182 Â§16; 2003 c.802 Â§176]

Â Â Â Â Â  748.603 Relationship to other insurance laws. (1) Societies are governed by this chapter and are exempt from all other provisions of the insurance laws of this state unless expressly designated therein, or unless specifically made applicable by this chapter.

Â Â Â Â Â  (2) ORS 705.137, 705.139, 731.004 to 731.026, 731.036 to 731.136, 731.146 to 731.156, 731.162, 731.166, 731.170, 731.216 to 731.268, 731.296, 731.324, 731.328, 731.354, 731.356, 731.358, 731.378, 731.380, 731.381, 731.382, 731.385, 731.386, 731.390, 731.394, 731.396, 731.398, 731.402, 731.406, 731.410, 731.422 to 731.434, 731.446 to 731.454, 731.488, 731.504, 731.508, 731.509, 731.510, 731.511, 731.512, 731.592, 731.594, 731.730, 731.731, 731.735, 731.737, 731.750, 731.804, 731.844 to 731.992, 732.245, 732.250, 732.320, 732.325, 733.010 to 733.050, 733.080, 733.140 to 733.210, 733.220, 733.510, 733.652 to 733.658, 733.730 to 733.750, 735.600 to 735.650, 742.001, 742.003, 742.005, 742.007, 742.009, 742.013 to 742.021, 742.028, 742.038, 742.041, 742.046, 742.051, 742.150 to 742.162 and 744.700 to 744.740 and ORS chapters 734 and 743 shall apply to fraternal benefit societies to the extent so applicable and not inconsistent with the express provisions of this chapter.

Â Â Â Â Â  (3) For the purposes of this subsection and subsection (2) of this section, fraternal benefit societies shall be deemed insurers, and benefit certificates issued by fraternal benefit societies shall be deemed policies.

Â Â Â Â Â  (4) Every society authorized to do business in this state shall be subject to the provisions of ORS chapter 746 relating to unfair trade practices. However, nothing in ORS chapter 746 shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society. [1987 c.490 Â§Â§25,35,45; 1987 c.739 Â§4a; 1987 c.838 Â§15a; 1989 c.255 Â§12; 1989 c.474 Â§3; 1989 c.1022 Â§10; 1991 c.182 Â§17; 1991 c.401 Â§32; 1991 c.673 Â§7; 1991 c.812 Â§23; 1993 c.447 Â§117; 1995 c.30 Â§12; 1995 c.638 Â§8; 1999 c.633 Â§6; 2001 c.377 Â§19; 2003 c.802 Â§177]

Â Â Â Â Â  748.605 Insurance against risk of loss under less than fully insured employee health benefit plan. Insurance issued or delivered by a fraternal benefit society against the risk of economic loss assumed under a less than fully insured employee health benefit plan is subject to ORS 742.065. Such insurance is subject to ORS 748.603 but is otherwise not subject to the provisions of ORS chapter 748. [1993 c.649 Â§4]

PENALTIES

Â Â Â Â Â  748.990 Penalties. (1) Any person who willfully makes a false or fraudulent statement in or relating to an application for membership, or for the purpose of obtaining money from or a benefit in any society, shall upon conviction be fined not less than $100 nor more than $500, imprisoned in the county jail for not less than 30 days nor more than one year, or both.

Â Â Â Â Â  (2) Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties prescribed by law.

Â Â Â Â Â  (3) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state commits a Class C violation.

Â Â Â Â Â  (4) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this chapter for which a penalty is not otherwise prescribed, commits a Class C violation. [1987 c.490 Â§43; 1999 c.1051 Â§222]

_______________



Chapter 749

Chapter 749 (Former Provisions)

Interinsurance Exchanges and Lloyds Organizations

INTERINSURANCE EXCHANGES AND LLOYDS ORGANIZATIONS

INSURANCE

749.010 [Amended by 1967 c.359 §99; renumbered 731.458]

749.020 [Amended by 1965 c.285 §94h; repealed by 1967 c.359 §704]

749.030 [Repealed by 1967 c.359 §704]

749.040 [Amended by 1967 c.359 §76; renumbered 731.366]

749.050 [Amended by 1967 c.359 §77; renumbered 731.370]

749.060 [Repealed by 1967 c.359 §704]

749.070 [Amended by 1963 c.397 §6; repealed by 1967 c.359 §704]

749.080 [Repealed by 1967 c.359 §704]

749.090 [Repealed by 1967 c.359 §704]

749.100 [Amended by 1955 c.728 §2; 1965 c.610 §15; repealed by 1967 c.359 §704]

749.110 [Repealed by 1967 c.359 §704]

749.120 [Repealed by 1967 c.359 §704]

749.130 [Repealed by 1967 c.359 §704]

749.140 [Amended by 1967 c.359 §102; renumbered 731.470]

749.150 [Repealed by 1967 c.359 §704]

749.310 [Repealed by 1967 c.359 §704]

749.320 [Repealed by 1967 c.359 §704]

749.330 [Repealed by 1967 c.359 §704]

749.340 [Amended by 1965 c.610 §16; repealed by 1967 c.359 §704]

749.350 [Repealed by 1967 c.359 §704]

749.360 [Repealed by 1967 c.359 §704]

749.370 [Repealed by 1967 c.359 §704]

749.380 [Repealed by 1967 c.359 §704]

749.390 [Repealed by 1967 c.359 §704]

749.400 [Repealed by 1967 c.359 §704]

749.410 [Repealed by 1967 c.359 §704]

749.420 [Repealed by 1967 c.359 §704]

749.990 [Repealed by 1967 c.359 §704]

_______________



Chapter 750

Chapter 750 Â Health Care Service Contractors; Multiple Employer Welfare Arrangements; Legal Expense Organizations

2005 EDITION

HEALTH CARE CONTRACTOR; LEGAL EXPENSE ORGANIZATION

INSURANCE

HEALTH CARE SERVICE CONTRACTORS

750.003Â Â Â Â  Purpose

750.005Â Â Â Â  Definitions

750.015Â Â Â Â  Management to include representatives of public

750.025Â Â Â Â  Restricting distribution of income; representation as health maintenance organization

750.035Â Â Â Â  Regulation of hospital care associations under prior law; exceptions

750.045Â Â Â Â  Required capitalization; bond, security or letter of credit; exemptions

NoteÂ Â Â Â Â Â Â Â Â  Investments by health care service contractors--2005 c.255 Â§Â§2,3

750.055Â Â Â Â  Other provisions applicable to health care service contractors; rules

750.059Â Â Â Â  Application of reimbursement requirement to group practice maintenance organizations for services by state hospital or state-approved program

750.065Â Â Â Â  Payment or reimbursement for services within scope of practice of optometrists

INSOLVENCY OF HEALTH CARE SERVICE CONTRACTOR

750.085Â Â Â Â  Offer of replacement coverage upon order of liquidation; procedure

750.095Â Â Â Â  Requirements of contract between provider and subscriber; content

MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

750.301Â Â Â Â  Definitions for ORS 750.301 to 750.341

750.303Â Â Â Â  Conditions for use of multiple employer welfare arrangement; permitted coverage

750.305Â Â Â Â  Application for certificate

750.307Â Â Â Â  Requirements for association or group

750.309Â Â Â Â  Requirements for trust

750.311Â Â Â Â  Multiple employer welfare arrangements established in another state

750.313Â Â Â Â  Issuance or refusal of certificate of multiple employer welfare arrangement

750.315Â Â Â Â  Maintenance of reserves; actuarial opinion; rules

750.317Â Â Â Â  Board of trustees

750.318Â Â Â Â  Officers and persons appointed to act on behalf of board; bond

750.319Â Â Â Â  Salaries; other compensation

750.321Â Â Â Â  Assessment; maintenance of capital and surplus

750.323Â Â Â Â  Notice of coverage under plan

750.325Â Â Â Â  Filings by trust

750.327Â Â Â Â  Examinations

750.329Â Â Â Â  Taxation

750.331Â Â Â Â  Prohibited activities for trustee or officer

750.333Â Â Â Â  Applicable provisions of Insurance Code

750.335Â Â Â Â  Delinquency proceedings

750.337Â Â Â Â  Exclusion from membership in guaranty funds, joint underwriting associations and other pools

750.339Â Â Â Â  Liability of excess loss insurer

750.341Â Â Â Â  Requirement for multiple employer welfare arrangement to become traditional insurer

LEGAL EXPENSE ORGANIZATIONS

750.505Â Â Â Â  Definitions for ORS 750.505 to 750.715

750.515Â Â Â Â  Certificate of registration required

750.525Â Â Â Â  Inapplicability of ORS 750.505 to 750.715 to certain legal services

750.535Â Â Â Â  Registration requirements

750.545Â Â Â Â  Application; fee

750.555Â Â Â Â  Issuance of certificate of registration

750.565Â Â Â Â  Duration of certificate; renewal; fee

750.575Â Â Â Â  Grounds for suspension or revocation of certificate or refusal to issue or renew certificate

750.585Â Â Â Â  Written provider agreement with providing attorney

750.595Â Â Â Â  Membership agreement

750.605Â Â Â Â  Unfair, discriminatory or misleading provisions in agreements prohibited; record of transactions

750.615Â Â Â Â  Deposit to reimburse members for unearned premiums required

750.625Â Â Â Â  Paying providing attorney contingent on claims experience prohibited

750.635Â Â Â Â  Registered agent and registered office in state required

750.645Â Â Â Â  Annual report; content; names of sales and marketing representatives to be submitted

750.655Â Â Â Â  Filing schedule of legal service rates required

750.675Â Â Â Â  Filing of provider and membership agreement with director

750.685Â Â Â Â  Indemnification insurance or bond required

750.695Â Â Â Â  ORS 750.505 to 750.715 not to affect regulation of practice of law; plan not subject to Insurance Code

750.705Â Â Â Â  Application of Insurance Code

750.715Â Â Â Â  Rules

HEALTH CARE SERVICE CONTRACTORS

Â Â Â Â Â  750.003 Purpose. The purpose of this section and ORS 750.005, 750.025 and 750.045 is to encourage and guarantee the development of health care service contractors by licensing and regulating their operation to insure that they provide high quality health care services through state licensed organizations meeting reasonable standards as to administration, services and financial soundness. [1985 c.747 Â§64]

Â Â Â Â Â  750.005 Definitions. As used in ORS 750.005 to 750.095:

Â Â Â Â Â  (1) ÂClaimsÂ means any amount incurred by the insurer covering contracted benefits.

Â Â Â Â Â  (2) ÂComplementary health servicesÂ means the following health care services:

Â Â Â Â Â  (a) Chiropractic as defined in ORS 684.010;

Â Â Â Â Â  (b) Naturopathic medicine as defined in ORS 685.010;

Â Â Â Â Â  (c) Massage therapy as defined in ORS 687.011; or

Â Â Â Â Â  (d) Acupuncture as defined in ORS 677.757.

Â Â Â Â Â  (3) ÂDoctorÂ means any person lawfully licensed or authorized by statute to render any health care services.

Â Â Â Â Â  (4) ÂHealth care service contractorÂ means:

Â Â Â Â Â  (a) Any corporation that is sponsored by or otherwise intimately connected with a group of doctors licensed by this state, or by a group of hospitals licensed by this state, or both, under contracts with groups of doctors or hospitals that include conditions holding the subscriber harmless in the event of nonpayment by the health care service contract as provided in ORS 750.095, and that accepts prepayment for health care services; or

Â Â Â Â Â  (b) Any person referred to in ORS 750.035.

Â Â Â Â Â  (5) ÂHealth care servicesÂ means the furnishing of medicine, medical or surgical treatment, nursing, hospital service, dental service, optometrical service, complementary health services or any or all of the enumerated services or any other necessary services of like character, whether or not contingent upon sickness or personal injury, as well as the furnishing to any person of any and all other services and goods for the purpose of preventing, alleviating, curing or healing human illness, physical disability or injury.

Â Â Â Â Â  (6) ÂHealth maintenance organizationÂ means any health care service contractor operated on a for-profit or not for-profit basis which:

Â Â Â Â Â  (a) Qualifies under Title XIII of the Public Health Service Act; or

Â Â Â Â Â  (b)(A) Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services:

Â Â Â Â Â  (i) Usual physician services;

Â Â Â Â Â  (ii) Hospitalization;

Â Â Â Â Â  (iii) Laboratory;

Â Â Â Â Â  (iv) X-ray;

Â Â Â Â Â  (v) Emergency and preventive services; and

Â Â Â Â Â  (vi) Out-of-area coverage;

Â Â Â Â Â  (B) Is compensated, except for copayments, for the provision of basic health care services listed in subparagraph (A) of this paragraph to enrolled participants on a predetermined periodic rate basis;

Â Â Â Â Â  (C) Provides physiciansÂ services primarily directly through physicians who are either employees or partners of such organization, or through arrangements with individual physicians or one or more groups of physicians organized on a group practice or individual practice basis; and

Â Â Â Â Â  (D) Employs the terms Âhealth maintenance organizationÂ or ÂHMOÂ in its name, contracts, literature or advertising media on or before July 13, 1985. [Formerly 742.010; 1973 c.515 Â§5; 1979 c.799 Â§1; 1985 c.747 Â§65; 1989 c.783 Â§4; 1991 c.958 Â§3; 2003 c.33 Â§1]

Â Â Â Â Â  750.010 [Amended by 1957 c.301 Â§1; 1961 c.116 Â§1; 1967 c.359 Â§548; renumbered 744.305]

Â Â Â Â Â  750.015 Management to include representatives of public. (1) Except as provided in subsection (2) of this section, not less than one-third of the group of persons vested with the management of the affairs of a health care service contractor, as defined in ORS 750.005 (4)(a), shall be representatives of the public who are not practicing doctors or employees or trustees of a participant hospital.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1) of this section, the group of persons vested with the management of the affairs of a nonprofit private organization described in this subsection shall have at least two representatives of the public who are not practicing doctors, as defined in ORS 750.005, or employees or trustees of a participant hospital.

Â Â Â Â Â  (b) This subsection applies to a nonprofit private organization that is a health maintenance organization, as defined in ORS 442.015, that is controlled by a single nonprofit hospital or by a group of nonprofit hospitals under common ownership and that operates in a county with a population of 200,000 or more. [Formerly 742.015; 1983 c.804 Â§1; 2003 c.33 Â§6]

Â Â Â Â Â  750.020 [Amended by 1961 c.116 Â§2; 1967 c.359 Â§549; renumbered 744.315]

Â Â Â Â Â  750.025 Restricting distribution of income; representation as health maintenance organization. (1) A health care service contractor which is a not-for-profit corporation, shall not distribute, upon liquidation or otherwise, any part of its income to its members, directors, trustees or officers except for the reasonable value of services rendered such contractor.

Â Â Â Â Â  (2) An organization that does not meet the definition of health maintenance organization in ORS 750.005 shall not hold itself out to the public to be a health maintenance organization. [Formerly 742.025; 1985 c.747 Â§66]

Â Â Â Â Â  750.030 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.035 Regulation of hospital care associations under prior law; exceptions. (1) Notwithstanding any other provision of law, except as provided in subsection (2) of this section, any persons doing a hospital association business, as defined in ORS 742.010 (1959 Replacement Part) in compliance with ORS chapter 742 (1959 Replacement Part) on August 12, 1965, may continue such business in compliance with ORS chapter 742 (1959 Replacement Part).

Â Â Â Â Â  (2) Every person doing a hospital association business, as defined in ORS 742.010 (1959 Replacement Part), on August 12, 1965, shall comply with the provisions of ORS 750.045, 750.055, 750.085 and 750.095. [Formerly 742.035; 1989 c.783 Â§5]

Â Â Â Â Â  750.040 [Amended by 1967 c.359 Â§552; renumbered 744.345]

Â Â Â Â Â  750.045 Required capitalization; bond, security or letter of credit; exemptions. (1) A health care service contractor that is a for-profit or not-for-profit corporation shall possess and thereafter maintain capital or surplus, or any combination thereof, of not less than $2.5 million.

Â Â Â Â Â  (2) A health care service contractor that is a for-profit or not-for-profit corporation shall file a surety bond or such other bond or securities in the sum of $250,000 as are authorized by the Insurance Code as a guarantee of the due execution of the policies to be entered into by such contractor in accordance with ORS 750.005 to 750.095. In lieu of such bond or securities, a health care service contractor may file an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the sum of $250,000. This subsection does not apply to a health care service contractor that has at least 75 percent of its assets invested in health care service facilities pursuant to ORS 733.700.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to a health care service contractor furnishing only complementary health services, dental service or optometrical service operated on a for-profit or not-for-profit basis if:

Â Â Â Â Â  (a) The services referred to in this subsection maintain capital or surplus, or any combination thereof, of not less than $1 million.

Â Â Â Â Â  (b) The services referred to in this subsection file a surety bond or other such bond or securities in the sum of $50,000 as are authorized by the Insurance Code as a guarantee of the due execution of the policies to be entered into by such contractor in accordance with ORS 750.005 to 750.095.

Â Â Â Â Â  (4) A health care service contractor that is a for-profit or not-for-profit corporation applying for its original certificate of authority in this state shall possess, when first so authorized, additional capital or surplus, or any combination thereof, of not less than $500,000.

Â Â Â Â Â  (5) For the protection of the public, the Director of the Department of Consumer and Business Services may require a health care service contractor to possess and maintain capital or surplus, or any combination thereof, in excess of the amount otherwise required under this section owing to the type, volume and nature of insurance business transacted by the health care service contractor, if the director determines that the greater amount is necessary for maintaining the health care service contractorÂs solvency according to standards established by rule. In developing such standards, the director shall consider model standards adopted by the National Association of Insurance Commissioners or its successor organization. For the purpose of determining the reasonableness and adequacy of a health care service contractorÂs capital and surplus, the director must consider at least the following factors, as applicable:

Â Â Â Â Â  (a) The size of the health care service contractor, as measured by its assets, capital and surplus, reserves, premium writings, insurance in force and other appropriate criteria.

Â Â Â Â Â  (b) The number of lives insured.

Â Â Â Â Â  (c) The extent of the geographical dispersion of the lives insured by the health care service contractor.

Â Â Â Â Â  (d) The nature and extent of the reinsurance program of the health care service contractor.

Â Â Â Â Â  (e) The quality, diversification and liquidity of the investment portfolio of the health care service contractor.

Â Â Â Â Â  (f) The recent past and projected future trend in the size of the investment portfolio of the health care service contractor.

Â Â Â Â Â  (g) The combined capital and surplus maintained by comparable health care service contractors.

Â Â Â Â Â  (h) The adequacy of the reserves of the health care service contractor.

Â Â Â Â Â  (i) The quality and liquidity of investments in affiliates. The director may treat any such investment as a disallowed asset for purposes of determining the adequacy of combined capital and surplus whenever in the judgment of the director the investment so warrants.

Â Â Â Â Â  (j) The quality of the earnings of the health care service contractor and the extent to which the reported earnings include extraordinary items. [Formerly 742.050; 1975 c.273 Â§1; 1977 c.402 Â§1; 1985 c.747 Â§67; 1991 c.331 Â§132; 1991 c.958 Â§4; 1997 c.631 Â§552; 2001 c.318 Â§6; 2003 c.33 Â§2]

Â Â Â Â Â  Note: Section 5, chapter 318, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 5. (1) To qualify for authority to transact insurance in this state on and after January 1, 2002, an insurer that is not authorized to transact insurance in this state on the day before January 1, 2002, must possess and thereafter maintain the applicable capital and surplus required by ORS 731.554, 731.562 and 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001.

Â Â Â Â Â  (2) To qualify for authority to transact health care services in this state on and after January 1, 2002, a health care service contractor that is not authorized to transact health care services in this state on the day before January 1, 2002, must possess and thereafter maintain the applicable capital and surplus required by ORS 750.045, as amended by section 6, chapter 318, Oregon Laws 2001.

Â Â Â Â Â  (3) An insurer that is authorized to transact insurance in this state on the day before January 1, 2002, and that possesses on that date the applicable capital and surplus required under ORS 731.554, 731.562 and 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001, must thereafter maintain that capital and surplus.

Â Â Â Â Â  (4) A health care service contractor that is authorized to transact health care services in this state on the day before January 1, 2002, and that possesses on that date the applicable capital and surplus required under ORS 750.045, as amended by section 6, chapter 318, Oregon Laws 2001, must thereafter maintain that capital and surplus.

Â Â Â Â Â  (5) Notwithstanding the effective date of chapter 318, Oregon Laws 2001, an insurer that is authorized to transact insurance in this state on the day before January 1, 2002, and that does not possess on January 1, 2002, the applicable capital and surplus required under ORS 731.554 (1) and (2), 731.562 and 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001, must possess and maintain at least the amounts of capital and surplus as follows:

Â Â Â Â Â  (a) For insurers other than insurers transacting workersÂ compensation insurance:

Â Â Â Â Â  (A) $1,300,000, not later than December 31, 2002.

Â Â Â Â Â  (B) $1,600,000, not later than December 31, 2003.

Â Â Â Â Â  (C) $1,900,000, not later than December 31, 2004.

Â Â Â Â Â  (D) $2,200,000, not later than December 31, 2005.

Â Â Â Â Â  (E) $2,500,000, not later than December 31, 2006.

Â Â Â Â Â  (b) For insurers transacting workersÂ compensation insurance:

Â Â Â Â Â  (A) $3,400,000, not later than December 31, 2002.

Â Â Â Â Â  (B) $3,800,000, not later than December 31, 2003.

Â Â Â Â Â  (C) $4,200,000, not later than December 31, 2004.

Â Â Â Â Â  (D) $4,600,000, not later than December 31, 2005.

Â Â Â Â Â  (E) $5,000,000, not later than December 31, 2006.

Â Â Â Â Â  (6) Notwithstanding the effective date of chapter 318, Oregon Laws 2001, a health care service contractor that is authorized to transact health care services in this state on the day before January 1, 2002, and that does not possess on January 1, 2002, the applicable capital and surplus required under ORS 750.045, as amended by section 6, chapter 318, Oregon Laws 2001, must possess and maintain at least the amounts of capital and surplus as follows:

Â Â Â Â Â  (a) As of each date specified in this paragraph, a health care service contractor other than one to which ORS 750.045 (3) applies shall possess and maintain capital or surplus, or any combination thereof, of not less than the minimum amount specified in connection with the date or an amount equal to 50 percent of the average claims as defined in ORS 750.005 for the preceding 12-month period, whichever is greater. The required amount of capital and surplus for each date, however, shall not be more than the maximum amount specified in connection with that date. The dates and minimum and maximum required amounts of capital and surplus are as follows:

Â Â Â Â Â  (A) As of December 31, 2002, not less than $650,000 and not more than $1,300,000.

Â Â Â Â Â  (B) As of December 31, 2003, not less than $800,000 and not more than $1,600,000.

Â Â Â Â Â  (C) As of December 31, 2004, not less than $950,000 and not more than $1,900,000.

Â Â Â Â Â  (D) As of December 31, 2005, not less than $1,100,000 and not more than $2,200,000.

Â Â Â Â Â  (E) As of December 31, 2006, not less than $2,500,000.

Â Â Â Â Â  (b) As of each date specified in this paragraph, a health care service contractor to which ORS 750.045 (3) applies shall possess and maintain capital or surplus, or any combination thereof, of not less than the minimum amount specified in connection with the date or an amount equal to 50 percent of the average claims as defined in ORS 750.005 for the preceding 12-month period, whichever is greater. The required amount of capital and surplus for each date, however, shall not be more than the maximum amount specified in connection with that date. The dates and minimum and maximum required amounts of capital and surplus are as follows:

Â Â Â Â Â  (A) As of December 31, 2002, not less than $300,000 and not more than $600,000.

Â Â Â Â Â  (B) As of December 31, 2003, not less than $350,000 and not more than $700,000.

Â Â Â Â Â  (C) As of December 31, 2004, not less than $400,000 and not more than $800,000.

Â Â Â Â Â  (D) As of December 31, 2005, not less than $450,000 and not more than $900,000.

Â Â Â Â Â  (E) As of December 31, 2006, not less than $1 million.

Â Â Â Â Â  (7) An insurer authorized to transact insurance in this state on the day before January 1, 2002, shall not be granted authority to transact any other or additional class of insurance until the insurer complies with the applicable provisions of ORS 731.554, 731.562 or 731.566, as amended by sections 1 to 3, chapter 318, Oregon Laws 2001.

Â Â Â Â Â  (8) An insurer or health care service contractor authorized to transact insurance or health care services in this state on the day before January 1, 2002, that reapplies for a certificate of authority after having a certificate of authority revoked for any cause shall not be granted authority to transact any insurance or health care services until the insurer or health care service contractor complies with the applicable provisions of ORS 731.554, 731.562, 731.566 or 750.045, as amended by sections 1 to 3 and 6, chapter 318, Oregon Laws 2001.

Â Â Â Â Â  (9) If an insurer to which subsection (5) of this section applies or a health care service contractor to which subsection (6) of this section applies does not possess and maintain the minimum amount of capital and surplus required by ORS 731.554 (1) and (2), 731.562, 731.566 and 750.045, as amended by sections 1 to 3 and 6, chapter 318, Oregon Laws 2001, on or before December 31, 2006, the insurer or health care service contractor may apply to the Director of the Department of Consumer and Business Services for an extension of time within which to attain the amount. The application must state the reasons for the failure to attain the required minimum amount, the date by which the amount is expected to be attained and the means and likelihood of attaining the amount by that date. The director may grant the extension if the director determines that the extension is reasonable and appropriate in the circumstances, taking into account factors that include but are not limited to the following:

Â Â Â Â Â  (a) Whether the insurer or health care service contractor has made reasonable progress toward attaining the required minimum amount during the time periods specified in this section; and

Â Â Â Â Â  (b) Whether the insurer or health care service contractor is likely to attain the required minimum amount by the date proposed by the insurer or health care service contractor. [2001 c.318 Â§5; 2003 c.33 Â§3]

Â Â Â Â Â  750.047 [1993 c.447 Â§115a; repealed by 2005 c.255 Â§7]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 255, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. Investments by health care service contractors. Notwithstanding ORS 733.630, a health care service contractor may make investments subject to ORS 750.047 (repealed by this 2005 Act) as long as the investments are based on the combined capital and surplus of the health care service contractor as of December 31, 2004. The combined capital and surplus of the health care service contractor on the day the investment is made must be reasonable in relation to the outstanding liabilities of the health care service contractor and adequate to its financial needs. An investment made under this section is a permitted investment for the purpose of ORS 733.630. [2005 c.255 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act is repealed on January 2, 2009. [2005 c.255 Â§3]

Â Â Â Â Â  750.050 [Amended by 1961 c.116 Â§3; 1967 c.359 Â§553; renumbered 744.355]

Â Â Â Â Â  750.055 Other provisions applicable to health care service contractors; rules. (1) The following provisions of the Insurance Code apply to health care service contractors to the extent not inconsistent with the express provisions of ORS 750.005 to 750.095:

Â Â Â Â Â  (a) ORS 705.137, 705.139, 731.004 to 731.150, 731.162, 731.216 to 731.362, 731.382, 731.385, 731.386, 731.390, 731.398 to 731.430, 731.428, 731.450, 731.454, 731.488, 731.504, 731.508, 731.509, 731.510, 731.511, 731.512, 731.574 to 731.620, 731.592, 731.594, 731.640 to 731.652, 731.730, 731.731, 731.735, 731.737, 731.750, 731.752, 731.804 and 731.844 to 731.992.

Â Â Â Â Â  (b) ORS 732.215, 732.220, 732.230, 732.245, 732.250, 732.320, 732.325 and 732.517 to 732.592, not including ORS 732.582.

Â Â Â Â Â  (c) ORS 733.010 to 733.050, 733.080, 733.140 to 733.170, 733.210, 733.510 to 733.680 and 733.695 to 733.780.

Â Â Â Â Â  (d) ORS chapter 734.

Â Â Â Â Â  (e) ORS 742.001 to 742.009, 742.013, 742.061, 742.065, 742.150 to 742.162, 742.400, 742.520 to 742.540, 743.010, 743.013, 743.018 to 743.030, 743.050, 743.100 to 743.109, 743.402, 743.412, 743.472, 743.492, 743.495, 743.498, 743.522, 743.523, 743.524, 743.526, 743.527, 743.528, 743.529, 743.549 to 743.552, 743.556, 743.560, 743.600 to 743.610, 743.650 to 743.656, 743.691, 743.693, 743.694, 743.697, 743.699, 743.701, 743.706 to 743.712, 743.721, 743.722, 743.726, 743.727, 743.728, 743.729, 743.793, 743.804, 743.807, 743.808, 743.814 to 743.839, 743.842, 743.845, 743.847, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863, 743.864, 743.866 and 743.868.

Â Â Â Â Â  (f) The provisions of ORS chapter 744 relating to the regulation of insurance producers.

Â Â Â Â Â  (g) ORS 746.005 to 746.140, 746.160, 746.220 to 746.370, 746.600, 746.605, 746.607, 746.608, 746.610, 746.615, 746.625, 746.635, 746.650, 746.655, 746.660, 746.668, 746.670, 746.675, 746.680 and 746.690.

Â Â Â Â Â  (h) ORS 743.714, except in the case of group practice health maintenance organizations that are federally qualified pursuant to Title XIII of the Public Health Service Act unless the patient is referred by a physician associated with a group practice health maintenance organization.

Â Â Â Â Â  (i) ORS 735.600 to 735.650.

Â Â Â Â Â  (j) ORS 743.680 to 743.689.

Â Â Â Â Â  (k) ORS 744.700 to 744.740.

Â Â Â Â Â  (L) ORS 743.730 to 743.773.

Â Â Â Â Â  (m) ORS 731.485, except in the case of a group practice health maintenance organization that is federally qualified pursuant to Title XIII of the Public Health Service Act and that wholly owns and operates an in-house drug outlet.

Â Â Â Â Â  (2) For the purposes of this section, health care service contractors shall be deemed insurers.

Â Â Â Â Â  (3) Any for-profit health care service contractor organized under the laws of any other state that is not governed by the insurance laws of the other state is subject to all requirements of ORS chapter 732.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may, after notice and hearing, adopt reasonable rules not inconsistent with this section and ORS 750.003, 750.005, 750.025 and 750.045 that are deemed necessary for the proper administration of these provisions. [1967 c.359 Â§659; 1969 c.336 Â§18; 1971 c.231 Â§41; 1973 c.143 Â§5; 1973 c.515 Â§6; 1973 c.613 Â§4a; 1975 c.135 Â§3; 1975 c.338 Â§4a; 1975 c.689 Â§4; 1975 c.784 Â§13c; 1977 c.402 Â§6; 1979 c.268 Â§7; 1979 c.708 Â§11; 1979 c.785 Â§22a; 1979 c.797 Â§3a; 1981 c.254 Â§3; 1981 c.319 Â§3; 1981 c.422 Â§6; 1981 c.649 Â§22; 1981 c.752 Â§14; 1983 c.601 Â§9; 1985 c.747 Â§68; 1985 c.827 Â§3; 1987 c.411 Â§3; 1987 c.720 Â§3; 1987 c.739 Â§5; 1987 c.774 Â§62; 1987 c.838 Â§16; 1989 c.255 Â§13; 1989 c.425 Â§15; 1989 c.474 Â§4; 1989 c.701 Â§76; 1989 c.784 Â§14; 1989 c.832 Â§3; 1989 c.1022 Â§11; 1991 c.182 Â§18; 1991 c.401 Â§33; 1991 c.673 Â§8; 1991 c.812 Â§24; 1991 c.875 Â§3; 1991 c.916 Â§19; 1993 c.391 Â§3; 1993 c.447 Â§118; 1993 c.649 Â§14; 1995 c.30 Â§13; 1995 c.506 Â§3; 1995 c.623 Â§3; 1995 c.638 Â§9; 1995 c.669 Â§3; 1995 c.672 Â§8; 1997 c.343 Â§22; 1997 c.496 Â§4; 1997 c.573 Â§4; 1997 c.759 Â§5; 1999 c.428 Â§Â§4,5; 1999 c.633 Â§Â§7,8; 1999 c.749 Â§Â§3,4; 1999 c.987 Â§Â§22,23; 2001 c.191 Â§60; 2001 c.266 Â§16; 2001 c.377 Â§20; 2001 c.742 Â§4; 2001 c.747 Â§6; 2003 c.87 Â§19; 2003 c.91 Â§5; 2003 c.363 Â§14; 2003 c.364 Â§169; 2003 c.748 Â§3; 2003 c.802 Â§172; 2005 c.22 Â§500; 2005 c.255 Â§4]

Â Â Â Â Â  Note: The amendments to 750.055 by section 3, chapter 263, Oregon Laws 2003, section 501, chapter 22, Oregon Laws 2005, and section 5, chapter 255, Oregon Laws 2005, become operative July 3, 2009. See section 5, chapter 263, Oregon Laws 2003. The amendments to 750.055 by section 7, chapter 137, Oregon Laws 2003, section 502, chapter 22, Oregon Laws 2005, section 6, chapter 255, Oregon Laws 2005, and section 5, chapter 418, Oregon Laws 2005, become operative October 4, 2009. See section 9, chapter 137, Oregon Laws 2003. The text that is operative July 3, 2009, is identical to the text that is operative October 4, 2009. 750.055, as amended by section 7, chapter 137, Oregon Laws 2003, section 3, chapter 263, Oregon Laws 2003, sections 501 and 502, chapter 22, Oregon Laws 2005, sections 5 and 6, chapter 255, Oregon Laws 2005, and section 5, chapter 418, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  750.055. (1) The following provisions of the Insurance Code apply to health care service contractors to the extent not inconsistent with the express provisions of ORS 750.005 to 750.095:

Â Â Â Â Â  (a) ORS 705.137, 705.139, 731.004 to 731.150, 731.162, 731.216 to 731.362, 731.382, 731.385, 731.386, 731.390, 731.398 to 731.430, 731.428, 731.450, 731.454, 731.488, 731.504, 731.508, 731.509, 731.510, 731.511, 731.512, 731.574 to 731.620, 731.592, 731.594, 731.640 to 731.652, 731.730, 731.731, 731.735, 731.737, 731.750, 731.752, 731.804 and 731.844 to 731.992.

Â Â Â Â Â  (b) ORS 732.215, 732.220, 732.230, 732.245, 732.250, 732.320, 732.325 and 732.517 to 732.592, not including ORS 732.582.

Â Â Â Â Â  (c) ORS 733.010 to 733.050, 733.080, 733.140 to 733.170, 733.210, 733.510 to 733.680 and 733.695 to 733.780.

Â Â Â Â Â  (d) ORS chapter 734.

Â Â Â Â Â  (e) ORS 742.001 to 742.009, 742.013, 742.061, 742.065, 742.150 to 742.162, 742.400, 742.520 to 742.540, 743.010, 743.013, 743.018 to 743.030, 743.050, 743.100 to 743.109, 743.402, 743.412, 743.472, 743.492, 743.495, 743.498, 743.522, 743.523, 743.524, 743.526, 743.527, 743.528, 743.529, 743.549 to 743.552, 743.556, 743.560, 743.600 to 743.610, 743.650 to 743.656, 743.691, 743.693, 743.694, 743.697, 743.699, 743.701, 743.706 to 743.712, 743.721, 743.722, 743.727, 743.728, 743.729, 743.793, 743.804, 743.807, 743.808, 743.814 to 743.839, 743.842, 743.845, 743.847, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863, 743.864, 743.866 and 743.868.

Â Â Â Â Â  (f) The provisions of ORS chapter 744 relating to the regulation of insurance producers.

Â Â Â Â Â  (g) ORS 746.005 to 746.140, 746.160, 746.220 to 746.370, 746.600, 746.605, 746.607, 746.608, 746.610, 746.615, 746.625, 746.635, 746.650, 746.655, 746.660, 746.668, 746.670, 746.675, 746.680 and 746.690.

Â Â Â Â Â  (h) ORS 743.714, except in the case of group practice health maintenance organizations that are federally qualified pursuant to Title XIII of the Public Health Service Act unless the patient is referred by a physician associated with a group practice health maintenance organization.

Â Â Â Â Â  (i) ORS 735.600 to 735.650.

Â Â Â Â Â  (j) ORS 743.680 to 743.689.

Â Â Â Â Â  (k) ORS 744.700 to 744.740.

Â Â Â Â Â  (L) ORS 743.730 to 743.773.

Â Â Â Â Â  (m) ORS 731.485, except in the case of a group practice health maintenance organization that is federally qualified pursuant to Title XIII of the Public Health Service Act and that wholly owns and operates an in-house drug outlet.

Â Â Â Â Â  (2) For the purposes of this section, health care service contractors shall be deemed insurers.

Â Â Â Â Â  (3) Any for-profit health care service contractor organized under the laws of any other state that is not governed by the insurance laws of the other state is subject to all requirements of ORS chapter 732.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may, after notice and hearing, adopt reasonable rules not inconsistent with this section and ORS 750.003, 750.005, 750.025 and 750.045 that are deemed necessary for the proper administration of these provisions.

Â Â Â Â Â  750.059 Application of reimbursement requirement to group practice maintenance organizations for services by state hospital or state-approved program. ORS 743.701 does not apply to group practice maintenance organizations that are federally qualified pursuant to Title XIII of the Public Health Service Act (42 U.S.C. 300e et seq.). [1981 c.422 Â§2; 1981 c.891 Â§3]

Â Â Â Â Â  750.060 [Amended by 1967 c.359 Â§555; renumbered 744.375]

Â Â Â Â Â  750.065 Payment or reimbursement for services within scope of practice of optometrists. Notwithstanding any provision of contract or agreement entered into by a corporation, association, society, firm, partnership or individual doing business as a hospital association or as a health care service contractor, whenever the contract or agreement provides for payment or reimbursement for a service that is within the lawful scope of practice of a licensed optometrist, the hospital association or health care service contractor shall provide payment or reimbursement for the service, whether the service is performed by a physician or a licensed optometrist. Unless the contract or agreement provides otherwise, there shall be no reimbursement for ophthalmic materials, lenses, spectacles, eyeglasses or appurtenances thereto. [1971 c.97 Â§2; 2005 c.442 Â§3]

Â Â Â Â Â  750.070 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.075 [1979 c.799 Â§3; repealed by 1991 c.958 Â§6]

Â Â Â Â Â  750.080 [Amended by 1967 c.359 Â§557; renumbered 744.396]

INSOLVENCY OF HEALTH CARE SERVICE CONTRACTOR

Â Â Â Â Â  750.085 Offer of replacement coverage upon order of liquidation; procedure. (1) When a final order of liquidation with a finding of insolvency has been entered with respect to a health care service contractor by a court of competent jurisdiction in the domicile of the health care service contractor, subscribers of the health care service contractor shall be offered replacement coverage as provided in this section.

Â Â Â Â Â  (2) All insurers and health care service contractors that participated with the insolvent health care service contractor in the open enrollment process at the last regular open enrollment period for a group shall offer members of the group that are subscribers of the insolvent health care service contractor an open enrollment period of 30 days, commencing on the date on which the final order of liquidation with a finding of insolvency was entered. Each of the insurers and health care service contractors shall offer the subscribers of the insolvent health care service contractor the same coverages and rates that the insurer or health care service contractor had offered to members of the group at its last regular open enrollment period.

Â Â Â Â Â  (3) If no other insurer or health care service contractor offered health insurance coverage to a group or groups whose members are enrolled with the insolvent health care service contractor, or if the other insurers and health care service contractors lack sufficient health care delivery resources to assure that health care services will be available and accessible to all of the group subscribers of the insolvent health care service contractor, the Director of the Department of Consumer and Business Services shall equitably allocate the contract or contracts for the group or groups among all health care service contractors that operate within a portion of the service area of the insolvent health care service contractor. The director shall take into consideration the health care delivery resources of each health care service contractor. Each health care service contractor to which a group or groups are so allocated shall offer to each such group the existing coverage of the health care service contractor, at rates determined by the health care service contractor in accordance with its existing rating methodology. Each health care service contractor to whom a group or groups are allocated may reevaluate the group or groups at the end of the contractual period or at the end of six months after the allocation, whichever occurs first, in order to determine the appropriate premium for each such group.

Â Â Â Â Â  (4) The director shall equitably allocate the nongroup subscribers of the insolvent health care service contractor that are unable to obtain other coverage among all health care service contractors that operate within a portion of the service area of the insolvent health care service contractor. The director shall take into consideration the health care delivery resources of each health care service contractor. Each health care service contractor to which nongroup subscribers are allocated shall offer its existing individual or conversion coverage to nongroup subscribers, at rates determined in accordance with its existing rating methodology. A health care service contractor that does not offer direct nongroup enrollment may aggregate all of the allocated nongroup subscribers into one group for rating and coverage purposes. [1989 c.783 Â§2]

Â Â Â Â Â  750.090 [Amended by 1967 c.359 Â§558; renumbered 744.405]

Â Â Â Â Â  750.095 Requirements of contract between provider and subscriber; content. (1) For the purpose of this section only, and only in the event of a finding of impairment by the Director of the Department of Consumer and Business Services or of a final order of liquidation, as described in ORS 750.085, any covered health care service furnished within the state by a provider to a subscriber of a health care service contractor shall be considered to have been furnished pursuant to a contract between the provider and the health care service contractor with whom the subscriber was enrolled when the services were furnished.

Â Â Â Â Â  (2) Each contract between a health care service contractor and a provider of health care services shall provide that if the health care service contractor fails to pay for covered health care services as set forth in the subscriberÂs evidence of coverage or contract, the subscriber is not liable to the provider for any amounts owed by the health care service contractor.

Â Â Â Â Â  (3) If the contract between the contracting provider and the health care service contractor has not been reduced to writing or fails to contain the provisions required by subsection (2) of this section, the subscriber is not liable to the contracting provider for any amounts owed by the health care service contractor.

Â Â Â Â Â  (4) No contracting provider or agent, trustee or assignee of the contracting provider may maintain a civil action against a subscriber to collect any amounts owed by the health care service contractor for which the subscriber is not liable to the contracting provider under this section.

Â Â Â Â Â  (5) Nothing in this section impairs the right of a provider to charge, collect from, attempt to collect from or maintain a civil action against a subscriber for any of the following:

Â Â Â Â Â  (a) Deductible, copayment or coinsurance amounts.

Â Â Â Â Â  (b) Health care services not covered by the health care service contractor.

Â Â Â Â Â  (c) Health care services rendered after the termination of the contract between the health care service contractor and the provider, unless the health care services were rendered during the confinement in an inpatient facility and the confinement began prior to the date of termination or unless the provider has assumed post-termination treatment obligations under the contract.

Â Â Â Â Â  (6) Nothing in this section prohibits a subscriber from seeking noncovered health care services from a provider and accepting financial responsibility for these services.

Â Â Â Â Â  (7) No health care service contractor shall limit the right of a provider of health care services to contract with the patient for payment of services not within the scope of the coverage offered by the health care service contractor. [1989 c.783 Â§3]

Â Â Â Â Â  750.100 [Amended by 1967 c.359 Â§556; renumbered 744.385]

Â Â Â Â Â  750.110 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.210 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.220 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.230 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.240 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.250 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.260 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.270 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  750.300 [1973 c.97 Â§3; repealed by 1989 c.331 Â§35]

MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

Â Â Â Â Â  750.301 Definitions for ORS 750.301 to 750.341. As used in ORS 750.301 to 750.341, Âmultiple employer welfare arrangementÂ has the meaning given that term in section 3 of the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1002. [1993 c.615 Â§2]

Â Â Â Â Â  Note: 750.301 to 750.341 were added to and made a part of the Insurance Code by legislative action but were not added to ORS chapter 750 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  750.303 Conditions for use of multiple employer welfare arrangement; permitted coverage. (1) An association or group of employers shall not provide health benefits to employees of the association or employees of any of the employers through a multiple employer welfare arrangement in this state except as authorized by a subsisting certificate of multiple employer welfare arrangement issued by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Only health benefits may be transacted through a multiple employer welfare arrangement. Health benefits may include benefits for disablement only if the benefits for disablement do not exceed $2,000 each year for each person covered by the disablement benefit.

Â Â Â Â Â  (3) Life insurance or insurance for disablement other than benefits described in subsection (2) of this section, or both, may be provided through a multiple employer welfare arrangement only if the insurance benefits meet the following conditions:

Â Â Â Â Â  (a) The insurance benefits must be fully insured through an authorized insurer.

Â Â Â Â Â  (b) The insurance benefits must be ancillary to the health benefits being provided under subsection (2) of this section.

Â Â Â Â Â  (4) ORS 750.301 to 750.341 do not apply to a multiple employer welfare arrangement that is fully insured within the meaning of section 514(b)(6) of the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1144(b)(6). [1993 c.615 Â§3]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.305 Application for certificate. An association or group of employers seeking to provide health benefits through a multiple employer welfare arrangement must apply for a certificate of multiple employer welfare arrangement on a form prescribed by the Director of the Department of Consumer and Business Services. The application must be completed and submitted to the director along with all of the following:

Â Â Â Â Â  (1) Copies of all articles, bylaws, agreements and other documents or instruments describing the rights and obligations of employers, employees and beneficiaries with respect to the multiple employer welfare arrangement.

Â Â Â Â Â  (2) A copy of the trust agreement of the multiple employer welfare arrangement.

Â Â Â Â Â  (3) Current financial statements of the multiple employer welfare arrangement on the basis of statutory accounting principles.

Â Â Â Â Â  (4) Proof of a bond for the purpose and in the form and amount required by ORS 750.318.

Â Â Â Â Â  (5) A statement showing in full detail the plan for offering health care benefits through the multiple employer welfare arrangement. The plan must show that the association or group of employers and the trust meet the requirements of ORS 750.307 and 750.309 and must show the procedure established for handling claims for benefits in the event of dissolution of the multiple employer welfare arrangement.

Â Â Â Â Â  (6) Copies of all contracts or other instruments proposed to be made, offered or sold through the multiple employer welfare arrangement to its member employers, together with a copy of its plan description and the proposed printed matter to be used in the solicitation of member employers.

Â Â Â Â Â  (7) Evidence that the multiple employer welfare arrangement has applications from five or more employers meeting the requirements of ORS 750.307 and will provide similar benefits for 200 or more participating employees.

Â Â Â Â Â  (8) Proof of adequate reserves according to the requirements of ORS 750.315.

Â Â Â Â Â  (9) Proof of deposit with the Department of Consumer and Business Services of the initial amount required under ORS 750.309 (4) as a guarantee of the due execution of the trust obligation. [1993 c.615 Â§4; 1999 c.196 Â§13]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.307 Requirements for association or group. A trust carrying out a multiple employer welfare arrangement must be established and maintained by an association or group of employers meeting the following requirements:

Â Â Â Â Â  (1) The association or group must be composed of five or more employers that are in the same trade or industry, including employers in closely related businesses that provide support, services or supplies primarily to that trade or industry.

Â Â Â Â Â  (2) The association or group must be engaged in substantive activity for its members other than sponsorship of an employee welfare benefit plan.

Â Â Â Â Â  (3) At the time of application for a certificate of multiple employer welfare arrangement, the association or group must have applications for participation in the multiple employer welfare arrangement from five or more employers and show that it will provide similar benefits for 200 or more participating employees.

Â Â Â Â Â  (4) The association or group must have been in existence as an association or group described in subsection (1) of this section for a period of not less than two years prior to the date of application for the certificate of multiple employer welfare arrangement.

Â Â Â Â Â  (5) The association or group must establish and maintain an employee welfare benefit plan through the multiple employer welfare arrangement, and the plan must be controlled and sponsored directly by participating employers.

Â Â Â Â Â  (6) The association or group must show that the annual gross contributions of the employee welfare benefit plan will be not less than $50,000 for a plan that provides only vision benefits, $175,000 for a plan that provides only dental benefits, and $450,000 for any other plan. [1993 c.615 Â§5]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.309 Requirements for trust. The following requirements apply to the trust carrying out a multiple employer welfare arrangement:

Â Â Â Â Â  (1) The trust must hold and maintain adequate facilities for purposes of the multiple employer welfare arrangement and either must have sufficient personnel to service the employee benefit plan or must contract with a third party administrator licensed under ORS chapter 744 as a third party administrator to provide such services. For purposes of satisfying the requirements of this subsection, the trust may use the premises, facilities and personnel of the association or group of employers and pay reasonable compensation to the association or group for such use.

Â Â Â Â Â  (2) The trust must hold and maintain an excess loss insurance policy issued to the board of trustees in the name of the multiple employer welfare arrangement by an insurer authorized to transact casualty or health insurance in Oregon. Except as provided in this subsection, the policy must insure the multiple employer welfare arrangement against its liabilities for health benefits with regard to any one participant in excess of 10 percent of the capital and surplus of the trust. A trust may demonstrate to the Director of the Department of Consumer and Business Services that the trust is capable of supporting an exposure exceeding 10 percent of the capital and surplus of the trust. The trust may make such a demonstration only by means of a certification by a qualified actuary that the capital and surplus of the trust is sufficient to support the increased exposure. In any event, such a trust shall not have any exposure exceeding 15 percent of the capital and surplus of the trust. For purposes of this subsection, ÂparticipantÂ refers individually to each person benefited as a separate subject under the plan operated by the multiple employer welfare arrangement. The following also apply to a policy required under this subsection:

Â Â Â Â Â  (a) The coverage must be evidenced by a binder or policy.

Â Â Â Â Â  (b) The excess loss insurance policy must contain a provision that it may not be terminated for any reason by any person unless the Director of the Department of Consumer and Business Services receives a written notice of termination from the insurer at least 30 days before the effective date of the termination.

Â Â Â Â Â  (c) If more than one policy is purchased, the expiration dates of all such policies must be the same.

Â Â Â Â Â  (3) The trust must possess and thereafter maintain capital or surplus, or any combination thereof, of not less than $250,000 or an amount equal to 35 percent of incurred claims for the preceding 12-month period by the trust, whichever is greater. However, the required amount under this subsection may not be more than $500,000.

Â Â Â Â Â  (4) As a guarantee of the due execution of the trust obligation under the benefit plan or plans to be entered into by the trust in accordance with ORS 750.301 to 750.341, the trust must make and maintain a deposit with the Department of Consumer and Business Services as provided in this subsection. The deposit required under this subsection is in addition to the capital and surplus or other amount required to be possessed and maintained by the trust under subsection (3) of this section and may not be included in or counted toward the required capital and surplus or other amount. The following provisions apply to the deposit:

Â Â Â Â Â  (a) As a condition of obtaining a certificate of multiple employer welfare arrangement, a trust shall make an initial deposit in an amount that is the greater of $50,000 or the amount of the deposit required under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The amount of the deposit to be maintained under this subsection shall be the lesser of $250,000 or a current required amount calculated by determining the average monthly amount of claims paid by the trust during the preceding 12-month period and multiplying the average monthly amount by three. The current required amount of the deposit shall be calculated as of March 31, June 30, September 30 and December 31 of each calendar year.

Â Â Â Â Â  (5) In lieu of the deposit required by subsection (4) of this section, a trust may file and maintain a surety bond or such other bond or cash or securities in the sum of $250,000 as are authorized by the Insurance Code.

Â Â Â Â Â  (6) A trust carrying out a multiple employer welfare arrangement that is established after January 1, 1993, shall maintain the deposit required under subsection (4) of this section during the first four calendar quarters described in subsection (4)(b) of this section following the issuance of its certificate of multiple employer welfare arrangement as provided in this subsection. At the beginning of the second, third and fourth calendar quarters after such a trust receives its certificate of multiple employer welfare arrangement, the current required amount of the deposit to be maintained by the trust shall be calculated by determining the average monthly amount of claims paid during the preceding quarter. Beginning with the fifth calendar quarter following the issuance of its certificate of multiple employer welfare arrangement, the trust shall maintain the deposit as provided in subsection (4) of this section. [1993 c.615 Â§6; 1999 c.196 Â§14]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.310 [1973 c.97 Â§4; repealed by 1989 c.331 Â§35]

Â Â Â Â Â  750.311 Multiple employer welfare arrangements established in another state. An association or group of employers may provide health benefits in this state through a multiple employer welfare arrangement established in another state if the association or group of employers first obtains a certificate of multiple employer welfare arrangement in this state. Such a multiple employer welfare arrangement is a foreign multiple employer welfare arrangement. If the state in which the principal place of business of the multiple employer welfare arrangement is located issues certificates or licenses authorizing multiple employer welfare arrangements to transact insurance or provide health benefits, the foreign multiple employer welfare arrangement must show in its application that it is authorized to transact insurance or provide health benefits in that state. [1993 c.615 Â§7]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.313 Issuance or refusal of certificate of multiple employer welfare arrangement. (1) The Director of the Department of Consumer and Business Services shall issue a certificate of multiple employer welfare arrangement to a multiple employer welfare arrangement by and through its board of trustees if, upon completion of the application for the certificate and upon investigation and review of all information acquired by the director, the director does all of the following:

Â Â Â Â Â  (a) Approves the application for the certificate.

Â Â Â Â Â  (b) Determines that the person applying for the certificate satisfies the requirements in ORS 750.305, 750.307 and 750.309 for qualifying for and holding a certificate of multiple employer welfare arrangement and satisfies all other applicable requirements in the Insurance Code.

Â Â Â Â Â  (2) The director shall take all necessary action and shall either issue or refuse to issue a certificate within a reasonable time after the completion of the application for the certificate. [1993 c.615 Â§8]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.315 Maintenance of reserves; actuarial opinion; rules. (1) For purposes of carrying out a multiple employer welfare arrangement, a trust shall maintain adequate reserves. Reserves must be held in cash or obligations guaranteed by the United States or invested in a registered investment company and invested exclusively in cash or obligations guaranteed by the United States. Reserves must be calculated with proper actuarial calculations of all of the following:

Â Â Â Â Â  (a) Known claims, paid and outstanding.

Â Â Â Â Â  (b) A history of incurred but not reported claims.

Â Â Â Â Â  (c) Claims handling expenses.

Â Â Â Â Â  (d) Unearned contributions.

Â Â Â Â Â  (e) An estimate for bad debts.

Â Â Â Â Â  (f) A trend factor.

Â Â Â Â Â  (2) Each multiple employer welfare arrangement shall submit annually to the Director of the Department of Consumer and Business Services an opinion of a qualified actuary as provided in this subsection. The opinion shall determine the adequacy of reserves of the multiple employer welfare arrangement. The director by rule shall adopt requirements for the actuarial opinion and standards on which the opinion must be based. In adopting the standards, the director shall consider standards established by the National Association of Insurance Commissioners in its instructions for annual statements. The director by rule shall also define Âqualified actuaryÂ for purposes of this subsection by establishing qualifications required of an actuary for the purpose of giving the opinion. In establishing the definition, the director shall consider standards established from time to time by the American Academy of Actuaries. [1993 c.615 Â§9; 1995 c.166 Â§1]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.317 Board of trustees. (1) The powers of a multiple employer welfare arrangement, except as otherwise provided, must be exercised by a board of trustees chosen to carry out the purposes of the trust agreement. At least 50 percent of the trustees shall be persons who are covered under the multiple employer welfare arrangement. A trustee may not be an owner, officer or employee of a third party administrator who is licensed pursuant to ORS 744.700 to 744.740 and provides services to a multiple employer welfare arrangement.

Â Â Â Â Â  (2) The trustees must give the attention and must exercise the vigilance, diligence, care and skill that prudent persons use in like or similar circumstances. Trustees are responsible for all operations of the multiple employer welfare arrangement and must take all necessary precautions to safeguard its assets. [1993 c.615 Â§10]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.318 Officers and persons appointed to act on behalf of board; bond. (1) The board of trustees of a trust carrying out a multiple employer welfare arrangement shall select officers as designated in the articles or bylaws and may appoint persons to act on behalf of the board as the board determines to be necessary for transacting the business of the multiple employer welfare arrangement.

Â Â Â Â Â  (2) Officers and persons appointed to act on behalf of the board have such authority and may perform such duties in the management of the property and affairs of the trust as may be delegated by the board of trustees.

Â Â Â Â Â  (3) The board of trustees by bond must secure the fidelity of all officers and persons appointed to act on behalf of the board who handle the funds of the trust. The amount of the bond shall be determined annually. The requirement of this subsection may be satisfied by either of the following, whichever is the greater amount:

Â Â Â Â Â  (a) By a bond in the amount required by the Director of the Department of Consumer and Business Services for an authorized insurer. To establish the amount, the director shall consider the formula established in the examinerÂs handbook of the National Association of Insurance Commissioners.

Â Â Â Â Â  (b) By compliance with the bonding requirements set forth in the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1002, applicable to all fiduciaries as defined therein. [1993 c.615 Â§11]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.319 Salaries; other compensation. (1) The trust carrying out a multiple employer welfare arrangement may not pay any salary, compensation or emolument to any officer or trustee of the trust unless the payment is first authorized by a majority vote of the board of trustees.

Â Â Â Â Â  (2) The compensation of any trustee or officer may not be unreasonable and may not be calculated, directly or indirectly, as a percentage of contributions collected. [1993 c.615 Â§12]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.320 [1973 c.97 Â§5; repealed by 1989 c.331 Â§35]

Â Â Â Â Â  750.321 Assessment; maintenance of capital and surplus. (1) Benefit plans issued by a trust must provide for a charge or deposit payable in cash and, except as provided in this section, for an assessment against member employers for purposes of subsection (2) of this section at least equal to one monthÂs contribution by the employer. The assessment may be prefunded. A member employer may not be liable under this subsection for an amount greater than the charge or deposit required in the plan.

Â Â Â Â Â  (2) If at any time the capital and surplus of the trust are less than the requirement of ORS 750.309, the trust must immediately collect from member employers upon each plan a sufficient proportionate part of the amount assessable under subsection (1) of this section to restore the amount of capital and surplus required. An assessment of an employer under this subsection may not exceed the amount provided in the plan for an assessment for purposes of this subsection.

Â Â Â Â Â  (3) In addition to assessments that may be collected under subsection (2) of this section, in the event of liquidation of a multiple employer welfare arrangement trust, the Director of the Department of Consumer and Business Services, acting in the capacity of receiver, may assess member employers an amount necessary to pay outstanding claims and costs necessary to administer the liquidation proceedings. An assessment of an employer under this subsection may not exceed the amount of one monthÂs contribution by the employer.

Â Â Â Â Â  (4) A member employer of an association or group shall not be liable for any part of an assessment imposed under subsection (2) or (3) of this section in excess of the amount demanded within one year after the termination of the member employerÂs participation in the plan. [1993 c.615 Â§13; 2001 c.318 Â§18]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.323 Notice of coverage under plan. (1) A trust shall provide notice of the following in writing to each individual applying to be covered by a multiple employer welfare arrangement:

Â Â Â Â Â  (a) The fact that the multiple employer welfare arrangement is subject to less stringent solvency protection and regulation than are insurers holding certificates of authority.

Â Â Â Â Â  (b) The fact that in the event the trust does not pay medical expenses that are eligible for payment under the multiple employer welfare arrangement, the individuals covered through the multiple employer welfare arrangement may be liable for those expenses.

Â Â Â Â Â  (2) Each evidence of health benefits provided through a multiple employer welfare arrangement must state that the coverage is obtained through a multiple employer welfare arrangement and that the coverage is not subject to the provisions of ORS 734.750 to 734.890 relating to the Oregon Life and Health Insurance Guaranty Association, and that if the multiple employer welfare arrangement or the trust issuing the coverage becomes insolvent, the Oregon Life and Health Insurance Guaranty Association has no obligation to pay claims under the coverage.

Â Â Â Â Â  (3) The notice required under subsection (1) of this section and the statement required under subsection (2) of this section are subject to prior review and approval by the Director of the Department of Consumer and Business Services. [1993 c.615 Â§14]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.325 Filings by trust. (1) Each multiple employer welfare arrangement holding a certificate of multiple employer welfare arrangement must file an annual financial statement with the Director of the Department of Consumer and Business Services. The statement must conform to the requirements of ORS 731.574 applicable to annual statements filed by insurers. The director may request additional filings as the director determines necessary.

Â Â Â Â Â  (2) Each annual financial statement filed under subsection (1) of this section must be audited by a certified public accountant according to the requirements of ORS 731.488 and rules adopted thereunder.

Â Â Â Â Â  (3) An actuarial opinion regarding reserves for known claims and associated expenses and incurred but not reported claims and associated expenses must be included with the audited annual statement.

Â Â Â Â Â  (4) Not later than the 45th day after the end of each calendar quarter, each trust holding a certificate of multiple employer welfare arrangement must file with the director:

Â Â Â Â Â  (a) An unaudited financial statement, affirmed by an appropriate officer of the trust or a representative authorized by the trust to make such an affirmation.

Â Â Â Â Â  (b) A report certifying that the trust maintains reserves according to the requirements of ORS 750.315 that are sufficient to meet its contractual obligations, and that the trust maintains a policy for excess loss insurance issued by an insurer authorized to do business in this state. [1993 c.615 Â§15]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.327 Examinations. A multiple employer welfare arrangement and its board of trustees and each administrator, insurer or trustee related to the trust or multiple employer welfare arrangement are subject to investigation and examination in the same manner and to the same extent as an insurer under ORS 731.296 to 731.316. [1993 c.615 Â§16]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.329 Taxation. (1) A multiple employer welfare arrangement is subject to taxation to the same extent and in the same manner as an insurer transacting health insurance in this state.

Â Â Â Â Â  (2) For purposes of this section, contributions received by a trust for a multiple employer welfare arrangement shall be considered to be premiums received for insurance. [1993 c.615 Â§17; 1995 c.786 Â§11]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.330 [1973 c.97 Â§7; 1989 c.331 Â§26; renumbered 750.655 in 1989]

Â Â Â Â Â  750.331 Prohibited activities for trustee or officer. In addition to limitations and restrictions imposed by the federal Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1001 et seq., on trustees or officers in their capacity as fiduciaries, a trustee or officer of a trust carrying out a multiple employer welfare arrangement shall not do any of the following:

Â Â Â Â Â  (1) Receive directly or indirectly any payment for negotiating, procuring, recommending or aiding in:

Â Â Â Â Â  (a) Any purchase by or sale to the trust; or

Â Â Â Â Â  (b) Any loan from the trust.

Â Â Â Â Â  (2) Be pecuniarily interested, as principal, coprincipal, agent or beneficiary, in a purchase, sale or loan described in subsection (1) of this section. [1993 c.615 Â§18]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.333 Applicable provisions of Insurance Code. (1) The following provisions of the Insurance Code apply to trusts carrying out a multiple employer welfare arrangement:

Â Â Â Â Â  (a) ORS 731.004 to 731.150, 731.162, 731.216 to 731.268, 731.296 to 731.316, 731.324, 731.328, 731.378, 731.386, 731.390, 731.398, 731.406, 731.410, 731.414, 731.418 to 731.434, 731.454, 731.484, 731.486, 731.488, 731.512, 731.574 to 731.620, 731.640 to 731.652, 731.804 to 731.992.

Â Â Â Â Â  (b) ORS 733.010 to 733.050, 733.140 to 733.170, 733.210, 733.510 to 733.680 and 733.695 to 733.780.

Â Â Â Â Â  (c) ORS chapter 734.

Â Â Â Â Â  (d) ORS 742.001 to 742.009, 742.013, 742.061 and 742.400.

Â Â Â Â Â  (e) ORS 743.028, 743.053, 743.524, 743.526, 743.527, 743.528, 743.529, 743.530, 743.560, 743.562, 743.600, 743.601, 743.602, 743.610, 743.691, 743.693, 743.694, 743.699, 743.727, 743.728, 743.730 to 743.773 (except 743.760 to 743.773), 743.793, 743.801, 743.804, 743.807, 743.808, 743.814 to 743.839, 743.842, 743.845, 743.847, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863 and 743.864.

Â Â Â Â Â  (f) ORS 743.556, 743.701, 743.703, 743.706, 743.707, 743.709, 743.710, 743.712, 743.713, 743.714, 743.717, 743.718, 743.719, 743.721, 743.722, 743.725 and 743.726. Multiple employer welfare arrangements to which ORS 743.730 to 743.773 apply are subject to the sections referred to in this paragraph only as provided in ORS 743.730 to 743.773.

Â Â Â Â Â  (g) Provisions of ORS chapter 744 relating to the regulation of insurance producers and insurance consultants, and ORS 744.700 to 744.740.

Â Â Â Â Â  (h) ORS 746.005 to 746.140, 746.160 and 746.220 to 746.370.

Â Â Â Â Â  (i) ORS 731.592 and 731.594.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) A trust carrying out a multiple employer welfare arrangement shall be considered an insurer.

Â Â Â Â Â  (b) References to certificates of authority shall be considered references to certificates of multiple employer welfare arrangement.

Â Â Â Â Â  (c) Contributions shall be considered premiums.

Â Â Â Â Â  (3) The provision of health benefits under ORS 750.301 to 750.341 shall be considered to be the transaction of health insurance. [1993 c.615 Â§19; 1995 c.506 Â§4; 1995 c.603 Â§30; 1995 c.669 Â§4; 1995 c.672 Â§9; 1997 c.343 Â§23; 1997 c.496 Â§5; 1997 c.759 Â§6; 1999 c.428 Â§Â§7,8; 1999 c.429 Â§Â§3,4; 1999 c.633 Â§Â§9,10; 1999 c.749 Â§Â§6,7; 1999 c.987 Â§Â§25,26; 2001 c.266 Â§17; 2001 c.742 Â§5; 2003 c.87 Â§25; 2003 c.91 Â§6; 2003 c.363 Â§15; 2003 c.364 Â§170; 2003 c.748 Â§4]

Â Â Â Â Â  Note 1: The amendments to 750.333 by section 4, chapter 263, Oregon Laws 2003, become operative July 3, 2009. See section 5, chapter 263, Oregon Laws 2003. The text that is operative from July 3, 2009, until October 4, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  750.333. (1) The following provisions of the Insurance Code apply to trusts carrying out a multiple employer welfare arrangement:

Â Â Â Â Â  (a) ORS 731.004 to 731.150, 731.162, 731.216 to 731.268, 731.296 to 731.316, 731.324, 731.328, 731.378, 731.386, 731.390, 731.398, 731.406, 731.410, 731.414, 731.418 to 731.434, 731.454, 731.484, 731.486, 731.488, 731.512, 731.574 to 731.620, 731.640 to 731.652, 731.804 to 731.992.

Â Â Â Â Â  (b) ORS 733.010 to 733.050, 733.140 to 733.170, 733.210, 733.510 to 733.680 and 733.695 to 733.780.

Â Â Â Â Â  (c) ORS chapter 734.

Â Â Â Â Â  (d) ORS 742.001 to 742.009, 742.013, 742.061 and 742.400.

Â Â Â Â Â  (e) ORS 743.028, 743.053, 743.524, 743.526, 743.527, 743.528, 743.529, 743.530, 743.560, 743.562, 743.600, 743.601, 743.602, 743.610, 743.691, 743.693, 743.694, 743.699, 743.727, 743.728, 743.730 to 743.773 (except 743.760 to 743.773), 743.793, 743.801, 743.804, 743.807, 743.808, 743.814 to 743.839, 743.842, 743.845, 743.847, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863 and 743.864.

Â Â Â Â Â  (f) ORS 743.556, 743.701, 743.703, 743.706, 743.707, 743.709, 743.710, 743.712, 743.713, 743.714, 743.717, 743.718, 743.719, 743.721, 743.722 and 743.725. Multiple employer welfare arrangements to which ORS 743.730 to 743.773 apply are subject to the sections referred to in this paragraph only as provided in ORS 743.730 to 743.773.

Â Â Â Â Â  (g) Provisions of ORS chapter 744 relating to the regulation of insurance producers and insurance consultants, and ORS 744.700 to 744.740.

Â Â Â Â Â  (h) ORS 746.005 to 746.140, 746.160 and 746.220 to 746.370.

Â Â Â Â Â  (i) ORS 731.592 and 731.594.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) A trust carrying out a multiple employer welfare arrangement shall be considered an insurer.

Â Â Â Â Â  (b) References to certificates of authority shall be considered references to certificates of multiple employer welfare arrangement.

Â Â Â Â Â  (c) Contributions shall be considered premiums.

Â Â Â Â Â  (3) The provision of health benefits under ORS 750.301 to 750.341 shall be considered to be the transaction of health insurance.

Â Â Â Â Â  Note 2: The amendments to 750.333 by section 8, chapter 137, Oregon Laws 2003, and section 3, chapter 446, Oregon Laws 2003, become operative October 4, 2009. See section 9, chapter 137, Oregon Laws 2003, and section 4, chapter 446, Oregon Laws 2003. The text that is operative on and after October 4, 2009, including amendments by section 6, chapter 418, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  750.333. (1) The following provisions of the Insurance Code apply to trusts carrying out a multiple employer welfare arrangement:

Â Â Â Â Â  (a) ORS 731.004 to 731.150, 731.162, 731.216 to 731.268, 731.296 to 731.316, 731.324, 731.328, 731.378, 731.386, 731.390, 731.398, 731.406, 731.410, 731.414, 731.418 to 731.434, 731.454, 731.484, 731.486, 731.488, 731.512, 731.574 to 731.620, 731.640 to 731.652, 731.804 to 731.992.

Â Â Â Â Â  (b) ORS 733.010 to 733.050, 733.140 to 733.170, 733.210, 733.510 to 733.680 and 733.695 to 733.780.

Â Â Â Â Â  (c) ORS chapter 734.

Â Â Â Â Â  (d) ORS 742.001 to 742.009, 742.013, 742.061 and 742.400.

Â Â Â Â Â  (e) ORS 743.028, 743.053, 743.524, 743.526, 743.527, 743.528, 743.529, 743.530, 743.560, 743.562, 743.600, 743.601, 743.602, 743.610, 743.691, 743.693, 743.694, 743.699, 743.727, 743.728, 743.730 to 743.773 (except 743.760 to 743.773), 743.793, 743.801, 743.804, 743.807, 743.808, 743.814 to 743.839, 743.842, 743.845, 743.847, 743.854, 743.856, 743.857, 743.858, 743.859, 743.861, 743.862, 743.863 and 743.864.

Â Â Â Â Â  (f) ORS 743.556, 743.701, 743.703, 743.706, 743.707, 743.709, 743.710, 743.712, 743.713, 743.714, 743.717, 743.718, 743.719, 743.721 and 743.722. Multiple employer welfare arrangements to which ORS 743.730 to 743.773 apply are subject to the sections referred to in this paragraph only as provided in ORS 743.730 to 743.773.

Â Â Â Â Â  (g) Provisions of ORS chapter 744 relating to the regulation of insurance producers and insurance consultants, and ORS 744.700 to 744.740.

Â Â Â Â Â  (h) ORS 746.005 to 746.140, 746.160 and 746.220 to 746.370.

Â Â Â Â Â  (i) ORS 731.592 and 731.594.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) A trust carrying out a multiple employer welfare arrangement shall be considered an insurer.

Â Â Â Â Â  (b) References to certificates of authority shall be considered references to certificates of multiple employer welfare arrangement.

Â Â Â Â Â  (c) Contributions shall be considered premiums.

Â Â Â Â Â  (3) The provision of health benefits under ORS 750.301 to 750.341 shall be considered to be the transaction of health insurance.

Â Â Â Â Â  Note 3: See note under 750.301.

Â Â Â Â Â  750.335 Delinquency proceedings. The Director of the Department of Consumer and Business Services may initiate and carry out supervision and delinquency proceedings against a trust carrying out a multiple employer welfare arrangement in the same manner as provided with regard to insurers under ORS chapter 734. [1993 c.615 Â§20]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.337 Exclusion from membership in guaranty funds, joint underwriting associations and other pools. (1) A trust carrying out a multiple employer welfare arrangement may not be permitted to join or contribute financially to any insurance insolvency guaranty fund or similar mechanism in this state. Neither such a trust nor its insureds may receive any benefit from any such fund for claims arising out of the operations of the multiple employer welfare arrangement.

Â Â Â Â Â  (2) A trust carrying out a multiple employer welfare arrangement may not participate in any joint underwriting association or mandatory liability pool established under the laws of this state. [1993 c.615 Â§21; 1995 c.603 Â§39]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.339 Liability of excess loss insurer. An insurer who provides excess loss insurance under ORS 750.309 to a multiple employer welfare arrangement that is offering or providing health benefits in this state without a certificate of multiple employer welfare arrangement or to employers or employees participating in such a multiple employer welfare arrangement shall be liable for any unpaid claims of the multiple employer welfare arrangement. [1993 c.615 Â§22]

Â Â Â Â Â  Note: See note under 750.301.

Â Â Â Â Â  750.340 [1973 c.97 Â§6; 1975 c.769 Â§9; 1989 c.331 Â§27; renumbered 750.705 in 1989]

Â Â Â Â Â  750.341 Requirement for multiple employer welfare arrangement to become traditional insurer. A trust carrying out a multiple employer welfare arrangement shall not provide coverage to more than 20,000 lives unless the trust first obtains a certificate of authority as an insurer in this state. [1993 c.615 Â§23]

Â Â Â Â Â  Note: See note under 750.301.

LEGAL EXPENSE ORGANIZATIONS

Â Â Â Â Â  750.505 Definitions for ORS 750.505 to 750.715. As used in ORS 750.505 to 750.715:

Â Â Â Â Â  (1) ÂLegal expense organizationÂ or ÂorganizationÂ means any person or group of persons who provide or offer to provide a legal expense plan, including any person who acts as its administrator.

Â Â Â Â Â  (2) ÂLegal expense planÂ or ÂplanÂ means the agreement between an organization and a person or a group of persons whereby legal services are to be provided to the person or group of persons as members, or whereby the persons as members are to be reimbursed for charges incurred for legal services, in consideration of a specified payment.

Â Â Â Â Â  (3) ÂMemberÂ means a person who is eligible to receive legal services under a legal expense plan.

Â Â Â Â Â  (4) ÂMembership agreementÂ means the written evidence of coverage of a member under a plan between an organization and members.

Â Â Â Â Â  (5) ÂProvider agreementÂ means a written contract or agreement between an organization and a providing attorney for the rendering of legal services to a member or group of persons.

Â Â Â Â Â  (6) ÂProviding attorneyÂ means any attorney licensed and in good standing in this state who provides legal services pursuant to the membership agreement.

Â Â Â Â Â  (7) ÂSales or marketing representativeÂ means any person who markets or solicits members for or on behalf of a plan. [1989 c.331 Â§2]

Â Â Â Â Â  750.515 Certificate of registration required. A person shall not transact business as a legal expense organization or otherwise offer, provide, market or do business on behalf of a plan unless the person holds a valid certificate of registration as a legal expense organization. [1989 c.331 Â§3]

Â Â Â Â Â  750.525 Inapplicability of ORS 750.505 to 750.715 to certain legal services. ORS 750.505 to 750.715 do not apply to the following arrangements:

Â Â Â Â Â  (1) Retainer contracts made by an attorney or firm of attorneys with a specific individual, pursuant to which fees are based on reasonable estimates of the nature and amount of services to be provided, and similar contracts made by an attorney or firm of attorneys with a group of clients involved in the same or closely related legal matters.

Â Â Â Â Â  (2) Any two-party agreement providing for the delivery of specified legal services in return for a specified payment including an administrative fee, whereby an arrangement is made between an attorney or firm of attorneys and a group of individuals who are all members of the same bona fide nonprofit membership organization or group of individuals who are all employed by the same employer, the primary purpose of which is other than the provision of legal services. Such groups of individuals may be but are not limited to churches, trade groups, credit unions or associations. Under such an arrangement no third party such as a legal expense organization or sales or marketing representative may be involved in receiving any of the specified payments or in overseeing the delivery of the specified legal services.

Â Â Â Â Â  (3) Referral of individual clients to an attorney to the extent that such referral is provided by a nonprofit lawyer referral service or public corporation such as a state or local bar association, so long as there is no charge for such referral.

Â Â Â Â Â  (4) Employee welfare benefit plans to the extent that state regulation is preempted by Section 514 of the federal Employee Retirement Income Security Act of 1974, or successor legislation.

Â Â Â Â Â  (5) Legal assistance plans financed primarily by public funds, interest on lawyers trust accounts funds under the regulation of the Oregon State Bar or other public service funds.

Â Â Â Â Â  (6) Authorized insurers offering legal expense insurance in this state. [1989 c.331 Â§4]

Â Â Â Â Â  750.535 Registration requirements. An applicant for registration as a legal expense organization must do all of the following in order to obtain registration:

Â Â Â Â Â  (1) Apply for the registration under ORS 750.545.

Â Â Â Â Â  (2) File with the Director of the Department of Consumer and Business Services in writing the address, including street and number, and mailing address, if different, of the organizationÂs initial registered office and the name of its initial registered agent at that office.

Â Â Â Â Â  (3) Meet the following qualifications:

Â Â Â Â Â  (a) The applicant must be financially responsible and the organization able to meet its obligations to its members.

Â Â Â Â Â  (b) The directors, officers or managers of the organization must be competent, trustworthy and experienced managerially, as determined by the director after investigation or upon receipt of reliable information. [1989 c.331 Â§5]

Â Â Â Â Â  750.545 Application; fee. (1) An applicant for a certificate of registration shall apply to the Director of the Department of Consumer and Business Services on a form prescribed by the director. The application shall be accompanied by the applicable fee established by the director.

Â Â Â Â Â  (2) An application shall include the following information:

Â Â Â Â Â  (a) The applicantÂs name and the address of the principal office of the organization.

Â Â Â Â Â  (b) Whether the applicant or any of its directors, officers or managers has ever been convicted of or is under indictment for a crime, has ever had a judgment entered against it or any of them for fraud, and whether any license to act as an insurance producer or in any other occupational or professional capacity has ever been refused, revoked or suspended in this or any other state with respect to the applicant or any of its directors, officers or managers.

Â Â Â Â Â  (c) A statement of the financial condition of the applicant or of the organization. The statement must be in a form satisfactory to the director and verified by an official of the organization.

Â Â Â Â Â  (d) Any other information required by the director. [1989 c.331 Â§6; 1991 c.67 Â§203; 1991 c.401 Â§11; 2003 c.364 Â§171]

Â Â Â Â Â  750.555 Issuance of certificate of registration. (1) If the Director of the Department of Consumer and Business Services determines that an applicant has satisfied all requirements of ORS 750.535 and 750.545, the director shall issue the certificate of registration to the applicant.

Â Â Â Â Â  (2) If the director denies a registration application, the director shall so inform the applicant, stating the grounds for the denial. [1989 c.331 Â§7]

Â Â Â Â Â  750.565 Duration of certificate; renewal; fee. (1) A certificate of registration of a legal expense organization is effective for one year from the date of issue.

Â Â Â Â Â  (2) A legal expense organization may renew its certificate of registration by paying the applicable fee established by the Director of the Department of Consumer and Business Services. [1989 c.331 Â§8; 1991 c.401 Â§12]

Â Â Â Â Â  750.575 Grounds for suspension or revocation of certificate or refusal to issue or renew certificate. (1) The Director of the Department of Consumer and Business Services may suspend, revoke, refuse to issue or refuse to renew a certificate of registration for any one or any combination of the following reasons:

Â Â Â Â Â  (a) Fraud or deceit in obtaining or applying for the certificate.

Â Â Â Â Â  (b) Dishonesty, fraud or gross negligence in the transaction of insurance.

Â Â Â Â Â  (c) Conduct resulting in a conviction of a felony under the laws of any state or of the United States, to the extent that such conduct may be considered under ORS 670.280.

Â Â Â Â Â  (d) Conviction of any crime, an essential element of which is dishonesty or fraud, under the laws of any state or of the United States.

Â Â Â Â Â  (e) Refusal to renew or cancellation, revocation or suspension of authority to transact insurance or business as a legal expense organization or similar entity in another state.

Â Â Â Â Â  (f) Failure to pay a civil penalty imposed by final order of the director.

Â Â Â Â Â  (2) An organization holding a certificate that has not been renewed or has been revoked shall surrender the certificate to the director at the directorÂs request.

Â Â Â Â Â  (3) The director may suspend or refuse to renew a certificate immediately and without hearing pursuant to ORS 183.430 if the facts giving rise to such action demonstrate the organization to be a serious danger to the publicÂs safety, or untrustworthy to maintain the certificate.

Â Â Â Â Â  (4) Except as provided in subsection (3) of this section, the director may suspend, revoke, refuse to renew or refuse to issue a certificate of registration only after giving an opportunity for a hearing pursuant to ORS chapter 183. [1989 c.331 Â§9]

Â Â Â Â Â  750.585 Written provider agreement with providing attorney. An organization shall not operate or offer a plan in this state unless the organization first enters into a written provider agreement with the providing attorney or attorneys. The following provisions apply to such an agreement:

Â Â Â Â Â  (1) A provider agreement shall not contain any provision that allows the providing attorney to seek payment from a member, other than any copayments and deductibles scheduled in the agreement, in the event of nonpayment by the organization for any services that have been performed under the plan by the providing attorney; and

Â Â Â Â Â  (2) A provider agreement shall contain a guarantee that the providing attorney will furnish plan services to plan members whether or not the providing attorney has been or will be paid under the plan. Provider agreements shall require providing attorneys to give plan members the full benefit of plan membership until the member leaves the plan or until the anniversary date of the date the plan member joined the plan, whichever comes first. [1989 c.331 Â§10]

Â Â Â Â Â  750.595 Membership agreement. An organization must provide a membership agreement to each member of a group that is a party to a legal expense plan. Each membership agreement shall contain at least the following:

Â Â Â Â Â  (1) A listing and clear description of the legal services promised or for which expenses are to be reimbursed and a clear explanation of the limits of the services.

Â Â Â Â Â  (2) The copayments, deductibles or fees, if any, that the member is required to pay.

Â Â Â Â Â  (3) The name and address of the principal place of business of the legal expense organization offering the plan.

Â Â Â Â Â  (4) If the plan offers a limited choice of providing attorneys, a mechanism for providing the services of an alternate attorney in case representation by the designated providing attorney would be improper, unethical or impractical under the circumstances.

Â Â Â Â Â  (5) A provision for review for settling disagreements about the grounds for demanding an alternative attorney or any benefit.

Â Â Â Â Â  (6) All criteria by which a member may be denied renewal of membership. [1989 c.331 Â§11]

Â Â Â Â Â  750.605 Unfair, discriminatory or misleading provisions in agreements prohibited; record of transactions. (1) No provider agreement or membership agreement may contain provisions that are unfair, discriminatory or misleading, that encourage misrepresentation or misunderstandings of the agreement, that might endanger the solvency of the plan or legal expense organization or that are contrary to law.

Â Â Â Â Â  (2) For the duration of each written membership and provider agreement and for six years following its termination, a legal expense organization shall maintain at its principal administrative office adequate books and records of all transactions between the plan and the providing attorneys, and adequate books and records of all transactions between the plan and members thereof. The Director of the Department of Consumer and Business Services shall have reasonable access to the books and records so long as access does not violate or conflict with the attorney-client privilege recognized under the laws of the State of Oregon. [1989 c.331 Â§13]

Â Â Â Â Â  750.615 Deposit to reimburse members for unearned premiums required. An organization shall deposit in an account that is maintained separately from operating funds an amount reasonably calculated to reimburse plan members for unearned premiums. The organization shall hold the amount in a fiduciary capacity. Records shall be kept of all deposits and receipts for a period of not less than six years. [1989 c.331 Â§14]

Â Â Â Â Â  750.625 Paying providing attorney contingent on claims experience prohibited. Compensation paid to a providing attorney shall not be contingent on claims experience. This section does not prevent the compensation of a providing attorney from being based on membership fees collected or the number of claims paid or processed, nor does it prevent a providing attorney from sharing in a fund based on services performed. [1989 c.331 Â§15]

Â Â Â Â Â  750.635 Registered agent and registered office in state required. (1) Each organization shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services shall be an agent of an organization upon whom process may be served whenever the organization fails to appoint or maintain a registered agent in this state or whenever the registered agent of the organization cannot with reasonable diligence be found at the registered office. [1989 c.331 Â§16; 2001 c.315 Â§57]

Â Â Â Â Â  750.645 Annual report; content; names of sales and marketing representatives to be submitted. (1) Each organization shall provide annually to the Director of the Department of Consumer and Business Services in as much detail as the director may require:

Â Â Â Â Â  (a) A verified financial statement detailing the legal expense organizationÂs assets, liabilities, unearned premium reserve, loss records and such other items as the director may require so long as such reporting does not violate or conflict with the attorney-client privilege recognized under the laws of the State of Oregon; and

Â Â Â Â Â  (b) A list of the names and addresses of the organizationÂs providing attorneys.

Â Â Â Â Â  (2) Every legal expense organization shall submit to the director the names of its sales and marketing representatives and their addresses not later than January 1 and July 1 of each year. [1989 c.331 Â§Â§17,18]

Â Â Â Â Â  750.655 Filing schedule of legal service rates required. A legal expense organization shall file with the Director of the Department of Consumer and Business Services all schedules and tables of premium rates for legal service to be used on risks in this state, and shall file any amendments to or corrections of such schedules and tables. [Formerly 750.330]

Â Â Â Â Â  750.675 Filing of provider and membership agreement with director. An organization shall file with the Director of the Department of Consumer and Business Services a copy of the current membership agreement forms and the current provider agreement forms used by the organization, and a schedule of the rates charged its members. An organization shall file any material change in the provider agreement or membership agreement with the director prior to use. [1989 c.331 Â§12]

Â Â Â Â Â  750.685 Indemnification insurance or bond required. (1) Except as otherwise provided in this section, no legal expense plan shall be issued, sold or offered for sale in this state unless the organization offering the plan is insured under an insurance contract that provides indemnification for the services under the plan, or reimbursement for services performed under a service contract, in the event of default of the organization. Any such insurance shall be issued only by an insurer authorized to do business in this state.

Â Â Â Â Â  (2) Instead of holding insurance under subsection (1) of this section, an organization offering an access plan described in subsection (5) of this section may post a bond or provide evidence of deposit pursuant to this subsection. The bond or other deposit is to be held in trust to the Director of the Department of Consumer and Business Services for the protection of members of the plan and other affected persons. The initial security bond or other deposit required for an access plan for at least the first full year of operation shall be in the amount of $10,000. The amount of deposit shall be adjusted annually and shall be in an amount equal to 10 percent of the gross written prepaid fees collected from plan members in the preceding calendar year, to a maximum of $50,000. The bond or other deposit is to be held in a bank authorized to do business in this state and insured by the Federal Deposit Insurance Corporation or in a savings and loan association insured by the Federal Deposit Insurance Corporation.

Â Â Â Â Â  (3) Instead of holding insurance under subsection (1) of this section, an organization offering a comprehensive plan described in subsection (5) of this section may post a bond or provide evidence of deposit pursuant to this subsection. The bond or other deposit is to be held in trust to the director for the protection of members of the plan and other affected persons. The initial security bond or other deposit required for a comprehensive plan for at least the first full year of operation shall be in the amount of $25,000. The amount of deposit shall be adjusted annually and shall be in an amount equal to 10 percent of the gross written prepaid fees collected from plan members in the preceding calendar year, to a maximum of $100,000. The bond or other deposit is to be held in a bank authorized to do business in this state and insured by the Federal Deposit Insurance Corporation or in a savings and loan association insured by the Federal Deposit Insurance Corporation.

Â Â Â Â Â  (4) Property used as security shall be held in trust and shall remain unencumbered, and shall have at all times a market value of at least 95 percent of the amount specified. Any bond issued in lieu of security shall be cancelable only upon 30 daysÂ advance written notice filed with the director. Securities or bonds deposited pursuant to this section shall be for the benefit of and subject to action thereon in the event of insolvency of the plan by any person sustaining actionable injury due to failure of the organization to faithfully perform its obligations to its members.

Â Â Â Â Â  (5) For purposes of this section:

Â Â Â Â Â  (a) ÂAccess planÂ means a plan that provides legal advice or consultation on legal matters that can be reasonably handled over the phone or by a limited review of routine legal documents.

Â Â Â Â Â  (b) ÂComprehensive planÂ means a plan that provides legal advice and consultation regarding more complex or time-consuming matters and may include advice and representation in and regarding administrative and civil or criminal judicial proceedings. [1989 c.331 Â§19; 1999 c.107 Â§18]

Â Â Â Â Â  750.695 ORS 750.505 to 750.715 not to affect regulation of practice of law; plan not subject to Insurance Code. (1) ORS 750.505 to 750.715 do not affect the regulation of the practice of law.

Â Â Â Â Â  (2) Except as provided in ORS 750.505 to 750.715, legal expense plans are not subject to the Insurance Code. [1989 c.331 Â§20]

Â Â Â Â Â  750.705 Application of Insurance Code. (1) The following provisions of the Insurance Code apply to legal expense organizations to the extent not inconsistent with the express provisions of ORS 750.505 to 750.715:

Â Â Â Â Â  (a) ORS 731.004 to 731.026, 731.036 to 731.150, 731.158, 731.216 to 731.362, 731.385, 731.386, 731.398 to 731.430, 731.450, 731.454, 731.504, 731.508, 731.509, 731.510, 731.511, 731.512, 731.640 to 731.652, 731.730, 731.731, 731.735, 731.737, 731.804 and 731.844 to 731.992.

Â Â Â Â Â  (b) ORS 732.230, 732.245, 732.250, 732.320, 732.325 and 732.517 to 732.546.

Â Â Â Â Â  (c) ORS 733.010 to 733.050, 733.140 to 733.170, 733.210, 733.510 to 733.680 and 733.710 to 733.780.

Â Â Â Â Â  (d) ORS 737.205, 737.215, 737.225, 737.235 to 737.340 and 737.505.

Â Â Â Â Â  (e) ORS 742.001 to 742.009, 742.013 to 742.056 and 742.061.

Â Â Â Â Â  (f) ORS 746.005 to 746.045, 746.065, 746.075, 746.100 to 746.130, 746.160 and 746.230 to 746.370.

Â Â Â Â Â  (2) For the purposes of this section only, legal expense organizations shall be considered insurers. [Formerly 750.340; 1993 c.447 Â§119; 1995 c.79 Â§366; 2003 c.802 Â§178; 2005 c.22 Â§503]

Â Â Â Â Â  750.715 Rules. The Director of the Department of Consumer and Business Services may make rules in order to carry out ORS 750.505 to 750.715. [1989 c.331 Â§21]

_______________



Chapter 751

Chapter 751 (Former Provisions)

Motorist Service Clubs

MOTORIST SERVICE CLUBS

INSURANCE

751.005 [1967 c.359 §660; repealed by 1993 c.265 §14]

751.010 [Amended by 1967 c.359 §259; renumbered 734.030]

751.015 [Formerly 732.030; 1969 c.336 §19; repealed by 1993 c.265 §14]

751.020 [Amended by 1967 c.359 §275; renumbered 734.210]

751.025 [Formerly 732.040; repealed by 1993 c.265 §14]

751.030 [Amended by 1967 c.359 §278; renumbered 734.240]

751.035 [1967 c.359 §663; repealed by 1993 c.265 §14]

751.040 [Amended by 1967 c.359 §280; renumbered 734.260]

751.045 [1967 c.359 §664; repealed by 1993 c.265 §14]

751.050 [Amended by 1967 c.359 §281; renumbered 734.270]

751.055 [Formerly 732.050; repealed by 1993 c.265 §14]

751.060 [Repealed by 1967 c.359 §704]

751.065 [Formerly 732.060; 1987 c.94 §167a; 1987 c.414 §163; 1989 c.413 §20; 1991 c.331 §133; 1991 c.401 §13; repealed by 1993 c.265 §14]

751.070 [Repealed by 1967 c.359 §704]

751.075 [Formerly 732.100; repealed by 1993 c.265 §14]

751.080 [Amended by 1967 c.359 §285; renumbered 734.310]

751.085 [Formerly 732.110; repealed by 1993 c.265 §14]

751.090 [Repealed by 1967 c.359 §704]

751.095 [Formerly 732.120; repealed by 1993 c.265 §14]

751.100 [Repealed by 1967 c.359 §704]

751.105 [Formerly 732.130; repealed by 1993 c.265 §14]

751.110 [Amended by 1967 c.359 §287; renumbered 734.330]

751.115 [Formerly 732.140; repealed by 1993 c.265 §14]

751.120 [Repealed by 1967 c.359 §704]

751.125 [Formerly 732.150; repealed by 1993 c.265 §14]

751.135 [Formerly 732.160; repealed by 1993 c.265 §14]

751.145 [1967 c.359 §674; 1969 c.336 §20; 1969 c.690

§26; repealed by 1993 c.265 §14]

_______________



Chapter 752

Chapter 752 Â Professional Liability Funds

2005 EDITION

PROFESSIONAL LIABILITY FUNDS

INSURANCE

752.005Â Â Â Â  Definitions

752.015Â Â Â Â  Determination of need for professional liability fund

752.025Â Â Â Â  Commission; appointment; membership; term of office

752.035Â Â Â Â  Professional liability funds; establishment; minimum insurance coverage; authority of commission

752.045Â Â Â Â  Rules; reports by commissions; exemption from Insurance Code and Insurance Guaranty Association

752.055Â Â Â Â  Short title

Â Â Â Â Â  752.005 Definitions. (1) For purposes of ORS 752.005 to 752.055, a Âqualified member of a professionÂ means a person:

Â Â Â Â Â  (a) Who holds a current license, certificate or registration in a profession which is regulated or governed by a board established by the Legislative Assembly;

Â Â Â Â Â  (b) Whose principal office is in Oregon;

Â Â Â Â Â  (c) Who is engaged in the private practice of the profession; and

Â Â Â Â Â  (d) Who is not exempted by the commission from belonging to a professional liability fund managed by the commission.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a person is not engaged in the private practice of a profession if the person is a full-time employee of a corporation other than a corporation incorporated under ORS chapter 58, the state, an agency or department thereof, a county, city, special district or any other public or municipal corporation or any instrumentality thereof. However, a person who practices a profession outside of the personÂs full-time employment is engaged in the private practice of the profession.

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, the principal office of a person is considered to be the location where the person engages in the private practice of a profession more than 50 percent of the time engaged in that practice. In the case of a person in a branch office outside Oregon, if the main office to which the branch office is connected is in Oregon, the principal office of the person is not considered to be in Oregon unless the person engages in the private practice of a profession in Oregon more than 50 percent of the time engaged in that practice. [1987 c.774 Â§92]

Â Â Â Â Â  752.010 [1975 c.796 Â§13; 1977 c.269 Â§1; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.015 Determination of need for professional liability fund. (1) If the Director of the Department of Consumer and Business Services finds, after hearings, that qualified members of any profession are unable to obtain insurance for damages arising out of professional negligence or that such professional liability insurance is not available at a reasonable cost to such members, the director may determine that a professional liability fund is necessary. Any such fund shall be separate and distinct from the General Fund, and interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The director may not make a determination to implement a professional liability fund if:

Â Â Â Â Â  (a) The lack of availability of insurance is due to legitimate insurance underwriting considerations, including past claims experience, licensing noncompliance or inadequate risk management; and

Â Â Â Â Â  (b) Actuarial studies show that private insurers are adequately setting rates for professional liability coverage, that a professional liability fund would not ultimately provide insureds lower premiums and that there is not an adequate number of potential insureds to fund a professional liability fund.

Â Â Â Â Â  (3) The director may contract for actuarial studies in order to make the determinations required by this section. [1987 c.774 Â§89; 1989 c.966 Â§68]

Â Â Â Â Â  752.020 [1975 c.796 Â§13a; 1977 c.269 Â§2; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.025 Commission; appointment; membership; term of office. (1) After a determination of necessity by the director under ORS 752.015, the Governor may appoint a commission for each professional liability fund that the Director of the Department of Consumer and Business Services proposes to implement.

Â Â Â Â Â  (2) Each commission appointed pursuant to subsection (1) of this section shall consist of nine individuals appointed by the Governor, subject to confirmation by the Senate in the manner described in ORS 171.562 and 171.565.

Â Â Â Â Â  (3) Of the members of the commission, six shall be members of the profession and three shall be lay members.

Â Â Â Â Â  (4) The term of office of each member is three years but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become effective for the unexpired term upon confirmation by the Senate. [1987 c.774 Â§Â§90,91]

Â Â Â Â Â  752.030 [1975 c.796 Â§13b; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.035 Professional liability funds; establishment; minimum insurance coverage; authority of commission. A professional liability fund commission appointed pursuant to ORS 752.025 shall establish a professional liability fund for qualified members of the appropriate profession. When a fund is established under this section:

Â Â Â Â Â  (1) The commission shall require all qualified members of the profession to carry professional liability insurance offered by the fund with primary liability limits of at least $200,000.

Â Â Â Â Â  (2) A professional liability fund established under this section shall pay, on behalf of qualified members of the profession, all sums as may be provided under the fund which any such member shall become legally obligated to pay as money damages because of any claim made against such member as a result of any act or omission of such member in rendering or failing to render professional services for others in the memberÂs professional capacity or caused by any other person for whose acts or omissions the member is legally responsible.

Â Â Â Â Â  (3) The commission shall have the authority:

Â Â Â Â Â  (a) To assess each person covered by the fund for contributions to the fund;

Â Â Â Â Â  (b) To establish definitions of coverage to be provided by the fund;

Â Â Â Â Â  (c) To employ legal counsel to represent the fund and to defend and control the defense of any person covered by the fund against whom a claim is made;

Â Â Â Â Â  (d) To employ any persons necessary for the proper administration of the fund; and

Â Â Â Â Â  (e) To contract with a local insurer to administer the fund. [1987 c.774 Â§93]

Â Â Â Â Â  752.040 [1975 c.796 Â§14; 1977 c.269 Â§3; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.045 Rules; reports by commissions; exemption from Insurance Code and Insurance Guaranty Association. (1) The Director of the Department of Consumer and Business Services shall adopt rules for the establishment of professional liability funds by the commissions described in ORS 752.025. Such rules shall include, but need not be limited to, rules requiring annual reports from the commissions.

Â Â Â Â Â  (2) The commissions shall report to the director annually on the operations of the fund. The reports shall contain any information required by the director.

Â Â Â Â Â  (3) A professional liability fund established under ORS 752.005 to 752.055 shall be subject to the rules of the director adopted under subsection (1) of this section. Such funds shall not be otherwise subject to the Insurance Code, and shall not participate in the Oregon Insurance Guaranty Association. [1987 c.774 Â§93a]

Â Â Â Â Â  752.050 [1975 c.796 Â§15; repealed by 1977 c.269 Â§12]

Â Â Â Â Â  752.055 Short title. ORS 752.005 to 752.055 shall be known and may be cited as ÂThe Oregon Professional Liability Funds Law.Â [1987 c.774 Â§93b]

Â Â Â Â Â  752.060 [1975 c.796 Â§16; 1977 c.269 Â§4; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.070 [1975 c.796 Â§17; 1977 c.269 Â§5; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.080 [1975 c.796 Â§18; 1977 c.269 Â§6; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.090 [1975 c.796 Â§21; 1977 c.269 Â§7; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.100 [1975 c.796 Â§22; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.110 [1975 c.796 Â§23; 1977 c.269 Â§8; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.120 [1975 c.796 Â§24; 1977 c.269 Â§9; repealed by 1987 c. 774 Â§154]

Â Â Â Â Â  752.130 [1975 c.796 Â§19; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.140 [1975 c.796 Â§20; 1977 c.269 Â§10; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.150 [1975 c.796 Â§25; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.160 [1975 c.796 Â§27; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.170 [1977 c.851 Â§5; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.180 [1977 c.851 Â§6; repealed by 1987 c.774 Â§154]

Â Â Â Â Â  752.190 [1977 c.269 Â§11; repealed by 1987 c.774 Â§154]

_______________

CHAPTERS 753 to 755

[Reserved for expansion]






Volume 17, Chapters 756 - 838

Chapter 756

Chapter 756 Â Public Utility Commission

2005 EDITION

TITLE 57

UTILITY REGULATION

ChapterÂ Â Â Â  756.Â Â Â Â  Public Utility Commission

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  757.Â Â Â Â  Utility Regulation Generally

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  758.Â Â Â Â  Utility Rights of Way and Territory Allocation; Cogeneration

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  759.Â Â Â Â  Telecommunications Utility Regulation

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  772.Â Â Â Â  Rights of Way for Public Uses

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  774.Â Â Â Â  CitizensÂ Utility Board

_______________

Chapter 756 Â Public Utility Commission

2005 EDITION

PUBLIC UTILITY COMMISSION

UTILITY REGULATION

GENERAL PROVISIONS

756.010Â Â Â Â  Definitions

COMMISSION POWERS AND DUTIES

(Generally)

756.014Â Â Â Â  Public Utility Commission; appointment; confirmation; term; removal

756.016Â Â Â Â  Quorum; seal; individual commissioner authorized to act for commission

756.022Â Â Â Â  Oath of office

756.026Â Â Â Â  Prohibited interests of commissioner and family

756.028Â Â Â Â  Employee statements regarding prohibited interests

756.032Â Â Â Â  Employee dismissal for retention of prohibited interests or failure to file statements

756.034Â Â Â Â  Intent of prohibited interest provisions

756.036Â Â Â Â  Duties and functions

756.037Â Â Â Â  Commission authority to provide assistance, information, resources and advice to Legislative Assembly

756.040Â Â Â Â  General powers

756.045Â Â Â Â  Employing legal counsel

756.047Â Â Â Â  Authority of commission to require fingerprints

756.050Â Â Â Â  Office, office supplies and sessions of commission

756.055Â Â Â Â  Delegation of authority

756.060Â Â Â Â  Authority to adopt rules and regulations

756.062Â Â Â Â  Substantial compliance with laws adequate for commission activities; construction of laws generally

756.068Â Â Â Â  Service of notice or other legal process

(Investigatory Powers)

756.070Â Â Â Â  Investigating management of utilities

756.075Â Â Â Â  Right of entry for examination of equipment, records or employees; use of findings

756.090Â Â Â Â  Maintaining and producing records; expenses of examining out-of-state records

756.105Â Â Â Â  Duty to furnish information to commission

756.115Â Â Â Â  Failure to furnish requested information

756.125Â Â Â Â  Interference with commissionÂs equipment

ENFORCEMENT AND REMEDIES

756.160Â Â Â Â  Enforcement of statutes and ordinances relating to utilities

756.180Â Â Â Â  Enforcing utility laws

756.185Â Â Â Â  Right of patron to recover for wrongs and omissions; treble damages

756.200Â Â Â Â  Effect of utility laws on common law and other statutory rights of action, duties and liabilities

FUNDS AND FEES

756.305Â Â Â Â  Public Utility Commission Account

756.310Â Â Â Â  Annual fees payable by utilities and telecommunications providers; rules

756.320Â Â Â Â  Statements accompanying fees; audit and refunding by commission

756.325Â Â Â Â  Distribution of information filed with commission; rules

756.350Â Â Â Â  Penalty for failure to pay fees; action to collect unpaid fees and penalties

756.360Â Â Â Â  Disposal and use of fees and penalties collected

DECLARATORY RULINGS

756.450Â Â Â Â  Declaratory rulings

COMPLAINT AND INVESTIGATION PROCEDURE

756.500Â Â Â Â  Complaint; persons entitled to file; contents; amendments

756.512Â Â Â Â  Notice of complaint to defendant; responsive pleadings; setting cause for hearing

756.515Â Â Â Â  Investigations and hearings on commissionÂs own motion; hearings for aggrieved persons

HEARING PROCEDURE

756.518Â Â Â Â  Procedures applicable to all matters before commission; oral hearing; rules

756.521Â Â Â Â  Public hearings; record required; furnishing transcripts

756.525Â Â Â Â  Parties to proceedings

756.528Â Â Â Â  Segregation of issues

756.534Â Â Â Â  Place of hearings; continuation

756.538Â Â Â Â  Taking and use of depositions; rules

756.543Â Â Â Â  Issuance of subpoenas; failure to comply

756.549Â Â Â Â  Self-incrimination of witnesses in commission proceedings

756.552Â Â Â Â  Self-incrimination of witnesses in court proceedings

756.555Â Â Â Â  Powers of commission at hearings

756.558Â Â Â Â  Taking of evidence; findings; issuance of orders; providing copies of orders

756.561Â Â Â Â  Rehearing; reconsideration

756.565Â Â Â Â  Prima facie effect of commission actions

756.568Â Â Â Â  Rescission, suspension and amendment of orders

756.572Â Â Â Â  Orders binding on successors in interest

756.575Â Â Â Â  Notice of acceptance of terms of orders

756.610Â Â Â Â  Judicial review

PENALTIES

756.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  756.010 Definitions. As used in ORS chapters 756, 757, 758 and 759, except as otherwise specifically provided or unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Public Utility Commission of Oregon.

Â Â Â Â Â  (2) ÂCommissionerÂ means a member of the Public Utility Commission of Oregon.

Â Â Â Â Â  (3) ÂCustomerÂ includes the patrons, passengers, shippers, subscribers, users of the service and consumers of the product of a public utility or telecommunications utility.

Â Â Â Â Â  (4) ÂMunicipalityÂ means any city, municipal corporation or quasi-municipal corporation.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, joint ventures, partnerships, corporations and associations or their officers, employees, agents, lessees, assignees, trustees or receivers.

Â Â Â Â Â  (6) ÂPublic utilityÂ has the meaning given that term in ORS 757.005.

Â Â Â Â Â  (7) ÂRateÂ means any fare, charge, joint rate, schedule or groups of rates or other remuneration or compensation for service.

Â Â Â Â Â  (8) ÂServiceÂ is used in its broadest and most inclusive sense and includes equipment and facilities related to providing the service or the product served.

Â Â Â Â Â  (9) ÂTelecommunications utilityÂ has the meaning given that term in ORS 759.005. [Amended by 1971 c.655 Â§2; 1973 c.776 Â§14; 1977 c.337 Â§1; 1985 c.834 Â§6; 1987 c.447 Â§75; 1991 c.841 Â§1; 1995 c.733 Â§52]

COMMISSION POWERS AND DUTIES

(Generally)

Â Â Â Â Â  756.014 Public Utility Commission; appointment; confirmation; term; removal. (1) There is created the Public Utility Commission of Oregon. The commission shall be composed of three members appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. No more than two of such members shall be of the same political party.

Â Â Â Â Â  (2) Each commissioner shall hold office for the term of four years. A commissioner shall hold office until a successor has been appointed and qualified. The chairperson shall be designated by the Governor and shall serve as chairperson at the pleasure of the Governor.

Â Â Â Â Â  (3) Any vacancy occurring in the office of commissioner shall be filled by appointment by the Governor to hold office for the balance of the unexpired term.

Â Â Â Â Â  (4) The Governor may at any time remove a commissioner for any cause deemed by the Governor sufficient. Before such removal the Governor shall give the commissioner a copy of the charges, and shall fix a time when the commissioner can be heard, which shall not be less than 10 days thereafter. The hearing shall be open to the public. If the commissioner is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against the commissioner, and the findings thereon with a record of the proceedings. Such power of removal is absolute, and there is no right of review of the same in any court. [1985 c.834 Â§2; 1999 c.1102 Â§1]

Â Â Â Â Â  756.016 Quorum; seal; individual commissioner authorized to act for commission. (1) A majority of the commissioners shall constitute a quorum for the transaction of any business, for the performance of any duty or for the exercise of any power of the Public Utility Commission.

Â Â Â Â Â  (2) The commission shall have a seal with the words ÂPublic Utility Commission of OregonÂ and such other design as the commission may prescribe engraved thereon, by which the proceedings of the commission shall be authenticated and of which the courts shall take judicial notice.

Â Â Â Â Â  (3) Any investigation, inquiry or hearing which the commission has power to undertake or to hold may be undertaken or held by or before any commissioner designated by order of the commission. Except as provided in ORS 756.055, all investigations, inquiries and hearings so held shall be conducted as though by the full commission with such commissioner empowered to exercise all the powers of the commission with respect thereto. [1985 c.834 Â§Â§3,4,5]

Â Â Â Â Â  756.020 [Amended by 1973 c.792 Â§48; 1983 c.540 Â§1; repealed by 1985 c.834 Â§12]

Â Â Â Â Â  756.022 Oath of office. Before entering upon the duties of office, each commissioner shall take and subscribe to an oath or affirmation to support the Constitution of the United States and of this state, and to faithfully and honestly discharge the duties of office. The oath shall be filed with the Secretary of State. [1971 c.655 Â§3; 1985 c.834 Â§7]

Â Â Â Â Â  756.026 Prohibited interests of commissioner and family. (1) No member of the Public Utility Commission shall:

Â Â Â Â Â  (a) Hold any other office of profit;

Â Â Â Â Â  (b) Hold any office or position under any political committee or party;

Â Â Â Â Â  (c) Hold any pecuniary interest in any business entity conducting operations which if conducted in this state would be subject to the commissionÂs regulatory jurisdiction; or

Â Â Â Â Â  (d) Hold any pecuniary interest in, have any contract of employment with, or have any substantial voluntary transactions with any business or activity subject to the commissionÂs regulatory jurisdiction.

Â Â Â Â Â  (2) The prohibitions of subsection (1)(c) and (d) of this section apply to the spouse and minor children of each commissioner.

Â Â Â Â Â  (3) If the Governor determines that any commissioner has done any act prohibited by subsection (1) of this section, or that a commissionerÂs spouse or a minor child has done any act prohibited by subsection (2) of this section, the Governor shall remove the commissioner in the manner provided in ORS 756.014 (4).

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to a commissioner if the commissioner or the commissionerÂs spouse or a minor child acquires any pecuniary interest prohibited by subsection (1) or (2) of this section, advises the Governor of such acquisition, and causes divestiture of such interest within the time specified by the Governor.

Â Â Â Â Â  (5) For purposes of subsection (1) of this section, a business or activity shall not be considered subject to the commissionÂs regulatory jurisdiction solely because the business or activity is a private carrier as defined by ORS 825.005. [1971 c.655 Â§4; 1985 c.834 Â§8; 1987 c.123 Â§1; 1995 c.306 Â§41]

Â Â Â Â Â  756.028 Employee statements regarding prohibited interests. Each employee of the Public Utility Commission shall file with the commission a statement regarding holdings of the employee and the holdings of the employeeÂs spouse and minor children of any pecuniary interest in any business or activity subject to the commissionÂs regulatory jurisdiction. Supplementary statements shall be filed as such pecuniary interests are acquired or divested. The statements shall be in such form as the commission prescribes. If the commission determines that an employee or spouse or minor child of the employee holds any such pecuniary interest that may interfere with the impartial discharge of the employeeÂs duties, the commission shall order divestiture of the interest. [1971 c.655 Â§5]

Â Â Â Â Â  756.030 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.032 Employee dismissal for retention of prohibited interests or failure to file statements. (1) The Public Utility Commission shall dismiss an employee:

Â Â Â Â Â  (a) Who fails to file the statement required by ORS 756.028 before the 11th day after the date of employment.

Â Â Â Â Â  (b) Who fails to file the supplementary statement required by ORS 756.028 before the 11th day after the acquisition of a pecuniary interest.

Â Â Â Â Â  (c) Who fails to cause divestiture of a pecuniary interest within the time specified in an order issued pursuant to ORS 756.028.

Â Â Â Â Â  (2) Dismissal of an employee under subsection (1) of this section is subject to the procedure and appeal provided in ORS 240.555 and 240.560. An employee so dismissed is eligible for reemployment. [1971 c.655 Â§6; 1979 c.468 Â§34; 2003 c.14 Â§452]

Â Â Â Â Â  756.034 Intent of prohibited interest provisions. Nothing in ORS 756.022 to 756.032 is intended to authorize any act otherwise prohibited by law. [1971 c.655 Â§7]

Â Â Â Â Â  756.036 Duties and functions. (1) The Public Utility Commission may:

Â Â Â Â Â  (a) Organize and reorganize the office of the Public Utility Commission in the manner that it considers necessary to properly discharge the responsibilities of the Public Utility Commission.

Â Â Â Â Â  (b) Contract for or procure on a fee or part-time basis, or both, such experts, technical or other professional services as it may require for the discharge of its duties.

Â Â Â Â Â  (c) Obtain such other services as it considers necessary or desirable.

Â Â Â Â Â  (d) Participate in organizations of regional and national utility commissions.

Â Â Â Â Â  (e) Appoint advisory committees. A member of an advisory committee so appointed shall receive no compensation for services as a member. Subject to any applicable law regulating travel and other expenses of state officers and employees, the member shall receive actual and necessary travel and other expenses incurred in the performance of official duties.

Â Â Â Â Â  (2) Subject to any applicable law regulating travel and other expenses of state officers and employees, the commissioners and the officers and employees of the commission shall be reimbursed for such reasonable and necessary travel and other expenses incurred in the performance of their official duties.

Â Â Â Â Â  (3) The chairperson of the commission appointed under ORS 756.014 shall serve as the administrative head of the commission and has the power to:

Â Â Â Â Â  (a) With the consent of one or more of the other members of the commission, appoint and employ all subordinate officers and employees, including, but not limited to, deputies, assistants, engineers, examiners, accountants, auditors, inspectors and clerical personnel, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law.

Â Â Â Â Â  (b) Prescribe internal policies and procedures for the government of the commission, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law. [1971 c.655 Â§8; 1985 c.834 Â§9; 1999 c.1102 Â§2; 2003 c.14 Â§453]

Â Â Â Â Â  756.037 Commission authority to provide assistance, information, resources and advice to Legislative Assembly. The Public Utility Commission and commission staff may provide such assistance to the Legislative Assembly and its committees as required by the Legislative Assembly for the performance of its duties, and may furnish to the Legislative Assembly and its committees such information, resources and advice as the members of the Legislative Assembly consider necessary for the performance of legislative duties. [2001 c.558 Â§2]

Â Â Â Â Â  756.040 General powers. (1) In addition to the powers and duties now or hereafter transferred to or vested in the Public Utility Commission, the commission shall represent the customers of any public utility or telecommunications utility and the public generally in all controversies respecting rates, valuations, service and all matters of which the commission has jurisdiction. In respect thereof the commission shall make use of the jurisdiction and powers of the office to protect such customers, and the public generally, from unjust and unreasonable exactions and practices and to obtain for them adequate service at fair and reasonable rates. The commission shall balance the interests of the utility investor and the consumer in establishing fair and reasonable rates. Rates are fair and reasonable for the purposes of this subsection if the rates provide adequate revenue both for operating expenses of the public utility or telecommunications utility and for capital costs of the utility, with a return to the equity holder that is:

Â Â Â Â Â  (a) Commensurate with the return on investments in other enterprises having corresponding risks; and

Â Â Â Â Â  (b) Sufficient to ensure confidence in the financial integrity of the utility, allowing the utility to maintain its credit and attract capital.

Â Â Â Â Â  (2) The commission is vested with power and jurisdiction to supervise and regulate every public utility and telecommunications utility in this state, and to do all things necessary and convenient in the exercise of such power and jurisdiction.

Â Â Â Â Â  (3) The commission may participate in any proceeding before any public officer, commission or body of the United States or any state for the purpose of representing the public generally and the customers of the services of any public utility or telecommunications utility operating or providing service to or within this state.

Â Â Â Â Â  (4) The commission may make joint investigations, hold joint hearings within or without this state and issue concurrent orders in conjunction or concurrence with any official, board, commission or agency of any state or of the United States. [Amended by 1961 c.467 Â§1; 1971 c.655 Â§9; 1973 c.776 Â§15; 1987 c.447 Â§76; 1995 c.733 Â§53; 2001 c.569 Â§1]

Â Â Â Â Â  756.045 Employing legal counsel. Upon request by the Public Utility Commission, the Attorney General shall furnish to the commission such attorneys as the commission finds necessary. [Formerly 756.150]

Â Â Â Â Â  756.047 Authority of commission to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Public Utility Commission may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the commission; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the commission as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has access to chemicals or hazardous materials, to facilities in which chemicals and hazardous materials are present or to information regarding the transportation of chemical or hazardous materials;

Â Â Â Â Â  (b) In which the person inspects gas or electrical lines or facilities;

Â Â Â Â Â  (c) In which the person has access to critical infrastructure or security-sensitive facilities or information; or

Â Â Â Â Â  (d) That has fiscal, payroll or purchasing responsibilities as one of the positionÂs primary responsibilities. [2005 c.730 Â§69]

Â Â Â Â Â  Note: 756.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 756 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  756.050 Office, office supplies and sessions of commission. (1) The Public Utility Commission shall keep office at the capital and shall be provided with suitable office quarters under ORS 276.004. Necessary office furniture, supplies, stationery, books, periodicals and maps shall be furnished, and all necessary expenses therefor shall be audited and paid as other state expenses are audited and paid.

Â Â Â Â Â  (2) The commission may hold sessions and maintain offices at places other than the capital for the more convenient and efficient performance of the duties imposed upon the commission by law, and shall upon request be provided by the county court or board of county commissioners of any county in the state with suitable rooms for offices and hearings. [Amended by 1969 c.706 Â§64g; 1971 c.655 Â§11]

Â Â Â Â Â  756.055 Delegation of authority. (1) Except as provided in subsection (2) of this section, the Public Utility Commission may designate by order or rule any commissioner or any named employee or category of employees who shall have authority to exercise any of the duties and powers imposed upon the commission by law. The official act of any commissioner or employee so exercising any such duties or powers is considered to be an official act of the commission.

Â Â Â Â Â  (2) The commission may not delegate to any commissioner, named employee or category of employees under subsection (1) of this section the authority to:

Â Â Â Â Â  (a) Sign an interim or final order after hearing;

Â Â Â Â Â  (b) Sign any order upon any investigation the commission causes to be initiated;

Â Â Â Â Â  (c) Sign an order that makes effective a rule;

Â Â Â Â Â  (d) Enter orders on reconsideration or following rehearing; or

Â Â Â Â Â  (e) Grant immunity from prosecution, forfeiture or penalty. [1971 c.655 Â§12; 1985 c.834 Â§10]

Â Â Â Â Â  756.060 Authority to adopt rules and regulations. The Public Utility Commission may adopt and amend reasonable and proper rules and regulations relative to all statutes administered by the commission and may adopt and publish reasonable and proper rules to govern proceedings and to regulate the mode and manner of all investigations and hearings of public utilities and telecommunications utilities and other parties before the commission. [Amended by 1971 c.655 Â§13; 1973 c.776 Â§16; 1987 c.447 Â§77; 1995 c.733 Â§54]

Â Â Â Â Â  756.062 Substantial compliance with laws adequate for commission activities; construction of laws generally. (1) A substantial compliance with the requirements of the laws administered by the Public Utility Commission is sufficient to give effect to all the rules, orders, acts and regulations of the commission and they shall not be declared inoperative, illegal or void for any omission of a technical nature in respect thereto.

Â Â Â Â Â  (2) The provisions of such laws shall be liberally construed in a manner consistent with the directives of ORS 756.040 (1) to promote the public welfare, efficient facilities and substantial justice between customers and public and telecommunications utilities. [Formerly 757.025; 1973 c.776 Â§17; 1987 c.447 Â§78; 1995 c.733 Â§55; 2001 c.569 Â§2]

Â Â Â Â Â  756.064 [1971 c.655 Â§15; 1973 c.776 Â§18; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  756.068 Service of notice or other legal process. The service or delivery of any notice, order, form or other document or legal process required to be made by the Public Utility Commission may be made by mail. If by mail, service or delivery is made when the required material is deposited in the post office, in a sealed envelope with postage paid, addressed to the person on whom it is to be served or delivered, at the address as it last appears in the records of the commission. [1971 c.655 Â§16]

(Investigatory Powers)

Â Â Â Â Â  756.070 Investigating management of utilities. The Public Utility Commission may inquire into the management of the business of all public utilities and telecommunications utilities and shall keep informed as to the manner and method in which they are conducted and has the right to obtain from any public utility or telecommunications utility all necessary information to enable the commission to perform duties. [Amended by 1971 c.655 Â§17; 1973 c.776 Â§19; 1987 c.447 Â§70; 1995 c.733 Â§56]

Â Â Â Â Â  756.075 Right of entry for examination of equipment, records or employees; use of findings. (1) The Public Utility Commission or authorized representatives may enter upon any premises, or any equipment or facilities operated or occupied by any public utility or telecommunications utility for the purpose of making any inspection, examination or test reasonably required in the administration of ORS chapter 756, 757, 758 or 759 and to set up and use on such premises equipment or facilities any apparatus and appliances and occupy reasonable space therefor.

Â Â Â Â Â  (2) The commission or authorized representatives shall, upon demand, have the right to inspect the books, accounts, papers, records and memoranda of any public utility or telecommunications utility and to examine under oath any officer, agent or employee of such public utility or telecommunications utility in relation to its business and affairs.

Â Â Â Â Â  (3) Any person who on behalf of the commission makes demand of a public utility or telecommunications utility for an examination, inspection or test shall, upon request therefor, produce a certificate under the seal of the commission showing authority to make such examination, inspection or test.

Â Â Â Â Â  (4) Nothing in this section authorizes the commission to use any information developed thereunder for any purpose inconsistent with any statute administered by the commission or to make a disclosure thereof for other than regulatory purposes. [Formerly 757.260; 1973 c.776 Â§20; 1987 c.447 Â§80; 1995 c.733 Â§57]

Â Â Â Â Â  756.080 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.090 Maintaining and producing records; expenses of examining out-of-state records. (1) The Public Utility Commission may require by rule, or by order or subpoena to be served on any public utility or telecommunications utility the maintaining within this state or the production within this state at such time and place as the commission may designate, of any books, accounts, papers or records kept by such public utility or telecommunications utility in any office or place within or without this state, or verified copies in lieu thereof, if the commission so orders, in order that an examination thereof may be made by the commission or under direction of the commission.

Â Â Â Â Â  (2) When a public utility or telecommunications utility keeps and maintains its books, accounts, papers or records outside the state, the commission may examine such documents and shall be reimbursed by the public utility or telecommunications utility for all expenses incurred in making such out-of-state examination. [Amended by 1971 c.655 Â§19; 1973 c.776 Â§21; 1987 c.447 Â§81; 1995 c.733 Â§58]

Â Â Â Â Â  756.100 [Repealed by 1953 c.25 Â§2]

Â Â Â Â Â  756.105 Duty to furnish information to commission. (1) Every public utility or telecommunications utility shall furnish to the Public Utility Commission all information required by the commission to carry into effect the provisions of ORS chapters 756, 757, 758 and 759 and shall make specific answers to all questions submitted by the commission.

Â Â Â Â Â  (2) If a public utility or telecommunications utility is unable to furnish any information required under subsection (1) of this section for any reason beyond its control, it is a good and sufficient reason for such failure. The answer or information shall be verified under oath and returned to the commission at the commissionÂs office within the period fixed by the commission. [Formerly 757.115; 1973 c.776 Â§22; 1987 c.447 Â§82; 1995 c.733 Â§59]

Â Â Â Â Â  756.110 [Repealed by 1953 c.25 Â§2]

Â Â Â Â Â  756.115 Failure to furnish requested information. No officer, agent or employee of any public utility, or telecommunications utility shall:

Â Â Â Â Â  (1) Fail or refuse to fill out and return any forms required by the Public Utility Commission;

Â Â Â Â Â  (2) Fail or refuse to answer any question therein propounded;

Â Â Â Â Â  (3) Knowingly or willfully give a false answer to any such question or evade the answer to any such question where the fact inquired of is within the personÂs knowledge;

Â Â Â Â Â  (4) Upon proper demand, fail or refuse to exhibit to the commission or any person authorized to examine the same, any book, paper, account, record or memorandum of such public utility or telecommunications utility which is in possession or under the control of the person;

Â Â Â Â Â  (5) Fail to properly use and keep a system of accounting or any part thereof, as prescribed by the commission; or

Â Â Â Â Â  (6) Refuse to do any act or thing in connection with such system of accounting when so directed by the commission or authorized representative. [Formerly 757.180; 1973 c.776 Â§23; 1987 c.447 Â§83; 1995 c.733 Â§60]

Â Â Â Â Â  756.120 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.125 Interference with commissionÂs equipment. No person shall destroy, injure or interfere with any apparatus or appliance owned or operated by or in charge of the Public Utility Commission, or any apparatus or appliance sealed by the commission. [Formerly 757.340]

Â Â Â Â Â  756.130 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.140 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.150 [Amended by 1971 c.655 Â§10; renumbered 756.045]

ENFORCEMENT AND REMEDIES

Â Â Â Â Â  756.160 Enforcement of statutes and ordinances relating to utilities. (1) The Public Utility Commission shall inquire into any neglect or violation of any law of this state or any law or ordinance of any municipality thereof relating to public utilities and telecommunications utilities by any public utility or telecommunications utility doing business therein, its officers, agents or employees and shall enforce all laws of this state relating to public utilities and telecommunications utilities and may enforce all such laws and ordinances of a municipality. The commission shall report all violations of any such laws or ordinances to the Attorney General.

Â Â Â Â Â  (2) The Attorney General, district attorney of each county, and all state, county and city police officers shall assist the commission in the administration and enforcement of all laws administered by the commission, and they, as well as assistants and employees of the commission, shall inform against and diligently prosecute all persons whom they have reasonable cause to believe guilty of violation of any such laws or of the rules, regulations, orders, decisions or requirements of the commission made pursuant thereto.

Â Â Â Â Â  (3) Upon the request of the commission, the Attorney General or the district attorney of the proper county shall aid in any investigation, hearing or trial, and shall institute and prosecute all necessary suits, actions or proceedings for the enforcement of those laws and ordinances referred to in subsection (1) of this section.

Â Â Â Â Â  (4) Any forfeiture or penalty provided for in any law administered by the commission shall be recovered by an action brought thereon in the name of the State of Oregon in any court of appropriate jurisdiction. [Amended by 1971 c.655 Â§23; 1973 c.776 Â§24; 1987 c.447 Â§84; 1995 c.733 Â§61]

Â Â Â Â Â  756.170 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.180 Enforcing utility laws. (1) Whenever it appears to the Public Utility Commission that any public utility or telecommunications utility or any other person subject to the jurisdiction of the commission is engaged or about to engage in any acts or practices which constitute a violation of any statute administered by the commission, or any rule, regulation, requirement, order, term or condition issued thereunder, the commission may apply to any circuit court of the state where such public utility or telecommunications utility or other person subject to the jurisdiction of the commission operates for the enforcement of such statute, rule, regulation, requirement, order, term or condition.

Â Â Â Â Â  (2) Such court, without bond, has jurisdiction to enforce obedience thereto by injunction, or by other processes, mandatory or otherwise, restraining such public utility or telecommunications utility or any other person subject to the jurisdiction of the commission, or its officers, agents, employees and representatives from further violations of such statute, rule, regulation, requirement, order, term or condition, and enjoining upon them obedience thereto.

Â Â Â Â Â  (3) The provisions of this section are in addition to and not in lieu of any other enforcement provisions contained in any statute administered by the commission. [Amended by 1971 c.655 Â§24; 1973 c.232 Â§5; 1973 c.776 Â§25; 1987 c.447 Â§85; 1995 c.733 Â§62]

Â Â Â Â Â  756.185 Right of patron to recover for wrongs and omissions; treble damages. (1) Any public utility which does, or causes or permits to be done, any matter, act or thing prohibited by ORS chapter 756, 757 or 758 or omits to do any act, matter or thing required to be done by such statutes, is liable to the person injured thereby in the amount of damages sustained in consequence of such violation. If the party seeking damages alleges and proves that the wrong or omission was the result of gross negligence or willful misconduct, the public utility is liable to the person injured thereby in treble the amount of damages sustained in consequence of the violation. Except as provided in subsection (2) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (1) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (3) Any recovery under this section does not affect recovery by the state of the penalty, forfeiture or fine prescribed for such violation.

Â Â Â Â Â  (4) This section does not apply with respect to the liability of any public utility for personal injury or property damage. [Formerly 757.335; 1973 c.776 Â§26; 1981 c.856 Â§1; 1981 c.897 Â§104a; 1987 c.447 Â§86; 1989 c.827 Â§1; 1995 c.696 Â§48; 1995 c.733 Â§63]

Â Â Â Â Â  756.190 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.200 Effect of utility laws on common law and other statutory rights of action, duties and liabilities. (1) The remedies and enforcement procedures provided in ORS chapters 756, 757, 758 and 759 do not release or waive any right of action by the state or by any person for any right, penalty or forfeiture which may arise under any law of this state or under an ordinance of any municipality thereof.

Â Â Â Â Â  (2) All penalties and forfeiture accruing under said statutes and ordinances are cumulative and a suit for and recovery of one, shall not be a bar to the recovery of any other penalty.

Â Â Â Â Â  (3) The duties and liabilities of the public utilities or telecommunications utilities shall be the same as are prescribed by the common law, and the remedies against them the same, except where otherwise provided by the Constitution or statutes of this state, and the provisions of ORS chapters 756, 757, 758 and 759 are cumulative thereto. [Formerly 760.045; 1973 c.776 Â§27; 1987 c.447 Â§87; 1995 c.733 Â§64]

FUNDS AND FEES

Â Â Â Â Â  756.305 Public Utility Commission Account. (1) There hereby is established in the General Fund an account to be known as the Public Utility Commission Account. Except as limited by ORS 756.360, all moneys, without regard to their sources, credited to the Public Utility Commission Account hereby are appropriated continuously to the Public Utility Commission for the payment of any and all of the expenses of the Public Utility Commission.

Â Â Â Â Â  (2) The Public Utility Commission shall keep a record of all moneys deposited in the Public Utility Commission Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [1957 c.459 Â§1; 1971 c.655 Â§27; 1997 c.249 Â§220]

Â Â Â Â Â  756.310 Annual fees payable by utilities and telecommunications providers; rules. (1) Subject to the provisions of subsections (3), (5) and (6) of this section, each public utility and telecommunications provider shall pay to the Public Utility Commission in each year such fee as the commission finds and determines to be necessary, with the amount of all other fees paid or payable to the commission by such public utilities and telecommunications providers in the current calendar year, to defray the costs of performing the duties imposed by law upon the commission in respect to such public utilities and telecommunications providers, respectively, and to pay such amounts as may be necessary to obtain matching funds to implement the program referred to in ORS 824.058.

Â Â Â Â Â  (2) In each calendar year the fee per kilowatt-hour delivered to end users required to be paid by each electric company that is a public utility shall be determined by orders entered by the commission on or after March 1 of each year and notice thereof shall be given to each electric company. The company shall pay to the commission the fee or portion thereof so computed on the date specified in the notice, which date shall be at least 15 days after the date of mailing the notice.

Â Â Â Â Â  (3)(a) The average fee payable under subsection (1) of this section by each electric company shall not exceed eighteen-hundredths of one mill per kilowatt-hour applied to kilowatt-hours delivered in the preceding calendar year or portion thereof but in no case shall the fee be less than $10. If appropriate to meet the conditions of paragraph (b) of this subsection, fees for customer classes may exceed these limitations.

Â Â Â Â Â  (b) The fees established by the commission for different electric companies shall bear the same approximate relationship as the gross revenue fees per kilowatt-hour delivered to end users paid by electric companies in 1997. The commission shall adopt rules for allocation of a companyÂs fee among the companyÂs retail customer classes so that the fees established for different classes bear the same approximate relationship as the gross revenues per kilowatt-hour paid by those classes in 1997. After December 31, 2000, the commission may establish or allow fees that are the same by customer classes for all such companies, provided that the approximate relationship between customer classes referred to in this subsection shall be maintained.

Â Â Â Â Â  (4) In each calendar year the percentage rate of the fee required to be paid by public utilities, except electric companies, shall be determined by orders entered by the commission on or after March 1 of each year, and notice thereof shall be given to each utility. The utility shall pay to the commission the fee or portion thereof so computed upon the date specified in such notice, which date shall be at least 15 days after the date of mailing such notice.

Â Â Â Â Â  (5) The fee payable under subsection (1) of this section by each public utility, except electric companies, shall not exceed twenty-five hundredths of one percent of such utilityÂs gross operating revenues derived within this state in the preceding calendar year or portion thereof, but in no case shall the fee be less than $10.

Â Â Â Â Â  (6)(a) For a telecommunications provider, the fee payable under subsection (1) of this section shall be a percentage amount not to exceed twenty-five hundredths of one percent of the providerÂs gross retail intrastate revenue for each calendar year, but in no case shall the fee be less than $100. The percentage amount shall be determined by order of the commission not less than 60 days prior to the calendar year upon which the fee is based. The fee shall be payable to the commission not later than April 1 of the year following that calendar year.

Â Â Â Â Â  (b) A telecommunications provider shall collect the fee payable under subsection (1) of this section by charging an apportioned amount to each of the providerÂs retail customers. The amount of the charge shall be described on the retail customerÂs bill in a manner determined by the provider.

Â Â Â Â Â  (c) In the event a telecommunications utility has an approved rate that includes the fee required under subsection (1) of this section and separately charges retail customers for the fee described in this section, at the time the utility begins collecting the charge the utility shall file with the commission a rate schedule reducing rates in an amount projected to equal the amount separately charged to customers.

Â Â Â Â Â  (7) The commission may use any of its investigatory and enforcement powers provided under this chapter for the purpose of administering and enforcing the provisions of this section.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂElectric companyÂ means any entity that is a public utility under ORS 757.005 that is engaged in the business of distributing electricity to retail electric customers in Oregon.

Â Â Â Â Â  (b) ÂRetail customerÂ does not include a purchaser of intrastate telecommunications services who is a telecommunications provider, telecommunications cooperative, interexchange carrier or radio common carrier.

Â Â Â Â Â  (c) ÂTelecommunications providerÂ means any entity that is a telecommunications utility or a competitive telecommunications provider as defined in ORS 759.005. [Amended by 1953 c.10 Â§2; 1957 c.464 Â§1; 1959 c.355 Â§1; 1961 c.109 Â§1; 1963 c.89 Â§1; 1971 c.132 Â§1; 1973 c.170 Â§1; 1975 c.127 Â§1; 1985 c.293 Â§1; 1987 c.439 Â§1; 1987 c.447 Â§88; 1991 c.841 Â§2; 1995 c.733 Â§65; 1997 c.826 Â§8; 1999 c.339 Â§1]

Â Â Â Â Â  756.315 [1989 c.1041 Â§2; repealed by 1991 c.841 Â§4]

Â Â Â Â Â  756.320 Statements accompanying fees; audit and refunding by commission. Payment of each fee or portion thereof provided for in ORS 756.310 shall be accompanied by a statement verified by the public utility or telecommunications provider involved, showing the basis upon which the fee or portion thereof is computed. This statement shall be in such form and detail as the Public Utility Commission shall prescribe and shall be subject to audit by the commission. The commission may refund any overpayment of any such fee in the same manner as other claims and expenses of the commission are payable as provided by law. [Amended by 1987 c.447 Â§89; 1995 c.733 Â§66; 1997 c.826 Â§9; 1999 c.339 Â§2]

Â Â Â Â Â  756.325 Distribution of information filed with commission; rules. (1) The Public Utility Commission may by rule prescribe for the free distribution for public information or educational purposes or applicable charge for any blank forms, transcript, document, order, statistical data or publication prepared by and on file in the office of the commission. In no event shall the fee exceed the cost of preparing, reproducing and distributing such blank forms, transcript, document, order, statistical data or publication.

Â Â Â Â Â  (2) In the ordinary course of distribution, no fee shall be charged or collected for copies of published documents furnished to public officers for use in their official capacity, or for annual reports of the commission. [1971 c.655 Â§28]

Â Â Â Â Â  756.330 [Amended by 1965 c.288 Â§1; repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.340 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.350 Penalty for failure to pay fees; action to collect unpaid fees and penalties. Every person who fails to pay any fees provided for in ORS 756.310 or 756.320 after they are due and payable shall, in addition to such fees, pay a penalty of two percent of such fees for each and every month or fraction thereof that they remain unpaid. If, in the judgment of the Public Utility Commission, action is necessary to collect any unpaid fees or penalties, the commission shall bring such action or take such proceedings as may be necessary thereon in the name of the State of Oregon in any court of competent jurisdiction, and be entitled to recover all costs and disbursements incurred therein. [Amended by 1971 c.655 Â§29]

Â Â Â Â Â  756.360 Disposal and use of fees and penalties collected. All fees, fines, penalties and other moneys collected by the Public Utility Commission under ORS 756.310, 756.320, 756.350, 758.015, 758.400 to 758.475 and ORS chapter 759 shall be paid by the commission into the State Treasury within 30 days after the collection thereof, and shall be placed by the State Treasurer to the credit of the Public Utility Commission Account and the fees, fines, penalties and other moneys collected from:

Â Â Â Â Â  (1) Public utilities shall be used only for the purpose of paying the expenses of the commission in performing the duties imposed by law upon the commission in respect to utilities, and for the purpose of paying the expenses of the Office of the Governor for its responsibilities in administering energy conservation and allocation programs.

Â Â Â Â Â  (2) Telecommunications providers shall be used only for the purpose of paying the expenses of the commission in performing the duties imposed by law upon the commission in respect to telecommunications providers, and for the purpose of paying the expenses of the Office of the Governor for its responsibilities in administering energy conservation and allocation programs. [Amended by 1957 c.459 Â§7; 1967 c.164 Â§3; 1971 c.655 Â§30; 1973 c.776 Â§28; 1974 s.s. c.59 Â§1; 1987 c.447 Â§90; 1995 c.733 Â§67; 1999 c.339 Â§3]

Â Â Â Â Â  756.370 [Formerly 757.065; repealed by 1983 c.40 Â§1]

Â Â Â Â Â  756.375 [Formerly 757.070; repealed by 1983 c.40 Â§1]

Â Â Â Â Â  756.380 [Formerly 757.080; 1995 c.306 Â§42; renumbered 823.071 in 1995]

Â Â Â Â Â  756.385 [Formerly 757.085; 1995 c.733 Â§67a; renumbered 823.073 in 1995]

Â Â Â Â Â  756.390 [Formerly 757.090; 1983 c.78 Â§1; 1995 c.733 Â§67b; renumbered 823.075 in 1995]

Â Â Â Â Â  756.400 [1971 c.655 Â§31; repealed by 1983 c.540 Â§10]

Â Â Â Â Â  756.410 [1971 c.655 Â§32; 1977 c.253 Â§1; repealed by 1983 c.540 Â§10]

Â Â Â Â Â  756.420 [1971 c.655 Â§33; repealed by 1983 c.540 Â§10]

Â Â Â Â Â  756.430 [1971 c.655 Â§34; repealed by 1983 c.540 Â§10]

Â Â Â Â Â  756.440 [1971 c.655 Â§35; repealed by 1983 c.540 Â§10]

DECLARATORY RULINGS

Â Â Â Â Â  756.450 Declaratory rulings. On petition of any interested person, the Public Utility Commission may issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute enforceable by the commission. A declaratory ruling is binding between the commission and the petitioner on the state of facts alleged, unless it is modified, remanded or set aside by a court. However, the commission may review the ruling and modify or set it aside if requested by the petitioner or other party to the proceeding. Binding rulings provided by this section are subject to judicial review as orders in contested cases in the manner provided by ORS 756.610. [1971 c.655 Â§36; 2005 c.638 Â§2]

COMPLAINT AND INVESTIGATION PROCEDURE

Â Â Â Â Â  756.500 Complaint; persons entitled to file; contents; amendments. (1) Any person may file a complaint before the Public Utility Commission, or the commission may, on the commissionÂs own initiative, file such complaint. The complaint shall be against any person whose business or activities are regulated by some one or more of the statutes, jurisdiction for the enforcement or regulation of which is conferred upon the commission. The person filing the complaint shall be known as the complainant and the person against whom the complaint is filed shall be known as the defendant.

Â Â Â Â Â  (2) It is not necessary that a complainant have a pecuniary interest in the matter in controversy or in the matter complained of, but the commission shall not grant any order of reparation to any person not a party to the proceedings in which such reparation order is made.

Â Â Â Â Â  (3) The complaint shall state all grounds of complaint on which the complainant seeks relief or the violation of any law claimed to have been committed by the defendant, and the prayer of the complaint shall pray for the relief to which the complainant claims the complainant is entitled.

Â Â Â Â Â  (4) The complaint may, at any time before the completion of taking of evidence, be amended by order of the commission. However, if a charge not contained in the original complaint or a prior amended complaint is sought to be made by any such amendment, the defendant shall be given a reasonable time to investigate the new charge and answer the amended complaint. The final hearing shall, if necessary, be continued until some date after the defendant has had a reasonable time to investigate and be prepared to meet the amended complaint.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, any public utility or telecommunications utility may make complaint as to any matter affecting its own rates or service with like effect as though made by any other person, by filing an application, petition or complaint with the commission. [Formerly 756.520; 1987 c.447 Â§91; 1995 c.733 Â§68]

Â Â Â Â Â  756.505 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.510 [Amended by 1971 c.655 Â§40; renumbered 756.518]

Â Â Â Â Â  756.512 Notice of complaint to defendant; responsive pleadings; setting cause for hearing. (1) The Public Utility Commission shall serve a copy of the complaint upon the defendant, and shall give the defendant at least 10 days within which to respond to the complaint. Within the time so fixed, or such further time as the commission shall fix, the defendant shall file an answer to the complaint, taking issue on such parts of the complaint as the defendant desires and setting forth such additional matter as shall be pertinent to the matter in controversy. Such additional matter shall be deemed denied without the filing of any other pleading by the complainant. After the filing of the answer the commission shall set the matter for hearing, giving the defendant at least 10 daysÂ written notice of the time and place of the hearing, unless the commission for good reason stated in the notice, fixes a shorter time. Amendment of any answer may be permitted by order of the commission.

Â Â Â Â Â  (2) If the defendant fails to file a responsive pleading or otherwise appear within the time prescribed in subsection (1) of this section, or if the responsive pleading filed raises no issue of law or fact, the commission may act on the complaint without a hearing. [Formerly 756.530]

Â Â Â Â Â  756.515 Investigations and hearings on commissionÂs own motion; hearings for aggrieved persons. (1) Whenever the Public Utility Commission believes that any rate may be unreasonable or unjustly discriminatory, or that any service is unsafe or inadequate, or is not afforded, or that an investigation of any matter relating to any public utility or telecommunications utility or other person should be made, or relating to any person to determine if such person is subject to the commissionÂs regulatory jurisdiction, the commission may on motion summarily investigate any such matter, with or without notice.

Â Â Â Â Â  (2) If after making such investigation the commission is satisfied that sufficient grounds exist to warrant a hearing being ordered upon any such matter, the commission shall furnish any public utility or telecommunications utility or other person interested a statement notifying it of the matters under investigation, which statement shall be accompanied by a notice fixing the time and place for hearing upon such matters in the manner provided in ORS 756.512 for notice of complaint.

Â Â Â Â Â  (3) Thereafter proceedings shall be had and conducted in reference to the matters investigated in like manner as though complaint had been filed with the commission relative thereto, and the same orders may be made in reference thereto as if such investigation had been made on complaint.

Â Â Â Â Â  (4) The commission may, after making an investigation on the commissionÂs motion, but without notice or hearing, make such findings and orders as the commission deems justified or required by the results of such investigation. Except as provided in subsections (5) and (6) of this section such findings and orders have the same legal force and effect as any other finding or order of the commission.

Â Â Â Â Â  (5) In addition to any other remedy provided by law, any party aggrieved by an order entered pursuant to subsection (4) of this section may request the commission to hold a hearing to determine whether the order should continue in effect. Any such request for hearing shall be submitted to the commission not later than 15 days after the date of service of the order, and the commission shall hold the hearing not later than 60 days after receipt of such a request for hearing.

Â Â Â Â Â  (6) If the commission receives a request for hearing pursuant to subsection (5) of this section, the order is suspended pending the outcome of the hearing unless the commission finds that the order is necessary for the public health or safety or to prevent the dissipation of assets of a business or activity subject to the commissionÂs regulatory jurisdiction. [Formerly 757.515; 1973 c.776 Â§29; 1975 c.318 Â§1; 1983 c.703 Â§18; 1987 c.447 Â§92; 1995 c.733 Â§69]

HEARING PROCEDURE

Â Â Â Â Â  756.518 Procedures applicable to all matters before commission; oral hearing; rules. (1) Except as otherwise provided the provisions of ORS 756.500 to 756.610 apply to and govern all hearings upon any matter or issue coming before the Public Utility Commission under any statute administered by the commission, whether instituted on the application, petition or complaint of others or initiated by the commission, together with the orders of the commission therein and the review thereof in the courts.

Â Â Â Â Â  (2) Upon request of any party in a major proceeding before the commission, the commission shall afford the parties an opportunity for oral argument before a final order is issued. There must be a quorum of the commission present at the time the oral argument is made. The commission shall adopt rules that establish criteria for determining which proceedings give rise to a right to oral argument under this subsection. In addition, the commission may adopt rules governing participation in oral arguments, cross-examination of witnesses, draft or proposed orders or such other matters as the commission deems appropriate. [Formerly 756.510; 2001 c.558 Â§3]

Â Â Â Â Â  756.519 [1977 c.424 Â§2; 1985 c.59 Â§1; repealed by 1995 c.733 Â§74]

Â Â Â Â Â  756.520 [Amended by 1971 c.655 Â§37; renumbered 756.500]

Â Â Â Â Â  756.521 Public hearings; record required; furnishing transcripts. All hearings shall be open to the public and may be had before the Public Utility Commission, an examiner or any other person authorized to hold such hearing. A full record thereof shall be kept. However, it shall not be necessary to transcribe testimony unless requested. For purposes of rehearing or reconsideration under ORS 756.561, a transcription shall be made at the commissionÂs expense, and copies of such transcription shall be supplied to the parties, at cost. A copy of the transcript shall be supplied to a party without cost upon the filing with the commission of a satisfactory affidavit of indigency. [1971 c.655 Â§41; 2005 c.638 Â§3]

Â Â Â Â Â  756.525 Parties to proceedings. (1) The Public Utility Commission may permit any person to become a party who might, on the institution of the proceeding, have been such a party, if application therefor is made before the final taking of evidence in the proceeding.

Â Â Â Â Â  (2) At any time before the final taking of evidence in a proceeding, any person may apply to the commission for permission to appear and participate in the proceeding. The commission shall determine the interest of the applicant in the proceeding and shall grant the application, subject to appropriate conditions, if the commission determines that such appearance and participation will not unreasonably broaden the issues or burden the record, and otherwise may deny the application.

Â Â Â Â Â  (3) This section does not apply to any person who might have been an original party in a proceeding before the commission if that person is required by statute to file a pleading or other response in the proceeding within a specified time. [1971 c.655 Â§42]

Â Â Â Â Â  756.528 Segregation of issues. At any time before the conclusion of the taking of evidence in a proceeding, the Public Utility Commission may segregate the issues involved and order separate hearings thereon at such times and places as the commission may prescribe. [1971 c.655 Â§43; 2005 c.638 Â§4]

Â Â Â Â Â  756.530 [Amended by 1971 c.655 Â§38; renumbered 756.512]

Â Â Â Â Â  756.534 Place of hearings; continuation. Except as provided in ORS 756.040 (4), the hearing may be held at any place designated by the Public Utility Commission within this state, or different parts of the hearing may be held at different places in this state, as shall be designated by the commission. The hearing may be continued from time to time and place to place as ordered and fixed by the commission. [Formerly 756.560]

Â Â Â Â Â  756.538 Taking and use of depositions; rules. (1) In any investigation, the Public Utility Commission may take the testimony of any person by deposition upon oral examination or written interrogatories for the purpose of discovery or for use in the investigation.

Â Â Â Â Â  (2) In any proceeding requiring a hearing, the commission or any party to the proceeding may take the testimony of any person by deposition upon oral examination or written interrogatories for the purpose of discovery or for use as evidence in the proceeding, or for both purposes.

Â Â Â Â Â  (3) Depositions may be taken within or without the State of Oregon by the commission, or any other person authorized to administer oaths, in accordance with procedures prescribed by the rules of the commission.

Â Â Â Â Â  (4) The commission shall promulgate rules concerning the manner of applying for and taking depositions and the use thereof. Such rules shall provide reasonable provisions against abuse of such procedure and for protection of the rights of all persons affected. [1971 c.655 Â§45]

Â Â Â Â Â  756.540 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  756.543 Issuance of subpoenas; failure to comply. (1) The Public Utility Commission shall issue subpoenas to any party to a proceeding before the commission upon request and proper showing of the general relevance and reasonable scope of the evidence sought. Witnesses appearing pursuant to subpoena, other than the parties or their officers or employees, or employees of the commission, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the commission certifies that the testimony of a witness was relevant and material, any person who paid fees and mileage to that witness shall be reimbursed by the commission and from moneys referred to in ORS 756.360, subject to the limitations provided in ORS 756.360.

Â Â Â Â Â  (2) If any person fails to comply with any subpoena so issued or any party or witness refuses to testify on any matters on which the person may be lawfully interrogated, the judge of the circuit court of any county, on the application of the commission, or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1971 c.655 Â§46; 1983 c.540 Â§2; 1987 c.980 Â§23; 1997 c.249 Â§221]

Â Â Â Â Â  756.549 Self-incrimination of witnesses in commission proceedings. (1) No person shall be excused from testifying or from producing evidence in any proceeding held by the Public Utility Commission on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to prosecution, penalty or forfeiture if:

Â Â Â Â Â  (a) The person has been directed by the commission to testify or produce evidence under oath;

Â Â Â Â Â  (b) The person claims, at the time the person is directed by the commission to testify or produce evidence, that the testimony or evidence required of the person may tend to incriminate the person or subject the person to prosecution, penalty or forfeiture; and

Â Â Â Â Â  (c) The commission specifically grants the person immunity from prosecution, penalty or forfeiture regarding those matters about which the person testifies or produces evidence as directed.

Â Â Â Â Â  (2) Except for prosecution and punishment for perjury, no person who testifies or produces evidence in accordance with subsection (1) of this section shall be prosecuted or subjected to any penalty or forfeiture concerning any matter about which the person so testified or produced evidence. [1971 c.655 Â§47]

Â Â Â Â Â  756.550 [Amended by 1957 c.599 Â§1; 1971 c.655 Â§50; renumbered 756.558]

Â Â Â Â Â  756.552 Self-incrimination of witnesses in court proceedings. No person shall be excused from testifying or from producing books and papers in any court proceeding based upon or growing out of any violation of the provisions of ORS chapter 756, 757, 758, 759 or 825 or ORS 824.020 to 824.042, 824.050 to 824.110, 824.200 to 824.256 or 824.300 to 824.310 on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to penalty or forfeiture; but no person having so testified shall be prosecuted or subjected to any penalty or forfeiture for, or on account of, any transaction, matter or thing concerning which the person may have testified or produced any documentary evidence. However, no person shall be exempted from prosecution or punishment for perjury while so testifying. The immunity conferred by this section shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. [Formerly 757.590; 1989 c.827 Â§2]

Â Â Â Â Â  756.555 Powers of commission at hearings. The Public Utility Commission may administer oaths, certify to official acts, issue notices in the name of the commission, issue subpoenas, compel the attendance of witnesses and the production of books, accounts, papers, records, documents and testimony, and take and receive testimony, conduct hearings and investigations, whether upon complaint or upon the commissionÂs own motion. [Formerly 757.555]

Â Â Â Â Â  756.558 Taking of evidence; findings; issuance of orders; providing copies of orders. (1) At the conclusion of the taking of evidence, the Public Utility Commission shall declare the taking of evidence concluded. Thereafter no additional evidence shall be received except upon the order of the commission and a reasonable opportunity of the parties to examine any witnesses with reference to the additional evidence and otherwise rebut and meet such additional evidence.

Â Â Â Â Â  (2) After the completion of the taking of evidence, and within a reasonable time, the commission shall prepare and enter findings of fact and conclusions of law upon the evidence received in the matter and shall make and enter the order of the commission thereon. The findings of fact and conclusions of law may be embodied in the same instrument with the order or may be embodied in a separate instrument. The findings of fact, conclusions of law and order thereon shall be signed by the commission. The order shall state the date it becomes effective. A copy of the findings of fact and conclusions of law and a copy of the order shall, forthwith upon the entry of the same, be served upon each of the parties to the proceeding.

Â Â Â Â Â  (3) Upon application of any person, the commission shall furnish certified copies, under the seal of any order made by the commission. [Formerly 756.550]

Â Â Â Â Â  756.560 [Amended by 1971 c.655 Â§44; renumbered 756.534]

Â Â Â Â Â  756.561 Rehearing; reconsideration. (1) After an order has been made by the Public Utility Commission in any proceeding, any party thereto may apply for rehearing or reconsideration thereof within 60 days from the date of service of such order. The commission may grant such a rehearing or reconsideration if sufficient reason therefor is made to appear.

Â Â Â Â Â  (2) No such application shall excuse any party against whom an order has been made by the commission from complying therewith, nor operate in any manner to stay or postpone the enforcement thereof without the special order of the commission.

Â Â Â Â Â  (3) If a rehearing is granted, the proceedings thereupon shall conform as nearly as possible to the proceedings in an original hearing, except as the commission otherwise may direct. If in the judgment of the commission, after such rehearing and the consideration of all facts, including those arising since the former hearing, the original order is in any respect unjust or unwarranted, the commission may reverse, change or modify the same accordingly. Any order made after such rehearing, reversing, changing or modifying the original determination is subject to the same provisions as an original order. [Formerly 756.570]

Â Â Â Â Â  756.565 Prima facie effect of commission actions. All rates, tariffs, classifications, regulations, practices and service fixed, approved or prescribed by the Public Utility Commission and any order made or entered upon any matter within the jurisdiction of the commission shall be in force and shall be prima facie lawful and reasonable, until found otherwise in a proceeding brought for that purpose under ORS 756.610. [Formerly 760.575; 2005 c.638 Â§5]

Â Â Â Â Â  756.568 Rescission, suspension and amendment of orders. The Public Utility Commission may at any time, upon notice to the public utility or telecommunications utility and after opportunity to be heard as provided in ORS 756.500 to 756.610, rescind, suspend or amend any order made by the commission. Copies of the same shall be served and take effect as provided in ORS 756.558 for original orders. [Formerly 757.540; 1973 c.776 Â§30; 1987 c.447 Â§92a; 1995 c.733 Â§70]

Â Â Â Â Â  756.570 [Amended by 1971 c.655 Â§51; renumbered 756.561]

Â Â Â Â Â  756.572 Orders binding on successors in interest. (1) An order of the Public Utility Commission issued in accordance with the provisions of ORS chapters 756, 757, 758 and 759 is binding upon the successors in interest of each person affected thereby, until set aside, rescinded, suspended or modified as provided by law.

Â Â Â Â Â  (2) Any investigation, hearing or other proceeding involving the issuance of an order of the commission that has not been finally determined when a transfer of any interests of a person is effected may be continued and finally determined, notwithstanding any such transfer of interest. Any order issued in such investigation, hearing or other proceeding is binding upon the successors in interest. [1971 c.655 Â§54; 1973 c.776 Â§31; 1987 c.447 Â§93; 1995 c.733 Â§71]

Â Â Â Â Â  756.575 Notice of acceptance of terms of orders. The Public Utility Commission may provide by rule that any public utility or telecommunications utility affected by any order shall within a time to be fixed by the commission, notify the commission whether the terms of the order are accepted and will be obeyed. [1971 c.655 Â§55; 1973 c.776 Â§32; 1987 c.447 Â§94; 1995 c.733 Â§72]

Â Â Â Â Â  756.580 [Amended by 1971 c.655 Â§56; repealed by 2005 c.638 Â§21]

Â Â Â Â Â  756.585 [1971 c.655 Â§57; repealed by 2005 c.638 Â§21]

Â Â Â Â Â  756.590 [Amended by 1971 c.655 Â§58; 1995 c.781 Â§46; repealed by 2005 c.638 Â§21]

Â Â Â Â Â  756.594 [1971 c.655 Â§59; repealed by 2005 c.638 Â§21]

Â Â Â Â Â  756.598 [1971 c.655 Â§60; 1979 c.284 Â§197; repealed by 2005 c.638 Â§21]

Â Â Â Â Â  756.600 [Amended by 1971 c.655 Â§61; 2003 c.576 Â§558; repealed by 2005 c.638 Â§21]

Â Â Â Â Â  756.610 Judicial review. (1) Except as provided in subsection (2) of this section, final orders of the Public Utility Commission are subject to judicial review as orders in contested cases under the provisions of ORS 183.480 to 183.497.

Â Â Â Â Â  (2) ORS 183.482 (3) does not apply to judicial review of an order of the Public Utility Commission. At any time after filing a petition for judicial review of a final order of the commission, the petitioner may apply to the Court of Appeals for a stay of the order until the final disposition of the appeal. The court may grant a stay for cause shown. As a condition of granting a stay, the court may require a bond or other security, or impose such other conditions as the court deems appropriate. A stay may be granted only after notice to the commission and opportunity for hearing. Any bond required by the court must be executed in favor of the commission for the benefit of interested persons, and may be enforced by the commission or by any interested person. [Amended by 1971 c.655 Â§62; 2003 c.576 Â§559; 2005 c.638 Â§6]

Â Â Â Â Â  Note: Section 20 (2), chapter 638, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 20. (2) Notwithstanding the repeal of ORS 756.580, 756.585, 756.590, 756.594, 756.598 and 756.600 by section 21 of this 2005 Act and the amendments to ORS 756.610 by section 6 of this 2005 Act, any findings of fact, conclusions of law or order that becomes subject to suit under ORS 756.580 (repealed by this 2005 Act) before the effective date of this 2005 Act [January 1, 2006] shall be governed by ORS 756.580, 756.585, 756.590, 756.594, 756.598 and 756.600 as though those sections had not been repealed by this 2005 Act and ORS 756.610 as though ORS 756.610 had not been amended by this 2005 Act. [2005 c.638 Â§20(2)]

PENALTIES

Â Â Â Â Â  756.990 Penalties. (1) Any public utility or telecommunications utility that fails to comply with an order or subpoena issued pursuant to ORS 756.090 shall forfeit, for each day it so fails, a sum of not less than $50 nor more than $500.

Â Â Â Â Â  (2) Except where a penalty is otherwise provided by law, any public utility, telecommunications utility or other person subject to the jurisdiction of the Public Utility Commission shall forfeit a sum of not less than $100 nor more than $10,000 for each time that the person:

Â Â Â Â Â  (a) Violates any statute administered by the commission;

Â Â Â Â Â  (b) Does any act prohibited, or fails to perform any duty enjoined upon the person;

Â Â Â Â Â  (c) Fails to obey any lawful requirement or order made by the commission; or

Â Â Â Â Â  (d) Fails to obey any judgment made by any court upon the application of the commission.

Â Â Â Â Â  (3) Violation of ORS 756.115 is a Class A violation. A penalty of not less than $500 nor more than $1,000 shall be recovered from the public utility or telecommunications utility for each such offense when such officer, agent or employee acted in obedience to the direction, instruction or request of the public utility, telecommunications utility or any general officer thereof.

Â Â Â Â Â  (4) Violation of ORS 756.125 is punishable, upon conviction, by a fine of not more than $100 or imprisonment for not more than 30 days, or both. Any public utility or telecommunications utility that knowingly permits the violation of ORS 756.125 shall forfeit, upon conviction, not more than $1,000 for each offense.

Â Â Â Â Â  (5) Violation of ORS 756.543 (1) is punishable, upon conviction, by a fine of not less than $100 nor more than $1,000, or by imprisonment in the county jail for not more than one year, or both.

Â Â Â Â Â  (6) In construing and enforcing this section, the act, omission or failure of any officer, agent or other person acting for or employed by any public utility, telecommunications utility or other person subject to the jurisdiction of the commission acting within the scope of the personÂs employment shall in every case be deemed to be the act, omission or failure of such public utility, telecommunications utility or other person subject to the jurisdiction of the commission. With respect to any violation of any statute administered by the commission, any penalty provision applying to such a violation by a public utility or telecommunications utility shall apply to such a violation by any other person.

Â Â Â Â Â  (7) Except when provided by law that a penalty, fine, forfeiture or other sum be paid to the aggrieved party, or as provided in ORS 757.994 (1), all penalties, fines or forfeitures or other sums collected or paid under the provisions of any law administered by the commission shall be paid into the General Fund and credited to the Public Utility Commission Account. [1971 c.655 Â§63; 1973 c.232 Â§4; 1973 c.776 Â§33; 1977 c.105 Â§1; 1979 c.415 Â§1; 1987 c.447 Â§95; 1995 c.733 Â§73; 1999 c.1051 Â§223; 2003 c.202 Â§9; 2003 c.576 Â§560]

_______________



Chapter 757

Chapter 757 Â Utility Regulation Generally

2005 EDITION

UTILITY REGULATION GENERALLY

UTILITY REGULATION

GENERAL PROVISIONS

757.005Â Â Â Â  Definitions

757.007Â Â Â Â  Contract and rate schedule filing for certain furnishers of heat exempt from regulation; procedure

757.009Â Â Â Â  Procedure for reregulation of furnishers of heat

757.015Â Â Â Â  ÂAffiliated interestÂ defined

757.020Â Â Â Â  Duty of utilities to furnish adequate and safe service at reasonable rates

757.035Â Â Â Â  Adoption of safety rules and regulations; enforcement

757.039Â Â Â Â  Regulation of hazardous substance distribution and storage operations; cooperation with federal agencies; disclosure of reports and information

757.050Â Â Â Â  Authority of commission to order extension of service to unserved areas

757.056Â Â Â Â  Information on energy conservation to be furnished by certain utilities; rules

757.061Â Â Â Â  Regulation of water utilities; rules

757.063Â Â Â Â  Regulation of associations furnishing water upon petition

757.068Â Â Â Â  Use of fees to make emergency repairs to water service plants

757.069Â Â Â Â  Notice of delinquency on water bill

757.072Â Â Â Â  Agreements for financial assistance to organizations representing customer interests; rules

BUDGET, ACCOUNTS AND REPORTS OF UTILITIES

757.105Â Â Â Â  Filing of budget; review by commission; pensions as operating expenses

757.107Â Â Â Â  Supplemental budgets and orders

757.110Â Â Â Â  Effect of budget orders

757.120Â Â Â Â  Accounts required

757.125Â Â Â Â  Duty of utility to keep records and accounts; duty of commission to furnish blanks

757.135Â Â Â Â  Closing accounts and filing balance sheet; auditing accounts

757.140Â Â Â Â  Depreciation accounts; use of certain undepreciated investment in rates

RATE SCHEDULES; MEASURING EQUIPMENT

757.205Â Â Â Â  Filing schedules with commission; data filed with schedules

757.210Â Â Â Â  Hearing to establish new schedules; alternative regulation plan

757.212Â Â Â Â  Resource rate plans; customers who may elect to be exempt; order approving plan; effect of approving plan

757.215Â Â Â Â  Commission authorized to suspend new rates or order interim rates during hearings; revenues collected under unapproved rates to be refunded; order after hearing

757.220Â Â Â Â  Notice of schedule changes required; exception for alternative regulation

757.225Â Â Â Â  Utilities required to collect for their services in accordance with schedules

757.227Â Â Â Â  Rate mitigation for certain electric company rate increases

757.230Â Â Â Â  Control of commission over classification of services and forms of schedules; rules

757.240Â Â Â Â  Filing schedules in business office

757.245Â Â Â Â  Establishment of joint rates

757.247Â Â Â Â  Tariff schedules for energy conservation

757.250Â Â Â Â  Standards and appliances for measuring service; rules

757.255Â Â Â Â  Testing of measuring appliances; rules; fees

757.259Â Â Â Â  Amounts includable in rate schedule; deferral; limit in effect on rates by amortization

757.262Â Â Â Â  Rates to encourage acquisition of cost-effective conservation resources; rules

757.266Â Â Â Â  Rates may encourage tree planting programs as offset to carbon dioxide emissions

757.267Â Â Â Â  Legislative findings relating to inclusion of tax liabilities in rates

757.268Â Â Â Â  Adjustments to rates by reason of taxes paid by public utility

ATTACHMENTS REGULATION

757.270Â Â Â Â  Definitions for ORS 757.270 to 757.290

757.271Â Â Â Â  Authorization from pole owner required for attachment

757.272Â Â Â Â  Pole owner may approve or reject attachment

757.273Â Â Â Â  Attachments to public utility and telecommunications utility facilities regulated

757.276Â Â Â Â  Attachments by licensees to consumer-owned utility facilities regulated

757.279Â Â Â Â  Fixing rates or charges by commission; cost of hearing

757.282Â Â Â Â  Criteria for just and reasonable rate for attachments; rate reduction

757.285Â Â Â Â  Presumption of reasonableness of rates set by private agreement

757.287Â Â Â Â  Application to electrical utility attachments

757.290Â Â Â Â  Regulatory procedures

NET METERING FACILITIES

757.300Â Â Â Â  Net metering facility allowed to connect to public utility; conditions for connecting and measuring energy; rules; application to out-of-state utilities

ILLEGAL PRACTICES

757.310Â Â Â Â  Prohibition related to charges for service

757.315Â Â Â Â  When free service or reduced rates allowed

757.320Â Â Â Â  Reducing rates for persons furnishing part of necessary facilities

757.325Â Â Â Â  Undue preferences and prejudices

757.330Â Â Â Â  Soliciting or accepting special privileges from utilities

757.355Â Â Â Â  Costs of property not presently providing utility service excluded from rate base; exception

ISSUANCE OF SECURITIES

757.400Â Â Â Â  Definition of ÂstocksÂ

757.405Â Â Â Â  Power to regulate issuance of utility securities

757.410Â Â Â Â  When issuance of securities is void

757.412Â Â Â Â  Exemption from securities regulation

757.415Â Â Â Â  Purposes for which securities and notes may be issued; order required

757.417Â Â Â Â  Limitation on application of ORS 757.415

757.419Â Â Â Â  Limitation on application of ORS 757.480

757.420Â Â Â Â  Hearings and supplemental orders relating to issuance of securities; joint approval of issuance by interstate utility

757.425Â Â Â Â  State not obligated following approval of issuance

757.430Â Â Â Â  Conditional approval of issuance authorized

757.435Â Â Â Â  Disposal of proceeds from issuance of securities

757.440Â Â Â Â  Approval required before utility may guarantee anotherÂs indebtedness

757.445Â Â Â Â  Wrongful issues or use of proceeds by utility

757.450Â Â Â Â  Wrongful acts relating to issuance of securities

757.455Â Â Â Â  Conservation program investment policy; application for bondable investments; utility rates to include investment costs

757.460Â Â Â Â  Pledge of conservation investment assets as bond collateral; perfection of security interest; foreclosure

TRANSACTIONS INVOLVING UTILITIES

757.480Â Â Â Â  Approval needed prior to disposal, mortgage or encumbrance of certain operative utility property or consolidation with another public utility; exceptions

757.485Â Â Â Â  Purchase of property or stocks of one utility by another

757.490Â Â Â Â  Approval needed for certain contracts

757.495Â Â Â Â  Contracts involving utilities and persons with affiliated interests

757.500Â Â Â Â  Contracts between certain public utilities

757.506Â Â Â Â  Findings and policy regarding exercise of influence over utility by person not engaged in utility business

757.511Â Â Â Â  Application for authority to exercise influence over utility; contents of application; issuance of order; dissemination of information about acquisition

757.516Â Â Â Â  Contracts between natural gas utilities and customers for commodity and services; determination by commission of reasonableness of contract and utility activities

OREGON UTILITY NOTIFICATION CENTER

757.542Â Â Â Â  Definitions

757.547Â Â Â Â  Oregon Utility Notification Center; board; member qualifications; terms; meetings; rules

757.552Â Â Â Â  Duties of center; fees for services; rules; exemption from certain financial administration laws

757.557Â Â Â Â  Underground utility facility operators required to subscribe to center; liability for damage from excavation for nonsubscribers; exemption

757.562Â Â Â Â  Report to Legislative Assembly of center activities; contracts to carry out duties

DIRECT ACCESS REGULATION

757.600Â Â Â Â  Definitions for ORS 757.600 to 757.687

757.601Â Â Â Â  Implementation dates for direct access and portfolio of rate options; exemption for certain small electric companies

757.603Â Â Â Â  Electric company required to provide cost-of-service rate option to all retail electricity consumers; waiver; portfolio of rate options for residential consumers

757.607Â Â Â Â  Direct access conditions; cost recovery

757.609Â Â Â Â  Date for announcing prices for electricity in subsequent calendar year; estimated prices

757.612Â Â Â Â  Requirements for public purpose expenditures; electric bill payment assistance charge; rules

757.617Â Â Â Â  Report to Legislative Assembly on public purpose expenditures; independent nongovernmental entity to prepare report; report on low-income bill assistance

757.622Â Â Â Â  Commission to establish terms and conditions for default electricity service to nonresidential consumers

757.627Â Â Â Â  Retail electricity consumers eligible for direct access may aggregate electricity loads

757.629Â Â Â Â  Reciprocal sales to nonresidential electricity consumers

757.632Â Â Â Â  Electricity service supplierÂs access to electric companyÂs distribution facilities

757.637Â Â Â Â  Comparable access to transmission and distribution facilities

757.642Â Â Â Â  Unbundling electricity assets; records

757.646Â Â Â Â  Commission policies to eliminate barriers to competitive retail market structures and rules to establish code of conduct for electric companies

757.649Â Â Â Â  Certification of electricity service suppliers; safety standards for distribution systems; billing requirements; rules

757.654Â Â Â Â  Commission authority to investigate allegations of undue market influence

757.656Â Â Â Â  Failure to comply with ORS 757.600 to 757.667; cause of action

757.659Â Â Â Â  Commission rules; contents

757.660Â Â Â Â  Use of arbitration to resolve disputes relating to valuation of electric company investments; rules

757.661Â Â Â Â  Commission authority to require filing

757.663Â Â Â Â  Commission authority to require electric company to enter into contracts with Bonneville Power Administration

757.665Â Â Â Â  Limitation on installing, servicing electric meters

757.667Â Â Â Â  City authority over rights of way

757.669Â Â Â Â  Policy regarding consumer-owned electric utilities

757.672Â Â Â Â  Application of ORS 757.603 to 757.667 to consumer-owned electric utility; reciprocal electricity sales

757.676Â Â Â Â  Consumer-owned utility authorized to offer direct, portfolio or other forms of access to electricity services

757.679Â Â Â Â  Net billing agreements

757.683Â Â Â Â  Consumer-owned utilityÂs distribution rights and control over distribution system

757.687Â Â Â Â  Consumer-owned utility offering direct access; public purpose charge; bill assistance program

757.691Â Â Â Â  Applicability

EMERGENCY CURTAILMENT OF ELECTRICITY OR NATURAL OR MANUFACTURED

GAS

757.710Â Â Â Â  Emergency curtailment plan required; credits for weatherization or alternate energy devices

757.720Â Â Â Â  Factors to be considered in approving plan; authority to establish plan; consultation with State Department of Energy

757.730Â Â Â Â  Liability when curtailment occurs

HEALTH ENDANGERING TERMINATION OF RESIDENTIAL UTILITY SERVICE

757.750Â Â Â Â  Legislative findings

757.755Â Â Â Â  Termination of residential electric or natural gas service prohibited; rules of commission

757.760Â Â Â Â  Requirements for notice of termination of service; payment schedules; rules

HIGH VOLTAGE POWER LINE REGULATION

757.800Â Â Â Â  Definitions for ORS 757.800 and 757.805

757.805Â Â Â Â  Accident prevention required for work near high voltage lines; effect of failure to comply; applicability; other remedies unaffected

PENALTIES

757.990Â Â Â Â  Penalties

757.991Â Â Â Â  Civil penalty for noncompliance with gas regulations

757.993Â Â Â Â  Penalty for violation of utility excavation notification provisions

757.994Â Â Â Â  Civil penalty for violation of statute, rule or order related to water utilities

GENERAL PROVISIONS

Â Â Â Â Â  757.005 Definitions. (1)(a) As used in this chapter, except as provided in paragraph (b) of this subsection, Âpublic utilityÂ means:

Â Â Â Â Â  (A) Any corporation, company, individual, association of individuals, or its lessees, trustees or receivers, that owns, operates, manages or controls all or a part of any plant or equipment in this state for the production, transmission, delivery or furnishing of heat, light, water or power, directly or indirectly to or for the public, whether or not such plant or equipment or part thereof is wholly within any town or city.

Â Â Â Â Â  (B) Any corporation, company, individual or association of individuals, which is party to an oral or written agreement for the payment by a public utility, for service, managerial construction, engineering or financing fees, and having an affiliated interest with the public utility.

Â Â Â Â Â  (b) As used in this chapter, Âpublic utilityÂ does not include:

Â Â Â Â Â  (A) Any plant owned or operated by a municipality.

Â Â Â Â Â  (B) Any railroad, as defined in ORS 824.020, or any industrial concern by reason of the fact that it furnishes, without profit to itself, heat, light, water or power to the inhabitants of any locality where there is no municipal or public utility plant to furnish the same.

Â Â Â Â Â  (C) Any corporation, company, individual or association of individuals providing heat, light or power:

Â Â Â Â Â  (i) From any energy resource to fewer than 20 customers, if it began providing service to a customer prior to July 14, 1985;

Â Â Â Â Â  (ii) From any energy resource to fewer than 20 residential customers so long as the corporation, company, individual or association of individuals serves only residential customers;

Â Â Â Â Â  (iii) From solar or wind resources to any number of customers; or

Â Â Â Â Â  (iv) From biogas, waste heat or geothermal resources for nonelectric generation purposes to any number of customers.

Â Â Â Â Â  (D) A qualifying facility on account of sales made under the provisions of ORS 758.505 to 758.555.

Â Â Â Â Â  (E) Any person furnishing heat, but not delivering electricity or natural gas to its customers, except:

Â Â Â Â Â  (i) As provided in ORS 757.007 and 757.009; or

Â Â Â Â Â  (ii) With respect to heat furnished in municipalities which on January 1, 1989, had a municipally owned system that was furnishing steam or other thermal forms of heat to its customers.

Â Â Â Â Â  (F) Notwithstanding subparagraph (E) of this paragraph, any corporation, company, partnership, individual or association of individuals furnishing heat to a single thermal end user from an electric generating facility, plant or equipment that is physically interconnected with the single thermal end user.

Â Â Â Â Â  (G) Any corporation, company, partnership, individual or association of individuals that furnishes natural gas, electricity, ethanol, methanol, methane, biodiesel or other alternative fuel to any number of customers for use in motor vehicles and does not furnish any utility service described in paragraph (a) of this subsection.

Â Â Â Â Â  (H) An electricity service supplier, as defined in ORS 757.600.

Â Â Â Â Â  (2) Nothing in subsection (1)(b)(C) of this section shall prohibit third party financing of acquisition or development by a utility customer of energy resources to meet the heat, light or power requirements of that customer. [Amended by 1953 c.583 Â§2; 1967 c.241 Â§1; 1967 c.314 Â§1; 1971 c.655 Â§64a; 1973 c.726 Â§1; 1979 c.62 Â§1; 1981 c.360 Â§1; 1981 c.749 Â§21; 1983 c.118 Â§1; 1983 c.799 Â§7; 1985 c.550 Â§1; 1985 c.633 Â§7; 1985 c.779 Â§1; 1987 c.447 Â§96; 1987 c.900 Â§3; 1989 c.5 Â§2; 1989 c.999 Â§Â§1,2; 1991 c.294 Â§1; 1995 c.267 Â§1; 1999 c.330 Â§2; 1999 c.491 Â§1; 1999 c.865 Â§21; 2001 c.104 Â§292; 2003 c.82 Â§4]

Â Â Â Â Â  757.007 Contract and rate schedule filing for certain furnishers of heat exempt from regulation; procedure. (1) Every person exempt from regulation under ORS 757.005 (1)(b)(E) shall file with the Public Utility Commission, not later than 30 days prior to their effective date, all contracts and schedules establishing rates, terms and conditions for the provision of heating services.

Â Â Â Â Â  (2) Prior to the effective date, the commission may suspend the effective date of such contracts or schedules for an additional period of not more than 120 days in order to determine the reasonableness of such contracts or schedules, taking into consideration the services being provided, the costs and risks of service, the availability and costs of alternative forms of service and other reasonable considerations, including the impact on existing customers of the utilities furnishing electricity and natural gas and on the public generally.

Â Â Â Â Â  (3) If the contract or schedule is not suspended, or if the contract or schedule is determined reasonable by the commission after suspension, the contract or schedule shall not be subject to further commission review during its term or such other period as the commission may specify, except as provided in ORS 757.009.

Â Â Â Â Â  (4) In any proceeding before the commission to determine the reasonableness of contracts or schedules proposed under this section, the burden shall be upon the proponent of the contract or schedule to establish its reasonableness. [1989 c.999 Â§Â§4a,4c; 2003 c.82 Â§5]

Â Â Â Â Â  757.009 Procedure for reregulation of furnishers of heat. (1) Except as provided in subsection (2) of this section, the Public Utility Commission may, upon written complaint or upon the commissionÂs own motion, regulate, under ORS 757.205 to 757.240, or any part thereof, any person otherwise exempt from regulation under ORS 757.005 (1)(b)(E) as follows:

Â Â Â Â Â  (a) With respect to any or all customers, if the commission finds that the activities of such person have an adverse effect upon the customers of public utilities furnishing electricity or natural gas and the benefits of such regulation outweigh any adverse effect on the public generally; or

Â Â Â Â Â  (b) With respect to any customer receiving service not exceeding 500 million British thermal units per year or any residential customer, if the commission finds that such person has engaged in unjust or unreasonable practices with respect to the services or rates available to the customer and the customer has no reasonable alternative to the services provided.

Â Â Â Â Â  (2) The commission shall not regulate persons under subsection (1)(a) of this section with respect to contracts that became effective prior to the date of service of the complaint or with respect to heating systems already in place on the date of service of the complaint if the commission determines that continued expansion will increase the efficiency of those systems. [1989 c.999 Â§Â§4b,4d; 2003 c.82 Â§6]

Â Â Â Â Â  757.010 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.015 ÂAffiliated interestÂ defined. As used in ORS 757.105 (1) and in ORS 757.495, Âaffiliated interestÂ with a public utility means:

Â Â Â Â Â  (1) Every corporation and person owning or holding directly or indirectly five percent or more of the voting securities of such public utility.

Â Â Â Â Â  (2) Every corporation and person in any chain of successive ownership of five percent or more of voting securities of such public utility.

Â Â Â Â Â  (3) Every corporation five percent or more of whose voting securities are owned by any person or corporation owning five percent or more of the voting securities of such public utility or by any person or corporation in any chain of successive ownership of five percent or more of voting securities of such public utility.

Â Â Â Â Â  (4) Every person who is an officer or director of such public utility or of any corporation in any chain of successive ownership of five percent or more of voting securities of such public utility.

Â Â Â Â Â  (5) Every corporation which has two or more officers or two or more directors in common with such public utility.

Â Â Â Â Â  (6) Every corporation and person, five percent or more of which is directly or indirectly owned by a public utility.

Â Â Â Â Â  (7) Every corporation or person which the Public Utility Commission determines as a matter of fact after investigation and hearing actually is exercising any substantial influence over the policies and actions of such public utility, even though such influence is not based upon stockholding, stockholders, directors or officers to the extent specified in this section.

Â Â Â Â Â  (8) Every person or corporation who or which the commission determines as a matter of fact, after investigation and hearing, actually is exercising such substantial influence over the policies and actions of such public utility in conjunction with one or more other corporations or persons with whom they are related by ownership or blood or by action in concert that together they are affiliated with such public utility within the meaning of this section even though no one of them alone is so affiliated. [Amended by 1971 c.655 Â§65; 1989 c.17 Â§1]

Â Â Â Â Â  757.020 Duty of utilities to furnish adequate and safe service at reasonable rates. Every public utility is required to furnish adequate and safe service, equipment and facilities, and the charges made by any public utility for any service rendered or to be rendered in connection therewith shall be reasonable and just, and every unjust or unreasonable charge for such service is prohibited. [Amended by 1971 c.655 Â§66]

Â Â Â Â Â  757.025 [Amended by 1971 c.655 Â§14; renumbered 756.062]

Â Â Â Â Â  757.030 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.035 Adoption of safety rules and regulations; enforcement. (1) The Public Utility Commission has power, after a hearing had upon the motion of the commission or upon complaint, to require by general or special orders embodying reasonable rules or regulations, every person or municipality, their agents, lessees or acting trustees or receivers, appointed by court, engaged in the management, operation, ownership or control of telegraph, telephone, signal or power lines within this state, upon the public streets or highways, and also upon all other premises used, whether leased, owned or controlled by them, to construct, maintain and operate every line, plant, system, equipment or apparatus in such manner as to protect and safeguard the health and safety of all employees, customers and the public, and to this end to adopt and prescribe the installation, use, maintenance and operation of appropriate safety or other devices, or appliances, to establish or adopt standards of construction or equipment, and to require the performance of any other act which seems to the commission necessary or proper for the protection of the health or safety of all employees, customers or the public.

Â Â Â Â Â  (2) When acting pursuant to subsection (1) of this section, the Public Utility Commission shall adopt by rule as the standard of such construction, operation and maintenance the 1973 edition of the American National Standard, National Electrical Safety Code, C2.

Â Â Â Â Â  (3) In lieu of subsection (2) of this section, or in addition thereto, the commission may adopt by rule any revision or edition of or amendment to the National Electrical Safety Code approved by the American National Standards Institute after July 14, 1977, and in effect on the date of adoption by the commission. [Amended by 1969 c.530 Â§1; 1971 c.655 Â§68; 1975 c.658 Â§1; 1977 c.346 Â§1]

Â Â Â Â Â  757.039 Regulation of hazardous substance distribution and storage operations; cooperation with federal agencies; disclosure of reports and information. (1) As used in this section, Âhazardous substance or materialÂ means:

Â Â Â Â Â  (a) Fuel gas, whether in a gaseous, liquid or semisolid state;

Â Â Â Â Â  (b) Petroleum or petroleum products; and

Â Â Â Â Â  (c) Any other substance or material which may pose an unreasonable risk to life or property when transported by pipeline facilities.

Â Â Â Â Â  (2) The Public Utility Commission has power, after a hearing had upon the commissionÂs own motion or upon complaint, to require by general or special orders embodying reasonable rules, every person or municipality, their agents, lessees or acting trustees or receivers, appointed by court, engaged in the management, operation, ownership or control of facilities for the transmission or distribution of a hazardous substance or material by pipeline; or of facilities for the storage or treatment of a hazardous substance or material to be transmitted or distributed by pipeline or upon the public streets or highways; or of any other premises used, whether leased, owned or controlled by them, to construct, maintain and operate every pipeline, plant, system, equipment or apparatus used in the transmission, distribution, storage or treatment of a hazardous substance or material to be transmitted by pipeline or upon the public streets or highways in such manner as to protect and safeguard the health and safety of all employees, customers and the public, and to this end to adopt and prescribe the installation, use, maintenance and operation of appropriate safety or other devices, or appliances, to establish or adopt standards of construction or equipment, and to require the performance of any other act which seems to the commission necessary or proper for the protection of the health and safety of all employees, customers or the public.

Â Â Â Â Â  (3) The commission is authorized to cooperate with, make certifications to and enter into agreements with the Secretary of Transportation of the United States of America and to assume responsibility for, and carry out on behalf of the Secretary of Transportation, safety jurisdiction relating to pipeline facilities and transportation of hazardous substances and materials in Oregon in any manner not otherwise subject to the jurisdiction of any other agency of this state.

Â Â Â Â Â  (4) Notwithstanding any other provisions to the contrary, the commission shall make public such reports as are required to be made public under applicable federal law and regulations and provide such information as is required by the Secretary of Transportation.

Â Â Â Â Â  (5) The jurisdiction of the commission over propane, butane or mixtures of these gases shall be limited to systems transporting such gases to 10 or more customers, or to systems any portion of which is located in a public place. [Formerly 757.095; 1983 c.540 Â§3; 2001 c.35 Â§1]

Â Â Â Â Â  757.040 [Amended by 1971 c.655 Â§101; renumbered 758.035]

Â Â Â Â Â  757.045 [Amended by 1967 c.394 Â§1; repealed by 1971 c.781 Â§1]

Â Â Â Â Â  757.050 Authority of commission to order extension of service to unserved areas. The Public Utility Commission has power to require any public utility, after a public hearing of all parties interested, to extend its line, plant or system into, and to render service to, a locality not already served when the existing public convenience and necessity requires such extension and service. However, no such extension of service shall be required until the public utility has been granted such reasonable franchises as may be necessary for the extension of service, and unless the conditions are such as to reasonably justify the necessary investment by the public utility in extending its line, plant or system into such locality and furnishing such service. [Amended by 1971 c.655 Â§67]

Â Â Â Â Â  757.055 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.056 Information on energy conservation to be furnished by certain utilities; rules. (1) As used in this section, Âenergy conservation servicesÂ means services provided by public utilities to educate and inform customers and the public about energy conservation. Such services include but are not limited to providing answers to questions concerning energy saving devices and providing inspections and making suggestions concerning the construction and siting of buildings and residences.

Â Â Â Â Â  (2) All public utilities as defined in ORS 757.005, that produce, transmit, deliver or furnish heat, light or power shall establish energy conservation services and shall provide energy conservation information to customers and to the public. The services shall be performed in accordance with such rules as the Public Utility Commission may prescribe. [1977 c.197 Â§2; 1977 c.887 Â§11]

Â Â Â Â Â  757.060 [Amended by 1955 c.145 Â§1; repealed by 1961 c.691 Â§20]

Â Â Â Â Â  757.061 Regulation of water utilities; rules. (1) For the purposes of this section, Âfinancial regulationÂ means regulation under ORS 757.105 to 757.110, 757.135, 757.140, 757.205 to 757.220, 757.400 to 757.460 and 757.480 to 757.495.

Â Â Â Â Â  (2) Except as provided in this section, water utilities that serve fewer than 500 customers are not subject to regulation under this chapter or required to pay the fee provided for in ORS 756.310.

Â Â Â Â Â  (3) A water utility that serves fewer than 500 customers and that provides wastewater services to the public inside the boundaries of a city is subject to regulation under this chapter and must pay the fee provided for in ORS 756.310.

Â Â Â Â Â  (4) A water utility that serves fewer than 500 customers and that is found by the Public Utility Commission to have provided inadequate or discriminatory service at any time is thereafter subject to regulation under this chapter and must pay the fee provided for in ORS 756.310.

Â Â Â Â Â  (5) A water utility that serves fewer than 500 customers and that at any time charges an average annual residential rate of $18 per month or more is thereafter subject to regulation under this chapter, other than financial regulation, and must pay the fee provided for in ORS 756.310.

Â Â Â Â Â  (6) A water utility that serves fewer than 500 customers is subject to financial regulation under this chapter, and must pay the fee provided for in ORS 756.310, if:

Â Â Â Â Â  (a) The Public Utility Commission grants a petition from a water utility requesting that the water utility be subject to financial regulation; or

Â Â Â Â Â  (b) The water utility charges a rate for water service that exceeds a maximum rate established by the commission under subsection (7) of this section and 20 percent or more of the customers of the water utility file a petition with the commission requesting that the water utility be subject to financial regulation under this chapter.

Â Â Â Â Â  (7) The commission shall adopt rules establishing maximum rates for water utilities serving fewer than 500 customers for the purpose of determining whether a petition may be filed under subsection (6)(b) of this section.

Â Â Â Â Â  (8) Not less than 60 days before a water utility that serves fewer than 500 customers increases any rate to exceed any maximum rate prescribed under subsection (7) of this section, the water utility shall provide written notice to all of its customers advising the customers of their right to file a petition under subsection (6)(b) of this section. The commission shall adopt rules prescribing the content of the written notice. [1989 c.403 Â§2; 1999 c.330 Â§1; 2003 c.82 Â§1]

Â Â Â Â Â  757.063 Regulation of associations furnishing water upon petition. (1) Any association of individuals that furnishes water to members of the association is subject to regulation in the same manner as provided by this chapter for public utilities, and must pay the fee provided for in ORS 756.310, if 20 percent or more of the members of the association file a petition with the Public Utility Commission requesting that the association be subject to such regulation.

Â Â Â Â Â  (2) The provisions of this section apply to an association of individuals even if the association does not furnish water directly to or for the public. The provisions of this section do not apply to any cooperative formed under ORS chapter 62 or to any public body as defined by ORS 174.109. [2003 c.82 Â§3]

Â Â Â Â Â  757.065 [Renumbered 756.370]

Â Â Â Â Â  757.068 Use of fees to make emergency repairs to water service plants. (1) In each biennium the Public Utility Commission may use not more than $5,000 of the fees collected under ORS 756.310 to make emergency repairs to the plants of public utilities providing water service. The commission may expend moneys under the provisions of this section only if the commission determines that:

Â Â Â Â Â  (a) Customers of the utility are without service and are likely to remain without service for an unreasonable period of time;

Â Â Â Â Â  (b) The utility is unwilling or unable to make emergency repairs, or cannot be found after reasonable effort; and

Â Â Â Â Â  (c) Restoration of the service is necessary for the health and safety of the customers of the utility.

Â Â Â Â Â  (2) The commission shall attempt to recover fees used under this section from the utility providing water service. The commission may also recover a penalty as provided in ORS 756.350 from the time the fees are expended. [2003 c.202 Â§8]

Â Â Â Â Â  757.069 Notice of delinquency on water bill. (1) If a customer of a water utility fails to pay a water bill for more than 120 days after the bill becomes due, the water utility shall mail notice of the delinquency to the persons who are listed as the owners of the property in the real property tax records for the county. The notice must be mailed to the addresses of the owners as reflected in the real property tax records.

Â Â Â Â Â  (2) The provisions of this section apply to water utilities operated by public utilities, municipalities, cooperatives and unincorporated associations. [2005 c.168 Â§2]

Â Â Â Â Â  757.070 [Renumbered 756.375]

Â Â Â Â Â  757.072 Agreements for financial assistance to organizations representing customer interests; rules. (1) A public utility providing electricity or natural gas may enter into a written agreement with an organization that represents broad customer interests in regulatory proceedings conducted by the Public Utility Commission relating to public utilities that provide electricity or natural gas. The agreement shall govern the manner in which financial assistance may be provided to the organization. The agreement may provide for financial assistance to other organizations found by the commission to be qualified under subsection (2) of this section. More than one public utility or organization may join in a single agreement. Any agreement entered into under this section must be approved by the commission before any financial assistance is provided under the agreement.

Â Â Â Â Â  (2) Financial assistance under an agreement entered into under this section may be provided only to organizations that represent broad customer interests in regulatory proceedings before the commission relating to public utilities that provide electricity or natural gas. The commission by rule shall establish such qualifications as the commission deems appropriate for determining which organizations are eligible for financial assistance under an agreement entered into under this section.

Â Â Â Â Â  (3) In administering an agreement entered into under this section, the commission by rule or order may determine:

Â Â Â Â Â  (a) The amount of financial assistance that may be provided to any organization;

Â Â Â Â Â  (b) The manner in which the financial assistance will be distributed;

Â Â Â Â Â  (c) The manner in which the financial assistance will be recovered in the rates of the public utility under subsection (4) of this section; and

Â Â Â Â Â  (d) Other matters necessary to administer the agreement.

Â Â Â Â Â  (4) The commission shall allow a public utility that provides financial assistance under this section to recover the amounts so provided in rates. The commission shall allow a public utility to defer inclusion of those amounts in rates as provided in ORS 757.259 if the public utility so elects. An agreement under this section may not provide for payment of any amounts to the commission. [2003 c.234 Â§2]

Â Â Â Â Â  757.075 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.080 [1953 c.356 Â§1; 1961 c.354 Â§1; 1971 c.655 Â§30a; renumbered 756.380]

Â Â Â Â Â  757.085 [1953 c.356 Â§2; 1961 c.354 Â§2; renumbered 756.385]

Â Â Â Â Â  757.090 [1953 c.356 Â§3; 1961 c.354 Â§3; renumbered 756.390]

Â Â Â Â Â  757.095 [1969 c.372 Â§2; 1971 c.655 Â§69; renumbered 757.039]

BUDGET, ACCOUNTS AND REPORTS OF UTILITIES

Â Â Â Â Â  757.105 Filing of budget; review by commission; pensions as operating expenses. (1) The Public Utility Commission has the right and power of regulation, restriction and control over the budgets of expenditures of public utilities, as to all items covering:

Â Â Â Â Â  (a) Proposed payment of salaries of executive officers;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Political contributions and political advertising;

Â Â Â Â Â  (d) Expenditures for pensions or for a trust to provide pensions for employees and officers;

Â Â Â Â Â  (e) Other expenditures and major contracts for the sale or purchase of equipment; and

Â Â Â Â Â  (f) Any payment or contemplated payment to any person or corporation having an affiliated interest for service, advice, auditing, associating, sponsoring, engineering, managing, operating, financing, legal or other services.

Â Â Â Â Â  (2) On or before November 1 of each year each public utility shall prepare a budget showing the amount of money which, in its judgment, shall be needed during the ensuing year for covering all such activities and expenditures, and file it with the commission.

Â Â Â Â Â  (3) When any such budget has been filed with the commission, the commission shall examine into and investigate the same and unless rejected within 60 days thereafter, the proposed budget is presumptively fair and reasonable and not contrary to public interest.

Â Â Â Â Â  (4) Proposed expenditures for pensions or for a trust to provide pensions for the employees and officers of such utility whether for future service or past service or both, shall be recognized as an operating expense if the trust fund is irrevocably committed to the payment of pensions or benefits to employees and if such pensions are reasonable and nondiscriminatory. The commission may disallow as an operating expense any expenditure for pension purposes in excess of the amount necessary and proper to maintain an actuarially sound retirement plan for the employees of the utility in Oregon. [Amended by 1957 c.593 Â§1; 1971 c.655 Â§82]

Â Â Â Â Â  757.107 Supplemental budgets and orders. Adjustment and additions to such budget expenditures may be made from time to time during the year by filing supplementary budgets with the Public Utility Commission. The provisions of ORS 757.105 (3) apply to adjustments and additions to budgets. [Amended by 1971 c.655 Â§83]

Â Â Â Â Â  757.110 Effect of budget orders. (1) Any finding and order made and entered by the Public Utility Commission under ORS 757.105 or 757.107 shall have the effect of prohibiting any unapproved or rejected expenditure from being recognized as an operating expense or capital expenditure in any rate valuation proceeding or in any proceeding or hearing unless and until the propriety thereof has been established to the satisfaction of the commission. Any such finding and order shall remain in full force and effect, unless and until it is modified or set aside by the commission or is set aside, modified or remanded in a proceeding for judicial review of an order in a contested case in the manner provided by ORS 756.610.

Â Â Â Â Â  (2) Nothing in ORS 757.105 or 757.107 prevents the commission from at any time making and filing orders rejecting imprudent and unwise expenditures or payments. Such orders when so made shall be in full force and effect, and the public utility shall not have the right to make such expenditures or payments found to be imprudent or unwise until the order has been modified or set aside by the commission or is set aside, modified or remanded in a proceeding for judicial review of an order in a contested case in the manner provided by ORS 756.610. [Amended by 1971 c.655 Â§84; 2005 c.638 Â§7]

Â Â Â Â Â  757.115 [Amended by 1971 c.655 Â§20; renumbered 756.105]

Â Â Â Â Â  757.120 Accounts required. (1) Every public utility shall keep and render to the Public Utility Commission, in the manner and form prescribed by the commission, uniform accounts of all business transacted. All forms of accounts which may be prescribed by the commission shall conform as nearly as practicable to similar forms prescribed by federal authority.

Â Â Â Â Â  (2) Every public utility engaged directly or indirectly in any other business than that of a public utility shall, if required by the commission, keep and render separately to the commission, in like manner and form, the accounts of all such other business, in which case all the provisions of this chapter shall apply with like force and effect to the accounts and records of such other business. [Amended by 1971 c.655 Â§85]

Â Â Â Â Â  757.125 Duty of utility to keep records and accounts; duty of commission to furnish blanks. (1) The Public Utility Commission shall prescribe the accounts and records required to be kept, and every public utility is required to keep and render its accounts and records accurately and faithfully in the manner prescribed by the commission and to comply with all directions of the commission relating to such accounts and records.

Â Â Â Â Â  (2) No public utility shall keep any other accounts or records of its public utility business transacted than those prescribed or approved by the commission except such as may be required by the laws of the United States.

Â Â Â Â Â  (3) The commission shall cause to be prepared suitable blanks for reports for carrying out the purposes of this chapter, and shall, when necessary, furnish such blanks for reports to each public utility. [Amended by 1971 c.655 Â§86]

Â Â Â Â Â  757.130 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.135 Closing accounts and filing balance sheet; auditing accounts. (1) Except as provided in subsection (2) of this section, the accounts required under ORS 757.120 and 757.125 shall be closed annually on December 31 and a balance sheet of that date promptly taken therefrom. On or before April 1 following, such balance sheet, together with such other information as the Public Utility Commission shall prescribe, verified by an officer of the public utility, shall be filed with the commission.

Â Â Â Â Â  (2) If a public utility maintains its accounts and records on a fiscal year basis, the accounts required by ORS 757.120 and 757.125 shall be closed annually on the last day of the fiscal year and a balance sheet shall be promptly taken from those accounts. On or before the first day of the fourth month following the end of the public utilityÂs fiscal year, the balance sheet together with such information as the commission shall prescribe must be verified by an officer of the public utility and filed with the commission. The commission may require that a public utility filing information at the time specified in this subsection also file with the commission on a calendar year basis such additional information as may be prescribed by the commission.

Â Â Â Â Â  (3) The commission may examine and audit any account. Items shall be allocated to the accounts in the manner prescribed by the commission. [Amended by 1983 c.540 Â§4; 2001 c.733 Â§1]

Â Â Â Â Â  757.140 Depreciation accounts; use of certain undepreciated investment in rates. (1) Every public utility shall carry a proper and adequate depreciation account. The Public Utility Commission shall ascertain and determine the proper and adequate rates of depreciation of the several classes of property of each public utility. The rates shall be such as will provide the amounts required over and above the expenses of maintenance, to keep such property in a state of efficiency corresponding to the progress of the industry. Each public utility shall conform its depreciation accounts to the rates so ascertained and determined by the commission. The commission may make changes in such rates of depreciation from time to time as the commission may find to be necessary.

Â Â Â Â Â  (2) In the following cases the commission may allow in rates, directly or indirectly, amounts on the utilityÂs books of account which the commission finds represent undepreciated investment in a utility plant, including that which has been retired from service:

Â Â Â Â Â  (a) When the retirement is due to ordinary wear and tear, casualties, acts of God, acts of governmental authority; or

Â Â Â Â Â  (b) When the commission finds that the retirement is in the public interest. [Amended by 1971 c.655 Â§87; 1989 c.956 Â§2]

Â Â Â Â Â  757.145 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.150 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.155 [Amended by 1971 c.655 Â§90; renumbered 757.480]

Â Â Â Â Â  757.160 [Amended by 1971 c.655 Â§91; renumbered 757.485]

Â Â Â Â Â  757.165 [Amended by 1971 c.655 Â§92; renumbered 757.490]

Â Â Â Â Â  757.170 [Amended by 1971 c.655 Â§93; renumbered 757.495]

Â Â Â Â Â  757.175 [Amended by 1971 c.655 Â§94; renumbered 757.500]

Â Â Â Â Â  757.180 [Amended by 1971 c.655 Â§21; renumbered 756.115]

RATE SCHEDULES; MEASURING EQUIPMENT

Â Â Â Â Â  757.205 Filing schedules with commission; data filed with schedules. (1) Every public utility shall file with the Public Utility Commission, within a time to be fixed by the commission, schedules which shall be open to public inspection, showing all rates, tolls and charges which it has established and which are in force at the time for any service performed by it within the state, or for any service in connection therewith or performed by any public utility controlled or operated by it.

Â Â Â Â Â  (2) Every public utility shall file with and as part of every such schedule all rules and regulations that in any manner affect the rates charged or to be charged for any service. Every public utility shall also file with the commission copies of interstate rate schedules and rules and regulations issued by it or to which it is a party.

Â Â Â Â Â  (3) Where a schedule of joint rates or charges is or may be in force between two or more public utilities, such schedules shall in like manner be printed and filed with the commission. [Amended by 1971 c.655 Â§70]

Â Â Â Â Â  757.210 Hearing to establish new schedules; alternative regulation plan. (1)(a) Whenever any public utility files with the Public Utility Commission any rate or schedule of rates stating or establishing a new rate or schedule of rates or increasing an existing rate or schedule of rates, the commission may, either upon written complaint or upon the commissionÂs own initiative, after reasonable notice, conduct a hearing to determine whether the rate or schedule is fair, just and reasonable. The commission shall conduct the hearing upon written complaint filed by the utility, its customer or customers, or any other proper party within 60 days of the utilityÂs filing; provided that no hearing need be held if the particular rate change is the result of an automatic adjustment clause. At the hearing the utility shall bear the burden of showing that the rate or schedule of rates proposed to be established or increased or changed is fair, just and reasonable. The commission may not authorize a rate or schedule of rates that is not fair, just and reasonable.

Â Â Â Â Â  (b) As used in this subsection, Âautomatic adjustment clauseÂ means a provision of a rate schedule that provides for rate increases or decreases or both, without prior hearing, reflecting increases or decreases or both in costs incurred, taxes paid to units of government or revenues earned by a utility and that is subject to review by the commission at least once every two years.

Â Â Â Â Â  (2)(a) Subsection (1) of this section does not apply to rate changes under an approved alternative form of regulation plan, including a resource rate plan under ORS 757.212.

Â Â Â Â Â  (b) Any alternative form of regulation plan shall include provisions to ensure that the plan operates in the interests of utility customers and the public generally and results in rates that are just and reasonable and may include provisions establishing a reasonable range for rate of return on investment. In approving a plan, the commission shall, at a minimum, consider whether the plan:

Â Â Â Â Â  (A) Promotes increased efficiencies and cost control;

Â Â Â Â Â  (B) Is consistent with least-cost resources acquisition policies;

Â Â Â Â Â  (C) Yields rates that are consistent with those that would be obtained following application of ORS 757.268;

Â Â Â Â Â  (D) Is consistent with maintenance of safe, adequate and reliable service; and

Â Â Â Â Â  (E) Is beneficial to utility customers generally, for example, by minimizing utility rates.

Â Â Â Â Â  (c) As used in this subsection, Âalternative form of regulation planÂ means a plan adopted by the commission upon petition by a public utility, after notice and an opportunity for a hearing, that sets rates and revenues and a method for changes in rates and revenues using alternatives to cost-of-service rate regulation.

Â Â Â Â Â  (d) Prior to implementing a rate change under an alternative form of regulation plan, the utility shall present a report that demonstrates the calculation of any proposed rate change at a public meeting of the commission.

Â Â Â Â Â  (3) Except as provided in ORS 757.212, the commission, at any time, may order a utility to appear and establish that any, or all, of its rates in a plan authorized under subsection (2) of this section are in conformity with the plan and are just and reasonable. Except as provided in ORS 757.212, such rates, and the alternative form of regulation plan under which the rates are set, also shall be subject to complaint under ORS 756.500.

Â Â Â Â Â  (4) Periodically, but not less often than every two years after the implementation of a plan referred to in subsection (2) of this section, the commission shall submit a report to the Legislative Assembly that shows the impact of the plan on rates paid by utility customers.

Â Â Â Â Â  (5) The commission and staff may consult at any time with, and provide technical assistance to, utilities, their customers, and other interested parties on matters relevant to utility rates and charges. If a hearing is held with respect to a rate change, the commissionÂs decisions shall be based on the record made at the hearing. [Amended by 1971 c.655 Â§70a; 1981 c.715 Â§1; 1985 c.550 Â§2; 1987 c.447 Â§97; 1987 c.613 Â§1; 1989 c.5 Â§Â§3,23; 1995 c.785 Â§1; 2001 c.913 Â§3; 2005 c.845 Â§5]

Â Â Â Â Â  757.212 Resource rate plans; customers who may elect to be exempt; order approving plan; effect of approving plan. (1) For purposes of this section:

Â Â Â Â Â  (a) ÂResource rate planÂ means a plan by a public utility to construct a generating plant or to enter into a wholesale power purchase or sales agreement with a term that is longer than one year.

Â Â Â Â Â  (b) ÂSiteÂ means:

Â Â Â Â Â  (A) Buildings or other related structures that are interconnected by facilities owned by a single public utility customer and that are served through a single electric meter; or

Â Â Â Â Â  (B) A single contiguous area of land containing buildings or other structures that are separated by not more than 1,000 feet, such that:

Â Â Â Â Â  (i) Each building or structure included in the site is not more than 1,000 feet from at least one other building or structure in the site;

Â Â Â Â Â  (ii) Buildings and structures in the site, and land containing and connecting buildings and structures in the site, are owned by a public utility customer who is billed for electricity use at the buildings and structures; and

Â Â Â Â Â  (iii) Land shall be considered to be contiguous even if there is an intervening public or railroad right of way, provided that rights-of-way land on which municipal infrastructure facilities exist, such as street lighting, sewerage transmission and roadway controls, shall not be considered contiguous.

Â Â Â Â Â  (2) The Public Utility Commission may approve a resource rate plan as an alternative form of regulation plan under ORS 757.210. A public utility must make a separate tariff filing for each proposed resource rate plan. If the commission approves a resource rate plan by a public utility based on the construction of a generating plant, the order approving the plan must state how the commission will reflect the costs and revenues of the generating plant in the utilityÂs rates during all or a portion of the expected useful life of the generating plant. If the commission approves a resource rate plan based on a wholesale power purchase or sales agreement with a term longer than one year, the order approving the plan must state how the commission will reflect the costs and revenues under the wholesale power purchase or sales agreement in the utilityÂs rates during all or a portion of the term of the agreement.

Â Â Â Â Â  (3) A customer receiving electricity from a public utility may elect to be exempt from the costs and benefits of a resource rate plan for any single site at which the customer has had a peak load in excess of nine megawatts in any hour during the 12-month period immediately preceding the date on which the public utility files a tariff under this section. A public utility filing a tariff under this section must give written notice of the provisions of this subsection to all of its customers that are eligible to make an election under this subsection. The notice must be given within three days after the tariff is filed. An election under this subsection must be made by a customer within 30 days after the tariff is filed.

Â Â Â Â Â  (4) A public utility customer that elects to be exempt under subsection (3) of this section may also elect to be exempt from the costs and benefits of a resource rate plan for any single site at which the customer has had a peak load in excess of one megawatt in any hour during the 12-month period immediately preceding the date on which the public utility files a tariff under this section. An election under this subsection must be made as part of the election under subsection (3) of this section.

Â Â Â Â Â  (5) The commission shall ensure that customers making an election under subsection (3) or (4) of this section are charged the market cost for all electricity that is required to replace the electricity that would otherwise have been provided under the resource rate plan, and that the election does not result in increased costs or risks to the public utility or to other customers of the public utility.

Â Â Â Â Â  (6) The commission, by rule, may allow customers of a public utility other than those customers described in subsection (3) of this section to elect to be exempt from the costs and benefits of a resource rate plan.

Â Â Â Â Â  (7) If the commission approves a resource rate plan, the order of the commission must also address:

Â Â Â Â Â  (a) The extent to which the public utility will use power from the generating plant or from the power purchase or sales agreement to serve its retail customers in Oregon;

Â Â Â Â Â  (b) The allocation of power available from the generating plant or power purchase or sales agreement among different classes of the public utilityÂs customers;

Â Â Â Â Â  (c) The ratemaking consequences of the generating plant or power purchase or sales agreement, including the consequences of variations in the amount of power that is actually available after the plan is in operation compared with the amount of power that was anticipated to be available at the time the plan was approved; and

Â Â Â Â Â  (d) Any other issue the commission chooses to consider.

Â Â Â Â Â  (8) If the commission approves a resource rate plan, the commission may not thereafter review the costs and rates specific to the resource rate plan or other obligations of the public utility under the plan, or consider any complaint under ORS 756.500 seeking review of the costs and rates specific to the resource rate plan or other obligations of the public utility under the plan, except for the purpose of determining whether the public utility is in compliance with the plan and has established rates in accordance with the plan.

Â Â Â Â Â  (9) A resource rate plan and a public utilityÂs rates under a resource rate plan are not subject to ORS 757.355.

Â Â Â Â Â  (10) The commission may not set aside or modify an order approving a resource rate plan unless the public utility operating under the plan approves the setting aside or modification. [2001 c.913 Â§2; 2005 c.638 Â§8]

Â Â Â Â Â  Note: 757.212 was added to and made a part of 757.205 to 757.220 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.215 Commission authorized to suspend new rates or order interim rates during hearings; revenues collected under unapproved rates to be refunded; order after hearing. (1) The Public Utility Commission may, pending such investigation and determination, order the suspension of the rate or schedule of rates, provided the initial period of suspension shall not extend more than six months beyond the time when such rate or schedule would otherwise go into effect. If the commission finds that the investigation will not be completed at the expiration of the initial suspension, the commission may enter an order further suspending such rate or schedule for not more than three months beyond the last day of the initial suspension.

Â Â Â Â Â  (2) This section does not prevent the commission and the utility from entering into a written stipulation at any time extending any period of suspension.

Â Â Â Â Â  (3) After full hearing, whether completed before or after such rate or schedule has gone into effect, the commission may make such order in reference thereto as would be proper in a proceeding initiated after such rate or schedule has become effective.

Â Â Â Â Â  (4) If the commission is required to or determines to conduct a hearing on a rate or schedule of rates filed pursuant to ORS 757.210, but does not order a suspension thereof, any increased revenue collected by the utility as a result of such rate or rate schedule becoming effective shall be received subject to being refunded. If the rate or rate schedule thereafter approved by the commission is for a lesser increase or for no increase, the utility shall refund the amount of revenues received that exceeds the amount approved as nearly as possible to the customers from whom such excess revenues were collected, by a credit against future bills or otherwise, in such manner as the commission orders.

Â Â Â Â Â  (5) The commission may in a suspension order authorize an interim rate or rate schedule under which the utilityÂs revenues will be increased by an amount deemed reasonable by the commission, not exceeding the amount requested by the utility. Any such interim increase for a public utility as defined in ORS 757.005 that produces, transmits, delivers or furnishes heat, light or power shall be effected by rates designed to increase the utilityÂs revenues without materially changing the revenue relationships among customer classes or between the revenues derived from demand charges and from energy charges. An interim rate or rate schedule shall remain in effect until terminated by the commission. Upon completion of the hearing and decision, the commission shall order the utility to refund that portion of the increase in the interim rate or schedule that the commission finds is not justified. Any refund of an interim increase under this subsection shall be based upon an analysis of the utilityÂs earnings for a period reasonably representative of the period during which the interim increase was in effect. Refunds shall be made as nearly as possible to the customers against whom the interim rates were charged, by credits against future bills or in such other manner as the commission orders.

Â Â Â Â Â  (6) Refunds ordered by the commission under subsection (4) or (5) of this section shall include interest on the amount determined to be subject to refund from the date such interim rate or rate schedules took effect. [Amended by 1981 c.715 Â§2; 1991 c.964 Â§1]

Â Â Â Â Â  757.220 Notice of schedule changes required; exception for alternative regulation. No change shall be made in any schedule, including schedules of joint rates, except upon 30 daysÂ notice to the Public Utility Commission. All changes shall be plainly indicated upon existing schedules, or by filing new schedules in lieu thereof 30 days prior to the time they are to take effect. However, the commission, for good cause shown, may allow changes without requiring the 30 daysÂ notice by filing an order specifying the changes to be made and the time when they shall take effect. This section does not apply to rate changes authorized under an alternative form of regulation plan under ORS 757.210 (2). [Amended by 1995 c.785 Â§2]

Â Â Â Â Â  757.225 Utilities required to collect for their services in accordance with schedules. No public utility shall charge, demand, collect or receive a greater or less compensation for any service performed by it within the state, or for any service in connection therewith, than is specified in printed rate schedules as may at the time be in force, or demand, collect or receive any rate not specified in such schedule. The rates named therein are the lawful rates until they are changed as provided in ORS 757.210 to 757.220. [Amended by 1971 c.655 Â§71; 1985 c.550 Â§3; 1991 c.67 Â§204]

Â Â Â Â Â  757.227 Rate mitigation for certain electric company rate increases. (1) As used in this section, Âelectric companyÂ has the meaning given that term in ORS 757.600.

Â Â Â Â Â  (2) The Public Utility Commission shall require that an electric company mitigate a rate increase payable by a class of customers described in subsection (5) of this section if:

Â Â Â Â Â  (a) The increase results from a transition to an electric companyÂs generally applicable cost-based rate from the rates established under the contracts described in subsection (5) of this section; and

Â Â Â Â Â  (b) The increase in the cost of electricity to that class of customers by reason of the transition will exceed 50 percent during the first 12 calendar months after the transition occurs.

Â Â Â Â Â  (3) The commission shall require an electric company to mitigate a rate increase under this section by means of a schedule of rate credits for the class of customers described in subsection (5) of this section. The rate credits provided by an electric company under the schedule shall automatically decrease each year to the lowest credit necessary to avoid a rate increase that is greater than 50 percent in any subsequent year. Rate credits under this section may not be provided for more than seven years after the transition occurs.

Â Â Â Â Â  (4) For the purpose of determining the increase in the cost of electricity to a class of customers by reason of a transition described in subsection (2)(a) of this section, the commission shall:

Â Â Â Â Â  (a) Include the total charges for electricity service, including all special charges and credits other than the rate credit provided under this section; and

Â Â Â Â Â  (b) Exclude any local taxes or fees paid by the class of customers.

Â Â Â Â Â  (5) This section applies only to customers of an electric company that purchase electricity at metering points that before the transition described in subsection (2)(a) of this section were eligible for rates that were set under contracts entered into before 1960 and remained unchanged throughout the period of the contract.

Â Â Â Â Â  (6) The full cost of providing rate credits under this section shall be spread equally among all other customers of the electric company. [2005 c.594 Â§3]

Â Â Â Â Â  757.230 Control of commission over classification of services and forms of schedules; rules. (1) The Public Utility Commission shall provide for a comprehensive classification of service for each public utility, and such classification may take into account the quantity used, the time when used, the purpose for which used, the existence of price competition or a service alternative, the services being provided, the conditions of service and any other reasonable consideration. Based on such considerations the commission may authorize classifications or schedules of rates applicable to individual customers or groups of customers. The service classifications and schedule forms shall be designed consistently with the requirements of ORS 469.010. Each public utility is required to conform its schedules of rates to such classification. If the commission determines that a tariff filing under ORS 757.205 results in a rate classification primarily related to price competition or a service alternative, the commission, at a minimum, shall consider the following:

Â Â Â Â Â  (a) Whether the rate generates revenues at least sufficient to cover relevant short and long run costs of the utility during the term of the rates;

Â Â Â Â Â  (b) Whether the rate generates revenues sufficient to insure that just and reasonable rates are established for remaining customers of the utility;

Â Â Â Â Â  (c) For electric and natural gas utilities:

Â Â Â Â Â  (A) Whether it is appropriate to incorporate interruption of service in the utilityÂs rate agreement with the customer; and

Â Â Â Â Â  (B) Whether the rate agreement requires the utility to acquire new resources to serve the load; and

Â Â Â Â Â  (d) For electric utilities, for service to load not previously served, the effect of the rate on the utilityÂs average system cost through the residential exchange provision of the Pacific Northwest Electric Power Planning and Conservation Act of 1980, Public Law 96-501, as amended.

Â Â Â Â Â  (2) The commission may prescribe such changes in the form in which the schedules are issued by any public utility as may be found to be expedient. The commission shall adopt rules which allow any person who requests notice of tariff filings described under subsection (1) of this section to receive such notice. [Amended by 1971 c.655 Â§72; 1977 c.682 Â§1; 1987 c.900 Â§1]

Â Â Â Â Â  757.235 [Amended by 1953 c.285 Â§2; repealed by 1981 c.715 Â§3]

Â Â Â Â Â  757.240 Filing schedules in business office. (1) A copy of so much of all schedules, including schedules of joint rates and charges, as the Public Utility Commission deems necessary for the use of the public shall be printed in plain type and kept on file in every business office of such public utility, open to the public, and in such form and place as to be readily accessible to the public for convenient inspection.

Â Â Â Â Â  (2) Copies of all new schedules shall be filed in every business office of such public utility 30 days prior to the time the schedules are to take effect, unless the commission prescribes a shorter time. [Amended by 1971 c.655 Â§73]

Â Â Â Â Â  757.245 Establishment of joint rates. (1) A public utility may establish reasonable through service and joint rates and classifications with other public utilities. Public utilities establishing joint rates shall establish just and reasonable regulations and practices in connection therewith and just, reasonable and equitable divisions thereof as between the public utilities participating therein, which shall not unduly prefer or prejudice any of such participating public utilities, and every unjust and unreasonable rate, classification, regulation, practice and division is prohibited.

Â Â Â Â Â  (2) The Public Utility Commission may, and shall, whenever deemed by the commission to be necessary or desirable in the public interest, after full hearing upon complaint, or upon the commissionÂs own initiative without complaint, establish through service, classifications and joint rates, the divisions of such rates and the terms and conditions under which such through service shall be rendered. If any tariff or schedule canceling any through service or joint rate or classification without the consent of all the public utilities parties thereto or authorization by the commission is suspended by the commission for investigation, the burden of proof is upon the public utilities proposing such cancellation to show that it is consistent with the public interest.

Â Â Â Â Â  (3) Whenever, after full hearing upon complaint or upon the commissionÂs own initiative without complaint, the commission is of the opinion that the divisions of joint rates between the public utilities are or will be unjust, unreasonable, inequitable or unduly preferential or prejudicial as between the public utilities parties thereto, whether agreed upon by such public utilities or otherwise established, the commission shall, by order, prescribe the just, reasonable and equitable divisions thereof to be received by the several public utilities. In cases where the joint rate was established pursuant to the finding or order of the commission and the divisions thereto are found by the commission to have been unjust, unreasonable or inequitable, or unduly preferential or prejudicial, the commission may also by order determine what, for the period subsequent to the filing of the complaint or petition or the making of the order of investigation, would have been the just, reasonable and equitable division thereof to be received by the several public utilities and require adjustment to be made in accordance therewith.

Â Â Â Â Â  (4) In so prescribing and determining the divisions of joint rates, the commission shall give due consideration, among other things, to:

Â Â Â Â Â  (a) The efficiency with which the public utilities concerned are operated;

Â Â Â Â Â  (b) The amount of revenue to pay their respective operating expenses, taxes and a fair return on their public utility property held for and used in service;

Â Â Â Â Â  (c) The importance to the public of the services of such public utilities;

Â Â Â Â Â  (d) Whether any particular participating public utility is an originating, intermediate or delivering utility; and

Â Â Â Â Â  (e) Any other fact or circumstance which ordinarily would entitle one public utility to a greater or less proportion of the joint rate than another. [Amended by 1971 c.655 Â§74]

Â Â Â Â Â  757.247 Tariff schedules for energy conservation. The Public Utility Commission may authorize a public utility to file and place into effect tariff schedules establishing rates or charges for energy conservation measures, services or payments provided to individual property owners or customers. Application of the schedule shall be subject to agreement between the public utility and the property owner or customer receiving service at the time the conservation measures, services or payments are initially provided. The schedule may include provisions for the payment of the rates or charges over a period of time and for the application of the payment obligation to successive property owners or customers at the premises where the conservation measures or services were installed or performed or with respect to which the conservation payments were made. The public utility shall record a notice of the payment obligation in the records maintained by the county clerk under ORS 205.130. The commission may prescribe by rule under the applicable provisions of ORS 183.325 to 183.400 other methods by which the public utility shall notify property owners or customers of any such payment obligation. [1991 c.268 Â§2]

Â Â Â Â Â  757.250 Standards and appliances for measuring service; rules. (1) The Public Utility Commission shall ascertain and prescribe for each kind of public utility suitable and convenient standard commercial units of service. These shall be lawful units for the purposes of this chapter.

Â Â Â Â Â  (2) The commission shall ascertain and fix adequate and serviceable standards for the measurement of quality, pressure, initial voltage or other conditions pertaining to the supply of the service rendered by any public utility and prescribe reasonable regulations for examination and testing of such service and for the measurement thereof. It shall establish reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for the measurements, and every public utility is required to carry into effect all orders issued by the commission relative thereto. [Amended by 1971 c.655 Â§75]

Â Â Â Â Â  757.255 Testing of measuring appliances; rules; fees. (1) The Public Utility Commission may provide for the examination and testing of any and all appliances used for the measuring of any service of a public utility, and may provide by rule that no such appliance shall be installed and used for the measuring of any service of any public utility until it has been examined and tested by the commission and found to be accurate.

Â Â Â Â Â  (2) The commission shall declare and establish a reasonable fee governing the cost of such examination and test, which shall be paid to the commission by the public utility.

Â Â Â Â Â  (3) The commission shall declare and establish reasonable fees for the testing of such appliances on the application of the customer, the fee to be paid by the customer at the time of the customerÂs request, but to be repaid to the customer by the commission and to be paid by the public utility if the appliance is found defective or incorrect to the disadvantage of the customer or used beyond such reasonable limit as may be prescribed by the commission.

Â Â Â Â Â  (4) All fees collected under the provisions of this section shall be paid by the commission into the State Treasury.

Â Â Â Â Â  (5) The commission may purchase such materials, apparatus and standard measuring instruments for the examination and tests as the commission deems necessary. [Amended by 1971 c.655 Â§76]

Â Â Â Â Â  757.259 Amounts includable in rate schedule; deferral; limit in effect on rates by amortization. (1) In addition to powers otherwise vested in the Public Utility Commission, and subject to the limitations contained in this section, under amortization schedules set by the commission, a rate or rate schedule:

Â Â Â Â Â  (a) May reflect:

Â Â Â Â Â  (A) Amounts lawfully imposed retroactively by order of another governmental agency; or

Â Â Â Â Â  (B) Amounts deferred under subsection (2) of this section.

Â Â Â Â Â  (b) Shall reflect amounts deferred under subsection (3) of this section if the public utility so requests.

Â Â Â Â Â  (2) Upon application of a utility or ratepayer or upon the commissionÂs own motion and after public notice, opportunity for comment and a hearing if any party requests a hearing, the commission by order may authorize deferral of the following amounts for later incorporation in rates:

Â Â Â Â Â  (a) Amounts incurred by a utility resulting from changes in the wholesale price of natural gas or electricity approved by the Federal Energy Regulatory Commission;

Â Â Â Â Â  (b) Balances resulting from the administration of Section 5(c) of the Pacific Northwest Electric Power Planning and Conservation Act of 1980;

Â Â Â Â Â  (c) Direct or indirect costs arising from any purchase made by a public utility from the Bonneville Power Administration pursuant to ORS 757.663, provided that such costs shall be recovered only from residential and small-farm retail electricity consumers;

Â Â Â Â Â  (d) Amounts accruing under a plan for the protection of short-term earnings under ORS 757.262 (2); or

Â Â Â Â Â  (e) Identifiable utility expenses or revenues, the recovery or refund of which the commission finds should be deferred in order to minimize the frequency of rate changes or the fluctuation of rate levels or to match appropriately the costs borne by and benefits received by ratepayers.

Â Â Â Â Â  (3) Upon request of the public utility, the commission by order shall allow deferral of amounts provided as financial assistance under an agreement entered into under ORS 757.072 for later incorporation in rates.

Â Â Â Â Â  (4) The commission may authorize deferrals under subsection (2) of this section beginning with the date of application, together with interest established by the commission. A deferral may be authorized for a period not to exceed 12 months beginning on or after the date of application. However, amounts deferred under subsection (2)(c) and (d) or (3) of this section are not subject to subsection (5), (6), (7), (8) or (10) of this section, but are subject to such limitations and requirements that the commission may prescribe and that are consistent with the provisions of this section.

Â Â Â Â Â  (5) Unless subject to an automatic adjustment clause under ORS 757.210 (1), amounts described in this section shall be allowed in rates only to the extent authorized by the commission in a proceeding under ORS 757.210 to change rates and upon review of the utilityÂs earnings at the time of application to amortize the deferral. The commission may require that amortization of deferred amounts be subject to refund. The commissionÂs final determination on the amount of deferrals allowable in the rates of the utility is subject to a finding by the commission that the amount was prudently incurred by the utility.

Â Â Â Â Â  (6) Except as provided in subsections (7), (8) and (10) of this section, the overall average rate impact of the amortizations authorized under this section in any one year may not exceed three percent of the utilityÂs gross revenues for the preceding calendar year.

Â Â Â Â Â  (7) The commission may allow an overall average rate impact greater than that specified in subsection (6) of this section for natural gas commodity and pipeline transportation costs incurred by a natural gas utility if the commission finds that allowing a higher amortization rate is reasonable under the circumstances.

Â Â Â Â Â  (8) The commission may authorize amortizations for an electric utility under this section with an overall average rate impact not to exceed six percent of the electric utilityÂs gross revenues for the preceding calendar year. If the commission allows an overall average rate impact greater than that specified in subsection (6) of this section, the commission shall estimate the electric utilityÂs cost of capital for the deferral period and may also consider estimated changes in the electric utilityÂs costs and revenues during the deferral period for the purpose of reviewing the earnings of the electric utility under the provisions of subsection (5) of this section.

Â Â Â Â Â  (9) The commission may impose requirements similar to those described in subsection (8) of this section for the amortization of other deferrals under this section, but may not impose such requirements for deferrals under subsection (2)(c) or (d) or (3) of this section.

Â Â Â Â Â  (10) The commission may authorize amortization of a deferred amount for an electric utility under this section with an overall average rate impact greater than that allowed by subsections (6) and (8) of this section if:

Â Â Â Â Â  (a) The deferral was directly related to extraordinary power supply expenses incurred during 2001;

Â Â Â Â Â  (b) The amount to be deferred was greater than 40 percent of the revenue received by the electric utility in 2001 from Oregon customers; and

Â Â Â Â Â  (c) The commission determines that the higher rate impact is reasonable under the circumstances.

Â Â Â Â Â  (11) If the commission authorizes amortization of a deferred amount under subsection (10) of this section, an electric utility customer that uses more than one average megawatt of electricity at any site in the immediately preceding calendar year may prepay the customerÂs share of the deferred amount. The commission shall adopt rules governing the manner in which:

Â Â Â Â Â  (a) The customerÂs share of the deferred amount is calculated; and

Â Â Â Â Â  (b) The customerÂs rates are to be adjusted to reflect the prepayment of the deferred amount.

Â Â Â Â Â  (12) The provisions of this section do not apply to a telecommunications utility. [1987 c.563 Â§2; 1989 c.18 Â§1; 1989 c.956 Â§1; 1993 c.175 Â§1; 1999 c.865 Â§31; 2001 c.733 Â§3; 2003 c.132 Â§1; 2003 c.234 Â§3]

Â Â Â Â Â  757.260 [Amended by 1971 c.655 Â§18; renumbered 756.075]

Â Â Â Â Â  757.262 Rates to encourage acquisition of cost-effective conservation resources; rules. (1) The Public Utility Commission, by rule, may adopt policies designed to encourage the acquisition of cost-effective conservation resources and small-scale, renewable-fuel electric generating resources.

Â Â Â Â Â  (2) In furtherance of the policies adopted pursuant to subsection (1) of this section, and in such manner as the commission considers proper, the commission may authorize periodic rate adjustments for the purpose of providing some protection to a utility from reduction of short-term earnings that may result from implementation of such policies. The adjustments may include, but are not limited to, adjustments based in whole or in part upon the extent to which actual sales deviate from a base level of sales the commission considers appropriate. [1993 c.175 Â§3; 1999 c.944 Â§3]

Â Â Â Â Â  757.265 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.266 Rates may encourage tree planting programs as offset to carbon dioxide emissions. The Public Utility Commission of Oregon may allow a rate or rate schedule of a public utility to reflect amounts for small scale programs that enable the utility to gain experience with tree planting on underproducing forestland, as defined by the State Forestry Department, as an offset to carbon dioxide emissions. [1993 c.286 Â§1]

Â Â Â Â Â  Note: 757.266 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 757 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.267 Legislative findings relating to inclusion of tax liabilities in rates. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The alignment of taxes collected by public utilities from utility customers with taxes paid to units of government by utilities, or affiliated groups that include utilities, is of special interest to this state.

Â Â Â Â Â  (b) Taxes are a unique utility cost because the tax liability is affected by the operations or tax attributes of the parent company or other affiliates of the utility.

Â Â Â Â Â  (c) The Public Utility Commission permits a utility to include costs for taxes that assume the utility is not part of an affiliated group of corporations for tax purposes.

Â Â Â Â Â  (d) The parent company of a utility may employ accounting methods, debt, consolidated tax return rules and other techniques in a way that results in a difference between the tax liability paid to units of government by the utility, or the affiliated group of corporations of which the utility is a member, and the amount of taxes collected, directly or indirectly, from customers.

Â Â Â Â Â  (e) Tax uncertainty in the ratemaking process may result in collecting taxes from ratepayers that are not paid to units of government.

Â Â Â Â Â  (f) Utility rates that include amounts for taxes should reflect the taxes that are paid to units of government to be considered fair, just and reasonable.

Â Â Â Â Â  (g) Tax information of a business is commercially sensitive. Public disclosure of tax information could provide a commercial advantage to other businesses.

Â Â Â Â Â  (2) The definitions in ORS 757.268 apply to this section. [2005 c.845 Â§2]

Â Â Â Â Â  757.268 Adjustments to rates by reason of taxes paid by public utility. (1) Every public utility shall file a tax report with the Public Utility Commission annually, on or before October 15 following the year for which the report is being made. The tax report shall contain the information required by the commission, including:

Â Â Â Â Â  (a) The amount of taxes that was paid by the utility in the three preceding years, or that was paid by the affiliated group and that is properly attributed to the regulated operations of the utility, determined without regard to the tax year for which the taxes were paid; and

Â Â Â Â Â  (b) The amount of taxes authorized to be collected in rates for the three preceding years.

Â Â Â Â Â  (2) Every public utility shall be required to obtain and provide to the commission any other information that the commission requires to review the tax report and to implement and administer this section and ORS 757.210.

Â Â Â Â Â  (3) The commission may disclose, or any intervenor may obtain and disclose, the amount by which the amount of taxes that units of government received from the public utility or from the affiliated group differs from the amount of costs for taxes collected, directly or indirectly, as part of rates paid by customers, including whether the difference is positive or negative.

Â Â Â Â Â  (4) The commission shall review the tax report and any other information the commission has obtained and make the determinations described in this section within 90 days following the filing of the report, or within a further period of time that the commission may by rule establish for making determinations under this section that does not exceed 180 days following the filing of the report. If the commission determines that the amount of taxes assumed in rates or otherwise collected from ratepayers for any of the three preceding years differed by $100,000 or more from the amount of taxes paid to units of government by the public utility, or by the affiliated group and properly attributed to the regulated operations of the utility, the commission shall require the utility to establish an automatic adjustment clause, as defined in ORS 757.210, within 30 days following the date of the commissionÂs determinations under this section, or by a later date that the commission may by rule prescribe for establishing an automatic adjustment clause that does not exceed 60 days following the date of the commissionÂs determinations under this section.

Â Â Â Â Â  (5) If an adjustment to rates is made under an automatic adjustment clause established under this section, the automatic adjustment clause shall remain in effect for each successive year after an adjustment is made and until an order terminating the automatic adjustment clause is made under subsection (9) of this section.

Â Â Â Â Â  (6) The automatic adjustment clause shall account for all taxes paid to units of government by the public utility that are properly attributed to the regulated operations of the utility, or by the affiliated group that are properly attributed to the regulated operations of the utility, and all taxes that are authorized to be collected through rates, so that ratepayers are not charged for more tax than:

Â Â Â Â Â  (a) The utility pays to units of government and that is properly attributed to the regulated operations of the utility; or

Â Â Â Â Â  (b) In the case of an affiliated group, the affiliated group pays to units of government and that is properly attributed to the regulated operations of the utility.

Â Â Â Â Â  (7) An automatic adjustment clause established under this section may not be used to make adjustments to rates for taxes paid that are properly attributed to any unregulated affiliate of the public utility or to the parent of the utility.

Â Â Â Â Â  (8) Notwithstanding subsections (1) to (7) of this section, the commission may authorize a public utility to include in rates:

Â Â Â Â Â  (a) Deferred taxes resulting from accelerated depreciation or other tax treatment of utility investment; and

Â Â Â Â Â  (b) Tax requirements and benefits that are required to be included in order to ensure compliance with the normalization requirements of federal tax law.

Â Â Â Â Â  (9) If the commission determines that establishing an automatic adjustment clause under this section would have a material adverse effect on customers of the public utility, the commission shall issue an order terminating the automatic adjustment clause. The order shall set forth the reasons for the commissionÂs determination under this subsection.

Â Â Â Â Â  (10) The commission shall conduct a hearing under ORS 757.210 prior to making a determination under subsection (9) of this section that an automatic adjustment clause would have a material adverse effect on customers of the public utility.

Â Â Â Â Â  (11) The commission may not use the tax information obtained by the commission under this section for any purpose other than those described in subsections (1) to (10) of this section. An intervenor in a commission proceeding to review the tax report or make rate adjustments described in this section may, upon signing a protective order prepared by the commission, obtain and use the information obtained by the commission that is not otherwise required to be made publicly available under this section, according to the terms of the protective order.

Â Â Â Â Â  (12) For purposes of this section, taxes paid that are properly attributed to the regulated operations of the public utility may not exceed the lesser of:

Â Â Â Â Â  (a) That portion of the total taxes paid that is incurred as a result of income generated by the regulated operations of the utility; or

Â Â Â Â Â  (b) The total amount of taxes paid to units of government by the utility or by the affiliated group, whichever applies.

Â Â Â Â Â  (13) As used in this section:

Â Â Â Â Â  (a) ÂAffiliated groupÂ means an affiliated group of corporations of which the public utility is a member and that files a consolidated federal income tax return.

Â Â Â Â Â  (b) ÂPublic utilityÂ or ÂutilityÂ means:

Â Â Â Â Â  (A) A regulated investor-owned utility that provided electric or natural gas service to an average of 50,000 or more customers in Oregon in 2003; or

Â Â Â Â Â  (B) A successor in interest to an entity described in subparagraph (A) of this paragraph that continues to be a regulated investor-owned utility.

Â Â Â Â Â  (c) ÂRegulated operations of the utilityÂ means those activities of a public utility that are subject to rate regulation by the commission.

Â Â Â Â Â  (d) ÂTaxÂ:

Â Â Â Â Â  (A) Means a federal, state or local tax or fee that is imposed on or measured by income and that is paid to units of government.

Â Â Â Â Â  (B) Does not include any amount that is refunded by a unit of government as a tax refund.

Â Â Â Â Â  (C) Does not include franchise fees or privilege taxes.

Â Â Â Â Â  (e) ÂTaxes authorized to be collected in ratesÂ means the product determined by multiplying the following three values:

Â Â Â Â Â  (A) The revenues the utility collects from ratepayers in Oregon, adjusted for any rate adjustment imposed under this section;

Â Â Â Â Â  (B) The ratio of the net revenues from regulated operations of the utility to gross revenues from regulated operations of the utility, as determined by the commission in establishing rates; and

Â Â Â Â Â  (C) The effective tax rate used by the commission in establishing rates.

Â Â Â Â Â  (f) ÂTaxes paidÂ means amounts received by units of government from the utility or from the affiliated group of which the utility is a member, whichever is applicable, adjusted as follows:

Â Â Â Â Â  (A) Increased by the amount of tax savings realized as a result of charitable contribution deductions allowed because of charitable contributions made by the utility;

Â Â Â Â Â  (B) Increased by the amount of tax savings realized as a result of tax credits associated with investment by the utility in the regulated operations of the utility, to the extent the expenditures giving rise to the tax credits and tax savings resulting from the tax credits have not been taken into account by the commission in the utilityÂs last general ratemaking proceeding; and

Â Â Â Â Â  (C) Adjusted by deferred taxes related to the regulated operations of the utility.

Â Â Â Â Â  (g) ÂThree preceding yearsÂ means the three most recent consecutive fiscal years preceding the date the tax report is required to be filed. [2005 c.845 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 845, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. (1) The tax report that, under section 3 of this 2005 Act [757.268], is required to be filed on or before October 15, 2005, shall set forth the information required to be reported under section 3 of this 2005 Act for the three most recent consecutive fiscal years of the public utility that concluded prior to the date of the filing of the tax report.

Â Â Â Â Â  (2) If an automatic adjustment clause is established under section 3 of this 2005 Act, notwithstanding any other provision of section 3 of this 2005 Act, the automatic adjustment clause shall apply only to taxes paid to units of government and collected from ratepayers on or after January 1, 2006. [2005 c.845 Â§4]

ATTACHMENTS REGULATION

Â Â Â Â Â  757.270 Definitions for ORS 757.270 to 757.290. As used in ORS 757.270 to 757.290, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAttachmentÂ means any wire or cable for the transmission of intelligence by telegraph, telephone or television (including cable television), light waves, or other phenomena, or for the transmission of electricity for light, heat or power, and any related device, apparatus, or auxiliary equipment, installed upon any pole or in any telegraph, telephone, electrical, cable television or communications right of way, duct, conduit, manhole or handhole or other similar facility or facilities owned or controlled, in whole or in part, by one or more public utility, telecommunications utility or consumer-owned utility.

Â Â Â Â Â  (2) ÂConsumer-owned utilityÂ means a peopleÂs utility district organized under ORS chapter 261, a municipal utility organized under ORS chapter 225 or an electric cooperative organized under ORS chapter 62.

Â Â Â Â Â  (3) ÂLicenseeÂ means any person, firm, corporation, partnership, company, association, joint stock association or cooperatively organized association that is authorized to construct attachments upon, along, under or across the public ways.

Â Â Â Â Â  (4) ÂPublic utilityÂ has the meaning for that term provided in ORS 757.005, and does not include any entity cooperatively organized or owned by federal, state or local government, or a subdivision of state or local government.

Â Â Â Â Â  (5) ÂTelecommunications utilityÂ has the meaning for that term provided in ORS 759.005, and does not include any entity cooperatively organized or owned by federal, state or local government or a subdivision of state or local government. [1979 c.356 Â§2; 1989 c.5 Â§4; 1999 c.832 Â§4]

Â Â Â Â Â  757.271 Authorization from pole owner required for attachment. (1) Subject to applicable regulations of the Public Utility Commission, a person shall not establish an attachment to a pole or other facility of a public utility, telecommunications utility or consumer-owned utility unless the person has executed a contract with and has authorization from the utility allowing the attachment.

Â Â Â Â Â  (2) A licensee shall report all pole attachments to the pole owner. A pole owner may impose on a licensee a penalty charge for failing to report an attachment. The pole owner also may charge the licensee for any expenses incurred as a result of an unauthorized attachment or any attachment that exceeds safety limits established by rule of the commission. [1999 c.832 Â§2]

Â Â Â Â Â  757.272 Pole owner may approve or reject attachment. (1) A licensee shall notify a public utility, telecommunications utility or consumer-owned utility of all attachments to the utilityÂs poles according to the terms of any agreement between the licensee and the utility.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the public utility, telecommunications utility or consumer-owned utility may approve or reject the attachment. If the attachment is rejected, the licensee shall remove the attachment within three business days of the date the attachment is rejected. If the attachment is not removed within three business days of the date the attachment is rejected, the utility may remove the attachment and charge the licensee for all costs incurred by the utility in removing the attachment. [1999 c.832 Â§3]

Â Â Â Â Â  757.273 Attachments to public utility and telecommunications utility facilities regulated. The Public Utility Commission of Oregon shall have the authority to regulate in the public interest the rates, terms and conditions for attachments by licensees to poles or other facilities of public utilities and telecommunications utilities. All rates, terms and conditions made, demanded or received by any public utility or telecommunications utility for any attachment by a licensee shall be just, fair and reasonable. [1979 c.356 Â§3; 1989 c.5 Â§5]

Â Â Â Â Â  757.276 Attachments by licensees to consumer-owned utility facilities regulated. The Public Utility Commission of Oregon shall have the authority to regulate the rates, terms and conditions for attachments by licensees to poles or other facilities of consumer-owned utilities. All rates, terms and conditions made, demanded or received by any consumer-owned utility for any attachment by a licensee shall be just, fair and reasonable. [1979 c.356 Â§4; 1987 c.414 Â§164; 1999 c.832 Â§5]

Â Â Â Â Â  757.279 Fixing rates or charges by commission; cost of hearing. (1) Whenever the Public Utility Commission of Oregon finds, after hearing had upon complaint by a licensee, a public utility, a telecommunications utility or a consumer-owned utility that the rates, terms or conditions demanded, exacted, charged or collected in connection with attachments or availability of surplus space for such attachments are unjust or unreasonable, or that such rates or charges are insufficient to yield a reasonable compensation for the attachment and the costs of administering the same, the commission shall determine the just and reasonable rates, terms and conditions thereafter to be observed and in force and shall fix the same by order. In determining and fixing such rates, terms and conditions, the commission shall consider the interest of the customers of the licensee, as well as the interest of the customers of the public utility, telecommunications utility or consumer-owned utility that owns the facility upon which the attachment is made.

Â Â Â Â Â  (2) When the order applies to a consumer-owned utility, the order shall also provide for payment by the parties of the cost of the hearing. The payment shall be made in a manner which the commission considers equitable. [1979 c.356 Â§5; 1983 c.251 Â§1; 1987 c.414 Â§165; 1989 c.5 Â§6; 1999 c.832 Â§6]

Â Â Â Â Â  757.282 Criteria for just and reasonable rate for attachments; rate reduction. (1) A just and reasonable rate shall ensure the public utility, telecommunications utility or consumer-owned utility the recovery from the licensee of not less than all the additional costs of providing and maintaining pole attachment space for the licensee nor more than the actual capital and operating expenses, including just compensation, of the public utility, telecommunications utility or consumer-owned utility attributable to that portion of the pole, duct or conduit used for the pole attachment, including a share of the required support and clearance space in proportion to the space used for pole attachment above minimum attachment grade level, as compared to all other uses made of the subject facilities, and uses that remain available to the owner or owners of the subject facilities.

Â Â Â Â Â  (2) A licensee shall receive a rental deduction if the licensee is in compliance with rules adopted by the Public Utility Commission for certifying compliance with the laws regulating pole attachments. A licensee is eligible for the rental reduction unless the commission or the utility authorizing the attachment notifies the licensee in writing that the licensee has failed to comply with either the commissionÂs rules or the terms of a contract between the licensee and the utility authorizing the attachment.

Â Â Â Â Â  (3) For purposes of determining the rental rate for a pole attachment, the usable space on the pole shall include 20 inches of safety clearance space between communication circuits and electric circuits, provided the licensee is in compliance with rules and agreements as described in subsection (2) of this section. [1979 c.356 Â§6; 1989 c.5 Â§7; 1999 c.832 Â§7]

Â Â Â Â Â  757.285 Presumption of reasonableness of rates set by private agreement. Agreements regarding rates, terms and conditions of attachments shall be deemed to be just, fair and reasonable, unless the Public Utility Commission finds upon complaint by a public utility, telecommunications utility, consumer-owned utility or licensee party to such agreement and after hearing, that such rates, terms and conditions are adverse to the public interest and fail to comply with the provisions hereof. [1979 c.356 Â§7; 1987 c.414 Â§166; 1989 c.5 Â§8; 1999 c.832 Â§8]

Â Â Â Â Â  757.287 Application to electrical utility attachments. Nothing in ORS 757.270 to 757.290 shall be deemed to apply to any attachment by one or more electrical utilities on the facilities of one or more other electrical utilities. [1979 c.356 Â§8]

Â Â Â Â Â  757.290 Regulatory procedures. The procedures of the Public Utility Commission for petition, regulation and enforcement relative to attachments, including any rights of appeal from any decision thereof, shall be the same as those otherwise generally applicable to the commission. [1979 c.356 Â§9; 1987 c.414 Â§167]

Â Â Â Â Â  Note: Section 9, chapter 832, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 9. (1) The Public Utility Commission shall establish a task force consisting of utility pole owners and utility pole users to advise the commission on policies and regulations for accommodating changes in the utility industries while maintaining safe and efficient utility poles, attachment installation practices and rights of way.

Â Â Â Â Â  (2) In addition to the duties described in subsection (1) of this section, the task force shall:

Â Â Â Â Â  (a) Develop and submit to the commission proposed rules for determining appropriate sanctions for unauthorized attachments; and

Â Â Â Â Â  (b) Develop and submit to the commission proposed criteria for certifying compliance with laws regulating pole attachments.

Â Â Â Â Â  (3) The commission shall adopt rules for certifying a licenseeÂs compliance with laws regulating pole attachments and establishing appropriate sanctions for unauthorized pole attachments. [1999 c.832 Â§9]

NET METERING FACILITIES

Â Â Â Â Â  757.300 Net metering facility allowed to connect to public utility; conditions for connecting and measuring energy; rules; application to out-of-state utilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂCustomer-generatorÂ means a user of a net metering facility.

Â Â Â Â Â  (b) ÂElectric utilityÂ means a public utility, a peopleÂs utility district operating under ORS chapter 261, a municipal utility operating under ORS chapter 225 or an electric cooperative organized under ORS chapter 62.

Â Â Â Â Â  (c) ÂNet meteringÂ means measuring the difference between the electricity supplied by an electric utility and the electricity generated by a customer-generator and fed back to the electric utility over the applicable billing period.

Â Â Â Â Â  (d) ÂNet metering facilityÂ means a facility for the production of electrical energy that:

Â Â Â Â Â  (A) Generates electricity using solar power, wind power, fuel cells, hydroelectric power, landfill gas, digester gas, waste, dedicated energy crops available on a renewable basis or low-emission, nontoxic biomass based on solid organic fuels from wood, forest or field residues;

Â Â Â Â Â  (B) Is located on the customer-generatorÂs premises;

Â Â Â Â Â  (C) Can operate in parallel with an electric utilityÂs existing transmission and distribution facilities; and

Â Â Â Â Â  (D) Is intended primarily to offset part or all of the customer-generatorÂs requirements for electricity.

Â Â Â Â Â  (2) An electric utility that offers residential and commercial electric service:

Â Â Â Â Â  (a) Shall allow net metering facilities to be interconnected using a standard meter that is capable of registering the flow of electricity in two directions.

Â Â Â Â Â  (b) May at its own expense install one or more additional meters to monitor the flow of electricity in each direction.

Â Â Â Â Â  (c) May not charge a customer-generator a fee or charge that would increase the customer-generatorÂs minimum monthly charge to an amount greater than that of other customers in the same rate class as the customer-generator. However, the Public Utility Commission, for a public utility, or the governing body, for a municipal electric utility, electric cooperative or peopleÂs utility district, may authorize an electric utility to assess a greater fee or charge, of any type, if the electric utilityÂs direct costs of interconnection and administration of the net metering outweigh the distribution system, environmental and public policy benefits of allocating such costs among the electric utilityÂs entire customer base. The commission may authorize a public utility to assess a greater fee or charge under this paragraph only following notice and opportunity for public comment. The governing body of a municipal electric utility, electric cooperative or peopleÂs utility district may assess a greater fee or charge under this paragraph only following notice and opportunity for comment from the customers of the utility, cooperative or district.

Â Â Â Â Â  (3)(a) For a customer-generator, an electric utility shall measure the net electricity produced or consumed during the billing period in accordance with normal metering practices.

Â Â Â Â Â  (b) If an electric utility supplies a customer-generator more electricity than the customer-generator feeds back to the electric utility during a billing period, the electric utility shall charge the customer-generator for the net electricity that the electric utility supplied.

Â Â Â Â Â  (c) Except as provided in paragraph (d) of this subsection, if a customer-generator feeds back to an electric utility more electricity than the electric utility supplies the customer-generator during a billing period, the electric utility may charge the minimum monthly charge described in subsection (2) of this section but must credit the customer-generator for the excess kilowatt-hours generated during the billing period. An electric utility may value the excess kilowatt-hours at the avoided cost of the utility, as determined by the commission or the appropriate governing body. An electric utility that values the excess kilowatt-hours at the avoided cost shall bear the cost of measuring the excess kilowatt-hours, issuing payments and billing for the excess hours. The electric utility also shall bear the cost of providing and installing additional metering to measure the reverse flow of electricity.

Â Â Â Â Â  (d) For the billing cycle ending in March of each year, or on such other date as agreed to by the electric utility and the customer-generator, any remaining unused kilowatt-hour credit accumulated during the previous year shall be granted to the electric utility for distribution to customers enrolled in the electric utilityÂs low-income assistance programs, credited to the customer-generator or dedicated for other use as determined by the commission, for a public utility, or the governing body, for a municipal electric utility, electric cooperative or peopleÂs utility district, following notice and opportunity for public comment.

Â Â Â Â Â  (4)(a) A net metering facility shall meet all applicable safety and performance standards established in the state building code. The standards shall be consistent with the applicable standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers and Underwriters Laboratories or other similarly accredited laboratory.

Â Â Â Â Â  (b) Following notice and opportunity for public comment, the commission, for a public utility, or the governing body, for a municipal electric utility, electric cooperative or peopleÂs utility district, may adopt additional control and testing requirements for customer-generators to protect public safety or system reliability.

Â Â Â Â Â  (c) An electric utility may not require a customer-generator whose net metering facility meets the standards in paragraphs (a) and (b) of this subsection to comply with additional safety or performance standards, perform or pay for additional tests or purchase additional liability insurance. However, an electric utility shall not be liable directly or indirectly for permitting or continuing to allow an attachment of a net metering facility, or for the acts or omissions of the customer-generator that cause loss or injury, including death, to any third party.

Â Â Â Â Â  (5) Nothing in this section is intended to prevent an electric utility from offering, or a customer-generator from accepting, products or services related to the customer-generatorÂs net metering facility that are different from the net metering services described in this section.

Â Â Â Â Â  (6) The commission, for a public utility, or the governing body, for a municipal electric utility, electric cooperative or peopleÂs utility district, may not limit the cumulative generating capacity of solar, wind, fuel cell and microhydroelectric net metering systems to less than one-half of one percent of a utilityÂs, cooperativeÂs or districtÂs historic single-hour peak load. After a cumulative limit of one-half of one percent has been reached, the obligation of a public utility, municipal electric utility, electric cooperative or peopleÂs utility district to offer net metering to a new customer-generator may be limited by the commission or governing body in order to balance the interests of retail customers. When limiting net metering obligations under this subsection, the commission or the governing body shall consider the environmental and other public policy benefits of net metering systems. The commission may limit net metering obligations under this subsection only following notice and opportunity for public comment. The governing body of a municipal electric utility, electric cooperative or peopleÂs utility district may limit net metering obligations under this subsection only following notice and opportunity for comment from the customers of the utility, cooperative or district.

Â Â Â Â Â  (7) The commission or the governing body may adopt rules or ordinances to ensure that the obligations and costs associated with net metering apply to all power suppliers within the service territory of a public utility, municipal electric utility, electric cooperative or peopleÂs utility district.

Â Â Â Â Â  (8) This section applies only to net metering facilities that have a generating capacity of 25 kilowatts or less, except that the commission by rule may provide for a higher limit for customers of a public utility.

Â Â Â Â Â  (9) Notwithstanding subsections (2) to (8) of this section, an electric utility serving fewer than 25,000 customers in Oregon that has its headquarters located in another state and offers net metering services or a substantial equivalent offset against retail sales in that state shall be deemed to be in compliance with this section if the electric utility offers net metering services to its customers in Oregon in accordance with tariffs, schedules and other regulations promulgated by the appropriate authority in the state where the electric utilityÂs headquarters are located. [1999 c.944 Â§2; 2005 c.145 Â§1]

Â Â Â Â Â  757.305 [Amended by 1971 c.655 Â§77; repealed by 1979 c.190 Â§431]

ILLEGAL PRACTICES

Â Â Â Â Â  757.310 Prohibition related to charges for service. (1) A public utility may not charge a customer a rate or an amount for a service that is different from the rate or amount prescribed in the schedules or tariffs for the public utility.

Â Â Â Â Â  (2) A public utility may not charge a customer a rate or an amount for a service that is different from the rate or amount the public utility charges any other customer for a like and contemporaneous service under substantially similar circumstances.

Â Â Â Â Â  (3) A difference in rates or amounts charged does not constitute a violation of subsection (2) of this section if the difference is based on:

Â Â Â Â Â  (a) Service classification under ORS 757.230;

Â Â Â Â Â  (b) Contracts for services under ORS 757.516; or

Â Â Â Â Â  (c) An optional schedule or tariff for the provision of energy service that takes into account a customerÂs past energy usage and provides price incentives designed to encourage changes in the customerÂs energy usage that correspond to changes in the cost of providing energy. [Amended by 1971 c.655 Â§78; 1987 c.900 Â§2; 1993 c.485 Â§3; 2005 c.594 Â§1]

Â Â Â Â Â  757.315 When free service or reduced rates allowed. (1) ORS 757.310 does not prevent any public utility from giving free service, or reduced rates therefor, to:

Â Â Â Â Â  (a) Its officers, directors, employees and members of their families;

Â Â Â Â Â  (b) Former employees of such public utilities or members of their families where such former employees have become disabled in the service of such public utility or are unable from physical disqualification, including retirement, to continue in the service; or

Â Â Â Â Â  (c) Members of families of deceased employees of such public utility.

Â Â Â Â Â  (2) The Public Utility Commission may require any public utility to file with the commission a list, verified under oath, of all free or reduced rate privileges granted by a public utility under the provisions of this section.

Â Â Â Â Â  (3) The Public Utility Commission may authorize a natural gas public utility, upon application of the utility, to include in rates for residential customers of the utility amounts for the purpose of generating funds to be used for bill payment assistance to low-income residential customers of the utility. [Amended by 1971 c.655 Â§79; 2001 c.856 Â§1]

Â Â Â Â Â  757.320 Reducing rates for persons furnishing part of necessary facilities. (1) No public utility shall demand, charge, collect or receive from any person less compensation for any service rendered or to be rendered by the public utility in consideration of the furnishing by such person of any part of the facilities incident thereto.

Â Â Â Â Â  (2) This section does not prohibit any public utility from renting any customerÂs facilities incident to providing its services and for paying a reasonable rental therefor.

Â Â Â Â Â  (3) This section does not require a public utility to furnish any part of such appliances which are situated in and upon the premises of any customer, except meters and appliances for measurements of any service, unless otherwise ordered by the Public Utility Commission. [Amended by 1971 c.655 Â§80]

Â Â Â Â Â  757.325 Undue preferences and prejudices. (1) No public utility shall make or give undue or unreasonable preference or advantage to any particular person or locality, or shall subject any particular person or locality to any undue or unreasonable prejudice or disadvantage in any respect.

Â Â Â Â Â  (2) Any public utility violating this section is guilty of unjust discrimination.

Â Â Â Â Â  757.330 Soliciting or accepting special privileges from utilities. No person shall knowingly solicit, accept or receive any rebate, concession or discrimination in respect to any service whereby any such service shall, by any device, be rendered free or at a lesser rate than that named in the published schedules and tariffs in force, or whereby any service or advantage is received other than authorized in this chapter. [Amended by 1971 c.655 Â§81]

Â Â Â Â Â  757.335 [Amended by 1971 c.655 Â§25; renumbered 756.185]

Â Â Â Â Â  757.340 [Amended by 1971 c.655 Â§22; renumbered 756.125]

Â Â Â Â Â  757.345 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.350 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.355 Costs of property not presently providing utility service excluded from rate base; exception. (1) Except as provided in subsection (2) of this section, a public utility may not, directly or indirectly, by any device, charge, demand, collect or receive from any customer rates that include the costs of construction, building, installation or real or personal property not presently used for providing utility service to the customer.

Â Â Â Â Â  (2) The Public Utility Commission may allow rates for a water utility that include the costs of a specific capital improvement if the water utility is required to use the additional revenues solely for the purpose of completing the capital improvement. [1979 c.3 Â§2; 2003 c.202 Â§2]

ISSUANCE OF SECURITIES

Â Â Â Â Â  757.400 Definition of Âstocks.Â As used in ORS 757.400 to 757.460, ÂstocksÂ means stocks, stock certificates or other evidence of interest or ownership.

Â Â Â Â Â  757.405 Power to regulate issuance of utility securities. The power of public utilities to issue stocks and bonds, notes and other evidences of indebtedness and to create liens on their property situated within this state is a special privilege, the right of supervision, regulation, restriction and control of which is and shall continue to be vested in the state. Such power shall be exercised as provided by law and under such rules and regulations as the Public Utility Commission may prescribe.

Â Â Â Â Â  757.410 When issuance of securities is void. All stocks and bonds, notes or other evidences of indebtedness, and any security of a public utility shall be void when issued:

Â Â Â Â Â  (1) Without an order of the Public Utility Commission authorizing the same then in effect except as provided in ORS 757.412 or 757.415 (3).

Â Â Â Â Â  (2) With the authorization of the commission, but not conforming in its provisions to the provisions, if any, which it is required by the order of authorization of the commission to contain; but no failure to comply with the terms or conditions of the order of authorization of the commission and no informality or defect in the application or in the proceedings in connection therewith or with the issuance of such order shall render void any stock or bond, note or other evidence of indebtedness, or security issued pursuant to and in substantial conformity with an order of the commission, except as to a person taking the same otherwise than in good faith and for value and without actual notice. [Amended by 1997 c.261 Â§1]

Â Â Â Â Â  757.412 Exemption from securities regulation. Subject to such terms and conditions as the Public Utility Commission may prescribe, the commission, by rule or order, may exempt the following from any or all of the provisions of ORS 757.400 to 757.480, if the commission finds that application of the law is not required by the public interest:

Â Â Â Â Â  (1) Any stocks and bonds, notes or other evidences of indebtedness and any other security or guarantee or class of securities or guarantees for which commission authorization would otherwise be required prior to the issuance, incurrence or assumption thereof.

Â Â Â Â Â  (2) Any public utility or class of public utilities. [1997 c.261 Â§3]

Â Â Â Â Â  Note: 757.412 was added to and made a part of ORS chapter 757 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.415 Purposes for which securities and notes may be issued; order required. (1) Except as otherwise permitted by subsection (4) of this section, a public utility may issue stocks and bonds, notes and other evidences of indebtedness, certificates of beneficial interests in a trust and securities for the following purposes and no others:

Â Â Â Â Â  (a) The acquisition of property, or the construction, completion, extension or improvement of its facilities.

Â Â Â Â Â  (b) The improvement or maintenance of its service.

Â Â Â Â Â  (c) The discharge or lawful refunding of its obligations.

Â Â Â Â Â  (d) The reimbursement of money actually expended from income or from any other money in the treasury of the public utility not secured by or obtained from the issue of stocks or bonds, notes or other evidences of indebtedness, or securities of such public utility, for any of the purposes listed in paragraphs (a) to (c) of this subsection except the maintenance of service and replacements, in cases where the applicant has kept its accounts and vouchers for such expenditures in such manner as to enable the Public Utility Commission of Oregon to ascertain the amount of money so expended and the purposes for which such expenditures were made.

Â Â Â Â Â  (e) The compliance with terms and conditions of options granted to its employees to purchase its stock, if the commission first finds that such terms and conditions are reasonable and in the public interest.

Â Â Â Â Â  (f) The finance or refinance of bondable conservation investment as described in ORS 757.455. Bonds, notes, certificates of beneficial interests in a trust and other evidences of indebtedness or ownership, issued for this purpose are conservation bonds for the purposes of ORS 757.460. Conservation bonds may rely partly or wholly for repayment on conservation investment assets and revenues arising with respect to conservation investment assets.

Â Â Â Â Â  (2) Before issuing such securities a public utility, in addition to the other requirements of law, shall secure from the commission upon application an order authorizing such issue, stating:

Â Â Â Â Â  (a) The amount of the issue and the purposes to which the issue or the proceeds thereof are to be applied;

Â Â Â Â Â  (b) In the opinion of the commission, the money, property or labor to be procured or paid for by such issue reasonably is required for the purposes specified in the order and compatible with the public interest, which is necessary or appropriate for or consistent with the proper performance by the applicant of service as a public utility, and will not impair its ability to perform that service; and

Â Â Â Â Â  (c) Except as otherwise permitted in the order in the case of bonds, notes or other evidences of indebtedness, such purposes are not, in whole or in part, reasonably chargeable to operating expenses or to income.

Â Â Â Â Â  (3) This section and ORS 757.410 apply to demand notes but do not apply to the issuance or renewal of a note or evidence of indebtedness maturing not more than one year after date of such issue or renewal.

Â Â Â Â Â  (4) Nothing in ORS 757.400 to 757.460 shall prevent issuance of stock to stockholders as a stock dividend if there has been secured from the commission an order:

Â Â Â Â Â  (a) Finding that the stock dividend is compatible with the public interest;

Â Â Â Â Â  (b) Authorizing such issue and a transfer of surplus to capital in an amount equal to the par or stated value of the stock so authorized; and

Â Â Â Â Â  (c) Finding that a sum equal to the amount to be so transferred was expended for the purposes enumerated in subsection (1) of this section.

Â Â Â Â Â  (5) Conservation bonds authorized pursuant to subsection (1) of this section may be issued directly by a public utility or through a finance subsidiary. A Âfinance subsidiaryÂ means any corporation, limited liability company, company, association, trust or other entity that is:

Â Â Â Â Â  (a) Beneficially owned, directly or indirectly, by a public utility or, in the case of a trust, for which a public utility or subsidiary thereof is the grantor; or

Â Â Â Â Â  (b) Unaffiliated with a public utility and acquires bondable conservation investment directly or indirectly from a public utility in a transaction approved by the commission. [Amended by 1961 c.319 Â§1; 1995 c.539 Â§4; 2005 c.22 Â§504]

Â Â Â Â Â  757.417 Limitation on application of ORS 757.415. ORS 757.415 does not apply to the issuance, renewal or assumption of liability on any evidence of indebtedness when such issuance, renewal or assumption is for the purpose of acquiring specific real or personal property, if the aggregate principal amount thereof, together with all other then outstanding evidences of indebtedness issued, renewed or assumed under this section, does not exceed whichever is the greater of the following amounts:

Â Â Â Â Â  (1) The amount of $75,000.

Â Â Â Â Â  (2) The amount of one-half of one percent of the sum of:

Â Â Â Â Â  (a) The total principal amount of all bonds or other securities representing secured indebtedness of the public utility issued or assumed and then outstanding; and

Â Â Â Â Â  (b) The capital and surplus as then stated on the books of account of the public utility. [1971 c.655 Â§88]

Â Â Â Â Â  757.419 Limitation on application of ORS 757.480. ORS 757.480 does not apply to any mortgage or other encumbrance upon any real or personal property given to secure payment of any evidence of indebtedness issued under ORS 757.415. [1971 c.655 Â§89]

Â Â Â Â Â  757.420 Hearings and supplemental orders relating to issuance of securities; joint approval of issuance by interstate utility. (1) To enable the Public Utility Commission to determine whether the commission will issue an order under ORS 757.415, the commission may hold a hearing and may make such additional inquiry or investigation, examine such witnesses, books, papers, documents and contracts and require the filing of such data as the commission deems necessary. The application for such order shall be given priority and shall be disposed of by the commission within 30 days after the filing of such application, unless that period is extended with the consent of the public utility.

Â Â Â Â Â  (2) The commission may, upon application of the public utility, after opportunity for hearing and for good cause shown, make such supplemental orders in the premises as the commission finds necessary or appropriate, and may by any such supplemental order modify the provisions of any previous order as to the particular purposes, uses, extent to which, or the condition under which, any security theretofore authorized or its proceeds may be applied. Such supplemental orders are subject to the requirements of ORS 757.415. The period of time permitted under subsection (1) of this section for disposing of applications shall not apply to supplemental orders.

Â Â Â Â Â  (3) If a commission or other agency is empowered by another state to regulate and control the amount and character of securities to be issued by any public utility within such other state, the commission of Oregon has power to agree with such commission or agency of such other state on the issue of stocks, bonds, notes, other evidences of indebtedness or securities by a public utility owning or operating a public utility both in such state and in this state, and has power to approve such issue jointly with such commission or agency and to issue a joint certificate of such approval. However, no such joint approval is required in order to express the consent to and approval of such issue by the State of Oregon if the issue is separately approved by the Oregon commission.

Â Â Â Â Â  757.425 State not obligated following approval of issuance. No provision of ORS 757.405 to 757.450, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the State of Oregon to pay or guarantee, in any manner whatsoever, any stock or bond, note or other evidence of indebtedness, authorized, issued or executed under the provisions of ORS 757.405 to 757.450.

Â Â Â Â Â  757.430 Conditional approval of issuance authorized. The Public Utility Commission may by order grant permission for the issue of stocks or bonds, notes or other evidences of indebtedness in the amount applied for, or in a lesser amount, or not at all, and may attach to the exercise of the permission such condition or conditions as the commission deems reasonable and necessary.

Â Â Â Â Â  757.435 Disposal of proceeds from issuance of securities. (1) No public utility shall, without the consent of the Public Utility Commission, apply the issue of any stock or bond, note or other evidence of indebtedness, or any part or proceeds thereof, to any purpose not specified in the commissionÂs order, or to any purpose specified in the commissionÂs order in excess of the amount authorized for such purpose, or issue or dispose of the same on any terms less favorable than those specified in such order, or a modification thereof.

Â Â Â Â Â  (2) The commission has power to require public utilities to account for the disposition of the proceeds of all sales of stocks and bonds, notes and other evidences of indebtedness, in such form and detail as the commission deems advisable, and to establish such rules and regulations as the commission deems reasonable and necessary to insure the disposition of such proceeds for the purpose or purposes specified in the order.

Â Â Â Â Â  757.440 Approval required before utility may guarantee anotherÂs indebtedness. No public utility shall assume any obligation or liability as guarantor, indorser, surety or otherwise in respect to the securities of any other person, firm or corporation, when such securities are payable at periods of more than 12 months after the date thereof, without first having secured from the Public Utility Commission an order authorizing it so to do. Every assumption made other than in accordance with such an order is void.

Â Â Â Â Â  757.445 Wrongful issues or use of proceeds by utility. No public utility shall directly or indirectly, issue or cause to be issued any stock or bond, note or other evidence of indebtedness, in nonconformity with the order of the Public Utility Commission authorizing the same or contrary to the provisions of ORS 757.400 to 757.460, or of the Constitution of this state, or apply the proceeds from the sale thereof, or any part thereof, to any purpose other than the purposes specified in the commissionÂs order, or to any purpose specified in the commissionÂs order in excess of the amount in the order authorized for such purpose.

Â Â Â Â Â  757.450 Wrongful acts relating to issuance of securities. No person shall:

Â Â Â Â Â  (1) Knowingly authorize, direct, aid in, issue or execute, or cause to be issued or executed, any stock or bond, note or other evidence of indebtedness, in nonconformity with the order of the Public Utility Commission authorizing the same, or contrary to the provisions of ORS 757.400 to 757.460 or of the Constitution of this state.

Â Â Â Â Â  (2) In any proceeding before the commission, knowingly make any false statement or representation or with knowledge of its falsity file or cause to be filed with the commission any false statement or representation which may tend in any way to influence the commission to make an order authorizing the issue of any stock or bond, note or other evidence of indebtedness, or which results in procuring from the commission the making of any such order.

Â Â Â Â Â  (3) With knowledge that any false statement or representation was made to the commission in any proceeding tending in any way to influence the commission to make such order, issue, execute or negotiate, or cause to be issued, executed or negotiated, any stock or bond, note or other evidence of indebtedness.

Â Â Â Â Â  (4) Directly or indirectly, knowingly apply, or cause or assist to be applied, the proceeds, or any part thereof, from the sale of any stock or bond, note or other evidence of indebtedness, to any purpose not specified in the commissionÂs order, or to any purpose specified in the commissionÂs order in excess of the amount authorized for such purpose.

Â Â Â Â Â  (5) With knowledge that any stock or bond, note or other evidence of indebtedness, has been issued or executed in violation of ORS 757.400 to 757.460, negotiate, or cause the same to be negotiated.

Â Â Â Â Â  757.455 Conservation program investment policy; application for bondable investments; utility rates to include investment costs. (1) It is the policy of the Public Utility Commission of Oregon to encourage financing investments at the lowest possible cost to utility customers, including but not limited to conservation program expenditures.

Â Â Â Â Â  (2) If the commission decides that a public utility should defer and amortize certain conservation program expenditures, the public utility may apply to the commission for an order designating all or part of the conservation program expenditures as bondable conservation investment, for the purpose of financing or refinancing the designated expenditures under ORS 757.415 (1)(f). After notice and an opportunity for a hearing, the commission may approve the application if it finds that the conservation program expenditures included in the application are used, useful and prudent and that financing or refinancing is likely to be more favorable to customers than other reasonably available alternatives. Upon approval, the commission shall issue an order stating the amount of the conservation program expenditures that qualify as bondable conservation investment.

Â Â Â Â Â  (3) The commission shall set rates to include in revenue requirement recovery of a public utilityÂs bondable conservation investment, as well as the costs of equity and debt capital associated with it, including, without limitation, the payment of principal, premium, if any, and interest on conservation bonds. Revenues collectible or collected under this subsection shall be known as Âconservation investment assets.Â The commission shall not revalue bondable conservation investment for rate-making purposes, determine that revenues required to recover bondable conservation investment and associated equity and debt capital costs are unjust or unreasonable, impair or reduce in any way the value of conservation investment assets, or impair the timing or the amount of revenues arising with respect to conservation investment assets that have been used to secure financing or refinancing under ORS 757.415 (1)(f).

Â Â Â Â Â  (4) Subsections (2) and (3) of this section shall apply to any amounts presently deferred by a utility regardless of whether expended prior to September 9, 1995.

Â Â Â Â Â  (5) As used in this section, Âconservation program expendituresÂ includes, without limitation, loans and cash payments made to customers, the costs of conservation measures installed at the expense of the public utility, specific acquisition program development, promotion and labor costs and associated general supervision, rents, leases and overheads. [1995 c.539 Â§3]

Â Â Â Â Â  757.460 Pledge of conservation investment assets as bond collateral; perfection of security interest; foreclosure. (1) A public utility or finance subsidiary may pledge conservation investment assets as collateral for conservation bonds by providing for a security interest in the conservation investment assets. A security interest in conservation investment assets is created and perfected only upon entry of an order by the Public Utility Commission of Oregon approving a contract governing the granting of the security interest, and the filing with the Secretary of State of a Uniform Commercial Code Article I financing statement showing such pledger as ÂdebtorÂ and identifying the conservation investment assets and the bondable conservation investment pledged as security. The security interest is enforceable against the debtor and all third parties, subject to the rights of any third parties holding security interests in the conservation investment assets perfected in the manner described in this section if value has been given by the purchasers of the conservation bonds. An approved security interest in conservation investment assets is a continuously perfected security interest in all revenues and proceeds arising with respect to the associated bondable conservation investment, whether or not those revenues have accrued. Upon approval by the commission, the priority of the security interest shall be as set forth in the contract governing the conservation bonds. Conservation investment assets constitute property for the purposes of contracts securing the conservation bonds, whether or not the related revenues have accrued.

Â Â Â Â Â  (2) The relative priority of a security interest created under this section is not defeated or adversely affected by the commingling of revenues arising with respect to conservation investment assets with other funds of the debtor. The holders of conservation bonds shall have a perfected security interest in all cash and deposit accounts of the debtor in which revenues arising with respect to conservation investment assets pledged to the holders of conservation bonds have been commingled with other funds, but the perfected security interest is limited to an amount not greater than the amount of the revenues received by the debtor within 12 months before any default under the conservation bonds held by the holders or the institution of insolvency proceedings by or against the debtor, less payments made from the revenues to the holders during that 12-month period. If a default occurs under an approved contract governing conservation bonds, the holders of the conservation bonds or their authorized representatives, as secured parties, may foreclose or otherwise enforce the perfected security interest in the conservation investment assets securing the conservation bonds, subject to the rights of any third parties holding prior security interests in the conservation investment assets perfected in the manner provided in this section. Upon application by the holders of the conservation bonds or their representatives, without limiting other remedies of those holders or representatives, the commission shall order the sequestration and payment to the holders or their representatives of revenues arising with respect to the debtor.

Â Â Â Â Â  (3) The granting, perfection and enforcement of security interests in conservation investment assets to secure conservation bonds is governed by this section and not by ORS chapter 79.

Â Â Â Â Â  (4) A transfer of conservation investment assets by a public utility to a finance subsidiary that the parties have expressly stated in the governing documentation to be a sale or other absolute transfer, in a transaction approved in an order issued by the commission and made in connection with the issuance by the finance subsidiary of conservation bonds, shall be treated as a true sale and not as a pledge or other financing of the conservation investment assets. According the holders of conservation bonds a preferred right to revenues of the public utility or the provision by the utility of other credit enhancement with respect to conservation bonds does not impair or negate the characterization of any transfer as a true sale.

Â Â Â Â Â  (5) Any successor to a public utility pursuant to any bankruptcy, reorganization or other insolvency proceeding shall perform and satisfy all obligations of the utility under an approved contract governing conservation bonds in the same manner and to the same extent as was required of the utility before the proceeding, including, without limitation, collecting and paying to the holders of the conservation bonds or their representatives revenues arising with respect to the conservation investment assets pledged to secure the conservation bonds.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂConservation investment assetsÂ has the meaning given under ORS 757.455.

Â Â Â Â Â  (b) ÂFinance subsidiaryÂ has the meaning given under ORS 757.415. [1995 c.539 Â§2]

TRANSACTIONS INVOLVING UTILITIES

Â Â Â Â Â  757.480 Approval needed prior to disposal, mortgage or encumbrance of certain operative utility property or consolidation with another public utility; exceptions. (1) A public utility doing business in Oregon shall not, without first obtaining the Public Utility CommissionÂs approval of such transaction:

Â Â Â Â Â  (a) Except as provided in subsection (5) of this section, sell, lease, assign or otherwise dispose of the whole of the property of such public utility necessary or useful in the performance of its duties to the public or any part thereof of a value in excess of $100,000, or sell, lease, assign or otherwise dispose of any franchise, permit or right to maintain and operate such public utility or public utility property, or perform any service as a public utility;

Â Â Â Â Â  (b) Mortgage or otherwise encumber the whole or any part of the property of such public utility necessary or useful in the performance of its duties to the public, including any franchise, permit or right to maintain and operate such public utility or public utility property, or perform any service as a public utility; or

Â Â Â Â Â  (c) By any means whatsoever, directly or indirectly, merge or consolidate any of its lines, plant, system or other property whatsoever, or franchise or permit to maintain or operate any public utility property, or perform any service as a public utility, or any part thereof, with any other public utility.

Â Â Â Â Â  (2) A public utility that sells, leases, assigns or otherwise disposes of the whole of the property of such public utility necessary or useful in the performance of its duties to the public or any part thereof of a value in excess of $25,000, but less than $100,000, shall notify the commission of the sale within 60 days following the date of the sale.

Â Â Â Â Â  (3) Every sale, lease, assignment, mortgage, disposition, encumbrance, merger or consolidation subject to subsection (1) of this section made other than in accordance with the order of the commission authorizing the same is void.

Â Â Â Â Â  (4) This section does not prohibit or invalidate the sale, lease or other disposition by any public utility of property which is not necessary or useful in the performance of its duties to the public.

Â Â Â Â Â  (5) A water utility doing business in Oregon shall not, without first obtaining the Public Utility CommissionÂs approval of such transaction, sell, lease, assign or otherwise dispose of the whole of the property of such water utility necessary or useful in the performance of its duties to the public or any part thereof of a value in excess of $10,000, or sell, lease, assign or otherwise dispose of any franchise, permit or right to maintain and operate such water utility or water utility property, or perform any service as a water utility. [Formerly 757.155; 1999 c.530 Â§1]

Â Â Â Â Â  757.485 Purchase of property or stocks of one utility by another. (1) No public utility shall, directly or indirectly, purchase, acquire or become the owner of any of the stocks or bonds or property utilized for utility purposes and having a value in excess of $10,000 of any other public utility unless authorized so to do by the Public Utility Commission.

Â Â Â Â Â  (2) Every contract by any public utility for the purchase, acquisition, assignment or transfer to it of any of the stock of any other public utility by or through any person, partnership or corporation without the approval of the commission shall be void and of no effect, and no such transfer or assignment of such stock upon the books of the corporation pursuant to any such contract is effective for any purpose. [Formerly 757.160]

Â Â Â Â Â  757.490 Approval needed for certain contracts. (1) When any public utility doing business in this state enters into a contract with another corporation with relation to the construction, operation, maintenance or use of the property of said public utility in Oregon, or the use of the property of the other contracting party, or any part thereof, or for service, advice, engineering, financing, rentals, leasing or for any construction or management charges in respect of any such property, or for the purchase of property, materials or supplies, the proposed contract shall be filed with the Public Utility Commission for the investigation and approval when the public utility owns a majority of or controls directly or indirectly the voting stock of the other contracting corporations.

Â Â Â Â Â  (2) Any such proposed contract shall be filed with the commission within 90 days of execution of the contract. The contract shall be deemed to be executed on the date the parties sign a written contract or on the date the parties begin to transact business under the contract, whichever date is earlier. The commission shall promptly investigate and act upon the contract in accordance with ORS 757.495 (3) and (6).

Â Â Â Â Â  (3) In making such investigation the commission and accountants, examiners and agents, appointed by the commission for the purpose, shall be given free access to all books, books of account, documents, data and records of the public utility as well as of the corporation with which it is proposing to contract, which the commission may deem material to the investigation. The failure or refusal of either of the parties to the proposed contract to comply with this subsection is prima facie evidence that such contract is unfair, unreasonable and contrary to public interest, and is sufficient to justify a determination and finding of the commission to that effect, which has the same force and effect as any other determination or order of the commission. [Formerly 757.165; 1989 c.956 Â§6]

Â Â Â Â Â  757.495 Contracts involving utilities and persons with affiliated interests. (1) When any public utility doing business in this state enters into any contract to make any payment, directly or indirectly, to any person or corporation having an affiliated interest, for service, advice, auditing, accounting, sponsoring, engineering, managing, operating, financing, legal or other services, or enter any charges therefor on its books, which shall be recognized as an operating expense or capital expenditure in any rate valuation or any other hearing or proceeding, the contract shall be filed with the Public Utility Commission within 90 days of execution of the contract. The contract shall be deemed to be executed on the date the parties sign a written contract or on the date the parties begin to transact business under the contract, whichever date is earlier.

Â Â Â Â Â  (2) When any public utility doing business in this state enters into any contract, oral or written, with any person or corporation having an affiliated interest relating to the construction, operation, maintenance, leasing or use of the property of such public utility in Oregon, or the purchase of property, materials or supplies, which shall be recognized as the basis of an operating expense or capital expenditure in any rate valuation or any other hearing or proceeding, the contract shall be filed with the commission within 90 days of execution of the contract. The contract shall be deemed to be executed on the date the parties sign a written contract or on the date the parties begin to transact business under the contract, whichever date is earlier.

Â Â Â Â Â  (3) When any such contract has been submitted to the commission, the commission promptly shall examine and investigate the contract. If, after such investigation, the commission determines that the contract is fair and reasonable and not contrary to the public interest, the commission shall enter findings and an order to this effect and serve a copy thereof upon the public utility, whereupon any expenses and capital expenditures incurred by the public utility under the contract may be recognized in any rate valuation or other hearing or proceeding. If, after such investigation, the commission determines that the contract is not fair and reasonable in all its terms and is contrary to the public interest, the commission shall enter findings and an order accordingly and serve a copy thereof upon the public utility, and, except as provided in subsection (4) of this section, it shall be unlawful to recognize the contract for the purposes specified in this section.

Â Â Â Â Â  (4) When any such contract has been filed with the commission within 90 days of execution and the commission has not entered an order disapproving the contract under subsection (3) of this section, the commission may not base its refusal to recognize any expenses or capital expenditures incurred under the contract in any rate valuation or other hearing or proceeding solely on the basis that such contract has not been approved under subsection (3) of this section.

Â Â Â Â Â  (5) No public utility shall issue notes or lend its funds or give credit on its books or otherwise to any person or corporation having an affiliated interest, either directly or indirectly, without the approval of the commission.

Â Â Â Â Â  (6) The action of the commission with respect to all the matters described in this section when submitted to the commission shall be by findings and an order to be entered within 90 days after the matter has been submitted to the commission for consideration, and the findings and order of the commission with respect to any of such matters shall be and remain in full force and effect, unless and until set aside, modified or remanded in a proceeding for judicial review of an order in a contested case in the manner provided by ORS 756.610. The public utility, or any other person or corporation affected by any such findings and order, may seek judicial review in the manner provided by ORS 756.610. [Formerly 757.170; 1989 c.956 Â§7; 2005 c.22 Â§505; 2005 c.638 Â§9]

Â Â Â Â Â  757.500 Contracts between certain public utilities. When any public utility is primarily engaged in another enterprise and is only indirectly engaged in the production, transmission, delivery or furnishing of heat, light, water or power to or for the public by reason of a contract or agreement, express or implied, between itself and another public utility which is directly engaged in such business, the jurisdiction of the Public Utility Commission over such public utility extends only to the right to modify, control, rescind, alter or amend any such existing contract or agreement where the interest of the customers of such public utility directly engaged in such business demands. No such contract or agreement is valid or enforceable until it has been approved by the commission as being in the public interest. [Formerly 757.175]

Â Â Â Â Â  757.505 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.506 Findings and policy regarding exercise of influence over utility by person not engaged in utility business. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The protection of customers of public utilities which provide heat, light or power is a matter of fundamental statewide concern;

Â Â Â Â Â  (b) Existing legislation requires the Public Utility CommissionÂs approval of one public utilityÂs acquisition of another public utilityÂs stocks, bonds and certain property used for utility purposes, but does not require the commissionÂs approval of such acquisitions by persons not engaged in the public utility business in Oregon; and

Â Â Â Â Â  (c) An attempt by a person not engaged in the public utility business in Oregon to acquire the power to exercise any substantial influence over the policies and actions of an Oregon public utility which provides heat, light or power could result in harm to such utilityÂs customers, including but not limited to the degradation of utility service, higher rates, weakened financial structure and diminution of utility assets.

Â Â Â Â Â  (2) It is, therefore, the policy of the State of Oregon to regulate acquisitions by persons not engaged in the public utility business in Oregon of the power to exercise any substantial influence over the policies and actions of an Oregon public utility which provides heat, light or power in the manner set forth in this section and ORS 757.511 in order to prevent unnecessary and unwarranted harm to such utilitiesÂ customers. [1985 c.632 Â§2]

Â Â Â Â Â  757.510 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.511 Application for authority to exercise influence over utility; contents of application; issuance of order; dissemination of information about acquisition. (1) No person, directly or indirectly, shall acquire the power to exercise any substantial influence over the policies and actions of a public utility which provides heat, light or power without first securing from the Public Utility Commission, upon application, an order authorizing such acquisition if such person is, or by such acquisition would become, an affiliated interest with such public utility as defined in ORS 757.015 (1), (2) or (3).

Â Â Â Â Â  (2) The application required by subsection (1) of this section shall set forth detailed information regarding:

Â Â Â Â Â  (a) The applicantÂs identity and financial ability;

Â Â Â Â Â  (b) The background of the key personnel associated with the applicant;

Â Â Â Â Â  (c) The source and amounts of funds or other consideration to be used in the acquisition;

Â Â Â Â Â  (d) The applicantÂs compliance with federal law in carrying out the acquisition;

Â Â Â Â Â  (e) Whether the applicant or the key personnel associated with the applicant have violated any state or federal statutes regulating the activities of public utilities;

Â Â Â Â Â  (f) All documents relating to the transaction giving rise to the application;

Â Â Â Â Â  (g) The applicantÂs experience in operating public utilities providing heat, light or power;

Â Â Â Â Â  (h) The applicantÂs plan for operating the public utility;

Â Â Â Â Â  (i) How the acquisition will serve the public utilityÂs customers in the public interest; and

Â Â Â Â Â  (j) Such other information as the commission may require by rule.

Â Â Â Â Â  (3) The commission promptly shall examine and investigate each application received pursuant to this section and shall issue an order disposing of the application within 19 business days of its receipt. If the commission determines that approval of the application will serve the public utilityÂs customers in the public interest, the commission shall issue an order granting the application. The commission may condition an order authorizing the acquisition upon the applicantÂs satisfactory performance or adherence to specific requirements. The commission otherwise shall issue an order denying the application. The applicant shall bear the burden of showing that granting the application is in the public interest.

Â Â Â Â Â  (4) Nothing in this section shall prohibit dissemination by any party of information concerning the acquisition so long as such dissemination is not otherwise in conflict with state or federal law. [1985 c.632 Â§3]

Â Â Â Â Â  757.515 [Amended by 1971 c.655 Â§39; renumbered 756.515]

Â Â Â Â Â  757.516 Contracts between natural gas utilities and customers for commodity and services; determination by commission of reasonableness of contract and utility activities. (1) Following a Public Utility Commission determination that such services are subject to competition, a natural gas utility may enter into a contract with any customer for the provision of natural gas commodity, rights to pipeline capacity and natural gas transportation services when such services are provided in advance of the point of interconnection between the facility of the natural gas utility and the facility of an interstate pipeline.

Â Â Â Â Â  (2) Contracts for services described under subsection (1) of this section are not schedules of rates, tolls or charges within the meaning of ORS 757.205 and are not subject to the requirements of ORS 757.205, 757.230 and 757.310.

Â Â Â Â Â  (3) A contract for services described under subsection (1) of this section may include services provided after the point of interconnection between a natural gas utilityÂs facility and the interstate pipelineÂs facility. Services provided after the point of interconnection are subject to the requirements of ORS 757.205, 757.230 and 757.310 and shall be separately priced in accordance with the utilityÂs filed tariffs.

Â Â Â Â Â  (4) A natural gas utility entering contracts for services described under subsection (1) of this section shall make available to the commission any information necessary for review of such contracts for ratemaking purposes. Notwithstanding ORS 192.410 to 192.505, the commission shall not release the terms of any contract or portion of a contract for services described in subsection (1) of this section without the consent of the customer and the natural gas utility except for contracts entered into between a natural gas utility and an affiliated interest of that natural gas utility. Notwithstanding any other provision of this section, a contract for services described in subsection (1) of this section between a natural gas utility and another public utility may be released by the commission pursuant to a hearing held under ORS 757.210.

Â Â Â Â Â  (5) Nothing in this section shall restrict the commission from subsequent investigation of the reasonableness of contracts entered into under subsection (1) of this section for ratemaking purposes. The commissionÂs review of such contracts for ratemaking purposes shall not in any way affect the obligations or rights of the parties under the contracts.

Â Â Â Â Â  (6) In accordance with ORS 756.515, the commission may investigate the activities of a natural gas utility related to contracts described under subsection (1) of this section. Notwithstanding any other provision of this section, if the commission finds that the activities of a natural gas utility have not generally been in the public interest, the commission, by order, may require the natural gas utility to file all future contracts described under subsection (1) of this section as provided under ORS 757.205 or 757.240. Any such finding by the commission shall not affect the obligations or rights of the parties under any existing contracts.

Â Â Â Â Â  (7) Nothing in this section, nor any action taken by the commission pursuant to this section, shall be deemed state action for the purpose of exempting a natural gas utility from liability for anticompetitive conduct or other unlawful practices.

Â Â Â Â Â  (8) As used in this section, Ânatural gas utilityÂ means a public utility providing natural gas service to customers. [1993 c.485 Â§2]

Â Â Â Â Â  757.520 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.525 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.530 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.535 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.540 [Amended by 1971 c.655 Â§53; renumbered 756.568]

Â Â Â Â Â  757.541 [1987 c.599 Â§1; repealed by 1995 c.691 Â§8]

OREGON UTILITY NOTIFICATION CENTER

Â Â Â Â Â  757.542 Definitions. As used in ORS 757.542 to 757.562 and 757.993:

Â Â Â Â Â  (1) ÂBusiness dayÂ means any 24-hour day other than a Saturday, Sunday or federal or state legal holiday.

Â Â Â Â Â  (2) ÂDamageÂ means harm to or destruction of underground facilities including, but not limited to, the weakening of structural, lateral or subjacent support; the penetration, impairment or destruction of any coating, housing or other protective device; and the denting of, penetration into or severance of underground facilities.

Â Â Â Â Â  (3) ÂExcavationÂ means any operation in which earth, rock or other material on or below the ground is moved or otherwise displaced by any means, except sidewalk, road and ditch maintenance less than 12 inches in depth that does not lower the road grade or original ditch flow line. ÂExcavationÂ does not include the tilling of soil for agricultural purposes conducted on private property that is not within the boundaries of a recorded right of way or easement for underground facilities.

Â Â Â Â Â  (4) ÂExcavatorÂ means any person who engages in excavation.

Â Â Â Â Â  (5) ÂOperatorÂ means any person, public utility, municipal corporation, political subdivision of the state or other person with control over underground facilities.

Â Â Â Â Â  (6) ÂUnderground facilitiesÂ means items partially or entirely below the surface of the ground for use in connection with the storage or conveyance of electrical energy, water, sewage, petroleum products, gas, gaseous vapors or hazardous liquids, or the transmission of electronic, telephonic, telegraphic or cable communications. Such items include, but are not limited to, pipes, sewers, conduits, cables, valves, lines, wires, manholes, attachments and those parts of poles or anchors that are underground.

Â Â Â Â Â  (7) ÂUnlocatable underground facilitiesÂ means underground facilities that cannot be marked with reasonable accuracy, including nonconductive sewers and nonmetallic underground facilities that have no trace wires. [1995 c.691 Â§1]

Â Â Â Â Â  Note: 757.542 to 757.562 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 757 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.545 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.546 [1987 c.599 Â§2; repealed by 1995 c.691 Â§8]

Â Â Â Â Â  757.547 Oregon Utility Notification Center; board; member qualifications; terms; meetings; rules. (1)(a) The Oregon Utility Notification Center is created as an independent not-for-profit public corporation. The corporation shall be governed by a board of directors consisting of one member appointed to represent each of the following:

Â Â Â Â Â  (A) Cities with a population of 25,000 or more;

Â Â Â Â Â  (B) Cities with a population under 25,000;

Â Â Â Â Â  (C) Counties;

Â Â Â Â Â  (D) Natural gas utilities regulated by the Public Utility Commission under ORS chapter 757;

Â Â Â Â Â  (E) Electric utilities regulated by the Public Utility Commission under ORS chapter 757;

Â Â Â Â Â  (F) Water districts, special districts, sanitary districts or water and sanitary authorities;

Â Â Â Â Â  (G) Telecommunications utilities serving fewer than 50,000 access lines and regulated by the Public Utility Commission under ORS chapter 759;

Â Â Â Â Â  (H) Telecommunications utilities serving 50,000 access lines or more and regulated by the Public Utility Commission under ORS chapter 759;

Â Â Â Â Â  (I) Telecommunications cooperatives;

Â Â Â Â Â  (J) Electric cooperatives;

Â Â Â Â Â  (K) PeopleÂs utility districts;

Â Â Â Â Â  (L) Contractors;

Â Â Â Â Â  (M) Excavators;

Â Â Â Â Â  (N) Railroads;

Â Â Â Â Â  (O) Cable system operators; and

Â Â Â Â Â  (P) Municipal electric utilities.

Â Â Â Â Â  (b) To facilitate appointment of members of the first board of directors, the Public Utility Commission shall, by order, select organizations that are most representative of each of the groups set forth in paragraph (a) of this subsection. Each organization so selected may nominate a member for the board and may, within the time allowed by the commissionÂs order, submit the name of the nominee to the Governor, who shall consider the nominee before making any other appointment to the board.

Â Â Â Â Â  (c) After appointment of the first board of directors, to facilitate appointment of new members to the board, the board shall, by rule, select organizations that are most representative of each of the groups set forth in paragraph (a) of this subsection. Each organization so selected may nominate a member for the board and may, within the time allowed by rule, submit the name of the nominee to the Governor, who shall consider the nominee before making any other appointment to the board.

Â Â Â Â Â  (d) If the board of directors determines that a group not listed in paragraph (a) of this subsection should be represented on the board, the board may select an organization that is most representative of the group and may ask that organization to nominate a member. Upon receipt of the nomination, the board may request that the Governor appoint the nominee.

Â Â Â Â Â  (e) The Governor shall also appoint to the board of directors one employee of the commission and one employee of the Department of Transportation.

Â Â Â Â Â  (2) The term of office of a member is four years. A member is eligible for reappointment. Before the expiration of the term of a member, the board of directors shall solicit a nomination as provided in subsection (1) of this section and the Governor shall appoint a successor. If there is a vacancy for any cause, the board shall solicit a nomination as provided in subsection (1) of this section and the Governor shall make an appointment to become immediately effective for the unexpired term. A member may continue to serve until a successor is appointed. Nothing in this subsection or subsection (1) of this section shall restrict the authority of the Governor to appoint a person other than one of the persons nominated according to this subsection or subsection (1) of this section.

Â Â Â Â Â  (3) The board of directors shall select one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers as the board considers necessary for the performance of the functions of those offices. A minimum of seven of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) The board of directors shall meet at least once every three months at a time and place determined by the board. The board shall meet at such other times and places specified by the call of the chairperson or of a majority of the members of the board. [1995 c.691 Â§2; 1999 c.451 Â§2]

Â Â Â Â Â  Note: See note under 757.542.

Â Â Â Â Â  757.550 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.551 [1987 c.599 Â§3; repealed by 1995 c.691 Â§8]

Â Â Â Â Â  757.552 Duties of center; fees for services; rules; exemption from certain financial administration laws. (1) It is the function of the board of directors to operate the Oregon Utility Notification Center, through which a person shall notify operators of underground facilities of proposed excavations and request that the underground facilities be marked.

Â Â Â Â Â  (2) The board of directors shall:

Â Â Â Â Â  (a) Utilize a competitive process to contract with any qualified person to provide the notification required under subsection (1) of this section.

Â Â Â Â Â  (b) Subject to subsection (3) of this section, establish rates, on a per call basis, under which subscribers shall pay to fund all of the activities of the Oregon Utility Notification Center.

Â Â Â Â Â  (c) Adopt rules according to ORS chapter 183 that regulate the notification and marking of underground facilities to prevent damage to underground facilities. The rules, insofar as is practicable, shall be consistent with the Oregon Utilities Coordinating Council Standards Manual of March 31, 1995.

Â Â Â Â Â  (3) The Oregon Utility Notification Center shall have all of the powers of a state agency. Except as provided in subsection (2) of this section, the provisions of ORS 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 shall not apply to the Oregon Utility Notification Center.

Â Â Â Â Â  (4) Notwithstanding subsection (2)(b) of this section, the board of directors shall not establish rates or other charges that require payments from any subscriber who receives fewer than 50 telephone calls in the calendar year or that result in annual payments of more than $500 for any of the following subscribers:

Â Â Â Â Â  (a) Cities with a population under 15,000;

Â Â Â Â Â  (b) Telecommunications utilities serving fewer than 50,000 access lines and regulated by the Public Utility Commission under ORS chapter 759;

Â Â Â Â Â  (c) Cable system operators serving fewer than 15,000 customers;

Â Â Â Â Â  (d) Utilities, special districts, peopleÂs utility districts or authorities providing electricity, water or sanitary sewer service to fewer than 15,000 residential customers; and

Â Â Â Â Â  (e) Telecommunications cooperatives. [1995 c.691 Â§3; 1999 c.451 Â§3; 2001 c.104 Â§293; 2003 c.794 Â§329]

Â Â Â Â Â  Note: See note under 757.542.

Â Â Â Â Â  757.555 [Amended by 1971 c.655 Â§49; renumbered 756.555]

Â Â Â Â Â  757.556 [1987 c.599 Â§5; repealed by 1995 c.691 Â§8]

Â Â Â Â Â  757.557 Underground utility facility operators required to subscribe to center; liability for damage from excavation for nonsubscribers; exemption. (1) Every operator of underground facilities shall subscribe to the Oregon Utility Notification Center.

Â Â Â Â Â  (2) Any person intending to excavate shall notify the Oregon Utility Notification Center at least two but not more than 10 business days before commencing an excavation. The board of directors shall, by rule, provide an exception to the requirement of advance notice for excavators in cases that involve an immediate danger to life or property, or a customer service outage. The board may adopt additional exceptions as the board, in its discretion, determines necessary.

Â Â Â Â Â  (3) Nonsubscribing operators of underground facilities shall be responsible to all injured parties for all costs associated with damages to such facilities, loss of product or service or damages that occur as a result of excavation where the facilities damaged are under the control of the nonsubscribing operator and proper notice was given to the Oregon Utility Notification Center.

Â Â Â Â Â  (4) The provisions of this section shall not apply to operators of underground facilities that are located entirely on private property and that provide services exclusively for the use of residents or owners of the property. [1995 c.691 Â§4; 2001 c.104 Â§294]

Â Â Â Â Â  Note: See note under 757.542.

Â Â Â Â Â  757.560 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.561 [1987 c.599 Â§4; repealed by 1995 c.691 Â§8]

Â Â Â Â Â  757.562 Report to Legislative Assembly of center activities; contracts to carry out duties. (1) The board of directors shall file with the Legislative Assembly and the Governor, not later than April 15 of each year, a report covering the activities and operations of the Oregon Utility Notification Center for the preceding calendar year according to the provisions of ORS 192.230 to 192.250.

Â Â Â Â Â  (2) In carrying out the duties, functions and powers imposed by law on the Oregon Utility Notification Center, the board of directors may contract with any state agency or private party for the performance of such duties, functions and powers as the board considers appropriate. [1995 c.691 Â§5]

Â Â Â Â Â  Note: See note under 757.542.

Â Â Â Â Â  757.565 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.566 [1987 c.599 Â§6; repealed by 1995 c.691 Â§8]

Â Â Â Â Â  757.570 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.571 [1987 c.599 Â§Â§7,8; repealed by 1995 c.691 Â§8]

Â Â Â Â Â  757.575 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.580 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.585 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  757.590 [Amended by 1971 c.655 Â§48; renumbered 756.552]

Â Â Â Â Â  757.595 [Repealed by 1971 c.655 Â§250]

DIRECT ACCESS REGULATION

Â Â Â Â Â  757.600 Definitions for ORS 757.600 to 757.687. As used in ORS 757.600 to 757.687, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAggregateÂ means combining retail electricity consumers into a buying group for the purchase of electricity and related services.

Â Â Â Â Â  (2) ÂAncillary servicesÂ means services necessary or incidental to the transmission and delivery of electricity from generating facilities to retail electricity consumers, including but not limited to scheduling, load shaping, reactive power, voltage control and energy balancing services.

Â Â Â Â Â  (3) ÂCommissionÂ means the Public Utility Commission.

Â Â Â Â Â  (4) ÂConsumer-owned utilityÂ means a municipal electric utility, a peopleÂs utility district or an electric cooperative.

Â Â Â Â Â  (5) ÂDefault supplierÂ means an electricity service supplier or electric company that has a legal obligation to provide electricity services to a consumer, as determined by the commission.

Â Â Â Â Â  (6) ÂDirect accessÂ means the ability of a retail electricity consumer to purchase electricity and certain ancillary services, as determined by the commission for an electric company or the governing body of a consumer-owned utility, directly from an entity other than the distribution utility.

Â Â Â Â Â  (7) ÂDirect service industrial consumerÂ means an end user of electricity that obtains electricity directly from the transmission grid and not through a distribution utility.

Â Â Â Â Â  (8) ÂDistributionÂ means the delivery of electricity to retail electricity consumers through a distribution system consisting of local area power poles, transformers, conductors, meters, substations and other equipment.

Â Â Â Â Â  (9) ÂDistribution utilityÂ means an electric utility that owns and operates a distribution system connecting the transmission grid to the retail electricity consumer.

Â Â Â Â Â  (10) ÂEconomic utility investmentÂ means all electric company investments, including plants and equipment and contractual or other legal obligations, properly dedicated to generation or conservation, that were prudent at the time the obligations were assumed but the full benefits of which are no longer available to consumers as a direct result of ORS 757.600 to 757.667, absent transition credits. ÂEconomic utility investmentÂ does not include costs or expenses disallowed by the commission in a prudence review or other proceeding, to the extent of such disallowance, and does not include fines or penalties authorized and imposed under state or federal law.

Â Â Â Â Â  (11) ÂElectric companyÂ means an entity engaged in the business of distributing electricity to retail electricity consumers in this state, but does not include a consumer-owned utility.

Â Â Â Â Â  (12) ÂElectric cooperativeÂ means an electric cooperative corporation organized under ORS chapter 62 or under the laws of another state if the service territory of the electric cooperative includes a portion of this state.

Â Â Â Â Â  (13) ÂElectric utilityÂ means an electric company or consumer-owned utility that is engaged in the business of distributing electricity to retail electricity consumers in this state.

Â Â Â Â Â  (14) ÂElectricityÂ means electric energy, measured in kilowatt-hours, or electric capacity, measured in kilowatts, or both.

Â Â Â Â Â  (15) ÂElectricity servicesÂ means electricity distribution, transmission, generation or generation-related services.

Â Â Â Â Â  (16) ÂElectricity service supplierÂ means a person or entity that offers to sell electricity services available pursuant to direct access to more than one retail electricity consumer. ÂElectricity service supplierÂ does not include an electric utility selling electricity to retail electricity consumers in its own service territory.

Â Â Â Â Â  (17) ÂGoverning bodyÂ means the board of directors or the commissioners of an electric cooperative or peopleÂs utility district, or the council or board of a city with respect to a municipal electric utility.

Â Â Â Â Â  (18) ÂLoadÂ means the amount of electricity delivered to or required by a retail electricity consumer at a specific point of delivery.

Â Â Â Â Â  (19) ÂLow-income weatherizationÂ means repairs, weatherization and installation of energy efficient appliances and fixtures for low-income residences for the purpose of enhancing energy efficiency.

Â Â Â Â Â  (20) ÂMunicipal electric utilityÂ means an electric distribution utility owned and operated by or on behalf of a city.

Â Â Â Â Â  (21) ÂNew renewable energy resourceÂ means a renewable energy resource project, or a new addition to an existing renewable energy resource project, or the electricity produced by the project, that is not in operation on July 23, 1999. ÂNew renewable energy resourceÂ does not include any portion of a renewable energy resource project under contract to the Bonneville Power Administration on or before July 23, 1999.

Â Â Â Â Â  (22) ÂOne average megawattÂ means 8,760,000 kilowatt-hours of electricity per year.

Â Â Â Â Â  (23) ÂPeopleÂs utility districtÂ has the meaning given that term in ORS 261.010.

Â Â Â Â Â  (24) ÂPortfolio accessÂ means the ability of a retail electricity consumer to choose from a set of product and pricing options for electricity determined by the governing board of a consumer-owned utility and may include product and pricing options offered by the utility or by an electricity service supplier.

Â Â Â Â Â  (25) ÂPower generation companyÂ means a company engaged in the production and sale of electricity to wholesale customers, including but not limited to independent power producers, affiliated generation companies, municipal and state authorities, provided the company is not regulated by the commission.

Â Â Â Â Â  (26) ÂQualifying expendituresÂ means those expenditures for energy conservation measures that have a simple payback period of not less than one year and not more than 10 years, and expenditures for the above-market costs of new renewable energy resources, provided that the State Department of Energy by rule may establish a limit on the maximum above-market cost for renewable energy that is allowed as a credit.

Â Â Â Â Â  (27) ÂRenewable energy resourcesÂ means:

Â Â Â Â Â  (a) Electricity generation facilities fueled by wind, waste, solar or geothermal power or by low-emission nontoxic biomass based on solid organic fuels from wood, forest and field residues.

Â Â Â Â Â  (b) Dedicated energy crops available on a renewable basis.

Â Â Â Â Â  (c) Landfill gas and digester gas.

Â Â Â Â Â  (d) Hydroelectric facilities located outside protected areas as defined by federal law in effect on July 23, 1999.

Â Â Â Â Â  (28) ÂResidential electricity consumerÂ means an electricity consumer who resides at a dwelling primarily used for residential purposes. ÂResidential electricity consumerÂ does not include retail electricity consumers in a dwelling typically used for residency periods of less than 30 days, including hotels, motels, camps, lodges and clubs. As used in this subsection, ÂdwellingÂ includes but is not limited to single family dwellings, separately metered apartments, adult foster homes, manufactured dwellings, recreational vehicles and floating homes.

Â Â Â Â Â  (29) ÂRetail electricity consumerÂ means the end user of electricity for specific purposes such as heating, lighting or operating equipment, and includes all end users of electricity served through the distribution system of an electric utility on or after July 23, 1999, whether or not each end user purchases the electricity from the electric utility.

Â Â Â Â Â  (30) ÂSiteÂ means a single contiguous area of land containing buildings or other structures that are separated by not more than 1,000 feet, or buildings and related structures that are interconnected by facilities owned by a single retail electricity consumer and that are served through a single electric meter.

Â Â Â Â Â  (31) ÂTransition chargeÂ means a charge or fee that recovers all or a portion of an uneconomic utility investment.

Â Â Â Â Â  (32) ÂTransition creditÂ means a credit that returns to consumers all or a portion of the benefits from an economic utility investment.

Â Â Â Â Â  (33) ÂTransmission facilityÂ means the plant and equipment used to transmit electricity in interstate commerce.

Â Â Â Â Â  (34) ÂUndue market powerÂ means the unfair or improper exercise of influence to increase or decrease the availability or price of a service or product in a manner inconsistent with competitive markets.

Â Â Â Â Â  (35) ÂUneconomic utility investmentÂ means all electric company investments, including plants and equipment and contractual or other legal obligations, properly dedicated to generation, conservation and workforce commitments, that were prudent at the time the obligations were assumed but the full costs of which are no longer recoverable as a direct result of ORS 757.600 to 757.667, absent transition charges. ÂUneconomic utility investmentÂ does not include costs or expenses disallowed by the commission in a prudence review or other proceeding, to the extent of such disallowance, and does not include fines or penalties as authorized by state or federal law. [1999 c.865 Â§1; 2001 c.134 Â§8; 2003 c.186 Â§75]

Â Â Â Â Â  757.601 Implementation dates for direct access and portfolio of rate options; exemption for certain small electric companies. (1) All retail electricity consumers of an electric company, other than residential electricity consumers, shall be allowed direct access beginning on March 1, 2002. Retail electricity consumers shall not be allowed direct access before that date.

Â Â Â Â Â  (2) Residential electricity consumers shall be allowed to purchase electricity from among a portfolio of rate options as described in ORS 757.603 not later than March 1, 2002.

Â Â Â Â Â  (3) ORS 757.600 to 757.691 do not apply to an electric company providing electricity services to fewer than 25,000 consumers in this state unless the electric company offers direct access to any of its retail electricity consumers in this state or offers to sell electricity services available under direct access to more than one retail electricity consumer of another electric utility. [1999 c.865 Â§2; 2001 c.819 Â§1; 2003 c.14 Â§454]

Â Â Â Â Â  Note: 757.601 was added to and made a part of ORS chapter 757 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.603 Electric company required to provide cost-of-service rate option to all retail electricity consumers; waiver; portfolio of rate options for residential consumers. (1)(a) Except as provided in this subsection, on and after March 1, 2002, an electric company shall provide all retail electricity consumers that are connected to the electric companyÂs distribution system with a regulated, cost-of-service rate option.

Â Â Â Â Â  (b) The Public Utility Commission by order may waive the requirement of paragraph (a) of this subsection for any retail electricity consumer other than residential electricity consumers and small commercial electricity consumers. A waiver under this paragraph may not take effect before July 1, 2003. Before ordering a waiver under this paragraph, the commission shall conduct such studies as the commission deems necessary and provide notice and opportunity for public comment and hearings. The commission may order a waiver under this paragraph if the commission finds, based on an evidentiary record developed through public comment and hearings, that a market exists in which retail electricity consumers subject to the waiver are able to:

Â Â Â Â Â  (A) Purchase supplies of electricity adequate to meet the needs of the retail electricity consumers;

Â Â Â Â Â  (B) Obtain multiple offers for electricity supplies within a reasonable period of time;

Â Â Â Â Â  (C) Obtain reliable supplies of electricity; and

Â Â Â Â Â  (D) Purchase electricity at prices that are not unduly volatile and that are just and reasonable.

Â Â Â Â Â  (2) Not later than March 1, 2002, each electric company shall provide each residential electricity consumer that is connected to its distribution system a portfolio of rate options. The portfolio shall include at least the following options:

Â Â Â Â Â  (a) A rate that reflects significant new renewable energy resources; and

Â Â Â Â Â  (b) A market-based rate.

Â Â Â Â Â  (3)(a) The commission shall regulate the cost-of-service rate option under subsection (1) of this section and the portfolio of rate options under subsection (2) of this section. The commission shall reasonably ensure that the costs and risks of serving each option are reflected in the rates for each option.

Â Â Â Â Â  (b) The commission may prohibit or otherwise limit the use of a cost-of-service rate by retail electricity consumers who have been served through direct access, and may limit switching among portfolio options and the cost-of-service rate by residential electricity consumers. [1999 c.865 Â§4; 2001 c.819 Â§2]

Â Â Â Â Â  757.605 [1961 c.691 Â§2; 1971 c.655 Â§97; renumbered 758.400]

Â Â Â Â Â  757.606 [Formerly 758.040; renumbered 165.475]

Â Â Â Â Â  757.607 Direct access conditions; cost recovery. The Public Utility Commission shall ensure that direct access programs offered by electric companies meet the following conditions:

Â Â Â Â Â  (1) The provision of direct access to some retail electricity consumers must not cause the unwarranted shifting of costs to other retail electricity consumers of the electric company. The commission may, in establishing any rates and charges under ORS 757.600 to 757.667, consider and mitigate the rate impact on consumers from the reduction or elimination of subsidies in existing rate structures.

Â Â Â Â Â  (2) The direct access, portfolio of rate options and cost-of-service rates may include transition charges or transition credits that reasonably balance the interests of retail electricity consumers and utility investors. The commission may determine that full or partial recovery of the costs of uneconomic utility investments, or full or partial pass-through of the benefits of economic utility investments to retail electricity consumers, is in the public interest.

Â Â Â Â Â  (3) The commission shall allow recovery, through a transition charge, of any otherwise unrecoverable costs arising from or related to an electric companyÂs contractual or other legal obligations to the Bonneville Power Administration under ORS 757.663, or arising from or related to a failure of the Bonneville Power Administration to meet its contractual or other legal obligations to the electric company, from those classes of consumers for which electric power was purchased from the Bonneville Power Administration.

Â Â Â Â Â  (4) Notwithstanding ORS 757.355, the commission may allow a return on the unamortized balance of an uneconomic utility investment or an economic utility investment that is included in rates. [1999 c.865 Â§8]

Â Â Â Â Â  757.609 Date for announcing prices for electricity in subsequent calendar year; estimated prices. (1) The Public Utility Commission shall set a date on which all electric companies must announce prices that will be charged for electricity by the companies in the subsequent calendar year. Retail electricity consumers who are eligible for direct access must be allowed at least three business days after the date set by the commission to elect whether to use direct access or to purchase electricity from an electric company.

Â Â Â Â Â  (2) All electricity service suppliers and electric companies must announce estimated prices that will be charged for electricity by the suppliers and companies in the subsequent calendar year or contract period at least five days before the date set by the commission under subsection (1) of this section. [2003 c.478 Â§2]

Â Â Â Â Â  Note: 757.609 was added to and made a part of 757.600 to 757.687 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.610 [1961 c.691 Â§18; renumbered 758.405]

Â Â Â Â Â  757.611 [Formerly 758.050; renumbered 165.480]

Â Â Â Â Â  757.612 Requirements for public purpose expenditures; electric bill payment assistance charge; rules. (1) There is established an annual public purpose expenditure standard for electric companies to fund new cost-effective local energy conservation, new market transformation efforts, the above-market costs of new renewable energy resources and new low-income weatherization. The public purpose expenditure standard shall be funded by the public purpose charge described in subsection (2) of this section.

Â Â Â Â Â  (2)(a) Beginning on the date an electric company offers direct access to its retail electricity consumers, except residential electricity consumers, the electric company shall collect a public purpose charge from all of the retail electricity consumers located within its service area for a period of 10 years. Except as provided in paragraph (b) of this subsection, the public purpose charge shall be equal to three percent of the total revenues collected by the electric company or electricity service supplier from its retail electricity consumers for electricity services, distribution, ancillary services, metering and billing, transition charges and other types of costs included in electric rates on July 23, 1999.

Â Â Â Â Â  (b) For an aluminum plant that averages more than 100 average megawatts of electricity use per year, beginning on March 1, 2002, the electric company whose territory abuts the greatest percentage of the site of the aluminum plant shall collect from the aluminum company a public purpose charge equal to one percent of the total revenue from the sale of electricity services to the aluminum plant from any source.

Â Â Â Â Â  (3)(a) The Public Utility Commission shall establish rules implementing the provisions of this section relating to electric companies.

Â Â Â Â Â  (b) Subject to paragraph (e) of this subsection, funds collected by an electric company through public purpose charges shall be allocated as follows:

Â Â Â Â Â  (A) Sixty-three percent for new cost-effective conservation and new market transformation.

Â Â Â Â Â  (B) Nineteen percent for the above-market costs of new renewable energy resources.

Â Â Â Â Â  (C) Thirteen percent for new low-income weatherization.

Â Â Â Â Â  (D) Five percent shall be transferred to the Housing and Community Services Department Revolving Account created under ORS 456.574 and used for the purpose of providing grants as described in ORS 458.625 (2). Moneys deposited in the account under this subparagraph are continuously appropriated to the Housing and Community Services Department for the purposes of ORS 458.625 (2). Interest on moneys deposited in the account under this subparagraph shall accrue to the account.

Â Â Â Â Â  (c) The costs of administering subsections (1) to (6) of this section for an electric company shall be paid out of the funds collected through public purpose charges. The commission may require that an electric company direct funds collected through public purpose charges to the state agencies responsible for implementing subsections (1) to (6) of this section in order to pay the costs of administering such responsibilities.

Â Â Â Â Â  (d) The commission shall direct the manner in which public purpose charges are collected and spent by an electric company and may require an electric company to expend funds through competitive bids or other means designed to encourage competition, except that funds dedicated for low-income weatherization shall be directed to the Housing and Community Services Department as provided in subsection (7) of this section. The commission may also direct that funds collected by an electric company through public purpose charges be paid to a nongovernmental entity for investment in public purposes described in subsection (1) of this section. Notwithstanding any other provision of this subsection, at least 80 percent of the funds allocated for conservation shall be spent within the service area of the electric company that collected the funds.

Â Â Â Â Â  (e)(A) The first 10 percent of the funds collected annually by an electric company under subsection (2) of this section shall be distributed to education service districts, as described in ORS 334.010, that are located in the service territory of the electric company. The funds shall be distributed to individual education service districts according to the weighted average daily membership (ADMw) of the component school districts of the education service district for the prior fiscal year as calculated under ORS 327.013. The commission shall establish by rule a methodology for distributing a proportionate share of funds under this paragraph to education service districts that are only partially located in the service territory of the electric company.

Â Â Â Â Â  (B) An education service district that receives funds under this paragraph shall use the funds first to pay for energy audits for school districts located within the education service district. An education service district may not expend additional funds received under this paragraph on a school district facility until an energy audit has been completed for that school district. To the extent practicable, an education service district shall coordinate with the State Department of Energy and incorporate federal funding in complying with this paragraph. Following completion of an energy audit for an individual school district, the education service district may expend funds received under this paragraph to implement the energy audit. Once an energy audit has been conducted and completely implemented for each school district within the education service district, the education service district may expend funds received under this paragraph for any of the following purposes:

Â Â Â Â Â  (i) Conducting energy audits. A school district shall conduct an energy audit prior to expending funds on any other purpose authorized under this paragraph unless the school district has performed an energy audit within the three years immediately prior to receiving the funds.

Â Â Â Â Â  (ii) Weatherization and upgrading the energy efficiency of school district facilities.

Â Â Â Â Â  (iii) Energy conservation education programs.

Â Â Â Â Â  (iv) Purchasing electricity from environmentally focused sources and investing in renewable energy resources.

Â Â Â Â Â  (f) The commission may establish a different public purpose charge than the public purpose charge otherwise described in subsection (2) of this section for an individual retail electricity consumer or any class of retail electricity consumers located within the service area of an electric company, provided that a retail electricity consumer with a load greater than one average megawatt is not required to pay a public purpose charge in excess of three percent of its total cost of electricity services.

Â Â Â Â Â  (g) The commission shall remove from the rates of each electric company any costs for public purposes described in subsection (1) of this section that are included in rates. A rate adjustment under this paragraph shall be effective on the date that the electric company begins collecting public purpose charges.

Â Â Â Â Â  (4) An electric company that satisfies its obligations under this section shall have no further obligation to invest in conservation, new market transformation, new renewable energy resources or new low-income weatherization or to provide a commercial energy conservation services program and is not subject to ORS 469.631 to 469.645, 469.860 to 469.900 and 758.505 to 758.555.

Â Â Â Â Â  (5)(a) A retail electricity consumer that uses more than one average megawatt of electricity at any site in the prior year shall receive a credit against public purpose charges billed by an electric company for that site. The amount of the credit shall be equal to the total amount of qualifying expenditures for new energy conservation, not to exceed 68 percent of the annual public purpose charges, and the above-market costs of purchases of new renewable energy resources incurred by the retail electricity consumer, not to exceed 19 percent of the annual public purpose charges, less administration costs incurred under this subsection. The credit may not exceed, on an annual basis, the lesser of:

Â Â Â Â Â  (A) The amount of the retail electricity consumerÂs qualifying expenditures; or

Â Â Â Â Â  (B) The portion of the public purpose charge billed to the retail electricity consumer that is dedicated to new energy conservation, new market transformation or the above-market costs of new renewable energy resources.

Â Â Â Â Â  (b) To obtain a credit under this subsection, a retail electricity consumer shall file with the State Department of Energy a description of the proposed conservation project or new renewable energy resource and a declaration that the retail electricity consumer plans to incur the qualifying expenditure. The State Department of Energy shall issue a notice of precertification within 30 days of receipt of the filing, if such filing is consistent with this subsection. The credit may be taken after a retail electricity consumer provides a letter from a certified public accountant to the State Department of Energy verifying that the precertified qualifying expenditure has been made.

Â Â Â Â Â  (c) Credits earned by a retail electricity consumer as a result of qualifying expenditures that are not used in one year may be carried forward for use in subsequent years.

Â Â Â Â Â  (d)(A) A retail electricity consumer that uses more than one average megawatt of electricity at any site in the prior year may request that the State Department of Energy hire an independent auditor to assess the potential for conservation investments at the site. If the independent auditor determines there is no available conservation measure at the site that would have a simple payback of one to 10 years, the retail electricity consumer shall be relieved of 54 percent of its payment obligation for public purpose charges related to the site. If the independent auditor determines that there are potential conservation measures available at the site, the retail electricity consumer shall be entitled to a credit against public purpose charges related to the site equal to 54 percent of the public purpose charges less the estimated cost of available conservation measures.

Â Â Â Â Â  (B) A retail electricity consumer shall be entitled each year to the credit described in this subsection unless a subsequent independent audit determines that new conservation investment opportunities are available. The State Department of Energy may require that a new independent audit be performed on the site to determine whether new conservation measures are available, provided that the independent audits shall occur no more than once every two years.

Â Â Â Â Â  (C) The retail electricity consumer shall pay the cost of the independent audits described in this subsection.

Â Â Â Â Â  (6) Electric utilities and retail electricity consumers shall receive a fair and reasonable credit for the public purpose expenditures of their energy suppliers. The State Department of Energy shall adopt rules to determine eligible expenditures and the methodology by which such credits are accounted for and used. The rules also shall adopt methods to account for eligible public purpose expenditures made through consortia or collaborative projects.

Â Â Â Â Â  (7)(a) In addition to the public purpose charge provided under subsection (2) of this section, beginning on October 1, 2001, an electric company shall collect funds for low-income electric bill payment assistance in an amount determined under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The total amount collected for low-income electric bill payment assistance under this section shall be $10 million per year. The commission shall determine each electric companyÂs proportionate share of the total amount. The commission shall determine the amount to be collected from a retail electricity consumer, except that a retail electricity consumer is not required to pay more than $500 per month per site for low-income electric bill payment assistance.

Â Â Â Â Â  (c) Funds collected by the low-income electric bill payment assistance charge shall be paid into the Housing and Community Services Department Revolving Account created under ORS 456.574. Moneys deposited in the account under this paragraph are continuously appropriated to the Housing and Community Services Department for the purpose of funding low-income electric bill payment assistance. Interest earned on moneys deposited in the account under this paragraph shall accrue to the account. The departmentÂs cost of administering this subsection shall be paid out of funds collected by the low-income electric bill payment assistance charge. Moneys deposited in the account under this paragraph shall be expended solely for low-income electric bill payment assistance. Funds collected from an electric company shall be expended in the service area of the electric company from which the funds are collected.

Â Â Â Â Â  (d) The Housing and Community Services Department, in consultation with the federal Advisory Committee on Energy, shall determine the manner in which funds collected under this subsection will be allocated by the department to energy assistance program providers for the purpose of providing low-income bill payment and crisis assistance, including programs that effectively reduce service disconnections and related costs to retail electricity consumers and electric utilities. Priority assistance shall be directed to low-income electricity consumers who are in danger of having their electricity service disconnected.

Â Â Â Â Â  (e) Notwithstanding ORS 293.140, interest on moneys deposited in the Housing and Community Services Department Revolving Account under this subsection shall accrue to the account and may be used to provide heating bill payment and crisis assistance to electricity consumers whose primary source of heat is not electricity.

Â Â Â Â Â  (f) Notwithstanding ORS 757.310, the commission may allow an electric company to provide reduced rates or other payment or crisis assistance or low-income program assistance to a low-income household eligible for assistance under the federal Low Income Home Energy Assistance Act of 1981, as amended and in effect on July 23, 1999.

Â Â Â Â Â  (8) For purposes of this section, Âretail electricity consumersÂ includes any direct service industrial consumer that purchases electricity without purchasing distribution services from the electric utility. [1999 c.865 Â§3; 2001 c.134 Â§9; 2001 c.819 Â§3; 2005 c.22 Â§506]

Â Â Â Â Â  757.615 [1961 c.691 Â§Â§3,11; part renumbered 757.652; 1971 c.655 Â§98; renumbered 758.410]

Â Â Â Â Â  757.616 [Formerly 758.060; renumbered 165.485]

Â Â Â Â Â  757.617 Report to Legislative Assembly on public purpose expenditures; independent nongovernmental entity to prepare report; report on low-income bill assistance. (1)(a) The Public Utility Commission and the State Department of Energy jointly shall select an independent nongovernmental entity to prepare a biennial report to the Legislative Assembly describing program spending and results for public purpose requirements undertaken pursuant to ORS 757.612. The first report shall be due on January 1, 2003.

Â Â Â Â Â  (b) The commission and the department jointly shall select an independent nongovernmental entity to prepare a report to the Legislative Assembly describing proposed modifications to public purpose requirements undertaken pursuant to ORS 757.612. The report shall be due on January 1, 2007.

Â Â Â Â Â  (c) The commission and the department jointly shall select an independent nongovernmental entity to prepare a report to the Legislative Assembly recommending whether the public purpose funding requirements under ORS 757.612 should be renewed. The report shall be due on January 1, 2011.

Â Â Â Â Â  (2) The Housing and Community Services Department shall prepare a biennial report to the Legislative Assembly describing program spending and needs for low-income bill assistance. The first report shall be due on January 1, 2003. [1999 c.865 Â§3a]

Â Â Â Â Â  757.620 [1961 c.691 Â§4; renumbered 758.415]

Â Â Â Â Â  757.621 [Formerly 758.070; renumbered 165.490]

Â Â Â Â Â  757.622 Commission to establish terms and conditions for default electricity service to nonresidential consumers. The Public Utility Commission shall establish the terms and conditions for providing default electricity service for nonresidential electricity consumers in an emergency. The commission also shall establish reasonable terms and conditions for providing default service to a nonresidential electricity consumer in circumstances when the consumer is receiving electricity services through direct access and elects instead to receive such services through the default service. The terms and conditions for default service established by the commission shall provide for viable competition among electricity service suppliers. [1999 c.865 Â§4a]

Â Â Â Â Â  757.625 [1961 c.691 Â§5; renumbered 758.420]

Â Â Â Â Â  757.626 [Formerly 758.080; renumbered 165.495]

Â Â Â Â Â  757.627 Retail electricity consumers eligible for direct access may aggregate electricity loads. (1) An electric company shall permit retail electricity consumers that are eligible for direct access to voluntarily aggregate their electricity loads.

Â Â Â Â Â  (2) A retail electricity consumer that is eligible for direct access may voluntarily aggregate its electricity load with the electricity load of any other retail electricity consumer that is eligible for direct access. [1999 c.865 Â§9]

Â Â Â Â Â  757.629 Reciprocal sales to nonresidential electricity consumers. An electric utility that sells electricity, either directly or through a related party, to a nonresidential electricity consumer of another electric utility in this state shall permit any other electricity service supplier to sell electricity to nonresidential electricity consumers of the electric utility. [1999 c.865 Â§11]

Â Â Â Â Â  757.630 [1961 c.691 Â§6; renumbered 758.425]

Â Â Â Â Â  757.631 [Formerly 758.090; renumbered 165.840]

Â Â Â Â Â  757.632 Electricity service supplierÂs access to electric companyÂs distribution facilities. Every electricity service supplier is authorized to use the distribution facilities of an electric company on a nondiscriminatory basis after the retail electricity consumers of the electricity service supplier are afforded direct access pursuant to ORS 757.601. [1999 c.865 Â§7]

Â Â Â Â Â  757.635 [1961 c.691 Â§7; renumbered 758.430]

Â Â Â Â Â  757.636 [Formerly 758.100; renumbered 165.845]

Â Â Â Â Â  757.637 Comparable access to transmission and distribution facilities. To the extent permissible under federal law, the Public Utility Commission shall ensure that an electric company that offers direct access:

Â Â Â Â Â  (1) Provides electricity service suppliers and retail electricity consumers access to its transmission facilities and distribution system comparable to that provided for its own use; and

Â Â Â Â Â  (2) Provides electricity service suppliers and retail electricity consumers timely access to information about its transmission facilities and distribution system, metering and loads comparable to that provided to its own nondistribution divisions, affiliates and related parties. [1999 c.865 Â§10]

Â Â Â Â Â  757.640 [1961 c.691 Â§8; renumbered 758.435]

Â Â Â Â Â  757.641 [Formerly 758.110; renumbered 165.850]

Â Â Â Â Â  757.642 Unbundling electricity assets; records. (1) Not later than March 1, 2002, an electric company shall unbundle the costs of electricity services into power generation, transmission, distribution and retail services.

Â Â Â Â Â  (2) Every electric company shall maintain separate accounting records for each component of electricity service provided by the electric company to retail electricity consumers. Accounts shall be maintained according to regulations issued by the Federal Energy Regulatory Commission.

Â Â Â Â Â  (3) Unless required to provide a different accounting under federal requirements, each electric company shall, to a reasonable level of detail, separately identify and account for its costs of:

Â Â Â Â Â  (a) Generation;

Â Â Â Â Â  (b) Transmission services;

Â Â Â Â Â  (c) Distribution services;

Â Â Â Â Â  (d) Ancillary services;

Â Â Â Â Â  (e) Consumer service charges levied on retail electricity consumers, including but not limited to metering and billing;

Â Â Â Â Â  (f) Investment in public purposes; and

Â Â Â Â Â  (g) State and local taxes paid by retail electricity consumers.

Â Â Â Â Â  (4) An electric company shall separately identify and account for the costs of any additional components as the Public Utility Commission may require. [1999 c.865 Â§5; 2001 c.819 Â§4]

Â Â Â Â Â  757.645 [1961 c.691 Â§9; renumbered 758.440]

Â Â Â Â Â  757.646 Commission policies to eliminate barriers to competitive retail market structures and rules to establish code of conduct for electric companies. (1) The duties, functions and powers of the Public Utility Commission shall include developing policies to eliminate barriers to the development of a competitive retail market structure. The policies shall be designed to mitigate the vertical and horizontal market power of incumbent electric companies, prohibit preferential treatment, or the appearance of such treatment, of generation or market affiliates and determine the electricity services likely to be competitive. The commission may require an electric company acting as an electricity service supplier do so through an affiliate.

Â Â Â Â Â  (2) The commission shall establish by rule a code of conduct for electric companies and their affiliates to protect against market abuses and anticompetitive practices. The code shall, at a minimum:

Â Â Â Â Â  (a) Require an electric company and any affiliate that shares the same name and logo to disclose to all consumers the relationship between the company and affiliate and to clarify that the affiliate is not the same as the electric company and that in order to receive service from the company a consumer does not have to purchase the services of the affiliate;

Â Â Â Â Â  (b) Prohibit preferential access by an electric company affiliate to confidential consumer information;

Â Â Â Â Â  (c) Prohibit cross-subsidization between competitive operations and regulated operations, including the use of electric company personnel and other resources;

Â Â Â Â Â  (d) Prohibit joint marketing activities and exclusive referral arrangements between an electric company and its affiliates;

Â Â Â Â Â  (e) Provide the commission with all necessary access to books and records;

Â Â Â Â Â  (f) Require electric companies to make regular compliance filings; and

Â Â Â Â Â  (g) Require fair treatment of all competitors by a distribution utility.

Â Â Â Â Â  (3) An electric company shall provide the commission access to all books and records necessary for the commission to monitor the electric company and its affiliate relationships. The commission shall require an electric company biannually to file a report detailing compliance with this subsection. [1999 c.865 Â§6; 2001 c.683 Â§18]

Â Â Â Â Â  757.649 Certification of electricity service suppliers; safety standards for distribution systems; billing requirements; rules. (1)(a) A person or other entity shall not act as an electricity service supplier unless the person or entity is certified by the Public Utility Commission. The commission, by rule, shall establish standards for certification of persons or other entities as electricity service suppliers in this state. The rules shall, at a minimum, address:

Â Â Â Â Â  (A) The ability of the person or entity to meet the personÂs or entityÂs obligation to provide electricity services pursuant to direct access; and

Â Â Â Â Â  (B) The ability of the person or entity to comply with applicable consumer protection laws.

Â Â Â Â Â  (b) The commission may require an electricity service supplier to provide a bond or other security.

Â Â Â Â Â  (c) The commission may establish a fee, not to exceed $500, for initial certification and annual recertification of electricity service suppliers.

Â Â Â Â Â  (d) The commission, at any time, may revoke an electricity service supplierÂs certification for failure to comply with applicable statutes and rules.

Â Â Â Â Â  (e) The commission may require an electricity service supplier to provide information necessary to ensure compliance with ORS 757.612. The commission shall ensure the privacy of all information and the protection of any proprietary information provided.

Â Â Â Â Â  (2) Every electric utility shall maintain the integrity of its transmission facilities and distribution system and provide safe, reliable service to all retail electricity consumers. Nothing in ORS 757.600 to 757.667 or 757.669 to 757.687 shall reduce or diminish the statutory or contractual obligations of electric utilities to maintain the safety and reliability of their transmission facilities and distribution system and other infrastructure and equipment used to deliver electricity.

Â Â Â Â Â  (3) The commission for electric companies, or the governing body for other electric utilities, shall adopt rules, ordinances, policies and service quality standards designed to maintain a reliable, safe and efficient distribution system. The commission shall regulate electrical safety regarding generation, transmission, substation and distribution facilities for electric utilities and other electrical system owners and operators as provided under ORS 757.035.

Â Â Â Â Â  (4) Every bill to a direct access retail electricity consumer from an electricity service supplier shall contain at least:

Â Â Â Â Â  (a) The rate and amount due for each service or product that the retail electricity consumer is purchasing and other price information necessary to facilitate direct access, as determined by the commission;

Â Â Â Â Â  (b) The rates and amounts of state and local taxes or fees, if any, imposed on the retail electricity consumer;

Â Â Â Â Â  (c) The amount of any public purpose charge or credit;

Â Â Â Â Â  (d) The amount of any transition charge or transition credit; and

Â Â Â Â Â  (e) Power source and environmental impact information necessary to ensure that all consumers have useful, reliable and necessary information to exercise informed choice, as determined by the commission.

Â Â Â Â Â  (5)(a) A retail electricity consumer of an electric company shall receive, upon request, a separate bill from every individual electricity service supplier that provides products or services to the retail electricity consumer. If a retail electricity consumer of an electric company does not request separate bills, or a consolidated bill from an electricity service supplier as provided in paragraph (c) of this subsection, the electric company shall consolidate the bills for all electricity services into a single statement, and electricity service suppliers shall provide to the electric company the information necessary to prepare a consolidated statement.

Â Â Â Â Â  (b) The requirement for bill consolidation by an electric company shall continue through December 31, 2001, after which time the commission may waive the requirement if the waiver results in effective billing procedures for retail electricity consumers.

Â Â Â Â Â  (c) Upon the request of a retail electricity consumer of an electric company, an electricity service supplier shall consolidate the bills for all electricity services into a single statement, and electric utilities and other electricity service suppliers shall provide to the billing electricity service supplier any information necessary to prepare a consolidated statement.

Â Â Â Â Â  (d) For retail electricity consumers of an electric company, the commission shall adopt by rule provisions relating to the failure of a consumer to make full payment on a consolidated bill. The rules shall address collection of payments, service disconnection and reconnection, and the allocation of costs associated with collection, disconnection and reconnection. A distribution utility shall be solely responsible for actual disconnection and reconnection. [1999 c.865 Â§14]

Â Â Â Â Â  757.650 [1961 c.691 Â§10; renumbered 758.445]

Â Â Â Â Â  757.652 [Formerly part of 757.615; 1965 c.242 Â§1; renumbered 758.450]

Â Â Â Â Â  757.654 Commission authority to investigate allegations of undue market influence. Upon receiving a complaint, or on its own motion, the Public Utility Commission is authorized to investigate, as provided under ORS 756.515, whether any electric company that is an electricity service supplier has exercised undue market power with respect to the sale or distribution of electricity services. The commission may take such action as authorized by law to mitigate an exercise of undue market power. [1999 c.865 Â§12]

Â Â Â Â Â  757.655 [1961 c.691 Â§13; renumbered 758.455]

Â Â Â Â Â  757.656 Failure to comply with ORS 757.600 to 757.667; cause of action. Any claim that an electric company has failed to comply with ORS 757.600 to 757.667 shall be filed as a complaint with the Public Utility Commission pursuant to ORS 756.500. After reasonable notice to the electric company and exhausting all available remedies before the commission, any person injured by an electric companyÂs failure to comply with any provision of ORS 757.600 to 757.667 may file an action in the circuit court for the county where the electric company has its principal business office in this state for an order requiring compliance with ORS 757.600 to 757.667. [1999 c.865 Â§13]

Â Â Â Â Â  757.659 Commission rules; contents. According to the applicable provisions of ORS 756.060 and ORS chapter 183, the Public Utility Commission shall adopt such rules as are necessary to implement ORS 757.600 to 757.667. Rules adopted by the commission shall address at least the following:

Â Â Â Â Â  (1) Requirements and methodologies for each electric company to provide unbundled rates and services pursuant to ORS 757.642.

Â Â Â Â Â  (2) Requirements for each electric company allowing aggregation of electricity loads pursuant to ORS 757.627, which may include aggregation of demand for other services available under direct access.

Â Â Â Â Â  (3) Requirements for consumer protection. Consumer protection rules adopted by the commission that relate to electricity service suppliers shall be applicable throughout this state and shall, at a minimum, contain provisions for the disclosure of price, power source and environmental impact in contract offers and marketing information.

Â Â Â Â Â  (4) Market valuation methodologies for determining the amount and recovery of the costs of uneconomic utility investment and the amount of and credit for economic utility investment.

Â Â Â Â Â  (5) Requirements for each electric company to offer a portfolio of rate options under ORS 757.603.

Â Â Â Â Â  (6) The method of determining a default supplier for those consumers who are not eligible to participate in a portfolio program under ORS 757.603 in a manner that provides for viable competition among electricity service suppliers and among power generation companies. The commission may condition the use of a default service option by requiring reasonable notice and commitment from a consumer who intends to use the default service option in nonemergency situations.

Â Â Â Â Â  (7) Requirements for market structure described in ORS 757.646.

Â Â Â Â Â  (8) Requirements for public purpose charges and credits under ORS 757.612.

Â Â Â Â Â  (9) Requirements for meters, metering services, billing and collection services, and customer response functions. [1999 c.865 Â§15; 2001 c.683 Â§19]

Â Â Â Â Â  757.660 Use of arbitration to resolve disputes relating to valuation of electric company investments; rules. (1) In adopting market valuation methodologies under ORS 757.659 (4), the Public Utility Commission may provide for use of arbitration to resolve disputes relating to valuation of electric company investments.

Â Â Â Â Â  (2) The commission shall adopt rules for the following purposes:

Â Â Â Â Â  (a) Establishing the process for selecting an arbitrator under this section.

Â Â Â Â Â  (b) Establishing the type, scope and subject matter of arbitrations under this section, and the procedure for conducting those arbitrations.

Â Â Â Â Â  (c) Establishing standards for the decision of an arbitrator under this section.

Â Â Â Â Â  (d) Governing who may be a party to an arbitration under this section.

Â Â Â Â Â  (3)(a) An arbitrator selected under rules adopted pursuant to subsection (2) of this section must be experienced in valuing generating resources and may not have any material conflict of interest in the result of the arbitration.

Â Â Â Â Â  (b) Any party to the arbitration may challenge the selection of an arbitrator by direct petition to the commission. The commissionÂs review of the selection shall be limited to allegations of bias and lack of qualifications. The commission shall hold a hearing within 10 days after the filing of a petition, and the commission shall issue a final decision within 10 days after the hearing. The commission may require selection of a different arbitrator.

Â Â Â Â Â  (4) The arbitrator shall control the time, manner and place of the arbitration, subject to any limitations established by commission rule.

Â Â Â Â Â  (5) An arbitrator acts on behalf of the commission in performing duties and powers under this section and under rules adopted by the commission pursuant to this section. Nothing in this section shall be construed to grant any rights or privileges to an arbitrator that are otherwise afforded to persons employed by the state.

Â Â Â Â Â  (6) The commission shall enforce an arbitration decision made pursuant to this section, unless any party to the arbitration files written exceptions with the commission for any of the following causes:

Â Â Â Â Â  (a) The decision was procured by corruption, fraud or undue means;

Â Â Â Â Â  (b) There was evident partiality or corruption on the part of the arbitrator;

Â Â Â Â Â  (c) The arbitrator exceeded the arbitratorÂs powers, or so imperfectly executed the arbitratorÂs powers that the rights of the party were substantially prejudiced;

Â Â Â Â Â  (d) There was an evident material miscalculation of figures or an evident material mistake in the description of any thing or property referred to in the decision; or

Â Â Â Â Â  (e) The decision was based on an erroneous interpretation of a statute, rule or other law.

Â Â Â Â Â  (7) If, after a hearing on the exceptions filed as provided in subsection (6) of this section, it appears to the commission that the decision should be set aside or modified, the commission may by order refer the decision back to the arbitrator with proper instructions for correction or rehearing.

Â Â Â Â Â  (8) A commission order or decision under this section may not be appealed until after the commission issues a final order adopting the arbitration decision. [2001 c.134 Â§1a; 2005 c.22 Â§507; 2005 c.638 Â§10]

Â Â Â Â Â  Note: 757.660 was added to and made a part of 757.600 to 757.687 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  757.661 Commission authority to require filing. The Public Utility Commission may require an electric company to make any filings under this chapter that the commission determines necessary to implement ORS 757.600 to 757.667. [1999 c.865 Â§20]

Â Â Â Â Â  757.663 Commission authority to require electric company to enter into contracts with Bonneville Power Administration. In order to preserve the benefits of federal low-cost power for residential and small-farm consumers of electric utilities, the Public Utility Commission may require an electric company to enter into contracts with the Bonneville Power Administration for the purpose of securing such benefits. The contracts shall be subject to approval by the commission. In reviewing a contract, the commission, at a minimum, shall consider:

Â Â Â Â Â  (1) The short-term expected cost of electric power from the Bonneville Power Administration compared to market-priced alternatives;

Â Â Â Â Â  (2) The long-term benefit of retaining the rights to purchase electric power from the Bonneville Power Administration at cost, compared to market-priced alternatives; and

Â Â Â Â Â  (3) Other factors deemed relevant by the commission. [1999 c.865 Â§19]

Â Â Â Â Â  757.665 Limitation on installing, servicing electric meters. Electric meter installation, testing and maintenance shall be performed only by a distribution utility. [1999 c.865 Â§15a]

Â Â Â Â Â  757.667 City authority over rights of way. Nothing in ORS 757.600 to 757.667 shall diminish, or authorize regulations that diminish, a cityÂs authority to control the use of its rights of way and to collect license fees, privilege taxes, rent or other charges for the use of the cityÂs rights of way. [1999 c.865 Â§17]

Â Â Â Â Â  757.669 Policy regarding consumer-owned electric utilities. The Legislative Assembly declares that it is the policy of the State of Oregon regarding consumer-owned utilities to:

Â Â Â Â Â  (1) Preserve and enhance the ability of community-based, consumer-owned utilities to provide reliable electric power to their consumers;

Â Â Â Â Â  (2) Recognize that communities served by consumer-owned utilities located in various parts of the State of Oregon may differ in their needs and desires concerning the provision of electricity and related products and services;

Â Â Â Â Â  (3) Preserve and enhance the ability of consumer-owned utilities and their elected governing bodies to respond to their consumersÂ needs and desires;

Â Â Â Â Â  (4) Retain local control over consumer-owned utilities that provide or distribute electricity to retail electricity consumers;

Â Â Â Â Â  (5) Preserve, clarify and, as provided herein, enhance the rights and authorities of consumer-owned utilities and their governing bodies; and

Â Â Â Â Â  (6) Preserve the existing exclusive distribution rights of electric utilities as and to the extent such rights exist under current law. [1999 c.865 Â§22]

Â Â Â Â Â  757.670 [1961 c.691 Â§14; renumbered 758.460]

Â Â Â Â Â  757.672 Application of ORS 757.603 to 757.667 to consumer-owned electric utility; reciprocal electricity sales. (1) Nothing in ORS 757.603 to 757.667 is intended to limit or restrict the rights and authority of a consumer-owned utility, or to subject a consumer-owned utility to the regulatory authority of the Public Utility Commission not otherwise provided by law. ORS 757.603 to 757.667 shall not apply to a consumer-owned utility.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a consumer-owned utility that sells electricity, either directly or through a related party, to a nonresidential electricity consumer of another electric utility in this state, shall permit any other electricity service supplier to sell electricity to the consumer-owned utilityÂs nonresidential electricity consumers whose electricity use, measured in average megawatts per year, is equal to or greater than the use of the nonresidential electricity consumer of the other electric utility. Such consumer-owned utility shall be subject to ORS 757.649 (1) to (4) and rules adopted thereunder. [1999 c.865 Â§23]

Â Â Â Â Â  757.675 [1961 c.691 Â§12; 1971 c.655 Â§99; renumbered 758.465]

Â Â Â Â Â  757.676 Consumer-owned utility authorized to offer direct, portfolio or other forms of access to electricity services. The governing body of a consumer-owned utility is authorized to determine whether and under what terms and conditions it will offer its retail electricity consumers direct access, portfolio access or other forms of access to electric service suppliers. In making such determination, the governing body of a consumer-owned utility shall consider such factors as it deems appropriate. A consumer-owned utility shall have sole authority to determine:

Â Â Â Â Â  (1) The quality and nature of electric service, including but not limited to different product and pricing options, which shall be made available to its retail electricity consumers.

Â Â Â Â Â  (2) The extent to which products and services will be unbundled and the rates, tariffs, terms and conditions on which they may be offered.

Â Â Â Â Â  (3) Whether one or more pilot programs for direct access, portfolio access or other forms of access to alternative suppliers will be offered.

Â Â Â Â Â  (4) Notwithstanding ORS 757.600 (10) and (35), what constitutes an economic or uneconomic utility investment, the value of such investments and, in the case of uneconomic utility investments, the manner and means of mitigating such investments.

Â Â Â Â Â  (5) Whether and on what basis a transition charge will be adopted, assessed and collected from a retail electricity consumer located within the utilityÂs service territory, including but not limited to a nonbypassable distribution charge, the amount and period of recovery for the charges, the allocation of the charges among retail electricity consumers located within the utilityÂs service territory and the method of collecting such charges including but not limited to whether to impose a nonbypassable distribution charge.

Â Â Â Â Â  (6) The manner of collecting stranded distribution charges, systems benefit charges, franchise fees, taxes and payments made in lieu of taxes from retail electricity consumers located within the utilityÂs service territory for electric power transactions using transmission facilities, whether or not such transactions use distribution facilities. The governing body may assign charges on the basis of usage, demand or any combination or method it finds appropriate. Charges need not be assigned to specific facilities.

Â Â Â Â Â  (7) The collection from retail electricity consumers located within the utilityÂs service territory through rates, fees or charges, including the imposition of a nonbypassable distribution charge, in amounts sufficient to recover 100 percent of stranded costs imposed by, or incurred pursuant to the purchase of cost-based electric power from, the Bonneville Power Administration. Such stranded cost charges may include the difference in cost associated with purchasing electric power from the Bonneville Power Administration and the cost of purchasing a like and similar amount of electric power at market prices.

Â Â Â Â Â  (8) The establishment of technical capability requirements, financial responsibility requirements and other protections for retail electricity consumers located within the utilityÂs service territory and the consumer-owned utility in dealings with electric service suppliers.

Â Â Â Â Â  (9) Access to or use of the utilityÂs transmission facilities or distribution system by retail electricity consumers or electric service suppliers.

Â Â Â Â Â  (10) The utilityÂs qualification standards for energy service suppliers in addition to any certification standards established by the Public Utility Commission, provided that the qualification standards are uniformly applied to electricity service providers in a nondiscriminatory manner. [1999 c.865 Â§24; 2003 c.186 Â§80]

Â Â Â Â Â  757.679 Net billing agreements. (1) Nothing in ORS 757.669 to 757.687 is intended to impair the rights or obligations of any party to net billing agreements. Notwithstanding any other provision of ORS 757.600 to 757.667, 757.676 and 757.687, and in the event a participating utility is required to make payments pursuant to a net billing agreement, the governing body of a participating utility may levy a rate, fee or charge, including a nonbypassable distribution system access charge against retail electricity consumers located within the utilityÂs service territory, to meet its obligations.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEWEBÂ means the City of Eugene, Oregon, acting by and through the Eugene Water and Electric Board.

Â Â Â Â Â  (b) ÂNet billing agreementsÂ means those certain agreements that provide for the payment, through net billing of costs of certain nuclear power projects, including the payment of bonds, notes or other evidences of indebtedness issued by EWEB and by the supply system, respectively, to pay such project costs entered into prior to July 23, 1999:

Â Â Â Â Â  (A) Between the administrator of the Bonneville Power Administration and EWEB;

Â Â Â Â Â  (B) Among a participating utility, the administrator of the Bonneville Power Administration and EWEB; or

Â Â Â Â Â  (C) Among a participating utility, the administrator of the Bonneville Power Administration and the supply system.

Â Â Â Â Â  (c) ÂParticipating utilityÂ means a consumer-owned utility established by, or organized and existing under, the Oregon Constitution and laws of the State of Oregon, and that is a party to a net billing agreement.

Â Â Â Â Â  (d) ÂSupply systemÂ means the Washington Public Power Supply System, a municipal corporation or joint power agency organized and existing under and pursuant to the laws of the State of Washington. [1999 c.865 Â§25]

Â Â Â Â Â  757.680 [1961 c.691 Â§15; renumbered 758.470]

Â Â Â Â Â  757.683 Consumer-owned utilityÂs distribution rights and control over distribution system. Notwithstanding the provisions of ORS 757.600 to 757.667, a consumer-owned utility shall have exclusive distribution rights, to the extent such rights are provided by law, and exclusive responsibility for the performance and oversight of its distribution system including the acquisition, construction, financing, operation and maintenance of distribution facilities and metering, billing, collection and consumer response functions relating to the distribution of electricity to retail electricity consumers located within the utilityÂs service territory. Nothing in this section shall diminish or enlarge the rights of any person under ORS 758.400 to 758.475. [1999 c.865 Â§26]

Â Â Â Â Â  757.685 [1961 c.691 Â§16; 1965 c.242 Â§2; 1971 c.655 Â§99a; renumbered 758.475]

Â Â Â Â Â  757.687 Consumer-owned utility offering direct access; public purpose charge; bill assistance program. (1) Beginning on the date a consumer-owned utility provides direct access to any class of retail electric consumers, the consumer-owned utility shall collect from that consumer class a nonbypassable public purpose charge for a period of 10 years. Except as provided in subsection (8) of this section, the amount of the public purpose charge shall be sufficient to produce revenue of not less than three percent of the total revenue collected by the consumer-owned utility from its retail electricity consumers for electricity services, distribution, ancillary services, metering and billing, transition charges and any other costs included in rates as of July 23, 1999, except that the consumer-owned utility may exclude from the calculation of such costs any cost related to the public purposes described in subsection (5) of this section. If a consumer-owned utility has fewer than 17 consumers per mile of distribution line, the amount of the public purpose charge shall be sufficient to produce revenue not less than three percent of the total revenue from the sale of electricity services in the utilityÂs service area to the consumer class that is provided direct access, or the utilityÂs consumer class percentage share of state total electricity sales multiplied by three percent of total statewide retail electric revenue, whichever is less.

Â Â Â Â Â  (2) Except as provided in subsection (9) of this section, the governing body of a consumer-owned utility shall determine the manner of collecting and expending funds for public purposes required by law to be assessed against and paid by the retail electric consumers of the utility. A determination by the governing body shall include:

Â Â Â Â Â  (a) The manner for collecting public purpose charges;

Â Â Â Â Â  (b) Public purpose programs upon which revenue from the charges may be expended; and

Â Â Â Â Â  (c) The allocation of expenditures for each program.

Â Â Â Â Â  (3) Beginning on the same date two years after July 23, 1999, a consumer-owned utility shall report annually to the State Department of Energy created under ORS 469.030 on the public purpose charges paid to the utility by its retail electric consumers and the public purposes on which the revenue was expended.

Â Â Â Â Â  (4) A consumer-owned utility may comply with the public purpose requirements of this section by participating in collaborative efforts with other consumer-owned utilities located in this state.

Â Â Â Â Â  (5) Funds assessed and paid by, and credits or other financial assistance issued or extended to, retail electric consumers for purposes of this section may, in the discretion of the governing body of the consumer-owned utility, be expended to fund programs for energy conservation, renewable resources or low-income energy services otherwise required by the laws of this state, adopted by the governing body pursuant to the National Energy Conservation Policy Act (Public Law 95-619, as amended November 10, 1981), or conducted by the utility pursuant to agreement with the Bonneville Power Administration under the Pacific Northwest Electric Power Planning and Conservation Act (Public Law 96-501). All such funds expended, credits issued and incremental costs incurred in connection with the performance of a consumer-owned utilityÂs obligations under this section shall be credited toward the utilityÂs public purpose funding obligation under this section.

Â Â Â Â Â  (6) A consumer-owned utility also may credit toward its funding obligations under this section any incremental costs incurred by the utility for capital expenditures made to reduce its distribution system energy losses, existing biomass gas and waste to energy systems, existing hydroelectric generation projects using fish attraction water, for new energy conservation and renewable resource funding costs included in its wholesale power supplierÂs charges and for electric power generated by renewable or cogeneration resources pursuant to requirements of the Public Utilities Regulatory Policy Act of 1978 (Public Law 95-617), to the extent that such costs exceed the average cost of the utilityÂs other electric power resources.

Â Â Â Â Â  (7) A consumer-owned utility also may credit toward its public purpose funding obligations under this section any costs incurred in complying with ORS 469.649 to 469.659.

Â Â Â Â Â  (8) Beginning on March 1, 2002, a consumer-owned utility whose territory abuts the greatest percentage of the site of an aluminum plant that averages more than 100 megawatts of electricity use per year shall collect from the aluminum company a public purpose charge equal to one percent of the total revenue from the sale of electricity services to the aluminum plant from any source.

Â Â Â Â Â  (9)(a) A retail electricity consumer that uses more than one average megawatt of electricity at any site in the prior year shall receive a credit against public purpose charges billed by a consumer-owned utility for that site. The amount of the credit shall be equal to the total amount of qualifying expenditures for new energy conservation, not to exceed 68 percent of the annual public purpose charges, and the above-market costs of purchases of new renewable energy resources incurred by the retail electricity consumer, less administration costs incurred under this subsection. The credit shall not exceed, on an annual basis, the lesser of:

Â Â Â Â Â  (A) The amount of the retail electricity consumerÂs qualifying expenditures; or

Â Â Â Â Â  (B) The portion of the public purpose charge billed to the retail electricity consumer that is dedicated to new energy conservation, new market transformation or the above-market costs of new renewable resources.

Â Â Â Â Â  (b) To obtain a credit under this subsection, a retail electricity consumer shall file with the department a description of the proposed conservation project, new market transformation or new renewable energy resource and a declaration that the retail electricity consumer plans to incur the qualifying expenditure. The department shall issue a notice of precertification within 30 days of receipt of the filing, if such filing is consistent with this subsection. Notice shall be issued to the retail electricity consumer and the appropriate consumer-owned utility. The credit may be taken after a retail electricity consumer provides a letter from a certified public accountant to the department verifying that the precertified qualifying expenditure has been made.

Â Â Â Â Â  (c) Credits earned by a retail electricity consumer as a result of qualifying expenditures that are not used in one year may be carried forward for use in subsequent years.

Â Â Â Â Â  (d)(A) A retail electricity consumer that uses more than one average megawatt of electricity at any site in the prior year may request that the department hire an independent auditor to assess the potential for conservation measures at the site. If the independent auditor determines there is no available conservation measure at the site that would have a simple payback of one to 10 years, the retail electricity consumer shall be relieved of 54 percent of its payment obligation for public purpose charges related to the site. If the auditor determines that there are potential conservation measures available at the site, the retail electricity consumer shall be entitled to a credit against public purpose charges related to the site equal to 54 percent of the public purpose charges less the estimated cost of available conservation measures.

Â Â Â Â Â  (B) A retail electricity consumer shall be entitled each year to the credit described in this paragraph unless a subsequent audit determines that new conservation investment opportunities are available. The department may require that a new audit be performed on the site to determine whether new conservation measures are available, provided that the audits occur no more than once every two years.

Â Â Â Â Â  (C) The retail electricity consumer shall pay the cost of the audits described in this subsection.

Â Â Â Â Â  (10) A retail electricity consumer with a load greater than one average megawatt shall not be required to pay a public purpose charge in excess of three percent of the consumerÂs total cost of electricity services unless the charge is established in an agreement between the consumer and the consumer-owned utility.

Â Â Â Â Â  (11) Beginning on March 1, 2002, a consumer-owned utility shall have in operation a bill assistance program for households that qualify for federal low-income energy assistance in the consumer-owned utilityÂs service area. A consumer-owned utility shall report annually to the Housing and Community Services Department detailing the utilityÂs program and program expenditures.

Â Â Â Â Â  (12) A consumer-owned utility may require an electricity service supplier to provide information necessary to ensure compliance with this section. The consumer-owned utility shall ensure the privacy and protection of any proprietary information provided. [1999 c.865 Â§27; 2001 c.819 Â§5]

Â Â Â Â Â  757.690 [1961 c.691 Â§17; repealed by 1967 c.164 Â§4]

Â Â Â Â Â  757.691 Applicability. Nothing in ORS 757.669 to 757.687 is intended to affect administration and enforcement of ORS 758.400 to 758.475 or to diminish or enlarge the rights of any person under ORS 758.400 to 758.475. [1999 c.865 Â§28]

EMERGENCY CURTAILMENT OF ELECTRICITY OR NATURAL OR MANUFACTURED GAS

Â Â Â Â Â  757.710 Emergency curtailment plan required; credits for weatherization or alternate energy devices. (1) Any person, as defined in ORS 758.400, engaged in the sale or resale of electricity or natural or synthetic gas in this state shall present for approval by the Public Utility Commission a plan for curtailment of electrical or gas load in the event of any predictable circumstance that may jeopardize prolonged continuity of service. Utility plans shall be submitted in such form and within such time limits as the commission shall specify.

Â Â Â Â Â  (2) Utility plans may provide for a credit against future curtailment for a customer who has already accomplished a reduction in demand for the utilityÂs service by installing an alternative energy device or by weatherization or other installed conservation measures equivalent to the proposed level of curtailment. Where the level of curtailment exceeds the demand reduction produced, by the conservation measures or installed alternative energy device of the customer, the utility plan may provide for credit against the level of curtailment ordered to the extent of the demand reduction produced by the conservation measure or alternate energy device.

Â Â Â Â Â  (3) The commission shall approve the feature of any plan concerning such credit against curtailment to the extent of the demand reduction produced and shall not penalize either the utility or the customer, in the event of a curtailment order, under ORS 757.720 for the amount of reduced demand. [1973 c.309 Â§2; 1975 c.606 Â§10; 1979 c.355 Â§1]

Â Â Â Â Â  757.720 Factors to be considered in approving plan; authority to establish plan; consultation with State Department of Energy. (1) Approval of utility plans for the curtailment of load shall be based on the following factors:

Â Â Â Â Â  (a) The consistency of the plan with the public health, safety and welfare;

Â Â Â Â Â  (b) The technical feasibility of implementation of the plan;

Â Â Â Â Â  (c) The effectiveness with which the plan minimizes the impact of any curtailment; and

Â Â Â Â Â  (d) Consistency with Oregon energy policies formulated under ORS 469.010 to 469.225, 469.300 to 469.563 and 757.710 and this section.

Â Â Â Â Â  (2) In the event of an emergency threatening the health, safety and welfare of the general public, the Public Utility Commission may on the commissionÂs own motion and without hearing establish a plan for the curtailment of load by any person referred to in ORS 757.710. If an emergency is not present, the commission shall prior to approval hold public hearings with respect to any proposed plan and give reasonable notice of such hearings.

Â Â Â Â Â  (3) The commission shall consult with the Director of the State Department of Energy before approving a plan. [1973 c.309 Â§3; 1975 c.606 Â§11; 2005 c.22 Â§508]

Â Â Â Â Â  757.730 Liability when curtailment occurs. A utility shall not be liable for damages to persons or property resulting from a curtailment of service in accordance with a plan approved by the Public Utility Commission. [1973 c.309 Â§4]

HEALTH ENDANGERING TERMINATION OF RESIDENTIAL UTILITY SERVICE

Â Â Â Â Â  757.750 Legislative findings. The Legislative Assembly finds that the termination of residential electric and natural gas utility service can lead to the serious impairment of human health and possibly to loss of life; therefore, the Legislative Assembly has enacted ORS 757.750 to 757.760. [1979 c.868 Â§2; 1983 c.326 Â§1]

Â Â Â Â Â  757.755 Termination of residential electric or natural gas service prohibited; rules of commission. (1) The Public Utility Commission of Oregon shall establish rules to prohibit the termination of residential electric or natural gas service when such termination would significantly endanger the physical health of the residential consumer.

Â Â Â Â Â  (2) The commission shall provide by rule a method for determining when the termination of residential electric or natural gas service would significantly endanger the physical health of the residential consumer. [1979 c.868 Â§3; 1983 c.326 Â§2]

Â Â Â Â Â  757.760 Requirements for notice of termination of service; payment schedules; rules. The Public Utility Commission shall establish rules to require each electric and natural gas utility to:

Â Â Â Â Â  (1) Give written or personal notice of a proposed termination of residential service in a manner reasonably calculated to reach the residential consumer within a reasonable period of time before the proposed date of termination;

Â Â Â Â Â  (2) Accept reasonable partial payment on the outstanding account and to establish a reasonable payment schedule for any indebtedness, including a deposit, that the utility claims the residential consumer owes for service at any residential address in lieu of termination of or refusal to provide service, and to inform the residential consumer of the provisions of this subsection;

Â Â Â Â Â  (3) Inform those residential consumers who cannot afford to pay their bills or deposits of the names and telephone numbers of the appropriate unit within the Department of Human Services or other appropriate social service agencies that can help the consumer investigate what federal, state or private aid might be available to that consumer; and

Â Â Â Â Â  (4) Provide that a transfer of service from one premises to another within the utilityÂs service area shall not be considered a discontinuation of service. [1979 c.868 Â§4; 1983 c.326 Â§3]

HIGH VOLTAGE POWER LINE REGULATION

Â Â Â Â Â  757.800 Definitions for ORS 757.800 and 757.805. As used in this section and ORS 757.805, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorized personÂ means:

Â Â Â Â Â  (a) An employee of a utility which produces, transmits or delivers electricity.

Â Â Â Â Â  (b) An employee of a utility which provides and whose work relates to communication services or state, county or municipal agencies which have authorized circuit construction on or near the poles or structures of a utility.

Â Â Â Â Â  (c) An employee or agent of an industrial plant whose work relates to the electric system of the industrial plant.

Â Â Â Â Â  (d) An employee of a cable television or communication services company or an employee of a contractor of a cable television or communication services company if specifically authorized by the owners of the poles to make cable television or communication services attachments.

Â Â Â Â Â  (e) An employee or agent of state, county or municipal agencies which have or whose work relates to overhead electric lines or circuit construction or conductors on poles or structures of any type.

Â Â Â Â Â  (f) An employee of a transmission company as defined in ORS 758.015.

Â Â Â Â Â  (2) ÂHigh voltageÂ means voltage in excess of 600 volts measured between conductors or between a conductor and the ground.

Â Â Â Â Â  (3) ÂOverhead lineÂ means all bare or insulated electric conductors installed above ground.

Â Â Â Â Â  (4) ÂPersonÂ or Âbusiness entityÂ means those parties who contract to perform any function or activity upon any land, building, highway or other premises.

Â Â Â Â Â  (5) ÂUtilityÂ means any electric or communication utility described by ORS 757.005, any plant owned or operated by a municipality, any person furnishing community antenna television service to the public and any cooperative corporation or peopleÂs utility district engaged in furnishing electric or communication service to customers.

Â Â Â Â Â  (6) ÂProximityÂ means within 10 feet or such greater distance as may be prescribed by rule adopted pursuant to ORS chapter 654. [1989 c.672 Â§2; 2001 c.913 Â§5]

Â Â Â Â Â  757.805 Accident prevention required for work near high voltage lines; effect of failure to comply; applicability; other remedies unaffected. (1) Any person or business entity responsible for performing any function, activity, work or operation in proximity to a high voltage overhead line shall guard effectively against accidents involving such high voltage overhead line, as required by rules adopted pursuant to ORS chapter 654.

Â Â Â Â Â  (2) If any violation of subsection (1) of this section or rules adopted pursuant to ORS chapter 654 results in, or is a contributing cause of, a physical or electrical accident involving any high voltage overhead line, the person or business entity violating subsection (1) of this section or rules adopted pursuant to ORS chapter 654 is liable to the utility operating the high voltage overhead lines for all damages to its facilities and all costs and expenses, including damages to any third persons, incurred by the utility as a result of the accident. However, any person or business entity that has given advance notice of the function, activity or work to the utility operating the high voltage overhead line, and has otherwise substantially complied with rules adopted pursuant to ORS chapter 654, shall only be liable for such damages in proportion to that person or business entityÂs comparative fault in causing or contributing to the accident.

Â Â Â Â Â  (3) This section and ORS 757.800 do not apply to:

Â Â Â Â Â  (a) Construction, reconstruction, operation or maintenance by an authorized person of overhead electric or communication circuits or conductors and their supporting structures or electric generation, transmission or distribution systems or communication systems.

Â Â Â Â Â  (b) Fire, police or other emergency service workers acting under authority of a state agency or other public body while engaged in emergency operations.

Â Â Â Â Â  (4) The provisions of this section and ORS 757.800 are not intended to displace any other remedies which may be available to the utility by statute or common law. [1989 c.672 Â§Â§3,4,5,6]

Â Â Â Â Â  757.810 [1985 c.550 Â§5; renumbered 759.015 in 1989]

Â Â Â Â Â  757.815 [1985 c.550 Â§6; 1987 c.447 Â§72; renumbered 759.020 in 1989]

Â Â Â Â Â  757.820 [1985 c.550 Â§6a; 1987 c.302 Â§1; renumbered 759.025 in 1989]

Â Â Â Â Â  757.825 [1985 c.550 Â§7; 1987 c.447 Â§73; 1987 c.613 Â§2; 1989 c.5 Â§Â§9,23; 1989 c.378 Â§1; 1989 c.543 Â§1; renumbered 759.030 in 1989]

Â Â Â Â Â  757.835 [1985 c.389 Â§3; 1987 c.447 Â§74; renumbered 759.230 in 1989]

Â Â Â Â Â  757.840 [1987 c.1 Â§Â§1,2,3; 1989 c.5 Â§10; renumbered 759.235 in 1989]

Â Â Â Â Â  757.850 [1987 c.613 Â§4; 1989 c.5 Â§11; 1989 c.378 Â§2; 1989 c.543 Â§2; renumbered 759.195 in 1989]

Â Â Â Â Â  757.860 [1987 c.302 Â§3; 1989 c.5 Â§12; renumbered 759.225 in 1989]

Â Â Â Â Â  757.870 [1987 c.388 Â§2; 1989 c.5 Â§13; 1989 c.574 Â§6; renumbered 759.040 in 1989]

PENALTIES

Â Â Â Â Â  757.990 Penalties. (1) Any person or municipality, or their agents, lessees, trustees or receivers, who omits, fails or refuses to do any act required by ORS 757.035, or fails to comply with any orders, rules or regulations of the Public Utility Commission made in pursuance of ORS 757.035, shall forfeit and pay into the State Treasury a sum of not less than $100, nor more than $10,000 for each such offense.

Â Â Â Â Â  (2) Any public utility violating ORS 757.310 commits a Class A violation and upon conviction the court shall impose a fine of not less than $100. Violation of ORS 757.310 by an officer or agent of a public utility is punishable, upon conviction, by a fine of not less than $50 nor more than $100 for each offense.

Â Â Â Â Â  (3) Any person violating ORS 757.325 shall, upon conviction, forfeit and pay to the State Treasurer not less than $100 and not more than $10,000 for each offense. Violation of ORS 757.325 by any agent or officer of any public utility or person is punishable, upon conviction, by a fine of not less than $100 and not more than $1,000 for each offense.

Â Â Â Â Â  (4) Violation of ORS 757.330 is a Class A violation.

Â Â Â Â Â  (5) Violation of ORS 757.445 is punishable, upon conviction, by a fine of not less than $500 nor more than $20,000 for each offense.

Â Â Â Â Â  (6) Violation of ORS 757.450 is a felony and is punishable, upon conviction, by a fine of not less than $1,000 nor more than $20,000, or by imprisonment in the custody of the Department of Corrections for not less than one nor more than five years, or both. [Amended by 1971 c.655 Â§95; 1979 c.990 Â§428; 1987 c.320 Â§245; 1999 c.1051 Â§224]

Â Â Â Â Â  757.991 Civil penalty for noncompliance with gas regulations. Any person or municipality, or their agents, lessees, trustees or receivers, engaged in the management, operation, ownership or control of facilities for the transmission or distribution of gas by pipeline, or facilities for the storage or treatment of gas to be transmitted or distributed by pipeline, who fails to do any act required by ORS 757.039, or fails to comply with any orders, rules or regulations of the Public Utility Commission made in pursuance of ORS 757.039, shall forfeit and pay into the State Treasury a civil penalty not to exceed $10,000 for each such failure for each day such failure persists, except that the maximum civil penalty shall not exceed $500,000 for any related series of failures. [1969 c.372 Â§4; 1991 c.199 Â§1]

Â Â Â Â Â  757.992 [Formerly 758.990; renumbered 165.990]

Â Â Â Â Â  757.993 Penalty for violation of utility excavation notification provisions. (1) Except as provided in subsection (2) of this section and in addition to all other penalties provided by law, every person who violates or who procures, aids or abets in the violation of any rule of the Oregon Utility Notification Center shall incur a penalty of not more than $1,000 for the first violation and not more than $5,000 for each subsequent violation.

Â Â Â Â Â  (2) In addition to all other penalties provided by law, every person who intentionally violates or who intentionally procures, aids or abets in the violation of any rule of the Oregon Utility Notification Center shall incur a penalty of not more than $5,000 for the first violation and not more than $10,000 for each subsequent violation.

Â Â Â Â Â  (3) Each violation of any rule of the Oregon Utility Notification Center shall be a separate offense. In the case of a continuing violation, each day that the violation continues shall constitute a separate violation.

Â Â Â Â Â  (4) Penalties under this section shall not be imposed except by order following complaint as provided in ORS 756.500 to 756.610. A complaint must be filed within two years following the date of the violation.

Â Â Â Â Â  (5) The Public Utility Commission may reduce any penalty provided in this section on such terms as the commission considers proper if:

Â Â Â Â Â  (a) The defendant admits to the violation or violations alleged in the complaint and makes a timely request for reduction of the penalty; or

Â Â Â Â Â  (b) The defendant submits to the commission a written request for reduction of the penalty within 15 days from the date of the penalty order.

Â Â Â Â Â  (6) If the amount of the penalty is not paid to the commission, the Attorney General, at the request of the commission, shall bring an action in the name of the State of Oregon in the Circuit Court for Marion County to recover the penalty. The action shall not be commenced until after the time has expired for an appeal from the findings, conclusions and order of the commission.

Â Â Â Â Â  (7) Notwithstanding any other provision of law, the commission shall pay penalties recovered under this section to the Oregon Utility Notification Center.

Â Â Â Â Â  (8) The commission shall not seek penalties under this section except in response to a complaint alleging a violation of a rule or rules adopted by the Oregon Utility Notification Center. The commission may investigate any such complaint, and the commission shall have sole discretion to seek penalties under this section. [1995 c.691 Â§7]

Â Â Â Â Â  757.994 Civil penalty for violation of statute, rule or order related to water utilities. (1) In addition to all other penalties provided by law, a person who violates any statute, rule or order of the Public Utility Commission related to water utilities is subject to a civil penalty of not more than $500 for each violation. The commission may require that penalties imposed under this section be used for the benefit of the customers of water utilities affected by the violation.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745 (7)(d), 183.315 (6) and 756.500 to 756.610, civil penalties under this section must be imposed by the commission as provided in ORS 183.745. [2003 c.202 Â§3]

Â Â Â Â Â  Note: 757.994 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 757 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 758

Chapter 758 Â Utility Rights of Way and Territory Allocation; Cogeneration

2005 EDITION

RIGHTS OF WAY; ALLOCATION; COGENERATION

UTILITY REGULATION

RIGHTS OF WAY

758.010Â Â Â Â  Authority to construct lines and facilities; requirements and conditions by public officials

758.015Â Â Â Â  Certificate of public convenience and necessity

758.020Â Â Â Â  Joint occupancy of poles

758.035Â Â Â Â  CommissionÂs power to enforce joint use of facilities

UNDERGROUND ELECTRIC AND COMMUNICATIONS FACILITIES

758.210Â Â Â Â  Policy

758.215Â Â Â Â  Definitions for ORS 758.210 to 758.270

758.220Â Â Â Â  Authority for conversion to underground facilities; formation of assessment district

758.225Â Â Â Â  Petition, ordinance or resolution for conversion; contents; filing

758.230Â Â Â Â  Assessment procedure; objections to conversion

758.235Â Â Â Â  Applicability of local improvement laws; issuance of bonds

758.240Â Â Â Â  Contract with utility for conversion

758.245Â Â Â Â  Payment of costs for conversion; removal of overhead facilities

758.250Â Â Â Â  Conversion of facilities on private lands; procedure; payment of costs

758.255Â Â Â Â  Discontinuance of utility service for noncompliance with conversion provisions

758.260Â Â Â Â  Competitive bidding for utility conversion inapplicable

758.265Â Â Â Â  Overhead facilities prohibited in assessment district after conversion

758.270Â Â Â Â  ORS 758.210 to 758.270 supplemental to existing laws and rights

LIABILITY OF ELECTRIC UTILITY FOR PRUNING AND REMOVING VEGETATION

758.280Â Â Â Â  Definitions for ORS 758.280 to 758.286

758.282Â Â Â Â  Immunity of electric utility for pruning or removing vegetation coming into contact with facilities, causing damage to facilities, to protect life or property or to restore service

758.284Â Â Â Â  Immunity of electric utility for pruning or removing vegetation in other cases; notice to property owner

758.286Â Â Â Â  Immunity not applicable to liability for cost of abating fires

WATER UTILITIES

758.300Â Â Â Â  Definitions for ORS 758.300 to 758.320

758.302Â Â Â Â  Application for exclusive service territory

758.305Â Â Â Â  Exclusive service territories

758.310Â Â Â Â  Assignment or transfer of rights in exclusive service territory; approval of commission

758.315Â Â Â Â  Water utility service provided by persons not designated by commission; remedy

758.320Â Â Â Â  Application of ORS 758.300 to 758.320 to cities; effect on certain voluntary associations; existing franchise; exception

ELECTRIC AND GAS UTILITIES; ALLOCATION OF TERRITORIES AND CUSTOMERS

758.400Â Â Â Â  Definitions for ORS 758.015 and 758.400 to 758.475

758.405Â Â Â Â  Purpose of ORS 758.400 to 758.475

758.410Â Â Â Â  Contracts for allocation of territories and customers between suppliers of utility service and for transfer of facilities

758.415Â Â Â Â  Contract enforceable if approved by commission; conditions for approval

758.420Â Â Â Â  Filing of contract; hearing on contract; notice

758.425Â Â Â Â  Order of commission on contract

758.430Â Â Â Â  Amendment of contract; approval of commission

758.435Â Â Â Â  Application, by person providing exclusive utility service, for allocation of territory; hearing; notice

758.440Â Â Â Â  Order of commission on application

758.445Â Â Â Â  Judicial review of order on application

758.450Â Â Â Â  Contract required for allocation of territory; allocated territory exclusive; activity prohibited during pendency of application; exception; third party financing

758.455Â Â Â Â  Investigation by commission respecting contracts or applications; hearing procedure

758.460Â Â Â Â  Assignment or transfer of rights acquired by allocation; approval of commission

758.465Â Â Â Â  Enforcement procedure

758.470Â Â Â Â  Application to cities, municipalities and cooperatives of ORS 758.400 to 758.475

758.475Â Â Â Â  Fees

TROJAN NUCLEAR PLANT

758.480Â Â Â Â  Assumption of obligations arising out of Trojan Nuclear Plant

COGENERATION AND SMALL POWER PRODUCTION FACILITIES

758.505Â Â Â Â  Definitions for ORS 758.505 to 758.555

758.515Â Â Â Â  Legislative findings

758.525Â Â Â Â  Electric utilities to file avoided cost schedules; requirement to purchase energy from qualifying facilities

758.535Â Â Â Â  Criteria for qualifying facility; terms and conditions of energy sale

758.545Â Â Â Â  Electric utility required to make good faith effort to transmit energy from qualifying facility

758.555Â Â Â Â  Qualifying facility does not become public utility by selling energy

RIGHTS OF WAY

Â Â Â Â Â  758.010 Authority to construct lines and facilities; requirements and conditions by public officials. (1) Except within cities, any person or corporation has a right and privilege to construct, maintain and operate its water, gas, electric or communication service lines, fixtures and other facilities along the public roads in this state, as defined in ORS 368.001 or across rivers or over any lands belonging to the state, free of any charge other than charges allowed under section 2, chapter 664, Oregon Laws 2001, and over lands of private individuals, as provided in ORS 772.210. Such lines, fixtures and facilities shall not be constructed so as to obstruct any public road or navigable stream.

Â Â Â Â Â  (2) A county governing body and the Department of Transportation have authority to designate the location upon roads under their respective jurisdiction, outside of cities, where lines, fixtures and facilities described in this section may be located, and may order the location of any such line, fixture or facility to be changed when such governing body or department deems it expedient. Any line, fixture or facility erected or remaining in a different location upon such road than that designated in any order of the governing body or department is a public nuisance and may be abated accordingly.

Â Â Â Â Â  (3) The state officer, agency, board or commission having jurisdiction over any land belonging to the state with respect to which the right and privilege granted under subsection (1) of this section is exercised may impose reasonable requirements for the location, construction, operation and maintenance of the lines, fixtures and facilities on such land. The person or corporation exercising such right and privilege over any land belonging to the state shall pay the current market value for the existing forest products that are damaged or destroyed in exercising such right and privilege. Such right and privilege of any person or corporation is conditioned upon compliance with the requirements imposed by this subsection. [Amended by 1955 c.123 Â§1; 1971 c.655 Â§100; 1981 c.153 Â§76; 2001 c.664 Â§3]

Â Â Â Â Â  Note: The amendments to 758.010 by section 6, chapter 664, Oregon Laws 2001, become operative January 2, 2008. See section 7, chapter 664, Oregon Laws 2001, as amended by section 2, chapter 178, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  758.010. (1) Except within cities, any person or corporation has a right and privilege to construct, maintain and operate its water, gas, electric or communication service lines, fixtures and other facilities along the public roads in this state, as defined in ORS 368.001 or across rivers or over any lands belonging to the state, free of charge, and over lands of private individuals, as provided in ORS 772.210. Such lines, fixtures and facilities shall not be constructed so as to obstruct any public road or navigable stream.

Â Â Â Â Â  (2) A county governing body and the Department of Transportation have authority to designate the location upon roads under their respective jurisdiction, outside of cities, where lines, fixtures and facilities described in this section may be located, and may order the location of any such line, fixture or facility to be changed when such governing body or department deems it expedient. Any line, fixture or facility erected or remaining in a different location upon such road than that designated in any order of the governing body or department is a public nuisance and may be abated accordingly.

Â Â Â Â Â  (3) The state officer, agency, board or commission having jurisdiction over any land belonging to the state with respect to which the right and privilege granted under subsection (1) of this section is exercised may impose reasonable requirements for the location, construction, operation and maintenance of the lines, fixtures and facilities on such land. The person or corporation exercising such right and privilege over any land belonging to the state shall pay the current market value for the existing forest products that are damaged or destroyed in exercising such right and privilege. Such right and privilege of any person or corporation is conditioned upon compliance with the requirements imposed by this subsection.

Â Â Â Â Â  758.015 Certificate of public convenience and necessity. (1) When any person, as defined in ORS 758.400, providing electric utility service, as defined in ORS 758.400, or any transmission company, proposes to construct an overhead transmission line which will necessitate a condemnation of land or an interest therein, it shall petition the Public Utility Commission for a certificate of public convenience and necessity setting forth a detailed description and the purpose of the proposed transmission line, the estimated cost, the route to be followed, the availability of alternate routes, a description of other transmission lines connecting the same areas, and such other information in such form as the commission may reasonably require in determining the public convenience and necessity.

Â Â Â Â Â  (2) The commission shall give notice and hold a public hearing on such petition. The commission, in addition to considering facts presented at such hearing, shall make the commissionÂs own investigation to determine the necessity, safety, practicability and justification in the public interest for the proposed transmission line and shall enter an order accordingly. The order shall be subject to review as in other cases. In any proceeding for condemnation, a certified copy of such order shall be conclusive evidence that the transmission line for which the land is required is a public use and necessary for public convenience.

Â Â Â Â Â  (3) This section shall not apply to construction of transmission lines in connection with a project for which a permit or license is otherwise obtained pursuant to state or federal law.

Â Â Â Â Â  (4) As used in this section and ORS 758.020, Âtransmission companyÂ means a person or entity that owns or operates high voltage transmission lines and is subject to the jurisdiction of the Federal Energy Regulatory Commission. ÂTransmission companyÂ does not include a cooperative organized under ORS chapter 62. [1961 c.691 Â§19; 2001 c.913 Â§6]

Â Â Â Â Â  758.020 Joint occupancy of poles. (1) The county court, board of county commissioners or the Department of Transportation, when designating the location where poles or other aboveground facilities described in ORS 758.010 may be placed on a road or highway which fronts on the ocean or on a river or other body of water and the water frontage of the highway is being developed or maintained for its scenic or recreational value, may require all lines to occupy the opposite side of the right of way, if such joint occupancy can be maintained without undue impairment of service or damage to public life and property.

Â Â Â Â Â  (2) If the owners of such lines are unable to agree on the terms and conditions of joint occupancy, such department, court or board shall request the Public Utility Commission to determine the practicability of such joint occupancy and the effect thereof upon adequate and safe service by the prospective joint occupants, the location of the lines, and, if found to be practicable, to fix and prescribe the terms and conditions pursuant to which joint occupancy shall be accomplished. Before making or entering an order, such commission shall hold a hearing and make findings in accordance with ORS 756.500 to 756.610. The order of the commission is subject to judicial review as an order in a contested case in the manner provided by ORS 756.610. In fixing terms and conditions pursuant to which joint occupancy shall be accomplished, the Public Utility Commission shall require the installation by each occupant of standards, devices and equipment reasonably necessary to protect the equipment of the other occupants from damage and the public from injury arising from such joint occupancy.

Â Â Â Â Â  (3) The right of any public utility, telecommunications utility or transmission company to construct, maintain and operate on a public highway poles or fixtures is contingent on compliance with reasonable requirements established by the Department of Transportation, county courts, boards of county commissioners or the Public Utility Commission under authority of this section and ORS 758.010. Such rights are likewise contingent and conditioned on all facilities, equipment and installations being constructed and maintained in strict conformance with modern and approved standards. [Amended by 1971 c.655 Â§102; 1987 c.447 Â§98; 2001 c.913 Â§7; 2005 c.638 Â§11]

Â Â Â Â Â  758.030 [Renumbered 271.440]

Â Â Â Â Â  758.035 CommissionÂs power to enforce joint use of facilities. (1) Every public utility, telecommunications utility, person, association or corporation having conduits, subways, street railway tracks, poles or other equipment on, over or under any street or highway shall for a reasonable compensation permit the use of the same by any public utility or telecommunications utility whenever public convenience or necessity requires such use and such use will not result in irreparable injury to the owner or other users of such equipment nor in any substantial detriment to the service to be rendered by such owners or other users.

Â Â Â Â Â  (2) In case of failure to agree upon such use or the conditions or compensation for such use, any public utility, telecommunications utility, person, association or corporation interested may apply to the Public Utility Commission, and if after investigation the commission ascertains that public convenience or necessity requires such use and that it would not result in irreparable injury to the owner or other users of such equipment, the commission shall by order direct that such use be permitted and prescribe reasonable conditions and compensation for such joint use.

Â Â Â Â Â  (3) The use so ordered shall be permitted and the prescribed conditions and compensation shall be the lawful conditions and compensation to be observed, followed and paid. The order of the commission is subject to judicial review as an order in a contested case in the manner provided by ORS 756.610. The order may be modified by the commission upon application of any interested party or upon the commissionÂs own motion. All public utilities and telecommunications utilities shall afford all reasonable facilities and make all necessary regulations for the interchange of business, or traffic carried or their product between them, when ordered by the commission so to do. [Formerly 757.040; 1987 c.447 Â§99; 2005 c.638 Â§12]

Â Â Â Â Â  758.040 [Renumbered 757.606]

Â Â Â Â Â  758.050 [Renumbered 757.611]

Â Â Â Â Â  758.060 [Amended by 1971 c.743 Â§426; renumbered 757.616]

Â Â Â Â Â  758.070 [Renumbered 757.621]

Â Â Â Â Â  758.080 [Renumbered 757.626]

Â Â Â Â Â  758.090 [Renumbered 757.631]

Â Â Â Â Â  758.100 [Renumbered 757.636]

Â Â Â Â Â  758.110 [Renumbered 757.641]

UNDERGROUND ELECTRIC AND COMMUNICATIONS FACILITIES

Â Â Â Â Â  758.210 Policy. The legislature finds that in many areas of this state landowners, utilities and public authorities desire to convert existing overhead electric and communication facilities to underground facilities by means of special assessment proceedings. The legislature declares that a public purpose will be served and that the public welfare will be promoted by providing a procedure to accomplish such conversion by special assessment proceedings and that it is in the public interest for such conversion to be accomplished as provided in ORS 758.210 to 758.270. [1969 c.385 Â§1]

Â Â Â Â Â  758.215 Definitions for ORS 758.210 to 758.270. As used in ORS 758.210 to 758.270, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConvert,Â ÂconvertingÂ or ÂconversionÂ means the removal of overhead electric or communication facilities and the replacement thereof with underground electric or communication facilities at the same or different locations.

Â Â Â Â Â  (2) ÂElectric or communication facilitiesÂ means any works or improvements used or useful in providing electric or communication service, including but not limited to poles, supports, tunnels, manholes, vaults, conduits, pipes, wires, conductors, guys, stubs, platforms, crossarms, braces, transformers, insulators, cutouts, switches, capacitors, meters, communication circuits, appliances, attachments and appurtenances, and all related facilities required for the acceptance of electric or communication services; however:

Â Â Â Â Â  (a) ÂElectric facilitiesÂ does not include any facilities used or intended to be used for the transmission of electric energy at nominal voltages in excess of 35,000 volts.

Â Â Â Â Â  (b) ÂCommunication facilitiesÂ does not include facilities used or intended to be used for the transmission of intelligence by microwave or radio, apparatus cabinets or outdoor public telephones.

Â Â Â Â Â  (c) ÂElectric or communication facilitiesÂ does not include any electric or communication facilities owned or used by or provided for a railroad or pipeline and located upon or above the right of way of the railroad or pipeline.

Â Â Â Â Â  (3) ÂLandownerÂ or ÂownerÂ means the owner of the title to real property or the contract purchaser of real property of record as shown on the last available complete assessment roll in the office of the county assessor.

Â Â Â Â Â  (4) ÂOverhead electric or communication facilitiesÂ means electric or communication facilities located above the surface of the ground.

Â Â Â Â Â  (5) ÂPublic authorityÂ means a city or county.

Â Â Â Â Â  (6) ÂPublic lands and right of wayÂ includes rights of way for streets, roads and highways and all land or interests in land owned by a public authority.

Â Â Â Â Â  (7) ÂUnderground assessment districtÂ or ÂdistrictÂ means an assessment district created as provided by ORS 758.210 to 758.270.

Â Â Â Â Â  (8) ÂUnderground electric or communication facilitiesÂ means electric or communication facilities located below the surface of the ground exclusive of those facilities such as substations, transformers, pull boxes, service terminals, pedestal terminals, splice closures, apparatus cabinets and similar facilities which normally are above the surface in areas where utility facilities are underground in accordance with standard underground practices.

Â Â Â Â Â  (9) ÂUtilityÂ means any electric or communication utility described by ORS 757.005 or any telecommunications utility described by ORS 759.005, any plant owned or operated by a municipality, any person furnishing community antenna television service to the public and any cooperative corporation or peopleÂs utility district engaged in furnishing electric or communication service to consumers. [1969 c.385 Â§2; 1971 c.360 Â§1; 1987 c.447 Â§100]

Â Â Â Â Â  758.220 Authority for conversion to underground facilities; formation of assessment district. (1) A public authority shall have the power to require the conversion of overhead electric or communication facilities to underground facilities; to provide and receive funds to pay for such conversion; and to assess the whole or any part of the cost thereof against the real property included in the underground assessment district specially benefited by such conversion.

Â Â Â Â Â  (2) An underground assessment district shall include an area having a frontage of not less than 400 feet upon a public street, road or highway along which overhead electric or communication facilities are located.

Â Â Â Â Â  (3) An underground assessment district:

Â Â Â Â Â  (a) Created by a city, may include area along city streets, county roads and state highways or any part thereof located within the district.

Â Â Â Â Â  (b) Created by a county, may include areas along county roads, state highways or any part thereof located within the district. [1969 c.385 Â§3]

Â Â Â Â Â  758.225 Petition, ordinance or resolution for conversion; contents; filing. (1) A proceeding for conversion may be initiated:

Â Â Â Â Â  (a) By a petition signed by not less than 60 percent of the landowners within the proposed assessment district who own not less than 60 percent of the land area within the district; or

Â Â Â Â Â  (b) By an ordinance or resolution of a public authority declaring its intention to order a conversion.

Â Â Â Â Â  (2) A petition shall:

Â Â Â Â Â  (a) Describe the proposed boundaries of the assessment district;

Â Â Â Â Â  (b) Generally describe the proposed conversion; and

Â Â Â Â Â  (c) Request that a proceeding for such conversion be taken pursuant to ORS 758.210 to 758.270.

Â Â Â Â Â  (3) The petition shall be filed with the city recorder, county clerk or other person designated by the public authority to receive the petition and to verify the signatures. If the petition is signed by the requisite number of qualified signers, the official so designated shall execute a certificate of sufficiency and present the petition and certificate to the governing body of the city or to the county court or board of county commissioners, as the case may be. [1969 c.385 Â§4]

Â Â Â Â Â  758.230 Assessment procedure; objections to conversion. (1) Upon presentation of the petition and certificate of sufficiency, or upon adoption of an ordinance or resolution, the public authority shall proceed in the manner provided by ORS 223.389.

Â Â Â Â Â  (2) Unless the charter of a county provides otherwise, a county shall declare a proposed conversion abandoned if, after notice as provided by ORS 223.389, objections to the conversion are received by a county court or board of county commissioners signed by more than 50 percent of the landowners within the proposed assessment district who own more than 50 percent of land within the district. If a proposed conversion is abandoned because of objections, no new proceeding for the conversion shall be undertaken within a period of one year thereafter. [1969 c.385 Â§5]

Â Â Â Â Â  758.235 Applicability of local improvement laws; issuance of bonds. Unless otherwise provided by ORS 758.210 to 758.270, the provisions relating to the procedure for local improvements in cities, as set forth in ORS 223.205, 223.210 to 223.295, 223.387 to 223.399, 223.401, 223.405 to 223.485, 223.505 to 223.595, 223.610, 223.615 to 223.650 and 223.770, apply to proceedings for a conversion by a city or county under ORS 758.210 to 758.270. In a proceeding conducted by a county, where the statutes referred to in this section refer to officials of cities, the corresponding officials of the county shall perform the required functions, unless otherwise provided by order of the county court or board of county commissioners. Cities and counties may, as provided by ORS 223.205 and 223.210 to 223.295, issue improvement bonds in the total amount of the valid applications received to pay assessments in installments. [1969 c.385 Â§6; 1995 c.333 Â§20]

Â Â Â Â Â  758.240 Contract with utility for conversion. (1) When a public authority in accordance with ORS 758.230 determines that a conversion shall be made, it may contract with the utilities supplying electric or communication service within the underground assessment district to perform the conversion. A contract shall provide:

Â Â Â Â Â  (a) A description of the electric and communication facilities to be converted;

Â Â Â Â Â  (b) That plans and specifications for such conversion shall be supplied or approved by the affected utility;

Â Â Â Â Â  (c) The time and manner in which underground electric and communication facilities will be installed and overhead electric and communication facilities will be removed;

Â Â Â Â Â  (d) The estimated cost of converting overhead facilities located on public lands and right of way to underground facilities;

Â Â Â Â Â  (e) The estimated cost of converting related utility service facilities located on privately owned lots and parcels;

Â Â Â Â Â  (f) The time and manner of making payments and the source of funds for such payments; and

Â Â Â Â Â  (g) That upon completion of the work of conversion, the utility performing the conversion shall have legal title to the electric or communication facilities, which shall thereafter constitute a part of a system of the utility and be used, operated, maintained and managed by it as part of its system.

Â Â Â Â Â  (2) Upon approval and execution of the conversion contracts by the utilities and public authority, the public authority shall direct the utilities owning overhead electric or communication facilities within the district to convert such facilities as required by the contract. [1969 c.385 Â§7]

Â Â Â Â Â  758.245 Payment of costs for conversion; removal of overhead facilities. Upon completion of the conversion of the overhead electric or communication facilities on public lands and right of way to underground, the affected utility shall file a verified statement of the costs of such conversion with the public authority. The public authority shall adopt an ordinance assessing the whole or any part of the cost of the conversion against the real property in the underground assessment district specifically benefited and shall promptly thereafter mail to each landowner a statement of the amount of such costs assessed to the property of the landowner. With the statement the public authority shall mail to each landowner a notice stating that:

Â Â Â Â Â  (1) Service from the underground facilities is available;

Â Â Â Â Â  (2) The landowner has 90 days after the date of the mailing of such notice to convert all overhead electric or communication facilities providing service to any structure or improvement located on the lot or parcel to underground service facilities; and

Â Â Â Â Â  (3) After the 90-day period following the date of the mailing of the notice, the public authority will order the utilities to disconnect and remove all overhead electric and communication facilities providing service to any structure or improvement within the area. [1969 c.385 Â§8]

Â Â Â Â Â  758.250 Conversion of facilities on private lands; procedure; payment of costs. (1) Any conversion of electric or communication service facilities, including service connections, located on a privately owned lot or parcel shall be made at the expense of the landowner by the utility owning the facility. The conversion shall be made in accordance with applicable safety rules, codes, regulations, tariffs or ordinances. The utility shall not be required to convert service lines on property, other than public lands and right of way, until the landowner furnishes to the utility a permit or easement authorizing the utility and its employees, agents and contractors to enter upon real property of the landowner for the purpose of performing conversion work thereon.

Â Â Â Â Â  (2) Upon completion of the conversion of overhead electric or communication service facilities on privately owned lots and parcels within a district, the utility shall file with the public authority a verified statement of the costs of the conversion of such service facilities of each landowner in the district. Promptly thereafter the public authority shall mail to each landowner a copy of such verified statement. [1969 c.385 Â§9]

Â Â Â Â Â  758.255 Discontinuance of utility service for noncompliance with conversion provisions. If the owner of any structure or improvement served from the overhead electric or communication service facilities within an underground assessment district does not grant the utility a permit or easement referred to in ORS 758.250 or if such an owner fails to convert to underground service facilities within 90 days after the mailing to the owner of the notice provided by ORS 758.245, the public authority shall order the utility to complete the conversion and to disconnect and remove all overhead facilities, including service facilities, providing service to such structure or improvement. [1969 c.385 Â§10]

Â Â Â Â Â  758.260 Competitive bidding for utility conversion inapplicable. To the extent that the contract between the utility and the public authority provides that all or any part of the conversion work shall be performed by the utility, any statute or charter provision requiring competitive bidding and the award of a contract to the lowest responsible bidder does not apply. [1969 c.385 Â§11]

Â Â Â Â Â  758.265 Overhead facilities prohibited in assessment district after conversion. Once converted, no overhead electric or communication facilities shall be installed, maintained or operated in any underground assessment district except as authorized by ORS 758.210 to 758.270. [1969 c.385 Â§12]

Â Â Â Â Â  758.270 ORS 758.210 to 758.270 supplemental to existing laws and rights. ORS 758.210 to 758.270 are supplemental and cumulative of existing rights, laws, charters, ordinances and franchises and shall not abrogate or modify any franchise granted to a utility by any local government or abrogate or modify in any way existing rights, laws, charters or ordinances of any local government. [1969 c.385 Â§13]

LIABILITY OF ELECTRIC UTILITY FOR PRUNING AND REMOVING VEGETATION

Â Â Â Â Â  758.280 Definitions for ORS 758.280 to 758.286. For the purposes of ORS 758.280 to 758.286:

Â Â Â Â Â  (1) ÂElectric facilitiesÂ means lines, conduits, ducts, poles, wires, pipes, conductors, cables, crossarms, receivers, transmitters, transformers, instruments, machines, appliances and all other devices and apparatuses used, operated, owned or controlled by an electric utility for the purposes of manufacturing, transforming, transmitting, distributing, selling or furnishing electricity.

Â Â Â Â Â  (2) ÂElectric utilityÂ has the meaning given that term in ORS 758.505.

Â Â Â Â Â  (3) ÂVegetationÂ means trees, shrubs, vines and all other plants. [2001 c.420 Â§1]

Â Â Â Â Â  Note: 758.280 to 758.286 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 758 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  758.282 Immunity of electric utility for pruning or removing vegetation coming into contact with facilities, causing damage to facilities, to protect life or property or to restore service. (1) An electric utility is immune from any civil liability for pruning or removing vegetation that is growing on property on which electric facilities are located, or growing on property that is adjacent to property on which electric facilities are located, if the pruning or removal is consistent with policies of the Public Utility Commission relating to the pruning or removal of vegetation, or is consistent with a local ordinance or resolution applicable to the property that relates to the pruning or removal of vegetation, and:

Â Â Â Â Â  (a) The vegetation has come in contact with or caused damage to electric facilities; or

Â Â Â Â Â  (b) Pruning or removing the vegetation is necessary to protect life or property or to restore electric service.

Â Â Â Â Â  (2) ORS 105.810 and 105.815 do not apply to any claim against an electric utility based on the pruning or removal of vegetation growing on property on which electric facilities are located, or growing on property that is adjacent to property on which electric facilities are located. [2001 c.420 Â§2]

Â Â Â Â Â  Note: See note under 758.280.

Â Â Â Â Â  758.284 Immunity of electric utility for pruning or removing vegetation in other cases; notice to property owner. (1) An electric utility is immune from any civil liability for pruning or removing vegetation that is growing on property on which electric facilities are located, or growing on property that is adjacent to property on which electric facilities are located, if the pruning or removal is consistent with policies of the Public Utility Commission relating to the pruning or removal of vegetation, or is consistent with a local ordinance or resolution applicable to the property that relates to the pruning or removal of vegetation, and any of the following apply:

Â Â Â Â Â  (a) The vegetation to be pruned or removed is hanging over electric facilities or growing in such close proximity to overhead electric facilities that the vegetation constitutes an electrical hazard under any electrical safety code adopted by the Public Utility Commission or constitutes a danger under state or federal health and safety codes to a person working on the facilities or with access to the facilities.

Â Â Â Â Â  (b) The vegetation to be removed is diseased, dead or dying or is close enough to electric facilities that pruning or removal of the vegetation is necessary to avoid contact between the vegetation and electric facilities. A determination under this paragraph must be made by a qualified forester or arborist if a local ordinance or resolution requires that such determinations be made by a qualified forester or arborist.

Â Â Â Â Â  (c) The vegetation is of such size, condition and proximity to electric facilities that the vegetation can reasonably be expected to cause damage to electric facilities in the future. A determination under this paragraph must be made by a qualified forester or arborist if a local ordinance or resolution requires that such determinations be made by a qualified forester or arborist.

Â Â Â Â Â  (2) The limitation on liability provided by this section does not apply unless the electric utility has provided notice to owners of the property where the vegetation is located. Notice may be provided by posting a flyer in a conspicuous location on the property where the vegetation is located. The flyer must:

Â Â Â Â Â  (a) Indicate that the electric utility intends to prune or remove vegetation on the property;

Â Â Â Â Â  (b) Include a brief statement of the nature of the work to be performed and the reason the work is needed;

Â Â Â Â Â  (c) Include an estimate of the time period during which the work will occur; and

Â Â Â Â Â  (d) Provide information on how the electric utility can be contacted.

Â Â Â Â Â  (3) The limitation on liability provided by this section does not apply unless the pruning or removal complies with rules adopted by the Public Utility Commission relating to pruning or removal. In adopting rules, the commission shall give consideration to the American National Standard for Tree Care Operations adopted by the American National Standards Institute. [2001 c.420 Â§3]

Â Â Â Â Â  Note: See note under 758.280.

Â Â Â Â Â  758.286 Immunity not applicable to liability for cost of abating fires. The immunities provided by ORS 758.280 to 758.284 do not affect any liability that an electric utility may have for the costs of abating fires under ORS 477.064 to 477.120. [2001 c.420 Â§4]

Â Â Â Â Â  Note: See note under 758.280.

WATER UTILITIES

Â Â Â Â Â  758.300 Definitions for ORS 758.300 to 758.320. As used in ORS 758.300 to 758.320:

Â Â Â Â Â  (1) ÂCommissionÂ means the Public Utility Commission.

Â Â Â Â Â  (2) ÂCommunity water supply systemÂ means a water source and distribution system, whether publicly or privately owned, that serves more than three residences or other users to whom water is provided for public consumption, including but not limited to schools, farm labor camps, industrial establishments, recreational facilities, restaurants, motels, mobile home parks or group care homes.

Â Â Â Â Â  (3) ÂWater utilityÂ means any corporation, company, individual or association of individuals, or its lessees, trustees or receivers, that owns, operates, manages or controls all or a part of any plant or equipment in this state for the production, transmission, delivery or furnishing of water, directly or indirectly to or for the public, whether or not such plant or equipment or part thereof is wholly within any town or city. ÂWater utilityÂ does not include a municipal corporation. [1999 c.695 Â§1]

Â Â Â Â Â  Note: 758.300 to 758.320 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 758 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  758.302 Application for exclusive service territory. (1) A water utility may apply to the Public Utility Commission for an order designating an exclusive service territory for the water utility. The commission may designate as an exclusive service territory any area that on the date of application is being served in an adequate manner by the applicant and is not being served by any other water provider.

Â Â Â Â Â  (2) In addition to the area described in subsection (1) of this section, a private water utility may apply for inclusion in an exclusive service territory designated for the private water utility any area adjacent to the area described in subsection (1) of this section if:

Â Â Â Â Â  (a) The applicant plans to extend service to the adjacent area in the six months immediately following the date of the application;

Â Â Â Â Â  (b) The adjacent area is not being served by any other water provider; and

Â Â Â Â Â  (c) The applicant demonstrates that it is more economical and feasible to provide services to the adjacent area by an extension of the applicantÂs existing facilities than by an extension of the facilities of another water provider or community water supply system.

Â Â Â Â Â  (3) An application under this section shall be made on forms provided by the commission and shall contain all information required by commission rule.

Â Â Â Â Â  (4) Within 30 days after the filing of an application under this section, the commission shall give notice of the filing:

Â Â Â Â Â  (a) By publication at least once weekly for two consecutive weeks in a newspaper or newspapers of general circulation in the area described in the application; and

Â Â Â Â Â  (b) By written notice of the application to all other water providers in the areas adjacent to the area described in the application.

Â Â Â Â Â  (5) The commission may, on its own motion, hold a hearing on the application. The commission shall hold a hearing on the application if a customer of the water utility requests a hearing on the application within 30 days after the final publication of notice in the manner required by subsection (4) of this section. If a hearing is scheduled, the commission shall give notice of the time and place of the hearing in the manner provided by subsection (4) of this section for notice of the filing of an application. If the hearing is held by reason of a customerÂs request, the commission shall give notice of the hearing within 30 days after the request is received by the commission. The hearing shall be held at a place within or conveniently accessible to the area described in the application.

Â Â Â Â Â  (6) The commission may make such investigations relating to an application under this section as the commission deems proper, including physical examination and evaluation of the facilities and systems of the applicant, estimates of their operating costs and revenues, and studies of such other information as the commission deems relevant.

Â Â Â Â Â  (7) The commission shall enter an order granting or denying an application for an exclusive service territory under this section. The order must contain findings of fact supporting the order. The commission may grant an application subject to such conditions and limitations as the commission deems appropriate.

Â Â Â Â Â  (8) ORS 756.500 to 756.610 govern the conduct of hearings under this section and any appeal of the commissionÂs order.

Â Â Â Â Â  (9) If the commission considers competing applications under subsection (2) of this section to extend exclusive service to the same area, there is a disputable presumption that applicants have an equal ability to extend, improve, enlarge, build, operate and maintain existing or proposed facilities. [1999 c.695 Â§2; 2003 c.202 Â§4]

Â Â Â Â Â  Note: See note under 758.300.

Â Â Â Â Â  758.305 Exclusive service territories. (1) Designated service territories of a water utility approved by the Public Utility Commission shall be exclusive. A water utility or community water supply system shall not provide water utility service within the designated exclusive service territory of another water utility without the express approval of the commission.

Â Â Â Â Â  (2) A water utility shall serve only customers within its designated exclusive service territory and shall serve all applicants for service within its designated territory. The water utility may refuse service only as provided by commission rule.

Â Â Â Â Â  (3) Upon petition by the water utility for an order, or by the commission on its own motion, a designated service territory may be expanded to include unserved areas. In reviewing a petition, the commission shall consider at least the current ability of the water utility to serve the expanded area, the demand for service in the expanded area, the impact on existing customers and the availability of alternative service. The commission may take other factors into consideration as prescribed by commission rule. Notice and hearing of the proposed expansion shall be given as provided in ORS 758.302.

Â Â Â Â Â  (4) Upon petition by the water utility or a customer of the utility for an order, or by the commission on its own motion, a designated exclusive service territory may be decreased upon a showing that the water utility is not providing adequate service to its customers or does not have the capacity to serve the designated area. Notice of the proposed decrease of service territory shall be given as provided in ORS 758.302. [1999 c.695 Â§6]

Â Â Â Â Â  Note: See note under 758.300.

Â Â Â Â Â  758.310 Assignment or transfer of rights in exclusive service territory; approval of commission. (1) The rights acquired by the designation of an exclusive service territory may be assigned or transferred only with the approval of the Public Utility Commission after a finding that the assignment or transfer is in the public interest. However, a hearing is not required if at least 75 percent of the affected customers agree to the proposed assignment or transfer.

Â Â Â Â Â  (2) An order designating an exclusive service territory shall not be construed to confer any property right. However, upon the death of an applicant under an approved designation, the executor or administrator shall continue operating the water utility for the purpose of transferring such rights for a period not to exceed two years from the date of death.

Â Â Â Â Â  (3) The territory served by a water utility under an order of the commission designating exclusive service territory shall not be altered solely as the result of a change in ownership or form of ownership. [1999 c.695 Â§5]

Â Â Â Â Â  Note: See note under 758.300.

Â Â Â Â Â  758.315 Water utility service provided by persons not designated by commission; remedy. In the event a designated exclusive service territory is served by a person not authorized by the Public Utility Commission, the commission or the water utility designated by the commission to serve the area may file an action for injunctive relief in the circuit court for any county where some or all of the designated service territory is located. The action shall proceed as in an action not triable by right to a jury. Any party to the action may appeal to the Court of Appeals from the trial courtÂs order. An injunction ordered under this section shall be in addition to any other remedy provided by law. [1999 c.695 Â§7]

Â Â Â Â Â  Note: See note under 758.300.

Â Â Â Â Â  758.320 Application of ORS 758.300 to 758.320 to cities; effect on certain voluntary associations; existing franchise; exception. (1) The provisions of ORS 758.300 to 758.320 shall not be construed to restrict the powers granted to cities to issue franchises or to restrict the powers of condemnation of a municipality.

Â Â Â Â Â  (2) The provisions of ORS 758.300 to 758.320 shall not be construed to restrict the formation of homeowners associations pursuant to ORS chapter 94, cooperatives pursuant to ORS chapter 62 or districts pursuant to ORS chapter 198 within the designated exclusive service territory of a water utility. A homeowners association, cooperative or district may petition the Public Utility Commission for an order excluding the association, cooperative or district from the exclusive service territory of a water utility. Upon a showing by the association, cooperative or district that exclusion is not detrimental to the public interest, the commission may issue an order excluding the association, cooperative or district from the exclusive service territory of a water utility.

Â Â Â Â Â  (3) The commission shall recognize the service territories of a water utility that has an existing franchise on October 23, 1999, with a municipality as exclusive service territories. Upon application as provided in ORS 758.302, any such water utility may request an order from the commission to designate exclusive service territories in addition to those identified in the franchise agreement if the water utility is providing adequate and exclusive service to areas outside the areas identified in the franchise agreement.

Â Â Â Â Â  (4) A district, as defined in ORS 198.010, that provides water utility service shall be exempt from the requirements of ORS 758.302. However, upon request of the commission, the district shall provide to the commission a map of its service territory and shall in all other respects comply with the requirements of ORS 758.300 to 758.320. [1999 c.695 Â§8; 2003 c.202 Â§6]

Â Â Â Â Â  Note: See note under 758.300.

ELECTRIC AND GAS UTILITIES; ALLOCATION OF TERRITORIES AND CUSTOMERS

Â Â Â Â Â  758.400 Definitions for ORS 758.015 and 758.400 to 758.475. As used in ORS 758.015 and 758.400 to 758.475 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAllocated territoryÂ means an area with boundaries established by a contract between persons furnishing a similar utility service and approved by the Public Utility Commission or established by an order of the commission approving an application for the allocation of territory.

Â Â Â Â Â  (2) ÂPersonÂ includes individuals, firms, partnerships, corporations, associations, cooperatives and municipalities, or their agent, lessee, trustee or referee.

Â Â Â Â Â  (3) ÂUtility serviceÂ means service provided by any equipment, plant or facility for the distribution of electricity to users or the distribution of natural or manufactured gas to consumers through a connected and interrelated distribution system. ÂUtility serviceÂ does not include service provided through or by the use of any equipment, plant or facilities for the production or transmission of electricity or gas which pass through or over but are not used to provide service in or do not terminate in an area allocated to another person providing a similar utility service. [Formerly 757.605; 1979 c.62 Â§2; 1985 c.550 Â§8; 1987 c.447 Â§101; 1999 c.59 Â§232]

Â Â Â Â Â  758.405 Purpose of ORS 758.400 to 758.475. The elimination and future prevention of duplication of utility facilities is a matter of statewide concern; and in order to promote the efficient and economic use and development and the safety of operation of utility services while providing adequate and reasonable service to all territories and customers affected thereby, it is necessary to regulate in the manner provided in ORS 758.400 to 758.475 all persons and entities providing utility services. [Formerly 757.610]

Â Â Â Â Â  758.410 Contracts for allocation of territories and customers between suppliers of utility service and for transfer of facilities. (1) Any person providing a utility service may contract with any other person providing a similar utility service for the purpose of allocating territories and customers between the parties and designating which territories and customers are to be served by which of said contracting parties; and the territories and customers so allocated and designated may include all or any portion of the territories and customers which are being served by either or both of the parties at the time the contract is entered into, or which could be economically served by the then existing facilities of either party, or by reasonable and economic extensions thereto.

Â Â Â Â Â  (2) Any such contracting parties may also contract in writing for the sale, exchange, transfer, or lease of equipment or facilities located within territory which is the subject of the allocation agreed upon pursuant to subsection (1) of this section. Any sale, exchange, transfer or lease of equipment, plant or facilities made pursuant to this subsection by any person which is a Âpublic utilityÂ as defined in ORS 757.005 is also subject to the approval of the Public Utility Commission to the extent required by ORS chapter 757.

Â Â Â Â Â  (3) The commission may approve a contract entered into under this section that authorizes Coos County to construct a natural gas pipeline into allocated territory in Coos County and that contains terms for the allocation of industrial customers in Coos County between the county and the other party to the contract. The contract need not specify the territory in which industrial customers subject to the allocation are located. The commission may approve the provisions of a contract under this subsection that govern allocation of industrial customers only if the commission determines that the provisions promote the purposes specified in ORS 758.405. The commission shall actively supervise the implementation of any contract entered into pursuant to this subsection to ensure that the contract continues to promote the purposes specified in ORS 758.405. A contract entered into under this subsection is not subject to ORS 758.420 (2). [Formerly 757.615; 2003 c.32 Â§1]

Â Â Â Â Â  758.415 Contract enforceable if approved by commission; conditions for approval. Notwithstanding any other provisions of law, a contract entered into pursuant to ORS 758.410, when approved by the Public Utility Commission as provided in ORS 758.420 to 758.475, shall be valid and enforceable; provided, that the commission shall approve such a contract only if the commission finds, after a hearing as provided in ORS 758.420 to 758.475, that the contract will eliminate or avoid unnecessary duplicating facilities, and will promote the efficient and economic use and development and the safety of operation of the utility systems of the parties to the contract, while providing adequate and reasonable service to all territories and customers affected thereby. [Formerly 757.620]

Â Â Â Â Â  758.420 Filing of contract; hearing on contract; notice. (1) A contract entered into pursuant to ORS 758.410 shall be promptly filed with the Public Utility Commission, and the commission shall, within 30 days after such filing, give notice of such filing. If the commission chooses or if any customer or customers request a hearing on the matter within 30 days of the notice, the commission shall hold a hearing by telephone or in person. The commission shall give notice of such hearing within 30 days of the customerÂs request which notice shall set the date and place of hearing on the question as to whether or not such contract will be approved. The hearing shall be held at a place within or conveniently accessible to the territories affected by the contract.

Â Â Â Â Â  (2) The commission shall publish notice of the filing in a newspaper or newspapers of general circulation in each of the territories affected by the contract. Each such notice shall be published at least once weekly for two successive weeks. [Formerly 757.625; 1985 c.633 Â§3]

Â Â Â Â Â  758.425 Order of commission on contract. (1) On the basis of the applicantÂs filing or, if there is a hearing, on the record made at the hearing held pursuant to ORS 758.420, the Public Utility Commission shall enter an order either approving or disapproving the contract as filed, together with any appropriate findings of the facts supporting such order.

Â Â Â Â Â  (2) An order of the commission under this section is subject to judicial review as an order in a contested case in the manner provided by ORS 756.610.

Â Â Â Â Â  (3) If the commission approves a contract and a petition for judicial review is not filed, the contract shall be deemed to be valid and enforceable for all purposes from the date on which the right to file a petition for judicial review expires. [Formerly 757.630; 1985 c.633 Â§4; 2005 c.638 Â§13]

Â Â Â Â Â  758.430 Amendment of contract; approval of commission. Any contract that has been approved as provided in ORS 758.400 to 758.475 may be subsequently amended by the parties thereto, but any such amendatory agreement shall be filed with the Public Utility Commission and shall thereafter be approved or disapproved by the commission in the manner provided in ORS 758.420 and 758.425. However, no hearing is required if all affected customers approve the amendatory agreement. An amendatory agreement may be enforced in the manner provided in ORS 758.465. [Formerly 757.635; 1983 c.540 Â§5]

Â Â Â Â Â  758.435 Application, by person providing exclusive utility service, for allocation of territory; hearing; notice. (1) Any person providing a utility service in a territory that is not served by another person providing a similar utility service may make application to the Public Utility Commission for an order allocating such territory to it. The application may include any adjacent area that it is more economical and feasible to serve by an extension of the applicantÂs existing facilities than by an extension of the facilities of another person.

Â Â Â Â Â  (2) The commission shall within 30 days after the filing of such application give notice of the filing. If the commission chooses, or if a customer requests a hearing on the matter within 30 days of the notice, the commission shall hold a hearing by telephone or in person. The commission shall give notice of the hearing within 30 days of the request which notice shall set the date and place of hearing. The hearing shall be held at a place within or conveniently accessible to the territory covered by the application. Notice of the filing shall be by publication in a newspaper or newspapers of general circulation in the territory covered by the application and shall be published at least once weekly for two successive weeks. Written notice of the filing shall be given to providers of similar utility service in adjacent territory.

Â Â Â Â Â  (3) Territory within the limits of a city, as fixed on May 31, 1961, shall not be deemed to be served exclusively by any person, if such city is, on such date, served by more than one person having necessary municipal or franchise authority to serve within the entire city. [Formerly 757.640; 1985 c.633 Â§1]

Â Â Â Â Â  758.440 Order of commission on application. (1) On the basis of the application, or, if there is a hearing, on the record made at the hearing held pursuant to ORS 758.435, the Public Utility Commission shall enter an order either approving or disapproving the application as filed, or as amended, together with findings of the facts supporting such order.

Â Â Â Â Â  (2) The commission, before approving an application for the allocation of territory, shall find that the applicant is exclusively serving the territory covered by the application and in the case of an adjacent unserved area that it is more economical and feasible to serve by an extension of the applicantÂs existing facilities than by an extension of the facilities of another person. [Formerly 757.645; 1985 c.633 Â§2]

Â Â Â Â Â  758.445 Judicial review of order on application. An order of the Public Utility Commission under ORS 758.440 is subject to judicial review as an order in a contested case in the manner provided by ORS 756.610. If a petition for judicial review is not filed within the specified time, the order shall thereafter be valid and enforceable for the purposes herein specified from the date on which the right to file a petition for judicial review expires. [Formerly 757.650; 2005 c.638 Â§14]

Â Â Â Â Â  758.450 Contract required for allocation of territory; allocated territory exclusive; activity prohibited during pendency of application; exception; third party financing. (1) Territory served by more than one person providing similar utility service may only become an allocated territory by a contract approved by the Public Utility Commission.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, no other person shall offer, construct or extend utility service in or into an allocated territory.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, during the pendency of an application for an allocation of exclusively served territory, no person other than applicant shall offer, construct or extend utility service in or into the territory applied for; nor shall any person, without the express consent of the commission, offer, construct or extend utility service in or into any unserved territory which is the subject of a filing pending before the commission under ORS 758.420 or 758.435.

Â Â Â Â Â  (4) The provisions of ORS 758.400 to 758.475 do not apply to any corporation, company, individual or association of individuals providing heat, light or power:

Â Â Â Â Â  (a) From any energy resource to fewer than 20 customers, if it began providing service to a customer prior to July 14, 1985;

Â Â Â Â Â  (b) From any energy resource to fewer than 20 residential customers so long as the corporation, company, individual or association of individuals serves only residential customers;

Â Â Â Â Â  (c) From solar or wind resources to any number of customers; or

Â Â Â Â Â  (d) From biogas, waste heat or geothermal resources for nonelectric generation purposes to any number of customers.

Â Â Â Â Â  (5) Nothing in subsection (4) of this section shall prohibit third party financing of acquisition or development by a utility customer of energy resources to meet the heat, light or power requirements of that customer. [Formerly 757.652; 1981 c.360 Â§2; 1985 c.779 Â§2]

Â Â Â Â Â  758.455 Investigation by commission respecting contracts or applications; hearing procedure. (1) The Public Utility Commission may make such investigations respecting a contract or an application for the allocation of territory as the commission deems proper including the physical examinations and evaluations of the facilities and systems of the parties to the contract, estimates of their operating costs and revenues and studies of such other information as the commission deems pertinent.

Â Â Â Â Â  (2) Insofar as applicable and consistent herewith, the provisions of ORS 756.500 to 756.610 shall govern the conduct of hearings.

Â Â Â Â Â  (3) In considering competing applications to serve the same territory, there shall be a disputable presumption that applicants have an equal ability to extend, improve, enlarge, build, operate and maintain existing or proposed facilities. [Formerly 757.655]

Â Â Â Â Â  758.460 Assignment or transfer of rights acquired by allocation; approval of commission. (1) The rights acquired by an allocation of territory may only be assigned or transferred with the approval of the Public Utility Commission after a finding that such assignment or transfer is not contrary to the public interest. However, no hearing is required if all affected customers agree to the proposed assignment or transfer.

Â Â Â Â Â  (2) No approved contract or order approving an allocation of territory shall be construed to confer any property right; providing, however, upon the death of an individual who is a party to an approved contract or the applicant under an approved order, the executor or administrator shall continue the operation thereunder for the purpose of transferring such rights for a period of not to exceed two years from the date of death.

Â Â Â Â Â  (3) In the event the property of a person serving an allocated territory is condemned, no value shall be claimed or awarded by reason of the contract or order making such allocation. [Formerly 757.670; 1983 c.540 Â§6]

Â Â Â Â Â  758.465 Enforcement procedure. In the event a contract approved by the Public Utility Commission is breached or in the event an allocated territory is served by a person not authorized by such contract, or order of the commission, the aggrieved person or the commission may file an action in the circuit court for any county in which is located some or all of the allocated territory allegedly involved in said breach or invasion, for an injunction against said alleged breach or invasion. The trial of such action shall proceed as in an action not triable by right to a jury. Any party may appeal to the Court of Appeals from the courtÂs judgment, as in other equity cases. The remedy provided in this section shall be in addition to any other remedy provided by law. [Formerly 757.675; 1979 c.284 Â§198; 2003 c.576 Â§561]

Â Â Â Â Â  758.470 Application to cities, municipalities and cooperatives of ORS 758.400 to 758.475. (1) ORS 758.015 and 758.400 to 758.475 shall not be construed or applied to restrict the powers granted to cities to issue franchises, or to restrict the exercise of the power of condemnation by a municipality; and when a municipality has condemned or otherwise acquired another personÂs equipment, plant or facilities for rendering utility service, it shall acquire all of the rights of the person whose property is condemned to serve the territory served by the acquired properties.

Â Â Â Â Â  (2) ORS 758.015 and 758.400 to 758.475 shall not be construed to restrict the right of a municipality to provide utility service for street lights, fire alarm systems, airports, buildings and other municipal installations regardless of their location.

Â Â Â Â Â  (3) ORS 758.015 and 758.400 to 758.475 shall not be construed to confer upon the Public Utility Commission any regulatory authority over rates, service or financing of cooperatives or municipalities. [Formerly 757.680]

Â Â Â Â Â  758.475 Fees. Except in cases under ORS 758.430 and 758.460 where no hearing is required, to cover the costs of administering ORS 758.015 and 758.400 to 758.475 the Public Utility Commission is required to receive fees before filing any contract, application, petition, complaint, protest, appearance, motion, answer or other pleading and for holding any hearing. All fees shall be collected in accordance with the following schedule:

Â Â Â Â Â  (1) Filing application for allocated territory under ORS 758.435 by a person having annual gross revenue derived from within the state for the calendar year 1960:

Â Â Â Â Â  (a) In excess of $5 million or more, a fee of two-tenths of one mill of such revenue but in no event shall such fee exceed, $10,000.

Â Â Â Â Â  (b) In excess of $100,000 but less than $5 million, $100.

Â Â Â Â Â  (c) Less than $100,000, $50.

Â Â Â Â Â  (2) Filing a contract or application under ORS 758.015 or 758.420, $100.

Â Â Â Â Â  (3) Filing petition or complaint, $25.

Â Â Â Â Â  (4) Filing protest, appearance, motion, answer or other pleading, $10.

Â Â Â Â Â  (5) Filing an application for allocated territory under ORS 758.435 subsequent to an original allocation and payment of fee under subsection (1) of this section, $100. [Formerly 757.685; 1983 c.540 Â§7]

TROJAN NUCLEAR PLANT

Â Â Â Â Â  758.480 Assumption of obligations arising out of Trojan Nuclear Plant. (1) As used in this section:

Â Â Â Â Â  (a) ÂAgreementÂ means the agreement dated October 5, 1970, and titled ÂAgreement for Construction, Ownership and Operation of the Trojan Nuclear Plant,Â as amended.

Â Â Â Â Â  (b) ÂAllocated territoryÂ has the meaning given that term in ORS 758.400.

Â Â Â Â Â  (c) ÂPersonÂ means:

Â Â Â Â Â  (A) A person as defined in ORS 174.100;

Â Â Â Â Â  (B) A person as defined in ORS 758.400;

Â Â Â Â Â  (C) A public body as defined in ORS 174.109; or

Â Â Â Â Â  (D) Any combination of entities described in subparagraphs (A), (B) and (C) of this paragraph.

Â Â Â Â Â  (d) ÂTrojan obligationsÂ means all of the obligations and liabilities of the Portland General Electric Company to pay amounts that are due or that may become due under the agreement or that are due or that may become due as a result of a requirement imposed by a federal, state or local governmental body, agency or instrumentality.

Â Â Â Â Â  (e) ÂUtility serviceÂ has the meaning given that term in ORS 758.400.

Â Â Â Â Â  (2) Any person acquiring all or a portion of any allocated territory of the Portland General Electric Company, or acquiring the right to provide utility service within the allocated territory of the Portland General Electric Company, shall assume a share of Trojan obligations that is proportionate to the total amount of allocated territory or the percentage of retail customer load for which the person has acquired the right to provide utility service, whichever is greater.

Â Â Â Â Â  (3) The assumption of Trojan obligations described in this section shall occur without regard to whether the acquisition described in subsection (2) of this section occurs through market transactions or condemnation proceedings or by any other means.

Â Â Â Â Â  (4) Any person assuming a share of Trojan obligations shall pay all required or necessary amounts, when due, into any decommissioning or other fund established, required or approved by any federal, state or local governmental body, agency or instrumentality for the purpose of meeting Trojan obligations. A person making payments into a fund described in this subsection may use the personÂs share of the fund for the purpose of meeting the personÂs Trojan obligations, subject to any limitation imposed by a federal, state or local governmental body, agency or instrumentality.

Â Â Â Â Â  (5) The obligations imposed by subsection (2) of this section do not apply to any person acquiring allocated territory or customers of the Portland General Electric Company when:

Â Â Â Â Â  (a) The acquisition occurs pursuant to the terms of a contract allocating territory that has been approved by the Public Utility Commission under ORS 758.400 to 758.475 and that is in effect on July 22, 2005; or

Â Â Â Â Â  (b) The acquisition comprises less than one percent of the total allocated territory of the Portland General Electric Company or less than one-tenth of one percent of the total retail customer load of the Portland General Electric Company at the time of acquisition, whichever is greater. [2005 c.630 Â§1]

Â Â Â Â Â  Note: 758.480 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 758 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  758.500 [1979 c.730 Â§2; 1981 c.714 Â§1; repealed by 1981 c.714 Â§5 and by 1983 c.799 Â§9]

COGENERATION AND SMALL POWER PRODUCTION FACILITIES

Â Â Â Â Â  758.505 Definitions for ORS 758.505 to 758.555. As used in ORS 758.505 to 758.555:

Â Â Â Â Â  (1) ÂAvoided costÂ means the incremental cost to an electric utility of electric energy or energy and capacity that the utility would generate itself or purchase from another source but for the purchase from a qualifying facility.

Â Â Â Â Â  (2) ÂCogeneration facilityÂ means a facility that:

Â Â Â Â Â  (a) Produces, through the sequential use of energy, electric energy and useful thermal energy including but not limited to heat or steam, used for industrial, commercial, heating or cooling purposes; and

Â Â Â Â Â  (b) Is more than 50 percent owned by a person who is not an electric utility, an electric holding company, an affiliated interest or any combination thereof.

Â Â Â Â Â  (3) ÂCommissionÂ means the Public Utility Commission.

Â Â Â Â Â  (4) ÂElectric utilityÂ means a nonregulated utility or a public utility.

Â Â Â Â Â  (5) ÂIndex rateÂ means the lowest avoided cost approved by the commission for a generating utility for the purchase of energy or energy and capacity of similar characteristics including online date, duration of obligation and quality and degree of reliability.

Â Â Â Â Â  (6) ÂNonregulated utilityÂ means an entity providing retail electric utility service to Oregon consumers that is a peopleÂs utility district organized under ORS chapter 261, a municipal utility operating under ORS chapter 225 or an electric cooperative organized under ORS chapter 62.

Â Â Â Â Â  (7) ÂPublic utilityÂ means a utility regulated by the commission under ORS chapter 757, that provides electric power to consumers.

Â Â Â Â Â  (8) ÂQualifying facilityÂ means a cogeneration facility or a small power production facility.

Â Â Â Â Â  (9) ÂSmall power production facilityÂ means a facility that:

Â Â Â Â Â  (a) Produces energy primarily by the use of biomass, waste, solar energy, wind power, water power, geothermal energy or any combination thereof;

Â Â Â Â Â  (b) Is more than 50 percent owned by a person who is not an electric utility, an electric utility holding company, an affiliated interest or any combination thereof; and

Â Â Â Â Â  (c) Has a power production capacity that, together with any other small power production facility located at the same site and owned by the same person, is not greater than 80 megawatts. [1983 c.799 Â§1]

Â Â Â Â Â  758.510 [1979 c.730 Â§3; 1981 c.714 Â§2; repealed by 1981 c.714 Â§7 and by 1983 c.799 Â§9]

Â Â Â Â Â  758.515 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The State of Oregon has abundant renewable resources.

Â Â Â Â Â  (2) It is the goal of Oregon to:

Â Â Â Â Â  (a) Promote the development of a diverse array of permanently sustainable energy resources using the public and private sectors to the highest degree possible; and

Â Â Â Â Â  (b) Insure that rates for purchases by an electric utility from, and rates for sales to, a qualifying facility shall over the term of a contract be just and reasonable to the electric consumers of the electric utility, the qualifying facility and in the public interest.

Â Â Â Â Â  (3) It is, therefore, the policy of the State of Oregon to:

Â Â Â Â Â  (a) Increase the marketability of electric energy produced by qualifying facilities located throughout the state for the benefit of OregonÂs citizens; and

Â Â Â Â Â  (b) Create a settled and uniform institutional climate for the qualifying facilities in Oregon. [1983 c.799 Â§2]

Â Â Â Â Â  758.520 [1979 c.730 Â§4; 1981 c.714 Â§3; repealed by 1981 c.714 Â§9 and by 1983 c.799 Â§9]

Â Â Â Â Â  758.525 Electric utilities to file avoided cost schedules; requirement to purchase energy from qualifying facilities. (1) At least once every two years each electric utility shall prepare, publish and file with the Public Utility Commission a schedule of avoided costs equaling the utilityÂs forecasted incremental cost of electric resources over at least the next 20 years. Prices contained in the schedules filed by public utilities shall be reviewed and approved by the commission.

Â Â Â Â Â  (2) An electric utility shall offer to purchase energy or energy and capacity whether delivered directly or indirectly from a qualifying facility. Except as provided in subsection (3) of this section, the price for such a purchase shall not be less than the utilityÂs avoided costs. At the option of the qualifying facility, exercised before beginning delivery of the energy or energy and capacity, such prices may be based on:

Â Â Â Â Â  (a) The avoided costs calculated at the time of delivery; or

Â Â Â Â Â  (b) The projected avoided costs calculated at the time the legal obligation to purchase the energy or energy and capacity is incurred.

Â Â Â Â Â  (3) Nothing contained in ORS 543.610, 757.005 and 758.505 to 758.555 shall be construed to require an electric utility to pay full avoided-cost prices for a purchase from a qualifying facility on which construction began before November 8, 1978, but the price for a purchase from such a facility shall be sufficient to encourage production of energy or energy and capacity.

Â Â Â Â Â  (4) The rates of an electric utility for the sale of electricity shall not discriminate against qualifying facilities. [1983 c.799 Â§3]

Â Â Â Â Â  758.530 [1979 c.730 Â§5; 1981 c.714 Â§4; repealed by 1981 c.714 Â§11 and by 1983 c.799 Â§9]

Â Â Â Â Â  758.535 Criteria for qualifying facility; terms and conditions of energy sale. (1) The Public Utility Commission shall establish minimum criteria that a cogeneration facility or small power production facility must meet to qualify as a qualifying facility under ORS 543.610, 757.005 and 758.505 to 758.555.

Â Â Â Â Â  (2) The terms and conditions for the purchase of energy or energy and capacity from a qualifying facility shall:

Â Â Â Â Â  (a) Be established by rule by the commission if the purchase is by a public utility;

Â Â Â Â Â  (b) Be adopted by an electric cooperative or peopleÂs utility district according to the applicable provision of ORS chapter 62 or 261; and

Â Â Â Â Â  (c) Be established by a municipal utility according to the requirements of the municipalityÂs charter and ordinance.

Â Â Â Â Â  (3) The rules or policies adopted under subsection (2) of this section also shall:

Â Â Â Â Â  (a) Establish safety and operating requirements necessary to adequately protect all systems, facilities and equipment of the electric utility and qualifying facility;

Â Â Â Â Â  (b) Be consistent with applicable standards required by the Public Utility Regulatory Policies Act of 1978 (P.L. 95-617); and

Â Â Â Â Â  (c) Be made available to the public at the commissionÂs office. [1983 c.799 Â§4]

Â Â Â Â Â  758.540 [1979 c.730 Â§6; repealed by 1981 c.714 Â§13]

Â Â Â Â Â  758.545 Electric utility required to make good faith effort to transmit energy from qualifying facility. (1) If an electric utility fails to make a good faith effort to comply with a request from a qualifying facility to transmit energy or energy and capacity produced by the qualifying facility to another electric utility or to the Bonneville Power Administration, the electric utility shall purchase the qualifying facilityÂs energy or energy and capacity at a price which is the higher of:

Â Â Â Â Â  (a) The electric utilityÂs avoided cost; or

Â Â Â Â Â  (b) The index rate.

Â Â Â Â Â  (2) As used in this section, Âgood faith effortÂ shall be demonstrated by the electric utilityÂs publication of a generally applicable, reasonable policy of the electric utility to allow a qualifying facility to use the electric utilityÂs transmission facilities on a cost-related basis. [1983 c.799 Â§5]

Â Â Â Â Â  758.550 [1979 c.730 Â§7; repealed by 1983 c.799 Â§9]

Â Â Â Â Â  758.555 Qualifying facility does not become public utility by selling energy. A qualifying facility shall not become a public utility within the meaning of ORS 757.005 on account of sales made under ORS 543.610, 757.005 and 758.505 to 758.555. [1983 c.799 Â§6]

Â Â Â Â Â  758.990 [Renumbered 757.992]

_______________



Chapter 759

Chapter 759 Â Telecommunications Utility Regulation

2005 EDITION

TELECOMMUNICATIONS UTILITY REGULATION

UTILITY REGULATION

GENERAL PROVISIONS

759.005Â Â Â Â  Definitions

759.015Â Â Â Â  Legislative findings on universal telecommunications service

759.016Â Â Â Â  Legislative findings on broadband services

759.020Â Â Â Â  Certificate of authority required; application; procedure; criteria; intrastate toll service level

759.025Â Â Â Â  Certificates of authority for persons, companies and corporations providing services on January 1, 1986

759.027Â Â Â Â  Shared telecommunications service provider; alternative access to local exchange telecommunications services

759.035Â Â Â Â  Duty to furnish adequate and safe service at reasonable rates

REGULATION OF TELECOMMUNICATIONS SERVICES

759.036Â Â Â Â  Commission authority

759.040Â Â Â Â  Exemptions for certain unaffiliated utilities with fewer than 50,000 access lines

759.045Â Â Â Â  Special rules for utilities exempted from regulation under ORS 759.040

759.050Â Â Â Â  Competitive zone service regulation

759.052Â Â Â Â  Commission authority to exempt telecommunications services from regulation

759.054Â Â Â Â  Price listing for product or service offered as part of local exchange telecommunications services

759.056Â Â Â Â  Price listing for product or service offered as part of interexchange telecommunications services

759.058Â Â Â Â  Commission action on petition under ORS 759.052, 759.054 or 759.056

759.060Â Â Â Â  Information submitted by local exchange telecommunications utilities; rules exempting disclosure

RIGHTS OF WAY

759.075Â Â Â Â  Authority to construct lines and facilities; condemnation power; procedure

759.080Â Â Â Â  Use of property outside limits of municipal corporation; agreement; condemnation upon failure to agree

ACCOUNTS AND RECORDS

759.120Â Â Â Â  Form and manner of accounts prescribed by commission

759.125Â Â Â Â  Records and accounts prescribed by commission; others prohibited; exception; commission to furnish blanks for reports

759.130Â Â Â Â  Closing date of accounts; filing balance sheet; audit

759.135Â Â Â Â  Depreciation accounts; undepreciated investment allowed in rates; conditions

RATE REGULATION AND PROCEDURES; MEASURING EQUIPMENT

759.175Â Â Â Â  Filing rate schedules and data with commission

759.180Â Â Â Â  Hearing on reasonableness of rates; procedures; exceptions

759.182Â Â Â Â  Rate schedules for service promotions; rules

759.185Â Â Â Â  Suspension of rates pending hearing; time limitation; revenue collected subject to refund; interim rates

759.190Â Â Â Â  Notice of schedule change required

759.195Â Â Â Â  Price listing of services; conditions; maximum rates; essential services; justification by utility of rates for price-listed services

759.200Â Â Â Â  Amortizations included in rates; deferral of certain expenses or revenues; limitation on amounts; prohibited uses

759.205Â Â Â Â  Rates charged required to conform to schedule

759.210Â Â Â Â  Classification of service and rates; considerations

759.215Â Â Â Â  Public access to schedules

759.217Â Â Â Â  Effect of tax credit under ORS 315.511

759.218Â Â Â Â  Revenues and expenses of unregulated activities

759.219Â Â Â Â  Certain taxes allowable as operating expense; charge pro rata to users; condition

759.220Â Â Â Â  Joint rates and classifications; procedure; considerations

759.225Â Â Â Â  Application of ORS 759.220 to unincorporated associations and cooperative corporations

759.230Â Â Â Â  Measured service rate for business customers; restriction

759.235Â Â Â Â  Mandatory measured service rate; prohibition

759.240Â Â Â Â  Measuring quality of service; standards; rules

759.245Â Â Â Â  Examination and testing of measuring appliances

759.250Â Â Â Â  Contracts for special services; procedure for filing and approval; subsequent review and investigation

759.255Â Â Â Â  Prices charged set without regard to return on utility investment; petition; findings; conditions; application of statutes to approved plan

759.257Â Â Â Â  Extended area service: Portland to Scappoose

759.259Â Â Â Â  Extended area service: Portland to Molalla

ILLEGAL PRACTICES

759.260Â Â Â Â  Unjust discrimination in rates

759.265Â Â Â Â  Practices not constituting unjust discrimination

759.267Â Â Â Â  Service promotion activities not discrimination

759.270Â Â Â Â  Reducing rates for persons furnishing part of facilities; rental of customer facilities; furnishing meters and appliances

759.275Â Â Â Â  Undue preferences and prejudices

759.280Â Â Â Â  Soliciting or accepting rebates or special advantage

759.285Â Â Â Â  Charging rates based on cost of property not presently providing service

759.290Â Â Â Â  Automatic dialing and announcing device use limited; exceptions

ISSUANCE OF SECURITIES

759.300Â Â Â Â  ÂStocksÂ defined

759.305Â Â Â Â  Power to regulate issuance of telecommunications stocks

759.310Â Â Â Â  When issuance of securities void

759.315Â Â Â Â  Purposes for which securities may be issued; order required; exceptions

759.320Â Â Â Â  Application of ORS 759.315

759.325Â Â Â Â  Application of ORS 759.375

759.330Â Â Â Â  Hearings and supplemental orders for securities issuance; joint approval for issuance by utility operating in another state

759.335Â Â Â Â  State not obligated by approval of issuance

759.340Â Â Â Â  Conditional approval of issuance

759.345Â Â Â Â  Use of proceeds from issuance restricted; accounting for use of proceeds

759.350Â Â Â Â  Limitation on authority of utility to guarantee debt of another

759.355Â Â Â Â  Issuance or use of proceeds contrary to commission order prohibited

759.360Â Â Â Â  Prohibited acts regarding issuance of securities

TRANSACTIONS OF UTILITIES

759.375Â Â Â Â  Approval required prior to sale, mortgage or disposal of operative utility property

759.380Â Â Â Â  Purchase of stock or property of another utility restricted

759.385Â Â Â Â  Contracts regarding use of utility property; filing with commission; investigation

759.390Â Â Â Â  Contracts with affiliated interests restricted; procedure; use in rate proceedings

759.393Â Â Â Â  Applicability of ORS 759.385 and 759.390

PRICE CAP REGULATION

(Generally)

759.400Â Â Â Â  Definitions

759.405Â Â Â Â  Telecommunications carrier may elect regulation under ORS 759.405 and 759.410; conditions; Telecommunications Infrastructure Account; remedy for failure of utility to comply with conditions

759.410Â Â Â Â  Intent of ORS 759.410; establishing maximum and minimum price for telecommunications services; packaging services; notice of price change, new service; enforcement

759.415Â Â Â Â  Order in rate proceeding filed prior to January 1, 1999, to establish maximum rate for affected telecommunications services; dismissal of rate proceeding filed after January 1, 1999

759.420Â Â Â Â  Application of ORS 759.400 to 759.455 to wholesale transactions regulated under federal law

(Universal Service Fund)

759.425Â Â Â Â  Universal service fund; commission to establish price for basic telephone service; universal service surcharge; application to cellular services

(Public Purpose Funding)

759.430Â Â Â Â  Approval of projects funded by carrierÂs Telecommunications Infrastructure Account; Connecting Oregon Communities Advisory Board

759.435Â Â Â Â  Assessment of telecommunications infrastructure and community needs; contents; report

759.440Â Â Â Â  Additional funding for evaluating project plans

759.445Â Â Â Â  Connecting Oregon Communities Fund; School Technology Account; Public Access Account

SERVICE QUALITY STANDARDS AND PROHIBITED ACTS

759.450Â Â Â Â  Minimum service quality standards; rules; standards to relate to customer impact indices; factors; standards for wholesale services; improvement plan; penalties; exception

759.455Â Â Â Â  Prohibited acts; commission action on allegation of violation; penalties; judicial review

ALLOCATION OF TERRITORIES

(Generally)

759.500Â Â Â Â  Definitions for ORS 759.500 to 759.570

759.506Â Â Â Â  Purpose of allocated territory laws

759.535Â Â Â Â  Application to serve unserved territory; hearing; notice

759.560Â Â Â Â  Assignment or transfer of allocated territory

759.565Â Â Â Â  Injunction against unauthorized provision of service

759.570Â Â Â Â  Application of law to local government

(Unserved Territory)

759.580Â Â Â Â  Power of commission to require service to unserved territory

759.585Â Â Â Â  Definitions for ORS 759.585 to 759.595

759.590Â Â Â Â  Application for service by unserved person; rules

759.595Â Â Â Â  Criteria for granting application for service; effect on other territorial allocation

ATTACHMENT REGULATION

759.650Â Â Â Â  Definitions for ORS 759.650 to 759.675

759.655Â Â Â Â  Authority of commission to regulate attachments

759.660Â Â Â Â  Fixing charges or rates; criteria; costs of hearing

759.665Â Â Â Â  Considerations in determining just and reasonable rate

759.670Â Â Â Â  Presumption of reasonableness of rates set by agreement

759.675Â Â Â Â  Regulatory procedure

OPERATOR SERVICE PROVIDERS

759.690Â Â Â Â  Operator service provider duties to service users; rules

RESIDENTIAL SERVICE PROTECTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to residential telecommunication service protection are compiled as notes following ORS 759.690)

DEVICES FOR HEARING AND SPEECH IMPAIRED

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to telecommunication devices for hearing and speech impaired individuals are compiled as notes following ORS 759.690)

INFORMATION SERVICE PROVIDERS

759.700Â Â Â Â  Definitions for ORS 759.700 to 759.720

759.705Â Â Â Â  Program message preamble required; information to be included

759.710Â Â Â Â  Pay-per-call information; disclosure

759.715Â Â Â Â  Information service blocking; suspension or termination of telephone service for nonpayment of information service charges prohibited

759.720Â Â Â Â  Action against information provider for failure to comply with law; remedies; customers not liable for charges

UNAUTHORIZED CHANGES IN TELECOMMUNICATIONS CARRIERS

759.730Â Â Â Â  Unauthorized changes in telecommunications carriers (ÂslammingÂ); rules

DAMAGES

759.900Â Â Â Â  Utility liable for damages caused by law violation; effect on other remedies; personal injury or property damaged excepted

OREGON TELECOMMUNICATIONS COORDINATING COUNCIL

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Temporary provisions relating to Oregon Telecommunications Coordinating Council are compiled as notes following ORS 759.900)

PENALTIES

759.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  Note: Sections 1 and 2, chapter 742, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) There is created the Task Force on Telecommunications Law Revision, consisting of 10 members appointed as follows:

Â Â Â Â Â  (a) The Governor shall appoint six members.

Â Â Â Â Â  (b) The President of the Senate shall appoint two members from among members of the Senate.

Â Â Â Â Â  (c) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives.

Â Â Â Â Â  (2) The task force shall review ORS chapter 759 and other laws governing telecommunications for the purpose of:

Â Â Â Â Â  (a) Identifying and correcting inconsistent terminology;

Â Â Â Â Â  (b) Revising the statutory provisions to reflect changing technology; and

Â Â Â Â Â  (c) Making Oregon laws on telecommunications consistent with the requirements of federal law.

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) The task force may presession file legislation in the manner provided in ORS 171.130 for interim committees. All legislation recommended by official action of the task force must indicate that it is introduced at the request of the task force.

Â Â Â Â Â  (10) The task force shall report to the Legislative Assembly in the manner provided in ORS 192.245 at any time within 30 days after its final meeting or at such later time as the President and Speaker may designate.

Â Â Â Â Â  (11) The Public Utility Commission shall provide staff necessary to the performance of the task forceÂs functions.

Â Â Â Â Â  (12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (13) Members of the task force who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072 from funds appropriated to the Legislative Assembly. Members of the task force who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Public Utility Commission for that purpose, or from funds made available for that purpose by an increase in the expenditure limitation of the Public Utility Commission. [2005 c.742 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act is repealed on the date of the convening of the next regular biennial legislative session [January 8, 2007]. [2005 c.742 Â§2]

Â Â Â Â Â  759.005 Definitions. (1)(a) As used in this chapter, except as provided in paragraph (b) of this subsection, Âtelecommunications utilityÂ means:

Â Â Â Â Â  (A) Any corporation, company, individual, association of individuals, or its lessees, trustees or receivers, that owns, operates, manages or controls all or a part of any plant or equipment in this state for the provision of telecommunications service, directly or indirectly to or for the public, whether or not the plant or equipment, or any portion of the plant or equipment, is wholly within any town or city.

Â Â Â Â Â  (B) Any corporation, company, individual or association of individuals that is party to an oral or written agreement for the payment by a telecommunications utility, for service, managerial construction, engineering or financing fees, and having an affiliated interest with the telecommunications utility.

Â Â Â Â Â  (b) As used in this chapter, Âtelecommunications utilityÂ does not include:

Â Â Â Â Â  (A) Any plant owned or operated by a municipality.

Â Â Â Â Â  (B) Any corporation not providing intrastate telecommunications service to the public in this state, whether or not the corporation has an office in this state or has an affiliated interest with a telecommunications utility as defined in this chapter.

Â Â Â Â Â  (C) Any person acting only as a competitive telecommunications provider.

Â Â Â Â Â  (D) Any corporation, company, individual or association of individuals providing only telephone customer premises equipment to the public.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) ÂCompetitive telecommunications providerÂ means a telecommunications services provider that has been classified as a competitive telecommunications provider by the Public Utility Commission pursuant to ORS 759.020.

Â Â Â Â Â  (b) ÂIntrastate telecommunications serviceÂ means any telecommunications service in which the information transmitted originates and terminates within the boundaries of the State of Oregon.

Â Â Â Â Â  (c) ÂLocal exchange telecommunications serviceÂ means telecommunications service provided within the boundaries of exchange maps filed with and approved by the commission.

Â Â Â Â Â  (d) ÂPrivate telecommunications networkÂ means a system for the provision of telecommunications service or any portion of telecommunications service, including the construction, maintenance or operation of the system, by a person for the exclusive use of that person and not for resale, directly or indirectly.

Â Â Â Â Â  (e) ÂRadio common carrierÂ means any corporation, company, association, joint stock association, partnership and person, their lessees, trustees or receivers and any town making available facilities to provide radio communications service, radio paging or cellular communications service for hire.

Â Â Â Â Â  (f) ÂShared telecommunications serviceÂ means the provision of telecommunications and information management services and equipment to a user group located in discrete premises in building complexes, campuses or high-rise buildings, by a commercial shared services provider or by a usersÂ association, through privately owned customer premises equipment and associated data processing and information management services and includes the provision of connections to local exchange telecommunications service.

Â Â Â Â Â  (g) ÂTelecommunications serviceÂ means two-way switched access and transport of voice communications but does not include:

Â Â Â Â Â  (A) Services provided by radio common carrier.

Â Â Â Â Â  (B) One-way transmission of television signals.

Â Â Â Â Â  (C) Surveying.

Â Â Â Â Â  (D) Private telecommunications networks.

Â Â Â Â Â  (E) Communications of the customer that take place on the customer side of on-premises equipment.

Â Â Â Â Â  (h) ÂTollÂ means switched telecommunications between exchanges carried on the public switched network. ÂTollÂ does not include services that are an option to flat rate local or extended area service, even though the options may include charges on a per-unit basis. [1987 c.447 Â§1; 1989 c.5 Â§15; 1991 c.326 Â§2; 2005 c.232 Â§1]

Â Â Â Â Â  759.010 [1987 c.447 Â§2; 1989 c.17 Â§2; repealed by 2005 c.232 Â§2]

Â Â Â Â Â  759.015 Legislative findings on universal telecommunications service. The Legislative Assembly finds and declares that it is the goal of the State of Oregon to secure and maintain high-quality universal telecommunications service at just and reasonable rates for all classes of customers and to encourage innovation within the industry by a balanced program of regulation and competition. The Public Utility Commission shall administer the statutes with respect to telecommunications rates and services in accordance with this policy. [Formerly 757.810]

Â Â Â Â Â  759.016 Legislative findings on broadband services. The Legislative Assembly finds and declares:

Â Â Â Â Â  (1) That it is the goal of this state to promote access to broadband services for all Oregonians in order to improve the economy in Oregon, improve the quality of life in Oregon communities and reduce the economic gap between Oregon communities that have access to broadband digital applications and services and those that do not, for both present and future generations; and

Â Â Â Â Â  (2) That the goal set forth in subsection (1) of this section may be achieved by:

Â Â Â Â Â  (a) Expanding broadband and other telecommunications services;

Â Â Â Â Â  (b) Creating incentives to establish and expand broadband and other telecommunications services;

Â Â Â Â Â  (c) Undertaking telecommunications planning at the local, regional and state levels that includes participants from both the public and the private sectors;

Â Â Â Â Â  (d) Removing barriers to the full deployment of broadband digital applications and services and providing incentives for the removal of those barriers; and

Â Â Â Â Â  (e) Removing barriers to public-private partnerships in areas where the private sector cannot justify investments. [2003 c.775 Â§1]

Â Â Â Â Â  Note: 759.016 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 759 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  759.020 Certificate of authority required; application; procedure; criteria; intrastate toll service level. (1) No person, corporation, company, association of individuals or their lessees, trustees, or receivers shall provide intrastate telecommunications service on a for-hire basis without a certificate of authority issued by the Public Utility Commission under this section.

Â Â Â Â Â  (2) Applications for certificates of authority shall be in a form prescribed by the commission and shall describe the telecommunications services the applicant proposes to provide. Notice of all applications shall, within 30 days of filing, be served by the commission upon all persons holding authority to provide telecommunications service issued under this section or providing local exchange telecommunications service.

Â Â Â Â Â  (3) Except as provided in ORS 759.050, no certificate shall authorize any person to provide local exchange telecommunications service within the local exchange telecommunications service area of a telecommunications utility unless such utility consents, is unable to provide the service, or fails to protest an application. This subsection shall not apply to any application for a certificate by a provider of shared telecommunications services.

Â Â Â Â Â  (4) After notice, a hearing need not be held prior to issuance of a certificate of authority except upon the commissionÂs own motion or unless the application is to authorize a person to provide local exchange telecommunications service in the local exchange telecommunications service area of a telecommunications utility and such utility protests. After hearing, the commission shall issue the certificate only upon a showing that the proposed service is required by the public interest.

Â Â Â Â Â  (5) The commission may classify a successful applicant for a certificate as a telecommunications utility or as a competitive telecommunications services provider. If the commission finds that a successful applicant for a certificate has demonstrated that services it offers are subject to competition or that its customers or those proposed to become customers have reasonably available alternatives, the commission shall classify the applicant as a competitive telecommunications services provider. The commission shall conduct the initial classification and any subsequent review of the classification in accordance with such procedures as the commission may establish by rule, after hearings. The commission may attach reasonable conditions to such classification and may amend or revoke any such order as provided in ORS 756.568. For purposes of this section, in determining whether telecommunications services are subject to competition or whether there are reasonably available alternatives, the commission shall consider:

Â Â Â Â Â  (a) The extent to which services are available from alternative providers in the relevant market.

Â Â Â Â Â  (b) The extent to which the services of alternative providers are functionally equivalent or substitutable at comparable rates, terms and conditions.

Â Â Â Â Â  (c) Existing economic or regulatory barriers to entry.

Â Â Â Â Â  (d) Any other factors deemed relevant by the commission.

Â Â Â Â Â  (6) Any provider of intrastate toll service must inform customers of the service level furnished by that provider, according to rules of the commission. The commission, by rule, shall determine the level of intrastate toll service that is standard. Any provider of intrastate toll service must identify the service level the provider plans to furnish in an annual report to the commission. The commission shall revoke the certification of any provider that does not consistently furnish the service level identified in the providerÂs annual report. [Formerly 757.815; 1991 c.326 Â§1; 1993 c.423 Â§1]

Â Â Â Â Â  759.025 Certificates of authority for persons, companies and corporations providing services on January 1, 1986. (1) Notwithstanding ORS 759.020, the Public Utility Commission shall issue to any person, company or corporation providing intrastate telecommunications services that are subject to regulation by the commission on January 1, 1986, a certificate of authority to continue to provide those services on and after January 1, 1986.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the commission shall issue to any cooperative corporation, or unincorporated association providing intrastate telecommunications service on January 1, 1986, a certificate of authority to continue to provide those services on and after January 1, 1986. Such actions shall not subject such cooperative corporations or association to the commissionÂs general powers of regulation. [Formerly 757.820]

Â Â Â Â Â  759.027 Shared telecommunications service provider; alternative access to local exchange telecommunications services. If the Public Utility Commission finds upon notice and investigation that customers of shared telecommunications services have no alternative access to local exchange telecommunications services, the commission may require the shared telecommunications service provider to make alternative facilities or conduit space available on reasonable terms and conditions and at reasonable prices. [2005 c.232 Â§5]

Â Â Â Â Â  759.030 [Formerly 757.825; 1991 c.301 Â§1; repealed by 2005 c.232 Â§6]

Â Â Â Â Â  759.035 Duty to furnish adequate and safe service at reasonable rates. Every telecommunications utility is required to furnish adequate and safe service, equipment and facilities, and the charges made by any public utility for any service rendered or to be rendered in connection therewith shall be reasonable and just, and every unjust or unreasonable charge for such service is prohibited. [1987 c.447 Â§3]

REGULATION OF TELECOMMUNICATIONS SERVICES

Â Â Â Â Â  759.036 Commission authority. Except as otherwise provided by law, the Public Utility Commission shall have authority to determine the manner and extent of the regulation of telecommunications services within the State of Oregon. [2005 c.232 Â§7]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 589, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 2. In order to ensure consistency with the federal Telecommunications Act of 1996 (P.L. 104-104), to enhance fair competition and to promote deregulation of the telecommunications industry, the Public Utility Commission biennially shall submit a report to the Governor and the Legislative Assembly or the Emergency Board on or before January 31 each odd-numbered year. The report shall include information on:

Â Â Â Â Â  (1) The status of competition in the telecommunications industry;

Â Â Â Â Â  (2) Significant changes that have occurred in the telecommunications industry during the preceding 12 months;

Â Â Â Â Â  (3) Statutes that inhibit or discourage competition in and deregulation of the telecommunications industry;

Â Â Â Â Â  (4) Specific actions taken by the commission to reduce the regulatory burden imposed on the telecommunications industry, including telecommunications utilities and competitive telecommunications providers;

Â Â Â Â Â  (5) Specific actions taken by the commission to maximize the opportunities for telecommunications utilities and competitive telecommunications providers to achieve pricing flexibility, including rate rebalancing, exemption from regulation and streamlined regulations;

Â Â Â Â Â  (6) Specific actions taken by the commission to:

Â Â Â Â Â  (a) Minimize implicit sources of support; and

Â Â Â Â Â  (b) Maximize explicit sources of support that are specific, sufficient, competitively neutral and technologically neutral and that support telecommunications services for customers of telecommunications providers in high-cost locations;

Â Â Â Â Â  (7) Statutes that should be enacted, amended or repealed to enhance and respond to the competitive telecommunications environment or promote the orderly deregulation of the telecommunications industry;

Â Â Â Â Â  (8) The number of public bodies, as defined by ORS 174.109, providing basic telecommunications infrastructure so that private entities may use that infrastructure to provide advanced information and communications services; and

Â Â Â Â Â  (9) The availability of broadband services, the rates charged for broadband services, the demand for broadband services and the usage of broadband services. The commission may not impose reporting requirements on telecommunications utilities for the purpose of implementing this subsection. [1999 c.589 Â§2; 2003 c.775 Â§2; 2005 c.293 Â§3]

Â Â Â Â Â  Sec. 3. Sections 1 and 2, chapter 589, Oregon Laws 1999, are repealed June 30, 2008. [1999 c.589 Â§3; 2005 c.293 Â§1]

Â Â Â Â Â  759.040 Exemptions for certain unaffiliated utilities with fewer than 50,000 access lines. (1) Subject to subsection (6) of this section, ORS 759.180 to 759.190 do not apply to new or revised tariff schedules filed with the Public Utility Commission by telecommunications utilities or affiliated groups of telecommunications utilities serving fewer than 50,000 access lines in Oregon and not affiliated or under common control with any other kind of public utility providing service in Oregon.

Â Â Â Â Â  (2) Subject to subsection (6) of this section, ORS 759.375 to 759.393 do not apply to telecommunications utilities or affiliated groups of telecommunications utilities serving fewer than 50,000 access lines in Oregon and not affiliated or under common control with any other kind of public utility providing service in Oregon.

Â Â Â Â Â  (3) Subject to subsection (6) of this section, ORS 759.300 to 759.360 do not apply to telecommunications utilities or affiliated groups of telecommunications utilities serving fewer than 50,000 access lines in Oregon and not affiliated or under common control with any other kind of public utility providing service in Oregon.

Â Â Â Â Â  (4) Upon petition by any telecommunications utility serving fewer than 50,000 access lines in Oregon and affiliated or under common control with another public utility providing service in Oregon, and a finding that such action is consistent with the public interest, the commission by order may exempt such telecommunications utility from:

Â Â Â Â Â  (a) ORS 759.180 to 759.190.

Â Â Â Â Â  (b) ORS 759.375 to 759.393.

Â Â Â Â Â  (c) ORS 759.300 to 759.360.

Â Â Â Â Â  (5) Upon petition by any telecommunications utility serving fewer than 50,000 access lines in Oregon, and finding that such action is consistent with the public interest, the commission by order may exempt such telecommunications utility from ORS 759.175 and 759.205 to 759.215.

Â Â Â Â Â  (6) Upon petition by the telecommunications utility or upon petition by 10 percent of the then current access line subscribers, or 500 subscribers, whichever is the lesser, of any telecommunications utility:

Â Â Â Â Â  (a) Filed with the commission not less than 10 days prior to the proposed effective date of new or revised tariff schedules, the commission may impose all or part of the procedures of ORS 759.180 to 759.190 to any of the schedules of a telecommunications utility exempted from ORS 759.180 to 759.190 pursuant to this section.

Â Â Â Â Â  (b) After notice and hearing and a finding that the action is required by the public interest, the commission may revoke any exemption granted pursuant to this section or impose reasonable conditions upon the continued exercise of the exemption.

Â Â Â Â Â  (7) Any telecommunications utility for which an exemption from the application of ORS 759.180 to 759.190 is provided pursuant to this section shall notify its affected customers of any price increase for intrastate telecommunications services at least 45 days prior to the proposed effective date of the increase.

Â Â Â Â Â  (8) Any telecommunications utility for which an exemption from the application of any statute is provided pursuant to this section shall file with the commission an annual report that includes copies of the income statement and balance sheet the telecommunications utility files with the Federal Communications Commission. Each telecommunications utility described in this subsection shall notify customers that the income statement and balance sheet are on file with the commission. [Formerly 757.870; 1999 c.451 Â§1; 2005 c.232 Â§12]

Â Â Â Â Â  759.045 Special rules for utilities exempted from regulation under ORS 759.040. The Public Utility Commission shall adopt specific rules to apply to telecommunications utilities which are exempted from certain regulation under ORS 759.040. An objective of these rules shall be to minimize the regulatory burden on these utilities to the extent this objective is feasible and consistent with the public interest. These rules shall not pertain to the statutes from which these utilities are exempted under ORS 759.040. [1991 c.658 Â§2]

Â Â Â Â Â  759.050 Competitive zone service regulation. (1) As used in this section:

Â Â Â Â Â  (a) ÂCompetitive zoneÂ means a telecommunications service area within all or part of a local exchange, described both by service and territory, that has been designated a competitive zone by the Public Utility Commission under subsection (2) or (4) of this section.

Â Â Â Â Â  (b) ÂCompetitive zone serviceÂ means a local exchange telecommunications service that the commission has authorized to be provided within a competitive zone.

Â Â Â Â Â  (c) ÂEssential functionÂ means a functional component of a competitive zone service necessary to the provision of the service by a telecommunications provider for which there is no adequate alternative in terms of quality, quantity and price to the incumbent telecommunications utility.

Â Â Â Â Â  (d) ÂTelecommunications utilityÂ and Âcompetitive providerÂ mean those entities that are classified as such by the commission under ORS 759.020. ÂTelecommunications providerÂ includes both telecommunications utilities and competitive providers.

Â Â Â Â Â  (2)(a) Notwithstanding the provisions of ORS 759.020 (3), the commission may certify one or more persons, including another telecommunications utility, to provide local exchange telecommunications service within the local exchange telecommunications service area of a certificated telecommunications utility if the commission determines that the authorization would be in the public interest. For the purpose of determining whether the authorization would be in the public interest, the commission shall consider:

Â Â Â Â Â  (A) The effect on rates for local exchange telecommunications service customers both within and outside the competitive zone.

Â Â Â Â Â  (B) The effect on competition in the local exchange telecommunications service area.

Â Â Â Â Â  (C) The effect on access by customers to high quality, innovative telecommunications service in the local exchange telecommunications service area.

Â Â Â Â Â  (D) Any other facts the commission considers relevant.

Â Â Â Â Â  (b) Upon certification of a telecommunications provider under paragraph (a) of this subsection, the commission shall establish a competitive zone defined by the services to be provided by the telecommunications provider and the geographic area to be served by the telecommunications provider. Price and service competition within the meaning of ORS 759.052 may not be deemed to exist by virtue of the establishment of a competitive zone.

Â Â Â Â Â  (c) At the time of certification of a telecommunications provider, or thereafter, the commission may impose reasonable conditions upon the authority of the telecommunications provider to provide competitive zone service within the competitive zone. Reasonable conditions include, but are not limited to, conditions:

Â Â Â Â Â  (A) Designed to promote fair competition, such as interconnection; and

Â Â Â Â Â  (B) Requiring contributions of the type required of a telecommunications utility on account of the provision of local exchange service, including those to the Residential Service Protection Fund or the Telecommunication Devices Access Program.

Â Â Â Â Â  (3) Upon demand, a competitive provider of competitive zone services shall make available to the commission any information relating to competitive zone services that the commission requests. Information provided to the commission by a competitive provider under this subsection shall be confidential and may not be disclosed by the commission, except for regulatory purposes in the context of a proceeding before the commission.

Â Â Â Â Â  (4) Upon application by a telecommunications utility and a showing of competition within its local exchange, whether or not from certificated providers, the commission may designate all or part of the local exchange a competitive zone.

Â Â Â Â Â  (5)(a) Except with respect to telecommunications utilities that are exempt from the provisions of ORS 759.180 to 759.190, unless the commission determines that it is not in the public interest at the time a competitive zone is created, upon designation of a competitive zone, price changes, service variations and modifications of competitive zone services offered by a telecommunications utility in the zone are not subject to ORS 759.180 to 759.190 and, at the telecommunication utilityÂs discretion, may be made effective upon filing with the commission.

Â Â Â Â Â  (b) The price and terms of service offered by a telecommunications utility for a competitive zone service within a competitive zone may differ from that outside of the zone. However, the price for a competitive zone service within the zone may not be lower than the total service long run incremental cost, for nonessential functions, of providing the service within the zone and the charges for essential functions used in providing the service, but the commission may establish rates for residential local exchange telecommunications service at any level necessary to achieve the commissionÂs universal service objectives. Within the zone, the price of a competitive zone service, or any essential function used in providing the competitive zone service, may not be higher than those prices in effect when the competitive zone was established, unless authorized by the commission.

Â Â Â Â Â  (c) The commission may revoke the exemption of a telecommunications utility from ORS 759.180 to 759.190 if the commission finds that the utility has violated statutes, rules or conditions of the commission applicable to competitive zone services or that there has been a substantial change in the circumstances that prevailed at the time the competitive zone was first established.

Â Â Â Â Â  (d) On the motion of a telecommunications provider or on its own motion, the commission may order a telecommunications utility to disaggregate and offer essential functions of the telecommunications utilityÂs local exchange network.

Â Â Â Â Â  (6) A decision of the commission, with respect to the terms and conditions under which competitive zone services may be offered within a competitive zone by a telecommunications utility, to authorize a competitor to provide service within the local exchange service area of a telecommunications utility or to otherwise designate a competitive zone shall be subject to judicial review, but may not be stayed other than by order of the commission, except upon a showing by clear and convincing evidence that failure to stay the decision will result in irreparable harm to the aggrieved party.

Â Â Â Â Â  (7) The exclusive remedy of a telecommunications provider aggrieved by the prices, terms of service or practices of another provider with respect to competitive zone services within a competitive zone is to file a complaint with the commission under ORS 756.500. The commission, either upon complaint or its own motion, may permanently suspend a filing made by a provider with respect to a competitive zone service or take such other action as the commission deems appropriate, except an award for damages. A claim for damages arising from a commission decision in favor of the provider on a matter alleged in the complaint shall be brought as a separate action at law.

Â Â Â Â Â  (8) Nothing in this section shall serve to shield any telecommunications provider of local exchange telecommunications service from state or federal antitrust laws.

Â Â Â Â Â  (9) The commission shall report annually to the Legislative Assembly:

Â Â Â Â Â  (a) The number of competitive zones created under ORS 759.020 and 759.050;

Â Â Â Â Â  (b) The number of competitive providers authorized under ORS 759.020 and 759.050;

Â Â Â Â Â  (c) The number and types of competitive services made available to consumers; and

Â Â Â Â Â  (d) Consumer comments on competitive telecommunications services. [1993 c.423 Â§3; 2005 c.232 Â§13]

Â Â Â Â Â  759.052 Commission authority to exempt telecommunications services from regulation. (1)(a) Upon petition by any interested party and following notice and investigation, the Public Utility Commission may exempt in whole or in part from regulation those telecommunications services for which the commission finds that:

Â Â Â Â Â  (A) Price or service competition exists;

Â Â Â Â Â  (B) Telecommunications services can be demonstrated by the petitioner or the commission to be subject to competition; or

Â Â Â Â Â  (C) The public interest no longer requires full regulation of the telecommunications services.

Â Â Â Â Â  (b) The commission may attach reasonable conditions to an exemption made under paragraph (a) of this subsection and may amend or revoke any order as provided in ORS 756.568.

Â Â Â Â Â  (2) Upon petition by a telecommunications utility, and after notice and hearing, the commission shall exempt a telecommunications service from regulation if the commission finds that price and service competition exists.

Â Â Â Â Â  (3) Prior to making the findings required by subsection (1) or (2) of this section, the commission shall consider:

Â Â Â Â Â  (a) The extent to which services are available from alternative providers in the relevant market.

Â Â Â Â Â  (b) The extent to which the services of alternative providers are functionally equivalent or substitutable at comparable rates and under comparable terms and conditions.

Â Â Â Â Â  (c) Existing economic or regulatory barriers to entry.

Â Â Â Â Â  (d) Any other factors deemed relevant by the commission.

Â Â Â Â Â  (4) A service that is deregulated under subsection (2) of this section may be reregulated, after notice and hearing, if the commission determines an essential finding on which the deregulation was based no longer prevails, and reregulation is necessary to protect the public interest. [2005 c.232 Â§8]

Â Â Â Â Â  759.054 Price listing for product or service offered as part of local exchange telecommunications services. (1) If the Public Utility Commission determines that a product or service offered by a telecommunications utility as part of local exchange telecommunications services can be demonstrated by the utility to be subject to competition, or that a product or service is not an essential product or service, the commission may authorize the utility to file a price list with the commission.

Â Â Â Â Â  (2) The price list shall contain the description, terms, conditions and prices of the service or product described in subsection (1) of this section. No other schedule for price listed services need be filed with the commission. The price list or any revision of the price list is not subject to the provisions of ORS 759.180 to 759.190 and shall become effective immediately upon filing with the commission unless a later date is specified.

Â Â Â Â Â  (3) In determining whether a product or service is subject to competition, the commission shall consider:

Â Â Â Â Â  (a) The extent to which services are available from alternative providers in the relevant market.

Â Â Â Â Â  (b) The extent to which services of alternative providers are functionally equivalent or substitutable at comparable rates or under comparable terms and conditions.

Â Â Â Â Â  (c) Existing economic or regulatory barriers to entry.

Â Â Â Â Â  (d) Any other factors deemed relevant by the commission. [2005 c.232 Â§9]

Â Â Â Â Â  759.056 Price listing for product or service offered as part of interexchange telecommunications services. (1) If the Public Utility Commission determines that a product or service offered by a telecommunications utility as part of interexchange telecommunications services can be demonstrated by the utility to be subject to competition, the commission, under conditions that the commission determines are reasonable, may authorize the utility to file a price list with the commission.

Â Â Â Â Â  (2) The price list shall contain the description, terms, conditions and prices of the service or product described in subsection (1) of this section. No other schedule for price listed services need be filed with the commission. The price list or any revision of the price list is not subject to the provisions of ORS 759.180 to 759.190 and shall become effective immediately on filing with the commission unless a later date is specified.

Â Â Â Â Â  (3) In determining whether a product or service is subject to competition, the commission shall consider:

Â Â Â Â Â  (a) The extent to which services are available from alternative providers in the relevant market.

Â Â Â Â Â  (b) The extent to which services of alternative providers are functionally equivalent or substitutable at comparable rates or under comparable terms and conditions.

Â Â Â Â Â  (c) Existing economic or regulatory barriers to entry.

Â Â Â Â Â  (d) Any other factors deemed relevant by the commission. [2005 c.232 Â§10]

Â Â Â Â Â  759.058 Commission action on petition under ORS 759.052, 759.054 or 759.056. Within 60 days of a filing under ORS 759.052, 759.054 or 759.056, the Public Utility Commission shall either determine the appropriateness of the filing or determine that further investigation is necessary. If the commission determines that further investigation is necessary, the commission may suspend operation of the filing for a period not longer than five months from the end of the initial 60-day period. Upon a showing of good cause, any party may request extension of the suspension period for an additional three months. [2005 c.232 Â§11]

Â Â Â Â Â  759.060 Information submitted by local exchange telecommunications utilities; rules exempting disclosure. (1) The Public Utility Commission, by rule, shall specify information submitted to the commission by local exchange telecommunications utilities or cooperatives that is exempt from disclosure under ORS 192.410 to 192.505 as provided in this section. In adopting rules, the commission shall consider, among other matters:

Â Â Â Â Â  (a) Whether the information is of a type that could potentially be used to the competitive disadvantage of a local exchange telecommunications utility or cooperative.

Â Â Â Â Â  (b) Whether the information concerns matters of a nature personal to an employee or stockholder of a local exchange telecommunications utility or an employee or member of a cooperative.

Â Â Â Â Â  (c) Whether the information is otherwise publicly available.

Â Â Â Â Â  (2) Information specified under subsection (1) of this section is exempt from disclosure unless the public interest requires disclosure in the particular instance.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section limits the exemptions granted to a local exchange telecommunications utility or cooperative under ORS 192.410 to 192.505. [1995 c.538 Â§2]

RIGHTS OF WAY

Â Â Â Â Â  759.075 Authority to construct lines and facilities; condemnation power; procedure. (1) Any telecommunications utility may:

Â Â Â Â Â  (a) Enter upon lands within this state for the purpose of examining, locating and surveying the line thereof and also other lands necessary and convenient for the purpose of construction of service facilities, doing no unnecessary damage thereby.

Â Â Â Â Â  (b) Condemn such lands not exceeding 100 feet in width for its lines (including poles, towers, wires, supports and necessary equipment therefor) and in addition thereto, other lands necessary and convenient for the purpose of construction of service facilities.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, any telecommunications utility may, when necessary or convenient for transmission lines (including poles, towers, wires, supports and necessary equipment therefor) designed for voltages in excess of 330,000 volts, condemn land not to exceed 300 feet in width. In addition, if the lands are covered by trees which are liable to fall and constitute a hazard to its wire or line, such telecommunications utility may condemn such trees for a width not exceeding 100 feet on either side of the condemned land, as may be necessary or convenient for such purpose.

Â Â Â Â Â  (3) The proceedings for the condemnation of such lands shall be the same as that provided in ORS chapter 35, provided that any award shall include, but shall not be limited to, damages for destruction of forest growth, premature cutting of timber and diminution in value to remaining timber caused by increased harvesting costs. [1987 c.447 Â§69]

Â Â Â Â Â  759.080 Use of property outside limits of municipal corporation; agreement; condemnation upon failure to agree. When it is necessary or convenient, in the location of any poles or lines mentioned in ORS 759.075, to appropriate any part of any public road, street, alley or public grounds not within the corporate limits of any municipal corporation, the county court or board of county commissioners of the county within which such road, street, alley or public grounds is located, may agree with the telecommunications utility upon the extent, terms and conditions upon which the same may be appropriated or used and occupied by such corporation. If such parties are unable to agree, the telecommunications utility may condemn so much thereof as is necessary and convenient in the location and construction of the poles or lines. The provisions of ORS chapter 35 are applicable to condemnations under this section. [1987 c.447 Â§70]

ACCOUNTS AND RECORDS

Â Â Â Â Â  759.100 [1987 c.447 Â§5; repealed by 2005 c.232 Â§14]

Â Â Â Â Â  759.105 [1989 c.484 Â§7; renumbered 759.219 in 2005]

Â Â Â Â Â  759.110 [1987 c.447 Â§6; repealed by 2005 c.232 Â§14]

Â Â Â Â Â  759.115 [1987 c.447 Â§7; repealed by 2005 c.232 Â§14]

Â Â Â Â Â  759.120 Form and manner of accounts prescribed by commission. (1) Every telecommunications utility shall keep and render to the Public Utility Commission, in the manner and form prescribed by the commission, uniform accounts of all business transacted. All forms of accounts which may be prescribed by the commission shall conform as nearly as practicable to similar forms prescribed by federal authority.

Â Â Â Â Â  (2) Every telecommunications utility engaged directly or indirectly in any other business than that of a telecommunications utility shall, if required by the commission, keep and render separately to the commission, in like manner and form, the accounts of all such other business, in which case all the provisions of this chapter shall apply with like force and effect to the accounts and records of such other business. [1987 c.447 Â§8]

Â Â Â Â Â  759.125 Records and accounts prescribed by commission; others prohibited; exception; commission to furnish blanks for reports. (1) The Public Utility Commission shall prescribe the accounts and records required to be kept and every telecommunications utility is required to keep and render its accounts and records accurately and faithfully in the manner prescribed by the commission and to comply with all directions of the commission relating to such accounts and records.

Â Â Â Â Â  (2) No telecommunications utility shall keep any other accounts or records of its telecommunications utility business transacted than those prescribed or approved by the commission except such as may be required by the laws of the United States.

Â Â Â Â Â  (3) The commission shall cause to be prepared suitable blanks for reports for carrying out the purposes of this chapter, and shall, when necessary, furnish such blanks for reports to each telecommunications utility. [1987 c.447 Â§9]

Â Â Â Â Â  759.130 Closing date of accounts; filing balance sheet; audit. (1) The accounts shall be closed annually on December 31 and a balance sheet of that date promptly taken therefrom. On or before April 1 following, such balance sheet, together with such other information as the Public Utility Commission shall prescribe, verified by an officer of the telecommunications utility, shall be filed with the commission.

Â Â Â Â Â  (2) The commission may examine and audit any account. Items shall be allocated to the accounts in the manner prescribed by the commission. [1987 c.447 Â§10]

Â Â Â Â Â  759.135 Depreciation accounts; undepreciated investment allowed in rates; conditions. (1) Every telecommunications utility shall carry a proper and adequate depreciation account. The Public Utility Commission shall ascertain and determine the proper and adequate rates of depreciation of the several classes of property of each telecommunications utility. The rates shall be such as will provide the amounts required over and above the expenses of maintenance, to keep such property in a state of efficiency corresponding to the progress of the industry. Each telecommunications utility shall conform its depreciation accounts to the rates so ascertained and determined by the commission. The commission may make changes in such rates of depreciation from time to time as the commission may find to be necessary.

Â Â Â Â Â  (2) In the following cases the commission may allow in rates, directly or indirectly, amounts on the utilityÂs books of account which the commission finds represent undepreciated investment in a utility plant, including that which has been retired from service:

Â Â Â Â Â  (a) When the retirement is due to ordinary wear and tear, casualties, acts of God, acts of governmental authority; or

Â Â Â Â Â  (b) When the commission finds that the retirement is in the public interest. [1987 c.447 Â§11; 1989 c.956 Â§3]

RATE REGULATION AND PROCEDURES; MEASURING EQUIPMENT

Â Â Â Â Â  759.175 Filing rate schedules and data with commission. (1) Every telecommunications utility shall file with the Public Utility Commission, within a time to be fixed by the commission, schedules showing all rates, tolls and charges that the utility has established and that are in force at the time for any service performed by the utility within the state, or for any service in connection with or performed by any utility controlled or operated by the utility. Schedules filed with the commission shall be open to public inspection.

Â Â Â Â Â  (2) Every telecommunications utility shall file, with and as part of every schedule filed under subsection (1) of this section, all rules and regulations that in any manner affect the rates charged or to be charged for any service.

Â Â Â Â Â  (3) Where a schedule of joint rates or charges is or may be in force between two or more telecommunications utilities, the schedule shall in like manner be printed and filed with the commission. [1987 c.447 Â§12; 2005 c.232 Â§15]

Â Â Â Â Â  759.180 Hearing on reasonableness of rates; procedures; exceptions. (1)(a) Except as provided in ORS 759.195 and 759.410 and ORS 759.052, 759.054 or 759.056, whenever any telecommunications utility files with the Public Utility Commission any rate or schedule of rates stating or establishing a new rate or schedule of rates or increasing an existing rate or schedule of rates, the commission may, either upon written complaint or upon the commissionÂs own initiative, after reasonable notice, conduct a hearing to determine the propriety and reasonableness of the rate or schedule. The commission shall conduct the hearing upon written complaint filed by the telecommunications utility, its customer or customers, or any other proper party within 60 days of the telecommunications utilityÂs filing. A hearing need not be held if the particular rate change is the result of an automatic adjustment clause. At the hearing the telecommunications utility shall bear the burden of showing that the rate or schedule of rates proposed to be established or increased or changed is just and reasonable.

Â Â Â Â Â  (b) As used in this subsection, Âautomatic adjustment clauseÂ means a provision of a rate schedule, authorized pursuant to ORS 759.195 (6), that provides for rate increases, decreases or both, without prior hearing, reflecting increases, decreases or both in costs incurred by a telecommunications utility and that is subject to review by the commission at least once every two years.

Â Â Â Â Â  (2) The commission and staff may consult at any time with, and provide technical assistance to, telecommunications utilities, their customers, and other interested parties on matters relevant to utility rates and charges. If a hearing is held with respect to a rate change, the decisions of the commission shall be based on the record made at the hearing. [1987 c.447 Â§13; 1989 c.5 Â§16; 2005 c.232 Â§16]

Â Â Â Â Â  759.182 Rate schedules for service promotions; rules. (1) A telecommunications utility may file rate schedules for service promotions that are offered by the utility for the purpose of:

Â Â Â Â Â  (a) Increasing the use of the utilityÂs services by present or future customers;

Â Â Â Â Â  (b) Preventing a decrease in the use of the utilityÂs services by present or future customers; or

Â Â Â Â Â  (c) Inducing any person to use the utilityÂs services instead of a competing providerÂs services.

Â Â Â Â Â  (2) The rates charged under a service promotion by a telecommunications utility must be adequate to ensure that:

Â Â Â Â Â  (a) The utility will recover an amount equal to the sum of the total service long run incremental cost of providing the nonessential functions of the service and the price that is charged to other telecommunications carriers for the essential functions; and

Â Â Â Â Â  (b) The utility will recover the amount under paragraph (a) of this subsection during the average time that customers use the service.

Â Â Â Â Â  (3) Notwithstanding ORS 759.190, service promotion rate schedules become effective upon filing with the Public Utility Commission.

Â Â Â Â Â  (4) The commission shall adopt rules governing service promotion rate schedules filed under this section. [2001 c.309 Â§2]

Â Â Â Â Â  Note: 759.182 was added to and made a part of 759.180 to 759.190 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  759.185 Suspension of rates pending hearing; time limitation; revenue collected subject to refund; interim rates. (1) The Public Utility Commission may, pending such investigation and determination, order the suspension of the rate or schedule of rates, provided the initial period of suspension shall not extend more than six months beyond the time when such rate or schedule would otherwise go into effect. If the commission finds that the investigation will not be completed at the expiration of the initial suspension, the commission may enter an order further suspending such rate or schedule for not more than three months beyond the last day of the initial suspension.

Â Â Â Â Â  (2) This section does not prevent the commission and the telecommunications utility from entering into a written stipulation at any time extending any period of suspension.

Â Â Â Â Â  (3) After full hearing, whether completed before or after such rate or schedule has gone into effect, the commission may make such order in reference thereto as would be proper in a proceeding initiated after such rate or schedule has become effective.

Â Â Â Â Â  (4) If the commission is required to or determines to conduct a hearing on a rate or schedule of rates filed pursuant to ORS 759.180, but does not order a suspension thereof, any increased revenue collected by the telecommunications utility as a result of such rate or rate schedule becoming effective shall be received subject to being refunded. If the rate or rate schedule thereafter approved by the commission is for a lesser increase or for no increase, the telecommunications utility shall refund the amount of revenues received that exceeds the amount approved as nearly as possible to the customers from whom such excess revenues were collected, by a credit against future bills or otherwise, in such manner as the commission orders.

Â Â Â Â Â  (5) The commission may, in a suspension order, authorize an interim rate or rate schedule under which the telecommunications utilityÂs revenues will be increased by an amount deemed reasonable by the commission, not exceeding the amount requested by the telecommunications utility. An interim rate or rate schedule shall remain in effect until terminated by the commission. [1987 c.447 Â§14]

Â Â Â Â Â  759.190 Notice of schedule change required. No change shall be made in any schedule, including schedules of joint rates, except upon 30 daysÂ notice to the Public Utility Commission. All changes shall be plainly indicated upon existing schedules, or by filing new schedules in lieu thereof 30 days prior to the time they are to take effect. However, the commission, for good cause shown, may allow changes without requiring the 30 daysÂ notice by filing an order specifying the changes to be made and the time when they shall take effect. [1987 c.447 Â§15]

Â Â Â Â Â  759.195 Price listing of services; conditions; maximum rates; essential services; justification by utility of rates for price-listed services. (1) Except as provided in subsection (6) of this section, upon petition of a telecommunications utility that provides local exchange service directly, or is affiliated with a utility that provides local exchange service, and after notice and hearing, the Public Utility Commission may authorize the utility to set rates for toll and other telecommunications services by filing a price list containing the price and terms for the service. The price list or any revision of the price list is not subject to the provisions of ORS 759.180 to 759.190 and shall become effective as determined by the commission. The commission may prescribe conditions on an authorization to establish rates by price list, including conditions relating to the sharing of revenues received by the utility that are in excess of allowances provided for in the order of authorization.

Â Â Â Â Â  (2) Telecommunications utilities that provide telecommunications services only between exchanges and are not affiliated with a utility that provides local exchange service may establish rates by price list without special authorization from the commission.

Â Â Â Â Â  (3) Prior to granting a petition to set rates by price list under this section, the commission shall find that pricing flexibility:

Â Â Â Â Â  (a) Is reasonably necessary to enable the utility to respond to current and future competitive conditions for any or all telecommunications services;

Â Â Â Â Â  (b) Will maintain the appropriate balance between the need for price flexibility and the protection of consumers;

Â Â Â Â Â  (c) Is likely to benefit the consumers of fixed rate services; and

Â Â Â Â Â  (d) Is unlikely to cause any undue harm to any customer class.

Â Â Â Â Â  (4) A rate set for a service by a utility may not be lower than the long run incremental cost of providing the service.

Â Â Â Â Â  (5) Upon its own motion the commission may fix maximum rate levels and terms of service for price listed services and for toll services on noncompetitive routes. Upon request of any affected person, the commission shall fix maximum rate levels and terms of service for price listed services not subject to competition and for toll services on noncompetitive routes.

Â Â Â Â Â  (6) By rule, the commission shall designate local exchange services that it deems essential, and rates for such services shall be prescribed under ORS 759.180 to 759.190. The commission also may authorize automatic adjustment clauses which reflect increases, decreases, or both, in particular costs incurred by the utility. For the purposes of this subsection, Âessential servicesÂ need not be essential for all classes of customers.

Â Â Â Â Â  (7) The commission may, at any time, order a telecommunications utility to appear and establish that any of its price listed rates are just and reasonable and in conformity with the requirements of this section and the authorization to price list issued by the commission. Price listed rates shall also be subject to complaint under ORS 756.500. [Formerly 757.850; 2005 c.232 Â§13a]

Â Â Â Â Â  759.200 Amortizations included in rates; deferral of certain expenses or revenues; limitation on amounts; prohibited uses. (1) In addition to powers otherwise vested in the Public Utility Commission, and subject to the limitations contained in subsection (5) of this section, under amortization schedules set by the commission, a rate or rate schedule may reflect the following:

Â Â Â Â Â  (a) Amounts lawfully imposed retroactively by order of another governmental agency; or

Â Â Â Â Â  (b) Amounts deferred under subsection (2) of this section.

Â Â Â Â Â  (2) Upon application of a telecommunications utility or ratepayer or upon the commissionÂs own motion and after public notice and opportunity for comment, the commission by order may authorize deferral, for later incorporation in rates, telecommunications utility expenses or revenues, the recovery or refund of which the commission finds should be deferred in order to minimize the frequency of rate changes or the fluctuation of rate levels or to match appropriately the costs borne by and benefits received by ratepayers. The authority under this subsection is limited to the following accounts:

Â Â Â Â Â  (a) Increases or decreases in amounts incurred by a telecommunications utility resulting from changes in jurisdictional separations approved by the Federal Communications Commission;

Â Â Â Â Â  (b) Increases or decreases in amounts incurred by a telecommunications utility resulting from changes in depreciation rates or amortization schedules approved by the commission;

Â Â Â Â Â  (c) Increases or decreases in amounts incurred by a telecommunications utility resulting from changes in income, excise, franchise or ad valorem taxes by the federal, state or local governments;

Â Â Â Â Â  (d) Increases or decreases in amounts incurred by a telecommunications utility resulting from restoration of telecommunications services interrupted by floods, fires, earthquakes, storms or other acts of nature;

Â Â Â Â Â  (e) Increases or decreases in amounts incurred by a telecommunications utility for research, development, planning and advance advertising for products and services not yet in service;

Â Â Â Â Â  (f) Increases or decreases in amounts incurred by a telecommunications utility for telephone plant transfers and property sales approved by the commission;

Â Â Â Â Â  (g) Increases or decreases in amounts incurred by a telecommunications utility from affiliated interest contracts and transactions approved by the commission;

Â Â Â Â Â  (h) Increases or decreases in amounts incurred by a telecommunications utility from attorneyÂs fees, court settlements and court awards;

Â Â Â Â Â  (i) Increases or decreases in amounts incurred by a telecommunications utility resulting from changes in accounting methods approved by the commission; and

Â Â Â Â Â  (j) Increases or decreases in amounts incurred by a telecommunications utility from customer service contracts, intercompany service contracts and joint and through service arrangements.

Â Â Â Â Â  (3) The commission may authorize deferrals under subsection (2) of this section beginning with the date of application, together with interest established by the commission. A deferral may be authorized for a period not to exceed 12 months beginning on or after the date of application.

Â Â Â Â Â  (4) Unless subject to an automatic adjustment clause under ORS 759.180, amounts described in this section shall be allowed in rates only to the extent authorized by the commission in a proceeding to change rates and upon review of the utilityÂs earnings at the time of application to amortize the deferral.

Â Â Â Â Â  (5) In any one year, the overall average rate impact of the amortizations authorized under this section shall not exceed three percent of the telecommunications utilityÂs gross revenues for the preceding calendar year.

Â Â Â Â Â  (6) The provisions of this section may be used as a means of deferring the effect of readily identifiable and readily measurable changes in particular costs or revenues of a telecommunications utility, but shall not be used to implement a claim for an increase or decrease in the overall revenue requirement of a telecommunications utility when the amount of the change or changes would not be known until the completion of a rate case. [1989 c.929 Â§2]

Â Â Â Â Â  759.205 Rates charged required to conform to schedule. No telecommunications utility shall charge, demand, collect or receive a greater or less compensation for any service performed by it within the state, or for any service in connection therewith, than is specified in printed rate schedules as may at the time be in force, or demand, collect or receive any rate not specified in such schedule. The rates named therein are the lawful rates until they are changed as provided in this chapter. [1987 c.447 Â§16]

Â Â Â Â Â  759.210 Classification of service and rates; considerations. (1) The Public Utility Commission shall provide for a comprehensive classification of service for each telecommunications utility. The classification may take into account the quantity used, the time when used, the purpose for which used, the existence of price competition or a service alternative, the services being provided, the conditions of service and any other reasonable consideration. Based on these considerations the commission may authorize classifications or schedules of rates applicable to individual customers or groups of customers. Each telecommunications utility is required to conform its schedules of rates to such classification. If the commission determines that a tariff filing under ORS 759.175 results in a rate classification primarily related to price competition or a service alternative, the commission, at a minimum, shall consider the following:

Â Â Â Â Â  (a) Whether the rate generates revenues at least sufficient to cover relevant short and long run costs of the utility during the term of the rates; and

Â Â Â Â Â  (b) Whether the rate generates revenues sufficient to insure that just and reasonable rates are established for remaining customers of the telecommunications utility.

Â Â Â Â Â  (2) The commission may prescribe any changes in the form in which the schedules are issued by any telecommunications utility as the commission finds to be expedient. The commission shall adopt rules that allow any person who requests notice of tariff filings described under subsection (1) of this section to receive such notice. [1987 c.447 Â§17; 1989 c.5 Â§17; 2005 c.232 Â§18]

Â Â Â Â Â  759.215 Public access to schedules. (1) A copy of so much of all schedules, including schedules of joint rates and charges, as the Public Utility Commission deems necessary for the use of the public, shall be made available to the public.

Â Â Â Â Â  (2) Except as provided in ORS 759.410 (8), copies of all new schedules shall be made readily accessible to the public as required by the commission 30 days prior to the time the schedules are to take effect, unless the commission prescribes a shorter time. [1987 c.447 Â§18; 2005 c.232 Â§19]

Â Â Â Â Â  759.217 Effect of tax credit under ORS 315.511. The Public Utility Commission may not require a reduction in a rate or a schedule of rates as a result of a tax credit under ORS 315.511 being allowed to a telecommunications utility. [2001 c.957 Â§17]

Â Â Â Â Â  759.218 Revenues and expenses of unregulated activities. (1) A telecommunications utility may not use revenues earned from, or allocate expenses to, that portion of the utilityÂs business that is regulated under this chapter in order to subsidize activities that are not regulated by this chapter.

Â Â Â Â Â  (2) The Public Utility Commission may not require revenues or expenses from an activity that is not regulated under this chapter to be attributed to the regulated activities of a telecommunications utility.

Â Â Â Â Â  (3) The commission may approve a telecommunications utility rate proposal for basic local service rates that utilizes revenues from other regulated services to partially cover the costs of providing basic local service. [2005 c.232 Â§4]

Â Â Â Â Â  759.219 Certain taxes allowable as operating expense; charge pro rata to users; condition. The privilege tax authorized by ORS 221.515, or other similar exactions imposed by any municipality in this state upon telecommunications utilities for use and occupancy of streets, alleys or highways, or all of them, shall be allowed as an operating expense of the affected telecommunications utilities operating in the municipality for rate-making purposes by the Public Utility Commission. The cost of such privilege tax or other similar exactions shall be charged pro rata to the users of such telecommunications utility within the municipality unless the Public Utility Commission determines on a statewide basis that such pro rata charges would be inequitable, in whole or in part, to city ratepayers or should otherwise be borne as a statewide operating expense by the telecommunications utility. [Formerly 759.105]

Â Â Â Â Â  759.220 Joint rates and classifications; procedure; considerations. (1) A telecommunications utility may establish reasonable through service and joint rates and classifications with other telecommunications utilities. Telecommunications utilities establishing joint rates shall establish just and reasonable regulations and practices in connection therewith and just, reasonable and equitable divisions thereof, as between the public utilities participating therein which shall not unduly prefer or prejudice any of the participating telecommunications utilities and every unjust and unreasonable rate, classification, regulation, practice and division is prohibited.

Â Â Â Â Â  (2) The Public Utility Commission may, and shall, whenever deemed by the commission to be necessary or desirable in the public interest, after full hearing upon complaint, or upon the commissionÂs own initiative without complaint, establish through service, classifications and joint rates, the divisions of such rates and the terms and conditions under which such through service shall be rendered. If any tariff or schedule canceling any through service or joint rate or classification without the consent of all the telecommunications utilities party thereto, or authorization by the commission is suspended by the commission for investigation, the burden of proof is upon the telecommunications utility proposing such cancellation to show that it is consistent with the public interest.

Â Â Â Â Â  (3) Whenever, after full hearing upon complaint or upon the commissionÂs own initiative without complaint, the commission is of the opinion that the divisions of joint rates between the telecommunications utilities are or will be unjust, unreasonable, inequitable or unduly preferential or prejudicial as between the telecommunications utilities party thereto, whether agreed upon by such telecommunications utilities or otherwise established, the commission shall, by order, prescribe the just, reasonable and equitable divisions thereof to be received by the several telecommunications utilities. In cases where the joint rate was established pursuant to the finding or order of the commission and the divisions thereto are found by the commission to have been unjust, unreasonable or inequitable, or unduly preferential or prejudicial, the commission may also by order determine what, for the period subsequent to the filing of the complaint or petition or the making of the order of investigation, would have been the just, reasonable and equitable division thereof to be received by the several telecommunications utilities and require adjustment to be made in accordance therewith.

Â Â Â Â Â  (4) In so prescribing and determining the divisions of joint rates, the commission shall give due consideration, among other things, to:

Â Â Â Â Â  (a) The efficiency with which the telecommunications utilities concerned are operated;

Â Â Â Â Â  (b) The amount of revenue to pay their respective operating expenses, taxes and a fair return on their telecommunications utility property held for and used in service;

Â Â Â Â Â  (c) The importance to the public of the services of such telecommunications utilities;

Â Â Â Â Â  (d) Whether any particular participating telecommunications utility is an originating, intermediate or delivering utility; and

Â Â Â Â Â  (e) Any other fact or circumstance which ordinarily would entitle one telecommunications utility to a greater or less proportion of the joint rate than another. [1987 c.447 Â§19]

Â Â Â Â Â  759.225 Application of ORS 759.220 to unincorporated associations and cooperative corporations. Notwithstanding any other provision of law, ORS 759.220 applies to any unincorporated association or cooperative corporation providing intrastate telecommunications service. The application of ORS 759.220 to unincorporated associations and cooperative corporations:

Â Â Â Â Â  (1) Does not allow the Public Utility Commission to establish terms, conditions, classifications or rates for services rendered to members of unincorporated associations or cooperative corporations;

Â Â Â Â Â  (2) Does not make unincorporated associations or cooperative corporations subject to the commissionÂs general powers of regulation;

Â Â Â Â Â  (3) Allows the commission to regulate access charges imposed by unincorporated associations and cooperative corporations; and

Â Â Â Â Â  (4) Requires unincorporated associations and cooperative corporations to provide information to the commission that the commission deems necessary to establish new extended service areas. [Formerly 757.860; 2001 c.853 Â§1]

Â Â Â Â Â  759.230 Measured service rate for business customers; restriction. (1) Notwithstanding any other provision of this chapter, the Public Utility Commission shall not authorize a telecommunications utility to implement a rate schedule that includes optional measured service for business customers unless the rate for the service is sufficient to defray all costs that must be incurred to implement the service, including the costs of measuring and billing.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂLocal exchange telephone serviceÂ means telephone service provided within the boundaries of exchange maps filed with and approved by the commission.

Â Â Â Â Â  (b) ÂMeasured serviceÂ means local exchange telephone service, the rate for which is based upon the number of calls, length of calls, distance or time of day. [Formerly 757.835]

Â Â Â Â Â  759.235 Mandatory measured service rate; prohibition. (1) The Public Utility Commission shall be prohibited from requiring any call aggregator, telephone customer or class of customers to pay for local exchange telephone service, or any portion thereof, on a mandatory measured service basis.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCall aggregatorÂ has the meaning given that term in ORS 759.690.

Â Â Â Â Â  (b) ÂMeasured serviceÂ means charging for local exchange telephone service based upon number of calls, length of calls, distance, time of day, or any combination thereof.

Â Â Â Â Â  (3) Nothing in this section is intended to prohibit the commission from requiring telephone customers to pay on a mandatory measured service basis for:

Â Â Â Â Â  (a) Land, marine, or air mobile service.

Â Â Â Â Â  (b) Local exchange telephone service resold at a profit.

Â Â Â Â Â  (4) The commission shall not change boundaries of local exchange service areas nor take any other actions if such changes or actions have the effect of circumventing subsections (1) and (2) of this section. [Formerly 757.840; 1997 c.317 Â§1]

Â Â Â Â Â  759.240 Measuring quality of service; standards; rules. (1) The Public Utility Commission shall ascertain and prescribe for each kind of telecommunications utility suitable and convenient standard commercial units of service. These shall be lawful units for the purposes of this chapter.

Â Â Â Â Â  (2) The commission shall ascertain and fix adequate and serviceable standards for the measurement of quality, pressure, initial voltage or other conditions pertaining to the supply of the service rendered by any telecommunications utility and prescribe reasonable regulations for examination and testing of such service and for the measurement thereof. It shall establish reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for the measurements, and every telecommunications utility is required to carry into effect all orders issued by the commission relative thereto. [1987 c.447 Â§20]

Â Â Â Â Â  759.245 Examination and testing of measuring appliances. (1) The Public Utility Commission may provide for the examination and testing of any and all appliances used for the measuring of any service of a telecommunications utility and may provide by rule that no such appliance shall be installed and used for the measuring of any service of any telecommunications utility until it has been examined and tested by the commission and found to be accurate.

Â Â Â Â Â  (2) The commission shall declare and establish a reasonable fee governing the cost of such examination and test, which shall be paid to the commission by the telecommunications utility.

Â Â Â Â Â  (3) The commission shall declare and establish reasonable fees for the testing of such appliances on the application of the customer, the fee to be paid by the customer at the time of the customerÂs request, but to be repaid to the customer by the commission and to be paid by the telecommunications utility if the appliance is found defective or incorrect to the disadvantage of the customer or used beyond such reasonable limit as may be prescribed by the commission.

Â Â Â Â Â  (4) All fees collected under the provisions of this section shall be paid by the commission into the State Treasury.

Â Â Â Â Â  (5) The commission may purchase such materials, apparatus and standard measuring instruments for the examination and tests as the commission deems necessary. [1987 c.447 Â§21]

Â Â Â Â Â  759.250 Contracts for special services; procedure for filing and approval; subsequent review and investigation. (1) A telecommunications utility may enter into a contract with any customer for the provision of a telecommunications service that the Public Utility Commission determines is a new service with limited availability, is designed to respond to a unique customer requirement or is subject to competition. Contracts shall be for a stated time period, not to exceed five years. If a contract includes competitive and noncompetitive service elements, the noncompetitive service elements shall be unbundled and priced separately from all other facilities and service elements in the contract. Such noncompetitive service elements shall be made available to all purchasers under the same or substantially the same circumstances at the same rate, terms and conditions.

Â Â Â Â Â  (2) The telecommunications utility shall file any contract with the commission no later than 90 days following its effective date. At the customerÂs request, the telecommunications utility shall file the contract at least 30 days in advance of the effective date. Notice of the filing of the contract shall be given by the commission to all persons who have filed with the commission a petition to receive such notice.

Â Â Â Â Â  (3) Contracts entered into under this section are not schedules of rates, tolls or charges within the meaning of ORS 759.175. A contract entered into under this section shall be enforceable by the contracting parties according to its terms, unless the contract has been rejected by the commission as provided in this section.

Â Â Â Â Â  (4) Notwithstanding ORS 759.175 to 759.185, the commission shall approve any contract for a telecommunications service entered into under this section if the commission finds the following:

Â Â Â Â Â  (a) The telecommunications service is a new service with limited availability, is designed to respond to a unique customer requirement or is subject to competition. In making the determination of whether a service is subject to competition, the commission shall consider whether the customer might reasonably have chosen an alternative to the telecommunications utilityÂs service.

Â Â Â Â Â  (b) The contracted price for the telecommunications service is above the long run incremental costs of providing such service during the term of the contract. In making this calculation for a contract that includes both competitive and noncompetitive service elements, the commission shall consider separately whether the competitive service elements are priced above the long run incremental costs of providing such service elements.

Â Â Â Â Â  (c) The contracted price for the telecommunications service includes all costs of providing such service, including the rate that would be charged by a telecommunications utility to any competitive telecommunications provider for any component essential to the competitive telecommunications providerÂs ability to offer the telecommunications service. The commission shall determine which components of the service shall be deemed essential and the method to include prices of those components in costs of such services.

Â Â Â Â Â  (5) The commission shall issue an order regarding any contract filed under subsection (2) of this section within 90 days of the filing. If the commission does not act within 90 days of the filing, the contract shall be deemed approved. If the commission disapproves the contract, it shall enter an order describing the ways in which the contract fails to meet the standards set forth in subsection (4) of this section and declaring the contract null and void. The telecommunications utility or customer may request that the commission hold a hearing to determine whether the order should continue in effect. Any such request for hearing shall be submitted to the commission not later than 15 days after the date of service of the order, and the commission shall hold the hearing not later than 60 days after receipt of such request for hearing.

Â Â Â Â Â  (6) Notwithstanding ORS 192.410 to 192.505, the commission shall not disclose the identity of a customer or any customer proprietary information contained in a contract filed under subsection (2) of this section without the consent of the customer and the telecommunications utility.

Â Â Â Â Â  (7) No contract filed under subsection (2) of this section may be automatically renewed. A contract renewal shall be treated as a new contract.

Â Â Â Â Â  (8) Nothing in this section shall be deemed state action for the purpose of exempting a telecommunications utility from liability for anticompetitive conduct or other unlawful practices.

Â Â Â Â Â  (9) Any contract executed prior to September 29, 1991, and approved by the commission is deemed lawful and shall be enforceable by the contracting parties according to its terms. A contract renewal shall be deemed a new contract.

Â Â Â Â Â  (10) Nothing in this section shall restrict the commission from subsequent scrutiny of the reasonableness of contracts filed under this section for ratemaking purposes.

Â Â Â Â Â  (11) In accordance with ORS 756.515, the commission may investigate contracts filed by a specific telecommunications utility under this section. Notwithstanding any other provision of this section, if the commission finds that contracts entered into by a telecommunications utility have not generally been in the public interest, the commission, by order, may prevent or restrict the telecommunications utility from future contracting pursuant to this section and may require the telecommunications utility to file contracts under ORS 759.175. [1991 c.527 Â§2]

Â Â Â Â Â  759.255 Prices charged set without regard to return on utility investment; petition; findings; conditions; application of statutes to approved plan. (1) In addition to powers vested in the Public Utility Commission under ORS 759.195, and subject to the limitations contained in subsections (2) to (4) of this section, upon petition of a telecommunications utility that provides local exchange service directly, or is affiliated with a utility that provides local exchange service, the commission, after notice and hearing, may approve a plan under which the commission regulates prices charged by the utility, without regard to the return on investment of the utility. Prices approved under the plan are not subject to the provisions of ORS 759.180 to 759.190 and shall become effective as stated in the plan.

Â Â Â Â Â  (2) Prior to granting a petition to approve a plan under subsection (1) of this section, the commission must find that the plan is in the public interest. In making its determination the commission shall consider, among other matters, whether the plan:

Â Â Â Â Â  (a) Ensures prices for telecommunications services that are just and reasonable;

Â Â Â Â Â  (b) Ensures high quality of existing telecommunications services and makes new services available;

Â Â Â Â Â  (c) Maintains the appropriate balance between the need for regulation and competition; and

Â Â Â Â Â  (d) Simplifies regulation.

Â Â Â Â Â  (3) If the commission approves a plan under subsection (1) of this section, the commission shall establish objectives of the plan and conditions for review of the plan during the operation of the plan. The commission may not consider return on investment of the utility when the commission establishes objectives of the plan and conditions for review of the plan during the operation of the plan.

Â Â Â Â Â  (4) A rate for any service in the plan authorized under subsection (1) of this section may not be lower than the total service long run incremental cost, for nonessential functions, of providing the service and the charges of essential functions used in providing the service. However, the commission may allow a telecommunications utility to establish rates for residential local exchange service at any level necessary to achieve the commissionÂs universal service objectives.

Â Â Â Â Â  (5) If the commission approves a plan under subsection (1) of this section, the commission may waive, in whole or in part, compliance by the telecommunications utility with ORS 759.120, 759.125, 759.130, 759.135, 759.180 to 759.205, 759.215, 759.220, 759.285 and 759.300 to 759.393. [1995 c.399 Â§2; 2005 c.232 Â§13b]

Â Â Â Â Â  759.257 Extended area service: Portland to Scappoose. (1) Two-way, flat rate or measured extended area service shall be provided by each telecommunications utility providing service between the Portland EAS Region and the Scappoose Exchange, as described by EAS and exchange maps filed with and approved by the Public Utility Commission.

Â Â Â Â Â  (2) The service provided for in subsection (1) of this section may be implemented during the currently pending Portland EAS Region Expansion, but in no event shall such implementation occur later than November 1, 1998.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section authorizes a telecommunications utility to discontinue two-way, flat rate or measured extended area service in any exchange area where that service was provided prior to October 4, 1997. [1997 c.796 Â§2]

Â Â Â Â Â  759.259 Extended area service: Portland to Molalla. (1) Two-way, flat rate or measured extended area service shall be provided by each telecommunications utility providing service between the Portland EAS Region and the Molalla Exchange, as described by EAS and exchange maps filed with and approved by the Public Utility Commission.

Â Â Â Â Â  (2) The service provided for in subsection (1) of this section may be implemented during the currently pending Portland EAS Region Expansion, but in no event shall such implementation occur later than November 1, 1998, after approval by customers of the Molalla Exchange.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section authorizes a telecommunications utility to discontinue two-way, flat rate or measured extended area service in any exchange area where the service was provided prior to October 4, 1997. [1997 c.505 Â§2]

ILLEGAL PRACTICES

Â Â Â Â Â  759.260 Unjust discrimination in rates. (1) Except as provided in ORS 759.265, no telecommunications utility or any agent or officer thereof shall, directly or indirectly, by any device, charge, demand, collect or receive from any person a greater or less compensation for any service rendered or to be rendered by it than:

Â Â Â Â Â  (a) That prescribed in the public schedules or tariffs then in force or established; or

Â Â Â Â Â  (b) It charges, demands, collects or receives from any other person for a like and contemporaneous service under substantially similar circumstances. A difference in rates or charges based upon a difference in classification pursuant to ORS 759.210 shall not constitute a violation of this paragraph.

Â Â Â Â Â  (2) Any telecommunications utility violating this section is guilty of unjust discrimination. [1987 c.447 Â§46; 1989 c.5 Â§22; 1993 c.18 Â§165]

Â Â Â Â Â  759.265 Practices not constituting unjust discrimination. (1) ORS 759.260 does not prevent any telecommunications utility from giving free service, or reduced rates therefor, to:

Â Â Â Â Â  (a) Its officers, directors, employees and members of their families;

Â Â Â Â Â  (b) Former employees of such telecommunications utilities or members of their families where such former employees have become disabled in the service of such telecommunications utility or are unable from physical disqualification, including retirement, to continue in the service; or

Â Â Â Â Â  (c) Members of families of deceased employees of such telecommunications utility.

Â Â Â Â Â  (2) The Public Utility Commission may require any telecommunications utility to file with the commission a list, verified under oath, of all free or reduced rate privileges granted by a telecommunications utility under the provisions of this section. [1987 c.447 Â§47]

Â Â Â Â Â  759.267 Service promotion activities not discrimination. A telecommunications utility may promote the use of its services by offering a waiver of part or all of a recurring or a nonrecurring charge, a redemption coupon or a premium with the purchase of a service. ORS 759.260 and 759.265 do not apply to promotions under this section, but the customer group to which the promotion is available must be based on reasonable distinctions among customers. [1993 c.204 Â§4]

Â Â Â Â Â  759.270 Reducing rates for persons furnishing part of facilities; rental of customer facilities; furnishing meters and appliances. (1) No telecommunications utility shall demand, charge, collect or receive from any person less compensation for any service rendered or to be rendered by the telecommunications utility in consideration of the furnishing by such person of any part of the facilities incident thereto.

Â Â Â Â Â  (2) This section does not prohibit any telecommunications utility from renting any customerÂs facilities incident to providing its services and for paying a reasonable rental therefor.

Â Â Â Â Â  (3) This section does not require a telecommunications utility to furnish any part of such appliances which are situated in and upon the premises of any customer, except meters and appliances for measurements of any service, unless otherwise ordered by the Public Utility Commission. [1987 c.447 Â§48]

Â Â Â Â Â  759.275 Undue preferences and prejudices. (1) No telecommunications utility shall make or give undue or unreasonable preference or advantage to any particular person or locality, or shall subject any particular person or locality to any undue or unreasonable prejudice or disadvantage in any respect.

Â Â Â Â Â  (2) Any telecommunications utility violating this section is guilty of unjust discrimination. [1987 c.447 Â§49]

Â Â Â Â Â  759.280 Soliciting or accepting rebates or special advantage. No person shall knowingly solicit, accept or receive any rebate, concession or discrimination in respect to any service whereby any such service shall, by any device, be rendered free or at a lesser rate than that named in the published schedules and tariffs in force, or whereby any service or advantage is received other than authorized in this chapter. [1987 c.447 Â§50]

Â Â Â Â Â  759.285 Charging rates based on cost of property not presently providing service. No telecommunications utility shall, directly or indirectly, by any device, charge, demand, collect or receive from any customer, rates which are derived from a rate base which includes within it any construction, building, installation or real or personal property not presently used for providing utility service to the customer. [1987 c.447 Â§51]

Â Â Â Â Â  759.290 Automatic dialing and announcing device use limited; exceptions. (1) No person shall use an automatic dialing and announcing device to solicit the purchase of any realty, goods or services.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) The solicitation for funds by charitable or political organizations or institutions.

Â Â Â Â Â  (b) Contacts between persons with an existing business relationship.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂAutomatic dialing and announcing deviceÂ means equipment that dials programmed telephone numbers and plays a recorded message when the call is answered.

Â Â Â Â Â  (b) ÂExisting business relationshipÂ means a preexisting and continuing course of dealing between parties involving the purchase or sale of realty, goods or services. [1989 c.621 Â§2]

ISSUANCE OF SECURITIES

Â Â Â Â Â  759.300 ÂStocksÂ defined. As used in ORS 759.300 to 759.360, ÂstocksÂ means stocks, stock certificates or other evidence of interest or ownership. [1987 c.447 Â§28]

Â Â Â Â Â  759.305 Power to regulate issuance of telecommunications stocks. The power of telecommunications utilities to issue stocks and bonds, notes and other evidences of indebtedness and to create liens on their property situated within this state is a special privilege, the right of supervision, regulation, restriction and control of which is and shall continue to be vested in the state. Such power shall be exercised as provided by law and under such rules and regulations as the Public Utility Commission may prescribe. [1987 c.447 Â§29]

Â Â Â Â Â  759.310 When issuance of securities void. All stocks and bonds, notes or other evidences of indebtedness and any security of a telecommunications utility shall be void when issued:

Â Â Â Â Â  (1) Without an order of the Public Utility Commission authorizing the same then in effect except as provided in ORS 759.315 (3) or (5).

Â Â Â Â Â  (2) With the authorization of the commission, but not conforming in its provisions to the provisions, if any, which it is required by the order of authorization of the commission to contain; but no failure to comply with the terms or conditions of the order of authorization of the commission and no informality or defect in the application or in the proceedings in connection therewith or with the issuance of such order shall render void any stock or bond, note or other evidence of indebtedness, or security issued pursuant to and in substantial conformity with an order of the commission, except as to a person taking the same otherwise than in good faith and for value and without actual notice. [1987 c.447 Â§30; 1993 c.204 Â§1]

Â Â Â Â Â  759.315 Purposes for which securities may be issued; order required; exceptions. (1) A telecommunications utility may issue stocks and bonds, notes and other evidences of indebtedness, and securities for the following purposes and no others, except as otherwise permitted by subsection (4) of this section:

Â Â Â Â Â  (a) The acquisition of property, or the construction, completion, extension or improvement of its facilities.

Â Â Â Â Â  (b) The improvement or maintenance of its service.

Â Â Â Â Â  (c) The discharge or lawful refunding of its obligations.

Â Â Â Â Â  (d) The reimbursement of money actually expended from income or from any other money in the treasury of the telecommunications utility not secured by or obtained from the issue of stocks or bonds, notes or other evidences of indebtedness, or securities of such telecommunications utility, for any of the purposes listed in paragraphs (a) to (c) of this subsection except the maintenance of service and replacements, in cases where the applicant has kept its accounts and vouchers for such expenditures in such manner as to enable the Public Utility Commission to ascertain the amount of money so expended and the purposes for which such expenditures were made.

Â Â Â Â Â  (e) The compliance with terms and conditions of options granted to its employees to purchase its stock, if the commission first finds that such terms and conditions are reasonable and in the public interest.

Â Â Â Â Â  (2) Before issuing such securities, a telecommunications utility, in addition to the other requirements of law, shall secure from the commission upon application an order authorizing such issue, stating:

Â Â Â Â Â  (a) The amount of the issue and the purposes to which the issue or the proceeds thereof are to be applied;

Â Â Â Â Â  (b) In the opinion of the commission, the money, property or labor to be procured or paid for by such issue reasonably is required for the purposes specified in the order and compatible with the public interest, which is necessary or appropriate for or consistent with the proper performance by the applicant of service as a telecommunications utility, and will not impair its ability to perform that service; and

Â Â Â Â Â  (c) Except as otherwise permitted in the order in the case of bonds, notes or other evidences of indebtedness, such purposes are not, in whole or in part, reasonably chargeable to operating expenses or to income.

Â Â Â Â Â  (3) This section and ORS 759.310 apply to demand notes but do not apply to the issuance or renewal of a note or evidence of indebtedness maturing not more than one year after date of such issue or renewal.

Â Â Â Â Â  (4) Nothing in ORS 759.300 to 759.360 shall prevent issuance of stock to stockholders as a stock dividend if there has been secured from the commission an order:

Â Â Â Â Â  (a) Finding that the stock dividend is compatible with the public interest;

Â Â Â Â Â  (b) Authorizing such issue and a transfer of surplus to capital in any amount equal to the par or stated value of the stock so authorized; and

Â Â Â Â Â  (c) Finding that a sum equal to the amount to be so transferred was expended for the purposes enumerated in subsection (1) of this section.

Â Â Â Â Â  (5) A telecommunications utility that derives one-half or more of its gross revenue from sources outside this state does not require commission authorization to issue stocks and bonds, notes or other evidences of indebtedness and any security unless the commission finds that the authorization requirements of ORS 759.310 and subsection (2) of this section are necessary to:

Â Â Â Â Â  (a) Prevent the telecommunications utility from issuing securities for purposes not permitted under subsection (1) of this section; or

Â Â Â Â Â  (b) Prevent impairment of the telecommunications utilityÂs ability to provide telecommunications utility services to its customers in this state. The commission shall adopt rules that set forth independently determined financial indicators upon which the commission must base any finding of impaired ability to provide utility telecommunications services. [1987 c.447 Â§31; 1993 c.204 Â§2; 2001 c.236 Â§1]

Â Â Â Â Â  759.320 Application of ORS 759.315. ORS 759.315 does not apply to the issuance, renewal or assumption of liability on any evidence of indebtedness when such issuance, renewal or assumption is for the purpose of acquiring specific real or personal property, if the aggregate principal amount thereof, together with all other then outstanding evidences of indebtedness issued, renewed or assumed under this section, does not exceed whichever is the greater of the following amounts:

Â Â Â Â Â  (1) The amount of $75,000.

Â Â Â Â Â  (2) The amount of one-half of one percent of the sum of:

Â Â Â Â Â  (a) The total principal amount of all bonds or other securities representing secured indebtedness of the telecommunications utility issued or assumed and then outstanding; and

Â Â Â Â Â  (b) The capital and surplus as then stated on the books of account of the telecommunications utility. [1987 c.447 Â§32]

Â Â Â Â Â  759.325 Application of ORS 759.375. ORS 759.375 does not apply to any mortgage or other encumbrance upon any real or personal property given to secure payment of any evidence of indebtedness issued under ORS 759.315. [1987 c.447 Â§33]

Â Â Â Â Â  759.330 Hearings and supplemental orders for securities issuance; joint approval for issuance by utility operating in another state. (1) To enable the Public Utility Commission to determine whether the commission will issue an order under ORS 759.315, the commission may hold a hearing and may make such additional inquiry or investigation, examine such witnesses, books, papers, documents and contracts and require the filing of such data as the commission deems necessary. The application for such order shall be given priority and shall be disposed of by the commission within 30 days after the filing of such application, unless that period is extended with the consent of the telecommunications utility.

Â Â Â Â Â  (2) The commission may, upon application of the telecommunications utility, after opportunity for hearing and for good cause shown, make such supplemental orders in the premises as the commission finds necessary or appropriate, and may by any such supplemental order modify the provisions of any previous order as to the particular purposes, uses, extent to which, or the condition under which, any security theretofore authorized or its proceeds may be applied. Such supplemental orders are subject to the requirements of ORS 759.315. The period of time permitted under subsection (1) of this section for disposing of applications shall not apply to supplemental orders.

Â Â Â Â Â  (3) If a commission or other agency is empowered by another state to regulate and control the amount and character of securities to be issued by any telecommunications utility within such other state, the commission of Oregon has power to agree with such commission or agency of such other state on the issue of stocks, bonds, notes, other evidences of indebtedness or securities by a telecommunications utility owning or operating a telecommunications utility both in such state and in this state, and has power to approve such issue jointly with such commission or agency and to issue a joint certificate of such approval. However, no such joint approval is required in order to express the consent to and approval of such issue by the State of Oregon if the issue is separately approved by the Oregon commission. [1987 c.447 Â§34]

Â Â Â Â Â  759.335 State not obligated by approval of issuance. No provision of ORS 759.300 to 759.360, and no deed or act done or performed under or in connection therewith, shall be held or construed to obligate the State of Oregon to pay or guarantee, in any manner whatsoever, any stock or bond, note or other evidence of indebtedness, authorized, issued or executed under the provisions of ORS 759.300 to 759.360. [1987 c.447 Â§35]

Â Â Â Â Â  759.340 Conditional approval of issuance. The Public Utility Commission may by order grant permission for the issue of stocks or bonds, notes or other evidences of indebtedness in the amount applied for, or in a lesser amount, or not at all, and may attach to the exercise of the permission such condition or conditions as the commission deems reasonable and necessary. [1987 c.447 Â§36]

Â Â Â Â Â  759.345 Use of proceeds from issuance restricted; accounting for use of proceeds. (1) No telecommunications utility shall, without the consent of the Public Utility Commission, apply the issue of any stock or bond, note or other evidence of indebtedness, or any part or proceeds thereof, to any purpose not specified in the commissionÂs order, or to any purpose specified in the commissionÂs order in excess of the amount authorized for such purpose, or issue or dispose of the same on any terms less favorable than those specified in such order, or a modification thereof.

Â Â Â Â Â  (2) The commission has power to require telecommunications utilities to account for the disposition of the proceeds of all sales of stocks and bonds, notes and other evidences of indebtedness, in such form and detail as the commission deems advisable, and to establish such rules and regulations as the commission deems reasonable and necessary to insure the disposition of such proceeds for the purpose or purposes specified in the order. [1987 c.447 Â§37]

Â Â Â Â Â  759.350 Limitation on authority of utility to guarantee debt of another. No telecommunications utility shall assume any obligation or liability as guarantor, indorser, surety or otherwise in respect to the securities of any other person, firm or corporation, when such securities are payable at periods of more than 12 months after the date thereof, without first having secured from the Public Utility Commission an order authorizing it to do so. Every assumption made other than in accordance with such an order is void. [1987 c.447 Â§38]

Â Â Â Â Â  759.355 Issuance or use of proceeds contrary to commission order prohibited. No telecommunications utility shall directly or indirectly, issue or cause to be issued any stock or bond, note or other evidence of indebtedness in nonconformity with the order of the Public Utility Commission authorizing the same or contrary to the provisions of ORS 759.300 to 759.360, or of the Constitution of this state, or apply the proceeds from the sale thereof, or any part thereof, to any purpose other than the purposes specified in the commissionÂs order, or to any purpose specified in the commissionÂs order, in excess of the amount in the order authorized for such purpose. [1987 c.447 Â§39]

Â Â Â Â Â  759.360 Prohibited acts regarding issuance of securities. No person shall:

Â Â Â Â Â  (1) Knowingly authorize, direct, aid in, issue or execute, or cause to be issued or executed, any stock or bond, note or other evidence of indebtedness, in nonconformity with the order of the Public Utility Commission authorizing the same, or contrary to the provisions of ORS 759.300 to 759.360 or of the Constitution of this state.

Â Â Â Â Â  (2) In any proceeding before the commission, knowingly make any false statement or representation or with knowledge of its falsity file or cause to be filed with the commission any false statement or representation which may tend in any way to influence the commission to make an order authorizing the issue of any stock or bond, note or other evidence of indebtedness, or which results in procuring from the commission the making of any such order.

Â Â Â Â Â  (3) With knowledge that any false statement or representation was made to the commission in any proceeding tending in any way to influence the commission to make such order, issue, execute or negotiate, or cause to be issued, executed or negotiated, any stock or bond, note or other evidence of indebtedness.

Â Â Â Â Â  (4) Directly or indirectly, knowingly apply, or cause or assist to be applied, the proceeds, or any part thereof, from the sale of any stock or bond, note or other evidence of indebtedness, to any purpose not specified in the commissionÂs order, or to any purpose specified in the commissionÂs order in excess of the amount authorized for such purpose.

Â Â Â Â Â  (5) With knowledge that any stock or bond, note or other evidence of indebtedness, has been issued or executed in violation of ORS 759.300 to 759.360, negotiate, or cause the same to be negotiated. [1987 c.447 Â§40]

TRANSACTIONS OF UTILITIES

Â Â Â Â Â  759.375 Approval required prior to sale, mortgage or disposal of operative utility property. (1) A telecommunications utility doing business in Oregon shall not, without first obtaining the Public Utility CommissionÂs approval of such transaction:

Â Â Â Â Â  (a) Sell, lease, assign or otherwise dispose of the whole of the property of such telecommunications utility necessary or useful in the performance of its duties to the public or any part thereof of a value in excess of $100,000, or sell, lease, assign or otherwise dispose of any franchise, permit or right to maintain and operate such telecommunications utility or telecommunications utility property, or perform any service as a telecommunications utility;

Â Â Â Â Â  (b) Mortgage or otherwise encumber the whole or any part of the property of such telecommunications utility necessary or useful in the performance of its duties to the public, including any franchise, permit or right to maintain and operate such telecommunications utility or telecommunications utility property, or perform any service as a telecommunications utility; or

Â Â Â Â Â  (c) By any means whatsoever, directly or indirectly, merge or consolidate any of its lines, plant, system or other property whatsoever, or franchise or permit to maintain or operate any telecommunications utility property, or perform any service as a telecommunications utility, or any part thereof, with any other public utility or telecommunications utility.

Â Â Â Â Â  (2) A telecommunications utility that sells, leases, assigns or otherwise disposes of the whole of the property of such telecommunications utility necessary or useful in the performance of its duties to the public or any part thereof of a value in excess of $25,000, but less than $100,000, shall notify the commission of the sale within 60 days following the date of the sale.

Â Â Â Â Â  (3) Every sale, lease, assignment, mortgage, disposition, encumbrance, merger or consolidation subject to subsection (1) of this section made other than in accordance with the order of the commission authorizing the same is void.

Â Â Â Â Â  (4) This section does not prohibit or invalidate the sale, lease or other disposition by any telecommunications utility of property which is not necessary or useful in the performance of its duties to the public. [1987 c.447 Â§41; 1999 c.530 Â§2]

Â Â Â Â Â  759.380 Purchase of stock or property of another utility restricted. (1) No telecommunications utility shall, directly or indirectly, purchase, acquire or become the owner of any of the stocks or bonds or property utilized for utility purposes and having a value in excess of $10,000 of any other public utility or telecommunications utility unless authorized to do so by the Public Utility Commission.

Â Â Â Â Â  (2) Every contract by any telecommunications utility for the purchase, acquisition, assignment or transfer to it of any of the stock of any other telecommunications utility by or through any person, partnership or corporation without the approval of the commission shall be void and of no effect, and no such transfer or assignment of such stock upon the books of the corporation pursuant to any such contract is effective for any purpose. [1987 c.447 Â§42]

Â Â Â Â Â  759.385 Contracts regarding use of utility property; filing with commission; investigation. (1) When any telecommunications utility doing business in this state, except a telecommunications carrier that has elected to be subject to ORS 759.405 and 759.410, enters into a contract with another corporation with relation to the construction, operation, maintenance or use of the property of the telecommunications utility in Oregon, or the use of the property of the other contracting party, or any part of the property, or for service, advice, engineering, financing, rentals, leasing or for any construction or management charges with respect to any of the property, or for the purchase of property, materials or supplies, the proposed contract shall be filed with the Public Utility Commission for the investigation and approval when the telecommunications utility owns a majority of or controls directly or indirectly the voting stock of the other contracting corporations.

Â Â Â Â Â  (2) Any proposed contract described in subsection (1) of this section shall be filed with the commission within 90 days of execution of the contract. The contract shall be deemed to be executed on the date the parties sign a written contract or on the date the parties begin to transact business under the contract, whichever date is earlier. The commission shall promptly investigate and act upon the contract in accordance with ORS 759.390 (4) and (7).

Â Â Â Â Â  (3) In making an investigation of the contract, the commission and accountants, examiners and agents, appointed by the commission for the purpose, shall be given free access to all books, books of account, documents, data and records of the telecommunications utility, as well as of the corporation with which it is proposing to contract, that the commission may deem material to the investigation. The failure or refusal of either of the parties to the proposed contract to comply with this subsection is prima facie evidence that the contract is unfair, unreasonable and contrary to public interest, and is sufficient to justify a determination and finding of the commission to that effect. A determination and finding by the commission under this subsection has the same force and effect as any other determination or order of the commission.

Â Â Â Â Â  (4) This section applies only to transactions in which the telecommunications utilityÂs Oregon intrastate expenditure to the affiliate is more than $100,000. [1987 c.447 Â§43; 1989 c.956 Â§4; 1991 c.899 Â§1; 1999 c.809 Â§1; 2005 c.232 Â§21]

Â Â Â Â Â  759.390 Contracts with affiliated interests restricted; procedure; use in rate proceedings. (1) As used in this section, Âaffiliated interestÂ with a telecommunications utility means:

Â Â Â Â Â  (a) Every person owning or holding directly or indirectly five percent or more of the voting securities of the telecommunications utility.

Â Â Â Â Â  (b) Every person in any chain of successive ownership of five percent or more of the voting securities of the telecommunications utility.

Â Â Â Â Â  (c) Every corporation five percent or more of whose voting securities are owned by any person owning five percent or more of the voting securities of the telecommunications utility or by any person in any chain of successive ownership of five percent or more of the voting securities of the telecommunications utility.

Â Â Â Â Â  (d) Every individual who is an officer or director of the telecommunications utility or of any person in any chain of successive ownership of five percent or more of the voting securities of the telecommunications utility.

Â Â Â Â Â  (e) Every corporation that has two or more officers or two or more directors in common with the telecommunications utility.

Â Â Â Â Â  (f) Every entity, five percent or more of which is directly or indirectly owned by a telecommunications utility.

Â Â Â Â Â  (g) Every person that the Public Utility Commission determines as a matter of fact, after investigation and hearing, actually is exercising any substantial influence over the policies and actions of the telecommunications utility, even though the influence is not based upon stockholdings, stockholders, directors or officers to the extent specified in this section.

Â Â Â Â Â  (h) Every person that the commission determines as a matter of fact, after investigation and hearing, actually is exercising such substantial influence over the policies and actions of the telecommunications utility in conjunction with one or more other persons with whom they are related by ownership or blood or by action in concert that together they are affiliated with the telecommunications utility within the meaning of this section even though no one of them alone is so affiliated.

Â Â Â Â Â  (2) When any telecommunications utility doing business in this state, except a telecommunications carrier that has elected to be subject to ORS 759.405 and 759.410, enters into any contract to make any payment, directly or indirectly, to any person having an affiliated interest, for service, advice, auditing, accounting, sponsoring, engineering, managing, operating, financing, legal or other services, or enters any charge on the books of the utility, and the contract is to be recognized as an operating expense or capital expenditure in any rate valuation or any other hearing or proceeding, the contract shall be filed with the commission within 90 days of execution of the contract. The contract shall be deemed to be executed on the date the parties sign a written contract or on the date the parties begin to transact business under the contract, whichever date is earlier.

Â Â Â Â Â  (3) When any telecommunications utility doing business in this state enters into any contract, oral or written, with any person having an affiliated interest relating to the construction, operation, maintenance, leasing or use of the property of the telecommunications utility in Oregon, or the purchase of property, materials or supplies that is to be recognized as the basis of an operating expense or capital expenditure in any rate valuation or any other hearing or proceeding, the contract shall be filed with the commission within 90 days of execution of the contract. The contract shall be deemed to be executed on the date the parties sign a written contract or on the date the parties begin to transact business under the contract, whichever date is earlier.

Â Â Â Â Â  (4) The commission promptly shall examine and investigate any contract submitted to the commission under subsection (2) or (3) of this section. If, after the investigation, the commission determines that it is fair and reasonable and not contrary to the public interest, the commission shall enter findings and order approving the contract and serve a copy of the findings and order upon the telecommunications utility. Following the commissionÂs determination of fairness and reasonableness, any expenses and capital expenditures incurred by the telecommunications utility under the contract may be recognized in any rate valuation or other hearing or proceeding. If, after the investigation, the commission determines that the contract is not fair and reasonable in all its terms and is contrary to the public interest, the commission shall enter findings and order disapproving the contract and serve a copy of the findings and order upon the telecommunications utility. Except as provided in subsection (5) of this section, it is unlawful to recognize a disapproved contract for the purposes specified in this section.

Â Â Â Â Â  (5) When any contract described in subsection (2) or (3) of this section has been filed with the commission within 90 days of execution and the commission has not entered an order disapproving the contract under subsection (4) of this section, the commission may not base its refusal to recognize any expenses or capital expenditures incurred under the contract in any rate valuation or other hearing or proceeding solely on the basis that the contract has not been approved under subsection (4) of this section.

Â Â Â Â Â  (6) A telecommunications utility may not issue notes or loan its funds or give credit on its books or otherwise to any person having an affiliated interest, either directly or indirectly, without the approval of the commission.

Â Â Â Â Â  (7) The action of the commission with respect to all the matters described in this section shall be by findings and order to be entered within 90 days after the matter has been submitted to the commission for consideration. The telecommunications utility, or any other person affected by any findings and order of the commission under this section, may seek judicial review of the order of the commission. An order of the commission under this section is subject to judicial review as an order in a contested case in the manner provided by ORS 756.610.

Â Â Â Â Â  (8) This section applies only to transactions in which the telecommunications utilityÂs Oregon intrastate expenditure to the affiliate is more than $100,000. [1987 c.447 Â§44; 1989 c.956 Â§5; 1991 c.899 Â§2; 1999 c.809 Â§2; 2005 c.232 Â§22; 2005 c.638 Â§16a]

Â Â Â Â Â  759.393 Applicability of ORS 759.385 and 759.390. (1) Except as provided in subsection (2) of this section, the filing of proposed contracts under ORS 759.385 and 759.390 shall constitute a telecommunications utilityÂs sole reporting obligation under ORS 759.385 and 759.390 and the Public Utility Commission may not require a telecommunications utility to submit annual or other cumulative reports regarding such contracts, including contracts with affiliates of the utility.

Â Â Â Â Â  (2) On April 1 of each year, every telecommunications utility shall file with the commission a list of affiliate contracts executed in the preceding year. The list shall consist of the names of the parties to the contracts, the dollar amounts of the contracts and the dates of execution of the contracts. [1999 c.809 Â§3]

Â Â Â Â Â  759.394 [1991 c.899 Â§4; repealed by 1999 c.809 Â§5]

Â Â Â Â Â  759.395 [1987 c.447 Â§45; repealed by 1991 c.315 Â§1]

PRICE CAP REGULATION

(Generally)

Â Â Â Â Â  759.400 Definitions. As used in ORS 759.400 to 759.455:

Â Â Â Â Â  (1) ÂBasic telephone serviceÂ means local exchange telecommunications service defined as basic by rule of the Public Utility Commission.

Â Â Â Â Â  (2) ÂRetail telecommunications serviceÂ means a telecommunications service provided for a fee to customers. ÂRetail telecommunications serviceÂ does not include a service provided by one telecommunications carrier to another telecommunications carrier, unless the carrier receiving the service is the end user of the service.

Â Â Â Â Â  (3) ÂTelecommunications carrierÂ means any provider of retail telecommunications services, except a call aggregator as defined in ORS 759.690. [1999 c.1093 Â§23]

Â Â Â Â Â  759.405 Telecommunications carrier may elect regulation under ORS 759.405 and 759.410; conditions; Telecommunications Infrastructure Account; remedy for failure of utility to comply with conditions. (1) A telecommunications carrier may elect to be subject to this section and ORS 759.410. The telecommunications carrier shall notify, in writing, the Public Utility Commission of its election. Such election shall be effective 30 days after the written notification is received by the Public Utility Commission. A telecommunications carrier that elects to be subject to this section and ORS 759.410 shall be subject to the infrastructure investment and price regulation requirements of this section and ORS 759.410 and shall not be subject to any other regulation based on earnings, rates or rate of return.

Â Â Â Â Â  (2) A telecommunications carrier that elects to be subject to this section and ORS 759.410 shall establish in its accounts a Telecommunications Infrastructure Account. The telecommunications carrier shall commit to its Telecommunications Infrastructure Account over a four-year period amounts totaling 20 percent of the telecommunications carrierÂs gross regulated intrastate revenue for the calendar year immediately prior to the year the telecommunications carrier elects to be subject to this section and ORS 759.410. Of the total committed amount, 30 percent shall be credited to and made available for the purposes of the electing carrierÂs account on the date the telecommunications carrierÂs election becomes effective. An electing telecommunications carrier shall credit an equal amount on the same date in the next following year. The electing carrier shall credit to its Telecommunications Infrastructure Account an amount equal to 20 percent of the total committed amount on the same date in each of the next following two years.

Â Â Â Â Â  (3)(a) A telecommunications carrier that elects to be subject to this section and ORS 759.410 shall expend the moneys in the telecommunications carrierÂs Telecommunications Infrastructure Account on a plan or plans approved by the Oregon Economic and Community Development Commission under ORS 759.430. Subject to paragraphs (c) and (d) of this subsection, the total amount of capital and other expenses associated with completing the projects shall equal the total amount of moneys available in the account.

Â Â Â Â Â  (b) Moneys in the account shall be used primarily to ensure that rural and urban Oregonians have improved access to telecommunications technology and services. Expenditures from the account shall be used for investment in telecommunications infrastructure and deployment of new and advanced telecommunications services.

Â Â Â Â Â  (c)(A) Within 120 days following the effective date of a telecommunications carrierÂs election to be regulated under this section and ORS 759.410, but not later than January 1 of the year following the effective date of a telecommunications carrierÂs election, and on the same date in each of the next following three years, a telecommunications carrier serving less than one million access lines in Oregon shall transfer 40 percent of the moneys most recently credited to its Telecommunications Infrastructure Account to the Connecting Oregon Communities Fund established under ORS 759.445.

Â Â Â Â Â  (B) Within 120 days following the effective date of a telecommunications carrierÂs election to be regulated under this section and ORS 759.410, but not later than January 1 of the year following the effective date of a telecommunications carrierÂs election, and on the same date in the next following year, a telecommunications carrier serving one million or more access lines in Oregon shall transfer 70 percent of the moneys most recently credited to its Telecommunications Infrastructure Account to the Connecting Oregon Communities Fund established under ORS 759.445.

Â Â Â Â Â  (d) Notwithstanding ORS 285A.075 (2), if the Oregon Economic and Community Development Commission determines, following notice and a public hearing, that the telecommunications carrier is not complying with plans or plan modifications approved under ORS 759.430, following notice to the telecommunications carrier and reasonable opportunity to cure any noncompliance, the Oregon Economic and Community Development Commission may require the telecommunications carrier to transfer any or all moneys remaining in the carrierÂs Telecommunications Infrastructure Account, and any future amounts credited to the account, to the Connecting Oregon Communities Fund established under ORS 759.445.

Â Â Â Â Â  (4) Nothing in this section affects the authority of a city or municipality to manage the public rights of way or to require fair and reasonable compensation from a telecommunications carrier, on a competitively neutral and nondiscriminatory basis, under ORS 221.420, 221.450, 221.510 and 221.515. [1999 c.1093 Â§24; 2001 c.104 Â§295]

Â Â Â Â Â  759.410 Intent of ORS 759.410; establishing maximum and minimum price for telecommunications services; packaging services; notice of price change, new service; enforcement. (1) It is the intent of the Legislative Assembly that:

Â Â Â Â Â  (a) The State of Oregon cease regulation of telecommunications carriers on a rate of return basis;

Â Â Â Â Â  (b) Telecommunications carriers subject to rate of return regulation have the ability to opt out of rate of return regulation;

Â Â Â Â Â  (c) A telecommunications carrier that opts out of rate of return regulation under this section and ORS 759.405 shall be subject to price cap regulation and the carrier under price cap regulation shall continue to meet service quality requirements; and

Â Â Â Â Â  (d) Telecommunications carriers that opt out of rate of return regulation under this section and ORS 759.405 shall make payments to the state to support the use of advanced telecommunications services and to support deployment of advanced telecommunications services.

Â Â Â Â Â  (2) A telecommunications carrier that elects to be subject to this section and ORS 759.405 shall be subject to price regulation as provided in this section and shall not be subject to any other retail rate regulation, including but not limited to any form of earnings-based, rate-based or rate of return regulation.

Â Â Â Â Â  (3) The price a telecommunications utility that elects to be subject to this section and ORS 759.405 may charge for basic telephone service shall be established by the Public Utility Commission under ORS 759.425. Subject to ORS 759.415, the regular tariff rate of intrastate switched access and retail telecommunications services regulated by the commission, other than basic telephone service, in effect on the date the carrier elects to be subject to this section and ORS 759.405 shall be the maximum price the telecommunications carrier may charge for that service.

Â Â Â Â Â  (4) A telecommunications carrier that elects to be subject to this section and ORS 759.405 may adjust the price for intrastate switched access or a regulated retail telecommunications service between the maximum price established under this section and a price floor equal to the sum of the total service long run incremental cost of providing the service for the nonessential functions of the service and the price that is charged to other telecommunications carriers for the essential functions. Basic telephone service shall not be subject to a price floor.

Â Â Â Â Â  (5) The price for a new regulated retail telecommunications service introduced by a telecommunications carrier within four years after the date the carrier elects to be subject to this section and ORS 759.405 shall be subject to a price floor test by the commission to ensure that the service is not priced below the sum of the total service long run incremental cost of providing the service for the nonessential functions of the service and the price that is charged to other telecommunications carriers for the essential functions. Beginning on the date four years after September 1, 1999, the price of a new telecommunications service shall be subject to a price floor test by the commission to ensure that the service is not priced below the total service long run incremental cost of providing the service, without regard to whether the service is considered essential or nonessential.

Â Â Â Â Â  (6) A telecommunications carrier that elects to be subject to this section and ORS 759.405 may package and offer any of its retail telecommunications services with any other service at any price, provided the following conditions apply:

Â Â Â Â Â  (a) Any regulated telecommunications service may be purchased separately at or below the maximum price.

Â Â Â Â Â  (b) The price of the package is not less than the sum of the price floors of each regulated retail telecommunications service included in the package.

Â Â Â Â Â  (c) The price of a package that is comprised entirely of regulated retail telecommunications services does not exceed the sum of the maximum prices for each of the services.

Â Â Â Â Â  (d) The price of a package comprised of regulated and unregulated retail telecommunications services does not exceed the sum of the maximum prices established under this section for regulated services and the retail price charged by the carrier for the individual unregulated services in the package. A telecommunications carrier subject to regulation under this section shall provide notice to the commission within 30 days of a change in the price of an unregulated telecommunications service contained in the package.

Â Â Â Â Â  (7) Nothing in this section or ORS 759.405 is intended to limit the ability of a telecommunications carrier to seek deregulation of telecommunications services under ORS 759.052.

Â Â Â Â Â  (8)(a) Notice of a price change authorized under subsection (4) of this section, of the introduction of a new regulated telecommunications service or of the packaging of services, must be given to the commission within 30 days following the effective date of the price change, new service or packaged service. Notice of a new regulated telecommunications service shall indicate the retail price charged by the carrier for the service.

Â Â Â Â Â  (b) The commission may investigate any price change authorized under subsection (4) of this section, the price of a new regulated telecommunications service or the price of a package of services to determine that the price complies with the provisions of this section and any other applicable law. If the commission determines that the price of the service or package of services does not comply with the provisions of this section or other applicable law, the commission may order the telecommunications carrier to take such action as the commission determines necessary to bring the price into compliance with this section or other applicable law.

Â Â Â Â Â  (9) Nothing in this section affects the authority of a city or municipality to manage the public rights of way or to require fair and reasonable compensation from a telecommunications carrier, on a competitively neutral and nondiscriminatory basis, under ORS 221.420, 221.450, 221.510 and 221.515.

Â Â Â Â Â  (10) Notwithstanding any other provision of this section, the commission shall establish prices for extended area service in a manner that allows a telecommunications carrier that elects to be subject to this section and ORS 759.405 to recover all costs and lost net revenues attributable to implementing new extended area service routes. The provisions of this subsection apply to telecommunications service provided on a flat or measured basis between exchanges defined by exchange maps filed with and approved by the commission. [1999 c.1093 Â§25; 2001 c.966 Â§1; 2005 c.232 Â§23]

Â Â Â Â Â  759.415 Order in rate proceeding filed prior to January 1, 1999, to establish maximum rate for affected telecommunications services; dismissal of rate proceeding filed after January 1, 1999. (1) In a rate proceeding brought by a telecommunications carrier that elects to be subject to ORS 759.405 and 759.410, or by the Public Utility Commission against an electing telecommunications carrier, prior to January 1, 1999, that is on appeal on September 1, 1999, a final rate for a telecommunications service implemented as a result of the final judgment and order or negotiated settlement shall become the maximum rate for purposes of ORS 759.410.

Â Â Â Â Â  (2) A rate proceeding brought by or against an electing telecommunications carrier, after January 1, 1999, that is pending on the effective date of the carrierÂs election to be subject to ORS 759.405 and 759.410, shall be dismissed by the commission or by the court if on appeal, provided the carrier elects to be subject to regulation under ORS 759.405 and 759.410 within the later of:

Â Â Â Â Â  (a) Ninety days from the commencement of the proceeding; or

Â Â Â Â Â  (b) Ninety days from September 1, 1999.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the parties to a rate proceeding brought by or against an electing telecommunications carrier, after January 1, 1999, that is pending on the effective date of the carrierÂs election to be subject to ORS 759.405 and 759.410, may agree to continue the proceeding. [1999 c.1093 Â§27]

Â Â Â Â Â  759.420 Application of ORS 759.400 to 759.455 to wholesale transactions regulated under federal law. Nothing in ORS 759.400 to 759.455 is intended to affect, alter or in any way modify wholesale transactions regulated by the federal Telecommunications Act of 1996 (Public Law 104-104) as in effect on September 1, 1999, and regulations adopted thereunder. [1999 c.1093 Â§26]

(Universal Service Fund)

Â Â Â Â Â  759.425 Universal service fund; commission to establish price for basic telephone service; universal service surcharge; application to cellular services. (1) The Public Utility Commission shall establish and implement a competitively neutral and nondiscriminatory universal service fund to ensure basic telephone service is available at a reasonable and affordable rate. The universal service fund shall conform to section 254 of the federal Telecommunications Act of 1996 (Public Law 104-104). The commission may delay implementation for rural telecommunications carriers, as defined in the federal Act, for up to six months after the date the Federal Communications Commission adopts a cost methodology for rural carriers.

Â Â Â Â Â  (2)(a) The Public Utility Commission shall establish the price a telecommunications utility may charge its customers for basic telephone service. The commission in its discretion shall periodically review and evaluate the status of telecommunications services in the state and designate the services included in basic telephone service. The commission in its discretion shall periodically review and adjust as necessary the price a telecommunications utility may charge for basic telephone service.

Â Â Â Â Â  (b) The provisions of this subsection do not apply to the basic telephone service provided by a telecommunications utility described in ORS 759.040.

Â Â Â Â Â  (3)(a) The Public Utility Commission shall establish a benchmark for basic telephone service as necessary for the administration and distribution of the universal service fund. The universal service fund shall provide explicit support to an eligible telecommunications carrier that is equal to the difference between the cost of providing basic telephone service and the benchmark, less any explicit compensation received by the carrier from federal sources specifically targeted to recovery of local loop costs and less any explicit support received by the carrier from a federal universal service program.

Â Â Â Â Â  (b) The commission in its discretion shall periodically review the benchmark and adjust it as necessary to reflect:

Â Â Â Â Â  (A) Changes in competition in the telecommunications industry;

Â Â Â Â Â  (B) Changes in federal universal service support; and

Â Â Â Â Â  (C) Other relevant factors as determined by the commission.

Â Â Â Â Â  (c) Except for a telecommunications utility described in ORS 759.040, the commission shall seek to limit the difference between the price a telecommunications utility may charge for basic telephone service and the benchmark.

Â Â Â Â Â  (4) Except as provided in subsections (6) and (7) of this section, there is imposed on the sale of all retail telecommunications services sold in this state a universal service surcharge. The surcharge shall be established by the commission as a uniform percentage of the sale of retail telecommunications services in an amount sufficient to support the purpose of the universal service fund. The surcharge may be shown as a separate line item by all telecommunications carriers using language prescribed by the commission. A telecommunications carrier shall deposit amounts collected into the universal service fund according to a schedule adopted by the commission.

Â Â Â Â Â  (5) The commission is authorized to establish a universal service fund, separate and distinct from the General Fund. The fund shall consist of all universal service surcharge moneys collected by telecommunications carriers and paid into the fund. The fund shall be used only for the purpose described in this section, and for payment of expenses incurred by the commission or a third party appointed by the commission to administer this section. All moneys in the fund are continuously appropriated to the commission to carry out the provisions of this section. Interest on moneys deposited in the fund shall accrue to the fund.

Â Â Â Â Â  (6) For purposes of this section, Âretail telecommunications serviceÂ does not include radio communications service, radio paging service, commercial mobile radio service, personal communications service or cellular communications service.

Â Â Â Â Â  (7)(a) Notwithstanding subsection (6) of this section, a person who primarily provides radio communications service, radio paging service, commercial mobile radio service, personal communications service or cellular communications service may request designation as an eligible telecommunications carrier by the Public Utility Commission for purposes of participation in the universal service fund.

Â Â Â Â Â  (b) In the event a person who primarily provides radio communications service, radio paging service, commercial mobile radio service, personal communications service or cellular communications service seeks designation as an eligible telecommunications carrier for purposes of participation in the universal service fund, the person shall provide written notice to the Public Utility Commission requesting designation as an eligible telecommunications carrier within 60 days of the date the commission establishes the fund. Upon receiving notice, the commission may designate the person as an eligible telecommunications carrier for purposes of participation in the fund.

Â Â Â Â Â  (c) A person who primarily provides radio communications service, radio paging service, commercial mobile radio service, personal communications service or cellular communications service who fails to request designation as an eligible telecommunications carrier within 60 days of the date the universal service fund is established by the Public Utility Commission may not be designated as an eligible telecommunications carrier unless the person has contributed to the fund for at least one year immediately prior to requesting designation.

Â Â Â Â Â  (8) A pay telephone provider may apply to the Public Utility Commission, on a form developed by the commission, for a refund of the universal service surcharge imposed on the provider under subsection (4) of this section for the provision of pay telephone service. [1999 c.1093 Â§28; 2001 c.966 Â§3; 2003 c.14 Â§Â§455,456]

(Public Purpose Funding)

Â Â Â Â Â  759.430 Approval of projects funded by carrierÂs Telecommunications Infrastructure Account; Connecting Oregon Communities Advisory Board. (1)(a) Notwithstanding ORS 285A.075 (2), the Oregon Economic and Community Development Commission shall approve plans and plan modifications for projects funded by a telecommunications carrierÂs Telecommunications Infrastructure Account established under ORS 759.405. Projects funded from a telecommunications carrierÂs Telecommunications Infrastructure Account shall be completed by the carrier and shall be substantially for the benefit of the carrierÂs customers. Plans approved by the commission must be consistent with the purpose of the fund as described in ORS 759.405. The commission shall give priority to projects that provide increased bandwidth between communities, route diversity and access to advanced telecommunications services in an expedited manner. The commission shall seek to ensure that an approved project is the most technically appropriate means of addressing the circumstances presented in a project plan. The commission shall review recommendations and analysis from the Connecting Oregon Communities Advisory Board established in subsection (2) of this section prior to approving a plan. Project plans may be submitted by local communities including but not limited to local governments, community institutions, citizen groups, public and private educational institutions and business groups.

Â Â Â Â Â  (b) Under the policies and guidance of the commission, the Economic and Community Development Department shall adopt rules for the submission of project plans by telecommunications carriers and other persons, including criteria for approval of such plans. The rules shall include criteria to determine if the telecommunications carrier reasonably should be expected to make the investment based on an economic analysis of the project. Projects that are determined to meet the criteria but are not economically self-supporting or would not be undertaken in the time frame proposed shall be given priority over similar projects that would be economically self-supporting or likely would be completed in the time frame proposed. The rules shall provide for review of the economic benefits of the proposed plan to the affected community and the potential for the proposed plan to leverage other funding sources including but not limited to federal, state and private sources.

Â Â Â Â Â  (c) The commission also shall approve expenditures from the Public Access Account of the Connecting Oregon Communities Fund established in ORS 759.445 (4).

Â Â Â Â Â  (2) There is established within the Economic and Community Development Department the Connecting Oregon Communities Advisory Board consisting of five members appointed by the commission. The commission shall seek advice from the Governor prior to making an appointment to the advisory board.

Â Â Â Â Â  (3) There shall be one member of the advisory board from each of the following areas:

Â Â Â Â Â  (a) Eastern Oregon, including Hood River County;

Â Â Â Â Â  (b) Central Oregon;

Â Â Â Â Â  (c) Southern Oregon;

Â Â Â Â Â  (d) Coastal Oregon; and

Â Â Â Â Â  (e) The Willamette Valley.

Â Â Â Â Â  (4) Employees of the Public Utility Commission, employees of state or local government who are responsible for purchasing telecommunications services or equipment and employees of a telecommunications carrier may not be appointed to the advisory board.

Â Â Â Â Â  (5) The advisory board shall select one of its members as chairperson and another of its members as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of those offices as the board determines.

Â Â Â Â Â  (6) The purpose of the advisory board is to review and make recommendations to the Oregon Economic and Community Development Commission for approval of and modifications to projects funded by a telecommunications carrierÂs Telecommunications Infrastructure Account under this section and ORS 759.405. The advisory board shall seek advice and comment on plans submitted by a telecommunications carrier from affected local communities including but not limited to local governments, citizens and businesses. The advisory board also shall seek advice and comment from state and federal agencies when appropriate to ensure that investments will maximize statewide public benefits and are consistent with the needs and desires of the local communities. The advisory board shall consider the needs of and impact on education, health care, economic development and the delivery of state and local governmental services when evaluating a plan.

Â Â Â Â Â  (7) The advisory board also shall review proposals submitted to the commission under ORS 759.445 (5) and make recommendations to the commission regarding approval, modification or denial of the proposals.

Â Â Â Â Â  (8) The advisory board shall make an annual report to the Joint Legislative Committee on Information Management and Technology on the plans and activities funded under ORS 759.405 and 759.445 (5).

Â Â Â Â Â  (9)(a) Reasonable expenses incurred by the members of the advisory board in the performance of their duties, costs of the Economic and Community Development Department directly related to providing staff to the advisory board and costs to the department for providing technical assistance to local communities shall be paid out of the Telecommunications Infrastructure Accounts created under ORS 759.405.

Â Â Â Â Â  (b) Following the transfer of funds required under ORS 759.405 (2) and (3), a telecommunications carrier that elects to be subject to regulation under ORS 759.405 and 759.410 shall transfer from the remaining funds in its Telecommunications Infrastructure Account the following amounts to the Economic and Community Development Department to be used for the payment of expenses described in paragraph (a) of this subsection:

Â Â Â Â Â  (A) $575,000 in 2000;

Â Â Â Â Â  (B) $325,000 in 2001;

Â Â Â Â Â  (C) $325,000 in 2002; and

Â Â Â Â Â  (D) $325,000 in 2003.

Â Â Â Â Â  (c) If more than one telecommunications carrier elects to be subject to regulation under ORS 759.405 and 759.410, the funding requirements described in paragraph (b) of this subsection shall be distributed pro rata among the electing carriers. [1999 c.1093 Â§31]

Â Â Â Â Â  759.435 Assessment of telecommunications infrastructure and community needs; contents; report. (1) The Economic and Community Development Department, in collaboration with affected telecommunications carriers, the Connecting Oregon Communities Advisory Board, representatives of local communities and other members of the public interested in improved telecommunications services, shall conduct an assessment of telecommunications infrastructure and community telecommunications needs in local communities and across the various regions of this state. The assessment shall include:

Â Â Â Â Â  (a) The type of telecommunications services and technology, including infrastructure, already deployed within communities and regions;

Â Â Â Â Â  (b) The type of telecommunications technology and services desired by communities within regions;

Â Â Â Â Â  (c) The competitiveness of the local telecommunications market, including a list of all telecommunications carriers and Internet service providers;

Â Â Â Â Â  (d) The economic significance of desired telecommunications investments;

Â Â Â Â Â  (e) Community and regional priority lists for telecommunications infrastructure and service investments;

Â Â Â Â Â  (f) The ability of qualified public and nonprofit users within the community or region to aggregate demand for telecommunications services and the benefits of such aggregation;

Â Â Â Â Â  (g) The estimated costs and implementation schedule of desired or proposed telecommunications investments;

Â Â Â Â Â  (h) An analysis of state, federal, nonprofit and private sources of funding for the proposed improvements;

Â Â Â Â Â  (i) The ability of the investment to be self-supporting; and

Â Â Â Â Â  (j) The ability of a community or region to make the investments necessary to connect to the Oregon Enterprise Network, and the local and statewide benefits of such investments.

Â Â Â Â Â  (2)(a) To the maximum extent practicable, the assessment shall recognize and include existing state, regional and local plans and information. The department may use its own staff or may contract with third parties to conduct the assessment.

Â Â Â Â Â  (b) A copy of the assessment shall be submitted to the Oregon Economic and Community Development Commission and to the Joint Legislative Committee on Information Management and Technology. The commission shall consider the information contained in the report when adopting or amending the rules required under ORS 759.430 (1).

Â Â Â Â Â  (3) The commission shall not approve plans under ORS 759.430 (1) until the commission has received the assessment required under this section. The department shall report to the Joint Legislative Committee on Information Management and Technology on implementation of ORS 759.430 to 759.445 prior to the approval of project plans under ORS 759.430 (1). [1999 c.1093 Â§32]

Â Â Â Â Â  759.440 Additional funding for evaluating project plans. The Economic and Community Development Department may request approval from the Emergency Board for the transfer of additional funds from a telecommunications carrierÂs Telecommunications Infrastructure Account created under ORS 759.405 for the purpose of providing technical assistance to the department and the Oregon Economic and Community Development Commission in evaluating project plans submitted under ORS 759.430. If the request is approved, the commission by order may direct the transfer of funds from a telecommunications carrierÂs Telecommunications Infrastructure Account to the Economic and Community Development Department. The department may not request and the Emergency Board shall not approve a request or requests in excess of $100,000 per year. [1999 c.1093 Â§32a]

Â Â Â Â Â  759.445 Connecting Oregon Communities Fund; School Technology Account; Public Access Account. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Connecting Oregon Communities Fund. Moneys in the fund shall consist of amounts deposited in the fund under ORS 759.405 and any other moneys deposited by a telecommunications carrier that elects to be subject to ORS 759.405 and 759.410, including amounts deposited pursuant to a performance assurance plan implemented by a telecommunications carrier in connection with an application under 47 U.S.C. 271, as in effect on January 1, 2002. Interest earned on moneys in the fund shall accrue to the fund. Moneys in the fund may be invested as provided in ORS 293.701 to 293.820. Moneys in the fund shall be used to provide access to advanced telecommunications technology in elementary schools and high schools, colleges and universities, community colleges, public television corporations, rural health care providers, public libraries and other eligible persons.

Â Â Â Â Â  (2) Two dedicated accounts shall be established within the Connecting Oregon Communities Fund for purposes of supporting education and public access to advanced telecommunications services. The first $25 million of the moneys deposited in the Connecting Oregon Communities Fund in both 2000 and 2001 shall be appropriated to the School Technology Account established under subsection (3) of this section. Except as provided in subsection (8) of this section, any additional moneys available in the fund shall be appropriated to the Public Access Account established under subsection (4) of this section.

Â Â Â Â Â  (3) There is established the School Technology Account within the Connecting Oregon Communities Fund. The purpose of the School Technology Account is to improve access to advanced telecommunications services for students attending public school in kindergarten through grade 12. Moneys in the account shall be expended as provided in section 34, chapter 1093, Oregon Laws 1999.

Â Â Â Â Â  (4)(a) There is established the Public Access Account within the Connecting Oregon Communities Fund. The purpose of the Public Access Account is to improve access to advanced telecommunications services for community colleges, universities, public libraries and rural health care providers.

Â Â Â Â Â  (b) If funding has not been provided from other sources, the first $3 million available in the Public Access Account shall be transferred to the Department of Higher Education for the purpose of funding the Oregon Wide Area Network project to provide and expand Internet access for the Oregon University System. The Department of Higher Education shall complete an audit of bandwidth utilization and report to the Joint Legislative Committee on Information Management and Technology during the Seventy-first Legislative Assembly in the manner provided in ORS 192.245.

Â Â Â Â Â  (c) Following the transfer of funds described in paragraph (b) of this subsection, the next $1 million available in the Public Access Account shall be transferred to the Department of Higher Education for Oregon State University for the purpose of providing virtual access to persons with disabilities.

Â Â Â Â Â  (d) Following the transfer of funds as described in paragraphs (b) and (c) of this subsection, the next $2 million available in the Public Access Account shall be transferred to the Department of Community Colleges and Workforce Development for distribution to community colleges for the purpose of developing connectivity and distance education programs.

Â Â Â Â Â  (e) Following the transfer of funds described in paragraphs (b) to (d) of this subsection, the next $4 million available in the Public Access Account shall be transferred to the Department of Higher Education for video transport and network management services for the Oregon University System.

Â Â Â Â Â  (f) Following the transfer of funds described in paragraphs (b) to (e) of this subsection, the next $5.5 million available in the Public Access Account shall be transferred to the Oregon Public Broadcasting Corporation for the purpose of digitizing the state television network, using the Oregon Enterprise Network when possible.

Â Â Â Â Â  (g) Following the transfer of funds described in paragraphs (b) to (f) of this subsection, the next $500,000 available in the Public Access Account shall be transferred to the Southern Oregon Public Television Corporation for the purpose of digitizing the state television network, using the Oregon Enterprise Network when possible.

Â Â Â Â Â  (h) Following the transfer of funds described in paragraphs (b) to (g) of this subsection, a state institution of higher education, including the Oregon Health and Science University, may apply for one-time matching funds up to $1 million from the Public Access Account to endow a telecommunications chair for the purpose of increasing research and development of advanced telecommunications services applications. Only one chair may be endowed under this paragraph.

Â Â Â Â Â  (5)(a) The Oregon Economic and Community Development Commission shall approve expenditure of any remaining moneys in the Public Access Account consistent with this section and ORS 759.430.

Â Â Â Â Â  (b) Community colleges, state institutions of higher education, public libraries, public television corporations and rural health care providers may apply to the Oregon Economic and Community Development Commission for funding from the Public Access Account under this subsection.

Â Â Â Â Â  (c) Funds received from the account shall be used for the purchase of advanced telecommunications services, equipment or recurring costs of telecommunications connectivity. Priority shall be given to collaborative projects that improve access to advanced telecommunications services.

Â Â Â Â Â  (d) Funds available in the Public Access Account under this subsection are continuously appropriated to the Economic and Community Development Department for the purposes described in this subsection.

Â Â Â Â Â  (6) Public libraries and rural health care providers must apply for federal universal service support in order to be eligible for a grant from the Public Access Account.

Â Â Â Â Â  (7) The video transport and network management services purchased with funds made available under this section shall be purchased through the Oregon Department of Administrative Services.

Â Â Â Â Â  (8) Any moneys deposited in the Connecting Oregon Communities Fund under subsection (1) of this section pursuant to a performance assurance plan implemented by a telecommunications carrier in connection with an application under 47 U.S.C. 271, as in effect on January 1, 2002, shall be placed in the School Technology Account to be expended as provided in section 34, chapter 1093, Oregon Laws 1999. [1999 c.1093 Â§33; 2001 c.966 Â§7]

Â Â Â Â Â  Note: Sections 34 and 37, chapter 1093, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 34. (1) In addition to and not in lieu of any other transfer or appropriation, for the calendar year beginning January 1, 2000, there is transferred to the Department of Education from the School Technology Account the sum of $9,600 for each eligible school facility as defined in section 35 (1), chapter 1093, Oregon Laws 1999, which shall be expended for the purpose of providing a local area network and associated equipment to public school facilities pursuant to section 35, chapter 1093, Oregon Laws 1999.

Â Â Â Â Â  (2) In addition to and not in lieu of any other transfer or appropriation, there is transferred to the Department of Education from the School Technology Account, to be distributed to the Oregon Association of Education Service Districts for the Oregon Public Education Network, for:

Â Â Â Â Â  (a) The recurring costs of Internet bandwidth:

Â Â Â Â Â  (A) $500,000 for the calendar year beginning January 1, 2000; and

Â Â Â Â Â  (B) $1 million for the calendar year beginning January 1, 2001.

Â Â Â Â Â  (b) The purchase of telecommunications equipment:

Â Â Â Â Â  (A) $250,000 for the calendar year beginning January 1, 2000; and

Â Â Â Â Â  (B) $250,000 for the calendar year beginning January 1, 2001.

Â Â Â Â Â  (c) The purpose of an online film and video server pilot project to digitize and electronically distribute video content, $250,000 for the calendar year beginning January 1, 2000.

Â Â Â Â Â  (3) In addition to and not in lieu of any other transfer or appropriation, for the calendar years beginning January 1, 2000, and January 1, 2001, there is transferred to the Department of Education from the School Technology Account the sum of $5,400 for each eligible school facility as defined in section 36 (1), chapter 1093, Oregon Laws 1999, for the purpose of distribution to school districts and education service districts pursuant to section 36, chapter 1093, Oregon Laws 1999, for the recurring costs of telecommunications connectivity.

Â Â Â Â Â  (4)(a) In addition to and not in lieu of any other transfer or appropriation, there is transferred to the Department of Education from the School Technology Account for the purpose of purchasing a two-way interactive distance education system for each public high school and education service district:

Â Â Â Â Â  (A) $3,050,000 for the calendar year beginning January 1, 2000; and

Â Â Â Â Â  (B) $3,050,000 for the calendar year beginning January 1, 2001.

Â Â Â Â Â  (b) The Department of Education, in consultation with the Oregon Department of Administrative Services, shall develop an implementation plan for this subsection. The implementation plan shall include an implementation timeline and requirements for each public high school and education service district that receives a two-way interactive distance education system under this subsection. The Department of Education shall ensure that a distance education system purchased by the Department of Education meets State of Oregon information technology standards, is consistent with any related interactive video strategy of the Oregon Department of Administrative Services and is procured through a competitively bid or negotiated state contract. The Department of Education shall reimburse the Oregon Department of Administrative Services from funds made available under this subsection for costs incurred by the Oregon Department of Administrative Services in developing the implementation plan.

Â Â Â Â Â  (5)(a) In addition to and not in lieu of any other transfer or appropriation, there is transferred to the Department of Education from the School Technology Account for the purpose of paying the recurring costs of telecommunications connectivity and video services associated with the two-way interactive distance education systems purchased with funds transferred under this section:

Â Â Â Â Â  (A) $550,000 for the calendar year beginning January 1, 2000; and

Â Â Â Â Â  (B) $550,000 for the calendar year beginning January 1, 2001.

Â Â Â Â Â  (b) Any telecommunications or video services purchased by the Department of Education with funds transferred under this subsection shall be purchased from the Oregon Department of Administrative Services as long as such services are available through the Oregon Department of Administrative Services at a comparable level and comparable cost as can be obtained elsewhere. Purchase of services and technology from the Oregon Department of Administrative Services shall be through the Oregon Enterprise Network provided the Oregon Enterprise Network can provide the services and technology at a cost equal to or less than the price for the same or similar services and technology from other contracts or programs of the Oregon Department of Administrative Services. The Department of Education shall ensure that telecommunications and video services purchased by the Department of Education meet State of Oregon information technology standards, are consistent with any related interactive video strategy of the Oregon Department of Administrative Services and are purchased through a competitively bid or negotiated state contract.

Â Â Â Â Â  (c) Upon request of the North Central, Malheur, Jackson or Northwest Region education service district, the Department of Education may waive the requirements of paragraph (b) of this subsection until such time as the district changes its systems to use the services available through the Oregon Department of Administrative Services, as determined by the implementation plan established under subsection (4)(b) of this section.

Â Â Â Â Â  (d) Upon request of a school district or education service district, the Oregon Department of Administrative Services may waive the requirements of paragraph (b) of this subsection if a state contract is not available for use by the district.

Â Â Â Â Â  (6)(a) In addition to and not in lieu of any other transfer or appropriation, there is transferred to the Oregon Department of Administrative Services from the School Technology Account for the purchase of hub equipment necessary to support public school needs for two-way interactive video system bridging and other services:

Â Â Â Â Â  (A) $700,000 for the calendar year beginning January 1, 2000; and

Â Â Â Â Â  (B) $700,000 for the calendar year beginning January 1, 2001.

Â Â Â Â Â  (b) The Oregon Department of Administrative Services shall reduce rates paid by school districts and education service districts to the department for video services by the amount transferred under this subsection.

Â Â Â Â Â  (7) In addition to and not in lieu of any other transfer or appropriation, there is transferred to the Department of Education any amounts remaining in the account after the transfers described in subsections (1) to (6) of this section are made, which shall be distributed to school districts pursuant to section 37, chapter 1093, Oregon Laws 1999.

Â Â Â Â Â  (8) Amounts described in this section shall be transferred each year only when sufficient funds are available in the School Technology Account. [1999 c.1093 Â§34; 2001 c.966 Â§8]

Â Â Â Â Â  Sec. 37. (1) As used in this section:

Â Â Â Â Â  (a) ÂADMwÂ means the weighted average daily membership of the school district for the prior fiscal year as calculated under ORS 327.013.

Â Â Â Â Â  (b) ÂStatewide ADMwÂ means the total ADMw of all school districts for the prior fiscal year as calculated under ORS 327.013.

Â Â Â Â Â  (2) The Department of Education shall distribute grants from amounts transferred under section 34 (7), chapter 1093, Oregon Laws 1999, to school districts.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a school districtÂs grant under this section = the school districtÂs ADMw Â´ (the total amount transferred to the department for the grants under section 34 (7), chapter 1093, Oregon Laws 1999 Â¸ the total statewide ADMw).

Â Â Â Â Â  (4) A school districtÂs grant under this section shall not be less than $25,000.

Â Â Â Â Â  (5) A school district that receives grant funds under this section shall use those funds to support telecommunications connectivity including:

Â Â Â Â Â  (a) Building wiring and electrical power requirements;

Â Â Â Â Â  (b) Servers, hubs and routers;

Â Â Â Â Â  (c) Network design and installation;

Â Â Â Â Â  (d) Video distance education equipment;

Â Â Â Â Â  (e) Technology support staff salaries; and

Â Â Â Â Â  (f) Other costs necessary to support telecommunications connectivity.

Â Â Â Â Â  (6) A school district may not use grant funds received under this section for payment of debt service on bonds.

Â Â Â Â Â  (7) The State Board of Education may adopt any rules necessary for the administration of this section. [1999 c.1093 Â§37; 2001 c.966 Â§9]

SERVICE QUALITY STANDARDS AND PROHIBITED ACTS

Â Â Â Â Â  759.450 Minimum service quality standards; rules; standards to relate to customer impact indices; factors; standards for wholesale services; improvement plan; penalties; exception. (1) It is the intent of the Legislative Assembly that every telecommunications carrier and those telecommunications utilities and competitive telecommunications providers that provide wholesale services meet minimum service quality standards on a nondiscriminatory basis.

Â Â Â Â Â  (2) The Public Utility Commission shall determine minimum service quality standards that relate to the provision of retail telecommunications services to ensure safe and adequate service. Except as provided in subsections (8) and (9) of this section, minimum service quality standards adopted under this section shall apply to all telecommunications carriers. The commission by rule shall review and revise the minimum service quality standards as necessary to ensure safe and adequate retail telecommunications services.

Â Â Â Â Â  (3) The minimum service quality standards for providing retail telecommunications services adopted by the commission shall relate directly to specific customer impact indices including but not limited to held orders, trouble reports, repair intervals and carrier inquiry response times. In adopting minimum service quality standards, the commission shall, for each standard adopted, consider the following:

Â Â Â Â Â  (a) General industry practice and achievement;

Â Â Â Â Â  (b) National data for similar standards;

Â Â Â Â Â  (c) Normal operating conditions;

Â Â Â Â Â  (d) The historic purpose for which the telecommunications network was constructed;

Â Â Â Â Â  (e) Technological improvements and trends; and

Â Â Â Â Â  (f) Other factors as determined by the commission.

Â Â Â Â Â  (4) Consistent with the federal Telecommunications Act of 1996 (Public Law 104-104), as amended and in effect on September 1, 1999, the commission may establish minimum service quality standards related to providing wholesale, interconnection, transport and termination services provided by a telecommunications carrier and those telecommunications utilities and competitive telecommunications providers that provide wholesale telecommunications services.

Â Â Â Â Â  (5) The commission shall require a telecommunications carrier, telecommunications utility or competitive telecommunications provider that is not meeting the minimum service quality standards to submit a plan for improving performance to meet the standards. The commission shall review and approve or disapprove the plan. If the carrier, utility or provider does not meet the goals of its improvement plan within six months or if the plan is disapproved by the commission, penalties may be assessed against the carrier, utility or provider on the basis of the carrierÂs, utilityÂs or providerÂs service quality measured against the minimum service quality standards and, if assessed, shall be assessed according to the provisions of ORS 759.990.

Â Â Â Â Â  (6) Prior to commencing an action under this section and ORS 759.990, the commission shall allow a telecommunications carrier, telecommunications utility or competitive telecommunications provider an opportunity to demonstrate that a violation of a minimum service quality standard is the result of the failure of a person providing telecommunications interconnection service to meet the personÂs interconnection obligations.

Â Â Â Â Â  (7) Total annual penalties imposed on a telecommunications utility under this section shall not exceed two percent of the utilityÂs gross intrastate revenue from the sale of telecommunications services for the calendar year preceding the year in which the penalties are assessed. Total annual penalties imposed on a competitive telecommunications provider under this section shall not exceed two percent of the providerÂs gross revenue from the sale of telecommunications services in this state for the calendar year preceding the year in which the penalties are imposed.

Â Â Â Â Â  (8) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Radio communications service, radio paging service, commercial mobile radio service, personal communications service or cellular communications service; or

Â Â Â Â Â  (b) A cooperative corporation organized under ORS chapter 62 that provides telecommunications services.

Â Â Â Â Â  (9) Telecommunications utilities and groups of affiliated telecommunications utilities that serve fewer than 50,000 access lines in Oregon are exempt from any minimum service quality standard adopted under this section that would require the utility or group to measure carrier inquiry response time. [1999 c.1093 Â§29; 2001 c.95 Â§1]

Â Â Â Â Â  759.455 Prohibited acts; commission action on allegation of violation; penalties; judicial review. (1) Unless exempt from compliance under section 251(f) of the federal Telecommunications Act of 1996 (47 U.S.C. 251(f)), a telecommunications utility shall not:

Â Â Â Â Â  (a) Discriminate against another provider of retail telecommunications services by unreasonably refusing or delaying access to the telecommunications utilityÂs local exchange services.

Â Â Â Â Â  (b) Discriminate against another provider of retail telecommunications services by providing access to required facilities on terms or conditions less favorable than those the telecommunications utility provides to itself and its affiliates. A telecommunications facility, feature or function is a required facility if:

Â Â Â Â Â  (A) Access to a proprietary facility, feature or function is necessary; and

Â Â Â Â Â  (B) Failure to provide access to the facility, feature or function would impair a telecommunications carrier seeking access from providing the services the carrier is seeking to provide.

Â Â Â Â Â  (c) Unreasonably degrade or impair the speed, quality or efficiency of access or any other service, product or facility provided to another provider of telecommunications services.

Â Â Â Â Â  (d) Fail to disclose in a timely and uniform manner, upon reasonable request and pursuant to a protective agreement concerning proprietary information, all information reasonably necessary for the design of network interface equipment, services or software that will meet the specifications of the telecommunications utilityÂs local exchange network.

Â Â Â Â Â  (e) Unreasonably refuse or delay interconnections or provide inferior interconnections to another provider of telecommunications services.

Â Â Â Â Â  (f) Use basic exchange services rates, directly or indirectly, to subsidize or offset the cost of other products or services offered by the telecommunications utility.

Â Â Â Â Â  (g) Discriminate in favor of itself or an affiliate in the provision and pricing of, or extension of credit for, any telephone service.

Â Â Â Â Â  (h) Fail to provide a service, product or facility in accordance with applicable contracts, and tariffs and rules of the Public Utility Commission.

Â Â Â Â Â  (i) Impose unreasonable or discriminatory restrictions on network elements or the resale of its services, except that:

Â Â Â Â Â  (A) The telecommunications utility may require that residential service not be resold as a different class of service; and

Â Â Â Â Â  (B) The commission may prohibit the resale of services the commission has approved for provision to a not-for-profit entity at rates below those offered to the general public.

Â Â Â Â Â  (j) Provide telephone service to a person acting as a telecommunications provider if the commission has ordered the telecommunications utility to discontinue telephone service to the person.

Â Â Â Â Â  (2) A complaint alleging a violation of subsection (1) of this section shall be heard by the Public Utility Commission or, at the commissionÂs discretion, by an Administrative Law Judge designated by the commission. A hearing under this subsection shall be conducted in an expedited manner consistent with the following:

Â Â Â Â Â  (a) The complaint shall be served upon the telecommunications carrier and filed with the commission.

Â Â Â Â Â  (b) An answer or other responsive pleading to the complaint shall be filed with the commission not more than 10 days after receipt of the complaint. Copies of the answer or responsive pleading shall be served upon the complainant and upon the commission.

Â Â Â Â Â  (c) A prehearing conference shall be held not later than 15 days after the complaint is filed. Hearing on the complaint shall commence not later than 30 days after the complaint is filed. Within 45 days after the complaint is filed, the commission shall either prepare a final decision or approve as final the decision of the Administrative Law Judge. The final decision shall be issued as an order of the commission in the manner provided under ORS 756.558.

Â Â Â Â Â  (3) If the commission or Administrative Law Judge finds that a violation of this section has occurred, the commission shall, within five business days, order the telecommunications utility to remedy the violation within a specified period of time. The commission may prescribe specific action to be taken by the utility, including but not limited to submitting a plan for preventing future violations. If the violation continues beyond the time period specified in the commissionÂs order, the commission on its own motion or upon the motion of an interested party may seek penalties as provided in ORS 759.990 or otherwise may seek enforcement under ORS 756.160 or 756.180, or both.

Â Â Â Â Â  (4) Total annual penalties imposed on a telecommunications utility under this section and ORS 759.450 shall not exceed two percent of the utilityÂs gross intrastate revenue from the sale of telecommunications services for the year preceding the year in which the violation occurred.

Â Â Â Â Â  (5) An order of the commission under this section is subject to judicial review as an order in a contested case in the manner provided by ORS 756.610.

Â Â Â Â Â  (6) The Court of Appeals shall give proceedings under this section priority over all other matters before the court. [1999 c.1093 Â§38; 2005 c.638 Â§17]

ALLOCATION OF TERRITORIES

(Generally)

Â Â Â Â Â  759.500 Definitions for ORS 759.500 to 759.570. As used in ORS 759.500 to 579.570, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAllocated territoryÂ means a geographic area for which the Public Utility Commission has allocated to no more than one person the authority to provide local exchange telecommunications service, the boundaries of which are set forth on an exchange map filed with and approved by the commission.

Â Â Â Â Â  (2) ÂPersonÂ includes:

Â Â Â Â Â  (a) An individual, firm, partnership, corporation, association, cooperative or municipality; or

Â Â Â Â Â  (b) The agent, lessee, trustee or referee of an individual or entity listed in paragraph (a) of this subsection.

Â Â Â Â Â  (3) ÂLocal exchange telecommunications serviceÂ has the meaning given that term in ORS 759.005 (2)(c), except that Âlocal exchange telecommunications serviceÂ does not include service provided through or by the use of any equipment, plant or facilities:

Â Â Â Â Â  (a) For the provision of telecommunications services that pass through or over but are not used to provide service in or do not terminate in an area allocated to another person providing a similar telecommunications service;

Â Â Â Â Â  (b) For the provision of local exchange telecommunications service, as defined in ORS 759.005 (2)(c), commonly known as Âprivate linesÂ or Âfarmer linesÂ; or

Â Â Â Â Â  (c) For the provision of shared telecommunications service. [1987 c.447 Â§53; 2005 c.232 Â§24]

Â Â Â Â Â  Note: Section 27, chapter 232, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 27. As of January 1, 2006, the Public Utility Commission shall:

Â Â Â Â Â  (1) Reallocate every allocated local exchange telecommunications service territory to a telecommunications utility, cooperative corporation or municipality to whom the commission had previously allocated local exchange telecommunications service territory. Allocations granted by the commission pursuant to this subsection shall replace all allocations to telecommunications utilities, cooperative corporations or municipalities granted by the commission prior to January 1, 2006. An allocation made pursuant to this subsection is not subject to ORS 759.535 or 759.560. The commission has authority under ORS 756.500 to 756.610 to resolve a dispute arising from a reallocation made under this subsection.

Â Â Â Â Â  (2) Upon request, allocate every local exchange telecommunications service territory that is shown on a map approved by the commission and that is unallocated as of December 31, 2005, to the telecommunications utility, cooperative corporation or municipality that filed the map. An allocation made pursuant to this subsection is not subject to ORS 759.535 or 759.560. The commission has authority under ORS 756.500 to 756.610 to resolve a dispute arising from an allocation made under this subsection. [2005 c.232 Â§27]

Â Â Â Â Â  759.505 [1987 c.447 Â§54; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.506 Purpose of allocated territory laws. (1) The purpose of establishing allocated territories under ORS 759.500 to 759.570 is to ensure that telecommunications utilities, cooperative corporations and municipalities certified by the Public Utility Commission to provide local exchange telecommunications service:

Â Â Â Â Â  (a) Provide adequate and safe service to the customers of this state; and

Â Â Â Â Â  (b) Serve all customers in an adequate and nondiscriminatory manner.

Â Â Â Â Â  (2) The obligations described in this section may be referenced as carrier of last resort obligations. [2005 c.232 Â§26]

Â Â Â Â Â  759.510 [1987 c.447 Â§55; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.515 [1987 c.447 Â§56; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.520 [1987 c.447 Â§57; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.525 [1987 c.447 Â§58; 2005 c.22 Â§509; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.530 [1987 c.447 Â§59; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.535 Application to serve unserved territory; hearing; notice. (1) A telecommunications utility, cooperative corporation or municipality that desires to provide local exchange telecommunications service in a territory that is not served by another person providing a similar local exchange telecommunications service may apply to the Public Utility Commission for an order allocating the territory to the applicant. The application shall include an exchange map that shows the unserved territory that the applicant is requesting to serve.

Â Â Â Â Â  (2) The commission shall within 30 days after the filing of the application give notice of the filing. If the commission chooses, or if a customer requests a hearing on the matter within 30 days of the notice, the commission shall hold a hearing by telephone or in person. The commission shall give notice of the hearing within 30 days of the request. The notice shall set the date and place of hearing. The hearing shall be held at a place within or conveniently accessible to the territory covered by the application. Notice of the filing shall be by publication in a newspaper or newspapers of general circulation in the territory covered by the application and shall be published at least once weekly for two successive weeks. Written notice of the filing shall be given to providers of similar local exchange telecommunications service in adjacent territory. [1987 c.447 Â§60; 2005 c.232 Â§28]

Â Â Â Â Â  759.540 [1987 c.447 Â§61; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.545 [1987 c.447 Â§62; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.550 [1987 c.447 Â§63; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.555 [1987 c.447 Â§64; repealed by 2005 c.232 Â§32]

Â Â Â Â Â  759.560 Assignment or transfer of allocated territory. (1) The rights acquired by an allocation of territory may only be assigned or transferred with the approval of the Public Utility Commission after a finding that the assignment or transfer is not contrary to the public interest.

Â Â Â Â Â  (2) The commission may approve a transfer of territory previously allocated only upon receipt of an application for allocation that is jointly filed by the transferor and the transferee. The application shall include exchange maps that show how the applicants want the commission to allocate the territory. The commission shall enter an order either approving or disapproving the application as filed, or as amended, together with findings of fact supporting the order.

Â Â Â Â Â  (3)(a) An order approving an allocation of territory may not be construed to confer any property right.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, upon the death of an individual to whom territory was allocated or who was an applicant under an approved order, the executor or administrator of the estate of the individual shall continue the operation of local exchange telecommunications service for the purpose of transferring territorial allocation rights. The executor or administrator shall continue the operation for a period not to exceed two years from the date of death.

Â Â Â Â Â  (4) In the event the property of a person serving an allocated territory is condemned, no value shall be claimed or awarded by reason of the contract or order making the allocation.

Â Â Â Â Â  (5) The commission may by rule establish requirements for notice to affected persons of the assignment or transfer of allocated territory. [1987 c.447 Â§65; 2005 c.232 Â§29]

Â Â Â Â Â  759.565 Injunction against unauthorized provision of service. In the event an allocated territory is served by a person that is not authorized by the Public Utility Commission to provide local exchange telecommunications service in the territory, an aggrieved person or the commission may file an action in the circuit court for any county in which is located some or all of the allocated territory allegedly involved in the unauthorized provision of service, for an injunction against the alleged unauthorized provision of service. The trial of the action shall proceed as in an action not triable by right to a jury. Any party may appeal to the Court of Appeals from the circuit courtÂs judgment, as in other equity cases. The remedy provided in this section shall be in addition to any other remedy provided by law. [1987 c.447 Â§66; 2003 c.576 Â§562; 2005 c.232 Â§30]

Â Â Â Â Â  759.570 Application of law to local government. (1) ORS 759.500 to 759.570 may not be construed or applied to restrict the powers granted to cities to issue franchises or to restrict the exercise of the power of condemnation by a municipality. If a municipality condemns or otherwise acquires equipment, plant or facilities from another person for rendering local exchange telecommunications service, the municipality acquires all of the rights of the person whose property is condemned to serve the territory served by the acquired properties.

Â Â Â Â Â  (2) ORS 759.500 to 759.570 may not be construed to restrict the right of a municipality to provide local exchange telecommunications service for street lights, fire alarm systems, airports, buildings and other municipal installations regardless of their location.

Â Â Â Â Â  (3) ORS 759.500 to 759.570 may not be construed to confer upon the Public Utility Commission any regulatory authority over rates, service or financing of cooperatives or municipalities. [1987 c.447 Â§67; 2005 c.232 Â§31]

Â Â Â Â Â  759.575 [1987 c.447 Â§68; repealed by 1993 c.204 Â§5]

(Unserved Territory)

Â Â Â Â Â  759.580 Power of commission to require service to unserved territory. The Public Utility Commission has power to require any telecommunications utility, after a public hearing of all parties interested, to extend its line, plant or system into, and to render service to, a locality not already served when the existing public convenience and necessity requires such extension and service. However, no such extension of service shall be required until the telecommunications utility has been granted such reasonable franchises as may be necessary for the extension of service and unless the conditions are such as to reasonably justify the necessary investment by the telecommunications utility in extending its line, plant or system into such locality and furnishing such service. [1987 c.447 Â§4]

Â Â Â Â Â  759.585 Definitions for ORS 759.585 to 759.595. As used in ORS 759.585 to 759.595, Âunserved personÂ means a person:

Â Â Â Â Â  (1) Who does not have local exchange telecommunications service;

Â Â Â Â Â  (2) Who is applying for residential service or business service with five or fewer lines; and

Â Â Â Â Â  (3) Who, for the initiation of such service, would be required to pay line extension charges. [1989 c.574 Â§2; 1991 c.307 Â§1]

Â Â Â Â Â  759.590 Application for service by unserved person; rules. (1) An unserved person may file an application with the Public Utility Commission for an order directing another telecommunications utility to provide local exchange service to the unserved person.

Â Â Â Â Â  (2) The commission shall adopt rules which prescribe the form of an application filed under subsection (1) of this section and which provide for reasonable notice and opportunity for hearing to all telecommunications utilities affected by an application. [1989 c.574 Â§3; 1991 c.307 Â§2]

Â Â Â Â Â  759.595 Criteria for granting application for service; effect on other territorial allocation. (1) The Public Utility Commission shall grant an application filed under ORS 759.590 if the commission finds that:

Â Â Â Â Â  (a) The telecommunications utility in whose territory the unserved person is located has declined to serve without line extension charges;

Â Â Â Â Â  (b) Another telecommunications utility has agreed to provide local exchange telecommunications service to the unserved person with no line extension charge or with line extension charges lower than those offered by the telecommunications utility in whose territory the unserved person is located; and

Â Â Â Â Â  (c) Approval of the application is not contrary to the public interest.

Â Â Â Â Â  (2) Any order of the commission issued under subsection (1) of this section shall not have the effect of changing any territory allocated under ORS 758.400 to 758.475 that is being provided with local exchange telecommunications service. [1989 c.574 Â§4; 1991 c.307 Â§3]

Â Â Â Â Â  759.600 [1989 c.574 Â§5; repealed by 1991 c.307 Â§4]

ATTACHMENT REGULATION

Â Â Â Â Â  759.650 Definitions for ORS 759.650 to 759.675. As used in ORS 759.650 to 759.675, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAttachmentÂ means any wire or cable for the transmission of intelligence by telegraph, telephone or television (including cable television), light waves or other phenomena, or for the transmission of electricity for light, heat or power, and any related device, apparatus or auxiliary equipment, installed upon any pole or in any telegraph, telephone, electrical, cable television or communications right of way, duct, conduit, manhole or handhole or other similar facility or facilities owned or controlled, in whole or in part, by one or more public utility, telecommunications utility or peopleÂs utility district.

Â Â Â Â Â  (2) ÂLicenseeÂ means any person, firm, corporation, partnership, company, association, joint stock association or cooperatively organized association which is authorized to construct attachments upon, along, under or across the public ways.

Â Â Â Â Â  (3) ÂPeopleÂs utility districtÂ means any concern providing electricity organized pursuant to ORS 261.010 and includes any entity cooperatively organized or owned by federal, state or local government or a subdivision of state or local government.

Â Â Â Â Â  (4) ÂPublic utilityÂ has the meaning for that term provided in ORS 757.005, and does not include any entity cooperatively organized or owned by federal, state or local government or a subdivision of state or local government.

Â Â Â Â Â  (5) ÂTelecommunications utilityÂ means any telecommunications utility as defined in ORS 759.005 and does not include any entity cooperatively organized or owned by federal, state or local government, or a subdivision of state or local government. [1987 c.447 Â§22; 1989 c.5 Â§18]

Â Â Â Â Â  759.655 Authority of commission to regulate attachments. The Public Utility Commission of Oregon shall have the authority to regulate in the public interest the rates, terms and conditions for attachments by licensees to poles or other facilities of telecommunications utilities. All rates, terms and conditions made, demanded or received by any telecommunications utility for any attachment by a licensee shall be just, fair and reasonable. [1987 c.447 Â§23]

Â Â Â Â Â  759.660 Fixing charges or rates; criteria; costs of hearing. (1) Whenever the Public Utility Commission of Oregon finds, after hearing had upon complaint by a licensee or peopleÂs utility district or a telecommunications utility that the rates, terms or conditions demanded, exacted, charged or collected in connection with attachments or availability of surplus space for such attachments are unjust or unreasonable, or that such rates or charges are insufficient to yield a reasonable compensation for the attachment and the costs of administering the same, the commission shall determine the just and reasonable rates, terms and conditions thereafter to be observed and in force and shall fix the same by order. In determining and fixing such rates, terms and conditions, the commission shall consider the interest of the customers of the licensee, as well as the interest of the customers of the telecommunications utility or peopleÂs utility district which owns the facility upon which the attachment is made.

Â Â Â Â Â  (2) When the order applies to a peopleÂs utility district, the order also shall provide for payment by the parties of the cost of the hearing. The payment shall be made in a manner which the commission considers equitable. [1987 c.414 Â§166d; 1987 c.447 Â§24; 1989 c.5 Â§19]

Â Â Â Â Â  759.665 Considerations in determining just and reasonable rate. A just and reasonable rate shall assure the telecommunications utility or peopleÂs utility district the recovery from the licensee of not less than all the additional costs of providing and maintaining pole attachment space for the licensee nor more than the actual capital and operating expenses, including just compensation, of the telecommunications utility or peopleÂs utility district attributable to that portion of the pole, duct or conduit used for the pole attachment, including a share of the required support and clearance space in proportion to the space used for pole attachment above minimum attachment grade level, as compared to all other uses made of the subject facilities and uses which remain available to the owner or owners of the subject facilities. [1987 c.447 Â§25]

Â Â Â Â Â  759.670 Presumption of reasonableness of rates set by agreement. Agreements regarding rates, terms and conditions of attachments shall be deemed to be just, fair and reasonable unless the Public Utility Commission finds upon complaint by a telecommunications utility, peopleÂs utility district or licensee party to such agreement and after hearing, that such rates, terms and conditions are adverse to the public interest and fail to comply with the provisions hereof. [1987 c.447 Â§26; 1989 c.5 Â§20]

Â Â Â Â Â  759.675 Regulatory procedure. The procedures of the Public Utility Commission for petition, regulation and enforcement relative to attachments, including any rights of appeal from any decision thereof, shall be the same as those applicable to the commission. [1987 c.447 Â§27; 1989 c.5 Â§21]

OPERATOR SERVICE PROVIDERS

Â Â Â Â Â  759.690 Operator service provider duties to service users; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCall aggregatorÂ means a person who furnishes a telephone for use by the public, including but not limited to hotels, hospitals, colleges, airports, public pay station owners and pay station agents.

Â Â Â Â Â  (b) ÂContractÂ means an agreement between an operator service provider and a call aggregator to automatically connect users of telephones to the operator service provider when certain operator-assisted long distance calls are made.

Â Â Â Â Â  (c) ÂOperator serviceÂ includes but is not limited to billing or completion of third-number, person-to-person, collect or credit card calls.

Â Â Â Â Â  (d) ÂOperator service providerÂ means a person who furnishes operator service under contract with a call aggregator.

Â Â Â Â Â  (2) Each operator service provider shall:

Â Â Â Â Â  (a) Notify all callers at the beginning of the call of the providerÂs name.

Â Â Â Â Â  (b) Disclose rate and service information to the caller when requested.

Â Â Â Â Â  (c) Maintain a current list of emergency numbers for each service territory it serves.

Â Â Â Â Â  (d) Transfer an emergency call to the appropriate emergency number when requested.

Â Â Â Â Â  (e) Transfer a call to, or instruct the caller how to reach, the originating local exchange companyÂs operator service upon request of the caller, free of charge.

Â Â Â Â Â  (f) Not transfer a call to another operator service provider without the callerÂs notification and consent.

Â Â Â Â Â  (g) Not bill or collect for calls not completed to the callerÂs destination. Where technical limitations of the network prevent the identification of incomplete calls, each operator service provider shall issue credits for such calls upon the request of the caller.

Â Â Â Â Â  (3) Each call aggregator who has a contract with an operator service provider shall post in the immediate vicinity of each telephone available to the public the name of the operator service provider, a toll-free customer service number, a statement that rate quotes are available upon request and instructions on how the caller may access other operator service providers.

Â Â Â Â Â  (4) Neither the operator service provider nor the call aggregator shall block or prevent a telephone userÂs access to the userÂs operator service provider of choice. In order to prevent fraudulent use of its services, an operator service provider or a call aggregator may block access if the provider obtains a waiver for such purpose from the Public Utility Commission.

Â Â Â Â Â  (5) The provisions of this section shall be carried out in such manner as the commission, by rule, may prescribe. [1989 c.623 Â§2]

RESIDENTIAL SERVICE PROTECTION

Â Â Â Â Â  Note: Sections 2 to 8 and 16, chapter 290, Oregon Laws 1987, provide:

Â Â Â Â Â  Sec. 2. The Legislative Assembly declares that it is the policy of this state to assure that adequate, affordable residential telecommunication service is available to all citizens of this state. [1987 c.290 Â§2]

Â Â Â Â Â  Sec. 3. In carrying out the provisions of section 2 of this 1987 Act, the Public Utility Commission may require telecommunications public utilities to assure that time payment plans for deposits and installation charges or such other options as may be appropriate for a particular telecommunications public utility are made available. [1987 c.290 Â§3]

Â Â Â Â Â  Sec. 4. In carrying out the provisions of section 2 of this 1987 Act the Public Utility Commission may:

Â Â Â Â Â  (1) Notwithstanding ORS 757.310, approve a different rate for local exchange residential telecommunication service for low income customers than the rate charged to other residential customers. However, any such rate is subject to all other provisions of this chapter.

Â Â Â Â Â  (2) Establish plans, or require telecommunications public utilities to establish plans, to educate customers regarding the options available for obtaining telecommunication services. [1987 c.290 Â§4]

Â Â Â Â Â  Sec. 5. (1) In carrying out the provisions of section 2 of this 1987 Act, the Public Utility Commission shall establish rules to prohibit the termination of local exchange residential service when such termination would significantly endanger the physical health of the residential customer.

Â Â Â Â Â  (2) The commission shall provide by rule a method for determining when the termination of local exchange residential service would significantly endanger the physical health of the residential customer.

Â Â Â Â Â  (3)(a) The commission shall require that each telecommunications public utility:

Â Â Â Â Â  (A) Accept medical statements by licensed physicians and licensed nurse practitioners as sufficient evidence of significant endangerment of health; and

Â Â Â Â Â  (B) Establish procedures for submitting and receiving such medical statements.

Â Â Â Â Â  (b) A medical statement submitted under this subsection shall be valid for such period as the commission, by rule, may prescribe.

Â Â Â Â Â  (4) Rules adopted by the commission pursuant to this section shall not apply to telecommunication service other than local exchange residential service.

Â Â Â Â Â  (5) A customer submitting a medical certificate as provided in this section is not excused from paying for telecommunication service. Customers are required to enter into a time payment agreement with the utility if an overdue balance exists. Local exchange service is subject to termination if a customer refuses to enter into or fails to abide by terms of a payment agreement.

Â Â Â Â Â  (6) Nothing in this section prevents the termination of local exchange residential service if the telecommunications public utility providing the service does not have the technical ability to terminate toll telecommunication service without also terminating local exchange telecommunication service. [1987 c.290 Â§5]

Â Â Â Â Â  Sec. 6. (1) In carrying out the provisions of section 2, chapter 290, Oregon Laws 1987, the Public Utility Commission shall establish a plan to provide assistance to low income customers through differential rates or otherwise. The plan of assistance shall be designed to use, to the maximum extent possible, the available funding offered by the Federal Communications Commission, and may provide different levels of assistance to low income customers based upon differences in local exchange rates. The plan established by the commission shall prescribe the amount of assistance to be provided and the time and manner of payment.

Â Â Â Â Â  (2) For the purpose of establishing a plan to provide assistance to low income customers under this section, the commission shall require all public utilities, cooperative corporations, and unincorporated associations providing local exchange telecommunication service to participate in the plan, except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) In lieu of participation in the commissionÂs plan to assist low income customers, a public utility, cooperative corporation, or unincorporated association providing local exchange telecommunication service may apply to the commission to establish an alternative plan for the purpose of carrying out the provisions of section 2, chapter 290, Oregon Laws 1987, for its own customers. The commission shall adopt standards for determining the adequacy of alternative plans.

Â Â Â Â Â  (4) The commission may contract with any governmental agency to assist the commission in the administration of any assistance plan adopted pursuant to this section.

Â Â Â Â Â  (5) As used in sections 2 to 6, chapter 290, Oregon Laws 1987, Âlow income customerÂ means an individual determined by the commission to be receiving benefits from the federal food stamp program or from another low income public assistance program for which eligibility requirements do not exceed 135 percent of the poverty level. The commission must be able to verify the individualÂs continuing participation in the qualifying program. [1987 c.290 Â§6; 1991 c.622 Â§1]

Â Â Â Â Â  Sec. 7. (1) In order to fund the programs provided in sections 2 to 6 and 9 to 14, chapter 290, Oregon Laws 1987, the Public Utility Commission shall develop and implement a system for assessing a surcharge in an amount not to exceed 35 cents per month against each paying retail subscriber who has telecommunications service with access to the telecommunications relay service. The surcharge shall be applied on a telecommunications circuit designated for a particular subscriber. One subscriber line shall be counted for each circuit that is capable of generating usage on the line side of the switched network regardless of the quantity of customer premises equipment connected to each circuit. For providers of central office based services, the surcharge shall be applied to each line that has unrestricted connection to the telecommunications relay service. These central office based service lines that have restricted access to the telecommunications relay service shall be charged based on software design. For cellular, wireless or other radio common carriers, the surcharge shall be applied on a per instrument basis, but applies only to subscribers whose place of primary use, as defined and determined under 4 U.S.C. 116 to 126, is within this state.

Â Â Â Â Â  (2) The surcharge imposed by subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Services upon which the state is prohibited from imposing the surcharge by the Constitution or laws of the United States or the Constitution or laws of the State of Oregon.

Â Â Â Â Â  (b) Interconnection between telecommunications utilities, telecommunications cooperatives, competitive telecommunications services providers certified pursuant to ORS 759.020, radio common carriers and interexchange carriers.

Â Â Â Â Â  (3) The commission annually shall review the surcharge and the balance in the Residential Service Protection Fund and may make adjustments to the amount of the surcharge to ensure that the fund has adequate resources but that the fund balance does not exceed six months of projected expenses.

Â Â Â Â Â  (4) Moneys collected pursuant to the surcharge shall not be considered in any proceeding to establish rates for telecommunication service.

Â Â Â Â Â  (5) The commission shall direct telecommunications public utilities to identify separately in bills to customers for service the surcharge imposed pursuant to this section. [1987 c.290 Â§7; 1991 c.622 Â§2; 1991 c.872 Â§8; 1993 c.231 Â§1; 1995 c.79 Â§387; 1995 c.451 Â§1; 2001 c.408 Â§2]

Â Â Â Â Â  Sec. 8. The Residential Service Protection Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by moneys in the fund shall be credited to the fund. All moneys in the fund are appropriated to the Public Utility Commission to carry out the provisions of chapter 290, Oregon Laws 1987. [1987 c.290 Â§8; 1989 c.966 Â§74; 1991 c.622 Â§3; 1991 c.872 Â§1; 1993 c.231 Â§2]

Â Â Â Â Â  Sec. 16. Chapter 290, Oregon Laws 1987, is repealed January 1, 2010. [1987 c.290 Â§16; 1991 c.622 Â§4; 1997 c.481 Â§1; 2001 c.408 Â§1]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 204, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 2 of this 2005 Act is added to and made a part of sections 2 to 6, chapter 290, Oregon Laws 1987. [2005 c.204 Â§1]

Â Â Â Â Â  Sec. 2. (1) In carrying out the provisions of section 2, chapter 290, Oregon Laws 1987, the Public Utility Commission shall adopt rules to prohibit the termination of local exchange residential service if the termination would significantly endanger a customer, or a person in the household of the customer, who is:

Â Â Â Â Â  (a) At risk of domestic violence, as defined in ORS 135.230;

Â Â Â Â Â  (b) At risk of unwanted sexual contact, as defined in ORS 163.305;

Â Â Â Â Â  (c) A person with disabilities, as defined in ORS 124.005, who is at risk of abuse, as defined in ORS 124.005 (1)(a), (d) or (e);

Â Â Â Â Â  (d) An elderly person, as defined in ORS 124.005, who is at risk of abuse, as defined in ORS 124.005 (1)(a), (d) or (e); or

Â Â Â Â Â  (e) A victim of stalking, as described in ORS 163.732.

Â Â Â Â Â  (2) A customer may establish that termination of local exchange residential service would significantly endanger the customer, or a person in the household of the customer, by providing a telecommunications public utility with an affidavit signed by the customer stating that termination would place the customer, or a person in the household of the customer, at significant risk of domestic violence, as defined in ORS 135.230, or of unwanted sexual contact, as defined in ORS 163.305. The customer must attach to the affidavit a copy of an order issued under ORS 30.866, 107.700 to 107.732 [series became 107.700 to 107.735], 124.005 to 124.040 or 163.738 that restrains another person from contact with the customer, or a person in the household of the customer, or a copy of any other court order that restrains another person from contact with the customer, or a person in the household of the customer, by reason of a risk described in subsection (1) of this section or by reason of stalking.

Â Â Â Â Â  (3) The commission shall require that each telecommunications public utility establish procedures for submitting and receiving affidavits under subsection (2) of this section.

Â Â Â Â Â  (4) This section does not apply to termination of any telecommunication service other than local exchange residential service.

Â Â Â Â Â  (5) A customer submitting an affidavit as provided by subsection (2) of this section is not excused from paying for telecommunication service. Customers are required to enter into a reasonable payment agreement with the telecommunications public utility if an overdue balance exists. Local exchange residential service may be terminated if a customer refuses to enter into or fails to abide by the terms of a reasonable payment agreement.

Â Â Â Â Â  (6) Nothing in this section prevents the termination of local exchange residential service if the telecommunications public utility providing the service does not have the technical ability to terminate toll telecommunication service without also terminating local exchange residential service. [2005 c.204 Â§2]

DEVICES FOR HEARING AND SPEECH IMPAIRED

Â Â Â Â Â  Note: Sections 9 to 16, chapter 290, Oregon Laws 1987, provide:

Â Â Â Â Â  Sec. 9. As used in sections 9 to 14, chapter 290, Oregon Laws 1987, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdaptive equipmentÂ means equipment that permits a disabled person, other than a person who is hearing or speech impaired, to communicate effectively on the telephone.

Â Â Â Â Â  (2) ÂApplicantÂ means a person who applies for an assistive telecommunication device, adaptive equipment or a signal device.

Â Â Â Â Â  (3) ÂAssistive telecommunication deviceÂ means a device that utilizes a keyboard, acoustic coupler, display screen, Braille display, speakerphone or amplifier to enable deaf, deaf-blind, severely hearing impaired or severely speech impaired people to communicate effectively on the telephone.

Â Â Â Â Â  (4) ÂAudiologistÂ means a person who has a masterÂs or doctoral degree in audiology and a Certificate of Clinical Competence in audiology from the American Speech-Language-Hearing Association.

Â Â Â Â Â  (5) ÂDeafÂ means a profound hearing loss, as determined by an audiologist or a vocational rehabilitation counselor of the Department of Human Services, that requires use of an assistive telecommunication device to communicate effectively on the telephone.

Â Â Â Â Â  (6) ÂDeaf-blindÂ means a hearing loss and a visual impairment, as determined by a licensed physician and by an audiologist or a vocational rehabilitation counselor of the Department of Human Services, that require use of an assistive telecommunication device to communicate effectively on the telephone.

Â Â Â Â Â  (7) ÂDisabledÂ means a physical condition, as determined by a licensed physician or vocational rehabilitation counselor of the Department of Human Services, other than hearing or speech impairment that requires use of adaptive equipment to utilize the telephone.

Â Â Â Â Â  (8) ÂPhysicianÂ means an applicantÂs primary care physician or a medical specialist who is able to determine an applicantÂs disability and to whom the applicant was referred by the primary care physician.

Â Â Â Â Â  (9) ÂRecipientÂ means a person who receives adaptive equipment, an assistive telecommunication device or a signal device.

Â Â Â Â Â  (10) ÂSeverely hearing impairedÂ means a hearing loss, as determined by an audiologist or vocational rehabilitation counselor of the Department of Human Services, that requires use of an assistive telecommunication device to communicate effectively on the telephone.

Â Â Â Â Â  (11) ÂSeverely speech impairedÂ means a speech disability, as determined by a speech-language pathologist or vocational rehabilitation counselor of the Department of Human Services, that requires use of an assistive telecommunication device to communicate effectively on the telephone.

Â Â Â Â Â  (12) ÂSignal deviceÂ means a mechanical device that alerts a deaf, deaf-blind or severely hearing impaired person of an incoming telephone call.

Â Â Â Â Â  (13) ÂSpeech-language pathologistÂ means a person who has a masterÂs degree or equivalency in speech-language pathology and a Certificate of Clinical Competence issued by the American Speech-Language-Hearing Association.

Â Â Â Â Â  (14) ÂTelecommunications relay centerÂ means a facility authorized by the Public Utility Commission to provide telecommunications relay service.

Â Â Â Â Â  (15) ÂTelecommunications relay serviceÂ means the provision of voice and teletype communication between users of some assistive telecommunication devices and other parties. [1987 c.290 Â§9; 1991 c.872 Â§2; 1995 c.280 Â§32; 1995 c.451 Â§2; 1999 c.384 Â§1]

Â Â Â Â Â  Sec. 10. It is recognized that a large number of people in this state, through no fault of their own, are unable to utilize telecommunication equipment due to the inability to hear or speak well enough or due to other disabilities. It is also recognized that present technology is available, but at significant cost, that would allow these people to utilize telecommunication equipment in their daily activities. There is, therefore, a need to make such technology in the form of assistive telecommunication devices and a telecommunications relay service available to deaf, severely hearing and speech impaired people or adaptive equipment for disabled people at no additional cost beyond normal telephone service. The provision of assistive telecommunication devices and a telecommunications relay service or adaptive equipment would allow those formerly unable to use telecommunication systems to more fully participate in the activities and programs offered by government and other community agencies, as well as in their family and social activities. The assistive telecommunication devices or adaptive equipment would be provided on a loan basis to each recipient, to be returned if the recipient moves out of the state. [1987 c.290 Â§10; 1991 c.872 Â§3; 1999 c.384 Â§2]

Â Â Â Â Â  Sec. 11. (1) With the advice of the Telecommunication Devices Access Program Advisory Committee, the Public Utility Commission shall establish and administer a statewide program to purchase and distribute assistive telecommunication devices to persons who are deaf or severely hearing or speech impaired or deaf-blind and establish a dual party relay system making telephone service generally available to persons who are deaf or severely hearing or speech impaired or deaf-blind.

Â Â Â Â Â  (2) With the advice of the Telecommunication Devices Access Program Advisory Committee, the Public Utility Commission shall establish and administer a statewide program to purchase and distribute adaptive equipment to make telephone service generally available to persons with physical disabilities. [1987 c.290 Â§11; 1991 c.872 Â§4; 1999 c.384 Â§3]

Â Â Â Â Â  Sec. 12. (1) A Telecommunication Devices Access Program Advisory Committee shall be established to advise the Public Utility Commission concerning matters of general development, implementation and administration of the Telecommunication Devices Access Program.

Â Â Â Â Â  (2) The Telecommunication Devices Access Program Advisory Committee shall include:

Â Â Â Â Â  (a) Nine consumers including seven who are deaf or hearing impaired, one who is speech impaired and one who is disabled;

Â Â Â Â Â  (b) One professional in the field of speech impairment, hearing impairment or deafness or disability;

Â Â Â Â Â  (c) One member of the Public Utility Commission or a designee of the commission; and

Â Â Â Â Â  (d) One representative from those telephone companies interested in providing telecommunication devices access relay services. [1987 c.290 Â§12; 1991 c.872 Â§5]

Â Â Â Â Â  Sec. 13. (1) The Public Utility Commission shall employ a coordinator for the Telecommunication Devices Access Program, who shall be primarily responsible for:

Â Â Â Â Â  (a) The distribution and maintenance of assistive telecommunication devices and adaptive equipment;

Â Â Â Â Â  (b) The provision of telecommunications relay services and monitoring of those service providers; and

Â Â Â Â Â  (c) Community outreach to locate potential beneficiaries of the Telecommunication Devices Access Program.

Â Â Â Â Â  (2) The commission may contract with any governmental agency, or other entity the commission considers to be qualified, to assist the commission in the administration of sections 9 to 14, chapter 290, Oregon Laws 1987. [1987 c.290 Â§13; 1991 c.872 Â§6; 1999 c.384 Â§4]

Â Â Â Â Â  Sec. 14. (1)(a) In order to be eligible to receive assistive telecommunication devices or adaptive equipment, individuals must be certified as deaf, severely hearing impaired, severely speech impaired or deaf-blind by a licensed physician, audiologist, speech-language pathologist or vocational rehabilitation counselor of the Department of Human Services. Certification implies that the individual cannot use the telephone for expressive or receptive communication.

Â Â Â Â Â  (b) No more than one assistive telecommunication device or adaptive equipment device shall be provided to a household. However, two assistive telecommunication devices or adaptive equipment devices may be provided to a household if more than one eligible person permanently resides in the household. Households without any assistive telecommunication devices or adaptive equipment shall be given priority over households with one assistive telecommunication device or adaptive equipment device when such devices are distributed.

Â Â Â Â Â  (c) Nothing in sections 9 to 14, chapter 290, Oregon Laws 1987, shall require a telecommunications utility to provide an assistive telecommunication device to any person in violation of ORS 646.730.

Â Â Â Â Â  (2)(a) In order to be eligible to receive adaptive equipment, individuals must be certified to have the required disability by a person or agency designated by the Public Utility Commission to make such certifications. Certification implies that the individual is unable to use the telephone.

Â Â Â Â Â  (b) Nothing in sections 9 to 14, chapter 290, Oregon Laws 1987, shall require a telecommunications utility to provide adaptive equipment to any person in violation of ORS 646.730. [1987 c.290 Â§14; 1989 c.115 Â§1; 1991 c.872 Â§7; 1995 c.280 Â§33; 1999 c.384 Â§5]

Â Â Â Â Â  Sec. 15. The program of distribution provided in sections 9 to 14 of this Act is to be phased in over a period ending January 1, 1992. [1987 c.290 Â§15]

Â Â Â Â Â  Sec. 16. Chapter 290, Oregon Laws 1987, is repealed January 1, 2010. [1987 c.290 Â§16; 1991 c.622 Â§4; 1997 c.481 Â§1; 2001 c.408 Â§1]

INFORMATION SERVICE PROVIDERS

Â Â Â Â Â  759.700 Definitions for ORS 759.700 to 759.720. As used in ORS 759.700 to 759.720:

Â Â Â Â Â  (1) ÂInformation providerÂ means any person, company or corporation that operates an information delivery service on a pay-per-call basis.

Â Â Â Â Â  (2) ÂInformation delivery serviceÂ means any telephone-recorded messages, interactive programs or other information services that are provided for a charge to a caller through an exclusive telephone number prefix or service access code. Where a preexisting written contract exists between the customer and the information provider, this definition does not apply. [1991 c.672 Â§7]

Â Â Â Â Â  759.705 Program message preamble required; information to be included. (1) An information provider that does business in this state shall include a preamble in its program messages.

Â Â Â Â Â  (2) The preamble must:

Â Â Â Â Â  (a) Describe the service that the program provides.

Â Â Â Â Â  (b) Advise the caller of the price per call, including:

Â Â Â Â Â  (A) Any per minute charge;

Â Â Â Â Â  (B) Any flat rate charge;

Â Â Â Â Â  (C) Any minimum charge;

Â Â Â Â Â  (D) The maximum charge possible for the service as determined from multiplying maximum duration in minutes by the cost per minute, unless the call has a possible indefinite duration, in which case the charge for one hour of use shall be stated;

Â Â Â Â Â  (E) Whether calls that may last more than 20 minutes are interactive or have a possible indefinite duration; and

Â Â Â Â Â  (F) The maximum possible charges for any pay-per-call numbers to which the caller may be referred by the information provider.

Â Â Â Â Â  (c) Advise that the billing will begin shortly after the end of the preamble. A reasonable length of time shall be allotted after the preamble to give consumers an opportunity to disconnect before the program message starts.

Â Â Â Â Â  (3) All preambles must be clearly articulated in the language used in advertisements for the telephone number and the language used within the body of the program. The language in the preamble shall be spoken in a normal cadence and at a volume equal to that of the program message.

Â Â Â Â Â  (4) When an information providerÂs program message consists only of a polling application that permits the caller to register an opinion or to vote on a matter by completing a call, or results in a flat charge of $2 or less, this section does not apply. [1991 c.672 Â§2]

Â Â Â Â Â  759.710 Pay-per-call information; disclosure. (1) An information provider that advertises pay-per-call services that are broadcast by radio or television, contained in home videos or that appear on movie screens must include an announcement that accurately represents the price of the service being advertised. The announcement must be clearly articulated in the language used in the body of the program or any other language spoken in the advertisement. These price disclosures shall be spoken in a normal cadence and at a volume equal to that used to announce the telephone number in the advertisement. The advertisement must state the price of the service each time the telephone number of the information provider appears in the advertisement.

Â Â Â Â Â  (2) An information provider that advertises pay-per-call services that are broadcast by television, contained in home videos or that appear on movie screens must include, in clearly visible letters and numbers set against a contrasting background, the cost of calling the advertised number. Visual disclosure of the cost of the call must be displayed adjacent to the advertised telephone number each time the number appears in the advertisement. The lettering of the visual disclosure of the cost of the call must be the same size and typeface as that of the advertised telephone number.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, an information provider that advertises pay-per-call services that appear in printed material must include, in clearly visible letters and numbers set against a contrasting background, the cost of calling the advertised telephone number. The printed disclosure of the cost of the call must be displayed adjacent to the advertised number each time the number appears in the advertisement. The lettering of the visual disclosure of the cost of the call must be the same size and typeface as that of the advertised telephone number.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, an information provider that advertises pay-per-call services must include the price or cost, including:

Â Â Â Â Â  (a) Any per minute charge;

Â Â Â Â Â  (b) Any flat rate charge;

Â Â Â Â Â  (c) Any minimum charge;

Â Â Â Â Â  (d) The maximum charge possible for the service as determined by multiplying maximum duration in minutes by the cost per minute, unless the call has a possible indefinite duration, in which case the charge for one hour of use shall be stated;

Â Â Â Â Â  (e) An indication whether calls are interactive or have a possible indefinite duration; and

Â Â Â Â Â  (f) The maximum possible charges for all pay-per-call numbers to which the caller will be referred by the telephone number being advertised.

Â Â Â Â Â  (5) An information provider that advertises pay-per-call services in telephone directory classified advertising must include a conspicuous disclosure in the advertisement that the call is a pay-per-call service. [1991 c.672 Â§3]

Â Â Â Â Â  759.715 Information service blocking; suspension or termination of telephone service for nonpayment of information service charges prohibited. (1) Local exchange carriers shall make information delivery service blocking available to all customers as soon as such a system becomes technically available to local exchange carriers. Local exchange carriers shall notify customers of such a blocking service when available.

Â Â Â Â Â  (2) A customerÂs local or long distance service shall not be suspended or terminated for nonpayment of information delivery service charges. The Public Utility Commission through orders and rules shall require telephone utilities providing billing services for information providers to adequately inform consumers of their rights concerning information providers. [1991 c.672 Â§Â§5,6]

Â Â Â Â Â  759.720 Action against information provider for failure to comply with law; remedies; customers not liable for charges. (1) Any customer, telecommunications utility or local exchange carrier who suffers damages from a violation of ORS 646.608, 646.639 and 759.700 to 759.720 by an information provider has a cause of action against such information provider. The court may award the greater of three times the actual damages or $500, or order an injunction or restitution. Except as provided in subsection (2) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (1) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (3) When an information provider has failed to comply with any provision of ORS 646.608, 646.639 and 759.700 to 759.720, any obligation by a customer that may have arisen from the dialing of a pay-per-call telephone number is void and unenforceable.

Â Â Â Â Â  (4) Any obligation that may have arisen from the dialing of a pay-per-call telephone number is void and unenforceable if made by:

Â Â Â Â Â  (a) An unemancipated child under 18 years of age; or

Â Â Â Â Â  (b) A person whose physician substantiates that:

Â Â Â Â Â  (A) The person has a mental or emotional disorder generally recognized in the medical or psychological community that makes the person incapable of rational judgments and comprehending the consequences of the personÂs action; and

Â Â Â Â Â  (B) The disorder was diagnosed before the obligation was incurred.

Â Â Â Â Â  (5) Upon written notification to the information provider or the billing agent for the information provider that a bill for information delivery services is void and unenforceable under subsection (2) or (4) of this section, no further billing or collection activities shall be undertaken in regard to that obligation.

Â Â Â Â Â  (6) The telecommunications utility or local exchange carrier may require the customer to take pay-per-call telephone blocking service after the initial obligation has been voided. [1991 c.672 Â§4; 1993 c.513 Â§1; 1995 c.696 Â§49]

UNAUTHORIZED CHANGES IN TELECOMMUNICATIONS CARRIERS

Â Â Â Â Â  759.730 Unauthorized changes in telecommunications carriers (ÂslammingÂ); rules. (1) The Public Utility Commission may by rule assume primary responsibility for resolving consumer complaints relating to changes in a consumerÂs telecommunications carrier, as defined in ORS 759.400, in violation of federal laws, federal regulations or Federal Communications Commission orders.

Â Â Â Â Â  (2) If the Public Utility Commission assumes primary responsibility for resolving consumer complaints relating to changes in a consumerÂs telecommunications carrier under this section, the commission shall by rule:

Â Â Â Â Â  (a) Establish a complaint process for consumers who have had changes in telecommunications carriers;

Â Â Â Â Â  (b) Establish a process for investigating complaints under this section; and

Â Â Â Â Â  (c) Establish appropriate remedies for consumers who have had changes in telecommunications carriers in violation of federal laws, federal regulations or Federal Communications Commission orders.

Â Â Â Â Â  (3) Rules adopted by the Public Utility Commission under this section must be consistent with federal laws, federal regulations and Federal Communications Commission orders relating to resolution of consumer complaints arising out of changes in telecommunications carriers, and may not impose more stringent conditions or penalties for changes in telecommunications carriers than the conditions and penalties imposed by federal laws, federal regulations or Federal Communications Commission orders for changes in telecommunications carriers.

Â Â Â Â Â  (4) The Public Utility Commission may not adopt rules under this section that are applicable to radio common carriers.

Â Â Â Â Â  (5) Nothing in this section affects the ability of the Attorney General to seek remedies under ORS 646.605 to 646.652 to the extent that an unauthorized change in telecommunications carriers constitutes an unlawful practice under ORS 646.605 to 646.652. [2003 c.642 Â§2]

DAMAGES

Â Â Â Â Â  759.900 Utility liable for damages caused by law violation; effect on other remedies; personal injury or property damaged excepted. (1) Any telecommunications utility which does, or causes or permits to be done, any matter, act or thing prohibited by this chapter or ORS chapter 756, 757 or 758 or omits to do any act, matter or thing required to be done by such statutes, is liable to the person injured thereby in the amount of damages sustained in consequence of such violation. Except as provided in subsection (2) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (1) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (3) Any recovery under this section does not affect recovery by the state of the penalty, forfeiture or fine prescribed for such violation.

Â Â Â Â Â  (4) This section does not apply with respect to the liability of any telecommunications utility for personal injury or property damage. [1989 c.827 Â§4; 1995 c.696 Â§51]

OREGON TELECOMMUNICATIONS COORDINATING COUNCIL

Â Â Â Â Â  Note: Sections 1 and 2, chapter 699, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) There is established the Oregon Telecommunications Coordinating Council consisting of 20 members.

Â Â Â Â Â  (2) The Governor shall appoint one member to represent each of the following entities, and in making the appointments under this subsection shall give consideration to recommendations made by the entity the member is to represent:

Â Â Â Â Â  (a) The Central Oregon Telecommunications Task Force.

Â Â Â Â Â  (b) CoastNet.

Â Â Â Â Â  (c) The Eastern Oregon Telecommunications Consortium.

Â Â Â Â Â  (d) The Fiber South Consortium.

Â Â Â Â Â  (e) Frontier Telenet.

Â Â Â Â Â  (f) The Gorge Teleconsortium.

Â Â Â Â Â  (g) The Regional Fiber Consortium (Lane and Klamath Counties).

Â Â Â Â Â  (h) The North Coast Telecommunications Consortium.

Â Â Â Â Â  (i) The South Coast Telecommunications Consortium.

Â Â Â Â Â  (j) The Southern Oregon Telecommunications and Technology Council.

Â Â Â Â Â  (3) The Governor shall appoint two members of the Oregon Telecommunications Coordinating Council to represent the counties of this state. The Governor shall give consideration to recommendations made by the Association of Oregon Counties in making the appointments under this subsection.

Â Â Â Â Â  (4) The Governor shall appoint two members of the Oregon Telecommunications Coordinating Council to represent the cities of this state. The Governor shall give consideration to recommendations made by the League of Oregon Cities in making the appointments under this subsection.

Â Â Â Â Â  (5) The Governor shall appoint two members of the Oregon Telecommunications Coordinating Council to represent telecommunication utilities and Internet service providers in this state. The Governor shall give consideration to recommendations made by the Oregon Telecommunications Association in making the appointments under this subsection.

Â Â Â Â Â  (6) The Governor shall appoint one member of the Oregon Telecommunications Coordinating Council to represent Oregon tribes. The Governor shall give consideration to recommendations made by the Commission on Indian Services in making the appointment under this subsection.

Â Â Â Â Â  (7) The Governor shall appoint one member of the Oregon Telecommunications Coordinating Council to represent elementary and secondary schools. The Governor shall give consideration to recommendations made by the Oregon School Boards Association in making the appointment under this subsection.

Â Â Â Â Â  (8) The Governor shall appoint one member of the Oregon Telecommunications Coordinating Council to represent community colleges. The Governor shall give consideration to recommendations made by the Oregon Community College Association in making the appointment under this subsection.

Â Â Â Â Â  (9) The Governor shall appoint one member of the Oregon Telecommunications Coordinating Council to represent the Oregon University System. The Governor shall give consideration to recommendations made by the Chancellor of the Oregon University System in making the appointment under this subsection.

Â Â Â Â Â  (10) The Oregon Telecommunications Coordinating Council may by a majority vote of the council add members to the council to represent telecommunication consortia coming into existence after January 1, 2003, or to represent citizen groups recognized by the council.

Â Â Â Â Â  (11) If no additional funds are required, the Economic and Community Development Department, the Oregon Department of Administrative Services, the League of Oregon Cities and the Association of Oregon Counties may provide staff to the Oregon Telecommunications Coordinating Council.

Â Â Â Â Â  (12) Members of the Oregon Telecommunications Coordinating Council are not entitled to compensation, but may be paid expenses if funding is available from contributions under subsection (15) of this section.

Â Â Â Â Â  (13) The Oregon Telecommunications Coordinating Council shall study alternative approaches to providing coordinated statewide, regional and local telecommunication services, including providing services to unserved or underserved areas of the state. In addition, the council shall study the manner in which telecommunication investments can be coordinated to facilitate partnerships between the public sector and the private sector and between state and local governments. The council shall report its findings and recommendations to the Governor and to the Joint Legislative Committee on Information Management and Technology before each legislative session.

Â Â Â Â Â  (14) All agencies of state government, as defined in ORS 174.111, are directed to assist the Oregon Telecommunications Coordinating Council in the performance of its functions and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the council consider necessary to perform their functions.

Â Â Â Â Â  (15) The Oregon Telecommunications Coordinating Council may accept contributions of funds and assistance from the United States or its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the council. All such funds are to aid in financing the functions of the council and shall be deposited in the General Fund of the State Treasury to the credit of separate accounts for the council to disburse for the purpose for which contributed in the same manner as funds appropriated for the council.

Â Â Â Â Â  (16) Official action by the Oregon Telecommunications Coordinating Council requires the approval of a majority of the members. The council may recommend legislation, and all legislation recommended by the council must indicate that it is introduced at the request of the council. Legislation recommended by the council must be submitted to the Joint Legislative Committee on Information Management and Technology. The legislation shall be prepared in time for presession filing at regular sessions of the Legislative Assembly.

Â Â Â Â Â  (17) The Oregon Telecommunications Coordinating Council shall:

Â Â Â Â Â  (a) Encourage the work of regional telecommunications consortia that have emerged throughout the state.

Â Â Â Â Â  (b) Encourage state agencies to utilize telecommunications.

Â Â Â Â Â  (c) Encourage efforts to provide cost-effective, quality workforce development training using telecommunications infrastructure and facilities to access distance learning opportunities.

Â Â Â Â Â  (d) Encourage schools, education service districts and local education agencies in unserved areas to promote broadband access for the surrounding community.

Â Â Â Â Â  (e) Encourage public and private entities to seek opportunities for partnership with educational institutions that will stimulate the use of broadband technologies through community projects and public education.

Â Â Â Â Â  (f) Recommend ways for the State of Oregon to support innovative efforts that build effective and cost-efficient delivery of distance education supported by telecommunications.

Â Â Â Â Â  (g) Encourage the Oregon Telehealth Alliance to continue the work of the councilÂs Telehealth Committee.

Â Â Â Â Â  (h) Facilitate public and private organizations working together in partnership to promote the use of telecommunications infrastructure and new technology. [2001 c.699 Â§1; 2003 c.775 Â§3; 2005 c.350 Â§1]

Â Â Â Â Â  Sec. 2. Section 1, chapter 699, Oregon Laws 2001, is repealed on January 2, 2010. [2001 c.699 Â§2; 2003 c.775 Â§6; 2005 c.350 Â§2]

Â Â Â Â Â  Note: Section 4, chapter 775, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 4. (1) The Oregon Telecommunications Coordinating Council shall collaborate with health care education providers and members of the health care industry to develop and implement a plan that:

Â Â Â Â Â  (a) Ensures that the education and health care communities are able to connect by broadband and other telecommunications infrastructures necessary for distance learning.

Â Â Â Â Â  (b) Encourages cooperative activities among the education and health care communities for the purpose of establishing and implementing curriculum applications that are necessary to fully utilize the connected networks.

Â Â Â Â Â  (c) Fully utilizes the resources of the education and health care networks.

Â Â Â Â Â  (2) The plan developed under this section shall include determinations about the technical and financial resources needed to implement the plan.

Â Â Â Â Â  (3) The Economic and Community Development Department may seek funding from the federal government and private sources to develop and implement the plan described in this section. [2003 c.775 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 350, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. (1) The Oregon Telecommunications Coordinating Council shall report to the Seventy-fourth Legislative Assembly, in the manner provided by ORS 192.245, no later than February 1, 2007. The report shall include information on the implementation of the plan described in section 4, chapter 775, Oregon Laws 2003.

Â Â Â Â Â  (2) The Oregon Telecommunications Coordinating Council shall report to the Seventy-fifth Legislative Assembly, in the manner provided by ORS 192.245, no later than February 1, 2009. The report shall include information on the implementation of the plan described in section 4, chapter 775, Oregon Laws 2003. [2005 c.350 Â§3]

PENALTIES

Â Â Â Â Â  759.990 Penalties. (1) Any telecommunications utility violating ORS 759.260 commits a Class A violation, and upon conviction the court shall impose a fine of not less than $100. Violation of ORS 759.260 by an officer or agent of a telecommunications utility is a Class D violation.

Â Â Â Â Â  (2) Any person violating ORS 759.275 shall, upon conviction, forfeit and pay to the State Treasurer not less than $100 and not more than $10,000 for each offense. Violation of ORS 759.275 by any agent or officer of any telecommunications utility or person is punishable, upon conviction, by a fine of not less than $100 and not more than $1,000 for each offense.

Â Â Â Â Â  (3) Violation of ORS 759.280 is a Class A violation.

Â Â Â Â Â  (4) Violation of ORS 759.355 is punishable, upon conviction, by a fine of not less than $500 nor more than $20,000 for each offense.

Â Â Â Â Â  (5) Violation of ORS 759.360 is a felony and is punishable, upon conviction, by a fine of not less than $1,000 nor more than $20,000, or by imprisonment in the penitentiary for not less than one nor more than five years, or both.

Â Â Â Â Â  (6) A telecommunications carrier, as defined in ORS 759.400, shall forfeit a sum of not less than $100 nor more than $50,000 for each time that the carrier:

Â Â Â Â Â  (a) Violates any statute administered by the Public Utility Commission;

Â Â Â Â Â  (b) Commits any prohibited act, or fails to perform any duty enjoined upon the carrier by the commission;

Â Â Â Â Â  (c) Fails to obey any lawful requirement or order made by the commission; or

Â Â Â Â Â  (d) Fails to obey any judgment made by any court upon the application of the commission.

Â Â Â Â Â  (7) In construing and enforcing subsection (6) of this section, the act, omission or failure of any officer, agent or other person acting on behalf of or employed by a telecommunications carrier and acting within the scope of the personÂs employment shall in every case be deemed to be the act, omission or failure of such telecommunications carrier.

Â Â Â Â Â  (8) Except when provided by law that a penalty, fine, forfeiture or other sum be paid to the aggrieved party, all penalties, fines, forfeitures or other sums collected or paid under subsection (6) of this section shall be paid into the General Fund and credited to the Public Utility Commission Account. [1987 c.447 Â§52; 1999 c.1051 Â§225; 1999 c.1093 Â§39; 2003 c.576 Â§563]

_______________



Chapter 760

Chapter 760 (Former Provisions)

Railroad Regulation Generally

RAILROAD REGULATION GENERALLY

UTILITY REGULATION

760.005 [Amended by 1971 c.655 §104; 1983 c.131 §1; 1983 c.272 §1; 1985 c.541 §4; renumbered 824.020 in 1995]

760.010 [Amended by 1971 c.655 §105; 1975 c.318 §3; 1983 c.272 §2; 1993 c.140 §1; renumbered 824.022 in 1995]

760.015 [Amended by 1971 c.655 §105a; 1983 c.272 §3; repealed by 1995 c.733 §74]

760.020 [Repealed by 1971 c.655 §250]

760.021 [1983 c.198 §14; repealed by 1995 c.733 §74]

760.025 [Repealed by 1971 c.655 §250]

760.026 [1983 c.198 §9; repealed by 1995 c.733 §74]

760.027 [1957 c.415 §11; repealed by 1971 c.655 §250]

760.030 [Repealed by 1971 c.655 §250]

760.035 [Repealed by 1971 c.655 §250]

760.040 [Repealed by 1971 c.655 §250]

760.045 [Amended by 1971 c.655 §26; renumbered 756.200]

760.050 [Amended by 1971 c.655 §106; 1973 c.615 §2; renumbered 763.035]

760.055 [Repealed by 1983 c.292 §16]

760.060 [Renumbered 824.024 in 1995]

760.070 [1973 c.169 §2; renumbered 824.026 in 1995]

760.075 [1973 c.169 §3; 1993 c.251 §1; renumbered 824.028 in 1995]

760.105 [Amended by 1971 c.655 §107; 1983 c.272 §4; repealed by 1995 c.733 §74]

760.110 [Amended by 1971 c.655 §108; 1983 c.198 §2; 1983 c.272 §5; repealed by 1995 c.733 §74]

760.115 [Repealed by 1971 c.655 §250]

760.120 [Amended by 1971 c.655 §109; 1983 c.198 §3; 1983 c.272 §6; repealed by 1995 c.733 §74]

760.125 [Repealed by 1971 c.655 §250]

760.126 [1983 c.198 §10; repealed by 1995 c.733 §74]

760.130 [Amended by 1971 c.655 §110; repealed by 1983 c.198 §16]

760.131 [1983 c.198 §11; repealed by 1995 c.733 §74]

760.135 [Amended by 1983 c.272 §7; repealed by 1995 c.733 §74]

760.140 [Amended by 1971 c.655 §112; 1983 c.198 §12; 1985 c.541 §5; repealed by 1995 c.733 §74]

760.142 [Repealed by 1971 c.655 §250]

760.143 [1983 c.198 §13; 1985 c.541 §6; repealed by 1995 c.733 §74]

760.145 [Amended by 1971 c.655 §113; 1983 c.272 §8; repealed by 1995 c.733 §74]

760.147 [1971 c.655 §111; repealed by 1983 c.198 §16]

760.150 [Amended by 1971 c.655 §114; repealed by 1983 c.272 §16]

760.155 [Repealed by 1983 c.272 §16]

760.160 [Amended by 1971 c.655 §115; repealed by 1983 c.272 §16]

760.165 [Amended by 1971 c.655 §116; 1983 c.272 §9; repealed by 1995 c.733 §74]

760.170 [Amended by 1971 c.655 §117; 1983 c.198 §4; 1983 c.272 §10; repealed by 1995 c.733 §74]

760.175 [Amended by 1971 c.655 §118; 1983 c.272 §11; repealed by 1995 c.733 §74]

760.180 [Amended by 1983 c.272 §12; repealed by 1995 c.733 §74]

760.205 [1957 c.415 §1; 1971 c.655 §118a; repealed by 1983 c.272 §16]

760.210 [1957 c.415 §2; 1971 c.655 §119; repealed by 1983 c.272 §16]

760.215 [1957 c.415 §3; 1971 c.655 §120; repealed by 1983 c.272 §16]

760.220 [1957 c.415 §4; repealed by 1971 c.655 §250]

760.225 [1957 c.415 §7 (2); 1971 c.655 §121; repealed by 1983 c.272 §16]

760.230 [1957 c.415 §5; 1971 c.655 §122; repealed by 1983 c.272 §16]

760.235 [1957 c.415 §8; 1971 c.655 §123; repealed by 1983 c.272 §16]

760.240 [1957 c.415 §6; 1971 c.655 §124; repealed by 1983 c.272 §16]

760.245 [1957 c.415 §7 (1); repealed by 1971 c.655 §250]

760.250 [1957 c.415 §9; 1971 c.655 §124a; repealed by 1983 c.272 §16]

760.255 [1957 c.415 §10; 1971 c.655 §125; repealed by 1983 c.272 §16]

760.305 [Amended by 1971 c.655 §126; 1977 c.512 §1; renumbered 824.030 in 1995]

760.310 [Repealed by 1971 c.655 §250]

760.315 [Repealed by 1971 c.655 §250]

760.320 [Repealed by 1971 c.655 §250]

760.325 [Repealed by 1995 c.733 §74]

760.330 [Amended by 1983 c.198 §5; 1983 c.272 §13; repealed by 1995 c.733 §74]

760.335 [Repealed by 1971 c.655 §250]

760.340 [Repealed by 1971 c.655 §250]

760.345 [Repealed by 1971 c.655 §250]

760.350 [Repealed by 1971 c.655 §250]

760.405 [Repealed by 1971 c.655 §250]

760.410 [Repealed by 1971 c.655 §250]

760.415 [Repealed by 1971 c.655 §250]

760.420 [Repealed by 1971 c.655 §250]

760.425 [Repealed by 1971 c.655 §250]

760.430 [Repealed by 1971 c.655 §250]

760.505 [Repealed by 1971 c.655 §250]

760.510 [Repealed by 1971 c.655 §250]

760.515 [Repealed by 1971 c.655 §250]

760.520 [Amended by 1957 c.416 §1; repealed by 1971 c.655 §250]

760.525 [Amended by 1971 c.655 §127; 1983 c.272 §14; repealed by 1995 c.733 §74]

760.530 [Repealed by 1971 c.655 §250]

760.535 [Amended by 1971 c.655 §128; 1983 c.272 §15; repealed by 1995 c.733 §74]

760.540 [Amended by 1981 c.897 §105; repealed by 1995 c.733 §74]

760.545 [Amended by 1971 c.655 §129; 1983 c.198 §6; repealed by 1995 c.733 §74]

760.550 [Repealed by 1995 c.733 §74]

760.555 [Repealed by 1971 c.655 §250]

760.560 [Repealed by 1971 c.655 §250]

760.565 [Amended by 1957 c.473 §1; repealed by 1971 c.655 §250]

760.570 [Repealed by 1971 c.655 §250]

760.575 [Amended by 1971 c.655 §52; renumbered 756.565]

760.580 [Repealed by 1971 c.655 §250]

760.585 [Repealed by 1971 c.655 §250]

760.590 [Repealed by 1971 c.655 §250]

760.595 [Repealed by 1971 c.655 §250]

760.600 [Repealed by 1971 c.655 §250]

760.605 [Repealed by 1971 c.655 §250]

760.610 [1985 c.541 §1; 1987 c.871 §1; renumbered 824.040 in 1995]

760.620 [1985 c.541 §2; 1987 c.871 §2; renumbered 824.016 in 1995]

760.630 [1985 c.510 §2; renumbered 824.042 in 1995]

760.990 [Amended by 1971 c.655 §130; repealed by 1995 c.733 §74]

_______________



Chapter 761

Chapter 761 (Former Provisions)

Railroad Equipment, Buildings and Tracks;

Transportation of Hazardous Materials

RAILROAD EQUIPMENT; HAZARDOUS MATERIALS

UTILITY REGULATION

761.010 [Repealed by 1971 c.655 §250]

761.110 [Amended by 1971 c.655 §132; repealed by 1995 c.733 §74]

761.120 [Amended by 1971 c.655 §133; 1973 c.171 §3; 1975 c.318 §2; 1983 c.703 §19; renumbered 824.050 in 1995]

761.130 [Repealed by 1971 c.655 §250]

761.140 [Repealed by 1995 c.733 §74]

761.150 [Amended by 1971 c.655 §134; repealed by 1995 c.733 §74]

761.160 [Repealed by 1995 c.733 §74]

761.170 [Repealed by 1995 c.733 §74]

761.180 [1971 c.655 §135; renumbered 824.052 in 1995]

761.190 [1973 c.171 §2; 1979 c.82 §4; 1981 c.355 §1; 1987 c.158 §155; renumbered 824.054 in 1995]

761.200 [1973 c.232 §§2,3; 1983 c.540 §8; renumbered 824.056 in 1995]

761.205 [1979 c.851 §1; renumbered 824.058 in 1995]

761.310 [Amended by 1971 c.655 §135a; repealed by 1995 c.733 §74]

761.315 [1977 c.535 §6; renumbered 824.060 in 1995]

761.320 [Renumbered 824.062 in 1995]

761.325 [1971 c.586 §§1,2; 1973 c.833 §47; renumbered 824.064 in 1995]

761.330 [Amended by 1971 c.655 §136; repealed by 1989 c.405 §3]

761.331 [1991 c.281 §2; renumbered 824.066 in 1995]

761.340 [Amended by 1957 c.459 §9; 1971 c.655 §137; repealed by 1989 c.405 §3]

761.350 [Amended by 1971 c.655 §138; repealed by 1989 c.405 §3]

761.360 [Repealed by 1971 c.655 §250]

761.365 [1979 c.82 §2; renumbered 824.068 in 1995]

761.370 [1975 c.132 §2; 1977 c.685 §1; 1985 c.565 §119; renumbered 824.080 in 1995]

761.380 [1975 c.132 §3; 1977 c.685 §2; renumbered 824.082 in 1995]

761.390 [1975 c.132 §4; repealed by 1977 c.685 §8]

761.395 [1977 c.685 §6; 1979 c.244 §1; renumbered 824.084 in 1995]

761.400 [1975 c.132 §5; 1977 c.685 §3; 1995 c.737 §12; renumbered 824.086 in 1995]

761.405 [1977 c.685 §5; 1993 c.187 §29; renumbered 824.088 in 1995]

761.410 [Repealed by 1971 c.655 §250]

761.415 [1981 c.680 §6; 1983 c.703 §20; 1989 c.6 §15; renumbered 824.090 in 1995]

761.420 [Repealed by 1965 c.253 §153]

761.421 [1983 c.703 §5; renumbered 824.092 in 1995]

761.430 [Repealed by 1971 c.655 §250]

761.510 [Repealed by 1961 c.726 §427]

761.520 [Repealed by 1961 c.726 §427]

761.530 [Repealed by 1961 c.726 §427]

761.600 [1979 c.791 §2; renumbered 824.100 in 1995]

761.605 [1979 c.791 §3; renumbered 824.102 in 1995]

761.610 [1979 c.791 §4; repealed by 1987 c.433 §2]

761.612 [1987 c.433 §4; repealed by 1995 c.733 §74]

761.615 [1979 c.791 §8a; repealed by 1987 c.433 §2]

761.620 [1979 c.791 §5; 1981 c.138 §1; 1995 c.733 §42a; renumbered 824.104 (1) in 1995]

761.625 [1979 c.791 §8; renumbered 824.104 (2) in 1995]

761.630 [1979 c.791 §6; renumbered 824.106 in 1995]

761.635 [1979 c.791 §7; renumbered 824.108 in 1995]

761.640 [1979 c.791 §9; renumbered 824.110 in 1995]

761.900 [1979 c.279 §2; 1995 c.733 §39; renumbered 824.112 (1) to (4) in 1995]

761.905 [1979 c.82 §3; 1995 c.733 §40; renumbered 824.112 (5) to (8) in 1995]

761.990 [Amended by 1965 c.253 §150; 1971 c.655 §139; subsection (4) enacted as 1971 c.586 §3; 1975 c.132 §6; 1977 c.685 §7; 1989 c.405 §4; 1995 c.733 §40a; renumbered 824.114 (1) to (5) in 1995]

761.992 [1979 c.791 §10; 1987 c.433 §1; 1995 c.733 §40b; renumbered 824.114 (6) in 1995]

761.994 [1981 c.680 §7; renumbered 824.114 (7),(8) in 1995]

CHAPTER 762

[Reserved for expansion]

_______________



Chapter 763

Chapter 763 (Former Provisions)

Railroad Crossings

RAILROAD CROSSINGS

UTILITY REGULATION

763.010 [Amended by 1971 c.655 §141; 1973 c.717 §1; 1975 c.537 §1; 1985 c.166 §1; 1985 c.203 §1; 1993 c.688 §1; 1995 c.240 §1; renumbered 824.200 in 1995]

763.013 [1973 c.615 §7; renumbered 824.202 in 1995]

763.015 [Repealed by 1969 c.352 §1]

763.020 [Amended by 1963 c.118 §1; 1971 c.655 §142; 1973 c.717 §2; 1985 c.166 §2; renumbered 824.204 in 1995]

763.030 [Amended by 1963 c.118 §2; 1971 c.655 §143; 1973 c.717 §3; 1979 c.122 §1; renumbered 824.206 in 1995]

763.035 [Formerly 760.050; 1983 c.750 §1; renumbered 824.208 in 1995]

763.040 [Amended by 1971 c.655 §144; 1973 c.717 §4; renumbered 824.210 in 1995]

763.050 [Amended by 1963 c.118 §3; 1971 c.655 §145; 1973 c.717 §5; renumbered 763.250]

763.055 [1973 c.717 §14; renumbered 824.212 in 1995]

763.060 [Amended by 1971 c.655 §146; 1973 c.717 §6; renumbered 763.260]

763.070 [Amended by 1963 c.118 §4; renumbered 763.320]

763.080 [Amended by 1963 c.118 §5; 1971 c.655 §147; 1973 c.717 §7; 1993 c.688 §3; renumbered 824.214 in 1995]

763.090 [Amended by 1963 c.118 §6; 1971 c.655 §148; 1985 c.166 §3; renumbered 824.216 in 1995]

763.100 [Amended by 1953 c.190 §2; 1963 c.118 §7; renumbered 824.218 in 1995]

763.110 [1973 c.615 §8; 1985 c.166 §4; renumbered 824.220 in 1995]

763.120 [1973 c.615 §9; 1979 c.415 §2; renumbered 824.222 in 1995]

763.130 [1973 c.615 §10; 1993 c.688 §2; renumbered 824.224 in 1995]

763.150 [Repealed by 1963 c.118 §10]

763.160 [Repealed by 1963 c.118 §10]

763.170 [Amended by 1961 c.88 §1; 1971 c.655 §149; 1973 c.717 §8; 1975 c.537 §2; 1985 c.166 §5; renumbered 824.226 in 1995]

763.180 [Amended by 1963 c.118 §8; 1971 c.655 §149a; renumbered 824.228 in 1995]

763.190 [Amended by 1963 c.118 §9; 1971 c.655 §149b; renumbered 824.230 in 1995]

763.200 [Amended by 1971 c.655 §150; 1973 c.717 §17; 1975 c.318 §4; 1975 c.537 §3; renumbered 824.232 in 1995]

763.210 [1971 c.655 §151; renumbered 824.234 in 1995]

763.220 [1985 c.203 §§3,4; 1995 c.240 §2; 1995 c.733 §101; renumbered 824.236 in 1995]

763.250 [Formerly 763.050; 1975 c.537 §4; 1985 c.166 §10; renumbered 824.238 in 1995]

763.260 [Formerly 763.060; renumbered 824.240 in 1995]

763.270 [1973 c.717 §10; 1975 c.537 §5; repealed by 1985 c.166 §6 (763.271, 763.273 and 763.275 enacted in lieu of 763.270)]

763.271 [1985 c.166 §7 (enacted in lieu of 763.270); 1995 c.240 §3; renumbered 824.242 in 1995]

763.273 [1985 c.166 §8 (enacted in lieu of 763.270); renumbered 824.244 in 1995]

763.275 [1985 c.166 §9 (enacted in lieu of 763.270); renumbered 824.246 in 1995]

763.280 [1973 c.717 §11; 1975 c.537 §6; renumbered 824.248 in 1995]

763.290 [1973 c.717 §12; 1975 c.537 §7; 1977 c.336 §1; 1983 c.23 §1; 1985 c.166 §11; 1993 c.250 §1; renumbered 824.250 in 1995]

763.300 [1973 c.717 §13; renumbered 824.252 in 1995]

763.310 [1973 c.717 §16; 1977 c.512 §2; 1985 c.166 §12; renumbered 824.254 in 1995]

763.320 [Formerly 763.070; renumbered 824.256 in 1995]

763.330 [1973 c.717 §15; 1975 c.318 §5; 1975 c.537 §8; 1983 c.338 §970; 1985 c.166 §13; 1991 c.841 §3; 1995 c.733 §95; renumbered 824.018 in 1995]

763.900 [1979 c.279 §4; 1995 c.733 §41; renumbered 824.258 in 1995]

_______________



Chapter 764

Chapter 764 (Former Provisions)

Railroad Employees

RAILROAD EMPLOYEES

UTILITY REGULATION

764.010 [Repealed by 1971 c.655 §250]

764.020 [Repealed by 1971 c.655 §250]

764.030 [Repealed by 1971 c.655 §250]

764.040 [Repealed by 1971 c.655 §250]

764.050 [Repealed by 1971 c.655 §250]

764.110 [Amended by 1963 c.172 §1; 1981 c.133 §1; renumbered 824.300 in 1995]

764.120 [Amended by 1963 c.172 §2; repealed by 1965 c.462 §1]

764.130 [Amended by 1971 c.655 §152; renumbered 824.302 in 1995]

764.140 [Renumbered 824.304 in 1995]

764.150 [Amended by 1991 c.67 §205; renumbered 824.306 in 1995]

764.160 [Repealed by 1995 c.733 §74]

764.170 [1977 c.535 §2; renumbered 824.308 (1) in 1995]

764.180 [1977 c.535 §3; renumbered 824.308 (2) in 1995]

764.190 [1977 c.535 §4; renumbered 824.310 in 1995]

764.210 [Repealed by 1971 c.655 §250]

764.220 [Repealed by 1971 c.655 §250]

764.230 [Repealed by 1971 c.655 §250]

764.310 [Repealed by 1971 c.655 §250]

764.320 [Repealed by 1995 c.733 §74]

764.330 [Repealed by 1995 c.733 §74]

764.340 [Repealed by 1995 c.733 §74]

764.350 [Repealed by 1995 c.733 §74]

764.360 [Repealed by 1995 c.733 §74]

764.900 [1979 c.279 §6; 1995 c.733 §42; renumbered 824.312 in 1995]

764.990 [Amended by 1971 c.655 §153; 1995 c.733 §96; renumbered 824.314 in 1995]

CHAPTERS 765 AND 766

[Reserved for expansion]

_______________



Chapter 767

Chapter 767 (Former Provisions)

Motor Carriers

MOTOR CARRIERS

UTILITY REGULATION

767.005 [Amended by 1955 c.681 §1; 1959 c.420 §1; 1971 c.655 §155; 1975 c.692 §3; 1977 c.253 §2; 1979 c.349 §1; 1981 c.117 §1; 1981 c.280 §3; 1981 c.554 §1; 1983 c.357 §1; 1983 c.703 §21; 1985 c.28 §1; 1985 c.49 §1; 1989 c.992 §4b; 1995 c.306 §4; 1995 c.522 §7; renumbered 825.005 in 1995]

767.010 [Amended by 1959 c.420 §2; 1965 c.228 §1; 1971 c.655 §156; 1975 c.692 §4; repealed by 1977 c.253 §43]

767.015 [Amended by 1959 c.420 §3; 1961 c.161 §1; 1971 c.655 §157; repealed by 1977 c.253 §43]

767.017 [1969 c.699 §3; 1971 c.655 §158; repealed by 1977 c.253 §43]

767.020 [Amended by 1969 c.699 §1; 1971 c.655 §159; 1977 c.253 §3; 1981 c.554 §2; 1983 c.357 §2; 1995 c.306 §5; renumbered 825.007 in 1995]

767.022 [1977 c.660 §2; 1981 c.227 §1; renumbered 825.015 in 1995]

767.025 [Amended by 1959 c.497 §1; 1961 c.175 §1; 1965 c.458 §2; 1967 c.486 §1; 1969 c.46 §1; 1971 c.181 §1; 1971 c.655 §160; 1975 c.692 §5; 1977 c.253 §4; 1979 c.260 §1; 1979 c.349 §2a; 1981 c.223 §1; 1981 c.276 §1; 1981 c.338 §2; 1981 c.403 §2; 1981 c.554 §3; 1981 c.800 §2a; 1983 c.338 §971; 1985 c.31 §1; 1985 c.49 §2; 1985 c.196 §3; 1985 c.223 §1; 1985 c.565 §119a; 1987 c.111 §1; 1989 c.224 §136; 1989 c.992 §5; 1991 c.93 §12; 1993 c.303 §1; 1995 c.278 §59; 1995 c.306 §6; renumbered 825.017 in 1995]

767.026 [1989 c.992 §29; renumbered 825.018 in 1995]

767.027 [1989 c.992 §4; 1995 c.306 §7; renumbered 825.020 in 1995]

767.028 [1989 c.992 §2; renumbered 825.022 in 1995]

767.030 [Amended by 1957 c.667 §1; 1959 c.497 §2; 1965 c.613 §1; 1971 c.655 §161; 1973 c.396 §1; 1975 c.451 §189a; 1977 c.253 §5; 1977 c.684 §2; 1983 c.338 §972; 1983 c.679 §19; 1985 c.16 §471; 1985 c.668 §21; 1993 c.368 §1; 1995 c.522 §4; renumbered 825.024 in 1995]

767.032 [1981 c.680 §2; renumbered 825.026 in 1995]

767.034 [1989 c.763 §10; renumbered 825.256 in 1995]

767.035 [Amended by 1953 c.333 §2; 1955 c.638 §1; 1959 c.179 §1; 1959 c.497 §3; 1961 c.250 §1; 1963 c.362 §1; 1965 c.425 §1; 1967 c.367 §1; 1969 c.223 §1; 1971 c.655 §162; 1973 c.396 §2; 1974 s.s. c.38 §1; repealed by 1977 c.253 §43]

767.037 [1967 c.125 §2; 1971 c.655 §163; repealed by 1977 c.253 §43]

767.038 [1989 c.292 §2; 1995 c.306 §8; renumbered 825.028 in 1995]

767.040 [Amended by 1981 c.117 §2; 1995 c.306 §9; renumbered 825.010 in 1995]

767.045 [Amended by 1971 c.655 §164; 1977 c.253 §6; renumbered 825.030 in 1995]

767.050 [Amended by 1971 c.655 §165; repealed by 1977 c.253 §43]

767.055 [Repealed by 1981 c.554 §20]

767.060 [Amended by 1953 c.338 §4; repealed by 1971 c.655 §250]

767.062 [1971 c.655 §180; 1977 c.253 §7; 1991 c.331 §134; renumbered 825.354 in 1995]

767.065 [Amended by 1971 c.655 §166; 1977 c.253 §8; renumbered 825.356 in 1995]

767.105 [Amended by 1959 c.206 §1; 1969 c.99 §1; 1969 c.699 §4; 1975 c.692 §7; 1977 c.253 §9; 1995 c.306 §10; renumbered 825.100 in 1995]

767.107 [1971 c.520 §§8,9; 1973 c.507 §1; 1975 c.692 §8; repealed by 1995 c.306 §45]

767.110 [Amended by 1967 c.387 §1; 1969 c.699 §5; 1979 c.349 §3; 1981 c.800 §4; 1989 c.992 §24; repealed by 1995 c.306 §45]

767.115 [Repealed by 1961 c.110 §1]

767.120 [Amended by 1981 c.117 §3; 1991 c.331 §135; renumbered 825.145 in 1995]

767.125 [Amended by 1961 c.111 §1; 1969 c.91 §3; 1969 c.699 §6; 1971 c.655 §167; renumbered 825.125 in 1995]

767.130 [Amended by 1961 c.50 §1; 1969 c.699 §7; 1983 c.357 §3; subsection (4) enacted as 1983 c.357 §18; 1985 c.33 §1; 1995 c.306 §11; renumbered 825.135 in 1995]

767.135 [Amended by 1957 c.263 §1; 1959 c.412 §1; 1961 c.117 §1; 1969 c.699 §8; 1971 c.655 §168; 1975 c.692 §9; 1977 c.253 §10; 1983 c.357 §4; 1995 c.306 §12; renumbered 825.110 in 1995]

767.137 [1969 c.699 §26; repealed by 1971 c.655 §250]

767.138 [1983 c.357 §6; repealed by 1985 c.26 §1]

767.139 [1969 c.699 §27; repealed by 1971 c.655 §250]

767.140 [Repealed by 1959 c.412 §2 (767.141 enacted in lieu of 767.140)]

767.141 [1959 c.412 §3 (enacted in lieu of 767.140); repealed by 1969 c.699 §28]

767.145 [Amended by 1957 c.263 §2; 1961 c.169 §1; 1961 c.403 §1; 1969 c.575 §1; 1969 c.699 §8a; 1971 c.520 §1; 1971 c.655 §169; 1975 c.692 §10; 1977 c.253 §11; 1979 c.349 §4; 1979 c.781 §1; 1981 c.90 §1; 1981 c.244 §1; 1981 c.554 §4; 1985 c.38 §1; 1985 c.419 §1; 1989 c.469 §1; 1993 c.810 §1; 1995 c.306 §13; renumbered 825.127 in 1995]

767.147 [1961 c.403 §3; repealed by 1969 c.699 §28]

767.149 [1971 c.520 §5; 1977 c.253 §12; 1979 c.349 §5; repealed by 1995 c.306 §45]

767.150 [Amended by 1989 c.992 §6; renumbered 825.108 in 1995]

767.155 [Amended by 1963 c.177 §1; 1969 c.699 §9; 1971 c.655 §170; 1975 c.692 §11; 1989 c.29 §1; 1995 c.306 §14; renumbered 825.104 in 1995]

767.157 [1989 c.992 §4a; renumbered 825.106 in 1995]

767.160 [Repealed by 1961 c.110 §1]

767.165 [Amended by 1959 c.87 §1; 1969 c.699 §10; 1971 c.655 §171; repealed by 1979 c.628 §2]

767.167 [1981 c.79 §2; 1983 c.357 §7; 1985 c.136 §1; 1995 c.306 §15; renumbered 825.115 in 1995]

767.170 [Amended by 1961 c.112 §1; 1961 c.403 §4; 1969 c.699 §11; 1971 c.520 §6; 1971 c.655 §171a; 1977 c.401 §1; 1977 c.469 §1; 1981 c.79 §3; 1985 c.38 §2; 1995 c.306 §16; renumbered 825.117 in 1995]

767.175 [Amended by 1957 c.561 §1; 1969 c.91 §4; repealed by 1977 c.253 §43]

767.177 [1969 c.91 §2; repealed by 1977 c.253 §43]

767.180 [Amended by 1955 c.79 §1; 1957 c.561 §2; 1969 c.699 §12; 1971 c.655 §172; 1973 c.507 §3; 1977 c.253 §13; 1995 c.306 §17; renumbered 825.230 in 1995]

767.185 [Amended by 1961 c.249 §1; 1969 c.699 §13; 1971 c.655 §173; repealed by 1973 c.426 §1 (767.186 enacted in lieu of 767.185)]

767.186 [1973 c.426 §2 (enacted in lieu of 767.185); 1977 c.253 §14; 1981 c.633 §82; 1987 c.94 §108; 1989 c.171 §84; renumbered 825.129 in 1995]

767.190 [Amended by 1957 c.263 §3; 1959 c.86 §1; 1961 c.120 §1; 1963 c.210 §1; 1967 c.30 §1; 1969 c.146 §1; 1969 c.699 §14; 1971 c.655 §174; 1973 c.534 §1; 1975 c.692 §12; 1977 c.253 §15; 1981 c.554 §7; 1983 c.357 §8; 1985 c.18 §1; 1989 c.779 §6; 1989 c.992 §7; 1993 c.620 §2; 1995 c.306 §18; renumbered 825.137 in 1995]

767.195 [Amended by 1953 c.582 §1; 1959 c.412 §4; 1969 c.98 §1; 1969 c.699 §15; 1971 c.655 §175; 1975 c.692 §13; 1977 c.253 §16; 1981 c.676 §3; 1985 c.135 §2; renumbered 825.160 in 1995]

767.200 [Amended by 1969 c.699 §16; 1973 c.507 §4; 1981 c.676 §4; 1985 c.135 §3; 1995 c.306 §19; renumbered 825.162 in 1995]

767.205 [Amended by 1963 c.119 §1; 1969 c.699 §17; 1971 c.655 §176; 1981 c.676 §5; 1983 c.285 §1; 1985 c.135 §1; 1995 c.145 §3; renumbered 825.164 in 1995]

767.210 [Amended by 1969 c.699 §18; 1971 c.655 §177; 1977 c.253 §17; 1979 c.444 §1; 1991 c.331 §136; renumbered 825.166 in 1995]

767.212 [1971 c.655 §178; repealed by 1977 c.253 §43]

767.215 [Amended by 1957 c.368 §1; 1995 c.306 §20; renumbered 825.168 in 1995]

767.305 [Amended by 1961 c.44 §1; 1969 c.699 §19; 1971 c.655 §179; 1975 c.692 §14; 1977 c.253 §18; 1979 c.349 §6; 1989 c.260 §3; 1991 c.67 §206; 1995 c.306 §21; renumbered 825.180 in 1995]

767.307 [1989 c.260 §2; repealed by 1995 c.306 §45]

767.310 [Amended by 1957 c.561 §3; 1969 c.91 §5; 1969 c.699 §20; repealed by 1977 c.253 §43]

767.315 [Amended by 1981 c.117 §4; repealed by 1985 c.68 §1]

767.320 [Amended by 1965 c.288 §2; repealed by 1971 c.655 §250]

767.325 [Amended by 1953 c.337 §3; 1961 c.553 §1; 1963 c.380 §1; 1963 c.466 §1; 1967 c.486 §2; 1969 c.699 §21; 1971 c.655 §218; renumbered 767.815]

767.330 [Amended by 1963 c.380 §2; renumbered 767.820]

767.335 [Amended by 1953 c.337 §3; 1955 c.653 §1; 1957 c.561 §4; 1959 c.180 §1; 1961 c.378 §1; 1963 c.380 §3; 1965 c.250 §1; 1971 c.655 §219; renumbered 767.825]

767.340 [Amended by 1971 c.655 §220; renumbered 767.830]

767.345 [Renumbered 767.835]

767.350 [Repealed by 1961 c.110 §1]

767.355 [Amended by 1953 c.336 §2; 1957 c.564 §1; 1963 c.234 §1; 1967 c.29 §1; 1969 c.146 §2; 1971 c.655 §221; renumbered 767.840]

767.357 [1969 c.146 §7; renumbered 767.845]

767.360 [Amended by 1957 c.564 §2; 1963 c.234 §2; 1969 c.146 §3; 1971 c.655 §222; renumbered 767.850]

767.365 [Amended by 1957 c.564 §4; 1971 c.655 §223; renumbered 767.855]

767.370 [Amended by 1957 c.564 §4; renumbered 767.860]

767.375 [1957 c.564 §5; 1963 c.23 §1; 1969 c.146 §4; renumbered 767.865]

767.380 [1961 c.190 §2; 1967 c.29 §2; 1969 c.146 §5; 1969 c.699 §22; 1971 c.655 §224; renumbered 767.870]

767.385 [1963 c.140 §2; repealed by 1965 c.448 §4]

767.390 [1967 c.178 §2; amended by 1971 c.655 §225; renumbered 767.875]

767.405 [Amended by 1971 c.655 §181; 1975 c.692 §15; 1977 c.253 §19; 1981 c.117 §5; 1983 c.127 §1; 1995 c.306 §22; renumbered 825.202 in 1995]

767.407 [1971 c.655 §182; 1983 c.357 §9; renumbered 825.220 in 1995]

767.409 [1981 c.554 §19; 1995 c.306 §23; renumbered 825.222 in 1995]

767.410 [Amended by 1961 c.548 §1; 1971 c.655 §183; 1973 c.507 §5; 1975 c.692 §16; 1977 c.253 §20; 1981 c.117 §6; 1983 c.357 §10; 1985 c.22 §1; 1995 c.306 §24; renumbered 825.224 in 1995]

767.415 [Amended by 1957 c.675 §1; 1969 c.699 §23; 1971 c.655 §184; 1973 c.507 §6; 1977 c.253 §21; 1981 c.280 §4; 1983 c.357 §11; 1995 c.306 §25; renumbered 825.234 in 1995]

767.416 [1983 c.357 §13; renumbered 825.236 in 1995]

767.417 [1977 c.253 §25; 1983 c.540 §9; 1995 c.306 §26; renumbered 825.240 in 1995]

767.420 [Amended by 1971 c.655 §185; 1973 c.507 §7; 1977 c.253 §22; 1981 c.554 §8; 1985 c.38 §3; repealed by 1995 c.306 §45]

767.422 [1981 c.280 §2; repealed by 1995 c.306 §45]

767.425 [Amended by 1961 c.440 §1; 1969 c.575 §2; 1977 c.253 §23; 1979 c.349 §7; 1979 c.781 §2; 1981 c.90 §2; 1981 c.244 §2; 1981 c.554 §8a; 1985 c.38 §4; 1985 c.419 §2; 1989 c.469 §2; 1993 c.810 §2; repealed by 1995 c.306 §45]

767.430 [Renumbered 825.206 in 1995]

767.435 [Amended by 1971 c.655 §186; repealed by 1977 c.253 §43]

767.440 [Amended by 1971 c.655 §187; 1977 c.253 §26; 1981 c.117 §7; 1983 c.357 §15; renumbered 825.208 in 1995]

767.445 [Amended by 1971 c.655 §188; 1977 c.253 §27; 1995 c.306 §28; renumbered 825.232 in 1995]

767.450 [Renumbered 825.210 in 1995]

767.452 [1991 c.819 §2; 1995 c.574 §1; renumbered 825.250 in 1995]

767.455 [Amended by 1963 c.184 §1; 1969 c.699 §24; 1977 c.253 §28; 1981 c.554 §9; 1985 c.132 §1; 1995 c.306 §29; renumbered 825.252 in 1995]

767.456 [1983 c.461 §2; renumbered 825.254 in 1995]

767.457 [1981 c.680 §3; 1983 c.703 §22; 1985 c.670 §36; 1989 c.6 §16; 1995 c.737 §13; renumbered 825.258 in 1995]

767.458 [1985 c.670 §35; renumbered 825.260 in 1995]

767.460 [Amended by 1969 c.699 §25; 1971 c.655 §189; 1975 c.692 §17; 1995 c.306 §30; renumbered 825.204 in 1995]

767.463 [1959 c.498 §2; repealed by 1971 c.655 §250]

767.465 [Repealed by 1971 c.655 §250]

767.470 [Amended by 1957 c.263 §4; 1971 c.655 §190; 1975 c.692 §18; 1977 c.253 §29; 1979 c.349 §8; 1981 c.554 §10; 1987 c.158 §156; 1991 c.375 §1; 1991 c.407 §12; 1995 c.306 §31; renumbered 825.950 in 1995]

767.475 [Amended by 1953 c.338 §4; 1971 c.655 §191; renumbered 825.300 in 1995]

767.480 [Amended by 1953 c.338 §4; repealed by 1971 c.655 §250]

767.485 [Amended by 1957 c.263 §5; repealed by 1971 c.655 §250]

767.490 [Repealed by 1953 c.478 §2]

767.495 [Renumbered 825.302 in 1995]

767.500 [1977 c.552 §2; 1995 c.306 §32; renumbered 825.304 in 1995]

767.505 [1983 c.357 §17; renumbered 825.226 in 1995]

767.510 [1989 c.480 §2; repealed by 1995 c.306 §45]

767.511 [1989 c.480 §3; repealed by 1995 c.306 §45]

767.512 [1989 c.480 §4; repealed by 1995 c.306 §45]

767.600 [Amended by 1953 c.337 §3; 1969 c.146 §8; renumbered 767.905]

767.605 [Amended by 1961 c.440 §2; 1969 c.575 §3; 1971 c.655 §191a; 1973 c.507 §8; 1975 c.692 §19; 1977 c.253 §30; 1995 c.306 §36; renumbered 825.320 in 1995]

767.610 [Repealed by 1961 c.110 §1]

767.615 [Repealed by 1995 c.306 §45]

767.620 [Amended by 1957 c.431 §1; repealed by 1971 c.655 §250]

767.625 [Amended by 1971 c.655 §192; 1975 c.692 §20; 1977 c.253 §31; 1981 c.117 §8; renumbered 825.324 in 1995]

767.630 [Amended by 1971 c.655 §193; 1989 c.966 §69; 1995 c.733 §97a; renumbered 825.326 in 1995]

767.635 [Amended by 1965 c.258 §3; 1975 c.692 §21; 1977 c.253 §32; 1981 c.249 §3; 1995 c.241 §1; renumbered 825.328 in 1995]

767.640 [Renumbered 825.330 in 1995]

767.644 [1983 c.703 §7; renumbered 825.322 in 1995]

767.645 [Repealed by 1957 c.431 §2]

767.650 [Repealed by 1971 c.655 §250]

767.655 [Repealed by 1967 c.68 §1]

767.660 [1981 c.227 §7; renumbered 825.350 in 1995]

767.665 [1989 c.1096 §2; renumbered 825.352 in 1995]

767.700 [1971 c.655 §195; 1975 c.692 §22; repealed by 1977 c.253 §43]

767.705 [1971 c.655 §196; 1975 c.692 §23; repealed by 1977 c.253 §43]

767.710 [1971 c.655 §197; repealed by 1977 c.253 §43]

767.715 [1971 c.655 §198; repealed by 1977 c.253 §43]

767.720 [1971 c.655 §199; repealed by 1977 c.253 §43]

767.725 [1971 c.655 §200; 1973 c.573 §1; 1975 c.692 §24; repealed by 1977 c.253 §43]

767.730 [1971 c.655 §201; 1973 c.396 §3; 1975 c.451 §189b; repealed by 1977 c.253 §43 and 1977 c.684 §5]

767.735 [1971 c.655 §202; 1973 c.396 §4; 1974 s.s. c.38 §2; repealed by 1977 c.253 §43]

767.740 [1971 c.655 §203; repealed by 1977 c.253 §43]

767.745 [1971 c.655 §204; repealed by 1975 c.692 §34]

767.750 [1971 c.655 §205; repealed by 1977 c.253 §43]

767.751 [1989 c.779 §2; renumbered 825.400 in 1995]

767.752 [1989 c.779 §§3,4; renumbered 825.402 in 1995]

767.753 [1989 c.779 §5; renumbered 825.404 in 1995]

767.755 [1971 c.655 §206; repealed by 1977 c.253 §43]

767.760 [1971 c.655 §207; 1975 c.692 §26; repealed by 1977 c.253 §43]

767.765 [1971 c.655 §208; repealed by 1977 c.253 §43]

767.770 [1971 c.655 §209; repealed by 1977 c.253 §43]

767.775 [1971 c.655 §210; 1985 c.185 §1; 1991 c.407 §17; 1995 c.39 §1; renumbered 825.450 in 1995]

767.780 [1971 c.655 §211; 1981 c.554 §11; renumbered 825.454 in 1995]

767.785 [1971 c.655 §212; 1973 c.507 §9; repealed by 1975 c.692 §27 (767.786 enacted in lieu of 767.785 and 767.790)]

767.786 [1975 c.692 §28 (enacted in lieu of 767.785 and 767.790); 1991 c.407 §13; 1993 c.620 §1; renumbered 825.139 in 1995]

767.790 [1971 c.655 §213; 1973 c.507 §10; repealed by 1975 c.692 §27 (767.786 enacted in lieu of 767.785 and 767.790)]

767.795 [1971 c.655 §214; 1975 c.692 §33; renumbered 825.507 in 1995]

767.797 [1975 c.692 §2; 1981 c.554 §12; renumbered 825.141 in 1995]

767.800 [1971 c.655 §215; repealed by 1977 c.253 §43]

767.805 [1971 c.655 §216; 1979 c.322 §12; 1981 c.554 §13; 1983 c.35 §1; 1985 c.185 §2; 1989 c.19 §1; 1991 c.407 §18; renumbered 825.470 in 1995]

767.810 [1971 c.655 §217; 1989 c.42 §1; renumbered 825.472 in 1995]

767.815 [Formerly 767.325; 1975 c.692 §29; 1977 c.253 §33; 1983 c.338 §973; 1985 c.196 §1; 1989 c.992 §8; 1991 c.880 §1; renumbered 825.474 in 1995]

767.820 [Formerly 767.330; 1977 c.864 §1; 1981 c.698 §3; 1983 c.727 §§3,7; 1985 c.196 §§2,2a,2b; 1985 c.209 §14; 1987 c.899 §§5,12; 1989 c.992 §9; 1991 c.67 §207; 1991 c.497 §10; 1991 c.880 §8; 1995 c.447 §1; renumbered 825.476 in 1995]

767.825 [Formerly 767.335; 1975 c.692 §30; 1977 c.253 §34; 1977 c.684 §4; 1977 c.775 §1; 1977 c.864 §2; 1979 c.349 §9; 1981 c.698 §4; 1983 c.338 §974; 1983 c.400 §1; 1983 c.679 §20; 1983 c.727 §§4a,9; 1985 c.16 §475; 1985 c.199 §1; 1985 c.209 §§11,15; 1987 c.203 §1; 1987 c.899 §§6,13; 1989 c.992 §10; 1991 c.497 §11; 1991 c.880 §9; 1995 c.447 §2; 1995 c.464 §1; 1995 c.522 §6; renumbered 825.480 in 1995]

767.830 [Formerly 767.340; renumbered 825.484 in 1995]

767.832 [1989 c.992 §3; renumbered 825.486 in 1995]

767.835 [Formerly 767.345; renumbered 825.488 in 1995]

767.840 [Formerly 767.355; 1975 c.692 §31; 1981 c.554 §14; 1985 c.111 §1; 1989 c.170 §1; renumbered 825.490 in 1995]

767.845 [Formerly 767.357; 1977 c.253 §35; 1981 c.554 §15; 1989 c.170 §3; renumbered 825.492 in 1995]

767.850 [Formerly 767.360; 1977 c.253 §36; 1981 c.554 §16; 1985 c.111 §2; renumbered 825.494 in 1995]

767.855 [Formerly 767.365; 1977 c.253 §37; 1979 c.627 §1; 1981 c.554 §17; 1985 c.111 §3; 1989 c.170 §2; renumbered 825.496 in 1995]

767.860 [Formerly 767.370; 1991 c.407 §14; renumbered 825.498 in 1995]

767.862 [1989 c.992 §17; 1993 c.656 §1; renumbered 825.500 in 1995]

767.863 [1991 c.256 §2; renumbered 825.502 in 1995]

767.865 [Formerly 767.375; 1983 c.696 §29; 1991 c.407 §15; renumbered 825.504 in 1995]

767.870 [Formerly 767.380; 1975 c.692 §32; 1989 c.966 §70; 1989 c.992 §18; renumbered 825.506 in 1995]

767.875 [Formerly 767.390; 1991 c.407 §16; renumbered 825.508 in 1995]

767.880 [1971 c.655 §226; 1977 c.253 §38; renumbered 825.509 in 1995]

767.882 [1991 c.259 §2; renumbered 825.550 in 1995]

767.884 [1993 c.620 §4; 1995 c.275 §1; renumbered 825.555 in 1995]

767.885 [1971 c.655 §227; repealed by 1977 c.253 §43]

767.890 [1971 c.655 §228; repealed by 1977 c.253 §43]

767.895 [1971 c.655 §229; 1985 c.16 §472; 1995 c.306 §37; renumbered 825.212 in 1995]

767.900 [1971 c.655 §230; repealed by 1977 c.253 §43]

767.905 [Formerly 767.600; 1995 c.306 §38; renumbered 825.515 in 1995]

767.990 [Amended by 1971 c.655 §194; 1977 c.253 §39; 1989 c.289 §1; 1991 c.537 §1; 1993 c.400 §7; renumbered 825.990(1),(2) in 1995]

767.992 [1971 c.655 §231; repealed by 1977 c.253 §43]

767.993 [1981 c.680 §4; renumbered 825.990(3),(4) in 1995]

767.995 [1989 c.442 §2; renumbered 825.955 in 1995]

767.996 [1993 c.400 §6; renumbered 825.960 in 1995]

_______________



Chapter 768

Chapter 768 (Former Provisions)

Registration of Commercial Vehicles

REGISTRATION OF COMMERCIAL VEHICLES

UTILITY REGULATION

768.001 [1989 c.43 §1; 1989 c.723 §20; 1991 c.284 §6; 1991 c.407 §1; renumbered 826.001 in 1995]

768.003 [1989 c.43 §2; 1991 c.459 §438a; renumbered 826.005 in 1995]

768.005 [1989 c.43 §3; 1991 c.459 §438b; renumbered 826.007 in 1995]

768.007 [1989 c.43 §4; 1989 c.109 §5; 1991 c.459 §438c; 1991 c.477 §2; 1991 c.407 §35; 1995 c.39 §2; renumbered 826.009 in 1995]

768.009 [1989 c.43 §5; 1989 c.109 §6; 1991 c.459 §438d; 1991 c.407 §36; renumbered 826.011 in 1995]

768.010 [Repealed by 1971 c.655 §250]

768.011 [1989 c.43 §8; 1989 c.723 §22; 1991 c.284 §10; 1991 c.407 §9; 1993 c.696 §18; 1993 c.751 §1; renumbered 826.013 in 1995]

768.013 [1989 c.43 §9; 1989 c.723 §23; 1991 c.284 §11; 1991 c.407 §10; 1993 c.751 §2; renumbered 826.015 in 1995]

768.015 [1989 c.43 §7; 1989 c.723 §21; 1991 c.407 §8; renumbered 826.017 in 1995]

768.017 [1989 c.43 §6; 1995 c.39 §3; renumbered 826.021 in 1995]

768.019 [1989 c.43 §11; repealed by 1991 c.407 §38]

768.020 [Repealed by 1971 c.655 §250]

768.021 [1989 c.43 §12; 1991 c.407 §11; renumbered 826.023 in 1995]

768.023 [1989 c.43 §10; renumbered 826.025 in 1995]

768.025 [1989 c.43 §13; 1989 c.103 §2; 1991 c.459 §438e; renumbered 826.027 in 1995]

768.027 [1989 c.43 §14; 1989 c.109 §7; renumbered 826.029 in 1995]

768.029 [1991 c.407 §3; renumbered 826.031 in 1995]

768.030 [Repealed by 1971 c.655 §250]

768.031 [1991 c.407 §4; 1993 c.751 §107; 1995 c.733 §79a; renumbered 826.033 in 1995]

768.033 [1991 c.407 §5; renumbered 826.035 in 1995]

768.035 [1991 c.407 §6; 1995 c.39 §4; renumbered 826.037 in 1995]

768.037 [1993 c.253 §2; renumbered 826.039 in 1995]

768.039 [1991 c.407 §7; renumbered 826.041 in 1995]

Note: 768.110, 768.120, 768.130, 768.140, 768.150, 768.160, 768.180, 768.190, 768.200, 768.210, 768.220, 768.230, 768.240, 768.250, 768.260, 768.270, 768.280, 768.290, 768.300, 768.310, 768.320 and 768.330 repealed by 1957 c.472 §1. 768.410, 768.420, 768.430, 768.440, 768.450 and 768.460 repealed by 1953 c.185 §2.

768.170 [Amended by 1957 c.459 §11; repealed by 1957 c.472 §1]

_______________



Chapter 769

Chapter 769 (Former Provisions)

Water Carriers

WATER CARRIERS

UTILITY REGULATION

Note: 769.010, 769.020, 769.030, 769.040, 769.050, 769.060, 769.070, 769.080 (amended by 1957 c.459 §12), 769.090 and 769.990 repealed by 1961 c.321 §1.

_______________



Chapter 770

Chapter 770 (Former Provisions)

Carriage of Livestock

CARRIAGE OF LIVESTOCK

UTILITY REGULATION

Note: 770.010, 770.020, 770.030, 770.040, 770.050, 770.060, 770.070, 770.080, 770.220 and 770.250 repealed by 1971 c.655 §250.

770.210 [Amended by 1971 c.743 §427; repealed by 1971 c.655 §250. Renumbered 133.375]

770.230 [Amended by 1971 c.743 §428; repealed by 1971 c.655 §250. Renumbered 133.377]

770.240 [Amended by 1971 c.743 §429; repealed by 1971 c.655 §250. Renumbered 133.379]

770.260 [Amended by 1971 c.743 §430; repealed by 1971 c.655 §250. Renumbered 156.705]

_______________



Chapter 771

Chapter 771 (Former Provisions)

Liability of Carriers

LIABILITY OF CARRIERS

UTILITY REGULATION

771.010 [Amended by 1961 c.726 §426; renumbered 823.101 in 1995]

771.020 [Amended by 1983 c.198 §7; renumbered 823.103 in 1995]

771.030 [Repealed by 1961 c.726 §427]

771.040 [Renumbered 823.105 in 1995]

771.050 [Renumbered 823.107 in 1995]

771.990 [Renumbered 823.991 (7) in 1995]

_______________



Chapter 772

Chapter 772 Â Rights of Way for Public Uses

2005 EDITION

RIGHTS OF WAY FOR PUBLIC USES

UTILITY REGULATION

CONDEMNATION OF PROPERTY BY PRIVATE CORPORATIONS GENERALLY

772.010Â Â Â Â  Right of entry for survey of proposed right of way; notice required

772.015Â Â Â Â  Condemnation of lands for rights of way and necessary facilities

772.020Â Â Â Â  Condemnation of additional land for railway purposes

772.025Â Â Â Â  Approval of Department of Transportation required before railroad may cross or connect with another railroad

772.030Â Â Â Â  Condemnation of right of way through canyon or pass for joint use by railroads

772.035Â Â Â Â  Acquisition of water rights by corporations for canal, irrigation, domestic or stock purposes

772.040Â Â Â Â  Condemnation rights of pipe corporations

772.045Â Â Â Â  Right to cut timber and build aqueducts

772.050Â Â Â Â  Condemnation of riparian rights and for reservoirs

772.055Â Â Â Â  Condemnation procedure

772.060Â Â Â Â  Condemnation rights for change of grade or location of railway, canal or pipes

772.065Â Â Â Â  Appropriation of county road or property in lieu thereof by agreement with county court

772.070Â Â Â Â  Procedure on dispute between county and corporation

APPROPRIATION OF PUBLIC LANDS FOR RAILROADS

772.105Â Â Â Â  Authority to appropriate

CONDEMNATION BY PUBLIC UTILITIES AND ELECTRICAL COOPERATIVE ASSOCIATIONS

772.205Â Â Â Â  Definitions for ORS 772.210 and 772.215

772.210Â Â Â Â  Right of entry and condemnation of lands for construction of service facilities

772.215Â Â Â Â  Appropriation of public lands

CONDEMNATION FOR DRAINAGE OR IRRIGATION

772.305Â Â Â Â  Condemnation of right of way for drainage or irrigation

772.310Â Â Â Â  Right to enlarge existing irrigation system

CONDEMNATION BY CORPORATIONS FOR REDUCTION OF ORES, MINING, QUARRIES, LUMBERING AND TRANSPORTATION OF MINING PRODUCTS

772.405Â Â Â Â  Condemnation by corporations for reduction of ores

772.410Â Â Â Â  Right of entry and condemnation by mining, quarrying and lumber corporations

772.415Â Â Â Â  Public benefit and use of facilities constructed under ORS 772.410

772.420Â Â Â Â  Condemnation for transportation of minerals; conditions of reversion

CONDEMNATION BY PIPELINE AND GAS COMPANIES

772.505Â Â Â Â  Definitions for ORS 772.505 to 772.520

772.510Â Â Â Â  Right of entry and condemnation by pipeline companies

772.515Â Â Â Â  Regulation concerning location of facilities

772.520Â Â Â Â  Resolution to be adopted and filed prior to condemnation showing route and termini of pipeline

CONDEMNATION FOR UNDERGROUND NATURAL GAS STORAGE

772.610Â Â Â Â  Definitions for ORS 772.610 to 772.625

772.615Â Â Â Â  Condemnation for underground reservoirs; applicability of ORS chapter 35

772.620Â Â Â Â  Placement of pipeline facilities

772.625Â Â Â Â  Route proposal to be adopted and filed prior to condemnation action

Â Â Â Â Â  772.005 [Repealed by 1971 c.655 Â§250]

CONDEMNATION OF PROPERTY BY PRIVATE CORPORATIONS GENERALLY

Â Â Â Â Â  772.010 Right of entry for survey of proposed right of way; notice required. (1) A corporation organized for the construction of a railway, sewer or canal or of any ditch or flume for the conducting of water for irrigation or domestic purposes, or for the purpose of selling water to the public for general purposes for public use, or for conducting potable or waste water by means of pipe laid upon or under the surface of the ground; or desiring to use electrical power in the operation of any railway, shall have a right to enter upon any land, between the termini thereof or elsewhere, for the purpose of examining, locating or surveying the lines of such electric or other railway, sewer, canal, ditch, flume or pipeline, for the purpose of surveying or measuring any lands or rights appurtenant thereto needed for such purposes, doing no unnecessary damage thereby.

Â Â Â Â Â  (2) Prior to entering upon private land under this section, a person who intends to enter upon the land shall first provide written notice by first class mail to the record owner of the private property of such intent to enter. [Amended by 1971 c.655 Â§232; 1999 c.629 Â§1]

Â Â Â Â Â  772.015 Condemnation of lands for rights of way and necessary facilities. Any corporation mentioned in ORS 772.010 may condemn so much land as may be necessary for the lines of such railway, sewer, canal, ditch, flume or pipeline, not exceeding 100 feet in width, besides a sufficient quantity of land for toolhouses, workshops, materials for construction, timber excepted, and a right through such adjacent land to enable such corporation to construct and repair its lines, poles, towers, wires, underground wires, supports and necessary equipment, railway, sewer, canal, ditch, flume or other pipeline, and to make proper drains. [Amended by 1971 c.655 Â§233; 1999 c.629 Â§2]

Â Â Â Â Â  772.020 Condemnation of additional land for railway purposes. (1) Any railway corporation mentioned in ORS 772.010 may condemn a sufficient quantity of land in addition to that specified in ORS 772.015, for necessary sidetracks, spur tracks and laterals reasonably necessary for manufacturing establishments, also for depot and water stations, cuttings and embankments, and for the proper construction, security and convenient operation of its road.

Â Â Â Â Â  (2) Any such railway corporation may cross, intersect, join and unite its railway with any other railway at any point in its route, and upon the grounds of such other railway corporation, and make the necessary turnouts, sidings, switches and other conveniences in furtherance of the object of its connection and may condemn to make such crossings. The railway which is or may be intersected by new railways, may unite with the owners of such new railways in forming the intersection and connection, and grant the facilities mentioned in this subsection.

Â Â Â Â Â  772.025 Approval of Department of Transportation required before railroad may cross or connect with another railroad. (1) Whenever any railroad corporation, authorized by ORS 772.020 to condemn the right to cross or connect with any other right of way or constructed line of railroad, is unable to agree with the owner of the line which it desires to cross, it may apply to the Department of Transportation in the manner provided by ORS 824.228 to 824.232.

Â Â Â Â Â  (2) Upon such application and upon notice and hearing as provided in ORS chapter 183 for contested cases, the department shall determine the right to crossing, intersection or connection, the mode and manner thereof and the compensation to be paid therefor.

Â Â Â Â Â  (3) No agreement for the crossing of one railroad by another shall be valid without the approval of the department. [Amended by 1971 c.655 Â§234; 1995 c.733 Â§97; 1997 c.275 Â§23]

Â Â Â Â Â  772.030 Condemnation of right of way through canyon or pass for joint use by railroads. (1) Any railroad company whose right of way passes through any canyon, pass or defile shall not prevent any other railroad company from the use and occupancy of said canyon, pass or defile for the purpose of its railroad in common with the railroad first located.

Â Â Â Â Â  (2) Any railroad company authorized by law to condemn property for right of way or any other corporate purpose, may commence an action for condemnation of a right of way through any canyon, pass or defile for the purpose of its railroad, where right of way has already been located, condemned or occupied by some other railroad company through such canyon, pass or defile for the purpose of its railroad.

Â Â Â Â Â  (3) Thereupon like proceedings shall be had as are provided by the laws of this state for the condemnation of land for right of way and other railroad purposes. At the time of rendering judgment for damages, the court or judge thereof shall enter a judgment authorizing the railroad to occupy and use the right of way, roadbed and track, if necessary, in common with the railroad company already occupying or owning the same, and defining the terms and conditions upon which the same shall be so occupied and used in common. [Amended by 2003 c.576 Â§564]

Â Â Â Â Â  772.035 Acquisition of water rights by corporations for canal, irrigation, domestic or stock purposes. Any corporation organized in whole or in part for the construction of a canal for navigating or manufacturing purposes or of any ditch or flume for the purpose of conveying water for irrigating, domestic or stock purposes may condemn such waterways, water rights or privileges, or otherwise acquire established water rights or privileges, or those initiated by performing any acts required, provided or permitted by law, as may be necessary or convenient for the purpose of supplying, operating, constructing or maintaining the same.

Â Â Â Â Â  772.040 Condemnation rights of pipe corporations. Except in cities, any corporation organized for conducting water by means of pipe laid upon or under the surface of the ground may, so far as may be necessary for the laying and keeping in repair its water pipes, condemn the use of so much land as may be necessary, and may make whatever cuts and excavations as soon as practicable after condemnation.

Â Â Â Â Â  772.045 Right to cut timber and build aqueducts. Any railway corporation mentioned in ORS 772.010 may cut down any standing timber in danger of falling upon its line or railway, making compensation therefor as provided in ORS 772.055 for lands taken for the use of the corporation. [Amended by 1971 c.655 Â§235]

Â Â Â Â Â  772.050 Condemnation of riparian rights and for reservoirs. Any corporation mentioned in ORS 772.010 may also condemn:

Â Â Â Â Â  (1) The rights of riparian proprietors in any lake or stream, to enable such corporation to develop, manufacture or furnish electrical energy for the operation of any railway in this state.

Â Â Â Â Â  (2) Lands for the sites of reservoirs for storing water for future use, and for rights of way for feeders carrying water to reservoirs, and for ditches, canals, flumes or pipelines carrying the same away. [Amended by 1971 c.655 Â§236]

Â Â Â Â Â  772.055 Condemnation procedure. No condemnation of private property shall be made under ORS 772.010 to 772.020 or 772.030 to 772.050 until compensation is made to the owner thereof, irrespective of any increased value thereof by reason of the proposed improvement by such corporation, in the manner provided in ORS chapter 35.

Â Â Â Â Â  772.060 Condemnation rights for change of grade or location of railway, canal or pipes. Any corporation may change the grade or location of its railway, canal or pipes for the purpose of avoiding annoyances to public travel or dangerous or deficient curves or grades, or unsafe or unsubstantial grounds or foundation, or for other like reasonable causes. For the accomplishment of such change it has the same right to enter upon, examine, survey and appropriate the necessary lands and materials as in the original location and construction of such railway, canal or water pipes. [Amended by 1971 c.655 Â§237]

Â Â Â Â Â  772.065 Appropriation of county road or property in lieu thereof by agreement with county court. (1) Whenever it is necessary for any corporation mentioned in ORS 772.010 to appropriate all or part of any county road or highway for right of way, the corporation may appropriate so much of the road as may be necessary, and in lieu thereof may condemn or otherwise acquire property contiguous to or as near adjacent to the road as possible in an amount equal to the property to be appropriated.

Â Â Â Â Â  (2) Upon construction by the corporation of a county road or highway on the property so acquired in a manner conformable in the material character of the construction of said highways appropriated and upon the same grade or such other grade as may be agreed upon by the corporation and the county court or board of county commissioners of the county in which the road is located, and upon the acceptance by the county court or board of such newly constructed road, and on the conveyance of same to the county, the corporation shall then become the owner and entitled to the possession of so much of the county road or highway so appropriated.

Â Â Â Â Â  (3) ORS 772.065 and 772.070 do not apply to roads or streets within any platted or incorporated city or town, or any addition thereto.

Â Â Â Â Â  772.070 Procedure on dispute between county and corporation. (1) If the county court or board of county commissioners and corporation cannot agree upon the matters of appropriation under ORS 772.065, the dispute shall be referred to the Public Utility Commission.

Â Â Â Â Â  (2) The commission, after notice and hearing, shall by order determine the terms and conditions upon which the corporation may appropriate the county road or highway. [Amended by 1971 c.655 Â§238]

Â Â Â Â Â  772.100 [Repealed by 1971 c.655 Â§250]

APPROPRIATION OF PUBLIC LANDS FOR RAILROADS

Â Â Â Â Â  772.105 Authority to appropriate. (1) When it is necessary or convenient in the location of any railway to appropriate any part of any public road, street, alley or public grounds not within the corporate limits of a municipal corporation, the county court of the county wherein such road, street, alley or public grounds is located, may agree with the corporation constructing the road, upon the extent, terms and conditions upon which the same may be appropriated or used, and occupied by such corporation. If the parties are unable to agree, the corporation may appropriate so much thereof as is necessary and convenient in the location and construction of the road.

Â Â Â Â Â  (2) Whenever a private corporation is authorized to appropriate any public highway or grounds as mentioned in subsection (1) of this section, within the limits of any town, whether incorporated or not, such corporation shall locate their road upon such particular road, street, alley or public grounds, within such town as the local authorities designate. If the local authorities fail to make such designation within a reasonable time when requested, the corporation may make such appropriation without reference thereto. [Amended by 1971 c.655 Â§239]

Â Â Â Â Â  772.110 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.115 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.120 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.125 [Amended by 1953 c.160 Â§3; repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.130 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.135 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.140 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.145 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.150 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.155 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.160 [Repealed by 1971 c.655 Â§250]

CONDEMNATION BY PUBLIC UTILITIES AND ELECTRICAL COOPERATIVE ASSOCIATIONS

Â Â Â Â Â  772.205 Definitions for ORS 772.210 and 772.215. As used in ORS 772.210 and 772.215, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂElectrical cooperative associationÂ means a cooperative association which is subject to a tax on gross revenue derived from the use or operation of transmission and distribution lines pursuant to ORS 308.805 to 308.820.

Â Â Â Â Â  (2) ÂPublic utilityÂ has the meaning given that term in ORS 757.005.

Â Â Â Â Â  (3) ÂService facilitiesÂ include any line, wire, pipe, conduit, main, pump, pole, tower, fixture, structure, shop, office or building for any use or purpose reasonably necessary and incident to the conduct of the business of a public utility.

Â Â Â Â Â  (4) ÂTransmission companyÂ has the meaning given that term in ORS 758.015. [Amended by 1971 c.655 Â§240; 1977 c.225 Â§1; 2001 c.913 Â§8]

Â Â Â Â Â  772.210 Right of entry and condemnation of lands for construction of service facilities. (1) Any public utility, electrical cooperative association or transmission company may:

Â Â Â Â Â  (a) Enter upon lands within this state in the manner provided by ORS 35.220 for the purpose of examining, locating and surveying the line thereof and also other lands necessary and convenient for the purpose of construction of service facilities, doing no unnecessary damage thereby.

Â Â Â Â Â  (b) Condemn such lands not exceeding 100 feet in width for its lines (including poles, towers, wires, supports and necessary equipment therefor) and in addition thereto, other lands necessary and convenient for the purpose of construction of service facilities. If the lands are covered by trees that are liable to fall and constitute a hazard to its wire or line, any public utility or transmission company organized for the purpose of building, maintaining and operating a line of poles and wires for the transmission of electricity for lighting or power purposes may condemn such trees for a width not exceeding 300 feet, as may be necessary or convenient for such purpose.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, any public utility, electrical cooperative association or transmission company may, when necessary or convenient for transmission lines (including poles, towers, wires, supports and necessary equipment therefor) designed for voltages in excess of 330,000 volts, condemn land not to exceed 300 feet in width. In addition, if the lands are covered by trees that are liable to fall and constitute a hazard to its wire or line, such public utility or transmission company may condemn such trees for a width not exceeding 100 feet on either side of the condemned land, as may be necessary or convenient for such purpose.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a water or gas public utility may condemn such lands, not exceeding 50 feet in width, as may be necessary or convenient for purposes of constructing, laying, maintaining and operating its lines, including necessary equipment therefor.

Â Â Â Â Â  (4) The proceedings for the condemnation of such lands shall be the same as that provided in ORS chapter 35, provided that any award shall include, but shall not be limited to, damages for destruction of forest growth, premature cutting of timber and diminution in value to remaining timber caused by increased harvesting costs. [Amended by 1963 c.138 Â§1; 1971 c.655 Â§241; 1977 c.225 Â§2; 2001 c.913 Â§9; 2003 c.477 Â§10]

Â Â Â Â Â  772.215 Appropriation of public lands. When it is necessary or convenient, in the location of any poles or lines mentioned in ORS 772.210, to appropriate any part of any public road, street, alley or public grounds not within the corporate limits of any municipal corporation, the county court or board of county commissioners of the county within which such road, street, alley or public grounds is located, may agree with the public utility or electrical cooperative association upon the extent, terms and conditions upon which the same may be appropriated or used and occupied by such corporation. If such parties are unable to agree, the public utility or electrical cooperative association may condemn so much thereof as is necessary and convenient in the location and construction of the poles or lines. The provisions of ORS chapter 35 are applicable to condemnations under this section. [Amended by 1971 c.655 Â§242; 1971 c.741 Â§24; 1977 c.225 Â§3]

Â Â Â Â Â  772.220 [Repealed by 1971 c.655 Â§250]

CONDEMNATION FOR DRAINAGE OR IRRIGATION

Â Â Â Â Â  772.305 Condemnation of right of way for drainage or irrigation. (1) The United States, the state, or any person, firm, cooperative, association or corporation, shall have the right of way across and upon public, private and corporate lands or other rights of way, for the construction, maintenance, repair and use of all necessary reservoirs, dams, water gates, canals, ditches, flumes, tunnels, pipelines or other means of securing, storing and conveying water for irrigation or for drainage, or any other beneficial purpose, upon payment of just compensation therefor.

Â Â Â Â Â  (2) But such right of way shall in all cases be so constructed, obtained, located and exercised in a manner consistent with proper and economical and engineering construction, so as not to unnecessarily impair practical use of any other right of way, highway or public or private road, nor to unnecessarily injure any public or private property.

Â Â Â Â Â  (3) Such right of way may be acquired in the manner provided by law for the taking of private property for public use. If a water right permit is required under the applicable provisions of ORS chapter 537 in order to use, store or convey water within the right of way, a person, firm, cooperative, association or corporation may not acquire a right of way under this subsection before obtaining a water right permit or obtaining a final order of the Water Resources Department approving an application for a water right permit.

Â Â Â Â Â  (4) In determining just compensation under subsection (1) of this section for a right of way across forestlands, consideration shall be given, but not limited to, the effect of the right of way on:

Â Â Â Â Â  (a) Access to the whole of the affected parcel;

Â Â Â Â Â  (b) Ease and method of timber harvesting or other commercial uses of the affected parcel; and

Â Â Â Â Â  (c) Any agricultural or silvicultural activities on the affected parcel, including but not limited to application of chemicals, cultivation or harvesting activities and movement of equipment associated with any of the above activities. [Amended by 1989 c.509 Â§1; 1995 c.365 Â§8]

Â Â Â Â Â  772.310 Right to enlarge existing irrigation system. (1) When the United States, the state, or any person, firm or corporation desires to convey water for irrigation, drainage or for any other beneficial purpose, and there is a canal or ditch already constructed that can be enlarged to convey the required quantity of water, then the United States, the state, or any such person, firm or corporation, or the owner or owners of the land through which a new canal or ditch would have to be constructed to convey the quantity of water necessary, may enlarge the canal or ditch already constructed, by compensating the owner of the canal or ditch to be enlarged for the damages, if any, caused by the enlargement.

Â Â Â Â Â  (2) The enlargement may be made at any time between October 1 and March 1, but not any other times, unless upon agreement in writing with the owner or owners of the canal or ditch.

Â Â Â Â Â  (3) If a water right permit is required under the applicable provisions of ORS chapter 537 in order to use, store or convey water within the enlargement, a person, firm, cooperative, association or corporation may not acquire an enlargement under this section before obtaining a water right permit or obtaining a final order of the Water Resources Department approving an application for a water right permit. [Amended by 1989 c.509 Â§2; 1995 c.365 Â§9]

Â Â Â Â Â  772.315 [Repealed by 1971 c.655 Â§250]

CONDEMNATION BY CORPORATIONS FOR REDUCTION OF ORES, MINING, QUARRIES, LUMBERING AND TRANSPORTATION OF MINING PRODUCTS

Â Â Â Â Â  772.405 Condemnation by corporations for reduction of ores. (1) Every corporation organized for the construction and operation of mills, smelters and other works for the reduction of ores authorized to do business within the state may condemn lands and property for the discharge and natural distribution of smoke, fumes and dust from such works in the manner provided by ORS chapter 35.

Â Â Â Â Â  (2) The use of lands by such corporation for the purpose of the discharge and natural distribution of smoke, fumes and dust from any such mill, smelter or other works for the reduction of ores, under the conditions prescribed in this section hereby is declared to be a public use.

Â Â Â Â Â  (3) The right of eminent domain shall not be exercised by such corporation:

Â Â Â Â Â  (a) Beyond a radius of four miles from such mill, smelter or other works for the reduction of ores.

Â Â Â Â Â  (b) On any land situated within a radius of five miles of the corporate limits of any city in the state.

Â Â Â Â Â  (c) Until after such corporation has acquired the right to use 50 percent of the area of the lands within a radius of four miles from the mill, smelter or other works for the reduction of ores.

Â Â Â Â Â  772.410 Right of entry and condemnation by mining, quarrying and lumber corporations. Any corporation organized for the purpose of opening or operating any gold, silver, or copper vein or lode, or any coal or other mine, or any marble, stone or other quarry, or for cutting or transporting timber, lumber, or cordwood, or for the manufacture of lumber:

Â Â Â Â Â  (1) May construct and operate railroads, skid roads, tramways, chutes, pipelines and flumes between such points as may be indicated in their articles of incorporation.

Â Â Â Â Â  (2) May enter upon any land between such points in the manner provided by ORS 35.220 for the purpose of examining, locating and surveying the line of such railroads, skid roads, tramways, chutes, pipelines and flumes, doing no unnecessary damage thereby.

Â Â Â Â Â  (3) May condemn so much of said land as may be necessary for the purposes of this section, not exceeding 60 feet in width by a condemnation action as prescribed by ORS chapter 35. [Amended by 1953 c.559 Â§3; 2003 c.477 Â§11]

Â Â Â Â Â  772.415 Public benefit and use of facilities constructed under ORS 772.410. (1) Railroads, skid roads, tramways, chutes, pipelines or flumes constructed under ORS 772.410 shall be deemed to be for public benefit.

Â Â Â Â Â  (2) Such railroad shall afford to all persons equal facilities for the transportation of freight upon payment or tender of reasonable compensation therefor, but shall not be required to carry passengers.

Â Â Â Â Â  (3) Such skidway, tramway, chute, pipeline or flume shall afford to all persons equal facilities in the use thereof for the purpose to which they are adapted, upon tender or payment of the reasonable compensation for such use. [Amended by 1953 c.559 Â§3]

Â Â Â Â Â  772.420 Condemnation for transportation of minerals; conditions of reversion. (1) Any person requiring land for a right of way for the transportation of the products of mines located in this state may acquire such land for such purposes in the manner and subject to the rights, privileges and liabilities under ORS 376.505 to 376.540.

Â Â Â Â Â  (2) Lands acquired under this section shall not revert to the original owner, the heirs and assigns of the original owner, until their use as contemplated in this section has ceased for a period of five years.

CONDEMNATION BY PIPELINE AND GAS COMPANIES

Â Â Â Â Â  772.505 Definitions for ORS 772.505 to 772.520. As used in ORS 772.505 to 772.520, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂPipelineÂ includes pipes, lines, natural gas mains or lines and their appurtenances, including but not limited to pumps and pumping stations, used in transporting or distributing fluids, including petroleum and petroleum products or natural gases.

Â Â Â Â Â  (2) ÂPipeline companyÂ includes any corporation, partnership or limited partnership, transporting, selling or distributing fluids, including petroleum products, or natural gases and those organized for constructing, laying, maintaining or operating pipelines, which are engaged, or which propose to engage in, the transportation of such fluids or natural gases. [Amended by 1971 c.655 Â§242a; 1989 c.821 Â§1]

Â Â Â Â Â  772.510 Right of entry and condemnation by pipeline companies. (1) Any pipeline company that is a common carrier and that is regulated as to its rates or practices by the United States or any agency thereof, may enter in the manner provided by ORS 35.220 upon lands within this state outside the boundaries of incorporated cities.

Â Â Â Â Â  (2) This right may be exercised for the purpose of examining, surveying and locating a route for any pipeline, but it shall not be done so as to create unnecessary damage.

Â Â Â Â Â  (3) These pipeline companies may appropriate and condemn such lands, or easements thereon or thereover, in such width as is reasonably necessary to accomplish their pipeline company purposes, by proceedings for condemnation as prescribed by ORS chapter 35. [Amended by 1971 c.655 Â§243; 1989 c.821 Â§2; 2003 c.477 Â§12]

Â Â Â Â Â  772.515 Regulation concerning location of facilities. (1) Whenever such pipelines are laid along a public road, they shall be placed as closely as practicable to the extreme outside edge of the right of way of such road.

Â Â Â Â Â  (2) With the exception of pumping, compressor, regulator or meter station buildings, no pipes or pipelines shall pass under any building in this state. Such pipes or pipelines shall not pass through or under any cemetery except by the consent of the owner thereof.

Â Â Â Â Â  (3) When cultivated lands are appropriated under ORS 772.510, such pipes and pipelines shall be well buried under ground, in conformance with federal pipeline safety regulations in effect at the time of construction, and such surface shall be properly and promptly restored by such pipeline company unless otherwise consented to by the owner of such land.

Â Â Â Â Â  (4) When unimproved lands of another are appropriated under ORS 772.510 and such lands thereafter become cultivated or improved, such pipes or pipelines shall be buried by the pipeline company as provided in subsection (3) of this section, within a reasonable time after notice by the owner of such lands, or the agent of the owner, to the pipeline company or its agent. [Amended by 1989 c.821 Â§3]

Â Â Â Â Â  772.520 Resolution to be adopted and filed prior to condemnation showing route and termini of pipeline. (1) Prior to the filing of any condemnation action under ORS 772.510, the pipeline company shall adopt a resolution showing the approximate route and termini of the proposed pipeline, or the extension or branch of any existing pipeline.

Â Â Â Â Â  (2) A copy of this resolution, certified by the pipeline company, shall be filed in the office of the Secretary of State, in the office of each county clerk of those counties where such pipeline, extension or branch of an existing pipeline is proposed to be constructed, and also in the office of the Public Utility Commission. [Amended by 1989 c.821 Â§4]

Â Â Â Â Â  772.525 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.555 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.560 [Repealed by 1971 c.655 Â§250]

Â Â Â Â Â  772.605 [Repealed by 1971 c.655 Â§250]

CONDEMNATION FOR UNDERGROUND NATURAL GAS STORAGE

Â Â Â Â Â  772.610 Definitions for ORS 772.610 to 772.625. As used in ORS 772.610 to 772.625, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂNatural gas companyÂ means every corporation, company, association, joint stock association, partnership or person authorized to do business in this state and engaged in the transportation, distribution or underground storage of natural gas.

Â Â Â Â Â  (2) ÂPipelineÂ has the meaning given that term in ORS 772.505 (1).

Â Â Â Â Â  (3) ÂUnderground reservoirÂ means any subsurface sand, strata, formation, aquifer, cavern or void whether natural or artificially created, suitable for the injection and storage of natural gas therein and the withdrawal of natural gas therefrom, but excluding a Âpool.Â

Â Â Â Â Â  (4) ÂUnderground storageÂ means the process of injecting and storing natural gas within and withdrawing natural gas from an underground reservoir. [1977 c.296 Â§8; 1989 c.821 Â§5]

Â Â Â Â Â  772.615 Condemnation for underground reservoirs; applicability of ORS chapter 35. Any natural gas company may condemn for its use for the underground reservoir, as well as other property or interests in property which may be necessary to adequately maintain and utilize the underground reservoir for the underground storage of natural gas, including easements and rights of way for access to and egress from the underground storage reservoir. The provisions of ORS chapter 35 and ORS 520.340 and 520.350 are applicable to any condemnation action brought under this section. [1977 c.296 Â§9]

Â Â Â Â Â  772.620 Placement of pipeline facilities. (1) Whenever a pipeline or appurtenance used in conjunction with the underground storage of natural gas in an underground reservoir is laid along a public road, it shall be placed as closely as practicable to the extreme outside edge of the right of way of the road.

Â Â Â Â Â  (2) Such pipeline or appurtenance shall not be located under or pass through or under any cemetery, church, college, schoolhouse, residence, business or storehouse, or through or under any building in this state, except by the consent of the owner thereof.

Â Â Â Â Â  (3) When cultivated lands are appropriated under ORS 772.615, such pipelines shall be well buried underground, at least 20 inches under the surface, which shall be properly and promptly restored by the natural gas company unless otherwise consented to by the owner of the land.

Â Â Â Â Â  (4) When unimproved lands are appropriated under ORS 772.615 and thereafter become cultivated or improved, such pipelines shall be buried by the natural gas company as provided in subsection (3) of this section, within a reasonable time after notice by the owner of such lands, or the agent of the owner, to the natural gas company or its agent. [1977 c.296 Â§10]

Â Â Â Â Â  772.625 Route proposal to be adopted and filed prior to condemnation action. (1) Prior to the filing of any condemnation action under ORS 772.615, the natural gas company shall adopt a resolution showing the approximate route and termini of any proposed pipeline, or the extension or branch of any existing pipeline, to be used in conjunction with the underground storage of natural gas, and showing the location and formation of any underground reservoir to be used for the underground storage of natural gas.

Â Â Â Â Â  (2) A copy of this resolution shall be filed in the office of the Secretary of State, and also in the office of the county clerk of each county or counties where such pipeline, extension or branch of an existing pipeline, or underground reservoir is proposed to be constructed or utilized for the underground storage of natural gas, and also published in a newspaper of general circulation in each county. [1977 c.296 Â§11]

_______________



Chapter 773

Chapter 773 (Former Provisions)

Air Carriers and Air Commerce

AIR CARRIERS AND AIR COMMERCE

UTILITY REGULATION

773.010 [1973 c.776 §1; 1977 c.337 §2; 1987 c.834 §18; repealed by 1995 c.733 §74]

773.020 [1973 c.776 §2; repealed by 1995 c.733 §74]

773.030 [1973 c.776 §3; 1991 c.331 §137; repealed by 1995 c.733 §74]

773.040 [1973 c.776 §4; repealed by 1995 c.733 §74]

773.050 [1973 c.776 §5; repealed by 1995 c.733 §74]

773.060 [1973 c.776 §6; repealed by 1995 c.733 §74]

773.070 [1973 c.776 §7; repealed by 1995 c.733 §74]

773.080 [1973 c.776 §8; repealed by 1995 c.733 §74]

773.090 [1973 c.776 §9; repealed by 1995 c.733 §74]

773.100 [1973 c.776 §10; repealed by 1995 c.733 §74]

773.110 [1973 c.776 §11; repealed by 1995 c.733 §74]

773.120 [1973 c.776 §12; repealed by 1995 c.733 §74]

773.990 [1973 c.776 §13; repealed by 1995 c.733 §74]

_______________



Chapter 774

Chapter 774 Â CitizensÂ Utility Board

2005 EDITION

CITIZENSÂ UTILITY BOARD

UTILITY REGULATION

774.010Â Â Â Â  Definitions

774.020Â Â Â Â  Policy

774.030Â Â Â Â  CitizensÂ Utility Board; powers

774.040Â Â Â Â  Membership on board

774.060Â Â Â Â  Board of Governors; duties; executive committee

774.070Â Â Â Â  Election of board; term; qualifications; statement of financial interest; disqualification of candidate; recall; vacancies

774.110Â Â Â Â  Meetings

774.120Â Â Â Â  Inclusion of information in utility billings; frequency; notice; duty of utility to forward board mail

774.130Â Â Â Â  Mailing costs; reimbursement

774.140Â Â Â Â  Interference with mailings or contributions prohibited

774.160Â Â Â Â  Disposition of complaints

774.180Â Â Â Â  Intervening in agency proceedings affecting utility consumers; standing to obtain judicial or administrative review

774.190Â Â Â Â  Certain laws inapplicable to board; protection from liability

774.210Â Â Â Â  Remedies; attorney fees

774.250Â Â Â Â  Severability

774.990Â Â Â Â  Penalty

Â Â Â Â Â  774.010 Definitions. As used in this chapter, except as otherwise specifically provided or unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the CitizensÂ Utility Board of Governors.

Â Â Â Â Â  (2) ÂConsumerÂ or Âutility consumerÂ means any natural person 18 years of age or older who is a resident of the State of Oregon.

Â Â Â Â Â  (3) ÂDistrictÂ means an electoral district for members of the CitizensÂ Utility Board of Governors.

Â Â Â Â Â  (4) ÂMemberÂ means a member of the CitizensÂ Utility Board.

Â Â Â Â Â  (5) ÂUtilityÂ means any utility regulated by the Public Utility Commission pursuant to ORS chapters 757 and 759, which furnishes electric, telephone, gas or heating service. However, ÂutilityÂ does not include any municipality, cooperative, or peopleÂs utility district. [1985 c.1 Â§2; 1987 c.447 Â§102]

Â Â Â Â Â  774.020 Policy. The people of the State of Oregon hereby find that utility consumers need an effective advocate to assure that public policies affecting the quality and price of utility services reflect their needs and interests, that utility consumers have the right to form an organization which will represent their interests before legislative, administrative and judicial bodies, and that utility consumers need a convenient manner of contributing to the funding of such an organization so that it can advocate forcefully and vigorously on their behalf concerning all matters of public policy affecting their health, welfare and economic well-being. [1985 c.1 Â§1]

Â Â Â Â Â  774.030 CitizensÂ Utility Board; powers. (1) The CitizensÂ Utility Board is hereby created as an independent nonprofit public corporation and is authorized to carry out the provisions of this chapter.

Â Â Â Â Â  (2) The CitizensÂ Utility Board has perpetual succession and it may sue and be sued, and may in its own name purchase and dispose of any interest in real and personal property, and shall have such other powers as are granted to corporations by ORS 65.077. No part of its net earnings shall inure to the benefit of any individual or member of the CitizensÂ Utility Board.

Â Â Â Â Â  (3) The CitizensÂ Utility Board shall have all rights and powers necessary to represent and protect the interests of utility consumers, including but not limited to the following powers:

Â Â Â Â Â  (a) To conduct, fund or contract for research, studies, plans, investigations, demonstration projects and surveys.

Â Â Â Â Â  (b) To represent the interests of utility consumers before legislative, administrative and judicial bodies.

Â Â Â Â Â  (c) To accept grants, contributions and appropriations from any source, and to contract for services.

Â Â Â Â Â  (d) To adopt and modify bylaws governing the activities of the CitizensÂ Utility Board. [1985 c.1 Â§3; 1989 c.1010 Â§179]

Â Â Â Â Â  774.040 Membership on board. (1) All consumers are eligible for membership in the CitizensÂ Utility Board. A consumer shall become a member of the CitizensÂ Utility Board upon contribution of at least $5 but not more than $100 per year to the CitizensÂ Utility Board. Each member shall be entitled to cast one vote for the election of the CitizensÂ Utility Board of Governors. The board shall establish a method whereby economically disadvantaged individuals may become members of the CitizensÂ Utility Board without full payment of the yearly contribution.

Â Â Â Â Â  (2) Each year the CitizensÂ Utility Board shall cause to be prepared, by a certified public accountant authorized to do business in this state, an audit of its financial affairs. The audit is a public record subject to inspection in the manner provided in ORS 192.410 to 192.505. [1985 c.1 Â§9]

Â Â Â Â Â  774.060 Board of Governors; duties; executive committee. The CitizensÂ Utility Board of Governors shall manage the affairs of the CitizensÂ Utility Board. The board may delegate to an executive committee composed of not fewer than five members of the board the authority as would be allowed by ORS 65.354. [1985 c.1 Â§4; 1989 c.1010 Â§180]

Â Â Â Â Â  774.070 Election of board; term; qualifications; statement of financial interest; disqualification of candidate; recall; vacancies. (1) The CitizensÂ Utility Board of Governors shall be comprised of three persons elected from each congressional district described in ORS 188.135 by a majority of the votes cast by members residing in that district. The election shall be conducted by mail ballot in such manner as the CitizensÂ Utility Board of Governors may prescribe.

Â Â Â Â Â  (2) The term of office of a member of the CitizensÂ Utility Board of Governors is four years. No person may serve more than two consecutive terms on the CitizensÂ Utility Board of Governors.

Â Â Â Â Â  (3) Each candidate and each member of the CitizensÂ Utility Board of Governors must be a member of the CitizensÂ Utility Board and must be a resident of the district from which the candidate seeks to be or is elected.

Â Â Â Â Â  (4) At least 45 days before an election each candidate shall file with the CitizensÂ Utility Board of Governors a statement of financial interests, which shall contain the information in such form as the CitizensÂ Utility Board of Governors shall determine. Each candidate shall maintain a complete record of contributions received and expenditures made with regard to an election campaign. Each candidate shall make the records available for public inspection at such reasonable times as the CitizensÂ Utility Board of Governors considers appropriate.

Â Â Â Â Â  (5) No member who is employed by a utility shall be eligible for appointment or election to the CitizensÂ Utility Board of Governors, and no member of the CitizensÂ Utility Board of Governors who obtains employment by a utility may maintain a position on the CitizensÂ Utility Board of Governors. While on the board, no director elected under this section may hold elective public office, be a candidate for any elective public office, or be a state public official. No person who owns or controls, either singly or in combination with any immediate family member, utility stocks or bonds of a total value in excess of $3,000 is eligible to serve as an elected member of the CitizensÂ Utility Board of Governors.

Â Â Â Â Â  (6) The CitizensÂ Utility Board of Governors may disqualify any candidate or member of the CitizensÂ Utility Board of Governors for any violation of this chapter or of the bylaws of the CitizensÂ Utility Board.

Â Â Â Â Â  (7) Upon petition signed by 20 percent of the members in a district for the recall of a member of the CitizensÂ Utility Board of Governors elected from the district, the CitizensÂ Utility Board of Governors shall mail ballots to each member in the district, submitting the question whether the member of the CitizensÂ Utility Board of Governors shall be recalled. If a majority of the members voting at the election vote in favor of the recall, then the member of the CitizensÂ Utility Board of Governors shall be recalled. Elections and recall proceedings shall be conducted in a manner as the CitizensÂ Utility Board of Governors may prescribe. Ballots for all election and recall proceedings shall be counted at a regular meeting of the CitizensÂ Utility Board of Governors.

Â Â Â Â Â  (8) The remaining members of the CitizensÂ Utility Board of Governors shall have the power to fill vacancies on the CitizensÂ Utility Board of Governors. [1985 c.1 Â§6; 1997 c.249 Â§222]

Â Â Â Â Â  774.110 Meetings. All meetings of the CitizensÂ Utility Board of Governors shall be open to the public, except under the same circumstances in which a public agency would be allowed to hold executive meetings under ORS 192.660. [1985 c.1 Â§8]

Â Â Â Â Â  774.120 Inclusion of information in utility billings; frequency; notice; duty of utility to forward board mail. (1) Upon request by the CitizensÂ Utility Board pursuant to this section, each utility shall include in billings to a utility consumer materials prepared and furnished by the CitizensÂ Utility Board, not exceeding in folded size the dimensions of the envelope customarily used by such utility to send billings to its customers.

Â Â Â Â Â  (2) The CitizensÂ Utility Board shall not intentionally make any false material statement in any material submitted to a utility for inclusion with a billing. If the utility believes that the CitizensÂ Utility Board has intentionally made false material statements in an enclosure, it may file a complaint with the Public Utility Commission of Oregon within five days of receipt. The Public Utility Commission of Oregon must review the complaint within 10 days, and if the commission determines that the CitizensÂ Utility Board has intentionally made false material statements, the commission shall give the CitizensÂ Utility Board of Governors written notification that specifies any false material statements made and the reasons why the commission determines the statements to be false.

Â Â Â Â Â  (3) No utility shall be required to enclose CitizensÂ Utility Board material with a billing more than six times in any calendar year.

Â Â Â Â Â  (4) The CitizensÂ Utility Board shall notify a utility of its intention to include under the provisions of this chapter any material in any specified periodic billing or billings not fewer than 30 calendar days prior to the mailing of the periodic billings and shall supply the utility with the material not fewer than 20 calendar days prior to the mailing of the periodic billings.

Â Â Â Â Â  (5) All material submitted by the CitizensÂ Utility Board for inclusion in a utility billing must include the return address of the CitizensÂ Utility Board. A utility is not required to deliver or forward to the CitizensÂ Utility Board material intended for the CitizensÂ Utility Board mistakenly sent to the utility. However, a utility shall retain such materials for a period of 60 days from the date of receipt. The utility shall notify the CitizensÂ Utility Board that such materials have been received and make these materials available to the CitizensÂ Utility Board on demand. [1985 c.1 Â§10]

Â Â Â Â Â  774.130 Mailing costs; reimbursement. (1) The CitizensÂ Utility Board shall not be required to pay any postage charges for materials submitted by the CitizensÂ Utility Board for inclusion in a utility billing if such materials weigh four-tenths of one ounce avoirdupois or less. If the materials submitted weigh over four-tenths of one ounce avoirdupois, then the CitizensÂ Utility Board shall reimburse the utility for a portion of the postage costs which is equal to that portion of the CitizensÂ Utility Board material over four-tenths of one ounce avoirdupois in proportion to the total weight of the billing. In addition to postage costs, the CitizensÂ Utility Board shall reimburse such other reasonable costs, as determined by the Public Utility Commission of Oregon, incurred by a utility in complying with ORS 774.120.

Â Â Â Â Â  (2) Reimbursement of a utility by the CitizensÂ Utility Board shall be made within 60 days of the date the utility submits to the CitizensÂ Utility Board an itemized statement of the costs incurred by the utility. In no event shall such reimbursement exceed the fair market value for the services provided by the utility. [1985 c.1 Â§11]

Â Â Â Â Â  774.140 Interference with mailings or contributions prohibited. (1) No utility, nor any of its employees, officers, members of the board of directors, agents, contractors or assignees, shall in any manner interfere with, delay, alter or otherwise discourage the distribution of any material or statement authorized by the provisions of this chapter for inclusion in periodic utility billings, nor in any manner interfere with, hamper, hinder or otherwise infringe upon a utility consumerÂs right to contribute to CitizensÂ Utility Board, nor in any manner hamper, hinder, harass, penalize or retaliate against any utility consumer because of the consumerÂs contribution to, or participation in, any activities of the CitizensÂ Utility Board.

Â Â Â Â Â  (2) No utility may change its mailing, accounting, or billing procedures if such change will hamper, hinder, or otherwise interfere with the ability of the CitizensÂ Utility Board to distribute materials or statements authorized by this chapter. [1985 c.1 Â§12]

Â Â Â Â Â  774.160 Disposition of complaints. CitizensÂ Utility Board may submit to the appropriate agency any complaint it receives regarding a utility company. Public agencies shall periodically inform CitizensÂ Utility Board of any action taken on complaints received pursuant to this section. [1985 c.1 Â§13]

Â Â Â Â Â  774.180 Intervening in agency proceedings affecting utility consumers; standing to obtain judicial or administrative review. Notwithstanding any other provision of law:

Â Â Â Â Â  (1) Whenever the board determines that any agency proceeding may affect the interests of utility consumers, CitizensÂ Utility Board may intervene as of right as an interested party or otherwise participate in the proceeding.

Â Â Â Â Â  (2) CitizensÂ Utility Board shall have standing to obtain judicial or administrative review of any agency action, and may intervene as of right as a party or otherwise participate in any proceeding which involves the review or enforcement of any action by an agency, if the board determines that the action may affect the interests of utility consumers. [1985 c.1 Â§14]

Â Â Â Â Â  774.190 Certain laws inapplicable to board; protection from liability. (1) ORS 279.835 to 279.855 and ORS chapters 278, 279A, 279B, 279C, 282, 283, 291, 292, 293, 295 and 297 do not apply to CitizensÂ Utility Board or to the administration and enforcement of this chapter. An employee of CitizensÂ Utility Board shall not be considered an ÂemployeeÂ as the term is defined in the public employees retirement laws. CitizensÂ Utility Board and its employees shall be exempt from the provisions of the State Personnel Relations Law.

Â Â Â Â Â  (2) ORS chapter 183 does not apply to determinations and actions by the board.

Â Â Â Â Â  (3) The board, and any of the officers, employees, agents or members of CitizensÂ Utility Board shall be provided the same protections from liability as the board, officers, employees, agents, or members of any nonprofit corporation of the State of Oregon. [1985 c.1 Â§15; 2003 c.794 Â§330]

Â Â Â Â Â  774.210 Remedies; attorney fees. (1) Any utility, and any of its employees, officers, members of the board of directors, agents, contractors or assignees which does, or causes or permits to be done, any matter, act or other thing prohibited by this chapter, or omits to do any act, matter or other thing required to be done by this chapter, is liable for any injury to CitizensÂ Utility Board and to any other person in the amount of damages sustained in consequence of such violation. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) CitizensÂ Utility Board may obtain equitable relief, without bond, to enjoin any violation of this chapter.

Â Â Â Â Â  (3) Any recovery or enforcement obtained under this section shall be in addition to any other recovery or enforcement under this section or under any statute or common law. Any recovery under this section shall be in addition to recovery by the state of the penalty or fine prescribed for such violation by this chapter. The rights and remedies provided by this chapter shall be in addition to all other rights and remedies available under law. [1985 c.1 Â§16; 1995 c.618 Â§136]

Â Â Â Â Â  774.250 Severability. If any section, portion, clause or phrase of this chapter is for any reason held to be invalid or unconstitutional the remaining sections, portions, clauses and phrases shall not be affected but shall remain in full force or effect, and to this end the provisions of this chapter are severable. [1985 c.1 Â§18]

Â Â Â Â Â  774.990 Penalty. Willful violation of ORS 774.120 (1) or (5) or 774.140 is a Class A misdemeanor. [1985 c.1 Â§17]

CHAPTER 775

Â [Reserved for expansion]

_______________



Chapter 776

Chapter 776  Maritime Pilots and Pilotage

2005 EDITION

TITLE 58

SHIPPING AND NAVIGATION

Chapter     776.     Maritime Pilots and Pilotage

777.     Ports Generally

778.     Port of Portland

780.     Improvement and Use of Navigable Streams

783.     Liabilities and Offenses Connected With Shipping and Navigation

_______________

Chapter 776  Maritime Pilots and Pilotage

2005 EDITION

MARITIME PILOTS AND PILOTAGE

SHIPPING AND NAVIGATION

GENERAL PROVISIONS

776.015     Definitions

776.025     Description of bar and river pilotage grounds

776.035     Findings

776.045     Deck officer requirements

OREGON BOARD OF MARITIME PILOTS

776.105     Oregon Board of Maritime Pilots; term; qualifications; appointment; quorum

776.115     Powers and duties of board; rules; fees

776.118     Additional authority of board

776.129     Administrative law judge for rate hearings; recommendations from other agencies; assessing costs and expenses of hearing

LICENSING; COMPENSATION; LIABILITY

776.300     Trainee license; qualifications; assignment for training; rules

776.311     Organizations licensed to train pilots

776.325     Qualifications of licensees

776.355     License fees; rules

776.365     Pilot Account; uses

776.375     Disciplinary proceedings; administrative procedures; judicial review

776.405     License required; exemptions

776.415     Compensation of licensees determined by law

776.425     Authority of licensees generally; compensation

776.435     Refusing services of licensee; liability for pilotage fee

776.445     Liability of certain persons for licensees compensation

776.455     Exhibition of license on boarding vessel

776.510     Declaration of legislative intent relating to liability of licensees, trainees and organizations

776.520     Tariffs limiting liability of licensees, trainees or organizations

776.530     Licensees, trainees and organizations not liable for certain acts or omissions

776.540     Security required of licensees and trainees; conditions of bond; limitation of liability

PENALTIES

776.880     Civil penalties

776.991     Criminal penalties

776.010 [Repealed by 1957 c.448 §27]

GENERAL PROVISIONS

776.015 Definitions. As used in this chapter, unless the context requires otherwise:

(1) Board means the Oregon Board of Maritime Pilots.

(2) Licensee means an individual licensed under ORS 776.115.

(3) Organization of pilots means any legal entity or association to which licensees belong as members, or with which licensees are associated, that is formed for cooperative performance of functions including, but not limited to, the dispatching of licensees and trainees, collection of pilotage fees, ownership and operation of pilot boats, distribution of earnings of licensees and trainees, and education and training so as to facilitate the rendition of pilotage services by individual licensees and trainees.

(4) Pilotage, piloting or to pilot means the actions of a licensee or trainee in assisting the master of a vessel under ORS 776.405 while the vessel is on, approaching or departing a pilotage ground, and the associated communication with the vessel.

(5) Trainee means a person the board has licensed under ORS 776.300 and who has met the requirements of ORS 776.540. [1957 c.448 §1; 1981 c.88 §2; 1983 c.330 §1; 1993 c.741 §110; 1993 c.796 §1; 2001 c.403 §1]

776.020 [Repealed by 1957 c.448 §27]

776.025 Description of bar and river pilotage grounds. Except as may be established by the Oregon Board of Maritime Pilots under ORS 776.115 (3), bar and river pilotage grounds shall be as follows:

(1) The Columbia River bar pilotage ground extends from the uppermost dock or wharf at the Port of Astoria or Knappton to the open sea in at least 30 fathoms of water.

(2) The Columbia and Willamette River pilotage ground extends from the lowermost dock or wharf at the Port of Astoria to the head of navigation on the Columbia and Willamette Rivers and their tributaries.

(3) The Coos Bay bar pilotage ground extends from the head of navigation on Coos Bay and its tributaries to the open sea in at least 30 fathoms of water.

(4) The Yaquina Bay bar pilotage ground extends from the head of navigation on Yaquina Bay and its tributaries to the open sea in at least 30 fathoms of water. [1957 c.448 §2; 1993 c.741 §112b; 1993 c.796 §1a]

776.030 [Repealed by 1957 c.448 §27]

776.035 Findings. The Legislative Assembly finds that:

(1) In order to implement the policies described and inherent in ORS 196.420, 273.553, 465.205, 466.010 and 468B.015 and ORS chapter 274, it is necessary to establish precautionary measures.

(2) Only individuals who have experience and can demonstrate knowledge of currents, tides, soundings, bearings and distances of the shoals, rocks, bars, points of landings, lights and fog signals should direct a large vessel on certain waters of this state. [1991 c.234 §2; 1997 c.16 §2]

776.040 [Repealed by 1957 c.448 §27]

776.045 Deck officer requirements. (1) All vessels required by ORS 776.405 (1) to engage a licensee under this chapter shall, at all times while underway upon any of the pilotage grounds established under ORS 776.025 or 776.115, have at least two licensed deck officers on the navigation bridge of the vessel, one of whom meets the requirements of ORS 776.405 (1).

(2) The only duties of the licensed deck officer required under ORS 776.405 (1) shall be to monitor and direct safe navigation of the vessel during transit on the waters of this state. [1991 c.234 §4; 1993 c.796 §2]

776.050 [Repealed by 1957 c.448 §27]

776.060 [Repealed by 1957 c.448 §27]

776.070 [Repealed by 1957 c.448 §27]

776.080 [Repealed by 1957 c.448 §27]

776.090 [Repealed by 1957 c.448 §27]

776.100 [Repealed by 1957 c.448 §27]

OREGON BOARD OF MARITIME PILOTS

776.105 Oregon Board of Maritime Pilots; term; qualifications; appointment; quorum. (1) The Oregon Board of Maritime Pilots is established within the Department of Transportation, and shall consist of nine members appointed by the Governor for terms of four years. The appointments of members of the board are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(2) Three members of the board shall be public members, one of whom shall act as chairperson of the board. The public members of the board may not:

(a) During the preceding five years or during their terms of office, have any interest in the ownership, operation or management of any tugs, cargo or passenger vessels or in the carriage of freight or passengers by vessel;

(b) During the preceding five years or during their terms of office, have any interest in any association or organization represented under subsection (4) of this section or principally comprised of persons engaged in commercial pursuits in the maritime industry as described in paragraph (a) of this subsection in any capacity; or

(c) Hold or have held a maritime pilot license issued by any state or federal authority.

(3) Three members shall be licensees under this chapter. One member shall be a Columbia River bar licensee, one member shall be a Columbia River licensee and one member shall be a Coos Bay or Yaquina Bay licensee. A licensee member shall:

(a) Have been licensed for more than three years under this chapter;

(b) Be actively engaged in piloting; and

(c) Be a resident of this state.

(4) Except as provided in subsection (5) of this section, three members of the board shall, for at least three years immediately preceding their appointment, have been and during their terms of office be engaged in the activities of a person, as defined in ORS 174.100, that operates or represents commercial oceangoing vessels.

(5) The Governor may appoint a past or present employee or commissioner of a port to serve on the board in lieu of one of the operators or representatives of a commercial oceangoing vessel under subsection (4) of this section.

(6)(a) The majority of members shall constitute a quorum for the transaction of all business if at least one member of each group, as described in subsections (2), (3) and (4) of this section, is present.

(b) Notwithstanding paragraph (a) of this subsection, when the board fixes pilotage fees under ORS 776.115 (5) a quorum shall consist of seven members.

(c) Notwithstanding paragraph (a) of this subsection, for purposes of ORS 192.610 to 192.690 a quorum shall consist of five members.

(7) The Director of Transportation, or a designated representative, shall serve as an ex officio member of the board but without the right to vote. [1957 c.448 §3; 1963 c.580 §93; 1967 c.401 §8; 1969 c.314 §102; 1971 c.753 §41; 1981 c.88 §3; 1987 c.414 §89; 1987 c.775 §4; 1993 c.741 §111; 1993 c.796 §3; 2005 c.508 §1]

776.110 [Repealed by 1957 c.448 §27]

776.115 Powers and duties of board; rules; fees. The Oregon Board of Maritime Pilots shall:

(1) Fix the manner of calling and fixing the places of meetings; provided that at least one meeting shall be held each calendar year.

(2) Provide for efficient and competent pilotage service on all pilotage grounds, and regulate and limit the number of licensees and trainees under this chapter, such number of licensees and trainees to be regulated and limited to the number found by the board to be required to render efficient and competent pilotage service. The primary consideration of the board is public safety. If a proposed rule would result in the significant limitation of competition among licensees or pilot organizations that exist in this state on January 1, 1991, the board shall first make a determination that the proposed rule is essential to protect the safety of the public.

(3) Establish and fix the boundaries of pilotage grounds not described in ORS 776.025.

(4) In accordance with the applicable provisions of ORS chapter 183, establish by rule a licensing system for persons licensed to pilot, for persons licensed as trainees and for pilot organizations who train persons to pilot, including but not limited to provisions prescribing:

(a) The form and content of and the times and procedures for submitting an application for license issuance and renewal. The pendency of an investigation shall not affect the renewal process.

(b) The term of license and the annual fee, not to exceed $1,500.

(c) The requirements for and the manner of testing competency of license applicants.

(d) Those actions or circumstances that constitute failure to achieve or maintain competency or that otherwise constitute a danger to public health and safety and for which the board may refuse to issue or renew a license, may suspend or revoke a license or may reprimand a licensee.

(e) Classes of licenses that specify the size of vessels the licensee is authorized to be trained to pilot or to pilot on those river pilotage grounds for which the trainee or pilot is licensed.

(5)(a) Fix, at reasonable and just rates, pilotage fees, extra fees for vessels in distress, fees for extraordinary pilotage services, fees for a licensee or trainee being carried to sea unwillingly and reimbursement for the return to station or for the detention of a licensee or trainee; except that pilotage fees shall not be less inbound or outbound on vessels, propelled in whole or in part by their own power, than the following:

(A) Between Astoria and Portland or Vancouver, $2.50 per foot draft and 2 cents per net ton;

(B) Between Astoria or Knappton and the sea, $3 per foot draft and 2 cents per net ton;

(C) Between Yaquina Bay and the sea, $3 per foot draft and 2 cents per ton; and

(D) Between Coos Bay and the sea, $2.50 per foot draft and 2 cents per ton.

(b) In fixing fees pursuant to paragraph (a) of this subsection, the board shall give due regard to the following factors:

(A) The length and net tonnage of the vessels to be piloted.

(B) The difficulty and inconvenience of the particular service and the skill required to render it.

(C) The supply of and demand for pilotage services.

(D) The public interest in maintaining efficient, economical and reliable pilotage service.

(E) Other factors relevant to the determination of reasonable and just rates.

(6) Conduct or authorize the holding of hearings. In so doing the board or the administrative law judge may subpoena witnesses, administer oaths, take depositions, fix the fees and mileage of witnesses and compel the attendance of witnesses and the production of papers, books, accounts, documents and testimony.

(7) Adopt any rule or make any order, as set forth in ORS chapter 183, for the effective administration and enforcement of this chapter.

(8) Establish rates pursuant to subsection (5) of this section, for a period of not less than two years, that continue in effect until a subsequent hearing process. Rates may include automatic adjustment provisions to reflect changing economic conditions. [1957 c.448 §4; 1981 c.88 §5; 1983 c.313 §5; 1987 c.158 §157; 1987 c.775 §3; 1991 c.234 §8; 1993 c.741 §112; 1993 c.796 §4; 2003 c.75 §110; 2003 c.619 §1]

776.118 Additional authority of board. In addition to its authority under ORS 776.115, the Oregon Board of Maritime Pilots may:

(1) Establish pilotage requirements for all single boiler or single engine and single screw tank vessels carrying oil in pilotage grounds;

(2) Review and, if appropriate, reduce deadweight tonnage specifications for pilotage service for vessels carrying oil;

(3) Establish regional speed limits, based on escort vehicle limitations, for all tank vessels in inland navigable waters and critical approaches to inland navigable waters; and

(4) Establish a program for a near-miss reporting system. [1991 c.651 §21; 1993 c.796 §5]

776.120 [Repealed by 1957 c.448 §27]

776.125 [1957 c.448 §5; repealed by 1993 c.796 §23]

776.129 Administrative law judge for rate hearings; recommendations from other agencies; assessing costs and expenses of hearing. (1) When the Oregon Board of Maritime Pilots establishes rates described in ORS 776.115 (5), the board shall contract with and compensate the Public Utility Commission of Oregon for the use of administrative law judges assigned by the commission to conduct the rate proceeding. Notwithstanding ORS 183.410, 183.415, 183.425, 183.440, 183.450, 183.460, 183.470 and 183.480, an administrative law judge shall conduct the proceeding in compliance with procedures adopted by the board by rule. The administrative law judge and the board may receive and consider recommendations made by the Economic and Community Development Department and the Port of Portland.

(2) The board may defray the costs and expenses of the hearing by assessing, in its final order, all or a portion of the costs and expenses of the hearing to a party to the hearing. [1987 c.775 §2; 1989 c.171 §85; 1989 c.293 §1; 1993 c.741 §112a; 1993 c.796 §6; 1999 c.849 §§178,179; 2003 c.75 §63; 2003 c.619 §2]

776.130 [Repealed by 1957 c.448 §27]

776.135 [Subsection (1) enacted as part of 1957 c.448 §5; subsection (2) enacted as 1957 c.448 §24; 1971 c.734 §184; 1983 c.313 §1; repealed by 1993 c.796 §23]

776.140 [Repealed by 1957 c.448 §27]

776.145 [1957 c.448 §6; repealed by 1971 c.734 §21]

776.150 [Repealed by 1957 c.448 §27]

776.155 [1957 c.448 §7; repealed by 1971 c.734 §21]

776.160 [Repealed by 1957 c.448 §27]

776.165 [1957 c.448 §8; repealed by 1971 c.734 §21]

776.170 [Repealed by 1957 c.448 §27]

776.175 [1957 c.448 §9; repealed by 1971 c.734 §21]

776.185 [1957 c.448 §10; repealed by 1971 c.734 §21]

776.195 [1957 c.448 §11; repealed by 1971 c.734 §21]

776.205 [1957 c.448 §12; repealed by 1971 c.734 §21]

LICENSING; COMPENSATION; LIABILITY

776.300 Trainee license; qualifications; assignment for training; rules. (1) No person shall be licensed as a trainee under this chapter unless the person meets the experience and educational requirements established by the Oregon Board of Maritime Pilots by rule including provisions pursuant to a program to carry out ORS 243.305 and 776.115 (2).

(2) The board shall assign trainees to organizations of pilots licensed under ORS 776.311. Trainees shall be trained to become licensees by one or more organizations of pilots. The board may adopt by rule training requirements. [1981 c.88 §7; 1993 c.796 §7]

776.305 [1957 c.448 §13; 1985 c.34 §1; repealed by 1993 c.796 §23]

776.310 [Repealed by 1957 c.448 §27]

776.311 Organizations licensed to train pilots. (1) No organization of pilots shall be licensed to train persons to be pilots under this chapter unless the organization:

(a) Has members who are licensed to pilot under ORS 776.325; and

(b) Meets other requirements established by the Oregon Board of Maritime Pilots.

(2) The board shall license at least one pilot organization on each pilotage ground.

(3) Organizations of pilots shall train only persons who are licensed as trainees and have been assigned for training by the board under ORS 776.300. [1993 c.796 §8b]

776.315 [1957 c.448 §14; 1985 c.32 §1; repealed by 1993 c.796 §23]

776.320 [Amended by 1953 c.140 §2; repealed by 1957 c.448 §27]

776.325 Qualifications of licensees. (1) No person shall be licensed to pilot under this chapter unless the person:

(a) Was licensed as a trainee or licensee prior to submitting an application to be licensed to pilot and has met the training requirements established by the Oregon Board of Maritime Pilots; and

(b) Possesses the requisite skill and the experience as a navigator and pilot, as demonstrated by satisfactory performance on such written examinations as the board may prescribe, together with practical knowledge of the currents, tides, soundings, bearings and distances of the several shoals, rocks, bars, points of landings, lights and fog signals of or pertaining to the navigation of the pilotage ground for which application is made for a license to pilot.

(2) An applicant for a license over any river pilotage ground must have at least six months continuous experience, as determined by the board, as a trainee on vessels subject to ORS 776.405 piloting oceangoing vessels over the pilotage ground for which application is made, prior to making application for a license, and must have had the necessary experience in handling oceangoing vessels through the bridges, under varying conditions with and without towboats.

(3) An applicant for a license on bar pilotage grounds shall satisfy the board that the applicant has means available for boarding and leaving vessels which the applicant may be called upon to pilot. [1957 c.448 §15; 1973 c.827 §82; 1981 c.88 §8; 1983 c.313 §2; 1985 c.32 §2; 1993 c.796 §8]

776.330 [Repealed by 1957 c.448 §27]

776.335 [1957 c.448 §16; repealed by 1993 c.796 §23]

776.340 [Repealed by 1953 c.297 §2]

776.345 [1957 c.448 §17; 1981 c.88 §13; 1983 c.313 §3; 1985 c.34 §2; repealed by 1993 c.796 §23]

776.350 [Repealed by 1957 c.448 §27]

776.355 License fees; rules. (1) Except as provided in subsection (2) of this section, each licensee under this chapter shall pay an annual license fee to the Oregon Board of Maritime Pilots not to exceed the amount established under ORS 776.115. Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the amount of the fee shall be adjusted by the Oregon Board of Maritime Pilots to finance costs as defined by the legislatively approved budget, as it may be modified by the Emergency Board.

(2) The board by rule may establish reduced license fees for those individuals who engage in pilotage activities on less than a full-time basis. However, in no event shall the fee be less than $50. [1957 c.448 §22; 1963 c.105 §2; 1973 c.832 §68; 1977 c.40 §2; 1979 c.11 §2; 1981 c.88 §9; 1983 c.313 §4; 1985 c.271 §2; 1989 c.293 §2; 1991 c.466 §1; 1991 c.703 §41; 1993 c.796 §9]

776.360 [Repealed by 1957 c.448 §27]

776.365 Pilot Account; uses. The money received under this chapter shall be paid into the State Treasury and placed to the credit of the General Fund in the Pilot Account which account hereby is established. Such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of this chapter. The Oregon Department of Administrative Services shall draw warrants for all claims approved by the Oregon Board of Maritime Pilots pursuant to the appropriations on the State Treasurer, payable out of the Pilot Account in the General Fund. [1957 c.448 §23; 1983 c.740 §256]

776.370 [Repealed by 1957 c.448 §27]

776.375 Disciplinary proceedings; administrative procedures; judicial review. (1) Where the Oregon Board of Maritime Pilots proposes to refuse to issue or renew a license to pilot, or proposes to revoke or suspend a license or proposes to issue a written reprimand, opportunity for hearing shall be accorded as provided in ORS chapter 183.

(2) Adoption of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be as provided in ORS chapter 183. Contested case hearings shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. [1971 c.734 §186; 1981 c.88 §14; 1993 c.796 §10; 1999 c.849 §§181,182; 2003 c.75 §64]

776.380 [Repealed by 1957 c.448 §27]

776.390 [Repealed by 1957 c.448 §27]

776.400 [Repealed by 1957 c.448 §27]

776.405 License required; exemptions. (1)(a) Except as set forth in paragraph (b) of this subsection, no person shall pilot any vessel upon any of the pilotage grounds established under ORS 776.025 or 776.115 without being a licensee under this chapter or a trainee under the onboard supervision of a licensee under this chapter.

(b) Paragraph (a) of this subsection does not apply to:

(A) The master of a vessel under fishery, recreational or coastwise indorsement provided under 46 U.S.C. chapter 121;

(B) A vessel registered with the State Marine Board or a similar licensing agency of another state; or

(C) The master of a foreign registered fishing or recreational vessel, exempted by the Oregon Board of Maritime Pilots, of not more than 100 feet in length or 250 gross tons international.

(2) A licensee under this chapter is at all times the servant of the vessel being piloted and its owners and operators. [1957 c.448 §25(1); 1973 c.650 §1; 1983 c.330 §3; 1985 c.34 §3; 1991 c.234 §3; 1993 c.796 §11; 2001 c.104 §296]

776.410 [Amended by 1955 c.558 §1; repealed by 1957 c.448 §27]

776.415 Compensation of licensees determined by law. No licensee shall demand or receive any greater, lesser or different compensation for piloting a vessel upon any of the pilotage grounds than is allowed by law. [1957 c.448 §25(2); 1993 c.796 §12]

776.420 [Amended by 1953 c.141 §2; 1953 c.142 §2; 1955 c.698 §1; repealed by 1957 c.448 §27]

776.425 Authority of licensees generally; compensation. Within the scope of the license, a licensee may pilot any vessel and demand and receive therefor the compensation allowed by law. [1957 c.448 §20(1); 1973 c.650 §2; 1985 c.32 §3; 1993 c.796 §13]

776.430 [Repealed by 1957 c.448 §27]

776.435 Refusing services of licensee; liability for pilotage fee. The master or person in charge of any vessel may refuse to accept the services of any particular licensee and shall call for another licensee, in which case the vessel and the owners, operators and agents of the vessel are liable only for the services of the licensee employed. [1957 c.448 §20(2); 1983 c.330 §2; 1991 c.234 §5; 1993 c.796 §14]

776.440 [Repealed by 1957 c.448 §27]

776.445 Liability of certain persons for licensees compensation. In addition to the lien of the licensee upon the vessel for any sum due for piloting, the master, owner and consignee or agent are jointly and severally liable to the licensee therefor. [1957 c.448 §21; 1993 c.796 §15]

776.450 [Repealed by 1957 c.448 §27]

776.455 Exhibition of license on boarding vessel. On boarding a vessel and if required by the master thereof, a licensee shall exhibit the license before the licensee is authorized to perform a piloting assignment. [1957 c.448 §19; 1993 c.796 §16]

776.460 [Repealed by 1957 c.448 §27]

776.465 [1957 c.448 §18; repealed by 1993 c.796 §23]

776.470 [Repealed by 1957 c.448 §27]

776.480 [Repealed by 1957 c.448 §27]

776.490 [Repealed by 1957 c.448 §27]

776.500 [Repealed by 1957 c.448 §27]

776.510 Declaration of legislative intent relating to liability of licensees, trainees and organizations. (1) The stimulation and preservation of maritime commerce on the bar and river pilotage grounds of this state are declared to be affected with the public interest and the limitation and regulation of liability of licensees, trainees and organizations of pilots are necessary to such stimulation and preservation of maritime commerce and are deemed to be in the public interest.

(2) To accomplish the stimulation and preservation of maritime commerce it is necessary to establish an optional rate system whereby vessels and persons engaging the services of a licensee have the option of:

(a) Agreeing not to assert any personal liability against any licensee, trainee and organization of pilots to which the licensee or trainee belongs, and to defend, indemnify and save harmless the licensee, trainee and organization of pilots against all claims and demands arising from acts or omissions of the licensee, trainee or organization of pilots which relate, directly or indirectly, to pilotage of the vessel; or

(b) Directing licensees in writing and in sufficient time for insurance to be procured by them, on a trip basis, insuring such licensees, trainees and organizations of pilots to which they belong against all claims or demands arising from or relating to, directly or indirectly, pilotage of the vessel, the premium or cost of such insurance to be included in the charges for pilotage services and paid on demand by the vessel.

(3) The Legislative Assembly hereby declares that to effect the ends and purposes listed in this section, and to maintain pilotage fees at reasonable levels on the bar and river pilotage grounds of this state, ORS 776.520, 776.530 and 776.540 are adopted. [1959 c.404 §2; 1983 c.330 §4; 1993 c.796 §17]

776.520 Tariffs limiting liability of licensees, trainees or organizations. Licensees and trainees are authorized to limit their liability and the liability of any organization of pilots to which they belong by tariffs approved by the Oregon Board of Maritime Pilots containing substantially the terms and provisions of the following form:

______________________________________________________________________________

The provisions of ORS 776.510 and 776.540 hereby are incorporated into and made a part of this tariff. By reason of the option granted by ORS 776.510, the rates and charges named in this tariff do not include the cost of marine insurance insuring the licensee, trainee and any organization of pilots to which the licensee or trainee belongs, the vessel, its owners, agents or operators from the consequences of negligence or errors in judgment of the licensees, trainees or organizations of pilots.

However, upon reasonable notice to the licensees in writing from the vessel, its master, owners, agents or operators, the licensees parties hereto will procure such insurance on a trip basis in an amount equal to the value of the vessel and its cargo, or such other amount as may be agreed upon between the licensees and the vessel, its master, owners, agents or operators, insuring the licensees and the organizations of pilots to which they belong against all claims or demands arising from or based upon, directly or indirectly, pilotage of the vessel. The premium for such insurance shall be assessed in addition to the rates and charges specified herein.

The election of the vessel, its master, owners, agents or operators not to request licensees parties hereto to procure such insurance and thereby to elect to have the licensees parties hereto perform services on the rates and charges specified herein shall constitute a binding and irrevocable agreement on the part of the vessel, its master, owners, agents or operators to the terms and conditions of the following:

It is understood and agreed, and is the essence of the contract under which services of the licensee are tendered to and accepted by the vessel, its master, operators and owners, that:

(1) The services rendered hereunder are rendered by a licensee;

(2) The services of any individual licensee have been voluntarily accepted and are voluntarily rendered pursuant to the election authorized by ORS 776.510;

(3) Such services are advisory in nature only, the master of the vessel remaining at all times in full command of the vessel and empowered to relieve the licensee of duties;

(4) The services of the licensee and, if applicable, trainee are accepted on the express understanding that when the licensee and trainee go aboard the vessel the licensee and trainee become the servants of the vessel and its owners and operators. Except as to such personal liability and rights over as may arise by reason of the willful misconduct or gross negligence of the licensee or trainee, the master, owners and operators of the vessel expressly covenant and agree:

(a) Not to assert directly or indirectly, any personal liability against the licensee, trainee, any organization of pilots to which the licensee or trainee belongs, and any members of such organization;

(b) Not to respond in damage (including any rights over) arising out of or connected with, directly or indirectly, any damage, loss or expense sustained by the vessel, its master, owners, operators and crew, and any third parties (including cargo), even though resulting from acts or omissions of any organization of pilots to which the licensee or trainee belongs, from acts or omissions of its members, or any acts or omissions of the licensee or trainee; and

(c) To defend, indemnify and hold harmless the licensee, trainee, any organization of pilots to which the licensee or trainee belongs, and any members of such organization, from any claims whatsoever for damages, loss or expense arising out of, or connected with any acts or omissions of the licensee, trainee or organization of pilots which relate, directly or indirectly, to pilotage of the vessel;

(5) The master, owners and operators of the vessel shall not be liable to indemnify and hold harmless the licensee, trainee and any organization of pilots to an extent greater than the amount to which the liability of the vessel, its owners and operators, is limited by reason of contract, bill of lading or statute, including but not limited to, the Limitation of Liability Act (46 U.S.C. 181-189), the Harter Act (46 U.S.C. 190-195), the Carriage of Goods by Sea Act (46 U.S.C. 1300-1315), and the Federal Water Pollution Control Act (33 U.S.C. 1321); and

(6) The fees charged for the services rendered by the licensee and trainee have been computed and are assessed in accordance with and based upon the above stipulations.

______________________________________________________________________________ [1959 c.404 §3; 1973 c.650 §3; 1983 c.330 §5; 1993 c.796 §18]

776.530 Licensees, trainees and organizations not liable for certain acts or omissions. An organization of pilots shall not be liable for any claims arising from acts or omissions of a licensee, trainee or organization of pilots which relate, directly or indirectly, to pilotage of a vessel. A licensee or trainee shall not be liable either directly or as a member or associate of an organization of pilots for any claims arising from acts or omissions of any other licensee, trainee or any organization of pilots which relate, directly or indirectly, to pilotage of a vessel. This section does not apply to acts or omissions relating to the ownership and operation of pilot boats or the transportation of licensees and trainees to and from the vessel being piloted. [1983 c.330 §8; 1993 c.796 §19]

776.540 Security required of licensees and trainees; conditions of bond; limitation of liability. (1) Each licensee and trainee shall procure and furnish to the Oregon Board of Maritime Pilots a security in the sum of $250 as a surety bond or an irrevocable letter of credit, in a form approved by the board and underwritten by a surety company authorized to engage in business in the State of Oregon or issued by an insured institution, as defined in ORS 706.008, or as a cash deposit in a form approved by the board. The cash deposit, letter of credit or bond shall be conditioned so as to pay the sum to any person, firm, corporation or other legal entity who or which shall suffer any loss or damage by reason of any negligent act or omission of the licensee or trainee which relates, directly or indirectly, to pilotage of the vessel. No licensee or trainee shall be liable for any such act or omission beyond the amount of the security. However, this limitation of liability shall not apply:

(a) To willful misconduct on the part of the licensee or trainee;

(b) To the extent to which insurance is procured pursuant to the option granted by ORS 776.510 and 776.520; or

(c) To acts or omissions relating to the ownership and operation of pilot boats or the transportation of licensees and trainees to and from the vessel being piloted.

(2) When any suit or action is brought in any court against a licensee or trainee for any such act or omission in respect of which liability is limited as provided by this section and other claims are made or anticipated in respect of the same act or omission, upon payment by the licensee or trainee of the amount of the security into the court in which such suit or action is brought, the court shall distribute that amount rateably among the several claimants and shall dismiss the proceedings as to the licensee or trainee. [1983 c.330 §7; 1985 c.29 §1; 1991 c.331 §138; 1993 c.796 §20; 1997 c.631 §553]

PENALTIES

776.880 Civil penalties. (1) In addition to any other penalty provided by law, any licensee or trainee who commits any act for which the Oregon Board of Maritime Pilots could revoke, suspend or refuse to issue or renew a license is subject to a civil penalty in an amount determined by the board of not more than $250 for each offense.

(2) Any person who violates the provisions of ORS 776.405 (1)(a) is subject to a civil penalty in an amount as determined by the board of not less than $5,000 and not more than $50,000.

(3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

(4) All amounts recovered under this section are subject to ORS 776.365. [1981 c.88 §11; 1991 c.234 §6; 1991 c.734 §102; 1993 c.796 §21]

776.990 [Repealed by 1957 c.448 §27]

776.991 Criminal penalties. (1) Except as provided in subsection (2) of this section, any person violating any of the provisions of this chapter is punishable, upon conviction, by a fine not to exceed $500, or by imprisonment in the county jail not to exceed six months, or both.

(2) Any person violating the provisions of ORS 776.405 (1)(a) is punishable, upon conviction, by a fine of not less than $5,000 nor more than $50,000, or by imprisonment in the county jail not to exceed six months, or both. [1957 c.448 §26; 1991 c.234 §7]

_______________



Chapter 777

Chapter 777 Â Ports Generally

2005 EDITION

PORTS GENERALLY

SHIPPING AND NAVIGATION

PORTS

(Definitions)

777.005Â Â Â Â  Definitions for ORS 777.005 to 777.725 and 777.915 to 777.953

(Organization of Ports)

777.010Â Â Â Â  Areas that may be included in port

777.050Â Â Â Â  Operation and effect of proclamation; general corporate powers and capacity

(Facilities for World Maritime Trade)

777.065Â Â Â Â  Development of port facilities at certain ports as state economic goal; state agencies to assist ports

(Port Powers and Functions; Port Commissioners)

777.080Â Â Â Â  Application of special district election laws to ports

777.090Â Â Â Â  Agreements between ports; allocation of expenses and revenues

777.095Â Â Â Â  Agreement between Port of Astoria and State Land Board concerning deepwater port facility at Tongue Point; division of revenue; boardÂs share credited to Common School Fund

777.100Â Â Â Â  Annual report to legislative committee concerning agreements made under ORS 777.090

777.105Â Â Â Â  Bay, river and harbor improvement

777.108Â Â Â Â  Agreements between two or more ports

777.110Â Â Â Â  Contracts with federal government

777.112Â Â Â Â  Contracts or intergovernmental agreements between ports and others

777.113Â Â Â Â  Port assistance to public bodies within port boundaries

777.116Â Â Â Â  Port may acquire real and personal property; appraisal by state certified appraiser required; purchase contract limited

777.120Â Â Â Â  PortÂs authority over harbors, wharf lines and navigation

777.125Â Â Â Â  Ports may maintain tug and pilotage service; charges; portÂs liability limited; salvage claims

777.132Â Â Â Â  Authority of ports to distribute water; construct and maintain marina and recreation facilities

777.135Â Â Â Â  Board of port commissioners; qualifications; appointment; term; first meeting; election; vacancies

777.137Â Â Â Â  Designation of position numbers for commissioners

777.140Â Â Â Â  Board meetings; board officers; public records

777.150Â Â Â Â  Port employees; compensation

777.155Â Â Â Â  Division of ports into subdistricts

777.160Â Â Â Â  Representation by subdistricts; terms of commissioners after subdistricting

777.165Â Â Â Â  Vacancies

777.180Â Â Â Â  Powers of ports created by special laws

777.190Â Â Â Â  Ordinances for policing or regulating of port property

777.195Â Â Â Â  Port may engage in certain water commerce-related activities

777.210Â Â Â Â  Port may engage in certain port management activities

777.220Â Â Â Â  Port may collect certain fees from port users

777.230Â Â Â Â  Port may generate electric power; sale of power limited to utilities and federal agency; use of natural gas as fuel for generating facilities

777.240Â Â Â Â  Port may advertise and promote facilities and commerce

777.250Â Â Â Â  Port powers with respect to development and use of its lands; industrial or research and development parks; sports, recreation, convention, trade show facilities

777.258Â Â Â Â  General powers of port in promotion of certain interests

777.262Â Â Â Â  Port dredging activities; legislative findings and purpose

777.267Â Â Â Â  Marine Navigation Improvement Fund

777.273Â Â Â Â  Authority of ports to operate pipelines; exceptions

(Columbia River Channel Deepening Project)

777.277Â Â Â Â  Definitions for ORS 777.277 to 777.287

777.282Â Â Â Â  Channel Deepening Account; Channel Deepening Debt Service Account; payments to primary sponsor

777.284Â Â Â Â  Grant agreement with primary sponsor; request for issuance of lottery bonds

777.287Â Â Â Â  Agreements with federal agencies

(Annexation)

777.326Â Â Â Â  Special procedure for annexations increasing by one-half or more the area or assessed value of taxable property within the port

777.347Â Â Â Â  Consent of Department of State Lands for state lands

777.353Â Â Â Â  Annexation of enclave

777.365Â Â Â Â  Name change of port; notice

(Port Fiscal Matters)

777.405Â Â Â Â  Deposit and disbursement of moneys; financial records

777.410Â Â Â Â  Ports may borrow money and issue bonds

777.415Â Â Â Â  Resolution and election prerequisite to issuance of bonds

777.430Â Â Â Â  Taxing powers of ports

777.435Â Â Â Â  Levy, assessment and collection of taxes

777.437Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

777.440Â Â Â Â  Levy of special tax by county court upon default of port officers

777.445Â Â Â Â  Procedure subsequent to levy under ORS 777.440

777.447Â Â Â Â  Promissory notes authorized for port development purposes; limitations; form; payment

777.455Â Â Â Â  Authority to issue refunding bonds for specified purposes; amounts

777.460Â Â Â Â  Refunding bonds; terms and conditions; bond call

777.465Â Â Â Â  Disposition of refunding bonds

777.470Â Â Â Â  Levy of tax to meet principal and interest; amount required; disposition of proceeds of tax

777.475Â Â Â Â  Remedies of holders of refunding bonds on default

777.480Â Â Â Â  Construction of ORS 777.455 to 777.505

777.485Â Â Â Â  Compromise and refunding agreements; contents; subsequent procedure; effect

777.500Â Â Â Â  Advertisement of bonds; bids; rejection of bids; readvertisement; time of sale limited

777.505Â Â Â Â  Delivery of bonds to purchaser; deposit of sale proceeds; redemption and retirement of refunded bonds

777.510Â Â Â Â  Port warrants; execution; contents

777.515Â Â Â Â  Payment of warrants; interest on warrants

777.520Â Â Â Â  Special tax levy, rate, use of proceeds; bond sinking fund

777.530Â Â Â Â  Special assessments for local improvement; assessment ordinance; assessment districts

777.535Â Â Â Â  Installment payment of special assessment; limitation

777.560Â Â Â Â  Ports may issue and sell revenue bonds; use of proceeds

777.565Â Â Â Â  Resolution or ordinance authorizing revenue bonds and creating special trust fund

777.570Â Â Â Â  Form of bonds

777.575Â Â Â Â  Sale of bonds

777.585Â Â Â Â  Refunding revenue bonds

777.590Â Â Â Â  Authority to issue and sell revenue bonds; leasing property and pledging revenues

(Special Elections)

777.605Â Â Â Â  Special elections

(Establishment of Water Transportation Lines)

777.705Â Â Â Â  Definitions for ORS 777.705 to 777.725

777.710Â Â Â Â  Payment of bonus explained

777.715Â Â Â Â  Ports may pay bonuses in aid of water transportation and may charter vessels

777.720Â Â Â Â  Discretion of board in making payment; contracts

777.725Â Â Â Â  Borrowing money to pay bonus; bond issues, amount, terms, interest, signature, approval by electors, name of bonds, sale

EXPORT TRADING CORPORATIONS

777.755Â Â Â Â  Legislative findings and policy

777.760Â Â Â Â  Definitions for ORS 777.755 to 777.800

777.763Â Â Â Â  Export trading corporation; formation by port; hearing; dissolution of corporation

777.765Â Â Â Â  Powers of export trading corporation

777.767Â Â Â Â  Authorized agreements

777.770Â Â Â Â  Additional fiscal powers of export trading corporation

777.773Â Â Â Â  Status of obligations of export trading corporation; prohibited investments

777.775Â Â Â Â  Status of export trading corporation; application of certain laws

777.780Â Â Â Â  Board of directors; election; term; compensation; board officers

777.783Â Â Â Â  Board meetings; quorum

777.785Â Â Â Â  Meetings of board to be open to public; executive sessions

777.787Â Â Â Â  Chief executive officer of export trading corporation; appointment; removal

777.790Â Â Â Â  Employees of export trading corporation

777.793Â Â Â Â  Disclosure of commercial or financial information prohibited; exception

777.795Â Â Â Â  Right to inspect records of export trading corporation; certain records exempt from disclosure

777.800Â Â Â Â  Annual report

OREGON INTERNATIONAL PORT OF COOS BAY

777.915Â Â Â Â  Definitions for ORS 777.915 to 777.953

777.917Â Â Â Â  Oregon International Port of Coos Bay; applicability of statutes

777.920Â Â Â Â  Board of port commissioners; powers

777.923Â Â Â Â  Qualifications of port commissioners

777.925Â Â Â Â  Appointment of port commissioners; term; vacancies

777.927Â Â Â Â  Removal of port commissioner for malfeasance; statement of charges; notice; court hearing

777.930Â Â Â Â  Removal of port commissioner for lack of attendance; authorized leave of absence

777.933Â Â Â Â  Board meetings; executive committee

777.935Â Â Â Â  Board officers

777.937Â Â Â Â  Board to report to Legislative Assembly

777.940Â Â Â Â  Power to issue general obligation bonds; limitation; dedication of revenues; use of proceeds

777.943Â Â Â Â  Issuance of bonds; form; redemption

777.945Â Â Â Â  Certain uses of bond proceeds prohibited in absence of elector approval

777.947Â Â Â Â  Limitation on annual issuance and aggregate amount of bonds in absence of elector approval

777.950Â Â Â Â  Certain uses of proceeds of bonds issued without elector approval prohibited

777.953Â Â Â Â  Annexation; authority; procedure; effect

PENALTIES

777.990Â Â Â Â  Penalties

Â Â Â Â Â  777.003 [1987 c.607 Â§3; renumbered 285.800 in 1991]

PORTS

(Definitions)

Â Â Â Â Â  777.005 Definitions for ORS 777.005 to 777.725 and 777.915 to 777.953. As used in ORS 777.005 to 777.725 and 777.915 to 777.953, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the board of commissioners of a port.

Â Â Â Â Â  (2) ÂCountyÂ means the county in which the port, or the greater portion of the area of the port, is located.

Â Â Â Â Â  (3) ÂCounty boardÂ means the county court or the board of county commissioners of the county.

Â Â Â Â Â  (4) ÂCounty clerkÂ means the county clerk of the county.

Â Â Â Â Â  (5) ÂPortÂ means a port formed pursuant to ORS 777.010 and 777.050.

Â Â Â Â Â  (6) ÂOwnerÂ or ÂlandownerÂ means the record owner of real property or the vendee of a recorded contract of purchase of real property, if any, to the exclusion of the vendor. [Amended by 1971 c.728 Â§1; 1983 c.83 Â§109; 2003 c.802 Â§148]

(Organization of Ports)

Â Â Â Â Â  777.010 Areas that may be included in port. (1) Ports may be formed in the manner provided in this section and ORS 777.050.

Â Â Â Â Â  (2) A proposed port may include all the territory in one county. However, where a petition is filed for formation of a port, the territorial limits of which do not include the county as a whole, the limits proposed by the petition shall not extend beyond the natural watershed of any drainage basin whose waters flow into another bay, estuary or river navigable from the sea situate within the county. [Amended by 1959 c.602 Â§1; 1963 c.209 Â§1; 1967 c.342 Â§1; 1971 c.727 Â§182; 1971 c.728 Â§2; 2003 c.802 Â§149]

Â Â Â Â Â  777.015 [Amended by 1967 c.342 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.020 [Amended by 1959 c.602 Â§2; 1963 c.252 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.022 [1959 c.602 Â§4; 1963 c.252 Â§2; repealed by 1971 c.727 Â§203 and by 1971 c.728 Â§138]

Â Â Â Â Â  777.025 [Amended by 1967 c.342 Â§3; repealed by 1971 c.647 Â§149 and by 1971 c.728 Â§138]

Â Â Â Â Â  777.030 [Amended by 1959 c.57 Â§1; 1963 c.252 Â§3; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  777.035 [Amended by 1967 c.342 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.040 [Amended by 1959 c.602 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.045 [Repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  777.050 Operation and effect of proclamation; general corporate powers and capacity. From the date of the formation order, the port specified in the order shall:

Â Â Â Â Â  (1) Have perpetual succession.

Â Â Â Â Â  (2) Have, and may exercise and carry out, the corporate powers and objects declared by ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (3) Make all contracts, hold, receive and dispose of real and personal property, and do all other acts and things which may be requisite, necessary or convenient in carrying out the objects of the corporation or exercising the powers conferred upon it.

Â Â Â Â Â  (4) Sue and be sued, plead and be impleaded in all actions, suits or proceedings brought by or against it. [Amended by 1971 c.727 Â§184; 1971 c.728 Â§10]

Â Â Â Â Â  777.055 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.060 [Amended by 1963 c.268 Â§18; repealed by 1971 c.727 Â§203]

(Facilities for World Maritime Trade)

Â Â Â Â Â  777.065 Development of port facilities at certain ports as state economic goal; state agencies to assist ports. The Legislative Assembly recognizes that assistance and encouragement of enhanced world trade opportunities are an important function of the state, and that development of new and expanded overseas markets for commodities exported from the ports of this state has great potential for diversifying and improving the economic base of the state. Therefore, development and improvement of port facilities suitable for use in world maritime trade at the Ports of Umatilla, Morrow, Arlington, The Dalles, Hood River and Cascade Locks and the development of deepwater port facilities at Astoria, Coos Bay, Newport, Portland and St. Helens is declared to be a state economic goal of high priority. All agencies of the State of Oregon are directed to assist in promptly achieving the creation of such facilities by processing applications for necessary permits in an expeditious manner and by assisting the ports involved with available financial assistance or services when necessary. [1981 c.879 Â§6; 1993 c.106 Â§1]

Â Â Â Â Â  Note: 777.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 777 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Port Powers and Functions; Port Commissioners)

Â Â Â Â Â  777.080 Application of special district election laws to ports. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of district commissioners.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of the district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§325]

Â Â Â Â Â  777.090 Agreements between ports; allocation of expenses and revenues. A port may enter into agreements with other ports to exercise jointly all powers granted to any of the agreeing ports. The agreement may authorize joint acquisition of real property or other interests in land and may provide for the allocation among the agreeing ports of expenses incurred or revenues received in the performance of the agreement. [1981 c.879 Â§10]

Â Â Â Â Â  Note: 777.090 to 777.100 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 777 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  777.095 Agreement between Port of Astoria and State Land Board concerning deepwater port facility at Tongue Point; division of revenue; boardÂs share credited to Common School Fund. Any agreement between the Port of Astoria, individually or in conjunction with another port, pursuant to ORS 777.090, and the State Land Board shall specify a division between the parties of all net revenues accruing from the management of the deepwater port facility at Tongue Point. The State Land BoardÂs share of the net revenues shall be transferred to the Department of State Lands and credited to the Common School Fund. [1981 c.879 Â§9]

Â Â Â Â Â  Note: See note under 777.090.

Â Â Â Â Â  777.100 Annual report to legislative committee concerning agreements made under ORS 777.090. Annually, the directors of any agreeing ports and the Director of the Department of State Lands shall report to the Legislative Committee on Trade and Economic Development the nature of all agreements made under ORS 777.090 and accomplishments thereunder. [1981 c.879 Â§11]

Â Â Â Â Â  Note: See note under 777.090.

Â Â Â Â Â  777.105 Bay, river and harbor improvement. A port may improve bays, rivers and harbors within its limits and between its limits and the sea for the width and length and to the depth the port considers necessary or convenient for the use of shipping and as the means at its disposal will allow. It may construct the canals, basins and waterways necessary or convenient for the use of shipping or the extension of the commerce of the port. [Amended by 1971 c.728 Â§12]

Â Â Â Â Â  777.108 Agreements between two or more ports. Two or more ports may enter agreements, to exercise jointly all powers granted to each of the agreeing ports individually. In the exercise of such powers ports may acquire jointly all lands, rights in real property, leases or easements necessary for their purposes. However, ports so acting jointly shall not acquire real property or rights in any other port without the consent of such port. [1961 c.367 Â§2; 1971 c.728 Â§13]

Â Â Â Â Â  777.110 Contracts with federal government. A port may:

Â Â Â Â Â  (1) Contract with the federal government to do all or part of the work of making or maintaining, or both, a depth of water in the bays, harbors or rivers as determined by the federal government; and

Â Â Â Â Â  (2) Receive therefor compensation as agreed between the federal government and the port. [Amended by 1971 c.728 Â§14]

Â Â Â Â Â  777.112 Contracts or intergovernmental agreements between ports and others. (1) A port may enter into intergovernmental agreements under ORS chapter 190:

Â Â Â Â Â  (a) To provide facilities or services that any of the parties to the agreement might provide or perform separately for the improvement or maintenance of the bays, harbors and channels of the Columbia River and other Oregon rivers and streams; or

Â Â Â Â Â  (b) To exercise the powers that any of the parties to the agreement has to control the use of the waters, shores and banks thereof.

Â Â Â Â Â  (2) Any port may enter into a contract with any person or into an intergovernmental agreement under ORS chapter 190 for the use and control of water for promoting erosion control, pollution control or otherwise protecting, maintaining and enhancing waters within the boundaries of the port district.

Â Â Â Â Â  (3) Expenses incurred or revenues received in the performance of a contract or agreement entered into under subsections (1) and (2) of this section shall be allocated among the parties as the contract or agreement shall provide. [1961 c.367 Â§3; 1971 c.691 Â§1; 1971 c.728 Â§139; 2003 c.802 Â§150]

Â Â Â Â Â  777.113 Port assistance to public bodies within port boundaries. Consistent with the purposes, functions and powers granted to it by law, a port may provide research or technical assistance for the planning, promotion or implementation of commercial, industrial or economic development projects upon request by any public body as defined in ORS 174.109 within the boundaries of the port. [1977 c.209 Â§2; 2003 c.802 Â§151]

Â Â Â Â Â  Note: 777.113 was added to and made a part of ORS chapter 777 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  777.115 [Repealed by 1971 c.728 Â§16 (777.116 enacted in lieu of 777.115)]

Â Â Â Â Â  777.116 Port may acquire real and personal property; appraisal by state certified appraiser required; purchase contract limited. (1) A port may acquire, by condemnation or other lawful method, hold, use, enjoy and convey, lease or otherwise dispose of real and personal property, or any interest therein, necessary or convenient in carrying out its powers. Condemnation proceedings shall be conducted as provided by ORS chapter 35.

Â Â Â Â Â  (2) A port shall not purchase real property without first appointing a disinterested independent appraiser to appraise the property. If the appraiser determines the value of the property exceeds $500,000, then the port shall appoint one additional appraiser who may be either a port staff appraiser or a disinterested independent appraiser. The appraisal shall fix the fair market value of the property proposed to be purchased. This subsection, however, does not require a port to purchase such property at the appraised value, nor shall the appraisal be admitted in evidence in any condemnation proceeding.

Â Â Â Â Â  (3) An appraiser appointed under this section shall be a state certified appraiser, as defined in ORS 674.010.

Â Â Â Â Â  (4) A port may purchase real or personal property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 20 years. [1971 c.728 Â§17 (enacted in lieu of 777.115, 777.185 and 777.187); 1973 c.127 Â§2; 1975 c.43 Â§1; 1979 c.17 Â§1; 1991 c.5 Â§45; 1993 c.201 Â§1]

Â Â Â Â Â  777.120 PortÂs authority over harbors, wharf lines and navigation. (1) To the full extent the State of Oregon might exercise control or grant to ports the right to exercise control, a port has full control of all bays, rivers and harbors within its limits, and between its limits and the sea. As convenient, requisite or necessary or in the best interests of the maritime shipping and commercial interests of the port, a port may, within its limits:

Â Â Â Â Â  (a) Make, change or abolish wharf lines in bays, rivers and harbors.

Â Â Â Â Â  (b) By ordinance make, modify or abolish regulations for the use of navigation, or for the placing of obstructions in or the removal of obstructions from bays, rivers and harbors.

Â Â Â Â Â  (2) A port shall have the authority to engage in the control and prevention of river and stream bank erosion, and the prevention of damage from floodwater and sediment, and to make, establish, change, modify or abolish such rules and regulations to preserve natural resources and prevent estuary and stream pollution within the boundaries of the district. [Amended by 1971 c.268 Â§20; 1971 c.691 Â§2; 1971 c.728 Â§140]

Â Â Â Â Â  777.125 Ports may maintain tug and pilotage service; charges; portÂs liability limited; salvage claims. (1) A port may establish, maintain and operate a tugboat and pilotage service in the port and between the port and the sea. To provide such service, it may purchase, lease, control and operate tugboats and pilot boats and collect charges from vessels employing such tugs for towage or pilotage services.

Â Â Â Â Â  (2) The charges for towage and pilotage shall be fixed by the board and filed in the records of the port. A port is entitled to a lien upon a vessel for any sums due the port for piloting or towing such vessel. The master and owner of such vessel shall, in addition, be jointly and severally liable to the port for the sums due.

Â Â Â Â Â  (3) If a vessel or cargo, while being towed by a vessel owned or operated by a port or while under the charge of a pilot employee thereof, suffers injury or loss by reason of the fault of the tug, or the negligence or incompetency of the pilot, the port shall not be liable for any loss or injury thereof in excess of $5,000.

Â Â Â Â Â  (4) A port may claim and collect salvage for services rendered to vessels in distress in the same manner as a natural person. [Amended by 1971 c.728 Â§20]

Â Â Â Â Â  777.130 [Amended by 1963 c.219 Â§1; 1963 c.365 Â§1; 1965 c.445 Â§1; 1967 c.416 Â§2; 1969 c.497 Â§1; repealed by 1971 c.728 Â§21 (777.195 to 777.258 enacted in lieu of 777.130)]

Â Â Â Â Â  777.132 Authority of ports to distribute water; construct and maintain marina and recreation facilities. (1) A port may distribute water for domestic purposes, industrial purposes, irrigation purposes or for the purposes of recharging ground water basins or reservoirs within or without the port.

Â Â Â Â Â  (2) A port may construct, improve, maintain and operate public marina or other recreation facilities. Such facilities may include campgrounds or parks which the port may operate and maintain or lease to public or private organizations or persons for operation and maintenance. [1969 c.497 Â§3; 1971 c.728 Â§29; 1973 c.127 Â§1; 1974 c.39 Â§1; 1987 c.103 Â§1]

Â Â Â Â Â  Note: 777.132 was added to and made a part of ORS chapter 777 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  777.135 Board of port commissioners; qualifications; appointment; term; first meeting; election; vacancies. (1) The power and authority given a port is vested in and shall be exercised by a board of five commissioners, each of whom shall be an elector registered in the port.

Â Â Â Â Â  (2) Within 10 days after the formation of the port, the Governor shall appoint the first board of five commissioners, each of whom shall be an elector registered in the port.

Â Â Â Â Â  (3) The commissioners shall meet at a place within the port, designated by the Governor, on the fifth day after their appointment and shall organize as a board, first making and subscribing to an oath of office. The term of office of each commissioner shall be determined by lot at the first meeting of the board. The terms of two of the commissioners expire June 30 next following the first regular district election, and the terms of the remaining three commissioners expire June 30 next following the second next regular district election.

Â Â Â Â Â  (4) At the first regular district election following the appointment of the first board, two commissioners shall be elected. At the second regular district election following the appointment of the first board, three commissioners shall be elected.

Â Â Â Â Â  (5) Except as provided in subsection (3) of this section, the term of commissioner is four years.

Â Â Â Â Â  (6) The term of a commissioner shall expire when the commissioner is absent from four or more consecutive regular meetings of the board of port commissioners and the board declares the position vacant. The vacancy shall be filled as provided by ORS 198.320. [Amended by 1967 c.185 Â§1; 1971 c.647 Â§136; 1971 c.727 Â§Â§185,200; 1971 c.728 Â§30; 1973 c.796 Â§74; 1983 c.83 Â§110; 1983 c.350 Â§318; 1995 c.705 Â§1]

Â Â Â Â Â  777.137 Designation of position numbers for commissioners. (1) Each office of commissioner of the board of a port shall be designated by number as Position No. 1, Position No. 2, and so forth.

Â Â Â Â Â  (2) The secretary of a port shall assign a position number to each office on the board. The number so assigned shall be certified by the secretary to the commissioner in office holding that position. The secretary shall file a copy of the certification with the elections officer for the district. [1969 c.297 Â§2; 1971 c.728 Â§31; 1983 c.350 Â§319]

Â Â Â Â Â  777.140 Board meetings; board officers; public records. (1) A board shall meet at a place within the port as it may from time to time determine. A board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings as provided by its rules.

Â Â Â Â Â  (2) A board shall choose from its number a president, vice president, treasurer and secretary, who shall hold their offices until the next election of officers and who shall have the powers and perform the duties usual in such cases. Annual reports shall be made by the president, vice president, treasurer and secretary and filed with the board.

Â Â Â Â Â  (3) All proceedings of a board shall be entered in the records of the board. All books, maps, plans, documents, vouchers, reports and other papers and records pertaining to the business of the port shall be public records. [Amended by 1971 c.728 Â§32]

Â Â Â Â Â  777.145 [Repealed by 1969 c.345 Â§20]

Â Â Â Â Â  777.150 Port employees; compensation. A port may employ engineers, superintendents, mechanics, clerks or other persons as it may find requisite, necessary or convenient and fix their rates of compensation. [Amended by 1967 c.412 Â§1; 1971 c.403 Â§16; 1971 c.728 Â§36]

Â Â Â Â Â  777.155 Division of ports into subdistricts. Upon a petition of the electors filed with the board within 10 days after the date of a boundary or name change order a board shall subdivide the port. Such a petition shall be signed by electors registered in the district equal in number to at least 25 percent of the electors who voted at the last port election. The board by resolution shall divide the port into five subdistricts approximately equal in population. Not later than the 10th day after the resolution is adopted, the secretary of the board shall file a certified copy of the resolution with the county clerk of each county in which the district is located. [Amended by 1963 c.268 Â§19; 1967 c.498 Â§3; 1971 c.727 Â§186; 1971 c.728 Â§37; 1983 c.83 Â§111; 1983 c.350 Â§320]

Â Â Â Â Â  777.160 Representation by subdistricts; terms of commissioners after subdistricting. (1) At the first regular district election after the effective date of the division of a port into subdistricts under ORS 777.155 or 777.326, one commissioner shall be elected from each subdistrict. Thereafter election of commissioners shall be by subdistrict and by the electors in each such subdistrict.

Â Â Â Â Â  (2) The terms of office of the incumbent commissioners of a port that is subdivided as provided by ORS 777.155 or 777.326 terminate on June 30 following the first regular district election after the effective date of the division of the port into subdistricts.

Â Â Â Â Â  (3) The two commissioners who receive the greatest number of votes cast at the election under subsection (1) of this section shall hold office for the term of four years beginning July 1 following the election. The three commissioners who receive the lesser number of votes cast at the election shall hold office for the term of two years beginning July 1 following the election. [Amended by 1963 c.268 Â§20; 1967 c.498 Â§4; 1971 c.727 Â§187; 1971 c.728 Â§38; 1973 c.796 Â§75; 1983 c.350 Â§321]

Â Â Â Â Â  777.165 Vacancies. Notwithstanding ORS 198.320, the Governor may fill vacancies on the board of any port by appointment when the vacancies exist as a result of the failure to nominate and elect board members as provided in ORS 777.080, 777.135 and 777.160. The appointees shall be electors registered in the port. If the port is divided into subdistricts under ORS 777.155 or 777.326, the appointees shall be electors registered in the subdistrict represented by the vacant position. The terms of the appointees shall be determined by lot at a meeting of the board held within five days after the appointment. However, the term of an appointee shall expire on June 30 next following the succeeding regular district election at which a successor is elected. The terms of the appointees shall be arranged with the terms of the other members so that the terms of not more than three commissioners expire on June 30 next following any regular district election. [Amended by 1969 c.669 Â§18; 1971 c.728 Â§39; 1981 c.173 Â§53; 1983 c.83 Â§112; 1983 c.350 Â§322]

Â Â Â Â Â  777.170 [Amended by 1971 c.728 Â§40; 1975 c.647 Â§51; repealed by 1981 c.173 Â§54 (777.171 enacted in lieu of 777.170)]

Â Â Â Â Â  777.171 [1981 c.173 Â§55 (enacted in lieu of 777.170); repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  777.175 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.180 Powers of ports created by special laws. All ports created prior to April 17, 1920, under any special law of the Legislative Assembly of this state shall, in addition to the powers they possessed on that date, have all the powers possessed by ports under the general laws of this state, except the power to borrow money and issue bonds under ORS 777.410 and 777.415. [Amended by 1971 c.728 Â§41]

Â Â Â Â Â  777.185 [Amended by 1963 c.327 Â§1; 1971 c.545 Â§1; repealed by 1971 c.728 Â§16 (777.116 enacted in lieu of 777.185)]

Â Â Â Â Â  777.187 [1967 c.186 Â§2; repealed by 1971 c.728 Â§16 (777.116 enacted in lieu of 777.187)]

Â Â Â Â Â  777.190 Ordinances for policing or regulating of port property. A port may by ordinance in accordance with ORS 198.510 to 198.600 make, modify or abolish regulations to provide for the policing, control, regulation and management of property owned, operated, maintained or controlled by the port. A port, for the purpose of enforcing such ordinances, may appoint peace officers who shall have the same authority, for the purpose of the enforcement of the ordinances, as other peace officers. [1955 c.699 Â§Â§2,3,4; 1959 c.255 Â§1; 1971 c.268 Â§21; 1971 c.728 Â§42]

Â Â Â Â Â  777.195 Port may engage in certain water commerce-related activities. A port may, for hire:

Â Â Â Â Â  (1) Acquire, charter, own, lease, rent, dispose of, maintain and operate towboats, barges and other watercraft for the transportation of all kinds of merchandise, freight and commercial or recreational passengers, and engage generally in maritime trade and commerce, within or without the boundaries of this state.

Â Â Â Â Â  (2) Own, acquire, construct, operate and maintain railroad terminal grounds and yards; and construct, operate and maintain such line or lines of railroad, with necessary sidetrack, turnouts, switches and connection and arrangements with other common carriers, as may facilitate water commerce between common carriers and points within the port; and carry and transport freight and passengers and move passenger trains over the lines.

Â Â Â Â Â  (3) Acquire, own, lease, rent, operate, maintain and dispose of unit trains and related facilities for the transportation of bulk commodities to facilities within the port from locations within or without the port. [1971 c.728 Â§22 (enacted in lieu of 777.130); 1979 c.109 Â§1; 1981 c.879 Â§2; 2001 c.883 Â§39f]

Â Â Â Â Â  777.205 [1963 c.209 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.210 Port may engage in certain port management activities. A port may:

Â Â Â Â Â  (1) Establish, operate and maintain water transportation lines in any of the navigable waters of this state and waters tributary thereto, any portion of which may touch the boundaries of the port.

Â Â Â Â Â  (2) Engage generally in the business of buying and selling coal, fuel oil and all kinds of fuel for watercraft of all kinds.

Â Â Â Â Â  (3) Acquire, construct, maintain or operate sea walls, jetties, piers, wharves, docks, boat landings, warehouses, storehouses, elevators, grain bins, terminal icing plants, facilities for processing agricultural, fish or meat products, bunkers, oil tanks, ferries, canals, locks, tidal basins, bridges, subways, tramways, cableways, conveyors, power plants, power transmission lines, administration buildings and fishing terminals, and modern appliances and buildings for the economical handling, packing, storing and transportation of freight and handling of passenger traffic with full power to lease and sell the same, together with the lands upon which they are situated, whether held by the port in its governmental capacity or not.

Â Â Â Â Â  (4) For the public convenience and the convenience of its shipping and commercial interests, may improve all or any portion of the waterfront of its harbors, rivers and waterways.

Â Â Â Â Â  (5) Enlarge its tidal area, and construct, excavate or dredge canals and channels connecting its waterways with one another or with other waterways and the sea.

Â Â Â Â Â  (6) Acquire or construct, maintain or operate airports anywhere within the port.

Â Â Â Â Â  (7) Acquire, construct, maintain, operate, support, promote or invest in facilities and related activities for the propagation of fish in accordance with the commercial fishing laws. [1971 c.728 Â§23 (enacted in lieu of 777.130); 1979 c.407 Â§3]

Â Â Â Â Â  777.215 [1963 c.209 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.220 Port may collect certain fees from port users. A port may collect from vessels using any port facility, wharfage, dockage and drydockage; and collect from owners or consignees of goods passing over the docks and warehouses, wharfage and storage charges for goods so handled. [1971 c.728 Â§24 (enacted in lieu of 777.130)]

Â Â Â Â Â  777.225 [1963 c.209 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.230 Port may generate electric power; sale of power limited to utilities and federal agency; use of natural gas as fuel for generating facilities. (1) A port may:

Â Â Â Â Â  (a) Design, erect, complete, operate and maintain all necessary hydroelectric, steam-generating, electric, oil, gasoline or other power-producing plants or systems, for the purpose of generating electrical current for lighting and power purposes.

Â Â Â Â Â  (b) Acquire rights of way for the placing of transmission lines over which to carry the electrical energy required between the points of origin or production and the locations where such power may be carried for distribution, and sell, lease and dispose of same.

Â Â Â Â Â  (2) This section does not authorize a port to enter into the business of supplying electric energy or services, or other power service, to municipalities or to the public, or for any purpose other than the construction or operation of docks, terminals, elevators or other shipping facilities, or in any of the work ports are authorized by law to engage in.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, a port may construct, acquire, own or operate, by itself or with other public or private entities, electrical generating plants, electric distribution facilities and related fuel supply and steam generation and distribution facilities. However, the electric output of such plants or systems shall not be sold or delivered, directly or indirectly, to any person or other entity located within this state other than:

Â Â Â Â Â  (a) An electric utility as defined in ORS 758.505; or

Â Â Â Â Â  (b) The Bonneville Power Administration.

Â Â Â Â Â  (4) The related fuel supply facilities of a port shall be constructed and operated for the sole purpose of furnishing fuel to the generating plants or systems owned by the port by itself or with other public or private entities.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, natural gas used to fuel the generation of electricity or energy by any port as described in subsection (3) of this section shall be purchased from or transported by an entity, if any, that is a public utility as defined in ORS 757.005 and approved by the Public Utility Commission under ORS 758.400 to 758.475 to distribute natural gas in the service territory in which the port is located.

Â Â Â Â Â  (6) The rate charged a port by the public utility shall be the rate found to be reasonable by the Public Utility Commission under ORS 757.230. When reviewing the rate, the Public Utility Commission shall also determine the cost of alternatives to natural gas service from the public utility. For the purposes of this subsection, the cost of alternatives to natural gas service from the public utility is the cost incurred by a person other than a port without consideration of governmental entitlements that are available to a port but not to private persons. If the rate acceptable to the public utility and found to be reasonable by the Public Utility Commission is greater than such cost of alternatives, the port may pursue other alternatives for natural gas service. [1971 c.728 Â§25 (enacted in lieu of 777.130); 1985 c.773 Â§4; 1991 c.253 Â§1]

Â Â Â Â Â  777.240 Port may advertise and promote facilities and commerce. A port may advertise and promote the facilities and commerce of the port, through public and trade media, exhibits, fairs, trade fairs and trade tours, either alone or in cooperation with others or through associations or organizations having similar interests. [1971 c.728 Â§26 (enacted in lieu of 777.130)]

Â Â Â Â Â  777.250 Port powers with respect to development and use of its lands; industrial or research and development parks; sports, recreation, convention, trade show facilities. (1) A port may construct buildings or other improvements and acquire personal properties including but not limited to machinery and equipment considered necessary whether or not now in existence or under construction, suitable for use by any industry for the manufacturing, refining, processing or assembling of any agricultural, mining or other products or by any commercial enterprise in storing, warehousing, distributing or selling or servicing any products of agriculture, mining or industry or by any profit or nonprofit enterprise for research and development. The port has full power to lease and sell the buildings, improvements and personal property, together with the lands upon which they are situated, whether held by the port in its governmental capacity or not.

Â Â Â Â Â  (2) In addition, a port may:

Â Â Â Â Â  (a) Acquire and develop land, or develop land already owned, as the site for an industrial or research and development park, including as a part of such development provisions for water, sewage, drainage, roads, transportation, power, communication or other similar facilities which are incidental to the development of the site;

Â Â Â Â Â  (b) Develop the site pursuant to a comprehensive plan in a manner compatible with other uses in the area in which the industrial or research and development park is located and adopt regulations necessary to implement the plan;

Â Â Â Â Â  (c) Lease, sublease or sell tracts of land within an industrial or research and development park as building sites to any industry or commercial enterprise or profit or nonprofit enterprise described by this subsection; and

Â Â Â Â Â  (d) Charge and collect fees for services made available within the industrial or research and development park.

Â Â Â Â Â  (3) A port may acquire, construct, maintain or operate sports, recreation, convention and trade show facilities.

Â Â Â Â Â  (4) For revenue bonding purposes under ORS 777.560 to 777.590, projects undertaken under this section shall be classified as either:

Â Â Â Â Â  (a) Sales, if the port is to sell outright or by conditional sale its interest in the property, or, if by contract the portÂs title to the property is retained for a limited term only;

Â Â Â Â Â  (b) Leases, if the port is only to rent, lease, sublease or charge a user fee for the property with the intention of retaining title to, or possession of, the property for its future benefit and use; or

Â Â Â Â Â  (c) Loans, if the port is to lend the proceeds of such revenue bonds and has no ownership interest in the property. [1971 c.728 Â§27 (enacted in lieu of 777.130); 1979 c.109 Â§2; 1979 c.407 Â§1a; 1983 c.459 Â§15; 1987 c.103 Â§2; 1997 c.171 Â§22]

Â Â Â Â Â  777.255 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.258 General powers of port in promotion of certain interests. A port may, in general, do such other acts and things, not mentioned by ORS 777.195 to 777.258, as tend to promote the maritime shipping, aviation and commercial interests of the port. [1971 c.728 Â§28 (enacted in lieu of 777.130)]

Â Â Â Â Â  777.260 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.262 Port dredging activities; legislative findings and purpose. (1) The Legislative Assembly finds:

Â Â Â Â Â  (a) That recent changes in federal law authorize the United States Army Corps of Engineers to require ports and other local communities to provide a portion of the costs of dredging harbors and channels near those communities;

Â Â Â Â Â  (b) That port districts and communities in this state cannot afford to pay the costs necessary to continue the dredging activities that are essential to keep the major harbors and waterways navigable for larger vessels in maritime trade; and

Â Â Â Â Â  (c) That the State of Oregon must therefore pay for such dredging activities when ports cannot, or this state must tolerate the loss of maritime trade and commerce that will inevitably result from the halt of dredging activities.

Â Â Â Â Â  (2) Therefore, it is the purpose of this section and ORS 777.267 to provide a method of financing required dredging activities in the ports of this state when those ports are unable to finance such activities. [1989 c.1020 Â§1]

Â Â Â Â Â  Note: 777.262 and 777.267 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 777 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  777.265 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.267 Marine Navigation Improvement Fund. (1) There is established in the State Treasury the Marine Navigation Improvement Fund. The moneys in the fund and interest earnings on the moneys in the fund are continuously appropriated to the Economic and Community Development Department for the purposes of:

Â Â Â Â Â  (a) Paying a portion of the costs of dredging activities that are carried out in the harbors and channels on the Oregon coast and along the Columbia River when federal law or regulation requires a portion of the costs of such dredging to be paid by nonfederal interests; and

Â Â Â Â Â  (b) Paying the study and construction costs of other new navigation improvement projects that directly support a federally authorized navigation improvement project.

Â Â Â Â Â  (2) The Marine Navigation Improvement Fund established by this section consists of moneys appropriated to the fund by the Legislative Assembly, repayment of loans made with moneys in the fund and bond proceeds deposited in the fund.

Â Â Â Â Â  (3) Moneys in the fund shall be used primarily to make loans to ports for eligible projects. The department may award a grant or provide other assistance from moneys in the fund to a port for an eligible project only if a loan is not feasible due to the financial hardship of the port or other special circumstances, as set forth in rules adopted by the department.

Â Â Â Â Â  (4) Eligibility for assistance from the Marine Navigation Improvement Fund shall be limited to and funded, subject to the availability of funds, in the following order of priority:

Â Â Â Â Â  (a) Federally authorized studies and construction of new navigation improvement projects.

Â Â Â Â Â  (b) Other new navigation improvement projects if the projects directly support or provide access to a federally authorized navigation improvement project or a federally authorized navigation channel.

Â Â Â Â Â  (5) Financial assistance for construction costs under subsection (4)(a) of this section shall be limited to those projects that have completed all federally required studies and have confirmed positive cost-benefit ratios as required by the National Economic Development Plan.

Â Â Â Â Â  (6) Financial assistance for construction costs under subsection (4)(b) of this section is limited to projects sponsored by a port, as defined in ORS 777.005 or 778.005, that meet criteria developed by the department.

Â Â Â Â Â  (7) Financial assistance for studies of other new construction projects under subsection (1)(b) of this section is limited to projects that meet criteria developed by the department. [1989 c.1020 Â§2; 1991 c.461 Â§87; subsection (3) enacted as 1991 c.461 Â§88; 2001 c.570 Â§1; 2003 c.741 Â§13]

Â Â Â Â Â  Note: See note under 777.262.

Â Â Â Â Â  777.270 [Amended by 1959 c.602 Â§6; repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.272 [1959 c.602 Â§8; repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.273 Authority of ports to operate pipelines; exceptions. (1) A port may own, acquire, construct, operate, improve and maintain pipelines and related facilities for the transportation of products and materials that promote the maritime shipping, aviation and commercial interests of the port.

Â Â Â Â Â  (2) A port may enter into connection and other agreements with entities owning or operating pipelines and related facilities as may assist the port with regard to its authority described in this section.

Â Â Â Â Â  (3) A port may acquire by purchase, gift or the exercise of the power of eminent domain rights of way for the placement of pipelines and related facilities.

Â Â Â Â Â  (4) This section does not grant any additional authority to a port to own, purchase or sell the products and materials carried within the pipelines, but only grants authority over pipelines and related facilities used for transportation purposes.

Â Â Â Â Â  (5) Except as otherwise specifically authorized by law, this section does not authorize a port to exercise authority over natural gas pipelines and related facilities, the transportation of natural gas or the acquisition of natural gas pipeline rights of way. [1991 c.367 Â§2]

Â Â Â Â Â  777.275 [Repealed by 1963 c.268 Â§21]

(Columbia River Channel Deepening Project)

Â Â Â Â Â  777.277 Definitions for ORS 777.277 to 777.287. As used in ORS 777.277 to 777.287:

Â Â Â Â Â  (1) ÂChannel Deepening AccountÂ means the account in the Marine Navigation Improvement Fund created by ORS 777.282.

Â Â Â Â Â  (2) ÂChannel Deepening Debt Service AccountÂ means the account in the Marine Navigation Improvement Fund created by ORS 777.282.

Â Â Â Â Â  (3) ÂChannel deepening projectÂ means a project to deepen the deep draft Columbia River navigation channel from an authorized depth of 40 feet.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Economic and Community Development Department.

Â Â Â Â Â  (6) ÂGrant agreementÂ means the grant agreement described in ORS 777.284.

Â Â Â Â Â  (7) ÂOregon nonfederal shareÂ means that portion of the cost of the channel deepening project that is allocable to the Oregon sponsors and that is not paid by the federal government, the State of Washington or the Washington sponsors.

Â Â Â Â Â  (8) ÂOregon sponsorsÂ means the Port of St. Helens, the Port of Portland or any agency acting on behalf of the government of the State of Oregon as a financial contributor to the channel deepening project.

Â Â Â Â Â  (9) ÂPrimary sponsorÂ means the Port of Portland as representative of the Oregon sponsors.

Â Â Â Â Â  (10) ÂProject cooperation agreementÂ means a written agreement between the United States Government and a nonfederal sponsor that requires the United States Government to construct, and the nonfederal sponsor to share in the cost of, a project authorized under the Water Resources Development Act or a similar Act of the United States Congress.

Â Â Â Â Â  (11) ÂWashington sponsorsÂ means the Port of Vancouver, the Port of Kalama, the Port of Woodland, the Port of Longview or any agency acting on behalf of the government of the State of Washington as a financial contributor to the channel deepening project. [1997 c.644 Â§1; 1997 c.612 Â§16; 2002 s.s.3 c.6 Â§20; 2003 c.741 Â§14]

Â Â Â Â Â  Note: 777.277 to 777.287 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 777 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  777.279 [1997 c.644 Â§2; 2001 c.942 Â§8; repealed by 2003 c.741 Â§17]

Â Â Â Â Â  777.280 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.282 Channel Deepening Account; Channel Deepening Debt Service Account; payments to primary sponsor. (1) The Channel Deepening Account is hereby created in the Marine Navigation Improvement Fund.

Â Â Â Â Â  (2) Any earnings on amounts in the Channel Deepening Account shall be credited to the Channel Deepening Account. All moneys on deposit from time to time in the Channel Deepening Account, including investment earnings thereon, shall be allocated and are hereby appropriated continuously to the Economic and Community Development Department, and shall be transferred by the department to the primary sponsor pursuant to and upon the terms and conditions set forth in the grant agreement entered into under ORS 777.284 to pay the Oregon nonfederal share.

Â Â Â Â Â  (3) Notwithstanding directions for transfer of moneys to the primary sponsor in subsection (2) of this section and the grant agreement entered into under ORS 777.284 prior to August 29, 2003, the Economic and Community Development Department shall transfer moneys in the Channel Deepening Account on August 29, 2003, to the Channel Deepening Debt Service Account for payment of bond-related costs for lottery bonds issued under ORS 285B.551 (5) and section 12, chapter 741, Oregon Laws 2003, and for lottery bonds issued for channel deepening under ORS 285B.551 (3) and section 6, chapter 942, Oregon Laws 2001.

Â Â Â Â Â  (4) The Channel Deepening Debt Service Account is hereby created in the Marine Navigation Improvement Fund.

Â Â Â Â Â  (5) Any earnings on amounts in the Channel Deepening Debt Service Account must be credited to the Channel Deepening Debt Service Account. All moneys on deposit from time to time in the Channel Deepening Debt Service Account, including investment earnings thereon, and all amounts required by this section to be deposited in the Channel Deepening Debt Service Account, shall be allocated and are hereby appropriated continuously to the Economic and Community Development Department for payment of bond-related costs for lottery bonds issued under ORS 285B.551 (5) and section 12, chapter 741, Oregon Laws 2003, and for lottery bonds issued for channel deepening under ORS 285B.551 (3) and section 6, chapter 942, Oregon Laws 2001.

Â Â Â Â Â  (6) The restrictions on the use of moneys in the Marine Navigation Improvement Fund set forth in ORS 777.267 do not apply to moneys in the Channel Deepening Account or the Channel Deepening Debt Service Account. [1997 c.644 Â§3; 2001 c.942 Â§9; 2003 c.741 Â§15]

Â Â Â Â Â  Note: See note under 777.277.

Â Â Â Â Â  777.284 Grant agreement with primary sponsor; request for issuance of lottery bonds. (1) Within six months after August 29, 2003, the Director of the Economic and Community Development Department shall enter into, or modify, a grant agreement with the primary sponsor that commits the Economic and Community Development Department to request that the State Treasurer issue lottery bonds as provided in ORS 285B.551 (3) and section 6, chapter 942, Oregon Laws 2001, to obtain lottery bond proceeds for deposit in the Channel Deepening Account for payment of the Oregon nonfederal share.

Â Â Â Â Â  (2) The total amount paid to the primary sponsor pursuant to the grant agreement may not exceed the lesser of the amount of the Oregon nonfederal share or the total amount deposited in the Channel Deepening Account. The grant agreement:

Â Â Â Â Â  (a) Shall specify a method for determining the total amount of the Oregon nonfederal share; and

Â Â Â Â Â  (b) May not contain provisions or be construed or enforced in any manner that would cause the grant agreement to constitute a debt or liability of the state that violates section 7, Article XI of the Oregon Constitution. [1997 c.644 Â§4; 2001 c.942 Â§10; 2002 s.s.1 c.8 Â§3; 2003 c.741 Â§16]

Â Â Â Â Â  Note: See note under 777.277.

Â Â Â Â Â  777.285 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.287 Agreements with federal agencies. The Oregon sponsors are each hereby authorized to enter into agreements with agencies of the United States for the channel deepening project and, notwithstanding any other provision of law, may each agree to be bound by any requirement imposed by an Act of the United States Congress as a condition of federal participation in the channel deepening project. [1997 c.644 Â§5]

Â Â Â Â Â  Note: See note under 777.277.

Â Â Â Â Â  777.289 [1997 c.644 Â§6; 2001 c.942 Â§11; repealed by 2003 c.741 Â§17]

Â Â Â Â Â  777.290 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.295 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.300 [1963 c.268 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.303 [1963 c.268 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.305 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.307 [1963 c.268 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.310 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.313 [1963 c.268 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.315 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.317 [1963 c.268 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.320 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.323 [1963 c.268 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.325 [Amended by 1959 c.602 Â§9; repealed by 1963 c.268 Â§21]

(Annexation)

Â Â Â Â Â  777.326 Special procedure for annexations increasing by one-half or more the area or assessed value of taxable property within the port. (1) This section applies when an annexation would increase the area of a port by one-half or more, or would increase the assessed value of taxable property within a port by one-half or more. An annexation proposal subject to this section, if approved by the county board, shall be submitted to the electors at an election which shall be held at the same time as a primary election or general election.

Â Â Â Â Â  (2) When the county board orders an election on the annexation proposal, the board shall adopt an order dividing or redividing the area of the port, including the territory annexed, into five subdistricts. The boundaries of the subdistricts shall be determined in accordance with ORS 777.155 and shall be described in the order calling the election on the proposed annexation.

Â Â Â Â Â  (3) At the first regular district election following the effective date of the annexation, one commissioner from each of the five subdistricts established under subsection (2) of this section shall be elected. The terms of the incumbent commissioners shall terminate and the terms of the commissioners elected under this subsection shall commence as provided in ORS 777.160.

Â Â Â Â Â  (4) If the annexation is approved, the order proclaiming the annexation shall also describe the boundaries of the subdistricts established as provided by subsection (2) of this section. [1967 c.498 Â§2; 1971 c.647 Â§140; 1971 c.727 Â§Â§188,201; 1971 c.728 Â§49; 1983 c.350 Â§323; 1987 c.267 Â§79; 1995 c.712 Â§111; 1997 c.541 Â§386]

Â Â Â Â Â  777.327 [1959 c.602 Â§11; repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.328 [1963 c.268 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.330 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.333 [1963 c.268 Â§9; repealed by 1971 c.727 Â§203 and by 1971 c.728 Â§138]

Â Â Â Â Â  777.335 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.337 [1963 c.268 Â§10; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.340 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.343 [1963 c.268 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.345 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.347 Consent of Department of State Lands for state lands. The Department of State Lands is authorized to consent to annexation with respect to any land owned by the State of Oregon, under the jurisdiction of the department, which is located in the territory proposed to be annexed. [1963 c.268 Â§12; 1971 c.727 Â§189]

Â Â Â Â Â  777.350 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.353 Annexation of enclave. When territory not part of another port or wholly belonging to the state or federal government is surrounded by the boundaries of a port, the board of the surrounding port may, by resolution, annex the territory to the port with or without the consent of any resident or owner of property within the territory and without submitting the proposed annexation to the electors for approval. [1963 c.268 Â§13; 1971 c.728 Â§52]

Â Â Â Â Â  777.355 [Repealed by 1963 c.268 Â§21]

Â Â Â Â Â  777.357 [1963 c.268 Â§14; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.360 [1963 c.268 Â§15; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203 and by 1971 c.728 Â§138]

Â Â Â Â Â  777.365 Name change of port; notice. A board may, within 60 days following an order of annexation, change the name of the port by order made at any regular meeting. Notice of the proposed change, including the new name, shall be given by publication in a newspaper of general circulation in the port once a week for three successive weeks prior to the meeting. [1963 c.268 Â§16; 1971 c.727 Â§190; 1971 c.728 Â§54]

Â Â Â Â Â  777.370 [1963 c.268 Â§17; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  777.395 [1967 c.416 Â§3; 1971 c.728 Â§18; repealed by 1975 c.771 Â§33]

(Port Fiscal Matters)

Â Â Â Â Â  777.405 Deposit and disbursement of moneys; financial records. (1) Money of a port shall be deposited in one or more banks designated by the board. Funds shall be withdrawn only when previously ordered by the board, upon a check signed and countersigned by such persons as may be authorized by resolution of the board.

Â Â Â Â Â  (2) A receipt or voucher showing clearly the nature and items covered by each check drawn shall be kept on file. [Amended by 1971 c.728 Â§33; 1989 c.428 Â§1]

Â Â Â Â Â  777.410 Ports may borrow money and issue bonds. (1)(a) For the purpose of carrying into effect any of the powers granted by ORS 777.105 to 777.258, a port may, when authorized so to do by the electors, borrow money and sell and dispose of bonds, which shall constitute a general obligation of the port and be secured by the portÂs full faith and credit. The bonds shall be secured by the taxing power of the port as provided in ORS 777.430 (2). In addition, the port may provide that the bonds shall be payable from and secured by a lien and pledge of all or any part of the revenues derived by the port from the facilities constructed from the proceeds of the bonds. Bonds outstanding at any one time shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the port, computed in accordance with ORS 308.207.

Â Â Â Â Â  (b) A port may provide for the creation of special trust funds and may authorize the appointment of a trustee to administer such funds. A port may obligate itself to set aside and pay into a special trust fund any revenues pledged to the payment of bonds. A port, from available funds, may establish and fund debt service, operation and maintenance reserves.

Â Â Â Â Â  (c) Proceeds from the sale of bonds may be used by a port to pay the costs incurred in issuing the bonds, to pay the costs of preliminary work incident to issuing and selling the bonds, including but not limited to planning, engineering, inspection, accounting, fiscal, legal, trustee and other similar expenses, to pay interest on the bonds for such time as the port may determine, but not exceeding six months beyond completion of the facilities financed with the bonds, and to establish reserves for debt service on the bonds.

Â Â Â Â Â  (2) Without elector approval the board may, whenever it determines that an emergency exists, issue bonds, within the limitation provided by subsection (1) of this section, in an aggregate amount not exceeding $100,000 in any period of 12 months. Bonds shall not be issued under this subsection to provide funds for the acquisition of land. Bonds issued under this subsection shall be issued and sold in accordance with subsection (3) of this section but shall mature in such length of time, not exceeding five years, as the board determines.

Â Â Â Â Â  (3) All bonds issued under this section shall bear interest at the rate of percent per annum established by ORS 288.515 to 288.600 and shall be issued on such terms and conditions and at such time or times as the board shall determine. They shall be sold in the manner and under the conditions provided by ORS 777.500. Bonds issued under this section and ORS 777.415 shall be executed in behalf of the port by its president and secretary, shall be in denominations of $1,000 or multiples thereof, and shall mature in installments beginning not more than five and ending not more than 30 years from issue date. [Amended by 1957 c.375 Â§1; 1963 c.9 Â§37; 1965 c.223 Â§1; 1971 c.728 Â§71; 1973 c.127 Â§3; 1977 c.698 Â§1; 1981 c.94 Â§52; 1981 c.289 Â§1; 1985 c.773 Â§2; 1991 c.459 Â§439]

Â Â Â Â Â  777.415 Resolution and election prerequisite to issuance of bonds. When it is proposed to borrow money or to sell and dispose of bonds as authorized by ORS 777.410 (1), a board shall first pass a resolution authorizing the borrowing of money and the issuance and sale of bonds. The resolution shall state the amount of money to be raised, the maximum rate of interest that the bonds will bear and the nature and terms of the bonds. The resolution also shall state the general purpose for which the moneys to be raised are to be used. The question of issuance of the bonds shall then be referred by the board to the electors of the port at a special election to be called for that purpose. The money raised shall be expended for no other purpose than that expressed in the resolution and the purpose shall be stated in the ballot title used in the election. A contract involving the expenditure of funds to be raised under ORS 777.410 (1) shall not be entered into by the board until the borrowing of the funds is approved by a majority of those voting on the question at the special election provided for by this section. [Amended by 1957 c.375 Â§2; 1971 c.647 Â§142; 1971 c.728 Â§72]

Â Â Â Â Â  777.420 [Repealed by 1957 c.375 Â§3]

Â Â Â Â Â  777.425 [Repealed by 1957 c.375 Â§3]

Â Â Â Â Â  777.430 Taxing powers of ports. (1) In carrying out the purposes of ORS 777.005 to 777.725 and 777.915 to 777.953, a port may assess, levy and collect taxes upon all taxable real and personal property situated within the port, in an amount each year not to exceed one-fourth of one percent (0.0025) of the real market value of the property, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) Each year a port may also assess, levy and collect a tax upon all such property in an amount sufficient to pay the yearly interest on general obligation bonds or other evidences of indebtedness theretofore issued by the port and then outstanding, together with any portion of the principal of general obligation bonds maturing within that year. The tax shall be applied only in payment of interest and principal of such bonds or indebtedness. However, the board may apply any other funds it may have toward such payments.

Â Â Â Â Â  (3)(a) A port may assess, levy and collect a tax upon all taxable real and personal property situated within the port for the purpose of providing revenue to a city or county in which the port is located for law enforcement services provided by the city or county within the boundaries of the port.

Â Â Â Â Â  (b) A tax described in this subsection may be levied only as prescribed under ORS 280.040 to 280.145.

Â Â Â Â Â  (c) The transfer of moneys raised pursuant to this subsection to a city or county for funding law enforcement services of the city or county within the port is a public purpose for which a port levying a tax under this subsection has been organized. [Amended by 1963 c.9 Â§38; 1971 c.728 Â§73; 1991 c.459 Â§440; 2001 c.500 Â§1]

Â Â Â Â Â  777.435 Levy, assessment and collection of taxes. (1) Taxes authorized by ORS 777.430 shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and extended. The county officer whose duty it is to extend the county levy shall extend the levy of a port in the same manner as city taxes are extended.

Â Â Â Â Â  (2) All taxes levied by a port become payable at the same time and shall be collected by the same officers as regular county taxes. The county officers collecting the taxes shall pay them to the treasurer of the port as provided by law. [Amended by 1971 c.728 Â§74]

Â Â Â Â Â  777.437 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§52]

Â Â Â Â Â  777.440 Levy of special tax by county court upon default of port officers. If a port fails or refuses to levy the special tax provided by ORS 777.430 (2), within the time provided, in an amount sufficient to pay the interest accruing during the 12 months following October 1 next ensuing on bonds theretofore issued by the port and then outstanding, together with any portion of the principal of such bonds maturing within the 12 months, the county board of the county in which the port is located, shall levy at its July term immediately following such failure or refusal by the port, a tax on all the taxable real and personal property situated within the port, at a rate sufficient to pay such interest and principal. [Amended by 1971 c.728 Â§75]

Â Â Â Â Â  777.445 Procedure subsequent to levy under ORS 777.440. (1) Taxes levied under ORS 777.440 by the county board shall be assessed and collected as if the levy had been made by the port itself.

Â Â Â Â Â  (2) However, taxes thus levied by the county board shall not be paid to the treasurer of the port by the county officers collecting the tax, but shall be paid to the county treasurer to the credit of the port issuing the bonds to be used for the purpose provided by subsection (3) of this section.

Â Â Â Â Â  (3) The county treasurer shall pay from the fund the interest on or maturing principal of any bond described by ORS 777.440 as it becomes due, and at such places as are designated in the bonds or interest coupons thereof, or upon the presentation at the county treasurerÂs office of the bonds or coupons, which must show the amount due and the number and series of the bond.

Â Â Â Â Â  (4) All bonds or coupons thereof thus paid shall be immediately reported by the county treasurer to the port board.

Â Â Â Â Â  (5) On October 1 of the next calendar year following the year of the levy by the county board, the county treasurer shall ascertain the exact amount of interest and principal payable and still remaining unpaid. The county treasurer shall retain from the fund an amount sufficient to pay such principal and interest and pay to the treasurer of the port any balance of the fund remaining after making such deduction. [Amended by 1971 c.728 Â§76]

Â Â Â Â Â  777.447 Promissory notes authorized for port development purposes; limitations; form; payment. In addition to other powers granted a port, a port may, at any time, upon proper resolution adopted by the board, issue promissory notes to assist it in carrying out the powers granted the port under this chapter. The promissory notes shall not exceed a term of five years and shall bear interest not to exceed the rate established for bonds under ORS 288.515 to 288.600. A port shall not have more than $1 million in promissory notes outstanding at any one time. No tax-derived revenues shall be pledged or used to retire the notes. The notes shall be signed by the president and the treasurer of the port and shall state what assets and revenues of the port shall be security for the notes and that the notes do not constitute a full faith and credit pledge of the port. No officer or employee of the port shall hold promissory notes under this section. Expenditure of note proceeds and payment on notes issued under this section shall first be properly budgeted in accordance with the Local Budget Law. [1979 c.119 Â§2; 1981 c.94 Â§53; 1993 c.97 Â§28; 1999 c.177 Â§1]

Â Â Â Â Â  777.450 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.455 Authority to issue refunding bonds for specified purposes; amounts. A port may, in accordance with ORS 777.455 to 777.505, issue refunding bonds for the purpose of refunding and retiring all or any part of its outstanding bonds when the holders are willing to surrender such bonds. When judgment is taken against a port based on bonds and interest coupons issued by the port, refunding bonds may be issued to provide funds with which to pay such judgment. Such bonds may be issued, pursuant to an ordinance or resolution adopted by the board, without elector approval. Such bonds may be issued in the full amount of the outstanding bonds and any judgment on bonds and interest coupons less any sinking funds applicable thereto. The full faith and credit of the issuing port shall be pledged to the payment of the principal of and interest on each of such bonds. Debt limitations imposed by law do not apply to refunding bonds. [Amended by 1971 c.728 Â§77]

Â Â Â Â Â  777.460 Refunding bonds; terms and conditions; bond call. (1) The refunding bonds shall bear interest at a rate determined by the board, payable semiannually, and shall be in such denominations and mature at such times as determined by the board, but the bonds must all mature not later than 30 years after their date of issue.

Â Â Â Â Â  (2) The board may provide that the bonds are subject to call and redemption prior to maturity, in numerical order, in inverse numerical order or in the entire amount of the issue outstanding. The bonds may be called only on interest-paying dates.

Â Â Â Â Â  (3) Before calling bonds containing optional provisions, the port shall publish a notice of call in one issue of a newspaper specializing in financial matters published in New York, New York, at least 30 days before such interest-paying date.

Â Â Â Â Â  (4) Callable refunding bonds, at the option of the board, may be called and retired or may be refunded again in accordance with the terms of the bonds and the provisions of ORS 777.455 to 777.505.

Â Â Â Â Â  (5) Both the principal of the bonds and the interest thereon, when due, shall be paid in lawful money of the United States at the office of the treasurer of the issuing port, or at the fiscal agency of the State of Oregon in the City and State of New York, at the option of the board. [Amended by 1971 c.728 Â§78; 1981 c.94 Â§54]

Â Â Â Â Â  777.465 Disposition of refunding bonds. The refunding bonds may be exchanged par value for par value for the bonds they are issued to refund and may be issued and delivered to a judgment creditor in the amount of the judgment, or the bonds may be advertised for sale and sold for not less than the par value thereof.

Â Â Â Â Â  777.470 Levy of tax to meet principal and interest; amount required; disposition of proceeds of tax. Upon issuance of any refunding bonds the port board shall levy a tax sufficient to pay the principal and interest of such bonds at maturity. If the bonds are serial bonds the tax shall provide an amount of money sufficient to pay the next maturing installment of principal and the interest on the entire issue. If the bonds are issued as term bonds the tax shall be sufficient to raise an amount of money, which, if the same amount were raised each year thereafter for the life of the bonds, would produce a sum equal to the principal amount of the bonds so issued. The proceeds of taxes levied under this section shall be set aside when collected into a special fund and used for no other purpose than the payment of the bonds so issued. [Amended by 1971 c.728 Â§81]

Â Â Â Â Â  777.475 Remedies of holders of refunding bonds on default. If there is a default in payment of principal or interest of bonds issued pursuant to ORS 777.455, the holders thereof shall be reinvested with and have all the remedies they would have had if they were holding obligations refunded by the issuance of such bonds. [Amended by 1971 c.728 Â§82]

Â Â Â Â Â  777.480 Construction of ORS 777.455 to 777.505. The authority contained in ORS 777.455 to 777.505 is supplemental and in addition to all other powers granted to port districts to issue bonds. [Amended by 1971 c.728 Â§83]

Â Â Â Â Â  777.485 Compromise and refunding agreements; contents; subsequent procedure; effect. (1) A board may enter into agreement with the holders of its outstanding indebtedness providing for compromise of the indebtedness and the refunding thereof by the issuance of bonds under ORS 777.455. An agreement may provide for the amount of refunding bonds to be issued, the interest rate the bonds are to bear, the dates of maturity of the bonds and the amount of money to be raised by taxes each year to pay the principal of and interest on the bonds. When an agreement is entered into, a port shall have complete authority to issue bonds in accordance therewith.

Â Â Â Â Â  (2) The board may provide in the ordinance authorizing such refunding bonds:

Â Â Â Â Â  (a) For setting aside a sinking or other fund into a special trust fund for payment of the bonds.

Â Â Â Â Â  (b) For the pledging of taxes and other revenues directly to the payment of the principal of or interest on the bonds or to the sinking fund.

Â Â Â Â Â  (c) For limitations on subsequent borrowings by the port either in the nature of permanent debt or temporary financing.

Â Â Â Â Â  (d) For limitations on the amounts of appropriations in subsequent budgets for operating expenses.

Â Â Â Â Â  (3) A port has all necessary authority to carry out the terms and conditions so included in any such ordinance. The validity of the refunding bonds, however, shall not be dependent upon nor affected by the validity or regularity of the ordinance provisions enumerated in subsection (2) of this section. [Amended by 1971 c.728 Â§84]

Â Â Â Â Â  777.490 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.495 [Amended by 1965 c.223 Â§2; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.500 Advertisement of bonds; bids; rejection of bids; readvertisement; time of sale limited. (1) Refunding bonds shall be advertised for sale at least once each week for not less than two successive weeks in a newspaper of general circulation published within the port or, if there is no such newspaper, then in a newspaper published in the county in which the port is located.

Â Â Â Â Â  (2) All bids for such bonds shall be in writing and be sealed and, unless the sale is made to the sinking fund of the particular port or to the State of Oregon, shall be accompanied by a certified check or a cashierÂs check upon a bank doing business in this state for an amount of not less than two percent of the par value of the bonds for which the bid is submitted. Bids shall be opened publicly at the time and place specified in the advertisement. The bonds shall be sold for cash.

Â Â Â Â Â  (3) If the bids for the purchase of the bonds are not satisfactory, the board may reject any and all of the bids and may readvertise for bids in the manner provided by this section.

Â Â Â Â Â  (4) The date of sale shall not precede by more than four months the first succeeding date upon which the bonds to be refunded thereby will mature or may be called, redeemed or otherwise retired. [Amended by 1971 c.728 Â§79; 1981 c.94 Â§55]

Â Â Â Â Â  777.505 Delivery of bonds to purchaser; deposit of sale proceeds; redemption and retirement of refunded bonds. (1) Refunding bonds, upon payment therefor in cash, may be delivered to the purchaser thereof at any time after sale date, but not later than the date as of which the refunded bonds have been called for payment. The bonds shall be delivered at the place in the State of Oregon designated by the board in the notice of sale of the bonds.

Â Â Â Â Â  (2) Proceeds of sale of the bonds equal to the total par value of the bonds refunded shall be deposited at the fiscal agency mentioned in ORS 777.460 in conformity with the laws relating to deposits of funds with the fiscal agency or, at the option of the issuing port, pursuant to ORS 295.005 to 295.165, in a special trust account to be used solely for the payment of the principal of the outstanding refunding bonds and for no other purpose.

Â Â Â Â Â  (3) The outstanding refunded bonds shall be redeemed and retired as soon as possible after the date of sale of the refunding bonds issued in lieu thereof, but in no case shall such refunding bonds be invalidated by reason of the failure of the port to redeem or retire the refunded bonds. [Amended by 1967 c.451 Â§29; 1971 c.728 Â§80]

Â Â Â Â Â  777.510 Port warrants; execution; contents. A port board may issue warrants drawn upon any officer designated the custodian of money belonging to or credited to the port. Warrants shall be signed by the treasurer and countersigned by the president of the port or in the absence or inability of the president to act, by the vice president. Warrants shall show upon their face the nature and extent of the obligation satisfied. They may be used in payment of any obligation of the port, including expenses of operation, payment of the principal amount of port bonds at their maturity and in payment of interest or interest coupons of the bonds at the time the interest becomes due and payable. [Amended by 1971 c.728 Â§34]

Â Â Â Â Â  777.515 Payment of warrants; interest on warrants. (1) The treasurer of a port, or the treasurer of the county who is the legal custodian of funds belonging to or credited to a port, shall pay the warrants of the port when presented, if the treasurer has money in custody for the purpose of paying the obligation for which the warrant was given. The treasurer shall write on the face of the warrant the date of redemption and the treasurerÂs signature.

Â Â Â Â Â  (2) If there are no funds in the custody of the port treasurer to pay the warrant when presented, the port treasurer shall indorse thereon ÂNot Paid for Want of FundsÂ and the date of presentment over the signature of the port treasurer. The warrant shall draw interest at the legal rate from the date of such indorsement. Thereafter, the county treasurer, upon presentment of the warrant, shall pay upon the warrant any funds which may come into the county treasurerÂs custody for the purpose of paying the obligation for which the warrant was issued and shall, over the signature of the county treasurer, indorse the amount of the payment upon the warrant with the date of the payment.

Â Â Â Â Â  (3) However, a warrant drawn in payment of the principal or face amount of a port bond shall in no event draw interest in excess of the rate of interest expressed upon the face of the port bond, and the rate of such interest shall appear upon the face of the warrant. Interest on a warrant shall cease from the date of notice by publication in some newspaper printed or circulated in the county. Notice shall be given by the port treasurer authorized to redeem the warrant, stating that there are funds to redeem outstanding warrants. The treasurer shall give notice when the treasurer has $10,000 belonging to the fund. [Amended by 1971 c.728 Â§35]

Â Â Â Â Â  777.520 Special tax levy, rate, use of proceeds; bond sinking fund. (1) A port may assess, levy and collect each year in addition to other taxes which it is by law authorized to levy, a special tax upon all taxable real and personal property situated within the port.

Â Â Â Â Â  (2) Such annual levy shall not exceed one-tenth of one percent. The proceeds thereof shall be used only in the purchase on the open market of bonds of the port, at such prices, as the board determines.

Â Â Â Â Â  (3) All funds collected from such levy shall be placed in a separate fund, designated the bond sinking fund, and shall be used exclusively for the purposes provided by this section as long as the principal of any bond of the port remains outstanding or unpaid. After the principal of all bonds of the port has been paid, the balance remaining in such fund may be transferred to any other fund as the board may direct. [Amended by 1971 c.728 Â§85]

Â Â Â Â Â  777.525 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.530 Special assessments for local improvement; assessment ordinance; assessment districts. (1) When a port constructs or acquires a local improvement which the port is authorized to construct or acquire, the board of that port may levy special assessments against property within the port in proportion to the benefits such property will receive on account of the construction or acquisition of the local improvement. However, before proceeding to construct or acquire a local improvement for which special assessments will be levied, the board shall adopt an ordinance that:

Â Â Â Â Â  (a) Describes the local improvement to be constructed or acquired and the part of the work to be undertaken immediately;

Â Â Â Â Â  (b) Contains a preliminary estimate of the probable cost of the local improvement;

Â Â Â Â Â  (c) Determines the manner of financing the local improvement. The board may provide that the cost of the construction or acquisition shall be paid in part by assessments against the property directly benefited and in part out of general funds, ad valorem tax levies, the proceeds of the sale of bonds, service charges or any combination of such sources. The determination of the board as to the proportion of cost allocation shall be based on its sound discretion;

Â Â Â Â Â  (d) Describes one or more assessment districts containing the properties against which the cost of the local improvement will be assessed;

Â Â Â Â Â  (e) Provides for the method of assessment, the recording of assessment liens on properties that are directly benefited and for the making of supplemental assessments and rebates;

Â Â Â Â Â  (f) Contains provision for a notice to be mailed to each affected property owner announcing the intention of the board to construct or acquire a local improvement, to create one or more assessment districts and to assess benefited property for a part or all of the cost; and

Â Â Â Â Â  (g) Provides for a hearing not sooner than 20 days after the mailing of the notices described in paragraph (f) of this subsection at which affected property owners may appear to support or object to the proposed local improvement and assessment. The board shall consider such objections and may adopt, correct, modify or abandon the proposed local improvement or assessments.

Â Â Â Â Â  (2) Special assessments in the port shall, so far as practicable, be apportioned within the port in accordance with the special and peculiar benefit each lot or parcel of land receives from the construction or acquisition of a local improvement.

Â Â Â Â Â  (3) Special assessment districts authorized by this section may be established for, and limited to, financing the costs of planning and engineering required for the construction or acquisition of a local improvement.

Â Â Â Â Â  (4) As used in this section, Âlocal improvementÂ has the meaning given that term by ORS 223.001. [1989 c.644 Â§2; 1991 c.902 Â§117]

Â Â Â Â Â  Note: 777.530 and 777.535 were added to and made a part of ORS chapter 777 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  777.535 Installment payment of special assessment; limitation. The provisions of ORS 223.205 to 223.314 (Bancroft Bonding Act) and ORS 223.770 relating to the assessment of property benefited by public improvements and to the issuance of bonds and other obligations for the cost of such improvements, shall apply insofar as practicable and applicable in relation to the assessment by ports of the cost or any portion of the cost of improvements against the property benefited in accordance with ORS 777.530 and to the issuance of bonds and other obligations by the port. However, notwithstanding ORS 223.295, the limitation specified in ORS 777.410 (1)(a) on the amount of general obligation bonds outstanding at any one time applies to bonds and other obligations issued under this section. [1989 c.644 Â§3; 1991 c.902 Â§116; 1995 c.333 Â§21; 1997 c.249 Â§223]

Â Â Â Â Â  Note: See note under 777.530.

Â Â Â Â Â  777.560 Ports may issue and sell revenue bonds; use of proceeds. For the purpose of carrying into effect any of the powers granted to ports, a port may issue and sell revenue bonds in accordance with ORS 777.560 to 777.590 without the necessity of obtaining the prior approval of the electors of the port. Proceeds from the sale of revenue bonds may be used by the port in its governmental capacity or loaned to private parties. The proceeds may be used to cover the costs incurred in issuing the bonds, and preliminary work incident to carrying out such purposes and powers, including but not limited to planning, engineering, inspection, accounting, fiscal, legal and trustee expenses, the cost of issuance of bonds, engraving, printing, advertising and other similar expenses, and to pay interest on the outstanding bonds issued for any project during the period of actual construction and for six months after the completion thereof. Revenue bonds shall not be a general obligation of the port nor a charge upon the tax revenues of the port, nor a charge upon any other revenues or property of the port not specifically pledged thereto. [1955 c.423 Â§2; 1959 c.337 Â§1; 1971 c.728 Â§86; 1993 c.97 Â§29]

Â Â Â Â Â  777.565 Resolution or ordinance authorizing revenue bonds and creating special trust fund. (1) Revenue bonds shall be authorized by resolution or ordinance of the board. The resolution or ordinance shall provide for the creation of a special trust fund, authorize the appointment of a trustee to administer the fund, and obligate the port to set aside and pay into the special trust fund all, or a portion, of its nontax-derived revenues not otherwise pledged or committed for other purposes for any activity authorized by ORS 777.105 to 777.258, other than an activity under ORS 777.250 (4)(a) or (c). For a facility or facilities designated under ORS 777.250 (4)(a) or (c), no revenues other than those derived from the particular facility or facilities to be financed by the sale of the particular issue of revenue bonds then being authorized shall be pledged. The board may, in addition, pledge for the payment of the principal and interest of any issue of such bonds any property of the port not pledged for other purposes. However, with respect to revenue bonds issued to finance a facility or facilities designated under ORS 777.250 (4)(a) or (c), the board, in addition, may only pledge or mortgage such facilities including buildings, improvements or properties, and any land acquired in connection with such facilities, for the benefit of the holders of revenue bonds issued therefor. Notice that action upon the bond resolution or ordinance will be taken at the designated meeting of the board shall be given for a period of not less than two consecutive weeks, prior to the meeting, by publication once each week in a newspaper of general circulation, published within the port or, if there be no such newspaper, in a newspaper of general circulation, published within the county.

Â Â Â Â Â  (2) A special trust fund created by a resolution or ordinance adopted under subsection (1) of this section shall be used solely for payment of principal and interest due upon the revenue bonds issued and sold pursuant to the resolution or ordinance, and to the payment of the costs and expenses enumerated in ORS 777.560.

Â Â Â Â Â  (3) The resolution or ordinance may provide that if the money in the special trust fund is insufficient to pay the revenue bonds the bonds shall be payable out of any part or all of other nontax-derived revenues of the port. However, for a facility or facilities designated under ORS 777.250 (4)(a) or (c), no revenues other than those derived from the particular facility or facilities to be financed by the sale of the particular issue of revenue bonds then being authorized shall be pledged. When all bonds and expenses thereof have been paid so that no charge remains upon the special fund, the board may, by resolution or ordinance, transfer any balance remaining in the fund to its general fund, discharge the trustee and dissolve the special fund. The trustee authorized to administer the fund may, subject to approval of the board, invest and reinvest moneys in the special fund in securities in which the State of Oregon may by law invest.

Â Â Â Â Â  (4) ORS 777.560 to 777.590 and the provisions of the resolution or ordinance authorizing a revenue bond issue constitute a contract with the holders of the bonds, and shall be enforceable by any owner or holder of the bonds. [1955 c.423 Â§3; 1959 c.337 Â§2; 1965 c.223 Â§3; 1967 c.621 Â§1; 1971 c.728 Â§87; 1979 c.407 Â§2; 1997 c.171 Â§23]

Â Â Â Â Â  777.570 Form of bonds. Revenue bonds issued under ORS 777.560 to 777.590:

Â Â Â Â Â  (1) Shall be negotiable instruments.

Â Â Â Â Â  (2) Shall bear such dates, mature at such times, be payable at a designated place or at the fiscal agency of the State of Oregon, as determined by the board, and bear such rate or rates of interest either fixed or variable under a formula fixed at the time of issuance as the board may authorize.

Â Â Â Â Â  (3) Shall contain a recital that principal and interest on the revenue bonds are payable solely out of revenues and property of the port pledged to the payment thereof by the ordinance of the board authorizing the issue of which the bonds are a part.

Â Â Â Â Â  (4) May be in registered or coupon form or may be in registered form with the privilege of converting to coupon form.

Â Â Â Â Â  (5) May contain covenants of the port to protect and safeguard the security and rights of holders of such bonds and such other terms and conditions, in conformity with ORS 777.560 to 777.590, which the board determines are necessary or desirable to protect the port or increase the marketability of the bonds.

Â Â Â Â Â  (6) Shall be in the form prescribed by the board and executed with either the autograph or facsimile signature of the president and countersigned by the secretary of the port. However, coupons, if any, attached to the bonds need bear only the printed or lithographed facsimile signature of the president and the secretary.

Â Â Â Â Â  (7) May be issued with the right reserved to the board to redeem the bonds at par or at par plus a premium, in numerical order or in inverse numerical order, upon a designated interest-paying date or dates prior to the final maturity date or dates of the bonds. Notice of redemption shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [1955 c.423 Â§4; 1959 c.337 Â§3; 1965 c.223 Â§4; 1971 c.728 Â§141; 1971 c.778 Â§1; 1981 c.879 Â§3; 1997 c.171 Â§24]

Â Â Â Â Â  777.575 Sale of bonds. (1) The board may from time to time sell revenue bonds authorized pursuant to ORS 777.565, as provided by this section.

Â Â Â Â Â  (2) Except as provided by subsections (3) and (4) of this section, the bonds shall be advertised for sale at least once each week for not less than two successive weeks in a newspaper of general circulation published within the port or, if there is no such newspaper, then in a newspaper published in the county. Bids shall be in writing and be sealed and, unless the bidder is the State of Oregon, accompanied by a certified check or a cashierÂs check upon a bank doing business in this state in an amount not less than two percent of the par value of the bonds. Bids shall be opened publicly at the time and place specified in the advertisement. If the bids are not satisfactory, the board may reject any and all bids and may readvertise for bids in the manner provided by this subsection.

Â Â Â Â Â  (3) The board may sell any of the bonds to the federal government or any agency thereof at private sale without advertisement or calling for bids.

Â Â Â Â Â  (4) Revenue bonds including revenue bonds to refund such bonds of a port may be sold to any person either at a public or private sale without advertisement or calling for bids as the board may in its sole discretion determine. [1955 c.423 Â§5; 1959 c.337 Â§4; 1965 c.223 Â§5; 1967 c.416 Â§1; 1971 c.728 Â§89; 1981 c.94 Â§56]

Â Â Â Â Â  777.580 [1955 c.423 Â§6; 1959 c.337 Â§5; 1965 c.223 Â§6; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.585 Refunding revenue bonds. (1) A port may, without the necessity of authorization from the electors of the port, issue and sell its refunding revenue bonds for the purpose of redeeming revenue bonds which are outstanding or paying interest due thereon:

Â Â Â Â Â  (a) At maturity pursuant to redemption provisions in the outstanding revenue bonds; or

Â Â Â Â Â  (b) At any time before maturity if the holders of the outstanding revenue bonds consent or if the outstanding revenue bonds authorize redemption before maturity.

Â Â Â Â Â  (2) ORS 777.560 to 777.590 apply to bonds authorized to be issued and sold under this section. [1955 c.423 Â§7; 1959 c.337 Â§6; 1965 c.223 Â§7; 1971 c.728 Â§90]

Â Â Â Â Â  777.590 Authority to issue and sell revenue bonds; leasing property and pledging revenues. (1) ORS 777.560 to 777.590 are complete authority for the issuance and sale of revenue bonds and refunding revenue bonds. Any restrictions, limitations, conditions or procedure provided by other statutes relating to issuance and sale of bonds or other obligations do not apply to the issuance and sale of revenue bonds and refunding revenue bonds under ORS 777.560 to 777.590.

Â Â Â Â Â  (2) The lease of any property of the port and the pledging of revenues therefrom to the payment of the costs and expenses enumerated by ORS 777.560, and to the payment of principal and interest on bonds issued and sold under ORS 777.560 to 777.590, shall be considered to further the public interest within the meaning of ORS 271.310. [1955 c.423 Â§8; 1959 c.337 Â§7; 1965 c.223 Â§8; 1971 c.728 Â§91; 2005 c.443 Â§27]

(Special Elections)

Â Â Â Â Â  777.605 Special elections. When a board desires to hold an election for the purpose of submitting to the electors of the port any measure that may lawfully be submitted to the electors, at any meeting called in accordance with its rules or the statutes governing the board, the board may adopt a resolution calling a special election. In the resolution the board may describe in general terms the measures which are to be submitted at the election. [Amended by 1971 c.728 Â§92; 1973 c.796 Â§76; 1975 c.647 Â§52; 1983 c.350 Â§326]

Â Â Â Â Â  777.610 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  777.615 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  777.620 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  777.625 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  777.630 [1987 c.607 Â§10; renumbered 285.825 in 1991]

Â Â Â Â Â  777.635 [1987 c.607 Â§11; 1989 c.908 Â§64; renumbered 285.827 in 1991]

Â Â Â Â Â  777.640 [1987 c.607 Â§12; renumbered 285.830 in 1991]

Â Â Â Â Â  777.645 [1987 c.607 Â§13; renumbered 285.833 in 1991]

Â Â Â Â Â  777.650 [1987 c.607 Â§14; renumbered 285.835 in 1991]

Â Â Â Â Â  777.655 [1987 c.607 Â§15; renumbered 285.837 in 1991]

Â Â Â Â Â  777.660 [1987 c.607 Â§16; renumbered 285.840 in 1991]

Â Â Â Â Â  777.665 [1987 c.607 Â§21; renumbered 285.843 in 1991]

(Establishment of Water Transportation Lines)

Â Â Â Â Â  777.705 Definitions for ORS 777.705 to 777.725. As used in ORS 777.705 to 777.725, ÂbonusÂ or ÂbonusesÂ includes payment of funds for:

Â Â Â Â Â  (1) Chartering vessels;

Â Â Â Â Â  (2) Guaranteeing to vessels, transportation lines, companies or persons, cargo and tonnage, and guaranteeing to vessels, transportation lines, companies or persons against loss on account of delay in the Columbia River or Willamette River or at the Columbia River bar;

Â Â Â Â Â  (3) Absorption of charges for lightering, dredging, towage and pilotage of any vessels; or

Â Â Â Â Â  (4) Fixing of pilotage and stevedoring charges, seamenÂs wages, fuel costs, supplies and other charges and expenses incident to maritime commerce, at such a rate as may place a port on a competitive basis in such matter with other ports. [Amended by 1971 c.728 Â§97]

Â Â Â Â Â  777.710 Payment of bonus explained. The payment of a bonus authorized by ORS 777.715 and 777.720 includes the payment of sums necessary to make good the guarantee described by ORS 777.705. [Amended by 1971 c.728 Â§98]

Â Â Â Â Â  777.715 Ports may pay bonuses in aid of water transportation and may charter vessels. (1) By the payment of bonuses to a person engaged or preparing to engage in the operation of water transportation lines, a port may:

Â Â Â Â Â  (a) Aid in establishing water transportation lines between the port and any other domestic or foreign port or ports; and

Â Â Â Â Â  (b) Aid in establishing water transportation lines on the interior rivers of this state, on the rivers between Washington and Oregon, or on the rivers of Washington and Idaho reached by navigation from OregonÂs rivers.

Â Â Â Â Â  (2) A port may charter vessels. [Amended by 1971 c.728 Â§99]

Â Â Â Â Â  777.720 Discretion of board in making payment; contracts. A board may expend the money raised as authorized by ORS 777.725 in the form of a bonus or bonuses payable to the persons described by ORS 777.715. The money shall be expended in the manner and at such times as the board determines will result in the greatest benefit and advantage to the port and will best aid the establishment and continued operation of the water transportation lines. The board may contract as may be necessary to carry into effect the purposes of ORS 777.725. [Amended by 1971 c.728 Â§100]

Â Â Â Â Â  777.725 Borrowing money to pay bonus; bond issues, amount, terms, interest, signature, approval by electors, name of bonds, sale. (1) For the purpose of ORS 777.705 to 777.725 and 777.915 to 777.953, a port may borrow money and sell and dispose of bonds. The bonds shall not, singly or in the aggregate, with previous debts and liabilities incurred and outstanding for such purposes, exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the port. The bonds shall be issued from time to time as the board may determine, and shall be of such denominations, run for such period of years and for such rate of interest as the board determines.

Â Â Â Â Â  (2) Bonds shall not be issued unless authorized by the majority of the electors voting upon the question at an election called for that purpose.

Â Â Â Â Â  (3) Every issue of bonds shall be in serial form so as to mature in numerical order in equal installments annually on and after five years from date. The bonds shall not bear interest exceeding in any event a net effective rate of seven percent per annum. The bonds shall be signed on behalf of the port by its president and countersigned by its secretary. The bonds shall be so conditioned that the port shall agree, in consideration of the premises, to pay at a place therein named to the bearer or registered holder thereof the sum named therein at the maturity thereof in lawful money of the United States, with interest thereon in like lawful money at the rate per annum named therein, payable semiannually in accordance with the tenor and terms of interest coupons thereto attached.

Â Â Â Â Â  (4) The bonds shall be known as water transportation bonds of the Port of (insert name of port), County of (insert name of county), State of Oregon, as the case may be.

Â Â Â Â Â  (5) The bonds shall be sold for cash to the highest responsible bidder, upon sealed bids, after advertising; but the board may reject any and all bids tendered and proceed to readvertise when bids are not satisfactory. [Amended by 1967 c.293 Â§35; 1971 c.728 Â§101; 1991 c.459 Â§441]

Â Â Â Â Â  777.727 [1985 c.775 Â§1; renumbered 285.850 in 1991]

Â Â Â Â Â  777.729 [1985 c.775 Â§2; renumbered 285.853 in 1991]

Â Â Â Â Â  777.732 [1985 c.775 Â§Â§3,6; 1987 c.607 Â§18; renumbered 285.857 in 1991]

Â Â Â Â Â  777.735 [Repealed by 1971 c.647 Â§149 and by 1971 c.728 Â§138]

Â Â Â Â Â  777.736 [1985 c.775 Â§5; renumbered 285.860 in 1991]

Â Â Â Â Â  777.738 [1985 c.775 Â§7; renumbered 285.863 in 1991]

Â Â Â Â Â  777.740 [Amended by 1971 c.647 Â§143; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.745 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  777.750 [Repealed by 1971 c.728 Â§138]

EXPORT TRADING CORPORATIONS

Â Â Â Â Â  777.755 Legislative findings and policy. The Legislative Assembly hereby finds that:

Â Â Â Â Â  (1) The geographical location of this state, its maritime resources, its skilled labor force and the availability of land for industrial and commercial development provide an opportunity for the citizens of this state to expand participation in and increase the benefits from international trade and commerce.

Â Â Â Â Â  (2) The development and operation of international trade and commerce is in the public interest because that trade and commerce promotes the commerce of this state, creates and retains jobs and diversifies the economy of this state.

Â Â Â Â Â  (3) Export trading corporations, encouraged by federal law, provide a means to develop and facilitate international trade and commerce and the export and import of goods and services through this state by furnishing services necessary to international trade and by the purchase, sale and financing of goods and services.

Â Â Â Â Â  (4) Export trading corporations can facilitate the expansion of total exports and imports and are an important mechanism for experimentation in the development of innovative international trade programs beneficial to local, state, regional and national economic needs.

Â Â Â Â Â  (5) Export trading corporations can provide a means for meeting this stateÂs need for well-developed export and import trade intermediaries and can achieve economies of scale and acquire expertise enabling them to export and import goods and services or provide export and import trade services at a reasonable cost to producers. [1983 c.200 Â§1]

Â Â Â Â Â  777.760 Definitions for ORS 777.755 to 777.800. As used in ORS 777.755 to 777.800, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the board of directors of an export trading corporation.

Â Â Â Â Â  (2) ÂCommissionerÂ means a member of the board of commissioners of a port.

Â Â Â Â Â  (3) ÂCommissioners of the portÂ means the board of commissioners of the port which formed the export trading corporation.

Â Â Â Â Â  (4) ÂExport trading corporationÂ means a municipal corporation formed by a port under ORS 294.125, 294.316, 646.740 and 777.755 to 777.800.

Â Â Â Â Â  (5) ÂExport trading projectÂ means a transaction or arrangement for the purchase, sale, exchange or delivery of goods or services in international trade or commerce.

Â Â Â Â Â  (6) ÂPortÂ means a municipal corporation formed under ORS 285A.666 to 285A.732, 777.005 to 777.725, 777.915 to 777.953 and 777.990 or ORS chapter 778.

Â Â Â Â Â  (7) ÂServicesÂ includes, but is not limited to, architectural, automatic data processing, business, communications, consulting, engineering, financial, insurance, legal, management, product research and design, repair, training and transportation services. [1983 c.200 Â§2]

Â Â Â Â Â  777.763 Export trading corporation; formation by port; hearing; dissolution of corporation. (1) Any port may form an export trading corporation. Proceedings to form an export trading corporation shall be initiated by a resolution adopted by the commissioners of the port proposing the formation of an export trading corporation and fixing a time and place for a public hearing on the resolution. The hearing shall be held not less than 30 days after adoption of the resolution.

Â Â Â Â Â  (2) Notice of the public hearing shall be published in one or more newspapers of general circulation within the port not less than 15 days prior to the date fixed for the public hearing.

Â Â Â Â Â  (3) Any person may appear at the public hearing and present oral or written statements for or against the proposal to form an export trading corporation.

Â Â Â Â Â  (4) After the public hearing, if the commissioners of the port determine the formation of an export trading corporation would promote the purposes of ORS 294.125, 294.316, 646.740 and 777.755 to 777.800, the board may by ordinance form an export trading corporation.

Â Â Â Â Â  (5) An ordinance forming an export trading corporation shall include:

Â Â Â Â Â  (a) The name of the export trading corporation.

Â Â Â Â Â  (b) The names of the initial board of directors.

Â Â Â Â Â  (c) The office address and the name and address of the initial registered agent.

Â Â Â Â Â  (6) Unless a later date is specified, the ordinance shall take effect and the export trading corporation formed on the 30th day after enactment of the ordinance. The ordinance shall be subject to the powers of initiative and referendum vested in the electors of the port.

Â Â Â Â Â  (7) A certified copy of the ordinance shall be filed with the Secretary of State.

Â Â Â Â Â  (8) The port by ordinance may dissolve the export trading corporation. The ordinance shall include a plan for the dissolution and liquidation of the assets of the export trading corporation. Any surplus assets remaining after payment of the indebtedness of the export trading corporation shall be transferred to the port. [1983 c.200 Â§3]

Â Â Â Â Â  777.765 Powers of export trading corporation. An export trading corporation shall constitute a municipal corporation of this state and a public body, corporate and politic, exercising public power. No part of the net earnings of an export trading corporation shall accrue to the benefit of a private person. An export trading corporation may:

Â Â Â Â Â  (1) Develop, manage and operate export trading projects.

Â Â Â Â Â  (2) Conduct market research, advertising and marketing, within and outside the boundaries of this state.

Â Â Â Â Â  (3) Purchase or otherwise acquire, finance, hold, maintain, sell, lease or otherwise dispose of goods or services of every type or nature, within or outside the boundaries of this state.

Â Â Â Â Â  (4) Acquire or provide communication, insurance, legal assistance, transportation, including trade documentation and freight forwarding, foreign exchange, letters of credit and other necessary or desirable services.

Â Â Â Â Â  (5) Purchase or otherwise acquire, construct, operate, maintain, lease, rent and dispose of warehouses, elevators, terminals, buildings and other necessary or desirable facilities, within or outside the boundaries of this state.

Â Â Â Â Â  (6) Enter into contracts, joint ventures, brokerage or other agreements with any person for the purchase, sale or distribution of goods or services, within or outside the boundaries of this state.

Â Â Â Â Â  (7) Levy and collect rentals, commissions, fees, storage and other charges for use of facilities or services rendered.

Â Â Â Â Â  (8) Apply for and accept financial, technical or other assistance from any person, including the federal, state, county or city government, or other municipal corporations.

Â Â Â Â Â  (9) Enter into contracts with any governmental entity or municipal corporation.

Â Â Â Â Â  (10) Do such other acts or things as may be necessary or convenient for the exercise of the powers granted by ORS 294.125, 294.316, 646.740 and 777.755 to 777.800. [1983 c.200 Â§10]

Â Â Â Â Â  777.767 Authorized agreements. (1) An export trading corporation may enter into agreements which provide for the establishment of prices or rates, or which require a party to the agreement to sell, lease or purchase a commodity or service solely to or from the export trading corporation or to the persons designated in the agreement, when such agreements are entered into pursuant to export trade activities specified in a certificate issued to the corporation under 15 U.S.C. Â§Â§4001 to 4021. This subsection is not intended to confer any immunity from federal antitrust laws beyond the immunity conferred by a certificate issued under 15 U.S.C. Â§Â§4001 to 4021.

Â Â Â Â Â  (2) When entering into agreements containing the provisions described in subsection (1) of this section, the export trading corporation shall be deemed to be performing a governmental function essential for the benefit of the people of this state and the development and diversification of the economy of this state.

Â Â Â Â Â  (3) An export trading corporation and a port may enter into agreements for the port to provide accounting, clerical, technical, sales, promotional and other administrative services. The port shall be reimbursed not less than the actual cost for providing such services. [1983 c.200 Â§13]

Â Â Â Â Â  777.770 Additional fiscal powers of export trading corporation. For the purpose of carrying into effect all or any of its powers, an export trading corporation may:

Â Â Â Â Â  (1) Borrow money, evidence such borrowing with its promissory notes or other obligations of indebtedness, and pledge in whole or in part any of its assets or revenues not subject to prior liens or pledges.

Â Â Â Â Â  (2) Issue and sell revenue bonds in the manner and upon the terms and conditions authorized by ORS 777.560 to 777.590.

Â Â Â Â Â  (3) Purchase, negotiate and sell letters of credit, bills of lading, dock receipts, dock warrants, drafts and other documents of title as defined in ORS 71.2010 (15). [1983 c.200 Â§11]

Â Â Â Â Â  777.773 Status of obligations of export trading corporation; prohibited investments. (1) An obligation of an export trading corporation, whether arising from the sale of revenue bonds or otherwise, shall not in any manner be a general obligation of the port, nor a charge upon any revenues or property of the port.

Â Â Â Â Â  (2) An export trading corporation shall not acquire stock or other equity interest in any private corporation organized for profit. [1983 c.200 Â§12]

Â Â Â Â Â  777.775 Status of export trading corporation; application of certain laws. (1) An export trading corporation is not a contracting agency for the purposes of ORS 279A.055, 279A.065, 279A.070, 279A.075, 279A.100, 279A.105, 279A.120, 279C.005, 279C.100 to 279C.125, 279C.300 to 279C.470 and 279C.570 and ORS chapter 279B, except ORS 279B.025, 279B.235, 279B.240, 279B.270, 279B.275 and 279B.280.

Â Â Â Â Â  (2) An export trading corporation is not a public employer for the purposes of ORS chapters 238 and 238A. [1983 c.200 Â§16; 2003 c.733 Â§81; 2003 c.794 Â§331]

Â Â Â Â Â  777.780 Board of directors; election; term; compensation; board officers. (1) The board of directors of the export trading corporation shall consist of three members. Only commissioners of the port shall be eligible to serve as members of the board of directors. The board of directors shall be elected by majority vote of the commissioners of the port.

Â Â Â Â Â  (2) The initial board of directors shall consist of one director elected for a one-year term, one director elected for a two-year term and one director elected for a three-year term. Following election of the initial board, the term of office of a director is three years. A director shall serve until a successor is elected and qualified.

Â Â Â Â Â  (3) Before the expiration of the term of a director, the commissioners of the port shall elect a successor. A director is eligible for reelection. In case of a vacancy for any cause, the commissioners of the port shall elect a person to serve for the unexpired term.

Â Â Â Â Â  (4) The board shall choose from among its members by majority vote a president, vice president and secretary-treasurer to serve for such terms as the board may determine.

Â Â Â Â Â  (5) Directors shall not be entitled to compensation for their services but shall be entitled to reimbursements for actual and necessary expenses incurred or paid in the performance of their duties as members of the board. [1983 c.200 Â§4]

Â Â Â Â Â  777.783 Board meetings; quorum. (1) The board may hold regular meetings at the time and place fixed by the rules of the board. A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (2) Special meetings may be held when called by the president of the board or by a majority of the members of the board in the manner prescribed by the rules of the board. [1983 c.200 Â§5]

Â Â Â Â Â  777.785 Meetings of board to be open to public; executive sessions. (1) Except as provided in subsection (2) of this section, all meetings of the board shall be open to the public and all persons shall be permitted to attend any meeting.

Â Â Â Â Â  (2) In addition to matters which may be considered in executive session under ORS 192.660, the board may also meet in executive session to:

Â Â Â Â Â  (a) Consider preliminary negotiations for an export trading project involving financial or commercial information which the board in good faith determines should be kept confidential.

Â Â Â Â Â  (b) Review the operation, modification, enlargement or abandonment of an export trading project involving financial or commercial information which the board in good faith determines should be kept confidential.

Â Â Â Â Â  (3) In its discretion the board may allow representatives of the news media to attend executive sessions held under subsection (2)(a) and (b) of this section on such terms and conditions as the board may prescribe. [1983 c.200 Â§6]

Â Â Â Â Â  777.787 Chief executive officer of export trading corporation; appointment; removal. (1) The board may appoint a chief executive officer who shall be responsible for the administration of the business affairs of an export trading corporation. The chief executive officer shall perform such duties as the board may prescribe.

Â Â Â Â Â  (2) The chief executive officer shall hold office for an indefinite term and may be removed from office only by the affirmative vote of a majority of the board. Removal of a chief executive officer may be reconsidered by the board but is otherwise final and not subject to appeal. [1983 c.200 Â§7]

Â Â Â Â Â  777.790 Employees of export trading corporation. (1) An export trading corporation may employ such persons within or outside the boundaries of this state as necessary or convenient to accomplish its purposes. In addition, an export trading corporation may appoint such agents, brokers or representatives, within or outside the boundaries of this state, as necessary or convenient to accomplish its purposes.

Â Â Â Â Â  (2) The chief executive officer of an export trading corporation may employ, appoint, discipline or remove all employees, agents, brokers and representatives of an export trading corporation, and fix the compensation to be paid to such persons. [1983 c.200 Â§8]

Â Â Â Â Â  777.793 Disclosure of commercial or financial information prohibited; exception. (1) Except as provided in subsection (2) of this section, no officer, agent or employee of an export trading corporation shall disclose commercial or financial information concerning an export trading project.

Â Â Â Â Â  (2) Commercial or financial information may be disclosed:

Â Â Â Â Â  (a) In a judicial proceeding when disclosure is ordered by a court of competent jurisdiction;

Â Â Â Â Â  (b) With the consent of the persons whose interests are affected by disclosure;

Â Â Â Â Â  (c) By an officer, agent or employee of an export trading corporation acting within the scope of employment, as prescribed by rules of the board; or

Â Â Â Â Â  (d) When the board finds the information would not reasonably be considered confidential, the export trading corporation has not obliged itself in good faith not to disclose the information and disclosure is in the public interest. [1983 c.200 Â§9]

Â Â Â Â Â  777.795 Right to inspect records of export trading corporation; certain records exempt from disclosure. (1) Except as provided in subsection (2) of this section, the written records of an export trading corporation shall be public records available for inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) In addition to the exemptions set forth in ORS 192.501 to 192.505, the following public records of an export trading corporation are exempt from disclosure:

Â Â Â Â Â  (a) Information consisting of financial, commercial, sales, production, cost or similar business records of a private concern or enterprise which is not otherwise required to be disclosed by state or federal law.

Â Â Â Â Â  (b) Trade secrets, as defined in ORS 192.501 (2). [1983 c.200 Â§14]

Â Â Â Â Â  777.800 Annual report. An export trading corporation shall report annually to the port on the operations of the export trading corporation. A copy of the report shall be filed by the export trading corporation with the Secretary of State. [1983 c.200 Â§15]

Â Â Â Â Â  777.805 [1969 c.599 Â§39; 1973 c.249 Â§78; 1975 c.371 Â§1; 1985 c.565 Â§120; 1989 c.908 Â§65; renumbered 285.805 in 1991]

Â Â Â Â Â  777.810 [1969 c.599 Â§40; 1973 c.249 Â§79; 1975 c.371 Â§3; 1985 c.565 Â§121; renumbered 285.807 in 1991]

Â Â Â Â Â  777.815 [1969 c.599 Â§42; 1969 c.599 Â§42a; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  777.817 [1987 c.607 Â§17; 1991 c.651 Â§22; renumbered 285.810 in 1991]

Â Â Â Â Â  777.820 [1969 c.599 Â§43; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  777.825 [1969 c.599 Â§44; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  777.830 [1969 c.599 Â§45; 1973 c.249 Â§80; renumbered 285.813 in 1991]

Â Â Â Â Â  777.835 [1969 c.599 Â§46; 1973 c.249 Â§81; 1975 c.371 Â§4; renumbered 285.815 in 1991]

Â Â Â Â Â  777.840 [1969 c.599 Â§47; renumbered 285.817 in 1991]

Â Â Â Â Â  777.845 [1969 c.599 Â§48; 1973 c.249 Â§82; renumbered 285.820 in 1991]

Â Â Â Â Â  777.850 [1977 c.838 Â§3; 1985 c.565 Â§122; 1985 c.773 Â§3; 1989 c.908 Â§66; 1991 c.483 Â§1; renumbered 285.870 in 1991]

Â Â Â Â Â  777.852 [1977 c.838 Â§4; 1989 c.908 Â§67; renumbered 285.873 in 1991]

Â Â Â Â Â  777.854 [1977 c.838 Â§5; 1989 c.908 Â§68; renumbered 285.875 in 1991]

Â Â Â Â Â  777.856 [1977 c.838 Â§6; renumbered 285.880 in 1991]

Â Â Â Â Â  777.858 [1977 c.838 Â§7; 1979 c.182 Â§11; 1979 c.800 Â§1; 1989 c.645 Â§1; 1989 c.908 Â§69; renumbered 285.883 in 1991]

Â Â Â Â Â  777.860 [1977 c.838 Â§8; 1979 c.800 Â§2; 1985 c.773 Â§1; 1989 c.645 Â§2; 1989 c.908 Â§70; 1991 c.483 Â§2; renumbered 285.885 in 1991]

Â Â Â Â Â  777.862 [1977 c.838 Â§9; 1989 c.908 Â§71; renumbered 285.887 in 1991]

Â Â Â Â Â  777.864 [1977 c.838 Â§10; 1989 c.908 Â§72; renumbered 285.890 in 1991]

Â Â Â Â Â  777.866 [1977 c.838 Â§11; 1989 c.908 Â§73; renumbered 285.893 in 1991]

Â Â Â Â Â  777.868 [1977 c.838 Â§12; 1989 c.908 Â§74; renumbered 285.895 in 1991]

Â Â Â Â Â  777.870 [1977 c.838 Â§14; 1989 c.908 Â§75; renumbered 285.897 in 1991]

Â Â Â Â Â  777.872 [1977 c.838 Â§15; 1989 c.908 Â§76; renumbered 285.900 in 1991]

Â Â Â Â Â  777.874 [1977 c.838 Â§21; 1989 c.908 Â§77; renumbered 285.903 in 1991]

Â Â Â Â Â  777.876 [1977 c.838 Â§27; 1989 c.908 Â§78; renumbered 285.905 in 1991]

Â Â Â Â Â  777.878 [1977 c.838 Â§16; renumbered 285.907 in 1991]

Â Â Â Â Â  777.880 [1977 c.838 Â§17; 1979 c.800 Â§3; 1989 c.908 Â§79; renumbered 285.910 in 1991]

Â Â Â Â Â  777.882 [1977 c.838 Â§18; 1989 c.645 Â§3; 1989 c.908 Â§80; renumbered 285.913 in 1991]

Â Â Â Â Â  777.884 [1977 c.838 Â§Â§20,24; 1979 c.416 Â§6; 1985 c.773 Â§5; 1989 c.908 Â§81; renumbered 285.915 in 1991]

Â Â Â Â Â  777.886 [1977 c.838 Â§22; 1981 c.653 Â§6; 1989 c.908 Â§82; renumbered 285.917 in 1991]

Â Â Â Â Â  777.888 [1977 c.838 Â§23; renumbered 285.920 in 1991]

Â Â Â Â Â  777.890 [1977 c.838 Â§1; renumbered 777.910]

Â Â Â Â Â  777.892 [1981 c.532 Â§2; 1989 c.908 Â§83; renumbered 285.923 in 1991]

Â Â Â Â Â  777.894 [1981 c.532 Â§3; 1989 c.908 Â§84; renumbered 285.925 in 1991]

Â Â Â Â Â  777.896 [1981 c.532 Â§4; renumbered 285.927 in 1991]

Â Â Â Â Â  777.898 [1981 c.532 Â§5; renumbered 285.930 in 1991]

Â Â Â Â Â  777.900 [1981 c.532 Â§6; renumbered 285.933 in 1991]

Â Â Â Â Â  777.902 [1981 c.532 Â§7; renumbered 285.935 in 1991]

Â Â Â Â Â  777.904 [1981 c.532 Â§8; renumbered 285.940 in 1991]

Â Â Â Â Â  777.910 [Formerly 777.890; renumbered 285.943 in 1991]

OREGON INTERNATIONAL PORT OF COOS BAY

Â Â Â Â Â  777.915 Definitions for ORS 777.915 to 777.953. As used in ORS 777.915 to 777.953, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the board of commissioners of the Oregon International Port of Coos Bay.

Â Â Â Â Â  (2) ÂPortÂ means the Oregon International Port of Coos Bay. [1987 c.565 Â§2]

Â Â Â Â Â  777.917 Oregon International Port of Coos Bay; applicability of statutes. (1) The Port of Coos Bay is hereby renamed the Oregon International Port of Coos Bay.

Â Â Â Â Â  (2) Notwithstanding ORS 777.135 to 777.165, 777.410 and 777.415, ORS 777.915 to 777.953 apply to the Oregon International Port of Coos Bay. [1987 c.565 Â§Â§2a,3]

Â Â Â Â Â  777.920 Board of port commissioners; powers. The power and authority given to the port is vested in and shall be exercised by a board of five commissioners. The board may exercise such powers, at regular or special meetings, as is usual and customary with similar bodies. [1987 c.565 Â§4]

Â Â Â Â Â  777.923 Qualifications of port commissioners. (1) The board shall be composed of electors registered in the port.

Â Â Â Â Â  (2) A person is eligible for appointment as a commissioner of the port who at the time of the appointment is a citizen of the United States and of the State of Oregon, and who has for one year immediately preceding appointment resided within the port. [1987 c.565 Â§5]

Â Â Â Â Â  777.925 Appointment of port commissioners; term; vacancies. (1) Upon the expiration of the term of a commissioner, a successor shall be appointed by the Governor, subject to confirmation as provided by ORS 171.562 and 171.565. Except as provided in ORS 777.927 and 777.930, appointees, when confirmed, shall hold office for a term of four years and until their respective successors have been appointed, confirmed and qualified.

Â Â Â Â Â  (2) If a vacancy occurs by death, resignation or disqualification of a commissioner, the vacancy shall be filled by appointment by the Governor for the unexpired term subject to confirmation as provided by subsection (1) of this section. [1987 c.565 Â§6]

Â Â Â Â Â  777.927 Removal of port commissioner for malfeasance; statement of charges; notice; court hearing. If the Governor is at any time satisfied that a commissioner has been guilty of malfeasance in office, the Governor may file with the Secretary of State a written statement of the acts of the commissioner constituting the malfeasance. Thereupon the Secretary of State shall transmit a copy of the statement to the commissioner named and another copy to the clerk of the Circuit Court for Marion County. After the expiration of 10 days following the delivery of the statement to the commissioner a hearing shall be held before the court, of which hearing the commissioner is entitled to at least five daysÂ notice. If upon the hearing the court determines that the commissioner has been guilty of malfeasance in office, written findings to that effect shall be made and filed by the court. Thereupon the commissioner shall be considered removed from office. The vacancy so created shall be filled as provided in ORS 777.925. [1987 c.565 Â§7]

Â Â Â Â Â  777.930 Removal of port commissioner for lack of attendance; authorized leave of absence. (1) If a commissioner appointed under ORS 777.925 fails, without being excused by the remaining members of the board, to attend for a period of 60 days any of the regular or special meetings of the board regularly and duly called and held, that commissioner may be removed from office by the Governor.

Â Â Â Â Â  (2) The board may grant a leave of absence not exceeding three months to a commissioner unable to attend meetings of the board by reason of illness or continued absence from the Oregon International Port of Coos Bay. [1987 c.565 Â§10]

Â Â Â Â Â  777.933 Board meetings; executive committee. (1) The board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings as provided by the rules of the board. At all regular and special meetings a majority of the commissioners then members of the board constitutes a quorum.

Â Â Â Â Â  (2) The board may create an executive committee of which every commissioner shall be a member and of which a number less than a majority, as the board may determine, may constitute a quorum for the transaction of business. The committee may hold its meetings under such rules as the board may prescribe. However, the executive committee has no power except as a committee and only as expressly conferred upon it by the rules of the board. In no event shall the committee exercise the general powers of the board. The board has no power to appoint or delegate any part of its power or authority to any committee except the executive committee. [1987 c.565 Â§8]

Â Â Â Â Â  777.935 Board officers. (1) The Governor shall designate one member of the board as president of the board, who shall hold that office until removed from it by the Governor. The president of the board shall have the powers and perform the duties usual to the office of president.

Â Â Â Â Â  (2) The president of the board shall designate from the other members of the board a vice president, treasurer and secretary of the board, who shall hold those offices until removed from them by the president. Each officer shall have the powers and perform the duties usual to the respective offices. [1987 c.565 Â§9]

Â Â Â Â Â  777.937 Board to report to Legislative Assembly. The board shall report to the Legislative Assembly of this state, biennially, everything done or performed by the board under this chapter. [1987 c.565 Â§11]

Â Â Â Â Â  777.940 Power to issue general obligation bonds; limitation; dedication of revenues; use of proceeds. (1) For the purpose of carrying into effect any of the powers granted to the port, the port has the power to borrow money and to sell and dispose of bonds which shall constitute a general obligation of the port and be secured by the portÂs full faith and credit. Such bonds outstanding at one time shall never exceed in the aggregate one and three-fourths percent of the real market value of all taxable property within the limits of the port, computed in accordance with ORS 308.207. The bonds shall be secured by the taxing power of the port as provided in ORS 777.430 (2). In addition, the port may provide that the bonds shall be payable from and secured by a lien and pledge of all or any part of the revenues derived by the port from the facilities constructed from the proceeds of the bonds.

Â Â Â Â Â  (2) The port may provide for the creation of special trust funds and may authorize the appointment of a trustee to administer the same and may obligate itself to set aside and pay into a special trust fund any revenues pledged to the payment of the bonds. The port may establish and provide from available funds for the funding of debt service, operation and maintenance reserves.

Â Â Â Â Â  (3) Proceeds from the sale of the bonds may also be used to pay the costs incurred in issuing the bonds, preliminary work incident to carrying out such powers, including but not limited to planning, engineering, inspection, accounting, fiscal, legal and trustee expenses and other similar expenses, and to pay interest on the bonds for such period as the port may determine, but not to exceed six months beyond completion of the facilities financed with the bonds, and to establish reserves for debt service on the bonds. [1987 c.565 Â§12; 1991 c.459 Â§442]

Â Â Â Â Â  777.943 Issuance of bonds; form; redemption. Bonds authorized by ORS 777.940:

Â Â Â Â Â  (1) May be issued from time to time in one or more series, bear such date or dates, mature at such times and in such amounts, be in such denomination or denominations, be payable within or without the State of Oregon, bear such rate or rates of interest and have such other terms, conditions and covenants as the board may by ordinance determine.

Â Â Â Â Â  (2) May be in coupon form with or without privilege of registration or may be in registered form, or both, with the privilege of converting or reconverting to one form or another.

Â Â Â Â Â  (3) Shall be signed by the president and by the secretary or an assistant secretary of the port, either manually or by their printed, engraved or lithographed signature; provided, however, that at least one signature is manual. The seal of the port or a facsimile thereof shall be printed, engraved or lithographed on the bonds. Coupons, if any, attached to the bonds need bear only the printed, engraved or lithographed facsimile signature of the president and the secretary or an assistant secretary of the port.

Â Â Â Â Â  (4) May be issued with the right reserved to the board to redeem the bonds at par or at par plus a premium, in such order, and at such time or times prior to the final maturity date or dates of the bonds, as the board by ordinance may provide. Notice of redemption shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [1987 c.565 Â§13; 1997 c.171 Â§25]

Â Â Â Â Â  777.945 Certain uses of bond proceeds prohibited in absence of elector approval. Bonds shall not be issued by the port to provide funds for the establishment or operation of surface ship and air lines or for the payment of bonuses to either such line or lines without the approval of the electors of the port expressed at an election called and held within the port at which such question is submitted. [1987 c.565 Â§14]

Â Â Â Â Â  777.947 Limitation on annual issuance and aggregate amount of bonds in absence of elector approval. (1) The total amount of general obligation bonds issued in any calendar year by the port without the approval of the electors of the port shall not exceed $500,000.

Â Â Â Â Â  (2) The aggregate outstanding principal amount of general obligation bonds issued by the port without the approval of the electors of the port shall not at any time exceed $1.5 million.

Â Â Â Â Â  (3) Nothing in this section applies to refunding bonds. [1987 c.565 Â§15]

Â Â Â Â Â  777.950 Certain uses of proceeds of bonds issued without elector approval prohibited. Notwithstanding any other provision of law, proceeds from the sale of bonds issued by the port without the approval of the electors of the port under ORS 777.947, except for refunding bonds, shall be used only for construction, maintenance and repair of facilities and works necessary for industrial development within the port, construction, maintenance and repair of docks, piers, wharves, dredge and spoil sites and navigation aids and as matching moneys for state and federal grants for the purposes described in this section. [1987 c.565 Â§16]

Â Â Â Â Â  777.953 Annexation; authority; procedure; effect. (1) The board, on its own motion, may initiate a proposal for annexation to the port of territory that is not within another port organized under ORS 285A.600 to 285A.708 and this chapter. Such territory may be either wholly or partially within or outside the same county in which the port is located. However, if the territory proposed to be annexed is outside Coos County, then the territory must be situated entirely within the watershed of the Coos River and its tributaries. The proposal for annexation shall be made in a resolution adopted by the board.

Â Â Â Â Â  (2) After adoption of a resolution proposing annexation of the territory described in subsection (1) of this section to the port, the board shall fix a day for a public hearing before the board at which time the electors of the port and of the affected territory may appear and be heard on the question of annexation.

Â Â Â Â Â  (3) The board shall cause notice of the hearing to be published once each week for two successive weeks prior to the day of the hearing in a newspaper of general circulation in the county and shall cause notices of the hearing to be posted in four public places in the port for the same period.

Â Â Â Â Â  (4) After the public hearing, the board shall file the resolution proposing annexation with the governing body of the county in which the territory proposed to be annexed is situated. The county governing body shall order an election to be held in the territory. The county governing body shall also order the board to hold an election within the boundaries of the port on the same day, both elections to be held for the purpose of submitting the proposed annexation to the electors. The board shall certify the results of the election to the county governing body. The order of annexation shall be entered by the county governing body when a majority of all the votes cast in the territory and the port are in favor of the annexation.

Â Â Â Â Â  (5) After the date of entry of an order by the county governing body annexing territory to the port, the territory annexed shall become subject to the outstanding indebtedness, bonded or otherwise, of the port in like manner as the territory within the port.

Â Â Â Â Â  (6) ORS 198.705 to 198.955 and 777.326 do not apply to an annexation proceeding conducted under this section. [1987 c.565 Â§16a]

PENALTIES

Â Â Â Â Â  777.990 Penalties. (1) Failure by a port treasurer, or county treasurer charged with the duties provided by ORS 777.515, to comply with the requirements of that section for a period of 10 days is a Class A violation, and upon conviction the court shall impose a fine of not less than $500.

Â Â Â Â Â  (2) Subject to ORS 153.022, any person violating a regulation adopted by a port board under ORS 777.120 or 777.190 shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $250. [Amended by 1971 c.728 Â§102; 1999 c.1051 Â§226]

_______________



Chapter 778

Chapter 778 Â Port of Portland

2005 EDITION

PORT OF PORTLAND

SHIPPING AND NAVIGATION

FUNCTIONS AND POWERS

778.005Â Â Â Â  Definitions

778.008Â Â Â Â  Port of Portland granted powers of ports formed under ORS chapter 777; exceptions; additional powers

778.010Â Â Â Â  District known as Port of Portland; boundaries; capacity to sue

778.015Â Â Â Â  Purposes and general powers of port

778.020Â Â Â Â  Acquisition of City of Portland property by port; assumption of bonds; election

778.025Â Â Â Â  Power to engage in certain commercial activities

778.030Â Â Â Â  Power to issue general obligation bonds; limitation; dedication of revenues; use of proceeds

778.036Â Â Â Â  Issuance of bonds; form; redemption

778.040Â Â Â Â  General obligation bond issues to be approved by electors

778.045Â Â Â Â  Amount of general obligation bonds issued in one year limited

778.060Â Â Â Â  Expenditure of bond sale funds for operating expenses limited

778.065Â Â Â Â  Port taxing power; annual limitation

778.068Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

778.070Â Â Â Â  Tax levy

778.073Â Â Â Â  Recreational facilities; development; operation; maintenance

778.085Â Â Â Â  Control over port waters and wharf lines; adoption and enforcement of navigational rules; authority to establish penalties; limitation

778.090Â Â Â Â  Rights of riparian owner and owners of moorage facilities

778.095Â Â Â Â  Eminent domain power

778.100Â Â Â Â  Reclamation of lands within port limits; assessments; lien; hearing; appeal

778.105Â Â Â Â  Port required to contract for work and materials; dry docks; bids

778.110Â Â Â Â  Personnel; membership in retirement systems

778.115Â Â Â Â  Improvement contracts with federal government

778.120Â Â Â Â  Operation of chapter upon rights of other entities within port limits

778.125Â Â Â Â  Port assistance to other governmental units within port boundaries

REVENUE BONDS

778.145Â Â Â Â  Issuance of revenue bonds; election; use of proceeds; status of bonds

778.150Â Â Â Â  Ordinance authorizes revenue bonds; content; special trust fund; trustees; enforcement

778.155Â Â Â Â  Form and content of bonds; redemption

778.160Â Â Â Â  Borrowing in anticipation of bond sale; bond anticipation notes; content; sale

778.165Â Â Â Â  Sale of revenue bonds

778.170Â Â Â Â  Bonds as obligations of political subdivision

778.175Â Â Â Â  Effect of ORS 778.145 to 778.175

BOARD OF COMMISSIONERS OF THE PORT OF PORTLAND

778.205Â Â Â Â  Board of commissioners; general powers

778.210Â Â Â Â  Qualifications of members

778.215Â Â Â Â  Appointment; confirmation; vacancies

778.220Â Â Â Â  Removal

778.225Â Â Â Â  Meetings; quorum; executive committee

778.230Â Â Â Â  Board officers

778.235Â Â Â Â  Causes of vacancies; leaves of absence

778.255Â Â Â Â  Enactment of port ordinances; effective date; passage; effect of referendum

778.260Â Â Â Â  Ordinances for regulating use of port airports; port peace officers; jurisdiction

778.270Â Â Â Â  Initiative and referendum procedures

PENALTIES

778.990Â Â Â Â  Penalties

FUNCTIONS AND POWERS

Â Â Â Â Â  778.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the board of commissioners of the Port of Portland.

Â Â Â Â Â  (2) ÂPortÂ means The Port of Portland.

Â Â Â Â Â  (3) ÂElectorÂ means an elector residing in the port.

Â Â Â Â Â  (4) ÂPortland metropolitan areaÂ means the Oregon portion of a standard metropolitan statistical area as designated and published by the United States Bureau of the Budget with an Oregon population of more than 750,000. [Amended by 1971 c.728 Â§103; 1973 c.178 Â§1]

Â Â Â Â Â  778.008 Port of Portland granted powers of ports formed under ORS chapter 777; exceptions; additional powers. (1) ORS 777.005 to 777.050, 777.110, 777.120, 777.132 to 777.165, 777.210, 777.220 and 777.405 to 777.435 do not apply to the Port of Portland.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, the Port of Portland has all powers possessed by ports formed under ORS 285A.666 to 285A.732, 777.005 to 777.725, 777.915 to 777.953 and 777.990.

Â Â Â Â Â  (3) ORS 777.530 and 777.535 apply to the Port of Portland and the Port of Portland has all powers granted to other ports under ORS 777.530 and 777.535.

Â Â Â Â Â  (4) The Port of Portland shall do such things, perform such duties and exercise such powers as it may be authorized or empowered to do, perform or exercise by any Act of the legislature passed for that purpose, though not directly in amendment of this chapter. The powers granted by this chapter are in addition to other powers granted by law to the port.

Â Â Â Â Â  (5) In addition to such other duties, functions and powers as may be imposed upon the Port of Portland, the port may make recommendations to the Oregon Board of Maritime Pilots. [1971 c.728 Â§116; 1987 c.775 Â§7; subsection (3) enacted as 1989 c.644 Â§5]

Â Â Â Â Â  778.010 District known as Port of Portland; boundaries; capacity to sue. The Portland metropolitan area is a separate district, to be known as the Port of Portland, and as such shall have perpetual succession, and by that name shall exercise and carry out all the powers and objects conferred on it by law. The port may sue and be sued, plead and be impleaded in all actions, suits or proceedings brought by or against it; provided, however, that the bonded or other indebtedness of the port that was chargeable to or a lien upon the property within the limits of the port:

Â Â Â Â Â  (1) Prior to June 30, 1963, shall not be chargeable to or a lien upon all of that property which lies east of the east boundary line of range two east of the Willamette Meridian in Multnomah County; or

Â Â Â Â Â  (2) Prior to June 30, 1973, shall not be chargeable to or a lien upon all that property lying within the boundaries of Clackamas and Washington Counties. [Amended by 1963 c.124 Â§1; 1973 c.178 Â§2; 2003 c.802 Â§152]

Â Â Â Â Â  778.015 Purposes and general powers of port. The object, purpose and occupation of the Port of Portland shall be to promote the maritime, shipping, aviation, commercial and industrial interests of the port as by law specifically authorized. The port may acquire, hold, use, dispose of and convey real and personal property, make any and all contracts the making of which is not by this chapter expressly prohibited. It may do any other acts and things which are requisite, necessary or convenient in accomplishing the purpose described or in carrying out the powers granted to it by law. The port may supply surface and air craft with fuel and other supplies at reasonable cost as may be for the best interests of the port. [Amended by 1959 c.362 Â§1; 1971 c.728 Â§104]

Â Â Â Â Â  778.020 Acquisition of City of Portland property by port; assumption of bonds; election. (1) The Port of Portland may purchase or otherwise acquire all or any of the docks, wharves, elevators, terminals, dry docks and other properties of the City of Portland that are under the charge and control of the dock commission of the city.

Â Â Â Â Â  (2) If the port purchases or otherwise acquires property as provided by subsection (1) of this section, the port may in payment therefor assume the payment of all or any part of the bonds, debentures and other obligations of the City of Portland issued, sold or incurred for the purpose of acquiring funds to construct, purchase or otherwise acquire the docks, wharves, elevators, terminals, dry docks or other properties. The aggregate amount of bonds, debentures and obligations so assumed shall not exceed a sum determined by the board to be the fair value of the property so acquired by the port. The limitation provided by ORS 778.030 shall not apply to bonds, debentures or other obligations assumed under this section.

Â Â Â Â Â  (3) The authority granted by this section shall not be exercised without the prior approval of the electors residing within the port expressed at an election called and held within the port at which such question is submitted. [Amended by 1971 c.728 Â§105]

Â Â Â Â Â  778.025 Power to engage in certain commercial activities. For the use of the Port of Portland or for public convenience and the convenience of air transport, shipping, commercial and industrial development of the port and the waterfront of its harbors, rivers and waterways, the port may:

Â Â Â Â Â  (1) Acquire by purchase, condemnation or other lawful method lands necessary for its use or to be improved for public convenience and the convenience of the air transport, shipping, commercial and industrial development of the port as well as all or any part of the waterfront of its harbors, rivers and waterways.

Â Â Â Â Â  (2) Acquire by purchase, condemnation or other lawful method lands necessary or convenient for the purpose of depositing or dumping thereon earth, sand, gravel, rock or other material dredged or excavated, in the exercise of any of its powers, from any of the rivers or other waterways or lands within the boundaries or under the control of the port.

Â Â Â Â Â  (3) Enlarge its tidal area, fill and reclaim lands, and make such disposition by use, conveyance, development or lease of lands so filled or reclaimed as it considers advisable.

Â Â Â Â Â  (4) Construct, excavate and dredge canals and channels connecting its waterways with one another, with other waterways and with the sea.

Â Â Â Â Â  (5) Purchase or otherwise acquire, construct, operate, maintain, lease, rent and dispose of airports, and their approaches, wharves, piers, docks, slips, warehouses, elevators, dry docks, terminals, buildings, and all other facilities and aids incident to the development, protection and operation of the port and of the air transport, shipping, commercial and industrial interests of the port, within the port, and collect wharfage, storage and other charges for the use of such facilities.

Â Â Â Â Â  (6) Own, acquire, construct, purchase, lease, operate and maintain within the port lines of railroad, with sidetracks, turnouts, switches and connections with other lines of railroad, and streets, roads, water mains, sewers, pipelines, and also gas and electric conduits and lines which a utility is unwilling or unable to furnish, within or to or from the boundaries of the port; and carry and transport freight and passengers thereon and thereover for hire, and perform lighterage for hire.

Â Â Â Â Â  (7) Acquire, own, lease, rent, operate, maintain and dispose of towboats, barges and other vessels for the transportation of cargo or passengers in maritime commerce on the Columbia and Snake Rivers and their tributaries, within or without the boundaries of this state.

Â Â Â Â Â  (8) Acquire, own, lease, rent, operate, maintain and dispose of unit trains and related facilities for the transportation of bulk commodities to facilities within the port from locations within or without the port. [Amended by 1959 c.362 Â§2; 1967 c.548 Â§1; 1971 c.728 Â§106; 1973 c.178 Â§6; 1981 c.879 Â§4]

Â Â Â Â Â  778.030 Power to issue general obligation bonds; limitation; dedication of revenues; use of proceeds. (1) For the purpose of carrying into effect any of the powers granted to the Port of Portland, the port has the power to borrow money and to sell and dispose of bonds which shall constitute a general obligation of the port and be secured by the portÂs full faith and credit. Such bonds outstanding at one time shall never exceed in the aggregate one and three-fourths percent of the real market value of all taxable property within the limits of the port, computed in accordance with ORS 308.207. In computing the total of bonds at any time outstanding, bonds issued for the purpose of providing funds to meet obligations assumed pursuant to ORS 778.020, shall not be included. The bonds shall be secured by the taxing power of the port as provided in ORS 778.065 (1). In addition, the port may provide that the bonds shall be payable from and secured by a lien and pledge of all or any part of the revenues derived by the port from the facilities constructed from the proceeds of the bonds.

Â Â Â Â Â  (2) The port may provide for the creation of special trust funds and may authorize the appointment of a trustee to administer the same and may obligate itself to set aside and pay into a special trust fund any revenues pledged to the payment of the bonds. The port may establish and provide from available funds for the funding of debt service, operation and maintenance reserves.

Â Â Â Â Â  (3) Proceeds from the sale of the bonds may also be used to pay the costs incurred in issuing the bonds, preliminary work incident to carrying out such powers, including but not limited to planning, engineering, inspection, accounting, fiscal, legal and trustee expenses and other similar expenses, and to pay interest on the bonds for such period as the port may determine, but not to exceed six months beyond completion of the facilities financed with the bonds, and to establish reserves for debt service on the bonds. [Amended by 1963 c.9 Â§39; 1971 c.702 Â§1; 1971 c.728 Â§107a; 1977 c.33 Â§1; 1991 c.459 Â§443]

Â Â Â Â Â  778.035 [Amended by 1971 c.728 Â§108; repealed by 1977 c.33 Â§2 (778.036 enacted in lieu of 778.035)]

Â Â Â Â Â  778.036 Issuance of bonds; form; redemption. Bonds authorized by ORS 778.030:

Â Â Â Â Â  (1) May be issued from time to time in one or more series, bear such date or dates, mature at such times and in such amounts, be in such denomination or denominations, be payable within or without the State of Oregon, bear such rate or rates of interest and have such other terms, conditions and covenants as the board may by ordinance determine.

Â Â Â Â Â  (2) May be in coupon form with or without privilege of registration or may be in registered form, or both, with the privilege of converting or reconverting to one form or another.

Â Â Â Â Â  (3) Shall be signed by the president and by the secretary or an assistant secretary of the Port of Portland, either manually or by their printed, engraved, or lithographed signature; provided, however, that at least one signature is manual. The seal of the port or a facsimile thereof shall be printed, engraved, or lithographed on the bonds. Coupons, if any, attached to the bonds need bear only the printed, engraved or lithographed facsimile signature of the president and the secretary or an assistant secretary of the port.

Â Â Â Â Â  (4) May be issued with the right reserved to the board to redeem the bonds at par or at par plus a premium, in such order, and at such time or times prior to the final maturity date or dates of the bonds, as the board by ordinance may provide. Notice of redemption shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [1977 c.33 Â§3 (enacted in lieu of 778.035); 1981 c.94 Â§57; 1997 c.171 Â§26]

Â Â Â Â Â  778.040 General obligation bond issues to be approved by electors. (1) General obligation bonds shall not be issued by the Port of Portland to provide funds for the establishment or operation of surface ship and air lines or for the payment of bonuses to either such line or lines without the approval of the electors of the port expressed at an election called and held within the port at which such question is submitted.

Â Â Â Â Â  (2) Whenever the port issues general obligation bonds for purposes other than refunding general obligation bonds previously issued and for purposes other than providing funds to meet the obligations of the City of Portland assumed pursuant to ORS 778.020 in an aggregate amount equal to five percent of the present real market value of all the taxable property within the territorial limits of the port, no additional general obligation bonds shall be issued for purposes other than refunding general obligation bonds theretofore issued without the approval of the electors of the port expressed at an election within the port at which such question is submitted. [Amended by 1971 c.399 Â§1; 1997 c.461 Â§2]

Â Â Â Â Â  778.045 Amount of general obligation bonds issued in one year limited. The total amount of general obligation bonds issued by the Port of Portland in any calendar year, except for refunding bonds or bonds issued to provide funds to meet obligations assumed pursuant to ORS 778.020, shall not exceed $3 million unless a greater amount is approved by the electors of the port at an election at which such question is submitted. [Amended by 1971 c.728 Â§110; 1973 c.178 Â§7; 1997 c.461 Â§3]

Â Â Â Â Â  778.050 [Amended by 1971 c.728 Â§111; repealed by 1977 c.33 Â§4]

Â Â Â Â Â  778.055 [Amended by 1971 c.728 Â§112; repealed by 1977 c.33 Â§4]

Â Â Â Â Â  778.060 Expenditure of bond sale funds for operating expenses limited. The board shall not expend, within any one calendar year, from the funds derived from the sale of bonds, in excess of $500,000 to meet the operating expenses of the Port of Portland. As used in this section Âoperating expensesÂ means the maintenance of plant, structures and equipment and such dredging as may be required to preserve or restore at or to its artificial depth a channel previously excavated by the port. [Amended by 1971 c.728 Â§113]

Â Â Â Â Â  778.065 Port taxing power; annual limitation. The Port of Portland may each year assess, levy and collect taxes upon all taxable real and personal property situated within its boundaries as required:

Â Â Â Â Â  (1) To pay principal and interest on bonds issued under ORS 778.030;

Â Â Â Â Â  (2) To pay bonds, debentures and other obligations of the City of Portland assumed under ORS 778.020; and

Â Â Â Â Â  (3) To pay all other expenses that may be incurred in the exercise of the powers granted to the port. [Amended by 1963 c.9 Â§40; 1971 c.701 Â§1; 1971 c.728 Â§143]

Â Â Â Â Â  778.068 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§54]

Â Â Â Â Â  778.070 Tax levy. (1) Taxes authorized by ORS 778.065 shall be levied in each year and returned to the county officers whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and extended. The county officer whose duty it is to extend the county levy shall extend the levy of the Port of Portland in the same manner city taxes are extended.

Â Â Â Â Â  (2) All taxes levied by the port are payable at the same time and shall be collected by the same officers as regular county taxes. The county officers collecting the taxes shall pay them to the treasurer of the port as provided by law. [Amended by 1971 c.728 Â§115]

Â Â Â Â Â  778.073 Recreational facilities; development; operation; maintenance. (1) The Port of Portland may construct, operate, equip and maintain public parks, marinas and other recreational facilities on land owned by the port when such facilities may be developed in conjunction with the exercise by the port of any of its other powers.

Â Â Â Â Â  (2) The port may convey the land and recreational facilities developed under this section to a political subdivision or municipal corporation of this state in exchange for an agreement to operate and maintain the facilities solely for public recreational use.

Â Â Â Â Â  (3) The port may enter into an agreement with a political subdivision or municipal corporation of this state for the operation and maintenance of recreational facilities. [1971 c.400 Â§2]

Â Â Â Â Â  778.075 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.080 [Amended by 1963 c.145 Â§1; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.085 Control over port waters and wharf lines; adoption and enforcement of navigational rules; authority to establish penalties; limitation. (1) To the full extent the State of Oregon might exercise control, or grant to the Port of Portland the right to exercise control, the port has full control of the rivers, harbors and waterways within its boundaries and between its boundaries and the sea.

Â Â Â Â Â  (2) The port may make, change or abolish wharf lines of, in and for the rivers, harbors and waterways within its boundaries.

Â Â Â Â Â  (3) As it considers convenient, requisite or necessary, or in the best interests of the maritime shipping or commercial interests of the port, the board may by ordinance make, modify or abolish regulations:

Â Â Â Â Â  (a) For the use or navigation of the rivers, harbors and waterways mentioned in subsection (1) of this section; or

Â Â Â Â Â  (b) For the placing of obstructions therein, or the removal of obstructions therefrom.

Â Â Â Â Â  (4) The port may enforce the regulations by fines and penalties or seek other appropriate remedies as the port considers necessary. Fines and penalties are recoverable in the name of the port in any court of this state having jurisdiction of actions for the recovery of fines or penalties imposed by state laws. Fines recovered shall be paid to the clerk of the court who, after deducting court costs in the proceedings, shall pay the remainder thereof to the treasurer of the port, to go to its general fund.

Â Â Â Â Â  (5) This section does not authorize the port to cause the removal of bridges or other obstructions existing under a grant by this state. This section does not authorize the port to exclude cities other than the City of Portland from free access to the channel of either the Willamette or Columbia Rivers or the Oregon and the Columbia Sloughs, or the free use of the rivers or sloughs for navigation. [Amended by 1963 c.145 Â§2; 1971 c.728 Â§117]

Â Â Â Â Â  778.090 Rights of riparian owner and owners of moorage facilities. Where it is necessary to widen the general channel or improve the navigation of the rivers or sloughs by requiring the removal or destruction of moorage facilities for houseboats, boathouses or pleasure craft in the rivers or sloughs, or by establishing or reestablishing wharf lines that have the effect of destroying or impairing the riparian rights of the adjoining owners, the adjoining owners or others owning the moorage facilities shall be reasonably compensated for the removal or destruction of the moorage facilities and for the destruction or impairment of the riparian rights; and shall not be required to remove or destroy the moorage facilities in absence of reasonable compensation therefor. The Port of Portland may acquire moorage facilities, riparian rights or the real property of adjoining owners by exercise of the power of eminent domain as provided in ORS 778.095. [Amended by 1953 c.713 Â§2; 1971 c.728 Â§118; 1973 c.203 Â§9]

Â Â Â Â Â  778.095 Eminent domain power. The Port of Portland may acquire, by condemnation or otherwise, private property necessary or convenient in carrying out any power granted the port. The right to acquire property by condemnation shall be exercised as provided by ORS chapter 35. [Amended by 1971 c.728 Â§119]

Â Â Â Â Â  778.100 Reclamation of lands within port limits; assessments; lien; hearing; appeal. (1) When the Port of Portland contemplates the filling or reclamation of any low, swamp or submersible land within its territory held in private ownership, it may provide by ordinance for assessment by the board of the damages and benefits to be sustained by and to accrue to the land by reason of the filling or reclamation. In making the assessment the question of channel frontage as well as filling shall be considered in assessing benefits. The ordinance may provide for payment of damages to the owner of the land and may provide for creation of a lien upon the land in favor of the port for the amount of benefits and for payment of the amount of the lien, either in cash or in installments, with interest thereon over a term of years.

Â Â Â Â Â  (2) The ordinance shall provide for a hearing before the board to be held, upon due notice to all owners of and persons interested in the lands to be affected by the assessment, before the assessment is made.

Â Â Â Â Â  (3) Any owner or person interested in any land affected, who is aggrieved by an assessment made under this section may appeal to the Circuit Court of Multnomah County for judicial review of the assessment. [Amended by 1969 c.594 Â§62; 1971 c.728 Â§120]

Â Â Â Â Â  778.105 Port required to contract for work and materials; dry docks; bids. (1) Except in cases of emergency and except for ordinary current repair work necessary from day to day, all material purchased for and all work done in, on or for any dry dock, dredge, boat, scow or other appliance to be built, owned or operated by the Port of Portland, when the purchase is made or the work is done by construction, alteration or general overhauling, shall be purchased or done by or under contract. Such contracts shall be let to the lowest competent and responsible bidder, after due advertisement for bids, in the manner usual and customary in the letting of contracts by public bidding, and under regulations prescribed by the port.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section or any other provision of law, the port may let a contract for the construction of a dry dock to the lowest competent and responsible bidder who submits a bid to construct the dry dock within the port, if:

Â Â Â Â Â  (a) The bid of such bidder does not exceed by more than 10 percent the lowest bid for construction of the dry dock elsewhere; and

Â Â Â Â Â  (b) In the opinion of the board, the public good will in any way be served thereby. [Amended by 1961 c.11 Â§1; 1971 c.728 Â§121; 1977 c.361 Â§1]

Â Â Â Â Â  778.110 Personnel; membership in retirement systems. (1) The Port of Portland may employ engineers, superintendents, mechanics, clerks and other persons as necessary or convenient in carrying on its work and fix their rates of compensation.

Â Â Â Â Â  (2) No employee of the port shall become a member of the Public Employees Retirement System if membership of the employee in the system would result in coverage of the employee by, and contributions on the employeeÂs behalf by the port to, both a private pension system and the Public Employees Retirement System. [Amended by 1971 c.495 Â§1; 1971 c.728 Â§144]

Â Â Â Â Â  778.115 Improvement contracts with federal government. The Port of Portland may contract with the United States Government to do all or part of the work of making, maintaining, or both, a depth of water in the rivers, harbors and waterways within its boundaries and between its boundaries and the sea as determined by the federal government. The port may receive therefor compensation as agreed between the federal government and the port. [Amended by 1963 c.145 Â§3; 1971 c.728 Â§123]

Â Â Â Â Â  778.120 Operation of chapter upon rights of other entities within port limits. Nothing in this chapter is intended to grant the Port of Portland authority to interfere with or detract from the general rights and powers of a city or a school or road district that is located in whole or in part within the boundaries of the port. However, the port has full power to carry out and fulfill the purpose of its creation, and to exercise its power of assessing, levying and collecting taxes. [Amended by 1971 c.728 Â§124]

Â Â Â Â Â  778.125 Port assistance to other governmental units within port boundaries. Consistent with the purposes, functions and powers granted to it by law, the Port of Portland may provide research or technical assistance for the planning, promotion or implementation of commercial, industrial or economic development projects upon request by any city, county or municipal corporation within the port. [1977 c.45 Â§2]

REVENUE BONDS

Â Â Â Â Â  778.145 Issuance of revenue bonds; election; use of proceeds; status of bonds. For the purpose of carrying into effect all or any of the powers granted to ports, the Port of Portland may from time to time issue and sell revenue bonds without the necessity of the electors of the port authorizing the same. Proceeds from the sale of such bonds may be used also to cover the costs incurred in issuing such bonds, and preliminary work incident to carrying out such purposes and powers, including but not limited to planning, engineering, inspection, accounting, fiscal, legal and trustee expenses, the cost of issuance of bonds, engraving, printing, advertising and other similar expenses, and to pay interest on the outstanding bonds issued for any project during the period of actual construction and for such period thereafter as the port may determine, and to establish, maintain or increase any reserves for debt service on the bonds and for working capital. Such revenue bonds shall not in any manner or to any extent be a general obligation of the port nor a charge upon any other revenues or property of the port not specifically pledged thereto. [1971 c.546 Â§2]

Â Â Â Â Â  778.150 Ordinance authorizes revenue bonds; content; special trust fund; trustees; enforcement. (1) Revenue bonds issued under ORS 778.145 to 778.175 shall be authorized at a meeting by ordinance of the board. The ordinance may provide for the creation of special trust funds and may authorize the appointment of a trustee to administer the same, and may obligate the Port of Portland to set aside and pay into a special trust fund for the purpose of securing revenue bonds, all or any portion of its revenues, regardless of the source from which derived, then existing or which thereafter come into existence, not otherwise pledged or committed for other purposes. The board may, in addition thereto, pledge or mortgage for the payment of the principal of and interest on and premium, if any, of any issue of such bonds any property of the port not pledged for other purposes. Notice that action upon the bond ordinance will be taken at the designated meeting of the board, shall be given for a period of not less than two consecutive weeks, prior to such meeting, by publication thereof once each week in a newspaper of general circulation, published within the corporate boundaries of the port or, if there be no such newspaper, by posting such notice for a period of not less than two weeks in three public places in the port.

Â Â Â Â Â  (2) The money in any special trust fund created by an ordinance authorizing an issue of revenue bonds shall be used solely for the purposes provided therefor by the ordinance.

Â Â Â Â Â  (3) The ordinance may obligate the port, and the port shall have power to fix, levy and collect such rates, rentals, fees and other charges for the use and services of all or any of its facilities, which revenues may be pledged to the payment of the principal of and interest on and premium, if any, of the revenue bonds or any of them and if so pledged shall be sufficient to produce revenues, along with other lawfully available funds, adequate to pay the costs of the operation, maintenance and repair of any or all port properties; to pay or provide for the payment of the principal of and interest on, and premium, if any, of such revenue bonds or any of them, including any reserves for such payment; and to produce such additional amount of revenues therefrom as the port may covenant with the holders of such revenue bonds.

Â Â Â Â Â  (4) The ordinance may provide that in the event the money in a special trust fund is insufficient to pay the revenue bonds to be paid out of the fund, such revenue bonds shall be payable out of any part or all of other nonpledged revenues of the port. Whenever all bonds and expenses thereof have been paid so that no charge remains upon such special fund, the board may, by ordinance, transfer any balance remaining in such fund to its general fund, discharge the trustee, if any, and dissolve the special fund. Any trustee authorized to administer the fund, may, subject to approval of the board, invest and reinvest moneys in the special fund in any security or securities in which the State of Oregon may by law invest.

Â Â Â Â Â  (5) If the board fails to set aside and pay revenues into a special trust fund as required by the ordinance authorizing the issuance and sale of the bonds secured by the fund, a holder of any of such bonds may bring suit against the port to compel compliance with the provisions of the ordinance in the circuit court of the county in which the port has its principal office. [1971 c.546 Â§3]

Â Â Â Â Â  778.155 Form and content of bonds; redemption. The revenue bonds issued and sold under ORS 778.145 to 778.175:

Â Â Â Â Â  (1) Shall be deemed to be for all purposes negotiable instruments, subject only to the provisions of the bonds for registration, and need not comply with requirements of the Uniform Commercial Code.

Â Â Â Â Â  (2) May be issued in one or more series, bear such date or dates, mature at such times and in such amounts, be in such denomination or denominations, be payable at a designated place or places within or without the State of Oregon or at the fiscal agency of the State of Oregon, be equally and ratably secured without priority or be entitled or subject to such priorities on all or any portion of the revenues of the Port of Portland, and, notwithstanding any other provision of law to the contrary, bear such rate or rates of interest either fixed or variable under a formula fixed at the time of issuance, and contain such other terms, conditions and covenants as the board may authorize.

Â Â Â Â Â  (3) Shall contain a recital that principal of and interest on and premium, if any, on the revenue bonds are payable solely out of revenues and property of the port pledged to the payment thereof by the ordinance of the board authorizing the issue of which the bonds are a part.

Â Â Â Â Â  (4) May be in coupon form with or without privilege of registration or may be in registered form, or both, with the privilege of converting and reconverting from one form to another.

Â Â Â Â Â  (5) May contain covenants of the port to protect and safeguard the security and rights of holders of any such bonds and such other terms and conditions, in conformity with ORS 778.145 to 778.175, which the board in its discretion determines are necessary or desirable to protect the port or increase the marketability of the bonds. ORS 778.145 to 778.175 and any such ordinance which constitutes a contract with the holders of the bonds, and the provisions thereof shall be enforceable by any holder or any number of holders of the bonds, as the board may determine.

Â Â Â Â Â  (6) Shall be in the form prescribed by the board and shall be signed by the president and by the secretary or an assistant secretary of the port, either manually or by their printed, engraved or lithographed signature; provided, however, that at least one signature is manual, with the seal of the port or a facsimile thereof printed, engraved or lithographed thereon or affixed thereto. Coupons, if any, attached to the bonds need bear only the printed, engraved or lithographed facsimile signature of the president and the secretary or an assistant secretary. Pending the preparation and delivery of definitive bonds, the port may issue interim certificates or temporary bonds, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. Such interim certificates or temporary bonds may contain such terms and conditions as the board may determine.

Â Â Â Â Â  (7) May be issued with the right reserved to the board to redeem the bonds at par or at par plus a premium, in such order, and at such time or times prior to the final maturity date or dates of the bonds, as the ordinance may provide or as otherwise determined by the board. Notice of redemption shall be given in the manner specified in the bonds, as provided in ORS 288.520. Newspaper publication of notice of redemption is not required for bonds that are in registered form. [1971 c.546 Â§4; 1981 c.879 Â§5; 1997 c.171 Â§27]

Â Â Â Â Â  778.160 Borrowing in anticipation of bond sale; bond anticipation notes; content; sale. (1) The Port of Portland shall have the power, at any time and from time to time after the issuance of bonds under ORS 778.145 to 778.175 have been authorized, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and within the authorized maximum amount of such bond issue.

Â Â Â Â Â  (2) Bond anticipation notes shall be issued for all moneys so borrowed under the provisions of this section. Such notes may be issued for a period not exceeding one year and may be renewed from time to time for periods of not exceeding one year, but each such note, including renewals, shall mature and be paid not later than the fifth anniversary of the date the original note was issued. Such notes shall be authorized by ordinance of the board and shall be in such denomination or denominations, shall bear interest at such rate or rates approved by the board, shall be in such form and shall be executed in such manner, all as the board shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices as the board shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the board shall determine. [1971 c.546 Â§5]

Â Â Â Â Â  778.165 Sale of revenue bonds. The board may from time to time sell revenue bonds authorized to be issued and sold pursuant to ORS 778.145 to 778.175, at public or private sale, in the manner and at such price or prices as it shall determine. [1971 c.546 Â§6]

Â Â Â Â Â  778.170 Bonds as obligations of political subdivision. Revenue bonds including refunding revenue bonds issued under ORS 778.145 to 778.175 shall be considered to be bonds or obligations of a political subdivision of the State of Oregon for the purposes of all laws of the state. [1971 c.546 Â§7]

Â Â Â Â Â  778.175 Effect of ORS 778.145 to 778.175. ORS 778.145 to 778.175 is additional, alternative and supplemental authority for the Port of Portland and shall not abrogate any power, right or authority otherwise granted by law to the port. [1971 c.546 Â§8]

BOARD OF COMMISSIONERS OF THE PORT OF PORTLAND

Â Â Â Â Â  778.205 Board of commissioners; general powers. The power and authority given to the Port of Portland is vested in and shall be exercised by a board of nine commissioners. The board may exercise such powers, at regular or special meetings, as is usual and customary with similar bodies. [Amended by 1971 c.728 Â§125]

Â Â Â Â Â  778.210 Qualifications of members. (1) The board shall be composed of residents of the State of Oregon. The Governor shall make appointments to the board so as to assure that not fewer than two board members are residents of each county constituting the port district.

Â Â Â Â Â  (2) A person is eligible for appointment as a commissioner of the Port of Portland who at the time of the appointment is a citizen of the United States and of the State of Oregon, and who has for one year immediately preceding appointment resided within the State of Oregon. [Amended by 1961 c.469 Â§1; 1971 c.403 Â§17; 1971 c.728 Â§126; 1973 c.178 Â§3; 1987 c.179 Â§1; 1997 c.461 Â§1]

Â Â Â Â Â  778.215 Appointment; confirmation; vacancies. (1) Upon the expiration of the term of a commissioner, a successor shall be appointed by the Governor, subject to confirmation as provided by ORS 171.562 and 171.565. Except as provided in ORS 778.220 and 778.235, appointees, when confirmed, shall hold office for a term of four years and until their respective successors have been appointed, confirmed and qualified.

Â Â Â Â Â  (2) If a vacancy occurs by death, resignation or disqualification of a commissioner, the vacancy shall be filled by appointment by the Governor for the unexpired term subject to confirmation as provided by subsection (1) of this section. [Amended by 1969 c.695 Â§15; 1971 c.728 Â§127]

Â Â Â Â Â  778.220 Removal. If the Governor is at any time satisfied that a commissioner has been guilty of malfeasance in office, the Governor may file with the Secretary of State a written statement of the acts of the commissioner constituting the malfeasance. Thereupon the Secretary of State shall transmit a copy of the statement to the commissioner named and another copy to the clerk of the Circuit Court for Multnomah County. After the expiration of 10 days following the delivery of the statement to the commissioner a hearing shall be held before the court, of which hearing the commissioner is entitled to at least five daysÂ notice. If upon the hearing the court determines that the commissioner has been guilty of malfeasance in office, written findings to that effect shall be made and filed by the court. Thereupon the commissioner shall be considered removed from office. The vacancy so created shall be filled as provided in ORS 778.215. [Amended by 1971 c.728 Â§128]

Â Â Â Â Â  778.225 Meetings; quorum; executive committee. (1) The board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings as provided by the rules of the board. At all regular and special meetings a majority of the commissioners then members of the board constitutes a quorum.

Â Â Â Â Â  (2) The board may create an executive committee of which every commissioner shall be a member and of which a number less than a majority, as the board may determine, may constitute a quorum for the transaction of business. The committee may hold its meetings under such rules as the board may prescribe. However, the executive committee has no power except as a committee and only as expressly conferred upon it by the rules of the board. In no event shall the committee exercise the general powers of the board. The board has no power to appoint or delegate any part of its power or authority to any committee except the executive committee. [Amended by 1971 c.728 Â§129]

Â Â Â Â Â  778.230 Board officers. (1) The Governor shall designate one member of the board as president of the board, who shall hold that office until removed from it by the Governor. The president of the board shall have the powers and perform the duties usual to the office of president.

Â Â Â Â Â  (2) The president of the board shall designate from the other members of the board a vice president, treasurer and secretary of the board, who shall hold those offices until removed from them by the president. Each officer shall have the powers and perform the duties usual to the respective offices. [Amended by 1969 c.345 Â§19; 1971 c.728 Â§130; 1987 c.51 Â§1]

Â Â Â Â Â  778.235 Causes of vacancies; leaves of absence. (1) If a commissioner appointed pursuant to ORS 778.215 refuses to serve, ceases to have the qualifications required by ORS 778.210 (1) or fails to attend for the period of 60 successive days any of the regular or special meetings of the board regularly and duly called and held, the commissionerÂs place on the board is vacant.

Â Â Â Â Â  (2) The board may grant a leave of absence not exceeding three months to a commissioner unable to attend meetings of the board by reason of illness or continued absence from the City of Portland. [Amended by 1961 c.469 Â§2; 1971 c.728 Â§131]

Â Â Â Â Â  778.240 [Amended by 1971 c.728 Â§132; repealed by 2001 c.883 Â§1]

Â Â Â Â Â  778.245 [Amended by 1961 c.673 Â§1; 1971 c.728 Â§133; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  778.250 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.255 Enactment of port ordinances; effective date; passage; effect of referendum. (1) The board may legislate with respect to the internal affairs of the Port of Portland by the adoption of ordinances. Every ordinance enacted by the board shall be preceded by an enacting clause substantially as follows: ÂBe It Enacted by The Port of Portland.Â

Â Â Â Â Â  (2) Except as otherwise provided by this section, in order to be effective, all ordinances require the affirmative vote of a majority of the commissioners of the port at a meeting of the board duly and regularly held.

Â Â Â Â Â  (3) Ordinances making appropriations, the annual tax levy and emergency ordinances take effect immediately upon passage. All other ordinances are subject to the referendum and shall become effective 30 days after enacted, unless a later date is fixed therein, in which event they shall take effect at a later date, subject to the referendum. Except for ordinances making appropriations and the annual tax levy, when an ordinance is enacted, a notice containing a concise summary of the ordinance and the location within the port where a copy of the complete ordinance may be obtained without charge shall, within five days after passage of the ordinance, be published at least once in a newspaper of general circulation within the port.

Â Â Â Â Â  (4) Ordinances making appropriations and the annual tax levy and emergency ordinances shall be passed by an aye and nay vote. Emergency ordinances shall contain the statement that an emergency exists and specify with distinctness the facts and reasons constituting the emergency. The unanimous vote of all the commissioners present, and of not less than seven commissioners, is required to pass an emergency ordinance.

Â Â Â Â Â  (5) In case a referendum petition is filed against an ordinance or part thereof, the operation of the ordinance or part thereof shall be suspended pending the outcome of the referendum election. [Amended by 1971 c.170 Â§1; 1971 c.728 Â§134]

Â Â Â Â Â  778.260 Ordinances for regulating use of port airports; port peace officers; jurisdiction. (1) The board of the Port of Portland in accordance with ORS 198.510 to 198.600 may by ordinance make, modify or abolish regulations as convenient or necessary to provide for policing or regulating the use of airports, and any facilities located at or in conjunction with airports, owned, operated, maintained or controlled by the port.

Â Â Â Â Â  (2) The port may appoint peace officers who shall have the same authority as other peace officers, for the enforcement of port, city and county ordinances and state laws at airports owned, operated, maintained or controlled by the port.

Â Â Â Â Â  (3) This section does not limit the authority of a state, county or municipal peace officer to enforce state laws and city and county ordinances at airports owned, operated, maintained or controlled by the port. [1955 c.425 Â§Â§1,2,3; 1971 c.268 Â§22; 1971 c.728 Â§135; 1979 c.102 Â§1]

Â Â Â Â Â  778.270 Initiative and referendum procedures. (1) Except as provided in this section, the electors of the Port of Portland may exercise the powers of the initiative and referendum, with reference to ordinances of the board, in accordance with ORS 255.135 to 255.205.

Â Â Â Â Â  (2) A referendum petition shall be filed not more than 30 days after the date the ordinance is adopted. [1973 c.178 Â§5; 1983 c.350 Â§327]

Â Â Â Â Â  778.405 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.410 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.415 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.420 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.425 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.430 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.435 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.440 [Amended by 1963 c.9 Â§41; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.445 [Amended by 1971 c.647 Â§144; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.450 [Amended by 1971 c.647 Â§145; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.455 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.460 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.465 [Amended by 1963 c.9 Â§42; repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.470 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.475 [Repealed by 1971 c.728 Â§138]

Â Â Â Â Â  778.480 [Repealed by 1971 c.728 Â§138]

PENALTIES

Â Â Â Â Â  778.990 Penalties. Any person who violates an ordinance adopted by the board of the Port of Portland under ORS 778.085 or 778.260 shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than $250. [1971 c.728 Â§136]

CHAPTER 779

Â [Reserved for expansion]

_______________



Chapter 780

Chapter 780 Â Improvement and Use of Navigable Streams

2005 EDITION

IMPROVEMENT AND USE OF NAVIGABLE STREAMS

SHIPPING AND NAVIGATION

780.010Â Â Â Â  Stream improvement authorized; channel obstruction prohibited

780.020Â Â Â Â  Entry on riparian lands authorized; liability

780.030Â Â Â Â  Channels improved are highways free to navigation

780.040Â Â Â Â  When landowner may construct wharf

780.050Â Â Â Â  Municipality or port may regulate construction of certain structures beyond low-water mark

780.060Â Â Â Â  Construction not to interfere with oyster production

Â Â Â Â Â  780.010 Stream improvement authorized; channel obstruction prohibited. Any person, association, or corporation may enter upon the channel or bed of any and all rivers and watercourses, navigable or susceptible of being made navigable, and perform work and labor thereon, and make such improvement of the same by clearing out or deepening the channel, constructing wing dams, blasting and removing rocks or ledges, removing sand bars, gravel bars, snags and all other obstructions to navigation, so as to render the rivers or any of them navigable at all seasons of the year or to improve the navigation. No work authorized by ORS 780.010 and 780.020 to be done shall be so done or conducted as to obstruct in any manner, either temporarily or otherwise, any channel or river now navigable, but the closing of one or more channels in any river in order to deepen or cause more water to flow in the main channel shall not be construed as constituting an obstruction to the navigation of any river or watercourse.

Â Â Â Â Â  780.020 Entry on riparian lands authorized; liability. All persons, associations and corporations engaging in improvement of the navigation of any river or watercourse, as authorized in ORS 780.010, may enter upon the lands adjacent to any river or watercourse for the purpose of cutting timber, taking rock, gravel, dirt and other materials necessary for the prosecution of the work of such improvement, and pass over adjacent lands with means of transportation proper for conducting the work contemplated by ORS 780.010, doing as little damage as possible, subject only to the payment of such damages as may be assessed according to law.

Â Â Â Â Â  780.030 Channels improved are highways free to navigation. All channels of rivers and watercourses made navigable or the navigation of which is improved, as contemplated by ORS 780.010, shall be public highways, and shall be free to all crafts navigating them. [Amended by 2005 c.22 Â§510]

Â Â Â Â Â  780.040 When landowner may construct wharf. (1) The owner of any land lying upon any navigable stream or other like water, and within the corporate limits of any incorporated town or within the boundaries of any port, may construct a wharf upon the same, and extend the wharf into the stream or other like water beyond low-water mark so far as may be necessary for the use and accommodation of any ships, boats or vessels engaged exclusively in the receipt and discharge of goods or merchandise or in the performance of governmental functions upon the stream or other like water.

Â Â Â Â Â  (2) As used in this section, ÂwharfÂ does not include new lands created upon submersible or submerged lands by artificial fill or deposit. [Amended by 1963 c.125 Â§1; 1973 c.328 Â§2]

Â Â Â Â Â  780.050 Municipality or port may regulate construction of certain structures beyond low-water mark. The corporate authorities of the town wherein a wharf, dock, pier, moorage or similar structure is proposed to be constructed, or the commission of any port wherein the structure is proposed to be constructed if the proposed location of the structure is not within any town, may regulate the construction of the structure. Upon application of the person entitled to and desiring to construct the wharf, dock, pier, moorage or similar structure, the corporate authorities or port commission, as the case may be, may by ordinance or other like mode prescribe the mode and extent to which the structure may be constructed beyond the line of low-water mark so that the structure shall not be constructed any farther into the stream or other water beyond the low-water line than may be necessary and convenient for the use of the structure and so that it will not unnecessarily interfere with the navigation of the stream or other like water. [Amended by 1963 c.125 Â§2; 1973 c.328 Â§3]

Â Â Â Â Â  780.060 Construction not to interfere with oyster production. Nothing in this chapter authorizes the construction of a wharf, dock, pier, moorage or similar structure at any place where its construction and operation will substantially impair or interfere with the cultivation and taking of oysters subject to the provisions of ORS 622.210 to 622.300 and 622.320. [1969 c.675 Â§20; 1973 c.328 Â§4]

_______________



Chapter 781

Chapter 781 (Former Provisions)

Certification of Ship Bonds

CERTIFICATION OF SHIP BONDS

SHIPPING AND NAVIGATION

Note: 781.010, 781.020, 781.030, 781.040, 781.050, 781.060, 781.070, 781.080 and 781.090 repealed by 1953 c.425 §2.

_______________



Chapter 782

Chapter 782 (Former Provisions)

Licensing of Sailors Boarding Houses

and Hotel Keepers and Shipping Masters

BOARDING HOUSES; HOTEL KEEPERS; SHIPPING MASTERS

SHIPPING AND NAVIGATION

Note: 782.010, 782.020, 782.030, 782.040, 782.050, 782.060, 782.070, 782.080, 782.090, 782.100, 782.110, 782.120, 782.130, 782.140, 782.150, 782.160, 782.170, 782.180, 782.190 and 782.990 repealed by 1953 c.113 §2.

_______________



Chapter 783

Chapter 783 Â Liabilities and Offenses Connected With Shipping and Navigation

2005 EDITION

LIABILITIES FOR SHIPPING AND NAVIGATION

SHIPPING AND NAVIGATION

LIENS ON BOATS AND VESSELS

783.010Â Â Â Â  Claims for which liens accorded

783.020Â Â Â Â  Lien priority

783.030Â Â Â Â  Right to proceed against boat or vessel directly

783.040Â Â Â Â  Complaint; jurisdiction and venue

783.050Â Â Â Â  Issuance of warrant for seizure of boat or vessel

783.060Â Â Â Â  Procedure after return of warrant

783.070Â Â Â Â  Persons authorized to appear for boat or vessel; answer

783.080Â Â Â Â  Judgment by default; proceedings on issue of fact

783.090Â Â Â Â  Discharge of boat or vessel on giving of undertaking

783.100Â Â Â Â  Return of deposit; disposition of balance

783.110Â Â Â Â  Order for sale on judgment

783.120Â Â Â Â  Judgment on undertaking; issuance of execution

783.130Â Â Â Â  Bill of sale of boat or vessel; effect of previous liens

783.140Â Â Â Â  Rights of other lien claimants

783.150Â Â Â Â  Distribution of proceeds of sale

783.160Â Â Â Â  Sale of appurtenances for fractional share of boat or vessel

783.170Â Â Â Â  Limitation of actions

NAVIGATIONAL WRONGS AND REMEDIES

783.310Â Â Â Â  Destruction or injury of property by watercraft; liability of tortfeasor and employer; lien on vessel

783.320Â Â Â Â  Injuries to persons or property ashore; liability in damages; venue

783.330Â Â Â Â  Attachment against vessel; motion and undertaking

783.340Â Â Â Â  Redelivery of attached vessel

783.350Â Â Â Â  Nonresident owners; service; judgment; designation

783.360Â Â Â Â  Priority of attachment

OFFENSES

783.510Â Â Â Â  Enticement of seamen to desert or leave ship

783.520Â Â Â Â  Harboring and secretion of seamen

783.530Â Â Â Â  Receipt of compensation from seaman for furnishing employment

783.550Â Â Â Â  Unauthorized boarding of nonpassenger vessel

783.560Â Â Â Â  Arrest of officers and seamen for debt prohibited

783.570Â Â Â Â  Enforcement officer in Portland and Astoria

783.580Â Â Â Â  Tugboat operator refusing to tow; discrimination in charges

783.590Â Â Â Â  Lowering of smokestacks of vessels navigating upper Willamette

783.610Â Â Â Â  Offenses relating to buoys and beacons; disposition of fines

BALLAST WATER

783.620Â Â Â Â  Discharge of ballast in navigable waters

783.625Â Â Â Â  Definitions for ORS 783.625 to 783.640

783.630Â Â Â Â  Application; exclusions

783.635Â Â Â Â  Discharge of ballast water prohibited; exemption

783.640Â Â Â Â  Reporting of ballast water management

NoteÂ Â Â Â Â Â Â Â Â  Task Force on Ballast Water Management--2005 c.62 Â§Â§1,7

PENALTIES

783.990Â Â Â Â  Penalties

783.992Â Â Â Â  Civil penalties

LIENS ON BOATS AND VESSELS

Â Â Â Â Â  783.010 Claims for which liens accorded. Every boat or vessel used in navigating the water of this state or constructed in this state is liable and subject to a lien:

Â Â Â Â Â  (1) For wages due to persons employed, for work done or services rendered on board such boat or vessel.

Â Â Â Â Â  (2) For all debts due to persons by virtue of a contract, expressed or implied, with the owners of a boat or vessel, or with the agents, contractors or subcontractors of such owner, or with any person having them employed to construct, repair or launch such boat or vessel, on account of:

Â Â Â Â Â  (a) Labor done or materials furnished by mechanics, tradesmen or others in the building, repairing, fitting and furnishing or equipping of such boat or vessel;

Â Â Â Â Â  (b) Stores and supplies furnished for the use thereof;

Â Â Â Â Â  (c) Premiums for insurance placed on or with respect to such boat or vessel; or

Â Â Â Â Â  (d) Launchways constructed for the launching of such boat or vessel.

Â Â Â Â Â  (3) For all sums for wharfage, anchorage or towage of such boat or vessel within this state.

Â Â Â Â Â  (4) For all demands or damages accruing from the nonperformance or malperformance of any contract of affreightment, or of any contract touching the transportation of persons or property, entered into by the master, owner, agent or consignee of the boat or vessel on which such contract is to be performed, and for damages or injuries done to persons or property, by such boat or vessel, and for damages or injuries by such boat or vessel resulting in the death of any person. [Amended by 1981 c.548 Â§1; 2005 c.22 Â§511]

Â Â Â Â Â  783.020 Lien priority. (1) The classes of claims specified in ORS 783.010 shall have priority according to the order in which they are enumerated.

Â Â Â Â Â  (2) The liens under ORS 783.010 shall have precedence over all other liens and claims against such boat or vessel, except the following liens, claims and security interests, whether or not the following liens, claims or security interests have arisen or been perfected before or after liens under ORS 783.010:

Â Â Â Â Â  (a) Liens and claims arising under those portions of the Ship Mortgage Act, 1920, that appear in sections 921 to 954 and 971 to 975 of title 46 of the United States Code.

Â Â Â Â Â  (b) Security interests perfected under ORS chapter 79.

Â Â Â Â Â  (c) Security interests on certificates of title perfected under ORS chapter 830. [Amended by 1981 c.548 Â§2]

Â Â Â Â Â  783.030 Right to proceed against boat or vessel directly. Any person having a demand as mentioned in ORS 783.010, instead of proceeding for recovery thereof against the master, owner, agent or consignee of the boat or vessel, may at the personÂs option commence an action against such boat or vessel by name.

Â Â Â Â Â  783.040 Complaint; jurisdiction and venue. Any person wishing to commence an action against a boat or vessel shall file the complaint against such boat or vessel by name with the clerk of the circuit court of the county in which the boat or vessel may lie or be. The complaint shall set forth the plaintiffÂs demand in all its particulars, and on whose account the same accrued, and shall be verified by the plaintiff or some credible person for the plaintiff.

Â Â Â Â Â  783.050 Issuance of warrant for seizure of boat or vessel. Whenever the complaint is filed, the clerk shall issue a warrant thereon, commanding the sheriff to seize the boat or vessel mentioned in the complaint, with the tackle, apparel and furniture of the boat or vessel and retain the same until discharged from such custody by due course of law.

Â Â Â Â Â  783.060 Procedure after return of warrant. Upon the return of any warrant issued as prescribed in ORS 783.050, proceeding shall be had in the circuit court against the boat or vessel seized, in the same manner as if the action had been commenced against the person on whose account the demand accrued.

Â Â Â Â Â  783.070 Persons authorized to appear for boat or vessel; answer. The master, owner, agent or consignee of the boat or vessel may appear on behalf of the boat or vessel and answer the complaint.

Â Â Â Â Â  783.080 Judgment by default; proceedings on issue of fact. If in any action commenced under ORS 783.030 and 783.040 the master, owner, agent or consignee does not appear and answer the complaint, the plaintiff may proceed to take judgment in the same manner and under the same restrictions as in a civil action against a natural person. If an issue of fact is joined, the same proceeding shall be had as in other actions.

Â Â Â Â Â  783.090 Discharge of boat or vessel on giving of undertaking. If the master, owner, agent or consignee, before final judgment in any action commenced in pursuance of ORS 783.030 and 783.040, enters into an undertaking in favor of the plaintiff, with sufficient security, to be approved by the judge or clerk of the court in which the action is pending, conditioned to satisfy the amount which is adjudged due and owing to the plaintiff on determination of the action, together with all costs accruing, such boat or vessel, with its tackle, apparel and furniture, shall be discharged from further detention by the sheriff.

Â Â Â Â Â  783.100 Return of deposit; disposition of balance. If judgment is for the defendant, any deposit in lieu of an undertaking shall be returned to the person making the same; or if a balance remains after satisfying any judgment in favor of the plaintiff and costs of suit, the balance shall be so returned.

Â Â Â Â Â  783.110 Order for sale on judgment. If judgment is rendered against any boat or vessel in favor of the plaintiff, the court shall make an order directed to the sheriff, commanding the sheriff to sell the boat or vessel, together with its tackle, apparel and furniture, to satisfy the judgment and costs which may have accrued in the cause, which order shall be executed and returned in the same manner as other executions.

Â Â Â Â Â  783.120 Judgment on undertaking; issuance of execution. If an undertaking with surety was given according to ORS 783.090 and judgment rendered in favor of the plaintiff, a judgment shall also be rendered upon the undertaking, and execution issued for the amount of judgment and costs in favor of the plaintiff, against the principal and security in such undertaking.

Â Â Â Â Â  783.130 Bill of sale of boat or vessel; effect of previous liens. When any boat or vessel is sold in pursuance of ORS 783.110 to 783.160, the officer making the sale shall execute to the purchaser a bill of sale therefor, and such boat or vessel shall, in the hands of the purchaser and the purchaserÂs assigns, be free and discharged from all previous liens and claims under this title.

Â Â Â Â Â  783.140 Rights of other lien claimants. Any other person having or claiming a lien against any boat or vessel in pursuance of ORS 783.010 may, at any time after the sale upon execution and before payment over of any surplus in the hands of the sheriff, commence an action against such boat by name, as if the same had not been sold, and serve notice thereof upon the former master, owner, agent or consignee. While such action is pending, the sheriff shall not pay over any surplus that may be in the sheriffÂs hands to such master, owner, agent or consignee.

Â Â Â Â Â  783.150 Distribution of proceeds of sale. In the distribution of the proceeds of sale, claims of a prior class shall be paid entire before any payment shall be made upon claims of a subsequent class. When the money to be applied to any class is insufficient to pay all the claims of that class, it shall be apportioned ratably among the claims of that class.

Â Â Â Â Â  783.160 Sale of appurtenances for fractional share of boat or vessel. If it appears to the court in which the action is pending, or the judge thereof, that the liens against the boat or vessel can be satisfied by a sale of the tackle, apparel and furniture, or a part thereof, or a fractional share in such boat or vessel, the court or judge may modify the order of sale accordingly. If in pursuance of such order a sale is made of a fractional share in such boat or vessel, the purchaser shall hold such share jointly with the other owners.

Â Â Â Â Â  783.170 Limitation of actions. All actions against a boat or vessel under ORS 783.010 to 783.160 shall be commenced within one year after the cause of action has accrued.

NAVIGATIONAL WRONGS AND REMEDIES

Â Â Â Â Â  783.310 Destruction or injury of property by watercraft; liability of tortfeasor and employer; lien on vessel. If any person in control of any watercraft conducts or navigates the watercraft intentionally or negligently so as to destroy or injure the property of another, the person and the personÂs employer each shall be liable in damages for the property so injured or destroyed, and the damages shall be a lien on the watercraft. [Amended by 2005 c.22 Â§512]

Â Â Â Â Â  783.320 Injuries to persons or property ashore; liability in damages; venue. The owner or owners of any boat or vessel which, when navigating the waters of this state or when within the waters of this state, has, through the negligence or misconduct of the owner, agent, master, pilot or employees thereon, caused injury to persons or property upon shore or upon wharves, warehouses, bridges or other structures affixed or contiguous to such shore, wharves, warehouses, bridges or other structures, shall be liable for all damages resulting to such person or to the owners of such property by reason thereof. The persons so injured may recover the same in an action at law in the circuit court of any county within which the boat or vessel may be found.

Â Â Â Â Â  783.330 Attachment against vessel; motion and undertaking. The person so injured may at the time of filing the complaint, or at any time subsequent thereto, cause an attachment to issue against the vessel. The clerk of the circuit court shall issue a writ of attachment directing the sheriff of the county to levy upon, seize and take the vessel; but such attachment shall only issue upon the filing by the plaintiff of a written motion for such attachment, together with an undertaking in a sum equal in amount to the sum demanded in the complaint. The undertaking shall be executed by one or more sureties, and shall be so conditioned that the signers thereof shall be liable in the sum named therein to the owners of the vessel if the attachment is wrongful or without sufficient cause. The sureties shall in the aggregate justify in double the amount of the undertaking.

Â Â Â Â Â  783.340 Redelivery of attached vessel. The sheriff shall redeliver the vessel attached to the owner or master thereof upon the owner or master delivering to the sheriff an undertaking, with one or more sufficient sureties approved by the judge of the court, or in case of the judgeÂs absence by the sheriff, which undertaking shall be so conditioned that the obligors therein shall pay to the plaintiff the judgment rendered in the cause. The sureties thereon shall in the aggregate justify in double the amount of the undertaking.

Â Â Â Â Â  783.350 Nonresident owners; service; judgment; designation. If the owner of the vessel is nonresident of and not within Oregon, service of the summons and complaint shall be made upon the master or person in charge of the vessel, with the same force and effect as though made by publication. In such event the owner shall be required to appear and answer to the complaint within the same time as though the owner were served personally. In such event no personal judgment against the owner shall be rendered in the action, but only an order of sale of the property attached, or, in event of such property being released upon undertaking, then judgment shall be rendered against the obligors thereon. In the event of the vessel belonging to nonresidents, defects in the names of parties defendant shall not in any respect affect the validity of the proceedings or of any judgment rendered therein.

Â Â Â Â Â  783.360 Priority of attachment. The attachment provided for in ORS 783.330 shall have priority over any mortgage upon the vessel and over any liens thereon not of a maritime nature.

OFFENSES

Â Â Â Â Â  783.510 Enticement of seamen to desert or leave ship. No person shall entice, persuade or by any means attempt to persuade, any seaman to desert from, or without permission of the officer then in command thereof to leave or depart therefrom, either temporarily or otherwise, any ship or steamer or other vessel while such ship, steamer or other vessel is within the waters under the jurisdiction of this state or within the waters of the concurrent jurisdiction of this state and Washington.

Â Â Â Â Â  783.520 Harboring and secretion of seamen. No person shall knowingly and with manifest intention to deprive the owner or master of any ship or vessel of the services of any seaman, harbor or secrete, or by any means aid in harboring or secreting with the intention aforesaid, any seaman mentioned in ORS 783.510.

Â Â Â Â Â  783.530 Receipt of compensation from seaman for furnishing employment. No person shall demand or receive, either directly or indirectly, from any seaman or apprentice, or from any person seeking employment as a seaman or apprentice, or from any person on behalf of the seaman or apprentice, any remuneration whatever for providing the seaman or apprentice with employment on board any seagoing vessel.

Â Â Â Â Â  783.540 [Repealed by 1953 c.113 Â§2]

Â Â Â Â Â  783.550 Unauthorized boarding of nonpassenger vessel. No person not acting in an official capacity shall board or attempt to board any ship or other vessel on the Willamette or Columbia River, not engaged in the carrying of passengers for hire, without the consent first obtained of the captain, master or other officer in command thereof at the time.

Â Â Â Â Â  783.560 Arrest of officers and seamen for debt prohibited. No officer or seaman of a seagoing vessel or ship shall be arrested or imprisoned for debt. No officer shall execute a process of arrest for debt upon such officer or seaman.

Â Â Â Â Â  783.570 Enforcement officer in Portland and Astoria. The mayor and common council of the cities of Portland and Astoria, severally shall appoint or designate a person or officer to see that ORS 783.510 to 783.560 are not violated and that the provisions thereof are enforced. Such person or officer shall have all the authority and powers of a peace officer, and may make arrests for violation of ORS 783.510 to 783.560. The person or officer shall perform such other duties as to the enforcement of those sections as may be enjoined upon the person or officer by the respective common council and shall receive such compensation for services as the common council may by ordinance provide.

Â Â Â Â Â  783.580 Tugboat operator refusing to tow; discrimination in charges. Any tugboat towing for hire in any of the waters of this state is a common carrier for the business of towing vessels. No master or owner of any such tug shall refuse to tow any vessel of the class usually towed by such a tug, or shall discriminate either in the charges for towing or in time; but they shall tow all such vessels in the order in which they may be announced ready; provided, that towing in or out of a bar harbor may take precedence over towing inside of such harbor.

Â Â Â Â Â  783.590 Lowering of smokestacks of vessels navigating upper Willamette. Any person or corporation operating any steamboat or other watercraft upon the Willamette River above the City of Portland, shall so construct the smokestacks upon such steamboat or other watercraft with hinges so arranged that the smokestacks thereon can be lowered to a level with the pilot house upon such steamboat or other watercraft when necessary to pass under any bridge at any time constructed across the Willamette River.

Â Â Â Â Â  783.600 [Amended by 2001 c.722 Â§8; renumbered 783.620 in 2001]

Â Â Â Â Â  783.610 Offenses relating to buoys and beacons; disposition of fines. (1) No person shall moor any vessel of any kind or any name, or any boat, skiff, barge, scow, raft, or part of a raft, to any buoy or beacon placed in the navigable waters of this state, or in any bay, river or arm of the sea bordering upon this state, by the authority of the United States Coast Guard or shall in any manner hang on with any vessel, boat, barge, scow, raft, or part of a raft, to any such buoy or beacon, or shall willfully remove, damage or destroy any such buoy or beacon, or shall cut down, remove, damage or destroy any beacon or beacons erected on land in this state by authority of the United States Coast Guard.

Â Â Â Â Â  (2) All fines for violation of this section shall be paid into the county school fund of the county in which the action is tried. [Amended by 1965 c.539 Â§5]

BALLAST WATER

Â Â Â Â Â  783.620 Discharge of ballast in navigable waters. Except as provided in ORS 783.635, a person may not discharge the ballast of any vessel into the navigable portions or channels of any of the bays, harbors or rivers of this state, or within the jurisdiction of this state, so as to injuriously affect such portions or channels of such bays, harbors or rivers, or to obstruct navigation thereof. [Formerly 783.600]

Â Â Â Â Â  783.625 Definitions for ORS 783.625 to 783.640. As used in ORS 783.625 to 783.640, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBallast waterÂ means any water used to manipulate the trim and stability of a vessel.

Â Â Â Â Â  (2) ÂCargo vesselÂ means a self-propelled ship in commerce, other than a tank vessel or a vessel used solely for commercial fish harvesting, of 300 gross tons or more.

Â Â Â Â Â  (3) ÂCoastal exchangeÂ means exchanging the ballast water taken onboard at a North American coastal port at a distance of at least 50 nautical miles from land and at a depth of at least 200 meters.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (5) ÂOilÂ means oil, gasoline, crude oil, fuel oil, diesel oil, lubricating oil, oil sludge, oil refuse and any other petroleum related product.

Â Â Â Â Â  (6) ÂOpen sea exchangeÂ means a replacement of ballast water that occurs in an area no less than 200 nautical miles from any shore.

Â Â Â Â Â  (7) ÂPassenger vesselÂ means a ship of 300 gross tons or more carrying passengers for compensation.

Â Â Â Â Â  (8) ÂSedimentÂ means any matter that settles out of ballast water.

Â Â Â Â Â  (9) ÂShipÂ means any boat, ship, vessel, barge or other floating craft of any kind.

Â Â Â Â Â  (10) ÂTank vesselÂ means a ship that is constructed or adapted to carry oil in bulk as cargo or cargo residue other than:

Â Â Â Â Â  (a) A vessel carrying oil in drums, barrels or other packages;

Â Â Â Â Â  (b) A vessel carrying oil as fuel or stores for that vessel; or

Â Â Â Â Â  (c) An oil spill response barge or vessel.

Â Â Â Â Â  (11) ÂVesselÂ means a tank vessel, cargo vessel or passenger vessel.

Â Â Â Â Â  (12) ÂVoyageÂ means any transit by a vessel destined for any Oregon port.

Â Â Â Â Â  (13) ÂWaters of this stateÂ means natural waterways including all tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands and other bodies of water in this state, navigable and nonnavigable, including that portion of the Pacific Ocean that is in the boundaries of Oregon. [2001 c.722 Â§1; 2003 c.692 Â§1; 2005 c.62 Â§2]

Â Â Â Â Â  783.630 Application; exclusions. (1) ORS 783.625 to 783.640 apply to all vessels carrying ballast water into the waters of this state from a voyage, except a vessel that:

Â Â Â Â Â  (a) Discharges ballast water only at the location where the ballast water originated, if the ballast water is not mixed with ballast water from areas other than open sea waters;

Â Â Â Â Â  (b) Does not discharge ballast water in waters of this state;

Â Â Â Â Â  (c) Traverses only the internal waters of this state;

Â Â Â Â Â  (d) Traverses only the territorial sea of the United States and does not enter or depart an Oregon port or navigate the waters of this state;

Â Â Â Â Â  (e) Discharges ballast water that originated solely from waters located between the parallel 40 degrees north latitude and the parallel 50 degrees north latitude on the west coast of North America; or

Â Â Â Â Â  (f) Discharges ballast water that has been treated to remove organisms in a manner that is approved by the United States Coast Guard.

Â Â Â Â Â  (2) ORS 783.625 to 783.640 do not authorize the discharge of oil or noxious liquid substances in a manner prohibited by state, federal or international laws or regulations. Ballast water containing oil or noxious liquid substances shall be discharged in accordance with the requirements applicable to those substances.

Â Â Â Â Â  (3) Nothing in this section:

Â Â Â Â Â  (a) Requires an open sea or coastal exchange if the owner or operator in charge of a vessel determines that performing an open sea or coastal exchange would threaten the safety or stability of the vessel or the safety of the vesselÂs crew or passengers because of any extraordinary condition, including but not limited to adverse weather, vessel design limitations or equipment failure.

Â Â Â Â Â  (b) Exempts the owner or operator in charge of a vessel from the reporting requirements under ORS 783.640, whether or not ballast water is carried or discharged in the waters of this state. [2001 c.722 Â§2; 2003 c.692 Â§2; 2005 c.62 Â§5]

Â Â Â Â Â  783.635 Discharge of ballast water prohibited; exemption. (1) Except as authorized by this section, the discharge of ballast water in the waters of this state is prohibited.

Â Â Â Â Â  (2) An owner or operator of a vessel may discharge ballast water in the waters of this state:

Â Â Â Â Â  (a) If the owner or operator has conducted a complete open sea or coastal exchange of ballast water prior to entering the waters of this state. The open sea or coastal exchange must be performed using either of the following methods:

Â Â Â Â Â  (A) Flow-through exchange. A flow-through exchange occurs when an amount of ocean water equal to or exceeding three times the capacity of the vesselÂs ballast water tank is pumped into an opening in the ballast water tank while the existing ballast water is discharged through another opening.

Â Â Â Â Â  (B) An empty and refill exchange. An empty and refill exchange occurs when a ballast water tank is pumped empty to the point that the pump loses suction and then is refilled with ocean water.

Â Â Â Â Â  (b) Without performing an open sea exchange or a coastal exchange of ballast water if:

Â Â Â Â Â  (A)(i) The owner or operator reasonably believes that an exchange would threaten the safety of the vessel; or

Â Â Â Â Â  (ii) The exchange is not feasible due to vessel design limitations or equipment failure; and

Â Â Â Â Â  (B) The vessel discharges only the amount of ballast water that is operationally necessary.

Â Â Â Â Â  (3) An owner or operator who discharges ballast water in the waters of this state under subsection (2)(b) of this section is subject to the reporting requirements under ORS 783.640. [2001 c.722 Â§3; 2005 c.62 Â§3]

Â Â Â Â Â  783.640 Reporting of ballast water management. (1) Owners or operators of vessels regulated under ORS 783.625 to 783.640 must report ballast water management information to the Department of Environmental Quality:

Â Â Â Â Â  (a) For voyages greater than 24 hours in length, at least 24 hours prior to entering the waters of this state; or

Â Â Â Â Â  (b) For voyages less than 24 hours in length, prior to departing the port or place of departure.

Â Â Â Â Â  (2) The department may work with maritime associations and any national ballast information clearinghouse to establish the manner and form of the reporting required under this section.

Â Â Â Â Â  (3) The department may verify compliance with ORS 783.625 to 783.640 by relying on tests conducted by the United States Coast Guard or on other tests determined to be appropriate by the department. [2001 c.722 Â§4; 2005 c.62 Â§4]

Â Â Â Â Â  Note: Sections 1 and 7, chapter 62, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Task Force on Ballast Water Management. (1)(a) There is created the Task Force on Ballast Water Management.

Â Â Â Â Â  (b) The President of the Senate and the Speaker of the House of Representatives shall appoint two members from among members of the Legislative Assembly to serve in an advisory capacity to the task force.

Â Â Â Â Â  (c) The Director of the Department of Environmental Quality may appoint members to the task force who represent federal, state, State of Washington, maritime, environmental and academic interests.

Â Â Â Â Â  (2) The purpose of the task force is to study and make recommendations on changes to the ballast water program established in ORS 783.625 to 783.640, including but not limited to the following considerations:

Â Â Â Â Â  (a) Shipping industry compliance with ORS 783.625 to 783.640;

Â Â Â Â Â  (b) Practical and cost-effective ballast water treatment technologies;

Â Â Â Â Â  (c) Appropriate standards for discharge of treated ballast water in waters of this state;

Â Â Â Â Â  (d) The degree to which open sea exchange and coastal exchange of ballast water decreases the risk of transporting aquatic nonindigenous species into the waters of Oregon;

Â Â Â Â Â  (e) The compatibility of ORS 783.625 to 783.640 with new laws enacted by the United States Congress, regulations promulgated by the United States Coast Guard and ballast water management programs established by the States of Alaska, California and Washington and the Province of British Columbia;

Â Â Â Â Â  (f) Research requirements for ballast water treatment technology and other areas of concern related to the possible introduction of aquatic nonindigenous species;

Â Â Â Â Â  (g) Amendments to the National Invasive Species Act of 1996 (P.L. 104-332) for a single national system of regulation; and

Â Â Â Â Â  (h) The degree to which ballast water management is consistent with and made a part of efforts to eradicate invasive species throughout Oregon.

Â Â Â Â Â  (3) Portland State University may provide staff support or coordination assistance to the task force, subject to available funding from gifts, grants or donations.

Â Â Â Â Â  (4) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (5) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (7) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (8) The task force shall submit a report, including recommendations for legislation, to an interim committee related to natural resources no later than October 1, 2006.

Â Â Â Â Â  (9) Notwithstanding ORS 172.072, members of the task force who are members of the Legislative Assembly are not entitled to mileage expenses or a per diem and serve as volunteers on the task force. Other members of the task force are not entitled to compensation or reimbursement for expenses and serve as volunteers on the task force.

Â Â Â Â Â  (10) As used in this section, Âaquatic nonindigenous speciesÂ means any species or other viable biological material that enters an ecosystem beyond its historic range. [2005 c.62 Â§1]

Â Â Â Â Â  Sec. 7. Section 1 of this 2005 Act is repealed on the date of the convening of the next regular biennial legislative session [January 8, 2007]. [2005 c.62 Â§7]

PENALTIES

Â Â Â Â Â  783.990 Penalties. (1) Violation of ORS 783.510 is punishable, upon conviction, in a justice or circuit court, by a fine of not less than $50 nor more than $200, or by imprisonment in the county jail for not less than one nor more than six months, or both.

Â Â Â Â Â  (2) Violation of ORS 783.520 is punishable, upon conviction, in a justice or circuit court, by a fine of not less than $50 nor more than $250, or by imprisonment in the county jail for not less than 60 days nor more than six months.

Â Â Â Â Â  (3) Violation of ORS 783.530 is punishable, upon conviction, in a justice or circuit court, by a fine of not less than $20 nor more than $200, or by imprisonment in the county jail for not less than 10 nor more than 100 days.

Â Â Â Â Â  (4) Violation of ORS 783.550 is punishable, upon conviction, in a justice or circuit court, by a fine of not less than $20 nor more than $100 or by imprisonment in the county jail for not less than 10 nor more than 100 days, or both.

Â Â Â Â Â  (5) Violation of ORS 783.560 by any officer is a Class D violation.

Â Â Â Â Â  (6) Violation of ORS 783.580 is punishable, upon conviction, by a fine of not less than $100 nor more than $250, and by imprisonment in the county jail not less than 10 nor more than 25 days. Justices of the peace have jurisdiction of violations of ORS 783.580.

Â Â Â Â Â  (7) Violation of ORS 783.590 and injury or damage of any bridge across the Willamette River for want of the appliances described in ORS 783.590 is a Class A violation.

Â Â Â Â Â  (8) Violation of ORS 783.620 is punishable, upon conviction, by a fine of not less than $100 nor more than $500, or by imprisonment in the county jail for not less than three months nor more than one year.

Â Â Â Â Â  (9) Violation of ORS 783.610 is punishable, upon conviction, by a fine of not less than $100 nor more than $200, or by imprisonment in the county jail not less than one nor more than six months, or both. [Amended by 1953 c.113 Â§2; 1997 c.249 Â§224; 1999 c.1051 Â§227]

Â Â Â Â Â  783.992 Civil penalties. (1) Except as provided in subsection (2) of this section, the Director of the Department of Environmental Quality may impose a civil penalty on the owner or operator of a vessel for failure to comply with the requirements of ORS 783.625 to 783.640. The penalty imposed under this section may not exceed $5,000 for each violation. In determining the penalty imposed, the director shall consider whether the violation was intentional, negligent or without any fault and shall consider the quality and nature of risks created by the violation. The owner or operator of a vessel subject to such a penalty may contest the determination by requesting a hearing under ORS 183.413 to 183.470.

Â Â Â Â Â  (2) The civil penalty for a violation of the reporting requirements of ORS 783.640 may not exceed $500 per violation. [2001 c.722 Â§7; 2005 c.62 Â§6]

CHAPTERS 784 TO 800

[Reserved for expansion]

_______________



Chapter 801

Chapter 801  General Provisions and Definitions for Oregon Vehicle Code

2005 EDITION

TITLE 59

OREGON VEHICLE CODE

Chapter     801.     General Provisions and Definitions for Oregon Vehicle Code

802.     Administrative Provisions

803.     Vehicle Title and Registration

805.     Special Registration Provisions

806.     Financial Responsibility Law

807.     Driving Privileges and Identification Cards

809.     Refusal, Suspension, Cancellation and Revocation of Registration, Title, Driving Privileges and Identification Card; Vehicle Impoundment

810.     Road Authorities; Courts; Police; Other Enforcement Officials

811.     Rules of the Road for Drivers

813.     Driving Under the Influence of Intoxicants

814.     Pedestrians; Passengers; Livestock; Motorized Wheelchairs; Vehicles With Fewer Than Four Wheels

815.     Vehicle Equipment Generally

816.     Vehicle Equipment: Lights

818.     Vehicle Limits

819.     Destroyed, Totaled, Abandoned, Low-Value and Stolen Vehicles; Vehicle Identification Numbers

820.     Special Provisions for Certain Vehicles

821.     Off-Road Vehicles; Snowmobiles; All-Terrain Vehicles

822.     Regulation of Vehicle Related Businesses

823.     Carrier Regulation Generally

824.     Railroads

825.     Motor Carriers

826.     Registration of Commercial Vehicles

_______________

Chapter 801  General Provisions and Definitions for Oregon Vehicle Code

2005 EDITION

GENERAL PROVISIONS AND DEFINITIONS

OREGON VEHICLE CODE

GENERAL PROVISIONS

801.010     Short title

801.015     Effect of naming offenses

801.020     Statements of policy and purpose; applicability of vehicle code

801.026     General exemptions; exceptions

801.030     Exemptions from amendments to vehicle code

801.038     Local government regulation of cell phones in motor vehicles

801.040     Authority of local governments

801.041     Terms and conditions for imposition of registration fee by county

801.042     Terms and conditions for imposition of registration fee by district

801.043     Moneys required by department for initial implementation of registration fees

801.045     Permissive use of private roadway

801.050     Privilege of motorist to use highways

801.055     Weight standards; Department of Transportation responsibility for weight determination; rules

DEFINITIONS

801.100     Definitions generally

801.110     Alley

801.115     Ambulance

801.120     Ambulatory disability

801.125     Antique vehicle

801.127     Arterial

801.130     Assembled vehicle

801.135     Axle

801.140     Balance trailer

801.145     Base fine amount

801.150     Bicycle

801.155     Bicycle lane

801.160     Bicycle path

801.163     Biometric data

801.165     Bus trailer

801.170     Business district

801.175     Canceled; cancellation

801.180     Camper

801.183     Certificate of sale

801.185     Certificate of title

801.187     Circulatory roadway

801.190     Class I all-terrain vehicle

801.193     Class II all-terrain vehicle

801.194     Class III all-terrain vehicle

801.197     Collector

801.198     Combination of vehicles

801.199     Combined weight

801.200     Commercial bus

801.205     Commercial bus trailer

801.207     Commercial driver license

801.208     Commercial motor vehicle

801.210     Commercial vehicle

801.215     Commission

801.217     Converter dolly

801.220     Crosswalk

801.225     Department

801.230     Director

801.235     Disabled person

801.236     Dismantler

801.237     District defined for certain purposes

801.245     Driver license

801.250     Driver permit

801.255     Driving privilege

801.258     Electric assisted bicycle

801.259     Electric personal assistive mobility device

801.260     Emergency vehicle

801.261     Endorsement

801.263     Engine brake

801.265     Farm tractor

801.270     Farm trailer

801.272     Field sobriety test

801.275     Fifth wheel hitch

801.280     Financial responsibility requirements

801.285     Fixed load vehicle

801.288     Funeral escort vehicle; funeral lead vehicle; funeral procession

801.290     Future responsibility filing

801.295     Golf cart

801.297     Gross combination weight rating

801.298     Gross vehicle weight rating

801.300     Group of axles

801.303     Hazardous materials

801.305     Highway

801.310     Implement of husbandry

801.317     Inhalant

801.320     Intersection

801.323     Issue; issuance

801.325     Limited visibility condition

801.330     Loaded weight

801.331     Low-speed vehicle

801.333     Manufactured structure

801.335     Manufacturer

801.345     Moped

801.348     Motor assisted scooter

801.350     Motor home

801.355     Motor truck

801.360     Motor vehicle

801.365     Motorcycle

801.366     Motorcycle helmet

801.370     Operation

801.375     Owner

801.377     Ownership record

801.380     Park or parking

801.385     Pedestrian

801.390     Pole trailer

801.395     Police officer

801.397     Prefabricated structure

801.400     Premises open to the public

801.402     Primary ownership record

801.403     Rail fixed guideway system

801.405     Reconstructed vehicle

801.407     Recreational vehicle

801.410     Registration or register

801.415     Registration plate

801.420     Registration weight

801.425     Replica

801.430     Residence district

801.435     Revoked

801.440     Right of way

801.445     Road authority

801.450     Roadway

801.451     Roundabout

801.454     Salvage title certificate

801.455     School activity vehicle

801.460     School bus

801.462     School zone

801.465     Security interest

801.470     Self-supporting trailer

801.475     Semitrailer

801.477     Serious traffic violation

801.480     Shoulder

801.485     Sidewalk

801.490     Snowmobile

801.500     Special use trailer

801.505     Stand or standing

801.507     Stinger-steered

801.510     Stop

801.513     Street rod

801.515     Suspend

801.520     Tandem axles

801.522     Tank vehicle

801.524     Throughway

801.525     Tire

801.526     Title

801.527     Totaled vehicle; totaled

801.529     Tow dolly

801.530     Tow vehicle

801.540     Traffic control device

801.545     Traffic crime

801.555     Traffic offense

801.557     Traffic violation

801.560     Trailer

801.562     Transitional ownership record

801.565     Travel trailer

801.575     Truck tractor

801.580     Truck trailer

801.585     Unloaded weight

801.590     Vehicle

801.595     Vehicle code

801.600     Vehicle identification number

801.605     Vehicle of special interest

801.610     Worker transport bus

GENERAL PROVISIONS

801.010 Short title. (1) ORS chapters 801 to 826 may be cited as the Oregon Vehicle Code.

(2) ORS 809.600 to 809.660 may be cited as the Habitual Traffic Offenders Act.

(3) ORS 813.095, 813.100, 813.131, 813.132, 813.140, 813.150, 813.310, 813.320 and 813.410 to 813.440 may be cited as the Motorist Implied Consent Law. [1983 c.338 §1; 1985 c.16 §2; 1995 c.733 §10; 1997 c.25 §4; 2003 c.814 §4]

801.015 Effect of naming offenses. The names given offenses in the vehicle code do not establish or limit the elements of the offense described but are merely for the convenience of the readers of the vehicle code and of the persons administering and enforcing the vehicle code. [1983 c.338 §2]

801.020 Statements of policy and purpose; applicability of vehicle code. This section contains statements of purpose or intent that are applicable to portions of the vehicle code as described in the following:

(1) The provisions of the vehicle code and other statutory provisions described in this subsection are an exercise of the police powers of this state, and the purpose, object and intent of the sections is to provide a comprehensive system for the regulation of all motor and other vehicles in this state. This subsection is applicable to the following:

(a) Those provisions of the vehicle code relating to the administration of the Department of Transportation.

(b) Those provisions of the vehicle code relating to the registration and titling of vehicles.

(c) Those provisions of the vehicle code relating to the regulation of the businesses of vehicle dealers, dismantlers, vehicle transporters, driver training schools and instructors and the towing and recovery of vehicles.

(d) Those provisions relating to the transfer and alteration of vehicles.

(2) It is the policy of this state to promote and encourage the fullest possible use of its highway system by authorizing the making and execution of motor vehicle reciprocal or proportional registration agreements, arrangements and declarations with other states, provinces, territories and countries with respect to vehicles registered in this and such other states, provinces, territories and countries, thus contributing to the economic and social development and growth of this state.

(3) The provisions described in this subsection shall be applicable and uniform throughout this state and in all political subdivisions and municipalities therein and on the ocean shore which has been or may hereafter be declared a state recreation area. This subsection applies to provisions of the vehicle code relating to abandoned vehicles, vehicle equipment, regulation of vehicle size, weight and load, the manner of operation of vehicles and use of roads by persons, animals and vehicles.

(4) The provisions of the vehicle code applicable to drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state or any county, city, district or any other political subdivision of this state, subject to such specific exceptions as are set forth in the vehicle code.

(5) Except as provided otherwise by federal law, the provisions of the vehicle code shall be applicable and uniform on federal lands within this state.

(6) Except as provided otherwise by federal law, traffic rules and regulations which are promulgated by a federal authority having jurisdiction over federal lands within this state and which vary from the provisions of the vehicle code shall be the law of the local authority within whose boundaries the federal land is located, and enforceable as such, if:

(a) Local authorities are authorized to vary in the same manner under the provisions of the vehicle code; and

(b) Prior approval for the variance has been obtained by the federal authority from the governing body of the local authority within whose boundaries the federal land is located.

(7) The vehicle code shall govern the construction of and punishment for any vehicle code offense committed after June 27, 1975, the construction and application of any defense to a prosecution for such an offense and any administrative proceedings authorized or affected by the vehicle code.

(8) When all or part of a vehicle code statute is amended or repealed, the statute or part thereof so amended or repealed remains in force for the purpose of authorizing the accusation, prosecution, conviction and punishment of a person who violated the statute or part thereof before the effective date of the amending or repealing Act.

(9) The provisions of the vehicle code described in this subsection relating to the operation of vehicles refer exclusively to operation of vehicles upon highways and the ocean shore which has been or may hereafter be declared to be a state recreation area, except where the vehicle code specifically provides otherwise. This subsection applies to the provisions of the vehicle code relating to abandoned vehicles, vehicle equipment, regulation of vehicle size, weight and load, the manner of operation of vehicles and use of roads by persons, animals and vehicles.

(10) All reciprocity and proportional registration agreements, arrangements and declarations relating to vehicles, in force and effect on August 22, 1969, shall continue in force and effect until specifically amended or revoked as provided by law or by such arrangements or agreements.

(11) It is hereby declared to be the policy of this state:

(a) To provide maximum safety for all persons who travel or otherwise use the public highways of this state;

(b) To deny the privilege of operating motor vehicles on the public highways to persons who by their conduct and record have demonstrated their indifference for the safety and welfare of others and their disrespect for the laws of the state, the orders of its courts and the statutorily required acts of its administrative agencies; and

(c) To discourage repetition of criminal acts by individuals against the peace and dignity of the state and its political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual offenders who have been convicted repeatedly of violations of traffic laws.

(12) If any of the provisions under ORS 818.200 relating to variance permits are found to contravene section 127 of title 23, United States Code, it shall not serve to render inoperative any remaining of such provisions that may be held not to conflict with that federal law. [1983 c.338 §4; 1985 c.16 §4; 2003 c.655 §84b; 2005 c.654 §36]

801.025 [1983 c.338 §5; 1985 c.16 §5; 1987 c.447 §139; repealed by 1989 c.400 §1 (801.026 enacted in lieu of 801.025)]

801.026 General exemptions; exceptions. (1) Persons, motor vehicles and equipment employed or used by a public or telecommunications utility, electric cooperative or by the United States, this state or any political subdivision of this state are exempt from the provisions of the vehicle code specified in subsection (3) of this section while on a highway and working or being used to service, construct, maintain or repair the facilities of a utility.

(2) Persons, motor vehicles and equipment employed or being used in the construction or reconstruction of a street or highway are exempt from the provisions of the vehicle code specified in subsection (3) of this section if:

(a) They are within the immediate construction project as described in the governmental agency contract, if there is a contract; and

(b) The work is being done in an area that is signed in accordance with the manual adopted under ORS 810.200.

(3) Persons, motor vehicles and equipment described in subsections (1) and (2) of this section are exempt from provisions of the vehicle code relating to rules of the road as described in ORS chapter 811, except that this subsection does not apply to:

(a) Reckless driving, as defined in ORS 811.140.

(b) Driving while under the influence of intoxicants, as defined in ORS 813.010.

(c) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705.

(d) Criminal driving while suspended or revoked, as defined in ORS 811.182.

(e) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

(f) The provisions of ORS 811.145, 811.155, 811.170 and 811.175.

(4) Motor vehicles and equipment being used in the area and in the manner described in subsection (2) of this section are also exempt from the provisions of the vehicle code relating to vehicle size and weight to the extent set out in the governmental agency contract.

(5) Devices moved exclusively on stationary rail tracks are exempt from the vehicle code.

(6) Devices that are powered exclusively by human power are not subject to those provisions of the vehicle code that relate to vehicles. Notwithstanding this subsection, bicycles are generally subject to the vehicle code as provided under ORS 814.400.

(7) The exemptions in subsection (3) of this section do not apply to the persons and vehicles when traveling to or from the facilities or construction project. [1989 c.400 §2 (enacted in lieu of 801.025); 1999 c.1051 §82]

801.030 Exemptions from amendments to vehicle code. This section describes exemptions from specific changes to the vehicle code. The exemptions allow some practice or right to continue after the change is made. The exemptions are as follows:

(1) Nothing contained in ORS 810.150 shall require the redesign, modification or replacement of street drains installed prior to September 13, 1975.

(2) Sections 2 to 169 of chapter 451, Oregon Laws 1975, shall not apply to or govern the construction of or punishment for any vehicle code offense committed before June 27, 1975, or the construction and application of any defense to a prosecution for such an offense and do not impair or render ineffectual any court or administrative proceedings or procedural matters which occurred before June 27, 1975. [1983 c.338 §6; 1985 c.171 §1]

801.035 [1983 c.338 §7; 1985 c.16 §6; 1985 c.400 §1; 1989 c.43 §15; 1991 c.407 §19; repealed by 1995 c.733 §74]

801.038 Local government regulation of cell phones in motor vehicles. A city, county or other local government may not enact or enforce any charter provision, ordinance, resolution or other provision regulating the use of cellular telephones in motor vehicles. [2001 c.133 §1]

Note: 801.038 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

801.040 Authority of local governments. This section describes circumstances where special provisions are made concerning the authority of cities, counties or other political subdivisions in relation to some portion of the vehicle code. This section is not the only section of the vehicle code that applies to such authority and shall not be interpreted to affect the vehicle code except as specifically provided in this section. The following limits are partial or complete as described:

(1) No county, municipal or other local body with authority to adopt and administer local police regulations under the Constitution and laws of this state shall enact or enforce any rule or regulation in conflict with the provisions of the vehicle code described in this subsection except as specifically authorized in the vehicle code. This subsection applies to the provisions of the vehicle code relating to abandoned vehicles, vehicle equipment, regulation of vehicle size, weight and load, the manner of operation of vehicles and use of roads by persons, animals and vehicles.

(2) Except as provided in ORS 822.230 and this subsection, no city, county or other political subdivisions shall regulate or require or issue any registration, licenses, permits or surety bonds or charge any fee for the regulatory or surety registration of any person required to obtain a certificate from the Department of Transportation under ORS 822.205. This subsection does not:

(a) Limit any authority of a city or county to license and collect a general and nondiscriminatory license fee levied upon all businesses or to levy a tax based upon business conducted by any person within the city or county.

(b) Limit the authority of any city or county to impose any requirements or conditions as part of any contract to perform towing or recovering services for the city or county.

(c) Limit the authority of any city or county to impose requirements and conditions that govern the towing of a vehicle by a towing business under ORS 98.812 so long as those requirements and conditions are consistent with the provisions of ORS 822.230.

(3) No city, county or other political subdivision of this state, nor any state agency, may adopt a regulation or ordinance that imposes a special fee for the use of public lands or waters by snowmobiles or Class I all-terrain vehicles, or for the use of any access thereto that is owned by or under the jurisdiction of either the United States, this state or any such city, county or other political subdivision. The registration fees provided by ORS 821.320 are in lieu of any personal property or excise tax imposed on snowmobiles by this state or any political subdivision. No city, county or other municipality, and no state agency shall impose any other registration or license fee on any snowmobile in this state. This subsection does not prohibit any city, county or other political subdivision, or any state agency from regulating the operation of snowmobiles or Class I all-terrain vehicles on public lands, waters and other properties under its jurisdiction and on streets or highways within its boundaries by adopting regulations or ordinances of its governing body if such regulations are not inconsistent with ORS 821.150 to 821.292.

(4) The provisions of ORS 819.100, 819.120, 819.150, 819.160 and 819.210 to 819.260 relating to removal of vehicles that are abandoned establish minimum requirements subject to the following:

(a) Notwithstanding paragraph (b) of this subsection, a county or incorporated city may supersede such provisions by ordinance or charter provision.

(b) Any road authority described under ORS 810.010 may adopt rules or procedures that do not conflict with such provisions to provide for additional protection for the owner or person with an interest in a vehicle subject to such provisions or that more quickly accomplish the procedures established under such provisions.

(5) Any incorporated city may by ordinance require that the driver of a vehicle involved in an accident file with a designated city department a copy of any report required to be filed under ORS 811.725. All such reports shall be for the confidential use of the city department but subject to the same requirements for release of such reports as provided for the release of such reports by the department under ORS 802.220 and 802.240.

(6) Except as otherwise specifically provided in this section, in accordance with the provisions of ORS 801.041, the governing body of a county may establish by ordinance registration fees for vehicles registered at a residence or business address within the county.

(7) Except as otherwise specifically provided in this section, in accordance with the provisions of ORS 801.042, the governing body of a district may establish by ordinance registration fees for vehicles registered at a residence or business address within the district. [1983 c.338 §8; 1985 c.16 §7; 1985 c.171 §2; 1985 c.459 §2a; 1987 c.765 §3; 1989 c.864 §3; 1989 c.991 §22; 1995 c.758 §5; 1995 c.774 §6; 1999 c.977 §13]

801.041 Terms and conditions for imposition of registration fee by county. The following apply to the authority granted to counties by ORS 801.040 to establish registration fees for vehicles:

(1) An ordinance establishing registration fees under this section must be enacted by the county imposing the registration fee and filed with the Department of Transportation. Any ordinance establishing registration fees that is enacted by the governing body of a county must be submitted to the electors of the county for their approval. The governing body of the county imposing the registration fee shall enter into an intergovernmental agreement under ORS 190.010 with the department by which the department shall collect the registration fees, pay them over to the county and, if necessary, allow the credit or credits described in ORS 803.445 (5). The intergovernmental agreement must state the date on which the department shall begin collecting registration fees for the county.

(2) The authority granted by this section allows the establishment of registration fees in addition to those described in ORS 803.420. There is no authority under this section to affect registration periods, qualifications, cards, plates, requirements or any other provision relating to vehicle registration under the vehicle code.

(3) Except as otherwise provided for in this subsection, when registration fees are imposed under this section, they must be imposed on all vehicle classes. Registration fees as provided under this section may not be imposed on the following:

(a) Snowmobiles and Class I all-terrain vehicles.

(b) Fixed load vehicles.

(c) Vehicles registered under ORS 805.100 to disabled veterans.

(d) Vehicles registered as antique vehicles under ORS 805.010.

(e) Vehicles registered as vehicles of special interest under ORS 805.020.

(f) Government-owned or operated vehicles registered under ORS 805.040 or 805.045.

(g) School buses or school activity vehicles registered under ORS 805.050.

(h) Law enforcement undercover vehicles registered under ORS 805.060.

(i) Vehicles registered on a proportional basis for interstate operation.

(j) Vehicles with a registration weight of 26,001 pounds or more described in ORS 803.420 (10) or (11).

(k) Vehicles registered as farm vehicles under the provisions of ORS 805.300.

(L) Travel trailers, campers and motor homes.

(4) Any registration fee imposed by a county must be a fixed amount not to exceed, with respect to any vehicle class, the registration fee established under ORS 803.420 (1). For vehicles on which a flat fee is imposed under ORS 803.420, the fee must be a whole dollar amount.

(5) Moneys from registration fees established under this section must be paid to the county establishing the registration fees as provided in ORS 802.110. The county ordinance shall provide for payment of at least 40 percent of the money to cities within the county unless a different distribution is agreed to between the county and the cities within the jurisdiction of the county. The moneys shall be used for any purpose for which moneys from registration fees may be used.

(6) Two or more counties may act jointly to impose a registration fee under this section. The ordinance of each county acting jointly with another under this subsection must provide for the distribution of moneys collected through a joint registration fee.

(7) Before the governing body of a county that overlaps a district can impose a registration fee under this section, it must enter into an intergovernmental agreement under ORS 190.010 with the governing bodies of that district and all counties, other districts and cities with populations of over 300,000 that overlap the district. The intergovernmental agreement must state the registration fees and, if necessary, how the revenue from the fees are to be apportioned among the counties and the districts. Before the governing body of a county can enter into such an intergovernmental agreement, the county shall consult with the cities in its jurisdiction. [1989 c.864 §4; 1993 c.751 §3; 2003 c.655 §85]

Note: 801.041, 801.042 and 801.043 were enacted into law by the Legislative Assembly but were not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

801.042 Terms and conditions for imposition of registration fee by district. The following apply to the authority granted to a district by ORS 801.040 to establish registration fees for vehicles:

(1) Before the governing body of a district can impose a registration fee under this section, it must submit the proposal to the electors of the district for their approval and, if the proposal is approved, enter into an intergovernmental agreement under ORS 190.010 with the governing bodies of all counties, other districts and cities with populations of over 300,000 that overlap the district. The intergovernmental agreement must state the registration fees and, if necessary, how the revenue from the fees shall be apportioned among counties and the districts. Before the governing body of a county can enter into such an intergovernmental agreement, the county shall consult with the cities in its jurisdiction.

(2) If a district raises revenues from a registration fee for purposes related to highways, roads, streets and roadside rest areas, the governing body of that district shall establish a Regional Arterial Fund and shall deposit in the Regional Arterial Fund all such registration fees.

(3) Interest received on moneys credited to the Regional Arterial Fund shall accrue to and become a part of the Regional Arterial Fund.

(4) The Regional Arterial Fund must be administered by the governing body of the district referred to in subsection (2) of this section and such governing body by ordinance may disburse moneys in the Regional Arterial Fund. Moneys within the Regional Arterial Fund may be disbursed only for a program of projects recommended by a joint policy advisory committee on transportation consisting of local officials and state agency representatives designated by the district referred to in subsection (2) of this section. The projects for which the joint policy advisory committee on transportation can recommend funding must concern arterials, collectors or other improvements designated by the joint policy advisory committee on transportation.

(5) Ordinances establishing registration fees under this section must be filed with the Department of Transportation. The governing body of the district imposing the registration fee shall enter into an intergovernmental agreement under ORS 190.010 with the department by which the department shall collect the registration fees, pay them over to the district and, if necessary, allow the credit or credits described in ORS 803.445 (5). The intergovernmental agreement must state the date on which the department shall begin collecting registration fees for the district.

(6) The authority granted by this section allows the establishment of registration fees in addition to those described in ORS 803.420. There is no authority under this section to affect registration periods, qualifications, cards, plates, requirements or any other provision relating to vehicle registration under the vehicle code.

(7) Except as otherwise provided for in this subsection, when registration fees are imposed under this section, the fees must be imposed on all vehicle classes. Registration fees as provided under this section may not be imposed on the following:

(a) Snowmobiles and Class I all-terrain vehicles.

(b) Fixed load vehicles.

(c) Vehicles registered under ORS 805.100 to disabled veterans.

(d) Vehicles registered as antique vehicles under ORS 805.010.

(e) Vehicles registered as vehicles of special interest under ORS 805.020.

(f) Government-owned or operated vehicles registered under ORS 805.040 or 805.045.

(g) School buses or school activity vehicles registered under ORS 805.050.

(h) Law enforcement undercover vehicles registered under ORS 805.060.

(i) Vehicles registered on a proportional basis for interstate operation.

(j) Vehicles with a registration weight of 26,001 pounds or more described in ORS 803.420 (10) or (11).

(k) Vehicles registered as farm vehicles under the provisions of ORS 805.300.

(L) Travel trailers, campers and motor homes.

(8) Any registration fee imposed by the governing body of a district must be a fixed amount not to exceed, with respect to any vehicle class, the registration fee established under ORS 803.420 (1). For vehicles on which a flat fee is imposed under ORS 803.420, the fee must be a whole dollar amount. [1989 c.864 §5; 1993 c.751 §4; 2003 c.655 §86]

Note: See note under 801.041.

801.043 Moneys required by department for initial implementation of registration fees. Moneys required by the Department of Transportation to establish a system for the initial implementation of the collection and distribution of additional registration fees authorized by chapter 864, Oregon Laws 1989, shall be taken from the moneys that would otherwise be distributed to the counties and cities under ORS 366.739. [1989 c.864 §9]

Note: See note under 801.041.

Note: Legislative Counsel has substituted chapter 864, Oregon Laws 1989, for the words this Act in section 9, chapter 864, Oregon Laws 1989, compiled as 801.043. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

801.045 Permissive use of private roadway. Nothing in the provisions of the vehicle code described in this section shall prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right from prohibiting such use, or from requiring different or additional conditions than those specified or from otherwise regulating such use as may seem best to such owner. This section applies to the provisions of the vehicle code relating to abandoned vehicles, vehicle equipment, regulation of vehicle size, weight and load, the manner of operation of vehicles and use of roads by persons, animals and vehicles. [1983 c.338 §9]

801.050 Privilege of motorist to use highways. Subject to compliance with the motor vehicle law of this state, owners and operators of motor vehicles are granted the privilege of using the highways of this state. [1983 c.338 §10; 1985 c.16 §8]

801.055 Weight standards; Department of Transportation responsibility for weight determination; rules. (1) References in the vehicle code to weights and measures refer to United States Standards thereof.

(2) For purposes of the vehicle code, the weights of vehicles, combinations of vehicles, parts of vehicles, wheels or axles shall be determined by the use of methods, procedures and devices established by the Department of Transportation by rule. The rules established in accordance with this subsection may include any or all of the following:

(a) Methods and procedures to determine weights when weighing devices or facilities are not convenient.

(b) Standards and certification procedures for weighing devices.

(c) Any other rules the department determines necessary or convenient for purposes of this subsection. [1983 c.338 §11; 1985 c.172 §1]

DEFINITIONS

801.100 Definitions generally. Except where the context requires otherwise, the definitions given in the vehicle code govern its construction. [1983 c.338 §12]

801.105 [1983 c.338 §13; repealed by 1993 c.741 §147]

801.110 Alley. Alley means a street or highway primarily intended to provide access to the rear or side of lots or buildings in urban areas and not intended for through vehicular traffic. [1983 c.338 §14]

801.115 Ambulance. Ambulance means any privately or publicly owned motor vehicle that is regularly provided or offered to be provided for the emergency transportation of persons suffering from illness, injury or disability. [1983 c.338 §15]

801.120 Ambulatory disability. Ambulatory disability means a disability because of which a person:

(1) Is so severely physically and permanently disabled as to be unable to move from place to place without the aid of a wheelchair;

(2) Is not able to cross curbs because of paralysis or loss of function of the persons legs;

(3) Is missing one or both legs; or

(4) Has a permanently impaired or unsteady gait that makes it impossible or impractical to walk as a means of transportation. [1983 c.338 §16]

801.125 Antique vehicle. Antique vehicle means a vehicle that is older than one-half the number of years between the current year and 1900 and that is maintained as a collectors item. [1983 c.338 §17; 2003 c.122 §1]

801.127 Arterial. Arterial or arterial highway means a highway that is used primarily by through traffic. [1997 c.404 §2]

801.130 Assembled vehicle. Assembled vehicle means a vehicle:

(1) With a body that does not resemble any particular year model or make of vehicle;

(2) That is not a vehicle rebuilt by a manufacturer;

(3) That is not a vehicle built in a factory where the year model and make are assigned at the factory; and

(4) That is not an antique vehicle, a vehicle of special interest, a reconstructed vehicle or a replica. [1983 c.338 §18; 1985 c.402 §3]

801.135 Axle. Axle means any structure or structures, whether in one or more segments, of any vehicle, supported by wheels and on which the wheels rotate, so spaced longitudinally that the centers thereof are included between two vertical parallel transverse planes 40 inches apart. [1983 c.338 §19]

801.140 Balance trailer. Balance trailer means every trailer, other than a self-supporting trailer, pole trailer or semitrailer, designed so that its weight and that of its load is substantially balanced upon its axle or axles and so that it couples to the towing vehicle with a device other than a fifth wheel hitch. The definition in this section is based upon design features and, except as otherwise provided in this section, does not prohibit a balance trailer from fitting into another classification of trailer based on use. [1983 c.338 §20; 1985 c.16 §9]

801.145 Base fine amount. Base fine amount means the amount established under ORS 153.125 to 153.145 for the purposes specified in ORS chapter 153. [1983 c.338 §21; 1999 c.1051 §278]

801.150 Bicycle. Bicycle means a vehicle that:

(1) Is designed to be operated on the ground on wheels;

(2) Has a seat or saddle for use of the rider;

(3) Is designed to travel with not more than three wheels in contact with the ground;

(4) Is propelled exclusively by human power; and

(5) Has every wheel more than 14 inches in diameter or two tandem wheels either of which is more than 14 inches in diameter. [1983 c.338 §22]

801.155 Bicycle lane. Bicycle lane means that part of the highway, adjacent to the roadway, designated by official signs or markings for use by persons riding bicycles except as otherwise specifically provided by law. [1983 c.338 §23]

801.160 Bicycle path. Bicycle path means a public way, not part of a highway, that is designated by official signs or markings for use by persons riding bicycles except as otherwise specifically provided by law. [1983 c.338 §24]

801.163 Biometric data. Biometric data means measurements of the physical characteristics of an individuals face that can be used to authenticate the identity of an individual. [2005 c.775 §2]

Note: 801.163 becomes operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005.

801.165 Bus trailer. Bus trailer means any trailer designed or used for carrying human beings. [1983 c.338 §25]

801.170 Business district. Business district means the territory contiguous to a highway when 50 percent or more of the frontage thereon for a distance of 600 feet or more on one side, or 300 feet or more on both sides, is occupied by buildings used for business. [1983 c.338 §26]

801.175 Canceled; cancellation. (1) Canceled, with reference to vehicle registration or title, means that the registration or title is declared void and terminated and new registration or title may be obtained only as permitted by law.

(2) Cancellation with reference to driving privileges or identification cards means the annulment or termination by formal action of the Department of Transportation of a persons driving privileges or identification card, or of a persons right to apply for privileges or identification card, because of some error or defect in a document or because the person is not eligible for the privileges or card. [1983 c.338 §27; 1985 c.16 §10; 1993 c.393 §1]

801.180 Camper. Camper means a structure that:

(1) Has a floor;

(2) Is designed to be mounted upon a motor vehicle;

(3) Is not permanently attached to a motor vehicle upon which it is mounted;

(4) Is designed to provide facilities for human habitation or for camping;

(5) Is six feet or more in overall length;

(6) Is five and one-half feet or more in height from floor to ceiling at any point; and

(7) Has no more than one axle designed to support a portion of the weight of the camper. [1983 c.338 §28]

801.183 Certificate of sale. Certificate of sale means a document that contains the name and address of the purchaser and seller of a motor vehicle or component part, the date of sale, the consideration paid and a description of the vehicle or part and other essential elements of a sale of a motor vehicle or major component part. [2005 c.654 §2]

801.185 Certificate of title. Certificate of title means a paper document issued by any jurisdiction specifically as evidence of vehicle ownership. A certificate of title is not necessarily the only evidence of vehicle ownership issued by a jurisdiction. [1983 c.338 §29; 1985 c.16 §11; 1987 c.217 §1; 1989 c.991 §23; 1991 c.873 §22; 1993 c.233 §4]

801.187 Circulatory roadway. Circulatory roadway means the portion of a highway within a roundabout that is used by vehicles to travel counterclockwise around a central island. A circulatory roadway does not have a crosswalk. [2001 c.464 §3]

801.190 Class I all-terrain vehicle. Class I all-terrain vehicle means a motorized, off-highway recreational vehicle 50 inches or less in width with a dry weight of 800 pounds or less that travels on three or more low pressure tires, has a saddle or seat for the operator and is designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, swampland or other natural terrain. [1985 c.459 §2; 1995 c.775 §9; 1997 c.228 §1]

801.193 Class II all-terrain vehicle. Class II all-terrain vehicle means any motor vehicle that:

(1) Weighs more than a Class I all-terrain vehicle;

(2) Is designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, swampland or other natural terrain; and

(3) Is actually being operated off a highway. [1987 c.587 §2; 2005 c.227 §1]

801.194 Class III all-terrain vehicle. Class III all-terrain vehicle means an off-highway motorcycle with a dry weight of 600 pounds or less that travels on two tires. [1989 c.991 §2]

801.195 [1983 c.338 §31; renumbered 801.198 in 1997]

801.196 [1989 c.723 §2; 1991 c.284 §4; renumbered 801.199 in 1997]

801.197 Collector. Collector or collector highway means a highway that serves primarily to funnel traffic from one local highway to another or between arterials and local highways. [1997 c.404 §3]

801.198 Combination of vehicles. Combination of vehicles means two or more vehicles coupled together. [Formerly 801.195]

801.199 Combined weight. Combined weight means the total empty weight of all vehicles in a combination plus the total weight of the load carried on that combination of vehicles. [Formerly 801.196]

801.200 Commercial bus. Commercial bus means every motor vehicle designed or used for carrying passengers and their personal baggage and express for compensation, except:

(1) Taxicabs that:

(a) Are passenger vehicles with a passenger seating capacity that does not exceed five;

(b) Carry passengers for hire where destination and route traveled may be controlled by a passenger and the fare is calculated on the basis of any combination of an initial fee, distance traveled or waiting time;

(c) Are operated under a current license or permit issued by a city, county or other unit of local government where a permit or license is required for the operation of a taxicab; and

(d) Transport persons or property, or both, between points in Oregon.

(2) Vehicles commonly known and used as private passenger vehicles and not operated for compensation except in the transportation of students to or from school. [1983 c.338 §32; 1985 c.16 §12]

801.205 Commercial bus trailer. Commercial bus trailer means a bus trailer:

(1) That is designed or used for carrying passengers and their personal baggage for compensation.

(2) Other than a vehicle commonly known and used as a private passenger vehicle not operated for compensation except in the transportation of students to or from school. [1983 c.338 §33; 1985 c.16 §13]

801.207 Commercial driver license. Commercial driver license means a driver license issued by this state or any other jurisdiction that authorizes its holder to drive a commercial motor vehicle if the holder also has any necessary endorsements to the license. [1989 c.636 §3; 2003 c.14 §457]

801.208 Commercial motor vehicle. (1) Commercial motor vehicle means a motor vehicle or combination of motor vehicles that:

(a) Has a gross combination weight rating of 26,001 pounds or more, inclusive of a towed unit with a gross vehicle weight rating of more than 10,000 pounds;

(b) Has a gross vehicle weight rating of 26,001 pounds or more;

(c) Is designed to transport 16 or more persons, including the driver;

(d) Is of any size and is used in the transportation of hazardous materials; or

(e) Is of any size and is owned or leased by, or operated under contract with, a mass transit district or a transportation district when the vehicle is actually being used to transport passengers for hire, regardless of the number of passengers, unless the vehicle is a taxi.

(2) Notwithstanding subsection (1) of this section, the term commercial motor vehicle does not include the following:

(a) An emergency fire vehicle being operated by firefighters as defined in ORS 652.050;

(b) Emergency vehicles being operated by emergency service workers as defined in ORS 401.025;

(c) A motor home used to transport or house, for nonbusiness purposes, the operator or the operators family members or personal possessions;

(d) A vehicle that is owned or leased by, or operated under contract with, a mass transit district or a transportation district when the vehicle is actually being used to transport passengers for hire and is being operated by a volunteer driver, so long as the vehicle is not one described in subsection (1)(a) to (d) of this section; or

(e) A recreational vehicle that is operated solely for personal use. [1989 c.636 §2; 1991 c.185 §1; 1991 c.676 §1; 1999 c.359 §1]

801.210 Commercial vehicle. Commercial vehicle means a vehicle that:

(1) Is used for the transportation of persons for compensation or profit; or

(2) Is designed or used primarily for the transportation of property. [1983 c.338 §34]

801.215 Commission. Commission means the Oregon Transportation Commission. [1983 c.338 §35]

801.217 Converter dolly. Converter dolly means an auxiliary axle assembly equipped with a fifth wheel hitch and used to convert a semitrailer to a full trailer. [1991 c.284 §2]

801.220 Crosswalk. Crosswalk means any portion of a roadway at an intersection or elsewhere that is distinctly indicated for pedestrian crossing by lines or other markings on the surface of the roadway that conform in design to the standards established for crosswalks under ORS 810.200. Whenever marked crosswalks have been indicated, such crosswalks and no other shall be deemed lawful across such roadway at that intersection. Where no marked crosswalk exists, a crosswalk is that portion of the roadway described in the following:

(1) Where sidewalks, shoulders or a combination thereof exists, a crosswalk is the portion of a roadway at an intersection, not more than 20 feet in width as measured from the prolongation of the lateral line of the roadway toward the prolongation of the adjacent property line, that is included within:

(a) The connections of the lateral lines of the sidewalks, shoulders or a combination thereof on opposite sides of the street or highway measured from the curbs or, in the absence of curbs, from the edges of the traveled roadway; or

(b) The prolongation of the lateral lines of a sidewalk, shoulder or both, to the sidewalk or shoulder on the opposite side of the street, if the prolongation would meet such sidewalk or shoulder.

(2) If there is neither sidewalk nor shoulder, a crosswalk is the portion of the roadway at an intersection, measuring not less than six feet in width, that would be included within the prolongation of the lateral lines of the sidewalk, shoulder or both on the opposite side of the street or highway if there were a sidewalk. [1983 c.338 §36]

801.225 Department. Department means the Department of Transportation. [1983 c.338 §37]

801.230 Director. Director means Director of Transportation. [1983 c.338 §38]

801.235 Disabled person. Disabled person means:

(1) A person who has severely limited mobility because of paralysis or the loss of use of some or all of the persons legs or arms;

(2) A person who is affected by loss of vision or substantial loss of visual acuity or visual field beyond correction; or

(3) A person who has any other disability that prevents the person from walking without the use of an assistive device or that causes the person to be unable to walk more than 200 feet, including but not necessarily limited to:

(a) Chronic heart condition;

(b) Emphysema;

(c) Arthritis;

(d) Rheumatism; or

(e) Ulcerative colitis or related chronic bowel disorder. [1983 c.338 §39; 1985 c.139 §3; 1987 c.296 §1; 1989 c.243 §1]

801.236 Dismantler. Dismantler means a person who is engaged in the business of:

(1) Buying, selling, dealing in or processing, except for processing into scrap metal, motor vehicles for the purpose of destroying, salvaging, dismantling, disassembling, reducing to major component parts, crushing, compacting, recycling or substantially altering in form; or

(2) Buying, selling, dealing in or processing motor vehicle major component parts that are stocked in the inventory of the business, if the buying, selling, dealing in or processing of major component parts is not part of a business selling new vehicles or repairing vehicles. [2005 c.654 §3]

801.237 District defined for certain purposes. As used in this section and ORS 267.001, 268.503, 801.040, 801.041, 801.042, 802.110, 803.420, 803.445 and 803.585, district means a mass transit or transportation district of over 400,000 persons established under ORS chapter 267 and a metropolitan service district of over 400,000 persons established under ORS chapter 268. [1989 c.864 §2a]

Note: 801.237 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

801.240 [1983 c.338 §40; repealed by 1993 c.741 §147]

801.245 Driver license. Driver license or license may have any or all of the meanings provided for the terms under this section as required or appropriate under the section referring to the term. The term driver license may be used interchangeably with license and either term may be used in any or all of the following ways:

(1) It may refer to a document issued by this state or any other jurisdiction as evidence of a grant of driving privileges.

(2) It may refer to general driving privileges granted by this state or another jurisdiction. [1983 c.338 §54; 1985 c.182 §1; 1985 c.608 §2]

801.250 Driver permit. Driver permit means a grant of driving privileges by this state or another jurisdiction that is more limited than those available under a license or that is only available under special or limited circumstances. The term may also refer to a document issued as evidence of a grant of driving privileges under a driver permit. Driver permits issued by this state include the following:

(1) Applicant temporary driver permit described under ORS 807.310.

(2) Court issued temporary driver permit described under ORS 807.320.

(3) Disability golf cart driver permit described under ORS 807.210.

(4) Emergency driver permit described under ORS 807.220.

(5) Instruction driver permit described under ORS 807.280.

(6) Hardship driver permit described under ORS 807.240.

(7) Probationary driver permit described under ORS 807.270.

(8) Special student driver permit described under ORS 807.230.

(9) Special temporary instruction driver permit described under ORS 807.290.

(10) Court bail driver permit described under ORS 807.330.

(11) Temporary driver permit described under ORS 813.110. [1983 c.338 §41; 1985 c.16 §14; 1985 c.608 §1; 1987 c.801 §1]

801.255 Driving privilege. Driving privilege means the grant of authority by a jurisdiction to a person that allows that person to drive a vehicle on highways within that jurisdiction. Driving privileges grant authority to a person not to a vehicle. The driving privilege includes any such grant of authority whether or not documents are issued as evidence of the authority. In this state, driving privileges may be granted under:

(1) A license as defined under ORS 801.207 and 801.245.

(2) Driver permits as described in ORS 801.250.

(3) The driving privileges established under ORS 807.020.

(4) Any endorsement of a license or driver permit or limitations on a license or driver permit that allows a person to operate a motor vehicle. [1983 c.338 §42; 1989 c.636 §8; 2003 c.14 §458]

801.258 Electric assisted bicycle. Electric assisted bicycle means a vehicle that:

(1) Is designed to be operated on the ground on wheels;

(2) Has a seat or saddle for use of the rider;

(3) Is designed to travel with not more than three wheels in contact with the ground;

(4) Has both fully operative pedals for human propulsion and an electric motor; and

(5) Is equipped with an electric motor that:

(a) Has a power output of not more than 1,000 watts; and

(b) Is incapable of propelling the vehicle at a speed of greater than 20 miles per hour on level ground. [1997 c.400 §2; 1999 c.59 §233]

801.259 Electric personal assistive mobility device. Electric personal assistive mobility device means a device that:

(1) Is self-balancing on two nontandem wheels;

(2) Is designed to transport one person in a standing position;

(3) Has an electric propulsion system; and

(4) Has a maximum speed of 15 miles per hour. [2003 c.341 §2]

801.260 Emergency vehicle. Emergency vehicle means a vehicle that is equipped with lights and sirens as required under ORS 820.350 and 820.370 and that is any of the following:

(1) Operated by public police, fire or airport security agencies.

(2) Designated as an emergency vehicle by a federal agency.

(3) Designated as an emergency vehicle by the Director of Transportation. [1983 c.338 §43; 1993 c.751 §5]

801.261 Endorsement. Endorsement, when used in relation to driving privileges, means a grant of driving privileges, or the evidence thereof, to a person who holds a license, or in some instances a driver permit, allowing the person to exercise driving privileges that are not granted by the license or driver permit. The types of endorsements granted by this state and the driving privileges granted under each type of endorsement are established by ORS 807.035. [2003 c.14 §461]

801.263 Engine brake. (1) Engine brake means a device that converts a power-producing diesel engine into a power-absorbing air compressor, resulting in a net energy loss.

(2) Unmuffled engine brake means an engine brake that is not equipped with a muffler in good working order. [1993 c.314 §9]

801.265 Farm tractor. Farm tractor means a motor vehicle designed and used primarily in agricultural operations for drawing or operating other farm machines, equipment and implements of husbandry. [1983 c.338 §44]

801.270 Farm trailer. Farm trailer means a vehicle that:

(1) Is without motive power;

(2) Is a vehicle other than an implement of husbandry;

(3) Is designed to carry property; and

(4) Is drawn by a farm tractor. [1983 c.338 §45]

801.272 Field sobriety test. Field sobriety test means a physical or mental test, approved by the Department of State Police by rule after consultation with the Department of Public Safety Standards and Training, that enables a police officer or trier of fact to screen for or detect probable impairment from intoxicating liquor, a controlled substance, an inhalant or any combination of intoxicating liquor, an inhalant and a controlled substance. [1989 c.576 §17; 1997 c.853 §60; 1999 c.619 §4]

801.275 Fifth wheel hitch. Fifth wheel hitch means a coupling device for vehicles that is commonly known as a kingpin and fifth wheel assembly. [1983 c.338 §46]

801.280 Financial responsibility requirements. Financial responsibility requirements means the ability to respond in damages for liability, on account of accidents arising out of the ownership, operation, maintenance or use of a motor vehicle in a manner provided under ORS 806.060. [1983 c.338 §74; 1985 c.16 §20]

801.285 Fixed load vehicle. Fixed load vehicle means all of the following apply to the vehicle:

(1) It is a vehicle with or without motive power that is designed and used primarily:

(a) To support and move a permanent load in the form of equipment or appliances constructed as part of or permanently attached to the body of the vehicle;

(b) For transportation of equipment or appliances that are ordinarily kept on or in the vehicle in order that the vehicle may be used for its primary purpose; and

(c) Except for the transportation of permanent load, appliances and equipment described in paragraphs (a) and (b) of this subsection, for purposes other than for the transportation of persons or property over public highways or streets.

(2) It is a vehicle other than the following:

(a) A travel trailer.

(b) A tow vehicle, including a tow vehicle with cranes, hoists or dollies.

(c) A truck-mounted transit mixer.

(d) A self-propelled mobile crane.

(3) It is a vehicle that may include, but is not limited to, the following vehicles:

(a) Air compressors, air drills, asphalt plants, asphalt spreaders, bituminous plants, bituminous mixers, bituminous spreaders and bucket loaders;

(b) Cement batch plants, cement mixers other than transit mix, cement spreaders, carryalls, crawler cranes, crushers and crushing plants, diggers and ditchers, power units and plants;

(c) Earthmoving scrapers, electric generating equipment, electric load-bank and wiring equipment, front-end loaders, leveling graders, lighting plants and portable wiring, motor graders, payloaders, power hoists, road graders, scoopmobiles, skip hoists, stackers and hoists;

(d) Athey wheels, backhoes, bituminous and cement pavement finishers, drag lines, fork lift trucks, log loaders, mixmobiles, portable bins, portable parts and storage bins, portable shops, portable storage tanks, power shovels, road rollers, sheepsfoot rollers and paving mixers, towermobiles, welders, yarders;

(e) Bituminous and cement finishing machines, elevator equipment, scarifiers and rooters, traction engines, vibro screens and rotary screens, wheeled and crawler tractors other than truck tractors; and

(f) Apron feeders, grain grinders, grain rollers, sand classifiers and drags, sawmills and special construction equipment, scrap metal bailers, scrubber screens and plate feeders. [1983 c.338 §47; 1985 c.71 §1; 1995 c.79 §367; 2003 c.655 §87]

801.288 Funeral escort vehicle; funeral lead vehicle; funeral procession. (1) Funeral escort vehicle means any two-wheel or three-wheel vehicle that is accompanying a funeral procession and is properly equipped under ORS 811.800.

(2) Funeral lead vehicle means any vehicle that is properly equipped under ORS 811.800 and is used to lead and facilitate the movement of a funeral procession.

(3) Funeral procession means two or more vehicles, including any funeral lead vehicle or funeral escort vehicle, accompanying the body or cremated remains of a deceased person. [1991 c.482 §§2,3,4]

801.290 Future responsibility filing. Future responsibility filing means the requirement described under ORS 806.240 to file and maintain proof of compliance with financial responsibility requirements with the Department of Transportation. [1983 c.338 §48]

801.295 Golf cart. Golf cart means a motor vehicle that:

(1) Has not less than three wheels in contact with the ground;

(2) Has an unloaded weight less than 1,300 pounds;

(3) Is designed to be and is operated at not more than 15 miles per hour; and

(4) Is designed to carry golf equipment and not more than two persons, including the driver. [1983 c.338 §49]

801.297 Gross combination weight rating. Gross combination weight rating means the gross vehicle weight rating of the power unit of a vehicle plus the gross vehicle weight rating of any towed unit. [1989 c.636 §4]

801.298 Gross vehicle weight rating. Gross vehicle weight rating means the value specified by the manufacturer as the maximum loaded weight of a single or a combination vehicle. [1989 c.636 §5; 1991 c.185 §2]

801.300 Group of axles. Group of axles means an assemblage of two or more consecutive axles considered together in determining their combined load effect on a bridge or pavement structure. [1983 c.338 §50; 1985 c.172 §2]

801.303 Hazardous materials. Hazardous materials has the meaning given that term in 49 C.F.R. 383.5, as in effect on July 27, 2005. [1989 c.636 §6; 2005 c.649 §31]

801.305 Highway. Highway means every public way, road, street, thoroughfare and place, including bridges, viaducts and other structures within the boundaries of this state, open, used or intended for use of the general public for vehicles or vehicular traffic as a matter of right. [1983 c.338 §51]

801.310 Implement of husbandry. Implement of husbandry means a vehicle or device used exclusively in agricultural operations. Truck trailers with a loaded weight of more than 8,000 pounds, motor vehicles, bus trailers, manufactured dwellings, prefabricated structures and recreational vehicles greater than eight and one-half feet in width and travel trailers are not implements of husbandry unless limited by design to agricultural uses. [1983 c.338 §52; 1985 c.16 §15; 1987 c.119 §1; 1989 c.723 §3; 1993 c.696 §6; 2003 c.655 §88]

801.315 [1985 c.608 §3; 1989 c.636 §9; repealed by 2003 c.14 §459]

801.317 Inhalant. Inhalant means any glue, paint, cement or other substance that is capable of causing intoxication and that contains one or more of the following chemical compounds:

(1) Acetone;

(2) Amyl acetate;

(3) Benzol or benzene;

(4) Butane;

(5) Butyl acetate;

(6) Butyl alcohol;

(7) Carbon tetrachloride;

(8) Chloroform;

(9) Cyclohexanone;

(10) Difluoroethane;

(11) Ethanol or ethyl alcohol;

(12) Ethyl acetate;

(13) Hexane;

(14) Isopropanol or isopropyl alcohol;

(15) Isopropyl acetate;

(16) Methyl cellosolve acetate;

(17) Methyl ethyl ketone;

(18) Methyl isobutyl ketone;

(19) Nitrous oxide;

(20) Toluol or toluene;

(21) Trichloroethylene;

(22) Tricresyl phosphate;

(23) Xylol or xylene; or

(24) Any other solvent, material, substance, chemical or combination thereof having the property of releasing toxic vapors or fumes. [1999 c.619 §2]

801.320 Intersection. Intersection means the area of a roadway created when two or more roadways join together at any angle, as described in one of the following:

(1) If the roadways have curbs, the intersection is the area embraced within the prolongation or connection of the lateral curb lines.

(2) If the roadways do not have curbs, the intersection is the area embraced within the prolongation or connection of the lateral boundary lines of the roadways.

(3) The junction of an alley with a roadway does not constitute an intersection.

(4) Where a highway includes two roadways 30 feet or more apart, then every crossing of each roadway of the divided highway by an intersection highway is a separate intersection. In the event the intersection highway also includes two roadways 30 feet or more apart, then every crossing of two roadways of such highways is a separate intersection. [1983 c.338 §53]

801.323 Issue; issuance. Issue or issuance, when used in relation to title, means either the creation of a record of title for a vehicle or physical delivery of a certificate of title to a person, or both. [1993 c.233 §3]

801.325 Limited visibility condition. Limited visibility condition means:

(1) Any time from sunset to sunrise; and

(2) Any other time when, due to insufficient light or unfavorable atmospheric conditions, persons and vehicles are not clearly discernible on a straight, level, unlighted highway at a distance of 1,000 feet ahead. [1983 c.338 §55; 1987 c.158 §159]

801.330 Loaded weight. Loaded weight means the weight transmitted to the road, through an axle or set of axles, when the vehicle is fully loaded. [1983 c.338 §56; 1989 c.723 §4]

801.331 Low-speed vehicle. Low-speed vehicle means a four wheeled motor vehicle with a top speed of more than 20 miles per hour but not more than 25 miles per hour. [2001 c.293 §5]

801.332 [1993 c.696 §2; repealed by 2003 c.655 §143]

801.333 Manufactured structure. Manufactured structure has the meaning given that term in ORS 446.561. [1993 c.696 §3; 2003 c.655 §89]

801.335 Manufacturer. Manufacturer means any person engaged in the manufacture of new vehicles as a regular business. [1983 c.338 §57]

801.340 [1983 c.338 §58; 1985 c.16 §16; repealed by 1993 c.696 §19]

801.345 Moped. Moped means a vehicle, including any bicycle equipped with a power source, other than an electric assisted bicycle as defined in ORS 801.258 or a motor assisted scooter as defined in ORS 801.348, that complies with all of the following:

(1) It is designed to be operated on the ground upon wheels.

(2) It has a seat or saddle for use of the rider.

(3) It is designed to travel with not more than three wheels in contact with the ground.

(4) It is equipped with an independent power source that:

(a) Is capable of propelling the vehicle, unassisted, at a speed of not more than 30 miles per hour on a level road surface; and

(b) If the power source is a combustion engine, has a piston or rotor displacement of 35.01 to 50 cubic centimeters regardless of the number of chambers in the power source.

(5) It is equipped with a power drive system that functions directly or automatically only and does not require clutching or shifting by the operator after the system is engaged. [1983 c.338 §59; 1985 c.16 §19; 1997 c.400 §5; 2001 c.749 §25]

801.348 Motor assisted scooter. Motor assisted scooter means a vehicle that:

(1) Is designed to be operated on the ground with not more than three wheels;

(2) Has handlebars and a foot support or seat for the operators use;

(3) Can be propelled by motor or human propulsion; and

(4) Is equipped with a power source that is incapable of propelling the vehicle at a speed of greater than 24 miles per hour on level ground and:

(a) If the power source is a combustion engine, has a piston or rotor displacement of 35 cubic centimeters or less regardless of the number of chambers in the power source; or

(b) If the power source is electric, has a power output of not more than 1,000 watts. [2001 c.749 §2]

801.350 Motor home. Motor home means a motor vehicle that:

(1) Is reconstructed, permanently altered or originally designed to provide facilities for human habitation; or

(2) Has a structure permanently attached to it that would be a camper if the structure was not permanently attached to the motor vehicle. [1983 c.338 §60]

801.355 Motor truck. Motor truck means a motor vehicle that is primarily designed or used for carrying loads other than passengers. [1983 c.338 §61]

801.360 Motor vehicle. Motor vehicle means a vehicle that is self-propelled or designed for self-propulsion. [1983 c.338 §62]

801.365 Motorcycle. Motorcycle means any self-propelled vehicle other than a moped or farm tractor that:

(1) Has a seat or saddle for use of the rider;

(2) Is designed to be operated on the ground upon wheels; and

(3) Is designed to travel with not more than three wheels in contact with the ground. [1983 c.338 §63]

801.366 Motorcycle helmet. Motorcycle helmet means a protective covering for the head consisting of a hard outer shell, padding adjacent to and inside the outer shell and a chin-strap type retention system with a sticker indicating that the motorcycle helmet meets standards established by the United States Department of Transportation. [1995 c.492 §2]

801.370 Operation. Operation means any operation, towing, pushing, movement or otherwise propelling. [1983 c.338 §66]

801.375 Owner. Owner when referring to the owner of a vehicle means:

(1) The person in whose name title to a vehicle is issued, and who is entitled to possession and use of the vehicle.

(2) If the title and right to possession and use for a vehicle are in different persons:

(a) The person, other than a security interest holder, who is entitled to the possession and use of the vehicle under a security agreement.

(b) The lessor or lessee of a vehicle, as designated by the lessor on the application for title, if the lessee is entitled to possession and use of the vehicle under a lease agreement. [1983 c.338 §67; 1991 c.551 §1; 1993 c.233 §7]

801.377 Ownership record. Ownership record means:

(1) A primary ownership record; or

(2) A transitional ownership record. [1989 c.927 §2; 1993 c.233 §8]

801.380 Park or parking. Park or parking means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading property or passengers. [1983 c.338 §68]

801.385 Pedestrian. Pedestrian means any person afoot or confined in a wheelchair. [1983 c.338 §69]

801.390 Pole trailer. Pole trailer means a trailer attached or secured to the towing vehicle and ordinarily used for transporting long or irregular loads capable generally of sustaining themselves as beams between the towing vehicle and the trailer. The definition in this section is based on design features and, except as otherwise provided in this section, does not prohibit a pole trailer from fitting into another category of trailer based on use. [1983 c.338 §70]

801.395 Police officer. Police officer includes a member of the Oregon State Police, a sheriff, a deputy sheriff or a city police officer. [1983 c.338 §71]

801.397 Prefabricated structure. Prefabricated structure has the meaning given that term in ORS 455.010. [1993 c.696 §4; 2003 c.655 §90]

801.400 Premises open to the public. Premises open to the public includes any premises open to the general public for the use of motor vehicles, whether the premises are publicly or privately owned and whether or not a fee is charged for the use of the premises. [1983 c.338 §72]

801.402 Primary ownership record. Primary ownership record means:

(1) The manufacturers certificate of origin or equivalent record as determined by the Department of Transportation by rule;

(2) The current title issued for the vehicle by the State of Oregon or another jurisdiction; or

(3) Any other record determined by the department by rule to be a primary ownership record. [1989 c.927 §3; 1993 c.233 §9]

801.403 Rail fixed guideway system. Rail fixed guideway system means any light, heavy or rapid rail system, monorail, inclined plane, funicular, trolley, streetcar or automated guideway used primarily for carrying passengers. [2001 c.522 §2]

801.405 Reconstructed vehicle. Reconstructed vehicle means either:

(1) A vehicle that:

(a) Has a body that resembles and primarily is a particular year model or make of vehicle;

(b) Is not a vehicle rebuilt by a manufacturer;

(c) Is not a vehicle built in a factory where the year model and make are assigned at the factory; and

(d) Is not a replica; or

(2) A motor truck that has been rebuilt using a component kit if the manufacturer of the kit assigns a vehicle identification number and provides a manufacturers certificate of origin for the kit. [1983 c.338 §75; 1985 c.402 §4]

801.407 Recreational vehicle. Recreational vehicle has the meaning given in ORS 446.003. [1993 c.696 §5]

801.410 Registration or register.Registration or register means, when used in reference to vehicles, the recording of a vehicle as authorized for use within a jurisdiction and includes any documentation or devices issued as evidence of that authorization. This state registers vehicles as provided under ORS 803.350. [1983 c.338 §76]

801.415 Registration plate. Registration plate means a plate issued by a jurisdiction as evidence of vehicle registration. This state issues registration plates under ORS 803.520. [1983 c.338 §78; 1985 c.16 §22]

801.420 Registration weight. Registration weight means the combined weight required to be declared and established as the maximum combined weight at which certain vehicles will be operated on the highway. Vehicles for which registration weights must be declared and established and the procedures for establishing registration weights are described under ORS 803.430. [1983 c.338 §77; 1985 c.16 §21; 1989 c.723 §5; 1991 c.284 §7]

801.425 Replica. Replica, when used to refer to vehicles, means a vehicle with a body built to resemble and be a reproduction of another vehicle of a given year and given manufacturer. [1985 c.402 §2]

801.430 Residence district. Residence district means territory not comprising a business district that is contiguous to a highway that:

(1) Has access to property occupied primarily by multifamily dwellings; or

(2) Has an average of 150 feet or less between accesses or approaches to:

(a) Dwellings, churches, public parks within cities or other residential service facilities; or

(b) Dwellings and buildings used for business. [1983 c.338 §79; 1997 c.404 §4]

801.435 Revoked. Revoked with reference to driving privileges, vehicle registration or vehicle title means the termination thereof with new driving privileges or vehicle registration or vehicle title obtainable only as permitted by law. [1983 c.338 §80]

801.440 Right of way. Right of way means the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed and proximity as to give rise to danger of collision unless one grants precedence to the other. [1983 c.338 §81]

801.445 Road authority. Road authority means the body authorized to exercise authority over a road, highway, street or alley under ORS 810.010. [1983 c.338 §82]

801.450 Roadway. Roadway means the portion of a highway that is improved, designed or ordinarily used for vehicular travel, exclusive of the shoulder. In the event a highway includes two or more separate roadways the term roadway shall refer to any such roadway separately, but not to all such roadways collectively. [1983 c.338 §83]

801.451 Roundabout. Roundabout means an intersection characterized by a circulatory roadway, channelized approaches and yield control of entering traffic. A roundabout encompasses the area bounded by the outermost curb line or, if there is no curb, the edge of the pavement, and includes crosswalks on any entering or exiting roadway. [2001 c.464 §2]

801.453 [1987 c.887 §2; repealed by 2003 c.819 §19]

801.454 Salvage title certificate. Salvage title certificate means a document issued by this state under the provisions of ORS 803.140 as evidence of vehicle ownership. Unless the context clearly requires otherwise, a salvage title certificate is not a certificate of title for purposes of the Oregon Vehicle Code or the rules of the Department of Transportation. [1991 c.873 §24]

801.455 School activity vehicle. School activity vehicle means a vehicle, other than a school bus, that is used to transport students to or from authorized school activities and that is not described by any of the following:

(1) A vehicle subject to ORS 825.100 or a vehicle under regulation of the United States Department of Transportation or the Interstate Commerce Commission.

(2) A vehicle, commonly known as a private passenger car or private passenger van, that is used by the owner of the vehicle or a relative of the owner of the vehicle for personal transportation of students to or from school activities and is not used for compensation except for the sharing of expenses in a ridesharing arrangement or reimbursement of mileage.

(3) A vehicle that is exempted from regulation as a school activity vehicle under ORS 820.150. [1985 c.420 §3; 1995 c.733 §80]

801.460 School bus. School bus means a motor vehicle that is described by any of the following:

(1) A vehicle that is marked with or displays the words school bus.

(2) A vehicle that is used to transport students to or from school and may be used to transport students to or from authorized school activities or functions and that is not a vehicle described by any of the following:

(a) A vehicle subject to regulation under ORS chapter 825.

(b) A vehicle regulated by a city under ORS 221.420.

(c) A vehicle, commonly known as a private passenger car or private passenger van, that is used by the owner of the vehicle or a relative of the owner of the vehicle for personal transportation of students to or from school or school activities and is not used for compensation except for the sharing of expenses in a ridesharing arrangement or reimbursement of mileage.

(d) A vehicle that is exempted from regulation as a school bus under ORS 820.150. [1983 c.338 §84; 1985 c.16 §23; 1985 c.420 §1]

801.462 School zone. (1) School zone means both of the following:

(a) A specific segment of highway that is adjacent to school grounds and that is marked by signs described in subsection (2) of this section.

(b) A crosswalk that is not adjacent to school grounds and that is marked by signs described in subsection (2) of this section.

(2) Signs marking a school zone may include any words, symbols or combination of words and symbols that gives notice of the presence of the school zone. [2003 c.397 §2]

801.465 Security interest. Security interest means an interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation as more particularly defined by ORS 71.2010 (37). [1983 c.338 §85; 1985 c.16 §24]

801.470 Self-supporting trailer. Self-supporting trailer means a trailer, other than a pole trailer, designed so that no part of the weight of the trailer or the weight of any load on the trailer rests upon the towing vehicle. The definition in this section is based on design and, except as otherwise provided in this section, does not prohibit a self-supporting trailer from fitting into another category of trailer based on use. [1983 c.338 §86]

801.475 Semitrailer. Semitrailer means a trailer designed so that part of the weight of the trailer and part of the weight of any load on the trailer rests upon or is carried by another vehicle and coupled to another vehicle by a fifth wheel hitch. The definition in this section is based on design and, except as otherwise provided in this section, does not prohibit a semitrailer from fitting into another category of trailer based on use. [1983 c.338 §87]

801.477 Serious traffic violation. Serious traffic violation means:

(1) A violation, while operating a motor vehicle and holding a commercial driver license, of ORS 811.140, reckless driving.

(2) A violation, while operating a commercial motor vehicle, of:

(a) Any law establishing a speed limit, if the person is operating the vehicle 15 miles per hour or more above the posted limit.

(b) The basic speed rule established in ORS 811.100 if the person is operating the vehicle 15 miles per hour or more above the speeds established in ORS 811.105 as prima facie evidence of violation of the basic speed rule.

(c) ORS 807.010 (1), vehicle operating without driving privileges.

(d) ORS 807.570, failure to carry a license or to present a license to a police officer.

(e) ORS 811.140, reckless driving.

(f) ORS 811.305, driving on the left on a curve or grade or at an intersection or rail crossing.

(g) ORS 811.370, failure to drive within a lane.

(h) ORS 811.410, unsafe passing on the left.

(i) ORS 811.415, unsafe passing on the right.

(j) ORS 811.485, following too closely.

(k) Any law relating to motor vehicle traffic control if the violation is connected to a fatal accident. This paragraph does not apply to violations of parking laws or laws regulating vehicle weight or equipment.

(L) Any law of another jurisdiction that corresponds to an Oregon law described in this section. [1991 c.185 §7; 1995 c.733 §81; 2003 c.819 §14; 2005 c.649 §22]

Note: Section 23, chapter 649, Oregon Laws 2005, provides:

Sec. 23. The amendments to ORS 801.477 by section 22 of this 2005 Act apply to:

(1) Except as provided in subsection (2) of this section, offenses committed before, on or after the effective date of this 2005 Act [July 27, 2005] if the suspension period is enhanced under ORS 809.413 based on a prior offense and the person was driving a commercial motor vehicle at the time of the offense.

(2) Offenses committed on or after the effective date of this 2005 Act if the offense is an offense not described in subsection (1) of this section or if the offense is an offense described in ORS 801.477 (2)(c) or (d). [2005 c.649 §23]

801.480 Shoulder. Shoulder means the portion of a highway, whether paved or unpaved, contiguous to the roadway that is primarily for use by pedestrians, for the accommodation of stopped vehicles, for emergency use and for lateral support of base and surface courses. [1983 c.338 §88]

801.485 Sidewalk. Sidewalk means the area determined as follows:

(1) On the side of a highway which has a shoulder, a sidewalk is that portion of the highway between the outside lateral line of the shoulder and the adjacent property line capable of being used by a pedestrian.

(2) On the side of a highway which has no shoulder, a sidewalk is that portion of the highway between the lateral line of the roadway and the adjacent property line capable of being used by a pedestrian. [1983 c.338 §89]

801.490 Snowmobile. Snowmobile means a self-propelled vehicle that:

(1) Is capable of traveling over snow or ice;

(2) Uses as its means of propulsion an endless belt tread or cleats or any combination of tread and cleats or similar means of contact with the surface upon which it is operated;

(3) Is steered wholly or in part by skis or sled-type runners; and

(4) Is not registered in this state as a vehicle other than a snowmobile. [1983 c.338 §90]

801.500 Special use trailer. (1) Special use trailer means a trailer described under any of the following:

(a) A trailer that is eight and one-half feet or less in width and of any length and that is used for commercial or business purposes.

(b) A trailer that is used temporarily on a construction site for office purposes only.

(c) A mobile modular unit.

(2) Special use trailer does not include any travel trailer. [1985 c.16 §26; 1993 c.696 §7; 2003 c.655 §90a]

801.505 Stand or standing. Stand or standing means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers. [1983 c.338 §91]

801.507 Stinger-steered. Stinger-steered in relation to a combination of vehicles means that the coupling device on the power unit is located back of the tread of the tires of the last axle. [2001 c.574 §2]

801.510 Stop. Stop means the following:

(1) When required, it means the complete cessation from movement.

(2) When prohibited, it means any halting even momentarily of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic, or in compliance with the directions of a police officer or traffic control device. [1983 c.338 §92]

801.513 Street rod. Street rod means a motor vehicle that:

(1) Was manufactured prior to 1949 or was manufactured to resemble a motor vehicle manufactured prior to 1949;

(2) May be equipped with a drive train, suspension system or brake system that is different from the drive train, suspension system or brake system originally installed on the vehicle;

(3) May have alterations to the dimensions of the original body of the vehicle; and

(4) Is not a motorcycle or an assembled vehicle. [1997 c.402 §2]

801.515 Suspend. Suspend, with reference to identification cards, driving privileges or vehicle registration, means the temporary withdrawal of the identification card, driving privileges or registration. [1983 c.338 §93; 1993 c.393 §1a]

801.520 Tandem axles. Tandem axles means any two or more consecutive axles that have centers more than 40 inches but not more than 96 inches apart and:

(1) Are individually attached to or articulated from, or both, a common attachment to the vehicle; or

(2) Have a connecting mechanism designed to equalize the load between axles. [1983 c.338 §94; 1985 c.172 §3]

801.522 Tank vehicle. Tank vehicle means a commercial motor vehicle that is designed to transport any liquid or gaseous material within a tank that is either permanently or temporarily attached to the vehicle or the chassis. Tank vehicle does not include a portable tank having a rated capacity under 1,000 gallons. [1989 c.636 §7]

801.524 Throughway. Throughway means every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except at such points only and in such manner as may be determined by the road authority having jurisdiction over the highway, street or roadway. [Formerly 801.535]

801.525 Tire. Tire means the band of material used on the circumference of a wheel, on the outer face of a track or on a runner of a sled, which forms the tread that comes in contact with the surface of the road. If no band is used it means the tread or runner of a sled. [1983 c.338 §96]

801.526 Title. Title means an ownership interest in a vehicle that is evidenced by a record of the Department of Transportation or of some other jurisdiction. The record may be in the form of a certificate of title or it may be in another form, including but not necessarily limited to electronic or machine-readable form. Oregon issues titles under ORS 803.045. Titles for snowmobiles are issued as provided under ORS 821.060. Salvage titles are issued as provided in ORS 803.140. [1993 c.233 §2; 1995 c.774 §7; 1999 c.977 §15; 2003 c.655 §91]

801.527 Totaled vehicle; totaled. Totaled vehicle or totaled means:

(1) A vehicle that is declared a total loss by an insurer that is obligated to cover the loss or that the insurer takes possession of or title to.

(2) A vehicle that is stolen, if it is not recovered within 30 days of the date that it is stolen and if the loss is not covered by an insurer.

(3) A vehicle that has sustained damage that is not covered by an insurer and that is such that the estimated cost to repair the vehicle is equal to at least 80 percent of the retail market value of the vehicle prior to the damage. For purposes of this subsection, retail market value shall be as reflected in publications relied upon by financial institutions doing business in this state. [1991 c.820 §2]

801.529 Tow dolly. Tow dolly means an auxiliary axle assembly equipped with a tow bar and used to tow a motor vehicle behind another motor vehicle. [1991 c.284 §3]

801.530 Tow vehicle. Tow vehicle means a motor vehicle that is:

(1) Altered or designed for, equipped for and used in the business of towing vehicles; and

(2) Used to tow vehicles by means of a crane, hoist, tow bar, tow line or dolly or otherwise used to render assistance to other vehicles. [1983 c.338 §97; 1985 c.71 §2]

801.535 [1983 c.338 §98; renumbered 801.524 in 1991]

801.540 Traffic control device. Traffic control device means:

(1) Any sign, signal, marking or device placed, operated or erected by authority under ORS 810.210 for the purpose of guiding, directing, warning or regulating traffic.

(2) Any device that remotely controls by electrical, electronic, sound or light signal the operation of any device identified in subsection (1) of this section and installed or operated under authority of ORS 810.210.

(3) Any stop sign that complies with specifications adopted under ORS 810.200 that is held or erected by a member of a highway maintenance or construction crew working in the highway. [1983 c.338 §99; 1993 c.203 §1; 1993 c.522 §1]

801.545 Traffic crime. Traffic crime means any traffic offense that is punishable by a jail sentence. [1983 c.338 §100]

801.550 [1983 c.338 §102; 1999 c.1051 §83; renumbered 801.557 in 1999]

801.555 Traffic offense. Traffic offense means any of the following offenses:

(1) Any violation of a traffic ordinance of a city, municipal or quasi-municipal corporation, except ordinances governing parking of vehicles.

(2) Any provision of law for which a criminal or traffic violation penalty is provided in the vehicle code.

(3) Any provision of law for which a criminal or traffic violation penalty is provided in ORS chapter 825. [1983 c.338 §101; 1985 c.16 §27; 1999 c.1051 §84]

801.557 Traffic violation. Traffic violation means a traffic offense that is designated as a traffic violation in the statute defining the offense, or any other offense defined in the Oregon Vehicle Code that is punishable by a fine but that is not punishable by a term of imprisonment. Penalties for traffic violations are as provided for violations generally in ORS 153.018. [Formerly 801.550]

801.560 Trailer. Trailer means every vehicle without motive power designed to be drawn by another vehicle. Trailer includes, but is not limited to, the following types of trailers:

(1) Balance trailers.

(2) Bus trailers.

(3) Commercial bus trailers.

(4) Farm trailers.

(5) Pole trailers.

(6) Semitrailers.

(7) Travel trailers.

(8) Truck trailers.

(9) Self-supporting trailers.

(10) Special use trailers. [1983 c.338 §103; 1985 c.16 §28; 2003 c.655 §92]

801.562 Transitional ownership record. Transitional ownership record means a record containing all of the following:

(1) The date of sale or if no sale is involved, the date the contract or security interest being perfected was signed.

(2) The name of each owner of the vehicle.

(3) The name and address of each security interest holder.

(4) If there are multiple security interest holders, the priorities of interest if the security interest holders do not jointly hold a single security interest.

(5) The vehicle identification number.

(6) The name of the security interest holder or person who submits the transitional ownership record for the security interest holder. [1989 c.927 §4; 1993 c.233 §10]

801.565 Travel trailer. Travel trailer means:

(1) A recreational vehicle without motive power that is eight and one-half feet or less in width and is not being used for commercial or business purposes; and

(2) A prefabricated structure that is eight and one-half feet or less in width and that is not being used for commercial or business purposes. [1983 c.338 §104; 1993 c.696 §8; 2003 c.655 §93]

801.570 [1983 c.338 §105; repealed by 2001 c.522 §12]

801.575 Truck tractor. Truck tractor means a motor vehicle designed and used primarily for drawing other vehicles and constructed so as not to carry any load other than a part of the weight of the vehicle or load, or both, as drawn. [1983 c.338 §106]

801.580 Truck trailer. Truck trailer means any trailer designed and used primarily for carrying loads other than passengers whether designed as a balance trailer, pole trailer, semitrailer or self-supporting trailer. [1983 c.338 §107]

801.585 Unloaded weight. Unloaded weight means the weight of a vehicle when the vehicle is fully equipped exclusive of load. [1983 c.338 §108; 1985 c.172 §4]

801.590 Vehicle. Vehicle means any device in, upon or by which any person or property is or may be transported or drawn upon a public highway and includes vehicles that are propelled or powered by any means. Vehicle does not include a manufactured structure. [1983 c.338 §109; 2003 c.655 §94]

801.595 Vehicle code. Vehicle code means the Oregon Vehicle Code. [1983 c.338 §110]

801.600 Vehicle identification number. Vehicle identification number means a distinguishing number assigned and affixed to a vehicle or vehicle component, such as an engine or transmission or other severable portion of a vehicle, by the manufacturer or under ORS 819.400 for the purpose of providing identification for the vehicle or vehicle component. [1983 c.338 §111]

801.605 Vehicle of special interest. Vehicle of special interest means any American or foreign made vehicle that is maintained as a collectors item and that:

(1) Is a street rod under ORS 801.513; or

(2) Complies with all of the following:

(a) The vehicle must be:

(A) At least 25 years old as dated from any current year; or

(B) Sanctioned as a vehicle of special interest by an established organization that provides for recognition of vehicles of special interest.

(b) If the vehicle is a reconstructed vehicle, the Department of Transportation must determine that the vehicle has been reconstructed with substantially original parts and that the vehicle otherwise complies with this section. [1983 c.338 §112; 1985 c.16 §29; 1997 c.402 §3; 2003 c.122 §2]

801.610 Worker transport bus. Worker transport bus means a vehicle that is described under ORS 820.010 that has a seating capacity of 12 or more passengers. [1983 c.338 §113]

_______________



Chapter 802

Chapter 802 Â Administrative Provisions

2005 EDITION

ADMINISTRATIVE PROVISIONS

OREGON VEHICLE CODE

GENERAL PROVISIONS

802.010Â Â Â Â  Duties of Department of Transportation regarding motor vehicles and drivers

802.012Â Â Â Â  Rules for acceptance of information submitted other than on paper; effect of submission

802.020Â Â Â Â  Administrative facilities for enforcement of motor vehicle laws

802.031Â Â Â Â  Designation of dealers as agents of department

802.040Â Â Â Â  Specification of certain ways of reporting

802.050Â Â Â Â  Publications; fees

802.060Â Â Â Â  Acceptance of grants and other moneys for traffic safety programs; contracts

802.070Â Â Â Â  Department to assist schools in promoting highway safety

802.075Â Â Â Â  Rules for accident prevention course

802.085Â Â Â Â  Registering to vote at department offices

FINANCIAL ADMINISTRATION

802.100Â Â Â Â  Accounts related to driver and vehicle services; uses

802.110Â Â Â Â  Procedures for financial administration; receipt and disposition of moneys; refunds; payments; limitations

802.112Â Â Â Â  Surcharge for certain transactions; rules

802.120Â Â Â Â  Snowmobile fuel tax moneys; amount; disposition

802.125Â Â Â Â  Transfer of unrefunded all-terrain vehicle fuel tax

802.150Â Â Â Â  Motor Vehicle Records Account; uses

802.155Â Â Â Â  Safety Education Fund; uses

802.160Â Â Â Â  Use of revocation and suspension reinstatement fees

802.170Â Â Â Â  Uncollectible tender of payment; procedures

RECORDS

802.175Â Â Â Â  Definitions for ORS 802.175 to 802.191

802.177Â Â Â Â  Prohibition on release of personal information from motor vehicle records

802.179Â Â Â Â  Exemptions from prohibition on release of personal information from motor vehicle records; rules

802.181Â Â Â Â  Redisclosure by authorized recipients of personal information from motor vehicle records

802.183Â Â Â Â  Fees for and rules regarding release of personal information from motor vehicle records

802.185Â Â Â Â  Notice to individual of certain requests for information; waiver

802.187Â Â Â Â  Relationship to other privacy statutes; access to information about self

802.189Â Â Â Â  Criminal penalty for violation of ORS 802.175 to 802.187

802.191Â Â Â Â  Civil action for violation of ORS 802.175 to 802.187

802.195Â Â Â Â  Social Security numbers; disclosure; fees; penalty

802.200Â Â Â Â  Required records

802.202Â Â Â Â  Conditions for disclosure of drug test results

802.210Â Â Â Â  Records of notices of approaching expiration of registration or license not required

802.220Â Â Â Â  Availability of records; fees authorized

802.230Â Â Â Â  Fees for records

802.240Â Â Â Â  Driver and vehicle records as evidence

802.250Â Â Â Â  Records containing residence address of eligible public employee

802.253Â Â Â Â  Records containing residence address of corrections officer

802.255Â Â Â Â  Exchange of information for implementation of ORS 802.250 and 802.253

802.260Â Â Â Â  Driver license and identification card records; contents; copies to counties; fees

802.270Â Â Â Â  Records of insurance information

TRANSPORTATION SAFETY PROGRAMS AND TRAFFIC SAFETY EDUCATION

802.300Â Â Â Â  Transportation Safety Committee; members, compensation, expenses; staff

802.310Â Â Â Â  Transportation safety programs; administrator

802.315Â Â Â Â  Department authority to apply for and receive federal highway safety program grants and other funds; local government program participation

802.320Â Â Â Â  Motorcycle safety program; contents; fees; contracts

802.325Â Â Â Â  Bicycle safety program; contents; fees

802.329Â Â Â Â  City and county highway safety program participation authorized

802.331Â Â Â Â  Highway Safety Trust Account

802.340Â Â Â Â  Transportation Safety Account; uses; Motorcycle Safety Subaccount

802.345Â Â Â Â  Traffic safety education course; curriculum; rules

COMMITTEES AND BOARDS

802.350Â Â Â Â  Winter Recreation Advisory Committee; members; meetings; rules

802.370Â Â Â Â  Advisory committee on vehicle dealer regulation; members; compensation

RECIPROCAL AGREEMENTS AND INTERSTATE COMPACTS

802.500Â Â Â Â  Authority for reciprocal registration agreements; permitted provisions; requirements; limitations

802.520Â Â Â Â  Authority to grant registration privileges or exemptions to vehicles registered in other jurisdictions; declaration; limitations

802.530Â Â Â Â  Authority of department for reciprocal agreements concerning traffic offenses; permitted provisions; fees; limitations; rules; report

802.540Â Â Â Â  Driver License Compact

802.550Â Â Â Â  Administrative provisions relating to license compact

802.560Â Â Â Â  Multistate Highway Transportation Agreement

802.570Â Â Â Â  Compensation and reimbursement for legislative representative under Multistate Highway Transportation Agreement

AGREEMENTS WITH PRIVATE CONTRACTORS

802.600Â Â Â Â  Agreements to transact department business; fees; rules; ÂintegratorÂ defined

GENERAL PROVISIONS

Â Â Â Â Â  802.010 Duties of Department of Transportation regarding motor vehicles and drivers. (1) The Department of Transportation shall perform all of the duties, functions and powers with respect to the following:

Â Â Â Â Â  (a) The administration of the laws relating to the motor vehicle fuel license tax, aircraft fuel license tax and use fuel license tax including ORS chapter 319.

Â Â Â Â Â  (b) The administration of the laws relating to motor vehicle registration and titling and the issuance of certificates to vehicle dealers and dismantlers including but not limited to the administration of the vehicle code.

Â Â Â Â Â  (c) The administration of the laws relating to driving privileges granted under licenses and permits and under the vehicle code.

Â Â Â Â Â  (d) The administration of the laws relating to operation of vehicles on highways and of vehicle size, weight and use limits under the vehicle code.

Â Â Â Â Â  (e) The administration of ORS 820.130 and 820.140.

Â Â Â Â Â  (f) The administration of the provisions relating to proof of financial responsibility and future responsibility filings.

Â Â Â Â Â  (2) The Director of Transportation shall act as a reciprocity officer for the purposes of ORS 802.500 and 802.520.

Â Â Â Â Â  (3) The director shall have the authority to execute or make such arrangements, agreements or declarations to carry out the provisions of ORS 802.500 and 802.520. The director shall receive no additional compensation for service performed under this subsection but shall be allowed actual and necessary expenses incurred in the performance of the duties to be paid from the account of the department. [1983 c.338 Â§114; 1985 c.16 Â§30; 1985 c.668 Â§1; 1991 c.407 Â§20; 1993 c.741 Â§71; 1995 c.733 Â§82; 2001 c.104 Â§297; 2005 c.654 Â§37]

Â Â Â Â Â  802.012 Rules for acceptance of information submitted other than on paper; effect of submission. (1) Notwithstanding other provisions of the Oregon Vehicle Code relating to certifications, signatures, forms or similar requirements, the Department of Transportation may adopt rules for acceptance and verification by telephone or electronic means of information customarily provided on paper forms. Rules shall address:

Â Â Â Â Â  (a) The use of credit card, debit card personal identification numbers or other identification numbers as a means of identification;

Â Â Â Â Â  (b) The acceptance of information and statements given orally, over the telephone or mechanically by electronic data entry; and

Â Â Â Â Â  (c) The use of mechanically produced equivalents or other unique identifiers in lieu of handwritten signatures as a means of obtaining certification of information and statements that are required to be submitted and certified.

Â Â Â Â Â  (2) Whenever a person submits information to the department in compliance with a requirement of statute or rule, the submission shall constitute a certification as to the truth and accuracy of the information. This subsection applies whether the information is submitted in the form of a document or in some other form and whether or not the person signs what is submitted. [1993 c.751 Â§Â§8,8a]

Â Â Â Â Â  802.020 Administrative facilities for enforcement of motor vehicle laws. The Department of Transportation:

Â Â Â Â Â  (1) Shall purchase the necessary stationery, record books, registration plates and postage, provide for the printing and all other necessary and incidental expenses, employ the necessary clerical assistance, and lease such real estate and buildings as the department deems necessary to carry out fully the objects and purposes of the motor vehicle laws which it is required to administer.

Â Â Â Â Â  (2) Is authorized and directed to pay any claims therefor in the manner provided by law out of the money received under the provisions of the vehicle code.

Â Â Â Â Â  (3) May share space in any leased building with any other state officer, department, board or commission, for the conduct of the business of the state.

Â Â Â Â Â  (4) Subject to approval under this subsection, may acquire by purchase, agreement or donation, real property or any right or interest therein for office buildings and necessary appurtenant facilities. Before the department may exercise any authority under this subsection the department must have the approval of:

Â Â Â Â Â  (a) The committee of ways and means established under ORS 171.555 if the Legislative Assembly is in session.

Â Â Â Â Â  (b) The Emergency Board created under ORS 291.324 if the Legislative Assembly is not in session. [1983 c.338 Â§115]

Â Â Â Â Â  802.030 [1983 c.338 Â§116; 1985 c.16 Â§31; 1985 c.171 Â§3; 1985 c.416 Â§6; 1987 c.146 Â§1; repealed by 1997 c.583 Â§9]

Â Â Â Â Â  802.031 Designation of dealers as agents of department. Nothing in ORS 802.600 prohibits the Department of Transportation from adopting rules that take effect after April 1, 1998, that allow the department to designate dealers to act as agents of the department for purpose of performing the duties specified in ORS 802.030 (1995 Edition) and that allow persons to act as agents for the department for the purpose of issuing winter recreation parking permits. [1997 c.583 Â§10(2)]

Â Â Â Â Â  Note: 802.031 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  802.033 [2001 c.141 Â§1; 2005 c.375 Â§1; renumbered 822.043 in 2005]

Â Â Â Â Â  802.040 Specification of certain ways of reporting. (1) The Department of Transportation shall specify the minimum contents of a report about, and the means for reporting, accidents that are required to be reported under ORS 810.460, 811.725, 811.730 and 811.735. The department shall consult with the state police and city and county law enforcement officials before approving means for accident reports required under ORS 810.460. Any means of reporting specified under this subsection shall require sufficiently detailed information to disclose, with reference to a traffic accident, the cause, conditions then existing and the persons and vehicles involved. Upon request, if the department adopts forms as one means of reporting accidents, the department shall make the forms available through police departments, sheriffsÂ offices and other suitable agencies or individuals.

Â Â Â Â Â  (2) The department shall assure that any means specified under subsection (1) of this section for use in accident reports required under ORS 811.725, 811.730 and 811.735 include a way of making owners aware of the definition of a totaled vehicle and of the ownerÂs duty under ORS 819.012.

Â Â Â Â Â  (3) The department shall prescribe and provide suitable forms for the administration and enforcement of the financial responsibility requirements under the vehicle code or shall prescribe any other means of accomplishing the same end that the department finds convenient. [1983 c.338 Â§117; 1985 c.16 Â§32; 1991 c.820 Â§12; 1993 c.751 Â§10; 2005 c.195 Â§2]

Â Â Â Â Â  802.050 Publications; fees. (1) The Department of Transportation may compile, publish and distribute a vehicle code book containing statutes administered by the department concerning vehicles and drivers, along with other related laws. The department may establish and collect a reasonable fee for books issued to groups or persons who are not employees of the department. Any fee established under this section shall not exceed the costs of the compilation, publication and distribution of the books.

Â Â Â Â Â  (2) The department shall publish statistical information based on the analysis and tabulation of accident reports under ORS 802.220. Publication under this subsection shall be annual or at more frequent intervals.

Â Â Â Â Â  (3) The department shall make rules it adopts concerning aiming of headlights, auxiliary lights and passing lights available to the public in an appropriate publication. [1983 c.338 Â§118; 1985 c.171 Â§4; 1993 c.741 Â§72; 2001 c.239 Â§1]

Â Â Â Â Â  802.060 Acceptance of grants and other moneys for traffic safety programs; contracts. The Department of Transportation may:

Â Â Â Â Â  (1) Apply for, accept and receive such grants, contributions or other moneys as may be available to this state or any of its agencies for research and other programs concerning the safe operation of motor vehicles upon the highways, including research or educational programs for the improvement of drivers, the reduction of traffic accidents and the reduction of violations of traffic laws and ordinances.

Â Â Â Â Â  (2) Enter into such contracts or agreements, employ such personnel, and do all things necessary to receive available moneys and carry on any research or program mentioned in subsection (1) of this section, provided that the authority herein granted and the contracts, agreements and other acts authorized to be entered into or performed, shall be subject to and not in conflict with the provisions of any other applicable state statutes. [1983 c.338 Â§876; 1993 c.741 Â§73]

Â Â Â Â Â  802.070 Department to assist schools in promoting highway safety. The Department of Transportation shall assist accredited schools and educational institutions of this state in the promotion of highway safety and shall carry on with other activities under the laws providing for the registration of motor vehicles and motor vehicle operators and chauffeurs, other projects having for their purpose the prevention of motor vehicle accidents. [1983 c.338 Â§877]

Â Â Â Â Â  802.075 Rules for accident prevention course. The Department of Transportation shall adopt rules for approval of a motor vehicle accident prevention course that will qualify a person for the reduction in premium provided by ORS 742.490 to 742.494. The rules may include requirements for the contents of a course and qualifications of an organization offering a course. [1989 c.379 Â§8]

Â Â Â Â Â  802.080 [1983 c.338 Â§878; 1987 c.55 Â§1; renumbered 366.157 in 1991]

Â Â Â Â Â  802.085 Registering to vote at department offices. A qualified person may register to vote at an office of the Department of Transportation as provided in ORS 247.017. [1993 c.713 Â§41]

Â Â Â Â Â  802.090 [1983 c.338 Â§870; 1985 c.16 Â§439; 1989 c.979 Â§1; 1993 c.713 Â§4; 1993 c.751 Â§11; renumbered 247.017 in 1993]

FINANCIAL ADMINISTRATION

Â Â Â Â Â  802.100 Accounts related to driver and vehicle services; uses. The following accounts are established separate and distinct from the General Fund for the financial administration of those functions of the Department of Transportation dealing with driver and motor vehicle services in accordance with ORS 802.110:

Â Â Â Â Â  (1) The Department of Transportation Driver and Motor Vehicle Suspense Account. The account established under this subsection is a suspense account in the State Treasury that is used to deposit moneys received by the department related to driver and motor vehicle services and to make approved payments and disbursals of funds before the department pays administrative expenses related to the provision of driver and motor vehicle services. The department shall transfer the money that is not to be used to make approved payments and disbursals from the account established under this subsection and that remains in the account at the close of business on the last day of each month to the Department of Transportation Driver and Motor Vehicle Services Administrative Account on or before the 15th day of the following month.

Â Â Â Â Â  (2) The Department of Transportation Driver and Motor Vehicle Services Administrative Account. The account established under this subsection shall be used for the payment of administrative expenses payable before money from the account is transferred to the State Highway Fund. The department shall transfer the money that is not to be used to make payments from the account established under this subsection and that remains in the account at the close of business on the last day of each month to the State Highway Fund on or before the 15th day of the following month.

Â Â Â Â Â  (3) Environmental Quality Information Account. The account established under this subsection is a separate account in the State Treasury that shall be used to deposit moneys received from the sale of customized registration plates under ORS 805.240. Moneys in the account shall be used for programs under ORS 366.157. Moneys shall be deposited in the account after payment of administrative expenses as provided under ORS 802.110.

Â Â Â Â Â  (4) The Revolving Account for Emergency Cash Advances. The account established under this subsection is a separate account that shall be maintained for the payment of emergency cash advances and taking up of dishonored remittances. [1983 c.338 Â§132; 1985 c.16 Â§39; 1989 c.966 Â§71; 1993 c.18 Â§166; 1993 c.741 Â§74; 2001 c.104 Â§298]

Â Â Â Â Â  802.110 Procedures for financial administration; receipt and disposition of moneys; refunds; payments; limitations. Any procedures the Department of Transportation establishes for financial administration of those functions of the department dealing with driver and motor vehicle services and for the disposition and payment of moneys it receives from the provision of driver and motor vehicle services shall comply with all of the following:

Â Â Â Â Â  (1) The department shall deposit all moneys it receives related to driver and motor vehicle services in the Department of Transportation Driver and Motor Vehicle Suspense Account for approved expenses and disbursals before payment of general administrative expenses of the department related to the provision of driver and motor vehicle services. Notwithstanding this subsection, the department may return a bank check or money order when received in incorrect or incomplete form or when not accompanied by the proper application.

Â Â Â Â Â  (2) The department shall pay the following approved expenses and disbursals from the Department of Transportation Driver and Motor Vehicle Suspense Account before payment of the general administrative expenses of the department related to driver and motor vehicle services:

Â Â Â Â Â  (a) Refunds authorized by any statute administered by the department when such refunds are approved by the department.

Â Â Â Â Â  (b) Amounts transferred to the State Treasurer under ORS 319.410 (2) for the purpose of carrying out the state aviation laws, amounts transferred to the Boating Safety, Law Enforcement and Facility Account by ORS 319.415, amounts transferred to the State Aviation Account by ORS 319.417 and amounts transferred to the Department of Transportation Operating Fund by ORS 184.643.

Â Â Â Â Â  (c) After deduction of expenses of collection, transfer and administration, the department shall pay moneys collected from the Student Driver Training Fund eligibility fee under ORS 807.040, 807.150 and 807.370 to the State Treasurer for deposit in the Student Driver Training Fund. The moneys deposited in the Student Driver Training Fund under this paragraph are continuously appropriated to the department for the following purposes:

Â Â Â Â Â  (A) To the extent of not more than 10 percent of the amount transferred into the Student Driver Training Fund in any biennium, to pay the expenses of administering ORS 336.795, 336.800, 336.805, 336.810 (2) and 336.815.

Â Â Â Â Â  (B) The remaining moneys, for reimbursing school districts as provided under ORS 336.805.

Â Â Â Â Â  (d) After deduction of expenses of collection, transfer and administration, the department shall pay moneys collected for the Motorcycle Safety Subaccount under ORS 807.170 to the State Treasurer for deposit in the Motorcycle Safety Subaccount of the Transportation Safety Account. Moneys paid to the State Treasurer under this paragraph shall be used for the purpose of ORS 802.320.

Â Â Â Â Â  (e) After deduction of expenses for the administration of the issuance of customized registration plates under ORS 805.240, the department shall place moneys received from the sale of customized registration plates in the Environmental Quality Information Account. The moneys placed in the account are continuously appropriated to the department and shall be used for the payment of expenses heretofore and hereafter incurred in administering programs established under ORS 366.157.

Â Â Â Â Â  (f) After deduction of expenses of collection, transfer and administration, the department shall pay moneys from any registration fees established by the governing bodies of counties or a district, as defined in ORS 801.237, under ORS 801.041 or 801.042 to the appropriate counties or districts. The department shall make the payments on at least a monthly basis unless another basis is established by the intergovernmental agreements required by ORS 801.041 and 801.042 between the department and the governing bodies of a county or a district.

Â Â Â Â Â  (g) After deducting the expenses of the department in collecting and transferring the moneys, the department shall make disbursals and payments of moneys collected for or dedicated to any other purpose or fund except the State Highway Fund, including but not limited to, payments to the Department of Transportation Operating Fund established by ORS 184.642 (1) and (2).

Â Â Â Â Â  (3) The department shall refund from the Department of Transportation Driver and Motor Vehicle Suspense Account any excess or erroneous payment to a person who made the payment or to the personÂs legal representative when the department determines that money has been received by it in excess of the amount legally due and payable or that it has received money in which it has no legal interest. Refunds payable under this subsection are continuously appropriated for such purposes in the manner for payment of refunds under this section. If the department determines that a refund is due, the department may refund the amount of excess or erroneous payment without a claim being filed. Except as provided in ORS 319.290, 319.375, 319.820 and 319.831, any claim for a refund from the department must be filed within 12 months after the date payment is received by the department.

Â Â Â Â Â  (4) After payment of those expenses and disbursals approved for payment before general administrative expenses related to the provision of driver and motor vehicle services, the department shall pay from the Department of Transportation Driver and Motor Vehicle Services Administrative Account its general administrative expenses incurred in the administration of any law related to driver and motor vehicle services that the department is charged with administering and any other expenses the department is permitted by law to pay from moneys held by the department before transfer of the moneys to the State Highway Fund. The following limitations apply to payments of administrative expenses under this subsection:

Â Â Â Â Â  (a) The department shall make payment of the expenses of administering the issuance of winter recreation parking permits under ORS 811.595 from those moneys received from issuing the permits or from moneys received under ORS 153.630 from violation of the requirement to have the permit.

Â Â Â Â Â  (b) The department shall pay its expenses for administering the registration and titling of snowmobiles under ORS 821.060 and 821.100 from the fees collected from administering those sections. The department shall also pay its expenses for the administration of the snowmobile driver permit program under ORS 821.160 from the moneys otherwise described in this paragraph.

Â Â Â Â Â  (c) The department shall pay its expenses for determining the amount of money to be withheld under ORS 802.120 from the fees collected for administering the registration and titling of snowmobiles. The amount used to pay expenses under this paragraph shall be such sum as necessary but shall not exceed $10,000 during each biennium.

Â Â Â Â Â  (d) The department shall retain not more than $15,000 in any biennium for the expenses of collecting and transferring moneys to the Student Driver Training Fund under this section and for the administration of ORS 336.810 (3).

Â Â Â Â Â  (5) Except as otherwise provided in this subsection, the department shall transfer to the State Highway Fund the moneys not used for payment of the general administrative expenses or for approved expenses and disbursals before payment of general administrative expenses. The following apply to this subsection:

Â Â Â Â Â  (a) If the Director of Transportation certifies the amount of principal or interest of highway bonds due on any particular date, the department may make available for the payment of such interest or principal any sums that may be necessary to the extent of moneys on hand available for the State Highway Fund regardless of the dates otherwise specified under this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection the department shall not make available for purposes described in paragraph (a) of this subsection any moneys described in ORS 367.605 when there are not sufficient amounts of such moneys in the State Highway Fund for purposes of bonds issued under ORS 367.615.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, the following moneys shall be transferred to the State Highway Fund at the times described:

Â Â Â Â Â  (a) Moneys received under ORS 802.120 and not used for the payment of administrative expenses of the department shall be transferred before July 31 of each year.

Â Â Â Â Â  (b) Moneys received from the registration of snowmobiles that is not to be used for payment of administrative expenses of the department shall be transferred within 30 days after the end of the quarter.

Â Â Â Â Â  (c) Moneys received from the issuance of winter recreation parking permits or under ORS 153.630 from violation of the requirement to have a winter recreation parking permit and that is not used for payment of administrative expenses of the department shall be transferred within 30 days after the end of the quarter.

Â Â Â Â Â  (7) The following moneys transferred to the State Highway Fund under this section may be used only for the purposes described as follows:

Â Â Â Â Â  (a) Moneys collected from the issuance of winter recreation parking permits or under ORS 153.630 for violation of the requirement to have a winter recreation parking permit, and the interest on such moneys, shall be used to enforce the requirement for winter recreation parking permits and to remove snow from winter recreation parking locations designated under ORS 810.170. Any remaining moneys shall, upon approval by the Winter Recreation Advisory Committee:

Â Â Â Â Â  (A) Be used to maintain parking locations developed with moneys obtained under ORS 810.170 and snowmobile facilities that are parking lots developed with moneys as provided under this section;

Â Â Â Â Â  (B) Be used to develop additional winter recreation parking locations under ORS 810.170; or

Â Â Â Â Â  (C) Be carried over to be used in subsequent years for the purposes and in the manner described in this paragraph.

Â Â Â Â Â  (b) Moneys received from the registration of snowmobiles or under ORS 802.120 shall be used for the development and maintenance of snowmobile facilities, including the acquisition of land therefor by any means other than the exercise of eminent domain. Moneys received under ORS 802.120 may also be used for the enforcement of ORS 811.590, 821.100 to 821.120, 821.140, 821.150, 821.190, 821.210 and 821.240 to 821.290.

Â Â Â Â Â  (8) The department shall maintain the Revolving Account for Emergency Cash Advances separate from other moneys described in this section. From the account, the department may pay for the taking up of dishonored remittances returned by banks or the State Treasurer and for emergency cash advances to be subsequently reimbursed. The account shall be used only as a revolving fund. The department shall at all times be accountable for the amount of the account, either in cash or unreimbursed items and advances. The moneys in the account are continuously appropriated for the purposes of this subsection. The amount of the account under this subsection shall not exceed $40,000 from moneys received by the department in the performance of its driver and motor vehicle services functions and moneys otherwise appropriated for purposes of this subsection. The account under this subsection shall be kept on deposit with the State Treasurer. The State Treasurer is authorized to honor and pay all properly signed and indorsed checks or warrants drawn against the account. [1983 c.338 Â§133; 1985 c.16 Â§40; 1985 c.152 Â§5; 1985 c.280 Â§1; 1985 c.459 Â§22; 1985 c.551 Â§14; 1987 c.158 Â§161; 1987 c.261 Â§1; 1987 c.791 Â§4; 1989 c.101 Â§3; 1989 c.168 Â§1; 1989 c.491 Â§70; 1989 c.864 Â§6; 1991 c.67 Â§Â§208,209; 1991 c.453 Â§Â§4,5; 1991 c.709 Â§4; 1993 c.741 Â§75; 1995 c.79 Â§368; 1995 c.774 Â§8; 1999 c.328 Â§15; 1999 c.935 Â§31; 1999 c.977 Â§14; 1999 c.1010 Â§3; 2001 c.668 Â§7; 2001 c.820 Â§6; 2001 c.827 Â§8; 2003 c.655 Â§95]

Â Â Â Â Â  802.112 Surcharge for certain transactions; rules. The Department of Transportation may impose a surcharge on any fee the department is authorized to collect if the fee is imposed for a transaction that can be accomplished by a customer of the department in more than one way and the customer chooses the more expensive way. A surcharge imposed under this section may not exceed the lesser of the additional cost to the department, rounded to the nearest dollar, or $10. No surcharge may be imposed under this section until the department adopts rules specifying transactions for which the surcharge will be imposed. [1993 c.751 Â§9]

Â Â Â Â Â  802.120 Snowmobile fuel tax moneys; amount; disposition. (1) Motor vehicle fuel used and purchased for providing the motive power for snowmobiles shall be considered a nonhighway use of fuel.

Â Â Â Â Â  (2) The Director of Transportation shall withhold, from taxes collected under ORS chapter 319 during June of each year, amounts the director determines to have been paid as tax under ORS chapter 319 on fuel used in snowmobiles during the preceding 12-month period ending June 30 and that were not refunded.

Â Â Â Â Â  (3) Moneys withheld by the director under this section are subject to disposition as provided in ORS 802.110.

Â Â Â Â Â  (4) The director shall establish a reasonable manner to determine the amount of money to be withheld under this section from the tax on motor vehicle fuels under ORS chapter 319. [1983 c.338 Â§129; 1987 c.88 Â§1; 2001 c.827 Â§9; 2005 c.612 Â§6]

Â Â Â Â Â  802.125 Transfer of unrefunded all-terrain vehicle fuel tax. The Department of Transportation shall transfer to the State Parks and Recreation Department that portion of the amount paid to the Department of Transportation as motor vehicle fuel tax under ORS 319.020 and 319.530 that is determined by the department to be tax on fuel used by Class I, Class II and Class III all-terrain vehicles in off-highway operation and that is not refunded. The Department of Transportation shall determine the amount of moneys to be transferred under this section at quarterly intervals. [1999 c.977 Â§17]

Â Â Â Â Â  802.130 [1985 c.459 Â§19; 1987 c.88 Â§Â§1,2; 1987 c.254 Â§1; 1987 c.587 Â§8; 1989 c.991 Â§3; 1993 c.233 Â§11; 1995 c.774 Â§9; repealed by 1999 c.977 Â§38]

Â Â Â Â Â  802.140 [1985 c.459 Â§20; 1987 c.587 Â§9; 1989 c.661 Â§2; 1989 c.991 Â§4; 1997 c.229 Â§1; repealed by 1999 c.977 Â§38]

Â Â Â Â Â  802.150 Motor Vehicle Records Account; uses. The Motor Vehicle Records Account is established in the General Fund. The following apply to the account established by this section:

Â Â Â Â Â  (1) Moneys in the account are continuously appropriated for the purpose of reimbursing the Department of Transportation for the cost of furnishing motor vehicle records to district attorneys and other prosecuting attorneys for the prosecution of persons for driving while suspended or revoked.

Â Â Â Â Â  (2) District attorneys and other prosecuting attorneys shall not be charged for the cost of records furnished under subsection (1) of this section. [1985 c.744 Â§4; 1987 c.730 Â§8; 1987 c.904 Â§1; 1987 c.905 Â§31]

Â Â Â Â Â  802.155 Safety Education Fund; uses. (1) There is created the Safety Education Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys deposited in the Safety Education Fund from the Criminal Fine and Assessment Public Safety Fund are continuously appropriated to the office of the administrator of the Transportation Safety section of the Department of Transportation to be used for safety education programs:

Â Â Â Â Â  (a) That provide injury prevention education on traffic safety issues for each age group in the kindergarten through college ages;

Â Â Â Â Â  (b) That have been recipients of funds under 23 U.S.C. 402 for at least three years;

Â Â Â Â Â  (c) That are found by the Transportation Safety section to be effective, as measured by the three-year reporting cycle funded under 23 U.S.C. 402; and

Â Â Â Â Â  (d) That operate statewide. [1991 c.709 Â§7; 1995 c.440 Â§42; 2001 c.668 Â§10; 2001 c.829 Â§9; 2003 c.14 Â§462; 2005 c.70 Â§3]

Â Â Â Â Â  Note: The amendments to 802.155 by section 9, chapter 700, Oregon Laws 2005, take effect July 1, 2007. See section 10, chapter 700, Oregon Laws 2005. The text that is effective on and after July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  802.155. (1) There is created the Safety Education Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys deposited in the Safety Education Fund from the Criminal Fine and Assessment Account are continuously appropriated to the office of the administrator of the Transportation Safety section of the Department of Transportation to be used for safety education programs:

Â Â Â Â Â  (a) That provide injury prevention education on traffic safety issues for each age group in the kindergarten through college ages;

Â Â Â Â Â  (b) That have been recipients of funds under 23 U.S.C. 402 for at least three years;

Â Â Â Â Â  (c) That are found by the Transportation Safety section to be effective, as measured by the three-year reporting cycle funded under 23 U.S.C. 402; and

Â Â Â Â Â  (d) That operate statewide.

Â Â Â Â Â  802.160 Use of revocation and suspension reinstatement fees. The fees collected under ORS 807.370 for the reinstatement of suspended and revoked driving privileges shall be applied by the Department of Transportation to the cost of preparing and serving notices of suspension or revocation and to the cost of administering the driver improvement program authorized under ORS 809.480. [1983 c.338 Â§130]

Â Â Â Â Â  802.170 Uncollectible tender of payment; procedures. If any person pays the Department of Transportation any fee or tax with a bank check and the check is returned to the department as uncollectible, or if a person pays the department with a credit or debit card and for any reason the department does not get payment from the issuer of the card, the department may charge the person the fee for dishonored checks or other orders for the payment of money under ORS 30.701 (5). If the person does not pay the fee charged under this section, the department may do all of the following:

Â Â Â Â Â  (1) Suspend or cancel, or refuse to issue or renew, any vehicle registration or title, vehicle permit, driver license or driver permit in payment of which the check or other order for the payment of money was presented.

Â Â Â Â Â  (2) Authorize any department employee or police officer to seize and recover any evidence of the registration, title, license or permit suspended or canceled.

Â Â Â Â Â  (3) If evidence of the suspended or canceled registration, title, license or permit is not recovered, refuse to conduct any further transactions with the person until the fee charged under this section is paid. [1983 c.338 Â§134; 1985 c.669 Â§10; 1991 c.702 Â§21; 1993 c.751 Â§12; 1997 c.583 Â§6; 1999 c.59 Â§234]

RECORDS

Â Â Â Â Â  802.175 Definitions for ORS 802.175 to 802.191. As used in ORS 802.175 to 802.191:

Â Â Â Â Â  (1) ÂMotor vehicle recordÂ means any record that pertains to a grant of driving privileges, an identification card issued by the Department of Transportation, a vehicle title or a vehicle registration.

Â Â Â Â Â  (2) ÂPersonÂ means an individual, an organization or an entity, but does not include the State of Oregon or any agency thereof.

Â Â Â Â Â  (3) ÂPersonal informationÂ means the following information that identifies an individual:

Â Â Â Â Â  (a) Driver license, driver permit or identification card number;

Â Â Â Â Â  (b) Name;

Â Â Â Â Â  (c) Address (excluding five-digit zip code); and

Â Â Â Â Â  (d) Telephone number. [1997 c.678 Â§2; 1999 c.267 Â§1; 2003 c.655 Â§96]

Â Â Â Â Â  802.177 Prohibition on release of personal information from motor vehicle records. Except as otherwise provided in ORS 802.179, neither the Department of Transportation nor any officer, employee or contractor of the department may knowingly disclose or otherwise make available to any person personal information about an individual that is obtained by the department in connection with a motor vehicle record. [1997 c.678 Â§3]

Â Â Â Â Â  802.179 Exemptions from prohibition on release of personal information from motor vehicle records; rules. (1) The Department of Transportation, upon request or as required by law, shall disclose personal information from a motor vehicle record to a government agency for use in carrying out its governmental functions.

Â Â Â Â Â  (2) The department shall disclose personal information from a motor vehicle record for use in connection with matters of motor vehicle or driver safety and theft, motor vehicle emissions, motor vehicle product alterations, recalls or advisories, performance monitoring of motor vehicles and dealers by motor vehicle manufacturers, and removal of nonowner records from the original owner records of motor vehicle manufacturers to carry out the purposes of any of the following federal Acts:

Â Â Â Â Â  (a) The Automobile Information Disclosure Act.

Â Â Â Â Â  (b) The Motor Vehicle Information and Cost Saving Act.

Â Â Â Â Â  (c) The National Traffic and Motor Vehicle Safety Act of 1966.

Â Â Â Â Â  (d) The Anti-Car Theft Act of 1992.

Â Â Â Â Â  (e) The Clean Air Act.

Â Â Â Â Â  (3)(a) If the department determines that a business is a legitimate business, the department shall disclose personal information to the business for use in the normal course of business in:

Â Â Â Â Â  (A) Verifying the accuracy of personal information submitted to the business; or

Â Â Â Â Â  (B) Correcting personal information submitted to the business, but only in order to:

Â Â Â Â Â  (i) Prevent fraud;

Â Â Â Â Â  (ii) Pursue legal remedies against the individual who submitted the personal information; or

Â Â Â Â Â  (iii) Recover a debt from, or satisfy a security interest against, the individual.

Â Â Â Â Â  (b) The department shall adopt rules specifying the kind of information that the department will accept as evidence that a business is a legitimate business.

Â Â Â Â Â  (4) The department shall disclose personal information to:

Â Â Â Â Â  (a) An attorney, a financial institution as defined in ORS chapter 706 or a collection agency registered under ORS 697.031 for use in connection with a civil, criminal, administrative or arbitration proceeding in any court, government agency or self-regulatory body. Permissible uses of personal information under this paragraph include, but are not limited to, service of process, investigation in anticipation of litigation and the execution and enforcement of judgments and orders.

Â Â Â Â Â  (b) A process server acting as an agent for an individual for use in serving documents in connection with an existing civil, criminal, administrative or arbitration proceeding, or a judgment, in any court, government agency or self-regulatory body. Nothing in this paragraph limits the activities of a process server when acting as an agent for an attorney, collection agency or like person or for a government agency.

Â Â Â Â Â  (5) The department shall disclose personal information other than names to a researcher for use in researching health and educational questions and providing statistical reports, as long as the personal information is not published, redisclosed or used to contact individuals. The department may disclose information under this subsection only for research sponsored by an educational institution or a health research institution.

Â Â Â Â Â  (6) The department shall disclose personal information to an insurer, an insurance support organization or a self-insured entity in connection with claims investigation activities, antifraud activities, underwriting or rating.

Â Â Â Â Â  (7) The department shall disclose personal information regarding ownership or other financial interests in a vehicle to a person who is required by the state or federal Constitution, a statute or an ordinance to give notice to another person concerning the vehicle. Personal information disclosed under this subsection may be used only for giving the required notice. Persons authorized to receive personal information under this subsection include, but are not limited to:

Â Â Â Â Â  (a) Tow companies;

Â Â Â Â Â  (b) Persons who have or are entitled to have liens on the vehicle; and

Â Â Â Â Â  (c) Persons taking an action that could affect ownership rights to the vehicle.

Â Â Â Â Â  (8) The department shall disclose personal information to any private security professional certified under ORS 181.878, to be used for the purpose of determining ownership of vehicles parked in a place over which the private security professional, acting within the scope of the professionalÂs employment, exercises control.

Â Â Â Â Â  (9) The department shall disclose personal information to the employer of an individual who holds a commercial driver license, or the insurer of the employer, to obtain or verify information about the holder of the commercial driver license.

Â Â Â Â Â  (10) The department shall disclose personal information to the operator of a private toll facility for use in collecting tolls.

Â Â Â Â Â  (11) The department may not disclose personal information for bulk distributors of surveys, marketing materials or solicitations except as provided in this subsection. The department shall implement methods and procedures to ensure:

Â Â Â Â Â  (a) That individuals are offered an opportunity to request that personal information about themselves be disclosed to bulk distributors; and

Â Â Â Â Â  (b) That the personal information provided by the department will be used, rented or sold solely for bulk distribution of surveys, marketing materials and solicitations.

Â Â Â Â Â  (12) The department shall disclose personal information to a person who requests the information if the requester provides the department with written permission from the individual whose personal information is requested. The written permission from the individual must be notarized.

Â Â Â Â Â  (13) The department shall disclose personal information to a person who is in the business of disseminating such information under the following conditions:

Â Â Â Â Â  (a) In addition to any other requirements under the contract executed pursuant to paragraph (b) of this subsection, the person requesting the information must file a performance bond with the department in the amount of $25,000. The bond must be executed in favor of the State of Oregon and its form is subject to approval by the Attorney General.

Â Â Â Â Â  (b) The disseminator shall enter into a contract with the department. A contract under this paragraph shall contain at least the following provisions:

Â Â Â Â Â  (A) That the disseminator will not reproduce or distribute the personal information in bulk but only in response to an individual record inquiry.

Â Â Â Â Â  (B) That the disseminator will provide the personal information only to a person or government agency authorized to receive the information under this section and only if the person or government agency has been authorized by the department to receive the information.

Â Â Â Â Â  (C) That the disseminator will have a method of ensuring that the disseminator can delay for a period of up to two days the giving of personal information to a requester who is not a subscriber.

Â Â Â Â Â  (14) The department shall disclose personal information to representatives of the news media for the gathering or dissemination of information related to the operation of a motor vehicle or to public safety.

Â Â Â Â Â  (15) The department shall disclose personal information as provided in ORS 802.220 (5).

Â Â Â Â Â  (16) The department shall adopt rules providing for the release of personal information from motor vehicle records to a person who has a financial interest in the vehicle. Rules adopted under this subsection may include, but need not be limited to, rules establishing procedures for the department to verify the financial interest of the person making the request for personal information.

Â Â Â Â Â  (17) The department shall adopt rules providing for the release of personal information from motor vehicle records to a person who is injured by the unsafe operation of a vehicle or who owns property that is damaged because of the unsafe operation of a vehicle.

Â Â Â Â Â  (18) The department shall disclose personal information to a private investigator licensed by any licensing authority within the State of Oregon, to be used for any purpose permitted any person under this section. A licensed private investigator requesting information must prove to the department that the person has a corporate surety bond, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or such other security as the Department of Public Safety Standards and Training may prescribe by rule in the minimum amount of $5,000 or errors and omissions insurance in the minimum amount of $5,000.

Â Â Â Â Â  (19) The department shall disclose personal information to a procurement organization as defined in ORS 97.950 for the purpose of facilitating the making of anatomical gifts under the provisions of 97.952. [1997 c.678 Â§4; 1999 c.24 Â§1; 1999 c.312 Â§2; 2001 c.231 Â§1; 2003 c.576 Â§565; 2005 c.291 Â§1; 2005 c.447 Â§15; 2005 c.505 Â§6; 2005 c.613 Â§27]

Â Â Â Â Â  802.180 [1983 c.338 Â§135; 1993 c.751 Â§13; repealed by 1997 c.583 Â§9]

Â Â Â Â Â  802.181 Redisclosure by authorized recipients of personal information from motor vehicle records. (1) Except as otherwise provided in subsections (2) to (5) of this section, a person or government agency that is authorized under ORS 802.179 to receive personal information from motor vehicle records may resell or redisclose the information only:

Â Â Â Â Â  (a) To a person or government agency authorized to receive the information under ORS 802.179 and only if the person or government agency is authorized by the Department of Transportation to receive the resold or redisclosed information; and

Â Â Â Â Â  (b) For purposes authorized under ORS 802.179.

Â Â Â Â Â  (2) A researcher who receives personal information under ORS 802.179 (5) may not resell or redisclose the information except as provided in ORS 802.179 (5).

Â Â Â Â Â  (3) A person who receives personal information under ORS 802.179 (11) may not resell or redisclose the information except as provided in ORS 802.179 (11).

Â Â Â Â Â  (4) A representative of the news media who receives personal information under ORS 802.179 (14) may not resell or redisclose the information except as provided in ORS 802.179 (14).

Â Â Â Â Â  (5) No one who receives personal information from the department under ORS 802.179 may sell or redisclose the information to a person who is in the business of disseminating the information.

Â Â Â Â Â  (6) A person who resells or rediscloses personal information as authorized by this section, other than a representative of the news media, must keep records for a period of five years that identify each person who receives the information and the permitted purpose for which the person received the information. Records kept in accordance with this subsection must be made available to the department on request.

Â Â Â Â Â  (7) A procurement organization that receives personal information as authorized by ORS 802.179 (19) may not resell or redisclose the information.

Â Â Â Â Â  (8) The State of Oregon is immune from liability for any claim resulting from the resale or redisclosure of personal information under this section. [1997 c.678 Â§5; 1999 c.24 Â§2; 2005 c.291 Â§2; 2005 c.505 Â§7]

Â Â Â Â Â  Note: Section 3, chapter 291, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 802.181 by section 2 of this 2005 Act provide immunity to the State of Oregon only for causes of action arising on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.291 Â§3]

Â Â Â Â Â  802.183 Fees for and rules regarding release of personal information from motor vehicle records. (1) The Department of Transportation may establish fees reasonably calculated to reimburse it for its actual cost in making personal information available to a person or government agency authorized under ORS 802.179 to obtain the information. Fees established under this subsection are subject to the provisions of ORS 192.440 (3) to (5).

Â Â Â Â Â  (2) The department may adopt rules specifying conditions that must be met by a person or government agency requesting personal information under ORS 802.179. Such conditions may include but need not be limited to:

Â Â Â Â Â  (a) Providing reasonable assurance of the identity of the requester;

Â Â Â Â Â  (b) Providing reasonable assurance of the uses to which the personal information will be put, if applicable;

Â Â Â Â Â  (c) Showing that the individual whose personal information is to be disclosed has given permission for the disclosure, if permission is required; and

Â Â Â Â Â  (d) Submitting a written request for the personal information in a form prescribed by the department. [1997 c.678 Â§6]

Â Â Â Â Â  802.185 Notice to individual of certain requests for information; waiver. The Department of Transportation may establish a procedure under which the department, upon receiving a request for disclosure of personal information that does not come from a person or government agency authorized under ORS 802.179 to receive the information or does not fall within one of the uses permitted under ORS 802.179, may mail a copy of the request to the individual about whom the information was requested. The copy of the request shall be accompanied by a statement that the personal information requested will not be disclosed unless the individual waives any right to privacy created by ORS 802.175 to 802.187. [1997 c.678 Â§7]

Â Â Â Â Â  802.187 Relationship to other privacy statutes; access to information about self. (1) Nothing in ORS 802.175 to 802.187 authorizes disclosure by the Department of Transportation of personal information that is barred from disclosure by the provisions of ORS 192.445 or 192.502 (2).

Â Â Â Â Â  (2) Nothing in ORS 802.175 to 802.187 prohibits an individual from having access to personal information about the individual that is contained in motor vehicle records. [1997 c.678 Â§8]

Â Â Â Â Â  802.189 Criminal penalty for violation of ORS 802.175 to 802.187. Knowingly obtaining or using personal information from a motor vehicle record in violation of ORS 802.175 to 802.187 is a Class A misdemeanor. [1997 c.678 Â§9]

Â Â Â Â Â  802.191 Civil action for violation of ORS 802.175 to 802.187. (1) A person aggrieved by an intentional violation of ORS 802.175 to 802.187 may bring an action at law against a person who has knowingly obtained or used personal information about the aggrieved person in violation of ORS 802.175 to 802.187. The action shall be for actual damages or $2,500, whichever is greater, plus attorney fees and court costs reasonably incurred in the action.

Â Â Â Â Â  (2) A person aggrieved by a violation of ORS 802.175 to 802.187, a district attorney or the Attorney General may obtain appropriate relief to enforce ORS 802.175 to 802.187, together with attorney fees and costs reasonably incurred in an action for relief.

Â Â Â Â Â  (3) Any person whose use or obtaining of personal information in violation of ORS 802.175 to 802.187 subjects the State of Oregon to any liability or claim shall indemnify and hold harmless this state from all such liability and any claims, including attorney fees and court costs, incurred in any proceeding arising under ORS 802.175 to 802.187. [1997 c.678 Â§10]

Â Â Â Â Â  802.195 Social Security numbers; disclosure; fees; penalty. (1) As used in this section:

Â Â Â Â Â  (a) ÂMotor vehicle recordÂ means any record that pertains to a grant of driving privileges, an identification card issued by the Department of Transportation, a vehicle title or a vehicle registration.

Â Â Â Â Â  (b) ÂPersonÂ has the meaning given that term in ORS 802.175.

Â Â Â Â Â  (2) Neither the Department of Transportation nor any officer, employee or contractor of the department may knowingly disclose or otherwise make available to any person an individualÂs Social Security number that is obtained by the department in connection with a motor vehicle record.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the department may, upon the request of another government agency, or shall, as required by law, disclose an individualÂs Social Security number from a motor vehicle record to the other agency for use in carrying out the other agencyÂs governmental functions.

Â Â Â Â Â  (4) An Oregon government agency that receives an individualÂs Social Security number under subsection (3) of this section may not redisclose the Social Security number except as required by law. An Oregon government agency that rediscloses a Social Security number as authorized by this subsection shall keep for five years records that identify each other government agency that receives the Social Security number. Records kept in accordance with this subsection must be made available to the department upon request.

Â Â Â Â Â  (5) The department may establish fees reasonably calculated to reimburse the department for the actual cost of making an individualÂs Social Security number available to a government agency as required in subsection (3) of this section.

Â Â Â Â Â  (6) Nothing in this section prohibits an individual from having access to that individualÂs own Social Security number that is contained in motor vehicle records.

Â Â Â Â Â  (7) Knowingly obtaining or using a Social Security number from a motor vehicle record in violation of this section is a Class A misdemeanor.

Â Â Â Â Â  (8) A person aggrieved by violation of this section may bring a civil action against a person who has knowingly obtained or used the aggrieved personÂs Social Security number in violation of this section. The action shall be for actual damages or $2,500, whichever is greater, plus attorney fees and court costs reasonably incurred in the action.

Â Â Â Â Â  (9) A person aggrieved by a violation of this section, a district attorney or the Attorney General may obtain appropriate relief to enforce this section, together with attorney fees and costs reasonably incurred in an action.

Â Â Â Â Â  (10) Any person whose use or acquisition of a Social Security number in violation of this section subjects the State of Oregon to any liability or claim shall indemnify and hold harmless this state from all such liabilities and claims, including attorney fees and court costs, incurred in any action brought under this section. [2003 c.610 Â§3]

Â Â Â Â Â  802.200 Required records. In addition to any other records the Department of Transportation may establish, the department is subject to the following provisions concerning records:

Â Â Â Â Â  (1) The department shall maintain records concerning the titling of vehicles in this state. The records under this subsection shall include the following:

Â Â Â Â Â  (a) For vehicles issued a title by this state, the records shall identify the vehicle and contain the following:

Â Â Â Â Â  (A) The name of the vehicle owner and any security interest holders in order of priority, except that a security interest holder need not be identified if the debtor who granted the interest is in the business of selling vehicles and the vehicles constitute inventory held for sale;

Â Â Â Â Â  (B) The name of any lessor of the vehicle;

Â Â Â Â Â  (C) The vehicle description; and

Â Â Â Â Â  (D) Whether a certificate of title was issued for the vehicle.

Â Â Â Â Â  (b) If the vehicle is an antique vehicle that is reconstructed, the records shall indicate that the vehicle is reconstructed.

Â Â Â Â Â  (c) If the vehicle is a replica, the records shall indicate that the vehicle is a replica.

Â Â Â Â Â  (d) Any other information concerning the titling of vehicles that the department considers convenient or appropriate.

Â Â Â Â Â  (e) All odometer readings for a vehicle that are reported to the department under provisions of the vehicle code.

Â Â Â Â Â  (f) If the vehicle has been reported to the department as a totaled vehicle under the provisions of ORS 819.012 or 819.014, the records shall indicate that the vehicle is a totaled vehicle unless the reason for the report was theft and the vehicle has been recovered.

Â Â Â Â Â  (2) If a vehicle that has been registered or titled in another jurisdiction is registered or titled in this state, the department shall retain a record of any odometer readings shown on the title or registration documents submitted to the department at the time of registration or title.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 826.003, the department shall maintain records concerning the registration of vehicles required to be registered by the department. The records concerning the registration of vehicles may be stored along with records concerning the titling of vehicles. The records under this subsection shall include the following:

Â Â Â Â Â  (a) For vehicles registered by the department, the records shall identify the vehicle and contain the following:

Â Â Â Â Â  (A) The registration plate number assigned by the department to the vehicle;

Â Â Â Â Â  (B) The name of the vehicle owner;

Â Â Â Â Â  (C) The vehicle description and vehicle identification number; and

Â Â Â Â Â  (D) An indication that the vehicle is a totaled vehicle if it has been reported to the department as a totaled vehicle under the provisions of ORS 819.012 or 819.014, unless the reason for the report was theft and the vehicle has been recovered.

Â Â Â Â Â  (b) Any other information concerning the registration of vehicles that the department considers convenient or appropriate.

Â Â Â Â Â  (4) The department shall maintain separate records for the regulation of vehicle dealers. The records required under this subsection shall include the following information about persons issued dealer certificates:

Â Â Â Â Â  (a) The personÂs application for a vehicle dealer certificate.

Â Â Â Â Â  (b) An alphabetical index of the name of each person applying for a vehicle dealer certificate.

Â Â Â Â Â  (c) A numerical index according to the distinctive number assigned to each vehicle dealer.

Â Â Â Â Â  (5) The department shall maintain a file on vehicles for which the title record is canceled under ORS 819.030. The records required under this subsection shall disclose the last registered owner of each vehicle, any security interest holder or holders and lessors of each vehicle as shown by the canceled title record for each vehicle and the make and year model for each vehicle.

Â Â Â Â Â  (6) The department shall maintain a record of each agreement or declaration under ORS 802.500 and 802.520.

Â Â Â Â Â  (7) The department shall maintain separate and comprehensive records of all transactions affecting the Revolving Account for Emergency Cash Advances described under ORS 802.100.

Â Â Â Â Â  (8) The department shall maintain suitable records of driver licenses and driver permits. The records required under this subsection shall include all of the following:

Â Â Â Â Â  (a) An index by name and number.

Â Â Â Â Â  (b) Supporting documentation of all licenses or driver permits issued.

Â Â Â Â Â  (c) Every application for a driver license or driver permit.

Â Â Â Â Â  (d) All licenses or driver permits that have been suspended or revoked.

Â Â Â Â Â  (e) For each commercial driver license, the Social Security number of the person to whom the license is issued, or any other number or identifying information that the Secretary of the United States Department of Transportation determines appropriate to identify the person.

Â Â Â Â Â  (9) The department shall maintain a two-part driving record consisting of an employment driving record and a nonemployment driving record for each person as required under this subsection. All of the following apply to the records required under this subsection:

Â Â Â Â Â  (a) The department shall maintain driving records on:

Â Â Â Â Â  (A) Every person who is granted driving privileges under a driver license, driver permit or a statutory grant of driving privileges under ORS 807.020;

Â Â Â Â Â  (B) Every person whose driving privileges have been suspended, revoked or canceled under this vehicle code;

Â Â Â Â Â  (C) Every person who has filed an accident report under ORS 811.725 or 811.730; and

Â Â Â Â Â  (D) Every person who is required to provide future responsibility filings under ORS 806.200, 806.220, 806.230 or 806.240.

Â Â Â Â Â  (b) In addition to other information required by this paragraph, the employment driving record shall include all reports of drug test results that are made to the department under ORS 825.410. Notwithstanding any other provision of law, release of the portion of the employment driving record that shows drug test results reported under ORS 825.410 is permitted only in accordance with ORS 802.202. The employment driving record shall also include all motor vehicle accidents that the person is required to report under ORS 811.720, all suspensions of driving privileges required to be placed on the record under ORS 809.280, all suspensions of the personÂs commercial driver license that result from operation or use of a commercial motor vehicle and all convictions of the person for violation of motor vehicle laws except convictions for offenses requiring mandatory revocation or suspension of driving privileges under ORS 809.409, 809.411, 809.413 and 813.400, but shall include only such accidents, suspensions and convictions that occur while the person is driving a motor vehicle:

Â Â Â Â Â  (A) In the course of the personÂs employment when the person is employed by another for the principal purpose of driving a motor vehicle;

Â Â Â Â Â  (B) Carrying persons or property for compensation;

Â Â Â Â Â  (C) In the course of the personÂs employment in the collection, transportation or delivery of mail if the vehicle is government owned or marked for the collection, transportation or delivery of mail in accordance with government rules;

Â Â Â Â Â  (D) That is an authorized emergency vehicle;

Â Â Â Â Â  (E) That is a commercial motor vehicle; or

Â Â Â Â Â  (F) In the course of the personÂs employment with a federal, state or local government in a public works project involving repair or maintenance of water, sewer or road systems.

Â Â Â Â Â  (c) The nonemployment driving record shall include the personÂs:

Â Â Â Â Â  (A) Motor vehicle accidents that the person is required to report under ORS 811.720, other than the motor vehicle accidents that are included on the personÂs employment driving record;

Â Â Â Â Â  (B) Suspensions, cancellations and revocations of licenses, permits and driving privileges;

Â Â Â Â Â  (C) Convictions for violation of the motor vehicle laws other than those included in the employment driving record including, for each violation of ORS 811.100 or 811.111, the speed at which the person was convicted of traveling and the posted speed, the speed limit or the speed that constitutes prima facie evidence of violation of the basic speed rule, as appropriate; and

Â Â Â Â Â  (D) Diversion agreements entered into under ORS 813.220 within the preceding 10 years.

Â Â Â Â Â  (d) The department may record other entries to indicate correspondence, interviews, participation in driver improvement programs or other matters concerning the status of the driving privileges of the person.

Â Â Â Â Â  (e) When a person from another jurisdiction applies for a driver license or permit issued by this state, the department shall request a copy of the personÂs driving record from the other jurisdiction. At the time the person is issued a license in Oregon, the record from the other jurisdiction shall become part of the driverÂs record in this state with the same force and effect as though entered on the driverÂs record in this state in the original instance. The department by rule may specify methods for converting entries from out-of-state records for use in Oregon.

Â Â Â Â Â  (f) When a suspension of a driver permit, driver license or other driving privilege is placed on the driving record under ORS 809.280 for failure to appear in court on a traffic crime, the department shall note on the record that the suspension was for failure to appear in court and shall also note the offense charged against the person on which the person failed to appear.

Â Â Â Â Â  (g) The department, in consultation with the Department of State Police, shall devise and implement a method of noting suspensions and revocations of driving privileges on the record in such a way that police agencies can determine directly from the record what class of offense, as provided by law, is committed by a person who drives in violation of the suspension or revocation. If the department and the Department of State Police devise a mutually agreeable alternative method of informing police agencies of the nature of a suspension or revocation and the consequences of its violation, the implementation of that method shall satisfy the duty of the department under this paragraph.

Â Â Â Â Â  (10) The Department of Transportation shall maintain records of judgments or convictions sent to the department under ORS 810.375.

Â Â Â Â Â  (11) The department shall maintain accident reports filed with the department under ORS 810.460 and 811.725 to 811.735.

Â Â Â Â Â  (12) The department shall maintain records of bank checks or money orders returned under ORS 802.110.

Â Â Â Â Â  (13) The department shall maintain records of trip permits issued by the department under ORS 803.600, as provided under this subsection. The records required by this subsection shall include the following:

Â Â Â Â Â  (a) A description of the vehicle sufficient to identify the vehicle.

Â Â Â Â Â  (b) The person to whom the permit was issued.

Â Â Â Â Â  (c) When the permit was issued.

Â Â Â Â Â  (d) The type of permit issued.

Â Â Â Â Â  (e) For registration weight trip permits, the maximum allowable registration weight permitted for operation under the permit.

Â Â Â Â Â  (f) Any other information the department determines appropriate or convenient. [1983 c.338 Â§124; 1985 c.16 Â§34; 1985 c.175 Â§1; 1985 c.251 Â§11a; 1985 c.313 Â§1; 1985 c.402 Â§5b; 1985 c.668 Â§2; 1987 c.5 Â§1; 1987 c.137 Â§5; 1987 c.730 Â§9; 1987 c.887 Â§6; 1989 c.636 Â§10; 1989 c.723 Â§6; 1991 c.284 Â§12; 1991 c.407 Â§21; 1991 c.820 Â§11; 1993 c.174 Â§10; 1993 c.233 Â§12; 1993 c.751 Â§14; 1995 c.733 Â§82a; 1999 c.230 Â§1; 1999 c.1051 Â§86; 1999 c.1099 Â§3; 2003 c.330 Â§2; 2003 c.402 Â§10; 2003 c.655 Â§97; 2003 c.819 Â§13; 2005 c.405 Â§Â§2,3]

Â Â Â Â Â  802.202 Conditions for disclosure of drug test results. The Department of Transportation shall disclose information about a drug test result that is made to the department under ORS 825.410 only if the person who requests the information provides the department with written permission from the person who is the subject of the report. [1999 c.1099 Â§9]

Â Â Â Â Â  802.210 Records of notices of approaching expiration of registration or license not required. The Department of Transportation is not required to maintain records on any of the following:

Â Â Â Â Â  (1) The preparation and mailing of notices required on approaching expiration of registration under ORS 803.450.

Â Â Â Â Â  (2) The preparation and mailing of notices required on approaching expiration of driver license or driver permit under ORS 807.140. [1983 c.338 Â§125; 1985 c.16 Â§35]

Â Â Â Â Â  802.220 Availability of records; fees authorized. (1) Except as otherwise provided in this subsection and ORS 802.177, the records the Department of Transportation maintains under ORS 802.200 on vehicles are public records. The records of vehicles registered under ORS 805.060 are not public records and are exempt from public inspection as provided under ORS 181.548 and are for the confidential use of criminal justice agencies described under ORS 181.010. The department may charge the fee established under ORS 802.230 for furnishing information under this section concerning a vehicle or its owner.

Â Â Â Â Â  (2) The department may charge the fee established under ORS 802.230 for furnishing to the public information from the records the department maintains under ORS 802.200 concerning driver licenses or driver permits.

Â Â Â Â Â  (3) The records the department keeps under ORS 802.200 on judgments or convictions under ORS 810.375 shall be open to the inspection of any person during reasonable business hours. Nothing in this subsection authorizes the release of personal information as defined in ORS 802.175.

Â Â Â Â Â  (4) The department shall upon request furnish any person certified abstracts of the employment driving record and the nonemployment driving record of any person whose driving records are maintained under ORS 802.200. If an abstract of the employment driving record is not specifically requested, the department shall only furnish an abstract of the nonemployment driving record. Nothing in this subsection authorizes the release of personal information as defined in ORS 802.175. The department shall collect the fee established for abstracts of driving records under ORS 802.230. A certified abstract issued under this section shall not contain any of the following, unless the abstract is being requested under ORS 746.265 (3):

Â Â Â Â Â  (a) Any accident or conviction for violation of motor vehicles laws that occurred more than three years immediately preceding a request for abstract.

Â Â Â Â Â  (b) Any suspension ordered under ORS 809.220 after the department has received notice to terminate the suspension under ORS 809.220.

Â Â Â Â Â  (c) Any diversion agreement under ORS 813.220 entered into more than three years immediately preceding a request for the abstract.

Â Â Â Â Â  (5) Except as otherwise provided in this subsection, accident reports filed with the department under ORS 811.725, 811.730 or 811.735 shall be without prejudice to the individual filing the report and shall be for the confidential use of state administrative and enforcement agencies. The department may use the confidential accident reports to provide the following information to the persons described:

Â Â Â Â Â  (a) Upon request, the department shall disclose the following information to any party involved in the accident or to their personal representative or any member of the family of a party involved in the accident:

Â Â Â Â Â  (A) The identity of the owner, driver, occupants and the registration number of a vehicle involved in the accident;

Â Â Â Â Â  (B) The names of any companies insuring the owner or driver of a vehicle involved in the accident; and

Â Â Â Â Â  (C) The names of any witnesses to the accident.

Â Â Â Â Â  (b) The department shall furnish a certificate showing that a specified accident report has or has not been made to the department upon demand of any person who has or claims to have made such a report or upon demand of a court.

Â Â Â Â Â  (6) The department shall tabulate and may analyze all accident reports to develop statistical information based thereon as to the number and circumstances of traffic accidents. The department shall publish information compiled under this section in the manner provided under ORS 802.050.

Â Â Â Â Â  (7) Except as otherwise provided in this subsection, the records the department is required under ORS 802.200 to maintain on trip permits issued under ORS 803.600 are public records. The department may charge a fee established under ORS 802.230 for furnishing information from the records on trip permits. Nothing in this subsection authorizes the release of personal information as defined in ORS 802.175.

Â Â Â Â Â  (8) The records the department maintains under ORS 802.200 concerning odometer readings for vehicles are public records. The department may separately furnish information concerning odometer readings shown by its records. The department may charge the fee established under ORS 802.230 for information separately provided under this subsection. Nothing in this subsection authorizes the release of personal information as defined in ORS 802.175. [1983 c.338 Â§126; 1985 c.16 Â§36; 1985 c.175 Â§2; 1985 c.251 Â§12; 1985 c.313 Â§2; 1987 c.5 Â§2; 1989 c.853 Â§2; 1991 c.568 Â§1; 1993 c.751 Â§16; 1997 c.678 Â§11; 2001 c.327 Â§2]

Â Â Â Â Â  802.222 [1989 c.396 Â§2; repealed by 1997 c.678 Â§15]

Â Â Â Â Â  802.224 [1991 c.568 Â§3; 1993 c.37 Â§1; 1993 c.224 Â§1; repealed by 1997 c.678 Â§15]

Â Â Â Â Â  802.230 Fees for records. (1) The fee for furnishing information concerning vehicle registration records under ORS 802.220 is a reasonable fee established by the Department of Transportation.

Â Â Â Â Â  (2) The fee for furnishing information concerning driver licenses or driver permits under ORS 802.220 is a reasonable fee established by the department.

Â Â Â Â Â  (3) The fee for an abstract of driving record under ORS 802.220 is a reasonable fee established by the department.

Â Â Â Â Â  (4) The fee for furnishing information concerning trip permit records under ORS 802.220 is a reasonable fee established by the department.

Â Â Â Â Â  (5) The fee for separate records on vehicle odometer readings under ORS 802.220 is a reasonable fee established by the department. [1983 c.338 Â§127; 1985 c.16 Â§37; 1985 c.175 Â§3; 1985 c.251 Â§13; 1985 c.313 Â§3; 1987 c.5 Â§3]

Â Â Â Â Â  802.240 Driver and vehicle records as evidence. (1) In all actions, suits or criminal proceedings when the title to, or right of possession of, any vehicle is involved, the record of title, as it appears in the files and records of the Department of Transportation, is prima facie evidence of ownership or right to possession of the vehicle. As used in this section, the record of title does not include records of salvage titles unless the record itself is the salvage title. Proof of the ownership or right to possession of a vehicle shall be made by means of any of the following methods:

Â Â Â Â Â  (a) The original certificate of title as provided under ORS 803.010.

Â Â Â Â Â  (b) A copy, certified by the department, of the title record of the vehicle as the record appears in the files and records of the department.

Â Â Â Â Â  (2) Extrinsic evidence of authenticity is not required as a condition precedent to the admission of a copy of a document relating to the privilege of any person to drive a motor vehicle authorized by law to be filed and actually filed in the records of the department if the copy bears a seal purporting to be that of the department and is certified as a true copy by original or facsimile signature of a person purporting to be an officer or employee of the department. This subsection applies to copies of a data compilation in any form. Copies of documents certified in accordance with this subsection constitute prima facie evidence of the existence of the facts stated therein.

Â Â Â Â Â  (3) A certified copy of a personÂs driving record, as maintained by the department:

Â Â Â Â Â  (a) May be admitted as evidence in any hearing or proceeding under ORS 813.200 to 813.270.

Â Â Â Â Â  (b) Is prima facie evidence that the person named therein was duly convicted of each offense shown by the record.

Â Â Â Â Â  (c) Is prima facie evidence that the person named therein is participating in or has participated in a driving under the influence of intoxicants diversion program or in any similar alcohol or drug rehabilitation program in this state or in any other jurisdiction if the record shows that the person has participated in such a program.

Â Â Â Â Â  (4) Records and actions described in this subsection shall not be referred to in any way or admitted into evidence or be any evidence of the negligence or due care of any party at the trial of any action at law to recover damages. This subsection applies to all of the following:

Â Â Â Â Â  (a) The report required following an accident.

Â Â Â Â Â  (b) Any action taken by the department to revoke or suspend a driver license or driver permit or taken by the department under the financial responsibility requirements of the vehicle code or the findings, if any, of the department upon which such action of the department is based.

Â Â Â Â Â  (c) Any deposit of security required under the financial responsibility requirements of the vehicle code.

Â Â Â Â Â  (5) Except as provided in this subsection, the accident reports filed with the department under ORS 811.725, 811.730 or 811.735 shall be without prejudice to the individual filing the report and no such report shall be used as evidence in any trial, civil or criminal, arising out of an accident. The following uses are allowable under this subsection:

Â Â Â Â Â  (a) The certificate issued by the department under ORS 802.220 to show whether or not an accident report has been made to the department shall be used solely to prove a compliance or failure to comply with the requirements that the accident report be made to the department.

Â Â Â Â Â  (b) An accident report submitted under ORS 811.725 or 811.735 may be used in an administrative hearing or an appeal from such hearing to support any suspension of driving privileges for:

Â Â Â Â Â  (A) Failure to make reports required under ORS 811.725 or 811.735.

Â Â Â Â Â  (B) Failure to comply with financial responsibility requirements or failure to comply with future responsibility filings.

Â Â Â Â Â  (6) A photocopy, facsimile copy, digital or electronic copy of an application for perfection of a security interest by notation on a title under ORS 803.097 that is certified by the department is proof of the date of perfection of the security interest unless the date is invalid as provided under ORS 803.097.

Â Â Â Â Â  (7) A report filed by a physician or health care provider under ORS 807.710 is confidential and may not be admitted as evidence in any civil or criminal action. A report described in this subsection may be used in an administrative hearing or an appeal from an administrative hearing in which an issue is the qualification of a person to operate a motor vehicle. [1983 c.338 Â§128; 1985 c.16 Â§38; 1985 c.175 Â§4; 1987 c.441 Â§1; 1987 c.750 Â§3; 1989 c.148 Â§7; 1991 c.67 Â§210; 1991 c.702 Â§26; 1991 c.873 Â§22a; 1993 c.233 Â§13; 1999 c.1051 Â§279; 2001 c.675 Â§6; 2003 c.462 Â§2; 2003 c.655 Â§98]

Â Â Â Â Â  Note: Section 3, chapter 462, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 807.710 and 802.240 by sections 1 and 2 of this 2003 Act apply only to causes of action that accrue on or after the effective date of this 2003 Act [June 24, 2003]. [2003 c.462 Â§3]

Â Â Â Â Â  802.250 Records containing residence address of eligible public employee. (1) An eligible public employee may request that any driver or vehicle record kept by the Department of Transportation that contains or is required to contain the eligible employeeÂs residence address contain instead the address of the public agency employing the eligible employee. A request under this section shall:

Â Â Â Â Â  (a) Be in a form specified by the department that provides for verification of the eligible employeeÂs employment.

Â Â Â Â Â  (b) Contain verification by the employing public agency of the eligible employeeÂs employment with the public agency.

Â Â Â Â Â  (2) Upon receipt of a request and verification under subsection (1) of this section, the department shall remove the eligible employeeÂs residence address from its records, if necessary, and substitute therefor the address of the public agency employing the eligible employee. The department shall indicate on the records that the address shown is an employment address. While the request is in effect, the eligible employee may enter the address of the public agency employing the eligible employee on any driver or vehicle form issued by the department that requires an address.

Â Â Â Â Â  (3) A public agency that verifies an eligible employeeÂs employment under subsection (1) of this section shall notify the department within 30 days if the eligible employee ceases to be employed by the public agency. The eligible employee shall notify the department of a change of address as provided in ORS 803.220 or 807.560.

Â Â Â Â Â  (4) As used in this section, Âeligible employeeÂ means:

Â Â Â Â Â  (a) A member of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (b) The Director of the Department of Corrections and an employee of an institution defined in ORS 421.005 as Department of Corrections institutions, whose duties, as assigned by the superintendent, include the custody of persons committed to the custody of or transferred to the institution.

Â Â Â Â Â  (c) A parole and probation officer employed by the Department of Corrections and an employee of the Department of Corrections Release Center whose duties, as assigned by the Chief of the Release Center, include the custody of persons committed to the custody of or transferred to the Release Center.

Â Â Â Â Â  (d) A police officer appointed under ORS 276.021 or 276.023.

Â Â Â Â Â  (e) An employee of the State Department of Agriculture who is classified as a brand inspector by the Director of Agriculture.

Â Â Â Â Â  (f) An investigator of the Criminal Justice Division of the Department of Justice.

Â Â Â Â Â  (g) A corrections officer as defined in ORS 181.610.

Â Â Â Â Â  (h) A federal officer. As used in this paragraph, Âfederal officerÂ means a special agent or law enforcement officer employed by:

Â Â Â Â Â  (A) The Federal Bureau of Investigation;

Â Â Â Â Â  (B) The United States Secret Service;

Â Â Â Â Â  (C) The United States Citizenship and Immigration Services;

Â Â Â Â Â  (D) The United States Marshals Service;

Â Â Â Â Â  (E) The Drug Enforcement Administration;

Â Â Â Â Â  (F) The United States Postal Service;

Â Â Â Â Â  (G) The United States Customs and Border Protection;

Â Â Â Â Â  (H) The United States General Services Administration;

Â Â Â Â Â  (I) The United States Department of Agriculture;

Â Â Â Â Â  (J) The Bureau of Alcohol, Tobacco and Firearms;

Â Â Â Â Â  (K) The Internal Revenue Service;

Â Â Â Â Â  (L) The United States Department of the Interior; or

Â Â Â Â Â  (M) Any federal agency if the person is empowered to effect an arrest with or without warrant for violations of the United States Code and is authorized to carry firearms in the performance of duty.

Â Â Â Â Â  (i) An employee of the Department of Human Services whose duties include personal contact with clients or patients of the department.

Â Â Â Â Â  (j) Any judge of a court of this state.

Â Â Â Â Â  (k) An employee of the Oregon Youth Authority whose duties include personal contact with persons committed to the legal or physical custody of the authority.

Â Â Â Â Â  (L) A district attorney, as defined in ORS 131.005, or deputy district attorney.

Â Â Â Â Â  (m) An employee who provides educational services to persons who are clients or patients of the Department of Human Services, who are under the jurisdiction of the Psychiatric Security Review Board or who are under the custody or supervision of the Department of Corrections, the State Board of Parole and Post-Prison Supervision, a community corrections agency, the Oregon Youth Authority or a juvenile department. As used in this paragraph, Âemployee who provides educational servicesÂ means a person who provides instruction, or services related to the instruction, of a subject usually taught in an elementary school, a secondary school or a community college or who provides special education and related services in other than a school setting and who works for:

Â Â Â Â Â  (A) An education service district or a community college district; or

Â Â Â Â Â  (B) A state officer, board, commission, bureau, department or division in the executive branch of state government that provides educational services.

Â Â Â Â Â  (n) An employee of the Oregon Liquor Control Commission who is:

Â Â Â Â Â  (A) An inspector;

Â Â Â Â Â  (B) An investigator; or

Â Â Â Â Â  (C) A regulatory manager. [1985 c.563 Â§Â§2,3; 1989 c.695 Â§1; 1991 c.67 Â§211; 1991 c.523 Â§1; 1991 c.789 Â§1; 1993 c.741 Â§76; 1993 c.751 Â§17; 1997 c.872 Â§11; 2003 c.399 Â§1; 2005 c.22 Â§513; 2005 c.292 Â§1a]

Â Â Â Â Â  802.251 [1991 c.523 Â§3; 2005 c.292 Â§4; renumbered 802.255 in 2005]

Â Â Â Â Â  802.253 Records containing residence address of corrections officer. (1) As used in this section:

Â Â Â Â Â  (a) ÂCorrectional facilityÂ means an institution used for the confinement of persons convicted of a criminal offense or held by court order.

Â Â Â Â Â  (b) ÂCorrections officerÂ means a person employed in a correctional facility, wherever it may be located, who primarily performs the duty of custody, control or supervision of individuals convicted of a criminal offense.

Â Â Â Â Â  (2) A corrections officer, who is a resident of Oregon but is employed in a correctional facility located in a state other than Oregon, may request that any driver or vehicle record kept by the Department of Transportation that contains or is required to contain the corrections officerÂs residence address contain instead the address of the correctional facility employing the corrections officer. A request under this subsection must:

Â Â Â Â Â  (a) Be in a form specified by the department that includes designation of the Oregon county of residence.

Â Â Â Â Â  (b) Contain verification of employment as determined adequate by the department to establish eligibility for this service.

Â Â Â Â Â  (3) Upon receipt of a request and verification under this section, the department shall remove the corrections officerÂs residence address from its records, if necessary, and substitute the address of the correctional facility employing the corrections officer. The department shall indicate on the records that the address shown is an employment address. While the request is in effect, the corrections officer may enter the address of the correctional facility employing the corrections officer on any driver or vehicle form issued by the department that requires an address.

Â Â Â Â Â  (4) If the corrections officer ceases to be employed in the correctional facility, the corrections officer shall notify the department of a change of address as provided in ORS 803.220 or 807.560. [2005 c.292 Â§3]

Â Â Â Â Â  802.255 Exchange of information for implementation of ORS 802.250 and 802.253. The Department of Transportation on behalf of the State of Oregon may enter into contracts with other states and with the federal government for the exchange of employment information necessary to implement and administer ORS 802.250 and 802.253. [Formerly 802.251]

Â Â Â Â Â  802.260 Driver license and identification card records; contents; copies to counties; fees. (1) In addition to any other information required or permitted by law, the records of driver licenses maintained by the Department of Transportation and the records of identification cards issued under ORS 807.400 maintained by the department shall include the name, address, date of birth and county of residence of each holder of an unexpired driver license and each holder of an unexpired identification card.

Â Â Â Â Â  (2) At the request of the clerk of court, as defined in ORS 10.010, for an Oregon county, or at the request of the State Court Administrator, the department shall furnish a copy of the records maintained for a county under subsection (1) of this section. The department shall establish a fee reasonably calculated to reimburse the department for the actual costs of providing the records and shall collect the fee from the requester of the records. [1987 c.681 Â§2; 1993 c.751 Â§18; 2003 c.803 Â§17]

Â Â Â Â Â  802.270 Records of insurance information. (1) The Department of Transportation shall maintain computerized records of insurance information. The departmentÂs computer system shall contain information submitted by insurers under ORS 742.580 and 806.195 and shall be accessible to law enforcement agencies in the state for the purpose of determining whether a particular person or vehicle is in compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (2) Information provided to the department by insurers under ORS 742.580 and 806.195 may not be made available to anyone other than law enforcement officials, employees of the department acting in an official capacity, other governmental agencies if necessary for them to carry out their duties, powers or functions or individuals when the information is needed to determine insurance coverage of the individual requester or another individual.

Â Â Â Â Â  (3) A computer system designed for the purposes specified in this section shall, to the extent possible, enable insurers to transfer information directly to the computer in a way that is most convenient for the insurers and the department.

Â Â Â Â Â  (4) Records of insurance coverage maintained by the department under this section are for the purpose of helping law enforcement officials determine whether there are reasonable grounds to believe that a person is operating a vehicle in violation of ORS 806.010. In any other dispute about motor vehicle insurance coverage, if there is a conflict between the records of the department and the records of the insurer, the records of the insurer shall be presumed to be accurate. [1993 c.746 Â§8; 2001 c.104 Â§299]

TRANSPORTATION SAFETY PROGRAMS AND TRAFFIC SAFETY EDUCATION

Â Â Â Â Â  802.300 Transportation Safety Committee; members, compensation, expenses; staff. (1) The Transportation Safety Committee is created within the Department of Transportation to advise the department and the Oregon Transportation Commission concerning the functions described under ORS 802.310 and to perform any other functions related to transportation safety that the commission delegates. The committee established under this section shall consist of five members appointed by the Governor on the recommendation of the commission. The term of office of each member is four years. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (2) The Governor shall appoint one member of the committee established under this section as the chair and another member as vice chair.

Â Â Â Â Â  (3) A member of the committee established under this section is entitled to compensation and expenses as provided under ORS 292.495.

Â Â Â Â Â  (4) The Director of Transportation may appoint assistants, consultants, clerical staff and other employees needed to carry out the purposes of the committee but shall, as much as possible, consolidate the staff and coordinate the activities of the committee with other staff and activities of the department. [1983 c.338 Â§119; 1991 c.453 Â§6; 1993 c.741 Â§77]

Â Â Â Â Â  802.310 Transportation safety programs; administrator. (1) The administrator for transportation safety shall serve as the GovernorÂs representative for highway safety in conformity with the Federal Highway Safety Act of 1966. The Director of Transportation and the Oregon Transportation Commission shall be responsible to the Governor for the administration of the state transportation safety programs. All reports and recommendations relating to program evaluations, assignment of responsibilities and approval of plans and activities shall be provided to the Governor by the commission.

Â Â Â Â Â  (2) The Department of Transportation, in consultation with the Transportation Safety Committee, shall do the following:

Â Â Â Â Â  (a) Organize, plan and conduct a statewide transportation safety program.

Â Â Â Â Â  (b) Coordinate general activities and programs of the several departments, divisions or agencies of the state engaged in promoting transportation safety.

Â Â Â Â Â  (c) Provide transportation safety information and develop other measures of public information.

Â Â Â Â Â  (d) Cooperate fully with all national, local, public and private agencies and organizations interested in the promotion of transportation safety.

Â Â Â Â Â  (e) Serve as a clearinghouse for all transportation safety materials and information used throughout the state.

Â Â Â Â Â  (f) Cooperate in promoting research, special studies and analysis of problems concerning transportation safety.

Â Â Â Â Â  (g) Make studies and suitable recommendations to the legislature concerning safety regulations and laws.

Â Â Â Â Â  (3) The department shall review plans and applications for participation by counties and cities in the federal government highway safety programs conducted under the Federal Highway Safety Act of 1966 and any amendments thereto. The committee shall make recommendations to the department regarding the approval of plans and applications under ORS 802.315. [1983 c.338 Â§873; 1991 c.453 Â§7; 1993 c.741 Â§78; 2005 c.70 Â§4]

Â Â Â Â Â  802.315 Department authority to apply for and receive federal highway safety program grants and other funds; local government program participation. (1) The Department of Transportation, with the advice of the Transportation Safety Committee, may apply for, accept, receive and disburse grants available from the federal government or any of its agencies to carry out approved state highway safety programs conducted under the Federal Highway Safety Act of 1966 and the amendments thereto.

Â Â Â Â Â  (2) The department may accept funds from other sources and enter into such contracts or agreements and do all things necessary to receive such funds for the purposes of carrying out in this section and ORS 802.300, 802.329, 802.331 and 802.340. However, funds shall not be accepted that are subject to a restriction or condition that is in conflict with any law of this state.

Â Â Â Â Â  (3) The department, considering the recommendations of the Transportation Safety Committee, shall approve plans or applications for participation by counties and cities in the federal government highway safety programs conducted under the Federal Highway Safety Act of 1966 and any amendments thereto. The approval of plans and applications shall be done in accordance with the uniform standards of the federal government regarding such programs. Subject to any conditions of the grant, the department shall disburse any funds received from the federal government or any of its agencies for county and city highway safety programs. [Formerly 802.410]

Â Â Â Â Â  802.320 Motorcycle safety program; contents; fees; contracts. (1) In addition to any duties under ORS 802.310, the Department of Transportation, in consultation with the Transportation Safety Committee, shall establish a motorcycle safety program that complies with this section to the extent moneys are available for such program from the Motorcycle Safety Subaccount under ORS 802.340. The program established may include the following:

Â Â Â Â Â  (a) Motorcycle safety promotion and public education.

Â Â Â Â Â  (b) The development of training sites for courses approved by the department to teach safe and proper operation of motorcycles and mopeds.

Â Â Â Â Â  (c) Classroom instruction and actual driving instruction necessary to teach safe and proper operation of motorcycles and mopeds.

Â Â Â Â Â  (d) The development of a mobile training unit.

Â Â Â Â Â  (e) The acquisition of films and equipment that may be loaned to the public for the encouragement of motorcycle and moped safety.

Â Â Â Â Â  (f) The department may charge a fee for services provided under the program. Any fee charged by the department under this paragraph shall be established by rule and shall not be in an amount that will discourage persons from participating in safety programs offered by the department under this section.

Â Â Â Â Â  (g) Advice and assistance, including monetary assistance, for motorcycle safety programs operated by government or nongovernment organizations.

Â Â Â Â Â  (h) Other education or safety programs the department determines will help promote the safe operation of motorcycles and mopeds, promote safe and lawful driving habits, assist in accident prevention and reduce the need for intensive highway policing.

Â Â Â Â Â  (2) Subject to the State Personnel Relations Law under ORS chapter 240, the department shall employ such employees as the department determines necessary to carry out the purposes of this section to:

Â Â Â Â Â  (a) Advise and assist motorcycle safety programs in this state.

Â Â Â Â Â  (b) Act as a liaison between government agencies and advisory committees and interested motorcyclist groups.

Â Â Â Â Â  (3) The department may provide for the performance of training and other functions of the program established under this section by contracting with any private or public organizations or entities the department determines appropriate to achieve the purposes of this section. The organizations the department may contract with under this subsection include, but are not limited to, nonprofit private organizations, private organizations that are operated for profit, public or private schools, community colleges or public agencies or political subdivision. [1985 c.16 Â§442; 1989 c.427 Â§3; 1991 c.453 Â§8]

Â Â Â Â Â  802.325 Bicycle safety program; contents; fees. (1) The Department of Transportation, in consultation with the Transportation Safety Committee, shall establish a bicycle safety program that complies with this section to the extent moneys are available for such program. The program established may include the following:

Â Â Â Â Â  (a) Bicycle safety promotion and public education.

Â Â Â Â Â  (b) Advice and assistance for bicycle safety programs operated by government or nongovernment organizations.

Â Â Â Â Â  (c) Classroom instruction and actual riding instruction necessary to teach safe and proper operation of bicycles.

Â Â Â Â Â  (d) Bicycle education and information that assist police agencies in the enforcement of bicycle laws.

Â Â Â Â Â  (e) Other education or safety programs the department determines will help promote the safe operation of bicycles, promote safe and lawful riding habits and assist in accident prevention.

Â Â Â Â Â  (f) The department may charge a fee for services provided under the program. Any fee charged by the department under this paragraph shall be established by rule and shall not be in an amount that will discourage persons from participating in safety programs offered by the department under this section.

Â Â Â Â Â  (2) The department shall act as a liaison between government agencies and advisory committees and interested bicyclist groups.

Â Â Â Â Â  (3) The department may accept donations and solicit grants to enable the department to carry out the functions of this section. [1987 c.683 Â§2; 1991 c.453 Â§9]

Â Â Â Â Â  802.329 City and county highway safety program participation authorized. Any city or county may participate in the highway safety program and do all things necessary to secure the benefits available under ORS 802.310 and 802.315 and under the Federal Highway Safety Act of 1966 and any amendments thereto. [Formerly 802.420]

Â Â Â Â Â  802.330 [1983 c.338 Â§138; repealed by 1991 c.453 Â§17]

Â Â Â Â Â  802.331 Highway Safety Trust Account. The Highway Safety Trust Account is established separate and distinct from the General Fund. All moneys received by the Department of Transportation under ORS 802.315 shall be paid into the State Treasury and credited to the account established under this section. All moneys in the account established under this section are continuously appropriated for and shall be used by the department in carrying out the purposes for which the funds were received. [Formerly 802.400; 2003 c.81 Â§12; 2005 c.22 Â§514]

Â Â Â Â Â  802.340 Transportation Safety Account; uses; Motorcycle Safety Subaccount. (1) The Transportation Safety Account is established in the General Fund of the State Treasury. Except as provided in subsection (2) of this section, all money credited to the account established under this section is appropriated continuously for and shall be used by the Department of Transportation to carry out the following purposes:

Â Â Â Â Â  (a) Payment of the per diem, travel and other expenses of the Transportation Safety Committee.

Â Â Â Â Â  (b) Payment of the expenses of the department in performance of its duties related to transportation safety.

Â Â Â Â Â  (c) Functions or programs established under ORS 802.315.

Â Â Â Â Â  (2) There is established in the account created under subsection (1) of this section a subaccount to be known as the Motorcycle Safety Subaccount. The subaccount shall consist of moneys credited to the subaccount under ORS 807.370 and as otherwise provided by law. The subaccount shall be accounted for separately. Moneys in the subaccount are continuously appropriated to the department for and shall be used to carry out the purposes provided under ORS 802.320. [1983 c.338 Â§139; 1985 c.16 Â§41; 1991 c.453 Â§10; 1993 c.741 Â§79]

Â Â Â Â Â  802.345 Traffic safety education course; curriculum; rules. (1) The Department of Transportation, in consultation with the Transportation Safety Committee, shall establish a curriculum for a traffic safety education course under ORS 336.800. The curriculum shall establish standards for a course of instruction to be devoted to the study and practice of rules of the road, the safe and proper operation of motor vehicles, accident prevention and other matters that promote safe and lawful driving habits and reduce the need for intensive highway policing. The course shall include classroom instruction and on-street driving or simulated driving in a driving simulator. No pupil may participate in on-street driving instruction unless the pupil is enrolled in or has completed a course in classroom instruction.

Â Â Â Â Â  (2) The department shall adopt by rule a procedure to certify that a traffic safety education course meets curriculum standards established under subsection (1) of this section.

Â Â Â Â Â  (3) The department shall adopt rules establishing qualifications for a person to teach a traffic safety education course.

Â Â Â Â Â  (4) The department shall adopt rules necessary to administer ORS 336.805 and 336.810. [1999 c.328 Â§4]

COMMITTEES AND BOARDS

Â Â Â Â Â  802.350 Winter Recreation Advisory Committee; members; meetings; rules. (1) The Winter Recreation Advisory Committee is created to perform the functions described for the committee under ORS 810.170.

Â Â Â Â Â  (2) The committee created under this section shall consist of seven members appointed by the Oregon Transportation Commission as follows:

Â Â Â Â Â  (a) Two persons representing ski area operators;

Â Â Â Â Â  (b) One member representing the Oregon Nordic Club;

Â Â Â Â Â  (c) One person representing the Pacific Northwest Ski Association;

Â Â Â Â Â  (d) One member representing the Oregon State Snowmobile Association; and

Â Â Â Â Â  (e) Two members from the general public interested in winter recreation in this state.

Â Â Â Â Â  (3) Members of the committee established under this section shall not receive compensation for their service on the committee.

Â Â Â Â Â  (4) The members shall be appointed to serve for terms of four years. Vacancies on the committee shall be filled by appointment by the commission for the unexpired term.

Â Â Â Â Â  (5) The committee shall meet regularly four times a year at times and places fixed by the chair of the committee. The committee may meet at other times specified by the chair or a majority of the members of the committee.

Â Â Â Â Â  (6) The Department of Transportation shall provide assistance and space for meetings as requested by the chair of the committee.

Â Â Â Â Â  (7) The committee shall adopt rules to govern its proceedings and shall select a chair and any other officers it considers necessary.

Â Â Â Â Â  (8) Members of the advisory committee shall be entitled to actual and necessary expenses as provided by ORS 292.495 (2). [1983 c.338 Â§122; 1989 c.498 Â§1]

Â Â Â Â Â  802.360 [1985 c.459 Â§23; 1987 c.587 Â§10; 1989 c.991 Â§5; 1997 c.229 Â§2; repealed by 1999 c.977 Â§38]

Â Â Â Â Â  802.370 Advisory committee on vehicle dealer regulation; members; compensation. (1) The Director of Transportation shall establish an advisory committee to advise the Department of Transportation on the administration of laws regulating vehicle dealers under the vehicle code.

Â Â Â Â Â  (2) The department shall consult with the committee established under this section before the department adopts any rules under ORS 822.035 or before taking any disciplinary action against a dealer under ORS 822.050 to revoke, suspend, place the dealer on probation or levy a civil penalty against the dealer.

Â Â Â Â Â  (3) The director shall appoint members of the committee established under this section and the members shall serve at the pleasure of the director. The director shall appoint members to the committee that represent vehicle dealers and members that represent the interests of the general public in the ownership, purchase and use of vehicles.

Â Â Â Â Â  (4) The members of the committee established under this section shall serve without compensation or expenses for services performed. [1983 c.338 Â§121; 1985 c.16 Â§33; 1991 c.541 Â§9]

Â Â Â Â Â  802.380 [1983 c.338 Â§123; 1989 c.1006 Â§5; repealed by 1993 c.742 Â§117]

Â Â Â Â Â  802.390 [1983 c.338 Â§137; repealed by 1993 c.742 Â§117]

Â Â Â Â Â  802.400 [1983 c.338 Â§140; 1991 c.453 Â§11; renumbered 802.331 in 1991]

Â Â Â Â Â  802.410 [1983 c.338 Â§874; 1991 c.453 Â§12; renumbered 802.315 in 1991]

Â Â Â Â Â  802.420 [1983 c.338 Â§875; renumbered 802.329 in 1991]

RECIPROCAL AGREEMENTS AND INTERSTATE COMPACTS

Â Â Â Â Â  802.500 Authority for reciprocal registration agreements; permitted provisions; requirements; limitations. The Director of Transportation may enter into agreements with the duly authorized representatives of any jurisdiction that issues registration to establish reciprocal privileges or registration exemptions for vehicles as described in this section. All of the following apply to an agreement established under the authority granted by this section:

Â Â Â Â Â  (1) An agreement may establish any of the following benefits, privileges and exemptions with respect to the operation of commercial or noncommercial vehicles in this state:

Â Â Â Â Â  (a) For purposes of ORS 803.305 exemptions from registration and payment, wholly or partially, of any vehicle or registration fees.

Â Â Â Â Â  (b) Privileges relating to vehicles used by disabled persons.

Â Â Â Â Â  (c) Privileges relating to vehicle parking.

Â Â Â Â Â  (d) Privileges relating to vehicle dealers.

Â Â Â Â Â  (e) Privileges, exemptions or benefits relating to farm vehicles or implements of husbandry.

Â Â Â Â Â  (f) Privileges relating to persons commercially transporting vehicles.

Â Â Â Â Â  (g) Any similar privileges, benefits or exemptions relating to the operation of vehicles.

Â Â Â Â Â  (h) Privileges, benefits or exemptions relating to the registration of fleets of vehicles.

Â Â Â Â Â  (2) An agreement shall only grant the privileges, benefits and exemptions to a vehicle or the owner of a vehicle if the vehicle is any of the following:

Â Â Â Â Â  (a) Registered in the jurisdiction where the person registering the vehicle has a legal residence.

Â Â Â Â Â  (b) A commercial vehicle registered in a jurisdiction where the commercial enterprise in which the vehicle is used has a place of business. To qualify under this paragraph the vehicle must be assigned to the place of business and the place of business must be the place from which or in which the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled.

Â Â Â Â Â  (c) A commercial vehicle registered in a jurisdiction where the vehicle has been registered because of an agreement between two jurisdictions or a declaration issued by any jurisdiction.

Â Â Â Â Â  (3) An agreement shall retain the right of the Department of Transportation to make the final determination as to the proper place of registration of a vehicle when there is a dispute or doubt concerning the proper place of registration. An agreement shall retain the right of the department to confer with the departments of other jurisdictions affected when making a determination under this subsection.

Â Â Â Â Â  (4) An agreement shall not provide for any benefit, exemption or privilege with respect to fuel taxes, use fuel taxes, weight mile taxes or any other fees or taxes levied or assessed against the use of highways or use or ownership of vehicles except registration taxes, fees and requirements.

Â Â Â Â Â  (5) An agreement must provide that any vehicle registered in this state will receive a similar kind or degree of exemptions, benefits and privileges when operated in another jurisdiction that is party to the agreement as vehicles registered in the other jurisdiction receive when operated in this state.

Â Â Â Â Â  (6) An agreement, in the judgment of the director, shall be in the best interest of this state and its citizens, shall be fair and equitable to this state and its citizens and shall be determined on the basis and recognition of benefits that accrue to the economy of this state from the uninterrupted flow of commerce.

Â Â Â Â Â  (7) An agreement may authorize a vehicle that would otherwise be required to be registered in one jurisdiction to be registered in another jurisdiction without losing any benefit, exemption or privilege under the agreement if the vehicle is operated from a base located in the other jurisdiction.

Â Â Â Â Â  (8) An agreement may allow the lessee or lessor of a vehicle, subject to the terms and conditions of the lease to receive benefits, exemptions and privileges under the agreement.

Â Â Â Â Â  (9) An agreement may authorize the department to suspend or cancel any exceptions, benefits or privileges granted to any person under the agreement if the person violates any of the terms or conditions of the agreement or violates any law or rule of this state relating to vehicles.

Â Â Â Â Â  (10) All agreements shall be in writing and filed with the department within 10 days after execution or the effective date of the agreement, whichever is later.

Â Â Â Â Â  (11) An agreement may be a limited type agreement with any state bordering this state as described in this subsection. An agreement described under this subsection is subject to all of the following:

Â Â Â Â Â  (a) The benefits, exemptions and privileges under the agreement shall only be extended to vehicles or a class of vehicles as specified in the agreement.

Â Â Â Â Â  (b) The agreement shall be applicable only within an area in each state that is situated along the boundary between the states and that is substantially equal in size.

Â Â Â Â Â  (c) The usage permitted of the vehicles in the two areas shall be as substantially equal as may be practicable.

Â Â Â Â Â  (d) The areas and usage subject to the agreement shall be described in the agreement.

Â Â Â Â Â  (e) Proportional registration shall not be required under the agreement.

Â Â Â Â Â  (f) The agreement shall comply with other mandatory provisions of this section and may contain any other provisions described under this section.

Â Â Â Â Â  (g) A vehicle operating under the agreement may be required to obtain a permit under ORS 803.610.

Â Â Â Â Â  (12) An agreement may require the display or submission of evidence of registration for any vehicle operating under the agreement. [1983 c.338 Â§142; 1985 c.16 Â§43; 1985 c.668 Â§3; 1993 c.174 Â§2]

Â Â Â Â Â  802.510 [1983 c.338 Â§144; 1985 c.16 Â§44; 1985 c.668 Â§5; repealed by 1989 c.43 Â§37]

Â Â Â Â Â  802.520 Authority to grant registration privileges or exemptions to vehicles registered in other jurisdictions; declaration; limitations. The Director of Transportation may examine the laws and requirements of any jurisdiction that issues out-of-state registration and may grant a privilege or a registration exemption described in this section to vehicles or owners of vehicles registered in that jurisdiction. All of the following apply to the authority granted by this section:

Â Â Â Â Â  (1) The director may only grant privileges or registration exemptions under this section to vehicles that are registered in jurisdictions that do not have an agreement with this state for privileges or registration exemptions under ORS 802.500 or 826.005 or an agreement for proportional registration with this state under ORS 826.007.

Â Â Â Â Â  (2) All grants of privileges and registration exemptions under this section shall be by declaration, shall be in writing and shall be filed with the Department of Transportation within 10 days after execution or effective date, whichever is later.

Â Â Â Â Â  (3) A declaration may grant benefits, privileges and exemptions with respect to the operation of commercial or noncommercial vehicles in this state of the same type that may be established by agreement under ORS 802.500 or 826.005.

Â Â Â Â Â  (4) A declaration shall only grant the privileges, benefits and exemptions to a vehicle or the owner of a vehicle if the vehicle is any of the following:

Â Â Â Â Â  (a) Registered in the jurisdiction where the person registering the vehicle has a legal residence.

Â Â Â Â Â  (b) A commercial vehicle registered in a jurisdiction where the commercial enterprise in which the vehicle is used has a place of business. To qualify under this paragraph the vehicle must be assigned to the place of business and the place of business must be the place from which or in which the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled.

Â Â Â Â Â  (c) A commercial vehicle registered in a jurisdiction where the vehicle has been registered because of an agreement between two jurisdictions or a declaration issued by any jurisdiction.

Â Â Â Â Â  (5) The department shall make any final determination in any case of doubt or dispute as to the proper place of registration of a vehicle, but may confer with departments of other jurisdictions affected.

Â Â Â Â Â  (6) A declaration shall not provide for any benefit, exemption or privilege with respect to fuel taxes, use fuel taxes, weight mile taxes or other fees or taxes levied or assessed against the use of highways or use or ownership of vehicles except registration taxes, fees and requirements.

Â Â Â Â Â  (7) A declaration shall only grant benefits, exemptions or privileges that are, in the judgment of the director, in the best interest of this state and its citizens, fair and equitable to this state and its citizens and determined on the basis and with recognition of benefits that accrue to the economy of this state from the uninterrupted flow of commerce.

Â Â Â Â Â  (8) A declaration may authorize a vehicle that would otherwise be required to be registered in one jurisdiction to be registered in another jurisdiction without losing any benefit, exemption or privilege under the declaration if the vehicle is operated from a base located in the other jurisdiction.

Â Â Â Â Â  (9) A declaration may allow the lessee or lessor of a vehicle, subject to the terms and conditions of the lease, to receive benefits, exemptions and privileges under the declaration.

Â Â Â Â Â  (10) A declaration may authorize the department to suspend or cancel any exemptions, benefits or privileges granted to any person under the declaration if the person violates any of the terms or conditions of the declaration or violates any law or rule of this state relating to vehicles. [1983 c.338 Â§143; 1985 c.668 Â§4; 1989 c.43 Â§16]

Â Â Â Â Â  802.530 Authority of department for reciprocal agreements concerning traffic offenses; permitted provisions; fees; limitations; rules; report. The Department of Transportation is authorized to enter into bilateral or multilateral reciprocal agreements with other jurisdictions to provide mutual assistance in the disposition of traffic offenses committed by residents of one jurisdiction while in another jurisdiction. Agreements authorized by this section are subject to the following:

Â Â Â Â Â  (1) An agreement may provide for the sharing of information between and among jurisdictions concerning driving records, vehicle registration records and records concerning the granting, denial, revocation or suspension of driving privileges.

Â Â Â Â Â  (2) An agreement may provide that a jurisdiction will suspend the driving privileges of a resident of the jurisdiction if the resident does not comply with the requirements and responsibilities created by citation for or conviction of a traffic offense in another jurisdiction.

Â Â Â Â Â  (3) An agreement may provide that a jurisdiction will refuse to issue or renew a driver license or permit or to issue a duplicate or replacement license or permit for a resident of the jurisdiction if the resident does not comply with the requirements and responsibilities created by citation for or conviction of a traffic offense in another jurisdiction.

Â Â Â Â Â  (4) An agreement may be limited to certain traffic offenses.

Â Â Â Â Â  (5) An agreement may provide for the establishment of fees for and collection of fees from persons cited for traffic offenses or convicted of traffic offenses who are subject to the terms of the agreement. Any agency of this state that participates in a program established by an agreement authorized by this section is granted authority to establish fees for and collect fees from persons subject to an agreement. Fees established for purposes of this subsection must be established by rule. No fee established for purposes of this subsection may exceed an amount necessary to recover the actual cost incurred by participation in the program established by the agreement.

Â Â Â Â Â  (6) An agreement may provide that residents of one jurisdiction who are issued citations for traffic offenses in another jurisdiction will be released on recognizance without requirement of security deposit or bail. Nothing in this subsection authorizes an agreement that prohibits a court from releasing on security release, as defined in ORS 135.230, a person charged with a traffic crime.

Â Â Â Â Â  (7) An agreement may provide that one jurisdiction will act as agent for another jurisdiction in the disposition of traffic offenses committed in the other jurisdiction. No provision described under this subsection may be established that requires the participation of courts of this state unless the Oregon Supreme Court establishes rules under ORS 1.002 to provide procedures for court participation.

Â Â Â Â Â  (8) No agreement may be established under this section to provide for assistance in dealing with:

Â Â Â Â Â  (a) Offenses other than traffic offenses.

Â Â Â Â Â  (b) Parking offenses.

Â Â Â Â Â  (c) Bicycle offenses.

Â Â Â Â Â  (d) Pedestrian offenses.

Â Â Â Â Â  (9) Any agreement established under this section must provide that this state may withdraw from the agreement upon notice of not more than 90 days.

Â Â Â Â Â  (10) An agreement may include any other provision that the department determines will assist in the disposition of traffic offenses committed by residents of one jurisdiction while in another jurisdiction or will increase the convenience for residents of this state in complying with requirements and responsibilities created by citation for or conviction of a traffic offense in another jurisdiction.

Â Â Â Â Â  (11) The department may adopt rules necessary to implement any agreement established under this section.

Â Â Â Â Â  (12) The department must submit a report on any agreement proposed under this section to the presiding officers of each house of the Oregon Legislative Assembly at least 30 days before the agreement may take effect. An agreement described under this section cannot take effect in this state unless the department complies with this subsection. [1985 c.396 Â§2; 1993 c.102 Â§1; 1999 c.1051 Â§85]

Â Â Â Â Â  802.540 Driver License Compact. The Driver License Compact is enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

FINDINGS AND DECLARATION

OF POLICY

Â Â Â Â Â  (a) The party states find that:

Â Â Â Â Â  (1) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

Â Â Â Â Â  (2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

Â Â Â Â Â  (3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

Â Â Â Â Â  (b) It is the policy of each of the party states to:

Â Â Â Â Â  (1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

Â Â Â Â Â  (2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) ÂStateÂ means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Â Â Â Â Â  (b) ÂHome stateÂ means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

Â Â Â Â Â  (c) ÂConvictionÂ means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

ARTICLE III

REPORTS OF CONVICTION

Â Â Â Â Â  The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

ARTICLE IV

EFFECT OF CONVICTION

Â Â Â Â Â  (a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

Â Â Â Â Â  (1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

Â Â Â Â Â  (2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug or a controlled substance, or under the influence of any other drug or substance to a degree which renders the driver incapable of safely driving a motor vehicle;

Â Â Â Â Â  (3) Any felony in the commission of which a motor vehicle is used;

Â Â Â Â Â  (4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

Â Â Â Â Â  (b) As to other convictions, reported pursuant to Article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

Â Â Â Â Â  (c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this Article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature and the laws of such party state shall contain such provisions as may be necessary to insure that full force and effect is given to this Article.

ARTICLE V

APPLICATIONS FOR NEW LICENSES

Â Â Â Â Â  Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

Â Â Â Â Â  (1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

Â Â Â Â Â  (2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

Â Â Â Â Â  (3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

ARTICLE VI

APPLICABILITY OF OTHER LAWS

Â Â Â Â Â  Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

ARTICLE VII

COMPACT ADMINISTRATOR AND

INTERCHANGE OF INFORMATION

Â Â Â Â Â  (a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

Â Â Â Â Â  (b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

ARTICLE VIII

ENTRY INTO FORCE AND WITHDRAWAL

Â Â Â Â Â  (a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

Â Â Â Â Â  (b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

ARTICLE IX

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1983 c.338 Â§168]

Â Â Â Â Â  802.550 Administrative provisions relating to license compact. The following relate to the Driver License Compact under ORS 802.540:

Â Â Â Â Â  (1) The Director of Transportation or the directorÂs deputy shall act as the compact administrator. The compact administrator shall not be entitled to any additional compensation on account of service as compact administrator, but shall be entitled to expenses incurred in connection with such service, payable the same as expenses in connection with services as the normal duties of the person.

Â Â Â Â Â  (2) When reference in the compact is made to the executive head in this state, the reference applies to the Governor of this state.

Â Â Â Â Â  (3) When reference in the compact is made to the licensing authority in this state, the reference applies to the Department of Transportation.

Â Â Â Â Â  (4) In accordance with subdivision (c) of Article IV of the compact, the following offenses or violations provided by Oregon law hereby are designated as offenses or violations of a substantially similar nature as the respective denominations and descriptions of conduct appearing in subdivision (a) of Article IV of the compact.

Â Â Â Â Â  (a) ORS 809.409 (1) and (2) - Article IV (a) (1).

Â Â Â Â Â  (b) ORS 813.400 - Article IV (a) (2).

Â Â Â Â Â  (c) ORS 809.409 (5) - Article IV (a) (3).

Â Â Â Â Â  (d) ORS 809.409 (3) - Article IV (a) (4).

Â Â Â Â Â  (5) Offenses or violations other than those referred to in subsection (4) of this section reported to the department pursuant to Article III of the compact shall be given effect within the purpose of Article IV (b) of the compact as the other laws of this state provide. [1983 c.338 Â§169; 2003 c.402 Â§11]

Â Â Â Â Â  802.560 Multistate Highway Transportation Agreement. The Multistate Highway Transportation Agreement is hereby enacted into law and entered into on behalf of this state with all other jurisdictions legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

FINDINGS AND PURPOSES

Â Â Â Â Â  SECTION 1.
Findings.
The participating jurisdictions find that:

Â Â Â Â Â  (a) The expanding regional economy depends on expanding transportation capacity;

Â Â Â Â Â  (b) Highway transportation is the major mode for movement of people and goods in the western states;

Â Â Â Â Â  (c) Uniform application in the west of more adequate vehicle size and weight standards will result in a reduction of pollution, congestion, fuel consumption and related transportation costs, which are necessary to permit increased productivity;

Â Â Â Â Â  (d) A number of western states, already having adopted substantially the 1964 Bureau of Public Roads recommended vehicle size and weight standards, still find current federal limits more restrictive; and

Â Â Â Â Â  (e) The participating jurisdictions are most capable of developing vehicle size and weight standards most appropriate for the regional economy and transportation requirements, consistent with and in recognition of principles of highway safety.

Â Â Â Â Â  SECTION 2.
Purposes.
The purposes of this agreement are to:

Â Â Â Â Â  (a) Adhere to the principle that each participating jurisdiction should have the freedom to develop vehicle size and weight standards that it determines to be most appropriate to its economy and highway system.

Â Â Â Â Â  (b) Establish a system authorizing the operation of vehicles traveling between two (2) or more participating jurisdictions at more adequate size and weight standards.

Â Â Â Â Â  (c) Promote uniformity among participating jurisdictions in vehicle size and weight standards on the basis of the objectives set forth in this agreement.

Â Â Â Â Â  (d) Secure uniformity insofar as possible, of administrative procedures in the enforcement of recommended vehicle size and weight standards.

Â Â Â Â Â  (e) Provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in section 1 of this article.

Â Â Â Â Â  (f) Facilitate communication among legislators, state transportation administrators and commercial industry representatives in addressing the emerging highway transportation issues in participating jurisdictions.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  SECTION 1. As used in this agreement:

Â Â Â Â Â  (a) ÂCooperating committeeÂ means a body composed of the designated representatives from the participating jurisdictions.

Â Â Â Â Â  (b) ÂDesignated representativeÂ means a legislator authorized to represent the jurisdiction appointed by the President of the Senate and the Speaker of the House of Representatives in consultation.

Â Â Â Â Â  (c) ÂJurisdictionÂ means a state of the United States or the District of Columbia.

Â Â Â Â Â  (d) ÂVehicleÂ means any vehicle as defined by statute to be subject to size and weight standards which operates in two or more participating jurisdictions.

ARTICLE III

GENERAL PROVISIONS

Â Â Â Â Â  SECTION 1.
Qualifications for Membership.
Participation in this agreement is open to jurisdictions which subscribe to the findings, purposes and objectives of this agreement and will seek legislation necessary to accomplish these objectives.

Â Â Â Â Â  SECTION 2.
Cooperation.
The participating jurisdictions, working through their designated representatives, shall cooperate and assist each other in achieving the desired goals of this agreement pursuant to appropriate statutory authority.

Â Â Â Â Â  SECTION 3.
Effect of Headings.
Article and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any article or section hereof.

Â Â Â Â Â  SECTION 4.
Vehicle Laws and Regulations.
This agreement shall not authorize the operation of a vehicle in any participating jurisdiction contrary to the laws or regulations thereof.

Â Â Â Â Â  SECTION 5.
Interpretation.
The final decision regarding interpretation of questions at issue relating to this agreement shall be reached by unanimous joint action of the participating jurisdictions, acting through the designated representatives. Results of all such actions shall be placed in writing.

Â Â Â Â Â  SECTION 6.
Amendment.
This agreement may be amended by unanimous joint action of the participating jurisdictions, acting through the officials thereof authorized to enter into this agreement, subject to the requirements of section 4, Article III. Any amendment shall be placed in writing and become a part hereof.

Â Â Â Â Â  SECTION 7.
Restrictions, Conditions or Limitations.
Any jurisdiction entering this agreement shall provide each other participating jurisdiction with a list of any restriction, condition or limitation on the general terms of this agreement, if any.

Â Â Â Â Â  SECTION 8.
Additional Jurisdictions.
Additional jurisdictions may become members of this agreement by signing and accepting the terms of the agreement.

ARTICLE IV

COOPERATING COMMITTEE

Â Â Â Â Â  SECTION 1. Each participating jurisdiction shall have two designated representatives. Pursuant to section 2, Article III, the designated representatives of the participating jurisdictions shall constitute a committee which shall have the power to:

Â Â Â Â Â  (a) Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in relation to vehicle size and weight related matters.

Â Â Â Â Â  (b) Recommend and encourage the undertaking of research and testing in any aspect of vehicle size and weight or related matter when, in their collective judgment, appropriate or sufficient research or testing has not been undertaken.

Â Â Â Â Â  (c) Recommend changes in law or policy with emphasis on compatibility of laws and uniformity of administrative rules or regulations which would promote effective governmental action or coordination in the field of vehicle size and weight related matters.

Â Â Â Â Â  (d) Recommend improvements in highway operations, in vehicular safety and in state administration of highway transportation laws.

Â Â Â Â Â  (e) Perform functions necessary to facilitate the purposes of this agreement.

Â Â Â Â Â  SECTION 2. Each designated representative of a participating jurisdiction shall be entitled to one (1) vote. No action of the committee shall be approved unless a majority of the total number of votes cast by the designated representatives of the participating jurisdictions are in favor thereof.

Â Â Â Â Â  SECTION 3. The committee shall meet at least once annually and shall elect, from among its members, a chairman, a vice-chairman and a secretary.

Â Â Â Â Â  SECTION 4. The committee shall submit annually to the legislature of each participating jurisdiction a report setting forth the work of the committee during the preceding year and including recommendations developed by the committee. The committee may submit such additional reports as it deems appropriate or desirable.

ARTICLE V

OBJECTIVES OF THE

PARTICIPATING JURISDICTIONS

Â Â Â Â Â  SECTION 1.
Objectives.
The participating jurisdictions hereby declare that:

Â Â Â Â Â  (a) It is the objective of the participating jurisdictions to obtain more efficient and more economical transportation by motor vehicles between and among the participating jurisdictions by encouraging the adoption of standards that will, as minimums, allow the operation on all State highways, except those determined through engineering evaluation to be inadequate, with a single-axle weight of 20,000 pounds, a tandem-axle weight of 34,000 pounds, and a gross vehicle or combination weight of that resulting from application of the formula:

W =Â Â Â Â  500 ((LN/N - 1) + 12N + 36)

where W =Â Â Â Â Â  maximum weight in pounds

Â Â Â Â Â  carried on any group of two or more

Â Â Â Â Â  axles computed to nearest 500 pounds.

L =Â Â Â Â Â  distance in feet between

Â Â Â Â Â  the extremes of any group of two

Â Â Â Â Â  or more consecutive axles.

N =Â Â Â Â Â  number of axles in group

Â Â Â Â Â  under consideration.

Â Â Â Â Â  (b) It is the further objective of the participating jurisdictions that the operation in interstate commerce of a vehicle or combination of vehicles that exceeds statutory maximum weights or statutory maximum lengths be authorized under special permit authority by each participating jurisdiction.

Â Â Â Â Â  (c) It is the further objective of the participating jurisdictions to facilitate and expedite the operation of any vehicle or combination of vehicles between and among the participating jurisdictions under the provisions of subsection (a) or (b) of this section, and to that end the participating jurisdictions hereby agree, through their designated representatives, to meet and cooperate in the consideration of vehicle size and weight related matters including, but not limited to, the development of: uniform enforcement procedures; additional vehicle size and weight standards; operational standards; agreements or compacts to facilitate regional application and administration of vehicle size and weight standards; uniform permit procedures; uniform application forms; rules and regulations for the operation of vehicles, including equipment requirements, driver qualifications, and operating practices; and such other matters as may be pertinent.

Â Â Â Â Â  (d) It is the further objective of the participating jurisdictions to authorize the cooperating committee to recommend that the participating jurisdictions jointly secure congressional approval of this agreement and, specifically, of the vehicle size and weight standards set forth in subsection (a) of this section.

Â Â Â Â Â  (e) It is the further objective of the participating jurisdictions to:

Â Â Â Â Â  (1) Establish transportation laws and regulations to meet regional economic needs and to promote an efficient, safe and consistent transportation network;

Â Â Â Â Â  (2) Develop standards that facilitate the most efficient and environmentally sound operation of vehicles on highways consistent with and in recognition of principles of highway safety; and

Â Â Â Â Â  (3) Establish programs to increase productivity and reduce congestion, fuel consumption and related transportation costs and enhance air quality through the uniform application of state vehicle regulations and laws.

Â Â Â Â Â  (f) It is the further objective of the participating jurisdictions that in carrying out subsection (e) of this section, the participating jurisdictions shall give priority to ensuring the long term financial stability of the highway infrastructure, considering the net benefits across all modes and all segments of industry and society and not focusing on incremental changes where there is no long term guiding policy.

ARTICLE VI

ENTRY INTO FORCE AND WITHDRAWAL

Â Â Â Â Â  SECTION 1. This agreement shall enter into force when enacted into law by any two (2) or more jurisdictions. Thereafter, this agreement shall become effective as to any other jurisdiction upon its enactment thereof, except as otherwise provided in section 8, Article III.

Â Â Â Â Â  SECTION 2. Any participating jurisdiction may withdraw from this agreement by canceling the same but no such withdrawal shall take effect until thirty (30) days after the designated representative of the withdrawing jurisdiction has given notice in writing of the withdrawal to all other participating jurisdictions.

ARTICLE VII

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  SECTION 1. This agreement shall be liberally construed so as to effectuate the purposes thereof.

Â Â Â Â Â  SECTION 2. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any participating jurisdiction or the applicability thereto to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement shall not be affected thereby. If this agreement shall be held contrary to the constitution of any jurisdiction participating herein, the agreement shall remain in full force and effect as to the jurisdictions affected as to all severable matters.

ARTICLE VIII

FILING OF DOCUMENTS

Â Â Â Â Â  SECTION 1. A copy of this agreement, its amendments, and rules or regulations promulgated thereunder and interpretations thereof shall be filed in the highway department in each participating jurisdiction and shall be made available for review by interested parties.

ARTICLE IX

EXISTING STATUTES NOT REPEALED

Â Â Â Â Â  SECTION 1. All existing statutes prescribing weight and size standards and all existing statutes relating to special permits shall continue to be of force and effect until amended or repealed by law.

ARTICLE X

STATE GOVERNMENT DEPARTMENTS

AUTHORIZED TO COOPERATE

WITH COOPERATING COMMITTEE

Â Â Â Â Â  SECTION 1. Within appropriations available therefor, the departments, agencies and officers of the government of this state shall cooperate with and assist the cooperating committee within the scope contemplated by Article IV, section 1(a) and (b) of the agreement. The departments, agencies and officers of the government of this state are authorized generally to cooperate with said cooperating committee.

______________________________________________________________________________ [1983 c.338 Â§172; 1985 c.172 Â§5; 2001 c.610 Â§1]

Â Â Â Â Â  802.570 Compensation and reimbursement for legislative representative under Multistate Highway Transportation Agreement. A legislator who is a designated representative under ORS 802.560 is entitled to compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1987 c.879 Â§21; 2001 c.610 Â§2]

AGREEMENTS WITH PRIVATE CONTRACTORS

Â Â Â Â Â  802.600 Agreements to transact department business; fees; rules; ÂintegratorÂ defined. (1) After completion of the study required by section 3, chapter 583, Oregon Laws 1997, and the report to the Joint Legislative Committee on Information Management and Technology as required by section 4, chapter 583, Oregon Laws 1997, the Department of Transportation may enter into an agreement with any person who is not an employee of the department, including but not limited to an integrator, enabling the person to transact on behalf of the department the functions of the department specified in section 3, chapter 583, Oregon Laws 1997.

Â Â Â Â Â  (2) An agreement described in subsection (1) of this section may be in any form and may contain any provisions that the department determines to be in the best interests of the public and convenient for the department, including but not necessarily limited to provisions that allow the department to:

Â Â Â Â Â  (a) Ensure product quality control.

Â Â Â Â Â  (b) Audit activities of the person entering into the agreement to ensure compliance with the agreement.

Â Â Â Â Â  (c) Impose sanctions on a person for violation of the agreement.

Â Â Â Â Â  (3) A person authorized to transact business for the department under this section, including but not limited to a person who transacts business under contract with an integrator, may charge a fee for the services provided. Fees authorized under this subsection are in addition to any charges or fees that the department is authorized by statute to collect for the transaction.

Â Â Â Â Â  (4)(a) The department may adopt such rules as are necessary to carry out the provisions of this section, including but not limited to rules that:

Â Â Â Â Â  (A) Specify criteria for eligibility of a person to enter into an agreement with the department under this section.

Â Â Â Â Â  (B) Specify the manner in which fees authorized by this section will be collected and establish any notification the person is required to give the public about the fees.

Â Â Â Â Â  (C) Require a bond in an amount determined by the department from a person acting under an agreement described in this section.

Â Â Â Â Â  (D) Prohibit disclosure of personal information from driver or vehicle records except in accordance with applicable laws.

Â Â Â Â Â  (b) Except as provided in ORS 822.043, the department may not adopt rules establishing the amount of a fee to be charged by a person acting under this section.

Â Â Â Â Â  (c) Rules adopted under this subsection shall be developed in consultation with persons who might enter into agreements with the department under this section, including but not limited to integrators and vehicle dealers.

Â Â Â Â Â  (5) As used in this section and section 3, chapter 583, Oregon Laws 1997, ÂintegratorÂ means a person who enters into a contract with the Department of Transportation:

Â Â Â Â Â  (a) To provide information and supplies to a person who transacts business for the department under an agreement described in this section; and

Â Â Â Â Â  (b) To collect moneys due from persons who transact the business and remit the moneys to the department. [1997 c.583 Â§2; 1999 c.59 Â§235; 2005 c.375 Â§2]

_______________



Chapter 803

Chapter 803 Â Vehicle Title and Registration

2005 EDITION

VEHICLE TITLE AND REGISTRATION

OREGON VEHICLE CODE

TITLES

(Generally)

803.010Â Â Â Â  Proof of ownership

803.012Â Â Â Â  Rules for title forms and fees

803.015Â Â Â Â  Certificate contents

803.016Â Â Â Â  Titles in form other than certificate

803.025Â Â Â Â  Violating title requirements; penalty

803.030Â Â Â Â  Exemptions from title requirement

803.035Â Â Â Â  Optional titling; rules

803.040Â Â Â Â  Effect of title

803.045Â Â Â Â  Issuance of title; rules

803.050Â Â Â Â  Application; contents

803.055Â Â Â Â  Delivery of evidence of title; rules

803.060Â Â Â Â  Renewal

803.065Â Â Â Â  Duplicate or replacement certificate; fee; application; rules

(Offenses)

803.070Â Â Â Â  False statement in application or assignment; penalty

803.075Â Â Â Â  False swearing prohibited; penalty

803.080Â Â Â Â  Unlawfully publishing certificate of title forms prohibited; penalty

803.085Â Â Â Â  Selling untitled vehicle prohibited; penalty

(Fees)

803.090Â Â Â Â  Fees for transfer and certificate issuance

(Transfer of Title or Interest)

803.092Â Â Â Â  Application for title upon transfer of interest; when and by whom required; exceptions

803.094Â Â Â Â  Release or assignment of title interest; rules; when and by whom required; exceptions

803.097Â Â Â Â  Perfection of security interest in vehicle; rules

803.098Â Â Â Â  Certain transactions that do not create security interest

803.100Â Â Â Â  Application of Uniform Commercial Code

803.102Â Â Â Â  Odometer disclosure statement upon transfer of interest; when required; rules

803.103Â Â Â Â  Vehicle identification number check

803.105Â Â Â Â  Failure to deliver documents on transfer; late fee; penalty

803.106Â Â Â Â  Failure to deliver information on transfer of Oregon-titled vehicle for which there is no title certificate; penalty

803.108Â Â Â Â  Effect of tax lien on transfer of vehicle

(Transferor Notice)

803.112Â Â Â Â  Notice of transfer of interest in vehicle; rules; exemptions

803.113Â Â Â Â  Department action upon receipt of notice under ORS 803.112; rules

803.114Â Â Â Â  Knowingly submitting false notice of transfer; penalty

803.116Â Â Â Â  Knowingly submitting false information about transfer of interest in vehicle; penalty

803.117Â Â Â Â  Effect of notice of transfer on civil and criminal liability

(Odometer Disclosure)

803.120Â Â Â Â  Odometer disclosure; contents of form

803.122Â Â Â Â  Information required; rules

803.124Â Â Â Â  Rules for issuance of forms; agreements for provision of forms; fee

803.126Â Â Â Â  Odometer disclosure without title application; fee

(Transitional Ownership Records)

803.130Â Â Â Â  Purpose of record

803.132Â Â Â Â  Circumstances under which transitional ownership record acceptable as ownership record

803.134Â Â Â Â  Fee

803.136Â Â Â Â  Mandatory rejection, return or invalidation of record by department

803.138Â Â Â Â  Discretionary rejection, return or invalidation of record by department

(Salvage Titles)

803.140Â Â Â Â  Application; certificate; rules

PROVISIONS APPLICABLE TO BOTH TITLE AND REGISTRATION

(Generally)

803.200Â Â Â Â  Residency; criteria; exception; camper on vehicle

803.205Â Â Â Â  Proof of ownership or security interest on transfer or application for title or registration; affidavit

803.207Â Â Â Â  Expedited titling and registration; fee

803.210Â Â Â Â  Conditions precedent to issuance of title for certain vehicles

803.212Â Â Â Â  Inspection of vehicle identification numbers

803.215Â Â Â Â  Fee for inspection

803.217Â Â Â Â  Transfer of title and registration for vehicles abandoned by tenant; rules

(Offenses)

803.220Â Â Â Â  Notification to department of name or address change; rules; requirements; procedure; exception; penalty

803.225Â Â Â Â  Failure to designate replica, reconstructed, assembled or specially constructed vehicle in title or registration application; penalty

803.230Â Â Â Â  Forging, altering or unlawfully producing or using title or registration; penalty

REGISTRATION

(Generally)

803.300Â Â Â Â  Failure to register; penalty

803.305Â Â Â Â  Exemptions from general registration requirements

803.310Â Â Â Â  Optional registration; rules

803.315Â Â Â Â  Failure to pay registration fee; penalty

803.320Â Â Â Â  Permitting unlawful operation of unregistered vehicle; penalty

803.325Â Â Â Â  Purchase and use of out-of-state registered vehicle; requirements; penalty

(Qualifications)

803.350Â Â Â Â  Qualifications for registration; fee; rules

803.355Â Â Â Â  ÂDomicileÂ described

803.360Â Â Â Â  Domicile in state required; exceptions

(Application)

803.370Â Â Â Â  Contents of application; rules

803.375Â Â Â Â  False application prohibited; penalty

803.380Â Â Â Â  Failure to surrender out-of-state registration; penalty

803.385Â Â Â Â  False swearing relating to registration; penalty

(Periods and Fees)

803.400Â Â Â Â  Duration of registration periods

803.405Â Â Â Â  Effect of initial registration month

803.410Â Â Â Â  Department authorized to adjust periods and fees; rules

803.415Â Â Â Â  Registration periods for vehicles

803.417Â Â Â Â  Registration period for Oregon National Guard member or military reservist

803.420Â Â Â Â  Registration fees

803.425Â Â Â Â  Vehicle length for fee determination

803.430Â Â Â Â  Registration weight for fee determination; methods of establishing; requirement

803.435Â Â Â Â  Declaration of weight for fee determination; contents

803.440Â Â Â Â  Failure to submit declaration of weight; penalty

803.445Â Â Â Â  Authority of counties and districts to impose registration fees; rules; maximum amount

(Renewal)

803.450Â Â Â Â  Notice of pending expiration; exceptions; effect of failure to receive; records

803.455Â Â Â Â  Failure to renew; fee; penalty

803.460Â Â Â Â  Certification or other proof of compliance with financial responsibility requirements; rules

803.465Â Â Â Â  Proof of compliance with pollution control equipment requirements

803.473Â Â Â Â  Effect of unpaid registration fees on issuance of duplicate or replacement certificate of title

(Cards)

803.500Â Â Â Â  Registration card; contents

803.505Â Â Â Â  Failure to carry registration card; penalty

803.510Â Â Â Â  Duplicate or replacement; fee

(Plates)

803.520Â Â Â Â  Issuance; fees

803.525Â Â Â Â  Number of plates issued

803.530Â Â Â Â  Period of validity; transfer; replacement

NoteÂ Â Â Â Â Â Â Â Â  Transfer of Oregon Trail commemorative registration plates--2005 c.71 Â§2

803.533Â Â Â Â  Period of validity for Oregon National Guard member or military reservist

803.535Â Â Â Â  Size, form, material, color, design, contents

803.538Â Â Â Â  Color of sky in graphic plates

803.540Â Â Â Â  Failure to display plates; exceptions; penalty

803.545Â Â Â Â  Failure to display out-of-state plates; penalty

803.550Â Â Â Â  Illegal alteration or display of plates; prohibited; described; exceptions; penalty

(Stickers)

803.555Â Â Â Â  Replacement

803.560Â Â Â Â  Improper display; penalty

803.565Â Â Â Â  Removal of stickers upon sale of vehicle by dealer or towing business

(Fees)

803.570Â Â Â Â  Plate manufacturing fee

803.575Â Â Â Â  Fees for cards, plates and stickers; issuance; replacement; transfer

803.577Â Â Â Â  Fee for identification device for proportionally registered vehicle

803.585Â Â Â Â  Registration fees as substitute for taxes on vehicles; exemptions

(Miscellaneous)

803.590Â Â Â Â  Disposition of plates and refund of fees when certain vehicles are destroyed or withdrawn from service

VEHICLE PERMITS

803.600Â Â Â Â  Trip permits; authority granted; types; records; rules; when not required

803.601Â Â Â Â  Disposition of fees collected for certain permits

803.602Â Â Â Â  Statement of insurance coverage for certain trip permits

803.605Â Â Â Â  Erroneous issuance of trip permit; refund of fee

803.610Â Â Â Â  Reciprocity permits

803.615Â Â Â Â  Temporary permit for registration applicant

803.625Â Â Â Â  Temporary registration permits issued by dealers; rules

803.630Â Â Â Â  Agent violation of temporary registration permit procedures; penalty

803.635Â Â Â Â  Improper use of temporary registration permit; penalty

803.640Â Â Â Â  Prohibition on showing name or address on permit

803.645Â Â Â Â  Fees for trip permits

803.650Â Â Â Â  Placement of permits in vehicles; rules

803.655Â Â Â Â  Improper display of permit; penalty

803.660Â Â Â Â  Color and size of permits

803.665Â Â Â Â  Towing commercial fishing boat without permit

TITLES

(Generally)

Â Â Â Â Â  803.010 Proof of ownership. A certificate of title is prima facie evidence of the ownership of a vehicle or of an interest therein. In all actions, suits or criminal proceedings, when the title to or right of possession of any vehicle is involved, proof of the ownership or right to possession shall be made by means of:

Â Â Â Â Â  (1) The original certificate of title issued by the Department of Transportation;

Â Â Â Â Â  (2) A salvage title certificate issued by the department; or

Â Â Â Â Â  (3) The department records as provided under ORS 802.240. [1983 c.338 Â§174; 1991 c.873 Â§29]

Â Â Â Â Â  803.012 Rules for title forms and fees. (1) The Department of Transportation may adopt rules authorizing different forms of title and specifying the uses of the different forms. The rules may include, but need not be limited to, rules authorizing and describing uses of electronic titles and certificates of title.

Â Â Â Â Â  (2) Rules adopted under this section may require or allow different forms of title for different purposes or for different persons.

Â Â Â Â Â  (3) Rules adopted under this section may include fee structures that vary for different forms of title but in no case may the department charge more than the fees established for similar title transactions under ORS 803.090. [1993 c.233 Â§6]

Â Â Â Â Â  803.015 Certificate contents. The Department of Transportation shall design a certificate of title for vehicles for situations in which the department determines that certificates will be issued. A certificate of title issued by the department shall conform to all of the following:

Â Â Â Â Â  (1) The certificate shall be numbered in a manner prescribed by the department.

Â Â Â Â Â  (2) The certificate shall contain a description of the vehicle.

Â Â Â Â Â  (3) The certificate shall contain evidence of identification of the vehicle the department deems proper.

Â Â Â Â Â  (4) The certificate shall contain the name of the owner of the vehicle.

Â Â Â Â Â  (5) The certificate shall identify any security interest holders in the order of their priority. This subsection does not apply to the security interests where the debtor who granted the security interest is in the business of selling vehicles and the vehicle constitutes inventory held for sale or lease.

Â Â Â Â Â  (6) The certificate shall identify any lessor of the vehicle.

Â Â Â Â Â  (7) The certificate shall be authenticated by a seal of the State of Oregon printed on the certificate.

Â Â Â Â Â  (8) The certificate shall have space to fill in information required by the department upon the transfer of a vehicle under ORS 803.094 and space for the odometer disclosure required on transfer of an interest under ORS 803.102.

Â Â Â Â Â  (9) If the vehicle is an assembled vehicle, the certificate shall:

Â Â Â Â Â  (a) Show the make of the vehicle as Âassembled.Â

Â Â Â Â Â  (b) Show the year the building of the vehicle is completed as the year model of the vehicle.

Â Â Â Â Â  (10) The certificate shall show the mileage of the vehicle as reported to the department at the time the most recent title transfer was reported to the department, or the mileage reported to the department at the time the vehicle was initially titled in Oregon, whichever occurred last. The information required by this subsection shall be shown as reported to the department on odometer disclosure reports required by law to be submitted to the department.

Â Â Â Â Â  (11) The certificate shall contain any brand or notation specified by the department by rule.

Â Â Â Â Â  (12) The certificate shall contain any other information required by the department.

Â Â Â Â Â  (13) The certificate shall be produced by a secure process that meets or exceeds the requirements of federal law. [1983 c.338 Â§175; 1985 c.16 Â§58; 1985 c.251 Â§14; 1985 c.253 Â§1; 1985 c.402 Â§6; 1987 c.127 Â§1; 1989 c.148 Â§8; 1991 c.820 Â§9; 1991 c.873 Â§7; 1993 c.233 Â§14; 2001 c.293 Â§1; 2001 c.445 Â§183; 2003 c.330 Â§1]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  803.016 Titles in form other than certificate. If title to a vehicle is not to be issued in the form of a certificate, the record of title kept by the Department of Transportation shall include all information required by ORS 803.015. Nothing in this section requires that title issued in a form other than a certificate:

Â Â Â Â Â  (1) Be numbered as required by ORS 803.015 (1);

Â Â Â Â Â  (2) Be authenticated as required by ORS 803.015 (7);

Â Â Â Â Â  (3) Have the space required by ORS 803.015 (8); or

Â Â Â Â Â  (4) Be produced by a secure process as required by ORS 803.015 (13). [1993 c.233 Â§16; 2001 c.293 Â§2; 2003 c.330 Â§3]

Â Â Â Â Â  803.020 [1985 c.251 Â§14a; repealed by 1991 c.873 Â§53]

Â Â Â Â Â  803.025 Violating title requirements; penalty. (1) A person commits the offense of violating vehicle title requirements if the person owns or operates any vehicle in this state for which this state has not issued title.

Â Â Â Â Â  (2) Exemptions from this section are established by ORS 803.030. The exemptions are subject to ORS 803.040.

Â Â Â Â Â  (3) The offense described in this section, violating vehicle title requirements, is a Class D traffic violation. [1983 c.338 Â§176; 1985 c.16 Â§59; 1985 c.333 Â§4; 1993 c.233 Â§17; 1995 c.383 Â§35]

Â Â Â Â Â  803.030 Exemptions from title requirement. This section establishes exemptions from the requirements under ORS 803.025 to obtain title issued by this state. The exemptions are subject to ORS 803.040. The exemptions are in addition to any exemptions under ORS 801.026. Vehicles exempted by this section from the requirements to be titled by this state are not prohibited from being titled by this state if titling is permitted under ORS 803.035. The exemptions are partial or complete as provided in the following:

Â Â Â Â Â  (1) Title from this state is not required for a vehicle unless the vehicle is operated on a highway in this state.

Â Â Â Â Â  (2) Title from this state is not required unless a vehicle is operated under a registration number of this state.

Â Â Â Â Â  (3) Snowmobiles, Class I all-terrain vehicles and Class III all-terrain vehicles are not subject to the requirements under ORS 803.025. The requirements and procedures for titling snowmobiles are as provided under ORS 821.060 and 821.070.

Â Â Â Â Â  (4) Road rollers, farm tractors and traction engines are exempt from the requirements for title.

Â Â Â Â Â  (5) Trolleys are exempt from the requirements for title.

Â Â Â Â Â  (6) Bicycles are exempt from the requirements for title.

Â Â Â Â Â  (7) United States Government owned and operated motor vehicles and trailers are exempt from the requirements for title.

Â Â Â Â Â  (8) Implements of husbandry, well drilling machinery, emergency fire apparatus providing public fire protection and invalid chairs are exempt from the requirements for title.

Â Â Â Â Â  (9) Fixed load vehicles are exempt from the requirements for title while operated within the immediate construction project, as described in the governmental agency contract, in the construction or reconstruction of state or county roads, highways or city streets.

Â Â Â Â Â  (10) Motor vehicles designed to operate at a loaded weight over 8,000 pounds, trailers and equipment are exempt from requirements for title while:

Â Â Â Â Â  (a) Owned, leased, contracted or requisitioned by the State Forester, State Board of Forestry, their contractors under ORS chapter 477, or the federal government; and

Â Â Â Â Â  (b) Being used for the purposes of forest protection and fire suppression under ORS chapter 477 or a similar federal statute, including movement of the vehicles to and from the work area.

Â Â Â Â Â  (11) Farm trailers are exempt from requirements for title when the operation or movement of the vehicle upon the highways is incidental to its use in an agricultural operation.

Â Â Â Â Â  (12) Golf carts operated under an ordinance adopted under ORS 810.070 are exempt from requirements for title.

Â Â Â Â Â  (13) Golf carts or similar vehicles are exempt from requirements for title when:

Â Â Â Â Â  (a) They have not less than three wheels in contact with the ground;

Â Â Â Â Â  (b) They have an unloaded weight of less than 1,300 pounds;

Â Â Â Â Â  (c) They are designed to be and are operated at not more than 15 miles per hour; and

Â Â Â Â Â  (d) They are operated by disabled persons.

Â Â Â Â Â  (14) The nonresident owners of vehicles currently registered and titled in any other country, state or territory may operate such vehicles over the highways of this state without complying with the titling requirements under ORS 803.025. All of the following apply to this subsection:

Â Â Â Â Â  (a) This subsection only provides an exemption so long as the owner satisfactorily shows that the owner is not a resident of this state as described under ORS 803.200.

Â Â Â Â Â  (b) The exemption under this subsection applies to vehicles granted exemptions under ORS 802.500, 802.520 or 826.005, unless otherwise provided under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Except as otherwise provided in this paragraph, a vehicle operated over the highways of this state for compensation or profit must comply with the titling requirements under ORS 803.025 in the same manner as required of nontitled vehicles. The following vehicles are not subject to this paragraph:

Â Â Â Â Â  (A) Vehicles operated under reciprocal registration exemptions established under ORS 802.500 or 826.005.

Â Â Â Â Â  (B) Vehicles operated under an exemption established under ORS 802.520.

Â Â Â Â Â  (C) Vehicles that are proportionally registered under an agreement established under ORS 826.007, and according to the procedures established under ORS 826.009 or 826.011.

Â Â Â Â Â  (D) Any vehicle if duly registered and titled under the laws of the state or country of which the owner is a bona fide resident to the extent that in the foreign country, state, territory or federal district where the owner resides like exemptions and privileges are granted vehicles duly registered and titled under the laws of this state and owned by residents of this state.

Â Â Â Â Â  (d) If no exemptions from titling requirements are in effect under ORS 802.500, 802.520, 826.005 or 826.007 with respect to another jurisdiction, any vehicle properly registered and titled in such other jurisdiction and for which evidence of compliance is supplied shall receive, when operated in this state, the same exemptions, benefits and privileges granted by such other jurisdictions to vehicles properly registered and titled in this state. Reciprocity extended under this paragraph shall apply to commercial vehicles only when engaged exclusively in interstate commerce.

Â Â Â Â Â  (e) Any vehicle operated under dealer registration plates issued by another state, country, province, territory or the District of Columbia is subject to this subsection.

Â Â Â Â Â  (15) Vehicle dealers issued certificates under ORS 822.020 may use and operate untitled vehicles as provided under ORS 822.040.

Â Â Â Â Â  (16) Towing businesses issued certificates under ORS 822.205 may tow untitled vehicles as provided under ORS 822.210.

Â Â Â Â Â  (17) Vehicle transporters issued certificates under ORS 822.310 may transport untitled vehicles as provided in ORS 822.310.

Â Â Â Â Â  (18) Untitled vehicles may be operated under trip permits described under ORS 803.600 or under permits described under ORS 803.610 to 803.625.

Â Â Â Â Â  (19) Vehicles that are registered by the United States Department of State and that are owned or operated by foreign nationals with diplomatic immunity are exempt from the requirements for title.

Â Â Â Â Â  (20)(a) Vehicles that are registered under the proportional registration provisions of ORS chapter 826 and are titled in a jurisdiction other than Oregon are exempt from the requirements for title.

Â Â Â Â Â  (b) A trailer that is registered under the proportional registration provisions of ORS chapter 826 and titled in a jurisdiction other than Oregon shall remain exempt from the requirements for title in Oregon if the trailer is registered when the other jurisdiction removes its exception to proportional registration requirements for the trailer.

Â Â Â Â Â  (21) Converter dollies and tow dollies are exempt from the requirements for title.

Â Â Â Â Â  (22) Electric personal assistive mobility devices are exempt from the requirements for title. [1983 c.338 Â§177; 1985 c.16 Â§60; 1985 c.333 Â§5; 1985 c.401 Â§1; 1985 c.459 Â§3; 1985 c.668 Â§6; 1987 c.25 Â§1; 1989 c.43 Â§17; 1989 c.991 Â§24; 1991 c.284 Â§13; 1991 c.459 Â§438f; 1991 c.477 Â§1; 1993 c.233 Â§18; 1995 c.774 Â§10; 1999 c.361 Â§1; 1999 c.977 Â§18; 2001 c.827 Â§1; 2003 c.341 Â§3; 2003 c.655 Â§99]

Â Â Â Â Â  803.035 Optional titling; rules. (1) The Department of Transportation, by rule, may provide for optional titling of vehicles that are not subject to the vehicle titling requirements under ORS 803.025 or that are exempt from vehicle titling requirements by ORS 803.030. The rules adopted for purposes of this subsection may provide for the titling of categories of vehicles, types of vehicles or otherwise. Upon request of an owner, the department may issue title for a vehicle that meets the requirements of rules adopted under this section.

Â Â Â Â Â  (2) A vehicle that is issued title under this section is subject to the same provisions, conditions, fees and other requirements for titling as are other vehicles under the vehicle code and is subject to ORS 803.040. [1985 c.333 Â§2; 1993 c.233 Â§19]

Â Â Â Â Â  803.040 Effect of title. (1) If this state has issued title for a vehicle, the vehicle shall remain titled by this state and subject to all of the provisions of the vehicle code relating to vehicles titled by this state until one of the following occurs:

Â Â Â Â Â  (a) The vehicle becomes legally titled under the laws of another jurisdiction.

Â Â Â Â Â  (b) The owner of the vehicle establishes that the vehicle is no longer subject to the vehicle titling requirements under the vehicle code by a method recognized or established by the Department of Transportation.

Â Â Â Â Â  (c) A salvage title is issued for the vehicle.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a vehicle issued title by this state even if one of the following applies to the vehicle:

Â Â Â Â Â  (a) At some time after issuance of the title by this state, the vehicle becomes eligible for an exemption from titling requirements under ORS 803.030 or for any other reason.

Â Â Â Â Â  (b) The issuance of the title was permissive under ORS 803.035.

Â Â Â Â Â  (c) The vehicle is not required to comply with vehicle titling provisions of the vehicle code for any reason. [1985 c.333 Â§3; 1991 c.873 Â§30; 1993 c.233 Â§20]

Â Â Â Â Â  803.045 Issuance of title; rules.

(1) The Department of Transportation shall issue title for a vehicle if the applicant and the vehicle meet the following qualifications:

Â Â Â Â Â  (a) The applicant must satisfy the department that the applicant is the owner of the vehicle and is otherwise entitled to have title issued in the applicantÂs name.

Â Â Â Â Â  (b) Except as otherwise provided in ORS 803.050 (2), the applicant must submit a completed and signed application for title described in ORS 803.050.

Â Â Â Â Â  (c) The applicant must pay the fee for issuance of a certificate of title under ORS 803.090 or the fee for issuance of title in another form, as established by the department by rule in accordance with ORS 803.012.

Â Â Â Â Â  (d) If the vehicle is a reconstructed vehicle or an assembled vehicle, the applicant must provide the following information in addition to any other information required under this section:

Â Â Â Â Â  (A) The certificate of title last issued for the frame of the vehicle, a salvage title certificate issued for the vehicle or other evidence of ownership satisfactory to the department.

Â Â Â Â Â  (B) Bills of sale for major components used to build the vehicle.

Â Â Â Â Â  (e) If the vehicle is covered by an Oregon title or salvage title certificate, the applicant shall surrender the Oregon title or salvage title certificate, submit an application as provided under ORS 803.065 or submit other evidence of ownership satisfactory to the department.

Â Â Â Â Â  (f) Unless the department adopts rules to the contrary, if the vehicle is from another jurisdiction, the applicant shall surrender to the department with the application the certificate of title issued by the other jurisdiction, if such jurisdiction requires certificates of title. If such jurisdiction does not require certificates of title, then the applicant shall surrender the registration cards.

Â Â Â Â Â  (g) If required by the department, the applicant must submit proof of ownership as described under ORS 803.205.

Â Â Â Â Â  (h) If the department has reason to believe a vehicle was not certified by the original manufacturer as conforming to federal vehicle standards, the department may require the applicant to provide proof satisfactory to the department that the vehicle conforms to federal vehicle standards.

Â Â Â Â Â  (i) Unless the vehicle is exempted from odometer disclosure requirements, the applicant shall submit an appropriate odometer disclosure form. The department shall determine what constitutes an appropriate form in any particular situation. The department may make exceptions by rule to the requirement for submission of an odometer disclosure form.

Â Â Â Â Â  (2)(a) The department may not issue title for a vehicle:

Â Â Â Â Â  (A) Required by ORS 803.210 to be inspected unless the vehicle has been inspected as described in ORS 803.212 and the inspection fee paid under ORS 803.215.

Â Â Â Â Â  (B) If the current vehicle title, certificate or ownership document is a junk title, junk certificate or similar ownership document issued by another jurisdiction, or has a junk or similar brand or notation.

Â Â Â Â Â  (b) The department may adopt any rules it considers necessary for the administration of this subsection. [1983 c.338 Â§178; 1985 c.16 Â§61; 1985 c.402 Â§7; 1985 c.410 Â§1; 1987 c.146 Â§5; 1989 c.148 Â§9; 1991 c.873 Â§8; 1993 c.233 Â§21; 2001 c.675 Â§7; 2003 c.24 Â§1; 2003 c.655 Â§100]

Â Â Â Â Â  803.050 Application; contents. (1) An application for title required under ORS 803.045 shall be in a form specified by the Department of Transportation and shall contain all the following:

Â Â Â Â Â  (a) A full description of the vehicle, including, but not necessarily limited to, the vehicle identification number.

Â Â Â Â Â  (b) The name of the owner of the vehicle or other person whose name is to be shown on the title.

Â Â Â Â Â  (c) The identity of any security interests in order of priority.

Â Â Â Â Â  (d) The identity of the interest of any lessor.

Â Â Â Â Â  (e) A disclosure of whether the vehicle is a replica or is specially constructed, reconstructed or assembled. If the title and registration records of the department already indicate that a vehicle is a replica or is specially constructed, reconstructed or assembled, disclosure under this subsection is not required unless the vehicle has been changed since title for the vehicle was last transferred.

Â Â Â Â Â  (f) If the title application shows a leasehold interest, the lessor shall designate whether the lessor or the lessee is to be shown on the title as the owner of the vehicle.

Â Â Â Â Â  (g) Any other information required by the department.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the department may accept an application that does not contain everything required by this section if the department is satisfied as to the ownership of the vehicle. [1983 c.338 Â§180; 1985 c.16 Â§62; 1985 c.251 Â§15; 1985 c.300 Â§1; 1985 c.402 Â§8a; 1987 c.750 Â§3a; 1989 c.148 Â§10; 1991 c.551 Â§2; 1991 c.873 Â§9; 1993 c.233 Â§22]

Â Â Â Â Â  803.055 Delivery of evidence of title; rules. (1) When a certificate of title is issued by this state, the Department of Transportation shall deliver the certificate as follows unless otherwise provided by law:

Â Â Â Â Â  (a) To the security interest holder with the highest priority.

Â Â Â Â Â  (b) If there are no security interest holders, to the lessor.

Â Â Â Â Â  (c) If there are no security interest holders or lessors, to the owner of the vehicle.

Â Â Â Â Â  (2) When a salvage title certificate is issued by this state, the department shall deliver the certificate to the owner of the vehicle.

Â Â Â Â Â  (3) The department may determine by rule whether, when, how and to whom titles issued in a form other than a certificate shall be delivered. [1983 c.338 Â§181; 1985 c.16 Â§63; 1991 c.873 Â§31; 1993 c.233 Â§23]

Â Â Â Â Â  803.060 Renewal. A title does not require a renewal and is valid until one of the following occurs:

Â Â Â Â Â  (1) The vehicle is destroyed, dismantled or substantially altered.

Â Â Â Â Â  (2) Any interest reflected on the title changes. [1983 c.338 Â§182; 1985 c.316 Â§1; 1993 c.233 Â§24]

Â Â Â Â Â  803.065 Duplicate or replacement certificate; fee; application; rules. (1) The Department of Transportation may issue a duplicate or replacement certificate of title when all of the following occur:

Â Â Â Â Â  (a) The department is satisfied as to the loss, mutilation or destruction of a certificate of title or salvage title certificate.

Â Â Â Â Â  (b) The fee for issuance of a duplicate or replacement certificate of title or for a salvage title certificate established under ORS 803.090 is paid.

Â Â Â Â Â  (2) The department may accept an application for a duplicate or replacement title certificate at the time of any transfer of a vehicle under ORS 803.092. The following apply to this subsection:

Â Â Â Â Â  (a) The department shall only accept the application if, at the time of transfer, the title certificate is lost, mutilated or destroyed.

Â Â Â Â Â  (b) When the department accepts an application, the department may accept proof of transfer other than the certificate of title or may accept a certificate of title that has not been completed along with other proof of transfer for purposes of transferring a vehicle under ORS 803.092. The department may accept any proof of transfer under this paragraph that establishes to the satisfaction of the department that the vehicle has been transferred including, but not limited to, statements of release of interest, bills of sale, assignments of interest or other similar proof.

Â Â Â Â Â  (c) If an application is made under this subsection, the fee for duplicate or replacement title certificate under ORS 803.090 shall be paid in addition to the transfer fee under ORS 803.090.

Â Â Â Â Â  (d) The department may include the form for application under this subsection as part of the form for transfer of a vehicle or may make the forms separate, as the department finds convenient.

Â Â Â Â Â  (e) The department is not required by this subsection to issue a duplicate or replacement title before transfer, but may withhold issuance of title until new title is issued upon completion of transfer.

Â Â Â Â Â  (f) The department may adopt rules to establish procedures and requirements for effecting a transfer under ORS 803.092 when application is made under this subsection at the same time. [1983 c.338 Â§183; 1985 c.174 Â§1; 1985 c.300 Â§2; 1989 c.148 Â§11; 1991 c.873 Â§10]

(Offenses)

Â Â Â Â Â  803.070 False statement in application or assignment; penalty. (1) A person commits the offense of false statement on title or transfer of vehicle if the person knowingly makes any false statement of a material fact in an application for title to a vehicle, in an application for salvage title for a vehicle or in any assignment of title to a vehicle.

Â Â Â Â Â  (2) The offense described in this section, false statement on title or transfer of vehicle, is a Class A misdemeanor. [1983 c.338 Â§184; 1985 c.393 Â§1; 1991 c.873 Â§32; 1993 c.233 Â§25; 1993 c.751 Â§21]

Â Â Â Â Â  803.075 False swearing prohibited; penalty. (1) A person commits the offense of false swearing relating to titling of vehicles if the person knowingly makes any false affidavit or knowingly swears or affirms falsely to any matter or thing relating to the titling of vehicles under the vehicle code. For purposes of this section, Âtitling of vehiclesÂ includes, but is not necessarily limited to, matters and things related to salvage titles for vehicles issued by the Department of Transportation.

Â Â Â Â Â  (2) Penalties relating to submitting a false odometer reading relating to the titling of a vehicle shall be as provided under ORS 815.430.

Â Â Â Â Â  (3) The offense described in this section, false swearing relating to titling of vehicles, is a Class A misdemeanor. [1983 c.338 Â§185; 1985 c.251 Â§16; 1985 c.393 Â§2; 1991 c.873 Â§33; 1993 c.233 Â§26; 1993 c.751 Â§22]

Â Â Â Â Â  803.080 Unlawfully publishing certificate of title forms prohibited; penalty. (1) A person commits the offense of unlawfully publishing certificate of title forms if the person produces in any way, or causes to be produced, without the authority of the Department of Transportation, facsimiles of the blank forms upon which the department issues certificates of title or salvage title certificates.

Â Â Â Â Â  (2) The offense described in this section, unlawfully publishing certificate of title forms, is a Class C felony. [1983 c.338 Â§186; 1991 c.873 Â§34]

Â Â Â Â Â  803.085 Selling untitled vehicle prohibited; penalty. (1) A person commits the offense of selling an untitled vehicle if the person sells a vehicle without complying with the requirements under ORS 803.025 and 803.045 to obtain a title for the vehicle or the requirements of ORS 819.016 to obtain a salvage title for the vehicle, as appropriate.

Â Â Â Â Â  (2) The offense described in this section, selling an untitled vehicle, is a Class A misdemeanor. [1983 c.338 Â§187; 1985 c.393 Â§3; 1991 c.873 Â§35; 1993 c.233 Â§27]

(Fees)

Â Â Â Â Â  803.090 Fees for transfer and certificate issuance. The following fees are the fees for the transaction described:

Â Â Â Â Â  (1) The transfer fee under ORS 803.092:

Â Â Â Â Â  (a) For a salvage title, $17.

Â Â Â Â Â  (b) For trailers eligible for permanent registration under ORS 803.415 (1) and motor vehicles with a gross vehicle weight rating over 26,000 pounds, excluding motor homes, $90.

Â Â Â Â Â  (c) For vehicles other than vehicles for which the title fee is described in paragraph (b) of this subsection, $55.

Â Â Â Â Â  (2) The fee for issuance of a certificate of title under ORS 803.045:

Â Â Â Â Â  (a) For trailers eligible for permanent registration under ORS 803.415 (1) and motor vehicles with a gross vehicle weight rating over 26,000 pounds, excluding motor homes, $90.

Â Â Â Â Â  (b) For vehicles other than vehicles for which the title fee is described in paragraph (a) of this subsection, $55.

Â Â Â Â Â  (3) The fee for issuance of a salvage title certificate under ORS 803.140, $17.

Â Â Â Â Â  (4) The fee for issuance of a duplicate or replacement certificate of title under ORS 803.065:

Â Â Â Â Â  (a) For a duplicate or replacement salvage title certificate, $17.

Â Â Â Â Â  (b) For trailers eligible for permanent registration under ORS 803.415 (1) and motor vehicles with a gross vehicle weight rating over 26,000 pounds, excluding motor homes, $90.

Â Â Â Â Â  (c) For vehicles other than vehicles for which the title fee is described in paragraph (b) of this subsection, $55.

Â Â Â Â Â  (5) The fee under subsection (4) of this section must be paid at the same time as a transfer fee under this section if application is made at the same time as application for transfer.

Â Â Â Â Â  (6) The fee for issuance of a new certificate of title under ORS 803.220 indicating a change of name or address:

Â Â Â Â Â  (a) For a new salvage title certificate, $17.

Â Â Â Â Â  (b) For trailers eligible for permanent registration under ORS 803.415 (1) and motor vehicles with a gross vehicle weight rating over 26,000 pounds, excluding motor homes, $90.

Â Â Â Â Â  (c) For vehicles other than vehicles for which the title fee is described in paragraph (b) of this subsection, $55.

Â Â Â Â Â  (7) The fee for late presentation of certificate of title under ORS 803.105, $25 from the 31st day after the transfer through the 60th day after the transfer and $50 thereafter.

Â Â Â Â Â  (8) The fees for title transactions involving a form of title other than a certificate shall be the amounts established by the Department of Transportation by rule under ORS 803.012. [1983 c.338 Â§188; 1985 c.16 Â§64; 1985 c.174 Â§2; 1985 c.300 Â§3; 1985 c.315 Â§1; 1987 c.790 Â§1; 1989 c.148 Â§12; 1991 c.873 Â§11; 1993 c.233 Â§28; 2001 c.669 Â§7; 2001 c.675 Â§8; 2003 c.161 Â§1; 2003 c.618 Â§1; 2003 c.655 Â§101]

(Transfer of Title or Interest)

Â Â Â Â Â  803.092 Application for title upon transfer of interest; when and by whom required; exceptions. (1) Except as otherwise provided in this section, upon the transfer of any interest in a vehicle covered by an Oregon title the transferee shall submit an application for title to the Department of Transportation. Such application shall be submitted to the department within 30 days of the date of transfer of interest.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, application is not required under this section when:

Â Â Â Â Â  (a) The change involves only a change in the security interest where the security interest holder or lessor is a financial institution, a financial holding company or a bank holding company, as those terms are defined in ORS 706.008, a licensee under ORS chapter 725, or any subsidiary or affiliate of any of the foregoing and the transfer of the interest of the security interest holder or lessor:

Â Â Â Â Â  (A) Results from the merger, conversion, reorganization, consolidation or acquisition of the security interest holder or lessor;

Â Â Â Â Â  (B) Is to an entity that is a member of the same affiliated group as the security holder or lessor; or

Â Â Â Â Â  (C) Is made in connection with a transfer in bulk.

Â Â Â Â Â  (b) The vehicle is transferred to a vehicle dealer and the vehicle will become part of the dealerÂs inventory for resale. Upon the transfer of a vehicle to a dealer, however, the dealer shall immediately notify the department of such transfer. This exemption from the requirement to apply for title does not apply if the department determines that application for title is necessary in order to comply with odometer disclosure requirements. If the department determines that application for title is not required, it may require filing of documents under ORS 803.126.

Â Â Â Â Â  (c) The vehicle is to be titled in another jurisdiction.

Â Â Â Â Â  (d) The vehicle has been totaled, wrecked, dismantled, disassembled, substantially altered or destroyed, in which case the provisions of ORS 819.010, 819.012, 819.014 or 822.135 relating to notice and surrender of title documents shall be complied with.

Â Â Â Â Â  (e) The transfer involves the creation or termination of a leasehold interest in a vehicle that is proportionally registered under ORS 826.009 or 826.011, if the department is furnished with satisfactory proof of the lease.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, the transferee shall:

Â Â Â Â Â  (a) Submit an application that meets requirements for title under ORS 803.045 and 803.050 and any applicable rules of the department.

Â Â Â Â Â  (b) Submit the title transfer fees as required under ORS 803.090.

Â Â Â Â Â  (c) Comply with the provisions of ORS 803.065 and any applicable rules of the department under that statute and submit the duplicate or replacement title fee as provided under ORS 803.090, if the transfer includes an application for duplicate or replacement title and transfer of title.

Â Â Â Â Â  (d) Submit an odometer disclosure containing information required by the department for the kind of transaction involved.

Â Â Â Â Â  (e) Submit any late presentation of certificate of title fee as provided under ORS 803.090 if such fee is required under ORS 803.105.

Â Â Â Â Â  (4) For purposes of this section:

Â Â Â Â Â  (a) ÂAffiliated groupÂ has the meaning given to the term in section 1504(a) of the Internal Revenue Code of 1986, as amended (26 U.S.C. 1504(a)).

Â Â Â Â Â  (b) A Âtransfer in bulkÂ is:

Â Â Â Â Â  (A) The sale or assignment of, the grant of a security interest in, or any other transfer of either a group of loans secured by vehicles, leases of vehicles or both or a participation or other interest in the group of loans;

Â Â Â Â Â  (B) The creation of asset-backed securities or other securing of assets involving the loans or leases; or

Â Â Â Â Â  (C) Any similar transaction involving the loans or leases. [1989 c.148 Â§3; 1989 c.452 Â§7; 1991 c.67 Â§212; 1991 c.820 Â§14; 1991 c.873 Â§12; 1993 c.233 Â§29; 1993 c.427 Â§1; 1997 c.631 Â§554; 2001 c.377 Â§53; 2001 c.675 Â§9; 2003 c.655 Â§102]

Â Â Â Â Â  803.094 Release or assignment of title interest; rules; when and by whom required; exceptions. (1) Except as otherwise provided in this section, upon the transfer of any interest shown on an Oregon title any person whose interest is released, terminated, assigned or transferred, shall release or assign that interest in a manner specified by the Department of Transportation by rule. Rules adopted for purposes of this subsection shall be designed, as much as possible, to protect the interests of all parties to the transfer. If required under ORS 803.102, the person shall also complete an odometer disclosure statement.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) In the case of a transfer by operation of law of any interest shown on an Oregon title, the personal representative, receiver, trustee, sheriff or other representative or successor in interest of the person whose interest is transferred shall release or assign interest and if required by the department by rule, as provided under ORS 803.102, complete an odometer disclosure statement and shall provide the certificate, if any, and disclosure statement if required to the transferee. The representative or successor shall also provide the transferee with information satisfactory to the department concerning all facts entitling such representative or successor to transfer title. If there is no person to assign interest, the person to whom interest is awarded or otherwise transferred shall be responsible for the requirements of this paragraph.

Â Â Â Â Â  (b) In the case of a transfer at death of the interest of the owner, lessor or security interest holder if the estate is not being probated and title is not being transferred under the provisions of ORS 114.545, interest may be assigned through the use of an affidavit. The affidavit shall be on a form prescribed by the department and signed by all of the known heirs of the person whose interest is being transferred stating the name of the person to whom the ownership interest has been passed. If any heir has not arrived at the age of majority or is otherwise incapacitated, the parent or guardian of the heir shall sign the affidavit. In the case of a transfer under this paragraph, one of the heirs or any other person designated by the department by rule shall complete any odometer disclosure statement required under ORS 803.102.

Â Â Â Â Â  (c) In the case of a transfer at death of the interest of the owner, lessor or security interest holder where transfer occurs under the provisions of ORS 114.545, the ÂaffiantÂ as defined in ORS 114.505 is the person required to assign interest. The department may designate by rule the affiant or any other person to complete any odometer disclosure statement required under ORS 803.102.

Â Â Â Â Â  (d) Upon the termination of a lease, in lieu of the lessee releasing interest, the lessor may provide information satisfactory to the department that the lease has been terminated. The lessor shall provide an odometer disclosure statement if required under ORS 803.102. If the lessor does not take possession of the vehicle upon termination of the lease, the information in the odometer disclosure given by the lessor may be taken from an odometer disclosure given by the lessee to the lessor under ORS 803.102 unless the lessor has reason to believe that the disclosure by the lessee does not reflect the actual mileage of the vehicle.

Â Â Â Â Â  (e) A security interest holder or lessor, without the consent of the owner, may assign interest of the holder or lessor in a vehicle to a person other than the owner without affecting the interest of the owner or the validity or priority of the interest. A person not given notice of such assignment is protected in dealing with the security interest holder or lessor as the holder of the interest until the assignee files in accordance with ORS chapter 79. This paragraph does not exempt such assignments from title transfer requirements.

Â Â Â Â Â  (3) Nothing in this section requires the release or assignment of title upon the creation or termination of a leasehold interest for a vehicle that is proportionally registered under ORS 826.009 or 826.011 if the department is furnished with satisfactory proof of the lease for such vehicle.

Â Â Â Â Â  (4) The department by rule may allow odometer disclosure statements to be on a form other than the certificate of title.

Â Â Â Â Â  (5) Persons subject to the provisions of this section shall provide to the transferee a title certificate, if one has been issued and is in their possession, the release or assignment of interest, and any required odometer disclosure statement. If an odometer disclosure statement is required, the transferee shall provide a signed disclosure to the transferor in a form determined by the department by rule. [1989 c.148 Â§2; 1991 c.67 Â§213; 1991 c.873 Â§13; 1993 c.233 Â§30; 2001 c.675 Â§10; 2003 c.655 Â§103]

Â Â Â Â Â  803.095 [1983 c.338 Â§189; 1985 c.16 Â§65; 1985 c.251 Â§17; 1985 c.300 Â§4; 1985 c.400 Â§2; 1985 c.485 Â§5; 1987 c.750 Â§4; 1989 c.43 Â§18; repealed by 1989 c.148 Â§20]

Â Â Â Â Â  803.097 Perfection of security interest in vehicle; rules. (1) Except as provided in subsection (5) of this section, the exclusive means for perfecting a security interest in a vehicle is by application for notation of the security interest on the title in accordance with this section. The application may accompany the application for a title or may be made separately at any time prior to issuance of title and must be accompanied by evidence of ownership as defined by the Department of Transportation by rule unless the department is in possession of evidence of ownership when it receives the application. If title to the vehicle has been issued in a form other than a certificate, and the title reflects a security interest, the application for perfection shall include authorization from the previous security interest holder for the new security interest to be recorded on the title. Authorization under this subsection is not required if:

Â Â Â Â Â  (a) A release of interest is submitted by the prior security interest holder or the department is otherwise satisfied that the prior holder no longer holds an interest or is otherwise not entitled to title to the vehicle;

Â Â Â Â Â  (b) The security interest is being added to the title in conjunction with the cancellation of previous title or other action the department takes to correct ownership information reflected on a title; or

Â Â Â Â Â  (c) Title is being transferred by operation of law.

Â Â Â Â Â  (2) When the department processes an application for a security interest the department shall mark on the application or otherwise indicate on the record the date the application was first received by the department. The department shall determine by rule what constitutes receipt of an application for purposes of this subsection.

Â Â Â Â Â  (3) If the department has the evidence required by subsection (1) of this section and if the application contains the name of each owner of the vehicle, the name and address of the secured party and the vehicle identification number of the collateral, the security interest is perfected as of the date marked on the application or indicated in the record by the department. If the application does not contain the information required by this subsection, or if the department does not have the required evidence, the department shall indicate on the application or on the record that the date placed on the application or the record pursuant to subsection (2) of this section is not the date of perfection of the security interest.

Â Â Â Â Â  (4) The security interest remains effective until released or terminated by the secured party.

Â Â Â Â Â  (5) A security interest in a vehicle may not be perfected as described under this section but is subject to the perfection provisions under ORS chapter 79 if the debtor who granted the security interest is in the business of selling vehicles and the vehicle constitutes inventory held for sale or lease. [1987 c.750 Â§2; 1989 c.148 Â§13; 1993 c.233 Â§31; 2001 c.445 Â§184; 2001 c.675 Â§11a; 2003 c.655 Â§104]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  803.098 Certain transactions that do not create security interest. Notwithstanding any other provision of law, in the case of motor vehicles or trailers, a transaction does not create a sale or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer. [1993 c.646 Â§25]

Â Â Â Â Â  803.100 Application of Uniform Commercial Code. (1) Except as provided in subsection (2) of this section, the rights and remedies of all persons in vehicles subject to security interests established under ORS 803.097 are determined by the provisions of the Uniform Commercial Code.

Â Â Â Â Â  (2)(a) If perfection of a security interest in a vehicle occurs on or before 30 days after attachment of the security interest, the secured party takes priority over the rights of a transferee in bulk or a lien creditor that arise between the time the secured partyÂs interest attaches and the time of perfection of the security interest.

Â Â Â Â Â  (b) This subsection applies to any security interest in a vehicle that is not a purchase money security interest. [1983 c.338 Â§190; 1985 c.16 Â§66; 1989 c.148 Â§14; 1999 c.818 Â§3; 2001 c.675 Â§12; 2003 c.655 Â§105; 2005 c.261 Â§1]

Â Â Â Â Â  803.102 Odometer disclosure statement upon transfer of interest; when required; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂTransfereeÂ means any person to whom ownership of a motor vehicle is transferred by purchase, gift or any other means other than by creation of a security interest and any person who, as an agent, signs an odometer disclosure statement for the transferee.

Â Â Â Â Â  (b) ÂTransferorÂ means any person who transfers ownership of a motor vehicle by sale, gift or any means other than by creation of a security interest and any person who, as an agent, signs an odometer disclosure statement for the transferor.

Â Â Â Â Â  (2) Except as otherwise provided in this section, upon transfer of any interest in a motor vehicle, an odometer disclosure statement shall be made by the transferor to the transferee. The disclosure shall be in a form that complies with the provisions of ORS 803.120 and shall contain the information required under ORS 803.122.

Â Â Â Â Â  (3) If a transfer requiring a disclosure statement involves a leased vehicle, the lessor shall notify the lessee that the lessee is required to provide odometer disclosure. The lessee shall furnish the lessor with a form that complies with the requirements of ORS 803.120 and shall provide the information required by ORS 803.122 except that for purposes of the required information, the lessee shall be considered the transferor, the lessor shall be considered the transferee and the date shall be the date of the disclosure statement.

Â Â Â Â Â  (4) Where an interest in a vehicle is transferred by operation of law, the Department of Transportation shall determine by rule whether an odometer disclosure statement is required and if so, who is required to provide it.

Â Â Â Â Â  (5) The odometer disclosure requirements of this section do not apply upon transfer of an interest where the transfer is due solely to the creation, release or assignment of a security interest, or upon transfer of an interest in any of the following:

Â Â Â Â Â  (a) A vehicle with a gross vehicle weight rating of more than 16,000 pounds.

Â Â Â Â Â  (b) A vehicle that is not self-propelled.

Â Â Â Â Â  (c) A vehicle that is at least 10 years old.

Â Â Â Â Â  (d) A vehicle that is sold directly by the manufacturer to any agency of the United States in conformity with contractual specifications.

Â Â Â Â Â  (e) A vehicle that is exempted from the requirement by rules of the department. [1989 c.148 Â§4; 1991 c.67 Â§214; 1991 c.873 Â§1]

Â Â Â Â Â  803.103 Vehicle identification number check. (1) With every vehicle title transfer, the Department of Transportation shall check the vehicle identification number or numbers on the vehicle title or other primary ownership records against those listed as stolen by the Law Enforcement Data System. If the check indicates the vehicle is stolen, the department:

Â Â Â Â Â  (a) Shall immediately notify the Oregon State Police or, if the department determines it would be appropriate to do so, notify another law enforcement agency; and

Â Â Â Â Â  (b) Shall not issue title within 30 days of giving the notice required by paragraph (a) of this subsection unless the department is notified before the end of the 30 days that the vehicle is not stolen. After the passage of the 30-day period, the department may issue the title.

Â Â Â Â Â  (2) The department may issue title to a vehicle that is listed as stolen without giving the notice required by of subsection (1)(a) of this section if the department is satisfied that the applicant for title is the person from whom the vehicle was stolen or is the insurer of that person.

Â Â Â Â Â  (3) The department may check with the National Crime Information Center and the Law Enforcement Data System for information about vehicles in situations other than those specified in ORS 803.212 and subsections (1) and (2) of this section if the department determines that it is appropriate to do so. [1991 c.576 Â§Â§3,4; 1993 c.233 Â§32]

Â Â Â Â Â  803.105 Failure to deliver documents on transfer; late fee; penalty. (1) Except as provided in ORS 803.092, a person commits the offense of failure to deliver vehicle documents on transfer of a vehicle for which the Department of Transportation has issued a certificate of title if the person does not comply with any of the following:

Â Â Â Â Â  (a) Upon transfer of title or any interest in a vehicle, the transferee shall present the certificate of title to the department within 30 days after the transfer. This paragraph does not apply to a vehicle dealer. If the transfer arises from the sale of a vehicle, a transferee who presents the certificate more than 30 days after the transfer shall pay the fee for late presentation of certificate of title established in ORS 803.090. However, the fee for late presentation does not apply if the transferee proves to the satisfaction of the department that:

Â Â Â Â Â  (A) The transferee made a good faith effort to obtain title; or

Â Â Â Â Â  (B) Failure to comply was for a reason beyond the control of the transferee.

Â Â Â Â Â  (b) Upon transfer of title or any interest in a vehicle to a vehicle dealer, the vehicle dealer shall immediately notify the department that the vehicle has been transferred to the dealer.

Â Â Â Â Â  (c) Upon creation of a leasehold interest in a vehicle, the lessor or holder shall present the certificate of title to the department within 30 days of the transfer. This paragraph does not apply to the creation of leasehold interests in vehicles that are proportionally registered under ORS 826.009 or 826.011.

Â Â Â Â Â  (d) Upon termination of a leasehold interest, the lessor shall cause the certificate of title to be delivered to the department within 30 days of the termination. This paragraph does not apply to the termination of leasehold interests in commercial vehicles that are proportionally registered under ORS 826.009 or 826.011.

Â Â Â Â Â  (e) Upon creation of a leasehold interest in vehicles that are proportionally registered under ORS 826.009 or 826.011, the lessee shall furnish the department with satisfactory proof of the lease.

Â Â Â Â Â  (f) Upon the creation of a security interest in a vehicle where the owner or lessor is in possession of a certificate of title, the owner or lessor, if there is a lease, shall deliver the certificate to the person in whom the security interest was created. This paragraph does not apply upon the creation of a security interest where the debtor who granted the security interest is in the business of selling vehicles and the vehicle constitutes inventory held for sale.

Â Â Â Â Â  (g) Upon the creation of a security interest in a vehicle where a prior security interest holder is in possession of the certificate of title, the owner or lessor, if there is a lease, shall either provide for the delivery of the certificate of title to the person in whom the security was created or arrange for direct delivery by the prior security interest holder to the department. This paragraph does not apply upon the creation of a security interest where the debtor who granted the security interest is in the business of selling vehicles and the vehicle constitutes inventory held for sale.

Â Â Â Â Â  (h) Notwithstanding paragraph (a) of this subsection, upon creation of a security interest in a vehicle, a person in whom a security interest was created and who receives a certificate of title showing the interest from the person granting the security interest shall present the certificate of title to the department within 30 days after receiving the certificate of title.

Â Â Â Â Â  (i) Within 15 calendar days of satisfaction of a security interest in a vehicle, the security interest holder affected:

Â Â Â Â Â  (A) If in possession of the certificate of title, shall deliver the certificate of title and the release contained thereon to the security interest holder next named, if any, otherwise to the lessor or, if none, to the owner.

Â Â Â Â Â  (B) If not in possession of the certificate of title, shall deliver a release to the person entitled thereto.

Â Â Â Â Â  (j) Upon receipt of a release of a security interest in a vehicle by a person who is not in possession of the certificate of title, the person shall promptly deliver the release to the holder of the certificate of title. This paragraph does not apply to release of a security interest in vehicles where the debtor who granted the security interest is in the business of selling vehicles and the vehicle constitutes inventory held for sale.

Â Â Â Â Â  (k) Notwithstanding paragraph (a) of this subsection, upon satisfaction of a security interest in a vehicle, the holder of the certificate of title and the release shall present both to the department within 30 days after the date of the release. This paragraph does not apply upon release of a security interest in vehicles where the debtor who granted the security interest is in the business of selling vehicles and the vehicle constitutes inventory held for sale.

Â Â Â Â Â  (2) The offense described in this section, failure to deliver vehicle documents on transfer of interest in a vehicle, is a Class D traffic violation. [1983 c.338 Â§191; 1985 c.16 Â§67; 1985 c.315 Â§2; 1985 c.485 Â§4; 1987 c.750 Â§5; 1989 c.43 Â§19; 1989 c.148 Â§15; 1989 c.452 Â§5; 1991 c.284 Â§14; 1993 c.18 Â§167; 1993 c.233 Â§33]

Â Â Â Â Â  803.106 Failure to deliver information on transfer of Oregon-titled vehicle for which there is no title certificate; penalty. (1) A person commits the offense of failure to deliver information on transfer of a vehicle for which the Department of Transportation has issued title in a form other than a certificate if the person does not comply with rules adopted by the department concerning the information to be delivered.

Â Â Â Â Â  (2) Nothing in this section authorizes the department to adopt rules requiring compliance with this section by persons who would be exempt from compliance with ORS 803.105 even if they had been issued certificates of title by the department.

Â Â Â Â Â  (3) The offense described in this section, failure to deliver information on transfer of a vehicle, is a Class D traffic violation. [1993 c.233 Â§35]

Â Â Â Â Â  803.108 Effect of tax lien on transfer of vehicle. If the ownership of a motor vehicle subject to the lien provided for by ORS 319.700 is transferred, whether by operation of law or otherwise, the Department of Transportation shall not issue, to the transferee or person otherwise entitled thereto, a registration card or title with respect to such motor vehicle until the department has determined that the lien has been removed. Implements of husbandry are not subject to this section by virtue of exemption under ORS 319.520 from the lien provided for by ORS 319.700. [Formerly 803.115]

Â Â Â Â Â  803.110 [1985 c.485 Â§3; repealed by 1989 c.148 Â§20]

(Transferor Notice)

Â Â Â Â Â  803.112 Notice of transfer of interest in vehicle; rules; exemptions. (1) Except as otherwise provided in this section, the transferor of an interest in a vehicle covered by an Oregon title shall notify the Department of Transportation of the transfer within 10 days of the date of transfer. The notice shall be in a form determined by the department by rule.

Â Â Â Â Â  (2) For purposes of giving notice under this section, if the transfer occurs by operation of law, the personal representative, receiver, trustee, sheriff or other representative or successor in interest of the person whose interest is transferred shall be considered the transferor.

Â Â Â Â Â  (3) The requirements of this section do not apply upon creation, termination or change in a security interest or a leasehold interest or upon award of ownership of a motor vehicle made by court order.

Â Â Â Â Â  (4) A vehicle dealer is exempt from the notice requirement of this section if the dealer:

Â Â Â Â Â  (a) Transfers the vehicle to another dealer; or

Â Â Â Â Â  (b) Submits an application for title to the vehicle on behalf of the buyer of the vehicle.

Â Â Â Â Â  (5) Notification provided under this section is for informational purposes only and does not constitute an assignment or release of any interest in the vehicle. [1995 c.516 Â§2; 2003 c.121 Â§1]

Â Â Â Â Â  803.113 Department action upon receipt of notice under ORS 803.112; rules. (1) Except as otherwise provided by rule of the Department of Transportation under subsection (3) of this section, upon receipt of a notification of transfer described in ORS 803.112, the department shall make a notation on its records indicating that it has received notification that an interest in the vehicle has been transferred. The notation shall be made whether or not the form submitted to the department contains all the information required by the department under ORS 803.112, so long as there is sufficient information to identify the vehicle. Thereafter, until a new title is issued, when the department is asked to provide the name of the owner of a vehicle as shown on its records, the department shall provide the name of the transferor and indicate that department records show a notification of transfer but do not show a title transfer. The department shall also provide the name of the transferee if it is shown on the form submitted by the transferor under ORS 803.112.

Â Â Â Â Â  (2) Whenever the Oregon Vehicle Code or other statute requires notice to the owner of a motor vehicle, the person required to provide notice shall provide the notice to the current owner as shown on the records of the department and to any transferee shown as a result of notification to the department under ORS 803.112.

Â Â Â Â Â  (3) The department may adopt rules for the implementation of ORS 803.112 and this section. Rules shall be designed to allow the department to implement ORS 803.112 and this section in a way that is efficient and convenient for the public and the department. Rules under this section may include, but need not be limited to, rules authorizing the department to remove information recorded under this section and specifying circumstances under which information submitted need not be recorded. [1995 c.516 Â§3; 2003 c.121 Â§2]

Â Â Â Â Â  803.114 Knowingly submitting false notice of transfer; penalty. (1) A person commits the offense of knowingly submitting false notice of transfer if the person submits a notice of transfer of an interest in a vehicle as described in ORS 803.112 to the Department of Transportation and the person knows that the interest in the vehicle has not been transferred.

Â Â Â Â Â  (2) The offense described in this section, knowingly submitting false notice of transfer, is a Class C misdemeanor. [1995 c.516 Â§4]

Â Â Â Â Â  803.115 [1983 c.338 Â§192; 1989 c.992 Â§30; 1993 c.233 Â§36; renumbered 803.108 in 1997]

Â Â Â Â Â  803.116 Knowingly submitting false information about transfer of interest in vehicle; penalty. (1) A person commits the offense of knowingly submitting false information about transfer of a vehicle if the person submits a notice of transfer of an interest in a vehicle as described in ORS 803.112 to the Department of Transportation and the person knows that some or all of the information contained in the notice is false.

Â Â Â Â Â  (2) The offense described in this section, knowingly submitting false information about transfer of a vehicle, is a Class C misdemeanor. [1995 c.516 Â§5]

Â Â Â Â Â  803.117 Effect of notice of transfer on civil and criminal liability. A transferor who has made a bona fide transfer of a vehicle and has delivered possession of it to a transferee shall not, by reason of any of the provisions of the Oregon Vehicle Code, be subject to civil liability or criminal liability for the parking, abandoning or operation of the vehicle by another person when the transferor has:

Â Â Â Â Â  (1) Notified the Department of Transportation of the transfer; and

Â Â Â Â Â  (2) Assigned the title to the transferee. [1995 c.516 Â§6; 1997 c.249 Â§275; 2003 c.121 Â§3]

(Odometer Disclosure)

Â Â Â Â Â  803.120 Odometer disclosure; contents of form. (1) When an odometer disclosure is required by statute or by the Department of Transportation, the disclosure shall be in a form required by the department by rule. The department may require different forms of disclosure for different situations and may require different information to be disclosed for different purposes.

Â Â Â Â Â  (2) Any form authorized by the department for use as an odometer disclosure upon transfer of an interest in a vehicle shall refer to the federal law requiring disclosure of odometer information and shall state that failure to complete the disclosure form, or providing false information on the form, may result in a fine or imprisonment.

Â Â Â Â Â  (3) Any form authorized by the department for use as an odometer disclosure upon transfer of an interest in a vehicle shall provide a way for the transferor to indicate, to the best of the transferorÂs knowledge, which of the following is true:

Â Â Â Â Â  (a) That the odometer reading reflects the actual mileage of the vehicle;

Â Â Â Â Â  (b) That the odometer reading reflects an amount of mileage in excess of the designed mechanical odometer limit; or

Â Â Â Â Â  (c) That the odometer reading does not reflect actual mileage and should not be relied on.

Â Â Â Â Â  (4) An odometer disclosure required upon transfer of an interest in a vehicle shall be made on the vehicle title unless the department provides otherwise by rule. [1991 c.873 Â§3]

Â Â Â Â Â  803.122 Information required; rules. (1) When an odometer disclosure is required at time of transfer of a vehicle, the transferee and the transferor shall both sign the odometer disclosure form and the transferor shall provide as much of the following as is required by the Department of Transportation by rule:

Â Â Â Â Â  (a) The odometer reading at the time of transfer, excluding tenths of miles.

Â Â Â Â Â  (b) The date of transfer.

Â Â Â Â Â  (c) The transferorÂs name, which shall be printed, and current address.

Â Â Â Â Â  (d) The transfereeÂs name, which shall be printed, and current address.

Â Â Â Â Â  (e) The identity of the vehicle, including its make, model, year and body type and the vehicle identification number.

Â Â Â Â Â  (f) Any other information that the department determines by rule would further the purposes of the odometer disclosure requirements.

Â Â Â Â Â  (2) In addition to providing the information required by subsection (1) of this section, the transferor shall indicate, in a manner determined by the department, which of the statements described in ORS 803.120 (3) is accurate. [1991 c.873 Â§4]

Â Â Â Â Â  803.124 Rules for issuance of forms; agreements for provision of forms; fee. (1) The Department of Transportation may adopt rules providing for issuance of any forms it considers necessary or convenient for assigning or conveying interests in vehicles and any forms it considers necessary or convenient for providing required odometer disclosures. The authority granted by this section includes, but is not necessarily limited to, authority to enter into agreements authorizing others to provide the forms authorized by this section to the public.

Â Â Â Â Â  (2) The department may establish fees for providing forms authorized by this section. Fees shall be designed to recover the cost of producing and providing the forms. An agreement entered into by the department for the purpose of providing forms authorized by this section to the public may provide for a fee to be charged by the person providing the forms. [1991 c.873 Â§6]

Â Â Â Â Â  803.126 Odometer disclosure without title application; fee. (1) The Department of Transportation by rule may allow the filing of documents related to odometer disclosure without an accompanying application for issuance or transfer of title. The department may determine situations in which such documents may be filed and what documents are acceptable.

Â Â Â Â Â  (2) A person filing an odometer disclosure statement under this section shall pay a fee of $4. [1991 c.873 Â§6a]

(Transitional Ownership Records)

Â Â Â Â Â  803.130 Purpose of record. The purpose of a transitional ownership record is to enable security interests to be perfected in a timely manner when the primary ownership record is not available. [1989 c.927 Â§7; 1993 c.233 Â§41]

Â Â Â Â Â  803.132 Circumstances under which transitional ownership record acceptable as ownership record. A transitional ownership record is acceptable as an ownership record only if the primary ownership record is not in the possession of the selling dealer, new security interest holder or the agent of either at the time the transitional ownership record is submitted to the Department of Transportation. [1989 c.927 Â§8; 1993 c.233 Â§42; 1995 c.309 Â§1; 1999 c.818 Â§1]

Â Â Â Â Â  803.134 Fee. A person submitting a transitional ownership record to the Department of Transportation shall pay a fee of $13 to the department. The fee shall be paid at the time of submission of the record unless the department by rule establishes alternative payment methods. [1989 c.927 Â§6; 1993 c.233 Â§43]

Â Â Â Â Â  803.136 Mandatory rejection, return or invalidation of record by department. The Department of Transportation shall reject, return or subsequently invalidate a transitional ownership record if:

Â Â Â Â Â  (1) More than 30 days have elapsed between the date of sale or if no sale is involved, the date the contract or security interest being perfected was signed and the date the transitional ownership record is received by the department;

Â Â Â Â Â  (2) The transitional ownership record does not contain all of the information specified in ORS 801.562;

Â Â Â Â Â  (3) It is determined that persons named on the transitional ownership record as having a security interest did not have a security interest on the date the transitional ownership record was received;

Â Â Â Â Â  (4) It is determined the person who submitted the transitional ownership record made false statements in completing the transitional ownership record;

Â Â Â Â Â  (5) The department does not receive the primary ownership record within 90 days from the date of sale or if no sale is involved, from the date the security agreement or contract was signed;

Â Â Â Â Â  (6) The security interest holder or person submitting the transitional ownership record elects to retain it, requests it be returned or requests that the transitional ownership record be withdrawn; or

Â Â Â Â Â  (7) The information on or in the transitional ownership record has been changed or altered in a manner that is not acceptable to the department. [1989 c.927 Â§9; 1993 c.233 Â§44; 1995 c.309 Â§2; 1999 c.818 Â§2; 2005 c.261 Â§2]

Â Â Â Â Â  803.138 Discretionary rejection, return or invalidation of record by department. The Department of Transportation may reject, return or subsequently invalidate a transitional ownership record if:

Â Â Â Â Â  (1) It is determined that title is to be issued to someone other than the person shown on the transitional ownership record;

Â Â Â Â Â  (2) Interests reflected on the primary ownership record or in information submitted in conjunction with that record conflict with the interests as reflected on the transitional ownership record; or

Â Â Â Â Â  (3) The person submitting the transitional ownership record has failed to submit the fee required by ORS 803.134 or to comply with an alternative payment method established by the department under ORS 803.134. [1989 c.927 Â§10; 1993 c.233 Â§45]

(Salvage Titles)

Â Â Â Â Â  803.140 Application; certificate; rules. (1) When a person is required by the provisions of ORS 819.016 to apply for a salvage title for a vehicle, the application shall be in a form acceptable to the Department of Transportation and shall contain any information required by the department by rule. Rules adopted by the department may include, but need not be limited to, provisions for accepting an application under this section that does not contain all the information otherwise required, if the department is satisfied as to ownership of the vehicle.

Â Â Â Â Â  (2) The department may design a salvage title certificate for vehicles and by rule may prescribe the contents of the certificate. A salvage title certificate shall be produced by a secure process that meets or exceeds the requirements of federal law.

Â Â Â Â Â  (3) The department may issue a salvage title certificate to a person who submits an application that meets the requirements imposed by the department under this section and submits the fee required under ORS 803.090.

Â Â Â Â Â  (4) The department may adopt any rules it considers necessary for the administration of the salvage title process. The rules may include, but need not be limited to, rules specifying:

Â Â Â Â Â  (a) Permissible uses of a salvage title certificate.

Â Â Â Â Â  (b) Requirements for replacement or surrender of a salvage title certificate or for issuance of a new certificate.

Â Â Â Â Â  (c) Records that will be kept by the department.

Â Â Â Â Â  (d) Forms of salvage title other than certificates. [1991 c.873 Â§28; 1993 c.233 Â§37]

PROVISIONS APPLICABLE TO BOTH TITLE AND REGISTRATION

(Generally)

Â Â Â Â Â  803.200 Residency; criteria; exception; camper on vehicle. This section establishes when the exemptions under ORS 803.030 and 803.305 from titling and registration of vehicles owned by nonresidents are applicable. The applicability of the described exemptions for nonresident owners of vehicles is subject to all of the following:

Â Â Â Â Â  (1) A person is a resident of this state for purposes of titling and registering vehicles if the person engages in any gainful employment in this state or takes any action to indicate the acquiring of residence in this state during the period of sojourn in this state by doing any of the following:

Â Â Â Â Â  (a) Remaining in this state for a consecutive period of six months or more regardless of the domicile of the person.

Â Â Â Â Â  (b) Placing children in a public school without payment of nonresident tuition fees.

Â Â Â Â Â  (c) Making a declaration to be a resident of this state for the purpose of obtaining, at resident rates, a state license or tuition fees at an educational institution maintained by public funds.

Â Â Â Â Â  (d) Maintaining a main office, branch office or warehouse facilities in this state and operating motor vehicles in this state.

Â Â Â Â Â  (e) Operating motor vehicles in intrastate transportation for compensation or profit for other than seasonal agricultural work.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, private passenger motor vehicle owners who are bona fide residents of states adjoining this state shall be permitted to operate their vehicles in this state for so long as such motor vehicles remain currently registered and titled in an adjoining state.

Â Â Â Â Â  (3) A camper on a motor vehicle described in this section shall be subject to registration or titling under the vehicle code at the same time that such motor vehicle becomes subject to registration and titling under this section.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, a person who is gainfully employed in this state shall not be considered a resident of the state if the person has taken no other steps to become a resident. This subsection applies, but is not limited, to a student at an educational institution who is paying nonresident tuition rates. [1983 c.338 Â§198; 1993 c.751 Â§87]

Â Â Â Â Â  803.205 Proof of ownership or security interest on transfer or application for title or registration; affidavit. (1) The Department of Transportation may require proof under this section if the department determines the proof is necessary to resolve questions concerning vehicle ownership or undisclosed security interests in the transfer of any vehicle under ORS 803.092, in an application for issuance of title under ORS 803.045 or in an application for registration of a vehicle under ORS 803.350.

Â Â Â Â Â  (2) Under this section, the department may require any proof sufficient to satisfy the department concerning the questions about the ownership of the vehicle or security interests in the vehicle. The proof required by the department may include, but is not limited to, completion of an affidavit that:

Â Â Â Â Â  (a) Is in a form required by the department by rule;

Â Â Â Â Â  (b) Contains any information the department requires by rule as necessary to establish ownership of the vehicle or to determine any security interests in the vehicle; and

Â Â Â Â Â  (c) Is verified by the person making the affidavit.

Â Â Â Â Â  (3) The department is not liable to any person for issuing title or registering a vehicle based on proof provided under this section.

Â Â Â Â Â  (4) Nothing in this section affects any power of the department to refuse to issue or to revoke title or registration. [1983 c.338 Â§199; 1989 c.148 Â§16; 1993 c.233 Â§38; 2001 c.675 Â§13; 2003 c.655 Â§106]

Â Â Â Â Â  803.207 Expedited titling and registration; fee. (1) The Department of Transportation by rule may establish procedures for providing expedited services related to the titling and registration of vehicles when such services are needed because of problems related to odometer disclosure requirements. This authority is in addition to the departmentÂs authority to provide expedited services for other reasons on an individual case basis.

Â Â Â Â Â  (2) The department may charge a fee of not more than $10 for providing expedited services authorized by this section. [1991 c.873 Â§5]

Â Â Â Â Â  803.210 Conditions precedent to issuance of title for certain vehicles. (1) The Department of Transportation shall not issue title for a vehicle described in subsection (2) of this section unless:

Â Â Â Â Â  (a) An inspection of the vehicle identification number or numbers of the vehicle is performed in accordance with ORS 803.212; and

Â Â Â Â Â  (b) The fee established under ORS 803.215 is paid to the department for the inspection.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the requirements of this section apply to all of the following:

Â Â Â Â Â  (a) A vehicle from another jurisdiction.

Â Â Â Â Â  (b) Any assembled or reconstructed vehicle.

Â Â Â Â Â  (c) Any vehicle if the certificate of title has been or is required to be submitted to the department, or a person is required to report to the department, under ORS 819.010, 819.012, 819.014 or 819.030.

Â Â Â Â Â  (d) Any vehicle if the department has received notice that the vehicle has been or will be wrecked, dismantled, disassembled or substantially altered under ORS 819.010 or 822.135.

Â Â Â Â Â  (e) Replicas.

Â Â Â Â Â  (f) Any vehicle the department has reason to believe was not certified by the original manufacturer as conforming to federal vehicle standards.

Â Â Â Â Â  (3) The requirements of this section do not apply to the following vehicles if the person shown as the owner on an out-of-state title for the vehicle applies for an Oregon title in that personÂs name:

Â Â Â Â Â  (a) A rental truck, rental truck tractor or rental trailer that is registered in Oregon under an interstate agreement that provides that a portion of the ownerÂs fleet is to be registered in each state in which the fleet operates.

Â Â Â Â Â  (b) A trailer or semitrailer that has permanent registration. [1983 c.338 Â§200; 1985 c.16 Â§71; 1985 c.402 Â§9; 1985 c.410 Â§2; 1987 c.146 Â§2; 1991 c.820 Â§15; 1993 c.174 Â§8; 1993 c.233 Â§39; 2003 c.655 Â§107]

Â Â Â Â Â  803.212 Inspection of vehicle identification numbers. (1) The Department of Transportation, or persons or agencies authorized to do so by the department, shall conduct a physical inspection of the vehicle identification number of each vehicle located in this state and required by ORS 803.210 to be inspected. The department may designate certified dealers to perform the inspection and may enter into agreements with the Oregon State Police or other law enforcement agencies of this state to perform inspections. The inspection shall determine whether the vehicle identification number or numbers match those on the records of the department, on the title or primary ownership record or contained in other information received by the department.

Â Â Â Â Â  (2) If a vehicle that is required by ORS 803.210 to be inspected is located in another jurisdiction, the department may designate a person or agency in such jurisdiction to perform the physical inspection and may waive the inspection fee.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the department shall check the vehicle identification number or numbers of all vehicles required by ORS 803.210 to be inspected against those listed as stolen at the National Crime Information Center. If the check indicates the vehicle is stolen, the department:

Â Â Â Â Â  (a) Shall immediately notify the Oregon State Police or, if the department determines it would be appropriate to do so, notify another law enforcement agency; and

Â Â Â Â Â  (b) Shall not issue title within 30 days of giving the notice required by paragraph (a) of this subsection unless the department is notified before the end of the 30 days that the vehicle is not stolen. After the passage of the 30-day period, the department may issue the title.

Â Â Â Â Â  (4) The department may refer a vehicle to the Oregon State Police or other appropriate law enforcement agency for a vehicle identification number inspection if:

Â Â Â Â Â  (a) Inspection of the vehicle under this section reveals that the vehicle identification number on the vehicle is different from the number provided to the department or appears to have been tampered with, altered or defaced; or

Â Â Â Â Â  (b) The vehicle is a reconstructed or assembled vehicle or has been reported destroyed or totaled under ORS 819.012, 819.014 or 819.030 or is any other salvaged vehicle from another jurisdiction. This subsection does not apply to a vehicle that has been reported totaled to the department because of theft and has subsequently been recovered.

Â Â Â Â Â  (5) If the department refers a vehicle to a law enforcement agency under subsection (4) of this section, the law enforcement agency shall inspect the vehicle. If the law enforcement agency determines that there is reason to believe that the identification number of the vehicle has been tampered with, altered or forged or that the vehicle is stolen, the law enforcement agency may seize the vehicle and may hold the vehicle until completing an investigation to establish the origin and ownership of the vehicle. The department shall reimburse the Department of State Police, and may reimburse any other law enforcement agency, for any inspections conducted under this subsection in an amount agreed upon by the department and the Department of State Police or other law enforcement agency. [1987 c.146 Â§4; 1991 c.576 Â§1; 1991 c.820 Â§16; 1993 c.233 Â§40a; 1993 c.751 Â§23]

Â Â Â Â Â  803.215 Fee for inspection. A fee of $7 shall be charged for an inspection of a vehicle required by ORS 803.210. [1983 c.338 Â§201; 1985 c.736 Â§1; 1987 c.146 Â§6; 1987 c.790 Â§2; 2003 c.618 Â§47]

Â Â Â Â Â  803.217 Transfer of title and registration for vehicles abandoned by tenant; rules. The Department of Transportation shall adopt rules to provide for the transference of a certificate of title and registration for titled vehicles and recreational vehicles that are abandoned by a tenant as defined in ORS 90.100. [1997 c.577 Â§43; 2003 c.655 Â§108]

(Offenses)

Â Â Â Â Â  803.220 Notification to department of name or address change; rules; requirements; procedure; exception; penalty. (1) A person commits the offense of unlawful failure to notify the Department of Transportation of a name or address change if the person:

Â Â Â Â Â  (a) Has any interest in a vehicle registered or titled by this state that is shown on the title;

Â Â Â Â Â  (b) Changes names, by marriage or otherwise, from that shown on the title or changes the personÂs address from that shown on the registration; and

Â Â Â Â Â  (c) Does not comply with the requirements under this section.

Â Â Â Â Â  (2) To comply with the requirements of this section, a person must do all the following:

Â Â Â Â Â  (a) The person must notify the department of the change. Notice of a change of name or address must be given to the department within 30 days of the change, in a manner authorized by the department by rule.

Â Â Â Â Â  (b) If the person changes names, by marriage or otherwise, from that shown on the title and a certificate of title is being held by a security interest holder, the person must notify the security interest holder within 30 days after the change who, in turn, must notify the department in a timely manner.

Â Â Â Â Â  (c) Any time the name is changed from that on the title, any certificate of title that has been issued must be submitted to the department with the notice and the appropriate fee under ORS 803.090.

Â Â Â Â Â  (3) A person may obtain a new certificate of title reflecting a change of name or address by making application therefor and paying the appropriate fee under ORS 803.090.

Â Â Â Â Â  (4) If title has been issued in a form other than a certificate, a person requesting a change in name shall provide authorization from the primary security interest holder, if any, to have the title changed. If the authorization is not received, the department shall continue to reflect the previous name on the title. Nothing in this subsection precludes the department from including the new name in records maintained in conjunction with title whether or not authorization is received.

Â Â Â Â Â  (5) Upon receipt of notice of a change and any authorization required under this section, the department shall note the change in its records. Upon receipt of the notice and the fee required under ORS 803.090, the department shall issue a new certificate of title indicating the change.

Â Â Â Â Â  (6) This section does not apply to a change of name or address of a security interest holder or lessor that is a financial institution, a financial holding company or a bank holding company, as those terms are defined in ORS 706.008, a licensee under ORS chapter 725, or any subsidiary or affiliate of any of the foregoing.

Â Â Â Â Â  (7) The offense described in this section, unlawful failure to notify the department of a name or address change, is a Class D traffic violation. [1983 c.338 Â§202; 1985 c.16 Â§72; 1985 c.485 Â§1; 1989 c.452 Â§6; 1993 c.233 Â§46a; 1993 c.751 Â§88; 1995 c.383 Â§36; 1997 c.631 Â§555; 2001 c.377 Â§54; 2003 c.129 Â§1]

Â Â Â Â Â  803.225 Failure to designate replica, reconstructed, assembled or specially constructed vehicle in title or registration application; penalty. (1) A person commits the offense of failure to designate a replica or a reconstructed, assembled or specially constructed vehicle if the person makes application for the titling or registration of a vehicle that is a replica or a reconstructed, assembled or specially constructed vehicle and that fact is not indicated in the application.

Â Â Â Â Â  (2) The offense described in this section, failure to designate a replica, reconstructed, assembled or specially constructed vehicle in application for title or registration, is a Class B misdemeanor. [1983 c.338 Â§203; 1985 c.393 Â§4; 1985 c.402 Â§10; 1993 c.233 Â§47]

Â Â Â Â Â  803.230 Forging, altering or unlawfully producing or using title or registration; penalty. (1) A person commits the offense of forging, altering or unlawfully producing or using vehicle titles or registration if the person does any of the following:

Â Â Â Â Â  (a) Alters or forges or causes to be altered or forged any certificate of title, certificate of registration or assignment thereof issued by the Department of Transportation.

Â Â Â Â Â  (b) Holds or uses certificate of title, certificate of registration or assignment thereof issued by the department knowing the certificate or assignment has been altered or forged.

Â Â Â Â Â  (c) Unless authorized by the department, prints or produces or causes to be printed or produced any certificate of title, certificate of registration or any assignment thereof required by the department.

Â Â Â Â Â  (d) Holds or uses any certificate of title, certificate of registration or assignment thereof required by the department knowing that it has been printed or produced without authority from the department.

Â Â Â Â Â  (2) The offense described in this section, forging, altering or unlawfully producing or using vehicle titles or registration, is a Class C felony. [1983 c.338 Â§204; 1985 c.16 Â§73; 1991 c.407 Â§22; 1995 c.733 Â§83]

REGISTRATION

(Generally)

Â Â Â Â Â  803.300 Failure to register; penalty. (1) A person commits the offense of failure to register a vehicle if the person owns a vehicle in this state and the person does not register the vehicle in this state.

Â Â Â Â Â  (2) In addition to other persons subject to this section, this section applies to out-of-state corporations owning, operating or maintaining a place of business in this state with regard to vehicles that are used by the corporation doing business in this state.

Â Â Â Â Â  (3) Exemptions from this section are established under ORS 803.305.

Â Â Â Â Â  (4) The offense described in this section, failure to register a vehicle, is a Class D traffic violation. [1983 c.338 Â§205; 1985 c.16 Â§74; 1985 c.401 Â§4; 1995 c.383 Â§37]

Â Â Â Â Â  803.305 Exemptions from general registration requirements. This section establishes exemptions from the requirements under ORS 803.300. The exemptions under this section are in addition to any exemptions under ORS 801.026. Vehicles exempted by this section from the requirements to be registered by this state are not prohibited from being registered by this state if registration is permitted under ORS 803.310. The following are exempt, either partially or completely as described, from the registration requirements under ORS 803.300:

Â Â Â Â Â  (1) Road rollers, farm tractors, trolleys and traction engines are exempt from registration.

Â Â Â Â Â  (2) Bicycles are exempt from registration.

Â Â Â Â Â  (3) A vehicle is exempt from registration if it has registration issued for the vehicle by the Armed Forces of the United States where the registration is issued in a foreign country to a vehicle owned by a member of the Armed Forces. The exemption granted by this subsection applies only for a period of 45 days from the time the vehicle is returned to the United States.

Â Â Â Â Â  (4) A vehicle is exempt from registration if it is not operated on the highways of this state.

Â Â Â Â Â  (5) A trailer is exempt from registration if it is equipped with pneumatic tires made of elastic material and is not operated in this state with a loaded weight of more than 1,800 pounds. A trailer for hire, travel trailer or camper is not exempt by this subsection.

Â Â Â Â Â  (6) Vehicles owned and operated by the United States Government are exempt from registration.

Â Â Â Â Â  (7) Snowmobiles are subject to the requirements for registration provided under ORS 821.080 to 821.110.

Â Â Â Â Â  (8) Implements of husbandry, well drilling machinery, emergency fire apparatus providing public fire protection and invalid chairs are exempt from registration.

Â Â Â Â Â  (9) Road graders, farm tractors and farm trailers on highways are exempt from registration when the operation of the vehicle upon the highway is incidental to its use in an agricultural operation.

Â Â Â Â Â  (10) Fixed load vehicles are exempt from registration while the vehicles are operated:

Â Â Â Â Â  (a) In the construction or reconstruction of state or county roads, highways or city streets; and

Â Â Â Â Â  (b) Within the immediate construction projects, as described in the governmental agency contract under which the work is being performed.

Â Â Â Â Â  (11) Motor vehicles designed to operate at a loaded weight over 8,000 pounds, trailers and equipment are exempt from registration while being used for the purposes of forest protection and fire suppression under ORS chapter 477 or a similar federal statute. The exemption under this subsection applies to the vehicles or equipment described while being moved to or from the work area. The exemption under this subsection only applies to vehicles or equipment owned, leased, contracted for or requisitioned by the State Forester or State Board of Forestry, a contractor of the State Forester or State Board of Forestry under ORS chapter 477 or the United States Government.

Â Â Â Â Â  (12) Vehicles being used for the purposes of forest protection and fire suppression are exempt if the vehicles are necessary in order to comply with ORS 477.615 or 477.650 or a similar federal statute. The exemption under this subsection also applies to the vehicles described being moved to or from the work area.

Â Â Â Â Â  (13) Golf cart exemptions from registration are as provided in ORS 820.210.

Â Â Â Â Â  (14) Vehicles currently registered and titled in any other country, state or territory are not required to be registered by this state. All of the following apply to this subsection:

Â Â Â Â Â  (a) This subsection only provides an exemption as long as the owner of the vehicle satisfactorily shows that the owner is not a resident of this state as described under ORS 803.200.

Â Â Â Â Â  (b) The exemption under this subsection applies to vehicles granted exemptions under ORS 802.500, 802.520 or 826.005 unless otherwise provided for under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Except as otherwise provided in this paragraph, a vehicle operated over the highways of this state for compensation or profit must comply with the registration requirements under ORS 803.300 in the same manner as vehicles owned by persons in this state. The following vehicles are not subject to this paragraph:

Â Â Â Â Â  (A) Vehicles operated under reciprocal registration exemptions established under ORS 802.500 or 826.005.

Â Â Â Â Â  (B) Vehicles operated under an exemption established under ORS 802.520.

Â Â Â Â Â  (C) Vehicles that are proportionally registered under an agreement established under ORS 826.007 and according to the procedures established under ORS 826.009 and 826.011.

Â Â Â Â Â  (D) Any vehicle if duly registered and titled under the laws of the state or country of which the owner is a bona fide resident to the extent that in the foreign country, state, territory or federal district where the owner resides like exemptions and privileges are granted vehicles duly registered and titled under the laws of this state and owned by residents of this state.

Â Â Â Â Â  (d) If no exemption from registration requirements is in effect under ORS 802.500, 802.520, 826.005 or 826.007 with respect to another jurisdiction, any vehicle properly registered and titled in such other jurisdiction and for which evidence of compliance is supplied shall receive, when operated in this state, the same exemptions, benefits and privileges granted by such other jurisdictions to vehicles properly registered and titled in this state. Reciprocity extended under this paragraph shall apply to commercial vehicles only when engaged exclusively in interstate commerce.

Â Â Â Â Â  (e) Any vehicle operated under dealer registration plates issued by another state, country, province, territory or the District of Columbia is subject to this subsection.

Â Â Â Â Â  (15) Vehicles operated or used by vehicle dealers may be operated or used without registration as provided under ORS 822.040.

Â Â Â Â Â  (16) Vehicles towed by towing businesses may be towed without registration as provided under ORS 822.210.

Â Â Â Â Â  (17) Vehicles without registration may be transported by vehicle transporters as provided under ORS 822.310.

Â Â Â Â Â  (18) Vehicles that are not registered may be operated under trip permits described under ORS 803.600 or under permits described under ORS 803.610 to 803.625.

Â Â Â Â Â  (19) If trailers that are part of a fleet of trailers for hire are properly registered in this state under an agreement entered into pursuant to ORS 802.500, all trailers that are identified as being a part of the same fleet and that are currently registered in any state, territory, province, country or the District of Columbia shall be permitted to operate in this state in both interstate and intrastate commerce without being registered by this state.

Â Â Â Â Â  (20) Vehicles that are registered by the United States Department of State and that are owned or operated by foreign nationals with diplomatic immunity are exempt from registration.

Â Â Â Â Â  (21) Tow dollies and converter dollies are exempt from registration.

Â Â Â Â Â  (22) Class I and Class III all-terrain vehicles are exempt from registration.

Â Â Â Â Â  (23) Motor assisted scooters are exempt from registration.

Â Â Â Â Â  (24) Electric personal assistive mobility devices are exempt from registration. [1983 c.338 Â§206; 1985 c.16 Â§75; 1985 c.333 Â§7; 1985 c.401 Â§5; 1985 c.459 Â§4; 1985 c.668 Â§7; 1987 c.25 Â§2; 1989 c.43 Â§20; 1989 c.991 Â§25; 1991 c.284 Â§15; 1991 c.459 Â§438g; 1993 c.174 Â§3; 1993 c.303 Â§2; 1995 c.774 Â§11; 1999 c.977 Â§19; 2001 c.749 Â§20; 2001 c.827 Â§2; 2003 c.71 Â§1; 2003 c.341 Â§4; 2003 c.655 Â§109]

Â Â Â Â Â  803.310 Optional registration; rules. (1) The Department of Transportation, by rule, may provide for optional registration of vehicles that are exempt from vehicle registration requirements by ORS 803.305. The rules adopted for purposes of this subsection may provide for the registration of categories of vehicles, types of vehicles or otherwise. Upon request of an owner, the department may issue registration for a vehicle that meets the requirements of rules adopted under this section.

Â Â Â Â Â  (2) A vehicle that is registered under this section is subject to the same provisions, conditions, fees and other requirements for registration as are other vehicles under the vehicle code. [1985 c.333 Â§6]

Â Â Â Â Â  803.315 Failure to pay registration fee; penalty. (1) A person commits the offense of failure to pay the appropriate registration fee if the person operates any vehicle or transports any camper that is registered in this state unless the proper fee, as established under ORS 803.420, has been paid for registration of the vehicle.

Â Â Â Â Â  (2) The offense described in this section, failure to pay appropriate registration fee, is a Class D traffic violation. [1983 c.338 Â§207; 1985 c.16 Â§76; 1995 c.383 Â§38; 2003 c.655 Â§110]

Â Â Â Â Â  803.320 Permitting unlawful operation of unregistered vehicle; penalty. (1) A person commits the offense of permitting unlawful operation of an unregistered vehicle if the person authorizes or knowingly permits a motor vehicle that is owned by the person or under the personÂs control and that is not registered as required under the vehicle code or ORS chapter 826 to be driven by any person.

Â Â Â Â Â  (2) The offense described in this section, permitting unlawful operation of unregistered vehicle, is a Class D traffic violation. [1983 c.338 Â§208; 1991 c.407 Â§23; 1995 c.383 Â§5]

Â Â Â Â Â  803.325 Purchase and use of out-of-state registered vehicle; requirements; penalty. (1) A person commits the offense of purchase and use of an out-of-state registered vehicle by a resident if the person is a resident of this state and the person purchases a vehicle registered outside of this state without doing all of the following:

Â Â Â Â Â  (a) Upon purchase, the person shall remove the registration plates and shall cause the vehicle to be registered as provided under the vehicle code or under ORS chapter 826, as appropriate, for vehicles owned by residents of this state.

Â Â Â Â Â  (b) The person shall not use, within this state, the vehicle except when the person has paid fees and has complied with the vehicle code or with ORS chapter 826, as appropriate.

Â Â Â Â Â  (2) The offense described in this section, purchase and use of out-of-state registered vehicle by resident, is a Class D traffic violation. [1983 c.338 Â§209; 1985 c.16 Â§77; 1991 c.407 Â§24; 1995 c.383 Â§39]

(Qualifications)

Â Â Â Â Â  803.350 Qualifications for registration; fee; rules. This section establishes the requirements for qualification for registration. The Department of Transportation shall not issue registration to a vehicle if the requirements under this section are not met. The department, in the absence of just cause for refusing to register a vehicle upon application, shall assign a distinctive number or other distinctive means of identification and shall issue registration for a vehicle if all of the following requirements are met:

Â Â Â Â Â  (1) The applicant applies for and is granted title in the applicantÂs name at the same time the person makes application for registration, or presents satisfactory evidence that title covering the vehicle has been previously issued to the applicant.

Â Â Â Â Â  (2) The applicant completes an application described under ORS 803.370. If the vehicle is a reconstructed or assembled vehicle or a replica, the person must indicate that fact in the application or be subject to ORS 803.225.

Â Â Â Â Â  (3) The applicant pays the department the registration fee established under ORS 803.420 and any applicable fees for issuance of registration plates.

Â Â Â Â Â  (4) For motor vehicles, proof of compliance with pollution control equipment requirements is provided to the department. Proof required to comply with this subsection is described under ORS 815.310. This subsection does not apply if the vehicle is exempt from the requirements for proof of compliance under ORS 815.300.

Â Â Â Â Â  (5) The applicant is domiciled in this state, as described in ORS 803.355, if required by ORS 803.360 to be domiciled in the state in order to register a vehicle. If the department has reason to believe that the applicant is not domiciled in this state and is required to be in order to register a vehicle, the department may require the person to submit proof of domicile. The department shall determine by rule what constitutes proof of domicile.

Â Â Â Â Â  (6) The applicant owns a vehicle that qualifies under ORS 803.360 (2) for registration in this state, if the owner is not domiciled in this state and is not required by ORS 803.200, or any other provision of law, to register the vehicle in this state.

Â Â Â Â Â  (7) The applicant surrenders all evidence of any former registration or title as required by ORS 803.380.

Â Â Â Â Â  (8) If required to do so by the department, the applicant provides the department with satisfactory proof that the vehicle was designed to be operated on highways and meets equipment requirements imposed by statute or rule for the lawful operation of a vehicle on highways. The department may adopt rules specifying the kinds of vehicles that are subject to this subsection and what constitutes satisfactory proof under this subsection. [1983 c.338 Â§210; 1985 c.16 Â§78; 1985 c.305 Â§9; 1985 c.402 Â§11; 1987 c.146 Â§7; 1989 c.22 Â§1; 1993 c.233 Â§48; 2001 c.293 Â§3]

Â Â Â Â Â  803.355 ÂDomicileÂ described. For purposes of ORS 803.350 to 803.370 and 807.045, a person is domiciled in this state if the personÂs place of abode is in the state and the person intends to remain in the state or, if absent, to return to it. [1985 c.305 Â§7; 1989 c.636 Â§15]

Â Â Â Â Â  803.360 Domicile in state required; exceptions. (1) No person may register or renew the registration of a vehicle in this state unless the person is domiciled in this state, as described in ORS 803.355. This section does not apply to persons required by ORS 803.200 or any other provision of law, to register vehicles in this state.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person who is not domiciled in this state may register or renew the registration of a vehicle that:

Â Â Â Â Â  (a) Is usually left within the state when the registered owner is absent from the state;

Â Â Â Â Â  (b) Is used primarily for personal transportation within the state;

Â Â Â Â Â  (c) Is a private passenger vehicle or a vehicle with a loaded weight of less than 10,000 pounds; and

Â Â Â Â Â  (d) Is not a motor home or a camper. [1985 c.305 Â§8; 2005 c.770 Â§3]

(Application)

Â Â Â Â Â  803.370 Contents of application; rules. This section establishes requirements for an application for vehicle registration in this state. If an applicant fails to comply with requirements under this section, the Department of Transportation may refuse to register or reregister a vehicle until the applicant complies with the requirements. An application shall contain all of the following:

Â Â Â Â Â  (1) The true name and, except as provided for corrections officers in ORS 802.253 or eligible employees in ORS 802.250, actual residence or business address of the owner. The department may provide by rule for acceptance of something other than an actual residence or business address if the department determines that the applicant does not have an actual address.

Â Â Â Â Â  (2) A description of the vehicle, including the name of the make and the vehicle identification number.

Â Â Â Â Â  (3) An odometer disclosure in a form determined by the department by rule pursuant to ORS 803.120, if a disclosure is otherwise required.

Â Â Â Â Â  (4) Any other information required by the department.

Â Â Â Â Â  (5) If the application is for registration or reregistration of a vehicle that is subject to the federal heavy vehicle use tax, proof that the federal use tax has been paid. The department shall adopt rules to determine proof that will be acceptable for purposes of this subsection.

Â Â Â Â Â  (6) A statement:

Â Â Â Â Â  (a) That the applicant is domiciled in this state as described in ORS 803.355 if the applicant is required by ORS 803.360 to be domiciled in this state in order to register a vehicle in the state; and

Â Â Â Â Â  (b) That so long as the vehicle remains registered to the applicant in this state, the applicant will remain domiciled in this state if required to do so in order to register the vehicle.

Â Â Â Â Â  (7) A statement:

Â Â Â Â Â  (a) That the vehicle qualifies under ORS 803.360 (2) for registration in this state, if the owner is not domiciled in this state and is not required by ORS 803.200, or any other provision of law, to register the vehicle in this state; and

Â Â Â Â Â  (b) That so long as the vehicle remains registered to the applicant under the provisions of ORS 803.360 (2), the owner and the vehicle will meet the qualifications of this subsection.

Â Â Â Â Â  (8) A statement upon initial registration that the applicant is in compliance with financial responsibility requirements for the vehicle and will remain in compliance until the vehicle is transferred. Exemptions from this subsection are established in ORS 806.020.

Â Â Â Â Â  (9) If the application is for registration or renewal of registration of a motor vehicle by a motor carrier, the information on drug and alcohol testing programs required by ORS 825.410. [1983 c.338 Â§211; 1985 c.16 Â§79; 1985 c.251 Â§18; 1985 c.305 Â§10; 1985 c.563 Â§4; 1989 c.695 Â§3; 1991 c.67 Â§215; 1991 c.523 Â§4; 1991 c.873 Â§15; 1993 c.751 Â§89; 1999 c.1099 Â§4; 2005 c.292 Â§5]

Â Â Â Â Â  803.375 False application prohibited; penalty. (1) A person commits the offense of false application for vehicle registration if the person does any of the following:

Â Â Â Â Â  (a) Knowingly makes any false statement or representation with respect to any facts required to be set forth in any application for registration.

Â Â Â Â Â  (b) Uses a name other than the personÂs true name in any application for registration.

Â Â Â Â Â  (2) The penalty for submitting a false odometer reading in an application for registration is as provided in ORS 815.430.

Â Â Â Â Â  (3) The offense described in this section, false application for vehicle registration, is a Class A misdemeanor. [1983 c.338 Â§212; 1985 c.16 Â§80; 1985 c.251 Â§19]

Â Â Â Â Â  803.380 Failure to surrender out-of-state registration; penalty. (1) A person commits the offense of failure to surrender out-of-state registration, if the person registers a vehicle in this state that has been registered in another jurisdiction and the person does not surrender to the Department of Transportation all number plates, seals, certificates of registration or other evidences of the former registration in possession or control of the applicant.

Â Â Â Â Â  (2) The offense described in this section, failure to surrender out-of-state registration, is a Class D traffic violation. [1983 c.338 Â§213; 1985 c.16 Â§81; 1991 c.407 Â§25; 1995 c.733 Â§84]

Â Â Â Â Â  803.385 False swearing relating to registration; penalty. (1) A person commits the offense of false swearing relating to registration of vehicles if the person knowingly makes any false affidavit or knowingly swears or affirms falsely to any matter or thing relating to the registering of vehicles under the vehicle code or under ORS chapter 826.

Â Â Â Â Â  (2) The penalty for submitting a false odometer reading in an application for registration is as provided under ORS 815.430.

Â Â Â Â Â  (3) The offense described in this section, false swearing relating to registration of vehicles, is a Class A misdemeanor. [1983 c.338 Â§214; 1985 c.251 Â§20; 1985 c.393 Â§5; 1991 c.407 Â§26; 1993 c.751 Â§90]

(Periods and Fees)

Â Â Â Â Â  803.400 Duration of registration periods. This section establishes and distinguishes registration periods. Each registration period determines the period of validity for vehicle registration. Registration under the following registration periods is valid during the described registration period:

Â Â Â Â Â  (1)(a) Annual registration is valid for a one-year period. Except as provided in this subsection, the period starts on the first day of a calendar month and runs through the last day of the same calendar month one year later. Once a vehicle is registered under annual registration, the registration period of the vehicle begins and ends with that same calendar month each time the vehicle is reregistered or registration for the vehicle is renewed.

Â Â Â Â Â  (b) Annual registration issued under ORS 803.415 (11) starts on the day a vehicle is registered and runs through the same day one year later. Once a vehicle is registered annually under ORS 803.415 (11), the registration period of the vehicle begins and ends with that same day each time the vehicle is reregistered or registration for the vehicle is renewed. Vehicles initially registered on February 29 will expire on the last day of February at the end of the registration period.

Â Â Â Â Â  (2) Biennial registration is valid for a two-year period. The period starts on the day a vehicle is registered and runs through the same day two years later. Once a vehicle is registered under biennial registration, the registration period of the vehicle begins and ends with that same day each time the vehicle is reregistered or registration for the vehicle is renewed. Vehicles initially registered on February 29 will expire on the last day of February two years later.

Â Â Â Â Â  (3) Calendar-year registration starts on January 1 of a year and runs through December 31 of the same year.

Â Â Â Â Â  (4) Ownership registration starts on the day the vehicle is registered and is valid until the ownership of the vehicle changes.

Â Â Â Â Â  (5) Permanent registration starts on the day the vehicle is registered and is valid for the life of the vehicle.

Â Â Â Â Â  (6) Quarterly registration starts on the first day of any calendar quarter and runs through the last day of the last calendar quarter in the registration period. The number of calendar quarters in a quarterly registration is elected by the vehicle owner at the time of registration. A person may not establish quarterly registration periods for more than four quarters. If a vehicle is registered for a quarterly registration period of less than four calendar quarters, the Department of Transportation shall collect, when issuing or renewing registration of the vehicle, the additional fee for quarterly registration established under ORS 803.420.

Â Â Â Â Â  (7) Four-year registration starts on the day a vehicle is registered and runs through the same day four years later. [1983 c.338 Â§222; 1989 c.76 Â§1; 1993 c.174 Â§4; 2001 c.124 Â§2; 2005 c.280 Â§1]

Â Â Â Â Â  803.405 Effect of initial registration month. (1) The month in which any vehicle is initially registered under annual registration is the month established as the beginning and ending of registration periods for the vehicle unless the Department of Transportation adjusts the registration month of the vehicle upon initial registration under ORS 803.410.

Â Â Â Â Â  (2) The day on which any vehicle is initially registered under biennial registration or when required under ORS 820.520 is the day established as the beginning and ending of registration periods for the vehicle unless the department adjusts the registration period of the vehicle upon initial registration under ORS 803.410. [1983 c.338 Â§223; 1989 c.76 Â§2]

Â Â Â Â Â  803.410 Department authorized to adjust periods and fees; rules. The Department of Transportation is empowered to administer ORS 803.400 and 803.405, relating to the registration periods of vehicles and to adopt and enforce rules, including rules for the adjustment or proration of fees and registration periods, necessary to accomplish the enforcement of those sections. The authority granted the department under this section is subject to the following:

Â Â Â Â Â  (1) The department may initially register a vehicle that is subject to biennial registration for less than a 24-month period or for more than a 24-month period, not exceeding a maximum of a 30-month period, and prorate the fee on a monthly basis, when in its opinion such fractional registration tends to fulfill the purpose of the biennial registration system.

Â Â Â Â Â  (2) The department may initially adjust the registration periods of trailers for hire registered as part of a fleet.

Â Â Â Â Â  (3) The authority granted under this section includes authority to adjust the initial registration period of travel trailers and special use trailers that are required to be registered after being removed from assessment under the ad valorem tax laws by ORS 820.520.

Â Â Â Â Â  (4) The department, by rule, may adjust registration fees or registration periods for a vehicle, as is administratively convenient for the department, if:

Â Â Â Â Â  (a) The vehicle is changed from one type of registration to another type; or

Â Â Â Â Â  (b) Any other change relating to the registration of the vehicle is made where it would be administratively convenient for the department to make such adjustments. [1983 c.338 Â§224; 1985 c.16 Â§83; 1985 c.253 Â§3; 1987 c.750 Â§6; 1989 c.43 Â§21; 1993 c.174 Â§5]

Â Â Â Â Â  803.415 Registration periods for vehicles. This section establishes registration periods for vehicles. The registration periods are periods described under ORS 803.400. Except as provided in the following, the registration period for any vehicle registered in this state by the Department of Transportation is a biennial registration period:

Â Â Â Â Â  (1) The following vehicles have permanent registration:

Â Â Â Â Â  (a) Antique vehicles registered under ORS 805.010.

Â Â Â Â Â  (b) Vehicles of special interest registered under ORS 805.020.

Â Â Â Â Â  (c) Trailers that will be operated on the highways at a loaded weight of more than 8,000 pounds and are not travel trailers, fixed load vehicles or special use trailers.

Â Â Â Â Â  (2) Government-owned vehicles registered under ORS 805.040 have ownership registration.

Â Â Â Â Â  (3) The following vehicles may be registered under annual or quarterly registration unless the vehicles are registered under proportional registration under ORS 826.009 or proportional fleet registration under ORS 826.011:

Â Â Â Â Â  (a) Vehicles required to establish a registration weight under ORS 803.430.

Â Â Â Â Â  (b) Commercial buses.

Â Â Â Â Â  (c) Vehicles registered as farm vehicles under ORS 805.300.

Â Â Â Â Â  (4) Snowmobiles are registered as provided in ORS 821.080.

Â Â Â Â Â  (5) Vehicles operated by dealers who hold certificates under ORS 822.020 are as provided under ORS 822.040.

Â Â Â Â Â  (6) Trailers for hire that will be operated at a loaded weight of 8,000 pounds or less may be registered as follows:

Â Â Â Â Â  (a) Annual registration; or

Â Â Â Â Â  (b) If registered under an agreement pursuant to ORS 802.500, for a period of time determined as specified in the agreement or as determined by the department.

Â Â Â Â Â  (7) Except as otherwise provided in subsection (10) of this section, the registration period for electric vehicles and hybrid vehicles that use electricity and another source of motive power is a biennial registration period except that the registration period for the following electric or hybrid vehicles is an annual registration period:

Â Â Â Â Â  (a) Commercial buses.

Â Â Â Â Â  (b) Electric or hybrid vehicles registered as farm vehicles under ORS 805.300.

Â Â Â Â Â  (c) Vehicles required to establish registration weight under ORS 803.430.

Â Â Â Â Â  (8) Vehicles registered under ORS 805.100 have an ownership registration period.

Â Â Â Â Â  (9) School vehicles registered under ORS 805.050 have ownership registration except that the registration shall continue to be valid if ownership of the vehicle is transferred to a person who continues to use the vehicle for purposes authorized by ORS 805.050.

Â Â Â Â Â  (10) The following vehicles have a four-year registration period:

Â Â Â Â Â  (a) New vehicles registered under ORS 803.420 (1) for which new registration plates will be issued;

Â Â Â Â Â  (b) New mopeds registered under ORS 803.420 (2) for which new registration plates will be issued;

Â Â Â Â Â  (c) New motorcycles registered under ORS 803.420 (3) for which new registration plates will be issued; and

Â Â Â Â Â  (d) New vehicles registered under ORS 803.420 (9)(a) for which new registration plates will be issued.

Â Â Â Â Â  (11) A rental or leasing company, as defined in ORS 221.275, may elect an annual, a biennial or a four-year registration period for the initial registration of a new vehicle registered under ORS 803.420 (1) or (9)(a) for which new registration plates will be issued if the company owns the vehicle that is being registered. The subsequent renewal or reregistration periods for the vehicle are biennial. [1983 c.338 Â§225; 1985 c.16 Â§84; 1985 c.177 Â§1; 1985 c.189 Â§1; 1985 c.547 Â§12; 1987 c.158 Â§162; 1987 c.217 Â§2; 1989 c.43 Â§22; 1989 c.723 Â§7; 1989 c.991 Â§26; 1991 c.284 Â§16; 1991 c.407 Â§27; 1993 c.174 Â§6; 1995 c.774 Â§12; 1999 c.977 Â§20; 2001 c.124 Â§1; 2001 c.293 Â§9; 2003 c.655 Â§111; 2005 c.280 Â§2]

Â Â Â Â Â  803.417 Registration period for Oregon National Guard member or military reservist. (1) Notwithstanding ORS 803.400 and 803.415, the registration of a vehicle registered in the name of a person who is a member of the Oregon National Guard or a military reservist ordered on active duty and deployed to a location outside the United States that expires while the person is on active duty shall remain valid for 90 days following the termination of active duty.

Â Â Â Â Â  (2) The court shall dismiss the charge of failure to renew vehicle registration under ORS 803.455 if, when charged, a member of the Oregon National Guard or a military reservist had a valid registration for the vehicle pursuant to subsection (1) of this section. [2005 c.257 Â§3]

Â Â Â Â Â  Note: 803.417 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 803 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  803.420 Registration fees. This section establishes registration fees for vehicles. If there is uncertainty as to the classification of a vehicle for purposes of the payment of registration fees under the vehicle code, the Department of Transportation may classify the vehicle to assure that registration fees for the vehicle are the same as for vehicles the department determines to be comparable. The registration fees for the vehicle shall be those based on the classification determined by the department. Except as otherwise provided in this section, or unless the vehicle is registered quarterly, the fees described in this section are for an entire registration period for the vehicle as described under ORS 803.415. The department shall apportion any fee under this section to reflect the number of quarters registered for a vehicle registered for a quarterly registration period under ORS 803.415. The fees are payable when a vehicle is registered and upon renewal of registration. Except as provided in ORS 801.041 (3) and 801.042 (7), the fee shall be increased by any amount established by the governing body of a county or by the governing body of a district, as defined in ORS 801.237 under ORS 801.041 or 801.042 as an additional registration fee for the vehicle. The fees for registration of vehicles are as follows:

Â Â Â Â Â  (1) Vehicles not otherwise provided for in this section or ORS 821.320, $27 for each year of the registration period.

Â Â Â Â Â  (2) Mopeds, $15 for each year of the registration period.

Â Â Â Â Â  (3) Motorcycles, $15 for each year of the registration period.

Â Â Â Â Â  (4) Government-owned vehicles registered under ORS 805.040, $3.50.

Â Â Â Â Â  (5) State-owned vehicles registered under ORS 805.045, $3.50 on registration or renewal.

Â Â Â Â Â  (6) Undercover vehicles registered under ORS 805.060, $3.50 on registration or renewal.

Â Â Â Â Â  (7) Antique vehicles registered under ORS 805.010, $54.

Â Â Â Â Â  (8) Vehicles of special interest registered under ORS 805.020, $81.

Â Â Â Â Â  (9) Electric vehicles and hybrid vehicles that use electricity and another source of motive power, as follows:

Â Â Â Â Â  (a) The registration fee for an electric or hybrid vehicle not otherwise described in this subsection is $27 for each year of the registration period.

Â Â Â Â Â  (b) The registration fee for electric or hybrid vehicles that have two or three wheels is $27. This paragraph does not apply to electric or hybrid mopeds. Electric or hybrid mopeds are subject to the same registration fee as otherwise provided for mopeds under this section.

Â Â Â Â Â  (c) The registration fees for the following electric or hybrid vehicles are the same as for comparable nonelectric vehicles described in this section plus 50 percent of such fee:

Â Â Â Â Â  (A) Motor homes.

Â Â Â Â Â  (B) Commercial buses.

Â Â Â Â Â  (C) Vehicles registered as farm vehicles under ORS 805.300.

Â Â Â Â Â  (D) Vehicles required to establish registration weight under ORS 803.430 or 826.013.

Â Â Â Â Â  (10) Motor vehicles required to establish a registration weight under ORS 803.430 or 826.013, and commercial buses as provided in the following chart, based upon the weight submitted in the declaration of weight prepared under ORS 803.435 or 826.015:

______________________________________________________________________________

Â Â Â Â Â  Weight in PoundsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fee

Â Â Â Â Â  8,000Â Â Â Â Â Â Â Â  orÂ Â Â Â Â Â Â Â  lessÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $27

Â Â Â Â Â  8,001Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  10,000 Â Â Â Â Â Â Â Â Â Â  169

Â Â Â Â Â  10,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  12,000Â Â Â Â Â Â Â Â Â Â Â Â  192

Â Â Â Â Â  12,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  14,000Â Â Â Â Â Â Â Â Â Â Â Â  215

Â Â Â Â Â  14,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  16,000Â Â Â Â Â Â Â Â Â Â Â Â  238

Â Â Â Â Â  16,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  18,000Â Â Â Â Â Â Â Â Â Â Â Â  261

Â Â Â Â Â  18,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  20,000Â Â Â Â Â Â Â Â Â Â Â Â  291

Â Â Â Â Â  20,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  22,000Â Â Â Â Â Â Â Â Â Â Â Â  314

Â Â Â Â Â  22,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  24,000Â Â Â Â Â Â Â Â Â Â Â Â  345

Â Â Â Â Â  24,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  26,000Â Â Â Â Â Â Â Â Â Â Â Â  375

Â Â Â Â Â  26,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  28,000Â Â Â Â Â Â Â Â Â Â Â Â  184

Â Â Â Â Â  28,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  30,000Â Â Â Â Â Â Â Â Â Â Â Â  192

Â Â Â Â Â  30,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  32,000Â Â Â Â Â Â Â Â Â Â Â Â  207

Â Â Â Â Â  32,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  34,000Â Â Â Â Â Â Â Â Â Â Â Â  215

Â Â Â Â Â  34,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  36,000Â Â Â Â Â Â Â Â Â Â Â Â  230

Â Â Â Â Â  36,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  38,000Â Â Â Â Â Â Â Â Â Â Â Â  238

Â Â Â Â Â  38,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  40,000Â Â Â Â Â Â Â Â Â Â Â Â  253

Â Â Â Â Â  40,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  42,000Â Â Â Â Â Â Â Â Â Â Â Â  261

Â Â Â Â Â  42,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  44,000Â Â Â Â Â Â Â Â Â Â Â Â  276

Â Â Â Â Â  44,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  46,000Â Â Â Â Â Â Â Â Â Â Â Â  284

Â Â Â Â Â  46,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  48,000Â Â Â Â Â Â Â Â Â Â Â Â  291

Â Â Â Â Â  48,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â  307

Â Â Â Â Â  50,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  52,000Â Â Â Â Â Â Â Â Â Â Â Â  322

Â Â Â Â Â  52,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  54,000Â Â Â Â Â Â Â Â Â Â Â Â  330

Â Â Â Â Â  54,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  56,000Â Â Â Â Â Â Â Â Â Â Â Â  337

Â Â Â Â Â  56,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  58,000Â Â Â Â Â Â Â Â Â Â Â Â  352

Â Â Â Â Â  58,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  60,000Â Â Â Â Â Â Â Â Â Â Â Â  368

Â Â Â Â Â  60,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  62,000Â Â Â Â Â Â Â Â Â Â Â Â  383

Â Â Â Â Â  62,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  64,000Â Â Â Â Â Â Â Â Â Â Â Â  398

Â Â Â Â Â  64,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â Â Â Â Â Â Â  406

Â Â Â Â Â  66,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  68,000Â Â Â Â Â Â Â Â Â Â Â Â  421

Â Â Â Â Â  68,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  70,000Â Â Â Â Â Â Â Â Â Â Â Â  429

Â Â Â Â Â  70,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  72,000Â Â Â Â Â Â Â Â Â Â Â Â  444

Â Â Â Â Â  72,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  74,000Â Â Â Â Â Â Â Â Â Â Â Â  452

Â Â Â Â Â  74,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  76,000Â Â Â Â Â Â Â Â Â Â Â Â  467

Â Â Â Â Â  76,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  78,000Â Â Â Â Â Â Â Â Â Â Â Â  475

Â Â Â Â Â  78,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  80,000Â Â Â Â Â Â Â Â Â Â Â Â  490

Â Â Â Â Â  80,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  82,000Â Â Â Â Â Â Â Â Â Â Â Â  498

Â Â Â Â Â  82,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  84,000Â Â Â Â Â Â Â Â Â Â Â Â  513

Â Â Â Â Â  84,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  86,000Â Â Â Â Â Â Â Â Â Â Â Â  521

Â Â Â Â Â  86,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  88,000Â Â Â Â Â Â Â Â Â Â Â Â  536

Â Â Â Â Â  88,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  90,000Â Â Â Â Â Â Â Â Â Â Â Â  544

Â Â Â Â Â  90,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  92,000Â Â Â Â Â Â Â Â Â Â Â Â  559

Â Â Â Â Â  92,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  94,000Â Â Â Â Â Â Â Â Â Â Â Â  567

Â Â Â Â Â  94,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  96,000Â Â Â Â Â Â Â Â Â Â Â Â  582

Â Â Â Â Â  96,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  98,000Â Â Â Â Â Â Â Â Â Â Â Â  590

Â Â Â Â Â  98,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  100,000Â Â Â Â Â Â Â Â Â Â  598

Â Â Â Â Â  100,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  102,000Â Â Â Â Â Â Â Â Â Â  613

Â Â Â Â Â  102,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  104,000Â Â Â Â Â Â Â Â Â Â  621

Â Â Â Â Â  104,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  105,500Â Â Â Â Â Â Â Â Â Â  636

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (11)(a) Motor vehicles with a registration weight of more than 8,000 pounds that are described in ORS 825.015, that are operated by a charitable organization as defined in ORS 825.017 (14), that are certified under ORS 822.205 or that are used exclusively to transport manufactured structures, as provided in the following chart:

______________________________________________________________________________

Â Â Â Â Â  Weight in PoundsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fee

Â Â Â Â Â  8,001Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  10,000Â Â Â Â Â Â Â Â Â Â Â Â  $50

Â Â Â Â Â  10,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  12,000Â Â Â Â Â Â Â Â Â Â Â Â  60

Â Â Â Â Â  12,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  14,000Â Â Â Â Â Â Â Â Â Â Â Â  65

Â Â Â Â Â  14,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  16,000Â Â Â Â Â Â Â Â Â Â Â Â  75

Â Â Â Â Â  16,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  18,000Â Â Â Â Â Â Â Â Â Â Â Â  80

Â Â Â Â Â  18,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  20,000Â Â Â Â Â Â Â Â Â Â Â Â  90

Â Â Â Â Â  20,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  22,000Â Â Â Â Â Â Â Â Â Â Â Â  95

Â Â Â Â Â  22,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  24,000Â Â Â Â Â Â Â Â Â Â Â Â  105

Â Â Â Â Â  24,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  26,000Â Â Â Â Â Â Â Â Â Â Â Â  110

Â Â Â Â Â  26,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  28,000Â Â Â Â Â Â Â Â Â Â Â Â  120

Â Â Â Â Â  28,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  30,000Â Â Â Â Â Â Â Â Â Â Â Â  125

Â Â Â Â Â  30,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  32,000Â Â Â Â Â Â Â Â Â Â Â Â  135

Â Â Â Â Â  32,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  34,000Â Â Â Â Â Â Â Â Â Â Â Â  140

Â Â Â Â Â  34,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  36,000Â Â Â Â Â Â Â Â Â Â Â Â  150

Â Â Â Â Â  36,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  38,000Â Â Â Â Â Â Â Â Â Â Â Â  155

Â Â Â Â Â  38,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  40,000Â Â Â Â Â Â Â Â Â Â Â Â  165

Â Â Â Â Â  40,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  42,000Â Â Â Â Â Â Â Â Â Â Â Â  170

Â Â Â Â Â  42,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  44,000Â Â Â Â Â Â Â Â Â Â Â Â  180

Â Â Â Â Â  44,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  46,000Â Â Â Â Â Â Â Â Â Â Â Â  185

Â Â Â Â Â  46,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  48,000Â Â Â Â Â Â Â Â Â Â Â Â  190

Â Â Â Â Â  48,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â  200

Â Â Â Â Â  50,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  52,000Â Â Â Â Â Â Â Â Â Â Â Â  210

Â Â Â Â Â  52,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  54,000Â Â Â Â Â Â Â Â Â Â Â Â  215

Â Â Â Â Â  54,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  56,000Â Â Â Â Â Â Â Â Â Â Â Â  220

Â Â Â Â Â  56,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  58,000Â Â Â Â Â Â Â Â Â Â Â Â  230

Â Â Â Â Â  58,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  60,000Â Â Â Â Â Â Â Â Â Â Â Â  240

Â Â Â Â Â  60,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  62,000Â Â Â Â Â Â Â Â Â Â Â Â  250

Â Â Â Â Â  62,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  64,000Â Â Â Â Â Â Â Â Â Â Â Â  260

Â Â Â Â Â  64,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â Â Â Â Â Â Â  265

Â Â Â Â Â  66,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  68,000Â Â Â Â Â Â Â Â Â Â Â Â  275

Â Â Â Â Â  68,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  70,000Â Â Â Â Â Â Â Â Â Â Â Â  280

Â Â Â Â Â  70,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  72,000Â Â Â Â Â Â Â Â Â Â Â Â  290

Â Â Â Â Â  72,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  74,000Â Â Â Â Â Â Â Â Â Â Â Â  295

Â Â Â Â Â  74,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  76,000Â Â Â Â Â Â Â Â Â Â Â Â  305

Â Â Â Â Â  76,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  78,000Â Â Â Â Â Â Â Â Â Â Â Â  310

Â Â Â Â Â  78,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  80,000Â Â Â Â Â Â Â Â Â Â Â Â  320

Â Â Â Â Â  80,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  82,000Â Â Â Â Â Â Â Â Â Â Â Â  325

Â Â Â Â Â  82,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  84,000Â Â Â Â Â Â Â Â Â Â Â Â  335

Â Â Â Â Â  84,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  86,000Â Â Â Â Â Â Â Â Â Â Â Â  340

Â Â Â Â Â  86,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  88,000Â Â Â Â Â Â Â Â Â Â Â Â  350

Â Â Â Â Â  88,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  90,000Â Â Â Â Â Â Â Â Â Â Â Â  355

Â Â Â Â Â  90,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  92,000Â Â Â Â Â Â Â Â Â Â Â Â  365

Â Â Â Â Â  92,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  94,000Â Â Â Â Â Â Â Â Â Â Â Â  370

Â Â Â Â Â  94,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  96,000Â Â Â Â Â Â Â Â Â Â Â Â  380

Â Â Â Â Â  96,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  98,000Â Â Â Â Â Â Â Â Â Â Â Â  385

Â Â Â Â Â  98,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  100,000Â Â Â Â Â Â Â Â Â Â  390

Â Â Â Â Â  100,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  102,000Â Â Â Â Â Â Â Â Â Â  400

Â Â Â Â Â  102,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  104,000Â Â Â Â Â Â Â Â Â Â  405

Â Â Â Â Â  104,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  105,500Â Â Â Â Â Â Â Â Â Â  415

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (b) The owner of a vehicle described in paragraph (a) of this subsection must certify at the time of initial registration, in a manner determined by the department by rule, that the motor vehicle will be used exclusively to transport manufactured structures or exclusively as described in ORS 822.210, 825.015 or 825.017 (14). Registration of a vehicle described in paragraph (a) of this subsection is invalid if the vehicle is operated in any manner other than that described in the certification under this paragraph.

Â Â Â Â Â  (12) Trailers registered under permanent registration, $10.

Â Â Â Â Â  (13) Fixed load vehicles as follows:

Â Â Â Â Â  (a) If a declaration of weight described under ORS 803.435 is submitted establishing the weight of the vehicle at 3,000 pounds or less, $54.

Â Â Â Â Â  (b) If no declaration of weight is submitted or if the weight of the vehicle is in excess of 3,000 pounds, $75.

Â Â Â Â Â  (14) Trailers for hire that are equipped with pneumatic tires made of an elastic material and that are not travel trailers or trailers registered under permanent registration, $27.

Â Â Â Â Â  (15) Trailers registered as part of a fleet under an agreement reached pursuant to ORS 802.500, the same as the fee for vehicles of the same type registered under other provisions of the Oregon Vehicle Code.

Â Â Â Â Â  (16) Travel trailers, campers and motor homes as follows, based on length as determined under ORS 803.425:

Â Â Â Â Â  (a) For travel trailers or campers that are 6 to 10 feet in length, $81.

Â Â Â Â Â  (b) For travel trailers or campers over 10 feet in length, $81 plus $6.75 a foot for each foot of length over the first 10 feet.

Â Â Â Â Â  (c) For motor homes that are 6 to 10 feet in length, $126.

Â Â Â Â Â  (d) For motor homes over 10 feet in length, $126 plus $7.50 a foot for each foot of length over the first 10 feet.

Â Â Â Â Â  (17) Special use trailers as follows, based on length as determined under ORS 803.425:

Â Â Â Â Â  (a) For lengths 6 to 10 feet, $54.

Â Â Â Â Â  (b) For special use trailers over 10 feet in length, $54 plus $3 a foot for each foot of length over the first 10 feet.

Â Â Â Â Â  (18) Fees for vehicles with proportional registration under ORS 826.009, or proportioned fleet registration under ORS 826.011, are as provided for vehicles of the same type under this section except that the fees shall be fixed on an apportioned basis as provided under the agreement established under ORS 826.007.

Â Â Â Â Â  (19) For any vehicle that is registered under a quarterly registration period, a minimum of $15 for each quarter registered plus an additional fee of $1.

Â Â Â Â Â  (20) In addition to any other fees charged for registration of vehicles in fleets under ORS 805.120, the department may charge the following fees:

Â Â Â Â Â  (a) A $2 service charge for each vehicle entered into a fleet.

Â Â Â Â Â  (b) A $1 service charge for each vehicle in the fleet at the time of renewal.

Â Â Â Â Â  (21) The registration fee for vehicles with special registration for disabled veterans under ORS 805.100 is a fee of $15.

Â Â Â Â Â  (22) Subject to subsection (19) of this section, the registration fee for motor vehicles registered as farm vehicles under ORS 805.300 is as follows based upon the registration weight given in the declaration of weight submitted under ORS 803.435:

______________________________________________________________________________

Â Â Â Â Â  Weight in Pounds Fee

Â Â Â Â Â  8,000Â Â Â Â Â Â Â Â  orÂ Â Â Â Â Â Â Â  lessÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $27

Â Â Â Â Â  8,001Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  10,000Â Â Â Â Â Â Â Â Â Â Â Â  30

Â Â Â Â Â  10,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  12,000Â Â Â Â Â Â Â Â Â Â Â Â  35

Â Â Â Â Â  12,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  14,000Â Â Â Â Â Â Â Â Â Â Â Â  45

Â Â Â Â Â  14,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  16,000Â Â Â Â Â Â Â Â Â Â Â Â  50

Â Â Â Â Â  16,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  18,000Â Â Â Â Â Â Â Â Â Â Â Â  60

Â Â Â Â Â  18,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  20,000Â Â Â Â Â Â Â Â Â Â Â Â  65

Â Â Â Â Â  20,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  22,000Â Â Â Â Â Â Â Â Â Â Â Â  75

Â Â Â Â Â  22,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  24,000Â Â Â Â Â Â Â Â Â Â Â Â  80

Â Â Â Â Â  24,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  26,000Â Â Â Â Â Â Â Â Â Â Â Â  90

Â Â Â Â Â  26,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  28,000Â Â Â Â Â Â Â Â Â Â Â Â  95

Â Â Â Â Â  28,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  30,000Â Â Â Â Â Â Â Â Â Â Â Â  105

Â Â Â Â Â  30,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  32,000Â Â Â Â Â Â Â Â Â Â Â Â  110

Â Â Â Â Â  32,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  34,000Â Â Â Â Â Â Â Â Â Â Â Â  120

Â Â Â Â Â  34,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  36,000Â Â Â Â Â Â Â Â Â Â Â Â  125

Â Â Â Â Â  36,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  38,000Â Â Â Â Â Â Â Â Â Â Â Â  135

Â Â Â Â Â  38,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  40,000Â Â Â Â Â Â Â Â Â Â Â Â  140

Â Â Â Â Â  40,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  42,000Â Â Â Â Â Â Â Â Â Â Â Â  150

Â Â Â Â Â  42,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  44,000Â Â Â Â Â Â Â Â Â Â Â Â  155

Â Â Â Â Â  44,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  46,000Â Â Â Â Â Â Â Â Â Â Â Â  165

Â Â Â Â Â  46,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  48,000Â Â Â Â Â Â Â Â Â Â Â Â  170

Â Â Â Â Â  48,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â  180

Â Â Â Â Â  50,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  52,000Â Â Â Â Â Â Â Â Â Â Â Â  185

Â Â Â Â Â  52,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  54,000Â Â Â Â Â Â Â Â Â Â Â Â  190

Â Â Â Â Â  54,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  56,000Â Â Â Â Â Â Â Â Â Â Â Â  200

Â Â Â Â Â  56,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  58,000Â Â Â Â Â Â Â Â Â Â Â Â  210

Â Â Â Â Â  58,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  60,000Â Â Â Â Â Â Â Â Â Â Â Â  215

Â Â Â Â Â  60,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  62,000Â Â Â Â Â Â Â Â Â Â Â Â  220

Â Â Â Â Â  62,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  64,000Â Â Â Â Â Â Â Â Â Â Â Â  230

Â Â Â Â Â  64,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â Â Â Â Â Â Â  240

Â Â Â Â Â  66,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  68,000Â Â Â Â Â Â Â Â Â Â Â Â  245

Â Â Â Â Â  68,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  70,000Â Â Â Â Â Â Â Â Â Â Â Â  250

Â Â Â Â Â  70,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  72,000Â Â Â Â Â Â Â Â Â Â Â Â  260

Â Â Â Â Â  72,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  74,000Â Â Â Â Â Â Â Â Â Â Â Â  265

Â Â Â Â Â  74,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  76,000Â Â Â Â Â Â Â Â Â Â Â Â  275

Â Â Â Â Â  76,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  78,000Â Â Â Â Â Â Â Â Â Â Â Â  280

Â Â Â Â Â  78,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  80,000Â Â Â Â Â Â Â Â Â Â Â Â  290

Â Â Â Â Â  80,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  82,000Â Â Â Â Â Â Â Â Â Â Â Â  295

Â Â Â Â Â  82,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  84,000Â Â Â Â Â Â Â Â Â Â Â Â  305

Â Â Â Â Â  84,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  86,000Â Â Â Â Â Â Â Â Â Â Â Â  310

Â Â Â Â Â  86,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  88,000Â Â Â Â Â Â Â Â Â Â Â Â  320

Â Â Â Â Â  88,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  90,000Â Â Â Â Â Â Â Â Â Â Â Â  325

Â Â Â Â Â  90,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  92,000Â Â Â Â Â Â Â Â Â Â Â Â  335

Â Â Â Â Â  92,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  94,000Â Â Â Â Â Â Â Â Â Â Â Â  340

Â Â Â Â Â  94,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  96,000Â Â Â Â Â Â Â Â Â Â Â Â  350

Â Â Â Â Â  96,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  98,000Â Â Â Â Â Â Â Â Â Â Â Â  355

Â Â Â Â Â  98,001Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  100,000Â Â Â Â Â Â Â Â Â Â  365

Â Â Â Â Â  100,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  102,000Â Â Â Â Â Â Â Â Â Â  370

Â Â Â Â Â  102,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  104,000Â Â Â Â Â Â Â Â Â Â  380

Â Â Â Â Â  104,001Â Â Â Â  toÂ Â Â Â Â Â Â Â  105,500Â Â Â Â Â Â Â Â Â Â  385

______________________________________________________________________________

Â Â Â Â Â

Â Â Â Â Â  (23) The registration fee for school vehicles registered under ORS 805.050 is $7.50.

Â Â Â Â Â  (24) The registration fee for a low-speed vehicle is $54.

Â Â Â Â Â  (25) A rental or leasing company, as defined in ORS 221.275, that elects to initially register a vehicle for an annual or biennial registration period shall pay a fee of $1 in addition to the vehicle registration fee provided under this section. [1983 c.338 Â§226; 1985 c.16 Â§85; 1985 c.177 Â§2; 1985 c.189 Â§2; 1985 c.245 Â§2; 1985 c.253 Â§4; 1985 c.401 Â§6; 1985 c.547 Â§13; 1987 c.6 Â§2; 1987 c.25 Â§3; 1987 c.440 Â§3; 1987 c.750 Â§7; 1989 c.43 Â§23; 1989 c.723 Â§Â§8,8a; 1989 c.864 Â§7; 1989 c.865 Â§Â§7,7a,7b,7c,7d,7e,7f; 1989 c.992 Â§Â§11,11a,11b,11c; 1991 c.284 Â§17; 1991 c.497 Â§13; 1991 c.880 Â§10; 1993 c.174 Â§7; 1993 c.662 Â§3; 1993 c.751 Â§23a; 1995 c.447 Â§3; 2001 c.124 Â§3; 2001 c.293 Â§6; 2003 c.589 Â§7; 2003 c.618 Â§2; 2003 c.655 Â§112; 2005 c.280 Â§3]

Â Â Â Â Â  803.425 Vehicle length for fee determination. The following are the measurement points of the described vehicles for the purposes of determining registration fees under ORS 803.420:

Â Â Â Â Â  (1) Special use trailers and travel trailers are measured from the foremost point of the trailer hitch to the rear extremity of the trailer body not including the spare tire, but including all ordinary equipment or appliances appropriate to the type of body such as stakes, curtains, hooks, skids, tailboard, chains, sides and roof.

Â Â Â Â Â  (2) Campers are measured by overall length from the extreme front to the extreme rear.

Â Â Â Â Â  (3) Motor homes are measured by overall length from front to rear extremities.

Â Â Â Â Â  (4) Tent trailers are measured by overall length when folded for travel. [1983 c.338 Â§229; 1985 c.16 Â§86]

Â Â Â Â Â  803.430 Registration weight for fee determination; methods of establishing; requirement. (1) Registration weight is established for the following purposes:

Â Â Â Â Â  (a) The registration weight is the weight used in the declaration of weight under ORS 803.435 to determine the registration fees under ORS 803.420 for vehicles required to establish registration weight under this section.

Â Â Â Â Â  (b) A vehicle that is required to establish registration weight by this section is in violation of ORS 803.315 if the vehicle is operated on a highway of this state at a weight in excess of the registration weight except when carrying a load:

Â Â Â Â Â  (A) Under the provisions of ORS 376.305 to 376.390;

Â Â Â Â Â  (B) Of over 105,500 pounds combined weight under a variance permit issued under ORS 818.200;

Â Â Â Â Â  (C) Under a registration weight trip permit issued under ORS 803.600; or

Â Â Â Â Â  (D) Consisting of towed motor vehicles required to be registered under the vehicle code.

Â Â Â Â Â  (2) Registration weight is established at the time of registration and whenever the vehicle has been altered or reconstructed by furnishing a declaration of weight described under ORS 803.435 that contains a declaration of the maximum combined weight at which the vehicle will be operated on the highways of this state except when carrying loads described under subsection (1)(b) of this section. The maximum registration weight for any vehicle required to establish a registration weight under this section is 105,500 pounds. Vehicles operating at weights above 105,500 pounds will operate under a variance permit issued under ORS 818.200.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the following vehicles are required to establish a registration weight under this section:

Â Â Â Â Â  (a) Any motor truck that will be operated on the highways at a combined weight of more than 10,000 pounds not including the weight of any camper or trailing vehicle described in subsection (5) of this section, or any trailing manufactured structure.

Â Â Â Â Â  (b) Any truck tractor that will be operated on the highways at a combined weight of more than 8,000 pounds not including the weight of any camper or trailing vehicle described in subsection (5) of this section, or any trailing manufactured structure.

Â Â Â Â Â  (c) An armored car, tow vehicle, hearse or ambulance.

Â Â Â Â Â  (d) Any other motor vehicle that will be operated on the highways at a combined weight of more than 10,000 pounds not including the weight of any camper or trailing vehicle as described in subsection (5) of this section, or any trailing manufactured structure.

Â Â Â Â Â  (e) A self-propelled mobile crane.

Â Â Â Â Â  (f) Any motor vehicle registered as a farm vehicle under ORS 805.300.

Â Â Â Â Â  (4) A vehicle that is being registered under a specific provision of the vehicle code where fees are not based on weight or where registration weight is specifically not required is not required to establish registration weight under this section.

Â Â Â Â Â  (5) The weight of a camper or the following trailing vehicles may not be included in the registration weight:

Â Â Â Â Â  (a) Trailers with a loaded weight of 8,000 pounds or less.

Â Â Â Â Â  (b) Special use trailers, travel trailers and fixed load vehicles.

Â Â Â Â Â  (c) Towed motor vehicles.

Â Â Â Â Â  (6) The weight of a trailing manufactured structure may not be included in the registration weight. [1983 c.338 Â§230; 1985 c.16 Â§87; 1985 c.71 Â§3; 1985 c.172 Â§6; 1989 c.723 Â§9; 1991 c.284 Â§18; 1993 c.751 Â§24; 2003 c.655 Â§113; 2005 c.654 Â§17; 2005 c.770 Â§2]

Â Â Â Â Â  803.435 Declaration of weight for fee determination; contents. A declaration of weight required for purposes of complying with ORS 803.440 and for purposes of determining vehicle registration fees under ORS 803.420 shall contain the following:

Â Â Â Â Â  (1) For vehicles required to establish a registration weight under ORS 803.430, the declaration shall contain the registration weight.

Â Â Â Â Â  (2) For buses, the declaration shall contain the unloaded weight of the vehicle plus the unloaded weight of any bus trailer to be used in combination with the vehicle. The declaration shall also indicate the number of persons, including the driver, to be carried in the vehicle, plus the number of persons to be carried on any bus trailer to be used in combination with the vehicle. For purposes of determining the fee for registration of the vehicle under ORS 803.420, the Department of Transportation shall determine the weight of the vehicle by adding the unloaded weight of the vehicle, plus the unloaded weight of any bus trailer to be used in combination with the vehicle, to a weight determined by multiplying the maximum seating capacity of the vehicle plus the maximum seating capacity of any bus trailer to be used in combination with the vehicle, including the driverÂs seat but excluding emergency seats, times 170 pounds, if the vehicle has a separate compartment for transporting baggage or express, or 150 pounds, if the vehicle has no separate compartment for transporting baggage or express. If the vehicle has a seating capacity that is not arranged for separate or individual seating, 18 lineal inches shall be deemed the equivalent of a passenger seat.

Â Â Â Â Â  (3) For fixed load vehicles, the declaration shall contain the weight of the vehicle including the cab, chassis, frame and all appurtenances necessary for making the vehicle self-propelled including front bumpers, fenders, windshield, tire carrier and spare wheel, and including the fixed or permanent load of the vehicle but excluding the spare tire.

Â Â Â Â Â  (4) For all vehicles not otherwise provided for by this section and for which a declaration is prepared or required, the declaration shall contain the registration weight of the vehicle. [1983 c.338 Â§231; 1985 c.16 Â§88; 1985 c.189 Â§3; 1989 c.723 Â§10; 1989 c.992 Â§12c; 1993 c.18 Â§168; 1993 c.751 Â§25]

Â Â Â Â Â  803.440 Failure to submit declaration of weight; penalty. (1) A person commits the offense of failure to submit a declaration of weight if the person does not submit a declaration of weight for a vehicle described in this subsection when the person applies for registration of the vehicle or has the vehicle registered in the personÂs name and the vehicle has been altered or reconstructed. This section applies to the following vehicles:

Â Â Â Â Â  (a) Any vehicle required to establish registration weight under ORS 803.430.

Â Â Â Â Â  (b) Any commercial bus.

Â Â Â Â Â  (c) Any vehicle registered as a farm vehicle under ORS 805.300.

Â Â Â Â Â  (d) Any vehicle registered under the proportional registration provisions of ORS 826.009 or 826.011.

Â Â Â Â Â  (2) The offense described in this section, failure to submit a declaration of weight, is a Class D traffic violation. [1983 c.338 Â§232; 1989 c.43 Â§24; 1989 c.723 Â§11; 1993 c.751 Â§26]

Â Â Â Â Â  803.445 Authority of counties and districts to impose registration fees; rules; maximum amount. (1) The governing body of a county may impose registration fees for vehicles as provided in ORS 801.041.

Â Â Â Â Â  (2) The governing body of a district may impose registration fees for vehicles as provided in ORS 801.042.

Â Â Â Â Â  (3) The Department of Transportation shall provide by rule for the administration of laws authorizing county and district registration fees and for the collection of those fees.

Â Â Â Â Â  (4) Any registration fee imposed under this section shall be imposed in a manner consistent with ORS 803.420.

Â Â Â Â Â  (5) No county or district may impose a vehicle registration fee that would by itself, or in combination with any other vehicle registration fee imposed under this section, exceed the amount of the fee imposed under ORS 803.420 (1). The owner of any vehicle subject to multiple fees under this section shall be allowed a credit or credits with respect to one or more of such fees so that the total of such fees does not exceed the amount of the fee imposed under ORS 803.420 (1). [1989 c.864 Â§2]

(Renewal)

Â Â Â Â Â  803.450 Notice of pending expiration; exceptions; effect of failure to receive; records. (1) The Department of Transportation shall notify the registered owner of a vehicle registered by this state of the approaching expiration of the vehicleÂs registration. The notice required by this subsection shall comply with all of the following:

Â Â Â Â Â  (a) The notice shall be mailed to the owner of the vehicle at the address shown in department records.

Â Â Â Â Â  (b) The notice shall be mailed a reasonable time before expiration date of the registration.

Â Â Â Â Â  (2) The department shall not be required to notify the registered owner of an approaching expiration if the department has reason to believe:

Â Â Â Â Â  (a) The vehicle has been sold, wrecked or stolen;

Â Â Â Â Â  (b) The registered owner is ineligible to renew the registration;

Â Â Â Â Â  (c) There is a dispute with regard to the title of the vehicle; or

Â Â Â Â Â  (d) The registered owner failed to notify the department of a change of address as required by ORS 803.220.

Â Â Â Â Â  (3) Failure to receive notice of expiration from the department is not a defense to a charge of driving with an expired vehicle registration. However, the court may dismiss the charge if the owner registers the vehicle before the scheduled court appearance.

Â Â Â Â Â  (4) Department records concerning notice under this section are subject to ORS 802.210. [1983 c.338 Â§233; 1985 c.253 Â§5; 1989 c.43 Â§25; 1993 c.751 Â§91; 1995 c.733 Â§85]

Â Â Â Â Â  803.455 Failure to renew; fee; penalty. (1) A person commits the offense of failure to renew vehicle registration if the registration period for a vehicle registered in the personÂs name expires and the person does not pay the fee required for renewal of registration.

Â Â Â Â Â  (2) This section does not apply if the vehicle is no longer required or qualified to be registered in this state when the registration period expires.

Â Â Â Â Â  (3) The fee required to be paid for renewal of registration under this section is the same fee that is required for registration of the vehicle under ORS 803.420.

Â Â Â Â Â  (4) The offense described in this section, failure to renew vehicle registration, is a Class D traffic violation. [1983 c.338 Â§234; 1985 c.16 Â§89; 1985 c.305 Â§11]

Â Â Â Â Â  803.460 Certification or other proof of compliance with financial responsibility requirements; rules. The Department of Transportation shall not renew the registration of a motor vehicle unless one of the following occurs:

Â Â Â Â Â  (1) The owner of the vehicle certifies compliance with financial responsibility requirements for the vehicle and certifies that the owner will remain in compliance with the requirements for the term of the registration or until the vehicle is sold. This subsection does not apply if a renewal of registration is accompanied by an application for transfer of title arising from the sale of the vehicle. Exemptions from this subsection are established in ORS 806.020. The form of certification required for this subsection shall be as required under ORS 806.180.

Â Â Â Â Â  (2) The department receives satisfactory proof of compliance with financial responsibility requirements by some means other than the certification described in subsection (1) of this section. The department may determine by rule what constitutes satisfactory proof for purposes of this subsection. [1983 c.338 Â§235; 1985 c.714 Â§7; 1993 c.751 Â§92]

Â Â Â Â Â  803.465 Proof of compliance with pollution control equipment requirements. The Department of Transportation shall not issue renewal of registration unless the department receives proof of compliance with pollution control equipment requirements under ORS 815.310. This section is not applicable to vehicles exempt from the requirements of this section by ORS 815.300 or to vehicles registered under the provisions of ORS 805.045 or 805.060. [1983 c.338 Â§236; 1985 c.16 Â§90; 1987 c.440 Â§4; 1989 c.22 Â§2]

Â Â Â Â Â  803.470 [1983 c.338 Â§237; 1985 c.174 Â§3; repealed by 1991 c.459 Â§438L]

Â Â Â Â Â  803.473 Effect of unpaid registration fees on issuance of duplicate or replacement certificate of title. On and after September 29, 1991, the Department of Transportation shall not refuse to renew registration, transfer the certificate of title or issue a duplicate or replacement certificate of title for a camper or travel trailer solely on the grounds that prior to September 29, 1991, the owner of the camper or travel trailer owed unpaid registration fees to the department. [1991 c.459 Â§438m]

Â Â Â Â Â  Note: 803.473 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 803 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  803.475 [1985 c.251 Â§22; 1991 c.873 Â§16; repealed by 1993 c.751 Â§106]

(Cards)

Â Â Â Â Â  803.500 Registration card; contents. The Department of Transportation shall furnish for each vehicle and camper registered by the department, a registration card that shows all of the following information:

Â Â Â Â Â  (1) The name of the registered owner.

Â Â Â Â Â  (2) The make.

Â Â Â Â Â  (3) The year model.

Â Â Â Â Â  (4) The vehicle identification number as denoted by the title issued for the vehicle or camper.

Â Â Â Â Â  (5) The mileage of the vehicle as reported to the department at the time the most recent title transfer was reported to the department, or the mileage reported to the department at the time the vehicle was initially titled in Oregon, whichever occurred last.

Â Â Â Â Â  (6) The word ÂtotaledÂ if the vehicle has been reported to the department as a totaled vehicle under the provisions of ORS 819.012 or 819.014, unless the reason for the report was theft and the vehicle has been recovered.

Â Â Â Â Â  (7) Any other information required by the department. [1983 c.338 Â§254; 1985 c.251 Â§25; 1985 c.253 Â§6; 1985 c.668 Â§11; 1989 c.43 Â§26; 1991 c.820 Â§10; 1991 c.873 Â§16a; 1993 c.233 Â§49; 1993 c.751 Â§93]

Â Â Â Â Â  803.505 Failure to carry registration card; penalty. (1) The owner of a vehicle that is registered in this state commits the offense of failure to carry a registration card if the owner does not place and keep the card in or on the vehicle in a manner that makes it readily available for police inspection upon request.

Â Â Â Â Â  (2) The following apply to the offense described in this section:

Â Â Â Â Â  (a) The owner of a commercial vehicle is not in violation of this section if a photocopy of the card is used.

Â Â Â Â Â  (b) In the case of a camper, the owner shall keep the registration card in the transporting vehicle.

Â Â Â Â Â  (c) In the case of a snowmobile the registration card or certificate shall be in a place that is readily accessible whether or not the snowmobile is in operation.

Â Â Â Â Â  (3) The offense described in this section, failure to carry a registration card, is a Class D traffic violation. [1983 c.338 Â§255; 1987 c.217 Â§3; 1989 c.991 Â§27; 1993 c.751 Â§94; 1995 c.383 Â§40; 1995 c.774 Â§13; 1999 c.977 Â§21]

Â Â Â Â Â  803.510 Duplicate or replacement; fee. The Department of Transportation may issue a duplicate or replacement registration card when:

Â Â Â Â Â  (1) The department receives an application indicating the loss, mutilation or destruction of a registration card; and

Â Â Â Â Â  (2) The fee for issuance of a duplicate or replacement card established under ORS 803.575 is paid to the department. [1983 c.338 Â§256; 1985 c.174 Â§4; 1985 c.253 Â§7a]

(Plates)

Â Â Â Â Â  803.520 Issuance; fees. The Department of Transportation shall issue and deliver to the owner registration plates according to the following:

Â Â Â Â Â  (1) Registration plates shall be issued upon filing of application for registration and payment of the appropriate registration and registration plate fees unless the department has just cause for refusing to register a vehicle or unless otherwise provided in this section.

Â Â Â Â Â  (2) If an application for title or registration is for a vehicle that is subject to the provisions of ORS 803.210, the department may issue a permit described under ORS 803.615 while the department is determining all facts relative to the applicantÂs right to receive title and may issue registration plates along with the title.

Â Â Â Â Â  (3) Before issuance of registration plates, the department must receive the manufacturing and reflectorizing fee for the registration plates. If the registration plate is a special plate authorized under ORS 805.200, the fees for the registration plate issuance are as described in ORS 805.250.

Â Â Â Â Â  (4) Except as otherwise authorized by ORS 805.200, registration plates issued shall be as described in ORS 803.535.

Â Â Â Â Â  (5) The department shall issue the number of plates appropriate under ORS 803.525 and any stickers provided under ORS 803.555. [1983 c.338 Â§257; 1985 c.16 Â§99; 1987 c.146 Â§8; 1987 c.572 Â§6; 1993 c.233 Â§50; 1993 c.741 Â§119]

Â Â Â Â Â  803.525 Number of plates issued. The Department of Transportation shall issue two registration plates for every vehicle that is registered by the department except as otherwise provided in this section. Upon renewal or when otherwise provided under ORS 803.555, the department may issue stickers in lieu of or in addition to registration plates. The following shall be issued plates as described:

Â Â Â Â Â  (1) Only one registration plate shall be issued for a moped, motorcycle, trailer, antique vehicle or vehicle of special interest registered by the department.

Â Â Â Â Â  (2) Only one plate shall be issued for a camper that is registered. Stickers may be issued in lieu of a plate. [1983 c.338 Â§258; 1985 c.668 Â§12; 1989 c.43 Â§27; 1991 c.407 Â§28; 1993 c.741 Â§119a; 2001 c.25 Â§1; 2003 c.655 Â§114]

Â Â Â Â Â  803.530 Period of validity; transfer; replacement. Registration plates assigned to a vehicle by the Department of Transportation shall remain with the vehicle to which the plates are assigned and are valid only during the registration period for which the plates are issued except as provided in the following:

Â Â Â Â Â  (1) The department may allow registration plates to be transferred to another vehicle upon receipt of an application and payment of a plate transfer fee under ORS 803.575 in addition to any required registration fee. The department shall transfer registration plates under this subsection unless the department determines that the plates are:

Â Â Â Â Â  (a) So old, damaged, mutilated or otherwise rendered illegible as to be not useful for purposes of identification; or

Â Â Â Â Â  (b) Not any of the following:

Â Â Â Â Â  (A) From a current issue of registration plates;

Â Â Â Â Â  (B) Customized registration plates described under ORS 805.240;

Â Â Â Â Â  (C) Oregon Trail commemorative registration plates issued under section 113, chapter 741, Oregon Laws 1993; or

Â Â Â Â Â  (D) Special registration plates issued under ORS 805.255, 805.260 or 805.263.

Â Â Â Â Â  (2) The owner of a registered vehicle to which a plate is assigned may replace a registration plate that is illegally altered or that is lost, destroyed or mutilated in a manner that renders illegible any identification on the plate. The following apply to this subsection:

Â Â Â Â Â  (a) To replace a plate under this subsection, the owner must apply to the department for replacement of the damaged or lost plate in a form prescribed by the department and pay the replacement plate fee established under ORS 803.575.

Â Â Â Â Â  (b) The application must state the facts of the damage, destruction or loss of the plate.

Â Â Â Â Â  (c) The department, in lieu of replacement, may issue duplicate plates for the same fee as charged for replacements.

Â Â Â Â Â  (d) The plates issued under this subsection are valid only for the period of the plates replaced.

Â Â Â Â Â  (3) This section does not apply to special interest registration plates approved under ORS 805.210. [1983 c.338 Â§259; 1985 c.16 Â§100; 1985 c.174 Â§5; 1985 c.243 Â§3; 1985 c.570 Â§3; 1987 c.158 Â§163; 1993 c.741 Â§120; 2001 c.827 Â§3; 2003 c.409 Â§8; 2005 c.71 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 71, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Transfer of Oregon Trail commemorative registration plates. If an owner of Oregon Trail commemorative registration plates issued under section 113, chapter 741, Oregon Laws 1993, transferred the registration plates under ORS 805.242 before the effective date of this 2005 Act [January 1, 2006], the Department of Transportation shall consider those plates as transferred under ORS 803.530 and shall no longer consider those plates customized registration plates. [2005 c.71 Â§2]

Â Â Â Â Â  803.533 Period of validity for Oregon National Guard member or military reservist. (1) Notwithstanding ORS 803.530, a registration plate assigned to a vehicle registered to a member of the Oregon National Guard or a military reservist ordered on active duty and deployed to a location outside the United States that expires while the person is on active duty shall remain valid for 90 days following the termination of active duty.

Â Â Â Â Â  (2) The court shall dismiss the charge of improper display of validating stickers under ORS 803.560 if, when charged, the person charged was the registered owner of the vehicle and a member of the Oregon National Guard or a military reservist, and the registration plate was valid pursuant to subsection (1) of this section. [2005 c.257 Â§4]

Â Â Â Â Â  Note: 803.533 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 803 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  803.535 Size, form, material, color, design, contents. Subject to ORS 805.205 and the following, the Department of Transportation shall select registration plates it issues:

Â Â Â Â Â  (1) Registration plates shall be in the size, form and arrangement and made of materials determined by the department subject to the following:

Â Â Â Â Â  (a) Except as otherwise provided in paragraph (f) of this subsection, the design of the registration plates shall be that chosen by the commission from entries in the contest held pursuant to chapter 572, Oregon Laws 1987.

Â Â Â Â Â  (b) If registration plates are issued, means shall be provided for identifying the vehicle from the front and rear by means of characters or numerals.

Â Â Â Â Â  (c) All plates shall be made with a reflective material, so as to be a fully reflectorized safety plate. The reflectorized material shall be of such a nature as to provide effective dependable brightness in the promotion of traffic safety during the service period of the plate issued.

Â Â Â Â Â  (d) Except as otherwise authorized under ORS 805.200, all plates shall contain the distinctive number or characters assigned to the vehicle and the word ÂOregon.Â

Â Â Â Â Â  (e) When a pair of registration plates is issued, each plate shall bear the same identification as the other plate of the pair.

Â Â Â Â Â  (f) The department may choose plates for vehicles that are not required to display plates from the series produced as provided in chapter 572, Oregon Laws 1987. Nothing in this paragraph prohibits the department from issuing plates from the series produced as provided in chapter 572, Oregon Laws 1987, for vehicles that are not required to display such plates.

Â Â Â Â Â  (2) The department may provide for designation of the registration period for which the registration is issued on the plate by means of stickers described under ORS 803.555 or any other method the department determines appropriate.

Â Â Â Â Â  (3) The department may provide plates that may be used on a vehicle for successive registration periods when validated by one or more stickers described under ORS 803.555. [1983 c.338 Â§260; 1985 c.16 Â§101; 1993 c.741 Â§121]

Â Â Â Â Â  803.537 [1987 c.572 Â§5; 1989 c.742 Â§5; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  803.538 Color of sky in graphic plates. Registration plates chosen by the commission pursuant to section 1, chapter 572, Oregon Laws 1987, shall have the colors chosen by the commission except that the sky shall be blue. [1989 c.742 Â§4]

Â Â Â Â Â  803.540 Failure to display plates; exceptions; penalty. (1) A person commits the offense of failure to display registration plates if the person operates, on the highways of this state, any vehicle or camper that has been assigned registration plates by this state and the registration plates assigned to the vehicle or camper are displayed in a manner that violates any of the following:

Â Â Â Â Â  (a) The plate must be displayed on the rear of the vehicle, if only one plate is required.

Â Â Â Â Â  (b) Plates must be displayed on the front and rear of the vehicle if two plates are required.

Â Â Â Â Â  (c) The plates must be in plain view and so as to be read easily by the public.

Â Â Â Â Â  (d) The plate must not be any plate that does not entitle the holder thereof to operate the vehicle upon the highways.

Â Â Â Â Â  (2) A person is not in violation of this section if the person is operating a vehicle or camper under and in accordance with the requirements for any of the following:

Â Â Â Â Â  (a) A temporary application permit issued under ORS 803.615.

Â Â Â Â Â  (b) An agent temporary registration permit issued under ORS 803.625.

Â Â Â Â Â  (c) Provisions established under ORS 826.007, 826.009 or 826.011 for the display of registration plates or other evidence of registration on vehicles that are proportionally registered under ORS 826.009 or 826.011.

Â Â Â Â Â  (3) The offense described in this section, failure to display registration plates, is a Class D traffic violation. [1983 c.338 Â§261; 1985 c.668 Â§13; 1989 c.43 Â§28; 1995 c.383 Â§6]

Â Â Â Â Â  803.545 Failure to display out-of-state plates; penalty. (1) A person commits the offense of failure to display plates on an out-of-state vehicle if the person operates a vehicle that is registered in any jurisdiction other than this state and the person does not display the registration plates assigned to and furnished for the vehicle by the registering jurisdiction:

Â Â Â Â Â  (a) For the current registration period in that jurisdiction; and

Â Â Â Â Â  (b) Substantially as provided under ORS 803.540 for vehicles that are registered by this state.

Â Â Â Â Â  (2) This section does not allow the display of out-of-state registration plates on a vehicle when the vehicle is required to be registered in this state by ORS 803.325.

Â Â Â Â Â  (3) The offense described in this section, failure to display plates on an out-of-state vehicle, is a Class C traffic violation. [1983 c.338 Â§262; 1985 c.16 Â§102; 1985 c.401 Â§8]

Â Â Â Â Â  803.550 Illegal alteration or display of plates; prohibited; described; exceptions; penalty. (1) A person commits the offense of illegal alteration or display of a registration plate if the person knowingly does any of the following:

Â Â Â Â Â  (a) Illegally alters a registration plate in a manner described in subsection (2) of this section.

Â Â Â Â Â  (b) Operates any vehicle that is displaying a registration plate that is illegally altered in a manner described in subsection (2) of this section.

Â Â Â Â Â  (c) Owns and causes or permits a vehicle to display a registration plate that is illegally altered in a manner described in subsection (2) of this section.

Â Â Â Â Â  (2) A registration plate is illegally altered for purposes of this section if the plate has been altered, modified, covered or obscured including, but not limited to the following:

Â Â Â Â Â  (a) Any change of the color, configuration, numbers, letters or material of the plate.

Â Â Â Â Â  (b) Any material or covering, other than a frame or plate holder, placed on, over or in front of the plate that alters the appearance of the plate.

Â Â Â Â Â  (c) Any frame or plate holder that obscures the numbers, letters or registration stickers, so as to render them unreadable.

Â Â Â Â Â  (3) This section does not apply to the following:

Â Â Â Â Â  (a) Any placement of registration stickers described under ORS 803.555.

Â Â Â Â Â  (b) Any public official who displays or performs any alteration of a registration plate in the course of official duties.

Â Â Â Â Â  (c) Any special interest registration plate approved under ORS 805.210.

Â Â Â Â Â  (4) The offense described in this section, illegal alteration or display of a registration plate, is a Class B traffic violation. [1985 c.243 Â§2]

(Stickers)

Â Â Â Â Â  803.555 Replacement. The owner of a registered vehicle to which registration stickers are assigned may replace a registration sticker that is lost, destroyed or mutilated in a manner that renders illegible any identification of the sticker. To replace a registration sticker under this section, the owner must apply to the Department of Transportation for a replacement of the damaged or lost sticker in a form prescribed by the department and pay the replacement sticker fee established under ORS 803.575. The application must state the facts of the damage, destruction or loss of the stickers. The stickers issued under this section are valid only for the period of the stickers replaced. Provision for replacement of registration plates is made under ORS 803.530. [1983 c.338 Â§267; 1985 c.16 Â§107; 1985 c.174 Â§6; 1989 c.76 Â§3; 1993 c.741 Â§122]

Â Â Â Â Â  803.560 Improper display; penalty. (1) A person commits the offense of improper display of validating stickers if the person owns or drives a vehicle on which the display of registration stickers provides proof of valid registration and:

Â Â Â Â Â  (a) The stickers are not displayed in a manner required by the Department of Transportation; or

Â Â Â Â Â  (b) The stickers are displayed on the vehicle after the registration period shown on the stickers.

Â Â Â Â Â  (2) The offense described in this section, improper display of validating stickers, is a Class D traffic violation. [1983 c.338 Â§268; 1993 c.751 Â§27]

Â Â Â Â Â  803.565 Removal of stickers upon sale of vehicle by dealer or towing business. (1) Except as provided in subsections (2) and (3) of this section, when a person who has a vehicle dealer certificate issued under ORS 822.020 or a towing business certificate issued under ORS 822.205 sells a motor vehicle that has valid Oregon registration plates, the person shall remove the registration stickers from the registration plates of the vehicle if the vehicle:

Â Â Â Â Â  (a) Has a gross vehicle weight rating of 8,000 pounds or less;

Â Â Â Â Â  (b) Is designed to carry passengers; and

Â Â Â Â Â  (c) Is not a motorcycle, moped or snowmobile.

Â Â Â Â Â  (2) A person who has a vehicle dealer certificate issued under ORS 822.020 need not remove registration stickers under subsection (1) of this section if:

Â Â Â Â Â  (a) The person submits title and registration documents to the Department of Transportation on behalf of the buyer of the vehicle; or

Â Â Â Â Â  (b) The person sells the vehicle to another person who has a vehicle dealer certificate issued under ORS 822.020.

Â Â Â Â Â  (3) A person who has a towing business certificate issued under ORS 822.205 need not remove registration stickers under subsection (1) of this section if the person sells the vehicle to a person who has a vehicle dealer certificate issued under ORS 822.020 or to a person who has a dismantler certificate issued under ORS 822.110. [2003 c.600 Â§2; 2005 c.61 Â§1; 2005 c.654 Â§40]

Â Â Â Â Â  Note: 803.565 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 803 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

(Fees)

Â Â Â Â Â  803.570 Plate manufacturing fee. Except as otherwise specifically provided by law, the Department of Transportation shall collect the fee described by this section each time the department issues a registration plate upon the registration of a vehicle or at other times when a registration plate is issued by the department. The following all apply to the fee established by this section:

Â Â Â Â Â  (1) The fee shall be in addition to any other fee collected upon issuance of a registration plate.

Â Â Â Â Â  (2) The fee for each registration plate issued and for each set of two plates issued shall be determined by the department and shall be established by the department by rule. The fee may not exceed $3 for one plate and $5 for a set of two plates. [1983 c.338 Â§269; 1985 c.16 Â§108; 2003 c.618 Â§48]

Â Â Â Â Â  803.575 Fees for cards, plates and stickers; issuance; replacement; transfer. (1) The fee for issuance of a duplicate or replacement registration card under ORS 803.510 is $5.

Â Â Â Â Â  (2) The fee for issuance of a replacement or duplicate registration plate under ORS 803.530 is the fee established under ORS 803.570, together with a fee of $5 if the plate is issued at the time of renewal of registration or a fee of $10 if the plate is issued at any other time.

Â Â Â Â Â  (3) The fee for transfer of registration plate under ORS 803.530 or 803.590 is $6.

Â Â Â Â Â  (4) The fee for issuance of replacement registration stickers under ORS 803.555, is $10.

Â Â Â Â Â  (5) The fee for issuance of both replacement or duplicate registration plates and replacement registration stickers, when issued at the same time, is the fee established under ORS 803.570, together with a fee of $5 if the plate and stickers are issued at the time of renewal of registration or a fee of $10 if the plate and stickers are issued at any other time.

Â Â Â Â Â  (6) A fee paid under subsection (2), (4) or (5) of this section includes the cost of any duplicate or replacement registration card issued. [1983 c.338 Â§271; 1985 c.16 Â§110; 1985 c.174 Â§8; 1985 c.736 Â§2; 1987 c.750 Â§8; 1993 c.751 Â§95; 1999 c.1009 Â§1; 2001 c.668 Â§2]

Â Â Â Â Â  803.577 Fee for identification device for proportionally registered vehicle. Except as otherwise specifically provided by law, the Department of Transportation shall collect the fee described by this section each time the department issues an identification device for the proportional registration of a vehicle. The following apply to the fee established by this section:

Â Â Â Â Â  (1) The fee shall be in addition to any other fee collected upon issuance of a registration plate.

Â Â Â Â Â  (2) The fee for each device issued shall be determined by the department and shall be established by the department by rule.

Â Â Â Â Â  (3) The department shall establish the fees under this section based on cost. [1991 c.284 Â§26]

Â Â Â Â Â  803.580 [1983 c.338 Â§220; repealed by 1987 c.750 Â§12]

Â Â Â Â Â  803.585 Registration fees as substitute for taxes on vehicles; exemptions. (1) Except as otherwise provided in this section or ORS 801.041 or 801.042, the registration fees under the vehicle code are in lieu of all other taxes and licenses, except municipal license fees under regulatory ordinances, to which such vehicles or the owners thereof may be subject. Fixed load vehicles are not exempt from ad valorem taxation by this section.

Â Â Â Â Â  (2) Travel trailers subject to registration and titling under the vehicle code are not subject to ad valorem taxation, but may be reclassified as manufactured structures and made subject to taxation as provided in ORS 308.880. [1983 c.338 Â§221; 1989 c.864 Â§8; 1991 c.459 Â§438h; 2003 c.655 Â§115]

(Miscellaneous)

Â Â Â Â Â  803.590 Disposition of plates and refund of fees when certain vehicles are destroyed or withdrawn from service. (1) The owner of a vehicle described in this subsection shall be permitted to transfer the registration plates from the vehicle to a like vehicle to be similarly used if the vehicle is destroyed or permanently withdrawn from service within this state and if the registration fee for the vehicle was more than $10. To make a transfer of registration under this section, the owner of the vehicle shall pay the Department of Transportation a registration transfer fee established under ORS 803.575, file a statement indicating the withdrawal or destruction with the department and surrender any registration card issued for the vehicle. If the weight in the declaration of weight of the vehicle receiving the transferred registration exceeds that of the vehicle destroyed or withdrawn, the owner must pay registration fees on the increased weight. This subsection applies to the following vehicles:

Â Â Â Â Â  (a) Motor trucks with a registration weight of more than 10,000 pounds.

Â Â Â Â Â  (b) Truck tractors with a registration weight of more than 8,000 pounds.

Â Â Â Â Â  (c) Commercial buses.

Â Â Â Â Â  (2) If a vehicle described under this subsection is destroyed accidentally so as to be incapable of further operation, the person in whose name the vehicle is registered is entitled to a refund of that portion of the fee applicable to the then unexpired portion of the registration period. Any registration card and registration plates issued for the vehicle must be surrendered to the department for cancellation when application for refund is made under this section. Claims for refunds under this section shall be filed and paid as provided for refunds under ORS 802.110. To qualify for a refund under this section, a registration fee in excess of $10 must have been paid for the vehicle, the vehicle must have been registered in this state and the vehicle must be one of the following:

Â Â Â Â Â  (a) A motor truck with a registration weight of more than 10,000 pounds.

Â Â Â Â Â  (b) A truck tractor with a registration weight of more than 8,000 pounds.

Â Â Â Â Â  (c) A travel trailer or camper. [1983 c.338 Â§219; 1985 c.253 Â§2; 1987 c.750 Â§9; 1989 c.43 Â§29; 1989 c.103 Â§1; 1989 c.723 Â§12; 1993 c.751 Â§96; 2003 c.655 Â§116; 2005 c.770 Â§4]

VEHICLE PERMITS

Â Â Â Â Â  803.600 Trip permits; authority granted; types; records; rules; when not required. A trip permit grants authority to temporarily operate a vehicle on the highways of this state under circumstances where the operation would not otherwise be legal because the vehicle is not registered by this state or because provisions relating to the vehicleÂs registration do not allow the operation. The Department of Transportation shall provide for the issuance of trip permits in a manner consistent with this section. All of the following apply to permits issued under this section:

Â Â Â Â Â  (1) The department shall issue the following types of trip permits to authorize the described type of operation and, except as provided in subsection (2) of this section, may not issue trip permits for any other purpose:

Â Â Â Â Â  (a) A heavy motor vehicle trip permit may be issued for a motor vehicle with a combined weight of more than 8,000 pounds or that is a fixed load motor vehicle, and that is not registered in this state. A permit described in this paragraph is valid for 10 consecutive days.

Â Â Â Â Â  (b) A heavy trailer trip permit may be issued for a trailer that will be operated on the highways at a loaded weight of more than 8,000 pounds or that is a fixed load vehicle, and that is not registered to allow operation of the vehicle in this state. A permit described in this paragraph is valid for 10 consecutive days. This paragraph does not apply to travel trailers.

Â Â Â Â Â  (c) A light vehicle trip permit may be issued for a vehicle with a combined weight of less than 8,001 pounds that is not a fixed load vehicle and that is not registered to allow operation of the vehicle in this state. Permits described in this paragraph may be issued for a period of 21 consecutive days. The department may not issue more than two permits under this paragraph in a 12-month period for any one vehicle unless all registered owners of the vehicle are replaced by new owners. If there is a complete change in ownership of the vehicle, as shown by the registration records for the vehicle, a new owner may receive permits for the vehicle under this paragraph as if no permits had been issued for the vehicle. This paragraph does not apply to campers, travel trailers or motor homes, which are eligible for recreational vehicle trip permits under paragraph (d) of this subsection.

Â Â Â Â Â  (d) A recreational vehicle trip permit may be issued for a period of up to 10 consecutive days for a camper, travel trailer or motor home that is not registered for operation in this state. A person buying a recreational vehicle trip permit must show proof satisfactory to the Department of Transportation that the person is the owner of the camper, travel trailer or motor home for which the permit will be granted. A person may not receive recreational vehicle trip permits authorizing more than 10 days of operation in any 12-month period. A person who applies for a recreational vehicle trip permit must certify that the person has not been granted permits that together, and including the permit applied for, exceed the maximum number of days of operation allowed by this paragraph.

Â Â Â Â Â  (e) A registration weight trip permit may be issued for a vehicle that is registered in this state, to allow the vehicle to be operated with a greater combined weight than is permitted by the registration weight established for the vehicle or at a greater combined weight than is otherwise permitted under the registration for the vehicle if the vehicle is not required to establish a registration weight. A permit issued under this paragraph does not authorize movements or operations for which a variance permit is required under ORS 818.200. A permit issued under this paragraph shall show the maximum registration weight allowed for operation under the permit. A permit issued under this paragraph is valid for 10 consecutive days.

Â Â Â Â Â  (f) A registered vehicle trip permit may be issued for a vehicle that is registered in this state to allow the vehicle to operate under conditions or in ways not permitted by the terms of the vehicle registration. The department shall determine by rule the kinds of operation for which permits may be issued under this paragraph. A permit issued under this paragraph is valid for 10 consecutive days.

Â Â Â Â Â  (2) The department shall allow a person issued a vehicle dealer certificate under ORS 822.020 or a towing business certificate under ORS 822.205 to issue a 10-day trip permit to a person who buys a motor vehicle from the person with the certificate if the registration stickers are removed in accordance with ORS 803.565. The following apply to trip permits issued under this subsection:

Â Â Â Â Â  (a) A permit issued under this subsection allows operation of the motor vehicle in this state for the purpose of registering the vehicle.

Â Â Â Â Â  (b) A permit issued under this subsection is valid for a period of 10 consecutive days.

Â Â Â Â Â  (c) A person with a vehicle dealer certificate or a towing business certificate may not issue more than two permits under this subsection for the same motor vehicle.

Â Â Â Â Â  (3) The following requirements for records are established concerning permits issued under this section:

Â Â Â Â Â  (a) Any carrier regulated by the department shall maintain records of heavy motor vehicle and heavy trailer trip permits and registration weight trip permits issued to the carrier as required by the department by rule.

Â Â Â Â Â  (b) Requirements for the department to maintain records concerning trip permits are established under ORS 802.200.

Â Â Â Â Â  (4) An owner or operator of a vehicle may obtain a trip permit. The fees for issuance of trip permits are as provided under ORS 803.645.

Â Â Â Â Â  (5) The department shall make the trip permits available to all field offices and agents maintained by the department and may make arrangements for the issuance of the permits by designated individuals, firms or associations for the convenience of the motoring public. This subsection does not require the department to make trip permits described in subsection (2) of this section available to anyone other than persons with vehicle dealer certificates or towing business certificates.

Â Â Â Â Â  (6) The department may also sell heavy motor vehicle, heavy trailer and registration weight trip permits in advance of issuance to contractors, transportation companies and other users for issuance to their own vehicles or vehicles under their control.

Â Â Â Â Â  (7) The department shall adopt rules for the issuance, sale and control of trip permits.

Â Â Â Â Â  (8) Trip permits are not required for the operation of unregistered vehicles where such operation is permitted as follows:

Â Â Â Â Â  (a) By vehicle dealers as permitted under ORS 822.040.

Â Â Â Â Â  (b) By vehicle transporters as permitted under ORS 822.310.

Â Â Â Â Â  (c) By towing businesses as permitted under ORS 822.210.

Â Â Â Â Â  (9) Trip permits are not required for the operation of unregistered vehicles where such operation is permitted under ORS 803.305.

Â Â Â Â Â  (10) Unregistered vehicles that are operated without a trip permit are subject to the prohibitions and penalties for operation of unregistered vehicles under ORS 803.300 or 803.315, as appropriate.

Â Â Â Â Â  (11) A trip permit may be issued to a school vehicle registered under ORS 805.050 for use of the vehicle for purposes not permitted under ORS 805.050. [1983 c.338 Â§272; 1985 c.16 Â§111; 1985 c.313 Â§4; 1985 c.547 Â§16; 1989 c.723 Â§13; 1991 c.284 Â§19; 1991 c.360 Â§4; 1991 c.407 Â§29; 1993 c.174 Â§9; 1995 c.733 Â§86; 1997 c.421 Â§1; 2001 c.412 Â§1; 2003 c.600 Â§3; 2003 c.655 Â§117]

Â Â Â Â Â  803.601 Disposition of fees collected for certain permits. Fees collected by the Department of Transportation for recreational vehicle trip permits described in ORS 803.600 shall be transferred to the State Parks and Recreation Department Fund established by ORS 390.134 and are continuously appropriated to the State Parks and Recreation Department for the purposes specified in ORS 390.134. [1997 c.421 Â§3; 2003 c.14 Â§463]

Â Â Â Â Â  Note: 803.601 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 803 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  803.602 Statement of insurance coverage for certain trip permits. An applicant for a light vehicle trip permit, a recreational vehicle trip permit for a motor vehicle or a trip permit issued under ORS 803.600 (2) must submit, at the time of application, a statement indicating that the vehicle that will be operated under the permit is covered by an insurance policy that meets the requirements of ORS 806.080 and will continue to be covered by the policy for as long as the permit is valid. The statement shall include the name of the insurer and the policy number. The Department of Transportation or, if the permit is issued under ORS 803.600 (2), the person with the vehicle dealer certificate or towing business certificate shall refuse to issue a permit to a person who does not submit the statement required by this section. [1991 c.360 Â§2; 1993 c.751 Â§28; 2001 c.412 Â§2; 2003 c.600 Â§5]

Â Â Â Â Â  Note: 803.602 was added to and made a part of ORS chapter 803 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  803.605 Erroneous issuance of trip permit; refund of fee. When the Department of Transportation determines that it has erroneously issued a trip permit to a person who did not require the permit, the department may refund to the person any fee the person paid for the permit. [1985 c.313 Â§6]

Â Â Â Â Â  Note: 803.605 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 803 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  803.610 Reciprocity permits. A reciprocity permit is a vehicle permit that may be issued to identify vehicles operating under a reciprocal agreement established under ORS 802.500. When required by an agreement, the Department of Transportation shall provide for the issuance of reciprocity permits as authorized by the agreement. All of the following apply to the issuance of permits under this section:

Â Â Â Â Â  (1) The issuance of permits shall comply with the agreement authorizing their issuance.

Â Â Â Â Â  (2) Permits may be used to identify vehicles entitled to operate within the areas described in an agreement. [1983 c.338 Â§273; 1985 c.668 Â§16]

Â Â Â Â Â  803.615 Temporary permit for registration applicant. The Department of Transportation may issue a temporary permit in a form determined by the department to an applicant for registration to permit the applicant to operate the vehicle while the department is determining all facts relative to the right of the applicant to receive title, regular registration plates and regular registration. [1983 c.338 Â§276; 1985 c.16 Â§112; 1985 c.401 Â§10; 1987 c.146 Â§9; 1993 c.233 Â§52]

Â Â Â Â Â  803.620 [1983 c.338 Â§277; 1989 c.109 Â§2; repealed by 1989 c.43 Â§37]

Â Â Â Â Â  803.625 Temporary registration permits issued by dealers; rules. (1) The holder of a current, valid vehicle dealer certificate issued under ORS 822.020 may issue temporary permits for the operation of vehicles or the transporting of a camper pending the receipt of permanent registration from the department.

Â Â Â Â Â  (2) Forms for temporary permits issued under this section shall be furnished and, subject to ORS 803.640, prescribed by the department.

Â Â Â Â Â  (3) The department shall specify, by rule, the procedures to be followed by persons issuing and using temporary permits issued under this section. Persons violating rules established by the department under this subsection are subject to penalty under ORS 803.630 and 803.635. [1983 c.338 Â§278; 1985 c.284 Â§3; 1997 c.583 Â§8; 2001 c.827 Â§4]

Â Â Â Â Â  803.630 Agent violation of temporary registration permit procedures; penalty. (1) A person commits the offense of agent violation of temporary registration permit procedures if the person is authorized to issue temporary registration permits under ORS 803.625 and the person violates any rules adopted by the Department of Transportation concerning the procedures for issuing the permits.

Â Â Â Â Â  (2) The offense described in this section, agent violation of temporary registration permit procedures, is a Class B traffic violation. [1983 c.338 Â§279]

Â Â Â Â Â  803.635 Improper use of temporary registration permit; penalty. (1) A person commits the offense of improper use of temporary registration permit if the person is issued a temporary registration permit under ORS 803.625 and the person does any of the following:

Â Â Â Â Â  (a) Violates any rule adopted by the Department of Transportation under ORS 803.625 concerning the use of the permit.

Â Â Â Â Â  (b) Fails to keep the permit on and upon the vehicle during the period until the receipt of the permanent registration plates.

Â Â Â Â Â  (c) Fails to remove the permit from the vehicle upon receipt of permanent registration plates.

Â Â Â Â Â  (2) The offense described in this section, improper use of temporary registration permit, is a Class D traffic violation. [1983 c.338 Â§280; 1995 c.383 Â§7]

Â Â Â Â Â  803.640 Prohibition on showing name or address on permit. (1) Vehicle permits issued under ORS 803.600 to 803.615 that are required to be displayed so as to be visible from the outside of a vehicle shall not show the name or address of the registered owner of the vehicle or of the person who has applied for registration or titling of the vehicle.

Â Â Â Â Â  (2) The Department of Transportation may require that permits described in this section contain the driver license number of the registered owner or of the person who has applied for registration or titling of the vehicle displaying the permit and the name of the state that issued the driver license.

Â Â Â Â Â  (3) If the department determines that the information authorized by subsection (2) of this section is not sufficient to identify the registered owner or person who has applied for registration or titling of a vehicle issued a permit described in this section, the department may require that the person operating the vehicle have in the personÂs possession any information the department determines is necessary for identification. Such information, if required, shall be on a form prescribed by rule by the department and may not be required to be displayed so as to be visible from outside the vehicle. [1985 c.284 Â§2; 1993 c.751 Â§97]

Â Â Â Â Â  803.645 Fees for trip permits. Fees for trip permits issued under ORS 803.600 are as follows:

Â Â Â Â Â  (1) For a heavy motor vehicle trip permit, $21.

Â Â Â Â Â  (2) For a heavy trailer trip permit, $10.

Â Â Â Â Â  (3) For a light vehicle trip permit, $20.

Â Â Â Â Â  (4) For a recreational vehicle trip permit, $30.

Â Â Â Â Â  (5) For a registration weight trip permit, $5.

Â Â Â Â Â  (6) For a registered vehicle trip permit, $5.

Â Â Â Â Â  (7) For a 10-day trip permit issued under ORS 803.600 (2) by a person with a vehicle dealer certificate or a towing business certificate, $10. [1983 c.338 Â§281; 1985 c.16 Â§113; 1985 c.313 Â§5; 1985 c.400 Â§4; 1989 c.43 Â§30; 1989 c.109 Â§3; 1989 c.723 Â§14; 1991 c.284 Â§20; 1991 c.360 Â§3; 1997 c.421 Â§2; 2001 c.412 Â§3; 2003 c.600 Â§4; 2003 c.655 Â§118]

Â Â Â Â Â  803.650 Placement of permits in vehicles; rules. (1) A permit issued under ORS 803.600, 803.615 or 803.625 shall be placed on the left side of the rear window of the vehicle unless:

Â Â Â Â Â  (a) The vehicle has no rear window; or

Â Â Â Â Â  (b) The design of the vehicle or of any equipment lawfully added to the vehicle is such that a permit placed as required by this section could not easily be seen from outside the vehicle.

Â Â Â Â Â  (2) The Department of Transportation shall adopt rules for the placement of permits that cannot be placed on the left side of the rear window of a vehicle. [1987 c.166 Â§2]

Â Â Â Â Â  803.655 Improper display of permit; penalty. (1) A person commits the offense of improper display of a permit if the person is issued a permit under ORS 803.600, 803.615 or 803.625, and the person does not display the permit on the vehicle in the manner required by ORS 803.650 or as required by the Department of Transportation by rule.

Â Â Â Â Â  (2) The offense described in this section, improper display of a permit, is a Class D traffic violation. [1987 c.166 Â§4; 1995 c.383 Â§8]

Â Â Â Â Â  803.660 Color and size of permits. The color and size of the print on permits issued under ORS 803.600, 803.615 and 803.625 shall be such that the permits can easily be read. [1987 c.166 Â§3; 1999 c.359 Â§5; 2003 c.655 Â§119]

Â Â Â Â Â  803.665 Towing commercial fishing boat without permit. Notwithstanding ORS 803.600, a person may tow the personÂs own commercial fishing boat without a trip permit and regardless of the weight permitted under the registration of the trailer if the combined weight of the towing vehicle, the trailer and the boat is 15,000 pounds or less. [1989 c.992 Â§12b]

CHAPTER 804

Â [Reserved for expansion]

_______________



Chapter 805

Chapter 805 Â Special Registration Provisions

2005 EDITION

SPECIAL REGISTRATION PROVISIONS

OREGON VEHICLE CODE

PARTICULAR VEHICLES

805.010Â Â Â Â  Antique vehicles; limitations on use

805.020Â Â Â Â  Special interest vehicles; limitations on use

805.030Â Â Â Â  Violation of registration limits on antique or special interest vehicle; penalty

805.040Â Â Â Â  Registration of government-owned vehicles

805.045Â Â Â Â  Regular registration for certain government-owned vehicles

805.050Â Â Â Â  School buses and school activity vehicles; exceptions

805.060Â Â Â Â  Law enforcement undercover vehicles

805.080Â Â Â Â  Campers

805.090Â Â Â Â  Nonfarm tractors

PARTICULAR PERSONS

805.100Â Â Â Â  Disabled veterans

805.110Â Â Â Â  Former prisoners of war

805.115Â Â Â Â  Active members of Oregon National Guard

FLEETS

805.120Â Â Â Â  Effect of fleet registration; requirements; rules

SPECIAL INDICIA OF REGISTRATION

805.200Â Â Â Â  Plates and other devices with special designs; rules

805.202Â Â Â Â  Limitations on number of different kinds of special registration plates

805.205Â Â Â Â  Issuance of special plates for certain groups; rules; surcharge; disposition of moneys

805.206Â Â Â Â  Application fee and costs for plates issued under ORS 805.205

805.208Â Â Â Â  Disposition of certain plates issued to veterans under ORS 805.205

805.210Â Â Â Â  Special interest vehicle plates

805.220Â Â Â Â  Elected official plates; qualifications; fee; rules

805.230Â Â Â Â  Amateur radio operator plates; fee

805.240Â Â Â Â  Customized plates; fee

805.242Â Â Â Â  Transfer of plates that are not from current issue; fee

805.250Â Â Â Â  Fees for special plates

805.255Â Â Â Â  Salmon registration plate; rules; fees

805.256Â Â Â Â  Disposition of moneys from salmon registration plate surcharge

805.260Â Â Â Â  Cultural registration plates; rules; fees

805.261Â Â Â Â  Disposition of moneys from cultural registration plate surcharge

805.263Â Â Â Â  Crater Lake National Park registration plate; rules; fees

805.264Â Â Â Â  Disposition of moneys from Crater Lake National Park registration plate surcharge

FARM VEHICLES

805.300Â Â Â Â  Farm vehicle registration; general requirements; fees

805.310Â Â Â Â  Qualifications for registration

805.320Â Â Â Â  Application for registration

805.322Â Â Â Â  Annual proof of qualification for farm vehicle registration

805.340Â Â Â Â  Effect of sale of vehicle

805.350Â Â Â Â  Violation of farm registration limits; penalty

805.360Â Â Â Â  Failure to register farm vehicle properly; penalty

805.370Â Â Â Â  False certification; penalty

805.380Â Â Â Â  Department investigation; cancellation

805.390Â Â Â Â  Permitted uses of farm-registered vehicles

805.400Â Â Â Â  Proportional registration for farm vehicles

805.410Â Â Â Â  Department investigation of farm vehicle proportional registration application; cancellation

PARTICULAR VEHICLES

Â Â Â Â Â  805.010 Antique vehicles; limitations on use. (1) A vehicle that is an antique vehicle may be registered for a permanent registration period as described under ORS 803.400 by doing the following:

Â Â Â Â Â  (a) Making application for permanent registration of the vehicle in the manner provided for application for registration of vehicles.

Â Â Â Â Â  (b) Paying the fee for permanent registration of antique vehicles under ORS 803.420.

Â Â Â Â Â  (2) Once a vehicle is permanently registered as an antique vehicle under this section, the vehicle is subject to the limitations on use of the vehicle under ORS 805.030. [1983 c.338 Â§238; 2003 c.122 Â§3]

Â Â Â Â Â  805.020 Special interest vehicles; limitations on use. (1) A vehicle that is a vehicle of special interest may be registered for a permanent registration period as described under ORS 803.400 by doing the following:

Â Â Â Â Â  (a) Making application for permanent registration of the vehicle in the manner provided for application for registration of vehicles.

Â Â Â Â Â  (b) Paying the fee for permanent registration of vehicles of special interest established under ORS 803.420.

Â Â Â Â Â  (2) Once a vehicle is permanently registered as a vehicle of special interest under this section, the vehicle is subject to the limitations on use of the vehicle under ORS 805.030. [1983 c.338 Â§239; 2003 c.122 Â§4]

Â Â Â Â Â  805.030 Violation of registration limits on antique or special interest vehicle; penalty. (1) A person commits the offense of violation of registration limits on antique vehicle or vehicle of special interest if a vehicle is permanently registered under ORS 805.010 or 805.020 and the person uses the vehicle:

Â Â Â Â Â  (a) Other than for exhibitions, parades, club activities and similar uses; or

Â Â Â Â Â  (b) Primarily for the transportation of persons or property.

Â Â Â Â Â  (2) The offense described in this section, violation of registration limits on antique vehicle or vehicle of special interest, is a Class D traffic violation. [1983 c.338 Â§240]

Â Â Â Â Â  Note: Section 3, chapter 25, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 3. If a person has registered an antique vehicle or a vehicle of special interest prior to the effective date of this 2001 Act [January 1, 2002] and has received two registration plates, the person may display either one plate or both plates, but if the person displays only one plate, that plate must be displayed on the rear of the vehicle. [2001 c.25 Â§3]

Â Â Â Â Â  805.040 Registration of government-owned vehicles. Except as otherwise provided by this section, ORS 805.045 and 805.060, vehicles that are owned and operated by this state, cities, counties or other political subdivisions of this state or by the government of a federally recognized Indian tribe in this state are subject to the same requirements and provisions for registration as are other vehicles. For purposes of this section, a vehicle that is operated under a lease or lease-purchase agreement by any of the governments specified in this section is a government-owned vehicle. The following requirements and provisions apply to government-owned vehicles:

Â Â Â Â Â  (1) The registration period for vehicles subject to this section shall be an ownership registration period as described under ORS 803.400 except that the registration shall continue to be valid if ownership of the vehicle is transferred to another government agency.

Â Â Â Â Â  (2) The fee for registration of the vehicles shall be the fee for registration of government-owned vehicles established under ORS 803.420, and no other registration fee shall be required.

Â Â Â Â Â  (3) Any vehicle registered under this section and not exempted under ORS 815.300 must meet the requirements for certification of compliance with pollution control under ORS 815.310.

Â Â Â Â Â  (4) Vehicles described in this section that are school buses or activity vehicles may be registered as provided in ORS 805.050 in lieu of registration under this section, if the vehicles qualify for registration under ORS 805.050.

Â Â Â Â Â  (5) For purposes of this section, vehicles owned by the government of a federally recognized Indian tribe in this state are government-owned vehicles. [1983 c.338 Â§243; 1985 c.16 Â§91; 1985 c.148 Â§1; 1985 c.547 Â§14; 1987 c.440 Â§5; 1993 c.741 Â§123]

Â Â Â Â Â  805.045 Regular registration for certain government-owned vehicles. (1) The Department of Transportation may issue registration plates or other evidence of registration from any regular series rather than from any specially designed government series for a vehicle owned or operated by any state department or institution if approval is granted under ORS 283.390. The registration period for a vehicle described under this section shall be the same as the regular registration period for the type of vehicle registered. The fee for registration or renewal of registration of a vehicle under this section shall be the fee established under ORS 803.420 for registration or renewal of a state-owned vehicle registered under ORS 805.040.

Â Â Â Â Â  (2) Any vehicle registered under this section and not exempted under ORS 815.300 must meet the requirements for certification of compliance with pollution control under ORS 815.310. [1987 c.440 Â§2; 1993 c.741 Â§124]

Â Â Â Â Â  805.050 School buses and school activity vehicles; exceptions. (1) The Department of Transportation shall provide for registration of vehicles that qualify under this section in a manner that is consistent with this section. A vehicle qualifies for registration under this section if the vehicle meets the following qualifications and is not a vehicle that is described under subsection (2) of this section:

Â Â Â Â Â  (a) The vehicle must be a motor vehicle.

Â Â Â Â Â  (b) Except as provided under ORS 803.600, the vehicle must be used exclusively in transporting students to or from any school or authorized school activity or function, including extracurricular activities, and to or from points designated by a school.

Â Â Â Â Â  (c) The vehicle must meet the requirements for school buses under ORS 820.100 to 820.120, or activity vehicles under ORS 820.110 and 820.120.

Â Â Â Â Â  (d) The vehicle may be owned, operated or leased by the state, a city or county or any other political subdivision or otherwise provided to such government body for purposes described in this subsection or may be privately or otherwise owned and leased by or provided to a school for purposes described in this subsection.

Â Â Â Â Â  (2) The following vehicles may not be registered under this section:

Â Â Â Â Â  (a) A vehicle subject to regulation under ORS chapter 825.

Â Â Â Â Â  (b) A vehicle regulated by a city under ORS 221.420.

Â Â Â Â Â  (3) Except as otherwise provided by this section, vehicles registered under this section are subject to the same requirements and provisions for registration as are other vehicles. The following requirements and provisions are different from those otherwise provided for registration:

Â Â Â Â Â  (a) The registration period for vehicles subject to this section shall be an ownership registration period as described under ORS 803.400, except that the registration continues valid if the ownership of the vehicle is transferred to another who continues to use the vehicle for purposes allowed under the registration.

Â Â Â Â Â  (b) The fee for registration of the vehicles shall be the fee for registration of school vehicles established under ORS 803.420, and no other registration fee shall be required.

Â Â Â Â Â  (c) Any vehicle registered under this section and not exempted under ORS 815.300 shall meet the requirements for certification of compliance with pollution control under ORS 815.310.

Â Â Â Â Â  (4) The department shall suspend or revoke registration under this section if the department determines that:

Â Â Â Â Â  (a) A vehicle registered under this section is being used for purposes other than those required for qualification for registration under this section, and a trip permit as provided under ORS 803.600 has not been obtained.

Â Â Â Â Â  (b) The vehicle does not comply with requirements under ORS 820.100 to 820.120. [1985 c.547 Â§11; 1987 c.158 Â§164; 1993 c.741 Â§125]

Â Â Â Â Â  805.060 Law enforcement undercover vehicles. (1) The Department of Transportation may issue registration plates or other evidence of registration from any regular series rather than from any specially designed government series for a vehicle operated by a federal, state, county, city or Indian tribal law enforcement, parole or probation agency in discharging its undercover criminal investigation duties if requested to do so by the agency. The registration period for a vehicle described under this section shall be the same as the regular registration period for the type of vehicle registered. The fee for registration or renewal of registration of a vehicle under this section shall be the fee established for registration or renewal of police undercover vehicles under ORS 803.420.

Â Â Â Â Â  (2) Any vehicle registered under this section and not exempt from the requirements to comply with certificates of compliance for pollution control equipment by ORS 815.300, must be certified as complying with the requirements for pollution control equipment under ORS 815.310. [1983 c.338 Â§244; 1985 c.148 Â§2; 1987 c.6 Â§1; 1993 c.741 Â§126; 2001 c.827 Â§5]

Â Â Â Â Â  805.070 [1983 c.338 Â§246; repealed by 1987 c.25 Â§6]

Â Â Â Â Â  805.080 Campers. Except where specific provisions are made for campers, campers are subject to the same provisions of the vehicle code relating to registration, titling, transfer, sale and dealer regulation as any other vehicle. [1983 c.338 Â§250]

Â Â Â Â Â  805.090 Nonfarm tractors. (1) Except where specific provisions are made for tractors described in this section, such tractors are subject to the same provisions of the vehicle code relating to registration, titling, transfer, sale and dealer regulation as a motor truck.

Â Â Â Â Â  (2) This section applies to vehicles that would be farm tractors if used primarily in agricultural operations and that are not within:

Â Â Â Â Â  (a) The exemptions from registration for farm tractors under ORS 803.305; or

Â Â Â Â Â  (b) The classification of fixed load vehicle. [1983 c.338 Â§251; 1985 c.16 Â§96]

PARTICULAR PERSONS

Â Â Â Â Â  805.100 Disabled veterans. (1) In the absence of just cause for refusal, the Department of Transportation shall provide for registration of any vehicle required to be registered by this state in a manner consistent with this section for persons who qualify as disabled veterans under this section. The special registration provisions under this section are subject to all of the following:

Â Â Â Â Â  (a) The fee is the one-time registration fee established by ORS 803.420 for vehicles registered under this section.

Â Â Â Â Â  (b) The department may issue registrations for vehicles in a household under this section in a number equal to the number of persons in the household who qualify as disabled veterans under subsection (2) of this section.

Â Â Â Â Â  (c) The department shall not register any commercial vehicle under this section.

Â Â Â Â Â  (2) A person is a disabled veteran who qualifies for registration of a vehicle under this section if the person:

Â Â Â Â Â  (a) Is a disabled veteran whose disability results from causes connected with service in the Armed Forces of the United States; and

Â Â Â Â Â  (b) Has been a member of and discharged or released under honorable conditions from the Armed Forces of the United States, and whose service was for not less than 90 consecutive days or who was discharged or released on account of a service-connected injury or illness prior to the completion of the minimum period of service.

Â Â Â Â Â  (3) A person qualifies as a disabled veteran under subsection (2) of this section if the person presents a letter from the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States certifying that the person is a disabled veteran.

Â Â Â Â Â  (4) Registration issued under this section is valid as provided in ORS 803.415. The registration period for vehicles registered under this section exempts the registration from any requirement to be renewed or to make payment of renewal fees. However, if any owner would be required to comply with ORS 815.310 upon issuance or renewal of regular registration for the vehicle, the owner must comply with ORS 815.310 in the same manner as for other vehicles or the department may suspend the registration of the vehicle until the owner submits proof of compliance.

Â Â Â Â Â  (5) The department may suspend or revoke any registration issued under this section if the department determines that the vehicle is owned by a person not qualified for registration under this section or the vehicle is a kind not qualified for registration under this section. [1983 c.338 Â§247; 1985 c.16 Â§92; 1993 c.741 Â§127; 1997 c.517 Â§1; 1999 c.778 Â§1]

Â Â Â Â Â  805.110 Former prisoners of war. (1) In the absence of just cause for refusal, the Department of Transportation shall provide for registration of any motor vehicle required to be registered by this state in a manner consistent with this section for persons who qualify as former prisoners of war under this section. The special registration provisions under this section are subject to all of the following:

Â Â Â Â Â  (a) The fee to register or renew registration under this section shall be the regular registration fee for the vehicle.

Â Â Â Â Â  (b) The department shall not register a motor vehicle under this section if another vehicle owned by the applicant or a member of the applicantÂs household has been registered under this section.

Â Â Â Â Â  (c) The department shall not register any commercial vehicle under this section or any motor vehicle with a loaded weight in excess of 10,000 pounds.

Â Â Â Â Â  (2) A person is a former prisoner of war who qualifies for registration of a vehicle under this section if the person, while serving in the active military, naval or air service of the United States or any of its Allies, was forcibly detained or interned in line of duty:

Â Â Â Â Â  (a) By an enemy government or its agents, or a hostile force, during a period of war; or

Â Â Â Â Â  (b) By a foreign government or its agents, or a hostile force during a period other than a period of war in which such person was held under circumstances which the department finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war.

Â Â Â Â Â  (3) The surviving spouse of a former prisoner of war who was issued registration under this section may, upon the death of the former prisoner of war, continue to use the registration plates on a motor vehicle or may keep the plates as a memento.

Â Â Â Â Â  (4) The department may suspend or revoke any registration issued under this section if the department determines that the vehicle is owned by a person not qualified for registration under this section or the vehicle is a kind not qualified for registration under this section. [1985 c.16 Â§94; 1987 c.750 Â§10; 1989 c.742 Â§1; 1993 c.741 Â§128; 2001 c.152 Â§3; 2005 c.770 Â§5]

Â Â Â Â Â  805.115 Active members of Oregon National Guard. (1) In the absence of just cause for refusal, the Department of Transportation shall provide for registration in a manner consistent with this section for persons who qualify under this section as active members of the Oregon National Guard. The special registration provisions under this section are subject to the following:

Â Â Â Â Â  (a) The fee to register or renew registration under this section shall be the regular registration fee for the vehicle.

Â Â Â Â Â  (b) Any motor vehicle registered under ORS 803.420 (1) and (16)(c) and (d) may be registered under this section.

Â Â Â Â Â  (2) A person is eligible for registration under this section if the person is issued a certificate by the Oregon Military Department certifying that the person is an active member of the Oregon National Guard.

Â Â Â Â Â  (3) The department may suspend, revoke or refuse to renew any registration issued under this section if the department determines that the vehicle is owned by a person not qualified for registration under this section or that the vehicle is not eligible for registration under this section.

Â Â Â Â Â  (4) The Oregon Military Department shall notify the Department of Transportation within 30 days if a person issued a certificate described in subsection (2) of this section ceases to be an active member of the Oregon National Guard. [1991 c.383 Â§2; 1993 c.741 Â§129; 2001 c.293 Â§11]

FLEETS

Â Â Â Â Â  805.120 Effect of fleet registration; requirements; rules. (1) The owner of a fleet of vehicles may register the vehicles under this section as a fleet in lieu of registering the vehicles individually.

Â Â Â Â Â  (2) Except as otherwise provided under this section, vehicles registered in a fleet under this section are subject to the same taxes, fees, qualifications, provisions, conditions, prohibitions and penalties applicable to similar vehicles otherwise registered under the vehicle code.

Â Â Â Â Â  (3) The following apply to fleets registered under this section:

Â Â Â Â Â  (a) The registered owner of the fleet must maintain the number of vehicles registered in the fleet that the Department of Transportation determines by rule to be required for participation in the fleet registration program.

Â Â Â Â Â  (b) Fleet registration or renewal of fleet registration under this section may be annual or biennial registration as determined by the department by rule.

Â Â Â Â Â  (c) The registration of individual vehicles in a fleet registered under this section does not expire as long as the fleet registration is valid.

Â Â Â Â Â  (d) The department shall assign identification to the fleet and, upon payment of appropriate fees, shall issue to the registered owner of the fleet permanent fleet tags, stickers, plates or other identification the department determines appropriate for the vehicles that the owner and the department have agreed to place in the fleet. The department may establish the use of any appropriate form of identification under this paragraph as the department determines convenient for its own operation.

Â Â Â Â Â  (e) The tags, stickers, plates or other appropriate identification issued under this section shall be displayed on any vehicle to which it has been assigned by the department.

Â Â Â Â Â  (f) Registration cards issued by the department for vehicles registered under this section are only required to individually describe the vehicles in the fleet to the extent the department determines necessary and to identify the fleet in which the vehicles are registered.

Â Â Â Â Â  (g) Application for registration under this section shall be in the manner determined by the department by rule.

Â Â Â Â Â  (h) The fleet owner shall maintain records and provide information to the department as required by the department by rule and shall allow the department to audit the records of the owner and conduct inspections at any reasonable time to determine compliance with requirements for fleet registration.

Â Â Â Â Â  (i) Vehicles shall be added to the fleet and transferred from the fleet according to procedures established by the department by rule.

Â Â Â Â Â  (j) The vehicles in the fleet shall be marked in compliance with any requirement for vehicle markings the department determines necessary for identification of fleet vehicles.

Â Â Â Â Â  (k) The department may adjust fee payments and registration periods for individual vehicles added to a fleet registered under this section as the department determines necessary for administration of the fleet registration.

Â Â Â Â Â  (L) The fees for a fleet registered under this section are the same as the fees required if the vehicles in the fleet are individually registered under the vehicle code.

Â Â Â Â Â  (m) The department may charge a service charge for each vehicle entered into a fleet and a fleet vehicle renewal charge for each vehicle in the fleet at the time of renewal. Fees described in this paragraph are established under ORS 803.420.

Â Â Â Â Â  (n) The department may schedule the time for payment of fleet registration fees in any manner convenient to the department or the fleet owner.

Â Â Â Â Â  (o) The fleet owner shall comply with any rules the department establishes for the registration of vehicles in fleets under this section.

Â Â Â Â Â  (p) The department shall cancel any registration under this section if the department determines that the owner of the vehicles registered is not complying with any requirements for fleet registration established under this section or by the department.

Â Â Â Â Â  (q) A fleet owner may certify compliance with pollution control requirements under ORS 815.310 in the manner provided under ORS 815.310 for vehicles registered under this section.

Â Â Â Â Â  (r) The department shall establish procedures for the reporting of odometer disclosures for the vehicles in the fleet on a regular basis and for vehicles that are withdrawn from the fleet, if odometer disclosures are otherwise required. The reports shall provide any information the department determines by rule to be necessary. The department may establish any reporting time the department considers convenient, but shall attempt to establish periods with a frequency roughly equivalent to those for renewal of vehicle registration. The department shall retain the odometer information submitted under this section but need not print it on certificates of title or registration cards.

Â Â Â Â Â  (4) A fleet owner may request that the registration of all vehicles in the fleet expire in the same month. Notwithstanding ORS 803.405 or any other provision of this section, if such a request is made the department shall:

Â Â Â Â Â  (a) Adjust the registration expiration date of all vehicles in the fleet.

Â Â Â Â Â  (b) When a vehicle that is already registered in this state is added to the fleet, adjust the registration expiration date of the vehicle to correspond to that of other vehicles in the fleet.

Â Â Â Â Â  (c) When a vehicle that has never before been registered in this state is added to the fleet, assign a registration expiration date to the vehicle that corresponds to that of other vehicles in the fleet.

Â Â Â Â Â  (5) When the department adjusts or assigns registration expiration dates in accordance with subsection (4) of this section, the department shall prorate all registration fees to reflect the adjustment or assignment.

Â Â Â Â Â  (6) The department shall adopt rules necessary for the administration of this section. The rules may include any rules that increase the convenience of administration or the convenience of the registration process under this section. [1983 c.338 Â§249; 1985 c.16 Â§95; 1985 c.245 Â§1; 1985 c.251 Â§23; 1985 c.668 Â§8; 1991 c.459 Â§438i; 1991 c.873 Â§17]

Â Â Â Â Â  805.130 [1983 c.338 Â§248; 1985 c.401 Â§7; repealed by 1993 c.174 Â§1]

Â Â Â Â Â  805.140 [1983 c.338 Â§252; 1985 c.16 Â§97; 1985 c.668 Â§9; 1989 c.109 Â§4; 1989 c.171 Â§87; repealed by 1989 c.43 Â§37]

Â Â Â Â Â  805.150 [1983 c.338 Â§253; 1985 c.16 Â§98; 1985 c.668 Â§10; 1989 c.109 Â§1; repealed by 1989 c.43 Â§37]

SPECIAL INDICIA OF REGISTRATION

Â Â Â Â Â  805.200 Plates and other devices with special designs; rules. (1) The Department of Transportation by rule:

Â Â Â Â Â  (a) Shall design plates, stickers, plate and sticker combinations or other devices or indicia that distinguish government-owned vehicles registered under the provisions of ORS 805.040 from other vehicles.

Â Â Â Â Â  (b) May design plates, stickers, plate and sticker combinations or other devices or indicia for distinguishing vehicles registered under specific provisions of the Oregon Vehicle Code other than ORS 805.040 or 805.205. Plates designed under this paragraph shall comply with the requirements of ORS 803.535. The fees for plates or indicia described in this paragraph are provided under ORS 805.250.

Â Â Â Â Â  (2) Unless otherwise provided by statute or by rule of the department, indicia of registration that distinguish one kind of registration from another may not be transferred unless the new owner of the vehicle qualifies for that specific kind of registration.

Â Â Â Â Â  (3) The department may adopt rules concerning the disposition of plates, stickers, devices or other indicia of registration upon transfer of ownership of the vehicle or when the owner or the vehicle is no longer eligible for the particular indicia. The department may cancel or revoke registration for failure to comply with rules adopted under this section. [1983 c.338 Â§263; 1985 c.16 Â§103; 1985 c.547 Â§15; 1985 c.668 Â§14; 1987 c.25 Â§4; 1989 c.43 Â§31; 1991 c.284 Â§21; 1991 c.383 Â§3; 1991 c.481 Â§3; 1993 c.741 Â§117]

Â Â Â Â Â  805.202 Limitations on number of different kinds of special registration plates. (1) As used in this section, Âspecial registration plateÂ means a registration plate issued by the Department of Transportation:

Â Â Â Â Â  (a) For which a surcharge is imposed in order to raise money for an entity other than the department;

Â Â Â Â Â  (b) That is not a group plate issued under ORS 805.205;

Â Â Â Â Â  (c) That is not an elected official plate issued under ORS 805.220; and

Â Â Â Â Â  (d) That is not a customized plate issued under ORS 805.240.

Â Â Â Â Â  (2) The Legislative Assembly may not require the Department of Transportation to offer more than three kinds of special registration plates at any one time. At any time the department is offering three kinds of special registration plates, any bill enacted by the Legislative Assembly that requires the department to issue a new kind of special registration plate shall include a provision requiring the department to eliminate at least one kind of special registration plate.

Â Â Â Â Â  (3) When the department eliminates a kind of special registration plate in accordance with the provisions of a law described in subsection (2) of this section, the department shall continue to issue the plate until the new plate is available. When the new plate is available, the department shall destroy the remaining stock of the eliminated plate. [2003 c.409 Â§2]

Â Â Â Â Â  805.205 Issuance of special plates for certain groups; rules; surcharge; disposition of moneys. (1) The Department of Transportation by rule shall provide for issuance of registration plates described in subsection (3) of this section for nonprofit groups meeting the qualifications for tax exempt status under section 501(c)(3) of the Internal Revenue Code, for institutions of higher education and for veteransÂ organizations. The department shall also provide, upon request from a veteransÂ group or the Director of VeteransÂ Affairs, for issuance of a veteransÂ recognition registration plate that may be issued only to veterans. Plates issued under this section may be issued to owners of motor vehicles registered under the provisions of ORS 803.420 (1). Plates issued under this section may not contain expressions of political opinion or religious belief. Rules adopted under this section shall include, but need not be limited to, rules that:

Â Â Â Â Â  (a) Describe general qualifications to be met by any group in order to be eligible for plates issued under this section.

Â Â Â Â Â  (b) Specify circumstances under which the department may cease to issue plates for any particular group.

Â Â Â Â Â  (c) Require each group for which plates are issued, other than a group or the Director of VeteransÂ Affairs requesting a veteransÂ recognition plate, to file an annual statement on a form designed by the department showing that the group is a nonprofit group or an institution of higher education and otherwise meets the qualifications imposed for eligibility for plates issued under this section. The statement shall include names and addresses of current directors or officers of the group or of other persons authorized to speak for the group or institution on matters affecting plates issued under this section.

Â Â Â Â Â  (d) Require proof of veteran status for issuance of a veteransÂ recognition plate and specify what constitutes proof.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, in addition to any other fee authorized by law, upon issuance of a plate under this section and upon renewal of registration for a vehicle that has plates issued under this section, the department shall collect a surcharge of $2.50 per plate for each year of the registration period.

Â Â Â Â Â  (b) In addition to any other fee authorized by law, upon issuance of a plate under this section that recognizes an institution of higher education in this state, and upon renewal of registration for a vehicle that has such plates, the department shall collect a surcharge of $8 per plate for each year of the registration period.

Â Â Â Â Â  (3) Plates issued under this section shall be from the current regular issue of plates except that:

Â Â Â Â Â  (a) In consultation with the group or the Director of VeteransÂ Affairs requesting the plates, the department shall add words to the plate that name or describe the group or veterans recognized.

Â Â Â Â Â  (b) If the group or the Director of VeteransÂ Affairs requesting the plates represents persons who have been awarded the Purple Heart medal, the plates shall contain an image of the medal.

Â Â Â Â Â  (c) If the group requesting the plates is an institution of higher education, the plates shall, upon request, contain words that indicate the plates are issued to recognize the institution or shall contain the institutionÂs logo or an image of the institutionÂs mascot.

Â Â Â Â Â  (4) Except as otherwise required by the design chosen, the plates shall comply with the requirements of ORS 803.535. The department shall determine how many sets of plates shall be manufactured for each group approved under this section or for the Director of VeteransÂ Affairs. If the department does not sell or issue renewal for 500 sets of plates for a particular group or for the Director of VeteransÂ Affairs in any one year, the department shall cease production of those plates.

Â Â Â Â Â  (5) Except as otherwise provided in subsection (6) of this section, each group that is found by the department to be eligible for plates issued under this section may designate an account into which the net proceeds of the surcharge collected by the department under subsection (2) of this section are to be deposited. The department shall keep accurate records of the number of plates issued for each group that qualifies. After payment of administrative expenses of the department, moneys collected under this section for each group shall be deposited by the department into an account specified by that group. If any group does not specify an account for the moneys collected from the sale of plates issued under this section, the department shall deposit moneys collected for those plates into the Environmental Quality Information Account established under ORS 802.100 to be used as other moneys in the account are used. Deposits under this subsection shall be made at least quarterly.

Â Â Â Â Â  (6)(a) Each institution of higher education that requests a plate under this section shall designate an account in the general fund of the institution, and the proceeds in the account shall be used for the purpose of academic enrichment at the institution.

Â Â Â Â Â  (b) Net proceeds of the surcharge collected by the department for the veteransÂ recognition plate shall be deposited in the trust fund established under ORS 406.050 for paying the expenses of operating the Oregon VeteransÂ Home. Deposits under this paragraph shall be made at least quarterly. [1993 c.741 Â§116; 1997 c.672 Â§1; 2001 c.102 Â§6; 2001 c.124 Â§4; 2003 c.409 Â§3]

Â Â Â Â Â  Note: Section 9, chapter 409, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 9. A person with a motor home or travel trailer that has registration plates issued under ORS 805.205, 805.255, 805.260 or 805.263 prior to the effective date of this 2003 Act [January 1, 2004] may renew the plates. The person may transfer the plates only if the person requests that the plates be issued as customized registration plates under ORS 805.240. [2003 c.409 Â§9]

Â Â Â Â Â  805.206 Application fee and costs for plates issued under ORS 805.205. (1) A group, institution or organization that requests issuance of a plate under ORS 805.205 shall pay to the Department of Transportation an application fee of $10,000 in addition to all of the departmentÂs anticipated costs of adding the group to the program. The department may not begin creating or issuing the plates until the application fee and anticipated costs are paid. If 1,000 sets of the plates are purchased in the first 12 months that the plates are available, the department shall refund the application fee. For purposes of this section, costs of adding a new group include, but are not limited to, computer programming costs and vendor set-up fees.

Â Â Â Â Â  (2) If the Director of VeteransÂ Affairs requests issuance of a plate under ORS 805.205, the director shall pay to the department the application fee and all of the departmentÂs anticipated costs of issuance of the plate from grants, donations and gifts accepted by the Director of VeteransÂ Affairs under ORS 406.050 that are expendable for the purpose of issuance of a veteransÂ recognition registration plate. [1997 c.672 Â§3; 2003 c.409 Â§4]

Â Â Â Â Â  805.208 Disposition of certain plates issued to veterans under ORS 805.205. The surviving spouse of a veteran who was issued registration plates under ORS 805.205 may, upon the death of the veteran, continue to use the plates on a motor vehicle or may keep the plates as a memento. [2001 c.152 Â§2]

Â Â Â Â Â  805.210 Special interest vehicle plates. (1) The owner of a vehicle of special interest may apply to the Department of Transportation for permission to use special interest registration plates. To receive permission to use special interest registration plates the person must:

Â Â Â Â Â  (a) Maintain the vehicle of special interest as a collectorsÂ item and use the vehicle only for exhibitions, parades, club activities and similar uses but not use the vehicle primarily for the transportation of persons or property;

Â Â Â Â Â  (b) Supply the special interest registration plates which the person desires to use; and

Â Â Â Â Â  (c) Include the plates with the application for permission to use them.

Â Â Â Â Â  (2) The department, prior to approval of an application under this section, shall determine that the special interest registration plates meet the following requirements:

Â Â Â Â Â  (a) The plates shall be issued by the State of Oregon for use on vehicles in this state.

Â Â Â Â Â  (b) The numbers and characters on the plate shall be distinctive.

Â Â Â Â Â  (c) The plates shall be legible, durable and otherwise of a size, shape, color and design that will serve the purposes of safety and identification.

Â Â Â Â Â  (d) If the plates are from a series of plates in current use, the plates shall be from the same year or period of issue in which the vehicle was manufactured.

Â Â Â Â Â  (3) If the special interest registration plate offered for approval was issued in a year in which single registration plates only were required, the department shall grant permission for use of that registration plate alone if it is otherwise acceptable.

Â Â Â Â Â  (4) If the special interest registration plates offered for approval are from a series of plates in current use, as described in subsection (2)(d) of this section, the department may affix a distinctive sticker to each plate at the time of approval. Stickers shall be of a size, color and design determined by the department and shall be displayed on plates in the manner determined by the department.

Â Â Â Â Â  (5) The department may approve plates issued by the state that have been restored to their original color and design provided that if the plate was reflectorized when originally issued, it must be fully reflectorized when restored. [1983 c.338 Â§264; 1985 c.570 Â§1; 1991 c.896 Â§1; 1993 c.741 Â§130; 2003 c.122 Â§5]

Â Â Â Â Â  805.220 Elected official plates; qualifications; fee; rules. (1) Upon application by an elected official who qualifies under this section, the Department of Transportation shall issue registration plates described under this section to the official for use on the motor vehicle of the person. Registration plates issued under this section may be displayed on the vehicle of the person in lieu of regular registration plates issued under the vehicle code.

Â Â Â Â Â  (2) The following apply to registration plates issued under this section:

Â Â Â Â Â  (a) The plates shall be considered customized plates for purposes of the fee in ORS 805.250.

Â Â Â Â Â  (b) The plates shall be assigned to a specific vehicle.

Â Â Â Â Â  (c) The plates shall be issued in addition to regular registration plates issued for a vehicle at the option of the applicant.

Â Â Â Â Â  (d) The plates shall not be transferable from vehicle to vehicle except as provided by the department by rule.

Â Â Â Â Â  (e) The plates shall be valid for the term of office of the qualifying official. If the person is elected to a subsequent term of office, the department may provide for validation of the plate for the subsequent term by means of a sticker or by any other means the department determines convenient.

Â Â Â Â Â  (f) The person to whom the plates are issued may retain the plates after the personÂs term of office, but the plates shall not be valid if displayed on any vehicle while the person is not holding the office for which the plates were issued.

Â Â Â Â Â  (3) Only the following elected officials qualify for issuance of registration plates under this section:

Â Â Â Â Â  (a) The Secretary of State.

Â Â Â Â Â  (b) The State Treasurer.

Â Â Â Â Â  (c) Members of the Oregon Legislative Assembly.

Â Â Â Â Â  (d) Members of the Oregon Congressional Delegation.

Â Â Â Â Â  (4) Nothing in this section applies to or affects the authority of the department to issue distinctive registration plates on vehicles owned by this state that are provided for use of the Governor.

Â Â Â Â Â  (5) The department shall adopt rules necessary to carry out the purposes of this section. [1985 c.16 Â§105; 1993 c.741 Â§131]

Â Â Â Â Â  805.230 Amateur radio operator plates; fee. (1) A motor vehicle owner who is a resident of this state and who holds a valid, unrevoked and unexpired official amateur radio station license issued by the Federal Communications Commission may obtain from the Department of Transportation special registration plates designed by the department for use on the vehicle in lieu of the regularly issued registration plates for the vehicle. To obtain special registration plates described under this section, a person must submit to the department the fee established under ORS 805.250 for issuance of the special registration plates.

Â Â Â Â Â  (2) Upon the revocation or expiration of the radio license, the person must return the plates issued under this section to the department and receive in lieu thereof regular registration plates. [1983 c.338 Â§265; 1985 c.16 Â§106; 1993 c.741 Â§132]

Â Â Â Â Â  805.240 Customized plates; fee. The Department of Transportation is authorized to issue customized registration plates upon the request of vehicle owners. Such registration plates shall meet the requirements for registration plates described in ORS 803.535. The fee for issuance of the customized plates is as provided under ORS 805.250. [1983 c.338 Â§266; 1993 c.741 Â§133]

Â Â Â Â Â  805.242 Transfer of plates that are not from current issue; fee. Notwithstanding ORS 803.530 (1), the Department of Transportation shall approve a request to transfer registration plates that are not from a current issue of plates if the owner of the plates submits an application for transfer along with the plate transfer fee and the fee for a customized registration plate established in ORS 805.250, in addition to any required registration fee. Upon transfer of the plates, the plates shall for all purposes be considered customized registration plates issued as provided in ORS 805.240. [1993 c.741 Â§116a]

Â Â Â Â Â  805.250 Fees for special plates. This section establishes fees for issuance of registration plates authorized under ORS 805.200. If a fee for plates authorized in ORS 805.200 is not established in this section, the fee is the same fee as established under ORS 803.570. Where a fee is established under this section, the fee is in addition to the fee established under ORS 803.570 unless otherwise provided in the following:

Â Â Â Â Â  (1) Amateur radio operator registration plates issued under ORS 805.230, $5.

Â Â Â Â Â  (2) Customized registration plates issued under ORS 805.240:

Â Â Â Â Â  (a) For original issuance, $25 annual fee.

Â Â Â Â Â  (b) For issuance of a duplicate or replacement plate, $5 when the plate is issued at the time of renewal of registration or $10 when the plate is issued at any other time.

Â Â Â Â Â  (3) Special interest registration plates approved under ORS 805.210 are approved without cost except as provided in this subsection, including without payment of the fee established under ORS 803.570. If identifying stickers are required, $1 per sticker or pair of stickers.

Â Â Â Â Â  (4) Dealer plates issued under ORS 822.020 and 822.040 are as follows:

Â Â Â Â Â  (a) For the original dealer plate, no fee except the fee established under ORS 803.570.

Â Â Â Â Â  (b) For replacement dealer plates, $10 for each plate except that persons dealing exclusively in motorcycles, mopeds, snowmobiles or any combination of those vehicles shall pay only $3 for each replacement plate.

Â Â Â Â Â  (c) For additional plates, or for renewal of registration, $42, except that persons dealing exclusively in motorcycles, mopeds or snowmobiles or any combination of those vehicles shall pay only $9 for each additional plate, or for renewal of registration.

Â Â Â Â Â  (5) Special vehicle transporter plates or devices issued under ORS 822.310, $5 for each plate or device. [1983 c.338 Â§270; 1985 c.16 Â§109; 1985 c.174 Â§7; 1985 c.400 Â§3; 1985 c.570 Â§2; 1985 c.668 Â§15; 1987 c.25 Â§5; 1987 c.261 Â§2; 1989 c.43 Â§32; 1991 c.481 Â§4; 1993 c.741 Â§134; 1999 c.977 Â§Â§22,22a; 1999 c.1009 Â§2]

Â Â Â Â Â  805.255 Salmon registration plate; rules; fees. (1) The Department of Transportation shall establish a salmon registration plate program to issue special registration plates called Âsalmon registration platesÂ upon request to owners of motor vehicles registered under the provisions of ORS 803.420 (1) to observe the importance of salmonid to Oregon. In addition, the department may adopt rules for issuance of salmon registration plates for vehicles not registered under the provisions of ORS 803.420 (1).

Â Â Â Â Â  (2) In addition to any other fee authorized by law, for each salmon registration plate issued under subsection (1) of this section, the department shall collect a surcharge of $7.50 for each year of the registration period, payable when the plate is issued and upon each subsequent renewal of registration of a vehicle bearing the plate. The department shall distribute the surcharge as provided in ORS 805.256. [1997 c.672 Â§6; 2001 c.124 Â§5; 2003 c.14 Â§464; 2003 c.409 Â§5]

Â Â Â Â Â  Note: See note under 805.205.

Â Â Â Â Â  805.256 Disposition of moneys from salmon registration plate surcharge. (1) After deduction of the cost of administration of the salmon registration plate program, moneys from the surcharge imposed by ORS 805.255 shall be transferred and appropriated as follows:

Â Â Â Â Â  (a) Half of the moneys shall be transferred to the Oregon Watershed Enhancement Board established under ORS 541.360 and shall be continuously appropriated to the board for watershed enhancement projects under ORS 541.375 that are designed to restore salmonid habitats and improve the health of streams that support salmonid populations; and

Â Â Â Â Â  (b) Half of the moneys shall be transferred to the State Parks and Recreation Department Fund established under ORS 390.134 and continuously appropriated for the purposes described in ORS 390.134 (4).

Â Â Â Â Â  (2) As used in this section, Âthe cost of administration of the salmon registration plate programÂ is the sum of all Department of Transportation expenses for the issuance or transfer of salmon registration plates under ORS 805.255 that are above the normal costs of issuing, renewing and transferring registration plates in the normal course of the business of the department. These expenses include, but are not limited to, the costs of collecting the salmon registration plate surcharge and transferring salmon registration plates. [1997 c.672 Â§7; 2003 c.14 Â§465]

Â Â Â Â Â  805.260 Cultural registration plates; rules; fees. (1) The Department of Transportation shall establish a cultural registration plate program to issue special registration plates called Âcultural registration platesÂ upon request to owners of motor vehicles registered under the provisions of ORS 803.420 (1) to observe the importance of culture to Oregon. In addition, the department may adopt rules for issuance of cultural registration plates for vehicles not registered under the provisions of ORS 803.420 (1).

Â Â Â Â Â  (2) In addition to any other fee authorized by law, for each cultural registration plate issued under subsection (1) of this section, the department shall collect a surcharge of $15 payable when the plate is issued and upon each subsequent renewal of registration of a vehicle bearing the plate. The department shall distribute the surcharge as provided in ORS 805.261.

Â Â Â Â Â  (3) The department, in consultation with the Trust for Cultural Development Board, shall design the cultural registration plates. The plates shall meet the requirements for registration plates described in ORS 803.535. [2001 c.954 Â§21; 2003 c.409 Â§7]

Â Â Â Â Â  Note: See note under 805.205.

Â Â Â Â Â  805.261 Disposition of moneys from cultural registration plate surcharge. (1) After deduction of the cost of administration of the cultural registration plate program, moneys from the surcharge imposed by ORS 805.260 shall be transferred to the Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (2) As used in this section, Âthe cost of administration of the cultural registration plate programÂ is the sum of all Department of Transportation expenses for the issuance or transfer of cultural registration plates under ORS 805.260 that are above the normal costs of issuing, renewing and transferring registration plates in the normal course of the business of the department. These expenses include, but are not limited to, the costs of collecting the cultural registration plate surcharge and transferring cultural registration plates. [2001 c.954 Â§22; 2005 c.755 Â§56]

Â Â Â Â Â  805.263 Crater Lake National Park registration plate; rules; fees. (1) The Department of Transportation shall establish a Crater Lake National Park registration plate program to issue special registration plates called ÂCrater Lake National Park registration platesÂ upon request to owners of motor vehicles registered under the provisions of ORS 803.420 (1) to commemorate the 100th anniversary of Crater Lake National Park. The department may adopt rules for issuance of Crater Lake National Park registration plates for vehicles that are not registered under the provisions of ORS 803.420 (1).

Â Â Â Â Â  (2) In addition to any other fee authorized by law, for each Crater Lake National Park registration plate issued under subsection (1) of this section, the department shall collect a surcharge of $10 payable when the plate is issued. The department shall distribute the surcharge as provided in ORS 805.264. [2001 c.824 Â§1; 2003 c.409 Â§6]

Â Â Â Â Â  Note: 805.263 and 805.264 were enacted into law by the Legislative Assembly but were not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: See note under 805.205.

Â Â Â Â Â  805.264 Disposition of moneys from Crater Lake National Park registration plate surcharge. (1) After deduction of the cost of administration of the Crater Lake National Park registration plate program, the Department of Transportation shall transfer moneys from the surcharge imposed by ORS 805.263 to the National Park Foundation for use on Crater Lake National Park projects.

Â Â Â Â Â  (2) As used in this section, Âthe cost of administration of the Crater Lake National Park registration plate programÂ is the sum of all Department of Transportation expenses for the issuance or transfer of Crater Lake National Park registration plates under ORS 805.263 that are above the normal costs of issuing, renewing and transferring registration plates in the normal course of business in the department. These expenses include, but are not limited to, the costs of collecting the Crater Lake National Park registration plate surcharge and transferring Crater Lake National Park registration plates. [2001 c.824 Â§2]

Â Â Â Â Â  Note: See first note under 805.263.

FARM VEHICLES

Â Â Â Â Â  805.300 Farm vehicle registration; general requirements; fees. Any farmer who is the owner of a motor vehicle may apply to the Department of Transportation for and, upon payment of appropriate fees, may receive farm vehicle registration described in this section to operate the vehicle. Farm vehicle registration is subject to the following as described:

Â Â Â Â Â  (1) Application is as provided under ORS 805.320.

Â Â Â Â Â  (2) Qualification is as provided under ORS 805.310.

Â Â Â Â Â  (3) The fees are as provided under ORS 803.420.

Â Â Â Â Â  (4) The registration period is as provided under ORS 803.415.

Â Â Â Â Â  (5) Once registered under a farm vehicle registration, a vehicle may be used only for purposes described under ORS 805.390. Violation of limits imposed on use is punishable as provided under ORS 805.350.

Â Â Â Â Â  (6) Vehicles are exempt from or subject to regulation under ORS chapter 825 as provided in ORS 825.024.

Â Â Â Â Â  (7) Transfer is subject to ORS 805.340.

Â Â Â Â Â  (8) The registration may be canceled as provided under ORS 805.380. [1983 c.338 Â§766; 1985 c.16 Â§366; 1989 c.723 Â§15; 1993 c.741 Â§135; 1993 c.751 Â§109]

Â Â Â Â Â  805.310 Qualifications for registration. To qualify for issuance of registration described under ORS 805.300 a person must be engaged, either as owner or renter, in operating one or more farms, orchards or ranches actually producing agricultural products or raising livestock in sufficient quantities to reasonably require the use of the motor vehicle or vehicles for which the farm vehicle license is sought. Cooperative corporations or associations organized under the provisions of ORS chapter 62 or corporations or subsidiaries of corporations do not qualify for the issuance of licenses described under ORS 805.300 if owned by more than 100 shareholders. As used in this section, ÂshareholderÂ has the meaning given that term in ORS 60.001. [1983 c.338 Â§769; 1985 c.16 Â§368; 1987 c.94 Â§109; 2003 c.80 Â§26]

Â Â Â Â Â  805.320 Application for registration. Application for registration described under ORS 805.300 shall be made in a form prescribed by the Department of Transportation and certified to by the applicant and shall include all of the following:

Â Â Â Â Â  (1) The name and residence or business address of the applicant.

Â Â Â Â Â  (2) The township and number of acres as shown on the latest county real property tax statements of one or more of the farms, orchards or ranches upon which the motor vehicle sought to be registered is to be used.

Â Â Â Â Â  (3) The type and amount of agricultural commodities, agricultural products or livestock produced annually on one or more of the farms, orchards or ranches upon which the motor vehicle sought to be registered is to be used.

Â Â Â Â Â  (4) The number of trucks used on the one or more farms, orchards or ranches upon which the motor vehicle sought to be registered is to be used and the combined weight of the motor vehicle sought to be registered.

Â Â Â Â Â  (5) A statement that any motor vehicle registered under ORS 805.300:

Â Â Â Â Â  (a) Will be used for one or more of the purposes specified under ORS 805.390.

Â Â Â Â Â  (b) Will not be used, at any time while registered under ORS 805.300, for any other purpose or for the transportation of any other commodities or products for hire except as provided under ORS 825.024.

Â Â Â Â Â  (c) Is needed in the operation of the one or more farms, orchards or ranches upon which the motor vehicle sought to be registered is to be used.

Â Â Â Â Â  (6) Any other information required by the department.

Â Â Â Â Â  (7) Additional information required by law or by the department in making an application for regular registration for the motor vehicle.

Â Â Â Â Â  (8) The application shall contain a declaration that it is made under penalties for false certification. Violation of this subsection is subject to penalties under ORS 805.370. [1983 c.338 Â§770; 1985 c.16 Â§369; 1989 c.723 Â§16; 1991 c.284 Â§22; 1993 c.368 Â§2; 1993 c.751 Â§98; 1995 c.522 Â§2]

Â Â Â Â Â  805.322 Annual proof of qualification for farm vehicle registration. The owner of a vehicle or combination that has four or more axles and that is registered as a farm vehicle under ORS 805.300 or has a farm device issued pursuant to ORS 805.400 shall annually show to the satisfaction of the Department of Transportation that the owner meets the qualifications of ORS 805.320. [1993 c.368 Â§4]

Â Â Â Â Â  805.330 [1983 c.338 Â§771; 1985 c.16 Â§370; repealed by 1993 c.751 Â§106]

Â Â Â Â Â  805.340 Effect of sale of vehicle. Upon sale of a vehicle registered under ORS 805.300, prior to operation of the vehicle on a highway, the new owner must reregister the vehicle unless the new owner is qualified under ORS 805.310 to register the vehicle under ORS 805.300. [1983 c.338 Â§774; 1985 c.16 Â§371; 1993 c.741 Â§136]

Â Â Â Â Â  805.350 Violation of farm registration limits; penalty. (1) A person commits the offense of violation of farm registration limits if the person uses or owns and permits to be used a vehicle registered under ORS 805.300 for purposes other than purposes described under ORS 805.390.

Â Â Â Â Â  (2) The offense described in this section, violation of farm registration limits, is a Class A misdemeanor. [1983 c.338 Â§775; 1985 c.16 Â§372]

Â Â Â Â Â  805.360 Failure to register farm vehicle properly; penalty. (1) A person commits the offense of failure to register a farm vehicle properly if the person is the new owner of a vehicle with registration under ORS 805.300, and the person operates the vehicle before properly registering it.

Â Â Â Â Â  (2) Nothing in this section prohibits a person from registering the vehicle under ORS 805.300 if qualifications for registration under that section are met.

Â Â Â Â Â  (3) The offense described in this section, failure to register a farm vehicle properly, is a Class A misdemeanor. [1983 c.338 Â§776; 1985 c.16 Â§373; 1993 c.741 Â§137]

Â Â Â Â Â  805.370 False certification; penalty. (1) A person commits the offense of false certification on farm registration if the person knowingly certifies falsely to any information on any application for issuance of registration under ORS 805.320.

Â Â Â Â Â  (2) The offense described in this section, false certification on farm registration, is a Class A misdemeanor. [1983 c.338 Â§777; 1985 c.16 Â§374; 1993 c.751 Â§110]

Â Â Â Â Â  805.380 Department investigation; cancellation. The Department of Transportation shall have the authority to investigate and verify information provided in conjunction with application for registration under ORS 805.300. The department may cancel the registration of any vehicle that has registration issued under ORS 805.300 if the owner or a lessee or an employee of either is convicted of violation of ORS 805.350 to 805.370, if the department determines that such person has violated ORS 805.350 to 805.370 whether or not the person is convicted for the violation or if the department determines that either the vehicle or the owner no longer qualifies for farm vehicle registration. If registration is canceled under this section, the vehicle shall not again be eligible for registration under ORS 805.300 for a period of one year after the cancellation. [1985 c.16 Â§377; 1993 c.741 Â§138]

Â Â Â Â Â  805.390 Permitted uses of farm-registered vehicles. This section establishes the uses allowed for vehicles registered under ORS 805.300, and for vehicles authorized by ORS 805.400 to be registered under ORS 826.009 or 826.011. Vehicles with farm vehicle registration or farm vehicle proportional registration may only be used for purposes described in this section. Uses permitted on a farm under this section are also permitted on one or more farms, orchards or ranches of the qualifying farmer. Violation of the limits established under this section is subject to penalty under ORS 805.350. The following describes the uses permitted vehicles registered under ORS 805.300 and for vehicles authorized by ORS 805.400 to be registered under ORS 826.009 or 826.011:

Â Â Â Â Â  (1) The vehicles may be used in transporting the farmerÂs own agricultural commodities, agricultural products or livestock that were originally grown or raised by the farmer on the farmerÂs own farm. This subsection includes products and by-products of commodities or livestock that were packed, processed or manufactured by or for the farm operation so long as the farmer retains ownership of the products but does not include products that have been transformed into a finished state. For purposes of this subsection, products have not been transformed into a finished state if the products:

Â Â Â Â Â  (a) Will be used in agricultural production;

Â Â Â Â Â  (b) Will be used in the production of another product;

Â Â Â Â Â  (c) Are not changed in visible character; or

Â Â Â Â Â  (d) Are of a type or kind ordinarily requiring further processing prior to sale to the ultimate consumer.

Â Â Â Â Â  (2) The vehicles may be used in any transportation that is incidental to the regular operation of the farmerÂs farm.

Â Â Â Â Â  (3) The vehicles may be used to transport supplies, equipment or materials to the farmerÂs farm that are consumed or used on the farm.

Â Â Â Â Â  (4) The vehicles may be used in transporting forest products to the farmerÂs own farm or transporting for any purpose forest products originating on the farmerÂs farm. The only forest products included under this subsection are forest materials originating on a farm or as an incident to the regular operation of a farm.

Â Â Â Â Â  (5) The vehicles may be used in the transportation of products, supplies, equipment or materials for another farmer who qualifies under ORS 805.310 on an exchange of labor basis if such products, supplies, equipment or materials are to be used or consumed on such farm or are directly related to the operation of the farm.

Â Â Â Â Â  (6) The vehicles may be operated for the personal use of the farmer, any member of the farmerÂs immediate family or any person in the farmerÂs employ.

Â Â Â Â Â  (7) The vehicles shall not be used to transport any of the following:

Â Â Â Â Â  (a) Piling.

Â Â Â Â Â  (b) Poles over 30 inches in circumference at the large end.

Â Â Â Â Â  (c) Except as otherwise provided in this paragraph, logs over eight feet six inches in length. A vehicle may be used to transport logs over eight feet six inches but not over 16 feet 6 inches in length if the vehicle has a loaded weight of 16,000 pounds or less.

Â Â Â Â Â  (8) The vehicles may be partially operated under a permit issued by the Department of Transportation under ORS 825.102, as described in ORS 825.024. When operated under a permit issued under ORS 825.102, the vehicles are subject to ORS chapter 825.

Â Â Â Â Â  (9) The vehicles may be partially operated for hire as permitted in ORS 825.024 (1)(c) and (d).

Â Â Â Â Â  (10) The vehicles may be rented or borrowed by a farmer to haul the farmerÂs own products if the farmer would qualify for farm vehicle registration for vehicles of the type and size rented or borrowed.

Â Â Â Â Â  (11) The vehicles may be used in transporting straw, whether or not the straw was grown on the farmerÂs own farm, if the transporting farmer is the one who bales the straw. [1983 c.338 Â§767; 1985 c.16 Â§367; 1985 c.668 Â§20; 1989 c.43 Â§33; 1993 c.368 Â§5; 1995 c.248 Â§1; 1995 c.522 Â§5; 1999 c.59 Â§237]

Â Â Â Â Â  805.400 Proportional registration for farm vehicles. (1) Any person who qualifies under ORS 805.310 for farm vehicle registration under ORS 805.300 may choose to register farm qualified vehicles under the proportional registration provisions of ORS 826.009 or 826.011 in lieu of registering the vehicles under the farm vehicle registration provisions of ORS 805.300. Except as otherwise provided in this section, farm vehicles registered under ORS 826.009 or 826.011 are subject to the same requirements, conditions and privileges as other vehicles registered under those sections. Farm vehicle proportional registration is subject to the following:

Â Â Â Â Â  (a) In addition to any application for registration required by ORS 826.009 or 826.011, the applicant must submit an application to the Department of Transportation certified by the applicant and containing the information specified in ORS 805.320 for farm vehicle registration.

Â Â Â Â Â  (b) The department shall issue appropriate identification devices for proportionally registered farm vehicles. The design for such devices shall be determined by the department by rule and the fees for such devices are as provided in ORS 803.577.

Â Â Â Â Â  (c) An identification device for proportionally registered farm vehicles is subject to cancellation as provided in ORS 805.410.

Â Â Â Â Â  (2) The following provisions apply to a vehicle that has been issued farm vehicle proportional registration:

Â Â Â Â Â  (a) The vehicle may be used only for purposes described in ORS 805.390. Violation of this paragraph is punishable as provided in ORS 805.350 for violation of farm registration limits.

Â Â Â Â Â  (b) The vehicle is exempt from or subject to regulation under ORS chapter 825 to the same extent and in the same manner as provided in ORS 825.024 for vehicles registered under ORS 805.300. [1985 c.668 Â§18; 1989 c.43 Â§34; 1991 c.284 Â§23; 1991 c.407 Â§37; 1993 c.751 Â§111]

Â Â Â Â Â  805.410 Department investigation of farm vehicle proportional registration application; cancellation. (1) The Department of Transportation shall have the authority to investigate and verify information provided in conjunction with application for proportional registration of a farm vehicle under ORS 805.400. The department may cancel an identification device for a proportionally registered farm vehicle if the department determines that the owner or lessee of the vehicle, or an employee of either, has:

Â Â Â Â Â  (a) Operated the vehicle in violation of farm registration limits; or

Â Â Â Â Â  (b) Falsely certified an application required by ORS 805.400 for registration or renewal of registration of a proportionally registered farm vehicle.

Â Â Â Â Â  (2) If a farm vehicle proportional registration identification device is canceled under this section, the vehicle is not eligible for registration under ORS 805.300 for a period of one year after the cancellation. [1985 c.668 Â§19]

_______________



Chapter 806

Chapter 806 Â Financial Responsibility Law

2005 EDITION

FINANCIAL RESPONSIBILITY LAW

OREGON VEHICLE CODE

GENERAL PROVISIONS

806.010Â Â Â Â  Driving uninsured prohibited; penalty

806.011Â Â Â Â  Insurance card required

806.012Â Â Â Â  Failure to carry proof of compliance with financial responsibility requirements; penalty

806.020Â Â Â Â  Exemptions from financial responsibility requirements

806.030Â Â Â Â  False certification of exemption from financial responsibility; penalty

806.040Â Â Â Â  Judgments for which financial responsibility requirements established

806.050Â Â Â Â  Falsification of financial responsibility; penalty

806.055Â Â Â Â  Giving false information about liability insurance to police officer; penalty

REQUIREMENTS

(Generally)

806.060Â Â Â Â  Methods of compliance

806.070Â Â Â Â  Minimum payment schedule

806.075Â Â Â Â  Insurance requirements for person convicted of driving under influence of intoxicants

(Insurance)

806.080Â Â Â Â  Insurance

(Self-Insurance)

806.130Â Â Â Â  Self-insurance

806.140Â Â Â Â  Certificate; issuance; cancellation

ENFORCEMENT

806.150Â Â Â Â  Department verification program

806.160Â Â Â Â  Demand for proof of compliance; when authorized; report to district attorney

806.170Â Â Â Â  Department check on financial certification on accident reports

806.180Â Â Â Â  Information to be provided when certification of compliance required

806.190Â Â Â Â  Insurance carrier or producer report of person involved in accident who is in violation of ORS 806.010; civil liability

806.195Â Â Â Â  Information submitted by insurers; rules; use

FUTURE RESPONSIBILITY FILINGS

806.200Â Â Â Â  Failure to file after accident; penalty

806.210Â Â Â Â  Exemption from requirement to file after accident

806.220Â Â Â Â  Failure to file after failing verification; penalty

806.230Â Â Â Â  Failure of previous violator to file

806.240Â Â Â Â  What constitutes proof of compliance; filing for another; failure of proof to meet requirements

806.245Â Â Â Â  Termination of future responsibility filing requirement; reasons

806.250Â Â Â Â  Return of proof submitted for future responsibility filing

806.255Â Â Â Â  Effect of pending action or unsatisfied judgment; affidavit

806.270Â Â Â Â  Certificate of insurance; requirements; presumption of completeness

806.280Â Â Â Â  When certificate of carrier not authorized to do business in this state may be used

806.290Â Â Â Â  Automatic termination of insurance under future responsibility filing upon subsequent filing

806.300Â Â Â Â  Failure to surrender license and registration on cancellation of future responsibility filing; penalty

GENERAL PROVISIONS

Â Â Â Â Â  806.010 Driving uninsured prohibited; penalty. (1) A person commits the offense of driving uninsured if the person operates a motor vehicle in this state on any highway or premises open to the public in this state without either:

Â Â Â Â Â  (a) The person being insured while driving the vehicle under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080; or

Â Â Â Â Â  (b) The person or the owner of the vehicle providing the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (2) Exemptions from this section are established under ORS 806.020.

Â Â Â Â Â  (3) In addition to other penalties under this section the following apply:

Â Â Â Â Â  (a) A person who is involved in a motor vehicle accident at any time the person is in violation of this section is subject to suspension of the personÂs driving privileges under ORS 809.417.

Â Â Â Â Â  (b) A person who is convicted of violating this section is subject to ORS 806.230, if the person does not make future responsibility filings as required by that section.

Â Â Â Â Â  (4) A person convicted for violation of this section must file with the department, and thereafter maintain for a period of three years, proof of financial responsibility that complies with ORS 806.060. Failure to comply with this subsection is subject to ORS 809.415.

Â Â Â Â Â  (5) The offense described in this section, driving uninsured, is a Class B traffic violation. [1983 c.338 Â§837; 1985 c.16 Â§422; 1985 c.714 Â§1; 1991 c.350 Â§1; 1991 c.702 Â§4; 2003 c.402 Â§12]

Â Â Â Â Â  806.011 Insurance card required. An unexpired card issued as provided in ORS 742.447, or other current proof of compliance with financial or future responsibility requirements approved by rule by the Department of Transportation, shall be carried in each motor vehicle that is operating in this state and that is not exempt from compliance with financial or future responsibility requirements. Failure of the driver of a motor vehicle to show a valid card or other proof of compliance when asked to do so by a police officer is reasonable grounds for the officer to believe that the person is operating the vehicle in violation of ORS 806.010. [1993 c.746 Â§2]

Â Â Â Â Â  806.012 Failure to carry proof of compliance with financial responsibility requirements; penalty. (1) A person commits the offense of failure to carry proof of compliance with financial responsibility requirements if the person operates a motor vehicle in this state and does not have in the vehicle current proof of compliance with financial responsibility requirements.

Â Â Â Â Â  (2) The Department of Transportation shall determine by rule what constitutes proof of compliance with financial responsibility requirements.

Â Â Â Â Â  (3) This section does not apply to persons operating motor vehicles that are exempt from financial responsibility requirements by ORS 806.020.

Â Â Â Â Â  (4) The court shall dismiss any charge under this section if, prior to the court appearance date listed on the citation, the person charged delivers to the clerk of the court named on the citation proof of compliance with financial responsibility requirements at the time of the violation.

Â Â Â Â Â  (5) The offense described in this section, failure to carry proof of compliance with financial responsibility requirements, is a Class B traffic violation. [1993 c.751 Â§101; 2005 c.361 Â§1]

Â Â Â Â Â  806.014 [1993 c.814 Â§Â§5,7; renumbered 809.715 in 1995]

Â Â Â Â Â  806.016 [1993 c.814 Â§6; renumbered 809.716 in 1995]

Â Â Â Â Â  806.020 Exemptions from financial responsibility requirements. This section provides exemptions from the necessity for compliance with or proof of compliance with financial responsibility requirements in accident reports under ORS 811.725, when applying for vehicle registration under ORS 803.370 or 803.460 and for operating a vehicle under ORS 806.010. The owner or operator of a vehicle is exempt, as provided by this section, from financial responsibility requirements if the vehicle involved in the accident, sought to be registered or operated is any of the following:

Â Â Â Â Â  (1) An antique motor vehicle issued permanent registration under ORS 805.010.

Â Â Â Â Â  (2) A farm trailer.

Â Â Â Â Â  (3) A farm tractor.

Â Â Â Â Â  (4) An implement of husbandry.

Â Â Â Â Â  (5) A motor vehicle of special interest that is maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (6) A snowmobile, Class I or Class III all-terrain vehicle.

Â Â Â Â Â  (7) Any motor vehicle when the owner of the vehicle has submitted to the Department of Transportation a statement, in such form as may be required by the department, declaring that the vehicle is continuously not being operated on the highways of this state and explaining the reasons therefor. A person who falsely certifies under this subsection is subject to penalty under ORS 806.030.

Â Â Â Â Â  (8) A motor assisted scooter.

Â Â Â Â Â  (9) An electric personal assistive mobility device. [1983 c.338 Â§838; 1985 c.16 Â§423; 1987 c.217 Â§4; 1989 c.991 Â§32; 1993 c.751 Â§99; 2001 c.749 Â§22; 2003 c.341 Â§5]

Â Â Â Â Â  806.030 False certification of exemption from financial responsibility; penalty. (1) A person commits the offense of false certification of exemption from financial responsibility if the person declares under ORS 806.020 that a vehicle is continuously not being operated on the highways of this state and the person knows or has reason to believe that such information is false.

Â Â Â Â Â  (2) The offense described in this section, false certification of exemption from financial responsibility, is punishable by a fine of not more than $1,000 or imprisonment in the county jail for not more than one year or both. [1983 c.338 Â§839]

Â Â Â Â Â  806.040 Judgments for which financial responsibility requirements established. Financial responsibility requirements are designed to provide for minimum payment of judgments of the type described in this section. When ORS 806.130, 806.140, 806.255, 809.020, 809.130 or 809.470 refer to judgments of the type described in this section, the reference is to a judgment that meets all of the following requirements:

Â Â Â Â Â  (1) It must have become final by expiration, without appeal, of the time within which an appeal might have been perfected or by final affirmation on appeal.

Â Â Â Â Â  (2) It must be rendered by a court of competent jurisdiction of any state or of the United States.

Â Â Â Â Â  (3) It must be upon a cause of action for damages of the type described under subsection (4) of this section or upon a cause of action on an agreement of settlement for such damages.

Â Â Â Â Â  (4) It must be for one or more of the following kinds of damage arising out of a motor vehicle accident on public or private property:

Â Â Â Â Â  (a) Damages, including damages for care and loss of services, because of bodily injury to or death of any person.

Â Â Â Â Â  (b) Damages because of injury to or destruction of property, including the loss of use thereof. [1983 c.338 Â§840; 1985 c.16 Â§424; 1987 c.258 Â§1; 1995 c.41 Â§4; 2003 c.175 Â§4]

Â Â Â Â Â  806.050 Falsification of financial responsibility; penalty. (1) A person commits the offense of falsification of financial responsibility if the person does any of the following:

Â Â Â Â Â  (a) Forges or, without authority, signs any evidence of proof of compliance with financial responsibility requirements.

Â Â Â Â Â  (b) Files or offers for filing any evidence of proof of compliance with financial responsibility requirements knowing or having reason to believe that the proof is forged or signed without authority.

Â Â Â Â Â  (c) Knowingly certifies falsely to the existence of motor vehicle liability insurance meeting the requirements under ORS 806.080 or some other means of satisfying the financial responsibility requirements or making a financial responsibility filing.

Â Â Â Â Â  (2) A denial of coverage, signed by an officer or agent of an insurer, returned to the Department of Transportation after inquiry from the department as to the accuracy of a certification of the existence of liability insurance under ORS 806.150 or 811.725 is prima facie evidence of false certification.

Â Â Â Â Â  (3) Any person convicted of knowingly certifying falsely to the existence of motor vehicle liability insurance or to the existence of some other means of satisfying the financial responsibility requirements shall be imprisoned for no less than three consecutive days. In no case shall the execution of the punishment imposed by this section be suspended by the court, nor shall any person subject to such punishment be sentenced to probation by the court.

Â Â Â Â Â  (4) A person who is convicted for violation of this section is subject to ORS 806.230 if the person does not make future responsibility filings as required by that section.

Â Â Â Â Â  (5) The offense described in this section, falsification of financial responsibility, is a Class B misdemeanor except that violation of subsection (1)(c) of this section is a Class A misdemeanor. [1983 c.338 Â§841; 1985 c.16 Â§425; 1985 c.393 Â§62; 1993 c.14 Â§27]

Â Â Â Â Â  806.055 Giving false information about liability insurance to police officer; penalty. (1) A person commits the offense of giving false information about liability insurance to a police officer if the person knowingly gives false information about the personÂs motor vehicle liability insurance coverage to any police officer who is enforcing motor vehicle laws.

Â Â Â Â Â  (2) The offense described in this section, giving false information about liability insurance to a police officer, is a Class B misdemeanor. [1991 c.330 Â§2]

REQUIREMENTS

(Generally)

Â Â Â Â Â  806.060 Methods of compliance. A person who is required to comply with the financial responsibility requirements of this state must be able to respond in damages, in amounts required under this section, for liability on account of accidents arising out of the ownership, operation, maintenance or use of motor vehicles and must establish that ability by one of the methods required by this section. All of the following apply to the financial responsibility requirements of this state:

Â Â Â Â Â  (1) To meet the financial responsibility requirements, a person must be able to respond in damages in amounts not less than those established under the payment schedule under ORS 806.070.

Â Â Â Â Â  (2) A person may only comply with the financial responsibility requirements of this state by establishing the required ability to respond in damages in one of the following ways:

Â Â Â Â Â  (a) Obtaining a motor vehicle liability policy meeting the requirements under ORS 806.080 that will provide at least minimum limits necessary to pay amounts established under the payment schedule under ORS 806.070.

Â Â Â Â Â  (b) Becoming self-insured as provided under ORS 806.130. [1983 c.338 Â§842; 1985 c.16 Â§426; 1995 c.41 Â§5; 2003 c.175 Â§5]

Â Â Â Â Â  806.070 Minimum payment schedule. (1) This section establishes a schedule of payments for the following purposes:

Â Â Â Â Â  (a) An insurance policy described under ORS 806.080 must provide for payment of at least amounts necessary to cover the minimum required payments under this section to qualify for use for financial responsibility under ORS 806.060.

Â Â Â Â Â  (b) A person who is self-insured under ORS 806.130 must agree to pay according to the payment schedule established by this section.

Â Â Â Â Â  (c) The payment schedule is the minimum required payment of a judgment for purposes of ORS 809.020, 809.130 and 809.415.

Â Â Â Â Â  (2) The schedule of payments is as follows:

Â Â Â Â Â  (a) $25,000 because of bodily injury to or death of one person in any one accident;

Â Â Â Â Â  (b) Subject to that limit for one person, $50,000 because of bodily injury to or death of two or more persons in any one accident; and

Â Â Â Â Â  (c) $10,000 because of injury to or destruction of the property of others in any one accident. [1983 c.338 Â§843; 1985 c.16 Â§427; 1995 c.41 Â§6; 2003 c.175 Â§6; 2003 c.402 Â§13]

Â Â Â Â Â  806.075 Insurance requirements for person convicted of driving under influence of intoxicants. Notwithstanding any other provision of this chapter, a person convicted of driving under the influence of intoxicants under ORS 813.010 is subject to the following requirements for the method of complying with and the amounts needed to meet financial responsibility requirements and for the duration of future responsibility filings:

Â Â Â Â Â  (1) The person must have a certificate or certificates of insurance that meet the requirements of ORS 806.270 except that the certificate or certificates must show that the person is covered by insurance that provides at least:

Â Â Â Â Â  (a) $50,000 because of bodily injury to or death of one person in any one accident;

Â Â Â Â Â  (b) Subject to that limit for one person, $100,000 because of bodily injury to or death of two or more persons in any one accident; and

Â Â Â Â Â  (c) $10,000 because of injury to or destruction of the property of others in any one accident.

Â Â Â Â Â  (2) The person must maintain future responsibility filings showing insurance coverage in the amounts specified in subsection (1) of this section for a period of three years from the date that the first filing is required. [1987 c.774 Â§95; 1991 c.768 Â§9]

(Insurance)

Â Â Â Â Â  806.080 Insurance. (1) A motor vehicle liability insurance policy used to comply with financial responsibility requirements under ORS 806.060 must meet all of the following requirements:

Â Â Â Â Â  (a) It must be a policy or part of a policy designating, by explicit description or by appropriate reference, all motor vehicles for which coverage is provided by the policy.

Â Â Â Â Â  (b) It must insure the named insured and all other persons insured under the terms of the policy against loss from the liabilities imposed by law for damages arising out of the ownership, operation, use or maintenance of those motor vehicles by persons insured under the policy. The policy must include in its coverage all persons who, with the consent of the named insured, use the motor vehicles insured under the policy, except for any person specifically excluded from coverage under ORS 742.450.

Â Â Â Â Â  (c) It must provide the minimum limits of coverage required under ORS 806.070.

Â Â Â Â Â  (2) The requirements for the insurance may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements. [1983 c.338 Â§844; 1991 c.768 Â§8]

Â Â Â Â Â  806.090 [1983 c.338 Â§845; 1999 c.59 Â§238; repealed by 2003 c.175 Â§1]

Â Â Â Â Â  806.100 [1983 c.338 Â§846; 1985 c.16 Â§428; repealed by 2003 c.175 Â§1]

Â Â Â Â Â  806.110 [1983 c.338 Â§847; repealed by 1995 c.41 Â§9]

Â Â Â Â Â  806.115 [1995 c.41 Â§2; repealed by 2003 c.175 Â§1]

Â Â Â Â Â  806.120 [1983 c.338 Â§848; 1985 c.16 Â§429; repealed by 1995 c.41 Â§9]

(Self-Insurance)

Â Â Â Â Â  806.130 Self-insurance. To qualify as a self-insurer for purposes of financial responsibility requirements under ORS 806.060, a person must do all of the following:

Â Â Â Â Â  (1) Apply to the Department of Transportation and be issued by the department a certificate of self-insurance under ORS 806.140.

Â Â Â Â Â  (2) Either:

Â Â Â Â Â  (a) Establish to the satisfaction of the department that the person is possessed and will continue to be possessed of the ability to pay and discharge judgments described under ORS 806.040 that might be obtained against the applicant; or

Â Â Â Â Â  (b) Be duly qualified under the laws of the State of Oregon or under an ordinance of a city of this state to act as a self-insurer and be acting as such.

Â Â Â Â Â  (3) Agree to pay the same amounts with respect to an accident occurring while the certificate is in force that an insurer would be obligated to pay under a motor vehicle liability insurance policy, including uninsured motorist coverage and liability coverage to at least the limits specified in ORS 806.070.

Â Â Â Â Â  (4) Have more than 25 motor vehicles including commercial buses registered in the personÂs name. [1983 c.338 Â§849; 1985 c.16 Â§430]

Â Â Â Â Â  806.140 Certificate; issuance; cancellation. (1) The Department of Transportation shall issue a certificate of self-insurance for purposes of financial responsibility requirements under ORS 806.060 and future responsibility filings under ORS 806.240 to any person who qualifies under ORS 806.130.

Â Â Â Â Â  (2) The department may cancel a certificate of self-insurance issued under this section upon reasonable grounds. Failure to pay any judgment described under ORS 806.040 within 30 days after it has become final constitutes reasonable grounds for cancellation under this subsection. The department shall give not less than five daysÂ notice and a hearing pursuant to such notice before the department may cancel under this subsection. [1983 c.338 Â§850]

ENFORCEMENT

Â Â Â Â Â  806.150 Department verification program. The Department of Transportation shall provide a program of verification of compliance with financial responsibility requirements under ORS 803.460 and 806.010. The program established by the department under this section shall comply with all of the following:

Â Â Â Â Â  (1) The verification shall be based on motor vehicles registered in this state.

Â Â Â Â Â  (2) The department may select vehicles for verification when the department considers the selection necessary or appropriate. The department may emphasize, in accordance with rules adopted by the department, verification of vehicles registered to individuals who:

Â Â Â Â Â  (a) Have been convicted of violating ORS 806.010;

Â Â Â Â Â  (b) Have submitted certifications of compliance with financial responsibility requirements that have been previously found to be incorrect; or

Â Â Â Â Â  (c) The department has reasonable grounds to believe are not in compliance with financial responsibility requirements.

Â Â Â Â Â  (3) When a vehicle is selected for verification under this section, the department shall mail a letter and certification form described under ORS 806.180 to the registered owner of the vehicle notifying the owner that the vehicle has been selected for verification and requiring the owner to respond within 30 days and certify that the owner is in compliance with financial responsibility requirements as of the date of the letter. In addition, the department may seek verification by communicating directly with an insurer or its designee.

Â Â Â Â Â  (4) Failure of an owner either to return the certification of compliance with financial responsibility requirements to the department within 30 days after mailing by the department or to certify compliance as of the date of the letter, or a determination by the department that a certification is not accurate constitutes reasonable grounds for the department to proceed with a demand for verification under ORS 806.160.

Â Â Â Â Â  (5) The department shall investigate all certifications returned to the department under this section as follows:

Â Â Â Â Â  (a) If the owner certifies the existence of insurance described under ORS 806.080, the department shall forward the certification to the listed insurer to determine whether the certification is correct. An insurer shall notify the department if the certification is not correct.

Â Â Â Â Â  (b) The department may also determine the correctness of certifications of other means of satisfying financial responsibility requirements for the vehicle.

Â Â Â Â Â  (6) No civil liability shall accrue to the insurer or any of its employees for reports made to the department under this section when the reports are made in good faith based on the most recent information available to the insurer. [1983 c.338 Â§851; 1985 c.16 Â§431; 1985 c.714 Â§2; 1987 c.158 Â§165; 1993 c.751 Â§29; 2005 c.142 Â§1]

Â Â Â Â Â  806.160 Demand for proof of compliance; when authorized; report to district attorney. (1) The Department of Transportation shall demand that a person provide the department, within 30 days after the date of the mailing of the demand, satisfactory proof that the person is in compliance with the financial responsibility requirements as of the date of the letter from the department under ORS 806.150 if the department has reasonable grounds to believe that the person was or is violating any of the following, whether or not the person has been convicted of the violation:

Â Â Â Â Â  (a) Driving uninsured under ORS 806.010.

Â Â Â Â Â  (b) Falsification of financial responsibility under ORS 806.050.

Â Â Â Â Â  (2) If the person cannot provide the required proof within the required time:

Â Â Â Â Â  (a) The person is subject to the requirements under ORS 806.220; and

Â Â Â Â Â  (b) The department shall also notify the district attorney of the county in which the person resides of the departmentÂs belief that the person was or is committing violations of ORS 806.010 and 806.050.

Â Â Â Â Â  (3) No civil liability shall accrue to the department or any of its employees for reports made to a district attorney under this section. [1983 c.338 Â§852; 1985 c.714 Â§3; 2001 c.104 Â§300]

Â Â Â Â Â  806.170 Department check on financial certification on accident reports. The Department of Transportation shall investigate all certifications of compliance with financial responsibility requirements made on reports of accidents under ORS 811.725 and 811.730. The department shall contact the insurers listed on the certifications to determine whether each certification is accurate. If the certification is not correct, an insurer shall so notify the department. [1983 c.338 Â§853]

Â Â Â Â Â  806.180 Information to be provided when certification of compliance required. A person who is required, under ORS 803.460 or 811.725, to certify compliance with financial responsibility requirements shall comply with the following:

Â Â Â Â Â  (1) The person shall certify in a manner prescribed by the Department of Transportation.

Â Â Â Â Â  (2) The applicant shall provide any information that the department requires.

Â Â Â Â Â  (3) If the person certified the existence of a motor vehicle liability insurance policy described under ORS 806.080, the person shall report at least the following information:

Â Â Â Â Â  (a) The name of the insurer issuing the policy; and

Â Â Â Â Â  (b) The policy number, insurance producerÂs binder number or any other number that identifies the policy. [1983 c.338 Â§854; 1985 c.714 Â§4; 1987 c.158 Â§166; 1993 c.751 Â§30; 2003 c.364 Â§172]

Â Â Â Â Â  806.190 Insurance carrier or producer report of person involved in accident who is in violation of ORS 806.010; civil liability. (1) Every insurance carrier or insurance producer that issues property and casualty insurance policies, as defined in ORS chapter 731, in this state shall report to the Department of Transportation any person the carrier or producer has reason to believe is involved in an accident while the person is operating a vehicle in violation of ORS 806.010. The carrier or producer shall make the report required by this section whether or not the accident:

Â Â Â Â Â  (a) Is a reportable accident under ORS 811.720; or

Â Â Â Â Â  (b) Occurred on a highway or on any other premises open to the public.

Â Â Â Â Â  (2) No civil liability shall accrue to a carrier or insurance producer or any of its employees for reports made to the department under this section when the reports are made in good faith. [Formerly 486.097 and then 743.774; 2001 c.827 Â§6; 2003 c.364 Â§173]

Â Â Â Â Â  806.195 Information submitted by insurers; rules; use. (1) The Department of Transportation shall specify by rule:

Â Â Â Â Â  (a) Any information that insurers shall submit to the department in addition to that specifically required by ORS 742.580.

Â Â Â Â Â  (b) The form in which the information required by ORS 742.580 and by rules adopted under this section shall be submitted.

Â Â Â Â Â  (2) Information submitted to the department in accordance with ORS 742.580 and with rules adopted under this section shall be:

Â Â Â Â Â  (a) Entered into a computer system maintained by the department; and

Â Â Â Â Â  (b) Made available to police officers in the most timely and efficient way possible. [1993 c.746 Â§6; 2001 c.104 Â§301]

FUTURE RESPONSIBILITY FILINGS

Â Â Â Â Â  806.200 Failure to file after accident; penalty. (1) A person commits the offense of failure to make a future responsibility filing after an accident if the person is the owner or driver of a vehicle that is in any manner involved in an accident that is required to be reported under ORS 811.720 and the person does not make a future responsibility filing within 30 days after the filing of the accident report required under ORS 811.725.

Â Â Â Â Â  (2) Exemptions from this section are established under ORS 806.210.

Â Â Â Â Â  (3) The employer of a driver is subject to the requirements and penalties under this section if the driver is an employee exempted from this section under ORS 806.210. If an employer is subject to this section, the registration of the employerÂs vehicles may be suspended as provided under ORS 809.050.

Â Â Â Â Â  (4) In addition to any other penalties under this section, violation of this section subjects the violator to suspension of driving privileges as provided under ORS 809.415.

Â Â Â Â Â  (5) The offense described in this section, failure to make a future responsibility filing after an accident, is a Class B traffic violation. [1983 c.338 Â§855; 1985 c.393 Â§63; 2003 c.402 Â§14]

Â Â Â Â Â  806.210 Exemption from requirement to file after accident. As appropriate, the driver or the owner, or both, are exempt from the requirement under ORS 806.200 to make a future responsibility filing if the person claiming exemption furnishes to the Department of Transportation proof of any of the following:

Â Â Â Â Â  (1) At the time of the accident the driver was operating a vehicle owned by or leased to and operated under the direction of the United States of America, this state or any municipality or subdivision thereof.

Â Â Â Â Â  (2) At the time of the accident the vehicle was lawfully parked.

Â Â Â Â Â  (3) Such liability as may arise from the driverÂs operation of the vehicle involved in the accident was covered by some form of liability insurance which complies with the financial responsibility requirements.

Â Â Â Â Â  (4) The owner of the vehicle involved in the accident was a self-insurer under ORS 806.130.

Â Â Â Â Â  (5) The vehicle involved in the accident was being operated under a permit issued by the department under ORS chapter 825.

Â Â Â Â Â  (6) At the time of the accident the ownerÂs vehicle was being operated without the ownerÂs permission, expressed or implied, or was parked by a person who had been operating such vehicle without the ownerÂs permission unless the vehicle at the time of its taking had been left unattended in a condition prohibited by a regulation or ordinance designed to prevent the operation of vehicles by unauthorized persons. This subsection only exempts owners of vehicles who qualify.

Â Â Â Â Â  (7) At the time of the accident, the driver was operating a vehicle owned, operated or leased by the driverÂs employer with the permission of that employer. This subsection only exempts drivers of vehicles. Owners remain subject as provided under ORS 806.200. [1983 c.338 Â§856; 1995 c.733 Â§87; 2003 c.175 Â§7]

Â Â Â Â Â  806.220 Failure to file after failing verification; penalty. (1) A person commits the offense of failure to make future responsibility filing after failing verification if the person:

Â Â Â Â Â  (a) Is unable to provide satisfactory proof of compliance with financial responsibility requirements as of the date of the letter of verification from the Department of Transportation under ORS 806.150 upon the demand of the department under ORS 806.160 within the time required by that section; and

Â Â Â Â Â  (b) Does not, within 60 days after the date of the mailing of the demand by the department under ORS 806.160, make a future responsibility filing.

Â Â Â Â Â  (2) The offense described in this section, failure to make future responsibility filing after failing verification, is a Class B traffic violation. [1983 c.338 Â§857; 1985 c.393 Â§64; 1985 c.714 Â§5]

Â Â Â Â Â  806.230 Failure of previous violator to file. (1) A person commits the offense of failure of a previous violator to make a future responsibility filing if the person is convicted of a violation of ORS 806.010 or 806.050 and the person does not make a future responsibility filing within 30 days after the conviction.

Â Â Â Â Â  (2) In addition to any other penalties under this section, a violator of this section is subject to suspension of driving privileges under ORS 809.415.

Â Â Â Â Â  (3) The offense described in this section, failure of a previous violator to make future responsibility filing, is a Class A traffic violation. [1983 c.338 Â§858; 1985 c.393 Â§65; 2003 c.402 Â§15]

Â Â Â Â Â  806.240 What constitutes proof of compliance; filing for another; failure of proof to meet requirements. Future responsibility filings required by ORS 806.200, 806.220 or 806.230 or by any other law of this state are subject to all of the following:

Â Â Â Â Â  (1) The person required to make the filing must file, or have filed for the benefit of the person, proof that meets the requirements of this section and must maintain the proof as long as required under ORS 806.245.

Â Â Â Â Â  (2) The proof given for a future responsibility filing must be one or more of the following proofs that the person is in compliance with financial responsibility requirements:

Â Â Â Â Â  (a) A certificate or certificates of insurance that meet the requirements under ORS 806.270.

Â Â Â Â Â  (b) A valid certificate of self-insurance issued by the Department of Transportation under ORS 806.130.

Â Â Â Â Â  (3) The owner of a motor vehicle may make a future responsibility filing under this section on behalf of the ownerÂs employee or a member of the ownerÂs immediate family or household in lieu of the filing being made by such person. Filing under this subsection permits the person on whose behalf the filing is made to operate only a motor vehicle covered by the proof given in the filing. The department shall endorse restrictions, as appropriate, on any license or driver permit the person holds as the department determines necessary to limit the personÂs ability to operate vehicles consistent with this subsection.

Â Â Â Â Â  (4) At the request of a person who has made a future responsibility filing under this section, the department shall return the proof filed upon the substitution of other adequate proof.

Â Â Â Â Â  (5) Whenever proof filed under this section no longer meets the requirements of this section, the department shall require the furnishing of other proof for the future responsibility filing. If such other proof is not so furnished, the department shall suspend the driving privileges of the person as provided under ORS 809.415 or, if applicable, any registration as provided under ORS 809.050. [1983 c.338 Â§859; 1987 c.258 Â§2; 1995 c.41 Â§7; 2003 c.14 Â§466; 2003 c.175 Â§8; 2003 c.402 Â§16]

Â Â Â Â Â  806.245 Termination of future responsibility filing requirement; reasons. A termination of the requirement to maintain a future responsibility filing does not remove a personÂs responsibility to comply with financial responsibility requirements. Except as provided in ORS 806.255, the Department of Transportation shall terminate requirements for a future responsibility filing when any of the following occurs:

Â Â Â Â Â  (1) The person on whose behalf the filing was made dies.

Â Â Â Â Â  (2) More than three years have passed from the date the filing was required.

Â Â Â Â Â  (3) A person on whose behalf the filing was made requests termination and either:

Â Â Â Â Â  (a) The person was required to file because of an error committed by the department; or

Â Â Â Â Â  (b) The person was required to file because of an error committed by an insurance company in notifying the department regarding the correctness of a certification under ORS 806.150.

Â Â Â Â Â  (4) A person who was required to file because of failure to respond to a department demand under ORS 806.160 requests termination and the department determines either:

Â Â Â Â Â  (a) That the person was in fact in compliance with financial responsibility requirements as of the date of the departmentÂs letter of verification under ORS 806.150; or

Â Â Â Â Â  (b) That the person reasonably and in good faith believed that the person was in compliance with financial responsibility requirements on the date of the departmentÂs letter of verification.

Â Â Â Â Â  (5) A person who was required to file because of failure to prove under ORS 806.210 that the person was in compliance with financial responsibility requirements requests termination and the department determines either:

Â Â Â Â Â  (a) That the person was in fact in compliance with financial responsibility requirements at the time of the accident; or

Â Â Â Â Â  (b) That the person reasonably and in good faith believed that the person was in compliance with financial responsibility requirements at the time of the accident. [1987 c.258 Â§4]

Â Â Â Â Â  806.250 Return of proof submitted for future responsibility filing. (1) Subject to ORS 806.255, the Department of Transportation shall return any proof submitted for a future responsibility filing except a certificate of insurance described in ORS 806.270 to the person entitled thereto upon termination of the requirement for a future responsibility filing under ORS 806.245.

Â Â Â Â Â  (2) Subject to ORS 806.255, the department shall return any proof submitted for a future responsibility filing except a certificate of insurance described in ORS 806.270 to the person entitled thereto if the person on whose behalf the proof was submitted surrenders to the department any license or driver permit held by the person or if the person is subject to suspension of registration under ORS 809.050 and surrenders to the department any such registration. If the department returns proof under this subsection, the requirement for the person to make future responsibility filings is not terminated and the department shall refuse any application for driving privileges or registration the person thereafter makes unless the person makes a future responsibility filing for the remainder of the three-year period. [1983 c.338 Â§860; 1985 c.16 Â§432; 1985 c.714 Â§9; 1987 c.158 Â§167; 1987 c.258 Â§5]

Â Â Â Â Â  806.255 Effect of pending action or unsatisfied judgment; affidavit. The Department of Transportation shall not terminate any requirements under ORS 806.245 or return any proof under ORS 806.250 if any action for damages which may result in a judgment of a type described under ORS 806.040 is then pending nor in the event any such judgment is outstanding and unsatisfied. An affidavit of an applicant for termination or release stating the nonexistence of such facts is sufficient evidence thereof in the absence of evidence to the contrary in the records of the department. An affidavit will not be required for a person who filed a certificate of insurance as described in ORS 806.270 during the period such proof was required. [1987 c.258 Â§7]

Â Â Â Â Â  806.260 [1983 c.338 Â§861; repealed by 2003 c.175 Â§1]

Â Â Â Â Â  806.270 Certificate of insurance; requirements; presumption of completeness. (1) A certificate of insurance that is used to comply with future responsibility filing requirements under ORS 806.240 is subject to all of the following:

Â Â Â Â Â  (a) Except as provided by ORS 806.280, the certificate must be issued by an insurance carrier doing business in this state.

Â Â Â Â Â  (b) The certificate must show that the person required to make the future responsibility filing is covered by insurance that provides minimum coverage necessary for payment of the schedule of payments under ORS 806.070.

Â Â Â Â Â  (c) The certificate must show that the person required to make the future responsibility filing is either:

Â Â Â Â Â  (A) Insured by a policy meeting the requirements under ORS 806.080 that also covers all other persons who, with the consent of the insured, use the vehicles owned by the person making the filing; or

Â Â Â Â Â  (B) Insured against loss arising from liabilities imposed by law for damages arising out of the ownership, operation, use or maintenance of motor vehicles not owned by the person required to make the filing.

Â Â Â Â Â  (d) The certificate must:

Â Â Â Â Â  (A) Be dated as of the date of the motor vehicle policy for which it is given;

Â Â Â Â Â  (B) Contain the policy number; and

Â Â Â Â Â  (C) Describe all vehicles covered by the policy unless the policy is issued with respect to all vehicles operated by the insured.

Â Â Â Â Â  (e) The certificate must provide that the insurers will give the Department of Transportation notice of any cancellation of the policy within 10 days after the effective date of the cancellation or termination. The notice requirement under this paragraph does not apply where the insurance is terminated under ORS 806.290.

Â Â Â Â Â  (2) The certificate or certificates must cover all vehicles that are registered in the name of or operated by the person, except vehicles that are in storage and for which the current registration plates and cards have been surrendered to the department.

Â Â Â Â Â  (3) Unless and until the department has reason to believe otherwise, the department may presume that all vehicles that are required by subsection (2) of this section to be covered by the certificate are covered.

Â Â Â Â Â  (4) The requirements under this section may be fulfilled by the policies of one or more insurance carriers. [1983 c.338 Â§862; 1985 c.16 Â§433; 1993 c.751 Â§31; 1999 c.59 Â§239; 2003 c.174 Â§1]

Â Â Â Â Â  806.280 When certificate of carrier not authorized to do business in this state may be used. The Department of Transportation shall not accept a certificate of insurance for purposes of future responsibility filings from an insurance company that is not authorized to do business in Oregon unless the company meets all of the following requirements:

Â Â Â Â Â  (1) The company must execute and deliver to the department a power of attorney authorizing the department to accept on behalf of the company service of process in any action arising out of a vehicle accident in this state involving the principal or insured of the company.

Â Â Â Â Â  (2) The company must execute and deliver to the department a written agreement that the policy shall be deemed to conform to the laws of this state relating to such insurance policy.

Â Â Â Â Â  (3) The company must not be in default in any of its agreements or undertakings under a certificate of insurance used for a future responsibility filing in this state. The department shall not accept any certificate of insurance from a company described in this subsection so long as such default continues. [1983 c.338 Â§863; 2003 c.175 Â§9]

Â Â Â Â Â  806.290 Automatic termination of insurance under future responsibility filing upon subsequent filing. An insurance policy for which a certificate of insurance is filed to comply with future responsibility requirements is terminated with respect to any operator or vehicle designated in the certificate if the operator or vehicle is also covered by an insurance policy subsequently procured and certified to the Department of Transportation. The date of termination under this section is the date the subsequent certificate is filed with the department. [1983 c.338 Â§864]

Â Â Â Â Â  806.300 Failure to surrender license and registration on cancellation of future responsibility filing; penalty. (1) A person commits the offense of failure to surrender license and registration on cancellation of future responsibility filing if the person does not immediately return the personÂs license or driver permit and registration to the Department of Transportation when any of the following occur:

Â Â Â Â Â  (a) A policy of insurance required under ORS 806.240 is canceled or terminated.

Â Â Â Â Â  (b) The person neglects to furnish other proof for a future responsibility filing upon request of the department.

Â Â Â Â Â  (2) If any person fails to return to the department the license, driver permit or registration, the department may request any peace officer to secure possession thereof and return it to the department.

Â Â Â Â Â  (3) The offense described in this section, failure to surrender license and registration on cancellation of future responsibility filing, is a Class C misdemeanor. [1983 c.338 Â§865; 1985 c.16 Â§434; 1985 c.393 Â§66; 2003 c.175 Â§10]

_______________



Chapter 807

Chapter 807 Â Driving Privileges and Identification Cards

2005 EDITION

DRIVING PRIVILEGES AND IDENTIFICATION CARDS

OREGON VEHICLE CODE

REQUIREMENT

807.010Â Â Â Â  Operating vehicle without driving privileges or in violation of license restrictions; penalty

STATUTORY PRIVILEGES

807.020Â Â Â Â  Exemptions from requirement to have Oregon license or permit

ESTABLISHMENT OF IDENTITY

807.024Â Â Â Â  Collection of biometric data; establishment of personÂs identity; rules; immunity

807.026Â Â Â Â  Management of biometric data

LICENSES, ENDORSEMENTS AND PERMITS

(Licenses)

807.031Â Â Â Â  Classes of license

807.035Â Â Â Â  Kinds of endorsements

807.036Â Â Â Â  Exceptions to endorsement requirement for tow vehicle operator

807.040Â Â Â Â  Requirements for issuance; rules; fees

807.045Â Â Â Â  Issuance of commercial license to person who holds out-of-state commercial license

807.050Â Â Â Â  Application

807.060Â Â Â Â  Eligibility

807.062Â Â Â Â  Domicile or residency requirement for driver license

807.065Â Â Â Â  Additional eligibility requirements for persons under 18 years of age; provisional driver license

807.066Â Â Â Â  School requirements for persons under 18 years of age

807.070Â Â Â Â  Examinations

807.072Â Â Â Â  Waiver of certain examinations, tests and demonstrations; rules

807.080Â Â Â Â  Driver competency testing certificates; waiver of demonstration test for persons certified; rules; fees

807.090Â Â Â Â  Establishing eligibility notwithstanding mental or physical condition or impairment

807.100Â Â Â Â  Medical certificates; when required

807.110Â Â Â Â  Contents of license

807.115Â Â Â Â  Duplicate images of photographs

807.120Â Â Â Â  Restrictions generally

807.122Â Â Â Â  Restrictions on operation with provisional driver license

807.130Â Â Â Â  Expiration

807.135Â Â Â Â  Expiration of license held by Oregon National Guard member or military reservist

807.140Â Â Â Â  Notice prior to expiration; exceptions; effect of failure to notify; records

807.150Â Â Â Â  Renewal

807.160Â Â Â Â  Replacement license or permit; rules; fees

807.162Â Â Â Â  Proof of identity for replacement license, permit or identification card; exception

(Temporary provisions relating to licenses and permits for persons with limited vision are compiled as notes following ORS 807.162)

(Endorsements)

807.170Â Â Â Â  Requirements for issuance; fees; cancellation

807.173Â Â Â Â  Additional requirements for hazardous materials endorsement; rules

807.175Â Â Â Â  Motorcycle education course for persons under 21 years of age

(Permits)

807.200Â Â Â Â  Types of permit

807.210Â Â Â Â  Disability golf cart permit; fees

807.220Â Â Â Â  Emergency driver permit; fees

807.230Â Â Â Â  Special student driver permit; fees

807.240Â Â Â Â  Hardship permit; fees; rules

807.250Â Â Â Â  Restrictions on issuance of hardship permit

807.252Â Â Â Â  Restrictions on issuance of hardship permit to person convicted of assault in second, third or fourth degree

807.260Â Â Â Â  Notice to police about hardship permit holders and limitations on permits

807.270Â Â Â Â  Probationary driver permit; fee; rules

807.280Â Â Â Â  Instruction driver permit; fees

807.290Â Â Â Â  Special temporary instruction driver permit; fees

807.310Â Â Â Â  Applicant temporary permit

807.320Â Â Â Â  Court issued temporary driver permit

807.330Â Â Â Â  Court bail driver permit

(Continuing Eligibility)

807.340Â Â Â Â  Reestablishment of eligibility; effect of failure to reestablish; waiver of fee

807.350Â Â Â Â  Cancellation of privileges for failure to meet qualifications; issuance of more limited license or permit

FEES

807.370Â Â Â Â  License, endorsement and permit fees

807.375Â Â Â Â  Additional fee for collection and verification of biometric data

807.390Â Â Â Â  Waiver of certain fees; rules

IDENTIFICATION CARDS

807.400Â Â Â Â  Issuance; application; contents; renewal; fee; validity; replacement; cancellation; rules

807.405Â Â Â Â  Applicant temporary identification card

807.410Â Â Â Â  Fees

807.420Â Â Â Â  Failure to notify department on change of name or address; rules; penalty

807.430Â Â Â Â  Misuse of identification card; penalty

OFFENSES

807.500Â Â Â Â  Unlawful production of certain documents; affirmative defense; penalty

807.510Â Â Â Â  Transfer of documents for purposes of misrepresentation; penalty

807.520Â Â Â Â  False swearing to receive license; penalty

807.530Â Â Â Â  False application for license; penalty

807.540Â Â Â Â  Failure to surrender prior license; penalty

807.550Â Â Â Â  Holding multiple licenses; penalty

807.560Â Â Â Â  Failure to notify department upon change of address or name; rules; penalty

807.570Â Â Â Â  Failure to carry or present license; penalty

807.580Â Â Â Â  Using invalid license; penalty

807.590Â Â Â Â  Permitting misuse of license; penalty

807.600Â Â Â Â  Using anotherÂs license; penalty

807.610Â Â Â Â  Employing or providing vehicle to unqualified driver; penalty

807.620Â Â Â Â  Giving false information to police officer; penalty

MISCELLANEOUS

807.700Â Â Â Â  Notification to department as to released mentally ill or retarded licensed operators

807.710Â Â Â Â  Reports of persons with cognitive or functional impairment; rules; forms

807.720Â Â Â Â  Death certificates to be filed with department

REQUIREMENT

Â Â Â Â Â  807.010 Operating vehicle without driving privileges or in violation of license restrictions; penalty. (1) A person commits the offense of vehicle operating without driving privileges if the person operates a motor vehicle upon a highway or premises open to the public in this state and the person does not have an appropriate grant of driving privileges from this state in the form of a license, driver permit, endorsement or statutory grant of driving privileges allowing the person to engage in the particular type of operation.

Â Â Â Â Â  (2) A person to whom a license or driver permit is issued commits the offense of violating license restrictions if the person operates a motor vehicle in any manner that violates restrictions that are placed upon the personÂs driving privileges by the Department of Transportation under ORS 807.120 or 807.122, by a court under ORS 809.210 or 809.270, or by the vehicle code.

Â Â Â Â Â  (3) Nothing in this section is applicable to a person who is driving while suspended or revoked in violation of ORS 811.175 or 811.182. Persons who violate ORS 811.175 or 811.182 are subject to the provisions and penalties provided therein and are not subject to the penalties and provisions of this section.

Â Â Â Â Â  (4) The offense described in subsection (1) of this section, vehicle operating without driving privileges, is a Class B traffic violation.

Â Â Â Â Â  (5) The offense described in subsection (2) of this section, operating in violation of license restrictions, is a Class B traffic violation. [1985 c.608 Â§5 (enacted in lieu of 1983 c. 338 Â§299); 1987 c.730 Â§10; 1999 c.328 Â§6; 2003 c.14 Â§467]

STATUTORY PRIVILEGES

Â Â Â Â Â  807.020 Exemptions from requirement to have Oregon license or permit. A person who is granted a driving privilege by this section may exercise the driving privilege described without violation of the requirements under ORS 807.010. A grant of driving privileges to operate a motor vehicle under this section is subject to suspension and revocation the same as other driving privileges granted under the vehicle code. This section is in addition to any exemptions from the vehicle code under ORS 801.026. The following persons are granted the described driving privileges:

Â Â Â Â Â  (1) A person who is not a resident of this state may operate a motor vehicle without an Oregon license or driver permit if the person holds a current out-of-state license issued to the person by the personÂs home jurisdiction. To qualify under this subsection, the person must have the out-of-state license or driver permit in the personÂs possession. A person is not granted driving privileges under this subsection:

Â Â Â Â Â  (a) If the person is under the minimum age required to be eligible for driving privileges under ORS 807.060;

Â Â Â Â Â  (b) During a period of suspension or revocation by this state or any other jurisdiction of driving privileges or of the right to apply for a license or driver permit issued by this state or any other jurisdiction; or

Â Â Â Â Â  (c) That exceed the driving privileges granted to the person by the home jurisdiction of the person.

Â Â Â Â Â  (2) A person in the Armed Forces of the United States may operate a motor vehicle without an Oregon license or driver permit if the person:

Â Â Â Â Â  (a) Has a current out-of-state license or driver permit issued by the Armed Forces; and

Â Â Â Â Â  (b) Is operating an official motor vehicle in the course of the personÂs duties in the Armed Forces.

Â Â Â Â Â  (3) A person without a license or driver permit may operate a road roller or road machinery that is not required to be registered under the laws of this state.

Â Â Â Â Â  (4) A person without a license or driver permit may temporarily operate, draw, move or propel a farm tractor or implement of husbandry.

Â Â Â Â Â  (5) A person without a license or driver permit may operate a motor vehicle to demonstrate driving ability during the course of an examination administered under ORS 807.070 for the purpose of qualifying for a license or driver permit. This subsection only applies when an authorized examiner is in a seat beside the driver of the motor vehicle.

Â Â Â Â Â  (6) Driving privileges for snowmobiles are exclusively as provided in ORS 821.150.

Â Â Â Â Â  (7) Driving privileges for Class I all-terrain vehicles are exclusively as provided in ORS 821.170.

Â Â Â Â Â  (8) Driving privileges for Class III all-terrain vehicles are exclusively as provided in ORS 821.172.

Â Â Â Â Â  (9) A person without a license or driver permit may operate a golf cart in accordance with an ordinance adopted under ORS 810.070.

Â Â Â Â Â  (10) The spouse of a member of the Armed Forces of the United States on active duty who is accompanying the member on assignment in this state may operate a motor vehicle if the spouse has a current out-of-state license or driver permit issued to the spouse by another state in the spouseÂs possession.

Â Â Â Â Â  (11) A person who is a member of the Armed Forces of the United States on active duty may operate a motor vehicle if the person has a current out-of-state license or driver permit in the personÂs possession that is issued to the person by the personÂs state of domicile or by the Armed Forces of the United States in a foreign country. Driving privileges described under this subsection that are granted by the Armed Forces apply only for a period of 45 days from the time the person returns to the United States.

Â Â Â Â Â  (12) A person who does not hold a motorcycle endorsement may operate a motorcycle if the person is:

Â Â Â Â Â  (a) Within an enclosed cab; or

Â Â Â Â Â  (b) Operating a vehicle designed to travel with three wheels in contact with the ground at speeds of less than 15 miles per hour.

Â Â Â Â Â  (13) A person may operate a bicycle that is not an electric assisted bicycle without any grant of driving privileges.

Â Â Â Â Â  (14) A person may operate an electric assisted bicycle without a driver license or driver permit if the person is 16 years of age or older.

Â Â Â Â Â  (15) A person may operate a motor assisted scooter without a driver license or driver permit if the person is 16 years of age or older.

Â Â Â Â Â  (16) A person who is not a resident of this state may operate a motor vehicle without an Oregon license or driver permit if the person is at least 15 years of age and has in the personÂs possession a current out-of-state equivalent of a Class C instruction driver permit issued to the person by the personÂs home jurisdiction. A person operating a motor vehicle under authority of this subsection has the same privileges and is subject to the same restrictions as a person operating under the authority of a Class C instruction driver permit issued as provided in ORS 807.280.

Â Â Â Â Â  (17) A person may operate an electric personal assistive mobility device without any grant of driving privileges if the person is 16 years of age or older. [1983 c.338 Â§300; 1985 c.16; 123; 1985 c.608 Â§13; 1987 c.217 Â§5; 1993 c.83 Â§1; 1995 c.774 Â§14; 1997 c.400 Â§6; 2001 c.749 Â§21; 2003 c.14 Â§468; 2003 c.341 Â§6]

ESTABLISHMENT OF IDENTITY

Â Â Â Â Â  807.024 Collection of biometric data; establishment of personÂs identity; rules; immunity. (1) A person who applies for issuance, renewal or replacement of a driver license, driver permit or identification card shall submit to collection of biometric data by the Department of Transportation for the purpose of establishing the personÂs identity. Submitting to collection of biometric data under this section does not excuse a person from responsibility for complying with requirements for proof of identity, age or residence pursuant to ORS 807.050.

Â Â Â Â Â  (2) For purposes of this section, a personÂs identity is established if:

Â Â Â Â Â  (a) The department finds that the biometric data collected as required under subsection (1) of this section match the biometric data that are already in the departmentÂs records for that person; or

Â Â Â Â Â  (b) The department finds that the biometric data collected as required under subsection (1) of this section do not match biometric data in the departmentÂs records for any other person and the department does not otherwise have reason to believe that the person is not who the person claims to be.

Â Â Â Â Â  (3) If a personÂs identity is established as described in subsection (2) of this section, the department shall mail the driver license, driver permit or identification card to the address provided by the person when the person applied for the issuance, renewal or replacement of the license, permit or identification card.

Â Â Â Â Â  (4) If a personÂs identity is not established as described in subsection (2) of this section, the department shall:

Â Â Â Â Â  (a) Inform the person who submitted to collection of biometric data that the personÂs identity was not established; and

Â Â Â Â Â  (b) Provide the person with the opportunity to establish the personÂs identity by an alternative method approved by the department by rule.

Â Â Â Â Â  (5) If a personÂs identity was not established as described in subsection (2) of this section and the department has reason to believe that the crime of identity theft, as described in ORS 165.800, was committed by the person currently submitting to collection of biometric data or by a person who previously submitted to collection of biometric data under the identity of the person currently submitting to collection of biometric data, the department shall notify a law enforcement agency that has jurisdiction over the crime.

Â Â Â Â Â  (6) The department by rule shall establish procedures for providing expedited processing of driver licenses, driver permits or identification cards.

Â Â Â Â Â  (7) The department and employees of the department are immune from liability for any damages resulting from the issuance, renewal or replacement of a driver license, driver permit or identification card under another personÂs identity if the employee who processed the biometric data for a license, permit or identification card established the applicantÂs identity as described in subsection (2) of this section. [2005 c.775 Â§3]

Â Â Â Â Â  Note: 807.024 becomes operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005.

Â Â Â Â Â  807.026 Management of biometric data. (1) The Department of Transportation shall retain biometric data collected by the department in the course of issuing, renewing or replacing driver licenses, driver permits and identification cards.

Â Â Â Â Â  (2) The biometric data may not be made available to anyone other than employees of the department acting in an official capacity. [2005 c.775 Â§4]

Â Â Â Â Â  Note: 807.026 becomes operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005.

Â Â Â Â Â  807.030 [1985 c.608 Â§8; 1987 c.744 Â§1; repealed by 1989 c.636 Â§54]

LICENSES, ENDORSEMENTS AND PERMITS

(Licenses)

Â Â Â Â Â  807.031 Classes of license. This section describes the type of driving privileges granted by the various licenses issued by this state. Licenses are established by class with the highest class being Class A commercial. Each class of license grants driving privileges for that class and for all lower classes. A license does not grant driving privileges for which an endorsement is required. The following licenses grant the driving privileges described:

Â Â Â Â Â  (1) A Class A commercial driver license authorizes a person to operate any vehicle or combination of vehicles except that the person may not operate any vehicle for which an endorsement is required unless the person obtains the endorsement.

Â Â Â Â Â  (2) A Class B commercial driver license authorizes a person to operate any single vehicle and to tow a vehicle that is not in excess of 10,000 pounds gross vehicle weight rating. The person may not operate any vehicle for which an endorsement is required unless the person obtains the endorsement.

Â Â Â Â Â  (3) A Class C commercial driver license authorizes a person to operate:

Â Â Â Â Â  (a) Any vehicle that is designed to transport 16 or more persons, including the driver, if the gross vehicle weight rating of the vehicle is less than 26,001 pounds and the person has the proper endorsement to operate a vehicle described in this paragraph;

Â Â Â Â Â  (b) Any vehicle that is owned or leased by, or operated under contract with, a mass transit district or a transportation district when the vehicle is actually being used to transport passengers for hire, regardless of the number of passengers, if the gross vehicle weight rating of the vehicle is less than 26,001 pounds and the person has a passenger endorsement;

Â Â Â Â Â  (c) Any vehicle that is used in the transportation of hazardous materials if the gross vehicle weight rating of the vehicle is less than 26,001 pounds and the person has the proper endorsement; and

Â Â Â Â Â  (d) Any vehicle that may be operated by the holder of a Class C license.

Â Â Â Â Â  (4) A Class C driver license authorizes a person to operate any vehicle for which a commercial driver license is not required except that the person may not operate any vehicle for which an endorsement is required unless the person obtains the endorsement.

Â Â Â Â Â  (5) A restricted Class C license authorizes a person to operate a moped or to operate under one of the permits described in ORS 807.200 as constituting a restricted Class C license. The person may not operate any vehicle for which an endorsement is required or be granted any endorsements for the license. [1989 c.636 Â§12; 2003 c.14 Â§469; 2005 c.649 Â§3]

Â Â Â Â Â  807.032 [1989 c.636 Â§12a; repealed by 1997 c.83 Â§1]

Â Â Â Â Â  807.035 Kinds of endorsements. This section describes the type of driving privileges granted by various endorsements issued by this state. The following endorsements grant the driving privileges described:

Â Â Â Â Â  (1) A motorcycle endorsement authorizes a person to operate any motorcycle.

Â Â Â Â Â  (2) A hazardous materials endorsement authorizes a person to operate a vehicle transporting hazardous materials.

Â Â Â Â Â  (3) A tank vehicle endorsement authorizes a person to operate tank vehicles.

Â Â Â Â Â  (4) A passenger endorsement authorizes a person to operate a vehicle that is designed to transport 16 or more persons, including the driver, but that is not a school bus.

Â Â Â Â Â  (5) A school bus endorsement authorizes a person to operate a school bus if the person also holds a valid passenger endorsement.

Â Â Â Â Â  (6) A trailer endorsement authorizes a person to operate double and triple trailers.

Â Â Â Â Â  (7) A combined endorsement authorizes a person to operate a tank vehicle, transport hazardous materials and transport hazardous materials in a tank vehicle.

Â Â Â Â Â  (8) A Class A farm endorsement authorizes a person to:

Â Â Â Â Â  (a) Operate or tow any vehicle that can be operated by the holder of a Class A commercial driver license if the vehicle is:

Â Â Â Â Â  (A) Controlled or operated by a farmer;

Â Â Â Â Â  (B) Used to transport agricultural products, farm machinery or farm supplies to or from a farm;

Â Â Â Â Â  (C) Not used in the operation of a common or contract motor carrier; and

Â Â Â Â Â  (D) Used within 150 miles of the farmerÂs farm.

Â Â Â Â Â  (b) Operate any vehicle described in paragraph (a) of this subsection that is transporting hazardous materials if the vehicle is placarded in accordance with law.

Â Â Â Â Â  (9) A Class B farm endorsement authorizes a person to:

Â Â Â Â Â  (a) Operate or tow any vehicle that can be operated or towed by the holder of a Class B commercial driver license if the vehicle is:

Â Â Â Â Â  (A) Controlled or operated by a farmer;

Â Â Â Â Â  (B) Used to transport agricultural products, farm machinery or farm supplies to or from a farm;

Â Â Â Â Â  (C) Not used in the operation of a common or contract motor carrier; and

Â Â Â Â Â  (D) Used within 150 miles of the farmerÂs farm.

Â Â Â Â Â  (b) Operate any vehicle described in paragraph (a) of this subsection that is transporting hazardous materials if the vehicle is placarded in accordance with law. [1989 c.636 Â§13; 1991 c.185 Â§3; 1993 c.288 Â§1; 2003 c.14 Â§470; 2005 c.649 Â§1]

Â Â Â Â Â  807.036 Exceptions to endorsement requirement for tow vehicle operator. Notwithstanding any other provision of law, the operator of a tow vehicle is not required to have an endorsement for towing a disabled vehicle that can be operated only by a person with an endorsement if the towing operation is the first move of the disabled vehicle and is performed as an emergency service or if the move is a subsequent move of an empty vehicle that requires a passenger endorsement or a school bus endorsement for operation. [1989 c.636 Â§13a; 1991 c.185 Â§4; 2003 c.14 Â§471; 2005 c.649 Â§4]

Â Â Â Â Â  807.040 Requirements for issuance; rules; fees. (1) The Department of Transportation shall issue a driver license to any person who complies with all of the following requirements:

Â Â Â Â Â  (a) The person must complete an application for a license under ORS 807.050.

Â Â Â Â Â  (b) The person must not be ineligible for the license under ORS 807.060 and must be eligible for the license under ORS 807.062.

Â Â Â Â Â  (c) The person must successfully pass all examination requirements under ORS 807.070 for the class of license sought.

Â Â Â Â Â  (d) The appropriate license fee under ORS 807.370 for the class of license sought must be paid.

Â Â Â Â Â  (e) The Student Driver Training Fund eligibility fee must be paid.

Â Â Â Â Â  (f) If the application is for a commercial driver license, the person must be the holder of a Class C license or any higher class of license.

Â Â Â Â Â  (g) If the application is for a commercial driver license, the person must submit to the department, in a form approved by the department, the report of a medical examination that establishes, to the satisfaction of the department, that the person meets the medical requirements for the particular class of license. The department, by rule, shall establish medical requirements for purposes of this paragraph. The medical requirements established under this paragraph may include any requirements the department determines are necessary for the safe operation of vehicles permitted to be operated under the class of license for which the requirements are established.

Â Â Â Â Â  (h) If the application is for a commercial driver license, the person must:

Â Â Â Â Â  (A) Have at least one yearÂs driving experience;

Â Â Â Â Â  (B) Not be disqualified from holding a commercial driver license under ORS 809.404; and

Â Â Â Â Â  (C) Not be otherwise ineligible to hold a commercial driver license.

Â Â Â Â Â  (2) The department shall work with other agencies and organizations to attempt to improve the issuance system for driver licenses. [1983 c.338 Â§301; 1985 c.16 Â§124; 1985 c.182 Â§2; 1985 c.608 Â§14a; 1989 c.636 Â§16; 1991 c.709 Â§1; 1993 c.751 Â§34; 2001 c.668 Â§8; 2005 c.22 Â§515; 2005 c.649 Â§15]

Â Â Â Â Â  Note: The amendments to 807.040 by section 6, chapter 775, Oregon Laws 2005, become operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005. The text that is operative on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  807.040. (1) The Department of Transportation shall issue a driver license to any person who complies with all of the following requirements:

Â Â Â Â Â  (a) The person must complete an application for a license under ORS 807.050.

Â Â Â Â Â  (b) The person must submit to collection of biometric data by the department that establish the identity of the person as described in ORS 807.024.

Â Â Â Â Â  (c) The person must not be ineligible for the license under ORS 807.060 and must be eligible for the license under ORS 807.062.

Â Â Â Â Â  (d) The person must successfully pass all examination requirements under ORS 807.070 for the class of license sought.

Â Â Â Â Â  (e) The person must pay the appropriate license fee under ORS 807.370 for the class of license sought.

Â Â Â Â Â  (f) The person must pay the Student Driver Training Fund eligibility fee.

Â Â Â Â Â  (g) If the application is for a commercial driver license, the person must be the holder of a Class C license or any higher class of license.

Â Â Â Â Â  (h) If the application is for a commercial driver license, the person must submit to the department, in a form approved by the department, the report of a medical examination that establishes that the person meets the medical requirements for the particular class of license. The department, by rule, shall establish medical requirements for purposes of this paragraph. The medical requirements established under this paragraph may include any requirements the department determines are necessary for the safe operation of vehicles permitted to be operated under the class of license for which the requirements are established.

Â Â Â Â Â  (i) If the application is for a commercial driver license, the person must:

Â Â Â Â Â  (A) Have at least one yearÂs driving experience;

Â Â Â Â Â  (B) Not be disqualified from holding a commercial driver license under ORS 809.404; and

Â Â Â Â Â  (C) Not be otherwise ineligible to hold a commercial driver license.

Â Â Â Â Â  (2) The department shall work with other agencies and organizations to attempt to improve the issuance system for driver licenses.

Â Â Â Â Â  807.045 Issuance of commercial license to person who holds out-of-state commercial license. (1) In order to be authorized to drive a commercial motor vehicle in this state, a person who holds a commercial driver license issued by a jurisdiction other than Oregon must, within 30 days of becoming domiciled in Oregon:

Â Â Â Â Â  (a) Apply to the Department of Transportation for an Oregon commercial driver license;

Â Â Â Â Â  (b) Certify to the department that the personÂs current commercial driver license is not subject to any disqualification, suspension, revocation or cancellation and that the person does not have a commercial driver license from more than one jurisdiction; and

Â Â Â Â Â  (c) Surrender any commercial driver license issued to the person by another jurisdiction.

Â Â Â Â Â  (2) The department shall issue a commercial driver license to a person who complies with subsection (1) of this section if the department determines that the person is all of the following:

Â Â Â Â Â  (a) Eligible for a commercial driver license. In order to determine eligibility under this paragraph, the department may require from the person any additional information that the department determines necessary and may require the person to pass any examinations, tests or demonstrations that the department determines necessary.

Â Â Â Â Â  (b) Not disqualified from holding a commercial driver license under ORS 809.404.

Â Â Â Â Â  (c) Not otherwise ineligible for a commercial driver license.

Â Â Â Â Â  (3) For purposes of this section, a person is domiciled in this state if the person meets the criteria described in ORS 803.355. [1989 c.636 Â§14; 2005 c.649 Â§16]

Â Â Â Â Â  807.050 Application. An application for a license shall be in a form approved by the Oregon Department of Transportation. An application must contain all the following:

Â Â Â Â Â  (1) The applicantÂs true name, age, sex, residence address, except as otherwise provided for corrections officers in ORS 802.253 or eligible employees in ORS 802.250, and post-office address other than general delivery. The department may provide by rule for acceptance of something other than an actual residence or post-office address if the department determines that the applicant does not have an actual address. The department shall require proof to verify the address in addition to anything else the department may require of the applicant.

Â Â Â Â Â  (2) Whether or not the applicant has ever been issued any driver license or driver permit. If the applicant has been issued any license or driver permit:

Â Â Â Â Â  (a) When the license or driver permit was granted;

Â Â Â Â Â  (b) What jurisdiction granted the license or driver permit;

Â Â Â Â Â  (c) Whether or not the driving privileges under the license or driver permit are currently suspended or revoked; and

Â Â Â Â Â  (d) If the driving privileges are revoked or suspended, the date and reason for the suspension or revocation.

Â Â Â Â Â  (3) The class of license sought.

Â Â Â Â Â  (4) The Social Security number of the applicant or other number or identifying information determined appropriate by the Secretary of the United States Department of Transportation, if the application is for a commercial driver license or if the Oregon Department of Transportation by rule requires the Social Security number on the application.

Â Â Â Â Â  (5) Any other information the department deems necessary to assist the department in determining whether the applicant is qualified or eligible to be licensed. [1983 c.338 Â§302; 1985 c.16 Â§125; 1985 c.563 Â§5; 1985 c.597 Â§7; 1985 c.608 Â§15; 1989 c.636 Â§17; 1991 c.67 Â§216; 1991 c.523 Â§5; 1993 c.751 Â§35; 2005 c.292 Â§6]

Â Â Â Â Â  807.060 Eligibility. The Department of Transportation may not grant driving privileges to a person under a license if the person is not eligible under this section. The following are not eligible for a license:

Â Â Â Â Â  (1) A person under 16 years of age.

Â Â Â Â Â  (2)(a) A person under 18 years of age who is not an emancipated minor unless the application of the person is signed by the personÂs mother, father or legal guardian. A person who signs an application under this paragraph may have the driving privileges canceled as provided under ORS 809.320.

Â Â Â Â Â  (b) A person under 18 years of age who does not meet the requirements of ORS 807.065.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a person under 18 years of age is not eligible for a commercial driver license.

Â Â Â Â Â  (4) A person that the department determines has a problem condition involving alcohol, inhalants or controlled substances as described under ORS 813.040.

Â Â Â Â Â  (5) A person the department reasonably believes has a mental or physical condition or impairment that affects the personÂs ability to safely operate a motor vehicle upon the highways.

Â Â Â Â Â  (6) A person the department reasonably believes is unable to understand highway signs that warn, regulate or direct traffic.

Â Â Â Â Â  (7) A person who is required to make future responsibility filings but has not made filings as required.

Â Â Â Â Â  (8) A person who cannot be issued a license under the Driver License Compact under ORS 802.540.

Â Â Â Â Â  (9) A person who is not subject to the Driver License Compact under ORS 802.540 but whose driving privileges are currently under suspension or revocation in any other state upon grounds which, if committed in this state, would be grounds for the suspension or revocation of the driving privileges of the person.

Â Â Â Â Â  (10) A person who has been declared a habitual offender under ORS 809.640. A person declared not eligible to be licensed under this subsection may become eligible by having eligibility restored under ORS 809.640.

Â Â Â Â Â  (11) A person whose driving privileges are canceled in this state under ORS 809.310 until the person is eligible under ORS 809.310.

Â Â Â Â Â  (12) A person while the personÂs driving privileges are revoked in this state.

Â Â Â Â Â  (13) A person during a period when the personÂs driving privileges are suspended in this state.

Â Â Â Â Â  (14) A person who holds a current out-of-state license or driver permit or a valid Oregon license or driver permit. A person who is not eligible under this subsection may become eligible by surrendering the license, driver permit or out-of-state license or driver permit to the department before issuance of the license. Nothing in this subsection authorizes a person to continue to operate a motor vehicle on the basis of an out-of-state license or permit if the person is required by ORS 807.062 to obtain an Oregon license or permit.

Â Â Â Â Â  (15) A person who has not complied with the requirements and responsibilities created by citation for or conviction of a traffic offense in another jurisdiction if an agreement under ORS 802.530 authorizes the department to withhold issuance of a license. [1983 c.338 Â§303; 1985 c.16 Â§126; 1985 c.396 Â§7; 1985 c.597 Â§8; 1985 c.608 Â§16; 1985 c.669 Â§8; 1987 c.137 Â§2; 1989 c.224 Â§137; 1989 c.636 Â§18; 1989 c.715 Â§5; 1991 c.702 Â§22; 1991 c.802 Â§1; 1993 c.751 Â§36; 1999 c.328 Â§5; 1999 c.619 Â§5; 2001 c.176 Â§3; 2005 c.140 Â§1; 2005 c.143 Â§1]

Â Â Â Â Â  807.062 Domicile or residency requirement for driver license. (1) Unless otherwise specifically provided by law, in order to be eligible for a driver license or permit issued by this state a person must be domiciled in or resident of this state.

Â Â Â Â Â  (2) Unless otherwise specifically provided by law, a person who is a resident of this state may not operate a motor vehicle in this state unless the person receives a driver license or permit from the Department of Transportation.

Â Â Â Â Â  (3) For purposes of this section, ÂdomicileÂ has the meaning given in ORS 803.355.

Â Â Â Â Â  (4) For purposes of this section, a person is a resident of this state if the person engages in any gainful employment in this state or takes any action to indicate the acquiring of residence in this state. Action to acquire residence includes, but is not limited to, doing any of the following:

Â Â Â Â Â  (a) Remaining in this state for a consecutive period of six months or more regardless of the domicile of the person.

Â Â Â Â Â  (b) Placing children in a public school without payment of nonresident tuition fees.

Â Â Â Â Â  (c) Making a declaration to be a resident of this state for the purpose of obtaining, at resident rates, a state license or tuition fees at an educational institution maintained by public funds.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a person who is gainfully employed in this state shall not be considered a resident of the state if the person has taken no other steps to become a resident. This section applies, but is not limited to, a student at an educational institution maintained by public funds who is paying nonresident tuition rates. [1993 c.751 Â§33]

Â Â Â Â Â  807.065 Additional eligibility requirements for persons under 18 years of age; provisional driver license. (1) The Department of Transportation may not issue a driver license to a person who is under 18 years of age unless the person:

Â Â Â Â Â  (a) Complies with the requirements of ORS 807.040 and 807.066;

Â Â Â Â Â  (b) Passes an examination designed to test the personÂs knowledge and understanding of safe driving practices, in addition to any examination required under ORS 807.070;

Â Â Â Â Â  (c) Has had, for at least six months prior to application for the license, an instruction driver permit issued under ORS 807.280 or the equivalent of an instruction driver permit issued by another state of the United States or by the District of Columbia;

Â Â Â Â Â  (d) Certifies to the department that the person has had at least 50 hours of driving experience during which the person was supervised by a person at least 21 years of age who has had a valid driver license for at least three years; and

Â Â Â Â Â  (e) Completes a traffic safety education course that meets standards developed by the department under ORS 802.345. In lieu of completion of a traffic safety education course, a person may certify to the department that the person has had at least 50 hours of driving experience during which the person was supervised by a person at least 21 years of age who has had a valid driver license for at least three years, in addition to the 50 hours required by paragraph (d) of this subsection.

Â Â Â Â Â  (2) A person under 18 years of age need not comply with the requirements of subsection (1)(c), (d) and (e) of this section if the person has been issued a driver license by another state and surrenders that license in order to get an Oregon license.

Â Â Â Â Â  (3) If the person takes but does not pass a test that consists of an actual demonstration of driving ability under ORS 807.070, the department may not allow the person to perform the demonstration again until the person has had an instruction permit issued pursuant to ORS 807.280 for a period of not less than one month.

Â Â Â Â Â  (4) A driver license issued pursuant to this section shall be a provisional driver license.

Â Â Â Â Â  (5) The department shall prominently identify each driver license issued pursuant to this section as a provisional driver license. [1989 c.715 Â§2; 1993 c.751 Â§37; 1999 c.328 Â§1; 1999 c.789 Â§5; 2001 c.176 Â§4; 2003 c.92 Â§1]

Â Â Â Â Â  807.066 School requirements for persons under 18 years of age. The Department of Transportation shall not issue driving privileges to a person who is under 18 years of age unless the person:

Â Â Â Â Â  (1) Has graduated from high school and provides the department with proof of graduation satisfactory to the department;

Â Â Â Â Â  (2) Has received a General Educational Development (GED) certificate from a community college and provides the department with proof of the certificate satisfactory to the department;

Â Â Â Â Â  (3) Provides the department with a form provided by the department and signed by the principal, or the designee of the principal, of the secondary school attended by the person that declares that the person is enrolled in a secondary school of this state or any other state;

Â Â Â Â Â  (4) Provides the department with a form provided by the department and signed by the authorized representative of the community college attended by the person that declares that the person is making satisfactory progress toward a General Educational Development (GED) certificate;

Â Â Â Â Â  (5) Provides the department with a form provided by the department and signed by the authorized representative of the community college attended by the person that declares that the person is making satisfactory progress toward a high school diploma;

Â Â Â Â Â  (6) Provides the department with a form provided by the department and signed by the authorized representative of the education service district or school district having jurisdiction over the area of the personÂs residence that declares that the person is being taught by a private teacher or parent in compliance with ORS 339.035;

Â Â Â Â Â  (7) Provides the department with documentation satisfactory to the department that indicates that the person is exempted from school attendance requirements due to circumstances beyond the control of the person; or

Â Â Â Â Â  (8) Provides the department with documentation satisfactory to the department that the person is exempt under ORS 339.030 (2) from the requirement to attend school. [1999 c.789 Â§2]

Â Â Â Â Â  807.070 Examinations. The Department of Transportation shall administer an examination to establish qualification for each class of license and endorsement. The examination for each class of license or endorsement shall include all of the following as described:

Â Â Â Â Â  (1) A test of the applicantÂs eyesight. This subsection does not apply to an applicant with a limited vision condition as defined in section 2, chapter 277, Oregon Laws 2003.

Â Â Â Â Â  (2) A test of the applicantÂs knowledge and understanding of the traffic laws of this state, safe driving practices and factors that cause accidents. The following all apply to the test under this subsection:

Â Â Â Â Â  (a) The test shall not cover any subject that is not presented in the publications of the department intended for the instruction of applicants for licenses and driver permits.

Â Â Â Â Â  (b) The test for each class of license and endorsement shall include, but is not limited to, a test of knowledge and understanding of traffic laws that relate specifically to the type of driving privileges granted under the specific class of license or endorsement sought.

Â Â Â Â Â  (c) The test under this subsection shall include, but is not limited to, the following subjects:

Â Â Â Â Â  (A) Rights of blind pedestrians.

Â Â Â Â Â  (B) The meaning of official traffic signs and signals.

Â Â Â Â Â  (C) Proper operating procedure in emergency situations.

Â Â Â Â Â  (D) Vehicle safety equipment and its use.

Â Â Â Â Â  (E) Practices necessary for safe operation of a vehicle around pedestrians and bicyclists.

Â Â Â Â Â  (d) The department may waive the test under circumstances described in ORS 807.072.

Â Â Â Â Â  (3) A test that is an actual demonstration of the applicantÂs ability to operate a motor vehicle without endangering the safety of persons or property. The following apply to this subsection:

Â Â Â Â Â  (a) The actual demonstration for each class of license shall be performed in a vehicle that may be operated under the class of license sought, but that may not be operated under lower classes of license.

Â Â Â Â Â  (b) An actual demonstration for a passenger endorsement shall be performed in a vehicle that is designed to transport 16 or more persons, including the driver.

Â Â Â Â Â  (c) An actual demonstration for a school bus endorsement shall be performed in a school bus.

Â Â Â Â Â  (d) The department may waive the demonstration under circumstances described in ORS 807.072.

Â Â Â Â Â  (4) Any other examination or test, including demonstrations, that the department determines may be necessary to assist the department in establishing whether the applicant is eligible for a license under ORS 807.060 or whether the applicant is fit to operate a motor vehicle safely on the highways of this state. In any examination or test under this subsection, the department shall only conduct an investigation for facts relating directly to the ability of the applicant to operate a motor vehicle safely or other facts that are specifically required to show the fitness of the applicant for license. [1983 c.338 Â§304; 1985 c.608 Â§17; 1989 c.636 Â§19; 1993 c.309 Â§1; 1997 c.83 Â§2; 1999 c.1051 Â§87; 2001 c.410 Â§1; 2003 c.14 Â§472; 2003 c.277 Â§6; 2005 c.649 Â§5]

Â Â Â Â Â  Note: The amendments to 807.070 by section 10, chapter 277, Oregon Laws 2003, become operative June 30, 2008. See section 17, chapter 277, Oregon Laws 2003. The text that is operative on and after June 30, 2008, including amendments by section 6, chapter 649, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  807.070. The Department of Transportation shall administer an examination to establish qualification for each class of license and endorsement. The examination for each class of license or endorsement shall include all of the following as described:

Â Â Â Â Â  (1) A test of the applicantÂs eyesight.

Â Â Â Â Â  (2) A test of the applicantÂs knowledge and understanding of the traffic laws of this state, safe driving practices and factors that cause accidents. The following all apply to the test under this subsection:

Â Â Â Â Â  (a) The test shall not cover any subject that is not presented in the publications of the department intended for the instruction of applicants for licenses and driver permits.

Â Â Â Â Â  (b) The test for each class of license and endorsement shall include, but is not limited to, a test of knowledge and understanding of traffic laws that relate specifically to the type of driving privileges granted under the specific class of license or endorsement sought.

Â Â Â Â Â  (c) The test under this subsection shall include, but is not limited to, the following subjects:

Â Â Â Â Â  (A) Rights of blind pedestrians.

Â Â Â Â Â  (B) The meaning of official traffic signs and signals.

Â Â Â Â Â  (C) Proper operating procedure in emergency situations.

Â Â Â Â Â  (D) Vehicle safety equipment and its use.

Â Â Â Â Â  (E) Practices necessary for safe operation of a vehicle around pedestrians and bicyclists.

Â Â Â Â Â  (d) The department may waive the test under circumstances described in ORS 807.072.

Â Â Â Â Â  (3) A test that is an actual demonstration of the applicantÂs ability to operate a motor vehicle without endangering the safety of persons or property. The following apply to this subsection:

Â Â Â Â Â  (a) The actual demonstration for each class of license shall be performed in a vehicle that may be operated under the class of license sought, but that may not be operated under lower classes of license.

Â Â Â Â Â  (b) An actual demonstration for a passenger endorsement shall be performed in a vehicle that is designed to transport 16 or more persons, including the driver.

Â Â Â Â Â  (c) An actual demonstration for a school bus endorsement shall be performed in a school bus.

Â Â Â Â Â  (d) The department may waive the demonstration under circumstances described in ORS 807.072.

Â Â Â Â Â  (4) Any other examination or test, including demonstrations, that the department determines may be necessary to assist the department in establishing whether the applicant is eligible for a license under ORS 807.060 or whether the applicant is fit to operate a motor vehicle safely on the highways of this state. In any examination or test under this subsection, the department shall only conduct an investigation for facts relating directly to the ability of the applicant to operate a motor vehicle safely or other facts that are specifically required to show the fitness of the applicant for license.

Â Â Â Â Â  Note: See second note under 807.162.

Â Â Â Â Â  807.072 Waiver of certain examinations, tests and demonstrations; rules. (1) The Department of Transportation, by rule, may waive any examination, test or demonstration required under ORS 807.065 (1)(b) or 807.070 (2) or (3) if the department receives satisfactory proof that the person required to take the examination, test or demonstration has passed an examination, test or demonstration approved by the department that:

Â Â Â Â Â  (a) Is given in conjunction with a traffic safety education course certified by the department under ORS 802.345;

Â Â Â Â Â  (b) Is given in conjunction with a motorcycle rider education course established under ORS 802.320;

Â Â Â Â Â  (c) Is given in conjunction with a course conducted by a commercial driver training school certified by the department under ORS 822.515; or

Â Â Â Â Â  (d) Is given in conjunction with an application for a special limited vision condition learnerÂs permit under section 3, chapter 277, Oregon Laws 2003.

Â Â Â Â Â  (2) The department, by rule, may waive the actual demonstration required under ORS 807.070 (3) for a person who is applying for a commercial driver license or a Class C license if the person holds a valid out-of-state license or applies for an Oregon license within one year of the expiration of a valid out-of-state license. A demonstration may be waived under this subsection only if the person has applied for the same driving privileges as those granted under the personÂs out-of-state license or for privileges granted by a lower class of license.

Â Â Â Â Â  (3) The department may waive the actual demonstration required under ORS 807.070 for a person who is applying for a commercial driver license or for an endorsement related to a commercial driver license if the person submits to the department a certificate of competency issued under ORS 807.080 for the class of license or for the endorsement sought or under other circumstances, established by the department by rule, that establish the personÂs ability to drive without an actual demonstration.

Â Â Â Â Â  (4) The department may issue a Class A farm endorsement without requiring additional tests to a person who has a Class C driver license if a farm employer or a self-employed farmer certifies to the department that the person is experienced in driving a vehicle that may be driven only by persons who have a Class A commercial driver license and the personÂs two-part driving record does not show either a traffic accident within two years of the date of application for the endorsement or a conviction for one of the following traffic crimes within five years of the date of application for the endorsement:

Â Â Â Â Â  (a) Reckless driving, as defined in ORS 811.140.

Â Â Â Â Â  (b) Driving while under the influence of intoxicants, as defined in ORS 813.010.

Â Â Â Â Â  (c) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705.

Â Â Â Â Â  (d) Criminal driving while suspended or revoked, as defined in ORS 811.182.

Â Â Â Â Â  (e) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

Â Â Â Â Â  (5) The department may issue a Class B farm endorsement without requiring additional tests to a person who has a Class C driver license if a farm employer or a self-employed farmer certifies to the department that the person is experienced in driving a vehicle that may be driven only by persons who have a Class B commercial driver license and the personÂs two-part driving record does not show either a conviction for a traffic crime specified in subsection (4) of this section within five years of the date of application for the endorsement or a traffic accident within two years of the date of application for the endorsement.

Â Â Â Â Â  (6) The department by rule may establish other circumstances under which a farm endorsement may be issued without an actual demonstration. The authority granted by this subsection includes, but is not limited to, authority to adopt rules specifying circumstances under which the endorsement may be granted to a person despite the appearance of traffic accidents on the personÂs record. [2001 c.410 Â§3; 2003 c.14 Â§473; 2003 c.277 Â§7; 2005 c.649 Â§7]

Â Â Â Â Â  Note: The amendments to 807.072 by section 11, chapter 277, Oregon Laws 2003, become operative June 30, 2008. See section 17, chapter 277, Oregon Laws 2003. The text that is operative on and after June 30, 2008, including amendments by section 8, chapter 649, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  807.072. (1) The Department of Transportation, by rule, may waive any examination, test or demonstration required under ORS 807.065 (1)(b) or 807.070 (2) or (3) if the department receives satisfactory proof that the person required to take the examination, test or demonstration has passed an examination, test or demonstration approved by the department that:

Â Â Â Â Â  (a) Is given in conjunction with a traffic safety education course certified by the department under ORS 802.345;

Â Â Â Â Â  (b) Is given in conjunction with a motorcycle rider education course established under ORS 802.320; or

Â Â Â Â Â  (c) Is given in conjunction with a course conducted by a commercial driver training school certified by the department under ORS 822.515.

Â Â Â Â Â  (2) The department, by rule, may waive the actual demonstration required under ORS 807.070 (3) for a person who is applying for a commercial driver license or a Class C license if the person holds a valid out-of-state license or applies for an Oregon license within one year of the expiration of a valid out-of-state license. A demonstration may be waived under this subsection only if the person has applied for the same driving privileges as those granted under the personÂs out-of-state license or for privileges granted by a lower class of license.

Â Â Â Â Â  (3) The department may waive the actual demonstration required under ORS 807.070 for a person who is applying for a commercial driver license or for an endorsement related to a commercial driver license if the person submits to the department a certificate of competency issued under ORS 807.080 for the class of license or for the endorsement sought or under other circumstances, established by the department by rule, that establish the personÂs ability to drive without an actual demonstration.

Â Â Â Â Â  (4) The department may issue a Class A farm endorsement without requiring additional tests to a person who has a Class C driver license if a farm employer or a self-employed farmer certifies to the department that the person is experienced in driving a vehicle that may be driven only by persons who have a Class A commercial driver license and the personÂs two-part driving record does not show either a traffic accident within two years of the date of application for the endorsement or a conviction for one of the following traffic crimes within five years of the date of application for the endorsement:

Â Â Â Â Â  (a) Reckless driving, as defined in ORS 811.140.

Â Â Â Â Â  (b) Driving while under the influence of intoxicants, as defined in ORS 813.010.

Â Â Â Â Â  (c) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705.

Â Â Â Â Â  (d) Criminal driving while suspended or revoked, as defined in ORS 811.182.

Â Â Â Â Â  (e) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

Â Â Â Â Â  (5) The department may issue a Class B farm endorsement without requiring additional tests to a person who has a Class C driver license if a farm employer or a self-employed farmer certifies to the department that the person is experienced in driving a vehicle that may be driven only by persons who have a Class B commercial driver license and the personÂs two-part driving record does not show either a conviction for a traffic crime specified in subsection (4) of this section within five years of the date of application for the endorsement or a traffic accident within two years of the date of application for the endorsement.

Â Â Â Â Â  (6) The department by rule may establish other circumstances under which a farm endorsement may be issued without an actual demonstration. The authority granted by this subsection includes, but is not limited to, authority to adopt rules specifying circumstances under which the endorsement may be granted to a person despite the appearance of traffic accidents on the personÂs record.

Â Â Â Â Â  Note: See second note under 807.162.

Â Â Â Â Â  807.080 Driver competency testing certificates; waiver of demonstration test for persons certified; rules; fees. (1) The Department of Transportation, by rule, shall provide for the following in a manner consistent with this section:

Â Â Â Â Â  (a) The issuance of driver competency testing certificates.

Â Â Â Â Â  (b) The regulation of persons issued driver competency testing certificates.

Â Â Â Â Â  (2) A person issued a driver competency testing certificate under this section may certify, in a manner established by the department, the competency of drivers to safely exercise driving privileges granted only under one or more of the following:

Â Â Â Â Â  (a) A Class A commercial driver license.

Â Â Â Â Â  (b) A Class B commercial driver license.

Â Â Â Â Â  (c) A Class C commercial driver license.

Â Â Â Â Â  (d) An endorsement related to a commercial driver license.

Â Â Â Â Â  (3) The department may waive an actual demonstration of ability to operate a motor vehicle under ORS 807.070 for an applicant who is certified by the holder of a driver competency testing certificate as competent to exercise the driving privileges in the class of license or in the endorsement sought by the applicant.

Â Â Â Â Â  (4) The rules adopted by the department under this section may establish reasonable fees for the issuance of a certificate or as part of any program of regulating certificate holders that is established by the department.

Â Â Â Â Â  (5) When adopting rules under this section, the department may:

Â Â Â Â Â  (a) Make the certificate renewable upon any basis determined convenient by the department and may include provisions for cancellation, revocation or suspension of certificates or for probation of certificate holders.

Â Â Â Â Â  (b) Provide for the issuance of certifications allowing the holder to certify competency in several classes or types of driving privileges or limiting the classes or types of driving privileges for which the holder may certify competency.

Â Â Â Â Â  (c) Establish the forms of certificates to be issued.

Â Â Â Â Â  (d) Establish and require forms that are to be used by certificate holders in certifying competency.

Â Â Â Â Â  (e) Establish any qualifications or requirements for obtaining a certificate that the department determines necessary to protect the interests of persons seeking certification by certificate holders.

Â Â Â Â Â  (f) Issue certificates to publicly owned and operated educational facilities to allow programs for certification of competency.

Â Â Â Â Â  (g) Issue certificates to employers to allow the employers to establish programs primarily for the certification of employeesÂ competency. The department may provide that programs established under this paragraph may be operated without driver training school certificates under ORS 822.500 and without driver training instructor certificates under ORS 822.525.

Â Â Â Â Â  (h) Establish any other provisions or requirements necessary to carry out the purposes of this section. [1985 c.608 Â§36; 1989 c.636 Â§20; 2005 c.649 Â§9]

Â Â Â Â Â  807.090 Establishing eligibility notwithstanding mental or physical condition or impairment. (1) If the Department of Transportation determines that a person may be ineligible for a license because the person has a mental or physical condition or impairment that affects the personÂs ability to safely operate a motor vehicle, the person may establish eligibility for a license, notwithstanding the mental or physical condition or impairment:

Â Â Â Â Â  (a) By personally demonstrating to the satisfaction of the department that, notwithstanding the mental or physical condition or impairment, the person is qualified to safely operate a motor vehicle; or

Â Â Â Â Â  (b) If the department reasonably believes that, notwithstanding the demonstration under paragraph (a) of this subsection, the personÂs mental or physical condition or impairment affects the personÂs ability to safely operate a motor vehicle, by obtaining a certificate of eligibility from the State Health Officer under this section.

Â Â Â Â Â  (2) The State Health Officer shall issue to the department a certificate of eligibility required under this section if an applicant for a certificate establishes to the satisfaction of the State Health Officer that the personÂs mental or physical condition or impairment does not affect the personÂs ability to safely operate a motor vehicle. The State Health Officer shall use the following to establish qualification for a certificate of eligibility under this subsection:

Â Â Â Â Â  (a) A report from the applicantÂs physician, nurse practitioner or physician assistant of the applicantÂs condition or impairment.

Â Â Â Â Â  (b) If the applicantÂs condition or impairment apparently involves only visual deficiencies, the department may require an applicant to submit a report from a licensed optometrist or a licensed physician who specializes in diagnosis and treatment of diseases of the eye.

Â Â Â Â Â  (c) The State Health Officer may require an examination and a written report of findings and recommendations from a physician, nurse practitioner or physician assistant designated by the State Health Officer in addition to other reports submitted.

Â Â Â Â Â  (3) If a person establishes eligibility for a license under this section by obtaining a certificate of eligibility, the department may require the person to reestablish eligibility at reasonable intervals. The frequency of reestablishing eligibility under this subsection shall be established by the State Health Officer after reviewing recommendations from the physician, nurse practitioner or physician assistant of the person required to reestablish eligibility.

Â Â Â Â Â  (4) The State Health Officer may enter into an agreement with any physician, nurse practitioner or physician assistant allowing the physician, nurse practitioner or physician assistant to perform the duties assigned to the State Health Officer by this section. [1983 c.338 Â§305; 1989 c.224 Â§138; 1993 c.309 Â§2; 1999 c.770 Â§1; 2005 c.140 Â§2]

Â Â Â Â Â  807.100 Medical certificates; when required. A vehicle that may be operated only by the holder of a commercial driver license may be operated only when a medical certificate approved by the Department of Transportation is in the licenseeÂs immediate possession and has been issued within two years prior to the date of operation of the vehicle. The holder of a commercial driver license who does not have a medical certificate required by this section may exercise driving privileges granted by a Class C license. [1985 c.608 Â§8a; 1989 c.636 Â§21]

Â Â Â Â Â  807.110 Contents of license. A license issued by the Department of Transportation shall comply with all of the following:

Â Â Â Â Â  (1) A license shall bear the distinguishing number assigned to the person issued the license by the department.

Â Â Â Â Â  (2) A license shall contain, for the purpose of identification, a brief description of the person to whom the license is issued.

Â Â Â Â Â  (3) A license shall contain the name, date of birth and, except as provided for corrections officers in ORS 802.253 or eligible employees in ORS 802.250, residence address of the person to whom the license is issued and a space for the personÂs signature.

Â Â Â Â Â  (4) Upon request of the person to whom the license is issued, a license shall indicate on the license the fact that the person is an anatomical donor.

Â Â Â Â Â  (5) Upon order of the juvenile court, a license shall indicate on the license the fact that the person to whom the license is issued is an emancipated minor.

Â Â Â Â Â  (6) Except as otherwise provided in this subsection, a license shall bear a photograph described in this subsection. The Director of Transportation, by rule, may provide for issuance of a valid license without a photograph if the applicant shows good cause. The director shall include religious preferences as good cause for issuance of a license without a photograph but shall not limit good cause to religious grounds. A photograph required under this subsection shall:

Â Â Â Â Â  (a) Be a full-faced, color photograph of the person to whom the license is issued;

Â Â Â Â Â  (b) Be of a size approved by the department; and

Â Â Â Â Â  (c) Be taken at the time of application for issuance of the license whether the application is for an original license, replacement of a license under ORS 807.160 or for renewal of a license under ORS 807.150.

Â Â Â Â Â  (7) A license is not valid until signed by the person to whom it is issued.

Â Â Â Â Â  (8) A license shall indicate the class of license issued and any endorsements granted. If the license is a commercial driver license, the words Âcommercial driver licenseÂ or the letters ÂCDLÂ shall appear on the license.

Â Â Â Â Â  (9) The department shall use such security procedures, processes and materials in the preparation, manufacture and issuance of any license that prohibit as nearly as possible anyoneÂs ability to alter, counterfeit, duplicate or modify the license without ready detection. The security features used in the production of the licenses shall provide for the rapid authentication of a genuine document. [1983 c.338 Â§306; 1985 c.16 Â§127; 1985 c.563 Â§6; 1985 c.608 Â§18; 1989 c.636 Â§22; 1991 c.67 Â§217; 1991 c.523 Â§6; 1993 c.751 Â§39; 2003 c.14 Â§474; 2005 c.292 Â§7]

Â Â Â Â Â  Note: The amendments to 807.110 by section 7, chapter 775, Oregon Laws 2005, become operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005. The text that is operative on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  807.110. (1) A license issued by the Department of Transportation shall contain all of the following:

Â Â Â Â Â  (a) The distinguishing number assigned to the person issued the license by the department.

Â Â Â Â Â  (b) For the purpose of identification, a brief description of the person to whom the license is issued.

Â Â Â Â Â  (c) The name, date of birth and, except as provided for corrections officers in ORS 802.253 or eligible employees in ORS 802.250, residence address of the person to whom the license is issued and a space for the personÂs signature.

Â Â Â Â Â  (d) Upon request of the person to whom the license is issued, the fact that the person is an anatomical donor.

Â Â Â Â Â  (e) Upon order of the juvenile court, the fact that the person to whom the license is issued is an emancipated minor.

Â Â Â Â Â  (f) Except as otherwise provided in this paragraph, a photograph described in this paragraph. The Director of Transportation, by rule, may provide for issuance of a valid license without a photograph if the applicant shows good cause. The director shall include religious preferences as good cause for issuance of a license without a photograph but shall not limit good cause to religious grounds. A photograph required under this paragraph shall:

Â Â Â Â Â  (A) Be a full-faced, color photograph of the person to whom the license is issued;

Â Â Â Â Â  (B) Be of a size approved by the department; and

Â Â Â Â Â  (C) Be taken at the time of application for issuance of the license whether the application is for an original license, replacement of a license under ORS 807.160 or for renewal of a license under ORS 807.150.

Â Â Â Â Â  (g) The class of license issued and any endorsements granted. If the license is a commercial driver license, the words Âcommercial driver licenseÂ or the letters ÂCDLÂ shall appear on the license.

Â Â Â Â Â  (2) A license is not valid until signed by the person to whom it is issued.

Â Â Â Â Â  (3) The department shall use security procedures, processes and materials in the preparation, manufacture and issuance of any license that prohibit as nearly as possible anyoneÂs ability to alter, counterfeit, duplicate or modify the license without ready detection. The security features used in the production of the licenses shall provide for:

Â Â Â Â Â  (a) The authentication of a genuine document in a reasonable time; and

Â Â Â Â Â  (b) The production of the license only by equipment that requires verification of the identity of the operator of the equipment before a license may be produced.

Â Â Â Â Â  Note: Sections 12 and 14, chapter 775, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 12. Notwithstanding any provision of the Public Contracting Code, the Department of Transportation may, without competitive sealed bidding, competitive sealed proposals or other competition required in ORS 279B.050 to 279B.085, extend or amend any contract related to the security procedures, processes and materials used in the preparation, manufacture and issuance of driver licenses, driver permits and identification cards provided that:

Â Â Â Â Â  (1) The extended or amended contract is financially prudent; and

Â Â Â Â Â  (2) The contract is not extended or amended beyond July 1, 2013. [2005 c.775 Â§12]

Â Â Â Â Â  Sec. 14. Section 12 of this 2005 Act is repealed on July 1, 2013. [2005 c.775 Â§14]

Â Â Â Â Â  807.115 Duplicate images of photographs. The Department of Transportation shall retain a duplicate image of each photograph used on a driver license under the provisions of ORS 807.110 or an identification card under ORS 807.400. The duplicates may not be made available to anyone other than law enforcement officials and employees of the department acting in an official capacity. [1989 c.902 Â§2]

Â Â Â Â Â  807.120 Restrictions generally. (1) The Department of Transportation may place restrictions on driving privileges granted a person if the department determines that there is good cause to restrict the driving privileges of the person in order to insure the safe operation of a motor vehicle by the person.

Â Â Â Â Â  (2) Restrictions placed on a license by the department under this section shall be suitable to the driving ability of the person whose driving privileges are restricted. The restrictions may include:

Â Â Â Â Â  (a) Restrictions on the type of motor vehicle the person may operate;

Â Â Â Â Â  (b) Requirements for special mechanical control devices on motor vehicles operated by the person; or

Â Â Â Â Â  (c) Any other restrictions the department determines appropriate to insure the safe operation of a motor vehicle by the person.

Â Â Â Â Â  (3) The department shall place a restriction on the commercial driver license of a person who performs the skill demonstration required under ORS 807.070 for issuance of a commercial license in a vehicle that is not equipped with air brakes. A restriction imposed under this subsection prohibits the person from operating commercial motor vehicles equipped with air brakes.

Â Â Â Â Â  (4) The department may impose restrictions under this section by setting forth the restrictions on the regular license form or by issuing a special form for licenses with restrictions.

Â Â Â Â Â  (5) The department shall place restrictions on driving privileges under this section when ordered by a court under ORS 809.210 or 809.270. Any restriction imposed under this subsection shall be made a part of the personÂs driving record and shall remain in effect until the court notifies the department in writing that the restrictions are removed.

Â Â Â Â Â  (6) The department may impose restrictions under this section on driving privileges that are restored after having been suspended or revoked. The restrictions imposed under this subsection may include any restrictions that have been recommended by a convicting magistrate.

Â Â Â Â Â  (7) The use of the term ÂrestrictionsÂ in this section includes any restrictions, conditions or requirements.

Â Â Â Â Â  (8) Violation of any restrictions placed on driving privileges under this section is punishable as provided under ORS 807.010. [1983 c.338 Â§307; 1985 c.16 Â§128; 1989 c.636 Â§23]

Â Â Â Â Â  807.122 Restrictions on operation with provisional driver license. (1) The Department of Transportation shall place the following restrictions on a provisional driver license issued under ORS 807.065:

Â Â Â Â Â  (a) Except as provided in subsections (2) and (3) of this section, for the first six months after issuance of the license, the holder of the license may not operate a motor vehicle that is carrying a passenger under 20 years of age who is not a member of the holderÂs immediate family. For the second six months, the holder of the license may not operate a motor vehicle that is carrying more than three passengers who are under 20 years of age and who are not members of the holderÂs immediate family.

Â Â Â Â Â  (b) For the first year after issuance of the license, the holder of the license may not operate a motor vehicle between the hours of 12 midnight and 5 a.m. except when:

Â Â Â Â Â  (A) The holder is driving between the holderÂs home and place of employment;

Â Â Â Â Â  (B) The holder is driving between the holderÂs home and a school event for which no other transportation is available;

Â Â Â Â Â  (C) The holder is driving for employment purposes; or

Â Â Â Â Â  (D) The holder is accompanied by a licensed driver who is at least 25 years of age.

Â Â Â Â Â  (2) Subsection (1)(a) of this section does not apply to the holder of a provisional driver license who:

Â Â Â Â Â  (a) Is employed by a farmer, rancher or orchardist;

Â Â Â Â Â  (b) Is operating, solely for employment purposes, a motor vehicle that is owned by the employer and for which financial responsibility requirements of ORS 806.060 have been met;

Â Â Â Â Â  (c) Is transporting passengers who are employed by the same employer as the driver and who are being transported solely for employment purposes;

Â Â Â Â Â  (d) Is not transporting more passengers than the number of available seat belts; and

Â Â Â Â Â  (e) Has in the vehicle a written statement signed by the employer certifying that the driver is employed by the employer and that there is no other option for transporting the employees.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not apply to the holder of a provisional driver license who is 16 or 17 years of age and who is operating a motor vehicle with:

Â Â Â Â Â  (a) An instructor in the vehicle as part of a certified traffic safety education course; or

Â Â Â Â Â  (b) A person in the vehicle who has valid driving privileges and who is the parent or stepparent of the holder of the license. [1999 c.328 Â§3; 2001 c.410 Â§6; 2001 c.608 Â§1; 2003 c.14 Â§475; 2003 c.767 Â§1]

Â Â Â Â Â  807.130 Expiration. (1) Except as otherwise provided in this section, a license that is issued as an original license and not as a license that is renewed expires on the anniversary of the licenseeÂs birthday in the eighth calendar year after the year of issuance.

Â Â Â Â Â  (2) A license that is renewed under ORS 807.150 expires eight years from the specified expiration date of the immediately preceding license.

Â Â Â Â Â  (3) A license that has expired does not grant driving privileges and is not valid evidence of driving privileges. [1983 c.338 Â§308; 1985 c.16 Â§129; 1999 c.91 Â§1]

Â Â Â Â Â  Note: Sections 9 and 10, chapter 91, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 9. The Department of Transportation may adopt any rules the department determines necessary for an orderly transition to an eight-year cycle for issuing and renewing driver licenses, disability golf cart driver permits, identification cards and disabled person parking permits. The rules may include but need not be limited to:

Â Â Â Â Â  (1) Provisions for issuing one four-year renewal when a person who holds a valid license, card or permit on October 23, 1999, is authorized to renew the license, card or permit by mail.

Â Â Â Â Â  (2) Provisions for charging the renewal fees in effect just prior to October 23, 1999, for a person who is authorized to renew a license, card or permit for a four-year period under the rules.

Â Â Â Â Â  (3) Provisions for issuing a replacement license or driver permit that expires eight years after the date it is issued. [1999 c.91 Â§9; 2005 c.59 Â§11]

Â Â Â Â Â  Sec. 10. Section 9 of this 1999 Act is repealed on December 31, 2008. [1999 c.91 Â§10]

Â Â Â Â Â  807.135 Expiration of license held by Oregon National Guard member or military reservist. (1) Notwithstanding ORS 807.130, a license held by a member of the Oregon National Guard or a military reservist ordered on active duty and deployed to a location outside the United States that expires while the holder is on active duty shall remain valid and grant driving privileges for 90 days following the termination of active duty.

Â Â Â Â Â  (2) The court shall dismiss the charge of vehicle operating without driving privileges under ORS 807.010 if, when charged, a member of the Oregon National Guard or a military reservist held a valid license pursuant to subsection (1) of this section. [2005 c.257 Â§2]

Â Â Â Â Â  807.140 Notice prior to expiration; exceptions; effect of failure to notify; records. (1) Before the expiration of any license or a license with an endorsement under the vehicle code, the Department of Transportation shall notify the person to whom the license was issued of the approaching expiration. Within a reasonable time prior to the expiration date, the notice shall be mailed to the person to whom the license was issued at the address shown in the files maintained by the department.

Â Â Â Â Â  (2) The department is not required to notify the person of an approaching expiration if the personÂs license has been suspended, canceled or revoked or if the person has failed to notify the department of a change of address as required under ORS 807.560.

Â Â Â Â Â  (3) Failure to receive a notice of expiration from the department is not a defense to a charge of driving with an expired license. However, the court may dismiss the charge if the person renews the license before the scheduled court appearance.

Â Â Â Â Â  (4) The department responsibility to maintain records concerning notice under this section is as provided under ORS 802.210. [1983 c.338 Â§309; 1985 c.16 Â§130; 1985 c.597 Â§9; 1993 c.751 Â§41; 2003 c.14 Â§476]

Â Â Â Â Â  807.150 Renewal. (1) When a license expires or is about to expire, the Department of Transportation shall renew the license under this section if the holder of the license qualifies for renewal of the license under this section and:

Â Â Â Â Â  (a) Applies for renewal within one year of the expiration of a similar license under ORS 807.130; or

Â Â Â Â Â  (b) Applies for issuance of a license within six months after the applicant is discharged from the Armed Forces of the United States and was licensed by this state at the time of the applicantÂs entry into the Armed Forces.

Â Â Â Â Â  (2) To qualify for renewal of a license under this section, a person must meet all of the requirements under ORS 807.040 for the class of license sought to be renewed, except that the department may waive the examination under ORS 807.070 of a person applying for renewal of a license unless the department has reason to believe that the applicant is not qualified to hold the license or unless the applicant for renewal has not previously been examined.

Â Â Â Â Â  (3) To receive a renewal under this section, the license renewal fee and the Student Driver Training Fund eligibility fee under ORS 807.370 must be paid.

Â Â Â Â Â  (4) If a person who applies for a renewal under this section is not qualified to renew the class of license sought to be renewed, the department may issue the person any lower class of license for which the person qualifies in lieu of renewing the personÂs license for the class of license held by the person.

Â Â Â Â Â  (5) A license that is renewed under this section may be used on or after the date of issuance. If the department issues a license renewal to a person under this section before the expiration of the license being renewed, the older license is invalid. A license that becomes invalid under this subsection shall be destroyed by the person to whom it was issued.

Â Â Â Â Â  (6) If the address of the applicant has changed since the last time a license was issued to or renewed for the applicant, the department shall require proof to verify the address of an applicant for renewal of a license in addition to anything else the department may require of the applicant. [1983 c.338 Â§310; 1985 c.16 Â§131; 1985 c.597 Â§10; 1985 c.608 Â§19; 1991 c.709 Â§2; 1993 c.751 Â§42; 2001 c.668 Â§9]

Â Â Â Â Â  807.160 Replacement license or permit; rules; fees. (1) The Department of Transportation shall establish by rule the reasons for issuing a replacement driver license or driver permit to a person who submits an application for the replacement. The reasons for replacement shall include, but are not limited to, situations when the person:

Â Â Â Â Â  (a) Furnishes proof satisfactory to the department of the loss, destruction or mutilation of the personÂs driver license or driver permit.

Â Â Â Â Â  (b) Changes residence address from the address noted on the personÂs driver license or driver permit.

Â Â Â Â Â  (c) Is a corrections officer or an eligible employee who has requested, in accordance with ORS 802.250 or 802.253, that department records show the address of the personÂs employer.

Â Â Â Â Â  (d) Changes names from the name noted on the personÂs driver license or driver permit.

Â Â Â Â Â  (e) Is applying or is required to add or remove a restriction on the driver license or driver permit.

Â Â Â Â Â  (f) Is applying or is required to add or remove an endorsement other than a motorcycle endorsement on the driver license or driver permit.

Â Â Â Â Â  (g) Furnishes proof satisfactory to the department or the department determines that the department made an error when issuing a driver license or driver permit.

Â Â Â Â Â  (h) Furnishes proof satisfactory to the department that, for a reason identified by the department by rule, the person needs a replacement driver license or driver permit that bears a different distinguishing number from the license or permit being replaced.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(b) of this section, in lieu of issuing a replacement driver license or driver permit upon a change in residence address of a person, the department may note the change of residence address on the personÂs license or permit in a manner determined by the department.

Â Â Â Â Â  (3) A replacement driver license or driver permit issued under this section:

Â Â Â Â Â  (a) Shall bear the same distinguishing number as the driver license or driver permit replaced unless the person applying for the replacement furnishes proof as described in subsection (1)(h) of this section.

Â Â Â Â Â  (b) Does not alter or extend the driving privileges granted to the person under the old license or permit unless the replacement license or permit was issued for the purpose of changing a restriction or endorsement or for correcting an error involving driving privileges.

Â Â Â Â Â  (4) Except for driver permits for which the department does not charge an issuance fee, the department shall charge the fee under ORS 807.370 for a replacement license or driver permit issued under this section. The replacement fee is in addition to any endorsement or test fee that may apply. The department may waive the replacement fee as provided under ORS 807.390.

Â Â Â Â Â  (5) The driver license or driver permit replaced under this section is invalid and shall be surrendered to the department.

Â Â Â Â Â  (6) The department may not issue a replacement driver license or driver permit under this section if:

Â Â Â Â Â  (a) The person making application is not qualified to hold a license or permit at the time of application.

Â Â Â Â Â  (b) The driving privileges of the person making application are suspended or revoked and have not been partially or completely reinstated.

Â Â Â Â Â  (7) The department need not issue a replacement driver license or driver permit to a person who has not complied with the requirements and responsibilities created by citation for or conviction of a traffic offense in another jurisdiction if an agreement under ORS 802.530 authorizes the department to withhold issuance of a replacement license or permit. [1983 c.338 Â§313; 1985 c.16 Â§133; 1985 c.174 Â§9; 1985 c.258 Â§4; 1985 c.396 Â§8; 1985 c.563 Â§7; 1985 c.597 Â§12a; 1985 c.669 Â§9; 1989 c.535 Â§1; 1991 c.67 Â§218; 1991 c.523 Â§7; 1991 c.702 Â§23; 1993 c.393 Â§2; 1993 c.751 Â§43; 2005 c.59 Â§1; 2005 c.241 Â§1a; 2005 c.292 Â§8a]

Â Â Â Â Â  807.162 Proof of identity for replacement license, permit or identification card; exception. (1) Prior to issuing a replacement identification card, driver permit or driver license to a person who is applying in person, the Department of Transportation shall require one of the following proofs of identity in addition to the proofs of identity, age and residence required by rule:

Â Â Â Â Â  (a) An original or certified copy of a birth certificate.

Â Â Â Â Â  (b) A photo identification card including but not limited to a military or armed forces identification card, an alien registration card, a passport or a valid state or Canadian identification card.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, Âbirth certificateÂ means a certificate issued by the State of Oregon or another jurisdiction. ÂBirth certificateÂ does not include a hospital birth certificate, a hospital card, a birth registration or a baptismal certificate.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply if the Department of Transportation is able to verify the personÂs identification through a duplicate image of a photograph retained by the department under ORS 807.115. [2001 c.789 Â§2]

Â Â Â Â Â  Note: 807.162 is repealed July 1, 2008. See section 15, chapter 775, Oregon Laws 2005.

Â Â Â Â Â  Note: Sections 1 to 5, 14 and 16, chapter 277, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. Sections 2, 3, 4 and 5 of this 2003 Act are added to and made a part of the Oregon Vehicle Code. [2003 c.277 Â§1]

Â Â Â Â Â  Sec. 2. As used in this section and sections 3, 4 and 5 of this 2003 Act:

Â Â Â Â Â  (1) ÂLicensed vision specialistÂ means an ophthalmologist or an optometrist.

Â Â Â Â Â  (2) ÂLimited vision conditionÂ means visual acuity in the better eye with best lens correction that is no better than 20/80 and no worse than 20/200.

Â Â Â Â Â  (3) ÂRehabilitation training programÂ means a program designed to train a person with a limited vision condition to use a bioptic telescopic lens while operating a motor vehicle.

Â Â Â Â Â  (4) ÂRehabilitation training specialistÂ means a person certified by the Department of Transportation to provide a rehabilitation training program.

Â Â Â Â Â  (5) ÂSpecial limited vision condition learnerÂs permitÂ means a permit issued by the department to a person with a limited vision condition that allows the person to enroll in a rehabilitation training program. [2003 c.277 Â§2]

Â Â Â Â Â  Sec. 3. (1) A person with a limited vision condition may apply for a special limited vision condition learnerÂs permit if the person:

Â Â Â Â Â  (a) Is examined by a licensed vision specialist who determines that the person:

Â Â Â Â Â  (A) Has no ocular diagnosis or prognosis that may result in deterioration of the personÂs corrected vision below a 20/200 level of visual acuity;

Â Â Â Â Â  (B) Has a visual field of at least 120 degrees horizontally and 80 degrees vertically; and

Â Â Â Â Â  (C) Would be aided by using a bioptic telescopic lens when operating a motor vehicle;

Â Â Â Â Â  (b) Is fitted by the licensed vision specialist with a bioptic telescopic lens mounted on the carrier lens;

Â Â Â Â Â  (c) Submits to the Department of Transportation a report from the licensed vision specialist certifying that the person meets the requirements of this subsection;

Â Â Â Â Â  (d) Submits proof to the department that the person is enrolled in a rehabilitation training program; and

Â Â Â Â Â  (e) Takes the test described under ORS 807.070 (2).

Â Â Â Â Â  (2) The department shall issue a special limited vision condition learnerÂs permit to a person who meets the requirements of subsection (1) of this section upon application and payment of the fee under ORS 807.370.

Â Â Â Â Â  (3) If the department issues a special limited vision condition learnerÂs permit to a person under subsection (2) of this section, the department shall send the permit to the rehabilitation training program in which the person is enrolled. [2003 c.277 Â§3]

Â Â Â Â Â  Sec. 4. (1) The Department of Transportation shall issue a driver license to a person with a limited vision condition if the person:

Â Â Â Â Â  (a) Complies with the requirements of ORS 807.040; and

Â Â Â Â Â  (b) Provides a certificate issued by a rehabilitation training specialist certifying that the person has successfully completed a rehabilitation training program.

Â Â Â Â Â  (2) A license issued to a person with a limited vision condition who meets the requirements of subsection (1) of this section is restricted to authorize operation of a motor vehicle only:

Â Â Â Â Â  (a) During daylight hours;

Â Â Â Â Â  (b) On highways with a designated speed or speed limit not greater than 45 miles per hour; and

Â Â Â Â Â  (c) When the person is using a bioptic telescopic lens.

Â Â Â Â Â  (3) A person issued a license under this section shall every two years:

Â Â Â Â Â  (a) Take a test that is an actual demonstration of the personÂs ability to operate a motor vehicle without endangering the safety of persons or property; and

Â Â Â Â Â  (b) Be examined by a licensed vision specialist who certifies to the department that the person meets the vision requirements under section 3 of this 2003 Act.

Â Â Â Â Â  (4) A person must use a bioptic telescopic lens whenever the person is required to take a test that is an actual demonstration of the personÂs ability to operate a motor vehicle without endangering the safety of persons or property. [2003 c.277 Â§4]

Â Â Â Â Â  Sec. 5. (1) The Department of Transportation shall adopt rules that establish:

Â Â Â Â Â  (a) The form of the special limited vision condition learnerÂs permit issued under section 3 of this 2003 Act.

Â Â Â Â Â  (b) Certification of rehabilitation training specialists, including:

Â Â Â Â Â  (A) Qualifications or requirements for obtaining certification as a rehabilitation training specialist.

Â Â Â Â Â  (B) The issuance of rehabilitation training specialist certificates.

Â Â Â Â Â  (C) The regulation of persons issued rehabilitation training specialist certificates and the rehabilitation training programs offered by those persons.

Â Â Â Â Â  (D) Reasonable fees for issuance of a rehabilitation training specialist certificate.

Â Â Â Â Â  (E) The forms of certificates to be issued.

Â Â Â Â Â  (2) The department shall adopt by rule requirements for a person certified by the department as a rehabilitation training specialist to certify the competency of a person with a limited vision condition to safely exercise driving privileges granted under section 4 of this 2003 Act. [2003 c.277 Â§5]

Â Â Â Â Â  Sec. 14. (1) The driving privileges granted under section 3 or 4 of this 2003 Act or under ORS 807.280 to a person with a limited vision condition as defined in section 2 of this 2003 Act are canceled on June 30, 2008.

Â Â Â Â Â  (2) On or before June 1, 2008, the Department of Transportation shall notify each person with a special limited vision condition learnerÂs permit issued under section 3 of this 2003 Act, a driver license issued under section 4 of this 2003 Act or an instruction driver permit issued under ORS 807.280 of the cancellation of the personÂs driving privileges effective on June 30, 2008.

Â Â Â Â Â  (3) A person whose driving privileges are canceled under this section is entitled to administrative review of the cancellation. [2003 c.277 Â§14]

Â Â Â Â Â  Sec. 16. Sections 2, 3, 4 and 5 of this 2003 Act are repealed on June 30, 2008. [2003 c.277 Â§16]

(Endorsements)

Â Â Â Â Â  807.170 Requirements for issuance; fees; cancellation. (1) The Department of Transportation shall provide for the granting of driver license endorsements in a manner consistent with this section.

Â Â Â Â Â  (2) The department shall grant an endorsement to any person who complies with all of the following requirements:

Â Â Â Â Â  (a) The person must hold a valid license other than a restricted Class C license issued under the vehicle code.

Â Â Â Â Â  (b) The person must successfully complete any tests and demonstrations referred to in ORS 807.070 that the department determines necessary to determine whether the applicant is qualified for the type of endorsement sought. The actual demonstration required under ORS 807.070, if any, must be performed in a vehicle that may be operated under the endorsement sought but that may not be operated without the endorsement. Tests shall include, but are not limited to, those tests necessary to determine whether the applicant:

Â Â Â Â Â  (A) Has satisfactory knowledge of laws relating to operation under the type of endorsement sought, defensive driving skills, the common causes of accidents involving vehicles operated under the type of endorsement sought; and

Â Â Â Â Â  (B) Can operate under the endorsement in a manner that will not jeopardize the safety of persons or property.

Â Â Â Â Â  (c) The appropriate fee under ORS 807.370 for the endorsement, including the fee for the Motorcycle Safety Subaccount, must be paid.

Â Â Â Â Â  (d) If the person is under 21 years of age and an applicant for a motorcycle endorsement, the person must comply with ORS 807.175.

Â Â Â Â Â  (3) An endorsement granted under this section is subject to the following:

Â Â Â Â Â  (a) It is part of the license upon which it is endorsed and is subject to any provisions applicable to the endorsed license under the statutes of this state.

Â Â Â Â Â  (b) It is valid only if the license endorsed is valid.

Â Â Â Â Â  (c) The appropriate fee under ORS 807.370 must be paid upon renewal of the endorsement in addition to any fee for renewal of the license endorsed.

Â Â Â Â Â  (d) Except as provided under ORS 807.350 or as specifically provided under ORS 809.419, an endorsement cannot be canceled, suspended or revoked separately from the license endorsed. When an endorsed license is canceled, suspended or revoked, all endorsements on the license are subject to the same cancellation, suspension or revocation as the license.

Â Â Â Â Â  (4) Before the department may renew any license with a motorcycle endorsement, the applicant shall pay the department the Motorcycle Safety Subaccount fee established under ORS 807.370 in addition to any fee for renewal of the license. [1983 c.338 Â§312; 1985 c.16 Â§132; 1985 c.608 Â§20; 1989 c.427 Â§4; 1989 c.636 Â§24; 1997 c.292 Â§2; 2003 c.14 Â§477; 2003 c.402 Â§17]

Â Â Â Â Â  807.173 Additional requirements for hazardous materials endorsement; rules. (1) Notwithstanding ORS 807.170, the Department of Transportation may not issue or renew a commercial driver license with a hazardous materials endorsement and may cancel a commercial driver license with a hazardous materials endorsement if a person:

Â Â Â Â Â  (a) Does not complete and pass a security threat assessment from the federal Transportation Security Administration, including receipt by the department of a notice from the federal Transportation Security Administration showing that the person does not pose a security threat. The department shall establish by rule the process and frequency for obtaining a security threat assessment.

Â Â Â Â Â  (b) Is assessed as a security threat by the federal Transportation Security Administration. The assessment must be received by the department in the form of a notice from the federal Transportation Security Administration.

Â Â Â Â Â  (2) A person is entitled to administrative review under ORS 809.440 when the department does not issue or renew a commercial driver license with a hazardous materials endorsement under this section or cancels a commercial driver license with a hazardous materials endorsement under this section.

Â Â Â Â Â  (3) To the extent possible, rules promulgated by the department under this section should be uniform with any applicable federal regulations related to the holding of a commercial driver license with a hazardous materials endorsement. [2005 c.649 Â§33]

Â Â Â Â Â  Note: Section 34, chapter 649, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 34. Section 33 of this 2005 Act [807.173] applies to commercial driver licenses with hazardous materials endorsements that are issued or renewed on or after the effective date of this 2005 Act [July 27, 2005]. [2005 c.649 Â§34]

Â Â Â Â Â  807.175 Motorcycle education course for persons under 21 years of age. The Department of Transportation may not issue a motorcycle endorsement to any person who is under 21 years of age unless the person shows to the satisfaction of the department that the person has successfully completed a motorcycle rider education course established by the department under ORS 802.320. This requirement is in addition to any other requirement for the endorsement. [1989 c.427 Â§2; 1991 c.453 Â§13; 1993 c.288 Â§2; 1997 c.292 Â§3; 2003 c.14 Â§478]

(Permits)

Â Â Â Â Â  807.200 Types of permit. (1) The following permits may be issued as restricted Class C licenses:

Â Â Â Â Â  (a) Disability golf cart driver permits described under ORS 807.210.

Â Â Â Â Â  (b) Emergency driver permits described under ORS 807.220.

Â Â Â Â Â  (c) Special student driver permits described under ORS 807.230.

Â Â Â Â Â  (2) Hardship driver permits described under ORS 807.240 and probationary driver permits described under ORS 807.270 may be issued as Class C licenses. Restrictions on the license are as provided under ORS 807.240 and 807.270.

Â Â Â Â Â  (3) Instruction driver permits described under ORS 807.280 may be issued for any class of commercial driver license and for a Class C license. A person must have a Class C license before obtaining a Class A commercial, Class B commercial or Class C commercial instruction driver permit.

Â Â Â Â Â  (4) Motorcycle instruction driver permits described under ORS 807.280 may be issued only to persons having a commercial driver license or a Class C license. [1985 c.608 Â§8b; 1987 c.801 Â§2; 1989 c.636 Â§25; 2003 c.160 Â§1]

Â Â Â Â Â  807.210 Disability golf cart permit; fees. The Department of Transportation shall provide for issuance of disability golf cart driver permits in a manner consistent with this section. A disability golf cart driver permit grants the driving privileges provided in this section or under the permit. Except as otherwise provided in this section, a disability golf cart driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a Class C license. The following apply to a disability golf cart driver permit:

Â Â Â Â Â  (1) The department shall issue a disability golf cart driver permit only to persons with ambulatory disabilities.

Â Â Â Â Â  (2) The department shall issue a disability golf cart driver permit to an applicant who would not qualify for a license because of the personÂs disability if the department determines that the personÂs disability does not prevent the person from reasonable and ordinary control of vehicles operated under the permit when operated as allowed under the permit.

Â Â Â Â Â  (3) In addition to any other restrictions placed on the permit by the department, the permit only grants driving privileges for the operation of golf carts or substantially similar vehicles on roads or streets in an area with a speed designation not greater than 25 miles per hour.

Â Â Â Â Â  (4) The department may require an applicant for the permit to demonstrate that the applicant is qualified to safely exercise the driving privileges granted under a disability golf cart driver permit notwithstanding the disability of the person.

Â Â Â Â Â  (5) The fees for issuance or renewal of a disability golf cart driver permit are the disability golf cart driver permit issuance or renewal fees established under ORS 807.370. This subsection only affects the fees payable for issuance and renewal and is not an exemption from payment of other fees payable at the time of issuance and renewal of a license.

Â Â Â Â Â  (6) A person with a disability golf cart driver permit who commits the offense of violation of license restrictions under ORS 807.010 by driving on a road or street in an area with a speed designation greater than 25 miles per hour commits a Class D traffic violation. [1983 c.338 Â§321; 1985 c.16 Â§139; 1985 c.608 Â§25; 1989 c.636 Â§26]

Â Â Â Â Â  807.220 Emergency driver permit; fees. (1) The Department of Transportation shall provide for the issuance of emergency driver permits in a manner consistent with this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section an emergency driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a Class C license.

Â Â Â Â Â  (3) The following apply to an emergency driver permit:

Â Â Â Â Â  (a) The department may issue an emergency driver permit to a person 14 years of age or older.

Â Â Â Â Â  (b) The department shall place restrictions on the permit that designate the routes over which the permit is valid. The department shall designate routes it determines necessary from the facts creating the emergency.

Â Â Â Â Â  (c) The permit shall only be issued if the department is satisfied that an emergency exists that requires operation of a motor vehicle by the applicant.

Â Â Â Â Â  (d) The department may establish a form for the permit that differs from the form required for a license.

Â Â Â Â Â  (e) The only fee required for issuance of the permit is the emergency driver permit fee under ORS 807.370.

Â Â Â Â Â  (f) The department may establish a period for the expiration of the permit that coincides with the end of the emergency that is the basis for the permit.

Â Â Â Â Â  (g) The department shall cancel the permit if the department determines that the holder of the permit has operated a motor vehicle over any highway or for any purpose other than one approved under the permit.

Â Â Â Â Â  (h) If an emergency driver permit is canceled, the person issued the permit is ineligible to be issued another emergency driver permit for a period of one year.

Â Â Â Â Â  (i) In addition to any other application requirements for the emergency driver permit, the applicant must obtain the endorsement on the application of the sheriff of the county in which the applicant resides.

Â Â Â Â Â  (4) The department may issue an emergency driver permit, if the person qualifies for the permit, to a person whose driving privileges are suspended under ORS 809.280 because the department has received an order of denial of driving privileges under ORS 809.260. In addition to other emergencies, a situation that leaves the applicant with no alternative means to travel to and from school is an emergency for purposes of a permit issued under this subsection. [1983 c.338 Â§322; 1985 c.16 Â§140; 1985 c.174 Â§10; 1985 c.608 Â§26; 1987 c.262 Â§1; 1989 c.636 Â§27; 2001 c.410 Â§4; 2003 c.14 Â§479; 2005 c.59 Â§5]

Â Â Â Â Â  807.230 Special student driver permit; fees. The Department of Transportation shall provide for issuance of special student driver permits in a manner consistent with this section. A special student driver permit grants the driving privileges provided in this section or under the permit. Except as otherwise provided in this section, a special student driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a Class C license. The following apply to a special student driver permit:

Â Â Â Â Â  (1) The department may issue a special student driver permit to a person 14 years of age or older.

Â Â Â Â Â  (2) The department shall place restrictions on the permit to limit operation of a vehicle under the permit to operation necessary as a means of transportation to or from the school, college or other educational institution attended by the person to whom the driver permit is issued.

Â Â Â Â Â  (3) The permit shall only be issued if the applicant has no other available means of transportation by which to continue the applicantÂs education.

Â Â Â Â Â  (4) The permit shall only be issued if the department is satisfied that the applicant has had sufficient experience in the operation of motor vehicles to operate a motor vehicle without endangering the safety of the public.

Â Â Â Â Â  (5) The department may establish a form for the permit that differs from the form required for a license that is issued.

Â Â Â Â Â  (6) The only fee required for issuance of the permit is the special student driver permit fee under ORS 807.370.

Â Â Â Â Â  (7) The department shall cancel the permit if the department determines that the holder of the permit has operated a motor vehicle over any highway or for any purpose other than as approved under the permit.

Â Â Â Â Â  (8) If a special student driver permit is canceled, the person issued the permit is ineligible to be issued any license or driver permit until the person is old enough to be eligible for a license.

Â Â Â Â Â  (9) In addition to any other application requirements for the special student driver permit, the applicant must:

Â Â Â Â Â  (a) Certify that the applicant has no other available means of transportation that would enable the applicant to continue the applicantÂs education;

Â Â Â Â Â  (b) Specify the road or highway over which the applicant desires to operate motor vehicles;

Â Â Â Â Â  (c) Obtain the endorsement of the sheriff of the county in which the applicant resides and of the principal of the school the applicant attends; and

Â Â Â Â Â  (d) Provide any other information required by the department. [1983 c.338 Â§323; 1985 c.174 Â§11; 1985 c.597 Â§17a; 1985 c.608 Â§27; 1989 c.636 Â§28; 2003 c.14 Â§480; 2005 c.59 Â§6]

Â Â Â Â Â  807.240 Hardship permit; fees; rules. The Department of Transportation shall provide for issuance of hardship driver permits in a manner consistent with this section. A hardship driver permit grants the driving privileges provided in this section or under the permit. Except as otherwise provided in this section, a hardship driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a license. The following apply to a hardship driver permit:

Â Â Â Â Â  (1) The department may only issue a permit to a person whose driving privileges under the vehicle code have been suspended.

Â Â Â Â Â  (2) Except as provided in ORS 813.520, the department may reinstate the privilege to operate a motor vehicle of any person whose license to operate a motor vehicle has been suspended by issuing the person a hardship permit described under this section if such person qualifies under this section, ORS 807.250, 807.252 and 813.500. However, the department may not issue a hardship permit authorizing a person to drive a commercial motor vehicle.

Â Â Â Â Â  (3) To qualify for a hardship permit, a person must do all of the following in addition to any applicable provisions under ORS 807.250, 807.252 and 813.500:

Â Â Â Â Â  (a) The person must submit to the department an application for the permit that demonstrates the personÂs need for the permit.

Â Â Â Â Â  (b) The person must present satisfactory evidence, as determined by the department by rule:

Â Â Â Â Â  (A) That the person must operate a motor vehicle as a requisite of the personÂs occupation or employment;

Â Â Â Â Â  (B) That the person must operate a motor vehicle to seek employment or to get to or from a place of employment;

Â Â Â Â Â  (C) That the person must operate a motor vehicle to get to or from an alcohol or drug treatment or rehabilitation program;

Â Â Â Â Â  (D) That the person or a member of the personÂs immediate family requires medical treatment on a regular basis and that the person must operate a motor vehicle in order that the treatment may be obtained; or

Â Â Â Â Â  (E) That the personÂs driving privileges are suspended for driving uninsured in violation of ORS 806.010 or for violation of ORS 165.805 or 471.430 and are not suspended for any other reason and that the person must operate a motor vehicle in order to provide necessary services to the person or to a member of the personÂs family. The department shall determine by rule what constitutes necessary services for purposes of this subparagraph. The rule shall include as necessary services, but need not be limited to, grocery shopping, driving the person or the personÂs children to school, driving to medical appointments and caring for elderly family members.

Â Â Â Â Â  (c) If the person is applying for a permit because the person or a member of the personÂs immediate family requires medical treatment on a regular basis, the person must present, in addition to any evidence required by the department under paragraph (b) of this subsection, a statement signed by a licensed physician or certified nurse practitioner that indicates that the person or a member of the personÂs immediate family requires medical treatment on a regular basis.

Â Â Â Â Â  (d) The person must show that the person is not incompetent to drive nor a habitual incompetent, reckless or criminally negligent driver as established by the personÂs driving record in this or any other jurisdiction.

Â Â Â Â Â  (e) The person must make a future responsibility filing.

Â Â Â Â Â  (f) The person must submit any other information the department may require for purposes of determining whether the person qualifies under this section, ORS 807.250, 807.252, 813.500 and 813.520.

Â Â Â Â Â  (4) If the department finds that the person meets the requirements of this section and any applicable requirements under ORS 807.250, 807.252, 813.500 and 813.520, the department may issue the person a hardship permit, valid for the duration of the suspension or for a shorter period of time established by the department unless sooner suspended or revoked under this section. If the department issues the permit for a period shorter than the suspension period, renewal of the permit shall be on such terms and conditions as the department may require. The permit:

Â Â Â Â Â  (a) Shall limit the holder to operation of a motor vehicle only during specified times.

Â Â Â Â Â  (b) May bear other reasonable limitations relating to the hardship permit or the operation of a motor vehicle that the department deems proper or necessary. The limitations may include any limitation, condition or requirement. Violation of a limitation is punishable as provided by ORS 811.175 or 811.182.

Â Â Â Â Â  (5) The department, upon receiving satisfactory evidence of any violation of the limitations of a permit issued under this section or limitations placed on a hardship permit under ORS 807.252 or 813.510, may suspend or revoke the hardship permit.

Â Â Â Â Â  (6) The fee charged for application or issuance of a hardship driver permit is the hardship driver permit application fee under ORS 807.370. The department may not refund the fee if the application is denied or if the driver permit is suspended or revoked. The fee upon renewal of the driver permit is the same fee as that charged for renewal of a license. The application fee charged under this subsection is in addition to any fee charged for reinstatement of driving privileges under ORS 807.370.

Â Â Â Â Â  (7) The department may issue a permit granting the same driving privileges as those suspended or may issue a permit granting fewer driving privileges, as the department determines necessary to assure safe operation of motor vehicles by the permit holder. [1983 c.338 Â§327; 1985 c.16 Â§144; 1985 c.608 Â§29; 1987 c.730 Â§11; 1987 c.801 Â§3; 1989 c.636 Â§33; 1991 c.860 Â§4; 1993 c.627 Â§2; 1993 c.751 Â§45; 1999 c.796 Â§4; 2001 c.294 Â§1; 2003 c.23 Â§1; 2003 c.160 Â§2; 2005 c.471 Â§11]

Â Â Â Â Â  807.250 Restrictions on issuance of hardship permit. (1) In addition to any requirements under ORS 807.240 and any applicable conditions under ORS 813.500 and 813.520, the Department of Transportation may not issue a hardship permit under ORS 807.240 to a person whose suspension of driving privileges is based upon a conviction of any of the following unless the person submits to the department a recommendation from the judge before whom the person was convicted:

Â Â Â Â Â  (a) ORS 811.140.

Â Â Â Â Â  (b) ORS 811.540.

Â Â Â Â Â  (c) Driving while under the influence of intoxicants. If a personÂs driving privileges are suspended for a conviction for driving while under the influence of intoxicants and the person is determined under ORS 813.500 to have a problem condition involving alcohol, inhalants or controlled substances as described in ORS 813.040, the judge must:

Â Â Â Â Â  (A) Make the recommendation with reference to the best interest of the public as well as of the defendant and the recommendation must be in writing.

Â Â Â Â Â  (B) Recommend times, places, routes and days minimally necessary for the person to seek or retain employment, to attend any alcohol or drug treatment or rehabilitation program or to receive necessary medical treatment for the person or a member of the personÂs immediate family.

Â Â Â Â Â  (2) The department may not issue a hardship permit to a person whose suspension of driving privileges is based on a conviction described in ORS 809.265.

Â Â Â Â Â  (3) The department may not issue a hardship permit to a person whose driver license or driver permit is suspended pursuant to ORS 25.750 to 25.783.

Â Â Â Â Â  (4) The department may not issue a hardship permit to a person whose driving privileges are suspended pursuant to ORS 809.280 (5) or 809.416 (1) or (2). [1985 c.16 Â§150; 1987 c.262 Â§2; 1987 c.801 Â§4; 1991 c.835 Â§5; 1995 c.750 Â§Â§3,6; 1999 c.619 Â§6; 2003 c.23 Â§2; 2003 c.204 Â§1]

Â Â Â Â Â  807.252 Restrictions on issuance of hardship permit to person convicted of assault in second, third or fourth degree. (1) The Department of Transportation may not issue a hardship permit to a person whose driving privileges are suspended for conviction of assault in the second, third or fourth degree if the person, within 10 years preceding application for the permit, has been convicted of:

Â Â Â Â Â  (a) Any degree of murder, manslaughter, criminally negligent homicide or assault resulting from the operation of a motor vehicle;

Â Â Â Â Â  (b) Reckless driving, as defined in ORS 811.140;

Â Â Â Â Â  (c) Driving while under the influence of intoxicants, as defined in ORS 813.010;

Â Â Â Â Â  (d) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705;

Â Â Â Â Â  (e) Criminal driving while suspended or revoked, as defined in ORS 811.182; or

Â Â Â Â Â  (f) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

Â Â Â Â Â  (2) A conviction arising out of the same episode as the current suspension is not considered a conviction for purposes of subsection (1) of this section.

Â Â Â Â Â  (3) The department may not issue a hardship permit to a person whose driving privileges are suspended for a conviction of assault in the second, third or fourth degree:

Â Â Â Â Â  (a) For a period of four years from the date the department suspends driving privileges if the personÂs driving privileges are suspended for conviction of assault in the second degree and the person was not incarcerated for that conviction.

Â Â Â Â Â  (b) For a period of four years from the date the person is released from incarceration for the conviction if the personÂs driving privileges are suspended for conviction of assault in the second degree and the person was incarcerated for that conviction.

Â Â Â Â Â  (c) For a period of two years from the date the department suspends driving privileges if the personÂs driving privileges are suspended for conviction of assault in the third degree and the person was not incarcerated for that conviction.

Â Â Â Â Â  (d) For a period of two years from the date the person is released from incarceration for the conviction if the personÂs driving privileges are suspended for conviction of assault in the third degree and the person was incarcerated for that conviction.

Â Â Â Â Â  (e) For a period of six months from the date the department suspends driving privileges if the personÂs driving privileges are suspended for conviction of assault in the fourth degree and the person is not incarcerated for that conviction.

Â Â Â Â Â  (f) For a period of six months from the date the person is released from incarceration for the conviction if the personÂs driving privileges are suspended for conviction of assault in the fourth degree and the person was incarcerated for that conviction.

Â Â Â Â Â  (4) A hardship permit issued to a person whose driving privileges are suspended because of a conviction for assault in the second, third or fourth degree shall limit the personÂs driving privileges:

Â Â Â Â Â  (a) To the times, places, routes and days the department determines to be minimally necessary for the person to seek or retain employment, to attend any alcohol or drug treatment or rehabilitation program or to obtain required medical treatment for the person or a member of the personÂs immediate family; and

Â Â Â Â Â  (b) To times, places, routes and days that are specifically stated.

Â Â Â Â Â  (5) The personÂs driving privileges under the permit are subject to suspension or revocation if the person does not maintain a good driving record, as defined by the administrative rules of the department, during the term of the permit.

Â Â Â Â Â  (6) The department may require the person to complete a driver improvement program under ORS 809.480 as a condition of the permit.

Â Â Â Â Â  (7) The department shall condition the permit so that the permit will be revoked if the person is convicted of any of the following:

Â Â Â Â Â  (a) Reckless driving under ORS 811.140.

Â Â Â Â Â  (b) Driving while under the influence of intoxicants under ORS 813.010.

Â Â Â Â Â  (c) Failure to perform the duties of a driver under ORS 811.700 or 811.705.

Â Â Â Â Â  (d) Fleeing or attempting to elude a police officer under ORS 811.540.

Â Â Â Â Â  (e) Driving while suspended or revoked under ORS 811.175 or 811.182.

Â Â Â Â Â  (f) Any degree of murder, manslaughter, criminally negligent homicide or assault resulting from the operation of a motor vehicle. [1999 c.796 Â§3; 2001 c.104 Â§302; 2003 c.14 Â§481; 2003 c.23 Â§3]

Â Â Â Â Â  807.260 Notice to police about hardship permit holders and limitations on permits. The Department of Transportation may make arrangements with police agencies in communities to provide the police agencies with information concerning the issuance of hardship permits under ORS 807.240 to people within the communities and concerning conditions or limits placed upon such permits. [1985 c.16 Â§152; 1987 c.801 Â§5]

Â Â Â Â Â  807.270 Probationary driver permit; fee; rules. The Department of Transportation shall provide for issuance of probationary driver permits in a manner consistent with this section. A probationary driver permit grants the driving privileges provided in this section or under the permit. Except as otherwise provided in this section, a probationary driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a Class C license. The following apply to a probationary driver permit:

Â Â Â Â Â  (1) The department may issue a probationary driver permit to a person whose driving privileges have been revoked as a habitual offender under ORS 809.640.

Â Â Â Â Â  (2) The department may issue a probationary driver permit that is valid for the duration of the revocation period unless the permit is suspended or revoked.

Â Â Â Â Â  (3) A probationary driver permit may only be issued to a person while that personÂs driving privileges and right to apply for driving privileges are otherwise revoked under ORS 809.640 because the person has been determined to be a habitual offender.

Â Â Â Â Â  (4) The department may not issue a probationary driver permit authorizing operation of a commercial motor vehicle.

Â Â Â Â Â  (5) The fee charged for application or issuance of a probationary driver permit is the probationary driver permit application fee under ORS 807.370. The department may not refund the fee if the application is denied or if the driver permit is suspended or revoked. The application fee charged under this subsection is in addition to any fee charged for reinstatement of driving privileges under ORS 807.370.

Â Â Â Â Â  (6) Before an applicant may be issued a probationary driver permit, the applicant must meet the following qualifications in addition to any other qualifications for the permit:

Â Â Â Â Â  (a) The applicant must successfully complete a driver improvement course approved by the department; and

Â Â Â Â Â  (b) The applicant must submit a report of a diagnostic examination conducted by a private physician showing to the satisfaction of the Director of Human Services that the applicant is physically and mentally competent to operate a motor vehicle.

Â Â Â Â Â  (7) A person who is issued a probationary driver permit must continually satisfy the conditions of the permit.

Â Â Â Â Â  (8) If a person issued a probationary driver permit is convicted of one offense described in ORS 809.600 (1) or more than one offense described in ORS 809.600 (2) within any 12-month period, the permit shall be revoked and no license or permit may be issued for one year from the date of the revocation.

Â Â Â Â Â  (9) The department may establish by rule additional limitations for a probationary driver permit. The limitations may include any limitation, condition or requirement. Violation of a limitation is punishable as provided by ORS 811.175 and 811.182.

Â Â Â Â Â  (10) Upon receiving satisfactory evidence of any violation of the limitations placed on a probationary driver permit under this section, the department may suspend or revoke the probationary driver permit. [1983 c.338 Â§326; 1985 c.16 Â§143; 1985 c.597 Â§18; 1985 c.608 Â§28; 1987 c.730 Â§12; 1999 c.1051 Â§280; 2001 c.294 Â§2; 2003 c.160 Â§3]

Â Â Â Â Â  807.280 Instruction driver permit; fees. The Department of Transportation shall provide for the issuance of instruction driver permits in a manner consistent with this section. A person who is issued an instruction driver permit may exercise the same driving privileges as those under the class of license or endorsement for which the permit is issued except as provided in this section or under the permit. Except as otherwise provided in this section, an instruction driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a license or endorsement granting the same driving privileges. The following apply to an instruction driver permit:

Â Â Â Â Â  (1) An instruction driver permit is subject to the same classifications and endorsements as a license. The department may issue an instruction driver permit to grant the same driving privileges as a Class A commercial, Class B commercial, Class C commercial or Class C driver license or as a motorcycle endorsement, but the permit will also be subject to the provisions of this section.

Â Â Â Â Â  (2) The department may issue an instruction driver permit to a person who is qualified to obtain the same driving privileges under the corresponding class of license or type of endorsement except for the personÂs age or lack of experience in the operation of motor vehicles subject to the following:

Â Â Â Â Â  (a) An applicant must be 15 years of age or older to receive the same driving privileges as are granted under a Class C license.

Â Â Â Â Â  (b) An applicant must be 16 years of age or older and have a commercial driver license or a Class C license to receive the same driving privileges as are granted under a motorcycle endorsement.

Â Â Â Â Â  (c) An applicant must be 18 years of age or older to receive the same driving privileges as are granted under any class of license not otherwise provided for under this subsection.

Â Â Â Â Â  (3) The only fee required for issuance of an instruction driver permit is the instruction driver permit issuance fee under ORS 807.370.

Â Â Â Â Â  (4) A Class C instruction driver permit shall be valid for 24 months from the date of issuance. All other instruction driver permits issued under this section shall be valid for one year from the date of issuance. A permit issued under this section may not be renewed.

Â Â Â Â Â  (5) The holder of the permit may not operate a motor vehicle unless the holder has the permit in the holderÂs immediate possession and is accompanied by a person with a class of license granting the same driving privileges or a license with an endorsement granting the same driving privileges who is not less than 21 years of age. The accompanying person must be occupying a seat beside the holder of the permit unless the permit is for motorcycle driving privileges. For a permit granting motorcycle driving privileges, the holder of the permit must be in the company and under the supervision and visual observation of the accompanying person and the accompanying person must be operating a separate motorcycle. If the permit authorizes its holder to operate a commercial motor vehicle, the accompanying person must have a commercial driver license and the proper endorsements for the vehicle being operated by the holder of the permit. The holder of the permit may not operate any motor vehicle transporting hazardous materials.

Â Â Â Â Â  (6) The holder of a permit granting motorcycle driving privileges is subject to the following in addition to any other requirements under this section:

Â Â Â Â Â  (a) The holder may only operate a motorcycle during daylight hours.

Â Â Â Â Â  (b) The holder may not carry any passengers on the motorcycle.

Â Â Â Â Â  (c) The holder of the permit must wear an approved helmet while operating a motorcycle.

Â Â Â Â Â  (7)(a) The department may issue an instruction driver permit to a person with a limited vision condition if a rehabilitation training specialist certifies to the department that the person has successfully completed a rehabilitation training program.

Â Â Â Â Â  (b) As used in this subsection, Âlimited vision condition,Â Ârehabilitation training specialistÂ and Ârehabilitation training programÂ have the meanings given those terms in section 2, chapter 277, Oregon Laws 2003.

Â Â Â Â Â  (8) In addition to any other requirements under this section, the holder of a permit issued under subsection (7) of this section may operate a motor vehicle only:

Â Â Â Â Â  (a) During daylight hours;

Â Â Â Â Â  (b) On highways with a designated speed or speed limit not greater than 45 miles per hour; and

Â Â Â Â Â  (c) When the holder is using a bioptic telescopic lens. [1983 c.338 Â§316; 1985 c.16 Â§135; 1985 c.608 Â§23; 1989 c.397 Â§1; 1989 c.636 Â§29; 1991 c.67 Â§219; 2001 c.410 Â§5; 2003 c.14 Â§482; 2003 c.277 Â§8; 2005 c.59 Â§7; 2005 c.649 Â§35]

Â Â Â Â Â  Note: The amendments to 807.280 by section 12, chapter 277, Oregon Laws 2003, become operative June 30, 2008. See section 17, chapter 277, Oregon Laws 2003. The text that is operative on and after June 30, 2008, including amendments by section 8, chapter 59, Oregon Laws 2005, and section 36, chapter 649, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  807.280. The Department of Transportation shall provide for the issuance of instruction driver permits in a manner consistent with this section. A person who is issued an instruction driver permit may exercise the same driving privileges as those under the class of license or endorsement for which the permit is issued except as provided in this section or under the permit. Except as otherwise provided in this section, an instruction driver permit is subject to the fees, provisions, conditions, prohibitions and penalties applicable to a license or endorsement granting the same driving privileges. The following apply to an instruction driver permit:

Â Â Â Â Â  (1) An instruction driver permit is subject to the same classifications and endorsements as a license. The department may issue an instruction driver permit to grant the same driving privileges as a Class A commercial, Class B commercial, Class C commercial or Class C driver license or as a motorcycle endorsement, but the permit will also be subject to the provisions of this section.

Â Â Â Â Â  (2) The department may issue an instruction driver permit to a person who is qualified to obtain the same driving privileges under the corresponding class of license or type of endorsement except for the personÂs age or lack of experience in the operation of motor vehicles subject to the following:

Â Â Â Â Â  (a) An applicant must be 15 years of age or older to receive the same driving privileges as are granted under a Class C license.

Â Â Â Â Â  (b) An applicant must be 16 years of age or older and have a commercial driver license or a Class C license to receive the same driving privileges as are granted under a motorcycle endorsement.

Â Â Â Â Â  (c) An applicant must be 18 years of age or older to receive the same driving privileges as are granted under any class of license not otherwise provided for under this subsection.

Â Â Â Â Â  (3) The only fee required for issuance of an instruction driver permit is the instruction driver permit issuance fee under ORS 807.370.

Â Â Â Â Â  (4) A Class C instruction driver permit shall be valid for 24 months from the date of issuance. All other instruction driver permits issued under this section shall be valid for one year from the date of issuance. A permit issued under this section may not be renewed.

Â Â Â Â Â  (5) The holder of the permit may not operate a motor vehicle unless the holder has the permit in the holderÂs immediate possession and is accompanied by a person with a class of license granting the same driving privileges or a license with an endorsement granting the same driving privileges who is not less than 21 years of age. The accompanying person must be occupying a seat beside the holder of the permit unless the permit is for motorcycle driving privileges. For a permit granting motorcycle driving privileges, the holder of the permit must be in the company and under the supervision and visual observation of the accompanying person and the accompanying person must be operating a separate motorcycle. If the permit authorizes its holder to operate a commercial motor vehicle, the accompanying person must have a commercial driver license and the proper endorsements for the vehicle being operated by the holder of the permit. The holder of the permit may not operate any motor vehicle transporting hazardous materials.

Â Â Â Â Â  (6) The holder of a permit granting motorcycle driving privileges is subject to the following in addition to any other requirements under this section:

Â Â Â Â Â  (a) The holder may only operate a motorcycle during daylight hours.

Â Â Â Â Â  (b) The holder may not carry any passengers on the motorcycle.

Â Â Â Â Â  (c) The holder of the permit must wear an approved helmet while operating a motorcycle.

Â Â Â Â Â  Note: See second note under 807.162.

Â Â Â Â Â  807.290 Special temporary instruction driver permit; fees. (1) The Department of Transportation shall provide for the issuance of special temporary instruction driver permits in a manner consistent with this section. Except as provided in this section, a special temporary instruction driver permit is subject to the same fees, provisions, conditions, prohibitions and penalties applicable to an instruction driver permit under ORS 807.280.

Â Â Â Â Â  (2) The department may issue a special temporary instruction driver permit, without charge, to a person who has filed an application for and paid the fee for a special student driver permit or an emergency driver permit but was unable to qualify for the permit because of lack of experience in the operation of motor vehicles. A permit issued under this section shall be valid for only 60 days. [1983 c.338 Â§317]

Â Â Â Â Â  807.300 [1985 c.608 Â§29b; 1987 c.744 Â§7; repealed by 1989 c.636 Â§54]

Â Â Â Â Â  807.310 Applicant temporary permit. (1) The Department of Transportation shall provide for the issuance of applicant temporary driver permits in a manner consistent with this section.

Â Â Â Â Â  (2) The department may issue an applicant temporary driver permit to an applicant for a license or for a driver permit while the department is determining all facts relative to application for the license or driver permit. The department shall set forth on the applicant temporary driver permit the driving privileges granted under the permit.

Â Â Â Â Â  (3) The holder of an applicant temporary driver permit must have the temporary driver permit on the holderÂs person while operating a motor vehicle. The holder of an applicant temporary driver permit must operate within the driving privileges granted under the temporary driver permit.

Â Â Â Â Â  (4) An applicant temporary driver permit shall be valid for a period of 30 days from the date issued. The department may extend the term of the permit for sufficient cause. An extension of the term of the permit shall not be for more than 30 additional days. An applicant temporary driver permit automatically becomes invalid if the applicantÂs license or permit is issued or refused for good cause.

Â Â Â Â Â  (5) No fee shall be charged for issuance of an applicant temporary driver permit under this section. [1983 c.338 Â§315; 1985 c.16 Â§134; 1985 c.597 Â§13; 1985 c.608 Â§22]

Â Â Â Â Â  Note: Sections 11 and 13, chapter 775, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 11. If an applicant has complied with all requirements for an application for a driver license, driver permit or identification card, the department at the time of application may issue to the applicant:

Â Â Â Â Â  (1) An applicant temporary driver permit as provided in ORS 807.310; or

Â Â Â Â Â  (2) An applicant temporary identification card as provided in section 10 of this 2005 Act [807.405]. [2005 c.775 Â§11]

Â Â Â Â Â  Sec. 13. Section 11 of this 2005 Act is repealed on July 1, 2008. [2005 c.775 Â§13]

Â Â Â Â Â  807.320 Court issued temporary driver permit. (1) Courts shall provide for issuance of court issued temporary driver permits in a manner consistent with this section. A court issued temporary driver permit grants only those driving privileges specifically granted under the permit.

Â Â Â Â Â  (2) If a court takes immediate possession of a license or driver permit under ORS 809.275 upon suspension or revocation of the driving privileges under the license or driver permit, the court shall issue a court issued temporary driver permit to the person convicted if the court determines issuance of the permit is necessary to give full effect to the requirement that the court take the license or driver permit under ORS 809.275.

Â Â Â Â Â  (3) A court issued temporary driver permit:

Â Â Â Â Â  (a) Shall be issued in a form specified by the Department of Transportation.

Â Â Â Â Â  (b) Is valid until midnight of the day of conviction of the person issued the permit. [1983 c.338 Â§324; 1993 c.751 Â§47]

Â Â Â Â Â  807.330 Court bail driver permit. (1) Courts shall provide for the issuance of court bail driver permits in a manner and to grant driving privileges consistent with this section.

Â Â Â Â Â  (2) The court bail driver permit shall act as a receipt for a license that is accepted as security by a court under ORS 810.300 and 810.310.

Â Â Â Â Â  (3) The permit confers on the person to whom it is issued the same driving privileges as the license which was accepted as security.

Â Â Â Â Â  (4) The Department of Transportation shall prepare a form for the permit and all permits issued pursuant to this section shall conform to the form so prepared.

Â Â Â Â Â  (5) Upon issuance of a permit, a court shall promptly notify the department of the fact.

Â Â Â Â Â  (6) The driving privileges granted under the permit are valid only until the time fixed for appearance or the expiration of 30 days from the date the permit is issued, whichever first occurs.

Â Â Â Â Â  (7) No fee shall be charged for issuance of the permit. [1983 c.338 Â§325; 1999 c.1051 Â§280a]

(Continuing Eligibility)

Â Â Â Â Â  807.340 Reestablishment of eligibility; effect of failure to reestablish; waiver of fee. (1) The Department of Transportation may require any person to whom a license, driver permit or endorsement is issued to appear before the department and reestablish the personÂs eligibility by taking either an examination under ORS 807.070 or following the procedures in ORS 807.090, as appropriate. The department may act under this section if the department has reason to believe that the person may:

Â Â Â Â Â  (a) No longer be qualified to hold a license, driver permit or endorsement; or

Â Â Â Â Â  (b) No longer be able to safely operate a motor vehicle.

Â Â Â Â Â  (2) If a person does not appear before the department within a reasonable time after receiving notice from the department under this section or is unable to reestablish eligibility to the satisfaction of the department under this section, the department may take action to suspend the personÂs driving privileges under ORS 809.419.

Â Â Â Â Â  (3) A person who is required to take one or more tests described in ORS 807.070 in order to reestablish eligibility under this section is not required to pay the fee established under ORS 807.370 for the test. [1983 c.338 Â§314; 1985 c.608 Â§21; 2003 c.14 Â§483; 2003 c.402 Â§18; 2003 c.618 Â§51]

Â Â Â Â Â  807.350 Cancellation of privileges for failure to meet qualifications; issuance of more limited license or permit. (1) The Department of Transportation, at any time, may cancel the driving privileges or part of the driving privileges granted any person under any class of license or under any endorsement or any driver permit if the department determines that the person no longer meets the qualifications or requirements for the license, endorsement or permit.

Â Â Â Â Â  (2) Upon cancellation under this section, a person whose privileges are canceled shall surrender to the department any license or driver permit issued for the driving privileges. Failure to comply with this subsection is subject to penalty as provided under ORS 809.500.

Â Â Â Â Â  (3) If the department cancels driving privileges under this section, the department may provide for the issuance of a license, driver permit or license with endorsement or limitations granting driving privileges for which the person does qualify or meet the requirements. The department may provide for the waiver of all or part of the fees relating to the issuance of a license or driver permit when the department issues a driver permit or license under this subsection, as the department determines equitable.

Â Â Â Â Â  (4) A person whose driving privileges are canceled under this section may only regain the canceled driving privileges by reapplying for the privileges and establishing eligibility and qualification for the driving privileges as provided by law. [1985 c.608 Â§33; 2003 c.14 Â§484]

FEES

Â Â Â Â Â  807.370 License, endorsement and permit fees. The following are the fees relating to the issuance and renewal of licenses, driver permits and endorsements:

Â Â Â Â Â  (1) Disability golf cart driver permit fees under ORS 807.210, as follows:

Â Â Â Â Â  (a) For issuance, $38.50.

Â Â Â Â Â  (b) For renewal fee under ORS 807.210, $26.50.

Â Â Â Â Â  (2) Emergency driver permit fee under ORS 807.220, $18.

Â Â Â Â Â  (3) Instruction driver permit issuance fee under ORS 807.280, $18.

Â Â Â Â Â  (4)(a) License issuance fee for a Class C license, $48.50.

Â Â Â Â Â  (b) Fee to take the knowledge test for a Class C license, $5.

Â Â Â Â Â  (c) Fee to take the skills test for a Class C license, $9.

Â Â Â Â Â  (5) License issuance fee for a restricted Class C license, $48.50.

Â Â Â Â Â  (6) License issuance fee for a commercial driver license, whether or not the license contains endorsements, $70.

Â Â Â Â Â  (7) Test fees for a commercial driver license or permit:

Â Â Â Â Â  (a) To take the knowledge test for a Class A commercial license or permit, $10.

Â Â Â Â Â  (b) To take the skills test for a Class A commercial license, $70.

Â Â Â Â Â  (c) To take the knowledge test for a Class B commercial license or permit, $10.

Â Â Â Â Â  (d) To take the skills test for a Class B commercial license, $70.

Â Â Â Â Â  (e) To take the knowledge test for a Class C commercial license or permit, $10.

Â Â Â Â Â  (f) To take the skills test for a Class C commercial license, $70.

Â Â Â Â Â  (8) Notwithstanding subsection (6) of this section, for issuance of a commercial driver license of any class when the Department of Transportation accepts a certificate of competency issued under ORS 807.080, $40 in addition to the fee under subsection (6) of this section.

Â Â Â Â Â  (9) Notwithstanding subsection (6) of this section, for original issuance of a school bus endorsement to a person who has a commercial driver license with a passenger endorsement:

Â Â Â Â Â  (a) $21; or

Â Â Â Â Â  (b) $61 if the department accepts a certificate of competency issued under ORS 807.080.

Â Â Â Â Â  (10) For a farm endorsement, $26.

Â Â Â Â Â  (11) Test fees for the knowledge test for endorsements other than motorcycle and farm endorsements:

Â Â Â Â Â  (a) For a hazardous materials endorsement, $10.

Â Â Â Â Â  (b) For a tank vehicle endorsement, $10.

Â Â Â Â Â  (c) For a passenger endorsement, $10.

Â Â Â Â Â  (d) For a trailer endorsement, $10.

Â Â Â Â Â  (e) For a school bus endorsement, $10.

Â Â Â Â Â  (12) Fee to take an airbrake knowledge test, $10.

Â Â Â Â Â  (13) Fee to take an airbrake skills test to remove an airbrake restriction, $56.

Â Â Â Â Â  (14) License renewal fee for a commercial driver license, $50.

Â Â Â Â Â  (15) License renewal fee for a Class C license, $28.50.

Â Â Â Â Â  (16) License or driver permit replacement fee under ORS 807.160, $21.

Â Â Â Â Â  (17) Original endorsement issuance fee under ORS 807.170 for a motorcycle endorsement, $46, in addition to any fees for the endorsed license.

Â Â Â Â Â  (18) Special student driver permit fee under ORS 807.230, $18.

Â Â Â Â Â  (19) Student Driver Training Fund eligibility fee under ORS 807.040 and 807.150, $6.

Â Â Â Â Â  (20) Motorcycle Safety Subaccount fee as follows:

Â Â Â Â Â  (a) Upon original issuance of motorcycle endorsements under ORS 807.170, $28.

Â Â Â Â Â  (b) Upon renewal of a license with a motorcycle endorsement under ORS 807.170, $28.

Â Â Â Â Â  (21) Probationary driver permit application fee under ORS 807.270, $50.

Â Â Â Â Â  (22) Hardship driver permit application fee under ORS 807.240, $50.

Â Â Â Â Â  (23) Fee for reinstatement of revoked driving privileges under ORS 809.390, $75.

Â Â Â Â Â  (24) Fee for reinstatement of suspended driving privileges under ORS 809.380, $75.

Â Â Â Â Â  (25) Fee for reinstatement of right to apply for driving privileges after a delay under ORS 809.280 (10) (1997 Edition), the same as the fee for reinstatement of suspended driving privileges.

Â Â Â Â Â  (26) Fee for a special limited vision condition learnerÂs permit under section 3, chapter 277, Oregon Laws 2003, $13. [1983 c.338 Â§344; 1985 c.16 Â§161; 1985 c.279 Â§2; 1985 c.736 Â§4a; 1985 c.608 Â§31; 1987 c.790 Â§3; 1987 c.801 Â§6; 1989 c.161 Â§2; 1989 c.427 Â§5; 1989 c.636 Â§30; 1989 c.902 Â§3a; 1991 c.709 Â§3; 1991 c.835 Â§6; 1993 c.288 Â§3; 1997 c.292 Â§1; 1999 c.91 Â§2; 1999 c.770 Â§5; 1999 c.795 Â§Â§1,2; 2001 c.294 Â§4; 2001 c.668 Â§3; 2003 c.14 Â§485; 2003 c.277 Â§9; 2003 c.618 Â§49; 2005 c.59 Â§2; 2005 c.649 Â§10]

Â Â Â Â Â  Note: The amendments to 807.370 by section 13, chapter 277, Oregon Laws 2003, become operative June 30, 2008. See section 17, chapter 277, Oregon Laws 2003. The text that is operative on and after June 30, 2008, including amendments by section 3, chapter 59, Oregon Laws 2005, and section 11, chapter 649, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  807.370. The following are the fees relating to the issuance and renewal of licenses, driver permits and endorsements:

Â Â Â Â Â  (1) Disability golf cart driver permit fees under ORS 807.210, as follows:

Â Â Â Â Â  (a) For issuance, $38.50.

Â Â Â Â Â  (b) For renewal fee under ORS 807.210, $26.50.

Â Â Â Â Â  (2) Emergency driver permit fee under ORS 807.220, $18.

Â Â Â Â Â  (3) Instruction driver permit issuance fee under ORS 807.280, $18.

Â Â Â Â Â  (4)(a) License issuance fee for a Class C license, $48.50.

Â Â Â Â Â  (b) Fee to take the knowledge test for a Class C license, $5.

Â Â Â Â Â  (c) Fee to take the skills test for a Class C license, $9.

Â Â Â Â Â  (5) License issuance fee for a restricted Class C license, $48.50.

Â Â Â Â Â  (6) License issuance fee for a commercial driver license, whether or not the license contains endorsements, $70.

Â Â Â Â Â  (7) Test fees for a commercial driver license or permit:

Â Â Â Â Â  (a) To take the knowledge test for a Class A commercial license or permit, $10.

Â Â Â Â Â  (b) To take the skills test for a Class A commercial license, $70.

Â Â Â Â Â  (c) To take the knowledge test for a Class B commercial license or permit, $10.

Â Â Â Â Â  (d) To take the skills test for a Class B commercial license, $70.

Â Â Â Â Â  (e) To take the knowledge test for a Class C commercial license or permit, $10.

Â Â Â Â Â  (f) To take the skills test for a Class C commercial license, $70.

Â Â Â Â Â  (8) Notwithstanding subsection (6) of this section, for issuance of a commercial driver license of any class when the Department of Transportation accepts a certificate of competency issued under ORS 807.080, $40 in addition to the fee under subsection (6) of this section.

Â Â Â Â Â  (9) Notwithstanding subsection (6) of this section, for original issuance of a school bus endorsement to a person who has a commercial driver license with a passenger endorsement:

Â Â Â Â Â  (a) $21; or

Â Â Â Â Â  (b) $61 if the department accepts a certificate of competency issued under ORS 807.080.

Â Â Â Â Â  (10) For a farm endorsement, $26.

Â Â Â Â Â  (11) Test fees for the knowledge test for endorsements other than motorcycle and farm endorsements:

Â Â Â Â Â  (a) For a hazardous materials endorsement, $10.

Â Â Â Â Â  (b) For a tank vehicle endorsement, $10.

Â Â Â Â Â  (c) For a passenger endorsement, $10.

Â Â Â Â Â  (d) For a trailer endorsement, $10.

Â Â Â Â Â  (e) For a school bus endorsement, $10.

Â Â Â Â Â  (12) Fee to take an airbrake knowledge test, $10.

Â Â Â Â Â  (13) Fee to take an airbrake skills test to remove an airbrake restriction, $56.

Â Â Â Â Â  (14) License renewal fee for a commercial driver license, $50.

Â Â Â Â Â  (15) License renewal fee for a Class C license, $28.50.

Â Â Â Â Â  (16) License or driver permit replacement fee under ORS 807.160, $21.

Â Â Â Â Â  (17) Original endorsement issuance fee under ORS 807.170 for a motorcycle endorsement, $46, in addition to any fees for the endorsed license.

Â Â Â Â Â  (18) Special student driver permit fee under ORS 807.230, $18.

Â Â Â Â Â  (19) Student Driver Training Fund eligibility fee under ORS 807.040 and 807.150, $6.

Â Â Â Â Â  (20) Motorcycle Safety Subaccount fee as follows:

Â Â Â Â Â  (a) Upon original issuance of motorcycle endorsements under ORS 807.170, $28.

Â Â Â Â Â  (b) Upon renewal of a license with a motorcycle endorsement under ORS 807.170, $28.

Â Â Â Â Â  (21) Probationary driver permit application fee under ORS 807.270, $50.

Â Â Â Â Â  (22) Hardship driver permit application fee under ORS 807.240, $50.

Â Â Â Â Â  (23) Fee for reinstatement of revoked driving privileges under ORS 809.390, $75.

Â Â Â Â Â  (24) Fee for reinstatement of suspended driving privileges under ORS 809.380, $75.

Â Â Â Â Â  (25) Fee for reinstatement of right to apply for driving privileges after a delay under ORS 809.280 (10) (1997 Edition), the same as the fee for reinstatement of suspended driving privileges.

Â Â Â Â Â  Note: See second note under 807.162.

Â Â Â Â Â  807.375 Additional fee for collection and verification of biometric data. (1) In addition to any fee imposed under ORS 807.370 and 807.410, the Department of Transportation may impose a fee for each driver license, driver permit and identification card that is issued, renewed or replaced, for the purpose of covering the costs of purchasing equipment and establishing and maintaining a database used for collecting and verifying biometric data.

Â Â Â Â Â  (2) A fee imposed under this section may not be more than $3 per driver license, driver permit or identification card. [2005 c.775 Â§5]

Â Â Â Â Â  Note: 807.375 becomes operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005.

Â Â Â Â Â  807.380 [1985 c.16 Â§157; 1985 c.258 Â§3; repealed by 1999 c.91 Â§8]

Â Â Â Â Â  807.390 Waiver of certain fees; rules. (1) The Department of Transportation, by rule, may provide for a waiver of the fee under ORS 807.160 for issuance of a replacement license or driver permit.

Â Â Â Â Â  (2) Rules adopted by the department under this section may provide for waiver of the described fee only when all of the following apply:

Â Â Â Â Â  (a) A person requests a change in information contained on a license or driver permit or the department determines such change is necessary.

Â Â Â Â Â  (b) The change in information requested under this subsection is generally accomplished under procedures that do not require the issuance of a new license or driver permit.

Â Â Â Â Â  (c) The department decides to issue a new license or driver permit:

Â Â Â Â Â  (A) For purposes of convenience; or

Â Â Â Â Â  (B) Under circumstances in which the department does not generally issue a new license or driver permit. [1985 c.258 Â§2; 1999 c.91 Â§7; 2005 c.59 Â§4]

IDENTIFICATION CARDS

Â Â Â Â Â  807.400 Issuance; application; contents; renewal; fee; validity; replacement; cancellation; rules. (1) The Department of Transportation shall issue an identification card to any person who:

Â Â Â Â Â  (a) Is domiciled in or resident of this state, as described in ORS 807.062;

Â Â Â Â Â  (b) Does not have a current, valid driver license; and

Â Â Â Â Â  (c) Furnishes such evidence of the personÂs age and identity as the department may require.

Â Â Â Â Â  (2) The department shall work with other agencies and organizations to attempt to improve the issuance system for identification cards.

Â Â Â Â Â  (3) Every original application for an identification card must be signed by the applicant. The department shall require at least one document to verify the address of an applicant for issuance of an identification card in addition to other documents the department may require of the applicant. If the address of an applicant has changed since the last time an identification card was issued to or renewed for the applicant, the department shall require proof to verify the address of an applicant for renewal of an identification card, in addition to anything else the department may require.

Â Â Â Â Â  (4) Every identification card shall be issued upon the standard license form described under ORS 807.110 and shall bear a statement to the effect that the identification card is not a license or any other grant of driving privileges to operate a motor vehicle and is to be used for identification purposes only. The department shall use the same security procedures, processes, materials and features for an identification card as are required for a license under ORS 807.110.

Â Â Â Â Â  (5) Upon order of the juvenile court, the department shall include on the card the fact that the person issued the identification card is an emancipated minor.

Â Â Â Â Â  (6) Each original identification card shall expire on a date consistent with the expiration dates of licenses as set forth in ORS 807.130.

Â Â Â Â Â  (7) Identification cards shall be renewed under the terms for renewal of licenses as set forth in ORS 807.150.

Â Â Â Â Â  (8) The fee for an original identification card or a renewal thereof shall be the fee established under ORS 807.410. In no event shall the issuance or renewal of an identification card be subject to any fee in addition to that set forth in ORS 807.410.

Â Â Â Â Â  (9) An identification card becomes invalid if the holder of the card changes residence address from that shown on the identification card and does not provide the department with notice of the change as required under ORS 807.420.

Â Â Â Â Â  (10) If a person to whom an identification card was issued and who changes residence address appears in person at a department office that issues identification cards, the department may do any of the following:

Â Â Â Â Â  (a) Issue a replacement identification card containing the new address upon receipt of the old identification card and payment of the fee established for issuing a replacement identification card with a changed address under ORS 807.410. Except as otherwise provided in subsection (12) of this section, the replacement identification card shall bear the same distinguishing number as the card being replaced.

Â Â Â Â Â  (b) Note the new address on the old identification card in a manner to be determined by the department.

Â Â Â Â Â  (11) An identification card becomes invalid if the holder of the card changes the personÂs name from that shown on the card, including a change of name by marriage, without providing the department with notice of the change as required under ORS 807.420. Upon receiving such notice and the old identification card, the department shall issue a replacement identification card upon payment of the fee required under ORS 807.410.

Â Â Â Â Â  (12) In the event that, for a reason identified by the department by rule, a person needs a replacement identification card that bears a different distinguishing number from the card being replaced, the person to whom the card was issued may obtain a replacement card from the department upon furnishing proof satisfactory to the department of the need for such replacement and payment of the replacement fee under ORS 807.410.

Â Â Â Â Â  (13) The department may establish by rule reasons for issuing replacement identification cards that are in addition to the reasons identified in subsections (10) to (12) of this section. The fee for a replacement identification card is provided under ORS 807.410.

Â Â Â Â Â  (14) Upon cancellation of an identification card, the card is terminated and must be surrendered to the department. An identification card may be canceled for any of the reasons that driving privileges or a license may be canceled under ORS 809.310. The department may reissue an identification card canceled under this subsection when the applicant has satisfied all requirements for the identification card.

Â Â Â Â Â  (15) Notwithstanding any other provision of this section, the department may issue an identification card to a person under this subsection without charge when the person surrenders a license or driver permit to the department for reasons described in this subsection. If the department issues an identification card under this subsection, the identification card shall expire at the same time as the surrendered driver license or driver permit would have expired. An identification card issued under this subsection is subject to the same requirements and fees for renewal or upon expiration as any other identification card issued under this section. The department may issue identification cards under this subsection as described under any of the following:

Â Â Â Â Â  (a) The department may issue an identification card under this subsection to a person who voluntarily surrenders a license or driver permit to the department based upon the personÂs recognition that the person is no longer competent to drive.

Â Â Â Â Â  (b) The department may issue an identification card to a person under this subsection when the personÂs driving privileges are suspended under ORS 809.419 (1). This paragraph only applies if the person voluntarily surrenders the personÂs license or driver permit to the department as provided under ORS 809.500. [1983 c.338 Â§866; 1985 c.16 Â§437; 1985 c.174 Â§13; 1985 c.301 Â§2; 1989 c.535 Â§2; 1993 c.393 Â§2a; 1993 c.741 Â§82; 1993 c.751 Â§48; 2001 c.452 Â§1; 2003 c.402 Â§19; 2005 c.59 Â§10; 2005 c.241 Â§2a]

Â Â Â Â Â  Note: The amendments to 807.400 by section 8, chapter 775, Oregon Laws 2005, become operative July 1, 2008. See section 17, chapter 775, Oregon Laws 2005. The text that is operative on and after July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  807.400. (1) The Department of Transportation shall issue an identification card to any person who:

Â Â Â Â Â  (a) Is domiciled in or resident of this state, as described in ORS 807.062;

Â Â Â Â Â  (b) Does not have a current, valid driver license;

Â Â Â Â Â  (c) Furnishes such evidence of the personÂs age and identity as the department may require; and

Â Â Â Â Â  (d) Submits to collection of biometric data by the department that establish the identity of the person as provided in ORS 807.024.

Â Â Â Â Â  (2) The department shall work with other agencies and organizations to attempt to improve the issuance system for identification cards.

Â Â Â Â Â  (3) Every original application for an identification card must be signed by the applicant. The department shall require at least one document to verify the address of an applicant for issuance of an identification card in addition to other documents the department may require of the applicant. If the address of an applicant has changed since the last time an identification card was issued to or renewed for the applicant, the department shall require proof to verify the address of an applicant for renewal of an identification card, in addition to anything else the department may require.

Â Â Â Â Â  (4) Every identification card shall be issued upon the standard license form described under ORS 807.110 and shall bear a statement to the effect that the identification card is not a license or any other grant of driving privileges to operate a motor vehicle and is to be used for identification purposes only. The department shall use the same security procedures, processes, materials and features for an identification card as are required for a license under ORS 807.110.

Â Â Â Â Â  (5) Upon order of the juvenile court, the department shall include on the card the fact that the person issued the identification card is an emancipated minor.

Â Â Â Â Â  (6) Each original identification card shall expire on a date consistent with the expiration dates of licenses as set forth in ORS 807.130.

Â Â Â Â Â  (7) Identification cards shall be renewed under the terms for renewal of licenses as set forth in ORS 807.150.

Â Â Â Â Â  (8) The fee for an original identification card or a renewal thereof shall be the fee established under ORS 807.410.

Â Â Â Â Â  (9) An identification card becomes invalid if the holder of the card changes residence address from that shown on the identification card and does not provide the department with notice of the change as required under ORS 807.420.

Â Â Â Â Â  (10) If a person to whom an identification card was issued and who changes residence address appears in person at a department office that issues identification cards, the department may do any of the following:

Â Â Â Â Â  (a) Issue a replacement identification card containing the new address upon receipt of the old identification card and payment of the fee established for issuing a replacement identification card with a changed address under ORS 807.410. Except as otherwise provided in subsection (12) of this section, the replacement identification card shall bear the same distinguishing number as the card being replaced.

Â Â Â Â Â  (b) Note the new address on the old identification card in a manner to be determined by the department.

Â Â Â Â Â  (11) An identification card becomes invalid if the holder of the card changes the personÂs name from that shown on the card, including a change of name by marriage, without providing the department with notice of the change as required under ORS 807.420. Upon receiving such notice and the old identification card, the department shall issue a replacement identification card upon payment of the fee required under ORS 807.410.

Â Â Â Â Â  (12) In the event that, for a reason identified by the department by rule, a person needs a replacement identification card that bears a different distinguishing number from the card being replaced, the person to whom the card was issued may obtain a replacement card from the department upon furnishing proof satisfactory to the department of the need for such replacement and payment of the replacement fee under ORS 807.410.

Â Â Â Â Â  (13) The department may establish by rule reasons for issuing replacement identification cards that are in addition to the reasons identified in subsections (10) to (12) of this section. The fee for a replacement identification card is provided under ORS 807.410.

Â Â Â Â Â  (14) Upon cancellation of an identification card, the card is terminated and must be surrendered to the department. An identification card may be canceled for any of the reasons that driving privileges or a license may be canceled under ORS 809.310. The department may reissue an identification card canceled under this subsection when the applicant has satisfied all requirements for the identification card.

Â Â Â Â Â  (15) Notwithstanding any other provision of this section, the department may issue an identification card to a person under this subsection without charge when the person surrenders a license or driver permit to the department for reasons described in this subsection. If the department issues an identification card under this subsection, the identification card shall expire at the same time as the surrendered driver license or driver permit would have expired. An identification card issued under this subsection is subject to the same requirements and fees for renewal or upon expiration as any other identification card issued under this section. The department may issue identification cards under this subsection as described under any of the following:

Â Â Â Â Â  (a) The department may issue an identification card under this subsection to a person who voluntarily surrenders a license or driver permit to the department based upon the personÂs recognition that the person is no longer competent to drive.

Â Â Â Â Â  (b) The department may issue an identification card to a person under this subsection when the personÂs driving privileges are suspended under ORS 809.419 (1). This paragraph only applies if the person voluntarily surrenders the personÂs license or driver permit to the department as provided under ORS 809.500.

Â Â Â Â Â  807.405 Applicant temporary identification card. (1) The Department of Transportation shall provide for the issuance of applicant temporary identification cards in a manner consistent with this section.

Â Â Â Â Â  (2) The department may issue an applicant temporary identification card to an applicant while the department is determining all facts relative to the application for an identification card.

Â Â Â Â Â  (3) An applicant temporary identification card shall be valid for a period of 30 days from the date issued. The department may extend the term of the applicant temporary identification card for sufficient cause. An extension of the term of the applicant temporary identification card may not be for more than 30 additional days. An applicant temporary identification card automatically becomes invalid if the applicantÂs identification card is issued or refused for good cause.

Â Â Â Â Â  (4) The department may not charge a fee for issuance of an applicant temporary identification card under this section. [2005 c.775 Â§10]

Â Â Â Â Â  Note: See note under 807.310.

Â Â Â Â Â  807.410 Fees. This section establishes the fees relating to identification cards. The following fees apply to identification cards unless otherwise provided by ORS 807.400 or otherwise provided by law:

Â Â Â Â Â  (1) For issuance of an original identification card, $29. This subsection does not require a fee for issuance when ORS 807.400 provides for issuance of an identification card without charge of a fee.

Â Â Â Â Â  (2) For renewal of an identification card, $25.

Â Â Â Â Â  (3) For replacement of an identification card, $24.

Â Â Â Â Â  (4) For reinstatement of an identification card after suspension, $75. [1983 c.338 Â§867; 1985 c.16 Â§438; 1985 c.174 Â§14; 1985 c.301 Â§3; 1985 c.736 Â§7; 1987 c.790 Â§4; 1989 c.902 Â§4; 1993 c.393 Â§2b; 1999 c.91 Â§3; 2001 c.668 Â§4; 2003 c.601 Â§3]

Â Â Â Â Â  807.420 Failure to notify department on change of name or address; rules; penalty. (1) A person to whom an identification card is issued under ORS 807.400 commits the offense of failure to notify the Department of Transportation on change of identification card holder name or address if the person does not notify the department in a manner authorized by the department by rule upon any change of the personÂs:

Â Â Â Â Â  (a) Residence address from that noted on the personÂs identification card as issued; or

Â Â Â Â Â  (b) Name from that noted on the personÂs identification card as issued, including a change of name by marriage.

Â Â Â Â Â  (2) Notice required under this section:

Â Â Â Â Â  (a) Must be given within 30 days of the change.

Â Â Â Â Â  (b) Must be given in person for a change of name.

Â Â Â Â Â  (3) The department shall note on its records any change reported to the department under this section.

Â Â Â Â Â  (4) The offense described in this section, failure to notify department on change of identification card holder name or address, is a Class D traffic violation. [1983 c.338 Â§868; 1993 c.751 Â§49; 2003 c.129 Â§2]

Â Â Â Â Â  807.430 Misuse of identification card; penalty. (1) A person commits the offense of misuse of an identification card if the person performs any act in relation to an identification card issued under ORS 807.400 that is prohibited in relation to a license under ORS 807.530, 807.580 to 807.600 or 809.500 or fails to perform any act in relation to an identification card issued under ORS 807.400 that is required in relation to a license under ORS 807.530, 807.580 to 807.600 or 809.500.

Â Â Â Â Â  (2) The offense described by this section, misuse of identification card, is a Class A misdemeanor. [1983 c.338 Â§869; 1985 c.393 Â§67; 1987 c.262 Â§3]

OFFENSES

Â Â Â Â Â  807.500 Unlawful production of certain documents; affirmative defense; penalty. (1) A person commits the offense of unlawful production of identification cards, licenses, permits, forms or camera cards if the person, without the authority of the Department of Transportation, advertises for the production of, produces in any way or causes to be produced any facsimiles of the identification cards, licenses, permits, forms or camera cards upon which the department issues identification cards, licenses or driver permits under the vehicle code.

Â Â Â Â Â  (2) The offense described in this section, unlawful production of identification cards, licenses, permits, forms or camera cards, is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

Â Â Â Â Â  (a) Was under 21 years of age at the time of committing the offense and the person produced an identification card, license or permit solely for the purpose of enabling the person to purchase alcohol; or

Â Â Â Â Â  (b) Was under 18 years of age at the time of committing the offense and the person produced an identification card, license or permit solely for the purpose of enabling the person to purchase tobacco products. [1983 c.338 Â§330; 1985 c.597 Â§19; 1993 c.393 Â§3; 2003 c.633 Â§1]

Â Â Â Â Â  807.510 Transfer of documents for purposes of misrepresentation; penalty. (1) A person commits the offense of transfer of documents for the purposes of misrepresentation if the person:

Â Â Â Â Â  (a) Manufactures, produces, sells, offers for sale or transfers to another person any document purporting to be a certificate of birth, certificate of baptism, driver license or any other document designated by the Department of Transportation by rule as acceptable for establishing age or identity; and

Â Â Â Â Â  (b) Knows or has reason to know that the document may be used to represent a person as another person in obtaining documents issued by a government agency to grant driving privileges or for identification purposes.

Â Â Â Â Â  (2) The offense described in this section, transfer of documents for purposes of misrepresentation, is a Class A misdemeanor. [1983 c.338 Â§331; 1985 c.597 Â§20; 1993 c.393 Â§4]

Â Â Â Â Â  807.520 False swearing to receive license; penalty. (1) A person commits the offense of false swearing to receive a driver license if the person makes any false affidavit or knowingly swears or affirms falsely to any matter required to be sworn to or affirmed in the process of applying for, receiving and holding a license or driver permit under the vehicle code.

Â Â Â Â Â  (2) The offense described in this section, false swearing to receive a driver license, is a Class A misdemeanor. [1983 c.338 Â§332]

Â Â Â Â Â  807.530 False application for license; penalty. (1) A person commits the offense of providing a false application for a license if the person in applying for a license or driver permit or for renewal or replacement thereof under the vehicle code knowingly:

Â Â Â Â Â  (a) Uses or gives a false or fictitious name or identity;

Â Â Â Â Â  (b) Gives or uses a false or fictitious address;

Â Â Â Â Â  (c) Gives or uses a false age;

Â Â Â Â Â  (d) Makes a false statement;

Â Â Â Â Â  (e) Conceals a material fact;

Â Â Â Â Â  (f) Uses or attempts to use false identification documents;

Â Â Â Â Â  (g) Allows another person to take any test related to issuance of a license or permit on behalf of the applicant; or

Â Â Â Â Â  (h) Otherwise commits fraud in the application.

Â Â Â Â Â  (2) The offense described in this section, providing a false application for a license, is a Class A misdemeanor. [1983 c.338 Â§333; 1985 c.16 Â§153; 1993 c.393 Â§5; 1999 c.770 Â§3; 2005 c.59 Â§9]

Â Â Â Â Â  807.540 Failure to surrender prior license; penalty. (1) A person commits the offense of failing to surrender a prior license if the person accepts a license or driver permit issued by the Department of Transportation to that person without first surrendering all out-of-state licenses or driver permits issued to that person.

Â Â Â Â Â  (2) The offense described in this section, failure to surrender a prior license, is a Class D traffic violation. [1983 c.338 Â§334; 1985 c.16 Â§154; 1985 c.597 Â§21; 1995 c.383 Â§9]

Â Â Â Â Â  807.550 Holding multiple licenses; penalty. (1) A person commits the offense of holding multiple licenses if the person applies for and accepts a license or driver permit, other than an instruction driver permit, when the person holds an existing license or driver permit.

Â Â Â Â Â  (2) The offense described in this section, holding multiple licenses, is a Class B traffic violation. [1983 c.338 Â§335; 1985 c.608 Â§30]

Â Â Â Â Â  807.560 Failure to notify department upon change of address or name; rules; penalty. (1) A person to whom a license or driver permit is issued commits the offense of failure to notify upon change of driver address or name if the person does not notify the Department of Transportation in a manner authorized by the department by rule upon any change of the personÂs:

Â Â Â Â Â  (a) Residence from that noted on the personÂs license or driver permit as issued;

Â Â Â Â Â  (b) Name from that noted on the personÂs license or driver permit as issued, including a change of name by marriage; or

Â Â Â Â Â  (c) Place of employment, if the person is a corrections officer, as provided in ORS 802.253, or an eligible employee, as defined in ORS 802.250, whose place of employment address is noted on department records in accordance with ORS 802.250 or 802.253.

Â Â Â Â Â  (2) Notice required under this section:

Â Â Â Â Â  (a) Must be given within 30 days of change.

Â Â Â Â Â  (b) Must be given in person for a change of name.

Â Â Â Â Â  (3) Failure to notify upon change of driver address or name is a Class D traffic violation. [1983 c.338 Â§337; 1985 c.563 Â§8; 1989 c.695 Â§2; 1991 c.523 Â§8; 2003 c.129 Â§3; 2005 c.292 Â§9]

Â Â Â Â Â  807.570 Failure to carry or present license; penalty. (1) A person commits the offense of failure to carry a license or to present a license to a police officer if the person either:

Â Â Â Â Â  (a) Drives any motor vehicle upon a highway in this state without a license, driver permit or out-of-state license in the personÂs possession; or

Â Â Â Â Â  (b) Does not present and deliver such license or permit to a police officer when requested by the police officer under any of the following circumstances:

Â Â Â Â Â  (A) Upon being lawfully stopped or detained when driving a vehicle.

Â Â Â Â Â  (B) When the vehicle that the person was driving is involved in an accident.

Â Â Â Â Â  (2) This section does not apply to any person expressly exempted under ORS 807.020 from the requirement to have a driver license or driver permit.

Â Â Â Â Â  (3) Except as provided in ORS 813.110, it is a defense to any charge under this section that the person so charged produce a license, driver permit or out-of-state license that had been issued to the person and was valid at the time of violation of this section.

Â Â Â Â Â  (4) A police officer may detain a person arrested or cited for the offense described in this section only for such time as reasonably necessary to investigate and verify the personÂs identity.

Â Â Â Â Â  (5) The offense described in this section, failure to carry a license or to present a license to a police officer, is a Class C misdemeanor. [1983 c.338 Â§339; 1985 c.16 Â§158; 1987 c.217 Â§6]

Â Â Â Â Â  807.580 Using invalid license; penalty. (1) A person commits the offense of using an invalid license if the person knowingly displays or permits to be displayed or possesses any license or driver permit that the person knows is fictitious, canceled, revoked, suspended or fraudulently altered.

Â Â Â Â Â  (2) The offense described in this section, using an invalid license, is a Class A misdemeanor. [1983 c.338 Â§340]

Â Â Â Â Â  807.590 Permitting misuse of license; penalty. (1) A person commits the offense of permitting misuse of a license if the person has been issued a license or driver permit and the person knowingly lends the license or driver permit to another or knowingly permits another person to use the license or driver permit.

Â Â Â Â Â  (2) The offense described in this section, permitting misuse of a license, is a Class A misdemeanor. [1983 c.338 Â§341]

Â Â Â Â Â  807.600 Using anotherÂs license; penalty. (1) A person commits the offense of using anotherÂs license if the person knowingly displays or represents as the personÂs license or driver permit a license or driver permit that has not been issued to the person.

Â Â Â Â Â  (2) The offense described in this section, using anotherÂs license, is a Class A misdemeanor. [1983 c.338 Â§342; 1985 c.16 Â§159]

Â Â Â Â Â  807.610 Employing or providing vehicle to unqualified driver; penalty. (1) A person commits the offense of employing or providing a vehicle to an unqualified driver if the person does any of the following:

Â Â Â Â Â  (a) Employs another person for the purpose of engaging in a particular type of operation of a vehicle for which the person does not have an appropriate grant of driving privileges from this state in the form of a license, driver permit, endorsement or statutory grant of driving privileges allowing the person to engage in the particular type of operation.

Â Â Â Â Â  (b) Rents, leases or otherwise furnishes a motor vehicle owned or controlled by the person to any other person without first seeing the other personÂs license, driver permit or license with endorsement allowing the person, under the vehicle code, to operate the particular type of vehicle being furnished.

Â Â Â Â Â  (2) The offense described in this section, employing or providing a vehicle to an unqualified driver, is a Class D traffic violation. [1985 c.608 Â§7; 1995 c.383 Â§10; 2003 c.14 Â§486]

Â Â Â Â Â  807.620 Giving false information to police officer; penalty. (1) A person commits the offense of giving false information to a police officer if the person knowingly uses or gives a false or fictitious name, address or date of birth to any police officer who is enforcing motor vehicle laws.

Â Â Â Â Â  (2) The offense described in this section, giving false information to a police officer, is a Class A misdemeanor. [1983 c.338 Â§343; 1985 c.16 Â§160; 1985 c.597 Â§22]

Â Â Â Â Â  807.630 [1987 c.744 Â§9; repealed by 1989 c.636 Â§54]

MISCELLANEOUS

Â Â Â Â Â  807.700 Notification to department as to released mentally ill or retarded licensed operators. (1) It shall be the duty of the superintendent of the hospital for the mentally ill or mentally retarded to notify the Department of Transportation as to released licensed operators who, in the opinion of the superintendent, should not drive because of their mental condition.

Â Â Â Â Â  (2) Upon receipt of information submitted under this section, the department is subject to the provisions relating to this section under ORS 809.419. [1985 c.16 Â§436; 2003 c.402 Â§20]

Â Â Â Â Â  807.710 Reports of persons with cognitive or functional impairment; rules; forms. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂPhysicianÂ means a doctor of medicine or osteopathy licensed to practice medicine by the Board of Medical Examiners for the State of Oregon.

Â Â Â Â Â  (b) ÂHealth care providerÂ means a person licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care.

Â Â Â Â Â  (2) In consultation with medical experts and experts on cognitive or functional impairments, the Department of Transportation shall adopt rules requiring reporting and:

Â Â Â Â Â  (a) Designating physicians and health care providers required to report to the department a person whose cognitive or functional impairment affects that personÂs ability to safely operate a motor vehicle. If a designated physician or health care provider makes a report to the department in good faith, that person shall be immune from civil liability that might otherwise result from making the report. If a designated physician or health care provider does not make a report, that person shall be immune from civil liability that might otherwise result from not making the report.

Â Â Â Â Â  (b) Designating the cognitive or functional impairments that are likely to affect a personÂs ability to safely operate a motor vehicle.

Â Â Â Â Â  (3) Determinations regarding a personÂs ability to safely operate a motor vehicle may not be based solely on the diagnosis of a medical condition or cognitive or functional impairment, but must be based on the actual effect of that condition or impairment on the personÂs ability to safely operate a motor vehicle.

Â Â Â Â Â  (4) Reports required by the department under this section shall be upon forms prescribed or provided by the department. Each report shall include the personÂs name, address, date of birth, sex and a description of how the personÂs current medical status affects the personÂs ability to safely operate a motor vehicle. The State Health Officer shall consider this information in determining whether to issue a certificate of eligibility under ORS 807.090.

Â Â Â Â Â  (5) Except as provided in ORS 802.240, the reports required by the department under this section are confidential and shall be used by the department only to determine the qualifications of persons to operate motor vehicles upon the highways. [1983 c.338 Â§872; 1999 c.770 Â§2; 2001 c.736 Â§1; 2003 c.462 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 462, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 807.710 and 802.240 by sections 1 and 2 of this 2003 Act apply only to causes of action that accrue on or after the effective date of this 2003 Act [June 24, 2003]. [2003 c.462 Â§3]

Â Â Â Â Â  807.720 Death certificates to be filed with department. On or before the 15th day of each month, the Director of Human Services shall forward to the Department of Transportation a copy of the death certificate covering the death, resulting from a motor vehicle accident, of any persons within the Director of Human ServicesÂ jurisdiction during the preceding calendar month. [1983 c.338 Â§871; 1985 c.16 Â§440]

CHAPTER 808

[Reserved for expansion]

_______________



Chapter 809

Chapter 809 Â Refusal, Suspension, Cancellation and Revocation of Registration, Title, Driving Privileges and Identification Card; Vehicle Impoundment

2005 EDITION

SUSPENSION AND REVOCATION; IMPOUNDMENT

OREGON VEHICLE CODE

SUSPENSION AND CANCELLATION OF REGISTRATIONS AND TITLES

809.010Â Â Â Â  Court-ordered suspension

809.020Â Â Â Â  Response to court-ordered suspension

809.030Â Â Â Â  Restoration fee

809.040Â Â Â Â  Hearing; notice; judicial review

809.050Â Â Â Â  Revocation or suspension of registration of employer for failure to make future responsibility filing

809.080Â Â Â Â  Failure to return suspended registration; penalty

809.090Â Â Â Â  Cancellation of registration or title for failure to qualify

809.095Â Â Â Â  Cancellation of registration for false certification of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  compliance with financial responsibility requirements

809.100Â Â Â Â  Hearing on proposed cancellation or refusal; judicial review

809.110Â Â Â Â  Failure to surrender canceled registration or title; penalty

REGISTRATION, DRIVING PRIVILEGES OR IDENTIFICATION CARD

809.120Â Â Â Â  Court recommended suspension of registration or driving privileges for weight violation

809.130Â Â Â Â  Suspension or revocation of registration or driving privileges for unsettled judgment

809.135Â Â Â Â  Refusal to issue, revocation or suspension of driving privileges, identification card, registration or title for failure to use same name

809.140Â Â Â Â  Administrative review of suspension, revocation or cancellation of identification card, registration or driving privileges

DRIVING PRIVILEGES

(Court-Ordered or Recommended Restrictions, Suspensions, Revocations or Denials)

809.210Â Â Â Â  Suspension or restriction of driving privileges for failure to pay fine or obey court order; exceptions

809.220Â Â Â Â  Failure to appear; suspension or other procedures

809.230Â Â Â Â  Court suspension or revocation of nonresident driving privileges

809.235Â Â Â Â  Permanent revocation of driving privileges upon conviction of certain crimes; restoration of privileges

809.240Â Â Â Â  Court imposition of suspension or revocation; taking possession of license or permit; temporary permit

809.260Â Â Â Â  Denial of driving privileges for convicted juvenile

809.265Â Â Â Â  Suspension for inhalant or controlled substances conviction

(Additional Authority of Court)

809.267Â Â Â Â  Additional fee upon notice of suspension or restriction

809.270Â Â Â Â  Driver improvement course; enforcement by suspension or restriction of privileges

(Procedures Following Court Suspension or Revocation)

809.275Â Â Â Â  Court to take possession of license or permit; effective date of suspension or revocation

809.280Â Â Â Â  Department procedures following court order or recommendation; length of suspension or revocation

(Cancellation, Refusal to Issue, Suspension or Revocation)

809.310Â Â Â Â  Cancellation or suspension of driving privileges; grounds; surrender of license or permit; duration; reissuance of privileges

809.320Â Â Â Â  Cancellation on written request of parent or legal guardian

809.360Â Â Â Â  General provisions relating to suspension or revocation of driving privileges

809.380Â Â Â Â  Period of suspension; effect; reinstatement; fee

809.390Â Â Â Â  Period of revocation; effect; reinstatement; fee

809.400Â Â Â Â  Suspension or revocation for out-of-state conviction

809.404Â Â Â Â  Disqualification from holding commercial driver license

809.407Â Â Â Â  Suspension of commercial driver license for specified railroad crossing violations

809.409Â Â Â Â  Revocation for conviction of crime

809.411Â Â Â Â  Suspension for conviction of crime

809.412Â Â Â Â  Authority of juvenile court for suspension or revocation under ORS 809.409 or 809.411

809.413Â Â Â Â  Suspension of commercial driver licenses; length of suspension

809.415Â Â Â Â  Suspensions for conduct involving judgments, financial responsibility, dishonesty

809.416Â Â Â Â  When person subject to suspension under ORS 809.415; duration

809.417Â Â Â Â  Suspension for conduct regarding accidents

809.419Â Â Â Â  Suspensions for physical or mental condition or impairment

809.421Â Â Â Â  Suspensions for miscellaneous driving-related actions

809.423Â Â Â Â  Suspensions for nondriving-related actions by minors

809.428Â Â Â Â  Schedule of suspension or revocation periods for certain offenses

809.430Â Â Â Â  Notice of suspension, cancellation or revocation; contents; service

809.440Â Â Â Â  Hearing and administrative review procedures

809.450Â Â Â Â  Hearing for rescission of suspension for financial and future responsibility violations; grounds

809.460Â Â Â Â  Rescission of suspension or revocation upon appeal of underlying conviction

809.470Â Â Â Â  When judgment considered settled for purposes of suspension requirements

809.480Â Â Â Â  Driver improvement programs; rules; purpose; suspension; fee

809.490Â Â Â Â  Suspension or revocation of nonresident driver; reports to home state

809.500Â Â Â Â  Failure to return suspended, revoked or canceled license; penalty

(Habitual Offenders)

809.600Â Â Â Â  Number and kind of offenses

809.605Â Â Â Â  Determination of which offenses count; rules

809.610Â Â Â Â  Restriction of driving privileges; notice; meeting

809.640Â Â Â Â  Procedures on habitual offender determination

809.650Â Â Â Â  Effect of habitual offender revocation

809.660Â Â Â Â  Restoration of privileges

VEHICLE IMPOUNDMENT AND IMMOBILIZATION; SEIZURE AND FORFEITURE

809.698Â Â Â Â  Definition of Âvehicle immobilization deviceÂ

809.700Â Â Â Â  Court-ordered impoundment or immobilization upon conviction; grounds; duration; vehicles subject; return; security interest holder rights

809.702Â Â Â Â  Tampering with vehicle immobilization device; penalty

809.710Â Â Â Â  Authority to refuse to release vehicle to intoxicated person

809.716Â Â Â Â  Hearing on impoundment

809.720Â Â Â Â  Impoundment for specified offenses; grounds; notice; release

809.725Â Â Â Â  Notice following impoundment under city or county ordinance

809.730Â Â Â Â  Seizure of motor vehicle for civil forfeiture

809.735Â Â Â Â  Preemption of local forfeiture ordinances

SUSPENSION AND CANCELLATION OF REGISTRATIONS AND TITLES

Â Â Â Â Â  809.010 Court-ordered suspension. A court shall order the Department of Transportation to suspend the registration of a motor vehicle required to be registered by the department upon conviction of the traffic offenses described in this section. The requirement to order the suspension of vehicle registration under this section is subject to all of the following:

Â Â Â Â Â  (1) The court shall order the department to suspend the registration under this section when a person is convicted:

Â Â Â Â Â  (a) Of driving a motor vehicle while the personÂs license is suspended or revoked in violation of ORS 811.175 or 811.182; or

Â Â Â Â Â  (b) On a second or subsequent charge of driving while under the influence of intoxicants in violation of ORS 813.010.

Â Â Â Â Â  (2) The registration of the following vehicles shall be ordered suspended under this section:

Â Â Â Â Â  (a) Any vehicle required to be registered by the department of which the convicted person is the owner.

Â Â Â Â Â  (b) Any vehicle required to be registered by the department which the convicted person is operating at the time of the personÂs arrest.

Â Â Â Â Â  (3) A court may not issue an order to suspend the registration under this section for more than 120 days.

Â Â Â Â Â  (4) Upon issuing an order to suspend the registration under this section, a court shall issue a copy of the order to the department for suspension according to ORS 809.020.

Â Â Â Â Â  (5) The court may order, under this section, the department to suspend the registration of a motor vehicle of which the convicted person is not the owner only if the court is satisfied by clear and convincing evidence that the owner knew or had good reason to know that the convicted person:

Â Â Â Â Â  (a) Did not have a valid license and knowingly consented to the operation of the vehicle by the convicted person; or

Â Â Â Â Â  (b) Was operating the vehicle while under the influence of intoxicants. [1983 c.338 Â§386; 1985 c.16 Â§202; 1985 c.173 Â§6; 1987 c.730 Â§13; 1991 c.407 Â§30]

Â Â Â Â Â  809.020 Response to court-ordered suspension. When the Department of Transportation receives an order from a court to suspend the registration of a vehicle, the department shall respond to the order as provided in this section based on the type of suspension. If the court orders the suspension of registration under:

Â Â Â Â Â  (1) ORS 809.120, the department shall impose the suspension as recommended by the court.

Â Â Â Â Â  (2) ORS 809.010, the department shall forthwith suspend the registration and require the owner to return the registration card and plates. When the department suspends a registration under this subsection the department shall:

Â Â Â Â Â  (a) Destroy the registration card and plates; and

Â Â Â Â Â  (b) Issue a new registration card and new plates to the owner upon expiration of the period specified by the court in its order upon payment by the owner to the department of a restoration fee established under ORS 809.030. The department may not charge the owner any fee for the card and plates other than the restoration fee.

Â Â Â Â Â  (3) ORS 809.130, the department, after opportunity for hearing under ORS 809.040, shall suspend the registration of the personÂs employerÂs vehicles, until notified by the court to reinstate the registration and until the department receives proof of compliance with future responsibility filings from the employer, if the department determines that all of the following apply:

Â Â Â Â Â  (a) A judgment of the type described under ORS 806.040 was rendered against the person.

Â Â Â Â Â  (b) The judgment has remained unsettled as described by ORS 809.470 for 60 days.

Â Â Â Â Â  (c) The judgment continues to be unsettled.

Â Â Â Â Â  (d) At the time of the accident that is the source of the judgment, the employee was driving, with the permission of the employer, a vehicle owned, operated or leased by the employer. [1983 c.338 Â§284; 1985 c.16 Â§116; 1999 c.359 Â§2]

Â Â Â Â Â  809.030 Restoration fee. The restoration fee for registration suspended under ORS 809.020 based on a court order under ORS 809.010 is $10. [1983 c.338 Â§292]

Â Â Â Â Â  809.040 Hearing; notice; judicial review. (1) When a hearing is required under ORS 809.020 or 809.050, the Department of Transportation shall afford a person an opportunity of a hearing before the department suspends or revokes vehicle registration. A hearing described by this subsection is subject to all of the following:

Â Â Â Â Â  (a) Before the hearing, the department shall provide the person with notice meeting the requirements under ORS 809.430.

Â Â Â Â Â  (b) The hearing, if requested, shall be in the county wherein the person resides unless the person and the department agree to hold it elsewhere.

Â Â Â Â Â  (c) The hearing shall be conducted as a contested case in accordance with ORS chapter 183.

Â Â Â Â Â  (d) The hearing shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (2) The hearing requirements under this section do not apply in any case where the department finds a serious danger to the public safety and sets forth specific reasons for such finding.

Â Â Â Â Â  (3) Judicial review of orders suspending or revoking registration under this section shall be as provided in ORS chapter 183. [1983 c.338 Â§283; 1985 c.16 Â§115; 1985 c.401 Â§12; 1999 c.849 Â§Â§184,185; 2003 c.75 Â§65]

Â Â Â Â Â  809.050 Revocation or suspension of registration of employer for failure to make future responsibility filing. (1) If an employer is required to make future responsibility filings by ORS 806.200 and fails to make the filings, the Department of Transportation shall revoke or suspend the vehicle registration of vehicles owned by the employer until the owner:

Â Â Â Â Â  (a) Makes accident reports as required under ORS 811.730; and

Â Â Â Â Â  (b) Makes future responsibility filings.

Â Â Â Â Â  (2) The department shall provide an opportunity for a hearing described under ORS 809.040 before suspending or revoking registration under this section. [1983 c.338 Â§286]

Â Â Â Â Â  809.060 [1983 c.338 Â§287; 1985 c.16 Â§118; 1993 c.751 Â§104; renumbered 809.135 in 2005]

Â Â Â Â Â  809.070 [1983 c.338 Â§289; 1985 c.16 Â§119; 1991 c.459 Â§438j; repealed by 1993 c.751 Â§106]

Â Â Â Â Â  809.080 Failure to return suspended registration; penalty. (1) A person commits the offense of failure to return suspended registration if the person has vehicle registration suspended and the person fails to immediately return to the Department of Transportation any registration plates or registration card issued to the person under the suspended registration.

Â Â Â Â Â  (2) If any person fails to return registration plates or cards as required by this section, the department may request any peace officer to secure possession thereof and return it to the department.

Â Â Â Â Â  (3) The offense described in this section, failure to return suspended registration, is a Class C misdemeanor. [1983 c.338 Â§291; 1985 c.16 Â§120; 1985 c.393 Â§6; 1985 c.401 Â§14]

Â Â Â Â Â  809.090 Cancellation of registration or title for failure to qualify. (1) The Department of Transportation may cancel the registration or title or both of a vehicle if the department determines that:

Â Â Â Â Â  (a) A holder is not entitled thereto; or

Â Â Â Â Â  (b) All fees applicable to a vehicle, payable to the department under any provision of law have not been paid.

Â Â Â Â Â  (2) Before cancellation under this section the department must give opportunity for a hearing upon 10 daysÂ notice. The notice shall be served in person or by first class mail. [1983 c.338 Â§288; 1991 c.249 Â§73; 1993 c.233 Â§53; 1999 c.1009 Â§3]

Â Â Â Â Â  809.095 Cancellation of registration for false certification of compliance with financial responsibility requirements. (1) The Department of Transportation may cancel the registration of, or right to apply for registration for, any vehicle owned by a person if the person falsely certifies compliance with financial responsibility requirements, submits to the department unsatisfactory proof of such compliance or otherwise fails to comply with financial responsibility requirements.

Â Â Â Â Â  (2) Cancellation under this section shall continue until the person complies with any applicable financial responsibility filing requirements. [1993 c.751 Â§103]

Â Â Â Â Â  809.100 Hearing on proposed cancellation or refusal; judicial review. (1) When the Department of Transportation proposes to cancel or refuse to issue or renew title or registration, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders under this section shall be in accordance with ORS chapter 183. [1983 c.338 Â§282; 1985 c.16 Â§114; 1985 c.401 Â§11; 1993 c.233 Â§54]

Â Â Â Â Â  809.110 Failure to surrender canceled registration or title; penalty. (1) A person commits the offense of failure to surrender canceled registration or title if the person holds any evidence of registration or any evidence of title issued by the Department of Transportation that the department has canceled and the person does not surrender the evidence of registration or title to the department.

Â Â Â Â Â  (2) The offense described in this section, failure to surrender canceled registration or title, is a Class A misdemeanor. [1983 c.338 Â§290; 1993 c.233 Â§55]

REGISTRATION, DRIVING PRIVILEGES OR IDENTIFICATION CARD

Â Â Â Â Â  809.120 Court recommended suspension of registration or driving privileges for weight violation. (1) In addition to any other punishment imposed under ORS 818.040 a convicting court has authority to recommend the suspension of the driving privileges of the operator of the vehicle used to violate ORS 818.040 or the registration of the vehicle if the vehicle is required to be registered by the Department of Transportation. The authority of a court to recommend the suspension of driving privileges or registration under this section is subject to the following:

Â Â Â Â Â  (a) Subject to paragraph (b) of this subsection, the court may only recommend suspension for a period of up to 90 days.

Â Â Â Â Â  (b) For a second or subsequent violation of ORS 818.040, within one year after the first conviction, the court shall recommend the suspension for not less than 30 days nor more than 90 days.

Â Â Â Â Â  (2) Upon recommending a suspension under this section, a court shall secure the license, driver permit or registration plates recommended suspended and shall immediately forward them to the department with the recommendation of suspension as provided under ORS 809.275.

Â Â Â Â Â  (3) Upon receipt of an order under this section, the department shall proceed as provided under ORS 809.020 or 809.280. [1983 c.338 Â§390; 1985 c.16 Â§207; 1991 c.407 Â§31]

Â Â Â Â Â  809.130 Suspension or revocation of registration or driving privileges for unsettled judgment. (1) If a court notifies the Department of Transportation under this section that a judgment remains unsettled as described by ORS 809.470, the department must initiate action to determine whether to suspend or revoke driving privileges under ORS 809.415 or vehicle registration of the employer under ORS 809.020. A court shall immediately give the department notice of an unsettled judgment under this section if:

Â Â Â Â Â  (a) A judgment of the type described under ORS 806.040 is rendered against a person by a court of this state;

Â Â Â Â Â  (b) The person fails within 60 days to settle the judgment in the manner required under ORS 809.470; and

Â Â Â Â Â  (c) The judgment creditor or the judgment creditorÂs attorney makes a written request for forwarding to the department a certificate stating the judgment has not been settled as described in ORS 809.470.

Â Â Â Â Â  (2) A court that has given the department notice of an unsettled judgment under this section shall immediately forward to the department a certificate stating that the judgment is appropriately settled and describing the judgment and parties sufficiently for identification if:

Â Â Â Â Â  (a) The judgment is settled in the manner required under ORS 809.470; and

Â Â Â Â Â  (b) The judgment debtor or the judgment debtorÂs attorney makes a written request for forwarding to the department a certificate stating the judgment has been settled as described in ORS 809.470.

Â Â Â Â Â  (3) The notice made to the department under this section shall be given by the clerk of the court or, if the court has no clerk, by the judge. [1983 c.338 Â§391; 1985 c.16 Â§208; 2003 c.402 Â§21]

Â Â Â Â Â  809.135 Refusal to issue, revocation or suspension of driving privileges, identification card, registration or title for failure to use same name. The Department of Transportation may refuse to issue, may revoke or may suspend any license, permit, identification card, title or registration issued by the department or for which application is made to the department if the department determines that the person issued or applying for the license, permit, identification card, title or registration has used one name in one application and another name in any other application. [Formerly 809.060]

Â Â Â Â Â  809.140 Administrative review of suspension, revocation or cancellation of identification card, registration or driving privileges. (1) Unless otherwise specifically provided by law, a person whose identification card, vehicle registration or driving privileges are suspended, revoked or canceled by the Department of Transportation is entitled to administrative review of the action rather than to a formal hearing by the department if the suspension, revocation or cancellation is based upon:

Â Â Â Â Â  (a) A conviction;

Â Â Â Â Â  (b) Notification from a court that the court has suspended, revoked or canceled an identification card, registration or privileges; or

Â Â Â Â Â  (c) Notice from a court to the department to suspend, cancel or revoke.

Â Â Â Â Â  (2) Actions by the department based on grounds other than those specified in subsection (1) of this section may be subject to administrative review rather than a formal hearing if specifically provided by law. [1991 c.702 Â§2; 1993 c.627 Â§1]

Â Â Â Â Â  809.200 [1983 c.338 Â§389; repealed by 1987 c.730 Â§23]

DRIVING PRIVILEGES

(Court-Ordered or Recommended Restrictions, Suspensions, Revocations or Denials)

Â Â Â Â Â  809.210 Suspension or restriction of driving privileges for failure to pay fine or obey court order; exceptions. (1) A court may do any of the following if the defendant is convicted of any traffic offense and fails or refuses to pay a fine imposed by the judge or to comply with any condition upon which payment of the fine or any part of it was suspended:

Â Â Â Â Â  (a) Issue notice to the Department of Transportation to implement procedures under ORS 809.416.

Â Â Â Â Â  (b) Order a defendantÂs driving privileges restricted.

Â Â Â Â Â  (2) The authority granted in this section is in addition to or instead of any other method authorized by law for enforcing a court order.

Â Â Â Â Â  (3) If a court places restrictions on driving privileges under this section:

Â Â Â Â Â  (a) The judge shall immediately advise the department of the restrictions.

Â Â Â Â Â  (b) Upon removal of such restriction, the court shall notify the department that the restriction is ended.

Â Â Â Â Â  (c) The restriction shall remain in effect until ended by the court.

Â Â Â Â Â  (d) The department shall take action as provided under ORS 807.120 on restrictions imposed under this section.

Â Â Â Â Â  (e) The restrictions may include any restriction, condition or requirement.

Â Â Â Â Â  (f) Violation of the restriction is punishable as provided under ORS 807.010.

Â Â Â Â Â  (4) If a judge issues notice to implement procedures under ORS 809.416 as provided under this section:

Â Â Â Â Â  (a) The judge shall immediately send to the department notice upon payment of the fine as ordered.

Â Â Â Â Â  (b) The department shall take action on the suspension as provided under ORS 809.416.

Â Â Â Â Â  (5) A court shall not issue notice under this section to implement procedures under ORS 809.416 for failure to pay a fine relating to any parking offense, pedestrian offense or bicycling offense. [1983 c.338 Â§387; 1985 c.16 Â§203; 1985 c.669 Â§13; 1991 c.702 Â§5; 1993 c.751 Â§54]

Â Â Â Â Â  809.220 Failure to appear; suspension or other procedures. This section establishes procedures that are applicable if a person fails to appear on a citation for a traffic offense or for a violation of ORS 471.430. All of the following apply to this section:

Â Â Â Â Â  (1) If a defendant fails to make any appearance required by the court or by law in a proceeding charging the defendant with a traffic offense or with a violation of ORS 471.430, the court:

Â Â Â Â Â  (a) Shall issue notice to the Department of Transportation to suspend for failure to appear if the defendant is charged with a traffic crime or with a violation of ORS 471.430. If a court issues notice under this paragraph, the department shall suspend the driving privileges of the person as provided under ORS 809.280.

Â Â Â Â Â  (b) Shall issue notice to the department to implement procedures under ORS 809.416 if the defendant is charged with a traffic violation. If a court issues notice under this paragraph, the department shall implement procedures under ORS 809.416.

Â Â Â Â Â  (2) In any notice to the department under this section, a court shall certify that the defendant failed to appear in the proceedings in the manner required by the court or by law.

Â Â Â Â Â  (3) At any time within five years from the date of a notice to suspend for failure to appear given to the department under this section, a court shall give a second notice to the department to terminate a suspension resulting from the original notice if any of the following occur:

Â Â Â Â Â  (a) The base fine amount or fine set by the court is paid.

Â Â Â Â Â  (b) The court finds the defendant not guilty or orders a dismissal of the case.

Â Â Â Â Â  (c) The court determines that the suspension for failure to pay or appear should be terminated for good cause.

Â Â Â Â Â  (4) Notifications by a court to the department under this section shall be in a form prescribed by the department.

Â Â Â Â Â  (5) A court shall not notify the department under this section for failure to appear on any parking, pedestrian or bicyclist offense. [1983 c.338 Â§393; 1985 c.16 Â§209; 1985 c.669 Â§15; 1989 c.161 Â§1; 1991 c.702 Â§6; 1995 c.142 Â§3; 1999 c.1051 Â§281; 2001 c.817 Â§1; 2001 c.823 Â§27]

Â Â Â Â Â  809.230 Court suspension or revocation of nonresident driving privileges. A court may suspend or revoke the driving privileges to operate a motor vehicle in this state of any nonresident for any cause for which the driving privileges of a resident of this state may be suspended or revoked. [1983 c.338 Â§394]

Â Â Â Â Â  809.235 Permanent revocation of driving privileges upon conviction of certain crimes; restoration of privileges. (1)(a) Notwithstanding ORS 809.409 (2), the court shall order that a personÂs driving privileges be permanently revoked if the person is convicted of any degree of murder or of manslaughter in the first degree and the court finds that the person intentionally used a motor vehicle as a dangerous weapon resulting in the death of the victim.

Â Â Â Â Â  (b) The court shall order that a personÂs driving privileges be permanently revoked if the person is convicted of felony driving while under the influence of intoxicants in violation of ORS 813.010 or if the person is convicted of misdemeanor driving while under the influence of intoxicants in violation of ORS 813.010 or its statutory counterpart in any other jurisdiction for a third or subsequent time.

Â Â Â Â Â  (2)(a) A person whose driving privileges are revoked as described in subsection (1) of this section may file a petition in the circuit court of the county in which the person resides for an order restoring the personÂs driving privileges. A petition may be filed under this subsection no sooner than 10 years after the person is:

Â Â Â Â Â  (A) Released on parole or post-prison supervision; or

Â Â Â Â Â  (B) Sentenced to probation if the probation is not revoked and the person is thereafter discharged without the imposition of a sentence of imprisonment.

Â Â Â Â Â  (b) The district attorney of the county in which the person resides shall be named and served as the respondent in the petition.

Â Â Â Â Â  (3) The court shall hold a hearing on a petition filed in accordance with subsection (2) of this section. In determining whether to grant the petition, the court shall consider:

Â Â Â Â Â  (a) The nature of the offense for which driving privileges were revoked.

Â Â Â Â Â  (b) The degree of violence involved in the offense.

Â Â Â Â Â  (c) Other criminal and relevant noncriminal behavior of the petitioner both before and after the conviction that resulted in the revocation.

Â Â Â Â Â  (d) The recommendation of the personÂs parole officer, which shall be based in part on a psychological evaluation ordered by the court to determine whether the person is presently a threat to the safety of the public.

Â Â Â Â Â  (e) Any other relevant factors.

Â Â Â Â Â  (4) If, after a hearing described in subsection (3) of this section, the court is satisfied by clear and convincing evidence that the petitioner is rehabilitated and that the petitioner does not pose a threat to the safety of the public, the court shall order the petitionerÂs driving privileges restored. [1993 c.761 Â§2; 1995 c.661 Â§2; 2001 c.786 Â§1; 2003 c.346 Â§2; 2003 c.402 Â§22; 2005 c.436 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 346, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 4. The amendments to ORS 809.235, 811.182 and 813.400 by sections 1 to 3 of this 2003 Act apply to persons whose third conviction of misdemeanor driving while under the influence of intoxicants occurs on or after the effective date of this 2003 Act [January 1, 2004]. [2003 c.346 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 436, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 809.235 and 813.400 by sections 1 and 2 of this 2005 Act apply to persons whose third or subsequent conviction of misdemeanor driving while under the influence of intoxicants occurs on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.436 Â§3]

Â Â Â Â Â  809.240 Court imposition of suspension or revocation; taking possession of license or permit; temporary permit. (1) If a person is convicted of an offense that will result in mandatory suspension or revocation under ORS 809.409, 809.411, 809.413, 813.400 or 813.403, the trial judge shall:

Â Â Â Â Â  (a) Impose the revocation or suspension at the time of conviction for the required period; and

Â Â Â Â Â  (b) Comply with the requirements under ORS 809.275 to take possession of the license or driver permit of the person.

Â Â Â Â Â  (2) When necessary to give full effect to this section, a court shall issue a temporary driver permit under ORS 807.320. [1983 c.338 Â§395; 1985 c.16 Â§210; 1991 c.185 Â§5; 2003 c.402 Â§23]

Â Â Â Â Â  809.250 [1983 c.338 Â§396; 1985 c.669 Â§14; 1987 c.730 Â§14; 1993 c.751 Â§55; renumbered 809.275 in 2005]

Â Â Â Â Â  809.260 Denial of driving privileges for convicted juvenile. (1) Whenever a person who is 17 years of age or younger, but not younger than 13 years of age, is convicted of any offense described in this subsection or determined by a juvenile court to have committed one of the described offenses, the court in which the person is convicted shall prepare and send to the Department of Transportation, within 24 hours of the conviction or determination, an order of denial of driving privileges for the person so convicted. This section applies to ORS 166.370 and to any offense involving the delivery, manufacture or possession of controlled substances or the possession, use or abuse of alcohol.

Â Â Â Â Â  (2) If a court has issued an order of denial of driving privileges under this section, the court, upon petition of the person, may review the order and may withdraw the order at any time the court deems appropriate except as provided in the following:

Â Â Â Â Â  (a) A court may not withdraw an order for a period of 90 days following the issuance of the order if it is the first such order issued with respect to the person.

Â Â Â Â Â  (b) A court may not withdraw an order for a period of one year following the issuance of the order if it is the second or subsequent such order issued with respect to the person.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, a court may not withdraw an order for a period of six months if the order is based on a determination or conviction involving controlled substances.

Â Â Â Â Â  (3) Upon receipt of an order under this section, the department shall take action as directed under ORS 809.280. [1985 c.16 Â§206; 1991 c.835 Â§3; 1993 c.625 Â§6; 1999 c.1051 Â§88]

Â Â Â Â Â  809.265 Suspension for inhalant or controlled substances conviction. (1) Unless the court finds compelling circumstances not to order suspension of driving privileges, the court in which a person is convicted of an offense described in this subsection shall prepare and send to the Department of Transportation, within 24 hours of the conviction, an order of suspension of driving privileges of the person. This subsection applies when a person is convicted of:

Â Â Â Â Â  (a) Any offense involving manufacturing, possession or delivery of controlled substances.

Â Â Â Â Â  (b) Driving while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance if the person was under the influence of an inhalant or a controlled substance.

Â Â Â Â Â  (2) Upon receipt of an order under this section, the department shall take action as directed under ORS 809.280. [1991 c.835 Â§2; 1999 c.619 Â§7; 1999 c.1051 Â§139]

(Additional Authority of Court)

Â Â Â Â Â  809.267 Additional fee upon notice of suspension or restriction. A court shall add a $15 fee to the judgment in any case in which the court gives notice to the Department of Transportation of the suspension or restriction of a defendantÂs driving privileges. The fee shall be added to the judgment without further notice to the defendant or further order of the court. This section applies to suspensions or restrictions ordered by a court for failure of a person to comply with a court order or with any conditions imposed by the court, for failure to pay a fine or for failure to appear as required by ORS 153.061. [1995 c.142 Â§2; 1999 c.1051 Â§140; 2001 c.823 Â§26]

Â Â Â Â Â  809.270 Driver improvement course; enforcement by suspension or restriction of privileges. (1) A court may require that a defendant convicted of a traffic offense successfully complete, within a time fixed by the judge, a defensive driving or other appropriate driver improvement course conducted by the Department of Transportation or any other rehabilitative program and may use the suspension or restriction of the personÂs driving privileges or right to apply for driving privileges to enforce the requirement by ordering:

Â Â Â Â Â  (a) The suspension until the defendant successfully completes the program; or

Â Â Â Â Â  (b) The suspension or restriction if the defendant fails to successfully complete the program.

Â Â Â Â Â  (2) The authority granted under this section is in addition to any fine or imprisonment authorized by law, including probation and suspension of imposition or execution of any sentence upon conditions ordered by the court.

Â Â Â Â Â  (3) If a court places restrictions on driving privileges under this section:

Â Â Â Â Â  (a) The judge shall immediately advise the department of the restrictions in writing.

Â Â Â Â Â  (b) Upon removal of such restrictions, the court shall notify the department in writing that the restriction is ended.

Â Â Â Â Â  (c) The restriction shall remain in effect until ended by the court.

Â Â Â Â Â  (d) The department shall take action as provided under ORS 807.120 on restrictions imposed under this section.

Â Â Â Â Â  (e) The restrictions may include any restriction, condition or requirement.

Â Â Â Â Â  (f) Violation of the restriction is punishable as provided under ORS 807.010.

Â Â Â Â Â  (4) If suspension is ordered under this section:

Â Â Â Â Â  (a) The court shall so notify the department and the department shall impose the suspension of the driving privileges as provided under ORS 809.280.

Â Â Â Â Â  (b) The court shall notify the department of reinstatement after any suspension ordered under this section.

Â Â Â Â Â  (c) The department shall take action on the suspension or reinstatement as provided under ORS 809.280.

Â Â Â Â Â  (d) The judge shall comply with the requirements under ORS 809.275 to take possession of the license or permit of the person. [1983 c.338 Â§388; 1985 c.16 Â§204; 1993 c.18 Â§169]

(Procedures Following Court Suspension or Revocation)

Â Â Â Â Â  809.275 Court to take possession of license or permit; effective date of suspension or revocation. (1) A court shall take immediate possession of any license or driver permit held by a defendant that is issued by any jurisdiction if the court imposes a suspension under ORS 809.120, 809.240 or 809.270.

Â Â Â Â Â  (2) Upon taking possession of a license or permit under this section, a court shall immediately forward to the Department of Transportation the license or permit and a copy of the suspension or revocation order or other information satisfactory to the department and to the State Court Administrator.

Â Â Â Â Â  (3) A suspension or revocation of driving privileges becomes effective on the date a court takes possession of a license or permit under this section or orders the suspension or revocation. [Formerly 809.250]

Â Â Â Â Â  809.280 Department procedures following court order or recommendation; length of suspension or revocation. (1) This section establishes the procedures the Department of Transportation shall follow when a court orders or recommends the suspension or revocation of driving privileges. This section also establishes the period of time the revocation or suspension will be effective.

Â Â Â Â Â  (2) When a court orders a suspension of driving privileges under ORS 809.270, the department shall immediately make proper entry in its files and records and take other action as necessary to implement the order. The suspension shall remain in force until the department is notified by the court that the suspension is ended, except that, if the department is ordered to automatically restore the driving privileges upon the successful completion of a program, the department shall do so and shall notify the judge that the person has complied with the order of the judge.

Â Â Â Â Â  (3) When a court recommends a suspension of driving privileges under ORS 809.120, the department shall impose the suspension as recommended by the court.

Â Â Â Â Â  (4) When a court notifies the department under ORS 809.130 of an unsettled judgment, the department shall suspend and, subject to any other requirements of law, restore the driving privileges upon appropriate notification from the court under ORS 809.130, except that the department shall only impose the suspension after the department has determined that:

Â Â Â Â Â  (a) The judgment was rendered against the person;

Â Â Â Â Â  (b) The judgment has remained unsettled as described in ORS 809.470 for 60 days; and

Â Â Â Â Â  (c) The judgment continues to be unsettled as described in ORS 809.470.

Â Â Â Â Â  (5) When a court notifies the department under ORS 419C.472 or 809.220 to suspend for failure to appear, the department shall suspend the driving privileges of the person for an indefinite period. The department shall terminate the suspension upon notification by the court or upon the elapse of five years from the date of suspension. A suspension under this subsection shall be placed on the defendantÂs driving record. The department shall not suspend any driving privileges under this subsection for a personÂs failure to appear on a parking, pedestrian or bicyclist offense.

Â Â Â Â Â  (6) When a court sends the department a license or otherwise notifies the department under ORS 810.310, the department shall suspend the driving privileges of the person for an indefinite period. The department shall terminate the suspension ordered under this section upon notification by the court or upon the lapse of five years from the date of suspension, whichever comes first.

Â Â Â Â Â  (7) In addition to any other authority to suspend driving privileges under the vehicle code, the department shall suspend all driving privileges of any person upon receipt of an order of denial of driving privileges under ORS 809.260. The suspension shall be imposed without hearing. The driving privileges of the person shall be suspended as provided in the following:

Â Â Â Â Â  (a) Upon receipt of the first order denying driving privileges, the department shall impose a suspension for one year, or until the person so suspended reaches 17 years of age, whichever is longer.

Â Â Â Â Â  (b) Upon receipt of a second or subsequent order denying driving privileges, the department shall suspend for one year or until the person reaches 18 years of age, whichever is longer.

Â Â Â Â Â  (8) If the department receives notice from a court that it has withdrawn an order issued under ORS 809.260, the department shall immediately reinstate any driving privileges that have been suspended under subsection (7) of this section because of the issuance of the order.

Â Â Â Â Â  (9) When a court orders suspension of driving privileges under ORS 165.805 or 471.430, the department shall impose the suspension as ordered by the court.

Â Â Â Â Â  (10) When a court orders a suspension of driving privileges under ORS 809.265, the department shall immediately suspend all driving privileges of the person. Upon receipt of an order suspending driving privileges, the department shall impose a suspension for six months.

Â Â Â Â Â  (11) When a court orders revocation of driving privileges as provided in ORS 809.235, the department shall impose the revocation as ordered. The revocation shall remain in effect until the department is notified by a court that the personÂs driving privileges have been ordered restored.

Â Â Â Â Â  (12) When a court orders suspension of driving privileges under ORS 811.109, the department shall impose the suspension as ordered by the court. [1983 c.338 Â§362; 1985 c.16 Â§177; 1985 c.597 Â§23; 1985 c.669 Â§12; 1987 c.730 Â§15; 1991 c.835 Â§4; 1991 c.860 Â§3; 1993 c.751 Â§57; 1993 c.761 Â§3; 1999 c.359 Â§3; 1999 c.770 Â§4; 2001 c.817 Â§8; 2005 c.491 Â§2]

Â Â Â Â Â  809.290 [1985 c.669 Â§6; 1991 c.702 Â§7; 1993 c.751 Â§58; 2003 c.402 Â§24; renumbered 809.416 in 2005]

Â Â Â Â Â  809.300 [1985 c.669 Â§7; repealed by 1991 c.702 Â§20]

(Cancellation, Refusal to Issue, Suspension or Revocation)

Â Â Â Â Â  809.310 Cancellation or suspension of driving privileges; grounds; surrender of license or permit; duration; reissuance of privileges. (1) The Department of Transportation may cancel any driving privileges upon determining that the person is not entitled to the driving privileges under the vehicle code. The department may reissue driving privileges canceled under this subsection when the applicant has satisfied all requirements for the driving privileges sought.

Â Â Â Â Â  (2) The department may cancel any driver license or permit that contains any error or defect or that is found to have been issued on the basis of false information given to the department. Cancellation under this subsection is in addition to any suspension of driving privileges authorized for the same conduct.

Â Â Â Â Â  (3) The department may suspend any driving privileges or right to apply for privileges or any identification card or right to apply for a card upon determining that the person issued or applying for the driving privileges or identification card has committed any of the following acts:

Â Â Â Â Â  (a) Failed to give the required or correct information in the application for the driving privileges or for an identification card, in violation of ORS 807.430 or 807.530.

Â Â Â Â Â  (b) Committed false swearing in making application for the driving privileges in violation of ORS 807.520.

Â Â Â Â Â  (c) Used an invalid license or identification card in violation of ORS 807.430 or 807.580.

Â Â Â Â Â  (d) Permitted misuse of license, permit or identification card in violation of ORS 807.430 or 807.590.

Â Â Â Â Â  (e) Used the license, permit or identification card of another in violation of ORS 807.430 or 807.600.

Â Â Â Â Â  (f) Produced identification cards, licenses, permits, forms or camera cards in violation of ORS 807.500.

Â Â Â Â Â  (g) Transferred documents for the purpose of misrepresentation in violation of ORS 807.510.

Â Â Â Â Â  (h) Given false information to a police officer in violation of ORS 807.620.

Â Â Â Â Â  (4) Upon suspension or cancellation of driving privileges under this section, a person whose privileges are suspended or canceled shall surrender to the department any license or driver permit issued for the driving privileges. Failure to comply with this subsection is subject to penalty as provided under ORS 809.500.

Â Â Â Â Â  (5) To obtain driving privileges after the period of suspension or cancellation under this section, a person must reapply for driving privileges in the manner established by law. [1983 c.338 Â§345; 1985 c.393 Â§8; 1987 c.272 Â§1; 1993 c.393 Â§6]

Â Â Â Â Â  809.320 Cancellation on written request of parent or legal guardian. (1) If an applicant for driving privileges must have a parent or legal guardian sign the application before the person qualifies under ORS 807.060, that parent or legal guardian who has signed the application may thereafter file with the Department of Transportation a written request that the driving privileges of the person so granted be canceled.

Â Â Â Â Â  (2) The department shall cancel the driving privileges of a person upon written request under this section if the person is under 18 years of age. [1983 c.338 Â§346; 1985 c.16 Â§162; 2005 c.143 Â§2]

Â Â Â Â Â  809.330 [1983 c.338 Â§347; 1985 c.669 Â§11; 1991 c.702 Â§24; repealed by 1993 c.751 Â§106]

Â Â Â Â Â  809.340 [1985 c.396 Â§3; repealed by 1991 c.702 Â§20]

Â Â Â Â Â  809.350 [1985 c.396 Â§4; 1999 c.849 Â§Â§187,188; repealed by 2001 c.294 Â§12]

Â Â Â Â Â  809.360 General provisions relating to suspension or revocation of driving privileges. (1) For purposes of determining whether grounds exist for revoking or suspending driving privileges, an unvacated forfeiture of bail in another state equals a conviction.

Â Â Â Â Â  (2) A suspension or revocation of driving privileges ordered by a court shall run concurrently with any mandatory suspension or revocation ordered by the Department of Transportation and arising out of the same conviction.

Â Â Â Â Â  (3) Judicial review of orders denying, suspending or revoking a license, except where such suspension or revocation is mandatory, shall be as provided in ORS chapter 183.

Â Â Â Â Â  (4) Whenever the department or a court has reason under any laws of this state to suspend or revoke the driving privileges of any person who does not hold current driving privileges to operate motor vehicles or whose driving privileges are due to expire during a suspension period, the department or court shall suspend or revoke the right of such person to apply for driving privileges to operate motor vehicles in this state. A suspension or revocation of a right to apply for driving privileges under this subsection shall be for the period provided by law.

Â Â Â Â Â  (5) Whenever the department or a court has reason under any laws of this state to suspend the commercial driver license of any person who does not hold a current commercial driver license or whose commercial driver license is due to expire during a suspension period, the department or court shall suspend the right of such person to apply for a commercial driver license in this state. A suspension of a right to apply for a commercial driver license under this subsection shall be for the period provided by law.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, a person who holds a farm endorsement described in ORS 807.035 while operating within the limitations of the endorsement is not subject to suspension of a commercial driver license or of the right to apply for a commercial driver license for any offense that would subject the driver of a commercial motor vehicle to such sanction. Nothing in this subsection prohibits suspension of the personÂs Class C driver license or the right to apply for such a license. [1983 c.338 Â§348; 1987 c.272 Â§2; 1989 c.636 Â§34; 1999 c.1051 Â§282; 2003 c.14 Â§487]

Â Â Â Â Â  809.370 [1983 c.338 Â§349; 1985 c.16 Â§163; 1991 c.317 Â§1; 2003 c.402 Â§25; renumbered 809.412 in 2005]

Â Â Â Â Â  809.380 Period of suspension; effect; reinstatement; fee. All of the following apply to a person whose driving privileges have been suspended:

Â Â Â Â Â  (1) The period of suspension shall last as long as provided for that particular suspension by law.

Â Â Â Â Â  (2) During the period of suspension, the person is not entitled to exercise any driving privileges in this state except as provided under this subsection. Unless otherwise specifically provided by law, a person whose driving privileges are suspended may obtain, if the person qualifies, a hardship driver permit under ORS 807.240, and exercise driving privileges under the driver permit.

Â Â Â Â Â  (3) Upon expiration of the suspension, the Department of Transportation shall reissue, upon request of the person, the suspended driving privileges and any license or driver permit that evidences the driving privileges. The reissuance shall be without requalification by the person except that the department may require the person to furnish evidence satisfactory to the department that the person is qualified to continue to exercise driving privileges in this state before the department reissues the driving privileges.

Â Â Â Â Â  (4) The department may not issue any driving privileges in contradiction to this section.

Â Â Â Â Â  (5) If the person fails to surrender to the department any license or driver permit issued as evidence of driving privileges that are suspended, the person is subject to the penalties under ORS 809.500.

Â Â Â Â Â  (6) No reinstatement of suspended driving privileges will be made by the department until the fee for reinstatement of suspended driving privileges established under ORS 807.370 is paid to or waived by the department. The department may waive the reinstatement fee for any of the following reasons:

Â Â Â Â Â  (a) The suspension occurred under ORS 809.419 for failure to take an examination upon request of the department under ORS 807.340.

Â Â Â Â Â  (b) The suspension occurred under ORS 809.419 for failure to obtain required medical clearance upon request of the department under ORS 807.070 or 807.090.

Â Â Â Â Â  (c) The suspension occurred under ORS 809.419 for incompetence to drive a motor vehicle or having a mental or physical condition or impairment that affects the personÂs ability to safely operate a motor vehicle.

Â Â Â Â Â  (d) The suspension occurred under ORS 809.419 upon notification by the superintendent of a hospital under ORS 807.700 that a person should not drive.

Â Â Â Â Â  (e) The suspension occurred under ORS 809.419 upon notification by a court under ORS 810.375 that a person charged with a traffic offense has been found guilty except for insanity.

Â Â Â Â Â  (f) The department committed an error in issuing the suspension.

Â Â Â Â Â  (g) The suspension was the result of an error committed by an insurance company in issuing or failing to issue a certification of insurance or in canceling a certification of insurance filed with the department under ORS 806.270.

Â Â Â Â Â  (h) The department issued the suspension without error because the person failed to respond as required under ORS 806.160 or to furnish proof of exemption under ORS 806.210 from the filing requirement of ORS 806.200, but the department later determines that the person in fact was in compliance with financial responsibility requirements as of the date of the departmentÂs letter of verification under ORS 806.150 or at the time of an accident described in ORS 806.200.

Â Â Â Â Â  (i) The department issued the suspension without error because the person was not in compliance with financial responsibility requirements as of the date of the departmentÂs letter of verification under ORS 806.150 or at the time of an accident described in ORS 806.200, but the department later determines that the person reasonably and in good faith believed that the person was in compliance with financial responsibility requirements on the date of the departmentÂs letter of verification or at the time of the accident.

Â Â Â Â Â  (j) The suspension was the result of an error committed by an insurance company in notifying the department regarding the correctness of a certification under ORS 806.150.

Â Â Â Â Â  (k) The suspension occurred because the person failed to make future responsibility filings but the department later determines that the reason for the failure was that the person was a military reservist or a member of a national guard unit that was ordered to active military duty to a location outside of the United States. The effective date of the military orders must be prior to the effective date of a suspension issued by the department for failure to make a future responsibility filing.

Â Â Â Â Â  (L) The department issued the suspension without error because the department received a notice to suspend from a court under ORS 809.210 or 809.220, but the department later determines that the person in fact was in compliance with the requirements of the court prior to the effective date of the suspension. [1983 c.338 Â§350; 1985 c.16 Â§164; 1985 c.173 Â§1; 1985 c.393 Â§9; 1985 c.669 Â§17a; 1985 c.714 Â§8; 1987 c.137 Â§3; 1987 c.258 Â§8; 1987 c.272 Â§3; 1987 c.801 Â§7; 1989 c.224 Â§139; 1991 c.474 Â§1; 2003 c.402 Â§26; 2005 c.104 Â§1; 2005 c.140 Â§3]

Â Â Â Â Â  809.390 Period of revocation; effect; reinstatement; fee. All of the following apply to a person whose driving privileges have been revoked:

Â Â Â Â Â  (1) The period of revocation shall last as long as required for the revocation by law.

Â Â Â Â Â  (2) During the period of revocation, the person is not entitled to exercise any driving privileges in this state or to apply for or receive any driving privileges in this state except when a person who has been determined to be a habitual offender is permitted to obtain driving privileges under a probationary driving permit as described under ORS 807.270 and 809.650. This subsection prohibits the issuance of any driver permit, including a hardship permit described under ORS 807.240, to a person whose driving privileges or right to apply for driving privileges are revoked except as provided for the probationary driving permit under ORS 807.270.

Â Â Â Â Â  (3) Upon expiration of the revocation period, the person must reapply for driving privileges in the manner established by law and must reestablish the personÂs eligibility for issuance of driving privileges. If driving privileges are revoked because the person is a habitual offender, the person must meet the additional eligibility requirements for reinstatement of driving privileges under ORS 809.650 and 809.660.

Â Â Â Â Â  (4) The Department of Transportation may issue new driving privileges to a person before the expiration of the revocation period if the person is otherwise entitled to be issued driving privileges and when, with reference to a conviction upon which the revocation was based, the Governor has pardoned the person of the crime.

Â Â Â Â Â  (5) The department shall not issue any driving privileges in contradiction to this section.

Â Â Â Â Â  (6) If the person fails to surrender to the department any license or driver permit issued as evidence of driving privileges that are revoked, the person is subject to the penalty under ORS 809.500.

Â Â Â Â Â  (7) No reinstatement of revoked driving privileges will be made by the department until the fee for reinstatement of revoked driving privileges established under ORS 807.370 is paid to or waived by the department. The department may waive the reinstatement fee if the department committed an error in issuing the revocation. [1983 c.338 Â§351; 1985 c.16 Â§165; 1985 c.393 Â§10; 1985 c.669 Â§1; 1987 c.801 Â§8]

Â Â Â Â Â  809.400 Suspension or revocation for out-of-state conviction. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, the Department of Transportation may suspend or revoke the driving privileges of any resident of this state upon receiving notice of the conviction of such person in another jurisdiction of an offense therein that, if committed in this state, would be grounds for the suspension or revocation of the driving privileges of the person. A suspension or revocation under this subsection shall be initiated within 30 days of receipt of notice of the conviction. Violation of a suspension or revocation imposed under this subsection shall have the same legal effects and consequences as it would if the offense committed in the other jurisdiction had been committed in this jurisdiction.

Â Â Â Â Â  (b) The department may not suspend or revoke driving privileges under this subsection unless notice of conviction is received within 180 days of the date of the conviction.

Â Â Â Â Â  (2) The department may suspend or revoke the driving privileges of any resident of this state upon receiving notice from another state, territory, federal possession or district or province of Canada that the personÂs driving privileges in that jurisdiction have been suspended or revoked. Violation of the suspension or revocation shall have the same legal effects and consequences as it would if the suspension or revocation had been imposed initially in this state upon the same grounds. The suspension or revocation under this subsection shall continue until the person suspended or revoked furnishes evidence of any of the following:

Â Â Â Â Â  (a) Compliance with the law of the other jurisdiction or the restoration of driving privileges in that jurisdiction.

Â Â Â Â Â  (b) That the revocation or suspension in the other jurisdiction was not under circumstances that would require the department to suspend or revoke the driving privileges of the person under the laws of this state.

Â Â Â Â Â  (3) A person is entitled to administrative review of a suspension under this section. [1983 c.338 Â§352; 1987 c.272 Â§4; 1987 c.730 Â§16; 1989 c.171 Â§90; 1989 c.398 Â§1; 1989 c.636 Â§35; 1991 c.595 Â§1; 1991 c.702 Â§11; 2005 c.649 Â§24]

Â Â Â Â Â  809.404 Disqualification from holding commercial driver license. (1) The Department of Transportation shall suspend a personÂs commercial driver license or right to apply for a commercial driver license if the person is disqualified from holding a commercial driver license under this section. A person is entitled to administrative review under ORS 809.440 of a suspension under this section.

Â Â Â Â Â  (2) A person is disqualified from holding a commercial driver license if the person has two or more of any of the following in any combination:

Â Â Â Â Â  (a) A record of conviction for driving while under the influence of intoxicants under ORS 813.010 and the person was driving a motor vehicle or a commercial motor vehicle at the time of the offense.

Â Â Â Â Â  (b) A suspension of the personÂs commercial driver license under ORS 813.410 for refusal to submit to a test under ORS 813.100 and the person was driving a motor vehicle or a commercial motor vehicle at the time of the offense.

Â Â Â Â Â  (c) A suspension of the personÂs commercial driver license under ORS 813.410 because the person submitted to a breath or blood test and the personÂs blood, as shown by the test, had 0.04 percent or more by weight of alcohol and the person was driving a commercial motor vehicle at the time of the offense.

Â Â Â Â Â  (d) A record of conviction under ORS 811.700 or 811.705 of failure to perform the duties of a driver and the person was driving a motor vehicle or a commercial motor vehicle at the time of the offense.

Â Â Â Â Â  (e) A record of conviction of a crime punishable as a felony, other than a felony described in subsection (3) of this section, and the person was driving a motor vehicle or a commercial motor vehicle at the time of the offense.

Â Â Â Â Â  (f) A record of conviction for driving a commercial motor vehicle while, as a result of prior violations committed while driving a commercial motor vehicle, the personÂs commercial driver license had been suspended or revoked.

Â Â Â Â Â  (g) A record of conviction of any degree of murder, manslaughter or criminally negligent homicide resulting from the operation of a commercial motor vehicle or assault in the first degree resulting from the operation of a commercial motor vehicle.

Â Â Â Â Â  (3) A person is disqualified from holding a commercial driver license if the person has a record of conviction for a crime punishable as a felony that involves the manufacturing, distributing or dispensing of a controlled substance, as defined in ORS 475.005, and in which a motor vehicle or a commercial motor vehicle was used. Notwithstanding subsection (4) of this section, the department may not issue or reinstate a commercial driver license for the lifetime of a person whose commercial driver license is suspended under this subsection.

Â Â Â Â Â  (4) Ten years after a person is disqualified from holding a commercial driver license under subsection (2) of this section, the person may apply to the department for the right to apply for a commercial driver license or for reinstatement of the personÂs commercial driver license. The department may issue or reinstate a commercial driver license to a person who meets all other requirements for the issuance of a commercial driver license if the department, in the discretion of the department, finds good cause shown and finds that the person voluntarily entered and successfully completed rehabilitation as approved by the department.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, if a person whose commercial driver license is issued or reinstated under subsection (4) of this section receives a subsequent conviction or suspension described in subsection (2) of this section, the department shall suspend the personÂs commercial driver license or right to apply for a commercial driver license for the lifetime of the person.

Â Â Â Â Â  (6) For the purposes of this section:

Â Â Â Â Â  (a) Second or subsequent records of conviction or suspensions apply only if the convictions or suspensions arose out of separate incidents.

Â Â Â Â Â  (b) A record of conviction or suspension applies to a person who does not hold a commercial driver license only if the person was driving a commercial motor vehicle at the time of the commission of the offense. [2005 c.649 Â§13]

Â Â Â Â Â  Note: Section 14, chapter 649, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 14. Section 13 of this 2005 Act [809.404] applies to:

Â Â Â Â Â  (1) Except as provided in subsection (2) of this section, offenses committed before, on or after the effective date of this 2005 Act [July 27, 2005] if the person was driving a commercial motor vehicle at the time of the offense.

Â Â Â Â Â  (2) Offenses committed on or after the effective date of this 2005 Act if the offense is not an offense described in subsection (1) of this section or if the offense is the offense described in section 13 (2)(f) of this 2005 Act. [2005 c.649 Â§14]

Â Â Â Â Â  809.405 [1989 c.715 Â§4; 1999 c.328 Â§7; repealed by 2001 c.176 Â§1]

Â Â Â Â Â  809.407 Suspension of commercial driver license for specified railroad crossing violations. (1) The driver of a commercial motor vehicle is subject to suspension of the driverÂs commercial driver license upon conviction of any of the following:

Â Â Â Â Â  (a) Failure to stop for a railroad signal in violation of ORS 811.455.

Â Â Â Â Â  (b) Failure to follow rail crossing procedures for high-risk vehicles in violation of ORS 811.460.

Â Â Â Â Â  (c) Obstructing a rail crossing in violation of ORS 811.475.

Â Â Â Â Â  (d) Failure of the operator of a commercial motor vehicle to slow down and check that tracks are clear of an approaching train in violation of ORS 811.462.

Â Â Â Â Â  (2) Upon receipt of a record of conviction for an offense described in subsection (1) of this section, the Department of Transportation shall suspend the convicted personÂs commercial driver license for the following periods of time:

Â Â Â Â Â  (a) Sixty days, upon receipt of a first record of conviction.

Â Â Â Â Â  (b) One hundred and twenty days, if commission of a second offense and the conviction for a separate offense occur within a three-year period.

Â Â Â Â Â  (c) One year, if commission of a third or subsequent offense and two or more convictions for separate offenses occur within a three-year period.

Â Â Â Â Â  (3) A person is entitled to administrative review under ORS 809.440 of a suspension under this section. [2001 c.492 Â§2; 2003 c.402 Â§27]

Â Â Â Â Â  809.409 Revocation for conviction of crime. (1)(a) Upon receipt of a record of conviction of an offense described in this section, the Department of Transportation shall revoke the driving privileges of the person convicted.

Â Â Â Â Â  (b) A person is entitled to administrative review under ORS 809.440 of a revocation under this section.

Â Â Â Â Â  (c) Except as otherwise provided in subsections (2) and (3) of this section, the revocation shall be for a period of one year from the date of revocation, except that the department may not reinstate driving privileges of any person whose privileges are revoked under this section until the person complies with future responsibility filings.

Â Â Â Â Â  (2) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of any degree of murder, manslaughter or criminally negligent homicide resulting from the operation of a motor vehicle and assault in the first degree resulting from the operation of a motor vehicle, except that the provisions of this subsection do not apply to a person whose driving privileges are ordered revoked under ORS 809.235. A person whose driving privileges are revoked under this subsection may apply for reinstatement of driving privileges:

Â Â Â Â Â  (a) If the sentence for the offense includes incarceration, eight years from the date the person is released from incarceration for the offense; or

Â Â Â Â Â  (b) If the sentence does not include incarceration, eight years from the date the department revoked the privileges under this subsection.

Â Â Â Â Â  (3) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of failure to perform the duties of a driver to injured persons under ORS 811.705. The department shall revoke driving privileges under this subsection for a period of five years if the court indicates on the record of conviction that a person was killed as a result of the accident. The person may apply for reinstatement of privileges five years after the date the person was released from incarceration, if the sentence includes incarceration. If the sentence does not include incarceration, the person may apply for reinstatement five years from the date the revocation was imposed under this subsection.

Â Â Â Â Â  (4) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of perjury or the making of a false affidavit to the department under any law of this state requiring the registration of vehicles or regulating their operation on the highways.

Â Â Â Â Â  (5) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of any felony with a material element involving the operation of a motor vehicle. [2003 c.402 Â§2]

Â Â Â Â Â  809.410 [1983 c.338 Â§353; 1985 c.16 Â§166; 1985 c.301 Â§1; 1985 c.393 Â§10a; 1985 c.396 Â§6; 1985 c.669 Â§2a; 1985 c.714 Â§6; 1987 c.137 Â§4; 1987 c.258 Â§9; 1987 c.262 Â§4; 1989 c.224 Â§140; 1989 c.636 Â§31; 1989 c.715 Â§6; 1991 c.702 Â§10; 1993 c.393 Â§7; 1993 c.400 Â§2; 1993 c.627 Â§3; 1993 c.761 Â§4; 1995 c.79 Â§370; 1995 c.253 Â§5; 1995 c.656 Â§6; 1995 c.661 Â§1; 1997 c.83 Â§3; 1999 c.789 Â§6; 1999 c.796 Â§1; 1999 c.1077 Â§9; 2001 c.176 Â§5; 2001 c.294 Â§5; 2001 c.492 Â§9; 2003 c.14 Â§488; 2003 c.115 Â§1; repealed by 2003 c.402 Â§Â§6a,43]

Â Â Â Â Â  809.411 Suspension for conviction of crime. (1)(a) Upon receipt of a record of conviction for an offense described in this section, the Department of Transportation shall suspend the driving privileges of the person convicted.

Â Â Â Â Â  (b) A person is entitled to administrative review under ORS 809.440 of a suspension under this section.

Â Â Â Â Â  (c) Except as otherwise provided in subsections (7), (8), (9) and (10) of this section, the suspension shall be for the period of time described in Schedule I of ORS 809.428, except that the department may not reinstate driving privileges of any person whose privileges are suspended under this section until the person complies with future responsibility filings.

Â Â Â Â Â  (2) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of any degree of recklessly endangering another person, menacing or criminal mischief resulting from the operation of a motor vehicle.

Â Â Â Â Â  (3) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of reckless driving under ORS 811.140.

Â Â Â Â Â  (4) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of failure to perform duties of a driver when property is damaged under ORS 811.700.

Â Â Â Â Â  (5) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of fleeing or attempting to elude a police officer under ORS 811.540.

Â Â Â Â Â  (6) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of reckless endangerment of highway workers under ORS 811.231 (1).

Â Â Â Â Â  (7) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of theft under ORS 164.043, 164.045 or 164.055 when the theft was of gasoline. A suspension under this subsection shall continue for a period of six months from the date of suspension.

Â Â Â Â Â  (8) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of criminal trespass under ORS 164.245 that involves the operation of a motor vehicle. A suspension under this subsection shall continue for a period of six months from the date of suspension.

Â Â Â Â Â  (9) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of an offense described in ORS 809.310. A suspension under this subsection shall continue for a period of one year from the date of the suspension.

Â Â Â Â Â  (10)(a) The department shall take action under subsection (1) of this section upon receipt of a record of conviction of assault in the second, third or fourth degree resulting from the operation of a motor vehicle.

Â Â Â Â Â  (b) A person who is convicted of assault in the second degree and whose driving privileges are suspended under this subsection may apply for reinstatement of driving privileges eight years from the date the person is released from incarceration for the conviction, if the sentence includes incarceration. If the sentence for the conviction does not include incarceration, the person may apply for reinstatement of driving privileges eight years from the date the department suspended the privileges under this subsection.

Â Â Â Â Â  (c) A person who is convicted of assault in the third degree and whose driving privileges are suspended under this subsection may apply for reinstatement of driving privileges five years from the date the person is released from incarceration for the conviction, if the sentence includes incarceration. If the sentence for the conviction does not include incarceration, the person may apply for reinstatement of driving privileges five years from the date the department suspended the privileges under this subsection.

Â Â Â Â Â  (d) A person who is convicted of assault in the fourth degree and whose driving privileges are suspended under this subsection may apply for reinstatement of driving privileges one year from the date the person is released from incarceration for the conviction, if the sentence includes incarceration. If the sentence for the conviction does not include incarceration, the person may apply for reinstatement of driving privileges one year from the date the department suspended the privileges under this subsection. [2003 c.402 Â§3; 2005 c.403 Â§1]

Â Â Â Â Â  809.412 Authority of juvenile court for suspension or revocation under ORS 809.409 or 809.411. A determination by a juvenile court that a child within its jurisdiction has committed any act that is grounds for suspension or revocation of driving privileges under ORS 809.409 or 809.411 is equivalent to a conviction and the juvenile court has the same authority to order suspensions of driving privileges and take other actions in relation to the driving privileges of the child as other courts have in relation to adult traffic offenders. [Formerly 809.370]

Â Â Â Â Â  Note: 809.412 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 809 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  809.413 Suspension of commercial driver licenses; length of suspension. The Department of Transportation shall suspend the commercial driver license of a person when the department receives a record of conviction, notification or notice described in this section. A person is entitled to administrative review under ORS 809.440 of a suspension under this section. The department shall suspend the commercial driver license when the department receives:

Â Â Â Â Â  (1) A record of conviction under ORS 811.700 or 811.705 of failure to perform the duties of a driver while operating a motor vehicle or a commercial motor vehicle. A conviction under this subsection shall result in:

Â Â Â Â Â  (a) A suspension for a period of one year if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was not driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (b) A suspension for a period of three years if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (c) Suspension of the commercial driver license for the lifetime of the person if the person has previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404.

Â Â Â Â Â  (2) A record of conviction of a crime punishable as a felony involving the operation of a motor vehicle or a commercial motor vehicle, other than the felony described in subsection (3) of this section. A conviction under this subsection shall result in:

Â Â Â Â Â  (a) A suspension for a period of one year if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was not driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (b) A suspension for a period of three years if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (c) Suspension of the commercial driver license for the lifetime of the person if the person has previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404.

Â Â Â Â Â  (3) A record of conviction of a crime punishable as a felony that involves the manufacturing, distributing or dispensing of a controlled substance, as defined in ORS 475.005, and in which a motor vehicle or commercial motor vehicle was used. A conviction under this subsection shall result in a lifetime suspension of the personÂs commercial driving license.

Â Â Â Â Â  (4) A record of conviction for driving a commercial motor vehicle while, as a result of prior violations committed while operating a commercial motor vehicle, the commercial driver license of the driver had been suspended or revoked. A conviction under this subsection shall result in:

Â Â Â Â Â  (a) A suspension for a period of one year if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was not driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (b) A suspension for a period of three years if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (c) Suspension of the commercial driver license for the lifetime of the person if the person has previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404.

Â Â Â Â Â  (5) A record of conviction of any degree of murder, manslaughter or criminally negligent homicide resulting from the operation of a commercial motor vehicle or assault in the first degree resulting from the operation of a commercial motor vehicle. A conviction under this section shall result in:

Â Â Â Â Â  (a) A suspension for a period of one year if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was not driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (b) A suspension for a period of three years if:

Â Â Â Â Â  (A) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404; and

Â Â Â Â Â  (B) The person was driving a commercial motor vehicle containing a hazardous material at the time of the offense.

Â Â Â Â Â  (c) Suspension of the commercial driver license for the lifetime of the person if the person has previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404.

Â Â Â Â Â  (6) A record of conviction of a serious traffic violation if the conviction occurred within three years of a previous conviction for a serious traffic violation and if the convictions arose out of separate incidents. A suspension under this subsection shall be:

Â Â Â Â Â  (a) For a period of 60 days if the conviction is the personÂs second conviction for a serious traffic violation within the three-year period.

Â Â Â Â Â  (b) For a period of 120 days if the conviction is the personÂs third or subsequent conviction for a serious traffic violation within the three-year period. A suspension imposed under this paragraph shall be consecutive to any other suspension imposed for a serious traffic violation.

Â Â Â Â Â  (7) Notification that a person violated an out-of-service order issued under ORS 813.050 or has knowingly violated any other out-of-service order or notice. Notification under this subsection may include, but not be limited to, a record of conviction and a record of a determination by a state or federal agency with jurisdiction to make a determination that the person has violated an out-of-service order or notice. A suspension under this subsection shall be:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, for a period of 90 days if the notification relates to the personÂs first violation of an out-of-service order or notice.

Â Â Â Â Â  (b) For a period of one year if the notification relates to the personÂs first violation of an out-of-service order or notice and the person committed the violation while transporting hazardous materials required to be placarded or while operating a motor vehicle designed to transport 16 or more persons, including the driver.

Â Â Â Â Â  (c) Except as provided in paragraph (d) of this subsection, for a period of three years if the notification relates to a second or subsequent violation of an out-of-service notice or order that occurred within a 10-year period.

Â Â Â Â Â  (d) For a period of five years if the notification relates to a second or subsequent violation of an out-of-service notice or order that occurred within a 10-year period and the person committed the violation while transporting hazardous materials required to be placarded or was operating a motor vehicle designed to transport 16 or more persons, including the driver, regardless of the load or kind of vehicle involved in the prior violation.

Â Â Â Â Â  (8) Notification from the Federal Motor Carrier Safety Administration that a person in this state who holds a commercial driver license in this state has been disqualified from operating a commercial motor vehicle and that the disqualification is due to a determination that the driving of that person constitutes an imminent hazard. A suspension under this subsection shall be made immediately and for the period prescribed by the Federal Motor Carrier Safety Administration, except that:

Â Â Â Â Â  (a) Notwithstanding any disqualification hearings conducted by the Federal Motor Carrier Safety Administration, a suspension under this subsection is subject to a post-imposition hearing under ORS 809.440.

Â Â Â Â Â  (b) Notwithstanding the period of suspension prescribed by the Federal Motor Carrier Safety Administration, a suspension under this subsection may not exceed one year.

Â Â Â Â Â  (9) Notification from another jurisdiction that the person failed to appear on a citation for a traffic offense or for a violation in the other jurisdiction that, if committed in this state, would be grounds for suspension under ORS 809.220, and the person held a commercial driver license or was operating a commercial motor vehicle at the time of the offense. A suspension under this subsection:

Â Â Â Â Â  (a) Shall end upon the earliest of five years from the date of suspension or upon notification by the other jurisdiction that the person appeared.

Â Â Â Â Â  (b) Shall be placed on the personÂs driving record regardless of whether another jurisdiction places the suspension on the personÂs driving record.

Â Â Â Â Â  (c) May not be for a personÂs failure to appear on a parking, pedestrian or bicyclist offense.

Â Â Â Â Â  (10) Notification from another jurisdiction that the person failed to pay a fine or obey an order of the court on a citation for a traffic offense or for a violation in the other jurisdiction that, if committed in this state, would be grounds for suspension under ORS 809.415 (4), and the person held a commercial driver license or was operating a commercial motor vehicle at the time of the offense. A suspension under this subsection:

Â Â Â Â Â  (a) Shall end upon the earliest of five years from the date of suspension or upon notification by the other jurisdiction that the person paid the fine or obeyed the order of the court.

Â Â Â Â Â  (b) Shall be placed on the personÂs driving record regardless of whether another jurisdiction places the suspension on the personÂs driving record.

Â Â Â Â Â  (c) May not be for a personÂs failure to pay a fine or obey an order of the court on a parking, pedestrian or bicyclist offense.

Â Â Â Â Â  (11) Notice of a conviction in another jurisdiction of an offense that, if committed in this state, would be grounds for the suspension of the personÂs commercial driver license. The period of suspension under this subsection shall be the same as would be imposed on the person if the conviction were for an offense committed in this state.

Â Â Â Â Â  (12) Notification from another jurisdiction that a person who is a resident of this state and who holds a commercial driver license has had commercial driving privileges suspended or revoked in another jurisdiction for reasons that would be grounds for suspension of the personÂs commercial driver license in this state. The period of suspension under this subsection shall be the same as would be imposed on the person if the violation were committed in this state. [2003 c.402 Â§4; 2005 c.649 Â§20]

Â Â Â Â Â  Note: Section 21, chapter 649, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 21. The amendments to ORS 809.413 by section 20 of this 2005 Act apply to:

Â Â Â Â Â  (1) Offenses committed before, on or after the effective date of this 2005 Act [July 27, 2005] if:

Â Â Â Â Â  (a) The suspension period is enhanced based on a prior offense as provided in ORS 809.413 (1), (2), (3) and (5) and the person was driving a commercial motor vehicle at the time of the offense; or

Â Â Â Â Â  (b) The offense is an offense described in ORS 809.413 (6), (7), (11) or (12).

Â Â Â Â Â  (2) Offenses committed on or after the effective date of this 2005 Act if the offense is an offense not described in subsection (1) of this section or if the offense is an offense described in ORS 809.413 (4), (8), (9) and (10). [2005 c.649 Â§21]

Â Â Â Â Â  809.415 Suspensions for conduct involving judgments, financial responsibility, dishonesty. (1)(a) The Department of Transportation shall suspend the driving privileges of a person who has a judgment of the type described under ORS 806.040 rendered against the person if the person does not settle the judgment in the manner described under ORS 809.470 within 60 days after its entry.

Â Â Â Â Â  (b) A suspension under this subsection shall continue until the person does one of the following:

Â Â Â Â Â  (A) Settles the judgment in the manner described in ORS 809.470.

Â Â Â Â Â  (B) Has an insurer that has been found by the department to be obligated to pay the judgment, provided that there has been no final adjudication by a court that the insurer has no such obligation.

Â Â Â Â Â  (C) Gives evidence to the department that a period of seven years has elapsed since the entry of the judgment.

Â Â Â Â Â  (D) Receives from the court that rendered the judgment an order permitting the payment of the judgment in installments.

Â Â Â Â Â  (c) A person is entitled to administrative review under ORS 809.440 of a suspension under this subsection.

Â Â Â Â Â  (2)(a) The department shall suspend the driving privileges of a person who falsely certifies the existence of a motor vehicle liability insurance policy or the existence of some other means of satisfying financial responsibility requirements or of a person who, after certifying the existence of a motor vehicle liability insurance policy or other means of satisfying the requirements, allows the policy to lapse or be canceled or otherwise fails to remain in compliance with financial responsibility requirements.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the department may suspend under this subsection only if proof of compliance with financial responsibility requirements as of the date of the letter of verification from the department under ORS 806.150 is not submitted within 30 days after the date of the mailing of the departmentÂs demand under ORS 806.160.

Â Â Â Â Â  (c) A suspension under this subsection shall continue until the person complies with future responsibility filings.

Â Â Â Â Â  (3)(a) The department shall suspend the driving privileges of a person who fails to comply with future responsibility filings whenever required under the vehicle code or fails to provide new proof for future responsibility filings when requested by the department.

Â Â Â Â Â  (b) A suspension under this subsection shall continue until the person complies with future responsibility filings.

Â Â Â Â Â  (c) A person whose initial obligation to make future responsibility filings is not based upon a conviction or other action by a court is entitled to a hearing under ORS 809.440 prior to a suspension under this subsection. A person whose obligation to make future responsibility filings is based upon a conviction or other action by a court is entitled to administrative review under ORS 809.440 of a suspension under this subsection. A person whose suspension under this subsection is based on lapses in filing after the initial filing has been made is entitled to administrative review under ORS 809.440.

Â Â Â Â Â  (4)(a) The department shall suspend driving privileges when provided under ORS 809.416. The suspension shall continue until the earlier of the following:

Â Â Â Â Â  (A) The person establishes to the satisfaction of the department that the person has performed all acts necessary under ORS 809.416 to make the person not subject to suspension.

Â Â Â Â Â  (B) Five years from the date the suspension is imposed.

Â Â Â Â Â  (b) A person is entitled to administrative review under ORS 809.440 of a suspension under this subsection.

Â Â Â Â Â  (5) Upon determination by the department that a person has committed an act that constitutes an offense described in ORS 809.310, the department may suspend any driving privileges or any identification card of the person determined to have committed the act. A suspension under this subsection shall continue for a period of one year. [2003 c.402 Â§5]

Â Â Â Â Â  809.416 When person subject to suspension under ORS 809.415; duration. This section establishes circumstances that will make a person subject to suspension under ORS 809.415 (4) and what a person is required to do to make the person no longer subject to suspension. The following apply as described:

Â Â Â Â Â  (1) A person is subject to suspension under ORS 809.415 (4) if the Department of Transportation receives notice from a court to apply this section under ORS 809.220. A person who is subject under this subsection remains subject until the person presents the department with notice issued by the court showing that the person is no longer subject to this section or until five years have elapsed, whichever is earlier. This subsection shall not subject a person to ORS 809.415 (4) for any pedestrian offense, bicycling offense or parking offense. Upon receipt of notice from a court, the department shall send a letter by first class mail advising the person that the suspension will commence 60 days from the date of the letter unless the person presents the department with the notice required by this subsection.

Â Â Â Â Â  (2) A person is subject to suspension under ORS 809.415 (4) if the department receives notice from a court under ORS 809.210 that a person has failed to pay a fine or obey an order of the court. A person who is subject under this subsection remains subject until the person presents the department with notice issued by the court showing that the person has paid the fine or obeyed the order of the court or until five years have elapsed, whichever is earlier. This subsection shall not subject a person to ORS 809.415 (4) for failure to pay a fine relating to any pedestrian offense, bicycling offense or parking offense. Upon receipt of notice from a court, the department shall send a letter by first class mail advising the person that the suspension will commence 60 days from the date of the letter unless the person presents the department with the notice required by this subsection.

Â Â Â Â Â  (3) A person is subject to suspension under ORS 809.415 (4) if the person pays the department any fee or tax with a bank check and the check is returned to the department as uncollectible or the person tenders payment with a credit or debit card and the issuer of the card does not pay the department. A person who is subject under this subsection remains subject until the department receives the money for the fee or tax and any fee charged by the department under ORS 802.170 or until five years have elapsed, whichever is earlier. [Formerly 809.290]

Â Â Â Â Â  Note: 809.416 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 809 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  809.417 Suspension for conduct regarding accidents. (1)(a) The Department of Transportation shall suspend the driving privileges of a person who fails to file an accident report required under ORS 811.725 or 811.730.

Â Â Â Â Â  (b) A suspension under this subsection shall continue until the person files the required report or for five years from the date of suspension, whichever is sooner.

Â Â Â Â Â  (2) The department shall suspend the driving privileges of any person for a period of time required by this subsection if the person is involved in a motor vehicle accident at any time when the department determines the person has been operating a vehicle in violation of ORS 806.010. A suspension under this subsection shall be for a period of one year except that the department shall not reinstate any driving privileges to the person until the person complies with future responsibility filing requirements.

Â Â Â Â Â  (3)(a) The department may suspend the driving privileges of a person who, while operating a motor vehicle, causes or contributes to an accident resulting in death to any other person if the department has reason to believe that the personÂs incompetence, recklessness, criminal negligence or unlawful operation of the vehicle caused or contributed to the accident.

Â Â Â Â Â  (b) A suspension under this subsection shall continue for a period determined by the department and shall be subject to any conditions the department determines to be necessary.

Â Â Â Â Â  (c) The department may impose an immediate suspension of driving privileges of any person described in paragraph (a) of this subsection without hearing and without receiving a record of the conviction of the person of a crime if the department has reason to believe that the person may endanger people or property if the personÂs driving privileges are not immediately suspended. A suspension under this paragraph is subject to a post-imposition hearing under ORS 809.440. [2003 c.402 Â§6; 2003 c.402 Â§6b]

Â Â Â Â Â  Note: Section 6c, chapter 402, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 6c. The amendments to section 6 of this 2003 Act [809.417] by section 6b of this 2003 Act apply to accidents occurring on or after the effective date of this 2003 Act [January 1, 2004]. [2003 c.402 Â§6c]

Â Â Â Â Â  809.419 Suspensions for physical or mental condition or impairment. (1)(a) The Department of Transportation shall suspend the driving privileges of a person if the department requests the person to submit to examination under ORS 807.340 and the person fails to appear within a reasonable length of time after being notified to do so or fails to satisfactorily complete the required examination. A suspension under this subsection shall continue until the examination required by the department is successfully completed.

Â Â Â Â Â  (b) Upon suspension under this subsection, the department may issue an identification card to the person for identification purposes as described under ORS 807.400.

Â Â Â Â Â  (2) The department shall suspend the driving privileges of a person if the department requests the person to obtain medical clearance under ORS 807.070 or 807.090 and the person fails to do so. The suspension under this subsection shall continue until the required medical clearance is received by the department.

Â Â Â Â Â  (3)(a) The department may suspend the driving privileges of a person who is incompetent to drive a motor vehicle because of a mental or physical condition or impairment that affects the personÂs ability to safely operate a motor vehicle upon the highways.

Â Â Â Â Â  (b) A suspension under this subsection shall continue for a period determined by the department and shall be subject to any conditions the department determines to be necessary.

Â Â Â Â Â  (c) The department may impose an immediate suspension of driving privileges of any person described in paragraph (a) of this subsection without hearing and without receiving a record of the conviction of the person of a crime if the department has reason to believe that the person may endanger people or property if the personÂs driving privileges are not immediately suspended. A suspension under this paragraph is subject to a post-imposition hearing under ORS 809.440, except that a person who is denied a certificate of eligibility under ORS 807.090 is entitled only to an administrative review under ORS 809.440 of the suspension.

Â Â Â Â Â  (4)(a) Whenever the department has reason to believe an individual with a motorcycle endorsement under ORS 807.170 is incompetent to operate a motorcycle, the department may revoke the endorsement.

Â Â Â Â Â  (b) Upon revocation under this subsection, the endorsed license shall be surrendered to the department.

Â Â Â Â Â  (c) Upon surrender of the endorsed license, the department may issue a license without endorsement for the unexpired period of the license.

Â Â Â Â Â  (5) Upon notification by the superintendent of a hospital under ORS 807.700 that a person should not drive, the department shall immediately suspend the driving privileges of the released person. A suspension under this subsection is subject to administrative review under ORS 809.440 and shall continue until such time as the person produces a judicial judgment of competency or a certificate from the superintendent of the hospital that the person is competent, or establishes eligibility under ORS 807.090.

Â Â Â Â Â  (6) Upon notification by a court under ORS 810.375 that a person charged with a traffic offense has been found guilty except for insanity and committed to the jurisdiction of the Psychiatric Security Review Board, the department shall immediately suspend the driving privileges of the person. A suspension under this subsection is subject to administrative review under ORS 809.440 and shall continue until such time as the person establishes eligibility under ORS 807.090. [2003 c.402 Â§7; 2003 c.576 Â§566b; 2005 c.140 Â§4]

Â Â Â Â Â  809.420 [1983 c.338 Â§354; 1987 c.547 Â§1; 1989 c.401 Â§1; 2001 c.294 Â§7; 2003 c.402 Â§28; renumbered 809.428 in 2003]

Â Â Â Â Â  809.421 Suspensions for miscellaneous driving-related actions. (1)(a) The Department of Transportation may suspend the driving privileges of a person who:

Â Â Â Â Â  (A) Is habitually incompetent, reckless or criminally negligent in the operation of a motor vehicle; or

Â Â Â Â Â  (B) Commits a serious violation of the motor vehicle laws of this state.

Â Â Â Â Â  (b) A suspension under this subsection shall continue for a period determined by the department and shall be subject to any conditions the department determines to be necessary.

Â Â Â Â Â  (c) The department may impose an immediate suspension of driving privileges of any person described in paragraph (a) of this subsection without hearing and without receiving a record of the conviction of the person of a crime if the department has reason to believe that the person may endanger people or property if the personÂs driving privileges are not immediately suspended. A suspension under this paragraph is subject to a post-imposition hearing under ORS 809.440.

Â Â Â Â Â  (2) Agreements entered under ORS 802.530 may establish grounds and procedures for the suspension of driving privileges.

Â Â Â Â Â  (3) The department immediately may suspend the driving privileges of any person without hearing and without receiving a record of the conviction of the person of a crime if the department receives satisfactory evidence that the person has violated restrictions placed on the personÂs driving privileges under ORS 807.120. A suspension under this subsection shall be subject to a post-imposition hearing under ORS 809.440. A suspension under this subsection shall continue for a period determined by the department, but in no event for longer than one year, and shall be subject to any conditions the department determines to be necessary. [2003 c.402 Â§8]

Â Â Â Â Â  809.423 Suspensions for nondriving-related actions by minors. (1) Upon request by a school superintendent or a school district board under ORS 339.254, the Department of Transportation shall suspend the driving privileges of a person. The suspension shall be for the amount of time stated in the request. A person is entitled to administrative review under ORS 809.440 of a suspension under this subsection.

Â Â Â Â Â  (2) Upon receipt of notification of a court order that a personÂs driving privileges be suspended for violation of ORS 167.401, the department shall suspend the driving privileges of the person subject to the order for the time specified in the order. A person is entitled to administrative review under ORS 809.440 of a suspension under this subsection.

Â Â Â Â Â  (3) Upon receipt of a notice under ORS 339.257 that a person under 18 years of age has withdrawn from school, the department shall notify the person that driving privileges will be suspended on the 30th day following the date of the notice unless the person presents documentation that complies with ORS 807.066. A suspension under this subsection shall continue until the person reaches 18 years of age or until the person presents documentation that complies with ORS 807.066. Appeals of a suspension under this subsection shall be as provided by a school district or private school under a policy adopted in accordance with ORS 339.257. [2003 c.402 Â§9]

Â Â Â Â Â  809.428 Schedule of suspension or revocation periods for certain offenses.

This section establishes schedules of suspension or revocation periods. The schedules are applicable upon conviction for the offense when made applicable under ORS 809.411 and 813.400. The schedules are as follows:

Â Â Â Â Â  (1) Schedule I. The suspension or revocation periods under Schedule I are as provided in this subsection. The period of suspension or revocation under this schedule shall be:

Â Â Â Â Â  (a) Ninety days for a first offense or for any offense not described in paragraph (b) or (c) of this subsection.

Â Â Â Â Â  (b) One year for a second offense, where the commission of the second offense and a conviction for a separate offense occur within a five-year period. This paragraph applies to any combination of offenses for which the length of suspension is determined under this subsection.

Â Â Â Â Â  (c) Three years for a third or subsequent offense where the commission of the third or subsequent offense and two or more convictions for separate offenses occur within a five-year period. This paragraph applies to any combination of offenses for which the length of suspension is determined under this subsection.

Â Â Â Â Â  (2) Schedule II. The suspension or revocation periods under Schedule II are as provided in this subsection. The period of suspension or revocation under this schedule shall be:

Â Â Â Â Â  (a) One year for a first offense or for any offense not described in paragraph (b) or (c) of this subsection.

Â Â Â Â Â  (b) Three years for a second offense, where the commission of the second offense and a conviction for a separate offense occur within a five-year period.

Â Â Â Â Â  (c) Three years for a third or subsequent offense, where the commission of the third or subsequent offense and a conviction for a separate offense occur within a five-year period. [Formerly 809.420]

Â Â Â Â Â  809.430 Notice of suspension, cancellation or revocation; contents; service. (1) When the Department of Transportation, as authorized or required, suspends, revokes or cancels driving privileges, a commercial driver license or the right to apply for driving privileges or a commercial driver license, it shall give notice under this section of such action to the person whose driving privileges, commercial driver license or right to apply is affected.

Â Â Â Â Â  (2) Notice under this section shall state the nature and reason for the action and, in the case of a suspension, whether it was ordered by a court.

Â Â Â Â Â  (3) If violation of a suspension or revocation would constitute the offense described in ORS 811.182, service of notice of the suspension or revocation under this section is accomplished by:

Â Â Â Â Â  (a) Mailing the notice by certified mail, restricted delivery, return receipt requested, to the personÂs address as shown by driver licensing records of the department; or

Â Â Â Â Â  (b) Personal service in the same manner as a summons is served in an action at law.

Â Â Â Â Â  (4) Service of notice under this section for all other actions is accomplished by:

Â Â Â Â Â  (a) Mailing the notice by first class mail to the personÂs address as shown by driver licensing records of the department; or

Â Â Â Â Â  (b) Personal service in the same manner as a summons is served in an action at law. [1983 c.338 Â§355; 1989 c.636 Â§36; 1989 c.801 Â§1; 1991 c.695 Â§1; 1993 c.741 Â§83]

Â Â Â Â Â  809.440 Hearing and administrative review procedures.This section establishes hearing and administrative review procedures to be followed when the Department of Transportation is required to provide a hearing or an administrative review of an action.

Â Â Â Â Â  (1) When other procedures described under this section are not applicable to a suspension or revocation under ORS 809.409 to 809.423, the procedures described in this subsection shall be applicable. All of the following apply to this subsection:

Â Â Â Â Â  (a) The hearing shall be given before the department imposes the suspension or revocation of driving privileges or continues, modifies or extends a suspension or revocation.

Â Â Â Â Â  (b) Before the hearing, the department shall notify the person in the manner described in ORS 809.430.

Â Â Â Â Â  (c) The hearing shall be in the county where the person resides unless the person and the department agree otherwise.

Â Â Â Â Â  (d) Upon such hearing, the department, good cause appearing therefor, may impose, continue, modify or extend the suspension or revocation of the driving privileges.

Â Â Â Â Â  (e) The hearing shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (2) The following apply when administrative review is provided under any statute or rule of the department:

Â Â Â Â Â  (a) An administrative review shall consist of an informal administrative process to assure prompt and careful review by the department of the documents upon which an action is based.

Â Â Â Â Â  (b) It shall be a defense to the departmentÂs action if a petitioner can establish that:

Â Â Â Â Â  (A) A conviction on which the departmentÂs action is based was for an offense that did not involve a motor vehicle and the departmentÂs action is permitted only if the offense involves a motor vehicle.

Â Â Â Â Â  (B) An out-of-state conviction on which the departmentÂs action is based was for an offense that is not comparable to an offense under Oregon law.

Â Â Â Â Â  (C) The records relied on by the department identify the wrong person.

Â Â Â Â Â  (c) A person requesting administrative review has the burden of showing by a preponderance of the evidence that the person is not subject to the action.

Â Â Â Â Â  (d) Actions subject to administrative review shall be exempt from the provisions of ORS chapter 183 applicable to contested cases, and from the provisions of subsection (4) of this section applicable to post-imposition hearings. A suspension, revocation or cancellation shall not be stayed during the administrative review process or by the filing of a petition for judicial review. A court having jurisdiction may order the suspension, revocation or cancellation stayed pending judicial review.

Â Â Â Â Â  (e) Judicial review of a department order affirming a suspension or revocation after an administrative review shall be available as for review of orders other than contested cases, and the department may not be subject to default for failure to appear in such proceedings. The department shall certify its record to the court within 20 days after service upon the department of the petition for judicial review.

Â Â Â Â Â  (f) If the suspension or revocation is upheld on review by a court, the suspension or revocation shall be imposed for the length of time appropriate under the appropriate statute except that the time shall be reduced by any time prior to the determination by the court that the suspension or revocation was in effect and was not stayed.

Â Â Â Â Â  (g) The department shall adopt any rules governing administrative review that are considered necessary or convenient by the department.

Â Â Â Â Â  (3) When permitted under this section or under any other statute, a hearing may be expedited under procedures adopted by the department by rule. The procedures may include a limited time in which the person may request a hearing, requirements for telephone hearings, expedited procedures for issuing orders and expedited notice procedures.

Â Â Â Â Â  (4) When permitted under ORS 809.409 to 809.423, a hearing may be a post-imposition hearing under this subsection. A post-imposition hearing is a hearing that occurs after the department imposes the suspension or revocation of driving privileges or continues, modifies or extends a suspension or revocation. All of the following apply to this subsection:

Â Â Â Â Â  (a) The department must provide notice in the manner described in ORS 809.430 before the suspension or revocation may take effect.

Â Â Â Â Â  (b) Except as provided in this subsection, the hearing shall be conducted as a contested case in accordance with ORS chapter 183.

Â Â Â Â Â  (c) Unless there is an agreement between the person and the department that the hearing be conducted elsewhere, the hearing shall be held either in the county where the person resides or at any place within 100 miles, as established by the department by rule.

Â Â Â Â Â  (5) The department has complied with a requirement for a hearing or administrative review if the department has provided an opportunity for hearing or review and the person with the right to the hearing or review has not requested it. Any request for hearing or review must be made in writing.

Â Â Â Â Â  (6) For any hearing described under this section, and for administrative review described under this section, no further notice need be given by the department if the suspension or revocation is based upon a conviction and the court gives notice, in a form established by the department, of the rights to a hearing or review and of the suspension or revocation. [1985 c.669 Â§4 (enacted in lieu of 1983 c.338 Â§Â§356,357); 1987 c.437 Â§1; 1989 c.636 Â§37; 1991 c.702 Â§3; 1997 c.249 Â§225; 1999 c.770 Â§6; 1999 c.849 Â§Â§190,191; 2003 c.75 Â§66; 2003 c.402 Â§Â§29,30]

Â Â Â Â Â  809.450 Hearing for rescission of suspension for financial and future responsibility violations; grounds. (1) If a person whose driving privileges have been suspended for one of the reasons specified in subsection (2) of this section requests that the suspension be rescinded and specifies the reason for the request, the Department of Transportation may provide a hearing to determine the validity of the suspension. The department may rescind a suspension only as provided in subsection (3) of this section.

Â Â Â Â Â  (2) This section applies to suspensions under:

Â Â Â Â Â  (a) ORS 809.415 for failure to make a future responsibility filing;

Â Â Â Â Â  (b) ORS 809.415 for false certification of financial responsibility requirements; and

Â Â Â Â Â  (c) ORS 809.417 for involvement in a motor vehicle accident when the department has determined that the person has been operating a vehicle in violation of ORS 806.010.

Â Â Â Â Â  (3) The granting of a hearing under this section shall not stay the suspension. However, the department shall rescind the suspension if the department determines:

Â Â Â Â Â  (a) That an error was committed by the department;

Â Â Â Â Â  (b) That the person in fact was in compliance with financial responsibility requirements as of the date of the departmentÂs letter of verification under ORS 806.150;

Â Â Â Â Â  (c) That an error was committed by an insurance company in notifying the department regarding the correctness of a certification under ORS 806.150;

Â Â Â Â Â  (d) That the person was not in compliance with financial responsibility requirements as of the date of the departmentÂs letter of verification under ORS 806.150 and the department also determines that the person reasonably and in good faith believed that the person was in compliance with financial responsibility requirements on the date of the departmentÂs letter of verification and that the person currently is in compliance with financial responsibility requirements; or

Â Â Â Â Â  (e) That at the time of the accident the person reasonably and in good faith believed that the person was in compliance with financial responsibility requirements and the person is currently in compliance with financial responsibility requirements.

Â Â Â Â Â  (4) The hearing shall be held in the manner provided in ORS 809.440. [1985 c.714 Â§11; 1987 c.258 Â§10; 2003 c.402 Â§31]

Â Â Â Â Â  809.460 Rescission of suspension or revocation upon appeal of underlying conviction. (1) Except as provided in subsection (4) of this section, if a suspension or revocation of driving privileges is based upon a conviction, the court that entered the judgment of conviction may direct the Department of Transportation to rescind the suspension or revocation if:

Â Â Â Â Â  (a) The person has appealed the conviction; and

Â Â Â Â Â  (b) The person requests in writing that the court direct the department to rescind the suspension or revocation pending the outcome of the appeal.

Â Â Â Â Â  (2) If directed by a court pursuant to subsection (1) of this section to do so, the department shall immediately rescind a suspension or revocation of driving privileges.

Â Â Â Â Â  (3) The court shall notify the department immediately if the conviction is affirmed on appeal, the appeal is dismissed or the appeal is not perfected within the statutory period. Upon receipt of notice under this subsection, the department shall reimpose any suspension or revocation that has been rescinded under this section.

Â Â Â Â Â  (4) If a personÂs commercial driver license was suspended under ORS 809.404, 809.413 or 813.403, the department shall not rescind suspension of the personÂs commercial driver license because the person has taken an appeal, unless the conviction is reversed on appeal. [1983 c.338 Â§359; 1985 c.16 Â§174; 1989 c.636 Â§38; 1993 c.751 Â§61; 1997 c.347 Â§1; 2003 c.402 Â§32; 2005 c.649 Â§17]

Â Â Â Â Â  809.470 When judgment considered settled for purposes of suspension requirements. (1) This section establishes when a judgment described under ORS 806.040 is settled for purposes of ORS 809.130, 809.280 and 809.415. A judgment shall be deemed settled for the purposes described if any of the following occur:

Â Â Â Â Â  (a) Payments in the amounts established by the payment schedule under ORS 806.070 have been credited upon any judgment or judgments rendered in excess of those amounts.

Â Â Â Â Â  (b) Judgments rendered for less than the amounts established under ORS 806.070 have been satisfied.

Â Â Â Â Â  (c) The judgment creditor and the judgment debtor have mutually agreed upon a compromise settlement of the judgment.

Â Â Â Â Â  (d) The judgment against the judgment debtor has been discharged in bankruptcy.

Â Â Â Â Â  (2) Payments made in settlement of any claims because of bodily injury, death or property damage arising from the accident shall be credited in reduction of the amounts provided for in subsection (1) of this section. [1983 c.338 Â§360; 1985 c.16 Â§175; 2003 c.175 Â§11; 2003 c.402 Â§33]

Â Â Â Â Â  809.480 Driver improvement programs; rules; purpose; suspension; fee. (1) The Department of Transportation may establish, by administrative rule, programs for the improvement of the driving behavior of persons who drive in this state. The programs shall have as their goal the reduction of traffic convictions and especially accidents. The programs may include, but need not be limited to, letters, interviews and classroom instruction.

Â Â Â Â Â  (2) The department may establish programs for persons who are under 18 years of age that are different from programs for adults. Differences may include, but need not be limited to, differences in criteria for entry into a program and differences in content.

Â Â Â Â Â  (3) The department, under a program authorized by this section, may suspend driving privileges based on any of the following:

Â Â Â Â Â  (a) A personÂs record of convictions or accidents.

Â Â Â Â Â  (b) A personÂs failure or refusal to complete or comply with a requirement of a program established by the department under this section.

Â Â Â Â Â  (4) The department may charge a reasonable fee to participants in a driver improvement program to cover costs of administration.

Â Â Â Â Â  (5) Any suspension that the department stays under a driver improvement program in this section shall continue for the full term of the suspension if a person fails to complete the program. For purposes of reinstating driving privileges, the stay of a suspension under this section may not be used to determine the length of time a personÂs driving privileges have been suspended if the person does not successfully complete the program.

Â Â Â Â Â  (6) A person is entitled to administrative review of a suspension imposed under this section if based on a conviction. [1983 c.338 Â§368; 1985 c.16 Â§190; 1991 c.702 Â§12; 2001 c.176 Â§2; 2003 c.402 Â§34]

Â Â Â Â Â  809.490 Suspension or revocation of nonresident driver; reports to home state. (1) If the defendant named in any certified copy of a judgment reported to the Department of Transportation is a nonresident, the department shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registrations of the state of which the defendant is a resident.

Â Â Â Â Â  (2) The department, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offenses under the motor vehicle laws of this state, may forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

Â Â Â Â Â  (3) The department may suspend or revoke the driving privileges to operate a motor vehicle in this state of any nonresident for any cause for which the driving privileges to operate a motor vehicle of a resident of this state may be suspended or revoked.

Â Â Â Â Â  (4) If the driving privileges of a nonresident are revoked or suspended, the department shall transmit a copy of the record of such action to the official in charge of the issuance of licenses in the state, territory, federal possession or district or province of Canada in which the nonresident resides, if the law of the other jurisdiction provides for action in relation thereto similar to that provided under ORS 809.400 for residents of this state whose driving privileges are suspended or revoked in another jurisdiction. [1983 c.338 Â§361; 1985 c.16 Â§176; 1985 c.173 Â§4]

Â Â Â Â Â  809.500 Failure to return suspended, revoked or canceled license; penalty. (1) A person commits the offense of failure to return a suspended, revoked or canceled license if the person has driving privileges suspended and the person fails to immediately return to the Department of Transportation any license or driver permit issued by the department.

Â Â Â Â Â  (2) If any person fails to return a license or driver permit on suspension, revocation or cancellation of the personÂs driving privileges, the department may request any peace officer to secure possession thereof and return it to the department.

Â Â Â Â Â  (3) The offense described in this section, failure to return a suspended, revoked or canceled license, is a Class C misdemeanor. [1983 c.338 Â§363; 1985 c.16 Â§178; 1985 c.393 Â§11]

(Habitual Offenders)

Â Â Â Â Â  809.600 Number and kind of offenses. This section establishes the number and kind of offenses necessary to revoke the driving privileges of a person as a habitual offender under ORS 809.640. The number and kind of offenses necessary to revoke driving privileges as a habitual offender are as follows:

Â Â Â Â Â  (1) A personÂs driving privileges shall be revoked as a habitual offender if the person, within a five-year period, has been convicted of three or more of any one or more of the following offenses as evidenced by the records maintained by the Department of Transportation or by the records of a similar agency of another state:

Â Â Â Â Â  (a) Any degree of murder, manslaughter, criminally negligent homicide, assault, recklessly endangering another person, menacing or criminal mischief resulting from the operation of a motor vehicle.

Â Â Â Â Â  (b) Driving while under the influence of intoxicants under ORS 813.010.

Â Â Â Â Â  (c) Criminally driving a motor vehicle while suspended or revoked, under ORS 811.182.

Â Â Â Â Â  (d) Reckless driving under ORS 811.140.

Â Â Â Â Â  (e) Failure to perform the duties of a driver under ORS 811.700 or 811.705.

Â Â Â Â Â  (f) Fleeing or attempting to elude a police officer under ORS 811.540.

Â Â Â Â Â  (2) A personÂs driving privileges shall be revoked as a habitual offender if the person, within a five-year period, has been convicted of 20 or more of any one or more of the following offenses as evidenced by the records maintained by the department or by a similar agency of another state:

Â Â Â Â Â  (a) Any offenses enumerated in subsection (1) of this section.

Â Â Â Â Â  (b) Any offense specified in the rules of the department adopted under ORS 809.605.

Â Â Â Â Â  (3) A personÂs driving privileges shall not be revoked under subsection (2) of this section until the personÂs 21st conviction within a five-year period when the 20th conviction occurs after a lapse of two years or more from the last preceding conviction.

Â Â Â Â Â  (4) The offenses described under this section include any of the following:

Â Â Â Â Â  (a) Any violation of a traffic ordinance of a city, municipal or quasi-municipal corporation that substantially conforms to offenses described under this section.

Â Â Â Â Â  (b) Any violation of offenses under any federal law or any law of another state, including subdivisions thereof, that substantially conforms to offenses described in this section. [1983 c.338 Â§365; 1985 c.16 Â§179; 1987 c.730 Â§17; 1987 c.887 Â§7; 1989 c.592 Â§6; 1991 c.601 Â§5; 1991 c.728 Â§4; 1995 c.209 Â§3; 1999 c.1051 Â§283; 2001 c.494 Â§1]

Â Â Â Â Â  809.605 Determination of which offenses count; rules. The Department of Transportation shall adopt rules specifying which traffic offenses count for the purpose of determining that a person is a habitual offender under ORS 809.600 (2) because the person has been convicted of 20 or more traffic offenses. [2001 c.494 Â§3]

Â Â Â Â Â  Note: Section 5, chapter 494, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 5. (1) A conviction obtained prior to the operative date of the amendments to ORS 809.600 (2) by section 1 of this 2001 Act [January 1, 2002], for an offense specified in ORS 809.600 (2) (1999 Edition) that is not an offense specified in rules of the Department of Transportation adopted under section 3 of this 2001 Act [809.605], shall be considered one of the 20 or more convictions required for habitual offender status under the same circumstances the conviction would have been considered if ORS 809.600 (2) had not been amended by section 1 of this 2001 Act.

Â Â Â Â Â  (2) A conviction obtained prior to the operative date of section 3 of this 2001 Act [January 1, 2002] for an offense that is determined by the department by rule under section 3 of this 2001 Act to count for the purpose of determining habitual offender status, but that is not an offense listed in ORS 809.600 (2) (1999 Edition), shall not be considered one of the 20 or more convictions required for habitual offender status. [2001 c.494 Â§5]

Â Â Â Â Â  809.610 Restriction of driving privileges; notice; meeting. (1) When the Department of Transportation receives an abstract of the conviction under ORS 810.375, and the conviction is the second one of those described by ORS 809.600 (1) for the person or the 19th of those described by ORS 809.600 (2) for the person, the department may restrict the personÂs driving privileges and shall send the person notice of the restrictions by first class mail.

Â Â Â Â Â  (2) A person notified under subsection (1) of this section of restrictions placed on the personÂs driving privileges may request a meeting with a representative of the department to determine whether the restrictions may be lifted. [1985 c.16 Â§181; 1989 c.15 Â§1; 1999 c.1051 Â§284; 2001 c.104 Â§303; 2001 c.494 Â§6]

Â Â Â Â Â  809.620 [1985 c.16 Â§183; 1989 c.15 Â§2; repealed by 1991 c.702 Â§20]

Â Â Â Â Â  809.630 [1985 c.16 Â§185; repealed by 1991 c.702 Â§20]

Â Â Â Â Â  809.640 Procedures on habitual offender determination. When the Department of Transportation determines from the driving record of a person as maintained by the department that a personÂs driving privileges are required to be revoked as a habitual offender under ORS 809.600, the department shall revoke the driving privileges of the person. A person is entitled to administrative review of a revocation under this section. [1983 c.338 Â§367; 1985 c.16 Â§187; 1991 c.702 Â§12a]

Â Â Â Â Â  809.650 Effect of habitual offender revocation. (1) When the Department of Transportation revokes a personÂs driving privileges as a habitual offender under ORS 809.640, the person has no driving privileges for motor vehicles in this state and cannot obtain any driving privileges for motor vehicles in this state, except as provided under a probationary driver permit described under ORS 807.270, until the person:

Â Â Â Â Â  (a) Is again eligible under this section for the issuance of driving privileges; and

Â Â Â Â Â  (b) The department restores the privilege of the person to operate a motor vehicle in this state under ORS 809.660.

Â Â Â Â Â  (2) A person whose driving privileges are revoked as a habitual offender is not eligible for the issuance of driving privileges until the expiration of five years from the date the driving privileges of the person were revoked. [1983 c.338 Â§366; 1985 c.16 Â§186]

Â Â Â Â Â  809.660 Restoration of privileges. When a person whose driving privileges have been revoked as a habitual offender becomes eligible for issuance of driving privileges under ORS 809.650, the person may apply to the Department of Transportation for restoration of the privilege to operate a motor vehicle in this state. Upon such petition, and for good cause shown, the department, in its discretion, may restore to the person the privilege to operate a motor vehicle in this state:

Â Â Â Â Â  (1) Upon such terms and conditions as the department may prescribe; and

Â Â Â Â Â  (2) Subject to other provisions of law relating to the issuance of driving privileges. [1985 c.16 Â§189]

VEHICLE IMPOUNDMENT AND IMMOBILIZATION; SEIZURE AND FORFEITURE

Â Â Â Â Â  809.698 Definition of Âvehicle immobilization device.Â As used in ORS 809.700 and 809.702, a Âvehicle immobilization deviceÂ means a device that may be clamped and locked onto a part of a motor vehicle for the purpose of immobilizing the vehicle. [1997 c.540 Â§2; 1999 c.467 Â§1]

Â Â Â Â Â  809.700 Court-ordered impoundment or immobilization upon conviction; grounds; duration; vehicles subject; return; security interest holder rights. A court may order a motor vehicle impounded or immobilized upon conviction for the traffic offenses described in this section. The authority to impound or immobilize a vehicle under this section is subject to all of the following:

Â Â Â Â Â  (1) The court may order a vehicle impounded or immobilized under this section when a person is convicted:

Â Â Â Â Â  (a) For driving a motor vehicle while the personÂs license is suspended or revoked in violation of ORS 811.175 or 811.182; or

Â Â Â Â Â  (b) On a second or subsequent charge of driving while under the influence of intoxicants in violation of ORS 813.010.

Â Â Â Â Â  (2) A vehicle may be impounded or immobilized under this section for not more than one year from judgment.

Â Â Â Â Â  (3) The following vehicles may be impounded under this section:

Â Â Â Â Â  (a) Any motor vehicle of which the convicted person is the owner.

Â Â Â Â Â  (b) Any motor vehicle which the convicted person is operating at the time of arrest.

Â Â Â Â Â  (4) A vehicle may be immobilized under this section if the vehicle is registered in this state and is a vehicle that may be impounded under subsection (3) of this section.

Â Â Â Â Â  (5)(a) If a vehicle is ordered to be immobilized under this section and if the convicted person resides in the jurisdiction of the law enforcement agency that arrested the person for the offense described in subsection (1) of this section, the arresting law enforcement agency shall install a vehicle immobilization device on the vehicle. If the convicted person does not reside in the jurisdiction of the law enforcement agency that arrested the person, the sheriff of the county in which the person resides shall install the device.

Â Â Â Â Â  (b) A vehicle ordered immobilized under this section shall be immobilized at the residence of the owner of the vehicle or at the location where the owner regularly parks the vehicle.

Â Â Â Â Â  (c) A vehicle ordered immobilized under this section may be immobilized only in a location at which the vehicle may be legally stored for the period of the immobilization order. If no location is available at which the vehicle may be legally stored, the vehicle may be impounded for the period of the immobilization order.

Â Â Â Â Â  (d) A vehicle owner who fails to allow installation of a vehicle immobilization device ordered under this section shall be subject to contempt of court proceedings under ORS 33.015 to 33.155.

Â Â Â Â Â  (6)(a) If a vehicle is impounded under this section, the person convicted shall be liable for the expenses incurred in the removal and storage of the vehicle under this section, whether or not the vehicle is returned to the person convicted.

Â Â Â Â Â  (b) If a vehicle is immobilized under this section, the person convicted shall be liable for the expenses incurred in installation and removal of the vehicle immobilization device and for rental of the device during the period the device is installed on the vehicle, whether or not the vehicle is released to the person convicted.

Â Â Â Â Â  (7) A vehicle shall be released or returned to the person convicted or the owner only upon payment of the expenses incurred in the immobilization or removal and storage of the vehicle under this section.

Â Â Â Â Â  (8) If a vehicle is not reclaimed within 30 days after the time set for the return of the vehicle in an impounding order or release of the vehicle in an immobilization order, the vehicle may be disposed of in accordance with procedures under ORS 819.180, 819.190, 819.210, 819.220 and 819.240 to 819.260.

Â Â Â Â Â  (9) The court may order that a motor vehicle of which the convicted person is not the owner be impounded or immobilized under this section only if the court is satisfied by a preponderance of the evidence that the owner knew or had good reason to know that the convicted person:

Â Â Â Â Â  (a) Did not have a valid license and knowingly consented to the operation of the vehicle by the convicted person; or

Â Â Â Â Â  (b) Was operating the vehicle while under the influence of intoxicants.

Â Â Â Â Â  (10) The authority to impound or immobilize a vehicle under this section is subject to the rights of a security interest holder under a security agreement executed before an arrest for violation of an offense for which the vehicle may be impounded or immobilized under this section. A vehicle shall be released for the purpose of satisfying a security interest if:

Â Â Â Â Â  (a) Request in writing is made to the court;

Â Â Â Â Â  (b) If the vehicle has been impounded or immobilized, the security interest holder pays the expenses in removal and storage or in immobilization of the vehicle; and

Â Â Â Â Â  (c) If the registration of the vehicle has been suspended under ORS 809.010, the security interest holder takes possession of the vehicle subject to the suspension of the registration remaining in effect against the registered owner.

Â Â Â Â Â  (11) A security interest holderÂs obligation to pay and right to recover removal and storage or immobilization expenses under subsection (10) of this section are limited to the recovery of those removal and storage or immobilization expenses incurred during the initial 20-day period when the vehicle was in public storage or immobilized, unless the authority taking the vehicle into custody or immobilizing the vehicle under this section has transmitted by certified mail a written notice to the holder concerning the accrual of storage or immobilization expenses. If the vehicle is in private storage, the lien claimant shall transmit the written notice. [1983 c.338 Â§385; 1985 c.16 Â§200; 1987 c.730 Â§18; 1993 c.385 Â§3; 1997 c.540 Â§3; 1999 c.467 Â§2]

Â Â Â Â Â  809.702 Tampering with vehicle immobilization device; penalty. (1) A person commits the offense of tampering with a vehicle immobilization device if the person does anything to a vehicle immobilization device that was ordered installed under ORS 809.700 that circumvents the operation of the device.

Â Â Â Â Â  (2) The offense described in this section, tampering with a vehicle immobilization device, is a Class A traffic violation. [1997 c.540 Â§5; 1999 c.467 Â§3]

Â Â Â Â Â  809.710 Authority to refuse to release vehicle to intoxicated person. Notwithstanding any other provision of law, a police officer, a police agency or any person acting as an agent for either has authority to refuse to release or authorize release of any motor vehicle from custody to any person who is visibly under the influence of intoxicants. [Formerly 484.225]

Â Â Â Â Â  809.715 [Formerly 806.014; 1997 c.514 Â§5; repealed by 2001 c.748 Â§2]

Â Â Â Â Â  809.716 Hearing on impoundment. (1) A person entitled to lawful possession of a vehicle impounded under ORS 809.720 may request a hearing to contest the validity of the impoundment. A request must be made within five calendar days after the date that notice of the impoundment is mailed, as evidenced by the postmark, not including Saturdays, Sundays or holidays. The request shall be made to a person designated by the impounding police agency to receive such requests.

Â Â Â Â Â  (2) When a timely request for a hearing is made, a hearing shall be held before a hearings officer designated by the impounding police agency. The hearing shall be set for four calendar days after the request is received, excluding Saturdays, Sundays and holidays, but may be postponed at the request of the person asking for the hearing.

Â Â Â Â Â  (3) The impounding police agency shall have the burden of proving by a preponderance of the evidence that there were reasonable grounds to believe that the vehicle was being operated in violation of ORS 806.010, 807.010, 811.175, 811.182 or 813.010. The police officer who ordered the vehicle impounded may submit an affidavit to the hearings officer in lieu of making a personal appearance at the hearing.

Â Â Â Â Â  (4) If the hearings officer finds that the impoundment of the vehicle was proper, the hearings officer shall enter an order supporting the removal and shall find that the owner or person entitled to possession of the vehicle is liable for usual and customary towing and storage costs. The hearings officer may also find the owner or person entitled to possession of the vehicle liable for costs of the hearing.

Â Â Â Â Â  (5) If the hearings officer finds that impoundment of the vehicle was improper, the hearings officer shall order the vehicle released to the person entitled to possession and shall enter a finding that the owner or person entitled to possession of the vehicle is not liable for any towing or storage costs resulting from the impoundment. If there is a lien on the vehicle for towing and storage charges, the hearings officer shall order it paid by the impounding police agency.

Â Â Â Â Â  (6) A police agency may contract with another agency or entity to conduct hearings under this section. [Formerly 806.016; 1997 c.514 Â§4; 1999 c.1051 Â§284a; 2001 c.748 Â§3]

Â Â Â Â Â  809.720 Impoundment for specified offenses; grounds; notice; release. (1) A police officer who has probable cause to believe that a person, at or just prior to the time the police officer stops the person, has committed an offense described in this subsection may, without prior notice, order the vehicle impounded until a person with right to possession of the vehicle complies with the conditions for release or the vehicle is ordered released by a hearings officer. This subsection applies to the following offenses:

Â Â Â Â Â  (a) Driving while suspended or revoked in violation of ORS 811.175 or 811.182.

Â Â Â Â Â  (b) Driving while under the influence of intoxicants in violation of ORS 813.010.

Â Â Â Â Â  (c) Operating without driving privileges or in violation of license restrictions in violation of ORS 807.010.

Â Â Â Â Â  (d) Driving uninsured in violation of ORS 806.010.

Â Â Â Â Â  (2) Notice that the vehicle has been impounded shall be given to the same parties, in the same manner and within the same time limits as provided in ORS 819.180 for notice after removal of a vehicle.

Â Â Â Â Â  (3) A vehicle impounded under subsection (1) of this section shall be released to a person entitled to lawful possession upon compliance with the following:

Â Â Â Â Â  (a) Submission of proof that a person with valid driving privileges will be operating the vehicle;

Â Â Â Â Â  (b) Submission of proof of compliance with financial responsibility requirements for the vehicle; and

Â Â Â Â Â  (c) Payment to the police agency of an administrative fee determined by the agency to be sufficient to recover its actual administrative costs for the impoundment.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a person who holds a security interest in the impounded vehicle may obtain release of the vehicle by paying the administrative fee.

Â Â Â Â Â  (5) When a person entitled to possession of the impounded vehicle has complied with the requirements of subsection (3) or (4) of this section, the impounding police agency shall authorize the person storing the vehicle to release it upon payment of any towing and storage costs.

Â Â Â Â Â  (6) Notwithstanding subsection (3) of this section, the holder of a towing business certificate issued under ORS 822.205 may foreclose a lien created by ORS 87.152 for the towing and storage charges incurred in the impoundment of the vehicle, without payment of the administrative fee under subsection (3)(c) of this section.

Â Â Â Â Â  (7) Nothing in this section or ORS 809.716 limits either the authority of a city or county to adopt ordinances dealing with impounding of uninsured vehicles or the contents of such ordinances except that cities and counties shall comply with the notice requirements of subsection (2) of this section and ORS 809.725.

Â Â Â Â Â  (8) A police agency may not collect its fee under subsection (3)(c) of this section from a holder of a towing business certificate issued under ORS 822.205 unless the holder has first collected payment of any towing and storage charges associated with the impoundment. [1997 c.514 Â§2; 2001 c.748 Â§1]

Â Â Â Â Â  809.725 Notice following impoundment under city or county ordinance. (1) When a motor vehicle is impounded under authority of a city or county ordinance, the city or county shall give notice of the impoundment to the owners of the motor vehicle and to any lessors or security interest holders as shown on the records of the Department of Transportation. The notice shall be given within 48 hours of impoundment.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall be given to the same parties, in the same manner and within the same time limits as provided in ORS 819.180 for notice after removal of a vehicle. [1997 c.514 Â§3]

Â Â Â Â Â  809.730 Seizure of motor vehicle for civil forfeiture. (1) A motor vehicle may be seized and forfeited if the person operating the vehicle is arrested or issued a citation for driving while under the influence of intoxicants in violation of ORS 813.010 and the person, within three years prior to the arrest or issuance of the citation, has been convicted of:

Â Â Â Â Â  (a) Driving while under the influence of intoxicants in violation of ORS 813.010, or its statutory counterpart in another jurisdiction; or

Â Â Â Â Â  (b) Murder, manslaughter, criminally negligent homicide or assault that resulted from the operation of a motor vehicle in this state or in another jurisdiction.

Â Â Â Â Â  (2) All seizure and forfeiture proceedings under this section shall be conducted in accordance with ORS chapter 475A. [1999 c.1100 Â§2; 2001 c.104 Â§304; 2001 c.780 Â§Â§18,18a]

Â Â Â Â Â  809.735 Preemption of local forfeiture ordinances. (1) The seizure and forfeiture provisions of ORS 809.730 do not preempt a city or county ordinance enacted and in effect on June 22, 1999, relating to forfeiture of a motor vehicle operated by a person described in ORS 809.730.

Â Â Â Â Â  (2) The seizure and forfeiture provisions of ORS 809.730 do not preempt a city with a population exceeding 400,000 or a county with a population exceeding 500,000 from enacting, on or before January 1, 2000, an ordinance relating to seizure and forfeiture of a motor vehicle operated by a person described in ORS 809.730.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, seizure and forfeiture procedures in a city or county ordinance relating to seizure and forfeiture of a motor vehicle operated by a person described in ORS 809.730 shall be in accordance with ORS chapter 475A. [1999 c.1100 Â§3]

Â Â Â Â Â  Note: 809.735 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 810

Chapter 810 Â Road Authorities; Courts; Police; Other Enforcement Officials

2005 EDITION

ENFORCEMENT OFFICIALS

OREGON VEHICLE CODE

ROAD AUTHORITIES

(Jurisdiction)

810.010Â Â Â Â  Jurisdiction over highways; exception

810.012Â Â Â Â  Jurisdiction over access to facilities and services from certain roads; rules

(Roads)

810.020Â Â Â Â  Regulating use of throughway

810.030Â Â Â Â  Imposition of restrictions on highway use; grounds; procedure; penalties

810.040Â Â Â Â  Designation of truck routes; limitations

810.050Â Â Â Â  Increase or decrease in size or weight limits on highways if federal mandate allows or requires; rules

810.060Â Â Â Â  Increase in weight or size if highway found capable of supporting increase; rules

810.070Â Â Â Â  Use of golf carts on highways; rules

810.080Â Â Â Â  Pedestrian traffic

810.090Â Â Â Â  Bicycle racing

810.100Â Â Â Â  Restriction of animal traffic to bridle paths

810.110Â Â Â Â  Designation of through highways and stop intersections

810.120Â Â Â Â  Designation of no passing zones

810.130Â Â Â Â  One-way highways; safety zones; turns

810.140Â Â Â Â  Designation of exclusive use lanes

810.150Â Â Â Â  Drain construction; compliance with bicycle safety requirements; guidelines

(Parking)

810.160Â Â Â Â  Controlling parking on highways; limitations

810.170Â Â Â Â  Winter recreation parking locations; plowing; priorities; enforcement

(Speeds)

810.180Â Â Â Â  Designation of maximum speeds; rules

(Traffic Control Devices)

810.200Â Â Â Â  Uniform standards for traffic control devices; uniform system of marking and signing highways

810.210Â Â Â Â  Placement and control of traffic control devices

810.212Â Â Â Â  Requirements for certain speed limit signs

810.214Â Â Â Â  Signs prohibiting unmuffled engine brakes

810.220Â Â Â Â  Exemption from traffic control device specifications

810.230Â Â Â Â  Unlawful sign display; exceptions; penalty

810.240Â Â Â Â  Unlawful interference with traffic control device or railroad sign; penalty

810.245Â Â Â Â  Signs giving notice of consequences of traffic offenses committed in school zones

810.250Â Â Â Â  Use of traffic control device placement or legibility as evidence

810.260Â Â Â Â  Standards for installation, operation and use of traffic control signal operating devices; rules

COURTS

(Security for Appearance)

810.300Â Â Â Â  Security for appearance on traffic crime

810.310Â Â Â Â  Use of license as security deposit

810.320Â Â Â Â  Use of guaranteed arrest bond certificate as security deposit

810.330Â Â Â Â  Use of automobile membership card as security deposit

(Jurisdiction and Procedures)

810.340Â Â Â Â  Proceedings; jurisdiction of financial responsibility requirements and suspension

810.350Â Â Â Â  Procedures for overloading and certain other violations

(Court-Related Offenses)

810.365Â Â Â Â  Failure to appear on certain parking offenses

(Records)

810.370Â Â Â Â  Court to forward traffic conviction records to department; exceptions

810.375Â Â Â Â  Duties of judges or court clerks

POLICE

(General Authority)

810.400Â Â Â Â  Uniform or badge required

810.410Â Â Â Â  Arrest and citation

810.415Â Â Â Â  Removal of vehicles, cargo or debris from roadway after accident

810.420Â Â Â Â  Use of speed measuring device; citation; training

810.425Â Â Â Â  Procedure in certain parking cases

810.430Â Â Â Â  Movement of illegally parked vehicles

(Photo Red Light)

810.434Â Â Â Â  Photo red light authorized; evaluation; restrictions on number of cameras

810.435Â Â Â Â  Use of photographs

810.436Â Â Â Â  Citations based on photo red light; response to citation

(Photo Radar)

810.438Â Â Â Â  Photo radar authorized; evaluation

810.439Â Â Â Â  Citations based on photo radar; response to citation

(Security for Appearance)

810.440Â Â Â Â  Security for appearance of person arrested for traffic crime

810.450Â Â Â Â  Security for appearance of person issued citation

(Accident Reports)

810.460Â Â Â Â  OfficerÂs accident report; use

(Stops and Inspections)

810.480Â Â Â Â  Inspections involving vehicle dealers and dismantlers

810.490Â Â Â Â  Weighing and measuring vehicles; citation; reduction of load

810.500Â Â Â Â  Stopping and testing vehicles for equipment violations

810.510Â Â Â Â  State police inspection for mechanical condition and equipment

810.520Â Â Â Â  Vehicle repair warning

OTHER ENFORCEMENT OFFICIALS

810.530Â Â Â Â  Authority of weighmasters and motor carrier enforcement officers

810.540Â Â Â Â  Enforcement of snowmobile and all-terrain vehicles violations by persons other than police officers

810.550Â Â Â Â  Authority of railroad officers to move illegally parked vehicles

810.560Â Â Â Â  Certification and training of commercial vehicle inspectors

ROAD AUTHORITIES

(Jurisdiction)

Â Â Â Â Â  810.010 Jurisdiction over highways; exception. This section designates the bodies responsible for exercising jurisdiction over certain highways when the vehicle code requires the exercise of jurisdiction by the road authority. This section does not control where a specific section of the vehicle code specifically provides for exercising jurisdiction in a manner different than provided by this section. Except as otherwise specifically provided under the code, the responsibilities designated under this section do not include responsibility for maintenance. Responsibility for maintenance is as otherwise provided by law. The following are the road authorities for the described roads:

Â Â Â Â Â  (1) The Department of Transportation is the road authority for all state highways in this state including interstate highways.

Â Â Â Â Â  (2) The county governing body is the road authority for all county roads outside the boundaries of an incorporated city.

Â Â Â Â Â  (3) The governing body of an incorporated city is the road authority for all highways, roads, streets and alleys, other than state highways, within the boundaries of the incorporated city.

Â Â Â Â Â  (4) Any other municipal body, local board or local body is the road authority for highways, other than state highways, within its boundaries if the body or board has authority to adopt and administer local police regulations over the highway under the Constitution and laws of this state.

Â Â Â Â Â  (5) Any federal authority granted jurisdiction over federal lands within this state under federal law or rule is the road authority for highways on those lands as provided by the federal law or rule. [1983 c.338 Â§145; 1985 c.16 Â§45]

Â Â Â Â Â  810.012 Jurisdiction over access to facilities and services from certain roads; rules. Notwithstanding any other provision of the Oregon Vehicle Code, the Oregon Transportation Commission, by rule, may establish procedures for, and certify to the Federal Highway Administration compliance with, Federal Regulation 23 C.F.R. part 658 for roads under the authority of cities and counties. [1991 c.283 Â§2]

(Roads)

Â Â Â Â Â  810.020 Regulating use of throughway. (1) Each road authority may prohibit or restrict the use of a throughway in its jurisdiction by any of the following:

Â Â Â Â Â  (a) Parades.

Â Â Â Â Â  (b) Bicycles or other nonmotorized traffic.

Â Â Â Â Â  (c) Motorcycles or mopeds.

Â Â Â Â Â  (2) Regulation under this section becomes effective when appropriate signs giving notice of the regulation are erected upon a throughway and the approaches to the throughway.

Â Â Â Â Â  (3) Penalties for violation of restrictions or prohibitions imposed under this section are provided under ORS 811.445.

Â Â Â Â Â  (4) The Oregon Transportation Commission shall act as road authority under this section in lieu of the Department of Transportation. [1983 c.338 Â§146]

Â Â Â Â Â  810.030 Imposition of restrictions on highway use; grounds; procedure; penalties. (1) A road authority may impose restrictions described under this section on its own highways as the road authority determines necessary to do any of the following:

Â Â Â Â Â  (a) Protect any highway or section of highway from being unduly damaged.

Â Â Â Â Â  (b) Protect the interest and safety of the general public.

Â Â Â Â Â  (2) Restrictions that may be imposed under this section include any of the following:

Â Â Â Â Â  (a) Prohibition of the operation of any or all vehicles or any class or kind of vehicle.

Â Â Â Â Â  (b) Imposing limits on any weight or dimension of any vehicle or combination of vehicles.

Â Â Â Â Â  (c) Imposing any other restrictions that the road authority determines necessary to achieve the purposes of this section. This paragraph does not grant authority to impose speed restrictions.

Â Â Â Â Â  (3) Any restrictions or limitations imposed under this section must be imposed by proper order. The restrictions or limitations are effective when appropriate signs giving notice of the restrictions or limitations are erected. A sign giving notice of a restriction or limitation in an order shall be maintained in a conspicuous manner and shall be placed at each end of the highway or section of highway affected by the order and at such other places as is necessary to inform the public.

Â Â Â Â Â  (4) Penalties are provided under ORS 818.130 for violation of restrictions imposed under this section. [1983 c.338 Â§147; 1985 c.16 Â§46]

Â Â Â Â Â  810.040 Designation of truck routes; limitations. Each road authority may designate any of its highways or any section of any of its highways as a truck route and may prohibit the operation of trucks, machinery or any other large or heavy vehicles upon any other of its highways that serves the same route or area served by the truck route designated. The authority granted under this section is subject to all of the following:

Â Â Â Â Â  (1) The governing body of an incorporated city shall not designate a truck route or prohibit the operation of any vehicle on a:

Â Â Â Â Â  (a) State highway that is within the boundaries of the city without the written consent of the Department of Transportation.

Â Â Â Â Â  (b) County road that is within the boundaries of the city without the written consent of the governing body of the county.

Â Â Â Â Â  (2) Any designation or prohibition made under authority of this section must be imposed by appropriate order, resolution or ordinance.

Â Â Â Â Â  (3) A road authority exercising authority under this section shall erect and maintain signs in a conspicuous manner and place at each end of the highway or section of highway where a designation or prohibition is imposed to give notice of the prohibitions or designations imposed. The road authority shall erect and maintain signs giving notice of any prohibitions or designations imposed under this section at such other places as may be necessary to inform the public.

Â Â Â Â Â  (4) A prohibition or designation imposed under this section is effective when signs giving notice thereof are posted as required by this section.

Â Â Â Â Â  (5) Penalties are provided under ORS 811.450 for violation of requirements imposed under this section. [1983 c.338 Â§148]

Â Â Â Â Â  810.050 Increase or decrease in size or weight limits on highways if federal mandate allows or requires; rules. (1) The Department of Transportation may authorize the movement on highways under its jurisdiction of vehicles or combinations of vehicles of a size or weight in excess of the limits under ORS 818.020, 818.090 or 818.110 if federal law permits various states to establish size and weight limits in excess of those under ORS 818.020, 818.090 or 818.110. The department shall exercise the authority granted under this subsection subject to all of the following:

Â Â Â Â Â  (a) The department shall only establish weight and size limits under this subsection within the limits necessary to qualify for federal aid highway funds.

Â Â Â Â Â  (b) The department shall exercise the authority either by adoption of a rule or resolution under ORS 810.060 or by issuance of variance permits under ORS 818.200. When the department exercises the authority under this paragraph, the weight limits or size limits established under this subsection shall apply.

Â Â Â Â Â  (2) The department may by rule prohibit the movement on highways under its jurisdiction of vehicles or combinations of vehicles of a size or weight otherwise authorized by statute if the prohibition is necessary in order to qualify for federal aid highway funds.

Â Â Â Â Â  (3) Road authorities other than the department may increase or decrease size and weight limits on their own highways if the department exercises the authority granted under this section. The exercise of authority under this subsection is subject to all of the following:

Â Â Â Â Â  (a) A road authority may not exercise the authority to establish a size or weight limit that exceeds the maximum authorized by the department or to prohibit vehicles or combinations of vehicles that are not prohibited by the department under subsection (2) of this section.

Â Â Â Â Â  (b) The road authority shall exercise the authority either by adoption of a rule, resolution or ordinance under ORS 810.060 or by issuance of variance permits under ORS 818.200.

Â Â Â Â Â  (4) Penalties are provided under ORS 818.060 and 818.340 for violation of limits established under this section. [1983 c.338 Â§149; 1985 c.16 Â§47; 1993 c.510 Â§3]

Â Â Â Â Â  810.060 Increase in weight or size if highway found capable of supporting increase; rules. A road authority shall adopt a rule, resolution or ordinance to allow vehicles or combinations of vehicles with a loaded weight in excess of the weight limitations established by Table III under ORS 818.010 or a length or width in excess of that authorized under ORS 818.080 and 818.090 to be operated over any highway of the road authority if the road authority determines that the highway is capable of carrying greater weight, length or width. The authority granted under this section is subject to all of the following:

Â Â Â Â Â  (1) The authority may only be exercised by rule, resolution or ordinance.

Â Â Â Â Â  (2) The authority does not allow any road authority to authorize any vehicle to be operated over any highway if the vehicle has a height in excess of that allowed under ORS 818.080 and 818.090.

Â Â Â Â Â  (3) The provisions of any rule, resolution or ordinance adopted under this section may be amended, rescinded or repealed at any time.

Â Â Â Â Â  (4) The provisions of any rule, resolution or ordinance adopted under this section are subject to the maximum size, weight and width limits established under ORS 810.050.

Â Â Â Â Â  (5) A rule, resolution or ordinance adopted under this section shall fix the maximum loaded weight, length, width and types and classes of vehicles or combinations of vehicles that may be operated on the highway or highways or sections of highways described in the rule, resolution or ordinance.

Â Â Â Â Â  (6) A duplicate original of a rule or resolution adopted by the Department of Transportation under this section and an amendment to or repeal of a rule or resolution by the department shall be filed with the Secretary of State. This subsection does not require an ordinance adopted by a city or county under this section to be filed with the Secretary of State.

Â Â Â Â Â  (7) After the effective date of a rule, resolution or ordinance adopted under this section, a variance permit under ORS 818.200 is not required for the operation upon the described highway of a vehicle or combination of vehicles that is not in excess of the maximum loaded weight, length or width fixed by the rule, resolution or ordinance for vehicles or combinations of vehicles of that type or class.

Â Â Â Â Â  (8) Penalties are provided under ORS 818.060 for violation of limits established under this section. [1983 c.338 Â§150; 1985 c.16 Â§48]

Â Â Â Â Â  810.070 Use of golf carts on highways; rules. A road authority, on any of its own highways that are located adjacent to a golf course, may permit the operation of golf carts between the golf course and the place where golf carts are parked or stored or located within or bounded by a real estate development. All of the following apply to the authority granted under this section:

Â Â Â Â Â  (1) Exercise of the authority granted under this section must be by means of an ordinance.

Â Â Â Â Â  (2) The authority granted under this section may only be exercised where the combined operation of golf carts and regular vehicle traffic can be accomplished safely.

Â Â Â Â Â  (3) A road authority shall prescribe rules and shall regulate the combined operation of golf carts and vehicles when permitted under this section. The rules may establish speed limits and other operating standards but shall not require that golf carts conform with the vehicle equipment laws under the vehicle code.

Â Â Â Â Â  (4) A designation of combined operation under this section or rules instituted under this section are effective when appropriate signs giving notice thereof are posted along the affected highway and are not effective before such posting.

Â Â Â Â Â  (5) If a designation is made under this section to permit combined operation, the golf carts operated in accordance with the designation and rules adopted by the road authority qualifies for the exemptions under ORS 820.210.

Â Â Â Â Â  (6) This section only applies to real estate developments that have single or multiple family residences whose owners or occupants are eligible for membership in or the use of one or more golf courses within the development by virtue of ownership or occupancy of a residential dwelling unit in the development.

Â Â Â Â Â  (7) This section neither grants authority to nor limits the authority of the Department of Transportation. [1983 c.338 Â§151; 2003 c.757 Â§2]

Â Â Â Â Â  810.080 Pedestrian traffic. (1) Road authorities may regulate the movement of pedestrians upon highways within their jurisdictions by doing any of the following:

Â Â Â Â Â  (a) Establishing marked crosswalks and designating them by appropriate marking.

Â Â Â Â Â  (b) Closing a marked or unmarked crosswalk and prohibiting pedestrians from crossing a roadway where a crosswalk has been closed by placing and maintaining signs giving notice of closure.

Â Â Â Â Â  (c) Prohibiting pedestrians from crossing a highway at any place other than within a marked or unmarked crosswalk.

Â Â Â Â Â  (2) This section neither grants authority to nor limits the authority of the Department of Transportation. [1983 c.338 Â§152]

Â Â Â Â Â  810.090 Bicycle racing. Bicycle racing is permitted on any highway in this state upon the approval of, and under conditions imposed by, the road authority for the highway on which the race is held. [1983 c.338 Â§153]

Â Â Â Â Â  810.100 Restriction of animal traffic to bridle paths. Each incorporated community within this state has power, by law or ordinance duly enacted, to regulate the use of its streets by horses and other animals to the extent that bridle paths may be designated upon certain streets and the animals may be prohibited on other streets. [1983 c.338 Â§154]

Â Â Â Â Â  810.110 Designation of through highways and stop intersections. (1) Each road authority may do any of the following on its own highways:

Â Â Â Â Â  (a) Designate a main traveled or through highway by placing traffic control devices at the entrances to the highway from intersecting highways to notify drivers to stop or yield the right of way before entering or crossing the designated highway.

Â Â Â Â Â  (b) Designate intersections or other roadway junctions at which vehicle traffic on one or more of the highways should yield or stop before entering the intersection or junction.

Â Â Â Â Â  (2) The Oregon Transportation Commission shall act as road authority under this section in lieu of the Department of Transportation. [1983 c.338 Â§155]

Â Â Â Â Â  810.120 Designation of no passing zones. (1) Each road authority may do the following on its own highways:

Â Â Â Â Â  (a) Determine where overtaking or passing or driving to the left of the center of the roadway would be especially hazardous; and

Â Â Â Â Â  (b) Establish zones on the roadway where overtaking or passing or driving to the left of the center of the roadway are prohibited because such would be especially hazardous.

Â Â Â Â Â  (2) To establish a zone under this section, a road authority must do all of the following:

Â Â Â Â Â  (a) Determine that a need for a zone exists in accordance with standards and procedures adopted by the Department of Transportation.

Â Â Â Â Â  (b) Mark the zone by appropriate signs or by a yellow unbroken line on the pavement of the right-hand side of and adjacent to the center line or a lane line of the roadway to indicate the beginning and end of the zone.

Â Â Â Â Â  (3) Penalties are provided under ORS 811.420 for passing in a no passing zone designated under this section. [1983 c.338 Â§156]

Â Â Â Â Â  810.130 One-way highways; safety zones; turns. The Oregon Transportation Commission shall act as road authority under this section in lieu of the Department of Transportation. Each road authority may do any of the following on its own highways, subject to any limitations described:

Â Â Â Â Â  (1) Designate a highway or section or specific lane on a highway where vehicle traffic must proceed in one direction at all times or at times indicated by traffic control devices. A designation under this subsection shall become effective when appropriate signs are posted. The authority granted by this subsection is subject to the following limitations:

Â Â Â Â Â  (a) A local authority shall not designate any highway within its boundaries as a one-way highway if the highway is under the jurisdiction of the commission unless the local authority first obtains the written consent of the commission.

Â Â Â Â Â  (b) A city shall not designate any highway within its boundaries as a one-way highway if the highway is under the jurisdiction of a county unless the city first obtains the written consent of the county.

Â Â Â Â Â  (2) Designate places on highways as safety zones and regulate and control traffic with respect to the safety zones. A designation under this subsection shall become effective when appropriate signs are posted.

Â Â Â Â Â  (3) Where traffic conditions warrant, prohibit right or left turns at intersections or prohibit U-turns by all vehicles or by certain types of vehicles.

Â Â Â Â Â  (4) Require and direct that a different course than that specified under ORS 811.340, 811.345 and 811.355 be traveled by vehicles at or proceeding through intersections. A requirement under this subsection is effective when appropriate traffic control devices are placed within or adjacent to the intersections.

Â Â Â Â Â  (5) Designate locations on highways where vehicles operated by districts described under ORS chapter 267 for the purpose of providing public transportation or substantially similar vehicles used for the same purpose may proceed in directions prohibited to other traffic. Locations may be designated under this subsection only if an engineering study indicates that the movement may be made safely in the designated area. Designations under this subsection shall be effective when indicated by appropriate official traffic control devices. [1983 c.338 Â§157; 1985 c.16 Â§49]

Â Â Â Â Â  810.140 Designation of exclusive use lanes. (1) Any road authority may designate lanes on its own highways that are to be used exclusively by buses or high occupancy-use passenger vehicles for the purpose of conserving energy and facilitating public transportation.

Â Â Â Â Â  (2) Any restriction or limitation imposed under this section must be imposed by proper order. The restriction or limitation is effective when appropriate signs giving notice of the restriction or limitation are erected. A sign giving notice of a restriction or limitation shall be maintained in a conspicuous manner and shall be placed at each end of the highway or section of highway affected by the restriction or limitation and at such other places as necessary to inform the public.

Â Â Â Â Â  (3) Penalties are provided under ORS 811.265 for failure to obey signs giving notice of any limitations or restrictions imposed under this section. [1983 c.338 Â§158; 1985 c.16 Â§50]

Â Â Â Â Â  810.150 Drain construction; compliance with bicycle safety requirements; guidelines. (1) Street drains, sewer drains, storm drains and other similar openings in a roadbed over which traffic must pass that are in any portion of a public way, highway, road, street, footpath or bicycle trail that is available for use by bicycle traffic shall be designed and installed, including any modification of existing drains, with grates or covers so that bicycle traffic may pass over the drains safely and without obstruction or interference.

Â Â Â Â Â  (2) The Department of Transportation shall adopt construction guidelines for the design of public ways in accordance with this section. Limitations on the applicability of the guidelines are established under ORS 801.030. [1983 c.338 Â§159]

(Parking)

Â Â Â Â Â  810.160 Controlling parking on highways; limitations. Except as otherwise provided in this section, each road authority has exclusive authority to regulate, control or prohibit the stopping, standing and parking of vehicles upon its own highways. The Oregon Transportation Commission shall act as road authority under this section in lieu of the Department of Transportation. The authority granted in this section is subject to all of the following:

Â Â Â Â Â  (1) The commission has exclusive authority to regulate, control or prohibit the stopping, standing and parking on all state highways:

Â Â Â Â Â  (a) Within the corporate limits of a city except where the highway is routed over a city street under ORS 373.010.

Â Â Â Â Â  (b) Within the corporate limits of any city if access to or from the section of highway and real property abutting thereon was restricted, controlled or prohibited by the commission before the section of highway was included within the corporate limits of the city.

Â Â Â Â Â  (2) Road authorities other than the commission may permit angle parking on any highway where parking is subject to their jurisdiction under this section. For cities, this subsection includes authority to permit angle parking on any city street selected and designated as the route of a state highway under ORS 373.010 and, subject to the authority of the commission under this section, any state highway within the corporate limits of the city. This subsection does not allow any road authority to permit angle parking on a state highway if the commission determines that the highway is not of sufficient width to permit angle parking without interfering with the free movement of traffic.

Â Â Â Â Â  (3) All regulations, restrictions or prohibitions imposed by the commission under this section shall be by resolution or order entered in the commissionÂs official records.

Â Â Â Â Â  (4) Regulations, restrictions or prohibitions imposed by the commission under this section shall become effective and have the force of law when signs or markings giving notice thereof have been placed. To comply with this subsection, the commission shall place and maintain appropriate signs or markings at such places as may be necessary to inform the public and to give notice of all regulations, restrictions or prohibitions the commission establishes under this section.

Â Â Â Â Â  (5) Penalties are provided under ORS 811.575 for violation of restrictions placed on state highways under this section. [1983 c.338 Â§160]

Â Â Â Â Â  810.170 Winter recreation parking locations; plowing; priorities; enforcement. (1) The Oregon Transportation Commission shall designate winter recreation parking locations throughout this state where parking is prohibited under ORS 811.590 except for vehicles exempted under that section and vehicles with winter recreation parking permits issued under ORS 811.595. The commission may identify access roads to winter recreation facilities, roadside plow-outs and other areas as winter recreation parking locations under this section. The commission shall designate winter recreation parking locations under this section after consultation with the Winter Recreation Advisory Committee established under ORS 802.350 and with land management agencies managing adjacent land.

Â Â Â Â Â  (2) The commission shall establish priorities for plowing the winter recreation parking locations established under this section. The commission shall establish priorities under this section after consultation with the Winter Recreation Advisory Committee established under ORS 802.350. The Department of Transportation shall provide for the removal of snow accumulating on winter recreation parking locations established under this section according to the priorities established by the commission under this section. Snow removal provided for under this subsection may be performed by any of the following:

Â Â Â Â Â  (a) By the department itself.

Â Â Â Â Â  (b) By persons with whom the department contracts. If the department contracts with persons for the removal of snow under this paragraph payments under the contracts shall be made from funds designated for that purpose under ORS 802.110.

Â Â Â Â Â  (3) The commission may enter into agreements with county or municipal law enforcement agencies or individual police officers for the enforcement of ORS 811.590. The commission shall only enter into agreements under this subsection after consultation with the Winter Recreation Advisory Committee established under ORS 802.350. [1983 c.338 Â§161]

(Speeds)

Â Â Â Â Â  810.180 Designation of maximum speeds; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂDesignated speedÂ means the speed that is designated by a road authority as the maximum permissible speed for a highway and that may be different from the statutory speed for the highway.

Â Â Â Â Â  (b) ÂStatutory speedÂ means the speed that is established as a speed limit under ORS 811.111, or is established as the speed the exceeding of which is prima facie evidence of violation of the basic speed rule under ORS 811.105.

Â Â Â Â Â  (2)(a) A designated speed established under this section is a speed limit if the highway for which the speed is designated is subject to a statutory speed limit under ORS 811.111 that is in addition to the speed limit established under ORS 811.111 (1)(b).

Â Â Â Â Â  (b) A speed greater than a designated speed established under this section is prima facie evidence of violation of the basic speed rule if the designated speed is established for a highway on which there is no speed limit other than the limit established under ORS 811.111 (1)(b).

Â Â Â Â Â  (3) The Department of Transportation may establish by rule designated speeds on any specified section of interstate highway if the department determines that speed limits established under ORS 811.111 (1) are greater or less than is reasonable or safe under the conditions that exist with respect to that section of the interstate highway. Designated speeds established under this subsection are subject to all of the following:

Â Â Â Â Â  (a) The department may not establish a designated speed under this subsection of more than:

Â Â Â Â Â  (A) Sixty-five miles per hour for vehicles described in ORS 811.111 (1)(b); and

Â Â Â Â Â  (B) Seventy miles per hour for all other vehicles.

Â Â Â Â Â  (b) If the department establishes designated speeds under this subsection that are greater than 65 miles per hour, the designated speed for vehicles described in ORS 811.111 (1)(b) must be at least five miles per hour lower than the designated speed for all other vehicles on the specified section of interstate highway.

Â Â Â Â Â  (c) The department may establish a designated speed under this subsection only if an engineering and traffic investigation indicates that the statutory speed for the interstate highway is greater or less than is reasonable or safe under conditions the department finds to exist.

Â Â Â Â Â  (d) A designated speed established under this subsection is effective when appropriate signs giving notice of the designated speed are posted on the section of interstate highway where the designated speed is imposed.

Â Â Â Â Â  (4)(a) The department may establish, pursuant to a process established by rule, a designated speed on a state highway outside of a city. The authority granted under this subsection includes, but is not limited to, the authority to establish different designated speeds for different kinds or classes of vehicles as the department determines reasonable and safe. A designated speed established under this subsection for any kind or class of vehicles may not exceed the speed limit for the highway for that kind or class of vehicles as established in ORS 811.111 or, if there is no speed limit for the highway other than the limit established in ORS 811.111 (1)(b), may not exceed 55 miles per hour.

Â Â Â Â Â  (b) The department may establish a designated speed under this subsection only if an engineering and traffic investigation indicates that the statutory speed for the highway is greater or less than is reasonable or safe under conditions the department finds to exist.

Â Â Â Â Â  (c) A designated speed established under this subsection is effective when appropriate signs giving notice of the designated speed are posted on the portion of highway where the designated speed is imposed.

Â Â Â Â Â  (5) After a written request is received from a road authority for a highway other than a highway described in subsection (3) or (4) of this section, the department, pursuant to a process established by rule, may establish a designated speed for the highway. The authority granted under this subsection includes, but is not limited to, the authority to establish different designated speeds for different kinds or classes of vehicles as the department determines reasonable and safe. The authority granted under this subsection is subject to all of the following:

Â Â Â Â Â  (a) The written request from the road authority must state a recommended designated speed.

Â Â Â Â Â  (b) The department may establish a designated speed under this subsection only if an engineering and traffic investigation indicates that the statutory speed for the highway is greater or less than is reasonable or safe under conditions the department finds to exist.

Â Â Â Â Â  (c) The department may not make a final decision to establish a designated speed under this subsection without providing the affected road authorities with notice and opportunity for a hearing.

Â Â Â Â Â  (d) A road authority may file a written objection to a designated speed that is proposed by the department under this subsection and that affects the road authority.

Â Â Â Â Â  (e) A designated speed established under this subsection is effective when appropriate signs giving notice of the designated speed are posted on the portion of the highway where the designated speed is imposed. The expense of erecting any sign under this subsection shall be borne by the road authority having jurisdiction over the portion of the highway where the designated speed is imposed.

Â Â Â Â Â  (f) The department, pursuant to a process established by rule, may delegate its authority under this subsection with respect to highways that are low volume or unpaved to a city or county with jurisdiction over the highway. The department shall delegate authority under this paragraph only if it determines that the city or county will exercise the authority according to criteria adopted by the department.

Â Â Â Â Â  (6) The department may override the speed limit established for ocean shores under ORS 811.111 (1)(c) and establish a designated speed of less than 25 miles per hour on any specified section of ocean shore if the department determines that the speed limit established under ORS 811.111 (1)(c) is greater than is reasonable or safe under the conditions that exist with respect to that part of the ocean shore. The authority granted under this subsection is subject to all of the following:

Â Â Â Â Â  (a) The department may make the determination required under this subsection only on the basis of an investigation.

Â Â Â Â Â  (b) A designated speed established under this subsection is effective when posted upon appropriate fixed or variable signs on the portion of ocean shore where the designated speed is imposed.

Â Â Â Â Â  (7) A road authority may adopt a designated speed to regulate the speed of vehicles in parks under the jurisdiction of the road authority. A road authority regulating the speed of vehicles under this subsection shall post and maintain signs at all park entrances to give notice of any designated speed.

Â Â Â Â Â  (8) A road authority may establish by ordinance or order a temporary designated speed for highways in its jurisdiction that is lower than the statutory speed. A temporary designated speed may be established under this subsection if, in the judgment of the road authority, the temporary designated speed is necessary to protect any portion of the highway from being unduly damaged, or to protect the safety of the public and workers when temporary conditions such as construction or maintenance activities constitute a danger. The following apply to the authority granted under this subsection:

Â Â Â Â Â  (a) Statutory speeds may be overridden by a temporary designated speed only:

Â Â Â Â Â  (A) For a specific period of time for all vehicles; or

Â Â Â Â Â  (B) For a specified period of time for a specific kind or class of vehicle that is causing identified damage to highways.

Â Â Â Â Â  (b) This subsection may not be used to establish a permanent designated speed.

Â Â Â Â Â  (c) The authority granted by this subsection may be exercised only if the ordinance or order that imposes the temporary designated speed:

Â Â Â Â Â  (A) Specifies the hazard, damage or other condition requiring the temporary designated speed; and

Â Â Â Â Â  (B) Is effective only for a specified time that corresponds to the hazard, damage or other condition specified.

Â Â Â Â Â  (d) A temporary designated speed imposed under this subsection must be imposed by a proper written ordinance or order. A sign giving notice of the temporary designated speed must be posted at each end of the portion of highway where the temporary designated speed is imposed and at such other places on the highway as may be necessary to inform the public. The temporary designated speed shall be effective when signs giving notice of the temporary designated speed are posted.

Â Â Â Â Â  (9) A road authority may establish an emergency speed on any highway under the jurisdiction of the road authority that is different from the existing speed on the highway. The authority granted under this subsection is subject to all of the following:

Â Â Â Â Â  (a) A speed established under this subsection is effective when appropriate signs giving notice thereof are posted upon the highway or portion of highway where the emergency speed is imposed. All signs posted under this subsection must comply with ORS 810.200.

Â Â Â Â Â  (b) The expense of posting any sign under this subsection shall be borne by the road authority having jurisdiction over the highway or portion of highway where the emergency speed is imposed.

Â Â Â Â Â  (c) A speed established under this subsection may be effective for not more than 120 days. [1983 c.338 Â§162; 1985 c.16 Â§51; 1987 c.887 Â§8; 1989 c.592 Â§3; 1991 c.728 Â§3; 1993 c.742 Â§118; 1995 c.79 Â§371; 1997 c.249 Â§227; 1999 c.59 Â§240; 2003 c.819 Â§2; 2005 c.77 Â§1; 2005 c.507 Â§1]

Â Â Â Â Â  810.190 [1983 c.338 Â§163; 1985 c.16 Â§52; repealed by 1993 c.742 Â§117]

(Traffic Control Devices)

Â Â Â Â Â  810.200 Uniform standards for traffic control devices; uniform system of marking and signing highways. (1) The Oregon Transportation Commission may exercise the following authority with respect to the marking, signing and use of traffic control devices in this state:

Â Â Â Â Â  (a) The commission shall adopt a manual and specifications of uniform standards for traffic control devices consistent with the provisions of the vehicle code for use upon highways in this state.

Â Â Â Â Â  (b) The commission is authorized to provide a uniform system of marking and signing highways within the boundaries of this state.

Â Â Â Â Â  (c) The commission is authorized to determine the character or type of traffic control devices to be used in this state.

Â Â Â Â Â  (2) The authority granted under this section is subject to all of the following:

Â Â Â Â Â  (a) The system of marking and signing established under this section shall correlate with and, as far as possible, conform to the system adopted in other states. The commission may include in the system signs and signals that show internationally recognized and approved symbols.

Â Â Â Â Â  (b) So far as practicable, all traffic control devices in this state shall be uniform as to type and location.

Â Â Â Â Â  (c) All traffic control devices placed or operated in this state shall conform to specifications approved by the commission.

Â Â Â Â Â  (d) Stop signs and yield signs shall be illuminated at night or so placed as to be illuminated by the headlights of approaching vehicles or by street lights. [1983 c.338 Â§164; 1985 c.16 Â§53; 1993 c.522 Â§2]

Â Â Â Â Â  810.210 Placement and control of traffic control devices. (1) The Oregon Transportation Commission is vested with exclusive jurisdiction over the installation at railroad-highway grade crossings of signs, signals, gates, protective devices or any other device to warn or protect the public at a railroad-highway crossing. The commission is granted exclusive authority under this subsection to determine the character or type of device to be used.

Â Â Â Â Â  (2) Each road authority shall place, maintain and control traffic control devices used upon its own highway as the road authority considers necessary for the safe and expeditious control of traffic, necessary to carry out the provisions of the vehicle code or local traffic ordinances or necessary to regulate, warn or guide traffic. The commission shall act as road authority under this section in lieu of the Department of Transportation. The authority granted under this subsection is subject to all of the following:

Â Â Â Â Â  (a) All traffic control devices erected and used under this subsection shall conform to the state manual and specifications established under ORS 810.200.

Â Â Â Â Â  (b) The commission has general supervision with respect to the placing, construction and operation of traffic control devices under this subsection for the purpose of obtaining, so far as practicable, uniformity as to type and location of traffic control devices throughout the state.

Â Â Â Â Â  (c) Only the commission has authority over a state highway whether or not the state highway is within the jurisdiction of another road authority. No traffic control device shall be erected, maintained or operated upon any state highway under this subsection by any authority other than the commission, except with the written approval of the commission.

Â Â Â Â Â  (d) When the governing body of a city makes a determination that placement or construction of a traffic control device on a highway within the city selected as a state highway under ORS 373.010 is necessary to carry out the provisions of the vehicle code or to regulate, warn or guide traffic, the city governing body shall submit written findings and recommendations to the Director of Transportation in support of placing or constructing the traffic control device on the state highway. If the director approves the findings and recommendations, the director shall notify the city governing body in writing and proceed to place or construct the traffic control device in accordance with the findings and recommendations. If the director does not notify the governing body of disapproval within 90 days after receipt of the findings and recommendations, the findings and recommendations shall be considered approved and the director shall proceed to place or construct the traffic control device in accordance with the findings and recommendations.

Â Â Â Â Â  (e) The commission is authorized to classify, designate and mark both interstate and intrastate highways within the boundaries of this state. [1983 c.338 Â§165; 1985 c.16 Â§54; 1993 c.522 Â§3; 1993 c.741 Â§84; 1995 c.733 Â§88]

Â Â Â Â Â  810.212 Requirements for certain speed limit signs. Any sign that is posted on a highway in this state that expresses a speed limit in kilometers per hour shall also show the speed limit in miles per hour. The limit in miles per hour shall be printed above the limit in kilometers per hour and shall be of equal size lettering. [1993 c.284 Â§2]

Â Â Â Â Â  810.214 Signs prohibiting unmuffled engine brakes. (1) The Oregon Transportation Commission shall adopt uniform standards for posting signs prohibiting the use of unmuffled engine brakes as described in ORS 811.492.

Â Â Â Â Â  (2) The commission is authorized to provide a uniform system of posting signs within the boundaries of the state. Any sign posted shall inform the driver that the use of unmuffled engine braking is prohibited and shall give the dollar amount of the maximum fine provided for violation of ORS 811.492.

Â Â Â Â Â  (3) All signs placed shall conform to specifications approved by the commission. The commission may use signs that show internationally recognized and approved symbols. [1993 c.314 Â§11; 1999 c.1051 Â§228]

Â Â Â Â Â  810.220 Exemption from traffic control device specifications. Official traffic control devices placed or constructed by road authorities before June 27, 1975, are not required to conform to specifications and location criteria approved by the Oregon Transportation Commission. Any new or amended specifications approved by the commission under ORS 810.200 after June 27, 1975, for the placement or construction of traffic control devices do not apply to such devices in place on June 27, 1975. However within a reasonable period after June 27, 1975, traffic control devices shall be altered or relocated to comply with the manual and specifications under ORS 810.200. [1983 c.338 Â§166]

Â Â Â Â Â  810.230 Unlawful sign display; exceptions; penalty. (1) A person commits the offense of unlawful sign display if the person does any of the following:

Â Â Â Â Â  (a) Without authority under ORS 810.200 or 810.210, places, maintains or displays upon or in view of any highway any sign, signal, marking or device that:

Â Â Â Â Â  (A) Purports to be or is an imitation or resembles an official traffic control device or railroad sign or signal;

Â Â Â Â Â  (B) Attempts to direct the movement of animal, pedestrian, vehicle or any other traffic; or

Â Â Â Â Â  (C) Hides from view or interferes with the effectiveness of a traffic control device or railroad sign or signal.

Â Â Â Â Â  (b) Places or maintains upon any highway any traffic sign or signal bearing thereon any commercial advertising device.

Â Â Â Â Â  (2) This section does not prohibit the placing and maintaining of signs, markers or signals bearing thereon the name of an organization authorized to place the same by the appropriate public authority.

Â Â Â Â Â  (3) Every prohibited sign, signal, marking or device is hereby declared to be a public nuisance and the authority with jurisdiction over the highway, without notice, may remove it or cause it to be moved.

Â Â Â Â Â  (4) The offense described in this section, unlawful sign display, is a Class B traffic violation. [1983 c.338 Â§708; 1985 c.16 Â§342; 1995 c.383 Â§41]

Â Â Â Â Â  810.240 Unlawful interference with traffic control device or railroad sign; penalty. (1) A person commits the offense of unlawful interference with a traffic control device or railroad sign if the person, without lawful authority and with criminal negligence, attempts to or does alter, deface, injure, knock down or remove any traffic control device or any railroad sign or signal or any inscription, shield or insignia thereon or any other part thereof.

Â Â Â Â Â  (2) The offense described in this section, unlawful interference with traffic control device or railroad sign, is a Class A traffic violation. [1983 c.338 Â§709; 1995 c.383 Â§11]

Â Â Â Â Â  810.245 Signs giving notice of consequences of traffic offenses committed in school zones. A road authority may post signs designed to give motorists notice of the provisions of ORS 811.235. The road authority may also develop procedures that enable individuals or entities to petition and pay for the erection of signs described in this section. [1997 c.682 Â§6]

Â Â Â Â Â  810.250 Use of traffic control device placement or legibility as evidence. (1) A person shall not be convicted of violating a provision of the vehicle code for which an official traffic control device is required if the device is not in proper position and legible to a reasonably observant person at the time and place of the alleged violation.

Â Â Â Â Â  (2) Whenever a particular section of the vehicle code does not state that traffic control devices are required, the section is effective even though no devices are erected or in place.

Â Â Â Â Â  (3) When a traffic control device is placed in position approximately conforming to the requirements of the traffic regulations or other laws of this state, the device is presumed to have been placed by an official act or at the direction of lawful authority unless the contrary is established by competent evidence.

Â Â Â Â Â  (4) A traffic control device placed under the vehicle code or other laws or regulations of this state and purporting to conform to the lawful requirements pertaining to that device is presumed to comply with the requirements of the vehicle code unless the contrary is established by competent evidence. [1983 c.338 Â§167]

Â Â Â Â Â  810.260 Standards for installation, operation and use of traffic control signal operating devices; rules. (1) The Department of Transportation shall adopt standards for the installation, operation and use of traffic control signal operating devices authorized under ORS 815.445. In adopting standards, the department shall consider the impact of traffic control signal operating devices on:

Â Â Â Â Â  (a) Safety.

Â Â Â Â Â  (b) The efficiency of emergency response operations.

Â Â Â Â Â  (c) The requirements for traffic signal maintenance.

Â Â Â Â Â  (d) The efficiency of public transit operations.

Â Â Â Â Â  (e) Traffic flow.

Â Â Â Â Â  (2) The Department of Transportation shall adopt rules establishing priorities and preemptive use among users of traffic control signal operating devices. The rules shall take into account:

Â Â Â Â Â  (a) Local standards for response times to emergencies by emergency service providers; and

Â Â Â Â Â  (b) The weight, operating speed and braking distance required for vehicles operated by all authorized users. [1997 c.507 Â§5]

COURTS

(Security for Appearance)

Â Â Â Â Â  810.300 Security for appearance on traffic crime. (1) A court, including a magistrate or clerk or deputy clerk authorized by the magistrate, shall release a person brought before it if the person gives an adequate undertaking to appear in answer to the offense at the time and place fixed by the court. A court, as it deems appropriate, is authorized to accept and may require any of the following as security for the appearance of an arrested person before the court on a traffic crime:

Â Â Â Â Â  (a) An automobile membership card as described under ORS 810.330 and subject to limitations under that section.

Â Â Â Â Â  (b) A guaranteed arrest bond certificate as described under ORS 810.320 and subject to limitations under that section.

Â Â Â Â Â  (c) A license as described under ORS 810.310 and subject to limitations under that section.

Â Â Â Â Â  (d) Such sum as may be required by the court.

Â Â Â Â Â  (2) A magistrate or clerk or deputy clerk authorized by the magistrate has authority to accept security for the appearance of a person arrested for a traffic crime and brought before the magistrate or clerk or deputy clerk, as provided in this section. The following apply to security that is accepted by a court under this section or that is forwarded to a court by a police office under ORS 810.440 or 810.450:

Â Â Â Â Â  (a) The security shall be returned to the person when the person delivers any security amount required by the court. The court may require that any moneys deposited as security be applied against the security amount set by the court.

Â Â Â Â Â  (b) If the magistrate does not have jurisdiction of the crime, the magistrate shall promptly forward the security accepted and all documents in connection with the case to the most conveniently located court having jurisdiction of the crime and in which the venue may properly be laid. [1983 c.338 Â§376; 1999 c.1051 Â§285]

Â Â Â Â Â  810.310 Use of license as security deposit. The current valid license of a person that is issued by this state is acceptable, when authorized under ORS 810.300, as a security deposit for a person on a traffic crime. The use of a license as security under this section is subject to all of the following:

Â Â Â Â Â  (1) Upon acceptance of the license as security, the magistrate or clerk or deputy clerk authorized by the magistrate shall issue the person a court bail driver permit under ORS 807.330.

Â Â Â Â Â  (2) If the person appears at the time fixed, the personÂs license shall be returned to the person unless taken up by the court under ORS 809.275.

Â Â Â Â Â  (3) If the person fails to appear at the time fixed, the court shall forward the license to the Department of Transportation along with a notification that the person failed to appear and a notification to suspend the driving privileges of the person. The department shall take action on the license and notice as provided under ORS 809.280. [1983 c.338 Â§377; 1985 c.16 Â§196; 1993 c.627 Â§4; 1999 c.1051 Â§286]

Â Â Â Â Â  810.320 Use of guaranteed arrest bond certificate as security deposit. The unexpired guaranteed arrest bond certificate, as defined in ORS 742.372, of a member of an automobile club or automobile association is acceptable, when authorized under ORS 810.300, 810.440 or 810.450, as a security deposit for that member for any traffic crime, other than a felony, if the security deposit required does not exceed $1,000. The use of an unexpired guaranteed arrest bond certificate as a security deposit under this section is subject to all of the following:

Â Â Â Â Â  (1) To qualify for use as a security deposit, a guaranteed arrest bond certificate must have a surety company that has become a surety on the certificate as provided under ORS 742.372 to 742.376.

Â Â Â Â Â  (2) If the individual does not make the appearance, the surety for the certificate is subject on the undertaking of the surety under ORS 742.374 to any forfeiture or enforcement provision of any statute, charter or ordinance that otherwise applies to security deposits on their undertaking. [1983 c.338 Â§378; 1985 c.16 Â§197; 1989 c.634 Â§4; 1999 c.1051 Â§287]

Â Â Â Â Â  810.330 Use of automobile membership card as security deposit. The unexpired membership card of any member of an automobile association is acceptable as a security deposit for that member as provided under this section. The use of an unexpired membership card as security deposit is subject to the following:

Â Â Â Â Â  (1) The membership card may only be used as a security deposit:

Â Â Â Â Â  (a) For the violation of any motor vehicle law of this state or traffic crime of any city in this state if the security amount in any individual case does not exceed $1,000; and

Â Â Â Â Â  (b) When authorized under ORS 810.300, 810.440 or 810.450.

Â Â Â Â Â  (2) To qualify for use as a security deposit, the membership card must be the card of an automobile association incorporated under the laws of this state that has deposited with and maintains with the State Treasurer the sum of $2,000 in cash or in bonds approved by the State Treasurer.

Â Â Â Â Â  (3) If a person deposits that personÂs membership card as a security deposit and the person fails or neglects to appear in court at the time and place required, the magistrate or other officer before whom the case is brought, upon declaring a forfeiture of the security amount, shall at once notify the association of the forfeiture, and the amount thereof, by mail.

Â Â Â Â Â  (4) The association, within five days after the receipt of notice, under subsection (2) of this section, shall remit the amount of the security amount so forfeited to the magistrate or other officer. If the association fails or refuses to remit the security amount within that period, the magistrate or other officer having the matter in charge or the district attorney shall notify the State Treasurer, who shall:

Â Â Â Â Â  (a) Pay the security amount to the officer or magistrate lawfully entitled to receive it;

Â Â Â Â Â  (b) Deduct that amount from the amount of deposit with the State Treasurer by the association under this section; and

Â Â Â Â Â  (c) Immediately notify the association and require it to deposit a like sum with the State Treasurer.

Â Â Â Â Â  (5) If the association fails or neglects for a period of 10 days to comply with the notice of the treasurer under subsection (3) of this section, the membership cards of such association shall not thereafter be accepted as a security deposit while the default continues.

Â Â Â Â Â  (6) Upon the payment of the security amount under this section by the association, the membership card so deposited shall be immediately returned to the association by the officer who accepted it as a security deposit. [1983 c.338 Â§379; 1989 c.634 Â§5; 1999 c.1051 Â§288]

(Jurisdiction and Procedures)

Â Â Â Â Â  810.340 Proceedings; jurisdiction of financial responsibility requirements and suspension. (1) All proceedings concerning traffic offenses shall conform to the provisions of the vehicle code and those provisions of ORS chapter 153 relating to traffic offenses.

Â Â Â Â Â  (2) All circuit courts, municipal courts and justices of the peace have concurrent jurisdiction, within their respective city or county, of all violations of the provisions of the vehicle code relating to financial responsibility requirements or the suspension of driving privileges or registration. [1983 c.338 Â§380; 1985 c.16 Â§198; 1985 c.173 Â§5; 1985 c.725 Â§15; 1999 c.788 Â§60; 1999 c.1051 Â§141]

Â Â Â Â Â  810.350 Procedures for overloading and certain other violations. (1) For offenses described in this section, a court or judicial officer:

Â Â Â Â Â  (a) Shall make the owner or lessee of the vehicle a codefendant if appearance has not been made by the driver within 15 days of the date the driver was cited to appear in court.

Â Â Â Â Â  (b) May dismiss the charges against the driver if the court finds:

Â Â Â Â Â  (A) That the owner or lessee of the vehicle caused or permitted the driver to operate the vehicle or combination of vehicles in violation of the offenses described in this section; and

Â Â Â Â Â  (B) That the owner or lessee is guilty of violating any such provision.

Â Â Â Â Â  (2) This section applies to the following offenses:

Â Â Â Â Â  (a) Operation without payment of appropriate registration fees under ORS 803.315.

Â Â Â Â Â  (b) Violation of maximum weight limits under ORS 818.020.

Â Â Â Â Â  (c) Violation of administratively imposed weight or size limits under ORS 818.060.

Â Â Â Â Â  (d) Violation of maximum size limits under ORS 818.090.

Â Â Â Â Â  (e) Exceeding maximum number of vehicles under ORS 818.110.

Â Â Â Â Â  (f) Violation of posted limits on use of road under ORS 818.130.

Â Â Â Â Â  (g) Violation of towing safety requirements under ORS 818.160.

Â Â Â Â Â  (h) Operating a sifting or leaking load under ORS 818.300.

Â Â Â Â Â  (i) Dragging objects on a highway under ORS 818.320.

Â Â Â Â Â  (j) Unlawful use of devices without wheels under ORS 815.155.

Â Â Â Â Â  (k) Unlawful use of metal objects on tires under ORS 815.160.

Â Â Â Â Â  (L) Operation without pneumatic tires under ORS 815.170.

Â Â Â Â Â  (m) Operation in violation of a vehicle variance permit under ORS 818.340.

Â Â Â Â Â  (n) Failure to carry and display a permit under ORS 818.350.

Â Â Â Â Â  (o) Failure to comply with commercial vehicle enforcement requirements under ORS 818.400. [1983 c.338 Â§381]

Â Â Â Â Â  810.360 [1983 c.338 Â§383; repealed by 1999 c.1051 Â§32]

(Court-Related Offenses)

Â Â Â Â Â  810.365 Failure to appear on certain parking offenses. If a vehicle owner cited under ORS 810.425 to appear in a circuit or justice court upon an alleged parking offense fails to appear on or before the date and time stated on the citation, the court and the Department of Transportation may take such actions as are otherwise authorized by law under the Oregon Vehicle Code in the case of a failure to appear, except that in no case may a warrant of arrest be issued nor a criminal prosecution for failure to appear be commenced unless the citing or prosecuting authority, more than 10 days prior thereto, has sent a letter to the registered owner at the address shown upon the records of the department advising the owner of the charge pending and informing the owner that the owner may be subject to arrest if the owner does not appear in the court within 10 days to answer the charge. The letter must be sent by certified mail, restricted delivery, return receipt requested. A warrant of arrest may not be issued nor a criminal prosecution for failure to appear be commenced if such a letter has not been sent or if the owner appears in court to answer the charge within 10 days after receiving the letter. [1987 c.687 Â§3; 1995 c.658 Â§115; 1999 c.59 Â§241; 1999 c.1051 Â§289; 2003 c.14 Â§489]

(Records)

Â Â Â Â Â  810.370 Court to forward traffic conviction records to department; exceptions. (1) Within the time required by this section of the conviction, every court with jurisdiction over the offenses described in this section shall forward to the Department of Transportation a record of the conviction of any person in such court for a violation of any of the following that regulate the operation of motor vehicles on highways or streets:

Â Â Â Â Â  (a) Offenses committed under the vehicle code or any other statute of this state.

Â Â Â Â Â  (b) Offenses committed under any municipal ordinance.

Â Â Â Â Â  (2) To comply with this section, a court must forward the record of conviction containing the date of any offense, any arrest and conviction. The record must be forwarded to the department within 24 hours of the time the defendant was sentenced by the court.

Â Â Â Â Â  (3) A court is not required by this section to forward to the department a record of conviction for violation of any offense under any of the following sections: ORS 810.090, 811.555, 811.570, 811.580, 814.020 to 814.080, 814.120, 814.230, 814.410 to 814.480, 815.155, 815.160, 815.170, 818.020, 818.040, 818.060, 818.090, 818.110, 818.130, 818.160, 818.300, 818.320, 818.340, 818.350, 818.400, 820.400 or 822.220. [1983 c.338 Â§384; 1985 c.16 Â§199; 1987 c.138 Â§1]

Â Â Â Â Â  810.375 Duties of judges or court clerks. (1) The judge or clerk of every court of this state having jurisdiction of any traffic offense, including all local and municipal judicial officers in this state:

Â Â Â Â Â  (a) Shall keep a full record of every case in which a person is charged with any such offense.

Â Â Â Â Â  (b) Shall send the Department of Transportation an abstract of conviction for any person who is convicted.

Â Â Â Â Â  (c) Shall send the department a copy of any final judgment of conviction of any person which results in mandatory suspension or revocation of driving privileges or commercial driver license under ORS 809.404, 809.407, 809.409, 809.411, 809.413, 813.400 or 813.403.

Â Â Â Â Â  (d) Shall send the department a copy of any final judgment finding a person charged with a traffic offense guilty except for insanity and committed to the jurisdiction of the Psychiatric Security Review Board.

Â Â Â Â Â  (2) The department shall keep such records in its office, and they shall be open to the inspection of any person during reasonable business hours.

Â Â Â Â Â  (3) To comply with this section, a judge or clerk must comply with the following:

Â Â Â Â Â  (a) Any information required by this section to be sent to the department must be sent within the time provided under ORS 810.370 and must include information required by ORS 810.370.

Â Â Â Â Â  (b) Information shall not be sent to the department under this section concerning convictions excluded from ORS 810.370. [Formerly 153.625; 2001 c.492 Â§8; 2003 c.402 Â§35; 2005 c.649 Â§18]

Â Â Â Â Â  810.380 [1985 c.744 Â§3; 1987 c.730 Â§19; 1987 c.904 Â§2; repealed by 1987 c.905 Â§37]

POLICE

(General Authority)

Â Â Â Â Â  810.400 Uniform or badge required. Any police officer attempting to enforce the traffic laws of this state shall be in uniform or shall conspicuously display an official identification card showing the officerÂs lawful authority. [1983 c.338 Â§399]

Â Â Â Â Â  810.410 Arrest and citation. (1) A police officer may arrest or issue a citation to a person for a traffic crime at any place within or outside the jurisdictional authority of the governmental unit by which the police officer is authorized to act as provided by ORS 133.235 and 133.310.

Â Â Â Â Â  (2) A police officer may issue a citation to a person for a traffic violation at any place within or outside the jurisdictional authority of the governmental unit by which the police officer is authorized to act:

Â Â Â Â Â  (a) When the traffic violation is committed in the police officerÂs presence; or

Â Â Â Â Â  (b) When the police officer has probable cause to believe an offense has occurred based on a description of the vehicle or other information received from a police officer who observed the traffic violation.

Â Â Â Â Â  (3) A police officer:

Â Â Â Â Â  (a) Shall not arrest a person for a traffic violation.

Â Â Â Â Â  (b) May stop and detain a person for a traffic violation for the purposes of investigation reasonably related to the traffic violation, identification and issuance of citation.

Â Â Â Â Â  (c) May make an inquiry into circumstances arising during the course of a detention and investigation under paragraph (b) of this subsection that give rise to a reasonable suspicion of criminal activity.

Â Â Â Â Â  (d) May make an inquiry to ensure the safety of the officer, the person stopped or other persons present, including an inquiry regarding the presence of weapons.

Â Â Â Â Â  (e) May request consent to search in relation to the circumstances referred to in paragraph (c) of this subsection or to search for items of evidence otherwise subject to search or seizure under ORS 133.535.

Â Â Â Â Â  (f) May use the degree of force reasonably necessary to make the stop and ensure the safety of the peace officer, the person stopped or other persons present.

Â Â Â Â Â  (g) May make an arrest of a person as authorized by ORS 133.310 (2) if the person is stopped and detained pursuant to the authority of this section.

Â Â Â Â Â  (4) When a police officer at the scene of a traffic accident has reasonable grounds, based upon the police officerÂs personal investigation, to believe that a person involved in the accident has committed a traffic offense in connection with the accident, the police officer may issue to the person a citation for that offense. The authority under this subsection is in addition to any other authority to issue a citation for a traffic offense. [1983 c.338 Â§400; 1985 c.16 Â§212; 1991 c.720 Â§1; 1995 c.308 Â§1; 1997 c.682 Â§1; 1997 c.866 Â§Â§4,5; 1999 c.1051 Â§89]

Â Â Â Â Â  810.415 Removal of vehicles, cargo or debris from roadway after accident. A law enforcement officer who comes to the scene of an accident described in ORS 811.700 may remove or direct the driver of a vehicle involved in the accident to remove from the roadway any vehicle, cargo or debris resulting from the accident. A person acting under the authority granted by this section is not liable for damage to a vehicle, cargo or debris caused by reasonable efforts at removal. [2003 c.410 Â§2]

Â Â Â Â Â  810.420 Use of speed measuring device; citation; training. (1) When the speed of a vehicle has been checked by a speed measuring device, the driver of the vehicle may be stopped, detained and issued a citation by a police officer if the officer is in uniform and has either:

Â Â Â Â Â  (a) Observed the recording of the speed of the vehicle by the device; or

Â Â Â Â Â  (b) Probable cause to detain based upon a description of the vehicle or other information received from the officer who has observed the speed of the vehicle recorded.

Â Â Â Â Â  (2) A police officer may not issue a citation based on a speed measuring device unless the officer has taken and passed a training course, approved by the law enforcement agency that employs the officer, in the use of the speed measuring device. [1983 c.338 Â§401; 2001 c.444 Â§1]

Â Â Â Â Â  810.425 Procedure in certain parking cases. (1) In all prosecutions of the owner of a vehicle for violation of ORS 811.555 (1)(b), 811.570 (1)(b), 811.575 (1)(b) and 811.585 (1)(b), or an applicable ordinance, it shall be sufficient for a police officer to charge the defendant by an unsworn written notice if the notice clearly states:

Â Â Â Â Â  (a) The date, place and nature of the charge.

Â Â Â Â Â  (b) The time and place for defendantÂs appearance in court.

Â Â Â Â Â  (c) The name of the issuing officer.

Â Â Â Â Â  (d) The license number of the vehicle.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall either be delivered to the defendant or placed in a conspicuous place upon the vehicle involved in the violation. A duplicate original of the notice shall serve as the complaint in the case when it is filed with the court. In all other respects the procedure otherwise provided by law in such cases shall be followed. Notwithstanding ORS 153.042, the issuing officer need not have observed the act of parking, but need only have observed that the vehicle appeared to be parked in violation of ORS 811.555 (1)(b), 811.570 (1)(b), 811.575 (1)(b) and 811.585 (1)(b), or an applicable ordinance.

Â Â Â Â Â  (3) A circuit court and a justice court have concurrent jurisdiction over parking offenses committed within the county.

Â Â Â Â Â  (4) This section does not apply to prosecutions under city ordinances but ORS 221.333 shall apply to such prosecutions. [1987 c.687 Â§2; 1995 c.658 Â§116; 1999 c.1051 Â§89a]

Â Â Â Â Â  810.430 Movement of illegally parked vehicles. A police officer who finds a vehicle parked or standing upon a highway in violation of ORS 811.555 or 811.570 may move the vehicle, cause it to be moved or require the driver or person in charge of the vehicle to move it. The authority to move vehicles under this section is in addition to any authority under ORS 819.110 and 819.120. [1983 c.338 Â§402; 1995 c.758 Â§6]

(Photo Red Light)

Â Â Â Â Â  810.434 Photo red light authorized; evaluation; restrictions on number of cameras. (1) Any city with a population of 30,000 or more may, at its own cost, operate cameras designed to photograph drivers who violate ORS 811.265 by failing to obey a traffic control device. Notwithstanding the population requirement of this section, the City of Newberg may operate cameras as provided for other cities in this section.

Â Â Â Â Â  (2) Cameras operated under this section may be mounted on street lights or put in other suitable places.

Â Â Â Â Â  (3) A city that chooses to operate a camera shall:

Â Â Â Â Â  (a) Provide a public information campaign to inform local drivers about the use of cameras before citations are actually issued; and

Â Â Â Â Â  (b) Once each biennium, conduct a process and outcome evaluation for the purposes of subsection (4) of this section that includes:

Â Â Â Â Â  (A) The effect of the use of cameras on traffic safety;

Â Â Â Â Â  (B) The degree of public acceptance of the use of cameras; and

Â Â Â Â Â  (C) The process of administration of the use of cameras.

Â Â Â Â Â  (4) By March 1 of the year of each regular session of the Legislative Assembly:

Â Â Â Â Â  (a) The Department of Transportation shall provide to the Legislative Assembly an executive summary of the process and outcome evaluations conducted by cities under subsection (3) of this section; and

Â Â Â Â Â  (b) Each city that operates a camera under this section shall present to the Legislative Assembly the process and outcome evaluation conducted by the city under subsection (3) of this section.

Â Â Â Â Â  (5)(a) Except as otherwise provided in paragraph (b) of this subsection, a city authorized to operate cameras under this section may not operate the cameras at more than eight intersections in the city.

Â Â Â Â Â  (b) A city with a population of 300,000 or more may not operate cameras at more than 12 intersections in the city. [1999 c.851 Â§1; 1999 c.1051 Â§327; 2001 c.474 Â§1; subsection (5) of 2001 Edition enacted as 2001 c.474 Â§3; 2003 c.14 Â§491; 2003 c.339 Â§1; 2005 c.686 Â§1]

Â Â Â Â Â  810.435 Use of photographs. Photographs taken under ORS 810.434 may be submitted into evidence in a trial, administrative proceeding or other judicial or quasi-judicial proceeding only for the purpose of proving or disproving a violation of ORS 811.265. [2001 c.474 Â§4; 2003 c.14 Â§492; 2003 c.339 Â§2]

Â Â Â Â Â  810.436 Citations based on photo red light; response to citation. (1) Notwithstanding any other provision of law, if a city authorized to do so by ORS 810.434 chooses to operate a camera that complies with this section and ORS 810.434, a citation for violation of ORS 811.265 may be issued on the basis of photographs from a camera taken without the presence of a police officer if the following conditions are met:

Â Â Â Â Â  (a) Signs are posted, so far as is practicable, on all major routes entering the jurisdiction indicating that compliance with traffic control devices is enforced through cameras.

Â Â Â Â Â  (b) For each traffic control device at which a camera is installed, signs indicating that a camera may be in operation at the device are posted before the device at a location near the device.

Â Â Â Â Â  (c) If the traffic control device is a traffic light, the yellow light shows for at least the length of time recommended by the standard set by the Institute of Transportation Engineers.

Â Â Â Â Â  (d) The citation is mailed to the registered owner of the vehicle, or to the driver if identifiable, within 10 business days of the alleged violation.

Â Â Â Â Â  (e) The registered owner is given 30 days from the date the citation is mailed to respond to the citation.

Â Â Â Â Â  (f) A police officer who has reviewed the photograph signs the citation. The citation may be prepared on a digital medium, and the signature may be electronic in accordance with the provisions of ORS 84.001 to 84.061.

Â Â Â Â Â  (2) If the person named as the registered owner of a vehicle in the current records of the Department of Transportation fails to respond to a citation issued under subsection (1) of this section, a default judgment under ORS 153.102 may be entered for failure to appear after notice has been given that the judgment will be entered.

Â Â Â Â Â  (3) A rebuttable presumption exists that the registered owner of the vehicle was the driver of the vehicle when the citation was issued and delivered as provided in this section.

Â Â Â Â Â  (4) A person issued a citation under subsection (1) of this section may respond to the citation by submitting a certificate of innocence or a certificate of nonliability under subsection (6) of this section or any other response allowed by law.

Â Â Â Â Â  (5) A citation for violation of ORS 811.265 issued on the basis of photographs from a camera installed as provided in this section and ORS 810.434 may be delivered by mail or otherwise to the registered owner of the vehicle or to the driver if the driver is identifiable from the photograph.

Â Â Â Â Â  (6)(a) A registered owner of a vehicle may respond by mail to a citation issued under subsection (1) of this section by submitting, within 30 days from the mailing of the citation, a certificate of innocence swearing or affirming that the owner was not the driver of the vehicle and by providing a photocopy of the ownerÂs driver license. A jurisdiction that receives a certificate of innocence under this paragraph shall dismiss the citation without requiring a court appearance by the registered owner or any other information from the registered owner other than the swearing or affirmation and the photocopy. The citation may be reissued only once, only to the registered owner and only if the jurisdiction verifies that the registered owner appears to have been the driver at the time of the violation. A registered owner may not submit a certificate of innocence in response to a reissued citation.

Â Â Â Â Â  (b) If a business or public agency responds to a citation issued under subsection (1) of this section by submitting, within 30 days from the mailing of the citation, a certificate of nonliability stating that at the time of the alleged violation the vehicle was in the custody and control of an employee or was in the custody and control of a renter or lessee under the terms of a motor vehicle rental agreement or lease, and if the business or public agency provides the driver license number, name and address of the employee, renter or lessee, the citation shall be dismissed with respect to the business or public agency. The citation may then be reissued and delivered by mail or otherwise to the employee, renter or lessee identified in the certificate of nonliability.

Â Â Â Â Â  (7) The penalties for and all consequences of a violation of ORS 811.265 initiated by the use of a camera installed as provided in this section and ORS 810.434 are the same as for a violation initiated by any other means.

Â Â Â Â Â  (8) A registered owner or an employee, renter or lessee against whom a judgment for failure to appear is entered may move the court to relieve the owner or the employee, renter or lessee from the judgment as provided in ORS 153.105 if the failure to appear was due to mistake, inadvertence, surprise or excusable neglect. [1999 c.851 Â§2; 2001 c.104 Â§305; 2001 c.474 Â§2; 2001 c.535 Â§30a; 2003 c.14 Â§493; 2003 c.339 Â§3; 2005 c.686 Â§2]

(Photo Radar)

Â Â Â Â Â  810.438 Photo radar authorized; evaluation. (1) The following jurisdictions may, at their own cost, operate photo radar:

Â Â Â Â Â  (a) Albany.

Â Â Â Â Â  (b) Beaverton.

Â Â Â Â Â  (c) Bend.

Â Â Â Â Â  (d) Eugene.

Â Â Â Â Â  (e) Medford.

Â Â Â Â Â  (f) Portland.

Â Â Â Â Â  (g) Tigard.

Â Â Â Â Â  (2) A photo radar system operated under this section:

Â Â Â Â Â  (a) May be used on streets in residential areas or school zones.

Â Â Â Â Â  (b) May be used in other areas if the governing body of the city makes a finding that speeding has had a negative impact on traffic safety in those areas.

Â Â Â Â Â  (c) May not be used for more than four hours per day in any one location.

Â Â Â Â Â  (d) May not be used on controlled access highways.

Â Â Â Â Â  (e) May not be used unless a sign is posted announcing that photo radar is in use. The sign posted under this paragraph must be all of the following:

Â Â Â Â Â  (A) On the street on which the photo radar unit is being used.

Â Â Â Â Â  (B) Between 100 and 400 yards before the location of the photo radar unit.

Â Â Â Â Â  (3) A city that operates a photo radar system under this section shall, once each biennium, conduct a process and outcome evaluation for the purposes of subsection (4) of this section that includes:

Â Â Â Â Â  (a) The effect of the use of the photo radar system on traffic safety;

Â Â Â Â Â  (b) The degree of public acceptance of the use of the photo radar system; and

Â Â Â Â Â  (c) The process of administration of the use of the photo radar system.

Â Â Â Â Â  (4) By March 1 of the year of each regular session of the Legislative Assembly:

Â Â Â Â Â  (a) The Department of Transportation shall provide to the Legislative Assembly an executive summary of the process and outcome evaluations conducted under subsection (3) of this section; and

Â Â Â Â Â  (b) Each city that operates a photo radar system under this section shall present to the Legislative Assembly the process and outcome evaluation conducted by the city under subsection (3) of this section. [1995 c.579 Â§1; 1997 c.280 Â§1; 1999 c.1071 Â§1; 2005 c.686 Â§3]

Â Â Â Â Â  810.439 Citations based on photo radar; response to citation. (1) Notwithstanding any other provision of law, in the jurisdictions using photo radar:

Â Â Â Â Â  (a) A citation for speeding may be issued on the basis of photo radar if the following conditions are met:

Â Â Â Â Â  (A) The photo radar equipment is operated by a uniformed police officer.

Â Â Â Â Â  (B) The photo radar equipment is operated out of a marked police vehicle.

Â Â Â Â Â  (C) An indication of the actual speed of the vehicle is displayed within 150 feet of the location of the photo radar unit.

Â Â Â Â Â  (D) Signs indicating that speeds are enforced by photo radar are posted, so far as is practicable, on all major routes entering the jurisdiction.

Â Â Â Â Â  (E) The citation is mailed to the registered owner of the vehicle within six business days of the alleged violation.

Â Â Â Â Â  (F) The registered owner is given 30 days from the date the citation is mailed to respond to the citation.

Â Â Â Â Â  (b) A rebuttable presumption exists that the registered owner of the vehicle was the driver of the vehicle when the citation is issued and delivered as provided in this section.

Â Â Â Â Â  (c) A person issued a citation under this subsection may respond to the citation by submitting a certificate of innocence or a certificate of nonliability under subsection (3) of this section or may make any other response allowed by law.

Â Â Â Â Â  (2) A citation issued on the basis of photo radar may be delivered by mail or otherwise to the registered owner of the vehicle or to the driver. The citation may be prepared on a digital medium, and the signature may be electronic in accordance with the provisions of ORS 84.001 to 84.061.

Â Â Â Â Â  (3)(a) A registered owner of a vehicle may respond by mail to a citation issued under subsection (1) of this section by submitting a certificate of innocence within 30 days from the mailing of the citation swearing or affirming that the owner was not the driver of the vehicle and by providing a photocopy of the ownerÂs driver license. A jurisdiction that receives a certificate of innocence under this paragraph shall dismiss the citation without requiring a court appearance by the registered owner or any other information from the registered owner other than the swearing or affirmation and the photocopy. The citation may be reissued only once, only to the registered owner and only if the jurisdiction verifies that the registered owner appears to have been the driver at the time of the violation. A registered owner may not submit a certificate of innocence in response to a reissued citation.

Â Â Â Â Â  (b) If a business or public agency responds to a citation issued under subsection (1) of this section by submitting a certificate of nonliability within 30 days from the mailing of the citation stating that at the time of the alleged speeding violation the vehicle was in the custody and control of an employee or was in the custody and control of a renter or lessee under the terms of a rental agreement or lease, and if the business or public agency provides the driver license number, name and address of the employee, renter or lessee, the citation shall be dismissed with respect to the business or public agency. The citation may then be issued and delivered by mail or otherwise to the employee, renter or lessee identified in the certificate of nonliability.

Â Â Â Â Â  (4) If the person named as the registered owner of a vehicle in the current records of the Department of Transportation fails to respond to a citation issued under subsection (1) of this section, a default judgment under ORS 153.102 may be entered for failure to appear after notice has been given that the judgment will be entered.

Â Â Â Â Â  (5) The penalties for and all consequences of a speeding violation initiated by the use of photo radar are the same as for a speeding violation initiated by any other means.

Â Â Â Â Â  (6) A registered owner, employee, renter or lessee against whom a judgment for failure to appear is entered may move the court to relieve the owner, employee, renter or lessee from the judgment as provided in ORS 153.105 if the failure to appear was due to mistake, inadvertence, surprise or excusable neglect. [1995 c.579 Â§2; 1997 c.280 Â§2; 1999 c.1051 Â§142; 1999 c.1071 Â§2; 2005 c.22 Â§516; 2005 c.686 Â§4]

(Security for Appearance)

Â Â Â Â Â  810.440 Security for appearance of person arrested for traffic crime. A police officer may take security for the appearance of a person arrested for a traffic crime if it appears to the officer that the arrested person might fail to appear in response to a citation. Authority granted by this section is in addition to any authority to accept security under ORS 810.450. The authority of an officer to take security under this section is subject to all of the following:

Â Â Â Â Â  (1) Except as otherwise provided in this section, an officer may only take security if there is no accessible magistrate or clerk or deputy clerk authorized by the magistrate.

Â Â Â Â Â  (2) Except as otherwise provided in this section, an officer may only accept as security the following, if the following would be acceptable under ORS 810.300, for a security deposit for the offense for which the arrest was made:

Â Â Â Â Â  (a) An unexpired automobile membership card described under ORS 810.330; or

Â Â Â Â Â  (b) An unexpired guaranteed arrest bond certificate described under ORS 810.320.

Â Â Â Â Â  (3) An officer may take security for offenses described in this subsection whether or not there is an accessible magistrate or clerk or deputy clerk authorized by the magistrate. This subsection applies to the following offenses for which a jail sentence may be imposed:

Â Â Â Â Â  (a) Failure to comply with commercial vehicle enforcement requirements under ORS 818.400.

Â Â Â Â Â  (b) Violation of posted weight limits under ORS 818.040.

Â Â Â Â Â  (4) An officer who takes security under this section shall give a receipt for the security accepted and shall issue the person a citation to appear before a court having jurisdiction of the offense.

Â Â Â Â Â  (5) An officer shall promptly cause any security accepted under this section to be delivered to the court for disposition as provided under ORS 810.300. [1983 c.338 Â§403; 1985 c.16 Â§213; 1999 c.1051 Â§290]

Â Â Â Â Â  810.450 Security for appearance of person issued citation. A police officer who issues a citation for violation of an offense described in this section may accept security for the appearance of the person cited. Authority granted by this section is in addition to any authority to accept security under ORS 810.440. The authority of an officer to take security under this section is subject to all of the following:

Â Â Â Â Â  (1) The officer may only accept security under this section for offenses described under ORS 810.530, other than the following:

Â Â Â Â Â  (a) Violation of manufactured structure trip permit requirements under ORS 820.570.

Â Â Â Â Â  (b) Violation of a provision of ORS chapter 825.

Â Â Â Â Â  (c) Failure to comply with commercial vehicle enforcement requirements under ORS 818.400.

Â Â Â Â Â  (d) Violation of posted weight limits under ORS 818.040.

Â Â Â Â Â  (2) An officer shall give a receipt for the security accepted along with the citation to appear before a court having jurisdiction of the offense.

Â Â Â Â Â  (3) The officer shall promptly cause the security to be delivered to the court for disposition as provided under ORS 810.300. [1983 c.338 Â§404; 1985 c.16 Â§214]

(Accident Reports)

Â Â Â Â Â  810.460 OfficerÂs accident report; use. (1) A police officer shall submit a report to the Department of Transportation whenever the officer does any of the following:

Â Â Â Â Â  (a) Investigates a vehicle accident which ORS 811.725 or 822.600 requires to be reported.

Â Â Â Â Â  (b) Prepares a report of an accident investigated at the time and place of the accident or by field interviews with the participants or witnesses.

Â Â Â Â Â  (2) A police officer shall submit a report required by this section to the department within 10 days of the investigation or preparation of the report.

Â Â Â Â Â  (3) Police reports submitted to the department under this section are subject to release or use as provided under ORS 802.240. [1983 c.338 Â§406; 1985 c.16 Â§216; 1993 c.224 Â§4; 1993 c.751 Â§63; 1997 c.678 Â§12]

Â Â Â Â Â  810.470 [1983 c.338 Â§407; 1993 c.224 Â§5; 1993 c.751 Â§64; 1997 c.678 Â§13; repealed by 2005 c.195 Â§3]

(Stops and Inspections)

Â Â Â Â Â  810.480 Inspections involving vehicle dealers and dismantlers. (1) A police officer, during normal business hours, may inspect the records a vehicle dealer is required to keep under ORS 822.045 and vehicles included in the inventory or located on the premises of a dealer issued a certificate under ORS 822.020. The inspections shall be limited in scope to that necessary to determine compliance with the regulation of dealers under the vehicle code and with vehicle title and registration provisions under the vehicle code and for the purposes of identifying stolen vehicles.

Â Â Â Â Â  (2) A police officer, at any time, may inspect the books, records and inventory of and premises used by any business issued a certificate under ORS 822.110 for the purpose of determining whether the provisions relating to the regulation of dismantlers, rules adopted by the Department of Transportation relating to the regulation of dismantlers and laws relating to licensing, titling and wrecking of vehicles are being complied with. Every business issued a certificate under ORS 822.110 shall be inspected not less than two times each year. [1983 c.338 Â§408; 2005 c.654 Â§38]

Â Â Â Â Â  810.490 Weighing and measuring vehicles; citation; reduction of load. (1) Any police officer may stop, measure and weigh any vehicle or combination of vehicles by means of either portable or stationary measures and scales, and having reason to believe that any vehicle or combination of vehicles, including any load thereon, is unlawful, or having reason to believe that the combined weight of the vehicle exceeds the registration weight for the vehicle, may require that such vehicle or combination of vehicles be driven to the nearest public or certified scales, in the event such scales are within five miles. When it is necessary for the vehicle or combination of vehicles to reverse direction in order to proceed to the scales, the police officer shall assist the driver of the vehicle or combination of vehicles so that the turning movement can be made in safety.

Â Â Â Â Â  (2) If the police officer finds that the vehicle or combination of vehicles, including any load thereon, is of any dimension or has any weight not authorized by ORS 818.010, 818.020, 818.040, 818.060, 818.080, 818.090, 818.110 and 818.130 or not authorized by the terms of any permit issued under ORS 818.200, the police officer shall require the driver to move the vehicle or combination of vehicles to a suitable place and remain standing while a Uniform Traffic Citation and Complaint is being issued and until such portion of the load is removed as may be necessary to reduce any dimension and any weight to the limits authorized by the statute or permit. All material or goods removed from the load shall be removed and cared for by the driver, chauffeur or owner of the vehicle or combination of vehicles at the risk of the driver, chauffeur or owner of the vehicle.

Â Â Â Â Â  (3) The police officer may, within the discretion of the officer, permit the driver to proceed without removing the excess dimensions, or weights if the amount of excess weight does not exceed the following:

______________________________________________________________________________

Â Â Â Â Â  Individual wheelÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  500Â Â Â Â Â  pounds

Â Â Â Â Â  AxleÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000Â Â  pounds

Â Â Â Â Â  Tandem axlesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,000Â Â  pounds

Â Â Â Â Â  Group of axlesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3,000Â Â  pounds

Â Â Â Â Â  Vehicle or combination

Â Â Â Â Â  of vehiclesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4,000Â Â  pounds

______________________________________________________________________________

Â Â Â Â Â  (4) Discretionary action by the police officer under this section does not relieve the driver or chauffeur and owner of the vehicle or combination of vehicles of any criminal or other liability or responsibility.

Â Â Â Â Â  (5) Failure to comply with a police officerÂs directions under this section is subject to penalty under ORS 818.400. [1983 c.338 Â§409; 1985 c.16 Â§217; 1989 c.723 Â§17; 1991 c.284 Â§24; 1999 c.352 Â§3]

Â Â Â Â Â  810.500 Stopping and testing vehicles for equipment violations. (1) A police officer may require the driver of a vehicle or combination of vehicles to stop the vehicle or combination and submit to tests by the officer as may be appropriate to determine if the vehicle or combination:

Â Â Â Â Â  (a) Is being driven or moved on any street or highway without having equipment required by the vehicle code or without the equipment in proper condition and adjustment as required by the vehicle code; or

Â Â Â Â Â  (b) Is in such unsafe condition as to endanger any person.

Â Â Â Â Â  (2) A police officer must have reasonable cause to require that a vehicle or combination be stopped and submitted to tests under this section. [1983 c.338 Â§410]

Â Â Â Â Â  810.510 State police inspection for mechanical condition and equipment. (1) A state police officer may require a person driving a vehicle or combination of vehicles on a street or highway to stop and submit the vehicle or combination to an inspection of the mechanical condition and equipment thereof at any location where members of the Oregon State Police are conducting tests and inspections of vehicles and when signs are displayed requiring such stop.

Â Â Â Â Â  (2) If a vehicle inspected under this section is found to be in violation of any provision of the vehicle code, the police officer may issue a vehicle repair warning described under ORS 810.520 to the driver. The officer may, in lieu of the issuance of the vehicle repair warning or in combination therewith, issue a citation or written warning for the violation. [1983 c.338 Â§411; 1985 c.16 Â§218]

Â Â Â Â Â  810.520 Vehicle repair warning. (1) A vehicle repair warning issued under ORS 810.510 shall:

Â Â Â Â Â  (a) Be in writing;

Â Â Â Â Â  (b) Require that the vehicle be placed in a safe condition and its equipment in proper repair and adjustment;

Â Â Â Â Â  (c) Specify the particulars with reference to condition, equipment, repair or adjustments required; and

Â Â Â Â Â  (d) Require that approval of the repair or adjustment be obtained within 15 days.

Â Â Â Â Â  (2) Approval required by this section may be obtained by presenting satisfactory proof to any office of the Oregon State Police that the defect has been corrected.

Â Â Â Â Â  (3) If an owner or driver is issued a vehicle repair warning described in this section, the vehicle described in the warning:

Â Â Â Â Â  (a) Shall be brought into compliance with the warning and within 15 days the owner or driver must secure approval of the compliance; or

Â Â Â Â Â  (b) Shall not be operated upon the highways of this state.

Â Â Â Â Â  (4) This section is not intended to preclude the issuance of citations for equipment violations if repair or adjustment required by a vehicle repair warning is not perfected within 15 days.

Â Â Â Â Â  (5) In lieu of compliance with this section the vehicle shall not be operated on the highways of this state. [1983 c.338 Â§412; 1985 c.16 Â§219]

OTHER ENFORCEMENT OFFICIALS

Â Â Â Â Â  810.530 Authority of weighmasters and motor carrier enforcement officers. (1) A weighmaster or motor carrier enforcement officer in whose presence an offense described in this subsection is committed may arrest or issue a citation for the offense in the same manner as under ORS 810.410 as if the weighmaster or motor carrier enforcement officer were a police officer. This subsection applies to the following offenses:

Â Â Â Â Â  (a) Violation of maximum weight limits under ORS 818.020.

Â Â Â Â Â  (b) Violation of posted weight limits under ORS 818.040.

Â Â Â Â Â  (c) Violation of administratively imposed weight or size limits under ORS 818.060.

Â Â Â Â Â  (d) Violation of maximum size limits under ORS 818.090.

Â Â Â Â Â  (e) Exceeding maximum number of vehicles in combination under ORS 818.110.

Â Â Â Â Â  (f) Violation of posted limits on use of road under ORS 818.130.

Â Â Â Â Â  (g) Violation of towing safety requirements under ORS 818.160.

Â Â Â Â Â  (h) Operating with sifting or leaking load under ORS 818.300.

Â Â Â Â Â  (i) Dragging objects on highway under ORS 818.320.

Â Â Â Â Â  (j) Unlawful use of devices without wheels under ORS 815.155.

Â Â Â Â Â  (k) Unlawful use of metal objects on tires under ORS 815.160.

Â Â Â Â Â  (L) Operation without pneumatic tires under ORS 815.170.

Â Â Â Â Â  (m) Operation in violation of vehicle variance permit under ORS 818.340.

Â Â Â Â Â  (n) Failure to carry and display permit under ORS 818.350.

Â Â Â Â Â  (o) Failure to comply with commercial vehicle enforcement requirements under ORS 818.400.

Â Â Â Â Â  (p) Violation of any provision of ORS chapter 825.

Â Â Â Â Â  (q) Operation without proper fenders or mudguards under ORS 815.185.

Â Â Â Â Â  (r) Vehicle operating without driving privileges in violation of ORS 807.010 if the person is operating a commercial motor vehicle and the person does not have a commercial driver license or does not have an appropriate permit.

Â Â Â Â Â  (s) Violation driving while suspended or revoked in violation of ORS 811.175 if the person is operating a commercial motor vehicle while the personÂs commercial driver license is suspended or revoked.

Â Â Â Â Â  (t) Failure to use vehicle traction tires or chains in violation of ORS 815.140 if the person is operating a motor vehicle subject to ORS chapter 825 or 826.

Â Â Â Â Â  (2) A weighmaster or motor carrier enforcement officer in whose presence an offense described in this subsection is committed by a person operating a commercial motor vehicle may issue a citation for the offense. A weighmaster or motor carrier enforcement officer who finds evidence that an offense described in this subsection has been committed by a person operating a commercial motor vehicle or by a motor carrier for which the person is acting as an agent may issue a citation for the offense. A weighmaster or motor carrier enforcement officer issuing a citation under this subsection has the authority granted a police officer issuing a citation under ORS 810.410. A citation issued under this subsection to the operator of a commercial motor vehicle shall be considered to have been issued to the motor carrier that owns the commercial motor vehicle if the operator is not the owner. This subsection applies to the following offenses, all of which are Class A traffic violations under ORS 825.990 (1):

Â Â Â Â Â  (a) Repeatedly violating or avoiding any order or rule of the Department of Transportation.

Â Â Â Â Â  (b) Repeatedly refusing or repeatedly failing, after being requested to do so, to furnish service authorized by certificate.

Â Â Â Â Â  (c) Refusing or failing to file the annual report as required by ORS 825.320.

Â Â Â Â Â  (d) Refusing or failing to maintain records required by the department or to produce such records for examination as required by the department.

Â Â Â Â Â  (e) Failing to appear for a hearing after notice that the carrierÂs certificate or permit is under investigation.

Â Â Â Â Â  (f) Filing with the department an application that is false with regard to the ownership, possession or control of the equipment being used or the operation being conducted.

Â Â Â Â Â  (g) Delinquency in reporting or paying any fee, tax or penalty due to the department under ORS chapter 825 or 826.

Â Â Â Â Â  (h) Refusing or failing to file a deposit or bond as required under ORS 825.506.

Â Â Â Â Â  (i) Failing to comply with the applicable requirements for attendance at a motor carrier education program as required by ORS 825.402.

Â Â Â Â Â  (3) A weighmaster or motor carrier enforcement officer who finds evidence that a person operating a commercial motor vehicle has committed the offense of failure to pay the appropriate registration fee under ORS 803.315 may issue a citation for the offense in the same manner as under ORS 810.410 as if the weighmaster or motor carrier enforcement officer were a police officer.

Â Â Â Â Â  (4) The authority of a weighmaster or motor carrier enforcement officer to issue citations or arrest under this section is subject to ORS chapter 153.

Â Â Â Â Â  (5)(a) A person is a weighmaster for purposes of this section if the person is a county weighmaster or a police officer.

Â Â Â Â Â  (b) A person is a motor carrier enforcement officer under this section if the person is duly authorized as a motor carrier enforcement officer by the Department of Transportation.

Â Â Â Â Â  (6) A weighmaster or motor carrier enforcement officer may accept security in the same manner as a police officer under ORS 810.440 and 810.450 and may take as security for the offenses, in addition to other security permitted under this section, the sum fixed as the base fine for the offense.

Â Â Â Â Â  (7) A weighmaster or motor carrier enforcement officer may arrest a person for the offense of failure to appear in a violation proceeding under ORS 153.992 if the violation is based upon a citation for any offense described in subsection (1) or (3) of this section except those described in subsection (1)(p) of this section.

Â Â Â Â Â  (8) A weighmaster or motor carrier enforcement officer may exercise the same authority as a police officer under ORS 810.490 to enforce vehicle requirements and detain vehicles. A person who fails to comply with the authority of a weighmaster or motor carrier enforcement officer under this subsection is subject to penalty under ORS 818.400. [1983 c.338 Â§414; 1985 c.16 Â§220; 1991 c.263 Â§1; 1993 c.741 Â§99; 1999 c.1051 Â§291; 2001 c.335 Â§7; 2001 c.520 Â§2; 2003 c.655 Â§119a]

Â Â Â Â Â  810.540 Enforcement of snowmobile and all-terrain vehicles violations by persons other than police officers. Game wardens and all other state law enforcement officers within their respective jurisdiction shall enforce the provisions relating to snowmobiles and all-terrain vehicles under ORS 821.190, 821.210, 821.220 and 821.240 to 821.290. The authority granted by this section to enforce laws relating to snowmobiles and all-terrain vehicles is in addition to any authority of police officers to enforce such laws. [1983 c.338 Â§415; 1987 c.217 Â§7; 1987 c.587 Â§23; 1989 c.991 Â§5a]

Â Â Â Â Â  810.550 Authority of railroad officers to move illegally parked vehicles. When a regularly employed officer of a railroad commissioned to act as a police officer by the Governor under ORS 131.880 finds a vehicle parked or standing upon any railroad track or within seven and one-half feet of the nearest rail in violation of ORS 811.555, the person may move the vehicle, cause it to be moved or require the driver or person in charge of the vehicle to move it to a position more than seven and one-half feet from the nearest rail. [1983 c.338 Â§416]

Â Â Â Â Â  810.560 Certification and training of commercial vehicle inspectors. Before an enforcement official may conduct inspections of commercial vehicles, drivers or cargoes for purposes of enforcing rules adopted under ORS 825.252 and 825.258, the official shall be trained and certified as a commercial vehicle inspector by the Department of Transportation. [1995 c.574 Â§3]

_______________



Chapter 811

Chapter 811 Â Rules of the Road for Drivers

2005 EDITION

RULES OF THE ROAD FOR DRIVERS

OREGON VEHICLE CODE

DUTIES TO PEDESTRIANS AND BICYCLES

811.005Â Â Â Â  Duty to exercise due care

811.015Â Â Â Â  Failure to obey traffic patrol member; penalty

811.017Â Â Â Â  Failure to yield to traffic patrol member; penalty

811.020Â Â Â Â  Passing stopped vehicle at crosswalk; penalty

811.025Â Â Â Â  Failure to yield to pedestrian on sidewalk; penalty

811.028Â Â Â Â  Failure to stop and remain stopped for pedestrian; penalty

811.030Â Â Â Â  Driving through safety zone; penalty

811.035Â Â Â Â  Failure to stop and remain stopped for blind pedestrian; penalty

811.050Â Â Â Â  Failure to yield to rider on bicycle lane; penalty

811.055Â Â Â Â  Failure to yield to bicyclist on sidewalk; penalty

811.060Â Â Â Â  Vehicular assault of bicyclist or pedestrian; penalty

SPEED

(Basic Rule)

811.100Â Â Â Â  Violation of basic speed rule; penalty

811.105Â Â Â Â  Speeds that are evidence of basic rule violation

811.106Â Â Â Â  Operation of flashing light indicating children in school zone

811.108Â Â Â Â  Relationship between speed limits and basic rule

(Maximum Speeds)

811.109Â Â Â Â  Penalties for speed violations

811.111Â Â Â Â  Violating a speed limit; penalty

811.124Â Â Â Â  Meaning of Âchildren are presentÂ in ORS 811.111

(Racing)

811.125Â Â Â Â  Speed racing on highway; penalty

811.127Â Â Â Â  Organizing a speed racing event; penalty

(Impeding Traffic)

811.130Â Â Â Â  Impeding traffic; penalty

CARELESS AND RECKLESS DRIVING

811.135Â Â Â Â  Careless driving; penalty

811.140Â Â Â Â  Reckless driving; penalty

SPECIAL SAFETY MEASURES

811.145Â Â Â Â  Failure to yield to emergency vehicle or ambulance; penalty

811.147Â Â Â Â  Failure to maintain safe distance from emergency vehicle or ambulance; penalty

811.150Â Â Â Â  Interference with emergency vehicle or ambulance; penalty

811.155Â Â Â Â  Failure to stop for bus safety lights; penalty

811.157Â Â Â Â  Report by driver of violation of ORS 811.155; contents

811.159Â Â Â Â  Law enforcement agency response to report of violation of ORS 811.155

811.160Â Â Â Â  Interference with rail fixed guideway system operation; penalty

811.165Â Â Â Â  Failure to stop for passenger loading of public transit vehicle; penalty

811.167Â Â Â Â  Failure to yield right of way to transit bus; rules; penalty

OPEN CONTAINER VIOLATIONS

811.170Â Â Â Â  Violation of open container law; penalty

DISPOSING OF HUMAN WASTE

811.172Â Â Â Â  Improperly disposing of human waste; penalty

DRIVING WHILE SUSPENDED OR REVOKED

811.175Â Â Â Â  Violation driving while suspended or revoked; penalties

811.180Â Â Â Â  Affirmative defenses

811.182Â Â Â Â  Criminal driving while suspended or revoked; penalties

DRIVER OFFENSES INVOLVING PASSENGERS

811.190Â Â Â Â  Operation with obstructing passenger; penalty

811.195Â Â Â Â  Having passenger in trailer; penalty

811.200Â Â Â Â  Carrying dog on external part of vehicle; penalty

811.205Â Â Â Â  Carrying minor on external part of vehicle; penalty

811.210Â Â Â Â  Failure to use safety belts; penalty

811.215Â Â Â Â  Exemptions from safety belt requirements

811.220Â Â Â Â  Certificates of exemption from safety belt requirement

811.225Â Â Â Â  Failure to maintain safety belts in working order; penalty

HIGHWAY WORK ZONES

811.230Â Â Â Â  Definitions; fine; notice

811.231Â Â Â Â  Reckless endangerment of highway workers; penalties

811.232Â Â Â Â  Refusing to obey flagger; penalty

811.233Â Â Â Â  Failure to yield right of way to highway worker; penalty

SCHOOL ZONE PENALTIES

811.235Â Â Â Â  Fine for traffic offenses in school zones

SAFETY CORRIDORS

(Temporary provisions relating to safety corridors are compiled as notes following ORS 811.235)

GENERAL DRIVING RULES

811.250Â Â Â Â  Law applicable to vehicles registered out of state

811.255Â Â Â Â  Permitting unlawful operation of vehicle; penalty

(Traffic Control Devices)

811.260Â Â Â Â  Appropriate driver responses to traffic control devices

811.265Â Â Â Â  Failure to obey traffic control device; penalty

811.270Â Â Â Â  Failure to obey one-way designation; penalty

(Right of Way)

811.275Â Â Â Â  Failure to yield right of way at uncontrolled intersection; penalty

811.277Â Â Â Â  Failure to yield right of way at uncontrolled T intersection; penalty

811.280Â Â Â Â  Failure of driver entering roadway to yield right of way; penalty

811.285Â Â Â Â  Failure of merging driver to yield right of way; penalty

811.290Â Â Â Â  Obstructing cross traffic; penalty

811.292Â Â Â Â  Failure to yield right of way within roundabout; exception; penalty

(Driving on the Right)

811.295Â Â Â Â  Failure to drive on right; exceptions; penalty

811.300Â Â Â Â  Failure to drive on right of approaching vehicle; exceptions; penalty

811.305Â Â Â Â  Driving on left on curve or grade or at intersection or rail crossing; exceptions; penalty

811.310Â Â Â Â  Crossing center line on two-way, four-lane road; exceptions; penalty

811.315Â Â Â Â  Failure of slow driver to drive on right; exceptions; penalty

811.320Â Â Â Â  Failure to drive to right on divided highway; exceptions; penalty

811.325Â Â Â Â  Failure to keep camper, trailer or truck in right lane; exceptions; penalty

811.330Â Â Â Â  Driving wrong way around traffic island; penalty

(Turning)

811.335Â Â Â Â  Unlawful or unsignaled turn; penalty

811.340Â Â Â Â  Improperly executed left turn; penalty

811.345Â Â Â Â  Failure to use special left turn lane; penalty

811.346Â Â Â Â  Misuse of special left turn lane; penalty

811.350Â Â Â Â  Dangerous left turn; penalty

811.355Â Â Â Â  Improperly executed right turn; penalty

811.360Â Â Â Â  When vehicle turn permitted at stop light; improper turn at stop light; penalty

811.365Â Â Â Â  Illegal U-turn; penalty

(Lane Use)

811.370Â Â Â Â  Failure to drive within lane; penalty

811.375Â Â Â Â  Unlawful or unsignaled change of lane; penalty

811.380Â Â Â Â  Improper use of center lane on three-lane road; penalty

811.385Â Â Â Â  Depriving motorcycle or moped of full lane; penalty

(Signaling)

811.390Â Â Â Â  Unlawful use of lights to signal for passing; penalty

811.395Â Â Â Â  Appropriate signals for stopping, turning, changing lanes and decelerating

811.400Â Â Â Â  Failure to use appropriate signal for turn, lane change, stop or exit from roundabout; penalty

811.405Â Â Â Â  Failure to signal with lights; exceptions; penalty

(Passing)

811.410Â Â Â Â  Unsafe passing on left; penalty

811.415Â Â Â Â  Unsafe passing on right; penalty

811.420Â Â Â Â  Passing in no passing zone; exceptions; penalty

811.425Â Â Â Â  Failure of slower driver to yield to overtaking vehicle; penalty

(Prohibited Places)

811.430Â Â Â Â  Driving on highway divider; exceptions; penalty

811.435Â Â Â Â  Operation of motor vehicle on bicycle trail; exemptions; penalty

811.440Â Â Â Â  When motor vehicles may operate on bicycle lane

811.445Â Â Â Â  Use of throughway when prohibited; penalty

811.450Â Â Â Â  Violation of posted truck routes; defense; penalty

(Rail Crossings)

811.455Â Â Â Â  Failure to stop for railroad signal; penalty

811.460Â Â Â Â  Failure to follow rail crossing procedures for high-risk vehicles; application; penalty

811.462Â Â Â Â  Failure of operator of commercial motor vehicle to slow down and check tracks; penalty

811.465Â Â Â Â  Exemptions from high-risk vehicle rail crossing procedures

811.470Â Â Â Â  Improper movement of heavy equipment across rail crossing; application; penalty

811.475Â Â Â Â  Obstructing rail crossing; penalty

(Miscellaneous)

811.480Â Â Â Â  Illegal backing; penalty

811.485Â Â Â Â  Following too closely; penalty

811.490Â Â Â Â  Improper opening or leaving open of vehicle door; penalty

811.492Â Â Â Â  Engine braking; penalty; exception

811.495Â Â Â Â  Unlawful coasting on downgrade; exception; penalty

811.500Â Â Â Â  Unlawful stop or deceleration; penalty

811.505Â Â Â Â  Failure to stop when emerging from alley, driveway or building; penalty

811.510Â Â Â Â  Dangerous operation around livestock; penalty

811.512Â Â Â Â  Unlawfully operating low-speed vehicle on highway; penalty

USE OF LIGHTS AND WARNINGS

(Lights)

811.515Â Â Â Â  When lights must be displayed; kind of light; number; direction; use on certain vehicles

811.520Â Â Â Â  Unlawful use or failure to use lights; penalty

811.525Â Â Â Â  Exemptions from requirements for use of lights

811.526Â Â Â Â  Safety campaign for use of headlights

(Flares)

811.530Â Â Â Â  Failure to post warnings for disabled vehicle; application; penalty

OBEYING POLICE

811.535Â Â Â Â  Failing to obey police officer; penalty

811.540Â Â Â Â  Fleeing or attempting to elude police officer; penalty

PARKING, STOPPING AND STANDING

(Generally)

811.550Â Â Â Â  Places where stopping, standing and parking prohibited

811.555Â Â Â Â  Illegal stopping, standing or parking; affirmative defense; penalty

811.560Â Â Â Â  Exemptions from prohibitions on stopping, standing and parking

811.565Â Â Â Â  Dangerous movement of stopped, standing or parked vehicle; penalty

811.570Â Â Â Â  Improperly positioning parallel parked vehicle; exception; affirmative defense; penalty

811.575Â Â Â Â  Violation of posted parking restrictions on state highways; affirmative defense; penalty

811.580Â Â Â Â  Parking vehicle on state highway for vending purposes; penalty

811.585Â Â Â Â  Failure to secure motor vehicle; affirmative defense; penalty

(Winter Recreation Parking Areas)

811.590Â Â Â Â  Unlawful parking in winter recreation parking area; exemptions; penalty

811.595Â Â Â Â  Winter recreation parking permit; rules; fees

811.600Â Â Â Â  Fees for winter recreation parking permits

(Parking for Disabled Persons)

811.602Â Â Â Â  Disabled person parking permit; content; rules

811.603Â Â Â Â  Identification card without photograph; issuance; rules

811.604Â Â Â Â  Application for disabled person parking permit

811.605Â Â Â Â  Contents of individual placard or decal

811.606Â Â Â Â  Parking permit for temporarily disabled person

811.607Â Â Â Â  Program placards; rules

811.609Â Â Â Â  Family placards

811.611Â Â Â Â  Foreign visitor placard

811.612Â Â Â Â  Maintenance of privileges after relocation

811.615Â Â Â Â  Unlawful parking in space reserved for disabled persons; exceptions; penalty

811.617Â Â Â Â  Blocking parking space reserved for disabled person; penalty

811.620Â Â Â Â  Removal of vehicle illegally parked in space reserved for disabled persons

811.625Â Â Â Â  Unlawful use of disabled person parking permit by nondisabled person; penalty

811.627Â Â Â Â  Use of invalid disabled person parking permit; penalty

811.630Â Â Â Â  Misuse of program placard; penalty

811.632Â Â Â Â  Appointment of volunteers to issue citations for violation of disabled person parking laws

811.635Â Â Â Â  Privileges granted by disabled person parking permit other than program placard

811.637Â Â Â Â  Privileges granted by program placards

ACCIDENTS

(Duties)

811.700Â Â Â Â  Failure to perform duties of driver when property is damaged; penalty

811.705Â Â Â Â  Failure to perform duties of driver to injured persons; penalty

811.706Â Â Â Â  Money damages resulting from violation of ORS 811.700 or 811.705

811.707Â Â Â Â  Crime classification for violation of ORS 811.705

811.710Â Â Â Â  Failure to perform duties of driver when animal is injured; penalty

811.715Â Â Â Â  Failure to perform duties of witness to accident; penalty

(Reports)

811.720Â Â Â Â  When accident must be reported

811.725Â Â Â Â  Driver failure to report accident; penalty

811.730Â Â Â Â  Owner failure to report accident; penalty

811.735Â Â Â Â  Failure of vehicle occupant to make accident report; penalty

811.740Â Â Â Â  False accident report; penalty

FUNERAL PROCESSIONS

811.800Â Â Â Â  Operation of funeral vehicles with improper lights; penalty

811.802Â Â Â Â  Failure to yield right of way to funeral procession; penalty

811.804Â Â Â Â  Intersection rules for funeral processions

811.806Â Â Â Â  Exceeding maximum speed for funeral procession; penalty

811.808Â Â Â Â  Exemption from speed limits for funeral escort vehicle

811.810Â Â Â Â  Disrupting funeral procession; penalty

811.812Â Â Â Â  Free passage for funeral procession vehicles

DUTIES TO PEDESTRIANS AND BICYCLES

Â Â Â Â Â  811.005 Duty to exercise due care. None of the provisions of the vehicle code relieve a pedestrian from the duty to exercise due care or relieve a driver from the duty to exercise due care concerning pedestrians. [1983 c.338 Â§543]

Â Â Â Â Â  811.010 [1983 c.338 Â§544; 1985 c.16 Â§279; 2003 c.278 Â§1; repealed by 2005 c.746 Â§4]

Â Â Â Â Â  811.015 Failure to obey traffic patrol member; penalty. (1) The driver of a vehicle commits the offense of failure to obey a traffic patrol member if:

Â Â Â Â Â  (a) A traffic patrol member makes a cautionary sign or signal to indicate that students have entered or are about to enter the crosswalk under the traffic patrol memberÂs direction; and

Â Â Â Â Â  (b) The driver does not stop and remain stopped for students who are in or entering the crosswalk from either direction on the street on which the driver is operating.

Â Â Â Â Â  (2) Traffic patrol members described in this section are those provided under ORS 339.650 to 339.665.

Â Â Â Â Â  (3) The offense described in this section, failure to obey a traffic patrol member, is a Class A traffic violation. [1983 c.338 Â§545; 1995 c.383 Â§12; 2003 c.278 Â§2]

Â Â Â Â Â  811.017 Failure to yield to traffic patrol member; penalty. (1) The driver of a vehicle commits the offense of failure to yield to a traffic patrol member if the driver fails to stop and yield the right of way to a traffic patrol member who:

Â Â Â Â Â  (a) Has entered a crosswalk for the purpose of directing students who have entered or are about to enter the crosswalk; and

Â Â Â Â Â  (b) Is carrying a flag or wearing something that identifies the person as a traffic patrol member.

Â Â Â Â Â  (2) For purposes of this section, Âtraffic patrolÂ has the meaning given that term in ORS 339.650.

Â Â Â Â Â  (3) The offense described in this section, failure to yield to a traffic patrol member, is a Class A traffic violation. [2003 c.557 Â§2]

Â Â Â Â Â  811.020 Passing stopped vehicle at crosswalk; penalty. (1) The driver of a vehicle commits the offense of passing a stopped vehicle at a crosswalk if the driver:

Â Â Â Â Â  (a) Approaches from the rear another vehicle that is stopped at a marked or an unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway; and

Â Â Â Â Â  (b) Overtakes and passes the stopped vehicle.

Â Â Â Â Â  (2) The offense described in this section, passing a stopped vehicle at a crosswalk, is a Class B traffic violation. [1983 c.338 Â§546]

Â Â Â Â Â  811.025 Failure to yield to pedestrian on sidewalk; penalty. (1) The driver of a vehicle commits the offense of failure to yield to a pedestrian on a sidewalk if the driver does not yield the right of way to any pedestrian on a sidewalk.

Â Â Â Â Â  (2) The offense described in this section, failure to yield to a pedestrian on a sidewalk, is a Class B traffic violation. [1983 c.338 Â§547; 1995 c.383 Â§42]

Â Â Â Â Â  811.028 Failure to stop and remain stopped for pedestrian; penalty. (1) The driver of a vehicle commits the offense of failure to stop and remain stopped for a pedestrian if the driver does not stop and remain stopped for a pedestrian when the pedestrian is:

Â Â Â Â Â  (a) Proceeding in accordance with a traffic control device as provided under ORS 814.010 or crossing the roadway in a crosswalk, as defined in ORS 801.220; and

Â Â Â Â Â  (b) In any of the following locations:

Â Â Â Â Â  (A) In the lane in which the driverÂs vehicle is traveling;

Â Â Â Â Â  (B) In a lane adjacent to the lane in which the driverÂs vehicle is traveling;

Â Â Â Â Â  (C) In the lane into which the driverÂs vehicle is turning;

Â Â Â Â Â  (D) In a lane adjacent to the lane into which the driverÂs vehicle is turning, if the driver is making a turn at an intersection that does not have a traffic control device under which a pedestrian may proceed as provided under ORS 814.010; or

Â Â Â Â Â  (E) Less than six feet from the lane into which the driverÂs vehicle is turning, if the driver is making a turn at an intersection that has a traffic control device under which a pedestrian may proceed as provided under ORS 814.010.

Â Â Â Â Â  (2) For the purpose of this section, a bicycle lane or the part of a roadway where a vehicle stops, stands or parks that is adjacent to a lane of travel is considered to be part of that adjacent lane of travel.

Â Â Â Â Â  (3) This section does not require a driver to stop and remain stopped for a pedestrian under any of the following circumstances:

Â Â Â Â Â  (a) Upon a roadway with a safety island, if the driver is proceeding along the half of the roadway on the far side of the safety island from the pedestrian; or

Â Â Â Â Â  (b) Where a pedestrian tunnel or overhead crossing has been provided at or near a crosswalk.

Â Â Â Â Â  (4) The offense described in this section, failure to stop and remain stopped for a pedestrian, is a Class B traffic violation. [2005 c.746 Â§2]

Â Â Â Â Â  Note: 811.028 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 811 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  811.030 Driving through safety zone; penalty. (1) The driver of a vehicle commits the offense of driving through a safety zone if the driver at any time drives through or within any area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

Â Â Â Â Â  (2) The offense described in this section, driving through a safety zone, is a Class B traffic violation. [1983 c.338 Â§548; 1995 c.383 Â§43]

Â Â Â Â Â  811.035 Failure to stop and remain stopped for blind pedestrian; penalty. (1) The driver of a vehicle commits the offense of failure to stop and remain stopped for a blind pedestrian if the driver violates any of the following:

Â Â Â Â Â  (a) A driver approaching a blind or blind and deaf pedestrian carrying a white cane or accompanied by a dog guide, who is crossing or about to cross a roadway, shall stop and remain stopped until the pedestrian has crossed the roadway.

Â Â Â Â Â  (b) Where the movement of vehicular traffic is regulated by traffic control devices, a driver approaching a blind or blind and deaf pedestrian shall stop and remain stopped until the pedestrian has vacated the roadway if the blind or blind and deaf pedestrian has entered the roadway and is carrying a white cane or is accompanied by a dog guide. This paragraph applies notwithstanding any other provisions of the vehicle code relating to traffic control devices.

Â Â Â Â Â  (2) This section is subject to the provisions and definitions relating to the rights of pedestrians who are blind or blind and deaf under ORS 814.110.

Â Â Â Â Â  (3) The offense described in this section, failure to stop and remain stopped for a blind pedestrian, is a Class B traffic violation. [1983 c.338 Â§549; 1985 c.16 Â§280; 2003 c.278 Â§3]

Â Â Â Â Â  811.040 [1983 c.338 Â§550; 1985 c.16 Â§281; 2003 c.278 Â§4; repealed by 2005 c.746 Â§4]

Â Â Â Â Â  811.045 [1983 c.338 Â§551; 2003 c.278 Â§5; repealed by 2005 c.746 Â§4]

Â Â Â Â Â  811.050 Failure to yield to rider on bicycle lane; penalty. (1) A person commits the offense of failure of a motor vehicle operator to yield to a rider on a bicycle lane if the person is operating a motor vehicle and the person does not yield the right of way to a person operating a bicycle, electric assisted bicycle, electric personal assistive mobility device, moped, motor assisted scooter or motorized wheelchair upon a bicycle lane.

Â Â Â Â Â  (2) This section does not require a person operating a moped to yield the right of way to a bicycle or a motor assisted scooter if the moped is operated on a bicycle lane in the manner permitted under ORS 811.440.

Â Â Â Â Â  (3) The offense described in this section, failure of a motor vehicle operator to yield to a rider on a bicycle lane, is a Class B traffic violation. [1983 c.338 Â§698; 1985 c.16 Â§336; 1991 c.417 Â§4; 1997 c.400 Â§8; 2001 c.749 Â§23; 2003 c.341 Â§7]

Â Â Â Â Â  811.055 Failure to yield to bicyclist on sidewalk; penalty. (1) The driver of a motor vehicle commits the offense of failure to yield the right of way to a bicyclist on a sidewalk if the driver does not yield the right of way to any bicyclist on a sidewalk.

Â Â Â Â Â  (2) The driver of a motor vehicle is not in violation of this section when a bicyclist is operating in violation of ORS 814.410. Nothing in this subsection relieves the driver of a motor vehicle from the duty to exercise due care.

Â Â Â Â Â  (3) The offense described in this section, failure to yield the right of way to a bicyclist on a sidewalk, is a Class B traffic violation. [1983 c.338 Â§702; 1985 c.16 Â§340; 1995 c.383 Â§44]

Â Â Â Â Â  811.060 Vehicular assault of bicyclist or pedestrian; penalty. (1) For the purposes of this section, ÂrecklesslyÂ has the meaning given that term in ORS 161.085.

Â Â Â Â Â  (2) A person commits the offense of vehicular assault of a bicyclist or pedestrian if:

Â Â Â Â Â  (a) The person recklessly operates a vehicle upon a highway in a manner that results in contact between the personÂs vehicle and a bicycle operated by a person, a person operating a bicycle or a pedestrian; and

Â Â Â Â Â  (b) The contact causes physical injury to the person operating a bicycle or the pedestrian.

Â Â Â Â Â  (3) The offense described in this section, vehicular assault of a bicyclist or pedestrian, is a Class A misdemeanor. [2001 c.635 Â§5]

SPEED

(Basic Rule)

Â Â Â Â Â  811.100 Violation of basic speed rule; penalty. (1) A person commits the offense of violating the basic speed rule if the person drives a vehicle upon a highway at a speed greater than is reasonable and prudent, having due regard to all of the following:

Â Â Â Â Â  (a) The traffic.

Â Â Â Â Â  (b) The surface and width of the highway.

Â Â Â Â Â  (c) The hazard at intersections.

Â Â Â Â Â  (d) Weather.

Â Â Â Â Â  (e) Visibility.

Â Â Â Â Â  (f) Any other conditions then existing.

Â Â Â Â Â  (2) The following apply to the offense described in this section:

Â Â Â Â Â  (a) The offense is as applicable on an alley as on any other highway.

Â Â Â Â Â  (b) Speeds that are prima facie evidence of violation of this section are established by ORS 811.105.

Â Â Â Â Â  (c) This section and ORS 811.105 establish limitation on speeds that are in addition to speed limits established in ORS 811.111.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, violation of the basic speed rule by exceeding a designated speed posted under ORS 810.180 is punishable as provided in ORS 811.109.

Â Â Â Â Â  (4) The offense described in this section, violating the basic speed rule, is a Class B traffic violation if the person drives a vehicle upon a highway at a speed that is not reasonable and prudent under the circumstances described in subsection (1) of this section even though the speed is lower than the appropriate speed specified in ORS 811.105 as prima facie evidence of violation of the basic speed rule. [1983 c.338 Â§563; 1987 c.887 Â§9; 1989 c.592 Â§4; 1991 c.728 Â§5; 1999 c.1051 Â§229; 2003 c.819 Â§5]

Â Â Â Â Â  811.105 Speeds that are evidence of basic rule violation. (1) Any speed in excess of a designated speed posted by authority granted under ORS 810.180 is prima facie evidence of violation of the basic speed rule under ORS 811.100.

Â Â Â Â Â  (2) If no designated speed is posted by authority granted under ORS 810.180, any speed in excess of one of the following speeds is prima facie evidence of violation of the basic speed rule:

Â Â Â Â Â  (a) Fifteen miles per hour when driving on an alley.

Â Â Â Â Â  (b) Twenty miles per hour in a business district.

Â Â Â Â Â  (c) Twenty-five miles per hour in any public park.

Â Â Â Â Â  (d) Twenty-five miles per hour on a highway in a residence district if:

Â Â Â Â Â  (A) The residence district is not located within a city; and

Â Â Â Â Â  (B) The highway is neither an arterial nor a collector highway.

Â Â Â Â Â  (e) Fifty-five miles per hour in locations not otherwise described in this section. [1983 c.338 Â§564; 1985 c.16 Â§286; 1987 c.887 Â§10; 1989 c.592 Â§5; 1995 c.558 Â§3; 1997 c.404 Â§5; 1997 c.438 Â§3; 2003 c.397 Â§6; 2003 c.819 Â§6]

Â Â Â Â Â  811.106 Operation of flashing light indicating children in school zone. A flashing light used as a traffic control device to indicate that children may be arriving at or leaving school that is operated to give notice under ORS 811.111 or 811.235 may be operated only at times when children are scheduled to arrive at or leave the school. [1995 c.558 Â§2; 1997 c.682 Â§4; 2003 c.397 Â§7; 2003 c.819 Â§Â§7,7a,7b]

Â Â Â Â Â  811.108 Relationship between speed limits and basic rule. (1) The speed limits established by ORS 811.111 do not authorize speeds higher than those required for compliance with the basic speed rule.

Â Â Â Â Â  (2) The basic speed rule does not authorize speeds higher than those established as speed limits by ORS 811.111. [1987 c.887 Â§5; 2003 c.819 Â§8]

(Maximum Speeds)

Â Â Â Â Â  811.109 Penalties for speed violations. (1) Violation of a specific speed limit imposed under law or of a posted speed limit is punishable as follows:

Â Â Â Â Â  (a) One to 10 miles per hour in excess of the speed limit is a Class D traffic violation.

Â Â Â Â Â  (b) 11 to 20 miles per hour in excess of the speed limit is a Class C traffic violation.

Â Â Â Â Â  (c) 21 to 30 miles per hour in excess of the speed limit is a Class B traffic violation.

Â Â Â Â Â  (d) Over 30 miles per hour in excess of the speed limit is a Class A traffic violation.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the speed limit is 65 miles per hour or greater and:

Â Â Â Â Â  (a) The person is exceeding the speed limit by 10 miles per hour or less, the offense is a Class C traffic violation.

Â Â Â Â Â  (b) The person is exceeding the speed limit by more than 10 miles per hour but not more than 20 miles per hour, the offense is a Class B traffic violation.

Â Â Â Â Â  (c) The person is exceeding the speed limit by more than 20 miles per hour, the offense is a Class A traffic violation.

Â Â Â Â Â  (3) Violation of the basic speed rule by exceeding a designated speed posted under ORS 810.180 is punishable as follows:

Â Â Â Â Â  (a) One to 10 miles per hour in excess of the designated speed is a Class D traffic violation.

Â Â Â Â Â  (b) 11 to 20 miles per hour in excess of the designated speed is a Class C traffic violation.

Â Â Â Â Â  (c) 21 to 30 miles per hour in excess of the designated speed is a Class B traffic violation.

Â Â Â Â Â  (d) Over 30 miles per hour in excess of the designated speed is a Class A traffic violation.

Â Â Â Â Â  (4) In addition to a fine imposed under subsection (1), (2) or (3) of this section, a court may impose a suspension of driving privileges for up to 30 days if a person exceeds a speed limit or designated speed by more than 30 miles per hour and the person has received at least one prior conviction under ORS 811.100 or 811.111 within 12 months of the date of the current offense.

Â Â Â Â Â  (5) If a person drives 100 miles per hour or greater when the person commits a violation described in this section, a court shall impose the following in lieu of a punishment otherwise imposed under this section:

Â Â Â Â Â  (a) A fine of $1,000; and

Â Â Â Â Â  (b) A suspension of driving privileges for not less than 30 days nor more than 90 days.

Â Â Â Â Â  (6) When a court imposes a suspension under subsection (4) or (5) of this section, the court shall prepare and send to the Department of Transportation an order of suspension of driving privileges of the person. Upon receipt of an order under this subsection, the department shall take action as directed under ORS 809.280. [1995 c.383 Â§14; 2003 c.819 Â§17; 2005 c.491 Â§1]

Â Â Â Â Â  811.110 [1983 c.338 Â§565; 1987 c.887 Â§11; 1991 c.185 Â§9; 1995 c.383 Â§15; 2001 c.176 Â§6; 2003 c.402 Â§36; repealed by 2003 c.819 Â§Â§19,20]

Â Â Â Â Â  811.111 Violating a speed limit; penalty. (1) A person commits the offense of violating a speed limit if the person:

Â Â Â Â Â  (a) Drives a vehicle on an interstate highway at a speed greater than 65 miles per hour or, if a different speed is posted under ORS 810.180 (3), at a speed greater than the posted speed.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, drives any of the following vehicles at a speed greater than 55 miles per hour on any highway or, if a different speed is posted under ORS 810.180 (3), at a speed greater than the posted speed:

Â Â Â Â Â  (A) A motor truck with a gross vehicle weight rating of more than 10,000 pounds or a truck tractor with a gross vehicle weight rating of more than 8,000 pounds.

Â Â Â Â Â  (B) A school bus.

Â Â Â Â Â  (C) A school activity vehicle.

Â Â Â Â Â  (D) A worker transport bus.

Â Â Â Â Â  (E) A bus operated for transporting children to and from church or an activity or function authorized by a church.

Â Â Â Â Â  (F) Any vehicle used in the transportation of persons for hire by a nonprofit entity as provided in ORS 825.017 (9).

Â Â Â Â Â  (c) Drives a vehicle or conveyance on any part of the ocean shore in this state at a speed greater than any of the following:

Â Â Â Â Â  (A) Any designated speed for ocean shores that is established and posted under ORS 810.180.

Â Â Â Â Â  (B) If no designated speed is posted under ORS 810.180, 25 miles per hour.

Â Â Â Â Â  (d) Drives a vehicle upon a highway in any city at a speed greater than a speed posted by authority granted under ORS 810.180 or, if no speed is posted, the following:

Â Â Â Â Â  (A) Fifteen miles per hour when driving on an alley.

Â Â Â Â Â  (B) Twenty miles per hour in a business district.

Â Â Â Â Â  (C) Twenty-five miles per hour in a public park.

Â Â Â Â Â  (D) Twenty-five miles per hour on a highway in a residence district if the highway is not an arterial highway.

Â Â Â Â Â  (E) Sixty-five miles per hour on an interstate highway.

Â Â Â Â Â  (F) Fifty-five miles per hour in locations not otherwise described in this paragraph.

Â Â Â Â Â  (e) Drives a vehicle in a school zone at a speed greater than 20 miles per hour if the school zone is:

Â Â Â Â Â  (A) A segment of highway described in ORS 801.462 (1)(a) and:

Â Â Â Â Â  (i) The school zone has a flashing light used as a traffic control device and operated under ORS 811.106 and the flashing light indicates that children may be arriving at or leaving school; or

Â Â Â Â Â  (ii) If the school zone does not have a flashing light used as a traffic control device, the person drives in the school zone between 7 a.m. and 5 p.m. on a day when school is in session.

Â Â Â Â Â  (B) A crosswalk described in ORS 801.462 (1)(b) and:

Â Â Â Â Â  (i) A flashing light used as a traffic control device and operated under ORS 811.106 indicates that children may be arriving at or leaving school; or

Â Â Â Â Â  (ii) Children are present, as described in ORS 811.124.

Â Â Â Â Â  (2) The offense described in this section, violating a speed limit, is punishable as provided in ORS 811.109. [2003 c.819 Â§4; 2003 c.819 Â§4a; 2005 c.573 Â§1; 2005 c.770 Â§6]

Â Â Â Â Â  Note: The amendments to 811.111 by section 1, chapter 573, Oregon Laws 2005, take effect July 1, 2006. See section 2, chapter 573, Oregon Laws 2005. The text that is effective until July 1, 2006, including amendments by section 6, chapter 770, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  811.111. (1) A person commits the offense of violating a speed limit if the person:

Â Â Â Â Â  (a) Drives a vehicle on an interstate highway at a speed greater than 65 miles per hour or, if a different speed is posted under ORS 810.180 (3), at a speed greater than the posted speed.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, drives any of the following vehicles at a speed greater than 55 miles per hour on any highway or, if a different speed is posted under ORS 810.180 (3), at a speed greater than the posted speed:

Â Â Â Â Â  (A) A motor truck with a gross vehicle weight rating of more than 10,000 pounds or a truck tractor with a gross vehicle weight rating of more than 8,000 pounds.

Â Â Â Â Â  (B) A school bus.

Â Â Â Â Â  (C) A school activity vehicle.

Â Â Â Â Â  (D) A worker transport bus.

Â Â Â Â Â  (E) A bus operated for transporting children to and from church or an activity or function authorized by a church.

Â Â Â Â Â  (F) Any vehicle used in the transportation of persons for hire by a nonprofit entity as provided in ORS 825.017 (9).

Â Â Â Â Â  (c) Drives a vehicle or conveyance on any part of the ocean shore in this state at a speed greater than any of the following:

Â Â Â Â Â  (A) Any designated speed for ocean shores that is established and posted under ORS 810.180.

Â Â Â Â Â  (B) If no designated speed is posted under ORS 810.180, 25 miles per hour.

Â Â Â Â Â  (d) Drives a vehicle upon a highway in any city at a speed greater than a speed posted by authority granted under ORS 810.180 or, if no speed is posted, the following:

Â Â Â Â Â  (A) Fifteen miles per hour when driving on an alley.

Â Â Â Â Â  (B) Twenty miles per hour in a business district.

Â Â Â Â Â  (C) Twenty-five miles per hour in a public park.

Â Â Â Â Â  (D) Twenty-five miles per hour on a highway in a residence district if the highway is not an arterial highway.

Â Â Â Â Â  (E) Sixty-five miles per hour on an interstate highway.

Â Â Â Â Â  (F) Fifty-five miles per hour in locations not otherwise described in this paragraph.

Â Â Â Â Â  (e) Drives a vehicle in a school zone at a speed greater than 20 miles per hour:

Â Â Â Â Â  (A) At any time, if the school zone is a segment of highway described in ORS 801.462 (1)(a) that is contiguous to a segment of highway on which:

Â Â Â Â Â  (i) There is a posted speed of 30 miles per hour or less;

Â Â Â Â Â  (ii) There is a speed limit of 30 miles per hour or less; or

Â Â Â Â Â  (iii) A speed of 30 miles per hour or less is prima facie evidence of violation of the basic speed rule under ORS 811.105.

Â Â Â Â Â  (B) At any time that a flashing light described in ORS 811.106 is operating or at any time posted on signs in the school zone, if the school zone is a segment of highway described in ORS 801.462 (1)(a) that is contiguous to a segment of highway on which:

Â Â Â Â Â  (i) There is a posted speed greater than 30 miles per hour;

Â Â Â Â Â  (ii) There is a speed limit greater than 30 miles per hour; or

Â Â Â Â Â  (iii) A speed greater than 30 miles per hour is prima facie evidence of violation of the basic speed rule under ORS 811.105.

Â Â Â Â Â  (C) At any time that a flashing light described in ORS 811.106 is operating, at any time posted on signs in the school zone or at any time that children are present, if the school zone is a crosswalk described in ORS 801.462 (1)(b).

Â Â Â Â Â  (2) The offense described in this section, violating a speed limit, is punishable as provided in ORS 811.109.

Â Â Â Â Â  811.112 [1987 c.887 Â§4; 1995 c.383 Â§16; repealed by 2003 c.819 Â§19]

Â Â Â Â Â  811.115 [1983 c.338 Â§566; 1985 c.420 Â§8; 1987 c.887 Â§12; 1989 c.457 Â§1; 1989 c.992 Â§19; 1995 c.383 Â§17; 1999 c.359 Â§9; repealed by 2003 c.819 Â§19]

Â Â Â Â Â  811.120 [1983 c.338 Â§567; 1987 c.887 Â§13; 1995 c.383 Â§18; repealed by 2003 c.819 Â§19]

Â Â Â Â Â  811.122 [1989 c.592 Â§2; repealed by 1991 c.728 Â§6]

Â Â Â Â Â  811.123 [1991 c.728 Â§2; 1995 c.383 Â§19; 1995 c.558 Â§4; 1997 c.404 Â§6; 1997 c.438 Â§4; 2003 c.397 Â§8; repealed by 2003 c.819 Â§Â§19,21]

Â Â Â Â Â  811.124 Meaning of Âchildren are presentÂ in ORS 811.111. For purposes of ORS 811.111, children are present at any time and on any day when:

Â Â Â Â Â  (1) Children are:

Â Â Â Â Â  (a) Occupying or walking within a crosswalk described in ORS 801.462 (1)(b); or

Â Â Â Â Â  (b) Waiting on the curb or shoulder of the highway at a crosswalk described in ORS 801.462 (1)(b); or

Â Â Â Â Â  (2) A traffic patrol member provided under ORS 339.650 to 339.665 is present to assist children at a crosswalk described in ORS 801.462 (1)(b). [1997 c.438 Â§2; 2003 c.397 Â§5; 2003 c.819 Â§Â§9,9a,9b]

(Racing)

Â Â Â Â Â  811.125 Speed racing on highway; penalty. (1) A person commits the offense of speed racing on a highway if, on a highway in this state, the person drives a vehicle or participates in any manner in any of the following in which a vehicle is involved:

Â Â Â Â Â  (a) A speed competition or contest.

Â Â Â Â Â  (b) An acceleration contest.

Â Â Â Â Â  (c) A test of physical endurance.

Â Â Â Â Â  (d) An exhibition of speed or acceleration.

Â Â Â Â Â  (e) The making of a speed record.

Â Â Â Â Â  (f) A race. For purposes of this paragraph, racing is the use of one or more vehicles in an attempt to outgain, outdistance or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles or to test the physical stamina or endurance of drivers over long distance driving routes.

Â Â Â Â Â  (g) A drag race. For purposes of this paragraph, drag racing is the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to outdistance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point for the purpose of comparing the relative speeds or power of acceleration of the vehicle or vehicles within a certain distance or time limit.

Â Â Â Â Â  (2) The offense described in this section, speed racing on a highway, is a Class A traffic violation and is applicable on any premises open to the public. [1983 c.338 Â§568; 1985 c.16 Â§287]

Â Â Â Â Â  811.127 Organizing a speed racing event; penalty. (1) Except as provided in subsection (3) of this section, a person commits the offense of organizing a speed racing event if the person in any manner organizes a speed racing event.

Â Â Â Â Â  (2) As used in this section, Âspeed racing eventÂ means an event that:

Â Â Â Â Â  (a) Is preplanned and coordinated and involves two or more vehicles;

Â Â Â Â Â  (b) Includes any of the activities described in ORS 811.125 (1); and

Â Â Â Â Â  (c) Takes place on a highway.

Â Â Â Â Â  (3) A person who organizes a speed racing event is not in violation of this section if the person has a permit from the road authority for the highway on which the event takes place.

Â Â Â Â Â  (4) The offense described in this section, organizing a speed racing event, is a Class C felony. [2003 c.550 Â§2]

(Impeding Traffic)

Â Â Â Â Â  811.130 Impeding traffic; penalty. (1) A person commits the offense of impeding traffic if the person drives a motor vehicle or a combination of motor vehicles in a manner that impedes or blocks the normal and reasonable movement of traffic.

Â Â Â Â Â  (2) A person is not in violation of the offense described under this section if the person is proceeding in a manner needed for safe operation.

Â Â Â Â Â  (3) Proceeding in a manner needed for safe operation includes but is not necessarily limited to:

Â Â Â Â Â  (a) Momentarily stopping to allow oncoming traffic to pass before making a right-hand or left-hand turn.

Â Â Â Â Â  (b) Momentarily stopping in preparation of, or moving at an extremely slow pace while, negotiating an exit from the road.

Â Â Â Â Â  (4) A person is not in violation of the offense described under this section if the person is proceeding as part of a funeral procession under the direction of a funeral escort vehicle or a funeral lead vehicle.

Â Â Â Â Â  (5) The offense described in this section, impeding traffic, is a Class D traffic violation. [1983 c.338 Â§569; 1985 c.16 Â§288; 1989 c.433 Â§1; 1991 c.482 Â§18; 1995 c.383 Â§45]

CARELESS AND RECKLESS DRIVING

Â Â Â Â Â  811.135 Careless driving; penalty. (1) A person commits the offense of careless driving if the person drives any vehicle upon a highway or other premises described in this section in a manner that endangers or would be likely to endanger any person or property.

Â Â Â Â Â  (2) The offense described in this section, careless driving, applies on any premises open to the public and is a Class B traffic violation unless commission of the offense contributes to an accident. If commission of the offense contributes to an accident, the offense is a Class A traffic violation. [1983 c.338 Â§570; 1995 c.383 Â§20]

Â Â Â Â Â  811.140 Reckless driving; penalty. (1) A person commits the offense of reckless driving if the person recklessly drives a vehicle upon a highway or other premises described in this section in a manner that endangers the safety of persons or property.

Â Â Â Â Â  (2) The use of the term ÂrecklesslyÂ in this section is as defined in ORS 161.085.

Â Â Â Â Â  (3) The offense described in this section, reckless driving, is a Class A misdemeanor and is applicable upon any premises open to the public. [1983 c.338 Â§571]

SPECIAL SAFETY MEASURES

Â Â Â Â Â  811.145 Failure to yield to emergency vehicle or ambulance; penalty. (1) A person commits the offense of failure to yield to an emergency vehicle or ambulance if an ambulance or emergency vehicle that is using a visual or audible signal in a manner described under ORS 820.300 and 820.320 approaches the vehicle the person is operating and the person does not do all of the following:

Â Â Â Â Â  (a) Yield the right of way to the ambulance or emergency vehicle.

Â Â Â Â Â  (b) Immediately drive to a position as near as possible and parallel to the right-hand edge or curb of the roadway clear of any intersection.

Â Â Â Â Â  (c) Stop and remain in such position until the emergency vehicle or ambulance has passed.

Â Â Â Â Â  (2) A person is not in violation of this section if the person is acting as otherwise directed by a police officer.

Â Â Â Â Â  (3) This section does not relieve the driver of an emergency vehicle or ambulance from the duty to drive with due regard for the safety of all persons using the highway, nor does this section protect the driver of any such vehicle from the consequence of an arbitrary exercise of the right of way granted under this section.

Â Â Â Â Â  (4) The offense described in this section, failure to yield to an emergency vehicle or ambulance, is a Class B traffic violation. [1983 c.338 Â§582; 1985 c.16 Â§289; 1995 c.383 Â§46]

Â Â Â Â Â  811.147 Failure to maintain safe distance from emergency vehicle or ambulance; penalty. (1) A person operating a motor vehicle commits the offense of failure to maintain a safe distance from an emergency vehicle or ambulance if the person approaches an emergency vehicle or ambulance that is stopped and is displaying required warning lights and the person:

Â Â Â Â Â  (a) On a highway having two or more lanes for traffic in a single direction, fails to:

Â Â Â Â Â  (A) Make a lane change to a lane not adjacent to that of the emergency vehicle or ambulance; or

Â Â Â Â Â  (B) Reduce the speed of the motor vehicle, if making a lane change is unsafe.

Â Â Â Â Â  (b) On a two directional, two-lane highway, fails to reduce the speed of the motor vehicle.

Â Â Â Â Â  (2) The offense described in this section, failure to maintain a safe distance from an emergency vehicle or ambulance, is a Class B traffic violation. [2003 c.42 Â§2]

Â Â Â Â Â  Note: 811.147 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 811 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  811.150 Interference with emergency vehicle or ambulance; penalty. (1) A person commits the offense of interference with an emergency vehicle or ambulance if the person does any of the following:

Â Â Â Â Â  (a) Drives a vehicle following at a distance closer than 500 feet any emergency vehicle or ambulance that is traveling in response to a fire alarm or emergency.

Â Â Â Â Â  (b) Drives or parks a vehicle in a manner that interferes with the emergency vehicle or ambulance responding to a fire alarm or emergency.

Â Â Â Â Â  (c) Drives over an unprotected hose of a fire department laid down on any highway, private road or driveway to be used at any fire, alarm of fire or emergency.

Â Â Â Â Â  (2) The following exemptions apply to this section:

Â Â Â Â Â  (a) Nothing in this section prohibits a driver of an emergency vehicle or ambulance from following within 500 feet of an emergency vehicle or ambulance traveling in response to a fire alarm or emergency or from driving into or parking a vehicle in the area or vicinity where such vehicles have stopped in response to an alarm or emergency.

Â Â Â Â Â  (b) Nothing in this section prevents any person from driving over an unprotected hose of a fire department if the person first obtains the permission of a fire department official or police officer at the scene of the fire, alarm of fire or emergency.

Â Â Â Â Â  (3) The offense described in this section, interference with an emergency vehicle or ambulance, is a Class B traffic violation. [1983 c.338 Â§584; 1985 c.16 Â§291; 1985 c.190 Â§1; 1995 c.383 Â§47]

Â Â Â Â Â  811.155 Failure to stop for bus safety lights; penalty. (1) A driver commits the offense of failure to stop for bus safety lights if the driver meets or overtakes from either direction any vehicle that is stopped on a roadway and that is operating red bus safety lights described under ORS 816.260 and the driver does not:

Â Â Â Â Â  (a) Stop before reaching the vehicle; and

Â Â Â Â Â  (b) Remain standing until the bus safety lights are no longer operating.

Â Â Â Â Â  (2) The following apply to the offense described in this section:

Â Â Â Â Â  (a) The offense described in this section does not apply if the vehicle operating the bus safety lights is not permitted under ORS 816.350 and 816.360 to operate red bus safety lights.

Â Â Â Â Â  (b) A driver need not comply with this section if the vehicle operating red bus safety lights is stopped on a different roadway.

Â Â Â Â Â  (3) The offense described in this section, failure to stop for bus safety lights, is a Class A traffic violation. [1983 c.338 Â§583; 1985 c.16 Â§290]

Â Â Â Â Â  811.157 Report by driver of violation of ORS 811.155; contents. (1) The driver of a school bus, worker transport bus or a bus issued a permit under ORS 818.260 may report a violation of ORS 811.155 to the local law enforcement agency having jurisdiction over the area where the violation is alleged to have occurred.

Â Â Â Â Â  (2) A report under subsection (1) of this section shall be made within 72 hours of the alleged violation and shall contain:

Â Â Â Â Â  (a) The date and time of day of the alleged violation;

Â Â Â Â Â  (b) The name of the street on which the bus was traveling at the time of the alleged violation and either the approximate address or the name of the closest intersecting street;

Â Â Â Â Â  (c) The direction in which the bus was traveling and the direction in which the vehicle alleged to have committed the violation was traveling;

Â Â Â Â Â  (d) The weather conditions, including visibility, at the time of the alleged violation; and

Â Â Â Â Â  (e) The following information about the vehicle alleged to have committed the violation:

Â Â Â Â Â  (A) Number and state of issuance of the registration plate; and

Â Â Â Â Â  (B) Whether the vehicle is a sedan, station wagon, van, truck, bus, motorcycle or other type of vehicle.

Â Â Â Â Â  (3) In addition to the information required by subsection (2) of this section, the report may contain any other identifying information, including but not limited to color of the vehicle, that the reporting bus driver has about the vehicle or the driver of the vehicle alleged to have committed the violation. [1987 c.654 Â§2]

Â Â Â Â Â  811.159 Law enforcement agency response to report of violation of ORS 811.155. Upon receipt of a report containing the information required by ORS 811.157 (2), the law enforcement agency shall determine the name and address of the registered owner of the vehicle and shall send the registered owner a letter informing the owner that the vehicle was observed violating ORS 811.155. The letter shall include, at a minimum, information from the report filed under ORS 811.157 specifying the time and place of the alleged violation. [1987 c.654 Â§3]

Â Â Â Â Â  811.160 Interference with rail fixed guideway system operation; penalty. (1) A person commits the offense of interference with rail fixed guideway system operation if the person does any of the following:

Â Â Â Â Â  (a) Drives any vehicle in front of a rail fixed guideway system vehicle upon a track and the person fails to remove the personÂs vehicle from the track as soon as practicable after signal from the operator of the rail fixed guideway system vehicle.

Â Â Â Â Â  (b) Drives a vehicle upon or across rail fixed guideway system tracks within an intersection in front of a rail fixed guideway system vehicle when the rail fixed guideway system vehicle has started to cross the intersection.

Â Â Â Â Â  (c) Overtakes or passes upon the left any rail fixed guideway system vehicle proceeding in the same direction whether actually in motion or temporarily at rest. This paragraph does not apply on one-way streets or on streets where the tracks are so located as to prevent compliance.

Â Â Â Â Â  (2) This section applies to any rail fixed guideway system vehicle that is any device traveling exclusively upon rails when upon or crossing a highway but does not apply to cars or trains propelled or moved by steam engine or by diesel engine.

Â Â Â Â Â  (3) The offense described in this section, interference with rail fixed guideway system operation, is a Class B traffic violation. [1983 c.338 Â§585; 1995 c.383 Â§48; 2001 c.522 Â§3]

Â Â Â Â Â  811.165 Failure to stop for passenger loading of public transit vehicle; penalty. (1) A person commits the offense of failure to stop for passenger loading of a public transit vehicle if the person is the driver of a vehicle overtaking a public transit vehicle described in this section that is stopped or about to stop for the purpose of receiving or discharging any passenger and the person does not:

Â Â Â Â Â  (a) Stop the overtaking vehicle to the rear of the nearest running board or door of the public transit vehicle; and

Â Â Â Â Â  (b) Keep the vehicle stationary until all passengers have boarded or alighted therefrom and reached a place of safety.

Â Â Â Â Â  (2) This section applies to the following public transit vehicles:

Â Â Â Â Â  (a) Commercial buses; and

Â Â Â Â Â  (b) Rail fixed guideway system vehicles.

Â Â Â Â Â  (3) A person is not in violation of this section if the person passes a public transit vehicle:

Â Â Â Â Â  (a) Upon the left of any public transit vehicle described in this section on a one-way street; or

Â Â Â Â Â  (b) At a speed not greater than is reasonable and proper and with due caution for the safety of pedestrians when:

Â Â Â Â Â  (A) The public transit vehicle has stopped at the curb; or

Â Â Â Â Â  (B) Any area or space has been officially set apart within the roadway for the exclusive use of pedestrians and the area or space is so protected or marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

Â Â Â Â Â  (4) The offense described in this section, failure to stop for passenger loading of public transit vehicle, is a Class B traffic violation. [1983 c.338 Â§586; 1985 c.16 Â§292; 1995 c.383 Â§49; 2001 c.522 Â§4]

Â Â Â Â Â  811.167 Failure to yield right of way to transit bus; rules; penalty. (1) A person commits the offense of failure to yield the right of way to a transit bus entering traffic if the person does not yield the right of way to a transit bus when:

Â Â Â Â Â  (a) A yield sign as described in subsection (2) of this section is displayed on the back of the transit bus;

Â Â Â Â Â  (b) The person is operating a vehicle that is overtaking the transit bus from the rear of the transit bus; and

Â Â Â Â Â  (c) The transit bus, after stopping to receive or discharge passengers, is signaling an intention to enter the traffic lane occupied by the person.

Â Â Â Â Â  (2) The yield sign referred to in subsection (1)(a) of this section shall warn a person operating a motor vehicle approaching the rear of a transit bus that the person must yield when the transit bus is entering traffic. The yield sign shall be illuminated by a flashing light when the bus is signaling an intention to enter a traffic lane after stopping to receive or discharge passengers. The Oregon Transportation Commission shall adopt by rule the message on the yield sign, specifications for the size, shape, color, lettering and illumination of the sign and specifications for the placement of the sign on a transit bus.

Â Â Â Â Â  (3) This section does not relieve a driver of a transit bus from the duty to drive with due regard for the safety of all persons using the roadway.

Â Â Â Â Â  (4) As used in this section, Âtransit busÂ means a commercial bus operated by a city, a mass transit district established under ORS 267.010 to 267.390 or a transportation district established under ORS 267.510 to 267.650.

Â Â Â Â Â  (5) The offense described in this section, failure to yield the right of way to a transit bus entering traffic, is a Class D traffic violation. [1997 c.509 Â§2]

OPEN CONTAINER VIOLATIONS

Â Â Â Â Â  811.170 Violation of open container law; penalty. (1) A person commits the offense of violation of the open container law in a motor vehicle if the person does any of the following:

Â Â Â Â Â  (a) Drinks any alcoholic liquor in a motor vehicle when the vehicle is upon a highway.

Â Â Â Â Â  (b) Possesses on oneÂs person, while in a motor vehicle upon a highway, any bottle, can or other receptacle containing any alcoholic liquor, which has been opened, or a seal broken, or the contents of which have been partially removed.

Â Â Â Â Â  (c) Keeps in a motor vehicle when the vehicle is upon any highway, any bottle, can or other receptacle containing any alcoholic liquor, which has been opened, or a seal broken, or the contents of which have been partially removed. The following apply to this paragraph:

Â Â Â Â Â  (A) This paragraph applies only to the registered owner of any motor vehicle or, if the registered owner is not then present in the vehicle, to the driver of the vehicle.

Â Â Â Â Â  (B) This paragraph does not apply if the bottle, can or other receptacle is kept in the trunk of the vehicle, or kept in some other area of the vehicle not normally occupied by the driver or passengers if the vehicle is not equipped with a trunk.

Â Â Â Â Â  (C) For purposes of this paragraph, a utility compartment or glove compartment is considered within the area occupied by the driver and passengers.

Â Â Â Â Â  (D) This paragraph does not apply to the living quarters of a camper or motor home.

Â Â Â Â Â  (2) The offense described in this section does not apply to passengers in a motor vehicle operated by a common carrier and used primarily to carry passengers for hire.

Â Â Â Â Â  (3) The offense described in this section, violation of the open container law in a motor vehicle, is a Class B traffic violation. [1983 c.338 Â§597; 1985 c.16 Â§303; 2001 c.827 Â§10]

DISPOSING OF HUMAN WASTE

Â Â Â Â Â  811.172 Improperly disposing of human waste; penalty. (1) A person commits the offense of improperly disposing of human waste if the person is operating or riding in a motor vehicle and the person throws, puts or otherwise leaves a container of urine or other human waste on or beside the highway.

Â Â Â Â Â  (2) The offense described in this section, improperly disposing of human waste, is a misdemeanor and is punishable by a maximum fine of $250. [1999 c.670 Â§2]

DRIVING WHILE SUSPENDED OR REVOKED

Â Â Â Â Â  811.175 Violation driving while suspended or revoked; penalties. (1) A person commits the offense of violation driving while suspended or revoked if the person does any of the following:

Â Â Â Â Â  (a) Drives a motor vehicle upon a highway during a period when the personÂs driving privileges or right to apply for driving privileges have been suspended or revoked in this state by a court or by the Department of Transportation.

Â Â Â Â Â  (b) Drives a motor vehicle outside the limitations of a probationary permit issued under ORS 807.270 or a hardship driver permit issued under ORS 807.240, including any limitations placed on the permit under ORS 813.510.

Â Â Â Â Â  (c) Drives a commercial motor vehicle upon a highway during a period when the personÂs commercial driver license has been suspended, regardless of whether or not the person has other driving privileges granted by this state.

Â Â Â Â Â  (2) Affirmative defenses to the offense described in this section are established under ORS 811.180.

Â Â Â Â Â  (3) The offense described in this section is applicable upon any premises open to the public.

Â Â Â Â Â  (4) The offense described in this section, violation driving while suspended or revoked, is a Class A traffic violation except as otherwise provided in ORS 811.182. [1983 c.338 Â§598; 1985 c.16 Â§304; 1987 c.730 Â§1; 1987 c.801 Â§9; 1989 c.171 Â§91; 1989 c.636 Â§45; 1997 c.249 Â§228; 1999 c.1051 Â§90]

Â Â Â Â Â  811.180 Affirmative defenses. The following establishes affirmative defenses in prosecutions for driving while suspended or revoked in violation of ORS 811.175 or 811.182 and describes when the affirmative defenses are not available:

Â Â Â Â Â  (1) In addition to other defenses provided by law, including but not limited to ORS 161.200, it is an affirmative defense to the offenses described in ORS 811.175 and 811.182 that:

Â Â Â Â Â  (a) An injury or immediate threat of injury to a human being or animal, and the urgency of the circumstances made it necessary for the defendant to drive a motor vehicle at the time and place in question; or

Â Â Â Â Â  (b) The defendant had not received notice of the defendantÂs suspension or revocation or been informed of the suspension or revocation by a trial judge who ordered a suspension or revocation of the defendantÂs driving privileges or right to apply.

Â Â Â Â Â  (2) The affirmative defenses described in subsection (1)(b) of this section are not available to a defendant under the circumstances described in this subsection. Any of the evidence specified in this subsection may be offered in the prosecutionÂs case in chief. This subsection applies if any of the following circumstances exist:

Â Â Â Â Â  (a) The defendant refused to sign a receipt for the certified mail containing the notice of suspension or revocation.

Â Â Â Â Â  (b) The notice of suspension or revocation could not be delivered to the defendant because the defendant failed to comply with the requirements under ORS 807.560 to notify the Department of Transportation of a change of address or residence.

Â Â Â Â Â  (c) At a previous court appearance, the defendant had been informed by a trial judge that the judge was ordering a suspension or revocation of the defendantÂs driving privileges or right to apply.

Â Â Â Â Â  (d) The defendant had actual knowledge of the suspension or revocation by any means prior to the time the defendant was stopped on the current charge.

Â Â Â Â Â  (e) The defendant was provided with notice of intent to suspend under ORS 813.100. [1983 c.338 Â§599; 1985 c.16 Â§305; 1985 c.672 Â§18; 1985 c.744 Â§1; 1987 c.138 Â§2; 1987 c.158 Â§168; 1987 c.730 Â§20; 1987 c.801 Â§10; 1997 c.249 Â§229]

Â Â Â Â Â  811.182 Criminal driving while suspended or revoked; penalties. (1) A person commits the offense of criminal driving while suspended or revoked if the person violates ORS 811.175 and the suspension or revocation is one described in this section, or if the hardship or probationary permit violated is based upon a suspension or revocation described in subsection (3) or (4) of this section.

Â Â Â Â Â  (2) Affirmative defenses to the offense described in this section are established under ORS 811.180.

Â Â Â Â Â  (3) The crime is a Class B felony if the suspension or revocation resulted from any degree of murder, manslaughter, criminally negligent homicide or assault resulting from the operation of a motor vehicle or if the revocation resulted from a conviction for felony driving while under the influence of intoxicants.

Â Â Â Â Â  (4) The crime is a Class A misdemeanor if the suspension or revocation is any of the following:

Â Â Â Â Â  (a) A suspension under ORS 809.411 (2) resulting from commission by the driver of any degree of recklessly endangering another person, menacing or criminal mischief, resulting from the operation of a motor vehicle.

Â Â Â Â Â  (b) A revocation under ORS 809.409 (4) resulting from perjury or the making of a false affidavit to the Department of Transportation.

Â Â Â Â Â  (c) A suspension under ORS 813.410 resulting from refusal to take a test prescribed in ORS 813.100 or for taking a breath or blood test the result of which discloses a blood alcohol content of:

Â Â Â Â Â  (A) 0.08 percent or more by weight if the person was not driving a commercial motor vehicle;

Â Â Â Â Â  (B) 0.04 percent or more by weight if the person was driving a commercial motor vehicle; or

Â Â Â Â Â  (C) Any amount if the person was under 21 years of age.

Â Â Â Â Â  (d) A suspension of a commercial driver license under ORS 809.413 (1) resulting from failure to perform the duties of a driver under ORS 811.700 while driving a commercial motor vehicle.

Â Â Â Â Â  (e) A suspension of a commercial driver license under ORS 809.413 (12) where the personÂs commercial driving privileges have been suspended or revoked by the other jurisdiction for failure of or refusal to take a chemical test to determine the alcoholic content of the personÂs blood under a statute that is substantially similar to ORS 813.100.

Â Â Â Â Â  (f) A suspension of a commercial driver license under ORS 809.404.

Â Â Â Â Â  (g) A revocation resulting from habitual offender status under ORS 809.640.

Â Â Â Â Â  (h) A suspension resulting from any crime punishable as a felony with proof of a material element involving the operation of a motor vehicle, other than a crime described in subsection (3) of this section.

Â Â Â Â Â  (i) A suspension for failure to perform the duties of a driver under ORS 811.705.

Â Â Â Â Â  (j) A suspension for reckless driving under ORS 811.140.

Â Â Â Â Â  (k) A suspension for fleeing or attempting to elude a police officer under ORS 811.540.

Â Â Â Â Â  (L) A suspension or revocation resulting from misdemeanor driving while under the influence of intoxicants under ORS 813.010.

Â Â Â Â Â  (m) A suspension for use of a commercial motor vehicle in the commission of a crime punishable as a felony.

Â Â Â Â Â  (5) In addition to any other sentence that may be imposed, if a person is convicted of the offense described in this section and the underlying suspension resulted from driving while under the influence of intoxicants, the court shall impose a fine of at least $1,000 if it is the personÂs first conviction for criminal driving while suspended or revoked and at least $2,000 if it is the personÂs second or subsequent conviction.

Â Â Â Â Â  (6) The Oregon Criminal Justice Commission shall classify a violation of this section that is a felony as crime category 6 of the rules of the Oregon Criminal Justice Commission. [1987 c.730 Â§Â§3,3a; 1989 c.636 Â§46; 1991 c.185 Â§10; 1991 c.860 Â§9; 1993 c.305 Â§2; 1995 c.568 Â§2; 1997 c.249 Â§230; 1999 c.1049 Â§7; 2001 c.436 Â§1; 2001 c.786 Â§2; 2003 c.346 Â§3; 2003 c.402 Â§37; 2005 c.649 Â§19]

Â Â Â Â Â  811.185 [1983 c.338 Â§600; 1985 c.16 Â§306; repealed by 1991 c.208 Â§1]

DRIVER OFFENSES INVOLVING PASSENGERS

Â Â Â Â Â  811.190 Operation with obstructing passenger; penalty. (1) A person commits the offense of driver operation with obstructing passenger if the person is operating a vehicle when another person is in the operatorÂs lap or in the operatorÂs embrace.

Â Â Â Â Â  (2) The offense described in this section, driver operation with obstructing passenger, is a Class D traffic violation. [1983 c.338 Â§601; 1995 c.383 Â§50]

Â Â Â Â Â  811.195 Having passenger in trailer; penalty. (1) A person commits the offense of having a passenger in a trailer if the person operates a vehicle on a highway while towing any type of trailer that contains a passenger.

Â Â Â Â Â  (2) This section does not apply if the person is operating any of the following vehicles:

Â Â Â Â Â  (a) A commercial bus trailer.

Â Â Â Â Â  (b) An independently steered trailer.

Â Â Â Â Â  (c) A trailer towed with a fifth wheel hitch if the trailer is equipped with all of the following:

Â Â Â Â Â  (A) Safety glazing materials that meet the standards established under ORS 815.040 wherever there are windows or doors with windows on the vehicle.

Â Â Â Â Â  (B) An auditory or visual signaling device that a passenger inside the vehicle can use to gain the attention of the motor vehicle driver towing the vehicle.

Â Â Â Â Â  (C) At least one unobstructed exit capable of being opened from both the interior and exterior of the vehicle.

Â Â Â Â Â  (3) The offense described in this section, passenger in trailer, is a Class D traffic violation. [1983 c.338 Â§602; 1985 c.16 Â§307; 1995 c.383 Â§51; 2003 c.158 Â§7]

Â Â Â Â Â  811.200 Carrying dog on external part of vehicle; penalty. (1) A person commits the offense of carrying a dog on the external part of a vehicle if the person carries a dog upon the hood, fender, running board or other external part of any automobile or truck that is upon a highway unless the dog is protected by framework, carrier or other device sufficient to keep it from falling from the vehicle.

Â Â Â Â Â  (2) The offense described in this section, carrying dog on external part of vehicle, is a Class D traffic violation. [1983 c.338 Â§603; 1995 c.383 Â§52]

Â Â Â Â Â  811.205 Carrying minor on external part of vehicle; penalty. (1) A person commits the offense of carrying a minor on an external part of a motor vehicle if the person carries any person under 18 years of age upon the hood, fender, running board or other external part of any motor vehicle that is upon a highway.

Â Â Â Â Â  (2) For purposes of this section, the open bed of a motor vehicle is an external part of a motor vehicle.

Â Â Â Â Â  (3) A person does not commit the offense described in this section if the person:

Â Â Â Â Â  (a) Is carrying a minor in the open bed of a motor vehicle and the minor is secured with a safety belt or safety harness that complies with rules adopted under ORS 815.055;

Â Â Â Â Â  (b) Is operating the motor vehicle in an organized parade; or

Â Â Â Â Â  (c) Is carrying a minor who is seated on the floor of the open bed of a motor vehicle in which all available passenger seats are occupied by minors, the tailgate is securely closed and the minor is being transported:

Â Â Â Â Â  (A) In the course and scope of employment, provided that the minor is transported in compliance with law and rules regulating the transport of workers; or

Â Â Â Â Â  (B)(i) Between a hunting camp and a hunting site or between hunting sites during hunting season; and

Â Â Â Â Â  (ii) The minor has a hunting license.

Â Â Â Â Â  (4) The offense described in this section, carrying a minor on an external part of a motor vehicle, is a Class B traffic violation. [1983 c.338 Â§604; 1995 c.383 Â§53; 2003 c.107 Â§1]

Â Â Â Â Â  811.210 Failure to use safety belts; penalty. (1) A person commits the offense of failure to use safety belts if the person:

Â Â Â Â Â  (a) Operates a motor vehicle on the highways of this state and is not properly secured with a safety belt or safety harness as required by subsection (2) of this section;

Â Â Â Â Â  (b) Operates a motor vehicle on the highways of this state with a passenger who is under 16 years of age and the passenger is not properly secured with a child safety system, safety belt, or safety harness as required by subsection (2) of this section;

Â Â Â Â Â  (c) Is a passenger in a privately owned commercial vehicle, as defined in ORS 801.210, that is designed and used for the transportation of 15 or fewer persons, including the driver, and the person is 16 years of age or older and is responsible for another passenger who is not properly secured with a child safety system as required under subsection (2)(a) or (b) of this section; or

Â Â Â Â Â  (d) Is a passenger in a motor vehicle on the highways of this state who is 16 years of age or older and who is not properly secured with a safety belt or safety harness as required by subsection (2) of this section.

Â Â Â Â Â  (2) To comply with this section:

Â Â Â Â Â  (a) A person who is under four years of age and weighs 40 pounds or less must be properly secured with a child safety system that meets the minimum standards and specifications established by the Department of Transportation under ORS 815.055 for child safety systems designed for children weighing 40 pounds or less;

Â Â Â Â Â  (b) Except as provided in subsection (3) of this section, a person who is at least four years of age and under six years of age or weighs between 40 and 60 pounds must be properly secured with a child safety system that elevates the person so that a safety belt or safety harness properly fits the person. ÂProper fitÂ means the lap belt of the safety belt or safety harness is positioned low across the thighs and the shoulder belt is positioned over the collarbone and away from the neck. The child safety system shall meet the minimum standards and specifications established by the Department of Transportation under ORS 815.055 for child safety systems designed for children weighing between 40 and 60 pounds; or

Â Â Â Â Â  (c) A person who is at least six years of age and weighs 60 pounds or more must be properly secured with a safety belt or safety harness that meets requirements under ORS 815.055.

Â Â Â Â Â  (3) If the rear seat of a vehicle is not equipped with shoulder belts, the requirements of subsection (2)(b) of this section do not apply provided the person is secured by a lap belt.

Â Â Â Â Â  (4) The offense described in this section, failure to use safety belts, is a Class D traffic violation. [1985 c.16 Â§309; 1985 c.619 Â§1; 1991 c.2 Â§1; 1993 c.153 Â§1; 1993 c.751 Â§112; 2001 c.679 Â§1; 2003 c.159 Â§1; 2005 c.244 Â§2]

Â Â Â Â Â  811.215 Exemptions from safety belt requirements. ORS 811.210 does not apply to:

Â Â Â Â Â  (1) Privately owned commercial vehicles, as defined in ORS 801.210. The exemption in this subsection does not apply to any of the following:

Â Â Â Â Â  (a) Vehicles commonly known as pickup trucks that have a combined weight of less than 10,000 pounds.

Â Â Â Â Â  (b) Motor carriers, as defined in ORS 825.005, when operating in interstate commerce.

Â Â Â Â Â  (c) Vehicles designed and used for the transportation of 15 or fewer persons, including the driver, except that the operator of a vehicle described in this paragraph is not required to:

Â Â Â Â Â  (A) Be properly secured with a safety belt or safety harness as required by ORS 811.210 if the operator is a taxicab operator; or

Â Â Â Â Â  (B) Ensure that a passenger is properly secured with a child safety system as described in ORS 811.210 (2)(a) and (b).

Â Â Â Â Â  (2) Any vehicle not required to be equipped with safety belts or safety harnesses at the time the vehicle was manufactured, unless safety belts or safety harnesses have been installed in the vehicle.

Â Â Â Â Â  (3) Any vehicle exempted by ORS 815.080 from requirements to be equipped upon sale with safety belts or safety harnesses.

Â Â Â Â Â  (4) Any person for whom a certificate is issued by the Department of Transportation under ORS 811.220.

Â Â Â Â Â  (5) Any person who is a passenger in a vehicle if all seating positions in the vehicle are occupied by other persons.

Â Â Â Â Â  (6) Any person who is being transported while in the custody of a police officer or any law enforcement agency.

Â Â Â Â Â  (7) Any person who is delivering newspapers or mail in the regular course of work.

Â Â Â Â Â  (8) Any person who is riding in an ambulance for the purpose of administering medical aid to another person in the ambulance, if being secured by a safety belt or safety harness would substantially inhibit the administration of medical aid.

Â Â Â Â Â  (9) Any person who is reading utility meters in the regular course of work.

Â Â Â Â Â  (10) Any person who is employed to operate a vehicle owned by a mass transit district while the vehicle is being used for the transportation of passengers in the public transportation system of the district.

Â Â Â Â Â  (11) Any person who is collecting solid waste or recyclable materials in the regular course of work. [1985 c.619 Â§3; 1987 c.138 Â§3; 1991 c.2 Â§2; 1997 c.509 Â§3; 1999 c.1057 Â§4; 2003 c.589 Â§5; 2005 c.244 Â§1; 2005 c.770 Â§8]

Â Â Â Â Â  811.220 Certificates of exemption from safety belt requirement. The Director of Transportation shall issue a certificate of exemption required under ORS 811.215 for any person on whose behalf a statement signed by a physician is presented to the Department of Transportation. For a physicianÂs statement to qualify under this section, the physician giving the statement must set forth reasons in the statement why use of a child safety system, safety belt or safety harness by the person would be impractical or harmful to the person by reason of physical condition, medical problem or body size. [1985 c.16 Â§310; 1985 c.619 Â§4; 1991 c.2 Â§3; 1995 c.79 Â§372; 2001 c.104 Â§306]

Â Â Â Â Â  811.225 Failure to maintain safety belts in working order; penalty. (1) The registered owner of a motor vehicle commits the offense of failure of an owner to maintain safety belts in working order if:

Â Â Â Â Â  (a) The vehicle is equipped with safety belts or safety harnesses that meet the standards established under ORS 815.055; and

Â Â Â Â Â  (b) The owner fails to maintain the safety belts or safety harnesses in a condition that will enable occupants of all seating positions equipped with safety belts or safety harnesses to use the belts or harnesses.

Â Â Â Â Â  (2) The offense described in this section, failure of an owner to maintain safety belts in working order, is a Class C traffic violation. [1991 c.2 Â§5; 1995 c.383 Â§118; 2003 c.158 Â§10]

HIGHWAY WORK ZONES

Â Â Â Â Â  811.230 Definitions; fine; notice. (1) As used in ORS 811.230, 811.231, 811.232 and 811.233:

Â Â Â Â Â  (a) ÂFlaggerÂ means a person who controls the movement of vehicular traffic through construction projects using sign, hand or flag signals.

Â Â Â Â Â  (b) ÂHighway work zoneÂ means an area identified by advance warning where road construction, repair or maintenance work is being done by highway workers on or adjacent to a highway, regardless of whether or not highway workers are actually present. As used in this paragraph, Âroad construction, repair or maintenance workÂ includes, but is not limited to, the setting up and dismantling of advance warning systems.

Â Â Â Â Â  (c) ÂHighway workerÂ means an employee of a government agency, private contractor or utility company working in a highway work zone.

Â Â Â Â Â  (2)(a) The base fine amount for a person charged with an offense that is listed in subsection (3)(a) or (b) of this section and that is committed in a highway work zone shall be the amount established under ORS 153.125 to 153.145 based on the foundation amount calculated under ORS 153.131. The minimum fine for a person convicted of an offense that is listed in subsection (3)(a) or (b) of this section and that is committed in a highway work zone is the base fine amount so calculated.

Â Â Â Â Â  (b) The minimum fine for a person convicted of a misdemeanor offense that is listed in subsection (3)(c) to (g) of this section and that is committed in a highway work zone is 20 percent of the maximum fine established for the offense.

Â Â Â Â Â  (c) The minimum fine for a person convicted of a felony offense that is listed in subsection (3)(c) to (g) of this section and that is committed in a highway work zone is two percent of the maximum fine established for the offense.

Â Â Â Â Â  (3) This section applies to the following offenses if committed in a highway work zone:

Â Â Â Â Â  (a) Class A or Class B traffic violations.

Â Â Â Â Â  (b) Class C or Class D traffic violations related to exceeding a legal speed.

Â Â Â Â Â  (c) Reckless driving, as defined in ORS 811.140.

Â Â Â Â Â  (d) Driving while under the influence of intoxicants, as defined in ORS 813.010.

Â Â Â Â Â  (e) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705.

Â Â Â Â Â  (f) Criminal driving while suspended or revoked, as defined in ORS 811.182.

Â Â Â Â Â  (g) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

Â Â Â Â Â  (4) A court shall not waive, reduce or suspend the base fine amount or minimum fine required by this section.

Â Â Â Â Â  (5) When a highway work zone is created, the agency, contractor or company responsible for the work may post signs designed to give motorists notice of the provisions of this section. [1995 c.253 Â§2; 1997 c.843 Â§3; 1999 c.1051 Â§292]

Â Â Â Â Â  811.231 Reckless endangerment of highway workers; penalties. (1) A person commits the offense of reckless endangerment of highway workers if the person drives a motor vehicle in a highway work zone in such a manner as to endanger persons or property or if the person removes, evades or intentionally strikes a traffic control device in a highway work zone.

Â Â Â Â Â  (2) Reckless endangerment of highway workers is a Class A misdemeanor. In addition to any other penalty, a person convicted of reckless endangerment of highway workers is subject to suspension of driving privileges as provided in ORS 809.411 (6). [1995 c.253 Â§3; 1997 c.83 Â§4; 2001 c.176 Â§7; 2003 c.402 Â§38]

Â Â Â Â Â  811.232 Refusing to obey flagger; penalty. (1) A person commits the offense of refusing to obey a flagger if the person intentionally and unreasonably disobeys a lawful order by a flagger relating to driving a motor vehicle in a highway work zone.

Â Â Â Â Â  (2) Refusing to obey a flagger is a Class A traffic violation. [1995 c.253 Â§4]

Â Â Â Â Â  811.233 Failure to yield right of way to highway worker; penalty. (1) A person commits the offense of failure to yield the right of way to a highway worker who is a pedestrian if the person is operating a motor vehicle in a highway work zone and does not yield the right of way to a highway worker who is a pedestrian.

Â Â Â Â Â  (2) The provisions of ORS 814.040 and 814.070 regarding pedestrians do not apply to pedestrians described in subsection (1) of this section.

Â Â Â Â Â  (3) The offense described in this section, failure to yield the right of way to a highway worker who is a pedestrian, is a Class B traffic violation. [1997 c.843 Â§2]

SCHOOL ZONE PENALTIES

Â Â Â Â Â  811.235 Fine for traffic offenses in school zones. (1)(a) If signs authorized by ORS 810.245 are posted, the base fine amount for a person charged with an offense that is listed in subsection (2)(a) or (b) of this section and that is committed in a school zone shall be the amount established under ORS 153.125 to 153.145 based on the foundation amount calculated under ORS 153.131. The minimum fine for a person convicted of an offense that is listed in subsection (2)(a) or (b) of this section and that is committed in a school zone is the base fine amount so calculated.

Â Â Â Â Â  (b) If signs authorized by ORS 810.245 are posted, the minimum fine for a person convicted of a misdemeanor offense that is listed in subsection (2)(c) to (g) of this section and that is committed in a school zone is 20 percent of the maximum fine established for the offense.

Â Â Â Â Â  (c) If signs authorized by ORS 810.245 are posted, the minimum fine for a person convicted of a felony offense that is listed in subsection (2)(c) to (g) of this section and that is committed in a school zone is two percent of the maximum fine established for the offense.

Â Â Â Â Â  (2) This section applies to the following offenses if committed in a school zone:

Â Â Â Â Â  (a) Class A or Class B traffic violations.

Â Â Â Â Â  (b) Class C or Class D traffic violations related to exceeding a legal speed.

Â Â Â Â Â  (c) Reckless driving, as defined in ORS 811.140.

Â Â Â Â Â  (d) Driving while under the influence of intoxicants, as defined in ORS 813.010.

Â Â Â Â Â  (e) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705.

Â Â Â Â Â  (f) Criminal driving while suspended or revoked, as defined in ORS 811.182.

Â Â Â Â Â  (g) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

Â Â Â Â Â  (3) A court shall not waive, reduce or suspend the base fine amount or minimum fine required by this section.

Â Â Â Â Â  (4) For purposes of this section, a traffic offense occurs in a school zone if the offense occurs while the motor vehicle is in a school zone, notice of the school zone is indicated plainly by traffic control devices conforming to the requirements established under ORS 810.200 and posted under authority granted by ORS 810.210 and:

Â Â Â Â Â  (a) Children are present as described in ORS 811.124; or

Â Â Â Â Â  (b) A flashing light used as a traffic control device and operated under ORS 811.106 indicates that children may be arriving at or leaving school. [1997 c.682 Â§3; 1999 c.1051 Â§293; 2003 c.397 Â§9]

SAFETY CORRIDORS

Â Â Â Â Â  Note: Sections 5 and 6, chapter 1071, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 5. (1) In order to determine the effect of increasing fines in safety corridors, the Department of Transportation shall post signs in safety corridors chosen by the department indicating that fines for traffic offenses committed in those safety corridors will be doubled.

Â Â Â Â Â  (2)(a) The base fine amount for a person charged with an offense that is listed in subsection (3)(a) or (b) of this section and that is committed in a safety corridor chosen by the department under subsection (1) of this section shall be the amount established under ORS 153.125 to 153.145, based on the foundation amount calculated under ORS 153.131. The minimum fine for a person convicted of an offense that is listed in subsection (3)(a) or (b) of this section and that is committed in a safety corridor is the base fine amount so calculated.

Â Â Â Â Â  (b) The minimum fine for a person convicted of a misdemeanor offense that is listed in subsection (3)(c) to (g) of this section and that is committed in a safety corridor is 20 percent of the maximum fine established for the offense.

Â Â Â Â Â  (c) The minimum fine for a person convicted of a felony offense that is listed in subsection (3)(c) to (g) of this section and that is committed in a safety corridor is two percent of the maximum fine established for the offense.

Â Â Â Â Â  (3) This section applies to the following offenses if committed in the designated safety corridors:

Â Â Â Â Â  (a) Class A or Class B traffic violations.

Â Â Â Â Â  (b) Class C or Class D traffic violations related to exceeding a legal speed.

Â Â Â Â Â  (c) Reckless driving, as defined in ORS 811.140.

Â Â Â Â Â  (d) Driving while under the influence of intoxicants, as defined in ORS 813.010.

Â Â Â Â Â  (e) Failure to perform the duties of a driver involved in an accident or collision, as described in ORS 811.700 or 811.705.

Â Â Â Â Â  (f) Criminal driving while suspended or revoked, as defined in ORS 811.182.

Â Â Â Â Â  (g) Fleeing or attempting to elude a police officer, as defined in ORS 811.540.

Â Â Â Â Â  (4) A court may not waive, reduce or suspend the base fine amount or minimum fine required by this section. [1999 c.1071 Â§5; 1999 c.1071 Â§5a; 2001 c.421 Â§1; 2003 c.100 Â§3]

Â Â Â Â Â  Sec. 6. Section 5, chapter 1071, Oregon Laws 1999, is repealed on January 1, 2008. [1999 c.1071 Â§6; 2001 c.421 Â§3; 2003 c.100 Â§1]

GENERAL DRIVING RULES

Â Â Â Â Â  811.250 Law applicable to vehicles registered out of state. Any out-of-state registered vehicle is subject to all laws, rules and regulations governing the operation of such vehicles on the highways of this state. [1983 c.338 Â§606; 1985 c.401 Â§15]

Â Â Â Â Â  811.255 Permitting unlawful operation of vehicle; penalty. (1) A person who is an owner, lessor or lessee of a motor vehicle or who employs or otherwise directs the driver of a motor vehicle, commits the offense of permitting the unlawful operation of a vehicle if the person knowingly permits or requires the operation of the vehicle in violation of any of the following:

Â Â Â Â Â  (a) The rules of the road.

Â Â Â Â Â  (b) The laws governing equipment of motor vehicles.

Â Â Â Â Â  (c) The laws governing weight of motor vehicles.

Â Â Â Â Â  (d) The laws governing operator driving privileges.

Â Â Â Â Â  (e) The laws governing registration or titling of vehicles.

Â Â Â Â Â  (2) The offense described in this section, permitting unlawful operation of a vehicle, is a Class B traffic violation. [1983 c.338 Â§607]

(Traffic Control Devices)

Â Â Â Â Â  811.260 Appropriate driver responses to traffic control devices. This section establishes appropriate driver responses to specific traffic control devices for purposes of ORS 811.265. Authority to place traffic control devices is established under ORS 810.210. Except when acting under the direction of a police officer that contradicts this section, a driver is in violation of ORS 811.265 if the driver makes a response to traffic control devices that is not permitted under the following:

Â Â Â Â Â  (1) Green signal. A driver facing a green light may proceed straight through or turn right or left unless a sign at that place prohibits either turn. A driver shall yield the right of way to other vehicles within the intersection at the time the green light is shown.

Â Â Â Â Â  (2) Green arrow. A driver facing a green arrow signal light, shown alone or in combination with another signal, may cautiously enter the intersection only to make the movement indicated by such arrow or such other movement as is permitted by other signals shown at the same time.

Â Â Â Â Â  (3) Steady circular yellow signal. A driver facing a steady circular yellow signal light is thereby warned that the related right of way is being terminated and that a red or flashing red light will be shown immediately. A driver facing the light shall stop at a clearly marked stop line, but if none, shall stop before entering the marked crosswalk on the near side of the intersection, or if there is no marked crosswalk, then before entering the intersection. If a driver cannot stop in safety, the driver may drive cautiously through the intersection.

Â Â Â Â Â  (4) Steady yellow arrow signal. A driver facing a steady yellow arrow signal, alone or in combination with other signal indications, is thereby warned that the related right of way is being terminated. Unless entering the intersection to make a movement permitted by another signal, a driver facing a steady yellow arrow signal shall stop at a clearly marked stop line, but if none, shall stop before entering the marked crosswalk on the near side of the intersection, or if there is no marked crosswalk, then before entering the intersection. If a driver cannot stop in safety, the driver may drive cautiously through the intersection.

Â Â Â Â Â  (5) Steady circular red signal. A driver facing a steady circular red signal light alone shall stop at a clearly marked stop line, but if none, before entering the marked crosswalk on the near side of the intersection, or if there is no marked crosswalk, then before entering the intersection. The driver shall remain stopped until a green light is shown except when the driver is permitted to make a turn under ORS 811.360.

Â Â Â Â Â  (6) Steady red arrow signal. A driver facing a steady red arrow signal, alone or in combination with other signal indications, may not enter the intersection to make the movement indicated by the red arrow signal. Unless entering the intersection to make some other movement which is permitted by another signal, a driver facing a steady red arrow signal shall stop at a clearly marked stop line, but if none, before entering the marked crosswalk on the near side of the intersection, or if there is no marked crosswalk, then before entering the intersection. The vehicle shall remain stopped until a green light is shown except when the driver is permitted to make a turn under ORS 811.360.

Â Â Â Â Â  (7) Traffic control devices at places other than intersections. If a traffic control device that is a signal is erected and maintained at a place other than an intersection, the provisions of this section relating to signals shall be applicable. A required stop shall be made at a sign or marking on the roadway indicating where the stop shall be made, but in the absence of such sign or marking the stop shall be made at the signal.

Â Â Â Â Â  (8) Flashing red signal. When a driver approaches a flashing red light used in a traffic control device or with a traffic sign, the driver shall stop at a clearly marked stop line, but if none, before entering the marked crosswalk on the near side of the intersection, or if there is no marked crosswalk, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. The right to proceed shall be subject to the rules applicable after making a stop at a stop sign. This subsection does not apply at railroad grade crossings. Conduct of a driver approaching a railroad grade crossing is governed by ORS 811.455.

Â Â Â Â Â  (9) Flashing yellow signal. When a driver approaches a flashing yellow light used as a signal in a traffic control device or with a traffic sign, the driver may proceed through the intersection or past the signal only with caution. This subsection does not apply at railroad grade crossings. Conduct of a driver approaching a railroad grade crossing is governed by ORS 811.455.

Â Â Â Â Â  (10) Lane direction control signals. When lane direction control signals are placed over the individual lanes of a highway, a person may drive a vehicle in any lane over which a green signal light is shown, but may not enter or travel in any lane over which a red signal light is shown.

Â Â Â Â Â  (11) Stop signs. A driver approaching a stop sign shall stop at a clearly marked stop line, but if none, before entering the marked crosswalk on the near side of the intersection or, if there is no marked crosswalk, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After stopping, the driver shall yield the right of way to any vehicle in the intersection or approaching so closely as to constitute an immediate hazard during the time when the driver is moving across or within the intersection.

Â Â Â Â Â  (12) Yield signs. A driver approaching a yield sign shall slow the driverÂs vehicle to a speed reasonable for the existing conditions and if necessary for safety, shall stop at a line as required for stop signs under this section, and shall yield the right of way to any vehicles in the intersection or approaching so closely as to constitute an immediate hazard. [1983 c.338 Â§609; 1989 c.539 Â§1; 1997 c.507 Â§6; 2003 c.278 Â§6]

Â Â Â Â Â  811.265 Failure to obey traffic control device; penalty. (1) A person commits the offense of driver failure to obey traffic control device if the person drives a vehicle and the person does any of the following:

Â Â Â Â Â  (a) Fails to obey the directions of any traffic control device.

Â Â Â Â Â  (b) Fails to obey any specific traffic control device described in ORS 811.260 in the manner required by that section.

Â Â Â Â Â  (2) A person is not subject to this section if the person is doing any of the following:

Â Â Â Â Â  (a) Following the directions of a police officer.

Â Â Â Â Â  (b) Driving an emergency vehicle or ambulance in accordance with the privileges granted those vehicles under ORS 820.300.

Â Â Â Â Â  (c) Properly executing a turn on a red light as authorized under ORS 811.360.

Â Â Â Â Â  (d) Driving in a funeral procession led by a funeral lead vehicle or under the direction of the driver of a funeral escort vehicle.

Â Â Â Â Â  (3) The offense described in this section, driver failure to obey a traffic control device, is a Class B traffic violation. [1983 c.338 Â§608; 1991 c.482 Â§13]

Â Â Â Â Â  811.270 Failure to obey one-way designation; penalty. (1) A person commits the offense of failure to obey a one-way designation if the person is operating a vehicle and the person proceeds upon a roadway designated for one-way traffic in a direction other than that indicated by a traffic control device.

Â Â Â Â Â  (2) The offense described in this section, failure to obey a one-way designation, is a Class B traffic violation. [1983 c.338 Â§610]

(Right of Way)

Â Â Â Â Â  811.275 Failure to yield right of way at uncontrolled intersection; penalty. (1) A person commits the offense of failure to yield the right of way at an uncontrolled intersection if the person is operating a motor vehicle that is approaching an uncontrolled highway intersection and the person does not look out for and give right of way to any driver on the right simultaneously approaching a given point, regardless of which driver first reaches and enters the intersection.

Â Â Â Â Â  (2) This section is subject to the described provisions of the following sections:

Â Â Â Â Â  (a) The provisions of ORS 811.260, relating to stop signs and yield signs.

Â Â Â Â Â  (b) The provisions of ORS 811.285, relating to the requirements to yield the right of way upon entering a freeway or other arterial highway.

Â Â Â Â Â  (c) The provisions of ORS 811.277, relating to the right of way at an uncontrolled T intersection.

Â Â Â Â Â  (3) A person entering an intersection at an unlawful speed shall forfeit any right of way the person would otherwise have under subsection (1) of this section.

Â Â Â Â Â  (4) The offense described in this section, failure to yield right of way at an uncontrolled intersection, is a Class B traffic violation. [1983 c.338 Â§611; 1985 c.16 Â§311; 1987 c.138 Â§4; 2003 c.183 Â§3]

Â Â Â Â Â  811.277 Failure to yield right of way at uncontrolled T intersection; penalty. (1) A person commits the offense of failure to yield the right of way at an uncontrolled T intersection if the person is operating a motor vehicle on a highway that ends at an uncontrolled T intersection and the person does not yield the right of way to any driver who is on the highway at the top of the T intersection.

Â Â Â Â Â  (2) As used in this section and ORS 811.275:

Â Â Â Â Â  (a) ÂT intersectionÂ means an intersection at which one highway is perpendicular to another and at which one of the highways ends.

Â Â Â Â Â  (b) ÂTop of the T intersectionÂ means the highway that does not end at the junction of two highways.

Â Â Â Â Â  (3) The offense described in this section, failure to yield the right of way at an uncontrolled T intersection, is a Class B traffic violation. [2003 c.183 Â§2]

Â Â Â Â Â  811.280 Failure of driver entering roadway to yield right of way; penalty. (1) A person commits the offense of failure of a driver entering a roadway to yield the right of way if the person:

Â Â Â Â Â  (a) Is operating a vehicle that is about to enter or cross a roadway from any private road, driveway, alley or place other than another roadway; and

Â Â Â Â Â  (b) Does not yield the right of way to any vehicle approaching on the roadway to be entered or crossed so closely as to constitute an immediate hazard.

Â Â Â Â Â  (2) This section does not apply where the movement of traffic is otherwise directed by a traffic control device or a driver of a funeral escort vehicle.

Â Â Â Â Â  (3) The offense described in this section, failure of driver entering roadway to yield right of way, is a Class B traffic violation. [1983 c.338 Â§612; 1991 c.482 Â§14; 1995 c.383 Â§54]

Â Â Â Â Â  811.285 Failure of merging driver to yield right of way; penalty. (1) A person commits the offense of failure of a merging driver to yield the right of way if the person is operating a vehicle that is entering a freeway or other arterial highway where an acceleration or merging lane is provided for the operatorÂs use and the operator does not look out for and give right of way to vehicles on the freeway or other arterial highway.

Â Â Â Â Â  (2) The offense described in this section, failure of a merging driver to yield the right of way, is a Class B traffic violation. [1983 c.338 Â§613; 1995 c.383 Â§55]

Â Â Â Â Â  811.290 Obstructing cross traffic; penalty. (1) A person commits the offense of obstructing cross traffic if the person is operating a vehicle and the person enters an intersection or a marked crosswalk when there is not sufficient space on the other side of the intersection or crosswalk to accommodate the vehicle without obstructing the passage of other vehicles or pedestrians.

Â Â Â Â Â  (2) The offense described in this section applies whether or not a traffic control device indicates to proceed.

Â Â Â Â Â  (3) The offense described in this section, obstructing cross traffic, is a Class D traffic violation. [1983 c.338 Â§614; 1995 c.383 Â§56]

Â Â Â Â Â  811.292 Failure to yield right of way within roundabout; exception; penalty. (1) A person commits the offense of failure to yield right of way within a roundabout if the person operates a motor vehicle upon a multilane circulatory roadway and does not yield the right of way to a second vehicle lawfully exiting the roundabout from a position ahead and to the left of the personÂs vehicle.

Â Â Â Â Â  (2) This section does not apply if a traffic control device indicates that the operator of a motor vehicle should take other action.

Â Â Â Â Â  (3) The offense described in this section, failure to yield right of way within a roundabout, is a Class C traffic violation. [2001 c.464 Â§5]

Â Â Â Â Â  Note: 811.292 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 811 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

(Driving on the Right)

Â Â Â Â Â  811.295 Failure to drive on right; exceptions; penalty. (1) A person commits the offense of failure to drive on the right if the person is operating a vehicle on a roadway of sufficient width and the person does not drive on the right half of the roadway.

Â Â Â Â Â  (2) A person is not required to drive on the right side of the roadway by this section under any of the following circumstances:

Â Â Â Â Â  (a) When overtaking and passing another vehicle proceeding in the same direction under the rules governing this movement in ORS 811.410 to 811.425 or 811.808.

Â Â Â Â Â  (b) When preparing to turn left in an intersection, alley or private road or driveway.

Â Â Â Â Â  (c) When an obstruction or condition exists making it necessary to drive to the left of the center of the roadway, provided that a driver doing so shall yield the right of way to all vehicles traveling in the proper direction upon the unobstructed portion of the roadway within a distance as to constitute an immediate hazard.

Â Â Â Â Â  (d) Upon a roadway divided into three marked lanes for traffic under the rules applicable on the roadway under ORS 811.380.

Â Â Â Â Â  (e) Upon a roadway restricted to one-way traffic.

Â Â Â Â Â  (3) The offense described in this section, failure to drive on the right, is a Class B traffic violation. [1983 c.338 Â§615; 1991 c.482 Â§15]

Â Â Â Â Â  811.300 Failure to drive on right of approaching vehicle; exceptions; penalty. (1) A person commits the offense of failure to drive on the right of an approaching vehicle if the person is operating a vehicle upon a roadway having width for not more than one lane of traffic in each direction and the person does not:

Â Â Â Â Â  (a) Pass to the right of any other vehicle proceeding on the roadway in the opposite direction; and

Â Â Â Â Â  (b) Give to the other at least one-half of the main traveled portion of the roadway as nearly as possible.

Â Â Â Â Â  (2) This section does not apply to a person operating a vehicle as otherwise directed by a traffic control device.

Â Â Â Â Â  (3) The offense described in this section, failure to drive on the right of an approaching vehicle, is a Class B traffic violation. [1983 c.338 Â§616]

Â Â Â Â Â  811.305 Driving on left on curve or grade or at intersection or rail crossing; exceptions; penalty. (1) A person commits the offense of driving on the left on a curve or grade or at an intersection or rail crossing if the person is operating a vehicle upon any two-way roadway where traffic is permitted to move in both directions simultaneously and the person drives on the left side of the center of the roadway:

Â Â Â Â Â  (a) Upon any part of a grade or upon a curve in the roadway where the driverÂs view is obstructed for such a distance as to create a hazard in the event another vehicle might approach from the opposite direction;

Â Â Â Â Â  (b) When approaching an intersection or railroad grade crossing where the driverÂs view is obstructed for such a distance as to create a hazard in the event another vehicle might approach from the opposite direction; or

Â Â Â Â Â  (c) At any intersection or railroad grade crossing.

Â Â Â Â Â  (2) This section does not prohibit a person from driving on the left side of the center of a roadway under the following circumstances:

Â Â Â Â Â  (a) When the right half of the roadway is obstructed or closed to traffic while under construction or repair; or

Â Â Â Â Â  (b) When a driver makes a lawful left turn.

Â Â Â Â Â  (3) The offense described in this section, driving on the left on a curve or grade or at an intersection or rail crossing, is a Class B traffic violation. [1983 c.338 Â§617]

Â Â Â Â Â  811.310 Crossing center line on two-way, four-lane road; exceptions; penalty. (1) A person commits the offense of crossing the center line on a two-way, four-lane road if the person is operating a vehicle on a two-way roadway that has four or more lanes for moving traffic and the person drives to the left of the center line of the roadway.

Â Â Â Â Â  (2) A person is not prohibited from driving to the left of the center line of a roadway by this section under the following circumstances:

Â Â Â Â Â  (a) When authorized by a traffic control device designating certain lanes to the left side of the center of the roadway for use by traffic.

Â Â Â Â Â  (b) When an obstruction or condition exists making it necessary to drive to the left of the center of the roadway, provided that a driver doing so shall yield the right of way to all vehicles traveling in the proper direction upon the unobstructed portion of the roadway within a distance as to constitute an immediate hazard.

Â Â Â Â Â  (c) When making a left turn at an intersection, alley or private road or driveway.

Â Â Â Â Â  (3) The offense described in this section, crossing the center line on a two-way, four-lane road, is a Class B traffic violation. [1983 c.338 Â§618]

Â Â Â Â Â  811.315 Failure of slow driver to drive on right; exceptions; penalty. (1) A person commits the offense of failure of a slow driver to drive on the right if the person is operating a vehicle upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing and the person fails to drive:

Â Â Â Â Â  (a) In the right-hand lane available for traffic; or

Â Â Â Â Â  (b) As close as practicable to the right-hand curb or edge of the roadway.

Â Â Â Â Â  (2) This section does not apply under any of the following circumstances:

Â Â Â Â Â  (a) When overtaking and passing another vehicle proceeding in the same direction under the rules governing passing in ORS 811.410 to 811.425.

Â Â Â Â Â  (b) When preparing to turn left at an intersection, alley or private road or driveway.

Â Â Â Â Â  (3) The offense described in this section, failure of slow driver to drive on the right, is a Class B traffic violation. [1983 c.338 Â§619; 1995 c.383 Â§57]

Â Â Â Â Â  811.320 Failure to drive to right on divided highway; exceptions; penalty. (1) A person commits the offense of failure to drive to the right on a divided highway if the person is operating a vehicle upon a highway divided into two or more roadways by means of an intervening space or by a physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic and the person does not drive only upon the right-hand roadway.

Â Â Â Â Â  (2) This section does not apply if a person is operating a vehicle in accordance with traffic control devices or the directions of a police officer that differ from the requirements of this section.

Â Â Â Â Â  (3) The offense described in this section, failure to drive to the right on a divided highway, is a Class B traffic violation. [1983 c.338 Â§620]

Â Â Â Â Â  811.325 Failure to keep camper, trailer or truck in right lane; exceptions; penalty. (1) A person commits the offense of failure to keep a camper, trailer or truck in the right lane if the person is operating any of the vehicles described in this subsection and the person does not drive in the right lane of all roadways having two or more lanes for traffic proceeding in a single direction. This subsection applies to all of the following vehicles:

Â Â Â Â Â  (a) Any camper.

Â Â Â Â Â  (b) Any vehicle with a trailer.

Â Â Â Â Â  (c) Any vehicle with a registration weight of 10,000 pounds or more.

Â Â Â Â Â  (2) This section does not require the described vehicles to be driven in the right lane under any of the following circumstances:

Â Â Â Â Â  (a) When overtaking and passing another vehicle proceeding in the same direction under the rules governing this movement in ORS 811.410 to 811.425 when such movement can be made without interfering with the passage of other vehicles.

Â Â Â Â Â  (b) When preparing to turn left.

Â Â Â Â Â  (c) When reasonably necessary in response to emergency conditions.

Â Â Â Â Â  (d) To avoid actual or potential traffic moving onto the right lane from an acceleration or merging lane.

Â Â Â Â Â  (e) When necessary to follow traffic control devices that direct use of a lane other than the right lane.

Â Â Â Â Â  (3) The offense described in this section, failure to keep camper, trailer or truck in the right lane, is a Class B traffic violation. [1983 c.338 Â§621; 1989 c.723 Â§18; 1995 c.383 Â§58; 2005 c.770 Â§7]

Â Â Â Â Â  811.330 Driving wrong way around traffic island; penalty. (1) A person commits the offense of driving the wrong way around a traffic island if the person is operating a vehicle and the person drives the vehicle around a rotary traffic island in any direction except to the right of the island.

Â Â Â Â Â  (2) The offense described in this section, driving the wrong way around a traffic island, is a Class B traffic violation. [1983 c.338 Â§622]

(Turning)

Â Â Â Â Â  811.335 Unlawful or unsignaled turn; penalty. (1) A person commits the offense of making an unlawful or unsignaled turn if the person is operating a vehicle upon a highway and the person turns the vehicle right or left when:

Â Â Â Â Â  (a) The movement cannot be made with reasonable safety; or

Â Â Â Â Â  (b) The person fails to give an appropriate signal continuously during not less than the last 100 feet traveled by the vehicle before turning.

Â Â Â Â Â  (2) Appropriate signals for use while turning are as designated under ORS 811.395 and 811.400.

Â Â Â Â Â  (3) The offense described in this section, making an unlawful or unsignaled turn, is a Class D traffic violation. [1983 c.338 Â§623; 1995 c.383 Â§59]

Â Â Â Â Â  811.340 Improperly executed left turn; penalty. (1) A person commits the offense of making an improperly executed left turn if the person operates a vehicle and is intending to turn the vehicle to the left and the person does not:

Â Â Â Â Â  (a) Approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of the turning vehicle;

Â Â Â Â Â  (b) Make the left turn to the left of the center of the intersection whenever practicable; and

Â Â Â Â Â  (c) Except as otherwise allowed by ORS 811.346, leave the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as such vehicle on the roadway being entered.

Â Â Â Â Â  (2) The offense described in this section, improperly executing a left turn, is a Class B traffic violation. [1983 c.338 Â§624; 1985 c.16 Â§312; 1995 c.383 Â§60; 1997 c.468 Â§3]

Â Â Â Â Â  811.345 Failure to use special left turn lane; penalty. (1) A person commits the offense of failure to use a special left turn lane if the person is operating a vehicle where a special lane for making left turns by drivers proceeding in opposite directions has been indicated by traffic control devices and the person turns the vehicle left from any other lane.

Â Â Â Â Â  (2) The offense described in this section, failure to use special left turn lane, is a Class B traffic violation. [1983 c.338 Â§625; 1995 c.383 Â§61]

Â Â Â Â Â  811.346 Misuse of special left turn lane; penalty. (1) A person commits the offense of misuse of a special left turn lane if the person uses a special left turn lane for anything other than making a left turn either into or from the special left turn lane.

Â Â Â Â Â  (2) A person who turns into a special left turn lane from an alley, driveway or other entrance to the highway that has the special left turn lane is in violation of this section if the person does anything other than stop in the lane and merge into traffic in the lane immediately to the right of the personÂs vehicle.

Â Â Â Â Â  (3) As used in ORS 811.345 and this section, a Âspecial left turn laneÂ is a median lane that is marked for left turns by drivers proceeding in opposite directions.

Â Â Â Â Â  (4) The offense described in this section, misuse of a special left turn lane, is a Class B traffic violation. [1997 c.468 Â§2]

Â Â Â Â Â  811.350 Dangerous left turn; penalty. (1) A person commits the offense of making a dangerous left turn if the person:

Â Â Â Â Â  (a) Is operating a vehicle;

Â Â Â Â Â  (b) Intends to turn the vehicle to the left within an intersection or into an alley, private road, driveway or place from a highway; and

Â Â Â Â Â  (c) Does not yield the right of way to a vehicle approaching from the opposite direction that is within the intersection or so close as to constitute an immediate hazard.

Â Â Â Â Â  (2) The offense described in this section, dangerous left turn, is a Class B traffic violation. [1983 c.338 Â§626; 1985 c.16 Â§313]

Â Â Â Â Â  811.355 Improperly executed right turn; penalty. (1) A person commits the offense of making an improperly executed right turn if the person is operating a vehicle, is intending to turn the vehicle to the right and does not proceed as close as practicable to the right-hand curb or edge of the roadway:

Â Â Â Â Â  (a) In making the approach for a right turn; and

Â Â Â Â Â  (b) In making the right turn.

Â Â Â Â Â  (2) The offense described in this section, improperly executed right turn, is a Class B traffic violation. [1983 c.338 Â§627; 1995 c.383 Â§62]

Â Â Â Â Â  811.360 When vehicle turn permitted at stop light; improper turn at stop light; penalty. (1) The driver of a vehicle, subject to this section, who is intending to turn at an intersection where there is a traffic control device showing a steady circular red signal or a steady red arrow signal may do any of the following without violating ORS 811.260 and 811.265:

Â Â Â Â Â  (a) Make a right turn into a two-way street.

Â Â Â Â Â  (b) Make a right or left turn into a one-way street in the direction of traffic upon the one-way street.

Â Â Â Â Â  (2) A person commits the offense of improper turn at a stop light if the person does any of the following while making a turn described in this section:

Â Â Â Â Â  (a) Fails to stop at the light as required.

Â Â Â Â Â  (b) Fails to exercise care to avoid an accident.

Â Â Â Â Â  (c) Disobeys the directions of a traffic control device or a police officer that prohibits the turn.

Â Â Â Â Â  (d) Fails to yield the right of way to traffic lawfully within the intersection or approaching so close as to constitute an immediate hazard.

Â Â Â Â Â  (3) A driver who is making a turn described in this section is also subject to the requirements under ORS 811.028 to stop for a pedestrian while making the turn.

Â Â Â Â Â  (4) The offense described in this section, improper turn at a stop light, is a Class B traffic violation. [1983 c.338 Â§628; 1997 c.507 Â§7; 2003 c.278 Â§7; 2005 c.746 Â§3]

Â Â Â Â Â  811.365 Illegal U-turn; penalty. (1) A person commits the offense of making an illegal U-turn if the person is operating a vehicle and the person turns the vehicle so as to proceed in the opposite direction in any of the following places:

Â Â Â Â Â  (a) Within an intersection where traffic is controlled by an electrical signal. This paragraph does not apply where posted otherwise.

Â Â Â Â Â  (b) Upon a highway within the limits of an incorporated city between intersections.

Â Â Â Â Â  (c) At any place upon a highway where the vehicle cannot be seen by another driver approaching from either direction within a distance of:

Â Â Â Â Â  (A) 500 feet within the incorporated limits of a city; or

Â Â Â Â Â  (B) 1,000 feet outside a city.

Â Â Â Â Â  (2) The offense described in this section, illegal U-turn, is a Class C traffic violation unless commission of the offense contributes to an accident. If commission of the offense contributes to an accident, the offense is a Class B traffic violation. [1983 c.338 Â§629; 1995 c.383 Â§63]

(Lane Use)

Â Â Â Â Â  811.370 Failure to drive within lane; penalty. (1) A person commits the offense of failure to drive within a lane if the person is operating a vehicle upon a roadway that is divided into two or more clearly marked lanes for traffic and the driver does not:

Â Â Â Â Â  (a) Operate the vehicle as nearly as practicable entirely within a single lane; and

Â Â Â Â Â  (b) Refrain from moving from that lane until the driver has first made certain that the movement can be made with safety.

Â Â Â Â Â  (2) The offense described in this section, failure to drive within a lane, is a Class B traffic violation. [1983 c.338 Â§630]

Â Â Â Â Â  811.375 Unlawful or unsignaled change of lane; penalty. (1) A person commits the offense of unlawful or unsignaled change of lanes if the person is operating a vehicle upon a highway and the person changes lanes by moving to the right or left upon the highway when:

Â Â Â Â Â  (a) The movement cannot be made with reasonable safety; or

Â Â Â Â Â  (b) The driver fails to give an appropriate signal continuously during not less than the last 100 feet traveled by the vehicle before changing lanes.

Â Â Â Â Â  (2) Appropriate signals for use while changing lanes are as designated under ORS 811.395 and 811.400.

Â Â Â Â Â  (3) The offense described in this section, unlawful or unsignaled change of lane, is a Class D traffic violation. [1983 c.338 Â§631; 1995 c.383 Â§64]

Â Â Â Â Â  811.380 Improper use of center lane on three-lane road; penalty. (1) A person commits the offense of improper use of the center lane on a three-lane road if the person is operating a vehicle upon a roadway divided into three clearly marked lanes for traffic with two-way movement of traffic permitted on the roadway and the person operates the vehicle in the center lane under any circumstances other than as permitted under the following:

Â Â Â Â Â  (a) The driver may drive in the center lane when the center lane is allocated exclusively to traffic moving in the same direction that the driver is proceeding by a traffic control device directing the lane allocation.

Â Â Â Â Â  (b) The driver may drive in the center lane when the driver is overtaking and passing a vehicle proceeding in the same direction and the center lane is clear of traffic within a safe distance.

Â Â Â Â Â  (c) The driver may drive in the center lane when making a left turn.

Â Â Â Â Â  (2) The offense described in this section, improper use of center lane on three-lane road, is a Class B traffic violation. [1983 c.338 Â§632]

Â Â Â Â Â  811.385 Depriving motorcycle or moped of full lane; penalty. (1) A person commits the offense of depriving a motorcycle or moped of a full lane if the person operates a motor vehicle upon a roadway laned for traffic in a manner that prevents a moped operator or motorcyclist from full use of a lane.

Â Â Â Â Â  (2) This section does not apply to operators of motorcycles or mopeds whose use of lanes is controlled by ORS 814.240 and 814.250.

Â Â Â Â Â  (3) The offense described in this section, depriving a motorcycle or moped of a full lane, is a Class B traffic violation. [1983 c.338 Â§685]

(Signaling)

Â Â Â Â Â  811.390 Unlawful use of lights to signal for passing; penalty. (1) A person commits the offense of unlawful use of lights to signal for passing if the person is operating a vehicle and the person flashes any lights as a courtesy or Âdo passÂ signal to other drivers approaching from the rear.

Â Â Â Â Â  (2) The offense described in this section, unlawful use of lights to signal for passing, is a Class D traffic violation. [1983 c.338 Â§633; 1995 c.383 Â§65]

Â Â Â Â Â  811.395 Appropriate signals for stopping, turning, changing lanes and decelerating. This section establishes appropriate signals, for purposes of the vehicle code, for use when signals are required while stopping, turning, changing lanes or suddenly decelerating a vehicle. This section does not authorize the use of only hand and arm signals when the use of signal lights is required under ORS 811.405. Vehicle lighting equipment described in this section is vehicle lighting equipment for which standards are established under ORS 816.100 and 816.120. Appropriate signals are as follows:

Â Â Â Â Â  (1) To indicate a left turn either of the following:

Â Â Â Â Â  (a) Hand and arm extended horizontally from the left side of the vehicle.

Â Â Â Â Â  (b) Activation of front and rear turn signal lights on the left side of the vehicle.

Â Â Â Â Â  (2) To indicate a right turn either of the following:

Â Â Â Â Â  (a) Hand and arm extended upward from the left side of the vehicle. A person who is operating a bicycle is not in violation of this paragraph if the person signals a right turn by extending the personÂs right hand and arm horizontally.

Â Â Â Â Â  (b) Activation of front and rear turn signal lights on the right side of the vehicle.

Â Â Â Â Â  (3) To indicate a stop or a decrease in speed either of the following:

Â Â Â Â Â  (a) Hand and arm extended downward from the left side of the vehicle; or

Â Â Â Â Â  (b) Activation of brake lights on the vehicle.

Â Â Â Â Â  (4) Change of lane by activation of both front and rear turn signal lights on the side of the vehicle toward which the change of lane is made. [1983 c.338 Â§635; 1985 c.16 Â§314]

Â Â Â Â Â  811.400 Failure to use appropriate signal for turn, lane change, stop or exit from roundabout; penalty. (1) A person commits the offense of failure to use an appropriate signal for a turn, lane change or stop or for an exit from a roundabout if the person does not make the appropriate signal under ORS 811.395 by use of signal lamps or hand signals and the person is operating a vehicle that is:

Â Â Â Â Â  (a) Turning, changing lanes, stopping or suddenly decelerating; or

Â Â Â Â Â  (b) Exiting from any position within a roundabout.

Â Â Â Â Â  (2) This section does not authorize the use of only hand signals to signal a turn, change of lane, stop or deceleration when the use of signal lights is required under ORS 811.405.

Â Â Â Â Â  (3) The offense described in this section, failure to use appropriate signal for a turn, lane change or stop or for an exit from a roundabout, is a Class B traffic violation. [1983 c.338 Â§634; 1995 c.383 Â§66; 2001 c.464 Â§6]

Â Â Â Â Â  811.405 Failure to signal with lights; exceptions; penalty. (1) A person commits the offense of failure to signal with lights when required if a person is operating a vehicle and does not use the vehicle lighting equipment described under ORS 811.395 to signal when turning, changing lanes, stopping or suddenly decelerating under any of the following circumstances:

Â Â Â Â Â  (a) During limited visibility conditions.

Â Â Â Â Â  (b) At any time the person is operating a vehicle or combination of vehicles in which the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of the vehicle is greater than 24 inches.

Â Â Â Â Â  (c) At any time the person is operating a vehicle or combination of vehicles in which the distance from the center of the top of the steering post to the rear limit of the body or load is greater than 14 feet.

Â Â Â Â Â  (2) This section does not require the driver of a moped or bicycle that is not equipped with lighting equipment to use lighting equipment when required by this section. A driver of such moped or bicycle shall signal by means of appropriate hand and arm signals described under ORS 811.395 without violation of this section.

Â Â Â Â Â  (3) The offense described in this section, failure to signal with lights when required, is a Class D traffic violation. [1983 c.338 Â§636; 1985 c.16 Â§315; 1995 c.383 Â§67]

(Passing)

Â Â Â Â Â  811.410 Unsafe passing on left; penalty. (1) A person commits the offense of unsafe passing on the left if the person violates any of the following requirements concerning the overtaking and passing of vehicles:

Â Â Â Â Â  (a) The driver of a vehicle that is overtaking any other vehicle proceeding in the same direction shall pass to the left of the other vehicle at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

Â Â Â Â Â  (b) Except when overtaking and passing on the right is permitted under ORS 811.415, the driver of an overtaken vehicle shall give way to the right in favor of an overtaking vehicle and shall not increase the speed of the overtaken vehicle until completely passed by the overtaking vehicle.

Â Â Â Â Â  (c) The driver of a vehicle shall not drive to the left side of the center of the roadway in overtaking and passing a vehicle proceeding in the same direction unless the left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be completed without interfering with the operation of a vehicle approaching from the opposite direction or a vehicle overtaken.

Â Â Â Â Â  (d) An overtaking vehicle shall return to an authorized lane of traffic as soon as practicable.

Â Â Â Â Â  (2) This section does not authorize driving on the left side of the center of the road when prohibited under the following:

Â Â Â Â Â  (a) Limitations on driving on the left of the center of a roadway under ORS 811.305.

Â Â Â Â Â  (b) Passing in a no passing zone under ORS 811.420.

Â Â Â Â Â  (c) ORS 811.295, 811.300 and 811.310 to 811.325 that require driving on the right.

Â Â Â Â Â  (3) The offense described in this section, unsafe passing on the left, is a Class B traffic violation. [1983 c.338 Â§637; 1987 c.158 Â§168a]

Â Â Â Â Â  811.415 Unsafe passing on right; penalty. (1) A person commits the offense of unsafe passing on the right if the person:

Â Â Â Â Â  (a) Drives a vehicle to overtake and pass upon the right of another vehicle at any time not permitted under this section.

Â Â Â Â Â  (b) Drives a vehicle to overtake and pass upon the right of another vehicle at any time by driving off the paved portion of the highway.

Â Â Â Â Â  (2) For purposes of this section, a person may drive a vehicle to overtake and pass upon the right of another vehicle under any of the following circumstances:

Â Â Â Â Â  (a) Overtaking and passing upon the right is permitted if:

Â Â Â Â Â  (A) The overtaken vehicle is making or the driver has signaled an intention to make a left turn;

Â Â Â Â Â  (B) The paved portion of the highway is of sufficient width to allow two or more lanes of vehicles to proceed lawfully in the same direction as the overtaking vehicle; and

Â Â Â Â Â  (C) The roadway ahead of the overtaking vehicle is unobstructed for a sufficient distance to permit passage by the overtaking vehicle to be made in safety.

Â Â Â Â Â  (b) Overtaking and passing upon the right is permitted if the overtaken vehicle is proceeding along a roadway in the left lane of two or more clearly marked lanes allocated exclusively to vehicular traffic moving in the same direction as the overtaking driver.

Â Â Â Â Â  (c) Overtaking and passing upon the right is permitted if the overtaking vehicle is a bicycle that may safely make the passage under the existing conditions.

Â Â Â Â Â  (3) The offense described in this section, unsafe passing on the right, is a Class B traffic violation. [1983 c.338 Â§638; 1987 c.158 Â§169; 2005 c.316 Â§1]

Â Â Â Â Â  811.420 Passing in no passing zone; exceptions; penalty. (1) A person commits the offense of passing in a no passing zone if the person drives a vehicle on the left side of a roadway in a no passing zone that has been established and designated to prohibit such movements by appropriate signs or markings posted on the roadway.

Â Â Â Â Â  (2) The authority to establish and post no passing zones for purposes of this section is established under ORS 810.120.

Â Â Â Â Â  (3) The provisions of this section do not apply under any of the following circumstances:

Â Â Â Â Â  (a) When a driver turns left into or from an alley, intersection, private road or driveway.

Â Â Â Â Â  (b) When an obstruction or condition exists making it necessary to drive to the left of the center of the roadway provided that a driver doing so shall yield the right of way to all vehicles traveling in the proper direction upon the unobstructed portion of the roadway within a distance that would constitute an immediate hazard.

Â Â Â Â Â  (4) The offense described in this section, passing in a no passing zone, is a Class B traffic violation. [1983 c.338 Â§639; 1985 c.16 Â§316]

Â Â Â Â Â  811.425 Failure of slower driver to yield to overtaking vehicle; penalty. (1) A person commits the offense of failure of a slower driver to yield to overtaking vehicle if the person is driving a vehicle and the person fails to move the personÂs vehicle off the main traveled portion of the highway into an area sufficient for safe turnout when:

Â Â Â Â Â  (a) The driver of the overtaken vehicle is proceeding at a speed less than a speed established in ORS 811.105 as prima facie evidence of violation of the basic speed rule;

Â Â Â Â Â  (b) The driver of the overtaking vehicle is proceeding at a speed in conformity with ORS 811.105;

Â Â Â Â Â  (c) The highway is a two directional, two-lane highway; and

Â Â Â Â Â  (d) There is no clear lane for passing available to the driver of the overtaking vehicle.

Â Â Â Â Â  (2) This section does not apply to the driver of a vehicle in a funeral procession.

Â Â Â Â Â  (3) The offense described in this section, failure of a slower driver to yield to overtaking vehicle, is a Class B traffic violation. [1983 c.338 Â§640; 1991 c.482 Â§16; 1995 c.383 Â§68; 2001 c.104 Â§307; 2003 c.819 Â§15]

(Prohibited Places)

Â Â Â Â Â  811.430 Driving on highway divider; exceptions; penalty. (1) A person commits the offense of driving on a highway divider if the person drives a vehicle over, across or within a dividing space, barrier or section that is an intervening space, physical barrier or clearly indicated dividing section so constructed as to impede vehicular traffic and that divides a highway into two or more roadways.

Â Â Â Â Â  (2) This section does not apply when the movement of a vehicle that is otherwise prohibited by this section is made:

Â Â Â Â Â  (a) At an authorized crossover or intersection; or

Â Â Â Â Â  (b) At the specific direction of a road authority.

Â Â Â Â Â  (3) The offense described in this section, driving on a highway divider, is a Class B traffic violation. [1983 c.338 Â§642]

Â Â Â Â Â  811.435 Operation of motor vehicle on bicycle trail; exemptions; penalty. (1) A person commits the offense of operation of a motor vehicle on a bicycle trail if the person operates a motor vehicle upon a bicycle lane or a bicycle path.

Â Â Â Â Â  (2) Exemptions to this section are provided under ORS 811.440.

Â Â Â Â Â  (3) This section is not applicable to mopeds. ORS 811.440 and 814.210 control the operation and use of mopeds on bicycle lanes and paths.

Â Â Â Â Â  (4) The offense described in this section, operation of a motor vehicle on a bicycle trail, is a Class B traffic violation. [1983 c.338 Â§643]

Â Â Â Â Â  811.440 When motor vehicles may operate on bicycle lane. This section provides exemptions from the prohibitions under ORS 811.435 and 814.210 against operating motor vehicles on bicycle lanes and paths. The following vehicles are not subject to ORS 811.435 and 814.210 under the circumstances described:

Â Â Â Â Â  (1) A person may operate a moped on a bicycle lane that is immediately adjacent to the roadway only while the moped is being exclusively powered by human power.

Â Â Â Â Â  (2) A person may operate a motor vehicle upon a bicycle lane when:

Â Â Â Â Â  (a) Making a turn;

Â Â Â Â Â  (b) Entering or leaving an alley, private road or driveway; or

Â Â Â Â Â  (c) Required in the course of official duty.

Â Â Â Â Â  (3) An implement of husbandry may momentarily cross into a bicycle lane to permit other vehicles to overtake and pass the implement of husbandry.

Â Â Â Â Â  (4) A person may operate a motorized wheelchair on a bicycle lane or path.

Â Â Â Â Â  (5) A person may operate a motor assisted scooter on a bicycle lane or path.

Â Â Â Â Â  (6) A person may operate an electric personal assistive mobility device on a bicycle lane or path. [1983 c.338 Â§645; 1991 c.417 Â§1; 2001 c.749 Â§24; 2003 c.341 Â§8]

Â Â Â Â Â  811.445 Use of throughway when prohibited; penalty. (1) A person commits the offense of use of a throughway when prohibited if any use restrictions or prohibitions are posted by appropriate signs giving notice thereof and the person violates any restriction or prohibition so posted.

Â Â Â Â Â  (2) The authority to impose restrictions and prohibitions for purposes of this section is granted under ORS 810.020.

Â Â Â Â Â  (3) The offense described in this section, use of throughway when prohibited, is a Class D traffic violation. [1983 c.338 Â§646; 1995 c.383 Â§69]

Â Â Â Â Â  811.450 Violation of posted truck routes; defense; penalty. (1) A person commits the offense of violation of posted truck routes if appropriate signs designating truck routes are posted and the person does not operate a vehicle in compliance with the posted requirements.

Â Â Â Â Â  (2) Authority to establish and change truck routes for purposes of this section is established in ORS 810.040.

Â Â Â Â Â  (3) It is a defense to a charge of violation of this section if the person so charged can establish that the person could not reach the personÂs destination without traveling upon the street, road or highway prohibited under the posted requirements.

Â Â Â Â Â  (4) The offense described in this section, violation of posted truck routes, is a Class B traffic violation. [1983 c.338 Â§647; 1985 c.393 Â§39; 1995 c.383 Â§70]

(Rail Crossings)

Â Â Â Â Â  811.455 Failure to stop for railroad signal; penalty. (1) A person commits the offense of failure to stop for a railroad signal if the person fails to comply with any of the following requirements:

Â Â Â Â Â  (a) A person who is driving a vehicle must stop the vehicle at a clearly marked stop line on the near side of a railroad crossing or, if there is no clearly marked stop line, not less than 15 feet nor more than 50 feet from the nearest rail of the crossing under any of the following circumstances:

Â Â Â Â Â  (A) When a clearly visible electric or mechanical signal is given by a device that warns of the immediate approach of a railroad train.

Â Â Â Â Â  (B) Upon the lowering of a crossing gate.

Â Â Â Â Â  (C) When a signal given by a flagger or police officer indicates the approach or passage of a railroad train.

Â Â Â Â Â  (D) When an approaching train is clearly visible and because of its nearness to the crossing is an immediate hazard.

Â Â Â Â Â  (E) When an audible signal is given by an approaching railroad train because its speed or nearness to the crossing is an immediate hazard.

Â Â Â Â Â  (b) A driver who has stopped for the passing of a train at a railroad grade crossing in accordance with the provisions of this section shall not proceed across the railroad tracks until the driver can do so safely.

Â Â Â Â Â  (c) A person shall not drive any vehicle through, around or under a crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed.

Â Â Â Â Â  (2) The offense described in this section, failure to stop for a railroad signal, is a Class B traffic violation. [1983 c.338 Â§648; 1985 c.16 Â§317; 1995 c.383 Â§71; 1997 c.249 Â§232; 2001 c.492 Â§3]

Â Â Â Â Â  811.460 Failure to follow rail crossing procedures for high-risk vehicles; application; penalty. (1) A person commits the offense of failure to follow rail crossing procedures for high-risk vehicles if the person takes any vehicle described in this section across any railroad or rail fixed guideway system tracks at grade without doing all of the following:

Â Â Â Â Â  (a) Stopping the vehicle at a clearly marked stop line or, if there is not a clearly marked stop line, not less than 15 feet nor more than 50 feet from the nearest rail of the railroad or rail fixed guideway system.

Â Â Â Â Â  (b) While so stopped, listening and looking in both directions along the tracks for approaching trains or rail fixed guideway system vehicles and for signals indicating approaching trains or rail fixed guideway system vehicles.

Â Â Â Â Â  (c) Proceeding across the tracks after stopping only when such movement can be performed safely in the gear of the motor vehicle that does not require manually changing gears while proceeding.

Â Â Â Â Â  (d) Proceeding across the tracks without manually changing gears.

Â Â Â Â Â  (2) This section applies to the following vehicles when moved across railroad or rail fixed guideway system tracks:

Â Â Â Â Â  (a) A school bus.

Â Â Â Â Â  (b) A school activity vehicle with a loaded weight of 10,000 pounds or more.

Â Â Â Â Â  (c) A worker transport bus.

Â Â Â Â Â  (d) Any bus operated for transporting children to and from church or an activity or function authorized by a church.

Â Â Â Â Â  (e) Any vehicle used in the transportation of persons for hire by a nonprofit entity as provided under ORS 825.017 (9).

Â Â Â Â Â  (f) A commercial bus.

Â Â Â Â Â  (g) A motor vehicle carrying as a cargo or part of a cargo any explosive substance, inflammable liquids, corrosives or similar substances or any cargo that the Department of Transportation determines to be hazardous. For purposes of this paragraph, the department may only determine a substance to be hazardous by rule. Any rules adopted by the department to determine hazardous substances must be consistent with substances classified as hazardous by the United States Secretary of Transportation.

Â Â Â Â Â  (h) A tank vehicle, whether loaded or empty, used for the transportation of any hazardous material.

Â Â Â Â Â  (3) Exemptions to this section are provided under ORS 811.465.

Â Â Â Â Â  (4) The offense described in this section, failure to follow rail crossing procedures for high-risk vehicles, is a Class B traffic violation. [1983 c.338 Â§649; 1985 c.16 Â§318; 1985 c.420 Â§9; 1989 c.992 Â§20; 1995 c.383 Â§72; 1995 c.733 Â§49; 2001 c.104 Â§308; 2001 c.492 Â§4; 2001 c.522 Â§5]

Â Â Â Â Â  811.462 Failure of operator of commercial motor vehicle to slow down and check tracks; penalty. (1) A person commits the offense of failure of the operator of a commercial motor vehicle to slow down and check that tracks are clear of an approaching train if the person:

Â Â Â Â Â  (a) Is operating a commercial motor vehicle that is not required by ORS 811.460 to stop before reaching a rail crossing;

Â Â Â Â Â  (b) Is approaching a rail crossing at grade; and

Â Â Â Â Â  (c) Fails to slow down and check that the tracks are clear of an approaching train before proceeding across the railroad tracks.

Â Â Â Â Â  (2) The offense described in this section, failure of the operator of a commercial motor vehicle to slow down and check that tracks are clear of an approaching train, is a Class B traffic violation. [2001 c.492 Â§7]

Â Â Â Â Â  811.465 Exemptions from high-risk vehicle rail crossing procedures. This section establishes exemptions from the special crossing procedures established for high-risk vehicles under ORS 811.460. The exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) The vehicles are not required to comply with the procedures at a crossing of a street or highway and rail fixed guideway system tracks if:

Â Â Â Â Â  (a) The rail fixed guideway system vehicles operate within and parallel to the right of way of a street or highway; and

Â Â Â Â Â  (b) All vehicle movements are controlled by traffic control devices.

Â Â Â Â Â  (2) The vehicles are not required to comply with the procedures when crossing any railway tracks upon which operation has been abandoned and for which the Department of Transportation has plainly marked that no stop need be made.

Â Â Â Â Â  (3) The vehicles are not required to comply with the procedures when crossing industry track crossings across which train operations are required by law to be conducted under flag protection.

Â Â Â Â Â  (4) The vehicles are not required to comply with the procedures when crossing industry track crossings within districts in which the designated speed of vehicles is 20 miles per hour or less.

Â Â Â Â Â  (5) Vehicles are not required to comply with the procedures when crossing any crossing where an officer directs traffic to proceed or where an operating traffic control signal indicates that other traffic may proceed.

Â Â Â Â Â  (6) Vehicles are not required to comply with the procedures when crossing any crossing protected by crossing gates. The exemption under this subsection does not apply to:

Â Â Â Â Â  (a) School buses or school activity vehicles that are required to stop at crossings with crossing gates under ORS 811.460;

Â Â Â Â Â  (b) Tank vehicles, whether loaded or empty, used to transport hazardous materials;

Â Â Â Â Â  (c) Vehicles transporting any hazardous material requiring the vehicle to be placarded; or

Â Â Â Â Â  (d) High-risk vehicles described in ORS 811.460 that are not otherwise described in this subsection, when operating in interstate commerce.

Â Â Â Â Â  (7) Except when a train or rail fixed guideway system vehicle is approaching, the driver of a commercial bus is not required to stop at crossings where the Department of Transportation has determined and plainly marked that no stop need be made. [1983 c.338 Â§650; 1985 c.420 Â§10; 2001 c.522 Â§6; 2003 c.589 Â§6]

Â Â Â Â Â  811.470 Improper movement of heavy equipment across rail crossing; application; penalty. (1) A person commits the offense of improper movement of heavy equipment across a rail crossing if the person operates or moves any equipment described in this section upon or across any tracks at a railroad or rail fixed guideway system grade crossing without complying with any of the following:

Â Â Â Â Â  (a) Before moving across the tracks, the person must give notice of an intended crossing to a responsible officer of the railroad or rail fixed guideway system in time for protection to be given.

Â Â Â Â Â  (b) Where the railroad or rail fixed guideway system has provided a flagger, the person operating or moving such equipment shall obey the direction of the flagger.

Â Â Â Â Â  (c) The person operating or moving such equipment must do all of the following:

Â Â Â Â Â  (A) The person must stop before making the crossing at a clearly marked line or, if there is no clearly marked line, not less than 15 feet nor more than 50 feet from the nearest rail.

Â Â Â Â Â  (B) While so stopped, the person must look and listen in both directions along the tracks for approaching trains.

Â Â Â Â Â  (C) The person shall not proceed across the tracks unless the crossing can be made safely.

Â Â Â Â Â  (2) This section applies to the operation of movement across railroad or rail fixed guideway system tracks of any crawler-type tractor, steam shovel, derrick, roller or any equipment or structure having a normal operating speed of 10 miles per hour or less or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway.

Â Â Â Â Â  (3) The offense described in this section, improper movement of heavy equipment across a rail crossing, is a Class B traffic violation. [1983 c.338 Â§651; 1985 c.16 Â§319; 1995 c.383 Â§73; 1997 c.249 Â§233; 2001 c.522 Â§7]

Â Â Â Â Â  811.475 Obstructing rail crossing; penalty. (1) A person commits the offense of obstructing a rail crossing if the person is operating a vehicle and the person does either of the following:

Â Â Â Â Â  (a) Drives onto any railroad or rail fixed guideway system grade crossing when there is not sufficient space on the other side of the railroad or rail fixed guideway system grade crossing to accommodate the vehicle the person is operating without obstructing the passage of other vehicles, pedestrians, railroad trains or rail fixed guideway system vehicles; or

Â Â Â Â Â  (b) While driving a commercial motor vehicle, fails to negotiate the rail crossing because of insufficient undercarriage clearance.

Â Â Â Â Â  (2) The offense described in this section is applicable whether or not a traffic control device indicates to proceed.

Â Â Â Â Â  (3) The offense described in this section, obstructing rail crossings, is a Class B traffic violation. [1983 c.338 Â§652; 1995 c.383 Â§74; 2001 c.492 Â§5; 2001 c.522 Â§8]

(Miscellaneous)

Â Â Â Â Â  811.480 Illegal backing; penalty. (1) A person commits the offense of illegal backing if the person backs a vehicle the person is driving when it is not safe to do so or when it causes interference with other traffic upon a highway.

Â Â Â Â Â  (2) The offense described in this section, illegal backing, is a Class D traffic violation. [1983 c.338 Â§653; 1995 c.383 Â§75]

Â Â Â Â Â  811.485 Following too closely; penalty. (1) A person commits the offense of following too closely if the person does any of the following:

Â Â Â Â Â  (a) Drives a vehicle so as to follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of the vehicles and the traffic upon, and condition of, the highway.

Â Â Â Â Â  (b) Drives a truck, commercial bus or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district or upon a freeway within the corporate limits of a city and follows another truck, commercial bus or motor vehicle drawing another vehicle without, when conditions permit, leaving sufficient space so that an overtaking vehicle may enter and occupy the space without danger. This paragraph does not prevent a truck, commercial bus or motor vehicle drawing another vehicle from overtaking and passing a vehicle or combination of vehicles.

Â Â Â Â Â  (c) Drives a vehicle when traveling upon a roadway outside of a business or residence district or upon a freeway within the corporate limits of a city in a caravan or motorcade whether or not towing another vehicle without operating the vehicle so as to leave sufficient space between vehicles to enable a vehicle to enter and occupy the space without danger.

Â Â Â Â Â  (2) This section does not apply in the case of a funeral procession. Except for the funeral lead vehicle, vehicles participating in a funeral procession shall follow the preceding vehicle as closely as is reasonable and safe.

Â Â Â Â Â  (3) The offense described in this section, following too closely, is a Class B traffic violation. [1983 c.338 Â§654; 1991 c.482 Â§20]

Â Â Â Â Â  811.490 Improper opening or leaving open of vehicle door; penalty. (1) A person commits the offense of improper opening or leaving open a vehicle door if the person does any of the following:

Â Â Â Â Â  (a) Opens any door of a vehicle unless and until it is reasonably safe to do so and it can be done without interference with the movement of traffic, or with pedestrians and bicycles on sidewalks or shoulders.

Â Â Â Â Â  (b) Leaves a door open on the side of a vehicle available to traffic, or to pedestrians or bicycles on sidewalks or shoulders for a period of time longer than necessary to load or unload passengers.

Â Â Â Â Â  (2) The offense described in this section, improper opening or leaving open a vehicle door, is a Class D traffic violation. [1983 c.338 Â§655; 1985 c.16 Â§320]

Â Â Â Â Â  811.492 Engine braking; penalty; exception. (1) A person commits the offense of engine braking if the person is operating a motor vehicle on a highway and uses an unmuffled engine brake.

Â Â Â Â Â  (2) The offense described in this section, engine braking, is a Class A traffic violation.

Â Â Â Â Â  (3) A person is not in violation of this section if the person uses an unmuffled engine brake in an emergency situation to avoid imminent danger to a person or to property. [1993 c.314 Â§7]

Â Â Â Â Â  811.495 Unlawful coasting on downgrade; exception; penalty. (1) A person commits the offense of unlawful coasting on a downgrade if the person is the driver of a vehicle on a downgrade and the person coasts with the gears or transmission of the motor vehicle in neutral or with the clutch disengaged.

Â Â Â Â Â  (2) This section does not apply to the driver of a motorized bicycle.

Â Â Â Â Â  (3) The offense described in this section, unlawful coasting on a downgrade, is a Class D traffic violation. [1983 c.338 Â§656; 1985 c.16 Â§321; 1995 c.383 Â§76]

Â Â Â Â Â  811.500 Unlawful stop or deceleration; penalty. (1) A person commits the offense of unlawful stop or deceleration if the person is operating a vehicle and the person stops or suddenly decreases the speed of the vehicle without first giving an appropriate signal to the driver immediately to the rear when there is opportunity to give the signal.

Â Â Â Â Â  (2) Appropriate signals for the purpose of this section are as designated under ORS 811.395 and 811.400.

Â Â Â Â Â  (3) The offense described in this section, unlawful stop or deceleration, is a Class B traffic violation. [1983 c.338 Â§657; 1995 c.383 Â§77]

Â Â Â Â Â  811.505 Failure to stop when emerging from alley, driveway or building; penalty. (1) A person commits the offense of failure to stop when emerging from an alley, driveway or building if the person is operating a vehicle that is emerging from an alley, building, private road or driveway in a business or residence district and the person does not stop the vehicle as follows:

Â Â Â Â Â  (a) If there is a sidewalk or sidewalk area, the person must stop the vehicle before driving onto the sidewalk or sidewalk area.

Â Â Â Â Â  (b) If there is no sidewalk or sidewalk area, the person must stop at the point nearest the roadway to be entered where the driver has a view of approaching traffic.

Â Â Â Â Â  (2) The offense described in this section, failure to stop when emerging from an alley, driveway or building, is a Class B traffic violation. [1983 c.338 Â§658; 1985 c.16 Â§322; 1995 c.383 Â§78]

Â Â Â Â Â  811.510 Dangerous operation around livestock; penalty. (1) A person commits the offense of dangerous operation around livestock if the person is operating a vehicle upon a highway and the person fails to do any of the following:

Â Â Â Â Â  (a) A driver shall use caution when approaching or passing a person riding, leading or herding livestock on the highway.

Â Â Â Â Â  (b) If a person riding or leading livestock upon a highway gives a distress signal to an approaching driver by raising a hand, the driver must promptly stop the driverÂs vehicle, unless movement forward is necessary to avoid an accident, and, if requested, shall turn off the engine until the livestock is under control.

Â Â Â Â Â  (c) A driver shall yield the right of way to livestock being driven on a highway.

Â Â Â Â Â  (2) This section is only applicable if the livestock is an animal of the species of horses, mules, donkeys, cattle, swine, sheep or goats.

Â Â Â Â Â  (3) The offense described in this section, dangerous operation around livestock, is a Class B traffic violation. [1983 c.338 Â§666]

Â Â Â Â Â  811.512 Unlawfully operating low-speed vehicle on highway; penalty. (1) A person commits the offense of unlawfully operating a low-speed vehicle on a highway if the person operates a low-speed vehicle on a highway that has a speed limit or posted speed of more than 35 miles per hour.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a city or county may adopt an ordinance allowing operation of low-speed vehicles on city streets or county roads that have speed limits or posted speeds of more than 35 miles per hour.

Â Â Â Â Â  (3) The offense described in this section, unlawfully operating a low-speed vehicle on a highway, is a Class B traffic violation. [2001 c.293 Â§8]

USE OF LIGHTS AND WARNINGS

(Lights)

Â Â Â Â Â  811.515 When lights must be displayed; kind of light; number; direction; use on certain vehicles. This section establishes requirements for ORS 811.520. Except where an exemption under ORS 811.525 specifically provides otherwise, a vehicle that does not comply with this section is in violation of ORS 811.520. Where specific types of lighting equipment are mentioned in this section, those types are types described in ORS 816.040 to 816.290. The requirements under this section are as follows:

Â Â Â Â Â  (1) Subject to any other provision of this section, any lighting equipment a vehicle is required to be equipped with under ORS 816.040 to 816.290 must be displayed when the vehicle is upon a highway within this state at any time limited visibility conditions exist. The provisions of this subsection apply during the times stated when the required visibility is measured on a straight, level unlighted highway.

Â Â Â Â Â  (2) Parking lights and lights other than clearance, identification and marker lights that are mounted on the front of a vehicle and are designed to be displayed primarily when the vehicle is parked shall not be lighted when a vehicle is driven upon a highway at times when limited visibility conditions exist except when:

Â Â Â Â Â  (a) The lights are being used as turn signals; or

Â Â Â Â Â  (b) The headlights are also lighted at the same time.

Â Â Â Â Â  (3) Any vehicle parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during times when limited visibility conditions exist must display parking lights.

Â Â Â Â Â  (4) All vehicles not specifically required by ORS 816.320 to be equipped with lighting equipment shall at times when limited visibility conditions exist display exempt-vehicle safety lighting equipment. This section includes, but is not limited to, animal drawn vehicles and vehicles exempted from required lighting equipment under ORS 816.340.

Â Â Â Â Â  (5) Tow vehicle warning lights on tow vehicles shall be activated when the tow vehicles are engaged in connecting with other vehicles and drawing such vehicles onto highways or while servicing disabled vehicles.

Â Â Â Â Â  (6) When limited visibility conditions exist a person shall use a distribution of light or composite beam that is directed sufficiently high and that is of such intensity so as to reveal persons and vehicles on the highway at a safe distance in advance of the vehicle. A person violates this subsection if the person does not comply with the following:

Â Â Â Â Â  (a) Whenever the driver of a vehicle approaches an oncoming vehicle within 500 feet, the driver must use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The use of the low beams of the vehicle headlight system is in compliance with this paragraph at all times regardless of road contour and loading of the vehicle.

Â Â Â Â Â  (b) Except when in the act of overtaking or passing, a driver of a vehicle following another vehicle within 350 feet to the rear must use the low beams of the vehicle headlight system.

Â Â Â Â Â  (7) When a vehicle is upon a highway a person shall light not more than a total of four lights at any one time that are mounted on the front of a vehicle and that each projects a beam of intensity greater than 300 candlepower.

Â Â Â Â Â  (8)(a) A light, other than a headlight, that projects a beam of light of an intensity greater than 300 candlepower shall not be operated on a vehicle:

Â Â Â Â Â  (A) Unless the beam is so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle; or

Â Â Â Â Â  (B) Except as provided in paragraph (b) of this subsection, when use of the low beams of the vehicle headlight system is required under subsection (6) of this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a)(B) of this subsection, a light, other than a headlight, may be lighted on a motorcycle provided that the intensity of the light does not exceed the intensity of the low beams of the headlight system. A motorcycle may not be operated with more than two lights, other than headlights, under this paragraph.

Â Â Â Â Â  (9) A spotlight shall not be lighted upon approaching another vehicle unless the spotlight is so aimed and used so that no part of the high-intensity portion of the beam will be directed to the left of the prolongation of the extreme left side of the vehicle upon which it is mounted, more than 100 feet ahead of the vehicle.

Â Â Â Â Â  (10) Auxiliary lights mounted higher than 54 inches shall not be lighted when the vehicle is used on a highway.

Â Â Â Â Â  (11) A back-up light shall not be lighted when the vehicle is in forward motion.

Â Â Â Â Â  (12) Bus safety lights shall only be operated in accordance with the following:

Â Â Â Â Â  (a) The lights may be operated when the vehicle is stopping or has stopped for the purpose of loading or unloading students who are going to or from any school or authorized school activity or function.

Â Â Â Â Â  (b) The lights may be operated when the vehicle is stopping or has stopped for the purpose of loading or unloading workers from worker transport buses.

Â Â Â Â Â  (c) The lights may be operated when the vehicle is stopping or has stopped for the purpose of loading or unloading children being transported to or from religious services or an activity or function authorized by a religious organization.

Â Â Â Â Â  (d) The lights may be operated when the vehicle is stopping or has stopped in a place that obstructs other driversÂ ability to see the bus safety lights on another vehicle.

Â Â Â Â Â  (e) Notwithstanding any other paragraph of this subsection, the lights shall not be operated if the vehicle is stopping or has stopped at an intersection where traffic is controlled by electrical traffic control signals, other than flashing signals, or by a police officer.

Â Â Â Â Â  (f) Notwithstanding any other paragraph of this subsection, the lights shall not be operated if the vehicle is stopping or has stopped at a loading or unloading area where the vehicle is completely off the roadway.

Â Â Â Â Â  (13)(a) Hazard lights shall be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing.

Â Â Â Â Â  (b) Hazard lights shall be used by the first and last vehicles in a funeral procession.

Â Â Â Â Â  (14) Mail delivery lights may be used only while in active service transporting United States mail for the purpose of warning other vehicle operators of the vehicleÂs presence and to exercise caution in approaching, overtaking or passing. A vehicle with mail delivery lights is in compliance with this subsection if the lights are flashed continuously while the vehicle is in motion in active service transporting mail or if the lights are actuated by application of the service brake while the vehicle is parked.

Â Â Â Â Â  (15) A pilot vehicle warning light may be activated only when the vehicle equipped with the light is an escort accompanying a motor vehicle carrying or towing a load of a size or description not permitted under ORS 818.020, 818.060, 818.090 or 818.160.

Â Â Â Â Â  (16) Fire company warning lights authorized under a permit granted under ORS 818.250 may be used by the persons authorized under the permit while being driven to a fire station or fire location in response to a fire alarm. Fire company warning lights authorized under ORS 811.800 may be used by funeral escort vehicle or funeral lead vehicle drivers while driving in a funeral procession. The lights shall be covered or otherwise concealed when not being displayed as provided in this subsection.

Â Â Â Â Â  (17) Any lighted headlights upon a parked vehicle shall be dimmed.

Â Â Â Â Â  (18) Commercial vehicle warning lights may be used only:

Â Â Â Â Â  (a) To warn operators of other vehicles of the presence of a traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing the commercial vehicle; and

Â Â Â Â Â  (b) When the commercial vehicle is being used for commercial purposes and the vehicle is:

Â Â Â Â Â  (A) Stopped, parked or left standing at a commercial or work site; or

Â Â Â Â Â  (B) In a highway work zone as defined in ORS 811.230. [1983 c.338 Â§660; 1985 c.71 Â§7; 1989 c.402 Â§1; 1991 c.482 Â§19; 2003 c.118 Â§2; 2003 c.245 Â§1]

Â Â Â Â Â  811.520 Unlawful use or failure to use lights; penalty. (1) A person commits the offense of unlawful use or failure to use lights if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway any vehicle at a time when vehicle lighting is required to be operated or is prohibited from being operated under ORS 811.515 and operates or fails to operate lighting equipment as required under ORS 811.515.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or knowingly permits the vehicle or combination of vehicles to be driven or moved on any highway at a time when ORS 811.515 requires or prohibits the operation of vehicle lighting equipment without compliance with the requirements under ORS 811.515.

Â Â Â Â Â  (c) Drives any vehicle in a funeral procession without using the low beam headlights.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 811.525.

Â Â Â Â Â  (3) The offense described in this section, unlawful use of or failure to use lights, is a Class B traffic violation, except that violation of ORS 811.515 (3), (4), (13) or (17) or subsection (1)(c) of this section is a Class D traffic violation. [1983 c.338 Â§659; 1985 c.16 Â§323; 1991 c.482 Â§21; 1995 c.383 Â§21]

Â Â Â Â Â  811.525 Exemptions from requirements for use of lights. This section establishes exemptions from ORS 811.515 and 811.520. The exemptions under this section are in addition to any exemptions under ORS 801.026. The exemptions established under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) ORS 811.515 and 811.520 shall not be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of those sections.

Â Â Â Â Â  (2) Except for the provisions relating to exempt-vehicle safety lighting equipment, ORS 811.515 and 811.520 do not apply to any of the following:

Â Â Â Â Â  (a) Road machinery.

Â Â Â Â Â  (b) Road rollers.

Â Â Â Â Â  (c) Farm tractors.

Â Â Â Â Â  (d) Antique motor vehicles that are maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (3) Whenever motor and other vehicles are operated in combination during the time that lights are required, any lighting equipment, except the taillight, which by reason of its location on a vehicle of the combination would be obscured by another vehicle of the combination, need not be lighted. This subsection shall not affect the requirement that lighted clearance lights be displayed on the front of the foremost vehicle required to have clearance lights nor the requirement that all lights on the rear of the rearmost vehicle of the combination be lighted.

Â Â Â Â Â  (4) Lighting equipment on bicycles shall be lighted as required under ORS 815.280.

Â Â Â Â Â  (5) Parked or stopped vehicles are not required to display parking lights if the road authority for the highway provides by ordinance or resolution that no lights need be displayed upon a vehicle parked on the highway in accordance with legal parking regulations where there is sufficient light to render clearly discernible any person or object within a distance of 500 feet from the highway.

Â Â Â Â Â  (6) Nothing under ORS 811.515 and 811.520 limits the ability to use the following lights with any other lights during the day or at night:

Â Â Â Â Â  (a) Public vehicle warning lights.

Â Â Â Â Â  (b) Pilot vehicle warning lights.

Â Â Â Â Â  (c) Tow vehicle warning lights.

Â Â Â Â Â  (d) Police lights.

Â Â Â Â Â  (e) Warning lights on vehicles at the scene of an actual or potential release of hazardous materials, as described in ORS 816.280.

Â Â Â Â Â  (f) Warning lights on vehicles being used by medical examiners to reach the scene of an accident or of a death investigation, as described in ORS 816.280.

Â Â Â Â Â  (g) Commercial vehicle warning lights.

Â Â Â Â Â  (7) Requirements for use of motorcycle and moped headlights are under ORS 814.320.

Â Â Â Â Â  (8) Requirements for lighting equipment for an electric personal assistive mobility device are under ORS 815.284. [1983 c.338 Â§661; 1985 c.16 Â§324; 1985 c.71 Â§8; 1999 c.497 Â§2; 2003 c.245 Â§2; 2003 c.341 Â§9]

Â Â Â Â Â  811.526 Safety campaign for use of headlights. The Department of Transportation shall conduct a safety campaign to educate people about the advantages of using headlights in fog or rain or when driving on a single lane highway. The campaign shall include, but need not be limited to, encouraging people to drive with headlights on under the specified conditions. [1997 c.464 Â§1]

Â Â Â Â Â  Note: 811.526 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Flares)

Â Â Â Â Â  811.530 Failure to post warnings for disabled vehicle; application; penalty. (1) A person commits the offense of failure to post warnings for a disabled vehicle if the person is the driver, or other person in charge of a vehicle subject to this section, and the person does not cause the placement of such roadside vehicle warning devices as the Department of Transportation may require under ORS 815.035 when the vehicle is disabled during limited visibility conditions and cannot immediately be removed from the main traveled portion of a highway outside of a business district or residence district.

Â Â Â Â Â  (2) This section applies only to the following vehicles:

Â Â Â Â Â  (a) School buses.

Â Â Â Â Â  (b) School activity vehicles.

Â Â Â Â Â  (c) Worker transport buses.

Â Â Â Â Â  (d) Vehicles used in transportation of persons for hire by a nonprofit entity as provided in ORS 825.017 (9).

Â Â Â Â Â  (e) A bus being operated for transporting children to and from religious services or an activity or function authorized by the religious organization.

Â Â Â Â Â  (f) Commercial buses.

Â Â Â Â Â  (g) Motor trucks with a registration weight in excess of 8,000 pounds.

Â Â Â Â Â  (h) Trailers with a registration weight in excess of 8,000 pounds.

Â Â Â Â Â  (3) Requirements to be equipped with roadside vehicle warning devices are contained in ORS 815.285.

Â Â Â Â Â  (4) The offense described in this section, failure to post warnings for a disabled vehicle, is a Class B traffic violation. [1983 c.338 Â§662; 1985 c.16 Â§325; 1985 c.420 Â§11; 1989 c.992 Â§21]

OBEYING POLICE

Â Â Â Â Â  811.535 Failing to obey police officer; penalty. (1) A person commits the offense of failing to obey a police officer if the person refuses or fails to comply with any lawful order, signal or direction of a police officer who:

Â Â Â Â Â  (a) Is displaying the police officerÂs star or badge; and

Â Â Â Â Â  (b) Has lawful authority to direct, control or regulate traffic.

Â Â Â Â Â  (2) The offense described in this section, failing to obey a police officer, is a Class B traffic violation. [1983 c.338 Â§663; 1995 c.383 Â§79]

Â Â Â Â Â  811.540 Fleeing or attempting to elude police officer; penalty. (1) A person commits the crime of fleeing or attempting to elude a police officer if:

Â Â Â Â Â  (a) The person is operating a motor vehicle; and

Â Â Â Â Â  (b) A police officer who is in uniform and prominently displaying the police officerÂs badge of office or operating a vehicle appropriately marked showing it to be an official police vehicle gives a visual or audible signal to bring the vehicle to a stop, including any signal by hand, voice, emergency light or siren, and either:

Â Â Â Â Â  (A) The person, while still in the vehicle, knowingly flees or attempts to elude a pursuing police officer; or

Â Â Â Â Â  (B) The person gets out of the vehicle and knowingly flees or attempts to elude the police officer.

Â Â Â Â Â  (2) It is an affirmative defense to a prosecution of a person under this section that, after a police officer operating a vehicle not marked as an official police vehicle signaled the person to bring the personÂs vehicle to a stop, the person proceeded lawfully to an area the person reasonably believed was necessary to reach before stopping.

Â Â Â Â Â  (3) The offense described in this section, fleeing or attempting to elude a police officer, is applicable upon any premises open to the public and:

Â Â Â Â Â  (a) Is a Class C felony if committed as described in subsection (1)(b)(A) of this section; or

Â Â Â Â Â  (b) Is a Class A misdemeanor if committed as described in subsection (1)(b)(B) of this section. [1983 c.338 Â§664; 1991 c.655 Â§1; 1997 c.532 Â§1; 1997 c.860 Â§1]

PARKING, STOPPING AND STANDING

(Generally)

Â Â Â Â Â  811.550 Places where stopping, standing and parking prohibited. This section establishes places where stopping, standing and parking a vehicle are prohibited for purposes of the penalties under ORS 811.555. Except as provided under an exemption in ORS 811.560, a person is in violation of ORS 811.555 if a person parks, stops or leaves standing a vehicle in any of the following places:

Â Â Â Â Â  (1) Upon a roadway outside a business district or residence district, whether attended or unattended, when it is practicable to stop, park or leave the vehicle standing off the roadway. Exemptions under ORS 811.560 (1), (7) and (9) are applicable to this subsection.

Â Â Â Â Â  (2) On a shoulder, whether attended or unattended, unless a clear and unobstructed width of the roadway opposite the standing vehicle is left for the passage of other vehicles and the standing vehicle is visible from a distance of 200 feet in each direction upon the roadway or the person, at least 200 feet in each direction upon the roadway, warns approaching motorists of the standing vehicle by use of flaggers, flags, signs or other signals. Exemptions under ORS 811.560 (9) are applicable to this subsection.

Â Â Â Â Â  (3) On the roadway side of a vehicle stopped or parked at the edge or curb of a highway. Exemptions under ORS 811.560 (7) are applicable to this subsection.

Â Â Â Â Â  (4) On a sidewalk. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (5) Within an intersection. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (6) On a crosswalk. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (7) Between a safety zone and the adjacent curb or within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs and markings. For purposes of this subsection the safety zone must be an area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (8) Alongside or opposite a street excavation or obstruction when stopping, standing or parking would obstruct traffic. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (9) Upon a bridge or other elevated structure upon a highway. Exemptions under ORS 811.560 (4) to (8) are applicable to this subsection.

Â Â Â Â Â  (10) Within a highway tunnel. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (11) On any railroad or rail fixed guideway system tracks or within seven and one-half feet of the nearest rail at a time when the parking of vehicles would conflict with operations or repair of the tracks. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (12) On a throughway. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (13) In the area between roadways of a divided highway, including crossovers. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (14) At any place where traffic control devices prohibit stopping. Exemptions under ORS 811.560 (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (15) In front of a public or private driveway. Exemptions under ORS 811.560 (2) and (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (16) Within 10 feet of a fire hydrant. Exemptions under ORS 811.560 (2) and (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (17) Within 20 feet of a crosswalk at an intersection. Exemptions under ORS 811.560 (2) and (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (18) Within 50 feet upon the approach to an official flashing signal, stop sign, yield sign or traffic control device located at the side of the roadway if the standing or parking of a vehicle will obstruct the view of any traffic control device located at the side of the roadway. Exemptions under ORS 811.560 (2) and (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (19) Within 15 feet of the driveway entrance to a fire station and on the side of a street opposite the entrance to a fire station, within 75 feet of the entrance. Exemptions under ORS 811.560 (2) and (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (20) At any place where traffic control devices prohibit standing. Exemptions under ORS 811.560 (2) and (4) to (7) are applicable to this subsection.

Â Â Â Â Â  (21) Within 50 feet of the nearest rail of a railroad or rail fixed guideway system crossing. Exemptions under ORS 811.560 (3) to (7) are applicable to this subsection.

Â Â Â Â Â  (22) At any place where traffic control devices prohibit parking. Exemptions under ORS 811.560 (3) to (7) are applicable to this subsection.

Â Â Â Â Â  (23) On a bicycle lane. Exemptions under ORS 811.560 are applicable to this subsection.

Â Â Â Â Â  (24) On a bicycle path. Exemptions under ORS 811.560 are applicable to this subsection. [1983 c.338 Â§669; 1985 c.21 Â§1; 1985 c.334 Â§1; 1989 c.433 Â§2; 1997 c.249 Â§234; 2001 c.522 Â§9]

Â Â Â Â Â  811.555 Illegal stopping, standing or parking; affirmative defense; penalty. (1) A person commits the offense of illegal stopping, standing or parking if:

Â Â Â Â Â  (a) The person stops, parks or leaves standing a vehicle in a place where such stopping, parking or standing is prohibited under ORS 811.550; or

Â Â Â Â Â  (b) The person is the owner of an unattended vehicle parked in a place where such parking is prohibited under ORS 811.550.

Â Â Â Â Â  (2) Exemptions from this section are established under ORS 811.560.

Â Â Â Â Â  (3) A police officer, under authority granted by ORS 810.430, may move or require to be moved a vehicle that is stopped, parked or left standing in violation of this section.

Â Â Â Â Â  (4) It is an affirmative defense to a prosecution of the owner of a vehicle under subsection (1)(b) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication.

Â Â Â Â Â  (5) The offense described by this section, illegal stopping, standing or parking, is a Class D traffic violation. [1983 c.338 Â§668; 1987 c.687 Â§4]

Â Â Â Â Â  811.560 Exemptions from prohibitions on stopping, standing and parking. This section provides exemptions from ORS 811.550 and 811.555. The following exemptions are applicable as provided under ORS 811.550:

Â Â Â Â Â  (1) When applicable, this subsection exempts school buses or worker transport buses stopped on a roadway to load or unload workers or children, providing that the flashing school bus safety lights on the bus are operating.

Â Â Â Â Â  (2) When applicable, this subsection exempts vehicles stopped, standing or parked momentarily to pick up or discharge a passenger.

Â Â Â Â Â  (3) When applicable, this subsection exempts vehicles stopped, standing or parked momentarily for the purpose of and while actually engaged in loading or unloading property or passengers.

Â Â Â Â Â  (4) When applicable, this subsection exempts vehicles owned or operated by the state, a county or city when stopping, standing or parking is necessary to perform maintenance or repair work on the roadway.

Â Â Â Â Â  (5) When applicable, this subsection exempts vehicles from the prohibitions and penalties when the driverÂs disregard of the prohibitions is necessary to avoid conflict with other traffic.

Â Â Â Â Â  (6) When applicable, this subsection exempts vehicles acting in compliance with law or at the direction of a police officer or a traffic control device.

Â Â Â Â Â  (7) When applicable, this subsection exempts the driver of a vehicle that is disabled in such manner and to such extent that the driver cannot avoid stopping or temporarily leaving the disabled vehicle in a prohibited position.

Â Â Â Â Â  (8) When applicable, this subsection exempts vehicles owned or operated by the State Department of Fish and Wildlife when stopping, standing or parking is necessary to enable employees to release fish.

Â Â Â Â Â  (9) When applicable, this subsection exempts vehicles momentarily stopped to allow oncoming traffic to pass before making a right-hand or left-hand turn or momentarily stopped in preparation for or while negotiating an exit from the road. [1983 c.338 Â§670; 1985 c.334 Â§2; 1989 c.433 Â§3]

Â Â Â Â Â  811.565 Dangerous movement of stopped, standing or parked vehicle; penalty. (1) A person commits the offense of dangerous movement of a stopped, standing or parked vehicle if the person moves a vehicle so stopped, standing or parked when the movement cannot be made with reasonable safety.

Â Â Â Â Â  (2) The offense described in this section, dangerous movement of a stopped, standing or parked vehicle, is a Class B traffic violation. [1983 c.338 Â§675; 1995 c.383 Â§80]

Â Â Â Â Â  811.570 Improperly positioning parallel parked vehicle; exception; affirmative defense; penalty. (1) A person commits the offense of improperly positioning a parallel parked vehicle if:

Â Â Â Â Â  (a) The person stops or parks a vehicle on a highway where parallel parking is permitted and the vehicle is not parked in accordance with the following:

Â Â Â Â Â  (A) Upon a two-way highway, the vehicle shall be positioned so that the right-hand wheels are parallel to and within 12 inches of the right curb or, if none, as close as possible to the right edge of the right shoulder.

Â Â Â Â Â  (B) On a one-way highway where parallel parking is permitted on either side, a vehicle parked or stopped on the right side shall be positioned in accordance with the requirements of subparagraph (A) of this paragraph and a vehicle parked or stopped on the left side shall be positioned so that the left-hand wheels are parallel to and within 12 inches of the left curb or, if none, as close as possible to the left edge of the left shoulder.

Â Â Â Â Â  (C) Where marked parking spaces are provided, a vehicle shall be positioned so that it faces in the direction in which vehicles in the adjacent lane of the roadway are required to travel and so that the wheels are within the parking space markings which are parallel to the curb or, if none, to the edge of the shoulder; or

Â Â Â Â Â  (b) The person is the owner of an unattended vehicle parked on a highway in violation of paragraph (a) of this subsection.

Â Â Â Â Â  (2) The provisions of this section do not apply to the driver of a vehicle that is disabled in such manner and to such extent that the driver cannot avoid stopping or temporarily leaving the disabled vehicle in a position prohibited by this section.

Â Â Â Â Â  (3) A police officer, under authority granted by ORS 810.430, may move or require to be moved a vehicle that is parked in violation of this section.

Â Â Â Â Â  (4) It is an affirmative defense to a prosecution of the owner of a vehicle under subsection (1)(b) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication.

Â Â Â Â Â  (5) The offense described in this section, improperly positioning a parallel parked vehicle, is a Class D traffic violation. [1983 c.338 Â§671; 1987 c.687 Â§5]

Â Â Â Â Â  811.575 Violation of posted parking restrictions on state highways; affirmative defense; penalty. (1) A person commits the offense of violation of posted parking restrictions on state highways if appropriate signs or markings are posted giving notice of any regulations, restrictions or prohibitions on the parking, stopping or standing of vehicles on a state highway and:

Â Â Â Â Â  (a) The person parks, stops or stands a vehicle on a state highway in violation of any such regulations, restrictions or prohibitions; or

Â Â Â Â Â  (b) The person is the owner of an unattended vehicle parked on a state highway in violation of any such regulations, restrictions or prohibitions.

Â Â Â Â Â  (2) Authority to impose restrictions, regulations and prohibitions on parking, stopping or standing of vehicles on state highways is established under ORS 810.160.

Â Â Â Â Â  (3) It is an affirmative defense to a prosecution of the owner of a vehicle under subsection (1)(b) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication.

Â Â Â Â Â  (4) The offense described in this section, violation of posted parking restrictions on state highways, is a Class D traffic violation. [1983 c.338 Â§672; 1987 c.687 Â§6]

Â Â Â Â Â  811.580 Parking vehicle on state highway for vending purposes; penalty. (1) A driver commits the offense of unlawful parking for vending purposes if the person parks or leaves standing a vehicle on a right of way of a state highway for the purpose of advertising, selling or offering merchandise for sale except pursuant to written agreement with the Department of Transportation.

Â Â Â Â Â  (2) The offense described in this section, unlawful parking for vending purposes is a Class D traffic violation. [1983 c.338 Â§674]

Â Â Â Â Â  811.585 Failure to secure motor vehicle; affirmative defense; penalty. (1) A person commits the offense of failure to secure a motor vehicle if the person is driving or is in charge of a motor vehicle and:

Â Â Â Â Â  (a) The person permits the vehicle to stand unattended on a highway without first doing all of the following:

Â Â Â Â Â  (A) Stopping the engine.

Â Â Â Â Â  (B) Turning the front wheels to the curb or side of the highway when standing upon any grade.

Â Â Â Â Â  (C) Locking the ignition.

Â Â Â Â Â  (D) Removing the key from the ignition.

Â Â Â Â Â  (E) Effectively setting the brake on the vehicle; or

Â Â Â Â Â  (b) The person is the owner of an unattended motor vehicle parked on a highway in violation of paragraph (a) of this subsection.

Â Â Â Â Â  (2) It is an affirmative defense to a prosecution of the owner of a vehicle under subsection (1)(b) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication.

Â Â Â Â Â  (3) The offense described in this section, failure to secure a motor vehicle, is a Class D traffic violation. [1983 c.338 Â§676; 1985 c.16 Â§326; 1987 c.687 Â§7; 1995 c.383 Â§81]

(Winter Recreation Parking Areas)

Â Â Â Â Â  811.590 Unlawful parking in winter recreation parking area; exemptions; penalty. (1) A person commits the offense of unlawful parking in a winter recreation parking area if the person parks a vehicle in a location designated as a winter recreation parking area under ORS 810.170 at any time from November 15 of any year to April 30 of the next year and the vehicle is not displaying a winter recreation parking permit issued under ORS 811.595.

Â Â Â Â Â  (2) Unless the police officer issuing the citation witnesses the parking of the vehicle, a rebuttable presumption exists that a vehicle parked in violation of this section was parked by the registered owner of the vehicle. If the parking of the vehicle is witnessed by the police officer, the operator of the vehicle is in violation of this section.

Â Â Â Â Â  (3) In addition to those vehicles displaying a winter recreation parking permit, the following vehicles are not subject to the prohibition or penalty under this section:

Â Â Â Â Â  (a) A vehicle owned and operated by the United States, another state or a political subdivision thereof.

Â Â Â Â Â  (b) A vehicle owned and operated by this state or by any city, district or political subdivision thereof.

Â Â Â Â Â  (c) A vehicle owned by a resident of another state if the vehicle displays a winter area parking permit issued in accordance with the laws of the state in which the owner of the vehicle resides and that is similar to the winter recreation parking permit issued under ORS 811.595. The exemption under this paragraph is only granted to the extent that a similar exemption or privilege is granted under the laws of the other state for vehicles displaying a winter recreation parking permit issued under ORS 811.595.

Â Â Â Â Â  (4) The offense described in this section, unlawful parking in a winter recreation parking area, is punishable by a fine of $30. [1983 c.338 Â§678; 1999 c.1010 Â§1]

Â Â Â Â Â  811.595 Winter recreation parking permit; rules; fees. A winter recreation parking permit is a vehicle permit that is issued as evidence of a grant of authority to park a vehicle in a winter recreation parking location established under ORS 810.170 without violation of ORS 811.590. The Department of Transportation shall establish a program for the issuance of winter recreation parking permits under this section. The program established by the department shall comply with all of the following:

Â Â Â Â Â  (1) The department shall adopt rules necessary for the issuance and administration of winter recreation parking permits. The rules shall be adopted under ORS chapter 183.

Â Â Â Â Â  (2) The department shall include all of the following in the rules adopted under this section:

Â Â Â Â Â  (a) The type of permit.

Â Â Â Â Â  (b) The manner in which the permit is to be issued.

Â Â Â Â Â  (c) The manner of displaying the permit on a vehicle.

Â Â Â Â Â  (d) Procedures for issuance of permits by persons appointed by the department.

Â Â Â Â Â  (3) Vehicle permits issued under this section shall be transferable from vehicle to vehicle.

Â Â Â Â Â  (4) The fees for issuance of winter recreation parking permits are as provided under ORS 811.600. [1983 c.338 Â§679; 1985 c.16 Â§327]

Â Â Â Â Â  811.600 Fees for winter recreation parking permits. The Oregon Transportation Commission shall set the fees for issuance of a winter recreation parking permit issued under ORS 811.595 by rule. The commission shall consider recommendations of the Winter Recreation Advisory Committee in setting the fees under this section. The fees established for issuance of winter recreation parking permits shall be designed to cover the costs of enforcing the requirement for winter recreation parking permits and of removing snow from winter recreation parking locations designated under ORS 810.170, but may not exceed the following:

Â Â Â Â Â  (1) For winter recreation parking permits valid for a period of one day, $5.

Â Â Â Â Â  (2) For winter recreation parking permits valid for a period of three consecutive days, $10.

Â Â Â Â Â  (3) For winter recreation parking permits valid for a period of one year beginning each November, $30. [1983 c.338 Â§684(1); 1985 c.16 Â§329(1); 1985 c.139 Â§5(1); 1993 c.245 Â§1; 1997 c.583 Â§7; 1999 c.1010 Â§2]

(Parking for Disabled Persons)

Â Â Â Â Â  811.602 Disabled person parking permit; content; rules. (1) A disabled person parking permit is a means of identifying vehicles being used to exercise the parking privileges described in ORS 811.635. The following are disabled person parking permits:

Â Â Â Â Â  (a) A special decal described in ORS 811.605 issued by the Department of Transportation to be affixed to a golf cart or substantially similar vehicle;

Â Â Â Â Â  (b) An individual placard described in ORS 811.605;

Â Â Â Â Â  (c) A program placard issued by the department under ORS 811.607;

Â Â Â Â Â  (d) A family placard issued by the department under ORS 811.609; and

Â Â Â Â Â  (e) A foreign visitor placard issued by the department under ORS 811.611.

Â Â Â Â Â  (2) The department shall issue a disabled person parking permit in the form of a decal or individual placard to any person who submits an application that complies with ORS 811.604. Nothing in this section prohibits the department from issuing a decal or individual placard to a person who has disabled veteran registration plates issued under ORS 805.100 and who qualifies for the decal or placard.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, the department may not issue more than one individual placard to an applicant. The department may issue a replacement placard upon receipt of proof satisfactory to the department that the original placard has been lost, mutilated or destroyed. The department may issue a temporary duplicate permit to a person who needs a duplicate permit for travel purposes. A temporary duplicate permit shall be valid for 30 days. The department shall adopt rules governing application for and issuance of temporary duplicate permits. Nothing in this subsection prohibits issuance of an individual placard to a person who has been issued a decal.

Â Â Â Â Â  (4) Permits issued under this section, other than temporary duplicate permits, may be renewed by mail.

Â Â Â Â Â  (5) Permits for use on vehicles that are regularly used as part of a program for the transportation of disabled persons are issued as provided in ORS 811.607.

Â Â Â Â Â  (6) Except as provided in subsection (7) of this section, the department shall determine the form, size and content of any decal or placard issued under this section and shall adopt rules governing their issuance, display and use as necessary to carry out this section.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, the department may not require a decal or placard issued under this section to an individual or a family to contain any identifying information about the person to whom the decal or placard is issued, including any of the following:

Â Â Â Â Â  (A) Name;

Â Â Â Â Â  (B) Address;

Â Â Â Â Â  (C) Telephone number;

Â Â Â Â Â  (D) Social Security number;

Â Â Â Â Â  (E) Driver license number;

Â Â Â Â Â  (F) Golf cart driver permit number;

Â Â Â Â Â  (G) Identification card number;

Â Â Â Â Â  (H) Passport or visa number; or

Â Â Â Â Â  (I) Photograph.

Â Â Â Â Â  (b) The department may require a decal or placard issued under this section to an individual or a family to contain not more than four digits of the driver license or identification card number of the person to whom the decal or placard is issued. [1987 c.187 Â§7; 1989 c.243 Â§2; 1991 c.741 Â§1; 1993 c.751 Â§66; 1995 c.462 Â§1; 2001 c.827 Â§11; 2005 c.406 Â§1]

Â Â Â Â Â  Note: Section 5, chapter 406, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 811.602, 811.605, 811.606 and 811.609 by sections 1 to 4 of this 2005 Act apply to disabled person parking permits issued or renewed on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.406 Â§5]

Â Â Â Â Â  811.603 Identification card without photograph; issuance; rules. (1) The Department of Transportation shall issue an identification card without a photograph to an applicant for a disabled person parking permit if the applicant does not have a driver license or permit or an identification card issued by the department under ORS 807.400 and if the applicant submits a statement from a physician that it would be impractical or harmful to the applicant, because of medical or physical condition, to appear at an office of the department and be photographed for an identification card.

Â Â Â Â Â  (2) The department shall determine by rule the terms, conditions and requirements of an identification card issued under this section except that the department may not require either that an applicant appear personally in order to receive or renew a card or that the card contain a photograph. [1991 c.741 Â§2b; 2001 c.827 Â§12]

Â Â Â Â Â  811.604 Application for disabled person parking permit. (1) Application for issuance of a disabled person parking permit in the form of an individual placard or decal issued under ORS 811.602 shall include:

Â Â Â Â Â  (a) A certificate by a licensed physician, a certified nurse practitioner or a licensed physician assistant to the Department of Transportation that the applicant is a disabled person or a certificate by a licensed optometrist that the applicant is a disabled person because of loss of vision or substantial loss of visual acuity or visual field beyond correction; and

Â Â Â Â Â  (b) The number of a current, valid driver license, golf cart driver permit or identification card issued to the applicant by the department.

Â Â Â Â Â  (2) Application for renewal of a disabled person parking permit shall be a signed statement from the holder of the permit saying that the person is still qualified to hold the permit. [1987 c.187 Â§8; 1989 c.243 Â§6; 1991 c.741 Â§2; 1995 c.462 Â§2; 1999 c.582 Â§16; 2001 c.827 Â§13]

Â Â Â Â Â  811.605 Contents of individual placard or decal. (1) An applicant for an individual placard or decal issued by the Department of Transportation under ORS 811.602 must have a driver license, a disability golf cart driver permit or an identification card issued by the department. The placard or decal shall be valid so long as the license, permit or identification card is valid and may be renewed when the license, permit or card is renewed.

Â Â Â Â Â  (2) An individual placard or decal shall contain an expiration date that is visible from outside the vehicle when the placard or decal is displayed on or in the vehicle. The expiration date shall be the same as the expiration date of the driver license, golf cart driver permit or identification card of the holder of the placard. [1989 c.243 Â§4; 2005 c.406 Â§2]

Â Â Â Â Â  Note: See note under 811.602.

Â Â Â Â Â  811.606 Parking permit for temporarily disabled person. The Department of Transportation may issue a placard showing an expiration date not to exceed six months after the date of issuance for use by temporarily disabled persons upon submission by the applicant of a certificate described in ORS 811.604 except that it certifies that the applicant is temporarily disabled for less than four years. An applicant for a temporary permit need not have a driver license, permit or identification card. [1987 c.187 Â§9; 1987 c.296 Â§4; 1989 c.243 Â§7; 1991 c.741 Â§3; 1993 c.741 Â§85; 2001 c.827 Â§14; 2005 c.406 Â§3]

Note: See note under 811.602.

Â Â Â Â Â  811.607 Program placards; rules. The Department of Transportation shall issue disabled person parking permits in the form of program placards for use on vehicles that are regularly used as part of a program for the transportation of disabled persons or by an adult foster care home. All the following apply to placards issued under this section:

Â Â Â Â Â  (1) The department shall determine the form, size and content of the placards except that the department shall require that a placard contain the name of the program holding the placard and the department shall require that the expiration date of a placard be visible when the placard is displayed in the vehicle.

Â Â Â Â Â  (2) Placards issued under this section shall be valid for a period of eight years from the date of issue. Upon expiration, placards may be renewed in a manner determined by the department by rule. The department shall authorize renewal by mail of placards issued under this section.

Â Â Â Â Â  (3) The department shall determine by rule how programs for the transportation of disabled persons may qualify vehicles for placards issued under this section. [1989 c.243 Â§5; 1991 c.741 Â§4; 1999 c.91 Â§4; 2001 c.827 Â§15]

Â Â Â Â Â  811.608 [1987 c.187 Â§10; repealed by 1989 c.243 Â§18]

Â Â Â Â Â  811.609 Family placards. The Department of Transportation shall issue disabled person parking permits in the form of family placards for use on vehicles that are regularly used by a family that includes more than one disabled person. All the following apply to placards issued under this section:

Â Â Â Â Â  (1) The department shall determine the form, size and content of the placards except that the department shall require that the expiration date of a placard be visible when the placard is displayed in the vehicle.

Â Â Â Â Â  (2) Placards issued under this section shall be valid for a period of eight years from the date of issue. Upon expiration, placards may be renewed in a manner determined by the department by rule.

Â Â Â Â Â  (3) The department shall not issue or renew a placard under this section unless a licensed physician certifies that the family includes at least two disabled persons. [1991 c.741 Â§4b; 1999 c.91 Â§5; 2001 c.827 Â§16; 2005 c.406 Â§4]

Â Â Â Â Â  Note: See note under 811.602.

Â Â Â Â Â  811.610 [1985 c.246 Â§2; repealed by 1991 c.741 Â§7]

Â Â Â Â Â  811.611 Foreign visitor placard. (1) The Department of Transportation may issue a disabled person parking permit in the form of a placard to a person who is visiting from a foreign country if the person presents to the department either a valid driver license or other grant of driving privileges from the foreign country or a passport or visa showing that the person is a visitor to the United States and presents one of the following:

Â Â Â Â Â  (a) A valid disabled person parking permit issued by the country that issued the visitorÂs passport or visa;

Â Â Â Â Â  (b) A certificate from an official of the agency that issues disabled person parking permits in the country that issued the visitorÂs passport or visa certifying that the person holds a valid disabled person parking permit; or

Â Â Â Â Â  (c) A certificate from a licensed physician, a certified nurse practitioner or a licensed physician assistant addressed to the Department of Transportation certifying that the applicant is a disabled person, or a certificate from a licensed optometrist certifying that the applicant is a disabled person because of loss of vision or substantial loss of visual acuity or visual field beyond correction.

Â Â Â Â Â  (2) A disabled person parking permit issued under this section is valid for 30 days. [1997 c.680 Â§2; 1999 c.582 Â§17; 2001 c.827 Â§17]

Â Â Â Â Â  811.612 Maintenance of privileges after relocation. To maintain disabled person parking privileges after relocation, a person who relocates to Oregon and who holds a disabled person parking permit from another state shall obtain an Oregon disabled person parking permit pursuant to ORS 811.602. [2001 c.367 Â§6]

Â Â Â Â Â  811.615 Unlawful parking in space reserved for disabled persons; exceptions; penalty. (1) A person commits the offense of unlawful parking in a space reserved for disabled persons if:

Â Â Â Â Â  (a) The person parks a vehicle in any parking space that is on private or public property and that is marked or signed to provide parking for disabled persons and the vehicle does not conspicuously display a disabled person parking permit described under ORS 811.602 or 811.606 or a disabled parking permit issued by another jurisdiction; or

Â Â Â Â Â  (b) The person parks a vehicle in the aisle required by ORS 447.233 regardless of whether or not the vehicle displays a disabled person parking permit.

Â Â Â Â Â  (2) This section does not apply to any of the following:

Â Â Â Â Â  (a) Momentarily parking a vehicle in a parking space marked or signed for disabled persons for the purposes of allowing a disabled person to enter or leave the vehicle.

Â Â Â Â Â  (b) Any parking space that is marked or signed to provide parking for disabled persons and that is subject to different provisions or requirements under city or county ordinance if the different provisions or requirements are clearly posted.

Â Â Â Â Â  (3) Unless the police officer or other authorized person issuing the citation witnesses the parking of the vehicle, a rebuttable presumption exists that a vehicle parked in violation of this section was parked by the registered owner of the vehicle and the citation issued for the violation may be placed upon the vehicle. If the parking of the vehicle is witnessed by the police officer or other person authorized to issue a citation for the offense, the operator of the vehicle is in violation of this section.

Â Â Â Â Â  (4) The penalties provided by this section shall be imposed regardless of the text or symbol displayed on the marking or sign reserving the space or aisle for disabled persons. The penalties are in addition to the following:

Â Â Â Â Â  (a) A vehicle parked on private property in violation of this section is subject to removal under ORS 98.810 and to lien and sale under ORS 98.812.

Â Â Â Â Â  (b) A vehicle parked in violation of this section may be removed and sold as provided under ORS 811.620.

Â Â Â Â Â  (5) The offense described in this section, unlawful parking in a space reserved for disabled persons, is a Class A traffic violation except that a person in violation of this section shall pay a minimum fine of $190 for the first offense and a minimum fine of $450 for each subsequent offense.

Â Â Â Â Â  (6) Notwithstanding any other provision of law and except as otherwise provided in subsection (7) of this section:

Â Â Â Â Â  (a) A court may not suspend imposition or execution of a sentence to pay at least the minimum fine required by this section for a personÂs first offense unless the court finds from clear and convincing evidence that compelling circumstances require a suspension of a portion of the fine in the interests of justice. In no event shall a court suspend under this paragraph more than $140 of the minimum $190 fine.

Â Â Â Â Â  (b) A court may not suspend imposition or execution of a sentence to pay a fine for a second or subsequent offense.

Â Â Â Â Â  (7) If the court finds that the person who was issued a citation for the offense described in this section lawfully held, but failed to properly display, a valid permit at the time of citation, then the court may suspend all but $20 of the fine. [1983 c.338 Â§680; 1985 c.16 Â§328; 1987 c.187 Â§2; 1989 c.243 Â§8; 1991 c.741 Â§11; 1993 c.195 Â§1; 1995 c.79 Â§373; 1997 c.680 Â§4; 2001 c.367 Â§1]

Â Â Â Â Â  811.617 Blocking parking space reserved for disabled person; penalty. (1) A person commits the offense of blocking a parking space reserved for disabled persons if the person:

Â Â Â Â Â  (a) Stops or parks a vehicle in such a way as to block access to a parking space that is on private or public property and that is marked or signed to provide parking for disabled persons; or

Â Â Â Â Â  (b) Places an object or allows an object to be placed in such a manner that it blocks access to a parking space that is on private or public property and that is marked or signed to provide parking for disabled persons.

Â Â Â Â Â  (2)(a) Unless the police officer or other authorized person issuing the citation witnesses the stopping or parking of a vehicle in violation of subsection (1)(a) of this section, there is a rebuttable presumption that the vehicle was stopped or parked by the registered owner of the vehicle and a citation issued for the violation may be placed upon the vehicle. If the stopping or parking of the vehicle is witnessed by the police officer or other person authorized to issue a citation for the offense, or if the operator is in the vehicle, the operator of the vehicle is in violation of this section.

Â Â Â Â Â  (b) Unless the police officer or other authorized person issuing the citation witnesses the blocking of a parking space in violation of subsection (1)(b) of this section, there is a rebuttable presumption that the owner or manager of the parking lot placed or allowed placement of the object blocking access to the parking space and a citation may be issued to the owner or manager of the parking lot. If a police officer or other person issuing the citation sees a person placing an object in violation of subsection (1)(b) of this section, the officer or other person may issue the citation to the person seen.

Â Â Â Â Â  (3) For purposes of this section, a parking space includes any adjacent access aisle as described in ORS 447.233.

Â Â Â Â Â  (4) The offense described in this section, blocking a parking space reserved for disabled persons, is a Class D traffic violation except that a person in violation of this section shall pay a minimum fine of $50. Notwithstanding any other provision of law, a court may not suspend imposition or execution of a sentence to pay at least the minimum fine required by this section unless the court finds that the defendant is indigent. [1997 c.498 Â§2; 2001 c.367 Â§2]

Â Â Â Â Â  811.620 Removal of vehicle illegally parked in space reserved for disabled persons. If a vehicle is illegally parked in violation of ORS 811.615, the vehicle may be removed and, if notice required under subsection (3) of this section is given, is subject to costs for the removal and storage of the vehicle as provided under the following:

Â Â Â Â Â  (1) The owner of private property may have the vehicle removed from the property in the manner provided for removal of vehicles under ORS 98.812.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, any state agency or political subdivision of this state may provide for the removal and storage of the vehicle and the vehicle shall be subject to the following:

Â Â Â Â Â  (a) The state agency or political subdivision may require payment of reasonable costs for removal and storage of the vehicle before the vehicle is released.

Â Â Â Â Â  (b) If the vehicle is not claimed and any fees required under this subsection are not paid within 30 days of the removal, a lien described under ORS 98.812 (3) attaches to the vehicle and its contents for the reasonable costs for removal and storage of the vehicle and contents.

Â Â Â Â Â  (3) If a vehicle is removed under subsection (2) of this section, the garagekeeper or public parking operator removing the vehicle shall:

Â Â Â Â Â  (a) Notify the local law enforcement agency of the location of the vehicle within one hour after the vehicle is placed in storage; and

Â Â Â Â Â  (b) Unless the vehicle is claimed, give notice, within 10 days after the vehicle is placed in storage, to the vehicle owner or any other person with an interest in the vehicle, as indicated by the title records. If notice under this paragraph is given by mail, it must be mailed within the 10-day period, but need not be received within that period. [1983 c.338 Â§433; 1985 c.16 Â§227; 1993 c.233 Â§56]

Â Â Â Â Â  811.625 Unlawful use of disabled person parking permit by nondisabled person; penalty. (1) A person commits the offense of the unlawful use of a disabled person parking permit by a nondisabled person if the person:

Â Â Â Â Â  (a) Is not a disabled person and is not transporting the holder of a disabled person parking permit to or from the parking location; and

Â Â Â Â Â  (b) Uses a disabled person parking permit described under ORS 811.602 or 811.606 to exercise any privileges granted under ORS 811.635.

Â Â Â Â Â  (2) The offense described in this section, unlawful use of disabled person parking permit by a nondisabled person, is a Class A traffic violation except that a person in violation of this section shall pay a minimum fine of $450. Notwithstanding any other provision of law, a court may not suspend imposition or execution of a sentence to pay at least the minimum fine required by this section. [1983 c.338 Â§681; 1987 c.187 Â§3; 1989 c.243 Â§9; 1991 c.741 Â§12; 1995 c.79 Â§374; 2001 c.367 Â§3]

Â Â Â Â Â  811.627 Use of invalid disabled person parking permit; penalty. (1) A person commits the offense of use of an invalid disabled person parking permit if the person uses a permit that is not a valid permit from another jurisdiction, and that:

Â Â Â Â Â  (a) Has been previously reported as lost or stolen;

Â Â Â Â Â  (b) Has been altered;

Â Â Â Â Â  (c) Was issued to a person who is deceased at the time of the citation;

Â Â Â Â Â  (d) Has not been issued under ORS 811.602;

Â Â Â Â Â  (e) Is a photocopy or other reproduction of a permit, regardless of the permit status; or

Â Â Â Â Â  (f) Is mutilated or illegible.

Â Â Â Â Â  (2) Unless the police officer or other authorized person issuing the citation witnesses the parking of the vehicle, a rebuttable presumption exists that a vehicle parked in violation of this section was parked by the registered owner of the vehicle and the citation issued for the violation may be placed upon the vehicle. If the parking of the vehicle is witnessed by the police officer or other person authorized to issue a citation for the offense, the operator of the vehicle is in violation of this section.

Â Â Â Â Â  (3) The offense described in this section, use of an invalid disabled person parking permit, is a Class A traffic violation except that a person in violation of this section shall pay a minimum fine of $450. Notwithstanding any other provision of law and except as provided in subsection (5) of this section, a court may not suspend imposition or execution of a sentence to pay at least the minimum fine required by this section.

Â Â Â Â Â  (4) If the court finds that a person committed the offense described in this section, the court shall collect the permit and return it to the Department of Transportation for destruction unless the person claims the permit was lost or destroyed, or the police officer or other person authorized to issue a citation for the offense collected the permit.

Â Â Â Â Â  (5) If the court finds that a person committed the offense described in this section by using a permit that was mutilated or illegible, the court may assess any fine it deems appropriate up to the maximum amount allowable for the offense. If the mutilated or illegible permit has been replaced by the department, the court may dismiss the citation. [2001 c.367 Â§7]

Â Â Â Â Â  811.630 Misuse of program placard; penalty. (1) A person commits the offense of misuse of a program placard if the person:

Â Â Â Â Â  (a) Is the driver of a vehicle that is being used as part of a program for the transportation of disabled persons; and

Â Â Â Â Â  (b) Uses a program placard described under ORS 811.607 for any purpose other than exercising privileges granted under ORS 811.637.

Â Â Â Â Â  (2) The offense described in this section, misuse of a program placard, is a Class A traffic violation except that a person in violation of this section shall pay a minimum fine of $190 for a first offense and a minimum fine of $450 for each subsequent offense. Notwithstanding any other provision of law, a court may not suspend imposition or execution of a sentence to pay at least the minimum fine required by this section. [1983 c.338 Â§682; 1987 c.187 Â§4; 1989 c.243 Â§10; 2001 c.367 Â§4]

Â Â Â Â Â  811.632 Appointment of volunteers to issue citations for violation of disabled person parking laws. (1) A law enforcement agency authorized to enforce parking laws may appoint volunteers to issue citations for violations of ORS 811.615, 811.617, 811.625 and 811.630, or of ordinances dealing with parking privileges for disabled persons. Volunteers appointed under this subsection must be at least 21 years of age. The law enforcement agency appointing the volunteers may establish any other qualifications the agency deems desirable.

Â Â Â Â Â  (2) Any agency appointing volunteers under this section shall provide training to the volunteers before authorizing them to issue citations.

Â Â Â Â Â  (3) A citation issued by a volunteer appointed under this section shall have the same force and effect as a citation issued by a police officer for the same offense. [1991 c.741 Â§10; 1997 c.498 Â§3]

Â Â Â Â Â  Note: 811.632 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  811.635 Privileges granted by disabled person parking permit other than program placard. All of the following apply to the parking privileges granted to disabled persons under a disabled person parking permit other than a program placard described in ORS 811.607:

Â Â Â Â Â  (1) The privileges granted under a permit may be exercised notwithstanding ORS 811.575, any authority granted under ORS 810.160 or parking restrictions imposed by any city or county and without violation thereof.

Â Â Â Â Â  (2) Subject to the limitations under subsection (3) of this section, a permit allows its holder, or another person while transporting its holder to or from the parking location, to exercise the following privileges:

Â Â Â Â Â  (a) Park a motor vehicle in any public parking zone restricted as to the length of time permitted therein without incurring penalties imposed for overtime parking in such zones.

Â Â Â Â Â  (b) Park a motor vehicle in any public parking zone with metered parking without being required to pay any parking meter fee.

Â Â Â Â Â  (3) The privileges granted under subsection (2) of this section do not include any of the following:

Â Â Â Â Â  (a) Parking in zones where stopping, parking or standing of all motor vehicles is prohibited.

Â Â Â Â Â  (b) Parking in the late evening or overnight where such parking is prohibited.

Â Â Â Â Â  (c) Parking in zones reserved for special types of motor vehicles or activities.

Â Â Â Â Â  (d) Parking in zones where parking is permitted only for 30 minutes or less.

Â Â Â Â Â  (4) In addition to other privileges granted under a permit, the person issued a permit, or another person while transporting the person issued the permit to or from the parking location, may use the permit to park in a parking space that is marked or signed to provide parking for disabled persons without violation of ORS 811.615. [1983 c.338 Â§683; 1985 c.139 Â§4; 1987 c.187 Â§5; 1989 c.243 Â§11]

Â Â Â Â Â  811.637 Privileges granted by program placards. (1) Notwithstanding ORS 811.635, a program placard described under ORS 811.607 confers only the following privileges:

Â Â Â Â Â  (a) It authorizes the driver of a vehicle that is being used as part of the program to which the placard was issued to park the vehicle for three hours or less in any public parking zone restricted as to the length of time permitted therein without incurring penalties for overtime parking in such zones;

Â Â Â Â Â  (b) It authorizes the driver of a vehicle that is being used as part of the program to which the placard was issued to park the vehicle for three hours or less in any public parking zone with metered parking without being required to pay any parking meter fee; and

Â Â Â Â Â  (c) It authorizes the driver of a vehicle that is being used as part of the program to which the placard was issued to park the vehicle for three hours or less in any parking space that is marked or signed to provide parking for disabled persons without violation of ORS 811.615, so long as the vehicle conspicuously displays the permit.

Â Â Â Â Â  (2) The privileges granted under subsection (1) of this section do not include any of the following:

Â Â Â Â Â  (a) Parking in zones where stopping, parking or standing of all motor vehicles is prohibited.

Â Â Â Â Â  (b) Parking in the late evening or overnight where such parking is prohibited.

Â Â Â Â Â  (c) Parking in zones reserved for special types of motor vehicles or activities.

Â Â Â Â Â  (d) Parking in zones where parking is permitted only for 30 minutes or less. [1989 c.243 Â§13; 1999 c.779 Â§1]

Â Â Â Â Â  811.640 [1983 c.338 Â§684(2); 1985 c.16 Â§329(2); 1985 c.139 Â§5(2); 1987 c.187 Â§11; 1989 c.243 Â§14; 1991 c.741 Â§5; 1995 c.462 Â§3; 1997 c.680 Â§3; 1999 c.91 Â§6; repealed by 2001 c.827 Â§18]

ACCIDENTS

(Duties)

Â Â Â Â Â  811.700 Failure to perform duties of driver when property is damaged; penalty. (1) A person commits the offense of failure to perform the duties of a driver when property is damaged if the person is the driver of any vehicle and the person does not perform duties required under any of the following:

Â Â Â Â Â  (a) If the person is the driver of any vehicle involved in an accident that results only in damage to a vehicle that is driven or attended by any other person the person must perform all of the following duties:

Â Â Â Â Â  (A) Immediately stop the vehicle at the scene of the accident or as close thereto as possible. Every stop required under this subparagraph shall be made without obstructing traffic more than is necessary.

Â Â Â Â Â  (B) Remain at the scene of the accident until the driver has fulfilled all of the requirements under this paragraph.

Â Â Â Â Â  (C) Give to the other driver or passenger the name and address of the driver and the registration number of the vehicle that the driver is driving and the name and address of any other occupants of the vehicle.

Â Â Â Â Â  (D) Upon request and if available, exhibit and give to the occupant of or person attending any vehicle damaged the number of any documents issued as evidence of driving privileges granted to the driver.

Â Â Â Â Â  (b) If the person is the driver of any vehicle that collides with any vehicle that is unattended, the person shall immediately stop and:

Â Â Â Â Â  (A) Locate and notify the operator or owner of the vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle; or

Â Â Â Â Â  (B) Leave in a conspicuous place in the vehicle struck a written notice giving the name and address of the driver and of the owner of the vehicle doing the striking and a statement of the circumstances thereof.

Â Â Â Â Â  (c) If the person is the driver of any vehicle involved in an accident resulting only in damage to fixtures or property legally upon or adjacent to a highway, the person shall do all of the following:

Â Â Â Â Â  (A) Take reasonable steps to notify the owner or person in charge of the property of such fact and of the driverÂs name and address and of the registration number of the vehicle the driver is driving.

Â Â Â Â Â  (B) Upon request and if available, exhibit any document issued as official evidence of a grant of driving privileges to the driver.

Â Â Â Â Â  (2) The offense described in this section, failure to perform the duties of a driver when property is damaged, is a Class A misdemeanor and is applicable on any premises open to the public. [1983 c.338 Â§572]

Â Â Â Â Â  811.705 Failure to perform duties of driver to injured persons; penalty. (1) A person commits the offense of failure to perform the duties of a driver to injured persons if the person is the driver of any vehicle involved in an accident that results in injury or death to any person and does not do all of the following:

Â Â Â Â Â  (a) Immediately stop the vehicle at the scene of the accident or as close thereto as possible. Every stop required under this paragraph shall be made without obstructing traffic more than is necessary.

Â Â Â Â Â  (b) Remain at the scene of the accident until the driver has fulfilled all of the requirements under this subsection.

Â Â Â Â Â  (c) Give to the other driver or surviving passenger or any person not a passenger who is injured as a result of the accident the name and address of the driver and the registration number of the vehicle that the driver is driving and the name and address of any other occupants of the vehicle.

Â Â Â Â Â  (d) Upon request and if available, exhibit and give to the persons injured or to the occupant of or person attending any vehicle damaged the number of any document issued as official evidence of a grant of driving privileges.

Â Â Â Â Â  (e) Render to any person injured in the accident reasonable assistance, including the conveying or the making of arrangements for the conveying of such person to a physician, surgeon or hospital for medical or surgical treatment, if it is apparent that such treatment is necessary or if such conveying is requested by any injured person.

Â Â Â Â Â  (f) Remain at the scene of an accident until a police officer has arrived and has received the required information, if all persons required to be given information under paragraph (c) of this subsection are killed in the accident or are unconscious or otherwise incapable of receiving the information. The requirement of this paragraph to remain at the scene of an accident until a police officer arrives does not apply to a driver who needs immediate medical care, who needs to leave the scene in order to secure medical care for another person injured in the accident or who needs to leave the scene in order to report the accident to the authorities, so long as the driver who leaves takes reasonable steps to return to the scene or to contact the nearest police agency.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, the offense described in this section, failure to perform the duties of a driver to injured persons, is a Class C felony and is applicable on any premises open to the public.

Â Â Â Â Â  (b) Failure to perform the duties of a driver to injured persons is a Class B felony if a person suffers serious physical injury as defined in ORS 161.015 or dies as a result of the accident. [1983 c.338 Â§573; 1993 c.621 Â§1; 2001 c.919 Â§1]

Â Â Â Â Â  811.706 Money damages resulting from violation of ORS 811.700 or 811.705. When a person is convicted of violating ORS 811.700 or 811.705, the court, in addition to any other sentence it may impose, may order the person to pay an amount of money equal to the amount of any damages caused by the person as a result of the incident that created the duties in ORS 811.700 or 811.705. [1995 c.782 Â§2]

Â Â Â Â Â  Note: 811.706 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  811.707 Crime classification for violation of ORS 811.705. The Oregon Criminal Justice Commission shall classify the crime of failure to perform the duties of a driver to injured persons as crime category 8 of the sentencing guidelines grid of the commission if a person suffers serious physical injury as defined in ORS 161.015 or dies as a result of the accident that forms the basis of the conviction. [2001 c.919 Â§2]

Â Â Â Â Â  Note: 811.707 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  811.710 Failure to perform duties of driver when animal is injured; penalty. (1) A person commits the offense of failure to perform the duties of a driver when an animal is injured if the person knowingly strikes and injures a domestic animal and the person does not do all of the following:

Â Â Â Â Â  (a) Stop at once.

Â Â Â Â Â  (b) Make a reasonable effort to determine the nature of the animalÂs injuries.

Â Â Â Â Â  (c) Give reasonable attention to the animal.

Â Â Â Â Â  (d) Immediately report the injury to the animalÂs owner.

Â Â Â Â Â  (e) If unable to contact the owner of the animal, notify a police officer.

Â Â Â Â Â  (2) The requirements under this section for a driver to stop and attend an injured animal depend on the traffic hazards then existing.

Â Â Â Â Â  (3) The offense described in this section, failure to perform the duties of a driver when an animal is injured, is a Class B traffic violation. [1983 c.338 Â§574]

Â Â Â Â Â  811.715 Failure to perform duties of witness to accident; penalty. (1) A person commits the offense of failure to perform the duties of a witness to an accident if the person:

Â Â Â Â Â  (a) Witnesses an accident that results in injury or death to any person or causes damage to a vehicle that is driven or attended by any person; and

Â Â Â Â Â  (b) Does not furnish to the driver or occupant of such vehicles or injured person, the true name and address of the witness.

Â Â Â Â Â  (2) The offense described in this section, failure to perform the duties of a witness to an accident, is a Class B traffic violation. [1983 c.338 Â§575]

(Reports)

Â Â Â Â Â  811.720 When accident must be reported. (1) Except as provided in subsection (4) of this section, any accident occurring on a highway or upon premises open to the public resulting in injury or death to any person is subject to the reporting requirements under the following sections:

Â Â Â Â Â  (a) The reporting requirements for drivers under ORS 811.725.

Â Â Â Â Â  (b) The reporting requirements for occupants of vehicles in accidents under ORS 811.735.

Â Â Â Â Â  (c) The reporting requirements for owners of vehicles under ORS 811.730.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, an accident occurring on a highway or upon premises open to the public resulting in damage to the property of any person in excess of $1,500 is subject to the following reporting requirements:

Â Â Â Â Â  (a) The driver of a vehicle that has more than $1,500 damage must report the accident in the manner specified under ORS 811.725.

Â Â Â Â Â  (b) The owner of a vehicle that has more than $1,500 damage must report the accident in the manner specified in ORS 811.730 and under the circumstances specified in ORS 811.730.

Â Â Â Â Â  (c) If the property damage is to property other than a vehicle involved in the accident, each driver involved in the accident must report the accident in the manner specified under ORS 811.725 and each owner of a vehicle involved in the accident must report the accident in the manner specified in ORS 811.730 and under the circumstances specified in ORS 811.730.

Â Â Â Â Â  (d) If a vehicle involved in the accident is damaged to the extent that the vehicle must be towed from the scene of the accident, each driver involved in the accident must report the accident in the manner specified under ORS 811.725 and each owner of a vehicle involved in the accident must report the accident in the manner specified in ORS 811.730 and under the circumstances specified in ORS 811.730.

Â Â Â Â Â  (3) The dollar amount specified in subsection (2) of this section may be increased every five years by the Department of Transportation based upon any increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as prepared by the Bureau of Labor Statistics of the United States Department of Labor or its successor during the preceding 12-month period. The amount determined under this subsection shall be rounded to the nearest $100.

Â Â Â Â Â  (4) The following are exempt from the reporting requirements of this section:

Â Â Â Â Â  (a) Operators of snowmobiles, Class I all-terrain vehicles or Class III all-terrain vehicles.

Â Â Â Â Â  (b) A law enforcement official acting in the course of official duty if the accident involved a law enforcement official performing a lawful intervention technique or a law enforcement official and a person acting during the commission of a criminal offense. As used in this paragraph:

Â Â Â Â Â  (A) ÂLaw enforcement officialÂ means a person who is responsible for enforcing the criminal laws of this state or a political subdivision of this state and who is employed or volunteers:

Â Â Â Â Â  (i) As a peace officer commissioned by a city, port, school district, mass transit district, county or county service district authorized to provide law enforcement services under ORS 451.010;

Â Â Â Â Â  (ii) With the Department of State Police or the Criminal Justice Division of the Department of Justice; or

Â Â Â Â Â  (iii) As an investigator of a district attorneyÂs office, if the investigator is certified as a peace officer in this state.

Â Â Â Â Â  (B) ÂLawful intervention techniqueÂ means a method by which one motor vehicle causes, or attempts to cause, another motor vehicle to stop. [1983 c.338 Â§576; 1987 c.258 Â§11; 1993 c.614 Â§1; 1997 c.279 Â§1; 2001 c.827 Â§7; 2003 c.531 Â§1; 2005 c.405 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 531, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 811.720 by section 1 of this 2003 Act apply to accidents occurring on or after the effective date of this 2003 Act [January 1, 2004]. [2003 c.531 Â§2]

Â Â Â Â Â  811.725 Driver failure to report accident; penalty. (1) The driver of a vehicle commits the offense of driver failure to report an accident if the driver does any of the following:

Â Â Â Â Â  (a) Is driving any vehicle that is involved in an accident required to be reported under ORS 811.720 and does not, within 72 hours of the accident, complete a report of the accident in a form approved by the Department of Transportation and submit the report to the department.

Â Â Â Â Â  (b) Is driving a vehicle that is involved in an accident and does not submit to the department any report required by the department that is other than or in addition to the reports required by this section. The department may request a supplemental report if in the opinion of the department the original report is insufficient.

Â Â Â Â Â  (c) Is driving any vehicle that is involved in an accident required to be reported under ORS 811.720 and does not, within 72 hours of the accident, certify to the department, in a form furnished by the department, that at the time of the accident the person was in compliance with the financial responsibility requirements.

Â Â Â Â Â  (2) The certification of compliance with financial responsibility required under this section is subject to the prohibitions and penalties for false certification under ORS 806.050.

Â Â Â Â Â  (3) The reports described under this section are subject to the provisions of ORS 802.220 and 802.240 relating to the use of such reports after submission. Exemptions from requirements to certify compliance with financial responsibility are established under ORS 806.020.

Â Â Â Â Â  (4) A driver may be required to file additional accident reports with a city as provided under ORS 801.040.

Â Â Â Â Â  (5) The offense described in this section, driver failure to report an accident, is a Class B traffic violation. [1983 c.338 Â§577; 1985 c.393 Â§36; 1993 c.751 Â§67; 2005 c.195 Â§1]

Â Â Â Â Â  811.730 Owner failure to report accident; penalty. (1) The owner of a vehicle commits the offense of owner failure to report an accident if the owner does any of the following:

Â Â Â Â Â  (a) If the person owns a vehicle that is involved in an accident that is required to be reported under ORS 811.720 and all of the following apply:

Â Â Â Â Â  (A) The accident occurred while the vehicle was driven by someone other than the owner of the vehicle.

Â Â Â Â Â  (B) The driver of the vehicle does not make an accident report as required under ORS 811.725.

Â Â Â Â Â  (C) The owner of the vehicle fails to report the accident to the Department of Transportation in a form specified by the department as soon as the owner learns of the accident.

Â Â Â Â Â  (b) If the person is the owner of a vehicle involved in an accident and the person does not make any additional reports the department may require.

Â Â Â Â Â  (2) The offense described in this section, owner failure to report an accident, is a Class B traffic violation. [1983 c.338 Â§578; 1985 c.393 Â§37; 1993 c.751 Â§68]

Â Â Â Â Â  811.735 Failure of vehicle occupant to make accident report; penalty. (1) A person commits the offense of failure of a vehicle occupant to make an accident report if:

Â Â Â Â Â  (a) The person is an occupant, other than the driver, of a vehicle at a time when the vehicle is involved in an accident required to be reported under ORS 811.720;

Â Â Â Â Â  (b) The driver of the vehicle is physically incapable of making an accident report required under ORS 811.725; and

Â Â Â Â Â  (c) The occupant does not make the accident report or cause the accident report to be made.

Â Â Â Â Â  (2) This section does not require an occupant of a vehicle who is not a driver to make any certification of compliance with financial responsibility requirements.

Â Â Â Â Â  (3) The offense described in this section, failure of a vehicle occupant to make an accident report, is a Class B traffic violation. [1983 c.338 Â§579]

Â Â Â Â Â  811.740 False accident report; penalty. (1) A person commits the offense of giving a false accident report if the person gives information in any report required under ORS 811.725 or 811.730, knowing or having reason to believe that such information is false.

Â Â Â Â Â  (2) The offense described in this section, giving a false accident report, is a Class B misdemeanor. [1983 c.338 Â§581; 1985 c.393 Â§38]

FUNERAL PROCESSIONS

Â Â Â Â Â  811.800 Operation of funeral vehicles with improper lights; penalty. (1) A person commits the offense of operation of a funeral escort vehicle or a funeral lead vehicle with improper lights if the person:

Â Â Â Â Â  (a) Fails to equip the funeral escort vehicle or funeral lead vehicle with at least one Âfire company warning lightÂ as provided for under ORS 816.350 and described under ORS 816.285; or

Â Â Â Â Â  (b) Uses the Âfire company warning lightÂ at any time except during a funeral procession.

Â Â Â Â Â  (2) No ordinance or other regulation shall prohibit the use of warning lights on a funeral escort vehicle or funeral lead vehicle while driving in a funeral procession.

Â Â Â Â Â  (3) The offense described in this section, operation of a funeral escort vehicle or funeral lead vehicle with improper lights, is a Class D traffic violation. [1991 c.482 Â§6; 1993 c.18 Â§170; 1995 c.383 Â§1]

Â Â Â Â Â  811.802 Failure to yield right of way to funeral procession; penalty. (1) A person commits the offense of failure to yield the right of way to a funeral procession if the funeral procession is accompanied by a funeral escort vehicle or a funeral lead vehicle and the person does not do the following:

Â Â Â Â Â  (a) Yield the right of way to the funeral procession.

Â Â Â Â Â  (b) Stop before entering any intersection and remain stopped until the funeral procession has passed.

Â Â Â Â Â  (c) Obey any directions given by a driver of a funeral escort vehicle.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section and except for emergency vehicles and police vehicles or at the direction of a police officer, this section applies to pedestrians, bicyclists, motor vehicle drivers and anyone else in the path of a funeral procession.

Â Â Â Â Â  (3) This section applies only to persons who knew or in the exercise of reasonable care should have known of the presence of a funeral procession.

Â Â Â Â Â  (4) The offense described in this section, failure to yield the right of way to a funeral procession, is a Class D traffic violation. [1991 c.482 Â§7; 1995 c.383 Â§2]

Â Â Â Â Â  811.804 Intersection rules for funeral processions. (1) While exercising due caution regarding the safety of others, notwithstanding any traffic control device, right of way provisions or other provisions of the Oregon Vehicle Code, if the funeral escort vehicle or funeral lead vehicle lawfully enters an intersection, the following procession may enter the intersection without stopping.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the vehicles in the funeral procession shall yield the right of way:

Â Â Â Â Â  (a) To an emergency vehicle giving an audible or visible signal; or

Â Â Â Â Â  (b) If directed by a police officer to do so. [1991 c.482 Â§8]

Â Â Â Â Â  811.806 Exceeding maximum speed for funeral procession; penalty. (1) Notwithstanding any other provision of law, a person commits the offense of exceeding the maximum speed for a funeral procession if:

Â Â Â Â Â  (a) The person is driving in a funeral procession on a highway with a speed limit of less than 50 miles per hour and the person drives at a speed that exceeds five miles per hour less than the speed limit; or

Â Â Â Â Â  (b) The person is driving in a funeral procession on a highway with a speed limit greater than 50 miles per hour and the person drives at a speed that exceeds 45 miles per hour.

Â Â Â Â Â  (2) The offense described in this section, exceeding the maximum speed for a funeral procession, is a Class D traffic violation. [1991 c.482 Â§12; 1995 c.383 Â§3]

Â Â Â Â Â  811.808 Exemption from speed limits for funeral escort vehicle. Notwithstanding ORS 811.111 or 811.295, while overtaking the funeral procession in order to direct traffic at the next intersection, the funeral escort vehicle may exceed the posted speed limit by 10 miles per hour and may cross the center line of a roadway that is divided into two or more lanes. [1991 c.482 Â§9; 2003 c.14 Â§494; 2003 c.819 Â§10]

Â Â Â Â Â  811.810 Disrupting funeral procession; penalty. (1) A person commits the offense of disrupting a funeral procession if:

Â Â Â Â Â  (a) The person is driving a vehicle that is not a member of the funeral procession and the person drives between the vehicles in a funeral procession; or

Â Â Â Â Â  (b) The person is driving a vehicle that is not a member of the funeral procession and the person joins the funeral procession in order to be exempt from any rule of the road.

Â Â Â Â Â  (2) This section does not apply to any emergency vehicle or police vehicle while that vehicle is performing emergency or police duties.

Â Â Â Â Â  (3) The offense described in this section, disrupting a funeral procession, is a Class D traffic violation. [1991 c.482 Â§10; 1995 c.383 Â§4]

Â Â Â Â Â  811.812 Free passage for funeral procession vehicles. Any person or vehicle participating in a funeral procession shall be allowed to pass free through all tollgates, tunnels, toll bridges and ferries. [1991 c.482 Â§11]

_______________

CHAPTER 812

[Reserved for expansion]



Chapter 813

Chapter 813 Â Driving Under the Influence of Intoxicants

2005 EDITION

DRIVING UNDER THE INFLUENCE OF INTOXICANTS

OREGON VEHICLE CODE

GENERAL PROVISIONS

813.010Â Â Â Â  Driving under the influence of intoxicants; penalty

813.012Â Â Â Â  Crime classification for purposes of rules of Oregon Criminal Justice Commission

813.020Â Â Â Â  Fee to be paid on conviction; screening and treatment; mandatory imprisonment or community service; attendance at victim impact treatment session; session fee

813.021Â Â Â Â  Requirements for screening interview and treatment program

813.025Â Â Â Â  Designation of agency to perform screening, diagnostic assessment and treatment; qualifications; rules

813.030Â Â Â Â  Amount of fee; distribution

813.040Â Â Â Â  Standards for determination of problem condition involving alcohol, inhalants or controlled substances

813.050Â Â Â Â  Out-of-service orders for operators of commercial motor vehicles; grounds; duration; rules; penalty

813.052Â Â Â Â  Civil penalty for violation of out-of-service order or notice

IMPLIED CONSENT

(Breath or Blood Test)

813.095Â Â Â Â  Offense of refusal to take a breath test; penalty

813.100Â Â Â Â  Implied consent to breath or blood test; confiscation of license upon refusal or failure of test

813.110Â Â Â Â  Temporary permit upon confiscation of license

813.120Â Â Â Â  Police report to department

813.130Â Â Â Â  Rights of and consequences for person asked to take test

(Urine Test)

813.131Â Â Â Â  Implied consent to urine test; privacy; laboratories for analysis

813.132Â Â Â Â  Consequences of refusing to take urine test; exception

(Field Sobriety Tests)

813.135Â Â Â Â  Implied consent to field sobriety tests

813.136Â Â Â Â  Consequence of refusal to submit to or failure of field sobriety tests

CHEMICAL TESTS; METHODS AND REQUIREMENTS

813.140Â Â Â Â  Chemical test with consent; unconscious person

813.150Â Â Â Â  Chemical test at request of arrested person

813.160Â Â Â Â  Methods of conducting chemical analyses; duties of Department of State Police; reports; costs

PLEA AGREEMENT

813.170Â Â Â Â  Plea agreement prohibited

DIVERSION

813.200Â Â Â Â  Notice of availability of diversion; petition; form; contents

813.210Â Â Â Â  Petition; filing fee; diagnostic assessment fee; service on prosecutor; objection

813.215Â Â Â Â  Eligibility for diversion

813.220Â Â Â Â  Matters to be considered by court in determining to allow diversion agreement; reasons for denial

813.222Â Â Â Â  Right of victim to be present at hearing

813.225Â Â Â Â  Petition for extension of diversion period; conditions

813.230Â Â Â Â  Diversion agreement; record; duration; effect of denial

813.235Â Â Â Â  Attendance at victim impact treatment session as condition of diversion; fee

813.240Â Â Â Â  Amount and distribution of filing fee; diagnostic assessment fee

813.250Â Â Â Â  Motion to dismiss charge on completion of diversion; admissibility of statements

813.255Â Â Â Â  Termination of diversion

813.260Â Â Â Â  Designation of agencies to perform diagnostic assessments; duties of agency

813.270Â Â Â Â  Intoxicated Driver Program Fund; creation; uses

EVIDENCE

813.300Â Â Â Â  Use of blood alcohol percentage as evidence; percentage required for being under the influence

813.310Â Â Â Â  Refusal to take chemical test admissible as evidence

813.320Â Â Â Â  Effect of implied consent law on evidence

813.322Â Â Â Â  Evidence of Department of State Police rules regarding breath tests and of officerÂs permit

813.324Â Â Â Â  Use of testimony from implied consent hearing as evidence in prosecution

813.326Â Â Â Â  Felony driving while under the influence of intoxicants; prior convictions

813.328Â Â Â Â  Notice of intent to challenge validity of prior convictions

SUSPENSION

(For Conviction)

813.400Â Â Â Â  Suspension or revocation upon conviction; duration; review

(Of Commercial Driver License)

813.403Â Â Â Â  Suspension of commercial driver license upon conviction; review

813.404Â Â Â Â  Duration of suspension of commercial driver license

(Under Implied Consent Law)

813.410Â Â Â Â  Suspension upon receipt of police report on implied consent test; hearing; validity of suspension; appeal

813.412Â Â Â Â  Role of peace officer in implied consent hearing

813.420Â Â Â Â  Duration of suspension for refusal or failure of test

813.430Â Â Â Â  Grounds for increase in duration of suspension

813.440Â Â Â Â  Grounds for hearing on validity of suspension; rules

813.450Â Â Â Â  Appeal from suspension for refusal or failure of breath test

813.460Â Â Â Â  Department procedures upon verification of suspension of driving privileges of wrong person

813.470Â Â Â Â  Department notation on record of person acquitted after suspension

HARDSHIP PERMITS

813.500Â Â Â Â  Restrictions on issuance

813.510Â Â Â Â  Limitations on privileges granted by permit; conditions of permit

813.520Â Â Â Â  Limitations on authority to issue hardship permit or reinstate driving privileges

IGNITION INTERLOCK DEVICES

813.600Â Â Â Â  Ignition interlock program; rules

813.602Â Â Â Â  Circumstances under which ignition interlock device required; costs; failure to install; exemptions; rules

813.604Â Â Â Â  Notice of court order; notation on hardship permit; rules

813.606Â Â Â Â  Exception for employee otherwise required to have device

813.608Â Â Â Â  Knowingly furnishing motor vehicle without ignition interlock device; penalty

813.610Â Â Â Â  Soliciting another to blow into ignition interlock device; penalty

813.612Â Â Â Â  Unlawfully blowing into ignition interlock device; penalty

813.614Â Â Â Â  Tampering with ignition interlock device; penalty

813.616Â Â Â Â  Use of certain moneys to pay for ignition interlock program

GENERAL PROVISIONS

Â Â Â Â Â  813.010 Driving under the influence of intoxicants; penalty. (1) A person commits the offense of driving while under the influence of intoxicants if the person drives a vehicle while the person:

Â Â Â Â Â  (a) Has 0.08 percent or more by weight of alcohol in the blood of the person as shown by chemical analysis of the breath or blood of the person made under ORS 813.100, 813.140 or 813.150;

Â Â Â Â Â  (b) Is under the influence of intoxicating liquor, a controlled substance or an inhalant; or

Â Â Â Â Â  (c) Is under the influence of any combination of intoxicating liquor, an inhalant and a controlled substance.

Â Â Â Â Â  (2) A person may not be convicted of driving while under the influence of intoxicants on the basis of being under the influence of a controlled substance or an inhalant unless the fact that the person was under the influence of a controlled substance or an inhalant is pleaded in the accusatory instrument and is either proved at trial or is admitted by the person through a guilty plea.

Â Â Â Â Â  (3) A person convicted of the offense described in this section is subject to ORS 813.020 in addition to this section.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the offense described in this section, driving while under the influence of intoxicants, is a Class A misdemeanor and is applicable upon any premises open to the public.

Â Â Â Â Â  (5) Driving while under the influence of intoxicants is a Class C felony if the defendant has been convicted of driving while under the influence of intoxicants in violation of this section or its statutory counterpart in another jurisdiction at least three times in the 10 years prior to the date of the current offense and the current offense was committed in a motor vehicle. For purposes of this subsection, a prior conviction for boating while under the influence of intoxicants in violation of ORS 830.325 or its statutory counterpart in another jurisdiction, or for prohibited operation of an aircraft in violation of ORS 837.080 (1)(a) or its statutory counterpart in another jurisdiction, shall be considered a prior conviction of driving while under the influence of intoxicants.

Â Â Â Â Â  (6) In addition to any other sentence that may be imposed, the court shall impose a fine on a person convicted of driving while under the influence of intoxicants as follows:

Â Â Â Â Â  (a) For a personÂs first conviction, a minimum of $1,000.

Â Â Â Â Â  (b) For a personÂs second conviction, a minimum of $1,500.

Â Â Â Â Â  (c) For a personÂs third or subsequent conviction, a minimum of $2,000 if the person is not sentenced to a term of imprisonment.

Â Â Â Â Â  (7) Notwithstanding ORS 161.635, $10,000 is the maximum fine that a court may impose on a person convicted of driving while under the influence of intoxicants if:

Â Â Â Â Â  (a) The current offense was committed in a motor vehicle; and

Â Â Â Â Â  (b) There was a passenger in the motor vehicle who was under 18 years of age and was at least three years younger than the person driving the motor vehicle. [1983 c.338 Â§587; 1985 c.16 Â§293; 1987 c.138 Â§5; 1991 c.835 Â§7; 1999 c.619 Â§3; 1999 c.1049 Â§1; 2003 c.14 Â§495; 2003 c.445 Â§1]

Â Â Â Â Â  813.012 Crime classification for purposes of rules of Oregon Criminal Justice Commission. (1) The Oregon Criminal Justice Commission shall classify a violation of ORS 813.010 that is a felony as crime category 6 of the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2) In determining criminal history for a person convicted of a felony that has operation of a motor vehicle as an element, or of a felony that involved death, injury or property damage caused by the use of a motor vehicle, the commission shall:

Â Â Â Â Â  (a) Consider two prior convictions of misdemeanor driving while under the influence of intoxicants to be equivalent to one conviction of felony driving while under the influence of intoxicants; and

Â Â Â Â Â  (b) Consider felony driving while under the influence of intoxicants to be a person felony and consider misdemeanor driving while under the influence of intoxicants to be a person Class A misdemeanor. [1999 c.1049 Â§3]

Â Â Â Â Â  813.020 Fee to be paid on conviction; screening and treatment; mandatory imprisonment or community service; attendance at victim impact treatment session; session fee. When a person is convicted of driving while under the influence of intoxicants in violation of ORS 813.010, a court shall comply with the following in addition to any fine or other penalty imposed upon the person under ORS 813.010:

Â Â Â Â Â  (1) The court shall require the person to:

Â Â Â Â Â  (a) Pay to the court the fee described under ORS 813.030 in addition to any fine imposed under ORS 813.010; and

Â Â Â Â Â  (b) Complete a screening interview and a treatment program as provided in ORS 813.021.

Â Â Â Â Â  (2) The court must impose and not suspend execution of a sentence requiring the person either to serve at least 48 hoursÂ imprisonment, which shall be served consecutively unless justice requires otherwise, or to perform community service for times specified by the court under ORS 137.129. For purposes of this subsection:

Â Â Â Â Â  (a) A court may provide for the imprisonment to be served in jail, minimum security facilities or inpatient rehabilitation or treatment centers.

Â Â Â Â Â  (b) Whenever the judge provides for the mandatory imprisonment to be served other than consecutively, the judgment must specifically so provide and the judge must state the reasons in writing.

Â Â Â Â Â  (3) In a county that has a victim impact program a court may require the person to attend a victim impact treatment session. If the court requires attendance under this section, the court may require the defendant to pay a reasonable fee to the victim impact program to offset the cost of the defendantÂs participation. The fee shall be established for each county by the victim impact panel coordinator and steering committee of that county and shall be not less than $5 or more than $50. [1983 c.338 Â§588; 1985 c.16 Â§294 and former 487.549; 1989 c.576 Â§5; 1991 c.557 Â§3; 1993 c.13 Â§4; 1993 c.468 Â§1; 1999 c.126 Â§1; 2003 c.14 Â§496]

Â Â Â Â Â  813.021 Requirements for screening interview and treatment program. (1) When a court, in accordance with ORS 813.020, requires a person to complete a screening interview and a treatment program, the court shall require the person to do all of the following:

Â Â Â Â Â  (a) Complete a screening interview for the purpose of determining appropriate placement of the person in a program for treatment for alcoholism, drug dependency or dependency on inhalants.

Â Â Â Â Â  (b) Pay directly to the agency or organization conducting the screening interview a fee of $150.

Â Â Â Â Â  (c) Complete the treatment program to which the person is referred.

Â Â Â Â Â  (d) Pay for the treatment program to which the person is referred.

Â Â Â Â Â  (2) The screening interview required by this section shall be conducted by an agency or organization designated by the court. The designated agency or organization must meet the standards set by the Director of Human Services to conduct the screening interviews. Wherever possible a court shall designate agencies or organizations to perform the screening interview that are separate from those that may be designated to carry out a treatment program.

Â Â Â Â Â  (3) An agency or organization doing a screening interview under this section may not refer a person to a treatment program that has not been approved by the Director of Human Services.

Â Â Â Â Â  (4) The agency or organization conducting a screening interview under this section shall monitor the progress of the person referred to the agency or organization. The agency or organization shall make a report to the referring court stating the personÂs successful completion or failure to complete all or any part of the screening interview or of the treatment program to which the person was referred by the agency or organization. The report shall be in a form determined by agreement between the court and the agency or organization. [1999 c.126 Â§3; 1999 c.619 Â§8a; 2005 c.303 Â§1]

Â Â Â Â Â  Note: 813.021 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 813 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  813.025 Designation of agency to perform screening, diagnostic assessment and treatment; qualifications; rules. A court may designate a single agency or organization to perform the screening interviews and treatment programs described in ORS 813.021, or the diagnostic assessment and treatment described in ORS 813.260 (1) when the Director of Human Services certifies that:

Â Â Â Â Â  (1) An agency or organization may accept such designations due to the lack of alternative agencies or organizations in the service area; or

Â Â Â Â Â  (2) An agency or organization has applied to and been authorized by the Director of Human Services to operate a demonstration project that combines screening interviews and treatment programs or diagnostic assessment and treatment. The Director of Human Services shall by rule set forth the conditions under which a demonstration project may be authorized. [1991 c.557 Â§2; 1999 c.126 Â§4]

Â Â Â Â Â  813.030 Amount of fee; distribution. The fee required by ORS 471.432 and 813.020 (1) shall be in the amount of $130, except that the court may waive all or part of the fee in cases involving indigent defendants. The court may make provision for payment of the fee on an installment basis. The fee shall be ordered paid as follows:

Â Â Â Â Â  (1) $105 to be credited and distributed under ORS 137.295 as an obligation payable to the state; and

Â Â Â Â Â  (2) $25 to be paid to the Director of Human Services for deposit in the Intoxicated Driver Program Fund created by ORS 813.270. [1985 c.16 Â§296; 1987 c.905 Â§29; 1989 c.576 Â§Â§6a,7a; 1989 c.635 Â§Â§1,3; 1991 c.557 Â§4; 1993 c.13 Â§5; 1999 c.646 Â§3]

Â Â Â Â Â  813.040 Standards for determination of problem condition involving alcohol, inhalants or controlled substances. This section establishes, for purposes of ORS 471.432, 807.060 and 813.500, when a person has a problem condition involving alcohol, inhalants or controlled substances. For purposes of ORS 471.432, 807.060 and 813.500, a person has a problem condition involving alcohol, inhalants or controlled substances if it is determined that the person has a problem condition in which the personÂs health or that of others is substantially impaired or endangered or the personÂs social or economic function is substantially disrupted because of the personÂs:

Â Â Â Â Â  (1) Habitual or periodic use of alcoholic beverages; or

Â Â Â Â Â  (2) Use of or loss of the ability to control the use of controlled substances, inhalants or other substances with abuse potential including a condition that may have developed:

Â Â Â Â Â  (a) A physical dependence in which the body requires a continuing supply of a drug, inhalant or controlled substance to avoid characteristic withdrawal symptoms; or

Â Â Â Â Â  (b) A psychological dependence characterized by an overwhelming mental desire for continued use of a drug, inhalant or controlled substance. [1983 c.338 Â§589; 1999 c.126 Â§5; 1999 c.619 Â§9; 1999 c.646 Â§4]

Â Â Â Â Â  813.050 Out-of-service orders for operators of commercial motor vehicles; grounds; duration; rules; penalty. (1) A police officer or a person authorized by the Department of Transportation to perform vehicle safety inspections shall issue an out-of-service order to the operator of a commercial motor vehicle if any of the following applies:

Â Â Â Â Â  (a) The person has reasonable grounds to believe that the operator has consumed alcohol or other intoxicating beverage within four hours prior to the time the operator began operating the vehicle or at any time while operating the vehicle. As used in this paragraph, Âreasonable groundsÂ includes, but is not limited to, smelling alcohol on the breath or person of the operator.

Â Â Â Â Â  (b) A chemical test of the operatorÂs breath discloses any amount of alcohol in the blood of the operator.

Â Â Â Â Â  (c) The operator possesses an intoxicating beverage while operating the vehicle. This subsection does not apply to possession of an intoxicating beverage that is manifested and transported as part of a shipment.

Â Â Â Â Â  (2) An out-of-service order issued under this section shall become effective upon its issuance and shall remain in effect for 24 hours.

Â Â Â Â Â  (3) The Department of Transportation shall adopt rules requiring that any driver issued an out-of-service order under this section be required to report the order to the department and to the driverÂs employer. Rules adopted under this section may include, but need not be limited to, rules specifying the times within which reports must be made and the contents of the reports.

Â Â Â Â Â  (4) Violation of an out-of-service order issued under this section is a Class A misdemeanor. [1991 c.185 Â§14; 1993 c.400 Â§1]

Â Â Â Â Â  813.052 Civil penalty for violation of out-of-service order or notice. (1) When the Department of Transportation receives notice that a person has violated an out-of-service order issued under ORS 813.050 or has knowingly violated any other out-of-service order or notice, in addition to suspension of driving privileges imposed under ORS 809.413, the department shall impose a civil penalty of not less than $1,000 or more than $2,000 on the operator of the commercial motor vehicle.

Â Â Â Â Â  (2) For purposes of this section, ÂnoticeÂ includes, but is not necessarily limited to, a record of conviction and a record of a determination by a state or federal agency with jurisdiction to make such determinations that the person has violated an out-of-service order or notice.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745. [1993 c.400 Â§4; 2003 c.402 Â§39]

Â Â Â Â Â  Note: 813.052 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 813 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

IMPLIED CONSENT

(Breath or Blood Test)

Â Â Â Â Â  813.095 Offense of refusal to take a breath test; penalty. (1) A person commits the offense of refusal to take a breath test if the person refuses to take a breath test when requested to do so in accordance with the provisions of ORS 813.100.

Â Â Â Â Â  (2) The offense described in this section, refusal to take a breath test, is a traffic offense punishable by a fine of at least $500 and not more than $1,000. The fine described in this section is in addition to any other consequence prescribed by law for refusal to take a breath test. [2003 c.814 Â§2]

Â Â Â Â Â  813.100 Implied consent to breath or blood test; confiscation of license upon refusal or failure of test. (1) Any person who operates a motor vehicle upon premises open to the public or the highways of this state shall be deemed to have given consent, subject to the implied consent law, to a chemical test of the personÂs breath, or of the personÂs blood if the person is receiving medical care in a health care facility immediately after a motor vehicle accident, for the purpose of determining the alcoholic content of the personÂs blood if the person is arrested for driving a motor vehicle while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance. A test shall be administered upon the request of a police officer having reasonable grounds to believe the person arrested to have been driving while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance. Before the test is administered the person requested to take the test shall be informed of consequences and rights as described under ORS 813.130.

Â Â Â Â Â  (2) No chemical test of the personÂs breath or blood shall be given, under subsection (1) of this section, to a person under arrest for driving a motor vehicle while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance, if the person refuses the request of a police officer to submit to the chemical test after the person has been informed of consequences and rights as described under ORS 813.130.

Â Â Â Â Â  (3) If a person refuses to take a test under this section or if a breath test under this section discloses that the person, at the time of the test, had a level of alcohol in the personÂs blood that constitutes being under the influence of intoxicating liquor under ORS 813.300, the personÂs driving privileges are subject to suspension under ORS 813.410 and the police officer shall do all of the following:

Â Â Â Â Â  (a) Immediately take custody of any driver license or permit issued by this state to the person to grant driving privileges.

Â Â Â Â Â  (b) Provide the person with a written notice of intent to suspend, on forms prepared and provided by the Department of Transportation. The written notice shall inform the person of consequences and rights as described under ORS 813.130.

Â Â Â Â Â  (c) If the person qualifies under ORS 813.110, issue to the person, on behalf of the department, a temporary driving permit described under ORS 813.110.

Â Â Â Â Â  (d) Within a period of time required by the department by rule, report action taken under this section to the department and prepare and cause to be delivered to the department a report as described in ORS 813.120, along with the confiscated license or permit and a copy of the notice of intent to suspend.

Â Â Â Â Â  (4) If a blood test under this section discloses that the person, at the time of the test, had a level of alcohol in the personÂs blood that constitutes being under the influence of intoxicating liquor under ORS 813.300, the personÂs driving privileges are subject to suspension under ORS 813.410 and the police officer shall report to the department within 45 days of the date of arrest that the person failed the blood test. [1983 c.338 Â§591; 1985 c.16 Â§298; 1985 c.672 Â§19; 1993 c.305 Â§1; 1995 c.568 Â§1]

Â Â Â Â Â  813.110 Temporary permit upon confiscation of license.(1) Except as otherwise provided by this section, police officers, on behalf of the Department of Transportation, shall issue temporary driving permits described under this section to persons when required under ORS 813.100.

Â Â Â Â Â  (2) The department shall provide police departments and agencies with permits for issuance as required by this section. The department shall establish the form and content of permits described in this section as the department determines appropriate, but in a manner consistent with this section.

Â Â Â Â Â  (3) A permit described in this section is subject to all the following:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the permit is valid until the 30th day after the date of arrest.

Â Â Â Â Â  (b) During the 12-hour period following issuance of the permit, the person is subject to ORS 807.570, and the permit is not a defense to a charge under ORS 807.570.

Â Â Â Â Â  (c) The permit shall be issued without payment of any fee.

Â Â Â Â Â  (d) The permit grants the same driving privileges as those granted by the personÂs license taken into possession under ORS 813.100.

Â Â Â Â Â  (4) A police officer shall not issue a permit under this section if:

Â Â Â Â Â  (a) Driving privileges of the person were suspended, revoked or canceled at the time the person was arrested;

Â Â Â Â Â  (b) The person whose license was taken into custody was operating on an invalid license;

Â Â Â Â Â  (c) The person was not entitled to driving privileges at the time of the arrest for any other reason; or

Â Â Â Â Â  (d) The person holds a license or permit granting driving privileges that was issued by another state or jurisdiction and that is not taken into custody under ORS 813.100. [1985 c.16 Â§142; 1985 c.672 Â§17]

Â Â Â Â Â  813.120 Police report to department. (1) A report required by ORS 813.100 shall disclose substantially all of the following information:

Â Â Â Â Â  (a) Whether the person, at the time the person was requested to submit to a test, was under arrest for driving a motor vehicle while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance.

Â Â Â Â Â  (b) Whether the police officer had reasonable grounds to believe, at the time the request was made, that the person arrested had been driving under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance.

Â Â Â Â Â  (c) Whether the person refused to submit to a test or if the person submitted to a breath or blood test whether the level of alcohol in the personÂs blood, as shown by the test, was sufficient to constitute being under the influence of intoxicating liquor under ORS 813.300.

Â Â Â Â Â  (d) Whether the person was driving a commercial motor vehicle and refused to submit to a test or if the person submitted to a breath or blood test whether the level of alcohol in the personÂs blood, as shown by the test, was 0.04 percent or more by weight.

Â Â Â Â Â  (e) Whether the person was informed of consequences and rights as described under ORS 813.130.

Â Â Â Â Â  (f) Whether the person was given written notice of intent to suspend required by ORS 813.100 (3)(b).

Â Â Â Â Â  (g) If the arrested person took a test, a statement that the person conducting the test was appropriately qualified.

Â Â Â Â Â  (h) If the arrested person took a test, a statement that any methods, procedures and equipment used in the test comply with any requirements under ORS 813.160.

Â Â Â Â Â  (2) A report required by ORS 813.100 may be made in one or more forms specified by the Department of Transportation. [1983 c.338 Â§405; 1985 c.16 Â§215; 1985 c.672 Â§20; 1989 c.636 Â§42; 1993 c.305 Â§3; 1993 c.751 Â§70; 1995 c.568 Â§3]

Â Â Â Â Â  813.130 Rights of and consequences for person asked to take test. This section establishes the requirements for information about rights and consequences for purposes of ORS 813.100 and 813.410. The following apply to the information about rights and consequences:

Â Â Â Â Â  (1) The information about rights and consequences shall be substantially in the form prepared by the Department of Transportation. The department may establish any form it determines appropriate and convenient.

Â Â Â Â Â  (2) The information about rights and consequences shall be substantially as follows:

Â Â Â Â Â  (a) Driving under the influence of intoxicants is a crime in Oregon, and the person is subject to criminal penalties if a test under ORS 813.100 shows that the person is under the influence of intoxicants. If the person refuses a test or fails, evidence of the refusal or failure may also be offered against the person.

Â Â Â Â Â  (b) The person will fail a test under ORS 813.100 for purposes of criminal penalties if the test discloses a blood alcohol content of 0.08 percent or more by weight. The person will fail a test for purposes of the Motorist Implied Consent Law if the test discloses a blood alcohol content of:

Â Â Â Â Â  (A) 0.08 percent or more by weight if the person was not driving a commercial motor vehicle;

Â Â Â Â Â  (B) 0.04 percent or more by weight if the person was driving a commercial motor vehicle; or

Â Â Â Â Â  (C) Any amount if the person was under 21 years of age.

Â Â Â Â Â  (c) If the person refuses or fails a test under ORS 813.100, the personÂs driving privileges will be suspended. The outcome of a criminal charge for driving under the influence of intoxicants will not affect the suspension. The suspension will be substantially longer if the person refuses a test.

Â Â Â Â Â  (d) If the person refuses a test or fails a breath test under ORS 813.100 and has an Oregon driver license or permit, the license or permit will be taken immediately and, unless the person does not currently have full valid driving privileges, a temporary driving permit will be issued to the person.

Â Â Â Â Â  (e) If the person refuses a test under ORS 813.100, the person will not be eligible for a hardship permit for at least 90 days, and possibly for one year, depending on the personÂs driving record. The person may possibly qualify for a hardship permit in 30 days if the person fails a test, depending on the personÂs driving record.

Â Â Â Â Â  (f) If the person refuses a breath test under ORS 813.100, the person is subject to a fine of at least $500 and not more than $1,000.

Â Â Â Â Â  (g) After taking a test under ORS 813.100, the person will have a reasonable opportunity, upon request, for an additional chemical test for blood alcohol content to be performed at the personÂs own expense by a qualified individual of the personÂs choosing.

Â Â Â Â Â  (h) The person has a right to a hearing to challenge the validity of the suspension before the suspension becomes effective. The person must make a written request to the department for such a hearing. If the person wins at the hearing, the personÂs driving privileges will not be suspended. If the person loses at the hearing, the suspension will remain in effect during any court review of the hearing.

Â Â Â Â Â  (i) The following times:

Â Â Â Â Â  (A) If the person is issued a temporary driving permit under ORS 813.100, the number of hours before the driving permit will be effective and the number of days the permit will be effective.

Â Â Â Â Â  (B) The number of days within which a person must request a hearing under ORS 813.410.

Â Â Â Â Â  (C) The number of days within which a hearing under ORS 813.410 will be held.

Â Â Â Â Â  (3) If the person is driving a commercial motor vehicle, the information about rights and consequences shall include, in addition to the provisions of subsection (2) of this section, substantially the following:

Â Â Â Â Â  (a) If the person refuses a test under ORS 813.100 or submits to a breath or blood test and the level of alcohol in the personÂs blood is 0.04 percent or more by weight, the personÂs commercial driver license or right to apply for a commercial driver license will be suspended and no hardship permit authorizing the person to drive a commercial motor vehicle will be issued. The suspension will be substantially longer if the person refuses a test.

Â Â Â Â Â  (b) The suspension of the personÂs commercial driver license or right to apply for a commercial driver license will be for the personÂs lifetime if the person refuses a test under ORS 813.100 or submits to a breath or blood test and the level of alcohol in the personÂs blood is 0.04 percent or more by weight and:

Â Â Â Â Â  (A) The person previously has been convicted of failure to perform the duties of a driver;

Â Â Â Â Â  (B) The person previously has been convicted of a crime punishable as a felony and the person was driving a motor vehicle at the time the offense was committed;

Â Â Â Â Â  (C) The person previously has been convicted of driving a commercial motor vehicle while the personÂs commercial driver license or right to apply for a commercial driver license was suspended or revoked;

Â Â Â Â Â  (D) The person previously has been convicted of any degree of murder, manslaughter or criminally negligent homicide resulting from the operation of a commercial motor vehicle or assault in the first degree resulting from the operation of a commercial motor vehicle;

Â Â Â Â Â  (E) The person previously has been convicted of driving while under the influence of intoxicants;

Â Â Â Â Â  (F) The personÂs commercial driver license previously has been suspended or revoked for refusal to submit to, or failure of, a breath or blood test under ORS 813.100; or

Â Â Â Â Â  (G) The personÂs right to apply for a commercial driver license previously has been suspended or revoked for refusal to submit to, or failure of, a breath or blood test under ORS 813.100 resulting from the operation of a commercial motor vehicle.

Â Â Â Â Â  (4) Nothing in this section prohibits the department from providing additional information concerning rights and consequences that the department considers convenient or appropriate. [1985 c.672 Â§22; 1987 c.673 Â§3; 1987 c.801 Â§11; 1989 c.171 Â§92; 1989 c.636 Â§43; 1991 c.185 Â§15; 1991 c.860 Â§10; 1993 c.305 Â§4; 1995 c.568 Â§4; 2003 c.814 Â§3; 2005 c.649 Â§28]

(Urine Test)

Â Â Â Â Â  813.131 Implied consent to urine test; privacy; laboratories for analysis. (1) Any person who operates a motor vehicle upon premises open to the public or the highways of this state shall be deemed to have given consent, subject to the Motorist Implied Consent Law, to a chemical test of the personÂs urine for the purpose of determining the presence of a controlled substance or an inhalant in the personÂs body if the person is arrested for driving while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance and either:

Â Â Â Â Â  (a) The person takes the breath test described in ORS 813.100 and the test discloses a blood alcohol content of less than 0.08 percent; or

Â Â Â Â Â  (b) The person is involved in an accident resulting in injury or property damage. A urine test may be requested under this paragraph regardless of whether a breath test has been requested and regardless of the results of a breath test, if one is taken.

Â Â Â Â Â  (2) A police officer may not request a urine test unless the officer is certified by the Board on Public Safety Standards and Training as having completed at least eight hours of training in recognition of drug impaired driving and the officer has a reasonable suspicion that the person arrested has been driving while under the influence of a controlled substance, an inhalant or any combination of an inhalant, a controlled substance and intoxicating liquor.

Â Â Â Â Â  (3) A person asked to give a urine sample shall be given privacy and may not be observed by a police officer when producing the sample.

Â Â Â Â Â  (4) A chemical analysis of a personÂs urine under this section shall be performed in an accredited or licensed toxicology laboratory. [1995 c.676 Â§1; 1999 c.619 Â§10; 1999 c.752 Â§1]

Â Â Â Â Â  813.132 Consequences of refusing to take urine test; exception. (1) Except as otherwise provided in this section, a refusal to take a urine test requested under ORS 813.131 shall be treated for all purposes as a refusal to take a breath test. A suspension imposed for refusal to take a urine test shall be consecutive to any other suspension imposed under the Motorist Implied Consent Law. If a person is subject to consecutive suspensions, the length of time that must elapse before the Department of Transportation may reinstate driving privileges or issue a hardship permit under ORS 813.520 shall be doubled.

Â Â Â Â Â  (2) Before any test of urine may be administered under ORS 813.131, in addition to information described in ORS 813.130, the person asked to take the test shall be informed that if the person refuses the test, the personÂs driving privileges will be suspended for the same time period and with the same consequences as if the person had refused the breath test and that a suspension for refusal of the urine test will be consecutive to any other suspension under the Motorist Implied Consent Law.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, no suspension of driving privileges shall be imposed for refusal to provide a urine sample if the person provides documentation from a physician licensed by this state showing that the person has a medical condition that makes it impossible for the person to provide a sample. [1995 c.676 Â§2; 1997 c.25 Â§3]

(Field Sobriety Tests)

Â Â Â Â Â  813.135 Implied consent to field sobriety tests. Any person who operates a vehicle upon premises open to the public or the highways of the state shall be deemed to have given consent to submit to field sobriety tests upon the request of a police officer for the purpose of determining if the person is under the influence of intoxicants if the police officer reasonably suspects that the person has committed the offense of driving while under the influence of intoxicants in violation of ORS 813.010 or a municipal ordinance. Before the tests are administered, the person requested to take the tests shall be informed of the consequences of refusing to take or failing to submit to the tests under ORS 813.136. [1989 c.576 Â§15]

Â Â Â Â Â  813.136 Consequence of refusal to submit to or failure of field sobriety tests. If a person refuses or fails to submit to field sobriety tests as required by ORS 813.135, evidence of the personÂs refusal or failure to submit is admissible in any criminal or civil action or proceeding arising out of allegations that the person was driving while under the influence of intoxicants. [1989 c.576 Â§14]

CHEMICAL TESTS; METHODS AND REQUIREMENTS

Â Â Â Â Â  813.140 Chemical test with consent; unconscious person. Nothing in ORS 813.100 is intended to preclude the administration of a chemical test described in this section. A police officer may obtain a chemical test of the blood to determine the amount of alcohol in any personÂs blood or a test of the personÂs blood or urine, or both, to determine the presence of a controlled substance or an inhalant in the person as provided in the following:

Â Â Â Â Â  (1) If, when requested by a police officer, the person expressly consents to such a test.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, from a person without the personÂs consent if:

Â Â Â Â Â  (a) The police officer has probable cause to believe that the person was driving while under the influence of intoxicants and that evidence of the offense will be found in the personÂs blood or urine; and

Â Â Â Â Â  (b) The person is unconscious or otherwise in a condition rendering the person incapable of expressly consenting to the test or tests requested. [1983 c.338 Â§593; 1985 c.16 Â§299; 1999 c.619 Â§11]

Â Â Â Â Â  813.150 Chemical test at request of arrested person. In addition to a chemical test of the breath, blood or urine administered under ORS 813.100 or 813.140, upon the request of a police officer, a person shall be permitted upon request, at the personÂs own expense, reasonable opportunity to have any licensed physician and surgeon, licensed professional nurse or qualified technician, chemist or other qualified person of the personÂs own choosing administer a chemical test or tests of the personÂs breath or blood for the purpose of determining the alcoholic content of the personÂs blood or a chemical test or tests of the personÂs blood or urine, or both, for the purpose of determining the presence of a controlled substance or an inhalant in the person. The failure or inability to obtain such a test or tests by a person shall not preclude the admission of evidence relating to a test or tests taken upon the request of a police officer. [1983 c.338 Â§594; 1985 c.16 Â§300; 1999 c.619 Â§12]

Â Â Â Â Â  813.160 Methods of conducting chemical analyses; duties of Department of State Police; reports; costs. (1) A chemical analysis is valid under ORS 813.300 if:

Â Â Â Â Â  (a) It is an analysis of a personÂs blood for alcohol content and is performed in:

Â Â Â Â Â  (A) A laboratory certified or accredited under 42 C.F.R. part 493 and approved for toxicology testing;

Â Â Â Â Â  (B) A laboratory licensed under ORS 438.110 and approved for toxicology testing; or

Â Â Â Â Â  (C) A forensic laboratory established by the Department of State Police under ORS 181.080 that is accredited by a national forensic accrediting organization.

Â Â Â Â Â  (b) It is an analysis of a personÂs breath and is performed by an individual possessing a valid permit to perform chemical analyses issued by the Department of State Police and is performed according to methods approved by the Department of State Police. For purposes of this paragraph, the Department of State Police shall do all of the following:

Â Â Â Â Â  (A) Approve methods of performing chemical analyses of a personÂs breath.

Â Â Â Â Â  (B) Prepare manuals and conduct courses throughout the state for the training of police officers in chemical analyses of a personÂs breath, which courses shall include, but are not limited to, approved methods of chemical analyses, use of approved equipment and interpretation of test results together with a written examination on these subjects.

Â Â Â Â Â  (C) Test and certify the accuracy of equipment to be used by police officers for chemical analyses of a personÂs breath before regular use of the equipment and periodically thereafter at intervals of not more than 90 days. Tests and certification required by this subparagraph must be conducted by trained technicians. Certification under this subparagraph does not require a signed document.

Â Â Â Â Â  (D) Ascertain the qualifications and competence of individuals to conduct chemical analyses in accordance with one or more methods approved by the department.

Â Â Â Â Â  (E) Issue permits to individuals according to their qualifications. Permits may be issued to police officers only upon satisfactory completion of the prescribed training course and written examination. A permit must state the methods and equipment that the police officer is qualified to use. Permits are subject to termination or revocation at the discretion of the Department of State Police.

Â Â Â Â Â  (2) In conducting a chemical test of the blood, only a duly licensed physician or a person acting under the direction or control of a duly licensed physician may withdraw blood or pierce human tissue. A licensed physician, or a qualified person acting under the direction or control of a duly licensed physician, is not civilly liable for withdrawing any bodily substance, in a medically acceptable manner, at the request of a peace officer.

Â Â Â Â Â  (3) An individual who performs a chemical analysis of breath or blood under ORS 813.100 or 813.140 shall prepare and sign a written report of the findings of the test that must include the identification of the police officer upon whose request the test was administered.

Â Â Â Â Â  (4) Any individual having custody of the report mentioned in subsection (3) of this section shall, upon request of the person tested, furnish that person or that personÂs attorney, a copy of the report.

Â Â Â Â Â  (5) The expense of conducting a chemical test as provided by ORS 813.100 or 813.140 must be paid by the governmental unit on whose equipment the test is conducted or by the governmental unit upon whose request the test was administered if no governmental unitÂs equipment is used to conduct the test. [1983 c.338 Â§173; 1985 c.16 Â§57; 1985 c.337 Â§2; 1995 c.351 Â§1; 2003 c.19 Â§1]

PLEA AGREEMENT

Â Â Â Â Â  813.170 Plea agreement prohibited. (1) Notwithstanding ORS 135.405 to 135.445, a person charged with the offense of driving under the influence of intoxicants shall not be allowed to plead ÂguiltyÂ or Âno contestÂ to any other offense in exchange for a dismissal of the offense charged. No district attorney or city attorney shall make any motion and no judge shall enter any order in derogation of this section. This section does not prohibit diversion as provided under ORS 813.200.

Â Â Â Â Â  (2) Notwithstanding ORS 135.881 to 135.901, a person charged with the offense of driving under the influence of intoxicants shall not be allowed to enter into any program of supervised performance or diversion except as provided under ORS 813.200. [1983 c.338 Â§382; 1999 c.1051 Â§294]

DIVERSION

Â Â Â Â Â  813.200 Notice of availability of diversion; petition; form; contents. (1) The court shall inform at arraignment a defendant charged with the offense of driving while under the influence of intoxicants as defined in ORS 813.010 or a city ordinance conforming thereto that a diversion agreement may be available if the defendant meets the criteria set out in ORS 813.215 and files with the court a petition for a driving while under the influence of intoxicants diversion agreement.

Â Â Â Â Â  (2) The petition forms for a driving while under the influence of intoxicants diversion agreement shall be available to a defendant at the court.

Â Â Â Â Â  (3) The form of the petition for a driving while under the influence of intoxicants diversion agreement and the information and blanks contained therein shall be determined by the Supreme Court under ORS 1.525. The petition forms made available to a defendant by any city or state court shall conform to the requirements adopted by the Supreme Court.

Â Â Â Â Â  (4) In addition to any other information required by the Supreme Court to be contained in a petition for a driving while under the influence of intoxicants diversion agreement, the petition shall include:

Â Â Â Â Â  (a) A plea of guilty or no contest to the charge of driving while under the influence of intoxicants signed by the defendant;

Â Â Â Â Â  (b) An agreement by the defendant to complete at an agency or organization designated by the city or state court a diagnostic assessment to determine the possible existence and degree of an alcohol or drug abuse problem;

Â Â Â Â Â  (c) An agreement by the defendant to complete, at defendantÂs own expense based on defendantÂs ability to pay, the program of treatment indicated as necessary by the diagnostic assessment;

Â Â Â Â Â  (d) An agreement by the defendant to not use intoxicants in conjunction with the defendantÂs operation of a motor vehicle and to comply fully with the laws of this state designed to discourage the use of intoxicants in conjunction with motor vehicle operation;

Â Â Â Â Â  (e) A notice to the defendant that the diversion agreement will be considered to be violated if the court receives notice that the defendant at any time during the diversion period committed the offense of driving while under the influence of intoxicants or committed a violation of ORS 811.170;

Â Â Â Â Â  (f) An agreement by the defendant to keep the court advised of the defendantÂs current mailing address at all times during the diversion period;

Â Â Â Â Â  (g) A waiver by the defendant of any former jeopardy rights under the federal and state constitutions and ORS 131.505 to 131.525 in any subsequent action upon the charge or any other offenses based upon the same criminal episode;

Â Â Â Â Â  (h) A sworn statement, as defined in ORS 162.055, by the defendant certifying that the defendant meets the criteria set out in ORS 813.215 to be eligible to enter into the driving while under the influence of intoxicants diversion agreement; and

Â Â Â Â Â  (i) An agreement by the defendant to pay court-appointed attorney fees as determined by the court. [1983 c.338 Â§369; 1985 c.16 Â§191; 1987 c.441 Â§4; 2003 c.816 Â§1]

Â Â Â Â Â  Note: Section 6 (1), chapter 816, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 6. (1) The amendments to ORS 813.200, 813.210, 813.225, 813.230 and 813.255 by sections 1 to 5 of this 2003 Act, apply only to petitions for driving while under the influence of intoxicants diversion agreements filed on and after the effective date of this 2003 Act [January 1, 2004]. [2003 c.816 Â§6(1)]

Â Â Â Â Â  813.210 Petition; filing fee; diagnostic assessment fee; service on prosecutor; objection. (1) After an accusatory instrument has been filed charging the defendant with the offense of driving while under the influence of intoxicants, a defendant may file with the court a petition for a driving while under the influence of intoxicants diversion agreement described in ORS 813.200. The petition:

Â Â Â Â Â  (a) Must be filed within 30 days after the date of the defendantÂs first appearance on the summons, unless a later filing date is allowed by the court upon a showing of good cause. For purposes of this paragraph, the filing of a demurrer, a motion to suppress or a motion for an omnibus hearing does not constitute good cause.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, may not be filed after entry of a guilty plea or a no contest plea or after commencement of any trial on the charge whether or not a new trial or retrial is ordered for any reason.

Â Â Â Â Â  (2) The defendant shall pay to the court, at the time of filing a petition for a driving while under the influence of intoxicants diversion agreement, a filing fee established under ORS 813.240. The court may make provision for payment of the filing fee by the defendant on an installment basis. The court may waive all or part of the filing fee in cases involving indigent defendants. The filing fee paid to the court under this subsection shall be retained by the court if the petition is allowed. The filing fee shall be distributed as provided by ORS 813.240.

Â Â Â Â Â  (3) The defendant shall pay to the agency or organization providing the diagnostic assessment, at the time the petition is allowed, the fee required by ORS 813.240 (2).

Â Â Â Â Â  (4)(a) Unless otherwise provided under paragraph (b) of this subsection, the defendant shall pay to the court any court-appointed attorney fees agreed to under ORS 813.200 (4)(i). Payments shall be made prior to the end of the diversion period on a schedule determined by the court.

Â Â Â Â Â  (b) The court may waive all or part of the court-appointed attorney fees agreed to under ORS 813.200 (4)(i).

Â Â Â Â Â  (5) The defendant shall cause a copy of the petition for a driving while under the influence of intoxicants diversion agreement to be served upon the district attorney or city attorney. The district attorney or city attorney may file with the court, within 15 days after the date of service, a written objection to the petition and a request for a hearing. [1983 c.338 Â§370; 1985 c.16 Â§192; 1987 c.441 Â§5; 1987 c.534 Â§1; 1993 c.13 Â§6; 2003 c.816 Â§2]

Â Â Â Â Â  Note: See note under 813.200.

Â Â Â Â Â  813.215 Eligibility for diversion. A defendant is eligible for diversion if:

Â Â Â Â Â  (1) The defendant had no charge of an offense of driving while under the influence of intoxicants or its statutory counterpart in any jurisdiction, other than the charge for the present offense, pending on the date the defendant filed the petition for a driving while under the influence of intoxicants diversion agreement;

Â Â Â Â Â  (2) The defendant has not been convicted of an offense described in subsection (1) of this section within the period beginning 10 years before the date of the commission of the present offense and ending on the date the defendant filed the petition for a driving while under the influence of intoxicants diversion agreement;

Â Â Â Â Â  (3) The defendant was not participating in a driving while under the influence of intoxicants diversion program or in any similar alcohol or drug rehabilitation program, other than a program entered into as a result of the charge for the present offense, in this state or in any other jurisdiction on the date the defendant filed the petition for a driving while under the influence of intoxicants diversion agreement;

Â Â Â Â Â  (4) The defendant did not participate in a diversion or rehabilitation program described in subsection (3) of this section, other than a program entered into as a result of the charge for the present offense, within the period beginning 10 years before the date of the commission of the present offense and ending on the date the defendant filed the petition for a driving while under the influence of intoxicants diversion agreement;

Â Â Â Â Â  (5) The defendant had no charge of an offense of murder, manslaughter, criminally negligent homicide or assault that resulted from the operation of a motor vehicle pending in this state or in any other jurisdiction on the date the defendant filed the petition for a driving while under the influence of intoxicants diversion agreement;

Â Â Â Â Â  (6) The defendant has not been convicted of an offense described in subsection (5) of this section within the period beginning 10 years before the date of the commission of the present offense and ending on the date the defendant filed the petition for a driving while under the influence of intoxicants diversion agreement;

Â Â Â Â Â  (7) The defendant did not have a commercial driver license at the time of the offense;

Â Â Â Â Â  (8) The defendant was not operating a commercial motor vehicle at the time of the offense; and

Â Â Â Â Â  (9) The present driving while under the influence of intoxicants offense did not involve an accident resulting in:

Â Â Â Â Â  (a) Death of any person other than the defendant; or

Â Â Â Â Â  (b) Physical injury as defined in ORS 161.015 to any person other than the defendant. [1987 c.441 Â§3; 1997 c.749 Â§5; 1999 c.445 Â§1; 1999 c.1051 Â§295; 2005 c.649 Â§29]

Â Â Â Â Â  813.220 Matters to be considered by court in determining to allow diversion agreement; reasons for denial. After the time for requesting a hearing under ORS 813.210 has expired with no request for a hearing, or after a hearing requested under ORS 813.210, the court shall determine whether to allow or deny a petition for a driving while under the influence of intoxicants diversion agreement. In making a determination under this section, the court:

Â Â Â Â Â  (1) Shall consider whether the diversion will be of benefit to the defendant and the community.

Â Â Â Â Â  (2) May take into consideration whether there was an early recognition by the defendant during the proceeding that a course of diagnosis and treatment of problem drinking, alcoholism or drug dependency would be beneficial.

Â Â Â Â Â  (3) May take into consideration whether there is a probability that the defendant will cooperate with the diagnostic assessment and treatment agencies.

Â Â Â Â Â  (4) May take into consideration whether the defendant will observe the restrictions contained in the diversion agreement.

Â Â Â Â Â  (5) May take into consideration whether the offense was committed in a motor vehicle and whether there was a passenger in the motor vehicle who was under 18 years of age and at least three years younger than the defendant.

Â Â Â Â Â  (6) Shall deny the petition for a driving while under the influence of intoxicants diversion agreement if the defendant failed to appear at an arraignment on the present offense without good cause.

Â Â Â Â Â  (7) Shall deny the petition for a driving while under the influence of intoxicants diversion agreement if the defendant was charged with or convicted of an offense of driving while under the influence of intoxicants or its statutory counterpart in any jurisdiction after the date the defendant filed the petition.

Â Â Â Â Â  (8) Shall deny the petition for a driving while under the influence of intoxicants diversion agreement if the defendant participated in a driving while under the influence of intoxicants diversion program or in any similar alcohol or drug rehabilitation program, other than a program entered into as a result of the charge for the present offense, in this state or in any other jurisdiction after the date the defendant filed the petition.

Â Â Â Â Â  (9) Shall deny the petition for a driving while under the influence of intoxicants diversion agreement if the defendant was charged with or convicted of an offense of murder, manslaughter, criminally negligent homicide or assault that resulted from the operation of a motor vehicle in this state or in any other jurisdiction after the date the defendant filed the petition. [1983 c.338 Â§371; 1987 c.441 Â§6; 1997 c.749 Â§6; 1999 c.1051 Â§296; 2003 c.445 Â§2]

Â Â Â Â Â  813.222 Right of victim to be present at hearing. (1) If a driving while under the influence of intoxicants offense involves damage to property of a person other than the defendant, the victim of the property damage has a right to be present and to be heard at any hearing on a petition for a diversion agreement.

Â Â Â Â Â  (2) The district attorney or city attorney shall notify the victim that the defendant may be eligible for diversion and that if there is a hearing on a petition for diversion, the victim has a right to be present and to be heard at the hearing. [1999 c.445 Â§3]

Â Â Â Â Â  813.225 Petition for extension of diversion period; conditions. (1) Within 30 days prior to the end of the period of a driving while under the influence of intoxicants diversion agreement described in ORS 813.230, a defendant may apply by motion to the court in which the diversion agreement was entered for an order extending the diversion period.

Â Â Â Â Â  (2) Petition forms for an application for an extension under this section shall be available to a defendant at the court.

Â Â Â Â Â  (3) The form of the petition for an extension under this section shall be determined by the Supreme Court under ORS 1.525. The petition forms made available to a defendant by any city or state court shall conform to the requirements of the Supreme Court.

Â Â Â Â Â  (4) The court may grant a petition for an extension filed under this section if the court finds that the defendant made a good faith effort to complete the conditions of the diversion agreement and that the defendant can complete the conditions of the diversion agreement within the requested extended diversion period.

Â Â Â Â Â  (5) An extension granted under this section may be for no more than 180 days.

Â Â Â Â Â  (6) A court may grant a defendant only one extension of a diversion period under this section.

Â Â Â Â Â  (7) If the court grants the petition for an extension under this section, the following apply:

Â Â Â Â Â  (a) If the defendant fully complies with the conditions of the diversion agreement within the extended diversion period, the court may dismiss the charge with prejudice under ORS 813.250.

Â Â Â Â Â  (b) If the court finds that the defendant failed to comply with the diversion agreement within the extended diversion period, the court shall enter the guilty plea or no contest plea filed as part of the petition for a diversion agreement, shall enter a judgment of conviction and shall sentence the defendant.

Â Â Â Â Â  (8) If the court denies the petition for an extension under this section, the court shall enter the guilty plea or no contest plea filed as part of the petition for a diversion agreement, shall enter a judgment of conviction and shall sentence the defendant. [1997 c.749 Â§7; 2003 c.816 Â§3]

Â Â Â Â Â  Note: Section 6, chapter 816, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 6. (1) The amendments to ORS 813.200, 813.210, 813.225, 813.230 and 813.255 by sections 1 to 5 of this 2003 Act, apply only to petitions for driving while under the influence of intoxicants diversion agreements filed on and after the effective date of this 2003 Act [January 1, 2004].

Â Â Â Â Â  (2) The provisions of ORS 813.225 in effect on the day before the effective date of this 2003 Act apply to a person who files a petition under ORS 813.225 to extend a diversion agreement that was entered into prior to the effective date of this 2003 Act. [2003 c.816 Â§6]

Â Â Â Â Â  813.230 Diversion agreement; record; duration; effect of denial. (1) When the court allows a petition for a driving while under the influence of intoxicants diversion agreement filed as provided in ORS 813.210, the judge taking that action shall:

Â Â Â Â Â  (a) Accept the guilty plea or no contest plea filed as part of the petition for a diversion agreement but withhold entry of a judgment of conviction; and

Â Â Â Â Â  (b) Sign the petition and indicate thereon the date of allowance of the diversion period, the length of the diversion period and the date upon which the driving while under the influence offense occurred.

Â Â Â Â Â  (2) The petition when signed and dated becomes the diversion agreement between the defendant and the court. The court shall make the agreement a part of the record of the case. The court shall notify the Department of Transportation of the diversion agreement in a form agreed to by the department and the State Court Administrator within 48 hours after allowing the petition. The department shall make the fact of the diversion agreement a part of the defendantÂs operating record.

Â Â Â Â Â  (3) A driving while under the influence of intoxicants diversion agreement shall be for a period of one year after the date the court allows the petition. During the diversion period the court shall stay the driving while under the influence of intoxicants offense proceeding pending completion of the diversion agreement or its termination.

Â Â Â Â Â  (4) When the court denies a petition for a driving while under the influence of intoxicants diversion agreement, it shall continue the offense proceeding against the defendant. The guilty plea or no contest plea filed as part of the petition for the diversion agreement may not be used in the offense proceeding under this subsection. [1983 c.338 Â§372; 1985 c.16 Â§193; 1985 c.710 Â§7; 1993 c.751 Â§71; 2003 c.816 Â§4]

Â Â Â Â Â  Note: See note under 813.200.

Â Â Â Â Â  813.235 Attendance at victim impact treatment session as condition of diversion; fee. In a county that has a victim impact program a court may require as a condition of a driving while under the influence of intoxicants diversion agreement that the defendant attend a victim impact treatment session. If the court requires attendance under this section, the court may require the defendant, as part of the diversion agreement, to pay a reasonable fee to the victim impact program to offset the cost of the defendantÂs participation. The fee shall be established for each county by the victim impact panel coordinator and steering committee of that county and shall be not less than $5 or more than $50. [1987 c.830 Â§2; 1993 c.468 Â§2]

Â Â Â Â Â  813.240 Amount and distribution of filing fee; diagnostic assessment fee. (1) The filing fee paid by a defendant at the time of filing a petition for a driving while under the influence of intoxicants diversion agreement as provided in ORS 813.210 shall be $237 and shall be ordered paid as follows if the petition is allowed:

Â Â Â Â Â  (a) $112 to be credited and distributed under ORS 137.295 as an obligation payable to the state;

Â Â Â Â Â  (b) $100 to be treated as provided for disposition of fines and costs under ORS 153.630; and

Â Â Â Â Â  (c) $25 to be paid to the Director of Human Services for deposit in the Intoxicated Driver Program Fund created under ORS 813.270, to be used for purposes of the fund.

Â Â Â Â Â  (2) In addition to the filing fee under subsection (1) of this section, the court shall order the defendant to pay $150 directly to the agency or organization providing the diagnostic assessment.

Â Â Â Â Â  (3) In addition to the filing fee provided for in subsection (1) of this section, for the period commencing on August 3, 2005, and ending December 31, 2006, a circuit court shall collect a surcharge of $71 upon the filing of a petition for a driving while under the influence of intoxicants diversion agreement that is allowed. [1983 c.338 Â§373; 1985 c.16 Â§194; 1985 c.277 Â§3; 1987 c.905 Â§30; 1989 c.576 Â§Â§8a,9a; 1989 c.635 Â§Â§2,4; 1991 c.557 Â§6; 1993 c.13 Â§7; 1999 c.1051 Â§297; 2003 c.737 Â§Â§71,72; 2005 c.303 Â§Â§2,3; 2005 c.702 Â§Â§85,86]

Â Â Â Â Â  Note: The amendments to 813.240 by section 87, chapter 702, Oregon Laws 2005, become operative January 1, 2007. See section 88, chapter 702, Oregon Laws 2005. The text that is operative on and after January 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  813.240. (1) The filing fee paid by a defendant at the time of filing a petition for a driving while under the influence of intoxicants diversion agreement as provided in ORS 813.210 shall be $261 and shall be ordered paid as follows if the petition is allowed:

Â Â Â Â Â  (a) $136 to be credited and distributed under ORS 137.295 as an obligation payable to the state;

Â Â Â Â Â  (b) $100 to be treated as provided for disposition of fines and costs under ORS 153.630; and

Â Â Â Â Â  (c) $25 to be paid to the Director of Human Services for deposit in the Intoxicated Driver Program Fund created under ORS 813.270, to be used for purposes of the fund.

Â Â Â Â Â  (2) In addition to the filing fee under subsection (1) of this section, the court shall order the defendant to pay $150 directly to the agency or organization providing the diagnostic assessment.

Â Â Â Â Â  813.250 Motion to dismiss charge on completion of diversion; admissibility of statements. (1) At any time after the conclusion of the period of a driving while under the influence of intoxicants diversion agreement described in ORS 813.230, a defendant who has fully complied with and performed the conditions of the diversion agreement may apply by motion to the court wherein the diversion agreement was entered for an order dismissing the charge with prejudice.

Â Â Â Â Â  (2) The defendant shall cause to be served on the district attorney or city attorney a copy of the motion for entry of an order dismissing with prejudice the charge of driving while under the influence of intoxicants. The motion shall be served on the district attorney or city attorney at the time it is filed with the court. The district attorney or city attorney may contest the motion.

Â Â Â Â Â  (3) If the defendant does not appear as provided by subsection (1) of this section within six months after the conclusion of the diversion period, and if the court finds that the defendant fully complied with and performed the conditions of the diversion agreement, and if it gives notice of that finding to the district attorney or city attorney the court may on its own motion enter an order dismissing the charge of driving while under the influence of intoxicants with prejudice.

Â Â Â Â Â  (4) No statement made by the defendant about the offense with which the defendant is charged shall be offered or received in evidence in any criminal or civil action or proceeding arising out of the same conduct which is the basis of the charge of driving while under the influence of intoxicants, if the statement was made during the course of the diagnostic assessment or the rehabilitation program and to a person employed by the program. [1983 c.338 Â§374; 1985 c.16 Â§195; 1987 c.441 Â§7]

Â Â Â Â Â  813.255 Termination of diversion. (1) At any time before the court dismisses with prejudice the charge of driving while under the influence of intoxicants, the court on its own motion or on the motion of the district attorney or city attorney may issue an order requiring defendant to appear and show cause why the court should not terminate the diversion agreement. The order to show cause shall state the reasons for the proposed termination and shall set an appearance date.

Â Â Â Â Â  (2) The order to show cause shall be served on the defendant and on the defendantÂs attorney, if any. Service may be made by first class mail, postage paid, addressed to the defendant at the mailing address shown on the diversion petition and agreement or at any other address that the defendant provides in writing to the court.

Â Â Â Â Â  (3) The court shall terminate the diversion agreement and enter the guilty plea or no contest plea that was filed as part of the petition for the diversion agreement if:

Â Â Â Â Â  (a) At the hearing on the order to show cause, the court finds by a preponderance of the evidence that any of the reasons for termination described in this section exist; or

Â Â Â Â Â  (b) The defendant fails to appear at the hearing on the order to show cause.

Â Â Â Â Â  (4) If the court terminates the diversion agreement and enters the guilty plea or no contest plea, the court may take into account at time of sentencing any partial fulfillment by the defendant of the terms of the diversion agreement.

Â Â Â Â Â  (5) The court shall terminate a diversion agreement under this section for any of the following reasons:

Â Â Â Â Â  (a) The defendant fails to fulfill the terms of the diversion agreement.

Â Â Â Â Â  (b) The defendant does not qualify for the diversion agreement under the criteria in ORS 813.215. [1987 c.441 Â§9; 2003 c.816 Â§5]

Â Â Â Â Â  Note: See note under 813.200.

Â Â Â Â Â  813.260 Designation of agencies to perform diagnostic assessments; duties of agency. (1) Courts having jurisdiction over driving while under the influence of intoxicants offenses shall designate agencies or organizations to perform the diagnostic assessment and treatment required under driving while under the influence of intoxicants diversion agreements described in ORS 813.200. The designated agencies or organizations must meet the standards set by the Director of Human Services to perform the diagnostic assessment and treatment of problem drinking, alcoholism and drug dependency and must be certified by the Director of Human Services. Wherever possible a court shall designate agencies or organizations to perform the diagnostic assessment that are separate from those that may be designated to carry out a program of treatment.

Â Â Â Â Â  (2) Monitoring of a defendantÂs progress under a diversion agreement shall be the responsibility of the diagnostic assessment agency or organization. It shall make a report to the court stating the defendantÂs successful completion or failure to complete all or any part of the treatment program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the court and the diagnostic assessment agency or organization. The court shall make the report of the diagnostic assessment agency or organization that is required by this subsection a part of the record of the case. [1983 c.338 Â§375; 1991 c.557 Â§7]

Â Â Â Â Â  813.270 Intoxicated Driver Program Fund; creation; uses. The Intoxicated Driver Program Fund is created to consist of moneys placed in the fund under ORS 813.030 and 813.240 or as otherwise provided by law and of gifts and grants made to the fund for carrying out the purposes of the fund. The moneys in the fund may be used only for the following purposes:

Â Â Â Â Â  (1) To pay for providing treatment for individuals who enter diversion agreements under ORS 813.200 and who are found to be indigent. Payment for treatment under this subsection may include treatment for problem drinking, alcoholism or drug dependency. Payment shall be made as provided by the Director of Human Services by rule to agencies or organizations providing treatment.

Â Â Â Â Â  (2) To pay for evaluation as provided by law of programs used for diversion agreements.

Â Â Â Â Â  (3) To pay the cost of administration of the fund by the Director of Human Services.

Â Â Â Â Â  (4) To pay for materials, resources and training supplied by the Director of Human Services to those persons, organizations or agencies performing the diagnostic assessments or providing education or treatment to persons under diversion agreements.

Â Â Â Â Â  (5) To pay for providing treatment programs required under ORS 813.020 and treatment or information programs required under ORS 471.432 for individuals who are found to be indigent.

Â Â Â Â Â  (6) To pay for special services required to enable a disabled person, or a person whose proficiency in the use of English is limited because of the personÂs national origin, to participate in treatment programs that are used for diversion agreements under ORS 813.200 or are required under ORS 813.020. This subsection applies:

Â Â Â Â Â  (a) Whether or not the person is indigent; and

Â Â Â Â Â  (b) Only to special services required solely because of the personÂs disability or limited proficiency in the use of English. [1983 c.338 Â§141; 1985 c.16 Â§42; 1989 c.576 Â§10; 1991 c.557 Â§8; 1993 c.757 Â§1; 1999 c.126 Â§6; 1999 c.646 Â§5a]

EVIDENCE

Â Â Â Â Â  813.300 Use of blood alcohol percentage as evidence; percentage required for being under the influence. (1) At the trial of any civil or criminal action, suit or proceeding arising out of the acts committed by a person driving a motor vehicle while under the influence of intoxicants, if the amount of alcohol in the personÂs blood at the time alleged is less than 0.08 percent by weight of alcohol as shown by chemical analysis of the personÂs breath or blood, it is indirect evidence that may be used with other evidence, if any, to determine whether or not the person was then under the influence of intoxicants.

Â Â Â Â Â  (2) Not less than 0.08 percent by weight of alcohol in a personÂs blood constitutes being under the influence of intoxicating liquor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, for purposes of the Motorist Implied Consent Law as defined in ORS 801.010, for a person who is under 21 years of age, any amount of alcohol in the blood constitutes being under the influence of intoxicating liquor.

Â Â Â Â Â  (4) Percent by weight of alcohol in the blood shall be based upon grams of alcohol per one hundred cubic centimeters of blood. [1983 c.338 Â§590; 1985 c.16 Â§297; 1989 c.715 Â§7; 1991 c.860 Â§8]

Â Â Â Â Â  813.310 Refusal to take chemical test admissible as evidence. If a person refuses to submit to a chemical test under ORS 813.100 or refuses to consent to chemical tests under ORS 813.140, evidence of the personÂs refusal is admissible in any civil or criminal action, suit or proceeding arising out of acts alleged to have been committed while the person was driving a motor vehicle on premises open to the public or the highways while under the influence of intoxicants. [1983 c.338 Â§595; 1985 c.16 Â§301]

Â Â Â Â Â  813.320 Effect of implied consent law on evidence. (1) The provisions of the implied consent law, except ORS 813.300, shall not be construed by any court to limit the introduction of otherwise competent, relevant evidence in any civil action, suit or proceedings or in any criminal action other than a violation of ORS 813.010 or a similar municipal ordinance in proceedings under ORS 813.410.

Â Â Â Â Â  (2) The provisions of the implied consent law shall not be construed by any court to limit the introduction of otherwise competent, relevant evidence of the amount of alcohol in the blood of a defendant in a prosecution for driving while under the influence of intoxicants if:

Â Â Â Â Â  (a) The evidence results from a test of blood taken from the defendant while the defendant was hospitalized or otherwise receiving medical care, whether or not the defendant consented to the drawing of blood or to the test; or

Â Â Â Â Â  (b) The evidence is obtained pursuant to a search warrant. [1983 c.338 Â§596; 1985 c.16 Â§302; 1999 c.437 Â§1]

Â Â Â Â Â  813.322 Evidence of Department of State Police rules regarding breath tests and of officerÂs permit. (1) A court shall, at the request of a party to the case, admit into evidence, without certification, a copy of administrative rules of the Department of State Police addressing methods of conducting chemical tests of a personÂs breath in a proceeding arising from the arrest of a person for driving while under the influence of intoxicants.

Â Â Â Â Â  (2) If a police officer testifies in a proceeding arising from the arrest of a person for driving while under the influence of intoxicants that the officer has a valid permit to perform analysis of a personÂs breath, the defendant has the burden of moving forward with evidence to show that the officer does not have a valid permit. [1999 c.446 Â§2]

Â Â Â Â Â  Note: 813.322 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 813 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  813.324 Use of testimony from implied consent hearing as evidence in prosecution. (1) If the prosecuting attorney or the attorney for the defendant in a prosecution for driving while under the influence of intoxicants obtains a tape or a transcript of a hearing held for the defendant under ORS 813.410, the attorney must provide a copy of the tape or transcript to the attorney for the other party at least seven days prior to the first date set for trial. If the attorney fails to supply the material in the time required, testimony from the hearing may not be admitted in evidence in the trial for any purpose, unless the attorney shows good cause for the failure to make the material available.

Â Â Â Â Â  (2) The cost of a copy of a tape or transcript furnished under subsection (1) of this section shall be borne by the party who receives the copy.

Â Â Â Â Â  (3) Nothing in this section requires a tape to be transcribed by the attorney who is required to provide a tape or transcript under subsection (1) of this section. [1999 c.831 Â§3]

Â Â Â Â Â  Note: 813.324 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  813.326 Felony driving while under the influence of intoxicants; prior convictions. (1) In a prosecution for felony driving while under the influence of intoxicants under ORS 813.010, the state shall plead the prior convictions and shall prove the prior convictions unless the defendant stipulates to that fact prior to trial. If the defendant so stipulates and the trial is by jury:

Â Â Â Â Â  (a) The court shall accept the stipulation regardless of whether or not the state agrees to it;

Â Â Â Â Â  (b) The defendantÂs stipulation to the prior convictions constitutes a judicial admission to that element of the accusatory instrument. The stipulation shall be made a part of the record of the case, but shall not be offered or received in the presence of the jury;

Â Â Â Â Â  (c) For the purpose of establishing the prior convictions solely as an element of the crime under ORS 813.010, neither the court nor the state shall reveal to the jury the prior convictions, but the prior convictions are established in the record by the defendantÂs stipulation; and

Â Â Â Â Â  (d) The court shall not submit the accusatory instrument or evidence of the prior convictions to the jury.

Â Â Â Â Â  (2) In a proceeding under ORS 813.010, the state may offer, and the court may receive and submit to the jury, evidence of the prior convictions for impeachment of the defendant or another purpose, other than establishing the prior convictions as an element of the offense, when the evidence of the prior convictions is otherwise admissible for that purpose. When evidence of the prior convictions has been admitted by the court, the state may comment upon, and the court may give instructions about, the evidence of the prior convictions only to the extent that the comments or instructions relate to the purpose for which the evidence was admitted.

Â Â Â Â Â  (3) When the defendant stipulates to the prior convictions required as an element of felony driving while under the influence of intoxicants under ORS 813.010, if the jury finds the defendant guilty upon instruction regarding the balance of the elements of the crime, the court shall enter a judgment of guilty of felony driving while under the influence of intoxicants. [1999 c.1049 Â§5]

Â Â Â Â Â  Note: 813.326 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  813.328 Notice of intent to challenge validity of prior convictions. A defendant who challenges the validity of prior convictions alleged by the state as an element of felony driving while under the influence of intoxicants must give notice of the intent to challenge the validity of the prior convictions at least seven days prior to the first date set for trial on the felony charge. The validity of the prior convictions shall be determined prior to trial by the court. [1999 c.1049 Â§4]

SUSPENSION

(For Conviction)

Â Â Â Â Â  813.400 Suspension or revocation upon conviction; duration; review. (1) Except as provided in subsection (2) of this section, upon receipt of a record of conviction for misdemeanor driving while under the influence of intoxicants, the Department of Transportation shall suspend the driving privileges of the person convicted. The suspension shall be for a period described under Schedule II of ORS 809.428, except the department shall not reinstate any driving privileges to the person until the person complies with future responsibility filings. A person is entitled to administrative review under ORS 809.440 of a suspension imposed under this subsection.

Â Â Â Â Â  (2) A person convicted of felony driving while under the influence of intoxicants, or a person convicted of misdemeanor driving while under the influence of intoxicants for a third or subsequent time, is subject to revocation of driving privileges as provided in ORS 809.235. [1983 c.338 Â§353(8); 1985 c.16 Â§166(8); 1985 c.393 Â§10a(8); 1985 c.669 Â§2a(8); 1991 c.702 Â§13; 2001 c.786 Â§3; 2003 c.346 Â§1; 2003 c.402 Â§40; 2005 c.436 Â§2]

(Of Commercial Driver License)

Â Â Â Â Â  813.403 Suspension of commercial driver license upon conviction; review. Driving a commercial motor vehicle upon any highway or on premises open to the public while under the influence of intoxicants constitutes grounds for commercial driver license suspension. The following apply to this section:

Â Â Â Â Â  (1) Upon receipt of a record of conviction for driving while under the influence of intoxicants, the Department of Transportation shall suspend the personÂs commercial driver license if the person was driving a commercial motor vehicle at the time the person committed the offense.

Â Â Â Â Â  (2) The suspension shall be for a period described under ORS 813.404.

Â Â Â Â Â  (3) A person is entitled to administrative review under ORS 809.440 of a suspension imposed under this section.

Â Â Â Â Â  (4) Suspension under this section is in addition to any suspension under ORS 813.400. [1989 c.636 Â§40; 1991 c.702 Â§14; 2003 c.402 Â§41]

Â Â Â Â Â  813.404 Duration of suspension of commercial driver license. When the Department of Transportation imposes a suspension of a commercial driver license under ORS 813.403 or 813.410 (2), or when the department imposes a suspension of a commercial driver license under ORS 809.413 (11) or (12) for conduct in another jurisdiction that is substantially similar to that described in either ORS 813.403 or 813.410 (2), the suspension shall be:

Â Â Â Â Â  (1) For a period of one year if:

Â Â Â Â Â  (a) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404;

Â Â Â Â Â  (b) The person was not driving a commercial motor vehicle containing a hazardous material at the time of the offense; and

Â Â Â Â Â  (c) The suspension is either because the person was convicted under ORS 813.010 or because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that was 0.04 percent or more by weight.

Â Â Â Â Â  (2) For a period of three years if:

Â Â Â Â Â  (a) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404;

Â Â Â Â Â  (b) The person was not driving a commercial motor vehicle containing a hazardous material at the time of the offense; and

Â Â Â Â Â  (c) The suspension is for refusal of a test under ORS 813.100.

Â Â Â Â Â  (3) For a period of three years if:

Â Â Â Â Â  (a) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404;

Â Â Â Â Â  (b) The person was driving a commercial motor vehicle containing a hazardous material at the time of the offense; and

Â Â Â Â Â  (c) The suspension is either because the person was convicted under ORS 813.010 or because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that was 0.04 percent or more by weight.

Â Â Â Â Â  (4) For a period of five years if:

Â Â Â Â Â  (a) The person has not previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404;

Â Â Â Â Â  (b) The person was driving a commercial motor vehicle containing a hazardous material at the time of the offense; and

Â Â Â Â Â  (c) The suspension is for refusal of a test under ORS 813.100.

Â Â Â Â Â  (5) For the lifetime of the person if the person has previously been convicted of an offense described in ORS 809.404 or had a commercial driver license suspended as described in ORS 809.404. [1989 c.636 Â§41; 1991 c.185 Â§16; 1993 c.305 Â§5; 1995 c.568 Â§5; 2003 c.402 Â§42; 2005 c.649 Â§25]

Â Â Â Â Â  Note: Section 26, chapter 649, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 26. The amendments to ORS 813.404 by section 25 of this 2005 Act apply to:

Â Â Â Â Â  (1) Offenses committed before, on or after the effective date of this 2005 Act [July 27, 2005] for suspensions imposed as provided under ORS 813.404 (1) to (4).

Â Â Â Â Â  (2) Offenses committed before, on or after the effective date of this 2005 Act for suspensions imposed as provided under ORS 813.404 (5) if:

Â Â Â Â Â  (a) The person has two or more previous records of conviction or suspensions as described in section 13 of this 2005 Act [809.404];

Â Â Â Â Â  (b) The records of conviction or suspensions described in paragraph (a) of this subsection resulted from the operation of a commercial motor vehicle; and

Â Â Â Â Â  (c) None of the offenses described in paragraph (a) of this subsection was an offense described in section 13 (2)(f) of this 2005 Act [809.404 (2)(f)].

Â Â Â Â Â  (3) Offenses committed on or after the effective date of this 2005 Act for suspensions imposed under ORS 813.404 (5) if the offense is not an offense described in subsection (2) of this section. [2005 c.649 Â§26]

(Under Implied Consent Law)

Â Â Â Â Â  813.410 Suspension upon receipt of police report on implied consent test; hearing; validity of suspension; appeal. (1) If the Department of Transportation receives from a police officer a report that is in substantial compliance with ORS 813.120, the department shall suspend the driving privileges of the person in this state on the 30th day after the date of arrest or, if the report indicates that the person failed a blood test, on the 60th day after receipt of the report, unless, at a hearing described under this section, the department determines that the suspension would not be valid as described in this section. A suspension of driving privileges imposed under this subsection shall be for a period of time established under ORS 813.420.

Â Â Â Â Â  (2) If the department receives from a police officer a report pursuant to ORS 813.120 that discloses that the person holds a commercial driver license and that the person was driving a motor vehicle or commercial motor vehicle and refused to submit to a test under ORS 813.100 or that the person was driving a commercial motor vehicle and submitted to a breath or blood test and the personÂs blood, as shown by the test, had 0.04 percent or more by weight of alcohol, the department shall suspend the personÂs commercial driver license on the 30th day after the date of arrest or, if the report indicates that the person failed a blood test, on the 60th day after receipt of the report, unless, at a hearing described under this section, the department determines that the suspension would not be valid as described in this section. A commercial driver license suspension imposed under this subsection shall be for a period of time established under ORS 813.404.

Â Â Â Â Â  (3) If within 10 days from the date of arrest, or, if the person fails a blood test, within 10 days from the date the department sends notice of suspension, the department receives a written request for a hearing from a person whose driving privileges or commercial driver license the department proposes to suspend under this section, the department shall provide a hearing in accordance with this section. Except as otherwise provided under this section, a hearing held by the department under this section shall be subject to the provisions for contested cases, other than appeal provisions, under ORS chapter 183. The applicable appeal provisions are as provided under ORS 813.450 and section 24, chapter 672, Oregon Laws 1985. Notwithstanding ORS 809.430, the department is not required to give any notice of intent to suspend or suspension in addition to that provided under ORS 813.100.

Â Â Â Â Â  (4) A hearing required by this section is subject to all of the following:

Â Â Â Â Â  (a) The hearing shall be before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (b) Unless there is an agreement between the person and the department that the hearing be conducted elsewhere, the hearing shall be held either in the county where the alleged offense occurred or at any place within 100 miles of the place where the offense is alleged to have occurred, as established by the department by rule.

Â Â Â Â Â  (c) The department may authorize the administrative law judge to issue a final order in any case.

Â Â Â Â Â  (d) A person who requests a hearing under this section and who fails, without just cause, to appear in person or through an attorney waives the right to a hearing notwithstanding the provisions of ORS 183.415. If a person waives a right to a hearing under this paragraph, the department is not required to make any showing at hearing.

Â Â Â Â Â  (e) Except as provided in ORS 813.440 or upon remand under ORS 813.450, the department shall hold the hearing and issue a final order within 30 days of the date of the arrest or, if the person fails a blood test, within 60 days from the date the department received the report of the failure.

Â Â Â Â Â  (f) In connection with the hearing, the department or its authorized representative may administer oaths and shall issue subpoenas for the attendance of witnesses at the hearing requested by the person or the department and the production of relevant documents.

Â Â Â Â Â  (g) The hearing shall be recorded by whatever means may be determined by the department and shall include testimony and exhibits, if any. The record of the proceedings shall not be transcribed unless requested by a party to the proceeding.

Â Â Â Â Â  (5) This subsection shall be narrowly construed so as to effect the legislative purpose of limiting the scope of hearings under this section. The scope of a hearing under this section shall be limited to whether the suspension is valid as described in this subsection. A suspension under this section is valid if all of the following requirements have been met:

Â Â Â Â Â  (a) The person, at the time the person was requested to submit to a test under ORS 813.100, was under arrest for driving while under the influence of intoxicants in violation of ORS 813.010 or a municipal ordinance.

Â Â Â Â Â  (b) The police had reasonable grounds to believe, at the time the request was made, that the person arrested had been driving under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance.

Â Â Â Â Â  (c) The person refused a test under ORS 813.100, or took a breath or blood test and the test disclosed that the level of alcohol in the personÂs blood at the time of the test was:

Â Â Â Â Â  (A) 0.08 percent or more by weight if the person was not driving a commercial motor vehicle;

Â Â Â Â Â  (B) 0.04 percent or more by weight if the person was driving a commercial motor vehicle; or

Â Â Â Â Â  (C) Any amount if the person was under 21 years of age.

Â Â Â Â Â  (d) If the report under ORS 813.120 indicates that the person was driving a commercial motor vehicle, the vehicle was in fact a commercial motor vehicle as defined in ORS 801.208.

Â Â Â Â Â  (e) The person had been informed under ORS 813.100 of rights and consequences as described under ORS 813.130.

Â Â Â Â Â  (f) The person was given written notice required under ORS 813.100.

Â Â Â Â Â  (g) If the person arrested submitted to a test under ORS 813.100, the person administering the test was qualified to administer the test under ORS 813.160.

Â Â Â Â Â  (h) If the person arrested submitted to a test under ORS 813.100, the methods, procedures and equipment used in the test complied with requirements under ORS 813.160.

Â Â Â Â Â  (6) A suspension imposed under this section shall remain in effect pending any appeal or remand of a final order issued under this section and there shall be no stay of the suspension pending appeal or remand.

Â Â Â Â Â  (7) Unless a person fails, without just cause, to appear in person or through an attorney at a hearing requested under this section, a person shall have the right to appeal any final order by the department after a hearing under this section by filing a petition. The following apply to this subsection:

Â Â Â Â Â  (a) The person shall file the petition in the circuit court for the county where the person resides or, if the person does not reside in Oregon, in the circuit court of the county in which the arrest took place within 30 days after issuance of the final order of the department.

Â Â Â Â Â  (b) The court upon receipt of the petition shall set the matter for hearing upon 10 daysÂ notice to the department and the petitioner unless hearing is waived by both the department and the petitioner. [1983 c.338 Â§358; 1985 c.16 Â§167; 1985 c.672 Â§13; 1987 c.158 Â§170; 1989 c.636 Â§44; 1991 c.860 Â§11; 1993 c.305 Â§6; 1993 c.600 Â§1; 1995 c.568 Â§6; 1999 c.831 Â§2; 1999 c.849 Â§Â§193,194; 2003 c.75 Â§67; 2005 c.649 Â§27]

Â Â Â Â Â  813.412 Role of peace officer in implied consent hearing. Notwithstanding ORS 9.160 and 9.320, in any hearing under ORS 813.410 in which a city attorney or district attorney does not appear, the peace officer who issued the citation for the offense may present evidence, examine and cross-examine witnesses and make arguments relating to:

Â Â Â Â Â  (1) The application of statutes and rules to the facts in the case;

Â Â Â Â Â  (2) The literal meaning of the statutes or rules at issue in the case;

Â Â Â Â Â  (3) The admissibility of evidence; and

Â Â Â Â Â  (4) Proper procedures to be used in the hearing. [1999 c.831 Â§4]

Â Â Â Â Â  Note: 813.412 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  813.420 Duration of suspension for refusal or failure of test. When the Department of Transportation imposes a suspension under ORS 813.410, the suspension shall be for a period of time determined according to the following:

Â Â Â Â Â  (1) If the suspension is for refusal of a test under ORS 813.100 and the person is not subject to an increase in the suspension time for reasons described in ORS 813.430, the suspension shall be for a period of one year.

Â Â Â Â Â  (2) If the suspension is for refusal of a test under ORS 813.100 and the person is subject to an increase in the suspension time for reasons described in ORS 813.430, the suspension shall be for a period of three years.

Â Â Â Â Â  (3) If the suspension is because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that constituted being under the influence of intoxicating liquor under ORS 813.300 and the person is not subject to an increase in the suspension time for reasons described in ORS 813.430, the suspension shall be for a period of 90 days.

Â Â Â Â Â  (4) If the suspension is because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that constituted being under the influence of intoxicating liquor under ORS 813.300 and the person is subject to an increase in the suspension time for reasons described in ORS 813.430, the suspension shall be for a period of one year. [1985 c.16 Â§171; 1993 c.305 Â§7; 1995 c.568 Â§7]

Â Â Â Â Â  813.430 Grounds for increase in duration of suspension. This section establishes circumstances under which ORS 813.420 requires an increase in the time for suspension of driving privileges and under which ORS 813.520 requires an increase in the time before the Department of Transportation may issue a hardship permit. A person is subject to an increase in suspension time under this section if any of the following apply:

Â Â Â Â Â  (1) The person is presently participating in a driving while under the influence of intoxicants diversion program in this state or in any similar alcohol or drug rehabilitation program in this or any other jurisdiction.

Â Â Â Â Â  (2) Within the five years preceding the date of arrest any of the following occurred:

Â Â Â Â Â  (a) A suspension of the personÂs driving privileges under ORS 813.410 or 482.540 (1981 Replacement Part) became effective.

Â Â Â Â Â  (b) The person was convicted of driving under the influence of intoxicants in violation of ORS 813.010 or its statutory counterpart in another jurisdiction or a municipal ordinance.

Â Â Â Â Â  (c) The person commenced participating in a driving while under the influence of intoxicants diversion program in this state or in any similar alcohol or drug rehabilitation program in this or any other jurisdiction. [1985 c.16 Â§173; 1985 c.672 Â§15; 1987 c.801 Â§12]

Â Â Â Â Â  813.440 Grounds for hearing on validity of suspension; rules. (1) Notwithstanding ORS 813.410, the Department of Transportation may provide a hearing to determine the validity of a suspension under ORS 813.410 only if the time requirements under ORS 813.410 could not be met because of any of the following:

Â Â Â Â Â  (a) The personÂs physical incapacity, verified by a physician to the satisfaction of the department to be of a nature that would prevent the person from making the appropriate request or attending the hearing.

Â Â Â Â Â  (b) A death in the immediate family of the person, verified to the satisfaction of the department.

Â Â Â Â Â  (c) An error of the department.

Â Â Â Â Â  (d) The inability of a subpoenaed police officer to appear due to the officerÂs illness, vacation or official duty conflicts. The department shall set forth by rule the conditions that constitute Âofficial duty conflicts.Â A hearing may not be rescheduled more than once for reasons described in this paragraph.

Â Â Â Â Â  (e) A request for a change of administrative law judge under ORS 183.645.

Â Â Â Â Â  (f) Other just cause as defined by the department by administrative rule.

Â Â Â Â Â  (2) A hearing held under this section is subject to the same provisions as a hearing held under ORS 813.410, except that the department is not required to hold the hearing and make the determination within the time required by ORS 813.410.

Â Â Â Â Â  (3) The granting of a hearing under this section shall not delay the imposition of a suspension under ORS 813.410 within the time required under ORS 813.410. However, if a person establishes that the person was deprived by either department error or a subpoenaed police officerÂs illness, vacation or official duty conflicts of an opportunity to appear at a hearing, the department shall rescind the suspension and shall promptly schedule a subsequent hearing to determine the validity of the suspension under ORS 813.410. In other cases under this section, when the department is unable to hold the hearing within the time required by ORS 813.410, the department shall rescind any suspension imposed under ORS 813.410 only if the department determines, at a hearing held under this section, that the suspension was not valid as described under ORS 813.410.

Â Â Â Â Â  (4) The following apply to this section:

Â Â Â Â Â  (a) The department shall issue a final order within 10 days after the hearing described in this section.

Â Â Â Â Â  (b) If the department has rescinded a suspension under subsection (3) of this section and if the department, at the hearing described in this section, determines that the suspension is valid as described under ORS 813.410, the department shall reinstate the suspension effective five days after the final order is issued.

Â Â Â Â Â  (c) Notwithstanding ORS 809.430, no additional notice or order of suspension need be given. [1985 c.16 Â§169; 1985 c.672 Â§14; 1987 c.272 Â§5; 1993 c.600 Â§2; 1999 c.831 Â§1; 2001 c.294 Â§Â§9,10; 2003 c.75 Â§68]

Â Â Â Â Â  813.450 Appeal from suspension for refusal or failure of breath test. (1) The petition to the circuit court appealing an order of the Department of Transportation after a hearing under ORS 813.410 shall state the nature of the petitionerÂs interest and the ground or grounds upon which the petitioner contends the order should be reversed or remanded.

Â Â Â Â Â  (2) The court shall conduct the review without a jury. Review shall be limited to the record of the departmentÂs hearing.

Â Â Â Â Â  (3) Any party to the proceedings before the circuit court may appeal from the judgment of the court to the Court of Appeals.

Â Â Â Â Â  (4) Upon review in the circuit court and Court of Appeals, the court may affirm, reverse or remand the order as follows:

Â Â Â Â Â  (a) If the court finds that the department has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, it shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the department for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (b) The court shall remand the order to the department if it finds the departmentÂs exercise of discretion to be any of the following:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law.

Â Â Â Â Â  (B) Inconsistent with a department rule, an officially stated department position, or a prior department practice, if the inconsistency is not explained by the department.

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (c) The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record.

Â Â Â Â Â  (5) Upon review, the court shall affirm the departmentÂs order unless the court finds a ground for setting aside, modifying or remanding to the department under a specified provision of this section.

Â Â Â Â Â  (6) In any review under this section, the court shall also review de novo determinations made by an agency that are subject to ORS 183.650 (4). [1985 c.672 Â§23; 1999 c.849 Â§Â§196,197; 2003 c.75 Â§69]

Â Â Â Â Â  813.460 Department procedures upon verification of suspension of driving privileges of wrong person. If the Department of Transportation verifies to its satisfaction that it has suspended the driving privileges of the wrong person under ORS 813.410 because a person arrested for driving under the influence of intoxicants gave false identification at the time of the arrest, all the following apply:

Â Â Â Â Â  (1) The department shall immediately rescind the suspension order under the false name and shall issue a suspension order for the period set forth in ORS 813.420 to the person arrested.

Â Â Â Â Â  (2) The department shall issue the order in the manner set forth in ORS 809.430.

Â Â Â Â Â  (3) No further notice of suspension need be given.

Â Â Â Â Â  (4) The time limitations in ORS 813.410 (1), (2), (3) and (4)(e) do not apply to a suspension order issued under this section. [1985 c.672 Â§25; 1989 c.636 Â§47]

Â Â Â Â Â  813.470 Department notation on record of person acquitted after suspension. The Department of Transportation shall make a notation on the driving record of a person indicating that the person was acquitted of a charge of driving under the influence of intoxicants if:

Â Â Â Â Â  (1) The personÂs driving privileges were suspended because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that constituted being under the influence of intoxicating liquor under ORS 813.300;

Â Â Â Â Â  (2) An accusatory instrument was filed charging the person with driving under the influence of intoxicants in violation of ORS 813.010 arising out of the same incident that led to the suspension of the personÂs driving privileges;

Â Â Â Â Â  (3) The person was acquitted of the charge; and

Â Â Â Â Â  (4) The person presents the department with a certified copy of the judgment of acquittal from the court clearly showing the location of the court, the date of the arrest and the findings of the court. [1987 c.303 Â§2; 1993 c.305 Â§8; 1995 c.568 Â§8]

HARDSHIP PERMITS

Â Â Â Â Â  813.500 Restrictions on issuance. (1) If a personÂs license is suspended for driving while under the influence of intoxicants under ORS 813.400 and the suspension period is determined by ORS 809.428 (2)(b) or (c), the Department of Transportation may only issue a hardship permit to the person under ORS 807.240 if the person, in addition to any requirement under ORS 807.240 and any applicable requirements under ORS 807.250 and 813.520:

Â Â Â Â Â  (a) Is examined by the Director of Human Services or its designee to determine whether the person has a problem condition involving alcohol, inhalants or controlled substances as described in ORS 813.040; and

Â Â Â Â Â  (b) Complies with the requirements of this section.

Â Â Â Â Â  (2) If the Director of Human Services determines that the person has a problem condition involving alcohol, inhalants or controlled substances, as described in ORS 813.040, the department may issue the permit to the person only if both the following apply:

Â Â Â Â Â  (a) The person enrolled in a program for rehabilitation for alcoholism or drug dependence approved by the Director of Human Services.

Â Â Â Â Â  (b) The Director of Human Services recommends, on the basis of the personÂs progress in the rehabilitation program, such reinstatement in writing to the department. If the Director of Human Services makes a recommendation under this paragraph, the Director of Human Services shall state specifically in the recommendation the times, places, routes and days of the week minimally necessary for the person to seek or retain employment, to attend any alcohol or drug treatment or rehabilitation program or to obtain necessary medical treatment for the person or a member of the personÂs immediate family.

Â Â Â Â Â  (3) If the Director of Human Services determines that the person does not have a problem condition involving alcohol, inhalants or controlled substances as described in ORS 813.040, the department may issue the permit to the person only if, in addition to any requirements under ORS 807.240, the person enters an alcohol or drug information program approved by the Director of Human Services and the department determines that issuance of a permit is appropriate. If the department issues a permit to a person described in this subsection, the department shall require, under ORS 807.240, that the person complete the program as a condition of retaining the permit. [1983 c.338 Â§328; 1985 c.16 Â§145; 1987 c.801 Â§13; 1989 c.401 Â§2; 1991 c.557 Â§9; 1999 c.619 Â§13; 2003 c.23 Â§4]

Â Â Â Â Â  813.510 Limitations on privileges granted by permit; conditions of permit. This section establishes limitations that the Department of Transportation is required or permitted to place on hardship permits issued under ORS 807.240 to persons whose suspension is based upon a conviction for driving under the influence of intoxicants or upon ORS 813.100. Limitations placed on a hardship permit under this section are in addition to any limitations placed on the permit under ORS 807.240. A personÂs permit is subject to suspension or revocation as provided under ORS 807.240 if the department determines that the holder of the permit has violated any limitation placed upon the permit under this section. Violation of a limitation under this section is punishable as provided by ORS 811.175 or 811.182. The limitations are as described in the following:

Â Â Â Â Â  (1) A hardship permit issued to the person shall limit the personÂs driving privileges:

Â Â Â Â Â  (a) To the times, places, routes and days the department determines to be minimally necessary for the person to seek or retain employment, to attend any alcohol or drug treatment or rehabilitation program or to obtain required medical treatment for the person or a member of the personÂs immediate family; and

Â Â Â Â Â  (b) To times, places, routes and days that are specifically stated.

Â Â Â Â Â  (2) The personÂs driving privileges under the permit are subject to suspension or revocation if the person does not maintain a good driving record, as defined by the administrative rules of the department, during the term of the permit.

Â Â Â Â Â  (3) If the person is in a rehabilitation program under ORS 813.500, the person must complete the rehabilitation program.

Â Â Â Â Â  (4) The department may require the person to complete a driver improvement program under ORS 809.480 as a condition of the permit.

Â Â Â Â Â  (5) If the person is involved in a diversion agreement under ORS 813.220 and 813.230, the department may require the person to successfully complete the diversion program as a condition of retaining the permit.

Â Â Â Â Â  (6) The department shall condition the permit so that the permit will be revoked if the person is convicted of any of the following:

Â Â Â Â Â  (a) Reckless driving under ORS 811.140.

Â Â Â Â Â  (b) Driving under the influence of intoxicants under ORS 813.010.

Â Â Â Â Â  (c) Failure to perform the duties of a driver under ORS 811.700 or 811.705.

Â Â Â Â Â  (d) Fleeing or attempting to elude a police officer under ORS 811.540.

Â Â Â Â Â  (e) Driving while suspended or revoked under ORS 811.175 or 811.182. [1983 c.338 Â§329; 1985 c.16 Â§146; 1987 c.730 Â§21; 1987 c.801 Â§14; 1991 c.208 Â§5; 2003 c.23 Â§5]

Â Â Â Â Â  813.520 Limitations on authority to issue hardship permit or reinstate driving privileges. In addition to any provisions of ORS 807.240 and 813.510 or 807.250, this section establishes limitations on the authority of the Department of Transportation to issue driving privileges under ORS 807.240. The department may not reinstate any driving privileges or issue any hardship permit under ORS 807.240 as provided under any of the following:

Â Â Â Â Â  (1) For a period of 90 days after the beginning of the suspension if the suspension is for refusal of a test under ORS 813.100 and the person is not subject to an increase in the time before a permit may be issued for reasons described in ORS 813.430. This period of 90 days shall be reduced by the time the department refused to issue a hardship permit under subsection (5) or (6) of this section if the personÂs driving privileges were suspended based on the same occurrence.

Â Â Â Â Â  (2) For a period of 30 days after the beginning of the suspension if the suspension is because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that constituted being under the influence of intoxicating liquor under ORS 813.300 and the person is not subject to an increase in the time before a hardship permit may be issued for reasons described in ORS 813.430. This period of 30 days shall be reduced by the time the department refused to issue a hardship permit under subsection (5) or (6) of this section if the personÂs driving privileges were suspended based on the same occurrence.

Â Â Â Â Â  (3) For a period of one year after the beginning of the suspension if the suspension is because a breath or blood test under ORS 813.100 disclosed that the person had a level of alcohol in the personÂs blood that constituted being under the influence of intoxicating liquor under ORS 813.300 and the person is subject to an increase in the time before a hardship permit may be issued for reasons described under ORS 813.430. This period of one year shall be reduced by the time the department refused to issue a hardship permit under subsection (5) or (6) of this section if the personÂs driving privileges were suspended based on the same occurrence.

Â Â Â Â Â  (4) For a period of one year after the beginning of the suspension if the suspension is for refusal of a test under ORS 813.100 and the person is subject to an increase in the time before a hardship permit may be issued for reasons described in ORS 813.430. This period of one year shall be reduced by the time the department refused to issue a hardship permit under subsection (5) or (6) of this section if the personÂs driving privileges were suspended based on the same occurrence.

Â Â Â Â Â  (5) For a period of 90 days after the beginning of the suspension under ORS 813.400 if it is the personÂs second conviction for driving while under the influence of intoxicants if the suspension period is determined by ORS 809.428 (2)(b). This period of 90 days shall be reduced by the time the department refused to issue a hardship permit under subsection (1), (2), (3) or (4) of this section if the personÂs driving privileges were suspended based on the same occurrence.

Â Â Â Â Â  (6) For a period of one year after the beginning of the suspension under ORS 813.400 for driving while under the influence of intoxicants if the suspension period is determined by ORS 809.428 (2)(c). This period of one year shall be reduced by the time the department refused to issue a hardship permit under subsection (1), (2), (3) or (4) of this section if the personÂs driving privileges were suspended based on the same occurrence.

Â Â Â Â Â  (7) To any person who has a mental or physical condition or impairment that affects the personÂs ability to safely operate a motor vehicle.

Â Â Â Â Â  (8) If the suspension is based upon a conviction for a violation of ORS 813.010 or is imposed under ORS 813.410 based upon ORS 813.100 to a person who has available public or private transportation sufficient to fulfill the personÂs transportation needs while the person is suspended.

Â Â Â Â Â  (9) For a period of 30 days following imposition of suspension, if the person, within the previous year, has been convicted of a traffic crime and the suspension is based upon a conviction for violation of ORS 813.010 or is imposed under ORS 813.410 based upon ORS 813.100. [1985 c.16 Â§148; 1985 c.672 Â§16; 1987 c.673 Â§1a; 1987 c.801 Â§15; 1989 c.224 Â§141; 1989 c.401 Â§3; 1993 c.305 Â§9; 1995 c.568 Â§9; 1999 c.1051 Â§91; 2005 c.140 Â§5]

IGNITION INTERLOCK DEVICES

Â Â Â Â Â  813.600 Ignition interlock program; rules. (1) The Department of Transportation, in consultation with the Transportation Safety Committee, shall establish a program for the use of ignition interlock devices by persons convicted of driving under the influence of intoxicants and granted hardship permits under ORS 807.240.

Â Â Â Â Â  (2) The department shall adopt rules that specify requirements for ignition interlock devices that may be used and shall publish a list of devices that meet the requirements. The list may include devices that:

Â Â Â Â Â  (a) Do not impede the safe operation of the vehicle;

Â Â Â Â Â  (b) Have the fewest opportunities to be bypassed;

Â Â Â Â Â  (c) Correlate well with established measures of alcohol impairment;

Â Â Â Â Â  (d) Work accurately and reliably in an unsupervised environment;

Â Â Â Â Â  (e) Require a deep lung breath sample or other accurate measure of blood alcohol content equivalence;

Â Â Â Â Â  (f) Resist tampering and give evidence if tampering is attempted;

Â Â Â Â Â  (g) Are difficult to circumvent, and require premeditation to do so;

Â Â Â Â Â  (h) Minimize inconvenience to a sober user;

Â Â Â Â Â  (i) Operate reliably over the range of automobile environments or automobile manufacturing standards;

Â Â Â Â Â  (j) Are manufactured by a party who is adequately insured for product liability; and

Â Â Â Â Â  (k) Have a label affixed in a prominent location warning that any person tampering with, circumventing or otherwise misusing the device is subject to civil penalty. [1987 c.746 Â§1; 1991 c.453 Â§14; 1993 c.382 Â§2]

Â Â Â Â Â  813.602 Circumstances under which ignition interlock device required; costs; failure to install; exemptions; rules. (1) When a person is convicted of driving while under the influence of intoxicants in violation of ORS 813.010 or of a municipal ordinance, the Department of Transportation, in addition to any other requirement, shall require that an approved ignition interlock device be installed and used in any vehicle operated by the person:

Â Â Â Â Â  (a) Before the person is eligible for a hardship permit. The requirement is a condition of the hardship permit for the duration of the hardship permit.

Â Â Â Â Â  (b) For the first six months after the ending date of the suspension or revocation caused by the conviction. Violation of the condition imposed under this paragraph is a Class A traffic violation.

Â Â Â Â Â  (2) If the court determines that approved ignition interlock devices are reasonably available, the court may require as a condition of a driving while under the influence of intoxicants diversion agreement that an approved ignition interlock device be installed in any vehicle operated by the person. Courts may not exercise authority under this subsection during any period the courts have notice from the Office of Economic Analysis of the Oregon Department of Administrative Services that there are not sufficient moneys in the Intoxicated Driver Program Fund to pay the costs under subsection (4) of this section. The Office of Economic Analysis of the Oregon Department of Administrative Services may not issue any notice under this subsection if federal funds are available to pay the cost of the interlock devices for indigents and costs of analysis of the use of interlock devices.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if an ignition interlock system is ordered or required under subsection (1) or (2) of this section, the person so ordered or required shall pay to the provider the reasonable costs of leasing, installing and maintaining the device. A payment schedule may be established for the person by the department.

Â Â Â Â Â  (4) The department may waive, in whole or in part, or defer the defendantÂs responsibility to pay all or part of the costs under subsection (3) of this section if the defendant meets the criteria for indigence established for waiving or deferring such costs under subsection (5) of this section. If the defendantÂs responsibility for costs is waived, then notwithstanding ORS 813.270, the costs described in subsection (3) of this section must be paid from the Intoxicated Driver Program Fund.

Â Â Â Â Â  (5) The department, by rule, shall establish criteria and procedures it will use for qualification to waive or defer costs described under subsection (3) of this section for indigence. The criteria must be consistent with the standards for indigence adopted by the federal government for purposes of the food stamp program.

Â Â Â Â Â  (6) At the end of the suspension or revocation resulting from the conviction, the department shall suspend the driving privileges or right to apply for driving privileges of a person who has not submitted proof to the department that an ignition interlock device has been installed or who tampers with an ignition interlock device after it has been installed. If the suspension is for failing to submit proof of installation, the suspension continues until the department receives proof that the ignition interlock device has been installed or until six months after the ending date of the suspension resulting from the conviction, whichever comes first. If the suspension is for tampering with an ignition interlock device, the suspension continues until six months after the ending date of the suspension resulting from the conviction. A person whose driving privileges or right to apply for privileges is suspended under this subsection is entitled to administrative review, as described in ORS 809.440, of the action.

Â Â Â Â Â  (7) The department shall adopt rules permitting medical exemptions from the requirements of installation and use of an ignition interlock device under subsection (1) of this section. [1987 c.746 Â§2; 1989 c.576 Â§1; 1991 c.453 Â§15; 1993 c.382 Â§3; 1993 c.627 Â§6; 1999 c.770 Â§7; 2001 c.786 Â§4; 2003 c.26 Â§1]

Â Â Â Â Â  813.604 Notice of court order; notation on hardship permit; rules. (1) When a court orders installation of an ignition interlock device pursuant to ORS 813.602, the court shall send a copy of the order to the Department of Transportation. The department shall note the requirement on the driving record of the person required to install the device.

Â Â Â Â Â  (2) The department may not issue a hardship permit under ORS 807.240 to any person who is ordered to install an ignition interlock device on the personÂs vehicle until the person furnishes the department satisfactory proof that the device has been installed on any vehicle owned or operated by the person. The department shall determine by rule what constitutes satisfactory proof under this subsection.

Â Â Â Â Â  (3) When the department issues a hardship permit to a person who is required to have an ignition interlock device, the department shall note on the permit that the device is required. The notation constitutes a limitation on the permit and a person who violates the limitation is punishable as provided in ORS 811.182 for criminal driving while suspended or revoked. [1987 c.746 Â§3; 1989 c.398 Â§2; 1997 c.249 Â§235]

Â Â Â Â Â  813.606 Exception for employee otherwise required to have device. Notwithstanding ORS 813.604, if a person is required, in the course and scope of the personÂs employment, to operate a motor vehicle owned by the personÂs employer, the person may operate that vehicle without installation of an ignition interlock device if:

Â Â Â Â Â  (1) The employer has been notified that the employee is operating with a hardship permit restricted as provided in ORS 813.604 or the employee is operating on a fully reinstated license within the first six months following suspension or revocation for driving while under the influence of intoxicants; and

Â Â Â Â Â  (2) The employee has proof of the notification or fully reinstated license in the possession of the employee while operating the employerÂs vehicle in the course of employment. [1987 c.746 Â§4; 1999 c.770 Â§8; 2001 c.786 Â§5]

Â Â Â Â Â  813.608 Knowingly furnishing motor vehicle without ignition interlock device; penalty. (1) A person commits the offense of knowingly furnishing a motor vehicle without an ignition interlock device to someone who is not authorized to drive such a vehicle if the person rents, leases, lends or otherwise furnishes a motor vehicle to someone the person knows to have been ordered or required under ORS 813.602, to install an ignition interlock device, and the motor vehicle is not equipped with such a device that is in working order.

Â Â Â Â Â  (2) The offense described in this section, knowingly furnishing a motor vehicle without an ignition interlock device to someone who is not authorized to drive such a vehicle, is a Class A traffic violation. [1987 c.746 Â§5; 1989 c.576 Â§2]

Â Â Â Â Â  813.610 Soliciting another to blow into ignition interlock device; penalty. (1) A person commits the offense of unlawfully soliciting another to blow into an ignition interlock device or start a motor vehicle equipped with an ignition interlock device if the person has such a device as a result of an order or requirement under ORS 813.602 and the person requests or solicits another to blow into the device or start the motor vehicle so as to circumvent the device.

Â Â Â Â Â  (2) The offense described in this section, unlawfully soliciting another to blow into an ignition interlock device or start a motor vehicle equipped with an ignition interlock device, is a Class A traffic violation. [1987 c.746 Â§6; 1989 c.576 Â§3]

Â Â Â Â Â  813.612 Unlawfully blowing into ignition interlock device; penalty. (1) A person commits the offense of unlawfully blowing into an ignition interlock device or starting a motor vehicle equipped with an ignition interlock device if, for the purpose of providing an operable motor vehicle for someone required under ORS 813.602 to have such a device, the person blows into an ignition interlock device or starts an automobile equipped with the device.

Â Â Â Â Â  (2) This section does not apply to a person who is required to have an ignition interlock device and who blows into or starts the personÂs own vehicle that is so equipped.

Â Â Â Â Â  (3) The offense described in this section, unlawfully blowing into an ignition interlock device or starting a motor vehicle equipped with an ignition interlock device, is a Class A traffic violation. [1987 c.746 Â§7]

Â Â Â Â Â  813.614 Tampering with ignition interlock device; penalty. (1) A person commits the offense of tampering with an ignition interlock device if the person does anything to a device that was ordered installed pursuant to ORS 813.602 that circumvents the operation of the device.

Â Â Â Â Â  (2) The offense described in this section, tampering with an ignition interlock device, is a Class A traffic violation. [1987 c.746 Â§9]

Â Â Â Â Â  813.616 Use of certain moneys to pay for ignition interlock program. Notwithstanding ORS 813.270, moneys in the Intoxicated Driver Program Fund may be used to pay for administration and evaluation of the ignition interlock program established by ORS 813.600 to 813.616 and for the costs of participation in the program for indigents. [1987 c.746 Â§8; 1993 c.382 Â§4]

_______________



Chapter 814

Chapter 814 Â Pedestrians; Passengers; Livestock; Motorized Wheelchairs; Vehicles With Fewer Than Four Wheels

2005 EDITION

PEDESTRIANS; MOTORCYCLES; BICYCLES; SCOOTERS

OREGON VEHICLE CODE

PEDESTRIANS

(Traffic Control Devices)

814.010Â Â Â Â  Appropriate responses to traffic control devices

814.020Â Â Â Â  Failure to obey traffic control device; penalty

814.030Â Â Â Â  Failure to obey bridge or railroad signal; penalty

(Pedestrian Yield)

814.040Â Â Â Â  Failure to yield to vehicle; penalty

814.050Â Â Â Â  Failure to yield to ambulance or emergency vehicle; penalty

(Roadway Use)

814.060Â Â Â Â  Failure to use pedestrian tunnel or overhead crossing; penalty

814.070Â Â Â Â  Improper position upon or improperly proceeding along highway; penalty

814.080Â Â Â Â  Unlawful hitchhiking; penalty

(Miscellaneous Rights)

814.100Â Â Â Â  Rights of driver and passengers of disabled vehicle on freeway

814.110Â Â Â Â  Rights for blind or blind and deaf pedestrians

814.120Â Â Â Â  Unlawful use of white cane; penalty

PASSENGERS

814.130Â Â Â Â  Passenger obstruction of driver; penalty

LIVESTOCK

814.140Â Â Â Â  Application of vehicle laws to animal on roadway

814.150Â Â Â Â  Failure to perform duties of person in charge of livestock on highway; penalty

MOPEDS AND MOTORCYCLES

814.200Â Â Â Â  Unlawful operation of motorcycle or moped; penalty

814.210Â Â Â Â  Operation of moped on sidewalk or bicycle trail; penalty

814.220Â Â Â Â  Motorcyclist clinging to another vehicle; penalty

814.230Â Â Â Â  Moped operator or rider clinging to other vehicle; penalty

814.240Â Â Â Â  Motorcycle or moped unlawful passing; penalty

814.250Â Â Â Â  Moped or motorcycle operating more than two abreast; penalty

814.260Â Â Â Â  Failure of moped operator to wear motorcycle helmet; penalty

814.269Â Â Â Â  Failure of motorcycle operator to wear motorcycle helmet; penalty

814.275Â Â Â Â  Failure of motorcycle passenger to wear motorcycle helmet; penalty

814.280Â Â Â Â  Endangering motorcycle passenger; penalty

814.290Â Â Â Â  Exemptions from motorcycle helmet requirements

814.310Â Â Â Â  Illegal alteration of moped; penalty

814.320Â Â Â Â  Failure to display lighted headlights; exceptions; penalty

814.325Â Â Â Â  Carrying passenger on motorcycle; penalty

814.330Â Â Â Â  Carrying passenger on moped; penalty

814.340Â Â Â Â  Riding as passenger on moped; penalty

BICYCLES

814.400Â Â Â Â  Application of vehicle laws to bicycles

814.405Â Â Â Â  Status of electric assisted bicycle

814.410Â Â Â Â  Unsafe operation of bicycle on sidewalk; penalty

814.420Â Â Â Â  Failure to use bicycle lane or path; exceptions; penalty

814.430Â Â Â Â  Improper use of lanes; exceptions; penalty

814.440Â Â Â Â  Failure to signal turn; exceptions; penalty

814.450Â Â Â Â  Unlawful load on bicycle; penalty

814.460Â Â Â Â  Unlawful passengers on bicycle; penalty

814.470Â Â Â Â  Failure to use bicycle seat; penalty

814.480Â Â Â Â  Nonmotorized vehicle clinging to another vehicle; penalty

814.484Â Â Â Â  Meaning of ÂbicycleÂ and Âoperating or riding on a highwayÂ

814.485Â Â Â Â  Failure to wear protective headgear; penalty

814.486Â Â Â Â  Endangering bicycle operator or passenger; penalty

814.487Â Â Â Â  Exemptions from protective headgear requirements

814.488Â Â Â Â  Citations; exemption from requirement to pay fine

814.489Â Â Â Â  Use of evidence of lack of protective headgear on bicyclist

MOTORIZED WHEELCHAIRS

814.500Â Â Â Â  Rights and duties of person riding motorized wheelchair on bicycle lane or path

MOTOR ASSISTED SCOOTERS

814.510Â Â Â Â  Application of vehicle laws to motor assisted scooters

814.512Â Â Â Â  Unlawful operation of motor assisted scooter; penalty

814.514Â Â Â Â  Failure of operator of motor assisted scooter to use bicycle lane or path; exception; penalty

814.516Â Â Â Â  Prohibition on operation of motor assisted scooters in state parks

814.518Â Â Â Â  Improper operation of motor assisted scooter on highway; exceptions; penalty

814.520Â Â Â Â  Improper operation of motor assisted scooter in lane; exceptions; penalty

814.522Â Â Â Â  Failure to signal; exception; penalty

814.524Â Â Â Â  Unsafe operation of motor assisted scooter on sidewalk; penalty

814.526Â Â Â Â  Unsafe operation of motor assisted scooter on bicycle path or lane; penalty

814.528Â Â Â Â  Operation of motor assisted scooter in crosswalk; exception; penalty

814.530Â Â Â Â  Carrying passenger on motor assisted scooter; penalty

814.532Â Â Â Â  Operating motor assisted scooter with unlawful load; penalty

814.534Â Â Â Â  Failure of motor assisted scooter operator to wear protective headgear; exception; penalty

814.536Â Â Â Â  Endangering motor assisted scooter operator; penalty

ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES

814.550Â Â Â Â  Application of vehicle laws to electric personal assistive mobility device

814.552Â Â Â Â  Unsafe operation of electric personal assistive mobility device; penalty

814.554Â Â Â Â  Local government and state agency regulation of operation of electric personal assistive mobility devices

NONMOTORIZED VEHICLES OTHER THAN BICYCLES

814.600Â Â Â Â  Failure of skateboarder, scooter rider or in-line skater to wear protective headgear; penalty

PEDESTRIANS

(Traffic Control Devices)

Â Â Â Â Â  814.010 Appropriate responses to traffic control devices. This section establishes appropriate pedestrian responses to specific traffic control devices for purposes of ORS 814.020. Authority to place traffic control devices is established under ORS 810.210. Except when acting under the direction of a police officer, a pedestrian is in violation of ORS 814.020 if the pedestrian makes a response to a traffic control device that is not permitted under the following:

Â Â Â Â Â  (1) A pedestrian facing a traffic control device with a green light may proceed across the roadway within any marked or unmarked crosswalk unless prohibited from doing so by other traffic control devices.

Â Â Â Â Â  (2) A pedestrian facing a traffic control device with a green arrow signal light may proceed across the roadway within any marked or unmarked crosswalk unless prohibited from doing so by other traffic control devices.

Â Â Â Â Â  (3) A pedestrian facing a traffic control device with a steady yellow light shall not enter the roadway unless otherwise directed by a pedestrian control signal.

Â Â Â Â Â  (4) A pedestrian facing a traffic control device with a steady red light shall not enter the roadway unless otherwise directed by a pedestrian control signal.

Â Â Â Â Â  (5) If a traffic control device is erected and maintained at a place other than an intersection, the provisions of this section are applicable.

Â Â Â Â Â  (6) When a pedestrian control signal showing the words ÂWalkÂ and ÂWaitÂ or ÂDonÂt WalkÂ or any other pedestrian symbol approved by the Oregon Transportation Commission under ORS 810.200 and 810.210 for the purpose of controlling pedestrian crossing is in place, the signal indicates and applies as follows:

Â Â Â Â Â  (a) If a pedestrian is facing a ÂWalkÂ signal or other symbol approved under ORS 810.200 and 810.210 indicating that the pedestrian may proceed, the pedestrian may proceed across the roadway in the direction of the signal.

Â Â Â Â Â  (b) A pedestrian shall not start to cross the roadway in the direction of a signal showing a ÂWaitÂ or ÂDonÂt WalkÂ or any other symbol approved under ORS 810.200 and 810.210 indicating that the pedestrian may not proceed. A pedestrian who has started crossing a roadway on a signal showing ÂWalkÂ or any other approved symbol to proceed shall proceed with dispatch to a sidewalk or safety island while a signal is showing ÂWaitÂ or ÂDonÂt WalkÂ or any other approved symbol indicating not to proceed. [1983 c.338 Â§553; 1985 c.16 Â§282]

Â Â Â Â Â  814.020 Failure to obey traffic control device; penalty. (1) A pedestrian commits the offense of pedestrian failure to obey traffic control devices if the pedestrian does any of the following:

Â Â Â Â Â  (a) Fails to obey any traffic control device specifically applicable to the pedestrian.

Â Â Â Â Â  (b) Fails to obey any specific traffic control device described in ORS 814.010 in the manner required by that section.

Â Â Â Â Â  (2) A pedestrian is not subject to the requirements of this section if the pedestrian complies with directions of a police officer.

Â Â Â Â Â  (3) The offense described in this section, pedestrian failure to obey traffic control devices, is a Class D traffic violation. [1983 c.338 Â§552; 1995 c.383 Â§82]

Â Â Â Â Â  814.030 Failure to obey bridge or railroad signal; penalty. (1) A pedestrian commits the offense of pedestrian failure to obey bridge or railroad signal if the pedestrian does any of the following:

Â Â Â Â Â  (a) Enters or remains upon a bridge or approach to a bridge beyond the bridge signal, gate or barricade after a bridge operation signal has been given.

Â Â Â Â Â  (b) Passes through, around, over or under any crossing gate or barrier at a bridge or railroad grade crossing while the gate or barrier is closed or being opened or closed.

Â Â Â Â Â  (2) The offense described in this section, pedestrian failure to obey bridge or railroad signal, is a Class D traffic violation. [1983 c.338 Â§554; 1995 c.383 Â§83]

(Pedestrian Yield)

Â Â Â Â Â  814.040 Failure to yield to vehicle; penalty. (1) A pedestrian commits the offense of pedestrian failure to yield to a vehicle if the pedestrian does any of the following:

Â Â Â Â Â  (a) Suddenly leaves a curb or other place of safety and moves into the path of a vehicle that is so close as to constitute an immediate hazard.

Â Â Â Â Â  (b) Fails to yield the right of way to a vehicle upon a roadway when the pedestrian is crossing the roadway at any point other than within a marked crosswalk or an unmarked crosswalk at an intersection.

Â Â Â Â Â  (c) Except as otherwise provided under the vehicle code, fails to yield the right of way to all vehicles upon the roadway.

Â Â Â Â Â  (2) The offense described in this section, pedestrian failure to yield to a vehicle, is a Class D traffic violation. [1983 c.338 Â§555; 1995 c.383 Â§84]

Â Â Â Â Â  814.050 Failure to yield to ambulance or emergency vehicle; penalty. (1) A pedestrian commits the offense of pedestrian failure to yield to an ambulance or emergency vehicle if the pedestrian does not yield the right of way to:

Â Â Â Â Â  (a) An ambulance used in an emergency situation; or

Â Â Â Â Â  (b) An emergency vehicle or an ambulance upon the approach of the vehicle using a visual signal or audible signal or both according to requirements under ORS 820.300 or 820.320.

Â Â Â Â Â  (2) This section does not relieve the driver of an ambulance or emergency vehicle from the duty to:

Â Â Â Â Â  (a) Drive with due regard for the safety of all persons using the highway; and

Â Â Â Â Â  (b) Exercise due care to avoid colliding with any pedestrian.

Â Â Â Â Â  (3) The offense described in this section, pedestrian failure to yield to an ambulance or emergency vehicle, is a Class D traffic violation. [1983 c.338 Â§556; 1995 c.209 Â§4; 1995 c.383 Â§85]

(Roadway Use)

Â Â Â Â Â  814.060 Failure to use pedestrian tunnel or overhead crossing; penalty. (1) A pedestrian commits the offense of failure to use pedestrian tunnel or overhead crossing if the pedestrian crosses a roadway other than by means of a pedestrian tunnel or overhead pedestrian crossing when a tunnel or overhead crossing serves the place where the pedestrian is crossing the roadway.

Â Â Â Â Â  (2) The offense described in this section, failure to use pedestrian tunnel or overhead crossing, is a Class D traffic violation. [1983 c.338 Â§557]

Â Â Â Â Â  814.070 Improper position upon or improperly proceeding along highway; penalty. (1) A pedestrian commits the offense of pedestrian with improper position upon or improperly proceeding along a highway if the pedestrian does any of the following:

Â Â Â Â Â  (a) Takes a position upon or proceeds along and upon the roadway where there is an adjacent usable sidewalk or shoulder.

Â Â Â Â Â  (b) Does not take a position upon or proceed along and upon the shoulder, as far as practicable from the roadway edge, on a highway that has an adjacent shoulder area on one or both sides.

Â Â Â Â Â  (c) Except in the case of the divided highway, does not take a position upon or proceed along and upon the left shoulder and as far as practicable from the roadway edge on a two-way highway that has no sidewalk and that does have an adjacent shoulder area. This paragraph does not apply to:

Â Â Â Â Â  (A) A hitchhiker who takes a position upon or proceeds along and upon the right shoulder so long as the hitchhiker does so facing the vehicles using the adjacent lane of the roadway; or

Â Â Â Â Â  (B) A member of a group that has adopted that section of highway under the provisions of ORS 366.158 and who is obeying the rules of the Department of Transportation for picking up litter on either side of the roadway.

Â Â Â Â Â  (d) Does not take a position upon or proceed along and upon the right highway shoulder, as far as practicable from the roadway edge, on a divided highway that has no sidewalk and does have a shoulder area. This paragraph does not apply to a member of a group that has adopted that section of highway under the provisions of ORS 366.158 and who is obeying the rules of the Department of Transportation for picking up litter on either side of the roadway.

Â Â Â Â Â  (e) Fails to take a position upon or proceed along and upon a highway that has neither sidewalk nor shoulder available, as near as practicable to an outside edge of the roadway, and, if the roadway is a two-way roadway, only on the left side of it.

Â Â Â Â Â  (2) This section is subject to the provisions of ORS 814.100.

Â Â Â Â Â  (3) The offense described in this section, pedestrian with improper position upon or improperly proceeding along a highway, is a Class D traffic violation. [1983 c.338 Â§558; 1991 c.486 Â§4; 1995 c.383 Â§86]

Â Â Â Â Â  814.080 Unlawful hitchhiking; penalty. (1) A person commits the offense of unlawful hitchhiking if the person is on a roadway for the purpose of soliciting a ride.

Â Â Â Â Â  (2) The offense described in this section, unlawful hitchhiking, is a Class D traffic violation. [1983 c.338 Â§559; 1995 c.383 Â§87]

Â Â Â Â Â  814.090 [1983 c.338 Â§560; 1995 c.383 Â§88; 1999 c.932 Â§1; repealed by 2005 c.63 Â§1]

Â Â Â Â Â  814.092 [1999 c.932 Â§2; repealed by 2005 c.63 Â§1]

(Miscellaneous Rights)

Â Â Â Â Â  814.100 Rights of driver and passengers of disabled vehicle on freeway. On a freeway on which pedestrian traffic is prohibited, the driver and passengers of a disabled vehicle stopped on the freeway may walk to the nearest exit, in either direction, on that side of the freeway upon which the vehicle is disabled, from which telephone or motor vehicle repair services are available. [1983 c.338 Â§561]

Â Â Â Â Â  814.110 Rights for blind or blind and deaf pedestrians. (1) This section establishes rights for pedestrians who are blind or blind and deaf. The rights established by this section are enforced by ORS 811.035 and 814.120. The following definitions apply to this section and to ORS 811.035 and 814.120:

Â Â Â Â Â  (a) ÂBlind personÂ means a person who has 20/200 vision or less, or a visual field of 20 degrees or less.

Â Â Â Â Â  (b) ÂDog guideÂ means a dog that is wearing a dog guide harness and is trained to lead or guide a blind person.

Â Â Â Â Â  (c) ÂWhite caneÂ means a cane or walking stick that is white in color or white with a red tip.

Â Â Â Â Â  (2) This section and ORS 811.035 and 814.120 grant and enforce the following rights for pedestrians who are blind or blind and deaf:

Â Â Â Â Â  (a) A blind or blind and deaf person may carry and use a white cane on the highways and other public places of this state for the purposes of identification and mobility.

Â Â Â Â Â  (b) Any blind person who is deaf may use a white cane marked by a six-inch wide chartreuse colored strip at the tip end.

Â Â Â Â Â  (3) A blind or blind and deaf pedestrian who is not carrying a white cane or not accompanied by a dog guide has all the rights and privileges granted by law to all pedestrians. [1985 c.16 Â§284]

Â Â Â Â Â  814.120 Unlawful use of white cane; penalty. (1) A person commits the offense of unlawful use of a white cane by a sighted person if the person uses or carries a white cane on the highways or any other public place of this state and the person is not blind or blind and deaf.

Â Â Â Â Â  (2) This section is subject to the provisions and definitions relating to the rights of pedestrians who are blind or blind and deaf under ORS 814.110.

Â Â Â Â Â  (3) The offense described in this section, unlawful use of a white cane by a sighted person, is a Class D traffic violation. [1983 c.338 Â§562; 1985 c.16 Â§285; 1995 c.383 Â§89]

PASSENGERS

Â Â Â Â Â  814.130 Passenger obstruction of driver; penalty. (1) A person commits the offense of passenger obstruction of a driver if the person is a passenger in a vehicle and the person rides in a position that interferes with all of the operatorÂs views to the rear, through one or more mirrors and otherwise, or that interferes with the operatorÂs view to the front or sides or the operatorÂs control of the driving mechanism.

Â Â Â Â Â  (2) The offense described in this section, passenger obstruction of driver, is a Class C traffic violation. [1983 c.338 Â§605]

LIVESTOCK

Â Â Â Â Â  814.140 Application of vehicle laws to animal on roadway. Every person riding an animal upon a roadway and every person driving or leading any animal is subject to the provisions of the vehicle code concerning vehicle equipment and operation of vehicles except those provisions which by their very nature can have no application. [1983 c.338 Â§665]

Â Â Â Â Â  814.150 Failure to perform duties of person in charge of livestock on highway; penalty. (1) A person commits the offense of failure to perform the duties of a person in charge of livestock on a highway if the person fails to do any of the following:

Â Â Â Â Â  (a) When riding or leading a horse or other livestock on the highway, a person must keep a lookout for vehicles and use caution to keep the animal under control.

Â Â Â Â Â  (b) A person in charge of driving a herd of livestock on or across a highway shall position a person at the front of the herd to warn drivers that the herd is approaching.

Â Â Â Â Â  (c) A person in charge of livestock being driven on a highway shall use reasonable care and diligence to open the roadway for vehicular traffic.

Â Â Â Â Â  (d) If a horse or other livestock becomes frightened on a highway, the person riding or leading the livestock shall give a distress signal to an approaching driver by raising the personÂs hand.

Â Â Â Â Â  (2) This section is only applicable if the livestock is an animal of the species of horses, mules, donkeys, cattle, swine, sheep or goats.

Â Â Â Â Â  (3) The offense described in this section, failure to perform duties of a person in charge of livestock on a highway, is a Class B traffic violation. [1983 c.338 Â§667]

MOPEDS AND MOTORCYCLES

Â Â Â Â Â  814.200 Unlawful operation of motorcycle or moped; penalty. (1) A person operating a moped or motorcycle commits the offense of unlawful moped or motorcycle operation if the person does any of the following:

Â Â Â Â Â  (a) Fails to sit on a permanent and regular seat attached to the moped or motorcycle.

Â Â Â Â Â  (b) Fails to sit astride the moped or motorcycle seat facing forward and with one leg on each side of the moped or motorcycle.

Â Â Â Â Â  (c) Carries a package, bundle or other article which prevents the person from keeping both hands on the handlebars.

Â Â Â Â Â  (2) The offense described in this section, unlawful moped or motorcycle operation, is a Class B traffic violation. [1983 c.338 Â§686; 1987 c.138 Â§6]

Â Â Â Â Â  814.210 Operation of moped on sidewalk or bicycle trail; penalty. (1) A person commits the offense of operation of a moped on a sidewalk or bicycle trail if the person operates a moped upon a sidewalk, a bicycle path or a bicycle lane.

Â Â Â Â Â  (2) Exemptions to this section are provided under ORS 811.440.

Â Â Â Â Â  (3) The offense described in this section, operation of a moped on a sidewalk or bicycle trail, is a Class D traffic violation. [1983 c.338 Â§644]

Â Â Â Â Â  814.220 Motorcyclist clinging to another vehicle; penalty. (1) A person commits the offense of motorcyclist clinging to another vehicle if the person is riding upon a motorcycle that is not disabled and being towed and the person attaches a part of the personÂs self or the motorcycle to any other vehicle on a roadway.

Â Â Â Â Â  (2) The offense described in this section, motorcyclist clinging to another vehicle, is a Class B traffic violation. [1983 c.338 Â§687; 1985 c.16 Â§330; 1995 c.383 Â§90]

Â Â Â Â Â  814.230 Moped operator or rider clinging to other vehicle; penalty. (1) A person commits the offense of moped operator or rider clinging to another vehicle if the person is riding upon or operating a moped and the person clings to another vehicle upon a roadway or attaches the moped to any other vehicle upon a roadway.

Â Â Â Â Â  (2) The offense described in this section, moped operator or rider clinging to another vehicle, is a Class D traffic violation. [1983 c.338 Â§688]

Â Â Â Â Â  814.240 Motorcycle or moped unlawful passing; penalty. (1) A motorcycle operator or moped operator commits the offense of motorcycle or moped unlawful passing in a lane with a vehicle if the operator does any of the following:

Â Â Â Â Â  (a) Overtakes and passes in the same lane occupied by the vehicle the operator is overtaking, unless the vehicle being passed is a motorcycle or a moped.

Â Â Â Â Â  (b) Operates a moped or motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

Â Â Â Â Â  (2) This section does not apply to a police officer in the performance of official duties.

Â Â Â Â Â  (3) The offense described in this section, motorcycle or moped unlawful passing in a lane with a vehicle, is a Class B traffic violation. [1983 c.338 Â§689]

Â Â Â Â Â  814.250 Moped or motorcycle operating more than two abreast; penalty. (1) A person commits the offense of operating a moped or motorcycle more than two abreast if the person is operating a moped or motorcycle on a roadway laned for traffic and the person is riding abreast of more than one other motorcycle or moped in the same lane for traffic.

Â Â Â Â Â  (2) The offense described in this section, moped or motorcycle operating more than two abreast, is a Class B traffic violation. [1983 c.338 Â§690]

Â Â Â Â Â  814.260 Failure of moped operator to wear motorcycle helmet; penalty. (1) A person commits the offense of failure of a moped rider to wear a motorcycle helmet if the person:

Â Â Â Â Â  (a) Operates or rides on a moped; and

Â Â Â Â Â  (b) Is not wearing a motorcycle helmet.

Â Â Â Â Â  (2) Exemptions from this section are established under ORS 814.290.

Â Â Â Â Â  (3) This section does not permit passengers on mopeds in violation of ORS 814.330 or 814.340.

Â Â Â Â Â  (4) The offense described in this section, failure of a moped rider to wear a motorcycle helmet, is a Class D traffic violation. [1983 c.338 Â§691; 1985 c.16 Â§331; 1987 c.910 Â§4; 1995 c.492 Â§3]

Â Â Â Â Â  814.269 Failure of motorcycle operator to wear motorcycle helmet; penalty. (1) A person commits the offense of failure of a motorcycle operator to wear a motorcycle helmet if the person operates a motorcycle and is not wearing a motorcycle helmet.

Â Â Â Â Â  (2) Exemptions from this section are established in ORS 814.290.

Â Â Â Â Â  (3) The offense described in this section, failure of a motorcycle operator to wear a motorcycle helmet, is a Class D traffic violation. [1987 c.910 Â§2; 1995 c.492 Â§4]

Â Â Â Â Â  814.270 [1983 c.338 Â§696; 1985 c.16 Â§333; repealed by 1987 c.910 Â§7]

Â Â Â Â Â  814.275 Failure of motorcycle passenger to wear motorcycle helmet; penalty. (1) A person commits the offense of failure of a motorcycle passenger to wear a motorcycle helmet if the person rides as a passenger on a motorcycle and is not wearing a motorcycle helmet.

Â Â Â Â Â  (2) Exemptions from this section are established in ORS 814.290.

Â Â Â Â Â  (3) The offense described in this section, failure of a motorcycle passenger to wear a motorcycle helmet, is a Class D traffic violation. [1987 c.910 Â§3; 1989 c.283 Â§1; 1995 c.492 Â§5]

Â Â Â Â Â  814.280 Endangering motorcycle passenger; penalty. (1) A person commits the offense of endangering a motorcycle passenger if the person is operating a motorcycle and the person carries another person on the motorcycle who is not wearing a motorcycle helmet.

Â Â Â Â Â  (2) Exemptions from this section are established under ORS 814.290.

Â Â Â Â Â  (3) The offense described in this section, endangering a motorcycle passenger, is a Class D traffic violation. [1983 c.338 Â§692; 1987 c.910 Â§5; 1995 c.492 Â§6]

Â Â Â Â Â  814.290 Exemptions from motorcycle helmet requirements. This section establishes exemptions from the requirements and penalties relating to the use of motorcycle helmets under ORS 814.260 to 814.280. A person is not in violation of ORS 814.260, 814.269, 814.275 or 814.280 if the person is any of the following:

Â Â Â Â Â  (1) Within an enclosed cab.

Â Â Â Â Â  (2) Operating or riding a vehicle designed to travel with three wheels in contact with the ground at speeds of less than 15 miles per hour. [1983 c.338 Â§693; 1987 c.910 Â§6; 1995 c.492 Â§7]

Â Â Â Â Â  814.300 [1983 c.338 Â§694; repealed by 1999 c.179 Â§1]

Â Â Â Â Â  814.310 Illegal alteration of moped; penalty. (1) A person commits the offense of illegal alteration of a moped if the person alters or modifies in any manner a vehicle registered in this state so that:

Â Â Â Â Â  (a) The displacement of the engine is increased beyond that allowable for a moped under ORS 801.345; or

Â Â Â Â Â  (b) The vehicle is capable of moving, unassisted, at a speed of more than 30 miles per hour on a level road surface.

Â Â Â Â Â  (2) The offense described in this section, illegal alteration of a moped, is a Class C traffic violation. [1983 c.338 Â§285; 1985 c.16 Â§117; 1985 c.401 Â§13]

Â Â Â Â Â  814.320 Failure to display lighted headlights; exceptions; penalty. (1) A person commits the offense of failure to display lighted headlights on a moped or motorcycle at all times, if the person operates a moped or motorcycle and does not display lights and illuminated devices specified under ORS 816.320 and 816.330 at all times the motorcycle or moped is upon a highway.

Â Â Â Â Â  (2) A person may use modulating headlights described under ORS 816.050 during daylight without violating this section, but a person who uses such modulating headlights during limited visibility conditions is in violation of this section.

Â Â Â Â Â  (3) This section does not apply when specific exceptions with respect to parked vehicles are made under ORS 811.525.

Â Â Â Â Â  (4) A court may dismiss, without penalty, any charge for violation of this section if the court determines that:

Â Â Â Â Â  (a) The violation was caused by a malfunction of equipment; and

Â Â Â Â Â  (b) The equipment that malfunctioned and caused the violation has been repaired or replaced.

Â Â Â Â Â  (5) The offense described in this section, failure to display lighted headlights on a moped or motorcycle at all times, is a Class B traffic violation. [1983 c.338 Â§695; 1985 c.16 Â§332]

Â Â Â Â Â  814.325 Carrying passenger on motorcycle; penalty. (1) A person commits the offense of unlawfully carrying a passenger on a motorcycle if the person does any of the following:

Â Â Â Â Â  (a) Carries on a motorcycle a person who is not seated on a permanent and regular seat, if the motorcycle is designed to carry more than one person, or upon another seat attached to the motorcycle at the rear or side of the operatorÂs seat.

Â Â Â Â Â  (b) Carries a person in a position that interferes with the operation or control of the motorcycle or the operatorÂs view.

Â Â Â Â Â  (c) Carries a person, other than in a sidecar or enclosed cab, on a motorcycle with no footrests for that person.

Â Â Â Â Â  (2) The offense described in this section, unlawfully carrying a passenger on a motorcycle, is a Class B traffic violation. [1987 c.138 Â§8]

Â Â Â Â Â  814.330 Carrying passenger on moped; penalty. (1) A person commits the offense of unlawfully carrying a passenger on a moped if the person operates a moped on any highway of this state with a passenger on the moped.

Â Â Â Â Â  (2) The offense described in this section, unlawfully carrying a passenger on a moped, is a Class D traffic violation. [Formerly 487.743]

Â Â Â Â Â  814.340 Riding as passenger on moped; penalty. (1) A person commits the offense of unlawfully riding as a passenger on a moped if the person rides any moped as a passenger on a highway of this state.

Â Â Â Â Â  (2) The offense described in this section, unlawfully riding as a passenger on a moped, is a Class D traffic violation. [Formerly 487.746]

BICYCLES

Â Â Â Â Â  814.400 Application of vehicle laws to bicycles. (1) Every person riding a bicycle upon a public way is subject to the provisions applicable to and has the same rights and duties as the driver of any other vehicle concerning operating on highways, vehicle equipment and abandoned vehicles, except:

Â Â Â Â Â  (a) Those provisions which by their very nature can have no application.

Â Â Â Â Â  (b) When otherwise specifically provided under the vehicle code.

Â Â Â Â Â  (2) Subject to the provisions of subsection (1) of this section:

Â Â Â Â Â  (a) A bicycle is a vehicle for purposes of the vehicle code; and

Â Â Â Â Â  (b) When the term ÂvehicleÂ is used the term shall be deemed to be applicable to bicycles.

Â Â Â Â Â  (3) The provisions of the vehicle code relating to the operation of bicycles do not relieve a bicyclist or motorist from the duty to exercise due care. [1983 c.338 Â§697; 1985 c.16 Â§335]

Â Â Â Â Â  814.405 Status of electric assisted bicycle. An electric assisted bicycle shall be considered a bicycle, rather than a motor vehicle, for purposes of the Oregon Vehicle Code, except when otherwise specifically provided by statute. [1997 c.400 Â§4]

Â Â Â Â Â  814.410 Unsafe operation of bicycle on sidewalk; penalty. (1) A person commits the offense of unsafe operation of a bicycle on a sidewalk if the person does any of the following:

Â Â Â Â Â  (a) Operates the bicycle so as to suddenly leave a curb or other place of safety and move into the path of a vehicle that is so close as to constitute an immediate hazard.

Â Â Â Â Â  (b) Operates a bicycle upon a sidewalk and does not give an audible warning before overtaking and passing a pedestrian and does not yield the right of way to all pedestrians on the sidewalk.

Â Â Â Â Â  (c) Operates a bicycle on a sidewalk in a careless manner that endangers or would be likely to endanger any person or property.

Â Â Â Â Â  (d) Operates the bicycle at a speed greater than an ordinary walk when approaching or entering a crosswalk, approaching or crossing a driveway or crossing a curb cut or pedestrian ramp and a motor vehicle is approaching the crosswalk, driveway, curb cut or pedestrian ramp. This paragraph does not require reduced speeds for bicycles at places on sidewalks or other pedestrian ways other than places where the path for pedestrians or bicycle traffic approaches or crosses that for motor vehicle traffic.

Â Â Â Â Â  (e) Operates an electric assisted bicycle on a sidewalk.

Â Â Â Â Â  (2) Except as otherwise specifically provided by law, a bicyclist on a sidewalk or in a crosswalk has the same rights and duties as a pedestrian on a sidewalk or in a crosswalk.

Â Â Â Â Â  (3) The offense described in this section, unsafe operation of a bicycle on a sidewalk, is a Class D traffic violation. [1983 c.338 Â§699; 1985 c.16 Â§337; 1997 c.400 Â§7; 2005 c.316 Â§2]

Â Â Â Â Â  814.420 Failure to use bicycle lane or path; exceptions; penalty. (1) Except as provided in subsections (2) and (3) of this section, a person commits the offense of failure to use a bicycle lane or path if the person operates a bicycle on any portion of a roadway that is not a bicycle lane or bicycle path when a bicycle lane or bicycle path is adjacent to or near the roadway.

Â Â Â Â Â  (2) A person is not required to comply with this section unless the state or local authority with jurisdiction over the roadway finds, after public hearing, that the bicycle lane or bicycle path is suitable for safe bicycle use at reasonable rates of speed.

Â Â Â Â Â  (3) A person is not in violation of the offense under this section if the person is able to safely move out of the bicycle lane or path for the purpose of:

Â Â Â Â Â  (a) Overtaking and passing another bicycle, a vehicle or a pedestrian that is in the bicycle lane or path and passage cannot safely be made in the lane or path.

Â Â Â Â Â  (b) Preparing to execute a left turn at an intersection or into a private road or driveway.

Â Â Â Â Â  (c) Avoiding debris or other hazardous conditions.

Â Â Â Â Â  (d) Preparing to execute a right turn where a right turn is authorized.

Â Â Â Â Â  (e) Continuing straight at an intersection where the bicycle lane or path is to the right of a lane from which a motor vehicle must turn right.

Â Â Â Â Â  (4) The offense described in this section, failure to use a bicycle lane or path, is a Class D traffic violation. [1983 c.338 Â§700; 1985 c.16 Â§338; 2005 c.316 Â§3]

Â Â Â Â Â  814.430 Improper use of lanes; exceptions; penalty. (1) A person commits the offense of improper use of lanes by a bicycle if the person is operating a bicycle on a roadway at less than the normal speed of traffic using the roadway at that time and place under the existing conditions and the person does not ride as close as practicable to the right curb or edge of the roadway.

Â Â Â Â Â  (2) A person is not in violation of the offense under this section if the person is not operating a bicycle as close as practicable to the right curb or edge of the roadway under any of the following circumstances:

Â Â Â Â Â  (a) When overtaking and passing another bicycle or vehicle that is proceeding in the same direction.

Â Â Â Â Â  (b) When preparing to execute a left turn.

Â Â Â Â Â  (c) When reasonably necessary to avoid hazardous conditions including, but not limited to, fixed or moving objects, parked or moving vehicles, bicycles, pedestrians, animals, surface hazards or other conditions that make continued operation along the right curb or edge unsafe or to avoid unsafe operation in a lane on the roadway that is too narrow for a bicycle and vehicle to travel safely side by side. Nothing in this paragraph excuses the operator of a bicycle from the requirements under ORS 811.425 or from the penalties for failure to comply with those requirements.

Â Â Â Â Â  (d) When operating within a city as near as practicable to the left curb or edge of a roadway that is designated to allow traffic to move in only one direction along the roadway. A bicycle that is operated under this paragraph is subject to the same requirements and exceptions when operating along the left curb or edge as are applicable when a bicycle is operating along the right curb or edge of the roadway.

Â Â Â Â Â  (e) When operating a bicycle alongside not more than one other bicycle as long as the bicycles are both being operated within a single lane and in a manner that does not impede the normal and reasonable movement of traffic.

Â Â Â Â Â  (f) When operating on a bicycle lane or bicycle path.

Â Â Â Â Â  (3) The offense described in this section, improper use of lanes by a bicycle, is a Class D traffic violation. [1983 c.338 Â§701; 1985 c.16 Â§339]

Â Â Â Â Â  814.440 Failure to signal turn; exceptions; penalty. (1) A person commits the offense of failure to signal for a bicycle turn if the person does any of the following:

Â Â Â Â Â  (a) Stops a bicycle the person is operating without giving the appropriate hand and arm signal continuously for at least 100 feet before executing the stop.

Â Â Â Â Â  (b) Executes a turn on a bicycle the person is operating without giving the appropriate hand and arm signal for the turn for at least 100 feet before executing the turn.

Â Â Â Â Â  (c) Executes a turn on a bicycle the person is operating after having been stopped without giving, while stopped, the appropriate hand and arm signal for the turn.

Â Â Â Â Â  (2) A person is not in violation of the offense under this section if the person is operating a bicycle and does not give the appropriate signal continuously for a stop or turn because circumstances require that both hands be used to safely control or operate the bicycle.

Â Â Â Â Â  (3) The appropriate hand and arm signals for indicating turns and stops under this section are those provided for other vehicles under ORS 811.395 and 811.400.

Â Â Â Â Â  (4) The offense described under this section, failure to signal for a bicycle turn, is a Class D traffic violation. [1983 c.338 Â§703; 1985 c.16 Â§341]

Â Â Â Â Â  814.450 Unlawful load on bicycle; penalty. (1) A person commits the offense of having an unlawful load on a bicycle if the person is operating a bicycle and the person carries a package, bundle or article which prevents the person from keeping at least one hand upon the handlebar and having full control at all times.

Â Â Â Â Â  (2) The offense described in this section, unlawful load on a bicycle, is a Class D traffic violation. [1983 c.338 Â§704]

Â Â Â Â Â  814.460 Unlawful passengers on bicycle; penalty. (1) A person commits the offense of unlawful passengers on a bicycle if the person operates a bicycle and carries more persons on the bicycle than the number for which it is designed or safely equipped.

Â Â Â Â Â  (2) The offense described in this section, unlawful passengers on a bicycle, is a Class D traffic violation. [1983 c.338 Â§705]

Â Â Â Â Â  814.470 Failure to use bicycle seat; penalty. (1) A person commits the offense of failure to use a bicycle seat if the person is operating a bicycle and the person rides other than upon or astride a permanent and regular seat attached to the bicycle.

Â Â Â Â Â  (2) A person operating an electric personal assistive mobility device is not subject to this section.

Â Â Â Â Â  (3) The offense described in this section, failure to use bicycle seat, is a Class D traffic violation. [1983 c.338 Â§706; 2003 c.341 Â§13]

Â Â Â Â Â  814.480 Nonmotorized vehicle clinging to another vehicle; penalty. (1) A person commits the offense of nonmotorized vehicle clinging to another vehicle if the person is riding upon or operating a bicycle, coaster, roller skates, sled or toy vehicle and the person clings to another vehicle upon a roadway or attaches that which the person is riding or operating to any other vehicle upon a roadway.

Â Â Â Â Â  (2) The offense described in this section, nonmotorized vehicle clinging to another vehicle, is a Class D traffic violation. [1983 c.338 Â§707]

Â Â Â Â Â  814.484 Meaning of ÂbicycleÂ and Âoperating or riding on a highway.Â (1) For purposes of ORS 814.485, 814.486, 815.052 and 815.281, ÂbicycleÂ has the meaning given in ORS 801.150 except that:

Â Â Â Â Â  (a) It also includes vehicles that meet the criteria specified in ORS 801.150 (1) to (4) but that have wheels less than 14 inches in diameter.

Â Â Â Â Â  (b) It does not include tricycles designed to be ridden by children.

Â Â Â Â Â  (2) For purposes of the offenses defined in ORS 814.485, 814.486 and 815.281 (2), a person shall not be considered to be operating or riding on a bicycle on a highway or on premises open to the public if the person is operating or riding on a three-wheeled nonmotorized vehicle on a beach while it is closed to motor vehicle traffic. [1993 c.408 Â§Â§3a,3b]

Â Â Â Â Â  814.485 Failure to wear protective headgear; penalty.

(1) A person commits the offense of failure of a bicycle operator or rider to wear protective headgear if the person is under 16 years of age, operates or rides on a bicycle on a highway or on premises open to the public and is not wearing protective headgear of a type approved under ORS 815.052.

Â Â Â Â Â  (2) Exemptions from this section are as provided in ORS 814.487.

Â Â Â Â Â  (3) The offense described in this section, failure of a bicycle operator or rider to wear protective headgear, is a traffic violation punishable by a maximum fine of $25. [1993 c.408 Â§2; 1995 c.581 Â§1]

Â Â Â Â Â  814.486 Endangering bicycle operator or passenger; penalty. (1) A person commits the offense of endangering a bicycle operator or passenger if:

Â Â Â Â Â  (a) The person is operating a bicycle on a highway or on premises open to the public and the person carries another person on the bicycle who is under 16 years of age and is not wearing protective headgear of a type approved under ORS 815.052; or

Â Â Â Â Â  (b) The person is the parent, legal guardian or person with legal responsibility for the safety and welfare of a child under 16 years of age and the child operates or rides on a bicycle on a highway or on premises open to the public without wearing protective headgear of a type approved under ORS 815.052.

Â Â Â Â Â  (2) Exemptions from this section are as provided in ORS 814.487.

Â Â Â Â Â  (3) The offense described in this section, endangering a bicycle operator or passenger, is a traffic violation punishable by a maximum fine of $25. [1993 c.408 Â§3; 1995 c.581 Â§2]

Â Â Â Â Â  814.487 Exemptions from protective headgear requirements. A person is exempt from the requirements under ORS 814.485 and 814.486 to wear protective headgear, if wearing the headgear would violate a religious belief or practice of the person. [1995 c.581 Â§4]

Â Â Â Â Â  814.488 Citations; exemption from requirement to pay fine. (1) If a child in violation of ORS 814.485 is 11 years of age or younger, any citation issued shall be issued to the parent, legal guardian or person with legal responsibility for the safety and welfare of the child for violation of ORS 814.486, rather than to the child for violation of ORS 814.485.

Â Â Â Â Â  (2) If a child in violation of ORS 814.485 is at least 12 years of age and is under 16 years of age, a citation may be issued to the child for violation of ORS 814.485 or to the parent, legal guardian or person with legal responsibility for the safety and welfare of the child for violation of ORS 814.486, but not to both.

Â Â Â Â Â  (3) The first time a person is convicted of an offense described in ORS 814.485 or 814.486, the person shall not be required to pay a fine if the person proves to the satisfaction of the court that the person has protective headgear of a type approved under ORS 815.052. [1993 c.408 Â§Â§3c,7]

Â Â Â Â Â  814.489 Use of evidence of lack of protective headgear on bicyclist. Evidence of violation of ORS 814.485 or 814.486 and evidence of lack of protective headgear shall not be admissible, applicable or effective to reduce the amount of damages or to constitute a defense to an action for damages brought by or on behalf of an injured bicyclist or bicycle passenger or the survivors of a deceased bicyclist or passenger if the bicyclist or passenger was injured or killed as a result in whole or in part of the fault of another. [1993 c.408 Â§8]

MOTORIZED WHEELCHAIRS

Â Â Â Â Â  814.500 Rights and duties of person riding motorized wheelchair on bicycle lane or path. Every person riding a motorized wheelchair on a bicycle lane or path is subject to the provisions applicable to and has the same rights and duties as the driver of a bicycle when operating on a bicycle lane or path, except:

Â Â Â Â Â  (1) When those provisions which by their very nature can have no application.

Â Â Â Â Â  (2) When otherwise specifically provided under the vehicle code. [1991 c.417 Â§3]

MOTOR ASSISTED SCOOTERS

Â Â Â Â Â  814.510 Application of vehicle laws to motor assisted scooters. An operator of a motor assisted scooter upon a public way is subject to the provisions applicable to, and has the same rights and duties as the operator of, any other vehicle operating on highways except:

Â Â Â Â Â  (1) Those provisions that by their very nature can have no application.

Â Â Â Â Â  (2) When otherwise specifically provided under the vehicle code. [2001 c.749 Â§4]

Â Â Â Â Â  814.512 Unlawful operation of motor assisted scooter; penalty. (1) A person operating a motor assisted scooter commits the offense of unlawful operation of a motor assisted scooter if:

Â Â Â Â Â  (a) The person is under 16 years of age; or

Â Â Â Â Â  (b) The person operates a motor assisted scooter at a rate of speed exceeding 15 miles per hour.

Â Â Â Â Â  (2) The offense described in this section, unlawful operation of a motor assisted scooter, is a Class D traffic violation. [2001 c.749 Â§5]

Â Â Â Â Â  814.514 Failure of operator of motor assisted scooter to use bicycle lane or path; exception; penalty. (1) Except as provided in subsection (2) of this section, a person commits the offense of failure of a motor assisted scooter operator to use a bicycle lane or bicycle path if the person operates a motor assisted scooter on any portion of a roadway that is not a bicycle lane or bicycle path when a bicycle lane or bicycle path is adjacent to or near the roadway.

Â Â Â Â Â  (2) A person is not subject to this section if the operation of a motor assisted scooter on a bicycle lane or bicycle path is prohibited by local ordinance.

Â Â Â Â Â  (3) The offense described in this section, failure of a motor assisted scooter operator to use a bicycle lane or bicycle path, is a Class D traffic violation. [2001 c.749 Â§6]

Â Â Â Â Â  814.516 Prohibition on operation of motor assisted scooters in state parks. The State Parks and Recreation Department may restrict or prohibit the operation of a motor assisted scooter on a bicycle lane or bicycle path in a state park except that the department may not restrict or prohibit the operation of a motor assisted scooter on a bicycle lane or bicycle path in a state park if the operator of the motor assisted scooter is disabled. [2001 c.749 Â§7]

Â Â Â Â Â  814.518 Improper operation of motor assisted scooter on highway; exceptions; penalty. (1) A person commits the offense of improper operation of a motor assisted scooter on a highway if the person is operating a motor assisted scooter on a highway with a designated speed limit greater than 25 miles per hour.

Â Â Â Â Â  (2) This section does not apply if:

Â Â Â Â Â  (a) The person is operating a motor assisted scooter on a highway with a designated speed limit greater than 25 miles per hour and the person is operating the motor assisted scooter on a bicycle lane; or

Â Â Â Â Â  (b) The person is operating a motor assisted scooter while crossing a highway with a designated speed limit greater than 25 miles per hour.

Â Â Â Â Â  (3) The offense described in this section, improper operation of a motor assisted scooter on a highway, is a Class D traffic violation. [2001 c.749 Â§8]

Â Â Â Â Â  814.520 Improper operation of motor assisted scooter in lane; exceptions; penalty. (1) A person commits the offense of improper operation of a motor assisted scooter in a lane if the person is operating a motor assisted scooter on a roadway at less than the normal speed of traffic using the roadway at that time and place under the existing conditions and the person does not ride as close as practicable to the right curb or edge of the roadway.

Â Â Â Â Â  (2) A person is not in violation of this section if the person is not operating a motor assisted scooter as close as practicable to the right curb or edge of the roadway under any of the following circumstances:

Â Â Â Â Â  (a) When overtaking and passing another motor assisted scooter or vehicle that is proceeding in the same direction.

Â Â Â Â Â  (b) When preparing to execute a left turn.

Â Â Â Â Â  (c) When reasonably necessary to avoid hazardous conditions including, but not limited to, fixed or moving objects, parked or moving vehicles, pedestrians, animals, surface hazards or other conditions that make continued operation along the right curb or edge unsafe or to avoid unsafe operation in a lane on the roadway that is too narrow for a motor assisted scooter and vehicle to travel safely side by side. Nothing in this paragraph excuses the operator of a motor assisted scooter from the requirements under ORS 811.425 or from the penalties for failure to comply with those requirements.

Â Â Â Â Â  (d) When operating within a city as near as practicable to the left curb or edge of a roadway that is designated to allow traffic to move in only one direction along the roadway. A motor assisted scooter that is operated under this paragraph is subject to the same requirements and exceptions when operating along the left curb or edge as are applicable when a motor assisted scooter is operating along the right curb or edge of the roadway.

Â Â Â Â Â  (e) When operating a motor assisted scooter alongside not more than one other motor assisted scooter as long as the motor assisted scooters are both being operated within a single lane and in a manner that does not impede the normal and reasonable movement of traffic.

Â Â Â Â Â  (f) When operating on a bicycle lane or bicycle path.

Â Â Â Â Â  (3) The offense described in this section, improper operation of a motor assisted scooter in a lane, is a Class D traffic violation. [2001 c.749 Â§9]

Â Â Â Â Â  814.522 Failure to signal; exception; penalty. (1) A person commits the offense of failure to signal for a motor assisted scooter maneuver if the person is operating a motor assisted scooter and:

Â Â Â Â Â  (a) Stops the motor assisted scooter without giving the appropriate hand and arm signal continuously for at least 100 feet before executing the stop.

Â Â Â Â Â  (b) Executes a turn or lane change on the motor assisted scooter without giving the appropriate hand and arm signal for the turn at least 100 feet before executing the turn.

Â Â Â Â Â  (c) Executes a turn on the motor assisted scooter after having been stopped without giving, while stopped, the appropriate hand and arm signal for the turn.

Â Â Â Â Â  (2) A person is not in violation of this section if the person is operating a motor assisted scooter and does not give the appropriate hand and arm signal continuously for a stop, turn or lane change because circumstances require that both hands be used to safely control or operate the motor assisted scooter.

Â Â Â Â Â  (3) The appropriate hand and arm signals for indicating stops, turns and lane changes under this section are those provided for other vehicles under ORS 811.395 and 811.400.

Â Â Â Â Â  (4) The offense described in this section, failure to signal for a motor assisted scooter maneuver, is a Class D traffic violation. [2001 c.749 Â§10]

Â Â Â Â Â  814.524 Unsafe operation of motor assisted scooter on sidewalk; penalty. (1) A person commits the offense of unsafe operation of a motor assisted scooter on a sidewalk if the person operates a motor assisted scooter on a sidewalk, except to enter or leave adjacent property, or the person operates a motor assisted scooter on a sidewalk to enter or leave adjacent property and the person:

Â Â Â Â Â  (a) Operates the motor assisted scooter so as to suddenly leave a curb or other place of safety and move into the path of a vehicle that is so close as to constitute an immediate hazard.

Â Â Â Â Â  (b) Does not give an audible warning before overtaking and passing a pedestrian or does not yield the right of way to all pedestrians on the sidewalk.

Â Â Â Â Â  (c) Operates the motor assisted scooter in a careless manner that endangers or would be likely to endanger any person or property.

Â Â Â Â Â  (d) Operates the motor assisted scooter at a speed greater than an ordinary walk when approaching a crosswalk, approaching or entering a driveway or crossing a curb cut or pedestrian ramp and a motor vehicle is approaching the crosswalk, driveway, curb cut or pedestrian ramp.

Â Â Â Â Â  (2) The offense described in this section, unsafe operation of a motor assisted scooter on a sidewalk, is a Class D traffic violation. [2001 c.749 Â§11]

Â Â Â Â Â  814.526 Unsafe operation of motor assisted scooter on bicycle path or lane; penalty. (1) A person commits the offense of unsafe operation of a motor assisted scooter on a bicycle path or bicycle lane if the person operates a motor assisted scooter on a bicycle path or bicycle lane and does not give an audible warning before overtaking and passing a pedestrian or does not yield the right of way to all pedestrians on the bicycle path or bicycle lane.

Â Â Â Â Â  (2) The offense described in this section, unsafe operation of a motor assisted scooter on a bicycle path or bicycle lane, is a Class D traffic violation. [2001 c.749 Â§12]

Â Â Â Â Â  814.528 Operation of motor assisted scooter in crosswalk; exception; penalty. (1) A person commits the offense of operation of a motor assisted scooter in a crosswalk if the person fails to walk the motor assisted scooter in a crosswalk.

Â Â Â Â Â  (2) This section does not apply to a disabled person operating a motor assisted scooter in a crosswalk.

Â Â Â Â Â  (3) The offense described in this section, operation of a motor assisted scooter in a crosswalk, is a Class D traffic violation. [2001 c.749 Â§13]

Â Â Â Â Â  814.530 Carrying passenger on motor assisted scooter; penalty. (1) A person commits the offense of carrying a passenger on a motor assisted scooter if the person operates a motor assisted scooter and carries another person on the motor assisted scooter.

Â Â Â Â Â  (2) The offense described in this section, carrying a passenger on a motor assisted scooter, is a Class D traffic violation. [2001 c.749 Â§14]

Â Â Â Â Â  814.532 Operating motor assisted scooter with unlawful load; penalty. (1) A person commits the offense of operating a motor assisted scooter with an unlawful load if the person is operating a motor assisted scooter and the person carries a package, bundle or article that prevents the person from keeping at least one hand upon the handlebars and having full control at all times.

Â Â Â Â Â  (2) The offense described in this section, operating a motor assisted scooter with an unlawful load, is a Class D traffic violation. [2001 c.749 Â§15]

Â Â Â Â Â  814.534 Failure of motor assisted scooter operator to wear protective headgear; exception; penalty. (1) A person commits the offense of failure of a motor assisted scooter operator to wear protective headgear if the person operates a motor assisted scooter on a highway or on premises open to the public and is not wearing protective headgear of a type approved under ORS 815.052.

Â Â Â Â Â  (2) A person is exempt from the protective headgear requirement of subsection (1) of this section if wearing the headgear would violate a religious belief or practice of the person.

Â Â Â Â Â  (3) The first time a person is convicted of an offense under this section, the person may not be required to pay a fine if the person proves to the satisfaction of the court that the person has protective headgear of a type approved under ORS 815.052.

Â Â Â Â Â  (4) The offense described in this section, failure of a motor assisted scooter operator to wear protective headgear, is a traffic violation punishable by a maximum fine of $25. [2001 c.749 Â§16]

Â Â Â Â Â  814.536 Endangering motor assisted scooter operator; penalty. (1) A person commits the offense of endangering a motor assisted scooter operator if the person is the parent, legal guardian or person with legal responsibility for the safety and welfare of a child under 16 years of age and authorizes or knowingly permits the child to operate a motor assisted scooter in violation of ORS 814.512 (1)(a).

Â Â Â Â Â  (2) The offense described in this section, endangering a motor assisted scooter operator, is a traffic violation punishable by a maximum fine of $25. [2001 c.749 Â§17]

ELECTRIC PERSONAL ASSISTIVE MOBILITY DEVICES

Â Â Â Â Â  814.550 Application of vehicle laws to electric personal assistive mobility device. (1) An electric personal assistive mobility device is not a motor vehicle for purposes of the Oregon Vehicle Code, except when specifically provided by statute.

Â Â Â Â Â  (2) A person operating an electric personal assistive mobility device on a bicycle lane, bicycle path or any part of a highway is subject to any provisions applicable to and has the same rights and duties as the driver of a bicycle when operating on a bicycle lane, bicycle path or any part of a highway, except when otherwise specifically provided by statute.

Â Â Â Â Â  (3) A person operating an electric personal assistive mobility device on a sidewalk is subject to any provisions applicable to and has the same rights and duties as a pedestrian on a sidewalk, except when otherwise specifically provided by statute.

Â Â Â Â Â  (4) Subject to the provisions of subsections (1) to (3) of this section, for purposes of the vehicle code:

Â Â Â Â Â  (a) An electric personal assistive mobility device is a vehicle; and

Â Â Â Â Â  (b) When the term ÂvehicleÂ is used the term shall be deemed to be applicable to electric personal assistive mobility devices, except those provisions that by their very nature can have no application to the devices.

Â Â Â Â Â  (5) The provisions of the vehicle code relating to the operation of an electric personal assistive mobility device do not relieve an operator or motorist from the duty to exercise due care. [2003 c.341 Â§11]

Â Â Â Â Â  814.552 Unsafe operation of electric personal assistive mobility device; penalty. (1) A person commits the offense of unsafe operation of an electric personal assistive mobility device if:

Â Â Â Â Â  (a) The person is operating an electric personal assistive mobility device on a highway that has a designated or posted speed limit greater than 35 miles per hour or that has no designated or posted speed limit, and the person is not in a bicycle lane or crossing the highway;

Â Â Â Â Â  (b) The person is operating an electric personal assistive mobility device on a bicycle lane, bicycle path or any part of a highway at a speed greater than 15 miles per hour;

Â Â Â Â Â  (c) The person is operating an electric personal assistive mobility device on a sidewalk in a careless manner that endangers or would be likely to endanger any person or property;

Â Â Â Â Â  (d) The person is operating an electric personal assistive mobility device on a bicycle lane, bicycle path, sidewalk or other premises open to the public and the person carries another person on the electric personal assistive mobility device;

Â Â Â Â Â  (e) The person is operating an electric personal assistive mobility device at a speed greater than an ordinary walk when approaching a crosswalk, approaching or entering a driveway or crossing a curb cut or pedestrian ramp and a motor vehicle is approaching the crosswalk, driveway, curb cut or pedestrian ramp; or

Â Â Â Â Â  (f) The person is operating an electric personal assistive mobility device on a sidewalk and does not give an audible warning before overtaking and passing a pedestrian and does not yield the right of way to all pedestrians on the sidewalk.

Â Â Â Â Â  (2) The offense described in this section, unsafe operation of an electric personal assistive mobility device, is a Class D traffic violation. [2003 c.341 Â§12]

Â Â Â Â Â  814.554 Local government and state agency regulation of operation of electric personal assistive mobility devices. Local governments and state agencies having jurisdiction over public highways, sidewalks, alleys, bridges, trails, recreational roads and other ways of public passage may regulate by ordinance or rule and by traffic control device the time, place and manner of operation of electric personal assistive mobility devices, including prohibiting their use entirely. [2003 c.341 Â§20]

NONMOTORIZED VEHICLES OTHER THAN BICYCLES

Â Â Â Â Â  814.600 Failure of skateboarder, scooter rider or in-line skater to wear protective headgear; penalty. (1) A person commits the offense of failure of a skateboarder, scooter rider or in-line skater to wear protective headgear if the person is under 16 years of age, rides on a skateboard or scooter or uses in-line skates on a highway or on premises open to the public and is not wearing protective headgear of a type approved under ORS 815.052.

Â Â Â Â Â  (2) The offense described in this section, failure of a skateboarder, scooter rider or in-line skater to wear protective headgear, is a traffic violation punishable by a maximum fine of $25. [2003 c.106 Â§1]

Â Â Â Â Â  Note: 814.600 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 815

Chapter 815 Â Vehicle Equipment Generally

2005 EDITION

VEHICLE EQUIPMENT GENERALLY

OREGON VEHICLE CODE

GENERAL PROVISIONS

815.005Â Â Â Â  Consistent parts and equipment authorized

815.010Â Â Â Â  Compliance with standards for equipment; federal standards to supersede state

815.015Â Â Â Â  Department inspection of vehicles for compliance

815.020Â Â Â Â  Operation of unsafe vehicle; penalty

815.025Â Â Â Â  Causing unreasonable noise with vehicle; penalty

AUTHORITY TO ESTABLISH STANDARDS

815.030Â Â Â Â  State vehicle equipment standards

815.035Â Â Â Â  Rules for standards for roadside warning devices

815.040Â Â Â Â  Standards for window and windshield material

815.045Â Â Â Â  Rules for use of traction tires and chains; signs

815.052Â Â Â Â  Rules establishing standards for protective headgear

815.055Â Â Â Â  Rules establishing standards for safety belts, harnesses and child safety systems

815.060Â Â Â Â  Rules establishing standards for slow-moving vehicle emblems

815.065Â Â Â Â  Rules establishing standards for hydraulic brake fluid

815.070Â Â Â Â  Road warning signals for tow vehicles or wreckers

PROVIDING UNLAWFUL EQUIPMENT

815.075Â Â Â Â  Selling vehicles or equipment that violates rules; exemptions; penalty

815.080Â Â Â Â  Providing safety belt, harness or child safety system that does not comply with standards; exemptions; penalty

815.085Â Â Â Â  Servicing with or selling unapproved brake fluid; penalty

815.090Â Â Â Â  Replacement of vehicle windows with unapproved material; penalty

815.095Â Â Â Â  Unlawful sales, installations or representations concerning pollution control systems; penalty

815.097Â Â Â Â  Providing vehicle with mercury light switch

OPERATING WITH UNLAWFUL EQUIPMENT

815.100Â Â Â Â  Operation of vehicle that violates equipment rules; penalty

815.105Â Â Â Â  Exemptions from equipment requirements

815.107Â Â Â Â  Exemption from equipment requirements for street rods

SPECIFIC EQUIPMENT

(Slow-Moving Vehicles)

815.110Â Â Â Â  Requirements for and use of slow-moving vehicle emblem

815.115Â Â Â Â  Violation of emblem requirements; penalty

815.120Â Â Â Â  Exemptions from emblem requirements

(Brakes)

815.125Â Â Â Â  Requirements and standards

815.130Â Â Â Â  Improper brakes; penalty

815.135Â Â Â Â  Exemptions from brake requirements

(Tires)

815.140Â Â Â Â  Failure to use vehicle traction tires or chains; penalty

815.145Â Â Â Â  Exemptions from traction tire or chains requirement

815.155Â Â Â Â  Unlawful use of device without wheels; exemptions; civil liability; penalty

815.160Â Â Â Â  Unlawful use of metal objects on tires; civil liability; penalty

815.165Â Â Â Â  Exemptions from prohibition on tires with metal objects

815.167Â Â Â Â  Prohibition on selling studs other than lightweight studs

815.170Â Â Â Â  Operation without pneumatic tires; civil liability; penalty

815.175Â Â Â Â  Exemptions from pneumatic tire requirement

(Mudguards, Fenders)

815.180Â Â Â Â  Standards

815.182Â Â Â Â  Kinds of mudguards required for specified vehicles; placement

815.185Â Â Â Â  Operation without proper fenders or mudguards; penalty

815.190Â Â Â Â  Exemptions from mudguard and fender requirements

(Visible Emissions)

815.195Â Â Â Â  Requirements and standards

815.200Â Â Â Â  Violation of visible emission limits; penalty

815.205Â Â Â Â  Exemptions from visible emission limits

(Windows)

815.210Â Â Â Â  Operation of vehicle without approved material in windows; exemptions; penalty

815.215Â Â Â Â  Failure to have windshield wipers; exemptions; penalty

815.220Â Â Â Â  Obstruction of vehicle windows; penalty

815.221Â Â Â Â  Tinting; authorized and prohibited materials; certificate

815.222Â Â Â Â  Illegal window tinting; penalty

(Horns, Sound Equipment)

815.225Â Â Â Â  Violation of use limits on sound equipment; exemptions; penalty

815.230Â Â Â Â  Violation of sound equipment requirements; exemptions; penalty

(Sound System Amplification)

815.232Â Â Â Â  Unreasonable sound amplification from a vehicle; penalty

815.233Â Â Â Â  Enhancement of penalty for violation of ORS 815.232

(Mirrors)

815.235Â Â Â Â  Operation without rearview mirror; exemptions; penalty

(Image Display Devices)

815.240Â Â Â Â  Unlawful use of image display device; exemptions; penalty

(Clearance)

815.245Â Â Â Â  Violation of minimum clearance requirements for passenger vehicles; penalty

(Exhaust System)

815.250Â Â Â Â  Operation without proper exhaust system; exemptions; penalty

(Speedometer)

815.255Â Â Â Â  Operation of vehicle for hire without speedometer; exemptions; penalty

(Disposal System)

815.260Â Â Â Â  Operation of recreational vehicle with unsealed disposal system; exemption; penalty

(Loads)

815.270Â Â Â Â  Operating vehicle that is loaded or equipped to obstruct driver; penalty

815.275Â Â Â Â  Failure to mark end of load with light or flag when required; penalty

(Bicycles)

815.280Â Â Â Â  Violation of bicycle equipment requirements; penalty

815.281Â Â Â Â  Selling noncomplying bicycle headgear; renting or leasing bicycle without having approved headgear available; penalties

(Motorized Wheelchairs)

815.282Â Â Â Â  Operating motorized wheelchair on bicycle lane without proper lighting equipment

(Motor Assisted Scooters)

815.283Â Â Â Â  Violation of motor assisted scooter equipment requirements; penalty

(Electric Personal Assistive Mobility Devices)

815.284Â Â Â Â  Violation of electric personal assistive mobility device equipment requirements; penalty

(Warning Devices)

815.285Â Â Â Â  Failure to carry roadside vehicle warning devices; exemptions; penalty

(Implements of Husbandry)

815.290Â Â Â Â  Exemptions from equipment requirements

(Pollution Control Equipment)

815.295Â Â Â Â  Failure to have required pollution control equipment; exemptions; penalty

815.300Â Â Â Â  Exemptions from requirement to be equipped with pollution control system

815.305Â Â Â Â  Disconnection or alteration of pollution control equipment; penalty

815.310Â Â Â Â  Proof of compliance with requirements

815.315Â Â Â Â  Use of improper certificate for pollution control system; penalty

815.320Â Â Â Â  Unlawful certification of compliance with pollution control requirements; penalty

815.325Â Â Â Â  Unlawfully requiring repair for certification of compliance with pollution control requirements; penalty

(Odometer Offenses)

815.405Â Â Â Â  Department review of odometer disclosure statements

815.410Â Â Â Â  Illegal odometer tampering; prohibition; exceptions; civil remedy; penalty

815.415Â Â Â Â  Unlawful repair of odometer; rules; civil action; penalty

815.420Â Â Â Â  Unlawfully removing odometer repair notice; penalty

815.425Â Â Â Â  Failure to submit odometer disclosure; penalty

815.430Â Â Â Â  Submitting false odometer disclosure; penalty

(Traffic Control Signal Operating Devices)

815.440Â Â Â Â  Unauthorized possession, use or distribution of traffic control signal operating device; exemption; penalty

815.445Â Â Â Â  Authority to use traffic control signal operating devices; costs

GENERAL PROVISIONS

Â Â Â Â Â  815.005 Consistent parts and equipment authorized. Nothing in the vehicle code shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of the vehicle code. [1983 c.338 Â§434]

Â Â Â Â Â  815.010 Compliance with standards for equipment; federal standards to supersede state. (1) Testing requirements for equipment standards adopted under the vehicle code shall be met by the manufacturer submitting a report from a laboratory approved by the Department of Transportation showing compliance with the current federal regulations or the standards of the Society of Automotive Engineers, the American National Standards Institute or the National Institute of Standards and Technology. This subsection supersedes any provision to the contrary in the vehicle code.

Â Â Â Â Â  (2) A federal vehicle safety standard that conflicts with an equipment provision of the vehicle code applicable to the same aspect of performance shall supersede that specific provision of the vehicle code with respect to vehicles in compliance with the federal vehicle safety standard that was in effect at the time of sale. [1983 c.338 Â§435; 1985 c.16 Â§228; 1989 c.402 Â§2; 1991 c.67 Â§221; 2003 c.14 Â§497; 2003 c.158 Â§1]

Â Â Â Â Â  815.015 Department inspection of vehicles for compliance. The Department of Transportation may at any time inspect any vehicle to determine its compliance with the equipment provisions and other provisions of the vehicle code. [1983 c.338 Â§436]

Â Â Â Â Â  815.020 Operation of unsafe vehicle; penalty. (1) A person commits the offense of operation of an unsafe vehicle if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway any vehicle which is in such unsafe condition as to endanger any person.

Â Â Â Â Â  (b) Owns a vehicle and causes or knowingly permits the vehicle to be driven or moved on any highway when the vehicle is in such unsafe condition as to endanger any person.

Â Â Â Â Â  (2) The offense described in this section, operation of an unsafe vehicle, is a Class B traffic violation. [1983 c.338 Â§437]

Â Â Â Â Â  815.025 Causing unreasonable noise with vehicle; penalty. (1) A person commits the offense of causing unreasonable noise with a vehicle if the person operates upon any highway any motor vehicle so as to cause any greater noise or sound than is reasonably necessary for the proper operation of the vehicle.

Â Â Â Â Â  (2) The offense described in this section, causing unreasonable noise with a vehicle, is a Class D traffic violation. [1983 c.338 Â§438; 1987 c.158 Â§171; 1995 c.383 Â§22]

AUTHORITY TO ESTABLISH STANDARDS

Â Â Â Â Â  815.030 State vehicle equipment standards. (1) The Department of Transportation shall adopt and enforce minimum standards for vehicle performance or vehicle equipment performance consistent with this section.

Â Â Â Â Â  (2) Standards adopted by the department under this section shall be consistent with any vehicle standards established under federal regulations or under standards of the Society of Automotive Engineers, the American National Standards Institute or the National Institute of Standards and Technology.

Â Â Â Â Â  (3) As federal regulations concerning vehicle equipment are subsequently amended or repealed the department may consider subsequent federal vehicle safety standards and adopt standards with respect to any vehicle or item of vehicle equipment applicable to the same aspect of performance of such vehicle or item of equipment if the department determines that the subsequent federal standards are practicable, provide an objective standard and meet the need for vehicle safety.

Â Â Â Â Â  (4) Standards adopted by the department under this section supersede any equipment provision of the vehicle code applicable to the same aspect of performance that conflicts with a specific provision of a standard adopted by the department under this section with respect to compliance with safety standards in effect at the time of sale.

Â Â Â Â Â  (5) The department shall continue to adopt equipment standards as required under other sections of the vehicle code if there is no standard under this section.

Â Â Â Â Â  (6) Proof of certification of equipment under this section may be in the form of a symbol or designation prescribed in federal standards or if there is no federal symbol or designation, by a symbol or designation acceptable to the department.

Â Â Â Â Â  (7) Compliance with any requirements for equipment under this section is subject to ORS 815.010.

Â Â Â Â Â  (8) Prohibitions and penalties relating to the standards established under this section are provided under ORS 815.075 and 815.100. [1983 c.338 Â§439; 1985 c.188 Â§1; 2003 c.158 Â§2]

Â Â Â Â Â  815.035 Rules for standards for roadside warning devices. The Department of Transportation shall adopt rules to establish standards for roadside vehicle warning devices for purposes of ORS 811.530 and 815.285. The rules shall include requirements for the placement and use of such warning devices to provide warning of disabled vehicles. [1985 c.16 Â§230]

Â Â Â Â Â  815.040 Standards for window and windshield material. (1) The Department of Transportation shall establish standards for safety glazing material used in vehicle windows and windshields including standards for any glazing material so constructed, treated or combined with other materials as to reduce substantially, in comparison to ordinary sheet or plate glass, the likelihood of injury to persons by broken or cracked glass or by objects from external sources.

Â Â Â Â Â  (2) The standards established under this section shall conform, insofar as practical, to safety standards and specifications for safety glazing material issued by the federal government.

Â Â Â Â Â  (3) Prohibitions and penalties relating to the standards established under this section are provided under ORS 815.090 and 815.210.

Â Â Â Â Â  (4) The standards established under this section may not restrict the installation and use of window tinting material that meets the requirements of ORS 815.221. [1983 c.338 Â§440; 1989 c.402 Â§3; 1995 c.263 Â§5; 2003 c.14 Â§498; 2003 c.158 Â§3]

Â Â Â Â Â  815.045 Rules for use of traction tires and chains; signs. (1) The Oregon Transportation Commission shall adopt rules necessary to carry out ORS 815.140. The rules adopted by the commission:

Â Â Â Â Â  (a) Shall establish the various types of conditions under which vehicle traction tires or chains must be used.

Â Â Â Â Â  (b) Shall define types of vehicle traction tires or chains that may be used under various road conditions. The commission rules under this paragraph shall comply with the following:

Â Â Â Â Â  (A) Traction tire shall be defined to include any tire that meets traction standards established by the Department of Transportation.

Â Â Â Â Â  (B) Tires with studs that are permitted under ORS 815.165 shall be allowed as traction tires under the rules.

Â Â Â Â Â  (C) The department may require that traction tires without studs bear identifying marks, defined by the department, that indicate that the tire was manufactured specifically for adverse weather conditions.

Â Â Â Â Â  (D) Chains shall be defined to include link chains, cable chains or any other device that attaches to the wheel, vehicle or outside of the tire and that augments the traction of a vehicle.

Â Â Â Â Â  (c) Shall establish signs to be posted under conditions that require vehicle traction tires or chains.

Â Â Â Â Â  (d) May establish types or classes of vehicles that are exempt from requirements to use vehicle traction tires or chains under certain conditions if the commission determines that the operation of the class or type of vehicle would be safe under those conditions.

Â Â Â Â Â  (2) A road authority shall:

Â Â Â Â Â  (a) Determine when conditions on a segment of highway require the use of vehicle traction tires or chains as defined by the commission;

Â Â Â Â Â  (b) Determine which segments of a highway shall be posted as described under this section to require vehicle traction tires or chains; and

Â Â Â Â Â  (c) Provide for the placement and removal of signs requiring the use of vehicle traction tires or chains. [1983 c.338 Â§441; 1985 c.16 Â§231; 1993 c.741 Â§86; 1997 c.493 Â§1]

Â Â Â Â Â  815.050 [1983 c.338 Â§442; 1985 c.16 Â§232; 1993 c.751 Â§73; repealed by 1995 c.492 Â§8]

Â Â Â Â Â  815.052 Rules establishing standards for protective headgear. The Department of Transportation shall adopt and enforce rules establishing minimum standards and specifications for safe protective headgear to be worn by people operating bicycles, by passengers on bicycles and by people riding on skateboards or scooters or using in-line skates. The rules shall conform, insofar as practicable, to national safety standards and specifications for such headgear. [1993 c.408 Â§6; 2003 c.106 Â§2; 2005 c.141 Â§1]

Â Â Â Â Â  815.055 Rules establishing standards for safety belts, harnesses and child safety systems. (1) The Department of Transportation shall adopt and enforce rules establishing minimum standards and specifications for the construction and installation of safety belts, safety harnesses or child safety systems and anchors or other devices to which safety belts, safety harnesses or child safety systems may be attached and secured. The rules adopted under this subsection are subject to the following:

Â Â Â Â Â  (a) The rules that establish minimum standards and specifications for child safety systems required and regulated under this section and ORS 811.210 and 815.080 shall conform to the standards for child safety systems established by the federal government. Child safety systems are required to meet those standards in effect at the date of manufacture.

Â Â Â Â Â  (b) All rules adopted under this subsection shall conform to the regulations and standards established by the federal government relating to safety belt assemblies that are applicable to motor vehicles at the date of manufacture.

Â Â Â Â Â  (2) The department may purchase in the market and test or submit to testing laboratories any safety belt, safety harness, child safety system or anchor or other device. The department shall enforce the penalties under ORS 815.080 if it determines that the belt, harness, child safety system or anchor or other device does not conform to the minimum standards established under this section.

Â Â Â Â Â  (3) Prohibitions and penalties relating to sale and use of equipment subject to this section are provided under ORS 811.210 and 815.080. [1983 c.338 Â§443; 1985 c.16 Â§233; 1989 c.402 Â§4; 1993 c.751 Â§74; 2001 c.679 Â§2; 2003 c.158 Â§9]

Â Â Â Â Â  815.060 Rules establishing standards for slow-moving vehicle emblems. The Department of Transportation shall adopt rules for slow-moving vehicle emblems for purposes of ORS 815.110 and 815.115. The rules adopted under this section shall:

Â Â Â Â Â  (1) Require a slow-moving vehicle emblem that is reflectorized or fluorescent and that is of a standard type.

Â Â Â Â Â  (2) Establish design and mounting requirements that the emblem must meet.

Â Â Â Â Â  (3) Conform to the nationally accepted standards for slow-moving vehicle emblems. [1983 c.338 Â§444]

Â Â Â Â Â  815.065 Rules establishing standards for hydraulic brake fluid. The Department of Transportation shall adopt and enforce rules for the purpose of regulation of hydraulic brake fluid under ORS 815.085. The rules shall establish standards and specifications and labeling requirements for hydraulic brake fluid and other liquid mediums through which force is transmitted to the brakes in the hydraulic brake system of a vehicle. The rules, in so far as practicable, shall conform to safety standards and specifications for brake fluids issued by the federal government and to the current standards and specifications of the Society of Automotive Engineers applicable to such fluid. The department shall publish rules adopted under this section. Penalties and prohibitions relating to the rules are as provided under ORS 815.085. [1983 c.338 Â§446; 1989 c.402 Â§5; 2003 c.158 Â§12]

Â Â Â Â Â  815.070 Road warning signals for tow vehicles or wreckers. The Oregon Transportation Commission shall prescribe warning signs or signals for placement on roadways by tow vehicles or wreckers under ORS 822.220. [1983 c.338 Â§449; 1985 c.16 Â§236; 1987 c.119 Â§2]

PROVIDING UNLAWFUL EQUIPMENT

Â Â Â Â Â  815.075 Selling vehicles or equipment that violates rules; exemptions; penalty. (1) A person commits the offense of selling vehicles or equipment that violates state equipment administrative rules if the person sells or offers for sale any vehicle or sells or offers for sale for use upon a vehicle or uses on any vehicle any equipment if the vehicle or equipment:

Â Â Â Â Â  (a) Does not conform to standards established by the Department of Transportation by rule under ORS 815.030; and

Â Â Â Â Â  (b) Does not bear thereon proof of certification that it complies with the applicable standards.

Â Â Â Â Â  (2) Proof of certification required under this section may be made in any manner provided under ORS 815.030.

Â Â Â Â Â  (3) This section is subject to the following exemptions in addition to any exemptions under ORS 801.026:

Â Â Â Â Â  (a) Vehicles of special interest that are registered under ORS 805.020 are deemed to comply with this section if:

Â Â Â Â Â  (A) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and are maintained in safe operating order; or

Â Â Â Â Â  (B) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (b) Road machinery, road rollers, implements of husbandry, farm trailers and farm tractors are not subject to this section.

Â Â Â Â Â  (c) Antique vehicles are not subject to this section if the vehicles are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) The offense described under this section, selling vehicles or equipment that violates state equipment administrative rules, is a Class D traffic violation. [1983 c.338 Â§450; 1985 c.16 Â§237; 1989 c.402 Â§6; 1995 c.79 Â§375; 1995 c.383 Â§23; 1997 c.402 Â§6]

Â Â Â Â Â  815.080 Providing safety belt, harness or child safety system that does not comply with standards; exemptions; penalty. (1) A person commits the offense of providing a safety belt, harness equipment or a child safety system that does not comply with standards if the person does any of the following:

Â Â Â Â Â  (a) Sells or offers for sale a new motor vehicle that is not equipped with safety belts, safety harnesses or child safety systems that comply with and are installed in compliance with the rules adopted by the Department of Transportation under ORS 815.055. This paragraph applies only to motor vehicles that are primarily designed for transportation of individuals and that have seating for one or more passengers side-by-side with the operator. This paragraph requires only that the vehicle be equipped with one seat belt or harness for the operator and one for at least one of the passengers seated beside the operator.

Â Â Â Â Â  (b) Sells or offers for sale any safety belt, safety harness, child safety system, anchor or other device for attaching or securing safety belts, safety harnesses or child safety system if the belt, harness, child safety system, anchor or device does not comply with the rules adopted by the department under ORS 815.055. This paragraph applies only to belts, harnesses, child safety systems, anchors or devices for use or installation on a vehicle that is primarily designed for transportation of individuals.

Â Â Â Â Â  (c) Sells or offers for sale any safety belt, safety harness, child safety system, anchor or other device for attaching or securing safety belts, safety harnesses or child safety systems if the belt, harness, child safety system, anchor or device is not marked as required under federal safety standards and if the mark is not legible when the belt, harness, child safety system, anchor or other device is used or installed on a vehicle. This paragraph applies only to belts, harnesses, child safety systems, anchors or devices for use or installation on a vehicle that is primarily designed for transportation of individuals.

Â Â Â Â Â  (d) Installs any safety belt, safety harness, child safety system, anchor or other device for attaching or securing safety belts, safety harnesses or child safety systems on a vehicle that is primarily designed for the transportation of individuals except in compliance with rules adopted by the department under ORS 815.055.

Â Â Â Â Â  (2) This section does not apply to school buses or school activity vehicles that are subject to equipment standards adopted by the State Board of Education or the State Board of Higher Education under ORS 820.100.

Â Â Â Â Â  (3) The offense described in this section, providing a safety belt, harness equipment or a child safety system that does not comply with standards, is a Class C traffic violation. [1983 c.338 Â§452; 1985 c.16 Â§238; 1985 c.420 Â§5; 1987 c.119 Â§3; 1993 c.751 Â§113; 1995 c.383 Â§24; 1999 c.39 Â§10; 2003 c.158 Â§11]

Â Â Â Â Â  815.085 Servicing with or selling unapproved brake fluid; penalty. (1) A person commits the offense of servicing with or selling unapproved brake fluid if the person does any of the following:

Â Â Â Â Â  (a) Distributes, has for sale, offers for sale or sells any hydraulic brake fluid or any other liquid medium through which force is transmitted to the brakes in the hydraulic brake system of a vehicle if the fluid or liquid does not comply with the standards, specifications and labeling established by rule by the Department of Transportation under ORS 815.065.

Â Â Â Â Â  (b) Services any vehicle with any hydraulic brake fluid or any other liquid medium through which force is transmitted to the brakes in the hydraulic brake system of a vehicle if the fluid or liquid does not comply with the standards, specifications and labeling established by rule by the department under ORS 815.065.

Â Â Â Â Â  (2) The offense described in this section, servicing with or selling unapproved brake fluid, is a Class A misdemeanor. [1983 c.338 Â§454]

Â Â Â Â Â  815.090 Replacement of vehicle windows with unapproved material; penalty. (1) A person commits the offense of replacement of vehicle windows with unapproved material if the person makes or procures the replacement of windows or windshields in a motor vehicle and the replacement is made with a material that does not meet the standards established by the Department of Transportation under ORS 815.040.

Â Â Â Â Â  (2) This section does not apply to vehicles that are exempt under ORS 815.210 from the prohibitions against operating a vehicle without approved materials in the vehicle windows.

Â Â Â Â Â  (3) The offense described in this section, replacement of vehicle windows with unapproved material, is a Class A misdemeanor. [1983 c.338 Â§455; 2003 c.158 Â§4]

Â Â Â Â Â  815.095 Unlawful sales, installations or representations concerning pollution control systems; penalty. (1) A person commits the offense of making unlawful sales of, installations of or representations concerning vehicle pollution control systems if the person does any of the following:

Â Â Â Â Â  (a) Sells, displays, advertises or represents as a certified system any motor vehicle pollution control system that is not certified under ORS 468A.365.

Â Â Â Â Â  (b) Installs or sells for installation upon a motor vehicle any motor vehicle pollution control system for which a certificate of approval has not been issued under ORS 468A.365.

Â Â Â Â Â  (2) The offense described in this section, making unlawful sales, installations or representations concerning vehicle pollution control systems, is a Class A misdemeanor but each day of violation does not constitute a separate offense. [1983 c.338 Â§456; 1985 c.16 Â§239]

Â Â Â Â Â  815.097 Providing vehicle with mercury light switch. A person commits the offense of providing a vehicle with a mercury light switch if the person sells or offers for sale in this state a vehicle manufactured after January 1, 2006, that contains a mercury light switch mounted on the hood or trunk. [2001 c.924 Â§7]

OPERATING WITH UNLAWFUL EQUIPMENT

Â Â Â Â Â  815.100 Operation of vehicle that violates equipment rules; penalty. (1) A person commits the offense of operation of a vehicle that violates state equipment administrative rules if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a vehicle if the vehicle or any equipment on the vehicle:

Â Â Â Â Â  (a) Does not conform to standards established by the Department of Transportation by rule under ORS 815.030; and

Â Â Â Â Â  (b) Does not bear thereon proof of certification that it complies with the applicable standards.

Â Â Â Â Â  (2) Proof of certification required under this section may be made in any manner provided under ORS 815.030.

Â Â Â Â Â  (3) This section is subject to the exemptions from this section established under ORS 815.105.

Â Â Â Â Â  (4) Vehicle equipment standards established by rule under ORS 815.030 supersede any other equipment standards under the vehicle code when so provided by ORS 815.030.

Â Â Â Â Â  (5) The offense described under this section, operation of vehicle that violates state equipment administrative rules, is a Class C traffic violation. [1983 c.338 Â§466; 1985 c.16 Â§244; 1985 c.393 Â§16]

Â Â Â Â Â  815.105 Exemptions from equipment requirements. This section establishes exemptions from ORS 815.030 and 815.100. Exemptions under this section are in addition to any exemptions under ORS 801.026. Exemptions under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) Vehicles of special interest that are registered under ORS 805.020 are deemed to comply with ORS 815.030 and 815.100 if:

Â Â Â Â Â  (a) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and are maintained in safe operating condition; or

Â Â Â Â Â  (b) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (2) Road machinery, road rollers, implements of husbandry, farm trailers and farm tractors are exempt from ORS 815.030 and 815.100.

Â Â Â Â Â  (3) Antique vehicles are exempt from ORS 815.030 and 815.100 if the vehicles are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) Motorized wheelchairs are exempt from ORS 815.030 and 815.100 when used as permitted under ORS 811.440. [1983 c.338 Â§467; 1985 c.16 Â§245; 1989 c.402 Â§7; 1991 c.417 Â§5; 1997 c.402 Â§7]

Â Â Â Â Â  815.107 Exemption from equipment requirements for street rods. A vehicle of special interest that is a street rod is exempt from vehicle equipment requirements under ORS 815.075, 815.105, 815.120, 815.135, 815.175, 815.190, 815.210, 815.215, 815.230, 815.250, 815.255 and 816.340 if all of the following apply:

Â Â Â Â Â  (1) The vehicle is equipped with original manufacturerÂs equipment and accessories, or their equivalent, except that:

Â Â Â Â Â  (a) The drive train, suspension system or brake system on the original vehicle may be replaced with a drive train, suspension system or brake system that:

Â Â Â Â Â  (A) Conforms to the requirements of ORS 815.125, if applicable;

Â Â Â Â Â  (B) Conforms to applicable standards established by the Department of Transportation by rule under ORS 815.030; and

Â Â Â Â Â  (C) Bears any required proof of certification that the equipment complies with the applicable standards;

Â Â Â Â Â  (b) The dimensions of the original body of the vehicle may be altered if the altered body conforms to the standards established by the department by rule under ORS 815.030;

Â Â Â Â Â  (c) The hood, bumpers and fenders of the vehicle may be removed from the vehicle; and

Â Â Â Â Â  (d) The exhaust system may be modified to discharge exhaust along the side of the vehicle if the exhaust is discharged away from the vehicle and from a location to the rear of the rear edge of the front door of the vehicle.

Â Â Â Â Â  (2) The vehicle is maintained in safe operating condition. [1997 c.402 Â§5; 1999 c.59 Â§243]

SPECIFIC EQUIPMENT

(Slow-Moving Vehicles)

Â Â Â Â Â  815.110 Requirements for and use of slow-moving vehicle emblem. This section establishes requirements for ORS 815.115. The requirements under this section are in addition to any other requirements for lighting equipment provided by law. Except as specifically provided by an exemption under ORS 815.120, a person violates ORS 815.115 if the person does not comply with any of the following requirements:

Â Â Â Â Â  (1) The following types of vehicles must display slow-moving vehicle emblems described under ORS 815.060:

Â Â Â Â Â  (a) Vehicles or combinations of vehicles designed for customary use at speeds of less than 25 miles per hour.

Â Â Â Â Â  (b) Golf carts or similar vehicles when operated by a disabled person.

Â Â Â Â Â  (c) Class I all-terrain vehicles operated on a highway under ORS 821.191 (1).

Â Â Â Â Â  (2) Slow-moving vehicle emblems must meet the requirements for such emblems established by the Department of Transportation by rule under ORS 815.060.

Â Â Â Â Â  (3) Slow-moving vehicle emblems shall be displayed on the rear of the power unit. When a combination of vehicles is being operated in a manner that obscures the emblem mounted on the power unit, an additional emblem shall be displayed on the rear of the rearmost vehicle in the combination. [1983 c.338 Â§469; 2001 c.529 Â§5]

Â Â Â Â Â  815.115 Violation of emblem requirements; penalty. (1) A person commits the offense of violation of slow-moving vehicle emblem requirements if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a vehicle or combination of vehicles if the vehicle or combination of vehicles:

Â Â Â Â Â  (a) Is required by ORS 815.110 to be equipped with a slow-moving vehicle emblem and the vehicle is not equipped with an emblem in the manner required by ORS 815.060.

Â Â Â Â Â  (b) Is displaying a slow-moving vehicle emblem when not required under ORS 815.110 or in a manner not in conformity with ORS 815.060.

Â Â Â Â Â  (2) This section is subject to exemptions from this section established under ORS 815.120.

Â Â Â Â Â  (3) The offense described in this section, violation of slow-moving vehicle emblem requirements, is a Class C traffic violation. [1983 c.338 Â§468; 1985 c.393 Â§17]

Â Â Â Â Â  815.120 Exemptions from emblem requirements. This section establishes exemptions from the requirements of ORS 815.110 and 815.115. The exemptions under this section are in addition to any exemptions under ORS 801.026. The exemptions under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) Vehicles of special interest that are registered under ORS 805.020 are deemed to comply with the requirements if:

Â Â Â Â Â  (a) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and are maintained in safe operating condition; or

Â Â Â Â Â  (b) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (2) Antique vehicles are not subject to the standards if the vehicles are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (3) Road machinery, road rollers and farm tractors are not subject to the requirements except as provided in this subsection. Such vehicles or combinations thereof are subject to the requirements if the vehicles are designed for use at speeds less than 25 miles per hour, except when such vehicles are engaged in actual construction or maintenance work and guarded by a flagger or by clear visible warning signs. [1983 c.338 Â§470; 1985 c.16 Â§246; 1985 c.69 Â§8; 1997 c.402 Â§8]

(Brakes)

Â Â Â Â Â  815.125 Requirements and standards. This section establishes requirements for ORS 815.130. Except as specifically provided by an exemption under ORS 815.135, a vehicle or combination of vehicles is in violation of ORS 815.130, if the vehicle or combination of vehicles is not equipped with brakes as required under the following or if the brakes do not meet the standards described under the following:

Â Â Â Â Â  (1) Motorcycles and mopeds shall be provided with at least one brake that may be operated by hand or foot.

Â Â Â Â Â  (2) Motor vehicles other than mopeds or motorcycles shall be equipped with brakes that include two separate means of applying the brakes. Each of the separate means of applying the brakes shall be effective to apply the brakes to at least two wheels and, if the separate means of applying the brakes are connected in any way, shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

Â Â Â Â Â  (3) A combination of vehicles that includes a motor vehicle and any other vehicle shall be equipped with a brake system on one or more of the vehicles.

Â Â Â Â Â  (4) Brakes on any vehicle must be adequate to control movement of and to stop and to hold the vehicle or combination of vehicles.

Â Â Â Â Â  (5) Brakes on any vehicle must be maintained in good working order.

Â Â Â Â Â  (6) Every motor vehicle and combination of motor vehicles except mopeds or motorcycles shall at all times be equipped with a parking brake system. A parking brake system required by this subsection must meet all the following requirements:

Â Â Â Â Â  (a) The system must be adequate to hold the vehicle or combination of motor vehicles on any grade where operated under any condition of loading on a surface free from ice or snow.

Â Â Â Â Â  (b) The system shall at all times be capable of being applied by either the driverÂs muscular effort, by spring action or by other energy. This paragraph is violated if the method for applying the system is not sufficient to make the system hold a vehicle as required by this subsection.

Â Â Â Â Â  (c) If the system is applied by an energy source, the source must be isolated from other uses and used exclusively for the operation of the system.

Â Â Â Â Â  (d) The method for keeping the brakes applied must be other than by fluid pressure, air pressure or electric energy.

Â Â Â Â Â  (e) The system shall be designed so that the brakes cannot be released unless they may be immediately reapplied.

Â Â Â Â Â  (7) Brakes on vehicles of the following described weight must be able to stop the vehicle moving at the described speed within the described distance without leaving a 12-foot wide lane:

Â Â Â Â Â  (a) Vehicles with a registration weight of less than 8,000 pounds must be able to brake from a speed of 20 miles per hour to a stop within 25 feet.

Â Â Â Â Â  (b) Vehicles with a registration weight of 8,000 pounds or more and combinations of vehicles must be able to brake from a speed from 20 miles per hour to a stop within 35 feet. [1983 c.338 Â§472; 1985 c.16 Â§247]

Â Â Â Â Â  815.130 Improper brakes; penalty. (1) A person commits the offense of having improper brakes if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway a vehicle that is not equipped with brakes that meet requirements under ORS 815.125.

Â Â Â Â Â  (b) Owns a vehicle and causes or knowingly permits the vehicle to be driven or moved on any highway when the vehicle is not equipped with brakes that meet the requirements under ORS 815.125.

Â Â Â Â Â  (2) This section is subject to the exemptions from this section established under ORS 815.135.

Â Â Â Â Â  (3) The offense described in this section, improper brakes, is a Class C traffic violation. [1983 c.338 Â§471; 1995 c.383 Â§25]

Â Â Â Â Â  815.135 Exemptions from brake requirements. This section establishes exemptions from ORS 815.130. The exemptions under this section are in addition to any exemptions under ORS 801.026. The exemptions under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) The following vehicles shall be deemed in compliance with the brake requirements if the vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and maintained in safe operating condition:

Â Â Â Â Â  (a) Except as provided in subsection (2) of this section, motor vehicles of special interest that are registered under ORS 805.020.

Â Â Â Â Â  (b) Antique motor vehicles that are registered under ORS 805.010.

Â Â Â Â Â  (2) Motor vehicles of special interest that are registered under ORS 805.020 and that are street rods, as defined in ORS 801.513, shall be deemed in compliance with the brake requirements if the street rods conform to ORS 815.107.

Â Â Â Â Â  (3) The following vehicles are exempt from the brake requirements:

Â Â Â Â Â  (a) Road machinery.

Â Â Â Â Â  (b) Road rollers.

Â Â Â Â Â  (c) Farm tractors.

Â Â Â Â Â  (d) Electric personal assistive mobility devices. [1983 c.338 Â§473; 1985 c.69 Â§2; 1997 c.402 Â§9; 2003 c.341 Â§15]

(Tires)

Â Â Â Â Â  815.140 Failure to use vehicle traction tires or chains; penalty. (1) A person commits the offense of failure to use vehicle traction tires or chains if the person drives or moves or owns and causes or knowingly permits to be driven or moved any motor vehicle or trailer on any highway if the highway is posted showing conditions that require vehicle traction tires or chains and the vehicle is not equipped with vehicle traction tires or chains that are required for the posted conditions.

Â Â Â Â Â  (2) Traction tires or chains that are referred to in this section are those established by rule under the authority granted under ORS 815.045.

Â Â Â Â Â  (3) This section does not apply to vehicles exempted from this section under ORS 815.145.

Â Â Â Â Â  (4) This section only applies to sections of highway on which a road authority requires the use of traction tires or chains and on which signs requiring the use of traction tires or chains have been posted as provided in ORS 815.045.

Â Â Â Â Â  (5) A court shall not find a person to be in violation of the offense described under this section if the court determines that the conditions of the highway at the time the person was cited did not require posting under rules adopted under ORS 815.045. The defense under this subsection may be affirmatively asserted by any person cited for violation of the offense described in this section.

Â Â Â Â Â  (6) The offense described in this section, failure to use vehicle traction tires or chains, is a Class C traffic violation. [1983 c.338 Â§474; 1995 c.383 Â§119; 1997 c.493 Â§2]

Â Â Â Â Â  815.145 Exemptions from traction tire or chains requirement. This section establishes exemptions from ORS 815.140. The following are completely or partially exempt as described:

Â Â Â Â Â  (1) Police vehicles under any conditions.

Â Â Â Â Â  (2) Fire vehicles when responding to a fire.

Â Â Â Â Â  (3) An ambulance when responding to an emergency.

Â Â Â Â Â  (4) A passenger vehicle or truck is not required to use chains if the vehicle or truck:

Â Â Â Â Â  (a) Has an unloaded weight of 6,500 pounds or less;

Â Â Â Â Â  (b) Is equipped and operated to provide power to both front and rear wheels;

Â Â Â Â Â  (c) Is carrying chains as defined in ORS 815.045;

Â Â Â Â Â  (d) Is equipped with tires, on all wheels, that are vehicle traction tires as defined in ORS 815.045;

Â Â Â Â Â  (e) Is not towing another vehicle other than as may be necessary to remove disabled vehicles from the roadway; and

Â Â Â Â Â  (f) Is not being operated in a manner or under conditions where the vehicle loses traction while stopping, cornering or moving.

Â Â Â Â Â  (5) Vehicles exempt by rule under ORS 815.045. [1983 c.338 Â§475; 1997 c.493 Â§3]

Â Â Â Â Â  815.150 [1983 c.338 Â§476; 1985 c.16 Â§248; 1987 c.145 Â§1; 1991 c.67 Â§222; repealed by 1997 c.326 Â§2 and 1997 c.493 Â§6]

Â Â Â Â Â  815.155 Unlawful use of device without wheels; exemptions; civil liability; penalty. (1) A person commits the offense of unlawful use of devices without wheels if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any sled or other device that does not move exclusively on revolving wheels or rotating tracks in contact with the surface of the highway and that has a loaded weight in excess of 500 pounds.

Â Â Â Â Â  (b) Owns a sled or other device that does not move exclusively on revolving wheels or rotating tracks in contact with the surface of the highway and that has a loaded weight in excess of 500 pounds and causes or permits the sled or device to be driven or moved on a highway. Operation of any sled or device in violation of this section is prima facie evidence that the owner of the sled or device caused or permitted the sled or device to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section.

Â Â Â Â Â  (2) The application of this section is subject to the following exemptions:

Â Â Â Â Â  (a) This section does not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (b) This section does not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (c) Operations authorized under the terms of a variance permit issued under ORS 818.200 are subject to the terms of the permit. It is a defense to any charge of violation of this section if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation issued prior to and valid at the time of the offense.

Â Â Â Â Â  (d) This section does not apply to any vehicle, combination of vehicles, article, machine or other equipment while being used by the federal government, the State of Oregon, or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (e) This section does not apply to vehicles while being used on the roads of a road authority by mass transit districts for the purposes authorized under ORS 267.010 to 267.390, provided the operation is approved by the road authority for that road.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, unlawful use of devices without wheels, is a Class C traffic violation. [1983 c.338 Â§477; 1985 c.16 Â§249; 1985 c.393 Â§18]

Â Â Â Â Â  815.160 Unlawful use of metal objects on tires; civil liability; penalty. (1) A person commits the offense of unlawful use of metal objects on tires if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle equipped with any tire having on its periphery any block, stud, cleat, bead, chain or other protuberance of metal or other inflexible material that projects beyond the tread or traction surface of the tire.

Â Â Â Â Â  (b) Owns a vehicle and causes or permits the vehicle to be driven or moved on a highway when the vehicle is equipped with any tire having on its periphery any block, stud, cleat, bead, chain or other protuberance of metal or other inflexible material that projects beyond the tread or traction surface of the tire. Operation of any vehicle in violation of this section is prima facie evidence that the owner of the vehicle caused or permitted the vehicle to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 815.165.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, unlawful use of metal objects on tires, is a Class C traffic violation. [1983 c.338 Â§478; 1985 c.393 Â§19]

Â Â Â Â Â  815.165 Exemptions from prohibition on tires with metal objects. This section establishes exemptions from ORS 815.160. The exemptions under this section are in addition to any under ORS 801.026. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) Any vehicle on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) Any vehicle on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) Operations approved under a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 815.160 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation issued prior to and valid at the time of the offense.

Â Â Â Â Â  (4) Vehicles actually engaged at the time in construction or repair of highways in this state.

Â Â Â Â Â  (5) Traction engines moved upon dirt or unimproved roads.

Â Â Â Â Â  (6) Vehicles equipped with chains as defined in ORS 815.045.

Â Â Â Â Â  (7) Between November 1 of any year and April 1 of the following year, vehicles equipped with any tire having on its periphery studs of metal or other material extending beyond the tread surface of the tire not less than four-hundredths (0.04) inch nor more than six-hundredths (0.06) inch and made of such material that the studs will wear, through use, at the same rate as the tread surface of the tire. When the preservation of the highway surface or the safety of the traveling public so indicates, the Department of Transportation shall have the authority to shorten or lengthen the period for the permissible use of such tires in any area of the state specifically designated by the department.

Â Â Â Â Â  (8) School buses with a loaded weight of 10,000 pounds or more.

Â Â Â Â Â  (9) Emergency vehicles and ambulances used in an emergency situation.

Â Â Â Â Â  (10) Motor vehicles used for regularly scheduled medical transport services.

Â Â Â Â Â  (11) The owner or lessee of any land adjoining any highway may move across or along the highway any tractor or implement of husbandry for the purpose of planting, cultivating, caring for or harvesting any crop, on condition that the owner or lessee shall be liable to the State of Oregon for the benefit of the State Highway Fund with respect to state highways, or to the proper county for the benefit of the county road fund with respect to county highways, for any damage or injury done to the highway by the movement. [1983 c.338 Â§479; 1985 c.420 Â§7; 1997 c.493 Â§4; 2003 c.757 Â§1]

Â Â Â Â Â  815.167 Prohibition on selling studs other than lightweight studs. (1) A tire dealer may not sell a tire equipped with studs that are not lightweight studs.

Â Â Â Â Â  (2) A tire dealer may not sell a stud other than a lightweight stud for installation in a tire.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂLightweight studÂ means a stud that is recommended by the manufacturer of the tire for the type and size of the tire and that:

Â Â Â Â Â  (A) Weighs no more than 1.5 grams if the stud is size 14 or less;

Â Â Â Â Â  (B) Weighs no more than 2.3 grams if the stud size is 15 or 16; or

Â Â Â Â Â  (C) Weighs no more than 3.0 grams if the stud size is 17 or larger.

Â Â Â Â Â  (b) ÂTire dealerÂ means a person engaged in a business, trade, occupation, activity or enterprise that sells, transfers, exchanges or barters tires or tire related products for consideration. [1995 c.701 Â§2; 1997 c.493 Â§5]

Â Â Â Â Â  815.170 Operation without pneumatic tires; civil liability; penalty. (1) A person commits the offense of operation without pneumatic tires if the person does any of the following:

Â Â Â Â Â  (a) Drives, operates or moves on a highway any vehicle or combination of vehicles that is not equipped with pneumatic tires made of elastic material.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven, operated or moved on a highway when not equipped with pneumatic tires made of elastic material. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 815.175.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, operation without pneumatic tires, is a Class C traffic violation. [1983 c.338 Â§480; 1985 c.393 Â§20]

Â Â Â Â Â  815.175 Exemptions from pneumatic tire requirement. This section establishes exemptions from ORS 815.170. The exemptions under this section are in addition to any exemptions under ORS 801.026. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) Vehicles are not subject on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) Vehicles are not subject on any road, thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) Operation authorized under the terms of a variance permit issued under ORS 818.200 is subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 815.170 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense.

Â Â Â Â Â  (4) ORS 815.170 does not apply to any implement of husbandry that is equipped with any tires made of elastic material other than pneumatic tires or with tires made with any nonelastic material that are not prohibited under ORS 815.160 and that has a loaded weight of not more than 7,000 pounds and a loaded weight as measured at any axle of not more than 3,500 pounds.

Â Â Â Â Â  (5) Vehicles of special interest that are registered under ORS 805.020 are deemed in compliance if:

Â Â Â Â Â  (a) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and are maintained in safe operating condition; or

Â Â Â Â Â  (b) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (6) ORS 815.170 does not apply to road machinery, road rollers or farm tractors.

Â Â Â Â Â  (7) ORS 815.170 does not apply to antique vehicles if the vehicles are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property. [1983 c.338 Â§481; 1985 c.16 Â§250; 1997 c.402 Â§10]

(Mudguards, Fenders)

Â Â Â Â Â  815.180 Standards. This section designates fender and mudguard standards for ORS 815.185. Except as specifically provided by an exemption under ORS 815.190, a vehicle is in violation of ORS 815.185 if the vehicle is not equipped with fenders or mudguards as required under ORS 815.185 or if the fenders or mudguards do not meet the standards of this section or are not of the type required by this section. The standards for fenders and mudguards are as follows:

Â Â Â Â Â  (1) There are three different types of fenders and mudguards. Any vehicle required to have fenders and mudguards may be equipped with any fender, cover, flap or splash apron to comply with the requirements of ORS 815.185 for fenders and mudguards as long as the fenders and mudguards meet all of the following standards:

Â Â Â Â Â  (a) The width of any fender or mudguard required under this section must be of sufficient size so that the fender or mudguard extends at least to each side of the width of the tire or combined width of the multiple tires when measured against the cross section of the tread of the wheel or the combined cross sections of the treads of the multiple wheels.

Â Â Â Â Â  (b) Any fender or mudguard required under this section must be of sufficient size and must be so constructed as to be capable at all times of arresting and deflecting any dirt, mud, water or other substance that may be picked up and carried by the wheels.

Â Â Â Â Â  (2) The following types of fenders or mudguards must cover the wheels of the vehicle in the manner described in paragraphs (a), (b) and (c) of this subsection:

Â Â Â Â Â  (a) Type I fenders or mudguards must extend in full width from a point on the wheels that is above and forward of the center of the tires over to a point at the rear of the wheels that is not more than 10 inches, or, if attached to the rear of a dump box that elevates for unloading, not more than 13 inches, above the surface of the highway when the vehicle is empty.

Â Â Â Â Â  (b) Type II fenders or mudguards must extend downward in full width from a point behind the wheels that is not lower than halfway between the center of the wheels and the top of the tires to a point at the rear of the wheels that is not more than 10 inches above the surface of the highway when the vehicle is empty.

Â Â Â Â Â  (c) Type III fenders or mudguards must extend in full width from a point on the wheels that is above and forward of the center of the tire over a point at the rear of the wheel that is not more than 27 inches above the surface of the highway. [1983 c.338 Â§483; 1985 c.16 Â§252; 1993 c.314 Â§2; 2001 c.335 Â§9; 2003 c.158 Â§13]

Â Â Â Â Â  815.182 Kinds of mudguards required for specified vehicles; placement. (1) The following types of vehicles must be equipped with the proper type of fenders or mudguards as described in ORS 815.180 (2):

Â Â Â Â Â  (a) Type I fenders or mudguards shall be within five feet of the tire tread of the tires on the last axle of:

Â Â Â Â Â  (A) Every motor truck equipped with a body that has a registration weight of 8,000 pounds or more.

Â Â Â Â Â  (B) Every trailer except one otherwise described in this subsection.

Â Â Â Â Â  (C) Every commercial bus.

Â Â Â Â Â  (b) Type II fenders or mudguards shall be within four feet of the tire tread of the tires on the last axle of:

Â Â Â Â Â  (A) Every motor truck with a registration weight of 8,000 pounds or more that is not equipped with a body.

Â Â Â Â Â  (B) A pole trailer.

Â Â Â Â Â  (C) A jeep used in the movement of nondivisible heavy haul loads.

Â Â Â Â Â  (D) A booster.

Â Â Â Â Â  (E) A lowboy.

Â Â Â Â Â  (F) A container chassis. For purposes of this subparagraph, a container chassis is a frame with wheels, attached to a tractor, that is used to transport containers to and from ports, rail hubs and customer locations.

Â Â Â Â Â  (c) Type III fenders or mudguards shall be on each axle of every motor vehicle not otherwise described in this section.

Â Â Â Â Â  (2) For purposes of this section, a truck tractor and a semitrailer coupled together shall be considered one vehicle. [1993 c.314 Â§3; 1997 c.722 Â§7; 2001 c.335 Â§8]

Â Â Â Â Â  815.185 Operation without proper fenders or mudguards; penalty. (1) A person commits the offense of operation without proper fenders or mudguards if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a vehicle without fenders or mudguards as required by ORS 815.182, or if the fenders or mudguards fail to meet the standards for fenders and mudguards established under ORS 815.180.

Â Â Â Â Â  (2) Exemptions to this section are established under ORS 815.190.

Â Â Â Â Â  (3) If a person who is cited for violation of the offense under this section submits evidence satisfactory to the court that the fenders or mudguards on the vehicle subject to the citation have been added, repaired or replaced to comply with the requirements of ORS 815.180 and 815.182, the court shall dismiss the charge for violation of the offense without penalty to the person.

Â Â Â Â Â  (4) The offense described in this section, operation without proper fenders or mudguards, is a Class C traffic violation. [1983 c.338 Â§482; 1985 c.16 Â§251; 1993 c.314 Â§4; 1995 c.383 Â§26]

Â Â Â Â Â  815.190 Exemptions from mudguard and fender requirements. This section establishes exemptions from ORS 815.182 and 815.185. The exemptions under this section are in addition to any exemptions under ORS 801.026. The exemptions established under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) Vehicles of special interest that are registered under ORS 805.020 are deemed in compliance with the requirements and standards if:

Â Â Â Â Â  (a) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and maintained in safe operating condition; or

Â Â Â Â Â  (b) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (2) Road machinery, road rollers and farm tractors are exempt from the standards and requirements.

Â Â Â Â Â  (3) Antique motor vehicles are exempt from the standards and requirements if the vehicles are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) A motor truck is exempt from the requirements to be equipped with fenders or mudguards if the vehicle has just a chassis that is not equipped for hauling a load.

Â Â Â Â Â  (5) Fenders or mudguards are not required on any modified American-made pre-1935 vehicle, or any identifiable vintage or replica thereof that is titled as a later assembled vehicle or replica and is used for show and pleasure use when such vehicle is used and driven only during fair weather on well-maintained, hard-surfaced roads. [1983 c.338 Â§484; 1985 c.402 Â§12; 1993 c.314 Â§5; 1997 c.402 Â§11; 1999 c.170 Â§1; 2003 c.655 Â§120]

(Visible Emissions)

Â Â Â Â Â  815.195 Requirements and standards. This section establishes requirements for ORS 815.200. Except as specifically provided by an exemption under ORS 815.205, a vehicle is in violation of ORS 815.200 if the vehicle is required to comply with one of the following standards for visible emissions and the vehicle produces visible emissions that exceed those allowable under the described standard, as follows:

Â Â Â Â Â  (1) A vehicle exceeds Visible Emission Standard I if the vehicle produces any visible emissions that include any gases or particulates, other than uncombined water, which separately or in combination are visible upon release to the outdoor atmosphere.

Â Â Â Â Â  (2) A vehicle exceeds Visible Emission Standard II if the vehicle is operated at an elevation described under this subsection and the vehicle produces a visible emission in excess of that allowed under this subsection. Visible emissions limited under this subsection include any gases or particulates, other than uncombined water, which separately or in combination are visible upon release to the outdoor atmosphere. The limitations on visible emission under this subsection are limits on the percent of transmitted light that is obscured by the visible emission. A vehicle violates the standards under this subsection if the vehicle does any of the following:

Â Â Â Â Â  (a) While operated at an elevation of 3,000 feet or less, releases emissions that obscure more than 10 percent of transmitted light. A vehicle is not in violation of this paragraph if the vehicle releases emissions that obscure 40 percent or less of transmitted light for not longer than seven consecutive seconds.

Â Â Â Â Â  (b) While operated at an elevation of over 3,000 feet, releases emissions that obscure more than 20 percent of transmitted light. A vehicle is not in violation of this paragraph if the vehicle releases emissions that obscure 60 percent or less of transmitted light for not longer than seven consecutive seconds. [1983 c.338 Â§486; 1985 c.16 Â§253]

Â Â Â Â Â  815.200 Violation of visible emission limits; penalty. (1) A person commits the offense of violation of visible emission limits if the person operates, drives and causes or permits to be driven on any highway:

Â Â Â Â Â  (a) A motor vehicle, other than one described in paragraph (b) of this subsection, that has visible emissions exceeding visible emissions allowed under Visible Emission Standard I under ORS 815.195.

Â Â Â Â Â  (b) A motor vehicle powered by compression ignition, two cycle or diesel cycle engines or a vehicle excluded by order of the Environmental Quality Commission under ORS 468A.075 and the vehicle has visible emissions exceeding visible emissions allowed under Visible Emission Standard II under ORS 815.195.

Â Â Â Â Â  (2) The exemptions from this section are established under ORS 815.205.

Â Â Â Â Â  (3) The offense described in this section, violation of visible emission limits, is a Class D traffic violation. [1983 c.338 Â§485; 1985 c.393 Â§21]

Â Â Â Â Â  815.205 Exemptions from visible emission limits. This section establishes exemptions from ORS 815.195 and 815.200. The exemptions under this section are in addition to any exemptions under ORS 801.026. Exemptions under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) Motor vehicles registered as farm vehicles under ORS 805.300 are not subject to the limits on visible emissions.

Â Â Â Â Â  (2) Vehicles of special interest and antique vehicles are not subject to the limits on visible emissions if the vehicles are maintained as a collectorsÂ item and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (3) The visible emission limits apply only in counties having a population over 50,000 according to the 1970 federal decennial census that are located west of the summit of the Cascade Mountains. The summit of the Cascade Mountains is determined for purposes of this subsection by the line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon. [1983 c.338 Â§487]

(Windows)

Â Â Â Â Â  815.210 Operation of vehicle without approved material in windows; exemptions; penalty. (1) A person commits the offense of operation of a vehicle without approved materials in windows if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a motor vehicle with a windshield or windows that do not conform to the standards established by the Department of Transportation under ORS 815.040.

Â Â Â Â Â  (2) This section does not apply to the following vehicles:

Â Â Â Â Â  (a) Any motor vehicle manufactured on or before January 1, 1954, and registered in this state. The exemption under this paragraph does not apply to windshields or windows that have been replaced after January 1, 1954.

Â Â Â Â Â  (b) Vehicles of special interest that are registered under ORS 805.020 and that are:

Â Â Â Â Â  (A) Equipped with original manufacturerÂs equipment and accessories, or their equivalent, that are maintained in safe operating condition; or

Â Â Â Â Â  (B) Street rods that conform to ORS 815.107.

Â Â Â Â Â  (c) Road machinery, road rollers or farm tractors.

Â Â Â Â Â  (d) Antique vehicles that are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (3) The vehicle exemptions under this section are also exemptions from the prohibitions under ORS 815.090 against replacing vehicle window or windshield with any unapproved material as provided in that section.

Â Â Â Â Â  (4) The offense described in this section, operation of a vehicle without approved materials in windows, is a Class C traffic violation. [1983 c.338 Â§488; 1985 c.16 Â§254; 1985 c.393 Â§22; 1997 c.402 Â§12; 2003 c.158 Â§6]

Â Â Â Â Â  815.215 Failure to have windshield wipers; exemptions; penalty. (1) A person commits the offense of failure to have windshield wipers if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a motor vehicle that has a windshield and that is not equipped with windshield wipers that meet the requirements under this section.

Â Â Â Â Â  (2) Windshield wipers meet the requirements of this section if the windshield wipers are designed for cleaning rain or other moisture from the windshield and so constructed as to be controlled or operated by the driver of the vehicle.

Â Â Â Â Â  (3) This section does not apply to the following vehicles:

Â Â Â Â Â  (a) Vehicles of special interest that are registered under ORS 805.020 and that are:

Â Â Â Â Â  (A) Equipped with original manufacturerÂs equipment and accessories, or their equivalent, and that are maintained in safe operating condition; or

Â Â Â Â Â  (B) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (b) Road machinery, road rollers or farm tractors.

Â Â Â Â Â  (c) Antique vehicles that are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (d) Motorcycles.

Â Â Â Â Â  (4) The offense described in this section, failure to have windshield wipers, is a Class C traffic violation. [1983 c.338 Â§489; 1997 c.402 Â§13; 2003 c.158 Â§14]

Â Â Â Â Â  815.220 Obstruction of vehicle windows; penalty. (1) A person commits the offense of obstruction of vehicle windows if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway any vehicle with windows obstructed in a manner prohibited under this section.

Â Â Â Â Â  (2) The windows of a vehicle are obstructed in a manner prohibited by this section if any material that prohibits or impairs the ability to see into or out of the vehicle is upon any vehicle window described in this subsection. This subsection applies to any sign, poster, one-way glass, adhesive film, glaze application or other material if the material prohibits or impairs the ability to see into or out of the vehicle. This subsection only applies to the following windows of the vehicle:

Â Â Â Â Â  (a) The front windshield.

Â Â Â Â Â  (b) The side-wings.

Â Â Â Â Â  (c) The side windows on either side forward of or adjacent to the operatorÂs seat.

Â Â Â Â Â  (d) The rear window.

Â Â Â Â Â  (3) Nothing in this section prohibits safety glazing materials of a type that conforms to standards established under ORS 815.040.

Â Â Â Â Â  (4) Nothing in this section prohibits placement of permits in accordance with the provisions of ORS 803.650 or with rules adopted by the Department of Transportation under ORS 803.650.

Â Â Â Â Â  (5) Nothing in this section prohibits the application of tinting material to the windows of a motor vehicle in compliance with ORS 815.221.

Â Â Â Â Â  (6) The offense described in this section, obstruction of vehicle windows, is a Class D traffic violation. [1983 c.338 Â§490; 1985 c.16 Â§255; 1987 c.166 Â§5; 1995 c.263 Â§4; 1995 c.383 Â§91; 2003 c.158 Â§5]

Â Â Â Â Â  815.221 Tinting; authorized and prohibited materials; certificate. (1) Notwithstanding any other provision of law, a person may apply tinting material to the windows of a motor vehicle in compliance with this section.

Â Â Â Â Â  (2) Tinting material may be applied to the side and rear windows of a motor vehicle if:

Â Â Â Â Â  (a) The tinting material has a light transmittance of 50 percent or more;

Â Â Â Â Â  (b) The tinting material has a light reflectance of 13 percent or less; and

Â Â Â Â Â  (c) The total light transmittance through the window with the tinting material applied is 35 percent or more.

Â Â Â Â Â  (3) Tinting material that has a lower light transmittance or produces a lower total light transmittance than permitted in subsection (2)(a) and (c) of this section may be applied to the top six inches of a windshield. Tinting material may not be applied to any other portion of the windshield.

Â Â Â Â Â  (4) Tinting material that has a lower light transmittance or produces a lower total light transmittance than permitted in subsection (2)(a) and (c) of this section may be applied to all windows of a multipurpose passenger vehicle that are behind the driver. This subsection applies only to vehicles that are equipped with rearview mirrors on each side of the vehicle. The windows as tinted shall meet the requirements for AS-3 glazing material established by federal regulation. For purposes of this subsection, a Âmultipurpose passenger vehicleÂ is a motor vehicle with motive power that is designed to carry 10 or fewer persons and is constructed either on a truck chassis or with special features for occasional off-road operation.

Â Â Â Â Â  (5) Tinting material that has a lower light transmittance or produces a lower total light transmittance than permitted in subsection (2)(a) and (c) of this section may be applied to the side and rear windows of a vehicle registered in the name of a person, or the personÂs legal guardian, if the person has an affidavit signed by a validly licensed physician or optometrist stating that the person has a physical condition requiring window tinting that produces a lower light transmittance than allowed by this section. The affidavit required by this subsection shall be kept in the vehicle and shall be shown to a police officer who inquires about the tint.

Â Â Â Â Â  (6) There are no light transmittance requirements for glazing materials applied to AS-3 type windows.

Â Â Â Â Â  (7) The following types of tinting material are not permitted:

Â Â Â Â Â  (a) Mirror finish products.

Â Â Â Â Â  (b) Red, gold, yellow, amber or black material.

Â Â Â Â Â  (c) Tinting material that is in liquid preapplication form and is brushed or sprayed on.

Â Â Â Â Â  (8) Each person who installs window tinting material in compliance with this section shall give the person who requested the installation a certificate stating:

Â Â Â Â Â  (a) The name and address of the person who installed the tint;

Â Â Â Â Â  (b) The light transmittance of the tinting material;

Â Â Â Â Â  (c) The light reflectance of the tinting material; and

Â Â Â Â Â  (d) That the total light transmittance through each window with the tinting material applied is not less than 35 percent.

Â Â Â Â Â  (9) The certificate issued under subsection (8) of this section shall be kept in the motor vehicle and shall be shown to a police officer who inquires about the tint.

Â Â Â Â Â  (10) Prohibitions and penalties related to the standards established under this section are provided under ORS 815.222. [1995 c.263 Â§2; 2003 c.158 Â§8]

Â Â Â Â Â  815.222 Illegal window tinting; penalty. (1) A person commits the offense of illegal window tinting if the person applies window tinting material that does not comply with ORS 815.221 or applies window tinting material to a window of a motor vehicle that is not authorized by ORS 815.221 to be equipped with window tinting material.

Â Â Â Â Â  (2) A person commits the offense of operating a vehicle with illegal window tinting if the person operates a vehicle registered or required to be registered in Oregon that is equipped with window tinting material that is not in compliance with or authorized by ORS 815.221.

Â Â Â Â Â  (3) Each offense described in this section is a Class B traffic violation. [1995 c.263 Â§3]

(Horns, Sound Equipment)

Â Â Â Â Â  815.225 Violation of use limits on sound equipment; exemptions; penalty. (1) A person commits the offense of violation of use limits on sound equipment if the person does any of the following:

Â Â Â Â Â  (a) Uses upon a vehicle, any bell, siren, compression or exhaust whistle.

Â Â Â Â Â  (b) Uses a horn otherwise than as a reasonable warning or makes any unnecessary or unreasonably loud or harsh sound by means of a horn or other warning device.

Â Â Â Â Â  (2) Authorized emergency vehicles and ambulances are not subject to this section but are subject to ORS 820.370 and 820.380.

Â Â Â Â Â  (3) The offense described in this section, violation of use limits on sound equipment, is a Class C traffic violation. [1983 c.338 Â§491]

Â Â Â Â Â  815.230 Violation of sound equipment requirements; exemptions; penalty. (1) A person commits the offense of violation of vehicle sound equipment requirements if the person drives or moves on any highway or owns and causes or knowingly permits to be driven on any highway any vehicle that violates any of the following equipment provisions:

Â Â Â Â Â  (a) A motor vehicle must be equipped with a horn in good working order, capable of emitting sounds audible under normal conditions from a distance of not less than 200 feet.

Â Â Â Â Â  (b) No vehicle shall be equipped with any bell, siren, compression or exhaust whistle.

Â Â Â Â Â  (2) This section is subject to the exemptions under this subsection in addition to any exemptions under ORS 801.026. The exemptions under this subsection are partial or complete as described in the following:

Â Â Â Â Â  (a) Authorized emergency vehicles are subject to sound equipment requirements and limitations as provided in ORS 820.370 and 820.380.

Â Â Â Â Â  (b) Vehicles of special interest that are registered under ORS 805.020 are not subject to this section if the vehicles are:

Â Â Â Â Â  (A) Equipped with original manufacturerÂs equipment and accessories, or their equivalent, and are maintained in safe operating condition; or

Â Â Â Â Â  (B) Street rods that conform to ORS 815.107.

Â Â Â Â Â  (c) Bicycles are subject to requirements and limitations on sound equipment as provided under ORS 815.280.

Â Â Â Â Â  (d) Antique vehicles are not subject to the requirements if the vehicles are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (e) The requirements do not apply to road machinery, road rollers and farm tractors.

Â Â Â Â Â  (f) Electric personal assistive mobility devices are subject to requirements and limitations on sound equipment as provided under ORS 815.284.

Â Â Â Â Â  (3) The offense described in this section, violation of vehicle sound equipment requirements, is a Class C traffic violation. [1983 c.338 Â§492; 1985 c.16 Â§256; 1997 c.402 Â§14; 2003 c.341 Â§16]

(Sound System Amplification)

Â Â Â Â Â  815.232 Unreasonable sound amplification from a vehicle; penalty. (1) A person commits the offense of causing unreasonable sound amplification from a vehicle if the person operates, or permits the operation of, any sound amplification system which is plainly audible outside of a vehicle from 50 or more feet when the vehicle is on a public highway or on premises open to the public, unless that system is being operated to request assistance or warn of a hazardous situation.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Vehicles being operated outside of an urban growth boundary;

Â Â Â Â Â  (b) Emergency vehicles as defined in ORS 801.260;

Â Â Â Â Â  (c) Vehicles operated by utilities defined under ORS 757.005, 758.505 or 759.005, or telecommunications carriers as defined in ORS 133.721;

Â Â Â Â Â  (d) Sound systems of vehicles used for advertising, or in parades, political or other special events, except that the use of sound systems on those vehicles may be prohibited by a local authority by ordinance or resolution;

Â Â Â Â Â  (e) Audio alarm systems installed in vehicles; or

Â Â Â Â Â  (f) Federal Communications Commission licensed two-way radio communications systems.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âplainly audibleÂ means any sound for which the information content of that sound is unambiguously communicated to the listener including, but not limited to, understandable spoken speech, comprehension of whether a voice is raised or normal or comprehensible musical rhythms or vocal sounds.

Â Â Â Â Â  (4) The offense described in this section, causing unreasonable sound amplification from a vehicle, is a Class D traffic violation. [1991 c.601 Â§3; 1995 c.383 Â§27; 1999 c.1093 Â§19]

Â Â Â Â Â  Note: 815.232 and 815.233 were added to and made a part of the Oregon Vehicle Code by legislative action but were not added to ORS chapter 815 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  815.233 Enhancement of penalty for violation of ORS 815.232. A person otherwise convicted of a violation under ORS 815.232 (4) commits a misdemeanor if:

Â Â Â Â Â  (1) The person has been convicted of three or more violations of ORS 815.232 (1) within 12 months immediately preceding the commission of the offense; and

Â Â Â Â Â  (2) The prior convictions are admitted by the defendant or alleged in the accusatory pleading. [1991 c.601 Â§4; 1999 c.1051 Â§92]

Â Â Â Â Â  Note: See note under 815.232.

(Mirrors)

Â Â Â Â Â  815.235 Operation without rearview mirror; exemptions; penalty. (1) A person commits the offense of operation without a rearview mirror if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway any motor vehicle that is not equipped with a rearview mirror or device that meets the requirements under this section.

Â Â Â Â Â  (b) Owns a motor vehicle and causes or knowingly permits the vehicle to be driven or moved on any highway when the vehicle is not equipped with a rearview mirror or device that meets the requirements under this section.

Â Â Â Â Â  (2) A rearview mirror or device only meets the requirements of this section if it enables the driver of the vehicle to have such a clear and unobstructed view of the rear at all times and under all conditions of load as will enable the driver to see any other vehicle approaching from not less than 200 feet in the rear on an unobstructed road.

Â Â Â Â Â  (3) This section does not apply to the following vehicles:

Â Â Â Â Â  (a) Vehicles of special interest that are registered under ORS 805.020 and that were not equipped with rearview mirrors when originally manufactured.

Â Â Â Â Â  (b) Road machinery, road rollers or farm tractors.

Â Â Â Â Â  (c) Antique motor vehicles that are registered under ORS 805.010 and that were not equipped with rearview mirrors when originally manufactured.

Â Â Â Â Â  (4) The offense described in this section, operation without a rearview mirror, is a Class C traffic violation. [1983 c.338 Â§493; 1985 c.69 Â§3]

(Image Display Devices)

Â Â Â Â Â  815.240 Unlawful use of image display device; exemptions; penalty. (1) As used in this section, Âimage display deviceÂ means equipment capable of displaying to the driver of a motor vehicle:

Â Â Â Â Â  (a) A broadcast television image; or

Â Â Â Â Â  (b) A visual image from a digital video disc or video cassette player.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a person commits the offense of unlawful use of an image display device if the person drives or moves on any highway, or owns and causes or knowingly permits to be driven or moved on any highway, any motor vehicle equipped with any image display device that is displaying a broadcast television image or a visual image from a digital video disc or video cassette player that is visible to the driver while operating the motor vehicle.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to:

Â Â Â Â Â  (a) Emergency vehicles; or

Â Â Â Â Â  (b) Use of image display devices that are displaying images for navigational purposes.

Â Â Â Â Â  (4) The offense described in this section, unlawful use of an image display device, is a Class B traffic violation. [1983 c.338 Â§494; 1985 c.69 Â§4; 2005 c.572 Â§1]

(Clearance)

Â Â Â Â Â  815.245 Violation of minimum clearance requirements for passenger vehicles; penalty. (1) A person commits the offense of violation of minimum clearance requirements for passenger vehicles if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway any passenger motor vehicle that does not have the clearance from the surface of the roadway required by this section.

Â Â Â Â Â  (2) A vehicle does not have the clearance from the surface of the roadway required by this section if any portion of the vehicle, other than the wheels, has less clearance from the surface of a level roadway than the clearance between the roadway and the lowest portion of any rim of any wheel in contact with the roadway.

Â Â Â Â Â  (3) The offense described in this section, violation of minimum clearance requirements for passenger vehicles, is a Class B traffic violation. [1983 c.338 Â§495]

(Exhaust System)

Â Â Â Â Â  815.250 Operation without proper exhaust system; exemptions; penalty. (1) A person commits the offense of operation without proper exhaust system if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a motor vehicle that is not equipped with an exhaust system that meets the requirements under this section.

Â Â Â Â Â  (2) An exhaust system only meets the requirements of this section if all of the following apply:

Â Â Â Â Â  (a) The exhaust system must be in good working order.

Â Â Â Â Â  (b) The exhaust system must be in constant operation.

Â Â Â Â Â  (c) The exhaust system must meet noise emission standards determined by the Department of Environmental Quality to be substantially equivalent to the following standards based upon a stationary test conducted at a distance of 25 feet in accordance with procedures established by the Department of Environmental Quality:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  level,Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Model,

Â Â Â Â Â  Vehicle typeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  dBAÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Year

I.Â Â Â  Motor vehicles

Â Â Â Â Â  required to

Â Â Â Â Â  establish a

Â Â Â Â Â  registration

Â Â Â Â Â  weight under

Â Â Â Â Â  ORS 803.430

Â Â Â Â Â  and commercial

Â Â Â Â Â  busesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94................... before

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1976

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91................... 1976 and

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  after

II.Â  Motorcycles and

Â Â Â Â Â  mopedsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  94................... before

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1976

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91................... 1976

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  89................... after 1976

III. Motor vehicles

Â Â Â Â Â  not described

Â Â Â Â Â  under I or IIÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  92................... before

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1976

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88................... 1976 and

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  after

______________________________________________________________________________

Â Â Â Â Â  (3) This section does not apply to the following vehicles:

Â Â Â Â Â  (a) Vehicles of special interest that are registered under ORS 805.020 and that are:

Â Â Â Â Â  (A) Equipped with original manufacturerÂs equipment and accessories, or their equivalent, and that are maintained in safe operating condition; or

Â Â Â Â Â  (B) Street rods that conform to ORS 815.107.

Â Â Â Â Â  (b) Road machinery, road rollers or farm tractors.

Â Â Â Â Â  (c) Antique motor vehicles that are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) The court in its discretion may dismiss a citation issued for violation of the offense described in this section if evidence is presented that the exhaust system complies with or has been repaired or modified to comply with the requirements under this section.

Â Â Â Â Â  (5) The offense described in this section, operation without proper exhaust system, is a Class C traffic violation. [1983 c.338 Â§496; 1985 c.16 Â§257; 1985 c.393 Â§23; 1997 c.402 Â§15]

(Speedometer)

Â Â Â Â Â  815.255 Operation of vehicle for hire without speedometer; exemptions; penalty. (1) A person commits the offense of operation of a vehicle for hire without a speedometer if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway a motor vehicle used for carrying passengers for hire that is not equipped with a speedometer or other registering device capable of registering accurately the speed at which the vehicle is operated.

Â Â Â Â Â  (2) This section is subject to the following exemptions in addition to any exemptions under ORS 801.026.

Â Â Â Â Â  (a) A motor vehicle equipped with a governor or other regulating device to control its speed within the limits specified by law is not required to be equipped as this section specifies.

Â Â Â Â Â  (b) Vehicles of special interest that are registered under ORS 805.020 are deemed in compliance with the requirements of this section if:

Â Â Â Â Â  (A) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and maintained in safe operating condition; or

Â Â Â Â Â  (B) The vehicles are street rods that conform to ORS 815.107.

Â Â Â Â Â  (c) Antique motor vehicles are exempt from the requirements of this section if the vehicles are maintained as collectorÂs items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (3) The offense described in this section, operation of vehicle for hire without speedometer, is a Class C traffic violation. [1983 c.338 Â§497; 1985 c.393 Â§24; 1997 c.402 Â§16]

(Disposal System)

Â Â Â Â Â  815.260 Operation of recreational vehicle with unsealed disposal system; exemption; penalty. (1) A person commits the offense of operation of a recreational vehicle with unsealed disposal system if:

Â Â Â Â Â  (a) The person has the use, possession or control of any vehicle or structure constructed for movement on highways;

Â Â Â Â Â  (b) The vehicle or structure is equipped with a plumbing, sink or toilet fixture; and

Â Â Â Â Â  (c) The disposal system for the vehicle or structure is unsealed or uncapped while the vehicle or structure is in any way or place of whatever nature open to the use of the public.

Â Â Â Â Â  (2) For purposes of this section, a way or place open to the use of the public includes, but is not limited to, highways, roads, streets, alleys, lanes, trails, beaches, parks and recreational use areas owned or operated by the state, a county or local municipality for use by the general public.

Â Â Â Â Â  (3) This section does not apply to disposal systems being discharged into or connected with a sewage disposal system approved by the Department of Human Services.

Â Â Â Â Â  (4) The offense described in this section, operation of a recreational vehicle with unsealed disposal system, is a Class C traffic violation. [1983 c.338 Â§498; 1985 c.16 Â§258; 1985 c.393 Â§25]

(Loads)

Â Â Â Â Â  815.265 [1983 c.338 Â§499; repealed by 2001 c.335 Â§5]

Â Â Â Â Â  815.270 Operating vehicle that is loaded or equipped to obstruct driver; penalty. (1) A person commits the offense of operating a vehicle that is loaded or equipped to obstruct the driver if the person is operating a vehicle that is loaded or equipped or where baggage or an encumbrance does any of the following:

Â Â Â Â Â  (a) Substantially obstructs the driverÂs views to the rear, through one or more mirrors and otherwise.

Â Â Â Â Â  (b) Obstructs the driverÂs view to the front or sides.

Â Â Â Â Â  (c) Interferes with control of the driving mechanism.

Â Â Â Â Â  (d) Prevents the free, unhampered operation of the vehicle by the driver.

Â Â Â Â Â  (2) The offense described in this section, vehicle loaded or equipped to obstruct driver, is a Class C traffic violation. [1983 c.338 Â§500; 1985 c.16 Â§259]

Â Â Â Â Â  815.275 Failure to mark end of load with light or flag when required; penalty. (1) A person commits the offense of failure to mark the end of a load with a light or flag when required if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway any vehicle with a load that extends to the rear four feet or more beyond the bed or body of the vehicle and the person fails to:

Â Â Â Â Â  (a) Place end load lights described under ORS 816.290 at the extreme rear end of the load, in addition to any other rear light required upon every vehicle, at times when limited visibility conditions exist; or

Â Â Â Â Â  (b) At any other time, display at the extreme rear end of the load a red flag or cloth not less than 12 inches square.

Â Â Â Â Â  (2) The offense described in this section, failure to mark end of load with light or flag when required, is a Class C traffic violation. [1983 c.338 Â§501]

(Bicycles)

Â Â Â Â Â  815.280 Violation of bicycle equipment requirements; penalty. (1) A person commits the offense of violation of bicycle equipment requirements if the person does any of the following:

Â Â Â Â Â  (a) Operates on any highway a bicycle in violation of the requirements of this section.

Â Â Â Â Â  (b) Is the parent or guardian of a minor child or ward and authorizes or knowingly permits the child or ward to operate a bicycle on any highway in violation of the requirements of this section.

Â Â Â Â Â  (2) A bicycle is operated in violation of the requirements of this section if any of the following requirements are violated:

Â Â Â Â Â  (a) A bicycle must be equipped with a brake that enables the operator to make the braked wheels skid on dry, level, clean pavement.

Â Â Â Â Â  (b) A person shall not install or use any siren or whistle upon a bicycle.

Â Â Â Â Â  (c) At the times described in the following, a bicycle or its rider must be equipped with lighting equipment that meets the described requirements:

Â Â Â Â Â  (A) The lighting equipment must be used during limited visibility conditions.

Â Â Â Â Â  (B) The lighting equipment must show a white light visible from a distance of at least 500 feet to the front of the bicycle.

Â Â Â Â Â  (C) The lighting equipment must have a red reflector or lighting device or material of such size or characteristic and so mounted as to be visible from all distances up to 600 feet to the rear when directly in front of lawful lower beams of headlights on a motor vehicle.

Â Â Â Â Â  (3) Nothing contained in this section shall be construed to prohibit the use of additional parts and accessories on any bicycle consistent with this section.

Â Â Â Â Â  (4) This section does not apply to electric personal assistive mobility devices. Equipment requirements for electric personal assistive mobility devices are provided in ORS 815.284.

Â Â Â Â Â  (5) The offense described in this section, violation of bicycle equipment requirements, is a Class D traffic violation. [1983 c.338 Â§502; 1985 c.16 Â§260; 1985 c.69 Â§5; 2003 c.158 Â§15; 2003 c.341 Â§17]

Â Â Â Â Â  815.281 Selling noncomplying bicycle headgear; renting or leasing bicycle without having approved headgear available; penalties. (1) A person commits the offense of selling noncomplying bicycle equipment if the person sells or offers for sale any bicycle headgear that does not meet the standards established by the Department of Transportation under ORS 815.052.

Â Â Â Â Â  (2) A person commits the offense of unlawfully renting or leasing a bicycle to another if the person:

Â Â Â Â Â  (a) Is in the business of renting or leasing bicycles; and

Â Â Â Â Â  (b) Does not have bicycle headgear approved under ORS 815.052 available for rental for use by persons under 16 years of age.

Â Â Â Â Â  (3) The offenses described in this section are Class D traffic violations. [1993 c.408 Â§5; 2003 c.158 Â§16]

(Motorized Wheelchairs)

Â Â Â Â Â  815.282 Operating motorized wheelchair on bicycle lane without proper lighting equipment. (1) A person commits the offense of operating a motorized wheelchair on a bicycle lane or path without proper lighting equipment if the person operates a motorized wheelchair on a bicycle lane or path and the person is not equipped with lighting equipment required of bicyclists under ORS 815.280.

Â Â Â Â Â  (2) This section applies at the times described in ORS 815.280 for application of the lighting requirements of that section to bicyclists.

Â Â Â Â Â  (3) The offense described in this section, operating a motorized wheelchair on a bicycle lane or path without proper lighting equipment, is a Class D traffic violation. [1991 c.417 Â§3b]

(Motor Assisted Scooters)

Â Â Â Â Â  815.283 Violation of motor assisted scooter equipment requirements; penalty. (1) A person commits the offense of violation of motor assisted scooter equipment requirements if the person:

Â Â Â Â Â  (a) Is the parent, legal guardian or person with legal responsibility for the safety and welfare of a child under 16 years of age and authorizes or knowingly permits the child to operate a motor assisted scooter on any highway in violation of the requirements of this section; or

Â Â Â Â Â  (b) Operates a motor assisted scooter on any highway during times of limited visibility conditions and the motor assisted scooter is not equipped with, or the person does not use, lighting equipment that meets the following requirements:

Â Â Â Â Â  (A) If the motor assisted scooter is equipped with lighting equipment:

Â Â Â Â Â  (i) The lighting equipment must include a white light visible from a distance of at least 300 feet to the front and sides of the motor assisted scooter;

Â Â Â Â Â  (ii) The lighting equipment must have a red reflector or lighting device, or material of such size or characteristic, mounted to be visible from all distances up to 500 feet to the rear when directly in front of lawful lower beams of headlights on a motor vehicle; and

Â Â Â Â Â  (iii) The lighting equipment must have a white or yellow reflector or lighting device, or material of such size or characteristic, mounted to be visible from all distances up to 200 feet to the front of the motor assisted scooter.

Â Â Â Â Â  (B) If the motor assisted scooter is not equipped with lighting equipment, the operator of the motor assisted scooter must wear:

Â Â Â Â Â  (i) A white light mounted to be visible from all distances up to 300 feet to the front and sides of the motor assisted scooter;

Â Â Â Â Â  (ii) A red reflector or lighting device, or material of such size or characteristic, mounted to be visible from all distances up to 500 feet to the rear when directly in front of lawful lower beams of headlights on a motor vehicle; and

Â Â Â Â Â  (iii) A white or yellow reflector or lighting device, or material of such size or characteristic, mounted to be visible from all distances up to 200 feet to the front of the motor assisted scooter.

Â Â Â Â Â  (2) Nothing in this section prohibits the use of additional parts and accessories on any motor assisted scooter not inconsistent with this section.

Â Â Â Â Â  (3) The offense described in this section, violation of motor assisted scooter equipment requirements, is a Class D traffic violation. [2001 c.749 Â§19]

(Electric Personal Assistive Mobility Devices)

Â Â Â Â Â  815.284 Violation of electric personal assistive mobility device equipment requirements; penalty. (1) A person commits the offense of violation of electric personal assistive mobility device equipment requirements if the person:

Â Â Â Â Â  (a) Operates an electric personal assistive mobility device during times of limited visibility conditions and the electric personal assistive mobility device or the operator is not equipped with and using the following:

Â Â Â Â Â  (A) A white light visible from a distance of at least 500 feet to the front and sides of the electric personal assistive mobility device; and

Â Â Â Â Â  (B) A red reflector, lighting device or material of such size or characteristic as to be visible from all distances up to 600 feet to the rear when the electric personal assistive mobility device is directly in front of lawful lower beams of headlights on a motor vehicle; or

Â Â Â Â Â  (b) Installs or uses any siren or whistle upon an electric personal assistive mobility device.

Â Â Â Â Â  (2) Nothing in this section prohibits the use of additional parts and accessories not inconsistent with this section.

Â Â Â Â Â  (3) The offense described in this section, violation of electric personal assistive mobility device equipment requirements, is a Class D traffic violation. [2003 c.341 Â§10]

(Warning Devices)

Â Â Â Â Â  815.285 Failure to carry roadside vehicle warning devices; exemptions; penalty. (1) A person commits the offense of failure to carry roadside vehicle warning devices if:

Â Â Â Â Â  (a) The person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway any vehicle subject to the requirements to use roadside vehicle warning devices under ORS 811.530; and

Â Â Â Â Â  (b) The vehicle does not carry such roadside vehicle warning devices as the Department of Transportation may require under ORS 815.035.

Â Â Â Â Â  (2) This section does not apply to any of the following:

Â Â Â Â Â  (a) Vehicles that are not subject to the requirements to use roadside vehicle warning devices under ORS 811.530.

Â Â Â Â Â  (b) At any time between sunrise and sunset.

Â Â Â Â Â  (c) To any vehicles operated within a business district or residence district.

Â Â Â Â Â  (3) The offense described in this section, failure to carry roadside vehicle warning devices, is a Class C traffic violation. [1983 c.338 Â§503; 1985 c.16 Â§261; 1985 c.393 Â§26]

(Implements of Husbandry)

Â Â Â Â Â  815.290 Exemptions from equipment requirements. (1) In addition to any other specific exemptions provided for implements of husbandry, implements of husbandry are exempt from any requirements under the following:

Â Â Â Â Â  (a) ORS 815.075 and 815.100, relating to state requirements for vehicle equipment.

Â Â Â Â Â  (b) ORS 811.515, 811.520, 816.040 to 816.290, 816.320, 816.330, 816.350 and 816.360, relating to requirements for and use of lighting equipment.

Â Â Â Â Â  (c) ORS 815.125 and 815.130, relating to brake requirements.

Â Â Â Â Â  (d) ORS 815.180 and 815.185, relating to fender and mudguard requirements and use.

Â Â Â Â Â  (e) ORS 815.210, relating to material in windshields.

Â Â Â Â Â  (f) ORS 815.215, relating to requirements for windshield wipers.

Â Â Â Â Â  (g) ORS 815.230, relating to vehicle sound equipment.

Â Â Â Â Â  (h) ORS 815.235, relating to rearview mirrors.

Â Â Â Â Â  (i) ORS 815.240, relating to image display devices in vehicles. Limitations on the use of image display devices in implements of husbandry are provided in ORS 820.400.

Â Â Â Â Â  (j) ORS 815.250, relating to vehicle exhaust and exhaust equipment.

Â Â Â Â Â  (2) This section does not exempt implements of husbandry from the requirements for equipment and operation under ORS 820.400. [1983 c.338 Â§778; 1985 c.16 Â§375; 1985 c.69 Â§6; 2005 c.572 Â§2]

(Pollution Control Equipment)

Â Â Â Â Â  815.295 Failure to have required pollution control equipment; exemptions; penalty. (1) A person commits the offense of failure to be equipped with required pollution control equipment if the person operates a motor vehicle upon a highway or leaves a motor vehicle standing upon a highway and the vehicle is not equipped with a motor vehicle pollution control system, as defined under ORS 468A.350, that is in compliance with motor vehicle pollutant, noise control and emission standards adopted by the Environmental Quality Commission under ORS 468A.360.

Â Â Â Â Â  (2) A person shall not be found in violation of this section if proof of compliance has been issued for the vehicle in compliance with ORS 815.310. Whenever proof of compliance is revoked, suspended or restricted because a certified system, as defined in ORS 468A.350, or factory-installed system, as defined in ORS 468A.350, has been found to be unsafe in actual use or is otherwise mechanically defective, the defect must be corrected or the system must be brought into compliance with the rules of the commission within 30 days after such finding.

Â Â Â Â Â  (3) Exemptions to this section are established under ORS 815.300. In addition to such exemptions, the following exemptions to this section are established:

Â Â Â Â Â  (a) If the Environmental Quality Commission adopts a rule under ORS 468A.360 requiring certified or factory-installed systems on motor vehicles registered in designated counties, such vehicles are not required to be in compliance with such rules until after the date of registration, reregistration or renewal of the vehicle immediately subsequent to the effective date of the rule.

Â Â Â Â Â  (b) Implements of husbandry, road machinery, road rollers and farm tractors are exempt from this section.

Â Â Â Â Â  (c) Antique vehicles maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property, are exempt from this section.

Â Â Â Â Â  (4) The offense described in this section, failure to be equipped with required pollution control equipment, is a Class C traffic violation. [1983 c.338 Â§504; 1985 c.16 Â§262; 1985 c.393 Â§27; 1989 c.22 Â§3; 1995 c.383 Â§28]

Â Â Â Â Â  815.300 Exemptions from requirement to be equipped with pollution control system. This section establishes exemptions from the requirements under ORS 815.295 to be equipped with a certified pollution control system. Exemptions established by this section are in addition to any exemptions established by ORS 801.026. The exemptions established in this section are also applicable to requirements for certification of pollution control equipment before registration under ORS 803.350 and 803.465. All of the following vehicles are exempt from the requirements under ORS 815.295:

Â Â Â Â Â  (1) Any vehicle that is not a motor vehicle.

Â Â Â Â Â  (2) Any vehicle unless the vehicle is registered within:

Â Â Â Â Â  (a) The boundaries of the metropolitan service district formed under ORS chapter 268 for the metropolitan area, as defined in ORS 268.020, which includes the City of Portland, Oregon.

Â Â Â Â Â  (b) Boundaries designated by the Environmental Quality Commission under ORS 468A.390.

Â Â Â Â Â  (3) Any new motor vehicle or new motor vehicle engine when the registration results from the initial retail sale thereof.

Â Â Â Â Â  (4) Any motor vehicle:

Â Â Â Â Â  (a) Not registered in areas designated under subsection (2)(a) of this section, including any expansion of such boundary under subsection (2)(b) of this section, with a model year that predates by more than 20 years the year in which registration or renewal of registration is required; or

Â Â Â Â Â  (b) Registered in areas designated under subsection (2)(a) of this section, including any expansion of such boundary under subsection (2)(b) of this section, with a model year of 1974 or earlier.

Â Â Â Â Â  (5) Motor vehicles that are registered as farm vehicles under ORS 805.300 or apportioned farm vehicles under ORS 805.300.

Â Â Â Â Â  (6) Special interest vehicles that are maintained as collectorsÂ items and used for exhibitions, parades, club activities and similar uses but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (7) Fixed load vehicles.

Â Â Â Â Â  (8) Vehicles that are proportionally registered under ORS 826.009 and 826.011 in accordance with agreements established under ORS 826.007.

Â Â Â Â Â  (9) Electric motor vehicles. This subsection does not exempt hybrid motor vehicles that use electricity and another source of motive power.

Â Â Â Â Â  (10) First response rescue units operated by political subdivisions of this state that are not used to transport persons suffering from illness, injury or disability.

Â Â Â Â Â  (11) A vehicle that is currently registered in Oregon at the time application for new registration is received by the Department of Transportation if the new registration is a result of a change in the registration or plate type and the application is received at least four months prior to the expiration of the existing registration.

Â Â Â Â Â  (12) Golf carts.

Â Â Â Â Â  (13) Any Class I, Class II or Class III all-terrain vehicle.

Â Â Â Â Â  (14) An original equipment manufacturer vehicle that is engineered, designed, produced and warranted to use natural gas as its only fuel source. [1983 c.338 Â§505; 1985 c.16 Â§263; 1985 c.222 Â§5; 1987 c.349 Â§7; 1989 c.43 Â§35; 1991 c.15 Â§6; 1991 c.383 Â§4; 1993 c.791 Â§5; 1997 c.418 Â§1; 2001 c.293 Â§10]

Â Â Â Â Â  815.305 Disconnection or alteration of pollution control equipment; penalty. (1) A person commits the offense of unlawful disconnection or alteration of pollution control equipment if the person does any of the following:

Â Â Â Â Â  (a) Disconnects or permits to be disconnected a factory installed motor vehicle air pollution control device or a factory-installed system, as defined in ORS 468A.350, or knowingly and willfully permits such device or factory-installed system to become or remain inoperative.

Â Â Â Â Â  (b) Modifies or alters a certified system or factory-installed system, as defined in ORS 468A.350, in a manner that decreases its efficiency or effectiveness in the control of air pollution.

Â Â Â Â Â  (2) The following exemptions to this section are established:

Â Â Â Â Â  (a) This section does not apply when factory-installed motor vehicle air pollution control equipment, systems or devices are disconnected for the purpose of conversion to gaseous fuels including, but not limited to, liquefied petroleum gases and natural gases in liquefied or gaseous form.

Â Â Â Â Â  (b) This section is not intended to prohibit the use of replacement, conversion, turbocharger or other alternative components in a certified or factory-installed system if the components do not significantly affect the efficiency or effectiveness of the system in controlling air pollution.

Â Â Â Â Â  (3) The offense described in this section, unlawful disconnection or alteration of pollution control equipment, is a Class A misdemeanor, but each day of violation does not constitute a separate offense. [1983 c.338 Â§506]

Â Â Â Â Â  815.310 Proof of compliance with requirements. When proof of compliance with pollution control equipment requirements is required under ORS 803.350, 803.465 and 815.295 the following apply:

Â Â Â Â Â  (1) The proof may be provided by any means that the Department of Transportation and the Environmental Quality Commission determine by joint rulemaking or by interagency agreement to be satisfactory.

Â Â Â Â Â  (2) Except as otherwise provided in this section, when a certificate of compliance is used as proof, the certificate must comply with all the following:

Â Â Â Â Â  (a) It must be signed by a person licensed and qualified under ORS 468A.380.

Â Â Â Â Â  (b) It must be dated not more than 180 days prior to the motor vehicle registration or renewal of registration.

Â Â Â Â Â  (c) It must be on a form supplied by the Department of Environmental Quality and must include such information as the department may require.

Â Â Â Â Â  (3) In order for registration to continue to be valid for a motor vehicle that is registered as a government-owned vehicle under ORS 805.040, a police undercover vehicle under ORS 805.060 or a state-owned vehicle with regular registration plates under ORS 805.045, the vehicle must be certified as frequently as a privately owned vehicle of the same registration type is required to be certified. For purposes of this subsection, the registration type of a privately owned vehicle is determined by the registration period for the vehicle under ORS 803.415. For local government vehicles, the proof of certification may be provided through self-testing facilities provided by local governmental agencies. Local governmental agencies providing self-testing facilities may not be charged a fee in connection with provision of the required proof. However, a reasonable fee covering department expenses in administering such self-testing programs may be charged. [1983 c.338 Â§215; 1985 c.16 Â§82; 1987 c.440 Â§6; 1989 c.22 Â§4; 1995 c.183 Â§1; 2003 c.61 Â§1; 2005 c.51 Â§1]

Â Â Â Â Â  815.315 Use of improper certificate for pollution control system; penalty. (1) A person commits the offense of use of improper certificate for pollution control system if the person makes, issues or knowingly uses any imitation or counterfeit of a certificate of compliance described under ORS 815.310.

Â Â Â Â Â  (2) The offense described in this section, use of improper certificate for pollution control system, is a Class B traffic violation, but each day of violation does not constitute a separate offense. [1983 c.338 Â§216; 1995 c.383 Â§92]

Â Â Â Â Â  815.320 Unlawful certification of compliance with pollution control requirements; penalty. (1) A person commits the offense of unlawful certification of compliance with pollution control requirements if the person does any of the following:

Â Â Â Â Â  (a) Falsely certifies that a motor vehicle is equipped with a functioning certified system, as defined in ORS 468A.350, or that the motor vehicle complies with the rules and standards adopted by the Environmental Quality Commission under ORS 468A.360.

Â Â Â Â Â  (b) Falsifies any information on the certificate of compliance described under ORS 815.310.

Â Â Â Â Â  (c) With a purpose to defraud or with intent, causes registration of a motor vehicle that would not otherwise be eligible for registration because of its failure to comply with rules and standards adopted by the Environmental Quality Commission under ORS 468A.360.

Â Â Â Â Â  (2) The offense described in this section, unlawful certification of compliance with pollution control requirements, is a Class A misdemeanor, but each day of violation does not constitute a separate offense. [1983 c.338 Â§217]

Â Â Â Â Â  815.325 Unlawfully requiring repair for certification of compliance with pollution control requirements; penalty. (1) A person commits the offense of unlawfully requiring repair for certification with pollution control requirements if the person requires as a condition of the issuance of a certification of compliance described under ORS 815.310 any repairs or services unnecessary for compliance with rules or standards adopted under ORS 468A.350, 468A.355, 468A.365 and 468A.385.

Â Â Â Â Â  (2) The offense described in this section, unlawfully requiring repair for certification of compliance with pollution control requirements, is a Class A misdemeanor, but each day of violation does not constitute a separate offense. [1983 c.338 Â§218]

Â Â Â Â Â  815.400 [1985 c.251 Â§8; 1987 c.119 Â§4; 1987 c.750 Â§11; 1989 c.43 Â§36; 1989 c.148 Â§17; repealed by 1991 c.873 Â§53]

(Odometer Offenses)

Â Â Â Â Â  815.405 Department review of odometer disclosure statements. (1) The Department of Transportation may establish a program of reviewing department records and odometer disclosure statements to determine vehicles that may have incorrect odometer disclosures or on which the odometer may have been altered. The program may include any procedures the department determines appropriate including, but not limited to, the comparison of odometer disclosures for individual vehicles with statistical information on statistically average mileage for vehicles within a certain period of time.

Â Â Â Â Â  (2) If the department determines under this section that it is likely that a vehicle or vehicles have incorrect odometer disclosures or have odometers that have been illegally altered, the department may do any of the following:

Â Â Â Â Â  (a) Report the findings of the department to the owners or purchasers of the vehicles.

Â Â Â Â Â  (b) Report the findings of the department to enforcement officials charged with enforcing laws relating to odometers, including, but not limited to, police officials, district attorneys or the Attorney GeneralÂs office. [1985 c.251 Â§9; 1991 c.873 Â§18]

Â Â Â Â Â  815.410 Illegal odometer tampering; prohibition; exceptions; civil remedy; penalty. (1) A person commits the offense of illegal odometer tampering if the person does any of the following:

Â Â Â Â Â  (a) Advertises for sale, sells, uses or installs on any part of a motor vehicle or on any odometer in a motor vehicle any device which causes the odometer to register any mileage other than the true mileage driven. For the purposes of this paragraph the true mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturerÂs designed tolerance.

Â Â Â Â Â  (b) With the intent to defraud, operates a motor vehicle on any street or highway knowing that the odometer of such vehicle is disconnected or nonfunctional.

Â Â Â Â Â  (c) Replaces, disconnects, turns back or resets the odometer of any motor vehicle with the intent to reduce the number of miles indicated on the odometer gauge.

Â Â Â Â Â  (2) This section does not apply to a person who is servicing, repairing or replacing an odometer in compliance with ORS 815.415.

Â Â Â Â Â  (3) The owner or subsequent purchaser of a vehicle may bring an action in an appropriate court of this state against any person who violates this section and may recover from the person an amount of $1,500 or treble the actual damage caused by the violation. Only a single recovery is permitted under this subsection for any single violation of this section. The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

Â Â Â Â Â  (4) The offense described in this section, illegal odometer tampering, is a Class C felony. [Formerly 646.860; 1995 c.618 Â§137]

Â Â Â Â Â  815.415 Unlawful repair of odometer; rules; civil action; penalty. (1) A person commits the offense of unlawful repair of an odometer if the person services, repairs or replaces the odometer on any vehicle and the person does not comply with all of the following:

Â Â Â Â Â  (a) Whenever possible, the person shall perform the work on the odometer without changing the mileage reading from that shown on the odometer before the work is performed.

Â Â Â Â Â  (b) If it is not possible to perform the work without changing the mileage reading, the person must do all of the following:

Â Â Â Â Â  (A) Adjust the odometer reading to zero.

Â Â Â Â Â  (B) Place a notice on the left door frame of the vehicle specifying the mileage reading prior to the work and the date the work was performed. A notice required under this subparagraph must be in writing and must be in a form established by the Department of Transportation by rule.

Â Â Â Â Â  (C) Make an odometer disclosure in a form required by the department by rule and submit the disclosure to the department within 10 days of completing the work.

Â Â Â Â Â  (2) The owner or any subsequent purchaser of a vehicle may bring an action in an appropriate court of this state against any person who violates this section and may recover from the person an amount of $500 or twice the actual damages caused by the violation, whichever is greater. Only a single recovery is permitted under this subsection for any single violation of this section. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (3) A person is not subject to the requirements for work performed on vehicles that are exempt from odometer disclosure requirements under ORS 803.102.

Â Â Â Â Â  (4) The offense described in this section, unlawful repair of an odometer, is a Class C misdemeanor. [1985 c.251 Â§4; 1991 c.873 Â§19; 1995 c.618 Â§138]

Â Â Â Â Â  815.420 Unlawfully removing odometer repair notice; penalty. (1) A person commits the offense of unlawfully removing an odometer repair notice if the person removes any notice showing service, repair or replacement of an odometer with the mileage reading and the date of the work that has been placed on a vehicle in compliance with ORS 815.415.

Â Â Â Â Â  (2) The offense described in this section, unlawfully removing an odometer repair notice, is a Class C misdemeanor. [1985 c.251 Â§5]

Â Â Â Â Â  815.425 Failure to submit odometer disclosure; penalty. (1) A person commits the offense of failure to submit an odometer disclosure if the person is required by ORS 803.102, 803.370, 805.120 or 815.415 to submit an odometer disclosure and the person fails to submit the required odometer disclosure.

Â Â Â Â Â  (2) The offense described in this section, failure to submit an odometer disclosure, is a Class C misdemeanor. [1985 c.251 Â§6; 1989 c.148 Â§18; 1991 c.67 Â§223; 1991 c.873 Â§20; 1993 c.751 Â§108]

Â Â Â Â Â  815.430 Submitting false odometer disclosure; penalty. (1) A person commits the offense of submitting a false odometer disclosure if the person knowingly makes any false statement or provides any false information on an odometer disclosure form.

Â Â Â Â Â  (2) The offense described in this section, submitting a false odometer disclosure, is a Class C felony. [1985 c.251 Â§7; 1991 c.873 Â§21]

(Traffic Control Signal Operating Devices)

Â Â Â Â Â  815.440 Unauthorized possession, use or distribution of traffic control signal operating device; exemption; penalty. (1) A person commits the offense of unauthorized possession, use or distribution of a traffic control signal operating device if the person owns, uses, sells or otherwise distributes a device that is designed to control a traffic control light as a person using the device approaches the light.

Â Â Â Â Â  (2) This section does not apply to persons operating traffic control signal operating devices as authorized by ORS 815.445.

Â Â Â Â Â  (3) For purposes of ORS 133.555, a traffic control signal operating device is contraband if it is used by a person who is not authorized as provided in ORS 815.445 to use the device.

Â Â Â Â Â  (4) The offense described in this section, unauthorized possession, use or distribution of a traffic control signal operating device, is a Class C misdemeanor. [1993 c.314 Â§14; 1993 c.522 Â§5; 1997 c.507 Â§1]

Â Â Â Â Â  815.445 Authority to use traffic control signal operating devices; costs. (1) The owner of a traffic control signal may authorize use of a traffic control signal operating device by the following persons for the following purposes:

Â Â Â Â Â  (a) An authorized operator in an emergency vehicle, in order to improve the safety and efficiency of emergency response operations.

Â Â Â Â Â  (b) An authorized operator in a bus, in order to interrupt the cycle of the traffic control signal in such a way as to keep the green light showing for longer than it otherwise would. As used in this paragraph, ÂbusÂ has the meaning given that term in ORS 184.675.

Â Â Â Â Â  (c) An authorized operator in a traffic signal maintenance vehicle, in order to facilitate traffic signal maintenance activities.

Â Â Â Â Â  (2) The owner of a traffic control signal who authorizes additional uses of a traffic control signal operating device, as authorized by this section, shall allocate the incremental costs, if any, of such additional uses to the additional users.

Â Â Â Â Â  (3) A traffic control signal operating device used by an authorized person in an emergency vehicle shall preempt and override a device operated by any other person.

Â Â Â Â Â  (4) A traffic control signal operating device used as authorized under this section must operate in such a way that the device does not continue to control the signal once the vehicle containing the device has arrived at the intersection, regardless of whether the vehicle remains at the intersection. [1997 c.507 Â§3]

_______________



Chapter 816

Chapter 816 Â Vehicle Equipment: Lights

2005 EDITION

VEHICLE EQUIPMENT: LIGHTS

OREGON VEHICLE CODE

ADOPTION AND ENFORCEMENT OF STANDARDS

816.010Â Â Â Â  Authority to adopt and enforce standards for lighting equipment; testing for compliance with standards

816.020Â Â Â Â  Motor carriers under jurisdiction of Department of Transportation

NONCOMPLYING EQUIPMENT

816.030Â Â Â Â  Selling noncomplying lighting equipment; penalty

GENERAL REQUIREMENTS

816.040Â Â Â Â  Lighting equipment standards; effect of rules

REQUIREMENTS AND STANDARDS FOR SPECIFIC LIGHTS

816.050Â Â Â Â  Headlights; rules

816.060Â Â Â Â  Auxiliary lights

816.070Â Â Â Â  Passing lights

816.080Â Â Â Â  Taillights

816.090Â Â Â Â  Registration plate lights

816.100Â Â Â Â  Brake lights

816.110Â Â Â Â  Back-up lights

816.120Â Â Â Â  Turn signals

816.130Â Â Â Â  Parking lights

816.140Â Â Â Â  Cowl or fender lights

816.150Â Â Â Â  High beam indicator

816.160Â Â Â Â  Rear mounted lighting system

816.170Â Â Â Â  Spot lights

816.180Â Â Â Â  Reflectors

816.190Â Â Â Â  Marker lights

816.200Â Â Â Â  Clearance lights

816.210Â Â Â Â  Identification lights

816.220Â Â Â Â  Exempt-vehicle safety lighting equipment

816.230Â Â Â Â  Fog lights

816.240Â Â Â Â  Hazard lights

816.250Â Â Â Â  Police lights

816.260Â Â Â Â  Bus safety lights

816.270Â Â Â Â  Mail delivery lights

816.280Â Â Â Â  Warning lights

816.285Â Â Â Â  Fire department warning lights

816.290Â Â Â Â  End load lights

816.300Â Â Â Â  Operation with nonstandard lighting equipment; penalty

816.310Â Â Â Â  Exemptions from lighting equipment requirements

REQUIRED LIGHTS

816.320Â Â Â Â  Lighting equipment required for motor vehicles

816.330Â Â Â Â  Operation without required lighting equipment; penalty

816.340Â Â Â Â  Exemptions from required equipment

PROHIBITED LIGHTS

816.350Â Â Â Â  Prohibitions on number and kind of lights for certain vehicles

816.360Â Â Â Â  Use of prohibited lighting equipment; penalty

816.370Â Â Â Â  Exemptions from lighting equipment prohibitions

ADOPTION AND ENFORCEMENT OF STANDARDS

Â Â Â Â Â  816.010 Authority to adopt and enforce standards for lighting equipment; testing for compliance with standards. (1) The Department of Transportation shall adopt and enforce minimum standards for vehicle lighting equipment under ORS 816.040 to 816.290 including installation, adjustment and aiming and adjustment when in use on motor vehicles.

Â Â Â Â Â  (2) As federal regulations concerning vehicle lighting equipment are subsequently amended or repealed, the department may consider subsequent federal vehicle lighting equipment standards and adopt standards with respect to any vehicle lighting equipment applicable to the same aspect of performance of the vehicle lighting equipment if the department determines that the subsequent federal standards are practicable, provide an objective standard and meet the need for vehicle safety.

Â Â Â Â Â  (3) When the department has reason to believe that any lighting equipment, as it is being sold commercially, does not comply with established standards, the department may have the device tested by a recognized testing laboratory to determine if the lighting equipment complies with the standards adopted under this section.

Â Â Â Â Â  (4) Standards adopted under this section must be consistent with vehicle standards established under federal regulations or by the Society of Automotive Engineers.

Â Â Â Â Â  (5) Standards adopted by the department under this section supersede any equipment provision of the vehicle code applicable to the same aspect of performance that conflicts with a specific provision of a standard adopted by the department under this section with respect to compliance with safety standards in effect at the time of sale.

Â Â Â Â Â  (6) The department shall continue to adopt equipment standards as required under other sections of the vehicle code if there are no standards under this section.

Â Â Â Â Â  (7) The department may at any time purchase in the open market and submit to the testing laboratory one or more sets of any lighting equipment, and if the lighting equipment, upon testing, fails to meet the standards adopted for lighting equipment under this section, the department shall enforce the penalties set forth in ORS 816.030 to 816.300.

Â Â Â Â Â  (8) Prohibitions and penalties relating to the standards adopted under this section are set forth in ORS 816.030 to 816.300. [1983 c.338 Â§447; 2003 c.158 Â§17]

Â Â Â Â Â  816.020 Motor carriers under jurisdiction of Department of Transportation. With respect to motor carriers operated under the jurisdiction of the Department of Transportation, the department may adopt standard specifications at variance with the requirements and standards for vehicle lighting equipment under ORS 811.515 to 811.525 or 816.040 to 816.370 whenever standard specifications adopted by the Federal Motor Carrier Safety Administration are different from those established by those sections. The standard specifications so adopted by the department shall conform to standard specifications adopted by the Federal Motor Carrier Safety Administration for vehicles operating in interstate commerce. [1983 c.338 Â§448; 1985 c.16 Â§235; 1995 c.733 Â§89; 2003 c.158 Â§18]

NONCOMPLYING EQUIPMENT

Â Â Â Â Â  816.030 Selling noncomplying lighting equipment; penalty. (1) A person commits the offense of selling noncomplying lighting equipment if the person sells or offers for sale for use upon or as part of the equipment of any vehicle any vehicle lighting equipment that does not comply with standards adopted by the Department of Transportation under ORS 816.010.

Â Â Â Â Â  (2) The offense described in this section, selling noncomplying lighting equipment, is a Class D traffic violation. [1983 c.338 Â§453; 1995 c.383 Â§29; 2003 c.158 Â§19]

GENERAL REQUIREMENTS

Â Â Â Â Â  816.040 Lighting equipment standards; effect of rules. ORS 816.040 to 816.290 establish requirements for ORS 816.300. Except where an exemption under ORS 816.310 specifically provides otherwise, any vehicle lighting that does not comply with ORS 816.040 to 816.290 violates ORS 816.300 and is subject to the penalty provided for in ORS 816.040 to 816.290. Each of the following is a requirement for lighting equipment described in ORS 816.040 to 816.290:

Â Â Â Â Â  (1) Whenever ORS 816.040 to 816.290 specify either the distance from which lighting equipment shall render objects visible or the distance within which lighting equipment shall be visible, that distance of visibility, unless a different time or condition is expressly stated, shall be as determined:

Â Â Â Â Â  (a) Under normal atmospheric conditions;

Â Â Â Â Â  (b) At any time from sunset to sunrise or any other time when, due to insufficient light, persons and vehicles are not clearly discernible at a distance of 1,000 feet; and

Â Â Â Â Â  (c) On a straight, level unlighted highway.

Â Â Â Â Â  (2) Whenever ORS 816.040 to 816.290 specify the mounted height of lighting equipment, the height shall be determined from the center of the lighting equipment to the level ground upon which the vehicle stands.

Â Â Â Â Â  (3) Any standard provided for a piece of lighting equipment under ORS 816.040 to 816.290 is subject to being superseded by a rule adopted by the Department of Transportation as provided under ORS 815.030. [1983 c.338 Â§458 (1); 1985 c.16 Â§240 (1); 1985 c.69 Â§1 (1); 1985 c.71 Â§4 (1); 1985 c.393 Â§13 (1); 1985 c.420 Â§6 (1); 1995 c.733 Â§90]

REQUIREMENTS AND STANDARDS FOR SPECIFIC LIGHTS

Â Â Â Â Â  816.050 Headlights; rules. Each of the following is a requirement for headlights as described:

Â Â Â Â Â  (1) On vehicles required to be equipped with two or more headlights under ORS 816.320 and 816.330 the headlights shall be equally distributed on each side of the front of the vehicle. This subsection does not apply to motorcycles and mopeds.

Â Â Â Â Â  (2) Headlights shall show a continuously burning light except that:

Â Â Â Â Â  (a) When permitted under ORS 814.320, headlights for motorcycles or mopeds may have an upper beam that can be modulated between a high and lower brightness at a rate of 200 to 280 pulses per minute.

Â Â Â Â Â  (b) A federally approved headlight flashing system may be used as emergency vehicle lights on police, fire, emergency or ambulance vehicles.

Â Â Â Â Â  (3) Headlights shall show a white light described in Standard Number 108 of the Federal Motor Vehicle Safety Standards.

Â Â Â Â Â  (4) Headlights shall show the light forward.

Â Â Â Â Â  (5) The Department of Transportation shall adopt and enforce rules establishing minimum standards and specifications for headlights. The rules shall conform, insofar as practicable, to safety standards and specifications for vehicle lighting issued by the federal government or to standards and recommendations established by the Society of Automotive Engineers.

Â Â Â Â Â  (6) When multiple beam headlights are used or when headlights are used in combination with auxiliary lights or passing lights, the lights shall be arranged on the vehicle so that the selection between distributions of light projected to different elevations may be selected by the driver at will or so that the selection can be made automatically.

Â Â Â Â Â  (7) Headlights shall be aimed in accordance with rules adopted by the department. If headlights provide only a single distribution of light and are not supplemented by auxiliary lights, the single beam headlights shall be so aimed that when the vehicle is not loaded, none of the high intensity portion of the light shall, at a distance of 25 feet ahead of the vehicle, project higher than five inches below the level of the center of the lamp from which it comes, or higher than 42 inches above the level on which the vehicle stands at a distance of 75 feet ahead of the vehicle.

Â Â Â Â Â  (8) The intensity of the light of single beam headlights shall be sufficient to reveal persons and vehicles upon a street or highway at a distance of at least 200 feet ahead of the vehicle to which they are attached.

Â Â Â Â Â  (9) Headlights that are required under ORS 816.320 and 816.330 must be mounted, adjusted and aimed in accordance with standards adopted by the department under ORS 816.010.

Â Â Â Â Â  (10) Headlights that are required under ORS 816.320 and 816.330 and any part for such headlight that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010.

Â Â Â Â Â  (11) Single beam headlights that are not supplemented by auxiliary lights shall be permitted on a motor vehicle in lieu of multiple beam headlights only if the single distribution of lights complies with any requirements for single beam headlights under this section. [1983 c.338 Â§458 (2); 1985 c.16 Â§240 (2); 1985 c.69 Â§1 (2); 1985 c.71 Â§4 (2); 1985 c.393 Â§13 (2); 1985 c.420 Â§6 (2); 1989 c.402 Â§8; 1991 c.769 Â§1; 2003 c.158 Â§20]

Â Â Â Â Â  816.060 Auxiliary lights. (1) As used in this section, Âauxiliary lightsÂ means low beam auxiliary lights.

Â Â Â Â Â  (2) When auxiliary lights are used in combination with headlights, the combination of lights shall be arranged on the vehicle so that the selection between distributions of light projected to different elevations may be selected by the driver at will or so that the selection can be made automatically.

Â Â Â Â Â  (3) Auxiliary lights shall be wired in accordance with rules adopted by the Department of Transportation.

Â Â Â Â Â  (4) Auxiliary lights shall be mounted, adjusted and aimed in accordance with rules adopted by the department.

Â Â Â Â Â  (5) Auxiliary lights mounted on a vehicle for highway use shall be mounted at a height of 54 inches or less above the level surface upon which the vehicle stands. Auxiliary lights mounted higher than 54 inches are subject to any limitation on use under ORS 811.515 and 811.520.

Â Â Â Â Â  (6) Auxiliary lights and any part for such light that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010.

Â Â Â Â Â  (7) Auxiliary lights shall show a white light forward. [1983 c.338 Â§458 (3); 1985 c.16 Â§240 (3); 1985 c.69 Â§1 (3); 1985 c.71 Â§4 (3); 1985 c.393 Â§13 (3); 1985 c.420 Â§6 (3); 2003 c.158 Â§21]

Â Â Â Â Â  816.070 Passing lights. (1) As used in this section, Âpassing lightsÂ means high beam auxiliary lights.

Â Â Â Â Â  (2) When passing lights are used in combination with headlights, the combination of lights shall be arranged on the vehicle so that the selection between distributions of light projected to different elevations may be selected by the driver at will or so that the selection can be made automatically.

Â Â Â Â Â  (3) Passing lights shall be wired in accordance with rules adopted by the Department of Transportation.

Â Â Â Â Â  (4) Passing lights shall be aimed in accordance with rules adopted by the department.

Â Â Â Â Â  (5) Passing lights shall show a white light forward. [1983 c.338 Â§458 (4); 1985 c.16 Â§240 (4); 1985 c.69 Â§1 (4); 1985 c.71 Â§4 (4); 1985 c.393 Â§13 (4); 1985 c.420 Â§6 (4); 2003 c.158 Â§22]

Â Â Â Â Â  816.080 Taillights. (1) Taillights shall be mounted on the rear of a vehicle.

Â Â Â Â Â  (2) Except as otherwise provided in this section, when lighted, taillights shall emit a red light.

Â Â Â Â Â  (3) When lighted, taillights shall emit a light plainly visible from a distance of 500 feet to the rear.

Â Â Â Â Â  (4) Taillights may be constructed so as to include registration plate lights.

Â Â Â Â Â  (5) Taillights shall be wired so as to be lighted whenever the headlights or auxiliary lights are lighted.

Â Â Â Â Â  (6) Taillights that are required under ORS 816.320 and 816.330 must be mounted, adjusted and aimed in accordance with the standards adopted by the Department of Transportation.

Â Â Â Â Â  (7) Taillights that are required under ORS 816.320 and 816.330 and any part for such light that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010.

Â Â Â Â Â  (8) On a motor vehicle that was manufactured before 1959, the taillight or the taillight assembly, if the taillight is combined with another light, may contain a blue or purple insert of not more than one inch in diameter. [1983 c.338 Â§458 (5); 1985 c.16 Â§240 (5); 1985 c.69 Â§1 (5); 1985 c.71 Â§4 (5); 1985 c.393 Â§13 (5); 1985 c.420 Â§6 (5); 1997 c.492 Â§1; 2003 c.158 Â§23]

Â Â Â Â Â  816.090 Registration plate lights. Each of the following is a requirement for registration plate lights as described:

Â Â Â Â Â  (1) A registration plate light shall be so constructed and placed as to illuminate the rear registration plate of the vehicle.

Â Â Â Â Â  (2) A registration plate light may either be constructed as a separate light or as part of a taillight.

Â Â Â Â Â  (3) A registration plate light shall show a white light.

Â Â Â Â Â  (4) A registration plate light shall render the rear registration plate clearly legible from a distance of 50 feet to the rear.

Â Â Â Â Â  (5) A registration plate light shall be wired so as to be lighted whenever the headlights or auxiliary lights are lighted. [1983 c.338 Â§458 (6); 1985 c.16 Â§240 (6); 1985 c.69 Â§1 (6); 1985 c.71 Â§4 (6); 1985 c.393 Â§13 (6); 1985 c.420 Â§6 (6)]

Â Â Â Â Â  816.100 Brake lights. Each of the following is a requirement for brake lights as described:

Â Â Â Â Â  (1) Brake lights shall be placed on the rear of the vehicle. Where more than one brake light is required under ORS 816.320 and 816.330 at least one brake light shall be placed on each side of the rear.

Â Â Â Â Â  (2) Brake lights shall be constructed and located on a vehicle so as to give a signal of intention to stop.

Â Â Â Â Â  (3) Brake lights shall emit a red light. If the motor vehicle was manufactured before 1959 and the brake light is combined with the taillight in a taillight assembly, the assembly may contain an insert as described under ORS 816.080.

Â Â Â Â Â  (4) Except as provided in subsection (11) of this section, brake lights shall emit a steady burning light.

Â Â Â Â Â  (5) Brake lights shall emit a light that is plainly visible and capable of being seen and distinguished from a distance of 500 feet to the rear of the vehicle in normal daylight.

Â Â Â Â Â  (6) Brake lights required under ORS 816.320 and 816.330 shall be mounted, so far as practicable, in such a manner as to reduce the hazard of being obscured by mud or dust thrown by the wheels.

Â Â Â Â Â  (7) Brake lights shall not project a glaring or dazzling light.

Â Â Â Â Â  (8) Brake lights may be incorporated with a taillight.

Â Â Â Â Â  (9) Brake lights shall be activated upon application of the service brake.

Â Â Â Â Â  (10) Brake lights required under ORS 816.320 and 816.330 or any parts for brake lights must comply with standards adopted by the Department of Transportation under ORS 816.010.

Â Â Â Â Â  (11) Brake lights for motorcycles may flash intermittently, provided that the brake lights do not override the rear turn signal function. [1983 c.338 Â§458 (7); 1985 c.16 Â§240 (7); 1985 c.69 Â§1 (7); 1985 c.71 Â§4 (7); 1985 c.393 Â§13 (7); 1985 c.420 Â§6 (7); 1997 c.492 Â§2; 2003 c.158 Â§24]

Â Â Â Â Â  816.110 Back-up lights. Back-up lights may be constructed either separately or in combination with another light. [1983 c.338 Â§458 (8); 1985 c.16 Â§240 (8); 1985 c.69 Â§1 (8); 1985 c.71 Â§4 (8); 1985 c.393 Â§13 (8); 1985 c.420 Â§6 (8)]

Â Â Â Â Â  816.120 Turn signals. Each of the following is a requirement for turn signals as described:

Â Â Â Â Â  (1) Turn signals shall be so constructed and located on a vehicle as to give a signal of intention to turn right or left.

Â Â Â Â Â  (2) The following types of turn signals shall show light in the direction indicated:

Â Â Â Â Â  (a) Front turn signal lights shall show light to the front of the vehicle.

Â Â Â Â Â  (b) Rear turn signal lights shall show light to the rear of the vehicle.

Â Â Â Â Â  (3) The following types of turn signals shall have the color of light indicated:

Â Â Â Â Â  (a) Front turn signal lights may be white or amber.

Â Â Â Â Â  (b) Rear turn signal lights may be red, amber or yellow. If the rear turn signal is red, the motor vehicle was manufactured before 1959 and the turn signal is combined with the taillight in a taillight assembly, the assembly may contain an insert as described under ORS 816.080.

Â Â Â Â Â  (4) Turn signals shall be understandable in normal sunlight and at a distance of 500 feet at night.

Â Â Â Â Â  (5) Turn signals that are required under ORS 816.320 and 816.330 must be mounted, adjusted and aimed in accordance with the standards adopted by the Department of Transportation.

Â Â Â Â Â  (6) Turn signals that are required under ORS 816.320 and 816.330 and any part for such turn signals that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010. [1983 c.338 Â§458 (9); 1985 c.16 Â§240 (9); 1985 c.69 Â§1 (9); 1985 c.71 Â§4 (9); 1985 c.393 Â§13 (9); 1985 c.420 Â§6 (9); 1997 c.492 Â§3; 2003 c.158 Â§25]

Â Â Â Â Â  816.130 Parking lights. Each of the following is a requirement for parking lights as indicated:

Â Â Â Â Â  (1) Parking lights shall be on the roadway side of the vehicle when a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto.

Â Â Â Â Â  (2) Parking lights shall exhibit a white or amber light visible to the front of the vehicle and a red light visible to the rear of the vehicle.

Â Â Â Â Â  (3) Parking lights shall be visible from a distance of 500 feet to the front of the vehicle and from a distance of 500 feet to the rear of the vehicle. [1983 c.338 Â§458 (10); 1985 c.16 Â§240 (10); 1985 c.69 Â§1 (10); 1985 c.71 Â§4 (10); 1985 c.393 Â§13 (10); 1985 c.420 Â§6 (10)]

Â Â Â Â Â  816.140 Cowl or fender lights. Cowl or fender lights shall emit an amber or white light without glare. [1983 c.338 Â§458 (11); 1985 c.16 Â§240 (11); 1985 c.69 Â§1 (11); 1985 c.71 Â§4 (11); 1985 c.393 Â§13 (11); 1985 c.420 Â§6 (11)]

Â Â Â Â Â  816.150 High beam indicator. Each of the following is a requirement for a high beam indicator:

Â Â Â Â Â  (1) A high beam indicator shall be constructed so as to be lighted when, and only when, the uppermost distribution of light from the headlights is in use.

Â Â Â Â Â  (2) A high beam indicator shall be so designed and located that when lighted it will be readily visible to the driver of the vehicle so equipped.

Â Â Â Â Â  (3) A high beam indicator shall be without glare to the driver of the vehicle so equipped. [1983 c.338 Â§458 (12); 1985 c.16 Â§240 (12); 1985 c.69 Â§1 (12); 1985 c.71 Â§4 (12); 1985 c.393 Â§13 (12); 1985 c.420 Â§6 (12)]

Â Â Â Â Â  816.160 Rear mounted lighting system. Each of the following is a requirement for a rear mounted lighting system:

Â Â Â Â Â  (1) A rear mounted lighting system shall have a green light, a yellow light and a red light.

Â Â Â Â Â  (2) A rear mounted lighting system shall be constructed so that:

Â Â Â Â Â  (a) The green light will be actuated when the accelerator is depressed;

Â Â Â Â Â  (b) The yellow light will be actuated when the vehicle is moving forward or standing and idling, but not under power from its engine; and

Â Â Â Â Â  (c) The red light will be actuated when the motor vehicle is being braked through the use of its braking system.

Â Â Â Â Â  (3) The red and green lights of a rear mounted lighting system may be illuminated simultaneously. Otherwise, only one light of the system shall be illuminated at any one time and either the green or yellow lights shall be illuminated when the red lights are not illuminated.

Â Â Â Â Â  (4) The lights of a rear mounted lighting system shall be capable of being seen and distinguished from a distance of 500 feet to the rear of the vehicle during normal daylight.

Â Â Â Â Â  (5) Rear mounted lighting systems shall not project a glaring or dazzling light. [1983 c.338 Â§458 (13); 1985 c.16 Â§240 (13); 1985 c.69 Â§1 (13); 1985 c.71 Â§4 (13); 1985 c.393 Â§13 (13); 1985 c.420 Â§6 (13)]

Â Â Â Â Â  816.170 Spot lights. Each of the following is a requirement for spot lights as indicated:

Â Â Â Â Â  (1) Spot lights must be mounted, adjusted and aimed in accordance with standards adopted by the Department of Transportation.

Â Â Â Â Â  (2) Spot lights and any part for such spot lights that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010. [1983 c.338 Â§458 (14); 1985 c.16 Â§240 (14); 1985 c.69 Â§1 (14); 1985 c.71 Â§4 (14); 1985 c.393 Â§13 (14); 1985 c.420 Â§6 (14); 2003 c.158 Â§26]

Â Â Â Â Â  816.180 Reflectors. Each of the following is a requirement for reflectors as indicated:

Â Â Â Â Â  (1) The following are the colors for the indicated type of reflector:

Â Â Â Â Â  (a) Rear reflectors and rearward side reflectors shall be red.

Â Â Â Â Â  (b) Forward side reflectors and intermediate side reflectors shall be amber.

Â Â Â Â Â  (2) The following types of reflectors shall be placed as indicated:

Â Â Â Â Â  (a) Rear reflectors shall be mounted on the rear of the vehicle. If more than one rear reflector is required under ORS 816.320 and 816.330, there shall be at least one rear reflector on either side of the rear of the vehicle. On pole trailers, rear reflectors may be mounted on each side of the bolster or load.

Â Â Â Â Â  (b) Forward side reflectors shall be mounted on the side of the vehicle near the front of the vehicle.

Â Â Â Â Â  (c) Intermediate side reflectors shall be mounted on the side of the vehicle at or near the midpoint between the forward side reflectors and the rearward side reflectors.

Â Â Â Â Â  (d) Rearward side reflectors shall be mounted on the side of the vehicle near the rear of the vehicle.

Â Â Â Â Â  (3) Reflectors shall be mounted on a vehicle at a height not less than 15 inches and not more than 60 inches above the ground on which the vehicle stands.

Â Â Â Â Â  (4) Reflectors shall be of such size or characteristics and so mounted and maintained as to be readily visible at night within 500 feet to 50 feet from the vehicle when directly in front of lawful upper beams of headlights.

Â Â Â Â Â  (5) Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides and those mounted on the rear shall reflect the required color to the rear.

Â Â Â Â Â  (6) Reflectors required under ORS 816.320 and 816.330 shall be mounted, so far as practicable, in such manner as to reduce the hazard of being obscured by mud or dust thrown by the wheels.

Â Â Â Â Â  (7) Reflectors that are required under ORS 816.320 and 816.330 must be mounted, adjusted and aimed in accordance with standards adopted by the Department of Transportation.

Â Â Â Â Â  (8) Reflectors that are required under ORS 816.320 and 816.330 and any part for such reflectors that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010.

Â Â Â Â Â  (9) Rear reflectors may be constructed either as a separate reflector or as part of and incorporated with the taillights. [1983 c.338 Â§458 (15); 1985 c.16 Â§240 (15); 1985 c.69 Â§1 (15); 1985 c.71 Â§4 (15); 1985 c.393 Â§13 (15); 1985 c.420 Â§6 (15); 2003 c.158 Â§27]

Â Â Â Â Â  816.190 Marker lights. Each of the following is a requirement for marker lights as indicated:

Â Â Â Â Â  (1) The following types of marker lights shall be placed as indicated:

Â Â Â Â Â  (a) Forward side marker lights shall be mounted on the side of the vehicle at or near the front.

Â Â Â Â Â  (b) Intermediate side marker lights shall be mounted on the side of the vehicle at or near the midpoint between the forward side marker lights and the rearward side marker lights.

Â Â Â Â Â  (c) Rearward side marker lights shall be mounted on the side of the vehicle at or near the rear.

Â Â Â Â Â  (2) The following are the colors for the indicated type of marker lights:

Â Â Â Â Â  (a) Rearward side marker lights shall be red.

Â Â Â Â Â  (b) Forward side marker lights and intermediate side marker lights shall be amber.

Â Â Â Â Â  (3) Side marker lights may be mounted in combination with clearance lights if illumination is given as required with reference to both.

Â Â Â Â Â  (4) Marker lights that are required under ORS 816.320 and 816.330 shall be mounted, so far as practicable, in such manner as to reduce the hazard of being obscured by mud or dust thrown by the wheels.

Â Â Â Â Â  (5) Marker lights shall be capable of being seen and distinguished at a distance of 500 feet directly from that part of the vehicle on which the lights are placed. [1983 c.338 Â§458 (16); 1985 c.16 Â§240 (16); 1985 c.69 Â§1 (16); 1985 c.71 Â§4 (16); 1985 c.393 Â§13 (16); 1985 c.420 Â§6 (16)]

Â Â Â Â Â  816.200 Clearance lights. Each of the following is a requirement for clearance lights as indicated:

Â Â Â Â Â  (1) The following types of clearance lights shall be placed as indicated:

Â Â Â Â Â  (a) Front clearance lights shall be placed on the front of the vehicle. When more than one front clearance light is required under ORS 816.320 and 816.330, at least one front clearance light shall be on each side of the front of the vehicle.

Â Â Â Â Â  (b) Rear clearance lights shall be placed on the rear of the vehicle. When more than one rear clearance light is required under ORS 816.320 and 816.330, at least one rear clearance light shall be on each side of the rear of the vehicle.

Â Â Â Â Â  (2) The following are the colors for indicated type of clearance lights:

Â Â Â Â Â  (a) Front clearance lights shall be amber.

Â Â Â Â Â  (b) Rear clearance lights shall be red.

Â Â Â Â Â  (3) Clearance lights shall be mounted on the permanent structure of the vehicle in such a manner as to indicate its extreme width and shall be mounted as near the top of the vehicle as practicable.

Â Â Â Â Â  (4) Clearance lights may be mounted in combination with side marker lights if illumination is given as required with reference to both.

Â Â Â Â Â  (5) Clearance lights that are required under ORS 816.320 and 816.330 shall be mounted, so far as practicable, in such manner as to reduce the hazard of being obscured by mud or dust thrown by the wheels.

Â Â Â Â Â  (6) Clearance lights shall be capable of being seen and distinguished at a distance of 500 feet directly from that part of the vehicle on which the lights are placed. [1983 c.338 Â§458 (17); 1985 c.16 Â§240 (17); 1985 c.69 Â§1 (17); 1985 c.71 Â§4 (17); 1985 c.393 Â§13 (17); 1985 c.420 Â§6 (17)]

Â Â Â Â Â  816.210 Identification lights. Each of the following is a requirement for identification lights:

Â Â Â Â Â  (1) An identification light is a group of three lights mounted at the same height with the centers of the lights in the group of lights spaced not less than 6 inches nor more than 12 inches apart.

Â Â Â Â Â  (2) The following types of identification lights shall be placed as indicated:

Â Â Â Â Â  (a) Front identification lights shall be placed on the front of the vehicle.

Â Â Â Â Â  (b) Rear identification lights shall be placed on the rear of the vehicle.

Â Â Â Â Â  (3) Identification lights shall be mounted as close as practicable to the top of the vehicle.

Â Â Â Â Â  (4) Identification lights shall be mounted as close as practicable to the vertical centerline of the vehicle on that part of the vehicle where the identification lights are mounted.

Â Â Â Â Â  (5) Front identification lights shall be an amber color. Rear identification lights shall be a red color.

Â Â Â Â Â  (6) Identification lights that are required ORS 816.320 and 816.330 shall be mounted, so far as practicable, in such manner as to reduce the hazard of being obscured by mud or dust thrown by the wheels.

Â Â Â Â Â  (7) Identification lights shall be capable of being seen and distinguished at a distance of 500 feet directly from that part of the vehicle on which the lights are placed. [1983 c.338 Â§458 (18); 1985 c.16 Â§240 (18); 1985 c.69 Â§1 (18); 1985 c.71 Â§4 (18); 1985 c.393 Â§13 (18); 1985 c.420 Â§6 (18)]

Â Â Â Â Â  816.220 Exempt-vehicle safety lighting equipment. Each of the following is a requirement for exempt-vehicle safety lighting equipment:

Â Â Â Â Â  (1) Exempt-vehicle safety lighting equipment shall consist of at least two lighted lights or lanterns.

Â Â Â Â Â  (2) The following are the colors for the indicated type of exempt-vehicle safety lighting equipment indicated:

Â Â Â Â Â  (a) The exempt-vehicle safety lighting equipment that exhibits a light to the front of the vehicle shall exhibit a white light in that direction.

Â Â Â Â Â  (b) The exempt-vehicle safety lighting equipment that exhibits a light to the rear of the vehicle shall exhibit a red light in that direction.

Â Â Â Â Â  (3) At least one piece of exempt-vehicle safety lighting equipment shall exhibit a light visible to the front of the vehicle and at least one shall exhibit a light visible to the rear of the vehicle.

Â Â Â Â Â  (4) Exempt-vehicle safety lighting equipment shall be visible from a distance of 500 feet from the direction that the light is required to be visible. [1983 c.338 Â§458 (19); 1985 c.16 Â§240 (19); 1985 c.69 Â§1 (19); 1985 c.71 Â§4 (19); 1985 c.393 Â§13 (19); 1985 c.420 Â§6 (19)]

Â Â Â Â Â  816.230 Fog lights. Each of the following is a requirement for fog lights as described:

Â Â Â Â Â  (1) Fog lights shall be mounted, aimed and adjusted in accordance with standards adopted by the Department of Transportation.

Â Â Â Â Â  (2) Fog lights and any part of such fog lights that tends to change the original design or performance must be of a type that complies with standards adopted by the department under ORS 816.010.

Â Â Â Â Â  (3) Forward mounted fog lights shall show a white, amber or yellow light.

Â Â Â Â Â  (4) Rear mounted fog lights shall show a red light. [1983 c.338 Â§458 (20); 1985 c.16 Â§240 (20); 1985 c.69 Â§1 (20); 1985 c.71 Â§4 (20); 1985 c.393 Â§13 (20); 1985 c.420 Â§6 (20); 2003 c.158 Â§28]

Â Â Â Â Â  816.240 Hazard lights. Each of the following is a requirement for hazard lights as described:

Â Â Â Â Â  (1) At least two hazard lights shall be mounted on the front of the vehicle and at least two hazard lights shall be mounted on the rear of the vehicle.

Â Â Â Â Â  (2) Hazard lights mounted on the front of the vehicle shall be mounted at the same level as other hazard lights on the front of the vehicle. Hazard lights mounted on the rear of the vehicle shall be mounted at the same level as other hazard lights on the rear of the vehicle.

Â Â Â Â Â  (3) Hazard lights shall be as widely spaced laterally on the front and rear of the vehicle as practicable.

Â Â Â Â Â  (4) Hazard lights on a vehicle shall flash simultaneously with each other.

Â Â Â Â Â  (5) Hazard lights on the front of a vehicle may be white or amber lights. Hazard lights on the rear of a vehicle may be amber or red lights.

Â Â Â Â Â  (6) Hazard lights shall be visible from a distance of not less than 500 feet under normal atmospheric conditions at night. [1983 c.338 Â§458 (21); 1985 c.16 Â§240 (21); 1985 c.69 Â§1 (21); 1985 c.71 Â§4 (21); 1985 c.393 Â§13 (21); 1985 c.420 Â§6 (21)]

Â Â Â Â Â  816.250 Police lights. Each of the following is a requirement for police lights as described:

Â Â Â Â Â  (1) Police lights may be blue, red, yellow, amber or white.

Â Â Â Â Â  (2) Police lights may be revolving or stationary-type flashing lights.

Â Â Â Â Â  (3) Police lights shall be visible from a distance of not less than 1,000 feet under normal atmospheric conditions at night.

Â Â Â Â Â  (4) Police lights may include one or more lights. [1983 c.338 Â§458 (22); 1985 c.16 Â§240 (22); 1985 c.69 Â§1 (22); 1985 c.71 Â§4 (22); 1985 c.393 Â§13 (22); 1985 c.420 Â§6 (22); 1989 c.402 Â§9; 1997 c.492 Â§5]

Â Â Â Â Â  816.260 Bus safety lights. Each of the following is a requirement for bus safety lights:

Â Â Â Â Â  (1) Bus safety lights shall include at least two of each color of light on the front of the vehicle and at least two of each color of light on the rear of the vehicle.

Â Â Â Â Â  (2) Bus safety lights shall include red and amber lights.

Â Â Â Â Â  (3) Each bus safety light shall alternately flash with the bus safety lights of the same color that are placed on the same end of the vehicle displaying the lights. [1983 c.338 Â§458 (23); 1985 c.16 Â§240 (23); 1985 c.69 Â§1 (23); 1985 c.71 Â§4 (23); 1985 c.393 Â§13 (23); 1985 c.420 Â§6 (23)]

Â Â Â Â Â  816.270 Mail delivery lights. (1) Each of the following is a requirement for mail delivery lights other than strobe lights:

Â Â Â Â Â  (a) Mail delivery lights shall include two lights.

Â Â Â Â Â  (b) Mail delivery lights shall be simultaneously flashing lights.

Â Â Â Â Â  (c) Mail delivery lights may be constructed so that the lights flash continuously or are actuated by application of the service brake.

Â Â Â Â Â  (d) Mail delivery lights shall have at least 12 square inches of effective illuminated surface.

Â Â Â Â Â  (e) Mail delivery lights shall be of double face or two-way type.

Â Â Â Â Â  (f) Mail delivery lights shall project an amber color to the front and a red color to the rear.

Â Â Â Â Â  (g) Mail delivery lights shall be visible from a distance of not less than 100 feet to the front and rear in normal sunlight.

Â Â Â Â Â  (h) Mail delivery lights shall be mounted on the highest part of the top of the vehicle in such a position that the illumination from the lights is visible both to the front and rear for the required distance and shall be spaced laterally as far apart as body construction will permit.

Â Â Â Â Â  (i) Between mail delivery lights there shall be mounted a 22-inch by 7-inch sign with the wording ÂU.S. MailÂ in four-inch letters in black on a white background.

Â Â Â Â Â  (j) Mail delivery lights and the required sign shall be installed so that the sign can be easily lowered and the lights turned off when the vehicle is not actually engaged in United States Mail service.

Â Â Â Â Â  (k) Mail delivery lights, the required sign, wiring, switches and mounting devices shall all be of a type that meets standards adopted by the Department of Transportation.

Â Â Â Â Â  (2) Magnetically attached strobe lights may be used as mail delivery lights without meeting any of the requirements of subsection (1) of this section except the visibility requirements of subsection (1)(g) and (h) of this section. Strobe lights used as mail delivery lights shall be amber. [1983 c.338 Â§458 (24); 1985 c.16 Â§240 (24); 1985 c.69 Â§1 (24); 1985 c.71 Â§4 (24); 1985 c.393 Â§13 (24); 1985 c.420 Â§6 (24); 1991 c.601 Â§1; 2003 c.158 Â§29]

Â Â Â Â Â  816.280 Warning lights. This section establishes standards for different types of warning lights. Each of the following is a requirement for warning lights as described:

Â Â Â Â Â  (1) The following are the colors for the indicated type of warning light:

Â Â Â Â Â  (a) Public vehicle warning lights, pilot vehicle warning lights and commercial vehicle warning lights shall be amber.

Â Â Â Â Â  (b) Tow vehicle warning lights may be amber or red.

Â Â Â Â Â  (c) Weighmaster and motor carrier enforcement officer warning lights shall be red.

Â Â Â Â Â  (d) Warning lights on vehicles engaged in the removal, containment or cleanup of a hazardous materials release, and on vehicles at the scene of a potential release of hazardous materials, may be red or amber.

Â Â Â Â Â  (e) Warning lights on vehicles being used by medical examiners to reach the scene of an accident or of a death investigation may be red.

Â Â Â Â Â  (2) Warning lights shall provide an intermittent light that may be either of a revolving or flashing type or any other type that provides an intermittent light.

Â Â Â Â Â  (3) All warning lights shall be visible from a distance of not less than 500 feet under normal atmospheric conditions at night. [1983 c.338 Â§458 (25); 1985 c.16 Â§240 (25); 1985 c.69 Â§1 (25); 1985 c.71 Â§4 (25); 1985 c.393 Â§13 (25); 1985 c.420 Â§6 (25); 1989 c.402 Â§10; 1991 c.769 Â§3; 1993 c.741 Â§104; 1999 c.497 Â§1; 2003 c.245 Â§3]

Â Â Â Â Â  816.285 Fire department warning lights. Each of the following is authorized for fire department warning lights:

Â Â Â Â Â  (1) Fire department vehicle warning lights may be red or a combination of red and white.

Â Â Â Â Â  (2) Fire department vehicles may use an approved headlight flashing system as authorized by ORS 816.050.

Â Â Â Â Â  (3) Fire department vehicles may have a forward facing flashing white light for the purpose of operating a traffic signal preemption device.

Â Â Â Â Â  (4) Fire department vehicles may show a flashing or revolving green light when operating as the command post in emergency incidents.

Â Â Â Â Â  (5) Fire department emergency response vehicle lights may be any color allowed for police lights under ORS 816.250. [1991 c.769 Â§5; 1997 c.492 Â§6]

Â Â Â Â Â  Note: 816.285 was added to and made a part of ORS chapter 816 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  816.290 End load lights. Each of the following is a requirement for end load lights:

Â Â Â Â Â  (1) The lights shall be red in color.

Â Â Â Â Â  (2) The lights shall be either a lighted light or lantern.

Â Â Â Â Â  (3) The lights shall be placed at the extreme rear end of a load.

Â Â Â Â Â  (4) The lights shall be plainly visible from a distance of at least 500 feet to the sides and rear of the vehicle. [1983 c.338 Â§458 (26); 1985 c.16 Â§240 (26); 1985 c.69 Â§1 (26); 1985 c.71 Â§4 (26); 1985 c.393 Â§13 (26); 1985 c.420 Â§6 (26)]

Â Â Â Â Â  816.300 Operation with nonstandard lighting equipment; penalty. (1) A person commits the offense of operation with nonstandard lighting equipment if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway any vehicle equipped with lighting equipment described under ORS 816.040 to 816.290 that does not meet the standards required for the equipment under ORS 816.040 to 816.290.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or knowingly permits the vehicle or combination of vehicles to be driven or moved on any highway when the vehicle or combination is equipped with lighting equipment described under ORS 816.040 to 816.290 that does not meet the standards required for the equipment under ORS 816.040 to 816.290.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 816.310.

Â Â Â Â Â  (3) The offense described in this section, operation with nonstandard lighting equipment, is a Class C traffic violation. [1983 c.338 Â§457; 1985 c.393 Â§12]

Â Â Â Â Â  816.310 Exemptions from lighting equipment requirements. This section establishes exemptions from ORS 816.040 to 816.300. The exemptions under this section are in addition to any exemptions under ORS 801.026. The exemptions established under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) ORS 816.040 to 816.300 shall not be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of those sections.

Â Â Â Â Â  (2) Lighting equipment used on vehicles of special interest that are registered under ORS 805.020 shall be deemed in compliance with ORS 816.040 to 816.300 if the equipment is original manufacturerÂs equipment and accessories, or their equivalent and if the equipment is maintained in safe operating condition.

Â Â Â Â Â  (3) ORS 816.040 to 816.300 do not apply to equipment on any of the following:

Â Â Â Â Â  (a) Road machinery.

Â Â Â Â Â  (b) Road rollers.

Â Â Â Â Â  (c) Farm tractors.

Â Â Â Â Â  (d) Antique motor vehicles that are maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (e) Motorized wheelchairs when used as permitted under ORS 811.440.

Â Â Â Â Â  (4) On any combination of vehicles, only the lighting equipment on the rearmost vehicle in the combination of vehicles need be visible from distances specified under ORS 816.040 to 816.290 for lighting equipment on the rear of vehicles.

Â Â Â Â Â  (5) Lighting equipment on bicycles shall meet the requirements established for such equipment under ORS 815.280.

Â Â Â Â Â  (6) Vehicle lighting equipment requirements for ambulances and emergency vehicles are established in ORS 820.350.

Â Â Â Â Â  (7) Lighting equipment on electric personal assistive mobility devices shall meet the requirements established in ORS 815.284. [1983 c.338 Â§459; 1985 c.16 Â§241; 1991 c.417 Â§6; 2003 c.341 Â§18]

REQUIRED LIGHTS

Â Â Â Â Â  816.320 Lighting equipment required for motor vehicles. This section establishes requirements for ORS 816.330. Where specific types of lighting equipment are mentioned by this section, those types are types described under ORS 816.040 to 816.290. Except where an exemption under ORS 816.340 specifically provides otherwise, a vehicle that does not comply with this section is in violation of ORS 816.330:

Â Â Â Â Â  (1) A motor vehicle shall be equipped with all of the following in addition to any other requirements under this section:

Â Â Â Â Â  (a) Headlights. Motor vehicles other than motorcycles or mopeds shall be equipped with at least two. Motorcycles or mopeds shall be equipped with at least one.

Â Â Â Â Â  (b) Taillights. Motor vehicles other than motorcycles shall be equipped with two taillights. Motorcycles are only required to be equipped with one taillight.

Â Â Â Â Â  (c) Registration plate light.

Â Â Â Â Â  (d) Brake lights. Motor vehicles other than motorcycles and mopeds shall be equipped with at least two brake lights. Motorcycles and mopeds are only required to be equipped with one brake light.

Â Â Â Â Â  (e) Turn signal lights.

Â Â Â Â Â  (f) Rear reflectors.

Â Â Â Â Â  (2) All trailers shall be equipped with all of the following in addition to any other requirements under this section:

Â Â Â Â Â  (a) Taillights. Trailers are required to be equipped with two taillights.

Â Â Â Â Â  (b) Registration plate lights.

Â Â Â Â Â  (c) Two brake lights.

Â Â Â Â Â  (d) Turn signal lights.

Â Â Â Â Â  (e) Two rear reflectors.

Â Â Â Â Â  (3) The motor vehicles described in this subsection shall be equipped with forward and rearward side reflectors on each side of the vehicle and forward and rearward side marker lights on each side of the vehicle in addition to any requirements under subsection (1) of this section. This subsection applies to the following vehicles:

Â Â Â Â Â  (a) School buses.

Â Â Â Â Â  (b) Worker transport buses.

Â Â Â Â Â  (c) Vehicles used in transportation of persons for hire by a nonprofit entity as provided in ORS 825.017 (9).

Â Â Â Â Â  (d) A bus being operated for transporting children to and from religious services or an activity or function authorized by the religious organization.

Â Â Â Â Â  (e) Commercial buses.

Â Â Â Â Â  (f) Motor trucks with a registration weight in excess of 8,000 pounds.

Â Â Â Â Â  (4) In addition to any other requirements under this section, any motor truck with a registration weight in excess of 8,000 pounds, commercial bus or trailer that is 80 inches or more in overall width and less than 30 feet in overall length shall be equipped with the following:

Â Â Â Â Â  (a) Two front and two rear clearance lights.

Â Â Â Â Â  (b) Front and rear identification lights.

Â Â Â Â Â  (5) In addition to any other requirements under this section, any motor truck with a registration weight of more than 8,000 pounds, commercial bus or trailer that is more than 30 feet in overall length, regardless of its width shall be equipped with the following:

Â Â Â Â Â  (a) Two front and two rear clearance lights.

Â Â Â Â Â  (b) Front and rear identification lights.

Â Â Â Â Â  (c) Intermediate side marker lights and intermediate side reflectors on each side of the vehicle.

Â Â Â Â Â  (6) Every motor vehicle that has multiple-beam lighting equipment shall be equipped with a high beam indicator.

Â Â Â Â Â  (7) Tow vehicles shall be equipped with tow vehicle warning lights. [1983 c.338 Â§461; 1985 c.71 Â§5; 1989 c.402 Â§11; 1989 c.992 Â§22]

Â Â Â Â Â  816.330 Operation without required lighting equipment; penalty. (1) A person commits the offense of operation without required lighting equipment if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway any vehicle that is not equipped with lighting equipment that is required for the vehicle under ORS 816.320.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or knowingly permits the vehicle or combination of vehicles to be driven or moved on any highway when the vehicle or combination is not equipped with lighting equipment that is required for the vehicle under ORS 816.320.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 816.340.

Â Â Â Â Â  (3) The offense described in this section, operation without required lighting equipment, is a Class C traffic violation. [1983 c.338 Â§460; 1985 c.393 Â§14]

Â Â Â Â Â  816.340 Exemptions from required equipment. This section establishes exemptions from ORS 816.320 and 816.330. The exemptions established under this section are in addition to any exemptions under ORS 801.026. The exemptions under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) ORS 816.320 and 816.330 shall not be construed to prohibit the use of additional parts and accessories on any vehicle consistent with the provisions of those sections.

Â Â Â Â Â  (2) Motor vehicles of special interest that are registered under ORS 805.020 shall be deemed in compliance with ORS 816.320 and 816.330 if:

Â Â Â Â Â  (a) The vehicles are equipped with original manufacturerÂs equipment and accessories, or their equivalent, and if the equipment is maintained in safe operating condition; or

Â Â Â Â Â  (b) The vehicles are street rods that conform ORS 815.107.

Â Â Â Â Â  (3) ORS 816.320 and 816.330 do not apply to any of the following vehicles:

Â Â Â Â Â  (a) Road machinery.

Â Â Â Â Â  (b) Road rollers.

Â Â Â Â Â  (c) Farm tractors, implements of husbandry and farm trailers.

Â Â Â Â Â  (d) Antique motor vehicles that are maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) Motorcycles manufactured before 1973 are not required to be equipped with turn signals if the motorcycle is not driven during limited visibility conditions under ORS 811.405 and 811.515.

Â Â Â Â Â  (5) Truck tractors are not required to be equipped with rear reflectors.

Â Â Â Â Â  (6) Pole trailers are not required to be equipped with side reflectors, side marker lights, clearance lights or identification lights.

Â Â Â Â Â  (7) Motor vehicles registered in this state on or before January 1, 1940, are not required to be equipped with a high-beam indicator.

Â Â Â Â Â  (8) Bicycles shall be equipped with lighting equipment as required under ORS 815.280.

Â Â Â Â Â  (9) Requirements for warning lights on ambulances are provided under ORS 820.350 and 820.360.

Â Â Â Â Â  (10) Electric personal assistive mobility devices shall be equipped with lighting equipment as required under ORS 815.284. [1983 c.338 Â§462; 1985 c.16 Â§242; 1989 c.402 Â§12; 1997 c.402 Â§17; 2003 c.158 Â§30; 2003 c.341 Â§19]

PROHIBITED LIGHTS

Â Â Â Â Â  816.350 Prohibitions on number and kind of lights for certain vehicles. This section establishes requirements for ORS 816.360. When specific types of lighting equipment are mentioned by this section, those types are types described under ORS 816.040 to 816.290. Except as allowed under this section or where an exemption under ORS 816.370 specifically provides otherwise, a vehicle that does not comply with this section is in violation of ORS 816.360:

Â Â Â Â Â  (1)(a) A motorcycle may not be equipped with more than three headlights.

Â Â Â Â Â  (b) A moped may not be equipped with more than two headlights.

Â Â Â Â Â  (2) Except when blue or purple inserts are allowed under ORS 816.080, 816.100 or 816.120, no vehicle may have any lighting equipment mounted on the rear that displays or reflects any color other than red except for the following lighting equipment:

Â Â Â Â Â  (a) Turn signal lights.

Â Â Â Â Â  (b) Rear mounted lighting systems.

Â Â Â Â Â  (c) Registration plate lights.

Â Â Â Â Â  (d) Back-up lights.

Â Â Â Â Â  (3) Except as otherwise allowed under this section, only the following types of vehicles may be equipped with public vehicle warning lights:

Â Â Â Â Â  (a) A vehicle operated by the state, or any county, city, district or other political subdivision of the state, and used for the construction, improvement, repair, maintenance, operation or patrol of any public highway.

Â Â Â Â Â  (b) Vehicles operated by a public utility or telecommunications utility involved in maintenance, repair or construction of their facilities along public rights of way.

Â Â Â Â Â  (4) Vehicles operated by a police officer and used for law enforcement may be equipped with any type of police lights, but only these vehicles may be equipped with blue lights.

Â Â Â Â Â  (5) Except as otherwise allowed under this section, only a vehicle operated by a weighmaster or motor carrier enforcement officer proceeding under the authority of ORS 810.530 may be equipped with weighmaster warning lights.

Â Â Â Â Â  (6) Except as otherwise allowed under this section, only tow vehicles may be equipped with tow vehicle warning lights.

Â Â Â Â Â  (7) Except as otherwise allowed under this section, only a motor vehicle escort accompanying a motor vehicle carrying or towing a load of a size or description not permitted under ORS 815.160, 815.170, 818.020, 818.060, 818.090, 818.110, 818.160 and 818.300 may be equipped with a pilot vehicle warning light.

Â Â Â Â Â  (8) Except as otherwise allowed under this section, only the following vehicles may be equipped with bus safety lights:

Â Â Â Â Â  (a) School buses.

Â Â Â Â Â  (b) Worker transport buses.

Â Â Â Â Â  (c) Vehicles issued a permit under ORS 818.260.

Â Â Â Â Â  (9) No vehicle except a vehicle used in active service transporting United States Mail may be equipped with mail delivery lights.

Â Â Â Â Â  (10) Except as otherwise allowed under this section, fire company warning lights may only be used on the following vehicles:

Â Â Â Â Â  (a) An emergency vehicle.

Â Â Â Â Â  (b) A vehicle authorized under a permit issued under ORS 818.250.

Â Â Â Â Â  (c) Funeral lead vehicles and funeral escort vehicles used to escort funeral processions.

Â Â Â Â Â  (11) Except as otherwise allowed under this section, no vehicle or equipment may display or carry any lighting equipment or device with a red light visible from directly in front of the vehicle or equipment.

Â Â Â Â Â  (12) Except as otherwise allowed under this section, all flashing lights are prohibited on all motor vehicles on any street or highway except for turn signals, hazard lights and headlight flashing systems described in ORS 816.050.

Â Â Â Â Â  (13) No motor vehicle other than an emergency vehicle may be equipped with more than one spot light.

Â Â Â Â Â  (14) No motor vehicle may be equipped with more than two cowl or fender lights.

Â Â Â Â Â  (15) A vehicle at the scene of an actual or potential release of hazardous materials may be equipped with warning lights as described in ORS 816.280 (1)(d).

Â Â Â Â Â  (16) A vehicle being used by medical examiners to reach the scene of an accident or of a death investigation may be equipped with warning lights as described in ORS 816.280 (1)(e).

Â Â Â Â Â  (17) A vehicle may be equipped with covers on any of the following lights if the covers are removed when the lights are required to be in operation:

Â Â Â Â Â  (a) Headlights under ORS 816.050.

Â Â Â Â Â  (b) Taillights under ORS 816.080.

Â Â Â Â Â  (c) Brake lights under ORS 816.100.

Â Â Â Â Â  (d) Turn signals under ORS 816.120.

Â Â Â Â Â  (e) Reflectors under ORS 816.180.

Â Â Â Â Â  (18) A commercial vehicle, as defined in ORS 801.210 (2), may be equipped with commercial vehicle warning lights. [1983 c.338 Â§464; 1985 c.16 Â§243; 1985 c.71 Â§6; 1987 c.447 Â§140; 1989 c.402 Â§13; 1991 c.482 Â§17; 1991 c.769 Â§2; 1993 c.741 Â§105; 1997 c.492 Â§4; 1999 c.497 Â§3; 2003 c.118 Â§1; 2003 c.158 Â§31; 2003 c.245 Â§4]

Â Â Â Â Â  816.360 Use of prohibited lighting equipment; penalty. (1) A person commits the offense of use of prohibited lighting equipment if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on any highway any vehicle that is equipped with lighting equipment that the vehicle is not allowed under ORS 816.350.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or knowingly permits the vehicle or combination of vehicles to be driven or moved on any highway when the vehicle or combination is equipped with lights that the vehicle or combination is not allowed under ORS 816.350.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 816.370.

Â Â Â Â Â  (3) The offense described in this section, use of prohibited lighting equipment, is a Class C traffic violation. [1983 c.338 Â§463; 1985 c.393 Â§15]

Â Â Â Â Â  816.370 Exemptions from lighting equipment prohibitions. This section establishes exemptions from ORS 816.350 and 816.360. The exemptions established under this section are in addition to any exemptions under ORS 801.026. The exemptions under this section are partial or complete as described in the following:

Â Â Â Â Â  (1) ORS 816.350 and 816.360 shall not be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of those sections.

Â Â Â Â Â  (2) Lighting equipment used on motor vehicles of special interest that are registered under ORS 805.020 shall be deemed in compliance with ORS 816.350 and 816.360 if the equipment is original manufacturerÂs equipment and accessories, or their equivalent and if the equipment is maintained in safe operating condition.

Â Â Â Â Â  (3) ORS 816.350 and 816.360 do not apply to equipment on any of the following:

Â Â Â Â Â  (a) Road machinery.

Â Â Â Â Â  (b) Road rollers.

Â Â Â Â Â  (c) Farm tractors.

Â Â Â Â Â  (d) Antique motor vehicles that are maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses, but not used primarily for the transportation of persons or property.

Â Â Â Â Â  (4) Ambulances and emergency vehicles are subject to the provisions under ORS 820.350 and 820.360. [1983 c.338 Â§465]

_______________

CHAPTER 817

[Reserved for expansion]



Chapter 818

Chapter 818 Â Vehicle Limits

2005 EDITION

VEHICLE LIMITS

OREGON VEHICLE CODE

WEIGHT

818.010Â Â Â Â  Maximum allowable weight

818.012Â Â Â Â  Wheel load on certain vehicles; rules

818.020Â Â Â Â  Violating maximum weight limits; civil liability; penalties

818.030Â Â Â Â  Exemptions from weight limitations

818.040Â Â Â Â  Violation of posted weight limits; civil liability; penalty

818.050Â Â Â Â  Exemptions from posted weight limits

WEIGHT AND SIZE

818.060Â Â Â Â  Violation of administratively imposed weight or size limits; civil liability; penalties

818.070Â Â Â Â  Exemptions from administratively imposed weight or size limitations

SIZE

818.080Â Â Â Â  Maximum size limits

818.090Â Â Â Â  Violation of maximum size limits; civil liability; penalties

818.100Â Â Â Â  Exemptions from size limitations

818.105Â Â Â Â  Request for unrestricted access to specified highway for overlength combination; mandated responses to request

VEHICLE COMBINATIONS

818.110Â Â Â Â  Exceeding maximum number of vehicles in combination; civil liability; penalty

818.120Â Â Â Â  Exemptions from limits on number of vehicles in combinations

POSTED USE LIMITS

818.130Â Â Â Â  Violation of posted limits on use; civil liability; penalty

818.140Â Â Â Â  Exemptions from posted use limits

TOWING SAFETY

818.150Â Â Â Â  Safety requirements for towing

818.160Â Â Â Â  Violating towing safety requirements; civil liability; penalty

818.170Â Â Â Â  Exemptions from towing safety requirements

PERMITS

818.200Â Â Â Â  Authority to issue variance permits; effect of permit; violation of permit

818.205Â Â Â Â  Continuous operation variance permit; standards; relationship to permit issued under ORS 818.200; fee

818.210Â Â Â Â  Limits on authority to issue variance permit

818.220Â Â Â Â  Requirements, conditions and procedures for issuance of variance permit; duration; cancellation; rules

818.225Â Â Â Â  Road use assessment fee for single-trip nondivisible load permittee; definition of Âequivalent single-axle loadÂ; rules

818.230Â Â Â Â  Sifting or leaking load permit; duration; fee

818.235Â Â Â Â  Permit for wide load of hay bales

818.240Â Â Â Â  Dragging permit; fee

818.250Â Â Â Â  Permit for fire company warning lights

818.260Â Â Â Â  Permit for use of bus safety lights on certain buses; rules; fee

818.270Â Â Â Â  Fees for permits

PERMIT OFFENSES

818.300Â Â Â Â  Operating with sifting or leaking load; civil liability; penalty

818.310Â Â Â Â  Exemptions from prohibition on sifting and leaking load

818.320Â Â Â Â  Dragging objects on highway; civil liability; penalty

818.330Â Â Â Â  Exemptions from prohibition on dragging objects on highway

818.340Â Â Â Â  Operating in violation of variance permit; civil liability; penalties

818.350Â Â Â Â  Failure to carry and display variance permit; penalty

ENFORCEMENT

818.400Â Â Â Â  Failure to comply with commercial vehicle enforcement requirements; penalty

818.410Â Â Â Â  Civil liability for certain violations

818.420Â Â Â Â  Penalties for certain violations

818.430Â Â Â Â  Penalties for violation of weight requirements

818.440Â Â Â Â  Penalty for procuring, aiding or abetting violation of this chapter

818.450Â Â Â Â  Civil penalty for violations of chapter

WEIGHT

Â Â Â Â Â  818.010 Maximum allowable weight. This section establishes maximum weight limitations for purposes of ORS 818.020. Except as provided in subsections (4) and (5) of this section or where an exemption under ORS 818.030 specifically provides otherwise, a loaded weight that exceeds the maximum allowable weight as determined by any of the following tables exceeds the maximum weight limitations for purposes of ORS 818.020:

Â Â Â Â Â  (1) A vehicle exceeds the maximum allowable weight if the loaded weight of an axle or tandem axle is in excess of that determined by the formula in the following table:

______________________________________________________________________________

Table I

Â Â Â Â Â  The manufacturerÂs side wall tire rating (but not to exceed 600 pounds) Â´the sum of the tire widths, in inches, of the wheels of the axle or tandem axles = maximum allowable weight.

______________________________________________________________________________

For purposes of the table in this subsection tire width is determined by measuring the cross section of the tread of a wheel, the outer face of a track or the runner of a sled except for the following:

Â Â Â Â Â  (a) For solid tires made of elastic material, tire width is determined by measuring the cross section between the flanges of the circumference of a wheel at the base of the tire as customarily measured and rated by the manufacturers of motor vehicles and tires.

Â Â Â Â Â  (b) For pneumatic tires made of elastic material, tire width is the diameter of the cross section of the tire as customarily measured and rated by the manufacturers of motor vehicles and tires.

Â Â Â Â Â  (2) A vehicle or combination of vehicles exceeds the maximum allowable weight if the loaded weight measured at any of the places designated on the following table exceeds the maximum allowable weight established on the table for measurement at that place:

______________________________________________________________________________

Table II

Place for measurementÂ Â Â Â Â Â Â Â Â Â Â  Maximum allowable

of weightÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  weight in pounds

Any individual wheelÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10,000

Any axleÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20,000

Any tandem axlesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  34,000

______________________________________________________________________________

Â Â Â Â Â  (3) A vehicle, group of axles or combination of vehicles exceeds the maximum allowable weight if the loaded weight is in excess of maximum allowable weight as determined by the method in the following table that produces the lower allowable maximum weight:

______________________________________________________________________________

Table III

(Maximum allowable weight

determined by whichever of the

following methods produces lower weight:)

Method A

Â Â Â Â Â  The sum of permissible axle, tandem axles or group of axles weights as determined under Table I or II of this section is the maximum allowable weight.

OR

Method B

Distance

in feet

between

first andÂ Â Â Â Â Â Â Â Â Â  Maximum allowable weight in pounds

last axleÂ Â Â Â Â Â Â Â Â Â  for number of axles in group of axles:

in group

of axles:Â Â Â Â Â Â Â Â Â Â  2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7 or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  More

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Axles

4Â Â Â  ................. 34,000

5Â Â Â  ................. 34,000

6Â Â Â  ................. 34,000

7Â Â Â  ................. 34,000

8 and less....... 34,000Â Â Â Â Â Â  34,000

More than 8.... 38,000Â Â Â Â Â Â  42,000

9Â Â Â  ................. 39,000Â Â Â Â Â Â  42,500

10................... 40,000Â Â Â Â Â Â  43,500

11................... 40,000Â Â Â Â Â Â  44,000

12................... 40,000Â Â Â Â Â Â  45,000Â Â Â Â Â Â  50,000

13................... 40,000Â Â Â Â Â Â  45,500Â Â Â Â Â Â  50,500

14................... 40,000Â Â Â Â Â Â  46,500Â Â Â Â Â Â  51,500

15................... 40,000Â Â Â Â Â Â  47,000Â Â Â Â Â Â  52,000

16................... 40,000Â Â Â Â Â Â  48,000Â Â Â Â Â Â  52,500Â Â Â Â Â Â  58,000

17................... 40,000Â Â Â Â Â Â  48,500Â Â Â Â Â Â  53,500Â Â Â Â Â Â  58,500

18................... 40,000Â Â Â Â Â Â  49,500Â Â Â Â Â Â  54,000Â Â Â Â Â Â  59,000

19................... 40,000Â Â Â Â Â Â  50,000Â Â Â Â Â Â  54,500Â Â Â Â Â Â  60,000

20Â  ................. 40,000Â Â Â Â Â Â  51,000Â Â Â Â Â Â  55,500Â Â Â Â Â Â  60,500Â Â Â Â Â Â  66,000

21Â  ................. 40,000Â Â Â Â Â Â  51,500Â Â Â Â Â Â  56,000Â Â Â Â Â Â  61,000Â Â Â Â Â Â  66,500

22Â  ................. 40,000Â Â Â Â Â Â  52,500Â Â Â Â Â Â  56,500Â Â Â Â Â Â  61,500Â Â Â Â Â Â  67,000

23Â  ................. 40,000Â Â Â Â Â Â  53,000Â Â Â Â Â Â  57,500Â Â Â Â Â Â  62,500Â Â Â Â Â Â  68,000

24Â  ................. 40,000Â Â Â Â Â Â  54,000Â Â Â Â Â Â  58,000Â Â Â Â Â Â  63,000Â Â Â Â Â Â  68,500Â Â Â Â Â Â  74,000

25Â  ................. 40,000Â Â Â Â Â Â  54,500Â Â Â Â Â Â  58,500Â Â Â Â Â Â  63,500Â Â Â Â Â Â  69,000Â Â Â Â Â Â  74,500

26Â  ................. 40,000Â Â Â Â Â Â  55,500Â Â Â Â Â Â  59,500Â Â Â Â Â Â  64,000Â Â Â Â Â Â  69,500Â Â Â Â Â Â  75,000

27Â  ................. 40,000Â Â Â Â Â Â  56,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  65,000Â Â Â Â Â Â  70,000Â Â Â Â Â Â  75,500

28Â  ................. 40,000Â Â Â Â Â Â  57,000Â Â Â Â Â Â  60,500Â Â Â Â Â Â  65,500Â Â Â Â Â Â  71,000Â Â Â Â Â Â  76,500

29Â  ................. 40,000Â Â Â Â Â Â  57,500Â Â Â Â Â Â  61,500Â Â Â Â Â Â  66,000Â Â Â Â Â Â  71,500Â Â Â Â Â Â  77,000

30Â  ................. 40,000Â Â Â Â Â Â  58,500Â Â Â Â Â Â  62,000Â Â Â Â Â Â  66,500Â Â Â Â Â Â  72,000Â Â Â Â Â Â  77,500

31Â  ................. 40,000Â Â Â Â Â Â  59,000Â Â Â Â Â Â  62,500Â Â Â Â Â Â  67,500Â Â Â Â Â Â  72,500Â Â Â Â Â Â  78,000

32Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  63,500Â Â Â Â Â Â  68,000Â Â Â Â Â Â  73,000Â Â Â Â Â Â  78,500

33Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  64,000Â Â Â Â Â Â  68,500Â Â Â Â Â Â  74,000Â Â Â Â Â Â  79,000

34Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  64,500Â Â Â Â Â Â  69,000Â Â Â Â Â Â  74,500Â Â Â Â Â Â  80,000

35Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  65,500Â Â Â Â Â Â  70,000Â Â Â Â Â Â  75,000Â Â Â Â Â Â  80,000

36Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  70,500Â Â Â Â Â Â  75,500Â Â Â Â Â Â  80,000

37Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  66,500Â Â Â Â Â Â  71,000Â Â Â Â Â Â  76,000Â Â Â Â Â Â  80,000

38Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  67,500Â Â Â Â Â Â  71,500Â Â Â Â Â Â  77,000Â Â Â Â Â Â  80,000

39Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  68,000Â Â Â Â Â Â  72,500Â Â Â Â Â Â  77,500Â Â Â Â Â Â  80,000

40Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  68,500Â Â Â Â Â Â  73,000Â Â Â Â Â Â  78,000Â Â Â Â Â Â  80,000

41Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  69,500Â Â Â Â Â Â  73,500Â Â Â Â Â Â  78,500Â Â Â Â Â Â  80,000

42Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  70,000Â Â Â Â Â Â  74,000Â Â Â Â Â Â  79,000Â Â Â Â Â Â  80,000

43Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  70,500Â Â Â Â Â Â  75,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

44Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  71,500Â Â Â Â Â Â  75,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

45Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  72,000Â Â Â Â Â Â  76,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

46Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  72,500Â Â Â Â Â Â  76,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

47Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  73,500Â Â Â Â Â Â  77,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

48Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  74,000Â Â Â Â Â Â  78,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

49Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  74,500Â Â Â Â Â Â  78,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

50Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  75,500Â Â Â Â Â Â  79,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

51Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  76,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

52Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  76,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

53Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  77,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

54Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  78,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

55Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  78,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

56Â  ................. 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  79,500Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

57 or over....... 40,000Â Â Â Â Â Â  60,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000Â Â Â Â Â Â  80,000

______________________________________________________________________________

For the purpose of the table in this subsection, the distance between axles shall be measured to the nearest foot. When a fractional measurement is exactly one-half foot the next larger whole number shall be used.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, a vehicle with farm vehicle registration issued under ORS 805.300 or with out-of-state farm vehicle registration exceeds the maximum allowable weight if the loaded weight of the vehicle or combination of vehicles exceeds the amount shown in the following table:

______________________________________________________________________________

Distance

in feet

between

the

extremes

of any

group ofÂ Â Â Â Â Â Â Â Â  Maximum allowable weight in pounds

2 or moreÂ Â Â Â Â Â Â Â  for number of axles in group of axles:

consecutive

axles:Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5 or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  AxlesÂ Â Â Â Â Â Â Â  More

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Axles

4..................... 37,800

5..................... 37,800

6..................... 37,800

7..................... 37,800

8 .................... 37,800Â Â Â Â Â Â  42,000

9..................... 37,800Â Â Â Â Â Â  42,400

10................... 37,800Â Â Â Â Â Â  43,500

11................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44,000

12................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45,000Â Â Â Â Â Â  50,000

13................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56,470Â Â Â Â Â Â  56,470Â Â Â Â Â Â  56,470

14................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  57,940Â Â Â Â Â Â  57,940Â Â Â Â Â Â  57,940

15................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  59,400Â Â Â Â Â Â  59,400Â Â Â Â Â Â  59,400

16................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60,610Â Â Â Â Â Â  60,610Â Â Â Â Â Â  60,610

17................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  61,820Â Â Â Â Â Â  61,820Â Â Â Â Â Â  61,820

18................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  63,140Â Â Â Â Â Â  63,140Â Â Â Â Â Â  63,140

19................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64,530Â Â Â Â Â Â  64,530Â Â Â Â Â Â  64,530

20................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65,450Â Â Â Â Â Â  65,450Â Â Â Â Â Â  65,450

21................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,330

22................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  67,250

23................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  67,880

24................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  68,510

25................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  69,150

26................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  69,770

27................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  70,400

28................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  70,950

29................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,000Â Â Â Â Â Â  66,000Â Â Â Â Â Â  71,500

30................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72,050

31................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72,600

32................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,150

33................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,700

34................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  74,250

35................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  74,800

36................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75,350

37................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75,900

38................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76,450

39................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77,000

40................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77,550

41................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  78,100

42................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  78,650

43................... Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80,000

and over

______________________________________________________________________________

Weights authorized under this subsection are authorized only if the vehicle is transporting field-loaded agricultural products in Malheur County. Weights authorized under this subsection are not authorized for vehicles traveling on Interstate 84 or U.S. Highway 95. A vehicle otherwise described in this subsection that is operating at a weight not listed in this subsection must comply with subsection (1) of this section.

Â Â Â Â Â  (5) Notwithstanding any other provision of this section, the maximum wheel load for the front axle of the power unit on a vehicle used for curbside solid waste or recycling collection that has tires that are at least 12-1/2 inches wide shall be the load limit established by the tire manufacturer, as molded on at least one sidewall of the tire, up to a maximum of 10,000 pounds, as long as the tire is approved by the Department of Transportation pursuant to ORS 818.012. [1983 c.338 Â§508; 1985 c.16 Â§264; 1985 c.172 Â§6a; 1987 c.66 Â§1; 1995 c.489 Â§1; 1999 c.725 Â§1; 2001 c.335 Â§1; 2001 c.665 Â§1]

Â Â Â Â Â  818.012 Wheel load on certain vehicles; rules. The Department of Transportation may adopt rules approving tires for the use described in ORS 818.010 (5). In adopting the rules, the department shall consider the potential damage to highways caused by use of the tires and may reject a tire that otherwise meets the criteria of ORS 818.010 (5) if the department finds that the use of the tire would cause excessive damage to highways. [2001 c.665 Â§3]

Â Â Â Â Â  818.020 Violating maximum weight limits; civil liability; penalties. (1) A person commits the offense of violating maximum weight limits if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles

that exceed the weight limits established under ORS 818.010.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination of vehicles exceeds the weight limits established under ORS 818.010. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.030.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, violating maximum weight limits, is punishable by penalties established in Schedule I of the schedules of penalties under ORS 818.430. [1983 c.338 Â§507]

Â Â Â Â Â  818.030 Exemptions from weight limitations. This section establishes exemptions from the maximum weight limitations under ORS 818.010 and 818.020. The exemptions under this section are in addition to any exemptions under ORS 801.026. Operation in accordance with one of the exemptions described is not subject to the penalties in ORS 818.020. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) The maximum weight limitations do not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547 and 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) The maximum weight limitations do not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency, or both.

Â Â Â Â Â  (3) The maximum weight limitations do not apply to any vehicle, combination of vehicles, article, machine or other equipment while being used by the federal government, the State of Oregon or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (4) The maximum weight limitations do not apply to vehicles while being used on the roads of a road authority by mass transit districts for the purposes authorized under ORS 267.010 to 267.390, provided the weight of the vehicles is approved by the road authority for the roads.

Â Â Â Â Â  (5) Subject to the maximum weight limitations under Tables I and III of ORS 818.010, any vehicle with a single rear axle specially equipped with a self-compactor and used exclusively for garbage or refuse operations may have a loaded weight upon a single axle of not more than 22,000 pounds when laden with garbage or refuse. When unladen or when operating on any highway that is part of the federal interstate highway system such vehicles shall comply with the weight limitations under Table II of ORS 818.010.

Â Â Â Â Â  (6) Weight limitations are not applicable in any place and to the extent the weight limitations are modified by a road authority under ORS 810.060. The exemption under this subsection is subject to the limitations imposed by the road authority exercising the powers granted under ORS 810.060.

Â Â Â Â Â  (7) Operations authorized to exceed weight limitations by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.020 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense.

Â Â Â Â Â  (8)(a) Notwithstanding Table III of ORS 818.010, two consecutive sets of tandem axles may have a loaded weight of 34,000 pounds each when operating on interstate highways with a permit and on other highways without a permit, providing the distance between the first and last axles of the two sets of tandem axles is at least 30 feet but less than 36 feet.

Â Â Â Â Â  (b) Notwithstanding Table III of ORS 818.010, two consecutive sets of tandem axles may have a loaded weight of 34,000 pounds each when operating on any highway if the overall distance between the first and the last axles of the sets of tandem axles is 36 feet or more.

Â Â Â Â Â  (9) Notwithstanding Table III of ORS 818.010, a group of four axles consisting of a set of tandem axles and two axles spaced nine feet or more apart may have a loaded weight of more than 65,500 pounds and up to 70,000 pounds when operating on interstate highways with a permit and on other highways without a permit, providing the distance between the first and last axles of the group is 35 feet or more. [1983 c.338 Â§509; 1985 c.172 Â§7; 1989 c.723 Â§19; 1995 c.489 Â§2]

Â Â Â Â Â  818.040 Violation of posted weight limits; civil liability; penalty. (1) A person commits the offense of violation of posted weight limits if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles that exceed any weight limits imposed on the highway or portion of highway and indicated by appropriate signs giving notice of the limits.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination exceeds any weight limits imposed on the highway or portion of highway and indicated by appropriate signs giving notice of the limits. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (5) of this section as a result of the operation.

Â Â Â Â Â  (2) The authority to establish and change weight limits for purposes of the prohibitions and penalties under this section is under ORS 810.030.

Â Â Â Â Â  (3) The application of this section is subject to the exemptions from this section established under ORS 818.050.

Â Â Â Â Â  (4) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (5) The offense described in this section, violation of posted weight limits, is punishable as provided under Schedule III of the penalties under ORS 818.430. The penalties under this subsection are in addition to any suspension of driving privileges under ORS 809.120 or any suspension of vehicle registration under ORS 809.120. [1983 c.338 Â§510]

Â Â Â Â Â  818.050 Exemptions from posted weight limits. This section establishes exemptions from the posted weight limits under ORS 818.040. The exemptions under this section are in addition to any exemptions under ORS 801.026. Operation in accordance with one of the exemptions described is not subject to ORS 818.040. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) Posted weight limits do not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) Posted weight limits do not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) Posted weight limits do not apply to any vehicle, combination of vehicles, article, machine or other equipment while being used by the federal government, the State of Oregon or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (4) Posted weight limits do not apply to vehicles while being used on the roads of a road authority by mass transit districts for the purposes authorized under ORS 267.010 to 267.390, provided the weight of the vehicles is approved by the road authority for that road.

Â Â Â Â Â  (5) Operations authorized to exceed weight limits by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.040 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense. [1983 c.338 Â§511]

WEIGHT AND SIZE

Â Â Â Â Â  818.060 Violation of administratively imposed weight or size limits; civil liability; penalties. (1) A person commits the offense of violation of administratively imposed weight or size limits if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles that exceeds weight or size limits imposed under ORS 810.050 or 810.060.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination of vehicles exceeds weight or size limits imposed under ORS 810.050 or 810.060. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.070.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, violation of administratively imposed weight or size limits, is subject to penalty as follows:

Â Â Â Â Â  (a) Violation of any size limit is subject to penalty under the schedule of penalties in ORS 818.420.

Â Â Â Â Â  (b) Violation of any weight limit is subject to penalty under Schedule I of the penalties in ORS 818.430. [1983 c.338 Â§512; 1987 c.158 Â§172]

Â Â Â Â Â  818.070 Exemptions from administratively imposed weight or size limitations. This section establishes exemptions from ORS 818.060. The exemptions under this section are in addition to any exemptions under ORS 801.026. Exempt, partially or completely as described, are the following:

Â Â Â Â Â  (1) Any vehicle on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547 and 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) A vehicle on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency, or both.

Â Â Â Â Â  (3) Any vehicle, combination of vehicles, article, machine or other equipment while being used by the federal government, the State of Oregon or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (4) Vehicles while being used on the roads of a road authority by a mass transit district for the purposes authorized under ORS 267.010 to 267.390, provided the weight or size is approved by the road authority for its roads.

Â Â Â Â Â  (5) Operations authorized to exceed weight or size limitations by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.060 if the person so charged produces a variance permit issued under ORS 818.200 that authorized the operation and that was issued prior to and valid at the time of the offense. [1983 c.338 Â§513]

SIZE

Â Â Â Â Â  818.080 Maximum size limits. This section establishes maximum size limits for purposes of ORS 818.090. Except where an exemption under ORS 818.100 specifically provides otherwise, any vehicle or load thereon that exceeds a maximum allowable size as determined by any of the following tables exceeds the maximum size limits for purposes of ORS 818.090:

Â Â Â Â Â  (1) A vehicle or combination of vehicles, as appropriate, exceeds the maximum allowable size if a dimension of the vehicle, combination of vehicles or load thereon is beyond an applicable maximum size allowable on the following table:

______________________________________________________________________________

TABLE I

DimensionÂ Â Â Â Â Â Â Â Â Â Â Â  Limit applicable to:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum

limited:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  allowable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  size, in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  feet, for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  dimension

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  limited:

(1)Â  Total

Â Â Â Â Â  outside

Â Â Â Â Â  width.............. Any vehicle............................ Â Â Â Â Â  8Â½

(2)Â  Height,

Â Â Â Â Â  including

Â Â Â Â Â  load................ Any vehicle............................ Â Â Â Â Â  14

(3)Â  Length............ Any vehicle

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  operating singly...................... Â Â Â Â Â  40

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Vehicle in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  combination

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of vehicles.............................. Â Â Â Â Â  40

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Combination of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicles,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  including load........................ Â Â Â Â Â  60

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Combination of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicles that includes

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a stinger-steered

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  pole trailer.............................. Â Â Â Â Â  65

(4)Â  Length of

Â Â Â Â Â  load on

Â Â Â Â Â  vehicle............ Any vehicle

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  operating

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  singly or as a

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  unit in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  a combination

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of vehicles.............................. Â Â Â Â Â  40

______________________________________________________________________________

The maximum limit on height under the table in this subsection does not relieve the owner or driver of any vehicle or combination of vehicles from the exercise of due care in determining that sufficient vertical clearance is provided upon the highways and streets where the vehicle or combination of vehicles is being operated.

Â Â Â Â Â  (2) A vehicle or combination of vehicles, as appropriate, exceeds the maximum allowable size if a portion of the vehicle, combination of vehicles or load thereon is subject to a limitation under the following table and that portion extends farther than the maximum limit of allowable extension beyond a designated point as determined by the following table:

______________________________________________________________________________

TABLE II

Designated point:Â Â Â Â Â Â Â  Limit applicable to:Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  limit of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  allowable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  extension

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  beyond

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  designated

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  point:

(1)Â  Line of left

Â Â Â Â Â  fenders of

Â Â Â Â Â  vehicle.................. Load on any

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  passenger

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicle.............................. No

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  allowable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  extension

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  beyond

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  designated

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  point.

(2)Â  Line of right

Â Â Â Â Â  fenders of

Â Â Â Â Â  vehicle.................. Load on any

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  passenger

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicle.............................. 6 inches

(3)Â  Front of

Â Â Â Â Â  vehicle.................. Load on

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  any vehicle

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or combination

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of vehicles........................ 4 feet

(4)Â  Last axle of

Â Â Â Â Â  vehicle

Â Â Â Â Â  operating

Â Â Â Â Â  singly.................... Any portion of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicle or any

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  load thereon..................... Three-

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  fourths the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  length

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  wheelbase

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicle.

(5)Â  Last axle of

Â Â Â Â Â  combination

Â Â Â Â Â  of vehicles............ Any portion of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  combination of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicles or any

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  load thereon..................... One-third

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  length

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  wheelbase

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  combination

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of vehicles.

______________________________________________________________________________

[1983 c.338 Â§515; 1985 c.16 Â§265; 1995 c.488 Â§2; 2001 c.574 Â§3]

Â Â Â Â Â  818.090 Violation of maximum size limits; civil liability; penalties. (1) A person commits the offense of violation of maximum size limits if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles

that exceeds the size limits established under ORS 818.080.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination of vehicles exceeds the size limits established under ORS 818.080. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.100.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, violation of maximum size limits, is punishable according to the schedule of penalties established in ORS 818.420. [1983 c.338 Â§514]

Â Â Â Â Â  818.100 Exemptions from size limitations. This section establishes exemptions from the maximum size limitations under ORS 818.080 and 818.090. The exemptions under this section are in addition to any exemptions under ORS 801.026. Operation in accordance with one of the exemptions described is not subject to ORS 818.090. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) The maximum size limits do not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) The maximum size limits do not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) The maximum size limits do not apply to any vehicle, combination of vehicles, article, machine or other equipment while being used by the federal government, the State of Oregon or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (4) The maximum size limits do not apply to vehicles while being used on the roads of a road authority by mass transit districts for the purposes authorized under ORS 267.010 to 267.390, provided the size of the vehicles is approved by the road authority for the roads.

Â Â Â Â Â  (5) Size limits are not applicable in any place and to the extent size limits are modified by a road authority under ORS 810.060. The exemption under this subsection is subject to the limitations imposed by the road authority exercising the powers granted under ORS 810.060.

Â Â Â Â Â  (6) Operations authorized to exceed size limits by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.090 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense.

Â Â Â Â Â  (7) Pneumatic tires made of elastic material, flexible mud flaps, flexible fenders, safety accessories such as clearance lights, rub rails and binder chains, and appurtenances such as door handles, door hinges and turning signal brackets may exceed the maximum allowable width described in Table I of ORS 818.080 by a distance not greater than two inches on each side of the vehicle.

Â Â Â Â Â  (8) Rearview mirrors may exceed the maximum allowable width described in Table I of ORS 818.080 by a distance of not greater than five inches on each side of the vehicle.

Â Â Â Â Â  (9) Notwithstanding the maximum allowable length of vehicles and loads on vehicles under Table I of ORS 818.080, public utilities, telecommunications utilities, peopleÂs utilities districts and cooperative rural electrification districts or common or contract carriers when acting as agent for or on direct orders of such a utility or district, for the purpose of transporting and hauling poles, piling or structures used or to be used in connection with their business, may use and operate upon any highway of this state any combination of vehicles having an overall length including load the total length of which is not in excess of 80 feet unless an emergency exists.

Â Â Â Â Â  (10) The load on a semitrailer may exceed the maximum length established under ORS 818.080 providing the load does not:

Â Â Â Â Â  (a) Extend beyond the rear of the semitrailer by more than five feet;

Â Â Â Â Â  (b) Extend forward of the rear of the cab of the towing vehicle; or

Â Â Â Â Â  (c) Exceed an overall length permitted by a rule, resolution or ordinance adopted under ORS 810.060.

Â Â Â Â Â  (11) The load upon a truck tractor and pole trailer may exceed the maximum length established under ORS 818.080 if the overall length does not exceed that authorized by a rule, resolution or ordinance adopted under ORS 810.060.

Â Â Â Â Â  (12) None of the size limits described under ORS 818.080 except the maximum limit of allowable extension beyond the last axle of a combination of vehicles under Table II apply to implements of husbandry hauled, towed or moved upon any highway not a part of the Federal Interstate Highway System if the movement is incidental to a farming operation and the owner of the implement of husbandry is engaged in farming or if the owner is hired by or under contract to a farmer to perform agricultural activities.

Â Â Â Â Â  (13) The rear overhang of a combination of vehicles described in this subsection may extend more than one-third but not more than one-half the length of the wheelbase of the combination of vehicles. This subsection is applicable to any combination of vehicles consisting of a motor vehicle towing any of the following:

Â Â Â Â Â  (a) A travel trailer.

Â Â Â Â Â  (b) Any trailer designed to carry a single nonmotorized aircraft.

Â Â Â Â Â  (14) The rear overhang of a combination consisting of a motor vehicle towing a manufactured structure may exceed one-third, but may not exceed one-half, the length of the wheelbase of the combined vehicle and structure.

Â Â Â Â Â  (15) A recreational vehicle may exceed the maximum width established under ORS 818.080 if the excess width is attributable to an appurtenance that does not extend beyond the body of the vehicle by more than four inches, or if a passenger-side awning, by more than six inches. As used in this subsection, ÂappurtenanceÂ means an appendage that is installed by a factory or a vehicle dealer and is intended as an integral part of the recreational vehicle. ÂAppurtenanceÂ does not include an item temporarily affixed or attached to the exterior of a vehicle for the purpose of transporting the item from one location to another. ÂAppurtenanceÂ does not include an item that obstructs the driverÂs rearward vision.

Â Â Â Â Â  (16)(a) A recreational vehicle may exceed the maximum length established under ORS 818.080 if the vehicle is not more than 45 feet long.

Â Â Â Â Â  (b) A combination that includes a recreational vehicle that is not more than 45 feet long, when operating on Group 1 or Group 2 highways as designated by the Department of Transportation, may exceed the maximum length for vehicles in a combination established under ORS 818.080 if the combination is not more than 65 feet long.

Â Â Â Â Â  (17) A motor vehicle transporter may exceed the maximum lengths established in ORS 818.080 for a single vehicle, a vehicle in a combination of vehicles and a load if the length of the single vehicle, vehicle in a combination or load does not exceed 45 feet.

Â Â Â Â Â  (18) A motor vehicle transporter towing another vehicle, when operating on a Group 1 or Group 2 highway as designated by the department, may exceed the maximum length established in ORS 818.080 for a combination of vehicles if the overall length does not exceed 65 feet. [1983 c.338 Â§516; 1985 c.16 Â§266; 1985 c.172 Â§8; 1987 c.447 Â§141; 1989 c.662 Â§1; 1991 c.754 Â§1; 1993 c.416 Â§2; 1993 c.662 Â§1; 1993 c.696 Â§9; 1995 c.79 Â§376; 1995 c.140 Â§1; 1995 c.488 Â§3; 1997 c.405 Â§1; 1999 c.496 Â§1; 2001 c.172 Â§4; 2001 c.335 Â§2a; 2003 c.655 Â§121]

Â Â Â Â Â  818.105 Request for unrestricted access to specified highway for overlength combination; mandated responses to request. (1) Any person who transports property, or causes property to be transported, by motor vehicle may request that a road authority, other than a city, authorize unrestricted access by truck tractor and semitrailer combinations in lengths in excess of that authorized under ORS 818.080 on a specific highway within the jurisdiction of the road authority.

Â Â Â Â Â  (2) Within 60 days following receipt of a request, the road authority shall do one of the following:

Â Â Â Â Â  (a) Grant the request and adopt a rule, resolution or ordinance as provided in ORS 810.060.

Â Â Â Â Â  (b) Complete an evaluation of the request to determine whether the highway can safely accommodate the proposed operation. The evaluation shall consist of a test run as described in subsection (3) of this section and an examination of information about the highway as described in subsection (4) of this section.

Â Â Â Â Â  (c) Produce a previous evaluation and determination that applies to the proposed operation.

Â Â Â Â Â  (3) The following apply to a test run undertaken as part of an evaluation under subsection (2)(b) of this section:

Â Â Â Â Â  (a) The party requesting the change in access shall provide a truck tractor and semitrailer combination for the test run. The combination must be equal to or greater in length than the truck tractor and semitrailer combinations for which access is requested.

Â Â Â Â Â  (b) The road authority shall issue a single trip variance permit for the test run.

Â Â Â Â Â  (c) During the test run, road authority staff shall precede and follow the test run combination to observe vehicle operability and to gather data to be used by the road authority to determine:

Â Â Â Â Â  (A) Whether the test run combination maintained its lane of travel; and

Â Â Â Â Â  (B) Whether the test run combination maintained appropriate speed, or there was adequate sight distance for trailing vehicles to pass the combination, or there was enough room for the combination to pull off the roadway to allow trailing vehicles to pass.

Â Â Â Â Â  (4) In conducting an evaluation under subsection (2)(b) of this section, the road authority shall examine the following information about the highway:

Â Â Â Â Â  (a) Average daily traffic flow;

Â Â Â Â Â  (b) Accident rate;

Â Â Â Â Â  (c) Pavement and shoulder conditions; and

Â Â Â Â Â  (d) Any information the road authority has regarding proposed improvements or any peculiarities associated with the highway.

Â Â Â Â Â  (5) All information gathered under subsections (3) and (4) of this section shall be analyzed by the road authority to determine whether the highway can safely accommodate the requested truck tractor and semitrailer length.

Â Â Â Â Â  (6) The road authority shall give written notification to the person requesting access to the highway of the results of any evaluation done under subsection (2)(b) or (9) of this section.

Â Â Â Â Â  (7) When an evaluation under subsection (2)(b) of this section results in a determination that the highway can safely accommodate the requested truck tractor and semitrailer length only if conditions are imposed on the operation, the road authority may require that any truck tractor and semitrailer combination of that length operate under a variance permit issued under ORS 818.200 that states the conditions of operation.

Â Â Â Â Â  (8) When an evaluation under subsection (2)(b) of this section results in a determination that the highway cannot safely accommodate the requested truck tractor and semitrailer length, the requesting person may ask for further evaluation.

Â Â Â Â Â  (9) When a person requests further evaluation under subsection (8) of this section, the road authority shall conduct a detailed investigation of the proposed operation that may include:

Â Â Â Â Â  (a) A more detailed analysis of average daily traffic flow, including traffic peak hours and volumes;

Â Â Â Â Â  (b) Analysis of roadway and shoulder width;

Â Â Â Â Â  (c) Review of test run data, including any photographs or videotape;

Â Â Â Â Â  (d) Truck volume compared to total traffic volume;

Â Â Â Â Â  (e) Overlength truck volume compared to total traffic volume;

Â Â Â Â Â  (f) Stopping sight distance for legal speed;

Â Â Â Â Â  (g) Cost of spot improvements and facility improvements;

Â Â Â Â Â  (h) Accident history for the highway or similar highways; and

Â Â Â Â Â  (i) Potential risk of collisions between two trucks or a truck and an automobile.

Â Â Â Â Â  (10) When an evaluation under subsection (9) of this section results in a determination that the highway can safely accommodate the requested truck tractor and semitrailer length only if conditions are imposed on the operation, the road authority may require that any truck tractor and semitrailer combination of that length operate under a variance permit issued under ORS 818.200 that states the conditions of operation.

Â Â Â Â Â  (11) When an evaluation under subsection (9) of this section results in a determination that the highway cannot safely accommodate the requested truck tractor and semitrailer length, no further evaluation may be conducted unless improvements are made to the highway and a subsequent request is made. [2003 c.185 Â§2]

Â Â Â Â Â  Note: 818.105 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 818 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

VEHICLE COMBINATIONS

Â Â Â Â Â  818.110 Exceeding maximum number of vehicles in combination; civil liability; penalty. (1) A person commits the offense of exceeding the maximum number of vehicles in combination if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any combination of vehicles that consists of more than two vehicles.

Â Â Â Â Â  (b) Owns any vehicle and causes or permits the vehicle to be driven or moved on a highway when the vehicle is in a combination of vehicles that consists of more than two vehicles. Operation of any combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicles in the combination caused or permitted the combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.120.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, exceeding maximum number of vehicles in combination, is a Class D traffic violation. [1983 c.338 Â§517; 1985 c.393 Â§28; 1995 c.383 Â§93]

Â Â Â Â Â  818.120 Exemptions from limits on number of vehicles in combinations. This section establishes exemptions from ORS 818.110. The exemptions under this section are in addition to any exemptions under ORS 801.026. Operation in accordance with one of the exemptions described is not subject to ORS 818.110. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) The limit on the number of vehicles that may be operated in combination does not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) The limit on the number of vehicles that may be operated in combination does not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) The limit on the number of vehicles that may be operated in combination does not apply to any vehicles, combination of vehicles, articles, machines or other equipment while being used by the federal government, the State of Oregon or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (4) The limit on the number of vehicles that may be operated in combination does not apply to any vehicles while being used on the roads of a road authority by mass transit districts for purposes authorized under ORS 267.010 to 267.390, provided the use of the vehicles is approved by the road authority for its roads.

Â Â Â Â Â  (5) Operations authorized to exceed the limit on the number of vehicles that may be operated in combination by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.110 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the combination of vehicles issued prior to and valid at the time of the offense.

Â Â Â Â Â  (6) In drive-away operations, three vehicles may be coupled together by a double saddle-mount method or by a single saddle-mount and tow bar method or four vehicles by a triple saddle-mount method.

Â Â Â Â Â  (7) A combination of three implements of husbandry or two implements of husbandry drawn by another vehicle may be operated on a highway without violation of the limits under ORS 818.110.

Â Â Â Â Â  (8) A truck tractor and semitrailer drawing one trailer or a truck tractor and semitrailer drawing one additional semitrailer mounted on a dolly equipped with a fifth wheel hitch may be operated on a highway without violation of the limits under ORS 818.110.

Â Â Â Â Â  (9) A truck tractor and semitrailer drawing a balance trailer with a length not in excess of 15 feet and a loaded weight not in excess of 8,000 pounds or drawing a dolly may be operated on a highway without violation of the limits under ORS 818.110. [1983 c.338 Â§518; 1985 c.16 Â§267; 1993 c.277 Â§1]

POSTED USE LIMITS

Â Â Â Â Â  818.130 Violation of posted limits on use; civil liability; penalty. (1) A person commits the offense of violation of posted limits on use of a road if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles that exceeds any use limits, other than weight limits, imposed on the highway or portion of highway and indicated by appropriate signs giving notice of the limits.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination exceeds any use limits, other than weight limits, imposed on the highway or portion of highway and indicated by appropriate signs giving notice of the limits. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (5) of this section as a result of the operation.

Â Â Â Â Â  (2) The authority to establish and change use limits for purposes of the prohibitions and penalties under this section is under ORS 810.030.

Â Â Â Â Â  (3) The application of this section is subject to the exemptions from this section established under ORS 818.140.

Â Â Â Â Â  (4) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (5) The offense described in this section, violation of posted limits of use of a road, is a Class D traffic violation. [1983 c.338 Â§519; 1985 c.16 Â§268; 1985 c.393 Â§29; 1995 c.383 Â§94]

Â Â Â Â Â  818.140 Exemptions from posted use limits. This section establishes exemptions from ORS 818.130. The exemptions under this section are in addition to any under ORS 801.026. Operation in accordance with one of the exemptions described is not subject to ORS 818.130. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) Posted use limits do not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) Posted use limits do not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) Posted use limits do not apply to any vehicle, combination of vehicles, article, machine or other equipment while being used by the federal government, the State of Oregon or any county or incorporated city in the construction, maintenance or repair of public highways and at the immediate location or site of such construction, maintenance or repair.

Â Â Â Â Â  (4) Posted use limits do not apply to vehicles while being used on the roads of a road authority by mass transit districts for the purposes authorized under ORS 267.010 to 267.390, provided the use of the vehicles is approved by the road authority for that road.

Â Â Â Â Â  (5) Operations authorized by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.130 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense. [1983 c.338 Â§520]

TOWING SAFETY

Â Â Â Â Â  818.150 Safety requirements for towing. This section establishes safety requirements for towing for purposes of ORS 818.160. Except where an exemption under ORS 818.170 specifically provides otherwise, the safety requirements for towing are violated for purposes of ORS 818.160 if any of the following are violated:

Â Â Â Â Â  (1) If one vehicle is towing another, the tow bar, coupling device and other connections must be of sufficient strength to hold the weight of the towed vehicle upon any grade of highway where operated.

Â Â Â Â Â  (2) If one vehicle is towing another, the connections of the tow bar, coupling device and other connections must be properly mounted without excessive slack but with sufficient play to allow for universal action of the connections and provided with a suitable locking means to prevent accidental separation of the towed and towing vehicles.

Â Â Â Â Â  (3) If any vehicle is towing another vehicle and the connection between the vehicle is a chain, rope, cable or any flexible material, a red flag or cloth not less than 12 inches square must be displayed upon the connection.

Â Â Â Â Â  (4) Any vehicle being towed must not whip or swerve from side to side dangerously or unreasonably or fail to follow substantially in the path of the towing vehicle.

Â Â Â Â Â  (5) Any towed vehicle in a combination of vehicles must be equipped with one or more safety chains or cables that meet all of the following requirements:

Â Â Â Â Â  (a) The chains or cables must be so connected to the towed and towing vehicle and to the tow bar as to prevent the tow bar from dropping to the ground in the event the tow bar or coupling device fails.

Â Â Â Â Â  (b) The chains or cables must have a tensile strength equivalent to the loaded weight of the towed vehicle and a means of attachment to the towed and towing vehicle of sufficient strength to control the towed vehicle in event the tow bar or coupling device fails.

Â Â Â Â Â  (c) The chains or cables must be attached with no more slack than is necessary to permit proper turning.

Â Â Â Â Â  (6) Any coupling device on any towing vehicle used as a connection for the tow bar on any towed vehicle having a loaded weight in excess of 5,000 pounds shall be firmly attached to the frame or to a solid connection to the frame and not only to the bumper of the towing vehicle.

Â Â Â Â Â  (7) Vehicle connecting devices for any vehicle with a loaded weight of not more than 10,000 pounds must be constructed or equipped as required under minimum standards adopted by the Department of Transportation for purposes of this subsection. Standards adopted for purposes of this subsection shall conform to the current standards of the Society of Automotive Engineers or other widely accepted standards that are applicable. [1983 c.338 Â§522; 1985 c.16 Â§269; 1985 c.20 Â§1]

Â Â Â Â Â  818.160 Violating towing safety requirements; civil liability; penalty. (1) A person commits the offense of violating towing safety requirements if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles that are in violation of the safety requirements for towing vehicles established under ORS 818.150.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination of vehicles is in violation of the safety requirements for towing vehicles established under ORS 818.150. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.170.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, violation of towing safety requirements, is a Class B traffic violation. [1983 c.338 Â§521; 1985 c.393 Â§30]

Â Â Â Â Â  818.170 Exemptions from towing safety requirements. This section establishes exemptions from the towing safety requirements under ORS 818.150 and 818.160. Exemptions under this section are in addition to any under ORS 801.026. Operation in accordance with one of the exemptions described is not subject to ORS 818.160. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) The requirements for mounting and slack of towing connections under ORS 818.150 (2) do not apply where the towed vehicle is temporarily disabled.

Â Â Â Â Â  (2) The requirements for safety chains or cables under ORS 818.150 (5) do not apply to the following:

Â Â Â Â Â  (a) A temporarily disabled vehicle that is being towed by another vehicle.

Â Â Â Â Â  (b) A dolly without a tow bar.

Â Â Â Â Â  (c) A semitrailer coupled to a towing vehicle with a fifth wheel hitch or any ball and socket type assembly that is positioned above and forward of the rear axle of the towing vehicle. To qualify for the exemption under this subsection, the assembly must be designed so that the upper and lower halves of the assembly may not be separated without being manually released.

Â Â Â Â Â  (d) A booster axle bolted or pinned to another vehicle that redistributes weight from one or more axles and pivots from side to side at the connection point or has wheels that steer during turning.

Â Â Â Â Â  (3) Operations exempt from the towing safety requirements by a variance permit issued under ORS 818.200 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.160 if the person so charged produces a variance permit issued under ORS 818.200 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense.

Â Â Â Â Â  (4) The towing safety requirements do not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (5) The towing safety requirements do not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both. [1983 c.338 Â§523; 1999 c.361 Â§2]

PERMITS

Â Â Â Â Â  818.200 Authority to issue variance permits; effect of permit; violation of permit. (1) A road authority, or a private contractor authorized by a road authority to do so, may issue a variance permit if it determines the public interests will be served. A variance permit issued under this section may allow any vehicle, combination of vehicles, load article, property, machine or thing to move over any highway or street under the jurisdiction of the road authority without violation of any of the following:

Â Â Â Â Â  (a) Maximum weight limits under ORS 818.020.

Â Â Â Â Â  (b) Posted weight limits under ORS 818.040.

Â Â Â Â Â  (c) Administratively imposed weight or size limits under ORS 818.060.

Â Â Â Â Â  (d) Maximum size limits under ORS 818.090.

Â Â Â Â Â  (e) Maximum number of vehicles in combination under ORS 818.110.

Â Â Â Â Â  (f) Posted limits on use of road under ORS 818.130.

Â Â Â Â Â  (g) Towing safety requirements under ORS 818.160.

Â Â Â Â Â  (h) Use of devices without wheels under ORS 815.155.

Â Â Â Â Â  (i) Use of metal objects on tires under ORS 815.160.

Â Â Â Â Â  (j) Operation without pneumatic tires under ORS 815.170.

Â Â Â Â Â  (2) The fee for issuance of a variance permit under this section is the fee established under ORS 818.270. No fee shall be charged for issuance of a permit to the federal government, agencies of the State of Oregon, cities or counties.

Â Â Â Â Â  (3) A permit issued under this section is subject to all of the provisions under ORS 818.220 and to any limits under ORS 818.210.

Â Â Â Â Â  (4) Prohibitions and penalties relating to the use of the permit are provided under ORS 818.340 and 818.350.

Â Â Â Â Â  (5) Violation of the conditions of the permit is subject to civil penalties as provided under ORS 818.410. [1983 c.338 Â§535; 1995 c.123 Â§1]

Â Â Â Â Â  818.205 Continuous operation variance permit; standards; relationship to permit issued under ORS 818.200; fee. (1) The Department of Transportation, in consultation with other road authorities, shall develop and implement a system of issuing continuous operation variance permits. The system shall allow a person to obtain one permit that is valid for every road authority in whose jurisdiction the person will travel.

Â Â Â Â Â  (2) The department, in consultation with other road authorities, shall develop standards for terms and conditions of continuous operation variance permits. The standards shall be applicable throughout the state and shall honor size and weight restrictions established by any road authority for highways and structures under its jurisdiction.

Â Â Â Â Â  (3) If requested to do so by another road authority, the department shall contract with that road authority to allow the authority to distribute permits described in this section. The department may contract with private contractors to distribute permits described in this section.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, a road authority other than the department may not issue a continuous operation variance permit for its roads unless the road authority participates in the system developed under subsection (1) of this section.

Â Â Â Â Â  (5) For purposes of provisions of Oregon Revised Statutes referring to permits issued under ORS 818.200, a permit issued under this section shall be considered a permit issued under ORS 818.200, unless to so consider the permit contradicts a specific provision of this section.

Â Â Â Â Â  (6) The fee for a permit issued under this section that is valid for travel in more than one road authority jurisdiction shall be an amount determined by the department by rule, not to exceed $8, plus an additional amount to be determined by the department by rule, not to exceed $8, for each jurisdiction in which travel is authorized by the permit. [1999 c.772 Â§2]

Â Â Â Â Â  818.210 Limits on authority to issue variance permit. Except as provided under ORS 818.220, a road authority shall not issue a variance permit under ORS 818.200 for any vehicle or load that can readily or reasonably be dismantled or disassembled. The limit under this section does not apply to the following:

Â Â Â Â Â  (1) Combinations of vehicles consisting of not more than a motor truck with a registration weight of more than 8,000 pounds and two self-supporting trailers or a truck tractor and semitrailer drawing two self-supporting trailers or semitrailers mounted on dollies equipped with fifth wheels having an overall length not in excess of 105 feet. The self-supporting trailers or semitrailers must be reasonably uniform in length.

Â Â Â Â Â  (2) Vehicles or combinations of vehicles having a length in excess of that permitted under ORS 818.060 or 818.090.

Â Â Â Â Â  (3) Any self-loading log truck. In the granting of permits to vehicles described in this subsection, a granting authority shall observe and be governed by the following maximum loaded weights:

Â Â Â Â Â  (a) The loaded weight of any individual wheel, axle or tandem axles of any vehicle or combination of vehicles shall not exceed the maximum loaded wheel, axle and tandem axle weights set forth in Tables I and II of ORS 818.010.

Â Â Â Â Â  (b) The loaded weight of any group of axles of any vehicle or combination of vehicles, when the distance between the first and last axles of any group of axles is 18 feet or less, and the loaded weight of any vehicle when the distance between the first and last axles of all of the axles of the vehicle is 18 feet or less, shall not exceed that set forth in the following table of weights, or the sum of the permissible axle or tandem axle weights, whichever is less:

______________________________________________________________________________

Distance in feet betweenÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum loaded weight,

the first and last axlesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in pounds, of any

of any group of axles ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  group of axles of any

any vehicle or combinationÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicle or combination

of vehicles, or between theÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of vehicles, or

first and last axles of allÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of any vehicle:

the axles of any vehicle:

Â Â Â Â Â Â Â Â  6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  34,000

Â Â Â Â Â Â Â Â  7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  34,000

Â Â Â Â Â Â Â Â  8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  34,000

Â Â Â Â Â Â Â Â  9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  39,000

Â Â Â Â Â Â  10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40,000

Â Â Â Â Â Â  11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40,000

Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40,000

Â Â Â Â Â Â  13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40,000

Â Â Â Â Â Â  14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  43,200

Â Â Â Â Â Â  15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44,000

Â Â Â Â Â Â  16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44,800

Â Â Â Â Â Â  17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45,600

Â Â Â Â Â Â  18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000

______________________________________________________________________________

Â Â Â Â Â  (c) The loaded weight of any vehicle or combination of vehicles, where the distance between the first and last axles of the vehicle or combination of vehicles is more than 18 feet, shall not exceed that set forth in the following table of weights, or the sum of the permissible axle, tandem axle or group of axles weights, whichever is less:

______________________________________________________________________________

Distance in feetÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum loaded weight,

between the first andÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in pounds, of any

last axles of all theÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  vehicle or combination

axles of a vehicle orÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of vehicles:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5 axles

combination of vehicles:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  or more

Â Â Â Â Â Â  19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000

Â Â Â Â Â Â  20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000

Â Â Â Â Â Â  21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000

Â Â Â Â Â Â  22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50,000

Â Â Â Â Â Â  23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50,400

Â Â Â Â Â Â  24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  51,200

Â Â Â Â Â Â  25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55,250

Â Â Â Â Â Â  26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56,100

Â Â Â Â Â Â  27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56,950

Â Â Â Â Â Â  28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  57,800

Â Â Â Â Â Â  29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  58,650

Â Â Â Â Â Â  30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  59,500

Â Â Â Â Â Â  31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60,350

Â Â Â Â Â Â  32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  61,200

Â Â Â Â Â Â  33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  62,050

Â Â Â Â Â Â  34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  62,900

Â Â Â Â Â Â  35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  63,750

Â Â Â Â Â Â  36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64,600

Â Â Â Â Â Â  37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  65,450

Â Â Â Â Â Â  38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66,300

Â Â Â Â Â Â  39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  68,000

Â Â Â Â Â Â  40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  70,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,000

Â Â Â Â Â Â  41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,500

Â Â Â Â Â Â  42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  74,500

Â Â Â Â Â Â  43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75,000

Â Â Â Â Â Â  44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75,500

Â Â Â Â Â Â  45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76,000

Â Â Â Â Â Â  46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77,000

Â Â Â Â Â Â  47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77,500

Â Â Â Â Â Â  48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  78,000

Â Â Â Â Â Â  49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  78,500

Â Â Â Â Â Â  50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79,500

Â Â Â Â Â Â  51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80,000

Â Â Â Â Â Â  52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  73,600Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80,000

Â Â Â Â Â Â  53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  74,400Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80,000

Â Â Â Â Â Â  54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75,200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80,000

55 or overÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  76,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80,000

______________________________________________________________________________

Â Â Â Â Â  (4) Any vehicle, combination of vehicles, load, article, property, machine or thing that:

Â Â Â Â Â  (a) Is used in the construction, maintenance or repair of public highways; and

Â Â Â Â Â  (b) Is either not being used by the federal government, State of Oregon or any county or incorporated city or not being used at the immediate location or site.

Â Â Â Â Â  (5) Combinations of vehicles having a combined loaded weight in excess of that authorized under Table III of ORS 818.010.

Â Â Â Â Â  (6) A vehicle engaged in the transportation of secondary wood products, which may be issued a permit for an overlength load. As used in this subsection, Âsecondary wood productsÂ means laminated wood products and wooden I-beams. A vehicle engaged in the transportation of secondary wood products may also transport a divisible load of secondary wood products that otherwise exceeds allowable load length limits if:

Â Â Â Â Â  (a) The load contains a permitted, nondivisible secondary wood product that exceeds the length allowed in ORS 818.080 or 818.100;

Â Â Â Â Â  (b) The divisible load does not exceed the length allowed for the nondivisible wood product in the permit; and

Â Â Â Â Â  (c) Not more than 49 percent of each divisible load item, by length or weight, authorized by this subsection overhangs the vehicle transporting the load.

Â Â Â Â Â  (7) A vehicle engaged in the transportation of lumber, veneer or plywood, which may be issued a permit for an overwidth load if the width of the divisible load does not exceed nine feet.

Â Â Â Â Â  (8) A vehicle transporting an overheight marine container to or from a marine port facility.

Â Â Â Â Â  (9) A vehicle or combination of vehicles engaged in hauling grass seed straw, grass hay or cereal grain straw, which may be issued a permit to allow the load to be up to 14 feet 6 inches high. A permit issued under this subsection shall be valid for one year and shall specify the routes over which the overheight load may be hauled.

Â Â Â Â Â  (10) A vehicle or combination of vehicles that has a variance permit and that can carry items related to the already permitted load without increasing the size of the vehicle needed to carry the item requiring the variance permit.

Â Â Â Â Â  (11) A vehicle engaged in hauling poplar logs or the processing residual from the logs, which may be issued an annual overwidth permit for a vehicle and load with a combined width of not more than 12 feet. The annual permit shall allow movement of the vehicle only on Patterson Ferry Road and Frontage Road in Morrow County and only for a distance of 5,000 feet or less.

Â Â Â Â Â  (12) A vehicle or combination of vehicles engaged in hauling bagged grass seed or mint leaves in sacks, which may be issued a permit to allow the load to be up to nine feet six inches wide. A permit issued under this subsection shall be valid for one year and shall specify the routes over which the overwidth load may be hauled. [1983 c.338 Â§536; 1985 c.16 Â§275; 1989 c.431 Â§1; 1991 c.261 Â§1; 1991 c.880 Â§5; 1993 c.416 Â§1; 1995 c.488 Â§1; 1997 c.360 Â§1; 1997 c.466 Â§1; 1999 c.59 Â§244; 1999 c.352 Â§1; 2001 c.335 Â§3]

Â Â Â Â Â  818.220 Requirements, conditions and procedures for issuance of variance permit; duration; cancellation; rules. This section establishes requirements, conditions and procedures for issuance of variance permits under ORS 818.200 as follows:

Â Â Â Â Â  (1) In issuing a permit, the road authority may:

Â Â Â Â Â  (a) Grant a permit that is valid for a single trip, a number of trips or continuous operation.

Â Â Â Â Â  (b) Establish seasonal or other time limitations on a permit.

Â Â Â Â Â  (c) Establish any additional terms, limits or conditions on a permit that are necessary or desirable for the protection of the highways and streets and the public interest.

Â Â Â Â Â  (d) Require the applicant to furnish public liability and property damage insurance in an amount fixed by the granting authority.

Â Â Â Â Â  (e) Require the applicant to furnish indemnity insurance or an indemnity bond, in an amount fixed by the granting authority, to:

Â Â Â Â Â  (A) Indemnify the road authority for any damage to the highways or streets that may be caused under the permit; and

Â Â Â Â Â  (B) Indemnify the members, officers, employees and agents of the road authority from any claim that might arise out of the granting of the permit and the use of the highways under the permit.

Â Â Â Â Â  (f) Require a demonstration by the applicant to establish that operation under a permit would:

Â Â Â Â Â  (A) Stay on the right side of the center line of the traveled way at all times; and

Â Â Â Â Â  (B) Allow sufficient room in the opposing traffic lane for the safe movement of other vehicles.

Â Â Â Â Â  (2) A permit shall be in writing and shall specify:

Â Â Â Â Â  (a) All highways or streets over which the permit is valid.

Â Â Â Â Â  (b) Any vehicle, combination of vehicles, load, article, property, machine or thing allowed under the permit.

Â Â Â Â Â  (c) Maximum dimensions and maximum weights allowed under the permit.

Â Â Â Â Â  (3) A road authority may not issue a permit under this section:

Â Â Â Â Â  (a) That is valid for longer than one year.

Â Â Â Â Â  (b) Until any insurance or bond required under this section is filed with and accepted by the granting authority.

Â Â Â Â Â  (c) Until the granting authority has investigated any representations made in the application for the permit.

Â Â Â Â Â  (d) If the sole purpose of the permit is to specify highways on which a vehicle or combination of vehicles may not travel.

Â Â Â Â Â  (4) An application for a permit issued under this section shall be in writing and shall specify:

Â Â Â Â Â  (a) The vehicle, combination of vehicles, load, article, property, machine or thing for which the permit is requested;

Â Â Â Â Â  (b) The particular highways and streets for which the permit is sought; and

Â Â Â Â Â  (c) Whether the permit is sought for a single trip, number of trips or continuous operation.

Â Â Â Â Â  (5) This section does not authorize:

Â Â Â Â Â  (a) Except as specified in a permit, any vehicle, combination of vehicles, load, article, property, machine or thing for which the permit is issued to be operated or moved contrary to any provisions of the vehicle code.

Â Â Â Â Â  (b) Any movement or operation of a vehicle, combination of vehicles, load, article, property, machine or thing until a permit is issued.

Â Â Â Â Â  (6) The road authority may appoint any of its officers, employees or agents to be present at and during the movement. The presence of any person so appointed and any interference or suggestion made by that person shall not be considered supervision of the movement and shall not relieve the permit holder, or the permit holderÂs insurers or sureties, from liability for any damage done by the movement. If, in the opinion of the person appointed to be present at and during the movement, any of the terms and conditions of the permit are not being complied with, that person may order the movement to be stopped.

Â Â Â Â Â  (7) Any permit may be canceled at any time by the road authority upon proof satisfactory to it that:

Â Â Â Â Â  (a) The permit holder has violated any of the terms of the permit;

Â Â Â Â Â  (b) The permit was obtained through misrepresentation in the application therefor; or

Â Â Â Â Â  (c) The public interest requires cancellation.

Â Â Â Â Â  (8) A road authority may establish a program for issuance of permits that is not subject to any requirements, conditions or procedures described under this section. A program established under this subsection shall be established by rule or resolution, as appropriate. A program established under this subsection may include any of the following:

Â Â Â Â Â  (a) Provisions and requirements that differ from those otherwise required under this section.

Â Â Â Â Â  (b) Authority that is not subject to the limitations under ORS 818.210.

Â Â Â Â Â  (c) Any provisions or requirements the road authority determines may simplify or expedite the process of issuing permits.

Â Â Â Â Â  (d) Exclusions from the prohibitions and penalties under ORS 818.350 if the person or vehicle complies with the conditions of the permit and the program.

Â Â Â Â Â  (e) Applicability of the penalties provided under ORS 818.340, 818.350 and 818.410 for violation of the program.

Â Â Â Â Â  (9) Notwithstanding any other provision of this section, if a road authority other than the state issues a variance permit for a divisible load with a combined weight of more than 80,000 pounds, the variance permit shall be a one-year permit that is valid for continuous operation.

Â Â Â Â Â  (10) The Department of Transportation may adopt rules to establish uniform requirements and consistent mitigation strategies that a road authority must apply as conditions for operation of a truck tractor and semitrailer combination under an overlength variance permit issued under ORS 818.200. [1983 c.338 Â§537; 1985 c.16 Â§276; 1989 c.432 Â§1; 2003 c.185 Â§3]

Â Â Â Â Â  818.225 Road use assessment fee for single-trip nondivisible load permittee; definition of Âequivalent single-axle loadÂ; rules. (1)(a) In addition to any fee for a single-trip nondivisible load permit, a person who is issued the permit or who operates a vehicle in a manner that requires the permit is liable for payment of a road use assessment fee of five and seven-tenths cents per equivalent single-axle load mile traveled. As used in this subsection, Âequivalent single-axle loadÂ means the relationship between actual or requested weight and an 18,000 pound single-axle load as determined by the American Association of State Highway and Transportation Officials Road Tests reported at the Proceedings Conference of 1962. The Department of Transportation may adopt rules to standardize the determination of equivalent single-axle load computation based on average highway conditions.

Â Â Â Â Â  (b) If the road use assessment fee is not collected at the time of issuance of the permit, the department shall bill the permittee for the amount due. The account shall be considered delinquent if not paid within 60 days of billing.

Â Â Â Â Â  (c) The miles of travel authorized by a single-trip nondivisible load permit shall be exempt from taxation under ORS chapter 825.

Â Â Â Â Â  (2) The department by rule may establish procedures for payment, collection and enforcement of the fees and assessments established by this chapter. [1989 c.992 Â§15; 1991 c.497 Â§12; 1995 c.447 Â§4; 1995 c.733 Â§91; 2003 c.618 Â§3]

Â Â Â Â Â  818.230 Sifting or leaking load permit; duration; fee. A sifting or leaking load permit is a vehicle permit that is issued as evidence of a grant of authority to operate a vehicle loaded or constructed in a manner that, without the permit, would violate ORS 818.300. Each road authority shall grant permits for its own highways. Permits issued under this section shall comply with all of the following:

Â Â Â Â Â  (1) Permits shall be in writing.

Â Â Â Â Â  (2) Permits shall be issued only for the following:

Â Â Â Â Â  (a) Vehicles transporting food processing plant by-products to be used for livestock feed or fertilizer from which there is fluid leakage.

Â Â Â Â Â  (b) Vehicles transporting agricultural products from which there is fluid leakage, while the vehicles are en route from the place of harvest to a place where the products will be processed, stored or sold.

Â Â Â Â Â  (3) Permits shall be issued for a maximum period of one year.

Â Â Â Â Â  (4) Permits are revocable if the issuing road authority finds that the amount or character of the fluid leakage is such that it constitutes a danger to other vehicles.

Â Â Â Â Â  (5) The fee for issuance of a sifting or leaking load permit is as provided under ORS 818.270.

Â Â Â Â Â  (6) No fee shall be charged for issuance of a permit to the federal government, agencies of the State of Oregon, counties or cities. [1983 c.338 Â§538; 1985 c.179 Â§1]

Â Â Â Â Â  818.235 Permit for wide load of hay bales. Notwithstanding ORS 818.210, a granting authority may issue a permit under ORS 818.200 for any vehicle or combination of vehicles engaged in the transportation of hay bales with a manufactured width of more than three feet, if the total width of load does not exceed 10 feet and the load is not wider than the part of the vehicle that carries the load. Vehicle width may be temporarily extended in order to qualify for a permit under this section. [1985 c.534 Â§5]

Note: 818.235 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 818 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  818.240 Dragging permit; fee. A dragging permit is a vehicle permit that is issued as evidence of a grant of authority to drag something upon or over the surface of the highway without violation of ORS 818.320. Except as otherwise provided in this section, each road authority shall grant permits for its own highways. Permits issued under this section shall comply with all of the following:

Â Â Â Â Â  (1) Permits shall be in writing.

Â Â Â Â Â  (2) The Department of Transportation has the authority for issuance of permits on city streets over which a state highway is routed pursuant to ORS 373.010.

Â Â Â Â Â  (3) The fee for issuance of a dragging permit is as provided under ORS 818.270.

Â Â Â Â Â  (4) No fee shall be charged for issuance of a permit to the federal government, agencies of the State of Oregon, counties or cities. [1983 c.338 Â§539]

Â Â Â Â Â  818.250 Permit for fire company warning lights. The governing body of a rural fire protection district or of a municipal fire department may issue written authorization for the use of fire company warning lights on vehicles that are used while driving to a fire station or fire location in response to a fire alarm. Written authorization issued under this section shall comply with all of the following:

Â Â Â Â Â  (1) Written authorization may be issued only to authorize use of the warning lights on any vehicle, whether publicly or privately owned, if used by:

Â Â Â Â Â  (a) A fire chief, assistant fire chief or volunteer firefighter selected by the board of directors of a rural fire protection district organized under ORS chapter 478; or

Â Â Â Â Â  (b) Any person authorized to serve as fire chief, assistant fire chief or volunteer firefighter by the governing body of any municipal fire department.

Â Â Â Â Â  (2) Any lights authorized under this section must be and remain the property of the rural fire protection district or municipality involved. [1983 c.338 Â§540; 1985 c.16 Â§277]

Â Â Â Â Â  818.260 Permit for use of bus safety lights on certain buses; rules; fee. (1) Upon receipt of a qualifying application and payment of any fee required, the Department of Transportation shall issue a permit that will allow the use of bus safety lights described in ORS 816.260 on any bus that is operated by a religious organization while the bus is being used to transport children to and from religious services or an activity or function authorized by the religious organization.

Â Â Â Â Â  (2) The department shall adopt rules necessary to carry out this section. The department:

Â Â Â Â Â  (a) May establish standards for application for a permit under this section.

Â Â Â Â Â  (b) May require a fee for issuance of a permit under this section as provided under ORS 818.270.

Â Â Â Â Â  (c) May provide for the revocation of a permit if the lights are used in circumstances not described in this section.

Â Â Â Â Â  (d) Shall adopt rules for operation of lights under a permit issued under this section. The standards adopted under this paragraph shall require the lights to be operated in a manner similarly to the manner for operation of the same lights on school buses.

Â Â Â Â Â  (e) Shall require, before issuance of a permit under this section, that the vehicle be equipped with both alternately flashing amber bus safety lights and alternately flashing red bus safety lights. [1983 c.338 Â§541]

Â Â Â Â Â  818.270 Fees for permits. (1) The fee for issuance of a variance permit under ORS 818.200 may be any amount determined by a road authority, not to exceed $8. If the variance permit is issued by a private contractor, the contractor may charge an additional fee not to exceed $5.

Â Â Â Â Â  (2) The fee for issuance of a sifting or leaking load permit under ORS 818.230 is $8.

Â Â Â Â Â  (3) The fee for issuance of a dragging permit under ORS 818.240 is $8.

Â Â Â Â Â  (4) The fee for issuance of a permit under ORS 818.260 for the use of bus safety lights is a fee established by rule by the Department of Transportation. Any fee established for purposes of this subsection shall not exceed the actual costs of issuing the permit. [1983 c.338 Â§542; 1985 c.16 Â§278; 1985 c.736 Â§5; 1989 c.992 Â§13; 1995 c.123 Â§2; 1997 c.232 Â§1]

PERMIT OFFENSES

Â Â Â Â Â  818.300 Operating with sifting or leaking load; civil liability; penalty. (1) A person commits the offense of operating with a sifting or leaking load if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles that is so constructed or loaded so as to allow its contents to drop, sift, leak or otherwise escape therefrom.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway when the vehicle or combination of vehicles is so constructed or loaded so as to allow its contents to drop, sift, leak or otherwise escape therefrom.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.310.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, operating with a sifting or leaking load, is a Class B traffic violation. [1983 c.338 Â§524; 1985 c.393 Â§31]

Â Â Â Â Â  818.310 Exemptions from prohibition on sifting and leaking load. This section establishes exemptions from ORS 818.300. The exemptions under this section are in addition to any exemptions under ORS 801.026. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) ORS 818.300 does not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (2) ORS 818.300 does not apply on any road or thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both.

Â Â Â Â Â  (3) Operations authorized under the terms of a permit issued under ORS 818.230 are subject to the terms of the permit. It is a defense to any charge of violation of ORS 818.300 if the person so charged produces a permit issued under ORS 818.230 authorizing the operation of the vehicle or combination of vehicles issued prior to and valid at the time of the offense. [1983 c.338 Â§525; 1985 c.16 Â§270; 1987 c.158 Â§173]

Â Â Â Â Â  818.320 Dragging objects on highway; civil liability; penalty. (1) A person commits the offense of dragging objects on a highway if the person does any of the following:

Â Â Â Â Â  (a) Drives or moves on a highway any vehicle or combination of vehicles that is dragging upon or over the surface of the highway any logs, poles, piling or other thing.

Â Â Â Â Â  (b) Owns a vehicle or combination of vehicles and causes or permits the vehicle or combination of vehicles to be driven or moved on a highway while dragging upon or over the surface of the highway any logs, poles, piling or other thing. Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of the vehicle or combination caused or permitted the vehicle or combination to be so operated and the owner shall be liable for any penalties imposed under subsection (4) of this section as a result of the operation.

Â Â Â Â Â  (2) The application of this section is subject to the exemptions from this section established under ORS 818.330.

Â Â Â Â Â  (3) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (4) The offense described in this section, dragging objects on a highway, is a Class D traffic violation. [1983 c.338 Â§526; 1985 c.393 Â§32; 1995 c.383 Â§95]

Â Â Â Â Â  818.330 Exemptions from prohibition on dragging objects on highway. This section establishes exemptions from ORS 818.320. The exemptions in this section are in addition to any under ORS 801.026. Exemptions are partial or complete as described in the following:

Â Â Â Â Â  (1) Operations authorized under terms of a permit issued under ORS 818.240 are subject to the terms of the permit. It shall be a defense to any charge of violation of ORS 818.320 if the person so charged produces a permit issued under ORS 818.240 authorizing the operation issued prior to and valid at the time of the offense.

Â Â Â Â Â  (2) ORS 818.320 does not apply on any way, thoroughfare or place owned by a district formed under ORS chapters 545, 547, 551 or a corporation formed under ORS chapter 554.

Â Â Â Â Â  (3) ORS 818.320 does not apply on any road, thoroughfare or property in private ownership or any road or thoroughfare, other than a state highway or county road, used pursuant to any agreement with any agency of the United States or with a licensee of such agency or both. [1983 c.338 Â§527; 1987 c.158 Â§174]

Â Â Â Â Â  818.340 Operating in violation of variance permit; civil liability; penalties. (1) A person commits the offense of operating in violation of a variance permit if the person has been issued a variance permit under ORS 818.200 that authorized the movement of anything and the person does any of the following:

Â Â Â Â Â  (a) Drives, moves or operates anything in violation of the terms of the permit.

Â Â Â Â Â  (b) Owns anything and causes or permits it to be driven, moved or operated in violation of the permit. Operation in violation of this section is prima facie evidence that the owner caused or permitted the operation and the owner shall be liable for any penalties imposed under subsection (5) of this section as a result of the operation.

Â Â Â Â Â  (2) A person is in violation of the terms of a permit for purposes of this section if the person misrepresents any size or weight required to be specified when applying for the permit.

Â Â Â Â Â  (3) It shall be a defense to any charge of violation of this section if the person so charged produces a variance permit issued under ORS 818.200 that authorized the operation and that was issued prior to and valid at the time of operation.

Â Â Â Â Â  (4) Violation of the offense described in this section is subject to civil liability under ORS 818.410.

Â Â Â Â Â  (5) The offense described in this section, operating in violation of a variance permit, is punishable according to the following:

Â Â Â Â Â  (a) Violation of any provisions of the permit other than weight provisions is punishable according to the schedule of penalties under ORS 818.420.

Â Â Â Â Â  (b) Violation of any weight provision by a vehicle that is authorized by permit to exceed axle or tandem axle weights specified in ORS 818.010 (1) or (2) is subject to penalty under Schedule II of the penalties in ORS 818.430.

Â Â Â Â Â  (c) Violation of any weight provision by a vehicle listed in ORS 818.210 is subject to penalty under Schedule I of the penalties in ORS 818.430. [1983 c.338 Â§528; 1985 c.16 Â§272; 1995 c.339 Â§1; 1997 c.360 Â§2; 1999 c.352 Â§2]

Â Â Â Â Â  818.350 Failure to carry and display variance permit; penalty. (1) The driver of any vehicle or combination of vehicles for which a variance permit or a permit identification card has been issued under ORS 818.200 commits the offense of failure to carry and display a variance permit if the driver does not:

Â Â Â Â Â  (a) Have the variance permit or permit identification card in the driverÂs immediate possession at all times when driving the vehicle or combination of vehicles upon a public highway, road or street; and

Â Â Â Â Â  (b) Display the variance permit or permit identification card upon demand of any police officer, motor carrier enforcement officer, county weighmaster, judicial officer or the director of permits of the Department of Transportation.

Â Â Â Â Â  (2) Producing a variance permit issued prior to and valid at the time of an offense under this section is not a defense for a charge under this section.

Â Â Â Â Â  (3) The offense described under this section, failure to carry and display a variance permit, is a Class D traffic violation. [1983 c.338 Â§529; 1985 c.16 Â§271; 1985 c.393 Â§33; 1993 c.741 Â§100; 1995 c.383 Â§96]

ENFORCEMENT

Â Â Â Â Â  818.400 Failure to comply with commercial vehicle enforcement requirements; penalty. (1) A person commits the offense of failure to comply with commercial vehicle enforcement requirements if the person is driving a vehicle or combination of vehicles and the person does not comply with any of the following or if the person is the owner of a vehicle or combination of vehicles and the person causes or permits the vehicle or combination not to comply with any of the following:

Â Â Â Â Â  (a) A vehicle or combination of vehicles must stop and submit to any enforcement of commercial vehicle weight, size, load, conformation or equipment regulation when directed to do so by an ÂOPENÂ sign displayed at a permanently established truck scale.

Â Â Â Â Â  (b) A vehicle or combination of vehicles must stop and submit to any enforcement of commercial vehicle weight, size, load, conformation or equipment regulation when directed to do so by any sign or signal displayed or given by a police officer, motor carrier enforcement officer or weighmaster acting in accordance with authority granted under ORS 810.490.

Â Â Â Â Â  (c) A vehicle or combination of vehicles must move into the right lane for purposes of a weight or size check when instructed to do so by a sign indicating the presence of a weigh-in-motion scale.

Â Â Â Â Â  (d) The directions of any police officer, motor carrier enforcement officer or weighmaster that are given in accordance with authority granted under ORS 810.490 or 810.530 must be complied with.

Â Â Â Â Â  (2) The requirement of subsection (1)(a) of this section does not apply to:

Â Â Â Â Â  (a) An empty combination of a log truck and pole trailer if the pole trailer is bunked on the log truck and there is no other load; or

Â Â Â Â Â  (b) A vehicle or combination of vehicles if:

Â Â Â Â Â  (A) The normal route of the vehicle or combination of vehicles requires turning off the highway after passing the ÂOPENÂ sign but before reaching the scale; and

Â Â Â Â Â  (B) The vehicle or combination of vehicles is en route to a terminal or other legitimate business.

Â Â Â Â Â  (3) Operation of any vehicle or combination of vehicles in violation of this section is prima facie evidence that the owner of such vehicle or combination caused or permitted it to be so operated and the owner shall be liable for any penalties imposed under this section.

Â Â Â Â Â  (4) The offense described in this section, failure to comply with commercial vehicle enforcement requirements, is a Class B misdemeanor. The penalty provided under this subsection is in addition to any penalty provided for violation of any prohibition relating to vehicle weight, size, load, conformation or equipment. [1983 c.338 Â§533; 1985 c.393 Â§35; 1987 c.897 Â§2; 1993 c.741 Â§101; 1995 c.27 Â§1; 1995 c.101 Â§1; 1997 c.722 Â§6]

Â Â Â Â Â  818.410 Civil liability for certain violations. The owner and driver of anything using a state, county or city highway, street or bridge in violation of the sections described in this section are jointly and severally liable to the state, county or city for all damage done as a result of the violation. Liability to the state, county or city depends upon whether it is a state, county or city highway, street or bridge. This section applies to a violation of any of the following:

Â Â Â Â Â  (1) Maximum weight limits under ORS 818.020.

Â Â Â Â Â  (2) Posted weight limits under ORS 818.040.

Â Â Â Â Â  (3) Maximum size limits under ORS 818.090.

Â Â Â Â Â  (4) Maximum number of vehicles in combination under ORS 818.110.

Â Â Â Â Â  (5) Posted limits on use of roads under ORS 818.130.

Â Â Â Â Â  (6) Towing safety requirements under ORS 818.160.

Â Â Â Â Â  (7) Sifting or leaking load prohibition under ORS 818.300.

Â Â Â Â Â  (8) Dragging object prohibition under ORS 818.320.

Â Â Â Â Â  (9) Devices without wheels under ORS 815.155.

Â Â Â Â Â  (10) Use of prohibited metal objects on tires under ORS 815.160.

Â Â Â Â Â  (11) Operation without pneumatic tires under ORS 815.170.

Â Â Â Â Â  (12) Operation in violation of variance permit under ORS 818.340.

Â Â Â Â Â  (13) Temporarily reduced speeds established by a road authority under ORS 810.180.

Â Â Â Â Â  (14) Exclusive use lanes established under ORS 810.140. [1983 c.338 Â§530; 1985 c.16 Â§273; 2003 c.819 Â§16]

Â Â Â Â Â  818.420 Penalties for certain violations. (1) This subsection establishes a schedule of penalties for certain offenses in ORS 818.060, 818.090 and 818.340. Commission of any of the described offenses relating to height or width limits is punishable according to the following schedule:

Â Â Â Â Â  (a) Except as otherwise provided in this section, upon a first conviction, an offense is punishable as a Class D traffic violation.

Â Â Â Â Â  (b) Upon a second conviction within one year after the first conviction, an offense is punishable as a Class C traffic violation.

Â Â Â Â Â  (c) Upon a third or subsequent conviction within one year after the first conviction, an offense is punishable as a Class B traffic violation.

Â Â Â Â Â  (2) Any offense that is described in ORS 818.060, 818.090 or 818.340 and that is not punishable under subsection (1) of this section, is punishable as a Class D traffic violation. [1983 c.338 Â§531; 1985 c.393 Â§34; 1987 c.897 Â§3; 1995 c.383 Â§121]

Â Â Â Â Â  818.430 Penalties for violation of weight requirements. This section establishes schedules of penalties for violations of maximum weight requirements under the vehicle code. The particular schedule applicable is the schedule designated in the section establishing the offense. Upon conviction, a person is punishable by a fine and other penalty established in the schedule. Fines are based upon the excess weight by which any loaded weight exceeds the applicable loaded weight authorized in the provision, permit, order or resolution the person violates. The schedules are as follows:

Â Â Â Â Â  (1) Except as provided in subsection (2) of this section, the penalties under Schedule I are as provided in this subsection. If the excess weight is:

Â Â Â Â Â  (a) One thousand pounds or less by a fine of $5.

Â Â Â Â Â  (b) More than 1,000 pounds, but not in excess of 2,000 pounds, by a fine of not less than $30.

Â Â Â Â Â  (c) More than 2,000 pounds, but not in excess of 3,000 pounds, by a fine of not more than three cents per pound for each pound of the excess weight.

Â Â Â Â Â  (d) More than 3,000 pounds, but not in excess of 5,000 pounds, the fine shall be five cents per pound for each pound of the excess weight.

Â Â Â Â Â  (e) More than 5,000 pounds, but not in excess of 7,500 pounds, the fine shall be 13 cents per pound for each pound of the excess weight.

Â Â Â Â Â  (f) More than 7,500 pounds, but not in excess of 10,000 pounds, the fine shall be 15 cents per pound for each pound of the excess weight.

Â Â Â Â Â  (g) More than 10,000 pounds, but not in excess of 12,500 pounds, the fine shall be 19 cents for each pound of the excess weight.

Â Â Â Â Â  (h) More than 12,500 pounds over the allowable weight, 24 cents per pound for each pound of excess weight.

Â Â Â Â Â  (2) The penalties under Schedule I for trucks that are described in this subsection shall be one-half the amount stated in subsection (1) of this section, except that the penalty may not be less than $5. This subsection applies to trucks that are all of the following:

Â Â Â Â Â  (a) Registered as farm vehicles under ORS 805.300;

Â Â Â Â Â  (b) Transporting agricultural products;

Â Â Â Â Â  (c) Loaded in the field without benefit of a scale; and

Â Â Â Â Â  (d) Not more than 3,000 pounds over the maximum weight limit.

Â Â Â Â Â  (3) The penalties under Schedule II are as provided in this subsection. If the excess weight is:

Â Â Â Â Â  (a) One hundred pounds, but not in excess of 5,000 pounds, the fine shall be $100 plus 10 cents per pound of the excess weight.

Â Â Â Â Â  (b) More than 5,000 pounds, but not in excess of 10,000 pounds, the fine shall be $250 plus 15 cents per pound of the excess weight.

Â Â Â Â Â  (c) More than 10,000 pounds, the fine shall be $500 plus 30 cents per pound of the excess weight.

Â Â Â Â Â  (4) The per pound penalty in subsection (3) of this section shall be waived by the court and the fine shall be not more than $100 if a person charged with an offense punishable under Schedule II produces in court a second valid variance permit issued under ORS 818.200 authorizing a loaded weight equal to or greater than the actual loaded weight of the vehicle, combination of vehicles, axle, tandem axles or group of axles upon which the citation was based.

Â Â Â Â Â  (5) The penalties under Schedule III are as provided in this subsection and are in addition to any suspension of operatorÂs license under ORS 809.120 or any suspension of vehicle registration under ORS 809.120. If the excess weight is:

Â Â Â Â Â  (a) One hundred pounds, but not in excess of 5,000 pounds, the fine shall be $100 plus 15 cents per pound for each pound of the excess weight.

Â Â Â Â Â  (b) More than 5,000 pounds but not in excess of 10,000 pounds, the fine shall be $250 plus 20 cents per pound for each pound of excess weight.

Â Â Â Â Â  (c) More than 10,000 pounds, the penalty shall be a fine of $500 plus 30 cents per pound for each pound of excess weight or imprisonment in the county or municipal jail for not less than 30 days nor more than 60 days, or both. [1983 c.338 Â§532; 1985 c.16 Â§274; 1987 c.897 Â§4; 1993 c.531 Â§8; 1995 c.79 Â§377; 1995 c.339 Â§2; 1999 c.668 Â§1]

Â Â Â Â Â  818.440 Penalty for procuring, aiding or abetting violation of this chapter. Any person who knowingly and willfully procures, aids or abets in the violation of a provision of this chapter is subject to the penalty provided for a person who violates the provision. [1987 c.897 Â§6]

Â Â Â Â Â  818.450 Civil penalty for violations of chapter. In addition to any penalty provided in a specific statute in this chapter, any person who violates a provision of this chapter is subject to civil penalty as provided in ORS 825.950. [1997 c.722 Â§3]

_______________



Chapter 819

Chapter 819 Â Destroyed, Totaled, Abandoned, Low-Value and Stolen Vehicles; Vehicle Identification Numbers

2005 EDITION

DESTROYED, ABANDONED, STOLEN VEHICLE; NUMBER

OREGON VEHICLE CODE

DESTROYED AND TOTALED VEHICLES

819.010Â Â Â Â  Failure to comply with requirements for destruction of vehicle; exception; penalty

819.012Â Â Â Â  Failure to follow procedures for a totaled vehicle; penalty

819.014Â Â Â Â  Insurer failure to follow procedures for totaled vehicle; penalty

819.016Â Â Â Â  When salvage title required; rules

819.018Â Â Â Â  Failure to notify subsequent purchaser of condition of vehicle; rules; penalty

819.030Â Â Â Â  Department procedure on receipt of title or notice

819.040Â Â Â Â  Illegal salvage procedures; penalty

ABANDONED VEHICLES

(Offense)

819.100Â Â Â Â  Abandoning a vehicle; penalty

(Custody and Removal)

819.110Â Â Â Â  Removal and sale of abandoned vehicle; general provisions

819.120Â Â Â Â  Immediate custody and removal of vehicle constituting hazard; rules

819.140Â Â Â Â  Agencies having authority to remove vehicles; powers of agency taking custody

819.150Â Â Â Â  Rights and liabilities of owner

819.160Â Â Â Â  Lien for towing

819.170Â Â Â Â  Notice prior to removal; methods; contents

819.180Â Â Â Â  Notice after removal; method; contents

819.185Â Â Â Â  Procedure for vehicles that have no identification markings

819.190Â Â Â Â  Hearing to contest validity of removal and custody

819.200Â Â Â Â  Exemption from notice and hearing requirements for vehicle held in criminal investigation

(Disposal of Vehicle)

819.210Â Â Â Â  Sale of vehicle not reclaimed

819.215Â Â Â Â  Disposal of vehicle appraised at $500 or less

819.220Â Â Â Â  Disposal of vehicle without notice and public auction

819.230Â Â Â Â  Appraiser certificate; qualification; issuance; renewal; revocation; suspension; rules

819.240Â Â Â Â  Certificate of sale; issuing title and registration card for vehicle

819.250Â Â Â Â  Return of sale; proceeds

819.260Â Â Â Â  Claim by former owner to proceeds of sale

(Related Offense)

819.270Â Â Â Â  Illegal operation of junk vehicle sold by public body; penalty

VEHICLES WITH LOW APPRAISAL VALUE

819.280Â Â Â Â  Disposal of vehicle at request of person in lawful possession; rules

STOLEN VEHICLES

819.300Â Â Â Â  Possession of a stolen vehicle; penalty

819.310Â Â Â Â  Trafficking in stolen vehicles; penalty

VEHICLE IDENTIFICATION NUMBERS

819.400Â Â Â Â  Assignment of numbers

819.410Â Â Â Â  Failure to obtain vehicle identification number for unnumbered vehicle; exception; penalty

819.420Â Â Â Â  Failure to obtain vehicle identification number for vehicle with altered or removed number; penalty

819.430Â Â Â Â  Trafficking in vehicles with destroyed or altered identification numbers; penalty

819.440Â Â Â Â  Police seizure of vehicle without identification number; inspection; disposition of vehicle; disposition of moneys from sale

DESTROYED AND TOTALED VEHICLES

Â Â Â Â Â  819.010 Failure to comply with requirements for destruction of vehicle; exception; penalty. (1) A person commits the offense of failure to comply with requirements for destruction of a vehicle if the person wrecks, dismantles, disassembles or substantially alters the form of any vehicle that is or is required to be registered or titled under the vehicle code or under ORS chapter 826 and the person does not comply with all of the following:

Â Â Â Â Â  (a) The person must give notice to the Department of Transportation, in a form specified by the department, of the personÂs intention to dismantle, disassemble, wreck or substantially alter the form of the vehicle at least seven days prior to commencement thereof.

Â Â Â Â Â  (b) If the vehicle is visible from a public right of way, the person must complete the wrecking, dismantling, disassembling or substantial alteration of form within 30 days from the commencement thereof.

Â Â Â Â Â  (c) If the vehicle is registered by this state, the person must deliver or mail to the department the registration card, certificate of title, if one has been issued, and registration plates of the vehicle within 30 days after the person wrecks, dismantles, disassembles or substantially alters the form of the vehicle.

Â Â Â Â Â  (d) If no certificate of title has been issued for the vehicle, the person must notify the department in a manner determined by the department by rule within 30 days after the person wrecks, dismantles, disassembles or substantially alters the form of the vehicle.

Â Â Â Â Â  (e) If required to do so under ORS 819.016, the person shall apply for a salvage title for the vehicle.

Â Â Â Â Â  (2) Subsection (1)(a) and (b) of this section do not apply to persons who are acting within the scope of a dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (3) The offense described in this section, failure to comply with requirements for destruction of vehicle, is a Class A misdemeanor. [1983 c.338 Â§193; 1985 c.16 Â§68; 1985 c.401 Â§2; 1991 c.407 Â§33; 1991 c.873 Â§36; 1993 c.233 Â§57; 1993 c.751 Â§75; 2005 c.654 Â§27]

Â Â Â Â Â  819.012 Failure to follow procedures for a totaled vehicle; penalty. (1) A person other than an insurer commits the offense of failure to follow procedures for a totaled vehicle if the person:

Â Â Â Â Â  (a) Is the registered owner of a vehicle that is a totaled vehicle as defined in ORS 801.527 (1) and does not surrender the certificate of title for the vehicle either to the Department of Transportation or to the insurer within 30 days of the declaration or other relevant act by the insurer.

Â Â Â Â Â  (b) Is the registered owner of a vehicle that is a totaled vehicle as defined in ORS 801.527 (2) and does not notify the department of the status of the vehicle within 30 days of the day that the vehicle became a totaled vehicle.

Â Â Â Â Â  (c) Is the registered owner of a vehicle that is a totaled vehicle as defined in ORS 801.527 (3) and does not surrender the certificate of title for the vehicle to the department within 30 days of the date the vehicle became a totaled vehicle.

Â Â Â Â Â  (d) Receives or purchases a totaled vehicle and does not surrender the certificate of title for the vehicle to the department within 30 days of purchase or receipt of the vehicle.

Â Â Â Â Â  (2) A person is not required to surrender the certificate of title if the person is unable to obtain the certificate for the vehicle. If the person is unable to obtain the certificate, the person shall notify the department that the vehicle is a totaled vehicle and shall notify the department of the reason that the person is unable to surrender the certificate.

Â Â Â Â Â  (3) If the vehicle is one for which title was issued in a form other than a certificate, the person shall notify the department that the vehicle is a totaled vehicle and shall follow procedures adopted by the department by rule.

Â Â Â Â Â  (4) The offense described in this section, failure to follow procedures for a totaled vehicle, is a Class A misdemeanor. [1991 c.820 Â§4; 1993 c.233 Â§58]

Â Â Â Â Â  819.014 Insurer failure to follow procedures for totaled vehicle; penalty. (1) An insurer commits the offense of insurer failure to follow procedures for a totaled vehicle if the insurer declares that the vehicle is a totaled vehicle and does not:

Â Â Â Â Â  (a) Obtain the certificate of title from the owner of the vehicle as a condition of settlement of the claim and surrender it to the Department of Transportation within 30 days of its receipt; or

Â Â Â Â Â  (b) If the insurer does not obtain the certificate from the registered owner, notify the department that the vehicle is a totaled vehicle within 30 days of declaring it to be so, or taking title to or possession of it, and notify the registered owner of the vehicle that the registered owner must surrender the certificate to the department and must notify any subsequent purchaser that the vehicle is a totaled vehicle.

Â Â Â Â Â  (2) If the vehicle is one for which title was issued in a form other than a certificate, the insurer shall notify the department that the vehicle is a totaled vehicle and shall follow procedures adopted by the department by rule.

Â Â Â Â Â  (3) The offense described in this section, insurer failure to follow procedures for a totaled vehicle, is a violation of the Insurance Code, as provided in ORS 746.308. [1991 c.820 Â§4a; 1993 c.233 Â§59]

Â Â Â Â Â  819.016 When salvage title required; rules. (1) Except as provided in subsection (2) of this section, when the provisions of ORS 819.010, 819.012 or 819.014 require a person to surrender to the Department of Transportation a certificate of title for a vehicle, or when a person buys a vehicle under the provisions of ORS 819.220, the person shall apply to the department for a salvage title for the vehicle. The application shall comply with the requirements of ORS 803.140.

Â Â Â Â Â  (2) When the person is not required to surrender a certificate of title because title for the vehicle was issued in some other form, the person shall follow procedures adopted by the department by rule.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply if the person does not intend to rebuild or repair the vehicle, to transfer the vehicle or to use the frame or unibody of the vehicle for repairing or constructing another vehicle. [1991 c.820 Â§23; 1991 c.873 Â§26; 1993 c.233 Â§60]

Â Â Â Â Â  819.018 Failure to notify subsequent purchaser of condition of vehicle; rules; penalty. (1) A person commits the offense of failure to notify a subsequent purchaser of the condition of a vehicle if the person sells a totaled vehicle and does not provide the purchaser with a salvage title certificate or, if no certificate is required as evidence of salvage title, does not comply with rules adopted by the Department of Transportation for notification of salvage title without a certificate.

Â Â Â Â Â  (2) The offense described in this section, failure to notify a subsequent purchaser of the condition of a vehicle, is a Class A misdemeanor when committed by someone other than an insurer. [1991 c.820 Â§Â§5,22; 1993 c.233 Â§61]

Â Â Â Â Â  819.020 [1983 c.338 Â§195; 1985 c.16 Â§69; 1985 c.176 Â§1; 1987 c.119 Â§5; repealed by 1991 c.820 Â§20]

Â Â Â Â Â  819.030 Department procedure on receipt of title or notice. The Department of Transportation shall comply with the following procedures upon receiving a certificate of title or other notice in accordance with the provisions of ORS 819.010, 819.012 or 819.014:

Â Â Â Â Â  (1) If the department is satisfied that the vehicle is totaled, wrecked, dismantled, disassembled or substantially altered, the department shall cancel and retire the registration and title of the vehicle. Except for issuance of a salvage title, the department shall not register or title the vehicle again unless:

Â Â Â Â Â  (a) The department is satisfied that the original title certificate, if any, was surrendered in error or that notice was submitted in error and the record canceled in error;

Â Â Â Â Â  (b) The vehicle is registered or titled as an assembled vehicle, a reconstructed vehicle or a replica; or

Â Â Â Â Â  (c) The vehicle is recovered after a theft if the theft is the reason that the vehicle was considered a totaled vehicle.

Â Â Â Â Â  (2) If the department is satisfied that the vehicle is totaled, wrecked, dismantled or disassembled, the department may issue a proof of compliance form if no salvage title is issued for the vehicle. [1983 c.338 Â§196; 1985 c.176 Â§2; 1985 c.401 Â§3; 1987 c.119 Â§6; 1991 c.820 Â§8; 1991 c.873 Â§38; 1993 c.233 Â§62]

Â Â Â Â Â  819.040 Illegal salvage procedures; penalty. (1) A person commits the offense of illegal salvage procedures if the person engages in crushing, compacting or shredding of vehicles and the person violates any requirements under the following:

Â Â Â Â Â  (a) The person may accept vehicles as salvage material from other persons who hold a dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (b) Except as otherwise provided in this subsection, the person may not accept vehicles from another person who does not hold a dismantler certificate issued under ORS 822.110, unless the other person:

Â Â Â Â Â  (A) Complies with the requirements of ORS 819.010, or is in possession of a certificate of sale issued under ORS 819.240 or of a salvage title certificate; and

Â Â Â Â Â  (B) Displays a salvage title certificate, a compliance form issued under ORS 819.030, or a certificate of sale to the person engaged in salvage.

Â Â Â Â Â  (c) The person engaged in salvage may accept a copy of the Department of Transportation form issued under ORS 819.030 as proof of compliance under ORS 819.010 or may accept a certificate of sale or a salvage title certificate, as applicable, and surrender such copy or certificate to the department.

Â Â Â Â Â  (d) The person may accept vehicles as salvage material from authorities or tow businesses disposing of vehicles as authorized under ORS 819.215 or 819.280 if the authority or tow business gives the person a copy of notification made to the department under ORS 819.215 or 819.280.

Â Â Â Â Â  (2) If a salvage title has been issued in a form other than a certificate, the person engaged in salvage may accept documents or information in a manner or form determined by the department by rule.

Â Â Â Â Â  (3) The offense described in this section, illegal salvage procedures, is a Class A misdemeanor. [1983 c.338 Â§197; 1985 c.16 Â§70; 1991 c.873 Â§39; 1993 c.233 Â§63; 1993 c.326 Â§3; 2005 c.654 Â§28; 2005 c.738 Â§3]

ABANDONED VEHICLES

(Offense)

Â Â Â Â Â  819.100 Abandoning a vehicle; penalty. (1) A person commits the offense of abandoning a vehicle if the person abandons a vehicle upon a highway or upon any public or private property.

Â Â Â Â Â  (2) The owner of the vehicle as shown by the records of the Department of Transportation shall be considered responsible for the abandonment of a vehicle in the manner prohibited by this section and shall be liable for the cost of removal and disposition of the abandoned vehicle.

Â Â Â Â Â  (3) A vehicle abandoned in violation of this section is subject to the provisions for removal of abandoned vehicles under ORS 819.110 and 819.120 and to being sold as provided under ORS 819.210 or 819.220.

Â Â Â Â Â  (4) The offense described in this section, abandoning a vehicle, is a Class B traffic violation. [1983 c.338 Â§677; 1995 c.758 Â§7]

(Custody and Removal)

Â Â Â Â Â  819.110 Removal and sale of abandoned vehicle; general provisions. (1) After providing notice required under ORS 819.170 and, if requested, a hearing under ORS 819.190, an authority described under ORS 819.140 may take a vehicle into custody and remove the vehicle if:

Â Â Â Â Â  (a) The authority has reason to believe the vehicle is disabled or abandoned; and

Â Â Â Â Â  (b) The vehicle has been parked or left standing upon any public way for a period in excess of 24 hours without authorization by statute or local ordinance.

Â Â Â Â Â  (2) The authority in this section to remove and take vehicles into custody is in addition to any authority to remove and take vehicles into custody under ORS 819.120.

Â Â Â Â Â  (3) Subject to ORS 819.150, vehicles and the contents of vehicles removed and taken into custody under this section are subject to a lien as provided under ORS 819.160.

Â Â Â Â Â  (4) An authority removing a vehicle under this section shall cause the vehicle to be appraised within a reasonable time by a person authorized to perform such appraisals under ORS 819.230.

Â Â Â Â Â  (5) Vehicles removed and taken into custody under this section are subject to sale under ORS 819.210 or 819.220 if the vehicles are not reclaimed as provided under ORS 819.150 or returned to the owner or person entitled to possession under ORS 819.190. [1983 c.338 Â§417; 1995 c.758 Â§8]

Â Â Â Â Â  819.120 Immediate custody and removal of vehicle constituting hazard; rules. (1) An authority described under ORS 819.140 may immediately take custody of a vehicle that is disabled, abandoned, parked or left standing unattended on a road or highway right of way and that is in such a location as to constitute a hazard or obstruction to motor vehicle traffic using the road or highway.

Â Â Â Â Â  (2) As used in this section, a Âhazard or obstructionÂ includes, but is not necessarily limited to:

Â Â Â Â Â  (a) Any vehicle that is parked so that any part of the vehicle extends within the paved portion of the travel lane.

Â Â Â Â Â  (b) Any vehicle that is parked so that any part of the vehicle extends within the highway shoulder or bicycle lane:

Â Â Â Â Â  (A) Of any freeway within the city limits of any city in this state during the hours of 7 a.m. to 9 a.m. and 4 p.m. to 6 p.m.;

Â Â Â Â Â  (B) Of any freeway within 1,000 feet of the area where a freeway exit or entrance ramp meets the freeway; or

Â Â Â Â Â  (C) Of any highway during or into the period between sunset and sunrise if the vehicle presents a clear danger.

Â Â Â Â Â  (3) As used in this section, Âhazard or obstructionÂ does not include parking in a designated parking area along any highway or, except as described in subsection (2) of this section, parking temporarily on the shoulder of the highway as indicated by a short passage of time and by the operation of the hazard lights of the vehicle, the raised hood of the vehicle, or advance warning with emergency flares or emergency signs.

Â Â Â Â Â  (4) After taking a vehicle into custody under this section an authority taking custody of a vehicle is required to give the notice described under ORS 819.180 and, if requested, a hearing described under ORS 819.190.

Â Â Â Â Â  (5) The authority in this section to remove and take vehicles into custody is in addition to any authority to remove and take vehicles into custody under ORS 819.110.

Â Â Â Â Â  (6) Subject to ORS 819.150, vehicles and the contents of vehicles removed and taken into custody under this section are subject to a lien as provided under ORS 819.160.

Â Â Â Â Â  (7) An authority removing a vehicle under this section shall cause the vehicle to be appraised within a reasonable time by a person authorized to perform such appraisals under ORS 819.230.

Â Â Â Â Â  (8) Vehicles removed and taken into custody under this section are subject to sale or disposition under ORS 819.210 or 819.220 if the vehicles are not reclaimed under ORS 819.150 or returned to the owner or person entitled thereto under ORS 819.190.

Â Â Â Â Â  (9) The Oregon Transportation Commission, by rule, shall establish additional criteria for determining when vehicles on state highways, interstate highways and state property are subject to being taken into immediate custody under this section. [1983 c.338 Â§418; 1985 c.77 Â§1; 1991 c.464 Â§1; 1995 c.758 Â§9]

Â Â Â Â Â  819.130 [1983 c.338 Â§419; 1985 c.16 Â§221; 1993 c.385 Â§4; repealed by 1995 c.758 Â§23]

Â Â Â Â Â  819.140 Agencies having authority to remove vehicles; powers of agency taking custody. (1) This section establishes which agency has the authority to remove and take vehicles into custody under ORS 819.110 and 819.120. The agency with authority for removal is responsible for notice and hearings under ORS 819.170 to 819.190 and for the sale or disposal of the vehicle under ORS 819.210 or 819.220. Authority for removal of a vehicle depends on the location of the vehicle as described under the following:

Â Â Â Â Â  (a) If a vehicle is upon the right of way of a state highway, on an interstate highway that is part of the National System of Interstate and Defense Highways established under section 103(e), title 23, United States Code or on state property, the Department of State Police or the Department of Transportation may provide for a vehicle to be taken into custody. When the Department of State Police or the Department of Transportation exercises powers described in this section, the Department of State Police or the Department of Transportation shall notify either the sheriff or an appropriate authority of the county in which the vehicle is located. The authority notified by the Department of State Police or the Department of Transportation shall exercise the powers described in this section in lieu of the Department of State Police or the Department of Transportation and shall exercise authority over the vehicle. Action taken by the Department of State Police or the Department of Transportation under this subsection is not subject to ORS chapter 183. The authority actually providing for the removal of the vehicle is subject to the appropriate procedures upon removal and sale or disposal of the vehicle.

Â Â Â Â Â  (b) If the vehicle is upon the right of way of a county road or any other highway or property within the boundaries of a county, the sheriff of the county or a county agency with appropriate authority may take the vehicle into custody and exercise the powers relating to authority over the vehicle described in this section.

Â Â Â Â Â  (c) If the vehicle is on a city street or alley, on an interstate highway or other highway within the boundaries of the city or on any other property within the boundaries of a city, the city police or a city agency with appropriate authority may take the vehicle into custody and exercise the powers relating to authority over the vehicle described in this section.

Â Â Â Â Â  (2) Except as otherwise provided by this section, an agency taking custody of a vehicle under ORS 819.110 or 819.120 may:

Â Â Â Â Â  (a) Use its own personnel, equipment and facilities for the removal and preservation of such vehicles; or

Â Â Â Â Â  (b) Hire or otherwise engage other personnel, equipment and facilities for that purpose. [1983 c.338 Â§420; 1985 c.16 Â§222; 1995 c.758 Â§10; 2003 c.819 Â§1]

Â Â Â Â Â  819.150 Rights and liabilities of owner. The owner, a person entitled to possession or any person with an interest recorded on the title of a vehicle taken into custody under ORS 819.110 or 819.120:

Â Â Â Â Â  (1) Is liable for all costs and expenses incurred in the removal, preservation and custody of the vehicle and its contents except that:

Â Â Â Â Â  (a) The owner, a person entitled to the vehicle or any person with an interest recorded on the title is not liable for nor shall be required to pay storage charges for a period in excess of 20 days unless the person has received a written notice under ORS 819.160. In no case shall a person be required to pay storage charges for a storage period in excess of 60 days.

Â Â Â Â Â  (b) A security interest holder is not liable under this subsection unless the security interest holder reclaims the vehicle.

Â Â Â Â Â  (2) May reclaim the vehicle at any time after it is taken into custody and before the vehicle is sold or disposed of under ORS 819.210 or 819.220 upon presentation to the authority holding the vehicle of satisfactory proof of ownership or right to possession and upon payment of costs and expenses for which the person is liable under this section.

Â Â Â Â Â  (3) If the vehicle is taken into custody under ORS 819.110 or 819.120, has a right to request and have a hearing under ORS 819.190 or under procedures established under ORS 801.040, as appropriate.

Â Â Â Â Â  (4) If the vehicle is sold or disposed of under ORS 819.210, 819.215, 819.220 or 819.280, has no further right, title or claim to or interest in the vehicle or the contents of the vehicle.

Â Â Â Â Â  (5) If the vehicle is sold or disposed of under ORS 819.210, has a right to claim the balance of the proceeds from the sale or disposition as provided under ORS 819.260.

Â Â Â Â Â  (6) Has no right to a hearing if the vehicle is disposed of under ORS 819.215 or 819.280. [1983 c.338 Â§421; 1985 c.316 Â§2; 1993 c.233 Â§64; 1993 c.385 Â§Â§5,5a; 1995 c.79 Â§378; 1995 c.758 Â§11; 2005 c.738 Â§4]

Â Â Â Â Â  819.160 Lien for towing. (1) Except as otherwise provided by this section, a person shall have a lien on the vehicle and its contents if the person, at the request of an authority described under ORS 819.140, tows any of the following vehicles:

Â Â Â Â Â  (a) An abandoned vehicle appraised at a value of more than $500 by a person who holds a certificate issued under ORS 819.230.

Â Â Â Â Â  (b) A vehicle taken into custody under ORS 819.110 or 819.120, unless it is an abandoned vehicle appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.230.

Â Â Â Â Â  (c) A vehicle left parked or standing in violation of ORS 811.555 or 811.570.

Â Â Â Â Â  (2) A lien established under this section shall be on the vehicle and its contents for the just and reasonable charges for the towing service performed and any storage provided. However, if the person who tows the vehicle fails to comply with the notice requirements of subsection (3) of this section, the amount of any lien claimed under this paragraph shall be limited to an amount equal to the just and reasonable charges for the towing service performed and storage provided for a period not exceeding 20 days from the date the vehicle and its contents were placed in storage. The lien shall be subject to the provisions for liens under ORS 98.812 (3). The person holding the lien may retain possession of the vehicle and contents until the charges on which the lien is based are paid. A lien described under this section does not attach:

Â Â Â Â Â  (a) To the contents of any vehicle taken from public property until 15 days after taking the vehicle into custody.

Â Â Â Â Â  (b) To the contents of any vehicle that is taken into custody for violation of ORS 811.555 or 811.570.

Â Â Â Â Â  (3) A person who tows any vehicle at the request of an authority under ORS 819.110 or 819.120 shall transmit by certified mail, within 20 days after the vehicle and its contents are placed in storage, written notice, approved by the authority, containing information on the procedures necessary to obtain a hearing under ORS 819.190. The notice shall be provided to the owner, a person entitled to possession or any person with an interest recorded on the title to the vehicle. This subsection does not apply to a person who tows an abandoned vehicle that is appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.230. [1983 c.338 Â§422; 1985 c.16 Â§223; 1993 c.326 Â§5; 1993 c.385 Â§6; 1995 c.79 Â§379; 1995 c.758 Â§12]

Â Â Â Â Â  819.170 Notice prior to removal; methods; contents. If an authority proposes to take custody of a vehicle under ORS 819.110, the authority shall provide notice and shall provide an explanation of procedures available for obtaining a hearing under ORS 819.190. Except as otherwise provided under ORS 801.040, notice required under this section shall comply with all of the following:

Â Â Â Â Â  (1) Notice shall be given by affixing a notice to the vehicle with the required information. The notice shall be affixed to the vehicle at least 24 hours before taking the vehicle into custody. The 24-hour period under this subsection includes holidays, Saturdays and Sundays.

Â Â Â Â Â  (2) Notice shall state all of the following:

Â Â Â Â Â  (a) That the vehicle will be subject to being taken into custody and removed by the appropriate authority if the vehicle is not removed before the time set by the appropriate authority.

Â Â Â Â Â  (b) The statute, ordinance or rule violated by the vehicle and under which the vehicle will be removed.

Â Â Â Â Â  (c) The place where the vehicle will be held in custody or the telephone number and address of the appropriate authority that will provide the information.

Â Â Â Â Â  (d) That the vehicle, if taken into custody and removed by the appropriate authority, will be subject to towing and storage charges and that a lien will attach to the vehicle and its contents.

Â Â Â Â Â  (e) That the vehicle will be sold to satisfy the costs of towing and storage if the charges are not paid.

Â Â Â Â Â  (f) That the owner, possessor or person having an interest in the vehicle is entitled to a hearing, before the vehicle is impounded, to contest the proposed custody and removal if a hearing is timely requested.

Â Â Â Â Â  (g) That the owner, possessor or person having an interest in the vehicle may also challenge the reasonableness of any towing and storage charges at the hearing.

Â Â Â Â Â  (h) The time within which a hearing must be requested and the method for requesting a hearing. [1983 c.338 Â§423; 1985 c.316 Â§3; 1993 c.385 Â§Â§7,7a; 1995 c.758 Â§13]

Â Â Â Â Â  819.180 Notice after removal; method; contents. (1) If an authority takes custody of a vehicle under ORS 819.120, the authority shall provide, by certified mail within 48 hours of the removal, written notice with an explanation of procedures available for obtaining a hearing under ORS 819.190 to the owners of the vehicle and any lessors or security interest holders as shown in the records of the Department of Transportation. The notice shall state that the vehicle has been taken into custody and shall give the location of the vehicle and describe procedures for the release of the vehicle and for obtaining a hearing under ORS 819.190. The 48-hour period under this subsection does not include holidays, Saturdays or Sundays.

Â Â Â Â Â  (2) Any notice given under this section after a vehicle is taken into custody and removed shall state all of the following:

Â Â Â Â Â  (a) That the vehicle has been taken into custody and removed, the identity of the appropriate authority that took the vehicle into custody and removed the vehicle and the statute, ordinance or rule under which the vehicle has been taken into custody and removed.

Â Â Â Â Â  (b) The location of the vehicle or the telephone number and address of the appropriate authority that will provide the information.

Â Â Â Â Â  (c) That the vehicle is subject to towing and storage charges, the amount of charges that have accrued to the date of the notice and the daily storage charges.

Â Â Â Â Â  (d) That the vehicle and its contents are subject to a lien for payment of the towing and storage charges and that the vehicle and its contents will be sold to cover the charges if the charges are not paid by a date specified by the appropriate authority.

Â Â Â Â Â  (e) That the owner, possessor or person having an interest in the vehicle and its contents is entitled to a prompt hearing to contest the validity of taking the vehicle into custody and removing it and to contest the reasonableness of the charges for towing and storage if a hearing is timely requested.

Â Â Â Â Â  (f) The time within which a hearing must be requested and the method for requesting a hearing.

Â Â Â Â Â  (g) That the vehicle and its contents may be immediately reclaimed by presentation to the appropriate authority of satisfactory proof of ownership or right to possession and either payment of the towing and storage charges or the deposit of cash security or a bond equal to the charges with the appropriate authority. [1983 c.338 Â§424; 1985 c.316 Â§4; 1993 c.385 Â§8; 1995 c.758 Â§14]

Â Â Â Â Â  819.185 Procedure for vehicles that have no identification markings. If there is no vehicle identification number on a vehicle and there are no registration plates and no other markings through which the Department of Transportation could identify the owner of the vehicle, then an authority otherwise required to provide notice under ORS 819.170 or 819.180 is not required to provide such notice and the vehicle may be removed and disposed of as though notice and an opportunity for a hearing had been given. [1995 c.758 Â§22]

Â Â Â Â Â  819.190 Hearing to contest validity of removal and custody. A person provided notice under ORS 819.170 or 819.180 or any other person who reasonably appears to have an interest in the vehicle may request a hearing under this section to contest the validity of the removal and custody under ORS 819.120 or proposed removal and custody of a vehicle under ORS 819.110 by submitting a request for hearing with the appropriate authority not more than five days from the mailing date of the notice. The five-day period in this section does not include holidays, Saturdays or Sundays. Except as otherwise provided under ORS 801.040, a hearing under this section shall comply with all of the following:

Â Â Â Â Â  (1) If the authority proposing to remove a vehicle under ORS 819.110 receives a request for hearing before the vehicle is taken into custody and removed, the vehicle shall not be removed unless the vehicle constitutes a hazard.

Â Â Â Â Â  (2) A request for hearing shall be in writing and shall state grounds upon which the person requesting the hearing believes that the custody and removal of the vehicle is not justified.

Â Â Â Â Â  (3) Upon receipt of a request for a hearing under this section, the appropriate authority shall set a time for the hearing within 72 hours of the receipt of the request and shall provide notice of the hearing to the person requesting the hearing and to the owners of the vehicle and any lessors or security interest holders shown in the records of the Department of Transportation, if not the same as the person requesting the hearing. The 72-hour period in this subsection does not include holidays, Saturdays or Sundays.

Â Â Â Â Â  (4) If the appropriate authority finds, after hearing and by substantial evidence on the record, that the custody and removal of a vehicle was:

Â Â Â Â Â  (a) Invalid, the appropriate authority shall order the immediate release of the vehicle to the owner or person with right of possession. If the vehicle is released under this paragraph, the person to whom the vehicle is released is not liable for any towing or storage charges. If the person has already paid the towing and storage charges on the vehicle, the authority responsible for taking the vehicle into custody and removing the vehicle shall reimburse the person for the charges. New storage costs on the vehicle will not start to accrue, however, until more than 24 hours after the time the vehicle is officially released to the person under this paragraph.

Â Â Â Â Â  (b) Valid, the appropriate authority shall order the vehicle to be held in custody until the costs of the hearing and all towing and storage costs are paid by the party claiming the vehicle. If the vehicle has not yet been removed, the appropriate authority shall order its removal.

Â Â Â Â Â  (5) A person who fails to appear at a hearing under this section is not entitled to another hearing unless the person provides reasons satisfactory to the appropriate authority for the personÂs failure to appear.

Â Â Â Â Â  (6) An appropriate authority is only required to provide one hearing under this section for each time the appropriate authority takes a vehicle into custody and removes the vehicle or proposes to do so.

Â Â Â Â Â  (7) A hearing under this section may be used to determine the reasonableness of the charge for towing and storage of the vehicle. Towing and storage charges set by law, ordinance or rule or that comply with law, ordinance or rule are reasonable for purposes of this subsection.

Â Â Â Â Â  (8) An authority shall provide a written statement of the results of a hearing held under this section to the person requesting the hearing.

Â Â Â Â Â  (9) Hearings held under this section may be informal in nature, but the presentation of evidence in a hearing shall be consistent with the presentation of evidence required for contested cases under ORS 183.450.

Â Â Â Â Â  (10) The hearings officer at a hearing under this section may be an officer, official or employee of the appropriate authority but shall not have participated in any determination or investigation related to taking into custody and removing the vehicle that is the subject of the hearing.

Â Â Â Â Â  (11) The determination of a hearings officer at a hearing under this section is final and is not subject to appeal. [1983 c.338 Â§425; 1985 c.16 Â§224; 1985 c.316 Â§5]

Â Â Â Â Â  819.200 Exemption from notice and hearing requirements for vehicle held in criminal investigation. A vehicle that is being held as part of any criminal investigation is not subject to any requirements under ORS 819.170 to 819.190 unless the criminal investigation relates to the theft of the vehicle. [1983 c.338 Â§426; 1993 c.385 Â§9]

(Disposal of Vehicle)

Â Â Â Â Â  819.210 Sale of vehicle not reclaimed. (1) If a vehicle taken into custody under ORS 819.110 or 819.120 is not reclaimed within 30 days after it is taken into custody, the authority with custody of the vehicle shall either:

Â Â Â Â Â  (a) Sell the vehicle and its contents at public auction in the manner provided in ORS 87.192 and 87.196; or

Â Â Â Â Â  (b) Dispose of the vehicle in a manner provided by local ordinance.

Â Â Â Â Â  (2) The contents of any vehicle sold under this section are subject to the same conditions of sale as the vehicle in which they are found.

Â Â Â Â Â  (3) The authority to dispose of a vehicle under this section is in addition to any authority under ORS 819.220.

Â Â Â Â Â  (4) Funds received from the sale of a vehicle or its contents under this section shall be disposed of as provided in ORS 819.250.

Â Â Â Â Â  (5) Upon sale of a vehicle under this section, an authority shall issue a certificate of sale as described in ORS 819.240. [1983 c.338 Â§427; 1995 c.758 Â§15]

Â Â Â Â Â  819.215 Disposal of vehicle appraised at $500 or less. (1) If an abandoned vehicle is appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.230, the person who towed the vehicle or the authority that requested the tow, if the authority chooses to dispose of the vehicle, shall:

Â Â Â Â Â  (a) Notify the registered owner and secured parties as provided in subsection (3) of this section;

Â Â Â Â Â  (b) Photograph the vehicle;

Â Â Â Â Â  (c) Notify the Department of Transportation that the vehicle will be disposed of; and

Â Â Â Â Â  (d) Unless the vehicle is claimed by a person entitled to possession of it within 15 days of the date of notice under subsection (3) of this section, dispose of the vehicle and its contents to a person who holds a valid dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (2) The authority that requests towing of an abandoned vehicle shall provide the tow company, at the time of the tow, the name and address of the registered owner of the vehicle, as shown by records of the department, and the names and addresses of any persons claiming interests in the vehicle, as shown by records of the department.

Â Â Â Â Â  (3) The person who tows the vehicle, or the authority that requested the tow if the authority chooses to dispose of the vehicle, shall give written notice, within 48 hours of the day the vehicle was towed, to the persons whose names are furnished under subsection (2) of this section. The 48 hours shall not include Saturdays, Sundays or holidays. The notice shall state that a person entitled to possession of the vehicle has 15 days from the date the notice was mailed to claim the vehicle and that if the vehicle is not claimed, it will be disposed of as provided in this section.

Â Â Â Â Â  (4) Disposal of a vehicle to a dismantler as provided in this section extinguishes all prior ownership and possessory rights.

Â Â Â Â Â  (5) The department shall adopt rules specifying the form in which notification to the department required by subsection (1) of this section shall be submitted and what information shall be conveyed to the department. The person disposing of the vehicle may submit to the dismantler a copy of any notification submitted to the department under this section instead of submitting to the dismantler ownership or other title documents for the vehicle. [1993 c.326 Â§2; 1995 c.758 Â§16; 2005 c.654 Â§29]

Â Â Â Â Â  Note: 819.215 was added to and made a part of ORS chapter 819 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  819.220 Disposal of vehicle without notice and public auction. (1) If a vehicle taken into custody under ORS 819.110 or 819.120 is appraised at a value of $1,000 or less, or if it is an abandoned vehicle appraised at a value of $1,000 or less but more than $500, the authority with custody of the vehicle may dispose of the vehicle without notice and public auction if any of the following occur:

Â Â Â Â Â  (a) The owner of the vehicle and any lessor or security interest holder shown in the records of the Department of Transportation sign a release, under oath, disclaiming any future interest in the vehicle.

Â Â Â Â Â  (b) The owner and any lessor or security interest holder shown in the records of the department have been sent notification of the location of the vehicle and, within 15 days after the date the notification is mailed, the persons notified have not signed releases or the vehicle has not been reclaimed. Failure to sign a release or to reclaim the vehicle shall constitute a waiver of interest in the vehicle.

Â Â Â Â Â  (2) Upon completion of the requirements under this section, the authority may sell the vehicle without notice and public auction to any of the persons described in this subsection. The authority shall issue to the person purchasing the vehicle a certificate of sale described under ORS 819.240 and shall notify the person that the person might be required by the provisions of ORS 819.016 to apply for a salvage title. The authority may sell a vehicle under this subsection to any of the following:

Â Â Â Â Â  (a) A dismantler with a certificate issued under ORS 822.110.

Â Â Â Â Â  (b) Any other person who complies with the provisions of ORS 819.010.

Â Â Â Â Â  (3) Upon disposition of a vehicle under this section the vehicle shall cease to be a vehicle for purposes of the vehicle code, except as provided in the following:

Â Â Â Â Â  (a) The person purchasing the vehicle is subject to the provisions of ORS 819.010 and 819.040 relating to salvage procedures and requirements for destruction of vehicles.

Â Â Â Â Â  (b) The provisions of ORS 819.030 apply to the procedures of the department relating to the vehicle, as appropriate.

Â Â Â Â Â  (4) The authority to sell or dispose of a vehicle under this section is in addition to any authority under ORS 819.210. [1983 c.338 Â§428; 1985 c.16 Â§225; 1985 c.316 Â§6; 1991 c.873 Â§40; 1993 c.326 Â§7; 1993 c.751 Â§76; 1995 c.758 Â§17; 2005 c.654 Â§30]

Â Â Â Â Â  819.230 Appraiser certificate; qualification; issuance; renewal; revocation; suspension; rules. (1) A person who is issued an appraiser certificate by the Department of Transportation under this section is qualified to appraise vehicles for sale under ORS 819.210 and 819.220.

Â Â Â Â Â  (2) The department shall establish rules to provide for issuance of appraiser certificates under this section. Rules adopted by the department under this section shall provide for all of the following:

Â Â Â Â Â  (a) A method of ascertaining the qualifications and competence of individuals to conduct vehicle appraisals in accordance with the rules of the department and generally accepted methods of appraisal.

Â Â Â Â Â  (b) A system for issuance of appraiser certificates to persons who qualify under the rules of the department.

Â Â Â Â Â  (c) Procedures and grounds for revocation or suspension of appraiser certificates issued under this section if the department determines the person holding the certificate has violated the rules adopted by the department.

Â Â Â Â Â  (d) A procedure for renewal of appraiser certificates issued under this section.

Â Â Â Â Â  (3) Appraiser certificates issued under this section are subject to the following:

Â Â Â Â Â  (a) A certificate shall expire two years from the date of issuance unless renewed according to the rules of the department.

Â Â Â Â Â  (b) The department shall not issue an appraiser certificate to a person until the person has paid the fee for issuance of an appraiser certificate under ORS 822.700.

Â Â Â Â Â  (c) The department shall not renew an appraiser certificate issued under this section until the holder has paid the fee for renewal of an appraiser certificate under ORS 822.700. [1983 c.338 Â§810]

Â Â Â Â Â  819.240 Certificate of sale; issuing title and registration card for vehicle. (1) When any vehicle is sold under ORS 819.210 or 819.220, the authority selling the vehicle under that section, at the time of the payment of the purchase price, shall execute a certificate of sale in duplicate. The original certificate of sale shall be delivered to the purchaser and the copy shall be retained by the authority. The certificate of sale shall contain the name and address of the purchaser, the date of sale, the consideration paid, a description of the vehicle and a stipulation that no warranty is made as to the condition or title of the vehicle.

Â Â Â Â Â  (2) The purchaser, upon presentation of the certificate of sale to the Department of Transportation and payment of the fees required by law, is entitled to be issued title and a registration card for the vehicle or to be issued a salvage title, as appropriate. [1983 c.338 Â§429; 1991 c.873 Â§41; 1993 c.233 Â§65]

Â Â Â Â Â  819.250 Return of sale; proceeds. (1) When any vehicle is sold under ORS 819.210 or 819.220, the authority selling the vehicle shall transmit to the Department of Transportation, and to the treasurer of that authority, a return of sale setting forth:

Â Â Â Â Â  (a) A description of the vehicle;

Â Â Â Â Â  (b) The purchase price;

Â Â Â Â Â  (c) The name and address of the purchaser;

Â Â Â Â Â  (d) The costs incurred in the sale; and

Â Â Â Â Â  (e) The costs and expenses incurred in the removal, preservation and custody of the vehicle.

Â Â Â Â Â  (2) The authority selling the vehicle under ORS 819.210 or 819.220 shall transmit to the treasurer of that authority, with the return of sale, the balance of the proceeds of the sale. The authority may deduct from the proceeds the costs incurred in the sale and the costs and expenses incurred in the removal, preservation and custody of the vehicle. Upon receipt of the return of sale and such proceeds, the treasurer of the authority shall deposit such proceeds in the general fund of the authority and file in the treasurerÂs office the return of sale. [1983 c.338 Â§430; 1985 c.16 Â§226; 1985 c.94 Â§1]

Â Â Â Â Â  819.260 Claim by former owner to proceeds of sale. At any time within two years after the sale of a vehicle under ORS 819.210, the former owner or former interest holder of the vehicle may recover the proceeds from the general fund of the selling authority under ORS 819.250 by filing a claim with the authority. The claim shall be audited and paid as are other claims against the authority. [1983 c.338 Â§431; 1985 c.316 Â§7]

(Related Offense)

Â Â Â Â Â  819.270 Illegal operation of junk vehicle sold by public body; penalty. (1) A person commits the offense of illegal operation of a junk vehicle sold by a public body if the person operates a vehicle previously sold under ORS 819.220 and the vehicle is not registered as a reconstructed vehicle, an assembled vehicle or a replica.

Â Â Â Â Â  (2) The offense described in this section, illegal operation of a junk vehicle sold by a public body, is a Class C misdemeanor. [1983 c.338 Â§432; 1987 c.119 Â§7]

VEHICLES WITH LOW APPRAISAL VALUE

Â Â Â Â Â  819.280 Disposal of vehicle at request of person in lawful possession; rules. (1) A person may make a request to an authority described in ORS 819.140 (1)(b) or (c) to dispose of a vehicle that is on the private property of the person and that is appraised at a value of $500 or less, as determined by a holder of a certificate issued under ORS 819.230, if the person is in lawful possession of the vehicle. For the purposes of this subsection, a person need not have the certificate of title to be in lawful possession of the vehicle.

Â Â Â Â Â  (2) If the authority requested to dispose of a vehicle under subsection (1) of this section chooses to dispose of the vehicle, the authority shall do all of the following:

Â Â Â Â Â  (a) Photograph the vehicle.

Â Â Â Â Â  (b) Verify that the person is in lawful possession of the vehicle.

Â Â Â Â Â  (c) Provide notification to the person requesting the disposal and the Department of Transportation of all of the following:

Â Â Â Â Â  (A) The name and address of the person requesting the disposal;

Â Â Â Â Â  (B) The vehicle identification number;

Â Â Â Â Â  (C) The appraised value of the vehicle;

Â Â Â Â Â  (D) The appraiserÂs certificate number and signature; and

Â Â Â Â Â  (E) The name and address of the authority disposing of the vehicle.

Â Â Â Â Â  (d) Dispose of the vehicle and its contents to a person who holds a valid dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (3) The authority disposing of the vehicle may charge the person requesting the disposal a fee to dispose of the vehicle.

Â Â Â Â Â  (4) Disposal of a vehicle to a dismantler as provided in this section extinguishes all prior ownership and possessory rights.

Â Â Â Â Â  (5) The department shall adopt rules specifying the form in which notification required by subsection (2) of this section shall be submitted and what additional information shall be conveyed to the department.

Â Â Â Â Â  (6) In lieu of submitting ownership or other title documents for the vehicle, the authority disposing of the vehicle may submit to the dismantler a copy of the notification provided to the department under subsection (2) of this section. [2005 c.738 Â§2; 2005 c.738 Â§2a]

STOLEN VEHICLES

Â Â Â Â Â  819.300 Possession of a stolen vehicle; penalty. (1) A person commits the offense of possession of a stolen vehicle if the person possesses any vehicle which the person knows or has reason to believe has been stolen.

Â Â Â Â Â  (2) The offense described in this section, possession of a stolen vehicle, is a Class C felony. [1983 c.338 Â§297]

Â Â Â Â Â  819.310 Trafficking in stolen vehicles; penalty. (1) A person commits the offense of trafficking in stolen vehicles if the person receives or transfers possession of a vehicle which the person knows or has reason to believe has been stolen with intent to obtain, transfer or sell title to the vehicle.

Â Â Â Â Â  (2) The offense described in this section, trafficking in stolen vehicles, is a Class C felony. [1983 c.338 Â§298; 1985 c.16 Â§121]

VEHICLE IDENTIFICATION NUMBERS

Â Â Â Â Â  819.400 Assignment of numbers. The Department of Transportation shall provide vehicle identification numbers for vehicles required to be registered in this state and components of such vehicles as the department determines necessary if the vehicles or components do not have vehicle identification numbers. The authority granted by this section is subject to the following:

Â Â Â Â Â  (1) A vehicle identification number provided under this section shall be assigned by the department and permanently attached to the vehicle or component as prescribed by the department.

Â Â Â Â Â  (2) A vehicle identification number provided under this section shall be furnished by the department.

Â Â Â Â Â  (3) The vehicle identification number shall be affixed on an appropriate place on the vehicle or component by the department or, at the discretion of the department, by a police agency that has custody of the vehicle or component.

Â Â Â Â Â  (4) The department shall not assign a vehicle identification number to a vehicle or component from which the identification number assigned to the vehicle or component has been removed, defaced, covered, altered or destroyed unless the vehicle or component has been:

Â Â Â Â Â  (a) Held and inspected by a police agency under ORS 819.440; or

Â Â Â Â Â  (b) Inspected by a specially qualified inspector or police officer for the purpose of locating the identification number and if the number is found it shall be checked with the list of stolen vehicles maintained by the National Crime Information Center. [1983 c.338 Â§293; 1985 c.253 Â§9]

Â Â Â Â Â  819.410 Failure to obtain vehicle identification number for unnumbered vehicle; exception; penalty. (1) A person commits the offense of failure to obtain a vehicle identification number for an unnumbered vehicle if the person is the owner of a vehicle that has never carried a vehicle identification number and the person does not obtain a vehicle identification number for the vehicle in the manner provided under ORS 819.400.

Â Â Â Â Â  (2) This section does not apply to vehicles that are exempt from registration under ORS 803.305 or from titling under ORS 803.030.

Â Â Â Â Â  (3) The offense described in this section, failure to obtain a vehicle identification number for an unnumbered vehicle, is a Class D traffic violation. [1983 c.338 Â§294; 1985 c.253 Â§10; 1995 c.383 Â§97]

Â Â Â Â Â  819.420 Failure to obtain vehicle identification number for vehicle with altered or removed number; penalty. (1) A person commits the offense of failure to obtain a vehicle identification number for a vehicle with an altered or removed number if the person has a vehicle or vehicle component returned under ORS 819.440 and the person does not obtain a vehicle identification number for the vehicle or component in the manner provided under ORS 819.400.

Â Â Â Â Â  (2) The offense described in this section, failure to obtain a vehicle identification number for a vehicle with an altered or removed number, is a Class C misdemeanor. [1983 c.338 Â§295; 1985 c.393 Â§7]

Â Â Â Â Â  819.430 Trafficking in vehicles with destroyed or altered identification numbers; penalty. (1) A person commits the offense of trafficking in vehicles with destroyed or altered identification numbers if the person knowingly buys, sells, receives, disposes of, conceals or has in the personÂs possession any vehicle or component from which the vehicle identification number has been removed, defaced, covered, altered or destroyed for the purpose of concealing or misrepresenting the identity of the vehicle or component.

Â Â Â Â Â  (2) The offense described in this section, trafficking in vehicles with destroyed or altered identification numbers, is a Class A misdemeanor. [1983 c.338 Â§296]

Â Â Â Â Â  819.440 Police seizure of vehicle without identification number; inspection; disposition of vehicle; disposition of moneys from sale. When a police officer discovers a vehicle or component, including a transmission, engine or other severable portion of a vehicle which possesses or did possess an identification number, from which the vehicle identification number assigned to the vehicle or component has been removed, defaced, covered, altered or destroyed the police officer may seize and hold it for identification and disposal as provided under the following:

Â Â Â Â Â  (1) The police agency having custody of the property shall have a specially qualified inspector or police officer inspect the property for the purpose of locating the identification number.

Â Â Â Â Â  (2) If the identification number is found it shall be checked with the list of stolen vehicles maintained by the National Crime Information Center.

Â Â Â Â Â  (3) If the identification number is not found the police agency shall apply to the Department of Transportation for renumbering under ORS 819.400.

Â Â Â Â Â  (4) When the property is not listed as stolen and the identification number is established, the property shall be returned to the person from whom it was seized if:

Â Â Â Â Â  (a) The person can establish that the person is the owner of the property;

Â Â Â Â Â  (b) The person executes a good and valid surety bond in an amount at least equal to the market value of the property and conditioned upon return of the property to the owner, if one can be established; or

Â Â Â Â Â  (c) The person has a certificate as a vehicle dealer issued under ORS 822.020 or a dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (5) If the person to whom the property was returned does not establish the personÂs ownership of the property, the police agency shall make reasonable efforts to determine the names and addresses of the owner and all persons of record having an interest in the property. If the police agency is able to determine the names and addresses of the owner and such other interested persons it shall immediately notify the owner by registered or certified mail of the disposition of the property.

Â Â Â Â Â  (6) If the identification number of property seized is not established or if the property is reported as stolen the police agency having custody of the property shall do all of the following:

Â Â Â Â Â  (a) After making reasonable efforts to ascertain the names and addresses of the owner and all persons of record having an interest in the property, notify the person from whom the property was seized, and the owner and such other persons if they can be ascertained, of their right to respond within 60 days from the issuance of the notice through court action for the return of the seized property.

Â Â Â Â Â  (b) Advertise, as required by this subsection, the taking of the property, the description thereof and a statement of the rights of an owner or other persons of record having an interest in the property to respond through court action for the return of the seized property.

Â Â Â Â Â  (c) Place the advertisement in a daily newspaper published in the city or county where the property was taken, or if a daily newspaper is not published in such city or county, in a newspaper having weekly circulation in the city or county, once a week for two consecutive weeks and by handbills posted in three public places near the place of seizure.

Â Â Â Â Â  (7) If court action is not initiated within 60 days from the issuance of notice the property shall be sold at public auction by the sheriff or other local police agency having custody of the property.

Â Â Â Â Â  (8) Property seized and held by or at the direction of the Department of State Police shall be delivered to the sheriff of the county in which the vehicle was located at the time it was taken into custody for sale under this subsection.

Â Â Â Â Â  (9) The sheriff or other local police agency, after deducting the expense of keeping the property and the cost of sale, shall do the following:

Â Â Â Â Â  (a) Pay all the security interests, according to their priorities which are established by intervention or otherwise at such hearing or in other proceeding brought for that purpose.

Â Â Â Â Â  (b) Pay the balance of the proceeds into the general fund of the unit of government employing the officers of the selling police agency. [1983 c.338 Â§413; 1993 c.751 Â§77; 1995 c.79 Â§380; 2005 c.654 Â§31]

_______________



Chapter 820

Chapter 820 Â Special Provisions for Certain Vehicles

2005 EDITION

SPECIAL PROVISIONS FOR CERTAIN VEHICLES

OREGON VEHICLE CODE

WORKER TRANSPORT AND OTHER VEHICLES

820.010Â Â Â Â  Vehicles subject to safety regulation; Department of Consumer and Business Services jurisdiction; rules

820.020Â Â Â Â  Vehicles other than worker transport vehicles that are subject to safety regulation

820.030Â Â Â Â  Safety code; rules; standards; tentative draft; hearings; notice; amendment

820.040Â Â Â Â  Inspection of vehicles

820.050Â Â Â Â  Orders regarding noncomplying vehicles or drivers

820.060Â Â Â Â  Safety requirement; owner violation of worker transport vehicle safety code; penalty

820.070Â Â Â Â  Driver violation of worker transport vehicle safety code; penalty

SCHOOL VEHICLES

820.100Â Â Â Â  Adoption of safety standards for construction and equipment of school vehicles; rules

820.105Â Â Â Â  School bus stop arms

820.110Â Â Â Â  Rules for driver qualification and training and accident reports

820.120Â Â Â Â  Rules for school vehicle inspection

820.130Â Â Â Â  School bus registration

820.140Â Â Â Â  Revocation of registration

820.150Â Â Â Â  Rules for exemption of certain vehicles from Oregon Vehicle Code

820.160Â Â Â Â  Illegal display of school bus markings; penalty

820.170Â Â Â Â  Improper school bus markings; penalty

820.180Â Â Â Â  Unsafe school vehicle operation; penalty

820.190Â Â Â Â  Minor operating school vehicle; penalty

MISCELLANEOUS PROVISIONS

820.200Â Â Â Â  Minor operating public passenger vehicle; penalty

820.210Â Â Â Â  Registration exemptions for golf carts and similar vehicles

820.220Â Â Â Â  Operation of low-speed vehicle in prohibited area; penalty

AMBULANCES AND EMERGENCY VEHICLES

(Application of Traffic Laws)

820.300Â Â Â Â  Exemptions from traffic laws

820.320Â Â Â Â  Illegal operation of emergency vehicle or ambulance; penalty

(Records)

820.330Â Â Â Â  Failure to make, maintain and make available ambulance records; exemption; penalty

820.340Â Â Â Â  Contents of ambulance records

(Equipment)

820.350Â Â Â Â  Ambulance warning lights

820.360Â Â Â Â  Illegal ambulance lighting equipment; exemption; penalty

820.370Â Â Â Â  Ambulance or emergency vehicle sirens

820.380Â Â Â Â  Illegal ambulance or emergency vehicle sirens; exemption; penalty

IMPLEMENTS OF HUSBANDRY

820.400Â Â Â Â  Unlawful operation of implement of husbandry; penalty

MANUFACTURED STRUCTURES

820.520Â Â Â Â  Travel or special use trailer assessed as manufactured structure; effect of ceasing to be used as permanent home

820.570Â Â Â Â  Violating trip permit requirements for manufactured structures; penalty

WORKER TRANSPORT AND OTHER VEHICLES

Â Â Â Â Â  820.010 Vehicles subject to safety regulation; Department of Consumer and Business Services jurisdiction; rules. (1) A motor vehicle is subject to safety regulation under ORS 820.030 to 820.070, if the vehicle is furnished by an employer and is used to transport one or more workers to and from their places of employment. All of the following apply to this subsection:

Â Â Â Â Â  (a) The employer must be an individual who employs or uses two or more workers.

Â Â Â Â Â  (b) The workers employed or transported may be any individuals who are employed for any period in any work for which the workers are compensated, whether full- or part-time.

Â Â Â Â Â  (c) The place of employment to and from which the vehicle is used to transport workers must be a location where one or more workers are actually performing the labor incident to their employment.

Â Â Â Â Â  (d) Vehicles may include passenger automobiles and station wagons operated by or on behalf of employers.

Â Â Â Â Â  (2) If vehicles described in this section are worker transport buses, the vehicles may be subject to additional regulation for the use of bus safety lights under ORS 811.520 and 816.300 in addition to safety measures under ORS 811.155.

Â Â Â Â Â  (3) The Department of Consumer and Business Services has concurrent jurisdiction with the Department of Transportation in the adoption, under ORS 820.030, of rules relating to vehicles described in this section and in the enforcement of those rules under ORS 820.040 and 820.050 as applied to vehicles described in this section.

Â Â Â Â Â  (4) Vehicles described in this section are in addition to any vehicles subjected to regulation under ORS 820.020. [1983 c.338 Â§738; 1985 c.16 Â§355]

Â Â Â Â Â  820.020 Vehicles other than worker transport vehicles that are subject to safety regulation. Vehicles described in this section are subject to safety regulation under ORS 820.030 to 820.070 in addition to worker transport vehicles subjected to such regulation under ORS 820.010. This section applies to every motor vehicle that is exempt from ORS chapter 825 by ORS 825.017 (9). [1983 c.338 Â§739; 1989 c.992 Â§23]

Â Â Â Â Â  820.030 Safety code; rules; standards; tentative draft; hearings; notice; amendment. The Department of Transportation shall make and enforce reasonable rules relating to vehicles described under ORS 820.010 and 820.020. Authority for enforcement of the rules is established under ORS 820.040 to 820.070. The rules shall be embodied in a safety code and the safety code is subject to all of the following:

Â Â Â Â Â  (1) The safety code shall establish minimum standards for all of the following aspects of the safety and operation of vehicles described under ORS 820.010 and 820.020:

Â Â Â Â Â  (a) For the construction and mechanical equipment of a motor vehicle, including its coupling devices, lighting devices and reflectors, motor exhaust system, rear-vision mirrors, service and parking brakes, steering mechanism, tires, warning and signaling devices and windshield wipers.

Â Â Â Â Â  (b) For the operation of a motor vehicle, including driving rules, loading and carrying freight and passengers, maximum daily hours of service by drivers, minimum age and skill of drivers, physical condition of drivers, refueling, road warning devices and the transportation of gasoline and explosives.

Â Â Â Â Â  (c) For the safety of passengers in a motor vehicle, including emergency exits, fire extinguishers, first aid kits, means of ingress and egress, side walls, and a tailgate or other means of retaining freight and passengers within the motor vehicle.

Â Â Â Â Â  (2) Before formulating a draft of the safety code, the department shall invite the participation of interested state agencies and representative business, farm, labor and safety organizations. These groups may make suggestions relating to the minimum standards to be embodied in the safety code. The department shall consider the suggestions and prepare a tentative draft of the safety code.

Â Â Â Â Â  (3) The following apply to hearings on a tentative draft under this section:

Â Â Â Â Â  (a) Upon the fixing of dates and places for hearings to consider the tentative draft, the department:

Â Â Â Â Â  (A) Shall cause notices of the hearings to be published in one or more daily newspapers of general circulation published and circulated in the City of Portland and in such other newspapers of general circulation in this state as will give wide notices of the hearings; and

Â Â Â Â Â  (B) Shall cause copies of the tentative draft to be widely distributed among representative business, farm, labor and safety organizations and among interested individuals.

Â Â Â Â Â  (b) Any individuals or groups may participate in the hearings, and submit their comments and suggestions relating to the minimum standards embodied in the tentative draft.

Â Â Â Â Â  (4) Notice of the adoption and issuance of the safety code shall be given in the same manner as notices of the hearings.

Â Â Â Â Â  (5) The department shall cause copies of the safety code and amendments thereto to be widely distributed among interested state agencies, among representative business, farm, labor and safety organizations and among interested individuals.

Â Â Â Â Â  (6) The department may amend the safety code at any time upon its own motion or upon complaint by any individual or group, in the same manner as the safety code was prepared, adopted and distributed under this section.

Â Â Â Â Â  (7) No defect or inaccuracy in a notice or in the publication thereof shall invalidate the safety code or any amendment thereto adopted and issued by the department. [1983 c.338 Â§740; 1985 c.16 Â§356]

Â Â Â Â Â  820.040 Inspection of vehicles. (1) The Department of Transportation, in enforcing the safety code established under ORS 820.030, may inspect any vehicle that is described under ORS 820.010 or 820.020.

Â Â Â Â Â  (2) Upon request, the Superintendent of State Police shall assist the department in these inspections. [1983 c.338 Â§741]

Â Â Â Â Â  820.050 Orders regarding noncomplying vehicles or drivers. (1) Whenever the Department of Transportation finds that a vehicle described under ORS 820.010 or 820.020 violates any provision of the safety code adopted under ORS 820.030 or an amendment thereto, the department shall make, enter and serve upon the owner of the vehicle any order necessary to protect the safety of persons transported in the vehicle.

Â Â Â Â Â  (2) The department may direct in an order, as a condition to the continued use of the motor vehicle for authorized purposes, that such additions, repairs, improvements or changes be made and such safety devices and safeguards be furnished and used as are reasonably required to satisfy the requirements of the safety code, in the manner and within the time specified in the order.

Â Â Â Â Â  (3) The department may also issue to the owner of the vehicle an order to require that any driver of the motor vehicle satisfy the minimum standards for a driver under the safety code established under ORS 820.030.

Â Â Â Â Â  (4) Any person aggrieved by an order of the department under this section may appeal under the provisions of ORS 183.480.

Â Â Â Â Â  (5) Violation of an order issued under this section is subject to penalty as provided under ORS 820.060. [1983 c.338 Â§742]

Â Â Â Â Â  820.060 Safety requirement; owner violation of worker transport vehicle safety code; penalty. (1) The following vehicles shall be maintained in a safe condition and operated in a safe manner at all times:

Â Â Â Â Â  (a) Vehicles described in ORS 820.010. This paragraph applies whether or not the vehicle is used upon a public highway.

Â Â Â Â Â  (b) Vehicles described in ORS 820.020.

Â Â Â Â Â  (2) A person commits the offense of owner violation of the worker transport vehicle safety code if the person is the owner of a vehicle described under ORS 820.010 or 820.020 and the person does any of the following:

Â Â Â Â Â  (a) Violates or willfully fails to comply with an order issued under ORS 820.050.

Â Â Â Â Â  (b) Violates any provision of the safety code established under ORS 820.030, or any amendment thereto.

Â Â Â Â Â  (3) The offense described in this section, owner violation of worker transport vehicle safety code, is a Class B traffic violation. [1983 c.338 Â§743; 1985 c.393 Â§50]

Â Â Â Â Â  820.070 Driver violation of worker transport vehicle safety code; penalty. (1) A person commits the offense of driver violation of worker transport vehicle safety code if the person, at any time, operates a vehicle described under ORS 820.010 or 820.020 in a manner that violates any provision of the safety code established under ORS 820.030 or any amendment thereto.

Â Â Â Â Â  (2) The offense described in this section, driver violation of worker transport vehicle safety code, is a Class B traffic violation. [1983 c.338 Â§744; 1985 c.393 Â§51]

SCHOOL VEHICLES

Â Â Â Â Â  820.100 Adoption of safety standards for construction and equipment of school vehicles; rules. (1) The State Board of Education shall adopt and enforce such reasonable standards relating to school bus and school activity vehicle construction and school bus and school activity vehicle equipment as the board deems necessary for safe and economical operation.

Â Â Â Â Â  (2) The State Board of Higher Education may adopt and enforce separate rules of the type described under this section for school buses and school activity vehicles that are under its jurisdiction.

Â Â Â Â Â  (3) The State Board of Education shall adopt and enforce standards for school bus stop arms authorized by ORS 820.105.

Â Â Â Â Â  (4) Rules adopted under this section:

Â Â Â Â Â  (a) Must be consistent with requirements established by statute or by rule adopted under statutory authority that relate to the same subject.

Â Â Â Â Â  (b) Shall be consistent with minimum uniform national standards, if such standards exist.

Â Â Â Â Â  (c) May include different requirements for different classes or types of school buses or school activity vehicles.

Â Â Â Â Â  (d) May include any exemptions determined appropriate under ORS 820.150. [1983 c.338 Â§747; 1985 c.16 Â§358; 1985 c.420 Â§12; 1987 c.654 Â§6; 1989 c.491 Â§71]

Â Â Â Â Â  820.105 School bus stop arms. Notwithstanding any other provision of law, school buses may be equipped with an octagonal shaped mechanical stop arm that indicates when the bus is stopped to load or unload passengers on a roadway. The stop arms authorized by this section shall be equipped with two alternately flashing red bus safety lights showing both to the front and rear of the bus. [1987 c.654 Â§5]

Â Â Â Â Â  Note: 820.105 was added to and made a part of ORS chapter 820 but was not added to any smaller series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  820.110 Rules for driver qualification and training and accident reports. (1) The State Board of Education shall adopt and enforce rules to establish requirements of operation, qualifications or special training of drivers and special accident reports for school buses and school activity vehicles.

Â Â Â Â Â  (2) The State Board of Higher Education may adopt and enforce separate rules of the type described under this section for school buses and school activity vehicles that are under its jurisdiction.

Â Â Â Â Â  (3) The rules adopted under this section:

Â Â Â Â Â  (a) Are subject to ORS 820.190 and 820.200 and to any other statute or regulation relating to the operation of vehicles, qualifications of drivers and accident reports.

Â Â Â Â Â  (b) Must be consistent with requirements established by statute or by rule adopted under statutory authority that relate to the same subject.

Â Â Â Â Â  (c) May include different requirements for different classes or types of school buses or school activity vehicles.

Â Â Â Â Â  (d) May include any exemptions determined appropriate under ORS 820.150. [1983 c.338 Â§748; 1985 c.16 Â§359; 1985 c.420 Â§13; 1989 c.491 Â§72]

Â Â Â Â Â  820.120 Rules for school vehicle inspection. (1) The State Board of Education shall adopt and enforce rules to provide for the inspection of school buses and school activity vehicles to assure that the vehicles are in compliance with requirements under rules established under ORS 820.100 and 820.110, as applicable, and that the vehicles are safe for operation. The rules may include intervals of inspections.

Â Â Â Â Â  (2) The State Board of Higher Education may adopt and enforce separate rules of the type described under this section for school buses and school activity vehicles that are under its jurisdiction.

Â Â Â Â Â  (3) The rules adopted under this section:

Â Â Â Â Â  (a) Are subject to any other statute or regulation relating to the safety of vehicles for operation and the inspection of vehicles.

Â Â Â Â Â  (b) May include different requirements for different classes or types of school buses or school activity vehicles.

Â Â Â Â Â  (c) May include any exemptions determined appropriate under ORS 820.150. [1983 c.338 Â§749; 1985 c.420 Â§14; 1989 c.491 Â§73]

Â Â Â Â Â  820.130 School bus registration. The Department of Transportation shall issue registration for a school bus when notified that the vehicle conforms to applicable rules under ORS 820.100 to 820.120 and that the vehicle is safe for operation on the highways. Notification required by this section shall be from:

Â Â Â Â Â  (1) The State Board of Education or its authorized representative regarding vehicles under its regulatory authority.

Â Â Â Â Â  (2) The State Board of Higher Education or its authorized representative regarding vehicles under its jurisdiction. [1983 c.338 Â§752; 1985 c.420 Â§17; 1999 c.39 Â§11]

Â Â Â Â Â  820.140 Revocation of registration. The Department of Transportation may revoke the registration of any school bus if the department determines that the vehicle:

Â Â Â Â Â  (1) Is not maintained and operated in accordance with rules applicable to the vehicle under ORS 820.100 to 820.120; or

Â Â Â Â Â  (2) Is not safe for operation over or is not safely operated over the public highways. [1983 c.338 Â§753; 1985 c.16 Â§360; 1985 c.420 Â§18]

Â Â Â Â Â  820.150 Rules for exemption of certain vehicles from Oregon Vehicle Code. (1) The State Board of Education, by rule, may establish classes or types of vehicles that are not considered school buses or school activity vehicles for purposes of the Oregon Vehicle Code or classes of school buses or school activity vehicles that are not subject to regulation under the Oregon Vehicle Code either partially or completely.

Â Â Â Â Â  (2) The State Board of Higher Education may adopt separate rules of the type described under this section for vehicles that are under its jurisdiction.

Â Â Â Â Â  (3) Rules adopted under this section are subject to the following:

Â Â Â Â Â  (a) Any exemption, either partial or total, established under this section may be based upon passenger capacity, on limited use or on any other basis the State Board of Education or the State Board of Higher Education considers appropriate.

Â Â Â Â Â  (b) No exemption, either partial or total, shall be established under this section for any vehicle that is marked with or displays the words Âschool bus.Â

Â Â Â Â Â  (c) Any vehicle determined not to be a school bus under this section is not a school bus within the definition established under ORS 801.460. Partial exemptions established for vehicles under this section may include removal of the vehicle from any provisions relating to school buses under the vehicle code.

Â Â Â Â Â  (d) Any vehicle determined not to be a school activity vehicle under this section is not a school activity vehicle within the definition established under ORS 801.455. Partial exemptions established for vehicles under this section may include removal of the vehicle from any provisions relating to school activity vehicles under the vehicle code.

Â Â Â Â Â  (e) In considering any rules under this section, the boards shall consider the need to assure student safety. [1985 c.420 Â§16; 1989 c.491 Â§74; 1995 c.79 Â§381; 1999 c.39 Â§12]

Â Â Â Â Â  820.160 Illegal display of school bus markings; penalty. (1) A person commits the offense of illegal display of school bus markings if the person displays the words ÂSchool BusÂ on any vehicle unless the vehicle:

Â Â Â Â Â  (a) Is used in transporting school children to or from school or an authorized school activity or function; and

Â Â Â Â Â  (b) Complies with the applicable requirements under rules established under ORS 820.100 to 820.120.

Â Â Â Â Â  (2) The offense described in this section, illegal display of school bus markings, is a Class B traffic violation. [1983 c.338 Â§750; 1985 c.393 Â§52; 1995 c.383 Â§98]

Â Â Â Â Â  820.170 Improper school bus markings; penalty. (1) A person commits the offense of improper school bus markings if the person displays the words ÂSchool BusÂ on a vehicle without such words being marked in the front and in the rear in letters eight inches high or higher and of proportionate width.

Â Â Â Â Â  (2) The offense described in this section, improper school bus markings, is a Class D traffic violation. [1983 c.338 Â§751; 1985 c.393 Â§53; 1995 c.383 Â§99]

Â Â Â Â Â  820.180 Unsafe school vehicle operation; penalty. (1) A person commits the offense of unsafe school vehicle operation if:

Â Â Â Â Â  (a) The person operates or owns and causes or permits to be operated a school bus or school activity vehicle in a manner that is in violation of any rules applicable to the vehicle that are adopted under ORS 820.100 to 820.120; or

Â Â Â Â Â  (b) The person owns or leases and causes or permits to be operated for school purposes a school bus or school activity vehicle containing more passengers than the vehicle is designed to transport.

Â Â Â Â Â  (2) A person is not in violation of subsection (1)(b) of this section if a bus or vehicle contains more passengers than it is designed to transport due to unforeseen or unusual circumstances.

Â Â Â Â Â  (3) The offense described in this section, unsafe school vehicle operation, is a Class B traffic violation. [1985 c.420 Â§4; 1991 c.392 Â§1; 1995 c.383 Â§100]

Â Â Â Â Â  820.190 Minor operating school vehicle; penalty. (1) A person commits the offense of being a minor operating a school vehicle if the person is under 18 years of age and the person drives any of the following while it is in use for the transportation of pupils to or from school or an authorized school activity or function:

Â Â Â Â Â  (a) A school bus.

Â Â Â Â Â  (b) A school activity vehicle.

Â Â Â Â Â  (c) A vehicle owned by a public or governmental agency.

Â Â Â Â Â  (d) A privately owned vehicle that is operated for compensation that is a vehicle other than a vehicle commonly known and used as a private passenger vehicle and not operated for compensation except in the transportation of students to or from school.

Â Â Â Â Â  (2) The offense described in this section, minor operating a school vehicle, is a Class B traffic violation. [1983 c.338 Â§754; 1985 c.420 Â§19]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  820.200 Minor operating public passenger vehicle; penalty. (1) A person commits the offense of being a minor operating a public passenger vehicle if the person is under 21 years of age and the person drives a motor vehicle while it is in use as a public passenger-carrying vehicle.

Â Â Â Â Â  (2) The offense described in this section, minor operating a public passenger vehicle, is a Class B traffic violation. [1983 c.338 Â§755]

Â Â Â Â Â  820.210 Registration exemptions for golf carts and similar vehicles. (1) Golf carts operated in accordance with an ordinance adopted under ORS 810.070 are exempt from registration requirements under the vehicle code.

Â Â Â Â Â  (2) Golf carts or substantially similar vehicles that are operated by disabled persons at not more than 15 miles an hour are exempt from registration requirements under the vehicle code.

Â Â Â Â Â  (3) Notwithstanding any provision of the vehicle code relating to vehicle equipment and condition, upon designation of a portion of a highway becoming effective under an ordinance adopted under ORS 810.070, it shall be lawful to drive golf carts on highways or portions thereof so designated in accordance with the rules and regulations prescribed by the local authority. [1983 c.338 Â§780]

Â Â Â Â Â  820.220 Operation of low-speed vehicle in prohibited area; penalty. (1) A person commits the offense of operation of a low-speed vehicle in a prohibited area if the person is a disabled person and the person operates a golf cart or substantially similar motor vehicle on any highway with a speed designation greater than 25 miles per hour.

Â Â Â Â Â  (2) The offense described in this section, operation of low-speed vehicle in prohibited area, is a Class D traffic violation. [1983 c.338 Â§781]

AMBULANCES AND EMERGENCY VEHICLES

(Application of Traffic Laws)

Â Â Â Â Â  820.300 Exemptions from traffic laws. (1) Subject to conditions, limitations, prohibitions and penalties established for emergency vehicle and ambulance drivers under ORS 820.320, the driver of an emergency vehicle or ambulance may do any of the following:

Â Â Â Â Â  (a) Park or stand in disregard of a statute, regulation or ordinance prohibiting that parking or standing.

Â Â Â Â Â  (b) Proceed past a red signal or stop sign.

Â Â Â Â Â  (c) Exceed the designated speed limits.

Â Â Â Â Â  (d) Disregard regulations governing direction of movement or turning in specified directions.

Â Â Â Â Â  (e) Proceed past the flashing bus safety lights without violating ORS 811.155 if the driver first stops the vehicle and then proceeds only when the driver:

Â Â Â Â Â  (A) Determines that no passengers of the bus remain on the roadway; and

Â Â Â Â Â  (B) Proceeds with caution.

Â Â Â Â Â  (2) The provisions of this section:

Â Â Â Â Â  (a) Do not relieve the driver of an emergency vehicle or ambulance from the duty to drive with due regard for the safety of all other persons.

Â Â Â Â Â  (b) Are not a defense to the driver of an emergency vehicle or ambulance in an action brought for criminal negligence or reckless conduct.

Â Â Â Â Â  (c) Except as specifically provided in this section, do not relieve the driver of an emergency vehicle or ambulance from the duty to comply with ORS 811.155. [1983 c.338 Â§757; 1985 c.16 Â§362; 1995 c.209 Â§5]

Â Â Â Â Â  820.310 [1983 c.338 Â§758; 1985 c.16 Â§363; 1985 c.278 Â§2; repealed by 1995 c.209 Â§7]

Â Â Â Â Â  820.320 Illegal operation of emergency vehicle or ambulance; penalty. (1) A person commits the offense of illegal operation of an emergency vehicle or ambulance if the person is the driver of an emergency vehicle or ambulance and the person violates any of the following:

Â Â Â Â Â  (a) The driver of an emergency vehicle or ambulance may only exercise privileges granted under ORS 820.300 when responding to an emergency call or when responding to, but not upon returning from, an emergency. The driver of an emergency vehicle may exercise privileges granted under ORS 820.300 when in pursuit of an actual or suspected violator of the law.

Â Â Â Â Â  (b) The driver of an emergency vehicle or ambulance must use a visual signal with appropriate warning lights when the driver is exercising privileges granted under ORS 820.300.

Â Â Â Â Â  (c) In addition to any required visual signal, the driver of an emergency vehicle or ambulance must make use of an audible signal meeting the requirements under ORS 820.370 when the driver is proceeding past a stop light or stop sign under privileges granted by ORS 820.300 (1)(b).

Â Â Â Â Â  (d) A driver of an emergency vehicle or ambulance who is exercising privileges granted under ORS 820.300 by parking or standing an emergency vehicle in disregard of a regulation or ordinance prohibiting that parking, stopping or standing, shall not use the audible signal.

Â Â Â Â Â  (e) In exercising the privileges under ORS 820.300 (1)(e) relating to buses and bus safety lights, the driver of an emergency vehicle or ambulance must first stop the vehicle and then must:

Â Â Â Â Â  (A) Determine that no passengers of the bus remain on the roadway; and

Â Â Â Â Â  (B) Proceed with caution.

Â Â Â Â Â  (f) In proceeding past any stop light or stop sign under the privileges granted by ORS 820.300, the driver of an emergency vehicle or ambulance must slow down as may be necessary for safe operation.

Â Â Â Â Â  (g) The driver of an emergency vehicle or ambulance must not exceed any designated speed limit to an extent which endangers persons or property.

Â Â Â Â Â  (2) The driver of an emergency vehicle that is operated as an emergency police vehicle is not required to use either visual signal or the audible signal as described in this section in order to exercise the privileges granted in ORS 820.300 when it reasonably appears to the driver that the use of either or both would prevent or hamper the apprehension or detection of a violator of a statute, ordinance or regulation.

Â Â Â Â Â  (3) The offense described in this section, illegal operation of an emergency vehicle or ambulance, is a Class B traffic violation. [1983 c.338 Â§759; 1985 c.16 Â§364; 1995 c.209 Â§1]

(Records)

Â Â Â Â Â  820.330 Failure to make, maintain and make available ambulance records; exemption; penalty. (1) A person commits the offense of failure to make, maintain and make available ambulance records if the person violates any of the following:

Â Â Â Â Â  (a) When an ambulance is used in an emergency situation the driver of the ambulance, within 24 hours after such use, must cause to be made and must sign a record that complies with ORS 820.340.

Â Â Â Â Â  (b) The owner of any ambulance must cause any record required by this section to be preserved for not less than seven years.

Â Â Â Â Â  (c) Upon demand of any district attorney, the custodian of any record required under this section must make the record available to that district attorney for the purpose of investigating any alleged violation of ORS 820.320 by a driver of an ambulance.

Â Â Â Â Â  (d) Upon demand of an authorized representative of the Department of Human Services, the custodian of any record required under this section shall make the record available to the authorized representative who wishes to inspect the record for purposes of ascertaining identities of emergency medical technicians as defined in ORS 682.025.

Â Â Â Â Â  (2) This section does not apply to any person or ambulance exempted by ORS 682.035 or 682.079 from regulation by the Department of Human Services.

Â Â Â Â Â  (3) Authority of political subdivisions to regulate records of ambulances is limited under ORS 682.031.

Â Â Â Â Â  (4) The offense described in this section, failure to make, maintain and make available ambulance records, is a Class B traffic violation. [1983 c.338 Â§760; 1985 c.393 Â§54; 1995 c.209 Â§6]

Â Â Â Â Â  820.340 Contents of ambulance records. Records required under ORS 820.330 shall contain all of the following:

Â Â Â Â Â  (1) The time of day and the date when ambulance service was requested.

Â Â Â Â Â  (2) The name of the ambulance driver and the name of the emergency medical technicians, as defined in ORS 682.025, who provided the service, one of whom may be the driver.

Â Â Â Â Â  (3) The name and address of any individual to be transported.

Â Â Â Â Â  (4) Any reason to believe the life of the individual is jeopardized by delay of the ambulance.

Â Â Â Â Â  (5) The location from which the individual is to be transported.

Â Â Â Â Â  (6) The name and address of any person who requested the ambulance service.

Â Â Â Â Â  (7) The time of day when service for the individual is begun and ended. [1983 c.338 Â§761]

(Equipment)

Â Â Â Â Â  820.350 Ambulance warning lights. (1) Subject to any other law or rule pursuant thereto relating to lighting of a vehicle, the Department of Transportation may prescribe required warning lights for ambulances. The requirements established under this section may include, but are not limited to, numbers required, placement, visibility, rate of flash if applicable and inside indicators.

Â Â Â Â Â  (2) Enforcement of the requirements established under this section is provided under ORS 820.360. [1983 c.338 Â§762; 1985 c.79 Â§1; 1989 c.782 Â§38]

Â Â Â Â Â  820.360 Illegal ambulance lighting equipment; exemption; penalty. (1) A person commits the offense of illegal ambulance lighting equipment if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway an ambulance that does not contain and is not at all times equipped with warning lights in proper condition and adjustment as required under ORS 820.350.

Â Â Â Â Â  (2) This section does not apply to any person or ambulance exempted by ORS 682.035 or 682.079 from regulation by the Department of Human Services.

Â Â Â Â Â  (3) Authority of political subdivisions to regulate warning lights on ambulances is limited under ORS 682.031.

Â Â Â Â Â  (4) The offense described under this section, illegal ambulance lighting equipment, is a Class C traffic violation. [1983 c.338 Â§763; 1995 c.383 Â§30]

Â Â Â Â Â  820.370 Ambulance or emergency vehicle sirens. (1) Subject to any other law or rule pursuant thereto relating to the noise of a vehicle, the Department of Transportation may prescribe required sirens or other audible signals for ambulances and emergency vehicles. The requirements established under this section may include, but are not limited to, numbers required, placement, audibility and inside indicators.

Â Â Â Â Â  (2) Enforcement of the requirements established under this section is provided under ORS 820.380. [1983 c.338 Â§764; 1985 c.16 Â§365; 1985 c.79 Â§2; 1989 c.782 Â§39]

Â Â Â Â Â  820.380 Illegal ambulance or emergency vehicle sirens; exemption; penalty. (1) A person commits the offense of illegal ambulance or emergency vehicle sirens if the person drives or moves on any highway or owns and causes or knowingly permits to be driven or moved on any highway an ambulance or emergency vehicle that does not contain and is not at all times equipped with sirens or other audible signals in proper conditions and adjustment as required under 820.370.

Â Â Â Â Â  (2) This section does not apply to any ambulance or person operating or owning an ambulance if the ambulance or person is exempted by ORS 682.035 or 682.079 from regulation by the Department of Human Services.

Â Â Â Â Â  (3) Authority of political subdivisions to regulate sirens and other audible signals is limited under ORS 682.031.

Â Â Â Â Â  (4) The offense described under this section, illegal ambulance or emergency vehicle sirens, is a Class C traffic violation. [1983 c.338 Â§765; 1995 c.209 Â§2; 1995 c.383 Â§31]

IMPLEMENTS OF HUSBANDRY

Â Â Â Â Â  820.400 Unlawful operation of implement of husbandry; penalty. (1) A person commits the offense of unlawful operation of an implement of husbandry if the person operates an implement of husbandry in violation of any of the following:

Â Â Â Â Â  (a) Such vehicle must be driven as closely as is practicable to the right-hand edge of the roadbed, including the shoulders, if any.

Â Â Â Â Â  (b) Such vehicle, if the movement of the vehicle occurs during the hours of darkness, must be equipped and operating two headlights, clearance lights and reflectors marking the overall width as far as practical and visible from the front, rear and sides and a taillight.

Â Â Â Â Â  (c) An image display device may not be operated in an implement of husbandry at any time while the implement of husbandry is being operated on a highway. As used in this paragraph, Âimage display deviceÂ has the meaning given that term in ORS 815.240.

Â Â Â Â Â  (d) Such vehicle must display, when driven, a slow-moving vehicle emblem described in ORS 815.060.

Â Â Â Â Â  (2) The offense described in this section, unlawful operation of an implement of husbandry, is a Class D traffic violation. [1983 c.338 Â§779; 1985 c.69 Â§7; 1985 c.393 Â§55; 1995 c.383 Â§101; 2005 c.572 Â§3]

MANUFACTURED STRUCTURES

Â Â Â Â Â  820.500 [1983 c.338 Â§782; 1985 c.16 Â§378; 1985 c.416 Â§7; 1989 c.148 Â§19; 1991 c.459 Â§438k; 1991 c.873 Â§42; 1993 c.233 Â§66; 1997 c.577 Â§48; 1999 c.383 Â§1; 2001 c.675 Â§14; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.510 [1985 c.16 Â§381; 1993 c.233 Â§67; 1993 c.696 Â§10; 1999 c.383 Â§2; 2003 c.189 Â§1; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.520 Travel or special use trailer assessed as manufactured structure; effect of ceasing to be used as permanent home. When a travel trailer or special use trailer ceases to be assessed under the ad valorem tax laws of this state as a manufactured structure under ORS 308.880, the trailer must be registered and licensed as a travel trailer or special use trailer. [1983 c.338 Â§783; 1985 c.16 Â§379; 1993 c.18 Â§171; 1993 c.696 Â§11; 2003 c.655 Â§122]

Â Â Â Â Â  820.525 [1999 c.383 Â§4; 2003 c.189 Â§2; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.530 [1983 c.338 Â§784; 1985 c.16 Â§382; 1985 c.401 Â§16; 1993 c.233 Â§68; 1995 c.383 Â§102; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.540 [1983 c.338 Â§785; 1985 c.16 Â§383; 1995 c.383 Â§103; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.550 [1983 c.338 Â§786; 1995 c.383 Â§104; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.560 [1983 c.338 Â§787; 1985 c.16 Â§384; 1985 c.416 Â§8; 1989 c.409 Â§1; 1993 c.551 Â§4; 1993 c.751 Â§78; 1999 c.359 Â§4; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.570 Violating trip permit requirements for manufactured structures; penalty. (1) A person commits the offense of violating trip permit requirements for manufactured structures if the person does any of the following:

Â Â Â Â Â  (a) Moves a manufactured structure on a highway of this state without a trip permit for the movement. This paragraph does not apply to movements of manufactured structures by vehicle transporters as permitted under ORS 822.310.

Â Â Â Â Â  (b) Fails to prominently display a trip permit on the rear of a manufactured structure being moved when a trip permit is required for the move.

Â Â Â Â Â  (c) Moves a manufactured structure when a trip permit is required without completing the permit prior to the movement.

Â Â Â Â Â  (2) The offense described under this section, violating trip permit requirements for manufactured structures, is a Class B traffic violation. [1983 c.338 Â§788; 1985 c.16 Â§385; 1985 c.416 Â§9; 2003 c.655 Â§123]

Â Â Â Â Â  820.580 [1983 c.338 Â§789; 1985 c.16 Â§386; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.585 [2001 c.675 Â§1; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.587 [2001 c.675 Â§2; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.589 [2001 c.675 Â§3; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.591 [2001 c.675 Â§4; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  820.593 [2001 c.675 Â§5; repealed by 2003 c.655 Â§143]

_______________



Chapter 821

Chapter 821 Â Off-Road Vehicles; Snowmobiles; All-Terrain Vehicles

2005 EDITION

OFF-ROAD, SNOWMOBILES, ALL-TERRAIN VEHICLES

OREGON VEHICLE CODE

OFF-ROAD VEHICLES

821.010Â Â Â Â  Exemptions from equipment requirements for off-road vehicles

821.020Â Â Â Â  Applicability of off-road vehicle exemption from general equipment requirements

821.030Â Â Â Â  Equipment standards for off-road vehicles

821.040Â Â Â Â  Operation of off-road vehicle without required equipment; penalty

SNOWMOBILES AND ALL-TERRAIN VEHICLES

(Generally)

821.050Â Â Â Â  Limits on authority of local governments; disposition of fees for snowmobiles

821.055Â Â Â Â  Operation of all-terrain vehicles on certain highways

(Title for Snowmobiles)

821.060Â Â Â Â  Issuance; application; fees

821.070Â Â Â Â  Failure to title; exemptions; penalty

(Registration for Snowmobiles)

821.080Â Â Â Â  Issuance; qualifications; duration; certificate; rules

821.090Â Â Â Â  Exemptions from snowmobile registration requirements

821.100Â Â Â Â  Operation of unregistered snowmobile; penalty

821.110Â Â Â Â  Failure to renew snowmobile registration; penalty

821.120Â Â Â Â  Failure to properly display snowmobile registration numbers; penalty

(Permits)

821.130Â Â Â Â  Out-of-state snowmobile permit; qualifications; duration; application; fees

821.140Â Â Â Â  Failure to carry out-of-state snowmobile permit; penalty

821.142Â Â Â Â  Failure to carry out-of-state all-terrain vehicle permit

(Driving Privileges)

821.150Â Â Â Â  Operation of snowmobile without driving privileges; civil liability; penalty

821.160Â Â Â Â  Snowmobile operator permit; issuance; rules for safety education course

821.170Â Â Â Â  Operation of Class I all-terrain vehicle without driving privileges; penalty

821.172Â Â Â Â  Operation of Class III all-terrain vehicle without driving privileges; penalty

821.174Â Â Â Â  Prohibition on operating Class I or III all-terrain vehicle while driving privileges suspended

(Offenses)

821.190Â Â Â Â  Unlawful operation of snowmobile or all-terrain vehicle on highway or railroad; civil liability; penalty

821.191Â Â Â Â  Operation of Class I all-terrain vehicle on highway; unlawful operation of Class I all-terrain vehicle used for agricultural purposes; penalty

821.192Â Â Â Â  Operating all-terrain vehicle in violation of posted restrictions

821.195Â Â Â Â  Operation of all-terrain vehicle without permit and decal; exemption; penalty

821.200Â Â Â Â  Exemptions from general prohibition on operating on highway or railroad

821.202Â Â Â Â  Failure of Class I or III all-terrain vehicle rider to wear motorcycle helmet; penalty

821.203Â Â Â Â  Endangering Class I or III all-terrain vehicle operator or passenger; penalty

821.204Â Â Â Â  Issuance of citations for violation of ORS 821.202 or 821.203

821.210Â Â Â Â  Operating improperly equipped snowmobile; civil liability; penalty

821.220Â Â Â Â  Operating improperly equipped all-terrain vehicle; civil liability; penalty

821.230Â Â Â Â  Operating all-terrain vehicle without proper lighting equipment; penalty

821.240Â Â Â Â  Operating snowmobile or all-terrain vehicle while carrying firearm or bow; penalty

821.250Â Â Â Â  Permitting dangerous operation of snowmobile or all-terrain vehicle; civil liability; penalty

821.260Â Â Â Â  Hunting or harassing animals from snowmobile or all-terrain vehicle; civil liability; penalty

821.280Â Â Â Â  Committing unlawful damage with snowmobile, Class I or Class II all-terrain vehicle; civil liability; penalty

821.285Â Â Â Â  Committing unlawful damage with Class III all-terrain vehicle; civil liability; penalty

821.290Â Â Â Â  Dangerous operation of snowmobile or all-terrain vehicle; civil liability; penalty

821.292Â Â Â Â  Endangering Class III all-terrain vehicle operator; penalty

821.295Â Â Â Â  Operating Class II or Class III all-terrain vehicle in prohibited snow area; exemptions; penalty

(Civil Liability)

821.310Â Â Â Â  Treble damages for damage to property

(Fees)

821.320Â Â Â Â  Snowmobile registration and permit fees

OFF-ROAD VEHICLES

Â Â Â Â Â  821.010 Exemptions from equipment requirements for off-road vehicles. (1) Any motor vehicle designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, swampland or other natural terrain is exempt from the sections governing vehicle equipment described in this section if the vehicle:

Â Â Â Â Â  (a) Is operated in an area described under ORS 821.020; and

Â Â Â Â Â  (b) Complies with the equipment requirements under ORS 821.040.

Â Â Â Â Â  (2) The exemption under this section is an exemption from the prohibitions under all of the following paragraphs:

Â Â Â Â Â  (a) Nonstandard lighting equipment under ORS 816.300.

Â Â Â Â Â  (b) Required lighting equipment under ORS 816.330.

Â Â Â Â Â  (c) Prohibited lighting equipment under ORS 816.360.

Â Â Â Â Â  (d) Violation of state equipment administrative rules under ORS 815.100.

Â Â Â Â Â  (e) Slow-moving vehicle emblem requirements under ORS 815.115.

Â Â Â Â Â  (f) Mudguard and fender requirements under ORS 815.185.

Â Â Â Â Â  (g) Visible emission limits under ORS 815.200.

Â Â Â Â Â  (h) Requirements for window materials under ORS 815.040.

Â Â Â Â Â  (i) Obstruction of windows under ORS 815.220.

Â Â Â Â Â  (j) Limits on sound equipment under ORS 815.225.

Â Â Â Â Â  (k) Sound equipment requirements under ORS 815.230.

Â Â Â Â Â  (L) Rearview mirror requirements under ORS 815.235.

Â Â Â Â Â  (m) Limits on image display device use under ORS 815.240.

Â Â Â Â Â  (n) Exhaust system requirements under ORS 815.250.

Â Â Â Â Â  (o) Speedometer requirements under ORS 815.255.

Â Â Â Â Â  (p) Disposal system requirements under ORS 815.260.

Â Â Â Â Â  (q) Helmet requirements under ORS 814.260 to 814.280. [1983 c.338 Â§710; 1999 c.565 Â§3; 2005 c.572 Â§4]

Â Â Â Â Â  821.020 Applicability of off-road vehicle exemption from general equipment requirements. (1) This section establishes the areas where the exemption from equipment requirements for off-road vehicles described under ORS 821.010 is applicable. The exemption applies to any land, road or place within the State of Oregon that meets the description in subsection (2) of this section and that is not posted as closed to off-road use.

Â Â Â Â Â  (2) The exemption applies to each of the following lands, roads and places:

Â Â Â Â Â  (a) Lands that are open to the public.

Â Â Â Â Â  (b) Roads, other than two-lane gravel roads, that are open to the public.

Â Â Â Â Â  (c) Paved parking lots adjacent to or on designated off-road vehicle areas, trails and routes that are open to the public.

Â Â Â Â Â  (d) Any local two-lane gravel road that is open to the public and that is designated by the road authority with jurisdiction over the road as open to off-road vehicles that are described in ORS 821.010. [1983 c.338 Â§711; 1999 c.565 Â§4]

Â Â Â Â Â  821.030 Equipment standards for off-road vehicles. For purposes of the equipment requirements for off-road vehicles under ORS 821.040, the following agencies may establish the described equipment requirements for vehicles:

Â Â Â Â Â  (1) The Director of Transportation may adopt rules to do the following:

Â Â Â Â Â  (a) Establish the type of brakes an off-road vehicle must be equipped with to be in compliance with ORS 821.040.

Â Â Â Â Â  (b) Establish the type of flag that must be used under ORS 821.040 on an off-road vehicle when it is operated on sand.

Â Â Â Â Â  (c) Require other safety equipment that must be used by off-road vehicles in order to comply with ORS 821.040.

Â Â Â Â Â  (2) The Environmental Quality Commission may adopt standards for noise emissions of mufflers that are required for off-road vehicles for compliance with ORS 821.040. [1983 c.338 Â§445; 1985 c.16 Â§234]

Â Â Â Â Â  821.040 Operation of off-road vehicle without required equipment; penalty. (1) A person commits the offense of operation of an off-road vehicle without required equipment if the person is operating a vehicle described in ORS 821.010 in an area described in ORS 821.020 and the vehicle is not equipped in compliance with all of the following:

Â Â Â Â Â  (a) The vehicle must be equipped with a muffler that meets the standards for noise emissions established under ORS 821.030.

Â Â Â Â Â  (b) The vehicle must be equipped with brakes that meet the requirements established under ORS 821.030.

Â Â Â Â Â  (c) The vehicle must be equipped with a windshield wiper if the vehicle is equipped with a windshield.

Â Â Â Â Â  (d) When the vehicle is operated on sand, the vehicle must be equipped with a flag that meets the requirements established under ORS 821.030.

Â Â Â Â Â  (e) The vehicle must be equipped with any safety equipment required under ORS 821.030.

Â Â Â Â Â  (f) At any time from one-half hour after sunset to one-half hour after sunrise, the vehicle must be equipped with and display headlights and taillights.

Â Â Â Â Â  (2) Motorcycles and mopeds are not required by this section to be equipped with windshield wipers.

Â Â Â Â Â  (3) The offense described in this section, operation of off-road vehicle without required equipment, is a Class C traffic violation. [1983 c.338 Â§712; 1985 c.393 Â§40; 2001 c.669 Â§9]

SNOWMOBILES AND ALL-TERRAIN VEHICLES

(Generally)

Â Â Â Â Â  821.050 Limits on authority of local governments; disposition of fees for snowmobiles. (1) Limits on the authority of cities, counties or other political subdivisions of this state or any state agency are as imposed under ORS 801.040.

Â Â Â Â Â  (2) Fees collected by the Department of Transportation in the regulation of snowmobiles shall be used as provided in ORS 802.110 and 802.120. [1983 c.338 Â§713; 1985 c.459 Â§4a; 1989 c.991 Â§28; 1999 c.977 Â§23]

Â Â Â Â Â  821.055 Operation of all-terrain vehicles on certain highways. Notwithstanding ORS 821.020, or any law requiring that vehicles be equipped in specified ways in order to operate on highways, Class I, Class II and Class III all-terrain vehicles may operate on any highway in this state that is open to the public and is not maintained for passenger car traffic. [1995 c.775 Â§8]

(Title for Snowmobiles)

Â Â Â Â Â  821.060 Issuance; application; fees. (1) The Department of Transportation shall provide for the issuance of titles for snowmobiles required to be titled under ORS 821.070. The following provisions relating to titling shall be the same for snowmobiles as for other vehicles:

Â Â Â Â Â  (a) Fee for issuance.

Â Â Â Â Â  (b) Provisions relating to transfer, including security interests and other types of transfer, fees for transfer, time limits for transfer and responsibility for making transfer and submitting documents.

Â Â Â Â Â  (c) Information required to be placed on a title, except where the department determines such information would be inappropriate.

Â Â Â Â Â  (d) Party to whom title is issued upon original issuance or transfer.

Â Â Â Â Â  (e) Validity times and requirements.

Â Â Â Â Â  (f) Provisions contained in ORS 819.010 to 819.040.

Â Â Â Â Â  (g) Any provisions relating to title that are applicable to other vehicles under the vehicle code and that the department determines, by rule, to be necessary to assure that the titling of snowmobiles is administered in the same manner and has the same effect as the titling of other vehicles.

Â Â Â Â Â  (h) Provisions relating to salvage titles.

Â Â Â Â Â  (2) Application for issuance of title for a snowmobile shall be made in the manner and in a form prescribed by the department. The department may require any information in the application the department determines is reasonably necessary to determine ownership or right to title for a snowmobile. The department may provide for application for title separately from or with application for snowmobile registration or in any way the department determines appropriate.

Â Â Â Â Â  (3) Dealers issued certificates under ORS 822.020 who sell snowmobiles shall accept application and fees for title of a snowmobile from each purchaser of a new or used snowmobile in a manner required by the department. [1985 c.16 Â§344; 1985 c.459 Â§5; 1987 c.261 Â§3; 1989 c.991 Â§6; 1991 c.873 Â§43; 1993 c.233 Â§69; 1993 c.751 Â§79; 1995 c.774 Â§15; 1997 c.249 Â§236; 1999 c.977 Â§26]

Â Â Â Â Â  821.070 Failure to title; exemptions; penalty. (1) A person commits the offense of failure to title a snowmobile if the person is the owner of a snowmobile that is in this state or is operating a snowmobile at any place in this state and the snowmobile has not been issued a title as provided under ORS 821.060.

Â Â Â Â Â  (2) The requirement to title a snowmobile under this section does not apply if the snowmobile is any of the following:

Â Â Â Â Â  (a) Owned and operated by the United States, another state or political subdivision thereof.

Â Â Â Â Â  (b) Owned and operated by this state or by any city, district or political subdivision thereof.

Â Â Â Â Â  (c) Exempted from registration requirements by ORS 821.090.

Â Â Â Â Â  (d) A new snowmobile that is in the possession of a dealer for purposes of sale or display.

Â Â Â Â Â  (3) The offense described in this section, failure to title a snowmobile, is a Class D traffic violation. [1985 c.16 Â§346; 1985 c.459 Â§6; 1989 c.991 Â§7; 1995 c.383 Â§105; 1995 c.774 Â§16; 1999 c.977 Â§27]

(Registration for Snowmobiles)

Â Â Â Â Â  821.080 Issuance; qualifications; duration; certificate; rules. (1) The Department of Transportation shall issue snowmobile registration to a qualified owner. To qualify for issuance of registration under this section:

Â Â Â Â Â  (a) The owner must complete the application in the manner and in a form the department prescribes.

Â Â Â Â Â  (b) The application shall state the name and address of each owner of the snowmobile to be registered.

Â Â Â Â Â  (c) The application shall contain proof of title.

Â Â Â Â Â  (d) The fee established under ORS 821.320 for registration of a snowmobile must be paid.

Â Â Â Â Â  (2) Dealers issued certificates under ORS 822.020 who sell snowmobiles shall accept application and fees for registration from each purchaser of a new or used snowmobile that is required to be registered in this state. The department shall adopt rules for the implementation of this subsection.

Â Â Â Â Â  (3) The department shall not issue any registration for a snowmobile unless the snowmobile has been issued a title in compliance with ORS 821.060 and 821.070.

Â Â Â Â Â  (4) Snowmobile registration and renewal of registration are valid for a period of two years after which time the registration expires.

Â Â Â Â Â  (5) Upon qualification for registration, the department shall do the following:

Â Â Â Â Â  (a) Register the snowmobile.

Â Â Â Â Â  (b) Assign a registration number to the snowmobile. The registration number assigned at the time of original registration shall remain with that vehicle until the vehicle is destroyed, abandoned or permanently removed from this state, or until changed or terminated by the department.

Â Â Â Â Â  (c) Issue and deliver to the registered owner a certificate of registration in a form to be determined by the department.

Â Â Â Â Â  (d) At the time of original registration and at the time of each subsequent renewal thereof, issue to the registrant a date tag or tags indicating the validity of the current registration and the expiration date thereof.

Â Â Â Â Â  (6) A snowmobile registration is not valid unless a validating tag and current registration certificate have been issued.

Â Â Â Â Â  (7) The department shall provide procedures necessary for renewal of snowmobile registration consistent with this section and ORS 821.110 and 821.320.

Â Â Â Â Â  (8) The department may adopt rules specifying additional requirements and procedures for registration of snowmobiles. Requirements and procedures adopted under this subsection shall be designed to assure that except as otherwise provided in this chapter, the registration of snowmobiles is administered in the same manner and has the same effect as the registration of vehicles under ORS chapter 803. [1983 c.338 Â§716; 1985 c.16 Â§348; 1985 c.459 Â§9; 1987 c.217 Â§9; 1987 c.261 Â§12; 1989 c.991 Â§8; 1993 c.751 Â§80; 1995 c.774 Â§17; 1999 c.977 Â§28]

Â Â Â Â Â  821.090 Exemptions from snowmobile registration requirements. This section establishes exemptions from the requirements to register snowmobiles under ORS 821.100. The following are exempt from the registration requirements, either partially or completely as described:

Â Â Â Â Â  (1) A snowmobile owned and operated by the United States, another state or a political subdivision thereof.

Â Â Â Â Â  (2) A snowmobile owned and operated by this state or by any city, district or political subdivision thereof.

Â Â Â Â Â  (3) A snowmobile owned by a resident of another state if registered in accordance with the laws of the state in which its owner resides. The exemption granted under this subsection:

Â Â Â Â Â  (a) Is only granted to the extent that a similar exemption or privilege is granted under the laws of the other state for snowmobiles registered in this state.

Â Â Â Â Â  (b) Is only granted for a period of up to 60 consecutive days. Any snowmobile that does not qualify for the exemption under this subsection because of this paragraph is subject to registration.

Â Â Â Â Â  (4) A snowmobile operated under an out-of-state permit issued under ORS 821.130.

Â Â Â Â Â  (5) A snowmobile operated under dealer plates as described in ORS 822.040.

Â Â Â Â Â  (6) A snowmobile used exclusively in farming, agricultural or forestry operations or used by persons licensed under ORS chapter 571 exclusively for nursery or Christmas tree growing operations. [1983 c.338 Â§715; 1985 c.16 Â§347; 1985 c.459 Â§8; 1987 c.254 Â§4; 1987 c.261 Â§4; 1987 c.387 Â§2; 1989 c.991 Â§9; 1995 c.774 Â§18; 1999 c.977 Â§29]

Â Â Â Â Â  821.100 Operation of unregistered snowmobile; penalty. (1) A person commits the offense of operation of an unregistered snowmobile if the person operates a snowmobile that is not registered under ORS 821.080.

Â Â Â Â Â  (2) Exemptions from this section are established under ORS 821.090.

Â Â Â Â Â  (3) The offense described in this section, operation of an unregistered snowmobile, is a Class D traffic violation. [1983 c.338 Â§714; 1985 c.459 Â§7; 1989 c.991 Â§10; 1995 c.383 Â§106; 1995 c.774 Â§19; 1999 c.977 Â§30]

Â Â Â Â Â  821.110 Failure to renew snowmobile registration; penalty. (1) A person commits the offense of failure to renew snowmobile registration if the person is the owner of a snowmobile in this state and the person does not renew registration for the snowmobile in the manner the Department of Transportation prescribes when the registration expires as provided under ORS 821.080 and pay the required fee for renewal of registration established under ORS 821.320.

Â Â Â Â Â  (2) The offense described in this section, failure to renew snowmobile registration, is a Class D traffic violation. [1983 c.338 Â§717; 1985 c.459 Â§10; 1989 c.991 Â§29; 1995 c.383 Â§107; 1995 c.774 Â§20; 1999 c.977 Â§31]

Â Â Â Â Â  821.120 Failure to properly display snowmobile registration numbers; penalty. (1) A person commits the offense of failure to properly display snowmobile registration numbers if the person is the owner or operator of a snowmobile and the registration numbers issued by the Department of Transportation for the vehicle are not displayed on the vehicle or are displayed in a manner that violates any of the following:

Â Â Â Â Â  (a) The registration numbers must be permanently affixed.

Â Â Â Â Â  (b) The registration numbers must be displayed in a clearly visible manner.

Â Â Â Â Â  (c) The registration number must be displayed upon the snowmobile in a manner prescribed by the department.

Â Â Â Â Â  (d) The numbers displayed shall be in the form of painted numbers or decals and shall be of contrasting color with the surface on which they are applied.

Â Â Â Â Â  (e) The registration numbers shall be maintained in a legible condition.

Â Â Â Â Â  (f) Any validating date tag or tags issued by the department under ORS 821.080 shall be affixed in the manner prescribed by the department.

Â Â Â Â Â  (2) The offense described in this section, failure to properly display snowmobile registration numbers, is a Class D traffic violation. [1983 c.338 Â§719; 1985 c.16 Â§349; 1985 c.459 Â§12; 1989 c.991 Â§11; 1995 c.383 Â§108; 1995 c.774 Â§21; 1999 c.977 Â§32]

Â Â Â Â Â  821.125 [1991 c.481 Â§2; 1993 c.741 Â§139; repealed by 1999 c.977 Â§38]

(Permits)

Â Â Â Â Â  821.130 Out-of-state snowmobile permit; qualifications; duration; application; fees. (1) An out-of-state snowmobile permit is a vehicle permit that is issued as evidence of a grant of authority to operate in this state a snowmobile that is:

Â Â Â Â Â  (a) Owned by a resident of another state;

Â Â Â Â Â  (b) Not registered in this state or in the other state; and

Â Â Â Â Â  (c) Exempt from registration under ORS 821.090.

Â Â Â Â Â  (2) The Department of Transportation shall establish a program for the issuance of out-of-state snowmobile permits under this section. The program established by the department shall comply with all of the following:

Â Â Â Â Â  (a) A permit may only be issued for snowmobiles owned by the resident of another state where registration is not required by law.

Â Â Â Â Â  (b) A permit is valid for not more than 60 days.

Â Â Â Â Â  (c) Application for a permit shall state the name and address of each owner.

Â Â Â Â Â  (d) The fees for issuance of the permit are as provided under ORS 821.320. [1983 c.338 Â§720; 1985 c.459 Â§24; 1989 c.991 Â§30; 1993 c.751 Â§82; 1995 c.774 Â§22; 1999 c.977 Â§33]

Â Â Â Â Â  821.140 Failure to carry out-of-state snowmobile permit; penalty. (1) A person commits the offense of failure to carry an out-of-state snowmobile permit if an out-of-state permit is issued for the vehicle under ORS 821.130 and the permit is not carried on the snowmobile at all times during operation of the snowmobile in this state.

Â Â Â Â Â  (2) The offense described in this section, failure to carry an out-of-state snowmobile permit, is a Class D traffic violation. [1983 c.338 Â§721; 1985 c.459 Â§25; 1989 c.991 Â§31; 1995 c.383 Â§109; 1999 c.977 Â§34]

Â Â Â Â Â  821.142 Failure to carry out-of-state all-terrain vehicle permit. (1) A person commits the offense of failure to carry an out-of-state all-terrain vehicle permit if an out-of-state permit is issued for the vehicle under ORS 390.590 and the permit is not carried on the all-terrain vehicle at all times during operation of the all-terrain vehicle in this state.

Â Â Â Â Â  (2) The offense described in this section, failure to carry an out-of-state all-terrain vehicle permit, is a Class D traffic violation. [1999 c.977 Â§12]

Â Â Â Â Â  821.145 [Formerly 821.185; repealed by 1999 c.977 Â§38]

(Driving Privileges)

Â Â Â Â Â  821.150 Operation of snowmobile without driving privileges; civil liability; penalty. (1) A person commits the offense of operation of a snowmobile without driving privileges if the person operates a snowmobile without one of the following having been issued to the person and on the person at the time the person is operating the snowmobile:

Â Â Â Â Â  (a) A driver license.

Â Â Â Â Â  (b) A snowmobile operator permit issued under ORS 821.160.

Â Â Â Â Â  (2) This section does not apply to a person who is operating a snowmobile while taking a course from an instructor to obtain a snowmobile operatorÂs permit under ORS 821.160.

Â Â Â Â Â  (3) In addition to other penalties provided by this section, the operator or owner of a snowmobile may be liable as provided under ORS 821.310.

Â Â Â Â Â  (4) The offense described in this section, operation of snowmobile without driving privileges, is a Class D traffic violation. [1983 c.338 Â§722; 1985 c.16 Â§350; 1985 c.393 Â§41; 1995 c.383 Â§32]

Â Â Â Â Â  821.160 Snowmobile operator permit; issuance; rules for safety education course. (1) A snowmobile operator permit authorizes a person who does not have a driver license to operate a snowmobile without violation of ORS 821.150.

Â Â Â Â Â  (2) The Department of Transportation shall issue or provide for issuance of a snowmobile operator permit to any person who has taken a snowmobile safety education course established under this section and has been found qualified to operate a snowmobile.

Â Â Â Â Â  (3) The department shall adopt rules to provide for snowmobile safety education courses and the issuance of snowmobile operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

Â Â Â Â Â  (a) The course must be one given by an instructor designated by the department as qualified to conduct such a course and issue such a permit.

Â Â Â Â Â  (b) The rules shall provide for the designation of instructors and issuance of permits.

Â Â Â Â Â  (c) The department may provide by rule for instructors to be provided and permits issued through public or private local and state organizations meeting qualifications established by the department. Organizations designated by the department may include organizations such as the Oregon State Snowmobile Association.

Â Â Â Â Â  (4) Persons who are operating a snowmobile while taking a course from an instructor are exempt from ORS 821.150 as provided in that section. [1983 c.338 Â§723; 1985 c.16 Â§351]

Â Â Â Â Â  821.170 Operation of Class I all-terrain vehicle without driving privileges; penalty. (1) A person commits the offense of operation of a Class I all-terrain vehicle without driving privileges if the person operates a Class I all-terrain vehicle on public lands and the person does not meet one of the following qualifications:

Â Â Â Â Â  (a) The person must hold a valid driver license;

Â Â Â Â Â  (b) The person must hold a valid Class I all-terrain vehicle operator permit issued under ORS 390.570; or

Â Â Â Â Â  (c) The person must be accompanied by a person who is at least 18 years of age, who has either a valid driver license or a valid Class I all-terrain vehicle operator permit and who is either on the same vehicle, if the vehicle is designed to carry passengers, or on a separate Class I all-terrain vehicle.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no person under 12 years of age may operate a Class I all-terrain vehicle on a designated snowmobile trail under snow conditions unless the person holds a valid Class I all-terrain vehicle operator permit issued under ORS 390.570.

Â Â Â Â Â  (3) The offense described in this section, operation of Class I all-terrain vehicle without driving privileges, is a Class D traffic violation. [1985 c.459 Â§17; 1987 c.158 Â§175; 1995 c.383 Â§110; 1999 c.977 Â§24]

Â Â Â Â Â  821.172 Operation of Class III all-terrain vehicle without driving privileges; penalty. (1) A person who is 12 years of age or older commits the offense of operation of a Class III all-terrain vehicle without driving privileges if the person operates a Class III all-terrain vehicle on public lands and the person does not meet one of the following qualifications:

Â Â Â Â Â  (a) The person must hold a valid driver license;

Â Â Â Â Â  (b) The person must hold a valid Class III all-terrain vehicle operator permit issued under ORS 390.575; or

Â Â Â Â Â  (c) The person must be accompanied by a person who is at least 18 years of age, who has either a valid driver license or a valid Class III all-terrain vehicle operator permit and who is either on the same vehicle, if the vehicle is designed to carry passengers, or on a separate Class III all-terrain vehicle.

Â Â Â Â Â  (2) A person who is at least seven years of age but under 12 years of age commits the offense of operation of a Class III all-terrain vehicle without driving privileges if the person operates a Class III all-terrain vehicle on public lands and the person does not meet both of the following qualifications:

Â Â Â Â Â  (a) The person must hold a valid Class III all-terrain vehicle operator permit issued under ORS 390.575; and

Â Â Â Â Â  (b) The person must be accompanied by a person who is at least 18 years of age, who has either a valid driver license or a valid Class III all-terrain vehicle operator permit and who is either on the same vehicle, if the vehicle is designed to carry passengers, or on a separate Class III all-terrain vehicle.

Â Â Â Â Â  (3) A person under seven years of age commits the offense of operation of a Class III all-terrain vehicle without driving privileges if the person operates a Class III all-terrain vehicle on public lands.

Â Â Â Â Â  (4) The offense described in this section, operation of a Class III all-terrain vehicle without driving privileges, is a Class C traffic violation. [1995 c.774 Â§2; 1999 c.977 Â§25]

Â Â Â Â Â  821.174 Prohibition on operating Class I or III all-terrain vehicle while driving privileges suspended. Notwithstanding any other provision of law, a person may not operate a Class I all-terrain vehicle or a Class III all-terrain vehicle while the personÂs driving privileges are suspended or revoked. A person who violates this section is in violation of ORS 811.175 or 811.182, as appropriate. [1995 c.775 Â§7]

Â Â Â Â Â  Note: 821.174 was added to and made a part of ORS chapter 821 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  821.175 [1987 c.587 Â§6; 1989 c.661 Â§3; 1989 c.991 Â§11a; 1995 c.774 Â§4; renumbered 821.195 in 1995]

Â Â Â Â Â  821.180 [1985 c.459 Â§18; repealed by 1999 c.977 Â§38]

Â Â Â Â Â  821.182 [1995 c.774 Â§3; repealed by 1999 c.977 Â§38]

Â Â Â Â Â  821.185 [1987 c.587 Â§Â§4,5; 1989 c.661 Â§1; 1993 c.751 Â§105; 1995 c.774 Â§5; renumbered 821.145 in 1995]

(Offenses)

Â Â Â Â Â  821.190 Unlawful operation of snowmobile or all-terrain vehicle on highway or railroad; civil liability; penalty. (1) A person commits the offense of unlawful operation of an off-road vehicle on a highway or railroad if the person operates a vehicle described in subsection (2) of this section in any of the following described areas:

Â Â Â Â Â  (a) On or across the paved portion, the shoulder, inside bank or slope of any highway, on or across the median of any divided highway or on or across any portion of a highway right of way under construction.

Â Â Â Â Â  (b) On or across a railroad right of way.

Â Â Â Â Â  (2) This section applies to:

Â Â Â Â Â  (a) Snowmobiles.

Â Â Â Â Â  (b) Class I all-terrain vehicles.

Â Â Â Â Â  (c) Class II all-terrain vehicles that are not properly equipped for operation on a highway.

Â Â Â Â Â  (d) Class III all-terrain vehicles.

Â Â Â Â Â  (3) Exemptions from this section are established under ORS 821.200.

Â Â Â Â Â  (4) In addition to penalties provided by this section, the operator or owner of a snowmobile, Class I, Class II or Class III all-terrain vehicle may be liable as provided under ORS 821.310.

Â Â Â Â Â  (5) The offense described in this section, unlawful operation of an off-road vehicle on a highway or railroad, is a Class B traffic violation. [1985 c.72 Â§2; 1985 c.459 Â§28 (enacted in lieu of 1983 c.338 Â§Â§724,725,726); 1989 c.991 Â§12; 1995 c.383 Â§111; 1999 c.372 Â§1]

Â Â Â Â Â  821.191 Operation of Class I all-terrain vehicle on highway; unlawful operation of Class I all-terrain vehicle used for agricultural purposes; penalty. (1) Notwithstanding any other provision of law, a person may operate a Class I all-terrain vehicle on the highways of this state if:

Â Â Â Â Â  (a) The person is using the all-terrain vehicle for transportation between ranching or farming headquarters, agricultural fields or pastures;

Â Â Â Â Â  (b) The person holds a valid driver license;

Â Â Â Â Â  (c) The person complies with posted speed limits, but in no event exceeds a speed of 20 miles per hour;

Â Â Â Â Â  (d) The person operates the all-terrain vehicle as closely as is practicable to the right-hand edge of the highway, including shoulders, if any;

Â Â Â Â Â  (e) The all-terrain vehicle is equipped with a lighted headlight and taillight; and

Â Â Â Â Â  (f) The all-terrain vehicle displays a slow-moving vehicle emblem described under ORS 815.060.

Â Â Â Â Â  (2) A person commits the offense of unlawful operation of a Class I all-terrain vehicle used for agricultural purposes if the person operates a Class I all-terrain vehicle on a highway in violation of subsection (1) of this section.

Â Â Â Â Â  (3) The offense described in subsection (2) of this section, unlawful operation of a Class I all-terrain vehicle used for agricultural purposes, is a Class D traffic violation. [2001 c.529 Â§Â§2,3]

Â Â Â Â Â  Note: 821.191 was added to and made a part of ORS chapter 821 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  821.192 Operating all-terrain vehicle in violation of posted restrictions. (1) A person commits the offense of operating an all-terrain vehicle in violation of posted restrictions if the person operates an all-terrain vehicle on public lands at a time when the lands are closed to all-terrain vehicles or operation of the vehicles is otherwise restricted, and notice of the restrictions has been posted by an agency with jurisdiction to impose the restrictions.

Â Â Â Â Â  (2) The offense described in this section, operating an all-terrain vehicle in violation of posted restrictions, is a Class B traffic violation. [1999 c.565 Â§2]

Â Â Â Â Â  821.195 Operation of all-terrain vehicle without permit and decal; exemption; penalty. (1) A person commits the offense of operating an all-terrain vehicle without a permit and a decal if the person operates an all-terrain vehicle without a permit and a decal in an area or on a trail designated by the appropriate authority as open to all-terrain vehicles only if they have permits and decals.

Â Â Â Â Â  (2) This section does not apply to:

Â Â Â Â Â  (a) An all-terrain vehicle owned and operated by a resident of another state if the other state grants a similar exemption for all-terrain vehicles owned and operated by residents of Oregon and if the vehicle has not been operated in this state for more than 60 consecutive days; or

Â Â Â Â Â  (b) An all-terrain vehicle owned and operated by the United States, this state or any other state or any political subdivision of the United States or of a state.

Â Â Â Â Â  (3) The offense described in this section, operating an all-terrain vehicle without a permit and a decal, is a Class C traffic violation. [Formerly 821.175; 1999 c.977 Â§35]

Â Â Â Â Â  Note: 821.195 was added to and made a part of ORS chapter 821 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  821.200 Exemptions from general prohibition on operating on highway or railroad. This section establishes exemptions from the limitations placed on the use of snowmobiles and all-terrain vehicles under ORS 821.190. The prohibitions and penalties under ORS 821.190 do not apply when a snowmobile or all-terrain vehicle that qualifies for the exemption from equipment requirements under ORS 821.010 is being operated as described under any of the following:

Â Â Â Â Â  (1) A person may lawfully cross a highway or railroad right of way while operating a snowmobile or all-terrain vehicle if the person complies with all of the following:

Â Â Â Â Â  (a) The crossing must be made at an angle of approximately 90 degrees to the direction of the highway or railroad right of way.

Â Â Â Â Â  (b) The crossing must be made at a place where no obstruction prevents a quick and safe crossing.

Â Â Â Â Â  (c) The vehicle must be brought to a complete stop before entering the highway or railroad right of way.

Â Â Â Â Â  (d) The operator of the vehicle must yield the right of way to vehicles using the highway or equipment using the railroad tracks.

Â Â Â Â Â  (e) The crossing of a railroad right of way must be made at an established public railroad crossing.

Â Â Â Â Â  (f) The crossing of a highway must be made at a place that is more than 100 feet from any highway intersection.

Â Â Â Â Â  (g) If the operator of a snowmobile is under 12 years of age, a person who is 18 years of age or older must accompany the operator either as a passenger or as the operator of another snowmobile that is in proximity to the younger operator.

Â Â Â Â Â  (h) If the operator of a Class I all-terrain vehicle is under 12 years of age, a person who is 18 years of age or older must accompany the operator either as a passenger, if the vehicle is designed to carry passengers, or on a separate Class I all-terrain vehicle.

Â Â Â Â Â  (2) A snowmobile or all-terrain vehicle may be lawfully operated upon a highway under any of the following circumstances:

Â Â Â Â Â  (a) Where the highway is completely covered with snow or ice and has been closed to motor vehicle traffic during winter months.

Â Â Â Â Â  (b) For purposes of loading or unloading when such operation is performed with safety and without causing a hazard to vehicular traffic approaching from either direction on the highway.

Â Â Â Â Â  (c) Where the highway is posted to permit snowmobiles or all-terrain vehicles.

Â Â Â Â Â  (d) In an emergency during the period of time when and at locations where snow upon the highway renders travel by automobile impractical.

Â Â Â Â Â  (e) When traveling along a designated snowmobile or all-terrain vehicle trail.

Â Â Â Â Â  (3) It shall be lawful to operate a snowmobile or all-terrain vehicle upon a railroad right of way under any of the following circumstances:

Â Â Â Â Â  (a) Where the right of way is posted to permit the operation.

Â Â Â Â Â  (b) In an emergency.

Â Â Â Â Â  (c) When the snowmobile or all-terrain vehicle is operated by an officer or employee or authorized contractor or agent of a railroad. [1983 c.338 Â§727; 1985 c.72 Â§3; 1985 c.459 Â§29; 1989 c.991 Â§13; 1999 c.372 Â§2; 1999 c.565 Â§5]

Â Â Â Â Â  821.202 Failure of Class I or III all-terrain vehicle rider to wear motorcycle helmet; penalty. (1) A person commits the offense of failure of a Class I or Class III all-terrain vehicle operator or passenger to wear a motorcycle helmet if the person is under 18 years of age, operates or rides on a Class I or Class III all-terrain vehicle on premises open to the public and is not wearing a motorcycle helmet.

Â Â Â Â Â  (2) The requirement to wear a motorcycle helmet does not apply if the all-terrain vehicle is:

Â Â Â Â Â  (a) Used exclusively in farming, agricultural or forestry operations or used by persons licensed under ORS chapter 571 exclusively for nursery or Christmas tree growing operations.

Â Â Â Â Â  (b) Being used on land owned or leased by the owner of the vehicle.

Â Â Â Â Â  (3) The offense described in this section, failure of a Class I or Class III all-terrain vehicle operator or passenger to wear a motorcycle helmet, is a Class D traffic violation. [1995 c.775 Â§Â§2,10]

Â Â Â Â Â  821.203 Endangering Class I or III all-terrain vehicle operator or passenger; penalty. (1) A person commits the offense of endangering a Class I or Class III all-terrain vehicle operator or passenger if:

Â Â Â Â Â  (a) The person is operating a Class I or Class III all-terrain vehicle on premises open to the public and the person carries another person on the Class I or Class III all-terrain vehicle who is under 18 years of age and is not wearing a motorcycle helmet; or

Â Â Â Â Â  (b) The person is the parent, legal guardian or person with legal responsibility for the safety and welfare of a child under 18 years of age and the child operates or rides on a Class I or Class III all-terrain vehicle on premises open to the public without wearing a motorcycle helmet.

Â Â Â Â Â  (2) The requirement to wear a motorcycle helmet does not apply if the all-terrain vehicle is:

Â Â Â Â Â  (a) Used exclusively in farming, agricultural or forestry operations or used by persons licensed under ORS chapter 571 exclusively for nursery or Christmas tree growing operations.

Â Â Â Â Â  (b) Being used on land owned or leased by the owner of the vehicle.

Â Â Â Â Â  (3) The offense described in this section, endangering a Class I or Class III all-terrain vehicle operator or passenger, is a Class D traffic violation. [1995 c.775 Â§Â§3,11]

Â Â Â Â Â  821.204 Issuance of citation for violation of ORS 821.202 or 821.203. (1) If a child who is in violation of ORS 821.202 is 11 years of age or younger, any citation issued shall be issued to the parent, legal guardian or person with legal responsibility for the safety and welfare of the child for violation of ORS 821.203, rather than to the child for violation of ORS 821.202.

Â Â Â Â Â  (2) If a child who is in violation of ORS 821.202 is at least 12 years of age and is under 18 years of age, a citation may be issued to the child for violation of ORS 821.202 or to the parent, legal guardian or person with legal responsibility for the safety and welfare of the child for violation of ORS 821.203, but not to both. [1995 c.775 Â§4]

Â Â Â Â Â  821.210 Operating improperly equipped snowmobile; civil liability; penalty. (1) A person commits the offense of operating an improperly equipped snowmobile if the person operates any snowmobile without all of the following equipment:

Â Â Â Â Â  (a) A lighted headlight and taillight.

Â Â Â Â Â  (b) An adequate braking device that may be operated either by hand or foot.

Â Â Â Â Â  (c) An adequate and operating muffling device that shall effectively blend the exhaust and motor noise in such a manner so as to preclude excessive or unusual noise and, on snowmobiles manufactured after January 4, 1973, that shall effectively maintain such noise at a level of 82 decibels or below on the ÂAÂ scale at 100 feet.

Â Â Â Â Â  (2) The Department of State Police shall establish procedures for testing of noise levels consistent with this section.

Â Â Â Â Â  (3) Snowmobiles used in organized racing events in an area designated for that purpose may use a bypass or cutout device without violation of the requirements for muffling devices and for noise levels under this section.

Â Â Â Â Â  (4) In addition to other penalties provided by this section, the owner or operator of a snowmobile may be liable as provided under ORS 821.310.

Â Â Â Â Â  (5) The offense described in this section, improperly equipped snowmobile, is a Class D traffic violation. [1983 c.338 Â§728; 1985 c.393 Â§44; 1995 c.383 Â§112]

Â Â Â Â Â  821.220 Operating improperly equipped all-terrain vehicle; civil liability; penalty. (1) A person commits the offense of operating an improperly equipped all-terrain vehicle if the person operates any all-terrain vehicle without the following equipment:

Â Â Â Â Â  (a) An adequate braking device that may be operated either by hand or foot.

Â Â Â Â Â  (b) An adequate and operating muffling device that shall be maintained in good working order and in constant operation and shall effectively blend the exhaust and motor noise in such a manner so as to comply with all applicable noise emission standards established by the Department of Environmental Quality.

Â Â Â Â Â  (2) The Department of Environmental Quality shall establish procedures for testing of noise levels consistent with this section.

Â Â Â Â Â  (3) All-terrain vehicles used in organized racing events in an area designated for that purpose shall comply with the motor sports vehicles and facilities regulations of the Department of Environmental Quality.

Â Â Â Â Â  (4) In addition to other penalties provided by this section, the owner or operator of an all-terrain vehicle may be liable as provided under ORS 821.310.

Â Â Â Â Â  (5) The offense described in this section, operating an improperly equipped all-terrain vehicle, is a Class C traffic violation. [1985 c.459 Â§30; 1987 c.587 Â§12; 1989 c.991 Â§14; 1995 c.383 Â§33; 1999 c.59 Â§245]

Â Â Â Â Â  821.230 Operating all-terrain vehicle without proper lighting equipment; penalty. (1) A person commits the offense of operating an all-terrain vehicle without proper lighting equipment if the person operates an all-terrain vehicle during times when limited visibility conditions exist and the vehicle is not equipped with a taillight and a lighted headlight.

Â Â Â Â Â  (2) Nothing in this section requires an all-terrain vehicle to be equipped with a headlight or taillight if the vehicle is not operated during times when limited visibility conditions exist.

Â Â Â Â Â  (3) The offense described in subsection (1) of this section, operating an all-terrain vehicle without proper lighting equipment, is a Class C traffic violation. [1985 c.459 Â§30a; 1987 c.587 Â§13; 1989 c.991 Â§15; 1995 c.383 Â§34]

Â Â Â Â Â  821.240 Operating snowmobile or all-terrain vehicle while carrying firearm or bow; penalty. (1) A person commits the offense of operating a snowmobile or an all-terrain vehicle while carrying a firearm or bow if the person operates any snowmobile or all-terrain vehicle with a firearm in the possession of the person, unless the firearm is unloaded, or with a bow, unless all arrows are in a quiver.

Â Â Â Â Â  (2) The offense described in this section, operating a snowmobile or an all-terrain vehicle while carrying a firearm or bow, is a Class B traffic violation. [1983 c.338 Â§729; 1985 c.393 Â§45; 1985 c.459 Â§31a; 1987 c.587 Â§14; 1989 c.991 Â§15a; 1991 c.589 Â§1]

Â Â Â Â Â  821.250 Permitting dangerous operation of snowmobile or all-terrain vehicle; civil liability; penalty. (1) A person commits the offense of permitting dangerous operation of a snowmobile or an all-terrain vehicle if the person is the owner or other person having charge or control of a snowmobile or an all-terrain vehicle and the person knowingly authorizes or permits any person to operate the vehicle across a highway who is:

Â Â Â Â Â  (a) Incapable by reason of age, physical or mental disability; or

Â Â Â Â Â  (b) Under the influence of intoxicating liquor, inhalants or controlled substances.

Â Â Â Â Â  (2) In addition to other penalties provided by this section, operators or owners may be liable as provided under ORS 821.310.

Â Â Â Â Â  (3) The offense described in this section, permitting dangerous operation of a snowmobile or an all-terrain vehicle, is a Class A traffic violation. [1983 c.338 Â§730; 1985 c.393 Â§46; 1985 c.459 Â§32; 1987 c.587 Â§15; 1989 c.991 Â§16; 1999 c.619 Â§14]

Â Â Â Â Â  821.260 Hunting or harassing animals from snowmobile or all-terrain vehicle; civil liability; penalty. (1) A person commits the offense of hunting or harassing animals from a snowmobile or an all-terrain vehicle if the person does any of the following:

Â Â Â Â Â  (a) Operates a snowmobile or an all-terrain vehicle in a manner so as to run down, harass, chase or annoy any game animals or birds or domestic animals.

Â Â Â Â Â  (b) Hunts from a snowmobile or an all-terrain vehicle.

Â Â Â Â Â  (2) This section does not apply to:

Â Â Â Â Â  (a) Officers of the State Fish and Wildlife Commission.

Â Â Â Â Â  (b) Persons under contract to the commission in the performance of their official duties.

Â Â Â Â Â  (c) Individuals who have secured a permit from the commission for purposes of research and study.

Â Â Â Â Â  (3) In addition to other penalties provided by this section, operators or owners of a snowmobile or an all-terrain vehicle may be liable as provided under ORS 821.310.

Â Â Â Â Â  (4) The offense described in this section, hunting or harassing animals from a snowmobile or an all-terrain vehicle, is a Class C misdemeanor. [1983 c.338 Â§731; 1985 c.16 Â§353; 1985 c.393 Â§47; 1985 c.459 Â§33; 1987 c.587 Â§16; 1989 c.991 Â§16a]

Â Â Â Â Â  821.270 [1983 c.338 Â§732; 1985 c.393 Â§48; 1985 c.459 Â§34; repealed by 1987 c.587 Â§21]

Â Â Â Â Â  821.280 Committing unlawful damage with snowmobile, Class I or Class II all-terrain vehicle; civil liability; penalty. (1) A person commits the offense of committing unlawful damage with a snowmobile, Class I or Class II all-terrain vehicle if the person operates any snowmobile, Class I or Class II all-terrain vehicle in any area or in such a manner so as to expose the underlying soil or vegetation or to injure, damage or destroy trees or growing crops.

Â Â Â Â Â  (2) In addition to other penalties provided by this section, the owner or operator of a snowmobile, Class I or Class II all-terrain vehicle may be liable as provided under ORS 821.310.

Â Â Â Â Â  (3) The offense described in this section, committing unlawful damage with a snowmobile, Class I or Class II all-terrain vehicle, is a Class B traffic violation. [1983 c.338 Â§733; 1985 c.459 Â§35; 1987 c.587 Â§17]

Â Â Â Â Â  821.285 Committing unlawful damage with Class III all-terrain vehicle; civil liability; penalty. (1) A person commits the offense of committing unlawful damage with a Class III all-terrain vehicle if the person operates any Class III all-terrain vehicle in any area or in such a manner so as to injure, damage or destroy trees or growing crops.

Â Â Â Â Â  (2) In addition to other penalties provided by this section, the owner or operator of a Class III all-terrain vehicle may be liable as provided under ORS 821.310.

Â Â Â Â Â  (3) The offense described in this section, committing unlawful damage with a Class III all-terrain vehicle, is a Class B traffic violation. [1989 c.991 Â§17a]

Â Â Â Â Â  Note: 821.285 was added to and made a part of ORS chapter 821 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  821.290 Dangerous operation of snowmobile or all-terrain vehicle; civil liability; penalty. (1) A person commits the offense of dangerous operation of a snowmobile or an all-terrain vehicle if the person does any of the following:

Â Â Â Â Â  (a) Operates a snowmobile or an all-terrain vehicle at a rate of speed greater than reasonable and proper under the existing conditions.

Â Â Â Â Â  (b) Operates a snowmobile or an all-terrain vehicle in a negligent manner so as to endanger the person or property of another or to cause injury or damage to either.

Â Â Â Â Â  (2) In addition to other penalties provided by this section, the owner or operator of a snowmobile or an all-terrain vehicle may be liable as provided under ORS 821.310.

Â Â Â Â Â  (3) The offense described in this section, dangerous operation of a snowmobile or an all-terrain vehicle, is a Class B traffic violation. [1983 c.338 Â§734; 1985 c.459 Â§36; 1987 c.587 Â§18; 1989 c.991 Â§18]

Â Â Â Â Â  821.292 Endangering Class III all-terrain vehicle operator; penalty. (1) A person commits the offense of endangering a Class III all-terrain vehicle operator if the person is the parent, legal guardian or person with legal responsibility for the safety and welfare of a child at least seven years of age but under 12 years of age and the child operates a Class III all-terrain vehicle on public lands and:

Â Â Â Â Â  (a) Does not have a Class III all-terrain vehicle operator permit issued under ORS 390.575; and

Â Â Â Â Â  (b) Is not accompanied by the parent, legal guardian or person with legal responsibility who is on the same vehicle, if the vehicle is designed to carry passengers, or on a separate Class III all-terrain vehicle.

Â Â Â Â Â  (2) A person commits the offense of endangering a Class III all-terrain vehicle operator if the person is the parent, legal guardian or person with legal responsibility for the safety and welfare of a child who is under seven years of age and the child operates a Class III all-terrain vehicle on public lands.

Â Â Â Â Â  (3) The offense described in this section, endangering a Class III all-terrain vehicle operator, is a Class C traffic violation. [1995 c.774 Â§2a; 1999 c.977 Â§36]

Â Â Â Â Â  821.295 Operating Class II or Class III all-terrain vehicle in prohibited snow area; exemptions; penalty. (1) A person commits the offense of operating a Class II or Class III all-terrain vehicle in a prohibited snow area if the person operates a Class II or Class III all-terrain vehicle on a groomed trail or a designated snowmobile or cross country ski trail or area during a designated snow use period.

Â Â Â Â Â  (2) This section does not apply to emergency vehicles or to trail grooming equipment.

Â Â Â Â Â  (3) The offense described in this section, operating a Class II or Class III all-terrain vehicle in a prohibited snow area, is a Class D traffic violation. [1987 c.587 Â§7; 1989 c.991 Â§18a; 1995 c.383 Â§113]

Â Â Â Â Â  821.300 [1983 c.338 Â§735; 1985 c.459 Â§37; 1987 c.587 Â§19; 1989 c.991 Â§19; 1993 c.751 Â§83; repealed by 2001 c.827 Â§18]

(Civil Liability)

Â Â Â Â Â  821.310 Treble damages for damage to property. The operator or the owner of a snowmobile or all-terrain vehicle used with the permission of the owner shall be liable for three times the amount of any damage to trees, shrubs, growing crops or other property injured as the result of travel by such snowmobile or all-terrain vehicle over the property involved. The liability under this section is in addition to any penalties provided in ORS 821.150, 821.190, 821.210 or 821.250 to 821.290. [1983 c.338 Â§736; 1985 c.393 Â§49; 1985 c.459 Â§38; 1987 c.587 Â§20; 1989 c.991 Â§20]

(Fees)

Â Â Â Â Â  821.320 Snowmobile registration and permit fees. The following fees are established relating to snowmobiles:

Â Â Â Â Â  (1) Registration under ORS 821.080, $10.

Â Â Â Â Â  (2) Renewal of registration under ORS 821.080, $10.

Â Â Â Â Â  (3) Issuance of out-of-state permit under ORS 821.130, $7. [1983 c.338 Â§737; 1985 c.16 Â§354; 1985 c.459 Â§13; 1987 c.261 Â§5; 1989 c.991 Â§21; 1995 c.774 Â§23; 1999 c.977 Â§37]

_______________



Chapter 822

Chapter 822 Â Regulation of Vehicle Related Businesses

2005 EDITION

REGULATION OF VEHICLE RELATED BUSINESSES

OREGON VEHICLE CODE

VEHICLE DEALERS

(Generally)

822.005Â Â Â Â  Acting as vehicle dealer without certificate; penalty

822.007Â Â Â Â  Injunction against person acting as vehicle dealer in violation of vehicle code or rule; court-imposed monetary penalties

822.009Â Â Â Â  Civil penalties for violations of statutes or rules

822.015Â Â Â Â  Exemptions from vehicle dealer certification requirement

822.020Â Â Â Â  Issuance of certificate; fee

822.025Â Â Â Â  Application contents

822.027Â Â Â Â  Education requirements for vehicle dealers

822.030Â Â Â Â  Bond or letter of credit requirements; rights of action

822.033Â Â Â Â  Requirements for certificate of insurance; exemptions

822.035Â Â Â Â  Investigation of application; dealer number; rules; records inspection; dealer plates and identification card; effect of revocation or suspension in another jurisdiction

822.040Â Â Â Â  Privileges granted by certificate; supplemental or corrected certificate; duration; renewal; rules

822.042Â Â Â Â  Procedures for transfer of interest in vehicle by vehicle dealer

822.043Â Â Â Â  Dealer preparation and submission of documents; rules

822.045Â Â Â Â  Vehicle dealer offenses; penalties

822.046Â Â Â Â  Vehicle dealerÂs duty to inform potential buyer if vehicle used for manufacture of controlled substances

822.047Â Â Â Â  Brokerage services

822.050Â Â Â Â  Revocation, cancellation or suspension of certificate

822.055Â Â Â Â  Failure to return revoked, canceled or suspended certificate; penalty

822.060Â Â Â Â  Illegal consignment practices; penalty

822.065Â Â Â Â  Violation of consigned vehicle transfer; penalty

822.070Â Â Â Â  Conducting illegal vehicle rebuilding business; penalty

822.080Â Â Â Â  Procedures for civil penalties imposed under ORS 822.009; disposition of moneys

(Recreational Vehicle Dealers)

822.082Â Â Â Â  ÂRecreational vehicle service facilityÂ defined; display of location

822.083Â Â Â Â  ÂShowÂ defined; conditions for participation in show

822.084Â Â Â Â  Show license; fee; rules

SUBLEASING VEHICLES

822.090Â Â Â Â  Unlawful subleasing of motor vehicle; penalty

TRANSFER OF VEHICLES BY LIEN CLAIMANTS

822.093Â Â Â Â  Sale of vehicles involving possessory liens; records; rules; penalty

822.094Â Â Â Â  Transfer by lien claimant

DISMANTLERS

822.100Â Â Â Â  Conducting a motor vehicle dismantling business without a certificate; penalties

822.105Â Â Â Â  Exemption from certificate requirement

822.110Â Â Â Â  Dismantler certificate; refusal to issue; duplicate certificate

822.115Â Â Â Â  Application contents

822.120Â Â Â Â  Bond or letter of credit requirements; action against certificate holder and surety

822.125Â Â Â Â  Privileges granted by certificate; supplemental certificate; duration; renewal; identification cards; rules

822.130Â Â Â Â  Inspection of books, records, inventory and premises

822.133Â Â Â Â  Requirements of dismantler operating motor vehicle dismantling business

822.135Â Â Â Â  Improperly conducting motor vehicle dismantling business; penalty

822.137Â Â Â Â  Dismantler conduct resulting in civil penalty; rules

822.140Â Â Â Â  Local government approval requirements

822.145Â Â Â Â  Revocation, cancellation or suspension of certificate or identification card

822.150Â Â Â Â  Failure to return revoked, canceled or suspended certificate or identification card; penalty

TOWING BUSINESSES

822.200Â Â Â Â  Operating illegal towing business; exceptions; penalties

822.205Â Â Â Â  Certificate; qualifications; fee

822.210Â Â Â Â  Privileges granted by certificate; duration; renewal; regulation of holder

822.215Â Â Â Â  Grounds for denial, suspension, revocation or refusal of certificate

822.217Â Â Â Â  Proportional registration for tow vehicles

822.218Â Â Â Â  Cancellation of identification device for proportionally registered tow vehicle

822.220Â Â Â Â  Authorization to obstruct traffic; failure to take precautions; penalty

822.225Â Â Â Â  Failure to remove injurious substance; penalty

822.230Â Â Â Â  City or county regulation of towing businesses

VEHICLE TRANSPORTERS

822.300Â Â Â Â  Acting as vehicle transporter without certificate; exemptions; penalty

822.305Â Â Â Â  Exemptions from vehicle transporter certification requirement

822.310Â Â Â Â  Privileges granted by certificate; duration; renewal; fee; rules; suspension or revocation; regulation of holder

822.315Â Â Â Â  Improper use of vehicle transporter plate; penalty

822.325Â Â Â Â  Failure to return revoked or suspended certificate; penalty

DRIVER TRAINING

(Commercial Driver Training Schools)

822.500Â Â Â Â  Operating commercial driver training school without certificate; rules; penalty

822.505Â Â Â Â  Commercial driver training school bond; requirements; actions against school or surety

822.510Â Â Â Â  Proof of insurance; requirements

822.515Â Â Â Â  Certificates; issuance; suspension or revocation; duration; fee; bond; proof of insurance; rules

822.520Â Â Â Â  Failure to return revoked, suspended or canceled commercial driver training school certificate; penalty

(Driver Training Instructor)

822.525Â Â Â Â  Acting as driver training instructor without certificate; exemptions; rules; penalty

822.530Â Â Â Â  Certificate; issuance; suspension or revocation; duration; fee; rules

822.535Â Â Â Â  Failure to return revoked or suspended certificate; penalty

GENERAL PROHIBITIONS

822.600Â Â Â Â  Failure of garage to report accident or bullet contact; penalty

822.605Â Â Â Â  False swearing relating to regulation of vehicle related businesses; penalty

FEES

822.700Â Â Â Â  Certification fees

822.705Â Â Â Â  Fee for issuance or renewal of vehicle dealer certificate

CIVIL PENALTIES

822.990Â Â Â Â  Civil penalties for violations of ORS 822.500 and 822.525

VEHICLE DEALERS

(Generally)

Â Â Â Â Â  822.005 Acting as vehicle dealer without certificate; penalty. (1) A person commits the offense of acting as a vehicle dealer without a certificate if the person is not the holder of a valid, current vehicle dealer certificate issued under ORS 822.020 and the person:

Â Â Â Â Â  (a) Buys, sells, brokers, trades or exchanges vehicles either outright or by means of any conditional sale, bailment, lease, security interest, consignment or otherwise;

Â Â Â Â Â  (b) Displays a new or used vehicle, trailer or semitrailer for sale; or

Â Â Â Â Â  (c) Acts as any type of agent for the owner of a vehicle to sell the vehicle or acts as any type of agent for a person interested in buying a vehicle to buy a vehicle.

Â Â Â Â Â  (2) This section does not apply to persons or vehicles exempted from this section under ORS 822.015.

Â Â Â Â Â  (3) The offense described in this section, acting as a vehicle dealer without a certificate, is a Class A misdemeanor. [1983 c.338 Â§790; 1985 c.16 Â§389; 1985 c.598 Â§1; 1997 c.469 Â§1; 2003 c.655 Â§124]

Â Â Â Â Â  822.007 Injunction against person acting as vehicle dealer in violation of vehicle code or rule; court-imposed monetary penalties. (1) In addition to any other remedies provided by law, the Department of Transportation may petition the circuit court to enjoin a person from acting as a vehicle dealer in violation of the Oregon Vehicle Code or any rule adopted by the department.

Â Â Â Â Â  (2) A single act in violation of the provisions of the Oregon Vehicle Code or of any rules adopted by the department relating to vehicle dealers shall be sufficient ground for the court to issue the injunction.

Â Â Â Â Â  (3) In addition to issuing an injunction, the court may assess a penalty not to exceed $15,000 if the department proves by a preponderance of the evidence that a person is acting as a vehicle dealer without possessing a vehicle dealer certificate. The court shall also award reasonable costs and disbursements, attorney and enforcement fees. [1991 c.541 Â§2]

Â Â Â Â Â  822.009 Civil penalties for violations of statutes or rules. (1) The Department of Transportation may levy and collect a civil penalty, in an amount not to exceed $1,000 for each violation, against any person who has a vehicle dealer certificate if it finds that the dealer has violated any provisions of the Oregon Vehicle Code or of any rules adopted by the department relating to the sale of vehicles, vehicle titling or vehicle registration.

Â Â Â Â Â  (2) The department may levy and collect a civil penalty, in an amount not to exceed $5,000 for each vehicle improperly sold, brokered, exchanged or offered or displayed for sale, against any person if it finds that the person is in violation of:

Â Â Â Â Â  (a) ORS 822.005 (1); or

Â Â Â Â Â  (b) Any rules adopted by the department relating to the sale of vehicles and the person is not subject to subsection (1) of this section. [1991 c.541 Â§3; 1993 c.180 Â§1; 1997 c.469 Â§2; 2001 c.543 Â§1]

Â Â Â Â Â  822.010 [1985 c.16 Â§388; 1989 c.171 Â§93; repealed by 1997 c.469 Â§11]

Â Â Â Â Â  822.015 Exemptions from vehicle dealer certification requirement. In addition to any exemptions from the vehicle code under ORS 801.026, ORS 822.005 does not apply to the following vehicles or persons:

Â Â Â Â Â  (1) Road rollers, farm tractors, farm trailers, trolleys, implements of husbandry, emergency vehicles, well-drilling machinery and boat or utility trailers with a gross weight of 1,800 pounds or less.

Â Â Â Â Â  (2) The owner of a vehicle as shown by the vehicle title issued by any jurisdiction if the person owned the vehicle primarily for personal, family or household purposes. If the person has sold, traded, displayed or offered for sale, trade or exchange more than five vehicles in one calendar year, the person shall have the burden of proving that the person owned the vehicles primarily for personal, family or household purposes or for other purposes that the Department of Transportation, by rule, defines as constituting an exemption under this section.

Â Â Â Â Â  (3) A receiver, trustee, personal representative or public officer while performing any official duties.

Â Â Â Â Â  (4) The lessor or security interest holder of a vehicle as shown by the vehicle title issued by any jurisdiction.

Â Â Â Â Â  (5) Except as otherwise provided in this subsection, a manufacturer who sells vehicles the manufacturer has manufactured in Oregon. Nothing in this subsection prevents any manufacturer from obtaining a vehicle dealer certificate under ORS 822.020. This subsection does not exempt a manufacturer who sells or trades campers or travel trailers.

Â Â Â Â Â  (6) An insurance adjuster authorized to do business under ORS 744.505 or 744.515 who is disposing of vehicles for salvage.

Â Â Â Â Â  (7) Except as otherwise provided in this subsection, a person who sells or trades or offers to sell or trade a vehicle that has been used in the operation of the personÂs business. This subsection does not exempt a person who is in the business of selling, trading, displaying, rebuilding, renting or leasing vehicles from any requirement to obtain a certificate for dealing in those vehicles.

Â Â Â Â Â  (8) A person who is licensed as a vehicle dealer in another jurisdiction who is participating with other dealers in a display of vehicles, including but not limited to an auto show. This subsection applies only if the display is an event that lasts for 10 days or less and is an event for which the public is charged admission.

Â Â Â Â Â  (9) A person who receives no money, goods or services, either directly or indirectly, for displaying a vehicle or acting as an agent in the buying or selling of a vehicle.

Â Â Â Â Â  (10) A person who collects, purchases, acquires, trades or disposes of vehicles and vehicle parts for the personÂs own use in order to preserve, restore and maintain vehicles for the personÂs own use or for hobby or historical purposes.

Â Â Â Â Â  (11) A manufactured structure dealer subject to the licensing requirement of ORS 446.671 or a person exempt from licensing under ORS 446.676 when selling a vehicle, trailer or semitrailer accepted in trade as part of a manufactured structure transaction. A manufactured structure dealership or exempt person may not directly sell more than three vehicles per calendar year under authority of this subsection, but by consignment with a dealer certified under ORS 822.020 or 822.040 may sell an unlimited number of vehicles acquired as described in this subsection.

Â Â Â Â Â  (12) A lien claimant who sells vehicles in order to foreclose possessory liens.

Â Â Â Â Â  (13) A lien claimant who, in a 12-month period, sells 12 or fewer vehicles that the lien claimant acquired through possessory liens if the vehicles are sold at the business location of the lien claimant.

Â Â Â Â Â  (14) Electric personal assistive mobility devices. [1983 c.338 Â§791; 1985 c.16 Â§390; 1985 c.316 Â§8; 1985 c.598 Â§2; 1987 c.217 Â§10; 1987 c.261 Â§6; 1991 c.541 Â§8; 1995 c.57 Â§1; 1997 c.469 Â§3; 2001 c.172 Â§5; 2001 c.543 Â§2; 2003 c.341 Â§21; 2003 c.459 Â§1; 2003 c.655 Â§125]

Â Â Â Â Â  822.020 Issuance of certificate; fee. Except as provided in ORS 822.035 (8), the Department of Transportation shall issue a vehicle dealer certificate to any person if the person meets all of the following requirements:

Â Â Â Â Â  (1) The person must complete the application for a dealer certificate described under ORS 822.025.

Â Â Â Â Â  (2) The person must deliver to the department a bond or letter of credit that meets the requirements under ORS 822.030.

Â Â Â Â Â  (3) The person must deliver to the department a certificate of insurance that meets the requirements established by ORS 822.033.

Â Â Â Â Â  (4) The person must pay the fee required under ORS 822.700 for issuance of a vehicle dealer certificate.

Â Â Â Â Â  (5) The person must certify completion of the education and test requirements of ORS 822.027 (1) if the person is a dealer subject to the education and test requirements. [1983 c.338 Â§792; 1985 c.16 Â§391; 1989 c.434 Â§1; 1991 c.331 Â§144; 1999 c.277 Â§3; 2001 c.555 Â§1]

Â Â Â Â Â  822.025 Application contents. An application for a vehicle dealer certificate issued by the Department of Transportation under ORS 822.020 shall be in a form prescribed by the department and shall contain all of the following:

Â Â Â Â Â  (1) The names and residence addresses of the persons applying:

Â Â Â Â Â  (a) If the applicant is a firm or partnership, the name of the firm or partnership with the names and residence addresses of all members thereof.

Â Â Â Â Â  (b) If the applicant is a corporation, the name of the corporation with the names of the principal officers and their residence addresses and the name of the state under whose laws the corporation is organized.

Â Â Â Â Â  (2) The name under which the business will be conducted.

Â Â Â Â Â  (3) The street address, including city and county in Oregon, where the business will be conducted.

Â Â Â Â Â  (4) Whether or not used vehicles are handled.

Â Â Â Â Â  (5) A certificate from the applicant showing that the applicant will act as a vehicle dealer and will conduct business at the location given on the application.

Â Â Â Â Â  (6) A certificate signed by a person authorized by the local governing body to do so, stating that the location of the business as given in the application for a certificate complies with any land use ordinances or business regulatory ordinances of the city or county. The provisions of this subsection do not apply to renewal of a vehicle dealer certificate under ORS 822.040 unless the location of the business is being changed at the time of renewal.

Â Â Â Â Â  (7) Any information required by the department to efficiently administer the registration of vehicles and regulation of dealers or other relevant information required by the department.

Â Â Â Â Â  (8) A certificate from the provider of each education program or test showing that the applicant has completed the education programs and passed the test required under ORS 822.027 (1) if the applicant is a dealer subject to the education and test requirements.

Â Â Â Â Â  (9) If the applicant will offer new recreational vehicles for sale, a certificate from the applicant stating that the applicant will maintain a recreational vehicle service facility at the street address provided by the applicant pursuant to subsection (3) of this section. [1983 c.338 Â§793; 1985 c.598 Â§3; 1993 c.751 Â§84; 1997 c.469 Â§4; 1999 c.277 Â§4; 1999 c.593 Â§1; 2001 c.172 Â§6; 2003 c.655 Â§126]

Â Â Â Â Â  822.027 Education requirements for vehicle dealers. (1) Except as provided in subsection (2) of this section, the following education requirements apply to an applicant for a vehicle dealer certificate under ORS 822.020 or 822.040:

Â Â Â Â Â  (a) An applicant for a vehicle dealer certificate under ORS 822.020 must complete a minimum of eight hours of approved education programs described in subsection (4) of this section and pass a test prior to submitting an application for the certificate; and

Â Â Â Â Â  (b) An applicant for a renewal certificate under ORS 822.040 must complete a minimum of five hours per year in a licensing period of approved continuing education programs described in subsection (4) of this section prior to submitting an application for the renewal certificate.

Â Â Â Â Â  (2) The education requirements in subsection (1)(a) of this section do not apply to an applicant for a vehicle dealer certificate under ORS 822.020 or 822.040 if, at the time of application, the applicant holds another certificate issued under ORS 822.020 or 822.040.

Â Â Â Â Â  (3) The continuing education requirements of subsection (1)(b) of this section do not apply to an applicant for renewal of a vehicle dealer certificate under ORS 822.040 if the applicant is:

Â Â Â Â Â  (a) A dealer having a franchise in this state for nationally advertised and recognized motor vehicles;

Â Â Â Â Â  (b) A dealer having a franchise in this state for new recreational vehicles;

Â Â Â Â Â  (c) A motor vehicle rental company having a national franchise under the ownership of a corporation that operates throughout the United States; or

Â Â Â Â Â  (d) A national auction company that holds a vehicle dealer certificate and a dismantler certificate whose primary activity in this state is the sale or disposition of totaled vehicles.

Â Â Â Â Â  (4) Education programs and the test required in subsection (1) of this section may be developed by any motor vehicle industry organization including, but not limited to, the Oregon Independent Auto Dealers Association and shall be submitted to the advisory committee established under ORS 802.370 for approval. The committee shall approve any program or test that pertains to the motor vehicle industry and includes state and federal law in at least the following areas:

Â Â Â Â Â  (a) Motor vehicle advertising;

Â Â Â Â Â  (b) Odometer laws and regulations;

Â Â Â Â Â  (c) Vehicle licensing and registration;

Â Â Â Â Â  (d) Unlawful dealer activities;

Â Â Â Â Â  (e) Environmental rules and regulations;

Â Â Â Â Â  (f) Oregon and industry standard motor vehicle forms;

Â Â Â Â Â  (g) Truthful lending practices;

Â Â Â Â Â  (h) Motor vehicle financing;

Â Â Â Â Â  (i) Service and warranty contracts; and

Â Â Â Â Â  (j) Land use regulations governing motor vehicle dealers.

Â Â Â Â Â  (5) Education programs and the test required in subsection (1) of this section may be provided by accredited educational institutions, private vocational schools, correspondence schools or trade associations if the education programs and test have been approved by the advisory committee established under ORS 802.370 as required in subsection (4) of this section. [1999 c.277 Â§2; 2001 c.727 Â§1; 2003 c.179 Â§1; 2003 c.655 Â§127; 2005 c.654 Â§Â§32,33]

Â Â Â Â Â  822.030 Bond or letter of credit requirements; rights of action. (1) A bond or letter of credit required to qualify for a vehicle dealer certificate under ORS 822.020 or to qualify for renewal of a certificate under ORS 822.040 must comply with all of the following:

Â Â Â Â Â  (a) The bond shall have a corporate surety licensed to do business within this state. A letter of credit shall be an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The surety or institution shall notify the Department of Transportation if the bond or letter of credit is canceled for any reason. The surety or institution shall continue to be liable under the bond or letter of credit until the department receives the notice required by this paragraph, or until the cancellation date specified in the notice, whichever is later.

Â Â Â Â Â  (b) The bond or letter of credit shall be executed to the State of Oregon.

Â Â Â Â Â  (c) Except as otherwise provided in this paragraph, the bond or letter of credit shall be in the following sum:

Â Â Â Â Â  (A) If the applicant is seeking a certificate to be a dealer exclusively in motorcycles, mopeds, Class I all-terrain vehicles or snowmobiles or any combination of those vehicles, the bond or letter of credit shall be for $2,000.

Â Â Â Â Â  (B) Except as provided in subparagraph (A) of this paragraph, if the applicant is seeking a certificate to be a vehicle dealer, the bond or letter of credit shall be for $40,000 for each year the certificate is valid.

Â Â Â Â Â  (d) The bond or letter of credit described in this subsection shall be approved as to form by the Attorney General.

Â Â Â Â Â  (e) The bond or letter of credit must be conditioned that the person issued the certificate shall conduct business as a vehicle dealer without fraud or fraudulent representation and without violating any provisions of the vehicle code relating to vehicle registration, vehicle permits, the transfer or alteration of vehicles or the regulation of vehicle dealers.

Â Â Â Â Â  (f) The bond or letter of credit must be filed and held in the office of the department.

Â Â Â Â Â  (g) The vehicle dealer shall purchase a bond or letter of credit under this subsection annually on or before each anniversary of the issuance of the vehicle dealerÂs certificate.

Â Â Â Â Â  (2) Any person shall have a right of action against a vehicle dealer, against the surety on the vehicle dealerÂs bond and against the letter of credit in the personÂs own name if the person suffers any loss or damage by reason of the vehicle dealerÂs fraud, fraudulent representations or violations of provisions of the vehicle code relating to:

Â Â Â Â Â  (a) Vehicle registration;

Â Â Â Â Â  (b) Vehicle permits;

Â Â Â Â Â  (c) The transfer or alteration of vehicles; or

Â Â Â Â Â  (d) The regulation of vehicle dealers.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the maximum amount available under a bond described in subsection (1)(c)(B) of this section for the payment of claims by persons other than retail customers of the dealer is $20,000.

Â Â Â Â Â  (4) If the certificate of a vehicle dealer is not renewed or is voluntarily or involuntarily canceled, the sureties on the bond and the issuer of the letter of credit are relieved from liability that accrues after the department cancels the certificate. [1983 c.338 Â§794; 1985 c.16 Â§392; 1985 c.598 Â§6; 1987 c.261 Â§7; 1989 c.434 Â§2; 1991 c.331 Â§145; 1997 c.631 Â§556; 1999 c.593 Â§Â§2,5; 2001 c.141 Â§Â§2,3,4,5]

Â Â Â Â Â  822.033 Requirements for certificate of insurance; exemptions. A certificate of insurance required to qualify for a vehicle dealer certificate under ORS 822.020 or to qualify for renewal of a certificate under ORS 822.040 must comply with all of the following:

Â Â Â Â Â  (1) The certificate shall:

Â Â Â Â Â  (a) Be issued by an insurance carrier licensed to do business within this state;

Â Â Â Â Â  (b) Show that the dealer is insured by a policy that provides the minimum limits of coverage required under ORS 806.070;

Â Â Â Â Â  (c) Show that the dealer is insured by a policy that provides for payment of judgments of the type described in ORS 806.040;

Â Â Â Â Â  (d) Show that the dealer is insured by a policy covering all vehicles manufactured, owned, operated, used or maintained by or under the control of the dealer;

Â Â Â Â Â  (e) Show that the dealer is insured by a policy that also covers all other persons who, with the consent of the dealer, use or operate vehicles manufactured, owned or maintained by or under the control of the dealer;

Â Â Â Â Â  (f) Be dated as of the date of the motor vehicle policy for which it is given;

Â Â Â Â Â  (g) Contain the policy number; and

Â Â Â Â Â  (h) Provide that the insurer shall give the Department of Transportation written notice of any cancellation of the policy and that the insurer shall continue to be liable under the policy until the department receives the notice required by this paragraph or until the cancellation date specified in the notice, whichever is later.

Â Â Â Â Â  (2) The certificate of insurance must be filed and held in the office of the department.

Â Â Â Â Â  (3) A dealer is exempt from the requirement to file the certificate of insurance described in this section if the dealer certifies, in such form as may be required by the department, that the dealer will be dealing exclusively in one or more of the following:

Â Â Â Â Â  (a) Antique motor vehicles issued permanent registration under ORS 805.010;

Â Â Â Â Â  (b) Farm trailers;

Â Â Â Â Â  (c) Farm tractors;

Â Â Â Â Â  (d) Implements of husbandry; or

Â Â Â Â Â  (e) Snowmobiles, Class I or Class III all-terrain vehicles. [1989 c.434 Â§3a; 1993 c.180 Â§2; 2003 c.655 Â§128]

Â Â Â Â Â  822.035 Investigation of application; dealer number; rules; records inspection; dealer plates and identification card; effect of revocation or suspension in another jurisdiction. The Department of Transportation:

Â Â Â Â Â  (1) Upon receipt of an application for a vehicle dealer certificate, shall examine the application and may make an individual investigation relative to statements contained in the application.

Â Â Â Â Â  (2) Upon being satisfied that an applicant is entitled to a vehicle dealer certificate and that the proper fees have been paid for the certificate, shall assign the vehicle dealer a distinctive dealer number that allows the dealer to conduct business under the certificate and shall forward to the dealer a vehicle dealer certificate stating thereon the dealerÂs number.

Â Â Â Â Â  (3) Has authority to determine whether or not an applicant for a vehicle dealer certificate is a vehicle dealer.

Â Â Â Â Â  (4) Has authority to make suitable rules for the issuance of vehicle dealer certificates to expire consistently with ORS 822.040.

Â Â Â Â Â  (5) May make inspections of any vehicle dealer records required under ORS 822.045 and of any vehicles included in a vehicle dealerÂs inventory or located on the vehicle dealerÂs premises. Inspections authorized by this subsection may be conducted by the department at reasonable intervals, during normal business hours, and may not exceed a scope of inspection necessary for the department to determine the following:

Â Â Â Â Â  (a) A vehicle dealerÂs compliance with statutes regulating vehicle dealers under the vehicle code;

Â Â Â Â Â  (b) A vehicle dealerÂs compliance with those provisions of the vehicle code regulating the titling and registration of vehicles;

Â Â Â Â Â  (c) A vehicle dealerÂs compliance with rules adopted by the department relating to the regulation of vehicle dealers and the registration and titling of vehicles; and

Â Â Â Â Â  (d) The identification of stolen vehicles.

Â Â Â Â Â  (6) Shall provide a vehicle dealer with plates or devices authorized under ORS 805.200 to allow the exercise of the privileges granted under ORS 822.040.

Â Â Â Â Â  (7) May provide a vehicle dealer with identification cards in the names of the owners of the business or in the names of authorized employees of the business.

Â Â Â Â Â  (8) May not issue a vehicle dealer certificate under ORS 822.020 to an applicant who has been issued a similar certificate from another jurisdiction that has been revoked or is currently suspended unless the applicant possesses a current, valid vehicle dealer certificate issued under ORS 822.020.

Â Â Â Â Â  (9) May not use the revocation or suspension by another state of a vehicle dealer certificate or similar certificate as a basis for refusing to allow a vehicle dealer holding a current, valid vehicle dealer certificate issued under ORS 822.020 to obtain a vehicle dealer certificate under ORS 822.020 or a supplemental certificate under ORS 822.040 or to renew a certificate under ORS 822.040.

Â Â Â Â Â  (10) May adopt any reasonable rules necessary for the administration of the laws relating to the regulation of vehicle dealers, the issuance of vehicle dealer certificates, the issuance of vehicle dealer identification cards and the issuance of vehicle dealer plates. The rules adopted under this subsection must be consistent with the statutory provisions of the vehicle code. The rules may include, but are not limited to, grounds and procedures for the revocation, denial or suspension of vehicle dealer certificates and for placing vehicle dealers on probationary status. [1983 c.338 Â§796; 1985 c.16 Â§394; 1987 c.261 Â§7a; 1993 c.741 Â§140; 2001 c.555 Â§2]

Â Â Â Â Â  822.040 Privileges granted by certificate; supplemental or corrected certificate; duration; renewal; rules. (1) The holder of a current, valid vehicle dealer certificate issued under ORS 822.020 may exercise the following privileges under the certificate:

Â Â Â Â Â  (a) A dealer is authorized, without violating ORS 803.025 or 803.300, to use and operate over and along the highways of this state all vehicles displaying the dealerÂs plates whether registered or not or whether or not a title is issued for the vehicle. This paragraph does not authorize dealers to use or operate vehicles under dealer plates unless the vehicles are actually owned or controlled by the dealer and in actual use by the dealer, members of the dealerÂs firm, any salesperson thereof or any person authorized by the dealer. Vehicles operated under dealer plates may be used for the same purposes as are any other vehicles registered in this state that are registered by payment of the fee under ORS 803.420. This paragraph is subject to the limitations under ORS 822.045.

Â Â Â Â Â  (b) A dealer is entitled to receive dealer plates or devices and replacement or additional dealer plates or devices. As many additional dealer plates as may be desired may be obtained upon the filing of a formal application for additional plates with the Department of Transportation. The plates issued to dealers shall require the payment of fees as provided under ORS 805.250.

Â Â Â Â Â  (c) The person is not subject to the prohibitions and penalties under ORS 822.005 as long as the holderÂs vehicle dealer business is conducted in a location approved under the certificate.

Â Â Â Â Â  (d) The dealer shall be considered the owner of vehicles manufactured or dealt in by the dealer, before delivery and sale of the vehicles, and of all vehicles in the dealerÂs possession and operated or driven by the dealer or the dealerÂs employees.

Â Â Â Â Â  (2) The holder of a vehicle dealer certificate may open additional places of business under the same business name by obtaining a supplemental certificate from the department under this subsection. The following all apply to a supplemental certificate issued under this subsection:

Â Â Â Â Â  (a) The department shall not issue a supplemental certificate under this subsection if the additional place of business opened will be operated under a different business name than that indicated on the current certificate. Any business that a vehicle dealer operates under a separate business name must be operated under a separate certificate and the dealer must apply for and pay the fees for a regular dealer certificate for the business.

Â Â Â Â Â  (b) A supplemental certificate issued under this subsection is subject to the fee for supplemental certificate under ORS 822.700.

Â Â Â Â Â  (3) The holder of a vehicle dealer certificate may move a place of business or change a business name by obtaining a corrected certificate from the department. For purposes of this subsection, Âplace of businessÂ includes a recreational vehicle service facility as defined in ORS 822.082. The following apply to a corrected certificate issued under this subsection:

Â Â Â Â Â  (a) The department shall prescribe the form for application for a corrected certificate.

Â Â Â Â Â  (b) A person applying for a corrected certificate shall pay the fee for the corrected certificate established in ORS 822.700.

Â Â Â Â Â  (4) The department may establish by rule the requirements a holder of a vehicle dealer certificate must meet to display a vehicle at a location other than the dealerÂs place of business for the purpose of advertising without first obtaining a supplemental certificate from the department. In addition to any requirements established by the department by rule, all of the following apply:

Â Â Â Â Â  (a) The dealer must have a signed agreement with the owner of the property or the person using the property where the vehicle is to be displayed stating that the vehicle is for an advertising promotion only and that the processing of any documents or other activities required to purchase a vehicle must be done at the dealerÂs place of business.

Â Â Â Â Â  (b) The vehicle on display must be clearly marked with the dealerÂs name and contact information and a notice that the vehicle is displayed only for the purpose of advertising and may be purchased only at the dealerÂs place of business.

Â Â Â Â Â  (c) Displaying the vehicle must not violate any zoning laws or ordinances.

Â Â Â Â Â  (d) The dealer or the dealerÂs employees may not remain with the vehicle except for the purpose of moving the vehicle in or out of the display area.

Â Â Â Â Â  (5) A vehicle dealer certificate is valid for a three-year period and may be renewed as provided by the department. The department shall only renew a certificate if the applicant for renewal does all of the following:

Â Â Â Â Â  (a) Pays the required fee for renewal under ORS 822.700.

Â Â Â Â Â  (b) Delivers to the department a bond that meets the requirements under ORS 822.030.

Â Â Â Â Â  (c) Delivers to the department a certificate of insurance that meets the requirements under ORS 822.033.

Â Â Â Â Â  (d) Provides the names of all partners or corporate officers.

Â Â Â Â Â  (e) Certifies completion of the education requirements of ORS 822.027 (1) if the person is a dealer subject to the education requirements.

Â Â Â Â Â  (f) If the dealer offers new recreational vehicles for sale under the certificate, certifies that the dealer maintains a recreational vehicle service facility as listed in the dealer certificate application described in ORS 822.025.

Â Â Â Â Â  (6) The department may adopt suitable rules for the issuance and renewal of certificates under this section and ORS 822.020. [1983 c.338 Â§795; 1985 c.16 Â§393; 1985 c.174 Â§12; 1985 c.400 Â§5; 1985 c.598 Â§7a; 1989 c.434 Â§4; 1993 c.233 Â§70; 1993 c.741 Â§141; 1997 c.469 Â§5; 1999 c.277 Â§5; 1999 c.593 Â§3; 2001 c.172 Â§7; 2003 c.655 Â§129; 2005 c.132 Â§Â§1,2; 2005 c.133 Â§Â§1,2]

Â Â Â Â Â  822.042 Procedures for transfer of interest in vehicle by vehicle dealer. (1) A vehicle dealer transferring any interest in a vehicle or camper shall:

Â Â Â Â Â  (a) Within 25 calendar days of the transfer furnish the certificate of title or other primary ownership document for the vehicle and any release thereon to the security interest holder next named, if any, otherwise to the lessor or, if none, to the purchaser;

Â Â Â Â Â  (b) Within 30 calendar days of the transfer submit to the Department of Transportation, in a manner that complies with any applicable statutes and rules, an application for title on behalf of the person to whom the title is to be furnished or whose name is to appear on the title record;

Â Â Â Â Â  (c) Comply with rules adopted by the department if title has not been or will not be issued in the form of a certificate; or

Â Â Â Â Â  (d) Within 25 business days of the transfer provide a notice of delay to the security interest holder next named, if any, the lessor, if any, and the purchaser. The notice shall contain:

Â Â Â Â Â  (A) The reason for the delay;

Â Â Â Â Â  (B) The anticipated extent of the delay; and

Â Â Â Â Â  (C) A statement of the rights and remedies available to the purchaser if the delay becomes unreasonably extended.

Â Â Â Â Â  (2) A vehicle dealer shall maintain records as determined by the department by rule to show whether the dealer has complied with subsection (1) of this section.

Â Â Â Â Â  (3) A vehicle dealer that fails to comply with the provisions of subsection (1) of this section is subject to revocation, cancellation or suspension of the dealerÂs certificate pursuant to ORS 822.050. [1989 c.452 Â§2; 1991 c.873 Â§44; 1993 c.233 Â§71; 1997 c.469 Â§6; 2001 c.104 Â§309; 2003 c.655 Â§130]

Â Â Â Â Â  822.043 Dealer preparation and submission of documents; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂIntegratorÂ has the meaning given that term in ORS 802.600.

Â Â Â Â Â  (b) ÂVehicle dealerÂ means a person issued a vehicle dealer certificate under ORS 822.020.

Â Â Â Â Â  (2) A vehicle dealer may elect to prepare, submit, or prepare and submit documents necessary to:

Â Â Â Â Â  (a) Issue or transfer a certificate of title for a vehicle;

Â Â Â Â Â  (b) Register a vehicle or transfer registration of a vehicle; or

Â Â Â Â Â  (c) Issue a registration plate.

Â Â Â Â Â  (3) A vehicle dealer who prepares any documents described in subsection (2) of this section:

Â Â Â Â Â  (a) May charge a purchaser of a vehicle a fee for the preparation of those documents.

Â Â Â Â Â  (b) May not charge a purchaser of a vehicle a fee for the submission of any document or the issuance of a registration plate.

Â Â Â Â Â  (4) The Department of Transportation may adopt rules to:

Â Â Â Â Â  (a) Limit the amount of a fee charged under subsection (3) of this section. The limit established by rule may not be less than:

Â Â Â Â Â  (A) $75, if the vehicle dealer uses an integrator; or

Â Â Â Â Â  (B) $50, if the vehicle dealer does not use an integrator.

Â Â Â Â Â  (b) Determine when a vehicle dealer is required to inform the purchaser of the vehicle of the option of using an integrator and when the purchaser has the option of electing to use an integrator.

Â Â Â Â Â  (5) Unless otherwise provided by rule, if a vehicle dealer uses an integrator and charges a fee greater than that charged for not using an integrator, the dealer must inform the purchaser of the vehicle of the option of using an integrator to prepare the documents. The purchaser may then elect whether or not to have the vehicle dealer use an integrator to prepare the documents. [Formerly 802.033]

Â Â Â Â Â  Note: 822.043 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  822.045 Vehicle dealer offenses; penalties. (1) A vehicle dealer improperly conducts a vehicle dealer business and is subject to the penalties under this section if the vehicle dealer commits any of the following offenses:

Â Â Â Â Â  (a) A vehicle dealer commits the offense of failure to obtain a supplemental vehicle dealer certificate if the vehicle dealer opens any additional place of business using the same business name as a place of business approved under a vehicle dealer certificate without first obtaining a supplemental dealer certificate under ORS 822.040.

Â Â Â Â Â  (b) A vehicle dealer commits the offense of failure to obtain a corrected vehicle dealer certificate if the dealer moves a place of business or changes the business name without first obtaining a corrected dealer certificate under ORS 822.040.

Â Â Â Â Â  (c) A vehicle dealer commits the offense of failure to maintain proper vehicle dealer records if the dealer does not keep records or books with all of the following information concerning any used or secondhand vehicles or campers the dealer deals with:

Â Â Â Â Â  (A) A record of the purchase, sale or exchange or of the dealerÂs receipt for purpose of sale.

Â Â Â Â Â  (B) A description of the vehicle or camper.

Â Â Â Â Â  (C) The name and address of the seller, the purchaser and the alleged owner or other person from whom the vehicle or camper was purchased or received or to whom it was sold or delivered.

Â Â Â Â Â  (D) For motor vehicles, the vehicle identification number and any other numbers or identification marks as may be thereon and a statement that a number has been obliterated, defaced or changed, if such is a fact.

Â Â Â Â Â  (E) For trailers and campers, the vehicle identification number and any other numbers or identification marks as may be thereon.

Â Â Â Â Â  (F) A duly assigned certificate of title or other primary ownership record or a bill of sale from the registered owner of the vehicle or camper from the time of delivery to the dealer until the dealer disposes of the vehicle or camper. If title is issued for the vehicle in a form other than a certificate, or if the primary ownership record is in a form other than a document, a dealer shall keep records in accordance with rules adopted by the Department of Transportation for the purpose of complying with this subparagraph.

Â Â Â Â Â  (d) A vehicle dealer commits the offense of failure to allow administrative inspection if the dealer refuses to allow the department to conduct an inspection under ORS 822.035 at any time during normal business hours.

Â Â Â Â Â  (e) A vehicle dealer commits the offense of failure to allow police inspection if the dealer refuses to allow any police officer to conduct an inspection under ORS 810.480 at any time during normal business hours.

Â Â Â Â Â  (f) A vehicle dealer commits the offense of illegal use of dealer vehicle for hire if the dealer allows any vehicle operated under vehicle dealer registration to be loaned or rented with or without driver for hire or direct compensation.

Â Â Â Â Â  (g) A vehicle dealer commits the offense of improper use of dealer plates or devices if the dealer or employee of the dealer causes or permits the display or use of any special vehicle dealer registration plate or device on any vehicle not owned or controlled by the dealer.

Â Â Â Â Â  (h) A person commits the offense of improper display of dealer plates if the person operates over and along the highways of this state any unregistered vehicle owned or controlled by the dealer and any dealer plates issued are not displayed in the manner provided in ORS 803.540 for the display of registration plates.

Â Â Â Â Â  (i) A vehicle dealer commits the offense of failure to exhibit the dealer certificate if the dealer fails to permanently exhibit the certificate at the place of business of the person at all times while the certificate is in force.

Â Â Â Â Â  (j) Except as provided in subsection (2) of this section, a vehicle dealer commits the offense of failure to provide clear title if:

Â Â Â Â Â  (A) Within 15 days of transfer of any interest in a vehicle or camper to the dealer by a consumer, the dealer fails to satisfy:

Â Â Â Â Â  (i) The interest of any person from whom the dealer purchased or obtained the vehicle or camper;

Â Â Â Â Â  (ii) The interest of any person from whom the person described in sub-subparagraph (i) of this subparagraph leased the vehicle or camper; and

Â Â Â Â Â  (iii) All security interests in the vehicle or camper entered into prior to the time of transfer.

Â Â Â Â Â  (B) Within 15 days of receiving clear title to a vehicle or camper from another dealer, the purchasing dealer fails to satisfy the interest of the selling dealer.

Â Â Â Â Â  (k) Except as provided in subsection (3) of this section, a vehicle dealer commits the offense of failure to furnish certificate of title or application for title if, within 90 calendar days of transfer of any interest in a vehicle or camper by the dealer, the dealer has failed to:

Â Â Â Â Â  (A) Furnish the certificate of title or other primary ownership record for the vehicle or camper and any release thereon or, if title has been issued or is to be issued in a form other than a certificate, any information or documents required by rule of the department, to the security interest holder next named, if any, otherwise to the lessor or, if none, to the purchaser; or

Â Â Â Â Â  (B) Submit to the department in a manner that complies with any applicable statutes and rules, an application for title on behalf of the person to whom the title is to be furnished or whose name is to be shown on the title record.

Â Â Â Â Â  (L) A vehicle dealer commits the offense of failure to maintain bond or letter of credit coverage if the dealer permits a bond or letter of credit to lapse during the period that the bond or letter of credit is required under ORS 822.020 or 822.040 or if the dealer fails to purchase a bond or letter of credit required by ORS 822.030.

Â Â Â Â Â  (m) A person commits the offense of acting as a vehicle dealer while under revocation, cancellation or suspension if the person conducts business as a vehicle dealer in this state and the personÂs vehicle dealer certificate is revoked, canceled or suspended, regardless of whether the person is licensed as a vehicle dealer in another jurisdiction. This paragraph does not apply if the person has other current, valid dealer certificates issued in this state.

Â Â Â Â Â  (n) A vehicle dealer commits the offense of improper display of a vehicle for advertising purposes if the dealer displays a vehicle at a location other than the dealerÂs place of business for the purpose of advertising and the dealer does not comply with the provisions of ORS 822.040 (4).

Â Â Â Â Â  (2) A dealer shall not be considered to have committed the offense described in subsection (1)(j) of this section if the dealer fails to satisfy an interest in a vehicle or camper that arises from an inventory financing security interest for which the dealer is the debtor.

Â Â Â Â Â  (3) A dealer shall not be considered to have committed the offense described in subsection (1)(k) of this section if the dealer demonstrates that:

Â Â Â Â Â  (a) The dealer has made a good faith effort to comply; and

Â Â Â Â Â  (b) The dealerÂs inability to provide title is due to circumstances beyond the dealerÂs control.

Â Â Â Â Â  (4) The offenses described in this section are subject to the following penalties:

Â Â Â Â Â  (a) The offense described in this section, failure to obtain a supplemental vehicle dealer certificate, is a Class A misdemeanor.

Â Â Â Â Â  (b) The offense described in this section, failure to obtain a corrected vehicle dealer certificate, is a Class A misdemeanor.

Â Â Â Â Â  (c) The offense described in this section, failure to maintain proper vehicle dealer records, is a Class A misdemeanor.

Â Â Â Â Â  (d) The offense described in this section, failure to allow administrative inspection, is a Class A misdemeanor.

Â Â Â Â Â  (e) The offense described in this section, failure to allow police inspection, is a Class A misdemeanor.

Â Â Â Â Â  (f) The offense described in this section, illegal use of dealer vehicle for hire, is a Class B traffic violation.

Â Â Â Â Â  (g) The offense described in this section, improper use of dealer plates or devices, is a Class D traffic violation.

Â Â Â Â Â  (h) The offense described in this section, improper display of dealer plates, is a Class B traffic violation.

Â Â Â Â Â  (i) The offense described in this section, failure to exhibit the dealer certificate, is a Class A misdemeanor.

Â Â Â Â Â  (j) The offense described in this section, failure to provide clear title, is a Class A misdemeanor.

Â Â Â Â Â  (k) The offense described in this section, failure to furnish certificate of title or application for title, is a Class A misdemeanor.

Â Â Â Â Â  (L) The offense described in this section, failure to maintain bond or letter of credit coverage, is a Class A misdemeanor.

Â Â Â Â Â  (m) The offense described in this section, acting as a vehicle dealer while under revocation, cancellation or suspension, is a Class A misdemeanor.

Â Â Â Â Â  (n) The offense described in this section, improper display of a vehicle for advertising purposes, is a Class A misdemeanor. [1983 c.338 Â§797; 1985 c.16 Â§395; 1985 c.598 Â§8; 1987 c.261 Â§8; 1989 c.452 Â§3; 1991 c.873 Â§45; 1993 c.233 Â§72; 1993 c.741 Â§142; 1995 c.383 Â§114; 1997 c.469 Â§7; 1999 c.593 Â§4; 2001 c.682 Â§1; 2003 c.332 Â§1; 2003 c.655 Â§131; 2005 c.133 Â§Â§3,4]

Â Â Â Â Â  822.046 Vehicle dealerÂs duty to inform potential buyer if vehicle used for manufacture of controlled substances. (1) As used in this section, Âcontrolled substanceÂ means a drug or its immediate precursor classified in Schedule I or II under the federal Controlled Substances Act, 21 U.S.C. 811 to 812, as modified under ORS 475.035.

Â Â Â Â Â  (2) A vehicle dealer shall inform a potential buyer if the dealer has received written notice that the vehicle to be sold to the buyer was used in the unlawful manufacture of controlled substances prior to sale to the buyer. Disclosure shall be in writing and shall be made to the buyer and to any lender financing the purchase of the vehicle prior to completion of the sale. Unless the vehicle is found fit for use under ORS 453.885, the dealer shall also post a notice on the vehicle stating that the vehicle was used in the unlawful manufacture of controlled substances. [1995 c.788 Â§1; 2003 c.655 Â§132]

Â Â Â Â Â  Note: 822.046 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  822.047 Brokerage services. (1) As used in this section:

Â Â Â Â Â  (a) ÂBrokerage servicesÂ means the arrangements or negotiations conducted by a motor vehicle broker for the purpose of obtaining a motor vehicle for a buyer or lessee from a seller or lessor through a method that does not include:

Â Â Â Â Â  (A) Accepting the motor vehicle on consignment;

Â Â Â Â Â  (B) If the motor vehicle broker has a franchise as defined in ORS 650.120, exchanging new motor vehicles with another motor vehicle dealer who has a franchise that is with the same franchisor as the motor vehicle broker; or

Â Â Â Â Â  (C) Receiving a referral fee from another motor vehicle dealer for referring a buyer or lessee when the motor vehicle broker did not participate in the arrangement or negotiation for the sale or lease of the motor vehicle.

Â Â Â Â Â  (b) ÂMotor vehicle brokerÂ means a person who holds a valid, current vehicle dealer certificate issued under ORS 822.020 and who receives a fee for acting on behalf of a buyer or lessee to arrange or negotiate the purchase or sale of a motor vehicle between a buyer and a seller, or the lease of a motor vehicle between a lessee and a lessor.

Â Â Â Â Â  (2) At the time of entering into an agreement to provide brokerage services, a motor vehicle broker shall provide the buyer or lessee with a written disclosure that includes:

Â Â Â Â Â  (a) A description of the specific brokerage services to be provided by the motor vehicle broker;

Â Â Â Â Â  (b) A description of the fees the motor vehicle broker will charge for the brokerage services and a description of any deposits that are required to be paid before the motor vehicle is delivered to the buyer or lessee;

Â Â Â Â Â  (c) A description of how the motor vehicle broker will charge and collect the fees and deposits described in paragraph (b) of this subsection; and

Â Â Â Â Â  (d) A statement of whether or not the motor vehicle broker is responsible for warranty service work on the motor vehicle.

Â Â Â Â Â  (3) In addition to the written disclosure required under subsection (2) of this section, a motor vehicle broker shall provide a statement to the buyer or lessee if the motor vehicle broker adds a fee for brokerage services to the purchase price or capitalized cost of the motor vehicle and the fee was negotiated with the seller or lessor on behalf of the buyer or lessee. The statement required under this subsection must:

Â Â Â Â Â  (a) Inform the buyer or lessee that fees for brokerage services have been added to the purchase price or capitalized cost;

Â Â Â Â Â  (b) State that the fees for brokerage services will be paid to the motor vehicle broker by the seller or lessor; and

Â Â Â Â Â  (c) Be clear and conspicuous in not less than 14-point bold type.

Â Â Â Â Â  (4) A motor vehicle broker may not:

Â Â Â Â Â  (a) Calculate any fee charged to the buyer or lessee as a percentage of the savings achieved by the motor vehicle broker for the buyer or lessee on the purchase or lease of the motor vehicle;

Â Â Â Â Â  (b) Collect from both the buyer and seller or both the lessee and lessor a fee for brokerage services that are for the same transaction;

Â Â Â Â Â  (c) Represent that the motor vehicle broker is providing a free service to the buyer or lessee, unless the motor vehicle broker has not received and will not receive any compensation from the transaction; or

Â Â Â Â Â  (d) If the fee for the brokerage services will be paid out of the proceeds of the purchase or lease, make any representation that could cause a buyer or lessee to believe that the motor vehicle broker will be compensated by the seller or lessor for the transaction.

Â Â Â Â Â  (5) When representing a buyer or lessee, a motor vehicle broker shall act only as an agent for the buyer or lessee.

Â Â Â Â Â  (6) If a motor vehicle broker maintains a dealer inventory, the motor vehicle broker:

Â Â Â Â Â  (a) Shall inform the buyer or lessee whether or not the broker is acting as a broker or dealer for the transaction; and

Â Â Â Â Â  (b) May not do any of the following if the motor vehicle broker entered into an agreement to act as a broker on behalf of the buyer or lessee and later negotiated to sell or lease a motor vehicle from the brokerÂs dealer inventory to the buyer or lessee:

Â Â Â Â Â  (A) Act as an agent for or represent the buyer or lessee;

Â Â Â Â Â  (B) Charge the buyer or lessee a fee for brokerage services;

Â Â Â Â Â  (C) Purchase or lease a motor vehicle on behalf of a buyer or lessee and then sell or lease that vehicle to the buyer or lessee as a motor vehicle dealer; or

Â Â Â Â Â  (D) Sell a motor vehicle to a buyer or lease a motor vehicle to a lessee, unless the motor vehicle broker provides the buyer or lessee with a clear and conspicuous written disclosure that is signed by the buyer or lessee and that states the following:

Â Â Â Â Â  (i) The motor vehicle broker is no longer acting as the agent for the buyer or lessee for the purposes of the sale or lease; and

Â Â Â Â Â  (ii) The motor vehicle broker is acting as a motor vehicle dealer with whom the buyer or lessee is free to negotiate the purchase price or lease terms of the motor vehicle. [1993 c.464 Â§2; 2005 c.190 Â§1]

Â Â Â Â Â  822.050 Revocation, cancellation or suspension of certificate. (1) The Department of Transportation may revoke, suspend or place on probation a vehicle dealer if the department determines at any time for due cause that the dealer has done any of the following:

Â Â Â Â Â  (a) Violated any grounds for revocation, suspension or probation adopted by the department by rule under ORS 822.035.

Â Â Â Â Â  (b) Failed to comply with the requirements of the vehicle code with reference to notices or reports of the transfer of vehicles or campers.

Â Â Â Â Â  (c) Caused or suffered or is permitting the unlawful use of any certificate or registration plates.

Â Â Â Â Â  (d) Violated or caused or permitted to be violated ORS 815.410, 815.415, 815.425 or 815.430.

Â Â Â Â Â  (e) Falsely certified under ORS 822.033 that the dealer is exempt from the requirement under ORS 822.020 or 822.040 to file a certificate of insurance.

Â Â Â Â Â  (f) Continued to fail to provide clear title or repeatedly failed to provide clear title in violation of ORS 822.045.

Â Â Â Â Â  (g) Knowingly certified false information required by the department on an application for a vehicle dealer certificate, supplemental certificate or corrected certificate.

Â Â Â Â Â  (2) The department shall cancel a vehicle dealer certificate 45 days after receipt of legal notice that the bond described under ORS 822.030 is canceled, unless the department receives proof from the vehicle dealer that the dealer has obtained another bond. Between the day that the department receives notice that the bond is canceled and the day the vehicle dealer presents proof of another bond, the vehicle dealer may not act as a vehicle dealer.

Â Â Â Â Â  (3) The department shall cancel a vehicle dealer certificate 45 days after receipt of notice that the certificate of insurance required under ORS 822.033 is canceled, unless the department receives proof from the vehicle dealer that the dealer has obtained another certificate of insurance. Between the day that the department receives notice that the certificate of insurance is canceled and the day the vehicle dealer presents proof of another certificate of insurance, the vehicle dealer may not act as a vehicle dealer.

Â Â Â Â Â  (4) The department shall cancel a vehicle dealer certificate immediately upon receipt of notice that zoning approval for the business has been revoked.

Â Â Â Â Â  (5) Upon revocation, cancellation or suspension of a vehicle dealer certificate under this section, the department shall recall and demand the return of the certificate and any vehicle dealer plates issued. [1983 c.338 Â§798; 1985 c.16 Â§396; 1985 c.251 Â§26; 1987 c.158 Â§176; 1989 c.434 Â§5; 1989 c.452 Â§4; 1993 c.741 Â§143; 1995 c.79 Â§382; 1997 c.469 Â§8; 2003 c.471 Â§1; 2003 c.655 Â§133]

Â Â Â Â Â  822.055 Failure to return revoked, canceled or suspended certificate; penalty. (1) A person commits the offense of failure to return a revoked, canceled or suspended vehicle dealer certificate if the Department of Transportation recalls and demands the person to return any certificate or registration plates under ORS 822.050 and the person has those items requested and does not return them to the department without further demand.

Â Â Â Â Â  (2) The offense described in this section, failure to return revoked, canceled or suspended vehicle dealer certificate, is a Class A misdemeanor. [1983 c.338 Â§799; 1985 c.393 Â§56; 1987 c.158 Â§177]

Â Â Â Â Â  822.060 Illegal consignment practices; penalty. (1) A vehicle dealer issued a certificate under ORS 822.020 commits the offense of illegal consignment practices if the dealer does any of the following:

Â Â Â Â Â  (a) Takes a vehicle on consignment from a person who is not a certified dealer and does not have proof that the consignor is the registered owner, a security interest holder or lessor of the vehicle.

Â Â Â Â Â  (b) Takes a vehicle on consignment from a security interest holder without the security interest holder first completing a repossession action prior to consigning the vehicle and providing the dealer with proper documentary proof of the repossession action.

Â Â Â Â Â  (c) Takes a vehicle on consignment and does not have the terms of the consignment agreement in writing and provide a copy of the agreement to the consignor. The agreement shall include a provision stating that if the terms of the agreement are not met, the consignor may file a complaint in writing with the Department of Transportation, Salem, Oregon.

Â Â Â Â Â  (d) Sells a vehicle that the dealer has on consignment and does not pay the consignor within 10 days of the sale.

Â Â Â Â Â  (e) Sells a vehicle that the dealer has on consignment and does not either provide the purchaser with a certificate of title to the vehicle or with other primary ownership records in the form of documents or apply to the department in the purchaserÂs name for title to the vehicle within 30 days of the sale in a manner provided by the department by rule.

Â Â Â Â Â  (f) Does not allow the department or any duly authorized representative to inspect and audit any records of any separate accounts into which the dealer deposits any funds received or handled by the dealer or in the course of business as a dealer from consignment sale of vehicles at such times as the department may direct.

Â Â Â Â Â  (g) Takes any part of any money paid to the dealer in connection with any consignment transaction as part or all of the dealerÂs commission or fee until the transaction has been completed or terminated.

Â Â Â Â Â  (h) Does not make arrangement for the disposition of money from a consignment transaction with the seller at the time of establishing a consignment agreement.

Â Â Â Â Â  (i) Sells a vehicle that the dealer has taken on consignment without first giving the purchaser the following disclosure in writing:

______________________________________________________________________________

DISCLOSURE REGARDING

CONSIGNMENT SALE

__________________(Name of Dealer) is selling the following described vehicle: ______(Year) ______(Make) ______(Model) ______(Vehicle Identification Number) on consignment. Title to this vehicle is in the name of: ____________(Vehicle Owner(s) as shown on Certificate of Title) and the following are listed on the Certificate of Title as security interest holders:

______________________________________________________________________________

______________________________________________________________________________

YOU SHOULD TAKE ACTION TO ENSURE THAT ANY SECURITY INTERESTS ARE RELEASED AND THAT THE TITLE TO THE VEHICLE IS TRANSFERRED TO YOU. OTHERWISE, YOU MAY TAKE TITLE SUBJECT TO ANY UNSATISFIED SECURITY INTERESTS.

______________________________________________________________________________

Â Â Â Â Â  (2) The offense described in this section, illegal consignment practices, is a Class A misdemeanor. [1985 c.16 Â§398; 1991 c.873 Â§46; 1993 c.180 Â§3; 1993 c.233 Â§73; 1997 c.834 Â§2]

Â Â Â Â Â  822.065 Violation of consigned vehicle transfer; penalty. (1) A person commits the offense of violation of a consigned vehicle transfer if the person consigns a vehicle to a vehicle dealer issued a certificate under ORS 822.020 and the person fails or refuses to deliver the certificate of title or other primary ownership document for the vehicle to the dealer or purchaser upon sale of the vehicle under consignment or, if there is no certificate of title or primary ownership record in the form of a document, fails to comply with rules of the Department of Transportation on consignment.

Â Â Â Â Â  (2) The offense described in this section, violation of a consigned vehicle transfer, is a Class A misdemeanor. [1985 c.16 Â§399; 1991 c.873 Â§47; 1993 c.233 Â§74]

Â Â Â Â Â  822.070 Conducting illegal vehicle rebuilding business; penalty. (1) A person commits the offense of conducting an illegal vehicle rebuilding business if the person is not the holder of a valid current dealer certificate issued under ORS 822.020 and the person does any of the following as part of a business:

Â Â Â Â Â  (a) Buys, sells or deals in assembled, reconstructed or substantially altered motor vehicles.

Â Â Â Â Â  (b) Engages in making assembled, reconstructed or substantially altered vehicles from motor vehicle components.

Â Â Â Â Â  (2) This section does not apply to the following persons or vehicles:

Â Â Â Â Â  (a) An insurance adjuster authorized to do business under ORS 744.505 or 744.515 who is disposing of vehicles for salvage.

Â Â Â Â Â  (b) Vehicles or persons exempt from the vehicle dealer certificate requirements by ORS 822.015 (1) or (10).

Â Â Â Â Â  (c) Motor vehicles that are not of a type required to be registered under the vehicle code.

Â Â Â Â Â  (d) The holder of a dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (3) The offense described in this section, conducting an illegal vehicle rebuilding business, is a Class A misdemeanor. [1985 c.16 Â§400; 1997 c.469 Â§9; 2003 c.655 Â§134; 2005 c.654 Â§18]

Â Â Â Â Â  822.075 [1991 c.541 Â§6; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  822.080 Procedures for civil penalties imposed under ORS 822.009; disposition of moneys. (1) Civil penalties under ORS 822.009 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) An application for a hearing on a civil penalty imposed under ORS 822.009:

Â Â Â Â Â  (a) Must be in writing;

Â Â Â Â Â  (b) Must be postmarked or received by the Department of Transportation within 20 days from the date of service of the notice provided for in ORS 183.745;

Â Â Â Â Â  (c) Must state the name and address of the person requesting a hearing; and

Â Â Â Â Â  (d) Must state the action being contested.

Â Â Â Â Â  (3) Hearings on civil penalties imposed under ORS 822.009 shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) The department may, at its option, assign any unpaid civil penalty to the Department of Revenue for collection. The Department of Revenue shall deduct reasonable expenses from any amounts collected.

Â Â Â Â Â  (5) All civil penalties received under ORS 822.009 shall be paid into the State Treasury each month and credited to the Department of Transportation Operating Fund established by ORS 184.642 (1) and (2). [1991 c.541 Â§Â§5,11; 1993 c.741 Â§87; 1999 c.849 Â§Â§199,200; 2001 c.820 Â§Â§7,8; 2003 c.75 Â§70; 2003 c.655 Â§Â§135,136]

(Recreational Vehicle Dealers)

Â Â Â Â Â  822.082 ÂRecreational vehicle service facilityÂ defined; display of location. (1) As used in this section, Ârecreational vehicle service facilityÂ means a permanent facility listed on the vehicle dealerÂs certificate and having the primary purpose of servicing and repairing recreational vehicles.

Â Â Â Â Â  (2) A business that sells a new recreational vehicle must prominently display at the sale site the name under which the business is being conducted and the location of the recreational vehicle service facility that is listed in the dealer certificate application described in ORS 822.025. [2001 c.172 Â§1]

Â Â Â Â Â  Note: 822.082 to 822.084 were enacted into law by the Legislative Assembly but were not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  822.083 ÂShowÂ defined; conditions for participation in show. (1) As used in this section, ÂshowÂ means a site where recreational vehicles are temporarily displayed and offered for sale. ÂShowÂ does not include a site that is used to display recreational vehicles for more than 10 days or that is a place of business listed on a supplemental certificate issued under ORS 822.040.

Â Â Â Â Â  (2) A recreational vehicle dealer may not participate in a show conducted at a site that is more than 50 miles from the dealerÂs place of business listed in the dealer certificate application described in ORS 822.025 unless the show includes a display by at least two recreational vehicle dealers and the dealer obtains a show license from the Department of Transportation as described in ORS 822.084. [2001 c.172 Â§2]

Â Â Â Â Â  Note: See note under 822.082.

Â Â Â Â Â  822.084 Show license; fee; rules. (1) A person who organizes a show, as defined in ORS 822.083, shall apply to the Department of Transportation at least 30 days prior to the commencement of the show for a show license for each recreational vehicle dealer participating in the show. The application must include for each dealer participating in the show the name under which the business is being conducted and the street address, city and county of the dealerÂs place of business, both as listed in the dealer certificate application described in ORS 822.025.

Â Â Â Â Â  (2) The department may establish an appropriate fee schedule for show licenses.

Â Â Â Â Â  (3) The department may adopt all rules necessary and proper for the administration and enforcement of ORS 822.082 to 822.084. [2001 c.172 Â§3]

Â Â Â Â Â  Note: See note under 822.082.

SUBLEASING VEHICLES

Â Â Â Â Â  822.090 Unlawful subleasing of motor vehicle; penalty. (1) A person commits the offense of unlawful subleasing of a motor vehicle if:

Â Â Â Â Â  (a) The person transfers or assigns, purports to transfer or assign or knowingly assists in the transfer or assignment or purported transfer or assignment of any right or interest in the motor vehicle or under the lease contract or security agreement to a person who is not a party to the lease contract or security agreement;

Â Â Â Â Â  (b) The motor vehicle is subject to a lease contract or security agreement that prohibits the transfer or assignment of any right or interest in the motor vehicle or any right under the lease contract or security agreement;

Â Â Â Â Â  (c) The person is not a party to the lease contract or security agreement;

Â Â Â Â Â  (d) The person does not obtain, prior to the transfer or assignment, written consent from the lessor or secured party as appropriate; and

Â Â Â Â Â  (e) The person receives compensation or other consideration for the transfer or assignment.

Â Â Â Â Â  (2) The offense described in this section, unlawful subleasing of a motor vehicle, is a Class A misdemeanor. [1993 c.464 Â§3]

TRANSFER OF VEHICLES BY LIEN CLAIMANTS

Â Â Â Â Â  822.093 Sale of vehicles involving possessory liens; records; rules; penalty. (1) Notwithstanding ORS 822.015 (12) or (13), a lien claimant who sells or offers for sale vehicles being sold to foreclose possessory liens, or sells or offers for sale vehicles acquired through possessory liens, shall keep records sufficient to establish that all vehicles being sold or offered for sale were acquired by the lien claimant as the result of a possessory lien. Records kept in accordance with this subsection must be made available to the Department of Transportation on request.

Â Â Â Â Â  (2) The department may adopt such rules as are necessary to carry out the provisions of this section, including but not limited to rules that:

Â Â Â Â Â  (a) Specify the form in which the records must be kept, how the records must be maintained and the period for which they must be retained.

Â Â Â Â Â  (b) Specify how the records will be provided to the department if requested.

Â Â Â Â Â  (c) Specify how lien claimants will notify the department when vehicles are sold to foreclose possessory liens and when vehicles acquired through possessory liens are sold.

Â Â Â Â Â  (3) Rules adopted under this section shall be developed in consultation with representatives of those lien claimants who may be affected by this section, including but not limited to towing business operators.

Â Â Â Â Â  (4) The department may impose a civil penalty, in an amount not to exceed $1,000 for each violation, against any person who violates this section or any rules adopted by the department under this section. Civil penalties shall be imposed as provided in ORS 183.745. [2003 c.459 Â§3]

Â Â Â Â Â  822.094 Transfer by lien claimant. A sale, consignment or other transfer by a lien claimant does not constitute a sale for purposes of ORS 822.015 (13) if the sale, consignment or other transfer is to the holder of a current, valid dismantler certificate issued under ORS 822.110 or to the holder of a current, valid vehicle dealer certificate issued under ORS 822.020. [2003 c.459 Â§4; 2005 c.654 Â§34]

DISMANTLERS

Â Â Â Â Â  822.100 Conducting a motor vehicle dismantling business without a certificate; penalties. (1) A person commits the offense of conducting a motor vehicle dismantling business without a certificate if the person performs any actions of a dismantler and is not the holder of a valid, current dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (2) The offense described in this section does not apply to persons or vehicles exempted from this section under ORS 822.105.

Â Â Â Â Â  (3) The offense described in this section, conducting a motor vehicle dismantling business without a certificate, is a Class A misdemeanor.

Â Â Â Â Â  (4) In addition to the penalty described in subsection (3) of this section, the Department of Transportation may impose a civil penalty of not more than $5,000 on a person who conducts a motor vehicle dismantling business without a certificate. A civil penalty under this subsection shall be imposed in the manner provided in ORS 183.745. [1983 c.338 Â§800; 2005 c.654 Â§7]

Â Â Â Â Â  822.105 Exemption from certificate requirement. In addition to exemptions from the vehicle code under ORS 801.026, ORS 822.100 does not apply to the following:

Â Â Â Â Â  (1) An insurance adjuster authorized to do business under ORS 744.505 or 744.515 who is disposing of vehicles for salvage.

Â Â Â Â Â  (2) Road rollers, farm tractors, trolleys or traction engines.

Â Â Â Â Â  (3) Implements of husbandry, well-drilling machinery and invalid chairs.

Â Â Â Â Â  (4) Golf carts. [1983 c.338 Â§801; 1985 c.598 Â§9; 1999 c.180 Â§1; 2003 c.655 Â§137]

Â Â Â Â Â  822.110 Dismantler certificate; refusal to issue; duplicate certificate. (1) Except as provided in subsection (2) of this section, the Department of Transportation shall issue a dismantler certificate to any person if the person meets all of the following requirements:

Â Â Â Â Â  (a) The person establishes that the area in which the business is located and the place of business to be approved under the dismantler certificate for use in the motor vehicle dismantling business are zoned for industrial use or subject to another zoning classification that permits the type of business conducted by the dismantler.

Â Â Â Â Â  (b) The person pays the fee required under ORS 822.700 for issuance of a dismantler certificate.

Â Â Â Â Â  (c) The person completes the application for a dismantler certificate described under ORS 822.115.

Â Â Â Â Â  (d) The person delivers to the department any approvals by local governments required under ORS 822.140.

Â Â Â Â Â  (e) The person delivers to the department a bond or letter of credit that meets the requirements of ORS 822.120.

Â Â Â Â Â  (2) The department may refuse to issue a dismantler certificate to a person if:

Â Â Â Â Â  (a) The person has previously had a dismantler certificate or identification card revoked, canceled or suspended under ORS 822.145; or

Â Â Â Â Â  (b) The department determines that the application contains false or misleading information.

Â Â Â Â Â  (3) The department may issue a duplicate dismantler certificate to a person who has lost or destroyed an original dismantler certificate if the person:

Â Â Â Â Â  (a) Has complied with the requirements of this section for issuance of a certificate; and

Â Â Â Â Â  (b) Is within the renewal period of the original dismantler certificate. [1983 c.338 Â§802; 1985 c.16 Â§401; 1991 c.331 Â§139; 1993 c.741 Â§88; 2005 c.654 Â§8]

Â Â Â Â Â  822.115 Application contents. An application for a dismantler certificate issued by the Department of Transportation under ORS 822.110 or for renewal of a certificate under ORS 822.125 shall be in a form prescribed by the department and shall contain all of the following:

Â Â Â Â Â  (1) A full statement of the name of the person applying for the certificate with the personÂs residence and business addresses.

Â Â Â Â Â  (2) If the applicant is a firm or partnership, the name of the firm or partnership, with the names and places of residence of all its members.

Â Â Â Â Â  (3) If the applicant is a corporation, the names of the principal officers and their residences and the name of the state under whose laws the corporation is organized.

Â Â Â Â Â  (4) A description of the dimensions and the location of the place or places at which the business is to be carried on and conducted.

Â Â Â Â Â  (5) Any other relevant information required by the department. [1983 c.338 Â§803; 1985 c.16 Â§402; 1987 c.261 Â§9; 1993 c.751 Â§85; 2005 c.654 Â§9]

Â Â Â Â Â  822.120 Bond or letter of credit requirements; action against certificate holder and surety. (1) A bond or letter of credit required to qualify for a dismantler certificate under ORS 822.110 or renewal of a certificate under ORS 822.125 must be:

Â Â Â Â Â  (a) With a corporate surety licensed to transact business within this state, or as to a letter of credit, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008;

Â Â Â Â Â  (b) Executed to the State of Oregon;

Â Â Â Â Â  (c) In the sum of $10,000;

Â Â Â Â Â  (d) Approved as to form by the Attorney General;

Â Â Â Â Â  (e) Conditioned that the person issued the dismantler certificate will conduct business without violation of this section, ORS 803.140, 819.010, 819.012, 819.016, 819.040, 822.140 or 822.150; and

Â Â Â Â Â  (f) Conditioned that the bond or letter of credit is subject to an action under this section.

Â Â Â Â Â  (2) Any person shall have a right of action against the holder of a dismantler certificate and the surety on the holderÂs bond or the dismantlerÂs letter of credit issuer if the person suffers any loss or damage by reason of the certificate holderÂs violation of this section, ORS 803.140, 819.010, 819.012, 819.016, 819.040, 822.140 or 822.150. [1983 c.338 Â§804; 1985 c.16 Â§403; 1985 c.176 Â§3; 1991 c.331 Â§140; 1991 c.820 Â§17; 1991 c.873 Â§48; 1997 c.631 Â§557; 2005 c.654 Â§10]

Â Â Â Â Â  822.125 Privileges granted by certificate; supplemental certificate; duration; renewal; identification cards; rules. (1) The holder of a current, valid dismantler certificate issued under ORS 822.110 is not subject to the prohibitions and penalties under ORS 822.100 as long as the holderÂs motor vehicle dismantling business is conducted in the location approved under the certificate.

Â Â Â Â Â  (2) The holder of a dismantler certificate may expand the dimensions or move a place of business approved under the dismantler certificate or open an additional place of business under the certificate upon issuance of a supplemental dismantler certificate by the Department of Transportation. The following apply to supplemental certificates issued under this subsection:

Â Â Â Â Â  (a) The department shall grant a supplemental certificate upon request of an applicant under this subsection if the applicant obtains local government permission for the supplemental certificate under ORS 822.140.

Â Â Â Â Â  (b) Upon application for renewal of the supplemental certificate, the department may waive the requirement that an applicant for renewal under this subsection obtain local government approval under ORS 822.140 of the suitability of the applicant to establish, maintain or operate a motor vehicle dismantling business.

Â Â Â Â Â  (c) A fee shall be charged for a supplemental dismantler certificate under ORS 822.700.

Â Â Â Â Â  (3) A dismantler certificate is valid for a three-year period and may be renewed as provided by the department. The department shall only renew the certificate of any certificate holder who does all of the following:

Â Â Â Â Â  (a) Pays the required fee for renewal under ORS 822.700.

Â Â Â Â Â  (b) Completes the application described in ORS 822.115.

Â Â Â Â Â  (c) Obtains local government approval under ORS 822.140. The department may waive the requirement that an applicant for renewal obtain local government approval under ORS 822.140 of the suitability of the applicant to establish, maintain or operate a motor vehicle dismantling business.

Â Â Â Â Â  (d) Maintains a current bond that meets the requirements under ORS 822.120.

Â Â Â Â Â  (4) The department may provide the holder of a dismantler certificate with identification cards in the names of the owners of the business or in the names of authorized employees of the business.

Â Â Â Â Â  (5) The department may adopt suitable rules for the issuance and renewal of dismantler certificates and identification cards. [1983 c.338 Â§805; 1985 c.16 Â§404; 1987 c.261 Â§9a; 2005 c.654 Â§11]

Â Â Â Â Â  Note: Section 21, chapter 654, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 21. Notwithstanding the provision that dismantler certificates are valid for a three-year period pursuant to ORS 822.125, the Department of Transportation may adopt rules that the department determines are necessary for an orderly transition from a one-year cycle for issuing and renewing dismantler certificates to the three-year cycle created by the amendments to ORS 822.125 by section 11 of this 2005 Act. The rules may include provisions for:

Â Â Â Â Â  (1) Staggering renewal dates; and

Â Â Â Â Â  (2) Prorating fees for issuance or renewal of certificates. [2005 c.654 Â§21]

Â Â Â Â Â  822.130 Inspection of books, records, inventory and premises. (1) The Department of Transportation may inspect the books, records and inventory of and the premises used by any business issued a certificate under ORS 822.110 for the purpose of determining compliance with any of the following:

Â Â Â Â Â  (a) Those laws regulating the issuance of certificates to dismantlers.

Â Â Â Â Â  (b) Requirements for records under ORS 822.135 and 822.137.

Â Â Â Â Â  (c) ORS 802.200, 803.140, 819.010, 819.016, 819.030, 819.040 or 822.120.

Â Â Â Â Â  (d) Rules adopted by the department concerning businesses issued certificates under ORS 822.110.

Â Â Â Â Â  (2) Provisions for enforcing this section are established under ORS 822.135 and 822.145. [1985 c.16 Â§406; 1991 c.873 Â§49; 2005 c.654 Â§12]

Â Â Â Â Â  822.133 Requirements of dismantler operating motor vehicle dismantling business. (1) As used in this section:

Â Â Â Â Â  (a) ÂDestroyÂ means to dismantle, disassemble, damage or substantially alter a motor vehicle:

Â Â Â Â Â  (A) With the intent of rendering the vehicle permanently inoperable;

Â Â Â Â Â  (B) To the extent that the cost of repairing the vehicle exceeds the actual cash value of the vehicle prior to the damage; or

Â Â Â Â Â  (C) To the extent that the sum of the cost of repairing the vehicle and the salvage value of the vehicle in its damaged condition exceeds the actual cash value of the vehicle in its repaired condition.

Â Â Â Â Â  (b) ÂWrecked vehicleÂ means a motor vehicle:

Â Â Â Â Â  (A) That is destroyed, or is acquired with the intent to destroy, and that will never be operated as a motor vehicle; or

Â Â Â Â Â  (B) That has sustained damage to an extent that the vehicle may not lawfully be operated on the highways of this state.

Â Â Â Â Â  (2) In the operation of a motor vehicle dismantling business, a dismantler:

Â Â Â Â Â  (a) Must physically separate or visually label a wrecked vehicle in a manner that readily identifies the ownership status of the wrecked vehicle if the dismantler takes possession of the wrecked vehicle without immediately obtaining an ownership record or salvage title certificate. A dismantler need not separate or visually identify a wrecked vehicle pursuant to this subsection if the vehicle is subject to an exemption under ORS 803.030 or is obtained from a jurisdiction that does not issue certificates of title.

Â Â Â Â Â  (b) May not remove parts from or destroy a motor vehicle prior to obtaining an ownership record or salvage title certificate for the vehicle.

Â Â Â Â Â  (c) Must demolish the registration plates of a wrecked vehicle at the time the ownership record is received.

Â Â Â Â Â  (d) Must notify the Department of Transportation of any changes in the information provided to the department in the application for a dismantler certificate within 30 days of the change.

Â Â Â Â Â  (e) Must furnish a written report to the department, in a form established by the department by rule, after a wrecked vehicle is dismantled or destroyed. [2005 c.654 Â§6]

Â Â Â Â Â  822.135 Improperly conducting motor vehicle dismantling business; penalty. (1) A person commits the offense of improperly conducting a motor vehicle dismantling business if the person holds a dismantler certificate issued under ORS 822.110 and the person does any of the following:

Â Â Â Â Â  (a) Fails to permanently exhibit a dismantler certificate at a place of business of the person at all times while the certificate is in force.

Â Â Â Â Â  (b) Expands the dimensions of or moves any of the personÂs places of business or opens any additional places of business without obtaining a supplemental dismantler certificate by the procedure under ORS 822.125.

Â Â Â Â Â  (c) Fails to maintain records at the personÂs established place of business that record and describe the following:

Â Â Â Â Â  (A) Every motor vehicle purchased, transferred, wrecked, dismantled, disassembled or substantially altered by the person;

Â Â Â Â Â  (B) The name and address of the person to and from whom the vehicle was transferred;

Â Â Â Â Â  (C) The vehicle identification number and other identification marks or numbers on the vehicle; and

Â Â Â Â Â  (D) A statement indicating any such numbers or marks that have been obliterated, defaced or changed.

Â Â Â Â Â  (d) Except as otherwise provided, fails to have in the personÂs possession a duly assigned certificate of title or other primary ownership document or notification of award or purchase for a motor vehicle from the time the vehicle is delivered to the person until the person disposes of the vehicle. If no certificate of title or primary ownership record in the form of a document has been issued for the vehicle, the person shall comply with rules adopted by the Department of Transportation for documents the person is required to keep. If the certificate of title has been surrendered, the person must have a notification of award or purchase in order to comply with the provisions of this paragraph. If the vehicle is delivered to the person under the provisions of ORS 819.215 or 819.280, a copy of the notification to the department under ORS 819.215 or 819.280 is sufficient to comply with the provisions of this paragraph.

Â Â Â Â Â  (e) Refuses, at any time, to allow a police officer or an employee of the department to inspect the books, records, inventory or premises of the personÂs motor vehicle dismantling business.

Â Â Â Â Â  (f) Fails to maintain, for the purposes of the personÂs motor vehicle dismantling business, a building or an enclosure or other barrier at least six feet in height that is constructed, established or formed in compliance with rules adopted by the department.

Â Â Â Â Â  (g) Fails to keep the premises on the outside of the establishment clear and clean at all times.

Â Â Â Â Â  (h) Conducts any wrecking, dismantling or altering of vehicles outside the building, enclosure or barrier on the premises of the business.

Â Â Â Â Â  (i) Stores or displays any motor vehicles or major component parts or conducts the motor vehicle dismantling business outside of the building, enclosure or barrier of the place of business.

Â Â Â Â Â  (j) Fails to immediately file with the department, upon transfer of a wrecked or dismantled motor vehicle, the form furnished by the department to report the date of transfer, a description of the vehicle, the name and address of the purchaser and other information respecting the vehicle required by the department.

Â Â Â Â Â  (k) Except as otherwise provided in this paragraph, fails to keep the business hidden or adequately screened by the terrain or other natural objects or by plantings, fences or other appropriate means so as not to be visible from the main traveled way of the highway in accordance with the rules of the Director of Transportation. This paragraph does not apply to a business that is:

Â Â Â Â Â  (A) Located in an area zoned for industrial use under authority of the laws of this state; or

Â Â Â Â Â  (B) A business established before June 30, 1967.

Â Â Â Â Â  (L) Expands or moves any place of business approved under a dismantler certificate or opens any additional locations for the business without obtaining a supplemental certificate under ORS 822.125 or obtaining an additional dismantler certificate.

Â Â Â Â Â  (m) Fails to allow the department to conduct inspections as provided under ORS 822.130.

Â Â Â Â Â  (n) Fails to deploy or remove any air bag containing sodium azide from a vehicle before the vehicle is wrecked or dismantled.

Â Â Â Â Â  (o) Fails to ensure that an air bag containing sodium azide that has been removed from a vehicle is deployed within seven days of removal unless the air bag is properly stored by a motor vehicle dealer, automobile repair facility or dismantler certified under ORS 822.110.

Â Â Â Â Â  (2) The offense described in this section, improperly conducting a motor vehicle dismantling business, is a:

Â Â Â Â Â  (a) Class A misdemeanor if the person violates subsection (1)(a) to (m) of this section.

Â Â Â Â Â  (b) Class D violation if the person violates subsection (1)(n) or (o) of this section.

Â Â Â Â Â  (c) Class C misdemeanor, notwithstanding paragraph (b) of this subsection, if the person violates subsection (1)(n) or (o) of this section and the person has two or more previous convictions for violating subsection (1)(n) or (o) of this section. [1983 c.338 Â§806; 1985 c.16 Â§407; 1985 c.400 Â§6; 1991 c.820 Â§18; 1991 c.873 Â§50; 1993 c.233 Â§75; 1993 c.326 Â§8; 1993 c.741 Â§89; 2005 c.514 Â§1; 2005 c.654 Â§13a; 2005 c.738 Â§5]

Â Â Â Â Â  822.137 Dismantler conduct resulting in civil penalty; rules. (1) As used in this section, Âmajor component partÂ includes significant parts of a motor vehicle such as engines, short blocks, frames, transmissions, transfer cases, cabs, doors, differentials, front or rear clips, quarter panels, truck beds or boxes, hoods, bumpers, fenders and airbags. The Department of Transportation may by rule designate other motor vehicle parts not specified in this subsection as major component parts. ÂMajor component partÂ does not include cores or parts of cores that require remanufacturing or that are limited in value to that of scrap metal.

Â Â Â Â Â  (2) In addition to any other penalty provided by law, the department may impose on a dismantler, in the manner provided by ORS 183.745, a civil penalty not to exceed $1,000 per violation if the dismantler:

Â Â Â Â Â  (a) Acquires a motor vehicle or major component part without first obtaining a certificate of sale and, if applicable, a certificate of title.

Â Â Â Â Â  (b) Possesses, sells or otherwise disposes of a motor vehicle or any part of a motor vehicle knowing that the vehicle or part has been stolen.

Â Â Â Â Â  (c) Sells, buys, receives, conceals, possesses or disposes of a motor vehicle or any part of a motor vehicle having a missing, defaced, intentionally altered or covered vehicle identification number, unless directed to do so by a law enforcement official.

Â Â Â Â Â  (d) Commits forgery in the second degree, as defined in ORS 165.007, or misstates a material fact relating to a certificate of title, registration or other document related to a motor vehicle that has been reassembled from parts of other motor vehicles.

Â Â Â Â Â  (e) Fraudulently obtains, creates or modifies a dismantler certificate.

Â Â Â Â Â  (f) Fails to maintain records at the certified place of business for three years from the date of acquisition of a motor vehicle that describe and identify the vehicle, including:

Â Â Â Â Â  (A) The certificate of title number;

Â Â Â Â Â  (B) The state where the vehicle was last registered, if applicable;

Â Â Â Â Â  (C) The number of the last registration plate issued and the state of issuance, if applicable;

Â Â Â Â Â  (D) The year, make and model of the vehicle;

Â Â Â Â Â  (E) The vehicle identification number;

Â Â Â Â Â  (F) The date acquired;

Â Â Â Â Â  (G) The vehicle, stock or yard number assigned to the vehicle by the dismantler; and

Â Â Â Â Â  (H) Any other information required by the department.

Â Â Â Â Â  (g) Fails to maintain records at the certified place of business for three years from the date of acquisition of a major component part that describe and identify the part, including:

Â Â Â Â Â  (A) The physical characteristics of the part;

Â Â Â Â Â  (B) The stock or yard number assigned to the part by the dismantler;

Â Â Â Â Â  (C) The vehicle identification number of the motor vehicle from which the part came; and

Â Â Â Â Â  (D) Any other information required by the department.

Â Â Â Â Â  (h) Commits a dishonest act or omission during the sale of a motor vehicle or major component part that, as determined by the department, causes a loss to the purchaser.

Â Â Â Â Â  (i) Is convicted of a crime involving false statements or dishonesty that directly relates to the business of the dismantler or suffers any civil judgment imposed for conduct involving fraud, misrepresentation or conversion.

Â Â Â Â Â  (j) Fails to comply with any provision of ORS 822.133. [2005 c.654 Â§5]

Â Â Â Â Â  822.140 Local government approval requirements. (1) To meet the requirement for local government approval of a dismantler certificate under ORS 822.110 or a supplemental certificate under ORS 822.125, an applicant must comply with any regulations established by a city or county under this section and must obtain the approval of the governing body of the:

Â Â Â Â Â  (a) City, if the business is or will be carried on within an incorporated city of less than 100,000 population.

Â Â Â Â Â  (b) County, if the business is or will be carried on outside of any incorporated city.

Â Â Â Â Â  (2) A city or county governing body shall grant approval of a dismantler certificate or renewal when requested under this section if the governing body:

Â Â Â Â Â  (a) Approves the applicant as being suitable to establish, maintain or operate a motor vehicle dismantling business;

Â Â Â Â Â  (b) Determines that the location or proposed location meets the requirements for location under ORS 822.110;

Â Â Â Â Â  (c) Determines that the location does not violate any prohibition under ORS 822.135; and

Â Â Â Â Â  (d) Approves the location and determines that the location complies with any regulations adopted by a city or county under this section.

Â Â Â Â Â  (3) The governing body of a city or county may regulate the expansion of premises or the establishment of premises at a new location under a dismantler certificate. An applicant must comply with the regulations before the Department of Transportation may issue a supplemental dismantler certificate. In adopting regulations under this subsection, a governing body:

Â Â Â Â Â  (a) Shall consider the extent of development of surrounding property as a residential area;

Â Â Â Â Â  (b) Shall consider the proximity of churches, schools, hospitals, public buildings or other places of public gathering;

Â Â Â Â Â  (c) Shall consider the sufficiency in number of other motor vehicle dismantling businesses in the vicinity;

Â Â Â Â Â  (d) Shall consider the health, safety and general welfare of the public;

Â Â Â Â Â  (e) May establish zones in which motor vehicle dismantling businesses are permissible and other zones where they are prohibited; and

Â Â Â Â Â  (f) May prescribe limitations on the dimensions of the premises on which motor vehicle dismantling businesses are conducted.

Â Â Â Â Â  (4) Regulations of a city governing body that are adopted under this section apply to motor vehicle dismantling businesses located outside of and within six miles of the boundaries of the city unless the county governing body in which the area is located has adopted regulations under this section that are applicable in the area. [1983 c.338 Â§807; 1985 c.16 Â§408; 2005 c.654 Â§14]

Â Â Â Â Â  822.145 Revocation, cancellation or suspension of certificate or identification card. (1) The Department of Transportation may revoke any dismantler certificate issued under ORS 822.110 or identification card issued under ORS 822.125 if the department determines at any time for due cause that any of the following have occurred:

Â Â Â Â Â  (a) The person holding the certificate has failed to comply with any requirements for registration of vehicles under the vehicle code.

Â Â Â Â Â  (b) The person holding the certificate has violated ORS 803.140, 819.010, 819.012, 819.016, 819.040 or 822.135.

Â Â Â Â Â  (c) The person holding the certificate has caused or suffered or is permitting the unlawful use of the dismantler certificate.

Â Â Â Â Â  (d) The person holding the certificate has violated any regulation adopted under ORS 822.135.

Â Â Â Â Â  (e) The person holding the certificate has failed to allow the department to conduct inspections as provided under ORS 822.130.

Â Â Â Â Â  (f) The person holding an identification card has unlawfully used or permitted unlawful use of the card.

Â Â Â Â Â  (2) The department shall cancel or suspend any dismantler certificate immediately:

Â Â Â Â Â  (a) Upon receipt of legal notice that the bond described under ORS 822.120 is canceled; or

Â Â Â Â Â  (b) For failure to pay any penalty imposed under ORS 822.137.

Â Â Â Â Â  (3) Upon revocation, cancellation or suspension of a dismantler certificate or identification card under this section, the department shall recall and demand the return of the certificate or identification card.

Â Â Â Â Â  (4) If the department has reason to believe that a person has engaged in or is engaging in any activity prohibited under ORS 822.100, the department may issue an order directed at the person to cease the activity. [1983 c.338 Â§808; 1985 c.16 Â§409; 1985 c.176 Â§4; 1987 c.261 Â§9b; 1991 c.820 Â§19; 1991 c.873 Â§51; 2005 c.654 Â§15]

Â Â Â Â Â  822.150 Failure to return revoked, canceled or suspended certificate or identification card; penalty. (1) A person commits the offense of failure to return a revoked, canceled or suspended dismantler certificate or identification card if the Department of Transportation recalls and demands the person to return a certificate or card under ORS 822.145 and the person does not return the certificate or card to the department.

Â Â Â Â Â  (2) The offense described in this section, failure to return a revoked, canceled or suspended dismantler certificate or identification card, is a Class A misdemeanor. [1983 c.338 Â§809; 1987 c.261 Â§9c; 2005 c.654 Â§35]

TOWING BUSINESSES

Â Â Â Â Â  822.200 Operating illegal towing business; exceptions; penalties. (1) A person commits the offense of operating an illegal towing business if the person does not hold a certificate issued under ORS 822.205 and the person does any of the following:

Â Â Â Â Â  (a) Engages in the towing or recovering of vehicles by any means for any direct or indirect compensation when the vehicle being towed or recovered is owned by a person other than the person performing the towing or recovery activity.

Â Â Â Â Â  (b) Engages in towing or recovering by any means, as part of any business operation of the person, vehicles that are wrecked, damaged, disabled or abandoned or replacement vehicles.

Â Â Â Â Â  (c) Purports in any way to be engaged in the business of performing activities described in this subsection.

Â Â Â Â Â  (2) This section does not apply to any of the following:

Â Â Â Â Â  (a) Persons operating under and within the scope of a vehicle transporter certificate issued under ORS 822.310.

Â Â Â Â Â  (b) A person who provides assistance to another motorist, whether or not compensation is received, if the assistance is not provided as part of the business operation of the person providing the assistance.

Â Â Â Â Â  (c) A person engaging in any activity relating to a vehicle in which that person holds a security interest.

Â Â Â Â Â  (d) An employee of a person issued a towing business certificate under ORS 822.205 while that employee is performing official duties as an employee.

Â Â Â Â Â  (e) A person who holds a valid dismantler certificate under ORS 822.110 who tows a vehicle described under ORS 819.280.

Â Â Â Â Â  (3) The offense described in this section, operating an illegal towing business, is a Class A misdemeanor. [1983 c.338 Â§811; 1985 c.16 Â§410; 2005 c.738 Â§Â§6,6a]

Â Â Â Â Â  822.205 Certificate; qualifications; fee. The Department of Transportation shall issue a towing business certificate to any person if the person meets all of the following requirements to the satisfaction of the department:

Â Â Â Â Â  (1) The person must complete an application in a form and in the manner established by the department by rule.

Â Â Â Â Â  (2) The person must maintain insurance in amounts and providing coverage of the type required for motor carriers under ORS chapter 825. The department may accept the certification of the person as evidence of compliance with this subsection or may require other evidence, as the department determines appropriate.

Â Â Â Â Â  (3) The person must maintain insurance providing $15,000 coverage for cargo transported by the person. An applicant is not required to comply with this subsection if the applicant tows or recovers only vehicles that are owned by the applicant. The department may accept the certification of the person as evidence of compliance with this subsection or may require other evidence, as the department determines appropriate.

Â Â Â Â Â  (4) The person must maintain vehicles used by the person for the purposes of towing or recovering services so that they meet minimum safety standards established by the department by rule. The department may accept the certification of the person as evidence of compliance with this subsection or may require other evidence, as the department determines appropriate.

Â Â Â Â Â  (5) The person must pay the fee required under ORS 822.700 for issuance of a towing business license. [1983 c.338 Â§813; 1985 c.16 Â§412; 1985 c.400 Â§7; 1993 c.751 Â§86]

Â Â Â Â Â  822.210 Privileges granted by certificate; duration; renewal; regulation of holder. (1) The holder of a current, valid towing business certificate issued under ORS 822.205 may exercise the following privileges under the certificate:

Â Â Â Â Â  (a) The person and any employee of the person who is performing official duties are not subject to the prohibitions and penalties under ORS 822.200.

Â Â Â Â Â  (b) The person is entitled to receive special indicia of towing business registration. The following apply to indicia described in this paragraph:

Â Â Â Â Â  (A) The holder of the certificate or a person in the performance of the personÂs official duties as an employee of the certificate holder may use the indicia:

Â Â Â Â Â  (i) For towing and recovering vehicles; and

Â Â Â Â Â  (ii) For towing unregistered vehicles over the highways of this state without first obtaining registration for the vehicles or trip permits required under ORS 803.600.

Â Â Â Â Â  (B) The indicia shall be of the design provided under ORS 805.200 and are subject to payment of fees for issuance as provided under ORS 805.250.

Â Â Â Â Â  (2) A towing business certificate expires one year from the date of issuance unless renewed. A certificate holder may renew the certificate by payment of the fee for renewal of a towing business certificate under ORS 822.700. A person whose certificate expires must qualify for a certificate in the same manner as a person who has not previously held a certificate.

Â Â Â Â Â  (3) The holder of a towing business certificate is subject to regulation by political subdivisions as provided in ORS 801.040 and 822.230, and to regulation under ORS chapter 825. [1983 c.338 Â§812; 1985 c.16 Â§411; 1987 c.765 Â§4; 1993 c.741 Â§144; 1995 c.733 Â§78]

Â Â Â Â Â  822.215 Grounds for denial, suspension, revocation or refusal of certificate. The Department of Transportation may deny or refuse to issue any towing business certificate under ORS 822.205 or may suspend, revoke or refuse to renew any towing business certificate issued upon proof that the applicant for or holder of the certificate has done any of the following:

Â Â Â Â Â  (1) Used fraud or deception in securing the certificate.

Â Â Â Â Â  (2) Received in any manner or by any device any rebate or other additional fee for towing or recovery from a person who performs repairs on a vehicle who does not also own the vehicle. This subsection does not prohibit the payment of the towing fee by a person who performs repairs on a vehicle if the fee is included in the charges by that person for repairs on the vehicle.

Â Â Â Â Â  (3) Uses vehicles for the purposes of towing or recovering services that do not meet the minimum safety standards established by the department.

Â Â Â Â Â  (4) Fails to display special towing business registration plates, stickers or indicia or identification devices for proportionally registered tow vehicles authorized under ORS 805.200 on each vehicle used to tow or recover vehicles.

Â Â Â Â Â  (5) Fails to maintain the amounts and types of insurance required to qualify for issuance of a towing business certificate under ORS 822.205.

Â Â Â Â Â  (6) Fails to obtain any permits or authority required under any provision of ORS chapter 825 or rules adopted thereunder. [1983 c.338 Â§814; 1991 c.284 Â§30; 1993 c.741 Â§145]

Â Â Â Â Â  822.217 Proportional registration for tow vehicles. (1) Any person who qualifies under ORS 822.205 for a towing business certificate may choose to register qualified vehicles under the proportional registration provisions of ORS 826.009 or 826.011. Except as otherwise provided in this section, tow vehicles registered under ORS 826.009 or 826.011 are subject to the same requirements, conditions and privileges as other vehicles registered under those sections. Tow vehicle proportional registration is subject to the following:

Â Â Â Â Â  (a) In addition to any application for registration required by ORS 826.009 or 826.011, the applicant must certify in a manner determined by the Department of Transportation by rule that the applicant meets the qualifications specified in ORS 822.205.

Â Â Â Â Â  (b) The applicant must hold a towing business certificate issued under ORS 822.205.

Â Â Â Â Â  (c) In addition to any application for renewal of registration required by ORS 826.009 or 826.011, in order to renew proportional registration for a tow vehicle, the applicant shall certify to the department that the applicant meets the qualifications specified in ORS 822.205.

Â Â Â Â Â  (d) The department shall issue appropriate identification devices for proportionally registered tow vehicles. The design for such devices shall be as determined by the department by rule and the fees for such devices are as provided in ORS 803.577.

Â Â Â Â Â  (e) An identification device for proportionally registered tow vehicles is subject to cancellation as provided in ORS 822.218.

Â Â Â Â Â  (2) A vehicle that has been issued tow vehicle proportional registration may be used only for the purposes described in ORS 822.210. Violation of this subsection is punishable as provided in ORS 822.200 for operating an illegal towing business. [1991 c.284 Â§28]

Â Â Â Â Â  822.218 Cancellation of identification device for proportionally registered tow vehicle. (1) The Department of Transportation shall have the authority to investigate and verify information provided in conjunction with application for proportional registration of a tow vehicle under ORS 822.217. The department may cancel an identification device for a proportionally registered tow vehicle if the department determines that the owner or lessee of the vehicle, or an employee of either, has:

Â Â Â Â Â  (a) Operated the vehicle in violation of tow vehicle registration limits;

Â Â Â Â Â  (b) Falsely certified an application required by ORS 822.217 for registration or renewal of registration of a proportionally registered tow vehicle; or

Â Â Â Â Â  (c) Falsely completed an application under ORS 822.205 for a towing business certificate.

Â Â Â Â Â  (2) If a tow vehicle proportional registration identification device is canceled under this section, the vehicle is not eligible for registration under ORS 822.205 for a period of one year after the cancellation. [1991 c.284 Â§29]

Â Â Â Â Â  822.220 Authorization to obstruct traffic; failure to take precautions; penalty. (1) The operator of a wrecker or tow vehicle may stop the wrecker or tow vehicle where it obstructs traffic when the operator:

Â Â Â Â Â  (a) Is engaged in the salvaging of another vehicle; and

Â Â Â Â Â  (b) Takes the precautionary measures required by this section.

Â Â Â Â Â  (2) A person commits the offense of failure to take precautions when obstructing traffic with a tow vehicle or wrecker if the person is operating a wrecker or tow vehicle engaged in the salvaging of another vehicle and the operator does not do all of the following:

Â Â Â Â Â  (a) Determine that the salvaging operation requires stopping the wrecker or tow vehicle in the roadway.

Â Â Â Â Â  (b) Place warning signs or signals as prescribed under ORS 815.070 at a suitable distance in each direction upon the roadway.

Â Â Â Â Â  (c) Activate tow vehicle warning lights described in ORS 816.280.

Â Â Â Â Â  (3) The offense described in this section, failure to take precautions when obstructing traffic with a tow vehicle or wrecker, is a Class D traffic violation. [1983 c.338 Â§815; 1985 c.71 Â§9]

Â Â Â Â Â  822.225 Failure to remove injurious substance; penalty. (1) A person commits the offense of tow vehicle operator failure to remove injurious substance if the person is operating a tow vehicle that is removing a wrecked or damaged vehicle from a highway and the person fails to remove any glass or other injurious substance dropped upon the highway from such vehicle.

Â Â Â Â Â  (2) The offense described in this section, tow vehicle operator failure to remove injurious substance, is a Class D traffic violation. [1983 c.338 Â§816; 1985 c.71 Â§10; 1995 c.383 Â§115]

Â Â Â Â Â  822.230 City or county regulation of towing businesses. (1) Notwithstanding ORS 822.200 to 822.225, and except as provided in subsection (2) of this section, a city or county may, by charter or ordinance, regulate towing businesses if the city or county charter or ordinance provisions pertain only to towing authorized by ORS 98.812 and the provisions:

Â Â Â Â Â  (a) Regulate an aspect of a towing business that is not regulated by ORS 822.200 to 822.225; or

Â Â Â Â Â  (b) Regulate an aspect of the towing business that is regulated by ORS 822.200 to 822.225 and the provisions of the charter or ordinance are more stringent than those of the statutes.

Â Â Â Â Â  (2) This section does not authorize imposition of any license fee or tax on a towing business by a city or county.

Â Â Â Â Â  (3) The governing body of a city or county may adopt ordinances that include, but are not limited to, the following requirements:

Â Â Â Â Â  (a) That towing businesses accept methods of payment other than and in addition to cash.

Â Â Â Â Â  (b) That towing businesses post fees in a conspicuous place at the location of the towed vehicles.

Â Â Â Â Â  (c) That any posted signs that warn of the possibility of towing or that give information about recovery of a towed vehicle be prominently displayed and show the fees charged to recover a towed vehicle.

Â Â Â Â Â  (d) That towing businesses offer transportation at a reasonable cost from within the immediate vicinity of the place from which the vehicle was towed to the towed vehicle.

Â Â Â Â Â  (e) That towing businesses establish locations for towed vehicles in such a way that no vehicle will be towed a greater distance than is necessary and reasonable.

Â Â Â Â Â  (f) That towed vehicles be stored in a public location that has at least one attendant on duty at all times. [1987 c.765 Â§2]

VEHICLE TRANSPORTERS

Â Â Â Â Â  822.300 Acting as vehicle transporter without certificate; exemptions; penalty. (1) A person commits the offense of acting as a vehicle transporter without a certificate if the person is not the holder of a vehicle transporter certificate issued under ORS 822.310 and the person drives or tows over the highways of this state:

Â Â Â Â Â  (a) A vehicle that is:

Â Â Â Â Â  (A) Required to be registered under the vehicle code;

Â Â Â Â Â  (B) Driven or towed on its own wheels;

Â Â Â Â Â  (C) Driven or towed from outside this state or from a manufacturer or vehicle dealer within this state; and

Â Â Â Â Â  (D) Driven or towed to a prospective purchaser, manufacturer or dealer or the agent thereof either in this state or in any other state, territory or foreign country; or

Â Â Â Â Â  (b) A manufactured structure.

Â Â Â Â Â  (2) The offense described in this section does not apply to persons or vehicles exempted from this section under ORS 822.305.

Â Â Â Â Â  (3) The offense described in this section, acting as a vehicle transporter without a certificate, is a Class D traffic violation. [1983 c.338 Â§817; 1985 c.16 Â§413; 1995 c.383 Â§116; 2003 c.655 Â§138]

Â Â Â Â Â  822.305 Exemptions from vehicle transporter certification requirement. In addition to any exemptions from the vehicle code under ORS 801.026, ORS 822.300 does not apply to the following:

Â Â Â Â Â  (1) Vehicles lawfully operated with plates furnished to vehicle dealers under ORS 822.040.

Â Â Â Â Â  (2) Vehicles lawfully operated with registration plates issued by this state.

Â Â Â Â Â  (3) Vehicles being towed by other vehicles lawfully operated with plates issued for towing businesses under ORS 822.210. [1983 c.338 Â§818; 1985 c.16 Â§414]

Â Â Â Â Â  822.310 Privileges granted by certificate; duration; renewal; fee; rules; suspension or revocation; regulation of holder. (1) The holder of a current, valid vehicle transporter certificate issued under this section may exercise the following privileges under this certificate:

Â Â Â Â Â  (a) The person is not subject to the prohibitions and penalties under ORS 822.300 while transporting vehicles as provided under this section.

Â Â Â Â Â  (b) The person is entitled to apply for and receive a sufficient number of special vehicle transporter plates or devices and may transport vehicles as provided under this section while displaying the plate or device. Only one plate or device shall be displayed on a vehicle. The plates or devices shall require a fee for issuance as provided in ORS 805.250. A plate or device issued under this paragraph may be used on any vehicle transported by the person.

Â Â Â Â Â  (c) The person may drive or tow on its own wheels over the highways of this state any unregistered vehicle or manufactured structure from outside this state or from manufacturers or dealers within this state to a prospective purchaser, manufacturer or dealer in this or any other state, territory or foreign country. This paragraph only permits the person to transport manufactured structures from the place of manufacture to the place of business of a manufactured structure dealer holding a license under ORS 446.691 or 446.696 or a temporary manufactured structure dealer license under ORS 446.701 or to a place outside of Oregon. Any other movement of a manufactured structure by the person must be under a trip permit issued by a county as agent for the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The Department of Transportation shall provide for the issuance and renewal of vehicle transporter certificates under this section to persons regularly engaged in businesses that require the certificates.

Â Â Â Â Â  (3) Vehicle transporter certificates issued under this section are subject to all of the following:

Â Â Â Â Â  (a) A certificate described in this section is valid for a one-year period and shall be renewed as provided by the department.

Â Â Â Â Â  (b) The department shall not issue a certificate to a person until the fee for issuance of the certificate under ORS 822.700 is paid.

Â Â Â Â Â  (4) The department may adopt necessary rules for the administration of the laws relating to the regulation of vehicle transporters, the issuance and renewal of vehicle transporter certificates, the issuance of vehicle transporter identification cards and the issuance of vehicle transporter plates. The rules adopted under this subsection must be consistent with any rules regarding vehicle transporters that are adopted under ORS chapter 825. The rules may include, but are not limited to, grounds and procedures for the revocation, denial or suspension of vehicle transporter certificates and for placing vehicle transporters on probationary status.

Â Â Â Â Â  (5) A person issued a certificate under this section is subject to regulation under ORS chapter 825. [1983 c.338 Â§819; 1985 c.16 Â§415; 1985 c.598 Â§10; 1987 c.261 Â§9d; 1993 c.741 Â§146; 1995 c.733 Â§79; 1999 c.359 Â§6; 2003 c.655 Â§139]

Â Â Â Â Â  822.315 Improper use of vehicle transporter plate; penalty. (1) A person commits the offense of improperly using a vehicle transporter plate if the person is the holder of a vehicle transporter certificate and the person does any of the following:

Â Â Â Â Â  (a) Exercises privileges granted under ORS 822.310 for vehicles with special vehicle transporter plates issued under ORS 822.310 without conspicuously displaying the plates on the rear of each vehicle.

Â Â Â Â Â  (b) Uses a special vehicle transporter plate to transport a manufactured structure to a situs not permitted under the privileges granted under ORS 822.310.

Â Â Â Â Â  (c) Allows any person other than the transporter or transporterÂs employee to use the special vehicle transporter plates issued to the transporter under ORS 822.310.

Â Â Â Â Â  (2) The offense described in this section, improper use of vehicle transporter plates, is a Class D traffic violation. [1983 c.338 Â§820; 1995 c.383 Â§117]

Â Â Â Â Â  822.320 [1983 c.338 Â§821; 1987 c.261 Â§9e; repealed by 1999 c.359 Â§10]

Â Â Â Â Â  822.325 Failure to return revoked or suspended certificate; penalty. (1) A person commits the offense of failure to return a revoked or suspended vehicle transporter certificate if the Department of Transportation demands and requires the return of any certificate, cards or plates under ORS 822.310 and the person has those items demanded and does not return them to the department.

Â Â Â Â Â  (2) The offense described in this section, failure to return a revoked or suspended vehicle transporter certificate, is a Class A misdemeanor. [1983 c.338 Â§822; 1985 c.393 Â§57; 1987 c.261 Â§9f; 1999 c.359 Â§7]

Â Â Â Â Â  822.400 [1983 c.338 Â§823; 1985 c.16 Â§416; repealed by 1987 c.261 Â§13]

Â Â Â Â Â  822.405 [1983 c.338 Â§824; 1985 c.16 Â§417; repealed by 1987 c.261 Â§13]

Â Â Â Â Â  822.410 [1985 c.16 Â§420; 1987 c.217 Â§11; repealed by 1987 c.261 Â§13]

Â Â Â Â Â  822.415 [1985 c.459 Â§14; repealed by 1987 c.261 Â§13]

Â Â Â Â Â  822.420 [1985 c.459 Â§15; repealed by 1987 c.261 Â§13]

DRIVER TRAINING

(Commercial Driver Training Schools)

Â Â Â Â Â  822.500 Operating commercial driver training school without certificate; rules; penalty. (1) A person commits the offense of operating a commercial driver training school without a certificate if the person is not the holder of a valid, current driver training school certificate issued under ORS 822.515 and the person operates a business or nonprofit enterprise that engages, for a consideration, in educating and training persons, either practically or theoretically, or both, in the driving of motor vehicles.

Â Â Â Â Â  (2) The offense described in this section does not apply to:

Â Â Â Â Â  (a) A business or nonprofit enterprise engaged in educating and training persons for a profession;

Â Â Â Â Â  (b) An accredited secondary school, college or university; or

Â Â Â Â Â  (c) A person that provides limited education or training for a specialized purpose, as determined by the Department of Transportation by rule.

Â Â Â Â Â  (3) The offense described in this section, operating a commercial driver training school without a certificate, is a Class A misdemeanor. [1983 c.338 Â§826; 1985 c.393 Â§58; 2005 c.155 Â§1]

Â Â Â Â Â  822.505 Commercial driver training school bond; requirements; actions against school or surety. (1) A bond required under ORS 822.515 for issuance or renewal of a commercial driver training school certificate must comply with all of the following:

Â Â Â Â Â  (a) The bond shall have a corporate surety licensed to do business within this state.

Â Â Â Â Â  (b) The bond shall be executed to the State of Oregon.

Â Â Â Â Â  (c) The bond shall be in the sum of $2,500.

Â Â Â Â Â  (d) The bond shall be approved as to form by the Attorney General.

Â Â Â Â Â  (e) The bond must be conditioned that the person issued the certificate shall conduct business as a commercial driver training school without fraudulent representation and without violation of any rules adopted by the Department of Transportation under ORS 822.515.

Â Â Â Â Â  (f) The bond must be filed and held in the office of the department.

Â Â Â Â Â  (2) Any person shall have a right of action against a commercial driver training school and against the surety on the bond of the school in the personÂs own name if the person suffers any loss or damage by reason of the schoolÂs fraudulent representations or violation of rules adopted by the department under ORS 822.515.

Â Â Â Â Â  (3) If the certificate of a school is not renewed or is revoked or canceled, the sureties on the bond shall be relieved from liability accruing subsequent to cancellation or revocation by the department. [1983 c.338 Â§827]

Â Â Â Â Â  822.510 Proof of insurance; requirements. An applicant or holder of a commercial driver training school certificate may maintain proof of insurance required under ORS 822.515 for issuance or renewal of the certificate by complying with any of the following:

Â Â Â Â Â  (1) The school may file a certificate of insurance with the Department of Transportation that complies with all of the following:

Â Â Â Â Â  (a) The insurance must be issued to the school.

Â Â Â Â Â  (b) The insurance must be issued by an insurance company authorized to do business in this state.

Â Â Â Â Â  (c) The insurance must show that the insured has procured and has in effect a motor vehicle liability policy that provides at least the following coverage:

Â Â Â Â Â  (A) $50,000 because of bodily injury to or death of one person in any one accident;

Â Â Â Â Â  (B) Subject to the limit for one person, $100,000 because of bodily injury to or death of two or more persons in any one accident; and

Â Â Â Â Â  (C) $25,000 because of injury to or destruction of the property of others in any one accident.

Â Â Â Â Â  (d) The policy shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is granted.

Â Â Â Â Â  (e) The policy shall insure any and all persons using any motor vehicle owned or operated by the school with the consent of the school against loss from the liabilities imposed by law for damages arising out of the operation, use or maintenance of the motor vehicle.

Â Â Â Â Â  (2) The school may obtain a valid certificate of self-insurance from the department. [1983 c.338 Â§828; 2003 c.175 Â§12]

Â Â Â Â Â  822.515 Certificates; issuance; suspension or revocation; duration; fee; bond; proof of insurance; rules. (1) A person who holds a valid, current commercial driver training school certificate issued under this section is not subject to the prohibitions or penalties under ORS 822.500.

Â Â Â Â Â  (2) The Department of Transportation shall adopt rules to provide for the issuance of commercial driver training school certificates under this section. Rules adopted by the department under this section shall provide requirements for all of the following:

Â Â Â Â Â  (a) Requirements for a certificate under this section including requirements concerning manner and form of application, location, place of business, facilities, records, equipment, courses and standards of instruction, instructors, previous records of the school and instructors, financial statements, schedule of fees and charges, character of school operators and instructors, vehicle equipment and condition and inspection during reasonable business hours.

Â Â Â Â Â  (b) Any other matters the department may prescribe for the protection of the public.

Â Â Â Â Â  (3) The department:

Â Â Â Â Â  (a) May refuse to issue or renew or may suspend or revoke any certificate issued under this section in any case where the department finds that the applicant or certificate holder has violated or failed to comply with any rules adopted under this section or any provision of this section, ORS 822.500 to 822.510, 822.525 or 822.530.

Â Â Â Â Â  (b) Shall cancel immediately any certificate if a bond described under ORS 822.505 is canceled by legal notice.

Â Â Â Â Â  (4) Commercial driver training school certificates issued under this section are subject to the following:

Â Â Â Â Â  (a) A certificate shall expire on the last day of each calendar year.

Â Â Â Â Â  (b) The department shall not issue a certificate to a person until the fee for issuance of the certificate under ORS 822.700 is paid.

Â Â Â Â Â  (c) The department shall not renew a certificate until the fee for renewal of the certificate under ORS 822.700 has been paid.

Â Â Â Â Â  (d) A fee for a certificate may not be refunded in the event any certificate is refused, suspended or revoked.

Â Â Â Â Â  (e) The department shall not issue or renew a certificate unless the applicant or certificate holder maintains a bond that meets the requirements under ORS 822.505.

Â Â Â Â Â  (f) The department shall not issue or renew a certificate unless the applicant or certificate holder maintains proof of insurance that meets the requirements under ORS 822.510. [1983 c.338 Â§829; 1985 c.16 Â§418; 1985 c.598 Â§11]

Â Â Â Â Â  822.520 Failure to return revoked, suspended or canceled commercial driver training school certificate; penalty. (1) A person commits the offense of failure to return a revoked, suspended or canceled commercial driver training school certificate if the Department of Transportation revokes, suspends or cancels a commercial driver training school certificate issued to the person under ORS 822.515 and the person does not immediately return the certificate to the department.

Â Â Â Â Â  (2) The offense described in this section, failure to return a revoked, suspended or canceled commercial driver training school certificate, is a Class A misdemeanor. [1983 c.338 Â§830; 1985 c.393 Â§59]

(Driver Training Instructor)

Â Â Â Â Â  822.525 Acting as driver training instructor without certificate; exemptions; rules; penalty. (1) A person commits the offense of acting as a driver training instructor without a certificate if the person is not the holder of a valid, current driver training instructor certificate issued under ORS 822.530 and the person, for compensation, teaches, conducts classes or gives demonstrations to or supervises practice of persons in the driving of motor vehicles whether acting on the personÂs own behalf or acting as an operator of or on behalf of any business or nonprofit enterprise or school engaged in educating and training persons, either practically or theoretically, or both, in the driving of motor vehicles.

Â Â Â Â Â  (2) The offense described in this section does not apply to a person acting as an operator of or on behalf of:

Â Â Â Â Â  (a) A business or nonprofit enterprise engaged in educating and training persons for a profession;

Â Â Â Â Â  (b) An accredited secondary school, college or university; or

Â Â Â Â Â  (c) A person that provides limited education or training for a specialized purpose, as determined by the Department of Transportation by rule.

Â Â Â Â Â  (3) The offense described in this section, acting as a driver training instructor without a certificate, is a Class A misdemeanor. [1983 c.338 Â§831; 1985 c.393 Â§60; 2005 c.155 Â§2]

Â Â Â Â Â  822.530 Certificate; issuance; suspension or revocation; duration; fee; rules. (1) A person who holds a valid, current driver training instructor certificate issued under this section is not subject to the prohibitions or penalties under ORS 822.525.

Â Â Â Â Â  (2) The Department of Transportation shall adopt rules to provide for the issuance of driver training instructor certificates under this section. Rules adopted by the department under this section shall provide for all of the following:

Â Â Â Â Â  (a) Requirements for driver training instructor certificate including requirements concerning manner and form of application, moral character, physical condition, knowledge of the courses of instruction, traffic laws, safety principles and practices, driving record, driving ability and previous personal and employment record.

Â Â Â Â Â  (b) Any other matters the department may prescribe for the protection of the public.

Â Â Â Â Â  (3) The department may refuse to issue or renew or may suspend or revoke any certificate issued under this section in any case where the department finds that the applicant or certificate holder has violated or failed to comply with any rules adopted under this section.

Â Â Â Â Â  (4) Driver training certificates issued under this section are subject to the following:

Â Â Â Â Â  (a) A certificate shall expire on the last day of each calendar year.

Â Â Â Â Â  (b) The department shall not issue a certificate to a person until the fee for issuance of the certificate under ORS 822.700 is paid.

Â Â Â Â Â  (c) The department shall not renew a certificate until the fee for renewal of the certificate under ORS 822.700 has been paid.

Â Â Â Â Â  (d) A fee for a certificate may not be refunded in the event any certificate is refused, suspended or revoked. [1983 c.338 Â§832; 1985 c.598 Â§12]

Â Â Â Â Â  822.535 Failure to return revoked or suspended certificate; penalty. (1) A person commits the offense of failure to return a revoked or suspended driver training instructor certificate if the Department of Transportation revokes or suspends a driver training instructor certificate issued to the person under ORS 822.530 and the person does not immediately return the certificate to the department.

Â Â Â Â Â  (2) The offense described in this section, failure to return a revoked or suspended driver training instructor certificate, is a Class A misdemeanor. [1983 c.338 Â§833; 1985 c.393 Â§61]

GENERAL PROHIBITIONS

Â Â Â Â Â  822.600 Failure of garage to report accident or bullet contact; penalty. (1) A person commits the offense of failure of a garage to report an accident or bullet contact if the person is in charge of any garage or repair shop to which is brought any motor vehicle that shows evidence of having been involved in a serious accident or struck by any bullet and the person does not report to the nearest police station or sheriffÂs office within 24 hours after such motor vehicle is received giving the registration number and the name and address of the owner or operator of such vehicle.

Â Â Â Â Â  (2) An additional report need not be made under this section when the owner of the vehicle is also the owner of the garage or repair shop and the person has made a report under ORS 811.725 or 811.730 that includes the information required by this section.

Â Â Â Â Â  (3) The offense described in this section, failure of garage to report accident or bullet contact, is a Class A traffic violation. [1983 c.338 Â§834]

Â Â Â Â Â  822.605 False swearing relating to regulation of vehicle related businesses; penalty. (1) A person commits the offense of false swearing relating to regulation of vehicle related businesses if the person knowingly makes any false affidavit or knowingly swears or affirms falsely to any matter or thing relating to the regulation of vehicle dealers, vehicle dismantlers, towing businesses, vehicle transporters, snowmobile dealers, Class I all-terrain vehicle dealers, commercial driver training schools or driver training instructors under the vehicle code.

Â Â Â Â Â  (2) The offense described in this section, false swearing relating to regulation of vehicle related businesses, is a Class C felony. [1983 c.338 Â§836; 1987 c.217 Â§12; 2005 c.654 Â§39]

FEES

Â Â Â Â Â  822.700 Certification fees. (1) Fee for issuance of dismantler certificates:

Â Â Â Â Â  (a) $450, for an original dismantler certificate covering a single place of business issued under ORS 822.110;

Â Â Â Â Â  (b) $90, for a supplemental certificate for each additional place of business to be covered by that certificate and operated under the same name; and

Â Â Â Â Â  (c) $30, for each duplicate dismantler certificate issued under ORS 822.110.

Â Â Â Â Â  (2) Fee for renewal of dismantler certificate under ORS 822.125, $450.

Â Â Â Â Â  (3) Fee for original issuance of vehicle dealer certificate under ORS 822.020:

Â Â Â Â Â  (a) $958, for a certificate covering a single place of business;

Â Â Â Â Â  (b) $230, for each additional place of business to be covered by the certificate and operated under the same name; and

Â Â Â Â Â  (c) $30, for each corrected vehicle dealer certificate issued under ORS 822.040.

Â Â Â Â Â  (4) Fee for renewal of vehicle dealer certificate under ORS 822.040:

Â Â Â Â Â  (a) $958, for renewal of a vehicle dealer certificate covering a single place of business; and

Â Â Â Â Â  (b) $230, for each additional place of business to be covered by the certificate and operated under the same name.

Â Â Â Â Â  (5) Fee for issuance of towing business certificate under ORS 822.205, $17 for each vehicle used for towing or recovery purposes.

Â Â Â Â Â  (6) Fee for renewal of towing business certificate under ORS 822.210, $17 for each vehicle used for towing or recovery purposes.

Â Â Â Â Â  (7) Fee for issuance of vehicle transporter certificate under ORS 822.310, $150.

Â Â Â Â Â  (8) Fee for renewal of vehicle transporter certificate under ORS 822.310, $150.

Â Â Â Â Â  (9) Fee for issuance of driver training instructor certificate under ORS 822.530, $100.

Â Â Â Â Â  (10) Fee for renewal of driver training certificate under ORS 822.530, $100.

Â Â Â Â Â  (11) Fee for issuance of commercial driver training school certificate under ORS 822.515, $200.

Â Â Â Â Â  (12) Fee for renewal of commercial driver training school certificate under ORS 822.515, $200.

Â Â Â Â Â  (13) Fee for issuance of appraiser certificate under ORS 819.230, $50.

Â Â Â Â Â  (14) Fee for renewal of an appraiser certificate under ORS 819.230, $50. [1983 c.338 Â§835; 1985 c.16 Â§421; 1985 c.459 Â§16; 1985 c.736 Â§6; 1987 c.261 Â§10; 1997 c.469 Â§10; 1999 c.593 Â§6; 2001 c.668 Â§5; 2003 c.655 Â§140; 2005 c.654 Â§16]

Â Â Â Â Â  822.705 Fee for issuance or renewal of vehicle dealer certificate. Each person holding or applying for a current vehicle dealer certificate shall pay a fee of $42 to the Department of Transportation upon application for issuance or renewal of a certificate. Moneys from the fee are continuously appropriated to the department for the purpose of carrying out the provisions of ORS 822.007, 822.009 and 822.080. The fee imposed under this section is in addition to fees under ORS 822.700 for issuance and renewal of a vehicle dealer certificate. [1991 c.541 Â§7; 1999 c.593 Â§7; 2003 c.655 Â§141]

CIVIL PENALTIES

Â Â Â Â Â  822.990 Civil penalties for violations of ORS 822.500 and 822.525. (1) The Department of Transportation may levy and collect a civil penalty in the amount of $1,000 for each violation against any person who violates ORS 822.500 or 822.525.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745. [2001 c.727 Â§3]

_______________



Chapter 823

Chapter 823 Â Carrier Regulation Generally

2005 EDITION

CARRIER REGULATION GENERALLY

OREGON VEHICLE CODE

GENERAL PROVISIONS

823.005Â Â Â Â  Definitions for ORS chapters 823 to 826

DEPARTMENT POWERS AND DUTIES REGARDING CARRIERS

823.007Â Â Â Â  Employee statements of pecuniary interests in motor carriers; rules

823.009Â Â Â Â  General powers of department regarding motor carriers and railroads

823.011Â Â Â Â  Authority to adopt rules

823.012Â Â Â Â  Suspension of laws during emergency

823.013Â Â Â Â  Validity of rules, orders, acts and regulations of department; construction of laws

823.015Â Â Â Â  Service of notice or other legal process

INVESTIGATIONS, HEARINGS, RULINGS

823.021Â Â Â Â  Investigating management of carriers

823.023Â Â Â Â  Right of entry onto premises of any carrier or of business tendering hazardous materials for shipment

823.025Â Â Â Â  Maintaining and producing records; expenses incurred in out-of-state examinations; rules

823.027Â Â Â Â  Duty to furnish information to department

823.029Â Â Â Â  Failure to furnish requested information

823.031Â Â Â Â  Investigating complaints against carriers

823.033Â Â Â Â  Investigations and orders on departmentÂs own motion; request for hearing by aggrieved party

823.035Â Â Â Â  Representation by nonattorney

823.037Â Â Â Â  Declaratory rulings

DESTRUCTION OF EQUIPMENT

823.051Â Â Â Â  Interference with department equipment

HAZARDOUS MATERIALS GENERALLY

823.061Â Â Â Â  Applicability of hazardous material safety regulations; rules

823.063Â Â Â Â  Notice and opportunity to correct hazardous material violations

AGENCY ABANDONMENT

823.071Â Â Â Â  Definitions for ORS 823.073 and 823.075

823.073Â Â Â Â  Common carrier not to abandon agencies or withdraw agent without approval of department

823.075Â Â Â Â  Petitioning department for authority to abandon agency or withdraw agent

ENFORCEMENT AND REMEDIES

823.081Â Â Â Â  Enforcement of laws relating to carriers

823.083Â Â Â Â  Enjoining violation of carrier laws

823.085Â Â Â Â  Liability for damages to injured person

823.087Â Â Â Â  Effect of carrier laws on common law and other statutory rights of action, duties and liabilities

RECEIPTS AND BILLS OF LADING

823.101Â Â Â Â  Duty of carrier to issue bill of lading on intrastate shipments; liability of carrier to holder for damage to shipment

823.103Â Â Â Â  Limitations on carrierÂs power to set time for filing of claim or starting action

823.105Â Â Â Â  Prohibitions

823.107Â Â Â Â  Existing remedies not affected

PENALTIES

823.991Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  823.005 Definitions for ORS chapters 823 to 826. As used in ORS chapters 823, 824, 825 and 826:

Â Â Â Â Â  (1) ÂCustomerÂ includes the patrons, passengers, shippers and users of the service of a motor carrier.

Â Â Â Â Â  (2) ÂRateÂ means any fare, charge, joint rate, schedule or groups of rates or other remuneration or compensation for service.

Â Â Â Â Â  (3) ÂServiceÂ is used in its broadest and most inclusive sense and includes equipment and facilities related to providing the service or the product served. [1995 c.733 Â§11]

DEPARTMENT POWERS AND DUTIES REGARDING CARRIERS

Â Â Â Â Â  823.007 Employee statements of pecuniary interests in motor carriers; rules. (1) Each employee of the Department of Transportation who performs functions concerning economic regulation of motor carriers shall file with the department a statement regarding holdings of the employee and the holdings of the employeeÂs spouse and minor children of any pecuniary interest in any business or activity subject to the departmentÂs economic regulation of motor carriers. Supplementary statements shall be filed as such pecuniary interests are acquired or divested. The statements shall be in such form as the department prescribes. If the department determines that an employee or spouse or minor child of the employee holds any such pecuniary interest that may interfere with the impartial discharge of the employeeÂs duties, the department shall order divestiture of the interest.

Â Â Â Â Â  (2) The department shall determine by rule what constitutes a function concerning economic regulation of motor carriers for purposes of this section.

Â Â Â Â Â  (3) Nothing in subsections (1) and (2) of this section is intended to authorize any act otherwise prohibited by law. [1995 c.733 Â§Â§12,14]

Â Â Â Â Â  823.009 General powers of department regarding motor carriers and railroads. (1) In addition to the powers and duties now or hereafter transferred to or vested in the Department of Transportation, the department shall represent the customers of any motor carrier or railroad, and the public generally, in all controversies respecting rates, valuations, service and all matters of which the department has jurisdiction regarding motor carriers and railroads. In respect thereof, the department shall make use of its jurisdiction and powers to protect such customers, and the public generally, from unjust and unreasonable exactions and practices and to obtain for them adequate service at fair and reasonable rates.

Â Â Â Â Â  (2) The department is vested with power and jurisdiction to supervise and regulate every motor carrier and railroad in this state, and to do all things necessary and convenient in the exercise of such power and jurisdiction.

Â Â Â Â Â  (3) The department may participate in any proceeding before any public officer, commission or body of the United States or any state or other jurisdiction for the purpose of representing the public generally and the customers of the services of any motor carrier or railroad operating or providing service to or within this state.

Â Â Â Â Â  (4) The department may make joint investigations, hold joint hearings within or without this state and issue concurrent orders in conjunction or concurrence with any official, board, commission or agency of any state or of the United States. [1995 c.733 Â§15; 1997 c.275 Â§9]

Â Â Â Â Â  823.010 [1983 c.338 Â§756; 1985 c.16 Â§361; 1989 c.782 Â§1; 1993 c.371 Â§1; renumbered 682.015 in 1995]

Â Â Â Â Â  823.011 Authority to adopt rules. The Department of Transportation may adopt and amend reasonable and proper rules and regulations relative to all statutes regarding motor carriers and railroads administered by the department and may adopt and publish reasonable and proper rules to govern proceedings and to regulate the mode and manner of all investigations of motor carriers and railroads subject to regulation by the department. [1995 c.733 Â§16]

Â Â Â Â Â  823.012 Suspension of laws during emergency. (1) If the Director of Transportation determines that an emergency, as defined in ORS 401.025, has occurred or is imminent, the director may suspend operation of one or more of the following statutes involving motor carriers for the purpose of expediting the movement of persons or property:

Â Â Â Â Â  (a) ORS 818.400, compliance with commercial vehicle enforcement requirements related to commercial vehicle weight, size, load, conformation or equipment.

Â Â Â Â Â  (b) ORS 825.100, certificate or permit requirement for commercial transportation of persons or property.

Â Â Â Â Â  (c) ORS 825.104, permit requirement for for-hire or private carrier engaged in interstate operations.

Â Â Â Â Â  (d) ORS 825.160, requirement for person operating as motor carrier to have policy of public liability and property damage.

Â Â Â Â Â  (e) ORS 825.162, requirement for person operating as for-hire carrier of freight or express to have cargo insurance.

Â Â Â Â Â  (f) ORS 825.250, requirement to stop and submit to an inspection of the driver, the cargo or the vehicle or combination of vehicles.

Â Â Â Â Â  (g) ORS 825.252, safety regulations for for-hire and private carriers.

Â Â Â Â Â  (h) ORS 825.258, rules for transportation of hazardous waste, hazardous material and PCB.

Â Â Â Â Â  (i) ORS 825.450, weight receipts issued by Department of Transportation for motor vehicles subject to weight-mile tax.

Â Â Â Â Â  (j) ORS 825.470, temporary pass for single trip or short-time operation of vehicle.

Â Â Â Â Â  (k) ORS 825.474, assessment of tax for use of highways.

Â Â Â Â Â  (L) ORS 826.031, registration of certain vehicles not already registered with state.

Â Â Â Â Â  (2) A suspension under this section may occur prior to a declaration of a state of emergency under ORS 401.055, but may not exceed 72 hours unless a state of emergency is declared under ORS 401.055. If a state of emergency is declared under ORS 401.055, the suspension shall last until the state of emergency is terminated as provided under ORS 401.105.

Â Â Â Â Â  (3) The director may designate by rule a line of succession of deputy directors or other employees of the department who may suspend operations of statutes under this section in the event the director is not available. Any suspension by a person designated by the director under this subsection has the same force and effect as if issued by the director, except that, if the director can be reached, the suspension must be affirmed by the director when the director is reached. If the director does not set aside a suspension within 24 hours of being reached, the suspension shall be considered affirmed by the director. [2005 c.172 Â§2]

Â Â Â Â Â  Note: 823.012 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to ORS chapter 823 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  823.013 Validity of rules, orders, acts and regulations of department; construction of laws. (1) A substantial compliance with the requirements of the laws administered by the Department of Transportation regarding motor carriers and railroads is sufficient to give effect to all the rules, orders, acts and regulations of the department and they shall not be declared inoperative, illegal or void for any omission of a technical nature in respect thereto.

Â Â Â Â Â  (2) The provisions of such laws shall be liberally construed with a view to the public welfare, efficient facilities and substantial justice between customers and motor carriers or railroads. [1995 c.733 Â§17]

Â Â Â Â Â  823.015 Service of notice or other legal process. The service or delivery of any notice, order, form or other document or legal process required to be made by the Department of Transportation in connection with any statute governing motor carriers or railroads may be made by mail. If by mail, service or delivery is made when the required material is deposited in the post office, in a sealed envelope with postage paid, addressed to the person on whom it is to be served or delivered, at the address as it last appears in the records of the department. [1995 c.733 Â§18]

Â Â Â Â Â  823.020 [Formerly 485.500; 1989 c.782 Â§2; 1991 c.67 Â§224; 1991 c.909 Â§1; 1993 c.371 Â§2; renumbered 682.025 in 1995]

INVESTIGATIONS, HEARINGS, RULINGS

Â Â Â Â Â  823.021 Investigating management of carriers. The Department of Transportation may inquire into the management of the business of all motor carriers and railroads, and shall keep informed as to the manner and method in which the business is conducted. The department has the right to obtain from any motor carrier or railroad all necessary information to enable the department to perform its duties related to motor carriers and railroads. [1995 c.733 Â§19]

Â Â Â Â Â  823.023 Right of entry onto premises of any carrier or of business tendering hazardous materials for shipment. (1) The Department of Transportation or authorized representatives may enter upon any premises, or any equipment, rolling stock or facilities operated or occupied by any motor carrier or railroad for the purpose of making any inspection, examination or test reasonably required in the administration of ORS chapters 823, 824, 825 and 826, and to set up and use on such premises, equipment, rolling stock or facilities any apparatus or appliance and occupy reasonable space therefor.

Â Â Â Â Â  (2) The department or authorized representatives shall, upon demand, have the right to inspect the books, accounts, papers, records and memoranda of any motor carrier or railroad and to examine under oath any officer, agent or employee of such motor carrier or railroad in relation to its business and affairs.

Â Â Â Â Â  (3) Any person who on behalf of the department makes demand of a motor carrier or railroad for an examination, inspection or test shall, upon request therefor, produce a certificate under the seal of the department showing authority to make such examination, inspection or test.

Â Â Â Â Â  (4) The department or authorized representatives shall, upon demand, have the right to enter any premises of a business that the department has reasonable cause to believe tendered for shipment, by motor or rail, any hazardous material and to make any examination, inspection or test reasonably required to determine compliance with the health and safety regulations administered or enforced by the department. Any person, who on behalf of the department demands to make an examination, inspection or test, shall produce upon request a certificate under the seal of the department showing authority to make the examination, inspection or test.

Â Â Â Â Â  (5) Nothing in this section authorizes the department to use any information developed thereunder for any purpose inconsistent with any statute governing motor carriers or railroads and administered by the department or to make a disclosure thereof for other than regulatory purposes. [1995 c.733 Â§20; 1995 c.737 Â§11; 1997 c.249 Â§237]

Â Â Â Â Â  823.025 Maintaining and producing records; expenses incurred in out-of-state examinations; rules. (1) The Department of Transportation may require by rule, or by order or subpoena to be served on any motor carrier or railroad, the maintaining within this state or the production within this state at such time and place as the department may designate, of any books, accounts, papers or records kept by such motor carrier or railroad in any office or place within or without this state, or verified copies in lieu thereof, if the department so orders, in order that an examination thereof may be made by the department or under direction of the department.

Â Â Â Â Â  (2) When a motor carrier or railroad keeps and maintains its books, accounts, papers or records outside the state, the department may examine such documents and shall be reimbursed by the motor carrier or railroad for all expenses incurred in making such out-of-state examination. [1995 c.733 Â§21]

Â Â Â Â Â  823.027 Duty to furnish information to department. (1) Every motor carrier and railroad shall furnish to the Department of Transportation all information required by the department to carry into effect the provisions of ORS chapters 823, 824, 825 and 826 and shall make specific answers to all questions submitted by the department.

Â Â Â Â Â  (2) If a motor carrier or railroad is unable to furnish any information required under subsection (1) of this section for any reason beyond its control, it is a good and sufficient reason for such failure. The answer or information shall be verified under oath and returned to the department at the departmentÂs office within the period fixed by the department. [1995 c.733 Â§22; 1997 c.249 Â§238]

Â Â Â Â Â  823.029 Failure to furnish requested information. No officer, agent or employee of any motor carrier or railroad shall:

Â Â Â Â Â  (1) Fail or refuse to provide any information or document required by the Department of Transportation;

Â Â Â Â Â  (2) Fail or refuse to answer any question therein propounded;

Â Â Â Â Â  (3) Knowingly or willfully give a false answer to any such question or evade the answer to any such question where the fact inquired of is within the personÂs knowledge;

Â Â Â Â Â  (4) Upon proper demand, fail or refuse to exhibit to the department or any person authorized to examine the same, any book, paper, account, record or memorandum of the motor carrier or railroad that is in possession or under the control of the person;

Â Â Â Â Â  (5) Fail to properly use and keep a system of accounting or any part thereof, as prescribed by the department; or

Â Â Â Â Â  (6) Refuse to do any act or thing in connection with such system of accounting when so directed by the department or authorized representative. [1995 c.733 Â§23]

Â Â Â Â Â  823.030 [Formerly 485.505; 1989 c.782 Â§3; renumbered 682.035 in 1995]

Â Â Â Â Â  823.031 Investigating complaints against carriers. (1) The Department of Transportation may investigate any complaint filed against a person whose business or activities are regulated by one or more of the statutes regarding motor carriers or railroads, jurisdiction for the enforcement or regulation of which is conferred upon the department.

Â Â Â Â Â  (2) Any hearing held as a result of a complaint or investigation under subsection (1) of this section shall be a contested case hearing, in the manner provided in ORS 183.413 to 183.497. [1995 c.733 Â§Â§35,36]

Â Â Â Â Â  823.033 Investigations and orders on departmentÂs own motion; request for hearing by aggrieved party. (1) Whenever the Department of Transportation believes that any rate subject to regulation by the department may be unreasonable or unjustly discriminatory, or that any service subject to regulation by the department is unsafe or inadequate, or is not afforded, or that an investigation of any matter relating to any motor carrier, railroad or other person should be made, or relating to any person to determine if such person is subject to the departmentÂs regulatory jurisdiction, the department may on its own motion summarily investigate any such matter, with or without notice.

Â Â Â Â Â  (2) The department may, after making an investigation on the departmentÂs motion, provide notice to the motor carrier, railroad or other person of the departmentÂs proposed action or may, without notice or hearing, make such findings and orders as the department deems justified or required by the results of such investigation.

Â Â Â Â Â  (3) Any party aggrieved by a notice of proposed action or by an order entered pursuant to subsection (2) of this section may request the department to hold a hearing pursuant to ORS 183.413 to 183.497.

Â Â Â Â Â  (4) An order issued under this section prior to a hearing shall be stayed pending the outcome of the hearing unless the department finds that the order is necessary to protect the public health, safety or environment. [1995 c.733 Â§37; 1997 c.275 Â§10]

Â Â Â Â Â  823.035 Representation by non-attorney. (1) Notwithstanding ORS 9.320 and 823.031 (2), an individual who is not an attorney may represent that individual or other persons who consent to such representation at any proceeding before the Department of Transportation involving the regulation of transportation matters pursuant to ORS chapter 825.

Â Â Â Â Â  (2) Notwithstanding ORS 9.320 and 823.031 (2), an individual who is not an attorney may represent that individual or labor organizations, railroads, motor carriers or government agencies who consent to such representation in any proceeding before the department involving the regulation of transportation matters pursuant to ORS 824.020 to 824.042, 824.050 to 824.110 and 824.200 to 824.256.

Â Â Â Â Â  (3) Any compromises, agreements, admissions, stipulations, statements of fact or other such action taken by the representative at any such proceeding is binding on those represented to the same extent as if done by an attorney. A person so represented may not thereafter claim that any such proceeding was legally defective because the person was not represented by an attorney.

Â Â Â Â Â  (4) As used in this section, ÂattorneyÂ has the meaning for that term provided in ORS 9.005. [1995 c.733 Â§36a]

Â Â Â Â Â  823.037 Declaratory rulings. On petition of any interested person, the Department of Transportation may issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute regarding motor carriers or railroads that is enforceable by the department. A declaratory ruling is binding between the department and the petitioner on the state of facts alleged, unless it is modified, vacated or set aside by the Court of Appeals. However, the department may review the ruling and modify, vacate or set it aside if requested by the petitioner or other party to the proceeding. Binding rulings provided by this section are subject to review in the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases. [1995 c.733 Â§34]

Â Â Â Â Â  823.040 [Formerly 485.510; repealed by 1989 c.782 Â§40]

Â Â Â Â Â  823.050 [1983 c.338 Â§976; repealed by 1989 c.782 Â§40]

DESTRUCTION OF EQUIPMENT

Â Â Â Â Â  823.051 Interference with department equipment. No person shall destroy, injure or interfere with any apparatus or appliance owned or operated by or in charge of the Department of Transportation, or any apparatus or appliance sealed by the department. [1995 c.733 Â§24]

Â Â Â Â Â  823.060 [Formerly 485.515; 1989 c.782 Â§4; 1991 c.67 Â§225; 1993 c.371 Â§3; renumbered 682.045 in 1995]

HAZARDOUS MATERIALS GENERALLY

Â Â Â Â Â  823.061 Applicability of hazardous material safety regulations; rules. The federal hazardous material safety regulations adopted, implemented or enforced by the Department of Transportation shall be applicable to any person who transports, or causes to be transported, by motor or rail, a hazardous material. The department shall define hazardous material by rule. The definition shall be consistent with federal definitions of the term. [1995 c.737 Â§10]

Â Â Â Â Â  823.063 Notice and opportunity to correct hazardous material violations. (1) The Department of Transportation may not impose penalties specified in ORS chapters 823, 824, 825 and 826, against a person who causes hazardous materials to be transported unless the person has received prior written notice of the violation and five days to correct the violation.

Â Â Â Â Â  (2) No prior written notice or five-day correction period shall be required under subsection (1) of this section for:

Â Â Â Â Â  (a) Subsequent violations of a like nature occurring within five years of the violation for which the person received notice.

Â Â Â Â Â  (b) Any violation that causes substantial harm to human health or the environment. [1995 c.737 Â§15]

Â Â Â Â Â  823.070 [Formerly 485.520; 1989 c.782 Â§5; 1991 c.67 Â§226; 1993 c.371 Â§4; renumbered 682.047 in 1995]

AGENCY ABANDONMENT

Â Â Â Â Â  823.071 Definitions for ORS 823.073 and 823.075. As used in ORS 823.073 and 823.075, the following terms have the following meanings:

Â Â Â Â Â  (1) ÂAgencyÂ means any place provided by a for-hire carrier for the accommodation of the public in the receipt, delivery, billing or routing of freight, or in the loading or discharge of passengers, at which an agent is provided to serve the public.

Â Â Â Â Â  (2) ÂAgentÂ means the person in charge of the transaction of business with the public at any station or agency.

Â Â Â Â Â  (3) ÂCommon carrierÂ means any railroad as defined in ORS 824.020, and any for-hire carrier by motor vehicle as defined in ORS 825.005 if the carrier transports persons. [Formerly 756.380]

Â Â Â Â Â  823.073 Common carrier not to abandon agencies or withdraw agent without approval of department. No common carrier shall abandon any of its agencies, or withdraw the agent therefrom, without the prior written authority of the Department of Transportation. If the primary business of the agent or agency is not that of a common carrier, the loss of the use of such agent or agency without the fault of the carrier shall not be considered a violation of this section, provided that the carrier shall give to the department notice of such loss immediately upon being informed thereof and secure another agent or agency within a reasonable period of time. [Formerly 756.385]

Â Â Â Â Â  823.075 Petitioning department for authority to abandon agency or withdraw agent. (1) Any common carrier may petition the Department of Transportation for authority to abandon any agency or to withdraw the agent from an agency.

Â Â Â Â Â  (2) Upon receipt of a petition to abandon or withdraw under this section, the department shall give written notice of the petition to all known current customers of such agency. If the petition requests authority to abandon or withdraw any agency or agent involved in transportation services using motor buses, the department shall provide notice of the petition for authority and of rights to protest by publication in addition to any written notice required by this subsection. When notice by publication is required under this subsection, such notice must be published in a newspaper of general circulation in the county where the affected agency is located.

Â Â Â Â Â  (3) If any customer files with the department a written protest to the abandonment of the agency or the withdrawal of the agent therefrom within 30 days from the date written notice is given, the department shall schedule a hearing to be held within 30 days from the filing of such protest. If notice by publication is required under subsection (2) of this section then protest may be filed, as provided under this subsection, within 30 days after the written notice or published notice, whichever is later.

Â Â Â Â Â  (4) If a hearing is provided under this section, the hearing shall be held at some convenient place in the county in which such agency is located.

Â Â Â Â Â  (5) Where a common carrier seeks to move the location of its agent or agency from one point within a city to another point within such city the department may approve such move without a hearing. [Formerly 756.390]

Â Â Â Â Â  823.080 [Formerly 485.525; 1989 c.782 Â§6; renumbered 682.075 in 1995]

ENFORCEMENT AND REMEDIES

Â Â Â Â Â  823.081 Enforcement of laws relating to carriers. (1) The Department of Transportation shall inquire into any neglect or violation of any law of this state, or any law or ordinance of any municipality thereof, relating to motor carriers or railroads by any motor carrier or railroad doing business therein, its officers, agents or employees and shall enforce all laws of this state relating to motor carriers and railroads and may enforce all such laws and ordinances of a municipality. The department shall report all violations of any such laws or ordinances to the Attorney General.

Â Â Â Â Â  (2) The Attorney General, district attorney of each county, and all state, county and city police officers shall assist the department in the administration and enforcement of all laws related to motor carriers and railroads administered by the department, and they, as well as assistants and employees of the department, shall inform against and diligently prosecute all persons whom they have reasonable cause to believe guilty of the violation of any such laws or of the rules, regulations, orders, decisions or requirements of the department made pursuant thereto.

Â Â Â Â Â  (3) Upon the request of the department, the Attorney General or the district attorney of the proper county shall aid in any investigation, hearing or trial, and shall institute and prosecute all necessary suits, actions or proceedings for the enforcement of those laws and ordinances referred to in subsection (1) of this section.

Â Â Â Â Â  (4) Any forfeiture or penalty provided for in any law regarding motor carriers or railroads administered by the department shall be recovered by an action brought thereon in the name of the State of Oregon in any court of appropriate jurisdiction or as provided in ORS 183.745. [1995 c.733 Â§25]

Â Â Â Â Â  823.083 Enjoining violation of carrier laws. (1) Whenever it appears to the Department of Transportation that any motor carrier, railroad or any other person subject to the jurisdiction of the department is engaged or about to engage in any acts or practices that constitute a violation of any statute regarding motor carriers or railroads administered by the department, or any rule, regulation, requirement, order, term or condition issued thereunder, the department may apply to any circuit court of the state where such motor carrier, railroad or any other person subject to the jurisdiction of the department operates for the enforcement of such statute, rule, regulation, requirement, order, term or condition.

Â Â Â Â Â  (2) Such court, without bond, has jurisdiction to enforce obedience thereto by injunction, or by other processes, mandatory or otherwise, restraining such motor carrier, railroad or any other person subject to the jurisdiction of the department, or its officers, agents, employees and representatives from further violations of such statute, rule, regulation, requirement, order, term or condition, and enjoining upon them obedience thereto.

Â Â Â Â Â  (3) The provisions of this section are in addition to and not in lieu of any other enforcement provisions contained in any statute administered by the department. [1995 c.733 Â§26]

Â Â Â Â Â  823.085 Liability for damages to injured person. (1) Any motor carrier or railroad that does, or causes or permits to be done, any matter, act or thing prohibited by ORS chapters 823, 824, 825 and 826, or omits to do any act, matter or thing required to be done by ORS chapters 823, 824, 825 and 826, is liable to the person injured thereby in the amount of damages sustained in consequence of such violation. If the party seeking damages alleges and proves that the wrong or omission was the result of gross negligence or willful misconduct, the motor carrier or railroad is liable to the person injured thereby in treble the amount of damages sustained in consequence of the violation. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) Any recovery under this section does not affect recovery by the state of the penalty, forfeiture or fine prescribed for such violation.

Â Â Â Â Â  (3) This section does not apply with respect to the liability of any motor carrier or railroad for personal injury or property damage. [1995 c.733 Â§Â§27,99; 1997 c.249 Â§239]

Â Â Â Â Â  823.087 Effect of carrier laws on common law and other statutory rights of action, duties and liabilities. (1) The remedies and enforcement procedures provided in ORS chapters 823, 824, 825 and 826 do not release or waive any right of action by the state or by any person for any right, penalty or forfeiture that may arise under any law of this state or under an ordinance of any municipality thereof.

Â Â Â Â Â  (2) All penalties and forfeitures accruing under said statutes and ordinances are cumulative and a suit for and recovery of one, shall not be a bar to the recovery of any other penalty.

Â Â Â Â Â  (3) The duties and liabilities of the motor carriers or railroads shall be the same as are prescribed by the common law, and the remedies against them the same, except where otherwise provided by the Constitution or statutes of this state, and the provisions of ORS chapters 823, 824, 825 and 826 are cumulative thereto. [1995 c.733 Â§28; 1997 c.249 Â§240]

Â Â Â Â Â  823.090 [Formerly 485.530; 1989 c.782 Â§7; 1993 c.371 Â§5; renumbered 682.085 in 1995]

Â Â Â Â Â  823.100 [Formerly 485.535; 1989 c.782 Â§8; 1991 c.331 Â§141; 1993 c.371 Â§6; renumbered 682.105 in 1995]

RECEIPTS AND BILLS OF LADING

Â Â Â Â Â  823.101 Duty of carrier to issue bill of lading on intrastate shipments; liability of carrier to holder for damage to shipment. (1) Any for-hire carrier, railroad or transportation company receiving property for transportation wholly within this state, from one point in this state to another point in this state, shall issue in accordance with the applicable provisions of ORS chapter 77 a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage or injury to such property caused by it, or by any common carrier to which such property may be delivered, or over whose line or lines such property may pass, when transported on a through bill of lading. No contract, receipt, rule, regulation or other limitation of any character whatsoever shall exempt such for-hire carrier, railroad or transportation company from such liability.

Â Â Â Â Â  (2) Any for-hire carrier, railroad or transportation company so receiving property for transportation wholly within this state shall be liable to the lawful holder of such receipt or bill of lading, or to any party entitled to recover thereon, whether such receipt or bill of lading has been issued or not, for the full actual loss, damage or injury to such property caused by it, or by any common carrier to which such property may be delivered, or over whose line such property may pass when transported on a through bill of lading, notwithstanding any limitation of liability or limitation of the amount of recovery, or representation or agreement as to value in any such receipt or bill of lading, or in any contract, rule or regulation, or in any tariff filed with the Department of Transportation; and any such limitation, irrespective of the manner or form in which it is sought to be made, is unlawful and void.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section respecting liability for full actual loss, damage or injury, shall not apply:

Â Â Â Â Â  (a) To baggage carried on passenger trains or boats, or trains or boats carrying passengers.

Â Â Â Â Â  (b) To property, except ordinary livestock, concerning which the carrier is expressly authorized or required by order of the Department of Transportation to establish and maintain rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value of the property. ÂOrdinary livestockÂ includes all cattle, swine, sheep, goats, horses and mules, except such as are chiefly used for breeding, racing, show purposes or other special uses.

Â Â Â Â Â  (4) The Department of Transportation may make the order referred to in subsection (3)(b) of this section in cases where rates dependent upon and varying with declared or agreed values would, in the opinion of the department, be just and reasonable under the circumstances and conditions surrounding the transportation. Any tariff schedule filed with the department pursuant to such order shall contain specific reference thereto and may establish rates varying with the value so declared and agreed upon. [Formerly 771.010; 1997 c.249 Â§241]

Â Â Â Â Â  823.103 Limitations on carrierÂs power to set time for filing of claim or starting action. A for-hire carrier, railroad or transportation company referred to in ORS 823.101 may not provide by rule, contract, regulation or otherwise a period for filing claims described in ORS 823.101 shorter than the following:

Â Â Â Â Â  (1) Nine months after delivery of property or after reasonable time for delivery has elapsed for filing of claims in writing, except that if the carrier is a for-hire carrier of household goods, three months.

Â Â Â Â Â  (2) Two years for the institution of suits. The period for institution of suits shall be computed from the day when notice is given by the carrier to the claimant that the carrier has disallowed all or any part of the claim specified in the notice. [Formerly 771.020; 1997 c.249 Â§242; 2003 c.754 Â§12]

Â Â Â Â Â  823.105 Prohibitions. No common carrier subject to ORS 823.101 to 823.107, its director or officer, receiver, trustee, lessee, agent or person acting for or employed by it, shall, alone or with any other person, willfully do or cause to be done, or willingly suffer or permit to be done, any act, matter or thing prohibited or declared to be unlawful in ORS 823.101 to 823.107, or aid or abet therein, or willfully omit or fail to do any act, matter or thing required to be done by ORS 823.101 to 823.107 or cause or willingly suffer or permit any act, matter or thing so directed or required by ORS 823.101 to 823.107 to be done, or not to be so done, or aid or abet any such omission or failure. [Formerly 771.040]

Â Â Â Â Â  823.107 Existing remedies not affected. Nothing in ORS 823.101 to 823.107 shall deprive any holder of a receipt or bill of lading of any remedy or right of action which the holder has under existing law. [Formerly 771.050]

Â Â Â Â Â  823.110 [Formerly 485.540; renumbered 682.107 in 1995]

Â Â Â Â Â  823.120 [Formerly 485.545; 1989 c.782 Â§9; 1991 c.331 Â§142; 1995 c.41 Â§8; renumbered 682.109 in 1995]

Â Â Â Â Â  823.130 [Formerly 485.550; 1989 c.782 Â§10; renumbered 682.135 in 1995]

Â Â Â Â Â  823.140 [Formerly 485.555; 1989 c.782 Â§11; 1991 c.909 Â§2; renumbered 682.145 in 1995]

Â Â Â Â Â  823.145 [1989 c.782 Â§14; 1991 c.703 Â§42; 1991 c.909 Â§3; renumbered 682.155 in 1995]

Â Â Â Â Â  823.150 [Formerly 485.560; 1987 c.90 Â§1; 1989 c.782 Â§12; 1991 c.909 Â§4; 1993 c.371 Â§7; renumbered 682.157 in 1995]

Â Â Â Â Â  823.160 [Formerly 485.565; 1989 c.782 Â§15; 1991 c.67 Â§227; 1993 c.371 Â§8; renumbered 682.175 in 1995]

Â Â Â Â Â  823.165 [1989 c.782 Â§15a; 1991 c.734 Â§103; 1993 c.371 Â§9; renumbered 682.185 in 1995]

Â Â Â Â Â  823.170 [Formerly 485.570; 1989 c.782 Â§16; renumbered 682.195 in 1995]

Â Â Â Â Â  823.180 [Formerly 485.573; 1989 c.722 Â§3; renumbered 682.205 in 1995]

Â Â Â Â Â  823.190 [Formerly 485.575; 1989 c.782 Â§18; renumbered 682.215 in 1995]

Â Â Â Â Â  823.200 [Formerly 485.577; 1987 c.660 Â§26; 1989 c.782 Â§19; 1993 c.371 Â§10; renumbered 682.225 in 1995]

Â Â Â Â Â  823.204 [1989 c.782 Â§27; renumbered 682.235 in 1995]

Â Â Â Â Â  823.205 [1989 c.782 Â§28; 1991 c.909 Â§5; renumbered 682.245 in 1995]

Â Â Â Â Â  823.210 [Formerly 485.580; 1989 c.782 Â§20; 1991 c.909 Â§6; 1993 c.371 Â§11; renumbered 682.255 in 1995]

Â Â Â Â Â  823.215 [Formerly 677.675; 1991 c.67 Â§228; 1991 c.909 Â§7; renumbered 682.265 in 1995]

Â Â Â Â Â  823.220 [Formerly 485.585; 1989 c.722 Â§2; 1989 c.782 Â§21; renumbered 682.275 in 1995]

Â Â Â Â Â  823.230 [Formerly 485.590; 1989 c.782 Â§22; renumbered 682.285 in 1995]

Â Â Â Â Â  823.240 [Formerly 485.595; 1989 c.782 Â§23; renumbered 682.295 in 1995]

Â Â Â Â Â  823.250 [1987 c.845 Â§1; 1989 c.782 Â§24; renumbered 682.305 in 1995]

Â Â Â Â Â  823.300 [1989 c.722 Â§8; renumbered 682.315 in 1995]

Â Â Â Â Â  823.305 [1989 c.722 Â§5; renumbered 682.325 in 1995]

Â Â Â Â Â  823.310 [1989 c.722 Â§7; renumbered 682.335 in 1995]

Â Â Â Â Â  823.315 [1989 c.722 Â§6; renumbered 682.345 in 1995]

Â Â Â Â Â  823.320 [1991 c.958 Â§1; renumbered 682.355 in 1995]

PENALTIES

Â Â Â Â Â  823.990 [Formerly 485.992; 1989 c.782 Â§25; 1993 c.371 Â§12; renumbered 682.991 in 1995]

Â Â Â Â Â  823.991 Penalties. (1) Any motor carrier or railroad that fails to comply with an order or subpoena issued pursuant to ORS 823.025 shall pay a civil penalty, for each day it so fails, of not less than $50 nor more than $500.

Â Â Â Â Â  (2) Except where a penalty is otherwise provided by law, any motor carrier or railroad shall pay a civil penalty of not less than $100 nor more than $10,000 for each time that the motor carrier or railroad:

Â Â Â Â Â  (a) Violates any statute regarding motor carriers or railroads, as appropriate, administered by the Department of Transportation;

Â Â Â Â Â  (b) Does any act prohibited, or fails to perform any duty enjoined upon the motor carrier or railroad;

Â Â Â Â Â  (c) Fails to obey any lawful requirement or order made by the department; or

Â Â Â Â Â  (d) Fails to obey any judgment made by any court upon the application of the department.

Â Â Â Â Â  (3) Violation of ORS 823.029 is punishable after issuance of a final order by the department, by a civil penalty of not less than $1,000 for each offense. A penalty of not less than $500 nor more than $1,000 shall be recovered from the motor carrier or railroad for each such offense when such officer, agent or employee acted in obedience to the direction, instruction or request of the motor carrier or railroad, or any general officer thereof.

Â Â Â Â Â  (4) Violation of ORS 823.029 is a Class A violation.

Â Â Â Â Â  (5) Violation of ORS 823.051 is punishable, upon conviction, by a fine of not more than $100 or imprisonment for not more than 30 days, or both. Any motor carrier or railroad that knowingly permits the violation of ORS 823.051 shall forfeit, upon conviction, not more than $1,000 for each offense.

Â Â Â Â Â  (6) In construing and enforcing this section, the act, omission or failure of any officer, agent or other person acting for or employed by any motor carrier or railroad shall in every case be deemed to be the act, omission or failure of such motor carrier or railroad. With respect to any violation of any statute administered by the department regarding motor carriers or railroads, any penalty provision applying to such a violation by a motor carrier or railroad shall apply to such a violation by any other person.

Â Â Â Â Â  (7) Except as provided in ORS 824.019 and 825.326, and except when provided by law that a penalty, fine, forfeiture or other sum be paid to the aggrieved party, all penalties, fines or forfeitures collected from persons subject to the regulatory authority of the department under ORS chapters 823, 824, 825 and 826 shall be paid into the General Fund and credited to the Motor Carrier Account if collected from a motor carrier and to the Railroad Fund created under ORS 824.014 (1) if collected from a railroad.

Â Â Â Â Â  (8) Violation of ORS 823.105 is punishable, after issuance of a final order by the department, by a civil penalty of not more than $5,000 for each offense.

Â Â Â Â Â  (9) Violation of ORS 823.105 is a violation punishable by a fine of not more than $5,000 for each offense.

Â Â Â Â Â  (10) Civil penalties under this section shall be imposed in the manner provided by ORS 183.745. [Subsections (1) to (6) of 1995 Edition enacted as 1995 c.733 Â§38; subsection (7) of 1995 Edition formerly 771.990; 1997 c.249 Â§243; 1997 c.275 Â§11; 1999 c.1051 Â§230; 2001 c.909 Â§5; 2003 c.576 Â§567; 2003 c.754 Â§11]

_______________



Chapter 824

Chapter 824 Â Railroads

2005 EDITION

RAILROADS

OREGON VEHICLE CODE

FUNDS, ACCOUNTS AND FEES

824.010Â Â Â Â  Annual fees payable by railroads; audit

824.012Â Â Â Â  Failure to pay fees; penalty

824.014Â Â Â Â  Railroad Fund; sources; use

824.016Â Â Â Â  State Rail Rehabilitation Fund; use

824.018Â Â Â Â  Grade Crossing Protection Account; use; limits

824.019Â Â Â Â  Grade Crossing Safety Improvement Fund

GENERAL PROVISIONS

824.020Â Â Â Â  Definitions for ORS 824.020 to 824.042

824.022Â Â Â Â  Applicability of ORS 824.020 to 824.042, 824.050 to 824.110 and 824.200 to 824.256

824.024Â Â Â Â  Procedure for construction of side lines and extensions

INSPECTORS; REPORTS

824.026Â Â Â Â  Railway inspectors required; powers and duties

824.028Â Â Â Â  Qualifications of inspectors

824.030Â Â Â Â  Annual report to department; penalty

ACQUISITION OR ABANDONMENT OF LINES

824.040Â Â Â Â  Government acquisition of lines; permitted actions

824.042Â Â Â Â  Department to participate in contested abandonment proceedings

SAFETY PROGRAM STANDARD

824.045Â Â Â Â  Department establishment of system safety program for rail fixed guideway system; fee; rules

FACILITIES AND TRACKS

824.050Â Â Â Â  Inspection of, recommendations on and orders concerning railroad equipment and facilities

824.052Â Â Â Â  Track clearances

824.054Â Â Â Â  Cooperation with federal agencies on matters of safety; disclosure of reports if required by federal law

824.056Â Â Â Â  Walkway standards; rules; variances

824.058Â Â Â Â  Track improvement and rehabilitation program

EQUIPMENT

824.060Â Â Â Â  First aid kits required on locomotives and caboose cars

824.062Â Â Â Â  Equipment required on track motor cars

824.064Â Â Â Â  Self-propelled vehicles used in yards or terminals

824.066Â Â Â Â  Helper unit operation restrictions

824.068Â Â Â Â  Water quality and sanitation facility standards for locomotives and caboose cars

HAZARDOUS MATERIALS

824.080Â Â Â Â  ÂHazardous materialsÂ defined

824.082Â Â Â Â  Notice of movement of hazardous materials; confidentiality of notice information

824.084Â Â Â Â  Visual external inspections required on cars standing in rail yards or stations more than two hours

824.086Â Â Â Â  Designation of hazardous materials and notice requirements; rules

824.088Â Â Â Â  Notifying Office of Emergency Management of reportable incident, derailments and fires; radio gear

824.090Â Â Â Â  Department to set standards for safe transportation of hazardous wastes; rules; civil penalty

824.092Â Â Â Â  Disclosure of hazardous waste reports and information to Environmental Protection Agency

CABOOSE REQUIREMENTS

824.100Â Â Â Â  Definitions for ORS 824.102 to 824.110

824.102Â Â Â Â  Application of requirements

824.104Â Â Â Â  Fire extinguishers; exemption

824.106Â Â Â Â  Use of noncomplying caboose prohibited; equipment failure; repair

824.108Â Â Â Â  Register for reporting failures of equipment or maintenance standards; rules for use

824.110Â Â Â Â  Administrative authority of department; rules

RAILROAD CROSSINGS

824.200Â Â Â Â  Definitions for ORS 824.200 to 824.256

824.202Â Â Â Â  Policy; authority vested in state and department

824.204Â Â Â Â  Authority to construct grade crossings; protective devices

824.206Â Â Â Â  Elimination, relocation or alteration of grade crossing; installation or alteration of protective devices

824.208Â Â Â Â  Authority to fix speeds and regulate sounding of train warning devices at crossings

824.210Â Â Â Â  Construction and alteration of crossings above or below grade

824.212Â Â Â Â  Specifications for construction and maintenance of crossings; application of specifications; priorities; compliance

824.214Â Â Â Â  Procedure to obtain permission for crossings; rules

824.216Â Â Â Â  Procedure to compel compliance with orders

824.218Â Â Â Â  Work and materials furnished by railroad company; supervision of work

824.220Â Â Â Â  Protective devices; rules

824.222Â Â Â Â  Authority over duration that grade crossing may be blocked; penalty

824.223Â Â Â Â  Authority to regulate distance from grade crossing at which railroad may stop or park equipment; penalty

824.224Â Â Â Â  When stop signs are to be installed by railroad; exemption; grade crossing alteration, relocation or closure

824.226Â Â Â Â  Dangerous grade crossings; notice; hearing; order to install protective devices; apportioning of cost

824.228Â Â Â Â  Procedure for determining mode of track crossing of intersecting railroads

824.230Â Â Â Â  Installation of protective devices where railroads intersect at grade

824.232Â Â Â Â  Forfeiture for noncompliance

824.234Â Â Â Â  Use of findings of department regarding hazards at crossings

824.236Â Â Â Â  Protective devices at unauthorized railroad-highway crossing; apportionment to railroad; reimbursement; closure

COST APPORTIONMENTS

824.238Â Â Â Â  Division of costs between railroad and public authority

824.240Â Â Â Â  Payment when public highway involved

824.242Â Â Â Â  Apportionment of costs for installation of protective devices

824.244Â Â Â Â  Apportionment of costs for maintenance of protective devices

824.246Â Â Â Â  Apportionment of costs of crossing closure

824.248Â Â Â Â  Apportionments for crossings above or below grade

824.250Â Â Â Â  Apportionment when federal funds available

824.252Â Â Â Â  Procedure when disagreement as to apportionment exists

824.254Â Â Â Â  Reimbursement procedure for railroad and public authority

824.256Â Â Â Â  Expense contributed by public held in trust by railroad company

EMPLOYEE SAFETY REGULATIONS

824.300Â Â Â Â  Required crews on trains; exception

824.302Â Â Â Â  Qualification of flagger

824.304Â Â Â Â  Guarding frogs, switches and guardrails

824.306Â Â Â Â  Shelter of car repairers

824.308Â Â Â Â  Railroads to provide first aid training for employees

824.310Â Â Â Â  Immunity from liability of persons providing first aid treatment

PENALTIES

824.990Â Â Â Â  Civil penalties

824.992Â Â Â Â  Criminal penalties

FUNDS, ACCOUNTS AND FEES

Â Â Â Â Â  824.010 Annual fees payable by railroads; audit. (1) Subject to the provisions of subsections (3) and (4) of this section, each railroad shall pay to the Department of Transportation in each year, such fee as the department finds and determines to be necessary, with the amount of all other fees paid or payable to the department by such railroads in the current calendar year, to defray the costs of performing the duties imposed by law upon the department in respect to such railroads and to pay such amounts as may be necessary to obtain matching funds to implement the program referred to in ORS 824.058.

Â Â Â Â Â  (2) In each calendar year the percentage rate of the fee required to be paid shall be determined by orders entered by the department on or after March 1 of each year, and notice thereof shall be given to each railroad. Such railroad shall pay to the department the fee or portion thereof so computed upon the date specified in such notice, which date shall be at least 15 days after the date of mailing such notice.

Â Â Â Â Â  (3) Fifty percent of the cost of carrying out the duties, functions and powers imposed upon the department by ORS 824.200 to 824.256 shall be paid from the Grade Crossing Protection Account.

Â Â Â Â Â  (4) The department shall determine the gross operating revenues derived within this state in the preceding calendar year by Class I railroads as a whole and by other railroads individually subject to the following limitations:

Â Â Â Â Â  (a) The total of the fees payable by Class I railroads shall not exceed thirty-five hundredths of one percent of the combined gross operating revenues of Class I railroads derived within this state. The fee paid by each Class I railroad shall bear the same proportion to the total fees paid by Class I railroads as such railroadÂs share of railroad-highway crossings, track miles and gross operating revenues derived within the state, weighted equally, bears to the total amount of Class I railroad-highway crossings within the state, track miles within the state and gross operating revenues derived within the state.

Â Â Â Â Â  (b) The fees payable by other railroads shall not exceed thirty-five hundredths of one percent of any such railroadÂs gross operating revenues.

Â Â Â Â Â  (5) Payment of each fee or portion thereof provided for in subsections (1) to (4) of this section shall be accompanied by a statement verified by the railroad involved showing its gross operating revenues upon which such fee or portion thereof is computed. This statement shall be in such form and detail as the Department of Transportation shall prescribe and shall be subject to audit by the department. The department may refund any overpayment of any such fee in the same manner as other claims and expenses of the department are payable as provided by law. [1995 c.733 Â§Â§29,30]

Â Â Â Â Â  824.012 Failure to pay fees; penalty. Every person who fails to pay any fees provided for in ORS 824.010 after they are due and payable shall, in addition to such fees, pay a penalty of two percent of such fees for each and every month or fraction thereof that they remain unpaid. If, in the judgment of the Department of Transportation, action is necessary to collect any unpaid fees or penalties, the department shall bring such action or take such proceedings as may be necessary thereon in the name of the State of Oregon in any court of competent jurisdiction, and be entitled to recover all costs and disbursements incurred therein. [1995 c.733 Â§31]

Â Â Â Â Â  824.014 Railroad Fund; sources; use. (1) The Railroad Fund is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the Railroad Fund.

Â Â Â Â Â  (2) All fees, fines, penalties and other moneys collected by the Department of Transportation under ORS 824.010 and 824.012 shall be paid by the department into the State Treasury within 30 days after the collection thereof, and shall be placed by the State Treasurer to the credit of the Railroad Fund created by subsection (1) of this section. The fees, fines, penalties and other moneys collected from railroads shall be used only for the purpose of paying the expenses of the department in performing the duties imposed by law upon the department in respect to railroads. [1995 c.733 Â§Â§31a,32]

Â Â Â Â Â  824.016 State Rail Rehabilitation Fund; use. (1) The State Rail Rehabilitation Fund is established as an account in the General Fund of the State Treasury. All moneys in the account are appropriated continuously to the Department of Transportation for expenditures for any or all of the following:

Â Â Â Â Â  (a) Acquisition of a railroad line.

Â Â Â Â Â  (b) Rehabilitation or improvement of rail properties.

Â Â Â Â Â  (c) Planning for rail services.

Â Â Â Â Â  (d) Any other methods of reducing the costs of lost rail service in this state.

Â Â Â Â Â  (2) The program developed by the Department of Transportation under this section to provide funds for rail projects shall include:

Â Â Â Â Â  (a) Development of a formula for determining a minimum cost to benefit ratio necessary for project funding;

Â Â Â Â Â  (b) Supervision and monitoring of railroad acquisitions and the awarding of rehabilitation contracts;

Â Â Â Â Â  (c) Continuing inspection of all railroad rehabilitation projects; and

Â Â Â Â Â  (d) Auditing financial records of all railroad acquisition and rehabilitation projects.

Â Â Â Â Â  (3) The Department of Transportation shall provide funds for railroad projects under this section only with the approval of the Oregon Transportation Commission. [Formerly 760.620; 2005 c.612 Â§7]

Â Â Â Â Â  824.018 Grade Crossing Protection Account; use; limits. (1) There is established in the State Highway Fund an account to be known as the Grade Crossing Protection Account. There shall be credited to the account each fiscal year, from funds received by the State Highway Fund from the registration of vehicles and licensing of drivers under the Oregon Vehicle Code, the sum of $300,000 plus an amount equal to 50 percent of the cost of carrying out the duties, functions and powers imposed upon the Department of Transportation by ORS 824.200 to 824.256. State-shared highway fund revenues for cities and counties, as well as Department of Transportation expenditures for the elimination of hazardous railroad-highway crossings, shall be computed and allocated prior to any appropriation or transfer to the account. The amount of $300,000 credited to the account is continuously appropriated and shall be expended for railroad-highway crossing safety as authorized by ORS 824.242 to 824.248 and subsection (2) of this section. The amount credited to the account for paying the cost of carrying out the duties, functions and powers of the department by ORS 824.200 to 824.256 is transferred and appropriated to the Department of Transportation and shall be used as provided in ORS 824.010 (3). No more than $100,000 in the aggregate shall be allocated from the account in any one fiscal year for costs of construction, reconstruction, alteration or relocation of separated crossings; provided however the unapportioned amount in the Grade Crossing Protection Account at the end of each fiscal year may be allocated for costs of reconstruction, alteration or relocation of separated crossings.

Â Â Â Â Â  (2) Moneys credited to the account may also be allocated for such highway purposes as the Department of Transportation deems appropriate in order to enhance safety at railroad-highway crossings. The Department of Transportation may allocate no more than $100,000 annually to railroads to defray the costs of maintenance of protective devices at railroad-highway crossings.

Â Â Â Â Â  (3) As used in this section, Âhighway,Â Âmaintenance costs,Â Âprotective deviceÂ and ÂrailroadÂ have the meaning given those terms in ORS 824.200. [Formerly 763.330; 1997 c.249 Â§245]

Â Â Â Â Â  824.019 Grade Crossing Safety Improvement Fund. (1) The Grade Crossing Safety Improvement Fund is established separate and distinct from the General Fund. Interest earned by the Grade Crossing Safety Improvement Fund shall be credited to the fund.

Â Â Â Â Â  (2) Notwithstanding ORS 823.991, all civil penalties collected under ORS 824.222 and 824.223 shall be paid by the Department of Transportation into the State Treasury within 30 days after the collection thereof and shall be placed by the State Treasurer to the credit of the Grade Crossing Safety Improvement Fund. Moneys in the fund are continuously appropriated to the Department of Transportation for the purpose of grade crossing safety improvement projects. [2001 c.909 Â§4]

Â Â Â Â Â  Note: 824.019 was enacted into law by the Legislative Assembly but was not added to or made a part of the Oregon Vehicle Code or any chapter or series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

GENERAL PROVISIONS

Â Â Â Â Â  824.020 Definitions for ORS 824.020 to 824.042. As used in ORS 824.020 to 824.042, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂClass I railroadÂ has the meaning given that term in rules adopted by the Department of Transportation. The definition of ÂClass I railroadÂ in rules adopted by the Department of Transportation shall be consistent, insofar as practicable, with the definition of the term under federal law and regulations.

Â Â Â Â Â  (2) ÂRailroadÂ means all corporations, municipal corporations, counties, companies, individuals, associations of individuals and their lessees, trustees or receivers, that:

Â Â Â Â Â  (a) Own, operate by steam, electric or other motive power, manage or control all or part of any railroad or interurban railroad as a common or for hire carrier in this state, or cars or other equipment used thereon, or bridges, terminals or sidetracks used in connection therewith, whether owned or operated under a contract, agreement, lease or otherwise.

Â Â Â Â Â  (b) Are engaged in the ownership, management or control of terminals in this state, which corporations, municipal corporations, counties, companies, individuals and associations hereby are declared to be common and for hire carriers, or the transportation of property within this state by express. [Formerly 760.005]

Â Â Â Â Â  824.022 Applicability of ORS 824.020 to 824.042, 824.050 to 824.110 and 824.200 to 824.256. (1) ORS 824.020 to 824.042, 824.050 to 824.110 and 824.200 to 824.256 apply to:

Â Â Â Â Â  (a) The transportation of passengers and property.

Â Â Â Â Â  (b) The receiving, delivering, switching, storing, elevation and transfer in transit, ventilation, refrigeration or icing, and handling of such property, and all charges connected therewith.

Â Â Â Â Â  (c) All railroad, terminal, car, tank line, freight and freight line companies.

Â Â Â Â Â  (d) All associations of persons, whether incorporated or otherwise, that do business as common or for hire carriers upon or over any line of railroad within this state.

Â Â Â Â Â  (e) Any common or for hire carrier engaged in the transportation of passengers or property wholly by rail or partly by rail and partly by water.

Â Â Â Â Â  (2) ORS 824.020 to 824.042 do not apply to logging or other private railroads not doing business as common carriers.

Â Â Â Â Â  (3) ORS 824.020 to 824.042 and 824.050 to 824.110 do not apply to corporations, companies, individuals, associations of individuals and their lessees, trustees or receivers that:

Â Â Â Â Â  (a) Are primarily involved in a business enterprise other than rail transportation;

Â Â Â Â Â  (b) Conduct rail operations 50 percent or more of which are for the purpose of providing transportation to the primary business enterprise;

Â Â Â Â Â  (c) Operate on less than 10 miles of track; and

Â Â Â Â Â  (d) Provide for hire rail transportation service to no more than five persons. [Formerly 760.010]

Â Â Â Â Â  824.024 Procedure for construction of side lines and extensions. If any railway company owning or operating a railway within this state desires to construct any branch line or side line, or to build an extension of the main line, its board of directors shall adopt a resolution defining the branch, side line or extension, and designating the termini thereof, and shall cause a copy of such resolution, certified by its secretary, to be filed in the office of the Secretary of State, and in the office of each county clerk in or through whose county such branch or side line or extension is to be constructed. Thereupon such corporation has the right to build and construct such branch, side line or extension, and to exercise the right of eminent domain as provided by law, and the termini so designated in such resolution shall be a sufficient designation thereof for the purpose of exercising such right of eminent domain. [Formerly 760.060]

INSPECTORS; REPORTS

Â Â Â Â Â  824.026 Railway inspectors required; powers and duties. (1) The Department of Transportation shall employ at least three full-time railroad inspectors to assist the department as the department may prescribe in:

Â Â Â Â Â  (a) Inquiring into any neglect or violation of and enforcing any law of this state or any law or ordinance of any municipality thereof relating to railroad safety;

Â Â Â Â Â  (b) Inquiring into any neglect or violation of and enforcing any rule, regulation, requirement, order, term or condition issued by the department relating to railroad safety; and

Â Â Â Â Â  (c) Conducting any investigative, surveillance and enforcement activities that the department is authorized to conduct under federal law in connection with any federal law, rule, regulation, order or standard relating to railroad safety.

Â Â Â Â Â  (2) A railroad inspector may stop and detain any train and the contents thereof that the railroad inspector reasonably believes is being operated in violation of any law, ordinance, rule, regulation, requirement, order, standard, term or condition referred to in subsection (1) of this section. [Formerly 760.070]

Â Â Â Â Â  824.028 Qualifications of inspectors. A person employed by the Department of Transportation as a railroad inspector shall:

Â Â Â Â Â  (1) Have passed an examination, which the department shall prescribe, concerning physical fitness, mental fitness, the rules of the department and the laws of this state relating to railroads; and

Â Â Â Â Â  (2) Have at least five years of experience as a railroad train service, engine service, maintenance of way or mechanical department employee. College education with major work in engineering may be substituted for not more than two years of the required experience on the basis of two years of college being equivalent to one year of experience. [Formerly 760.075]

Â Â Â Â Â  824.030 Annual report to department; penalty. (1) Every railroad shall annually, on or before May 1, unless additional time is granted, file with the Department of Transportation a report verified by a duly authorized officer, in such form and containing such information as the department shall prescribe, covering the year ending December 31 next preceding.

Â Â Â Â Â  (2) Any railroad failing to make such report shall forfeit to the state, for each dayÂs default, a sum not to exceed $100, to be recovered in a civil action in the name of the State of Oregon. [Formerly 760.305]

ACQUISITION OR ABANDONMENT OF LINES

Â Â Â Â Â  824.040 Government acquisition of lines; permitted actions. (1) The State of Oregon, a city, county, county service district, mass transit district organized under ORS 267.010 to 267.390, a transportation district organized under ORS 267.510 to 267.650 or a port may acquire, own, reconstruct, rehabilitate, operate or maintain a railroad line for the benefit and use of its inhabitants and for profit.

Â Â Â Â Â  (2) In the exercise of the power granted under subsection (1) of this section, this state, a city, county, county service district, mass transit district, transportation district or port may:

Â Â Â Â Â  (a) Acquire, by purchase or otherwise, own, reconstruct, rehabilitate or operate a railroad as described in subsection (1) of this section within and outside its boundaries and the boundaries of this state and running from the city, county, district or port to other points within and outside its boundaries and the boundaries of this state.

Â Â Â Â Â  (b) Acquire rights of way, easements or real property within and outside its boundaries and the boundaries of this state when necessary or convenient for the acquisition and operation of the railroad line.

Â Â Â Â Â  (c) Enter into contracts with any person for the reconstruction, rehabilitation, operation or maintenance of the railroad line by such person for the city, county, district or port.

Â Â Â Â Â  (3) Nothing in this section shall be construed as expanding or diminishing the power of eminent domain conferred upon public bodies, designated in subsection (1) of this section, by ORS 368.116 or any other provision of law. [Formerly 760.610]

Note: 824.040 was added to and made a part of ORS chapters 823, 824, 825 and 826 by legislative action but was not added to ORS chapter 824 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  824.042 Department to participate in contested abandonment proceedings. The Department of Transportation shall participate before the appropriate federal agency in all contested railroad line abandonment proceedings involving the proposed abandonment of any railroad line in this state. Prior to such participation, the department shall consult with public entities and users of railroad service affected by the proposed abandonment. [Formerly 760.630]

SAFETY PROGRAM STANDARD

Â Â Â Â Â  824.045 Department establishment of system safety program for rail fixed guideway system; fee; rules. (1) Except as provided in ORS 479.950, the Department of Transportation, by rule, shall establish a system safety program standard that applies to any municipal corporation that owns or operates a rail fixed guideway system that is not regulated by the Federal Railroad Administration. The Department of Transportation is designated as the state agency to monitor compliance with the standard, as required by federal law.

Â Â Â Â Â  (2) As used in this section, Âmunicipal corporationÂ means:

Â Â Â Â Â  (a) A county;

Â Â Â Â Â  (b) A city;

Â Â Â Â Â  (c) A special district organized under ORS 198.705 to 198.845;

Â Â Â Â Â  (d) A mass transit district organized under ORS 267.010 to 267.390;

Â Â Â Â Â  (e) A transportation district organized under ORS 267.510 to 267.650;

Â Â Â Â Â  (f) A metropolitan service district organized under ORS chapter 268;

Â Â Â Â Â  (g) A port organized under ORS 777.005 to 777.725 or 777.915 to 777.953; or

Â Â Â Â Â  (h) The Port of Portland created by ORS 778.010.

Â Â Â Â Â  (3) The department shall set an annual fee for operators of rail fixed guideway systems to defray the costs of the safety program described in subsection (1) of this section and the costs associated with department responsibilities under ORS 267.230 (2). The department shall establish by rule the manner and timing of the collection of the fee. Fees collected by the department that are in excess of the combined actual cost of the safety program and the costs associated with department responsibilities under ORS 267.230 (2) shall be refunded to operators of rail fixed guideway systems within one year following the end of the fiscal year in which the department collected the excess fees. In lieu of a refund, an operator of a rail fixed guideway system may choose to have the excess fees credited against the subsequent yearÂs fee payment. [1995 c.29 Â§3; 1997 c.275 Â§43; 2001 c.522 Â§11]

FACILITIES AND TRACKS

Â Â Â Â Â  824.050 Inspection of, recommendations on and orders concerning railroad equipment and facilities. (1) Except as provided in subsection (2) of this section, the Department of Transportation shall examine and inspect the physical condition of all railroad facilities in the state, including roadbeds, stations and equipment. Whenever it appears from such inspection that the safety of the public or the employees of such railroad may be threatened, notice of the condition or practice under investigation shall be given to the railroad and any person responsible for the maintenance or use of the railroad facility. If such condition or practice is not corrected to the departmentÂs satisfaction, the department shall set the matter for hearing. Following such hearing the department shall order the railroad or person responsible for the maintenance or use of the railroad facility to make any repairs, alterations, or changes necessary to correct or eliminate any condition or practice found to threaten the safety of the public or the employees of the railroad. If in the opinion of the Department of Transportation a condition or practice is so hazardous as to place the employees of the railroad in immediate danger the department may issue, after hearing, upon 48 hoursÂ written notice given the railroad, an order prohibiting the use of the facility until such time as necessary repair, alterations or changes are made.

Â Â Â Â Â  (2) This section does not apply to a penalty imposed under ORS 824.090 or 824.992 (7) and (8). [Formerly 761.120; 1997 c.275 Â§12]

Â Â Â Â Â  824.052 Track clearances. The Department of Transportation, upon own motion or upon application of any person, and with or without hearing:

Â Â Â Â Â  (1) May enter an order prescribing standard track clearances for railroads.

Â Â Â Â Â  (2) Upon finding good cause, may enter an order granting authority for a railroad to operate at particular points with clearances different from those prescribed as standard track clearances. [Formerly 761.180]

Â Â Â Â Â  824.054 Cooperation with federal agencies on matters of safety; disclosure of reports if required by federal law. (1) The Department of Transportation may cooperate with, make certifications to, and enter agreements with the Secretary of Transportation of the United States, or any other federal agency with jurisdiction over railroads, under the Federal Railroad Safety Act of 1970, as amended through the effective date of that Act.

Â Â Â Â Â  (2) The Department of Transportation may assume responsibility for and carry out on behalf of the Secretary of Transportation of the United States, or any other federal agency with jurisdiction over railroads, regulatory jurisdiction over the safety practices applicable to railroad facilities and operations in Oregon not otherwise subject to the jurisdiction of any other agency of this state.

Â Â Â Â Â  (3) Notwithstanding any other provisions of law to the contrary, the Department of Transportation shall make public such reports as are required to be made public under the Federal Railroad Safety Act of 1970, as amended through the effective date of that Act and shall provide such information as is required thereunder to the Secretary of Transportation of the United States. [Formerly 761.190]

Â Â Â Â Â  824.056 Walkway standards; rules; variances. (1) The Department of Transportation, upon the departmentÂs motion or upon application of any person, shall adopt rules that prescribe standards for walkways alongside railroad tracks where necessary for the safety of railroad employees.

Â Â Â Â Â  (2) The department may for good cause shown permit variances from the standards so prescribed. [Formerly 761.200; 1997 c.275 Â§13]

Â Â Â Â Â  824.058 Track improvement and rehabilitation program. The Department of Transportation may:

Â Â Â Â Â  (1) Identify segments of railroad track in this state that:

Â Â Â Â Â  (a) Are abandoned, threatened with abandonment or have physical characteristics that reduce freight service; and

Â Â Â Â Â  (b) Have the potential for providing renewed, continued or improved rail service that would benefit the state or community beyond the cost involved.

Â Â Â Â Â  (2) Develop and implement programs to encourage improvement of service over segments of railroad track identified under subsection (1) of this section.

Â Â Â Â Â  (3) With the prior approval of the Oregon Transportation Commission, enter into agreements with the United States Government, a political subdivision in this state or any person to:

Â Â Â Â Â  (a) Continue existing rail service on a segment of railroad track identified under subsection (1) of this section;

Â Â Â Â Â  (b) Acquire a segment of railroad track identified under subsection (1) of this section to maintain existing or provide for future rail service;

Â Â Â Â Â  (c) Rehabilitate or improve, to the extent necessary to permit more adequate and efficient rail service, railroad property on a segment of railroad track identified under subsection (1) of this section; or

Â Â Â Â Â  (d) Provide funding for less expensive alternatives to rail service over a segment of railroad track identified under subsection (1) of this section.

Â Â Â Â Â  (4) Do any act required of this state under rules adopted by the United States Secretary of Transportation under section 1654, title 49, United States Code, for allocation and distribution of funds to any state under section 1654, title 49, United States Code, for preserving or improving rail freight service in this state. [Formerly 761.205]

Â Â Â Â Â  Note: 824.058 was added to and made a part of ORS chapters 823, 824, 825 and 826 by legislative action but was not added to ORS chapter 824 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

EQUIPMENT

Â Â Â Â Â  824.060 First aid kits required on locomotives and caboose cars. Every locomotive and caboose of every railroad operating in this state shall be equipped with a first aid kit. [Formerly 761.315]

Â Â Â Â Â  824.062 Equipment required on track motor cars. (1) Every person operating or controlling any railroad which is a common carrier shall equip each of its track motor cars operating during the period 30 minutes before sunset and 30 minutes after sunrise with:

Â Â Â Â Â  (a) An electric headlight of sufficient candle power to enable the operator of the car to plainly discern any track obstruction, landmark, warning sign or grade crossing at a distance not less than 300 feet.

Â Â Â Â Â  (b) A red rear electric light with sufficient candle power to be plainly visible at a distance not less than 300 feet.

Â Â Â Â Â  (c) A windshield equipped with a device, which must be kept in good working order, with which the operator can clean rain, snow and other moisture from the windshield.

Â Â Â Â Â  (d) A canopy or top adequate to protect the occupants of the car from sun, rain, snow or other inclement weather.

Â Â Â Â Â  (2) As used in this section, Âtrack motor carÂ means all power-propelled speeders and motor cars which can be lifted on and off the track by hand. [Formerly 761.320]

Â Â Â Â Â  824.064 Self-propelled vehicles used in yards or terminals. (1) No railroad shall permit or require an employee to use a self-propelled vehicle in its yards or terminals for inspecting trains, equipment or facilities or transporting employees or materials for the repair of trains, equipment or facilities, unless the vehicle is designed, constructed and operated in accordance with the safety orders and regulations adopted under ORS 654.001 to 654.170 and 654.202 to 654.216.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂrailroadÂ means a railroad as defined by ORS 824.020 and 824.022. [Formerly 761.325]

Â Â Â Â Â  Note: 824.064 was added to and made a part of ORS chapters 823, 824, 825 and 826 by legislative action but was not added to ORS chapter 824 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  824.066 Helper unit operation restrictions. (1) Except for operation in its yards or terminals, no railroad shall permit or require a helper unit that is not attached to a train to be operated with a crew of fewer than two people.

Â Â Â Â Â  (2) As used in this section, Âhelper unitÂ means a locomotive power unit placed near the middle of or at the rear of a train to help the train traverse steep grades.

Â Â Â Â Â  (3) A violation of this section is a Class A violation. [Formerly 761.331; 1999 c.1051 Â§231]

Â Â Â Â Â  824.068 Water quality and sanitation facility standards for locomotives and caboose cars. (1) The Department of Transportation shall prescribe standards for water quality and sanitation facilities on railroad locomotives and cabooses in this state.

Â Â Â Â Â  (2) The department may for good cause shown permit variances from the standards so prescribed. [Formerly 761.365]

HAZARDOUS MATERIALS

Â Â Â Â Â  824.080 ÂHazardous materialsÂ defined. As used in ORS 824.082 to 824.090 Âhazardous materialsÂ means those substances designated by the Department of Transportation pursuant to ORS 824.086 (1). [Formerly 761.370]

Â Â Â Â Â  824.082 Notice of movement of hazardous materials; confidentiality of notice information. (1) Before transporting hazardous materials into this state or from a railroad terminal located within this state, a railroad shall, as soon as reasonably possible after it has notice of such train movement, provide such notification thereof as the Department of Transportation determines pursuant to ORS 824.086. If the information necessary for the notification is not available before beginning the train movement, or if hazardous materials are added to the train while en route, notification shall be given as soon as the information is available. For the purposes of this subsection, Âtrain movementÂ does not include a switching or transfer movement.

Â Â Â Â Â  (2) Except to the extent that the Department of Transportation determines is necessary to provide for the safe transportation of the hazardous materials, the department, an employee of the department and any person receiving information pursuant to this section shall not divulge or make known the information contained in the notification at any time before or during the transportation of the hazardous materials for which the notification is provided. [Formerly 761.380]

Â Â Â Â Â  824.084 Visual external inspections required on cars standing in rail yards or stations more than two hours. Each railcar containing hazardous materials for which an ÂExplosives A,Â ÂFlammable GasÂ or ÂPoison GasÂ placard is required by federal regulation, and which remains in a rail yard or station for more than two hours shall be visually inspected externally by the transporting railroad within two hours of the carÂs arrival and within two hours prior to the carÂs departure. [Formerly 761.395]

Â Â Â Â Â  824.086 Designation of hazardous materials and notice requirements; rules. After consultation with the State Fire Marshal the Department of Transportation shall determine:

Â Â Â Â Â  (1) What material and quantity thereof the transportation of which is hazardous to public health, safety or welfare and shall designate by rule such materials and quantities as hazardous materials. In defining hazardous materials the department shall adopt definitions in conformity with the federal rules and regulations. Rules adopted under this subsection shall be applicable to any person who transports, or causes to be transported, any hazardous material.

Â Â Â Â Â  (2) What notification required by ORS 824.082 (1) is necessary to provide for the safe transportation of hazardous materials, including but not limited to the time, content and manner of notification. [Formerly 761.400]

Â Â Â Â Â  824.088 Notifying Office of Emergency Management of reportable incident, derailments and fires; radio gear. (1) Each railroad that gives notice to the United States Department of Transportation of an incident that occurs during the course of transporting hazardous materials as defined by federal regulations shall also give notice of the incident to the Director of the Office of Emergency Management of the Department of State Police.

Â Â Â Â Â  (2) As soon as reasonably practicable, each railroad shall notify the Director of the Office of Emergency Management of the Department of State Police by telephone or similar means of communication of any derailment or fire involving or affecting hazardous material.

Â Â Â Â Â  (3) To facilitate expedited and accurate notice to the director under this section, each train transporting hazardous materials in this state shall be equipped with at least two radio transmitter-receivers in good working order. In addition, 18 months after October 4, 1977, trains over 2,000 feet in length that are transporting hazardous materials shall be equipped with a radio handset in good working order capable of communicating with the radio transmitter-receivers. If the equipment required under this section does not function while the train is en route, the train may proceed to the next point of crew change where the equipment shall be replaced or repaired. [Formerly 761.405]

Â Â Â Â Â  824.090 Department to set standards for safe transportation of hazardous wastes; rules; civil penalty. (1) The Department of Transportation shall adopt rules setting standards for the safe transportation of hazardous wastes, as defined in ORS 466.005, by all transporters.

Â Â Â Â Â  (2) The authority granted under this section:

Â Â Â Â Â  (a) Is in addition to any other authority granted the department.

Â Â Â Â Â  (b) Does not supersede the authority of the Energy Facility Siting Council to regulate the transportation of radioactive materials under ORS 469.550, 469.563, 469.603 to 469.619 and 469.992.

Â Â Â Â Â  (3) In addition to any other penalty for violation of a rule adopted under this section, the department, in the manner provided in ORS 183.745, may impose a civil penalty of not more than $10,000 for violation of a rule adopted under this section. Each day of noncompliance with a rule is a separate violation.

Â Â Â Â Â  (4) As used in this section, ÂtransporterÂ has the meaning given that term in ORS 466.005. [Formerly 761.415; 1997 c.275 Â§14]

Â Â Â Â Â  824.092 Disclosure of hazardous waste reports and information to Environmental Protection Agency. Records, reports and information obtained or used by the Department of Transportation in administering the hazardous waste program under ORS 824.090 shall be available to the United States Environmental Protection Agency upon request. If the records, reports or information has been submitted to the department under a claim of confidentiality, the state shall make that claim of confidentiality to the Environmental Protection Agency for the requested records, reports or information. The federal agency shall treat the records, reports or information that is subject to the confidentiality claim as confidential in accordance with applicable federal law. [Formerly 761.421]

CABOOSE REQUIREMENTS

Â Â Â Â Â  824.100 Definitions for ORS 824.102 to 824.110. As used in ORS 824.102 to 824.110:

Â Â Â Â Â  (1) ÂCabooseÂ means any car or coach used on a train to carry a train crew.

Â Â Â Â Â  (2) ÂMarkerÂ means any lamp providing illumination by electrical power which is designed to be displayed on a railroad car or coach for safety purposes.

Â Â Â Â Â  (3) ÂTerminalÂ means a system of tracks, the boundaries of which are set by a railroad for the purpose of coupling or uncoupling cars. [Formerly 761.600]

Â Â Â Â Â  824.102 Application of requirements. The provisions of ORS 824.102 to 824.110 shall apply to all cabooses except those used in terminal service or in road service for a distance not to exceed three miles, and shall not apply to logging railways. [Formerly 761.605; 1999 c.59 Â§246]

Â Â Â Â Â  824.104 Fire extinguishers; exemption. (1) All cabooses shall be equipped with fire extinguishers meeting the following requirements:

Â Â Â Â Â  (a) Each caboose shall have at least one portable fire extinguisher.

Â Â Â Â Â  (b) Fire extinguishers may be of a foam, dry chemical or carbon dioxide type.

Â Â Â Â Â  (c) The fire extinguishers in each caboose shall provide a minimum capacity of one and one-quarter gallons or five pounds. More than one fire extinguisher may be used to comply with the minimum capacity requirement under this paragraph.

Â Â Â Â Â  (d) Fire extinguishers shall be placed in readily accessible locations.

Â Â Â Â Â  (e) Fire extinguishers shall be maintained in working order.

Â Â Â Â Â  (2) A railroad may apply for a temporary exemption from the provisions of subsection (1) of this section. The Department of Transportation will consider the application of the railroad for a temporary exemption when accompanied by a full statement of the conditions existing and the reasons for the exemption. Any exemption so granted will be limited to a stated period of time. [Subsection (1) formerly 761.620; subsection (2) formerly 761.625]

Â Â Â Â Â  824.106 Use of noncomplying caboose prohibited; equipment failure; repair. A caboose shall not be placed in service unless it is in compliance with all of the provisions of ORS 824.102 to 824.110 relating to required equipment and standards of maintenance. In the event a failure of required equipment or standards of maintenance occurs after a caboose has departed from a terminal and a member of the train crew has boarded the caboose, the railroad operating the caboose shall not be deemed to be in violation of ORS 824.102 to 824.110 if such failure of equipment or standard of maintenance is corrected at the first point at which maintenance supplies are available or, in the case of repairs, the first point at which repair facilities are available and repairs can reasonably be made or the defective equipment replaced. [Formerly 761.630; 1999 c.59 Â§247]

Â Â Â Â Â  824.108 Register for reporting failures of equipment or maintenance standards; rules for use. A register for the reporting of failures of required equipment or standards of maintenance shall be maintained on all cabooses. The register shall contain sufficient space to record the dates and particulars of each failure. The Department of Transportation shall provide rules for the use of this register, including a requirement that the record of reported failures be maintained not less than 80 days from the date of the most recent failure. [Formerly 761.635]

Â Â Â Â Â  824.110 Administrative authority of department; rules. The Department of Transportation shall regulate and enforce all sections of ORS 824.102 to 824.110 and shall promulgate all rules necessary for the enforcement of ORS 824.102 to 824.110. [Formerly 761.640; 1999 c.59 Â§248]

Â Â Â Â Â  824.112 [Subsections (1) to (4) formerly 761.900; subsections (5) to (8) formerly 761.905; 1997 c.249 Â§246; 1997 c.275 Â§15a; renumbered 824.990 in 1997]

Â Â Â Â Â  824.114 [Subsections (1) to (5) formerly 761.990; subsection (6) formerly 761.992; subsections (7) and (8) formerly 761.994; 1997 c.249 Â§248; renumbered 824.992 in 1997]

RAILROAD CROSSINGS

Â Â Â Â Â  824.200 Definitions for 824.200 to 824.256. As used in ORS 824.200 to 824.256, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂHigh speed rail systemÂ means a fixed guideway passenger transportation system capable of transporting passengers at speeds exceeding 79 miles per hour and connecting two or more urban areas, including but not limited to any such system that utilizes or incorporates, in whole or in part, existing rail transportation facilities and any necessary upgrades of or modifications to existing rail transportation facilities.

Â Â Â Â Â  (2) ÂHighwayÂ includes all roads, streets, alleys, avenues, boulevards, parkways and other places in this state actually open and in use, or to be opened and used for travel by the public.

Â Â Â Â Â  (3) ÂInstallation costs,Â when used in the context of protective devices, includes costs of acquiring, assembling and rendering operational the device and its attendant controls, circuitry and fail-safe mechanisms.

Â Â Â Â Â  (4) ÂMaintenance costs,Â when used in the context of protective devices, includes preventive maintenance, repair and replacement of the device and its attendant controls, circuitry and fail-safe mechanisms.

Â Â Â Â Â  (5) ÂProtective deviceÂ means a sign, signal, gate or other device to warn or protect the public, installed at or in advance of a railroad-highway crossing.

Â Â Â Â Â  (6) Except in proceedings under ORS 824.236, Âpublic authority in interestÂ means the state, county, municipal or other governmental body with jurisdiction over the highway crossing the railroad track. In proceedings under ORS 824.236, Âpublic authority in interestÂ means the county, municipal or other governmental body that has primary zoning authority over the lands served by the crossing.

Â Â Â Â Â  (7) ÂRailroadÂ has the meaning given that term in ORS 824.020, and includes logging and other private railroads.

Â Â Â Â Â  (8) ÂRailroad companyÂ includes every corporation, company, association, joint stock association, partnership or person, and their lessees, trustees or receivers, appointed by any court whatsoever, owning, operating, controlling or managing any railroad.

Â Â Â Â Â  (9) ÂUnauthorized railroad-highway crossingÂ means a crossing at grade that is actually open and in use, or to be opened and used for travel by the public, and that has not been authorized under ORS 824.204. [Formerly 763.010; 2005 c.22 Â§517]

Â Â Â Â Â  824.202 Policy; authority vested in state and department. It is the policy of this state to achieve uniform and coordinated regulation of railroad-highway crossings and to eliminate crossings at grade wherever possible. To these ends, authority to control and regulate the construction, alteration, and protection of railroad-highway crossings is vested exclusively in the state, and in the Department of Transportation as provided in ORS 824.200 to 824.256. [Formerly 763.013]

Â Â Â Â Â  824.204 Authority to construct grade crossings; protective devices. (1) Except for the repair of lawfully existing roads and highways or the replacement of tracks, no highway shall be constructed across the track of any railroad company at grade, nor shall the track of any railroad company be constructed across a highway at grade, without having first secured the permission of the Department of Transportation.

Â Â Â Â Â  (2) Whenever any railroad company desires to cross any established and existing highway at grade or any public authority desires to lay out and extend any highway over and across any established and existing railroad at grade, it shall file with the department its application setting forth the objections and difficulties of making such crossing either above or below the grade of the existing highway or railroad.

Â Â Â Â Â  (3) Upon receipt of the above application the department, after hearing, unless a hearing is not required under ORS 824.214, shall:

Â Â Â Â Â  (a) Determine whether the public safety, public convenience and general welfare require a grade separation; and

Â Â Â Â Â  (b) In the event a grade separation is not required, determine whether the application should be refused or granted, and upon what terms and conditions.

Â Â Â Â Â  (4) If the grade crossing is approved, the department shall determine and prescribe the manner of its construction, maintenance and use, the kind and location of protective devices to be installed, the allocation of costs and the place of the crossing. [Formerly 763.020]

Â Â Â Â Â  824.206 Elimination, relocation or alteration of grade crossing; installation or alteration of protective devices. (1) The Department of Transportation may, upon its own motion or upon application by a railroad or the public authority in interest, subsequent to a hearing, unless a hearing is not required under ORS 824.214, and upon finding that such action is required by the public safety, necessity, convenience and general welfare:

Â Â Â Â Â  (a) Eliminate a grade crossing by relocation of the highway;

Â Â Â Â Â  (b) Alter or abolish any grade crossing or change the location thereof, or require a separation of grades at any such crossing;

Â Â Â Â Â  (c) Alter or change any existing crossing at separated grades; and

Â Â Â Â Â  (d) Require installation or alteration of protective devices.

Â Â Â Â Â  (2) The department shall prescribe the time and manner of such alteration, change, installation or alteration, and the terms and conditions thereof. [Formerly 763.030; 1997 c.249 Â§250; 1997 c.275 Â§16]

Â Â Â Â Â  824.208 Authority to fix speeds and regulate sounding of train warning devices at crossings. (1) The power to fix and regulate the speed of railway trains and to regulate the sounding of railway train warning devices at public railroad-highway crossings is vested exclusively in the state.

Â Â Â Â Â  (2) Upon petition of any public authority in interest or of any railroad or upon the Department of TransportationÂs own motion, the Department of Transportation shall, after due investigation and hearing, unless a hearing is not required under ORS 824.214 enter an order fixing and regulating the speed of railway trains or regulating the sounding of railway train warning devices.

Â Â Â Â Â  (3) The speed limits fixed by the department shall be maximum speed limits and shall be commensurate with the hazards presented and the practical operation of the trains. [Formerly 763.035]

Â Â Â Â Â  824.210 Construction and alteration of crossings above or below grade. No highway shall be constructed across the track of any railroad company above or below grade, nor shall the track of any railroad company be constructed across a highway above or below grade, without having first secured the permission of the Department of Transportation. If permission is granted, the department shall, after a hearing, unless hearing is not required under ORS 824.214, prescribe the terms and conditions upon which such crossing shall be made and shall allocate the cost of construction and maintenance. [Formerly 763.040]

Â Â Â Â Â  824.212 Specifications for construction and maintenance of crossings; application of specifications; priorities; compliance. (1) The Department of Transportation shall adopt regulations prescribing specifications for the construction and maintenance of railroad-highway crossings, both at grade level and at separated grades. The specifications shall be developed in consultation with representatives of cities and counties and shall conform to nationally recognized and commonly used standards to ensure that the crossings are constructed and maintained in a manner that conforms to the public safety, necessity, convenience and general welfare, including but not limited to the projected transportation needs.

Â Â Â Â Â  (2) Specifications for separate crossings adopted under subsection (1) of this section do not apply to crossings in existence on the effective date of the regulation prescribing the specifications. However, within a reasonable period after the effective date, crossings shall be altered or reconstructed to comply with the regulations in effect at the time of the alteration or reconstruction.

Â Â Â Â Â  (3) Priorities for such alterations or reconstruction shall be established by the Department of Transportation, based upon the expressed need of the public authority in interest, and upon such other factors as danger or inconvenience to motorists, age of the structure, frequency of reported accidents and degree of noncompliance with regulations.

Â Â Â Â Â  (4) If the public authority in interest or the railroad company fails to so alter or reconstruct a crossing, the department, after following the procedures specified in ORS chapter 183 for contested cases, may order the alteration or reconstruction and proceed in accordance with ORS 824.216. [Formerly 763.055; 1997 c.249 Â§251; 1997 c.275 Â§17]

Â Â Â Â Â  824.214 Procedure to obtain permission for crossings; rules. (1) Proceedings to carry out ORS 824.204, 824.206, 824.210 to 824.218, 824.224, 824.226 to 824.230, 824.238, 824.240 and 824.256, including the right to review any order of the Department of Transportation, shall be those specified in ORS chapter 183 for contested cases. If the final order of the department, in a proceeding initiated under ORS 824.206 or 824.226 by a city or county, is appealed and the city or county prevails, it shall be entitled to costs and reasonable attorney fees.

Â Â Â Â Â  (2) The department may adopt rules to govern the procedure, and to regulate the mode and manner of all investigations under ORS 824.204, 824.206, 824.210 to 824.218, 824.224, 824.226 to 824.230, 824.238, 824.240 and 824.256.

Â Â Â Â Â  (3) The authority granted the department by ORS 824.200 to 824.256 is in addition to and not in lieu of the authority of any city, county or other political subdivision of the state to use other remedies and procedures to provide public highways for the traveling public. [Formerly 763.080; 1997 c.249 Â§252; 1997 c.275 Â§18]

Â Â Â Â Â  824.216 Procedure to compel compliance with orders. (1) The railroad company, public authority or person to whom an order of the Department of Transportation is directed under ORS 824.200 to 824.256 shall comply with such order within such reasonable time as may be prescribed by the department. In case of failure to comply, the department shall thereupon take proceedings to compel obedience to such order.

Â Â Â Â Â  (2) The circuit court has power in case of all such orders by the department to compel obedience therewith by mandamus, brought in the name of the state, subject, however, to appeal to the Court of Appeals in the same manner and with like effect as provided in cases of appeal from the order of the circuit court. [Formerly 763.090; 1997 c.275 Â§19]

Â Â Â Â Â  824.218 Work and materials furnished by railroad company; supervision of work. All work and the material for work done under ORS 824.200, 824.204, 824.206, 824.210 to 824.218, 824.226 to 824.230, 824.238, 824.240 and 824.256 within the limits of railroad rights of way shall, if the railroad company so desires, be furnished and done by the railroad company. However, the Department of Transportation shall have supervision of the work and may decide the kind of material to be used. [Formerly 763.100; 1997 c.249 Â§253]

Â Â Â Â Â  824.220 Protective devices; rules. The Department of Transportation shall adopt rules prescribing specifications for the design and location of protective devices. [Formerly 763.110; 1997 c.249 Â§254]

Â Â Â Â Â  824.222 Authority over duration that grade crossing may be blocked; penalty. (1) The power to fix and regulate the length of time a public railroad-highway grade crossing may be blocked by railroad equipment is vested exclusively in the state.

Â Â Â Â Â  (2)(a) Upon petition of the public authority in interest, or of any railroad or upon the Department of TransportationÂs own motion, the department shall, after due investigation and hearing, unless hearing is not required under ORS 824.214, enter an order fixing and regulating the length of time a public railroad-highway grade crossing may be blocked by railroad equipment.

Â Â Â Â Â  (b) Upon petition of a person, the department shall investigate and may hold a hearing and, following a hearing, may enter an order fixing and regulating the length of time a public railroad-highway grade crossing may be blocked by railroad equipment.

Â Â Â Â Â  (3) The time limits fixed by the department shall be maximum time limits and shall be commensurate with reasonable requirements of train and vehicular traffic operations.

Â Â Â Â Â  (4) Violation of a time limit fixed by the department under this section is punishable by a civil penalty of not less than $100 nor more than $3,000 for each offense. [Formerly 763.120; 2001 c.909 Â§1]

Â Â Â Â Â  824.223 Authority to regulate distance from grade crossing at which railroad may stop or park equipment; penalty. (1) The power to regulate the distance from a public railroad-highway grade crossing at which a railroad may stop or park equipment is vested exclusively in the state.

Â Â Â Â Â  (2)(a) Upon petition of the public authority in interest, or of any railroad or upon the Department of TransportationÂs own motion, the department shall, after due investigation and hearing, unless hearing is not required under ORS 824.214, enter an order establishing a safe distance from a public railroad-highway grade crossing at which a railroad may stop or park equipment.

Â Â Â Â Â  (b) Upon petition of a person, the department shall investigate and may hold a hearing and, following a hearing, may enter an order establishing a safe distance from a public railroad-highway grade crossing at which a railroad may stop or park equipment.

Â Â Â Â Â  (3) In determining what constitutes a safe distance under subsection (2) of this section, the department shall consider issues including, but not limited to, hazards associated with public railroad-highway grade crossings that do not have active protective devices.

Â Â Â Â Â  (4) Violation of an order issued under subsection (2) of this section is punishable by a civil penalty of not less than $100 nor more than $3,000 for each offense. [2001 c.909 Â§3]

Â Â Â Â Â  824.224 When stop signs are to be installed by railroad; exemption; grade crossing alteration, relocation or closure. (1) At every farm or private grade crossing of a railroad where no automatic grade crossing protective device is installed, the railroad shall cause to be installed and maintained, as a means of protecting the crossing, one or more stop signs.

Â Â Â Â Â  (2) The Department of Transportation shall, after hearing, unless hearing is not required under ORS 824.214, prescribe the number, type and location of the stop signs and may exempt a farm or private grade crossing if the department finds that the installation of such sign or signs at the crossing would create a hazard or dangerous condition that would not otherwise exist.

Â Â Â Â Â  (3) After notice to any affected landowner and opportunity for a hearing, unless a hearing is not required under ORS 824.214, the Department of Transportation may alter, relocate or close any farm or private grade crossing on any line designated as a high speed rail system.

Â Â Â Â Â  (4) If the department decides to alter, relocate or close a farm or private grade crossing in such a manner as to constitute a taking of private property, the department shall exercise its power of eminent domain to acquire such property as is necessary to carry out the decision. A department order under this subsection shall constitute a resolution of necessity for exercise of the departmentÂs power of eminent domain.

Â Â Â Â Â  (5) If the department exercises its power of eminent domain under subsection (4) of this section, the department shall use any combination of state or federal funds allocated for high speed rail systems to pay any settlement with or judgment in favor of an owner of a farm or private grade crossing. The department shall have discretion to determine whether to reach a settlement with an owner of a farm or private grade crossing.

Â Â Â Â Â  (6) The costs of implementing a department order issued under subsection (3) of this section shall be apportioned to any combination of state or federal funds specifically allocated for high speed rail systems as the department determines appropriate in order to eliminate farm or private grade crossings or to enhance safety at such crossings. [Formerly 763.130; 1997 c.249 Â§255; 1997 c.275 Â§20]

Â Â Â Â Â  824.226 Dangerous grade crossings; notice; hearing; order to install protective devices; apportioning of cost. (1) The Department of Transportation on its own motion may, or upon application by the common council or mayor of any city, or any county judge or county commissioner or county roadmaster, or by five or more residents and taxpayers in any city, county or road district to the effect that a public highway and a railroad cross one another in such city, county or road district at the same level, and that such grade crossing is unsafe and dangerous to travelers over such highway or railroad, shall, give notice to the railroad company, of the filing of such application, and furnish a copy of the same to the railroad company, and order a hearing thereon in the manner provided for contested case hearings under ORS chapter 183.

Â Â Â Â Â  (2) If upon such hearing it appears to the satisfaction of the department that the crossing complained of is unsafe and dangerous to human life, the department may order the crossing closed or order and direct the railroad or public authority to install and maintain proper protective devices, and establish a date by which such devices are to be installed and placed into operation. The department shall apportion the installation and maintenance costs thereof in accordance with ORS 824.242 to 824.246, and, notwithstanding the provisions of ORS chapter 183, shall suspend the effective date of the order until the public authority in interest has consented to the apportionment and has agreed to comply therewith. [Formerly 763.170; 1997 c.275 Â§21]

Â Â Â Â Â  824.228 Procedure for determining mode of track crossing of intersecting railroads. (1) Whenever it becomes necessary for the track of one railroad to cross the track of another railroad, the Department of Transportation shall ascertain and define either on the application of a railroad or on its own motion and after notice to the affected railroads, in the manner provided for contested cases in ORS chapter 183, the mode of such crossing that occasions the least probable injury upon the safety, welfare and interests of the public and the rights of the company owning the road that is intended to be crossed.

Â Â Â Â Â  (2) The department shall also determine the compensation to be paid by the railroad so seeking to cross the other, if the railroads are unable to agree thereon, and the points and manner of such connection.

Â Â Â Â Â  (3) If it appears to the department that it is reasonable and practicable to avoid a grade crossing, the department shall by order prevent the same, and shall prescribe the manner of such crossing.

Â Â Â Â Â  (4) If any railroad seeks to cross at grade with its tracks the tracks of another railroad, the railroad seeking to cross at grade shall be compelled to pay all damages caused by such crossing, and to interlock or protect such crossing by safety devices to be designated by the department, and to pay all costs of appliances, together with the expenses of putting them in and maintaining them. This requirement does not apply to crossings of sidetracks. [Formerly 763.180; 1997 c.275 Â§22]

Â Â Â Â Â  824.230 Installation of protective devices where railroads intersect at grade. (1) In any case where the tracks of two or more railroads cross each other at a common grade in this state, the railroads, when ordered by the Department of Transportation, shall protect such crossings by interlocking or other safety devices, under regulations to be designated by the department, to prevent trains colliding at such crossings. An order may be issued under this section only after notice to the affected railroads and a proceeding under ORS chapter 183 initiated by the department on its own motion or upon application by one of the railroads.

Â Â Â Â Â  (2) The department in making such order shall designate the manner of such interlocking protection, and shall apportion the cost of installing and maintaining the same between the several railroads, if such railroads are unable to agree upon the same between themselves. [Formerly 763.190; 1997 c.275 Â§24]

Â Â Â Â Â  824.232 Forfeiture for noncompliance. Any company, corporation, person or receiver operating any railroad who neglects to comply with any order made by the Department of Transportation pursuant to ORS 824.228 or 824.230 shall forfeit and pay to the state a penalty of $500 per week for each week of such neglect. [Formerly 763.200]

Â Â Â Â Â  824.234 Use of findings of department regarding hazards at crossings. The determinations of the Department of Transportation under ORS 824.200 to 824.256 as to hazards at crossings shall not be admissible in any civil action for damages. [Formerly 763.210]

Â Â Â Â Â  824.236 Protective devices at unauthorized railroad-highway crossing; apportionment to railroad; reimbursement; closure. (1) Except as provided in subsection (2) of this section, the Department of Transportation may, under ORS 823.033, order a railroad to install and maintain protective devices at an unauthorized railroad-highway crossing and order the public authority in interest to install and maintain stop signs at and other protective devices in advance of an unauthorized railroad-highway crossing.

Â Â Â Â Â  (2) The department may not order the railroad to install at an unauthorized railroad-highway crossing devices which are activated immediately in advance of, and during, each train movement over the crossing unless the department determines that the railroad intentionally created the unauthorized crossing after June 2, 1995.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, in any proceeding under subsections (1) and (2) of this section, or unless the parties agree otherwise, installation and maintenance costs of protective devices shall be apportioned to the railroad.

Â Â Â Â Â  (4) The railroad may seek reimbursement or indemnity from third parties.

Â Â Â Â Â  (5) Under ORS 823.033, the department may open an investigation to consider closure of an unauthorized railroad-highway crossing. If the department decides to open an investigation, it shall post notice of the investigation at the crossing at least 30 days prior to opening the investigation. If the department is unable to complete an investigation within two years from the date it was opened, the department shall order the crossing closed within one year from the expiration of the two-year period allowed for investigation unless closure of the unauthorized railroad-highway crossing would remove the only access to any land. [Formerly 763.220; 2003 c.145 Â§3]

COST APPORTIONMENTS

Â Â Â Â Â  824.238 Division of costs between railroad and public authority. The following costs shall be divided between the railroad and the public authority in interest in such proportion as the Department of Transportation finds just and equitable under the circumstances in each case:

Â Â Â Â Â  (1) That portion of the cost of any alteration or change resulting in the elimination of a grade crossing under ORS 824.206 (1) by reason of relocation of the highway which is directly chargeable to the grade elimination.

Â Â Â Â Â  (2) The costs of construction, change, alteration, abolition and relocation of any grade crossing involved in a proceeding arising under ORS 824.204, 824.206 or 824.226.

Â Â Â Â Â  (3) The costs of maintenance of crossings above or below grade under ORS 824.206 and 824.210.

Â Â Â Â Â  (4) Any cost otherwise apportionable under the terms of ORS 824.242 to 824.246 or 824.248 (1) to the extent that funds are not available from the Grade Crossing Protection Account. [Formerly 763.250]

Â Â Â Â Â  824.240 Payment when public highway involved. (1) As to all crossings above or below grade constructed on state highways, the proportion of expense to be borne by public authority in interest shall be paid from the state highway funds.

Â Â Â Â Â  (2) Any public authority in interest acting through its governing body may, at its option, by agreement with the Department of Transportation, bear a share of the expense of constructing any railroad crossing above or below grade on a state highway.

Â Â Â Â Â  (3) If federal funds allocated specifically for removal of hazards at hazardous railroad-highway crossings are available for any part of the work to be performed, the Department of Transportation shall cause such funds to be used for such purposes. [Formerly 763.260]

Â Â Â Â Â  824.242 Apportionment of costs for installation of protective devices. In any grade crossing proceeding arising under ORS 824.204, 824.206 or 824.226, unless the parties agree otherwise, installation costs of protective devices shall be apportioned as follows:

Â Â Â Â Â  (1) At an existing crossing, a crossing relocated pursuant to ORS 824.206 or 824.226, or a crossing previously closed by order of the Department of Transportation and reopened in a proceeding under ORS 824.204:

Â Â Â Â Â  (a) For devices to be installed at or in advance of the crossing and which are activated immediately in advance of, and during, each train movement over the crossing:

Â Â Â Â Â  (A) Seventy-five percent to the Grade Crossing Protection Account;

Â Â Â Â Â  (B) Five percent to the public authority in interest; and

Â Â Â Â Â  (C) Twenty percent to the railroad company.

Â Â Â Â Â  (b) For devices which are primarily designed for the purpose of illuminating the crossing or its approaches during hours of darkness:

Â Â Â Â Â  (A) Not less than 90 percent to the Grade Crossing Protection Account;

Â Â Â Â Â  (B) Not more than five percent to the public authority in interest; and

Â Â Â Â Â  (C) Not more than five percent to the railroad company for such devices to be installed at the crossing.

Â Â Â Â Â  (c) For all other protective devices:

Â Â Â Â Â  (A) Seventy-five percent to the Grade Crossing Protection Account; and

Â Â Â Â Â  (B) Twenty-five percent to the public authority in interest for such devices to be installed by it at or in advance of the crossing; or

Â Â Â Â Â  (C) Twenty-five percent to the railroad company for such devices to be installed by it at the crossing.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, at a new crossing requested by a public authority, 100 percent of the installation costs shall be paid by the public authority in interest.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, at a new crossing requested by a railroad company, 100 percent of the installation costs shall be paid by the railroad company.

Â Â Â Â Â  (4) If the Department of Transportation converts an unauthorized railroad-highway crossing to a crossing authorized under ORS 824.204, the department shall apportion installation costs of protective devices as provided in subsection (1) of this section, or, if federal funds are available, installation costs may be apportioned as provided in ORS 824.250. [Formerly 763.271]

Â Â Â Â Â  824.244 Apportionment of costs for maintenance of protective devices. Unless the parties agree otherwise, maintenance cost of protective devices at grade crossings installed pursuant to ORS 824.204, 824.206 or 824.226 shall be apportioned as follows:

Â Â Â Â Â  (1) One hundred percent to the railroad company for devices at the crossing actually installed and maintained by the railroad.

Â Â Â Â Â  (2) One hundred percent to the public authority in interest for devices at or in advance of the crossing actually installed and maintained by the authority, except as provided under subsection (3) of this section.

Â Â Â Â Â  (3) Fifty percent to the railroad company, and 50 percent to the public authority in interest, for devices at the crossing installed and maintained by the public authority which are primarily designed for the purpose of illuminating the crossing during hours of darkness and which are not activated immediately in advance of, or during, each train movement. [Formerly 763.273]

Â Â Â Â Â  824.246 Apportionment of costs of crossing closure. If in any grade crossing proceeding arising under ORS 824.204, 824.206 or 824.226, the Department of Transportation requires the closure of any existing crossing within the jurisdiction of the public authority in interest, the department may apportion to the railroad company, for such crossing closed, an amount not to exceed five percent of the cost of installation of protective devices at any new or other existing crossing within the jurisdiction of the public authority in interest. Any additional costs paid by the railroad company shall reduce the share otherwise apportionable to the public authority in interest. [Formerly 763.275]

Â Â Â Â Â  824.248 Apportionments for crossings above or below grade. In any proceeding involving a crossing above or below grade arising under ORS 824.206 or 824.210, unless the parties agree otherwise, the cost of construction, reconstruction, or alteration of such crossings shall be apportioned as follows:

Â Â Â Â Â  (1) At existing crossings above or below grade: 10 percent of the cost of reconstruction or alteration to the public authority in interest and all remaining costs of reconstruction or alteration to the Grade Crossing Protection Account and the railroad in interest as is just and equitable under the circumstances in each case.

Â Â Â Â Â  (2) At a new crossing requested by a public authority: All construction costs to the public authority in interest.

Â Â Â Â Â  (3) At a new crossing requested by a railroad company: All construction costs to the railroad company. [Formerly 763.280]

Â Â Â Â Â  824.250 Apportionment when federal funds available. In the event any protective device is to be installed or altered at an existing or relocated crossing or any reconstruction or alteration is made at an existing separation structure, with the aid of any federal funds administered by the Federal Highway Administration of the United States Department of Transportation, the Oregon Department of Transportation shall, unless the parties agree otherwise:

Â Â Â Â Â  (1) Apportion the amount of such federal funds to payment of installation, reconstruction, or alteration costs; and

Â Â Â Â Â  (2) Apportion the remaining costs of installation, reconstruction, alteration, and maintenance as provided by ORS 824.238 and 824.242 to 824.248; however, in a case where the federal fund assistance equals or exceeds 75 percent of the cost of installing, altering and reconstructing protective devices at an existing or relocated crossing, the remaining costs, except for maintenance costs, may be allocated entirely to the Grade Crossing Protection Account. [Formerly 763.290]

Â Â Â Â Â  824.252 Procedure when disagreement as to apportionment exists. (1) In any proceeding under ORS 824.206 or 824.226, where the application to the Department of Transportation states that the parties are not in agreement as to apportionment of costs, but the applicant is willing to advance the amount of money reasonably necessary to enable the respondent to complete the work which must be done by it or the amount reasonably necessary is available and can be advanced from the Grade Crossing Protection Account, the department shall set the application for hearing as soon as the calendar of the department permits on the questions of:

Â Â Â Â Â  (a) The necessity for the project;

Â Â Â Â Â  (b) The approval of the location and the engineering plans, including provisions for handling traffic during construction and the work to be performed by each party; and

Â Â Â Â Â  (c) The sum to be advanced by the applicant or the account for the work to be done by the respondent.

Â Â Â Â Â  (2) The Department of Transportation shall render as promptly as possible an interim order, effective within 20 days on such questions, reserving for later hearing and decision the question of the apportionment of costs. The interim order shall also direct the respondent to proceed upon receipt of the sum to be advanced by the applicant or the account without delay to perform the work to be done by respondent, integrating the work with that of the applicant or its contractor in such manner that neither will unreasonably obstruct or delay the work of the other, to the end that the people of the state may have the use of the project at the earliest possible date.

Â Â Â Â Â  (3) In the final order apportioning costs, the sum advanced by the applicant or the account shall be credited against its share of the costs. In the final order there shall also be credited against applicantÂs share of the costs any increase in the costs found by the Department of Transportation to be directly attributable to respondentÂs willful failure or refusal, after the effective date of the interim order, to proceed with its own work or to integrate the work with that of applicant or its contractor. [Formerly 763.300]

Â Â Â Â Â  824.254 Reimbursement procedure for railroad and public authority. (1) Upon issuance of an order apportioning costs to the Grade Crossing Protection Account, the railroad company or the public authority in interest may submit to the Department of Transportation progress claims, not to exceed 80 percent of the apportionment, for reimbursement for the cost of labor, and other services provided to date of billing, and for the costs of materials stockpiled at the project site or specifically purchased and delivered for use on the project. Upon completion of the construction, reconstruction or alteration of a crossing, or of the installation or alteration of grade crossing warning or safety devices at a crossing, the railroad company or the public authority in interest shall present to the department for approval its claim for reimbursement for the costs thereof in the amount apportioned to the Grade Crossing Protection Account less progress payments previously made. When a claim is approved, the department shall, as funds become available, order the claim paid from the account.

Â Â Â Â Â  (2) The department may make such audit as the department considers necessary before or after each such disbursement for the purpose of determining that the money is expended for the purposes and under the conditions authorized by ORS 824.242 to 824.248. By presentation of its claim, the railroad company and the public authority consent to make pertinent records showing costs of labor and materials available to the department.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, upon issuance of an order apportioning costs to the Grade Crossing Protection Account, and upon agreement with the Department of Transportation, the railroad company or public authority in interest shall submit an estimate of the costs of the project. The railroad company or public authority in interest may submit statements for lump-sum reimbursement from the account during and at the completion of the construction, reconstruction or alteration of a crossing, or of the installation or alteration of a grade crossing warning or safety device at a crossing. [Formerly 763.310; 1997 c.249 Â§256; 1999 c.596 Â§1]

Â Â Â Â Â  824.256 Expense contributed by public held in trust by railroad company. Any portion of the cost or expense that is contributed or borne by any public authority under ORS 824.200, 824.204, 824.206, 824.210 to 824.218 and 824.226 shall forever be considered as held in trust by the railroad company receiving the same or the benefits thereof, and no part thereof shall be considered a part of the value of the property of the railroad company upon which it is entitled to receive a return. [Formerly 763.320]

Â Â Â Â Â  824.258 [Formerly 763.900; repealed by 1997 c.249 Â§257]

EMPLOYEE SAFETY REGULATIONS

Â Â Â Â Â  824.300 Required crews on trains; exception. No person or officer of court operating any railroad or railway in this state engaged as a common carrier in the transportation of freight or passengers shall operate over its road, or any part thereof, in excess of 15 continuous miles, or suffer or permit to be run over the same, outside of yard switching limits, any passenger, mail or express train propelled by any form of motive power and consisting of four or more cars with less than a full passenger crew consisting of one engineer, one apprentice engineer, one conductor, one brakeman and one flagger. None of said crew shall be required or permitted to perform the duties of train baggage handler or express messenger while on such road. This section shall not apply to operations in which lesser crew requirements are established by agreement between the common carrier and the organizations representing railroad employees. [Formerly 764.110; 1997 c.249 Â§258]

Â Â Â Â Â  824.302 Qualification of flagger. The flagger in the crews required under ORS 824.300 shall have had at least six monthsÂ experience in train service. [Formerly 764.130; 1997 c.249 Â§259]

Â Â Â Â Â  824.304 Guarding frogs, switches and guardrails. (1) Every person owning or operating a railroad in this state, shall so adjust, fill, block and securely guard the frogs, switches and guardrails of their roads as to protect and prevent the feet of employees and other persons from being caught therein.

Â Â Â Â Â  (2) Any person owning or operating a railroad in this state shall be liable for any damage caused from a failure to comply with this section. [Formerly 764.140]

Â Â Â Â Â  824.306 Shelter of car repairers. (1) No person owning, controlling or operating any line of railroad in this state shall build, construct, reconstruct or repair railroad car equipment or motive power in the state without first erecting and maintaining at every division terminal, or other point where five employees or more are regularly employed on such work, a shed over a sufficient portion of the tracks used for such work, so as to provide that all employees regularly employed in such work are sheltered and protected from rain and other inclement weather.

Â Â Â Â Â  (2) This section does not apply at points where fewer than five employees are regularly employed in such work, nor at points where it is necessary to make light repairs only on equipment or motive power, nor to equipment loaded with time or perishable freight, nor to equipment when trains are being held for the movement of equipment. As used in this subsection, Âlight repairsÂ does not include repairs usually made in roundhouse, shop or shed upon well-equipped railroads. [Formerly 764.150]

Â Â Â Â Â  824.308 Railroads to provide first aid training for employees. (1) Every railroad operating in this state shall provide to any employee who is an engineer, conductor or yard foreman a first aid training course that conforms to standards at least equivalent to the American Red Cross eight-hour first aid training course and cardiopulmonary resuscitation course.

Â Â Â Â Â  (2) Railroads shall bear all costs incurred for the first aid training course described in subsection (1) of this section and shall pay wages to employees who are attending the course. [Subsection (1) formerly 764.170; subsection (2) formerly 764.180]

Â Â Â Â Â  824.310 Immunity from liability of persons providing first aid treatment. No person may recover in an action against a railroad or employee who has received the first aid training described in ORS 824.308 (1) for any damages directly or indirectly resulting from first aid treatment rendered by such employee unless the complaining party establishes that the treatment violates the standards of reasonable care under the circumstances including the existence of emergency conditions in which the treatment was rendered. [Formerly 764.190]

Â Â Â Â Â  824.312 [Formerly 764.900; repealed by 1997 c.249 Â§260]

Â Â Â Â Â  824.314 [Formerly 764.990; repealed by 1997 c.249 Â§260]

PENALTIES

Â Â Â Â Â  824.990 Civil penalties. (1) In addition to all other penalties provided by law:

Â Â Â Â Â  (a) Every person who violates or who procures, aids or abets in the violation of ORS 824.060, 824.084, 824.088, 824.304 (1) or 824.306 (1) or any order, rule or decision of the Department of Transportation shall incur a civil penalty of not more than $1,000 for every such violation.

Â Â Â Â Â  (b) Every person who violates or who procures, aids or abets in the violation of any order, rule or decision of the department promulgated pursuant to ORS 824.052 (1), 824.056 (1), 824.068, 824.082 (1) or 824.208 shall incur a civil penalty of not more than $1,000 for every such violation.

Â Â Â Â Â  (2) Each such violation shall be a separate offense and in case of a continuing violation every dayÂs continuance is a separate violation. Every act of commission or omission that procures, aids or abets in the violation is a violation under subsection (1) of this section and subject to the penalty provided in subsection (1) of this section.

Â Â Â Â Â  (3) Civil penalties imposed under subsection (1) of this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (4) The department may reduce any penalty provided for in subsection (1) of this section on such terms as the department considers proper if:

Â Â Â Â Â  (a) The defendant admits the violations alleged in the notice and makes timely request for reduction of the penalty; or

Â Â Â Â Â  (b) The defendant submits to the department a written request for reduction of the penalty within 15 days from the date the penalty order is served. [Formerly 824.112]

Â Â Â Â Â  824.992 Criminal penalties. (1) Violation of ORS 824.062 is a Class D violation.

Â Â Â Â Â  (2) Violation of ORS 824.064 is a misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 824.082 (1), 824.084 or 824.088 by a railroad is a Class A violation.

Â Â Â Â Â  (4) Violation of ORS 824.082 (2) is a Class A violation.

Â Â Â Â Â  (5) As used in subsection (3) of this section, ÂrailroadÂ means a railroad as defined by ORS 824.020 and 824.022.

Â Â Â Â Â  (6) Subject to ORS 153.022, violation of ORS 824.104 (1), 824.106 or 824.108 or any rule promulgated pursuant thereto is a Class A violation, and upon conviction the court shall impose a fine of not less than $100.

Â Â Â Â Â  (7) A person is subject to the penalties under subsection (8) of this section if the person knowingly:

Â Â Â Â Â  (a) Transports by railroad any hazardous waste listed under ORS 466.005 or rules adopted thereunder to a facility that does not have appropriate authority to receive the waste under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (b) Disposes of any hazardous waste listed under ORS 466.005 or rules adopted thereunder without appropriate authority under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (c) Materially violates any terms of permit or authority issued to the person under ORS 466.005 to 466.385 and 466.992 in the transporting or disposing of hazardous waste.

Â Â Â Â Â  (d) Makes any false material statement or representation in any application, label, manifest, record, report, permit or other document filed, maintained or used for purposes of compliance with requirements under ORS 824.050 to 824.110 for the safe transportation of hazardous wastes.

Â Â Â Â Â  (e) Violates any rules adopted by the Department of Transportation concerning the transportation of hazardous wastes.

Â Â Â Â Â  (8) Subject to ORS 153.022, violation of subsection (7) of this section is subject to the penalty of a fine of not more than $10,000 for each day of violation, imprisonment of not more than six months, or both.

Â Â Â Â Â  (9) Violation of ORS 824.300 or 824.302 is a Class D violation.

Â Â Â Â Â  (10) Violation of ORS 824.304 is punishable, upon conviction, by a fine of not less than $500 nor more than $2,000.

Â Â Â Â Â  (11) Violation of ORS 824.306 by any railroad company or officer or agent thereof, or any other person is a Class D violation. Each dayÂs violation is a separate offense. [Formerly 824.114; 1999 c.1051 Â§232]

_______________



Chapter 825

Chapter 825 Â Motor Carriers

2005 EDITION

MOTOR CARRIERS

OREGON VEHICLE CODE

GENERAL PROVISIONS

825.005Â Â Â Â  Definitions

825.007Â Â Â Â  Policy

825.010Â Â Â Â  Compliance with chapter required

ECONOMIC AND SAFETY REGULATION

(Applicability)

825.015Â Â Â Â  Nonapplicability of chapter to certain vehicles used in nonprofit transportation of passengers

825.017Â Â Â Â  Nonapplicability of chapter to certain persons and vehicles

825.018Â Â Â Â  Report from owners or operators of vehicles exempted by ORS 825.017; rules

825.020Â Â Â Â  Applicability of chapter to certain vehicles and combinations over 26,000 pounds

825.022Â Â Â Â  Nonapplicability of certain provisions to vehicles and combinations of 26,000 pounds or less

825.024Â Â Â Â  Applicability to farm vehicles

825.026Â Â Â Â  Applicability of chapter to certain otherwise exempt vehicles when transporting hazardous wastes

825.028Â Â Â Â  Transportation services for charitable organizations

825.030Â Â Â Â  Application of chapter to interstate and foreign commerce

825.032Â Â Â Â  Nonapplicability of economic regulation to specified vehicles

(Certificates and Permits)

825.100Â Â Â Â  Certificate or permit required for commercial transportation of persons or property on public highways

825.102Â Â Â Â  Issuance of permits to intrastate for-hire carriers

825.104Â Â Â Â  Issuance of permits to interstate carriers

825.106Â Â Â Â  Issuance of permits to carriers described in ORS 825.020

825.108Â Â Â Â  Issuance of permits to private carriers; exception

825.110Â Â Â Â  Issuance of certificates to carriers of household goods and certain carriers of passengers; hearings; findings; transfer procedure

825.115Â Â Â Â  Temporary authority to provide transportation services; request; protest; duration; renewal; procedure to obtain permanent authority

825.117Â Â Â Â  Emergency authority for transportation without hearing

825.125Â Â Â Â  Applications for authority; rules

825.127Â Â Â Â  When hearing and order not required

825.129Â Â Â Â  Legal status of certificates

825.135Â Â Â Â  Denial of certificate, permit, transfer or extension of authority; hearing; restriction

825.137Â Â Â Â  Cancellation, revocation or suspension of authority, generally

825.139Â Â Â Â  Suspension or cancellation of authority for tax delinquency or failure to file bond; notice; hearings

825.141Â Â Â Â  Reinstatement fee after suspension of authority

(Insurance and Bond)

825.160Â Â Â Â  Liability insurance of carriers

825.162Â Â Â Â  Collect on delivery service authorized for intrastate carriers; cargo insurance; bond

825.164Â Â Â Â  Rules for compliance with ORS 825.160 and 825.162; notice prior to cancellation of insurance or bond; suspension of authority when insurance or bond inoperative

825.166Â Â Â Â  Deposit of securities or letter of credit in lieu of insurance or bond

825.168Â Â Â Â  Self-insurance in lieu of insurance or bond

(Fees)

825.180Â Â Â Â  Application fee; transfer fee; refunds

(Regulatory Authority Generally)

825.200Â Â Â Â  Rules and orders regarding uniform cargo liability and joint line rates

825.202Â Â Â Â  DepartmentÂs authority over for-hire carriers of persons and of household goods

825.204Â Â Â Â  Regulation of shipping receipts, changes of vehicles and routes, records and mileage for carriers of household goods; rules

825.206Â Â Â Â  Duties of interstate carriers

825.210Â Â Â Â  Regulation of motor vehicles

825.212Â Â Â Â  Regulation of mileage records; distinguishing marks

(Rate Regulation)

825.220Â Â Â Â  Temporary rate procedures

825.222Â Â Â Â  Publication of notice of proposed rate establishment or modification

825.224Â Â Â Â  Rate regulation of carriers of passengers and of household goods

825.226Â Â Â Â  Rating bureaus; rules

(Classifications)

825.230Â Â Â Â  Carrier to operate only in class for which authority issued; effect of violation

825.232Â Â Â Â  General authority to prescribe and enforce rules and classifications

825.234Â Â Â Â  Classes of carriers of persons and of household goods; filing of schedule and tariff

(Local Cartage of Household Goods)

825.240Â Â Â Â  Inapplicability of certain regulatory statutes to local cartage activities; application for authority; rules

(Pack or Load Services)

825.245Â Â Â Â  Performance of pack or load services; registration; rules; fee; penalty

825.246Â Â Â Â  Insurance required for pack or load services; rules

825.247Â Â Â Â  Imposition of pack or load services fee on certain household goods carriers; penalty for nonpayment

(Safety Regulation)

825.248Â Â Â Â  Annual commercial motor vehicle safety plan

825.250Â Â Â Â  Stop for inspection

825.252Â Â Â Â  Safety regulations relating to drivers or operators; uniformity with federal regulations; rules

825.254Â Â Â Â  Limitation on movement of vehicles to particular days of week; rules

825.256Â Â Â Â  Rules for transportation of infectious waste

825.258Â Â Â Â  Rules for transportation of hazardous waste, hazardous material and PCB; civil penalty

825.260Â Â Â Â  Impoundment of vehicles unlawfully transporting hazardous wastes or substances

(Enforcement)

825.300Â Â Â Â  Utilization of state police in enforcing chapter

825.302Â Â Â Â  Service of process on nonresident carrier by serving the department

825.304Â Â Â Â  Vehicle owner to be made party to certificate or permit enforcement proceedings; dismissal of charges against driver

(Reports, Records and Funds)

825.320Â Â Â Â  CarrierÂs annual report to department

825.322Â Â Â Â  Disclosure of hazardous waste transportation reports and information to Environmental Protection Agency

825.326Â Â Â Â  Motor Carrier Account; Consumer Protection Household Moves Account

825.328Â Â Â Â  Monthly transfer of Motor Carrier Account surplus to State Highway Fund

825.330Â Â Â Â  Restrictions on use of funds

(Miscellaneous)

825.350Â Â Â Â  Voluntary ridesharing arrangement not to be taxed or licensed by local government

825.352Â Â Â Â  Advertising requirements for carriers of household goods

825.354Â Â Â Â  Appointment of agents to issue passes, collect fees and taxes

825.356Â Â Â Â  Courts to forward copies of record on conviction for violation of chapter

MOTOR CARRIER EDUCATION PROGRAM

825.400Â Â Â Â  Rules for establishment of motor carrier education program; contents of program

825.402Â Â Â Â  Participation in program

825.404Â Â Â Â  Fee for program

DRUG AND ALCOHOL TESTING PROGRAM

825.410Â Â Â Â  Drug and alcohol testing program; report of positive test

825.412Â Â Â Â  Hearing regarding test results; rules; entry on employment driving record

WEIGHT-MILE TAX

(Receipts and Identification Devices)

825.450Â Â Â Â  Weight receipt; fee; period of validity

825.452Â Â Â Â  Initial registration period

825.454Â Â Â Â  Identification devices; applications; fees

(Taxes and Fees)

825.470Â Â Â Â  Temporary pass; fees

825.472Â Â Â Â  Determination of filing of reports or payments

825.474Â Â Â Â  Motor carrier tax for use of highways

825.476Â Â Â Â  Carrier tax tables

825.480Â Â Â Â  Substitute taxes for certain vehicles

825.482Â Â Â Â  Review of flat fee rates

825.484Â Â Â Â  Effect of carrier tax law on other taxes; offset of fees or taxes erroneously paid

825.486Â Â Â Â  Credit for fuel tax

825.488Â Â Â Â  Fees required of interstate carriers

825.490Â Â Â Â  Due date of taxes and fees; penalty; deficiency assessments; refund of overpayment; limitation on audit

825.492Â Â Â Â  Annual and quarterly reports authorized

825.494Â Â Â Â  Assessment by department upon failure to report tax or fee due

825.496Â Â Â Â  Reassessment waiver or reduction upon request; charge for failure to appear at hearing

825.498Â Â Â Â  Collection of fees, taxes and other moneys

825.500Â Â Â Â  Calculation of interest and penalties for delinquent road use assessment fees and single-use nondivisible load permits; audit

825.502Â Â Â Â  Payment of taxes and fees by credit card; rules

825.504Â Â Â Â  Warrant procedure for collecting tax, fee, penalty or assessment

825.506Â Â Â Â  Deposit or bond to secure payment of fees, taxes, charges and penalties

825.507Â Â Â Â  Limitations on cancellation of bond; suspension of authority

825.508Â Â Â Â  Use of collection agency to obtain moneys due

825.509Â Â Â Â  Writing off uncollected moneys due

825.515Â Â Â Â  Daily records and monthly reports by carriers

825.517Â Â Â Â  Certain records not public

(Multijurisdictional Agreements)

825.550Â Â Â Â  Multijurisdictional agreement for collection of weight-mile taxes; rules

825.555Â Â Â Â  International fuel tax agreement; rules; fees

PENALTIES

825.950Â Â Â Â  Civil penalty for violation of this chapter, ORS chapter 818 or 826, or rule or order of department

825.955Â Â Â Â  Civil penalty for violation of provisions relating to drug and alcohol testing programs, out-of-service notice or driver equipment compliance form provisions; rules

825.960Â Â Â Â  Department action against employer when department receives notice of violation of out-of-service order; civil penalty

825.990Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  825.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCarrierÂ or Âmotor carrierÂ means for-hire carrier or private carrier.

Â Â Â Â Â  (2) ÂCartage carrierÂ means any person who undertakes to transport any class of property by motor vehicle for compensation when the transportation is performed wholly within an incorporated city or a commercial zone adjacent to an incorporated city.

Â Â Â Â Â  (3) ÂCertificateÂ means an authority issued to a for-hire carrier under ORS 825.110.

Â Â Â Â Â  (4) ÂCombined weightÂ means the weight of the motor vehicle plus the weight of the maximum load which the applicant has declared such vehicle will carry. Any declared combined weight is subject to audit and approval by the Department of Transportation. The combined weight of motor buses or bus trailers is the light weight of the vehicle plus the weight of the maximum seating capacity including the driverÂs seat estimated at 170 pounds per seat, exclusive of emergency seats, except that transit-type motor vehicles may use 150 pounds per seat in determining combined weight. In cases where a bus has a seating capacity which is not arranged for separate or individual seats, 18 lineal inches of such capacity shall be deemed the equivalent of a passenger seat.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (6) ÂExtreme milesÂ or Âextreme mileageÂ means the total miles operated by a vehicle over the public highways, except the extra miles necessarily operated in traversing detours or temporary routes on account of road blockades in the state.

Â Â Â Â Â  (7) ÂFor-hire carrierÂ means:

Â Â Â Â Â  (a) Any person who transports persons or property for hire or who publicly purports to be willing to transport persons or property for hire by motor vehicle; or

Â Â Â Â Â  (b) Any person who leases, rents or otherwise provides a motor vehicle to the public and who in connection therewith in the regular course of business provides, procures or arranges for, directly, indirectly or by course of dealing, a driver or operator therefor.

Â Â Â Â Â  (8) ÂMotor vehicleÂ means any self-propelled vehicle and any such vehicle in combination with any trailing units, used or physically capable of being used upon any public highway in this state in the transportation of persons or property, except vehicles operating wholly on fixed rails or tracks and electric trolley buses. ÂMotor vehicleÂ includes overdimension vehicles or vehicles permitted excessive weights pursuant to a special authorization issued by a city, county or the Department of Transportation.

Â Â Â Â Â  (9) ÂPack or load servicesÂ means services relating to the packing or loading of personal property that are performed:

Â Â Â Â Â  (a) By a person that is in the business of performing such services;

Â Â Â Â Â  (b) For compensation;

Â Â Â Â Â  (c) For the purpose of moving the personal property; and

Â Â Â Â Â  (d) By a person that does not directly or indirectly provide a motor vehicle for the movement of the property or act as an agent for a person that provides a motor vehicle for the movement of the property.

Â Â Â Â Â  (10) ÂPermitÂ means an authority issued to a carrier under ORS 825.102, 825.104, 825.106, 825.108 or 825.127.

Â Â Â Â Â  (11) ÂPrivate carrierÂ means any person who operates a motor vehicle over the public highways of this state for the purpose of transporting persons or property when the transportation is incidental to a primary business enterprise, other than transportation, in which such person is engaged.

Â Â Â Â Â  (12) ÂPrivilege taxesÂ means the weight-mile tax and fees prescribed in this chapter.

Â Â Â Â Â  (13) ÂPropertyÂ includes, but is not limited to, permanent loads such as equipment, appliances, devices, or ballast that are attached to, carried on, or made a part of the vehicle and that are designed to serve some functional purpose.

Â Â Â Â Â  (14) ÂPublic highwayÂ means every street, alley, road, highway and thoroughfare in this state used by the public or dedicated or appropriated to public use.

Â Â Â Â Â  (15) ÂSafe for operationÂ means mechanical safety and compliance with rules regarding equipment and operation as are specified by law or by rule of the Department of Transportation.

Â Â Â Â Â  (16) ÂTransit-type motor vehicleÂ means any passenger-carrying vehicle that does not have a separate space for transporting baggage or express.

Â Â Â Â Â  (17) ÂTransporterÂ has the meaning given that term in ORS 466.005. [Formerly 767.005; 1997 c.275 Â§34; 2003 c.754 Â§1]

Â Â Â Â Â  825.007 Policy. (1) The business of operating as a motor carrier of persons or property for hire upon the highways of this state is declared to be a business affected with the public interest. It is hereby declared to be the state transportation policy to do the following:

Â Â Â Â Â  (a) Promote safe, adequate, economical and efficient service and to promote the conservation of energy.

Â Â Â Â Â  (b) Promote sound, economic conditions in transportation.

Â Â Â Â Â  (c) Encourage the establishment and maintenance of reasonable rates for transportation services, without unjust discriminations, undue preferences or advantages or unfair or destructive competitive practices.

Â Â Â Â Â  (d) Provide specific state action immunity against all antitrust claims and prosecution in those instances when carriers lawfully develop, publish and charge rates relating to the transportation of persons or household goods and joint line rates relating to the transportation of other property and provide services specifically prescribed and subject to regulation by the Department of Transportation and in those instances when carriers lawfully engage in prior consultation for purposes described in this paragraph.

Â Â Â Â Â  (2) The volume of motor carrier traffic presents dangers and hazards on public highways and make it imperative that:

Â Â Â Â Â  (a) Stringent rules be employed, to the end that the highways may be rendered safe for the use of the general public;

Â Â Â Â Â  (b) The wear of such highways be controlled;

Â Â Â Â Â  (c) A minimum of inconvenience to other users of the highways be effected;

Â Â Â Â Â  (d) A minimum hindrance and stoppage to other users of the highways compatible with needs of the public for adequate transportation service, be effected;

Â Â Â Â Â  (e) The highways be safeguarded from improper or unnecessary usage;

Â Â Â Â Â  (f) Operation by irresponsible persons or any other operation threatening the safety of the public or detrimental to the general welfare be prevented;

Â Â Â Â Â  (g) Congestion of traffic on the highways be minimized;

Â Â Â Â Â  (h) The various transportation agencies of the state be adjusted and correlated so that public highways may serve the best interest of the general public; and

Â Â Â Â Â  (i) A method of assessing privilege taxes be provided to enable the further construction of highways and to provide for the operation, preservation and maintenance of highways already built.

Â Â Â Â Â  (3) The legislature hereby declares that to effect the ends and purposes listed in this section, this chapter is adopted. [Formerly 767.020]

Â Â Â Â Â  825.010 Compliance with chapter required. No for-hire carrier or private carrier shall operate any motor vehicle for the transportation of persons or property, or both, on any public highway in this state except in accordance with the provisions of this chapter. [Formerly 767.040; 1997 c.275 Â§35]

ECONOMIC AND SAFETY REGULATION

(Applicability)

Â Â Â Â Â  825.015 Nonapplicability of chapter to certain vehicles used in nonprofit transportation of passengers. (1) This chapter does not apply to motor vehicles with a seating capacity of less than 16 persons while used in nonprofit operation for commuting to job, job training or educational facilities.

Â Â Â Â Â  (2) For the purposes of this section, Ânonprofit operationÂ means a voluntary commuter ridesharing arrangement that may charge a fee to defray expenses but remains nonprofit in its operation without reference to any entity that may sponsor it. In establishing the fee, the following items may be included as expenses:

Â Â Â Â Â  (a) The cost of acquiring the vehicle;

Â Â Â Â Â  (b) Insurance;

Â Â Â Â Â  (c) Maintenance of the vehicle;

Â Â Â Â Â  (d) Fuel; and

Â Â Â Â Â  (e) Other reasonable expenses attributable to use of the vehicle for ridesharing purposes. [Formerly 767.022]

Â Â Â Â Â  825.017 Nonapplicability of chapter to certain persons and vehicles. Except as provided in ORS 825.026, this chapter does not apply to the persons or vehicles described in this section. The exemption under this section applies to the following persons and vehicles:

Â Â Â Â Â  (1) Vehicles being used by, or under contract with, any school board, district or person responsible for the administration of elementary or secondary school activities, and engaged exclusively in transporting students or combinations of students and other persons to or from school, to or from authorized school activities or other activities sponsored by the State Board of Higher Education, or for purposes provided under ORS 332.427. This exemption shall not be affected by the charging of a fee to cover the costs of the transportation.

Â Â Â Â Â  (2) Vehicles being used in a taxicab operation if the vehicle:

Â Â Â Â Â  (a) Is a passenger vehicle with a passenger seating capacity that does not exceed five;

Â Â Â Â Â  (b) Carries passengers for hire where the destination and route traveled may be controlled by a passenger and the fare is calculated on the basis of any combination of an initial fee, distance traveled or waiting time; and

Â Â Â Â Â  (c) Is transporting persons or property, or both, between points in Oregon.

Â Â Â Â Â  (3) Vehicles being used for the transportation of property by private carrier by means of a single vehicle or combination of vehicles with a combined weight that does not exceed 8,000 pounds.

Â Â Â Â Â  (4) Vehicles being used in operating implements of husbandry.

Â Â Â Â Â  (5) Vehicles being used as a hearse or ambulance.

Â Â Â Â Â  (6) Vehicles being used over any private road or thoroughfare.

Â Â Â Â Â  (7) Vehicles being used on any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products as defined in ORS 321.005, or the product of forest products converted to a form other than logs at or near the harvesting site, or when used for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with:

Â Â Â Â Â  (a) An agency of the United States;

Â Â Â Â Â  (b) The State Board of Forestry;

Â Â Â Â Â  (c) The State Forester; or

Â Â Â Â Â  (d) A licensee of an agency named in this subsection.

Â Â Â Â Â  (8) Vehicles being used on any county road for the removal of forest products as defined in ORS 321.005, or the products of forest products converted to a form other than logs at or near the harvesting site, if:

Â Â Â Â Â  (a) The use is pursuant to a written agreement entered into with the State Board of Forestry, the State Forester or an agency of the United States, authorizing the owner of the motor vehicle to use the road and requiring the owner to pay for or to perform the construction or maintenance of the county road, including any operator of a motor vehicle retained to transport logs, poles and piling for the owners who are exempt under this section;

Â Â Â Â Â  (b) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of the county road; and

Â Â Â Â Â  (c) Copies of the agreements or permits required by this subsection are filed with the Director of Transportation.

Â Â Â Â Â  (9) Vehicles being used in the transportation of persons for hire if the operation:

Â Â Â Â Â  (a) Is performed by a nonprofit entity;

Â Â Â Â Â  (b) Is not in competition with a regular route full-service scheduled carrier of persons that is subject to the provisions of this chapter or a service provided by a mass transit district formed under ORS chapter 267;

Â Â Â Â Â  (c) Is performed by use of vehicles operating in compliance with ORS 820.020 to 820.070; and

Â Â Â Â Â  (d) Is approved by the Department of Transportation as complying with paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (10) Vehicles being used in transporting disabled persons, with or without their supervisors or assistants, to or from rehabilitation facilities or child care services if the motor vehicle is a passenger motor vehicle with a seating capacity of not more than 12 passengers. The exemption provided by this subsection applies only when the motor vehicle is operated by or under contract with any person responsible for the administration of rehabilitation facilities as defined in ORS 344.710 to 344.730 or child care services provided by a facility licensed under ORS 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (11) Vehicles owned or operated by the United States or by any governmental jurisdiction within the United States except when owned or operated as a carrier of property for hire.

Â Â Â Â Â  (12) Vehicles owned or operated by a mass transit district created under ORS chapter 267.

Â Â Â Â Â  (13) Vehicles owned or operated by, or under contract with, a person responsible for the construction or reconstruction of a highway under contract with the Department of Transportation or with an agency of the United States when operated within the immediate construction project as described in the governmental agency contract during the construction period.

Â Â Â Â Â  (14) Vehicles owned or operated by, or under contract with, a charitable organization when exclusively engaged in performing transportation, either one way or round trip, necessary to the operation of the charitable organization. As used in this subsection, Âcharitable organizationÂ means an organization that has no capital stock and no provision for making dividends or profits, but derives its funds principally from public and private charity and holds them in trust for the promotion of the welfare of others and not for profit. Any organization claiming an exemption under this subsection shall file an affidavit with the department stating that it is organized and operated in accordance with the requirements of this subsection.

Â Â Â Â Â  (15) Vehicles with a maximum speed that does not exceed 35 miles per hour that are designed for off-road use and that are operated on the public highways in any one calendar year a number of miles that does not exceed 15 percent of the total number of miles the vehicle is operated for that calendar year.

Â Â Â Â Â  (16) Passenger vehicles with a passenger seating capacity that does not exceed five when used in the transportation of new telephone books.

Â Â Â Â Â  (17) A vehicle that is used in a limousine service operation in which the destination and route traveled may be controlled by the passenger and the fare is calculated on the basis of any combination of initial fee, distance traveled and waiting time if the vehicle:

Â Â Â Â Â  (a) Is a passenger vehicle with a passenger seating capacity that does not exceed eight;

Â Â Â Â Â  (b) Carries passengers for hire between points in Oregon; and

Â Â Â Â Â  (c) Operates on an irregular route basis.

Â Â Â Â Â  (18) Fire trucks and rescue vehicles that are designated as emergency vehicles by the Department of Transportation under ORS 801.260, while involved in emergency and related operations. [Formerly 767.025; 1997 c.275 Â§40; 1997 c.699 Â§1; 2003 c.589 Â§1; 2003 c.754 Â§6; 2005 c.228 Â§1]

Â Â Â Â Â  825.018 Report from owners or operators of vehicles exempted by ORS 825.017; rules. Owners or operators of vehicles exempt from the provisions of ORS chapter 825 by ORS 825.017 shall file an annual report with the Department of Transportation showing the miles of travel by registered weight class of vehicle for each exempt vehicle. The department shall determine by rule the form and manner of the report. [Formerly 767.026]

Â Â Â Â Â  825.020 Applicability of chapter to certain vehicles and combinations over 26,000 pounds. Except as otherwise provided in this section, this chapter does not apply to the persons or vehicles described in this section. The provisions of ORS 825.100, 825.137, 825.139, 825.141, 825.160, 825.164, 825.166, 825.168, 825.210 (1) and (3), 825.212, 825.450, 825.454, 825.470, 825.472, 825.474, 825.476, 825.480, 825.484, 825.488, 825.490, 825.492, 825.494, 825.496, 825.498, 825.504, 825.506, 825.507, 825.508 and 825.515 apply to any of the following vehicles or combinations of vehicles with a combined weight of more than 26,000 pounds:

Â Â Â Â Â  (1) Vehicles being used exclusively in the transportation of United States mail on a trip basis.

Â Â Â Â Â  (2) Vehicles being used in the transportation of persons for hire, in vehicles with a seating capacity of more than five persons, within a city and within three air miles of the city. When the three air mile radius extends into the corporate limits of another city, the two cities shall be considered as one city for the purposes of this subsection. The following apply to this subsection:

Â Â Â Â Â  (a) Service may also be provided to or from any area surrounding the area described under this subsection so long as the service does not compete with a carrier granted authority by the Department of Transportation under this chapter to operate in that surrounding area.

Â Â Â Â Â  (b) Any vehicle exempt from the provisions of this chapter under this subsection is subject to regulation by the city or cities in which it is operated.

Â Â Â Â Â  (3) Vehicles being used for the purpose of transporting persons or property in connection with the patrolling of forests for the prevention or fighting of forest fires.

Â Â Â Â Â  (4) Vehicles being used in towing or otherwise transporting vehicles at the direction of a police officer or in servicing, towing or transporting wrecked or disabled vehicles, or in towing or transporting a replacement vehicle for such wrecked or disabled vehicle if the vehicle:

Â Â Â Â Â  (a) Is not otherwise used in transporting goods and merchandise for compensation; and

Â Â Â Â Â  (b) In the case of towing, is specially constructed for that use or has a combined weight not exceeding 8,000 pounds.

Â Â Â Â Â  (5) Vehicles being used by a for-hire carrier to transport within this state free or at reduced rates:

Â Â Â Â Â  (a) The carrierÂs officers, agents or employees, or dependent members of the families of those individuals, or the personal effects or household goods of those individuals.

Â Â Â Â Â  (b) Ministers of religions, inmates of hospitals and individuals exclusively engaged in charitable and eleemosynary work.

Â Â Â Â Â  (c) Indigent, destitute and homeless individuals and the necessary agents employed in the transportation.

Â Â Â Â Â  (d) Witnesses attending legal investigations in which the carrier is interested.

Â Â Â Â Â  (e) Persons injured in wrecks and physicians and nurses attending those persons.

Â Â Â Â Â  (f) Persons providing relief in cases of general epidemic, pestilence or other emergency.

Â Â Â Â Â  (g) Persons traveling under commuter, party or excursion passenger tickets, if available to all persons applying under like circumstances or conditions.

Â Â Â Â Â  (h) Persons traveling under an exchange of passes between for-hire carriers.

Â Â Â Â Â  (6) Vehicles being used to transport plants, artificial and natural flowers and accompanying florist accessories in movements originating at retail shops.

Â Â Â Â Â  (7) Any vehicle used by a person licensed under ORS 508.235 while the person is transporting the personÂs own, unsold catch of fish from the point of landing to the first point where fish from the catch will be sold, placed in storage or processed in any way.

Â Â Â Â Â  (8) Vehicles owned or operated by truck leasing companies operated empty over the public highways for the purpose of relocation of equipment. This exemption does not apply to motor vehicles operated empty as a result of or for the purpose of transporting passengers or property. [Formerly 767.027]

Â Â Â Â Â  825.022 Nonapplicability of certain provisions to vehicles and combinations of 26,000 pounds or less. The provisions of ORS 825.104, 825.160, 825.450, 825.454, 825.470, 825.472, 825.474, 825.476, 825.480, 825.484, 825.488, 825.490, 825.492, 825.494, 825.496 and 825.515 do not apply to any vehicle or combination of vehicles with a combined weight of 26,000 pounds or less. [Formerly 767.028]

Â Â Â Â Â  825.024 Applicability to farm vehicles. (1) Except as provided in ORS 825.026 or as otherwise provided in this section, this chapter does not apply to a motor vehicle or combination owned or leased by a farmer who meets the qualifications under ORS 805.310 if the vehicle or combination:

Â Â Â Â Â  (a) Is used for transportation described under ORS 805.390.

Â Â Â Â Â  (b) Is used for transporting sand, gravel, rock, dirt, debris, cinders or asphaltic concrete mix to a project of a district or corporation organized under ORS chapter 545, 547 or 554 when the project is being constructed on land owned or leased by the farmer and the materials are directly related to the construction of the project.

Â Â Â Â Â  (c) Has three or fewer permanent axles and is used in part to provide transportation services for hire when such services relate to the farm of another and are services that the vehicle owner could perform in the operation of the ownerÂs farm under farm vehicle registration issued under ORS 805.300 or with the farm device issued under ORS 805.400. For purposes of this paragraph, a single drop axle is not a permanent axle.

Â Â Â Â Â  (d) Is a combination of a pickup truck and a trailer and is used in part to provide transportation services for hire when such services relate to the farm of another and are services that the vehicle owner could perform in the operation of the ownerÂs farm under farm vehicle registration issued under ORS 805.300 or with the farm device issued under ORS 805.400.

Â Â Â Â Â  (2) Vehicles or combinations that either are registered under ORS 805.300 or have a farm device issued under ORS 805.400 are subject to the provisions of ORS 825.210, 825.250 and 825.252 if the vehicles or combinations:

Â Â Â Â Â  (a) Are operating in interstate commerce; or

Â Â Â Â Â  (b) Have a combined weight of more than 80,000 pounds.

Â Â Â Â Â  (3) Any farmer with a vehicle registered under ORS 805.300, or with a farm device issued under ORS 805.400, may obtain a permit under ORS 825.102 that will authorize partial use of the vehicle to provide transportation services for hire.

Â Â Â Â Â  (4) Any person issued a permit as described in subsection (3) of this section must comply with record keeping requirements and reporting requirements that the Department of Transportation determines necessary for the department to administer this section. The department may deny the exemptions from provisions of this chapter provided to persons issued permits as described in subsection (3) of this section if a person fails to comply with record keeping requirements. [Formerly 767.030; 1997 c.249 Â§262; 1997 c.673 Â§1; 2003 c.589 Â§2]

Â Â Â Â Â  825.026 Applicability of chapter to certain otherwise exempt vehicles when transporting hazardous wastes. This chapter does not apply to the vehicles described in ORS 825.017 and 825.024 except that the vehicles are subject to ORS 825.258 and 825.990 (3) and (4) and the rules adopted by the Department of Transportation relating to the safety of the vehicles while engaged in the transportation of hazardous wastes on public highways. [Formerly 767.032]

Â Â Â Â Â  825.028 Transportation services for charitable organizations. (1) For-hire carriers may provide transportation of persons or household goods for charitable organizations or civic nonprofit organizations and festivals at no charge or at reduced rates or in exchange for promotional services by the charitable organization or civic nonprofit organization or festival.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCharitable organizationÂ has the meaning given for that term in ORS 825.017 (14).

Â Â Â Â Â  (b) ÂCivic nonprofit organizationÂ or ÂfestivalÂ means an organization or festival classified under the Internal Revenue Code as having a 501(c)(3) or 501(c)(4) tax exempt status. [Formerly 767.038; 2003 c.589 Â§8]

Â Â Â Â Â  825.030 Application of chapter to interstate and foreign commerce. This chapter applies to interstate and foreign commerce, except insofar as it may be in conflict with the provisions of the Constitution and the laws of the United States. [Formerly 767.045]

Â Â Â Â Â  825.032 Nonapplicability of economic regulation to specified vehicles. Except as otherwise provided in this section, this chapter does not apply to the persons or vehicles described in this section. The provisions of ORS 825.250, 825.252, 825.254, 825.256, 825.258, 825.260, 825.950, 825.955, 825.960 and 825.990 apply to the following persons and vehicles:

Â Â Â Â Â  (1) A vehicle owned or operated by a person prior to the time the vehicle is placed in commercial operation.

Â Â Â Â Â  (2) A person transporting the personÂs own commercial fishing boat if the combined weight of the vehicle, trailer and boat is 15,000 pounds or less.

Â Â Â Â Â  (3) A vehicle being used for the purposes of forest protection and fire suppression if the vehicle is necessary in order to comply with ORS 477.615 or 477.650 or a similar federal statute, including but not limited to a vehicle being moved to or from the forest protection district operation area. [2003 c.589 Â§4]

(Certificates and Permits)

Â Â Â Â Â  825.100 Certificate or permit required for commercial transportation of persons or property on public highways. No person shall operate any motor vehicle, whether loaded or empty, on any highway in this state as a carrier in the transportation of persons or property without possessing, in addition to any license required by any other law, a valid certificate or permit from the Department of Transportation authorizing the proposed operation. Each operation of a motor vehicle in violation of this section is a separate violation, whether the prohibited operations occur within the same day or different days or relate to the same motor vehicle or different motor vehicles. [Formerly 767.105]

Â Â Â Â Â  825.102 Issuance of permits to intrastate for-hire carriers. (1) Except as provided in subsection (6) of this section and ORS 825.135, the Department of Transportation shall issue a permit to a person to provide transportation as a for-hire carrier over any highway in this state in intrastate commerce if the person applies for the permit and the department is satisfied that the person is able to comply with the provisions of this chapter and the rules of the department.

Â Â Â Â Â  (2) In deciding whether to approve an application for a permit under this section, the department shall consider any evidence demonstrating that the applicant is unable to comply with this chapter and the rules of the department and shall deny the application if the applicant does not meet the financial responsibility and safety requirements established by this chapter and by rules of the department.

Â Â Â Â Â  (3) If an application for a permit under this section is denied, the department shall notify the applicant of the reasons for denial. The applicant is entitled to a hearing if written request for a hearing is made within 15 days of the notification of denial.

Â Â Â Â Â  (4) A permit granted under this section is not transferable. The department shall determine by rule what constitutes transfer of a permit.

Â Â Â Â Â  (5) A permit issued under this section may be suspended or revoked as provided in this chapter. Grounds for suspension or revocation include, but are not limited to, failure to maintain compliance with safety requirements, failure to maintain compliance with financial responsibility requirements and failure to report or pay fees, taxes or penalties due the department.

Â Â Â Â Â  (6) A permit shall not be granted under this section for transportation of persons by a regular route full-service scheduled carrier or for transportation of household goods. Regular route full-service scheduled carriers of persons and carriers of household goods are subject to the certificate provisions of ORS 825.110. [1995 c.306 Â§2]

Â Â Â Â Â  825.104 Issuance of permits to interstate carriers. (1) A for-hire or private carrier engaged or to engage in interstate operations shall apply to the Department of Transportation for a permit.

Â Â Â Â Â  (2) The department shall issue a permit to the carrier without a hearing and as a matter of course if:

Â Â Â Â Â  (a) The carrier files with the department a statement that its operations either are authorized by the United States Department of Transportation or are exempt from such regulation; and

Â Â Â Â Â  (b) The carrier furnishes to the department either evidence of coverage by public liability or property damage insurance, as required by ORS 825.160 to 825.166, or evidence that it qualifies as a self-insurer under ORS 825.168.

Â Â Â Â Â  (3) No for-hire or private carrier engaged or to engage in interstate operations shall perform any transportation service upon the public highways of this state without first having applied for and secured a permit in compliance with subsection (1) of this section. [Formerly 767.155; 2001 c.335 Â§4]

Â Â Â Â Â  825.106 Issuance of permits to carriers described in ORS 825.020. Upon receipt of the information in writing required by the application form for permits in that class and in compliance with the law, rules and regulations of the Department of Transportation, permits shall be issued to motor carriers described in ORS 825.020, conditioned that the proposed operation will not be attended with substantial damage to the highway or danger to the users thereof, to adjacent property or facilities or to the public. The applicant is entitled to a hearing by the department if the application has been declined by the department. [Formerly 767.157]

Â Â Â Â Â  825.108 Issuance of permits to private carriers; exception. (1) Upon receipt of the information in writing required by the application form for permits in that class and in compliance with the law and the rules and regulations of the Department of Transportation, permits shall be issued to private carriers, conditioned that the proposed operation will not be attended with substantial damage to the highway or danger to the users thereof, to adjacent property or facilities or to the public. The applicant is entitled to a hearing by the department if the application has been declined by the department.

Â Â Â Â Â  (2) A person acting as a private carrier need not obtain a permit from the department for operating any vehicle or combination of vehicles with a combined weight of 26,000 pounds or less. [Formerly 767.150]

Â Â Â Â Â  825.110 Issuance of certificates to carriers of household goods and certain carriers of passengers; hearings; findings; transfer procedure. (1) When a person files with the Department of Transportation an application for a certificate to operate as a for-hire regular route full-service scheduled carrier of persons as described in ORS 825.234 or as a for-hire carrier of household goods, for the extension of an existing certificate, or for the transfer of a certificate, the department shall serve notice of the application upon every person who has an application filed and pending before the department to serve the territory proposed to be served by the applicant, or who holds a certificate to serve that territory. If any person desires to protest the issuance, extension or transfer of the certificate, the person may file notice thereof with the department within 15 days from the date of service of the notice of application. The department thereupon shall fix a time and place for a hearing upon the application, and shall serve notice of the hearing upon the applicant and any person who has filed a protest. For the purpose of being properly and fully informed, the department may hold a hearing on an application although no protest is filed.

Â Â Â Â Â  (2) If no person protests within the time provided in subsection (1) of this section, the department may order the issuance, transfer or extension of the certificate without a hearing, if the applicant shows compliance with subsection (4)(a), (b) and (d) to (f) of this section.

Â Â Â Â Â  (3) If all protests to the application are withdrawn prior to the closing of the record, the department may order the issuance or transfer of the certificate if the applicant shows compliance with subsection (4)(a), (b) and (d) to (f) of this section.

Â Â Â Â Â  (4) If the application for issuance or transfer of a certificate is the subject of a hearing, the department shall issue the certificate if the applicant has complied with this chapter and the rules of the department, and if the department finds from the record and the evidence submitted at the hearing that:

Â Â Â Â Â  (a) The applicant is fit, willing and able properly to perform the service proposed;

Â Â Â Â Â  (b) The applicant has certified that the vehicles listed on the application comply with all Oregon laws and rules covering vehicle safety and operations and will be so maintained;

Â Â Â Â Â  (c) The service proposed, to the extent authorized, is or will be required by the present or future public convenience and necessity or in case of proceedings under ORS 825.129 if the department finds the assignment or other transfer is in the public interest;

Â Â Â Â Â  (d) The service proposed will not be attended with substantial damage to the highways or danger to other highway users or to the public;

Â Â Â Â Â  (e) The rates, schedules or contracts proposed by the applicant, if an intrastate operator, are approved by the department; and

Â Â Â Â Â  (f) The applicant can and will furnish and file the insurance, bond or substitute security or qualify as self-insurer as provided in this chapter.

Â Â Â Â Â  (5) If the application for issuance or transfer of a certificate is the subject of a hearing, and if the department does not find that all the conditions provided in subsection (4) of this section are satisfied, the department may deny the application or may order that issuance of the certificate be deferred pending compliance by the applicant with those conditions provided in subsection (4) of this section specified in the order.

Â Â Â Â Â  (6) If the applicant fails to appear at the time and place fixed for the hearing, the application may be denied.

Â Â Â Â Â  (7)(a) Pending determination of application for transfer of a certificate, the department, without hearing, may grant approval of the temporary operation of the certificate by the prospective transferee, or, if the transferorÂs service to the public may be substantially impaired, may authorize temporary management of the transferorÂs motor carrier operations by the prospective transferee.

Â Â Â Â Â  (b) Service performed under any temporary authority granted under this section is subject to all provisions of this chapter and the rules of the department.

Â Â Â Â Â  (c) Service performed under any temporary authority granted under this section creates no presumption that transfer of the certificate is required by the public convenience and necessity or is in the public interest.

Â Â Â Â Â  (d) Evidence of operation under a temporary authority as provided in this section is not admissible to show the extent of utilization of the certificate to be transferred. [Formerly 767.135]

Â Â Â Â Â  825.115 Temporary authority to provide transportation services; request; protest; duration; renewal; procedure to obtain permanent authority. (1) The Department of Transportation may grant temporary authority for a for-hire carrier to provide transportation of persons or household goods where it is shown that a need exists for such service. Such temporary authority may be authorized only if the department receives a request for service from a user of the proposed transportation service, and if the department concludes, after investigation, that the request represents a true need.

Â Â Â Â Â  (2) The department shall provide for protest and hearing under ORS 825.110 within 90 days after temporary authority is issued under this section. The department shall cancel immediately any temporary authority granted under this section if the department determines at hearing that the authority does not comply with requirements for grant of authority under ORS 825.110.

Â Â Â Â Â  (3) The department shall not grant temporary authority under this section for an initial period of more than six months.

Â Â Â Â Â  (4) The department may renew temporary authority granted under this section one time for a period of not more than six months.

Â Â Â Â Â  (5) A person who is granted temporary authority under this section may apply for permanent authority to provide the transportation after the expiration of the temporary authority by making application in the manner provided for application for permanent authority under this chapter.

Â Â Â Â Â  (6) A grant of temporary authority under this section does not establish any right to a grant of permanent authority under this chapter, but a carrier may use evidence from operation under temporary authority under this section to establish a need for transportation services and to establish an ability to provide those services. [Formerly 767.167]

Â Â Â Â Â  825.117 Emergency authority for transportation without hearing. (1) If any condition or emergency arises requiring relief in cases of general epidemic, pestilence or other calamitous visitation in the state or any community therein, wherein the public or community interest or the transportation of any persons or household goods requires, in the opinion of the Department of Transportation, the issuance of a certificate for emergency transportation service, the department may issue an emergency certificate therefor, without hearing or order, the term of which shall be limited to a reasonable time to be determined by the department under the circumstances.

Â Â Â Â Â  (2) The department may issue an emergency certificate without hearing or order for transportation services donated for the benefit of a charitable organization, if the services are transportation of persons or household goods and the services are not of a type ordinarily required in the operation of the organization. Notwithstanding any other provision of this chapter, a certificate issued pursuant to this subsection shall be issued without charge to the applicant. As used in this subsection Âcharitable organizationÂ means any person organized and existing for religious or medical purposes or any political subdivision of this state.

Â Â Â Â Â  (3) The emergency authority issued under this section will not convey any right to permanent authority or be evidence of a need for permanent authority. [Formerly 767.170]

Â Â Â Â Â  825.125 Applications for authority; rules. The Department of Transportation shall prescribe forms of applications for certificates or permits for the use of applicants and shall make regulations for the filing thereof. [Formerly 767.125]

Â Â Â Â Â  825.127 When hearing and order not required. Hearing and order are not required for the issuance of a permit to a for-hire carrier engaged in performing local cartage of household goods within areas designated by the Department of Transportation pursuant to ORS 825.240. [Formerly 767.145]

Â Â Â Â Â  825.129 Legal status of certificates. (1) Notwithstanding any provision of law, no certificate issued under this chapter, or any prior law, shall be assigned or otherwise transferred except as provided in ORS 825.110.

Â Â Â Â Â  (2) No such certificate shall be construed to be a franchise or irrevocable or exclusive or to possess value for ratemaking purposes. However, upon the death of an individual holding a certificate:

Â Â Â Â Â  (a) If the estate of such individual is admitted to probate, the executor or personal representative may continue the operation thereunder, for the purpose of transferring the certificate, for a period not to exceed two years from the date of death; or

Â Â Â Â Â  (b) If the estate of such individual is not probated, all the heirs of the deceased holder of the certificate may file with the Department of Transportation an application for the transfer of the certificate together with an affidavit signed by the heirs stating the name of the person to whom the certificate is to be transferred. If any heir has not reached the age of majority or is otherwise legally incapacitated, the heirÂs parent or guardian shall sign for the heir. The affidavit shall be on a form prescribed and furnished by the department. Subject to the provisions of ORS 825.135, the department shall transfer the certificate to the person named as transferee in the affidavit.

Â Â Â Â Â  (3) In determining the scope of authority to be transferred under subsection (2) of this section, the department shall consider, as evidence of past use under the certificate, only the services furnished during the two-year period immediately preceding the death of the certificate holder.

Â Â Â Â Â  (4) If an application under subsection (2) of this section for the transfer of the certificate is not filed within 18 months of the date of death, and if such certificate is not transferred within two years of the date of death, the certificate shall be deemed automatically revoked. [Formerly 767.186; 1997 c.275 Â§36]

Â Â Â Â Â  825.135 Denial of certificate, permit, transfer or extension of authority; hearing; restriction. (1) Notwithstanding any other provision of law, an applicant shall not be granted a certificate, permit, transfer of any operating authority, extension of any operating authority or variance permit under ORS chapter 818 if the Department of Transportation has reasonable grounds to believe, based on information contained in department files and records, or based on evidence presented either during hearing held under the provisions of ORS 825.110 or during hearing with respect to an application filed under ORS 825.102, that any of the following apply:

Â Â Â Â Â  (a) The applicant is not capable of conducting the transportation service contemplated, in compliance with the law and rules of the department.

Â Â Â Â Â  (b) The applicant is or has been a repeated and intentional violator of the provisions of this chapter, of ORS chapter 818 or of the rules of the department. This paragraph does not apply to violations for which an applicant has been penalized under subsection (3) of this section.

Â Â Â Â Â  (c) The information contained in the application pertaining to ownership, possession or control of the equipment or operation to be conducted is false.

Â Â Â Â Â  (2) As used in this section ÂapplicantÂ includes, but is not necessarily limited to, any person having a substantial interest or control, directly or indirectly, in or over the operations conducted or to be conducted under the carrierÂs authority.

Â Â Â Â Â  (3) A person whose application has been denied under subsection (1) of this section shall not be eligible to renew the application or to operate or participate directly or indirectly in the proposed operation for a period of time ordered by the department. The period of time ordered by the department under this subsection shall in no event be less than a period of six months from the date application has been denied and shall continue until the applicant has complied with any other penalties ordered by the department under this or other provisions of this chapter. An applicant may renew an application without prejudice by past violations after the penalty period under this subsection.

Â Â Â Â Â  (4) Upon request, any person whose application has been denied under subsection (1) of this section shall be granted a hearing. This subsection does not require a separate or additional hearing for applicants if the issues are addressed as part of any hearing on the application. After the hearing, the department shall grant or deny the application in conformity with the findings.

Â Â Â Â Â  (5) Subsection (1) of this section shall be strictly construed for purposes described in this subsection and shall control over any other purposes or policy considerations under the laws relating to motor carriers. The department shall exercise the authority granted under subsection (1) of this section to assure that persons described in subsection (1)(b) of this section:

Â Â Â Â Â  (a) Achieve an awareness of and respect for the provisions of this chapter, ORS chapter 818 and rules of the department.

Â Â Â Â Â  (b) Do not legitimize activities that violate this chapter, ORS chapter 818 or the rules of the department by applying for and receiving any operating authority to continue previously unlawful activities.

Â Â Â Â Â  (6) If the department determines that a carrier issued authority under this chapter is not providing requested transportation services that are within the authority of the carrier, the department shall limit the authority of the carrier to service that the carrier is actually providing unless the carrier provides full transportation services permitted under the carrierÂs authority. [Formerly 767.130; 1997 c.722 Â§4]

Â Â Â Â Â  825.137 Cancellation, revocation or suspension of authority, generally. (1) Certificates and permits when issued shall be valid until suspended or revoked when the carrier is found by the Department of Transportation to be in violation of this chapter or ORS chapter 818. A variance permit issued under ORS chapter 818 shall be valid for the length of time for which it is issued unless prior to that time the permit is suspended or revoked by the Department of Transportation for violation of this chapter or ORS chapter 818.

Â Â Â Â Â  (2) Certificates or permits, or variance permits issued pursuant to ORS chapter 818, may be suspended or canceled by the department based upon the departmentÂs own motion after notice and hearing, when the certificate or permit holder:

Â Â Â Â Â  (a) Or agents or employees of the holder have repeatedly violated this chapter or other highway or motor laws of this state. In applying this paragraph the department may consider violations by agents or employees of the holder that occurred prior to the time they became agents or employees of the holder, but only if the agent or employee has a substantial interest or control, directly or indirectly, in or over the operation of the holder.

Â Â Â Â Â  (b) Has repeatedly violated or avoided any order or rule of the department.

Â Â Â Â Â  (c) Is a transporter of persons or household goods and has repeatedly made unlawful rebates or repeatedly underestimated transportation charges to clients.

Â Â Â Â Â  (d) Has repeatedly refused or has repeatedly failed, after being requested to do so, to furnish service authorized by certificate. The department in such cases may also, in the discretion of the department, restrict the certificate to conform with operations conducted.

Â Â Â Â Â  (e) Has not, except for reasons beyond the control of the holder, transported persons or household goods authorized by the certificate for a period exceeding 180 consecutive days immediately preceding the filing of the complaint in the proceeding. The department in these cases may also, in the discretion of the department, restrict the certificate to conform with operations performed that were required by the public convenience and necessity.

Â Â Â Â Â  (f) Has not, except for reasons beyond the control of the holder, transported property or persons authorized by the permit for a period exceeding one year immediately preceding the filing of the complaint in the proceeding.

Â Â Â Â Â  (g) Has refused, or has failed, within the time provided, to file the annual report required by ORS 825.320 or has failed or refused to maintain records required by the department or to produce such records for examination within the time set by the department.

Â Â Â Â Â  (h) Has failed to appear for hearing after notice that the certificate or permit is under investigation.

Â Â Â Â Â  (i) Has filed with the department an application which is false with regard to the ownership, possession or control of the equipment being used or the operation being conducted.

Â Â Â Â Â  (3) The department shall not suspend or revoke a certificate or permit of a vehicle or person described in ORS 825.020 unless the person or vehicle is in violation of this section and ORS 825.139, 825.141, 825.160, 825.164, 825.166, 825.168, 825.210 (1) and (3), 825.212, 825.450, 825.454, 825.470, 825.472, 825.474, 825.476, 825.480, 825.484, 825.488, 825.490, 825.492, 825.494, 825.496, 825.498, 825.504, 825.506, 825.507, 825.508 or 825.515. [Formerly 767.190; 1997 c.275 Â§37; 1997 c.722 Â§5; 1999 c.59 Â§249]

Â Â Â Â Â  825.139 Suspension or cancellation of authority for tax delinquency or failure to file bond; notice; hearings. (1) A certificate or permit is subject to suspension or cancellation, if the holder thereof:

Â Â Â Â Â  (a) Is delinquent in reporting or paying any fees, taxes or penalties due the Department of Transportation, whether imposed under this chapter or under ORS chapter 826; or

Â Â Â Â Â  (b) Has refused or failed, within the time provided, to file a deposit or bond requested under ORS 825.506.

Â Â Â Â Â  (2) A written 10-day notice of suspension shall be given to the certificate or permit holder and unless a hearing is requested within such time, the certificate or permit shall be deemed suspended without further notice or hearing until the report, payment, bond or deposit is filed with the department.

Â Â Â Â Â  (3) Upon a written 10-day notice by the department, a certificate or permit may be suspended or canceled for any of the reasons set forth in subsection (1) of this section. If the certificate or permit is suspended, the filing of the report, payment, bond or deposit will not reinstate the authority until the suspension period has expired, except on order of the department. [Formerly 767.786; 1997 c.275 Â§38; 2001 c.567 Â§9]

Â Â Â Â Â  825.141 Reinstatement fee after suspension of authority. In addition to any other requirements of this chapter, a carrier whose operating authority has been suspended shall pay a reinstatement fee of $25 to the Department of Transportation before the operating authority may be reinstated, plus $5 for each vehicle receipt outstanding under the carrierÂs authority at the time of suspension, if the suspension has been in effect more than 30 days. However, if the suspension has been in effect for 30 days or less, in addition to the reinstatement fee of $25 the carrier only need pay $5 for each receipt it does not surrender upon application for reinstatement of the authority. [Formerly 767.797; 2001 c.567 Â§3]

Â Â Â Â Â  825.145 [Formerly 767.120; repealed by 1997 c.275 Â§44]

(Insurance and Bond)

Â Â Â Â Â  825.160 Liability insurance of carriers. (1) Except as provided in ORS 825.168, no certificate or permit shall be issued to any person to operate as a motor carrier until the person has in effect a policy of public liability and property damage issued by an insurance company or reciprocal insurance exchange authorized to transact business within this state, and in accordance with the policies, forms and manuals on file with the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Insurance required under this section shall be provided at minimum limits the Department of Transportation by rule may prescribe, and upon such terms, conditions and provisions as the department may determine to be necessary for the reasonable indemnification of the patrons of the applicant and of the public against damage and injury for which the applicant may be liable by reason of the operation of any motor vehicle. However, the insurance policy required of a carrier or persons engaged solely in interstate commerce need not provide for the protection of their patrons.

Â Â Â Â Â  (3) In fixing the amount of the insurance policy the Department of Transportation shall give due consideration to the character and amount of traffic, the number of persons involved and the degree of danger which the proposed operation involves. [Formerly 767.195]

Â Â Â Â Â  825.162 Collect on delivery service authorized for intrastate carriers; cargo insurance; bond. (1) For-hire carriers of property intrastate may provide collect on delivery service. Any carrier providing collect on delivery service shall obtain a satisfactory bond in a sum to be fixed by the Department of Transportation, conditioned that such carrier shall make compensation to shippers or consignees for all property shipped collect on delivery, or money collected therefor, belonging to shippers or consignees and coming into the possession of such carrier in connection with its transportation business.

Â Â Â Â Â  (2) No certificate or permit shall be issued to any person to operate intrastate as a for-hire carrier of freight or express until the person has in effect cargo insurance in such penal sum as the department may deem necessary to protect adequately the interests of the public. This policy shall bind the assurer for loss of, or damage to, property carried in, upon or attached to the motor vehicles or other equipment operated by, for or under the control of the assured, or while in the care or custody of the assured.

Â Â Â Â Â  (3) The department may waive the requirement of such bond or cargo insurance for any carrier whose service is limited to commodities not subject to material damage or loss through ordinary transportation hazards, or any carrier who does not engage in transporting collect on delivery shipments. [Formerly 767.200]

Â Â Â Â Â  825.164 Rules for compliance with ORS 825.160 and 825.162; notice prior to cancellation of insurance or bond; suspension of authority when insurance or bond inoperative. (1) The Department of Transportation by rule shall establish a system for determining how motor carriers demonstrate compliance with the insurance and bond requirements of ORS 825.160 and 825.162. The system may require certification of compliance by the carrier or the filing of a policy or bond with the department and may require different acts of compliance based on class of carrier or experience. The system shall also specify what acts constitute failure to comply for purposes of revocation or suspension of the carrierÂs authority.

Â Â Â Â Â  (2) No insurance policy or collect on delivery bond furnished under ORS 825.160 or 825.162 may be canceled or otherwise terminated at any time prior to its expiration until the indemnity or surety company or reciprocal insurance exchange which executed the same, has filed with the department a notice of cancellation as provided in such bond or policy. Such cancellation shall be effective not less than 30 days from the date of receipt, and no agreement between the parties thereto shall operate to avoid this restriction upon cancellation.

Â Â Â Â Â  (3) If any insurance policy or collect on delivery bond required under ORS 825.160 or 825.162 becomes inoperative, the authority under the certificate or permit involved shall cease and be suspended insofar as it pertains to any affected vehicles until an insurance policy or collect on delivery bond meeting the requirements of ORS 825.160 and 825.162 becomes effective and is accepted by the department. [Formerly 767.205]

Â Â Â Â Â  825.166 Deposit of securities or letter of credit in lieu of insurance or bond. (1) In lieu of the insurance policy or surety bond, the holder of any certificate or permit may file with the Department of Transportation an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or money, bank or savings and loan savings certificates, or bonds, negotiable by delivery, of the State of Oregon, school districts therein, or of any county therein, or obligations of the United States, or obligations for which the faith of the United States is pledged for the payment of both the principal and interest, equal in amount to the amount of the insurance policy or bond required by the department.

Â Â Â Â Â  (2) So long as the deposit remains unencumbered the depositor is entitled to collect the interest upon such securities.

Â Â Â Â Â  (3) The department shall hold the securities or letter of credit upon such terms as the department shall designate and approve pursuant to the provisions of this chapter, and shall deliver such securities or letter of credit to the State Treasurer, who shall receive and hold them subject to the lawful orders of the department. The State Treasurer and the surety or letter of credit issuer of the treasurer shall be liable upon the official bond or letter of credit for their safekeeping. The depositors shall reimburse the State Treasurer for any expenses incurred by the treasurer in the mailing, insuring, shipping or delivering of any such securities or letter of credit, or of the interest coupons attached thereto as they mature.

Â Â Â Â Â  (4) Such substituted security or letter of credit shall be subject to the liabilities imposed by the terms of the policy of insurance or surety bond or letter of credit then currently used by the department.

Â Â Â Â Â  (5) If the securities or letter of credit provided for in this section are furnished in lieu of an insurance policy or bond, they shall not be subject to withdrawal or assignment by the holder of the certificate or permit, either voluntarily or by operation of law, until the expiration of one year after the holder of the certificate or permit, in connection with which they are furnished has:

Â Â Â Â Â  (a) Substituted therefor a policy of insurance or surety bond as provided in ORS 825.160 and 825.162;

Â Â Â Â Â  (b) The certificate or permit canceled; or

Â Â Â Â Â  (c) Surrendered such certificate or permit to the department for cancellation and has ceased operation thereunder.

Â Â Â Â Â  (6) If any such securities become impaired in value, the department shall require additional protection by insurance, bond, letter of credit or substitute security to the extent that the value of the securities may have become impaired. [Formerly 767.210; 1997 c.631 Â§559]

Â Â Â Â Â  825.168 Self-insurance in lieu of insurance or bond. (1) Any for-hire carrier, engaged in interstate or interstate and intrastate operations within the State of Oregon, which is or becomes qualified as a self-insurer with the Interstate Commerce Commission of the United States in accordance with laws of the United States applicable to self-insurance by motor carriers, is exempt, so long as such qualification remains effective, from the provisions of ORS 825.160 to 825.166.

Â Â Â Â Â  (2) The Department of Transportation may require proof of the existence and continuation of such exempt status to be made by affidavit of the carrier in such form and at such times as the department may prescribe. [Formerly 767.215]

(Fees)

Â Â Â Â Â  825.180 Application fee; transfer fee; refunds. (1) In addition to the other fees prescribed in this chapter:

Â Â Â Â Â  (a) A person applying for a certificate under ORS 825.110 shall pay an application fee of $300.

Â Â Â Â Â  (b) A person applying for a permit under ORS 825.127 shall pay a fee of $50.

Â Â Â Â Â  (c) A person applying for a permit under ORS 825.102 shall pay an application fee of $300.

Â Â Â Â Â  (d) A person applying for a change in a permit shall pay a fee of $50.

Â Â Â Â Â  (e) A person applying for transfer of a certificate shall pay a fee of $300.

Â Â Â Â Â  (f) A person registering under ORS 825.245 for the first time shall pay an initial application fee of $200.

Â Â Â Â Â  (g) A person making an application under any provision of this chapter not specified in this subsection shall pay a fee of $150 if the matter is set for a hearing.

Â Â Â Â Â  (2) The Department of Transportation may refund the fees collected under this section if the applicant parties or their duly authorized representatives make written request therefor, if:

Â Â Â Â Â  (a) Request for withdrawal of the application was received by the department no later than five days before the hearing date or if no hearing is required, such request must have been received prior to issuance of authority; and

Â Â Â Â Â  (b) The department finds that:

Â Â Â Â Â  (A) Applicant is not eligible to file application;

Â Â Â Â Â  (B) Certificate authority is not needed for the service intended;

Â Â Â Â Â  (C) ApplicantÂs death or serious illness precludes conducting the operations for which application was made; or

Â Â Â Â Â  (D) Transferor withdraws consent for transfer of certificate.

Â Â Â Â Â  (3) When the department fixes a time and place for a hearing as required by ORS 825.110 (1), if any person who protested fails to appear at the hearing and failed to withdraw the protest at least five days before the date of the hearing, the department may require such person to pay a sum equal to the application fee required by this section. [Formerly 767.305; 1997 c.275 Â§39; 2003 c.754 Â§7]

(Regulatory Authority Generally)

Â Â Â Â Â  825.200 Rules and orders regarding uniform cargo liability and joint line rates. (1) With respect to intrastate transportation by motor carriers, the Department of Transportation may adopt and enforce rules, and issue and enforce orders, related to:

Â Â Â Â Â  (a) Uniform cargo liability, uniform bills of lading or receipts and uniform cargo credit; and

Â Â Â Â Â  (b) Joint line rates, and routes, classifications and mileage guides for the purpose of providing antitrust immunity.

Â Â Â Â Â  (2) Rules and orders adopted and issued under subsection (1) of this section are mandatory only in respect to transportation described in ORS 825.202. [1995 c.306 Â§3]

Â Â Â Â Â  825.202 DepartmentÂs authority over for-hire carriers of persons and of household goods. The Department of Transportation shall supervise and regulate the transportation of persons and of household goods by for-hire carriers and with respect thereto shall:

Â Â Â Â Â  (1) After hearing, regulate and prescribe just, fair and reasonable rates, classifications and practices.

Â Â Â Â Â  (2) Prescribe the kind and form of accounts, manifests, receipts and records to be used and kept pertaining to operation, and the method and manner of keeping them and require their preservation for such time as the department may determine proper, and have access thereto with right of audit and inspection at all reasonable times.

Â Â Â Â Â  (3) Require the filing of such periodical or other reports or data of such carriers as the department deems necessary.

Â Â Â Â Â  (4) Require reasonably adequate service and facilities.

Â Â Â Â Â  (5) Regulate operating schedules of for-hire regular route full-service scheduled carriers of persons so as to meet the needs of any community served and so as to prevent unnecessary duplication of for-hire carrier services. [Formerly 767.405]

Â Â Â Â Â  825.204 Regulation of shipping receipts, changes of vehicles and routes, records and mileage for carriers of household goods; rules. The Department of Transportation may:

Â Â Â Â Â  (1) Require every person operating as a for-hire carrier of household goods to issue a receipt in triplicate for freight received for shipment, which shall contain the name of the truck operator, date and place received, name of consignor, name of consignee, destination, description of shipment, weight, rate and charges, and signature of the carrier or agent; one of said receipts to be delivered to the consignor, one to consignee and one to be retained by carrier in its files.

Â Â Â Â Â  (2) Prescribe rules governing amendments of certificates or permits covering additions to and withdrawals of vehicles and the extension or contraction of routes, and the filing of applications therefor.

Â Â Â Â Â  (3) Prescribe forms of accounts and records to be kept, reports to be made and blanks to be used by for-hire carriers in transportation operations, and matters incidental thereto. [Formerly 767.460]

Â Â Â Â Â  825.206 Duties of interstate carriers. A person engaged exclusively in the conduct of interstate transportation shall:

Â Â Â Â Â  (1) Observe and comply with the laws of this state regulating traffic on its highways, or the operation of motor vehicles thereon, or limiting the size, weight or speed of motor vehicles; and

Â Â Â Â Â  (2) Observe and comply with the laws of this state and with the orders, rules and regulations of the Department of Transportation, county courts, boards of county commissioners and municipal authorities to protect the highways from substantial damage and to promote safety to other users thereof, to adjacent property and facilities and to the public. [Formerly 767.430; 1997 c.249 Â§263]

Â Â Â Â Â  825.208 [Formerly 767.440; repealed by 1997 c.275 Â§44]

Â Â Â Â Â  825.210 Regulation of motor vehicles. The Department of Transportation may:

Â Â Â Â Â  (1) Require the weighing of motor vehicles loaded and empty at reasonably frequent intervals;

Â Â Â Â Â  (2) Inspect and require proper equipment and markings of motor vehicles and insure the making of necessary repairs, to promote efficient and safe operation; and

Â Â Â Â Â  (3) Prescribe the character of appliances to be used on motor vehicles to establish correct mileage traveled by such vehicles and require the installation and proper repair and inspection of such appliances. [Formerly 767.450]

Â Â Â Â Â  825.212 Regulation of mileage records; distinguishing marks. The Department of Transportation may:

Â Â Â Â Â  (1) Prescribe such methods and means as the department determines to be necessary for checking, verifying and ascertaining the number of miles traveled by each motor vehicle operated by for-hire carrier and private carrier and insure that the mileage charged for is computed on basis of extreme mileage traveled.

Â Â Â Â Â  (2) Prescribe distinguishing marks, such as signs, colors, lights, tags and plates as may be convenient or necessary for distinguishing classes of carriers or for protective or regulatory purposes; but not inconsistent with the Oregon Vehicle Code. [Formerly 767.895]

(Rate Regulation)

Â Â Â Â Â  825.220 Temporary rate procedures. Notwithstanding ORS 825.202 (1), after petition by any interested person, or upon the departmentÂs own motion, the Department of Transportation may permit the establishment or modification of rates, classifications and practices to become temporarily effective without a hearing if the department finds that such action is in the public interest. The department shall hold the hearing required by ORS 825.202 (1) as soon thereafter as is practicable. Any such rates, classifications and practices determined after hearing shall be effective as though originally determined pursuant to ORS 825.202. [Formerly 767.407]

Â Â Â Â Â  825.222 Publication of notice of proposed rate establishment or modification. When directed by the Department of Transportation, any carrier of persons or household goods, or agent on behalf of the carrier, which proposes the establishment or modification of a rate, classification or practice shall publish notice thereof in a newspaper of general circulation in the area in which the proposal shall be effective. Publication shall be within the time provided by the department. [Formerly 767.409]

Â Â Â Â Â  825.224 Rate regulation of carriers of passengers and of household goods. (1) The rates, rules and practices used by for-hire carriers in the transportation of persons and of household goods shall be prescribed by the Department of Transportation and:

Â Â Â Â Â  (a) Be plainly stated in tariffs or schedules available to the public at each carrierÂs office, and at the office of the department; and

Â Â Â Â Â  (b) Be just, reasonable and fair and shall not be unduly discriminatory, prejudicial or preferential.

Â Â Â Â Â  (2) No for-hire carrier of persons or household goods shall:

Â Â Â Â Â  (a) Charge, collect or receive a different remuneration for the transportation of persons or household goods or for any service in connection therewith, than the rates which have been legally prescribed and filed with the department.

Â Â Â Â Â  (b) Refund or remit in any manner or by any device any portion of the rates required to be collected by its tariffs or written contracts on file with the department.

Â Â Â Â Â  (3) Any action against for-hire carriers of persons or household goods for recovery of overcharges or by the carriers for the collection of undercharges shall be commenced within two years from the time the cause of action accrued. As used in this subsection, overcharges or undercharges shall mean charges assessed for transportation service different from those applicable under the tariff lawfully in effect.

Â Â Â Â Â  (4) The department shall check the records of for-hire carriers of persons and of for-hire carriers of household goods for the purpose of discovering all discriminations and rebates. The department:

Â Â Â Â Â  (a) Upon the departmentÂs own motion, may, and upon the complaint of any aggrieved person, shall, pursuant to written notice served upon any carrier subject to this subsection, investigate the rates, classifications, rules and practices of the carrier and investigate service in connection therewith; and

Â Â Â Â Â  (b) To the extent that the rates, classifications, rules or practices are found by the department to be unreasonable, unlawful, unfair or unduly discriminatory, preferential or prejudicial, shall, by orders based upon the evidence, require the carrier to comply with just, fair, lawful and reasonable rates, classifications, rules and practices established by the department. Such carrier shall forthwith comply with such orders.

Â Â Â Â Â  (5) The department may suspend a tariff or time schedule of carriers of persons or household goods that the department believes will impair the ability of the carriers to serve the public or appears to be unjust, unfair, unreasonable, prejudicial, discriminatory or otherwise unlawful. [Formerly 767.410]

Â Â Â Â Â  825.226 Rating bureaus; rules. (1) The Department of Transportation shall adopt rules providing for guidelines and requirements for the formation of bureaus that carriers regulated under this chapter may join to develop and maintain reasonable rates for transportation services. The rules shall include procedures to assure that rates established through the rate bureaus are without unjust discriminations, undue preferences or advantages or practices that are unfair or that the department determines will adversely affect competition.

Â Â Â Â Â  (2) The department may establish any rule for the regulation of rate bureaus under this section that the department determines to be in the public interest.

Â Â Â Â Â  (3) Carriers regulated under this chapter may become members of rate bureaus that meet the requirements established by the department under this section and may use the services of the rate bureaus in the development of rates and rating practices, classifications, divisions and rules that relate to rates in a manner allowed by the department. [Formerly 767.505]

(Classifications)

Â Â Â Â Â  825.230 Carrier to operate only in class for which authority issued; effect of violation. (1) The Department of Transportation shall, in issuing certificates or permits, classify the applicants as to their proper class under the law and no carrier shall operate in a different class without certificate or permit from the department.

Â Â Â Â Â  (2) An authorized for-hire carrier may act as a private carrier without separate or additional authority.

Â Â Â Â Â  (3) If, after notice and hearing, the department finds that any carrier is operating in a class other than that for which the certificate or permit is issued, the department shall revoke or suspend the certificate or permit, or order the carrier to cease and desist the illegal or irregular practices found. [Formerly 767.180; 1997 c.249 Â§264; 2001 c.567 Â§4]

Â Â Â Â Â  825.232 General authority to prescribe and enforce rules and classifications. (1) The Department of Transportation shall, by general order or otherwise, prescribe and enforce rules in conformity with this chapter to better accomplish the enforcement of its provisions, which shall cover and include for-hire carriers and private carriers and their operations.

Â Â Â Â Â  (2) The department may make such subdivisions of the carriers, as classified in this chapter, as in the opinion of the department may work to the efficient administration of this chapter and shall do all things necessary to carry out and enforce its provisions.

Â Â Â Â Â  (3) All rules made by the department pursuant to this chapter and filed in the office of the department have the force and effect of law.

Â Â Â Â Â  (4) This section does not restrict the powers of the county courts or boards of county commissioners under existing laws and amendments thereof.

Â Â Â Â Â  (5) Without restricting the general powers conferred upon the department to prescribe and enforce rules, the department is vested with special authority with respect to the matters listed in ORS 825.204, 825.210 and 825.212. [Formerly 767.445; 1997 c.249 Â§265]

Â Â Â Â Â  825.234 Classes of carriers of persons and of household goods; filing of schedule and tariff. (1) As used in this section:

Â Â Â Â Â  (a) ÂRegular route scheduled transportationÂ means the transportation of persons between designated points over designated routes under time schedules that provide a regularity of service.

Â Â Â Â Â  (b) ÂFull-serviceÂ means service that is offered during any part of more than 10 consecutive months in any 12-month period.

Â Â Â Â Â  (2) For-hire carriers of persons or of household goods shall be classified, and the classification shall be shown on the carrierÂs certificate when issued or reissued by the Department of Transportation, as follows:

Â Â Â Â Â  (a) Regular route full-service scheduled transportation of persons.

Â Â Â Â Â  (b) Irregular route transportation of household goods.

Â Â Â Â Â  (c) Local cartage of household goods.

Â Â Â Â Â  (3) Carriers providing regular route full-service scheduled transportation of persons shall file a schedule setting forth the termini between which service is rendered, the hours of departure and arrival, and tariffs and classifications governing rates.

Â Â Â Â Â  (4) Irregular route carriers of household goods shall file tariffs and classifications governing rates.

Â Â Â Â Â  (5) Cartage carriers of household goods shall file tariffs and classifications governing rates. The department shall, after hearing, determine what territorial limits will be included within the commercial area adjacent to the limits of any incorporated city. [Formerly 767.415]

Â Â Â Â Â  825.236 [Formerly 767.416; repealed by 1997 c.275 Â§44]

(Local Cartage of Household Goods)

Â Â Â Â Â  825.240 Inapplicability of certain regulatory statutes to local cartage activities; application for authority; rules. (1) The provisions of ORS 825.202, 825.220, 825.224 and 825.234, except for ORS 825.202 (2), (3) and (4), do not apply to for-hire carriers of household goods who are engaged in local cartage of property within areas designated in rules adopted by the Department of Transportation. The department shall designate a local cartage area as exempt from economic regulation if the department finds from the record and evidence in a rulemaking proceeding that:

Â Â Â Â Â  (a) The gross revenue derived from local cartage of household goods in the designated cartage area by carriers does not exceed $100,000 a year;

Â Â Â Â Â  (b) The population of the affected city or cartage area is less than 10,000;

Â Â Â Â Â  (c) The incorporated city or designated cartage area is not an essential part of a metropolitan, industrial or homogeneous economic area;

Â Â Â Â Â  (d) The incorporated city or cartage area is not contiguous to another city or within the area encompassed by the commercial zone of another city;

Â Â Â Â Â  (e) Service to the public would not be adversely affected;

Â Â Â Â Â  (f) The carrierÂs ability to render service would not be adversely affected; and

Â Â Â Â Â  (g) It is not otherwise adverse to the public interest to exclude such area from regulation.

Â Â Â Â Â  (2) If the department finds in a future rulemaking proceeding that adequate service is not being provided or that the public interest demands that the exemption be removed, the department shall remove the exemption and require the affected cartage carriers to comply with the provisions of this chapter.

Â Â Â Â Â  (3) Within 90 days after the effective date of the order removing the exemption, carriers who operated within the local cartage area for at least six consecutive months immediately preceding the effective date of the order may file with the department an application for operating authority. The application shall be accompanied by evidence of qualified operations in the local cartage area. If the department finds that the applicant has engaged in qualified operations in the area, the department shall issue an appropriate certificate authorizing the carrier to provide service within the area. Applicants may continue to provide service pending the departmentÂs decision on the application. [Formerly 767.417]

(Pack or Load Services)

Â Â Â Â Â  825.245 Performance of pack or load services; registration; rules; fee; penalty. (1) Any person that offers to perform or performs pack or load services, including but not limited to a for-hire carrier of household goods issued a certificate under ORS 825.110 that performs pack or load services, must register annually with the Department of Transportation on a form provided by the department and according to rules adopted by the department.

Â Â Â Â Â  (2) The department shall establish by rule an annual registration fee, not to exceed $100. The department may establish by rule the dates for annual renewal of registration.

Â Â Â Â Â  (3)(a) Upon receipt of information required by the registration form, proof of compliance with ORS 825.246, the registration fee under subsection (2) of this section and the initial application fee under ORS 825.180, the department shall issue proof of registration to the person offering to perform or performing the pack or load services.

Â Â Â Â Â  (b) Upon receipt of information required by the registration form, proof of compliance with ORS 825.246, and the registration fee under subsection (2) of this section, the department shall issue proof of renewal of registration to the person offering to perform or performing the pack or load services.

Â Â Â Â Â  (4) A person may not perform or purport to perform pack or load services unless the person has registered in accordance with this section and with any rules adopted by the department. Violation of this subsection is subject to penalties as provided in ORS 825.950. [2003 c.754 Â§3]

Â Â Â Â Â  825.246 Insurance required for pack or load services; rules. (1) The Department of Transportation may not issue registration for pack or load services under ORS 825.245 unless the person offering the services has in effect a policy of liability and property damage insurance issued by an insurer authorized to transact business in this state that accords with policies, forms and manuals on file with the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The Department of Transportation may prescribe by rule minimum limits for the insurance required by subsection (1) of this section, as well as any other terms, conditions and provisions of the insurance that the department considers necessary for the indemnification of the customers of the person providing the pack or load services and for the protection of the public. [2003 c.754 Â§4]

Â Â Â Â Â  825.247 Imposition of pack or load services fee on certain household goods carriers; penalty for nonpayment. (1) The Department of Transportation may impose an annual fee in an amount determined under subsection (2) of this section on each for-hire carrier of household goods to defray the costs to the department of regulating persons performing pack or load services. The department shall establish the due date of the fee by rule and shall give notice to each for-hire carrier of household goods at least 15 days prior to the due date.

Â Â Â Â Â  (2) The fee imposed under this section on each carrier may not exceed 0.1 percent of the carrierÂs gross operating revenue derived from transportation of household goods within this state in the prior calendar year, except that the fee may not be less than $100. A for-hire carrier of household goods in its first year of operation shall pay a fee of $100.

Â Â Â Â Â  (3) The fee imposed under this section is in addition to any other fee prescribed in this chapter for for-hire carriers of household goods.

Â Â Â Â Â  (4) A for-hire carrier of household goods shall submit with the fee required by this section a statement verified by the carrier showing the gross operating revenues of the carrier derived from transportation of household goods within this state in the prior calendar year. The department shall prescribe the form for the statement and the information that must be included and may audit the forms at any time. The department may refund any overpayment of the fee in the same manner as the department refunds other moneys collected from motor carriers.

Â Â Â Â Â  (5) A for-hire carrier of household goods that fails to pay the fee required by this section by the due date shall pay a penalty of two percent of the amount of the fee for each month or fraction of a month that the fee is overdue. The penalty is in addition to the amount of the fee. If the department determines that action is necessary to collect unpaid fees or penalties, the department may bring such action in a court of competent jurisdiction and is entitled to recover all costs of and disbursements for the action. [2003 c.754 Â§5]

(Safety Regulation)

Â Â Â Â Â  825.248 Annual commercial motor vehicle safety plan. (1) The Department of Transportation shall develop an annual commercial motor vehicle safety plan. The goal of the plan is to reduce accidents involving commercial motor vehicles and to reduce injuries and fatalities resulting from accidents involving commercial motor vehicles. The priority for each yearÂs plan shall be determined on the basis of accurate and timely data. The department shall use performance measures to determine the success of an annual plan and to develop the subsequent plan.

Â Â Â Â Â  (2) In conducting inspections described in ORS 810.560, a person who is trained and certified as a commercial vehicle inspector under ORS 810.560 shall adhere to the provisions of the commercial motor vehicle safety plan developed under subsection (1) of this section. [2003 c.589 Â§4a]

Â Â Â Â Â  825.250 Stop for inspection. (1) An authorized representative of the Department of Transportation may require a person driving a vehicle or combination of vehicles subject to regulation by the department on a street or highway to stop and submit to an inspection of the driver, the cargo or the vehicle or combination of vehicles at any location where representatives of the department are conducting tests and inspections when signs are displayed requiring such stop.

Â Â Â Â Â  (2) As used in this section, Âauthorized representativeÂ means a city, county or state employee who has been trained and certified by the department as a commercial vehicle inspector and who is employed either by the department or by an agency that has an agreement with the department to provide inspections of commercial vehicles, drivers, general cargo or hazardous materials. [Formerly 767.452]

Â Â Â Â Â  825.252 Safety regulations relating to drivers or operators; uniformity with federal regulations; rules. (1) The Department of Transportation shall, after public notice and hearing, adopt rules that require for-hire and private carriers to:

Â Â Â Â Â  (a) Protect and safeguard the health and safety of all employees, passengers and the public by prescribing the limit of hours that drivers or operators of motor vehicles may remain on duty at any time and the required number of hours released from duty.

Â Â Â Â Â  (b) Establish minimum qualifications for persons who drive motor vehicles, as, for, or on behalf of the carrier.

Â Â Â Â Â  (c) Meet and maintain minimum requirements established by the department for safety of operations and equipment of motor vehicles subject to their operations and control.

Â Â Â Â Â  (2) Venue for prosecution for the violation of rules adopted under this section lies:

Â Â Â Â Â  (a) In the county in which the defendant resides if the defendant is a resident of this state.

Â Â Â Â Â  (b) In the county where the violation was committed if the defendant is not a resident of this state.

Â Â Â Â Â  (3) The department may revoke the certificate or permit of any person for repeated violation of the laws or rules governing hours of service.

Â Â Â Â Â  (4) The rules promulgated under subsection (1) of this section should provide for uniformity between state and federal motor carrier safety and hours of service rules insofar as practicable. [Formerly 767.455]

Â Â Â Â Â  825.254 Limitation on movement of vehicles to particular days of week; rules. Except as provided in this section, the Department of Transportation shall not adopt rules limiting the movement of vehicles that are subject to regulation under this chapter to any particular days of the week. The department may adopt rules described under this section if:

Â Â Â Â Â  (1) The rules are recommended by the Superintendent of State Police; and

Â Â Â Â Â  (2) The department determines that the rules are required to protect the interest and safety of the general public. [Formerly 767.456]

Â Â Â Â Â  825.256 Rules for transportation of infectious waste. The Department of Transportation may establish rules governing the conditions for transportation of infectious waste that is not an incidental part of other solid waste. The rules may require persons transporting infectious waste for consideration to register separately with the Department of Transportation as an infectious waste transporter and may specify the terms of that registration, including a fee for such registration. The Department of Transportation may require that persons transporting infectious waste for consideration document the county and state of origin of the waste. As used in this section, Âinfectious wasteÂ has the meaning given in ORS 459.386. [Formerly 767.034]

Â Â Â Â Â  825.258 Rules for transportation of hazardous waste, hazardous material and PCB; civil penalty. (1) The Department of Transportation shall adopt rules that conform to any applicable federal rules setting standards for the safe transportation of hazardous waste, hazardous material and PCB. The rules shall be applicable to any person who transports, or causes to be transported, any hazardous material.

Â Â Â Â Â  (2) The authority granted under this section:

Â Â Â Â Â  (a) Is in addition to any other authority granted the department.

Â Â Â Â Â  (b) Does not supersede the authority of the Energy Facility Siting Council to regulate the transportation of radioactive materials under ORS 469.550, 469.563, 469.603 to 469.619 and 469.992.

Â Â Â Â Â  (3) In addition to any other penalty for violation of a rule adopted under this section, the department, after hearing, may impose a civil penalty of not more than $10,000 for violation of a rule adopted under this section. Each day of noncompliance with a rule is a separate violation. [Formerly 767.457]

Â Â Â Â Â  825.260 Impoundment of vehicles unlawfully transporting hazardous wastes or substances. (1) In addition to any other enforcement measure allowed, if a person violates the provisions of ORS 466.080 or 825.258 or rules adopted by the Department of Transportation under ORS 466.080 or 825.258, the department may impound the personÂs vehicle transporting, about to transport or that has transported hazardous waste, PCB or hazardous substance within the state. The department may charge a reasonable fee for the costs of impoundment and storage, if any, before releasing any vehicle to its owner.

Â Â Â Â Â  (2) As used in this section and ORS 825.258:

Â Â Â Â Â  (a) ÂHazardous substanceÂ includes any substance defined by the department as hazardous.

Â Â Â Â Â  (b) ÂHazardous wasteÂ has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (c) ÂPCBÂ has the meaning given that term in ORS 466.505 when the PCB is a waste product of an industrial, commercial or other activity. [Formerly 767.458]

(Enforcement)

Â Â Â Â Â  825.300 Utilization of state police in enforcing chapter. The Department of Transportation shall call upon the state police for all police service or police assistance necessary for the proper and efficient policing of carriers operating under this chapter. The department and the state police shall cooperate in the enforcement of this chapter to the end that there may be no duplication of service or expense. [Formerly 767.475]

Â Â Â Â Â  825.302 Service of process on nonresident carrier by serving the department. (1) The Department of Transportation is the true and lawful attorney upon whom all process, summons or notices in any action, suit or proceeding against each motor carrier residing or having its principal place of business outside this state may be served, when such action, suit or proceeding is caused by or relates to the operation of motor vehicles of or by such carrier within the state.

Â Â Â Â Â  (2) The service of process, summons or notice upon such carrier may be made by leaving a copy thereof, together with a copy of the complaint or order, in the office of the department. The department shall forthwith notify such carrier of such service by letter directed to it at its residence or place of business as shown by the records of the department. [Formerly 767.495]

Â Â Â Â Â  825.304 Vehicle owner to be made party to certificate or permit enforcement proceedings; dismissal of charges against driver. (1) In any prosecution for any violation of ORS 825.100 or 825.104 of any driver who is employed by the owner or lessee of the vehicle involved in the violation to operate the vehicle, the court shall make the owner or lessee of the vehicle a codefendant if appearance has not been made by the driver within 15 days of the date the driver was cited to appear in court.

Â Â Â Â Â  (2) If it is found that the owner or lessee caused or permitted the driver to operate the vehicle in violation of ORS 825.100 or 825.104, and if the owner or lessee is found guilty of violating any of those provisions, the court may dismiss the charges against the driver. [Formerly 767.500]

(Reports, Records and Funds)

Â Â Â Â Â  825.320 CarrierÂs annual report to department. On or before April 1 of each year, unless additional time is granted, every certificated motor carrier shall file with the Department of Transportation a report, verified under oath by its chief officer, agent or owner, in such form and containing such information as the department shall prescribe, covering the year ending December 31 next preceding. [Formerly 767.605]

Â Â Â Â Â  825.322 Disclosure of hazardous waste transportation reports and information to Environmental Protection Agency. Records, reports and information obtained or used by the Department of Transportation in administering the hazardous waste program under ORS 825.258 shall be available to the United States Environmental Protection Agency upon request. If the records, reports or information has been submitted to the department under a claim of confidentiality, the state shall make that claim of confidentiality to the Environmental Protection Agency for the requested records, reports or information. The federal agency shall treat the records, reports or information that is subject to the confidentiality claim as confidential in accordance with applicable federal law. [Formerly 767.644]

Â Â Â Â Â  825.324 [Formerly 767.625; repealed by 1997 c.275 Â§44]

Â Â Â Â Â  825.326 Motor Carrier Account; Consumer Protection Household Moves Account. (1) Except as provided in subsection (2) of this section, all fees, taxes, charges and other sums collected by the Department of Transportation under this chapter shall be paid into the State Treasury and shall be placed to the credit of an account, separate and distinct from the General Fund, to be known as the Motor Carrier Account. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) Notwithstanding ORS 823.991, all fees collected under ORS 825.180 (1)(f), 825.245 and 825.247, all penalties collected under ORS 825.950 for violation of ORS 825.245 and all penalties for transporting household goods without a certificate shall be paid into the State Treasury and shall be placed to the credit of an account, separate and distinct from the General Fund, to be known as the Consumer Protection Household Moves Account. Interest earned by the account shall be credited to the account. Moneys in the account are continuously appropriated to the department for purposes specified in subsection (5) of this section.

Â Â Â Â Â  (3) The department may purchase the necessary supplies and equipment and provide for all necessary and incidental expenses incurred by the department in administering and enforcing this chapter.

Â Â Â Â Â  (4) All claims, duly approved by the department, that have been incurred in pursuance of law, shall be paid by warrants drawn in the manner provided by law, payable out of the Motor Carrier Account or the Consumer Protection Household Moves Account.

Â Â Â Â Â  (5) Moneys in the Consumer Protection Household Moves Account shall be used by the department exclusively for administration and enforcement of provisions of this chapter relating to persons that provide pack or load services. [Formerly 767.630; 2003 c.754 Â§8]

Â Â Â Â Â  825.328 Monthly transfer of Motor Carrier Account surplus to State Highway Fund. On the last day of each month the Department of Transportation shall identify the balance of all money in excess of sufficient working capital to accommodate the departmentÂs operating needs remaining in the Motor Carrier Account as of the close of business on the 25th day of such month, after deducting sums disbursed by warrants drawn on the Motor Carrier Account under ORS 825.326. The department shall thereupon transfer the balance to the State Highway Fund. [Formerly 767.635; 2003 c.754 Â§9]

Â Â Â Â Â  825.330 Restrictions on use of funds. No part of the funds produced by this chapter shall be used by the Department of Transportation directly or indirectly:

Â Â Â Â Â  (1) For the purpose of investigating the rules, charges, practice or service of any carrier by rail.

Â Â Â Â Â  (2) In the administration or enforcement of any law or authority over any carrier by rail.

Â Â Â Â Â  (3) To investigate motor carriers beyond the appropriation made in this chapter. [Formerly 767.640; 1997 c.249 Â§266]

(Miscellaneous)

Â Â Â Â Â  825.350 Voluntary ridesharing arrangement not to be taxed or licensed by local government. (1) No county, city or other municipal corporation may impose a tax on, or require a license for, a voluntary ridesharing arrangement using a motor vehicle with a seating capacity for not more than 15 persons.

Â Â Â Â Â  (2) For the purposes of this section Âvoluntary ridesharing arrangementÂ has the meaning given that term in ORS 656.025. [Formerly 767.660]

Â Â Â Â Â  825.352 Advertising requirements for carriers of household goods. A carrier that transports household goods shall include the carrierÂs certificate number in all newsprint classified advertising, newsprint display advertising and telephone directory advertising prepared by or at the direction or request of the carrier. [Formerly 767.665]

Â Â Â Â Â  825.354 Appointment of agents to issue passes, collect fees and taxes. The Department of Transportation may appoint agents to issue temporary passes provided in ORS 825.470 and to collect any fees and taxes required by this chapter. The department shall prescribe the duties and compensation of such agents and may require them to give bonds or irrevocable letters of credit issued by an insured institution, as defined in ORS 706.008, in such amount as the department determines appropriate, conditioned upon the faithful performance of their duties. [Formerly 767.062; 1997 c.631 Â§560; 2001 c.567 Â§5]

Â Â Â Â Â  825.356 Courts to forward copies of record on conviction for violation of chapter. The courts having jurisdiction of this chapter shall, upon a conviction of anyone for violation of this chapter, immediately forward a copy of the record of such conviction to the office of the Department of Transportation. [Formerly 767.065]

MOTOR CARRIER EDUCATION PROGRAM

Â Â Â Â Â  825.400 Rules for establishment of motor carrier education program; contents of program. The Department of Transportation shall adopt rules to establish a program for the education of motor carriers that covers, at a minimum, safety, weight mile tax and insurance and size and weight regulations administered by the department. [Formerly 767.751; 1997 c.249 Â§267]

Â Â Â Â Â  825.402 Participation in program. (1) Except as provided in subsection (4) of this section, all motor carriers that are domiciled in Oregon and that receive a certificate or permit from the Department of Transportation for the first time on or after July 1, 1990, shall participate in the program established under ORS 825.400.

Â Â Â Â Â  (2) A motor carrier required by subsection (1) of this section to participate in the program must do so within 90 days of the date on which it receives a certificate or permit from the department.

Â Â Â Â Â  (3) In addition to motor carriers required to participate in the program established under ORS 825.400, the department may require participation by any motor carrier that:

Â Â Â Â Â  (a) Has underpaid its tax obligation for the use of the highways by 15 percent or more;

Â Â Â Â Â  (b) Exceeds by more than 15 percent, in a one-year period, the industry average for out-of-service violations for vehicle inspection or for accidents per mile; or

Â Â Â Â Â  (c) Receives, in a one-year period, two or more citations for being 10,000 pounds or more overweight.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a carrier receiving a certificate or permit for the first time on or after July 1, 1990, if the carrier is a successor in interest to a carrier that held a certificate or permit prior to that date.

Â Â Â Â Â  (5) Rules adopted by the department under ORS 825.400 shall require each motor carrier participating in the program to have at least one person having a substantial interest or control, directly or indirectly, in or over the operations conducted or to be conducted under the certificate or permit issued to the motor carrier participate in the program. No rule shall require the participation of a motor carrier more than one time except for motor carriers required to participate under subsection (3) of this section. [Formerly 767.752; 2001 c.567 Â§10]

Â Â Â Â Â  825.404 Fee for program. The Department of Transportation shall assess a fee to defray the cost of the program, but the fee shall not exceed $60. [Formerly 767.753]

DRUG AND ALCOHOL TESTING PROGRAM

Â Â Â Â Â  825.410 Drug and alcohol testing program; report of positive test. (1) Every motor carrier must:

Â Â Â Â Â  (a) Have an in-house drug and alcohol testing program that meets the federal requirements of 49 C.F.R. part 382; or

Â Â Â Â Â  (b) Be a member of a consortium, as defined in 49 C.F.R. 382.107, that provides testing that meets the federal requirements.

Â Â Â Â Â  (2) At the time of registration or renewal of registration of a commercial vehicle or a commercial motor vehicle under any provision of ORS chapter 803 or 826, a motor carrier must certify to the Department of Transportation that the carrier is in compliance with subsection (1) of this section and, if the carrier belongs to a consortium, must provide the department with the names of persons who operate the consortium.

Â Â Â Â Â  (3) When a medical review officer of a motor carrierÂs testing program or of the consortium the carrier belongs to determines that a positive test result is valid, the officer must report the finding to the department. [1999 c.1099 Â§2]

Â Â Â Â Â  825.412 Hearing regarding test results; rules; entry on employment driving record. (1) When the Department of Transportation receives a report under ORS 825.410, the department shall notify the person who is the subject of the report that the person has a right to a hearing to determine whether the test results reported under ORS 825.410 will be placed on the personÂs employment driving record.

Â Â Â Â Â  (2) The notice shall inform the person of the procedure for requesting a hearing, including but not limited to the time in which a hearing must be requested and the manner of making the request.

Â Â Â Â Â  (3) A hearing under this section shall be limited to the following issues:

Â Â Â Â Â  (a) Whether the person named in the report is the person who took the test.

Â Â Â Â Â  (b) Whether the motor carrier or consortium has a program that meets the requirements of ORS 825.410.

Â Â Â Â Â  (c) Whether the medical review officer making the report correctly followed the procedures for testing established by the motor carrier or consortium.

Â Â Â Â Â  (4) If the administrative law judge determines that the person is the person named in the report, that the motor carrier or consortium has a program meeting the requirements of ORS 825.410 and that the medical review officer followed established procedures, the administrative law judge shall order the positive test result to be entered into the employment driving record of the person.

Â Â Â Â Â  (5) The department shall adopt rules specifying requirements for requesting a hearing under this section.

Â Â Â Â Â  (6) If a hearing is not requested within the time limit established by rule, or if the person does not appear at a hearing, the department shall place the information about the positive test result on the employment driving record of the person.

Â Â Â Â Â  (7) The department may not be held civilly liable for any damage resulting from placing information about a drug test result on the employment driving record as required by this section or for any damage resulting from release of the information by the department that occurs in the normal course of business. [1999 c.1099 Â§7; 2003 c.75 Â§111]

Â Â Â Â Â  Note: 825.412 was added to and made a part of the Oregon Vehicle Code by legislative action but was not added to or made a part of ORS chapter 825 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

WEIGHT-MILE TAX

(Receipts and Identification Devices)

Â Â Â Â Â  825.450 Weight receipt; fee; period of validity. (1) Except as otherwise permitted under ORS 825.470, the Department of Transportation shall issue a receipt stating the combined weight of each self-propelled or motor-driven vehicle and any train or combination of vehicles to be used therewith.

Â Â Â Â Â  (2) The receipt shall be carried with the motor vehicle at all times, and no person shall load any motor vehicle in excess of its combined weight permit rating thus determined except as variations may necessarily result in passenger loading. A fee of $8 shall be paid to the department for each weight receipt issued.

Â Â Â Â Â  (3) Receipts issued under this section shall be valid from the first day of any calendar quarter to the last day of the fourth consecutive calendar quarter. Each carrier may select the calendar quarter in which the period will begin except that, if necessary for administrative convenience, the department may require a carrier to adopt a starting date chosen by the department.

Â Â Â Â Â  (4) All vehicles operating under the carrierÂs authority shall have the same four-quarter period of receipt validity. The department may allow a carrier to operate with expired receipts for up to one extra quarter if the renewal application has been submitted and the required fees have been paid on or before the last day of the period of validity of the receipt. The extension of time allowed by this subsection shall be granted only if the department determines that the extension is necessary for the administrative convenience of the department. [Formerly 767.775; 2001 c.567 Â§1; 2003 c.618 Â§50]

Â Â Â Â Â  825.452 Initial registration period. In order to facilitate the registration issuance and registration renewal processes, when a carrier initially registers under ORS 826.009 or 826.037, the Department of Transportation may assign a registration period ranging from three to 12 months. Initial fees shall be adjusted accordingly. [1995 c.39 Â§6; 2001 c.567 Â§6]

Â Â Â Â Â  825.454 Identification devices; applications; fees. (1) The Department of Transportation, in the discretion of the department, may require the use of identification devices, such as cab cards, stamps or carrier identification numbers, to identify and be carried with or placed upon each motor vehicle authorized to be operated in Oregon subject to the provisions of this chapter. The form of any identification device and the method for its use shall be determined by the department.

Â Â Â Â Â  (2) Notwithstanding any other provision in this chapter, the department may require applications for identification devices to be made annually and may require each carrier holding or obtaining a permit under this chapter to pay to the department a fee of not to exceed $8 for each device issued on an annual basis. [Formerly 767.780; 2001 c.567 Â§7; 2003 c.753 Â§1]

(Taxes and Fees)

Â Â Â Â Â  825.470 Temporary pass; fees. For single trip or short-time operation not exceeding 10 days of a vehicle subject to the provisions of this chapter, the Department of Transportation may issue a temporary pass identifying the motor vehicle. The pass must be carried in the motor vehicle for which it is issued. For this pass a fee of $9 for each motor vehicle shall be paid. [Formerly 767.805; 2001 c.567 Â§8]

Â Â Â Â Â  825.472 Determination of filing of reports or payments. (1) Any report or payment transmitted through the United States mail that is required to be filed with the Department of Transportation by ORS 825.474, 825.476, 825.480, 825.484, 825.488, 825.490, 825.492, 825.494 and 825.496 shall be considered filed:

Â Â Â Â Â  (a) On the date shown by the post-office cancellation mark on the envelope or wrapper containing such report or payment.

Â Â Â Â Â  (b) On the date such report or payment was mailed if the post-office cancellation mark on the envelope or wrapper containing the report or payment is omitted or is not legible or if the report or payment is not received by the department and if the sender establishes to the satisfaction of the department that the report or payment was deposited in the United States mail on or before the date due for filing.

Â Â Â Â Â  (2) If the date for filing any report or payment required to be filed with the department by ORS 825.474, 825.476, 825.480, 825.484, 825.488, 825.490, 825.492, 825.494 and 825.496 falls on a Saturday, Sunday or legal holiday, a filing shall be considered timely if made on the next business day.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1)(a) of this section, a report or payment that is required to be filed with the department by ORS 825.474, 825.476, 825.480, 825.484, 825.488, 825.490, 825.492, 825.494 and 825.496 and that is filed by a person whose certificate or permit is suspended under ORS 825.139 (1)(a) for delinquent reporting or paying shall be considered filed on the date it is received by the department. [Formerly 767.810; 1997 c.275 Â§41]

Â Â Â Â Â  825.474 Motor carrier tax for use of highways. (1) In addition to other fees and taxes imposed by law upon carriers, there shall be assessed against and collected from every carrier a tax for the use of the highways, to apply to the cost of administration of this chapter and for the maintenance, operation, construction and reconstruction of public highways.

Â Â Â Â Â  (2) The tax rate which shall apply to each motor vehicle shall be based upon the declared combined weight of the motor vehicle and in accordance with the weight group tax rates as shown in the tables set forth in ORS 825.476.

Â Â Â Â Â  (3) For the purpose of computing the tax due:

Â Â Â Â Â  (a) Table ÂAÂ applies to motor vehicles subject to the tax imposed by this section that are not issued an annual variance permit under ORS 818.200 (1)(a) to (c) to operate with a combined weight of more than 80,000 pounds.

Â Â Â Â Â  (b) Table ÂBÂ applies to motor vehicles subject to the tax imposed by this section that are issued or required to obtain an annual variance permit under ORS 818.200 (1)(a) to (c) to operate with a combined weight of more than 80,000 pounds.

Â Â Â Â Â  (c) The declared combined weight shall be the combined weight, as defined in ORS 825.005, declared in the application for authority under ORS 825.100, subject to audit and approval by the Department of Transportation.

Â Â Â Â Â  (d) In addition to any tax due under this chapter, motor vehicles that exceed the maximum vehicle weight limits for annual variance permits under ORS 818.200 (1)(a) to (c) are subject to the road use assessment fee imposed under ORS 818.225 for the entire motor vehicle weight, minus the road use assessment fee for the maximum vehicle weight allowed under the annual variance permit.

Â Â Â Â Â  (4) The tax for each motor vehicle when table ÂAÂ or ÂBÂ is used shall be computed by multiplying the extreme mileage of travel in Oregon by the appropriate weight group tax rate as it appears in the table. [Formerly 767.815]

Â Â Â Â Â  825.476 Carrier tax tables.

______________________________________________________________________________

MILEAGE TAX RATE TABLE ÂAÂ

Declared CombinedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Fee Rates

Weight GroupsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Per Mile

Â Â Â Â Â  (Pounds)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Mills)

26,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  28,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40.0

28,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  30,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  42.4

30,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  32,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  44.3

32,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  34,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  46.3

34,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  36,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  48.1

36,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  38,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50.6

38,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  40,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  52.5

40,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  42,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  54.4

42,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  44,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  56.4

44,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  46,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  58.3

46,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  48,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60.2

48,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  50,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  62.2

50,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  52,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  64.5

52,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  54,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  66.9

54,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  56,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  69.4

56,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  58,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  72.3

58,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  60,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  75.6

60,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  62,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  79.5

62,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  64,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  83.9

64,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  66,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  88.7

66,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  68,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  95.0

68,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  70,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  101.7

70,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  72,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  108.4

72,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  74,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  114.6

74,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  76,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  120.5

76,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  78,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  126.3

78,001Â Â Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  80,000 Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  131.6

______________________________________________________________________________

AXLE-WEIGHT MILEAGE

TAX RATE TABLE ÂBÂ

Declared CombinedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Number of Axles

Weight GroupsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5Â Â Â Â Â Â Â Â Â  6Â Â Â Â Â Â Â Â Â  7Â Â Â Â Â Â Â Â Â  8Â Â Â Â Â  9 or

Â Â Â Â Â  (Pounds)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Mills)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  more

Â  80,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  82,000Â Â Â Â  135.9Â Â  124.3Â Â  116.2Â Â  110.4Â Â  104.1

Â  82,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  84,000Â Â Â Â  140.3Â Â  126.3Â Â  118.1Â Â  111.8Â Â  105.5

Â  84,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  86,000Â Â Â Â  144.5Â Â  129.2Â Â  120.0Â Â  113.2Â Â  107.0

Â  86,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  88,000Â Â Â Â  149.4Â Â  132.0Â Â  121.9Â Â  115.2Â Â  108.4

Â  88,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  90,000Â Â Â Â  155.2Â Â  135.4Â Â  123.9Â Â  117.1Â Â  110.4

Â  90,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  92,000Â Â Â Â  161.9Â Â  139.3Â Â  125.7Â Â  119.0Â Â  112.3

Â  92,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  94,000Â Â Â Â  169.2Â Â  143.1Â Â  127.7Â Â  120.9Â Â  113.8

Â  94,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  96,000Â Â Â Â  176.9Â Â  147.5Â Â  130.1Â Â  122.9Â Â  115.6

Â  96,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â Â Â  98,000Â Â Â Â  185.1Â Â  152.8Â Â  133.0Â Â  124.9Â Â  117.6

Â  98,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  100,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  158.5Â Â  135.9Â Â  127.2Â Â  119.5

100,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  102,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  138.8Â Â  130.1Â Â  121.5

102,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  104,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  141.7Â Â  133.0Â Â  123.9

104,001Â Â Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â Â  105,500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145.5Â Â  135.9Â Â  126.3

_____________________________________________________________________________

[Formerly 767.820; 1999 c.1075 Â§36; 2003 c.618 Â§4]

Â Â Â Â Â  825.480 Substitute taxes for certain vehicles. (1)(a) In lieu of other fees provided in ORS 825.474, carriers engaged in operating motor vehicles in the transportation of logs, poles, peeler cores or piling may pay annual fees for such operation computed at the rate of six dollars and ten cents for each 100 pounds of declared combined weight.

Â Â Â Â Â  (b) Any carrier electing to pay fees under this method may, as to vehicles otherwise exempt from taxation, elect to be taxed on the mileage basis for movements of such empty vehicles over public highways whenever operations are for the purpose of repair, maintenance, servicing or moving from one exempt highway operation to another.

Â Â Â Â Â  (2) The annual fees provided in subsections (1), (4) and (5) of this section may be paid on a monthly basis. Any carrier electing to pay fees under this method may not change an election during the same calendar year in which the election is made, but may be relieved from the payment due for any month on a motor vehicle which is not operated. A carrier electing to pay fees under this method shall report and pay these fees on or before the 10th of each month for the preceding monthÂs operations. A monthly report shall be made on all vehicles on the annual fee basis including any vehicle not operated for the month.

Â Â Â Â Â  (3)(a) In lieu of the fees provided in ORS 825.470 to 825.474, motor vehicles described in ORS 825.024 with a combined weight of less than 46,000 pounds that are being operated under a permit issued under ORS 825.102 may pay annual fees for such operation computed at the rate of five dollars for each 100 pounds of declared combined weight.

Â Â Â Â Â  (b) The annual fees provided in this subsection shall be paid in advance but may be paid on a monthly basis on or before the first day of the month. A carrier may be relieved from the fees due for any month during which the motor vehicle is not operated for hire if a statement to that effect is filed with the Department of Transportation on or before the fifth day of the first month for which relief is sought.

Â Â Â Â Â  (4)(a) In lieu of other fees provided in ORS 825.474, carriers engaged in the operation of motor vehicles equipped with dump bodies and used in the transportation of sand, gravel, rock, dirt, debris, cinders, asphaltic concrete mix, metallic ores and concentrates or raw nonmetallic products, whether crushed or otherwise, moving from mines, pits or quarries may pay annual fees for such operation computed at the rate of six dollars and five cents for each 100 pounds of declared combined weight.

Â Â Â Â Â  (b) Any carrier electing to pay fees under this method may, as to vehicles otherwise exempt for taxation, elect to be taxed on the mileage basis for movements of such empty vehicles over public highways whenever operations are for the purpose of repair, maintenance, servicing or moving from one exempt highway operation to another.

Â Â Â Â Â  (5)(a) In lieu of other fees provided in ORS 825.474, carriers engaged in operating motor vehicles in the transportation of wood chips, sawdust, barkdust, hog fuel or shavings may pay annual fees for such operation computed at the rate of twenty-four dollars and sixty-two cents for each 100 pounds of declared combined weight.

Â Â Â Â Â  (b) Any carrier electing to pay under this method may, as to vehicles otherwise exempt from taxation, elect to be taxed on the mileage basis for movement of such empty vehicles over public highways whenever operations are for the purpose of repair, maintenance, service or moving from one exempt highway operation to another. [Formerly 767.825; 2003 c.618 Â§5]

Â Â Â Â Â  825.482 Review of flat fee rates. The Department of Transportation and the Oregon Transportation Commission shall review flat fee rates established under ORS 825.480 in each even-numbered year and shall recommend to each regular session of the Legislative Assembly any adjustments to the flat fee rates that the department and the commission deem appropriate. [1989 c.992 Â§28]

Â Â Â Â Â  Note: 825.482 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 825 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  825.484 Effect of carrier tax law on other taxes; offset of fees or taxes erroneously paid. (1) The fees or taxes listed in ORS 825.474, 825.476 and 825.480 shall be in addition to, and not in lieu of, other fees and taxes of the state, county or municipality which may be imposed, levied, assessed or collected against the business or property of such carrier. This section does not authorize the imposition of license fees by municipalities upon intercity carriers, or deprive any city within which a passenger motor vehicle, having a seating capacity of not more than seven passengers, is principally operated for hire, from imposing and collecting license fees upon and from such motor vehicle, or the owner or operator thereof, as to such portion of its operations as are wholly within the corporate limits of such city.

Â Â Â Â Â  (2) ORS 319.510 to 319.880 do not apply to vehicles or fuels used therein when the vehicles are subject to, and report and pay, the tax for the use of Oregon highways based upon the combined weight of the vehicle and in accordance with the weight group rates prescribed in ORS 825.474, 825.476 and 825.480.

Â Â Â Â Â  (3) When an audit of the operations of a carrier shows that the use fuel taxes reported and paid under ORS chapter 319 should have been reported and paid under this chapter, or that fees or taxes reported and paid under this chapter should have been reported and paid under ORS chapter 319, the fees or taxes erroneously reported and paid under one chapter need not be refunded but may be considered an offset of fees or taxes due under the other chapter. [Formerly 767.830]

Â Â Â Â Â  825.486 Credit for fuel tax. Any tax paid under ORS 319.010 to 319.430 or 319.510 to 319.880 on motor vehicle fuel or fuel as defined in ORS 319.520, either directly by the collection of the tax by the vendor from the consumer or indirectly by adding the amount of the tax to the price of the fuel paid by the customer, is a credit against the amount of tax otherwise due and payable to the state under ORS 825.474, 825.476 and 825.480. A credit under this section shall be allowed when the person claiming the credit submits to the Department of Transportation:

Â Â Â Â Â  (1) A report under ORS 825.480, 825.490 or 825.492; and

Â Â Â Â Â  (2) Satisfactory evidence along with the report showing the amount of tax paid by the person under ORS 319.010 to 319.430 or 319.510 to 319.880 during the period reported. [Formerly 767.832]

Â Â Â Â Â  825.488 Fees required of interstate carriers. A person engaged exclusively in the conduct of interstate transportation shall currently pay to the Department of Transportation the road tax mileage fees prescribed by ORS 825.474, 825.476, 825.480, 825.484, 825.490, 825.494 and 825.496. [Formerly 767.835]

Â Â Â Â Â  825.490 Due date of taxes and fees; penalty; deficiency assessments; refund of overpayment; limitation on audit. (1) On or before the last day of each month, except for the time of payment provided in ORS 825.480 and 825.492, all persons shall report and pay to the Department of Transportation the amount of taxes and fees due from them for the preceding calendar month. However, taxes and fees incurred after the 15th day of any month may be reported and paid to the department on or before the last day of the second calendar month following the month in which the taxes or fees were incurred. If no taxes or fees are due in any reporting period, the report shall so state. If payment is not made on or before the date it is due, there shall be added as a late payment charge a sum equal to 10 percent of the unpaid amount of the tax.

Â Â Â Â Â  (2) The department may permit a person to report and pay motor carrier taxes and fees on a periodic basis other than the calendar-month basis prescribed in subsection (1) of this section, provided that the number of reporting periods in any 12-month period shall not be less than 12. If no taxes or fees are due in any reporting period, the report shall so state. If payment is not made on or before the date it is due, there shall be added as a late payment charge a sum equal to 10 percent of the unpaid amount of the tax.

Â Â Â Â Â  (3) Whenever practicable, and in no event later than three years after any report of taxes or fees is filed, the department shall audit it if the department deems such audit practicable. If the department is not satisfied with the report filed or amount of taxes or fees, including fees for temporary passes required under ORS 825.470 (2), paid to the state by any person, the department may, not later than three years after the report was filed or the taxes or fees were paid, make a proposed assessment of additional taxes or fees due from such person based upon any information available to the department. There shall be added to each such assessment, as a late payment charge, a sum equal to 10 percent of the amount of additional taxes or fees due.

Â Â Â Â Â  (4) Every such additional assessment shall bear interest at the rate of one percent per month, or fraction thereof, from the last day of the month following the close of the month for which the additional assessment is imposed until paid.

Â Â Â Â Â  (5) If the additional assessment imposed exceeds by at least five percent but not more than 15 percent the amount of taxes or fees reported or paid a penalty of five percent of the amount of the additional assessment shall be added thereto in addition to the 10 percent late payment charge provided in subsection (3) of this section.

Â Â Â Â Â  (6) If the additional assessment imposed exceeds by more than 15 percent the amount of taxes or fees reported or paid, a penalty of 20 percent of the amount of the additional assessment shall be added thereto in addition to the 10 percent late payment charge provided in subsection (3) of this section.

Â Â Â Â Â  (7) The department shall give to the person concerned written notice of such additional assessment.

Â Â Â Â Â  (8) Except as provided in ORS 825.484 (3), the department shall refund to any person the amount of any overpayment caused by any incorrect report.

Â Â Â Â Â  (9) Whenever the department has made an assessment pursuant to this section which has become final the department may not reopen or reassess such taxes, interest or penalties unless the department is satisfied that the taxpayer fraudulently or with intent to evade taxation destroyed, concealed or withheld any books, accounts, papers, records or memoranda required to be maintained by the taxpayer pursuant to this chapter or the rules of the department. [Formerly 767.840]

Â Â Â Â Â  825.492 Annual and quarterly reports authorized. (1) Whenever in the judgment of the Department of Transportation the estimated annual tax payable by a carrier will be less than $100, and the vehicles operated by the carrier are of less than 30,000 pounds combined weight, the department may authorize the carrier to file reports annually in lieu of monthly reports required by ORS 825.490 and 825.515. Annual reports and accompanying remittances shall be filed on or before the due date of February 28 for the preceding calendar year.

Â Â Â Â Â  (2) At the request of a motor carrier, the department may authorize the carrier to file quarterly reports in lieu of monthly reports required by ORS 825.490 and 825.515. Quarterly reports and accompanying remittances due shall be filed on or before the due date as follows: First calendar quarter, May 31; second quarter, August 31; third quarter, November 30; fourth quarter, February 28.

Â Â Â Â Â  (3) Such authorizations may be withdrawn at any time upon the mailing of notice to the carrier at the last address of record of the carrier with the department. Any provisions of ORS 825.490 and 825.515 otherwise applicable to reports and remittances shall be applicable to reports and remittances under this section. [Formerly 767.845; 2001 c.567 Â§11]

Â Â Â Â Â  825.494 Assessment by department upon failure to report tax or fee due. (1) If any person neglects or refuses to make a fee or tax report as required by this chapter, the Department of Transportation shall make a proposed assessment, based upon any information available to the department, for the period for which such person failed to make a report, of the amount of taxes and fees, including fees for temporary passes required under ORS 825.470 (2), due for the period for which such proposed assessment is made.

Â Â Â Â Â  (2) Each assessment shall bear interest at the rate of one percent per month, or fraction thereof, from the last day of the month following the close of the month for which the assessment is imposed until paid.

Â Â Â Â Â  (3) There shall be added to every such assessment a penalty of 25 percent of the amount thereof.

Â Â Â Â Â  (4) The department shall give to such person written notice of such assessment.

Â Â Â Â Â  (5) Whenever the department has made an assessment pursuant to this section which has become final the department may not reopen or reassess such taxes, fees, interest or penalties unless the department is satisfied that the taxpayer fraudulently or with intent to evade taxation destroyed, concealed or withheld any books, accounts, papers, records or memoranda required to be maintained by a person subject to this chapter or the rules of the department. [Formerly 767.850]

Â Â Â Â Â  825.496 Reassessment waiver or reduction upon request; charge for failure to appear at hearing. (1) Any person against whom an assessment is made under ORS 825.490 or 825.494, may petition the Department of Transportation for a reassessment within 30 days after service upon the person of notice. If a petition is not filed within the 30-day period, the assessment becomes final. If a petition for reassessment is filed within the 30-day period the department shall reconsider the assessment and, if the person has requested in the petition, shall grant such person a hearing and give the person 10 daysÂ notice of the time and place of the hearing. The department has power to continue the hearing from time to time as may be necessary. The decision of the department upon a petition for reassessment shall become final 30 days after service of notice upon the person concerned.

Â Â Â Â Â  (2) The department may waive or reduce the interest and penalties provided in ORS 825.490 (1) to (6) or 825.494 (2) or (3) on those terms as the department considers proper if request for waiver or reduction is made within 30 days after service of notice of assessment upon the person concerned, or as part of the pleas made in the departmentÂs reconsideration of the assessment.

Â Â Â Â Â  (3) Every assessment made by the department under ORS 825.490 to 825.496 becomes due and payable at the time it becomes final and if not paid to the department when due and payable there shall be added to the assessment a penalty of 10 percent of the amount of the tax.

Â Â Â Â Â  (4) If any person who has requested a hearing pursuant to this section fails to appear at the scheduled hearing and failed to withdraw the petition for reassessment at least five days before the date of the hearing, the department may require such person to pay a charge of $150 in addition to any other fees, taxes and charges which may be imposed under this chapter. [Formerly 767.855]

Â Â Â Â Â  825.498 Collection of fees, taxes and other moneys. All fees, taxes and charges imposed by this chapter and ORS chapter 826, all claims and penalties payable by any person under this chapter and ORS chapter 826 and all moneys collected under this chapter and ORS chapter 826, are the property of the state. The Department of Transportation shall collect and receive all fees, taxes, penalties and moneys due or to become due to the state under this chapter and ORS chapter 826 and, to that end, shall bring such actions or take such proceedings, including attachment and garnishment proceedings, in the name of the State of Oregon, as may be necessary. [Formerly 767.860]

Â Â Â Â Â  825.500 Calculation of interest and penalties for delinquent road use assessment fees and single-use nondivisible load permits; audit. (1) Interest and penalties for delinquent payments of road use assessment fees payable pursuant to the provisions of ORS 818.225 and of single-trip nondivisible load permits shall be calculated in the same manner that interest and penalties are calculated under ORS 825.490 and 825.494.

Â Â Â Â Â  (2) An audit conducted by the Department of Transportation pursuant to its authority under this chapter may include an examination of records of the carrier pertaining to the road use assessment fee imposed under ORS 818.225. If the audit shows that movement by a carrier exceeds the mileage authorized by a single-trip nondivisible load permit, the department shall determine the amount of the road use assessment fee that is due. The department shall collect the amount due and may impose any penalties or additional assessments authorized by this chapter for delinquent payment of taxes. [Formerly 767.862; 1997 c.275 Â§28]

Â Â Â Â Â  825.502 Payment of taxes and fees by credit card; rules. For payment of any weight-mile taxes and fees, the Department of Transportation may:

Â Â Â Â Â  (1) Accept payment of taxes and fees by credit card. Any payment made by credit card shall be for the full amount of the tax or fee, except that a surcharge may be added to the amount tendered by the customer to offset fees charged to the department for acceptance and use of the credit card.

Â Â Â Â Â  (2) Adopt reasonable rules as necessary or proper for the administration of this section. [Formerly 767.863]

Â Â Â Â Â  825.504 Warrant procedure for collecting tax, fee, penalty or assessment. (1) If any tax, or fee in lieu of tax, reported due, or any final assessment made by the Department of Transportation under ORS 825.490, 825.494 and 825.496, including any penalties or charges therein imposed, or any final penalty imposed under ORS 825.950, 825.955 or 825.960, is not paid in full, the department may issue a warrant under the departmentÂs official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for payment of the amount thereof, with the added penalties or charges, interest and the cost of executing the warrant, and to return such warrant to the department and pay to the department the money collected by virtue thereof by a time to be specified therein, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion thereof and penalties or charges for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the taxpayer against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (3) The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (4) In the discretion of the Department of Transportation, a warrant of like terms, force and effect to levy upon funds of the taxpayer in possession of the Department of Revenue may be issued and directed to any agent authorized by the Department of Transportation to collect taxes payable under this chapter, and in the execution thereof the agent shall have all of the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (5) The procedures authorized by this section may also be used for collection of any fees and penalties imposed on persons registering vehicles under ORS chapter 826. [Formerly 767.865; 1997 c.275 Â§29; 2003 c.576 Â§222]

Â Â Â Â Â  825.506 Deposit or bond to secure payment of fees, taxes, charges and penalties. (1) If the Department of Transportation finds it necessary in order to insure the collection of any fees, taxes, charges or penalties imposed upon a carrier pursuant to this chapter or ORS 818.225, the department may at the time and as a condition of granting a certificate or permit, or continuing the same, or as a condition of issuing a motor vehicle registration device, require a carrier to deposit and keep on deposit with the department a sum in an amount determined proper by the department, taking into account the nature and scope of the carrierÂs operations. Moneys deposited under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. The deposit required may be increased or reduced by the department at any time. In determining the necessity for an applicant or carrier to maintain a deposit the department shall consider the applicant or carrierÂs financial capability and responsibility and the departmentÂs prior experience, if any, in collecting fees, taxes, charges or penalties from the applicant, carrier or any person having a substantial interest or control, directly or indirectly, in or over the operations conducted or to be conducted under the carrierÂs authority.

Â Â Â Â Â  (2) To secure payment of sums payable by the carrier the department may accept in lieu of such deposit:

Â Â Â Â Â  (a) A bond in the form prescribed by the department; or

Â Â Â Â Â  (b) Bonds, negotiable by delivery, of the State of Oregon, school districts therein, or obligations of the United States, or obligations for which the faith of the United States is pledged for the payment of both principal and interest, equal in amount to the amount of the requested deposit.

Â Â Â Â Â  (3) So long as the deposit remains unencumbered the depositor is entitled to collect the interest upon the securities described in subsection (2)(b) of this section. The department shall hold the securities upon such terms as the department shall designate and approve pursuant to the provisions of this chapter, and shall deliver such securities to the State Treasurer, who shall receive and hold them subject to the lawful orders of the department. The State Treasurer and the surety of the treasurer shall be liable upon the official bond of the treasurer for their safekeeping. The depositors shall reimburse the State Treasurer for any expenses incurred by the treasurer in the mailing, insuring, shipping or delivering of any such securities, or of the interest coupons attached thereto as they mature.

Â Â Â Â Â  (4) If a carrier ceases to be a carrier under this chapter, within a reasonable time of the receipt by the department of all payments due, the department shall refund or have returned to the carrier all deposits and securities remaining to the carrierÂs credit and shall release the surety on any bond given under this section.

Â Â Â Â Â  (5) Any applicant or carrier required under this section to make a deposit to secure the payment of fees, taxes, charges or penalties may by proper petition demand a hearing on the necessity of such deposit or the reasonableness of the amount required. A hearing shall be granted and held within 10 days after the demand therefor. The decision of the department shall become final 10 days after service of the order upon the applicant or carrier concerned. [Formerly 767.870]

Â Â Â Â Â  825.507 Limitations on cancellation of bond; suspension of authority. (1) No bond filed pursuant to ORS 825.506 may be canceled or otherwise terminated at any time prior to its expiration until the surety company which executed the same, has filed with the Department of Transportation a notice of cancellation as provided in such bond. Such cancellation shall be effective not less than 30 days from the date of receipt, and no agreement between the parties thereto shall operate to avoid this restriction upon cancellation.

Â Â Â Â Â  (2) If any bond filed pursuant to ORS 825.506 becomes inoperative, the authority under the certificate or permit involved shall cease and be suspended insofar as it pertains to any affected vehicles until the requirements of ORS 825.506 have been met by the carrier. [Formerly 767.795]

Â Â Â Â Â  825.508 Use of collection agency to obtain moneys due. (1) In carrying out the duties under ORS 825.498, the Department of Transportation may engage the services of a collection agency to collect any of the fees, taxes, penalties and moneys due to the state under this chapter and ORS chapter 826. The department may engage the services by entering into agreements to pay reasonable charges on a contingent fee or other basis.

Â Â Â Â Â  (2) The department may assign to the collection agency, for collection purposes only, any of the fees, taxes, penalties and moneys due the state under this chapter and ORS chapter 826.

Â Â Â Â Â  (3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary. [Formerly 767.875]

Â Â Â Â Â  825.509 Writing off uncollected moneys due. (1) Any fee, tax, penalty or money due the state assigned to a collection agency pursuant to ORS 825.508 that remains uncollected for two years after the date of such assignment meets the criteria for uncollectibility formulated pursuant to ORS 293.240, and may be assigned to the Secretary of State.

Â Â Â Â Â  (2) ORS 293.245 applies to any fee, tax, penalty or money due the state assigned to the Secretary of State pursuant to subsection (1) of this section. [Formerly 767.880]

Â Â Â Â Â  825.515 Daily records and monthly reports by carriers. (1) Every for-hire carrier and private carrier shall keep daily records, upon forms prescribed by the Department of Transportation, of all vehicles used during the current month.

Â Â Â Â Â  (2) On or before the last day of the month following, except as otherwise permitted under ORS 825.492, they shall certify to the department, upon forms prescribed therefor, the true and correct summaries of their daily records which shall show the extreme miles traveled in this state during the preceding month, the amount of fuel tax paid to the state during the preceding month, and such other information as the department may require.

Â Â Â Â Â  (3) The daily records shall be kept on file in the office of the carrier and thereafter preserved until written permission for their destruction is given by the department. [Formerly 767.905]

Â Â Â Â Â  825.517 Certain records not public. (1) The following are not public records unless the public interest requires disclosure in the particular instance:

Â Â Â Â Â  (a) Reports from motor carriers required to be filed with the Department of Transportation in connection with the imposition or collection of any tax.

Â Â Â Â Â  (b) Information collected by the department from a motor carrier for the purpose of conducting a tax audit.

Â Â Â Â Â  (2) A motor carrier to whom the information pertains, or a person who has written permission from the carrier, may inspect information described in subsection (1) of this section.

Â Â Â Â Â  (3) The department, upon request or as required by law, shall disclose information from the records described in subsection (1) of this section to a government agency for use in carrying out its governmental functions. [1997 c.501 Â§2]

(Multijurisdictional Agreements)

Â Â Â Â Â  825.550 Multijurisdictional agreement for collection of weight-mile taxes; rules. (1) The Department of Transportation may enter into an agreement with the authorized representatives of any jurisdiction that imposes weight-mile taxes, in order to form a multijurisdictional agreement for the singular collection of the total weight-mile taxes claimed due by any of the jurisdictions that are party to the agreement. An agreement established under authority granted by this section:

Â Â Â Â Â  (a) May allow motor carriers to pay the total weight-mile taxes that are claimed due to any jurisdiction that is a party to the agreement.

Â Â Â Â Â  (b) May provide for collection of all weight-mile taxes claimed due by any party to the agreement, on vehicles that are engaged in interjurisdictional commerce or combined interjurisdictional and intrajurisdictional commerce.

Â Â Â Â Â  (c) May include provisions necessary to facilitate the determination and distribution of weight-mile tax moneys among the various jurisdictions.

Â Â Â Â Â  (d) May provide that the department may deny any person further benefits under the agreement until all taxes have been paid, if the department determines that the person should have paid additional taxes.

Â Â Â Â Â  (e) May provide for arrangements with agencies of this state and other jurisdictions for joint audits of owners of vehicles availing themselves of this agreement and for the exchange of audit information on those owners.

Â Â Â Â Â  (f) May authorize the department to suspend or cancel any benefits under the agreement, if the person violates any of the terms or conditions of the agreement or violates any law or rule of this state relating to vehicles.

Â Â Â Â Â  (2) The department may adopt any rules the department deems necessary to effectuate and administer the provisions of an agreement entered into under this section. Nothing in an agreement shall affect the right of the department to adopt rules as described in this section.

Â Â Â Â Â  (3) An agreement shall be in writing and shall be filed with the department within 10 days after execution or the effective date of the agreement, whichever is later.

Â Â Â Â Â  (4) Nothing in an agreement shall affect the right of the department to act under this section.

Â Â Â Â Â  (5) An agreement shall not provide for any benefit, exemption or privilege with respect to any other fees or taxes levied or assessed against the use of highways or use or ownership of vehicles except weight-mile taxes, fees and requirements. [Formerly 767.882]

Â Â Â Â Â  825.555 International fuel tax agreement; rules; fees. (1) The Department of Transportation may enter into an international fuel tax agreement with jurisdictions outside of this state to provide for cooperation and assistance among member jurisdictions in the administration and collection of taxes imposed on motor carriers for the consumption of all fuels used in vehicles operated interstate.

Â Â Â Â Â  (2) An agreement under this section may:

Â Â Â Â Â  (a) Provide for determining a base state for motor carriers for purposes of the agreement.

Â Â Â Â Â  (b) Impose record keeping requirements.

Â Â Â Â Â  (c) Specify audit procedures.

Â Â Â Â Â  (d) Provide for exchange of information among jurisdictions.

Â Â Â Â Â  (e) Provide criteria for determining which carriers are eligible to receive the benefits of the agreement.

Â Â Â Â Â  (f) Define qualified motor vehicles.

Â Â Â Â Â  (g) Specify conditions under which bonds are required.

Â Â Â Â Â  (h) Specify reporting requirements and periods, including but not limited to specifying penalty and interest rates for late reporting.

Â Â Â Â Â  (i) Determine methods for collecting and forwarding of motor fuel taxes, penalties and interest to another jurisdiction.

Â Â Â Â Â  (j) Provide that the Department of Transportation may deny any person further benefits under the agreement until all motor fuel taxes have been paid, if the department determines that additional motor fuel taxes are owed by the person.

Â Â Â Â Â  (k) Authorize the department to suspend or cancel benefits under the agreement for any person who violates any term or condition of the agreement or any law or rule of this state relating to motor carriers or vehicles.

Â Â Â Â Â  (L) Contain such other provisions as will facilitate the agreement.

Â Â Â Â Â  (3) An agreement may not provide for any benefit, exemption or privilege with respect to any fees or taxes levied or assessed against the use of highways or use or ownership of vehicles except for motor fuel taxes and requirements related to motor fuel taxes.

Â Â Â Â Â  (4) The department may adopt any rules the department deems necessary to effectuate and administer the provisions of an agreement entered into under this section. Nothing in the agreement shall affect the right of the department to adopt rules as provided in ORS chapter 823 and this chapter.

Â Â Â Â Â  (5) An agreement shall be in writing and shall be filed with the department within 10 days after execution or on the effective date of the agreement, whichever is later.

Â Â Â Â Â  (6) The department shall adopt rules establishing an annual fee to be paid by each motor carrier receiving benefits from an agreement entered into under this section. In establishing fees, the department shall consider the size of the motor carrierÂs fleet. Fees established under this subsection shall be designed to recover the full direct and indirect costs to the department that result from participation in the agreement, but the department may not establish a fee under this subsection that exceeds $650. [Formerly 767.884; 1997 c.275 Â§30; 2001 c.698 Â§1]

PENALTIES

Â Â Â Â Â  825.950 Civil penalty for violation of this chapter, ORS chapter 818 or 826, or rule or order of department. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, in addition to all other penalties provided by law, every person who violates or who procures, aids or abets in the violation of any provision of this chapter, ORS chapter 818 or 826 or any order, rule or decision of the Department of Transportation shall incur a civil penalty of not more than $100 for every such violation.

Â Â Â Â Â  (b) In addition to all other penalties provided by law, every person who violates or who procures, aids or abets in the violation of ORS 825.100 or 825.245 shall incur a civil penalty of not more than $500 for every such violation.

Â Â Â Â Â  (2) Each violation described in this section is a separate offense and in case of a continuing violation every dayÂs continuance is a separate violation. Every act of commission or omission which procures, aids or abets in the violation is a violation under this section and subject to the civil penalty provided in this section.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (4) The Department of Transportation may reduce any civil penalty provided for in this section on such terms as the department considers proper if:

Â Â Â Â Â  (a) The defendant admits the violations alleged in the notice and makes timely request for reduction of the penalty; or

Â Â Â Â Â  (b) The defendant submits to the department a written request for reduction of the penalty within 15 days from the date the penalty order is served.

Â Â Â Â Â  (5) If the amount of such penalty is not paid to the department, the Attorney General, at the request of the department, shall bring an action in the name of the State of Oregon in the Circuit Court of Marion County to recover such penalty. The action shall not be commenced until after the time has expired for an appeal from the findings, conclusions and order of the department. In all such actions the procedure and rules of evidence shall be the same as an ordinary civil action except as otherwise provided in this chapter.

Â Â Â Â Â  (6) Any motor carrier of persons or of household goods found knowingly to have assessed charges for transportation service less than published in its tariffs or written contracts on file with the department may be directed to collect the undercharges from the persons liable therefor and to remit such undercharges to the department in addition to any monetary penalties imposed against the carrier for charging less than the tariff or contract prescribes.

Â Â Â Â Â  (7) Any motor carrier of persons or of household goods found to have assessed charges for transportation service more than the rates which have been legally filed with and prescribed by the department shall refund the overcharges to the persons from whom collected. If the carrier is unable to do so, the carrier may be required to remit such overcharges to the department in addition to any monetary penalties imposed against the carrier for charging more than the applicable tariff or contract prescribes. [Formerly 767.470; 1997 c.275 Â§31; 1997 c.722 Â§1; 2003 c.754 Â§10]

Â Â Â Â Â  825.955 Civil penalty for violation of provisions relating to drug and alcohol testing programs, out-of-service notice or driver equipment compliance form provisions; rules. (1) In addition to any other penalties provided by law, the Department of Transportation may impose a civil penalty of not more than $1,000 for:

Â Â Â Â Â  (a) Violation of the provisions of an out-of-service notice issued by the department or its authorized representative in conjunction with a safety inspection;

Â Â Â Â Â  (b) Submittal of a false certification to the department on a driver equipment compliance check form;

Â Â Â Â Â  (c) Failure by a motor carrier to return to the department as required by rule a driver equipment compliance check form; or

Â Â Â Â Â  (d) Failure of a motor carrier to establish or participate in a drug and alcohol testing program as required by ORS 825.410.

Â Â Â Â Â  (2) Each violation specified in subsection (1) of this section is a separate offense, and in the case of a continuing violation, each dayÂs continuance is a separate violation. Every act of commission or omission which procures, aids or abets in the violation is a violation under this section and subject to the penalty provided in this section.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (4) The department may reduce any civil penalty provided for in this section on such terms as the department considers proper if:

Â Â Â Â Â  (a) The defendant admits the violations alleged in the notice and makes timely request for reduction of the penalty; or

Â Â Â Â Â  (b) The defendant submits to the department a written request for reduction of the penalty within 15 days from the date the penalty order is served.

Â Â Â Â Â  (5) If the amount of the penalty is not paid to the department, the Attorney General, at the request of the department, shall bring an action in the name of the State of Oregon in the Circuit Court of Marion County to recover such penalty. The action shall not be commenced until after the time has expired for an appeal from the findings, conclusions and order of the department. In all such actions the procedure and rules of evidence shall be the same as an ordinary civil action except as otherwise provided in this chapter.

Â Â Â Â Â  (6) The department shall adopt rules describing the driver equipment compliance check form referred to in subsection (1) of this section. [Formerly 767.995; 1997 c.275 Â§32; 1999 c.1099 Â§5]

Â Â Â Â Â  825.960 Department action against employer when department receives notice of violation of out-of-service order; civil penalty. (1) When the Department of Transportation receives notice that a person has violated an out-of-service order or notice, the department shall impose a civil penalty of not more than $10,000 on the employer of an operator of a commercial motor vehicle if the department finds that the employer knowingly allowed, permitted, authorized or required the operator to violate the order or notice.

Â Â Â Â Â  (2) For purposes of this section, ÂnoticeÂ includes, but is not necessarily limited to, a record of conviction and a record of a determination by a state or federal agency with jurisdiction to make such determinations that the person has violated an out-of-service order or notice.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (4) If the amount of the penalty is not paid to the department, the Attorney General, at the request of the department, shall bring an action in the name of the State of Oregon in the Circuit Court of Marion County to recover such penalty. The action shall not be commenced until after the time has expired for an appeal from the findings, conclusions and order of the department. In all such actions the procedure and rules of evidence shall be the same as an ordinary civil action except as otherwise provided in this chapter. [Formerly 767.996; 1997 c.275 Â§33]

Â Â Â Â Â  825.990 Criminal penalties. (1) Except as otherwise provided in subsection (2) of this section, every person who violates or procures, aids or abets violation of this chapter and any person who refuses or fails to obey any order, decision or rule, made under or pursuant to this chapter commits a Class A traffic violation.

Â Â Â Â Â  (2) Knowingly violating an out-of-service notice issued under authority of the Department of Transportation is a Class A misdemeanor.

Â Â Â Â Â  (3) A person is subject to the penalties under subsection (4) of this section if the person knowingly:

Â Â Â Â Â  (a) Transports any hazardous waste listed under ORS 466.005 or rules adopted thereunder to a facility that does not have appropriate authority to receive the waste under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (b) Disposes of any hazardous waste listed under ORS 466.005 or rules adopted thereunder without appropriate authority under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (c) Materially violates terms of any permit or authority issued to the person under this chapter or ORS 466.005 to 466.385 and 466.992 in the transporting or disposing of hazardous waste.

Â Â Â Â Â  (d) Makes any false material statement or representation in any application, label, manifest, record, report, permit or other document filed, maintained or used for purposes of compliance with requirements under this chapter for the safe transportation of hazardous wastes.

Â Â Â Â Â  (e) Fails to include material information required under rules of the Department of Transportation in any application for any permit or authority to transport hazardous waste under this chapter.

Â Â Â Â Â  (f) Violates any rules adopted by the Department of Transportation concerning the transportation of hazardous wastes.

Â Â Â Â Â  (4) Subject to ORS 153.022, violation of subsection (3) of this section is subject to the penalty of a fine of not more than $10,000 for each day of violation, imprisonment of not more than six months, or both. [Subsections (1) and (2) formerly 767.990; subsections (3) and (4) formerly 767.993; 1999 c.1051 Â§233]

_______________



Chapter 826

Chapter 826 Â Registration of Commercial Vehicles

2005 EDITION

REGISTRATION OF COMMERCIAL VEHICLES

OREGON VEHICLE CODE

826.001Â Â Â Â  Definitions

826.003Â Â Â Â  Rules

826.005Â Â Â Â  Authority for reciprocal registration agreements; permitted provisions; requirements; limitations

826.007Â Â Â Â  Authority for proportional registration agreements; permitted provisions; requirements; limitations; rules

826.008Â Â Â Â  Certain records not public

826.009Â Â Â Â  Proportional registration of commercial vehicles

826.010Â Â Â Â  Quarterly payment of registration fees for vehicles registered under ORS 826.009

826.011Â Â Â Â  Proportional fleet registration

826.013Â Â Â Â  Registration weight

826.015Â Â Â Â  Declaration of weight

826.017Â Â Â Â  Registration fees for proportionally registered vehicles

826.019Â Â Â Â  International Registration Plan fee

826.021Â Â Â Â  Proration of fees for proportionally registered vehicles; adjustment of fees and registration periods by department; rules

826.023Â Â Â Â  Fees for cards, plates and stickers

826.025Â Â Â Â  Duplicate or replacement registration cards

826.027Â Â Â Â  Transfer of registration; withdrawal of vehicle from fleet

826.029Â Â Â Â  Temporary proportional registration permits

826.031Â Â Â Â  Registration for certain vehicles subject to weight mile tax and not otherwise registered

826.033Â Â Â Â  Application of other registration provisions of Oregon Vehicle Code to vehicles registered under this chapter

826.035Â Â Â Â  Registration identification devices and cards for vehicles registered under ORS 826.031

826.037Â Â Â Â  Annual or quarterly registration under ORS 826.031

826.039Â Â Â Â  Refund of certain registration fees

826.041Â Â Â Â  Agents for issuance of registration and collection of fees

Â Â Â Â Â  826.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCombined weightÂ means the total empty weight of all vehicles in a combination plus the total weight of the load carried on that combination of vehicles.

Â Â Â Â Â  (2) ÂCommercial vehicleÂ means a vehicle that:

Â Â Â Â Â  (a) Is used for the transportation of persons for compensation or profit; or

Â Â Â Â Â  (b) Is designed or used primarily for the transportation of property.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Transportation. [Formerly 768.001]

Â Â Â Â Â  826.003 Rules. The Department of Transportation may adopt rules regarding registration records for vehicles registered under this chapter. [1995 c.733 Â§82b]

Â Â Â Â Â  826.005 Authority for reciprocal registration agreements; permitted provisions; requirements; limitations. (1) The Department of Transportation may enter into agreements with the duly authorized representatives of any jurisdiction that issues registration to establish reciprocal privileges or registration exemptions for vehicles as described in this section. An agreement entered into by the department under the authority granted by this section may establish exemptions from proportional registration fees.

Â Â Â Â Â  (2) An agreement shall only grant the privileges, benefits and exemptions to a vehicle or the registrant of a vehicle if the vehicle is any of the following:

Â Â Â Â Â  (a) Registered in the jurisdiction where the person registering the vehicle has a legal residence.

Â Â Â Â Â  (b) A commercial vehicle registered in a jurisdiction where the commercial enterprise in which the vehicle is used has a place of business. To qualify under this paragraph, the vehicle must be assigned to the place of business and the place of business must be the place from which or in which the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled.

Â Â Â Â Â  (c) A commercial vehicle registered in a jurisdiction where the vehicle has been registered because of an agreement between two jurisdictions or a declaration issued by any jurisdiction.

Â Â Â Â Â  (3) An agreement shall retain the right of the department to make the final determination as to the proper place of registration of a vehicle when there is a dispute or doubt concerning the proper place of registration. An agreement shall retain the right of the department to confer with the departments of other jurisdictions affected when making a determination under this subsection.

Â Â Â Â Â  (4) An agreement shall not provide for any benefit, exemption or privilege with respect to fuel taxes, use fuel taxes, weight mile taxes or any other fees or taxes levied or assessed against the use of highways or use or ownership of vehicles except registration taxes, fees and requirements.

Â Â Â Â Â  (5) An agreement must provide that any vehicle registered in this state will receive a similar kind or degree of exemptions, benefits and privileges when operated in another jurisdiction that is party to the agreement as vehicles registered in the other jurisdiction receive when operated in this state.

Â Â Â Â Â  (6) An agreement, in the judgment of the department, shall be in the best interest of this state and its citizens, shall be fair and equitable to this state and its citizens and shall be determined on the basis and recognition of benefits that accrue to the economy of this state from the uninterrupted flow of commerce.

Â Â Â Â Â  (7) An agreement may authorize a vehicle that would otherwise be required to be registered in one jurisdiction to be registered in another jurisdiction without losing any benefit, exemption or privilege under the agreement if the vehicle is operated from a base located in the other jurisdiction.

Â Â Â Â Â  (8) An agreement may allow the lessee or lessor of a vehicle, subject to the terms and conditions of the lease, to receive benefits, exemptions and privileges under the agreement.

Â Â Â Â Â  (9) An agreement may authorize the department to suspend or cancel any exceptions, benefits or privileges granted to any person under the agreement if the person violates any of the terms or conditions of the agreement or violates any law or rule of this state relating to vehicles.

Â Â Â Â Â  (10) All agreements shall be in writing and filed with the department within 10 days after execution or the effective date of the agreement, whichever is later.

Â Â Â Â Â  (11) An agreement may be a limited type agreement with any state bordering this state as described in this subsection. An agreement described under this subsection is subject to all of the following:

Â Â Â Â Â  (a) The benefits, exemptions and privileges under the agreement shall only be extended to vehicles or a class of vehicles as specified in the agreement.

Â Â Â Â Â  (b) The agreement shall be applicable only within an area in each state that is situated along the boundary between the states and that is substantially equal in size.

Â Â Â Â Â  (c) The usage permitted of the vehicles in the two areas shall be as substantially equal as may be practicable.

Â Â Â Â Â  (d) The areas and usage subject to the agreement shall be described in the agreement.

Â Â Â Â Â  (e) Proportional registration shall not be required under the agreement.

Â Â Â Â Â  (f) The agreement shall comply with other mandatory provisions of this section and may contain any other provisions described under this section.

Â Â Â Â Â  (g) A vehicle operating under the agreement may be required to obtain a permit under ORS 803.610.

Â Â Â Â Â  (12) An agreement may require the display or submission of evidence of registration for any vehicle operating under the agreement. [Formerly 768.003]

Â Â Â Â Â  826.007 Authority for proportional registration agreements; permitted provisions; requirements; limitations; rules. The Department of Transportation may enter into agreements with the duly authorized representatives of any jurisdiction that issues out-of-state registration to provide for proportional registration of vehicles and for the apportionment of registration fees and other fixed fees and taxes on vehicles proportionally registered in this state and the other jurisdiction. All of the following apply to an agreement established under authority granted by this section:

Â Â Â Â Â  (1) An agreement may provide proportional registration only for commercial vehicles that are engaged in interjurisdictional commerce or combined interjurisdictional and intrajurisdictional commerce.

Â Â Â Â Â  (2) An agreement may provide for proportional registration for vehicles individually or in fleets but must comply with the requirements for proportional registration under ORS 826.009 for all proportionally registered vehicles and with the requirements under ORS 826.011 for all proportionally registered fleets.

Â Â Â Â Â  (3) An agreement may include provisions necessary to facilitate the administration of proportional registration.

Â Â Â Â Â  (4) Any apportionment of registration fees and other fixed vehicle fees or taxes may be made on a basis commensurate with and determined on the miles traveled on and use made of the highways of this state as compared with the miles traveled on and use made of other jurisdictionsÂ highways, or may be made on any other equitable basis of apportionment.

Â Â Â Â Â  (5) No agreement shall contain any provision that requires a vehicle to be proportionally registered if the vehicle is:

Â Â Â Â Â  (a) Registered by this state;

Â Â Â Â Â  (b) Operating in this state under any vehicle permit that allows operation of an unregistered vehicle; or

Â Â Â Â Â  (c) Legally operated in this state under an exemption provided under ORS 803.305.

Â Â Â Â Â  (6) Nothing in an agreement shall affect the right of the department to adopt rules as described in this subsection. The department may adopt any rules the department deems necessary to effectuate and administer the provisions of the agreement.

Â Â Â Â Â  (7) An agreement shall only provide for proportional registration of vehicles if the vehicle is any of the following:

Â Â Â Â Â  (a) Registered in the jurisdiction where the person registering the vehicle has a legal residence.

Â Â Â Â Â  (b) Registered in a jurisdiction where the commercial enterprise in which the vehicle is used has a place of business where the vehicle has been assigned and from which or in which the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled.

Â Â Â Â Â  (c) Registered in a jurisdiction where the vehicle has been registered because of an agreement between two jurisdictions or a declaration issued by any jurisdiction.

Â Â Â Â Â  (8) An agreement shall retain the right of the department to make the final determination as to the proper place of registration of a vehicle when there is a dispute or doubt concerning the proper place of registration. An agreement shall retain the right of the department to confer with the departments of other jurisdictions affected when making a determination under this subsection.

Â Â Â Â Â  (9) An agreement may provide that the department may deny any person further benefits under the agreement until all fees or taxes have been paid if the department determines that the person should have proportionally registered more vehicles in this state or paid additional fees or taxes on vehicles proportionally registered in this state.

Â Â Â Â Â  (10) An agreement may provide for arrangements with agencies of this state or other jurisdictions for joint audits of registrants of proportionally registered vehicles and for the exchange of audit information on persons who have proportionally registered vehicles.

Â Â Â Â Â  (11) An agreement may authorize a vehicle that would otherwise be required to be registered in one jurisdiction to be registered in another jurisdiction without losing any benefits under the agreement if the vehicle is operated from a base located in the other jurisdiction.

Â Â Â Â Â  (12) An agreement may allow the lessee or lessor of a vehicle, subject to the terms and conditions of the lease, to receive benefits of proportional registration under the agreement.

Â Â Â Â Â  (13) An agreement may authorize the department to suspend or cancel any benefits under the agreement if the person violates any of the terms or conditions of the agreement or violates any law or rule of this state relating to vehicles.

Â Â Â Â Â  (14) All agreements shall be in writing and shall be filed with the department within 10 days after execution or the effective date of the agreement, whichever is later.

Â Â Â Â Â  (15) Vehicles that are proportionally registered under an agreement, whether individually or in a fleet, are fully registered in this state for purposes of ORS 803.300 and any other portion of the vehicle code and are accorded the same privileges and duties as other vehicles registered in this state even though the vehicle may have primary registration in some other jurisdiction. This subsection does not grant authority required for intrastate movement where such authority is required under ORS chapter 825. Such authority must be granted in accordance with ORS chapter 825.

Â Â Â Â Â  (16) An agreement may only provide the benefits of proportional registration to a vehicle that is registered either proportionally or otherwise in at least one other jurisdiction in addition to this one.

Â Â Â Â Â  (17) Nothing in an agreement shall affect the right of the department to act under this subsection. The department may refuse to issue proportional registration in this state for vehicles from jurisdictions that do not grant similar privileges for vehicles from this state.

Â Â Â Â Â  (18) An agreement shall not provide for any benefit, exemption or privilege with respect to fuel taxes, use fuel taxes, weight mile taxes or any other fees or taxes levied or assessed against the use of highways or use or ownership of vehicles except registration taxes, fees and requirements.

Â Â Â Â Â  (19) An agreement may control the requirements for type, manner of display, number and other provisions relating to registration plates, registration cards or other proof of registration for vehicles that are subject to the agreement. [Formerly 768.005]

Â Â Â Â Â  826.008 Certain records not public. (1) The following are not public records unless the public interest requires disclosure in the particular instance:

Â Â Â Â Â  (a) Mileage information required to be filed with the Department of Transportation under agreements authorized by ORS 826.007.

Â Â Â Â Â  (b) Information collected by the department from a motor carrier for the purpose of conducting an audit under an agreement authorized by ORS 826.007.

Â Â Â Â Â  (2) A motor carrier to whom the information pertains, or a person who has written permission from the carrier, may inspect information described in subsection (1) of this section.

Â Â Â Â Â  (3) The department, upon request or as required by law, shall disclose information from the records described in subsection (1) of this section to a government agency for use in carrying out its governmental functions. [1997 c.501 Â§4]

Â Â Â Â Â  826.009 Proportional registration of commercial vehicles. Proportional registration allows commercial vehicles to comply with registration requirements of more than one jurisdiction and to have registration fees, taxes or other fixed fees apportioned among the jurisdictions in which the vehicles are being operated. A vehicle may be registered under proportional registration if the vehicle qualifies for proportional registration under an agreement entered into under ORS 826.007. If a vehicle is going to be proportionally registered as part of a fleet, ORS 826.011 must be complied with in addition to this section. A vehicle is registered in this state if the vehicle is proportionally registered under this section. The following apply to proportional registration:

Â Â Â Â Â  (1) The terms of an agreement established under ORS 826.007 control all of the provisions of proportional registration, including but not limited to the following, except as otherwise provided by this section:

Â Â Â Â Â  (a) Qualification.

Â Â Â Â Â  (b) Apportionment of fees, taxes and other fixed fees.

Â Â Â Â Â  (c) Application and information required.

Â Â Â Â Â  (d) Requirements for type, manner of display, number or any other provision relating to registration plates, registration cards and other proof of registration.

Â Â Â Â Â  (e) Any other provision relating to the registration of proportionally registered vehicles.

Â Â Â Â Â  (2) When initially registered, the registration fees for vehicles registered under this section may be reduced according to the schedule provided under ORS 826.021.

Â Â Â Â Â  (3) The registration period for proportionally registered vehicles is a period of four consecutive quarters. The period begins on the first day of any calendar quarter and ends on the last day of the fourth consecutive quarter. All vehicles within a proportionally registered fleet shall be registered for the same registration period. Each carrier may select the calendar quarter in which the registration will begin except that, if necessary for administrative convenience, the Department of Transportation may require a carrier to adopt a registration year chosen by the department.

Â Â Â Â Â  (4) The department may issue appropriate registration cards, stickers, permits, tabs, plates or other suitable identification devices the department considers convenient for proportionally registered vehicles. The fees for such stickers, permits, tabs or plates are as provided under ORS 826.023.

Â Â Â Â Â  (5) Any applicant whose application for proportional registration under this section has been accepted by the department shall preserve the records on which the application is based for a period of four years following the year or the period upon which said application is based. Upon request of the department, the applicant shall make such records available to the department at its office for audit as to accuracy of mileage, number of vehicles, weights, computations and payment of fees or shall pay the reasonable costs of an audit at the home office of the applicant by a duly appointed representative of the department. An applicant shall comply with any audit provisions under the agreement allowing the registration.

Â Â Â Â Â  (6) If a provision concerning the registration of vehicles is not provided under the agreement or under this section, provisions of the vehicle code applicable to registration shall be applicable to proportionally registered vehicles.

Â Â Â Â Â  (7) If a vehicle qualifies for proportional registration, the department may issue temporary proportional registration permits under ORS 826.029 to allow operation of the vehicles pending issuance of evidence of proportional registration.

Â Â Â Â Â  (8) The department may allow a carrier to operate on expired registration plates and registration for up to one extra quarter if the renewal application has been submitted and the required fees for registration have been paid on or before the last day of the registration period for the vehicles. The extension of time allowed by this subsection shall be granted only if the department determines that the extension is necessary for the administrative convenience of the department.

Â Â Â Â Â  (9) Vehicles registered and identified under this section shall be deemed to be fully registered in this state for any type of movement or operation, except that in these instances in which a grant of authority is required for intrastate movement or operation, no such vehicle shall be operated in intrastate commerce in this state unless the owner thereof has been granted intrastate authority or right by the department and unless said vehicle is being operated in conformity with such authority and rights.

Â Â Â Â Â  (10) Registration cards may be issued for proportionally registered vehicles. Registration cards issued for proportionally registered vehicles shall be carried on the vehicle at all times or, in the case of a combination of vehicles, the registration card for a trailer may be carried in the vehicle supplying the motive power.

Â Â Â Â Â  (11) In accordance with provisions of the agreement establishing proportional registration, the department may suspend or cancel the exemptions, benefits or privileges granted thereunder to a person who violates any of the conditions or terms of such agreements or arrangements or who violates the laws of this state relating to vehicles or regulations lawfully promulgated thereunder.

Â Â Â Â Â  (12) A vehicle may be registered under this section prior to issuance of a certificate of title for the vehicle. [Formerly 768.007]

Â Â Â Â Â  826.010 Quarterly payment of registration fees for vehicles registered under ORS 826.009. (1) Registration fees for commercial vehicles registered under the proportional registration provisions of ORS 826.009 may be paid quarterly provided that:

Â Â Â Â Â  (a) The amount of Oregon apportioned registration fees for the carrier exceeds $1,000 per year; and

Â Â Â Â Â  (b) The registration fees are paid in equal quarterly installments.

Â Â Â Â Â  (2) A carrier that pays in quarterly installments under this section shall pay a $4 administrative processing fee with the first quarter payment for each year that the carrier pays in quarterly installments.

Â Â Â Â Â  (3) Authorization for quarterly payment does not affect the registration period specified in ORS 826.009. [2003 c.618 Â§35]

Â Â Â Â Â  826.011 Proportional fleet registration. Any registrant of a fleet of commercial vehicles that are operated in this state and in other jurisdictions may register the fleet under proportional fleet registration under this section in lieu of registering the vehicles as provided under the vehicle code if the fleet qualifies for proportional fleet registration under this section. Proportional fleet registration allows fleets of commercial vehicles to comply with registration requirements of more than one jurisdiction and to have registration fees, taxes or other fixed fees apportioned among the jurisdictions in which vehicles from the fleet are being operated. The following apply to proportional fleet registration:

Â Â Â Â Â  (1) A vehicle may be registered under proportional fleet registration if the vehicle qualifies for proportional registration under an agreement entered into under ORS 826.007 and if the vehicle is part of a fleet that qualifies under this section.

Â Â Â Â Â  (2) Except as provided in this section, the terms of an agreement established under ORS 826.007 and the provisions of ORS 826.009 control all of the provisions of proportional fleet registration, including but not limited to, the following:

Â Â Â Â Â  (a) Qualification.

Â Â Â Â Â  (b) Apportionment of fees, taxes and other fixed fees.

Â Â Â Â Â  (c) Application and information required.

Â Â Â Â Â  (d) Requirements for type, manner of display, number or any other provision relating to registration plates, registration cards and other proof of registration.

Â Â Â Â Â  (e) Any other provision relating to the registration or titling of proportionally registered vehicles.

Â Â Â Â Â  (3) In order to register vehicles under proportional fleet registration under this section, the vehicles must be part of a fleet that includes one or more commercial vehicles as designated by the Department of Transportation.

Â Â Â Â Â  (4) The initial application for proportional fleet registration shall be completed according to interstate agreements or administrative rules.

Â Â Â Â Â  (5) The department may issue any distinctive proof of registration under this section the department considers convenient. The fee for the issuance of plates, stickers or other suitable identification for proportionally registered fleets is as provided under ORS 826.023.

Â Â Â Â Â  (6) Vehicles acquired by the registrant after the commencement of the registration period and subsequently added to a proportionally registered fleet shall be proportionally registered according to interstate agreements or administrative rules.

Â Â Â Â Â  (7) If any vehicle is withdrawn from a proportionally registered fleet, the registrant of such fleet shall so notify the department on appropriate forms to be prescribed by the department. The department may require the registrant to surrender proportional registration cards and such other identification devices issued with respect to such vehicle as the department may deem advisable. Procedures for obtaining credit for fees paid on vehicles that are withdrawn from a proportionally registered fleet are provided under ORS 826.027.

Â Â Â Â Â  (8) In addition to any grounds for denial of proportional registration benefits under ORS 826.009, or an agreement under ORS 826.007, the department may deny the registrant of a proportionally registered fleet the right of any further benefits under proportional registration if the department determines that the person should have prorated more vehicles in this state. The denial under this subsection may continue until the fees for such additional vehicle or vehicles that have been prorated have been paid. [Formerly 768.009]

Â Â Â Â Â  826.013 Registration weight. (1) Vehicles registered under ORS 826.009, 826.011 or 826.031 are required to establish a registration weight.

Â Â Â Â Â  (2) Registration weight is established for the following purposes:

Â Â Â Â Â  (a) The registration weight is the weight used in the declaration of weight under ORS 826.015 to determine the registration fees under ORS 826.017 and ORS 803.420 for vehicles required to establish registration weight under this section.

Â Â Â Â Â  (b) A vehicle that is required to establish registration weight by this section is in violation of ORS 803.315 if the vehicle is operated on a highway of this state at a weight in excess of the registration weight except when carrying a load:

Â Â Â Â Â  (A) Under the provisions of ORS 376.305 to 376.390;

Â Â Â Â Â  (B) Of over 105,500 pounds combined weight under a variance permit issued under ORS 818.200;

Â Â Â Â Â  (C) Under a registration weight trip permit issued under ORS 803.600; or

Â Â Â Â Â  (D) Consisting of towed motor vehicles.

Â Â Â Â Â  (3) Registration weight is established at the time of registration and whenever the vehicle has been altered or reconstructed by furnishing a declaration of weight described under ORS 826.015 that contains a statement of the maximum combined gross weight at which the vehicle will be operated on the highways of this state except when carrying loads described under subsection (2)(b) of this section. The maximum registration weight for any vehicle required to establish a registration weight under this section is 105,500 pounds. Vehicles operating at weights above 105,500 pounds will operate under a variance permit issued under ORS 818.200.

Â Â Â Â Â  (4) The weight of a camper, a trailing manufactured structure or the following trailing vehicles should not be included in the registration weight:

Â Â Â Â Â  (a) Trailers with a loaded weight of 8,000 pounds or less.

Â Â Â Â Â  (b) Special use trailers, travel trailers and fixed load vehicles.

Â Â Â Â Â  (c) Towed motor vehicles. [Formerly 768.011; 2003 c.655 Â§142]

Â Â Â Â Â  826.015 Declaration of weight. A declaration of weight required for purposes of determining vehicle registration fees shall contain the following:

Â Â Â Â Â  (1) For vehicles registered under ORS 826.031 or under proportional registration pursuant to ORS 826.009 or 826.011, the declaration shall contain the combined weight of the vehicle.

Â Â Â Â Â  (2) For commercial buses, the declaration shall contain the unloaded weight of the vehicle plus the unloaded weight of any bus trailer to be used in combination with the vehicle. The declaration shall also indicate the number of persons, including the driver, to be carried in the vehicle, plus the number of persons to be carried on any bus trailer to be used in combination with the vehicle. For purposes of determining the fee for registration of the vehicle under ORS 803.420, the Department of Transportation shall determine the weight of the vehicle by adding the unloaded weight of the vehicle, plus the unloaded weight of any bus trailer to be used in combination with the vehicle, to a weight determined by multiplying the maximum seating capacity of the vehicle plus the maximum seating capacity of any bus trailer to be used in combination with the vehicle, including the driverÂs seat but excluding emergency seats, times 170 pounds, if the vehicle has a separate compartment for transporting baggage or express, or 150 pounds, if the vehicle has no separate compartment for transporting baggage or express. If the vehicle has a seating capacity that is not arranged for separate or individual seating, 18 lineal inches shall be deemed the equivalent of a passenger seat. [Formerly 768.013]

Â Â Â Â Â  826.017 Registration fees for proportionally registered vehicles. Registration fees for vehicles registered under ORS 826.009, 826.011 or 826.031 are as provided in ORS 803.420 for vehicles of the same class. The fees are for an entire registration period and are payable when a vehicle is registered and upon renewal of registration. The Department of Transportation shall apportion any fee under this section to reflect the number of quarters registered. [Formerly 768.015]

Â Â Â Â Â  826.019 International Registration Plan fee. (1) In addition to any other fee collected for registration, the Department of Transportation shall collect an International Registration Plan fee from each applicant for proportional registration under this chapter.

Â Â Â Â Â  (2) The amount of the fee required by this section shall be calculated annually by the department. The total fees collected by the department under this section may not exceed the amount of any annual fee for membership in the International Registration Plan. The department shall determine the amount to be paid by each applicant by dividing the amount of any membership fee by the total number of applications for proportional registration submitted in the previous calendar year.

Â Â Â Â Â  (3) Fees collected under this section shall be used to pay any membership fees required by the International Registration Plan agreement so long as the state is a signatory to the agreement. [1995 c.145 Â§2]

Â Â Â Â Â  826.021 Proration of fees for proportionally registered vehicles; adjustment of fees and registration periods by department; rules. (1) For vehicles that are initially registered under proportional registration under ORS 826.009 or 826.011, the Department of Transportation shall prorate the fees as provided in this subsection according to the registration period elected by the registrant and approved by the department for the vehicle or fleet of vehicles. The proration of fees under this subsection shall be as follows except that in no case shall the fee on which Oregon fees are based be less than $10:

Â Â Â Â Â  (a) If the vehicle is registered after the expiration of the first quarter of the registration period, three-fourths of the fees shall be used to determine the Oregon fees.

Â Â Â Â Â  (b) If the vehicle is registered after the expiration of the first half of the registration period, one-half of the fees shall be used to determine the Oregon fees.

Â Â Â Â Â  (c) If the vehicle is registered after the expiration of three-fourths of the registration period, one-fourth of the fees shall be used to determine the Oregon fees.

Â Â Â Â Â  (2) The department, by rule, may adjust registration fees or registration periods for a vehicle, as is administratively convenient for the department, if:

Â Â Â Â Â  (a) The vehicle is changed from one type of registration to another type; or

Â Â Â Â Â  (b) Any other change relating to the registration of the vehicle is made where it would be administratively convenient for the department to make such adjustments. [Formerly 768.017]

Â Â Â Â Â  826.023 Fees for cards, plates and stickers. (1) The fee for issuance of a duplicate or replacement registration card is $2.50.

Â Â Â Â Â  (2) The fee for issuance of each original, replacement or duplicate registration plate is $2.50 and includes a registration card and sticker.

Â Â Â Â Â  (3) The fee for renewal of a registration plate is $2.50 and includes a registration card and sticker.

Â Â Â Â Â  (4) The fee for issuance of replacement registration stickers is $2.50.

Â Â Â Â Â  (5) If a second plate is required for one vehicle, the fee for the plate or for a sticker for the plate is $2.50. [Formerly 768.021; 2003 c.753 Â§2]

Â Â Â Â Â  826.025 Duplicate or replacement registration cards. The Department of Transportation may issue a duplicate or replacement registration card when:

Â Â Â Â Â  (1) The department receives an application indicating the loss, mutilation or destruction of a registration card; and

Â Â Â Â Â  (2) The fee for issuance of a duplicate or replacement card under ORS 826.023 is paid to the department. [Formerly 768.023]

Â Â Â Â Â  826.027 Transfer of registration; withdrawal of vehicle from fleet. (1) The registrant of a vehicle which is proportionally registered under ORS 826.009 or 826.011 shall be permitted to transfer the registration plates from the vehicle to a like vehicle to be similarly used if the vehicle is destroyed or permanently withdrawn from service within this state. To make a transfer of registration under this section, the registrant of the vehicle shall pay the Department of Transportation a registration transfer fee established under ORS 826.023, file a written statement indicating the withdrawal or destruction with the department and surrender the registration card for the vehicle. The department shall issue a registration card without payment of further fee. If the weight on the certificate of weight of the vehicle receiving the transferred registration exceeds that of the vehicle destroyed or withdrawn, the registrant must pay registration fees on the increased weight.

Â Â Â Â Â  (2) If a vehicle is permanently withdrawn from a fleet that is proportionally registered under ORS 826.009 or 826.011 because it has been destroyed, sold or otherwise completely removed from the service of the registrant, the department shall provide credit for the unused portion of the fees paid according to terms of interstate agreements or in a manner defined by rule. In no event shall any such amount be subject to refund. [Formerly 768.025]

Â Â Â Â Â  826.029 Temporary proportional registration permits. The Department of Transportation may issue temporary proportional registration permits to qualifying persons pending registration of vehicles under proportional registration under ORS 826.009 or proportional fleet registration under ORS 826.011 and issuance of appropriate identification devices. [Formerly 768.027]

Â Â Â Â Â  826.031 Registration for certain vehicles subject to weight mile tax and not otherwise registered. (1) The owner of a vehicle that is subject to the tax imposed under ORS 825.474 and that is not registered under the proportional registration provisions of this chapter and is not registered in any other jurisdiction shall register the vehicle with the Department of Transportation if the vehicle is to be operated in this state. Registration under this section is in lieu of registration under ORS chapter 803.

Â Â Â Â Â  (2) The department shall determine the form of application for registration and renewal of registration and may require any information that it determines necessary to facilitate the registration process.

Â Â Â Â Â  (3) A vehicle registered under this section is subject to the insurance requirements of ORS 825.160 and not to the financial responsibility requirements of ORS chapter 806. Certification of compliance with financial responsibility requirements as specified in ORS 803.460 is not required for renewal of registration of a vehicle under this section.

Â Â Â Â Â  (4) A vehicle registered under this section shall be deemed to be fully registered in this state for any type of movement or operation, except that in those instances in which a grant of authority is required for intrastate movement or operation, no such vehicle shall be operated in intrastate commerce in this state unless the owner thereof has been granted intrastate authority or right by the department and unless the vehicle is being operated in conformity with such authority and rights.

Â Â Â Â Â  (5) A vehicle may be registered under this section prior to a certificate of title being issued for the vehicle but nothing in this section affects any requirement that a certificate of title be issued. [Formerly 768.029; 1997 c.249 Â§269]

Â Â Â Â Â  826.033 Application of other registration provisions of Oregon Vehicle Code to vehicles registered under this chapter. The provisions of ORS chapter 803 concerning the registration of vehicles apply to vehicles registered under this chapter, unless a specific provision of this chapter differs from a comparable provision of ORS chapter 803. [Formerly 768.031]

Â Â Â Â Â  826.035 Registration identification devices and cards for vehicles registered under ORS 826.031. (1) The Department of Transportation may issue appropriate registration, stickers, plates or other suitable identification devices the department considers convenient for vehicles registered under ORS 826.031. The fees for such stickers or plates are as provided in ORS 826.023.

Â Â Â Â Â  (2) Registration cards may be issued for vehicles registered under ORS 826.031. Registration cards issued for the vehicles shall be carried on the vehicle at all times. [Formerly 768.033]

Â Â Â Â Â  826.037 Annual or quarterly registration under ORS 826.031. (1) Vehicles registered under ORS 826.031 may be registered under staggered registration.

Â Â Â Â Â  (2) For purposes of this section, staggered registration starts on the first day of any calendar quarter and runs through the last day of the last calendar quarter in the registration period. The number of calendar quarters in a registration period is elected by the vehicle owner at the time of registration except that a person may not establish a staggered registration period of more than four quarters.

Â Â Â Â Â  (3) The Department of Transportation may allow a carrier registered under ORS 826.031 to operate on expired registration plates and registration for up to one extra quarter if the renewal application has been submitted and the required fees for registration have been paid on or before the last day of the registration period for the vehicles. The extension of time allowed by this subsection shall be granted only if the department determines that the extension is necessary for the administrative convenience of the department.

Â Â Â Â Â  (4) Nothing in this section requires the department to issue registration plates that are valid for less than a one-year period. An election by a carrier to operate in nonconsecutive quarters of a four-quarter period does not by itself require the carrier to renew registration plates. [Formerly 768.035]

Â Â Â Â Â  826.039 Refund of certain registration fees. (1) The Department of Transportation shall grant a refund of that portion of the registration fee applicable to the unexpired portion of the registration period for a vehicle described in ORS 826.031 if the vehicle is sold and:

Â Â Â Â Â  (a) The seller is an individual and does not intend to remain in, or within one year to reenter, business as a motor carrier;

Â Â Â Â Â  (b) Neither the selling person if an individual nor substantially the same group of persons if a group intends to register, or within one year of the date of sale registers, an assumed business name under the provisions of ORS chapter 648 for the purpose of doing business as a motor carrier; or

Â Â Â Â Â  (c) Neither the selling person if an individual nor substantially the same group of persons if a group intends to organize, or within one year from the date of sale organizes, as a corporation under the provisions of ORS chapter 60 for the purpose of doing business as a motor carrier.

Â Â Â Â Â  (2) If the department grants a refund to a person or entity that attempts to reenter business as a motor carrier within one year of the date of the sale that led to the refund, the department may refuse to issue authority to the person or entity until the amount of the refund has been repaid. [Formerly 768.037]

Â Â Â Â Â  826.041 Agents for issuance of registration and collection of fees. The Department of Transportation may appoint agents to issue registration and to collect any fees required by this chapter. The department shall prescribe the duties and compensation of such agents and may require them to give bonds, in such amount as the department determines appropriate, conditioned upon the faithful performance of their duties. [Formerly 768.039]

_______________

TITLE 60

CHAPTERS 827 TO 829

Â [Reserved for expansion]



Chapter 830

Chapter 830 Â Small Watercraft

2005 EDITION

TITLE 61

SMALL WATERCRAFT

ChapterÂ Â Â Â  830.Â Â Â Â  Small Watercraft

_______________

Chapter 830 Â Small Watercraft

2005 EDITION

SMALL WATERCRAFT

SMALL WATERCRAFT

GENERAL PROVISIONS

830.005Â Â Â Â  Definitions

830.015Â Â Â Â  Application of ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490; exemptions

830.025Â Â Â Â  Other boating laws not affected

830.035Â Â Â Â  Peace officers to enforce chapter; fleeing; attempts to elude

830.037Â Â Â Â  Notification of stolen boat; notice in electronic file system; issuance of new title or certificate of number

830.040Â Â Â Â  Contrary local laws prohibited

830.050Â Â Â Â  Reporting lost boat

830.053Â Â Â Â  False or fraudulent report of theft of boat

830.055Â Â Â Â  Adopt-a-River Program; implementation; rules

830.060Â Â Â Â  Consistency with federal law

830.080Â Â Â Â  Boating Offense Compact

MANDATORY BOATING SAFETY EDUCATION

830.082Â Â Â Â  Mandatory boating safety education program

830.084Â Â Â Â  Requirements for mandatory boating safety education program; certificate; fee

830.086Â Â Â Â  Boating safety certificate; requirements; fee

830.088Â Â Â Â  Operation of motorboat by person 12 to 15 years of age

830.090Â Â Â Â  Operation of motorboat by person 16 years of age or older

830.092Â Â Â Â  Exemption from requirement to obtain boating safety certificate

830.094Â Â Â Â  Boating safety certificate required to operate motorboat

830.096Â Â Â Â  Conditional suspension of fine for violation of boating safety requirements

STATE MARINE BOARD

830.100Â Â Â Â  Boating safety policy

830.105Â Â Â Â  State Marine Board

830.110Â Â Â Â  Powers and duties of board; rules

830.115Â Â Â Â  Boating survey

830.120Â Â Â Â  Term; vacancies

830.125Â Â Â Â  Compensation and expenses

830.130Â Â Â Â  Officers; quorum; meetings

830.135Â Â Â Â  State Marine Director

830.137Â Â Â Â  Disposition of funds received through Clean Vessel Act; priority

830.140Â Â Â Â  Boating Safety, Law Enforcement and Facility Account; sources; disposition; enforcement by cities and counties

830.145Â Â Â Â  Disposition of fines

830.150Â Â Â Â  Disbursement of funds for boating facilities; priorities; water quality protection; hearing

830.155Â Â Â Â  Revolving fund; limit

830.160Â Â Â Â  Board authority to remove obstructions from water

830.165Â Â Â Â  Boating safety educational program; youthful boat operator program

830.170Â Â Â Â  Agreements with other jurisdictions

830.172Â Â Â Â  County boat use permit program review

REGULATIONS FOR SPECIFIC AREAS

830.175Â Â Â Â  Regulations for specific areas; rules

830.180Â Â Â Â  Use of motors prohibited on certain lakes; exceptions

830.185Â Â Â Â  Speed restrictions in certain areas

830.190Â Â Â Â  Temporary suspension of speed restrictions

830.195Â Â Â Â  Board to protect traditional boating uses and prevent user conflicts

830.200Â Â Â Â  County boat use permits

EQUIPMENT REQUIREMENTS

830.210Â Â Â Â  Operating improperly equipped boat prohibited

830.215Â Â Â Â  Personal flotation devices; rules

830.220Â Â Â Â  Fire extinguishers; rules

830.225Â Â Â Â  Lights; rules

830.230Â Â Â Â  Sound signaling devices; rules

830.235Â Â Â Â  Carburetors

830.240Â Â Â Â  Ventilation systems; rules

830.245Â Â Â Â  Safety devices on boat operated in tidewater; rules

830.250Â Â Â Â  Additional equipment; rules

830.260Â Â Â Â  Muffling devices

830.270Â Â Â Â  Notice to board on noise violation charge; board to supply information to court; suspension of certificate

BOATING OPERATIONS

830.300Â Â Â Â  Operating boat in violation of chapter prohibited

830.305Â Â Â Â  Unsafe operation

830.315Â Â Â Â  Reckless operation; speed

830.325Â Â Â Â  Operating boat while under influence of intoxicating liquor or controlled substance

830.330Â Â Â Â  Liability of owner for negligent operation of boat

830.335Â Â Â Â  Operator to maintain lookout

830.340Â Â Â Â  Navigation rules

830.345Â Â Â Â  Traffic lanes; swim areas

830.350Â Â Â Â  Testing racing motorboat

830.355Â Â Â Â  Overloading

830.360Â Â Â Â  Riding on bow, gunwale or transom

830.362Â Â Â Â  Operating motorboat with person holding on to or occupying parts aft of transom

830.365Â Â Â Â  Waterskiing, surfboarding and similar activities

830.370Â Â Â Â  Mooring to buoys and beacons; defacing or destroying navigational markers

830.375Â Â Â Â  Authorization required to hold marine event; rules

830.380Â Â Â Â  Peace officer authority to require operator to remedy especially hazardous condition

830.383Â Â Â Â  Person required to remedy especially hazardous condition

830.385Â Â Â Â  Commercial fishing boats exempt from regulation of especially hazardous condition

830.390Â Â Â Â  Minimum equipment and safety requirements for vessels engaged in Klamath Lake plankton fishery

RENTAL, CHARTER OR LIVERY GENERALLY

830.410Â Â Â Â  Operator of boat livery to provide properly equipped boats

830.415Â Â Â Â  Records of operator of boat livery

830.420Â Â Â Â  Minimum equipment requirements for rental or charter boats; rules; inspection; cancellation or revocation of certificate for failure to comply

OCEAN CHARTER VESSEL REGULATION

830.430Â Â Â Â  Definitions for ORS 830.430 to 830.460 and 830.997

830.435Â Â Â Â  Ocean charter vessel license; reciprocity with Washington license holders; rules; license and fee in lieu of other requirements

830.440Â Â Â Â  License application; contents; fee; bond or financial security; transfer of license

830.445Â Â Â Â  Liability insurance form; notice to board upon termination of coverage; license suspension for failure to maintain insurance

830.450Â Â Â Â  Equipment requirements

830.460Â Â Â Â  Prohibited activities

ACCIDENTS

830.475Â Â Â Â  Duties of operators and witnesses at accidents

830.480Â Â Â Â  Accident report required; rules

830.485Â Â Â Â  Form of report; sending death certificate to State Marine Board

830.490Â Â Â Â  Confidential nature of report

830.495Â Â Â Â  Report of accident resulting in death or disappearance; duties of passengers

BOATING UNDER INFLUENCE OF INTOXICANTS

830.505Â Â Â Â  Implied consent to chemical tests for intoxicants; refusal to submit; consequences

830.510Â Â Â Â  Chemical evidence of use of intoxicants

830.515Â Â Â Â  Evidence of refusal to submit to test in legal proceeding

830.520Â Â Â Â  Circumstances under which chemical tests may be administered

830.525Â Â Â Â  Chemical tests obtained by subject

830.535Â Â Â Â  Criteria for chemical analyses

830.545Â Â Â Â  Information about rights and consequences

830.550Â Â Â Â  Implied consent to field sobriety tests for intoxicants; refusal to submit; consequences

SEAPLANES

830.600Â Â Â Â  Applicability of boating laws to seaplanes

830.605Â Â Â Â  State Marine Board and Oregon Department of Aviation to distribute information on regulation of seaplanes

NUMBERING, TITLES AND LICENSES

(Generally)

830.700Â Â Â Â  Definitions for ORS 830.060 to 830.145 and 830.700 to 830.870

830.705Â Â Â Â  Applicability of numbering, title and license requirements

830.710Â Â Â Â  Report of transfer, abandonment or destruction of boat, boathouse or floating home or change of address of owner

830.715Â Â Â Â  Record of certificates and numbers; fees for furnishing information

830.720Â Â Â Â  Cancellation of title upon scrapping of boat, boathouse or floating home

830.725Â Â Â Â  Distribution of lists of owners

830.730Â Â Â Â  False information prohibited

(Titles; Security Interest)

830.740Â Â Â Â  Perfection of security interest in boats, boathouses and floating homes covered by certificate of title; applicability of Uniform Commercial Code

830.745Â Â Â Â  Notation on title of creation, satisfaction or assignment of security interest; fee

830.750Â Â Â Â  Transfer of title subject to security interest; dealer transferees; fee

830.755Â Â Â Â  Transfer by operation of law of title subject to security interest; fee

(Boats)

830.770Â Â Â Â  Certificate of number required on boat; exceptions

830.775Â Â Â Â  Operation of certain boats without certificates of registration

830.780Â Â Â Â  Identifying number on forward half of boat

830.785Â Â Â Â  Application for boat number

830.790Â Â Â Â  Certificate or registration fees

830.795Â Â Â Â  Issuance of certificate of number and validation stickers; stickers placed on boats

830.800Â Â Â Â  Expiration of certificate of number; renewal of certificate and stickers

830.805Â Â Â Â  Application by owner having number awarded by federal government or another state

830.810Â Â Â Â  Certificate of title; exceptions; rules; application fees; penalty fee

830.815Â Â Â Â  Refusal to issue or suspension or cancellation of certificate

830.820Â Â Â Â  Duplicate certificates or validation stickers

830.825Â Â Â Â  Hull identification number required

830.830Â Â Â Â  Dealer or boat manufacturer number; fee

(Floating Homes; Boathouses)

830.850Â Â Â Â  Identifying number plate required on floating homes and boathouses; certificate of title required; fee

830.855Â Â Â Â  Application for floating home or boathouse identifying plate; fee; issuance of certificate of title

830.860Â Â Â Â  Validity of certificate of title; new certificates; fee

830.865Â Â Â Â  Rules

830.870Â Â Â Â  Duplicate certificate; fee

DISPOSITION OF BOATS AND EQUIPMENT FROM WHICH IDENTIFICATION NUMBER REMOVED

830.875Â Â Â Â  Definitions for ORS 830.880 to 830.895

830.880Â Â Â Â  Seizure of boats and equipment from which identification number has been removed; inspection of property; check for stolen boats; renumbering

830.885Â Â Â Â  Return of seized property; investigation to determine ownership; notice to owner

830.890Â Â Â Â  Public notice to persons having interest in seized property; court action; sale of property at public auction; disposition of proceeds

830.895Â Â Â Â  Renumbering; inspection requirement

ABANDONED BOATS, FLOATING HOMES, BOATHOUSES

830.907Â Â Â Â  Definitions for ORS 830.907 to 830.927

830.909Â Â Â Â  Offense of abandoning boat, floating home or boathouse; liability for costs of removal, cleanup and disposal

830.912Â Â Â Â  Removing authority power to remove and take into custody abandoned boat, floating home or boathouse

830.914Â Â Â Â  Removing authority custody of boat, floating home or boathouse that constitutes hazard; rules

830.917Â Â Â Â  Notice of intent to take custody; content of notice

830.919Â Â Â Â  Disposition of boat, floating home or boathouse

830.922Â Â Â Â  Exception to notice requirement

830.924Â Â Â Â  Request for hearing on proposal to remove boat, floating home or boathouse; hearing; final order; appeal

830.926Â Â Â Â  Abandoned Boat Removal and Cleanup Subaccount; sources; limits; uses

830.927Â Â Â Â  Disposal of unclaimed boat, floating home or boathouse

SUBMERSIBLE POLYSTYRENE

830.950Â Â Â Â  Definitions

830.955Â Â Â Â  Prohibition of installation of submersible polystyrene device

PENALTIES

830.990Â Â Â Â  Penalties

830.992Â Â Â Â  Penalty for purchase of boat or equipment from which hull or component identification number removed

830.994Â Â Â Â  Additional penalties for violation of ORS 830.325

830.997Â Â Â Â  Penalty for ocean charter vessel violations

GENERAL PROVISIONS

Â Â Â Â Â  830.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Marine Board.

Â Â Â Â Â  (2) ÂBoatÂ means every description of watercraft, including a seaplane on the water and not in flight, used or capable of being used as a means of transportation on the water, but does not include boathouses, floating homes, air mattresses, beach and water toys or single inner tubes.

Â Â Â Â Â  (3) ÂBoating offenseÂ means violation of any provision of law that is made a crime or violation under the provisions of this chapter.

Â Â Â Â Â  (4) ÂIn flightÂ means from the moment a seaplane starts its takeoff run until the end of a normal power-off landing run.

Â Â Â Â Â  (5) ÂLengthÂ means the length of a boat measured from end to end over the deck excluding sheer.

Â Â Â Â Â  (6) ÂMotorboatÂ means any boat propelled in whole or in part by machinery, including boats temporarily equipped with detachable motors.

Â Â Â Â Â  (7) ÂNavigable waters of the United StatesÂ means those waters of the United States, including the territorial seas adjacent thereto, the general character of which is navigable, and that, either by themselves or by uniting with other waters, form a continuous waterway on which boats or vessels may navigate or travel between two or more states, or to and from foreign nations.

Â Â Â Â Â  (8) ÂOperateÂ means to navigate or otherwise use a boat.

Â Â Â Â Â  (9) ÂOperator of a boat liveryÂ means any person who is engaged wholly or in part in the business of chartering or renting boats to other persons.

Â Â Â Â Â  (10) ÂPassengerÂ means every person on board a boat who is not the master, operator, crew member or other person engaged in any capacity in the business of the boat.

Â Â Â Â Â  (11) ÂPeace officerÂ includes a member of the Oregon State Police, a sheriff or deputy sheriff and a city police officer.

Â Â Â Â Â  (12) ÂState watersÂ means those waters entirely within the confines of this state that have not been declared navigable waters of the United States.

Â Â Â Â Â  (13) ÂWaters of this stateÂ means all waters within the territorial limits of this state, the marginal sea adjacent to this state and the high seas when navigated as part of a journey or ride to or from the shore of this state. [Formerly 488.011; 1995 c.655 Â§1; 1999 c.59 Â§250; 1999 c.1051 Â§93]

Â Â Â Â Â  830.010 [Formerly 488.005; 1991 c.67 Â§230; repealed by 1999 c.1051 Â§97]

Â Â Â Â Â  830.015 Application of ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490; exemptions. (1) ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490 apply to all boats operated in the waters of this state.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490 do not apply to a boat when application of the statutes would be inconsistent with federal law or regulations or to a boat that is:

Â Â Â Â Â  (a) A foreign boat operated temporarily in the waters of this state.

Â Â Â Â Â  (b) A boat owned and operated by the United States or by an entity of the United States.

Â Â Â Â Â  (c) A shipÂs lifeboat used solely for lifesaving purposes.

Â Â Â Â Â  (d) A boat belonging to a class of boats that has been exempted from the provisions of ORS 830.705, 830.710, 830.770, 830.780, 830.785, 830.795 to 830.805 and 830.830 to 830.870 by the State Marine Board as provided in ORS 830.110.

Â Â Â Â Â  (3) Notwithstanding an exemption provided to a class of boats in subsection (2) of this section, a boat that would otherwise be exempt from regulation because the boat is of a class specified in subsection (2) of this section is not exempt if the boat is a:

Â Â Â Â Â  (a) Passenger vessel of less than 100 gross tons;

Â Â Â Â Â  (b) Commercial vessel that is not required to be inspected under federal law; or

Â Â Â Â Â  (c) Publicly owned recreational vessel. [Formerly 488.021; 1993 c.18 Â§172; 2005 c.65 Â§1]

Â Â Â Â Â  830.025 Other boating laws not affected. (1) Nothing in ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490 is intended to affect the provisions of ORS 783.610, 830.060 to 830.145, 830.175 to 830.185, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 or 830.830 to 830.870.

Â Â Â Â Â  (2) The provisions of ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490 are in addition to and not in lieu of any other statutes. [Formerly 488.180]

Â Â Â Â Â  830.035 Peace officers to enforce chapter; fleeing; attempts to elude. (1) The sheriff of each county and all other peace officers shall be responsible for the enforcement of this chapter and any regulations made by the State Marine Board pursuant thereto. In the exercise of this responsibility, a peace officer may stop any boat and direct it to a suitable pier or anchorage for boarding.

Â Â Â Â Â  (2) No person, while operating a boat on any waters of this state, shall knowingly flee or attempt to elude any law enforcement officer after having received a signal from a law enforcement officer to bring the boat to a stop. [Formerly 488.027]

Â Â Â Â Â  830.037 Notification of stolen boat; notice in electronic file system; issuance of new title or certificate of number. (1) Any law enforcement agency within the State of Oregon that receives a report of a previously unreported stolen boat shall notify the State Marine Board within 72 hours after receiving the report. The report shall include all information concerning the theft and the boat involved.

Â Â Â Â Â  (2) Any law enforcement agency within the State of Oregon that recovers a boat that has been previously reported as stolen shall notify the board of the recovery within 72 hours after the recovery.

Â Â Â Â Â  (3) When the board receives a report of the theft of a boat under subsection (1) of this section, the board shall place an appropriate notice of the theft in an electronic file system that identifies the boat during the processing of any new certificate of number or title. If a boat reported as stolen is identified during such processing, the board shall discontinue processing and notify the law enforcement agency that initiated the theft report. The board may not issue a new certificate of number or title unless the status of the boat as a stolen boat is cleared by the originating law enforcement agency.

Â Â Â Â Â  (4) Any boat reported as stolen to the board shall remain on the records of the board as stolen until the originating law enforcement agency clears the record.

Â Â Â Â Â  (5) The board shall prepare a report listing stolen and recovered boats as disclosed by the reports submitted to the board by law enforcement agencies, and shall distribute the report on a regular basis.

Â Â Â Â Â  (6) When the board is notified that a previously listed stolen boat has been recovered, the board shall immediately record the recovery in the boardÂs registration records. [1999 c.550 Â§2]

Â Â Â Â Â  Note: 830.037 was added to and made a part of ORS chapter 830 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  830.040 Contrary local laws prohibited. No political subdivision of this state may enact or enforce any law contrary to the provisions of this chapter. [Formerly 488.028]

Â Â Â Â Â  830.050 Reporting lost boat. If any person finds a boat which is lost or adrift the person shall report the whereabouts of the boat to the owner or to any peace officer at the earliest possible time. [Formerly 488.124]

Â Â Â Â Â  830.053 False or fraudulent report of theft of boat. No person shall make or file, with intent to deceive, with any law enforcement agency a false or fraudulent report of the theft of a boat required to be numbered in the State of Oregon. [1999 c.550 Â§3]

Â Â Â Â Â  830.055 Adopt-a-River Program; implementation; rules. (1) The State Marine Board shall administer a program designed to remove litter from and to beautify the stateÂs rivers. The program shall include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of volunteer groups in litter cleanup work, assigning each group to a specific river or stream segment. The program shall be called the Oregon Adopt-a-River Program.

Â Â Â Â Â  (2) Private landowners with rivers running through or adjacent to their property are vital to the success of the Oregon Adopt-a-River Program. The State Marine Board shall ensure that participants in the program comply with requirements to obtain permission from landowners for river access across private property.

Â Â Â Â Â  (3) Program funding is an authorized use of the Boating Safety, Law Enforcement and Facility Account under ORS 830.140.

Â Â Â Â Â  (4) The State Marine Board may adopt any rules necessary for implementation of the Oregon Adopt-a-River Program.

Â Â Â Â Â  (5) An agreement entered into between the State Marine Board and a volunteer group under subsection (1) of this section shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of the designated river or stream segment. The volunteer group may request a specific segment of the river or stream it wishes to adopt, but the assignment shall be at the discretion of the State Marine Board. In assigning sections of a river, the board shall coordinate and cooperate with affected federal, state and local management agencies and private landowners.

Â Â Â Â Â  (b) Specification of the duties of the volunteer group. The group shall remove litter along the designated river or stream segment at least once each year.

Â Â Â Â Â  (c) Specification of the responsibilities of the volunteer group. The group shall agree to abide by all rules related to the program that are adopted by the State Marine Board.

Â Â Â Â Â  (d) Duration of the agreement. The volunteer group shall contract to care for the designated river or stream segment for at least two years.

Â Â Â Â Â  (6) The State Marine Board shall create a recognition program to acknowledge the efforts of volunteer groups, agencies and businesses that participate in the Oregon Adopt-a-River Program.

Â Â Â Â Â  (7) The State Marine Board shall provide trash bags, safety information and assistance to the participating volunteer groups.

Â Â Â Â Â  (8) The State Marine Board shall be responsible for facilitating the removal of large or heavy items from a river or stream segment if such items are found by a volunteer group.

Â Â Â Â Â  (9) The State Marine Board shall not instruct a volunteer group or any member thereof participating in the Oregon Adopt-a-River Program in the measurement of water quality, encourage any participant to measure water quality or include the measuring of water quality in the duties of any participant.

Â Â Â Â Â  (10) The State Marine Board shall not instruct a volunteer group or any member thereof participating in the Oregon Adopt-a-River Program in the locating or monitoring of point or nonpoint pollution sources, encourage any participant to locate or monitor point or nonpoint pollution sources or include the locating or monitoring of point or nonpoint pollution sources in the duties of any participant. [1993 c.54 Â§2; 1995 c.165 Â§1]

Â Â Â Â Â  830.060 Consistency with federal law. If any provision of ORS 830.060 to 830.145, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 and 830.830 to 830.870 conflicts with federal requirements so that the system of identifying numbers for boats devised by the State Marine Board is not approved by the secretary of the department of the federal government under which the United States Coast Guard is operating, that provision of ORS 830.060 to 830.145, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 and 830.830 to 830.870 is inoperative to the extent that it so conflicts, but such conflict shall not affect the remainder of ORS 830.060 to 830.145, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 and 830.830 to 830.870. [Formerly 488.870; 1991 c.67 Â§231]

Â Â Â Â Â  830.080 Boating Offense Compact. The Boating Offense Compact is enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

Findings and Declaration of Policy

Â Â Â Â Â  (1) The party states find that:

Â Â Â Â Â  (a) The safety of their waters is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of boats.

Â Â Â Â Â  (b) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

Â Â Â Â Â  (2) It is the policy of each of the party states to promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of boats by their operators in each of the jurisdictions where such operators operate boats.

ARTICLE II

Definition

Â Â Â Â Â  As used in this compact, ÂstateÂ means a state that has entered into this compact.

ARTICLE III

Concurrent Jurisdiction

Â Â Â Â Â  (1) If conduct is prohibited by two adjoining party states, courts and law enforcement officers in either state who have jurisdiction over boating offenses committed where waters form a common interstate boundary have concurrent jurisdiction to arrest, prosecute and try offenders for the prohibited conduct committed anywhere on the boundary water between the two states.

Â Â Â Â Â  (2) This compact does not authorize:

Â Â Â Â Â  (a) Prosecution of any person for conduct that is unlawful in the state where it was committed, but lawful in the other party state.

Â Â Â Â Â  (b) A prohibited conduct by the party state.

ARTICLE IV

Entry Into Force and Withdrawal

Â Â Â Â Â  (1) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

Â Â Â Â Â  (2) Any party state may withdraw from this compact by enacting a statute repealing the same.

ARTICLE V

Construction and Severability

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1991 c.590 Â§5]

Â Â Â Â Â  Note: 830.080 was added to and made a part of ORS chapter 830 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

MANDATORY BOATING SAFETY EDUCATION

Â Â Â Â Â  830.082 Mandatory boating safety education program. The State Marine Board shall establish and implement a program to provide mandatory boating safety education. [1999 c.716 Â§2; 2001 c.104 Â§310]

Â Â Â Â Â  Note: 830.082 to 830.094 were added to and made a part of ORS chapter 830 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  830.084 Requirements for mandatory boating safety education program; certificate; fee. In establishing the mandatory boating safety education program pursuant to ORS 830.082, the State Marine Board shall:

Â Â Â Â Â  (1) Set a minimum standard of boating safety education competency. The standard shall be consistent with the applicable standard established by the National Association of State Boating Law Administrators. The board may update the minimum standard of competency as necessary.

Â Â Â Â Â  (2) Create a boating safety course of instruction and examination designed to educate and test for the minimum standard of safety established pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) Create an equivalency exam that may substitute for taking the boating safety course.

Â Â Â Â Â  (4) Incorporate volunteer boating safety education programs to the maximum extent possible.

Â Â Â Â Â  (5) Allow use of commercially provided boating safety courses, provided they meet the standard adopted by the board.

Â Â Â Â Â  (6) Accept proof of prior completion of any approved boating safety course as meeting the requirement for a boating safety course.

Â Â Â Â Â  (7) Establish a fee for the boating safety certificate issued under ORS 830.086 that may not exceed $10.

Â Â Â Â Â  (8) Establish a temporary boating safety certificate that is valid for 60 days and issued in conjunction with a temporary certificate of number for newly acquired boats.

Â Â Â Â Â  (9) Promote the fact that insurance discounts of 10 percent to 15 percent are widely available for taking a boating safety course that meets the minimum standard established pursuant to subsection (1) of this section. [1999 c.716 Â§3; 2001 c.104 Â§311]

Â Â Â Â Â  Note: See note under 830.082.

Â Â Â Â Â  830.086 Boating safety certificate; requirements; fee. A person may obtain a boating safety certificate if the person:

Â Â Â Â Â  (1) Is at least 12 years of age;

Â Â Â Â Â  (2) Passes the boating safety course and examination, or the equivalency exam, as described in ORS 830.084, or submits proof to the satisfaction of the State Marine Board that the person has taken a course that is substantively equivalent to the course described in ORS 830.084; and

Â Â Â Â Â  (3) Pays the fee required by the board. [1999 c.716 Â§4; 2001 c.104 Â§312]

Â Â Â Â Â  Note: See note under 830.082.

Â Â Â Â Â  830.088 Operation of motorboat by person 12 to 15 years of age. A person 12 to 15 years of age with a boating safety certificate may operate a motorboat with an engine of 10 horsepower or less. In addition, a person 12 to 15 years of age with a boating safety certificate may operate a motorboat with an engine greater than 10 horsepower if accompanied by and under the direct supervision of a parent, guardian or responsible person 16 years of age or older who possesses a boating safety certificate. [1999 c.716 Â§5]

Â Â Â Â Â  Note: See note under 830.082.

Â Â Â Â Â  830.090 Operation of motorboat by person 16 years of age or older. A person may operate a motorboat with an engine greater than 10 horsepower if the person:

Â Â Â Â Â  (1)(a) Is at least 16 years of age; and

Â Â Â Â Â  (b) Obtains a boating safety certificate pursuant to ORS 830.086; or

Â Â Â Â Â  (2) Is accompanied by and under the direct supervision of a person 16 years of age or older who has obtained a boating safety certificate pursuant to ORS 830.086. [1999 c.716 Â§6]

Â Â Â Â Â  Note: See note under 830.082.

Â Â Â Â Â  830.092 Exemption from requirement to obtain boating safety certificate. A boating safety certificate is not required if a person:

Â Â Â Â Â  (1) Is at least 16 years of age and rents a motorboat with an engine greater than 10 horsepower and completes a required dockside safety checklist before operating the boat;

Â Â Â Â Â  (2) Possesses a current commercial fishing license as required by ORS 508.235;

Â Â Â Â Â  (3) Possesses a valid United States Coast Guard commercial motorboat operatorÂs license;

Â Â Â Â Â  (4) Is not a resident of this state and does not operate a boat with an engine greater than 10 horsepower in Oregon waters for more than 60 consecutive days;

Â Â Â Â Â  (5) Is not a resident of this state, holds a current out-of-state boating safety certificate and has the out-of-state certificate in the personÂs possession;

Â Â Â Â Â  (6) Holds a temporary certificate as described under ORS 830.084; or

Â Â Â Â Â  (7) Is not yet required to have a certificate under the phase-in program developed by the State Marine Board pursuant to section 9, chapter 716, Oregon Laws 1999. [1999 c.716 Â§7; 2003 c.14 Â§499]

Â Â Â Â Â  Note: See note under 830.082.

Â Â Â Â Â  830.094 Boating safety certificate required to operate motorboat. A person shall carry a boating safety certificate on the boat while operating a motorboat, as required, and shall present the certificate to a peace officer upon request by the peace officer. [1999 c.716 Â§8; 2003 c.14 Â§500]

Â Â Â Â Â  Note: See note under 830.082.

Â Â Â Â Â  830.096 Conditional suspension of fine for violation of boating safety requirements. In any proceeding for a violation of ORS 830.088, 830.090, 830.092 or 830.094, the court shall conditionally suspend all or part of the fine to be imposed on the defendant if the defendant appears personally and agrees to complete, at the defendantÂs own expense, a boating safety course approved by the State Marine Board under ORS 830.084 within the time limits imposed by the court. [1999 c.716 Â§14; 2001 c.104 Â§313]

Â Â Â Â Â  Note: 830.096 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 830 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 9, chapter 716, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 9. The State Marine Board shall phase in the mandatory boating safety education program by October 23, 2009. In developing a phase-in program, the board shall consider factors that include but are not limited to operator age, types of high-risk boats and the geographic availability and frequency of volunteer courses. The board shall phase in the program with the youngest operators and those of highest risk at the beginning of the phase-in. [1999 c.716 Â§9; 2001 c.104 Â§314]

STATE MARINE BOARD

Â Â Â Â Â  830.100 Boating safety policy. It is the policy of this state to promote safety for persons and property in and connected with the use, operation and equipment of boats and to promote uniformity of laws relating thereto. [Formerly 488.710]

Â Â Â Â Â  830.105 State Marine Board. (1) There hereby is created the State Marine Board consisting of five members to be appointed by the Governor and to serve at the pleasure of the Governor.

Â Â Â Â Â  (2) Each member shall be a resident of this state, a citizen of the United States, and at the time of appointment shall have resided in this state for at least one year.

Â Â Â Â Â  (3) All appointments of members of the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [Formerly 488.825]

Â Â Â Â Â  830.110 Powers and duties of board; rules. In addition to the powers and duties otherwise provided in this chapter, the State Marine Board shall have the power and duty to:

Â Â Â Â Â  (1) Make all rules necessary to carry out the provisions of this chapter. The rules shall be made in accordance with ORS chapter 183.

Â Â Â Â Â  (2) Devise a system of identifying numbers for boats, floating homes and boathouses. If an agency of the federal government has an overall system of identification numbering for boats within the United States, the system devised by the board shall conform with the federal system.

Â Â Â Â Â  (3) Cooperate with state and federal agencies to promote uniformity of the laws relating to boating and their enforcement.

Â Â Â Â Â  (4) Make contracts necessary to carry out the provisions of ORS 830.060 to 830.145, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 and 830.830 to 830.870.

Â Â Â Â Â  (5) Advise and assist county sheriffs and other peace officers in the enforcement of laws relating to boating.

Â Â Â Â Â  (6) Study, plan and recommend the development of boating facilities throughout the state which will promote the safety and pleasure of the public through boating.

Â Â Â Â Â  (7) Publicize the advantage of safe boating.

Â Â Â Â Â  (8) Accept gifts and grants of property and money to be used to further the purposes of this chapter.

Â Â Â Â Â  (9) Exempt from any provisions of this chapter any class of boats if it determines that the safety of persons and property will not be materially promoted by the applicability of those provisions to the class of boats, but the board shall not exempt from numbering any class of boats unless it determines that the numbering will not materially aid in their identification and unless the secretary of the department of the federal government under which the United States Coast Guard is operating has exempted from numbering the same boats or classes of boats.

Â Â Â Â Â  (10) Appoint and require the bonding of agents to issue a temporary permit to operate a boat. The agents may charge, in addition to the prescribed fees, $1 per transaction for their services in issuing the temporary permit.

Â Â Â Â Â  (11) Publish and distribute to the interested public the boating laws of this state and resumes or explanations of those laws.

Â Â Â Â Â  (12) Publish and distribute forms for any application required under this chapter and require the use of such forms.

Â Â Â Â Â  (13) Make rules for the uniform navigational marking of the waters of this state. Such rules shall not conflict with markings prescribed by the United States Coast Guard. No political subdivision or person shall mark the waters of this state in any manner in conflict with the markings prescribed by the board.

Â Â Â Â Â  (14) Make rules regarding marine toilets and their use consistent with the prevention and control of pollution of the waters of this state and not in conflict with the rules of the Department of Human Services or the Environmental Quality Commission.

Â Â Â Â Â  (15) Institute proceedings to enjoin unlawful obstructions injuring free navigation on the waters of this state.

Â Â Â Â Â  (16) Make rules regulating water ski course markers, ski jumps and other special use devices placed in the waters of this state. Such rules may regulate the installation and use of the devices and may require a permit.

Â Â Â Â Â  (17) Adopt rules necessary to carry out and enforce the provisions of ORS 830.950 and 830.955. The rules shall include but need not be limited to:

Â Â Â Â Â  (a) The kinds of protective covering or physical barriers that are acceptable to be used between a submersible polystyrene device and the water.

Â Â Â Â Â  (b) Guidelines for the use of submersible polystyrene devices for the repair or maintenance of existing docks or floats.

Â Â Â Â Â  (18) Adopt rules providing for establishment of a Safe Boating Education Course to be made available to courts and law enforcement agencies within this state for use as a sentencing option for those individuals convicted of boating offenses. The board shall specify the content of the Safe Boating Education Course and shall prescribe procedures for making the course available to local courts and law enforcement agencies, including procedures for promptly notifying such courts whether individuals required to enroll in the course have taken and successfully passed the course. Such rules may provide for administration of the course through nonprofit organizations, such as the United States Coast Guard Auxiliary, United States Power Squadrons or similar groups.

Â Â Â Â Â  (19) For purposes of ORS 830.175, 830.180, 830.185 and 830.195, in cooperation with the State Aviation Board, regulate boats that are seaplanes as provided in ORS 830.605 and 835.200. [Formerly 488.830; 1991 c.759 Â§6; 1991 c.931 Â§1; 1995 c.655 Â§9; 2001 c.104 Â§315; 2003 c.14 Â§501]

Â Â Â Â Â  830.115 Boating survey. The State Marine Board shall at least once every three years conduct a survey of owners and others to determine, by county, the kinds of boating activity on the various waters of the state during different periods of the year. Boating activity in a county shall be determined by taking into consideration the number and kinds of boats engaging in different boating activities in the county and the number of days during the last fiscal year that such activities were carried on in the county. The board may also consider other factors relating to the enforcement of boating safety and traffic regulations provided by this chapter and the regulations adopted pursuant thereto. [Formerly 488.833]

Â Â Â Â Â  830.120 Term; vacancies. The term of office of a member is four years beginning on July 1 of the year of appointment. A member shall continue to serve until a successor has been appointed and qualifies. Before a memberÂs term expires, the Governor shall appoint a successor to assume duties on July 1 at the expiration of the predecessorÂs term. A vacancy in office shall be filled by appointment for the unexpired term. [Formerly 488.840]

Â Â Â Â Â  830.125 Compensation and expenses. Members of the State Marine Board are entitled to compensation and expenses as provided in ORS 292.495. [Formerly 488.845]

Â Â Â Â Â  830.130 Officers; quorum; meetings. The State Marine Board shall select one of its members as chairperson and another as secretary, each of whom shall hold office for one year, or until the selection of a successor. Three members of the board constitute a quorum for the transaction of business. The board shall meet at least once every three months at a place, day and hour determined by the board. The board shall also meet at such other times and places as are specified by the call of the chairperson or of three members of the board. [Formerly 488.850]

Â Â Â Â Â  830.135 State Marine Director. (1) The State Marine Board shall appoint a State Marine Director who shall serve at the pleasure of the board.

Â Â Â Â Â  (2) The director shall devote full time to the duties of the office. With the approval of the board, the director shall:

Â Â Â Â Â  (a) Administer the numbering, certificating, recording and licensing duties of the board.

Â Â Â Â Â  (b) Perform any other duties assigned by the board.

Â Â Â Â Â  (c) Hire subordinate employees and fix their compensation. [Formerly 488.855]

Â Â Â Â Â  830.137 Disposition of funds received through Clean Vessel Act; priority. In addition to the powers and duties otherwise provided in this chapter, the State Marine Board shall have the power and duty to make grants from funds received through the Clean Vessel Act of 1992, 16 U.S.C. 777c and g (1994), P. L. No. 102-587, to eligible public agencies as provided in ORS 830.150. In addition, these funds may be distributed to eligible private marina or moorage facilities that are open and available for public use for the construction and operation of boat waste collection facilities. The board shall give first priority for distributing funds from the Clean Vessel Act to public boating facilities. Distribution of funds shall be made on the basis of need as that need appears to the board. [1995 c.14 Â§2]

Â Â Â Â Â  830.140 Boating Safety, Law Enforcement and Facility Account; sources; disposition; enforcement by cities and counties. (1) On or before the 10th day of each month, the State Marine Board shall pay into the State Treasury, except as provided in ORS 830.926, all moneys received by the board during the preceding calendar month. The State Treasurer shall credit the moneys to the Boating Safety, Law Enforcement and Facility Account, which account hereby is created, separate and distinct from the General Fund. The moneys in the account hereby are continuously appropriated to the board for the purpose of paying the expense of administering and enforcing the provisions of this chapter. The board shall keep a record of all moneys received and expended.

Â Â Â Â Â  (2) After paying the necessary expenses incurred by the board in administering this chapter, the funds available in the account shall be distributed, in the amounts required, for the purpose of enforcing the provisions of this chapter and the regulations adopted pursuant thereto. The board shall determine the amount required for enforcement in each county, considering the survey conducted under ORS 830.115. The funds available shall be apportioned according to the amounts required and distributed, for enforcement in each county where there is a need, under a contract entered into with a city, with the Department of State Police or with the sheriff of the county. A contract with a city or a sheriff shall be entered into only with the approval of the governing body of the city or county. The board shall determine the intervals at which the moneys shall be distributed.

Â Â Â Â Â  (3) The governing body of any county having within its boundaries a city providing recreational boating facilities including launching ramps, may contract with the city for the purpose of enforcing the provisions of this chapter and the rules and regulations made pursuant thereto.

Â Â Â Â Â  (4) If the city enters into a contract with the board or with a county, the county is relieved of its enforcement responsibilities within the city as agreed to by the county and the city or by the board and the city. [Formerly 488.860; 2003 c.693 Â§3]

Â Â Â Â Â  830.145 Disposition of fines. (1) All fines resulting from prosecution under this chapter shall be credited and distributed under ORS 137.293 and 137.295 as monetary obligations payable to the state.

Â Â Â Â Â  (2) Payment of fines collected in a justice court under this section shall be made within the first 20 days of the month following the month in which collected. [Formerly 488.865; 1987 c.905 Â§24; 1999 c.1051 Â§298]

Â Â Â Â Â  830.150 Disbursement of funds for boating facilities; priorities; water quality protection; hearing. (1) Amounts remaining in the Boating Safety, Law Enforcement and Facility Account in excess of funds obligated under ORS 830.140 (2) shall be distributed, upon application, to the state, a city, county, water improvement district, park and recreation district or a port. Distribution shall be made on the basis of need for a facility as that need appears to the State Marine Board.

Â Â Â Â Â  (2)(a) In distributing funds under subsection (1) of this section, the board shall give first priority to applications for facilities designed to control water pollution or otherwise enhance water quality, including but not limited to pumping stations for recreational boat holding tanks, and to those other facilities for which there appears the greatest public need.

Â Â Â Â Â  (b) Subject to paragraph (a) of this subsection, the board may distribute funds for:

Â Â Â Â Â  (A) Construction and maintenance of boating facilities, for the acquisition of property therefor, and other related facilities such as parking, potable water, sanitation and other facilities for the convenience of the public using the boating facilities; and

Â Â Â Â Â  (B) Removal of derelict structures floating upon and abandoned dock or boat mooring facilities situated in, upon or over the waters of this state if such structures or facilities constitute a hazard to boating upon such waters.

Â Â Â Â Â  (3) Prior to making any distribution of funds under this section, the board shall hold a public hearing in the area where a facility is to be constructed or land acquired if in the judgment of the board, use of the facility would stimulate significant change in the character of the recreational use of the waters.

Â Â Â Â Â  (4) The board shall make no distribution of funds under this section for construction or acquisition if in the judgment of the board the applicant has not included in the construction or acquisition plans adequate provision for protecting the quality of the waters affected by the plans. The boardÂs denial of any application under this subsection must include specific notice to the applicant of the point or points of the plan that are found by the board to be inadequate. [Formerly 488.875]

Â Â Â Â Â  830.155 Revolving fund; limit. A revolving fund not to exceed $2,500 may be established within the State Marine Board from funds available under section 1 (1), chapter 84, Oregon Laws 1991. This revolving fund may be used for payment of state claims appropriately authorized by the State Marine Board not to exceed $50 per transaction. The fund shall be replenished periodically through charges made for such purchases to appropriate accounts or funds. [1991 c.84 Â§4]

Â Â Â Â Â  Note: 830.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 830 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  830.160 Board authority to remove obstructions from water. In addition to any other authority to promote safe boating pursuant to this chapter, the State Marine Board may cause the removal of any obstruction consisting of logs, rocks or other debris resulting from natural causes from the waters of this state if the board finds the obstruction to be an extraordinary hazard to boating safety. The board may pay the cost of such removal from amounts reserved therefor in the account created by ORS 830.140. [Formerly 488.883]

Â Â Â Â Â  830.165 Boating safety educational program; youthful boat operator program. (1) In order to protect the public interest in the prudent and equitable use of the waters of this state and enhance the enjoyment of pleasure boating and other recreational water sports thereon, the State Marine Board shall establish and pursue comprehensive educational programs designed to advance boating safety.

Â Â Â Â Â  (2) The board shall put into effect a program to train youthful boat operators. For the purpose of giving the courses of instruction, the director may designate as the agent of the director any person the director deems qualified to act in such capacity. No charge shall be made for any instruction given. [Formerly 488.200]

Â Â Â Â Â  830.170 Agreements with other jurisdictions. The State Marine Board is authorized to enter into bilateral, reciprocal agreements with other jurisdictions to provide mutual assistance in the disposition of boating offenses committed by residents of one jurisdiction while in the other jurisdiction. [1991 c.590 Â§4]

Â Â Â Â Â  830.172 County boat use permit program review. (1) In addition to those powers and duties set forth in ORS 830.110, the State Marine Board shall review county boat use permit programs, adopted by county ordinance, for approval or denial.

Â Â Â Â Â  (2) The board shall review county boat use permit programs under the following standards:

Â Â Â Â Â  (a) Funds shall be dedicated to county boating programs for boating safety, marine law enforcement or boating facilities;

Â Â Â Â Â  (b) The program applies only to counties bordering a state that allows imposition of a boat use permit fee;

Â Â Â Â Â  (c) The program meets standards adopted by rule by the board pertaining to:

Â Â Â Â Â  (A) Use of funds;

Â Â Â Â Â  (B) Amount of fee;

Â Â Â Â Â  (C) Administration; and

Â Â Â Â Â  (D) Enforcement; and

Â Â Â Â Â  (d) Boats with a current, valid certificate of number issued by the board under ORS 830.795 and manually propelled vessels are exempt from county boat use permits. [1991 c.590 Â§1]

REGULATIONS FOR SPECIFIC AREAS

Â Â Â Â Â  830.175 Regulations for specific areas; rules. (1) The State Marine Board, upon consideration of the size of a body of water and traffic conditions, may make special regulations consistent with the safety and the property rights of the public or when traffic conditions become such as to create excessive congestion, relating to the operation of boats in any waters within the territorial limits of any political subdivision of this state. The regulations may include, but need not be limited to, the establishment of designated speeds, the prohibition of the use of motorboats and the designation of areas and times for testing racing motorboats.

Â Â Â Â Â  (2) The governing body of a political subdivision of this state may apply to the board for special regulations relating to the designation of moorage areas on lakes or reservoirs which are under the jurisdiction of a public agency, or to the operation of boats on the waters within the territorial limits of the political subdivision. Within a reasonable time, the board shall act upon the application in the manner provided in subsection (1) of this section. When special regulations have been established within a political subdivision in accordance with this subsection, the governing body shall establish and maintain the navigational markers prescribed by the board.

Â Â Â Â Â  (3) The board may make special regulations relating to the operation of boats, including the establishment of designated speeds and prohibition of the use of motorboats for the protection of game and game fish at the request of the State Fish and Wildlife Commission, or for carrying out the provisions of the federal Wild and Scenic Rivers Act, Public Law 90-542, and the Oregon Scenic Waterways Act, ORS 390.805 to 390.925. Action necessary to implement this section, including but not limited to the operation and manner of operation of boats, shall be by a permit system initiated by the board.

Â Â Â Â Â  (4) The board may designate certain rivers or sections of rivers as hazardous. In making such designations, the board may consider recommendations of guide associations incorporated in this state.

Â Â Â Â Â  (5) Regulations regarding operation of boats pursuant to this section shall be adopted in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (6) Any speeds in excess of the speeds designated by the board, as provided in this section, shall be prima facie evidence of the violation of ORS 830.315. [Formerly 488.600]

Â Â Â Â Â  830.180 Use of motors prohibited on certain lakes; exceptions. No person, other than the Department of State Police and governmental agencies of this state and the federal government having jurisdiction over the following described waters, shall use a motor for propelling a boat or for any purpose on the following named waters of this state located in the counties named:

______________________________________________________________________________

Counties
Â Â Â Â Â Â Â Â Â
Lakes, Reservoirs and Rivers

ClackamasÂ Â Â Â Â Â  Trillium Lake

DeschutesÂ Â Â Â Â Â Â  Charlton, Devils, Irish, Lucky,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  North and South Twin, Taylor,

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Three Creek and Todd Lakes

DouglasÂ Â Â Â Â Â Â Â Â Â  Opal and Timpanagos Lakes

Hood RiverÂ Â Â Â  Lost Lake

JacksonÂ Â Â Â Â Â Â Â Â Â Â  Squaw Lakes

JeffersonÂ Â Â Â Â Â Â Â  Horseshoe, Dark and Olallie

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Lakes, and on that portion of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  the Deschutes River between

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Pelton Dam and the Wasco

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  County line

LaneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Gold Lake

LinnÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Clear Lake

MarionÂ Â Â Â Â Â Â Â Â Â Â Â  Breitenbush Lake

WascoÂ Â Â Â Â Â Â Â Â Â Â Â  Frog Lake, and on that portion

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of the Deschutes River

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  bordering the Warm Springs

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Indian Reservation

______________________________________________________________________________

[Formerly 488.610]

Â Â Â Â Â  830.185 Speed restrictions in certain areas. (1) No person shall operate a boat with an outboard or inboard motor at a speed in excess of 10 miles per hour during those hours of the day and on those days of the year that it is lawful to fish, on East Lake, Paulina Lake and Elk Lake in Deschutes County; Magone Lake in Grant County; Timothy Lake in Clackamas County; and Davis Lake in Deschutes and Klamath Counties.

Â Â Â Â Â  (2) No person shall operate a boat with an outboard or inboard motor at a speed in excess of 10 miles per hour on the following named waters of this state located in the counties named:

______________________________________________________________________________

Counties
Â Â Â Â Â Â Â Â Â
Lakes and Reservoirs

ClackamasÂ Â Â Â Â Â  On that portion of the waters of the reservoir known as North Fork Reservoir Â Â Â Â Â Â Â  which lies upstream from a line drawn across the reservoir at right angles to the Â Â Â Â Â Â Â Â Â  thread of the stream at a point 2.3 miles upstream from the North Fork Dam Â  measured along the thread of the stream

DeschutesÂ Â Â Â Â Â Â  Hosmer, Lava, Little Cultus, Little Lava, Sparks Lakes and Crane Prairie Â Â  Reservoir

JeffersonÂ Â Â Â Â Â Â Â  On that portion of the waters behind Pelton Dam, known as Lake Simtustus, Â Â Â Â Â Â Â  which lies upstream from a line drawn across the lake at right angles to the thread Â Â Â Â Â  of the stream at a point 0.85 miles upstream from the Pelton Dam measured along Â Â Â Â Â Â Â  the thread of the stream

KlamathÂ Â Â Â Â Â Â Â Â  That portion of Upper Klamath Lake that lies west of a line beginning at a point Â Â  on the north shore of Pelican Bay one-quarter mile east of Crystal Creek and Â Â  extending due south to the opposite shore of the lake; any stream, creek or canal Â Â Â Â Â  that leads into the portion of Upper Klamath Lake described above including Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Crystal Creek, Recreation Creek and Four-Mile Creek, also known as Harriman Â Â Â  Creek

LaneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Waldo Lake

LinnÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Smith and Trailbridge Reservoirs

WascoÂ Â Â Â Â Â Â Â Â Â Â Â  Clear Lake

___________________________________________________________________________

Â Â Â Â Â  (3)(a) The State Marine Board shall establish an appropriate decibel rating and speed restriction on Diamond Lake in Douglas County to allow recreational boating that is not limited to fishing. Recreational boating does not include operating a jet ski or similar personal watercraft. The speed established by the board:

Â Â Â Â Â  (A) May not exceed 45 miles per hour between the hours of 9 a.m. and 6 p.m.;

Â Â Â Â Â  (B) May not exceed 10 miles per hour between the hours of 6 p.m. and 9 a.m.; and

Â Â Â Â Â  (C) Shall be restricted to 10 miles per hour at all times in any area within 200 yards of any boat ramp, boat dock, swimming area, inlet or outlet of the lake, designated campground or summer home.

Â Â Â Â Â  (b) The board shall reduce the speed restriction on Diamond Lake to 10 miles per hour at all hours when the State Fish and Wildlife Director determines that the health of Diamond Lake is restored and the lake can be restocked for fishing. [Formerly 488.620; 1995 c.79 Â§383; 1999 c.252 Â§2]

Â Â Â Â Â  830.190 Temporary suspension of speed restrictions. The governing body of a political subdivision of this state may apply to the State Marine Board for a temporary suspension of a speed restriction on a specific body of water within the territorial limits of the political subdivision and, after a hearing upon notice, the board may suspend the restriction, such suspension not to exceed 72 hours. [Formerly 488.625]

Â Â Â Â Â  830.195 Board to protect traditional boating uses and prevent user conflicts. In addition to any other authority to regulate boating activities pursuant to this chapter, the State Marine Board may regulate and restrict boating activities to protect traditional boating uses and to prevent boating user conflicts. [Formerly 488.880]

Â Â Â Â Â  830.200 County boat use permits. (1) Except as otherwise provided in this section, it is unlawful to operate a boat on the waters of this state if a county requires a boat use permit to do so and the operator of the boat has not obtained the permit.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, a resident of the State of Idaho may operate a boat on the waters of this state without a boat use permit. The provisions of this subsection do not become operative until laws, rules or regulations of the State of Idaho become operative that, in substance or effect, contain provisions which make lawful engaging in boating without obtaining a boat use permit or paying a fee to operate a boat. This subsection remains operative only while such laws, rules or regulations remain operative. [1991 c.590 Â§3]

EQUIPMENT REQUIREMENTS

Â Â Â Â Â  830.210 Operating improperly equipped boat prohibited. No person shall operate or give permission for another person to operate a boat which is not equipped as required under ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490. [Formerly 488.024]

Â Â Â Â Â  830.215 Personal flotation devices; rules. (1) All boats shall carry at least one United States Coast Guard approved personal flotation device in good and serviceable condition for each person on board. Each device shall be of an appropriate size for the person for whom it is intended and shall be readily accessible whenever the boat is in use. As used in this subsection, a personal flotation device is not Âreadily accessibleÂ if it is stowed in a locked compartment or locker or is otherwise not immediately, physically available to persons on board the boat in case of an emergency.

Â Â Â Â Â  (2) The State Marine Board by regulation will classify types of devices and specify which types are approved for various classes of vessels. The regulations will be consistent with, but shall not exceed those regulations promulgated by the United States Coast Guard. [Formerly 488.031]

Â Â Â Â Â  830.220 Fire extinguishers; rules. (1) Every motorboat shall carry on board, fully charged and in good condition fire extinguishers of a type required by the board by rule.

Â Â Â Â Â  (2) The State Marine Board shall make rules for fire extinguishers in accordance with ORS chapter 183.

Â Â Â Â Â  (3) When the board makes rules under this section it may consider fire extinguisher requirements and standards adopted by the United States Coast Guard. [Formerly 488.090]

Â Â Â Â Â  830.225 Lights; rules. On all waters of the state, every boat shall carry and exhibit the lights required by rules promulgated by the State Marine Board. Such rules shall be designed to prevent collisions and generally promote boating safety. In promulgating such rules the board may consider lighting requirements and standards adopted by the United States Coast Guard and by federal statutes. [Formerly 488.041]

Â Â Â Â Â  830.230 Sound signaling devices; rules. (1) Each boat shall carry on board, in good and serviceable condition, sound signaling devices of a type required by the board by rule.

Â Â Â Â Â  (2) The board shall make rules for sound signaling devices in accordance with ORS chapter 183.

Â Â Â Â Â  (3) When the board makes rules under this section, it may consider sound signaling requirements and standards adopted by the United States Coast Guard. [Formerly 488.063]

Â Â Â Â Â  Note: 830.230 was enacted into law by the Legislative Assembly but was not added to and made a part of ORS chapter 830 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  830.235 Carburetors. Carburetors on all engines of motorboats, other than outboard motors, shall be fitted with a U. S. Coast Guard approved device for arresting backfire. [Formerly 488.071]

Â Â Â Â Â  830.240 Ventilation systems; rules. (1) Motorboats using fuel having a flashpoint of 110 degrees Fahrenheit or less shall have ventilating systems that meet standards provided by the State Marine Board for the purpose of properly and efficiently ventilating the bilges of every engine and fuel compartment in order to remove any inflammable or explosive gases.

Â Â Â Â Â  (2) The board may, in accordance with ORS chapter 183, adopt regulations providing standards for ventilating systems. Motorboats so constructed as to have the greater portion of the bilges under the engines and fuel tanks open and exposed to the natural atmosphere at all times are not required to be fitted with ventilators. [Formerly 488.080]

Â Â Â Â Â  830.245 Safety devices on boat operated in tidewater; rules. No person shall operate a boat in the waters of this state which rise and fall with the ebb and flow of the tide unless the boat is equipped with safety devices of a type prescribed by regulations of the State Marine Board made in accordance with ORS chapter 183. [Formerly 488.092]

Â Â Â Â Â  830.250 Additional equipment; rules. The State Marine Board may require by rule that all boats or any class of boats shall carry or install additional equipment which in the opinion of the board is necessary for the safety of persons and property. The rules shall be made in accordance with ORS chapter 183 and, to the extent considered by the board to be consistent with safety of persons and property, shall equal or exceed the regulations promulgated by the United States Coast Guard. [Formerly 488.094]

Â Â Â Â Â  830.260 Muffling devices. The exhaust of every internal combustion engine used on any motorboat shall be effectively muffled by equipment so constructed and used as to muffle or suppress the noise of the exhaust in a reasonable manner. The use of cut-outs or open exhaust stacks is prohibited, except:

Â Â Â Â Â  (1) On motorboats competing in a regatta, race or trial for speed records authorized as provided in ORS 830.375.

Â Â Â Â Â  (2) On racing motorboats while the boat or equipment on the boat is being tried or tested in compliance with ORS 830.350. [Formerly 488.052]

Â Â Â Â Â  830.270 Notice to board on noise violation charge; board to supply information to court; suspension of certificate. (1) Before hearing any charge for violation of ORS 830.260, a court shall notify the State Marine Board of the name of any person cited for violation of ORS 830.260 and the number of any boat used in the alleged violation.

Â Â Â Â Â  (2) Upon receipt of a notification under subsection (1) of this section, the board shall:

Â Â Â Â Â  (a) Notify the court of whether the person cited is the owner of the boat; and

Â Â Â Â Â  (b) If the person is not the owner of the boat, notify the boat owner that the certificate of number of the boat will be suspended under ORS 830.815 if the person cited for operating the boat is convicted and there is no evidence to satisfy the court that the boat has been brought into compliance with standards for sound levels established by the board for purposes of ORS 830.815.

Â Â Â Â Â  (3) At a hearing for violation of ORS 830.260, the court shall allow the owner of the boat used in the violation to show that the boat has been brought into compliance with standards for sound levels established by the board.

Â Â Â Â Â  (4) If a court finds that a person has operated a boat in violation of ORS 830.260, the court shall provide the board with information necessary to suspend the certificate of number for the boat under ORS 830.815 unless evidence has been presented to the satisfaction of the court that the boat has been brought into compliance with the standards for sound levels established by the board. [Formerly 488.055]

BOATING OPERATIONS

Â Â Â Â Â  830.300 Operating boat in violation of chapter prohibited. No person shall operate a boat in violation of any provision of this chapter. [Formerly 488.023]

Â Â Â Â Â  830.305 Unsafe operation. A person commits the crime of unsafe operation of a boat if the person operates a boat in a manner that endangers or would be likely to endanger any person or property. [Formerly 488.099]

Â Â Â Â Â  830.315 Reckless operation; speed. (1) A person commits the crime of reckless operation of a boat who operates a boat carelessly and heedlessly in willful or wanton disregard of the rights, safety or property of others.

Â Â Â Â Â  (2) No person shall operate any boat at a rate of speed greater than will permit that person in the exercise of reasonable care to bring the boat to a stop within the assured clear distance ahead.

Â Â Â Â Â  (3) Nothing in ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490 is intended to prevent the operator of a boat actually competing in an event which is authorized as provided in ORS 830.375 from attempting to attain high speeds on a marked racing course. [Formerly 488.100]

Â Â Â Â Â  830.325 Operating boat while under influence of intoxicating liquor or controlled substance. (1) No person under the influence of an intoxicating liquor or controlled substance shall operate, propel or be in actual physical control of any boat on any waters of this state.

Â Â Â Â Â  (2) No owner of a boat or person in charge or in control of a boat shall authorize or knowingly permit the boat to be propelled or operated on any waters of this state by any person who is under the influence of an intoxicating liquor or a controlled substance. [Formerly 488.160; 1991 c.931 Â§4]

Â Â Â Â Â  830.330 Liability of owner for negligent operation of boat. (1) The owner of a boat shall be liable for the negligent operation of the boat in the same manner and to the same extent as the owner of a motor vehicle is liable under the rule of law which holds one person liable for the act of another who operates a motor vehicle for a family purpose.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply in actions in which courts of admiralty have jurisdiction. [Formerly 488.178]

Â Â Â Â Â  830.335 Operator to maintain lookout. The operator of a boat shall keep a proper lookout at all times while underway. [Formerly 488.101]

Â Â Â Â Â  830.340 Navigation rules. (1)(a) Except as provided by paragraph (b) of this subsection, when two boats are approaching each other Âhead onÂ or nearly so (so as to involve risk of collision), each boat shall bear to the right and pass the other boat on its left side.

Â Â Â Â Â  (b) On rivers, or those sections of rivers, which are state waters, boats proceeding downstream shall have the right of way over boats proceeding upstream.

Â Â Â Â Â  (2) When boats approach each other obliquely or at right angles, the boat approaching on the right side has the right of way.

Â Â Â Â Â  (3) One boat may overtake another on either side but shall grant right of way to the overtaken boat. [Formerly 488.110]

Â Â Â Â Â  830.345 Traffic lanes; swim areas. (1) No person shall so anchor a boat for fishing or other purposes on any body of water over which the state has jurisdiction in such a position as to obstruct a passageway ordinarily used by other boats.

Â Â Â Â Â  (2) No person shall operate a boat within a water area which is clearly marked by buoys or some other distinguishing device as a bathing or swimming area. [Formerly 488.120]

Â Â Â Â Â  830.350 Testing racing motorboat. (1) No person shall operate a racing motorboat, for the purpose of trying or testing the boat or equipment on the boat, in any areas or during the time when one of the following conditions exist:

Â Â Â Â Â  (a) Where boats are anchored.

Â Â Â Â Â  (b) Where people are swimming.

Â Â Â Â Â  (c) Near populated beaches.

Â Â Â Â Â  (d) Among water-skiers.

Â Â Â Â Â  (e) Among boats underway.

Â Â Â Â Â  (f) Where persons or property will be endangered because the area is otherwise congested.

Â Â Â Â Â  (g) Where persons or property will be disturbed or endangered because the waters on which the boat is operated are within a residential area.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, motorboats may be operated on public waters without effective muffling devices as required by ORS 830.260, for the purpose of trying or testing the equipment on the boat, in areas and during times designated by the State Marine Board by regulations adopted under ORS 830.175.

Â Â Â Â Â  (3) Within any county in which areas and times for trying or testing boats or the equipment on boats have been designated by the board under ORS 830.175, if a person wishes to operate a boat for such a purpose on public waters within the county, outside the designated testing area, the person shall apply to the sheriff of the county for a permit to do so. The permit, which may be issued upon application, shall be conditioned upon compliance with subsection (1) of this section, and shall designate the areas where and the times when the boat may be operated for such purpose. Provided, however, the sheriff in issuing such a permit may waive subsection (1)(g) of this section if the boat being tested is muffled in accordance with ORS 830.260. [Formerly 488.102]

Â Â Â Â Â  830.355 Overloading. No boat shall be loaded with passengers or cargo beyond its safe carrying capacity, taking into consideration weather and other normal operating conditions. [Formerly 488.130]

Â Â Â Â Â  830.360 Riding on bow, gunwale or transom. (1) No person operating a motorboat shall allow any person to ride or sit on the deck over the bow of the boat while under way unless the motorboat is provided with adequate guards or railing.

Â Â Â Â Â  (2) No person operating a motorboat shall allow any person to ride or sit on the starboard or port gunwales or on the transom of the boat while underway at a speed in excess of five miles per hour unless the motorboat is provided with adequate guards or railings.

Â Â Â Â Â  (3) No person operating a motorboat shall allow any person to ride or sit on the bow, gunwale or transom railings while underway.

Â Â Â Â Â  (4) Nothing in subsection (1) or (2) of this section:

Â Â Â Â Â  (a) Is intended to prevent passengers or other persons aboard a boat from standing on the bow of the boat in order to moor the boat to a mooring buoy, float or dock or to cast off from such a buoy, float or dock or for any other necessary purpose; or

Â Â Â Â Â  (b) Applies to a boat rigged and equipped as a sailboat when operating under sail power. [Formerly 488.140]

Â Â Â Â Â  830.362 Operating motorboat with person holding on to or occupying parts aft of transom. (1) A person may not operate a motorboat or have the motorboat engine idle while any person holds on to or occupies any portion of the motorboat that is located aft of the transom of the motorboat, including a step, ladder, platform or deck, in order to:

Â Â Â Â Â  (a) Ride on that portion of the motorboat while the motorboat is under way at any speed; or

Â Â Â Â Â  (b) Be pulled by the motorboat while holding on to any portion of the motorboat that is located aft of the transom, including a step, ladder, platform or deck.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person may operate a motorboat or have the motorboat engine idle with a person holding on to or occupying for a brief period of time a step, ladder, platform or deck that is located aft of the transom if that person is:

Â Â Â Â Â  (a) Assisting in the docking or departure of the motorboat;

Â Â Â Â Â  (b) Exiting or entering the motorboat; or

Â Â Â Â Â  (c) Engaging in law enforcement activities. [2005 c.299 Â§2]

Â Â Â Â Â  830.365 Waterskiing, surfboarding and similar activities. (1) No person shall ride or manipulate any water skis, surfboard or similar device in a reckless or negligent manner so as to endanger any person or property.

Â Â Â Â Â  (2) No person shall operate a boat for the purpose of towing a person on water skis, surfboard or similar device, and no person shall engage in waterskiing, surfboarding or similar activity at any time after sunset and before sunrise. This subsection does not apply to a person while engaged in a professional exhibition or to a person engaged in an activity authorized under ORS 830.375.

Â Â Â Â Â  (3) No person shall operate or manipulate any boat, tow rope or other device by which the direction or location of a person on water skis, surfboard or similar device may be affected or controlled in a reckless or negligent manner so as to cause the person on water skis, surfboard or similar device to collide with or strike against any person or object.

Â Â Â Â Â  (4) No person shall ride or manipulate any water skis, surfboard or similar device while under the influence of an intoxicating liquor or a controlled substance.

Â Â Â Â Â  (5) No person shall operate a boat on any waters of this state, towing a person on water skis, aqua-plane, surfboard, saucer, or similar device, unless there is in the boat another person, in addition to the operator, who is in a position to continuously observe the person being towed.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, persons operating a boat to tow a water-skier in an authorized competitive marine event, or engaged in practicing for a competitive water ski event on a water ski course authorized by the State Marine Board, may use either a curved, rearview mirror or another person, in addition to the operator, to continuously observe the person being towed.

Â Â Â Â Â  (7) No person shall operate any boat used for towing water skis, surfboards or similar devices on the waters of this state unless the boat is equipped with and displays a warning flag as follows:

Â Â Â Â Â  (a) The warning flag, also known as the Âskier downÂ flag, shall be international orange or red in color and shall be at least 12 inches in height and 12 inches in width.

Â Â Â Â Â  (b) When any person being towed by the boat becomes disengaged from the towline and is down in the water, a person in the boat shall immediately display the warning flag aloft, visible from all sides, as an indicator to other boats in the area that a person is down in the water. As long as the downed person is in the water, the flag shall remain displayed to prevent danger to that person and hazards to passing boats.

Â Â Â Â Â  (c) The warning flag described in this section shall be displayed only under the conditions set forth in paragraph (b) of this subsection or when other imminent danger exists. [Formerly 488.144; 1993 c.589 Â§1]

Â Â Â Â Â  830.370 Mooring to buoys and beacons; defacing or destroying navigational markers. (1) No person shall moor a boat to any of the buoys or beacons placed in any waters of this state by the authority of the United States, an agency of the United States or by the State Marine Board nor in any manner hang on with a boat to such buoy or beacon.

Â Â Â Â Â  (2) No person shall deface, remove or destroy any buoy, beacon or other navigational marker maintained in the waters of this state.

Â Â Â Â Â  (3) This section does not apply to any action prohibited by ORS 783.610 regarding a buoy or beacon established or erected by the United States Coast Guard. [Formerly 488.150]

Â Â Â Â Â  830.375 Authorization required to hold marine event; rules. (1) At least 30 days before holding a regatta, boat race, marine parade, tournament or exhibition on the waters of this state, the person who will be in charge of the event shall apply to the State Marine Board for authorization to hold the event.

Â Â Â Â Â  (2) The board shall provide by regulation for the manner of applying for and granting authorization and shall approve all applications for authorization which are consistent with the safety and pleasure of the public.

Â Â Â Â Â  (3) The board may make rules and regulations restricting the operation of boats necessary to insure safety two hours prior to, during and two hours after the approved event.

Â Â Â Â Â  (4) No person shall hold a regatta, boat race, marine parade, tournament, trial for speed records or exhibition on the waters of this state, unless the authorization of the board has been secured, except that the boardÂs authorization is not required if authorization or the equivalent has been secured from an appropriate agency of the United States.

Â Â Â Â Â  (5) An authorization by the board does not exempt a person holding an event from compliance with applicable federal law. [Formerly 488.108]

Â Â Â Â Â  830.380 Peace officer authority to require operator to remedy especially hazardous condition. (1) When a peace officer observes a boat being operated on the waters of this state in an especially hazardous condition and determines that continuance of the voyage of the boat could place the occupants in imminent danger, the peace officer may order the operator of the boat to take immediate and reasonable steps to remedy the especially hazardous condition, including but not limited to directing the operator to move to a moorage and remain there until the especially hazardous condition is remedied.

Â Â Â Â Â  (2) For purposes of this section, an especially hazardous condition is limited to the following conditions:

Â Â Â Â Â  (a) Improper or insufficient personal flotation devices in violation of ORS 830.215;

Â Â Â Â Â  (b) Improper or insufficient fire extinguishers in violation of ORS 830.220;

Â Â Â Â Â  (c) Improper or insufficient backfire arresting devices on carburetors in violation of ORS 830.235;

Â Â Â Â Â  (d) Improper or insufficient navigation lights in violation of ORS 830.225 if found between sunset and sunrise;

Â Â Â Â Â  (e) Overloading in violation of ORS 830.355;

Â Â Â Â Â  (f) Overpowering; or

Â Â Â Â Â  (g) Leakage of fuel from the boat engine, fuel system or bilge. [1997 c.568 Â§2]

Â Â Â Â Â  Note: 830.380 to 830.385 were added to and made a part of ORS chapter 830 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  830.383 Person required to remedy especially hazardous condition. A person may not intentionally disobey a lawful order to take immediate and reasonable steps to remedy an especially hazardous condition that is issued under ORS 830.380 by another person known by the person to be a peace officer. [1997 c.568 Â§3]

Â Â Â Â Â  Note: See note under 830.380.

Â Â Â Â Â  830.385 Commercial fishing boats exempt from regulation of especially hazardous condition. ORS 830.380 and 830.383 do not apply to commercial fishing boats. [1997 c.568 Â§4]

Â Â Â Â Â  Note: See note under 830.380.

Â Â Â Â Â  830.390 Minimum equipment and safety requirements for vessels engaged in Klamath Lake plankton fishery. (1) In addition to any other authority to regulate boats and equipment, the State Marine Board shall require that any vessel engaged in the Klamath Lake plankton fishery and any associated watercraft meet minimum equipment and safety requirements prescribed by the board.

Â Â Â Â Â  (2) In adopting rules necessary to implement subsection (1) of this section, the board:

Â Â Â Â Â  (a) Shall consult with vessel owners; and

Â Â Â Â Â  (b) May not exceed regulations promulgated by the United States Coast Guard for equivalent classes of vessels and associated watercraft. [1997 c.737 Â§5]

Â Â Â Â Â  Note: 830.390 was added to and made a part of ORS chapter 830 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

RENTAL, CHARTER OR LIVERY GENERALLY

Â Â Â Â Â  830.410 Operator of boat livery to provide properly equipped boats. No operator of a boat livery shall permit any boat the operator rents to depart from the livery premises unless the boat is equipped as provided under ORS 830.005, 830.015 to 830.050, 830.175, 830.210 to 830.420 and 830.475 to 830.490. [Formerly 488.025]

Â Â Â Â Â  830.415 Records of operator of boat livery. The operator of a boat livery shall make and preserve for at least six months a written record of:

Â Â Â Â Â  (1) The name of each person who hires a boat from the livery.

Â Â Â Â Â  (2) The identifying number of the boat.

Â Â Â Â Â  (3) The date on which the boat is hired, and the hour of departure from the livery.

Â Â Â Â Â  (4) The expected date and hour of return.

Â Â Â Â Â  (5) The date and hour of return. [Formerly 488.098]

Â Â Â Â Â  830.420 Minimum equipment requirements for rental or charter boats; rules; inspection; cancellation or revocation of certificate for failure to comply. (1) The State Marine Board shall provide by rule minimum equipment requirements for boats rented or chartered to the public. The rules shall be made in accordance with ORS chapter 183.

Â Â Â Â Â  (2) Designated representatives of the board may annually inspect all rental or charter boats to check for the equipment required by the board. Any inspections conducted shall be coordinated with other state and federal agencies to minimize duplication of vessel inspections and boardings.

Â Â Â Â Â  (3) After a hearing upon 10 daysÂ notice to the owner of the boat, the board may cancel or revoke the certificate of number for any boat rented or chartered to the public if it does not equal or exceed the minimum equipment requirements provided by the board. [Formerly 488.026]

OCEAN CHARTER VESSEL REGULATION

Â Â Â Â Â  830.430 Definitions for ORS 830.430 to 830.460 and 830.997. As used in ORS 830.430 to 830.460 and 830.997:

Â Â Â Â Â  (1) ÂOceanÂ means those waters of the Pacific Ocean that are west of the demarcation lines described in the International Collision Regulations at Sea of 1972.

Â Â Â Â Â  (2) ÂOcean charter vesselÂ means a vessel used in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes in the ocean. [1989 c.885 Â§2]

Â Â Â Â Â  830.435 Ocean charter vessel license; reciprocity with Washington license holders; rules; license and fee in lieu of other requirements. (1) Except as otherwise provided in this section, a person may not engage in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes in ocean waters within the jurisdiction of this state without first obtaining an ocean charter vessel license from the State Marine Board.

Â Â Â Â Â  (2) The State Marine Board may adopt rules allowing a person who holds a license or registration issued by the State of Washington to engage in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes to conduct those activities if:

Â Â Â Â Â  (a) The person operates a vessel that leaves from and returns to a port in the State of Washington;

Â Â Â Â Â  (b) The person operates the vessel within the jurisdiction of this state in the Pacific Ocean north of Cape Falcon, or in the Columbia River; and

Â Â Â Â Â  (c) The State of Washington adopts provisions that allow engaging in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes with a valid Oregon ocean charter vessel license within the jurisdiction of the State of Washington in the Pacific Ocean south of Leadbetter Point, and in the Columbia River.

Â Â Â Â Â  (3) The license required by subsection (1) of this section is in lieu of registration required by ORS chapter 704 to carry passengers for hire for angling, sightseeing or other recreational purposes in any navigable waters of this state. Payment of the license fee referred to in ORS 830.440 (2)(b) is in lieu of any other fee or tax for the possession, use or operation of the vessel. [1989 c.885 Â§3; 1993 c.132 Â§1; 2005 c.115 Â§2]

Â Â Â Â Â  Note: The amendments to 830.435 by section 4, chapter 115, Oregon Laws 2005, become operative January 2, 2008. See section 5, chapter 115, Oregon Laws 2005. The text that is operative on and after January 2, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  830.435. (1) Except as otherwise provided in this section, it is unlawful to engage in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes in ocean waters within the jurisdiction of this state without first obtaining an ocean charter vessel license from the State Marine Board.

Â Â Â Â Â  (2) A resident of the State of Washington who holds a license issued by that state to engage in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes may conduct those activities in ocean waters within the jurisdiction of this state north of Cape Falcon without the license required by subsection (1) of this section if the vessel leaves from and returns to a port in the State of Washington. The provisions of this subsection do not become operative until laws, rules or regulations of the State of Washington become operative that, in substance or effect, contain provisions which make lawful engaging in the business of carrying passengers for hire for angling, sightseeing or other recreational purposes with a valid Oregon ocean charter vessel license in the waters of the Pacific Ocean within the jurisdiction of the State of Oregon or the State of Washington between the Oregon-Washington boundary and Leadbetter Point. This subsection remains operative only while such laws, rules or regulations remain operative.

Â Â Â Â Â  (3) The license required by subsection (1) of this section is in lieu of registration required by ORS chapter 704 to carry passengers for hire for angling, sightseeing or other recreational purposes in any navigable waters of this state. Payment of the license fee referred to in ORS 830.440 (2)(b) is in lieu of any other fee or tax for the possession, use or operation of the vessel.

Â Â Â Â Â  830.440 License application; contents; fee; bond or financial security; transfer of license. (1) An individual who desires to obtain an ocean charter vessel license shall make written application therefor to the State Marine Board. The application shall include such information regarding the vessel and copies of such documents and licenses regarding operation of the vessel as the board may require. The application shall be accompanied by proof that the applicant has protection against liability imposed by law covering occurrences by the operator of the ocean charter vessel, and the employees of the operator, for the payment of damages for bodily injuries, including death resulting therefrom, in the minimum amount of $300,000 per occurrence, at any time while engaged in carrying passengers for hire. The applicant shall certify that the vessel complies with the equipment requirements established by the board under ORS 830.450.

Â Â Â Â Â  (2) The annual fee for an ocean charter vessel license is:

Â Â Â Â Â  (a) For vessels owned by residents of this state if the vessel has license, title and number issued pursuant to ORS chapter 830, $50.

Â Â Â Â Â  (b) For vessels owned by residents of this state if the vessel has a valid marine document issued by an agency of the federal government, $100.

Â Â Â Â Â  (c) For vessels owned by persons who reside in a state that requires Oregon residents to pay a license fee to operate an ocean charter vessel in the waters of that state, such fee as is charged Oregon residents to operate an ocean charter vessel in the state where the nonresident applicant resides.

Â Â Â Â Â  (d) For all vessels owned by nonresidents other than those described in paragraph (c) of this subsection, $100.

Â Â Â Â Â  (3)(a) A person who applies for a license to operate an ocean charter vessel and who accepts deposits from clients in excess of $100 per person or whose agent accepts such deposits, shall submit a bond or other financial security in the amount of $5,000 to the board at the time of application. The bond or other financial security shall be held by the board for the benefit of clients of the licensee who pay a money deposit to the licensee or the licenseeÂs agent in anticipation of services to be received. The bond or other financial security amount shall be released to such client or clients conditioned upon a failure of the licensee or the licenseeÂs agent to return the deposit following cancellation of services or other failure to provide agreed upon services.

Â Â Â Â Â  (b) The board shall release or retain all or any portion of a bond or other financial security as described in paragraph (a) of this subsection according to the provisions of ORS chapter 183.

Â Â Â Â Â  (4) A license issued pursuant to this section is transferable to a replacement vessel of the license holder and is transferable to the purchaser of the vessel when the vessel is sold. [1989 c.885 Â§4; 1995 c.759 Â§3]

Â Â Â Â Â  830.445 Liability insurance form; notice to board upon termination of coverage; license suspension for failure to maintain insurance. (1) The liability protection required by ORS 830.440 shall be provided in one of the following ways:

Â Â Â Â Â  (a) By a policy or policies of bodily injury liability insurance described as protection and indemnity insurance in the Standard American Institute Hull Form, issued by an insurer authorized by ORS chapter 731 to transact such insurance in this state.

Â Â Â Â Â  (b) By a bond or bonds, issued by a surety company or companies, authorized by ORS chapter 731 to transact such business in this state.

Â Â Â Â Â  (c) By evidence of insurance issued on behalf of Lloyds of London by an insurance broker authorized by ORS chapter 731 to transact such business in this state.

Â Â Â Â Â  (d) By any other evidence of liability protection approved by the State Marine Board.

Â Â Â Â Â  (2) If the provider of liability protection cancels or refuses to renew the protection, the company, not less than 30 days prior to the effective date of termination of the protection, shall notify the board in writing of the termination and its effective date. Upon receipt of a liability protection termination notice, the board shall send written notice to the ocean charter vessel operator that the board will suspend that personÂs ocean charter vessel license unless proof of liability protection required by ORS 830.440 is filed with the board prior to the effective date of the proposed liability protection termination. The board may suspend an ocean charter vessel license if the licensee fails to maintain in full force and effect the liability protection required by ORS 830.440. A license that has been suspended pursuant to this section may not be reinstated until proof of liability protection required by ORS 830.440 has been filed with the board. [1989 c.885 Â§11]

Â Â Â Â Â  830.450 Equipment requirements. No person shall operate a vessel to engage in activities for which an ocean charter vessel license is required unless all equipment required pursuant to this section is on board the vessel and in proper working order. In establishing equipment requirements, the State Marine Board shall consider recommendations from charter boat associations. The board shall consider requiring the following types of equipment:

Â Â Â Â Â  (1) If the vessel operates not more than 20 miles from the nearest port:

Â Â Â Â Â  (a) First-aid kit.

Â Â Â Â Â  (b) Automatic bilge warning light or bell for high water condition, audible or visible from each steering station.

Â Â Â Â Â  (c) Depth finder.

Â Â Â Â Â  (d) Life jackets.

Â Â Â Â Â  (e) Light and smoke flares.

Â Â Â Â Â  (f) VHF radio with frequencies appropriate to contact the United States Coast Guard.

Â Â Â Â Â  (g) Power-operated bilge pumps.

Â Â Â Â Â  (h) Running lights.

Â Â Â Â Â  (i) Anchor and anchor chain or line.

Â Â Â Â Â  (j) Displayed ocean class United States Coast Guard operatorÂs license.

Â Â Â Â Â  (k) Engine room space ventilation system and blower system.

Â Â Â Â Â  (L) Fire extinguishers.

Â Â Â Â Â  (m) Magnetic compass.

Â Â Â Â Â  (n) Bailing buckets or hand-operated bilge pump.

Â Â Â Â Â  (o) Loran C or radar navigational equipment.

Â Â Â Â Â  (p) Emergency Position Indicator Radio Beacon device (EPIRB).

Â Â Â Â Â  (q) Life ring.

Â Â Â Â Â  (2) If the vessel operates more than 20 miles from the nearest port, in addition to the equipment specified in subsection (1) of this section, the board shall consider requiring the following types of equipment:

Â Â Â Â Â  (a) Single sideband radio.

Â Â Â Â Â  (b) Life raft or unsinkable shore boat.

Â Â Â Â Â  (c) Navigational charts for the area in which the vessel is operating.

Â Â Â Â Â  (d) Water lights. [1989 c.885 Â§5]

Â Â Â Â Â  830.460 Prohibited activities. (1) No person shall make any false statement of material fact in making application for an ocean charter vessel license pursuant to ORS 830.440.

Â Â Â Â Â  (2) No person shall operate a vessel to engage in activities for which an ocean charter vessel license is required, if it is determined upon inspection by the State Marine Board or its representative, or upon citation by a peace officer, that the vessel fails to comply with the equipment requirements of ORS 830.450, until all equipment requirements are met.

Â Â Â Â Â  (3) No person shall operate a vessel to engage in activities for which an ocean charter vessel license is required without having in effect the protection against liability referred to in ORS 830.440 and 830.445. [1989 c.885 Â§6]

ACCIDENTS

Â Â Â Â Â  830.475 Duties of operators and witnesses at accidents. (1) A person commits the offense of failure to perform the duties of an operator if the person is the operator of any boat involved in an accident that results in property damage and the operator fails to take reasonable steps to notify the owner or person in charge of the property of the damage, and provide to the owner or person in charge of the property the operatorÂs name, address and the identification number of the boat.

Â Â Â Â Â  (2) The operator of any boat involved in an accident which results in injury or death to any person immediately shall stop the boat at the scene of the accident, or as close thereto as possible, and shall remain at the scene of the accident until the operator has fulfilled the requirements of subsection (3) of this section.

Â Â Â Â Â  (3) The operator of any boat involved in an accident resulting in injury or death to any person shall:

Â Â Â Â Â  (a) Give to the other operator, surviving occupant or any person not injured as a result of the accident, the name, address and the identifying number of the boat which the operator is operating, and the name and address of any other occupants of the boat.

Â Â Â Â Â  (b) Render reasonable assistance to any person injured in the accident, including the conveying or the making of arrangements for the conveying of the person to a physician, surgeon or hospital for medical or surgical treatment, if it is apparent that treatment is necessary or if conveyance is requested by any injured person.

Â Â Â Â Â  (4) Any witness to the accident shall furnish to the operator, occupant or injured person, the name and address of the witness. [Formerly 488.164; 1997 c.74 Â§1]

Â Â Â Â Â  830.480 Accident report required; rules. (1) The operator of any boat involved in an accident resulting in injury or death to any person or damage to property in excess of the dollar amount established by rule of the State Marine Board shall make a report of the accident to the board in such form and manner as the board by rule may prescribe.

Â Â Â Â Â  (2) Whenever a report is insufficient in the opinion of the board, it may require the operator to file a supplemental report and may also require a witness to the accident to render a report to the board.

Â Â Â Â Â  (3) Whenever the operator of a boat is physically incapable of making a required accident report and there was another occupant in the boat at the time of the accident capable of making a report, the occupant shall make or cause the report to be made. [Formerly 488.168; 1991 c.17 Â§1]

Â Â Â Â Â  830.485 Form of report; sending death certificate to State Marine Board. (1) The State Marine Board shall prepare and make available to the public forms for accident reports required in ORS 830.480. The report shall call for sufficiently detailed information to disclose the cause of an accident, conditions then existing, and the persons and vehicles involved. Every accident report shall be made on a form approved by the board.

Â Â Â Â Â  (2) The State Health Officer shall on or before the 15th day of each month forward to the board a copy of the death certificate covering the death, resulting from a boat accident, of any persons within the jurisdiction of the State Health Officer during the preceding calendar month. [Formerly 488.172]

Â Â Â Â Â  830.490 Confidential nature of report. (1) All accident reports made to the State Marine Board shall be without prejudice to the individual reporting and shall be for the confidential use of administrative and enforcement agencies only.

Â Â Â Â Â  (2) The board upon written request, shall, if available, disclose the following information to any party involved in the accident, or, in the event of the partyÂs death, to any member of the partyÂs family, or to the partyÂs personal representatives:

Â Â Â Â Â  (a) The identity of the owner, operator, occupants and the identifying number of a boat involved in an accident;

Â Â Â Â Â  (b) The names of any companies insuring the owner or operator; and

Â Â Â Â Â  (c) The identity of any witnesses to the accident.

Â Â Â Â Â  (3) No such report shall be used as evidence in any trial, civil or criminal, arising out of the accident. The board shall furnish, upon demand of any person who has or claims to have made such a report or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the board, solely to prove a compliance or a failure to comply with the requirement that such a report be made to the board.

Â Â Â Â Â  (4) The board shall compile and may analyze all accident reports and shall publish annually, or at more frequent intervals, statistical information relating to boat accidents.

Â Â Â Â Â  (5) In response to any request duly made by an authorized official or agency of the United States, or in compliance with any federal requirement, the board shall transmit any information compiled or otherwise available to the board from the accident reports required by ORS 830.480 and 830.485. [Formerly 488.176; 1991 c.67 Â§232]

Â Â Â Â Â  830.495 Report of accident resulting in death or disappearance; duties of passengers. (1) When, as a result of an occurrence that involves a boat or its equipment, a person dies or disappears from a boat, the operator shall, without delay, by the quickest means available, notify the nearest sheriff department, state police post, Coast Guard station or other law enforcement agency of:

Â Â Â Â Â  (a) The date, time and exact location of the occurrence;

Â Â Â Â Â  (b) The name of each person who died or disappeared;

Â Â Â Â Â  (c) The number and name of the boat; and

Â Â Â Â Â  (d) The names and addresses of the owner and operator.

Â Â Â Â Â  (2) When the operator of a boat cannot give the notice required by subsection (1) of this section, each person on board the boat shall notify the casualty reporting authority or determine that the notice has been given. [Formerly 488.190]

BOATING UNDER INFLUENCE OF INTOXICANTS

Â Â Â Â Â  830.505 Implied consent to chemical tests for intoxicants; refusal to submit; consequences. (1) Any person who operates a boat on any waters of this state shall be deemed to have given consent to submit to chemical tests of the personÂs breath for the purpose of determining the alcoholic content of the personÂs blood if the person is arrested for operating a boat while under the influence of intoxicants while in violation of ORS 830.325 or of a municipal ordinance. Tests shall be administered upon the request of a peace officer having reasonable grounds to believe that the person arrested was operating a boat while under the influence of intoxicants while in violation of ORS 830.325 or of a municipal ordinance. Before the test is administered, the person requested to take the test shall be informed of rights and consequences as described in ORS 830.545.

Â Â Â Â Â  (2) No chemical test of the personÂs breath shall be given under subsection (1) of this section, to a person under arrest for operating a boat while under the influence of intoxicants in violation of ORS 830.325 or of a municipal ordinance, if the person refuses the request of a peace officer to submit to the chemical test after the person has been informed of rights and consequences as described in ORS 830.545.

Â Â Â Â Â  (3) Within the time required by the State Marine Board by rule, the arresting officer shall report the following information to the board:

Â Â Â Â Â  (a) Whether the person refused to submit to a test.

Â Â Â Â Â  (b) Whether the person was informed of rights and consequences as described under ORS 830.545.

Â Â Â Â Â  (4) A report required by this section may be made on one or more forms provided by the board. [1991 c.931 Â§7]

Â Â Â Â Â  830.510 Chemical evidence of use of intoxicants. (1) At the trial of any civil or criminal action, suit or proceeding arising out of the acts committed by a person operating a boat while under the influence of any intoxicants, if the amount of alcohol in the personÂs blood at the time alleged is less than 0.08 percent by weight of alcohol and shown by chemical analysis of the personÂs breath or blood, it is indirect evidence that may be used with other evidence, if any, to determine whether or not the person was then under the influence of intoxicants.

Â Â Â Â Â  (2) Not less than 0.08 percent by weight of alcohol in a personÂs blood constitutes being under the influence of intoxicating liquor.

Â Â Â Â Â  (3) Percent by weight of alcohol in the blood shall be based on grams of alcohol per 100 cubic centimeters of blood.

Â Â Â Â Â  (4) For purposes of ORS 830.505 to 830.545, ÂboatÂ means a motorboat or sailboat. [1991 c.931 Â§6]

Â Â Â Â Â  830.515 Evidence of refusal to submit to test in legal proceeding. If a person refuses or fails to submit to chemical tests of the breath, blood or urine as required by ORS 830.505 and 830.520, evidence of the personÂs refusal or failure to submit is admissible in any criminal or civil action or proceeding arising out of acts alleged to have been committed while the person was operating a boat while under the influence of intoxicating liquor or controlled substances. [1991 c.931 Â§8]

Â Â Â Â Â  830.520 Circumstances under which chemical tests may be administered. Nothing in ORS 830.505 is intended to preclude the administration of chemical tests described in this section. A peace officer may obtain a chemical test of the blood to determine the amount of alcohol in any personÂs blood or a test of the personÂs blood or a test of the personÂs blood or urine, or both, to determine the presence of a controlled substance in the person as provided in the following:

Â Â Â Â Â  (1) If, when requested by a peace officer, the person expressly consents to such a test.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, from a person without the personÂs consent if:

Â Â Â Â Â  (a) The peace officer has probable cause to believe that the person was operating a boat while under the influence of an intoxicating liquor or controlled substance and that evidence of the offense will be found in the personÂs blood or urine; and

Â Â Â Â Â  (b) The person is unconscious or otherwise in a condition rendering the person incapable of expressly consenting to the test or tests requested. [1991 c.931 Â§9]

Â Â Â Â Â  830.525 Chemical tests obtained by subject. In addition to chemical tests of the breath, blood or urine administered under ORS 830.505 and 830.520, upon the request of a peace officer, a person shall be permitted upon request, at the personÂs own expense, reasonable opportunity to have any licensed physician, licensed professional nurse or qualified technician, chemist or other qualified person of the personÂs own choosing administer a chemical test or tests of the personÂs breath or blood for the purpose of determining the alcoholic content of the personÂs blood or a chemical test or tests of the personÂs blood or urine, or both, for the purpose of determining the presence of a controlled substance in the person. The failure or inability to obtain such a test or tests by a person shall not preclude the admission of evidence relating to a test or tests taken upon the request of a peace officer. [1991 c.931 Â§10]

Â Â Â Â Â  830.535 Criteria for chemical analyses. (1) A chemical analysis is valid under ORS 830.505, 830.520 or 830.525 if:

Â Â Â Â Â  (a) It is an analysis of a personÂs blood for alcohol content and is performed in:

Â Â Â Â Â  (A) A laboratory certified or accredited under 42 C.F.R. part 493 and approved for toxicology testing;

Â Â Â Â Â  (B) A laboratory licensed under ORS 438.110 and approved for toxicology testing; or

Â Â Â Â Â  (C) A forensic laboratory established by the Department of State Police under ORS 181.080 that is accredited by a national forensic accrediting organization.

Â Â Â Â Â  (b) It is an analysis of a personÂs breath and is performed by an individual possessing a valid permit to perform chemical analyses issued by the Department of State Police under ORS 813.160 or by the State Marine Board under the provisions of this section. Chemical analyses must be performed according to methods approved by the Department of State Police under ORS 813.160 or approved by the board under this section. For purposes of this section, the board shall do all of the following:

Â Â Â Â Â  (A) Approve methods of performing chemical analyses of a personÂs breath.

Â Â Â Â Â  (B) Prepare manuals and conduct courses throughout the state for the training of peace officers in chemical analyses of a personÂs breath, which courses shall include, but are not limited to, approved methods of chemical analyses, use of approved equipment and interpretation of test results together with a written examination on these subjects.

Â Â Â Â Â  (C) Test and certify the accuracy of equipment to be used by peace officers for chemical analyses of a personÂs breath before regular use of the equipment and periodically thereafter at intervals of not more than 90 days. Tests and certification required by this subparagraph must be conducted by trained technicians.

Â Â Â Â Â  (D) Ascertain the qualifications and competence of individuals to conduct chemical analyses in accordance with one or more methods approved by the board or by the Department of State Police under ORS 813.160.

Â Â Â Â Â  (E) Issue permits to individuals according to their qualifications. Permits may be issued to peace officers only upon satisfactory completion of the prescribed training course and written examination. A permit must state the methods and equipment that the peace officer is qualified to use. Permits are subject to termination or revocation at the discretion of the board.

Â Â Â Â Â  (2) In conducting a chemical test of the blood, only a duly licensed physician or a person acting under the direction or control of a duly licensed physician may withdraw blood or pierce human tissue. A licensed physician, or a qualified person acting under the direction or control of a duly licensed physician, is not civilly liable for withdrawing any bodily substance, in a medically acceptable manner, at the request of a peace officer.

Â Â Â Â Â  (3) An individual who performs a chemical analysis of breath or blood under ORS 830.505, 830.520 or 830.525 shall prepare and sign a written report of the findings of the test. A test administered at the request of a peace officer must include the identification of the peace officer upon whose request the test was administered.

Â Â Â Â Â  (4) Any individual having custody of the report mentioned in subsection (3) of this section shall, upon request of the person tested, furnish a copy of the report to that person or that personÂs attorney.

Â Â Â Â Â  (5) The expense of conducting a chemical test as provided by ORS 830.505 or 830.520 must be paid by the governmental units on whose equipment the test is conducted or by the governmental units upon whose request the test was administered if no governmental unitÂs equipment is used to conduct the test. [1991 c.931 Â§11; 2003 c.19 Â§2]

Â Â Â Â Â  830.545 Information about rights and consequences. This section establishes the requirements for information about rights and consequences for purposes of ORS 830.505. The following apply to the information about rights and consequences:

Â Â Â Â Â  (1) The information about rights and consequences shall be substantially in the form prepared by the State Marine Board. The board may establish any form it determines appropriate and convenient.

Â Â Â Â Â  (2) The information about rights and consequences shall be substantially as follows:

Â Â Â Â Â  (a) Operating a boat under the influence of intoxicants is a crime in Oregon and the person is subject to criminal penalties if the test shows that the person is under the influence of intoxicants. If the person refuses the test or fails, evidence of the refusal or failure may also be offered against the person.

Â Â Â Â Â  (b) The person fails the test if the test shows the person is under the influence of intoxicants under Oregon law.

Â Â Â Â Â  (c) If the person is convicted of operating a boat while under the influence of intoxicants, the person may not operate a boat for a period of time following the conviction.

Â Â Â Â Â  (d) If the person is convicted of operating a boat while under the influence of intoxicants, the person is not eligible to apply for any certificate of title, registration or numbering and all certificates of title, registration and numbering necessary to lawfully operate a boat on Oregon waters shall be canceled for at least a year. The ineligibility to apply for certificates or the cancellation of the certificates shall be substantially longer if the person refuses the test.

Â Â Â Â Â  (e) After taking the test, the person shall have a reasonable opportunity, upon request, for an additional chemical test for blood alcohol content to be performed at the personÂs own expense by a qualified individual of the personÂs choosing.

Â Â Â Â Â  (3) Nothing in this section prohibits the board from providing additional information concerning rights and consequences that the board considers appropriate or convenient. [1991 c.931 Â§12]

Â Â Â Â Â  830.550 Implied consent to field sobriety tests for intoxicants; refusal to submit; consequences. (1) Any person who operates a boat on any waters of this state shall be deemed to have given consent to submit to field sobriety tests upon the request of a peace officer for the purpose of determining if the person is under the influence of intoxicants if the peace officer reasonably suspects that the person has committed the offense of operating a boat while under the influence of intoxicants in violation of ORS 830.325 or a municipal ordinance. Before the tests are administered, the person requested to take the test shall be informed of the consequences of refusing to take or failing to submit to the tests under ORS 830.545.

Â Â Â Â Â  (2) If a person refuses or fails to submit to field sobriety tests as required by subsection (1) of this section, evidence of the personÂs refusal or failure to submit is admissible in any criminal or civil action or proceeding arising out of allegations that the person was operating a boat while under the influence of intoxicants.

Â Â Â Â Â  (3) Within the time required by the State Marine Board by rule, the arresting officer shall report the following information to the board:

Â Â Â Â Â  (a) Whether the person refused to submit to a test.

Â Â Â Â Â  (b) Whether the person was informed of rights and consequences as described under ORS 830.545.

Â Â Â Â Â  (4) A report required by this section may be made on one or more forms provided by the board. [1991 c.931 Â§13]

SEAPLANES

Â Â Â Â Â  830.600 Applicability of boating laws to seaplanes. The provisions of ORS 830.172, 830.200, 830.210 to 830.240, 830.245, 830.250, 830.260, 830.270, 830.375, 830.410, 830.415, 830.420, 830.430 to 830.460, 830.700 to 830.870 and 830.880 to 830.895 do not apply to seaplanes as defined in ORS 835.200. [1995 c.655 Â§3; 1999 c.692 Â§11]

Â Â Â Â Â  830.605 State Marine Board and Oregon Department of Aviation to distribute information on regulation of seaplanes. (1) The State Marine Board and the Oregon Department of Aviation shall cooperate to publish and distribute information concerning laws, rules and regulations that govern seaplane safety and operations in Oregon.

Â Â Â Â Â  (2) As used in this section, ÂseaplaneÂ has the meaning given that term in ORS 835.200. [1995 c.655 Â§5; 2001 c.104 Â§316; 2005 c.22 Â§518]

NUMBERING, TITLES AND LICENSES

(Generally)

Â Â Â Â Â  830.700 Definitions for ORS 830.060 to 830.145 and 830.700 to 830.870. As used in ORS 830.060 to 830.145, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 and 830.830 to 830.870, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoatÂ means every description of watercraft used or capable of being used as a means of transportation on the water, but does not include aircraft equipped to land on water, boathouses, floating homes, air mattresses, beach and water toys or single inner tubes.

Â Â Â Â Â  (2) ÂBoathouseÂ means a covered structure on floats or piles used for the protected moorage of boats.

Â Â Â Â Â  (3) ÂDealerÂ means a person who engages wholly or in part in the business of buying, selling or exchanging boats, floating homes or boathouses, either outright or on conditional sale, bailment lease, chattel mortgage or otherwise.

Â Â Â Â Â  (4) ÂFloating homeÂ means a moored structure that is secured to a pier or pilings and is used primarily as a domicile and not as a boat.

Â Â Â Â Â  (5) ÂOperateÂ means to navigate or otherwise use a boat on water.

Â Â Â Â Â  (6) ÂOwnerÂ means a person or persons who have a property interest other than a security interest in a boat, floating home or boathouse and the right of use or possession of the boat, floating house or boathouse, but does not include a lessee.

Â Â Â Â Â  (7) ÂOwnershipÂ means a property interest other than a security interest.

Â Â Â Â Â  (8) ÂSecurity interestÂ means an interest reserved or created by agreement which secures payment or performance of an obligation as more particularly defined by ORS 71.2010 (37).

Â Â Â Â Â  (9) ÂState of principal useÂ means the state on whose waters a boat is used or to be used during most of a calendar year. [Formerly 488.705; 1999 c.59 Â§251]

Â Â Â Â Â  830.705 Applicability of numbering, title and license requirements. (1) This section and ORS 830.710, 830.770, 830.780, 830.785, 830.795 to 830.805 and 830.830 to 830.870 do not apply to:

Â Â Â Â Â  (a) A boat which has a valid marine document issued by the United States Coast Guard or any federal agency which succeeds to the duty of issuing marine documents.

Â Â Â Â Â  (b) Foreign boats operated only temporarily in the waters of this state.

Â Â Â Â Â  (c) A boat owned and operated by the United States or a state or by an entity or political subdivision of the United States or a state, except recreational type public vessels.

Â Â Â Â Â  (d) A shipÂs lifeboat used solely for lifesaving purposes.

Â Â Â Â Â  (e) A boat belonging to a class of boats which has been exempted from the provisions of this section and ORS 830.710, 830.770, 830.780, 830.785, 830.795 to 830.805 and 830.830 to 830.870 by the State Marine Board as provided in ORS 830.110 (9).

Â Â Â Â Â  (f) A boat already covered by a number in full force and effect which has been issued to it pursuant to federal laws or a federally approved numbering system of another state; provided that such boat shall not have been within this state for a period in excess of 60 consecutive days.

Â Â Â Â Â  (2) This section and ORS 830.710, 830.770, 830.780, 830.785, 830.795 to 830.805 and 830.830 to 830.870 do apply to all boats other than boats described in subsection (1) of this section which are propelled by machinery, whether or not the machinery is the principal source of propulsion and to sailboats which are 12 feet or more in length.

Â Â Â Â Â  (3) This section and ORS 830.300 and 830.710 to 830.870 do not apply to any vessel for which an ocean charter vessel license has been issued and for which the fee has been paid as provided in ORS 830.440 (2)(b). [Formerly 488.715; 1993 c.18 Â§173]

Â Â Â Â Â  830.710 Report of transfer, abandonment or destruction of boat, boathouse or floating home or change of address of owner. (1) Within 30 days after the transfer of all or any part of the interest of the owner in a boat, boathouse or floating home, or the abandonment or destruction of a boat, boathouse or floating home, for which a valid identifying number has been awarded by this state, the owner shall notify the State Marine Board of the transfer of interest, destruction or abandonment.

Â Â Â Â Â  (2) Within 30 days after any change in the address of the owner, the owner of a boat, boathouse or floating home for which a valid identifying number has been awarded by this state shall report the change to the board. [Formerly 488.750]

Â Â Â Â Â  830.715 Record of certificates and numbers; fees for furnishing information. The State Marine Board shall keep a current record of outstanding certificates of title, certificates of number and registration and recorded numbers, which shall be a public record open to inspection by the public during reasonable office hours. However, the board may charge a reasonable fee for furnishing information concerning a boat, boathouse or floating home or its owner. [Formerly 488.810]

Â Â Â Â Â  830.720 Cancellation of title upon scrapping of boat, boathouse or floating home. (1) An owner who scraps, dismantles or destroys a boat, boathouse or floating home and a person who purchases a boat, boathouse or floating home as scrap or to be dismantled or destroyed shall immediately cause the certificate of title to be mailed or delivered to the State Marine Board for cancellation.

Â Â Â Â Â  (2) Upon the destruction of the certificate of title record of any boat, boathouse or floating home, the board shall maintain a file disclosing the last owner and security interest holders, if any, of the boat, boathouse or floating home as shown by the destroyed certificate of title record. [Formerly 488.774]

Â Â Â Â Â  830.725 Distribution of lists of owners. The State Marine Board may publish and distribute to the sheriff, county assessor and county clerk of each county, the U. S. Coast Guard, Department of State Police and other interested agencies current lists of the names and addresses of boat, boathouse or floating home owners to whom valid, effective identifying numbers have been issued. The lists, if published, shall be arranged both alphabetically by the name of the owner and numerically by the identifying numbers. [Formerly 488.815]

Â Â Â Â Â  830.730 False information prohibited. No person shall give any false statement or information or assist another to give any false statement or information in any application, notice, statement or report to a peace officer or the State Marine Board. [Formerly 488.820; 1999 c.391 Â§1]

(Titles; Security Interest)

Â Â Â Â Â  830.740 Perfection of security interest in boats, boathouses and floating homes covered by certificate of title; applicability of Uniform Commercial Code. (1) Except as provided in subsection (2) of this section, the exclusive means of perfecting a security interest in a boat, boathouse or floating home covered by a certificate of title is by application for and notation of the security interest on the certificate of title in accordance with the provisions of ORS 830.720, 830.740 to 830.755, 830.785, 830.810, 830.850 and 830.855. The security interest remains effective until released or terminated by the secured party.

Â Â Â Â Â  (2) A security interest may not be perfected by notation of the security interest on the certificate of title if the debtor who granted the security interest is in the business of selling boats, boathouses or floating homes, and the boat, boathouse or floating home constitutes inventory held for sale or lease or the boat, boathouse or floating home is leased by the debtor as lessor. The filing provisions of ORS 79.0501 to 79.0528 shall apply to security interests in such boats, boathouses or floating homes.

Â Â Â Â Â  (3) The rights and remedies of all persons in boats, boathouses and floating homes covered by this section shall be determined by the provisions of the Uniform Commercial Code. [Formerly 488.763; 2001 c.445 Â§185]

Â Â Â Â Â  Note: For transition provisions regarding secured transactions, see notes under 79.0628.

Â Â Â Â Â  830.745 Notation on title of creation, satisfaction or assignment of security interest; fee. (1) In the event of the creation of a security interest in a boat, boathouse or floating home for which a certificate of title has been issued, the owner shall sign in an application space provided on the back and deliver the certificate of title to the person in whom the security interest was created, who shall, within 10 days thereof, present the certificate to the State Marine Board, with the name of the owner shown thereon. In the event a prior security interest holder is in possession of the certificate of title, the owner shall sign and may arrange for direct delivery by the prior security interest holder to the board. The board, upon payment of the required fee, shall issue a new certificate of title, note the change upon the records in order of priority and mail the certificate to the security interest holder first named on the certificate.

Â Â Â Â Â  (2) Upon satisfaction of a security interest in a boat, boathouse or floating home for which a certificate of title has been issued, the security interest holder affected, if the holder is in possession of the certificate of title, shall sign a release on the certificate of title and deliver it to the security interest holder next named, if any, or if none, to the owner. In the event the security interest holder affected is not in possession of the certificate of title, the holder shall execute a release of interest to the person entitled thereto who shall promptly deliver it to the holder of the certificate of title. Within 10 days after the delivery of the certificate of title or release, the holder shall present the certificate of title and release, if any, to the board. Upon payment of the required fee, the board thereupon shall note the change upon its records and issue a new certificate of title to the first security interest holder then named, if any, otherwise to the owner.

Â Â Â Â Â  (3) A security interest holder may without the consent of the owner assign interest in a boat, boathouse or floating home to a person other than the owner without affecting the interest of the owner or the validity or priority of the interest but a person without notice of the assignment is protected in dealing with the security interest holder until the assignee is named as security interest holder on the certificate. The assignee may have the certificate of title issued with the assignee named as security interest holder upon delivery to the board of the certificate with the signature of the assignor releasing interest together with the required fee. [Formerly 488.766]

Â Â Â Â Â  830.750 Transfer of title subject to security interest; dealer transferees; fee. (1) If an owner transfers interest in a boat, boathouse or floating home for which an Oregon certificate of title has been issued, other than by the creation of a security interest as provided by ORS 830.745, the owner shall, with the signed consent of the security interest holder shown on the face of the certificate of title, indorse on the back of the certificate an assignment thereof, with warranty of title in a form printed thereon and a statement of all unsatisfied security interests shown on the face of the certificate. Except as provided in subsection (2) of this section, the transferee shall sign the certificate in an application space provided thereon, and shall indicate any new security interests in order of priority. The transferee or holder of the certificate shall, within 10 days after the transfer, present the certificate accompanied by the required fee to the State Marine Board, whereupon a new certificate of number or registration shall be issued and delivered to the transferee and a new certificate of title shall be issued to the transferee, and delivered to the first security interest holder in order of priority, if any, or if none, to the transferee.

Â Â Â Â Â  (2) If the transferee is a dealer who purchases the boat, boathouse or floating home for resale, the transferor shall merely indorse the certificate of title, and the dealer shall not be required to present the certificate of title to the board until the dealer transfers the boat, boathouse or floating home. However, the dealer shall notify immediately the board that the boat, boathouse or floating home has been transferred to the dealer. Upon the transfer of the boat, boathouse or floating home by the dealer, the dealer shall deliver to the transferee the assigned certificate of title received by the dealer. The transferee, unless a dealer purchasing the boat, boathouse or floating home for resale, shall sign the certificate and complete it in the manner provided in subsection (1) of this section, whereupon the board shall issue and deliver a new certificate of number or registration and a new certificate of title in the manner provided in subsection (1) of this section. [Formerly 488.768]

Â Â Â Â Â  830.755 Transfer by operation of law of title subject to security interest; fee. (1) In the event of the transfer by operation of law of the interest of an owner or security interest holder in a boat, boathouse or floating home for which an Oregon certificate of title has been issued, the certificate of title, if available, shall be signed upon the reverse side by the executor, administrator, receiver, trustee, sheriff or other representative or successor in interest of the person whose interest is so transferred in lieu of the person. The representative or successor shall file with the State Marine Board a notice of any transfer of the boat, boathouse or floating home by the representative or successor, together with evidence satisfactory to the board of all facts entitling the representative or successor to make the transfer. Upon the receipt of satisfactory evidence of the facts, and the required fee, the board shall issue a new certificate of title and a certificate of number or registration. If a boat, boathouse or floating home is repossessed, satisfactory evidence must be presented to the board that the security interest holder has given at least 10 daysÂ notice to the owner of the boat, boathouse or floating home, by registered mail or by certified mail with return receipt at the last-known post-office address of the owner the security interest holderÂs intention to apply for a certificate of title.

Â Â Â Â Â  (2) As used in subsection (1) of this section, a transfer by operation of law includes inheritance, devise, bequest, order in bankruptcy or insolvency, execution sale, repossession upon default in performance of the terms of a security agreement, or any transfers effected other than by the voluntary act of the person whose interest is transferred. [Formerly 488.772; 1991 c.249 Â§74]

(Boats)

Â Â Â Â Â  830.770 Certificate of number required on boat; exceptions. (1) No person shall operate a boat on the waters of this state and no owner of a boat shall knowingly allow another to operate the ownerÂs boat on the waters of this state unless:

Â Â Â Â Â  (a) The owner of the boat holds a valid, effective certificate of number issued in the ownerÂs name as owner:

Â Â Â Â Â  (A) By this state, as provided in ORS 830.060 to 830.145 and 830.700 to 830.870;

Â Â Â Â Â  (B) By an agency of the federal government; or

Â Â Â Â Â  (C) By the state of principal use which issued the certificate of number under a federally approved numbering system.

Â Â Â Â Â  (b) The certificate of number is carried on the boat, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) Persons renting a boat from a livery are not required to carry the certificate of number on the boat, provided:

Â Â Â Â Â  (a) The livery owner retains the certificate of number at the livery office for immediate inspection by a peace officer;

Â Â Â Â Â  (b) The boat is clearly marked and identified as a livery boat; and

Â Â Â Â Â  (c) The boat operator has a signed rental or lease agreement containing the boatÂs identifying number and the period of time for which the boat is rented or leased. [Formerly 488.720; 2003 c.14 Â§502]

Â Â Â Â Â  830.775 Operation of certain boats without certificates of registration. (1) Notwithstanding the provisions of ORS 830.705, 830.710, 830.770, 830.780 to 830.805 and 830.830 to 830.870, no person shall operate a boat which is not used for commercial purposes and has a valid marine document issued by the United States Coast Guard or any federal agency which succeeds to the duty of issuing marine documents unless:

Â Â Â Â Â  (a) The owner holds a certificate of registration issued in the name of the owner as owner.

Â Â Â Â Â  (b) The certificate is carried on the boat.

Â Â Â Â Â  (c) A decal awarded to the boat is conspicuously displayed.

Â Â Â Â Â  (2) The State Marine Board shall issue a certificate of registration and a decal that recites its issuance by the board as prescribed by ORS 830.790. [Formerly 488.823; 1993 c.18 Â§174; 2003 c.455 Â§4]

Â Â Â Â Â  830.780 Identifying number on forward half of boat. (1) No person shall operate a boat on the waters of this state unless:

Â Â Â Â Â  (a) There is painted on or attached to each side of the forward half of the boat a valid, effective identifying number awarded to the boat:

Â Â Â Â Â  (A) By this state;

Â Â Â Â Â  (B) By an agency of the federal government; or

Â Â Â Â Â  (C) Subject to the provisions of ORS 830.805, by another state that awards identifying numbers under a federally approved numbering system.

Â Â Â Â Â  (b) The identifying number described in paragraph (a) of this subsection is painted or attached on each side of the forward half of the vessel in such position as to provide clear legibility for identification. The numbers shall read from left to right and shall be in block characters of good proportion not less than three inches in height. The numbers shall be of a color that will contrast with the color of the background and so maintained as to be clearly visible and legible; i.e., dark letters on a light background, or light letters on a dark background.

Â Â Â Â Â  (c) No number other than the identifying number described in paragraph (a) of this subsection appears on the forward half of the boat.

Â Â Â Â Â  (2) No person or dealer shall sell or display for sale a boat previously numbered by this state, by an agency of the federal government or by another state that issued a certificate of number under a federally approved numbering system unless the identifying number appears on each side of the forward half of the boat. [Formerly 488.725; 2003 c.14 Â§503]

Â Â Â Â Â  830.785 Application for boat number. Subject to the provisions of ORS 830.830, the owner of a boat which is operated principally on the waters of this state shall apply to the State Marine Board for an identifying number. The application shall include the true name of the owner, the residence or business address of the owner, a description of the boat and any other information required by the board. The application shall be signed by the owner and shall be accompanied by the prescribed fee. [Formerly 488.730]

Â Â Â Â Â  830.790 Certificate or registration fees. (1) The biennial fee for the original or renewal certificate of number or registration is:

Â Â Â Â Â  (a) $3 per foot, or portion thereof, for all sailboats 12 feet in length or more and for all motorboats.

Â Â Â Â Â  (b) $6, for boats that are assessed by the Department of Revenue under ORS 308.505 to 308.665.

Â Â Â Â Â  (c) $6, for amphibious vehicles that are licensed by the Department of Transportation.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no fee is required for boats owned by eleemosynary organizations which are operated primarily as a part of organized activities for the purpose of teaching youths scoutcraft, camping, seamanship, self-reliance, patriotism, courage and kindred virtues.

Â Â Â Â Â  (3) Except for the assessment referred to in subsection (1)(b) of this section, the fees provided by this section are in lieu of any other tax or license fee.

Â Â Â Â Â  (4) The operator of a boat livery holding five or more boats ready for hire may pay a biennial certificate of number fee of $55 plus $6 for each boat instead of the fee otherwise provided in this section. [Formerly 488.732; 1997 c.432 Â§1; 2003 c.455 Â§1]

Â Â Â Â Â  830.795 Issuance of certificate of number and validation stickers; stickers placed on boats. (1) Subject to the provisions of ORS 830.800, if the application is in order, the State Marine Board shall issue to the owner a certificate of number which shall state the identifying number awarded to the boat, the name and address of the owner, the description of the boat, the issue date and the expiration date of the certificate of number. The certificate of number shall be pocket size.

Â Â Â Â Â  (2) The board shall issue a set of validation stickers bearing the year through which the certificate of number is issued. The stickers shall be placed three inches to the rear of the identifying number placed on the boat as required by ORS 830.780. [Formerly 488.735]

Â Â Â Â Â  830.800 Expiration of certificate of number; renewal of certificate and stickers. (1) A certificate of number expires on December 31 of the year indicated on the certificate.

Â Â Â Â Â  (2) The State Marine Board may require the surrender of the expired certificate of number before issuing a new certificate of number.

Â Â Â Â Â  (3) The identifying number awarded to a boat by the board shall remain the same.

Â Â Â Â Â  (4) An application for renewal of a certificate of number shall be made in the same manner as provided in ORS 830.785. The application shall be accompanied by the fee prescribed by ORS 830.790. The board shall renew certificates of number and issue validation stickers in the same manner as provided in ORS 830.795. [Formerly 488.740]

Â Â Â Â Â  830.805 Application by owner having number awarded by federal government or another state. The owner of any boat covered by a number in full force and effect which has been issued to it pursuant to the then operative federal law or a federally approved numbering system of another state, shall make application within 10 days after the 60-day reciprocity period provided in ORS 830.705 (1)(f). Such application shall be in a manner pursuant to the procedure required for the issuance of a number in ORS 830.785. [Formerly 488.755]

Â Â Â Â Â  830.810 Certificate of title; exceptions; rules; application fees; penalty fee. (1) Except as otherwise provided in this subsection, a person may not operate a boat for which an identifying number is required under ORS 830.705, 830.710, 830.770, 830.780 to 830.805 and 830.830 to 830.870, unless the owner has secured from the State Marine Board a certificate of title for the boat. This subsection does not apply to operation of:

Â Â Â Â Â  (a) Amphibious vehicles that have a valid title issued by the Department of Transportation.

Â Â Â Â Â  (b) A boat for which an identifying number issued under ORS 830.830 is required.

Â Â Â Â Â  (2) A certificate of title is prima facie evidence of the ownership of a boat or a security interest therein. A certificate of title is good for the life of the boat so long as the certificate is owned or held by the legal holder of the certificate.

Â Â Â Â Â  (3) The board may assess the following application fees:

Â Â Â Â Â  (a) Original title or title transfer, $30.

Â Â Â Â Â  (b) Duplicate title, $15.

Â Â Â Â Â  (c) Duplicate certificate of number or registration, $10.

Â Â Â Â Â  (d) Duplicate validation stickers, $10.

Â Â Â Â Â  (4) The board shall establish, by rule, penalty fees for late application for certificates required by this section or ORS 830.710. A penalty fee may not exceed $50.

Â Â Â Â Â  (5) Rules adopted pursuant to this section shall be in accordance with the provisions of ORS chapter 183. [Formerly 488.762; 2003 c.455 Â§2]

Â Â Â Â Â  830.815 Refusal to issue or suspension or cancellation of certificate. (1) The State Marine Board may refuse to issue a certificate of title or a certificate of number or registration if the board determines at any time that an applicant for the certificate has:

Â Â Â Â Â  (a) Given a false statement or false information in applying for the certificate;

Â Â Â Â Â  (b) Otherwise failed to comply with the applicable provisions under ORS 830.060 to 830.145 and 830.700 to 830.870 pertaining to application for certificates; or

Â Â Â Â Â  (c) Been convicted of operating a boat while under the influence of an intoxicating liquor or controlled substance within one year of the date of application or within three years of the date of application if the record of conviction shows that the person willfully refused the request of a peace officer to submit to chemical testing of the breath or a field sobriety test pursuant to ORS 830.505 and 830.550.

Â Â Â Â Â  (2) After a hearing upon 10 daysÂ notice, the board may cancel a certificate of title or certificate of number or registration if the board determines at any time that an owner, boat manufacturer or dealer named in the certificate:

Â Â Â Â Â  (a) Gave a false statement or false information in applying for the certificate; or

Â Â Â Â Â  (b) Otherwise failed to comply with the applicable provisions under ORS 830.060 to 830.145, 830.700 to 830.715, 830.725, 830.730, 830.770, 830.780, 830.785, 830.795 to 830.820 and 830.830 to 830.870 pertaining to applications for certificates.

Â Â Â Â Â  (3) The board shall automatically suspend the certificate of number for any boat if the board receives notification of a conviction for violation of ORS 830.260 under ORS 830.270. The suspension under this subsection is not subject to hearing. The board shall reinstate a certificate of number suspended under this subsection when the boat owner submits proof satisfactory to the board that the boat has been approved by a person designated by the board as meeting the standards for sound levels established by the board.

Â Â Â Â Â  (4) If the board receives notification from any court in this state that any person who is charged with a boating offense and who is the registered owner of the boat has failed to appear as required by law or has failed to comply with the judgment of the sentencing court, the board shall take the following actions:

Â Â Â Â Â  (a) Notify, by certified mail, the registered owner of the boat involved in the offense of the ownerÂs failure to appear or comply with the judgment of the court. The notification shall include a copy of the citation issued to the owner and will inform the owner that the board will suspend the certificate of number for the boat 45 days from the date of the mailing of the notice by the board. The notice shall include a statement that a hearing may be requested in writing within 10 days of the notice. Any hearing requested under this subsection shall be limited to the issue of whether the person is the person who failed to appear or comply with the judgment of the sentencing court.

Â Â Â Â Â  (b) The board shall suspend the certificate of number for the boat involved 45 days after mailing notice of intent to suspend to the owner of the boat unless a hearing has been requested or, within the 45-day notice period, the board receives notice from the court that the owner has appeared in court and is in compliance with any court order entered in the proceeding. Notice from the court may consist of a copy of any receipt or other document issued by the court indicating that the person has appeared and is in compliance with any court order.

Â Â Â Â Â  (c) Upon suspending any certificate of number under this subsection, the board may charge the owner a reinstatement fee sufficient to cover the actual expenses of the board in processing the transactions described in this section. The board shall reinstate any certificate of number suspended under this subsection upon receiving payment of any reinstatement fee and notice from the court that the owner has appeared and fully satisfied the judgment of the court.

Â Â Â Â Â  (5) Conviction of operating a boat while under the influence of an intoxicating liquor or controlled substance under ORS 830.325 constitutes grounds for suspension of a personÂs certificate of number or registration for all boats owned by the person. The following provisions apply to such suspension:

Â Â Â Â Â  (a) Upon receipt of a record of conviction for a violation of ORS 830.325, the board shall notify the convicted person that all certificates of number or registration issued in the personÂs name are suspended. The notice shall include a statement that a hearing may be requested in writing within 10 days of the notice. Any hearing requested under this subsection shall be limited to the issue of whether the person is the person convicted.

Â Â Â Â Â  (b) The suspension shall be for three years from the date of conviction if the record of conviction shows that the person willfully refused the request of a peace officer to submit to chemical testing of the breath or a field sobriety test under ORS 830.505 and 830.550. Otherwise the period of suspension shall be for one year from the date of conviction. [Formerly 488.780; 1991 c.931 Â§3; 1997 c.48 Â§1; 1999 c.1051 Â§94]

Â Â Â Â Â  830.820 Duplicate certificates or validation stickers. The State Marine Board may issue a duplicate certificate of number or registration, or title, or a duplicate set of validation stickers upon application by the person entitled to hold a certificate or to be in possession of the validation stickers if the board is satisfied that the original certificate or validation stickers have been lost, destroyed or mutilated. [Formerly 488.805; 2003 c.455 Â§3]

Â Â Â Â Â  830.825 Hull identification number required. (1) No person shall operate a boat on the waters of this state or be in possession of a boat for which the State Marine Board has issued a certificate of boat title unless such boat has a hull identification number that complies with the requirements of this section. Hull identification numbers must be carved, burned, stamped, embossed, clearly imprinted or otherwise permanently affixed to the outboard side of the transom, or if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism above the waterline of the boat in such a way that alteration, removal or replacement would be obvious or evident. No person, firm, association or corporation shall destroy, remove, alter, cover or deface any number awarded to a vessel by the State Marine Board or the manufacturerÂs hull identification numbers.

Â Â Â Â Â  (2) The hull identification numbers required under subsection (1) of this section shall comply with the following:

Â Â Â Â Â  (a) All vessels built after 1984 shall have two identical hull identification numbers permanently affixed and displayed in accordance with federal regulations.

Â Â Â Â Â  (b) The primary hull identification number shall be affixed to the outboard side of the vesselÂs transom, on the starboard side, within two inches of the top of the transom, gunwale or hull or deck joint, whichever is lowest, or if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism above the waterline of the boat in such a way that alteration, removal or replacement would be obvious or evident.

Â Â Â Â Â  (c) A duplicate hull identification number shall be affixed in an unexposed location on the interior of the vessel or beneath a fitting or item of permanent hardware. A hull identification number may not be attached to any part of the vessel that is removable.

Â Â Â Â Â  (d) A person who builds a vessel for the personÂs own use and not for the purpose of sale shall request a hull identification number from the State Marine Board and affix the awarded number in accordance with this section. [Formerly 488.778; 1999 c.391 Â§2]

Â Â Â Â Â  830.830 Dealer or boat manufacturer number; fee. (1) A dealer or boat manufacturer:

Â Â Â Â Â  (a) May apply to the State Marine Board for one or more identifying numbers issued under this section.

Â Â Â Â Â  (b) Shall display an identifying number issued under this section on a boat while operating or using the boat for a purpose related to the testing, buying, selling or exchanging of the boat.

Â Â Â Â Â  (2) The application for a number under this section shall include the name and the business address of the dealer or boat manufacturer. Any number of identifying numbers may be requested in the same application.

Â Â Â Â Â  (3) An application for a number under this section shall be accompanied by the following fees:

Â Â Â Â Â  (a) For the first number applied for, $28.

Â Â Â Â Â  (b) For each additional number applied for in any application and all renewals, $6.

Â Â Â Â Â  (4) The board shall issue a certificate of number or registration for each identifying number awarded under this section in the same manner as provided in ORS 830.795. Numbers and certificates issued under this section are subject to the following:

Â Â Â Â Â  (a) An identifying number is valid for not more than two years.

Â Â Â Â Â  (b) No boat shall be described in the certificate and each certificate shall state that the identifying number has been awarded to a dealer or boat manufacturer.

Â Â Â Â Â  (c) A certificate of number issued under this section expires on December 31 of the year indicated on the certificate.

Â Â Â Â Â  (5) The provisions of ORS 830.800 (2) and (4) apply to a certificate of number issued under this section.

Â Â Â Â Â  (6) An identifying number issued under this section shall be displayed on a boat of a dealer or boat manufacturer in the same manner as provided in ORS 830.780, except that the number may be temporarily attached.

Â Â Â Â Â  (7) No person other than a dealer or boat manufacturer or a representative of a dealer or boat manufacturer shall display or use an identifying number issued under this section.

Â Â Â Â Â  (8) No person shall use an identifying number issued under this section for any purpose other than the purpose described in subsection (1) of this section. [Formerly 488.760; 2003 c.14 Â§504]

(Floating Homes; Boathouses)

Â Â Â Â Â  830.850 Identifying number plate required on floating homes and boathouses; certificate of title required; fee. (1) No person shall use a floating home or boathouse on the waters of this state unless there is affixed to the floating home or boathouse in plain sight an identifying plate with a unique number awarded to the floating home or boathouse by this state.

Â Â Â Â Â  (2) No person shall use a floating home or boathouse for which an identifying plate is required unless the owner has secured from the State Marine Board a certificate of title for the floating home or boathouse. A certificate of title is prima facie evidence of the ownership of the floating home or boathouse or a security interest therein. A certificate of title is good for the life of the floating home or boathouse so long as the certificate is owned or held by the legal holder of the certificate. The board shall charge a fee of $20 for issuing each certificate of title. [Formerly 488.718]

Â Â Â Â Â  830.855 Application for floating home or boathouse identifying plate; fee; issuance of certificate of title. (1) The owner of a floating home or boathouse that is used principally on the waters of this state shall apply to the State Marine Board for an identifying plate. The application shall include the true name of the owner, the residence or business address of the owner, a description of the floating home or boathouse, the location of the floating home or boathouse and any other information required by the board. The application shall be signed by the owner and be accompanied by a fee of $20.

Â Â Â Â Â  (2) Subject to ORS 830.860, if the application is in order, the board shall issue to the owner a certificate of title. The title shall contain the name and address of the owner, a description of the floating home or boathouse, the issue date, the location of the floating home or boathouse and a statement that the title is valid and effective only so long as ownership and location remain the same. [Formerly 488.726]

Â Â Â Â Â  830.860 Validity of certificate of title; new certificates; fee. (1) A certificate of title for a floating home or boathouse is valid and effective only as long as ownership and location remain the same.

Â Â Â Â Â  (2) The State Marine Board shall require the surrender of the certificate of title before issuing a new certificate of title unless the floating home was abandoned by a tenant under ORS chapter 90.

Â Â Â Â Â  (3) The identifying plate issued by the board shall remain the same when a new certificate of title is issued.

Â Â Â Â Â  (4) Application for a new certificate of title shall be made in the manner provided in ORS 830.855. The application shall be accompanied by a fee of $20. The board shall issue the new certificate of title in the manner provided in ORS 830.855. [Formerly 488.727; 1997 c.577 Â§44]

Â Â Â Â Â  830.865 Rules. In accordance with ORS chapter 183, the State Marine Board shall adopt rules necessary to carry out the provisions of ORS 830.850 to 830.860. [Formerly 488.728]

Â Â Â Â Â  830.870 Duplicate certificate; fee. Upon receipt of proof satisfactory to the State Marine Board from the holder of a certificate issued pursuant to ORS 830.850 to 830.860 that the certificate has been lost, mutilated, destroyed or stolen, the board shall issue to the holder a duplicate certificate for a fee of $20. [Formerly 488.720]

DISPOSITION OF BOATS AND EQUIPMENT FROM WHICH IDENTIFICATION NUMBER REMOVED

Â Â Â Â Â  830.875 Definitions for ORS 830.880 to 830.895. As used in ORS 830.880 to 830.895:

Â Â Â Â Â  (1) ÂComponentÂ means any severable portion of a boat that possesses or did possess an identification number.

Â Â Â Â Â  (2) ÂIdentification numberÂ means a distinguishing number assigned to a boat or component by the manufacturer, the State Marine Board or a police agency. [Formerly 488.900]

Â Â Â Â Â  830.880 Seizure of boats and equipment from which identification number has been removed; inspection of property; check for stolen boats; renumbering. (1) When a peace officer discovers a boat or component from which a number awarded by the State Marine Board or the manufacturerÂs hull identification number assigned to the boat or the component identification number has been removed, defaced, covered, altered or destroyed, the peace officer may seize and hold it for identification and disposal as provided in ORS 830.880 to 830.895.

Â Â Â Â Â  (2) The police agency having custody of the property shall have a specially qualified inspector or peace officer inspect the property for the purpose of locating the identification number. If the identification number is found it shall be checked with the list of stolen boats maintained by the National Crime Information Center. If the identification number is not found the police agency shall apply to the State Marine Board for renumbering as provided in ORS 830.895. [Formerly 488.905; 1999 c.391 Â§3; 2001 c.104 Â§317]

Â Â Â Â Â  830.885 Return of seized property; investigation to determine ownership; notice to owner. (1) When the property seized under ORS 830.880 is not listed as stolen by the National Crime Information Center and the hull identification number is established the property shall be returned to the person from whom it was seized if:

Â Â Â Â Â  (a) The person can establish that the person is the owner of the property; or

Â Â Â Â Â  (b) The person executes a good and valid surety bond in an amount at least equal to the market value of the property and conditioned upon return of the property to the owner, if one can be established. The bond will be for a period of time determined by the State Marine Board.

Â Â Â Â Â  (2) If the person to whom the property was returned does not establish that the person is the owner of the property the police agency holding the property shall make reasonable efforts to determine the names and addresses of the owner and all persons of record having an interest in the property. If the police agency is able to determine the names and addresses of the owner and such other persons it shall immediately notify the owner by registered or certified mail of the disposition of the property.

Â Â Â Â Â  (3) When the property seized under ORS 830.880 is not listed as stolen by the National Crime Information Center and the hull identification numbers have been removed, altered or defaced and the person from whom the property was seized cannot establish that the person is the owner of the property, the sheriff of the county where the seizure took place shall take custody of the property and sell the property at public auction in the manner provided in ORS 87.192 and 87.196 or dispose of the property in a manner provided by local ordinance. If a bid for the property is not offered at the public auction, the sheriff may destroy or otherwise dispose of the property. [Formerly 488.910; 1999 c.391 Â§4]

Â Â Â Â Â  830.890 Public notice to persons having interest in seized property; court action; sale of property at public auction; disposition of proceeds. (1) If the hull or component identification number of property seized pursuant to ORS 830.880 is not established or if the property is reported as stolen by the National Crime Information Center the police agency having custody of the property shall, after making reasonable efforts to ascertain the names and addresses of the owner and all persons of record having an interest in the property, notify the person from whom the property was seized, and the owner and such other persons if they can be ascertained, of their right to respond within 60 days from the issuance of the notice through court action for the return of the seized property. The taking of the property, the description thereof and a statement of the rights of an owner or other persons of record having an interest in the property to respond through court action for the return of the seized property shall be advertised in a daily newspaper published in the city or county where the property was seized, or if a daily newspaper is not published in such city or county, in a newspaper having weekly circulation in the city or county, once a week for two consecutive weeks and by handbills posted in three public places near the place of seizure.

Â Â Â Â Â  (2) If court action is not initiated within 60 days from the issuance of notice the property shall be sold at public auction by the sheriff or other local police agency having custody of the property. Property seized and held by or at the direction of the Department of State Police under ORS 830.880 shall be delivered to the sheriff of the county in which the vehicle was located at the time it was taken into custody for sale under this subsection. The sheriff or other local police agency shall, after deducting the expense of keeping the property and the cost of sale, pay all the security interests, according to their priorities which are established by intervention or otherwise at such hearing or in other proceeding brought for that purpose, and shall pay the balance of the proceeds into the general fund of the unit of government employing the officers of the selling police agency. [Formerly 488.915; 1999 c.391 Â§5]

Â Â Â Â Â  830.895 Renumbering; inspection requirement. (1) A police agency having custody of a boat or component for which an identification number is not established or a person to whom a boat or component has been returned pursuant to ORS 830.885 shall apply to the State Marine Board for an identification number.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section the board shall not assign an identification number to a boat or component from which the identification number assigned to the boat or component by the board has been removed, defaced, covered, altered or destroyed unless the boat or component has been inspected pursuant to ORS 830.880. [Formerly 488.920]

Â Â Â Â Â  830.905 [Formerly 488.650; repealed by 1999 c.692 Â§13]

ABANDONED BOATS, FLOATING HOMES, BOATHOUSES

Â Â Â Â Â  830.907 Definitions for ORS 830.907 to 830.927. As used in ORS 830.907 to 830.927:

Â Â Â Â Â  (1) ÂBoathouseÂ has the meaning given that term in ORS 830.700.

Â Â Â Â Â  (2) ÂEstablished or attended moorageÂ means a place where a boat, floating home or boathouse is attached to a pier, piling or marina in such a way as to be secure.

Â Â Â Â Â  (3) ÂFloating homeÂ has the meaning given that term in ORS 830.700.

Â Â Â Â Â  (4) ÂRemoving authorityÂ has the meaning given that term in ORS 98.245. [1999 c.692 Â§2; 2003 c.693 Â§4]

Â Â Â Â Â  830.909 Offense of abandoning boat, floating home or boathouse; liability for costs of removal, cleanup and disposal. (1) A person commits the offense of abandoning a boat, floating home or boathouse if the person leaves a boat, floating home or boathouse on the waters of this state or upon any public or private property except with the permission of the property owner, or at an established or attended moorage or in any area leased for occupation by the Department of State Lands under ORS chapter 274.

Â Â Â Â Â  (2) The owner of the boat, floating home or boathouse as shown by the records of the State Marine Board shall be considered responsible for the abandonment of the boat, floating home or boathouse in the manner prohibited by this section and shall be liable for the cost of removal, cleanup and disposition of the abandoned boat, floating home or boathouse.

Â Â Â Â Â  (3) A boat, floating home or boathouse abandoned in violation of this section is subject to the provisions for removal of an abandoned boat, floating home or boathouse under ORS 830.912 and 830.914 and to being sold or disposed of as provided under ORS 98.245. [1999 c.692 Â§3; 2003 c.693 Â§5]

Â Â Â Â Â  830.910 [Formerly 488.655; repealed by 1999 c.692 Â§13]

Â Â Â Â Â  830.912 Removing authority power to remove and take into custody abandoned boat, floating home or boathouse. (1) After providing notice required under ORS 830.917, a removing authority may take a boat, floating home or boathouse into custody and remove the boat, floating home or boathouse if:

Â Â Â Â Â  (a) The removing authority has reason to believe the boat, floating home or boathouse is abandoned; and

Â Â Â Â Â  (b) The boat, floating home or boathouse is left on the waters of this state or upon public or private property for a period in excess of 48 hours without permission of the property owner or authorization by statute or local ordinance.

Â Â Â Â Â  (2) The authority in this section to remove and take a boat, floating home or boathouse into custody is in addition to any authority to remove and take a boat, floating home or boathouse into custody under ORS 830.914.

Â Â Â Â Â  (3) A boat, floating home or boathouse removed and taken into custody under this section is subject to disposition under ORS 98.245 if the boat, floating home or boathouse is not claimed as provided under ORS 98.245 or returned to the custody of the owner or person entitled to possession. [1999 c.692 Â§4; 2003 c.693 Â§6]

Â Â Â Â Â  830.914 Removing authority custody of boat, floating home or boathouse that constitutes hazard; rules. (1) A removing authority may immediately take custody of a boat, floating home or boathouse that is disabled, abandoned or left unattended on the waters of this state and that is in such a location as to constitute a hazard or obstruction to other boats, floating homes or boathouses using the waterway.

Â Â Â Â Â  (2) The State Marine Board, by rule, shall establish additional criteria for determining when a boat, floating home or boathouse on the waters of this state or upon public or private property is subject to being taken into immediate custody under this section. [1999 c.692 Â§5; 2003 c.693 Â§7]

Â Â Â Â Â  830.915 [Formerly 488.660; repealed by 1999 c.692 Â§13]

Â Â Â Â Â  830.917 Notice of intent to take custody; content of notice. If a removing authority proposes to take custody of a boat, floating home or boathouse under ORS 830.912, the removing authority shall provide notice and shall provide an explanation of procedures available for obtaining a hearing under ORS 830.924 and for filing a claim under ORS 98.245. The notice required under this section shall comply with all of the following:

Â Â Â Â Â  (1) Notice shall be given by affixing a notice to the boat, floating home or boathouse with the required information. The notice shall be affixed to the boat, floating home or boathouse before the boat, floating home or boathouse is taken into custody.

Â Â Â Â Â  (2) The notice shall state all of the following:

Â Â Â Â Â  (a) That the boat, floating home or boathouse will be subject to being taken into custody and removed by the removing authority if the boat, floating home or boathouse is not removed before the time set by the removing authority. Unless the boat presents a hazard, the removing authority shall allow a sufficient time before taking the boat into custody to allow a hearing under ORS 830.924.

Â Â Â Â Â  (b) The statute, ordinance or rule under which the removing authority proposes to take custody of the boat, floating home or boathouse.

Â Â Â Â Â  (c) The place where the boat, floating home or boathouse will be held in custody or the telephone number and address of the removing authority.

Â Â Â Â Â  (d) That the boat, floating home or boathouse, if taken into custody and removed by the removing authority, will be subject to salvage, towing and storage charges and disposition under ORS 98.245.

Â Â Â Â Â  (e) That the boat, floating home or boathouse will be sold to satisfy the costs of salvage, towing and storage if the charges are not paid.

Â Â Â Â Â  (f) That the owner, possessor or person having an interest in the boat, floating home or boathouse has five days, not including holidays, Saturdays or Sundays, to request a hearing before the boat, floating home or boathouse is taken into custody.

Â Â Â Â Â  (g) That the owner, possessor or person having an interest in the boat, floating home or boathouse may also challenge the reasonableness of any salvage, towing and storage charges at the hearing.

Â Â Â Â Â  (h) The time within which a hearing must be requested and the method for requesting a hearing. [1999 c.692 Â§6; 2003 c.693 Â§8]

Â Â Â Â Â  830.919 Disposition of boat, floating home or boathouse. If a removing authority takes custody of a boat, floating home or boathouse under ORS 830.914, the removing authority shall comply with the provisions of ORS 98.245 for disposition of the boat, floating home or boathouse. [1999 c.692 Â§7; 2003 c.693 Â§9]

Â Â Â Â Â  830.920 [Formerly 488.665; repealed by 1999 c.692 Â§13]

Â Â Â Â Â  830.922 Exception to notice requirement. If there is no boat, floating home or boathouse identification number on a boat, floating home or boathouse and there is no registration number or other markings through which the State Marine Board could identify the owner of the boat, floating home or boathouse, then a removing authority otherwise required to provide notice under ORS 830.917 is not required to provide such notice and the boat, floating home or boathouse may be removed and disposed of as provided in ORS 98.245. [1999 c.692 Â§8; 2003 c.693 Â§10]

Â Â Â Â Â  830.924 Request for hearing on proposal to remove boat, floating home or boathouse; hearing; final order; appeal. A person provided notice under ORS 830.917 or any other person who reasonably appears to have an interest in the boat, floating home or boathouse may request a hearing under this section to contest the validity of the proposed removal and custody of a boat, floating home or boathouse under ORS 830.912 by submitting a request for hearing to the removing authority not more than five days after the posting of the notice. The five-day period in this section does not include holidays, Saturdays or Sundays. A hearing under this section shall comply with all of the following:

Â Â Â Â Â  (1) If the removing authority proposing to remove a boat, floating home or boathouse under ORS 830.912 receives a request for hearing before the boat, floating home or boathouse is taken into custody and removed, the boat, floating home or boathouse shall not be removed unless the boat, floating home or boathouse constitutes a hazard.

Â Â Â Â Â  (2) A request for hearing shall be in writing and shall state the grounds upon which the person requesting the hearing believes that the custody and removal of the boat, floating home or boathouse is not justified.

Â Â Â Â Â  (3) Upon receipt of a request for a hearing under this section, the removing authority shall set a time for the hearing within 72 hours of the receipt of the request and shall provide notice of the hearing to the person requesting the hearing and to the owners of the boat, floating home or boathouse and any lessors or security interest holders shown in the records of the State Marine Board, if not the same as the person requesting the hearing. The 72-hour period in this subsection does not include holidays, Saturdays or Sundays.

Â Â Â Â Â  (4) If the removing authority finds, after hearing and by substantial evidence on the record, that the custody and removal of a boat, floating home or boathouse was:

Â Â Â Â Â  (a) Invalid, the removing authority shall order the immediate release of the boat, floating home or boathouse to the owner or person with right of possession.

Â Â Â Â Â  (b) Valid, the removing authority shall order that the boat, floating home or boathouse be held in custody until the costs of the hearing and all salvage, towing and storage costs are paid by the party claiming the boat, floating home or boathouse. If the boat, floating home or boathouse has not yet been removed, the removing authority shall order its removal.

Â Â Â Â Â  (5) A person who fails to appear at a hearing under this section is not entitled to another hearing unless the person provides reasons satisfactory to the removing authority for the personÂs failure to appear.

Â Â Â Â Â  (6) A removing authority is required to provide only one hearing under this section for each time the removing authority takes a boat, floating home or boathouse into custody and removes the boat, floating home or boathouse or proposes to do so.

Â Â Â Â Â  (7) A hearing under this section may be used to determine the reasonableness of any charges that may be imposed for salvage, towing and storage of the boat, floating home or boathouse. Salvage, towing and storage charges set by law, ordinance or rule or that comply with law, ordinance or rule are reasonable for purposes of this subsection.

Â Â Â Â Â  (8) A removing authority shall provide to the person requesting a hearing under this section a written statement of the results of the hearing.

Â Â Â Â Â  (9) Hearings held under this section may be informal in nature, but the presentation of evidence in a hearing shall be consistent with the presentation of evidence required for contested cases under ORS 183.450.

Â Â Â Â Â  (10) The hearings officer at a hearing under this section may be an officer, official or employee of the removing authority but shall not have participated in any determination or investigation related to taking into custody and removing the boat, floating home or boathouse that is the subject of the hearing.

Â Â Â Â Â  (11) The determination of a hearings officer at a hearing under this section is a final order and is subject to appeal to the circuit court for the county in which the boat, floating home or boathouse is located at the time notice is posted under ORS 830.917. [1999 c.692 Â§9; 2003 c.693 Â§11]

Â Â Â Â Â  830.925 [Formerly 488.670; repealed by 1999 c.692 Â§13]

Â Â Â Â Â  830.926 Abandoned Boat Removal and Cleanup Subaccount; sources; limits; uses. (1) The Abandoned Boat Removal and Cleanup Subaccount is established within the Boating Safety, Law Enforcement and Facility Account. The subaccount shall consist of moneys deposited into the subaccount by the State Marine Board from fees collected pursuant to ORS 830.790 and 830.850. The moneys in the subaccount are continuously appropriated to the board for the purposes specified in this section.

Â Â Â Â Â  (2) The board may not deposit more than $150,000 per biennium into the subaccount and may not retain more than $150,000 in the subaccount at any time. After the board has deposited $150,000 into the subaccount under this subsection or any time there is more than $150,000 in the subaccount, any remaining moneys from fees collected pursuant to ORS 830.790 and 830.850 shall be deposited in the Boating Safety, Law Enforcement and Facility Account created under ORS 830.140.

Â Â Â Â Â  (3) If the board or a removing authority has been unsuccessful in collecting reimbursement for removal from the water and cleanup expenses from an owner of an abandoned boat, floating home or boathouse that imposes an environmental threat or safety hazard to navigation, or the ownerÂs insurance, the board may use the moneys in the subaccount for:

Â Â Â Â Â  (a) Paying the expenses of the board in implementing ORS 830.907 to 830.927, limited to the expenses associated with the removal and cleanup of an abandoned boat of less than 200 gross tons, an abandoned floating home or an abandoned boathouse; or

Â Â Â Â Â  (b) Paying a removing authority for no more than 75 percent of the costs of the removal and cleanup of an abandoned boat of less than 200 gross tons, an abandoned floating home or an abandoned boathouse, including any salvage, towing, storage or disposal costs. [2003 c.693 Â§2]

Â Â Â Â Â  830.927 Disposal of unclaimed boat, floating home or boathouse. If a hearing is not conducted under ORS 830.924 and a boat, floating home or boathouse taken into custody under ORS 830.917 is not reclaimed within 60 days after it is taken into custody, the removing authority with custody of the boat, floating home or boathouse shall dispose of the boat, floating home or boathouse in accordance with ORS 98.245. [1999 c.692 Â§10; 2003 c.693 Â§12]

Â Â Â Â Â  830.930 [Formerly 488.675; repealed by 1999 c.692 Â§13]

Â Â Â Â Â  830.935 [Formerly 488.680; repealed by 1999 c.692 Â§13]

SUBMERSIBLE POLYSTYRENE

Â Â Â Â Â  830.950 Definitions. As used in ORS 830.955:

Â Â Â Â Â  (1) ÂEncapsulatedÂ means a protective covering or physical barrier between the polystyrene device and the water.

Â Â Â Â Â  (2) ÂSubmersible polystyrene deviceÂ means any molded or expanded type of polystyrene foam used for flotation. [1991 c.759 Â§2]

Â Â Â Â Â  830.955 Prohibition of installation of submersible polystyrene device. (1) No person shall install a submersible polystyrene device on a dock, buoy or float unless the device is encapsulated by a protective covering or is designed to prevent the polystyrene from disintegrating into the waters of this state.

Â Â Â Â Â  (2) A person may repair and maintain a dock or float existing on September 29, 1991, with an expanded submersible polystyrene device in accordance with rules adopted by the State Marine Board under ORS 830.110.

Â Â Â Â Â  (3) The board shall publish and distribute information to the public regarding the proper use and installation of submersible polystyrene devices. [1991 c.759 Â§Â§3,4,5]

PENALTIES

Â Â Â Â Â  830.990 Penalties. (1) A person who violates ORS 830.050, 830.088, 830.090, 830.092, 830.094, 830.230, 830.415, 830.710, 830.720, 830.770, 830.780, 830.810, 830.850 or 830.855, or rules adopted to carry out the purposes of those statutes, commits a Class D violation.

Â Â Â Â Â  (2) A person who violates ORS 830.220, 830.240, 830.245, 830.250, 830.375, 830.475 (4), 830.480, 830.785, 830.805 or 830.825, or rules adopted to carry out the purposes of those statutes, commits a Class C violation.

Â Â Â Â Â  (3) A person who violates ORS 830.110, 830.175, 830.180, 830.185, 830.195, 830.210, 830.215, 830.225, 830.235, 830.260, 830.300, 830.315 (2) and (3), 830.335, 830.340, 830.345, 830.350, 830.355, 830.360, 830.362, 830.365, 830.370, 830.410, 830.420, 830.495, 830.775, 830.795 or 830.830, or rules adopted to carry out the purposes of those statutes, commits a Class B violation.

Â Â Â Â Â  (4) A person who violates ORS 830.305 or 830.390, or rules adopted to carry out the purposes of those statutes, commits a Class A violation.

Â Â Â Â Â  (5) A person who violates ORS 830.383 or 830.909 commits a Class B misdemeanor.

Â Â Â Â Â  (6) A person who violates ORS 830.035 (2), 830.053, 830.315 (1), 830.325, 830.475 (1), 830.730 or 830.955 (1) commits a Class A misdemeanor.

Â Â Â Â Â  (7) A person who violates ORS 830.475 (2) commits a Class C felony. [Formerly 488.991; 1991 c.759 Â§7; 1997 c.74 Â§2; 1997 c.568 Â§5; 1997 c.737 Â§6; 1999 c.550 Â§4; 1999 c.692 Â§12; 1999 c.716 Â§13a; 1999 c.1051 Â§95; 2003 c.157 Â§1; 2005 c.299 Â§3]

Â Â Â Â Â  830.992 Penalty for purchase of boat or equipment from which hull or component identification number removed. Any person who knowingly buys, receives, disposes of, sells, offers for sale or possesses any boat or component from which the hull identification number assigned to the boat or component identification number has been removed, defaced, covered, altered or destroyed for the purpose of concealing or misrepresenting the identity of the boat or component commits a Class A misdemeanor. [Formerly 488.993; 1999 c.391 Â§6]

Â Â Â Â Â  830.994 Additional penalties for violation of ORS 830.325. (1) When a person is convicted of a violation of any provision of ORS 830.325, the court shall comply with the following in addition to any other penalty imposed upon the person under ORS 830.990:

Â Â Â Â Â  (a) Order the person not to operate a boat for a period of one year;

Â Â Â Â Â  (b) Order the person to complete a boating safety course approved by the State Marine Board; and

Â Â Â Â Â  (c) Include in the record of conviction a finding whether the person willfully refused the request of a peace officer to submit to chemical testing of the breath or a field sobriety test pursuant to ORS 830.505 and 830.550. For purposes of this subsection, a person shall be found to have willfully refused the request if the person was informed about rights and consequences concerning the test under ORS 830.505 and 830.545 and refused to submit to the test.

Â Â Â Â Â  (2) The record of conviction of each person convicted of violating ORS 830.325 shall be sent by the court to the board within 14 days of the entry of the judgment of conviction in the court register.

Â Â Â Â Â  (3) A person who knowingly operates a boat in violation of a court order under subsection (1)(a) of this section commits a Class A misdemeanor. [1991 c.931 Â§14; 1997 c.568 Â§6]

Â Â Â Â Â  830.995 [Formerly 488.995; repealed by 1999 c.1051 Â§97]

Â Â Â Â Â  830.997 Penalty for ocean charter vessel violations. (1) Failure to comply with ORS 830.435, 830.440 or 830.460 (1) is a Class B misdemeanor.

Â Â Â Â Â  (2) Failure to comply with ORS 830.450 is a Class A violation.

Â Â Â Â Â  (3) Failure to comply with ORS 830.460 (2) is a Class A misdemeanor.

Â Â Â Â Â  (4) Failure to comply with ORS 830.460 (3) is a Class A misdemeanor. [1989 c.885 Â§7; 1999 c.1051 Â§96]

_______________

CHAPTERS 831 TO 834

[Reserved for expansion]



Chapter 835

Chapter 835 Â Aviation Administration

2005 EDITION

TITLE 62

AVIATION

ChapterÂ Â Â Â  835.Â Â Â Â  Aviation Administration

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  836.Â Â Â Â  Airports and Landing Fields

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  837.Â Â Â Â  Aircraft Operation

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  838.Â Â Â Â  Airport Districts

_______________

Chapter 835 Â Aviation Administration

2005 EDITION

AVIATION ADMINISTRATION

AVIATION

GENERAL PROVISIONS

835.005Â Â Â Â  Definitions

835.015Â Â Â Â  Development of aviation

835.020Â Â Â Â  Contracts

835.025Â Â Â Â  Use and administration of federal and other moneys

835.030Â Â Â Â  Employment of personnel

835.035Â Â Â Â  General board powers; rules; United States facilities exempt from board orders

835.040Â Â Â Â  Limitations on rules and regulations

835.060Â Â Â Â  State Aviation Account; appropriation; use

835.065Â Â Â Â  Audit and payment of expenses

835.070Â Â Â Â  Accounts

OREGON DEPARTMENT OF AVIATION

835.100Â Â Â Â  Oregon Department of Aviation; director

835.102Â Â Â Â  State Aviation Board; members

835.104Â Â Â Â  Board officers; quorum; meetings

835.106Â Â Â Â  Director of Oregon Department of Aviation; appointment; duties and powers

835.108Â Â Â Â  DirectorÂs salary; expense reimbursement

835.110Â Â Â Â  Oaths, depositions and subpoenas

835.112Â Â Â Â  Rules

835.114Â Â Â Â  Exception to rulemaking authority

SEAPLANE REGULATION

835.200Â Â Â Â  Rules for operation and safety

835.205Â Â Â Â  Seaplane regulation

835.210Â Â Â Â  Application by political subdivision for special regulation

GENERAL PROVISIONS

Â Â Â Â Â  835.005 Definitions. As used in this chapter and ORS chapters 836 and 837, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Aviation Board.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Oregon Department of Aviation.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon Department of Aviation. [Formerly 491.002; 1993 c.741 Â§90; 1999 c.935 Â§32]

Â Â Â Â Â  835.009 [1993 c.741 Â§92b; repealed by 2001 c.378 Â§1]

Â Â Â Â Â  835.010 [Formerly 491.005; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  835.015 Development of aviation. The State Aviation Board with the advice of the Oregon Department of Aviation shall incorporate as part of its program a definite plan for the development of airports, state airways, airplane industries and aviation generally. It shall through the department cooperate with and assist the federal government, the municipalities of the state, and other persons in the development of aviation activities. Municipalities are authorized to cooperate with the department in the development of aviation and aviation facilities in this state, and shall notify the department of, and allow the department to participate in an advisory capacity in, all municipal airport or aviation system planning. [Formerly 491.050]

Â Â Â Â Â  835.020 Contracts. The Director of the Oregon Department of Aviation may enter into any contracts authorized by the State Aviation Board and necessary to the execution of the powers granted by this chapter. All contracts made by the director, either as the agent of the state or as the agent of any municipality, shall be made pursuant to the laws of the state governing the making of like contracts; however, where the planning, acquisition, construction, improvement, maintenance or operation of any airport, or any navigation facility is financed wholly or in part with federal money, the director as the agent of the state or any municipality may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder. [Formerly 491.060]

Â Â Â Â Â  835.025 Use and administration of federal and other moneys. The Director of the Oregon Department of Aviation as authorized by the State Aviation Board may accept, receive, receipt for, disburse and expend federal moneys and other moneys, public or private, made available to accomplish in whole or in part the acquisition, construction, improvement, maintenance and operation of airports, and other aviation facilities in this state. All federal moneys accepted under this section and ORS 836.070 shall be accepted and transferred or expended upon such terms and conditions as are prescribed by the United States. All moneys received pursuant to this section and ORS 836.070 shall be deposited in the State Treasury and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are continuously appropriated to the department for the purposes for which the same were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available. [Formerly 491.070; 2005 c.755 Â§57]

Â Â Â Â Â  835.030 Employment of personnel. So far as is possible, all employees of the Oregon Department of Aviation shall be situated in the same building. [Formerly 491.090; 1993 c.741 Â§90a; 1999 c.935 Â§33]

Â Â Â Â Â  835.035 General board powers; rules; United States facilities exempt from board orders. (1) The State Aviation Board may perform such acts, adopt or amend and issue such orders, rules and regulations, and make, promulgate and amend such minimum standards, all consistent with the provisions of this chapter, as it considers necessary to carry out the provisions of this chapter and to perform its duties thereunder.

Â Â Â Â Â  (2) No such rule, regulation or order of the board shall apply to airports or air navigation facilities owned or operated by the United States.

Â Â Â Â Â  (3) All authority, power and duty delegated to the board by the provisions of this section shall be exercised and performed in all respects commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, or using or traveling in aircraft, and of persons or property on land or water, and to develop and promote aviation in this state.

Â Â Â Â Â  (4) Promulgation of rules, conduct of hearings and issuance and judicial review of rules and orders shall be in accordance with ORS chapter 183. [Formerly 491.100]

Â Â Â Â Â  835.040 Limitations on rules and regulations. All rules and regulations prescribed by the State Aviation Board under authority of the aviation laws of this state shall be kept in conformity with, and limited to, as nearly as may be, the then current federal legislation governing aviation, the regulations duly promulgated thereunder, and rules and standards issued from time to time pursuant thereto. [Formerly 491.110]

Â Â Â Â Â  835.045 [Formerly 491.120; 1995 c.79 Â§384; 1995 c.655 Â§10; 1999 c.935 Â§34; renumbered 835.205 in 1999]

Â Â Â Â Â  835.050 [Formerly 491.130; repealed by 1995 c.79 Â§385]

Â Â Â Â Â  835.055 [Formerly 491.140; 1993 c.741 Â§91; repealed by 1999 c.935 Â§39]

Â Â Â Â Â  835.060 State Aviation Account; appropriation; use. (1) All fees and other moneys received by the Oregon Department of Aviation under ORS chapter 835, 836 or 837, except moneys received under the provisions of ORS 835.025, 836.070 and 837.035, shall be paid into the State Treasury monthly. The State Treasurer shall credit such payments to the State Aviation Account in the General Fund. Moneys in the account are continuously appropriated to the department for the purpose of carrying out the provisions of this chapter. None of the funds in this section appropriated or hereafter made available for aviation purposes shall be expended upon any aviation project that is not carried out under the supervision and direction of the State Aviation Board. Fees paid into the account pursuant to ORS 837.045 shall be expended only for airport maintenance and capital construction and for payment of expenses of air search and rescue.

Â Â Â Â Â  (2) The fiscal officer of the department shall keep a true and accurate account of all sums received and all vouchers issued by the department under this section. [Formerly 491.150; 1991 c.186 Â§6; 1993 c.741 Â§92; 1995 c.733 Â§77; 1997 c.263 Â§4; 1999 c.935 Â§35; 2005 c.755 Â§58]

Â Â Â Â Â  835.065 Audit and payment of expenses. All necessary expenses of the Oregon Department of Aviation incurred in carrying out the provisions of this chapter shall be audited by the Secretary of State and paid from the State Aviation Account in the same manner as other claims against the state are paid, after due approval thereof by the Director of the Oregon Department of Aviation, or as provided by law. [Formerly 491.160]

Â Â Â Â Â  835.070 Accounts. The Director of the Oregon Department of Aviation shall keep a true and accurate account of all sums received and of vouchers issued by the Oregon Department of Aviation. [Formerly 491.170]

Â Â Â Â Â  835.075 [Formerly 491.190; 1997 c.263 Â§1; renumbered 401.555 in 1997]

Â Â Â Â Â  835.080 [1995 c.655 Â§7; renumbered 835.200 in 1999]

Â Â Â Â Â  835.085 [1995 c.655 Â§8; renumbered 835.210 in 1999]

OREGON DEPARTMENT OF AVIATION

Â Â Â Â Â  835.100 Oregon Department of Aviation; director. (1) The Oregon Department of Aviation is established.

Â Â Â Â Â  (2) The department is under the supervision and control of a director, who is responsible for the performance of the duties, functions and powers of the department.

Â Â Â Â Â  (3) For purposes of administration, subject to the approval of the State Aviation Board, the director may organize and reorganize the department as the director considers necessary to conduct properly the work of the department. [1999 c.935 Â§2]

Â Â Â Â Â  835.102 State Aviation Board; members. (1) There is established the State Aviation Board consisting of seven members appointed by the Governor, subject to confirmation by the Senate pursuant to ORS 171.562 and 171.565. The Governor shall appoint members of the board in compliance with all of the following:

Â Â Â Â Â  (a) Members shall be appointed with consideration of the different geographic regions of the state, with one member being a resident of the area east of the Cascade Range.

Â Â Â Â Â  (b) Not more than four members shall belong to the same political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (2) The board membership shall represent diverse aviation interests from both the private and public sectors.

Â Â Â Â Â  (3) The term of office of each member is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (4) A member of the board is entitled to compensation and expenses as provided by ORS 292.495. [1999 c.935 Â§2a; 2001 c.4 Â§1]

Â Â Â Â Â  835.104 Board officers; quorum; meetings. (1) The Governor shall appoint one member of the State Aviation Board as chairperson and another member as vice chairperson. The chairperson and vice chairperson shall have such terms, duties and powers as the board determines are necessary for the performance of such offices.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at least once a quarter, at a time and place determined by the members of the board. The board shall also meet at such other times and places as are specified by the call of the chairperson or of a majority of the board.

Â Â Â Â Â  (4) No vacancy shall impair the right of the remaining board members to exercise all the powers of the board, except that four members of the board shall constitute a quorum for the conduct of business of the board, and, in case the board members are unable to agree, the Governor shall have the right to vote as a member of the board.

Â Â Â Â Â  (5) The board may provide an official seal. [1999 c.935 Â§2b; 2001 c.4 Â§2]

Â Â Â Â Â  835.106 Director of Oregon Department of Aviation; appointment; duties and powers. (1) The Governor shall appoint the Director of the Oregon Department of Aviation, subject to confirmation by the Senate pursuant to ORS 171.562 and 171.565, who holds office at the pleasure of the Governor.

Â Â Â Â Â  (2) The Governor may not appoint a person as director unless the person has experience in airport operations or management.

Â Â Â Â Â  (3) Subject to policy direction by the State Aviation Board, the director shall:

Â Â Â Â Â  (a) Be the administrative head of the department;

Â Â Â Â Â  (b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department and prescribe their duties and fix their compensation, subject to the State Personnel Relations Law;

Â Â Â Â Â  (c) Administer the laws of the state concerning aviation; and

Â Â Â Â Â  (d) Intervene, as authorized by the board, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies that may substantially affect the interests of the consumers and providers of aviation services within Oregon.

Â Â Â Â Â  (4) In addition to duties otherwise required by law, the director shall prescribe regulations for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (5) The director may delegate to any of the employees of the department the exercise or discharge in the directorÂs name of any duty, function or power of whatever character, vested in or imposed by law upon the director, including duties, functions or powers delegated to the director by the board. The official act of any person acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director.

Â Â Â Â Â  (6) The director shall have authority to require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The amounts of the bonds shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The department shall pay the premiums on the bonds.

Â Â Â Â Â  (7) The director shall prepare and submit to the board on or about December 31 of each year an annual report for the 12 months ending the prior June 30. The annual report shall set forth all that the department has done during the year. The report shall contain a statement of the parts of the state aviation system that were constructed, reconstructed or improved during the period, together with a statement showing in a general way the status of the state aviation system. [1999 c.935 Â§3]

Â Â Â Â Â  835.108 DirectorÂs salary; expense reimbursement. The Director of the Oregon Department of Aviation shall receive such salary as may be provided by law or as fixed by the State Aviation Board. In addition to salaries, the director, or any deputy directors or assistant directors, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred in the performance of official duties. [1999 c.935 Â§4]

Â Â Â Â Â  835.110 Oaths, depositions and subpoenas. The Director of the Oregon Department of Aviation and specially authorized representatives of the director may administer oaths, take depositions and issue subpoenas to compel the attendance of witnesses and the production of documents or other written information necessary to carry out the functions of the department. If any person fails to comply with a subpoena issued under this section or refuses to testify on matters on which the person lawfully may be interrogated, the procedure set out in ORS 183.440 shall be followed to compel obedience. [1999 c.935 Â§6]

Â Â Â Â Â  835.112 Rules. In accordance with applicable provisions of ORS chapter 183, the Director of the Oregon Department of Aviation may adopt rules necessary for the administration of the laws that the department is charged with administering. [1999 c.935 Â§5]

Â Â Â Â Â  835.114 Exception to rulemaking authority. Except as required under ORS 197.180, the Oregon Department of Aviation may not adopt any rules intended primarily to implement ORS chapter 197, 215 or 227. The department shall comply with the land use planning goals and guidelines adopted under ORS 197.225 and rules adopted under ORS 197.040. The department may make recommendations to the Department of Land Conservation and Development regarding land use issues. [1999 c.935 Â§38a]

Â Â Â Â Â  Note: 835.114 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 835 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SEAPLANE REGULATION

Â Â Â Â Â  835.200 Rules for operation and safety. (1) The State Aviation Board, pursuant to ORS 835.035 and utilizing the definitions contained in ORS 830.005:

Â Â Â Â Â  (a) Shall adopt rules governing seaplane safety and operations on state waters, as defined in ORS 830.005, that shall be applicable to all seaplanes except when inconsistent with any applicable laws or regulations of an agency of the United States.

Â Â Â Â Â  (b) May adopt rules governing seaplane safety and operations on waters of this state, as defined in ORS 830.005, that shall be applicable to all seaplanes except when inconsistent with any applicable laws or regulations of an agency of the United States.

Â Â Â Â Â  (2) The State Aviation Board shall adopt the rules in subsection (1) of this section in consultation with the State Marine Board and the State Parks and Recreation Department.

Â Â Â Â Â  (3) The rules in subsection (1) of this section shall include identification of zones and bodies of water on which seaplanes may not land, take off or operate.

Â Â Â Â Â  (4) As used in this section and ORS 835.210, ÂseaplaneÂ means an aircraft equipped to land on water. [Formerly 835.080; 2005 c.22 Â§519]

Â Â Â Â Â  835.205 Seaplane regulation. For purposes of ORS 830.175, 830.180, 830.185 and 830.195, the Oregon Department of Aviation, in cooperation with the State Marine Board, shall regulate boats that are seaplanes as provided in ORS 830.605 and 835.200. [Formerly 835.045; 2003 c.14 Â§505]

Â Â Â Â Â  835.210 Application by political subdivision for special regulation. (1) The governing body of a political subdivision of this state may apply to the State Aviation Board for special regulations relating to the operations of seaplanes on waters within the territorial limits of the political subdivision. These regulations may include, but need not be limited to, the establishment of limits on the areas of operations, hours and time of operations, and the prohibition of seaplane landings and takeoffs. Within a reasonable time, the board shall act upon the application in accordance with ORS chapter 183.

Â Â Â Â Â  (2) For purposes of regulation, no political subdivision of this state may enact or enforce any law or other regulation for purposes of subsection (1) of this section. [Formerly 835.085]

_______________



Chapter 836

Chapter 836 Â Airports and Landing Fields

2005 EDITION

AIRPORTS AND LANDING FIELDS

AVIATION

GENERAL PROVISIONS

836.005Â Â Â Â  Definitions

STATE ASSISTANCE

836.010Â Â Â Â  Availability of services of department

836.015Â Â Â Â  Financial assistance by director

836.020Â Â Â Â  Department as municipal agent

836.025Â Â Â Â  Establishment of airports and air navigation facilities by department

836.030Â Â Â Â  Disposal of property

836.035Â Â Â Â  Effect of statute on airport zoning

836.040Â Â Â Â  Joint exercise of power

836.045Â Â Â Â  Condemnation by department

836.050Â Â Â Â  Condemnation of railroad or public utility property

836.055Â Â Â Â  Commercial concessions at state airports

836.060Â Â Â Â  Operation of state airports by private persons

836.065Â Â Â Â  Liens of state for repairs, improvements or services to personal property

836.070Â Â Â Â  Use of federal and other moneys

836.072Â Â Â Â  Use of moneys from increase in taxes

836.075Â Â Â Â  State airway system

836.080Â Â Â Â  Exemptions from ORS 836.085 to 836.120

836.085Â Â Â Â  Approval of airport sites; fee

836.090Â Â Â Â  Application for site approval; rules

836.095Â Â Â Â  Approval criteria and conditions

836.100Â Â Â Â  Revocation of approval

836.105Â Â Â Â  Licensing of airports; fees; rules

836.110Â Â Â Â  Revocation of license; refusal of renewal

836.115Â Â Â Â  Public hearing regarding site or license; transcripts

836.120Â Â Â Â  Unlicensed airport operation prohibited

MUNICIPAL AIRPORTS

836.200Â Â Â Â  Authority to establish airports

836.205Â Â Â Â  Acquisition of lands declared to be for public purpose

836.210Â Â Â Â  Delegation of authority to develop and maintain airports; regulations for charges, fees and tolls

836.215Â Â Â Â  Municipal acquisition of property for airports

836.220Â Â Â Â  Source of airport funds

836.230Â Â Â Â  Use of funds from operation

836.240Â Â Â Â  Authorization to budget and levy taxes

836.245Â Â Â Â  Authority as supplemental

836.250Â Â Â Â  Acquisition by municipality of real property contiguous to airport; subsequent use or disposition; financing acquisition or use

MISCELLANEOUS

836.340Â Â Â Â  Procedure for relocation of public utility property

836.500Â Â Â Â  Marks and lights on structures or obstructions; acquisition of right or easement

836.505Â Â Â Â  Designation of landing places on public lands; rules governing user

836.510Â Â Â Â  Use of certain ocean beaches as landing fields

836.515Â Â Â Â  Petition to set aside shore as landing field

836.520Â Â Â Â  Action on petition; order setting aside area for landing field; user permits; revocation of order or permit

836.525Â Â Â Â  Enforcement of ORS 836.510 and 836.520

836.530Â Â Â Â  Rules and standards; orders; appeals

LOCAL GOVERNMENT AIRPORT REGULATION

836.600Â Â Â Â  Policy

836.605Â Â Â Â  Definitions for ORS 836.600 to 836.630

836.608Â Â Â Â  Airport operation as matter of state concern; local planning documents to recognize airport location; limitations on use; expansion of facility

836.610Â Â Â Â  Local government land use plans and regulations to accommodate airport zones and uses; funding; rules

836.612Â Â Â Â  Approval or expansion of land use activities subject to prior court decisions

836.616Â Â Â Â  Rules for airport uses and activities

836.619Â Â Â Â  State compatibility and safety standards for land uses near airports

836.623Â Â Â Â  Local compatibility and safety requirements may be more stringent than state requirements; criteria; water impoundments; report to federal agency; application to certain activities

836.625Â Â Â Â  Application to airport uses of land use limitations in farm use zones; effect on tax assessment

836.630Â Â Â Â  Siting of new airports to comply with land use laws; limitation on rules

THROUGH THE FENCE OPERATIONS

836.640Â Â Â Â  Definitions for ORS 836.640 and 836.642

836.642Â Â Â Â  Program for through the fence operations; rules

GENERAL PROVISIONS

Â Â Â Â Â  836.005 Definitions. When used in the laws of this state relating to aviation, unless the context otherwise provides:

Â Â Â Â Â  (1) ÂAir navigation facilityÂ means any facility other than one owned or operated by the United States used in, available for use in, or designed for use in, aid of air navigation, including airports and any structures, mechanisms, lights, beacons, markers, communicating system or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

Â Â Â Â Â  (2) ÂAircraftÂ means any contrivance used or designed for navigation of or flight in the air, but does not mean a one-person motorless glider that is launched from the earthÂs surface solely by the operatorÂs power.

Â Â Â Â Â  (3) ÂAirportÂ means any area of land or water, within or without this state, that is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or rights of way, together with all airport buildings and facilities located thereon.

Â Â Â Â Â  (4) ÂAirport hazardÂ means any structure, object of natural growth, or use of land, that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport, or is otherwise hazardous to such landing or taking off.

Â Â Â Â Â  (5) ÂAviationÂ means the science and art of flight and includes but is not limited to:

Â Â Â Â Â  (a) Transportation by aircraft;

Â Â Â Â Â  (b) The operation, construction, repair or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing and maintenance of parachutes;

Â Â Â Â Â  (c) The design, establishment, construction, extension, operation, improvement, repair or maintenance of airports or other air navigation facilities; and

Â Â Â Â Â  (d) Instruction in flying or ground subjects pertaining thereto.

Â Â Â Â Â  (6) ÂCivil aircraftÂ means any aircraft other than a public aircraft.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Oregon Department of Aviation.

Â Â Â Â Â  (8) ÂMunicipalityÂ means any county, city, town, village, borough, authority, district or other political subdivision or public corporation of this state. ÂMunicipalÂ means pertaining to a municipality as defined in this section.

Â Â Â Â Â  (9) ÂOperation of aircraftÂ or Âoperate aircraftÂ means the use, navigation or piloting of aircraft in the airspace over this state or upon any airport within this state.

Â Â Â Â Â  (10) ÂPersonÂ means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

Â Â Â Â Â  (11) ÂPilotÂ means any individual certificated by the federal government to operate an aircraft or an individual in training for such certification who possesses a valid student pilot certificate issued by the appropriate federal agency.

Â Â Â Â Â  (12) ÂPublic aircraftÂ means any aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory or possession of the United States, or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

Â Â Â Â Â  (13) ÂStateÂ or Âthis stateÂ means the State of Oregon and territory over which any municipality of the State of Oregon has jurisdiction. [Formerly 492.010; 1989 c.102 Â§1; 1993 c.741 Â§93; 1999 c.935 Â§36; 2003 c.14 Â§506]

STATE ASSISTANCE

Â Â Â Â Â  836.010 Availability of services of department. The Director of the Oregon Department of Aviation may, insofar as is reasonably possible, make available the Oregon Department of AviationÂs engineering and other technical services with or without charge, to any person requesting such services in connection with the planning, acquisition, construction, improvement, maintenance or operation of airports or air navigation facilities. [Formerly 492.020]

Â Â Â Â Â  836.015 Financial assistance by director. The Director of the Oregon Department of Aviation as authorized by the State Aviation Board may render financial assistance by grant or loan, or both, to any municipality or municipalities acting jointly in the planning, acquisition, construction, improvement, maintenance or operation of an airport owned or controlled, or to be owned or controlled by such municipality or municipalities, out of appropriation made by the legislature for such purposes. The financial assistance may be furnished in connection with federal or other financial aid for the same purposes. [Formerly 492.030]

Â Â Â Â Â  836.020 Department as municipal agent. The Oregon Department of Aviation shall, upon request, act as agent of any municipality or municipalities acting jointly, in accepting, receiving, receipting for and disbursing federal moneys and other moneys, public or private, made available to finance in whole, or in part, the planning, acquisition, construction, improvement, maintenance or operation of a municipal airport or air navigation facility. The department shall upon request, act as its or their agents in contracting for and supervising such planning, acquisition, construction, improvement, maintenance or operation. All municipalities are authorized to designate the department as their agent for such purposes. [Formerly 492.040]

Â Â Â Â Â  836.025 Establishment of airports and air navigation facilities by department. (1) The Oregon Department of Aviation may, on behalf of and in the name of the state, out of moneys made available for such purposes, plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police airports and air navigation facilities, either within or without the state, including the construction, installation, equipment, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers.

Â Â Â Â Â  (2) For such purposes the department may, by purchase, gift, devise, lease, condemnation or otherwise, acquire property, real or personal, or any interest therein, including easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airports or to permit the removal, elimination, obstruction-marking or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards. In like manner the department may acquire existing airports and air navigation facilities; provided it shall not acquire or take over any airport or air navigation facility owned or controlled by a municipality of this or any other state without the consent of the municipality. [Formerly 492.050]

Â Â Â Â Â  836.030 Disposal of property. The Oregon Department of Aviation as authorized by the State Aviation Board may by sale, lease, or otherwise, dispose of any property mentioned in ORS 836.025, any airport, air navigation facility, or portion thereof or interest therein. The disposal by sale, lease or otherwise shall be in accordance with the laws of this state governing the disposition of other property of the state, except that in the case of disposals to any municipality or state government or the United States for aviation purposes incident thereto, the sale, lease, or other disposal may be effected in such manner and upon such terms as the department may deem in the best interest of the state. [Formerly 492.060]

Â Â Â Â Â  836.035 Effect of statute on airport zoning. ORS 836.005 to 836.120, 836.200, 836.205, 836.215, 836.220 and 836.240 do not limit any right, power or authority of the state or a municipality to regulate airport hazards by zoning. [Formerly 492.070]

Â Â Â Â Â  836.040 Joint exercise of power. The Oregon Department of Aviation may exercise any powers granted by ORS 836.025 to 836.050 jointly with any municipalities or agencies of the state government, with other states or their municipalities, or with the United States. [Formerly 492.080]

Â Â Â Â Â  836.045 Condemnation by department. In the condemnation of property authorized by ORS 836.025, the Oregon Department of Aviation as authorized by the State Aviation Board shall proceed in the name of the state in the manner provided by ORS chapter 35. For the purpose of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land in the manner provided by ORS 35.220, doing no unnecessary damage. Notwithstanding the provisions of any other statute, or the charter of any municipality, the department may take possession of any property to be condemned at any time after the commencement of the condemnation proceedings. The department shall not be precluded from abandoning the condemnation of any such property in any case where possession thereof has not been taken. [Formerly 492.090; 2003 c.477 Â§13]

Â Â Â Â Â  836.050 Condemnation of railroad or public utility property. (1) No operating property of any public utility, as defined in ORS 757.005, or any telecommunications carrier as defined in ORS 133.721, shall be condemned pursuant to ORS 836.025 and 836.045 unless the Public Utility Commission, after notice and hearing in accordance with the rules of procedure of the commission, has found that public convenience and necessity require such condemnation. All administrative expenses incurred in any such hearing shall be paid by the party not prevailing therein.

Â Â Â Â Â  (2) No operating property of any railroad, as defined in ORS 824.200, shall be condemned pursuant to ORS 836.025 and 836.045 unless the Oregon Department of Aviation, after notice and hearing, has found that public convenience and necessity require such condemnation. All administrative expenses incurred in any such hearing shall be paid by the party not prevailing therein. [Formerly 492.100; 1995 c.733 Â§50; 1999 c.1093 Â§20]

Â Â Â Â Â  836.055 Commercial concessions at state airports. (1) In operating an airport or air navigation facility owned or controlled by the state the Oregon Department of Aviation as authorized by the State Aviation Board may enter into contracts, leases and other arrangements for a term not exceeding 30 years with any persons:

Â Â Â Â Â  (a) Granting the privilege of using or improving such airport or air navigation facility or any portion or facility thereof or space therein for commercial purposes;

Â Â Â Â Â  (b) Conferring the privilege of supplying goods, commodities, things, services or facilities at such airport or air navigation facility; or

Â Â Â Â Â  (c) Making available services to be furnished by the department or its agents at such airport or air navigation facility.

Â Â Â Â Â  (2) In each such case the department may establish the terms and conditions and fix the charges, rentals or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with due regard to the property and improvements used and the expenses of operation to the state; provided, that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, or portion or facility thereof. [Formerly 492.110]

Â Â Â Â Â  836.060 Operation of state airports by private persons. (1) The Oregon Department of Aviation as authorized by the State Aviation Board may by contract, lease or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed 30 years the privilege of operating, as agent of the state or otherwise, any airport owned or controlled by the state; provided, that no such person shall be granted any authority to operate the airport other than as a public airport, or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the department might not have undertaken under ORS 836.055.

Â Â Â Â Â  (2) The department shall grant no exclusive right for the use of any airway, airport, or air navigation facility under its jurisdiction. This subsection shall not prevent the making of contracts, leases, and other arrangements pursuant to this section or ORS 836.055. [Formerly 492.120]

Â Â Â Â Â  836.065 Liens of state for repairs, improvements or services to personal property. To enforce the payment of any charges for repairs to, or improvements, or storage or care of any personal property made or furnished by the Oregon Department of Aviation or its agents in connection with the operation of an airport or air navigation facility owned or operated by the state, the state shall have liens on such property, which shall be enforceable by the department as provided by law. [Formerly 492.130]

Â Â Â Â Â  836.070 Use of federal and other moneys. The Oregon Department of Aviation as authorized by the State Aviation Board may accept, receive, receipt for, disburse and expend federal moneys, and other moneys, public or private, made available to accomplish, in whole or in part, any of the purposes of this chapter and ORS chapters 835 and 837. In accepting federal moneys under this section, the department shall have the same authority to enter into contracts on behalf of the state as is granted to the department with respect to federal moneys accepted on behalf of municipalities. [Formerly 492.140]

Â Â Â Â Â  836.072 Use of moneys from increase in taxes. (1) Moneys from the increases in taxes by the amendments to ORS 319.020 by sections 1 and 3, chapter 1037, Oregon Laws 1999, shall be used by the Oregon Department of Aviation to establish and fund a program to maintain and preserve the pavements used for runways, taxiways and aircraft parking areas at public use airports in this state.

Â Â Â Â Â  (2) Projects for maintenance and preservation of pavements at public use airports that are identified in the plan developed under ORS 835.015 are eligible for funding under this section. The following expenses of projects selected may be funded under this section:

Â Â Â Â Â  (a) Construction expenses;

Â Â Â Â Â  (b) Engineering expenses; and

Â Â Â Â Â  (c) Administrative expenses.

Â Â Â Â Â  (3) The Director of the Oregon Department of Aviation shall prepare a list of recommended projects. Factors to be used by the director include, but are not limited to:

Â Â Â Â Â  (a) The age and condition of pavements;

Â Â Â Â Â  (b) An airportÂs role in the stateÂs aviation system, as described by the plan developed under ORS 835.015; and

Â Â Â Â Â  (c) Local financial participation in projects.

Â Â Â Â Â  (4) The director shall forward the list of recommended projects to the State Aviation Board for approval.

Â Â Â Â Â  (5) The department may adopt such rules as it deems necessary for implementation of the airport pavement preservation program. [1999 c.1037 Â§5; 2001 c.104 Â§318; 2001 c.378 Â§2]

Â Â Â Â Â  Note: 836.072 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 836 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  836.075 State airway system. The Oregon Department of Aviation as authorized by the State Aviation Board may designate, design and establish, expand or modify a state airway system which will serve the interest of the state. It may chart such airways system and arrange for publication and distribution of such maps, charts, notices and bulletins relating to such airways as may be required in the public interest. The system shall be supplementary to and coordinated in design and operation with the federal airways system. It may include all types of air navigation facilities, whether publicly or privately owned, provided that such facilities conform to federal safety standards. [Formerly 492.150]

Â Â Â Â Â  836.080 Exemptions from ORS 836.085 to 836.120. (1) The provisions of ORS 836.085 to 836.120 do not apply to airports owned or operated by the United States.

Â Â Â Â Â  (2) The Oregon Department of Aviation as authorized by the State Aviation Board may, from time to time, to the extent necessary, exempt any class of airports, pursuant to a reasonable classification or grouping, from any rule or regulation promulgated under ORS 836.085 to 836.120, or from any requirement of such a rule or regulation, if it finds that the application of such rule, regulation or requirement would be an undue burden on such class and is not required in the interest of public safety. [Formerly 492.160]

Â Â Â Â Â  836.085 Approval of airport sites; fee. Except as provided in ORS 836.080, the Oregon Department of Aviation as authorized by the State Aviation Board shall provide for the approval of proposed airport sites and the issuance of certificates of such approval. The following apply to this section:

Â Â Â Â Â  (1) A nonrefundable fee of $75, together with an amount not to exceed $300 established by the department for the cost of inspecting and approving an airport site for potential approval, shall accompany the application for site approval.

Â Â Â Â Â  (2) The department shall determine approval of airport sites under this section based on the conditions under ORS 836.095. [Formerly 492.170; 1997 c.585 Â§1]

Â Â Â Â Â  836.090 Application for site approval; rules. Subject to the rules of procedure adopted by the State Aviation Board providing for such approvals, any municipality or person desiring or planning to construct or establish an airport must, prior to the construction or establishment of the proposed airport, submit to the Oregon Department of Aviation an application for approval of the site which shall include an outline plan and written description of the project, showing particularly the airport location in respect to surrounding topography that could affect the airport location. [Formerly 492.180]

Â Â Â Â Â  836.095 Approval criteria and conditions. (1) The Oregon Department of Aviation shall with reasonable dispatch grant approval of a proposed airport site if it is satisfied that the site is adequate for the proposed airport, that such proposed airport, if constructed or established, will conform to minimum standards of safety and that safe air traffic patterns could be worked out for such proposed airport and for all existing airport and approved airport sites in its vicinity. In determining whether an airport site is adequate for a proposed airport, the department shall evaluate all of the following aspects of the site:

Â Â Â Â Â  (a) All real property devoted to or to be used in connection with any aviation activity at the proposed airport.

Â Â Â Â Â  (b) The location of the airport in relation to any surrounding topography, trees or structures that could affect the safety of the airport.

Â Â Â Â Â  (c) The location and configuration of the proposed airportÂs runways and operation areas in relation to those of existing and approved airports or airport sites in the vicinity that could affect the safety of aircraft operating from the proposed airport, or from other airports.

Â Â Â Â Â  (2) An approval of a proposed airport site may be granted under this section subject to any reasonable conditions which the department may deem necessary to effectuate the purposes of ORS 836.085 to 836.120, and shall remain in effect, unless sooner revoked by the department, until a license for an airport located on the approved site has been issued pursuant to ORS 836.105. [Formerly 492.190]

Â Â Â Â Â  836.100 Revocation of approval. The Oregon Department of Aviation may, after notice and opportunity for hearing to holders of certificates of airport site approval under ORS 836.095, revoke such approval when it reasonably determines:

Â Â Â Â Â  (1) That there has been an abandonment of the site as an airport site;

Â Â Â Â Â  (2) That there has been a failure within two years, to develop the site as an airport or to comply with the conditions of the approval; or

Â Â Â Â Â  (3) That prior to commencement of construction and because of change of physical or legal conditions or circumstances the site is no longer usable for the aviation purposes for which the approval was granted. [Formerly 492.200]

Â Â Â Â Â  836.105 Licensing of airports; fees; rules. Except as provided in ORS 836.080, the Oregon Department of Aviation is authorized to provide for the licensing of airports and the annual renewal of such licenses. The following apply to this section:

Â Â Â Â Â  (1) The department may charge license fees not exceeding $30 for each original license, and not exceeding $30 for each renewal thereof.

Â Â Â Â Â  (2) Upon the adoption of a rule providing for such licensing, the department shall with reasonable dispatch, upon receipt of an application for an original license and the payment of the duly required fee therefor, issue an appropriate license if it is satisfied that the airport conforms to minimum standards of safety and that safe air traffic patterns can be worked out for such airport and for all existing airports and approved airport sites in its vicinity.

Â Â Â Â Â  (3) All licenses shall be renewable annually upon payment of the fees prescribed.

Â Â Â Â Â  (4) Licenses and renewals thereof may be issued subject to any reasonable conditions that the department may deem necessary to effectuate the purposes of ORS 836.085 to 836.120. [Formerly 492.210; 1997 c.585 Â§2]

Â Â Â Â Â  836.110 Revocation of license; refusal of renewal. The Oregon Department of Aviation may, after notice and opportunity for hearing to the licensee, revoke any airport license or renewal thereof, or refuse to issue a renewal, when it shall reasonably determine:

Â Â Â Â Â  (1) That there has been an abandonment of the airport as such;

Â Â Â Â Â  (2) That there has been a failure to comply with the conditions of the license or renewal thereof; or

Â Â Â Â Â  (3) That because of change of physical or legal conditions or circumstances the airport has become either unsafe or unusable for the aviation purposes for which the license or renewal was issued. [Formerly 492.220]

Â Â Â Â Â  836.115 Public hearing regarding site or license; transcripts. In connection with the grant of approval of a proposed airport site or the issuance of an airport license under ORS 836.085 to 836.110, the Oregon Department of Aviation may, on its own motion or upon the request of an affected or interested person, hold a hearing open to the public on any issue. Hearing transcripts shall be provided to requesting parties, at cost. [Formerly 492.230]

Â Â Â Â Â  836.120 Unlicensed airport operation prohibited. Except as provided in ORS 836.080, no person, municipality or officer or employee thereof, shall operate an airport without an appropriate license for such, as is duly required by rule or regulation issued pursuant to ORS 836.105. [Formerly 492.240]

MUNICIPAL AIRPORTS

Â Â Â Â Â  836.200 Authority to establish airports. All municipalities of this state, separately or jointly or in cooperation with the federal government or state, may acquire, establish, construct, expand or lease, control, equip, improve, maintain, operate, police and regulate airports for the use of aircraft, either within this state or within any adjoining state, and may use for such purposes any available property owned or controlled by such municipalities or political subdivisions. All municipalities shall notify the Oregon Department of Aviation of, and allow the department to participate in an advisory capacity in, all municipal airport or aviation system planning. [Formerly 492.310]

Â Â Â Â Â  836.205 Acquisition of lands declared to be for public purpose. All lands heretofore or hereafter acquired, owned, leased, controlled or occupied by municipalities, for the purposes specified in ORS 836.200 are declared to be acquired, owned, leased, controlled or occupied for public and governmental and municipal purposes. [Formerly 492.320]

Â Â Â Â Â  836.210 Delegation of authority to develop and maintain airports; regulations for charges, fees and tolls. Municipalities of this state which establish airports, or which acquire, lease or set apart real property for such purposes, may:

Â Â Â Â Â  (1) Delegate the authority for the planning, construction, equipment, improvement, maintenance and operation thereof in any offices, board or body of such municipality.

Â Â Â Â Â  (2) Provide by regulation for charges, fees and tolls for the use of such airport and civil penalties for the violation of such regulations. [Formerly 492.330]

Â Â Â Â Â  836.215 Municipal acquisition of property for airports. Private property, or any interest therein of whatever kind, and an easement for the operation of aircraft and all operations incidental thereto, to and from the property for the purposes specified in ORS 836.200, may be acquired by any municipality, by gift, grant, purchase, lease or contract, if the municipality is able to agree with the property owners on the terms of acquisition. If the municipality and the property owners are unable to agree upon terms, private property may be acquired by condemnation in the manner provided in ORS chapter 35. As an alternative, the municipality, if a port, may condemn the private property, or any interest therein, for the operation of aircraft and all operations incidental thereto, in the same manner and procedure as is provided by statute for condemnation of property by corporations organized for construction and operation of railroads. [Formerly 492.340; 2001 c.104 Â§319]

Â Â Â Â Â  836.220 Source of airport funds. The purchase price or compensation for real or other property acquired in accordance with ORS 836.215 and the cost and expenses for the development, improvement, maintenance and operation of airports, may be paid for by appropriation of moneys available; or entirely or in part from the proceeds of the sale of bonds of the municipality, as the governing body of the municipality may determine, subject, however, to the authorization therefor at a regular or special election, if such authorization is a prerequisite to the issuance of bonds of the municipality for public purposes generally. [Formerly 492.350]

Â Â Â Â Â  836.230 Use of funds from operation. The officials of any municipality acquiring, establishing, developing, operating, maintaining or controlling an airport under authority of ORS 836.200 may use for such purposes funds derived from operation of the airport. [Formerly 492.360]

Â Â Â Â Â  836.240 Authorization to budget and levy taxes. Any municipality acting under authority of ORS 836.200 may provide in its annual budget and tax levy an amount of money necessary for the maintenance and operation of such airports. [Formerly 492.370]

Â Â Â Â Â  836.245 Authority as supplemental. The authority conferred by ORS 836.200, 836.205, 836.215, 836.220 and 836.240 is in addition and supplemental to the authority conferred by any other law. [Formerly 492.380]

Â Â Â Â Â  836.250 Acquisition by municipality of real property contiguous to airport; subsequent use or disposition; financing acquisition or use. (1) In addition to the authority conferred upon them by any other law, any municipality of this state acquiring, establishing, developing, operating, maintaining or controlling an airport under ORS 836.200 to 836.245, may acquire real property, or any interest therein of whatever kind, contiguous to the airport by gift, grant, purchase, lease or contract for future development and expansion of the airport or its facilities. Until needed for such future development and expansion, the municipality may use the real property or interest therein so acquired by renting, leasing, controlling or occupying it.

Â Â Â Â Â  (2)(a) If any real property owned by any municipality referred to in subsection (1) of this section and held for the use of an airport or its facilities is determined not to be needed for such purposes by the governing body of a municipality controlling the airport, such governing body may lease, occupy, use, sell, convey or dispose of such real property.

Â Â Â Â Â  (b) Except as provided in subsection (3) of this section, any sale of real property under paragraph (a) of this subsection shall be made in accordance with the provisions of ORS 275.110 and 275.120. The proceeds of any sales made by the municipality shall apply against any indebtedness acquired under ORS 836.220. If no indebtedness exists, such funds shall be deposited to the general fund of such municipality.

Â Â Â Â Â  (3) Sales of real property by the Port of Portland shall be governed by applicable federal laws and regulations and by the provisions of ORS chapters 777 and 778.

Â Â Â Â Â  (4) All funds needed by any municipality to carry out any provision of this section may be provided in the same manner as funds may be provided under ORS 836.220 or 836.240, or both. [Formerly 492.390; 2003 c.139 Â§1]

Â Â Â Â Â  836.300 [Formerly 492.520; 1995 c.285 Â§10; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.305 [Formerly 492.530; 1995 c.285 Â§11; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.310 [Formerly 492.540; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.315 [Formerly 492.550; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.320 [Formerly 492.560; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.325 [Formerly 492.570; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.330 [Formerly 492.580; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.335 [Formerly 492.590; repealed by 1997 c.859 Â§14]

MISCELLANEOUS

Â Â Â Â Â  836.340 Procedure for relocation of public utility property. (1) No airport zoning regulations adopted under authority of ORS 836.600 to 836.630 shall require the alteration or relocation of the operating property of any public utility, as defined in ORS 757.005, without the consent of such utility or unless the Public Utility Commission, after notice and hearing in accordance with the rules of procedure of the commission, determines that such alteration or relocation is justified by the public interest.

Â Â Â Â Â  (2) All administrative expenses incurred in any such hearing shall be paid by the party not prevailing therein. All actual and necessary expenses incurred in making such alteration or change, if any, shall be borne by the municipality. [Formerly 492.600; 1995 c.733 Â§51; 1997 c.859 Â§1]

Â Â Â Â Â  836.345 [Formerly 492.610; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.350 [Formerly 492.629; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.355 [Formerly 492.630; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.360 [Formerly 492.640; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.365 [Formerly 492.650; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.370 [Formerly 492.660; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.375 [Formerly 492.670; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.380 [Formerly 492.680; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.385 [Formerly 492.690; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.390 [Formerly 492.700; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.395 [Formerly 492.710; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.400 [Formerly 492.510; repealed by 1997 c.859 Â§14]

Â Â Â Â Â  836.500 Marks and lights on structures or obstructions; acquisition of right or easement. Every municipality which develops or operates an airport may acquire the right or easement for a term of years or perpetually, to place and maintain suitable marks for the daytime, and to place, operate and maintain suitable lights for the nighttime marking of buildings or other structures or obstructions, to enhance the safety of aircraft utilizing such airport. Such rights or easements may be acquired by grant, purchase, lease or condemnation in the same manner as is provided in ORS chapter 35. [Formerly 492.760]

Â Â Â Â Â  836.505 Designation of landing places on public lands; rules governing user. (1) Landing places for aircraft may from time to time be designated, set apart and marked by the Oregon Department of Aviation or other public officials who are in charge of any land owned or controlled by the state or by any municipality, or park commission.

Â Â Â Â Â  (2) Such officials may make reasonable rules and regulations subject to the approval of the State Aviation Board governing the use of the landing places by aviators and other persons, and may change the rules and regulations from time to time. The rules and regulations shall be such as will promote the safe and orderly use of the airports affected. All aviators and other persons using such landing places shall at all times comply with all such rules and regulations. [Formerly 492.770]

Â Â Â Â Â  836.510 Use of certain ocean beaches as landing fields. Except as permitted under ORS 836.520, no person shall use for a landing field for aircraft any part of the Oregon shore of the Pacific Ocean between high and low tide, commonly known as the Âbeach,Â and which by law has been made a state recreation area, except for an emergency. [Formerly 492.780]

Â Â Â Â Â  836.515 Petition to set aside shore as landing field. Any person, municipality or municipal corporation desiring to use for a landing field for aircraft any part of the Oregon shore of the Pacific Ocean described in ORS 836.510 shall petition the State Aviation Board to set aside and designate a particular area of the shore for a landing field for aircraft. The petition shall clearly describe the area sought for such purpose and shall contain information giving the type and number of aircraft which will use such field, the extent to which and the purpose for which such field shall be so used, together with such other information as the board may require. Before the petition is filed with the board it shall be approved in writing by the Oregon Department of Aviation. [Formerly 492.790]

Â Â Â Â Â  836.520 Action on petition; order setting aside area for landing field; user permits; revocation of order or permit. The State Aviation Board shall give due consideration to each petition submitted under ORS 836.515, and may in its discretion order a public hearing in the vicinity in which it is proposed to establish the landing field, at which hearing all persons interested may appear and be heard. If after due consideration the board is of the opinion that the best interests of the general public will be served by granting the petition, an order may be made which shall be entered in the minutes of the board. The order shall provide that the described area shall be set aside as a landing field for aircraft and the order may authorize the issuance of a permit to the applicant to use the field for said purpose. The permit shall contain such conditions and safeguards with respect to policing and other matters incident to the public welfare as the board deems proper for the safety of the general public. The board may, for a violation of any of the terms or conditions of the permit, recall and cancel the same. The board may in its discretion vacate the order setting aside the area for a landing field whenever in the judgment of the board the interests of the general public warrant such action. [Formerly 492.800]

Â Â Â Â Â  836.525 Enforcement of ORS 836.510 and 836.520. The law enforcing agencies authorized to enforce the laws of the state with respect to the rules of the road and the regulation of motor vehicles using the public highways of the state are likewise authorized to enforce ORS 836.510 and 836.520. [Formerly 492.810]

Â Â Â Â Â  836.530 Rules and standards; orders; appeals. (1) In addition to any other rulemaking authority, the Director of the Oregon Department of Aviation may adopt rules:

Â Â Â Â Â  (a) To define physical hazards to air navigation and determine whether specific types or classes of objects or structures constitute hazards. Rules defining physical hazards and determining whether specific types or classes of objects or structures constitute hazards may be adopted only after a fact-finding process and must be supported by substantial evidence.

Â Â Â Â Â  (b) Establishing standards for lighting or marking objects and structures that constitute hazards to air navigation.

Â Â Â Â Â  (2) In accordance with the rules adopted under this section, the director shall do the following:

Â Â Â Â Â  (a) Determine whether specific objects or structures constitute a hazard to air navigation.

Â Â Â Â Â  (b) Determine responsibility for installation and maintenance of lighting or marking specific objects or structures that constitute hazards to air navigation.

Â Â Â Â Â  (c) Issue orders to require that specific objects or structures determined to be hazards to air navigation be marked or lighted in accordance with rules adopted under this section.

Â Â Â Â Â  (3) Rules and standards adopted under this section are limited to and shall not be more restrictive than current federal norms, including but not limited to, regulations and circulars, pertaining to objects affecting navigable airspace.

Â Â Â Â Â  (4) Any person or entity required to comply with an order issued under this section may contest the order as provided under ORS chapter 183. [Formerly 492.820; 1999 c.935 Â§37]

LOCAL GOVERNMENT AIRPORT REGULATION

Â Â Â Â Â  836.600 Policy. In recognition of the importance of the network of airports to the economy of the state and the safety and recreation of its citizens, the policy of the State of Oregon is to encourage and support the continued operation and vitality of OregonÂs airports. Such encouragement and support extends to all commercial and recreational uses and activities described in ORS 836.616 (2). [1995 c.285 Â§2]

Â Â Â Â Â  836.605 Definitions for ORS 836.600 to 836.630. As used in ORS 836.600 to 836.630:

Â Â Â Â Â  (1) ÂAircraftÂ means helicopters and airplanes but not hot air balloons or ultralights.

Â Â Â Â Â  (2) ÂAirportsÂ means the strip of land used for taking off and landing aircraft, together with all adjacent land used in 1994 in connection with the aircraft landing or taking off from the strip of land, including but not limited to land used for the existing commercial and recreational airport uses and activities as of December 31, 1994. [1995 c.285 Â§3]

Â Â Â Â Â  836.608 Airport operation as matter of state concern; local planning documents to recognize airport location; limitations on use; expansion of facility. (1) The continued operation and vitality of airports registered, licensed or otherwise recognized by the Department of Transportation on December 31, 1994, is a matter of state concern.

Â Â Â Â Â  (2) A local government shall recognize in its planning documents the location of private-use airports and privately owned public-use airports not listed under ORS 836.610 (3) if the airport was the base for three or more aircraft, as shown in the records of the Department of Transportation, on December 31, 1994. Local planning documents shall establish a boundary showing areas in airport ownership, or subject to long-term lease, that are developed or committed to airport uses described in ORS 836.616 (2). Areas committed to airport uses shall include those areas identified by the airport owner that the local government determines can be reasonably expected to be devoted to airport uses allowed under ORS 836.616 (2).

Â Â Â Â Â  (3)(a) A local government shall not impose limitations on the continued operation of uses described in ORS 836.616 (2) that existed at any time during 1996 at an airport described in subsection (2) of this section. A local government shall allow for the growth of uses described in ORS 836.616 (2) that existed at any time during 1996 at an airport described in subsection (2) of this section. A local government shall not impose additional limitations on a use approved by the local government prior to January 1, 1997, for an airport described in subsection (2) of this section. Notwithstanding subsection (4) of this section, the construction of additional hangars or tie-downs by the owner of an airport described in subsection (2) of this section, basing additional aircraft and increases in flight activity shall be permitted at an airport described in subsection (2) of this section.

Â Â Â Â Â  (b) A local government may authorize the establishment of a new use described in ORS 836.616 (2) at an airport described in subsection (2) of this section following a public hearing on the use. The hearing shall be for the purpose of establishing compliance with adopted clear and objective standards relating to the compatibility and adequacy of public facilities and services as provided under subsection (5) of this section. Standards and requirements as adopted by the local government shall further the policy of ORS 836.600 to the maximum extent practicable.

Â Â Â Â Â  (4) Growth of an existing use on an airport as described in subsection (3)(a) of this section that requires a building permit shall be allowed as an administrative decision without public hearing unless the growth:

Â Â Â Â Â  (a) Cannot be supported by existing public facilities and services and transportation systems authorized by applicable statewide land use planning goals;

Â Â Â Â Â  (b) Forces a significant change or significantly increases the costs of conducting existing uses on surrounding lands; or

Â Â Â Â Â  (c) Exceeds the standards of ORS 215.296 (1) if the airport is adjacent to land zoned for exclusive farm use.

Â Â Â Â Â  (5) A local government shall authorize a new use described in subsection (3)(b) of this section provided the use:

Â Â Â Â Â  (a) Is or will be supported by adequate types and levels of public facilities and services and transportation systems authorized by applicable statewide land use planning goals;

Â Â Â Â Â  (b) Does not seriously interfere with existing land uses in areas surrounding the airport; and

Â Â Â Â Â  (c) The local government reviews the use under the standards described in ORS 215.296 if the airport is adjacent to land zoned for exclusive farm use.

Â Â Â Â Â  (6) An applicant for a new use under subsection (5) of this section may demonstrate that the standards for approval will be satisfied through the imposition of conditions. Any conditions imposed shall be clear and objective.

Â Â Â Â Â  (7) A local government may adopt standards and requirements for the establishment of new airports, the expansion of existing airports and the regulation of uses and activities at airports serving as the base for two or fewer aircraft on December 31, 1994, as shown in the records of the Department of Transportation. The standards and requirements shall comply with applicable statewide land use planning laws.

Â Â Â Â Â  (8) The Land Conservation and Development Commission shall adopt rules regulating the height of structures to protect approach corridors at airports described in subsection (2) of this section and at publicly owned airports that are the base for two or fewer aircraft. [1997 c.859 Â§3]

Â Â Â Â Â  Note: 836.608, 836.612 and 836.623 were added to and made a part of 836.600 to 836.630 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  836.610 Local government land use plans and regulations to accommodate airport zones and uses; funding; rules. (1) Local governments shall amend their comprehensive plan and land use regulations consistent with the rules for airports adopted by the Land Conservation and Development Commission under ORS 836.616 and 836.619. Airports subject to the rules shall include:

Â Â Â Â Â  (a) Publicly owned airports registered, licensed or otherwise recognized by the Department of Transportation on or before December 31, 1994, that in 1994 were the base for three or more aircraft; and

Â Â Â Â Â  (b) Privately owned public-use airports specifically identified in administrative rules of the Oregon Department of Aviation that:

Â Â Â Â Â  (A) Provide important links in air traffic in this state;

Â Â Â Â Â  (B) Provide essential safety or emergency services; or

Â Â Â Â Â  (C) Are of economic importance to the county where the airport is located.

Â Â Â Â Â  (2)(a) Local governments shall amend their comprehensive plan and land use regulations as required under subsection (1) of this section not later than the first periodic review, as described in ORS 197.628 to 197.650, conducted after the date of the adoption of a list of airports by the Oregon Department of Aviation under subsection (3) of this section.

Â Â Â Â Â  (b) A state agency or other person may provide funding to a local government to accomplish the planning requirements of this section earlier than otherwise required under this subsection.

Â Â Â Â Â  (3) The Oregon Department of Aviation by rule shall adopt a list of airports described in subsection (1) of this section. The rules shall be reviewed and updated periodically to add or remove airports from the list. An airport may be removed from the list only upon request of the airport owner or upon closure of the airport for a period of more than three years. [1995 c.285 Â§4; 1997 c.859 Â§2]

Â Â Â Â Â  836.612 Approval or expansion of land use activities subject to prior court decisions. Nothing in ORS 836.608 or 836.616 is intended to allow the approval or expansion of a land use activity inside the boundaries of an airport if the activity has been limited or prohibited by the decision of a court of competent jurisdiction rendered prior to August 13, 1997. [1997 c.859 Â§6]

Â Â Â Â Â  Note: See note under 836.608.

Â Â Â Â Â  836.615 [1995 c.285 Â§5; repealed by 1997 c.859 Â§4 (836.616 enacted in lieu of 836.615)]

Â Â Â Â Â  836.616 Rules for airport uses and activities. (1) Following consultation with the Oregon Department of Aviation, the Land Conservation and Development Commission shall adopt rules for uses and activities allowed within the boundaries of airports identified in ORS 836.610 (1) and airports described in ORS 836.608 (2).

Â Â Â Â Â  (2) Within airport boundaries established pursuant to commission rules, local government land use regulations shall authorize the following uses and activities:

Â Â Â Â Â  (a) Customary and usual aviation-related activities including but not limited to takeoffs, landings, aircraft hangars, tie-downs, construction and maintenance of airport facilities, fixed-base operator facilities and other activities incidental to the normal operation of an airport;

Â Â Â Â Â  (b) Emergency medical flight services;

Â Â Â Â Â  (c) Law enforcement and firefighting activities;

Â Â Â Â Â  (d) Flight instruction;

Â Â Â Â Â  (e) Aircraft service, maintenance and training;

Â Â Â Â Â  (f) Crop dusting and other agricultural activities;

Â Â Â Â Â  (g) Air passenger and air freight services at levels consistent with the classification and needs identified in the State Aviation System Plan;

Â Â Â Â Â  (h) Aircraft rental;

Â Â Â Â Â  (i) Aircraft sales and sale of aviation equipment and supplies; and

Â Â Â Â Â  (j) Aviation recreational and sporting activities.

Â Â Â Â Â  (3) All land uses and activities permitted within airport boundaries, other than the uses and activities established under subsection (2) of this section, shall comply with applicable land use laws and regulations. A local government may authorize commercial, industrial and other uses in addition to those listed in subsection (2) of this section within an airport boundary where such uses are consistent with applicable provisions of the acknowledged comprehensive plan, statewide land use planning goals and commission rules and where the uses do not create a safety hazard or limit approved airport uses.

Â Â Â Â Â  (4) The provisions of this section do not apply to airports with an existing or approved control tower on June 5, 1995. [1997 c.859 Â§5 (enacted in lieu of 836.615)]

Â Â Â Â Â  836.619 State compatibility and safety standards for land uses near airports. Following consultation with the Oregon Department of Aviation, the Land Conservation and Development Commission shall adopt rules establishing compatibility and safety standards for uses of land near airports identified in ORS 836.610 (1). [1997 c.859 Â§8 (enacted in lieu of 836.620)]

Â Â Â Â Â  836.620 [1995 c.285 Â§6; repealed by 1997 c.859 Â§7 (836.619 enacted in lieu of 836.620)]

Â Â Â Â Â  836.623 Local compatibility and safety requirements may be more stringent than state requirements; criteria; water impoundments; report to federal agency; application to certain activities. (1) A local government may adopt land use compatibility and safety requirements that are more stringent than the minimum required by Land Conservation and Development Commission rules for issues other than water impoundments where such regulations are within its authority. Local government action regarding new water impoundments shall comply with subsection (2) of this section. If a local government receives information in a hearing on a land use application alleging that public safety requires a higher level of protection than the minimum established in commission rules and if the information is supported by evidence, the governing body shall consider the information and adopt findings explaining the bases for any decision regarding the need for more stringent requirements. Land use requirements regarding safety and compatibility shall consider the effects of mitigation measures or conditions that could reduce safety risks and incompatibility.

Â Â Â Â Â  (2) The following requirements and conditions shall apply to safety risks associated with potential bird strike hazards resulting from new water impoundments proposed in close proximity to an airport identified under ORS 836.610 (1):

Â Â Â Â Â  (a) No new water impoundments of one-quarter acre or larger shall be allowed:

Â Â Â Â Â  (A) Within an approach corridor and within 5,000 feet from the end of a runway; or

Â Â Â Â Â  (B) On land owned by the airport or airport sponsor where the land is necessary for airport operations;

Â Â Â Â Â  (b) A local government may adopt regulations that limit the establishment of new water impoundments of one-quarter acre or larger for areas outside an approach corridor and within 5,000 feet of a runway only where the local government adopts findings of fact, supported by substantial evidence in the whole record, that the impoundments are likely to result in a significant increase in hazardous movements of birds feeding, watering or roosting in areas across the runways or approach corridors. The local government shall consider the effects of mitigation measures or conditions that could reduce safety risks and incompatibility;

Â Â Â Â Â  (c) A local government may adopt regulations that limit the establishment of new water impoundments of one-quarter acre or larger between 5,000 feet and 10,000 feet of a runway outside an approach corridor and between 5,000 feet and 40,000 feet within an approach corridor for an airport with an instrument approach only where the local government adopts findings of fact, supported by substantial evidence in the whole record, that the impoundments are likely to result in a significant increase in hazardous movements of birds feeding, watering or roosting in areas across the runways or approach corridors. The local government shall consider the effects of mitigation measures or conditions that could reduce safety risks and incompatibility;

Â Â Â Â Â  (d) If a local government receives information and supporting evidence in the hearing process that alleges a significant increase in hazardous movements of birds feeding, watering or roosting in areas across the runways or approach corridors, the local government shall consider the information and evidence and adopt findings as required by paragraphs (b) and (c) of this subsection explaining the bases for any decision regarding the need to limit the establishment of new water impoundments of one-quarter acre or larger; and

Â Â Â Â Â  (e) Notwithstanding the requirements of paragraphs (a) to (c) of this subsection, wetlands mitigation required for projects located within the areas identified in paragraphs (a) to (c) of this subsection shall be authorized where it is not practicable to provide off-site mitigation.

Â Â Â Â Â  (3) A local government that receives information under subsection (2)(d) of this section shall forward the information to the Federal Aviation Administration for review and comment prior to any final action by the local government to impose a compatibility or safety standard more stringent than required by rule of the Land Conservation and Development Commission.

Â Â Â Â Â  (4) Subsection (2) of this section does not apply to a storm water management basin established by an airport identified under ORS 836.610 (1) or agricultural water impoundments in which the water is used directly for growing crops such as cranberries or rice.

Â Â Â Â Â  (5) Subsection (2)(a) to (c) of this section does not apply to seaplane landing areas.

Â Â Â Â Â  (6) As used in this section, ÂsignificantÂ means a level of increased flight activity by birds across approach corridors and runways that is more than incidental or occasional, considering the existing ambient levels of flight activity by birds in the vicinity. [1997 c.859 Â§9]

Â Â Â Â Â  Note: See note under 836.608.

Â Â Â Â Â  836.625 Application to airport uses of land use limitations in farm use zones; effect on tax assessment. (1) The limitations on uses made of land in exclusive farm use zones described in ORS 215.213 and 215.283 do not apply to the provisions of ORS 836.600 to 836.630 regarding airport uses.

Â Â Â Â Â  (2) The provisions of this section do not affect the eligibility of a zone for special assessment under ORS 308A.050 to 308A.128. [1995 c.285 Â§7; 1997 c.859 Â§11; 1999 c.314 Â§77]

Â Â Â Â Â  836.630 Siting of new airports to comply with land use laws; limitation on rules. (1) Nothing in ORS 836.600 to 836.625 shall be interpreted to allow the siting of a new airport except as provided in ORS chapters 197 and 215 and in conformance with all applicable land use regulations and ordinances.

Â Â Â Â Â  (2) The Oregon Department of Aviation shall propose and the Land Conservation and Development Commission shall adopt rules under ORS 836.616 and 836.619 that are no more restrictive than the commission determines necessary to effect the policy established in ORS 836.600.

Â Â Â Â Â  (3) The provisions of ORS 836.600 to 836.630 and any rules established hereunder shall be liberally construed to further the policy established in ORS 836.600. [1995 c.285 Â§8; 1997 c.859 Â§12]

Â Â Â Â Â  836.635 [1995 c.285 Â§9; repealed by 1997 c.859 Â§14]

THROUGH THE FENCE OPERATIONS

Â Â Â Â Â  836.640 Definitions for ORS 836.640 and 836.642. As used in this section and ORS 836.642:

Â Â Â Â Â  (1) ÂCustomary and usual aviation-related activityÂ includes activities described in ORS 836.616 (2) and includes activities that a local government may authorize pursuant to ORS 836.616 (3).

Â Â Â Â Â  (2) ÂPilot siteÂ means a rural airport identified to participate in the pilot program pursuant to ORS 836.642.

Â Â Â Â Â  (3) ÂRural airportÂ means an airport described in ORS 836.610 (1) that principally serves a city or standard metropolitan statistical area with a population of 75,000 or fewer.

Â Â Â Â Â  (4) ÂThrough the fence operationÂ means a customary and usual aviation-related activity that:

Â Â Â Â Â  (a) Is conducted by a commercial or industrial user of property within an airport boundary; and

Â Â Â Â Â  (b) Relies, for business purposes, on the ability to taxi aircraft directly from the property employed for the commercial or industrial use to an airport runway. [2005 c.820 Â§2]

Â Â Â Â Â  836.642 Program for through the fence operations; rules. (1) The Oregon Department of Aviation shall establish a pilot program at up to three rural airports to encourage development of through the fence operations designed to promote economic development by creating family wage jobs, by increasing local tax bases and by increasing financial support for rural airports. To the extent practicable, the airport sponsor of a pilot site shall use public-private partnerships that incorporate:

Â Â Â Â Â  (a) Innovative and creative technologies for increasing airport usability and safety;

Â Â Â Â Â  (b) Innovative and creative performance of aviation services to make the services more competitive and useful for the public;

Â Â Â Â Â  (c) Development of the pilot site as a setting for customary and usual aviation-related activities to develop and thrive, in concert with the goals of the Economic and Community Development Department; and

Â Â Â Â Â  (d) Shared responsibility for:

Â Â Â Â Â  (A) Establishing and meeting the fiscal needs of the pilot site;

Â Â Â Â Â  (B) Maintaining safety of operations; and

Â Â Â Â Â  (C) Maintaining positive community relations and compatibility with existing uses.

Â Â Â Â Â  (2) The pilot program shall operate at:

Â Â Â Â Â  (a) The Aurora State Airport; and

Â Â Â Â Â  (b) Not more than two additional rural airports that volunteer to participate and are selected by the Oregon Department of Aviation with the concurrence of the county in which each rural airport is located.

Â Â Â Â Â  (3) The Oregon Department of Aviation, by rule, shall provide standards and guidelines for through the fence operations that:

Â Â Â Â Â  (a) Ensure that the operations provide financial support to the pilot sites in compliance with Federal Aviation Administration regulations;

Â Â Â Â Â  (b) Require submission, review, approval and, as appropriate, revision of a facility site plan for each through the fence operation so that the real property covered by the site plan can be incorporated into the airport boundary and coordinated with the other aspects of the airport master plan;

Â Â Â Â Â  (c) Ensure that the operations are conducted according to a written contract between the commercial or industrial user of property within the airport boundary and the airport sponsor;

Â Â Â Â Â  (d) Ensure that pilot sites continue to operate in a safe manner and to fulfill their roles in OregonÂs emergency response system;

Â Â Â Â Â  (e) Preserve investments in pilot sites and the level of service provided by pilot sites;

Â Â Â Â Â  (f) Facilitate orderly management of pilot sites;

Â Â Â Â Â  (g) Provide equitable and uniform treatment of airport tenants and users at pilot sites;

Â Â Â Â Â  (h) Advance economic development through qualified customary and usual aviation-related activities within the airport boundaries of pilot sites;

Â Â Â Â Â  (i) Encourage well-ordered economic development within the airport boundaries of the pilot sites;

Â Â Â Â Â  (j) Facilitate and foster good relations with the communities surrounding the pilot sites;

Â Â Â Â Â  (k) Enable conformity with approved airport master plans;

Â Â Â Â Â  (L) Make pilot sites available for public use on reasonable terms; and

Â Â Â Â Â  (m) Assist pilot sites in developing financial self-sufficiency through the use of innovative funding and economic development programs.

Â Â Â Â Â  (4) The Department of Land Conservation and Development, the county and a city, if any, within whose jurisdiction a pilot site is located shall coordinate with the Oregon Department of Aviation to ensure that the applicable comprehensive plans and land use regulations, including airport zoning classifications pursuant to ORS 836.600 to 836.630, facilitate through the fence operations and support the development or expansion of the pilot site consistent with applicable statewide land use planning requirements.

Â Â Â Â Â  (5) The Economic and Community Development Department shall assist the pilot sites to:

Â Â Â Â Â  (a) Identify, qualify for and apply for funding from appropriate grant and loan programs; and

Â Â Â Â Â  (b) Develop innovative short-term and long-term funding opportunities.

Â Â Â Â Â  (6) To the extent practicable, the airport sponsors shall utilize innovative airport infrastructure and operations funding to support the pilot sites including, but not limited to:

Â Â Â Â Â  (a) Airport districts as provided in ORS chapter 838;

Â Â Â Â Â  (b) Economic development programs administered by the Economic and Community Development Department;

Â Â Â Â Â  (c) Tax increment financing to provide funding for airport-related infrastructure;

Â Â Â Â Â  (d) United States Department of Agriculture Rural Development grants or low-interest loans; and

Â Â Â Â Â  (e) Programs, including funding for short line railroads under ORS 367.067, designed to facilitate development of intermodal transportation projects. [2005 c.820 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 820, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 4. (1) The Oregon Department of Aviation shall adopt rules to establish the pilot program required by section 3 of this 2005 Act [836.642] within six months after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The Department of Land Conservation and Development, the county and a city, if any, within whose jurisdiction a pilot site is located shall coordinate with the Oregon Department of Aviation to implement the pilot program and to assist in the development of comprehensive plans and land use regulations in accordance with ORS 836.610 (1) that ensure that land use planning requirements facilitate implementation of the pilot program required by section 3 of this 2005 Act.

Â Â Â Â Â  (3) Notwithstanding ORS 836.610 (2)(a), a county, in cooperation with a city within whose jurisdiction a pilot site is located, shall, if a pilot site is located within the county, amend its comprehensive plan and land use regulations as required in ORS 836.610 and sections 2 and 3 of this 2005 Act [836.640 and 836.642] within one year after the Oregon Department of Aviation adopts the rules required by subsection (1) of this section. [2005 c.820 Â§4]

_______________





